TITLE I LAWS AND STATUTES

Chapter 1 Laws in Force and Construction of Statutes

Section 1.010 Common law in force--effect on statutes.

Common law in force--effect on statutes.

1.010. The common law of England and all statutes and acts of parliament made prior to the fourth year of the reign of James the First, of a general nature, which are not local to that kingdom and not repugnant to or inconsistent with the Constitution of the United States, the constitution of this state, or the statute laws in force for the time being, are the rule of action and decision in this state, any custom or usage to the contrary notwithstanding, but no act of the general assembly or law of this state shall be held to be invalid, or limited in its scope or effect by the courts of this state, for the reason that it is in derogation of, or in conflict with, the common law, or with such statutes or acts of parliament; but all acts of the general assembly, or laws, shall be liberally construed, so as to effectuate the true intent and meaning thereof.

(RSMo 1939 § 645, A.L. 1957 p. 587)

Prior revisions: 1929 § 645; 1919 § 7048; 1909 § 8047



Section 1.020 Definitions.

Definitions.

1.020. As used in the statutory laws of this state, unless otherwise specially provided or unless plainly repugnant to the intent of the legislature or to the context thereof:

(1) "Certified mail" or "certified mail with return receipt requested", includes certified mail carried by the United States Postal Service, or any parcel or letter carried by an overnight, express, or ground delivery service that allows a sender or recipient to electronically track its location and provides record of the signature of the recipient;

(2) "County or circuit attorney" means prosecuting attorney;

(3) "Executor" includes administrator where the subject matter applies to an administrator;

(4) "General election" means the election required to be held on the Tuesday succeeding the first Monday of November, biennially;

(5) "Guardian", if used in a section in a context relating to property rights or obligations, means conservator of the estate as defined in chapter 475. "Guardianship", if used in a section in a context relating to rights and obligations other than property rights or obligations, means guardian of the person as defined in chapter 475;

(6) "Handicap" means a mental or physical impairment that substantially limits one or more major life activities, whether the impairment is congenital or acquired by accident, injury, or disease, and where the impairment is verified by medical findings;

(7) "Heretofore" means any time previous to the day when the statute containing it takes effect; and "hereafter" means the time after the statute containing it takes effect;

(8) "In vacation" includes any adjournment of court for more than one day whenever any act is authorized to be done by or any power given to a court, or judge thereof in vacation, or whenever any act is authorized to be done by or any power given to a clerk of any court in vacation;

(9) "Incompetent", if used in a section in a context relating to actual occupational ability without reference to a court adjudication of incompetency, means the actual ability of a person to perform in that occupation. "Incompetent", if used in a section in a context relating to the property rights and obligations of a person, means a disabled person as defined in chapter 475. "Incompetent", if used in a section in a context relating to the rights and obligations of a person other than property rights and obligations, means an incapacitated person as defined in chapter 475;

(10) "Justice of the county court" means commissioner of the county commission;

(11) "Month" and "year". "Month" means a calendar month, and "year" means a calendar year unless otherwise expressed, and is equivalent to the words year of our Lord;

(12) The word "person" may extend and be applied to bodies politic and corporate, and to partnerships and other unincorporated associations;

(13) "Personal property" includes money, goods, chattels, things in action and evidences of debt;

(14) "Place of residence" means the place where the family of any person permanently resides in this state, and the place where any person having no family generally lodges;

(15) "Preceding" and "following", when used by way of reference to any section of the statutes, mean the section next preceding or next following that in which the reference is made, unless some other section is expressly designated in the reference;

(16) "Property" includes real and personal property;

(17) "Real property" or "premises" or "real estate" or "lands" is coextensive with lands, tenements and hereditaments;

(18) "State", when applied to any of the United States, includes the District of Columbia and the territories, and the words "United States" includes such district and territories;

(19) "Under legal disability" includes persons within the age of minority or of unsound mind or imprisoned;

(20) "Ward", if used in a section in a context relating to the property rights and obligations of a person, means a protectee as defined in chapter 475. "Ward", if used in a section in a context relating to the rights and obligations of a person other than property rights and obligations, means a ward as defined in chapter 475;

(21) "Will" includes the words testament and codicil;

(22) "Written" and "in writing" and "writing word for word" includes printing, lithographing, or other mode of representing words and letters, but in all cases where the signature of any person is required, the proper handwriting of the person, or his mark, is intended.

(RSMo 1939 §§ 649, 650, 653, 655, A. 1949 S.B. 1001, A.L. 1957 p. 587, A.L. 1978 H.B. 971, H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 1988 S.B. 655, A.L. 2009 H.B. 652)

Prior revisions: 1929 §§ 649, 650, 653, 655; 1919 §§ 7052, 7053, 7056, 7058; 1909 §§ 8051, 8052, 8055, 8057

CROSS REFERENCE:

Criminal code definitions, 556.061



Section 1.025 Registered mail defined.

Registered mail defined.

1.025. As used in the statute laws of this state, "registered mail", when used with reference to the sending of notice or any article having no intrinsic value, includes certified mail as defined and certified under regulations of the United States Post Office Department.

(L. 1958 2d Ex. Sess. p. 173 § 1)



Section 1.028 English is the common language of Missouri.

English is the common language of Missouri.

1.028. The general assembly recognizes that English is the common language used in Missouri and recognizes that fluency in English is necessary for full integration into our common American culture for reading readiness.

(L. 1998 S.B. 583 & 645 § 1, A.L. 1999 H.B. 889)

CROSS REFERENCES:

Access to English language services, resettling of refugees and immigrants, grants provided, 660.025

Adult basic education program, English language services provided to nonnative speakers, 161.227

English translation required for wills and estates, when, 474.382

Grants provided for instruction in the English language, when, 161.223

Wills and estates, translation to English, when, 474.382



Section 1.030 Plural includes the singular--masculine includes feminine.

Plural includes the singular--masculine includes feminine.

1.030. 1. Whenever, in any statute, words importing the plural number are used in describing or referring to any matter, parties or persons, any single matter, party or person is included, although distributive words are not used.

2. When any subject matter, party or person is described or referred to by words importing the singular number or the masculine gender, several matters and persons, and females as well as males, and bodies corporate as well as individuals, are included.

(RSMo 1939 §§ 651, 652, A.L. 1957 p. 587)

Prior revisions: 1929 §§ 651, 652; 1919 §§ 7054, 7055; 1909 §§ 8053, 8054



Section 1.035 Voter defined.

Voter defined.

1.035. Whenever the word "voter" is used in the laws of this state it shall mean registered voter, or legal voter.

(L. 1973 H.B. 20, et al. § 27)



Section 1.040 Computation of time.

Computation of time.

1.040. The time within which an act is to be done shall be computed by excluding the first day and including the last. If the last day is Sunday it shall be excluded.

(RSMo 1939 § 655, A. 1949 S.B. 1001, A.L. 1957 p. 587)

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057

CROSS REFERENCE:

Civil code of procedure for cases at law, periods of time prescribed by the code, 506.060



Section 1.050 Majority may act for all.

Majority may act for all.

1.050. Words importing joint authority to three or more persons shall be construed as authority to a majority of the persons, unless otherwise declared in the law giving the authority.

(RSMo 1939 § 655, A. 1949 S.B. 1001, A.L. 1957 p. 587)

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057



Section 1.060 Powers of deputies.

Powers of deputies.

1.060. When a statute requires an act to be done, which by law an agent or deputy as well may do as the principal, the requisition is satisfied by the performance of the act by an authorized agent or deputy.

(RSMo 1939 § 655, A. 1949 S.B. 1001, A.L. 1957 p. 587)

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057



Section 1.070 Reference to provisions in revised statutes.

Reference to provisions in revised statutes.

1.070. 1. "RSMo" may be used as an abbreviation for the "Revised Statutes of Missouri" and "RSMo Supp.", when followed by the number of the year, means the Supplement to the Revised Statutes of Missouri published by the state after final adjournment of the session of the general assembly held in that year.

2. Whenever in the statute laws of this state a reference is made to several sections and the section numbers given in the reference are connected by the word "to", the reference includes both sections whose numbers are given and all intervening sections.

(1949 S.B. 1001 § 1.07, A.L. 1957 p. 587)



Section 1.080 County to include St. Louis--county clerk to include register of St. Louis.

County to include St. Louis--county clerk to include register of St. Louis.

1.080. Whenever the word "county" is used in any law, general in its character to the whole state, it includes the city of St. Louis, unless such construction is inconsistent with the evident intent of the law, or of some law specially applicable to such city. Whenever the county clerk is authorized or required to perform an act by a law which applies to the city of St. Louis as well as to the counties of the state, the register of the city of St. Louis is authorized or required to perform the act insofar as it is to be performed in the city.

(RSMo 1939 § 655, A. 1949 S.B. 1001, A.L. 1957 p. 587)

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057

CROSS REFERENCE:

County officers of St. Louis, duties required by law to include corresponding city officers, when, 105.260



Section 1.090 Words and phrases, how construed.

Words and phrases, how construed.

1.090. Words and phrases shall be taken in their plain or ordinary and usual sense, but technical words and phrases having a peculiar and appropriate meaning in law shall be understood according to their technical import.

(RSMo 1939 § 655, A. 1949 S.B. 1001, A.L. 1957 p. 587)

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057



Section 1.092 Best interest of child, welfare policy of state.

Best interest of child, welfare policy of state.

1.092. The child welfare policy of this state is what is in the best interests of the child.

(L. 1995 H.B. 232 & 485 merged with S.B. 174)



Section 1.100 Population, how determined--effective date of census--loss or gain in population for certain purposes, effect of.

Population, how determined--effective date of census--loss or gain in population for certain purposes, effect of.

1.100. 1. The population of any political subdivision of the state for the purpose of representation or other matters including the ascertainment of the salary of any county officer for any year or for the amount of fees he may retain or the amount he is allowed to pay for deputies and assistants is determined on the basis of the last previous decennial census of the United States. For the purposes of this section the effective date of the 1960 decennial census of the United States is July 1, 1961, and the effective date of each succeeding decennial census of the United States is July first of each tenth year after 1961; except that for the purposes of ascertaining the salary of any county officer for any year or for the amount of fees he may retain or the amount he is allowed to pay for deputies and assistants the effective date of the 1960 decennial census of the United States is January 1, 1961, and the effective date of each succeeding decennial census is January first of each tenth year after 1961.

2. Any law which is limited in its operation to counties, cities or other political subdivisions having a specified population or a specified assessed valuation shall be deemed to include all counties, cities or political subdivisions which thereafter acquire such population or assessed valuation as well as those in that category at the time the law passed. Once a city not located in a county has come under the operation of such a law a subsequent loss of population shall not remove that city from the operation of that law. No person whose compensation is set by a statutory formula, which is based in part on a population factor, shall have his compensation reduced due solely to an increase in the population factor.

(RSMo 1939 §§ 654, 13430, A.L. 1945 p. 1550, A. 1949 S.B. 1001, A.L. 1957 p. 587, A.L. 1959 H.B. 304, A.L. 1971 H.B. 154)

Prior revisions: 1929 §§ 654, 11808; 1919 §§ 7057, 11016; 1909 §§ 856, 10719

Effective 6-8-71



Section 1.120 Reenactments, how construed.

Reenactments, how construed.

1.120. The provisions of any law or statute which is reenacted, amended or revised, so far as they are the same as those of a prior law, shall be construed as a continuation of such law and not as a new enactment.

(RSMo 1939 § 683, A. 1949 S.B. 1001, A.L. 1957 p. 587)

Prior revisions: 1929 § 683; 1919 § 7087; 1909 § 8086



Section 1.130 Effective date of laws.

Effective date of laws.

1.130. A law passed by the general assembly takes effect ninety days after the adjournment of the session at which it is enacted; but if the general assembly recesses for thirty days or more, it may prescribe by joint resolution that laws previously passed and not effective take effect ninety days from the beginning of the recess, subject to the following exceptions:

(1) A law necessary for the immediate preservation of the public peace, health or safety, which emergency is expressed in the body or preamble of the act and which is declared to be thus necessary by the general assembly, by a vote of two-thirds of its members elected to each house the vote to be taken by yeas and nays, and entered on the journal, or a law making an appropriation for the current expenses of the state government, for the maintenance of the state institutions or for the support of public schools, takes effect as of the hour and minute of its approval by the governor; which hour and minute may be endorsed by the governor on the bill at the time of its approval;

(2) In case the general assembly, as to a law not of the character herein specified, provides that the law takes effect on a date in the future subsequent to the expiration of the period of ninety days herein mentioned the law takes effect on the date thus fixed by the general assembly;

(3) In case the general assembly provides that any law takes effect as provided in subdivision (1) of this section, the general assembly may provide in such law that the operative date of the law or parts of the law takes effect on a date subsequent to the effective date of the law.

(RSMo 1939 § 659, A.L. 1945 p. 1114, A.L. 1957 p. 587)

Prior revisions: 1929 § 659; 1919 § 7067; 1909 § 8061

CROSS REFERENCE:

Effective date of constitutional amendments, Const. Art. XII § 2(b)



Section 1.140 Severability of statute provisions.

Severability of statute provisions.

1.140. The provisions of every statute are severable. If any provision of a statute is found by a court of competent jurisdiction to be unconstitutional, the remaining provisions of the statute are valid unless the court finds the valid provisions of the statute are so essentially and inseparably connected with, and so dependent upon, the void provision that it cannot be presumed the legislature would have enacted the valid provisions without the void one; or unless the court finds that the valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.

(1949 S.B. 1001 § 1.14, A.L. 1957 p. 587)

CROSS REFERENCE:

Revisor may omit severability clauses from statutes, 3.030



Section 1.150 Repealing law repealed, former law not revived, when.

Repealing law repealed, former law not revived, when.

1.150. When a law repealing a former law, clause or provision is itself repealed, it does not revive the former law, clause or provision, unless it is otherwise expressly provided; nor shall any law repealing any former law, clause or provision abate, annul or in any wise affect any proceedings had or commenced under or by virtue of the law so repealed, but the same is as effectual and shall be proceeded on to final judgment and termination as if the repealing law had not passed, unless it is otherwise expressly provided.

(RSMo 1939 § 658, A.L. 1957 p. 587)

Prior revisions: 1929 § 658; 1919 § 7061; 1909 § 8060



Section 1.160 Effect of repeal of penal statute.

Effect of repeal of penal statute.

1.160. No offense committed and no fine, penalty or forfeiture incurred, or prosecution commenced or pending previous to or at the time when any statutory provision is repealed or amended, shall be affected by the repeal or amendment, but the trial and punishment of all such offenses, and the recovery of the fines, penalties or forfeitures shall be had, in all respects, as if the provision had not been repealed or amended, except that all such proceedings shall be conducted according to existing procedural laws.

(RSMo 1939 § 4861, A.L. 1957 p. 587, A.L. 1993 S.B. 180, A.L. 2005 H.B. 353)

Prior revisions: 1929 § 4468; 1919 § 3709; 1909 § 4920



Section 1.170 Repeal of law not to affect rights acquired thereunder.

Repeal of law not to affect rights acquired thereunder.

1.170. The repeal of any statutory provision does not affect any act done or right accrued or established in any proceeding, suit or prosecution had or commenced in any civil case previous to the time when the repeal takes effect; but every such act, right and proceeding remains as valid and effectual as if the provisions so repealed had remained in force.

(RSMo 1939 § 660, A.L. 1957 p. 587)

Prior revisions: 1929 § 660; 1919 § 7063; 1909 § 8062



Section 1.180 Actions pending, how affected by repeal of law.

Actions pending, how affected by repeal of law.

1.180. No action or plea pending at the time any statutory provisions are repealed shall be affected by the repeal; but the same shall proceed, in all respects, as if the statutory provisions had not been repealed, except that all proceedings had after the repeal becomes effective are governed by procedural rules and laws then in effect, insofar as they are applicable.

(RSMo 1939 § 662, A.L. 1957 p. 587)

Prior revisions: 1929 § 662; 1919 § 7065; 1909 § 8064



Section 1.190 Notices, how served.

Notices, how served.

1.190. Whenever any of the statutes of this state require or imply that a notice shall be given to any person concerning or affecting any right, property, claim, duty, matter or thing of any character or nature, unless the statutes expressly direct a different method of service, the delivery of a true copy of the notice to the person intended to be notified, or the leaving of a copy at his usual place of abode with some member of his family over the age of fifteen years, constitutes a valid and sufficient service of the notice.

(RSMo 1939 § 1437, A.L. 1957 p. 587)

Prior revisions: 1929 § 1273; 1919 § 9156; 1909 § 10185

CROSS REFERENCES:

Notice of taking depositions, how served, 492.180

Service of papers under civil code, 506.100



Section 1.200 Equality of citizens.

Equality of citizens.

1.200. In all cases proper for the cognizance of the civil authority of this state and the courts of judicature in the same, all the citizens of the United States are equally entitled to the privileges of law and justice with the citizens of this state.

(RSMo 1939 § 647, A.L. 1957 p. 587)

Prior revisions: 1929 § 647; 1919 § 7050; 1909 § 8049



Section 1.205 Life begins at conception--unborn child, defined--failure to provide prenatal care, no cause of action for.

Life begins at conception--unborn child, defined--failure to provide prenatal care, no cause of action for.

1.205. 1. The general assembly of this state finds that:

(1) The life of each human being begins at conception;

(2) Unborn children have protectable interests in life, health, and well-being;

(3) The natural parents of unborn children have protectable interests in the life, health, and well-being of their unborn child.

2. Effective January 1, 1988, the laws of this state shall be interpreted and construed to acknowledge on behalf of the unborn child at every stage of development, all the rights, privileges, and immunities available to other persons, citizens, and residents of this state, subject only to the Constitution of the United States, and decisional interpretations thereof by the United States Supreme Court and specific provisions to the contrary in the statutes and constitution of this state.

3. As used in this section, the term "unborn children" or "unborn child" shall include all unborn child or children or the offspring of human beings from the moment of conception until birth at every stage of biological development.

4. Nothing in this section shall be interpreted as creating a cause of action against a woman for indirectly harming her unborn child by failing to properly care for herself or by failing to follow any particular program of prenatal care.

(L. 1986 H.B. 1596)

CROSS REFERENCE:

Abortion regulations, Chap. 188



Section 1.210 No imprisonment without authority of law.

No imprisonment without authority of law.

1.210. No person's body shall be imprisoned or restrained unless by authority of law.

(RSMo 1939 § 648, A.L. 1957 p. 587)

Prior revisions: 1929 § 648; 1919 § 7051; 1909 § 8050



Section 1.217 Cloning--use of state funds prohibited, definition.

Cloning--use of state funds prohibited, definition.

1.217. No state funds shall be used for research with respect to the cloning of a human person. For purposes of this section, the term "cloning" means the replication of a human person by taking a cell with genetic material and cultivating such cell through the egg, embryo, fetal and newborn stages of development into a new human person.

(L. 1998 S.B. 722 § 17)



Section 1.302 Religious freedom restoration act.

Religious freedom restoration act.

1.302. 1. A governmental authority may not restrict a person's free exercise of religion, unless:

(1) The restriction is in the form of a rule of general applicability, and does not discriminate against religion, or among religions; and

(2) The governmental authority demonstrates that application of the restriction to the person is essential to further a compelling governmental interest, and is not unduly restrictive considering the relevant circumstances.

2. As used in this section, "exercise of religion" shall be defined as an act or refusal to act that is substantially motivated by religious belief, whether or not the religious exercise is compulsory or central to a larger system of religious belief.

3. As used in this section "demonstrates" means meets the burden of going forward with the evidence and of persuasion.

(L. 2003 S.B. 12)



Section 1.307 Laws not to eliminate defense to a civil action or criminal prosecution based on federal, state or local civil rights--relevant circumstances defined.

Laws not to eliminate defense to a civil action or criminal prosecution based on federal, state or local civil rights--relevant circumstances defined.

1.307. 1. Section 1.302 and this section apply to all state and local laws, resolutions and ordinances and the implementation of such laws, resolutions, and ordinances, whether statutory or otherwise, and whether adopted before or after August 28, 2003.

2. Nothing in section 1.302 and this section shall be construed to authorize any government to burden any religious belief, except that nothing in these sections shall be construed to establish or eliminate a defense to a civil action or criminal prosecution based on a federal, state, or local civil rights law.

3. Nothing in section 1.302 and this section shall be construed as allowing any person to cause physical injury to another person, to possess a weapon otherwise prohibited by law, to fail to provide monetary support for a child or to fail to provide health care for a child suffering from a life-threatening condition.

4. "Relevant circumstances" may include legitimate penological interests needed to protect the safety and security of incarcerated persons and correctional facilities, but shall not include reasonable requests by incarcerated individuals for the opportunity to pray, reasonable access to clergy, use of religious materials that are not violent or profane, and reasonable dietary requests.

(L. 2003 S.B. 12)



Section 1.310 Big government get off my back act--certain federal mandates not subject to appropriations or statutory authorization--no user fees to be increased for five-year period.

Big government get off my back act--certain federal mandates not subject to appropriations or statutory authorization--no user fees to be increased for five-year period.

1.310. 1. This section shall be known and may be cited as the "Big Government Get Off My Back Act".

2. Any federal mandate compelling the state to enact, enforce, or administer a federal regulatory program shall be subject to authorization through appropriation or statutory enactment.

3. No user fees imposed by the state of Missouri shall increase for the five-year period beginning on August 28, 2009, unless such fee increase is to implement a federal program administered by the state or is a result of an act of the general assembly. For purposes of this section, "user fee" does not include employer taxes or contributions, assessments to offset the cost of examining insurance or financial institutions, any health-related taxes approved by the Center for Medicare and Medicaid Services, or any professional or occupational licensing fees set by a board of members of that profession or occupation and required by statute to be set at a level not to exceed the cost of administration.

4. For the five-year period beginning on August 28, 2009, any state agency proposing a rule as that term is defined in subdivision (6) of section 536.010, other than any rule promulgated as a result of a federal mandate, or to implement a federal program administered by the state or an act of the general assembly, shall either:

(1) Certify that the rule does not have an adverse impact on small businesses consisting of fewer than fifty full- or part-time employees; or

(2) Certify that the rule is necessary to protect the life, health or safety of the public; or

(3) Exempt any small business consisting of fewer than fifty full- or part-time employees from coverage.

5. The provisions of this section shall not be construed to prevent or otherwise restrict an agency from promulgating emergency rules pursuant to section 536.025, or from rescinding any existing rule pursuant to section 536.021.

(L. 2009 H.B. 191 § 1, A.L. 2011 H.B. 45)



Section 1.320 Promotion of responsible gun ownership--condemnation of unlawful transfer or use of firearms in criminal or unlawful activity.

Promotion of responsible gun ownership--condemnation of unlawful transfer or use of firearms in criminal or unlawful activity.

1.320. The general assembly of the state of Missouri strongly promotes responsible gun ownership, including parental supervision of minors in the proper use, storage, and ownership of all firearms, the prompt reporting of stolen firearms, and the proper enforcement of all state gun laws. The general assembly of the state of Missouri hereby condemns any unlawful transfer of firearms and the use of any firearm in any criminal or unlawful activity.

(L. 2013 H.B. 533 § 1)



Section 1.330 Health care, no requirement to participate, no penalties--purchase or sale of health insurance in private system not prohibited--definitions.

Health care, no requirement to participate, no penalties--purchase or sale of health insurance in private system not prohibited--definitions.

1.330. 1. No law or rule shall compel, directly or indirectly, any person, employer, or health care provider to participate in any health care system.

2. A person or employer may pay directly for lawful health care services and shall not be required by law or rule to pay penalties or fines for paying directly for lawful health care services. A health care provider may accept direct payment for lawful health care services and shall not be required by law or rule to pay penalties or fines for accepting direct payment from a person or employer for lawful health care services.

3. Subject to reasonable and necessary rules that do not substantially limit a person's options, the purchase or sale of health insurance in private health care systems shall not be prohibited by law or rule.

4. This section does not:

(1) Affect which health care services a health care provider or hospital is required to perform or provide;

(2) Affect which health care services are permitted by law;

(3) Prohibit care provided under workers' compensation as provided under state law;

(4) Affect laws or regulations in effect as of January 1, 2010;

(5) Affect the terms or conditions of any health care system to the extent that those terms and conditions do not have the effect of punishing a person or employer for paying directly for lawful health care services or a health care provider or hospital for accepting direct payment from a person or employer for lawful health care services.

5. As used in this section, the following terms shall mean:

(1) "Compel", any penalties or fines;

(2) "Direct payment or pay directly", payment for lawful health care services without a public or private third party, not including an employer, paying for any portion of the service;

(3) "Health care system", any public or private entity whose function or purpose is the management of, processing of, enrollment of individuals for or payment for, in full or in part, health care services or health care data or health care information for its participants;

(4) "Lawful health care services", any health-related service or treatment to the extent that the service or treatment is permitted or not prohibited by law or regulation that may be provided by persons or businesses otherwise permitted to offer such services; and

(5) "Penalties or fines", any civil or criminal penalty or fine, tax, salary or wage withholding or surcharge or any named fee with a similar effect established by law or rule by a government-established, -created or -controlled agency that is used to punish or discourage the exercise of rights protected under this section.

(L. 2010 H.B. 1764 Adopted by referendum, Proposition C, August 3, 2010)

Effective 8-03-10






Chapter 2 Session Laws and Journals

Section 2.010 Original laws to be deposited in office of secretary of state.

Original laws to be deposited in office of secretary of state.

2.010. The original rolls of all laws and joint and concurrent resolutions passed by each general assembly shall, immediately after the passage thereof, be deposited in the office of the secretary of state, and every bill and resolution presented to the governor for his approval, and returned by him to the house in which it originated with his approval thereon, shall, immediately after such return, be deposited by the secretary of the senate, or by the chief clerk of the house, as the case may be, in the office of the secretary of state.

(RSMo 1939 § 663, A.L. 1957 p. 587)

Prior revisions: 1929 § 663; 1919 § 7066; 1909 § 8065

CROSS REFERENCE:

Public documents removed from secretary's office, how, 28.080



Section 2.020 Preservation of original rolls.

Preservation of original rolls.

2.020. As soon as practicable after the laws passed at any session of the general assembly are printed and delivered, the secretary of state shall cause the original rolls to be bound in a strong and substantial manner and properly labeled, and shall make therein a typewritten index referring to each act and the subject matter of the same and shall preserve the volumes thus bound safely in his office.

(RSMo 1939 § 664, A.L. 1945 p. 1112, A.L. 1957 p. 587)

Prior revisions: 1929 § 664; 1919 § 7067; 1909 § 8066



Section 2.030 Legislative research, printing and binding of laws.

Legislative research, printing and binding of laws.

2.030. The joint committee on legislative research shall annually collate and index, and may print and bind and/or produce in a web-based electronic format all laws and resolutions passed or adopted by the general assembly and all measures approved by the people since the last publication of the session laws. Any edition of the session laws published pursuant to this section is a part of the official laws and resolutions of the general assembly at which the laws and resolutions were passed.

(RSMo 1939 § 666, A.L. 1945 p. 1112, A.L. 1947 V. I p. 367, A.L. 1957 p. 587, A.L. 2004 S.B. 1211, A.L. 2010 H.B. 1965)

Prior revisions: 1929 § 666; 1919 § 7069; 1909 § 8068



Section 2.040 Duties of legislative research in printing and binding.

Duties of legislative research in printing and binding.

2.040. The joint committee on legislative research shall provide copies of all laws, measures and resolutions duly enacted by the general assembly and all amendments to the constitution and all measures approved by the people since the last publication of the session laws pursuant to section 2.030, giving the date of the approval or adoption thereof. The joint committee on legislative research shall headnote, collate, index the laws, resolutions and constitutional amendments, and compare the proof sheets of the printed copies with the original rolls. The revisor of statutes shall insert therein an attestation under the revisor's hand that the revisor has compared the laws, resolutions, constitutional amendments and measures therein contained with the original rolls and copies in the office of the secretary of state and that the same are true copies of such laws, measures, resolutions and constitutional amendments as the same appear in the original rolls in the office of the secretary of state. The joint committee on legislative research shall cause the completed laws, resolutions and constitutional amendments to be printed and bound.

(RSMo 1939 § 665, A.L. 1945 p. 1112; RSMo 1939 §§ 675, 676; A. 1949 S.B. 1002, A.L. 1957 p. 587, A.L. 1997 S.B. 459, A.L. 2004 S.B. 1211)

Prior revisions: 1929 §§ 665, 675, 676; 1919 §§ 7068, 7079, 7080; 1909 §§ 8067, 8078, 8079



Section 2.050 Distribution of session laws.

Distribution of session laws.

2.050. The complete printed copies of laws, resolutions, constitutional amendments and measures when printed and bound shall be delivered to the revisor of statutes who shall distribute one copy without cost to each member of the general assembly and one copy each, without cost, to every county circuit clerk, circuit judge, associate circuit judge, prosecuting attorney, and sheriff. One copy each, without cost, shall be delivered to other officers, institutions and agencies who are entitled to copies of the Revised Statutes of Missouri under section 3.130, if requested.

(RSMo 1939 §§ 667, 669, A.L. 1945 p. 1112; RSMo 1939 § 2076; A. 1949 S.B. 1002, A.L. 1957 p. 587, A.L. 1997 S.B. 459, A.L. 2004 S.B. 1211)

Prior revisions: 1929 §§ 667, 669, 1912; 1919 §§ 7070, 7072, 2416; 1909 §§ 8069, 8071, 3934

CROSS REFERENCES:

Election laws, copies to be furnished county clerks, 115.413

Laws and court reports destroyed by fire, replacement, 477.390



Section 2.060 Sale of laws.

Sale of laws.

2.060. The revisor of statutes may sell copies of the laws and resolutions, not required by this chapter to be distributed without charge, at actual cost of printing and binding, as determined by the joint committee on legislative research, plus the cost of delivery, and the money received therefor shall be paid to the director of revenue and deposited in the state treasury to the credit of the statutory revision fund.

(RSMo 1939 § 668, A.L. 1945 p. 1112; RSMo 1939 § 670; A. 1949 S.B. 1002, A.L. 1957 p. 587, A.L. 1961 p. 462, A.L. 1997 S.B. 459, A.L. 2004 S.B. 1211)

Prior revisions: 1929 §§ 668, 670; 1919 §§ 7071, 7073; 1909 §§ 8070, 8072



Section 2.070 Copies returned, when--penalty for failure.

Copies returned, when--penalty for failure.

2.070. If any county officer, members of the general assembly excepted, resigns, is removed from office, or the office vacated, he shall deliver the copies of all laws and revised statutes by him received to the clerk of the circuit court of the county in which he received the same, to be deposited in the clerk's office for use of his successor; and in case of the death of any of the officers, members of the general assembly excepted, the copies shall be delivered by his representative to the clerk; and for failure of an officer or his representative to return the copies for the space of three months, he shall forfeit the sum of five dollars, to be recovered by civil action, to the use of the county, before any associate circuit judge of the county.

(RSMo 1939 § 671, A. 1949 S.B. 1002, A.L. 1957 p. 587)

Prior revisions: 1929 § 671; 1919 § 7074; 1909 § 8073



Section 2.080 Journals of both houses compiled to preserve record of proceedings--number--distribution.

Journals of both houses compiled to preserve record of proceedings--number--distribution.

2.080. 1. Copies of the journals of the proceedings of each house of the general assembly shall be compiled under the superintendence and direction of the secretary of the senate and chief clerk of the house, in such number as may be determined to be necessary by the committee on legislative research, to be distributed as directed by the committee. After each session of the general assembly, the secretary of the senate and chief clerk of the house shall examine and correct the proof sheets of the journals of their respective chambers and prepare a table of the errata, if any errors have been made, and shall prepare an index of the journals. The secretary of the senate and chief clerk of the house shall develop and use a common indexing system for the journals.

2. Copies of the journals may be printed and bound into books, may be microphotographed, or may otherwise be copied so as to preserve the record of proceedings and to facilitate the use and storage of the journals.

(RSMo 1939 § 672, A.L. 1957 p. 587, A.L. 1981 H.B. 341, A.L. 1996 S.B. 837)

Prior revisions: 1929 § 672; 1919 § 7075; 1909 § 8074



Section 2.091 Bound journals, distributed how.

Bound journals, distributed how.

2.091. The secretary of the senate and chief clerk of the house shall deliver, upon request, one copy of the journal of their respective chambers to the judge of any court of record, any member of either house of the general assembly, the head of any state department, bureau or state institution, the state university, the Missouri state historical society and any public library in the state, two copies of each to the law library association of St. Louis, and three copies of each to the Library of Congress at Washington, D.C. The remaining copies shall be preserved, subject to the orders of the general assembly.

(L. 1961 p. 462 § 2.095, A.L. 1996 S.B. 837)

CROSS REFERENCE:

Journals to be furnished supreme court library, 180.040



Section 2.110 Constitution--printing and distribution.

Constitution--printing and distribution.

2.110. The secretary of state, as soon as practicable after the effective date of this section and every four years thereafter if during any such period any amendments have been adopted, shall reprint, issue and distribute forty-five thousand copies of the Constitution of the state of Missouri in the form contained in "Report No. 5" of the committee on legislative research, together with the amendments that have been adopted since the preceding publication.

(L. 1959 H.B. 355 § 1)






Chapter 3 Statutory Revision

Section 3.010 Revised statutes to be published, when--costs.

Revised statutes to be published, when--costs.

3.010. As soon as possible after the final adjournment of the seventieth general assembly and at least every ten years thereafter, the revised statutes of Missouri shall be printed, published and distributed in as many volumes as the committee on legislative research (herein called "the committee") shall determine, and such publication shall be under the direction and supervision of the committee. The annotations may be printed separately. The cost of printing, binding and delivery of such publication shall be paid from funds appropriated from the general revenue for that purpose.

(L. 1949 p. 545 § 3.01, A.L. 1959 S.B. 88)



Section 3.020 Contents.

Contents.

3.020. The editions of the revised statutes hereby authorized shall contain:

(1) The Constitution of the United States;

(2) The constitution of this state;

(3) All statute laws of a general nature which are in force in the state of Missouri, including all general acts passed by the general assembly during its 1959 regular session;

(4) A full and accurate index of the statute laws and constitution of this state; and

(5) Such annotations, historical notes, supreme court rules and other information as the committee deems appropriate to include.

(L. 1949 p. 545 § 3.02, A.L. 1959 S.B. 88)

CROSS REFERENCES:

Departmental organization plans to be published, Reorganization Act of 1974, Appendix B, RSMo 1978

Reorganization of executive agencies, 26.530



Section 3.030 Parts of acts to be omitted.

Parts of acts to be omitted.

3.030. In preparing the revised statutes or any supplement or pocket part thereto for publication, the committee may omit the enacting clause of the several acts, and the titles of the several acts. Repealing, emergency and severability clauses also may be omitted.

(L. 1949 p. 545 § 3.03, A.L. 1959 S.B. 88)

CROSS REFERENCE:

Severability of statutes, when portion of statutes found unconstitutional remaining provisions remain valid, exceptions, 1.140



Section 3.040 Laws to be omitted.

Laws to be omitted.

3.040. No law relating to the bonded indebtedness of the state, no law of incorporation, no law for the appropriation of money, no memorial or joint resolution, no law or part of law of a private, local or temporary nature shall be published in the revised statutes or supplements or pocket parts thereto, but all such laws and provisions not expressly repealed shall continue in force or expire, according to their respective provisions or limitations.

(L. 1949 p. 545 § 3.04, A.L. 1959 S.B. 88)



Section 3.050 Arrangement--headnotes--numbering--source notes--index.

Arrangement--headnotes--numbering--source notes--index.

3.050. The committee may prefix to the statutory law a table of contents and shall prepare suitable headnotes or catch words to indicate briefly the subject matter of the several sections. The sections shall be numbered in such sequence as to permit insertion of additional legislation without changing the numbers. Notes shall be inserted to indicate the source of the various sections. The committee shall classify and arrange the entire body of statute laws in a logical order throughout the volumes, the arrangement to be such as will enable subjects of a kindred nature to be placed under one general head with necessary cross references. Notes of decisions of the courts, historical references and other material included in editions of the revised statutes of Missouri and supplements or pocket parts thereto shall be arranged in such manner as the committee finds will promote the usefulness thereof.

(L. 1949 p. 545 § 3.05, A.L. 1959 S.B. 88)



Section 3.060 Powers of committee in preparing editions.

Powers of committee in preparing editions.

3.060. 1. The committee, in preparing editions of the statutes and supplements or pocket parts thereto, shall not alter the sense, meaning, or effect of any legislative act; but may renumber sections and parts of sections thereof, change the wording of headnotes, rearrange sections, change reference numbers or words to agree with renumbered chapters or sections, substitute the word "chapter" for "act" or "article" and the like, substitute figures for written words and vice versa and change capitalization for the purpose of uniformity and correct manifest clerical or typographical errors.

2. It may

(1) Correct therein all words misspelled in enrollment;

(2) Correct all manifest clerical errors, including punctuation, but no correction shall constitute an alteration of or a departure from the enrollment;

(3) Transfer sections or divide or combine sections so as to give to distinct subject matters a section number but without changing the meaning;

(4) Substitute therein the name of any agency, officer or instrumentality of the state or of a county to which powers, duties and responsibilities have been transferred by law, for the name of any other agency, officer or instrumentality of the state or of a county previously vested with the same powers and charged with the same duties and responsibilities;

(5) Supply any obvious omission or inaccuracy, which shall be identified in the text. In any such case the committee shall add a footnote calling attention to such omission or correction and explaining the reason therefor; and

(6) Substitute therein the abbreviations: "RSMo" for "Missouri Revised Statutes", and "RSMo Supp." for any cumulative supplement to the Missouri Revised Statutes.

(L. 1949 p. 545 § 3.06, A.L. 1959 S.B. 88)



Section 3.065 Section amended by several acts, how published--conflicts with revising acts, effect.

Section amended by several acts, how published--conflicts with revising acts, effect.

3.065. 1. If any section of the revised statutes, supplement or pocket part, or of any act of the general assembly is amended or reenacted by more than one act at the same session of the general assembly, the section may be incorporated in the revised statutes edition, supplement or pocket part as amended or altered by the several acts if the amendments, changes or alterations can be incorporated in the section in such manner as to make the section intelligible. In any such case the revisor of statutes shall insert a note at the end of the section explaining the insertions or omissions accomplished by the various enactments. If the section cannot be made intelligible by incorporation of the amendments the section as enacted by each of the several acts shall be published in full.

2. If any section of existing law affected by a revision act is amended, reenacted or repealed by other acts passed at the same regular or extra session of the general assembly, the revision act shall be given effect only to the extent that its provisions do not conflict with the changes made in the existing law by the other acts and, in accordance with this provision, the section shall be shown as repealed or incorporated in the statutes as amended or altered by the several acts passed affecting it. The revisor of statutes, in such cases, shall insert an explanatory note at the end of the section indicating the changes made in its provisions by the several enactments.

(L. 1959 S.B. 88, A.L. 1969 H.B. 685)



Section 3.066 Statutes declared unconstitutional on procedural grounds, duties of the revisor.

Statutes declared unconstitutional on procedural grounds, duties of the revisor.

3.066. When the Missouri supreme court or a federal court with competent jurisdiction makes a final ruling that a bill enacted by the Missouri general assembly or a Missouri state statute or any portion of a Missouri state statute contained in a bill enacted by the Missouri general assembly is unconstitutional on procedural grounds, the Missouri revisor of statutes shall:

(1) For a repealed statute or an amended statute contained in such bill, reprint the statute as it existed in the revised statutes of Missouri prior to the enactment of the bill that the court declared unconstitutional;

(2) For a new statute contained in such bill, remove the new statute from the revised statutes of Missouri, if necessary, and publish only a footnote calling attention to the ruling of the court explaining the reason for the removal of such statute from the revised statutes of Missouri.

(L. 2004 S.B. 884 § 3.075)



Section 3.070 Revisor of statutes--appointment--duties--office.

Revisor of statutes--appointment--duties--office.

3.070. The committee shall appoint and fix the compensation of a revisor of statutes and other attorneys and assistants necessary to the performance of its duties under this chapter. The compensation of the revisor of statutes and his assistants and expenses incurred in connection with the performance of their duties shall be paid from appropriations made for the committee on legislative research. The revisor of statutes shall be duly licensed to practice law in this state and serves at the pleasure of the committee. The revisor of statutes shall perform all duties required by the committee in connection with its duties under this chapter. He shall conform to all regulations prescribed for the internal operation of the committee and shall render such assistance to the general assembly in connection with pending or proposed legislation as required by the committee or by any law imposing duties on the committee. He is subject also in all respects to the law governing other persons appointed or employed by the committee. The division of design and construction shall provide adequate office space in the capitol building for the revisor of statutes and the attorneys and employees associated with him.

(L. 1949 p. 545 § 3.07, A.L. 1959 S.B. 88)

CROSS REFERENCES:

Sunday sales law exemptions for counties or areas, notation by revisor, 578.100, 578.110

Sunday sales law exemption for St. Louis City, certain areas, notation by revisor, 578.106



Section 3.080 Original rolls furnished revisor.

Original rolls furnished revisor.

3.080. The secretary of state shall deliver to the revisor of statutes the original rolls of all laws of a general nature which are necessary to enable the committee to incorporate in editions of the revised statutes or in supplements or pocket parts thereto all laws required to be included therein by this chapter. The revisor of statutes is responsible for the safekeeping of the original rolls while they are in his possession and shall, as soon as the comparisons required by this chapter are completed, return same to the secretary of state's office.

(L. 1949 p. 545 § 3.08, A.L. 1959 S.B. 88)



Section 3.090 Comparison of printed statutes with original rolls--certification--evidence of laws.

Comparison of printed statutes with original rolls--certification--evidence of laws.

3.090. 1. The revisor of statutes shall supervise the printing and publication of all editions of the revised statutes of Missouri and all supplements and pocket parts thereto. He shall proofread and compare all copies of laws appearing in the revised statutes of Missouri and supplement or pocket parts thereto and supervise the correction thereof to ensure that all such copies are true and correct copies of the existing laws of this state according to the original rolls thereof with only such variations in the language thereof as are authorized by section 3.060.

2. When any volume of any edition of the revised statutes of Missouri, or any supplement or any edition of pocket parts thereto is printed and published the revisor of statutes shall certify that all laws printed therein have been examined and compared as required by this section and that the same are true and correct copies thereof as passed and remaining in the office of the secretary of state, and that the revised statutes, supplement or pocket part thereto, as thus published, and all laws as therein contained, are true copies of the existing laws of the state of Missouri, of a general nature. He shall deposit a copy of each volume of the revised statutes, supplement or pocket part, so certified, in the secretary's office, which shall be prima facie evidence of such statutes. The certificate shall be printed in each copy of the revised statutes, supplement or pocket part, and every copy so printed containing the certificate may be used in evidence without other or further proof of authentication.

(L. 1949 p. 545 § 3.09, A.L. 1959 S.B. 88)



Section 3.100 Legislative research committee to determine character of publication.

Legislative research committee to determine character of publication.

3.100. The committee shall determine the style and size of type, the grade of paper and the type and method of binding to be used in publishing the revised statutes, annotations and all supplements and pocket parts thereto.

(L. 1949 p. 545 § 3.10, A.L. 1959 S.B. 88)



Section 3.110 Printing of statutes, how obtained.

Printing of statutes, how obtained.

3.110. The printing and publication of the revised statutes of Missouri, annotations thereto and supplements or pocket parts and the paper used therefor, shall be obtained through the state director of the division of purchasing, as otherwise provided by law.

(L. 1949 p. 545 § 3.09a, A.L. 1959 S.B. 88)



Section 3.120 Future revision--subcommittee on revision--advisory group.

Future revision--subcommittee on revision--advisory group.

3.120. 1. After publication of the revised statutes for the year 1959, the committee shall formulate and supervise plans and methods for the future revision, clarification, classification, codification, arrangement, annotation, indexing, printing, binding and publication of the revised statutes of Missouri, including annotations, supplements and pocket parts and all editions thereof, and make its report and recommendations thereon to the general assembly.

2. The committee shall establish a subcommittee on revision which shall conduct and supervise a continuing program of statute revision which is designed to correct defectively enacted or worded statutes without changing the substantive provisions thereof to the end that the statute publication may become a more accurate and authentic statement of the laws of the state. In connection with this program, the committee may select an advisory committee on statute revision, composed of four members of the Missouri Bar, who are known to be interested in the improvement of statute laws and may authorize the payment of the expenses incurred by such members while attending meetings with the committee, the subcommittee on revision or with the revisor of statutes. The subcommittee on revision shall present to each general assembly such revision bills as it finds appropriate to accomplish its purposes.

(L. 1949 p. 545 § 3.11, A.L. 1959 S.B. 88)

CROSS REFERENCE:

Revision bill, content, 23.045



Section 3.125 Supplements or pocket parts, publication--reports.

Supplements or pocket parts, publication--reports.

3.125. 1. The committee may publish annual or biennial cumulative or noncumulative supplements or pocket parts to the revised statutes of Missouri in lieu of complete editions thereof except at such times as complete editions are published. Any supplement or edition of pocket parts is subject in all respects to the provisions of this law relating to the publication of an edition of the revised statutes and the committee has the same powers and duties with respect to the publication thereof. When funds for the printing thereof are duly appropriated by the general assembly, the committee shall cause to be classified, arranged, numbered and printed in either an edition of the revised statutes or in supplements or pocket parts thereto, in accordance with this chapter, all laws of a general nature adopted at any session of the general assembly.

2. The committee shall report to the general assembly whenever called upon, and shall prepare and submit to the general assembly such consolidation, revision and other matters relating to the statutes as can be completed from time to time.

(L. 1959 S.B. 88, A.L. 1976 H.B. 1770)

Effective 5-12-76



Section 3.130 Committee to determine number of copies--distribution.

Committee to determine number of copies--distribution.

3.130. Such number of copies of each volume of each edition of the revised statutes of Missouri and annotations thereto and such number of the supplements or pocket parts thereto as may be necessary to meet the demand as determined by the committee shall be printed and bound, and also produced in an electronic format, and delivered to the revisor of statutes, who shall execute and file a receipt therefor with the director of revenue. The revisor of statutes shall distribute the copies, in either version or combination, at the price determined by the committee under section 3.140.

(L. 1949 p. 545 § 3.12, A.L. 1953 p. 549, A.L. 1959 S.B. 88, A.L. 1971 S.B. 222, A.L. 1973 S.B. 263, A.L. 1976 H.B. 1770, A.L. 1978 H.B. 1634, A.L. 1992 H.B. 1849, A.L. 2004 S.B. 1211, A.L. 2010 H.B. 1965)



Section 3.140 Sale of revised statutes, procedure for--cost, how determined.

Sale of revised statutes, procedure for--cost, how determined.

3.140. The committee on legislative research may, through the revisor of statutes, sell copies of the revised statutes of Missouri, and any supplement or edition of pocket parts thereto, in print and/or in a web-based electronic format at a price to be determined by the committee, taking into account the cost of printing and binding, producing the statutes and maintaining the website, including the cost of delivery, and the money received therefor shall be paid to the director of revenue and deposited in the state treasury to the credit of the general revenue fund.

(L. 1949 p. 545 § 3.13, A.L. 1953 p. 549, A.L. 1959 S.B. 88, A.L. 1961 p. 463, A.L. 1976 H.B. 1770, A.L. 1977 S.B. 419, A.L. 2010 H.B. 1965)



Section 3.142 Statutory revision fund, established, purposes.

Statutory revision fund, established, purposes.

3.142. 1. There is hereby established in the state treasury a revolving fund known as the "Statutory Revision Fund", and which shall receive funds paid to the revisor of statutes for sales of the revised statutes of Missouri or any supplement thereto, whether in printed, electronic, magnetic, or other form and funds received for any other service for which there is a fee charged by the committee on legislative research. The committee on legislative research shall determine the form and any fees or charges for the statutes or services. The state treasurer shall be custodian of the fund and shall make disbursements from the fund for enhancing or producing the electronic form of the revised statutes in a computer readable form, enhancing the electronic* processing of computerized legislative drafting and such other purposes authorized by the joint committee on legislative research upon appropriation by the general assembly. Moneys in the fund may also be used at the direction of the committee on legislative research to provide the revised statutes of Missouri and any supplement thereto to public libraries of this state in a computer readable format for use by patrons of the libraries.

2. Any unexpended balance in the fund at the end of any biennium not to exceed twice the cost of providing the annual supplement to the revised statutes of Missouri is exempt from the provisions of section 33.080 relating to transfer of unexpended balances to the ordinary revenue fund.

(L. 1992 H.B. 1849 § 1)

Effective 5-28-92

*Word "electric" appears in original rolls.



Section 3.145 Temporary laws, how printed.

Temporary laws, how printed.

3.145. The committee on legislative research, through the revisor of statutes, shall cause all temporary laws to be printed in the revised statutes, and all supplements, with the termination date clearly shown. Appropriation bills shall not be printed.

(L. 1977 S.B. 419)



Section 3.150 Revisor of statutes to recodify court costs into one chapter.

Revisor of statutes to recodify court costs into one chapter.

3.150. Notwithstanding the provisions of this chapter to the contrary the revisor of statutes is hereby directed to codify all sections of law or portions of sections of law imposing court costs, fees, miscellaneous charges and surcharges imposed in connection with filing and prosecution of judicial cases, both civil and criminal, into one chapter of the revised statutes of Missouri. The revisor shall recodify those sections or portions of sections of existing law which impose such court costs, including, but not limited to, sections 56.310, 56.765, 57.280, 57.290, 57.955, 66.110, 67.133, 193.205, 193.265, 221.070, 221.120, 455.205*, 476.053*, 478.401*, 479.260, 479.261*, 482.345, 483.500, 483.505, 483.530, 483.535, 483.550, 483.580, 483.591*, 485.100*, 485.120*, 487.170*, 488.305, 488.605, 488.1005, 488.1010, 491.280, 491.420, 494.455, 494.480, 513.623, 517.151, 561.035*, 577.048*, 590.140* and 595.045, chapters 514 and 550, subsection 2 of sections 476.385 and 488.2205, and any other sections or portions of sections of law which impose such court costs, both existing and future, into one chapter of the revised statutes which deals with court costs, which shall be titled to reflect that all sections relating to such court costs are contained within said chapter. From time to time, the revisor of statutes shall call upon the state courts administrator for assistance in determining what sections, or portions of sections, of law impose court costs for purposes of this section.

(L. 1996 S.B. 869)

*Transferred 2000:

455.205 now 488.445

476.053 now 488.027

478.401 now 488.447

479.261 now 488.607

483.591 now 488.2275

485.100 now 488.2250

485.120 now 488.2253

487.170 now 488.2300

561.035 now 488.5332

577.048 now 488.5334

590.140 now 488.5336









TITLE II SOVEREIGNTY, JURISDICTION AND EMBLEMS

Chapter 7 State Boundaries

Section 7.001 Explanatory Note.

Explanatory Note.

7.001. Explanatory Note.--The boundaries of the state of Missouri have been fixed as follows:

The enabling act of Congress (March 6, 1820), authorizing the admittance of Missouri into the Union, described the boundaries of Missouri as follows: (Section 2, Act of Admission, RSMo 1959, Volume 5)

"Beginning in the middle of the Mississippi River, on the parallel of thirty-six degrees of north latitude; thence west, along that parallel of latitude, to the St. Francis River; thence up and following the course of that river, in the middle of the main channel thereof, to the parallel of latitude thirty-six degrees and thirty minutes; thence west along the same to a point where the said parallel is intersected by a meridian line passing through the middle of the mouth of the Kansas River, where the same empties into the Missouri River; thence from the point aforesaid, north, along the said meridian line, to the intersection of the parallel of latitude which passes through the rapids of the river Des Moines, making the said line to correspond with the Indian boundary line; thence east from the point of intersection last aforesaid, along the said parallel of latitude, to the middle of the channel of the main fork of the said river Des Moines; thence down and along the middle of the main channel of the said river Des Moines, to the mouth of the same, where it empties into the Mississippi River; thence due east to the middle of the main channel of the Mississippi River; thence down and following the course of the Mississippi River, in the middle of the main channel thereof, to the place of beginning."

The present counties of Atchison, Nodaway, Holt, Andrew, Buchanan and Platte, located in the northwestern corner of the state were not then included within the boundaries. These six counties were acquired by what is known as "The Platte Purchase", an act of Congress, approved June 7, 1836 (U.S. Statutes at Large, 34, entitled "An Act to extend the western boundary of the State of Missouri to the Missouri River"). In Cooley v. Golden, 52 Mo.App. 229, it was decided that this carried the western boundary of the state to the center of the channel of the Missouri River and that Missouri and Nebraska have concurrent jurisdiction over the river.

In 1849 a dispute arose between Missouri and Iowa as to the true location of the boundary line dividing the two states. An action was filed in the United States Supreme Court and it was determined that the northern boundary of Missouri was the Osage line as run by Sullivan in 1816, from the northwest corner made by him to the Des Moines River; and that a line extended due west from said northwest corner to the Missouri River was the proper northern boundary of the territory included in the Platte Purchase. (Missouri v. Iowa, 7 How. 660.)

In 1870 an action was filed in the Supreme Court of the United States to establish the boundary between the states of Missouri and Kentucky at a point on the Mississippi River, twenty miles below the mouth of the Ohio, known as Wolf Island. It was determined that the boundary line ran along the center of the main channel of the river, as the river had been in 1820 at the time Missouri was admitted into the Union. It was found that at that time the main channel of the Mississippi had been on the western side of Wolf Island. Thus, Wolf Island was within the Kentucky boundary. (Missouri v. Kentucky, 11 Wall. 395.)

Again in 1937, Missouri commenced suit against Iowa in the Supreme Court of the United States to determine the boundary between Clark County in the state of Missouri and Lee County in the state of Iowa. A stipulation was filed whereby it was proposed that the legislatures of Missouri and Iowa pass like bills, Missouri relinquishing to Iowa all jurisdiction to lands lying north and east of the Des Moines River then in Clark County, Missouri, and Iowa relinquishing to Missouri all lands lying south and west of the Des Moines River, then in Lee County, Iowa. Missouri and Iowa each passed such bill. (Laws of Missouri, 1939, p. 476; Iowa, 48th general assembly, chapter 304.) The acts were submitted to the Congress of the United States and approved August 10, 1939. (Pub. Res. No. 74, 76th Congress.)

A controversy over the boundary between Missouri and Kansas is made the subject of a 1949 act (Laws of Missouri 1949 page 311) wherein it is provided that "the center of the channel of the Missouri River, as its flow extends from its intersection with the fortieth parallel, north latitude, southward to the middle of the mouth of the Kansas or Kaw River" shall be the boundary between such states. The act was not to become operative unless Kansas enacted a similar law relinquishing sovereignty over lands lying on the Missouri side of the center of the channel, within two years from its effective date. The corresponding Kansas law appears in General Statutes of Kansas of 1949, sections 82a-521 to 82a-527. (1955) Where island, formed on Kansas side of Missouri river, as a result of a channel change during the flood of 1944, became attached to Holt County, Missouri, it became a part of Holt County under Laws 1949, p. 311, and corresponding Kansas and federal acts. Hall v. Hudgins (Mo.), 277 S.W.2d 637.

In 1981, the 1st regular session of the 81st general assembly, by House Bill No. 147, acted to settle a boundary dispute with the state of Kansas concerning certain property in the vicinity of the French Bottoms near St. Joseph, Missouri. The general assembly ratified and affirmed a boundary survey which set the boundary line as the thalweg line (deep water line) of the channel of the Missouri River, abandoned by avulsion in April, 1952. The corresponding Kansas law appears in Kansas Statutes Annotated 1980 Supplement, sections 82a-527a and 82a-527b. Ratified by Congress by H.R. 4048. Signed by the President on October 16, 1981.



Section 7.002 Explanatory Note: Changes in the course of the Missouri River which serves as boundary between the states of Missouri and Nebraska necessitated this compact.

Explanatory Note: Changes in the course of the Missouri River which serves as boundary between the states of Missouri and Nebraska necessitated this compact.

7.002. That on and after the approval and consent of the Congress of the United States of America to this act and a similar or reciprocal act enacted by the legislature of the state of Nebraska, as hereinafter provided, the boundary line between the states of Missouri and Nebraska shall be as follows: MISSOURI-NEBRASKA BOUNDARY COMPACT

ARTICLE I. Findings and Purposes

(a) The states of Missouri and Nebraska find that there are actual and potential disputes, controversies, criminal proceedings and litigation arising or which may arise out of the location of the boundary line between the states of Missouri and Nebraska; that the Missouri River constituting the boundary between the states has changed its course from time to time, and that the United States Army Corps of Engineers has established a main channel of such river for navigation and other purposes, which main channel is identified on maps jointly certified by the state surveyors of Missouri and Nebraska and identified as the "Missouri-Nebraska Boundary Maps", which maps are incorporated in this act and made part of this act by reference, and which maps shall be filed with the secretaries of state of Missouri and Nebraska.

(b) It is the principal purpose of the states of Missouri and Nebraska in executing the compact to establish an identifiable compromise boundary between the state of Missouri and the state of Nebraska for the entire distance thereof as of the effective date of the compact without interfering with or otherwise affecting private rights or titles to property, and the states of Nebraska and Missouri declare that further compelling purposes of the compact are:

(1) To create a friendly and harmonious interstate relationship;

(2) To avoid multiple exercise of sovereignty and jurisdiction including matters of taxation, judicial and police powers and exercise of administrative authority;

(3) To encourage settlement and disposition of pending litigation and criminal proceedings and avoid or minimize future disputes and litigation;

(4) To promote economic and political stability;

(5) To encourage the optimum mutual beneficial use of the Missouri River, its waters and its facilities;

(6) To establish a forum for settlement of future disputes;

(7) To place the boundary in a location which can be identified or located; and

(8) To express the intent and policy of the states that the common boundary be established within the confines of the Missouri River and both states shall continue to have access to and use of the waters of the river.

ARTICLE II. Establishment of Boundary

The permanent compromise boundary line between the states of Missouri and Nebraska shall be fixed at the center line of the main channel of the Missouri River as of the effective date of the compact, except for that land known as McKissick's Island as determined by the Supreme Court of the United States to be within the state of Nebraska in the case of Missouri v. Nebraska, 196 U.S. 23, and 197 U.S. 577, all of which is identified on maps jointly prepared and certified by the state surveyors of Missouri and Nebraska and identified as the "Missouri-Nebraska Boundary Compact Maps", incorporated in this act and made a part of this act by reference, and which maps shall be filed with the secretaries of state of Missouri and Nebraska. This center line of the main channel of the Missouri River between the states is also described in this act by metes and bounds on the "Missouri-Nebraska Boundary Compact Maps" incorporated in this act by reference and made a part of this act. This center line of the main channel of the Missouri River as described on such maps shall be referred to as the "compromise boundary".

ARTICLE III. Relinquishment of Sovereignty

The state of Missouri hereby relinquishes to the state of Nebraska all sovereignty over all lands lying on the Nebraska side of such compromise boundary and the state of Nebraska hereby relinquishes to the state of Missouri all sovereignty over all lands lying on the Missouri side of such compromise boundary except for that land known as McKissick's Island which is identified on the "Missouri-Nebraska Boundary Compact Maps" incorporated in this act by reference and made a part of this act.

ARTICLE IV. Pending Litigation

Nothing in the act shall be deemed or construed to affect any litigation pending in the courts of either of the states of Missouri or Nebraska as of the effective date of the compact concerning the title to any of the lands, sovereignty over which is relinquished by the state of Missouri to the state of Nebraska or by the state of Nebraska to the state of Missouri and any matter concerning the title to lands, sovereignty over which is relinquished by either state to the other, may be continued in the courts of the state where pending until the final determination thereof.

ARTICLE V. Public Records

(a) The public record of real estate titles, mortgages and other liens in the state of Missouri to any lands, the sovereignty over which is relinquished by the state of Missouri to the state of Nebraska, shall be accepted as evidence of record title to such lands, to and including the effective date of such relinquishment by the state of Missouri, by the courts of the state of Nebraska.

(b) The public record of real estate titles, mortgages and other liens in the state of Nebraska to any lands, the sovereignty over which is relinquished by the state of Nebraska to the state of Missouri, shall be accepted as evidence of record title to such lands, to and including the effective date of such relinquishment by the state of Nebraska, by the courts of the state of Missouri.

(c) As to lands, the sovereignty over which is relinquished, the recording officials of the counties of each state shall accept for filing documents of title using legal descriptions derived from the land descriptions of the other state. The acceptance of such documents for filing shall have no bearing upon the legal effect or sufficiency thereof.

ARTICLE VI. Taxes

(a) Taxes lawfully imposed by either Missouri or Nebraska may be levied and collected by such state or its authorized governmental subdivisions and agencies on land, jurisdiction over which is relinquished by the taxing state to the other, and any liens or other rights accrued or accruing, including the right of collection, shall be fully recognized and the county treasurers of the counties or other taxing authorities affected shall act as agents in carrying out the provisions of this article; provided, that all liens or other rights arising out of the imposition of taxes, accrued or accruing, shall be claimed or asserted within five years after the compact becomes effective and if not so claimed or asserted shall be forever barred.

(b) The lands, sovereignty over which is relinquished by the state of Missouri to the state of Nebraska, shall not thereafter be subject to the imposition of taxes in the state of Missouri from and after the effective date of the compact. The lands, sovereignty over which is relinquished by the state of Nebraska to the state of Missouri, shall not thereafter be subject to the imposition of taxes in the state of Nebraska from and after the effective date of the compact.

ARTICLE VII. Private Rights

(a) The compact shall not deprive any riparian owner of such riparian owner's rights based upon riparian law and the establishment of the compromise boundary between the states shall not in any way be deemed to change or affect the boundary line of riparian owners along the Missouri River as between such owners. The establishment of the compromise boundary shall not operate to limit such riparian owner's rights to accretions across such compromise boundary.

(b) No private individual or entity claims of title to lands along the Missouri River, over which sovereignty is relinquished by the compact, shall be prejudiced by the relinquishment of such sovereignty and any claims or possessory rights necessary to establish adverse possession shall not be terminated or limited by the fact that the jurisdiction over such lands may have been transferred by the compact. Neither state will assert any claim of title to abandoned beds of the Missouri River, lands along the Missouri River, or the bed of the Missouri River based upon any doctrine of state ownership of the beds or abandoned beds of navigable waters, as against any land owners or claimants claiming interest in real estate arising out of titles, muniments of title, or exercises of jurisdiction of or from the other state, which titles or muniments of title commenced prior to the effective date of this compact.

ARTICLE VIII. Readjustment of Boundary by Negotiation

If at any time after the effective date of the compact the Missouri River shall move or be moved by natural means or otherwise so that the flow thereof at any point along the course forming the boundary between the states occurs entirely within one of the states, each state at the request of the other, agrees to enter into and conduct negotiations in good faith for the purpose of readjusting the boundary at the place or places where such movement occurred consistent with the intent, policy and purpose hereof that the boundary will be placed within the Missouri River.

ARTICLE IX. Effective Date

(a) The compact shall become effective on the first day of January of the year after it is ratified by the general assembly of the state of Missouri and the legislature of the state of Nebraska and approved by the Congress of the United States.

(b) As of the effective date of the compact, the state of Missouri and the state of Nebraska shall relinquish sovereignty over the lands described in the compact and shall assume and accept sovereignty over such lands ceded to them as provided in the compact.

(c) In the event the compact is not approved by the general assembly of the state of Missouri and the legislature of the state of Nebraska on or before October 1, 1999, and approved by the Congress of the United States within three years from the date of such approval, the compact shall be inoperative and for all purposes shall be void.

ARTICLE X. Enforcement

Nothing in the compact shall be construed to limit or prevent either state from instituting or maintaining any action or proceeding, legal or equitable, in any court having jurisdiction, for the protection of any right under the compact or the enforcement of any of its provisions.

ARTICLE XI. Amendments

The compact shall remain in full force and effect unless amended in the same manner as that by which it was created.

(L. 1990 H.B. 1063, A.L. 1995 H.B. 35 merged with S.B. 123, A.L. 1997 S.B. 29)

Revisor's note: This compact was first approved by the General Assembly of the State of Missouri on April 18, 1990 and signed by the Governor of Missouri on May 9, 1990. The Legislature of the State of Nebraska took no action from 1990 through 1997. In 1998, Nebraska passed Legislative Bill 59 which was signed by the Governor of Nebraska on April 14, 1998, and became effective on July 15, 1998.

On November 12, 1999, HJR 54, which grants the consent of the United States Congress to the Missouri-Nebraska Boundary Compact, was signed into law by the President of the United States and became Public Law 106-101.



Section 7.200 Missouri boundary commission established, members.

Missouri boundary commission established, members.

7.200. There is hereby established the "Missouri Boundary Commission" consisting of the governor or his designee, the attorney general or his designee, the state land surveyor or his designee, two members of the senate appointed by the president pro tem of the senate, two members of the house of representatives appointed by the speaker of the house of representatives, and two persons from the general public appointed by the governor, with the advice and consent of the senate. The governor or his designee shall serve as chairman of the commission and shall be responsible for calling the meetings of the commission, managing any funds appropriated to the commission, providing clerical support to the commission, and administering sections 7.200 to 7.250.

(L. 1992 S.B. 571 § 1)

Effective 7-9-92



Section 7.210 Terms of office--successors--vacancies--expenses.

Terms of office--successors--vacancies--expenses.

7.210. The governor, attorney general, and state land surveyor or their designees and the members of the general assembly shall serve on the commission for a term equal to their terms of office. The appointed commissioners from the general public shall serve for the period of the active boundary negotiations for which the commission has been convened, subject to removal at any time by the governor. The successors to the office of governor, attorney general, and the state land surveyor shall, in addition to all other duties, assume the duties for each office pursuant to this section. The governor shall fill by appointment any vacancy due to the termination of a term of one of the appointed commissioners. All commissioners from the general public shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties, but no commissioner shall receive any other compensation for his* services on the commission.

(L. 1992 S.B. 571 § 2)

Effective 7-9-92

*Word "their" appears in original rolls.



Section 7.220 Duties.

Duties.

7.220. The Missouri boundary commission shall represent the state of Missouri and may enter into negotiations with representatives from any state having common borders with the state of Missouri for the purpose of negotiating compacts with each of these states for the establishment of official boundaries between Missouri and each of these states.

(L. 1992 S.B. 571 § 3)

Effective 7-9-92



Section 7.230 Ratification necessary.

Ratification necessary.

7.230. Any compact negotiated by the Missouri boundary commission shall not be binding or obligatory on the state of Missouri or its citizens unless and until such compact has been ratified by the state legislatures of the states involved and approved by the Congress of the United States. The commission shall provide service as necessary during the period of state and congressional ratification.

(L. 1992 S.B. 571 § 4)

Effective 7-9-92



Section 7.240 Governor to convene commission.

Governor to convene commission.

7.240. The Missouri boundary commission shall be convened by the governor when there is a need to conduct boundary negotiations with any adjoining state. The general public commission members shall be selected when the commission is convened for such negotiation.

(L. 1992 S.B. 571 § 5, A.L. 2007 S.B. 613 Revision)



Section 7.250 Dissolution of commission--dismissal of commission.

Dissolution of commission--dismissal of commission.

7.250. As soon as compact agreements to establish official boundaries with any state having common borders with the state of Missouri have been negotiated by the Missouri boundary commission, ratified by the state legislatures of the states involved, and approved by the Congress of the United States, and no other boundary negotiations or discussions are in progress, the Missouri boundary commission shall be dissolved until later reconvened by the governor. If the Missouri boundary commission has not negotiated a compact agreement to establish an official boundary with one or more of such states, which has been ratified by the state legislatures of the states involved and approved by the Congress of the United States, the Missouri boundary commission may be dismissed by the governor on a finding that further negotiation will not result in progress toward the establishment of an official boundary with any such state.

(L. 1992 S.B. 571 § 6)

Effective 7-9-92






Chapter 8 State Buildings and Lands

Section 8.001 Second state capitol commission established.

Second state capitol commission established.

8.001. The general assembly, recognizing the work of the original state capitol commission board established March 24, 1911, and the work of the capitol decoration commission established April 10, 1917, and seeking to assure the future preservation, improvement, expansion, renovation, restoration, and integrity of the capitol and to preserve the historical significance of the capitol hereby establishes the Missouri state capitol commission.

(L. 2001 S.B. 470, A.L. 2009 S.B. 480)



Section 8.003 Membership of commission, terms, meetings, annual report.

Membership of commission, terms, meetings, annual report.

8.003. 1. The commission shall consist of eleven persons, as follows: the commissioner of the office of administration; one member of the senate from the majority party and one member of the senate from the minority party, appointed by the president pro tempore; one member of the house of representatives from the majority party and one member of the house of representatives from the minority party, appointed by the speaker of the house of representatives; one employee of the house of representatives appointed by the speaker of the house of representatives and one employee of the senate appointed by the president pro tempore; and four members appointed by the governor with the advice and consent of the senate. The lieutenant governor shall be an ex officio member of the commission.

2. The legislative members of the commission shall serve for the general assembly during which they are appointed and until their successors are selected and qualified.

3. The four members appointed by the governor shall be persons who have knowledge and background regarding the history of the state, the history and significance of the seat of state government and the capitol but shall not be required to be professionals in the subject area.

4. The terms of the four members appointed by the governor shall be four years and until their successors are appointed and qualified. Provided, however, that the first term of three public members shall be for two years, thereafter the terms shall be four years. There is no limitation on the number of terms any appointed member may serve. If a vacancy occurs the governor may appoint a member for the remaining portion of the unexpired term created by the vacancy. The governor may remove any member appointed by him or her for cause. The members of the commission shall be reimbursed for travel and other expenses actually and necessarily incurred in the performance of their duties by the office of administration.

5. At the first meeting of the commission and at yearly intervals thereafter, the members shall select from among themselves a chairman and a vice chairman.

6. The commission shall hold at least four regular meetings each year and such additional meetings as the chairman deems desirable at a place and time to be fixed by the chairman. Special meetings may be called by five members of the commission upon delivery of written notice to each member of the commission. Reasonable written notice of all meetings shall be given by the director to all members of the commission. Five members of the commission shall constitute a quorum. All actions of the commission shall be taken at meetings open to the public. Any member absent from six consecutive regular commission meetings for any cause whatsoever shall be deemed to have resigned and the vacancy shall be filled immediately in accordance with subsection 1 of this section.

7. The commission shall provide a report to the governor and the general assembly annually.

(L. 2001 S.B. 470, A.L. 2009 S.B. 480)



Section 8.007 Duties of the commission--state capitol commission fund created, lapse to general revenue prohibited--copyright and trademark permitted, when.

Duties of the commission--state capitol commission fund created, lapse to general revenue prohibited--copyright and trademark permitted, when.

8.007. 1. The commission shall:

(1) Exercise general supervision of the administration of sections 8.001 to 8.007;

(2) Evaluate and approve capitol studies and improvement, expansion, renovation, and restoration projects to be paid for with funds appropriated from the state capitol commission fund;

(3) Evaluate and recommend courses of action on the restoration and preservation of the capitol, the preservation of historical significance of the capitol and the history of the capitol;

(4) Evaluate and recommend courses of action to ensure accessibility to the capitol for physically disabled persons;

(5) Advise, consult, and cooperate with the office of administration, the archives division of the office of the secretary of state, the historic preservation program within the department of natural resources, the division of tourism within the department of economic development and the historical society of Missouri in furtherance of the purposes of sections 8.001 to 8.007;

(6) Be authorized to cooperate or collaborate with other state agencies and not-for-profit organizations to publish books and manuals concerning the history of the capitol, its improvement or restoration;

(7) Before each September first, recommend options to the governor on budget allocation for improvements or restoration of the capitol premises;

(8) Encourage, participate in, or conduct studies, investigations, and research and demonstrations relating to improvement and restoration of the state capitol it may deem advisable and necessary for the discharge of its duties pursuant to sections 8.001 to 8.007;

(9) Hold hearings, issue notices of hearings and take testimony as the commission deems necessary; and

(10) Initiate planning efforts, subject to the appropriation of funds, for a centennial celebration of the laying of the capstone of the Missouri state capitol.

2. The "State Capitol Commission Fund" is hereby created in the state treasury. Any moneys received from sources other than appropriation by the general assembly, including from private sources, gifts, donations and grants, shall be credited to the state capitol commission fund and shall be appropriated by the general assembly.

3. The provisions of section 33.080 to the contrary notwithstanding, moneys in the second capitol commission fund shall not be transferred and placed to the credit of the general revenue fund. Moneys in the state capitol commission fund shall not be appropriated for any purpose other than those designated by the commission.

4. The commission is authorized to accept all gifts, bequests and donations from any source whatsoever. The commission may also apply for and receive grants consistent with the purposes of sections 8.001 to 8.007. All such gifts, bequests, donations and grants shall be used or expended upon appropriation in accordance with their terms or stipulations, and the gifts, bequests, donations or grants may be used or expended for the preservation, improvement, expansion, renovation, restoration and improved accessibility and for promoting the historical significance of the capitol.

5. The commission may copyright or obtain a trademark for any photograph, written work, art object, or any product created of the capitol or capitol grounds. The commission may grant access or use of any such works to other organizations or individuals for a fee, at its sole discretion, or waive all fees. All funds obtained through licensing fees shall be credited to the capitol commission fund in a manner similar to funds the commission receives as gifts, donations, and grants. The funds shall be used for repairs, refurbishing, or to create art, exhibits, decorations, or other beautifications or adornments to the capitol or its grounds.

(L. 2001 S.B. 470, A.L. 2007 S.B. 322, A.L. 2009 S.B. 480)



Section 8.010 Board of public buildings created--powers and duties.

Board of public buildings created--powers and duties.

8.010. 1. The governor, attorney general and lieutenant governor constitute the board of public buildings. The governor is chairman and the lieutenant governor, secretary. The speaker of the house of representatives and the president pro tempore of the senate shall serve as ex officio members of the board but shall not have the power to vote. The board shall constitute a body corporate and politic. The board has general supervision and charge of the public property of the state at the seat of government and other duties imposed on it by law.

2. The commissioner of administration shall provide staff support to the board.

(RSMo 1939 § 10265, L. 1945 p. 1428 § 111, A. 1949 S.B. 1003, A.L. 1957 p. 726, A.L. 1961 p. 564, A.L. 1965 p. 126, A.L. 1995 H.B. 622, A.L. 2002 S.B. 1191)

Prior revisions: 1929 § 9135; 1919 § 9261; 1909 § 2706

Effective 6-07-02

CROSS REFERENCES:

Additional authority of board, 33.305

Meramec-Onondaga state park fund, use and purposes, 253.520

Vending facilities, state property, 8.700 to 8.745



Section 8.012 Flags authorized to be displayed at all state buildings.

Flags authorized to be displayed at all state buildings.

8.012. At all state buildings and upon the grounds thereof, the board of public buildings may accompany the display of the flag of the United States and the flag of this state with the display of the POW/MIA flag, which is designed to commemorate the service and sacrifice of the members of the Armed Forces of the United States who were prisoners of war or missing in action and with the display of the Honor and Remember flag as an official recognition and in honor of fallen members of the Armed Forces of the United States.

(L. 1994 H.B. 1545, A.L. 1999 H.B. 930, A.L. 2000 S.B. 961, A.L. 2013 S.B. 106 merged with S.B. 117)



Section 8.015 Senate accounts committee to control use of certain space and equipment in capitol.

Senate accounts committee to control use of certain space and equipment in capitol.

8.015. The senate chamber, the senate committee rooms, the offices of the members of the senate on the third and fourth floors of the state capitol building and all other rooms and offices of the state capitol building designed for or assigned by the board of public buildings to the use of the members and officers of the senate, and all furniture, equipment and supplies therein, are reserved for the exclusive use of the members and officers of the senate. These rooms, together with the furniture, equipment and supplies therein, are in direct charge and control of the senate accounts committee. No use of any of said quarters other than by the senate, its members or officers shall be made except with the written consent of the senator or officer occupying the office rooms and upon the order of the accounts committee.

(L. 1977 S.B. 419 § 1)



Section 8.016 State capitol dome key, members of general assembly to be provided with--training required.

State capitol dome key, members of general assembly to be provided with--training required.

8.016. 1. The commissioner of the office of administration shall provide each member of the senate and each member of the house of representatives with a key that accesses the dome of the state capitol.

2. The president pro tem of the senate and the speaker of the house of representatives shall be responsible for providing a training program for the members and staff of the general assembly regarding access to secured areas of the capitol building. They may consult with the office of administration and department of public safety when developing such program.

(L. 2010 H.B. 1868 merged with H.B. 2285 merged with S.B. 844)

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 8.017 House accounts committee to control use of certain space and equipment in capitol.

House accounts committee to control use of certain space and equipment in capitol.

8.017. The house chamber, the house committee rooms, the offices of the members of the house on the third and fourth floors of the state capitol building and all other rooms and offices of the state capitol building designed for or assigned by the board of public buildings to the use of the members and officers of the house, and all furniture, equipment and supplies therein, are reserved for the exclusive use of the members and officers of the house of representatives. These rooms, together with the furniture, equipment and supplies therein, are in direct charge and control of the house accounts committee. No use of any of said quarters other than by the house of representatives, its members or officers shall be made except with the written consent of the representative or officer occupying the office rooms and upon the order of the accounts committee.

(L. 1977 S.B. 419 § 2)



Section 8.020 Governor's mansion preservation advisory commission created--qualifications and compensation of members.

Governor's mansion preservation advisory commission created--qualifications and compensation of members.

8.020. 1. There is hereby created a "Governor's Mansion Preservation Advisory Commission".

2. The commission shall be composed of widows of former governors of Missouri. Each widow of a former governor who notifies the governor in writing that she desires to serve as a member of the commission shall be appointed by him to the advisory commission.

3. The members of the advisory commission shall meet at such times as requested by the governor of this state to consider ways and means of preserving the governor's mansion.

4. The members of the advisory commission shall upon written notice to the governor, in addition to their actual and necessary expenses incurred in attending meetings, receive for their services the sum of three thousand dollars per year.

(L. 1967 p. 89 § 1, A.L. 1980 H.B. 1266)

*This section has no continuity with § 8.020 as repealed by L. 1965, H.B. 381 § 1.



Section 8.051 Gift shop in state capitol--staff--items sold.

Gift shop in state capitol--staff--items sold.

8.051. 1. The commissioner of administration shall establish a gift shop in the museum of the state capitol.

2. The commissioner shall contract with the licensing agent, as defined in section 8.700 to operate the capitol gift shop, as provided in section 8.705; provided, however, that the gift shop shall be staffed by persons who are legally blind or otherwise handicapped.

3. At least fifty percent of the items on sale in the gift shop will be items made, on consignment, by the sheltered workshops operating within the state. "Sheltered workshops" as used in this section shall be defined as in section 178.900.

(L. 1990 S.B. 527 § 1)



Section 8.110 Division of facilities management, design, and construction created, duties.

Division of facilities management, design, and construction created, duties.

8.110. There is hereby created within the office of administration a "Division of Facilities Management, Design, and Construction", which shall supervise the design, construction, renovations, maintenance, and repair of state facilities, except as provided in sections 8.015 and 8.017, and except those facilities belonging to the institutions of higher education, the highways and transportation commission, and the conservation commission, which shall be responsible to review all requests for appropriations for capital improvements. Except as otherwise provided by law, the director of the division of facilities management, design, and construction shall be responsible for the management and operation of office buildings titled in the name of the governor. The director shall exercise all diligence to ensure that all facilities within his management and control comply with the designated building codes; that they are clean, safe and secure, and in proper repair; and that they are adequately served by all necessary utilities.

(RSMo 1939 §§ 10269, 10271, A. 1949 S.B. 1003, A.L. 1957 p. 726, A.L. 1965 p. 126, A.L. 1995 H.B. 622, A.L. 2007 S.B. 322)

Prior revisions: 1929 §§ 9139, 9141; 1919 §§ 9265, 9267; 1909 §§ 2710, 2712

CROSS REFERENCES:

Commissioner of administration to keep inventory of removable property, 34.140

Departments to keep inventories of property as prescribed by state auditor, 34.125



Section 8.115 Armed security guards for state-owned or leased facilities, not applicable to Cole County.

Armed security guards for state-owned or leased facilities, not applicable to Cole County.

8.115. Notwithstanding the provisions of chapter 571, the office of administration, division of facilities management, is authorized to provide armed security guards at state-owned or leased facilities except at the seat of government and within the county which contains the seat of government, either through qualified persons employed by the office of administration, or through the use of a contract with a properly licensed firm.

(L. 2002 S.B. 1119)



Section 8.150 Defacing state facilities, penalty--acts by minors, liability.

Defacing state facilities, penalty--acts by minors, liability.

8.150. No person shall write or scribble on the walls or other parts of the facilities, or mark the same with pictures or deface the same in any manner under the penalty of not more than five hundred dollars to be recovered by civil action, before the circuit court of Cole County, in the name of the state. If the offense is committed by a person under the age of eighteen years, he and his parent or guardian, as the case may be, are liable to the penalty to be recovered as above directed.

(RSMo 1939 §§ 10279, 10280, A.L. 1957 p. 726, A.L. 1965 p. 126, A.L. 1976 S.B. 503, A.L. 1990 H.B. 1734)

Prior revisions: 1929 §§ 9149, 9150; 1919 §§ 9275, 9276; 1909 §§ 2720, 2721

CROSS REFERENCES:

Minors and parent, guardian to make restitution for damages or loss, 211.185

Minor's torts, parent, guardian and minor's liability, work accepted in lieu of payment, 537.045



Section 8.170 Shall prosecute for injuries.

Shall prosecute for injuries.

8.170. The director shall prosecute, in the name of the state, for all trespasses and injuries of every kind done to the public buildings and other property, and shall attend to the suits relative to the same. The attorney general shall give counsel, or prosecute suits, when required by the director.

(RSMo 1939 § 10270, A.L. 1957 p. 726)

Prior revisions: 1929 § 9140; 1919 § 9266; 1909 § 2711



Section 8.172 Parking on capitol grounds, regulations--enforcement.

Parking on capitol grounds, regulations--enforcement.

8.172. The commissioner of administration shall make rules and regulations for the regulation of traffic and parking at all parking space upon the capitol grounds and upon the grounds of other state buildings located within the capital city. The regulations shall be enforced by the Missouri capitol police.

(L. 1955 p. 765 § 1, A.L. 1957 p. 726, A.L. 1965 p. 126, A.L. 1995 H.B. 421 merged with H.B. 622)



Section 8.175 Capitol parking garages under joint control of general assembly--employee parking when not in session, exceptions.

Capitol parking garages under joint control of general assembly--employee parking when not in session, exceptions.

8.175. The parking garage located on the northeast capitol complex grounds and the parking garage located on the northwest capitol complex grounds shall be under the joint control and operation of both houses of the general assembly by their respective accounts committees. Those committees, working jointly, shall control parking in and use of those garages. A majority of the membership of each committee shall be necessary to reach decisions regarding the garages. When the general assembly is not in session all parking spaces in the parking garage located on the northwest capitol complex grounds, except two hundred thirty-six spaces assigned by the accounts committees, shall be available to state employees on a first-come, first-served basis.

(L. 1990 H.B. 1268 § 1)



Section 8.177 Missouri capitol police officers, powers and duties.

Missouri capitol police officers, powers and duties.

8.177. 1. The director of the department of public safety shall employ Missouri capitol police officers for public safety at the seat of state government. Each Missouri capitol police officer, upon appointment, shall take and subscribe an oath of office to support the constitution and laws of the United States and the state of Missouri and shall receive a certificate of appointment, a copy of which shall be filed with the secretary of state, granting such police officers all the same powers of arrest held by other police officers to maintain order and preserve the peace in all state-owned or leased buildings, and the grounds thereof, at the seat of government and such buildings and grounds within the county which contains the seat of government.

2. The director of the department of public safety shall appoint a sufficient number of Missouri capitol police officers, with available appropriations, as appropriated specifically for the purpose designated in this subsection, so that the capitol grounds may be patrolled at all times, and that traffic and parking upon the capitol grounds and the grounds of other state buildings owned or leased within the capital city and the county which contains the seat of government may be properly controlled. Missouri capitol police officers may make arrests for the violation of parking and traffic regulations promulgated by the office of administration.

3. Missouri capitol police officers shall be authorized to arrest a person anywhere in the county that contains the state seat of government, when there is probable cause to believe the person committed a crime within capitol police jurisdiction or when a person commits a crime in the presence of an on-duty capitol police officer.

(L. 1995 H.B. 421 §§ 1, 2 merged with H.B. 622 § 2, A.L. 1997 H.B. 520, A.L. 2005 H.B. 353 (Repealed L. 2007 S.B. 322 § A), A.L. 2005 H.B. 487)

CROSS REFERENCES:

Personnel exempt from merit system, 36.030

Scholarship or grants for disabled personnel injured or survivors of personnel killed in the line of duty, 173.260



Section 8.178 Violation of parking regulations, penalty.

Violation of parking regulations, penalty.

8.178. Any person who violates sections 8.172 to 8.174*, or section 8.177, or any of the traffic or parking regulations of the commissioner shall be punished as follows: Fines for traffic violations shall not, except as provided by section 301.143, exceed five dollars for overparking, fifteen dollars for double parking and fifty dollars for speeding, and the circuit court of Cole County has authority to enforce this law.

(L. 1955 p. 765 § 4, A.L. 1957 p. 726, A.L. 1978 H.B. 1634, A.L. 1995 H.B. 421 merged with H.B. 622)

*Section 8.174 was repealed by H.B. 622, 1995.



Section 8.180 Director to pay certain costs.

Director to pay certain costs.

8.180. In all cases where a court or other officer performs any lawful service, at the instance of any director of the division of design and construction in and about the collection of debts due the state, and the costs have not nor cannot be made out of the defendant, the director of the division of design and construction shall pay the same fees that other plaintiffs are bound to pay for similar services, and no other.

(RSMo 1939 § 10282, A.L. 1957 p. 726, A.L. 1965 p. 126)

Prior revisions: 1929 § 9152; 1919 § 9278; 1909 § 2723



Section 8.200 Director may proceed against sheriff.

Director may proceed against sheriff.

8.200. The director of the division of design and construction shall proceed against any sheriff or peace officer who refuses to perform any duty, in the name of the state, in the same way and to the full extent that any other plaintiff in an action might or could do.

(RSMo 1939 § 10281, A. 1949 S.B. 1003, A.L. 1957 p. 726, A.L. 1965 p. 126)

Prior revisions: 1929 § 9151; 1919 § 9277; 1909 § 2722



Section 8.210 Duty of peace officers of Cole County.

Duty of peace officers of Cole County.

8.210. Every conservator of the peace for the county of Cole shall, upon information on oath or of their own knowledge, cause any person committing waste, trespass or injury on state property at the seat of government to be brought before him by like process as in other criminal cases to cause the person to enter into recognizance with sufficient security for his appearance at the next term of the circuit court of the county, or to commit him to jail in default of his entering into recognizance.

(RSMo 1939 § 10277, A. 1949 S.B. 1003, A.L. 1957 p. 726)

Prior revisions: 1929 § 9147; 1919 § 9273; 1909 § 2718



Section 8.220 Amount expended for construction not to exceed appropriation.

Amount expended for construction not to exceed appropriation.

8.220. Whenever the state of Missouri appropriates moneys for the erection of a public building designating the amount and naming a commission or board or any person to erect the building, or contract for the same, the commission, board or person shall not exceed the amount appropriated for the purpose in any manner, but shall strictly comply with the act appropriating the moneys. Any commission, board or person violating this section upon conviction shall be fined in a sum not exceeding five thousand dollars.

(RSMo 1939 §§ 14937, 14938, A.L. 1957 p. 726)

Prior revisions: 1929 §§ 13743, 13744; 1919 §§ 10385, 10386; 1909 §§ 1288, 1289



Section 8.231 Guaranteed energy cost savings contracts, definitions--bids required, when--proposal request to include what--contract, to whom awarded, to contain certain guarantees.

Guaranteed energy cost savings contracts, definitions--bids required, when--proposal request to include what--contract, to whom awarded, to contain certain guarantees.

8.231. 1. For purposes of this section, the following terms shall mean:

(1) "Energy cost savings measure", a training program or facility alteration designed to reduce energy consumption or operating costs, and may include one or more of the following:

(a) Insulation of the building structure or systems within the building;

(b) Storm windows or doors, caulking or weather stripping, multiglazed windows or doors, heat absorbing or heat reflective glazed and coated window or door systems, additional glazing reductions in glass area, or other window and door system modifications that reduce energy consumption;

(c) Automated or computerized energy control system;

(d) Heating, ventilating or air conditioning system modifications or replacements;

(e) Replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable state or local building code for the lighting system after the proposed modifications are made;

(f) Indoor air quality improvements to increase air quality that conforms to the applicable state or local building code requirements;

(g) Energy recovery systems;

(h) Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(i) Any life safety measures that provide long-term operating cost reductions and are in compliance with state and local codes;

(j) Building operation programs that reduce the operating costs; or

(k) Any life safety measures related to compliance with the Americans With Disabilities Act, 42 U.S.C. Section 12101, et seq., that provide long-term operating cost reductions and are in compliance with state and local codes;

(2) "Governmental unit", a state government agency, department, institution, college, university, technical school, legislative body or other establishment or official of the executive, judicial or legislative branches of this state authorized by law to enter into contracts, including all local political subdivisions such as counties, municipalities, public school districts or public service or special purpose districts;

(3) "Guaranteed energy cost savings contract", a contract for the implementation of one or more such measures. The contract shall provide that all payments, except obligations on termination of the contract before its expiration, are to be made over time and the energy cost savings are guaranteed to the extent necessary to make payments for the systems. Guaranteed energy cost savings contracts shall be considered public works contracts to the extent that they provide for capital improvements to existing facilities;

(4) "Operational savings", expenses eliminated and future replacement expenditures avoided as a result of new equipment installed or services performed;

(5) "Qualified provider", a person or business experienced in the design, implementation and installation of energy cost savings measures;

(6) "Request for proposals" or "RFP", a negotiated procurement.

2. No governmental unit shall enter into a guaranteed energy cost savings contract until competitive proposals therefor have been solicited by the means most likely to reach those contractors interested in offering the required services, including but not limited to direct mail solicitation, electronic mail and public announcement on bulletin boards, physical or electronic. The request for proposal shall include the following:

(1) The name and address of the governmental unit;

(2) The name, address, title and phone number of a contact person;

(3) The date, time and place where proposals shall be received;

(4) The evaluation criteria for assessing the proposals; and

(5) Any other stipulations and clarifications the governmental unit may require.

3. The governmental unit shall award a contract to the qualified provider that provides the lowest and best proposal which meets the needs of the unit if it finds that the amount it would spend on the energy cost savings measures recommended in the proposal would not exceed the amount of energy or operational savings, or both, within a fifteen-year period from the date installation is complete, if the recommendations in the proposal are followed. The governmental unit shall have the right to reject any and all bids.

4. The guaranteed energy cost savings contract shall include a written guarantee of the qualified provider that either the energy or operational cost savings, or both, will meet or exceed the costs of the energy cost savings measures, adjusted for inflation, within fifteen years. The qualified provider shall reimburse the governmental unit for any shortfall of guaranteed energy cost savings on an annual basis. The guaranteed energy cost savings contract may provide for payments over a period of time, not to exceed fifteen years, subject to appropriation of funds therefor.

5. The governmental unit shall include in its annual budget and appropriations measures for each fiscal year any amounts payable under guaranteed energy savings contracts during that fiscal year.

6. A governmental unit may use designated funds for any guaranteed energy cost savings contract including purchases using installment payment contracts or lease purchase agreements, so long as that use is consistent with the purpose of the appropriation.

7. Notwithstanding any provision of this section to the contrary, a not-for-profit corporation incorporated pursuant to chapter 355 and operating primarily for educational purposes in cooperation with public or private schools shall be exempt from the provisions of this section.

(L. 1997 S.B. 408 § 1, A.L. 2002 S.B. 810 merged with S.B. 1012)



Section 8.235 Office of administration to contract for guaranteed energy cost savings contracts by bid, criteria--use of funds by governmental units--procurement implementation date.

Office of administration to contract for guaranteed energy cost savings contracts by bid, criteria--use of funds by governmental units--procurement implementation date.

8.235. 1. Notwithstanding subsection 3 of section 8.231 and section 34.040, the office of administration is hereby authorized to contract for guaranteed energy cost savings contracts by selecting a bid for proposal from a contractor or team of contractors using the following criteria:

(1) The specialized experience and technical competence of the firm or team with respect to the type of services required;

(2) The capacity and capability of the firm or team to perform the work in question, including specialized services, within the time limitations fixed for the completion of the project. The scope of work identified in the report of energy audit findings shall be developed and executed in a manner that best meets the needs of the governmental unit. For the purposes of this section and section 8.237, "best meets the needs of the* governmental unit" means, but is not limited to, on a cost-effective and timely basis but not otherwise inconsistent with the provisions provided herein; and

(3) The past record of performance of the firm or team with respect to such factors as control of costs, quality of work and ability to meet schedules.

2. The guaranteed energy cost saving contract shall otherwise be in accordance with the provisions of section 8.231.

3. Other state governmental units may procure these services in accordance with this section.

4. A governmental unit may use designated funds, bonds, or master lease for any guaranteed energy cost savings contract including purchases using installment payment contracts or lease purchase agreements, so long as that use is consistent with the purpose of the appropriation.

5. Other state governmental units shall participate in the procurement of these services, in accordance with sections 8.231 and 8.237 with implementation beginning on or prior to June 1, 2006.

(L. 2002 S.B. 810, A.L. 2004 H.B. 1599)

*Word "the" does not appear in original rolls.



Section 8.237 Office of administration to develop statewide plan of energy conservation and cost savings, state buildings and facilities--requirements--moneys to be used.

Office of administration to develop statewide plan of energy conservation and cost savings, state buildings and facilities--requirements--moneys to be used.

8.237. 1. The office of administration shall develop a statewide plan of energy conservation and cost savings for the buildings and facilities of the state. The plan shall be designed to implement energy conservation and cost savings on a cost-effective basis. The office of administration shall divide the buildings and facilities of the state by its administrative agencies such that numerous qualified providers of varying capacity shall be eligible to submit requests for proposals or request for qualifications. The office of administration shall give preference to Missouri companies as provided for in sections 34.070 and 34.073 and relevant executive orders. Prior to the office of administration entering into such contract, it shall solicit sealed proposals from entities that best meet the needs of the governmental unit. Each governmental unit, as defined in section 8.231, prior to entering into a contract for the implementation of any significant energy conservation or facility improvement measure identified by the office of administration, shall meet the following requirements:

(1) Obtain a report of energy audit findings from the entity providing the energy conservation measures containing recommendations concerning the costs of installation, modifications, or remodeling, including costs of design, engineering, repairs, and financing; and

(2) The proposal shall guarantee to such governmental unit an amount of cost savings in energy or operating costs, as defined in section 8.231, if such installation, modification, or remodeling is performed by that entity.

2. For purposes of this section, "energy conservation and facility improvement measure" designed to reduce energy consumption, as defined in section 8.231, includes, but is not limited to, automated or computerized energy control and facility management systems or computerized maintenance management systems, replacement or modification of lighting fixtures and systems, energy recovery systems, water conservation, cogeneration systems, and window and door system modifications.

3. The entity shall contractually guarantee energy savings as appropriate and in a manner that meets the needs of the governmental unit.

4. With regard to energy cost savings in section 8.235 and this section, subject to appropriations, funding may be provided by the office of administration's revolving administrative trust fund, general revenue, or other appropriate fund source.

(L. 2004 H.B. 1599)



Section 8.238 Energy efficiency implementation--deposits into administrative trust fund--annual report, contents--authority of office of administration, rulemaking.

Energy efficiency implementation--deposits into administrative trust fund--annual report, contents--authority of office of administration, rulemaking.

8.238. 1. This section shall be known as the "Energy Efficiency Implementation Act".

2. The office of administration shall identify and cause to be deposited into the office of administration revolving "Administrative Trust Fund" created in section 37.005 no more than two and one-half percent of the total cost savings realized as a result of implementing sections 8.231 to 8.237. "Cost savings" shall be defined as expenses eliminated and future replacement expenditures avoided as a direct result of implementing sections 8.231 to 8.237. The percentage of cost savings and the means of calculating such cost savings shall be determined by the commissioner of administration or his designated agent and shall be set forth in the performance contract.

3. At least annually, a report shall be prepared and forwarded to the governor, the speaker of the house of representatives and the president pro tem of the senate outlining the cost savings identified by the office of administration pursuant to subsection 2 of this section.

4. In order to advise the governor, and consistent with this section, the office of administration shall have authority to:

(1) Establish policies and procedures for facility management and valuation;

(2) Coordinate a state facility review;

(3) Implement a capital improvement plan;

(4) Solicit and evaluate state facility investment proposals;

(5) Establish performance measures for facility management operations; and

(6) Prepare annual reports and plans concerning operation savings.

5. Subject to appropriation from the general assembly, the office of administration may expend the cost savings and the interest thereon, if any, at such time or times as are necessary to offset all reasonable costs associated with the implementation of sections 8.231 to 8.237.

6. The provisions of section 33.080 requiring the transfer of unexpended funds to the general revenue fund of the state shall not apply to funds identified and not otherwise expended for the implementation of this section.

7. The office of administration shall have the authority, pursuant to chapter 536*, to promulgate rules regarding the implementation of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 S.B. 122)

*Words "chapter 537" appear in original rolls, a typographical error.



Section 8.240 Board may acquire lands for state, how.

Board may acquire lands for state, how.

8.240. The board of public buildings may acquire for the seat of government in the name of the state of Missouri, by gift, purchase, eminent domain or otherwise, real property necessary, useful or convenient for the use of the board of public buildings in the exercise of any power or authority which the board has. In the event the right of eminent domain is exercised it shall be exercised in the manner provided for the exercise of eminent domain by the state highways and transportation commission.

(L. 1949 p. 544 § 116a, A.L. 1957 p. 726, A.L. 1965 p. 126)



Section 8.241 Certain land in St. Louis City--restrictions.

Certain land in St. Louis City--restrictions.

8.241. 1. In addition to other provisions of law relating to title to and conveyance of real property by the state, and notwithstanding any provisions of chapter 8 to the contrary, if the state should ever purchase or otherwise acquire ownership of real property located in a city not within a county as described in subsection 2 of this section, the state shall:

(1) Use, operate and maintain such property in full compliance with all applicable deed restrictions encumbering the property;

(2) Operate, maintain and use the property exclusively by the department of mental health for the purpose of housing no more than six employed and employable adults with an intellectual disability or developmental disability, and for no other purpose and by no other state agency, in whole or in part;

(3) Not sell or otherwise transfer ownership of the property, unless such property is sold or transferred solely for private, single-family residential use, which shall not be deemed to include, without limitation, any sale, transfer or conveyance of ownership of the property to any other state agency or department or program.

2. The property subject to the provisions of this section is more particularly described as follows: a parcel of real estate situated in Lot 20 in Block A of Compton Heights and in Block No. 1365 of the City of St. Louis, fronting 100 feet 0-3/8 inches on the North line of Longfellow Boulevard by a depth Northwardly on the east line of a 160 square foot and 159 feet 5 inches on the West line to the North line of said lot on which there is a frontage of 100 feet bounded East by Compton Avenue together with all improvements thereon, known as and numbered 3205 Longfellow Boulevard.

(L. 1990 S.B. 728 § 3, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 8.250 Contracts for projects by state or certain subdivisions, bidding required, when--prohibition against dividing project into component parts.

Contracts for projects by state or certain subdivisions, bidding required, when--prohibition against dividing project into component parts.

8.250. 1. "Project" for the purposes of this chapter means the labor or material necessary for the construction, renovation, or repair of improvements to real property so that the work, when complete, shall be ready for service for its intended purpose and shall require no other work to be a completed system or component.

2. All contracts for projects, the cost of which exceeds twenty-five thousand dollars, entered into by any city containing five hundred thousand inhabitants or more shall be let to the lowest, responsive, responsible bidder or bidders after notice and publication of an advertisement for five days in a daily newspaper in the county where the work is located, or at least twice over a period of ten days or more in a newspaper in the county where the work is located, and in two daily newspapers in the state which do not have less than fifty thousand daily circulation, and by such other means as are determined to be most likely to reach potential bidders.

3. All contracts for projects, the cost of which exceeds one hundred thousand dollars, entered into by an officer or agency of this state shall be let to the lowest, responsive, responsible bidder or bidders based on preestablished criteria after notice and publication of an advertisement for five days in a daily newspaper in the county where the work is located, or at least twice over a period of ten days or more in a newspaper in the county where the work is located and in one daily newspaper in the state which does not have less than fifty thousand daily circulation and by such other means as determined to be most likely to reach potential bidders. For all contracts for projects between twenty-five thousand dollars and one hundred thousand dollars, a minimum of three contractors shall be solicited with the award being made to the lowest responsive, responsible bidder based on preestablished criteria.

4. The number of such public bids shall not be restricted or curtailed, but shall be open to all persons complying with the terms upon which the bids are requested or solicited unless debarred for cause. No contract shall be awarded when the amount appropriated for same is not sufficient to complete the work ready for service.

5. Dividing a project into component labor or material allocations for the purpose of avoiding bidding or advertising provisions required by this section is specifically prohibited.

(RSMo 1939 § 14939, A.L. 1957 p. 726, A.L. 1995 H.B. 622, A.L. 2007 S.B. 322)

Prior revisions: 1929 § 13745; 1919 § 10387; 1909 § 1290



Section 8.255 Standing contracts, advertisement and bids--director, duties--agency reports.

Standing contracts, advertisement and bids--director, duties--agency reports.

8.255. 1. The director may authorize any agency of the state to establish standing contracts for the purpose of accomplishing construction, renovation, maintenance and repair projects not exceeding one hundred thousand dollars. Such contracts shall be advertised and bid in the same manner as contracts for work which exceeds one hundred thousand dollars, except that each contract shall allow for multiple projects, the cost of each of which does not exceed one hundred thousand dollars. Each contract shall be of a stated duration and shall have a stated maximum total expenditure. For job order contracts, the total expenditure per project shall not exceed three hundred thousand dollars.

2. The director, with full documentation, shall have the authority to authorize any agency to contract for any design or construction, renovation, maintenance, or repair work which in his judgment can best be procured directly by such agency. The director shall establish, by rule, the procedures which the agencies must follow to procure contracts for design, construction, renovation, maintenance or repair work. Each agency which procures such contracts pursuant to a delegation shall file an annual report as required by rule. The director shall provide general supervision over the process. The director may establish procedures by which such contracts are to be procured, either generally or in accordance with each authorization.

3. The director, in his sole discretion, may with full documentation approve a recommendation from a project designer that a material, product or system within a specification for construction, renovation or repair work be designated by brand, trade name or individual mark, when it is determined to be in the best interest of the state. The specification may include a preestablished price for purchase of the material, product or system where required by the director.

(L. 1995 H.B. 622, A.L. 2005 S.B. 462, A.L. 2007 S.B. 322)



Section 8.260 Appropriations of $100,000 or more for buildings, how paid out.

Appropriations of $100,000 or more for buildings, how paid out.

8.260. All appropriations made by the general assembly amounting to one hundred thousand dollars or more for the construction, renovation, or repair of facilities shall be expended in the following manner:

(1) The agency requesting payment shall provide the commissioner of administration with satisfactory evidence that a bona fide contract, procured in accordance with all applicable procedures, exists for the work for which payment is requested;

(2) All requests for payment shall be approved by the architect or engineer registered to practice in the state of Missouri who designed the project or who has been assigned to oversee it;

(3) In order to guarantee completion of the contract, the agency or officer shall retain a portion of the contract value in accordance with the provisions of section 34.057;

(4) A contractor may be paid for materials delivered to the site or to a storage facility approved by the director of the division of design and construction as having adequate safeguards against loss, theft or conversion.

In no case shall the amount contracted for exceed the amount appropriated by the general assembly for the purpose.

(RSMo 1939 § 14940, A.L. 1957 p. 726, A.L. 1965 p. 126, A.L. 1981 H.B. 165, A.L. 1995 H.B. 622, A.L. 2005 S.B. 462)

Prior revisions: 1929 § 13746; 1919 § 10388; 1909 § 1291

Effective 6-29-05

CROSS REFERENCE:

Bidding for construction of a minimum security correctional facility, 221.500



Section 8.270 Appropriations for less than $100,000, how paid out.

Appropriations for less than $100,000, how paid out.

8.270. If the amount appropriated is less than one hundred thousand dollars for constructing, renovating or for repairing, or for both building and repairing, no warrant shall be drawn on the state treasury payable out of the appropriation for any part thereof, until satisfactory evidence is furnished to the commissioner of administration that the work has been completed according to the contract, and not in excess of the amount appropriated therefor.

(RSMo 1939 § 14941, A.L. 1957 p. 726, A.L. 1965 p. 126, A.L. 1995 H.B. 622, A.L. 2005 S.B. 462)

Prior revisions: 1929 § 13747; 1919 § 10389; 1909 § 1292

Effective 6-29-05



Section 8.275 Third state building trust fund establishment and maintenance.

Third state building trust fund establishment and maintenance.

8.275. 1. The "Third State Building Trust Fund" is hereby established in the state treasury. The fund shall consist of all moneys transferred to it from the third state building fund as provided in this section.

2. On the day in each fiscal year prior to the date upon which any appropriation from the third state building fund for such year would otherwise lapse, the commissioner of administration shall transfer from the third state building fund to the third state building trust fund an amount equal to the aggregate of all such balances. The commissioner shall maintain such accounts as may be necessary to preserve all balances so transferred for the benefit of those agencies or entities to which the appropriations were originally made, and nothing herein shall be construed so as to permit any amount so transferred to be appropriated to or otherwise spent for the benefit of any agency or entity other than that to which the appropriation was originally made. Unexpended balances in the third state building trust fund at the end of any fiscal year shall not be transferred to the general revenue fund or any other fund, the provisions of section 33.080 to the contrary notwithstanding.

3. Amounts appropriated from the third state building trust fund shall not be considered in determining allocations of appropriations required to be made from the third state building fund for any fiscal year.

4. Any interest or other earnings earned with respect to amounts transferred to the third state building trust fund shall be credited as earned to the third state building fund.

(L. 1983 S.B. 266 § 1, A.L. 1985 S.B. 304)



Section 8.280 Missouri products shall be used in construction or repair of public buildings.

Missouri products shall be used in construction or repair of public buildings.

8.280. Every commission, board, committee, officer or other governing body of the state, charged with the construction or repair of public buildings, and every person acting as contracting or purchasing agent for any commission, board, committee, officer or other governing body of the state, shall purchase and use only the products of the mines, forests, and quarries of the state of Missouri, when they are found in marketable quantities in the state, and all materials contracted for shall be of the best quality, and preference shall be given to Missouri materials and labor where same are of a suitable character and can be obtained at reasonable market prices. Any contract for materials made in violation of this section is void and in the event of the construction or repair of public buildings where products of mines, forests and quarries other than as enumerated above are used, the commissioner of administration shall not approve, the state auditor shall not audit nor the state treasurer pay any warrants issued in payment of the construction.

(RSMo 1939 § 14618, A.L. 1957 p. 726)



Section 8.285 Policy on contracts for architectural, engineering, land surveying services.

Policy on contracts for architectural, engineering, land surveying services.

8.285. It shall be the policy of the state of Missouri and political subdivisions of the state of Missouri to negotiate contracts for architectural, engineering and land surveying services on the basis of demonstrated competence and qualifications for the type of services required and at fair and reasonable prices.

(L. 1983 H.B. 322 § 1)



Section 8.287 Definitions.

Definitions.

8.287. As used in sections 8.285 to 8.291 unless the context specifically requires otherwise:

(1) "Agency" means each agency of the state and each agency of a political subdivision thereof authorized to contract for architectural, engineering and land surveying services;

(2) "Architectural services" means any service as defined in section 327.091;

(3) "Engineering services" means any service as defined in section 327.181;

(4) "Firm" means any individual, firm, partnership, corporation, association or other legal entity permitted by law to practice the profession of architecture, engineering or land surveying and provide said services;

(5) "Land surveying services" means any service as defined in section 327.272;

(6) "Project" means any capital improvement project or any study, plan, survey or program activity of a state agency or political subdivision thereof, including development of new or existing programs.

(L. 1983 H.B. 322 § 2)



Section 8.289 Agencies using services to be furnished statement of firm's qualifications and performance data.

Agencies using services to be furnished statement of firm's qualifications and performance data.

8.289. Present provisions of law notwithstanding, in the procurement of architectural, engineering or land surveying services, each agency which utilizes architectural, engineering or land surveying services shall encourage firms engaged in the lawful practice of their professions to annually submit a statement of qualifications and performance data to the agency. Whenever a project requiring architectural, engineering or land surveying services is proposed for an agency of the state or political subdivision thereof, the agency shall evaluate current statements of qualifications and performance data of firms on file together with those that may be submitted by other firms regarding the proposed project. In evaluating the qualifications of each firm the agency shall use the following criteria:

(1) The specialized experience and technical competence of the firm with respect to the type of services required;

(2) The capacity and capability of the firm to perform the work in question, including specialized services, within the time limitations fixed for the completion of the project;

(3) The past record of performance of the firm with respect to such factors as control of costs, quality of work, and ability to meet schedules;

(4) The firm's proximity to and familiarity with the area in which the project is located.

(L. 1983 H.B. 322 § 3)



Section 8.291 Negotiation for contract--not applicable for certain political subdivisions.

Negotiation for contract--not applicable for certain political subdivisions.

8.291. 1. The agency shall list three highly qualified firms. The agency shall then select the firm considered best qualified and capable of performing the desired work and negotiate a contract for the project with the firm selected.

2. For a basis for negotiations the agency shall prepare a written description of the scope of the proposed services.

3. If the agency is unable to negotiate a satisfactory contract with the firm selected, negotiations with that firm shall be terminated. The agency shall then undertake negotiations with another of the qualified firms selected. If there is a failing of accord with the second firm, negotiations with such firm shall be terminated. The agency shall then undertake negotiations with the third qualified firm.

4. If the agency is unable to negotiate a contract with any of the selected firms, the agency shall reevaluate the necessary architectural, engineering or land surveying services, including the scope and reasonable fee requirements, again compile a list of qualified firms and proceed in accordance with the provisions of sections 8.285 to 8.291.

5. The provisions of sections 8.285 to 8.291 shall not apply to any political subdivision which adopts a qualification-based selection procedure commensurate with state policy for the procurement of architectural, engineering and land surveying services.

(L. 1983 H.B. 322 §§ 4, 5, 6, A.L. 2007 S.B. 322)



Section 8.293 Rulemaking, procedure.

Rulemaking, procedure.

8.293. 1. No rule or portion of a rule promulgated under the authority of this chapter shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided herein, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided herein.

2. Upon filing any proposed rule with the secretary of state, the filing agency shall concurrently submit such proposed rule to the committee, which may hold hearings upon any proposed rule or portion thereof at any time.

3. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the filing agency may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

4. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based.

5. If the committee disapproves any rule or portion thereof, the filing agency shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

6. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

7. Upon adoption of a rule as provided herein, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to section 8, article IV of the constitution, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1995 H.B. 622)



Section 8.294 State facility maintenance and operation fund created, administration.

State facility maintenance and operation fund created, administration.

8.294. There is hereby created within the state treasury the "State Facility Maintenance and Operation Fund", which shall be funded annually by appropriation, and which shall contain moneys transferred or paid to the office of administration or the board of public buildings as operating expenses and for-rent expenses of state-owned facilities operated by the office of administration. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund for maintenance, repair, and operating expenses of the facilities. The provisions of section 33.080 to the contrary notwithstanding, moneys in the fund shall not lapse, unless and only to the extent to which the unencumbered balance at the close of any fiscal year exceeds one-twelfth of the total amount appropriated, paid, or transferred to the fund during such fiscal year.

(L. 1995 H.B. 622 § 1)



Section 8.295 Facilities maintenance reserve fund, up to ten percent of moneys to be used for certain energy projects.

Facilities maintenance reserve fund, up to ten percent of moneys to be used for certain energy projects.

8.295. Up to ten percent of the amount appropriated each year from the facilities maintenance reserve fund created in Section 27(b) of Article IV of the Missouri Constitution shall be expended on maintenance, repair, or renovation projects that are otherwise allowable under the constitution but that are also considered energy projects with a fifteen-year payback or less.

(L. 2008 S.B. 1181, et al.)



Section 8.305 Appliances purchased shall be energy star under federal program--exemptions, when--expiration date.

Appliances purchased shall be energy star under federal program--exemptions, when--expiration date.

8.305. 1. Any appliance purchased with state moneys or a portion of state moneys shall be an appliance that has earned the Energy Star under the Energy Star program co-sponsored by the United States Department of Energy and the United States Environmental Protection Agency. For purposes of this section, the term appliance shall have the same meaning as in section 144.526.

2. The commissioner of the office of administration may exempt any appliance from the requirements of subsection 1 of this section when the cost of compliance is expected to exceed the projected energy cost savings gained.

3. The provisions of this section shall expire on August 28, 2011.

(L. 2009 H.B. 734 merged with S.B. 376)

Expires 8-28-11



Section 8.310 Duties of director as to construction, repairs and purchases--exceptions.

Duties of director as to construction, repairs and purchases--exceptions.

8.310. Any other provision of law to the contrary notwithstanding, no contracts shall be let for design, repair, renovation or construction without approval of the director of the division of design and construction, and no claim for design, repair, construction or renovation projects under contract shall be accepted for payment by the commissioner of administration without approval by the director of the division of design and construction; except that the department of conservation, the boards of curators of the state university and Lincoln University, the several boards of regents of the state colleges and the boards of trustees of the community colleges may contract for architectural and engineering services for the design and supervision of the construction, repair, maintenance or improvement of buildings or institutions and may contract for construction, repair, maintenance or improvement. The director of the division of design and construction shall not be required to review any claim for payment under any such contract not originally approved by him. No claim under any contract executed by the department of conservation or an institution of higher learning, as provided above, shall be certified by the commissioner of administration unless the entity making the claim shall certify in writing that the payment sought is in accordance with the contract executed by the entity and that the underlying construction, repair, maintenance or improvement conforms with applicable regulations promulgated by the director pursuant to section 8.320.

(L. 1958 2d Ex. Sess. p. 183 § 7, A.L. 1965 p. 126, A.L. 1984 S.B. 691, A.L. 1987 H.B. 33, A.L. 1995 H.B. 622)



Section 8.315 Duties of director, capital improvement projects.

Duties of director, capital improvement projects.

8.315. The director of design and construction shall provide technical assistance to the director of the budget with regard to requests for capital improvement appropriations. The director shall review all capital improvement requests, including those made by the institutions of higher learning, the department of conservation or the highway commission, and shall recommend to the director of the budget and the governor those proposals which should be funded.

(L. 1995 H.B. 622)



Section 8.316 Division to promulgate method to calculate replacement cost of buildings owned by public institutions of higher education.

Division to promulgate method to calculate replacement cost of buildings owned by public institutions of higher education.

8.316. The division of design and construction shall promulgate a method to accurately calculate the replacement cost of all buildings owned by public institutions of higher education. The method shall be developed in cooperation with such institutions and shall include the necessary components and factors to accurately calculate a replacement cost. The division shall utilize a procedure to allow differences to be resolved and may include an alternative calculation where the original cost plus an inflation factor is utilized to determine a replacement cost value.

(L. 1995 H.B. 622)



Section 8.320 Director to prescribe conditions and procedures for repair and maintenance of buildings.

Director to prescribe conditions and procedures for repair and maintenance of buildings.

8.320. The director of the division of design and construction shall set forth reasonable conditions to be met and procedures to be followed in the repair, maintenance, operation, construction and administration of state facilities. The conditions and procedures shall be codified and filed with the secretary of state in accordance with the provisions of the constitution. No payment shall be made on claims resulting from work performed in violation of these conditions and procedures, as certified by the director of the division of design and construction.

(L. 1958 2d Ex. Sess. p. 183 § 8, A.L. 1965 p. 126)



Section 8.325 Capital improvements, cost estimates by design and construction, content requirements--rental quarters with defective conditions, reoccupation by state agencies, when.

Capital improvements, cost estimates by design and construction, content requirements--rental quarters with defective conditions, reoccupation by state agencies, when.

8.325. 1. In addition to providing the general assembly with estimates of the cost of completing a proposed capital improvement project, the division of design and construction shall provide the general assembly, at the same time as the division submits the estimate of the capital improvement costs for the proposed capital improvement project, an estimate of the operating costs of such completed capital improvement project for its first full year of operation. Such estimate shall include, but not be limited to, an estimate of the cost of:

(1) Personnel directly related to the operation of the completed capital improvement project, such as janitors, security, and other persons who would provide necessary services for the completed project or facility;

(2) Utilities for the completed project or facility; and

(3) Any maintenance contracts which would be entered into in order to provide services for the completed project or facility, such as elevator maintenance, boiler maintenance, and other similar service contracts with private contractors to provide maintenance services for the completed project or facility.

2. The costs estimates required by this section shall clearly indicate the additional operating costs of the building or facility due to the completion of the capital improvement project where such proposed project is for an addition to an existing building or facility.

3. Any agency of state government which removes from rental quarters or state-owned buildings because of defective conditions or any other state personnel shall be prevented from reoccupation of those quarters for a period of three years unless such defective conditions are renovated within a reasonable time before reoccupation.

(L. 1990 H.B. 1152 § 1)



Section 8.330 Information as to condition of buildings, collection, availability.

Information as to condition of buildings, collection, availability.

8.330. The director of the division of design and construction may secure information and data relating to state facilities from all departments and agencies of the state and each department and agency shall furnish information and data when requested by the director of the division of design and construction. All information and data collected by the director of the division of design and construction is available at all times to the general assembly upon request.

(L. 1958 2d Ex. Sess. p. 183 § 9, A.L. 1965 p. 126)



Section 8.340 Director to keep file on state lands and condition of buildings.

Director to keep file on state lands and condition of buildings.

8.340. The director of the division of design and construction shall assemble and maintain complete files of information on the repair, utilization, cost and other data for all state facilities, including power plants, pump houses and similar facilities. He shall also assemble and maintain files containing a full legal description of all real estate owned by the state and blueprints of all state facilities.

(L. 1958 2d Ex. Sess. p. 183 § 4, A.L. 1965 p. 126)



Section 8.350 Director to deliver papers and property to successor.

Director to deliver papers and property to successor.

8.350. The director of the division of design and construction shall deliver to his successor all property and papers of every kind in his possession, relative to the affairs of state, make an inventory thereof, upon which he shall take a receipt of his successor, and deliver the same to the secretary of state.

(L. 1958 2d Ex. Sess. p. 183 § 10, A.L. 1965 p. 126)



Section 8.360 Inspection and report as to condition of buildings.

Inspection and report as to condition of buildings.

8.360. The director of the division of design and construction shall inspect all facilities and report to the general assembly at the commencement of each regular session on their condition, maintenance, repair and utilization.

(L. 1958 2d Ex. Sess. p. 183 § 6, A.L. 1965 p. 126)



Section 8.370 Definitions.

Definitions.

8.370. As used in sections 8.370 to 8.450 the following words and phrases mean:

(1) "Agency", any state department or any division or branch thereof, or any bureau, board, commission, institution, officer or office of the state of Missouri;

(2) "Board", the state board of public buildings;

(3) "Instrumentalities", any elected official of the state, state office, state agency or any individual who spends more than fifty percent of his time in work for the state that receives all or any part of its funds or compensation from appropriated funds of this state;

(4) "Net income and revenues", at the discretion of the board, any of the following: the income arising from the operation of a project remaining after providing for the costs of operation of the project and the costs of maintenance thereof; appropriations of the general assembly for the payment of bonds issued by the board for any project; or, in the case of energy retrofitting projects, the income arising from agreement between the board of public buildings and the department responsible for the operation of the facility;

(5) "Project", one or more office buildings or other structures, renovations, improvements and equipping of such buildings and structures and any other facilities for the use and occupancy of the agencies and instrumentalities of the state, including the department of corrections and human resources, the department of mental health and, at the discretion of the board, energy retrofitting projects in state-owned facilities or any eating facilities which may be rented to a desirable person, firm or corporation, upon proper bids, at the rental costs that the board determines to be reasonable and necessary under the provisions of sections 8.370 to 8.450;

(6) "Revenue bonds", bonds issued hereunder for the purposes herein authorized and payable, both as to principal and interest, solely and only out of net income and revenues relating to any project, and, in addition thereto, in the discretion of the board, out of the proceeds of any grant in aid of the project which may be received from any source.

(L. 1959 H.B. 241 § 1, A.L. 1967 p. 91, A.L. 1982 H.B. 1501, A.L. 1984 S.B. 690, A.L. 2003 H.B. 401)

Effective 2-26-03



Section 8.380 Board may acquire and erect buildings--condemnation--may lease to agencies of state and political subdivisions.

Board may acquire and erect buildings--condemnation--may lease to agencies of state and political subdivisions.

8.380. 1. The board of public buildings, after project approval by the committee on legislative research of the general assembly, may acquire, construct, erect, equip, furnish, operate, control, manage and regulate a project, as herein defined, if, in the judgment of the board, the project is necessary, advisable, and suitable for the use of the agencies and instrumentalities of the state. The limitation pertaining to population does not apply to energy retrofitting projects.

2. The board may use real property now or hereafter belonging to the state as a site for any such project, or acquire by purchase, lease, gift or otherwise the real or personal property that in the judgment of the board is necessary, advisable and suitable for such purpose.

3. In acquiring the property the board may condemn any and all rights or property, either public or private, of every kind and character, necessary for the purposes aforesaid, and in the exercise of such power of condemnation, it shall follow the procedure which is now or may hereafter be provided by law for the appropriation of land or other property taken for telegraph, telephone or railroad right-of-way.

4. When the board enters into a project authorized by sections 8.370 to 8.450, it shall provide for sufficient space to be included in the project to meet probable future requirements occasioned by the growth and expansion of the state government.

5. The board may lease to state agencies and instrumentalities of the state and other political subdivisions of the state under the same terms and conditions prescribed under section 8.390. Any such lease shall include a provision requiring the payment of a portion of the costs of operation and maintenance of the project under the formula prescribed under section 8.390.

(L. 1959 H.B. 241 § 2, A.L. 1967 p. 91, A.L. 1982 H.B. 1501, A.L. 1986 H.B. 1554 Revision, A.L. 1999 H.B. 450)

Effective 6-29-99



Section 8.390 State agencies to use buildings and pay rentals.

State agencies to use buildings and pay rentals.

8.390. 1. If the board of public buildings enters into a project authorized by sections 8.370 to 8.450, except energy retrofitting projects, it may require any or all of the agencies or instrumentalities of the state which occupy rented or leased quarters in the city in which the project is located to occupy quarters in the project and may require each such agency to contribute from time to time from funds appropriated for its support a proportion of the rentals necessary to be received from the project under the terms of the project contract determined by the board on the basis of the ratio which the number of square feet of floor space occupied by the agency or instrumentality bears to the total number of usable square feet of space in the entire project.

2. The board of public buildings may require any or all of the agencies or instrumentalities of the state to participate in the board's energy retrofitting projects and may require each such agency to contribute from time to time from funds appropriated for its support a proportional share of the costs of the energy retrofitting project necessary to be received under the terms of the project agreement.

(L. 1959 H.B. 241 § 3, A.L. 1961 p. 564, A.L. 1982 H.B. 1501)

Effective 5-20-82



Section 8.400 Board may issue revenue bonds, contents--bonds for retrofitting projects, use of proceeds--board may request annual appropriations to pay bonds and to restore reserve funds.

Board may issue revenue bonds, contents--bonds for retrofitting projects, use of proceeds--board may request annual appropriations to pay bonds and to restore reserve funds.

8.400. 1. For the purpose of providing funds for the acquisition, construction, erection, renovation, improving, equipment and furnishing of any such project, and for providing a site therefor, as herein provided, the board may issue and sell revenue bonds, as herein defined, in an amount not to exceed the estimated cost of the project, including costs necessarily incidental thereto. At the time of the issuance of the bonds, the board shall pledge the net income and revenues of the project to the payment of the bonds, both principal and interest, and, when applicable, shall covenant to fix, maintain and collect the reasonable rates and charges for the use of the project that in the judgment of the board will provide net income and revenues sufficient to pay the reasonable cost of operating and maintaining the project; to provide and maintain an interest and sinking fund in an amount adequate promptly to pay the principal of and interest on such bonds; to provide any required reserve fund; and to provide any required fund for depreciation. In addition to pledging such net income and revenues as herein provided, the board, in its discretion, may pledge to the payment of such bonds, both principal and interest, the proceeds of any grant in aid of such project which may be received from any source.

2. In case of energy retrofitting projects, bond sale proceeds shall be provided for the purpose of retrofitting existing state facilities. The board shall pledge the income received and interest charged therefor to the payments of the bonds as prescribed in subsection 1 of this section.

3. The board may issue bonds to provide funds to refinance the payment of general revenue fund temporary notes issued by the tobacco settlement financing authority.

4. The board may covenant to request annual appropriations in an amount sufficient to pay the principal, interest, and to restore any necessary reserve funds for any bonds issued by the board.

(L. 1959 H.B. 241 § 4, A.L. 1993 S.B. 80, et al., A.L. 2003 H.B. 401)

Effective 2-26-03



Section 8.410 Revenue bonds not obligations of state.

Revenue bonds not obligations of state.

8.410. Any bonds issued under and pursuant to sections 8.370 to 8.450 shall not be deemed to be an indebtedness of the state of Missouri or of the board, or of the individual members of the board, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1959 H.B. 241 § 5)



Section 8.420 Revenue bonds, form, effect, interest rates--approval by committee on legislative research.

Revenue bonds, form, effect, interest rates--approval by committee on legislative research.

8.420. 1. Bonds issued under and pursuant to the provisions of sections 8.370 to 8.450 shall be of such denomination or denominations, shall bear such rate or rates of interest not to exceed fifteen percent per annum, and shall mature at such time or times within forty years from the date thereof, as the board determines. The bonds may be either serial bonds or term bonds.

2. Serial bonds may be issued with or without the reservation of the right to call them for payment and redemption in advance of their maturity, upon the giving of such notice, and with or without a covenant requiring the payment of a premium in the event of such payment and redemption prior to maturity, as the board determines.

3. Term bonds shall contain a reservation of the right to call them for payment and redemption prior to maturity at such time or times and upon the giving of such notice, and upon the payment of such premium, if any, as the board determines.

4. The bonds, when issued, shall be sold at public sale for the best price obtainable after giving such reasonable notice of such sale as may be determined by the board, but in no event shall such bonds be sold for less than ninety-eight percent of the par value thereof, and accrued interest. Any such bonds may be sold to the United States of America or to any agency or instrumentality thereof, at a price not less than par and accrued interest, without public sale and without the giving of notice as herein provided.

5. The bonds, when issued and sold, shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law, and the interest thereon shall be exempt from income taxes under the laws of the state of Missouri.

6. The board shall not issue revenue bonds pursuant to the provisions of sections 8.370 to 8.450 for one or more projects, as defined in section 8.370, in excess of a total par value of seven hundred seventy-five million dollars.

7. Any bonds which may be issued pursuant to the provisions of sections 8.370 to 8.450 shall be issued only for projects which have been approved by a majority of the house members and a majority of the senate members of the committee on legislative research of the general assembly, and the approval by the committee on legislative research required by the provisions of section 8.380 shall be given only in accordance with this provision. For the purposes of approval of a project, the total amount of bonds issued for purposes of energy retrofitting in state-owned facilities shall be treated as a single project.

(L. 1959 H.B. 241 § 6, A.L. 1961 p. 564, A.L. 1976 S.B. 778, A.L. 1981 H.B. 732, A.L. 1982 H.B. 1501, A.L. 1984 S.B. 690, A.L. 1986 S.B. 457, et al. merged with H.B. 1554 Revision, A.L. 1999 H.B. 450, A.L. 2003 H.B. 401, A.L. 2006 S.B. 718)



Section 8.430 Revenue bonds refunded, when--contents of refunding bonds.

Revenue bonds refunded, when--contents of refunding bonds.

8.430. 1. The revenue bonds issued pursuant to the provisions of sections 8.370 to 8.450 may be refunded, in whole or in part, in any of the following circumstances:

(1) When any such bonds have by their terms become due and payable and there are not sufficient funds in the interest and sinking fund provided for their payment to pay such bonds and the interest thereon;

(2) When any such bonds are by their terms callable for payment and redemption in advance of their date of maturity and are duly called for payment and redemption;

(3) When any such bonds are voluntarily surrendered by the holder or holders thereof for exchange for refunding bonds.

2. For the purpose of refunding any bonds issued hereunder, including refunding bonds, the board may make and issue refunding bonds in the amount necessary to pay off and redeem the bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds, and may sell the same in like manner as is herein provided for the sale of revenue bonds, and with the proceeds thereof pay off, redeem and cancel the old bonds and coupons that have matured, or the bonds that have been called for payment and redemption, together with the past due interest and the premium, if any, due thereon, or the bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued. No refunding bonds issued pursuant to the provisions of sections 8.370 to 8.450 shall be payable in more than forty years from the date thereof or shall bear interest at a rate in excess of six percent per annum.

3. The refunding bonds shall be payable from the same sources as were pledged to the payment of the bonds refunded thereby and, in the discretion of the board, may be payable from any other sources which under sections 8.370 to 8.450 may be pledged to the payment of revenue bonds issued hereunder. Bonds of two or more issues may be refunded by a single issue of refunding bonds.

(L. 1959 H.B. 241 § 7)



Section 8.440 Board may prescribe form and details of bonds--holder may enforce duties of board.

Board may prescribe form and details of bonds--holder may enforce duties of board.

8.440. The board may prescribe the form, details and incidents of the bonds, and make the covenants that in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 8.370 to 8.450. Such bonds may have the seal of the board impressed thereon or affixed thereto or imprinted or otherwise reproduced thereon. If such bonds shall be authenticated by the bank or trust company acting as registrar for such bonds by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of the board executing and attesting such bonds, may all do so by facsimile signature provided such signatures have been duly filed as provided in the uniform facsimile signature of public officials law, sections 105.273 to 105.278, when duly authorized by resolution of the board and the provisions of section 108.175 shall not apply to such bonds. The holder or holders of any bond or bonds issued hereunder or of any coupons representing interest accrued thereon may, by proper civil action either at law or in equity, compel the board to perform all duties imposed upon it by the provisions of sections 8.370 to 8.450, including the making and collecting of sufficient rates and charges for the use of the project for which the bonds were issued, and also to enforce the performance of any and all other covenants made by the board in the issuance of the bonds.

(L. 1959 H.B. 241 § 8, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 8.450 Two-thirds vote of board required for bonds.

Two-thirds vote of board required for bonds.

8.450. Bonds may be issued under the provisions of sections 8.370 to 8.450 pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the board and no other proceedings shall be required therefor.

(L. 1959 H.B. 241 § 9)



Section 8.460 State office building authorized in Jefferson City--rented quarters--general assembly may move certain offices from Capitol building.

State office building authorized in Jefferson City--rented quarters--general assembly may move certain offices from Capitol building.

8.460. 1. The board of public buildings may build an office building in the City of Jefferson to house state offices which are presently located in rented quarters within the county of Cole, and they shall remove as many offices from the State Capitol building as the general assembly deems necessary to provide adequate office space for its members.

2. The building may be paid for as provided by sections 8.370 to 8.450.

(L. 1967 p. 92 § 1)



Section 8.500 Citation.

Citation.

8.500. Sections 8.500 to 8.565 shall be known and may be cited as the "Tobacco Settlement Financing Authority Act".

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.505 Definitions.

Definitions.

8.505. As used in sections 8.500 to 8.565, the following terms mean:

(1) "Authority", the tobacco settlement financing authority created by section 8.510;

(2) "Board", the governing board of the authority;

(3) "Bonds", bonds, notes, and other obligations and financing arrangements issued or entered into by the authority pursuant to sections 8.500 to 8.565;

(4) "Master settlement agreement", the master settlement agreement as defined in section 196.1000;

(5) "Net proceeds", the amount of proceeds remaining following each sale of bonds which are not required by the authority to establish and fund reserve funds, to fund capitalized interest on the bonds, and to pay the costs of issuance and other expenses and fees directly related to the authorization and issuance of bonds;

(6) "Program plan", the tobacco settlement program to provide funds for budget purposes to fund one-time expenditures, short-term revenue shortfalls, refund a portion of the general obligation indebtedness of the state and capital projects of any kind;

(7) "Sales agreement", any agreement authorized pursuant to sections 8.500 to 8.565 in which the state provides for the sale of a portion of the state's share to the authority;

(8) "State's share", all payments required to be made by tobacco product manufacturers to the state, and the state's rights to receive such payments, under the master settlement agreement;

(9) "Tax-exempt bonds", bonds issued by the authority that are accompanied by a written opinion of bond counsel to the authority that the interest on such bonds is excluded from the gross income of the recipients for federal income tax purposes;

(10) "Taxable bonds", bonds issued by the authority that are not accompanied by a written opinion of bond counsel to the authority that the interest on such bonds is excluded from the gross income of the recipients for federal income tax purposes; and

(11) "Tobacco securitization settlement trust fund", the tobacco securitization settlement trust fund created by section 8.550.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.510 Tobacco settlement financing authority created, purpose, restrictions.

Tobacco settlement financing authority created, purpose, restrictions.

8.510. 1. There is hereby created the "Tobacco Settlement Financing Authority", which shall constitute a body corporate and politic. The staff of the office of administration shall also serve as staff of the authority under the supervision of the commissioner of administration.

2. The purposes of the authority include all of the following:

(1) To implement and administer the securitization of a portion of the state's share as provided in sections 8.500 to 8.565;

(2) To enter into sales agreements;

(3) To issue bonds and enter into funding options, consistent with sections 8.500 to 8.565, including refunding and refinancing its debt and obligations;

(4) To sell, pledge, or assign, as security or consideration, that a portion of the state's share sold to the authority pursuant to a sales agreement, to provide for and secure the issuance and repayment of its bonds;

(5) To invest funds available under sections 8.500 to 8.565;

(6) To enter into agreements with the state for the distribution of amounts due the state under any sales agreement; and

(7) To refund and refinance the authority's debts and obligations, and to manage its funds, obligations, and investments as necessary and if consistent with its purposes.

3. The authority shall not create any obligation of the state or any political subdivision of the state within the meaning of any constitutional or statutory debt limitation. The authority shall not undertake any activities other than those required to implement sections 8.500 to 8.565.

4. The authority shall not pledge the credit or taxing power of the state or any political subdivision of the state, or make its debts payable out of any moneys except those of the authority specifically pledged for their payment.

5. The authority shall not pledge or make its debts payable out of the moneys deposited in the tobacco securitization settlement trust fund.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.515 Powers of authority not restricted or limited--proceedings, notice or approval not required, when.

Powers of authority not restricted or limited--proceedings, notice or approval not required, when.

8.515. Sections 8.500 to 8.565 shall not restrict or limit the powers that the authority has under any other law of the state, but is cumulative as to any such powers. A proceeding, notice, or approval is not required for the creation of the authority or the issuance of bonds, debt obligations or any instrument as security, except as provided in sections 8.500 to 8.565.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.520 Board to exercise powers, membership, meetings, no compensation.

Board to exercise powers, membership, meetings, no compensation.

8.520. The powers of the authority are vested in and shall be exercised by a board consisting of three members: the governor, the lieutenant governor, and the attorney general. The speaker of the house of representatives and the president pro tempore of the senate shall serve as ex officio members of the board but shall not have the power to vote. The treasurer of the state may serve as an ex officio member of the authority but shall not have the power to vote. Two members of the board constitute a quorum. The members shall elect a chairperson, vice chairperson, and secretary, annually, and other officers as the members determine necessary. Meetings of the board shall be held at the call of the chairperson or when a majority of the members so request. The members of the board shall not receive compensation by reason of their membership on the board.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.525 No personal liability for board members, when.

No personal liability for board members, when.

8.525. Members of the board and persons acting on the authority's behalf, while acting within the scope of their employment or agency, are not subject to personal liability resulting from carrying out the powers and duties conferred on them under sections 8.500 to 8.565.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.530 Powers of the authority.

Powers of the authority.

8.530. The authority has all the general powers to the extent necessary to carry out its purposes and duties and to exercise its specific powers to the extent necessary, including but not limited to all of the following powers:

(1) The power to issue its bonds and to enter into other funding options as provided in sections 8.500 to 8.565;

(2) The power to sue and be sued in its own name;

(3) The power to make and execute agreements, contracts, and other instruments, with any public or private person, in accordance with sections 8.500 to 8.565;

(4) The power to hire and compensate legal counsel, financial advisors, investment bankers, and other persons as necessary to fulfill its purposes, following the solicitation of qualifications for such services and the evaluation thereof by the authority;

(5) The power to invest or deposit moneys of or held by the authority in such deposits or investments as the state may invest, and in obligations of states and their political subdivisions that are rated in one of the two highest rating categories by a nationally recognized bond rating agency;

(6) The power to create funds and accounts necessary to carry out its purposes;

(7) The power to procure insurance, other credit enhancements, and other financing arrangements, and to execute instruments and contracts and to enter into agreements convenient or necessary to facilitate financing arrangements of the authority and to fulfill the purposes of the authority under sections 8.500 to 8.565, including but not limited to such arrangements, instruments, contracts, and agreements as municipal bond insurance, liquidity facilities, forward purchase agreements, interest rate swaps, exchange or cap or floor agreements, and letters of credit;

(8) The power to accept appropriations from public entities for the purpose of securing debt obligations with a maturity of not more than one year issued pursuant to section 8.545 hereof;

(9) The power to adopt rules, consistent with sections 8.500 to 8.565, as the board determines necessary;

(10) The power to acquire, own, hold, administer, and dispose of personal property;

(11) The power to determine, in connection with the issuance of bonds, and subject to the sales agreement, the terms and other details of any financing, and the method of implementation of the financing;

(12) The power to make all expenditures which are incident and necessary to carry out its purposes and powers; and

(13) The power to perform any act not inconsistent with federal or state law necessary to carry out the purposes of the authority.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.535 Authority to sell or assign state's share of tobacco settlement.

Authority to sell or assign state's share of tobacco settlement.

8.535. 1. (1) The governor or the governor's designee shall be authorized to sell and assign to the authority, pursuant to one or more sales agreements, not to exceed thirty percent of the state's share to implement sections 8.500 to 8.565; provided, the net proceeds of bonds issued to implement sections 8.500 to 8.565 shall not exceed six hundred million dollars. The attorney general shall assist the governor in the preparation, modification and review of all documentation as may be necessary to effect such a sale and to implement the provisions of sections 8.500 to 8.565.

(2) Any sales agreement shall be consistent with sections 8.500 to 8.565. The terms and conditions of the sale established in such sales agreement may include but are not limited to any of the following:

(a) A requirement that the state enforce and pay the expenses of enforcing the provisions of the master settlement agreement that require payment of the state's share that has been sold to the authority under a sales agreement which obligation shall constitute a material covenant of the state;

(b) A requirement that the state not agree to any amendment of the master settlement agreement that materially and adversely affects the authority's ability to receive the state's share that has been sold to the authority under a sales agreement;

(c) A statement that the net proceeds from the sale of bonds shall be deposited in the tobacco securitization settlement trust fund established under section 8.550 and that in no event shall the amounts in the trust fund be available or be applied for payment of bonds or any claim against the authority or any debt or obligation of the authority; and

(d) An agreement that the effective date of the sale is the date of receipt of the bond proceeds by the authority.

2. Any sales made under this section shall be irrevocable during the time when bonds are outstanding under sections 8.500 to 8.565, and shall be a part of the contractual obligation owed to the bondholders. The sale shall constitute and be treated as a true sale and absolute transfer of the property so transferred and not as a pledge or other security interest for any borrowing. The characterization of such a sale as an absolute transfer shall not be negated or adversely affected by the fact that only a portion of the state's share is being sold, or by the state's acquisition or retention of an ownership interest in the residual assets.

3. On or after the effective date of such sale, the state shall not have any right, title, or interest in the portion of the master settlement agreement sold and such portion shall be the property of the authority and not the state, and shall be owned, received, held, and disbursed by the authority or its trustee or assignee, and not the state.

4. On or before the effective date of the sale, the state shall notify the escrow agent or its assignee under the master settlement agreement of the sale and shall instruct the escrow agent or its assignee that subsequent to that date, all payments constituting the portion sold shall be made directly to the authority.

5. The authority shall report to the** board of public buildings on or before the date of the sale, advising it of the status of the sale, its terms, and conditions.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.

**Word "the" does not appear in original rolls.



Section 8.540 Issuance of bonds authorized, when.

Issuance of bonds authorized, when.

8.540. Subject to the receipt of written approval of the board of public buildings, the authority may issue taxable bonds or tax-exempt bonds to provide for the implementation of sections 8.500 to 8.565 and may proceed with a securitization to maximize the transference of benefits and risks associated with the master settlement agreement.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.545 Proceeds of bonds to be deposited in the tobacco securitization settlement trust fund, use of moneys--issuance of bonds, requirements.

Proceeds of bonds to be deposited in the tobacco securitization settlement trust fund, use of moneys--issuance of bonds, requirements.

8.545. 1. The net proceeds from bonds issued by the authority shall be deposited in the tobacco securitization settlement trust fund and applied to the governmental purposes provided in section 8.550 hereof. The net proceeds from such bonds may be used to implement sections 8.500 to 8.565 and carry out the program plan. In connection with the issuance of bonds and subject to the terms of the sales agreement, the authority shall determine the terms and other details of the financing and the method of implementation of sections 8.500 to 8.565. Bonds issued pursuant to this section may be secured by a pledge of the authority's interest in any sales agreement and any other sources available to the authority with the exception of moneys in the tobacco securitization settlement trust fund. The authority shall also have the power to issue refunding bonds, including advance refunding bonds, for the purpose of refunding previously issued bonds, and shall have the power to issue any other types of bonds, debt obligations, and financing arrangements necessary to fulfill the purposes of sections 8.500 to 8.565, including but not limited to the issuance of debt obligations with a maturity of not more than one year from the date of issue for the purpose of preserving any expenditure of moneys from the state general revenue fund for reimbursement from the proceeds of any bonds to be issued pursuant to sections 8.500 to 8.565. The state may transfer to the authority funds designated in the state's budget for such expenditure for the purpose of securing such debt obligations. Such debt obligations may also be secured by a covenant of the authority to issue bonds under sections 8.500 to 8.565. The purpose for the issuance of such debt obligations and the transfer of such moneys shall be to maximize the utilization of tax-exempt bonds by the authority.

2. The authority may issue its bonds in principal amounts which, in the opinion of the authority, are necessary to provide sufficient funds for achievement of its purposes, the payment of interest on its bonds, the establishment of reserves to secure the bonds, the costs of issuance of its bonds, and all other expenditures of the authority incident to and necessary to carry out its purposes or powers. The bonds are investment securities and negotiable instruments within the meaning of and for the purposes of the uniform commercial code.

3. Bonds issued by the authority are special obligations of the authority payable solely and only out of the moneys, assets, or revenues pledged by the authority and are not a general obligation or indebtedness of the authority or an obligation or indebtedness of the state or any political subdivision of the state. The authority shall not pledge the credit or taxing power of the state or any political subdivision of the state, or create a debt or obligation of the state, or make its debts payable out of any moneys except those of the authority specifically pledged to such purpose, and shall exclude from any such pledge those moneys deposited in the tobacco securitization settlement trust fund.

4. Bonds issued by the authority shall state on their face that they are special obligations payable both as to principal and interest solely out of the assets of the authority pledged for their purpose and do not constitute an indebtedness of the state or any political subdivision of the state; are secured solely by and payable solely from assets of the authority pledged for such purpose; constitute neither a general, legal, or moral obligation of the state or any of its political subdivisions; and that the state has no obligation or intention to satisfy any deficiency or default of any payment of the bonds.

5. Any amount pledged by the authority to be received under the master settlement agreement shall be valid and binding at the time the pledge is made. Amounts so pledged and then or thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind against the authority, whether such parties have notice of the lien. Notwithstanding any other provision to the contrary, the resolution of the authority or any other instrument by which a pledge is created need not be recorded or filed to perfect such pledge.

6. The bonds shall comply with all of the following:

(1) The bonds shall be in a form, issued in denominations, executed in a manner, and payable over terms, not to exceed forty-five years, and with rights of redemption, as the board prescribes in the resolution authorizing their issuance;

(2) The bonds shall be fully negotiable instruments under the laws of the state. The sale of bonds issued pursuant to this section may be completed on a negotiated or competitive basis, but in no event shall such bonds be sold for less than ninety-five percent of the par value thereof, plus accrued interest;

(3) The aggregate costs of issuance of any bonds or other obligations issued by the authority (excluding insurance or other credit enhancement) shall not exceed one and one-half percent of the aggregate principal amount of the bonds, if the aggregate principal amount is equal to or greater than three hundred million dollars, or two percent of the aggregate principal amount of the bonds, if the aggregate principal amount is less than three hundred million dollars. The authority shall not procure insurance or other credit enhancement for the bonds unless the underwriter or the authority's financial advisor certifies that the present value of the premium paid for such insurance or credit enhancement is less than the present value of the interest expected to be saved as a result of the insurance or credit enhancement; and

(4) The bonds shall be subject to the terms, conditions, and covenants providing for the payment of the principal, redemption premiums, if any, interest which may be fixed or variable during any period the bonds are outstanding, and other terms, conditions, covenants, and protective provisions safeguarding payment, not inconsistent with sections 8.500 to 8.565 and as determined by resolution of the board authorizing their issuance.

7. All banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, insurance companies and associations, and all executors, administrators, guardians, trustees, and other fiduciaries legally may invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to sections 8.500 to 8.565. Interest on the authority's bonds shall be exempt from Missouri taxation in the state of Missouri for all purposes except the state estate tax.

8. Following the approval of the board of public buildings, bonds may be issued by the authority pursuant to the provisions of sections 8.500 to 8.565 pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the board and no other proceedings shall be required therefor. However, a resolution authorizing the issuance of bonds may delegate to an officer of the authority the power to negotiate and fix the details of an issue of bonds by an appropriate certificate of the authorized officer.

9. The state reserves the right at any time to alter, amend, repeal, or otherwise change the structure, organization, programs, or activities of the authority, including the power to terminate the authority, except that a law shall not be enacted that impairs any obligation made pursuant to a sales agreement or any contract entered into by the authority with or on behalf of the holders of the bonds.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.550 Tobacco securitization settlement trust fund established, source of fund moneys, uses--qualified tax-exempt expenditure account and taxable expenditure account authorized.

Tobacco securitization settlement trust fund established, source of fund moneys, uses--qualified tax-exempt expenditure account and taxable expenditure account authorized.

8.550. 1. A tobacco securitization settlement trust fund is established, separate and apart from all other public moneys or funds of the state, under the control of the authority. The fund shall consist of moneys paid to the authority and not pledged to the payment of bonds or otherwise obligated or any other moneys deposited to the fund by the authority. Such moneys shall include but are not limited to payments received from the master settlement agreement which are not pledged to the payment of bonds or which are subsequently released from a pledge to the payment of any bonds; payments which, in accordance with any sales agreement with the state, are to be paid to the state and not pledged to the bonds, including that portion of the proceeds of any bonds designated for purchase of a portion of the state's share, which are designated for deposit in the fund, together with all interest, dividends, and rents on the bonds; and all securities or investment income and other assets acquired by and through the use of the moneys belonging to the fund and any other moneys deposited in the fund. Moneys in the fund are to be used solely and only as provided in this section, and shall not be used for any other purpose. Such moneys shall not be available for the payment of any claim against the authority or any debt or obligation of the authority.

2. There shall be established within the tobacco securitization settlement trust fund a "qualified tax-exempt expenditure account" and a "taxable expenditure account". The net proceeds of all tax-exempt bonds shall be deposited in the qualified tax-exempt expenditure account. The net proceeds of all taxable bonds shall be deposited in the taxable expenditure account. Moneys deposited in the qualified tax-exempt expenditure account shall be used to pay or reimburse the state for expenditures which are permissible under federal tax law governing tax-exempt bonds. Upon such reimbursement or use such moneys shall be transferred by the authority to the state treasurer for deposit in the state general revenue fund and applied as provided in subsection 4 of this section or to such other fund as may be provided by law. Moneys deposited in the taxable expenditure account shall, upon direction of the authority, be transferred to the state treasurer for deposit in the state general revenue fund or to such other fund as may be provided by law.

3. For the purpose of maximizing the amount of tax-exempt bonds to be issued, the governor or an authorized designee may evidence in writing the state's intent to finance any state expenditure from the proceeds of bonds either by directly funding such expenditure or through reimbursement of amounts originally funded from another source. An allocation of proceeds of bonds to finance any expenditure originally funded from another source may be evidenced by a written statement signed by the governor or an authorized designee. Upon such allocation, the amount allocated shall be deposited to the general revenue fund of the state and thereafter may be appropriated for any purpose. The treasurer of the authority shall act as custodian and trustee of the tobacco securitization settlement trust fund and shall administer the fund as directed by the authority. The treasurer of the authority shall do all of the following: hold, invest and disburse funds; sell any securities or other property held by the fund and reinvest the proceeds as directed by the authority, when deemed advisable by the authority for the protection of the fund or the preservation of the value of the investment; subscribe, at the direction of the authority, for the purchase of securities for future delivery in anticipation of future income; and pay for securities, as directed by the authority, upon the receipt of the purchasing entity's paid statement or paid confirmation of purchase. Any sale of securities or other property held by the fund under this subsection shall only be made with the advice of the board in the manner and to the extent provided in sections 8.500 to 8.565 with regard to the purchase of investments.

4. All moneys paid to or deposited in the fund are available to the authority to be used in accordance with sections 8.500 to 8.565, including but not limited to all of the following:

(1) For payment of amounts due to the state pursuant to the terms of the sales agreements entered into between the state and the authority;

(2) For purposes of paying or reimbursing the state for expenditures which are permissible under federal tax law governing tax-exempt bonds; provided, such moneys are transferred at the time of such payment or reimbursement to the state treasurer for deposit in the state general revenue fund and used by the state treasurer solely to pay the costs of implementing the program plan;

(3) For transfer to the state general revenue fund for the payment of the costs of implementing the program plan;

(4) To make interim transfers to the state as provided in subsection 5 of this section; and

(5) For payment of any other costs other than the payment of bonds approved by the authority to implement sections 8.500 to 8.565.

5. Prior to disbursement of the moneys in the tobacco securitization settlement trust fund in accordance with subsection 4 of this section, the authority shall have the power to transfer moneys in the fund to the state general revenue fund for the purposes of funding the program plan on an interim basis, provided the state agrees to reimburse the tobacco securitization settlement trust fund before the date such moneys are expected to be expended by the authority.

6. No more than one hundred seventy-five million dollars of the net proceeds of bonds authorized by sections 8.500 to 8.565 may be applied to the payment of the costs of the program plan during any fiscal year; provided, amounts not so applied during a prior fiscal year may be carried over and applied to costs of implementing the program plan during the next successive fiscal year.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.552 Authority to determine deposit and withdrawal of moneys.

Authority to determine deposit and withdrawal of moneys.

8.552. Moneys of the authority, except as otherwise provided in sections 8.500 to 8.565 or specified in a trust indenture or resolution pursuant to which the bonds are issued, shall be paid to the authority and shall be deposited in such manner as shall be determined by the authority. The moneys shall be withdrawn on the order of the authority or its designee. All moneys of the authority or moneys held by the authority shall be invested and held in the name of the authority, whether they are held for the benefit, security, or future payment to holders of bonds or to the state.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.555 Exemption from competitive bidding requirements of the state.

Exemption from competitive bidding requirements of the state.

8.555. The authority and contracts entered into by the authority in carrying out its public and essential governmental functions are exempt from the laws of the state which provide for competitive bids.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.557 Annual report to the general assembly to be submitted, content.

Annual report to the general assembly to be submitted, content.

8.557. The authority shall submit to the general assembly, annually, a report covering its operations and accomplishments, receipts and expenditures, assets and liabilities, a schedule of its bonds outstanding and any other information the authority deems necessary.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.560 No bankruptcy petition may be filed, when.

No bankruptcy petition may be filed, when.

8.560. Prior to the date which is three hundred sixty-six days after which the authority no longer has any bonds outstanding, the authority is prohibited from filing a voluntary petition pursuant to chapter 9 of the federal bankruptcy code or such corresponding chapter or section as may, from time to time, be in effect, and a public official or organization, entity, or other person shall not authorize the authority to be or become a debtor pursuant to chapter 9 or any successor or corresponding chapter or sections during such periods. The provisions of this section shall be part of any contractual obligation owed to the holders of bonds issued under sections 8.500 to 8.565 and shall not subsequently be modified by state law during the period of the contractual obligation.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.565 Dissolution of authority, when--transfer of assets upon dissolution.

Dissolution of authority, when--transfer of assets upon dissolution.

8.565. The authority shall dissolve no later than two years from the date of final payment of all outstanding bonds and the satisfaction of all outstanding obligations of the authority, except to the extent necessary to remain in existence to fulfill any outstanding covenants or provisions with bondholders or third parties made in accordance with sections 8.500 to 8.565. Upon dissolution of the authority, all assets of the authority shall be transferred to the state and shall be deposited in the state's general revenue fund, and the authority shall execute any necessary assignments or instruments, including any assignment of any right, title, or ownership to the state for receipt of payments under the master settlement agreement.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.570 Issuance of bonds by board of public buildings, use of proceeds.

Issuance of bonds by board of public buildings, use of proceeds.

8.570. The board of public buildings may issue bonds payable from not more than thirty percent of the state's share; provided, and the maximum amount of the state's share sold by the authority pursuant to section 8.535 and by the board of public buildings pursuant to this section shall collectively not exceed thirty percent of the state's share. The proceeds from bonds issued by the board of public buildings under this section may be deposited directly to the general revenue fund or deposited to the "Tobacco Bond Proceeds Fund" hereby created and then transferred to the general revenue fund. Repayment of any bonds issued pursuant to this section may be made solely from such portion of the state's share, an appropriation specifically authorized for such purpose or from any appropriation from the state's share for any other purpose.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.572 Bond issuance not deemed indebtedness of the state or board of public buildings.

Bond issuance not deemed indebtedness of the state or board of public buildings.

8.572. Any bonds issued by the board of public buildings pursuant to sections 8.570 to 8.590 shall not be deemed to be an indebtedness of the state of Missouri or of the board of public buildings, or of the individual members of the board of public buildings, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.575 Bond requirements.

Bond requirements.

8.575. Bonds issued pursuant to the provisions of sections 8.570 to 8.590 shall be of such denomination or denominations, shall bear such rate or rates of interest not to exceed fifteen percent per annum, and shall mature at such time or times within forty-five years from the date thereof, as the board of public buildings determines. The bonds may be either serial bonds or term bonds. The sale of bonds issued pursuant to this section may be completed on a negotiated or competitive basis, but in no event shall such bonds be sold for less than ninety-five percent of the par value thereof, and accrued interest. The bonds, when issued and sold, shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law, and the interest thereon shall be exempt from income taxes pursuant to the laws of the state.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.580 Refunding of bonds, when, procedure.

Refunding of bonds, when, procedure.

8.580. 1. Bonds issued by the board of public buildings pursuant to the provisions of sections 8.570 to 8.590 may be refunded, in whole or in part, at any time whenever the board of public buildings determines that such a refunding is in the best interest of the state or the board of public buildings.

2. For the purpose of refunding any bonds issued hereunder, including refunding bonds, the board of public buildings may make and issue refunding bonds in the amount necessary to pay off and redeem the bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds, and may sell the same in like manner as is herein provided for the sale of bonds being refunded. Refunding bonds issued pursuant to sections 8.500 to 8.590 shall be payable in not more than forty years from the date thereof and shall bear interest at a rate not to exceed fifteen percent per annum.

3. The refunding bonds shall be payable from the same sources as were pledged to the payment of the bonds refunded thereby and in the discretion of the board of public buildings may be payable from any other sources which pursuant to sections 8.500 to 8.590 may be pledged to the payment of revenue bonds issued hereunder. Bonds of two or more issues may be refunded by a single issue of refunding bonds.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.585 Form details and incidents of bonds to be prescribed by board of public buildings.

Form details and incidents of bonds to be prescribed by board of public buildings.

8.585. The board of public buildings may prescribe the form details and incidents of the bonds, and make the covenants that in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 8.570 to 8.590. Such bonds may have the seal of the board of public buildings impressed thereon or affixed thereto or imprinted or otherwise reproduced thereon. If such bonds shall be authenticated by the bank or trust company acting as registrar for such bonds by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of the board of public buildings executing and attesting such bonds, may all do so by facsimile signature of public officials law, sections 105.273 to 105.278, when duly authorized by resolution of the board of public buildings and the provisions of section 108.175 shall not apply to such bonds. The holder or holders of any bond or bonds issued hereunder or of any coupons representing interest accrued thereon may, by proper civil action either at law or in equity, compel the board of public buildings to perform all duties imposed upon it and also to enforce the performance of any and all other covenants made by the board of public buildings in the issuance of the bonds.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.589 Termination date for sections 8.500 to 8.590--office of administration to notify revisor of statutes of date.

Termination date for sections 8.500 to 8.590--office of administration to notify revisor of statutes of date.

8.589. The provisions of sections 8.500 to 8.590 shall terminate upon the satisfaction of all outstanding notes and obligations issued pursuant to such sections. The commissioner of the office of administration shall notify the revisor of statutes when all outstanding notes and obligations have been satisfied.

(L. 2003 H.B. 401 § 1)

Effective 2-26-03

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.590 Resolution of board of public buildings required for issuance of bonds.

Resolution of board of public buildings required for issuance of bonds.

8.590. Bonds may be issued pursuant to the provisions of sections 8.580 to 8.598 pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the board of public buildings and no other proceedings shall be required therefor.

(L. 2002 S.B. 1191)

Effective 6-07-02

*Section terminates upon satisfaction of all outstanding notes and obligations issued pursuant to sections 8.500 to 8.590. See section 8.589.



Section 8.591 Limitation on authority to sell bonds.

Limitation on authority to sell bonds.

8.591. The tobacco settlement financing authority and the board of public buildings shall have no further authority to issue bonds and notes pursuant to the provisions of sections 8.500 to 8.590 upon the effective date of February 26, 2003.

(L. 2003 H.B. 401 § 8.601)

Effective 2-26-03



Section 8.592 Issuance of notes, maturity dates--transfer of funds to secure notes.

Issuance of notes, maturity dates--transfer of funds to secure notes.

8.592. The board of public buildings shall have the power to issue notes with a maturity of not more than one year from the date of issue for the purpose of preserving any expenditure of moneys from the state general revenue fund for reimbursement from the proceeds of any bonds issued pursuant to sections 8.500 to 8.565. The state may transfer to the board of public buildings funds designated in the state's budget for such expenditure for the purpose of securing such notes. The purpose for the issuance of such notes and the transfer of such moneys shall be to maximize the utilization of tax-exempt bonds by the tobacco settlement financing authority.

(L. 2002 S.B. 1191)

Effective 6-07-02



Section 8.595 Liberal construction of act.

Liberal construction of act.

8.595. Sections 8.500 to 8.590, being deemed necessary for the public health, welfare, peace and safety, shall be liberally construed to effect its purpose.

(L. 2002 S.B. 1191)

Effective 6-07-02



Section 8.597 Advisory committee on tobacco securitization established, members, duties.

Advisory committee on tobacco securitization established, members, duties.

8.597. 1. There is established a joint committee of the general assembly to be known as the "Advisory Committee on Tobacco Securitization", to be comprised of five members of the senate and five members of the house of representatives. Three of the senate members shall be appointed by the president pro tem of the senate and two by the senate minority leader. Three of the house members shall be appointed by the speaker of the house and two by the house minority leader. The appointment of each member shall continue during his or her term of office as a member of the general assembly or until a successor has been duly appointed to fill his or her place when his or her term of office as a member of the general assembly has expired.

2. The committee shall study and recommend who the financial advisors, investment bankers, and other professional advisors shall be for the authority, and shall make a written report to the authority within sixty days of passage of the bill. The committee shall also study and provide a written report by December thirty-first of each year to the authority detailing suggested allowable projects and payments for which money from the tobacco settlement securitization settlement trust fund may be used in the next appropriation cycle.

(L. 2002 S.B. 1191 § 1)

Effective 6-7-02



Section 8.610 Standards for all public facilities and buildings using state or political subdivision funds.

Standards for all public facilities and buildings using state or political subdivision funds.

8.610. The principles, standards and specifications set forth in sections 8.610 to 8.650 shall apply to all public parks, recreation areas, rest areas, parking spaces, parking lots, curbs, sidewalks, public accommodations, buildings and facilities for public use and assembly that are constructed, renovated, purchased or leased in whole or in part with the use of state funds or the funds of any political subdivision of this state.

(L. 1973 H.B. 77, A.L. 1977 H.B. 130, A.L. 1989 H.B. 493)



Section 8.620 Renovations by political subdivisions--specifications to make accessible and usable by physically disabled--standards to be met.

Renovations by political subdivisions--specifications to make accessible and usable by physically disabled--standards to be met.

8.620. 1. In all renovation undertaken by a political subdivision of this state, and at the discretion of the governing body of the political subdivision, the standard specifications for making such public improvements accessible to and usable by the physically disabled shall be either the American National Standards Institute, Inc., (ANSI) specifications or the specifications set out in this section.

2. Public walks shall be at least forty-eight inches wide and shall have a gradient not greater than five percent unless the parallel and adjacent public thoroughfare gradient exceeds such percentage in which case the gradient to be constructed shall conform to the gradient of such parallel and adjacent public thoroughfare. These walks shall be of a continuing common surface, not interrupted by steps or abrupt change in level. Wherever walks cross other walks, driveways, or parking areas, they shall blend to a common level. Wherever a public door swings out onto a walk, ramp or platform, there shall be provided a walk area which extends at least three feet beyond the swing of the door. The walk area outside any public doorway shall be at the same level as the area inside the door and shall extend a minimum of one foot beyond each side of the door.

3. Where parking is provided, there shall be a walk or ramp, not interrupted by steps or curbs, from at least one parking area to the building or facility.

4. Where public ramps with gradients are necessary or desired, they shall conform to the following specifications:

(1) The slope shall not exceed one foot in twelve feet, or eight and thirty-three hundredths percent or four degrees fifty minutes;

(2) The handrails on at least one side shall be at least thirty-two inches in height, extended at least one foot beyond the top and bottom of ramp;

(3) The width shall be at least thirty-two inches, clear measurement;

(4) The surface shall be nonslip;

(5) The bottom of ramp shall have a level run of at least six feet;

(6) The ramps shall provide level platforms at thirty-foot intervals and at turns in the ramp.

5. At least one public entrance shall be provided which is accessible to persons in wheelchairs. Wherever a public elevator is provided, it shall be accessible to this entrance. The floor, walk or platform at the doorway of this entrance shall be level for a distance of at least five feet from each approach and shall extend at least one foot beyond each side of the door.

6. Public doors shall have a clear opening of not less than thirty-two inches when open and shall be operable in a single effort.

7. Steps in public stairs reasonably expected to be used by persons with physical handicaps shall not have protruding nosings, except that this shall not preclude the use of inclined risers (a smooth diagonal) which may project a maximum of one and one-half inches over the tread below. Stairs shall have handrails on each side at least thirty-two inches high as measured from the tread at the face of the riser. At least one handrail shall extend eighteen inches beyond the top step and beyond the bottom step unless such extension shall itself be a hazard. Where possible, such extensions shall be made on the side of a continuing wall. Steps shall have risers not to exceed seven inches and shall be designed to conform with recognized step formulas.

8. Floors shall have a nonslip surface wherever practicable. The level of the floors shall be common throughout the same story or shall be connected by at least one ramp or by elevator access.

9. Public toilets shall be arranged to allow traffic and use of persons in wheelchairs and shall provide at least one toilet stall which is a* minimum of thirty-six inches wide and fifty-six inches long, has a door, if doors are used, that is thirty-two inches wide and swings out, and has handrails on each side which are thirty-three inches above the floor.

10. Where public elevators are provided, they shall be accessible to, and usable by, the physically handicapped at levels normally used by the general public, designed to allow for wheelchair traffic.

11. Practicable design and engineering arrangements shall be made to obviate hazards to individuals with physical disabilities.

12. Renovations to public parks, recreational areas and rest areas shall be planned and executed in a manner that will enable handicapped persons and senior citizens to share, as fully as practicable, in the enjoyment of these areas and facilities. Opportunities to participate in fishing, picnicking, sunbathing and other outdoor recreational pursuits shall be provided as fully as practicable. Facilities shall be equipped with such devices as are necessary for appropriate use by handicapped and senior citizens.

(L. 1973 H.B. 77, A.L. 1989 H.B. 493)

*Word "a" does not appear in original rolls.

CROSS REFERENCE:

Cities, handicap access requirements, 71.365



Section 8.622 Renovation and new construction by state or new construction by political subdivision to be accessible and usable by the disabled--standards.

Renovation and new construction by state or new construction by political subdivision to be accessible and usable by the disabled--standards.

8.622. In all renovation and new construction undertaken by this state, and in all new construction undertaken by any political subdivision of this state, the standard specifications for making such public improvements accessible to and usable by the physically disabled shall be the specifications most recently published by the American National Standards Institute, Inc. (ANSI).

(L. 1989 H.B. 493)



Section 8.623 Repair, maintenance or new construction by state using federal funds, standards--Missouri to hold United States harmless from damages.

Repair, maintenance or new construction by state using federal funds, standards--Missouri to hold United States harmless from damages.

8.623. Any repair, maintenance, renovation or new construction of any building, facility, or other property of the state of Missouri undertaken after August 28, 1989, involving the use of federal funds or other federal assistance shall, whenever practicable, conform to the standards of sections 8.610 to 8.650, and any agency or entity of the state of Missouri authorizing such repair,* maintenance, renovation or new construction may enter into an agreement with the federal government or any agency thereof whereby the state of Missouri would hold harmless or hold free the government of the United States from any damages which may result from the repair, maintenance, renovation or new construction.

(L. 1973 H.B. 77, A.L. 1989 H.B. 493)

*Word "or" appears here in original rolls.



Section 8.630 Who shall enforce.

Who shall enforce.

8.630. The responsibility for enforcement of sections 8.610 to 8.650 shall be as follows:

(1) Where state school funds are utilized, the state department of elementary and secondary education; or

(2) Where state funds are utilized, the division, agency or instrumentality of the state having jurisdictional control of the design function of the work; or

(3) Where funds of counties, municipalities or other political subdivisions are utilized, the governing bodies thereof.

(L. 1973 H.B. 77)



Section 8.640 Exempt buildings and facilities.

Exempt buildings and facilities.

8.640. The provisions of sections 8.610 to 8.650 shall not apply to any building or facility for which the contract for planning or design was awarded prior to August 28, 1989.

(L. 1973 H.B. 77, A.L. 1989 H.B. 493)



Section 8.650 Deviations from standards, when permitted.

Deviations from standards, when permitted.

8.650. 1. Deviations from the standards set forth in sections 8.620 and 8.622 may be permitted where conformance to such standards is impractical and where the method, material, and dimension used in lieu thereof does not create a hazard.

2. Permission to deviate from the standards set forth in sections 8.620 and 8.622 may be granted only by the commissioner of administration after consulting with the governor's council on disability established in section 37.735. Application to deviate from the standards may be submitted by the owner of the building only. Applications shall be submitted in such written forms as the commissioner may require.

3. The commissioner shall maintain a codified listing of all applications received. The listing shall indicate the action taken by the commissioner on each application.

(L. 1973 H.B. 77, A.L. 1989 H.B. 493, A.L. 2011 H.B. 464)



Section 8.655 Wheelchair accessibility sign, display required, when.

Wheelchair accessibility sign, display required, when.

8.655. All buildings and facilities which are constructed pursuant to the standards, principles and specifications set forth in sections 8.610 to 8.650, and any other building or facility which provides access for physically disabled persons shall prominently display at the main entrance to the building or facility the international wheelchair accessibility symbol.

(L. 1975 H.B. 270 § 1)



Section 8.657 Construction companies domiciled outside state--requirements.

Construction companies domiciled outside state--requirements.

8.657. No construction corporation, partnership, company or contractor domiciled outside the state of Missouri may be awarded a contract by this state or any of its political subdivisions for a construction project until he has complied with all requirements of sections 351.572 to 351.604, if the entity is a foreign corporation, sections 359.491 to 359.501 if the entity is a foreign limited partnership, or, in all other cases, sections 417.200 to 417.210.

(L. 1985 H.B. 117 § 2, A.L. 1990 H.B. 1432)



Section 8.660 Definitions.

Definitions.

8.660. As used in sections 8.660 to 8.670 the following words and phrases mean:

(1) "Agency", any state educational institution as defined by section 176.010 of the state of Missouri;

(2) "Board", the state board of public buildings;

(3) "Instrumentalities", any elected official of the state, state office, state agency or any individual who spends more than fifty percent of his time in work for the state that receives all or any part of its funds or compensation from appropriated funds of this state;

(4) "Net income and revenues", at the discretion of the board, any of the following: the income arising from the operation of a project remaining after providing for the costs of operation of the project and the costs of maintenance thereof; appropriations of the general assembly for the payment of bonds issued by the board for any project; or, in the case of energy retrofitting projects, the income arising from agreement between the board of public buildings and the department responsible for the operation of the facility;

(5) "Project", one or more office buildings or other structures, renovations, improvements and equipping of such buildings and structures and any other facilities for the use and occupancy of the agencies and instrumentalities of the state, and energy retrofitting projects in state-owned facilities or any eating facilities upon proper bids, at the rental costs that the board determines to be reasonable and necessary under the provisions of sections 8.660 to 8.670;

(6) "Revenue bonds", bonds issued hereunder for the purposes herein authorized and payable, both as to principal and interest, solely and only out of net income and revenues relating to any project, and, in addition thereto, in the discretion of the board, out of the proceeds of any grant in aid of the project which may be received from any source.

(L. 2003 H.B. 401 § 8.625)

Effective 2-26-03



Section 8.661 Board of public buildings, with approval of the committee on legislative research, to proceed with projects--powers and duties.

Board of public buildings, with approval of the committee on legislative research, to proceed with projects--powers and duties.

8.661. 1. The board of public buildings, after project approval by the committee on legislative research of the general assembly, may acquire, construct, erect, equip, furnish, operate, control, manage and regulate a project, as herein defined, if, in the judgment of the board, the project is necessary, advisable, and suitable for the use of the agencies and instrumentalities of the state.

2. The board may use real property now or hereafter belonging to the state as a site for any such project, or acquire by purchase, lease, gift or otherwise the real or personal property that in the judgment of the board is necessary, advisable and suitable for such purpose.

3. In acquiring the property the board may condemn any and all rights or property, either public or private, of every kind and character, necessary for the purposes aforesaid, and in the exercise of such power of condemnation, it shall follow the procedure which is now or may hereafter be provided by law for the appropriation of land or other property taken for telegraph, telephone or railroad right-of-way.

4. When the board enters into a project authorized by sections 8.660 to 8.670, it shall provide for sufficient space to be included in the project to meet probable future requirements occasioned by the growth and expansion of the agency.

5. The board may lease to state agencies and instrumentalities of the state and other political subdivisions of the state under the same terms and conditions prescribed under section 8.662. Any such lease shall include a provision requiring the payment of a portion of the costs of operation and maintenance of the project under the formula prescribed under section 8.662.

(L. 2003 H.B. 401 § 8.628)

Effective 2-26-03



Section 8.662 Agencies of state may be required to occupy quarters in the project--agencies may be required to contribute from funds appropriated to share in cost of energy retrofitting.

Agencies of state may be required to occupy quarters in the project--agencies may be required to contribute from funds appropriated to share in cost of energy retrofitting.

8.662. 1. If the board of public buildings enters into a project authorized by sections 8.660 to 8.670, except energy retrofitting projects, it may require any or all of the agencies or instrumentalities of the state which occupy rented or leased quarters in the city in which the project is located to occupy quarters in the project and may require each such agency to contribute from time to time from funds appropriated for its support a proportion of the rentals necessary to be received from the project under the terms of the project contract determined by the board on the basis of the ratio which the number of square feet of floor space occupied by the agency or instrumentality bears to the total number of usable square feet of space in the entire project.

2. The board of public buildings may require any or all of the agencies or instrumentalities of the state to participate in the board's energy retrofitting projects and may require each such agency to contribute from time to time from funds appropriated for its support a proportional share of the costs of energy retrofitting project necessary to be received under the terms of the project agreement.

(L. 2003 H.B. 401 § 8.631)

Effective 2-26-03



Section 8.663 Board may issue and sell revenue bonds to establish and maintain an interest and sinking fund--request for appropriation authorized.

Board may issue and sell revenue bonds to establish and maintain an interest and sinking fund--request for appropriation authorized.

8.663. 1. For the purpose of providing funds for the acquisition, construction, erection, renovation, improving, equipment, and furnishing of any such project, and for providing a site therefor, as herein provided, the board may issue and sell revenue bonds, as herein defined, in an amount not to exceed the estimated cost of the project, including costs necessarily incidental thereto. At the time of the issuance of the bonds, the board shall pledge the net income and revenues of the project to the payment of the bonds, both principal and interest, and, when applicable, shall covenant to fix, maintain and collect the reasonable rates and charges for the use of the project that in the judgment of the board will provide net income and revenues sufficient to pay the reasonable cost of operating and maintaining the project; to provide and maintain an interest and sinking fund in an amount adequate promptly to pay the principal of and interest on such bonds; to provide any required reserve fund; and to provide any required fund for depreciation. In addition to pledging such net income and revenues as herein provided, the board, in its discretion, may pledge to the payment of such bonds, both principal and interest, the proceeds of any grant in aid of such project which may be received from any source.

2. In case of energy retrofitting projects, bond sale proceeds shall be provided for the purpose of retrofitting existing state facilities. The board shall pledge the income received and interest charged therefor to the payments of the bonds as prescribed in subsection 1 of this section.

3. The board may covenant to request annual appropriations in an amount sufficient to pay the principal, interest, and any necessary reserve funds for any bonds issued by the board.

(L. 2003 H.B. 401 § 8.634)

Effective 2-26-03



Section 8.664 Bonds not an obligation of the state or board.

Bonds not an obligation of the state or board.

8.664. Any bonds issued under and pursuant to sections 8.660 to 8.670 shall not be deemed to be an indebtedness of the state of Missouri or of the board, or of the individual members of the board, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 2003 H.B. 401 § 8.637)

Effective 2-26-03



Section 8.665 Board to determine rate, not to exceed fifteen percent, and maturity date--bonds may be either serial or term.

Board to determine rate, not to exceed fifteen percent, and maturity date--bonds may be either serial or term.

8.665. 1. Bonds issued under and pursuant to the provisions of sections 8.660 to 8.670 shall be of such denomination or denominations, shall bear such rate or rates of interest not to exceed fifteen percent per annum, and shall mature at such time or times within forty years from the date thereof, as the board determines. The bonds may be either serial bonds or term bonds.

2. Serial bonds may be issued with or without the reservation of the right to call them for payment and redemption in advance of their maturity, upon the giving of such notice, and with or without a covenant requiring the payment of a premium in the event of such payment and redemption prior to maturity, as the board determines.

3. Term bonds shall contain a reservation of the right to call them for payment and redemption prior to maturity at such time or times and upon the giving of such notice, and upon the payment of such premium, if any, as the board determines.

4. The bonds, when issued, shall be sold at public sale for the best price obtainable after giving such reasonable notice of such sale as may be determined by the board, but in no event shall such bonds be sold for less than ninety-eight percent of the par value thereof, and accrued interest. Any such bonds may be sold to the United States of America or to any agency or instrumentality thereof, at a price not less than par and accrued interest, without public sale and without the giving of notice as herein provided.

5. The bonds, when issued and sold, shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law, and the interest thereon shall be exempt from income taxes under the laws of the state of Missouri.

6. The board shall not issue revenue bonds pursuant to the provisions of sections 8.660 to 8.670 for one or more projects, as defined in section 8.660, in excess of a total par value of one hundred seventy million dollars.

7. Any bonds which may be issued pursuant to the provisions of sections 8.660 to 8.670 shall be issued only for projects which have been approved by a majority of the house members and a majority of the senate members of the committee on legislative research of the general assembly, and the approval by the committee on legislative research required by the provisions of section 8.661 shall be given only in accordance with this provision. For the purposes of approval of a project, the total amount of bonds issued for purposes of energy retrofitting in state-owned facilities shall be treated as a single project.

8. The provisions of sections 8.660 to 8.670 shall terminate upon the satisfaction of all outstanding bonds, notes and obligations issued pursuant to such sections. The commissioner of the office of administration shall notify the revisor of statutes when all outstanding bonds, notes, and obligations have been satisfied.

(L. 2003 H.B. 401 § 8.640)

Effective 2-26-03



Section 8.667 Refunding of bonds authorized.

Refunding of bonds authorized.

8.667. 1. The revenue bonds issued pursuant to the provisions of sections 8.660 to 8.670 may be refunded, in whole or in part, in any of the following circumstances:

(1) When any such bonds have by their terms become due and payable and there are not sufficient funds in the interest and sinking fund provided for their payment to pay such bonds and the interest thereon;

(2) When any such bonds are by their terms callable for payment and redemption in advance of their date of maturity and are duly called for payment and redemption;

(3) When any such bonds are voluntarily surrendered by the holder or holders thereof for exchange for refunding bonds.

2. For the purpose of refunding any bonds issued hereunder, including refunding bonds, the board may make and issue refunding bonds in the amount necessary to pay off and redeem the bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds, and may sell the same in like manner as is herein provided for the sale of revenue bonds, and with the proceeds thereof pay off, redeem and cancel the old bonds and coupons that have matured, or the bonds that have been called for payment and redemption, together with the past due interest and the premium, if any, due thereon, or the bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued. No refunding bonds issued pursuant to the provisions of sections 8.660 to 8.670 shall be payable in more than forty years from the date thereof or shall bear interest at a rate in excess of six percent per annum.

3. The refunding bonds shall be payable from the same sources as were pledged to the payment of the bonds refunded thereby and, in the discretion of the board, may be payable from any other sources which under sections 8.660 to 8.670 may be pledged to the payment of revenue bonds issued hereunder. Bonds of two or more issues may be refunded by a single issue of refunding bonds.

(L. 2003 H.B. 401 § 8.643)

Effective 2-26-03



Section 8.668 Board to prescribe details and incidents of the bonds and make necessary covenants.

Board to prescribe details and incidents of the bonds and make necessary covenants.

8.668. The board may prescribe the form, details and incidents of the bonds, and make the covenants that in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 8.660 to 8.670. Such bonds may have the seal of the board impressed thereon or affixed thereto or imprinted or otherwise reproduced thereon. If such bonds shall be authenticated by the bank or trust company acting as registrar for such bonds by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of the board executing and attesting such bonds may all do so by facsimile signature provided such signatures have been duly filed as provided in the uniform facsimile signature of public officials law, sections 105.273 to 105.278, when duly authorized by resolution of the board and the provisions of section 108.175 shall not apply to such bonds. The holder or holders of any bond or bonds issued hereunder or of any coupons representing interest accrued thereon may, by proper civil action either at law or in equity, compel the board to perform all duties imposed upon it by the provisions of sections 8.660 to 8.670, including the making and collecting of sufficient rates and charges for the use of the project for which the bonds were issued, and also to enforce the performance of any and all other covenants made by the board in the issuance of the bonds.

(L. 2003 H.B. 401 § 8.646)

Effective 2-26-03



Section 8.670 Resolution of board required for issuance of bonds.

Resolution of board required for issuance of bonds.

8.670. Bonds may be issued under the provisions of sections 8.660 to 8.670 pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the board and no other proceedings shall be required therefor.

(L. 2003 H.B. 401 § 8.649)

Effective 2-26-03



Section 8.675 Construction management services defined.

Construction management services defined.

8.675. As used in sections 8.675 to 8.687, the following terms mean:

(1) "Construction management services" includes:

(a) Services provided in the planning and design phases of the project including, but not limited to, consulting with, advising, assisting and making recommendations to the public owner and architect, engineer or registered landscape architect on all aspects of planning for project construction; reviewing all plans and specifications as they are being developed and making recommendations with respect to construction feasibility, availability of material and labor, time requirements for procurement and construction, and projected costs; making, reviewing and refining budget estimates based on the public owner's program and other available information; making recommendations to the public owner and the architect or engineer regarding the division of work in the plans and specifications to facilitate the bidding and awarding of contracts; soliciting the interest of capable contractors and assisting the owner in taking bids on the project; analyzing the bids received and awarding contracts; and preparing and monitoring a progress schedule during the design phase of the project and preparation of a proposed construction schedule; and

(b) Services provided in the construction phase of the project including, but not limited to, maintaining competent supervisory staff to coordinate and provide general direction of the work and progress of the contractors on the project; observing the work as it is being performed for general conformance with working drawings and specifications; establishing procedures for coordinating among the public owner, architect or engineer, contractors and construction manager with respect to all aspects of the project and implementing such procedures; maintaining job site records and making appropriate progress reports; implementing labor policy in conformance with the requirements of the public owner; reviewing the safety and equal opportunity programs of each contractor for conformance with the public owner's policy and making recommendations; reviewing and processing all applications for payment by involved contractors and material suppliers in accordance with the terms of the contract; making recommendations for and processing requests for changes in the work and maintaining records of change orders; scheduling and conducting job meetings to ensure orderly progress of the work; developing and monitoring a project progress schedule, coordinating and expediting the work of all contractors and providing periodic status reports to the owner and the architect or engineer; and, establishing and maintaining a cost control system and conducting meetings to review costs;

(2) "Construction manager", any person providing construction management services for a public owner;

(3) "Public owner", any public body, as defined in section 290.210.

(L. 1993 S.B. 241 § 1 subsec. 1)



Section 8.677 Construction management services to be used when.

Construction management services to be used when.

8.677. The appropriate officer, board or agency of a public owner may elect to engage the construction management services of a construction manager when planning, designing and constructing a building or structure or when improving, altering or repairing a building or structure. Construction management services may be used by the public owner in the preconstruction phase or the construction phase of public works project or in both phases of the project.

(L. 1993 S.B. 241 § 1 subsec. 2)



Section 8.679 Contract required, procedure to solicit proposals, advertising required in county where work located, open bidding.

Contract required, procedure to solicit proposals, advertising required in county where work located, open bidding.

8.679. When, in the discretion of the public owner, it is determined that a public works project should be performed with a negotiated contract for construction management services, such public owner shall advertise and solicit proposals from qualified construction managers in the following manner: If the total cost for the erection or construction of any building or structure or the improvement, alteration or repair of a building or structure exceeds five hundred thousand dollars, the public owner shall request and solicit proposals by advertising for ten days in one newspaper of general circulation in the county where the work is located. If the cost of the work contemplated exceeds one million five hundred thousand dollars, proposals shall be solicited by advertisement for ten days in two daily newspapers in the state which have not less than fifty thousand daily circulation in addition to the advertisement in the county where the work is located. The number of such proposals shall not be restricted or curtailed, but shall be open to all construction managers complying with the terms upon which the proposals are requested.

(L. 1993 S.B. 241 § 1 subsec. 3)



Section 8.681 Proposals, how selected--reevaluation, when--new solicitation of proposals.

Proposals, how selected--reevaluation, when--new solicitation of proposals.

8.681. When selecting a construction manager for a project, the public owner shall consider the following for each construction manager who has submitted a proposal: fees for overhead and profit; reimbursable costs for reimbursable items as defined in the public owner's request for proposal; qualifications; demonstration of ability to perform projects comparable in design, scope and complexity; demonstration of good faith efforts to achieve compliance with federal, state and local affirmative action requirements; references of owners for whom construction management has been performed; financial strength; qualifications of in-house personnel who will manage the project; and the demonstration of successful management systems which have been employed for the purposes of estimating, scheduling and cost controls. The public owner may negotiate a contract for construction management services with any construction manager thus selected. If the public owner is unable to negotiate a contract for the type of services required with any of the construction managers selected for a project at a price determined by the public owner to be fair and reasonable, the public owner shall reevaluate the necessary construction management services, including the scope and reasonable fee requirements, and again advertise and solicit proposals from construction managers complying with the terms of the revised requests for proposal.

(L. 1993 S.B. 241 § 1 subsec. 4)



Section 8.683 Duties of successful construction manager obtaining contract.

Duties of successful construction manager obtaining contract.

8.683. Upon award of a construction management services contract, the successful construction manager shall contract with the public owner to furnish his skill and judgment in cooperation with, and reliance upon, the services of the project architect or engineer. The construction manager shall furnish business administration, management of the construction process and other specified services to the public owner and shall perform in an expeditious and economical manner consistent with the interest of the public owner. Should the public owner determine it to be in the public's best interest, the construction manager may provide or perform basic services for which reimbursement is provided in the general conditions to the construction management services contract. The construction manager shall not, however, be permitted to bid on or perform any of the actual construction on a public works project in which he is acting as construction manager, nor shall any construction firm which controls, is controlled by, or shares common ownership or control with, the construction manager be allowed to bid on or perform work on such project. The actual construction work on the project shall be awarded by competitive bidding as provided by law. All successful bidders shall contract directly with the public owner, but shall perform at the direction of the construction manager unless otherwise provided in the construction manager's contract with the public owner. All successful bidders shall provide payment and performance bonds to the public owner. All successful bidders shall meet all the obligations of a prime contractor to whom a contract is awarded, pertaining to the payment of prevailing wages pursuant to sections 290.210 to 290.340. In addition, all nonresident employers shall meet the bonding and registration requirements of sections 285.230 to 285.234.

(L. 1993 S.B. 241 § 1 subsec. 5)



Section 8.685 Prohibited conduct by construction management service, effect.

Prohibited conduct by construction management service, effect.

8.685. No construction management services contract may be awarded by a public owner on a negotiated basis as provided herein if the construction manager, or a firm that controls, is controlled by, or shares common ownership or control with the construction manager, guarantees, warrants, or otherwise assumes financial responsibility for the work of others on the project; or provides the public owner with a guaranteed maximum price for the work of others on the project; or furnishes or guarantees a performance or payment bond for other contractors on the project. In any such case, the contract for construction management services shall be let by competitive bidding as in the case of contracts for construction work.

(L. 1993 S.B. 241 § 1 subsec. 6)



Section 8.687 Bond not required for construction manager--law not applicable if construction done by public employees.

Bond not required for construction manager--law not applicable if construction done by public employees.

8.687. 1. A construction manager shall not be deemed a "contractor" for the purposes of section 107.170.

2. Nothing contained in sections 8.675 to 8.687 shall apply to a public body doing work when the construction is done by employees of the public body.

(L. 1993 S.B. 241 § 1 subsecs. 7, 8)



Section 8.700 Definitions.

Definitions.

8.700. As used in sections 8.700 to 8.745, unless the context clearly indicates otherwise, the following terms mean:

(1) "Blind person", a person who, after examination by a physician skilled in diseases of the eye or by an optometrist, whichever such person shall select, has been determined to have not more than 20/200 central visual acuity in the better eye with correcting lenses, or an equally disabling loss of the visual field as evidenced by a limitation to the field of vision in the better eye to such a degree that its widest diameter subtends an angle of no greater than 20`;

(2) "Licensing agent", the bureau of the blind of the division of family services;

(3) "Vending facility", a location which may sell, at wholesale or retail, food or food products, beverages, confections, newspapers, books, periodicals, tobacco products and other articles or services dispensed automatically or manually and prepared on or off the premises in accordance with applicable health laws. A "vending facility" may consist, exclusively or in appropriate combination, of automatic vending machines, cafeterias, snack bars, cart service, shelters, counters and such appropriate equipment as the licensing agent may by regulation prescribe as being necessary for the sale of the articles or services described in this subdivision. A "vending facility" may encompass more than one building.

(L. 1981 S.B. 165 § 1)



Section 8.705 Blind persons to have priority in operation of vending facilities--state property defined--exceptions.

Blind persons to have priority in operation of vending facilities--state property defined--exceptions.

8.705. 1. Blind persons shall be authorized to operate vending facilities on any state property within this state in a fair and uniform manner.

2. With respect to vending facilities on state property, priority shall be given to blind persons. As used in sections 8.700 to 8.745, "state property" means all real property, or part thereof, owned, leased, rented, or otherwise controlled or occupied by any department, agency or body of this state, including roadside rest areas, except the department of mental health, but does not include any of the following:

(1) A building in which less than one hundred state employees are, or will be, located during normal working hours;

(2) A building in which less than fifteen thousand square feet of interior floor space is to be used for state government purposes or in which services are to be provided to the public;

(3) A building to be occupied by state government employees for less than three years.

(L. 1981 S.B. 165 § 2, A.L. 1985 S.B. 397)



Section 8.710 Rules, bureau of the blind to develop, procedure.

Rules, bureau of the blind to develop, procedure.

8.710. The licensing agent shall develop rules designed to implement and assure the priority established by sections 8.700 to 8.745 and such other rules as are necessary to carry out the provisions of sections 8.700 to 8.745. No rule or portion of a rule promulgated under the authority of sections 8.700 to 8.745 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1981 S.B. 165 § 3, Repealed L. 1995 H.B. 622 and A.L. 1995 S.B. 3)



Section 8.715 Construction or installation of vending facility, procedure--costs--objections--application to board of public buildings, when.

Construction or installation of vending facility, procedure--costs--objections--application to board of public buildings, when.

8.715. Whenever feasible, one or more vending facilities shall be established on all state property to the extent that any such facility would not adversely affect the interests of the state. Any limitation on the placement or operation of a vending facility based on a finding that such placement or operation would adversely affect the interests of the state shall be fully justified in writing to the licensing agent. The licensing agent may construct and install or permit the construction and installation of a vending facility on any property owned or occupied by the state and shall notify the department, agency or institution charged with the operation of the property of its intentions. If the state department, agency or institution charged with the operation of the property disapproves of the construction or installations, it may notify the licensing agent in writing of its objections within ten days of notification by the licensing agent of the licensing agent's intention. The licensing agent and the state department, agency or institution charged with the operation shall consult and attempt to reach a mutually satisfactory agreement as to the proposed changes in the property. If agreement is not reached within thirty days of the time of receipt of the notification of disapproval, the licensing agent may apply to the board of public buildings for approval. The board of public buildings shall grant or refuse to grant approval within thirty days. If the board of public buildings takes no action within the specified time, it shall be deemed to have approved the proposed changes. Whenever approval for the proposed construction or installation is granted by either the state department, agency or institution charged with operation of the property or the board of public buildings, the licensing agent may proceed with construction or installation. In the case of leased space, cost shall be shared by agencies occupying such space as determined by the licensing agent.

(L. 1981 S.B. 165 § 4)



Section 8.720 Plans, changes in state property, notice to licensing agent, when--objection procedure, effect.

Plans, changes in state property, notice to licensing agent, when--objection procedure, effect.

8.720. Each department, agency and institution of the state shall provide notice to the licensing agent of its plans for occupation, acquisition, renovation or relocation of property adequate to permit the licensing agent to determine whether such property includes a satisfactory site or sites for a vending facility. The licensing agent may notify, in writing, the department, agency or institution of objections to its proposed occupation, acquisition, renovation or relocation within ten days of receipt of notification by the department, agency or institution. The licensing agent and the department, agency or institution shall consult and try to reach a mutually satisfactory agreement. If agreement is not reached within thirty days the licensing agency may seek review by the board of public buildings of the proposed occupation, acquisition, renovation or relocation. The board of public buildings shall refuse to grant permission to the department, agency or institution to proceed with the occupation, location, acquisition, renovation or relocation if location of vending facilities is feasible and not included. The board of public buildings shall act within thirty days; if it does not, the proposed occupation, acquisition, renovation or relocation shall be deemed disapproved.

(L. 1981 S.B. 165 § 5)



Section 8.725 Sites for vending facilities required, exception--satisfactory site defined--not applicable to certain existing operations.

Sites for vending facilities required, exception--satisfactory site defined--not applicable to certain existing operations.

8.725. 1. After January 1, 1982, no department, agency or institution of this state shall undertake to acquire by ownership, rent or lease, or to otherwise occupy, in whole or in part, any property unless such property includes a satisfactory site or sites for the location and operation of a vending facility by a blind person or that, if a building is to be constructed, substantially altered or renovated, or, in the case of a building that is already occupied on such date by such department, agency or institution, is to be substantially altered or renovated for use by such department, agency or institution, the design for such construction, substantial alteration or renovation includes a satisfactory site or sites for the location and operation of a vending facility by a blind person.

2. The provisions of this section shall not apply when the number of people using the property is or will be insufficient to support a vending facility.

3. For the purpose of this section, the term "satisfactory site" means an area determined to have sufficient space, electrical and plumbing outlets, and such other facilities as the licensing agent may prescribe by rule for the location and operation of a vending facility by a blind person.

4. The provisions of this section shall not apply to existing employee-operated, nonprofit organizations operating vending facilities that include manual cafeteria operations on state property, nor shall this section be construed to require that such employee-operated, nonprofit organizations shall discontinue operating vending facilities that include manual cafeteria operations on state property as of September 28, 1981.

(L. 1981 S.B. 165 § 6)



Section 8.730 Income must be adequate to establish facility.

Income must be adequate to establish facility.

8.730. The licensing agent shall not cause or permit the establishment or placement of any blind vendor in a vending facility unless it is first determined that the facility produces or is likely to produce within a reasonable time an adequate net income for a blind vendor.

(L. 1981 S.B. 965 § 7)



Section 8.735 Licenses or permits to be issued without charge.

Licenses or permits to be issued without charge.

8.735. The blind vendor of each vending facility shall be subject to the provisions of any ordinance or order of the city or county in which the facility is located requiring a license or permit for the conduct of such business, but any such license or permit shall be issued free of charge to a blind person authorized to operate a vending facility by the licensing agent.

(L. 1981 S.B. 165 § 8)



Section 8.740 Health and sanitation regulations, exception, guide dogs permitted.

Health and sanitation regulations, exception, guide dogs permitted.

8.740. The blind vendor of each vending facility is subject to the provisions of any ordinance or order of the city or county in which the facility is located relating to sanitation or health standards for such facility; except that, blind persons who are authorized to operate vending facilities under the provisions of sections 8.700 to 8.745 may keep their guide dogs with them on the property while operating the vending facilities.

(L. 1981 S.B. 165 § 9)



Section 8.745 Hearings and review of decisions, procedure--appeals.

Hearings and review of decisions, procedure--appeals.

8.745. Any blind vendor who is dissatisfied with any action arising from the operation or administration of the provisions of sections 8.700 to 8.745 or with any decision of the licensing agent made pursuant to sections 8.700 to 8.745 shall seek review of the action or decision by the administrative hearing commission and shall have standing before the courts of this state to seek review of the action or decision after having sought review by the administrative hearing commission.

(L. 1981 S.B. 165 § 10)



Section 8.800 Definitions.

Definitions.

8.800. As used in sections 8.800 to 8.825, the following terms mean:

(1) "Builder", the prime contractor that hires and coordinates building subcontractors or if there is no prime contractor, the contractor that completes more than fifty percent of the total construction work performed on the building. Construction work includes, but is not limited to, foundation, framing, wiring, plumbing and finishing work;

(2) "Department", the department of natural resources;

(3) "Designer", the architect, engineer, landscape architect, builder, interior designer or other person who performs the actual design work or is under the direct supervision and responsibility of the person who performs the actual design work;

(4) "District heating and cooling systems", heat pump systems which use waste heat from factories, sewage treatment plants, municipal solid waste incineration, lighting and other heat sources in office buildings or which use ambient thermal energy from sources including temperature differences in rivers to provide regional heating or cooling;

(5) "Division", the division of design and construction;

(6) "Energy efficiency", the increased productivity or effectiveness of energy resources use, the reduction of energy consumption, or the use of renewable energy sources;

(7) "Gray water", all domestic wastewater from a state building except wastewater from urinals, toilets, laboratory sinks, and garbage disposals;

(8) "Life cycle costs", the costs associated with the initial construction or renovation and the proposed energy consumption, operation and maintenance costs over the useful life of a state building or over the first twenty-five years after the construction or renovation is completed;

(9) "Public building", a building owned or operated by a governmental subdivision of the state, including, but not limited to, a city, county or school district;

(10) "Renewable energy source", a source of thermal, mechanical or electrical energy produced from solar, wind, low-head hydropower, biomass, hydrogen or geothermal sources, but not from the incineration of hazardous waste, municipal solid waste or sludge from sewage treatment facilities;

(11) "State agency", a department, commission, authority, office, college or university of this state;

(12) "State building", a building owned by this state or an agency of this state;

(13) "Substantial renovation" or "substantially renovated", modifications that will affect at least fifty percent of the square footage of the building or modifications that will cost at least fifty percent of the building's fair market value.

(L. 1993 H.B. 195 § 1, A.L. 2008 S.B. 1181, et al.)



Section 8.803 Financing of energy efficiency projects in state buildings, bond issues authorized, procedure.

Financing of energy efficiency projects in state buildings, bond issues authorized, procedure.

8.803. The board of public buildings, in accordance with section 8.400, or the state environmental improvement and energy resources authority, in accordance with sections 260.005 to 260.125 may authorize the sale of bonds or participate in other appropriate financing arrangements to fund energy efficiency projects in state buildings. All energy efficiency projects for state buildings proposed for funding by the environmental improvement and energy resources authority pursuant to sections 8.800 to 8.825 and the anticipated amount of the bond issues or other financing arrangement to fund such projects shall be specifically approved by the joint committee on capital improvements oversight within forty-five days of notification to the committee. If the committee does not meet within forty-five days, the projects shall stand approved.

(L. 1993 H.B. 195 § 2 subsec. 1)



Section 8.805 Energy savings in state building projects beyond financing obligation, how deposited--criteria to be established for projected savings--report due when.

Energy savings in state building projects beyond financing obligation, how deposited--criteria to be established for projected savings--report due when.

8.805. 1. For the first three years of each completed energy efficiency project for state buildings, to the extent that there are energy savings beyond payment of the financing obligation, required reserves and other expenses associated with project financing, one-half of the energy savings shall be placed in the energy analyses account, created in section 8.807, and one-half shall revert to the general revenue fund. The division, in conjunction with the department, shall establish criteria for determining projected savings from energy efficiency projects in state buildings. The division, in conjunction with all state agencies, shall establish criteria for determining the actual savings which result from a specific energy efficiency project.

2. Beginning January 15, 1997, and annually thereafter, the office of administration and the department of natural resources shall file a joint report to the house committee on energy and environment, the senate committee on energy and environment, or their successor committees, and the governor on the identification of, planning for and implementation of energy efficiency projects in state buildings.

(L. 1993 H.B. 195 § 2 subsecs. 2, 3)



Section 8.807 Energy analyses account established, purpose, administration, account not to lapse into general revenue.

Energy analyses account established, purpose, administration, account not to lapse into general revenue.

8.807. 1. The state treasurer shall establish, maintain and administer a special trust fund to be administered by the department and to be known as the "Energy Analyses Account", from which the department shall use moneys to carry out the energy analyses of state buildings pursuant to sections 8.815 and 8.817.

2. All moneys duly authorized and appropriated by the general assembly, all moneys received from federal funds, gifts, bequests, donations, any other moneys so designated, all moneys received pursuant to subsection 1 of section 8.805, and all interest earned on and income generated from moneys in the fund shall immediately be paid to and deposited in the energy analyses account.

3. The full balance, or any portion thereof, of the energy analyses account shall be available to be used by the department to carry out the activities required in sections 8.815 and 8.817, subject to appropriation.

4. Except as otherwise provided in sections 8.800 to 8.825, the provisions of section 33.080 requiring the transfer of unexpended funds to the ordinary revenue funds of the state, shall not apply to funds in the energy analyses account.

(L. 1993 H.B. 195 § 3)



Section 8.810 State building construction or substantial renovation--analysis required, content--division of design and construction not to let contracts without considering--projection of energy savings required, when.

State building construction or substantial renovation--analysis required, content--division of design and construction not to let contracts without considering--projection of energy savings required, when.

8.810. 1. In addition to all other requirements imposed by law, the director of the division shall require, for construction of a state building or substantial renovation of an existing state building when major energy systems are involved, that a design professional submit an analysis which meets the design program's space and use requirements and reflects the lowest life cycle cost possible in light of existing commercially available technology. The analysis, using existing commercially available technology, shall include, but shall not be limited to, designs which use renewable energy sources, earth-sheltered construction, systems to recover and use waste heat, thermal storage heat pump systems, ambient thermal energy, district heating and cooling systems, devices to reduce water consumption, and plumbing systems to recover gray water for appropriate reuse.

2. The director of the division shall not let a contract after January 1, 1996, for construction of a state building or substantial renovation of an existing state building when major energy systems are involved before completing an evaluation of the design documents and construction documents based upon life cycle cost factors and the minimum energy efficiency standard established in subsection 1 of section 8.812.

3. Any design documents submitted to the division under this section shall, in addition to any other requirements under law, include a projection of the energy savings that will result from the design features that are employed in order to comply with the minimum energy efficiency standard established in subsection 1 of section 8.812.

(L. 1993 H.B. 195 § 4 subsecs. 1, 2, A.L. 2008 S.B. 1181, et al.)



Section 8.812 Minimum energy efficiency standards for state buildings established by rule--compliance required--exemption, when.

Minimum energy efficiency standards for state buildings established by rule--compliance required--exemption, when.

8.812. 1. By January 1, 2009, the department shall establish, by rule, a minimum energy efficiency standard for construction of a state building over five thousand square feet, substantial renovation of a state building over five thousand square feet when major energy systems are involved or a building over five thousand square feet which the state or state agency considers for acquisition or lease. Such standard shall be at least as stringent as the International Energy Conservation Code 2006, or the latest version thereof.

2. All design which is initiated on or after July 1, 2009, for construction of a state building over five thousand square feet or substantial renovation of a state building over five thousand square feet when major energy systems are involved or any building over five thousand square feet which the state or state agency considers for acquisition or lease after July 1, 2009, shall meet applicable provisions of the minimum energy efficiency standard.

3. The commissioner of the office of administration may exempt any building from the requirements of subsection 2 of this section:

(1) When compliance with the minimum energy efficiency standard may compromise the safety of the building or any of its occupants; or

(2) When the cost of compliance is expected to exceed the projected energy cost savings gained.

(L. 1993 H.B. 195 § 4 subsecs. 3, 4, A.L. 2008 S.B. 1181, et al.)



Section 8.815 Voluntary work group of persons and interest groups with expertise in energy efficiency to be established, duties.

Voluntary work group of persons and interest groups with expertise in energy efficiency to be established, duties.

8.815. The department and the division shall establish a voluntary working group of persons and interest groups with expertise in energy efficiency, including, but not limited to, such persons as electrical engineers, mechanical engineers, builders, contractors, architects, landscape architects, interior designers, nonprofit organizations, persons affiliated with gas or electric utilities, and persons with expertise in solar and renewable energy forms. The voluntary working group shall advise the department on the development of the energy efficiency standard and shall assist the department in implementation of the standard by recommending, reviewing and coordinating education programs for designers, builders, businesses and other interested persons to facilitate incorporation of the standard into existing practices.

(L. 1993 H.B. 195 § 5 subsec. 1, A.L. 2008 S.B. 1181, et al.)



Section 8.817 Analysis of all state buildings for energy efficiency, annual report due when--filed with whom.

Analysis of all state buildings for energy efficiency, annual report due when--filed with whom.

8.817. The department shall analyze all state buildings for energy efficiency as funds become available, using criteria promulgated by the department by rule incorporating state-of-the-art technology. The results of the analyses shall be submitted by May fifteenth each year to the commissioner of administration, the governor and the general assembly until all state building analyses are completed. The results of the analysis of each state building shall be submitted to the state agency which owns or operates that state building as well.

(L. 1993 H.B. 195 § 5 subsec. 2)



Section 8.820 Baseline for energy consumption and costs for all buildings owned or leased by state.

Baseline for energy consumption and costs for all buildings owned or leased by state.

8.820. The division, in conjunction with the department, shall compile data on energy consumption and energy costs for all buildings owned or leased by the state or a state agency to establish a baseline for energy consumption and expenditures in buildings owned or leased by the state or a state agency using existing data to the maximum extent possible.

(L. 1993 H.B. 195 § 6 subsec. 1)



Section 8.823 Division to recommend energy efficiency projects.

Division to recommend energy efficiency projects.

8.823. The division shall recommend funding of energy efficiency projects in state buildings. The division shall use energy efficiency analyses provided by the department and review criteria established by the division with the purpose of achieving the maximum reduction in energy usage consistent with the constraints of prudent cost justification.

(L. 1993 H.B. 195 § 6 subsec. 2)



Section 8.825 Department to provide energy efficiency practices information to persons in construction or maintenance of state buildings.

Department to provide energy efficiency practices information to persons in construction or maintenance of state buildings.

8.825. The department shall make available energy efficiency practices information to be used by individuals involved in the design, construction, retrofitting and maintenance of public buildings and state buildings.

(L. 1993 H.B. 195 § 7)



Section 8.830 Definitions.

Definitions.

8.830. For purposes of sections 8.830 to 8.851, the following terms mean:

(1) "Department", the department of natural resources;

(2) "Director", the director of the department of natural resources;

(3) "Division", the division of design and construction;

(4) "Public building", a building owned or operated by a governmental subdivision of the state, including, but not limited to, a city, county or school district;

(5) "State building", a building owned or operated by the state, a state agency or department, a state college or a state university.

(L. 1993 S.B. 80, et al. § 5)



Section 8.833 Bond issues authorized for energy efficiency and energy retrofitting projects in state buildings--priority assigned by office of administration.

Bond issues authorized for energy efficiency and energy retrofitting projects in state buildings--priority assigned by office of administration.

8.833. The board of public buildings, in accordance with section 8.400, or the state environmental improvement and energy resources authority, in accordance with sections 260.005 to 260.125, may authorize the sale of bonds and the expenditure of the proceeds from that sale for energy efficiency and energy retrofitting projects in state buildings as recommended by the office of administration. The office of administration shall determine the scope, content and priority of each project. The office of administration shall assign a priority to each project based on a ranking of the payback period and energy cost reduction.

(L. 1993 S.B. 80, et al. § 6 subsec. 1)



Section 8.837 Minimum energy standard to be developed by rule for certain new or renovated state buildings.

Minimum energy standard to be developed by rule for certain new or renovated state buildings.

8.837. 1. By January 1, 2009, the department shall establish, by rule, a minimum energy efficiency standard for new and substantially renovated state buildings over five thousand square feet which shall be at least as stringent as the International Energy Conservation Code 2006, or the latest version thereof.

2. All new or substantially renovated state buildings over five thousand square feet for which design of such construction or renovation is initiated on or after July 1, 2009, shall meet applicable provisions of the minimum energy efficiency standard.

(L. 1993 S.B. 80, et al. § 7, A.L. 2008 S.B. 1181, et al.)



Section 8.840 Energy efficiency rating system to be provided by rule--rating system to be applied to all buildings before acquiring or leasing.

Energy efficiency rating system to be provided by rule--rating system to be applied to all buildings before acquiring or leasing.

8.840. 1. The department shall establish, by rule, a state building energy efficiency rating system by July 1, 1994.

2. Each building considered for acquisition or lease by the state shall be rated by the department pursuant to the energy efficiency rating system provided in subsection 1 of this section. The division or state agency that proposes to operate the building shall consider and compare the energy efficiency rating and economic efficiency of each building under consideration before contracting for acquisition or lease.

(L. 1993 S.B. 80, et al. § 8)



Section 8.843 Interagency advisory committee on energy cost reduction and savings, members, duties.

Interagency advisory committee on energy cost reduction and savings, members, duties.

8.843. There is hereby established an interagency advisory committee on energy cost reduction and savings. The committee shall consist of the commissioner of administration, the director of the division of design and construction, the director of the department of natural resources, the director of the environmental improvement and energy resources authority, the director of the division of energy, the director of the department of transportation, the director of the department of conservation and the commissioner of higher education. The committee shall advise the department on the development of the minimum energy efficiency standard and state building energy efficiency rating system and shall assist the office of administration in implementing sections 8.833 and 8.835.

(L. 1993 S.B. 80, et al. § 9, A.L. 1999 S.B. 268)



Section 8.845 Division to compile data on energy consumption and costs and develop baseline use of data.

Division to compile data on energy consumption and costs and develop baseline use of data.

8.845. The division, in conjunction with the department, shall compile data on energy consumption and energy costs for all state buildings to establish by July 1, 1994, a baseline for energy consumption and expenditures in state buildings using existing data to the maximum extent possible. The office of administration shall use these data when selecting and prioritizing projects pursuant to sections 8.833 and 8.835. The office of administration shall use energy efficiency analyses provided by the department and review criteria established by the division to develop its recommendations.

(L. 1993 S.B. 80, et al. § 10)



Section 8.847 Department to make energy efficiency practices information available for construction, retrofitting and maintenance of state and public buildings.

Department to make energy efficiency practices information available for construction, retrofitting and maintenance of state and public buildings.

8.847. The department shall make available energy efficiency practices information to be used by individuals involved in the design, construction, retrofitting and maintenance of public and state buildings. The division shall immediately adopt and implement those energy efficiency practices for the purchase and replacement of electrical and mechanical equipment where the simple energy savings payback period is five years or less.

(L. 1993 S.B. 80, et al. § 11)



Section 8.849 Federal petroleum violation escrow fund to be used to fund projects.

Federal petroleum violation escrow fund to be used to fund projects.

8.849. The department shall authorize the use of available federal petroleum violation escrow funds for the administration of sections 8.830 to 8.851. Such funds may be used by the department, or by the office of administration if authorized by the department.

(L. 1993 S.B. 80, et al. § 12)



Section 8.851 Quality of indoor air not to be sacrificed for increased energy efficiency.

Quality of indoor air not to be sacrificed for increased energy efficiency.

8.851. No provision of sections 8.830 to 8.851 or any rule promulgated thereunder shall sacrifice the quality of indoor air in the pursuit of increased energy efficiency.

(L. 1993 S.B. 80, et al. § 13)



Section 8.890 Access to public land for horse and mule use, no denial on certain trails and roads, exception.

Access to public land for horse and mule use, no denial on certain trails and roads, exception.

8.890. Access to public land owned, managed, or funded by the state of Missouri for horse and mule use shall not be denied on trails and roads that are currently designated by the state as land upon which horses or mules can be ridden, except that access can be denied where conditions are not suitable because of public safety concerns, necessary maintenance, or for reasons related to the mission of the agency that owns or manages the land so long as a written statement is posted at the trailhead stating the cause and estimated duration of the closure. Nothing in this section shall cause horses or mules to be excluded from inclusion in the development of new trails on Missouri public lands.

(L. 2009 H.B. 250)



Section 8.900 Memorial for workers killed or disabled on the job--fund established, investment, fund not to lapse into general revenue.

Memorial for workers killed or disabled on the job--fund established, investment, fund not to lapse into general revenue.

8.900. 1. A permanent memorial for workers who were killed on the job in Missouri or who suffered an on-the-job injury that resulted in a permanent disability shall be established and located on the grounds of the state capitol.

2. There is hereby established in the state treasury the "Workers Memorial Fund". Gifts, grants and devises may be deposited in the workers memorial fund. Notwithstanding the provisions of section 33.080, moneys in the fund shall not revert to general revenue. The state treasurer shall invest the moneys from the fund in the same manner as other state funds are invested. Interest accruing to the fund shall be deposited in the fund and shall not be transferred to the general revenue fund.

(L. 2000 H.B. 1428, A.L. 2011 H.B. 464)



Section 8.910 Alex M. Petrovic Reading Room designated at a building of the Missouri State Archives.

Alex M. Petrovic Reading Room designated at a building of the Missouri State Archives.

8.910. The secretary of state shall designate a reading room in one of the buildings comprising the Missouri state archives as the "Alex M. Petrovic Reading Room" in honor and recognition of Missouri state representative Alex M. Petrovic who introduced House Bill No. 294 in the seventy-third general assembly which, upon its passage and approval, established the division of records management and archives services in the secretary of state's office and created the Missouri state archives.

(L. 2005 H.B. 219)



Section 8.912 Designates the department of agriculture building as the "George Washington Carver Building".

Designates the department of agriculture building as the "George Washington Carver Building".

8.912. The state office building for the department of agriculture located at 1616 Missouri Boulevard in Jefferson City shall be designated as the "George Washington Carver Building" in honor of George Washington Carver who was a trailblazer in the field of agricultural science, technology, and philanthropy.

(L. 2007 H.B. 62)



Section 8.922 United States and state flags flown on state property, manufacture in United States required.

United States and state flags flown on state property, manufacture in United States required.

8.922. Any Missouri or American flag flown on state property located in Missouri shall be manufactured in the United States of America.

(L. 2008 H.B. 1784)






Chapter 9 Public Holidays

Section 9.010 Public holidays.

Public holidays.

9.010. The first day of January, the third Monday of January, the twelfth day of February, the third Monday in February, the eighth day of May, the last Monday in May, the fourth day of July, the first Monday in September, the second Monday in October, the eleventh day of November, the fourth Thursday in November, and the twenty-fifth of December, are declared and established public holidays; and when any of such holidays falls upon Sunday, the Monday next following shall be considered the holiday. There shall be no holiday for state employees on the fourth Monday of October.

(RSMo 1939 § 15310, A.L. 1957 p. 725, A.L. 1969 p. 85, A.L. 1973 H.B. 228, A.L. 1979 S.B. 101, A.L. 1986 H.B. 1353)

Prior revisions: 1929 § 14222; 1919 § 5848; 1909 § 6701



Section 9.015 Federal holidays, no ban or restriction on, when.

Federal holidays, no ban or restriction on, when.

9.015. No state or local governmental entity, public building, public park, public school, or public setting or place shall ban or otherwise restrict the practice, mention, celebration, or discussion of any federal holiday.

(L. 2013 H.B. 278)

*Effective 10-11-13, see § 21.250. H.B. 278 was vetoed July 1, 2013. The veto was overridden on September 11, 2013.



Section 9.020 Designation of certain holidays.

Designation of certain holidays.

9.020. In each year the third Monday of January is known as "Martin Luther King Day" and the twelfth day of February is known as "Lincoln Day" and the thirteenth day of April is known as "Jefferson Day" and the second Monday in October is known as "Columbus Day".

(L. 1957 p. 725, A.L. 1971 S.B. 163, A.L. 1979 S.B. 101, A.L. 1986 H.B. 1353)



Section 9.030 Governor to proclaim Jefferson Day.

Governor to proclaim Jefferson Day.

9.030. The governor shall annually issue a proclamation setting apart April thirteenth as "Jefferson Day", and recommending that it be observed by the people with appropriate exercises in the public schools and otherwise to the end that the memory of the public service and the humanitarian principles of Thomas Jefferson may be perpetuated.

(RSMo 1939 § 15314, A.L. 1957 p. 725)



Section 9.035 May 8, Truman Day.

May 8, Truman Day.

9.035. The governor shall issue annually a proclamation setting apart the eighth day of May as "Truman Day" and recommending to the people of the state that the day be appropriately observed in honor of and out of respect for Harry S Truman, the thirty-third president of the United States, a distinguished public servant and the only Missourian ever to be elected to this high office.

(L. 1967 p. 93)



Section 9.040 Missouri Day, date of--how observed.

Missouri Day, date of--how observed.

9.040. The third Wednesday of October of each year is known and designated as "Missouri Day" and is set apart as a day commemorative of Missouri history to be observed by the teachers and pupils of schools with the appropriate exercises. The people of the state of Missouri, and the educational, commercial, political, civic, religious and fraternal organizations of the state of Missouri are requested to devote some part of the day to the methodical consideration of the products of the mines, fields, and forests of the state and to the consideration of the achievements of the sons and daughters of Missouri in commerce, literature, statesmanship, science and art, and in other departments of activity in which the state has rendered service to mankind.

(RSMo 1939 § 15316, A.L. 1957 p. 725, A.L. 1969 S.B. 70)

Prior revisions: 1929 § 14226; 1919 § 5852



Section 9.050 May 1, Law Day.

May 1, Law Day.

9.050. In order to rededicate Missourians to the principles of the democratic form of government; to emphasize that ours is a government of law and not of men; and to further our philosophy that, "The Welfare of the People shall be the Supreme Law", May first of each year shall be designated as "Law Day U.S.A." It is not the purpose of this section to declare another legal holiday, but a day to solemnly declare allegiance to the principles of democracy, and respect for law.

(L. 1961 p. 565 §§ 1, 2)



Section 9.060 June 14, Flag Day.

June 14, Flag Day.

9.060. The governor shall annually issue a proclamation setting apart June fourteenth as "Flag Day" and recommending to the people of the state that the day be appropriately observed in honor of and out of respect to the flag of the United States of America.

(L. 1986 H.B. 1368 § 1)



Section 9.070 April 9, Prisoners of War Remembrance Day.

April 9, Prisoners of War Remembrance Day.

9.070. April ninth of every year shall be known and designated as "Prisoners of War Remembrance Day". It shall be a day on which to commemorate the sacrifices of those persons who suffered captivity in foreign lands while in the service of their country. The teachers and students of the schools of this state shall observe the day with appropriate exercises. All citizens of this state are requested to devote some portion of prisoners of war remembrance day to solemn contemplation on the plight of the men and women of this country who have been held prisoners of war.

(L. 1987 H.B. 864 § 1)



Section 9.072 POW/MIA Recognition Day observed, when.

POW/MIA Recognition Day observed, when.

9.072. The third Friday of September of each year shall be known and is designated as "POW/MIA Recognition Day", and is set apart as a day acknowledging with special gratitude and profound respect those who paid for our freedom with their own freedom, and as a day for remembering with deep sorrow those whose fate has never been resolved. The people of the state of Missouri, and the educational, commercial, political, civic, religious and fraternal organizations of the state of Missouri are requested to devote some part of the day to solemn contemplation on the plight of those Americans who were held, and those who may still be held, as prisoners of war throughout our history and who endured the indignities and brutality of captivity without surrendering their devotion to duty, honor and country, and to remembering with compassion and concern the families who persevere in their quest to know the fate of their missing loved ones. The state of Missouri reaffirms its commitment to continue efforts to obtain the fullest possible accounting for every American, especially every Missourian, missing in service to our country, and pledge to their families to search unceasingly for information about those who have died and those whose remains have not been recovered.

(L. 1999 H.B. 528 § 9.130)



Section 9.074 Silver Star Families of America Day designated on May 1st.

Silver Star Families of America Day designated on May 1st.

9.074. May first of every year shall be known and designated as "Silver Star Families of America Day". It shall be a day on which to honor the wounded soldiers of this state and the efforts of the Silver Star Families of America to honor the wounded members of the United States Armed Forces. The Silver Star Families of America has worked tirelessly since its inception to distribute silver star banners, flags, and care packages to wounded service members and their families to ensure that the people of this state and nation remember the blood sacrifice made by those service members.

(L. 2009 H.B. 427 merged with H.B. 678)



Section 9.080 Korean War Veterans Day, how observed.

Korean War Veterans Day, how observed.

9.080. In recognition of the courage and unwavering patriotism of those valiant men and women of the Armed Forces of the United States who served during the Korean War, July twenty-seventh of each year is hereby designated as "Korean War Veterans Day". The governor is authorized and requested to issue a proclamation each year calling upon the people of the state of Missouri to honor the men and women of the Armed Forces of the United States who fought for their country during the Korean War, and to observe that day with appropriate honors, ceremonies and prayers.

(L. 1989 H.B. 911 § 1)



Section 9.085 Vietnam Veterans Day designated, when.

Vietnam Veterans Day designated, when.

9.085. In recognition of the courage and unwavering patriotism of those valiant men and women of the Armed Forces of the United States who served during the Vietnam Conflict, March thirtieth of each year shall be known and designated as "Vietnam Veterans Day" in Missouri. The citizens of the state of Missouri are encouraged to observe the day with appropriate events, activities, and remembrances in honor of the veterans who bravely fought, served, and sacrificed during the Vietnam Conflict and returned home to no parades, ceremonies, or public celebrations to welcome them in gratitude for their courageous service given and sacrifices made on behalf of our nation.

(L. 2012 H.B. 1128)



Section 9.086 Veterans of Operation Iraq/Enduring Freedom Day designated, when.

Veterans of Operation Iraq/Enduring Freedom Day designated, when.

9.086. In recognition of the courage and unwavering patriotism of those valiant men and women of the Armed Forces of the United States who served in Operation Iraqi Freedom, Operation Enduring Freedom, Operation Desert Storm, and all future military operations within the Iraq and Afghanistan regions, March twenty-sixth of each year shall be known and designated as "Veterans of Operation Iraq/Enduring Freedom Day" in Missouri. The citizens of the state of Missouri are encouraged to observe the day with appropriate events, activities, and remembrances in honor of the veterans who bravely fought, served, and sacrificed during the military operations in Iraq and Afghanistan and in gratitude for their courageous service given and sacrifices made on behalf of our nation.

(L. 2012 H.B. 1128)



Section 9.100 Arbor Day to be first Friday in April, how observed.

Arbor Day to be first Friday in April, how observed.

9.100. The first Friday in April of each year is hereby set apart as Arbor Day for this state, and all communities, state agencies, schools, youth groups and commercial interests are requested to observe the same by encouraging the planting of trees, shrubs, and flowers. Each planting shall benefit the air, water, soil, wildlife and human habitation, and the day should be marked by ceremonies or dedications to remind Missouri citizens of the importance of trees in cities and forests in the state.

(L. 1990 H.B. 1599 § 1)

(Source: RSMo 1959 § 163.040; L. 1963 p. 200 § 11-7)



Section 9.105 Bird appreciation day observed, when.

Bird appreciation day observed, when.

9.105. The twenty-first of March shall be designated as "Bird Appreciation Day" to be observed by elementary and secondary schools, cities, state agencies and civic organizations with activities designed to enhance the knowledge and appreciation of Missouri birds.

(L. 2001 S.B. 58)



Section 9.110 Pearl Harbor Remembrance Day designated.

Pearl Harbor Remembrance Day designated.

9.110. 1. December seventh of every year shall be known and designated as "Pearl Harbor Remembrance Day". It shall be a day on which to commemorate the sacrifice of more than two thousand citizens of the United States who were killed and more than one thousand citizens who were wounded when the Imperial Japanese Navy and Air Force attacked units of the armed forces of the United States stationed at Pearl Harbor, Hawaii. The teachers and students of this state shall observe this day with appropriate exercises. All citizens of this state are requested to devote some portion of Pearl Harbor Remembrance Day to solemn contemplation of the selfless sacrifice made by those who gave their lives for their country in the attack on Pearl Harbor on December 7, 1941.

2. All agencies of this state and all political subdivisions of this state shall fly the flag of the United States at half-staff each December seventh in honor of the individuals who died as a result of their service at Pearl Harbor.

(L. 1996 H.B. 1076)



Section 9.115 Patriots Day, date of--how observed.

Patriots Day, date of--how observed.

9.115. April nineteenth of every year shall be known and designated as "Patriots Day". It shall be a day on which to commemorate the day of the "shot heard 'round the world" and the beginning of the American Revolution. The teachers and students of the schools of this state shall observe the day with appropriate exercises. All citizens of this state are requested to devote some portion of patriots day to solemn contemplation on the selfless sacrifice made by those who fought and gave their lives for our nation's independence.

(L. 2002 H.B. 1519)



Section 9.120 May 15, Peace Officers Memorial Day.

May 15, Peace Officers Memorial Day.

9.120. May fifteenth of every year shall be known and designated as "Missouri's Peace Officers Memorial Day". It shall be a day on which to commemorate the sacrifices of the federal, state, county and municipal peace officers who have been killed or disabled in the performance of their duties. The United States flag and the Missouri state flag shall be flown at half-staff on all government buildings on Missouri's peace officers memorial day.

(L. 1996 H.B. 1168 § 1)

Effective 5-8-96



Section 9.130 Emergency Services Day observed, when.

Emergency Services Day observed, when.

9.130. The eleventh day of September of each year shall be known as "Emergency Services Day" and shall be set apart as a day of acknowledging, with special gratitude and profound respect, all public safety personnel, including police, firefighters, ambulance personnel, emergency dispatchers, and corrections officers. The people of this state and all of its political subdivisions are hereby requested to:

(1) Devote some part of such day to recognizing their respective public safety personnel;

(2) Make an effort to urge the citizens of their communities to cooperate with police agencies in the reporting of crimes; and

(3) Cooperate with fire agencies by checking their smoke detectors to assure that such detectors are functional.

(L. 1999 H.B. 893 § 1, A.L. 2002 S.B. 726)



Section 9.132 Emergency Personnel Appreciation Day, date of--how observed.

Emergency Personnel Appreciation Day, date of--how observed.

9.132. September eleventh of every year shall be known and designated as "Emergency Personnel Appreciation Day". It shall be set apart as a day of acknowledging, with special gratitude and profound respect, all emergency personnel, including police, firefighters, ambulance personnel, and emergency dispatchers. All citizens of this state are requested to devote some portion of emergency personnel appreciation day to recognition and solemn contemplation of the sacrifices undertaken by emergency personnel in performance of their duties.

(L. 2002 H.B. 1668)



Section 9.134 United States flag and state flag to be flown at half-staff on September eleventh.

United States flag and state flag to be flown at half-staff on September eleventh.

9.134. The United States flag and the Missouri state flag shall be flown at half-staff on all government buildings on each September eleventh in honor of the individuals who died as a result of the terrorist attacks against the United States on September 11, 2001.

(L. 2006 H.B. 983)



Section 9.135 United States flag and state flag to be flown at half-staff when a Missouri resident in the military dies in the line of duty.

United States flag and state flag to be flown at half-staff when a Missouri resident in the military dies in the line of duty.

9.135. The United States flag and the Missouri state flag shall be flown at half-staff on all government buildings for one full day whenever a Missouri resident, who was a resident at the time of enlistment in military service or at time of death, is killed in the line of duty during service in the military forces of this state or the United States. The Missouri veterans commission shall make ongoing reasonable efforts to determine if any residents have been killed in the line of duty, and shall notify the governor of any such death. The governor, who shall determine the day on which the resident shall be honored, shall then notify the office of administration.

(L. 2008 S.B. 806)



Section 9.136 POW/MIA flag, display of encouraged on certain dates.

POW/MIA flag, display of encouraged on certain dates.

9.136. All government buildings, businesses, and citizens of the state of Missouri are encouraged to display the POW/MIA flag, which is designed to commemorate the service and sacrifice of the members of the Armed Forces of the United States who were prisoners of war or missing in action, on Memorial Day, the Fourth of July, September eleventh, and Veterans Day.

(L. 2006 H.B. 984)



Section 9.137 Missouri school read-in day designated for second Friday in March.

Missouri school read-in day designated for second Friday in March.

9.137. The second Friday in March shall be set apart and designated as "Missouri School Read-In Day". It is recommended to the people of the state that the day be appropriately observed through activities that will bring about an increased awareness of the importance and benefits of reading and encourage greater emphasis on reading, both in the school and in the home. Missouri school read-in day recognizes that reading proficiency is a major factor in determining a child's success in school, regardless of the socioeconomic status, race, ethnic background, or educational level of the child and the child's family.

(L. 2011 H.B. 795)



Section 9.138 Math, engineering, technology and science week designated--governor to proclaim.

Math, engineering, technology and science week designated--governor to proclaim.

9.138. The governor shall annually issue a proclamation setting apart the first week of March as "Math, Engineering, Technology and Science (METS) Week", and recommending to the people of the state that the week be appropriately observed through activities that will result in an increased awareness of the importance of advancing community interest in math, engineering, technology, and science programs, and promote METS careers statewide in order to advance Missouri's workforce. The proclamation shall also recommend that the week be observed with appropriate activities in public schools. Public and private involvement in METS week demonstrates that fostering and encouraging interest in the sciences is a major factor in determining growth and success in school and will help students develop a focus on technology-based careers after graduation.

(L. 2009 H.B. 506)



Section 9.139 Parent and Family Involvement in Education Week to be designated annually, when.

Parent and Family Involvement in Education Week to be designated annually, when.

9.139. The governor shall annually issue a proclamation setting apart the second week of September as "Parent and Family Involvement in Education Week", and recommending to the people of the state that the week be appropriately observed through activities that will bring about an increased awareness of the importance and benefits of parent and family involvement in education and encourage greater involvement of parents and families in their children's education, both in the school and in the home. The parent and family involvement in education week recognizes that parent and family involvement in a child's education is a major factor in determining success in school, regardless of the socio-economic status, race, or ethnic background of the family, or the education level of the parents.

(L. 2008 H.B. 2213)



Section 9.140 Missouri Lifelong Learning Month observed, when.

Missouri Lifelong Learning Month observed, when.

9.140. The governor shall annually issue a proclamation making the month of February "Missouri Lifelong Learning Month", and recommending that it be observed by the people with appropriate activities in the public schools and otherwise to promote public awareness of the importance of ongoing education throughout each person's lifetime.

(L. 2001 H.B. 218 merged with S.B. 201)



Section 9.141 Bill of Rights Day established.

Bill of Rights Day established.

9.141. December fifteenth is hereby established as the "Bill of Rights Day" in Missouri to provide an opportunity for the people of Missouri to reflect upon the meaning, importance and uniqueness of this document. The people of the state, offices of government, and all civic organizations in the state are requested to devote a part of the day to the bill of rights. The bill of rights should be read in public schools and the day should be remembered with appropriate exercises. The bill of rights should be read in all courtrooms that meet or convene and the bill of rights shall be read in both chambers of the general assembly on the first legislative day after bill of rights day.

(L. 2002 S.B. 831)



Section 9.149 PKS day designated for December fourth.

PKS day designated for December fourth.

9.149. December fourth shall be designated as "PKS Day" in Missouri. Pallister-Killian Mosaic Syndrome, commonly known as Pallister-Killian Syndrome or PKS, is a disorder usually caused by the presence of an abnormal extra chromosome and is characterized by vision and hearing impairments, seizure disorders, and early childhood intellectual disability, distinctive facial features, sparse hair, areas of unusual skin coloring, weak muscle tone, and other birth defects. It is recommended to the people of the state that this day be appropriately observed by participating in awareness and educational activities on the symptoms and impact of Pallister-Killian Syndrome and to support programs of research, education, and community service.

(L. 2013 S.B. 33 merged with S.B. 72)



Section 9.155 Pancreatic cancer awareness month designated for the month of November.

Pancreatic cancer awareness month designated for the month of November.

9.155. The month of November shall be designated as "Pancreatic Cancer Awareness Month" in Missouri. The citizens of the state of Missouri are encouraged to participate in appropriate activities and events to increase awareness of pancreatic cancer, which is incurable and has a low rate of survival due to the advanced stage of the disease when symptoms typically present themselves.

(L. 2013 H.B. 68)



Section 9.156 Dress in Blue for Colon Cancer Awareness Day designated for the first Friday in March.

Dress in Blue for Colon Cancer Awareness Day designated for the first Friday in March.

9.156. The first Friday in March of each year shall be known and designated as "Dress in Blue for Colon Cancer Awareness Day". It is recommended to the people of the state that the day be appropriately observed by wearing blue and through activities which will increase awareness of colon cancer.

(L. 2011 H.B. 182)



Section 9.160 Alzheimer's Awareness Day proclaimed, when.

Alzheimer's Awareness Day proclaimed, when.

9.160. The governor shall annually issue a proclamation setting apart the second Tuesday of March as "Alzheimer's Awareness Day", and recommending to the people of the state that the day be appropriately observed through activities which will increase awareness of Alzheimer's disease and related dementias.

(L. 2001 H.B. 603)



Section 9.161 Emancipation Day established.

Emancipation Day established.

9.161. 1. June nineteenth, known as Juneteenth, of each year shall be known and is designated as "Emancipation Day" to provide an opportunity for the people of Missouri to reflect upon the United States of America's passion for freedom as exemplified in the Constitution of the United States, the Bill of Rights, and the Emancipation Proclamation, and to reflect upon the significance and particularity of the Emancipation Proclamation and its role in ending slavery in the United States. To celebrate that Juneteenth commemorates the spirit and quest of African-American freedom emphasizing education, art, and intellectual achievement, through reflection, rejoicing, and manifestation of a more substantive economic and just citizenry, the people of the state, offices of government, and all educational, commercial, political, civic, religious, and fraternal organizations in the state are requested to devote some part of the day to remember the proclamation that began the full realization for all people in the United States of the self-evident truth, as stated in the Declaration of Independence of the United States, that all men are created equal, by:

(1) Celebrating the abolishment of slavery, accomplished by ratification of the thirteenth amendment to the Constitution of the United States, as the former slaves celebrated on June 19, 1865, upon learning the message of freedom from Major General Gordon Granger of the Union Army in Galveston, Texas, which celebration, known as "Juneteenth", is the oldest known celebration of the ending of slavery; and

(2) Reaffirming their commitment to achieving equal justice and opportunity for all citizens.

2. There is hereby established the "Missouri Juneteenth Heritage and Jazz Festival and Memorial". Any funds appropriated by the general assembly for this event shall be used to establish a statewide festival and monument to commemorate the struggles and hardships endured by those who had been enslaved.

(L. 2003 H.B. 640)



Section 9.163 Rosa Parks Day to be proclaimed annually on February fourth.

Rosa Parks Day to be proclaimed annually on February fourth.

9.163. The governor shall issue annually a proclamation setting apart the fourth day of February as "Rosa Parks Day" and recommending to the people of the state that the day be appropriately observed in honor of and out of respect for Rosa Parks, an African-American woman who refused to give up her bus seat to a white man, an act of defiance that opened a decisive chapter in the civil rights movement in the United States.

(L. 2006 H.B. 1256)



Section 9.164 Walk & bike to school month and day designated.

Walk & bike to school month and day designated.

9.164. The month of October shall be set apart as "Walk & Bike to School Month" and the first Wednesday of October shall be set apart as "Walk & Bike to School Day" in Missouri to improve the safety of students walking and bicycling to school, encourage more children to safely walk and bicycle to school, and promote the benefits of walking and cycling to school, including physical activity and better student health and physical fitness, improved academics, reduced congestion and pollution, and more livable communities.

(L. 2011 S.B. 180)



Section 9.165 Missouri bicycle month and day designation

Missouri bicycle month and day designation

9.165. The month of May shall be set apart as "Missouri Bicycle Month", the third Friday of May shall be set apart as "Bike to Work Day", and the week of bike to work day shall be set apart as "Bike to Work Week" in Missouri to promote bicycling as a viable and environmentally sound form of transportation and a source of healthful recreation, promote bicycle safety and encourage all users to safely share the road, promote Missouri as a great destination for bicycle tourism, and promote the benefits of bicycling for health, physical fitness, family togetherness, economic development, and creating a vibrant, healthy, and livable state.

(L. 2011 S.B. 180)



Section 9.167 Girl Scout Day to be proclaimed on March 12.

Girl Scout Day to be proclaimed on March 12.

9.167. The governor shall annually issue a proclamation setting apart the twelfth day of March as "Girl Scout Day", and recommending to the people of the state that the day be appropriately observed in recognition of the Girl Scout program which seeks to promote the social welfare of young women, build self-esteem, and teach values such as honesty, fairness, courage, compassion, character, sisterhood, confidence, and citizenship through activities including camping, community service, learning first aid, and earning badges by acquiring practical skills.

(L. 2010 S.B. 649)



Section 9.173 Child abuse prevention month designated for the month of April.

Child abuse prevention month designated for the month of April.

9.173. The month of April is hereby designated as "Child Abuse Prevention Month" in the state of Missouri. The citizens of this state are encouraged to observe the month with appropriate activities and events to increase awareness of the prevalence and warning signs of child abuse and the prevention methods and measures available to reduce the incidence of child abuse in this state.

(L. 2011 H.B. 749)



Section 9.174 Motorcycle awareness month designated for the month of May.

Motorcycle awareness month designated for the month of May.

9.174. The month of May is hereby designated as "Motorcycle Awareness Month" in the state of Missouri. The citizens of this state are encouraged to observe the month with appropriate activities and events.

(L. 2013 S.B. 72)



Section 9.190 Respiratory syncytial virus (RSV) awareness week designated for the last week of October.

Respiratory syncytial virus (RSV) awareness week designated for the last week of October.

9.190. The last full week in October is hereby designated as "Respiratory Syncytial Virus (RSV) Awareness Week" in the state of Missouri. The citizens of this state are encouraged to observe the week with appropriate activities and events.

(L. 2013 H.B. 68)






Chapter 10 State Emblems

Section 10.010 Official state bird.

Official state bird.

10.010. The native "bluebird" (Sialia Sialis) is selected for and shall be known as the official bird of the state of Missouri.

(RSMo 1939 § 15439, RSMo 1949 § 10.070, A.L. 1957 p. 726)

Prior revision: 1929 § 14314



Section 10.012 Bobwhite quail, official state game bird.

Bobwhite quail, official state game bird.

10.012. The "bobwhite quail" (Colinus virginianus) is selected for and shall be known as the official game bird of the state of Missouri.

(L. 2007 H.B. 576)



Section 10.020 Flag, official--design of--original design--where kept.

Flag, official--design of--original design--where kept.

10.020. The official flag of the state of Missouri is rectangular in shape and its vertical width is to the horizontal length as seven is to twelve. It has one red, one white and one blue horizontal stripe of equal width; the red is at the top and the blue at the bottom. In the center of the flag there is a band of blue in the form of a circle enclosing the coat of arms in the colors as established by law on a white ground. The width of the blue band is one-fourteenth of the vertical width of the flag and the diameter of the circle is one-third of the horizontal length of the flag. In the blue band there are set at equal distances from each other twenty-four five-pointed stars. The original copy of the design shall be kept in the office of the secretary of state. The flag shall conform to the design set out on page xxx.

(RSMo 1939 § 15438, RSMo 1949 § 10.080, A.L. 1957 p. 726)

Prior revisions: 1929 § 14313; 1919 § 11609

CROSS REFERENCE:

Flag desecration, penalty, 578.095



Section 10.030 State floral emblem.

State floral emblem.

10.030. The hawthorn, the blossom of the tree commonly called the "red haw" or "wild haw" and scientifically designated as crataegus, is declared to be the floral emblem of Missouri, and the state department of agriculture shall recognize it as such and encourage its cultivation on account of the beauty of its flower, fruit and foliage.

(RSMo 1939 § 15440, RSMo 1949 § 10.090, A.L. 1957 p. 726)

Prior revision: 1929 § 14315



Section 10.040 State arboreal emblem.

State arboreal emblem.

10.040. The flowering dogwood scientifically designated as Cornus Florida L. is declared to be the arboreal emblem of Missouri and the state department of agriculture shall recognize it as the official state tree and encourage its cultivation on account of the beauty of its flower and foliage.

(L. 1955 p. 769 § 1, A.L. 1957 p. 726)



Section 10.045 State lithologic emblem.

State lithologic emblem.

10.045. The rock "mozarkite" is the official rock and lithologic emblem of Missouri.

(L. 1967 p. 93 § 1)



Section 10.047 State mineral.

State mineral.

10.047. The mineral "galena" is the official mineral of Missouri.

(L. 1967 p. 93 § 1)



Section 10.050 State song.

State song.

10.050. The song "Missouri Waltz", arranged by Frederick Knight Logan from a melody by John Valentine Eppel, with lyrics by J. R. Shannon, is the official state song of Missouri.

(L. 1949 p. 275 § 1, RSMo 1949 § 10.100, A.L. 1957 p. 726)



Section 10.060 Seal of state--device.

Seal of state--device.

10.060. The device for an armorial achievement for the state of Missouri is as follows: Arms, parted per pale, on the dexter side; gules, the white or grizzly bear of Missouri, passant guardant, proper on a chief engrailed; azure, a crescent argent; on the sinister side, argent, the arms of the United States, the whole within a band inscribed with the words "UNITED WE STAND, DIVIDED WE FALL". For the crest, over a helmet full-faced, grated with six bars; or, a cloud proper, from which ascends a star argent, and above it a constellation of twenty-three smaller stars, argent, on an azure field, surrounded by a cloud proper. Supporters on each side, a white or grizzly bear of Missouri, rampant, guardant proper, standing on a scroll, inscribed with the motto, "Salus populi suprema lex esto", and under the scroll the numerical letters MDCCCXX. And the great seal of the state shall be so engraved as to present by its impression the device of the armorial achievement aforesaid, surrounded by a scroll inscribed with the words, "THE GREAT SEAL OF THE STATE OF MISSOURI", in roman capitals, which seal shall be in a circular form and not more than two and a half inches in diameter.

(RSMo 1939 § 15437, RSMo 1949 § 10.110, A.L. 1957 p. 726)

Prior revisions: 1929 § 14312; 1919 § 11608; 1909 § 11180



Section 10.070 State insect.

State insect.

10.070. The native "honey bee", scientifically designated as apis mellifera, is selected for and shall be known as the official insect of the state of Missouri.

(L. 1985 H.B. 281 § 1)



Section 10.080 State musical instrument.

State musical instrument.

10.080. The fiddle is selected for and shall be known as the official musical instrument of the state of Missouri.

(L. 1987 H.B. 630 § 1)



Section 10.090 State fossil.

State fossil.

10.090. The fossilized remains of Crinoidea, scientifically designated as Delocrinus Missouriensis, is declared to be the official state fossil of Missouri.

(L. 1989 H.B. 515 § 1)



Section 10.095 State dinosaur.

State dinosaur.

10.095. The Hypsibema missouriensis dinosaur is hereby selected for, and shall be known as, the official dinosaur of the state of Missouri.

(L. 2004 H.B. 1209)



Section 10.100 State tree nut--black walnut.

State tree nut--black walnut.

10.100. The nut produced by the black walnut tree (Juglans nigra) known as the "Eastern Black Walnut", is selected for and shall be known as the official tree nut of the state of Missouri.

(L. 1990 S.B. 749)



Section 10.110 Official animal.

Official animal.

10.110. The Missouri Mule, known for its strength, hardiness, intelligence and even temper, is selected for and shall be known as the official animal of the state of Missouri.

(L. 1995 H.B. 84 & 98)



Section 10.120 State folk dance.

State folk dance.

10.120. 1. As used in this section, the term "square dance" means an American folk dance which is called, cued or prompted to the dancers and includes square, rounds, clogging, contra, line and heritage dances.

2. The dance commonly known and referred to as the "Square Dance" is selected for and shall be known as the "American Folk Dance of the State of Missouri".

(L. 1995 H.B. 84 & 98)



Section 10.125 Crayfish, official state invertebrate.

Crayfish, official state invertebrate.

10.125. The crayfish, also called crawfish and crawdad, is selected for, and shall be known as, the official invertebrate of the state of Missouri.

(L. 2007 H.B. 351)



Section 10.130 Paddlefish state aquatic animal.

Paddlefish state aquatic animal.

10.130. The paddlefish or spoonbill, scientifically designated as Polyodon spathula, is hereby selected for, and shall be known as, the official aquatic animal of the state of Missouri.

(L. 1997 H.B. 700)



Section 10.135 Channel catfish state fish.

Channel catfish state fish.

10.135. The channel catfish, scientifically designated as Ictalurus punctatus, is hereby selected for, and shall be known as, the official fish of the state of Missouri.

(L. 1997 H.B. 700)



Section 10.140 Missouri Fox Trotting Horse, official state horse.

Missouri Fox Trotting Horse, official state horse.

10.140. The Missouri Fox Trotting Horse is hereby selected for, and shall be known as, the official state horse of the state of Missouri.

(L. 2002 H.B. 1141, et al. merged with H.B. 1988)



Section 10.141 Purple martin capital of the state, city of Adrian.

Purple martin capital of the state, city of Adrian.

10.141. The city of Adrian is declared to be and shall be known as the purple martin capital of the state of Missouri.

(L. 2003 H.B. 463)



Section 10.150 Big bluestem, official state grass.

Big bluestem, official state grass.

10.150. The Missouri native grass (Andropogon gerardii) known as "Big Bluestem" is selected for, and shall be known as, the official grass of the state of Missouri.

(L. 2007 H.B. 680)



Section 10.160 State grape.

State grape.

10.160. The Norton/Cynthiana grape, designated as Vitis aestivalis, is hereby selected for, and shall be known as, the official state grape of the state of Missouri.

(L. 2003 S.B. 651)



Section 10.170 State amphibian--North American bullfrog.

State amphibian--North American bullfrog.

10.170. The North American Bullfrog, scientifically designated as Rana catesbeiana, is selected for and shall be known as the official amphibian of the state of Missouri.

(L. 2005 H.B. 33)



Section 10.175 Three-toed box turtle, official state reptile.

Three-toed box turtle, official state reptile.

10.175. The three-toed box turtle, scientifically designated as Terrapene carolina triunguis, is selected for and shall be known as the official reptile of the state of Missouri.

(L. 2007 H.B. 272)



Section 10.180 Ice cream cone, official dessert.

Ice cream cone, official dessert.

10.180. The ice cream cone is selected for and shall be known as the official dessert of the state of Missouri.

(L. 2008 S.B. 991)



Section 10.185 Blue ribbon recognized as the official state symbol for child abuse prevention.

Blue ribbon recognized as the official state symbol for child abuse prevention.

10.185. The blue ribbon is hereby recognized as the official state symbol for child abuse prevention in the state of Missouri.

(L. 2011 H.B. 749)






Chapter 11 Missouri Manual and Official Publications

Section 11.010 Official manual.

Official manual.

11.010. The official manual, commonly known as the "Blue Book", compiled and electronically published by the secretary of state on its official website is the official manual of this state, and it is unlawful for any officer or employee of this state except the secretary of state or a designated employee of the secretary of state, or any board, or department or any officer or employee thereof, to cause to be printed, at state expense, any duplication or rearrangement of any part of the manual. It is also unlawful for the secretary of state to publish, or permit to be published in the manual any duplication, or rearrangement of any part of any report, or other document, required to be printed at the expense of the state which has been submitted to and rejected by him or her as not suitable for publication in the manual.

(RSMo 1939 § 15001, A.L. 1957 p. 726, A.L. 2010 H.B. 1965, A.L. 2013 S.B. 99)

Prior revision: 1929 § 13808



Section 11.020 State manual--contents--electronic distribution.

State manual--contents--electronic distribution.

11.020. The secretary of state shall biennially, as soon as practicable after the organization of each general assembly, prepare and electronically publish the Missouri manual, to contain historical, official, political, statistical and other information in regard to the national and state governments, such as is found in the manuals of 1907 and 1908. The manual shall be accessible via the official website of the secretary of state.

(RSMo 1939 § 15000, A.L. 1945 p. 1415, A. 1949 S.B. 1004, A.L. 1953 p. 675, A.L. 1957 p. 726, A.L. 2010 H.B. 1965)

Prior revisions: 1929 § 13807; 1919 § 7078; 1909 § 8077



Section 11.025 Printing of official manual.

Printing of official manual.

11.025. Notwithstanding any other provision of law, the secretary of state may enter into an agreement directly with a nonprofit organization for such nonprofit organization to print and distribute copies of the official manual. The secretary of state shall provide to the organization the electronic version of the official manual prepared and published under this chapter. The nonprofit organization shall charge a fee for a copy of the official manual to cover the cost of production and distribution.

(L. 2013 S.B. 99)



Section 11.030 State manual information on state officers and employees.

State manual information on state officers and employees.

11.030. There shall be published in the manual the name, salary and home or office address of every officer and employee of this state, and it is unlawful for any officer of this state to pay or authorize the payment of a salary to any appointee or employee until such person files with the secretary of state, for publication in the manual, the name, salary, and home or office address of the employee.

(RSMo 1939 § 15002, A.L. 1941 p. 690, A.L. 1957 p. 726, A.L. 1985 S.B. 383, A.L. 1994 H.B. 1248 & 1048)

Prior revision: 1929 § 13809



Section 11.040 State manual--determination of suitable material for.

State manual--determination of suitable material for.

11.040. Before any statistical or other general information is published in any official publication at state expense, the manuscript therefor shall be submitted to the secretary of state for his examination, and if he considers the same suitable material for publication in the official manual, he may prohibit the publication thereof in any other publication, or public document. If he considers the manuscript not suitable material for publication in the official manual, he shall stamp or endorse thereon, over his signature and the date of the endorsement "not suitable material for publication in the official manual" and thereafter, if there is no other legal objection thereto, and if the manuscript is not a duplication of any part of the official manual or any other official report or document, authorized to be printed at state expense, it may, if authorized by law, be printed in any official report or document published by the officer submitting same to the secretary of state for his approval or rejection.

(RSMo 1939 § 15008, A.L. 1957 p.726)

Prior revision: 1929 § 13815



Section 11.050 Official publications--filing of manuscripts.

Official publications--filing of manuscripts.

11.050. The secretary of state shall file a copy of every manuscript, and a copy of the endorsement thereon, and the further notation indicating the name of the official publication, or document in which the same may legally be published.

(RSMo 1939 § 15009, A.L. 1957 p. 726)

Prior revision: 1929 § 13816



Section 11.060 Official publications--reference to other publications.

Official publications--reference to other publications.

11.060. If in the compilation of any report or official document, it is necessary to direct the attention of the reader to any matter published in any other official report, or document, of whatsoever office or department, covering any prior period, it shall be done by citing the report, or document, by its proper title and indicating the number of the page at which the matter may be found.

(RSMo 1939 § 15011, A.L. 1957 p. 726)

Prior revision: 1929 § 13818



Section 11.070 Duplication of official publications unlawful.

Duplication of official publications unlawful.

11.070. It is unlawful for anyone to cause to be printed at state expense, any part, or any rearrangement of any part, of the official manual or any other public document required by law to be printed by any other department or office of this state.

(RSMo 1939 §§ 15003, 15007, 15010, A. 1949 S.B. 1004, A.L. 1957 p. 726)

Prior revision: 1929 §§ 13810, 13814, 13817



Section 11.080 Other publications required by law not affected.

Other publications required by law not affected.

11.080. No provision of this chapter prevents or prohibits the publication in pamphlet form by any officer of this state charged with such duty of the law pertaining to corporations, roads, schools, or any other subject, when the publication thereof is specifically required by law.

(RSMo 1939 § 15013, A.L. 1957 p. 726)

Prior revision: 1929 § 13820



Section 11.090 Inmates of penal and eleemosynary institutions--names not to be published.

Inmates of penal and eleemosynary institutions--names not to be published.

11.090. It is unlawful to print in the report of any penal or eleemosynary institution in this state, the names of the persons received and confined therein, or discharged therefrom.

(RSMo 1939 § 15012, A.L. 1957 p. 726)

Prior revision: 1929 § 13819






Chapter 12 Acquisition of Land by United States Government

Section 12.010 Consent given United States to acquire land by purchase for certain purposes--exceptions, when.

Consent given United States to acquire land by purchase for certain purposes--exceptions, when.

12.010. The consent of the state of Missouri is given in accordance with the seventeenth clause, eighth section of the first article of the Constitution of the United States to the acquisition by the United States by purchase or grant of any land in this state acquired for the purpose of establishing and maintaining post offices, internal revenue and other government offices, hospitals, sanatoriums, fish hatcheries, and land for reforestation, recreational and agricultural uses; but land acquired by eminent domain or condemnation for the purpose of reforestation, Native American/Indian gaming, recreational or agricultural uses shall only be acquired with statutory authorization of the general assembly. Land used exclusively for the erection of hospitals by the United States may also be acquired by condemnation.

(RSMo 1939 § 12691, A.L. 1949 p. 316, A. 1949 S.B. 1005, A.L. 1957 p. 726, A.L. 2000 H.B. 1082)

Prior revisions: 1929 § 11072; 1919 § 6923; 1909 § 7927

CROSS REFERENCE:

United States granted authority to establish parks in the state, 95.525



Section 12.020 Jurisdiction given with reservations.

Jurisdiction given with reservations.

12.020. The jurisdiction of the state of Missouri in and over all land acquired as provided in section 12.010 is granted and ceded to the United States so long as the United States owns the land; except that there is reserved to the state of Missouri, unimpaired, full authority to serve and execute all process, civil and criminal, issued under the authority of the state within the lands or the buildings.

(RSMo 1939 § 12693, A.L. 1957 p. 726)

Prior revisions: 1929 § 11073; 1919 § 6923; 1909 § 7927



Section 12.025 Jurisdiction ceded to United States within Ozark National Scenic Riverways, and certain other property, exceptions.

Jurisdiction ceded to United States within Ozark National Scenic Riverways, and certain other property, exceptions.

12.025. 1. Jurisdiction concurrent with that of the state of Missouri in and over land which is now, or may hereafter be, owned and used by the United States as an honor farm in connection with the operation of a federal penitentiary is hereby ceded to the United States for so long as the United States shall own and so use the land.

2. Jurisdiction concurrent with that of the state of Missouri is hereby ceded to the United States within the area comprising the "Ozark National Scenic Riverways" for so long as this area is administered and maintained by the United States.

3. Provided that no part of this section shall apply to the White River watershed.

4. Provided further that no part of this section shall apply to the Osage and St. Francois River watersheds.

(L. 1965 p. 131 § 1, A.L. 1971 S.B. 326)



Section 12.027 United States to have concurrent jurisdiction over crimes and offenses in certain national parks and historic sites.

United States to have concurrent jurisdiction over crimes and offenses in certain national parks and historic sites.

12.027. 1. Concurrent legislative jurisdiction over crimes and offenses under the laws of the state is ceded to the United States over and within all the lands and lands acquired after August 28, 1996, dedicated to national park purposes in the following tracts:

(1) The George Washington Carver National Monument;

(2) The Jefferson National Expansion Memorial National Historic Site;

(3) The Wilson's Creek National Battlefield;

(4) The Harry S Truman National Historic Site; and

(5) The Ulysses S. Grant National Historic Site.

2. The concurrent jurisdiction ceded by subsection 1 of this section* is vested upon acceptance by the United States by and through its appropriate officials and shall continue so long as the lands within the designated areas are dedicated to park purposes.

3. The governor is hereby authorized and empowered to execute all proper conveyances in the cession herein granted, upon request of the United States by and through its appropriate officials.

4. The state of Missouri retains concurrent jurisdiction, both civil and criminal, with the United States over all lands affected by the provisions of this section.

(L. 1982 H.B. 1768 § 1, A.L. 1983 H.B. 745, A.L. 1996 H.B. 1248)

*Words "of this section" do not appear in original rolls.



Section 12.028 Governor may accept cession of jurisdiction in federal enclaves.

Governor may accept cession of jurisdiction in federal enclaves.

12.028. By appropriate executive order, the governor may accept on behalf of the state full or partial cession or retrocession of federal jurisdiction, criminal or civil, over any lands, except Indian lands, in federal enclaves within the state where such cession or retrocession has been offered by appropriate federal authority. An executive order accepting a cession or retrocession of jurisdiction shall be filed in the office of the secretary of state and in the office of the recorder of the county in which the affected real estate is located.

(L. 1990 S.B. 728 § 4)



Section 12.030 Consent given United States to acquire land by purchase or condemnation for certain purposes.

Consent given United States to acquire land by purchase or condemnation for certain purposes.

12.030. The consent of the state of Missouri is given, in accordance with the seventeenth clause, eighth section of the first article of the Constitution of the United States, to the acquisition by the United States by purchase, condemnation, or otherwise, of any land in this state as sites for customhouses, courthouses, post offices, arsenals, forts and other needful buildings required for military purposes.

(L. 1947 V. I p. 366 § 1, A.L. 1955 p. 768 § 1, A.L. 1957 p. 726, A.L. 1978 H.B. 1613)



Section 12.040 Exclusive jurisdiction ceded to United States--reserving right of taxation and right to serve processes.

Exclusive jurisdiction ceded to United States--reserving right of taxation and right to serve processes.

12.040. Exclusive jurisdiction in and over any land acquired as set out in section 12.030 or otherwise lawfully acquired and held for any of the purposes set out in section 12.030 by the United States, is ceded to the United States for all purposes, saving and reserving, however, to the state of Missouri the right of taxation to the same extent and in the same manner as if this cession had not been made; and further saving and reserving to the state of Missouri the right to serve thereon any civil or criminal process issued under the authority of the state, in any action on account of rights acquired, obligations incurred, or crimes committed in this state, outside the boundaries of the land but the jurisdiction ceded to the United States continues no longer than the United States owns the land and uses the same for the purposes set out in section 12.030.

(L. 1947 V. I p. 366 § 2, A.L. 1955 p. 768 § 2, A.L. 1957 p. 726, A.L. 1978 H.B. 1613)



Section 12.050 United States may acquire areas of land or water necessary for migratory-bird reservations, when.

United States may acquire areas of land or water necessary for migratory-bird reservations, when.

12.050. Consent of the state of Missouri is given to the acquisition by the United States by purchase, gift, devise or lease of such areas of land or water, or of land and water in Missouri as the United States deems necessary for the establishment of migratory-bird reservations in accordance with the act of Congress approved February 18, 1929, entitled "An Act to more effectively meet the obligations of the United States under the migratory-bird treaty with Great Britain by lessening the dangers threatening migratory game birds from drainage and other causes by the acquisition of areas of land and of water to furnish in perpetuity reservations for the adequate protection of such birds; and authorizing appropriations for the establishment of such areas, their maintenance and improvement and for other purposes", (16 U.S.C.A. § 715 et seq.) reserving, however, to the state of Missouri, full and complete jurisdiction and authority over all such areas not incompatible with the administration, maintenance, protection and control thereof by the United States under the terms of the act of Congress; but acquisition and the operation of any such areas are subject to the approval of the state conservation commission.

(RSMo 1939 § 8971, A.L. 1945 p. 664 § 14, A. 1949 S.B. 1005, A.L. 1957 p. 726)

Prior revision: 1929 § 8315



Section 12.070 Sums received from United States shall be expended, how.

Sums received from United States shall be expended, how.

12.070. All sums of money received from the United States under an act of Congress, approved May 23, 1908, being an act providing for the payment to the states of twenty-five percent of all money received from the national forest reserves in the states to be expended as the legislature may prescribe for the benefit of the public schools and public roads of the county or counties in which the forest reserve is situated (16 U.S.C.A. § 500) shall be expended as follows: Seventy-five percent for the public schools and twenty-five percent for roads in the counties in which national forests are situated. The funds shall be used to aid in maintaining the schools and roads of those school districts that lie or are situated partly or wholly within or adjacent to the national forest in the county. The distribution to each county from the proceeds received on account of a national forest within its boundaries shall be in the proportion that the area of the national forest in the county bears to the total area of the forest in the state, as of June thirtieth of the fiscal year for which the money is received.

(RSMo 1939 § 12695, A.L. 1957 p. 726)



Section 12.080 County commission shall direct expenditures.

County commission shall direct expenditures.

12.080. All sums of money received from the United States, or any department thereof under an act of Congress approved August 18, 1941, being an act providing for the payment to the several states of seventy-five percent of all moneys received for leases of land situated in the various states to which the United States owns fee simple title under the Flood Control Act of May 15, 1928, as amended and supplemented (33 U.S.C.A. § 701c-3), to be expended as the general assembly may prescribe for the benefit of the public schools and public roads of the county in which the government land is situated, or for defraying any of the expenses of county government in the county, including public obligations of levee and drainage districts for flood control and drainage improvements, or as provided by any acts of Congress authorizing the distribution of income or revenue from lands owned by the United States of America or any of its departments, bureaus or commissions or any agency of the United States of America, to states or counties or as provided by any amendments to those acts, shall be expended as the county commission of the county entitled to receive the funds directs in accordance with the provisions and regulations provided by the acts of Congress for distribution to states and counties.

(RSMo 1939 § 12696, A.L. 1955 p. 766, A.L. 1957 p. 726)



Section 12.090 Duty of commissioner of administration.

Duty of commissioner of administration.

12.090. Within a reasonable time after receipt of the money from the federal government, the commissioner of administration shall cause a warrant to issue on the state treasurer payable to the county treasurer of each county as set forth in sections 12.070 and 12.080 which sum shall be paid out of the state treasury from the amounts received from the federal government pursuant to the acts of Congress. The county treasurer shall credit the funds in a special account, to be expended as provided in section 12.100.

(RSMo 1939 § 12697, A. 1949 S.B. 1005, A.L. 1957 p. 726)



Section 12.100 County commission to use funds in maintaining schools and roads.

County commission to use funds in maintaining schools and roads.

12.100. The county commission of each county receiving any such moneys shall use the funds to aid in maintaining the schools and roads and for defraying any of the expenses of the county in accordance with the provisions set forth in sections 12.070 and 12.080. The county commission shall allow to the school districts and for roads an amount based upon their respective levies equal to that which would ordinarily be allowed to them out of taxes from property owned by the United States if the property were privately owned before using any of the moneys for defraying other expenses of the county.

(RSMo 1939 § 12698, A.L. 1955 p. 766, A.L. 1957 p. 726)






Chapter 14 Collection of United States Revenue

Section 14.010 Notices of federal tax liens, filing--other federal liens on real property, filing.

Notices of federal tax liens, filing--other federal liens on real property, filing.

14.010. 1. Notices of liens for internal revenue taxes payable to the United States of America and certificates discharging such liens shall be filed in the office of the recorder of deeds or in the office of the clerk of the circuit court as ex officio recorder of deeds of the county within which the property subject to the liens is situated.

2. Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the recorder of deeds of the county in which the real property subject to the liens is situated.

3. All federal lien notices, which under any act of Congress or any regulation adopted thereto are required to be filed in the same manner as notices of federal tax liens, shall be filed and discharged in accordance with the provisions of sections 14.010 to 14.040.

(RSMo 1939 § 3617, A.L. 1957 p. 726, A.L. 1988 S.B. 572)

Prior revision: 1929 § 3227

Effective 6-16-88

Revisor's note: Sections 14.010 to 14.050 are similar to provisions of the Uniform Federal Tax Lien Registration Act.



Section 14.020 Notices to be entered in federal tax lien index.

Notices to be entered in federal tax lien index.

14.020. When a notice of such tax lien is filed, the recorder or clerk shall forthwith enter the same in an alphabetical federal tax lien index to be provided by the county commission, showing on one line the name and residence of the taxpayer named in such notice, the collector's serial number of such notice, the date and hour of filing and the amount of tax and penalty assessed. He shall file and keep all original notices so filed in numerical order in a file to be provided by the county commission and designated "federal tax lien notices".

(RSMo 1939 § 3618, A.L. 1957 p. 726)

Prior revision: 1929 § 3228



Section 14.030 Certificate of discharge to be filed with notice.

Certificate of discharge to be filed with notice.

14.030. When a certificate of discharge of any tax lien issued by the collector of internal revenue or other proper officer is filed in the office of the recorder or clerk where the original notice of lien is filed, said recorder or clerk shall enter the same with the date of filing in said federal tax lien index on the line where the notice of the lien so discharged is entered and permanently attach the original certificate of discharge to the original notice of lien.

(RSMo 1939 § 3619, A.L. 1957 p. 726)

Prior revision: 1929 § 3229



Section 14.040 Compensation for filing and indexing.

Compensation for filing and indexing.

14.040. The recorder shall receive three dollars for filing and indexing each notice of lien and one dollar and fifty cents for filing and indexing each certificate of discharge.

(RSMo 1939 § 3620, A.L. 1957 p. 726, A.L. 1972 H.B. 1377, A.L. 1996 S.B. 869)

Prior revision: 1929 § 3230

Effective 7-1-97



Section 14.050 Sections 14.010 to 14.050 passed to conform to section 3186, Revised Statutes of United States.

Sections 14.010 to 14.050 passed to conform to section 3186, Revised Statutes of United States.

14.050. Sections 14.010 to 14.050 are passed for the purpose of authorizing the filing of notices of liens in accordance with the provisions of section 3186 of the Revised Statutes of the United States as amended by the act of March 4, 1913, 37 Statutes at Large, page 1016 (26 U.S.C.A. § 3672).

(RSMo 1939 § 3621, A.L. 1957 p. 726)

Prior revision: 1929 § 3231



Section 14.060 Collectors of United State revenue may sue, where and with what effect.

Collectors of United State revenue may sue, where and with what effect.

14.060. Collectors of the United States revenue in this state may sue in the several courts of the state, in accordance with and within the limits of their respective jurisdictions, all persons who refuse or neglect to pay to the collectors the amount of revenue by them due and owing, according to the provisions of any act of the Congress of the United States, in the same manner and with the like effect as if the debts and obligations claimed and sued on were undertaken and contracted in this state, under the laws thereof.

(RSMo 1939 § 13368, A.L. 1957 p. 726)

Prior revisions: 1929 § 11746; 1919 § 2136; 1909 § 2699



Section 14.070 Venue of actions for federal taxes or penalties.

Venue of actions for federal taxes or penalties.

14.070. Suits for the collection of the United States internal revenue, or for penalties for violating any of the provisions of an act of the Congress of the United States, entitled "An act to provide internal revenue to support the government and to pay the interest on the public debt" (or any amendments which may have been or may be made to said act) may be brought in the several courts of this state, in like manner and effect as suits under the laws of this state.

(RSMo 1939 § 13369, A.L. 1957 p. 726)

Prior revisions: 1929 § 11747; 1919 § 2137; 1909 § 2700









TITLE III LEGISLATIVE BRANCH

Chapter 18 Energy Compact

Section 18.060 Southern states energy compact.

Southern states energy compact.

18.060. The Southern States Energy Compact is enacted into law and entered into by this state as a party, and is of full force and effect between the state and any other states joining therein in accordance with the terms of the compact, which said compact is substantially as follows:

(1) POLICY AND PURPOSE.--The party states recognize that the proper employment and conservation of energy and employment of energy-related facilities, materials and products within the context of a responsible regard for the environment, can assist substantially in the industrialization of the south and the development of a balanced economy for the region. They also recognize that optimum benefit from an acquisition of energy resources and facilities requires systematic encouragement, guidance and assistance from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis; it is the purpose of this compact to provide the instruments and framework for such a cooperative effort to improve the economy of the south and contribute to the individual and community well-being of the people of this region.

(2) BOARD.--

(a) There is hereby created an agency of the party states to be known as the southern states energy board (hereinafter called the board). The board shall be composed of three members from each party state designated or appointed in accordance with the law of the state which they represent* and serving and subject to removal in accordance with such law. Any member of the board may provide for the discharge of his duties and the performance of his functions thereon (either for the duration of his membership or for any less period of time) by a deputy or assistant, if the laws of his state make specific provision therefor. The federal government may be represented without vote if provision is made by federal law for such representation.

(b) Each party state shall be entitled to one vote on the board, to be determined by majority vote of the members from the party state present and voting on any question. No action of the board shall be binding unless taken at a meeting at which a majority of all party states are represented and unless a majority of the total number of votes are cast in favor thereof.

(c) The board shall have a seal.

(d) The board shall elect annually, from among its members, a chairman, a vice chairman, and a treasurer. The board shall appoint an executive director who shall serve at its pleasure and who shall also act as secretary, and who, together with the treasurer, shall be bonded in such amounts as the board may require.

(e) The executive director, with approval of the board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the board's functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

(f) The board may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its full-time employees. Employees of the board shall be eligible for Social Security coverage in respect of old age and survivors' insurance, provided that the board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The board may borrow, accept or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

(h) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same.

(i) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold and convey real and personal property and any interest therein.

(j) The board shall adopt by-laws, rules and regulations for the conduct of its business, and shall have the power to amend and rescind these by-laws, rules and regulations. The board shall publish its by-laws, rules and regulations in convenient form and shall also file a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(k) The board annually shall make to the governor of each party state a report covering the activities of the board for the preceding year, and embodying such recommendations as may have been adopted by the board, which report shall be transmitted to the legislature of said state. The board may issue such additional reports as it may deem desirable.

(3) FINANCES.--

(a) The board shall submit to the executive head or designated officer or officers of each state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

(b) Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. One-half of the total amount of each budget of estimated expenditures shall be apportioned among the party states in equal shares; one quarter of each such budget shall be apportioned among the party states in accordance with the ratio of their populations to the total population of the entire group of party states based on the latest official decennial census; and one quarter of each such budget shall be apportioned among the party states on the basis of the relative average per capita income of the inhabitants in each of the party states based on the latest computations published by the federal census-taking agency. Subject to appropriation by their respective legislatures, the board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the board.

(c) The board may meet any of its obligations in whole or in part with funds available to it under subsection (2)(h), provided that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under subsection (2)(h), the board shall not incur any obligation prior to the allotment of funds by the party jurisdiction adequate to meet the same.

(d) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established under its by-laws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the board.

(e) The accounts of the board shall be open at any reasonable time for inspection.

(4) ADVISORY COMMITTEES.--The board may establish such advisory and technical committees as it may deem necessary, membership on which to include but not to be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this compact.

(5) POWERS.--The board shall have the power to:

(a) Ascertain and analyze on a continuing basis the position of the south with respect to energy, energy-related industries, and environmental concerns.

(b) Encourage the development, conservation and responsible use of energy and energy-related facilities, installations and products as part of a balanced economy and healthy environment.

(c) Collect, correlate and disseminate information relating to civilian uses of energy and energy-related materials and products.

(d) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspects of

1. Energy, environment, and application of energy, environmental, and related concerns to industry, medicine or education or the promotion or regulation thereof.

2. The formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of energy and energy-related materials, products, installations or wastes.

(e) Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations of energy product, material or equipment use and disposal and of proper techniques or processes for the application of energy resources to the civilian economy or general welfare.

(f) Undertake such nonregulatory functions with respect to sources of radiation as may promote the economic development and general welfare of the region.

(g) Study industrial, health, safety and other standards, laws, codes, rules, regulations and administrative practices in or related to energy and environmental fields.

(h) Recommend such changes in, or amendments or additions to the laws, codes, rules, regulations, administrative procedures and practices or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made in the case of Florida, through the Florida nuclear commission.

(i) Prepare, publish and distribute (with or without charge), such reports, bulletins, newsletters or other material as it deems appropriate.

(j) Cooperate with the United States Department of Energy or any agency successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interest.

(k) Act as licensee of the United States government or any party state with respect to the conduct of any research activity requiring such license and operate such research facility or undertake any program pursuant thereto.

(l) Ascertain from time to time such methods, practices, circumstances and conditions as may bring about the prevention and control of energy and environmental incidents in the area comprising the party states to coordinate the nuclear environmental, and other energy-related incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with energy and environmental incidents. The board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with energy and environmental incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic areas covered by this compact.

(6) SUPPLEMENTARY AGREEMENTS.--

(a) To the extent that the board has not undertaken an activity or project which would be within its power under the provisions of this compact, any two or more of the party states (acting by their duly constituted administrative officials) may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify its purpose or purposes, its duration and the procedure for termination thereof or withdrawal therefrom, the method of financing and allocating the costs of the activity or project and such other matters as may be necessary or appropriate. No such supplementary agreement entered into pursuant to this act shall become effective prior to its submission to and approval by the board. The board shall give such approval unless it finds that the supplementary agreement or activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the board.

(b) Unless all of the party states participate in a supplementary agreement, any costs thereof shall be borne separately by the states party thereto. However, the board may administer or otherwise assist in the operation of any supplementary agreement.

(c) No party to a supplementary agreement entered into pursuant to this act shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

(7) OTHER LAWS AND REGULATIONS.--Nothing in this compact shall be construed to:

(a) Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force.

(b) Limit, diminish or otherwise impair jurisdiction exercised by the United States Department of Energy, any agency successor thereto, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of Congress.

(c) Alter the relations between the respective internal responsibilities of the government of a party state and its subdivisions.

(d) Permit or authorize the board to exercise any regulatory authority or to own or operate any nuclear reactor for the generation of electric energy; nor shall the board own or operate any facility or installation for industrial or commercial purposes.

(8) ELIGIBLE PARTIES, ENTRY INTO FORCE AND WITHDRAWAL.--

(a) Any or all of the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Missouri, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico, and the United States Virgin Islands shall be eligible to become party to this compact.

(b) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by seven states.

(c) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing said governors of the action of the legislature in repealing the compact and declaring an intention to withdraw.

(9) SEVERABILITY AND CONSTRUCTION.--The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

(L. 1965 p. 515 § 324.060, A.L. 1992 S.B. 563)

*Words "he represents" appear in original rolls.



Section 18.065 Southern states energy board members, appointment, expenses.

Southern states energy board members, appointment, expenses.

18.065. The three members of the southern states energy board from the state of Missouri shall be the governor or his designee, one member of the senate appointed by the president pro tem of the senate, and one member of the house of representatives appointed by the speaker of the house of representatives. Any necessary expenses associated therewith shall be paid out of the funds appropriated to the respective appointing authority.

(L. 1995 H.B. 574)



Section 18.070 Supplemental agreements dependent upon appropriations--state agencies to cooperate with board.

Supplemental agreements dependent upon appropriations--state agencies to cooperate with board.

18.070. 1. Any supplementary agreement entered into under paragraph (6) of the compact in section 18.060 requiring the expenditure of funds shall not become effective as to Missouri until the required funds are appropriated by the legislature.

2. The department, agencies and officers of this state and its subdivisions are authorized to cooperate with the board in the furtherance of any of its activities pursuant to the compact, provided such proposed activities have been made known to, and have the approval of the governor.

(L. 1965 p. 515 § 324.070, A.L. 1992 S.B. 563, A.L. 1995 H.B. 574)






Chapter 21 General Assembly

Section 21.010 Meeting of the general assembly.

Meeting of the general assembly.

21.010. The general assembly shall meet on the first Wednesday after the first Monday in January in the year 1971, and on the corresponding day in January every year thereafter; and at twelve o'clock of the day fixed by law for the convening of the legislature in odd-numbered years, the secretary of state, or, in case of his death, absence or inability to act, some other person designated by the governor shall call the house of representatives together and preside over its deliberations until a temporary organization is effected.

(RSMo 1939 § 12852, A.L. 1957 p. 595, A.L. 1974 S.B. 569)

Prior revisions: 1929 § 11226; 1919 § 7101; 1909 § 8100



Section 21.020 Joint meeting of senate and house, where held.

Joint meeting of senate and house, where held.

21.020. If by the laws or constitution of this state, a joint meeting of the senate and house of representatives is required, they shall assemble, with their clerks, on the day and at the hour agreed on for that purpose, in the hall of the house of representatives.

(RSMo 1939 § 12879, A.L. 1957 p. 595)

Prior revisions: 1929 § 11254; 1919 § 7137; 1909 § 8133



Section 21.030 What officer shall preside--contempt--rules.

What officer shall preside--contempt--rules.

21.030. When assembled, the president of the senate shall preside, and the meeting shall be governed by the standing rules adopted for that purpose by the concurrence of both houses; they may punish any person, other than a member, for disorderly or contemptuous behavior in their presence, by fine and imprisonment, in the manner and to the extent either house may punish for like conduct before them by the constitution of this state.

(RSMo 1939 § 12880, A.L. 1957 p. 595)

Prior revisions: 1929 § 11255; 1919 § 7138; 1909 § 8134

CROSS REFERENCES:

General assembly, powers and duties, appointment of officers, Const. Art. III § 18

Lieutenant governor, ex officio president of senate, Const. Art. IV § 10

Signing of bills by presiding officers, Const. Art. III § 30

Tie vote for office, how decided, 115.517



Section 21.040 Members of either house may be punished for contempt.

Members of either house may be punished for contempt.

21.040. Any member of either house who is guilty of disorderly behavior in the presence of a joint meeting may be punished by the house of which he is a member, in the same manner as if the offense were committed in the presence of the house.

(RSMo 1939 § 12881, A.L. 1957 p. 595)

Prior revisions: 1929 § 11256; 1919 § 7139; 1909 § 8135

CROSS REFERENCE:

Powers of general assembly, Const. Art. III § 18



Section 21.050 Presiding officer may order detention of person disturbing meeting.

Presiding officer may order detention of person disturbing meeting.

21.050. If any person, whether a member or not, is guilty of any disorder in the presence of either house, or a committee of the whole of either house, or in joint meeting of both houses, while in session, the presiding officer of the house or joint meeting, or chairman of the committee of the whole, may order the person into custody; and the sergeant at arms or the doorkeeper shall immediately take the person into custody and detain him until the further order of the house, joint meeting or the house to which the committee of the whole belongs.

(RSMo 1939 § 12882, A.L. 1957 p. 595)

Prior revisions: 1929 § 11257; 1919 § 7140; 1909 § 8136

CROSS REFERENCE:

Powers of general assembly to punish for contempt, Const. Art. III § 18



Section 21.060 Majority necessary to a choice in elections.

Majority necessary to a choice in elections.

21.060. In all elections made by either house, or by joint vote of both houses, the vote of a majority of the members present is necessary to a choice. When an election is by joint vote, the president of the senate shall grant the person elected a certificate, which, in all cases where a commission is required, is sufficient to authorize the granting of a commission.

(RSMo 1939 § 12889, A.L. 1957 p. 595)

Prior revisions: 1929 § 11264; 1919 § 7146; 1909 § 8142



Section 21.070 Qualifications of senators.

Qualifications of senators.

21.070. Each senator shall be thirty years of age, and next before the day of his election shall have been a voter of the state for three years and a resident of the district which he is chosen to represent for one year, if such district shall have been so long established, and if not then of the district or districts from which the same shall have been taken.

(RSMo 1939 § 12853, A.L. 1945 p. 1119, A.L. 1957 p. 595, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 11227; 1919 § 7102; 1909 § 8101

CROSS REFERENCE:

Senators, qualifications of, Const. Art III § 6



Section 21.080 Qualifications of representatives.

Qualifications of representatives.

21.080. Each representative shall be twenty-four years of age, and next before the day of his election shall have been a voter for two years and a resident of the county or district which he is chosen to represent for one year, if such county or district shall have been so long established, and if not then of the county or district from which the same shall have been taken.

(RSMo 1939 § 12854, A.L. 1945 p. 1119, A.L. 1957 p. 595, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 11228; 1919 § 7103; 1909 § 8102

CROSS REFERENCE:

Representatives, qualifications of, Const. Art. III § 4



Section 21.090 Vacancy, how filled.

Vacancy, how filled.

21.090. If any member elected to either house of the general assembly resigns in the recess thereof, he shall address and transmit his resignation, in writing, to the governor; and when any member resigns during any session, he shall address his resignation, in writing, to the presiding officer of the house of which he is a member, which shall be entered on the journal; in which case, and in all cases of vacancies happening, or being declared, during any session of the general assembly, by death, expulsion or otherwise, the presiding officer of the house in which the vacancy happens shall immediately notify the governor thereof.

(RSMo 1939 § 12858, A.L. 1957 p. 595)

Prior revisions: 1929 § 11233; 1919 § 7108; 1909 § 8107



Section 21.110 Governor shall issue writs of election, when.

Governor shall issue writs of election, when.

21.110. If the governor receives any resignation or notice of vacancy, or if he is satisfied of the death of any member of either house, during the recess, he shall, without delay, issue a writ of election to supply the vacancy.

(RSMo 1939 § 12859, A.L. 1957 p. 595)

Prior revisions: 1929 § 11234; 1919 § 7109; 1909 § 8108

CROSS REFERENCE:

Writs of election to fill vacancies, Const. Art. III § 14



Section 21.120 Writs of election, how directed.

Writs of election, how directed.

21.120. If any vacancy happens in the senate, for a district composed of more than one county, the writ of election shall be directed to the election authority of the county first named in the report establishing the district; and if the vacancy happens in a senatorial district, which has been divided or altered after the general election next preceding the occurrence of the vacancy, the writ of election shall be directed to the election authority of the county first named in the old district and if any vacancy happens in either house, for any county which has been divided after the general election next preceding the occurrence of the vacancy, the writ of election shall be directed to the election authority of the old county.

(RSMo 1939 § 12860, A.L. 1957 p. 595, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 11235; 1919 § 7110; 1909 § 8109



Section 21.130 Duty of election authority on receipt of writ.

Duty of election authority on receipt of writ.

21.130. The election authority to whom any writ of election is delivered shall cause the election to supply the vacancy to be held within the limits composing the county or district at the time of the next preceding general election, and shall issue its proclamation or notice for holding the election accordingly, and transmit a copy thereof, together with a copy of the writ, to* the election authority of each of the counties within which any part of the old county or district lies, who shall cause copies of the notice to be put up, and the election to be held accordingly, in the parts of their respective counties as composed a part of the old county or district for which the election is to be held, at the last preceding general election; and the returns shall be made and the certificate of election granted in all things as if no division had taken place.

(RSMo 1939 § 12861, A.L. 1957 p. 595, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 11236; 1919 § 7111; 1909 § 8110

*Word "to" not in original rolls.

CROSS REFERENCE:

Notice of election, 115.127



Section 21.140 Compensation of members--additional compensation of officers--mileage allowance.

Compensation of members--additional compensation of officers--mileage allowance.

21.140. Each senator and representative shall receive from the treasury an annual salary of eighteen thousand seventy-eight dollars plus any salary adjustment provided pursuant to section 105.005. The speaker of the house and the president pro tem of the senate shall each receive as additional annual compensation the amount of two thousand five hundred dollars, and the speaker pro tem of the house and the majority and minority floor leaders of the house and senate shall each receive as additional annual compensation the amount of one thousand five hundred dollars. Upon certification by the president and secretary of the senate and by the speaker and clerk of the house of representatives as to the respective members thereof, the commissioner of administration shall audit and the state treasurer shall pay such compensation. Senators and representatives shall receive, weekly, a mileage allowance as provided by law for state employees, in going to their place of meeting in Jefferson City from their place of residence, and returning from their place of meeting in Jefferson City to their place of residence while the legislature is in session, on the most usual route, if the senator or representative does travel to Jefferson City during that week.

(L. 1945 p. 1124 § 1, A.L. 1957 p. 595, A.L. 1961 Ex. Sess. H.B. 1 p. 723, A.L. 1967 p. 95, A.L. 1973 H.B. 616, A.L. 1977 H.B. 519, A.L. 1980 H.B. 1266, A.L. 1984 S.B. 528)

Effective 1-1-85

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 21.145 Member's daily expense allowance--when paid.

Member's daily expense allowance--when paid.

21.145. Each senator or representative shall be reimbursed from the state treasury for actual and necessary expenses in an amount equal to eighty percent of the federal per diem established by the Internal Revenue Service for Jefferson City for each day on which the journal of the senate or house, respectively, shows the presence of such senator or representative. Upon certification by the president and secretary of the senate and by the speaker and chief clerk of the house of representatives as to the respective members thereof, the commissioner of administration shall approve and the state treasurer shall pay monthly such expense allowance.

(L. 1973 H.B. 616, A.L. 1977 S.B. 372, A.L. 1997 S.B. 299, A.L. 1999 H.B. 368)



Section 21.150 Legislative employees--compensation, how set--rejection of rates by legislature, effect of.

Legislative employees--compensation, how set--rejection of rates by legislature, effect of.

21.150. 1. Within five days after September 28, 1973, and on December fifteenth of each even-numbered year thereafter, the accounts committee of the house of representatives and the accounts committee of the senate shall establish rates of pay for secretary and assistant secretary of the senate, the chief clerk and assistant chief clerk of the house, the engrossing clerks, enrolling clerks, reading clerks, chaplains, sergeants-at-arms, doorkeepers, and all other stenographic, clerical or administrative and technical employees of both houses. Such rates of pay shall be the same as the established rate of pay for persons employed under the direction and established policies of the personnel division of the office of administration for comparable duties. Such rates of pay shall not be established until the accounts committee has examined the rates of pay for the various categories then in effect within the personnel division of the office of administration. Such rates of pay shall become effective for those employees, initially, on September 28, 1973, and on the fifteenth day of January of each odd-numbered year thereafter unless a majority of both houses shall by concurrent resolution reject such rates of pay, initially, within ten legislative days after September 28, 1973, or by the January fifteenth next following each establishment thereafter. If rejected the new rates of pay shall not be paid and the rates of pay last recommended by the personnel division shall be continued as if a new rate had not been set until a different rate is established as provided in this section.

2. If the rates of pay initially set as provided in this section are rejected, the secretary of the senate and the chief clerk of the house of representatives shall each receive not to exceed fifteen dollars per day compensation for his services during a session of the general assembly. The assistant secretary, assistant chief clerk, the engrossing clerks*, enrolling clerks, reading clerks, chaplains, sergeants-at-arms, doorkeepers, and for all other stenographic, clerical or administrative and technical employees of both houses shall not exceed fourteen dollars per day.

(RSMo 1939 §§ 12863, 12864, A.L. 1943 p. 631, A.L. 1945 p. 1116, A.L. 1949 p. 319, A.L. 1953 p. 551, A.L. 1957 p. 595, A.L. 1959 H.B. 57, A.L. 1961 p. 478, A.L. 1967 p. 96, A.L. 1973 S.B. 161)

Prior revisions: 1929 §§ 11238, 11239; 1919 §§ 7113, 7114; 1909 §§ 8112, 8113

*Word "clerk" appears in original rolls.



Section 21.155 Legislative employees, number, how determined.

Legislative employees, number, how determined.

21.155. 1. The accounts committee of the senate and the accounts committee of the house of representatives shall each, on January fifteenth of each year, set the total number of employees for their respective houses, taking into account the rates of pay set as provided in section 21.150 and the appropriations made therefor.

2. During any session of a general assembly, each representative may employ one stenographer or secretary, and the remainder of the officers and employees of the house of representatives, except the elective officers thereof, shall be selected or appointed by the members of the majority party of the house of representatives.

3. During any session of a general assembly, each senator may employ one stenographer or secretary, and the accounts committee of the senate, as provided in this section, may employ and assign such other employees as may be necessary for the operation of the senate.

4. The senate and house of representatives may each, by resolution, continue in employment at their regular salaries, such number of efficient employees of each body after any adjournment of a regular session or sine die adjournment of the general assembly as may be necessary for operation of their respective houses, and the resolutions shall also set the terms of such employment. All employees assigned to individual members of the general assembly or to committees shall be divided between the majority and minority parties in proportion to the number of members of each party in the respective bodies.

(L. 1973 S.B. 161)



Section 21.160 Legislative furniture and equipment, how inventoried--employment of custodians authorized.

Legislative furniture and equipment, how inventoried--employment of custodians authorized.

21.160. The senate accounts committee and house accounts committee shall cause all legislative furniture and equipment in their respective custody to be marked so that it can be identified for inventory and to protect the furniture and equipment. Each committee shall maintain an inventory of all furniture and equipment and may employ necessary custodians and janitors to keep their respective legislative quarters, furniture and equipment in good condition.

(L. 1977 S.B. 419 § 3)

*This section has no continuity with § 21.160 as repealed by L. 1953, S.B. 243 § 1.



Section 21.170 Expense of serving process--witnesses' fees.

Expense of serving process--witnesses' fees.

21.170. The sergeant at arms or other officer of each house of the general assembly is entitled to receive his actual expenses incurred in the service of all writs and process. Each witness attending either house, or a committee thereof, or a joint meeting of both houses, being summoned, shall have the same fees and traveling allowance as are allowed by law to witnesses for their attendance before circuit courts of this state, to be paid as other costs.

(RSMo 1939 § 12866, A.L. 1957 p. 595)

Prior revisions: 1929 § 11241; 1919 § 7116; 1909 § 8115



Section 21.180 No allowance, except per diem.

No allowance, except per diem.

21.180. No allowance or emolument for any purpose shall be paid to any officer, agent, servant or employee of either house of the general assembly, or of any committee thereof, except the per diem provided by law.

(RSMo 1939 § 12867, A. 1949 H.B. 2156, A.L. 1957 p. 595)

Prior revisions: 1929 § 11242; 1919 § 7117; 1909 § 8116



Section 21.183 Freshman tour of state institutions by newly elected members--expenses.

Freshman tour of state institutions by newly elected members--expenses.

21.183. 1. The chairman of the senate appropriations committee and house budget committee shall arrange for and supervise a schedule for the personal visitation and inspection of state-supported institutions by persons elected to membership in the general assembly for the first time.

2. The schedule of visits and inspection of state institutions by newly elected senators shall be arranged for and supervised by the chairman of the senate appropriations committee and those for newly elected members of the house of representatives by the chairman of the house budget committee.

3. The staff of the committee on legislative research shall furnish to the chairmen of the respective appropriations and budget committees such research, secretarial and clerical assistance as they require and such staff personnel as may be requested to accompany the members on trips of inspection to the several state institutions.

4. All persons making these visits and inspections as provided in this section are entitled to reimbursement for the actual and necessary expenses incurred to be paid out of the senate or house contingent funds, as the case may be.

(L. 1957 p. 612 § 1, A.L. 2000 H.B. 1376)



Section 21.187 Freshman tour, attendance of members at legislative conference for new members--expenses, how paid.

Freshman tour, attendance of members at legislative conference for new members--expenses, how paid.

21.187. In addition to the reimbursement of expenses allowed by section 21.183, all members of the general assembly may be reimbursed for necessary and actual expenses incurred in attending any legislative conference held for the benefit and instruction of newly elected members of the general assembly which may be sponsored by the university of Missouri or by the general assembly or any agency thereof, or under the joint sponsorship of the university and the general assembly or an agency thereof. The expenses of senators and representatives, as provided herein, shall be paid out of the contingent funds of the senate and house, respectively.

(L. 1957 p. 612 § 2)



Section 21.200 Expenses of visiting committees.

Expenses of visiting committees.

21.200. No member of any committee shall be allowed any pay by the committee on accounts or by resolution for visiting any institution or place, except actual necessary expenses incurred in the discharge of his duties on the committee, which amount shall be certified by the chairman of the visiting committee before allowance.

(RSMo 1939 § 12869, A.L. 1957 p. 595)

Prior revisions: 1929 § 11244; 1919 § 7119; 1909 § 8118



Section 21.210 Allowance of accounts.

Allowance of accounts.

21.210. When any member, officer or employee of either house presents his account for his compensation, and the same is allowed, according to the rules of the house to which he belongs, a certificate shall be granted, specifying the amount and on what account, and directing that the same be paid out of appropriations made for the pay of the general assembly. The certificate, in the case of a member or officer of the senate, shall be signed by the president and attested by the secretary; and, in case of a member or officer of the house of representatives, it shall be signed by the speaker and attested by the chief clerk; and, upon the presentation of the certificate to the commissioner of administration, a warrant on the treasurer for the amount shall be issued.

(RSMo 1939 § 12870, A. 1949 S.B. 1006, A.L. 1957 p. 595)

Prior revisions: 1929 § 11245; 1919 § 7128; 1909 § 8124



Section 21.220 Expenses paid out of what fund.

Expenses paid out of what fund.

21.220. All costs and expenses of proceedings, including the necessary expenses of any officer in executing any writ or process of either house or of a joint meeting, and all witness fees, shall be paid:

(1) By the party charged, if so adjudged, and payment may be enforced by execution; or

(2) Out of the contingent fund of the house in which the proceedings are held; or

(3) In case of a joint meeting out of the contingent funds of both houses as the houses by concurrent resolution provide.

(RSMo 1939 § 12871, A.L. 1957 p. 595)

Prior revisions: 1929 § 11246; 1919 § 7129; 1909 § 8125



Section 21.230 Contingent expenses, how controlled.

Contingent expenses, how controlled.

21.230. Each house shall control its own contingent expenses; and when any accounts properly chargeable to the house of representatives are adjusted and allowed according to the rules of that house a certificate shall be granted, signed by the speaker and attested by the chief clerk; and when any account or demand for contingent expenses of the senate is allowed according to the rules of that house a certificate shall be granted, signed by the president and attested by the secretary.

(RSMo 1939 § 12872, A.L. 1957 p. 595)

Prior revisions: 1929 § 11247; 1919 § 7130; 1909 § 8126



Section 21.232 Printing, other services for house of representatives--costs how paid--disposition of balance.

Printing, other services for house of representatives--costs how paid--disposition of balance.

21.232. 1. The house of representatives shall establish a revolving fund which shall be funded annually by appropriation, and which shall receive funds paid or transferred to the house of representatives for printing, duplicating, surplus property, refunds from vendors, personal reimbursements, or any other service for which there is a fee charged by the house of representatives. The state treasurer shall be custodian of the fund and shall make disbursements from the fund for those things authorized by the house of representatives accounts committee as provided by rules of the house of representatives and as appropriated by the general assembly and expended as provided in section 21.230.

2. An unexpended balance in the fund at the end of the biennium not exceeding five thousand dollars is exempt from the provisions of section 33.080 relating to transfer of unexpended balances to the ordinary revenue fund.

(L. 1979 H.B. 601 §§ 1, 2, A.L. 1982 S.B. 833)



Section 21.235 Printing, other services for the senate--costs how paid--disposition of balance.

Printing, other services for the senate--costs how paid--disposition of balance.

21.235. 1. The senate shall establish a revolving fund which shall be funded annually by appropriation and which shall receive funds paid or transferred to the senate for printing, duplicating, postage, computer services, surplus property, refunds from vendors, personal reimbursements, or any other goods or services for which there is a fee charged by the senate. The state treasurer shall be custodian of the fund and shall make disbursements from the fund for those things authorized by the senate committee on accounts, assignments and clerical force as provided by rules of the senate and as appropriated by the general assembly and expended as provided in section 21.230.

2. An unexpended balance in the fund at the end of the biennium not exceeding five thousand dollars is exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the ordinary revenue fund.

(L. 1982 S.B. 833 § 1)



Section 21.240 Joint expenses, how controlled.

Joint expenses, how controlled.

21.240. All joint expenses shall be controlled by their concurrent vote and shall be ascertained and adjusted according to their joint rules, and a certificate shall be issued, signed by the president and countersigned by the secretary of the senate, which specifies the amount due, on what account and the fund out of which it is to be paid. On the delivery of the certificate to the commissioner of administration, a warrant shall issue as in case of other demands against the state.

(RSMo 1939 § 12873, A. 1949 S.B. 1006, A.L. 1957 p. 595)

Prior revisions: 1929 § 11248; 1919 § 7131; 1909 § 8127



Section 21.250 Statutes, how authenticated when passed over veto, effective, when.

Statutes, how authenticated when passed over veto, effective, when.

21.250. When a bill that has passed both houses of the general assembly is returned by the governor without his signature, and with objections thereto, and upon a reconsideration, passes both houses by the constitutional majority, it shall be authenticated as having become a law, by a certificate endorsed thereon, or attached thereto, in the following form:

This bill having been returned by the governor, with his objections thereto and, after reconsideration, having passed both houses by the constitutional majority, it has become a law, this .... day of .......

Which, being signed by the president of the senate and speaker of the house of representatives, is sufficiently authenticated, and the bill shall be deposited with the laws in the office of the secretary of state, by the presiding officer of the house in which the bill originated. Unless the bill provides otherwise, it shall become effective thirty days after approval by constitutional majorities in both houses of the general assembly.

(RSMo 1939 § 657, A.L. 1957 p. 595, A.L. 2003 S.B. 143)

Prior revisions: 1929 § 657; 1919 § 7060; 1909 § 8059

CROSS REFERENCE:

Veto, procedure after, Const. Art. III § 32



Section 21.260 Appropriations to be itemized.

Appropriations to be itemized.

21.260. Appropriations for the operation and maintenance of departments shall be separately itemized; and separate appropriations shall be made for each item of extraordinary operation and maintenance expenditure and for each major capital expenditure. Every appropriation law shall distinctly specify the amount and purpose of the appropriation without reference to any other law to fix the amount or purpose.

(RSMo 1939 § 10902, A.L. 1945 p. 1428 § 55, A.L. 1957 p. 595)

CROSS REFERENCES:

Appropriations, limitations on, Const. Art. IV § 23

Appropriations, order of, Const. Art. III § 36

Governor's budget, limitation on power of appropriation Const. Art. III § 36



Section 21.270 Governor to return bills when general assembly recesses for more than fifteen and less than thirty days.

Governor to return bills when general assembly recesses for more than fifteen and less than thirty days.

21.270. When the general assembly recesses for more than fifteen days and less than thirty days all bills and joint resolutions passed by both houses and presented to the governor for consideration shall be returned within fifteen days after presentation to the office of the secretary of the senate or chief clerk of the house, according to the origin of the bill or joint resolution, with his approval or reasons for disapproval. The office of the secretary of the senate and the office of the chief clerk of the house shall be kept open during the period of recess to receive any bills and joint resolutions from the governor. The secretary of the senate or chief clerk of the house shall present all bills and joint resolutions received from the governor to the house of origin when the house convenes in session after the recess.

(L. 1945 p. 1118 § 1, A.L. 1957 p. 595)

CROSS REFERENCES:

Procedure on failure of governor to return bill, Const. Art. III § 31

Return of bills, during session, upon recess of more than 30 days and upon adjournment, Const. Art. III § 31



Section 21.280 Local laws, how passed.

Local laws, how passed.

21.280. No local or special law shall be passed by the legislature of Missouri, unless notice of the intention to apply therefor is published as provided in section 21.290.

(RSMo 1939 § 12874, A.L. 1957 p. 595)

Prior revisions: 1929 § 11249; 1919 § 7132; 1909 § 8128

CROSS REFERENCES:

Local and special laws, indirect enactment, repeal, Const. Art. III § 41

Local and special laws, limitations on passage, Const. Art. III § 40



Section 21.290 Notice.

Notice.

21.290. Notice of intention to apply for the enactment of local or special laws shall be published in each county or incorporated city or town to be affected by the local or special law, by advertisement in some newspaper, if one is published in the county or incorporated city or town, and if there is no newspaper published in the county or incorporated city or town, by posting ten written or printed handbills in ten public places in the county or incorporated city or town, one of which shall be posted on the courthouse door.

(RSMo 1939 § 12875, A.L. 1957 p. 595)

Prior revisions: 1929 § 11250; 1919 § 7133; 1909 § 8129

CROSS REFERENCE:

Local or special laws, published notice of before introduction, Const. Art. III § 42



Section 21.300 By whom signed, where published.

By whom signed, where published.

21.300. The notice shall state the substance of the contemplated law, shall be signed by ten householders of the county or incorporated city or town where the notice is published and shall be inserted in four separate publications of the newspaper. The first insertion shall be at least thirty days prior to the introduction of the contemplated bill. Notice given by handbills shall be posted at least thirty days prior to the introduction of the contemplated bill and notice shall be recited in the bill, according to its tenor.

(RSMo 1939 § 12876, A.L. 1957 p. 595)

Prior revisions: 1929 § 11251; 1919 § 7134; 1909 § 8130



Section 21.310 Proof of publication.

Proof of publication.

21.310. The proof of the publication of the notice shall be made by the affidavit of the publisher of the newspaper in which the notice is published, to which shall be attached a copy of the notice. The proof of notice published by handbills shall be made by the affidavit of some person who signed the notice to which shall be attached a copy of the notice.

(RSMo 1939 § 12877, A.L. 1957 p. 595)

Prior revisions: 1929 § 11252; 1919 § 7135; 1909 § 8131

CROSS REFERENCE:

Proof of publication filed with general assembly, Const. Art. III § 42



Section 21.320 Notice to be attached to bill.

Notice to be attached to bill.

21.320. A copy of the notice required by this chapter, duly authenticated and proved as set forth in section 21.310, shall be attached to the bill before its introduction and shall be once read in the senate and house of representatives before the bill is put upon its passage.

(RSMo 1939 § 12878, A.L. 1957 p. 595)

Prior revisions: 1929 § 11253; 1919 § 7136; 1909 § 8132



Section 21.330 Mechanical roll call for house authorized.

Mechanical roll call for house authorized.

21.330. The vote of the members of the house of representatives may be taken and recorded by mechanical means in all cases where a vote by roll call is required by the constitution or ordered by members of the house.

(L. 1947 V. I p. 368 § 1, A.L. 1957 p. 595)

CROSS REFERENCE:

Legislative journals--demand for yeas and nays--manner and record of vote, Const. Art. III § 26



Section 21.340 Requirements for mechanical roll call.

Requirements for mechanical roll call.

21.340. The mechanical equipment installed and used for the purpose of taking and recording the votes of the members of the house shall be so constructed as to employ and use a roll call sheet, arranged in four separate columns, and to show in the first column, by perforation opposite their respective names, the names of the members voting yea; in the second column, by perforation opposite their respective names, the names of the members voting nay; in the third column, by perforation opposite their respective names, the names of the members voting present; and in the fourth column, by perforation opposite their respective names, the names of the members absent, and to show a printed total of the number recorded, by perforation, in each of the columns. The mechanical equipment shall provide for the use of readily obtainable roll call sheets, and for the immediate substitution of the names of new members elected to fill vacancies in the original membership.

(L. 1947 V. I p. 368 § 2, A.L. 1957 p. 595)



Section 21.350 Visual record board required.

Visual record board required.

21.350. There shall be installed as a part of the mechanical equipment visual record boards, in positions in the house chamber that enable all members of the house, and persons present in the house galleries, to see how each member of the house voted on any question upon which the vote was taken by means of the mechanical equipment. The visual record boards shall show the name of each member of the house present and voting and how each member voted whether yea, nay or present.

(L. 1947 V. I p. 368 § 3, A.L. 1957 p. 595)



Section 21.360 Voting for another member--penalty.

Voting for another member--penalty.

21.360. Any member of the house of representatives who through the medium of any voting station, records the vote of another member, or who authorizes another member, or other person, to record his vote, and any person, other than a member of the house, who through the medium of a voting station, records the vote of any member is guilty of a felony, and upon conviction shall be punished by imprisonment in the penitentiary for a term of not less than three nor more than ten years.

(L. 1947 V. I p. 368 § 5, A.L. 1957 p. 595)



Section 21.370 Oaths, by whom administered.

Oaths, by whom administered.

21.370. The president of the senate and the speaker of the house of representatives may administer all oaths and affirmations to the officers of their respective houses, to swear in the members of their respective houses, after first having taken the oath of office prescribed by law themselves; and the president of the senate, speaker of the house of representatives, the chairman of the committee of the whole, or the chairman of any standing, select or special committee of either house, may administer oaths and affirmations to witnesses in any case under their examination.

(RSMo 1939 § 12890, A.L. 1957 p. 595)

Prior revisions: 1929 § 11265; 1919 § 7147; 1909 § 8143

CROSS REFERENCES:

Oath of office of members of assembly--effect of refusal to take oath and conviction of violation, Const. Art. III § 15

Oath of office form, Const. Art. III, Sec. 15



Section 21.380 Depositions.

Depositions.

21.380. In cases not otherwise provided for by law, depositions may be taken and read in either house, or before a committee thereof, or before both houses in joint meeting, in all cases where the taking and reading depositions would be allowed in any case pending before any court of law.

(RSMo 1939 § 12885, A.L. 1957 p. 595)

Prior revisions: 1929 § 11260; 1919 § 7142; 1909 § 8138



Section 21.390 Presiding officer may issue commission to take depositions.

Presiding officer may issue commission to take depositions.

21.390. When necessary, the presiding officer of the house in which they are required, or of a joint meeting, may issue commissions to take such depositions as a court at law; and the proceedings, in taking and returning depositions, shall be the same as are prescribed by law for taking depositions to be read in any court of law.

(RSMo 1939 § 12886, A.L. 1957 p. 595)

Prior revisions: 1929 § 11261; 1919 § 7143; 1909 § 8139



Section 21.400 Subpoenas shall be issued--attested, how.

Subpoenas shall be issued--attested, how.

21.400. Subpoenas for witnesses and the production of records shall be issued at the request of any member of the senate or the house of representatives, or the party accused, or any member of any committee; and all process awarded by the senate or house of representatives, and subpoenas and other process for witnesses whose attendance is required by either the senate or the house, or before any committee, shall be under the hand of the president pro tem, or the speaker and attested by the secretary or chief clerk, as the case may be, and shall be executed by the sergeant at arms of such house, or by a special messenger appointed for that purpose.

(RSMo 1939 § 12888, A.L. 1957 p. 595, A.L. 2011 S.B. 68)

Prior revisions: 1929 § 11263; 1919 § 7145; 1909 § 8141



Section 21.410 Writs and process may be issued.

Writs and process may be issued.

21.410. Each house, or both houses in joint meeting, may cause to be issued necessary writs and process to summon and compel any person charged with any offense, whereof they have jurisdiction, to appear before them or any committee, and carry into execution their orders and sentences, and to summon and compel the attendance of witnesses in as full a manner as any court of law, and with like effect.

(RSMo 1939 § 12887, A.L. 1957 p. 595)

Prior revisions: 1929 § 11262; 1919 § 7144; 1909 § 8140



Section 21.420 Lobbyists not to go upon the floor of the house or senate--penalty.

Lobbyists not to go upon the floor of the house or senate--penalty.

21.420. It is unlawful for any person employed for a pecuniary consideration to act as legislative counsel or legislative agent for any person, corporation or association, to go upon the floor of either house of the legislature, reserved for the members while in session, except upon the invitation of the house. Any person violating the provisions of this section is punishable by imprisonment in the county jail not less than ten days nor more than twelve months, and by a fine of not less than one hundred dollars nor more than five hundred dollars.

(RSMo 1939 § 12883, A.L. 1957 p. 595)

Prior revisions: 1929 § 11258; 1919 § 7155; 1909 § 8151



Section 21.430 Disturbance of committee, how punished.

Disturbance of committee, how punished.

21.430. If any person, whether a member or not, disturbs the proceedings of any committee of either house, or is guilty of disorder in their presence, the house appointing the committee may punish the person as if the like offense were committed in the presence of the house; and if the disorder or offense is committed before a joint committee of both houses, the president of the senate shall issue process, and both houses in joint meeting proceed thereon.

(RSMo 1939 § 12884, A.L. 1957 p. 595)

Prior revisions: 1929 § 11259; 1919 § 7141; 1909 § 8137



Section 21.440 Committee created, members, appointment, terms--political representation.

Committee created, members, appointment, terms--political representation.

21.440. 1. There is established a permanent joint committee of the general assembly to be known as the "Joint Committee on Corrections" to be comprised of six members of the senate and six members of the house of representatives. The senate members shall be appointed by the president pro tem of the senate and the house members shall be appointed by the speaker of the house. The appointment of each member shall continue during his term of office as a member of the general assembly or until a successor has been duly appointed to fill his place when his term of office as a member of the general assembly has expired.

2. The general assembly by a majority vote of the elected members may discharge any or all of the members of the committee at any time and select their successors.

3. No major party shall be represented on the committee by more than three members from the senate nor by more than three members from the house.

(L. 1957 p. 615 § 1, A.L. 1990 H.B. 974)



Section 21.445 Organization of committee, officers--meetings, quorum--expenses of members.

Organization of committee, officers--meetings, quorum--expenses of members.

21.445. 1. The joint committee on corrections shall meet within ten days after its creation and organize by selecting a chairman and a vice chairman, one of whom shall be a member of the senate and the other a member of the house of representatives. The director of research of the committee on legislative research shall serve as secretary to the committee. He shall keep the records of the committee, and shall perform such other duties as may be directed by the committee.

2. The regular meetings of the committee shall be in Jefferson City, Missouri, and after its inception and organization it shall regularly meet at least once every six months.

3. A majority of the members of the committee shall constitute a quorum.

4. The members of the committee shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their official duties.

(L. 1957 p. 615 § 2, A.L. 1990 H.B. 974)



Section 21.450 Employment of personnel--committee on legislative research to provide personnel.

Employment of personnel--committee on legislative research to provide personnel.

21.450. The committee may, within the limits of its appropriation, employ such personnel as it deems necessary; and the committee on legislative research, within the limits of any appropriation made for such purpose, shall supply to the joint committee on corrections such professional, technical, legal, stenographic and clerical help as may be necessary for it to perform its duties.

(L. 1957 p. 615 § 3, A.L. 1990 H.B. 974)



Section 21.455 Duties of joint committee.

Duties of joint committee.

21.455. It shall be the duty of the committee:

(1) To make a continuing study and analysis of penal and correctional problems as they relate to this state;

(2) To devise and arrange for a long-range program for the department and its correctional centers based on a plan of biennial development and making the recommendation of any required correctional centers in the state in accordance with the general assembly's powers of appropriation;

(3) To inspect at least once each year and as necessary all correctional facilities and properties under the jurisdiction of the department of corrections and of the division of youth services;

(4) To make a continuing study and review of the department of corrections and the correctional facilities under its jurisdiction, including the internal organization, management, powers, duties and functions of the department and its correctional centers, particularly, by way of extension but not of limitation, in relation to the

(a) Personnel of the department;

(b) Discipline of the correctional facilities;

(c) Correctional enterprises;

(d) Classification of offenders;

(e) Care and treatment of offenders;

(f) Educational and vocational training facilities of the correctional centers;

(g) Location and establishment of new correctional centers or of new buildings and facilities;

(h) All other matters relating to the administration of the state's correctional centers which the committee deems pertinent; and

(i) Probations and paroles;

(5) To make a continuing study and review of the institutions and programs under the jurisdiction of the division of youth services;

(6) To study and determine the need for changes in the state's criminal laws as they apply to correctional centers and to sentencing, commitment, probation and parole of persons convicted of law violations;

(7) To determine from such study and analyses the need for changes in statutory law or administrative procedures;

(8) To make recommendations to the general assembly for legislative action and to the department of corrections and to the division of youth services for administrative or procedural changes.

(L. 1957 p. 615 § 4, A.L. 1963 p. 97, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 21.460 Institutions to cooperate with committee--may subpoena witnesses and papers.

Institutions to cooperate with committee--may subpoena witnesses and papers.

21.460. 1. The department of corrections, each section and correctional facility within the department and, upon request, any other state agency shall cooperate with and assist the committee in the performance of its duties and shall make available all books, records and information requested.

2. The committee shall have the power to subpoena witnesses, take testimony under oath, compel the attendance of witnesses, the giving of testimony and the production of records.

(L. 1957 p. 615 § 5, A.L. 1990 H.B. 974)



Section 21.465 Annual report of committee, contents.

Annual report of committee, contents.

21.465. It shall be the duty of the committee to compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the committee may have for legislative action as well as any recommendations for administrative or procedural changes in the internal management or organization of the department or its correctional facilities. The report shall also include an analysis and statement of the manner in which statutory provisions relating to the department and its several sections are being executed. Copies of the report containing such recommendations shall be sent to the director of the department of corrections and other persons within the department charged with administrative or managerial duties.

(L. 1957 p. 615 § 6, A.L. 1990 H.B. 974)



Section 21.485 Study on governance in urban school districts--report.

Study on governance in urban school districts--report.

21.485. During the legislative interim between the first regular session of the ninety-fifth general assembly through December 31, 2009, the joint committee on education shall study the issue of governance in urban school districts containing most or all of a home rule city with more than four hundred thousand inhabitants and located in more than one county. In studying this issue, the joint committee may solicit input and information necessary to fulfill its obligation, including but not limited to soliciting input and information from any state department, state agency, school district, political subdivision of the state, teachers, administrators, school board members, all interested parties concerned about governance within the school districts identified in this section, and the general public. The joint committee shall prepare a final report, together with its recommendations for any legislative action deemed necessary for submission to the general assembly by December 31, 2009.

(L. 2009 S.B. 291 § 1)



Section 21.487 Public institutions of higher education funding formula, joint committee to develop and implement.

Public institutions of higher education funding formula, joint committee to develop and implement.

21.487. The joint committee on education shall develop a comprehensive funding formula for Missouri public institutions of higher education by December 31, 2013. The general assembly shall implement a funding formula beginning in fiscal year 2015.

(L. 2012 H.B. 1731 § 2)

Effective 5-30-12

CROSS REFERENCE:

Nonseverability clause, 313.836



Section 21.505 Reimbursement of political subdivisions for loss of tax on household goods, how computed--duties of director of revenue and of state tax commission.

Reimbursement of political subdivisions for loss of tax on household goods, how computed--duties of director of revenue and of state tax commission.

21.505. The state tax commission shall certify the assessed valuation of all household goods, furniture, wearing apparel and articles of personal adornment for the calendar year 1973 for each county and each political subdivision therein to the director of revenue of the state of Missouri. The director of revenue shall apply the valuation so certified to the rate of personal property tax levied for the calendar year 1973 in each such political subdivision and shall certify the result of this calculation to the house and senate appropriations committees of the Missouri general assembly. The general assembly shall annually thereafter use the same 1973 results of the calculation by the director of revenue as the basis for the appropriation of money from general revenue to the various political subdivisions for approximate reimbursement of revenue lost because of the exemption from taxation of household goods, furniture, wearing apparel and articles of personal use and adornment.

(L. 1974 S.B. 333 § 2, A.L. 1984 H.B. 1087)



Section 21.520 Reports of receipts and expenditures required, when, to whom--restrictions on certain expenditures.

Reports of receipts and expenditures required, when, to whom--restrictions on certain expenditures.

21.520. Beginning July 1, 1978, all departments of state government and each government entity operating programs for which appropriations are made shall provide the oversight division of the committee on legislative research and the appropriations committees of the house and senate with the following information on a monthly basis: Expenditures by account number assigned by the office of administration, division of accounting, in the chart of accounts and index for fiscal year 1979 appropriations and each fiscal year thereafter; federal fund expenditures by grant and purpose together with the public law number authorizing such expenditures and the grant identifier number; notification of termination of any federal grant and disposition of any employees employed under such grant. In the event state funds are appropriated for purposes for which a federal grant is anticipated and the grant is not made, such state funds may not be used for other purposes. In the event federal funds are terminated during federal fiscal year 1979 and each fiscal year thereafter, state funds appropriated to match such federal funds may not be used for other purposes and the state funds shall lapse if not used for their designated purpose.

(L. 1978 H.B. 1218 § 4)

Effective 7-1-78



Section 21.525 Institutions of higher education to report.

Institutions of higher education to report.

21.525. Notwithstanding the provisions of sections 21.520, 21.525, and 33.543, 33.546, 33.563, nothing contained herein, except provisions of section 21.520 above, shall be construed to apply to institutions of higher education in this state.

(L. 1978 H.B. 1218 § 5)

Effective 7-1-78



Section 21.527 Contracts or leases of facilities by state agencies or state institutions of higher education to be first approved by general assembly.

Contracts or leases of facilities by state agencies or state institutions of higher education to be first approved by general assembly.

21.527. No department of state government or state institution of higher education supported in whole or in part by appropriations made by the general assembly shall contract for the lease or use any facility financed in whole or in part by revenue bonds issued by the health and educational facilities authority of the state of Missouri, as authorized by the provisions of chapter 360, or no board of regents or board of governors of any state college or university shall enter into any agreement as authorized by the provisions of section 177.088, the debt service of which is secured by a pledge of future appropriations to be made by the general assembly, until the project or facility and the total cost thereof, including furnishings and equipment, has been approved by the general assembly, any other provision of law to the contrary notwithstanding.

(L. 1989 H.B. 493 § 1)



Section 21.530 Committee created, members, appointment--political representation.

Committee created, members, appointment--political representation.

21.530. 1. There is established a permanent joint committee of the general assembly to be known as the "Joint Committee on Capital Improvements and Leases Oversight" to be comprised of five members of the senate appropriations committee and five members of the house of representatives budget committee. The senate members shall be appointed by the president pro tem of the senate and the house members shall be appointed by the speaker of the house.

2. No major party shall be represented on the committee by more than three members from the senate nor by more than three members from the house.

(L. 1990 H.B. 1852 § 1, A.L. 1996 S.B. 702)

Effective 5-7-96



Section 21.535 Organization of committee, officers--meetings, quorum--expense reimbursement.

Organization of committee, officers--meetings, quorum--expense reimbursement.

21.535. 1. The joint committee on capital improvements and leases oversight shall meet and organize by selecting a chairman and a vice chairman, one of whom shall be a member of the senate and the other a member of the house of representatives. The chairmanship shall alternate between members of the senate and house each two years after its organization.

2. The meetings of the committee shall be in Jefferson City, Missouri, and after its inception and organization it shall meet at the call of the chairman, but shall meet at least once every three months.

3. A majority of the members of the committee shall constitute a quorum.

4. The members of the committee shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their official duties.

(L. 1990 H.B. 1852 § 2, A.L. 1996 S.B. 702)

Effective 5-7-96



Section 21.537 Duties--employment of personnel--report to general assembly, when.

Duties--employment of personnel--report to general assembly, when.

21.537. 1. The joint committee on capital improvements and leases oversight shall:

(1) Monitor all proposed state-funded capital improvement projects, including all operating costs for the first two years after completion of such projects;

(2) Monitor all new construction on any state-funded capital improvements project, excluding capital improvements projects or highway improvements of the state transportation department funded by motor fuel tax revenues;

(3) Monitor any repairs or maintenance on existing state buildings and facilities involving capital expenditures exceeding a specific amount of money to be determined by the committee;

(4) Investigate the total bonded and other indebtedness including lease purchase agreements of this state and its various departments, divisions, and other agencies as it pertains to state building projects;

(5) Perform budgeting analysis for all proposed capital improvement projects including all operating costs for the first two years after completion of the project and cooperate with and assist the house budget committee and the senate appropriations committee with similar analysis;

(6) Monitor all leases and proposed leases of real property funded with state moneys, including any operating costs or other costs associated with any such lease arrangement.

2. The committee may, within the limits of its appropriation, employ such personnel as it deems necessary to carry out the duties imposed by this section.

3. The committee shall compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the committee may have for legislative action.

(L. 1990 H.B. 1852 §§ 3, 4, A.L. 1996 S.B. 702)

Effective 5-7-96



Section 21.550 Definition.

Definition.

21.550. The phrase "state and local public employee retirement systems", as used in sections 21.550 to 21.564, unless a different meaning is plainly required by the context, shall mean: any retirement system established by the state of Missouri or any political subdivision or instrumentality of the state for the purpose of providing retirement plan benefits for elected or appointed public officials or employees of the state of Missouri or any political subdivision of the state.

(L. 1983 S.B. 393 § A)



Section 21.553 Joint committee on public retirement established--membership--terms.

Joint committee on public retirement established--membership--terms.

21.553. 1. There is established a permanent joint committee of the general assembly to be known as the "Joint Committee on Public Employee Retirement" to be comprised of six members of the senate and six members of the house of representatives. The senate members shall be appointed by the president pro tem of the senate and the house members shall be appointed by the speaker of the house. The appointment of members shall continue during their term of office as members of the general assembly or until a successor has been duly appointed to fill their place when their term of office as members of the general assembly has expired.

2. No political party shall be represented on the committee by more than three members from the senate nor by more than three members from the house.

(L. 1983 S.B. 393 § 1)



Section 21.555 Meeting of committee--quorum--officers, qualifications, expenses and per diem.

Meeting of committee--quorum--officers, qualifications, expenses and per diem.

21.555. 1. The joint committee on public employee retirement shall meet within ten days after its creation and organize by selecting a chairman and a vice chairman, one of whom shall be a member of the senate and the other a member of the house of representatives.

2. The committee shall regularly meet at least quarterly.

3. A majority of the members of the committee shall constitute a quorum.

4. The members of the committee shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

(L. 1983 S.B. 393 § 2, A.L. 1985 H.B. 695)



Section 21.557 Personnel and actuarial assistance authorized--compensation, how paid.

Personnel and actuarial assistance authorized--compensation, how paid.

21.557. The committee may employ such personnel and actuarial assistance as it deems necessary to carry out its duties and prepare required reports. The compensation of such personnel and the expenses of the committee shall be paid from the joint contingent fund or jointly from the senate and house contingent funds until an appropriation is made therefor.

(L. 1983 S.B. 393 § 3)



Section 21.559 Powers and duties of joint committee.

Powers and duties of joint committee.

21.559. The committee shall:

(1) Make a continuing study and analysis of all state and local government retirement systems;

(2) Devise a standard reporting system to obtain data on each public employee retirement system that will provide information on each system's financial and actuarial status at least biennially;

(3) Determine from its study and analysis the need for changes in statutory law;

(4) Make any other recommendation to the general assembly necessary to provide adequate retirement benefits to state and local government employees within the ability of taxpayers to support their future costs.

(L. 1983 S.B. 393 § 4, A.L. 1985 H.B. 695)



Section 21.561 Retirement systems, state and local to cooperate.

Retirement systems, state and local to cooperate.

21.561. 1. All state and local public employee retirement systems shall cooperate with and assist the committee in the performance of its duties and shall make available all books, records and information requested.

2. The committee may subpoena witnesses, take testimony under oath, and compel the production of records.

(L. 1983 S.B. 393 § 5)



Section 21.562 Cost-of-living increases in pension benefits, notice of to committee, when--evidence of actuarial soundness, when.

Cost-of-living increases in pension benefits, notice of to committee, when--evidence of actuarial soundness, when.

21.562. 1. All state and local public employee retirement systems providing periodic cost-of-living increases in pension and retirement benefits paid to its retired officers and employees and spouses of deceased officers and employees prior to September 28, 1985, shall notify the joint committee on public employee retirement of such periodic cost-of-living increases within seven days after September 28, 1985.

2. All state or local public employee retirement systems shall notify the committee within seven calendar days when the governing body thereof which determines the amount and type of plan benefits to be paid takes final action providing any new or additional payments of periodic cost-of-living increases in pension and retirement benefits for its retired officers and employees and spouses of deceased officers and employees.

3. If so requested at any time by the committee, any state or local public employee retirement system providing such periodic cost-of-living increases shall provide satisfactory evidence of its actuarial soundness.

(L. 1985 H.B. 695)



Section 21.563 Report, contents--submitted when.

Report, contents--submitted when.

21.563. The committee shall compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the committee may have for legislative action, as well as any recommendations to retirement system boards of management. The report shall also include an analysis and statement of the manner in which statutory provisions relating to public employee retirement programs are being executed.

(L. 1983 S.B. 393 § 6)



Section 21.564 Study by joint committee on public pensions, retirement and benefits--report to general assembly, when.

Study by joint committee on public pensions, retirement and benefits--report to general assembly, when.

21.564. The joint committee on public employee retirement shall conduct a study of pension, retirement and other benefits and the taxation thereof by the state of Missouri in relation to recent federal court decisions and shall report its findings and recommendations to the general assembly no later than the beginning of the second regular session of the eighty-fifth general assembly.

(L. 1989 H.B. 674 § 3)



Section 21.600 Definitions.

Definitions.

21.600. As used in sections 21.600 to 21.620, unless the context clearly indicates otherwise, the following terms mean:

(1) "Bill", proposed legislation drafted in the form of an act or joint resolution for introduction into either the house of representatives or the senate of the general assembly of Missouri;

(2) "Filing period", that period of time commencing on December first next preceding the opening day of the annual session for which the bill is filed and continuing up to but not including the opening day;

(3) "Opening day", the first Wednesday after the first Monday in January of each year as fixed by the Missouri constitution for the convening of regular sessions of the general assembly.

(L. 1971 H.B. 156 § 1)



Section 21.605 Senate bills, how filed--immediate printing--what rules apply.

Senate bills, how filed--immediate printing--what rules apply.

21.605. A member or a member-elect of the senate may file a bill by mail or in person, according to appropriate rules of the senate, with the secretary of the senate at any time during the filing period. Upon receiving a bill filed during the filing period preceding a regular session of the general assembly in an odd-numbered year, the secretary of the senate shall immediately have the bill printed and made available according to the rules and practices of the general assembly next preceding that for which the bill is filed and those bills received during the filing period preceding a regular session in an even-numbered year shall be printed and made available according to the then effective rules of that general assembly.

(L. 1971 H.B. 156 § 2)



Section 21.610 House bills, how filed--immediate printing--what rules apply.

House bills, how filed--immediate printing--what rules apply.

21.610. A member or member-elect of the house of representatives may file a bill by mail or in person, according to appropriate rules of the house of representatives, with the clerk of the house at any time during the filing period. Upon receiving a bill filed during the filing period preceding a regular session of the general assembly in odd-numbered years, the clerk of the house shall immediately have the bill printed and made available according to the rules and practices of the general assembly next preceding that for which the bill is filed and those bills received during the filing period preceding a regular session in an even-numbered year shall be printed and made available according to the then effective rules of that general assembly.

(L. 1971 H.B. 156 § 3)



Section 21.615 Automatic introduction of filed bills.

Automatic introduction of filed bills.

21.615. Bills filed during the filing period with the secretary of the senate or clerk of the house shall be automatically introduced on the opening day of that session of the general assembly which next succeeds the last day of the filing period in which the bills were filed.

(L. 1971 H.B. 156 § 4)



Section 21.620 Expenses, how paid.

Expenses, how paid.

21.620. The expenses of filing and printing of bills pursuant to sections 21.600 to 21.620 shall be paid out of the regular appropriation made to each house for the printing of bills and approved according to the rules or practices of the senate or house of representatives, as the case may be.

(L. 1971 H.B. 156 § 5)



Section 21.750 Firearms legislation preemption by general assembly, exceptions--limitation on civil recovery against firearms or ammunitions manufacturers, when, exception.

Firearms legislation preemption by general assembly, exceptions--limitation on civil recovery against firearms or ammunitions manufacturers, when, exception.

21.750. 1. The general assembly hereby occupies and preempts the entire field of legislation touching in any way firearms, components, ammunition and supplies to the complete exclusion of any order, ordinance or regulation by any political subdivision of this state. Any existing or future orders, ordinances or regulations in this field are hereby and shall be null and void except as provided in subsection 3 of this section.

2. No county, city, town, village, municipality, or other political subdivision of this state shall adopt any order, ordinance or regulation concerning in any way the sale, purchase, purchase delay, transfer, ownership, use, keeping, possession, bearing, transportation, licensing, permit, registration, taxation other than sales and compensating use taxes or other controls on firearms, components, ammunition, and supplies except as provided in subsection 3 of this section.

3. Nothing contained in this section shall prohibit any ordinance of any political subdivision which conforms exactly with any of the provisions of sections 571.010 to 571.070, with appropriate penalty provisions, or which regulates the open carrying of firearms readily capable of lethal use or the discharge of firearms within a jurisdiction, provided such ordinance complies with the provisions of section 252.243.

4. The lawful design, marketing, manufacture, distribution, or sale of firearms or ammunition to the public is not an abnormally dangerous activity and does not constitute a public or private nuisance.

5. No county, city, town, village or any other political subdivision nor the state shall bring suit or have any right to recover against any firearms or ammunition manufacturer, trade association or dealer for damages, abatement or injunctive relief resulting from or relating to the lawful design, manufacture, marketing, distribution, or sale of firearms or ammunition to the public. This subsection shall apply to any suit pending as of October 12, 2003, as well as any suit which may be brought in the future. Provided, however, that nothing in this section shall restrict the rights of individual citizens to recover for injury or death caused by the negligent or defective design or manufacture of firearms or ammunition.

6. Nothing in this section shall prevent the state, a county, city, town, village or any other political subdivision from bringing an action against a firearms or ammunition manufacturer or dealer for breach of contract or warranty as to firearms or ammunition purchased by the state or such political subdivision.

(L. 1984 H.B. 928 § 1, A.L. 2003 S.B. 13, A.L. 2007 S.B. 225)



Section 21.771 Joint committee established, members, duties, meetings--expiration date.

Joint committee established, members, duties, meetings--expiration date.

21.771. 1. There is established a joint committee of the general assembly to be known as the "Joint Committee on Child Abuse and Neglect" to be composed of seven members of the senate and seven members of the house of representatives. The senate members of the joint committee shall be appointed by the president pro tem and minority floor leader of the senate and the house members shall be appointed by the speaker and minority floor leader of the house of representatives. The appointment of each member shall continue during the member's term of office as a member of the general assembly or until a successor has been appointed to fill the member's place. No party shall be represented by more than four members from the house of representatives nor more than four members from the senate. A majority of the committee shall constitute a quorum, but the concurrence of a majority of the members shall be required for the determination of any matter within the committee's duties.

2. The joint committee shall:

(1) Make a continuing study and analysis of the state child abuse and neglect reporting and investigation system;

(2) Devise a plan for improving the structured decision making regarding the removal of a child from a home;

(3) Determine the additional personnel and resources necessary to adequately protect the children of this state and improve their welfare and the welfare of families;

(4) Address the need for additional foster care homes and to improve the quality of care provided to abused and neglected children in the custody of the state;

(5) Determine from its study and analysis the need for changes in statutory law; and

(6) Make any other recommendation to the general assembly necessary to provide adequate protections for the children of our state.

3. The joint committee shall meet within thirty days after its creation and organize by selecting a chairperson and a vice chairperson, one of whom shall be a member of the senate and the other a member of the house of representatives. The chairperson shall alternate between members of the house and senate every two years after the committee's organization.

4. The committee shall meet at least quarterly. The committee may meet at locations other than Jefferson City when the committee deems it necessary.

5. The committee shall be staffed by legislative personnel as is deemed necessary to assist the committee in the performance of its duties.

6. The members of the committee shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their official duties.

7. It shall be the duty of the committee to compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the committee may have for legislative action as well as any recommendations for administrative or procedural changes in the internal management or organization of state or local government agencies and departments. Copies of the report containing such recommendations shall be sent to the appropriate directors of state or local government agencies or departments included in the report.

8. The provisions of this section shall expire on January 15, 2018.

(L. 2012 S.B. 628 merged with S.B. 636)

Expires 1-15-18



Section 21.795 Joint committee on transportation oversight, members, quorum--report, when, contents--meetings, examination of reports, records required to be submitted.

Joint committee on transportation oversight, members, quorum--report, when, contents--meetings, examination of reports, records required to be submitted.

21.795. 1. There is established a permanent joint committee of the general assembly to be known as the "Joint Committee on Transportation Oversight" to be composed of seven members of the standing transportation committees of both the senate and the house of representatives and three nonvoting ex officio members. Of the fourteen members to be appointed to the joint committee, the seven senate members of the joint committee shall be appointed by the president pro tem of the senate and minority leader of the senate and the seven house members shall be appointed by the speaker of the house of representatives and the minority floor leader of the house of representatives. The seven senate members shall be composed, as nearly as may be, of majority and minority party members in the same proportion as the number of majority and minority party members in the senate bears to the total membership of the senate. No major party shall be represented by more than four members from the house of representatives. The ex officio members shall be the state auditor, the director of the oversight division of the committee on legislative research, and the commissioner of the office of administration or the designee of such auditor, director or commissioner. The joint committee shall be chaired jointly by both chairs of the senate and house transportation committees. A majority of the committee shall constitute a quorum, but the concurrence of a majority of the members, other than the ex officio members, shall be required for the determination of any matter within the committee's duties.

2. The department of transportation shall submit a written report prior to December thirty-first of each year to the governor and the lieutenant governor. The report shall be posted to the department's internet website so that general assembly members may elect to access a copy of the report electronically. The written report shall contain the following:

(1) A comprehensive financial report of all funds for the preceding state fiscal year which shall include a report by independent certified public accountants, selected by the commissioner of the office of administration, attesting that the financial statements present fairly the financial position of the department in conformity with generally accepted government accounting principles. This report shall include amounts of:

(a) State revenues by sources, including all new state revenue derived from highway users which results from action of the general assembly or voter-approved measures taken after August 28, 2003, and projects funded in whole or in part from such new state revenue, and amounts of federal revenues by source;

(b) Any other revenues available to the department by source;

(c) Funds appropriated, the amount the department has budgeted and expended for the following: contracts, right-of-way purchases, preliminary and construction engineering, maintenance operations and administration;

(d) Total state and federal revenue compared to the revenue estimate in the fifteen-year highway plan as adopted in 1992. All expenditures made by, or on behalf of, the department for personal services including fringe benefits, all categories of expense and equipment, real estate and capital improvements shall be assigned to the categories listed in this subdivision in conformity with generally accepted government accounting principles;

(2) A detailed explanation of the methods or criteria employed to select construction projects, including a listing of any new or reprioritized projects not mentioned in a previous report, and an explanation as to how the new or reprioritized projects meet the selection methods or criteria;

(3) The proposed allocation and expenditure of moneys and the proposed work plan for the current fiscal year, at least the next four years, and for any period of time expressed in any public transportation plan approved by either the general assembly or by the voters of Missouri. This proposed allocation and expenditure of moneys shall include the amounts of proposed allocation and expenditure of moneys in each of the categories listed in subdivision (1) of this subsection;

(4) The amounts which were planned, estimated and expended for projects in the state highway and bridge construction program or any other projects relating to other modes of transportation in the preceding state fiscal year and amounts which have been planned, estimated or expended by project for construction work in progress;

(5) The current status as to completion, by project, of the fifteen-year road and bridge program adopted in 1992. The first written report submitted pursuant to this section shall include the original cost estimate, updated estimate and final completed cost by project. Each written report submitted thereafter shall include the cost estimate at the time the project was placed on the most recent five-year highway and bridge construction plan and the final completed cost by project;

(6) The reasons for cost increases or decreases exceeding five million dollars or ten percent relative to cost estimates and final completed costs for projects in the state highway and bridge construction program or any other projects relating to other modes of transportation completed in the preceding state fiscal year. Cost increases or decreases shall be determined by comparing the cost estimate at the time the project was placed on the most recent five-year highway and bridge construction plan and the final completed cost by project. The reasons shall include the amounts resulting from inflation, department-wide design changes, changes in project scope, federal mandates, or other factors;

(7) Specific recommendations for any statutory or regulatory changes necessary for the efficient and effective operation of the department;

(8) An accounting of the total amount of state, federal and earmarked federal highway funds expended in each district of the department of transportation; and

(9) Any further information specifically requested by the joint committee on transportation oversight.

3. Prior to February fifteenth of each year, the committee shall hold an annual meeting and call before its members, officials or employees of the state highways and transportation commission or department of transportation, as determined by the committee, for the sole purpose of receiving and examining the report required pursuant to subsection 2 of this section. The committee shall not have the power to modify projects or priorities of the state highways and transportation commission or department of transportation. The committee may make recommendations to the state highways and transportation commission or the department of transportation. Disposition of those recommendations shall be reported by the commission or the department to the joint committee on transportation oversight.

4. In addition to the annual meeting required by subsection 3 of this section, the committee shall meet two times each year. The co-chairs of the committee shall establish an agenda for each meeting that may include, but not be limited to, the following items to be discussed with the committee members throughout the year during the scheduled meeting:

(1) Presentation of a prioritized plan for all modes of transportation;

(2) Discussion of department efficiencies and expenditure of cost-savings within the department;

(3) Presentation of a status report on department of transportation revenues and expenditures, including a detailed summary of projects funded by new state revenue as provided in paragraph (a) of subdivision (1) of subsection 2 of this section; and

(4) Implementation of any actions as may be deemed necessary by the committee as authorized by law.

The co-chairs of the committee may call special meetings of the committee with ten days' notice to the members of the committee, the director of the department of transportation, and the department of transportation.

5. The committee shall also review all applications for the development of specialty plates submitted to it by the department of revenue. The committee shall approve such application by a majority vote. The committee shall approve any application unless the committee receives:

(1) A signed petition from five house members or two senators that they are opposed to the approval of the proposed license plate and the reason for such opposition;

(2) Notification that the organization seeking authorization to establish a new specialty license plate has not met all the requirements of section 301.3150;

(3) A proposed new specialty license plate containing objectionable language or design;

(4) A proposed license plate not meeting the requirements of any reason promulgated by rule.

The committee shall notify the director of the department of revenue upon approval or denial of an application for the development of a specialty plate.

6. The committee shall submit records of its meetings to the secretary of the senate and the chief clerk of the house of representatives in accordance with sections 610.020 and 610.023.

(L. 1998 H.B. 1681 & 1342 merged with S.B. 883, A.L. 2003 H.B. 668, A.L. 2004 S.B. 1233, et al., A.L. 2009 H.B. 683 merged with H.B. 752, A.L. 2012 H.B. 1402)

(2009) Messages on specialty license plates communicate private, not government, speech; specialty plate program allows the State to engage in viewpoint discrimination and thus violates the First Amendment. Roach v. Stouffer, 560 F.3d 860 (8th Cir.).



Section 21.800 Joint committee on terrorism, bioterrorism, and homeland security established, members, duties, meetings, expenses, report--expires, when.

Joint committee on terrorism, bioterrorism, and homeland security established, members, duties, meetings, expenses, report--expires, when.

21.800. 1. There is established a joint committee of the general assembly to be known as the "Joint Committee on Terrorism, Bioterrorism, and Homeland Security" to be composed of seven members of the senate and seven members of the house of representatives. The senate members of the joint committee shall be appointed by the president pro tem and minority floor leader of the senate and the house members shall be appointed by the speaker and minority floor leader of the house of representatives. The appointment of each member shall continue during the member's term of office as a member of the general assembly or until a successor has been appointed to fill the member's place when his or her term of office as a member of the general assembly has expired. No party shall be represented by more than four members from the house of representatives nor more than four members from the senate. A majority of the committee shall constitute a quorum, but the concurrence of a majority of the members shall be required for the determination of any matter within the committee's duties.

2. The joint committee shall:

(1) Make a continuing study and analysis of all state government terrorism, bioterrorism, and homeland security efforts, including the feasibility of compiling information relevant to immigration enforcement issues;

(2) Devise a standard reporting system to obtain data on each state government agency that will provide information on each agency's terrorism and bioterrorism preparedness, and homeland security status at least biennially;

(3) Determine from its study and analysis the need for changes in statutory law; and

(4) Make any other recommendation to the general assembly necessary to provide adequate terrorism and bioterrorism protections, and homeland security to the citizens of the state of Missouri.

3. The joint committee shall meet within thirty days after its creation and organize by selecting a chairperson and a vice chairperson, one of whom shall be a member of the senate and the other a member of the house of representatives. The chairperson shall alternate between members of the house and senate every two years after the committee's organization.

4. The committee shall meet at least quarterly. The committee may meet at locations other than Jefferson City when the committee deems it necessary.

5. The committee shall be staffed by legislative personnel as is deemed necessary to assist the committee in the performance of its duties.

6. The members of the committee shall serve without compensation but shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their official duties.

7. It shall be the duty of the committee to compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the committee may have for legislative action as well as any recommendations for administrative or procedural changes in the internal management or organization of state or local government agencies and departments. Copies of the report containing such recommendations shall be sent to the appropriate directors of state or local government agencies or departments included in the report.

8. The provisions of this section shall expire on December 31, 2011.

(L. 2002 S.B. 712 § 38.050, A.L. 2008 H.B. 1450, A.L. 2009 H.B. 124)

Expires 12-31-11



Section 21.801 Committee created, members, meetings--report, content--subcommittee created--expiration.

Committee created, members, meetings--report, content--subcommittee created--expiration.

21.801. 1. There is hereby established a joint committee of the general assembly, which shall be known as the "Joint Committee on Urban Agriculture".

2. The joint committee shall be composed of ten members. Five members shall be from the senate, with three members appointed by the president pro tem of the senate and two members appointed by the minority leader of the senate. Five members shall be from the house of representatives, with three members appointed by the speaker of the house of representatives and two members appointed by the minority leader of the house of representatives. All members of the Missouri general assembly not appointed in this subsection may be nonvoting, ex officio members of the joint committee. A majority of the appointed members of the joint committee shall constitute a quorum.

3. The joint committee shall meet within thirty days after it becomes effective and organize by selecting a chairperson and a vice chairperson, one of whom shall be a member of the senate and the other a member of the house of representatives. The joint committee may meet at locations other than Jefferson City when the committee deems it necessary.

4. The committee shall prepare a final report together with its recommendations for any legislative action deemed necessary for submission to the speaker of the house of representatives, president pro tem of the senate, and the governor by December 31, 2012. The report shall study and make recommendations regarding the impact of urban farm cooperatives, vertical farming, and sustainable living communities in this state and shall examine the following:

(1) Trends in urban farming, including vertical farming, urban farm cooperatives, and sustainable living communities;

(2) Existing services, resources, and capacity for such urban farming;

(3) The impact on communities and populations affected; and

(4) Any needed state legislation, policies, or regulations.

5. The committee shall hold a minimum of one meeting at three urban regions in the state of Missouri to seek public input. The committee may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the committee considers advisable to carry out the provisions of this section.

6. The joint committee may solicit input and information necessary to fulfill its obligations from the general public, any state department, state agency, political subdivision of this state, or anyone else it deems advisable.

7. (1) The joint committee shall establish a subcommittee to be known as the "Urban Farming Advisory Subcommittee" to study, analyze, and provide background information, recommendations, and findings in preparation of each of the public hearings called by the joint committee. The subcommittee may also review draft recommendations of the joint committee, if requested. The subcommittee will meet as often as necessary to fulfill the requirements and time frames set by the joint committee.

(2) The subcommittee shall consist of twelve members, as follows:

(a) Four members shall include the directors of the following departments, or their designees:

a. Agriculture, who shall serve as chair of the subcommittee;

b. Economic development;

c. Health and senior services; and

d. Natural resources; and

(b) The chair shall select eight additional members, subject to approval by a majority of the joint committee, who shall have experience in or represent organizations associated with at least one of the following areas:

a. Sustainable energy;

b. Farm policy;

c. Urban botanical gardening;

d. Sustainable agriculture;

e. Urban farming or community gardening;

f. Vertical farming;

g. Agriculture policy or advocacy; and

h. Urban development.

8. Members of the committee and subcommittee shall serve without compensation but may be reimbursed for necessary expenses pertaining to the duties of the committee.

9. The staffs of senate research, the joint committee on legislative research, and house research may provide such legal, research, clerical, technical, and bill drafting services as the joint committee may require in the performance of its duties.

10. Any actual and necessary expenses of the joint committee, its members, and any staff assigned to the joint committee incurred by the joint committee shall be paid by the joint contingent fund.

11. The provisions of this section shall expire on January 1, 2013.

(L. 2010 H.B. 1848, A.L. 2011 S.B. 356)

Effective 7-11-11

Expires 1-01-13



Section 21.805 Joint committee on the life sciences established, members, appointment, duties, meetings, report.

Joint committee on the life sciences established, members, appointment, duties, meetings, report.

21.805. 1. There is hereby established a joint committee of the general assembly to be known as the "Joint Committee on the Life Sciences" to be composed of seven members of the senate and seven members of the house of representatives. The senate members of the joint committee shall be appointed by the president pro tem and the minority floor leader of the senate, and the house members of the joint committee shall be appointed by the speaker and the minority floor leader of the house of representatives. The appointment of each member shall continue during the member's term of office or until a successor has been appointed to fill the member's place when his or her term of office as a member of the general assembly has expired. No party shall be represented by more than four members from the house of representatives or more than four members from the senate. A majority of the joint committee shall constitute a quorum, but the concurrence of a majority of the members shall be required for the determination of any matter within the joint committee's duties.

2. The joint committee shall be charged with making recommendations to the full general assembly in the following areas:

(1) Legislative implementation of Missouri's strategic plan for life sciences, or successor plans;

(2) Executive branch actions and policies necessary to nurture and support life sciences research and commercialization;

(3) State investments necessary to nurture and support life sciences research and commercialization;

(4) Changes necessary in Missouri's tax system to nurture and support life sciences research and commercialization;

(5) Laws and policies necessary to eliminate barriers to life sciences research and commercialization and to encourage the start-up of new life sciences companies in Missouri;

(6) Laws and policies necessary to encourage the retention and recruitment of existing life sciences companies in Missouri;

(7) Laws and policies necessary to encourage the recruitment of expert life scientists to Missouri;

(8) Coordination of Missouri's existing scientific resources, including Missouri's colleges and universities; and

(9) Any other legislative action necessary to nurture and support life sciences research and commercialization in Missouri.

3. The joint committee shall meet within thirty days after its creation and organize by selecting a chairperson and vice chairperson, one of whom shall be a member of the senate and the other a member of the house of representatives. The chairpersonship shall alternate between members of the house and senate every two years after the joint committee's organization.

4. The joint committee shall meet at least quarterly and may meet at locations other than Jefferson City when the joint committee deems it necessary.

5. The joint committee shall be staffed by legislative personnel as is deemed necessary to assist the joint committee in the performance of its duties.

6. The members of the joint committee shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

7. The joint committee shall compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the joint committee may have for legislative action as well as any recommendations for administrative or procedural changes in the internal management or organization of state government agencies and departments. Copies of the report containing such recommendations shall be sent to the appropriate directors of state departments and agencies included in the report.

8. All state departments, agencies, boards, and commissions shall cooperate with and assist the joint committee in the performance of its duties and shall make available all information requested.

(L. 2003 H.B. 465 merged with S.B. 511)

CROSS REFERENCES:

Board of life sciences research established, powers and duties, 196.1103 to 196.1130

Life sciences research trust fund established, 196.1100



Section 21.810 Joint committee on tax policy established, members, appointment, duties.

Joint committee on tax policy established, members, appointment, duties.

21.810. 1. There is established a permanent joint committee of the general assembly to be known as the "Joint Committee on Tax Policy" which shall be composed of five members of the senate, appointed by the president pro tem of the senate, and five members of the house of representatives, appointed by the speaker of the house of representatives. A majority of the members of the committee shall constitute a quorum. The members shall annually select one of the members to be the chair and one of the members to be the vice chair. The speaker of the house of representatives and the president pro tem of the senate shall appoint the respective majority members. The minority leader of the house and the minority leader of the senate shall appoint the respective minority members. The members shall receive no additional compensation, but shall be reimbursed for actual and necessary expenses incurred by them in the performance of their duties. No major party shall be represented on the committee by more than three members from the senate nor by more than three members from the house. The committee is authorized to meet and act year round and to employ the necessary personnel within the limits of appropriations. The staff of the committee on legislative research, house research, and senate research shall provide necessary clerical, research, fiscal, and legal services to the committee, as the committee may request.

2. It shall be the duty of the committee:

(1) To make a continuing study and analysis of the current and proposed tax policy of this state as it relates to:

(a) Fairness and equity;

(b) True economic impact;

(c) Burden on individuals and businesses;

(d) Effectiveness of tax expenditures;

(e) Impact on political subdivisions of this state;

(f) Agreements and contracts with the federal government, other states and territories, political subdivisions, and private entities relating to the collection and administration of state and local taxes and fees;

(g) Compliance with the state and United States Constitution and federal and international law; and

(h) The effects of interstate commerce;

(2) To make a continuing study and review of the department of revenue, the department of economic development, the state tax commission, and any other state agency, commission, or state executive office responsible for the administration of tax policies;

(3) To study the effects of the coupling or decoupling with the federal income tax code as it relates to the state income tax;

(4) To make recommendations, as and when the committee deems fit, to the general assembly for legislative action or to report findings and to the departments, commissions, and offices for administrative or procedural changes;

(5) To study the effects of a sales tax holiday; and

(6) To examine and assess the public benefit of any tax credit program that is the subject of an audit by the state auditor pursuant to section 620.1300 and provide a report to the general assembly and the governor with the committee's findings and recommendations, if any, regarding such tax credit program within six months of receiving the audit report.

3. All state departments, commissions, and offices responsible for the administration of tax policies shall cooperate with and assist the committee in the performance of its duties and shall make available all books, records and information requested, except individually identifiable information regarding a specific taxpayer. The committee may also consult with public and private universities and academies, public and private organizations, and private citizens in the performance of its duties. The committee may contract with public and private entities, within the limits of appropriation, for analysis and study of current or proposed changes to state and local tax policy. The committee shall have the power to subpoena witnesses, take testimony under oath, compel the attendance of witnesses, the giving of testimony and the production of records.

(L. 2003 H.B. 600 merged with S.B. 11, A.L. 2004 S.B. 1099)



Section 21.820 Joint committee on government accountability established, members, duties, meetings, staff, report.

Joint committee on government accountability established, members, duties, meetings, staff, report.

21.820. 1. There is established a joint committee of the general assembly to be known as the "Joint Committee on Government Accountability" to be composed of seven members of the senate and seven members of the house of representatives. The senate members of the joint committee shall be appointed by the president pro tem and minority floor leader of the senate and the house members shall be appointed by the speaker and minority floor leader of the house of representatives. Each member shall be appointed for a term of two years or until a successor has been appointed to fill the member's place when his or her term has expired. Members may be reappointed to the joint committee. No party shall be represented by more than four members from the house of representatives nor more than four members from the senate. A majority of the committee shall constitute a quorum, but the concurrence of a majority of the members shall be required for the determination of any matter within the committee's duties.

2. The joint committee shall:

(1) Make a continuing study and analysis of inefficiencies, fraud and misconduct in state government;

(2) Determine the appropriate method of obtaining data on each entity of state government that will provide relevant information at least biennially for the identification of potential and actual inefficiencies in each state entity's function, duties, and performance;

(3) Determine from its study and analysis the need for changes in statutory law, rules, or policies; and

(4) Make any other recommendation to the general assembly necessary to reduce inefficiencies in state government;

(5) Identify and acknowledge government agencies and officials who perform functions in an efficient and effective manner.

3. The joint committee shall meet within thirty days after its creation and organize by selecting a chairperson and a vice chairperson, one of whom shall be a member of the senate and the other a member of the house of representatives. The chairperson shall alternate between members of the house and senate every two years after the committee's organization.

4. The committee shall meet at least four times a year. The committee may meet at locations other than Jefferson City when the committee deems it necessary.

5. The committee shall be staffed by legislative personnel as is deemed necessary to assist the committee in the performance of its duties.

6. The members of the committee shall serve without compensation but shall be entitled to reimbursement from the joint contingent fund for actual and necessary expenses incurred in the performance of their official duties.

7. It shall be the duty of the committee to compile a full report of its activities for submission to the general assembly. The report shall be submitted not later than the fifteenth of January of each year in which the general assembly convenes in regular session and shall include any recommendations which the committee may have for legislative action as well as any recommendations for administrative or procedural changes in the internal management or organization of state government agencies and departments. Copies of the report containing such recommendations shall be sent to the appropriate directors of state or local government agencies or departments included in the report.

(L. 2004 H.B. 1599)



Section 21.830 Joint committee established, members, meetings, duties, hearings, report--dissolution of committee.

Joint committee established, members, meetings, duties, hearings, report--dissolution of committee.

21.830. 1. There is hereby established a joint committee of the general assembly, which shall be known as the "Joint Committee on Missouri's Energy Future", which shall be composed of five members of the senate, with no more than three members of one party, and five members of the house of representatives, with no more than three members of one party. The senate members of the committee shall be appointed by the president pro tem of the senate and the house members by the speaker of the house of representatives. The committee shall select either a chairperson or co-chairpersons, one of whom shall be a member of the senate and one a member of the house of representatives. A majority of the members shall constitute a quorum. Meetings of the committee may be called at such time and place as the chairperson or chairpersons designate.

2. The committee shall examine Missouri's present and future energy needs to determine the best strategy to ensure a plentiful, affordable and clean supply of electricity that will meet the needs of the people and businesses of Missouri for the next twenty-five years and ensure that Missourians continue to benefit from low rates for residential, commercial, and industrial energy consumers.

3. The joint committee may hold hearings as it deems advisable and may obtain any input or information necessary to fulfill its obligations. The committee may make reasonable requests for staff assistance from the research and appropriations staffs of the house and senate and the committee on legislative research, as well as the department of economic development, department of natural resources, and the public service commission.

4. The joint committee shall prepare a final report, together with its recommendations for any legislative action deemed necessary, for submission to the general assembly by December 31, 2009, at which time the joint committee shall be dissolved.

5. Members of the committee shall receive no compensation but may be reimbursed for reasonable and necessary expenses associated with the performance of their official duties.

(L. 2009 H.B. 734 § 1)

Effective 7-07-09



Section 21.835 Joint committee to evaluate removal of certain offenses from the sexual offender registry.

Joint committee to evaluate removal of certain offenses from the sexual offender registry.

21.835. Consistent with its comprehensive review of the Missouri criminal code, the joint committee on the Missouri criminal code, as established by senate concurrent resolution no. 28 as adopted by the ninety-sixth general assembly, second regular session, shall evaluate removal of offenses from the sexual offender registry which do not jeopardize public safety or do not contribute to the public's assessment of risk associated with offenders.

(L. 2012 S.B. 628 § 2)



Section 21.850 Joint committee established, members, duties, report.

Joint committee established, members, duties, report.

21.850. 1. There is hereby established a joint committee of the general assembly, which shall be known as the "Joint Committee on Solid Waste Management District Operations", which shall be composed of five members of the senate, with no more than three members of one party, and five members of the house of representatives, with no more than three members of one party. The senate members of the committee shall be appointed by the president pro tempore of the senate and the house members by the speaker of the house of representatives. The committee shall select either a chairperson or co-chairpersons, one of whom shall be a member of the senate and one a member of the house of representatives. A majority of the members shall constitute a quorum. Meetings of the committee may be called at such time and place as the chairperson or chairpersons designate.

2. The committee shall examine solid waste management district operations, including but not limited to the efficiency, efficacy, and reasonableness of costs and expenses of such districts to Missouri taxpayers.

3. The joint committee may hold hearings as it deems advisable and may obtain any input or information necessary to fulfill its obligations. The committee may make reasonable requests for staff assistance from the research and appropriations staffs of the house and senate and the committee on legislative research, as well as the department of natural resources and representatives of solid waste management districts.

4. The joint committee shall prepare a final report, together with its recommendations for any legislative action deemed necessary, for submission to the general assembly by December 31, 2013, at which time the joint committee shall be dissolved.

5. Members of the committee shall receive no compensation but may be reimbursed for reasonable and necessary expenses associated with the performance of their official duties.

(L. 2013 H.B. 28 § 2 merged with H.B. 650 § 2)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 21.910 Committee created, members, duties--report--expiration.

Committee created, members, duties--report--expiration.

21.910. 1. There is hereby created the "Joint Committee on the Reduction and Reorganization of Programs within State Government". The committee shall be composed of thirteen members as follows:

(1) Three majority party members and two minority party members of the senate, to be appointed by the president pro tem of the senate;

(2) Three majority party members and two minority party members of the house of representatives, to be appointed by the speaker of the house of representatives;

(3) The commissioner of the office of administration, or his or her designee;

(4) A representative of the governor's office; and

(5) A supreme court judge, or his or her designee, as selected by the Missouri supreme court.

2. The committee shall study programs within every department that should be eliminated, reduced, or combined with another program or programs. As used in this section, the term "program" shall have the same meaning as in section 23.253.

3. In order to assist the committee with its responsibilities under this section, each department shall comply with any request for information made by the committee with regard to any programs administered by such department.

4. The members of the committee shall elect a chairperson and vice chairperson.

5. The committee shall submit a report to the general assembly by December 31, 2010, and such report shall contain any recommendations of the committee for eliminating, reducing, or combining any program with another program or programs in the same or a different department.

6. The provisions of this section shall expire on January 1, 2011.

(L. 2010 H.B. 1868)

Expires 1-01-11



Section 21.920 Committee established, members, terms, duties--report.

Committee established, members, terms, duties--report.

21.920. 1. There is established a joint committee of the general assembly to be known as the "Joint Committee on Missouri's Promise" to be composed of five members of the senate and five members of the house of representatives. The senate members of the joint committee shall be appointed by the president pro tem of the senate and the house members shall be appointed by the speaker of the house of representatives. The appointment of each member shall continue during the member's term of office as a member of the general assembly or until a successor has been appointed to fill the member's place when his or her term of office as a member of the general assembly has expired. No party shall be represented by more than three members from the house of representatives nor more than three members from the senate. A majority of the committee shall constitute a quorum, but the concurrence of a majority of the members shall be required for the determination of any matter within the committee's duties.

2. The committee shall be charged with the following:

(1) Examining issues that will be impacting the future of the state of Missouri and its citizens;

(2) Developing long-term strategies and plans for:

(a) Increasing the economic prosperity and opportunities for the citizens of this state;

(b) Improving the health status of our citizens;

(c) An education system that educates students who are capable of attending and being productive and successful citizens and designed to successfully prepare graduates for global competition;

(d) Investing in, and maintaining, a modern infrastructure and transportation system and identifying potential sources of revenue to sustain such efforts; and

(e) Other areas that the committee determines are vital to improving the lives of the citizens of Missouri;

(3) Developing three-, five-, and ten-year plans for the general assembly to meet the long-term strategies outlined in subdivision (2) of this subsection;

(4) Implementing budget forecasting for the upcoming ten years in order to plan for the long-term financial soundness of the state; and

(5) Such other matters as the committee may deem necessary in order to determine the proper course of future legislative and budgetary action regarding these issues.

3. The committee may solicit input and information necessary to fulfill its obligations, including, but not limited to, soliciting input and information from any state department or agency the committee deems relevant, political subdivisions of this state, and the general public.

4. By January 1, 2011, and every year thereafter, the committee shall issue a report to the general assembly with any findings or recommendations of the committee with regard to its duties under subsection 2 of this section.

5. Members of the committee shall receive no compensation but may be reimbursed for reasonable and necessary expenses associated with the performance of their official duties.

(L. 2010 H.B. 1965, A.L. 2011 S.B. 173)






Chapter 23 Committee on Legislative Research

Section 23.010 Establishing a committee on legislative research--members--appointment--discharge.

Establishing a committee on legislative research--members--appointment--discharge.

23.010. A permanent joint committee of the general assembly known as the "Committee on Legislative Research", to be comprised of the chairman of the senate appropriations committee and nine other members of the senate and the chairman of the house budget committee and nine other members of the house of representatives, is established and its offices are in the capitol building, Jefferson City, Missouri. The senate members of the committee shall be appointed by the president pro tem of the senate and the house members shall be appointed by the speaker of the house and appointment of each member shall continue during his term of office as a member of the general assembly, or until a successor is appointed to fill the place of any committee member whose term of office has expired. No major party shall be represented by more than six members from the house nor more than six from the senate on the committee. The general assembly, by a majority vote of the elected members, may discharge any or all of the members of the committee at any time and select their successors.

(RSMo 1939 § 14737, A.L. 1943 p. 632, A.L. 1945 p. 1136, A.L. 1957 p. 595, A.L. 1984 H.B. 1087)



Section 23.020 Duties of committee.

Duties of committee.

23.020. The committee shall perform the following services for the members of the general assembly:

(1) Provide a research and reference service on legislative problems;

(2) Upon written request, make investigation into legislative and governmental institutions of this state or other states to aid the general assembly;

(3) Upon written request, assist and cooperate with any interim legislative committee or commission created by the general assembly;

(4) Upon written request, draft or aid in drafting bills, resolutions, memorials and amendments and render any other service in connection therewith for any member of the general assembly.

(L. 1943 p. 632 § 14743A, A.L. 1957 p. 595)

CROSS REFERENCE:

Revision of statutes, duties of committee, Chap. 3



Section 23.030 Legislative library--reference service.

Legislative library--reference service.

23.030. The legislative library room located on the third floor of the capitol building and in a northerly position between the senate chamber and the house chamber is set aside as a legislative library quarters under the direction and control of the committee on legislative research. Out of an appropriation made for that purpose, the committee on legislative research shall maintain a reference service which shall be available to the general assembly and the public. This service may include the following specific functions:

(1) Maintain a legislative library and purchase for the library any printed or written reference material relating to problems of the state or political subdivisions as would in the judgment of the committee aid the members of the general assembly;

(2) Secure and file copies of all bills, resolutions, amendments, memorials, reports of committees, journals and other documents printed by order of either house of the general assembly; and collect, catalogue and index material as soon as practicable after it has been printed;

(3) Keep an index or digest of the action on each bill, resolution, and memorial by either body of the general assembly and the governor, the digest to be printed and distributed at intervals the committee deems practicable.

(RSMo 1939 § 14743, A.L. 1943 p. 632, A.L. 1957 p. 595)



Section 23.040 Service concerning bills.

Service concerning bills.

23.040. From the time the general assembly of the state convenes until it is adjourned finally, the committee on legislative research, through its representatives, shall give consideration to and service concerning any bill before the general assembly requested by any member of the senate or the house of representatives or any committee of the general assembly having the bills before it for consideration. This service shall continue after adjournment and during any recess or vacation. Employees of the committee shall not oppose or urge legislation but, upon request, shall assist members of the general assembly as to bills, resolutions and measures, draft them in proper form and furnish to members any available information upon matters which fall within the scope of the duties of the committee.

(RSMo 1939 § 14745, A.L. 1943 p. 632, A.L. 1957 p. 595)



Section 23.045 Revision bill, content.

Revision bill, content.

23.045. Any bill denominated as a revision bill by the committee shall contain only that subject matter approved by the committee and additional material may not be amended thereto, unless needed as a technical correction.

(L. 1992 H.B. 1849 § 2)

Effective 5-28-92



Section 23.050 Committee empowered to obtain information concerning state departments and institutions--assemble information and make report.

Committee empowered to obtain information concerning state departments and institutions--assemble information and make report.

23.050. 1. The committee may obtain information upon the needs, organization, functioning, efficiency and financial status of any department of state government or of any institution or agency which is supported in whole or in part by revenue of the state; collect and assemble information concerning the revenue of the state and the tax resources of the state and upon questions of statewide interest which may reasonably become subjects of legislative action or of legislative consideration; make available such information as is requested by any member or member-elect of the general assembly.

2. The committee shall compile a report of its activities and a detailed account of its expenditures for submission to the general assembly, which report shall be completed at least thirty days prior to the convening of each regular session of the general assembly. The report shall be mailed to the post-office address of each member of the present and forthcoming general assembly and a copy of the report shall be submitted to each state elective officer. The report shall include any recommendations for legislative action as well as any recommendations which the committee desires to make concerning the efficient and economical operation of the state government.

(L. 1943 p. 632 § 14745A, A.L. 1957 p. 595)



Section 23.060 Legislative library, material available to whom--procuring information from other state agencies.

Legislative library, material available to whom--procuring information from other state agencies.

23.060. The material, including books and other publications of the research library maintained by the committee, is available to the members of the general assembly. All officers of the state, all departments, commissions and bureaus of the state, and all persons connected therewith, the University of Missouri, the teachers' colleges and all agencies of the state which are supported in whole or in part by state funds shall give the committee, or its duly authorized representatives, complete access to their records and full information and all reasonable assistance in any matter of research or investigation which, in the judgment of the committee, requires recourse to them or to data within their knowledge or control; but this section does not compel the disclosure of any records or information which is declared to be privileged or confidential by any other law of this state, unless the committee is specifically authorized to procure the information by a concurrent resolution adopted by the general assembly.

(RSMo 1939 § 14744, A.L. 1943 p. 632, A.L. 1957 p. 595, A.L. 1988 S.B. 519)



Section 23.070 Committee on legislative research, officers, how selected--director, duties of--meetings, when held, quorum, number required for.

Committee on legislative research, officers, how selected--director, duties of--meetings, when held, quorum, number required for.

23.070. The committee on legislative research shall meet within ten days after the convening of each general assembly and organize by selecting a chairman and a vice chairman, one of whom shall be a member of the senate and one of whom shall be a member of the house of representatives. Until January of 1985, the chairman shall be a member of the house. In 1985 the chairman shall be a member of the senate. In 1987 the chairman shall be a member of the house. The chairmanship shall alternate between members of the senate and house each two years after 1987. The director shall serve as secretary to the committee on legislative research. Unless otherwise directed by the committee, he shall keep the records of the committee and be subject to the jurisdiction and order of the committee during the vacation or recess of the general assembly. The regular meeting place of the committee shall be in Jefferson City, Missouri, and after its inception and organization it shall regularly meet at least once every three months. A majority of the members of the committee shall constitute a quorum and a majority of a quorum may act for the entire committee. Special meetings of the committee may be called at such time and place within the state as the chairman thereof designates.

(RSMo 1939 § 14738, A.L. 1943 p. 632, A.L. 1945 p. 1126, A.L. 1957 p. 595, p. 614, A.L. 1977 S.B. 419, A.L. 1984 H.B. 1087, A.L. 1985 S.B. 354)



Section 23.080 Director of committee on legislative research--how employed, compensation, qualifications--staff--oversight division supervision--library expenditures authorized.

Director of committee on legislative research--how employed, compensation, qualifications--staff--oversight division supervision--library expenditures authorized.

23.080. 1. The committee may regularly employ and fix the compensation of a director of research who is competent to assume administration of the necessary activities of the committee under the direction of the committee. The committee may also employ other attorneys, research assistants, clerks and other persons as it deems necessary within the limits of the appropriation made therefor to carry out the provisions of this chapter or to provide assistance for the members and committees of the general assembly. Except for those employees assigned to the oversight division, all employees of the committee shall be under the supervision of the director of research, and he shall, as directed by the committee, assign and supervise all work projects of those employees and keep all necessary personnel records for those employees and others of the committee if so directed. All employees of the oversight division shall be under the supervision of the director of the oversight division, and he shall, as directed by the subcommittee, assign and supervise all work projects of the employees of that division.

2. The committee may provide necessary legal reports and other publications to be kept in the library of the committee and pay for same out of any appropriations made to the committee. The secretary of state and the revisor of statutes shall furnish the librarian, without charge, the number of Missouri statutes and session laws as is desired by the committee to enable it to exchange the statutes and session laws for those of other states.

(RSMo 1939 § 14746, A.L. 1943 p. 632, A.L. 1957 p. 595, A.L. 1977 S.B. 419, A.L. 1985 S.B. 354)



Section 23.090 Legislative library and other space under control of committee on legislative research.

Legislative library and other space under control of committee on legislative research.

23.090. The committee on legislative research has charge and control of the legislative library and all other space within the capitol assigned to it.

(RSMo 1939 § 14739, A.L. 1943 p. 632, A.L. 1957 p. 595, A.L. 1977 S.B. 419)



Section 23.140 Fiscal notes required for legislation--exceptions--contents--interference with staff prohibited--cooperation of agencies--changes in fiscal notes, hearings, procedure.

Fiscal notes required for legislation--exceptions--contents--interference with staff prohibited--cooperation of agencies--changes in fiscal notes, hearings, procedure.

23.140. 1. Legislation, with the exception of appropriation bills, introduced into either house of the general assembly shall, before being acted upon, be submitted to the oversight division of the committee on legislative research for the preparation of a fiscal note. The staff of the oversight division shall prepare a fiscal note, examining the items contained in subsection 2 and such additional items as may be provided either by joint rule of the house and senate or by resolution adopted by the committee or the oversight subcommittee.

2. The fiscal note shall state:

(1) The cost of the proposed legislation to the state for the next two fiscal years;

(2) Whether or not the proposed legislation will establish a program or agency that will duplicate an existing program or agency;

(3) Whether or not there is a federal mandate for the program or agency;

(4) Whether or not the proposed program or agency will have significant direct fiscal impact upon any political subdivision of the state;

(5) Whether or not any new physical facilities will be required; and

(6) Whether or not the proposed legislation will have an economic impact on small businesses. For the purpose of this subdivision "small business" means a corporation, partnership, sole proprietorship or other business entity, including its affiliates, that:

(a) Is independently owned and operated; and

(b) Employs fifty or fewer full-time employees.

3. The fiscal note for a bill shall accompany the bill throughout its course of passage. No member of the general assembly, lobbyist or persons other than oversight division staff members shall participate in the preparation of any fiscal note unless the communication is in writing, with a duplicate to be filed with the fiscal note or unless requested for information by the fiscal analyst preparing the note. Violations of this provision shall be reported to the chairman of the legislative research committee and subject the fiscal note and proposed bill to subcommittee review. Once a fiscal note has been signed and approved by the director of the oversight division, the note shall not be changed or revised without prior approval of the chairman of the legislative research committee, except to reflect changes made in the bill it accompanies, or to correct patent typographical, clerical or drafting errors that do not involve changes of substance, nor shall substitution be made therefor. Appeals to revise, change or to substitute a fiscal note shall be made in writing by a member of the general assembly to the chairman of the legislative research committee and a hearing before the committee or subcommittee shall be granted as soon as possible. Any member of the general assembly, upon presentation of new or additional material, may, within three legislative days after the hearing on the request to revise, change or substitute a fiscal note, request one rehearing before the full committee to further consider the requested change. The subcommittee, if satisfied that new or additional material has been presented, may recommend such rehearing to the full committee, and the rehearing shall be held as soon as possible thereafter.

4. The director of the division, hereinafter provided for, or the director's designees, shall seek information and advice from the affected department, division or agency of state government and shall call upon the research staffs of the house of representatives and of the senate, and upon the staffs of the house and senate appropriations committees for assistance in carrying out fiscal notes and evaluations of programs selected by the committee, during the interim, and each staff shall supply such information or advice as it deems appropriate in response to the inquiry. The state auditor shall, upon request, cooperate and provide assistance in the conduct of audits and the preparation of reports made in connection therewith.

(L. 1984 H.B. 1087, A.L. 1985 S.B. 354, A.L. 1996 H.B. 1123, A.L. 2012 H.B. 1029)



Section 23.150 Oversight division organized, duties--subcommittee may be formed--number appointed, qualifications, powers and duties--oversight director and staff employed, qualifications.

Oversight division organized, duties--subcommittee may be formed--number appointed, qualifications, powers and duties--oversight director and staff employed, qualifications.

23.150. 1. The committee on legislative research shall organize an oversight division to prepare fiscal notes and to conduct program evaluations of state agencies, including program evaluations involving budget transparency and accountability. The committee may form a subcommittee of not less than six members to provide direct supervision of the personnel and practices of the division. The subcommittee shall consist of one-half of the members appointed by the chair from the house which he or she represents and one-half of the members appointed by the vice chair from the house which he or she represents.

2. Within the limits of the appropriations made for this division, the committee shall employ a director of the oversight division and other personnel as it deems necessary. The director shall be qualified by training and experience to conduct such evaluations, and he or she shall be directly responsible for those activities. The director of the oversight division, with the consent of the joint committee, may employ personnel necessary to carry out the duties prescribed in this chapter. Persons employed to work in the oversight division shall be professional persons possessing a wide knowledge and demonstrated expertise in governmental programming and financial planning, in conducting program review evaluations and analytic studies, and of federal, state, and local government budgetary processes, laws and regulations of the state of Missouri.

(L. 1984 H.B. 1087, A.L. 1985 S.B. 354, A.L. 2012 H.B. 1029)

CROSS REFERENCE:

Federal mandate auditor, director of oversight to serve, duties, 33.825 to 33.829



Section 23.153 Record kept by staff member on persons initiating inquiries or attempting to influence content of fiscal note--penalty.

Record kept by staff member on persons initiating inquiries or attempting to influence content of fiscal note--penalty.

23.153. 1. As part of the preparation of any fiscal note for any proposed piece of legislation, the staff member of the oversight division assigned to prepare that note shall maintain a log, which shall be a public record as defined in chapter 610. That log shall contain a record of any contact initiated by any other person who either inquires regarding the content of the fiscal note or who attempts to influence the preparation of the fiscal note. The log shall contain, at a minimum, the name and position of the person initiating the contact, the time and date of the contact, the number of the fiscal note and the number of the proposed piece of legislation, and a narrative summary of the comments made by the person who initiated the contact.

2. Violation of the provisions of this section is a class A misdemeanor.

(L. 1984 H.B. 1087)



Section 23.156 Oath required, oversight division employees--violation, penalty.

Oath required, oversight division employees--violation, penalty.

23.156. 1. Every employee of the oversight division of the joint committee on legislative research shall, before entering upon his or her duties, take and file in the offices of the secretary of the senate and the chief clerk of the house of representatives an oath:

(1) To support the constitution of the state, to faithfully demean himself or herself in office;

(2) To not disclose to any unauthorized person any information furnished by any state department, state agency, political subdivision, or instrumentality of the state; and

(3) To not accept as presents or emoluments any pay, directly or indirectly, for the discharge of any act in the line of his or her duty other than the remuneration fixed and accorded to the employee by law.

2. For any violation of his or her oath of office or of any duty imposed upon him or her by this section, any employee shall be guilty of a class A misdemeanor.

(L. 2010 H.B. 1868 merged with H.B. 2226, et al.)



Section 23.160 Definition of program evaluation.

Definition of program evaluation.

23.160. 1. As used in this chapter, the term "program evaluation" means a study which determines and evaluates program performance according to program objectives, responsibilities, and duties as set forth by statute or regulation. Program evaluations, in accordance with generally accepted program evaluation standards, shall determine:

(1) Whether the program is being performed and administered as authorized or required by law, and whether this action conforms with statutory intent;

(2) Whether the objectives and intended benefits are being achieved, and whether the absence of such achievements suggest the need for correction or additional legislation;

(3) Benefits derived from any program in relation to the expenditures made therefor; and

(4) Whether the program duplicates, overlaps, or conflicts with any other state program.

2. As used in this chapter, the term "resources" includes appropriated funds, federal funds, grants, and personnel, and also includes equipment and space, whether assigned, owned or leased.

3. As used in this chapter, the term "agency" includes each department and office within the executive branch of government and each identifiable unit thereof, including institutions of higher learning, and each identifiable unit of the legislative and judicial branches of government.

(L. 1984 H.B. 1087, A.L. 2012 H.B. 1029)



Section 23.170 Evaluations, procedures to require or request--inspection of agency records, exceptions--time limitation for evaluations--presentation of completed evaluations, when.

Evaluations, procedures to require or request--inspection of agency records, exceptions--time limitation for evaluations--presentation of completed evaluations, when.

23.170. 1. The oversight division of the committee on legislative research shall, pursuant to a duly adopted concurrent resolution of the general assembly, or pursuant to a resolution adopted by the committee on legislative research, conduct program evaluations of agencies as directed by any such resolution.

2. The staff of any agency subject to a program evaluation shall fully cooperate with the staff of the oversight division and shall provide all necessary information and assistance for such an evaluation. All records of an agency, unless otherwise expressly declared by law to be confidential, may be inspected by the oversight division staff while conducting the evaluation, and the agency subject to the evaluation shall afford the oversight division staff with ample opportunity to observe agency operations.

3. All evaluations shall be completed within one year unless an extension is authorized by the committee, but progress reports shall be made to the committee at least quarterly.

4. Any member of the general assembly and any committee of either house of the general assembly may submit requests for program evaluations to the committee on legislative research, and any agency may request an evaluation of its operations. The director of the division shall present program evaluations completed during the previous legislative interim period to appropriate committees of each chamber during early hearings of those committees at the next regular session.

(L. 1984 H.B. 1087, A.L. 1985 S.B. 354, A.L. 2012 H.B. 1029)



Section 23.180 Powers of committee.

Powers of committee.

23.180. The committee may:

(1) Subpoena and examine witnesses by subpoena issued under the hand of the speaker of the house or the president pro tem of the senate and may require the appearance of any person and the production of any paper or document in the same manner;

(2) Cause witnesses appearing before the committee or its staff to give testimony under oath;

(3) Require that testimony given or a record of the proceedings of any hearing be recorded by an official court reporter or other competent person, under oath, in writing or by electronic, magnetic, or mechanical sound or video recording devices. Any such transcript or record, when certified by the reporter or recorder, shall be prima facie a correct statement of the testimony or proceedings.

(L. 1984 H.B. 1087, A.L. 2012 H.B. 1029)



Section 23.190 Recommendations made to agency--response procedure for agency--evaluation reports, distribution, charge for public--review of agency in one year, report.

Recommendations made to agency--response procedure for agency--evaluation reports, distribution, charge for public--review of agency in one year, report.

23.190. 1. In making program evaluations the division shall make recommendations and suggestions, in writing, to the personnel of the agency being evaluated. Such personnel shall be given an opportunity to respond, in writing, to those recommendations and suggestions. Thereafter, as soon as practicable after completion of the evaluation, the committee shall issue a public report of the evaluation. The report shall contain recommendations for changes in practices and policies as well as recommendations for changes in statutes and regulations, and shall contain the response of the agency involved. Each report shall be a public record and shall be signed by the committee chair. Each report shall be presented to the governor and the agency involved. Copies may be made available to members of the general assembly and to the general public. The committee may charge a fee to recover publication costs for copies made available to the general public.

2. One year after completion of each evaluation, the oversight division shall review the operations of the agency evaluated to determine whether or not there has been substantial compliance with the recommendations contained in the report, and if not, a further review shall be conducted at the end of another year. In each instance a further report shall be made and distributed in the same manner as an initial report is made and distributed.

(L. 1984 H.B. 1087, A.L. 2012 H.B. 1029)



Section 23.195 Register of all state bonds and evidence of indebtedness--content of register--report by division to general assembly, when, purpose--copies delivered to whom--all state agencies and state auditor to furnish information.

Register of all state bonds and evidence of indebtedness--content of register--report by division to general assembly, when, purpose--copies delivered to whom--all state agencies and state auditor to furnish information.

23.195. 1. The oversight division of the committee on legislative research shall maintain a register of all state bonds or other evidences of indebtedness of all state agencies and of entities of the state given authority by law to incur indebtedness, whether or not the indebtedness is a liability of the state, including lease purchase agreements of at least ten thousand dollars for personal property which have been issued or entered into by the state of Missouri or by any state agency, authority or institution. Indebtedness compiled in the register shall include but not be limited to that incurred by the third state building fund, the higher education loan authority, the agriculture and small business revenue authority, the health and education facilities authority, the Missouri economic development commission, the environment improvement authority, the state-supported educational institutions of higher learning, the bi-state development authority, the several interstate bridge authorities, and any metro transportation districts. The register shall contain all the details concerning the issuance and retirement of such bonds or other evidence of indebtedness, including, but not limited to, the date of issuance and maturity, the name of the issuing state agency, terms and costs of any lease purchase agreement if applicable, the rate of interest, the manner of redemption, the purpose for which issued, and, if retired, the date and manner of retirement.

2. The oversight division shall report on the total bonded and other indebtedness including lease purchase agreements of this state and its various agencies, entities, and institutions to the individual members of the general assembly on or before January fifteenth of each year. Copies of the report shall also be delivered to the governor, state auditor, state treasurer, and the state librarian. Copies shall be made available to other interested parties. Such report shall contain sufficient data and information to enable the members of the general assembly to determine the amount of indebtedness outstanding for each purpose for which bonded and other indebtedness has been incurred and the total amount of money which will be necessary to fully repay all principal and interest due on such bonded or other indebtedness or to fulfill the terms of any lease purchase agreement; including, but not limited to, a summary of all pertinent information contained in the register required by subsection 1 of this section.

3. Inclusion of any indebtedness in this register shall not be construed that the indebtedness is, or is not, state indebtedness.

4. The state auditor and each state agency and entity shall cooperate fully with the oversight division in collecting information for this register, and shall provide information as requested for inclusion therein.

(L. 1989 H.B. 493 § 2, A.L. 1995 H.B. 574)



Section 23.205 Annual report by committee on laws which expire, sunset, terminate or become ineffective in two years.

Annual report by committee on laws which expire, sunset, terminate or become ineffective in two years.

23.205. The joint committee on legislative research shall file a report with the general assembly by January third of each year which provides a detailed listing of all statutes which expire, sunset, terminate, or otherwise become ineffective by their own provisions within the next two years.

(L. 2003 S.B. 548)



Section 23.250 Title.

Title.

23.250. Sections 23.250 to 23.298 shall be known and may be cited as the "Missouri Sunset Act".

(L. 2003 S.B. 299 & 40)



Section 23.253 New programs to sunset, when--definitions--reauthorized programs, effect of--review of programs, when.

New programs to sunset, when--definitions--reauthorized programs, effect of--review of programs, when.

23.253. 1. As used in sections 23.250 to 23.298, the following terms mean:

(1) "Agency", any department, division, or agency of the state responsible for the administration of a program;

(2) "Committee", the committee on legislative research established in section 35, article III, Constitution of Missouri and section 23.010;

(3) "Program", a distinct and coherent set of activities authorized by the general assembly through the legislative process intended to affect a clearly definable target group, problem, or issue and which can be appropriated through the budget process or nonappropriated, as in the case of tax credits;

(4) "Sunset", the termination of legislative authorization of a program.

2. After August 28, 2003, any new program authorized by the general assembly shall sunset not more than six years after its effective date unless reauthorized by an act of the general assembly. No funds may be expended on a program after its authorization has terminated. Legislation passed after August 28, 2003, shall indicate whether it contains a program subject to the Missouri sunset act. Any such program shall have a sunset clause clearly indicating the date of termination without reauthorization.

3. Any program reauthorized by the general assembly pursuant to this section shall include a provision specifying that the program shall sunset at a date not more than twelve years from the effective date of the program's reauthorization.

4. Any program to which money was appropriated prior to August 28, 2003, may at any time be subject to review of the committee by a majority vote of its members for the purpose of recommending to the general assembly its continuation or sunset. The committee shall conduct public hearings concerning but not limited to the application to the program of the criteria provided in section 23.268, and shall issue a report pursuant to subsection 1 of section 23.271. The committee may recommend to the general assembly by a majority vote of its members that a program under review, to which money was appropriated prior to August 28, 2003, be sunset, continued, or reorganized. The committee shall submit such recommendation to all members of the general assembly within thirty calendar days of the vote in which such recommendation is made.

(L. 2003 S.B. 299 & 40)



Section 23.256 Information to be reported by agencies to joint committee on legislative research, when.

Information to be reported by agencies to joint committee on legislative research, when.

23.256. Before October thirtieth of the second calendar year prior to the year in which a state program subject to sections 23.250 to 23.298 is scheduled to sunset, the agency shall report to the committee:

(1) Information regarding the application to the program of the criteria in section 23.268; and

(2) Any other information that the agency considers appropriate or that is requested by the committee.

(L. 2003 S.B. 299 & 40)



Section 23.259 Sunsetting of programs, duties of the committee.

Sunsetting of programs, duties of the committee.

23.259. 1. Before September first of the calendar year prior to the year in which a program subject to sections 23.250 to 23.298 is scheduled to sunset, the committee shall:

(1) Review and take action necessary to verify the reports submitted by the agency pursuant to section 23.256;

(2) Consult with the budget committee of the house of representatives, the appropriations committee of the senate, the office of budget and planning, the state auditor, and the state treasurer on the application to the agency of the criteria provided in section 23.268; and

(3) Conduct a performance evaluation of the program based on the criteria provided in section 23.268 and prepare a written report.

2. The written report prepared by the committee pursuant to subdivision (3) of subsection 1 of this section shall be deemed a public record.

(L. 2003 S.B. 299 & 40)



Section 23.262 Public hearings conducted for sunsetting programs, when.

Public hearings conducted for sunsetting programs, when.

23.262. 1. Between September first and December first of the calendar year prior to the year in which a program subject to sections 23.250 to 23.298 is scheduled to sunset, the committee shall conduct public hearings concerning but not limited to the application to the program of the criteria provided in section 23.268.

2. The committee may hold the public hearings prior to September first if the evaluation of the program required in subdivision (3) of subsection 1 of section 23.259* is complete and available to the public.

(L. 2003 S.B. 299 & 40)

*Section "23.268" appears in original rolls, an apparent typographical error.



Section 23.265 Report to general assembly on sunsetting programs, content--presentation by oversight division.

Report to general assembly on sunsetting programs, content--presentation by oversight division.

23.265. 1. At the beginning of each regular session of the general assembly, the committee shall present to the general assembly and the governor a report on the programs scheduled to be sunset.

2. In the report, the committee shall include:

(1) Its specific findings regarding each of the criteria prescribed by section 23.268;

(2) Its recommendations based on the matters prescribed by section 23.271; and

(3) Any other information the committee deems necessary for a complete evaluation of the program.

3. The director of the oversight division shall present such reports to the house budget committee and the senate appropriations committee at such time as requested by the chairs of such committees.

(L. 2003 S.B. 299 & 40, A.L. 2012 H.B. 1029)



Section 23.268 Criteria considered by committee.

Criteria considered by committee.

23.268. The committee and its staff shall consider the following criteria in determining whether a public need exists for the continuation of a program, or for the performance of the functions of the program:

(1) The efficiency with which the program operates;

(2) An identification of the objectives intended for the program and the problem or need that the program was intended to address, the extent to which the objectives have been achieved, and any activities of the agency in addition to those granted by statute and the authority for such activities;

(3) An assessment of less restrictive or alternative methods of performing any rule or regulation that the agency performs that could adequately protect the public;

(4) The extent to which the jurisdiction of the agency and the programs administered by the agency overlap or duplicate those of other agencies and the extent to which the programs administered by the agency can be consolidated with the programs of other state agencies;

(5) Whether the agency has recommended to the general assembly statutory changes calculated to be of benefit to the public rather than to an occupation, business, or institution that the agency regulates;

(6) The promptness and effectiveness with which the agency disposes of complaints concerning persons affected by the program;

(7) The extent to which the agency has encouraged participation by the public in making rules and decisions as opposed to participation solely by those it regulates and the extent to which the public participation has resulted in rules compatible with the objectives of the program;

(8) The extent to which the agency has complied with applicable requirements of:

(a) An agency of the United States or this state regarding equality of employment opportunity and the rights and privacy of individuals; and

(b) State law and applicable rules of any state agency regarding purchasing goals and programs for historically underutilized businesses;

(9) The extent to which changes are necessary in the enabling statutes of the program so that the agency can adequately comply with the criteria established in this section;

(10) The extent to which the agency issues and enforces rules relating to potential conflicts of interest of its employees;

(11) The extent to which the agency complies with chapter 610 and follows records management practices that enable the agency to respond efficiently to requests for public information; and

(12) The effect of federal intervention or loss of federal funds if the program is sunset.

(L. 2003 S.B. 299 & 40)



Section 23.271 Program reports, content--portions of report to be submitted to state auditor.

Program reports, content--portions of report to be submitted to state auditor.

23.271. 1. In its report on a program, the committee shall:

(1) Make recommendations on the sunset, continuation, or reorganization of each affected program and on the need for the performance of the functions of the program;

(2) Make recommendations on the consolidation, transfer, or reorganization of programs within state agencies not under review when the programs duplicate functions performed in programs under review;

(3) Recommend appropriation levels for each program for which sunset or reorganization is recommended pursuant to subdivision (1) or (2) of this subsection; and

(4) Include drafts of legislation necessary to carry out the committee's recommendations pursuant to subdivisions (1) and (2) of this subsection.

2. On the date the committee presents its report to the general assembly pursuant to section 23.265, the committee shall present to the state auditor the committee's recommendations that do not require a statutory change to be put into effect. The state auditor shall examine the recommendations and shall prepare, as part of the next scheduled audit of the program, a report on the manner in which the agency has implemented the recommendations.

(L. 2003 S.B. 299 & 40)



Section 23.274 Exemption for certain agencies, when.

Exemption for certain agencies, when.

23.274. 1. In the two-year period preceding the date scheduled for the sunset of a program pursuant to sections 23.250 to 23.298, the committee may exempt certain agencies from the requirements of sections 23.250 to 23.298 relating to staff reports, hearings, and evaluations.

2. The committee shall only exempt programs that have been inactive for a period of two years preceding the date the program is scheduled to sunset.

3. The committee's action in exempting programs pursuant to this section shall be done by an affirmative record vote of all members of the committee.

(L. 2003 S.B. 299 & 40)



Section 23.277 Monitoring of legislation during session.

Monitoring of legislation during session.

23.277. During each regular or special session of the general assembly, the staff of the committee shall monitor legislation affecting programs that have undergone sunset review and shall periodically report to the members of the committee on proposed changes which would modify prior recommendations of the committee.

(L. 2003 S.B. 299 & 40)



Section 23.280 Sunset act not to prohibit certain activities of the general assembly.

Sunset act not to prohibit certain activities of the general assembly.

23.280. Sections 23.250 to 23.298 shall not prohibit the general assembly from:

(1) Terminating a program at a date earlier than that provided in sections 23.250 to 23.298; or

(2) Considering any other legislation relative to a program subject to sections 23.250 to 23.298.

(L. 2003 S.B. 299 & 40)



Section 23.283 Sunset program to continue until when, procedures for terminated programs.

Sunset program to continue until when, procedures for terminated programs.

23.283. 1. A program that is sunset may continue in existence until September first of the following year to conclude its business. Unless the law provides otherwise, sunset does not reduce or otherwise limit the powers and authority of the agency during the concluding year. A program is terminated and shall cease all activities at the expiration of the one-year period. Unless the law provides otherwise, all rules adopted by the state agency shall expire at the expiration of the one-year period.

2. Any unobligated and unexpended appropriations of a sunset program lapse on September first of the year after sunset.

3. Except as provided by subsection 5 of this section or as otherwise provided by law, all moneys in a dedicated fund of a program that sunsets on September first of the year after sunset shall be transferred to the credit of the general revenue fund. Any law or portion of a law dedicating the moneys to a specific fund of a program that sunsets shall become void on September first of the year after sunset.

4. Unless the governor designates an appropriate state agency as prescribed in subsection 5 of this section, property and records in the custody of an agency administering a sunset program on September first of the year after sunset shall be transferred to the office of administration. If the governor designates an appropriate state agency, the property and records shall be transferred to the designated state agency.

5. In recognition of the state's continuing obligation to pay bonded indebtedness and all other obligations, including lease, contract, and other written obligations, incurred by a program pursuant to sections 23.250 to 23.298, sections 23.250 to 23.298 shall not impair or impede payment of bonded indebtedness and all other obligations, including lease, contract, and other written obligations, in accordance with their terms. If an agency has outstanding bonded indebtedness or other outstanding obligations for a sunset program, including lease, contract, or other written obligations, the bonds and all other such obligations remain valid and enforceable in accordance with their terms and subject to all applicable terms and conditions of the laws and proceedings authorizing the bonds and all other such obligations. The governor shall designate an appropriate state agency to continue to carry out all covenants contained in the bonds and all other such obligations, and the proceedings authorizing them, including the issuance of bonds, and the performance of all other such obligations to complete the construction of projects or the performance of other such obligations. The designated state agency shall provide payment from the sources of payment of the bonds in accordance with the terms of the bonds and shall provide payment from the sources of payment from all other such obligations in accordance with their terms, whether from taxes, revenues, or otherwise, until the bonds and interest on the bonds are paid in full and are performed and paid in full. If the proceedings so provide, all funds established by law or proceedings authorizing the bonds or authorizing other such obligations shall remain with the state treasurer or previously designated trustees. If the proceedings do not provide that the funds remain with the state treasurer or previously designated trustees, the funds shall be transferred to the designated state agency.

(L. 2003 S.B. 299 & 40)



Section 23.292 State agencies and officers to provide assistance to committee, when.

State agencies and officers to provide assistance to committee, when.

23.292. 1. The committee may request the assistance of state agencies and officers to assist in gathering information pursuant to the committee objective.

2. In carrying out its functions pursuant to sections 23.250 to 23.298, the committee or its designated staff member may inspect the records, documents, and files of any state agency.

(L. 2003 S.B. 299 & 40)



Section 23.295 Division of workforce development to assist displaced employees.

Division of workforce development to assist displaced employees.

23.295. If an employee is displaced because a program is sunset, reorganized, or continued, the state agency and the division of workforce development in the department of economic development shall make a reasonable effort to relocate the displaced employee.

(L. 2003 S.B. 299 & 40)



Section 23.298 Rights and duties not affected by sunsetting of programs.

Rights and duties not affected by sunsetting of programs.

23.298. Except as otherwise expressly provided, sunset of a program does not affect the rights and duties that matured, penalties incurred or imposed, civil or criminal liabilities that arose, or proceedings initiated before the effective date of the sunset.

(L. 2003 S.B. 299 & 40)









TITLE IV EXECUTIVE BRANCH

Chapter 26 Governor and Lieutenant Governor

Section 26.010 Salaries of governor and lieutenant governor.

Salaries of governor and lieutenant governor.

26.010. As total compensation for all duties to be performed by them, the governor shall receive an annual salary of seventy-five thousand dollars plus any salary adjustment provided pursuant to section 105.005, and the lieutenant governor shall receive an annual salary of forty-five thousand dollars plus any salary adjustment provided pursuant to section 105.005. The salaries shall be paid at the times and in the manner provided by law.

(RSMo 1939 § 13397, A.L. 1943 p. 869 § 1, A. 1949 S.B. 1008, A.L. 1955 p. 574, A.L. 1967 p. 97, A.L. 1977 H.B. 520, A.L. 1984 S.B. 528, A.L. 1992 S.B. 676 Adopted by referendum, Proposition C, November 3, 1992)

Prior revisions: 1929 § 11775; 1919 § 10985

Effective 1-1-93

Revisor's note: Salary adjustment index is printed, as required by §105.005, in Appendix E.

CROSS REFERENCE:

Lieutenant governor to discharge governor's duties, when, Const. Art. IV, Sec. ll(b)



Section 26.015 Terms of office.

Terms of office.

26.015. The governor and lieutenant governor shall hold their offices for a term of four years beginning at 12:00 noon on the second Monday in January next after their election and until their successors are elected and qualified.

(L. 1959 H.B. 121, A.L. 1979 H.B. 136)



Section 26.020 Secretarial and clerical assistants of governor and lieutenant governor and their compensation.

Secretarial and clerical assistants of governor and lieutenant governor and their compensation.

26.020. Within the limits of appropriations for such purpose, the governor may employ and fix the compensation of such legal and clerical assistants as may be necessary for the efficient conduct of his office. The lieutenant governor may likewise employ and fix the compensation of a secretary.

(RSMo 1939 § 13390, A.L. 1943 p. 870, A. 1949 S.B. 1008)

Prior revisions: 1929 § 11768; 1919 § 10978; 1909 § 10681



Section 26.030 Governor may veto appropriations--extent--exceptions.

Governor may veto appropriations--extent--exceptions.

26.030. The governor may veto any item or portion of any item of any appropriation bill or the whole thereof; except that the governor shall not reduce any appropriation for free public schools or for the payment of principal and interest on the public debt.

(RSMo 1939 § 10905, A.L. 1945 p. 1428 § 58, A.L. 1959 H.B. 121)

See also Const. Art. IV § 26.



Section 26.040 Governor may purchase lands at sales under proceedings to which state is party.

Governor may purchase lands at sales under proceedings to which state is party.

26.040. The governor may attend, in person or by his duly authorized agent, all sales of real estate made by any sheriff under any distress warrant issued by the state director of revenue, or sales made pursuant to executions issued on any judgment, wherein the state of Missouri is a party litigant or is in any wise interested, and buy in the property, if he considers it necessary and expedient, in the name of the state, for its use and benefit, and take proper deed therefor. In such cases, he may credit the sheriff or other officer making the sale with the amount of the bid made on the distress warrant or execution.

(RSMo 1939 § 12699, A.L. 1959 H.B. 121)

Prior revisions: 1929 § 11075; 1919 § 6939; 1909 § 7943



Section 26.050 May sell such lands and execute deed.

May sell such lands and execute deed.

26.050. Whenever any property is bid off by him for the state, he shall have the power to sell the same to any person or persons desiring to buy the same from the state, on such terms and conditions as he may think wise and conducive to the best interests of the state, and on behalf of the state, to execute proper deeds therefor to the purchaser or purchasers. Such deed or deeds executed by him shall be countersigned by the secretary of state, and have thereto attached the great seal of the state, and shall be by him duly acknowledged before some officer authorized to take acknowledgments of deeds.

(RSMo 1939 § 12700)

Prior revisions: 1929 § 11076; 1919 § 6940; 1909 § 7944

CROSS REFERENCE:

Powers and duties, office of administration, sale of state property, 37.005



Section 26.055 May convey lands acquired at sale under distress warrant.

May convey lands acquired at sale under distress warrant.

26.055. The governor shall have the authority and he is hereby empowered to reconvey or sell in the same manner as provided in section 26.050 any real estate which has heretofore been purchased by the state, and in her name, at any sheriff's sale made under and by authority of any distress warrant heretofore issued by the state auditor.

(L. 1951 p. 545)



Section 26.060 Governor to select auditors.

Governor to select auditors.

26.060. The governor may at any time, when in his judgment the public interest of the state will be conserved, select competent auditors or accountants to audit the accounts of any department, office, commission, board, bureau, institution, or any subdivision of the state; also road districts, school districts, townships, municipalities and counties receiving for or from the state any money.

(RSMo 1939 § 13105)



Section 26.070 Officials shall permit audit.

Officials shall permit audit.

26.070. It shall be the duty of every public official, agent or employee of the state, and every official and employee of any county, municipality, township, school district or road district to permit such auditor or accountant to have access to the accounts, records, documents, vouchers and papers in the care or custody or under the control of any public official, or any employee of the state or any subdivision thereof upon any subject relating to the condition, management and expenses of the office, department, board, bureau, commission or institution being audited.

(RSMo 1939 § 13106)



Section 26.080 Penalty for refusal to permit audit.

Penalty for refusal to permit audit.

26.080. Any public official, agent or employee of the state or any subdivision thereof, including road districts, school districts, townships, municipalities and counties, who violates the provisions of section 26.070 or refuses to comply with sections 26.060 to 26.090 is guilty of a misdemeanor.

(RSMo 1939 § 13106, A.L. 1959 H.B. 121)



Section 26.090 Expense of audit.

Expense of audit.

26.090. The expense of any audit ordered by the governor under sections 26.060 to 26.090 shall be borne out of an auditing fund to be appropriated by the general assembly to be used by the governor for that purpose.

(RSMo 1939 § 13108, A.L. 1959 H.B. 121)



Section 26.101 Use of facsimile signature by governor authorized.

Use of facsimile signature by governor authorized.

26.101. A facsimile of the governor's signature applied at his direction and under his supervision shall be deemed the governor's handwritten signature for all purposes.

(L. 1957 p. 499 § 1)



Section 26.130 Governor may designate state agency to investigate and promote state's interests in connection with federal projects in Missouri.

Governor may designate state agency to investigate and promote state's interests in connection with federal projects in Missouri.

26.130. 1. The governor is authorized to designate such state department or other state agency as in his opinion would best serve the interests of the state in relation to the subject at hand as the official agency of the state of Missouri, to cooperate or negotiate with the chief of engineers or other authorities as designated in Public Law 534, 78th Congress (58 Statutes at Large c. 665), or any amendments thereto.

2. Such agency or department as may be designated by the governor shall have authority to investigate, cooperate and protect the state's interests subject to the advice and approval of the governor. Such agency or department shall have power to promote the state's interests, and shall keep the governor advised of all developments in relation to such act authorizing the construction of certain public works on rivers and harbors for flood control and for other purposes as may affect Missouri under Public Law 534, 78th Congress (58 Statutes at Large c. 665), or any amendments thereto. Such agency or department shall make reports to the governor, general assembly and other state agencies upon request, stating its findings and recommendations when requested by the governor or such other state agencies, and whenever the general assembly is in session.

(L. 1945 p. 939 § 1)



Section 26.135 May accept retrocession of jurisdiction over federal land, when.

May accept retrocession of jurisdiction over federal land, when.

26.135. The governor may accept on behalf of the state of Missouri, retrocession of full or partial jurisdiction over land owned by the United States within the boundaries of the state of Missouri as provided by Public Law 93-82, as passed by Congress on August 2, 1973. Retrocession of jurisdiction shall be effected upon written notice to the governor by the principal officer of the federal agency having supervision and control over the land. Documents concurring the retrocession shall be filed in the office of the secretary of state, and in the office of the recorder of deeds of the county in which the lands are located.

(L. 1976 H.B. 1526 § 1)



Section 26.140 Identification cards for consular officers--vehicle identification plates--unauthorized use a misdemeanor.

Identification cards for consular officers--vehicle identification plates--unauthorized use a misdemeanor.

26.140. Whenever any consular officer shall have registered as such with the Department of State of the United States and has been issued an* exequatur or a diplomatic note by the Department of State, the governor shall issue or cause to be issued to such consular officer an identification card with a short statement of his rights and privileges as such, identifying him as a consular officer for the country he represents. "Consular officers", as used in this section, shall be deemed to include consuls general, consuls, vice consuls, consular agents, honorary consuls and none other. Such consular officers are authorized to use a motor vehicle identification plate identifying him as an official consular officer. Any person other than a consular officer using such vehicle identification plate shall be guilty of a misdemeanor.

(L. 1955 p. 575 § 1, A.L. 1985 H.B. 336)

*Word "an" does not appear in original rolls.



Section 26.215 Transition funds and facilities for governor and lieutenant governor.

Transition funds and facilities for governor and lieutenant governor.

26.215. 1. In each year in which a governor or lieutenant governor of this state is elected and the governor or the lieutenant governor so elected is not the incumbent at the time of the election, funds and facilities for that governor-elect and lieutenant governor-elect, to be used by each of them in preparing an orderly transition of administrations, shall be provided.

2. The legislature shall appropriate to the commissioner of administration funds to be used only for the purpose of these transitions and to be expended during the transition period, but in no event shall the amount so appropriated exceed one hundred thousand dollars for the governor-elect and five thousand dollars for the lieutenant governor-elect for any such transition and all funds not expended for this purpose during the transition period shall revert to general revenue.

(L. 1977 H.B. 493 & 458)



Section 26.220 Governor and lieutenant governor transition period defined.

Governor and lieutenant governor transition period defined.

26.220. The transition period shall begin on the fifteenth day of November following the election of a governor or lieutenant governor who is not an incumbent and shall end when that governor-elect or lieutenant governor-elect has taken the oath of office.

(L. 1977 H.B. 493 & 458)



Section 26.225 Transition facilities to be provided for governor and lieutenant governor.

Transition facilities to be provided for governor and lieutenant governor.

26.225. 1. The commissioner of administration shall provide office space and equipment for the governor-elect and the lieutenant governor-elect and their staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the transition staff of the governor-elect and the lieutenant governor-elect. The facilities provided for the staffs of the governor-elect and the lieutenant governor-elect shall be separate facilities.

2. The commissioner of administration shall furnish the transition facilities with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of these transitions.

(L. 1977 H.B. 493 & 458)



Section 26.301 Member of board or commission who moves out of state deemed to have vacated position.

Member of board or commission who moves out of state deemed to have vacated position.

26.301. Except as otherwise specifically provided by law, all members of boards and commissions appointed by the governor shall, at the time of their appointment, be residents of the state of Missouri. Except as otherwise specifically provided by law, members of boards and commissions appointed by the governor who move from the state during their term on said boards and commissions shall be deemed to have vacated their position on said boards and commissions, and the governor shall appoint a person to the unexpired term as provided by law.

(L. 1996 S.B. 876)



Section 26.500 Governor may submit plans for reorganization of executive agencies.

Governor may submit plans for reorganization of executive agencies.

26.500. Within the first thirty days of any regular legislative session, the governor may submit to both houses of the legislature, at the same time, one or more formal and specific plans for the reorganization of executive agencies of state government.

(L. 1967 p. 98 § 1)

(2003) Section authorized executive agency reorganization plan creating the Family Support Division of the Department of Social Services. State ex rel. Department of Social Services v. K.L.D., 118 S.W.3d 283 (Mo.App.W.D.).



Section 26.510 Plans, when effective--disapproval by resolution, when.

Plans, when effective--disapproval by resolution, when.

26.510. A reorganization plan so submitted shall become effective by executive order not sooner than ninety days after the final adjournment of the session of the legislature to which it is submitted, unless it is disapproved within sixty days of its submission to a regular session by a senate or house resolution adopted by a majority vote of the respective elected members thereof.

(L. 1967 p. 98 § 2)



Section 26.520 Plan submitted to vote, when.

Plan submitted to vote, when.

26.520. The presiding officer of the house in which a resolution disapproving a reorganization plan has been introduced, unless the resolution has been previously accepted or rejected by that house, shall submit it to a vote of the membership not sooner than ten days or later than sixty days after the submission by the governor of the reorganization plan to which the resolution pertains.

(L. 1967 p. 98 § 3)



Section 26.530 Approved plan to have effect of law, published how.

Approved plan to have effect of law, published how.

26.530. A reorganization plan not disapproved by one or the other house of the legislature in the manner set forth in section 26.510 shall be considered for all purposes as the equivalent in force, effect and intent of a public act of the state upon its taking effect by executive order as set forth in section 26.510, and it shall be published together with the laws adopted by the general assembly at the session in which the plan is submitted.

(L. 1967 p. 98 § 4)



Section 26.540 Plans limited to certain matters.

Plans limited to certain matters.

26.540. Reorganization plans shall relate only to abolishing or combining agencies in the executive branch of the state government or to changing the organization thereof or the assignment of functions thereto. Each plan shall contain such provisions as are necessary to assure the uninterrupted conduct of the governmental services and functions affected by the proposed reorganization plan.

(L. 1967 p. 98 § 5)






Chapter 27 Attorney General

Section 27.010 Attorney general, election, term of office, begins when--compensation.

Attorney general, election, term of office, begins when--compensation.

27.010. The attorney general for the state of Missouri shall be elected at each general election at which a governor and other state officers are elected, and his term shall begin at 12:00 noon on the second Monday in January next succeeding his election, and shall continue for four years, or until his successor is elected and qualified. The attorney general shall reside at the seat of government and keep his office in the supreme court building, and receive an annual salary of sixty-five thousand dollars plus any salary adjustment provided pursuant to section 105.005, payable out of the state treasury. The salary shall constitute the total compensation for all duties to be performed by him and there shall be no further payments made to or accepted by him for the performance of any duty now required of him under any existing law. The attorney general shall devote his full time to his office, and, except in the performance of his official duties, shall not engage in the practice of law.

(RSMo 1939 § 12897, A.L. 1943 p. 869 § 1, A. 1949 S.B. 1010, A.L. 1955 p. 573, A.L. 1967 p. 97, A.L. 1977 H.B. 520, A.L. 1980 H.B. 1266, A.L. 1984 S.B. 528, A.L. 1987 H.B. 456)

Prior revisions: 1929 § 11272; 1919 § 692; 1909 § 966

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 27.020 Assistants and other personnel--qualifications--compensation.

Assistants and other personnel--qualifications--compensation.

27.020. 1. The attorney general is hereby authorized to appoint such assistant attorneys general as may be necessary to properly perform the duties of his office and shall fix the compensation of such assistants within the limits of the amount appropriated by the general assembly. Said assistant attorneys general shall hold their office at the pleasure of the attorney general, shall possess the same qualifications as the attorney general, and before entering upon the discharge of their duties shall each take and subscribe to an oath to support the Constitution of the United States and of the state of Missouri and to faithfully demean themselves in office. It shall be their duty to assist the attorney general in his official duties with power and authority under his direction to represent him in the discharge of all the duties of his office.

2. The attorney general may, at the request of any officer, department, board, bureau, commission or agency of the state, assign assistant attorneys general to perform the duties prescribed by law before or upon behalf of such officer, department, board, bureau, commission or agency and may, upon request as aforesaid, from time to time reassign such assistants.

3. The attorney general is also authorized to appoint a chief clerk, stenographers, typists, clerks, investigators and such other employees as shall be necessary to properly perform the duties of his office and shall fix the compensation of persons thus employed within the limits of the amount appropriated by the general assembly. Said employees shall serve during the pleasure of the attorney general. The assistant attorneys general and the chief clerk, stenographers, typists, clerks, investigators and other employees shall be paid in the same manner and at the same time as the attorney general. The compensation and expenses of said assistants and employees may be paid out of any state or federal funds appropriated to said department for such purposes.

(RSMo 1939 § 12902, A.L. 1949 p. 227)

Prior revisions: 1929 § 11277; 1919 § 697; 1909 § 971



Section 27.030 To aid prosecuting and circuit attorneys, when.

To aid prosecuting and circuit attorneys, when.

27.030. When directed by the governor, the attorney general, or one of his assistants, shall aid any prosecuting or circuit attorney in the discharge of their respective duties in the trial courts and in examinations before grand juries, and when so directed by the trial court, he may sign indictments in lieu of the prosecuting attorney.

(RSMo 1939 § 12898)

Prior revisions: 1929 § 11273; 1919 § 693; 1909 § 967



Section 27.040 Opinions to be given, when.

Opinions to be given, when.

27.040. When required, he shall give his opinion, in writing, without fee, to the general assembly, or to either house, and to the governor, secretary of state, auditor, treasurer, commissioner of education, grain warehouse commissioner, director of the department of insurance, financial institutions and professional registration, the director of the division of finance, and the head of any state department, or any circuit or prosecuting attorney upon any question of law relative to their respective offices or the discharge of their duties.

(RSMo 1939 § 12899)

Prior revisions: 1929 § 11274; 1919 § 694; 1909 § 968



Section 27.050 To appear in supreme court and court of appeals, when.

To appear in supreme court and court of appeals, when.

27.050. The attorney general shall appear on behalf of the state in the court of appeals and in the supreme court and have the management of and represent the state in all appeals to which the state is a party other than misdemeanors and those cases in which the name of the state is used as nominal plaintiff in the trial court.

(RSMo 1939 § 12900, A.L. 1959 H.B. 120, A.L. 1971 H.B. 779)

Prior revisions: 1929 § 11275; 1919 § 695; 1909 § 969

Effective 1-1-72



Section 27.060 To represent state in other cases.

To represent state in other cases.

27.060. The attorney general shall institute, in the name and on the behalf of the state, all civil suits and other proceedings at law or in equity requisite or necessary to protect the rights and interests of the state, and enforce any and all rights, interests or claims against any and all persons, firms or corporations in whatever court or jurisdiction such action may be necessary; and he may also appear and interplead, answer or defend, in any proceeding or tribunal in which the state's interests are involved.

(RSMo 1939 § 12901)

Prior revisions: 1929 § 11276; 1919 § 696; 1909 § 970

CROSS REFERENCES:

Declaratory judgments--to be served copy of proceedings, when, 527.110

Delinquent taxes, to assist state director of revenue in collecting, 136.150

Division of workers' compensation, legal advice to, 287.620

State highways and transportation commission, to advise, 226.070



Section 27.070 Shall file and index opinions.

Shall file and index opinions.

27.070. The attorney general shall keep in his office and provide for his official use, and that of his successors, indexed copies of all opinions delivered by him during his term.

(RSMo 1939 § 12905)

Prior revisions: 1929 § 11280; 1919 § 700; 1909 § 974



Section 27.080 Court costs fund--creation--purpose--payments to and from.

Court costs fund--creation--purpose--payments to and from.

27.080. There is hereby created a revolving fund for the department of attorney general to be known as "the attorney general's court costs fund", which shall consist of money transferred by the general assembly of the state of Missouri from the general revenue fund to be credited to such fund, and any money paid into the state treasury and required by law to be credited to such fund. This fund shall be kept separate and apart from all other moneys in the state treasury and shall be paid out by the state treasurer upon warrants issued by the state auditor as certified to by the commissioner of administration, upon verified vouchers of the attorney general. Such money, after appropriation pursuant to law, shall be available only for the making of deposits and the payment of court costs incurred in any litigation, suit or hearing pending or which may hereafter be pending in any state or federal court or tribunal in which it is the duty of the attorney general to prosecute, defend or appear; provided, however, that such deposits and costs as may be awarded or refunded to the state at the termination of any such litigation, suit or hearing shall be deposited in the state treasury to the credit of the attorney general's court costs fund.

(RSMo 1939 § 12903, A.L. 1949 p. 227)

Prior revisions: 1929 § 11278; 1919 § 698; 1909 § 972



Section 27.090 Transition funds and facilities for attorney general, when provided.

Transition funds and facilities for attorney general, when provided.

27.090. 1. In each year in which an attorney general of this state is elected and when the attorney general so elected is not the incumbent at the time of the election, funds and facilities for the attorney general-elect to be used by him in preparing an orderly transition of administration shall be provided.

2. The legislature shall appropriate to the commissioner of administration, funds to be used only for the purpose of this transition and to be expended during the transition period but in no event shall the amount so appropriated exceed ten thousand dollars for any such transition and all funds not expended for this purpose during the transition shall revert to general revenue.

(L. 1977 H.B. 493 & 458)



Section 27.095 Attorney general's transition period defined.

Attorney general's transition period defined.

27.095. The "transition period" shall begin on the fifteenth day of November following the election of an attorney general who is not an incumbent and shall end when that attorney general-elect has taken the oath of office.

(L. 1977 H.B. 493 & 458)



Section 27.100 Facilities to be provided for attorney general.

Facilities to be provided for attorney general.

27.100. 1. The commissioner of administration shall provide office space and equipment for the attorney general-elect and his staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the attorney general-elect and his staff.

2. The commissioner of administration shall furnish the transition facility with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of this transition.

(L. 1977 H.B. 493 & 458)






Chapter 28 Secretary of State

Section 28.005 Secretary of state, term of office, term begins, when.

Secretary of state, term of office, term begins, when.

28.005. The secretary of state shall hold office for a term of four years beginning at 12:00 noon on the second Monday in January next after his or her election and until a successor is elected and qualified.

(L. 1987 H.B. 456)



Section 28.010 Salary of secretary of state.

Salary of secretary of state.

28.010. The secretary of state shall receive an annual salary of sixty thousand dollars plus any salary adjustment provided pursuant to section 105.005, payable out of the state treasury as full compensation for all duties to be performed by him.

(L. 1943 p. 869 § 1, A. 1949 S.B. 1011, A.L. 1955 p. 574, A.L. 1967 p. 97, A.L. 1972 S.B. 615, A.L. 1977 H.B. 520, A.L. 1980 H.B. 1266, A.L. 1984 S.B. 528)

Effective 1-1-85

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 28.020 Oath of office and bond.

Oath of office and bond.

28.020. The secretary of state, before entering upon the duties of his office, shall take and subscribe an oath or affirmation to support the Constitution of the United States and of this state, and to demean himself faithfully in office, which shall be endorsed upon his commission, and enter into bond, with security to be approved by the governor, to the state of Missouri, in the sum of ten thousand dollars, conditioned that he will well and truly perform the duties of secretary of state; which bond shall be attested by the governor, and deposited in the office of the governor.

(RSMo 1939 § 12994, A.L. 1945 p. 1724)

Prior revisions: 1929 § 11369; 1919 § 11610; 1909 § 11181



Section 28.025 Day care centers for employees' children, procedure to establish, licensing, costs.

Day care centers for employees' children, procedure to establish, licensing, costs.

28.025. 1. Employees of the Missouri secretary of state may organize and file with the secretary of state an application as a not-for-profit corporation for the purpose of establishing a child day care center. The corporation so formed may enter into an agreement with the commissioner of administration for the lease of appropriate space for use as the child day care center. The space for the center may be made available to the corporation at a rate to be established by the commissioner of administration.

2. The corporation may provide child day care on property leased from the commissioner of administration. The child day care center established by the corporation shall be licensed under the provisions of sections 210.201 to 210.245. The operation of the day care center shall be paid for by fees or charges, established by the corporation, and collected from those who use its services. The corporation may receive any private donations or* grants from agencies of the federal government intended for the support of the child day care center.

(L. 1990 H.B. 1377)

*Word "of" appears in original rolls.



Section 28.030 Appointment of clerks, employees--compensation.

Appointment of clerks, employees--compensation.

28.030. The secretary of state is authorized to appoint, and, within the limits of the appropriations to his department, to fix the compensation of such clerks and employees as may be necessary in the performance of the duties of his office. He shall designate one employee as deputy secretary of state, who shall have resided in this state at least two years prior to his appointment, and who shall possess all the powers and perform any of the duties prescribed by law to be performed by the secretary of state, when and for such periods of time as the secretary of state may designate. The secretary of state and his sureties on his official bond shall be responsible for the official acts of the deputy secretary of state, and whenever he signs the name of the secretary of state, under authority of law, or in any official capacity, he shall add thereafter his own name as the deputy secretary of state.

(RSMo 1939 § 12998, A.L. 1945 p. 1724, A.L. 1947 V. I p. 516, A.L. 1961 p. 408)

Prior revisions: 1929 § 11373; 1919 § 11614; 1909 § 11185



Section 28.035 Help America Vote Act of 2002, secretary of state to be chief state election official for--procedures for election complaints to be established--rulemaking authority.

Help America Vote Act of 2002, secretary of state to be chief state election official for--procedures for election complaints to be established--rulemaking authority.

28.035. 1. The secretary of state shall be the chief state election official responsible for the administration and coordination of state responsibilities pursuant to the Help America Vote Act of 2002. The secretary is authorized to appoint members to commissions, develop and submit plans, set voting systems standards and compliance deadlines, and any other activities reasonably necessary to comply with the Help America Vote Act of 2002.

2. The office of the secretary of state shall be designated as the single office which shall be responsible for providing information regarding voter registration procedures and absentee ballot procedures to be used by absent uniformed services voters and overseas voters, as defined in section 115.279, with respect to elections for federal office.

3. The secretary of state shall establish state-based administrative complaint procedures to remedy grievances concerning a violation of Title III of the Help America Vote Act of 2002. These procedures shall:

(1) Require complaints to be in writing and notarized, and signed and sworn by the person filing the complaint;

(2) Allow complaints to be consolidated;

(3) At the request of the complainant, require a hearing on the record which may be conducted exclusively by written testimony and information;

(4) Provide an appropriate remedy for any substantiated violation of Title III of the Help America Vote Act of 2002;

(5) Dismiss the complaint and publish the results of the procedures when there is a determination of no violation;

(6) Require a final determination with respect to the complaint before the expiration of the ninety-day period which begins on the date the complaint is filed, unless the complainant consents to a longer period for making such a determination; and

(7) If the final determination is not completed within ninety days, resolve the complaint within sixty days under alternative dispute resolution procedures.

The record and any other materials from proceedings conducted pursuant to this subsection shall be made available for use under the alternative dispute resolution procedures.

4. The secretary of state is authorized to promulgate rules to execute this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 2003 H.B. 511)



Section 28.040 Custodian of state seal, records and documents--appointment of state librarian.

Custodian of state seal, records and documents--appointment of state librarian.

28.040. 1. He shall keep his office at the seat of government; have the safekeeping of the seal of state and of all public records, including surety bonds, except those for which other provisions are made by law, rolls, documents, acts, resolutions and orders of the general assembly; keep a register of all commissions issued, the official acts of the governor and, when necessary, attest the same.

2. He shall appoint a state librarian who shall administer the state library, all state library service programs, distribution of funds, and personnel actions shall be made on a nonpartisan basis.

(RSMo 1939 § 12995, A.L. 1945 p. 1724, A.L. 1959 H.B. 119, A.L. 1991 S.B. 197)

Prior revisions: 1929 § 11370; 1919 § 11611; 1909 § 11182

Effective 7-l-93

CROSS REFERENCES:

Cities and towns, alphabetical list of, to be kept, 71.040

Cities and towns, name change to be filed before adoption, 71.030, 71.070

Laws, originals to be deposited, 2.010

Railroads, mechanics' liens against, how filed and indexed, 429.480, 429.490

State seal, custody and use of, Const. Art. IV § 14



Section 28.050 Seal to be affixed, when--exceptions.

Seal to be affixed, when--exceptions.

28.050. He shall affix the seal of the state to and countersign all commissions and other official acts required by law to be issued or done by the governor, his approbation or disapprobation of the acts of the general assembly excepted, and all other instruments, when required or authorized by the governor, or by law.

(RSMo 1939 § 12996, A.L. 1945 p. 1724)

Prior revisions: 1929 § 11371; 1919 § 11612; 1909 § 11183

CROSS REFERENCES:

Amendments to constitution, authentication, 2.040

Elections, duties in relation to, Chap. 115

Laws, bills passed over governor's veto, authentication, 21.250



Section 28.060 Records of commissions and appointments.

Records of commissions and appointments.

28.060. He shall keep in his office an abstract of all commissions issued and appointments made by the governor, and shall register therein the substance of each commission, specifying the name of the person appointed, the office conferred, the district or county for which the appointment is made, and the term of office; and when any office shall become vacant he shall enter, in a space to be left for that purpose, a memorandum of such vacancy and the occasion thereof, with a reference to any evidence deposited in his office.

(RSMo 1939 § 13003, A.L. 1945 p. 1724)

Prior revisions: 1929 § 11378; 1919 § 11619; 1909 § 11190

CROSS REFERENCE:

Notaries public, Chap. 486



Section 28.070 Public inspection of records.

Public inspection of records.

28.070. The governor and the members of either house of the general assembly, or committees thereof, shall have free access to his office for the inspection and examination of all books, papers, records and proceedings. All public records on file in his office are subject to inspection by any person during regular office hours and when inspection will not interfere with the orderly performance of duties.

(RSMo 1939 § 13001, A.L. 1945 p. 1724, A.L. 1959 H.B. 119)

Prior revisions: 1929 § 11376; 1919 § 11617; 1909 § 11188



Section 28.080 No original document to be taken from office.

No original document to be taken from office.

28.080. He shall not permit any original roll, paper or public document filed in his office to be taken out of it unless called for by a resolution of either or both houses of the general assembly, or for the examination of the chief executive or for publication when required by law.

(RSMo 1939 § 13002, A.L. 1945 p. 1724, A.L. 1959 H.B. 119)

Prior revisions: 1929 § 11377; 1919 § 11618; 1909 § 11189



Section 28.090 To make copies of official acts.

To make copies of official acts.

28.090. He shall make out and deliver to every person requiring the same copies of any act, resolution, order of the general assembly, commission or other official act of the governor, roll, record, document, paper, bond or recognizance, deposited in his office by law, and shall certify such copies, under his hand, and affix thereto the seal of his office; and such copies shall be admitted as evidence in all courts of this state.

(RSMo 1939 § 12997, A.L. 1945 p. 1724)

Prior revisions: 1929 § 11372; 1919 § 11613; 1909 § 11184

CROSS REFERENCES:

Trademarks, registration of, Chap. 417

Vessels, bottling liquids, registration of, 417.260



Section 28.095 Facsimile signature authorized.

Facsimile signature authorized.

28.095. A facsimile of the signature of the secretary of state, applied at his direction and under his supervision, is deemed the signature of the secretary of state for all purposes.

(L. 1967 p. 99 § 1)

CROSS REFERENCE:

Uniform facsimile signature of public officials law, 105.273 to 105.278



Section 28.110 Registration of land.

Registration of land.

28.110. The secretary of state shall perform all the duties required by law to be performed on behalf of the state with respect to registration of lands, issuance of patents and other authentication of title to saline or swamplands.

(RSMo 1939 § 12999, A.L. 1945 p. 1724)

Prior revisions: 1929 § 11374; 1919 § 11615; 1909 § 11186

CROSS REFERENCES:

Patents, when issued, authentication, 446.180

Right-of-way through state lands, 388.380

Swampland--duty to act as agent, 241.030



Section 28.120 Letters and documents, retention and destruction.

Letters and documents, retention and destruction.

28.120. He shall file and safely keep all official letters and other public documents directed to or received by him. He shall file, retain, store and destroy those documents in accordance with the state and local records law.

(RSMo 1939 § 13000, A.L. 1945 p. 1724, A.L. 1959 H.B. 119, A.L. 1983 H.B. 713 Revision)

Prior revisions: 1929 § 11375; 1919 § 11616; 1909 § 11187

CROSS REFERENCE:

Public and business records, duties, Chap. 109



Section 28.130 Reports.

Reports.

28.130. He shall report to the general assembly, either branch thereof, or to the governor, at the times and covering the matters requested.

(RSMo 1939 § 13005, A.L. 1945 p. 1724, A.L. 1959 H.B. 119)

Prior revisions: 1929 § 11383; 1919 § 11624; 1909 § 11195



Section 28.160 State entitled to certain fees--technology trust fund account established--additional fee, notary commissions--appropriation of funds, purpose--fees not collected, when.

State entitled to certain fees--technology trust fund account established--additional fee, notary commissions--appropriation of funds, purpose--fees not collected, when.

28.160. 1. The state shall be entitled to fees for services to be rendered by the secretary of state as follows:

For issuing commission to notary public $15.00

For countersigning and sealing certificates

of official character 10.00

For all other certificates 5.00

For copying archive and state library records,

papers or documents, for each page

8 1/2 x 14 inches and smaller, not to

exceed the actual cost of document search

and duplication

For duplicating microfilm, for each roll, not to

exceed the actual cost of staff time required

for searches and duplication

For copying all other records, papers or

documents, for each page 8 1/2 x 14 inches

and smaller, not to exceed the actual cost

of document search and duplication

For certifying copies of records and papers

or documents 5.00

For causing service of process to be made 10.00

For electronic telephone transmittal, per page 2.00

2. There is hereby established the "Secretary of State's Technology Trust Fund Account" which shall be administered by the state treasurer. All yield, interest, income, increment, or gain received from time deposit of moneys in the state treasury to the credit of the secretary of state's technology trust fund account shall be credited by the state treasurer to the account. The provisions of section 33.080 to the contrary notwithstanding, moneys in the fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of a biennium exceeds five million dollars. In any such biennium the amount in the fund in excess of five million dollars shall be transferred to general revenue.

3. The secretary of state may collect an additional fee of ten dollars for the issuance of new and renewal notary commissions which shall be deposited in the state treasury and credited to the secretary of state's technology trust fund account.

4. The secretary of state may ask the general assembly to appropriate funds from the technology trust fund for the purposes of establishing, procuring, developing, modernizing and maintaining:

(1) An electronic data processing system and programs capable of maintaining a centralized database of all registered voters in the state;

(2) Library services offered to the citizens of this state;

(3) Administrative rules services, equipment and functions;

(4) Services, equipment and functions relating to securities;

(5) Services, equipment and functions relating to corporations and business organizations;

(6) Services, equipment and functions relating to the Uniform Commercial Code;

(7) Services, equipment and functions relating to archives;

(8) Services, equipment and functions relating to record services; and

(9) Services, equipment and functions relating to state and local elections.

5. Notwithstanding any provision of this section to the contrary, the secretary of state shall not collect fees, for processing apostilles, certifications and authentications prior to the placement of a child for adoption, in excess of one hundred dollars per child per adoption, or per multiple children to be adopted at the same time.

(RSMo 1939 § 13427, A.L. 1978 S.B. 755, A.L. 1988 H.B. 1068, A.L. 1991 S.B. 197, A.L. 1993 H.B. 170, A.L. 1994 S.B. 635, A.L. 2002 H.B. 1776 merged with S.B. 675 merged with S.B. 923, et al.)

Prior revisions: 1929 § 11805; 1919 § 11013; 1909 § 10716



Section 28.163 One-time increase, amounts.

One-time increase, amounts.

28.163. The secretary of state may, by administrative rule, provide for a one-time increase not to exceed the amounts specified in sections 347.740, 351.127, 355.023, 356.233, 359.653, 400.9-508, and 417.018.

(L. 1994 S.B. 635)



Section 28.170 Fees to be paid to director of revenue.

Fees to be paid to director of revenue.

28.170. Before the secretary of state performs a duty or service required by law for which a fee is charged, the person requesting the service shall produce to the secretary of state the receipt of the state director of revenue showing that the fee has been paid to him or shall submit the fee to the secretary of state for transmittal to the state director of revenue.

(RSMo 1939 § 13428, A.L. 1947 V. I p. 484, A.L. 1959 H.B. 119, A.L. 1978 S.B. 755)

Prior revisions: 1929 § 11806; 1919 § 11014; 1909 § 10717



Section 28.190 Vacancy--governor's duties.

Vacancy--governor's duties.

28.190. In case of death, resignation, removal from office, impeachment or vacancy from any cause in the office of secretary of state, the governor shall immediately appoint a qualified person to fill such vacancy for the remainder of the term in which such vacancy occurred and until his successor is elected or appointed, commissioned and qualified; and the governor shall take charge of the office and superintend its business until such person is appointed, commissioned and qualified; except that in case of impeachment, the governor shall appoint a qualified person to serve only until such impeachment is determined, when the suspended officer, if acquitted, shall be reinstated in office, or if the suspended officer is convicted, a new appointment shall be made by the governor as in the case of other vacancies.

(RSMo 1939 § 13009, A.L. 1945 p. 1724, A. 1949 S.B. 1011)

Prior revisions: 1929 § 11387; 1919 § 11628; 1909 § 11199



Section 28.200 Penalty for neglect of duty.

Penalty for neglect of duty.

28.200. If the secretary of state shall at any time neglect or refuse to perform any of the duties enjoined on him by law, he shall pay to the person aggrieved a sum not less than one hundred dollars nor more than five hundred dollars, to be recovered by civil action.

(RSMo 1939 § 13008, A.L. 1945 p. 1724)

Prior revisions: 1929 § 11386; 1919 § 11627; 1909 § 11198



Section 28.300 Transition funds for secretary of state, when.

Transition funds for secretary of state, when.

28.300. 1. In each year in which a secretary of state of this state is elected and when the secretary of state so elected is not the incumbent at the time of the election, funds and facilities for the secretary of state-elect to be used by him in preparing an orderly transition of administration shall be provided.

2. The legislature shall appropriate to the commissioner of administration, funds to be used only for the purpose of this transition and to be expended during the transition period but in no event shall the amount so appropriated exceed ten thousand dollars for any such transition and all funds not expended for this purpose during the transition period shall revert to general revenue.

(L. 1977 H.B. 493 & 458)



Section 28.305 Secretary of state's transition period defined.

Secretary of state's transition period defined.

28.305. The "transition period" shall begin on the fifteenth day of November following the election of a secretary of state who is not an incumbent and shall end when that secretary of state-elect has taken the oath of office.

(L. 1977 H.B. 493 & 458)



Section 28.310 Transition facilities to be provided for secretary of state.

Transition facilities to be provided for secretary of state.

28.310. 1. The commissioner of administration shall provide office space and equipment for the secretary of state-elect and his staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the secretary of state-elect and his staff.

2. The commissioner of administration shall furnish the transition facility with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of this transition.

(L. 1977 H.B. 493 & 458)



Section 28.684 Credit or debit cards may be accepted for payment of taxes and fees--secretary of state to establish a revenue collection center for prepaid accounts--refund, procedure.

Credit or debit cards may be accepted for payment of taxes and fees--secretary of state to establish a revenue collection center for prepaid accounts--refund, procedure.

28.684. The secretary of state may accept credit or debit cards and establish a new revenue collection center for prepaid accounts for the payment of required taxes and fees. The secretary of state shall work with the state treasurer and the office of administration in connection with such payments. No person establishing a prepayment account pursuant to this section shall be entitled to payment of any interest on such account. Funds in prepayment accounts shall be refundable upon the order of the person or persons authorized to transfer money from such an account.

(L. 1998 S.B. 680 §§ 29, 31 merged with S.B. 844 § 2)



Section 28.700 Electronic facsimile filings for documents filed with secretary of state's office, rulemaking authority.

Electronic facsimile filings for documents filed with secretary of state's office, rulemaking authority.

28.700. The secretary of state may adopt rules to authorize the electronic facsimile filing of any document filed with the secretary under any provision administered by the secretary. The rules may set forth standards for the acceptance of a form of signature other than the proper handwriting of a person. A signature or document filed by electronic facsimile in accordance with rules promulgated pursuant to this section shall be prima facie evidence for all purposes that the document actually was signed by the person whose signature appears on the facsimile.

(L. 2001 S.B. 288 § 1)

Effective 7-01-01






Chapter 29 State Auditor

Section 29.005 Definitions.

Definitions.

29.005. As used in this chapter, the following terms mean:

(1) "Accounting system", the total structure of records and procedures which discover, record, classify, and report information on the financial position and operating results of a governmental unit or any of its funds, balanced account groups, and organizational components;

(2) "Audit", an independent, objective assessment of the stewardship, performance, or cost of government policies, programs, or operations, depending upon the type and scope of the audit. All audits shall conform to the standards established by the comptroller general of the United States for audits of government entities, organizations, programs, activities, and functions as presented in the publication Government Auditing Standards;

(3) "Federal agency", any department, agency, or instrumentality of the federal government and any federally owned or controlled corporation;

(4) "Financial audits", audits providing an independent assessment of whether an entity's reported financial information is presented fairly in accordance with recognized criteria. Financial audits shall consist of the following:

(a) Financial statement audits that shall:

a. Provide or disclaim an opinion about whether an entity's financial statements are presented fairly in all material respects in conformity with accounting principles generally accepted in the United States or with another applicable financial reporting framework; or

b. Report on internal control deficiencies and on compliance with provisions of laws, regulations, contracts, and grant agreements, as those controls and provisions relate to financial transactions, systems, and processes; or

(b) Other financial audits of various scopes which may include, but not be limited to:

a. Reporting on specified elements, accounts, or items of a financial statement; and

b. Auditing compliance with requirements related to federal award expenditures and other governmental financial assistance in conjunction with a financial statement audit;

(5) "Internal control", the plans, policies, methods, and procedures used to meet an entity's or organization's mission, goals, and objectives. Internal control shall include the processes and procedures for planning, organizing, directing, and controlling operations, as well as management's system for measuring, reporting, and monitoring performance;

(6) "Performance audits", audits that provide findings or conclusions based on an evaluation of sufficient, appropriate evidence against identified criteria. Performance audit objectives shall include, but not be limited to, the following:

(a) Effectiveness and results. This objective may measure the extent to which an entity, organization, activity, program, or function is achieving its goals and objectives;

(b) Economy and efficiency. This objective shall assess the costs and resources used to achieve results of an entity, organization, activity, program, or function;

(c) Internal control. This objective shall assess one or more components of an entity's internal control system, which is designed to provide reasonable assurance of achieving effective and efficient operations, reliable financial and performance reporting, or compliance with applicable legal requirements; and

(d) Compliance. This objective shall assess compliance with criteria established by provisions of laws, regulations, contracts, and grant agreements or by other requirements that could affect the acquisition, protection, use, and disposition of an entity's resources and the quantity, quality, timeliness, and cost of services the entity produces and delivers;

(7) "State agency", any department, institution, board, commission, committee, division, bureau, officer, or official which shall include any institution of higher education, mental or specialty hospital, community college, or circuit court and divisions of the circuit court.

(L. 2013 H.B. 116)



Section 29.010 Salary of auditor.

Salary of auditor.

29.010. The state auditor shall receive an annual salary in an amount equal to the salary of the secretary of state provided pursuant to section 28.010, to be paid at the time and in the manner provided by law. Such salary shall constitute the total compensation for all duties to be performed by him and there shall be no further payments made to or accepted by him for the performance of any duty now required of him under any existing law.

(L. 1943 p. 869 § 1, A. 1949 S.B. 1012, A.L. 1955 p. 573, A.L. 1967 p. 97, A.L. 1977 H.B. 520, A.L. 1984 S.B. 528)

Effective 1-1-87

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 29.015 State auditor, term of office, term begins, when.

State auditor, term of office, term begins, when.

29.015. The state auditor shall hold office for a term of four years beginning at 12:00 noon on the second Monday in January next after his or her election and until a successor is elected and qualified.

(L. 1987 H.B. 456)



Section 29.020 Oath of office and bond--penalty.

Oath of office and bond--penalty.

29.020. The state auditor shall not have possession or control of his office until he has taken the oath of office prescribed by the constitution, and caused the same to be endorsed on his commission, nor until he shall give the official bond required in section 29.030; and if he shall attempt under color of law to do or perform any official act or duty before complying with the provisions of this section, he shall forfeit five thousand dollars for the use of the state, to be recovered before any court of competent jurisdiction, without power in anyone to remit such forfeiture.

(RSMo 1939 § 13011, A.L. 1945 p. 584 § 1)

Prior revisions: 1929 § 11389; 1919 § 13286; 1909 § 11798



Section 29.030 Bond--approved and filed.

Bond--approved and filed.

29.030. Immediately after his election or appointment, the state auditor shall execute and deliver to the governor a bond to the state in the sum of fifty thousand dollars, to be approved by the governor, conditioned for the faithful performance of all the duties required or which may be required of him by law, whether as state auditor or in any capacity in which he may be required to act ex officio by virtue of being state auditor; which bond shall be renewed every two years, and as much oftener as the governor may require. The state auditor's bond shall be a surety bond and entered into with a surety company or companies authorized to do business in this state. The cost of said bonds shall be paid by the state. If the governor be in doubt as to the solvency of the surety company or companies on the bond of the state auditor, he may require further evidence of the solvency of such surety company or companies. After the legality of said bond shall have been passed upon by the attorney general it shall be submitted to the governor for his approval. If the governor approve the bond, he shall endorse thereon such approval and its date, and deliver the same to the secretary of state to be filed and recorded in his office.

(RSMo 1939 § 13012, A.L. 1945 p. 584 § 2)

Prior revisions: 1929 § 11390; 1919 § 13287; 1909 § 11799



Section 29.040 Deputy state auditor--oath and appointment.

Deputy state auditor--oath and appointment.

29.040. The state auditor shall have the power to appoint a deputy state auditor who shall be thoroughly competent to perform all the duties prescribed by law to be performed by the state auditor. Such appointment, with the oath of office endorsed thereon, shall be filed in the office of the secretary of state before the deputy state auditor enters upon his duties. The deputy state auditor, when appointed, may perform the duties of the office, but the state auditor and his sureties on his official bond, shall be liable for the official acts, misfeasance or defalcation of the deputy state auditor.

(RSMo 1939 § 13017, A.L. 1945 p. 584 § 5, A.L. 1961 p. 409)

Prior revisions: 1929 § 11395; 1919 § 13292; 1909 § 11804



Section 29.050 Surety company on bond responsible for acts of deputy state auditor.

Surety company on bond responsible for acts of deputy state auditor.

29.050. The surety company or companies on the state auditor's bond shall be held responsible for all acts of the state auditor and the deputy state auditor until his successor is elected or appointed, commissioned and qualified; provided, that if a new bond be given by the state auditor and the new bond is approved by the governor, then the sureties on the first bond shall only be held liable for all acts or omissions of the state auditor and the deputy state auditor occurring prior to the giving and approving of the new bond.

(RSMo 1939 § 13018, A.L. 1945 p. 584 § 7, A.L. 1961 p. 409)

Prior revisions: 1929 § 11396; 1919 § 13293; 1909 § 11805



Section 29.060 Appointment of other employees.

Appointment of other employees.

29.060. The state auditor is authorized to appoint, and within the limits of his appropriation to fix the compensation of such auditors, accountants, supervisors, examiners, clerks and other employees as may be necessary in the performance of his duties under the law.

(L. 1945 p. 584 § 6)



Section 29.070 Examiners--oath and bond.

Examiners--oath and bond.

29.070. Every examiner appointed by the state auditor shall, before entering upon the duties of his appointment, take and file in the office of the secretary of state an oath to support the constitution of the state, to faithfully demean himself in office, to make fair and impartial examinations, and that he will not accept as presents or emoluments any pay, directly or indirectly, for the discharge of any act in the line of his duty other than the remuneration fixed and accorded to him by law, and that he will not reveal the condition of any office examined by him or any information secured in the course of any examination of any office to anyone except the state auditor, and every examiner shall enter into a bond, payable to the state of Missouri, in the sum of ten thousand dollars, to be approved by the state auditor and deposited in the office of the state treasurer conditioned that he will faithfully perform his duties as such examiner, and in case any such examiner shall knowingly report any officer as being a defaulter or as not being a defaulter, and knowing the same to be otherwise, and any person be injured thereby, such person shall have a right of action on such bond for his injuries; such action shall be brought in the name of the state and at the relation of the injured party.

(RSMo 1939 § 13101, A.L. 1945 p. 584 § 30)

Prior revisions: 1929 § 11485; 1919 § 13309



Section 29.080 Examiners--violation of oath--penalty.

Examiners--violation of oath--penalty.

29.080. For any violation of his oath of office or of any duty imposed upon him by this chapter, any examiner shall be guilty of a felony, and upon conviction shall be punished by imprisonment in the penitentiary for a term not exceeding five years, or by a fine not less than one hundred dollars or by imprisonment in the county jail for not less than one nor more than twelve months, or by both such fine and imprisonment.

(RSMo 1939 § 13102, A.L. 1945 p. 584 § 31)

Prior revisions: 1929 § 11486; 1919 § 13310



Section 29.100 Rules and regulations--promulgation, procedure.

Rules and regulations--promulgation, procedure.

29.100. The state auditor shall make and promulgate reasonable rules and regulations for the administration and enforcement of his powers and duties pursuant to the provisions of this chapter and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1945 p. 584 § 34, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 29.110 Auditor may administer oath.

Auditor may administer oath.

29.110. The state auditor or such person or persons in his department as he may designate in writing shall have power to administer all oaths and affirmations required or allowed by law, in matters touching the duties of his office.

(RSMo 1939 § 13068, A.L. 1945 p. 584 § 18)

Prior revisions: 1929 § 11451; 1919 § 13357; 1909 § 11858



Section 29.120 Seal.

Seal.

29.120. The state auditor shall keep a seal of office which shall be used to authenticate all writings, papers and documents certified from his office.

(RSMo 1939 § 13019, A.L. 1945 p. 584 § 8)

Prior revisions: 1929 § 11397; 1919 § 13294; 1909 § 11806



Section 29.130 Free access to other offices.

Free access to other offices.

29.130. The state auditor shall have free access to all offices of this state for the inspection of such books, accounts and papers as concern any of his duties.

(RSMo 1939 § 13057, A.L. 1945 p. 584 § 9)

Prior revisions: 1929 § 11433; 1919 § 13339; 1909 § 11840



Section 29.150 Records not to duplicate those of commissioner of administration--retention and destruction, duties.

Records not to duplicate those of commissioner of administration--retention and destruction, duties.

29.150. The state auditor is authorized to keep such records as may be necessary for the proper performance of his duties; provided, however, that he shall not keep any original records which duplicate the records kept by the commissioner of administration. He shall file, retain, store and destroy those records in accordance with the state and local records law.

(L. 1945 p. 584 § 26, A.L. 1983 H.B. 713 Revision)

CROSS REFERENCE:

Records retention and destruction, duties, Chap. 109



Section 29.170 To furnish forms for reports of county officers.

To furnish forms for reports of county officers.

29.170. The state auditor shall make out blank forms of returns and reports required by law to be made to his office by clerks of courts and other county officers, and transmit them with directions, if necessary, to the clerks and officers who shall make their returns and reports in conformity thereto.

(RSMo 1939 § 13069, A.L. 1945 p. 584 § 19, A.L. 1961 p. 409)

Prior revisions: 1929 § 11452; 1919 § 13358; 1909 § 11859



Section 29.185 Conducting of audits, requirements.

Conducting of audits, requirements.

29.185. When conducting an audit under this chapter, the audit objectives as defined in the standards established by the comptroller general of the United States shall determine the type of audit to be conducted which may include financial and performance audits. Neither the audit type nor the audit objectives shall be mutually exclusive. An audit may include either financial or performance audit objectives or one or more objectives from both types of audits. A performance audit may include one primary objective, such as economy and efficiency, or a combination of objectives, such as internal control and compliance.

(L. 2013 H.B. 116)



Section 29.190 To prescribe uniform method and plan of publishing the financial statements for counties.

To prescribe uniform method and plan of publishing the financial statements for counties.

29.190. The state auditor shall prescribe a uniform method and plan of publishing the county financial statement each year for the information of the public. Such statement or statements shall set forth the true financial condition of the county, the revenues and receipts, expenditures and disbursements for the year as compared with the budget for the year, the bonded debt and other liabilities at the close of the year, the total salaries, fees and all other emoluments received by all county officers, and such other information as shall be prescribed by the state auditor. The form of such statements shall follow the recognized governmental reporting practices.

(RSMo 1939 § 13095, A.L. 1945 p. 584 § 24, A. 1949 S.B. 1012, A.L. 2013 H.B. 116)

Prior revisions: 1929 § 11479; 1919 § 13303



Section 29.200 Audits to be conducted at discretion of auditor or request of governor--auditor's duties.

Audits to be conducted at discretion of auditor or request of governor--auditor's duties.

29.200. 1. Except as provided under subsection 2 of this section, all audits conducted under this chapter may be made at the discretion of the auditor without advance notice to the organization being audited. An audit also shall be conducted upon the request of the governor as provided under section 26.060, and the expenses for any such audit conducted upon the request of the governor shall be paid as provided in section 26.090.

2. The auditor, on his or her initiative and as often as he or she deems necessary, to the extent deemed practicable and consistent with the overall responsibility as contained in this chapter, shall make or cause to be made audits of all or any part of the activities of the state agencies.

3. The auditor shall make, or cause to be made, audits of all or any parts of political subdivisions and other entities as authorized in this chapter or any other law of this state.

4. In selecting audit areas and in evaluating current audit activity, the auditor may, at his or her discretion, consider and utilize, in whole or in part, the relevant audit coverage and applicable reports of the audit staffs of the various state agencies, independent contractors, and federal agencies.

5. The auditor shall be authorized to contract with federal audit agencies, or any governmental agency, on a cost-reimbursement basis, to perform audits of federal grant programs administered by the state departments and institutions in accordance with agreements negotiated between the auditor and the contracting federal audit agencies or any governmental agency. In instances where the grantee state agency shall subgrant such federal funds to local governments, regional councils of government, other local groups, or private or semiprivate institutions or agencies, the auditor shall have the authority to examine the books and records of these subgrantees to the extent necessary to determine eligibility and proper use in accordance with state and federal laws and regulations. The auditor shall charge and collect from the contracting federal audit agencies, or any governmental agencies, the actual cost of all the audits of the grants and programs that are conducted by the auditor under the contract. Amounts collected under these arrangements shall be deposited into the state treasury and be credited to the state auditor-federal fund and shall be available to hire sufficient personnel to perform these contracted audits and to pay for related travel, supplies, and other necessary expenses.

6. In the auditor's reports of audits and reports of special investigations, the auditor shall make any comments, suggestions, or recommendations deemed appropriate concerning any aspect of such agency's activities and operations.

7. The auditor shall audit the state treasury at least once annually.

8. The auditor may examine the banking accounts and records of the state treasurer, state agency, or any political subdivision at any bank or financial institution provided that the bank or financial institution shall not be required to produce the requested accounts or records until the auditor, treasurer, state agency, or political subdivision reimburses the reasonable document production costs of the bank or financial institution.

9. The auditor may, as often as the auditor deems necessary, conduct a detailed review of the bookkeeping and accounting systems in use in the various state agencies that are supported partially or entirely by state funds. Such examinations shall be for the purpose of evaluating the adequacy of systems in use by such agencies. In instances where the auditor determines that existing systems are outmoded, inefficient, or otherwise inadequate, the auditor shall recommend changes to the state agency and notify the general assembly of the recommended changes.

10. The auditor shall, through appropriate tests, determine the propriety of the data presented in the state comprehensive annual financial report, and shall express the auditor's opinion in accordance with generally accepted government auditing standards.

11. The auditor shall provide a report to the governor, attorney general, and other appropriate officials of facts in the auditor's possession which pertain to the apparent violation of penal statutes or apparent instances of malfeasance, misfeasance, or nonfeasance by an officer or employee.

12. At the conclusion of an audit, the auditor or the auditor's designated representative shall supply a copy of a draft report of the audit to, and discuss such draft with, the official, or that official's designated representative, whose office is subject to audit. On any audit of a state agency or political subdivision of the state, the auditee shall provide responses to any recommendations contained in the draft report within thirty days from the receipt of the draft report.

13. The auditor shall notify the general assembly, the governor, the director of each agency audited, and other persons as the auditor deems appropriate that an audit report has been published, its subject and title, and the locations, including state libraries, at which the report is available. The auditor then shall distribute copies of the report only to those who request a report. The copies shall be available in written form or available on the official website of the auditor. The auditor may charge a reasonable fee for providing a written copy of an audit report. The auditor also shall file a copy of the audit report in the auditor's office; this copy shall be a permanent public record. Nothing in this subsection shall be construed to authorize or permit the publication of information that is otherwise prohibited by law from being disclosed.

14. Nothing in this chapter shall be construed to infringe upon or deprive the legislative, executive, or judicial branches of state government of any rights, powers, or duties vested in or imposed upon them by statute or the constitution of this state.

15. Nothing in this chapter shall be construed by the courts of this state in a manner inconsistent with Article II of the Constitution of Missouri.

16. The auditor shall be responsible for receiving reports of allegations of improper governmental activities as provided in section 29.221. The auditor shall adopt policies and procedures necessary to provide for the investigation or referral of such allegations.

17. In accordance with the state's records retention schedule, the auditor shall maintain a complete file of all audit reports and reports of other examinations, investigations, surveys, and reviews issued under the auditor's authority. Audit workpapers and other evidence and related supportive material directly pertaining to the work of the auditor's office shall be retained according to an agreement between the auditor and the state archives. To promote intergovernmental cooperation and avoid unnecessary duplication of audit effort, pertinent workpapers and other supportive material related to issued audit reports may be, at the discretion of the auditor and unless otherwise prohibited by law, made available for inspection by duly authorized representatives of the state and federal government who desire access to, and inspection of, such records in connection with a matter officially before them, including criminal investigations. Except as provided in this section, audit workpapers and related supportive material shall be kept confidential, including any interpretations, advisory opinions, or other information or materials used and relied on in performing the audit.

(RSMo 1939 §§ 13094, 13096, A.L. 1945 p. 584 §§ 20, 21, 25, A. 1949 S.B. 1012, A.L. 1961 p. 409, A.L. 2013 H.B. 116)

Prior revisions: 1929 §§ 11478, 11480; 1919 §§ 13302, 13304



Section 29.205 Power to audit school districts.

Power to audit school districts.

29.205. Notwithstanding any provision of law to the contrary, the state auditor shall have the power to audit any school district or charter school within the state in the same manner as the auditor may audit any agency of the state.

(L. 2008 S.B. 1066 § 1, A.L. 2012 S.B. 576)



Section 29.210 To audit state transportation department--expenses of, how paid.

To audit state transportation department--expenses of, how paid.

29.210. Whenever the state auditor conducts an audit of the state highways and transportation commission and the state transportation department, salaries of auditors, examiners, clerks, stenographers and other employees of the state auditor making such audit and all expenses incurred in making such audit shall be paid monthly by the state highways and transportation commission and the state transportation department out of moneys appropriated to the state highways and transportation commission and the state transportation department, when such payrolls and expense accounts for such purposes are certified to the state highways and transportation commission and the state transportation department by the state auditor.

(L. 1949 p. 232 § 21a, A.L. 2013 H.B. 116)



Section 29.216 Public employee retirement and health care systems, audit of, when.

Public employee retirement and health care systems, audit of, when.

29.216. The state auditor may make, or cause to be made, audits of any public employee retirement or public employee health care system operating within the state, which shall include but not be limited to a public employee retirement or public employee health care system established under sections 70.600 to 70.755 and chapters 50, 56, 103, 104, and 169.

(L. 2013 H.B. 116)



Section 29.221 Reports of improper governmental activities, auditor's duties.

Reports of improper governmental activities, auditor's duties.

29.221. 1. The auditor shall provide various means to receive reports of allegations of improper governmental activities, which shall include a telephone hotline, electronic mail, and internet access. The auditor shall periodically publicize the hotline telephone number, electronic mail address, internet website address, and any other means by which the auditor may receive reports of allegations of improper governmental activities. Individuals who make a report under this section may choose to remain anonymous until the individual affirmatively consents to having the individual's identity disclosed.

2. The auditor shall receive and initially review reports of allegations of improper governmental activities of state agencies, political subdivisions, or state or political subdivision officers or employees within the scope of authority set forth in this section, including misappropriation, mismanagement, waste of resources, fraud, or violations of state or federal law, rule or regulation. After conducting an initial review, the auditor may investigate those allegations the auditor deems to be credible. When the auditor believes that an allegation of improper governmental activity is outside the authority set forth in this section, the auditor shall refer the allegation to the appropriate state agency responsible for the enforcement or administration of the matter for investigation. When the auditor believes that an allegation of improper governmental activity involves matters set forth in this subsection, those matters shall be referred as follows:

(1) Allegations of criminal misconduct to either the attorney general or the prosecuting attorney for the county where the alleged misconduct occurred;

(2) Allegations of violations of sections 105.450 to 105.496 to the Missouri ethics commission;

(3) Allegations of violations of chapter 115 to the appropriate election authority or the secretary of state.

(L. 2013 H.B. 116)



Section 29.230 To audit county offices, when--political subdivisions by petition, requirements, costs--petition audit revolving trust fund created, administration.

To audit county offices, when--political subdivisions by petition, requirements, costs--petition audit revolving trust fund created, administration.

29.230. 1. In every county which does not elect a county auditor, the state auditor shall audit, without cost to the county, at least once during the term for which any county officer is chosen, the accounts of the various county officers supported in whole or in part by public moneys.

2. The state auditor shall audit any political subdivision of the state, including counties having a county auditor, if requested to do so by a petition signed by the requisite percent of the qualified voters of the political subdivision. The requisite percent of qualified voters to cause such an audit to be conducted shall be determined as follows:

(1) If the number of qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition is less than one thousand, twenty-five percent of the qualified voters of the political subdivision determined on the basis of the registered voters eligible to vote at the last gubernatorial election held prior to the filing of the petition;

(2) If the number of qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition is one thousand or more but less than five thousand, fifteen percent of the qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition, provided that the number of qualified voters signing such petition is not less than two hundred;

(3) If the number of qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition is five thousand or more but less than fifty thousand, ten percent of the qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition, provided that the number of qualified voters signing such petition is not less than seven hundred fifty;

(4) If the number of qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition is fifty thousand or more, five percent of the qualified voters of the political subdivision determined on the basis of the votes cast in the last gubernatorial election held prior to the filing of the petition, provided that the number of qualified voters signing such petition is not less than five thousand.

The political subdivision shall pay the actual cost of audit. The petition that requests an audit of a political subdivision shall state on its face the estimated cost of the audit and that it will be paid by the political subdivision being audited. The estimated cost of the audit shall be provided by the state auditor within sixty days of such request. The costs of the audit may be billed and paid on an interim basis with individual billing periods to be set at the state auditor's discretion. Moneys held by the state on behalf of a political subdivision may be used to offset unpaid billings for audit costs of the political subdivision. All moneys received by the state in payment of the costs of petition audits shall be deposited in the state treasury and credited to the "Petition Audit Revolving Trust Fund" which is hereby created with the state treasurer as custodian. The general assembly may appropriate additional moneys to the fund as it deems necessary. The state auditor shall administer the fund and approve all disbursements, upon appropriation, from the fund to apply to the costs of performing petition audits. The provisions of section 33.080 to the contrary notwithstanding, money in the fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of any biennium exceeds one million dollars. The amount in the fund which shall lapse is the amount which exceeds one million dollars. No political subdivision shall be audited by petition more than once in any three calendar or fiscal years.

(RSMo 1939 § 13094, A.L. 1945 p. 584 § 21, A. 1949 S.B. 1012, A.L. 1961 p. 409, A.L. 1981 H.B. 338 & 260, A.L. 1987 H.B. 281, A.L. 1999 H.B. 789, A.L. 2013 H.B. 116)



Section 29.235 Authority of auditor and authorized agents.

Authority of auditor and authorized agents.

29.235. 1. The auditor and the auditor's authorized agents are authorized to:

(1) Examine all books, accounts, records, reports, vouchers of any state agency or entity subject to audit, insofar as they are necessary to conduct an audit under this chapter, provided that the auditor complies with state and federal financial privacy requirements prior to accessing financial records including provisions presented in chapter 408 and provided that the auditor or other public entity reimburses the reasonable documentation and production costs relating to compliance with examination by the auditor or auditor's authorized agents that pertain to:

(a) Amounts received under a grant or contract from the federal government or the state or its political subdivisions;

(b) Amounts received, disbursed, or otherwise handled on behalf of the federal government or the state;

(2) Examine and inspect all property, equipment, and facilities in the possession of any state agency, political subdivision, or quasi-governmental entity that were furnished or otherwise provided through grant, contract, or any other type of funding by the state of Missouri or the federal government; and

(3) Review state tax returns, except such review shall be limited to matters of official business, and the auditor's report shall not violate the confidentiality provisions of tax laws. Notwithstanding confidentiality provisions of tax laws to the contrary, the auditor may use or disclose information related to overdue tax debts in support of the auditor's statutory mission.

2. All contracts or agreements entered into as a result of the award of a grant by state agencies or political subdivisions shall include, as a necessary part, a clause describing the auditor's access as provided under this section.

3. The auditor may obtain the services of certified public accountants, qualified management consultants, or other professional persons and experts as the auditor deems necessary or desirable to carry out the duties and functions assigned under this chapter. Unless otherwise authorized by law, no state agency shall enter into any contract for auditing services without consultation with, and the prior written approval of, the auditor.

4. (1) Insofar as necessary to conduct an audit under this chapter, the auditor or the auditor's authorized representatives shall have the power to subpoena witnesses, to take testimony under oath, to cause the deposition of witnesses residing within or without the state to be taken in a manner prescribed by law, and to assemble records and documents, by subpoena or otherwise. The subpoena power granted by this section shall be exercised only at the specific written direction of the auditor or the auditor's chief deputy.

(2) If any person refuses to comply with a subpoena, the auditor shall seek to enforce the subpoena before a court of competent jurisdiction to require the attendance and testimony of witnesses and the production of books, papers, correspondence, memoranda, contracts, agreements, and other records. Such court may issue an order requiring such person to appear before the auditor or officers designated by the auditor to produce records or to give testimony relating to the matter under investigation or in question. Any failure to comply with such order of the court may be punished by such court as contempt.

(RSMo 1939 §§ 13094, 13096, A.L. 1945 p. 584 §§ 20, 21, 25, A. 1949 S.B. 1012, A.L. 1961 p. 409, A.L. 1991 S.B. 395, A.L. 2013 H.B. 116)

Prior revisions: 1929 §§ 11478, 11480; 1919 §§ 13302, 13304



Section 29.240 Continuous audit of accounts in commissioner of administration's office.

Continuous audit of accounts in commissioner of administration's office.

29.240. The state auditor shall have free access to the office, books, accounts and papers of the commissioner of administration for the inspection thereof and may conduct a continuous audit of the books, accounts and papers. He may assign employees to conduct the continuous audit in the office of the commissioner of administration and the commissioner of administration shall afford the employees every reasonable facility.

(L. 1945 p. 584 § 23, A.L. 1959 S.B. 5)



Section 29.250 False, misleading, or unfounded reports, penalty--failure to comply with chapter, penalty--report of violations.

False, misleading, or unfounded reports, penalty--failure to comply with chapter, penalty--report of violations.

29.250. 1. Any person who willfully makes or causes to be made, to the state auditor or the auditor's designated representatives, any false, misleading, or unfounded report for the purpose of interfering with the performance of any audit, special review, or investigation, or to hinder or obstruct the auditor or the auditor's designated representatives in the performance of duties, shall be guilty of a class A misdemeanor.

2. Any person or entity affected by this chapter who shall refuse or fail to comply with the provisions of this chapter shall be deemed guilty of a class A misdemeanor. Refusing or failing to comply with the provisions of this chapter shall include but not be limited to any person or entity failing to submit their books, papers and concerns to the inspection of the state auditor, or any of the auditor's examiners, or if anyone connected with the official duties of the state, county, institution, or political subdivision of the state, shall refuse to submit to be examined upon oath.

3. The state auditor shall report any violation of subsection 1 or 2 of this section to the prosecuting attorney, who shall institute such action or proceedings against such person or entity as the prosecutor may deem proper.

(RSMo 1939 § 13100, A.L. 1945 p. 584 § 29, A.L. 2013 H.B. 116)

Prior revisions: 1929 § 11484; 1919 § 13308



Section 29.260 Officers to have recourse to law.

Officers to have recourse to law.

29.260. The provisions of this chapter shall not preclude any officer or officers in charge of the offices and institutions mentioned in this chapter from having proper recourse in the courts of law in this state.

(RSMo 1939 § 13104, A.L. 1945 p. 584 § 33, A.L. 2013 H.B. 116)

Prior revisions: 1929 § 11488; 1919 § 13312



Section 29.280 Vacancy--governor to fill.

Vacancy--governor to fill.

29.280. When a vacancy occurs in the office of state auditor the governor shall immediately appoint an auditor to fill such vacancy for the residue of the term in which the vacancy occurred, and until his successor is elected or appointed, commissioned and qualified.

(RSMo 1939 § 13016, A.L. 1945 p. 584 § 4)

Prior revisions: 1929 § 11394; 1919 § 13291; 1909 § 11803



Section 29.351 Audit of state auditor's office, when--procedure--cost, how paid.

Audit of state auditor's office, when--procedure--cost, how paid.

29.351. 1. During the regular legislative session which convenes in an odd-numbered year, the general assembly shall, by concurrent resolution, employ an independent certified public accountant or certified public accounting firm to conduct an audit examination of the accounts, functions, programs, and management of the state auditor's office. The audit examination shall be made in accordance with generally accepted auditing standards, including such reviews and inspections of books, records and other underlying data and documents as are necessary to enable the independent certified public accountant performing the audit to reach an informed opinion on the condition and performance of the accounts, functions, programs, and management of the state auditor's office. Upon completion of the audit, the independent certified public accountant shall make a written report of his findings and conclusions, and shall supply each member of the general assembly, the governor, and the state auditor with a copy of the report. The cost of the audit and report shall be paid out of the joint contingent fund of the general assembly.

2. The commissioner of administration shall bid these services, at the direction of the general assembly, pursuant to state purchasing laws.

(L. 1989 H.B. 36 §§ 1, 2, A.L. 2013 H.B. 116)

*Transferred 2013; formerly 21.760



Section 29.380 Solid waste management districts, authority to audit, when.

Solid waste management districts, authority to audit, when.

29.380. 1. The state auditor shall have the authority to audit solid waste management districts created under section 260.305 in the same manner as the auditor may audit any agency of the state.

2. Beginning August 28, 2012, the state auditor shall conduct an audit of each solid waste management district created under section 260.305 and thereafter shall conduct audits of each solid waste management district as he or she deems necessary. The state auditor may request reimbursement from the district for the costs of conducting the audit.

(L. 2012 H.B. 1251)



Section 29.400 Transition funds and facilities for auditor.

Transition funds and facilities for auditor.

29.400. 1. In each year in which an auditor of this state is elected and when the auditor so elected is not the incumbent at the time of the election, funds and facilities for the auditor-elect to be used by him in preparing an orderly transition of administration shall be provided.

2. The legislature shall appropriate to the commissioner of administration, funds to be used only for the purpose of this transition and to be expended during the transition period but in no event shall the amount so appropriated exceed ten thousand dollars for any such transition and all funds not expended for this purpose during the transition period shall revert to general revenue.

(L. 1977 H.B. 493 & 458)



Section 29.405 Auditor's transition period defined.

Auditor's transition period defined.

29.405. The transition period shall begin on the fifteenth day of November following the election of an auditor who is not an incumbent and shall end when that auditor-elect has taken the oath of office.

(L. 1977 H.B. 493 & 458)



Section 29.410 Transition facilities to be provided for auditor.

Transition facilities to be provided for auditor.

29.410. 1. The commissioner of administration shall provide office space and equipment for the auditor-elect and his staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the auditor-elect and his staff.

2. The commissioner of administration shall furnish the transition facility with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of this transition*.

(L. 1977 H.B. 493 & 458)

*Word "transaction" appears in original rolls.






Chapter 30 State Treasurer

Section 30.005 State treasurer, term of office, term begins, when.

State treasurer, term of office, term begins, when.

30.005. The state treasurer shall hold office for a term of four years beginning at 12:00 noon on the second Monday in January next after his or her election and until a successor is elected and qualified.

(L. 1987 H.B. 456)



Section 30.010 Salary of treasurer.

Salary of treasurer.

30.010. The state treasurer shall receive an annual salary of sixty thousand dollars plus any salary adjustment provided pursuant to section 105.005, to be paid at the time and in the manner provided by law. Such salary shall constitute the total compensation for all duties to be performed by him and there shall be no further payment made to or accepted by him for the performance of any duty now required of him under any existing law.

(L. 1943 p. 869 § 1, A. 1949 S.B. 1013, A.L. 1955 p. 572, A.L. 1967 p. 97, A.L. 1977 H.B. 520, A.L. 1984 S.B. 528)

Effective 1-1-85

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 30.020 Bond--approval.

Bond--approval.

30.020. 1. Immediately after his election or appointment, the state treasurer shall execute and deliver to the governor a surety bond to the state in the sum of five hundred thousand dollars to be approved by the governor and conditioned for the faithful performance of all his duties as state treasurer or ex officio, and for the safety of the state funds and securities in his custody or under his control.

2. If the bond is furnished by a corporate surety company the premium shall be paid by the state. The governor shall require the corporate surety to be duly licensed and authorized to do business in this state.

3. If the bond is a personal bond, it shall be renewed every two years or oftener if the governor requires and the safety of the public moneys and securities demands. Each personal surety shall subscribe and swear to a statement to be duly attested and endorsed on or attached to the bond, that he believes he is worth a certain stated sum, over and above all liabilities and exemptions, and any other particulars the governor requires.

4. After the legality of the bond has been passed upon by the attorney general, it shall be submitted to the governor for his approval. If the governor approves the bond, he shall endorse the approval and its date thereon and deliver the bond, with the affidavit of the surety if a personal bond, to the secretary of state to be filed and recorded in his office. If the governor doubts the solvency of any of the bondsmen, he may require further evidence of solvency before he approves the bond.

(RSMo 1939 § 13012, A.L. 1945 p. 1977 § 2, A.L. 1959 H.B. 117)

Prior revisions: 1929 § 11390; 1919 § 13287; 1909 § 11799



Section 30.030 Bond not approved, forfeiture of office--governor to take possession.

Bond not approved, forfeiture of office--governor to take possession.

30.030. If the state treasurer fails to give the bond required in section 30.020 within sixty days after he receives his certificate of election or appointment or fails to renew the bond in accordance with the provisions of section 30.020 within thirty days after the time prescribed by law for renewal, or if the bond is not approved by the governor, then twenty days after the refusal of the governor to approve the bond, his office shall be ipso facto forfeited and the governor shall take possession and supervise the business of the office until the vacancy is filled in the manner prescribed in section 30.070.

(RSMo 1939 § 13013, A.L. 1945 p. 1977 § 3, A.L. 1959 H.B. 117)

Prior revisions: 1929 § 11391; 1919 § 13288; 1909 § 11800



Section 30.040 Oath of office--bond--penalty for noncompliance.

Oath of office--bond--penalty for noncompliance.

30.040. The treasurer shall not have possession or control of his office until he has taken the oath of office prescribed by the constitution and caused the same to be endorsed on his commission, and given the official bond required in section 30.020; and if he shall attempt under color of law to do or perform any official act or duty before complying with the provisions of this section, he shall forfeit five thousand dollars for the use of the state, to be recovered before any court of competent jurisdiction, without power in anyone to remit such forfeiture.

(RSMo 1939 § 13011, A.L. 1945 p. 1977 § 1)

Prior revisions: 1929 § 11389; 1919 § 13286; 1909 § 11798



Section 30.050 Governor to examine bond--may require new bond.

Governor to examine bond--may require new bond.

30.050. It shall be the duty of the governor, at least once in every six months, to examine the official bond of the state treasurer as to its solvency, and if the solvency of such bond has become impaired from any cause, he shall require such treasurer to give a new bond, or such additional security as may be deemed necessary to make the said bond good and sufficient for the security of the trusts reposed in such treasurer; and if such treasurer fail or refuse to give such new bond or furnish such additional security within thirty days after he shall be so required, his office shall thereby become forfeited, and the governor shall take charge of the same, as in section 30.030 provided in case of failure of the treasurer to give bond within the time in said section specified.

(RSMo 1939 § 13014, A.L. 1945 p. 1977 § 4)

Prior revisions: 1929 § 11392; 1919 § 13289; 1909 § 11801



Section 30.060 Vacancy--governor's duties.

Vacancy--governor's duties.

30.060. In case of death, resignation, removal from office, impeachment or vacancy from any cause, in the office of the state treasurer, the governor shall take charge of such office and superintend the business thereof until a successor is appointed, commissioned and qualified except in case of impeachment, when no appointment shall be made until a determination of the matter is had, when, in the event of an acquittal, the suspended officer shall be reinstated in office.

(RSMo 1939 § 13015, A.L. 1945 p. 1977 § 5)

Prior revisions: 1929 § 11393; 1919 § 13290; 1909 § 11802



Section 30.070 Vacancy--governor to fill.

Vacancy--governor to fill.

30.070. When a vacancy occurs in the office of state treasurer, the governor shall immediately appoint a state treasurer to fill such vacancy for the residue of the term in which the vacancy occurred, and until his successor is elected or appointed, commissioned and qualified.

(RSMo 1939 § 13016, A.L. 1945 p. 1977 § 6)

Prior revisions: 1929 § 11394; 1919 § 13291; 1909 § 11803



Section 30.080 Vacated office--accounts settled.

Vacated office--accounts settled.

30.080. Immediately after the appointment and qualification of a state treasurer, made to fill any vacancy occurring in said office, or the resumption of his duties by said officer, after the removal of any disability or temporary suspension therefrom the general assembly if in session, or, if such assembly be not in session, then the governor, shall cause a settlement to be made of the accounts of the former state treasurer, or any such office ad interim, remaining unsettled, and ascertain what balance, if any, is due the state or such officer, as the case may be.

(RSMo 1939 § 13064, A.L. 1945 p. 1977 § 28)

Prior revisions: 1929 § 11447; 1919 § 13353; 1909 § 11854



Section 30.090 Certificate of settlement to persons entitled thereto.

Certificate of settlement to persons entitled thereto.

30.090. If the general assembly shall be in session when such settlement is made, it shall cause to be made out and delivered to the person entitled thereto a certificate of such settlement, showing the balance of moneys, securities and effects for which he is accountable, and what has been delivered to his successor.

(RSMo 1939 § 13065, A.L. 1945 p. 1977 § 29)

Prior revisions: 1929 § 11448; 1919 § 13354; 1909 § 11855



Section 30.100 Duplicate certificates--one to governor.

Duplicate certificates--one to governor.

30.100. If the general assembly shall not be in session when such settlement is made, the persons appointed by the governor to make such settlement shall make out duplicate certificates of such settlement, showing what is required to be shown in the provisions of section 30.090, one of which shall be delivered to the person entitled thereto, and the other to the governor, to be laid before the general assembly at its next session.

(RSMo 1939 § 13066, A.L. 1945 p. 1977 § 30)

Prior revisions: 1929 § 11449; 1919 § 13355; 1909 § 11856



Section 30.110 Certificate--action of general assembly.

Certificate--action of general assembly.

30.110. When the certificate mentioned in section 30.100 shall be laid before the general assembly, if it approve the same, it shall cause the proper entries to be made in the books of the state treasurer, and if it disapprove thereof, it shall cause another settlement to be made.

(RSMo 1939 § 13067, A.L. 1945 p. 1977 § 31)

Prior revisions: 1929 § 11450; 1919 § 13356; 1909 § 11857



Section 30.120 Treasurer to appoint assistant treasurer and other clerical employees--fix compensation--liable for acts of assistant treasurer.

Treasurer to appoint assistant treasurer and other clerical employees--fix compensation--liable for acts of assistant treasurer.

30.120. The state treasurer shall have the power to appoint and fix the compensation of one assistant treasurer and the clerks and other employees that are necessary in the performance of his duties under the law. Each appointment, with the oath of office endorsed thereon, shall be filed in the office of the secretary of state, before the appointee enters upon his duties. The assistant treasurer shall be competent to perform and, when appointed, may perform the duties of the office. The treasurer, and his sureties on his official bond, shall be liable for the official acts, misfeasance or defalcation of the assistant treasurer.

(RSMo 1939 § 13017, A.L. 1945 p. 1977 § 7, A.L. 1963 p. 100)

Prior revisions: 1929 § 11395; 1919 § 13292; 1909 § 11804



Section 30.130 Liability of bond surety.

Liability of bond surety.

30.130. The surety of any treasurer shall be held responsible for all acts of his principal and the assistant treasurer until a successor to the office of state treasurer is elected or appointed, commissioned and qualified; except, that if a new bond is given by the state treasurer in accordance with the provisions of this chapter, and the new bond is approved by the governor, as in this chapter provided, then the surety on the first bond shall only be held liable for all acts or omissions of his principal and the assistant treasurer occurring prior to the giving and approving of the new bond.

(RSMo 1939 § 13018, A.L. 1945 p. 1977 § 8, A.L. 1963 p. 100)

Prior revisions: 1929 § 11396; 1919 § 13293; 1909 § 11805



Section 30.140 Seal.

Seal.

30.140. The state treasurer shall keep a seal of office, which shall be used to authenticate all writings, papers and documents certified from his office.

(RSMo 1939 § 13019, A.L. 1945 p. 1977 § 9)

Prior revisions: 1929 § 11397; 1919 § 13294; 1909 § 11806



Section 30.150 Treasurer may administer oath.

Treasurer may administer oath.

30.150. The state treasurer shall have power to administer all oaths and affirmations required or allowed by law, in matters touching the duties of his office.

(RSMo 1939 § 13068, A.L. 1945 p. 1977 § 32)

Prior revisions: 1929 § 11451; 1919 § 13357; 1909 § 11858



Section 30.160 Duplicate receipts--one to commissioner of administration.

Duplicate receipts--one to commissioner of administration.

30.160. The treasurer shall give duplicate receipts, under the seal of his office, for all sums of money which shall be paid into the treasury, and he shall file or cause the duplicate receipt to be filed with the commissioner of administration, who thereupon shall credit the person named in the receipt, and charge the treasurer with the amount.

(RSMo 1939 § 13050, A.L. 1945 p. 1977 § 16)

Prior revisions: 1929 § 11426; 1919 § 13332; 1909 § 11833



Section 30.170 State moneys, withdrawal from depositaries and disbursal--accounts.

State moneys, withdrawal from depositaries and disbursal--accounts.

30.170. The state treasurer shall receive and keep, as provided by law, all the moneys of the state not expressly required by law to be received and kept by some other person; disburse the state moneys upon warrants drawn on the treasury according to law, and within the time limited in the constitution, and not otherwise, except that no warrant shall be required when the state treasurer is withdrawing state moneys from a bank account, demand or time, either for the purpose of transferring such moneys to another bank account, demand or time, or for the purpose of investing such moneys in obligations of the United States as authorized by law; keep a just and true account of all funds and appropriations made therefrom by law, and the disbursements made thereunder.

(RSMo 1939 § 13047, A.L. 1945 p. 1977 § 13, A. 1949 S.B. 1013, A.L. 1957 p. 484)

Prior revisions: 1929 § 11425; 1919 § 13331; 1909 § 11832



Section 30.180 Warrants, how paid.

Warrants, how paid.

30.180. Whenever a warrant is presented to the state treasurer, he shall certify it for payment from a designated depositary of state funds if the warrant is properly drawn against a legal appropriation, and does not exceed the amount thereof.

(RSMo 1939 § 13054, A.L. 1945 p. 1977 § 20, A.L. 1957 p. 484, A.L. 1957 p. 493, A.L. 1990 S.B. 838)

Prior revisions: 1929 § 11429; 1919 § 13335; 1909 § 11836



Section 30.200 Treasurer's checks valid for twelve months--duplicates--treasurer to cooperate with law enforcement agencies.

Treasurer's checks valid for twelve months--duplicates--treasurer to cooperate with law enforcement agencies.

30.200. 1. Outstanding checks or drafts drawn by the treasurer, if not presented for payment within twelve months from the date of issuance, shall be void and the state treasurer shall print or cause to be printed upon all checks, drafts or evidence of payment due, the following:

"Void if not presented for payment within twelve months from the date of issue." All moneys set aside to pay any outstanding check or draft which has not been presented for payment as required by this section shall be transferred to the general revenue fund. Any person who fails to present his check or draft for payment within twelve months from the date of issuance may receive a duplicate check or draft if he files a statement with the state treasurer of the reason for the nonpayment and obtains an appropriation made for that purpose as provided by law. A duplicate check or draft may be issued against a general appropriation for that purpose within five years immediately following the date of issuance of the original check or draft. Whenever a check or draft of the treasurer is paid by a depositary on a forged endorsement, upon the return of this money to the state, the treasurer may issue a new check provided the old check or draft is returned to the state treasurer.

2. The treasurer is authorized to cooperate with all state and federal law enforcement agencies, all prosecuting attorneys and the circuit attorney of the city of St. Louis, or federal postal authorities, for the purpose of investigating any and all irregularities or alleged forgeries of checks or drafts issued by him. The cooperation may include the granting of temporary custody of all pertinent checks and records to state or federal law enforcement agencies, prosecuting attorneys and the circuit attorney of the city of St. Louis, or federal postal authorities, if in the discretion of the treasurer cooperation is necessary to accomplish a proper investigation.

(L. 1945 p. 1977 § 13, A. 1949 S.B. 1013, A.L. 1976 H.B. 1254, A.L. 1983 H.B. 389, A.L. 1988 H.B. 1260)



Section 30.205 Signature of treasurer may be printed by data processing system on checks and drafts--security measures to be taken.

Signature of treasurer may be printed by data processing system on checks and drafts--security measures to be taken.

30.205. 1. The state treasurer may develop and implement an advanced function printing data processing system whereby the signature of the state treasurer is printed simultaneously with the production of drafts or checks. Whenever the signature of the state treasurer is required or permitted by law to be placed upon checks or drafts, such advanced function printing data processing system may be used by the state treasurer in lieu of other procedures used to place such signature upon checks or drafts, including, but not limited to, the facsimile signature of public officials law, sections 105.273 to 105.278.

2. Before implementing any advance function printing data processing system pursuant to subsection 1 of this section, the state treasurer shall take all necessary and reasonable precautions to assure that adequate physical and electronic security procedures are in place at any data processing center using such a data processing system and all necessary and reasonable measures are in place to preserve and protect the separation of duties of the state treasurer and commissioner of administration as provided by law.

(L. 1993 H.B. 732)



Section 30.210 Treasurer to have access to books of other offices.

Treasurer to have access to books of other offices.

30.210. The state treasurer shall have free access to all other offices of this state, for the inspection of such books, accounts and papers as concern any of his duties.

(RSMo 1939 § 13057, A.L. 1945 p. 1977 § 23, A. 1949 S.B. 1013)

Prior revisions: 1929 § 11433; 1919 § 13339; 1909 § 11840



Section 30.230 Immediate deposit in demand deposits.

Immediate deposit in demand deposits.

30.230. Immediately upon receipt of state moneys the state treasurer shall deposit all state moneys in the state treasury to the credit of the state on demand deposit in banking institutions selected by him and approved by the governor and the state auditor and thereafter withdraw such moneys as authorized by law.

(RSMo 1939 § 13090, A.L. 1945 p. 1977 § 40, A.L. 1957 p. 484, A.L. 1989 S.B. 444)

Prior revisions: 1929 § 11473; 1919 § 13383; 1909 § 11884

Effective 6-6-89



Section 30.240 Moneys and credits, how held and disbursed--interest, how credited.

Moneys and credits, how held and disbursed--interest, how credited.

30.240. The state treasurer shall hold all state moneys, all deposits thereof, time as well as demand, and all obligations of the United States government in which such moneys are placed for the benefit of the respective funds to which they belong and disburse the same as authorized by law. Unless otherwise provided by law, all yield, interest, income, increment, or gain received from the time deposit of state moneys or their investment in obligations of the United States government shall be credited by the state treasurer to the general revenue.

(RSMo 1939 § 13082, A.L. 1945 p. 1977 § 34, A.L. 1945 p. 1990 § 34, A.L. 1957 p. 484, A.L. 1982 S.B. 497)

Prior revisions: 1929 § 11465; 1919 § 13375; 1909 § 11876



Section 30.245 Central check mailing fund created--treasurer to administer.

Central check mailing fund created--treasurer to administer.

30.245. There is hereby created a "Central Check Mailing Service Revolving Fund" within the state treasury, which shall be administered by the state treasurer. The state treasurer shall be custodian of the fund and shall receive funds paid or transferred to his office by state departments or agencies for centralized check mailing services rendered by the state treasurer. The commissioner of administration shall approve disbursements from the fund at the request of the state treasurer, or his designee, to purchase goods and services which will be utilized in providing a centralized check mailing service. The central check mailing service revolving fund shall be funded annually by appropriation, and any unencumbered balance in excess of fifty thousand dollars remaining at the end of each fiscal year shall revert to the general revenue fund in accordance with other provisions of law.

(L. 1978 H.B. 1219 §1)

CROSS REFERENCE:

Central check mailing service revolving fund abolished subject to exemption, 33.571



Section 30.250 Contract with depositary, terms and conditions.

Contract with depositary, terms and conditions.

30.250. 1. The state treasurer shall enter into a written contract with each depositary setting forth the conditions and terms upon which the moneys of the state are deposited therewith and containing among its provisions and conditions the following:

(1) The amount of the moneys of the state to be entrusted to each depositary;

(2) With respect to demand deposits, the time such contract shall continue with the right reserved to each the state treasurer and the depositary to terminate the contract at any time upon giving ninety days' notice to the other party of his or her or its intention to do so;

(3) With respect to time deposits, the conditions as to time and notice which need be given in regard to withdrawals and the rate of interest which the depositary shall be obligated to pay;

(4) Provisions requiring that the depositary shall:

(a) Safely keep such deposits;

(b) Pay demand deposits on the state treasurer's demand therefor; and

(c) Pay time deposits only in accordance with the contract with the depositary;

(5) That such depositary shall secure the state moneys with the amount and character of securities provided for in section 30.270, such securities to be held at the expense of the depositary;

(6) That no item of security deposited by a depositary under the terms of the contract shall be withdrawn without the written consent of the state treasurer; and that otherwise the representatives of the state of Missouri shall have the rights prescribed by sections 30.270 and 30.280;

(7) That the depositary shall, at times specified by the state treasurer, render a statement showing the daily activity in the account;

(8) That in the event the depositary shall default in any manner in performing any of the terms and conditions of the contract, or shall fail to keep safely the moneys of the state deposited with it, the state treasurer shall be authorized forthwith without notice, advertisement or demand, and at public or private sale, to convert into money the securities deposited, or as many of them as may be necessary to pay the whole amount of the state deposits in such depositary; and

(9) The contract for state funds may be for a period of up to five years.

2. Upon the execution of such contracts the state treasurer shall deliver a copy thereof to the governor, a copy thereof to the state auditor, a copy thereof to the depositary, shall file another copy with the secretary of state, and shall retain the contract in his own office.

(RSMo 1939 § 13087, A.L. 1945 p. 1977 § 35, A. 1949 S.B. 1013, A.L. 1957 p. 484, A.L. 1973 S.B. 89, A.L. 1983 H.B. 389, A.L. 1988 H.B. 1260, A.L. 2005 S.B. 270)

Prior revisions: 1929 § 11470; 1919 § 13380; 1909 § 11881

Effective 5-13-05



Section 30.255 Deposit of funds, duties.

Deposit of funds, duties.

30.255. Beginning July 1, 1999, the state treasurer shall, when making a new deposit of state funds, continuing an existing demand deposit of state funds, or renewing an existing time deposit of state funds beyond the expiration date of the deposit in any financial institution, review and consider the depository institution's lending record, giving consideration to, among other factors, whether:

(1) The institution has been given by the appropriate federal regulatory agency a written evaluation of the institution's record of meeting the credit needs of its entire community, including low and moderate income neighborhoods, pursuant to the federal Community Reinvestment Act of 1977, as amended, 12 U.S.C. 2905; and

(2) The most recent evaluation of the institution includes a rating of "needs to improve record of meeting community credit needs" or "substantial noncompliance of meeting community credit needs", or categories substantially comparable if said federal law is amended. In the event that a financial institution is not required to comply with the Community Reinvestment Act, the state treasurer shall not use that fact, either favorably* or negatively, in depositing, continuing a demand deposit, or reissuing a demand deposit of state funds.

(L. 1998 S.B. 792)

*Word "favorable" appears in original rolls.



Section 30.260 Investment policy required--time and demand deposits--investments--interest rates.

Investment policy required--time and demand deposits--investments--interest rates.

30.260. 1. The state treasurer shall prepare, maintain and adhere to a written investment policy which shall include an asset allocation plan which limits the total amount of state moneys which may be invested in any particular investment authorized by section 15, article IV of the Missouri Constitution. Such asset allocation plan shall also set diversification limits, as applicable, which shall include a restriction limiting the total amount of time deposits of state moneys, not including linked deposits, placed with any one single banking institution to be no greater than ten percent of all time deposits of state moneys. The state treasurer shall present a copy of such policy to the governor, commissioner of administration, state auditor and general assembly at the commencement of each regular session of the general assembly or at any time the written investment policy is amended.

2. The state treasurer shall determine by the exercise of the treasurer's best judgment the amount of state moneys that are not needed for current operating expenses of the state government and shall keep on demand deposit in banking institutions in this state selected by the treasurer and approved by the governor and state auditor the amount of state moneys which the treasurer has so determined are needed for current operating expenses of the state government and disburse the same as authorized by law.

3. Within the parameters of the state treasurer's written investment policy, the state treasurer shall place the state moneys which the treasurer has determined are not needed for current operations of the state government on time deposit drawing interest in banking institutions in this state selected by the treasurer and approved by the governor and the state auditor, or place them outright or, if applicable, by repurchase agreement in obligations described in section 15, article IV, Constitution of Missouri, as the treasurer in the exercise of the treasurer's best judgment determines to be in the best overall interest of the people of the state of Missouri, giving due consideration to:

(1) The preservation of such state moneys;

(2) The benefits to the economy and welfare of the people of Missouri when such state money is invested in banking institutions in this state that, in turn, provide additional loans and investments in the Missouri economy and generate state taxes from such initial investments and the loans and investments created by the banking institutions, compared to the removal or withholding from banking institutions in the state of all or some such state moneys and investing same in obligations authorized in section 15, article IV of the Missouri Constitution;

(3) The liquidity needs of the state;

(4) The aggregate return in earnings and taxes on the deposits and the investment to be derived therefrom; and

(5) All other factors which to the treasurer as a prudent state treasurer seem to be relevant to the general public welfare in the light of the circumstances at the time prevailing.

The state treasurer may also place state moneys which are determined not needed for current operations of the state government in linked deposits as provided in sections 30.750 to 30.765.

4. Except for state moneys deposited in linked deposits as provided in sections 30.750 to 30.860, the rate of interest payable by all banking institutions on time deposits of state moneys shall be set under subdivisions (1) to (5) of this subsection and subsections 6 and 7 of this section. The rate shall never exceed the maximum rate of interest which by federal law or regulation a bank which is a member of the Federal Reserve System may from time to time pay on a time deposit of the same size and maturity. The rate of interest payable by all banking institutions on time deposits of state moneys is as follows:

(1) Beginning January 1, 2010, the rate of interest payable by a banking institution on up to seven million dollars of time deposits of state moneys shall be the same as the average rate paid during the week next preceding the week in which the deposit was made for United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit, as determined by the state treasurer, adjusted to the nearest one-tenth of a percent. In the case of a banking institution that holds more than seven million dollars of time deposits of state moneys, the rate of interest payable on deposits in excess of seven million dollars of time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section;

(2) Beginning January 1, 2011, the rate of interest payable by a banking institution on up to five million dollars of time deposits of state moneys shall be the same as the average rate paid during the week next preceding the week in which the deposit was made for United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit, as determined by the state treasurer, adjusted to the nearest one-tenth of a percent. In the case of a banking institution that holds more than five million dollars of time deposits of state moneys, the rate of interest payable on deposits in excess of five million dollars of time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section;

(3) Beginning January 1, 2012, the rate of interest payable by a banking institution on up to three million dollars of time deposits of state moneys shall be the same as the average rate paid during the week next preceding the week in which the deposit was made for United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit, as determined by the state treasurer, adjusted to the nearest one-tenth of a percent. In the case of a banking institution that holds more than three million dollars of time deposits of state moneys, the rate of interest payable on deposits in excess of three million dollars of time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section;

(4) Beginning January 1, 2013, the rate of interest payable by a banking institution on up to one million dollars of time deposits of state moneys shall be the same as the average rate paid during the week next preceding the week in which the deposit was made for United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit, as determined by the state treasurer, adjusted to the nearest one-tenth of a percent. In the case of a banking institution that holds more than one million dollars of time deposits of state moneys, the rate of interest payable on deposits in excess of one million dollars of time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section;

(5) Beginning January 1, 2014, the rate of interest payable by a banking institution on all time deposits of state moneys shall be set at the market rate as determined in subsection 6 of this section.

5. Notwithstanding subdivisions (1) to (5) of subsection 4 of this section, for any new time deposits of state moneys placed after January 1, 2010, with a term longer than eighteen months, the rate of interest payable by a banking institution shall be set at the market rate as determined in subsection 6 of this section.

6. Market rate shall be determined no less frequently than once a month by the director of investments in the office of state treasurer. The process for determining a market rate shall include due consideration of prevailing rates offered for certificates of deposit by well-capitalized Missouri financial institutions, the advance rate established by the Federal Home Loan Bank of Des Moines for member institutions and the costs of collateralization, as well as an evaluation of the credit risk associated with other authorized securities under section 15, article IV, of the Missouri Constitution. Banking institutions may also offer a higher rate than the market rate for any time deposit placed with the state treasurer in excess of the total amount of state moneys set at the United States of America treasury securities maturing and becoming payable closest to the time of termination of the deposit indicated in subdivisions (1) to (5) of subsection 4 of this section.

7. Within the parameters of the state treasurer's written investment policy, the state treasurer may subscribe for or purchase outright or by repurchase agreement investments of the character described in subsection 3 of this section which the treasurer, in the exercise of the treasurer's best judgment, believes to be the best for investment of state moneys at the time and in payment therefor may withdraw moneys from any bank account, demand or time, maintained by the treasurer without having any supporting warrant of the commissioner of administration. The state treasurer may bid on subscriptions for such obligations in accordance with the treasurer's best judgment. The state treasurer shall provide for the safekeeping of all such obligations so acquired in the same manner that securities pledged to secure the repayment of state moneys deposited in banking institutions are kept by the treasurer pursuant to law. The state treasurer may hold any such obligation so acquired by the treasurer until its maturity or prior thereto may sell the same outright or by reverse repurchase agreement provided the state's security interest in the underlying security is perfected or temporarily exchange such obligation for cash or other authorized securities of at least equal market value with no maturity more than one year beyond the maturity of any of the traded obligations, for a negotiated fee as the treasurer, in the exercise of the treasurer's best judgment, deems necessary or advisable for the best interest of the people of the state of Missouri in the light of the circumstances at the time prevailing. The state treasurer may pay all costs and expenses reasonably incurred by the treasurer in connection with the subscription, purchase, sale, collection, safekeeping or delivery of all such obligations at any time acquired by the treasurer.

8. As used in this chapter, except as more particularly specified in section 30.270, obligations of the United States shall include securities of the United States Treasury, and United States agencies or instrumentalities as described in section 15, article IV, Constitution of Missouri. The word "temporarily" as used in this section shall mean no more than six months.

(RSMo 1939 § 13084, A.L. 1945 p. 1977 § 36, A.L. 1957 p. 484, A.L. 1973 S.B. 89, A.L. 1983 H.B. 389, A.L. 1986 H.B. 1107, A.L. 1988 H.B. 1260, A.L. 1997 S.B. 449, A.L. 2002 S.B. 895, A.L. 2005 S.B. 270, A.L. 2009 H.B. 883, A.L. 2011 H.B. 109)

Prior revisions: 1929 § 11467; 1919 § 13377; 1909 § 11878

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Savings accounts in insured savings and loan association, investment in authorized, 369.194



Section 30.270 Security for safekeeping of state funds.

Security for safekeeping of state funds.

30.270. 1. For the security of the moneys deposited by the state treasurer pursuant to the provisions of this chapter, the state treasurer shall, from time to time, submit a list of acceptable securities to be approved by the governor and state auditor if satisfactory to them, and the state treasurer shall require of the selected and approved banks or financial institutions as security for the safekeeping and payment of deposits, securities from the list provided for in this section, which list shall include only securities of the following kind and character, unless it is determined by the state treasurer that the use of such securities as collateral may place state public funds at undue risk:

(1) Bonds or other obligations of the United States;

(2) Bonds or other obligations of the state of Missouri including revenue bonds issued by state agencies or by state authorities created by legislative enactment;

(3) Bonds or other obligations of any city in this state having a population of not less than two thousand;

(4) Bonds or other obligations of any county in this state;

(5) Approved registered bonds or other obligations of any school district, including certificates of participation and leasehold revenue bonds, situated in this state;

(6) Approved registered bonds or other obligations of any special road district in this state;

(7) State bonds or other obligations of any state;

(8) Notes, bonds, debentures or other similar obligations issued by the farm credit banks or agricultural credit banks or any other obligations issued pursuant to the provisions of an act of the Congress of the United States known as the Farm Credit Act of 1971, and acts amendatory thereto;

(9) Bonds of the federal home loan banks;

(10) Any bonds or other obligations guaranteed as to payment of principal and interest by the government of the United States or any agency or instrumentality thereof;

(11) Bonds of any political subdivision established pursuant to the provisions of section 30, article VI of the Constitution of Missouri;

(12) Tax anticipation notes issued by any county of the first classification;

(13) A surety bond issued by an insurance company licensed pursuant to the laws of the state of Missouri whose claims-paying ability is rated in the highest category by at least one nationally recognized statistical rating agency. The face amount of such surety bond shall be at least equal to the portion of the deposit to be secured by the surety bond;

(14) An irrevocable standby letter of credit issued by a Federal Home Loan Bank;

(15) Out-of-state municipal bonds, including certificates of participation and leasehold revenue bonds, provided such bonds are rated in the highest category by at least one nationally recognized statistical rating agency;

(16) (a) Mortgage securities that are individual loans that include negotiable promissory notes and the first lien deeds of trust securing payment of such notes on one to four family real estate, on commercial real estate, or on farm real estate located in Missouri or states adjacent to Missouri, provided such loans:

a. Are underwritten to conform to standards established by the state treasurer, which are substantially similar to standards established by the Federal Home Loan Bank of Des Moines, Iowa, and any of its successors in interest that provide funding for financial institutions in Missouri;

b. Are offered by a financial institution in which a senior executive officer certifies under penalty of perjury that such loans are compliant with the requirements of the Federal Home Loan Bank of Des Moines, Iowa, when such loans are pledged by such bank;

c. Are offered by a financial institution that is well capitalized; and

d. Are not construction loans, are not more than ninety days delinquent, have not been classified as substandard, doubtful, or subject to loss, are one hundred percent owned by the financial institution, are otherwise unencumbered and are not being temporarily warehoused in the financial institution for sale to a third party. Any disqualified mortgage securities shall be removed as collateral within ninety days of disqualification or the state treasurer may disqualify such collateral as collateral for state funds;

(b) The state treasurer may promulgate regulations and provide such other forms or agreements to ensure the state maintains a first priority position on the deeds of trust and otherwise protect and preserve state funds. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void;

(c) A status report on all such mortgage securities shall be provided to the state treasurer on a calendar monthly basis in the manner and format prescribed by the state treasurer by the financial institutions pledging such mortgage securities and also shall certify their compliance with subsection 2 for such mortgage securities;

(d) In the alternative to paragraph (a) of this subdivision, a financial institution may provide a blanket lien on all loans secured by one to four family real estate, all loans secured by commercial real estate, all loans secured by farm real estate, or any combination of these categories, provided the financial institution secures such blanket liens with real estate located in Missouri and states adjacent to Missouri and otherwise complies with paragraphs (b) and (c) of this subdivision;

(e) The provisions of paragraphs (a) to (d) of this subdivision are not authorized for any Missouri political subdivision, notwithstanding the provisions of chapter 110 to the contrary;

(f) As used in this subdivision, the term "unencumbered" shall mean mortgage securities pledged for state funds as provided in subsection 1 of this section, and not subject to any other express claims by any third parties, including but not limited to a blanket lien on the bank assets by the Federal Home Loan Bank, a depositary arrangement when securities are loaned and repurchased daily or otherwise, or the depositary has pledged its stock and assets for a loan to purchase another depositary or otherwise; and

(g) As used in this subdivision, the term "well capitalized" shall mean a banking institution that according to its most recent report of condition and income or thrift financial report, publicly available as applicable, qualifies as well capitalized under the uniform capital requirements established by the federal banking regulators or as determined by state banking regulators under substantially similar requirements;

(17) Any investment that the state treasurer may invest in as provided in article IV, section 15 of the Missouri Constitution, and subject to the state treasurer's written investment policy in section 30.260, that is not otherwise provided for in this section, provided the banking institution or eligible lending institution as defined in subdivision (10) of section 30.750 is well capitalized, as defined in subdivision (16) of this subsection. The provisions of this subdivision are not authorized for political subdivisions, notwithstanding the provisions of chapter 110 to the contrary.

2. Securities deposited shall be in an amount valued at market equal at least to one hundred percent of the aggregate amount on time deposit as well as on demand deposit with the particular financial institution less the amount, if any, which is insured either by the Federal Deposit Insurance Corporation or by the National Credit Unions Share Insurance Fund. Furthermore, for a well-capitalized banking institution, securities authorized in this section that are:

(1) Mortgage securities on loans secured on one to four family real estate appraised to reflect the market value at the time of the loan and deposited as collateral shall not exceed one hundred twenty-five percent of the aggregate amount of time deposits and demand deposits;

(2) Mortgage securities on loans secured on commercial real estate or on farm real estate appraised to reflect the market value at the time of the loan and deposited as collateral shall not exceed the collateral requirements of the Federal Home Loan Bank of Des Moines, Iowa;

(3) United States Treasury securities and United States Federal Agency debentures issued by Fannie Mae, Freddie Mac, the Federal Home Loan Bank, or the Federal Farm Credit Bank valued at market and deposited as collateral shall not exceed one hundred five percent of the aggregate amount of time deposits and demand deposits. All other securities, except as noted elsewhere in this section, valued at market and deposited as collateral shall not exceed one hundred fifteen percent of the aggregated amount of the time deposits and demand deposits; and

(4) Securities that are surety bonds and letters of credit authorized as collateral need only collateralize one hundred percent of the aggregate amount of time deposits and demand deposits.

3. The securities or book entry receipts shall be delivered to the state treasurer and receipted for by the state treasurer and retained by the treasurer or by financial institutions that the governor, state auditor and treasurer agree upon. The state treasurer shall from time to time inspect the securities and book entry receipts and see that they are actually held by the state treasury or by the financial institutions selected as the state depositaries. The governor and the state auditor may inspect or request an accounting of the securities or book entry receipts, and if in any case, or at any time, the securities are not satisfactory security for deposits made as provided by law, they may require additional security to be given that is satisfactory to them.

4. Any securities deposited pursuant to this section may from time to time be withdrawn and other securities described in the list provided for in subsection 1 of this section may be substituted in lieu of the withdrawn securities with the consent of the treasurer; but a sufficient amount of securities to secure the deposits shall always be held by the treasury or in the selected depositaries.

5. If a financial institution of deposit fails to pay a deposit, or any part thereof, pursuant to the terms of its contract with the state treasurer, the state treasurer shall forthwith convert the securities into money and disburse the same according to law.

6. Any financial institution making deposits of bonds with the state treasurer pursuant to the provisions of this chapter may cause the bonds to be endorsed or stamped as it deems proper, so as to show that they are deposited as collateral and are not transferable except upon the conditions of this chapter or upon the release by the state treasurer.

(RSMo 1939 § 13086, A.L. 1945 p. 1977 § 37, A.L. 1945 p. 1990 § 37, A.L. 1957 p. 484, A.L. 1959 H.B. 117, A.L. 1965 p. 137, A.L. 1969 p. 89, A.L. 1973 S.B. 89, A.L. 1975 S.B. 257, A.L. 1979 H.B. 588, A.L. 1983 H.B. 389, A.L. 1987 H.B. 694, A.L. 1988 H.B. 1260, A.L. 1993 H.B. 105 & 480, A.L. 1998 H.B. 1707, A.L. 2003 S.B. 346, A.L. 2005 S.B. 270, A.L. 2009 H.B. 883, A.L. 2012 H.B. 1308)

Prior revisions: 1929 § 11469; 1919 § 13379; 1909 § 11880



Section 30.280 Accounts, how kept.

Accounts, how kept.

30.280. The state treasurer shall keep separate accounts of the funds of the state showing the name of the fund, the moneys belonging to it, deposits, time as well as demand, and obligations of the United States government in which the moneys of each particular fund have been placed and all yield, interest, income, increment or gain received on the moneys. The state treasurer may require any depositary of state moneys to keep separate accounts showing the name of each fund to which the moneys belong.

(RSMo 1939 § 13088, A.L. 1945 p. 1977 § 38, A.L. 1957 p. 484)

Prior revisions: 1929 § 11471; 1919 § 13381; 1909 § 11882



Section 30.286 Authority to enter into agreements for certain services.

Authority to enter into agreements for certain services.

30.286. In addition to the other powers authorized in this chapter, the state treasurer may enter into one or more agreements with one or more vendors, banking institutions, agents, consulting firms, or not-for-profit private businesses for the provisions of services relating to the state treasurer's duties as described in this chapter and the Missouri Constitution, including but not limited to collateral tracking and management, custodial banking and other banking services, securities lending, investment advisory services, and other general consulting services as required for a period of years. Such businesses shall be required to demonstrate their ability to manage confidential information, to purchase fidelity bonds on the employees of such businesses, purchase other bonds and insurance as needed for the services provided, and to certify adequately the accuracy of reports required from time to time.

(L. 2005 S.B. 270)

Effective 5-13-05



Section 30.290 Liability of treasurer and depositaries.

Liability of treasurer and depositaries.

30.290. 1. The state treasurer shall not be responsible for any moneys or bonds deposited in a bank, banks or banking institutions or safe depositary under the provisions of this chapter while the same remain there deposited with the consent of the governor and state auditor, but the state treasurer shall be chargeable with the safekeeping, management and disbursement of the bonds deposited with him as security for deposits of state moneys, and with the proceeds arising from any sale thereof under the provisions of this chapter, and his sureties on his official bond shall be held liable for any default in the faithful performance of any duty required of said treasurer under or by virtue of any of the provisions of this chapter.

2. Neither the state treasurer nor the sureties on his official bond shall be liable for any loss to any fund of the state occasioned by the sale of any obligation of the United States government acquired by the state treasurer pursuant to law at a price which does not restore to the fund the cost of such obligation where such sale was made by the state treasurer in the good faith exercise of the power of sale reposing in him by law. Good faith compliance by the state treasurer with subsection 2 of section 30.260 shall be a full justification for the action of the state treasurer in the investment of state moneys although different action by the state treasurer would have yielded a greater return on the state moneys.

3. Depositaries of state moneys shall not be liable for any default in the faithful performance of any duty imposed upon the state treasurer by law in regard to any withdrawal of moneys from any bank account, demand or time, maintained by him.

(RSMo 1939 § 13092, A.L. 1945 p. 1977 § 42, A.L. 1957 p. 484)

Prior revisions: 1929 § 11476; 1919 § 13386; 1909 § 11887



Section 30.300 Reports of treasurer and depositaries to governor, when--governor to compare.

Reports of treasurer and depositaries to governor, when--governor to compare.

30.300. 1. It shall be the duty of the state treasurer to report to the governor in writing, under oath, on or before the fifth day of every month:

(1) The amount of money received by the treasurer during the previous month;

(2) The amount paid out during the same period;

(3) The balances on hand to the credit of the several funds; and

(4) The amount of actual money in the treasurer's vault on the evening of the last day of the previous month and on deposit, time as well as demand, in what bank or banks and the sum in each type deposit in each bank, a description of the investments authorized by the Constitution of Missouri held by the treasurer for the account of the several funds including the cost of the obligation, how and when acquired, its maturity date, the rate of interest it pays or yields and a breakdown of the current total amount invested in each category of investment authorized by the Constitution of Missouri.

2. It shall be the duty of every depositary of state moneys to transmit to the governor, on demand, a true statement of account, showing the several deposits, time as well as demand, made by the treasurer and the dates thereof during the previous month, the balance on hand at the end of such month, including the interest, if any, which may have accrued on the time deposits.

3. The governor, without delay, shall compare the several reports and statements and ascertain whether the state treasurer has invested the money which came into the treasurer's hands within the requirements of section 30.260, and at the proper date, and whether the treasurer has drawn out only such sums as are the equivalent of the warrants issued, except as otherwise permitted by law.

(RSMo 1939 § 13055, A.L. 1945 p. 1977 § 21, A.L. 1957 p. 484, A.L. 1988 H.B. 1260, A.L. 1997 S.B. 449)

Prior revisions: 1929 § 11430; 1919 § 13336; 1909 § 11837



Section 30.330 Official records, retention and destruction, duties.

Official records, retention and destruction, duties.

30.330. The state treasurer shall keep such records as may be necessary for the proper performance of his duties. He shall file, retain, store and destroy those records in accordance with the state and local records law.

(RSMo 1939 § 13058, A.L. 1945 p. 1977 § 24, A.L. 1983 H.B. 713 Revision)

Prior revisions: 1929 § 11434; 1919 § 13340; 1909 § 11841

CROSS REFERENCE:

Records retention and destruction, duties, Chap. 109



Section 30.350 Monthly reports to commissioner of administration.

Monthly reports to commissioner of administration.

30.350. The state treasurer shall make monthly reports to the commissioner of administration under oath and more often* if requested, showing the receipts and disbursements for each month, the balance on hand and where the same is held and deposited and whether on demand or time deposit, a description of the investments authorized by the Constitution of Missouri held by the treasurer for the account of the several funds, including the cost of the obligation, how and when acquired, its maturity date, the rate of interest it pays or yields, and a breakdown of the current total amount invested in each category of investment authorized by the Constitution of Missouri.

(RSMo 1939 § 13047, A.L. 1945 p. 1977 § 13, A. 1949 S.B. 1013, A.L. 1957 p. 484, A.L. 1997 S.B. 449)

Prior revisions: 1929 § 11425; 1919 § 13331; 1909 § 11832

*Original rolls contain the word "oftener".



Section 30.360 Quarterly statements.

Quarterly statements.

30.360. The state treasurer shall keep a separate account of the funds and the number and amount of warrants received and from whom, and shall publish, in such manner as the governor may designate, quarterly statements showing the amount of state moneys, and where the same are kept or deposited. A copy of each such publication shall, as soon as made, be filed in the offices of the governor, commissioner of administration, auditor and attorney general, respectively.

(RSMo 1939 § 13089, A.L. 1945 p. 1977 § 39)

Prior revisions: 1929 § 11472; 1919 § 13382; 1909 § 11883



Section 30.370 Report to general assembly.

Report to general assembly.

30.370. The state treasurer, at the commencement of each regular session of the general assembly, shall prepare and report the amounts claimed under the provisions of section 30.200. He also shall give information in writing to either house of the general assembly whenever required upon any subject connected with the treasury or touching any duty of his office, and perform all such duties as may be required of him by law.

(RSMo 1939 § 13047, A.L. 1945 p. 1977 § 13, A. 1949 S.B. 1013, A.L. 1959 S.B. 41, A.L. 1989 S.B. 444)

Prior revisions: 1929 § 11425; 1919 § 13331; 1909 § 11832

Effective 6-6-89



Section 30.380 Failure to report--penalty.

Failure to report--penalty.

30.380. If the state treasurer shall fail to make any report as required by law, he shall forfeit and pay to the state the sum of five hundred dollars for every such failure, to be recovered by civil action, and it shall be the duty of the attorney general to bring such action whenever he shall be informed that such officer failed to comply with such provisions.

(RSMo 1939 § 13052, A.L. 1945 p. 1977 § 18)

Prior revisions: 1929 § 11427; 1919 § 13333; 1909 § 11834



Section 30.390 Failure of depositary to make proper statement--penalty.

Failure of depositary to make proper statement--penalty.

30.390. Should any depositary fail to make a statement in manner and at the time required by law, or should such statement be false, such depositary shall forfeit one thousand dollars to the state, for the benefit of the state school fund, to be collected as other fines and forfeitures are collected by law.

(RSMo 1939 § 13056, A.L. 1945 p. 1977 § 22)

Prior revisions: 1929 § 11432; 1919 § 13338; 1909 § 11839



Section 30.400 Treasurer not to loan money--penalty--attorney general to prosecute.

Treasurer not to loan money--penalty--attorney general to prosecute.

30.400. The making of profit by the state treasurer out of any moneys in the state treasury belonging to the state, the custody of which the state treasurer shall be charged with, by loaning, depositing or otherwise using or disposing of the same in any manner whatever, or the removal by the state treasurer, or by his consent, of such moneys, or any part thereof, or any bonds deposited by any bank in compliance with the provisions of this chapter, or of United States obligations in which he has invested state moneys, out of the vaults of the treasury department in the state capitol, except for the payment of warrants legally drawn, or for the purpose of depositing the same in the bank or banks selected as depositaries under the provisions of this chapter, or for investing in United States obligations as provided by law, or for returning or disposing of said bonds or obligations according to law, shall be deemed a felony, and, on conviction thereof, subject him to punishment by imprisonment in the penitentiary for a term of not less than two years, and he shall also be liable under and upon his official bond for all profits realized from any such unlawful using of said funds; and it shall be the duty of the attorney general to enter and prosecute to final determination all suits for a violation of any of the provisions of this chapter.

(RSMo 1939 § 13091, A.L. 1945 p. 1977 § 41, A.L. 1957 p. 484)

Prior revisions: 1929 § 11475; 1919 § 13385; 1909 § 11886



Section 30.410 Refusal to pay lawful warrant--penalty.

Refusal to pay lawful warrant--penalty.

30.410. If the state treasurer shall willfully and unlawfully refuse to pay any warrant lawfully drawn upon the treasury, when there is money in the fund upon which the warrant is drawn to pay the same, he shall forfeit and pay to the holder thereof fourfold the amount of such warrant, to be recovered by civil action against the treasurer and his sureties on the official bond, or otherwise, according to law; and the treasurer shall be deemed guilty of a misdemeanor in office.

(RSMo 1939 § 13060, A.L. 1945 p. 1977 § 25)

Prior revisions: 1929 § 11436; 1919 § 13342, 1909 § 11843



Section 30.440 No deposits in bank in which officers hold stock.

No deposits in bank in which officers hold stock.

30.440. No state moneys may be deposited on either time or demand deposit in any banking institution in this state of which bank any one or more of the state treasurer, the governor, or the state auditor is at the time the owner of any of the outstanding shares of capital stock of any class of such bank or is an officer or employee thereof.

(L. 1957 p. 484)



Section 30.500 Transition funds and facilities for treasurer.

Transition funds and facilities for treasurer.

30.500. 1. In each year in which a treasurer of this state is elected and when the treasurer so elected is not the incumbent at the time of the election, funds and facilities for the treasurer-elect to be used by him in preparing an orderly transition of administration shall be provided.

2. The legislature shall appropriate to the commissioner of administration, funds to be used only for the purpose of this transition and to be expended during the transition period but in no event shall the amount so appropriated exceed ten thousand dollars for any such transition and all funds not expended for this purpose during the transition period shall revert to general revenue.

(L. 1977 H.B. 493 & 458)



Section 30.505 Treasurer's transition period defined.

Treasurer's transition period defined.

30.505. The transition period shall begin on the fifteenth day of November following the election of a treasurer who is not an incumbent and shall end when that treasurer-elect has taken the oath of office.

(L. 1977 H.B. 493 & 458)



Section 30.510 Transition facilities to be provided for treasurer.

Transition facilities to be provided for treasurer.

30.510. 1. The commissioner of administration shall provide office space and equipment for the treasurer-elect and his staff during the transition period. The facilities provided shall be located at the seat of government and shall be suitable for the purpose and capable of adequately housing the treasurer-elect and his staff.

2. The commissioner of administration shall furnish the transition facility with adequate telephone service, office furniture and office machines including but not limited to typewriters, adding machines and duplicating equipment.

3. The transition period office space may be located in state-owned buildings or in leased property. All salaries, expenses, rentals and equipment purchase and repairs shall be made only from funds appropriated for the purpose of this transition.

(L. 1977 H.B. 493 & 458)



Section 30.600 Certain business documents deemed closed records.

Certain business documents deemed closed records.

30.600. Records and documents submitted to the state treasurer relating to financial investments in a business, sales figures or projections or other business results or business plan information, the disclosure of which may have a negative impact on the competitiveness of the business, shall be deemed a "closed record" as such term is defined in section 610.010 to 610.030.

(L. 1994 H.B. 1681)



Section 30.605 State treasurer's general operations fund created, use of moneys.

State treasurer's general operations fund created, use of moneys.

30.605. 1. There is hereby created in the state treasury the "State Treasurer's General Operations Fund" which shall receive deposits, make disbursements and be administered in compliance with the provisions of this section.

2. Subject to appropriation, moneys in the state treasurer's general operations fund shall be used solely to pay for personal service, equipment and other expenses of the state treasurer related to the state treasurer's constitutional and statutory responsibilities, exclusive of any personal service, equipment and other expenses attributable to positions wholly dedicated to the functions described in chapter 447. The commissioner of administration shall review and approve all requests of the state treasurer of disbursements from the state treasurer's general operations fund for compliance with the provisions of this section. Nothing in this section shall be deemed to prevent the general assembly from making appropriations to the state treasurer from other permissible sources.

3. Notwithstanding any other provisions of law to the contrary, moneys shall be deposited in the state treasurer's general operations fund and administered in accordance with the following provisions:

(1) On a daily basis, the state treasurer shall apportion any interest or other increment derived from the investment of funds in an amount proportionate to the average daily balance of funds in the state treasury. The state treasurer shall use a method in accordance with generally accepted accounting principles in apportioning and distributing that interest or increment. Prior to distributing that interest or increment, the state treasurer shall deduct the costs incurred by the state treasurer in administering this chapter in proportion to the average daily balance of the amounts deposited to each fund in the state treasury. The state treasurer shall then deposit the identified portion of the daily interest receipts in the state treasurer's general operations fund. All other remaining interest received on the investment of state funds shall be allocated and deposited to funds within the state treasury as required by law;

(2) The total costs for personal service, equipment and other expenses of the state treasurer related to the state treasurer's constitutional and statutory responsibilities, exclusive of any personal service, equipment and other expenses attributable to positions wholly dedicated to the functions described in chapter 447, and any banking fees and other banking-related costs, shall not exceed fifteen basis points, or fifteen-hundredths of one percent, of the total of the average daily fund balance of funds within the state treasury.

4. Notwithstanding the provisions of section 33.080, moneys in the state treasurer's general operations fund shall not lapse to the general revenue fund at the end of the biennium unless and only to the extent to which the amount in the fund exceeds the annual appropriations from the fund for the current fiscal year.

5. The provisions of this section shall not be applicable to the state road fund created in section 226.220, the motor fuel tax fund created in section 142.345, the state highways and transportation department fund created in section 226.200, the state transportation fund created in section 226.225, and the state road bond fund created pursuant to article IV, section 30(b), Constitution of Missouri.

(L. 2005 S.B. 270 § 1)

Effective 5-13-05



Section 30.610 Treasurer's information fund established, purpose--transfer of balance, annual report.

Treasurer's information fund established, purpose--transfer of balance, annual report.

30.610. 1. All funds received by the state treasurer from governmental entities or the general public for the preparation, reproduction or dissemination of information or publications of the state treasurer shall be deposited in the state treasury to the credit of the "Treasurer's Information Fund" which is hereby established. Moneys in the fund shall be used to pay for personal service, equipment and other expenses of the treasurer necessary for the preparation, reproduction or dissemination of information or publications of the state treasurer or to refund any overpayment received for such information or publications, but for no other purpose. The commissioner of administration shall review and approve all requests of the treasurer for disbursements from the fund for compliance with the provisions of this section.

2. An unencumbered balance in the treasurer's information fund at the end of the fiscal year, not exceeding twenty-five thousand dollars, shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended fund balances to the general revenue fund. Notwithstanding the preceding provision of this subsection, interest earnings on the treasurer's information fund shall be credited, at all times, to the general revenue fund.

3. The treasurer shall prepare an annual report of all receipts and expenditures of the treasurer's information fund and shall submit the report to the house budget committee and the senate appropriations committee.

(L. 1994 H.B. 1681)



Section 30.750 Definitions.

Definitions.

30.750. As used in sections 30.750 to 30.765, the following terms mean:

(1) "Eligible agribusiness", a person engaged in the processing or adding of value to agricultural products produced in Missouri;

(2) "Eligible alternative energy consumer", an individual who wishes to borrow moneys for the purchase, installation, or construction of facilities or equipment related to the production of fuel or power primarily for the individual's own use from energy sources other than fossil fuels, including but not limited to solar, hydroelectric, wind, and qualified biomass;

(3) "Eligible alternative energy operation", a business enterprise engaged in the production of fuel or power from energy sources other than fossil fuels, including but not limited to solar, hydroelectric, wind, and qualified biomass. Such business enterprise shall conform to the characteristics of paragraphs (a), (b), and (d) of subdivision (6) of this section;

(4) "Eligible beginning farmer":

(a) For any beginning farmer who seeks to participate in the linked deposit program alone, a farmer who:

a. Is a Missouri resident;

b. Wishes to borrow for a farm operation located in Missouri;

c. Is at least eighteen years old; and

d. In the preceding five years has not owned, either directly or indirectly, farm land greater than fifty percent of the average size farm in the county where the proposed farm operation is located or farm land with an appraised value greater than four hundred fifty thousand dollars. A farmer who qualifies as an eligible farmer under this provision may utilize the proceeds of a linked deposit loan to purchase agricultural land, farm buildings, new and used farm equipment, livestock and working capital;

(b) For any beginning farmer who is participating in both the linked deposit program and the beginning farmer loan program administered by the Missouri agriculture and small business development authority, a farmer who:

a. Qualifies under the definition of a beginning farmer utilized for eligibility for federal tax-exempt financing, including the limitations on the use of loan proceeds; and

b. Meets all other requirements established by the Missouri agriculture and small business development authority;

(5) "Eligible facility borrower", a borrower qualified under section 30.860 to apply for a reduced-rate loan under sections 30.750 to 30.765;

(6) "Eligible farming operation", any person engaged in farming in an authorized farm corporation, family farm, or family farm corporation as defined in section 350.010 that has all of the following characteristics:

(a) Is headquartered in this state;

(b) Maintains offices, operating facilities, or farming operations and transacts business in this state;

(c) Employs less than ten employees;

(d) Is organized for profit;

(7) "Eligible governmental entity", any political subdivision of the state seeking to finance capital improvements, capital outlay, or other significant programs through an eligible lending institution;

(8) "Eligible higher education institution", any approved public or private institution as defined in section 173.205*;

(9) "Eligible job enhancement business", a new, existing, or expanding firm operating in Missouri, or as a condition of accepting the linked deposit, will locate a facility or office in Missouri associated with said linked deposit, which employs ten or more employees in Missouri on a yearly average and which, as nearly as possible, is able to establish or retain at least one job in Missouri for each fifty thousand dollars received from a linked deposit loan except when the applicant can demonstrate significant costs for equipment, capital outlay, or capital improvements associated with the physical expansion, renovation, or modernization of a facility or equipment. In such cases, the maximum amount of the linked deposit shall not exceed fifty thousand dollars per job created or retained plus the initial cost of the physical expansion, renovation or capital outlay;

(10) "Eligible lending institution", a financial institution that is eligible to make commercial or agricultural or student loans or discount or purchase such loans, is a public depository of state funds or obtains its funds through the issuance of obligations, either directly or through a related entity, eligible for the placement of state funds under the provisions of section 15, article IV, Constitution of Missouri, and agrees to participate in the linked deposit program;

(11) "Eligible livestock operation", any person engaged in production of livestock or poultry in an authorized farm corporation, family farm, or family farm corporation as defined in section 350.010;

(12) "Eligible locally owned business", any person seeking to establish a new firm, partnership, cooperative company, or corporation that shall retain at least fifty-one percent ownership by residents in a county in which the business is headquartered, that consists of the following characteristics:

(a) The county has a median population of twelve thousand five hundred or less; and

(b) The median income of residents in the county are equal to or less than the state median income; or

(c) The unemployment rate of the county is equal to or greater than the state's unemployment rate;

(13) "Eligible marketing enterprise", a business enterprise operating in this state which is in the process of marketing its goods, products or services within or outside of this state or overseas, which marketing is designed to increase manufacturing, transportation, mining, communications, or other enterprises in this state, which has proposed its marketing plan and strategy to the department of economic development and which plan and strategy has been approved by the department for purposes of eligibility pursuant to sections 30.750 to 30.765. Such business enterprise shall conform to the characteristics of paragraphs (a), (b) and (d) of subdivision (6) of this section and also employ less than twenty-five employees;

(14) "Eligible multitenant development enterprise", a new enterprise that develops multitenant space for targeted industries as determined by the department of economic development and approved by the department for the purposes of eligibility pursuant to sections 30.750 to 30.765;

(15) "Eligible residential property developer", an individual who purchases and develops a residential structure of either two or four units, if such residential property developer uses and agrees to continue to use, for at least the five years immediately following the date of issuance of the linked deposit loan, one of the units as his principal residence or if such person's principal residence is located within one-half mile from the developed structure and such person agrees to maintain the principal residence within one-half mile of the developed structure for at least the five years immediately following the date of issuance of the linked deposit loan;

(16) "Eligible residential property owner", a person, firm or corporation who purchases, develops or rehabilitates a multifamily residential structure;

(17) "Eligible small business", a person engaged in an activity with the purpose of obtaining, directly or indirectly, a gain, benefit or advantage and which conforms to the characteristics of paragraphs (a), (b) and (d) of subdivision (6) of this section, and also employs less than one hundred employees;

(18) "Eligible student borrower", any person attending, or the parent of a dependent undergraduate attending, an eligible higher education institution in Missouri who may or may not qualify for need-based student financial aid calculated by the federal analysis called Congressional Methodology Formula pursuant to 20 U.S.C. 1078, as amended (the Higher Education Amendments of 1986);

(19) "Eligible water supply system", a water system which serves fewer than fifty thousand persons and which is owned and operated by:

(a) A public water supply district established pursuant to chapter 247; or

(b) A municipality or other political subdivision; or

(c) A water corporation;

and which is certified by the department of natural resources in accordance with its rules and regulations to have suffered a significant decrease in its capacity to meet its service needs as a result of drought;

(20) "Farming", using or cultivating land for the production of agricultural crops, livestock or livestock products, forest products, poultry or poultry products, milk or dairy products, or fruit or other horticultural products;

(21) "Linked deposit", a certificate of deposit, or in the case of production credit associations, the subscription or purchase outright of obligations described in section 15, article IV, Constitution of Missouri, placed by the state treasurer with an eligible lending institution at rates otherwise provided by law in section 30.758, provided the institution agrees to lend the value of such deposit, according to the deposit agreement provided in sections 30.750 to 30.765, to eligible multitenant development enterprises, eligible small businesses, eligible alternative energy operations, eligible alternative energy consumers, eligible locally owned businesses, farming operations, eligible job enhancement businesses, eligible marketing enterprises, eligible residential property developers, eligible residential property owners, eligible governmental entities, eligible agribusinesses, eligible beginning farmers, eligible livestock operations, eligible student borrowers, eligible facility borrowers, or eligible water supply systems at below the present borrowing rate applicable to each multitenant development enterprise, small business, alternative energy operation, alternative energy consumer, farming operation, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, or supply system at the time of the deposit of state funds in the institution;

(22) "Market rate", the interest rate more specifically described in subsection 6 of section 30.260;

(23) "Professional forester", any individual who holds a bachelor of science degree in forestry from a regionally accredited college or university with a minimum of two years of professional forest management experience;

(24) "Qualified biomass", any agriculture-derived organic material or any wood-derived organic material harvested in accordance with a site-specific forest management plan focused on long-term forest sustainability developed by a professional forester and qualified, in consultation with the conservation commission, by the agriculture and small business development authority;

(25) "Water corporation", as such term is defined in section 386.020;

(26) "Water system", as such term is defined in section 386.020.

(L. 1986 H.B. 1107 § 1, A.L. 1987 H.B. 294, A.L. 1988 H.B. 1260, A.L. 1989 S.B. 444, A.L. 1991 H.B. 51, et al., A.L. 1992 S.B. 661 & 620, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048 merged with H.B. 1681, A.L. 1997 H.B. 557, A.L. 2004 S.B. 1155, A.L. 2005 S.B. 270, A.L. 2006 S.B. 1017, A.L. 2007 H.B. 741, A.L. 2008 S.B. 1181, et al., A.L. 2009 H.B. 883, A.L. 2011 H.B. 109)

*Section 173.205 was repealed by S.B. 389, 2007.



Section 30.753 Treasurer's authority to invest in linked deposits, limitations.

Treasurer's authority to invest in linked deposits, limitations.

30.753. 1. The state treasurer may invest in linked deposits; however, the total amount so deposited at any one time shall not exceed, in the aggregate, seven hundred twenty million dollars. No more than three hundred thirty million dollars of the aggregate deposit shall be used for linked deposits to eligible farming operations, eligible locally owned businesses, eligible agribusinesses, eligible beginning farmers, eligible livestock operations, and eligible facility borrowers, no more than one hundred ten million of the aggregate deposit shall be used for linked deposits to small businesses, no more than twenty million dollars shall be used for linked deposits to eligible multitenant development enterprises, and no more than twenty million dollars of the aggregate deposit shall be used for linked deposits to eligible residential property developers and eligible residential property owners, no more than two hundred twenty million dollars of the aggregate deposit shall be used for linked deposits to eligible job enhancement businesses and no more than twenty million dollars of the aggregate deposit shall be used for linked deposit loans to eligible water systems. Linked deposit loans may be made to eligible student borrowers , eligible alternative energy operations, eligible alternative energy consumers, and eligible governmental entities from the aggregate deposit. If demand for a particular type of linked deposit exceeds the initial allocation, and funds initially allocated to another type are available and not in demand, the state treasurer may commingle allocations among the types of linked deposits.

2. The minimum deposit to be made by the state treasurer to an eligible lending institution for eligible job enhancement business loans shall be ninety thousand dollars. Linked deposit loans for eligible job enhancement businesses may be made for the purposes of assisting with relocation expenses, working capital, interim construction, inventory, site development, machinery and equipment, or other expenses necessary to create or retain jobs in the recipient firm.

(L. 1986 H.B. 1107 § 2, A.L. 1987 H.B. 294, A.L. 1988 H.B. 1260, A.L. 1989 S.B. 444, A.L. 1991 H.B. 51, et al., A.L. 1993 H.B. 566, A.L. 1998 S.B. 852 & 913, A.L. 2004 S.B. 1155, A.L. 2005 S.B. 270, A.L. 2007 H.B. 741, A.L. 2008 S.B. 1181, et al., A.L. 2009 H.B. 883)



Section 30.756 Lending institution receiving linked deposits, requirements and limitations--false statements as to use for loan, penalty--eligible student borrowers--eligibility, student renewal loans, repayment method--priority for reduced-rate loans.

Lending institution receiving linked deposits, requirements and limitations--false statements as to use for loan, penalty--eligible student borrowers--eligibility, student renewal loans, repayment method--priority for reduced-rate loans.

30.756. 1. An eligible lending institution that desires to receive a linked deposit shall accept and review applications for linked deposit loans from eligible multitenant enterprises, eligible farming operations, eligible alternative energy consumers, eligible alternative energy operations, eligible locally owned businesses, eligible small businesses, eligible job enhancement businesses, eligible marketing enterprises, eligible agribusinesses, eligible beginning farmers, eligible livestock operations, eligible residential property developers, eligible residential property owners, eligible governmental entities, eligible student borrowers, eligible facility borrowers, and eligible water supply systems. An eligible residential property owner shall certify on his or her loan application that the reduced rate loan will be used exclusively to purchase, develop or rehabilitate a multifamily residential property. The lending institution shall apply all usual lending standards to determine the creditworthiness of each eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entities, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system. No linked deposit loan made to any eligible multitenant development enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible livestock operation, eligible agribusiness, eligible beginning farmer, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible student borrower, eligible water supply system, or eligible small business shall exceed a dollar limit determined by the state treasurer in the state treasurer's best judgment, except as otherwise limited. Any link deposit loan made to an eligible facility borrower shall be in accordance with the loan amount and loan term requirements in section 30.860.

2. An eligible farming operation, small business or job enhancement business shall certify on its loan application that the reduced rate loan will be used exclusively for necessary production expenses or the expenses listed in subsection 2 of section 30.753 or the refinancing of an existing loan for production expenses or the expenses listed in subsection 2 of section 30.753 of an eligible farming operation, small business or job enhancement business. Whoever knowingly makes a false statement concerning such application is guilty of a class A misdemeanor. An eligible water supply system shall certify on its loan application that the reduced rate loan shall be used exclusively to pay the costs of upgrading or repairing an existing water system, constructing a new water system, or making other capital improvements to a water system which are necessary to improve the service capacity of the system.

3. In considering which eligible farming operations should receive reduced-rate loans, the eligible lending institution shall give priority to those farming operations which have suffered reduced yields due to drought or other natural disasters and for which the receipt of a reduced-rate loan will make a significant contribution to the continued operation of the recipient farming operation.

4. The eligible financial institution shall forward to the state treasurer a linked deposit loan package, in the form and manner as prescribed by the state treasurer. The package shall include such information as required by the state treasurer, including the amount of each loan requested. The institution shall certify that each applicant is an eligible multitenant development enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system, and shall, for each eligible multitenant development enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system, certify the present borrowing rate applicable.

5. The eligible lending institution shall be responsible for determining if a student borrower is an eligible student borrower. A student borrower shall be eligible for an initial or renewal reduced-rate loan only if, at the time of the application for the loan, the student is a citizen or permanent resident of the United States, a resident of the state of Missouri as defined by the coordinating board for higher education, is enrolled or has been accepted for enrollment in an eligible higher education institution, and establishes that the student has financial need. In considering which eligible student borrowers may receive reduced-rate loans, the eligible lending institution may give priority to those eligible student borrowers whose income, or whose family income, if the eligible student borrower is a dependent, is such that the eligible student borrower does not qualify for need-based student financial aid pursuant to 20 U.S.C. 1078, as amended (the Higher Education Amendments of 1986). The eligible lending institution shall require the eligible student borrower to document that the student has applied for and has obtained all need-based student financial aid for which the student is eligible prior to application for a reduced-rate loan pursuant to this section. In no case shall the combination of all financial aid awarded to any student in any particular enrollment period exceed the total cost of attendance at the institution in which the student is enrolled. No eligible lending institution shall charge any additional fees, including but not limited to an origination, service or insurance fee on any loan agreement under the provisions of sections 30.750 to 30.765.

6. The eligible lending institution making an initial loan to an eligible student borrower may make a renewal loan or loans to the student. The total of such reduced-rate loans from eligible lending institutions made pursuant to this section to any individual student shall not exceed the cumulative totals established by 20 U.S.C. 1078, as amended. An eligible student borrower shall certify on his or her loan application that the reduced-rate loan shall be used exclusively to pay the costs of tuition, incidental fees, books and academic supplies, room and board and other fees directly related to enrollment in an eligible higher education institution. The eligible lending institution shall make the loan payable to the eligible student borrower and the eligible higher education institution as co-payees. The method of repayment of the loan shall be the same as for repayment of loans made pursuant to sections 173.095 to 173.186.

7. Beginning August 28, 2005, in considering which eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system should receive reduced-rate loans, the eligible lending institution shall give priority to an eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system that has not previously received a reduced-rate loan through the linked deposit program. However, nothing shall prohibit an eligible lending institution from making a reduced-rate loan to any entity that previously has received such a loan, if such entity otherwise qualifies for such a reduced-rate loan.

(L. 1986 H.B. 1107 § 3, A.L. 1987 H.B. 294, A.L. 1988 H.B. 1260, A.L. 1989 S.B. 444, A.L. 1991 H.B. 51, et al., A.L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048 merged with H.B. 1681, A.L. 1997 H.B. H.B. 557, A.L. 2004 S.B. 1155, A.L. 2005 S.B. 270, A.L. 2007 H.B. 741, A.L. 2008 S.B. 1181, et al., A.L. 2009 H.B. 883)



Section 30.758 Loan package acceptance or rejection--loan agreement requirements--linked deposit at reduced market interest rate, when.

Loan package acceptance or rejection--loan agreement requirements--linked deposit at reduced market interest rate, when.

30.758. 1. The state treasurer may accept or reject a linked deposit loan package or any portion thereof.

2. The state treasurer shall make a good faith effort to ensure that the linked deposits are placed with eligible lending institutions to make linked deposit loans to minority- or female-owned eligible multitenant enterprises, eligible farming operations, eligible alternative energy operations, eligible alternative energy consumers, eligible locally owned businesses, eligible small businesses, eligible job enhancement businesses, eligible marketing enterprises, eligible residential property developers, eligible residential property owners, eligible governmental entities, eligible agribusinesses, eligible beginning farmers, eligible livestock operations, eligible student borrowers, eligible facility borrowers, or eligible water supply systems. Results of such effort shall be included in the linked deposit review committee's annual report to the governor.

3. Upon acceptance of the linked deposit loan package or any portion thereof, the state treasurer may place linked deposits with the eligible lending institution as follows: when market rates are five percent or above, the state treasurer shall reduce the market rate by up to three percentage points to obtain the linked deposit rate; when market rates are less than five percent, the state treasurer shall reduce the market rate by up to sixty percent to obtain the linked deposit rate. All linked deposit rates are determined and calculated by the state treasurer. When necessary, the treasurer may place linked deposits prior to acceptance of a linked deposit loan package.

4. The eligible lending institution shall enter into a deposit agreement with the state treasurer, which shall include requirements necessary to carry out the purposes of sections 30.750 to 30.765. The deposit agreement shall specify the length of time for which the lending institution will lend funds upon receiving a linked deposit, and the original deposit plus renewals shall not exceed five years, except as otherwise provided in this chapter. The agreement shall also include provisions for the linked deposit of a linked deposit for an eligible facility borrower, eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower or job enhancement business. Interest shall be paid at the times determined by the state treasurer.

5. The period of time for which such linked deposit is placed with an eligible lending institution shall be neither longer nor shorter than the period of time for which the linked deposit is used to provide loans at reduced interest rates. The agreement shall further provide that the state shall receive market interest rates on any linked deposit or any portion thereof for any period of time for which there is no corresponding linked deposit loan outstanding to an eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system, except as otherwise provided in this subsection. Within thirty days after the annual anniversary date of the linked deposit, the eligible lending institution shall repay the state treasurer any linked deposit principal received from borrowers in the previous yearly period and thereafter repay such principal within thirty days of the yearly anniversary date calculated separately for each linked deposit loan, and repaid at the linked deposit rate. Such principal payment shall be accelerated when more than thirty percent of the linked deposit loan is repaid within a single monthly period. Any principal received and not repaid, up to the point of the thirty percent or more payment, shall be repaid within thirty days of that payment at the linked deposit rate. Finally, when the linked deposit is tied to a revolving line of credit agreement between the banking institution and its borrower, the full amount of the line of credit shall be excluded from the repayment provisions of this subsection.

(L. 1986 H.B. 1107 § 4, A.L. 1987 H.B. 294, A.L. 1988 H.B. 1260, A.L. 1989 S.B. 444, A.L. 1991 H.B. 51, et al., A.L. 1992 S.B. 661 & 620, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048 merged with H.B. 1681, A.L. 1997 H.B. 557, A.L. 2004 S.B. 1155, A.L. 2005 S.B. 270, A.L. 2007 H.B. 741, A.L. 2008 S.B. 1181, et al., A.L. 2009 H.B. 883, A.L. 2011 H.B. 109)



Section 30.760 Loans to be at fixed rate of interest set by rules--records of loans to be segregated--penalty for violations--state treasurer, powers and duties.

Loans to be at fixed rate of interest set by rules--records of loans to be segregated--penalty for violations--state treasurer, powers and duties.

30.760. 1. Upon the placement of a linked deposit with an eligible lending institution, such institution is required to lend such funds to each approved eligible multitenant enterprise, eligible farm operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system listed in the linked deposit loan package required by section 30.756 and in accordance with the deposit agreement required by section 30.758. The loan shall be at a fixed rate of interest reduced by the amount established under subsection 3 of section 30.758 to each eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system as determined pursuant to rules and regulations promulgated by the state treasurer under the provisions of chapter 536, including emergency rules issued pursuant to section 536.025. In addition, the loan agreement shall specify that the eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system shall use the proceeds as required by sections 30.750 to 30.765, and that in the event the loan recipient does not use the proceeds in the manner prescribed by sections 30.750 to 30.765, the remaining proceeds shall be immediately returned to the lending institution and that any proceeds used by the loan recipient shall be repaid to the lending institution as soon as practicable. All records and documents pertaining to the programs established by sections 30.750 to 30.765 shall be segregated by the lending institution for ease of identification and examination. A certification of compliance with this section in the form and manner as prescribed by the state treasurer shall be required of the eligible lending institution. Any lender or lending officer of an eligible lending institution who knowingly violates the provisions of sections 30.750 to 30.765 is guilty of a class A misdemeanor.

2. The state treasurer shall take any and all steps necessary to implement the linked deposit program and monitor compliance of eligible multitenant enterprises, eligible lending institutions, eligible farming operations, eligible alternative energy operations, eligible alternative energy consumers, eligible locally owned businesses, eligible small businesses, eligible job enhancement businesses, eligible marketing enterprises, eligible residential property developers, eligible residential property owners, eligible governmental entities, eligible agribusinesses, eligible beginning farmers, eligible livestock operations, eligible facility borrowers, or eligible water supply systems.

(L. 1986 H.B. 1107 § 5, A.L. 1987 H.B. 294, A.L. 1988 H.B. 1260, A.L. 1989 S.B. 444, A.L. 1991 H.B. 51, et al., A.L. 1992 S.B. 661 & 620, A.L. 1993 H.B. 566, A.L. 2004 S.B. 1155, A.L. 2005 S.B. 270, A.L. 2007 H.B. 741, A.L. 2008 S.B. 1181, et al., A.L. 2009 H.B. 883)



Section 30.763 Linked deposit review committee established--members, appointment, qualifications--meetings, quorum--duties and powers--reports, due when.

Linked deposit review committee established--members, appointment, qualifications--meetings, quorum--duties and powers--reports, due when.

30.763. 1. There is hereby established the "Linked Deposits Review Committee". The committee shall consist of four appointed members and two ex officio members. The ex officio members shall be the director of the department of economic development and the director of the department of agriculture. The appointed members shall be one member of the house of representatives appointed by the speaker of the house; one member of the senate appointed by the president pro tem of the senate; and two members appointed by the governor, with the advice and consent of the senate, one of whom shall be a banker and one of whom shall be an active farmer.

2. Within thirty days after appointment of the committee the members shall meet and select one of their members as chairman. The committee shall meet as often as necessary to provide timely and appropriate review of the implementation and operation of the linked deposits program established by sections 30.750 to 30.765. Meetings shall be held on the call of the chairman or upon the request of four members of the committee. A majority of the committee shall constitute a quorum for the transaction of business. The committee shall serve in a review and oversight capacity for all matters relating to the linked deposits program established by sections 30.750 to 30.765. The committee may examine all aspects of the linked deposits program established by sections 30.750 to 30.765, including, but not limited to, the program's administration, operation and effectiveness. All records of the state treasurer's office related to the linked deposits program shall be made available to the committee.

3. The committee shall report its findings to the governor, the speaker of the house of representatives, and the president pro tem of the senate. The first report of the committee shall be made on or before December 31, 1986, and shall cover the period from February 20, 1986, to September 30, 1986. A subsequent report for each year shall be made on or before December thirty-first of each year and shall cover the period from October first to September thirtieth of that year.

(L. 1986 H.B. 1107 § 6, A.L. 1988 H.B. 1260)



Section 30.765 State and state treasurer not liable on loans--default on a loan not to affect deposit agreement with state.

State and state treasurer not liable on loans--default on a loan not to affect deposit agreement with state.

30.765. The state and the state treasurer are not liable to any eligible lending institution in any manner for payment of the principal or interest on the loan to an eligible multitenant enterprise, eligible farm operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system. Any delay in payments or default on the part of an eligible multitenant enterprise, eligible farming operation, eligible alternative energy operation, eligible alternative energy consumer, eligible locally owned business, eligible small business, eligible job enhancement business, eligible marketing enterprise, eligible residential property developer, eligible residential property owner, eligible governmental entity, eligible agribusiness, eligible beginning farmer, eligible livestock operation, eligible student borrower, eligible facility borrower, or eligible water supply system does not in any manner affect the deposit agreement between the eligible lending institution and the state treasurer.

(L. 1986 H.B. 1107 § 7, A.L. 1987 H.B. 294, A.L. 1988 H.B. 1260, A.L. 1989 S.B. 444, A.L. 1991 H.B. 51, et al., A.L. 1993 H.B. 566, A.L. 2004 S.B. 1155, A.L. 2005 S.B. 270, A.L. 2007 H.B. 741, A.L. 2008 S.B. 1181, et al., A.L. 2009 H.B. 883)



Section 30.800 Definitions.

Definitions.

30.800. As used in sections 30.800 to 30.850, the following terms shall mean:

(1) "Eligible guaranteed agribusiness", a person, corporation or other business entity engaged in the processing or adding of value to agricultural products produced in Missouri, which is located in Missouri, and which has received a loan guarantee pursuant to the provisions of sections 348.400 to 348.415;

(2) "Eligible guaranteed livestock operation", a person engaged in the production of livestock or poultry in Missouri in an authorized farm corporation, family farm, or family farm corporation as defined in section 350.010, who has received a single-purpose animal facilities loan guarantee pursuant to the provisions of sections 348.185 to 348.225;

(3) "Eligible guaranteed vermiculture operation", a person, corporation, or other business entity engaged in the raising of earthworms under a controlled environment which is located in Missouri and which has received a single-purpose animal facilities loan guarantee under sections 348.185 to 348.225.

(L. 1997 H.B. 557, A.L. 2006 H.B. 1739)



Section 30.810 Application of linked deposits law.

Application of linked deposits law.

30.810. Except for specific provisions to the contrary in sections 30.800 to 30.850, all definitions, requirements, responsibilities, rights, remedies and other matters set forth in sections 30.750 to 30.765 shall apply to linked deposits and linked deposit loans to eligible guaranteed agribusinesses, eligible guaranteed livestock operations, and eligible guaranteed vermiculture operations.

(L. 1997 H.B. 557, A.L. 2006 H.B. 1739, A.L. 2011 H.B. 109)



Section 30.820 Limitations on linked deposit loans.

Limitations on linked deposit loans.

30.820. A linked deposit loan to an eligible guaranteed agribusiness, an eligible guaranteed livestock operation, or an eligible guaranteed vermiculture operation may not exceed two hundred fifty thousand dollars, and no service of separate loans to such entities may be made which exceeds such limit.

(L. 1997 H.B. 557, A.L. 2006 H.B. 1739)



Section 30.830 Program funding limitation.

Program funding limitation.

30.830. The state treasurer may utilize up to sixty million dollars of the three hundred thirty million dollar linked deposit allocation for agriculture set forth in subsection 1 of section 30.753 for linked deposits for eligible guaranteed agribusinesses, eligible guaranteed livestock operations, and eligible guaranteed vermiculture operations.

(L. 1997 H.B. 557, A.L. 2005 S.B. 270, A.L. 2006 H.B. 1739)



Section 30.840 Renewal.

Renewal.

30.840. The state treasurer may renew a linked deposit for an eligible guaranteed agribusiness, an eligible guaranteed livestock operation, or an eligible guaranteed vermiculture operation for additional, up to five-year, terms, not to exceed ten years.

(L. 1997 H.B. 557, A.L. 2005 S.B. 270, A.L. 2006 H.B. 1739)



Section 30.850 Use of proceeds.

Use of proceeds.

30.850. The proceeds of a linked deposit loan to an eligible guaranteed agribusiness, an eligible guaranteed livestock operation, or an eligible guaranteed vermiculture operation shall be used exclusively for necessary production expenses as set forth in subsection 2 of section 30.753.

(L. 1997 H.B. 557, A.L. 2006 H.B. 1739)



Section 30.860 Development facilities and renewable fuel production facilities, certificates of qualifications issued, when--factors considered--rulemaking authority.

Development facilities and renewable fuel production facilities, certificates of qualifications issued, when--factors considered--rulemaking authority.

30.860. 1. As used in this section, the following terms mean:

(1) "Agricultural commodity", any agricultural product that has been produced for purpose of sale or exchange, except for animals whose principal use may be construed as recreational or as a pet;

(2) "Authority", the Missouri agricultural and small business development authority organized under sections 348.005 to 348.180;

(3) "Borrower", any partnership, corporation, cooperative, or limited liability company organized or incorporated under the laws of this state consisting of not less than twelve members for the purpose of owning or operating within this state a development facility or a renewable fuel production facility in which producer members:

(a) Hold a majority of the governance or voting rights of the entity and any governing committee;

(b) Control the hiring and firing of management; and

(c) Deliver agricultural commodities or products to the entity for processing, unless processing is required by multiple entities;

(4) "Development facility", a facility producing either a good derived from an agricultural commodity or using a process to produce a good derived from an agricultural product;

(5) "Eligible facility borrower", a development facility or renewal fuel production facility borrower qualified by the authority under this section to apply for a reduced-rate loan under sections 30.750 to 30.765;

(6) "Renewable fuel production facility", a facility producing an energy source that is derived from a renewable, domestically grown organic compound capable of powering machinery, including an engine or power plant, and any by-product derived from such energy source.

2. The authority shall accept applications and issue certificates of qualification as an eligible facility borrower to development facilities and renewable fuel production facilities for purposes of applying for reduced-rate loans under sections 30.750 to 30.765 to finance new costs or refinance existing debt associated with such facilities. The authority may charge for each certificate of qualification a one-time fee in an amount not to exceed the actual cost of issuance of the certificate.

3. In determining whether a facility will qualify as an eligible facility borrower, the authority shall consider the following factors:

(1) The borrower's ability to repay the loan;

(2) The general economic conditions of the area in which the agricultural property will be or is located;

(3) The prospect of success of the particular project for which the loan is sought; and

(4) Such other factors as the authority may establish by rule.

4. No reduced rate loan made to an eligible facility borrower under sections 30.750 to 30.765 shall:

(1) Exceed seventy million dollars for any single eligible facility borrower;

(2) Exceed seventy percent of the total anticipated cost of the development facility or renewable fuel production facility or, in the case of refinancing existing debt, ninety percent of the fair market value of the development facility or renewable fuel production facility;

(3) Exceed a loan term of five years, except that such loan may be extended up to two additional loan periods of five years each for a maximum total loan term of fifteen years; and

(4) When a banking institution or an eligible lending institution extends credit under the provisions of this section and provides the lead in underwriting the credit, it may enter into a participation agreement, sell part of the loan to third parties, syndicate the loan, or make other written arrangement with financial intermediaries, provided that at all times any financial intermediary, participant, purchaser, or other party obtaining a legal or equitable interest in the loan otherwise qualifies for linked deposit loans and fully collateralizes those loans as required by this chapter.

5. The state treasurer may contract with other parties as permitted in section 30.286 and consult with the authority to implement this section. However, the state treasurer shall make the final determination on the placement of linked deposits of state funds in banking institutions or eligible lending institutions as permitted by the constitution.

6. The state treasurer shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

7. The provisions of sections 23.250 to 23.298 shall not apply to the provisions of this section.

(L. 2005 S.B. 270, A.L. 2011 H.B. 109)



Section 30.900 Revenue sharing trust fund created--appropriations from, period of, limitations on--fund audited, how.

Revenue sharing trust fund created--appropriations from, period of, limitations on--fund audited, how.

30.900. 1. There is hereby created in the treasury a fund to be known as "The Revenue Sharing Trust Fund". All funds received by this state from the federal government under the provisions of the State and Local Fiscal Assistance Act of 1972 (Title I, Public Law 92-512) shall be deposited in this fund together with any interest or other earnings on the principal of this fund and no expenditure shall be made from this fund for any purpose prohibited by the State and Local Assistance Act of 1972 and no expenditure shall be made except by an appropriation made in the same manner as from general revenue.

2. Other provisions of law notwithstanding, appropriations shall not be made transferring funds from this fund to other funds nor shall funds from this fund lapse into other funds. Appropriations from this fund may be made for periods of two years.

3. The state auditor shall audit and report on the expenditure of money from this fund in the same manner as other state funds.

(L. 1973 S.B. 16 § 1)

Effective 6-5-73

CROSS REFERENCE:

Revenue sharing trust fund abolished subject to exemption, 33.571



Section 30.950 Definitions--written investment policy required--state treasurer's duty.

Definitions--written investment policy required--state treasurer's duty.

30.950. 1. As used in this section, the following terms shall mean:

(1) "Derivative securities", a financial instrument, contract or obligation which has a value or return based upon or linked to another asset or index, or both, separate from the financial instrument, contract or obligation itself;

(2) "Governing body", the board, body or persons in which the powers of a political subdivision as a body corporate, or otherwise, are vested;

(3) "Leveraging", using current assets as collateral to purchase other assets;

(4) "Political subdivision", any agency or unit of this state;

(5) "Speculation", contracting to sell securities not yet acquired in order to purchase other securities for purposes of speculating on developments or trends in the market.

2. Every political subdivision of this state which is responsible for the management and investment of public funds and which has existing authority to invest such funds in a manner other than in depositary accounts at financial institutions in this state shall promulgate, formally adopt and comply with a written investment policy containing, but not be limited to, the following components:

(1) A commitment to the principles of safety, liquidity and yield, in that order, when managing public funds;

(2) A prohibition on the purchase of derivative securities, either directly or through a repurchase agreement;

(3) A prohibition on the use of leveraging whether through a reverse repurchase agreement or otherwise;

(4) A prohibition on the use of public funds for speculation;

(5) A requirement that on a regular basis the investments of the political subdivision shall be revalued to reflect prevailing market prices;

(6) A requirement that investments which are downgraded below the minimum acceptable rating levels shall be reviewed for possible sale within a reasonable time period; and

(7) A requirement that the current status and performance of the investments of the political subdivision be reported regularly to the governing body of the political subdivision.

3. The state treasurer shall prepare a model form of an investment policy reflecting the principles set forth herein which shall be made available to political subdivisions in the state. Any political subdivision which formally adopts such a model investment policy shall be deemed to be in compliance with the requirements of this section.

4. Notwithstanding any other law to the contrary, any political subdivision of the state which manages and invests public funds, but does not promulgate, formally adopt and comply with a written investment policy as described herein shall have its investment authority limited to those investments authorized by law as of January 1, 1997. Except for those political subdivisions authorized by law to place public funds in the investments authorized by section 15, article IV of the Constitution of Missouri, and only then if the political subdivision complies with the requirements of this section, nothing in this section shall be deemed to expand the investment authority of a political subdivision beyond that currently permitted by law.

5. Any written investment policy promulgated and adopted in accordance with this section shall be deemed a public record.

(L. 1997 S.B. 449)



Section 30.953 Missouri investment trust created, purpose, powers, duties--board of trustees.

Missouri investment trust created, purpose, powers, duties--board of trustees.

30.953. 1. There is hereby created and established as an instrumentality of the state of Missouri, the "Missouri Investment Trust" which shall constitute a body corporate and politic, and shall be managed by a board of trustees as described herein. The purpose of the Missouri investment trust shall be:

(1) To receive, hold, manage, invest and ultimately reconvey to the granting party any funds or property of the state of Missouri which may, from time to time, be transferred to the investment trust pursuant to the terms of a trust agreement with the state of Missouri and the provisions of sections 30.953 to 30.971. All property, money, funds, investments and rights which may be so conveyed to the investment trust shall be dedicated to and held in trust for the state of Missouri and no other until such time as they are reconveyed to the state of Missouri, all as set forth herein; and

(2) To perform other duties assigned by law.

2. The state treasurer, on behalf of the state of Missouri, is hereby authorized to convey designated funds in the state treasury to the Missouri investment trust to be held in trust for the exclusive benefit of the state of Missouri for a fixed period, pursuant to the terms and conditions of a written trust agreement and the provisions of sections 30.953 to 30.971, provided that all the following requirements have been met:

(1) Initially, the general assembly passes and the governor signs legislation designating specific funds in the state treasury as being funds which, due to their nature and purpose, are intended for long-term investment and growth, and accordingly, from which there shall be no appropriations for a period exceeding the longest duration for investments by the state treasury pursuant to section 15, article IV of the Constitution of Missouri. Such legislation shall declare that it is the intention and desire of the general assembly that the state treasurer shall convey, from time to time, the designated funds, in trust, to the Missouri investment trust, and shall further declare the maximum time such funds shall remain in the Missouri investment trust before being reconveyed to the state treasurer by the investment trust; and

(2) Thereafter, an appropriation by the general assembly authorizing disbursement of the designated funds from the state treasury to the Missouri investment trust; and

(3) The Missouri investment trust executes a valid, binding trust agreement, sufficient in form and substance to bind the investment trust to hold, maintain, and invest the designated funds, in trust, for the exclusive benefit of the state of Missouri, for the prescribed period, whereupon the investment trust shall reconvey the designated funds and any earnings thereon to the state treasury.

3. The investment trust may hold and invest funds so designated in order to satisfy the specific long-term investment goals of such funds, but the investment trust shall not be utilized to invest idle general revenue funds of the state treasury. No more than one hundred million dollars, in aggregate, may be conveyed to the investment trust pursuant to sections 30.953 to 30.971. Total assets under management by the investment trust may exceed one hundred million dollars, but no new funds may be conveyed to the investment trust until such time as previous existing transfers to the investment trust total less than one hundred million dollars.

4. The board of trustees of the investment trust shall consist of the state treasurer, who shall serve as chairman, the commissioner of administration, one member appointed by the speaker of the house of representatives, one member appointed by the president pro tem of the senate and three members to be selected by the governor, with the advice and consent of the senate. The persons to be selected by the governor shall be individuals knowledgeable in the areas of banking, finance or the investment and management of public funds. Not more than two of the members appointed by the governor shall be from the same political party. The initial members of the board of trustees appointed by the governor shall serve the following terms: one shall serve two years, one shall serve three years, and one shall serve four years, respectively. Thereafter, each appointment shall be for a term of four years. If for any reason a vacancy occurs, the governor, with the advice and consent of the senate, shall appoint a new member to fill the unexpired term. Members are eligible for reappointment.

5. Five members of the board of trustees of the investment trust shall constitute a quorum. No vacancy in the membership of the board of trustees shall impair the right of a quorum to exercise all the rights and perform all the duties of the board of trustees of the investment trust. No action shall be taken by the board of trustees of the investment trust except upon the affirmative vote of at least four of the members of the board where a quorum is present.

6. The board of trustees shall meet within the state of Missouri at the time set at a previously scheduled meeting or by the request of any four members of the board. Notice of the meeting shall be delivered to all other trustees in person or by depositing notice in a United States post office in a properly stamped and addressed envelope not less than six days prior to the date fixed for the meeting. The board may meet at any time by unanimous mutual consent. There shall be at least one meeting in each quarter.

7. In the event any trustee other than the state treasurer or the commissioner of administration fails to attend three consecutive meetings of the board, unless in each case excused for cause by the remaining trustees attending such meetings, such trustee shall be considered to have resigned from the board and the chairman shall declare such trustee's office vacated, and the vacancy shall be filled in the same manner as originally filled.

8. Each member of the board of trustees appointed by the governor, unless prohibited by law, is entitled to compensation of fifty dollars per diem plus such member's reasonable and necessary expenses actually incurred in discharging such member's duties pursuant to sections 30.953 to 30.971.

(L. 1997 S.B. 449, A.L. 1999 H.B. 965)



Section 30.954 Transfer of certain funds to the Missouri investment trust, when--reconveyance to state treasurer, when.

Transfer of certain funds to the Missouri investment trust, when--reconveyance to state treasurer, when.

30.954. As authorized pursuant to subsection 2 of section 30.953, it is the intention and desire of the general assembly that the state treasurer convey to the Missouri investment trust on January 1, 2000, up to one hundred percent of the balances of the Wolfner library trust fund established in section 181.150, the Missouri arts council trust fund established in section 185.100, the Missouri humanities council trust fund established in section 186.055, and the Pansy Johnson-Travis memorial state gardens trust fund established in section 253.380. On January 2, 2010, the Wolfner library trust fund, the Missouri arts council trust fund, the Missouri humanities council trust fund and the Pansy Johnson-Travis memorial state gardens trust fund shall be reconveyed to the state treasurer by the investment trust.

(L. 1999 H.B. 965)



Section 30.956 Investment trust powers.

Investment trust powers.

30.956. The investment trust is hereby granted, has and may exercise all powers necessary or appropriate for it or its agents or employees to carry out and effectuate its purpose, including but not limited to the following:

(1) To purchase, acquire, hold, invest, lend, lease, sell, assign, transfer and dispose of all funds, property, rights and securities, and enter into written contracts, releases, compromises and other instruments necessary or convenient for the exercise of its powers, or to carry out the purposes of a trust agreement or sections 30.953 to 30.971;

(2) To make, and from time to time, amend and repeal bylaws, rules and regulations not inconsistent with the provisions of sections 30.953 to 30.971 for the regulation of its affairs and the conduct of its business;

(3) To accept appropriations, gifts, grants, bequests and devises and to utilize or dispose of the same to carry out its purpose or the terms of a trust agreement;

(4) To invest any funds or property not required for immediate disbursement in accordance with sections 30.953 to 30.971, and consistent with the principles set forth in sections 105.687 to 105.690, except that nothing herein shall be deemed to authorize investment in venture capital firms or small business investment companies, as defined in those statutory sections;

(5) To sue and be sued;

(6) To have a seal and alter the same at will;

(7) To enter into agreements or other transactions with any federal or state agency, person, or domestic or foreign partnership, corporation, association or organization;

(8) To procure insurance against any loss in connection with the property it holds in trust in such amounts and from such insurers as may be necessary or desirable;

(9) To hire or retain such agents or employees as necessary to carry out and effectuate its purpose and the requirements of sections 30.953 to 30.971.

(L. 1997 S.B. 449)



Section 30.959 Principal office, seal, records, reports, audit.

Principal office, seal, records, reports, audit.

30.959. 1. The principal office of the investment trust shall be in Jefferson City. The investment trust shall have a seal bearing the inscription "Missouri Investment Trust", which shall be in the custody of the state treasurer. The courts of this state shall take judicial notice of the seal and all copies of records, books, and written instruments which are kept in the office of the investment trust and are certified by the state treasurer under the seal shall be proved or admitted in any court or proceeding as provided by section 109.130.

2. The board of trustees of the investment trust shall keep a complete record of all its proceedings which shall be open to the public in accordance with the provisions of chapter 610.

3. The board of trustees shall annually prepare and have available as public information a comprehensive annual financial report showing the financial status of the investment trust as of the end of the trust's fiscal year. The report shall contain, but not be limited to, detailed financial statements prepared in accordance with generally accepted accounting principles for trust funds, a detailed listing of the investments, showing both cost and market value, held by the investment trust as of the date of the report together with a detailed statement of the annual rates of investment return from all assets and from each type of investment, a detailed list of investments acquired and disposed of during the fiscal year, a listing of the investment trust's board of trustees and responsible administrative staff, a detailed list of administrative expenses of the investment trust including all fees paid for professional services, a detailed list of brokerage commissions paid, and such other data as the board shall deem necessary or desirable for a proper understanding of the condition of the investment trust. In the event the investment trust is unable to comply with any of the disclosure requirements outlined above, a detailed statement shall be included in the report as to the reason for such noncompliance. A copy of the comprehensive annual financial report as outlined above shall be forwarded within six months of the end of the investment trust's fiscal year to the governor of Missouri.

4. The state auditor shall conduct an annual audit of the records and accounts of the investment trust and shall report the findings to the board of trustees and the governor.

(L. 1997 S.B. 449)



Section 30.962 No gain or profit for trustees or employees.

No gain or profit for trustees or employees.

30.962. 1. No trustee or employee of the investment trust shall receive any gain or profit from any funds or transaction of the investment trust.

2. Any trustee, employee or agent of the investment trust accepting any gratuity or compensation for the purpose of influencing such trustee's, employee's or agent's action with respect to the investment or management of the funds of the investment trust shall thereby forfeit the office and in addition thereto be subject to the penalties prescribed for bribery.

(L. 1997 S.B. 449)



Section 30.965 Accounts, investments--board's duties.

Accounts, investments--board's duties.

30.965. 1. The investment trust shall set up and maintain the system of accounts necessary to monitor, preserve and ultimately reconvey the funds conveyed to it pursuant to sections 30.953 to 30.971. All funds, property, income and earnings received by the investment trust from any and all sources shall be promptly credited to the appropriate account.

2. Unless and until invested in compliance with sections 30.953 to 30.971, all moneys received by the investment trust shall be promptly deposited to the credit of the investment trust in one or more banks or financial institutions in this state. No such money shall be deposited in or be retained by any bank or financial institution which does not continually have on deposit with and pledged for the benefit of the investment trust the kind and value of collateral required by section 30.270, for depositaries of the state treasurer.

3. The board of trustees shall invest all funds under its control which are in excess of a safe operating balance and not subject to imminent conveyance to the state treasury. The funds shall be invested only in those investments which a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims, as provided in section 105.688. The board of trustees may delegate to duly appointed investment counselors authority to act in place of the board in the investment and reinvestment of all or part of the moneys of the trust, and may also delegate to such counselors the authority to act in place of the board in the holding, purchasing, selling, assigning, transferring or disposing of any or all of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys. Such investment counselors shall be registered as investment advisors with the United States Securities and Exchange Commission. In exercising or delegating its investment powers and authority, members of the board of trustees shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision. No member of the board of trustees shall be liable for any action taken or omitted with respect to the exercise of, or delegation of, these powers and authority if such member shall have discharged the duties of his or her position in good faith and with that degree of diligence, care and skill which a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims.

4. No investment transaction authorized by the board of trustees shall be handled by any company or firm in which a member of the board has a substantial interest, nor shall any member of the board profit directly or indirectly from any such investment. All investments shall be made for the account of the investment trust, and any securities or other properties obtained by the board of trustees may be held by a custodian in the name of the investment trust, or in the name of a nominee in order to facilitate the expeditious transfer of such securities or other property. Such securities or other properties which are not available in registered form may be held in bearer form or in book entry form. The investment trust is further authorized to deposit, or have deposited for its account, eligible securities in a central depository system or clearing corporation or in a federal reserve bank under a book entry system as defined in the Uniform Commercial Code, chapter 400. When such eligible securities of the investment trust are so deposited with a central depository system they may be merged and held in the name of the nominee of such securities depository and title to such securities may be transferred by bookkeeping entry on the books of such securities depository or federal reserve bank without physical delivery of the certificates or documents representing such securities.

5. With appropriate safeguards against loss by the investment trust in any contingency, the board of trustees may designate a bank or trust company to serve as a depository of trust funds and intermediary in the investment of those funds and payment of trust obligations.

6. The board of trustees may employ a financial institution having fiduciary powers for the provision of such custodial or clerical services as the board may deem appropriate.

7. Consistent with the exercise of its fiduciary responsibilities, the board of trustees may provide for the payment of any costs or expenses for the employees, agents, services or transactions necessary for the execution of sections 30.953 to 30.971 in the form, manner and amount that the board deems appropriate.

8. The board of trustees shall take the necessary steps, consistent with the exercise of its fiduciary responsibilities, to ensure that the investment trust has sufficient available assets to satisfy any obligation to reconvey property held in trust at the end of the term established in a trust agreement.

9. Any funds or property in the charge and custody of the board of trustees of the investment trust pursuant to the provisions of sections 30.953 to 30.971 shall not be subject to execution, garnishment, attachment or any other process whatsoever and shall be unassignable, unless otherwise specifically provided in sections 30.953 to 30.971.

(L. 1997 S.B. 449, A.L. 1999 H.B. 965)



Section 30.968 Transfer to treasury.

Transfer to treasury.

30.968. Upon completion of the fixed period identified in a trust agreement with the state of Missouri, the investment trust shall promptly transfer to the state treasury the current corpus of the property originally conveyed in trust, along with any interest, income or other earnings thereon.

(L. 1997 S.B. 449)



Section 30.971 Accounting.

Accounting.

30.971. For the purposes of the books and records of the state of Missouri, any funds or property held by the investment trust pursuant to sections 30.953 to 30.971 shall be treated, consistent with generally accepted accounting principles, in the same manner as property of a not-for-profit, tax-exempt beneficiary which is held in trust by a trustee for a fixed period.

(L. 1997 S.B. 449)



Section 30.1010 Fund created, moneys to be deposited in fund.

Fund created, moneys to be deposited in fund.

30.1010. There is hereby created in the state treasury the "Federal Budget Stabilization Fund", which, provisions of law to the contrary notwithstanding, shall consist of all moneys, except those specifically allocable to the funds established under the provisions of sections 288.290, 288.300, and 644.122, received in the state treasury due to the American Recovery and Reinvestment Act of 2009 as enacted by the 111th United States Congress, which are intended to assist states in budget stabilization. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2009 S.B. 313)

Effective 3-26-09



Section 30.1014 Fund created, moneys to be deposited in fund.

Fund created, moneys to be deposited in fund.

30.1014. There is hereby created in the state treasury the "Federal Stimulus Fund", which, provisions of law to the contrary notwithstanding, shall consist of all moneys except those specifically allocable to the funds established under the provisions of sections 288.290, 288.300, and 644.122, received in the state treasury pursuant to the American Recovery and Reinvestment Act of 2009, as enacted by the 111th United States Congress, which are intended to stimulate the economy and are not otherwise allocable to the federal budget stabilization fund under section 30.1010. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2009 S.B. 313)

Effective 3-26-09



Section 30.1015 Federal funds, authority of state treasurer to create and redesignate funds.

Federal funds, authority of state treasurer to create and redesignate funds.

30.1015. The state treasurer is hereby authorized to create or redesignate funds as necessary to avoid conflict with provisions of federal law prohibiting commingling of certain funds derived from the American Recovery and Reinvestment Act of 2009, as enacted by the 111th United States Congress.

(L. 2009 S.B. 313 §1)

Effective 3-26-09






Chapter 31 Funds of Eleemosynary, Educational and Penal Institutions

Section 31.030 Moneys due state institutions to be paid to whom.

Moneys due state institutions to be paid to whom.

31.030. Hereafter, whenever, under any law of this state, or any rule or regulation made under the authority of any law of this state, any county, municipality, guardian, trustee or person is required to pay any sum or sums of money for the support of any person confined in any penal institution, or in any state hospital, reform, industrial or other eleemosynary institution belonging to this state, or established or maintained by this state, or is required to pay any sum for the maintenance, use or benefit of any such institution, the same shall be paid to the state director of revenue and deposited in the state treasury and placed to the credit of the fund to which they respectively belong so the money derived from each institution may be placed to the credit of the fund provided by section 31.010 for that institution. If no special fund is in existence to which such funds must be credited, they shall be credited to the general revenue fund, and state fiscal reports shall show separately the amount received from each such institution.

(RSMo 1939 § 9365, A.L. 1949 p. 273, A.L. 1967 p. 99)

Prior revisions: 1929 § 8668; 1919 § 12311; 1909 § 1443



Section 31.040 State institutions to furnish statements of amounts due to department of health and senior services or department of mental health.

State institutions to furnish statements of amounts due to department of health and senior services or department of mental health.

31.040. The business manager, under the direction of the superintendent of each of the state hospitals, mental health centers and the state school shall furnish to the department of health and senior services or the department of mental health, as appropriate, statements of amounts due to the institution from the various counties, municipalities, guardians, trustees or persons, in accordance with rules and regulations established by the department of health and senior services or the department of mental health, as appropriate. The department of health and senior services or the department of mental health, as appropriate, shall notify the proper authority or person in advance when any installment for the support of an inmate in any of the institutions is due. All moneys arising from the sale of livestock, produce, or other commodities produced by the institution and from the sale of any other property shall be deposited in the state treasury to the credit of the general revenue fund. State fiscal reports shall show separately the amount received from each institution.

(L. 1947 V. I p. 292 § 4, A.L. 1963 p. 100, A.L. 1967 p. 99, A.L. 1971 H.B. 581, A.L. 1986 S.B. 669, et al., A.L. 1996 S.B. 540)

Effective 4-1-96



Section 31.050 Patient in state hospital may be returned upon support payment neglect.

Patient in state hospital may be returned upon support payment neglect.

31.050. Whenever any person has been received as a patient of any institution or hospital of the department of mental health, and thereafter the county, municipality, guardian, trustee or person responsible for the support of the patient neglects or refuses to pay, within the time and in the manner required by law or the rules and regulations of the department of revenue, any installment required to be paid for the support of the patient, the superintendent of the institution or hospital may return the patient to the sheriff of the county or municipality or to the guardian, trustee or person responsible for the payment of the installment, and at the expense of the county, municipality, guardian, trustee or person. No such patient shall be so returned until the department of mental health has notified the county or municipality or guardian, trustee or person responsible for the support of such patient in writing that there exists a shortage in payment of such support and that unless the same is paid within thirty days such patient will be so returned.

(RSMo 1939 § 9369, A.L. 1947 V. I p. 292 § 5, A.L. 1957 p. 499, A.L. 1963 p. 100, A.L. 1965 p. 139)

Prior revisions: 1929 § 8672; 1919 § 12315; 1909 § 1447



Section 31.060 Revolving fund for incidental expenses of state hospitals.

Revolving fund for incidental expenses of state hospitals.

31.060. Upon a request from the director of the department of health and senior services, mental health or social services, as the case may be, the commissioner of administration shall draw a warrant payable to the revolving fund custodian of each state-operated facility, in an amount to be specified by the director of the department of health and senior services, mental health or social services, as the case may be, not to exceed; however, the sum of eight thousand dollars for each such facility. The sum so specified shall be placed in the hands of the custodian as a revolving fund to be used in the payment of the incidental expenses of the facility for which the custodian has been appointed. Such incidental expenses may include approved operating costs of the facilities, expenditures for patient or resident activities and the payment of costs incurred in returning nonresident patients to their state of residence. All expenditures shall be made in accordance with rules and regulations established by the commissioner of administration.

(L. 1947 V. I p. 292 § 6, A.L. 1957 p. 499, A.L. 1963 p. 100, A.L. 1971 H.B. 581, A.L. 1995 S.B. 454)



Section 31.100 Reference to abolished funds, meaning of.

Reference to abolished funds, meaning of.

31.100. All references to any fund no longer in existence shall mean general revenue.

(L. 1967 p. 99 § A subsec. 3)






Chapter 32 State Department of Revenue

Section 32.010 Director appointed, how.

Director appointed, how.

32.010. The department of revenue is in charge of the director of revenue. The director shall be appointed by the governor, by and with the advice and consent of the senate, and shall serve at the pleasure of the governor.

(L. 1945 p. 1428 § 1, A.L. 1955 p. 571, A.L. 1957 p. 497, A.L. 1959 H.B. 115, A.L. 1967 p. 100, A.L. 1977 H.B. 841)

Effective 1-1-78

CROSS REFERENCE:

For compensation of department head, 105.950



Section 32.028 Department created--powers, duties.

Department created--powers, duties.

32.028. 1. There is hereby created a department of revenue in charge of a director appointed by the governor, by and with the advice and consent of the senate. The department shall collect all taxes and fees payable to the state as provided by law.

2. The powers, duties and functions of the department of revenue, chapter 32 and others, are transferred by type I transfer to the department of revenue. All powers, duties and function of the collector of revenue are transferred to the director of the department by type I transfer and the position of collector of revenue is abolished.

3. The powers, duties and functions of the state tax commission, chapter 138 and others, are transferred by type III transfer to the department of revenue.

4. All of the powers, duties and functions of the state tax commission relating to administration of the corporation franchise tax, chapter 152, and others, are transferred by type I transfer to the department of revenue; provided, however, that the provision of section 138.430 relating to appeals from decisions of the director of revenue shall apply to these taxes.

5. All the powers, duties and functions of the highway reciprocity commission, chapter 301, are transferred by type II transfer to the department of revenue.

(L. 1973 1st Ex. Sess. S.B. 1 § 12)

Effective 5-2-74

*Transferred 1986; formerly section 12 Reorganization Act 1974

CROSS REFERENCE:

Highway reciprocity commission abolished, duties and functions transferred to highways and transportation commission, 226.008



Section 32.030 Oath of office and bond of director.

Oath of office and bond of director.

32.030. Before taking office, the director of revenue shall take and subscribe an oath or affirmation to support the Constitution of the United States and of this state, and to demean himself faithfully in office. He shall also deposit with the secretary of state a bond, with sureties to be approved by the governor, in the amount of five hundred thousand dollars payable to the state of Missouri, conditioned on the faithful performance of the duties of his office and the satisfactory accounting of all moneys received by him. The premium of said bond shall be paid out of the appropriation for the department of revenue.

(L. 1945 p. 1428 § 2)



Section 32.040 Headquarters in Jefferson City--branch offices.

Headquarters in Jefferson City--branch offices.

32.040. The board of public buildings shall provide the director of revenue and the department of revenue with suitable quarters in the City of Jefferson. The director of revenue shall establish and maintain permanent branch offices in the cities of St. Louis and Kansas City, and may select additional places in the state for special full-time or temporary offices.

(L. 1945 p. 1428 § 7, A.L. 1959 H.B. 115)



Section 32.042 Director of revenue may be served, how--proof of service.

Director of revenue may be served, how--proof of service.

32.042. Service of a summons and petition upon the director of the department of revenue may be made in the manner provided by subsections 4 and 5 of section 506.150, provided that in lieu of the acknowledgment provided by said section, service may be made by certified mail, return receipt requested, and such receipt when returned indicating delivery of such mail shall serve as proof of service.

(L. 1996 S.B. 869)



Section 32.050 Powers and duties of director.

Powers and duties of director.

32.050. 1. The director of revenue shall:

(1) Prepare estimates of the requirements for appropriation for the department of revenue and for each division thereof which is under his supervision;

(2) Procure, either through the division of purchasing, or by other means authorized by law, supplies, material, equipment or contractual services for the department of revenue and for each division in the department;

(3) Prescribe, as far as practicable, a central system for payroll in the department of revenue;

(4) Prepare and submit to each regular session of the general assembly and to the governor a report of the activities of the department, including the activities of each division of the department;

(5) Prescribe a seal for the department of revenue.

2. With respect to all divisions in the department, the director shall:

(1) Order and supervise the exchange among the several divisions of employees, quarters, facilities and equipment, and to this end the heads of the respective divisions subject to the approval of the director of revenue, shall cooperate with each other in the use of employees, quarters, facilities and equipment and with the director of revenue;

(2) Coordinate, consolidate and arrange the functions, procedures and facilities of the several divisions as is necessary to bring about economy and efficiency in the operation of the department of revenue and each division of the department;

(3) Decide questions of policy of the department of revenue and each of its divisions;

(4) Decide any question arising in the interpretation or carrying out of chapters 32 and 136 between:

(a) The director of revenue and any other officer or employee in the department of revenue;

(b) The director of revenue and any officer or employee of any other state department;

(c) Officers and employees of any of the state departments. The decision of the director of revenue is final;

(5) Administer the provisions of chapters 32 and 136 and in case of any conflict in powers and duties between the director of revenue and any other administrator, director, officer or employee in the department of revenue and its several divisions, the powers and duties of the director of revenue are paramount;

(6) Approve all rules and regulations promulgated by all administrators, directors, officers or employees who have the authority under the provisions of chapters 32 and 136 to make rules and regulations;

(7) Receive all appropriations to the department of revenue for the use of the department of revenue and its several divisions and is responsible for the disbursement and expenditure thereof.

3. The director of revenue may:

(1) Initiate, order and direct the arrangement and rearrangement of the employees, quarters, facilities and equipment in the department of revenue and each division of the department which is under his supervision;

(2) Employ and remove assistants, clerks and other employees in the department of revenue and each of the divisions of the department which are under his supervision as the work of the department and its divisions require, and fix their compensation within the limits of the appropriation.

(L. 1945 p. 1428 § 4, A.L. 1947 V. I p. 479, A.L. 1957 p. 495, A.L. 1958 2d Ex. Sess. p. 170, A.L. 1965 p. 126)

CROSS REFERENCES:

Delinquencies, contracts to collect with attorneys and collection agencies, 140.850

Fund commissioners, member of board, 33.300

Gifts to public school fund, 166.071 to 166.121

Gross receipt taxes, city of St. Louis, powers and duties, 92.073

Seminary fund, duty to collect amounts due, 172.661



Section 32.052 Employers failing to pay withholding taxes, sales or use taxes--director's duty to notify--procedure to pay, deposit to be made to special fund--continued failure to comply deemed intent to defraud.

Employers failing to pay withholding taxes, sales or use taxes--director's duty to notify--procedure to pay, deposit to be made to special fund--continued failure to comply deemed intent to defraud.

32.052. 1. The provisions of this section shall apply to the following: employer withholding tax as provided in sections 143.191 to 143.265, and sales and use tax, including local sales taxes, as provided in chapter 144.

2. If the director of revenue determines that any person required to collect, account for, and pay over any tax described in subsection 1 of this section has, at the time and in the manner prescribed by law or regulations, failed to collect, truthfully account for, or pay over any such tax, the director may notify such person in accordance with subsection 4 of this section and such person shall:

(1) Collect, at the times and in the manner provided by law and regulations, all of the taxes described in subsection 1 of this section which become collectible by him after receipt of such notice;

(2) Deposit the taxes so collected, not later than the end of the second business day after collection, with a financial institution approved by the director of revenue, in a separate account established in accordance with subsection 3 of this section; and

(3) Keep in such account the taxes so deposited until payment thereof is made to the state of Missouri as required by the law and regulations in respect to such taxes.

3. The separate account referred to in subsection 2 of this section shall be established under the designation, "(Name of person required to establish account), Trustee, Special Fund in Trust for the State of Missouri under Chapter 32, RSMo". The taxes deposited in such account shall constitute a fund in trust for the state of Missouri payable only to the director of revenue on demand of the trustee. At no time shall the amount of funds so deposited in such account exceed the maximum federally insured limit. It shall be the duty of such person upon whom such notice is served to notify the director of revenue in writing the name and address of the financial institution wherein such account is proposed to be kept.

4. Notice to any person requiring his compliance with the provisions of this section shall be in writing and shall be hand delivered by the director of revenue or sent by certified mail to the last mailing address provided by the taxpayer.

5. The director of revenue may relieve a person from the requirement to comply with the provisions of this section whenever he is satisfied that such person will comply with the tax laws of this state. Such notice of cancellation shall be made in writing and shall take effect at such time as is specified in the written notice of cancellation.

6. Failure to comply with use of the trust account as required by this section shall be presumed to be a willful failure to truthfully account for and pay over the tax with intent to defraud.

(L. 1990 H.B. 960 § 4)



Section 32.053 Policy change by department effecting particular class of person to be applied prospectively.

Policy change by department effecting particular class of person to be applied prospectively.

32.053. Any final decision of the department of revenue which is a result of a change in policy or interpretation by the department effecting a particular class of person subject to such decision shall only be applied prospectively.

(L. 1995 S.B. 374 § 1 subsec. 2)



Section 32.055 Sale of motor vehicle registration lists and personal information prohibited, may be disclosed to whom.

Sale of motor vehicle registration lists and personal information prohibited, may be disclosed to whom.

32.055. Subject to the provisions of sections 32.090 and 32.091, the director of revenue shall not sell lists of motor vehicle registrations or other personal information held by the department of revenue for the purposes of bulk distribution for surveys, marketing and solicitations. Individual motor vehicle registration records and other personal information held by the department of revenue may be disclosed to any person or organization organized under an act of the Congress of the United States in accordance with the fee limitations as provided in section 610.026.

(L. 1969 H.B. 973 § 1, A.L. 1997 S.B. 19, A.L. 2000 H.B. 1797)



Section 32.056 Confidentiality of motor vehicle or driver registration records of county, state or federal parole officers, federal pretrial officers, or members of the state or federal judiciary.

Confidentiality of motor vehicle or driver registration records of county, state or federal parole officers, federal pretrial officers, or members of the state or federal judiciary.

32.056. Except for uses permitted under 18 U.S.C. Section 2721(b)(1), the department of revenue shall not release the home address of or any information that identifies any vehicle owned or leased by any person who is a county, state or federal parole officer, a federal pretrial officer, a peace officer pursuant to section 590.010, a person vested by article V, section 1 of the Missouri Constitution with the judicial power of the state, a member of the federal judiciary, or a member of such person's immediate family contained in the department's motor vehicle or driver registration records, based on a specific request for such information from any person. Any such person may notify the department of his or her status and the department shall protect the confidentiality of the home address and vehicle records on such a person and his or her immediate family as required by this section. This section shall not prohibit the department from releasing information on a motor registration list pursuant to section 32.055 or from releasing information on any officer who holds a class A, B or C commercial driver's license pursuant to the Motor Carrier Safety Improvement Act of 1999, as amended, 49 U.S.C. 31309.

(L. 1996 H.B. 773 § 1, A.L. 2001 H.B. 80 merged with H.B. 144 & 46 merged with S.B. 4, A.L. 2012 S.B. 628 merged with S.B. 636, A.L. 2013 H.B. 374 & 434 merged with S.B. 100)



Section 32.057 Confidentiality of tax returns and department records--exceptions--penalty for violation.

Confidentiality of tax returns and department records--exceptions--penalty for violation.

32.057. 1. Except as otherwise specifically provided by law, it shall be unlawful for the director of revenue, any officer, employee, agent or deputy or former director, officer, employee, agent or deputy of the department of revenue, any person engaged or retained by the department of revenue on an independent contract basis, any person to whom authorized or unauthorized disclosure is made by the department of revenue, or any person who lawfully or unlawfully inspects any report or return filed with the department of revenue or to whom a copy, an abstract or a portion of any report or return is furnished by the department of revenue to make known in any manner, to permit the inspection or use of or to divulge to anyone any information relative to any such report or return, any information obtained by an investigation conducted by the department in the discharge of official duty, or any information received by the director in cooperation with the United States or other states in the enforcement of the revenue laws of this state. Such confidential information is limited to information received by the department in connection with the administration of the tax laws of this state.

2. Nothing in this section shall be construed to prohibit:

(1) The disclosure of information, returns, reports, or facts shown thereby, as described in subsection 1 of this section, by any officer, clerk or other employee of the department of revenue charged with the custody of such information:

(a) To a taxpayer or the taxpayer's duly authorized representative under regulations which the director of revenue may prescribe;

(b) In any action or proceeding, civil, criminal or mixed, brought to enforce the revenue laws of this state;

(c) To the state auditor or the auditor's duly authorized employees as required by subsection 4 of this section;

(d) To any city officer designated by ordinance of a city within this state to collect a city earnings tax, upon written request of such officer, which request states that the request is made for the purpose of determining or enforcing compliance with such city earnings tax ordinance and provided that such information disclosed shall be limited to that sufficient to identify the taxpayer, and further provided that in no event shall any information be disclosed that will result in the department of revenue being denied such information by the United States or any other state. The city officer requesting the identity of taxpayers filing state returns but not paying city earnings tax shall furnish to the director of revenue a list of taxpayers paying such earnings tax, and the director shall compare the list submitted with the director's records and return to such city official the name and address of any taxpayer who is a resident of such city who has filed a state tax return but who does not appear on the list furnished by such city. The director of revenue may set a fee to reimburse the department for the costs reasonably incurred in providing this information;

(e) To any employee of any county or other political subdivision imposing a sales tax which is administered by the state department of revenue whose office is authorized by the governing body of the county or other political subdivision to receive any and all records of the state director of revenue pertaining to the administration, collection and enforcement of its sales tax. The request for sales tax records and reports shall include a description of the type of report requested, the media form including electronic transfer, computer tape or disk, or printed form, and the frequency desired. The request shall be made by annual written application and shall be filed with the director of revenue. The director of revenue may set a fee to reimburse the department for the costs reasonably incurred in providing this information. Such city or county or any employee thereof shall be subject to the same standards for confidentiality as required for the department of revenue in using the information contained in the reports;

(f) To the director of the department of economic development or the director's duly authorized employees in discharging the director's official duties to certify taxpayers eligibility to claim state tax credits as prescribed by statutes;

(g) To any employee of any political subdivision, such records of the director of revenue pertaining to the administration, collection and enforcement of the tax imposed in chapter 149 as are necessary for ensuring compliance with any cigarette or tobacco tax imposed by such political subdivision. The request for such records shall be made in writing to the director of revenue, and shall include a description of the type of information requested and the desired frequency. The director of revenue may charge a fee to reimburse the department for costs reasonably incurred in providing such information;

(2) The publication by the director of revenue or of the state auditor in the audit reports relating to the department of revenue of:

(a) Statistics, statements or explanations so classified as to prevent the identification of any taxpayer or of any particular reports or returns and the items thereof;

(b) The names and addresses without any additional information of persons who filed returns and of persons whose tax refund checks have been returned undelivered by the United States Post Office;

(3) The director of revenue from permitting the Secretary of the Treasury of the United States or the Secretary's delegates, the proper officer of any state of the United States imposing a tax equivalent to any of the taxes administered by the department of revenue of the state of Missouri or the appropriate representative of the multistate tax commission to inspect any return or report required by the respective tax provision of this state, or may furnish to such officer an abstract of the return or report or supply the officer with information contained in the return or disclosed by the report of any authorized investigation. Such permission, however, shall be granted on condition that the corresponding revenue statute of the United States or of such other state, as the case may be, grants substantially similar privileges to the director of revenue and on further condition that such corresponding statute gives confidential status to the material with which it is concerned;

(4) The disclosure of information, returns, reports, or facts shown thereby, by any person on behalf of the director of revenue, in any action or proceeding to which the director is a party or on behalf of any party to any action or proceeding pursuant to the revenue laws of this state when such information is directly involved in the action or proceeding, in either of which events the court may require the production of, and may admit in evidence, so much of such information as is pertinent to the action or proceeding and no more;

(5) The disclosure of information, returns, reports, or facts shown thereby, by any person to a state or federal prosecuting official, including, but not limited to, the state and federal attorneys general, or the official's designees involved in any criminal, quasi-criminal, or civil investigation, action or proceeding pursuant to the laws of this state or of the United States when such information is pertinent to an investigation, action or proceeding involving the administration of the revenue laws or duties of public office or employment connected therewith;

(6) Any school district from obtaining the aggregate amount of the financial institution tax paid pursuant to chapter 148 by financial institutions located partially or exclusively within the school district's boundaries, provided that the school district request such disclosure in writing to the department of revenue;

(7) The disclosure of records which identify all companies licensed by this state pursuant to the provisions of subsections 1 and 2 of section 149.035. The director of revenue may charge a fee to reimburse the department for the costs reasonably incurred in providing such records;

(8) The disclosure to the commissioner of administration pursuant to section 34.040 of a list of vendors and their affiliates who meet the conditions of section 144.635, but refuse to collect the use tax levied pursuant to chapter 144 on their sales delivered to this state;

(9) The disclosure to the public of any information, or facts shown thereby regarding the claiming of a state tax credit by a member of the Missouri general assembly or any statewide elected public official.

3. Any person violating any provision of subsection 1 or 2 of this section shall, upon conviction, be guilty of a class D felony.

4. The state auditor or the auditor's duly authorized employees who have taken the oath of confidentiality required by section 29.070 shall have the right to inspect any report or return filed with the department of revenue if such inspection is related to and for the purpose of auditing the department of revenue; except that, the state auditor or the auditor's duly authorized employees shall have no greater right of access to, use and publication of information, audit and related activities with respect to income tax information obtained by the department of revenue pursuant to chapter 143 or federal statute than specifically exists pursuant to the laws of the United States and of the income tax laws of the state of Missouri.

(L. 1979 H.B. 296, A.L. 1980 S.B. 910, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1993 S.B. 194, A.L. 1994 H.B. 1248 & 1048 merged with S.B. 685, A.L. 1996 H.B. 1098, A.L. 2003 H.B. 600, A.L. 2004 S.B. 1099, A.L. 2008 H.B. 2058)

CROSS REFERENCE:

Income tax refund setoff, limited waiver of confidentiality, 143.788



Section 32.059 Contracts prohibiting agents from employing lobbyists not binding and prohibited.

Contracts prohibiting agents from employing lobbyists not binding and prohibited.

32.059. Any other provision of the law to the contrary notwithstanding, no contractual provision between the department of revenue and its agents which prohibits said agent from employing a lobbyist shall be binding on said agent, and no subsequent contract shall contain such a provision.

(L. 1997 H.B. 459 § 1)



Section 32.060 Annual report, contents.

Annual report, contents.

32.060. The director of the department of revenue shall prepare, in consultation with the commissioner of administration and state treasurer, a combined financial report for each fiscal year and submit such report to the governor and the members of the general assembly within sixty days after the close of the fiscal year. This report shall contain an interpretative summary of the financial status of the state, including a statement of the income into each fund, sources of income, unencumbered balances in each fund, programs for which expenditures were made, unencumbered balances by appropriations, and estimates of revenue for the coming fiscal year from the various sources. The report also shall show the state's indebtedness, its total unencumbered balance, portions of such balance as may be invested, and the depositaries in which state funds are located, together with the type of deposit, and such other information as may be included at the discretion of the director of revenue or the governor.

(RSMo 1939 § 13022, A.L. 1945 p. 1428 § 6, A.L. 1959 S.B. 40, A.L. 1961 p. 411)

Prior revisions: 1929 § 11400; 1919 § 13297; 1909 § 11809



Section 32.063 Credit cards may be accepted by department for payment of taxes and fees--director may establish fee for use.

Credit cards may be accepted by department for payment of taxes and fees--director may establish fee for use.

32.063. 1. The director of revenue and the director's employees or agents may accept credit cards in payment of taxes and fees. The type of credit cards accepted shall be at the discretion of the director.

2. In addition to other fees provided by law, the director of revenue and the director's employees or agents may set a fee to be added to each credit card transaction equal to the charge paid by the state or the taxpayer for the use of the credit card by the taxpayer. No other fees shall be imposed other than those herein authorized.

(L. 1990 S.B. 768 § 1, A.L. 1992 S.B. 589, A.L. 2009 H.B. 683)



Section 32.065 Interest rates for certain taxes, director to set, when, how--failure of director to set rates, rates to be used.

Interest rates for certain taxes, director to set, when, how--failure of director to set rates, rates to be used.

32.065. 1. The annual rate established under this section shall be such adjusted rate as is established by the director of revenue under subsection 2 of this section.

2. The director shall establish an adjusted rate of interest for the purpose of subsection 1 not later than October twenty-second of any year if the adjusted prime rate charged by banks during September of that year, rounded to the nearest full percent, is at least a full percentage point more or less than the interest rate which is then in effect. Any such adjusted rate of interest shall be equal to the adjusted prime rate charged by banks, rounded to the nearest full percent, and shall become effective on January first of the immediately succeeding year.

3. For purposes of subsection 2, the term "adjusted prime rate charged by banks" means the average predominant prime rate quoted by commercial banks to large businesses, as determined by the Board of Governors of the Federal Reserve System.

4. The annual rate provided in subsection 1 of this section shall apply not later than January 1, 1984, to amounts outstanding on that date or arising thereafter; provided, however, prior to January 1, 1984, the director of revenue may, by rule, implement and apply in lieu of any of the interest rates for any specific tax or taxes provided for in the following sentence, the annual rate provided in subsection 1 for amounts outstanding on the effective date of the implementing rule. If the director of revenue does not implement the use of the annual rate provided in subsection 1 prior to January 1, 1984, for any particular tax, sections 142.180, 142.561, 143.731, 143.761, 144.170, 146.060, 148.050, 148.060, 148.160, 148.180, 148.300*, 148.530* and 149.051, RSMo 1978, and section 147.120, RSMo Supp. 1981, shall continue to be applied to amounts outstanding prior to January 1, 1984, with respect to determining interest and other amounts due for periods before January 1, 1984.

(L. 1982 H.B. 1351, et al., A.L. 1986 S.B. 669, et al., A.L. 1995 S.B. 374)

*Sections 148.300 and 148.530 were repealed by H.B. 713 § 1, 1983.



Section 32.067 Department of revenue information fund created--purpose--deposit.

Department of revenue information fund created--purpose--deposit.

32.067. 1. All moneys received by the Missouri department of revenue for the dissemination of information and publications to individuals, businesses, federal, state and local governments shall be deposited in the state treasury to the credit of the "Department of Revenue Information Fund" which is hereby created. The state treasurer shall be custodian of the fund and shall make disbursements from the funds requested by the Missouri director of revenue for personal services, expenses, and equipment required to prepare and disseminate requested information and to refund overpayments for such information and publications to individuals and organizations and for no other purpose.

2. At the end of each state fiscal year after August 13, 1986, the Missouri director of revenue shall:

(1) Determine the amount of all moneys derived from highway users as an incident to their use or right to use the highways of the state which were deposited into the department of revenue information fund;

(2) Determine the amount of the disbursements from the department of revenue information fund which were made to produce the moneys referred to in subdivision (1) of this subsection;

(3) Subtract the amount of disbursements from the income figure referred to in subdivision (1) of this subsection and deliver this figure to the state treasurer.

3. The state treasurer shall transfer an amount of money equal to the figure provided by the director of revenue from the department of revenue information fund to the state highway department fund. An unexpended balance in the department of revenue information fund at the end of the biennium not exceeding twenty-five thousand dollars is exempt from the provisions of section 33.080 relating to transfer of unexpended balances to the ordinary revenue fund.

(L. 1985 H.B. 842 § 2, A.L. 1986 S.B. 669, et al., A.L. 1987 H.B. 89)

Effective 6-25-87



Section 32.068 Annual rate of interest to be calculated, director of revenue to apply rate, when.

Annual rate of interest to be calculated, director of revenue to apply rate, when.

32.068. 1. The state treasurer shall calculate an annual rate of interest pursuant to this section and provide the calculated rate of interest to the director of revenue as determined by subsection 2 of this section.

2. Each calendar quarter the state treasurer shall calculate the annual rate of interest. The rate of interest shall be equal to the previous twelve-month annualized average rate of return on all funds invested by the state treasurer, rounded to the nearest one-tenth of one percent. The state treasurer shall provide such calculated rate to the director of revenue not later than thirty days prior to the end of each calendar quarter. The director of revenue shall apply the calculated rate of interest to all applicable situations during the next calendar quarter after the release of the calculated rate of interest.

3. Beginning January 1, 2003, the director of revenue shall apply the calculated rate of interest as determined by this section to all applicable situations.

4. In fiscal year 2003, the commissioner of administration shall estimate the amount of any additional state revenue received pursuant to this section and shall transfer an equivalent amount of general revenue to the schools of the future fund created in section 163.005.

(L. 2002 S.B. 1248)

Effective 6-19-02



Section 32.069 Interest allowed and paid on refund or overpayment of interest paid in excess of annual interest rate.

Interest allowed and paid on refund or overpayment of interest paid in excess of annual interest rate.

32.069. Notwithstanding any other provision of law to the contrary, interest shall be allowed and paid on any refund or overpayment at the rate determined by section 32.068 only if the overpayment is not refunded within one hundred twenty days, or within ninety days in the case of taxes imposed by sections 143.011 and 143.041, from the latest of the following dates:

(1) The last day prescribed for filing a tax return or refund claim, without regard to any extension of time granted;

(2) The date the return, payment, or claim is filed; or

(3) The date the taxpayer files for a credit or refund and provides accurate and complete documentation to support such claim.

(L. 2002 S.B. 1248, A.L. 2007 S.B. 613 Revision, A.L. 2010 H.B. 1408 & 1514)



Section 32.075 Audit of tax records by political subdivisions--costs--joint audits, when--taxpayer's audit limitation.

Audit of tax records by political subdivisions--costs--joint audits, when--taxpayer's audit limitation.

32.075. 1. The director of revenue, under rules prescribed by him, may delegate to any political subdivision by cooperative agreement the auditing of records incident to the administration, collection, and operation of any tax imposed by that political subdivision under the authority of the sections set forth in subsection 4 of this section.

2. Once the director of revenue has approved a cooperative agreement made under this section, the state shall pay to each political subdivision which performs an audit in accordance with such agreement the one percent collection fee retained by the state, or an agreed upon portion thereof.

3. The director of revenue shall maintain supervisory control over any such function or functions delegated by cooperative agreement and may require such information, reports, and documents, or the modification or termination of such agreement as may be necessary for the performance of the duties imposed upon the director of revenue.

4. This section shall apply to taxes authorized by sections 66.600 to 66.635, * 67.500 to 67.545, * 67.550 to 67.580, * 67.600 to 67.640, * 92.400 to 92.420, * 94.500 to 94.570, and * 94.600 to 94.655.

5. No audit authorized by this section shall be undertaken by any political subdivision without the specific approval of the director of revenue. All audits so approved shall be conducted at the location where the taxpayer's records are maintained. The director of revenue may authorize a joint audit by the state and one or more political subdivisions and may use the results of such joint audit for enforcing and collecting both state and local taxes. The director shall not authorize more than one audit of the same taxpayer in any one year under this section.

(L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84

*Word "sections" appears in original rolls.



Section 32.080 Reproduction of drivers' licenses, tax reports, returns and related documents by department--destruction of originals permitted when--electronic filings, issuances or renewals authorized--confidentiality--admissibility--period of preservation of reproduced records--electronic filing authorized admissible in evidence, procedure.

Reproduction of drivers' licenses, tax reports, returns and related documents by department--destruction of originals permitted when--electronic filings, issuances or renewals authorized--confidentiality--admissibility--period of preservation of reproduced records--electronic filing authorized admissible in evidence, procedure.

32.080. 1. Notwithstanding other provisions of law, the director of revenue may destroy motor vehicle, driver's license, or tax reports, returns and other related documents at any time if such reports, returns, and other related documents have been photographed, microphotographed, electronically generated, electronically recorded, photostated, reproduced on film or other process capable of producing a clear, accurate and permanent copy of the original. Such film or reproducing material shall be of durable material and the device used to reproduce the records, reports, returns, and other related documents on film or material shall be such as to accurately reproduce and perpetuate the original records, reports, returns and other documents in all details.

2. The reproductions so made may be used as permanent records of the original. When microfilm or a similar reproduction is used as a permanent record by the director of revenue, one copy shall be stored in a fireproof vault and other copies may be made for use by any person entitled thereto. All reproductions shall retain the same confidentiality as is provided in the law regarding the original record.

3. Such photostatic copy, photograph, microphotograph, electronically generated, electronically recorded, or other process copy shall be deemed to be an original record for all purposes, and shall be admissible in evidence in all courts or administrative agencies. A transcript, exemplification or certified copy of any motor vehicle, driver's license or tax reports, records, returns and other related documents made from such photostatic copy, photograph, microphotograph, electronically generated, electronically recorded, or other process copy shall, for all purposes be deemed to be a transcript, exemplification or certified copy of the original and shall be admissible in evidence in all courts or administrative agencies. No document shall be admissible under this section unless the offeror shall comply with section 490.692.

4. Reproductions made of motor vehicle, driver's license, or tax reports, returns and related documents hereunder shall be preserved for four years and thereafter until the director of revenue orders them to be destroyed.

5. Notwithstanding other provisions of law, the department of revenue may allow the electronic filing, issuance or renewal of any motor vehicle, driver's license, or tax records, reports, returns and other related documents. All restrictions imposed by law that apply to the disclosure of information by the department of revenue shall also apply to any persons or entities contracting with the director of the department of revenue to provide electronic filing, issuance or renewal services. Notwithstanding other provisions of law, any online access or access via other electronic means granted to such persons or entities may be limited to the persons or entities providing such electronic filing, issuance or renewal services.

6. A transcript, exemplification or certified copy of any electronically filed motor vehicle, driver's license or tax reports, records, returns and other related document upon certification of the director of revenue shall be admissible in evidence in all courts or administrative agencies without further proof. "Records, reports, returns, and other related documents" include, but are not limited to, papers, documents, facsimile information, microphotographic process, electronically generated or electronically recorded information, deposited or filed with the department of revenue.

7. Notwithstanding other provisions of law, the department of revenue may determine alternative methods for the signing, subscribing or verifying of a record, report, return, application, driver's license, or other related document that shall have the same validity and consequences as the actual signing by the person providing the record, report, return, or related document.

8. The director of revenue may renew motor vehicle registrations by electronic means when the information, fees and documents required by chapters 301, 303 and 307 to accompany such application are provided to the director electronically in a format prescribed by the director of revenue.

9. The director of revenue may prescribe rules and regulations for the effective administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated pursuant to the authority delegated in this section shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to July 1, 2000, if it fully complied with the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after July 1, 2000, shall be invalid and void.

(L. 1986 S.B. 669, et al. § 5, A.L. 1995 S.B. 374, A.L. 1999 H.B. 795, S.B. 19, A.L. 2000 H.B. 1797)



Section 32.085 Local sales taxes, collection of--definitions.

Local sales taxes, collection of--definitions.

32.085. The following words or phrases as used in this section and section 32.087 shall have the following meaning unless a different meaning clearly appears from the context:

(1) "Boat" shall only include motorboats and vessels as the terms "motorboat" and "vessel" are defined in section 306.010;

(2) "Farm machinery" means new or used farm tractors, cultivating and harvesting equipment which ordinarily is attached thereto, combines, cornpickers, cottonpickers, farm trailers, and such other new or used farm equipment or machinery which are used exclusively for agricultural purposes as the director of revenue may exempt by rule or regulation of the department of revenue;

(3) "Local sales tax" shall mean any tax levied, assessed, or payable under the local sales tax law;

(4) "Local sales tax law" shall refer specifically to sections 66.600 to 66.630, * 67.391 to 67.395, * 67.500 to 67.545, * 67.547, * 67.548, * 67.550 to 67.570, * 67.581, * 67.582, * 67.583, * 67.590 to 67.594, * 67.700 to 67.727, * 67.729, * 67.730 to 67.739, * 67.782, * 67.1712 to 67.1715, * 92.400 to 92.421, * 94.500 to 94.550, * 94.577, * 94.600 to 94.655, and * 94.700 to 94.755, and any provision of law hereafter enacted authorizing the imposition of a sales tax by a political subdivision of this state; provided that such sales tax applies to all transactions which are subject to the taxes imposed under the provisions of sections 144.010 to 144.525;

(5) "Taxing entity" shall refer specifically to any political subdivision of this state which is authorized by the local sales tax law to impose one or more local sales taxes.

(L. 1991 H.B. 29 § 1, A.L. 2001 S.B. 203)

*Word "section(s)" appears in original rolls.

CROSS REFERENCE:

County sales tax, to fund emergency central dispatching services, law applicable, 190.337



Section 32.087 Local sales taxes, procedures and duties of director of revenue, generally--effective date of tax--duty of retailers and director of revenue--exemptions--discounts allowed--penalties--motor vehicle and boat sales, mobile telecommunications services--bond required--annual report of director, contents--delinquent payments--reapproval, effect, procedures.

Local sales taxes, procedures and duties of director of revenue, generally--effective date of tax--duty of retailers and director of revenue--exemptions--discounts allowed--penalties--motor vehicle and boat sales, mobile telecommunications services--bond required--annual report of director, contents--delinquent payments--reapproval, effect, procedures.

32.087. 1. Within ten days after the adoption of any ordinance or order in favor of adoption of any local sales tax authorized under the local sales tax law by the voters of a taxing entity, the governing body or official of such taxing entity shall forward to the director of revenue by United States registered mail or certified mail a certified copy of the ordinance or order. The ordinance or order shall reflect the effective date thereof.

2. Any local sales tax so adopted shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of adoption of the local sales tax, except as provided in subsection 18 of this section, and shall be imposed on all transactions on which the Missouri state sales tax is imposed.

3. Every retailer within the jurisdiction of one or more taxing entities which has imposed one or more local sales taxes under the local sales tax law shall add all taxes so imposed along with the tax imposed by the sales tax law of the state of Missouri to the sale price and, when added, the combined tax shall constitute a part of the price, and shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. The combined rate of the state sales tax and all local sales taxes shall be the sum of the rates, multiplying the combined rate times the amount of the sale.

4. The brackets required to be established by the director of revenue under the provisions of section 144.285 shall be based upon the sum of the combined rate of the state sales tax and all local sales taxes imposed under the provisions of the local sales tax law.

5. (1) The ordinance or order imposing a local sales tax under the local sales tax law shall impose a tax upon all transactions upon which the Missouri state sales tax is imposed to the extent and in the manner provided in sections 144.010 to 144.525, and the rules and regulations of the director of revenue issued pursuant thereto; except that the rate of the tax shall be the sum of the combined rate of the state sales tax or state highway use tax and all local sales taxes imposed under the provisions of the local sales tax law.

(2) Notwithstanding any other provision of law to the contrary, local taxing jurisdictions, except those in which voters have previously approved a local use tax under section 144.757, shall have placed on the ballot on or after the general election in November 2014, but no later than the general election in November 2016, whether to repeal application of the local sales tax to the titling of motor vehicles, trailers, boats, and outboard motors that are subject to state sales tax under section 144.020 and purchased from a source other than a licensed Missouri dealer. The ballot question presented to the local voters shall contain substantially the following language:

Shall the .................... (local jurisdiction's name) discontinue applying and collecting the local sales tax on the titling of motor vehicles, trailers, boats, and outboard motors that were purchased from a source other than a licensed Missouri dealer?

Approval of this measure will result in a reduction of local revenue to provide for vital services for .................... (local jurisdiction's name) and it will place Missouri dealers of motor vehicles, outboard motors, boats, and trailers at a competitive disadvantage to non-Missouri dealers of motor vehicles, outboard motors, boats, and trailers.

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

(3) If the ballot question set forth in subdivision (2) of this subsection receives a majority of the votes cast in favor of the proposal, or if the local taxing jurisdiction fails to place the ballot question before the voters on or before the general election in November 2016, the local taxing jurisdiction shall cease applying the local sales tax to the titling of motor vehicles, trailers, boats, and outboard motors that were purchased from a source other than a licensed Missouri dealer.

(4) In addition to the requirement that the ballot question set forth in subdivision (2) of this subsection be placed before the voters, the governing body of any local taxing jurisdiction that had previously imposed a local use tax on the use of motor vehicles, trailers, boats, and outboard motors may, at any time, place a proposal on the ballot at any election to repeal application of the local sales tax to the titling of motor vehicles, trailers, boats, and outboard motors purchased from a source other than a licensed Missouri dealer. If a majority of the votes cast by the registered voters voting thereon are in favor of the proposal to repeal application of the local sales tax to such titling, then the local sales tax shall no longer be applied to the titling of motor vehicles, trailers, boats, and outboard motors purchased from a source other than a licensed Missouri dealer. If a majority of the votes cast by the registered voters voting thereon are opposed to the proposal to repeal application of the local sales tax to such titling, such application shall remain in effect.

(5) In addition to the requirement that the ballot question set forth in subdivision (2) of this subsection be placed before the voters on or after the general election in November 2014, and on or before the general election in November 2016, whenever the governing body of any local taxing jurisdiction imposing a local sales tax on the sale of motor vehicles, trailers, boats, and outboard motors receives a petition, signed by fifteen percent of the registered voters of such jurisdiction voting in the last gubernatorial election, and calling for a proposal to be placed on the ballot at any election to repeal application of the local sales tax to the titling of motor vehicles, trailers, boats, and outboard motors purchased from a source other than a licensed Missouri dealer, the governing body shall submit to the voters of such jurisdiction a proposal to repeal application of the local sales tax to such titling. If a majority of the votes cast by the registered voters voting thereon are in favor of the proposal to repeal application of the local sales tax to such titling, then the local sales tax shall no longer be applied to the titling of motor vehicles, trailers, boats, and outboard motors purchased from a source other than a licensed Missouri dealer. If a majority of the votes cast by the registered voters voting thereon are opposed to the proposal to repeal application of the local sales tax to such titling, such application shall remain in effect.

(6) Nothing in this subsection shall be construed to authorize the voters of any jurisdiction to repeal application of any state sales or use tax.

(7) If any local sales tax on the titling of motor vehicles, trailers, boats, and outboard motors purchased from a source other than a licensed Missouri dealer is repealed, such repeal shall take effect on the first day of the second calendar quarter after the election. If any local sales tax on the titling of motor vehicles, trailers, boats, and outboard motors purchased from a source other than a licensed Missouri dealer is required to cease to be applied or collected due to failure of a local taxing jurisdiction to hold an election pursuant to subdivision (2) of this subsection, such cessation shall take effect on March 1, 2017.

6. On and after the effective date of any local sales tax imposed under the provisions of the local sales tax law, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax, and the director of revenue shall collect in addition to the sales tax for the state of Missouri all additional local sales taxes authorized under the authority of the local sales tax law. All local sales taxes imposed under the local sales tax law together with all taxes imposed under the sales tax law of the state of Missouri shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue.

7. All applicable provisions contained in sections 144.010 to 144.525 governing the state sales tax and section 32.057, the uniform confidentiality provision, shall apply to the collection of any local sales tax imposed under the local sales tax law except as modified by the local sales tax law.

8. All exemptions granted to agencies of government, organizations, persons and to the sale of certain articles and items of tangible personal property and taxable services under the provisions of sections 144.010 to 144.525, as these sections now read and as they may hereafter be amended, it being the intent of this general assembly to ensure that the same sales tax exemptions granted from the state sales tax law also be granted under the local sales tax law, are hereby made applicable to the imposition and collection of all local sales taxes imposed under the local sales tax law.

9. The same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of the local sales tax law, and no additional permit or exemption certificate or retail certificate shall be required; except that the director of revenue may prescribe a form of exemption certificate for an exemption from any local sales tax imposed by the local sales tax law.

10. All discounts allowed the retailer under the provisions of the state sales tax law for the collection of and for payment of taxes under the provisions of the state sales tax law are hereby allowed and made applicable to any local sales tax collected under the provisions of the local sales tax law.

11. The penalties provided in section 32.057 and sections 144.010 to 144.525 for a violation of the provisions of those sections are hereby made applicable to violations of the provisions of the local sales tax law.

12. (1) For the purposes of any local sales tax imposed by an ordinance or order under the local sales tax law, all sales, except the sale of motor vehicles, trailers, boats, and outboard motors required to be titled under the laws of the state of Missouri, shall be deemed to be consummated at the place of business of the retailer unless the tangible personal property sold is delivered by the retailer or his agent to an out-of-state destination. In the event a retailer has more than one place of business in this state which participates in the sale, the sale shall be deemed to be consummated at the place of business of the retailer where the initial order for the tangible personal property is taken, even though the order must be forwarded elsewhere for acceptance, approval of credit, shipment or billing. A sale by a retailer's agent or employee shall be deemed to be consummated at the place of business from which he works.

(2) For the purposes of any local sales tax imposed by an ordinance or order under the local sales tax law, the sales tax upon the titling of all motor vehicles, trailers, boats, and outboard motors shall be imposed at the rate in effect at the location of the residence of the purchaser, and remitted to that local taxing entity, and not at the place of business of the retailer, or the place of business from which the retailer's agent or employee works.

(3) For the purposes of any local tax imposed by an ordinance or under the local sales tax law on charges for mobile telecommunications services, all taxes of mobile telecommunications service shall be imposed as provided in the Mobile Telecommunications Sourcing Act, 4 U.S.C. Sections 116 through 124, as amended.

13. Local sales taxes shall not be imposed on the seller of motor vehicles, trailers, boats, and outboard motors required to be titled under the laws of the state of Missouri, but shall be collected from the purchaser by the director of revenue at the time application is made for a certificate of title, if the address of the applicant is within a taxing entity imposing a local sales tax under the local sales tax law.

14. The director of revenue and any of his deputies, assistants and employees who have any duties or responsibilities in connection with the collection, deposit, transfer, transmittal, disbursement, safekeeping, accounting, or recording of funds which come into the hands of the director of revenue under the provisions of the local sales tax law shall enter a surety bond or bonds payable to any and all taxing entities in whose behalf such funds have been collected under the local sales tax law in the amount of one hundred thousand dollars for each such tax; but the director of revenue may enter into a blanket bond covering himself and all such deputies, assistants and employees. The cost of any premium for such bonds shall be paid by the director of revenue from the share of the collections under the sales tax law retained by the director of revenue for the benefit of the state.

15. The director of revenue shall annually report on his management of each trust fund which is created under the local sales tax law and administration of each local sales tax imposed under the local sales tax law. He shall provide each taxing entity imposing one or more local sales taxes authorized by the local sales tax law with a detailed accounting of the source of all funds received by him for the taxing entity. Notwithstanding any other provisions of law, the state auditor shall annually audit each trust fund. A copy of the director's report and annual audit shall be forwarded to each taxing entity imposing one or more local sales taxes.

16. Within the boundaries of any taxing entity where one or more local sales taxes have been imposed, if any person is delinquent in the payment of the amount required to be paid by him under the local sales tax law or in the event a determination has been made against him for taxes and penalty under the local sales tax law, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.525. Where the director of revenue has determined that suit must be filed against any person for the collection of delinquent taxes due the state under the state sales tax law, and where such person is also delinquent in payment of taxes under the local sales tax law, the director of revenue shall notify the taxing entity in the event any person fails or refuses to pay the amount of any local sales tax due so that appropriate action may be taken by the taxing entity.

17. Where property is seized by the director of revenue under the provisions of any law authorizing seizure of the property of a taxpayer who is delinquent in payment of the tax imposed by the state sales tax law, and where such taxpayer is also delinquent in payment of any tax imposed by the local sales tax law, the director of revenue shall permit the taxing entity to join in any sale of property to pay the delinquent taxes and penalties due the state and to the taxing entity under the local sales tax law. The proceeds from such sale shall first be applied to all sums due the state, and the remainder, if any, shall be applied to all sums due such taxing entity.

18. If a local sales tax has been in effect for at least one year under the provisions of the local sales tax law and voters approve reimposition of the same local sales tax at the same rate at an election as provided for in the local sales tax law prior to the date such tax is due to expire, the tax so reimposed shall become effective the first day of the first calendar quarter after the director receives a certified copy of the ordinance, order or resolution accompanied by a map clearly showing the boundaries thereof and the results of such election, provided that such ordinance, order or resolution and all necessary accompanying materials are received by the director at least thirty days prior to the expiration of such tax. Any administrative cost or expense incurred by the state as a result of the provisions of this subsection shall be paid by the city or county reimposing such tax.

(L. 1991 H.B. 29 § 2, A.L. 1994 S.B. 477, et al., A.L. 2002 H.B. 1890, A.L. 2004 S.B. 1394, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23)

7-05-13 (S.B. 99)

8-28-13 (H.B. 184)

CROSS REFERENCES:

County sales tax, to fund emergency central dispatching services, law applicable, 190.337

Nonseverability clause, 144.008



Section 32.090 Department to keep copies of records--records to be made available to public, when--disclosure of personal information, when.

Department to keep copies of records--records to be made available to public, when--disclosure of personal information, when.

32.090. 1. The department of revenue shall keep a record of each application or other document filed with it and each certificate or other official document issued by it.

2. Except as otherwise provided by law, all records of the department of revenue are public records and shall be made available to the public according to procedures established by the department.

3. Personal information obtained by the department shall not be disclosed to any person requesting such personal information except as provided in section 32.091.

(L. 1997 S.B. 19 § 1, A.L. 2000 H.B. 1797)



Section 32.091 Definitions--disclosure of individual motor vehicle records, when--certain disclosures prohibited without express consent--disclosure pursuant to United States law--disclosure for purposes of public safety--certain information not to be collected, when.

Definitions--disclosure of individual motor vehicle records, when--certain disclosures prohibited without express consent--disclosure pursuant to United States law--disclosure for purposes of public safety--certain information not to be collected, when.

32.091. 1. As used in sections 32.090 and 32.091, the following terms mean:

(1) "Motor vehicle record", any record that pertains to a motor vehicle operator's permit, motor vehicle title, motor vehicle registration or identification card issued by the department of revenue;

(2) "Person", an individual, organization or entity, but does not include a state or agency thereof;

(3) "Personal information", information that identifies an individual, including an individual's photograph, Social Security number, driver identification number, name, address, but not the five-digit zip code, telephone number, and medical or disability information, but does not include information on vehicular accidents, driving violations and driver's status.

2. The department of revenue may disclose individual motor vehicle records pursuant to Section 2721(b)(11) of Title 18 of the United States Code and may disclose motor vehicle records in bulk pursuant to Section 2721(b)(12) of Title 18 of the United States Code, as amended by Public Law 106-69, Section 350, only if the department has obtained the express consent of the person to whom such personal information pertains.

3. Notwithstanding any other provisions of law to the contrary, the department of revenue shall not disseminate a person's driver's license photograph, Social Security number and medical or disability information from a motor vehicle record, as defined in Section 2725(1) of Title 18 of the United States Code without the express consent of the person to whom such information pertains, except for uses permitted under Sections 2721(b)(1), 2721(b)(4), 2721(b)(6) and 2721(b)(9) of Title 18 of the United States Code.

4. The department of revenue shall disclose any motor vehicle record or personal information permitted to be disclosed pursuant to Sections 2721(b)(1) to 2721(b)(10) and 2721(b)(13) to 2721(b)(14) of Title 18 of the United States Code except for the personal information described in subsection 3 of this section.

5. Pursuant to Section 2721(b)(14) of Title 18 of the United States Code, any person who has a purpose to disseminate to the public a newspaper, book, magazine, broadcast or other similar form of public communication, including dissemination by computer or other electronic means, may request the department to provide individual or bulk motor vehicle records, such dissemination being related to the operation of a motor vehicle or to public safety. Upon receipt of such request, the department shall release the requested motor vehicle records.

6. This section is not intended to limit media access to any personal information when such access is provided by agencies or entities in the interest of public safety and is otherwise authorized by law.

7. The department of revenue shall not collect from persons applying for any driver's license issued by the department any information by which such persons can be individually identified, unless the department has specific statutory authorization to collect such information; nor shall the department of revenue include on any driver's license, in print, magnetic, digital, or any other format, any information by which an individual may be identified, unless the department has specific statutory authorization to include such information.

(L. 1997 S.B. 19 § 2, A.L. 2000 H.B. 1797, A.L. 2001 H.B. 897 merged with S.B. 540)



Section 32.095 Motor vehicle dealer to act as agent of department, purpose--rulemaking authority.

Motor vehicle dealer to act as agent of department, purpose--rulemaking authority.

32.095. 1. Beginning January 1, 2012, the director of the department of revenue may select or appoint any motor vehicle dealer, as such term is defined in chapter 301, to act as an agent of the department of revenue for the purpose of titling and registering motor vehicles under chapter 301. Such motor vehicle dealers shall only act as an agent under this section for an initial sale or lease of a motor vehicle, but shall not act as an agent under this section for any subsequent registration under chapter 301 or 306.

2. The director of revenue may promulgate rules to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 683)



Section 32.100 Short title.

Short title.

32.100. Sections 32.100 to 32.125 shall be known and may be cited as the "Neighborhood Assistance Act".

(L. 1977 S.B. 375 § 1)

Effective 1-1-78



Section 32.105 Definitions.

Definitions.

32.105. As used in sections 32.100 to 32.125, the following terms mean:

(1) "Affordable housing assistance activities", money, real or personal property, or professional services expended or devoted to the construction, or rehabilitation of affordable housing units;

(2) "Affordable housing unit", a residential unit generally occupied by persons and families with incomes at or below the levels described in this subdivision and bearing a cost to the occupant no greater than thirty percent of the maximum eligible household income for the affordable housing unit. In the case of owner-occupied units, the cost to the occupant shall be considered the amount of the gross monthly mortgage payment, including casualty insurance, mortgage insurance, and taxes. In the case of rental units, the cost to the occupant shall be considered the amount of the gross rent. The cost to the occupant shall include the cost of any utilities, other than telephone. If any utilities are paid directly by the occupant, the maximum cost that may be paid by the occupant is to be reduced by a utility allowance prescribed by the commission. For rental units, persons or families are eligible occupants of affordable housing units if the household combined, adjusted gross income as defined by the commission is equal to or less than the following percentages of the median family income for the geographic area in which the residential unit is located, or the median family income for the state of Missouri, whichever is larger; ("geographic area", as used in this subdivision, means the metropolitan area or county designated as an area by the federal Department of Housing and Urban Development under Section 8 of the United States Housing Act of 1937, as amended, for purposes of determining fair market rental rates):

Percent of State or

Geographic Area Family

Size of Household Median Income

One Person 35%

Two Persons 40%

Three Persons 45%

Four Persons 50%

Five Persons 54%

Six Persons 58%

Seven Persons 62%

Eight Persons 66%

For owner-occupied units, persons or families are eligible occupants of affordable housing units if the household combined, adjusted gross income as defined by the commission is equal to or less than the following percentages of the median family income for the geographic area in which the residential unit is located, or the median family income for the state of Missouri, whichever is larger:

Percent of State or

Geographic Area Family

Size of Household Median Income

One Person 70%

Two Persons 80%

Three Persons 90%

Four Persons 100%

Five Persons 108%

Six Persons 116%

Seven Persons 124%

Eight Persons 132%

(3) "Business firm", person, firm, a partner in a firm, corporation or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed by the provisions of chapter 143, including any charitable organization that is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under such chapter, or a corporation subject to the annual corporation franchise tax imposed by the provisions of chapter 147, or an insurance company paying an annual tax on its gross premium receipts in this state, or other financial institution paying taxes to the state of Missouri or any political subdivision of this state pursuant to the provisions of chapter 148, or an express company which pays an annual tax on its gross receipts in this state;

(4) "Commission", the Missouri housing development commission;

(5) "Community services", any type of counseling and advice, emergency assistance or medical care furnished to individuals or groups in the state of Missouri or transportation services at below-cost rates as provided in sections 208.250 to 208.275;

(6) "Crime prevention", any activity which aids in the reduction of crime in the state of Missouri;

(7) "Defense industry contractor", a person, corporation or other entity which will be or has been negatively impacted as a result of its status as a prime contractor of the Department of Defense or as a second or third tier contractor. A "second tier contractor" means a person, corporation or other entity which contracts to perform manufacturing, maintenance or repair services for a prime contractor of the Department of Defense, and a "third tier contractor" means a person, corporation or other entity which contracts with a person, corporation or other entity which contracts with a prime contractor of the Department of Defense;

(8) "Doing business", among other methods of doing business in the state of Missouri, a partner in a firm or a shareholder in an S corporation shall be deemed to be doing business in the state of Missouri if such firm or S corporation, as the case may be, is doing business in the state of Missouri;

(9) "Economic development", the acquisition, renovation, improvement, or the furnishing or equipping of existing buildings and real estate in distressed or blighted areas of the state when such acquisition, renovation, improvement, or the furnishing or equipping of the business development projects will result in the creation or retention of jobs within the state. Only neighborhood organizations, as defined in subdivision (13) of this section, may apply to conduct economic development projects. Prior to the approval of an economic development project, the neighborhood organization shall enter into a contractual agreement with the department of economic development. Credits approved for economic development projects may not exceed six million dollars from within any one fiscal year's allocation. Neighborhood assistance program tax credits for economic development projects and affordable housing assistance as defined in section 32.111 may be transferred, sold or assigned by a notarized endorsement thereof naming the transferee;

(10) "Education", any type of scholastic instruction or scholarship assistance to an individual who resides in the state of Missouri that enables the individual to prepare himself or herself for better opportunities or community awareness activities rendered by a statewide organization established for the purpose of archeological education and preservation;

(11) "Homeless assistance pilot project", the program established pursuant to section 32.117;

(12) "Job training", any type of instruction to an individual who resides in the state of Missouri that enables the individual to acquire vocational skills so that the individual can become employable or be able to seek a higher grade of employment;

(13) "Neighborhood organization", any organization performing community services or economic development activities in the state of Missouri and:

(a) Holding a ruling from the Internal Revenue Service of the United States Department of the Treasury that the organization is exempt from income taxation pursuant to the provisions of the Internal Revenue Code; or

(b) Incorporated in the state of Missouri as a not-for-profit corporation pursuant to the provisions of chapter 355; or

(c) Designated as a community development corporation by the United States government pursuant to the provisions of Title VII of the Economic Opportunity Act of 1964;

(14) "Physical revitalization", furnishing financial assistance, labor, material, or technical advice to aid in the physical improvement or rehabilitation of any part or all of a neighborhood area;

(15) "S corporation", a corporation described in Section 1361(a)(1) of the United States Internal Revenue Code and not subject to the taxes imposed by section 143.071 by reason of section 143.471;

(16) "Workfare renovation project", any project initiated pursuant to sections 215.340 to 215.355.

(L. 1977 S.B. 375 § 2, A.L. 1980 H.B. 1349 & 1577, A.L. 1982 H.B. 1353, A.L. 1985 H.B. 305, A.L. 1989 H.B. 378, A.L. 1990 H.B. 960, A.L. 1991 S.B. 185, A.L. 1992 S.B. 661 & 620, A.L. 1993 H.B. 566 merged with S.B. 376, A.L. 1994 H.B. 1248 & 1048, A.L. 1996 H.B. 1237, A.L. 1998 H.B. 1052 merged with H.B. 1201, A.L. 2000 S.B. 894, A.L. 2004 S.B. 1155, A.L. 2007 1st Ex. Sess H.B. 1, A.L. 2008 H.B. 2058 merged with S.B. 718, A.L. 2009 H.B. 191 merged with H.B. 802)



Section 32.110 Firms providing neighborhood assistance to receive tax credits.

Firms providing neighborhood assistance to receive tax credits.

32.110. Any business firm which engages in the activities of providing physical revitalization, economic development, job training or education for individuals, community services, or crime prevention in the state of Missouri shall receive a tax credit as provided in section 32.115 if the director of the department of economic development annually approves the proposal of the business firm; except that, no proposal shall be approved which does not have the endorsement of the agency of local government within the area in which the business firm is engaging in such activities which has adopted an overall community or neighborhood development plan that the proposal is consistent with such plan. The proposal shall set forth the program to be conducted, the neighborhood area to be served, why the program is needed, the estimated amount to be contributed to the program and the plans for implementing the program. If, in the opinion of the director of the department of economic development, a business firm's contribution can more consistently with the purposes of sections 32.100 to 32.125 be made through contributions to a neighborhood organization as defined in subdivision (13) of section 32.105, tax credits may be allowed as provided in section 32.115. The director of the department of economic development is hereby authorized to promulgate rules and regulations for establishing criteria for evaluating such proposals by business firms for approval or disapproval and for establishing priorities for approval or disapproval of such proposals by business firms with the assistance and approval of the director of the department of revenue. The total amount of tax credit granted for programs approved pursuant to sections 32.100 to 32.125 shall not exceed fourteen million dollars in fiscal year 1999 and twenty-six million dollars in fiscal year 2000, and any subsequent fiscal year, except as otherwise provided for proposals approved pursuant to section 32.111, 32.112 or 32.117. All tax credits authorized pursuant to the provisions of sections 32.100 to 32.125 may be used as a state match to secure additional federal funding.

(L. 1977 S.B. 375 § 3, A.L. 1980 H.B. 1349 & 1577, A.L. 1989 H.B. 378, A.L. 1990 H.B. 960, A.L. 1998 S.B. 827, A.L. 1999 S.B. 20, A.L. 2000 S.B. 894, A.L. 2004 S.B. 1155)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 32.111 Affordable housing assistance activities and affordable housing units, market rate housing in distressed communities, or workfare renovation projects, business firms proposing to provide, procedure for approval and tax credit--restricted use of property to create a lien.

Affordable housing assistance activities and affordable housing units, market rate housing in distressed communities, or workfare renovation projects, business firms proposing to provide, procedure for approval and tax credit--restricted use of property to create a lien.

32.111. Any business firm which engages in providing affordable housing assistance activities or market rate housing in distressed communities as defined in section 135.530 in the state of Missouri shall receive a tax credit as provided in section 32.115 if the commission or its delegate approves a proposal submitted by one or more business firms for the provision of affordable housing units or market rate housing in distressed communities or in accordance with the requirements of participation in the workfare renovation project in sections 215.340 to 215.355. The proposal shall set forth the program of affordable housing to be conducted, the location and number of affordable housing units, the neighborhood area to be served, why the program is needed, the time period for which affordable housing units shall be provided, the estimated amount to be invested in the program, plans for implementing the program and a list of the business firms proposing to provide affordable housing assistance activities which are part of the proposal. The same type of information shall be provided in proposals for market rate housing in distressed communities. In the case of rental units of affordable housing, but not market rate housing in distressed communities, all proposals approved by the commission shall require a land use restriction agreement stating the provision of affordable housing on such property for a time period deemed reasonable by the commission. In the case of owner-occupied units of affordable housing, all proposals approved by the commission shall require a land use restriction agreement for a time period deemed reasonable by the commission requiring any subsequent owner, except a lender with a security interest in the property, to be an owner occupant whose income at the time of acquisition is at or below the level described in section 32.105, and further requiring the acquisition price to any subsequent owner shall not exceed by more than a five percent annual appreciation the acquisition price to the original, eligible owner at the time tax credits are first claimed. The land use restriction agreement shall constitute a lien as described in subdivision (4) of subsection 3 of section 32.115. The restriction shall be approved by the property owner and shall be binding on any subsequent owner of the property unless otherwise approved by the commission. In approving a proposal, the commission may authorize the use of tax credits by one or more of the business firms listed in the proposal and shall establish specific requirements regarding the degree of completion of affordable housing assistance activities or market rate housing activities in distressed communities necessary to be eligible for tax credits provided pursuant to this section. If, in the opinion of the commission or its delegate, a business firm's investment can more consistently with the purposes of this section be made through a neighborhood organization, tax credits may be allowed as provided in this section. The commission may approve requests for multiyear credit commitments provided eligibility is maintained. The commission or its delegate is hereby authorized to promulgate rules and regulations for establishing criteria for evaluating such proposals by business firms for approval or disapproval, for establishing housing priorities for approval or disapproval of such proposals by business firms, and for the certification of eligibility for tax credits authorized pursuant to this section. The decision of the commission or its delegate to approve or disapprove a proposal pursuant to this section shall be in writing, and if approved, the maximum credit allowable to the business firm shall be stated. A copy of the decision of the commission or its delegate shall be transmitted to the director of revenue and to the governor. A copy of the certification approved by the commission and a statement of the total amount of credits approved by the commission, the amount of credits previously taken by the taxpayer and the amount being claimed for the current tax year shall be filed in a manner and form designated by the director of revenue for any tax year in which a tax credit is being claimed.

(L. 1990 H.B. 960, A.L. 1993 S.B. 376, A.L. 1996 H.B. 1237, A.L. 1998 H.B. 1052, A.L. 1999 S.B. 20)

Effective 1-1-00

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 32.112 Tax credit for businesses making contribution to neighborhood organization--proposal required, content--rules authorized--approval or disapproval by commission to be filed--approval to contain maximum tax credit allowed.

Tax credit for businesses making contribution to neighborhood organization--proposal required, content--rules authorized--approval or disapproval by commission to be filed--approval to contain maximum tax credit allowed.

32.112. Any business firm which makes a contribution to a neighborhood organization, a significant part of whose activities consist of affordable housing assistance activities or market rate housing in distressed communities as defined in section 135.530 in the state of Missouri, shall receive a tax credit as provided in section 32.115 if the commission approves a proposal submitted by one or more business firms for the general operating assistance of such neighborhood organization. The proposal shall set forth the activities of the neighborhood organization, including the affordable housing assistance activities or market rate housing in distressed communities, the neighborhood area to be served, why the activities are needed, the estimated amount to be contributed to the neighborhood organization, and a list of the business firms proposing to make the contributions. The commission is hereby authorized to promulgate rules and regulations pursuant to section 536.024 for establishing criteria for evaluating such proposals by business firms for approval or disapproval, and for the certification of eligibility for tax credits authorized pursuant to this section. The decision of the commission to approve or disapprove a proposal pursuant to this section shall be in writing and, if approved, the maximum credit allowable to the business firm shall be stated. A copy of the decision of the commission shall be transmitted to the director of revenue and to the governor. A copy of the certification approved by the commission and a statement of the total amount of credits approved, the amount of credits previously taken by the taxpayer and the amount being claimed for the current tax year shall be filed in a manner and form designated by the director of revenue for any tax year in which a tax credit is being claimed.

(L. 1996 H.B. 1237, A.L. 1999 S.B. 20)

Effective 1-1-00

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 32.115 Tax credits authorized, order in which applied--amount allowed annually, exceeded when--upper limit set--carry-over permitted, enforceability--credit limit for amount contributed, carry-over, total amount of credit allowed.

Tax credits authorized, order in which applied--amount allowed annually, exceeded when--upper limit set--carry-over permitted, enforceability--credit limit for amount contributed, carry-over, total amount of credit allowed.

32.115. 1. The department of revenue shall grant a tax credit, to be applied in the following order until used, against:

(1) The annual tax on gross premium receipts of insurance companies in chapter 148;

(2) The tax on banks determined pursuant to subdivision (2) of subsection 2 of section 148.030;

(3) The tax on banks determined in subdivision (1) of subsection 2 of section 148.030;

(4) The tax on other financial institutions in chapter 148;

(5) The corporation franchise tax in chapter 147;

(6) The state income tax in chapter 143; and

(7) The annual tax on gross receipts of express companies in chapter 153.

2. For proposals approved pursuant to section 32.110:

(1) The amount of the tax credit shall not exceed fifty percent of the total amount contributed during the taxable year by the business firm or, in the case of a financial institution, where applicable, during the relevant income period in programs approved pursuant to section 32.110;

(2) Except as provided in subsection 2 or 5 of this section, a tax credit of up to seventy percent may be allowed for contributions to programs where activities fall within the scope of special program priorities as defined with the approval of the governor in regulations promulgated by the director of the department of economic development;

(3) Except as provided in subsection 2 or 5 of this section, the tax credit allowed for contributions to programs located in any community shall be equal to seventy percent of the total amount contributed where such community is a city, town or village which has fifteen thousand or less inhabitants as of the last decennial census and is located in a county which is either located in:

(a) An area that is not part of a standard metropolitan statistical area;

(b) A standard metropolitan statistical area but such county has only one city, town or village which has more than fifteen thousand inhabitants; or

(c) A standard metropolitan statistical area and a substantial number of persons in such county derive their income from agriculture. Such community may also be in an unincorporated area in such county as provided in subdivision (1), (2) or (3) of this subsection. Except in no case shall the total economic benefit of the combined federal and state tax savings to the taxpayer exceed the amount contributed by the taxpayer during the tax year;

(4) Such tax credit allocation, equal to seventy percent of the total amount contributed, shall not exceed four million dollars in fiscal year 1999 and six million dollars in fiscal year 2000 and any subsequent fiscal year. When the maximum dollar limit on the seventy percent tax credit allocation is committed, the tax credit allocation for such programs shall then be equal to fifty percent credit of the total amount contributed. Regulations establishing special program priorities are to be promulgated during the first month of each fiscal year and at such times during the year as the public interest dictates. Such credit shall not exceed two hundred and fifty thousand dollars annually except as provided in subdivision (5) of this subsection. No tax credit shall be approved for any bank, bank and trust company, insurance company, trust company, national bank, savings association, or building and loan association for activities that are a part of its normal course of business. Any tax credit not used in the period the contribution was made may be carried over the next five succeeding calendar or fiscal years until the full credit has been claimed. Except as otherwise provided for proposals approved pursuant to section 32.111, 32.112 or 32.117, in no event shall the total amount of all other tax credits allowed pursuant to sections 32.100 to 32.125 exceed thirty-two million dollars in any one fiscal year, of which six million shall be credits allowed pursuant to section 135.460. If six million dollars in credits are not approved, then the remaining credits may be used for programs approved pursuant to sections 32.100 to 32.125;

(5) The credit may exceed two hundred fifty thousand dollars annually and shall not be limited if community services, crime prevention, education, job training, physical revitalization or economic development, as defined by section 32.105, is rendered in an area defined by federal or state law as an impoverished, economically distressed, or blighted area or as a neighborhood experiencing problems endangering its existence as a viable and stable neighborhood, or if the community services, crime prevention, education, job training, physical revitalization or economic development is limited to impoverished persons.

3. For proposals approved pursuant to section 32.111:

(1) The amount of the tax credit shall not exceed fifty-five percent of the total amount invested in affordable housing assistance activities or market rate housing in distressed communities as defined in section 135.530 by a business firm. Whenever such investment is made in the form of an equity investment or a loan, as opposed to a donation alone, tax credits may be claimed only where the loan or equity investment is accompanied by a donation which is eligible for federal income tax charitable deduction, and where the total value of the tax credits herein plus the value of the federal income tax charitable deduction is less than or equal to the value of the donation. Any tax credit not used in the period for which the credit was approved may be carried over the next ten succeeding calendar or fiscal years until the full credit has been allowed. If the affordable housing units or market rate housing units in distressed communities for which a tax is claimed are within a larger structure, parts of which are not the subject of a tax credit claim, then expenditures applicable to the entire structure shall be reduced on a prorated basis in proportion to the ratio of the number of square feet devoted to the affordable housing units or market rate housing units in distressed communities, for purposes of determining the amount of the tax credit. The total amount of tax credit granted for programs approved pursuant to section 32.111 for the fiscal year beginning July 1, 1991, shall not exceed two million dollars, to be increased by no more than two million dollars each succeeding fiscal year, until the total tax credits that may be approved reaches ten million dollars in any fiscal year;

(2) For any year during the compliance period indicated in the land use restriction agreement, the owner of the affordable housing rental units for which a credit is being claimed shall certify to the commission that all tenants renting claimed units are income eligible for affordable housing units and that the rentals for each claimed unit are in compliance with the provisions of sections 32.100 to 32.125. The commission is authorized, in its discretion, to audit the records and accounts of the owner to verify such certification;

(3) In the case of owner-occupied affordable housing units, the qualifying owner occupant shall, before the end of the first year in which credits are claimed, certify to the commission that the occupant is income eligible during the preceding two years, and at the time of the initial purchase contract, but not thereafter. The qualifying owner occupant shall further certify to the commission, before the end of the first year in which credits are claimed, that during the compliance period indicated in the land use restriction agreement, the cost of the affordable housing unit to the occupant for the claimed unit can reasonably be projected to be in compliance with the provisions of sections 32.100 to 32.125. Any succeeding owner occupant acquiring the affordable housing unit during the compliance period indicated in the land use restriction agreement shall make the same certification;

(4) If at any time during the compliance period the commission determines a project for which a proposal has been approved is not in compliance with the applicable provisions of sections 32.100 to 32.125 or rules promulgated therefor, the commission may within one hundred fifty days of notice to the owner either seek injunctive enforcement action against the owner, or seek legal damages against the owner representing the value of the tax credits, or foreclose on the lien in the land use restriction agreement, selling the project at a public sale, and paying to the owner the proceeds of the sale, less the costs of the sale and less the value of all tax credits allowed herein. The commission shall remit to the director of revenue the portion of the legal damages collected or the sale proceeds representing the value of the tax credits. However, except in the event of intentional fraud by the taxpayer, the proposal's certificate of eligibility for tax credits shall not be revoked.

4. For proposals approved pursuant to section 32.112, the amount of the tax credit shall not exceed fifty-five percent of the total amount contributed to a neighborhood organization by business firms. Any tax credit not used in the period for which the credit was approved may be carried over the next ten succeeding calendar or fiscal years until the full credit has been allowed. The total amount of tax credit granted for programs approved pursuant to section 32.112 shall not exceed one million dollars for each fiscal year.

5. The total amount of tax credits used for market rate housing in distressed communities pursuant to sections 32.100 to 32.125 shall not exceed thirty percent of the total amount of all tax credits authorized pursuant to sections 32.111 and 32.112.

(L. 1977 S.B. 375 § 4, A.L. 1980 H.B. 1349 & 1577, A.L. 1982 H.B. 1353, A.L. 1985 H.B. 305, A.L. 1986 S.B. 669, et al., A.L. 1989 H.B. 378, A.L. 1990 H.B. 960, A.L. 1993 H.B. 566 merged with S.B. 376, A.L. 1995 H.B. 174, et al., A.L. 1996 H.B. 1237, A.L. 1998 S.B. 827, A.L. 1999 S.B. 20)

Effective 1-1-00



Section 32.117 Homelessness assistance projects--business firms proposing to provide, approval required--location of project requirements--tax credit, amount.

Homelessness assistance projects--business firms proposing to provide, approval required--location of project requirements--tax credit, amount.

32.117. 1. Any business firm which engages in the activity of providing a homeless assistance project for low-income persons in the state of Missouri shall receive a tax credit as provided in section 32.115, if the division of community development within the department of economic development annually approves the proposal of the business firm. The proposal shall only be approved if the project is located in a city with a population of four hundred thousand or more inhabitants which is located in more than one county and which serves a mix of rural and urban counties.

2. For purposes of this section "low-income persons" shall mean families or persons with incomes of fifty percent or less of median income adjusted for family size as allowed by the Department of Housing and Urban Development (HUD) under section 8.

3. The purpose of a homeless assistance project shall be to serve low-income families or persons who are experiencing economic crisis caused by one or more of the following:

(1) Loss of employment;

(2) Medical disability or emergency;

(3) Loss or delay of some form of public assistance benefits;

(4) Natural disaster;

(5) Substantial change in household composition;

(6) Victimization by criminal activity;

(7) Illegal action by a landlord;

(8) Displacement by government or private action; or

(9) Some other condition which constitutes a hardship.

4. The amount of the tax credit shall not exceed fifty-five percent of the value of the proposal benefits, which shall include one or more of the following types of benefits to low-income persons in order to be eligible:

(1) Payment of rent or mortgage for not more than three months during any twelve-month period;

(2) Payment to a landlord of a rent deposit or a security deposit for not more than two months during any twelve-month period;

(3) Case management services which shall include support services such as child care, education resource assistance, job resource assistance, counseling, and resource and referral;

(4) Outreach services to low-income persons to prevent homelessness;

(5) Transitional housing facilities with support services.

5. The homeless assistance program shall give priority to the following types of low-income families or individuals:

(1) Families with minor children who are in imminent danger of removal from the family because of a lack of suitable housing accommodation;

(2) Single parent household;

(3) Other households with children;

(4) Households with a disabled household member or a household member who is at least sixty-five years of age;

(5) All other households.

6. The organization implementing a homeless assistance program pursuant to this section shall make annual reports identifying the goal of the program, the number of recipients served, the type of services rendered, and moneys expended to provide the program. The program report shall be submitted to the governor, speaker of the house of representatives and the president pro tem of the senate. These reports shall also be available to the general public upon request.

7. For each of the fiscal years beginning on July 1, 1991, and July 1, 1992, one million dollars in tax credits may be allowed to be used for the homeless assistance pilot project, pursuant to this section.

(L. 1990 H.B. 960)

Effective 10-1-90



Section 32.120 Director's decisions to be in writing--director to determine amount of credit.

Director's decisions to be in writing--director to determine amount of credit.

32.120. The decision of the director of the department of economic development to approve or disapprove a proposal pursuant to section 32.110 shall be in writing, and if he approves the proposal, he shall state the maximum credit allowable to the business firm. A copy of the decision of the director of the department of economic development shall be transmitted to the director of revenue and to the governor.

(L. 1977 S.B. 375 § 5, A.L. 1980 H.B. 1349 & 1577, A.L. 1989 H.B. 378)



Section 32.125 Rules and regulations, promulgation, procedures.

Rules and regulations, promulgation, procedures.

32.125. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1977 S.B. 375 § 6, A.L. 1981 S.B. 200, A.L. 1990 H.B. 960, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3 and A.L. 1995 S.B. 374, A.L. 2011 H.B. 315)



Section 32.200 Multistate tax compact.

Multistate tax compact.

32.200. The "Multistate Tax Compact" is hereby enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows: MULTISTATE TAX COMPACT Article I

The purposes of this compact are to:

1. Facilitate proper determination of state and local tax liability of multistate taxpayers, including the equitable apportionment of tax bases and settlement of apportionment disputes.

2. Promote uniformity or compatibility in significant components of tax systems.

3. Facilitate taxpayer convenience and compliance in the filing of tax returns and in other phases of tax administration.

4. Avoid duplicative taxation. Article II

As used in this compact:

1. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or possession of the United States.

2. "Subdivision" means any governmental unit or special district of a state.

3. "Taxpayer" means any corporation, partnership, firm, association, governmental unit or agency or person acting as a business entity in more than one state.

4. "Income tax" means a tax imposed on or measured by net income including any tax imposed on or measured by an amount arrived at by deducting expenses from gross income, one or more forms of which expenses are not specifically and directly related to particular transactions.

5. "Capital stock tax" means a tax measured in any way by the capital of a corporation considered in its entirety.

6. "Gross receipts tax" means a tax, other than a sales tax, which is imposed on or measured by the gross volume of business, in terms of gross receipts or in other terms, and in the determination of which no deduction is allowed which would constitute the tax an income tax.

7. "Sales tax" means a tax imposed with respect to the transfer for a consideration of ownership, possession or custody of tangible personal property or the rendering of services measured by the price of the tangible personal property transferred or services rendered and which is required by state or local law to be separately stated from the sales price by the seller, or which is customarily separately stated from the sales price, but does not include a tax imposed exclusively on the sale of a specifically identified commodity or article or class of commodities or articles.

8. "Use tax" means a nonrecurring tax, other than a sales tax, which

(a) is imposed on or with respect to the exercise or enjoyment of any right or power over tangible personal property incident to the ownership, possession or custody of that property or the leasing of that property from another including any consumption, keeping, retention, or other use of tangible personal property; and

(b) is complementary to a sales tax.

9. "Tax" means an income tax, capital stock tax, gross receipts tax, sales tax, use tax, and any other tax which has a multistate impact, except that the provisions of articles III, IV and V of this compact shall apply only to the taxes specifically designated therein and the provisions of article IX of this compact shall apply only in respect to determinations pursuant to article IV. Article III

1. Any taxpayer subject to an income tax whose income is subject to apportionment and allocation for tax purposes pursuant to the laws of a party state or pursuant to the laws of subdivisions in two or more party states may elect to apportion and allocate his income in the manner provided by the laws of such state or by the laws of such states and subdivisions without reference to this compact, or may elect to apportion and allocate in accordance with article IV. This election for any tax year may be made in all party states or subdivisions thereof or in any one or more of the party states or subdivisions thereof without reference to the election made in the others. For the purposes of this paragraph, taxes imposed by subdivisions shall be considered separately from state taxes and the apportionment and allocation also may be applied to the entire tax base. In no instance wherein article IV is employed for all subdivisions of a state may the sum of all apportionments and allocations to subdivisions within a state be greater than the apportionment and allocation that would be assignable to that state if the apportionment or allocation were being made with respect to a state income tax.

2. Each party state or any subdivision thereof which imposes an income tax shall provide by law that any taxpayer required to file a return, whose only activities within the taxing jurisdiction consist of sales and do not include owning or renting real estate or tangible personal property, and whose dollar volume of gross sales made during the tax year within the state or subdivision, as the case may be, is not in excess of $100,000 may elect to report and pay any tax due on the basis of a percentage of such volume, and shall adopt rates which shall produce a tax which reasonably approximates the tax otherwise due. The multistate tax commission, not more than once in five years, may adjust the $100,000 figure in order to reflect such changes as may occur in the real value of the dollar, and such adjusted figure, upon adoption by the commission, shall replace the $100,000 figure specifically provided herein. Each party state and subdivision thereof may make the same election available to taxpayers additional to those specified in this paragraph.

3. Nothing in this article relates to the reporting or payment of any tax other than an income tax. Article IV

1. As used in this article, unless the context otherwise requires:

(1) "Business income" means income arising from transactions and activity in the regular course of the taxpayer's trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer's regular trade or business operations.

(2) "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(3) "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

(4) "Financial organization" means any bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, credit union, cooperative bank, small loan company, sales finance company, investment company, or any type of insurance company.

(5) "Nonbusiness income" means all income other than business income.

(6) "Public utility" means any business entity

(a) which owns or operates any plant, equipment, property, franchise, or license for the transmission of communications, transportation of goods or persons, except by pipeline, or the production, transmission, sale, delivery, or furnishing of electricity, water or steam; and

(b) whose rates of charges for goods or services have been established or approved by a federal, state or local government or governmental agency.

(7) "Sales" means all gross receipts of the taxpayer not allocated under paragraphs of this article.

(8) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

(9) "This state" means the state in which the relevant tax return is filed or, in the case of application of this article, to the apportionment and allocation of income for local tax purposes, the subdivision or local taxing district in which the relevant tax return is filed.

2. Any taxpayer having income from business activity which is taxable both within and without this state, other than activity as a financial organization or public utility or the rendering of purely personal services by an individual, shall allocate and apportion his net income as provided in this article. If a taxpayer has income from business activity as a public utility but derives the greater percentage of his income from activities subject to this article, the taxpayer may elect to allocate and apportion his entire net income as provided in this article.

3. For purposes of allocation and apportionment of income under this article, a taxpayer is taxable in another state if

(1) in that state he is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax; or

(2) that state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

4. Rents and royalties from real or tangible personal property, capital gains, interest, dividends or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in paragraphs 5 through 8 of this article.

5. (1) Net rents and royalties from real property located in this state are allocable to this state.

(2) Net rents and royalties from tangible personal property are allocable to this state:

(a) if and to the extent that the property is utilized in this state; or

(b) in their entirety if the taxpayer's commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

(3) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

6. (1) Capital gains and losses from sales of real property located in this state are allocable to this state.

(2) Capital gains and losses from sales of tangible personal property are allocable to this state if

(a) the property had a situs in this state at the time of the sale; or

(b) the taxpayer's commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

(3) Capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer's commercial domicile is in this state.

7. Interest and dividends are allocable to this state if the taxpayer's commercial domicile is in this state.

8. (1) Patent and copyright royalties are allocable to this state:

(a) if and to the extent that the patent or copyright is utilized by the payer in this state; or

(b) if and to the extent that the patent copyright is utilized by the payer in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this state.

(2) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer's commercial domicile is located.

(3) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located.

9. All business income shall be apportioned to this state by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three.

10. The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period.

11. Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

12. The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the tax administrator may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

13. The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation and the denominator of which is the total compensation paid everywhere during the tax period.

14. Compensation is paid in this state if:

(1) the individual's service is performed entirely within the state;

(2) the individual's service is performed both within and without the state, but the service performed without the state is incidental to the individual's service within the state; or

(3) some of the service is performed in the state; and

(a) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state; or

(b) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.

15. The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period.

16. Sales of tangible personal property are in this state if:

(1) the property is delivered or shipped to a purchaser, other than the United States government, within this state regardless of the f.o.b. point or other conditions of the sale; or

(2) the property is shipped from an office, store, warehouse, factory, or other place of storage in this state; and

(a) the purchaser is the United States government; or

(b) the taxpayer is not taxable in the state of the purchaser.

17. Sales, other than sales of tangible personal property, are in this state if:

(1) the income-producing activity is performed in this state; or

(2) the income-producing activity is performed both in and outside this state and a greater proportion of the income-producing activity is performed in this state than in any other state, based on costs of performance.

18. If the allocation and apportionment provisions of this article do not fairly represent the extent of the taxpayer's business activity in this state, the taxpayer may petition for or the tax administrator may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(1) separate accounting;

(2) the exclusion of any one or more of the factors;

(3) the inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in this state; or

(4) the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income. Article V

1. Each purchaser liable for a use tax on tangible personal property shall be entitled to full credit for the combined amount or amounts of legally imposed sales or use taxes paid by him with respect to the same property to another state and any subdivision thereof. The credit shall be applied first against the amount of any use tax due the state, and any unused portion of the credit shall then be applied against the amount of any use tax due a subdivision.

2. Whenever a vendor receives and accepts in good faith from a purchaser a resale or other exemption certificate or other written evidence of exemption authorized by the appropriate state or subdivision taxing authority, the vendor shall be relieved of liability for a sales or use tax with respect to the transaction. Article VI

1. (a) The multistate tax commission is hereby established. It shall be composed of one "member" from each party state who shall be the head of the state agency charged with the administration of the types of taxes to which this compact applies. If there is more than one such agency the state shall provide by law for the selection of the commission member from the heads of the relevant agencies. State law may provide that a member of the commission be represented by an alternate but only if there is on file with the commission written notification of the designation and identity of the alternate. The attorney general of each party state or his designee, or other counsel if the laws of the party state specifically provide, shall be entitled to attend the meetings of the commission, but shall not vote. Such attorneys general, designees, or other counsel shall receive all notices of meetings required under paragraph 1 (e) of this article.

(b) Each party state shall provide by law for the selection of representatives from its subdivisions affected by this compact to consult with the commission member from that state.

(c) Each member shall be entitled to one vote. The commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the total number of members.

(d) The commission shall adopt an official seal to be used as it may provide.

(e) The commission shall hold an annual meeting and such other regular meetings as its bylaws may provide and such special meetings as its executive committee may determine. The commission bylaws shall specify the dates of the annual and any other regular meetings, and shall provide for the giving of notice of annual, regular and special meetings. Notices of special meetings shall include the reasons therefor and an agenda of the items to be considered.

(f) The commission shall elect annually, from among its members, a chairman, a vice chairman and a treasurer. The commission shall appoint an executive director who shall serve at its pleasure, and it shall fix his duties and compensation. The executive director shall be secretary of the commission. The commission shall make provision for the bonding of such of its officers and employees as it may deem appropriate.

(g) Irrespective of the civil service, personnel or other merit system laws of any party state, the executive director shall appoint or discharge such personnel as may be necessary for the performance of the functions of the commission and shall fix their duties and compensation. The commission bylaws shall provide for personnel policies and programs.

(h) The commission may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental entity.

(i) The commission may accept for any of its purposes and functions any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any governmental entity, and may utilize and dispose of the same.

(j) The commission may establish one or more offices for the transacting of its business.

(k) The commission shall adopt bylaws for the conduct of its business. The commission shall publish its bylaws in convenient form, and shall file a copy of the bylaws and any amendments thereto with the appropriate agency or officer in each of the party states.

(l) The commission annually shall make to the governor and legislature of each party state a report covering its activities for the preceding year. Any donation or grant accepted by the commission or services borrowed shall be reported in the annual report of the commission, and shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender. The commission may make additional reports as it may deem desirable.

2. (a) To assist in the conduct of its business when the full commission is not meeting, the commission shall have an executive committee of seven members, including the chairman, vice chairman, treasurer and four other members elected annually by the commission. The executive committee, subject to the provisions of this compact and consistent with the policies of the commission, shall function as provided in the bylaws of the commission.

(b) The commission may establish advisory and technical committees, membership on which may include private persons and public officials, in furthering any of its activities. Such committees may consider any matter of concern to the commission, including problems of special interest to any party state and problems dealing with particular types of taxes.

(c) The commission may establish such additional committees as its bylaws may provide.

3. In addition to powers conferred elsewhere in this compact, the commission shall have power to:

(a) Study state and local tax systems and particular types of state and local taxes.

(b) Develop and recommend proposals for an increase in uniformity or compatibility of state and local tax laws with a view toward encouraging the simplification and improvement of state and local tax law and administration.

(c) Compile and publish information as in its judgment would assist the party states in implementation of the compact and taxpayers in complying with state and local tax laws.

(d) Do all things necessary and incidental to the administration of its functions pursuant to this compact.

4. (a) The commission shall submit to the governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that state for presentation to the legislature thereof.

(b) Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amounts to be appropriated by each of the party states. The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: one-tenth in equal shares; and the remainder in proportion to the amount of revenue collected by each party state and its subdivisions from income taxes, capital stock taxes, gross receipts taxes, sales and use taxes. In determining such amounts, the commission shall employ such available public sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the commission's budgets of estimated expenditures and requests for appropriations shall indicate the sources used in obtaining information employed in applying the formula contained in this paragraph.

(c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under paragraph 1 (i) of this article; provided that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under paragraph 1 (i), the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission. Article VII

1. Whenever any two or more party states, or subdivisions of party states, have uniform or similar provisions of law relating to an income tax, capital stock tax, gross receipts tax, sales or use tax, the commission may adopt uniform regulations for any phase of the administration of such law, including assertion of jurisdiction to tax, or prescribing uniform tax forms. The commission may also act with respect to the provisions of article IV of this compact.

2. Prior to the adoption of any regulation, the commission shall:

(a) As provided in its bylaws, hold at least one public hearing on due notice to all affected party states and subdivisions thereof and to all taxpayers and other persons who have made timely request of the commission for advance notice of its regulation-making proceedings.

(b) Afford all affected party states and subdivisions and interested persons an opportunity to submit relevant written data and views, which shall be considered fully by the commission.

3. The commission shall submit any regulations adopted by it to the appropriate officials of all party states and subdivisions to which they might apply. Each such state and subdivision shall consider any such regulation for adoption in accordance with its own laws and procedures. Article VIII*

1. This article shall be in force only in those party states that specifically provide therefor by statute.

2. Any party state or subdivision thereof desiring to make or participate in an audit of any accounts, books, papers, records or other documents may request the commission to perform the audit on its behalf. In responding to the request, the commission shall have access to and may examine, at any reasonable time, such accounts, books, papers, records, and other documents and any relevant property or stock of merchandise. The commission may enter into agreements with party states or their subdivisions for assistance in performance of the audit. The commission shall make charges, to be paid by the state or local government or governments for which it performs the service, for any audits performed by it in order to reimburse itself for the actual costs incurred in making the audit.

3. The commission may require the attendance of any person within the state where it is conducting an audit or part thereof at a time and place fixed by it within such state for the purpose of giving testimony with respect to any account, book, paper, document, other record, property or stock of merchandise being examined in connection with the audit. If the person is not within the jurisdiction, he may be required to attend for such purpose at any time and place fixed by the commission within the state of which he is a resident; provided that such state has adopted this article.

4. The commission may apply to any court having power to issue compulsory process for orders in aid of its powers and responsibilities pursuant to this article and any and all such courts shall have jurisdiction to issue such orders. Failure of any person to obey any such order shall be punishable as contempt of the issuing court. If the party or subject matter on account of which the commission seeks an order is within the jurisdiction of the court to which application is made, such application may be to a court in the state or subdivision on behalf of which the audit is being made or a court in the state in which the object of the order being sought is situated. The provisions of this paragraph apply only to courts in a state that has adopted this article.

5. The commission may decline to perform any audit requested if it finds that its available personnel or other resources are insufficient for the purpose or that, in the terms requested, the audit is impracticable of satisfactory performance. If the commission, on the basis of its experience, has reason to believe that an audit of a particular taxpayer, either at a particular time or on a particular schedule, would be of interest to a number of party states or their subdivisions, it may offer to make the audit or audits, the offer to be contingent on sufficient participation therein as determined by the commission.

6. Information obtained by any audit pursuant to this article shall be confidential and available only for tax purposes to party states, their subdivisions or the United States. Availability of information shall be in accordance with the laws of the states or subdivisions on whose account the commission performs the audit, and only through the appropriate agencies or officers of such states or subdivisions. Nothing in this article shall be construed to require any taxpayer to keep records for any period not otherwise required by law.

7. Other arrangements made or authorized pursuant to law for cooperative audit by or on behalf of the party states or any of their subdivisions are not superseded or invalidated by this article.

8. In no event shall the commission make any charge against a taxpayer for an audit.

9. As used in this article, "tax" in addition to the meaning ascribed to it in article II, means any tax or license fee imposed in whole or in part for revenue purposes. Article IX

1. Whenever the commission finds a need for settling disputes concerning apportionments and allocations by arbitration, it may adopt a regulation placing this article in effect, notwithstanding the provisions of article VII.

2. The commission shall select and maintain an arbitration panel composed of officers and employees of state and local governments and private persons who shall be knowledgeable and experienced in matters of tax law and administration.

3. Whenever a taxpayer who has elected to employ article IV, or whenever the laws of the party state or subdivision thereof are substantially identical with the relevant provisions of article IV, the taxpayer, by written notice to the commission and to each party state or subdivision thereof that would be affected, may secure arbitration of an apportionment or allocation, if he is dissatisfied with the final administrative determination of the tax agency of the state or subdivision with respect thereto on the ground that it would subject him to double or multiple taxation by two or more party states or subdivisions thereof. Each party state and subdivision thereof hereby consents to the arbitration as provided herein, and agrees to be bound thereby.

4. The arbitration board shall be composed of one person selected by the taxpayer, one by the agency or agencies involved, and one member of the commission's arbitration panel. If the agencies involved are unable to agree on the person to be selected by them, such person shall be selected by lot from the total membership of the arbitration panel. The two persons selected for the board in the manner provided by the foregoing provisions of this paragraph shall jointly select the third member of the board. If they are unable to agree on the selection, the third member shall be selected by lot from among the total membership of the arbitration panel. No member of a board selected by lot shall be qualified to serve if he is an officer or employee or is otherwise affiliated with any party to the arbitration proceeding. Residence within the jurisdiction of a party to the arbitration proceeding shall not constitute affiliation within the meaning of this paragraph.

5. The board may sit in any state or subdivision party to the proceeding, in the state of the taxpayer's incorporation, residence or domicile, in any state where the taxpayer does business, or in any place that it finds most appropriate for gaining access to evidence relevant to the matter before it.

6. The board shall give due notice of the times and places of its hearings. The parties shall be entitled to be heard, to present evidence, and to examine and cross-examine witnesses. The board shall act by majority vote.

7. The board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of accounts, books, papers, records, and other documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, and upon application by the board, any judge of a court of competent jurisdiction of the state in which the board is sitting or in which the person to whom the subpoena is directed may be found may make an order requiring compliance with the subpoena, and the court may punish failure to obey the order as a contempt. The provisions of this paragraph apply only in states that have adopted this article.

8. Unless the parties otherwise agree the expenses and other costs of the arbitration shall be assessed and allocated among the parties by the board in such manner as it may determine. The commission shall fix a schedule of compensation for members of arbitration boards and of other allowable expenses and costs. No officer or employee of a state or local government who serves as a member of a board shall be entitled to compensation therefor unless he is required on account of his service to forego the regular compensation attaching to his public employment, but any such board member shall be entitled to expenses.

9. The board shall determine the disputed apportionment or allocation and any matters necessary thereto. The determinations of the board shall be final for purposes of making the apportionment or allocation, but for no other purpose.

10. The board shall file with the commission and with each tax agency represented in the proceeding: the determination of the board; the board's written statement of its reasons therefor; the record of the board's proceedings; and any other documents required by the arbitration rules of the commission to be filed.

11. The commission shall publish the determinations of boards together with the statements of the reasons therefor.

12. The commission shall adopt and publish rules of procedure and practice and shall file a copy of such rules and of any amendment thereto with the appropriate agency or officer in each of the party states.

13. Nothing contained herein shall prevent at any time a written compromise of any matter or matters in dispute, if otherwise lawful, by the parties to the arbitration proceeding. Article X

1. This compact shall enter into force when enacted into law by any seven states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof. The commission shall arrange for notification of all party states whenever there is a new enactment of the compact.

2. Any party state may withdraw from this compact by enacting a statute repealing the same. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

3. No proceeding commenced before an arbitration board prior to the withdrawal of a state and to which the withdrawing state or any subdivision thereof is a party shall be discontinued or terminated by the withdrawal, nor shall the board thereby lose jurisdiction over any of the parties to the proceeding necessary to make a binding determination therein. Article XI

Nothing in this compact shall be construed to:

(a) Affect the power of any state or subdivision thereof to fix rates of taxation, except that a party state shall be obligated to implement article III 2 of this compact.

(b) Apply to any tax or fixed fee imposed for the registration of a motor vehicle or any tax on motor fuel, other than a sales tax; provided that the definition of "tax" in article VIII 9 may apply for the purposes of that article and the commission's powers of study and recommendation pursuant to article VI 3 may apply.

(c) Withdraw or limit the jurisdiction of any state or local court or administrative officer or body with respect to any person, corporation or other entity or subject matter, except to the extent that such jurisdiction is expressly conferred by or pursuant to this compact upon another agency or body.

(d) Supersede or limit the jurisdiction of any court of the United States. Article XII

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

(L. 1967 p. 102 § 1)

*Article VIII adopted in this state, 32.205



Section 32.205 Article VIII adopted in this state.

Article VIII adopted in this state.

32.205. Article VIII of the multistate tax compact shall be in force in and with respect to the state of Missouri.

(L. 1974 H.B. 1290 §1)



Section 32.210 Compact to apply to all state and local taxes.

Compact to apply to all state and local taxes.

32.210. The provisions of the compact shall apply to any tax levied by the state of Missouri or its political subdivisions.

(L. 1967 p. 102 § 2, A.L. 1974 H.B. 1291)



Section 32.220 Governor to appoint member to commission.

Governor to appoint member to commission.

32.220. The governor, with the advice and consent of the senate, shall appoint the member of the multistate tax commission to represent this state, from among the persons made eligible by article VI 1(a) of the compact.

(L. 1967 p. 102 § 3)



Section 32.230 Alternate may represent member on commission--how selected.

Alternate may represent member on commission--how selected.

32.230. The member representing this state on the multistate tax commission may be represented thereon by an alternate designated by him. Any such alternate shall be a principal deputy or assistant of the member of the commission in the agency which the member heads.

(L. 1967 p. 102 § 4)



Section 32.240 Governor to appoint three representatives of subdivisions--to consult with commission member.

Governor to appoint three representatives of subdivisions--to consult with commission member.

32.240. The governor, after consultation with representatives of local governments, shall, with the advice and consent of the senate, appoint three persons who are representative of subdivisions affected or likely to be affected by the multistate tax compact. The member of the commission representing this state, and any alternate designated by him, shall consult regularly with these appointees, in accordance with article VI 1 (b) of the compact.

(L. 1967 p. 102 § 6)



Section 32.300 Department to implement internet motor vehicle license renewal system for certain counties and filing and payment system for state taxes for all taxpayers, deadlines.

Department to implement internet motor vehicle license renewal system for certain counties and filing and payment system for state taxes for all taxpayers, deadlines.

32.300. In a county where personal property tax records are accessible via computer, and when proof of motor vehicle liability insurance, safety inspections and emission inspections where required are verifiable by computer, the department of revenue shall design and implement a motor vehicle license renewal system which may be used through the department's internet website connection. The online license renewal system shall be available no later than January 1, 2002. The department of revenue shall also design and implement an online system allowing the filing and payment of Missouri state taxes through the department's internet website connection. The online tax filing and payment system shall be available for the payment of Missouri state taxes for tax years beginning on or after January 1, 2002.

(L. 2000 H.B. 1797)



Section 32.375 Dispute over collection or remittance of sales or use tax--abatement allowed, when--administrative review.

Dispute over collection or remittance of sales or use tax--abatement allowed, when--administrative review.

32.375. 1. Notwithstanding any provision of law to the contrary, in any dispute regarding the potential liability of a taxpayer for collection and remittance or payment of sales or use tax or related interest, additions to tax or penalties, the director of revenue may, at the request of the taxpayer, consider the reasons for the taxpayer's failure to pay the amounts in dispute.

2. The director may abate all or any portion of any amount assessed or decide to not assess any such amount pursuant to this section if the director determines:

(1) The taxpayer took reasonable steps to determine whether the amounts were owed;

(2) Based on information reasonably available to the taxpayer, the taxpayer reasonably believed that the transactions at issue were not subject to tax and that the amounts in dispute were not owed;

(3) At the time of the transactions at issue, the department of revenue had not issued either:

(a) A regulation that indicated that the transactions at issue were subject to tax; or

(b) Any other written or oral communication that the taxpayer knew of or should have known of stating that the transactions at issue were subject to tax; and

(4) In the discretion of the director, such abatement is in the best interest of the state and will not undermine compliance by taxpayers with the tax laws of this state.

3. If the director determines that any amounts may be abated pursuant to this section, as consideration for the abatement, the taxpayer shall agree that:

(1) The taxpayer shall bear his or her own costs, including any attorney fees;

(2) During the three-year period beginning with the date of the agreement, the taxpayer shall comply with all sales and use tax obligations arising from the type of transactions that were the basis of the amounts that are the subject of the agreement and the taxpayer shall not challenge or protest any such sales or use tax obligations arising during the three-year period; except that any final decision of a court of competent jurisdiction finding such transactions to be nontaxable and any statutory changes that become effective during the three-year period shall apply to the taxpayer notwithstanding any provision of the agreement; and

(3) The taxpayer shall not contest in court or otherwise any amount of the liability sought to be abated.

4. If due to a disagreement concerning the amount to be abated the taxpayer does not agree to the terms provided by subsection 3 of this section or if the director determines the amounts in dispute should not be abated, the director shall issue a final decision setting forth the director's determination. Within sixty days after the date on which the director's decision is delivered in person or is mailed to the taxpayer, whichever is earlier, the taxpayer may file a petition for review of the final decision with the administrative hearing commission.

5. On petition for review before the administrative hearing commission, the commission shall consider whether the director's determination was reasonable based on the factors set forth in subsection 2 of this section. The commission may:

(1) Issue an order to the director stating an amount to be abated by the director, if the commission finds the director's decision unreasonable; or

(2) Issue an order denying the relief sought by the taxpayer, if the commission finds the director's determination reasonable.

6. The provisions of subsection 3 of this section shall apply to any abatement ordered by the commission.

7. A decision of the administrative hearing commission pursuant to this section shall not be subject to appeal or petition for review by the taxpayer or the director.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 32.378 Compromise of taxes, interest, penalties, or additions to the tax, when--taxpayer agreements and duties--statute of limitations if compromise agreed upon--director's duties--rulemaking authority.

Compromise of taxes, interest, penalties, or additions to the tax, when--taxpayer agreements and duties--statute of limitations if compromise agreed upon--director's duties--rulemaking authority.

32.378. 1. In addition to the authority granted to the director of revenue and the administrative hearing commission pursuant to section 32.375, the director of revenue may agree to compromise any tax, interest, penalties or additions to tax assessed or collected by the director of revenue on any of the following grounds:

(1) Doubt as to liability, which exists in any case where there is a genuine dispute as to the existence or amount of the correct tax liability under the law;

(2) Doubt as to collectibility, which exists in any case where the amount assessed including interest, additions to tax and penalties exceeds the taxpayer's ability to pay as defined by regulations promulgated by the director of revenue; or

(3) To promote effective tax administration which means that compromise of the liability will not undermine compliance by taxpayers with the tax laws and that:

(a) Collection of the full liability will result in severe economic hardship to the taxpayer; or

(b) Regardless of the taxpayer's financial circumstances, exceptional circumstances exist such that collection of the full liability will be detrimental to voluntary compliance by taxpayers. Such exceptional circumstances include, but are not limited to, instances where the taxpayer's failure to pay the taxes assessed is the result of circumstances beyond the reasonable control of the taxpayer and is not the result of negligence on the part of the taxpayer, or instances where a reasonable person would not have expected the assessment based on previous policy of the department of revenue or information provided to the taxpayer by the department of revenue.

2. As part of the consideration for any compromise of taxes that is based on subdivision (2) or (3) of subsection 1 of this section, the taxpayer shall agree:

(1) That the state of Missouri shall keep all payments and other credits applied to the tax, interest, penalties or additions to tax for the periods covered by the offer;

(2) That the state of Missouri shall keep any and all amounts otherwise due the taxpayer as a result of overpayments of any tax or other liability, including interest, additions to tax and penalties, for periods ending before or as of the end of the calendar year in which the offer is accepted; except that the state shall not keep any amounts that, together with amounts already paid on the compromise, exceed the liability compromised;

(3) That the taxpayer shall have no right to contest in court or otherwise the amount of the liability compromised;

(4) That the taxpayer shall bear his or her own costs, including any attorney fees;

(5) That during the three-year period beginning with the date of the compromise, the taxpayer shall comply with all tax obligations arising from issues or transactions related to the issues or transactions that were the basis of the tax that is the subject of the compromise and that the taxpayer shall not challenge or protest any such tax obligations arising during the three-year period; however, any statutory changes that become effective during the three-year period shall apply to the taxpayer notwithstanding this provision of the compromise;

(6) That if there is a default in payment of any principal or interest due under terms of the agreement of compromise, or if the taxpayer fails to comply with the provisions of the agreement set forth in subdivision (5) of this subsection, the director of revenue may:

(a) Proceed immediately by suit to collect the entire unpaid balance of the amount agreed upon; or

(b) Proceed immediately by suit to collect as liquidated damages an amount equal to the liability compromised, minus any payments already received under the terms of the agreement, with interest on the unpaid balance from the date of default; or

(c) Disregard the amount of the compromise and apply all amounts previously paid under the agreement against the amount of the liability compromised and assess and collect by levy or suit the balance of the liability. If the director chooses this option, the taxpayer shall have the right to contest in court or otherwise the amount of the liability compromised.

3. The director's remedies under this section are cumulative and the director may pursue any combination of such remedies together or consecutively until the entire liability is paid. No action or inaction by the director shall constitute a waiver or election not to pursue any remedy granted by this section.

4. The taxpayer requesting to compromise payment of taxes, interest, additions to tax, or penalties shall provide any information reasonably requested by the director in order that the director may determine that the offer is made in good faith.

5. If compromise of taxes is agreed upon, any statute of limitations applicable to the assessment and collection of the liability compromised shall be tolled during the period beginning on the date of the compromise and ending one year after the last payment is due pursuant to the agreement.

6. The director's decision to reject or accept an offer of compromise under this section shall be based on consideration of all the facts and circumstances, including the taxpayer's record of overall compliance with the tax laws. Notwithstanding any provision of law to the contrary, the director's decision shall not be subject to review by the administrative hearing commission or any court.

7. The director shall prescribe guidelines for employees of the Missouri department of revenue to determine whether an offer-in-compromise is adequate and should be accepted to resolve a dispute.

8. The director shall establish procedures for an independent administrative review of any rejection of a proposed offer-in-compromise made by a taxpayer pursuant to this section before such rejection is communicated to the taxpayer.

9. The provisions of this section shall not apply to the resolution of any dispute of tax liability in accordance with section 32.375.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 32.381 Detrimental reliance by taxpayer, effect of.

Detrimental reliance by taxpayer, effect of.

32.381. In the event the department of revenue enters into an agreement with a taxpayer and said agreement exceeds the department's statutory authority and the taxpayer has relied to his detriment, the department shall be permitted to honor said contract. This section shall only apply to cases where the department has collected sales tax that was not owed by the taxpayer.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02






Chapter 33 State Financial Administration

Section 33.030 Powers and duties.

Powers and duties.

33.030. The division of the budget shall:

(1) Assist the director of revenue in preparing estimates and information concerning receipts and expenditures of all state agencies as required by the governor and general assembly.

(2) Certify approval of the incurring of every obligation for the payment of money and that the expenditure is within the purpose of the appropriation and that there is in the appropriation an unencumbered balance sufficient to pay it. As a prerequisite to certification, the commissioner of administration shall ascertain that the obligation to be incurred is within the work program and budget allotment.

(3) Preapprove all claims and accounts and certify them to the state treasurer for payment. As a prerequisite to his preapproval of claims and accounts, the commissioner of administration shall ascertain that the claims and accounts are regular and correct.

(4) Prepare and report to the governor or to the general assembly or either house thereof when requested any financial data or statistics which he or it requires, such as monthly or quarterly estimates of the state's income and cost figures on the current operations of departments, institutions or agencies.

(L. 1945 p. 1428 § 36, A.L. 1959 S.B. 5)

CROSS REFERENCES:

Blind pensions, duty of commissioner of administration, 209.090

Commissioner of administration to head division of budget, be successor to comptroller, 37.010



Section 33.035 Readvancement of federal funds, preapproval not required.

Readvancement of federal funds, preapproval not required.

33.035. When the governor and the President of the United States declare a disaster has occurred in the state and federal funds are provided under Public Law 81-875 or any other law, the federal funds advanced for a portion of the amount of the approved application may be readvanced to the applicant in accordance with the terms of the offer. The division of the budget is not required to preapprove the claims and accounts as a prerequisite to readvancing the federal funds as required by subdivision (3) of section 33.030. The commissioner of administration shall ascertain that the claims and accounts are regular and correct prior to the payment of the final portion of the approved amount of the claim.

(L. 1967 p. 113 § 1)



Section 33.040 Commissioner of administration to certify accounts before expenditures are made--records of appropriations and allotments.

Commissioner of administration to certify accounts before expenditures are made--records of appropriations and allotments.

33.040. 1. No expenditure shall be made and no obligation incurred by any department without certification by the commissioner of administration pursuant to the provisions of section 33.030.

2. At the time of issuance, each certification shall be entered on the general accounting books by the commissioner of administration as an encumbrance on the appropriation and on the allotment. If the obligation is not incurred after the certification has been entered on the general accounting books as an encumbrance on the appropriation and on the allotment, the certification shall be removed from the general accounting books as an encumbrance on the appropriation and on the allotment. Any officer or employee of the state who makes any expenditure or incurs any obligation without first securing the certifications from the commissioner of administration is personally liable and liable on his bond for the amount of the expenditure or obligation. To prevent inconvenience and delay, the commissioner of administration may establish a system for certification of emergency or anticipated minor obligations and expenditures and nonbudgetary expenditures.

(RSMo 1939 § 10907, A.L. 1945 p. 1428 § 60, A.L. 1959 S.B. 5)

CROSS REFERENCES:

Extradition, governor to certify expenses, 548.241



Section 33.050 Allocation of money--certification.

Allocation of money--certification.

33.050. When any money in the state treasury has been allocated or apportioned to the several counties or other political subdivisions of the state by an officer or board authorized to allocate or apportion the money, the allocation or apportionment shall be certified to the commissioner of administration by the officer or board making it.

(L. 1945 p. 1428 § 61, A.L. 1959 S.B. 5)

CROSS REFERENCES:

Costs in criminal cases, state pays, when, 550.020, 550.040

State property, state to pay tax bills for local public improvements, 88.900



Section 33.060 Commissioner of administration custodian of all account books of the state.

Commissioner of administration custodian of all account books of the state.

33.060. The commissioner of administration shall keep the general accounting books of the state, and be the keeper of all public account books, accounts, vouchers, documents, and all papers relating to the accounts and contracts of the state, and its revenue, debt and fiscal affairs, including an account of all moneys received by the state from any source and of every separate fund in the treasury authorized by law.

(L. 1945 p. 1428 § 37, A. 1949 S.B. 1015, A.L. 1959 S.B. 5)

CROSS REFERENCES:

Appropriations, limitations on, 21.260, 26.030

Settlement of accounts, duty of officers receiving moneys due state, 105.060 to 105.130, 139.300, 140.750

State treasurer, monthly reports to be made to commissioner of administration, 30.350



Section 33.065 Obligations incurred, when.

Obligations incurred, when.

33.065. No appropriation shall confer authority to incur an obligation after the termination of the fiscal year to which it relates.

(L. 1959 S.B. 184 § 1, A.L. 1980 S.B. 517, A.L. 2010 H.B. 1965)



Section 33.080 Receipts deposited when, appropriated when--funds lapse when, exceptions, report--violation, a misdemeanor--transfer to rebuild damaged infrastructure fund.

Receipts deposited when, appropriated when--funds lapse when, exceptions, report--violation, a misdemeanor--transfer to rebuild damaged infrastructure fund.

33.080. 1. All fees, funds and moneys from whatsoever source received by any department, board, bureau, commission, institution, official or agency of the state government by virtue of any law or rule or regulation made in accordance with any law, excluding all funds received and disbursed by the state on behalf of counties and cities, towns and villages shall, by the official authorized to receive same, and at stated intervals of not more than thirty days, be placed in the state treasury to the credit of the particular purpose or fund for which collected, and shall be subject to appropriation by the general assembly for the particular purpose or fund for which collected during the biennium in which collected and appropriated. The unexpended balance remaining in all such funds (except such unexpended balance as may remain in any fund authorized, collected and expended by virtue of the provisions of the constitution of this state) shall at the end of the biennium and after all warrants on same have been discharged and the appropriation thereof has lapsed, be transferred and placed to the credit of the general revenue fund of the state by the state treasurer. Any official or any person who shall willfully fail to comply with any of the provisions of this section, and any person who shall willfully violate any provision hereof, shall be deemed guilty of a misdemeanor; provided, that all such money received by the curators of the University of Missouri except those funds required by law or by instrument granting the same to be paid into the seminary fund of the state, is excepted herefrom, and in the case of other state educational institutions there is excepted herefrom, gifts or trust funds from whatever source; appropriations; gifts or grants from the federal government, private organizations and individuals; funds for or from student activities; farm or housing activities; and other funds from which the whole or some part thereof may be liable to be repaid to the person contributing the same; and hospital fees. All of the above excepted funds shall be reported in detail quarterly to the governor and biennially to the general assembly.

2. Notwithstanding any provision of law to the contrary concerning the transfer of funds, ten million dollars shall be transferred from the insurance dedicated fund established under section 374.150, and placed to the credit of the rebuild damaged infrastructure fund created in section 33.295 on July 1, 2013.

(RSMo 1939 § 13051, A.L. 1945 p. 1977 § 17, A.L. 1959 H.B. 390, A.L. 1999 H.B. 516, A.L. 2003 S.B. 675, A.L. 2006 S.B. 583, A.L. 2013 H.B. 1035 merged with S.B. 23)

Effective 7-05-13 (S.B. 23)

9-11-13 (H.B. 1035)

*H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

*Revisor''s Note: Article III, Sections 29 and 32 of the Missouri Constitution, and Sections 1.130 and 21.250, RSMo, do not specifically address the effective date of a section subject to an emergency clause which is overridden by the general assembly.

CROSS REFERENCE:

State funds, see list in General Index under heading STATE FUNDS



Section 33.085 Application for federal funds, copy to certain state officials.

Application for federal funds, copy to certain state officials.

33.085. 1. If a state agency makes application for participation in and for grants of federal funds under federal law, the agency shall at the time of the application furnish a copy thereof to the director of the budget, the legislative fiscal officer, the chairman of the senate appropriations committee and the chairman of the house appropriations committee and the minority floor leader of the senate and the house of representatives. Unless the application contains a description of the state program which is the basis for the application, a description of the program shall be annexed to the copy of the application.

2. If any application is changed in any respect, a copy of the change shall be furnished to each of the six officers.

3. A progress report on each application shall be furnished to each of the six officers by the agency at least twice each year.

4. A final report as to the final disposition of each application shall also be furnished to each of the six officers.

(L. 1967 p. 114 § 1)



Section 33.087 Grant of federal funds of one million dollars or more, certain information to be made available to public--rulemaking authority.

Grant of federal funds of one million dollars or more, certain information to be made available to public--rulemaking authority.

33.087. 1. Every department and division of the state that receives any grant of federal funds of one million dollars or more shall document and make the following information easily available to the public on the Missouri accountability portal established in section 37.850:

(1) Any amount of funds it receives from the federal government;

(2) The name of the federal agency disbursing the funds;

(3) The purpose for which the funds are being received;

(4) The name of any state agency to which any portion of the funds are transferred by the initial receiving department or division, the amount transferred, and the purpose for which those funds are transferred; and

(5) The information provided to the department or division pursuant to subsection 2 of this section.

2. If a department or division receives a grant of federal funds and transfers a portion of such funds to another department or division, the department or division receiving the transferred funds shall report to the department or division from which the funds were transferred an accounting of how the transferred funds were used and any statistical impact that can be discerned as a result of such usage.

3. All information referred to in subsection 1 of this section shall be updated within thirty days of any receipt or transferal of funds.

4. The office of administration shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013*, shall be invalid and void.

(L. 2013 H.B. 116)

*H.B. 116, 2013, contained numerous sections effective August 28, 2013, except section 208.1050 which became effective July 12, 2013.



Section 33.090 Rules concerning travel and subsistence--rules, generally, promulgation, procedure.

Rules concerning travel and subsistence--rules, generally, promulgation, procedure.

33.090. The commissioner of administration shall be empowered to promulgate rules and regulations governing the incurring and payment of reasonable and necessary travel and subsistence expenses actually incurred on behalf of the state. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1945 p. 1428 § 39, A.L. 1977 S.B. 75, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 33.095 Mileage allowance, employees of state and certain counties.

Mileage allowance, employees of state and certain counties.

33.095. Other provisions of law notwithstanding, in every instance where an officer or employee of the state or any county, except first class counties with a charter form of government, is paid a mileage allowance or reimbursement, the allowance or reimbursement shall be computed at the rate of ten cents per mile unless a higher rate is specifically authorized by statute or order of the commissioner of administration.

(L. 1969 H.B. 49 § 1)

CROSS REFERENCE:

Higher mileage allowance to be paid by county, when, 50.333



Section 33.100 Salaries to be paid, how and when.

Salaries to be paid, how and when.

33.100. The salaries of all elective and appointive officers and employees of the state shall be paid out of the state treasury, in semimonthly or monthly installments as designated by the commissioner of administration. The accounts and names of the officers and employees shall be presented to the commissioner of administration and a warrant therefor upon the state treasury shall be issued to be paid out of the appropriation made for such purpose. The accounts of the officers and employees shall be stated in their names, respectively, and the correctness thereof shall be certified to by the officers, respectively, in whose employment they are.

(RSMo 1939 § 13391, A. 1949 S.B. 1015, A.L. 1980 H.B. 1266)

Prior revisions: 1929 § 11769; 1919 § 10979; 1909 § 10682



Section 33.101 Employees may request monthly pay.

Employees may request monthly pay.

33.101. This act* shall not apply to any state employee desiring to be paid by the month.

(L. 1980 H.B. 1266 § B)

*"This act" (H.B. 1266, 1980) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 33.102 Deceased employee's unused vacation, compensation for, to whom paid.

Deceased employee's unused vacation, compensation for, to whom paid.

33.102. Whenever the employment of any employee of this state shall be terminated by death, there shall be paid to such employee's designated beneficiary or to his estate compensation for the number of days of unused vacation to which said employee was entitled at the time of his death as fixed by the laws, rules, and regulations then in effect regarding such employment.

(L. 1967 p. 114 § 1)



Section 33.103 Deductions authorized to be made from state employees' compensation--debts owed to state, child support payments, tuition programs, cafeteria plan, requirements.

Deductions authorized to be made from state employees' compensation--debts owed to state, child support payments, tuition programs, cafeteria plan, requirements.

33.103. 1. Whenever the employees of any state department, division or agency establish any voluntary retirement plan, or participate in any group hospital service plan, group life insurance plan, medical service plan or other such plan, or if they are members of an employee collective bargaining organization, or if they participate in a group plan for uniform rental, the commissioner of administration may deduct from such employees' compensation warrants the amount necessary for each employee's participation in the plan or collective bargaining dues, provided that such dues deductions shall be made only from those individuals agreeing to such deductions. Before such deductions are made, the person in charge of the department, division or agency shall file with the commissioner of administration an authorization showing the names of participating employees, the amount to be deducted from each such employee's compensation, and the agent authorized to receive the deducted amounts. The amount deducted shall be paid to the authorized agent in the amount of the total deductions by a warrant issued as provided by law.

2. The commissioner of administration may, in the same manner, deduct from any state employee's compensation warrant:

(1) Any amount authorized by the employee for the purchase of shares in a state employees' credit union in Missouri;

(2) Any amount authorized by the employee for contribution to a fund resulting from a united, joint community-wide solicitation or to a fund resulting from a nationwide solicitation by charities rendering services or otherwise fulfilling charitable purposes if the fund is administered in a manner requiring public accountability and public participation in policy decisions;

(3) Any amount authorized by the employee for the payment of dues in an employee association;

(4) Any amount determined to be owed by the employee to the state in accordance with guidelines established by the commissioner of administration which shall include notice to the employee and an appeal process;

(5) Any amount voluntarily assigned by the employee for payment of child support obligations determined pursuant to chapter 452 or 454;

(6) Any amount authorized by the employee for contributions to any qualified state tuition program pursuant to Section 529 of the Internal Revenue Code of 1986, as amended, sponsored by the state of Missouri; and

(7) Any amount for cafeteria plan administrative fees under subdivision (4) of subsection 3 of this section.

3. The commissioner of administration may establish a cafeteria plan in accordance with Section 125 of Title 26 United States Code for state employees. The commissioner of administration must file a written plan document to be filed in accordance with chapter 536. Employees must be furnished with a summary plan description one hundred twenty days prior to the effective date of the plan. In connection with such plans, the commissioner may:

(1) Include as an option in the plan any employee benefit, otherwise available to state employees, administered by a statutorily created retirement system;

(2) Provide and administer, or select companies on the basis of competitive bids or proposals to provide or administer, any group insurance, or other plan which may be included as part of a cafeteria plan, provided such plan is not duplicative of any other plan, otherwise available to state employees, administered by a statutorily created retirement system;

(3) Include as an option in the plan any other product eligible under Section 125 of Title 26 of the United States Code the selection of which may be solicited by a vendor on site in state facilities, subject to regulations promulgated by the office of administration, and including payment to the state by vendors providing those products for the cost of administering those deductions, as set by the office of administration; and

(4) Reduce each employee's compensation warrant by the amount necessary for each employee's participation in the cafeteria plan, except for those individual employees who affirmatively elect not to participate in the cafeteria plan. No such reduction in salary for the purpose of participation in a cafeteria plan shall have the effect of reducing the compensation amount used in calculating the state employee's retirement benefit under a statutorily created retirement system or reducing the compensation amount used in calculating the state employee's compensation or wages for purposes of any workers' compensation claim governed by chapter 287.

4. Employees may authorize deductions as provided in this section in writing or by electronic enrollment.

(L. 1951 p. 544 § 1, A.L. 1969 p. 92, A.L. 1975 H.B. 227, A.L. 1977 H.B. 333, A.L. 1987 S.B. 314, A.L. 1989 H.B. 493, A.L. 1990 S.B. 744, A.L. 1993 H.B. 609, A.L. 1997 H.B. 652, A.L. 1998 S.B. 642, A.L. 1999 S.B. 460, A.L. 2004 H.B. 959, A.L. 2005 S.B. 133, A.L. 2008 S.B. 1140)

Effective 7-10-08

CROSS REFERENCE:

Earnings tax not to include deferred compensation and certain salary deferred or reduction plans, 92.112



Section 33.110 Fiscal year defined--reports to general assembly.

Fiscal year defined--reports to general assembly.

33.110. The fiscal year of the state shall commence on July first and terminate on June thirtieth following, and the books, accounts and reports of the public officers shall be made to conform thereto; and all reports required by law to be made to the general assembly shall be made during the first twenty days after the meeting of the general assembly.

(RSMo 1939 § 13020, A.L. 1945 p. 1977 § 10)

Prior revisions: 1929 § 11398; 1919 § 13295; 1909 § 11808



Section 33.120 Claims against state to be presented to commissioner of administration within two years--exception, reduced rate for certain claims.

Claims against state to be presented to commissioner of administration within two years--exception, reduced rate for certain claims.

33.120. 1. Persons having claims against the state shall exhibit the same, with the evidence in support thereof, to the commissioner of administration, for the commissioner's approval, within two years after such claims shall accrue, and not thereafter.

2. Any claim against the state for an item subject to statutory reimbursement which accrues during a fiscal year in which the governor reduces an allotment of appropriations pursuant to section 33.290 shall be paid at such reduced rate regardless of the fiscal year in which the claim is submitted, if such claim is for an item identified by the governor as being subject to reduction.

(RSMo 1939 § 13038, A.L. 1945 p. 1428 § 40, A.L. 1997 S.B. 240)

Prior revisions: 1929 § 11416; 1919 § 13322; 1909 § 11823



Section 33.130 Setoff in suits brought by state allowed, when.

Setoff in suits brought by state allowed, when.

33.130. In all suits brought in behalf of the state, no debt or claim shall be allowed against the state as a setoff, but such as have been exhibited to the commissioner of administration, and by him approved or disapproved, except only in cases where it shall be proved, to the satisfaction of the court, that the defendant, at the time of his trial, is in possession of vouchers which he could not produce to the commissioner of administration, or that he was prevented from exhibiting the claim to the commissioner of administration by absence from the state, sickness or unavoidable accident.

(RSMo 1939 § 13039, A.L. 1945 p. 1428 § 41)

Prior revisions: 1929 § 11417; 1919 § 13323; 1909 § 11824



Section 33.140 Examination of witnesses and issuance of subpoenas.

Examination of witnesses and issuance of subpoenas.

33.140. Whenever the commissioner of administration may think it necessary to the proper settlement of any account, he may examine the parties, witnesses and others, on oath or affirmation, touching any matter material to be known in the settlement of such account, and for this purpose may issue subpoenas, and compel witnesses to attend before him and give evidence, in the same manner and by the same means allowed by law to courts of record.

(RSMo 1939 § 13040, A.L. 1945 p. 1428 § 42)

Prior revisions: 1929 § 11418; 1919 § 13324; 1909 § 11825



Section 33.150 Preserve all accounts and vouchers--destroy, when.

Preserve all accounts and vouchers--destroy, when.

33.150. The original of all accounts, vouchers and documents approved or to be approved by the commissioner of administration shall be preserved in his office; and copies thereof shall be given without charge to any person, county, city, town, township and school or special road district interested therein, that may require the same for the purpose of being used as evidence in the trial of the cause, and like copies shall be furnished to any corporation or association requiring the same, under tender of the fees allowed by law; provided, that, during each biennial session of the general assembly, the commissioner of administration may, in the presence of a joint committee of the house of representatives and senate, destroy by burning or by any other method satisfactory to said joint committee all paid accounts, vouchers and duplicate receipts of the state treasurer and other documents which may have been on file in the office of the commissioner of administration or his predecessor as custodian of such documents for a period of five years or longer, except such documents as may at the time be the subject of litigation or dispute. Said joint committee shall consist of four members of the house of representatives, to be appointed by the speaker of the house of representatives, and two members of the senate, to be appointed by the president pro tem of the senate.

(RSMo 1939 § 13041, A.L. 1945 p. 1428 § 43)

Prior revisions: 1929 § 11419; 1919 § 13325; 1909 § 11826



Section 33.155 Employees' compensation, direct deposit, electronic transfer of funds--treasurer and commissioner of administration--duties, powers.

Employees' compensation, direct deposit, electronic transfer of funds--treasurer and commissioner of administration--duties, powers.

33.155. 1. The commissioner of administration and the state treasurer may establish an electronic funds transfer system to transfer directly into payees' accounts in financial institutions in payment of any account allowed against the state.

2. A single transfer may contain payments to multiple payees.

3. The commissioner of administration and the state treasurer, by joint rules, shall establish the standards and procedures for administering the system.

(L. 1990 S.B. 838)



Section 33.160 Form of warrant.

Form of warrant.

33.160. In all cases of accounts allowed against the state, and in all cases of grants, salaries, pay and expenses allowed by law, the commissioner of administration shall fill in on a form of warrant the amount due and other necessary information. The form of the warrant thus filled in by the commissioner of administration shall be transmitted with the commissioner of administration's certification to the state treasurer. Except when payments are authorized by law to be electronically transferred, the warrant shall be in such form that a single instrument shall serve as the warrant and the state treasurer's draft or check, and shall be so designed that it is a nonnegotiable warrant when signed by the commissioner of administration and becomes a negotiable check or draft after it has been signed by the state treasurer.

(RSMo 1939 § 13042, A.L. 1945 p. 1428 § 43a, A.L. 1957 p. 493, A.L. 1959 S.B. 5, A.L. 1990 S.B. 838)

Prior revisions: 1929 § 11420; 1919 § 13326; 1909 § 11827



Section 33.170 No warrant to be drawn or paid unless money appropriated for payment.

No warrant to be drawn or paid unless money appropriated for payment.

33.170. No claim or account shall be preapproved by the commissioner of administration, nor shall any warrant be paid by the state treasurer, unless the money has been previously appropriated by law; nor shall the whole amount drawn for or paid, under any one head, ever exceed the amount appropriated by law for that purpose.

(RSMo 1939 § 13043, A.L. 1945 p. 1428 § 44, A.L. 1945 p. 1977 § 11, A. 1949 S.B. 1015)

Prior revisions: 1929 § 11421; 1919 § 13327; 1909 § 11828

CROSS REFERENCES:

Appropriations, limitations on, 21.260, 26.030

Withdrawals from state treasury, limitations on, duty of commissioner of administration, Const. Art. III § 36, Art. IV § 28



Section 33.180 In certain cases of contest, salary to be retained by state until rights determined.

In certain cases of contest, salary to be retained by state until rights determined.

33.180. 1. If any office, elective or appointive, the emoluments of which are required to be paid out of the state treasury, is contested or disputed by two or more persons claiming the right thereto in any legal proceeding, then no claim shall be certified, nor any warrant drawn by the commissioner of administration nor paid by the treasurer, for the salary by law attached to the office until the right to the office is legally determined between the persons claiming the right.

2. If the person to whom the commission for the office has been issued delivers to the party contesting his right to the office a good and sufficient bond in double the amount of the annual salary of the office, conditioned that if, upon final determination of the rights of the contestants, it is decided that the obligor is not, and the obligee therein is, entitled to the office in controversy, he shall pay over to the obligee the amount of salary therefor drawn by him as the officer, together with ten percent interest thereon from the date of the receipt of each installment received by him, then, notwithstanding the provisions of this law, a claim may be certified and a warrant drawn by the commissioner of administration and paid by the treasurer, to the person holding the commission for the amount of his salary as it becomes due.

3. Any person contesting the election of any officer shall give notice of the contest to the commissioner of administration and no contest shall be heard or determined until he satisfies the tribunal trying the contest that the notice has been given.

(RSMo 1939 § 13045, A.L. 1945 p. 1428 § 45, A.L. 1945 p. 1977 § 12, A. 1949 S.B. 1015, A.L. 1959 S.B. 5)

Prior revisions: 1929 § 11423; 1919 § 13329; 1909 § 11830



Section 33.190 Lost or destroyed state check, procedure to replace--falsification, penalty.

Lost or destroyed state check, procedure to replace--falsification, penalty.

33.190. 1. If a state check is lost or destroyed, the payee of such check shall prepare and file with the state treasurer an affidavit under oath setting forth the facts pertaining to such loss or destruction. Such affidavit shall constitute a request for the issuance of a replacement check if the issuance of a replacement check is deemed appropriate. If a state payroll check is lost or destroyed prior to delivery to the payee, a person responsible for that payroll may prepare and file with the state treasurer an affidavit under oath setting forth the facts pertaining to such loss or destruction. Such affidavit shall constitute a request for the issuance of a replacement check if the issuance of a replacement check is deemed appropriate. If the check was endorsed and delivered to a third party other than to a bank, trust company, savings and loan association, or building and loan association which made and preserved photographic or microfilm record of the check, during the normal course of business prior to its loss or destruction, the third party who was in possession of the check at the time of its loss or destruction may prepare and file with the state treasurer an affidavit under oath setting forth the fact of endorsement and delivery of the check and the facts pertaining to the loss or destruction. Such affidavit shall constitute a request for the issuance of a replacement check if the issuance of a replacement check is deemed appropriate. If the check was endorsed and delivered to a bank, trust company, savings and loan association, or building and loan association which made and preserved a photographic or microfilm copy of the check, the treasurer may accept such copy as proof that the check was in lawful possession of the bank, trust company, savings and loan association, or building and loan association at the time of the loss or destruction and the treasurer may pay the check on the photographic copy after issuing a stop-payment order on the original check and receiving acknowledgment of the stop-payment order from the bank dispensing state funds in payment of such check, or by otherwise ensuring that the original check will not be paid.

2. The state treasurer shall, after receipt of the affidavit or statement and copy, and upon a determination by the state treasurer that the lost or destroyed check has not been presented to the treasurer for payment, issue a stop-payment order for the lost or destroyed check to the bank depositary on which the lost or destroyed check is drawn, and shall reissue a replacement check to the payee of the check which has been lost or destroyed or to the payee of the check and the third party to whom the check was endorsed and delivered.

3. Any person who shall knowingly make false affidavit for the purpose of procuring a replacement check, or shall procure a replacement check by false representation, or shall negotiate any check for which the person has caused a replacement check to be issued, or who negotiates any replacement check procured by false affidavit or false representation, shall be guilty of stealing and shall be tried under the general criminal laws of this state pertaining to such offenses and upon conviction shall be punished in accordance with the general law.

(RSMo 1939 § 13079, A.L. 1945 p. 1428 § 45a, A.L. 1959 S.B. 5, A.L. 1972 H.B. 1047, A.L. 1980 H.B. 1667, A.L. 1983 H.B. 389, A.L. 1988 H.B. 1260, A.L. 1989 S.B. 444, A.L. 1994 H.B. 1553 merged with S.B. 684)

Prior revisions: 1929 § 11462; 1919 § 13368; 1909 § 11869



Section 33.195 Proceeds of unpaid check returned to fund and appropriation on which drawn.

Proceeds of unpaid check returned to fund and appropriation on which drawn.

33.195. If a warrant or check in payment therefor cannot be delivered or if the commissioner of administration finds that, for any reason, the warrant or check cannot legally be paid, the amount thereof shall be removed as an encumbrance against the appropriation and allotment on which the warrant is drawn and appropriate entries shall be made on the general accounting books to restore the amount of the warrant or check to the fund on which it is drawn and to the appropriation and allotment thereof.

(L. 1957 p. 495)



Section 33.200 Penalty for certification of unauthorized claims.

Penalty for certification of unauthorized claims.

33.200. If the commissioner of administration knowingly certifies any claims or accounts for payment, not authorized by law, he shall, upon conviction, be punished by imprisonment in the penitentiary for not less than two years nor more than five years.

(RSMo 1939 § 13059, A.L. 1945 p. 1428 § 46, A. 1949 S.B. 1015, A.L. 1959 S.B. 5)

Prior revisions: 1929 § 11435; 1919 § 13341; 1909 § 11842



Section 33.202 Penalties assessed by state agencies for late fees or reports, authorized, when.

Penalties assessed by state agencies for late fees or reports, authorized, when.

33.202. Where a delay in submitting a fee, application, report or other form to a state agency may result in the assessment of penalties or interest by such agency, no penalty or interest may be assessed for any period during which the proper fee, or properly completed application, report or form was in the possession of the state agency in a timely manner, or for any period of delay not attributable to the reasonable and practical processing of the application, report or form by the state agency.

(L. 1986 H.B. 1320 § 1)



Section 33.210 Budget director to assist governor in preparation of budget--performance-based budgeting system to be developed.

Budget director to assist governor in preparation of budget--performance-based budgeting system to be developed.

33.210. 1. The director of the budget shall assist the governor in the preparation of the budget and in his other duties in relation thereto.

2. The budget director shall develop and implement a performance-based budgeting system that establishes goals and objectives, provides detailed measures of program and fund performance against attainment of planned outcomes, and provides for program evaluations. The governor may consider all outcome measures used for each program and fund as compared with the attainment of the established goals and objectives of each program or fund for the past three fiscal years in preparing budget recommendations pursuant to section 33.270. Such outcome measures and attainment of established goals and objectives for each program and fund shall be considered by the general assembly in approving appropriation levels for each program and fund.

(L. 1945 p. 1428 § 48, A.L. 2003 S.B. 299 & 40)



Section 33.220 Each department to submit estimates of money requirements.

Each department to submit estimates of money requirements.

33.220. On or before October first in each year preceding the annual session of the general assembly, each department shall submit to the budget director estimates of its requirements for appropriations for the year commencing on the first day of July next. Such estimates shall be on forms prescribed by the budget director. Such forms shall provide, as nearly as practicable, for a uniform presentation and classification of estimates. Blank copies of forms on which estimates shall be submitted shall be sent by the budget director to each department on or before September first of each such year. Estimates shall be submitted for each subdepartment, division or bureau of each department down to the smallest organization unit and for the department as a whole. Separate estimates shall be submitted for each fiscal year. Separate estimates shall also be submitted for each fund from which requested appropriations are to be made, and on another form such estimates shall be consolidated to show total estimates from all funds. All such estimates shall be so subdivided and classified as to show all estimated expenditures for all purposes in such detail as may be required by the budget director. All estimates for federal funds shall include the amount of federal funds required, the federal program number of each federally funded program the department plans to administer, the amount, if any, of state funds required for each program, a description adequate to give the members of the legislature knowledge of the objectives of each program and such other information as may be required by the budget director. Estimates shall show separately the requirements for ordinary expenditures for operation and maintenance, extraordinary expenditures for operation and maintenance, and capital expenditures. Each estimate for extraordinary expenditure and for capital expenditure shall be explained in detail. The estimates shall be accompanied by such reports, data or other explanatory matter as the department may care to submit.

(RSMo 1939 § 10896, A.L. 1945 p. 1428 § 49, A.L. 1971 S.B. 319)



Section 33.230 Estimates to show expenditures of preceding biennium.

Estimates to show expenditures of preceding biennium.

33.230. The estimate forms shall contain a sufficient number of columns to provide for the estimates for the two fiscal years of the biennium and in addition thereto for the expenditures of the two fiscal years of the preceding biennium. Such expenditures shall be entered on the forms by the budget director and shall show the actual expenditures of the first fiscal year of the current biennium and the estimated expenditure for the second fiscal year of the current biennium. In preparing such estimates for the second fiscal year, the budget director may require the assistance of any department. Such forms shall also provide a column in which the recommendation of the governor may be entered.

(RSMo 1939 § 10897, A.L. 1945 p. 1428 § 50)



Section 33.240 Estimates of anticipated revenue to be furnished.

Estimates of anticipated revenue to be furnished.

33.240. The budget director shall prepare estimates of revenue for each fund for each fiscal year of the biennium to which the budget applies, so classified as to show in detail the amounts expected to be received from each source. He may require each department collecting or receiving any revenues or earnings from any source to submit to him its estimates of expected revenue or earnings from each source as an aid to him in preparing revenue estimates. In parallel columns with such estimates, he shall show the actual revenues for each fund and source in the first fiscal year of the current biennium and the estimated revenues for the second fiscal year of the current biennium.

(RSMo 1939 § 10898, A.L. 1945 p. 1428 § 51)



Section 33.250 Governor shall consider estimates and prepare recommendations--public hearing--final hearing.

Governor shall consider estimates and prepare recommendations--public hearing--final hearing.

33.250. The budget director shall check all estimates submitted to see that all information required is included and may require any additional information from any department. He shall then submit all estimates to the governor, who may either himself or through the budget director call in any officer of any department to consider the estimates of such department and may order any further investigation of any item. The governor shall then prepare his tentative recommendations on each of the estimates and may hold such further conferences with any officer as he may wish. After the preparation of such recommendations they, or a summary thereof, shall be made public and a public hearing thereon may be held by the governor at which any person may appear and make suggestions as to any item or items or concerning the budget as a whole. After such hearing, the governor shall prepare his final budget for submission to the general assembly.

(RSMo 1939 § 10899, A.L. 1945 p. 1428 § 52)



Section 33.260 Powers of governor-elect relative to budget.

Powers of governor-elect relative to budget.

33.260. In any year in which a governor-elect assumes office the budget shall be the budget of the new governor and shall be submitted to the general assembly by him. The division of the budget shall render to the governor-elect all possible assistance in the preparation of the budget. The governor and the departments, institutions or agencies of the state shall furnish the governor-elect estimates and other budget information, in order that the governor-elect may discharge effectively his budget responsibilities upon assuming office.

(RSMo 1939 § 10900, A.L. 1945 p. 1428 § 53)



Section 33.270 Budget to legislature in printed form--contents.

Budget to legislature in printed form--contents.

33.270. The budget shall be submitted to the general assembly in printed form. Such budget shall be in two parts:

(1) A budget message outlining the fiscal policy of the state for the biennium and describing the important features of the budget plan; giving a summary of the budget setting forth aggregate figures of proposed revenues and expenditures and the balanced relations between the proposed revenues and expenditures and the total expected income and other means of financing the budget compared with the corresponding figures for the preceding biennium; including explanatory schedules classifying proposed expenditures by organization units, objects and funds; giving estimated statements of assets and liabilities as of the close of the preceding biennium and of the budget biennium; explaining any proposed major increases in revenue from any existing source or any new source of revenue proposed, and giving any further information or making any suggestions;

(2) The detailed budget estimates of revenues and expenditures for each fund as provided for in this act showing the recommendations of the governor on each, compared with the figures for each of the fiscal years of the preceding biennium, including all outcome measures used for each program and fund as compared with the attainment of the established goals and objectives of each program and fund for the past three fiscal years and projected outcome measures for each program and fund for the current fiscal year and the next two fiscal years, the most recent reports done by the state auditor's office and any evaluations done by the oversight division of the committee on legislative research for each fund and program and giving an explanation of each major change in the recommendations from the revenues and expenditures in the previous biennium.

(RSMo 1939 § 10901, A.L. 1945 p. 1428 § 54, A.L. 2003 S.B. 299 & 40)



Section 33.280 Budget submitted to legislature within thirty days.

Budget submitted to legislature within thirty days.

33.280. The budget shall be submitted to the general assembly within thirty days after the general assembly convenes in each regular session. Copies of the budget shall be available for public distribution.

(RSMo 1939 § 10903, A.L. 1945 p. 1428 § 56)



Section 33.282 Tax expenditure budget, content, submitted when--cost--benefit analysis, contents--department reports on tax credits, exemptions, deductions or preferences, failure to file.

Tax expenditure budget, content, submitted when--cost--benefit analysis, contents--department reports on tax credits, exemptions, deductions or preferences, failure to file.

33.282. 1. Subject to appropriation the office of administration shall develop a tax expenditure budget for submission to the general assembly in conjunction with the submission of the state budget as required in section 33.280. The tax expenditure budget shall indicate, on an annual basis, the reduction in revenue collections for each fiscal year as a result of each deduction, exemption, credit or other tax preference as may be authorized by law, and shall indicate, where appropriate, the tax source of each state-funded program. Periodically the tax expenditure budget shall include a cost-benefit analysis of the following:

(1) The neighborhood assistance program, sections 32.100 to 32.125;

(2) Tax increment financing, sections 99.800 to 99.865;

(3) Export and infrastructure funding, sections 100.250 to 100.297;

(4) Credit for new expanded business facility, sections 135.100 to 135.150;

(5) Enterprise zones, sections 135.200 to 135.256;

(6) Main street program, sections 251.470 to 251.485;

(7) Economic development districts, sections 251.500 to 251.510;

(8) Rural economic development, sections 620.155 to 620.165;

(9) Export development, sections 620.170 to 620.174;

(10) Small business incubator program, section 620.495; and

(11) Other programs as may be practical. Pursuant to the provisions of section 32.057, the department of revenue shall not release information as part of the tax expenditure budget in a manner that would allow the identification of any individual taxpayer.

2. On or before October first of each year each state department authorized by law to offer deductions, exemptions, credits or other tax preferences shall submit to the budget director the estimated amount of such tax expenditures for the fiscal year beginning July first of the following year and a cost/benefit analysis of such tax expenditures for the preceding fiscal year. Such estimates and analysis shall be in the manner and form prescribed by the budget director and shall be submitted by the budget director to the chairman of the senate appropriations committee and the chairman of the house budget committee by January first of each year.

3. No new tax credits, except the senior citizens property tax credit as referenced in chapter 135, shall be issued or certified for any tax year beginning after July first of the following year unless the estimate of such credits have been reviewed and approved by a majority of the senate appropriations committee and the house budget committee.

(L. 1988 H.B. 1054, et al. § 2, A.L. 1993 H.B. 566, A.L. 1995 H.B. 414)



Section 33.288 Contingent transfer of funds to budget reserve fund--abolishment of cash operating reserve fund and budget stabilization fund--contingent effective date.

Contingent transfer of funds to budget reserve fund--abolishment of cash operating reserve fund and budget stabilization fund--contingent effective date.

33.288. 1. On June thirtieth following the adoption of a constitutional amendment to create the budget reserve fund, all moneys in the cash operating reserve fund and the budget stabilization fund shall be transferred to the budget reserve funds and both the cash operating reserve fund and the budget stabilization fund shall be abolished.

2. The provisions of this act* shall become effective on June thirtieth following the adoption of a constitutional amendment creating the budget reserve fund and not otherwise.

(L. 1999 S.B. 403 §§ 33.288, B)

Contingent effective date.

*"This act" (S.B. 403, 1999) contains sections 33.285, 33.288 and 33.577; sections 33.285 and 33.577 were repealed by H.B. 1965, 2010.



Section 33.290 Work program and requested allotments of appropriations.

Work program and requested allotments of appropriations.

33.290. Within two weeks after the approval of the appropriation acts by the governor, each department shall submit to the budget director a work program and requested allotments of appropriations by quarterly periods for the first fiscal year of the biennium. Such requested allotments shall show how the department proposes to classify its expenditures for various purposes and objects of expenditure within each such quarterly period for the fiscal year. Such allotment requests and the allotments as approved shall be in such form and in such detail as the budget director shall direct. Such allotments shall be subject to approval by the governor in such detail as he may determine except that the allotments of the departments not directly under the control of the governor shall be subject to approval only as to the total allotment for each quarter. At the end of any quarterly period any department may make changes in the allotments for the remaining periods upon approval of the governor. At the end of any quarterly period the governor may revise the allotments of any department, and if it shall appear that revenues in any fund for the fiscal year will fall below the estimated revenues for such fund to such extent that the total revenues of such fund will be less than the appropriations from such fund, then and in such case, the governor shall reduce the allotments of appropriations from such fund to any department or departments so that the total of the allotments for the fiscal year will not exceed the total estimated revenue of the fund at any such time. Each such department shall in its requested allotments set aside three percent of the appropriations as a reserve fund which shall be subject to expenditure only with approval of the governor; provided, that this shall not apply to amounts for personal service to pay salaries fixed by law. On or before June first of the first fiscal year of the biennium, similar work programs and requested allotments of the appropriation for the second fiscal year of the biennium shall be submitted to the budget director. Such requests and allotments shall be subject to the same approval, limitations and changes as those for the first year.

(RSMo 1939 § 10906, A.L. 1945 p. 1428 § 59)



Section 33.295 Program established, purpose--fund created, use of moneys--expiration date.

Program established, purpose--fund created, use of moneys--expiration date.

33.295. 1. There is hereby established the "Rebuild Damaged Infrastructure Program" to provide funding for the reconstruction, replacement, or renovation of, or repair to, any infrastructure damaged by a presidentially declared natural disaster, including, but not limited to, the physical components of interrelated systems providing essential commodities and services to the public which includes transportation, communication, sewage, water, and electric systems as well as public elementary and secondary school buildings.

2. There is hereby created in the state treasury the "Rebuild Damaged Infrastructure Fund", which shall consist of money appropriated or collected under this section. Any amount to be transferred to the fund on July 1, 2013, pursuant to subsection 2 of section 33.080 and subsection 2 of section 360.045, in excess of fifteen million dollars shall instead be transferred to the state general revenue fund. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the purposes of this section. Any moneys remaining in the fund at the end of the biennium shall revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

3. No money in the fund shall be expended for the reconstruction, replacement, or renovation of, or repair to, any infrastructure damaged by a presidentially declared natural disaster when such reconstruction, replacement, renovation, or repair is eligible for funding by the United States Department of Housing and Urban Development through a 2013 supplemental disaster allocation of community development block grant funds.

4. The provisions of this section shall expire on June 30, 2014.

(L. 2013 H.B. 1035 merged with S.B. 23)

Effective 7-05-13 (S.B. 23)

9-11-13 (H.B. 1035)

Expires 6-30-14

*H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

*Revisor''s Note: Article III, Sections 29 and 32 of the Missouri Constitution, and Sections 1.130 and 21.250, RSMo, do not specifically address the effective date of a section subject to an emergency clause which is overridden by the general assembly.



Section 33.300 Board of fund commissioners--members--officers--duties.

Board of fund commissioners--members--officers--duties.

33.300. The governor, lieutenant governor, attorney general, state treasurer, and commissioner of administration constitute the board of fund commissioners, of which the governor is president and the state treasurer, secretary. The board shall direct the payment of interest on the state debt, the redemption, issue and cancellation of bonds of the state, and perform all acts required of it by law.

(RSMo 1939 § 13110, A.L. 1945 p. 1428 § 86, A.L. 1961 p. 411, A.L. 1977 H.B. 178, A.L. 1992 S.B. 676 Adopted by Referendum, Proposition C, November 3, 1992, A.L. 2013 H.B. 116)

Prior revisions: 1929 § 11490; 1919 § 13389; 1909 § 11890



Section 33.305 Board of fund commissioners and board of public buildings, additional authority.

Board of fund commissioners and board of public buildings, additional authority.

33.305. 1. "Public entity", as used in this section, shall mean the board of fund commissioners of the state and the state board of public buildings.

2. Any public entity as defined in subsection 1 of this section may:

(1) Execute and perform any obligations under any instruments, contracts, or agreements convenient or necessary to incur obligations with interest calculated at a fixed or variable rate, provided that no more than twenty percent of the debt of the public entity to be outstanding on the day after the issuance of any variable rate debt shall be variable rate debt; and

(2) Obtain without any requirement for bidding, but with compliance with the public entity's policies, credit enhancement or other financing arrangements and execute and perform any obligations under any related contracts and agreements convenient or necessary to facilitate such enhancement or financing arrangements including but not limited to arrangements such as municipal bond insurance; surety bonds; liquidity facilities; forward agreements; tender agreements; remarketing agreements; option agreements; interest rate swap, exchange, cap, lock or floor agreements; letters of credit; and purchase agreements.

3. All financial arrangements entered into under the provisions of this section shall be fully enforceable as valid and binding contracts as and to the extent provided herein and by other applicable law.

4. Nothing in this section shall be applied or interpreted to diminish the power any public entity may otherwise have under any other provisions of law.

(L. 2004 H.B. 959 § 1)



Section 33.315 Leasehold revenue bonds, federal desegregation, board of fund commissioners to determine whether redemption is financially feasible.

Leasehold revenue bonds, federal desegregation, board of fund commissioners to determine whether redemption is financially feasible.

33.315. The board of fund commissioners shall determine whether any governmental entity has sufficient fund balances to redeem leasehold revenue bonds obligated under a federal desegregation action. If the board of fund commissioners determines that any governmental entity has sufficient fund balances to redeem or otherwise pay off such leasehold revenue bonds, the state board of education shall certify, under subdivision (5) of subsection 2 of section 160.415, that no amount is needed by such governmental entity to repay such bonds.

(L. 2004 H.B. 795, et al. § 2)



Section 33.320 Fund commissioners to keep record of proceedings.

Fund commissioners to keep record of proceedings.

33.320. The board of fund commissioners shall keep a record of their proceedings, provide a seal with such device thereon as they may select, and the official acts of the board shall be authenticated by the signatures of the president and secretary with the seal attached.

(RSMo 1939 § 13124, A.L. 1945 p. 1428 § 107)

Prior revisions: 1929 § 11504; 1919 § 13403; 1909 § 11904



Section 33.330 Renewal of defaced or mutilated bonds.

Renewal of defaced or mutilated bonds.

33.330. When any bond or bonds or coupons issued by the state shall be so defaced or mutilated as to become unsuitable for negotiation or are in a condition to be lost by further keeping, the owner or owners of such bond or bonds or coupons may have the same renewed on application to the board of fund commissioners.

(RSMo 1939 § 13070, A.L. 1945 p. 1428 § 87)

Prior revisions: 1929 § 11453; 1919 § 13359; 1909 § 11860



Section 33.340 Defaced bonds to be surrendered to board of fund commissioners before renewed.

Defaced bonds to be surrendered to board of fund commissioners before renewed.

33.340. Before such bond or bonds or coupons shall be renewed it shall be the duty of such owner or owners to surrender to the board of fund commissioners such mutilated or defaced bonds or coupons, accompanied by an application for such renewal, setting forth the number, date, amount and object of issue of such bonds or coupons.

(RSMo 1939 § 13071, A.L. 1945 p. 1428 § 88)

Prior revisions: 1929 § 11454; 1919 § 13360; 1909 § 11861



Section 33.350 Commissioners to examine into validity of defaced bonds.

Commissioners to examine into validity of defaced bonds.

33.350. It shall be the duty of the board of fund commissioners to compare the bond or bonds or coupons so surrendered with the register of bonds in the office of the fund commissioners, and if satisfied that the original bonds or coupons, according to said register, have been surrendered for renewal, bonds or coupons of a similar character with those surrendered shall be issued, signed and registered, in conformity to the several acts under which the original bonds or coupons were issued, respectively.

(RSMo 1939 §§ 13072, 13111, A.L. 1945 p. 1428 § 89)

Prior revisions: 1929 §§ 11455, 11491; 1919 §§ 13361, 13390; 1909 §§ 11862, 11891



Section 33.360 Endorsement of surrendered bonds.

Endorsement of surrendered bonds.

33.360. The state treasurer shall endorse the bond or bonds or coupons surrendered with the words:

Cancelled and duplicate issued this .....day of ..... A.D. ......, his signature to be attested by the secretary of state.

(RSMo 1939 § 13073, A.L. 1945 p. 1428 § 90, A.L. 1977 H.B. 178)

Prior revisions: 1929 § 11456; 1919 § 13362; 1909 § 11863



Section 33.370 Endorsement of duplicate bonds.

Endorsement of duplicate bonds.

33.370. Said duplicate bonds or coupons shall be endorsed when registered and before delivery, as follows:

This duplicate bond or coupon is issued in the place of the original bond or coupon of like number and amount, this day surrendered to the state of Missouri and cancelled.

(RSMo 1939 § 13074, A.L. 1945 p. 1428 § 91)

Prior revisions: 1929 § 11457; 1919 § 13363; 1909 § 11864



Section 33.380 Lost bonds or coupons--application for renewal.

Lost bonds or coupons--application for renewal.

33.380. Whenever any state bond or bonds or coupons shall be lost, stolen or destroyed, the owner or owners thereof may make application to the board of fund commissioners for a renewal thereof. Such application shall be verified by affidavit stating the fact of such loss, and the cause and circumstances of the same, how, when and where such loss occurred.

(RSMo 1939 § 13075, A.L. 1945 p. 1428 § 92)

Prior revisions: 1929 § 11458; 1919 § 13364; 1909 § 11865



Section 33.390 Bond to accompany statement--nature and amount of obligation.

Bond to accompany statement--nature and amount of obligation.

33.390. The said application shall also be accompanied by a bond, to be given by such owner or owners, on unencumbered real estate within this state, or bonds of the United States or of the state of Missouri, or indemnity or surety bond in double the amount of the principal and unpaid interest of said bond or bonds at the time of application, conditioned to save the state harmless from all damages or loss by reason of such issue of duplicates or warrants, which said bonds shall be approved by the board of fund commissioners, and shall be filed in the office of the fund commissioners; and suit may be brought upon said bond in behalf of the state at any time within ten years after the original bond or coupons shall be presented for payment.

(RSMo 1939 § 13076, A.L. 1945 p. 1428 § 93)

Prior revisions: 1929 § 11459; 1919 § 13365; 1909 § 11866



Section 33.400 Commissioners to issue duplicate bonds or coupons, when.

Commissioners to issue duplicate bonds or coupons, when.

33.400. Whenever application is made for reissue of lost bonds or coupons, and proper bond has been given by the applicant and approved by the board of fund commissioners, the board of fund commissioners shall examine the matter, and if they are satisfied that said bonds or coupons have been destroyed, lost or stolen, then they shall order duplicate bonds or coupons of like number, date and amount of the original bonds or coupons to be issued, or they may, in their discretion, order a warrant for the amount of such bonds or coupons to be drawn on the appropriation made by the general assembly for state sinking fund or state interest fund, for the payment of the same. When bonds are issued, coupons shall be attached thereto of the same character and in the same number as was on the original bonds at the time of their loss, destruction or theft.

(RSMo 1939 § 13112, A.L. 1945 p. 1428 § 94)

Prior revisions: 1929 § 11492; 1919 § 13391; 1909 § 11892



Section 33.410 Issuance of duplicate bonds.

Issuance of duplicate bonds.

33.410. Said duplicate bonds or coupons shall be issued, signed and registered in conformity to the several acts under which the original bonds or coupons were issued, respectively.

(RSMo 1939 § 13077, A.L. 1945 p. 1428 § 95)

Prior revisions: 1929 § 11460; 1919 § 13366; 1909 § 11867



Section 33.420 Endorsement of duplicate bonds.

Endorsement of duplicate bonds.

33.420. Said duplicate bonds or coupons shall be endorsed, when registered, and before the delivery, as follows:

This duplicate bond (or coupon) is issued in the place of the original bond (or coupon) of like number and amount, proved to be lost or destroyed.

(RSMo 1939 § 13078, A.L. 1945 p. 1428 § 96)

Prior revisions: 1929 § 11461; 1919 § 13367; 1909 § 11868



Section 33.440 Commissioners to select fiscal agent.

Commissioners to select fiscal agent.

33.440. It shall be the duty of the fund commissioners to select, from time to time, some bank as fiscal agent, where all of the interest on the bonded debt of the state shall be paid, except interest on the state school and seminary bonds or state certificates of indebtedness, the interest on which shall be paid directly out of the state treasury; and whenever a change shall be made in the state's fiscal agent, the board shall immediately notify the holders of said bonds of such new selection by publication in two metropolitan daily newspapers.

(RSMo 1939 § 13114, A.L. 1945 p. 1428 § 98)

Prior revisions: 1929 § 11494; 1919 § 13393; 1909 § 11894



Section 33.450 Fiscal agent to furnish board with statement.

Fiscal agent to furnish board with statement.

33.450. The said board of fund commissioners shall require the bank selected as the fiscal agent of the state to furnish the board a statement of the amount of money received by said bank for the payment of interest on the bonds of the state, as aforesaid. The said bank shall open an account with the board of fund commissioners, crediting them with the amount received, and charging them with the bonds and coupons paid by it for the state, and its commissions, which commissions shall not exceed one-tenth of one percent of the amount paid by it.

(RSMo 1939 § 13115, A.L. 1945 p. 1428 § 99)

Prior revisions: 1929 § 11495; 1919 § 13394; 1909 § 11895



Section 33.460 Duty of fund commissioners to make requisition for amount of interest.

Duty of fund commissioners to make requisition for amount of interest.

33.460. The fund commissioners, at the times provided by law before any state bonds or interest thereon becomes due, shall requisition the amount necessary to pay the bonds or interest and the necessary expenses to be incurred in transmitting the moneys; whereupon the commissioner of administration shall certify the amount and a warrant shall be issued upon the state treasury payable out of the current appropriation made by the general assembly for the payment of the bonds and interest. If there is not sufficient money in the treasury belonging to the fund to pay the warrant, then the deficiency shall be paid out of any other moneys in the treasury belonging to the general revenue fund. The warrant shall be delivered to the state treasurer, who shall transmit the amount of money therein specified to the state's fiscal agent, with instructions to place the money to the credit of the board of fund commissioners for payment of interest, or principal, of the bonded indebtedness of the state.

(RSMo 1939 § 13116, A.L. 1945 p. 1428 § 100, A.L. 1961 p. 411, A.L. 1991 S.B. 185)

Prior revisions: 1929 § 11496; 1919 § 13395; 1909 § 11896

Effective 6-18-91



Section 33.470 Fiscal agent to furnish commissioners copy of account between bank and fund commissioners.

Fiscal agent to furnish commissioners copy of account between bank and fund commissioners.

33.470. The board of fund commissioners shall require the bank selected as state's fiscal agent to transmit to them, within thirty days after payment of any installment of interest or bonds, an exact copy of the account between the bank and the fund commissioners, with an abstract of the coupons or bonds taken up by the bank, and the coupons or bonds. The abstract and coupons or bonds shall be carefully compared by the fund commissioners, and if correct, the fund commissioners shall certify to the fiscal agent the correctness of the abstract, and credit the fiscal agent with the amount of bonds or coupons paid, as shown by the abstract.

(RSMo 1939 § 13117, A.L. 1945 p. 1428 § 101, A.L. 1961 p. 411)

Prior revisions: 1929 § 11497; 1919 § 13396; 1909 § 11897



Section 33.520 Deposits may be withdrawn.

Deposits may be withdrawn.

33.520. If at any time the board of fund commissioners shall be of the opinion that the safety of state moneys requires immediate withdrawal from state depositary, or the state's fiscal agent, they shall direct such withdrawal to be made, and the state treasurer shall forthwith obey such order.

(RSMo 1939 § 13123, A.L. 1945 p. 1428 § 106)

Prior revisions: 1929 § 11503; 1919 § 13402; 1909 § 11903



Section 33.530 Treasurer to keep cancelled bonds and coupons.

Treasurer to keep cancelled bonds and coupons.

33.530. The state treasurer shall keep in his office all cancelled bonds and coupons of the board of fund commissioners. All cancelled bonds and coupons of the board shall be bound or otherwise secured in such manner as to provide adequate safekeeping records.

(RSMo 1939 § 13046, A.L. 1945 p. 1428 § 108, A.L. 1977 H.B. 178, A.L. 1991 S.B. 185)

Prior revisions: 1929 § 11424; 1919 § 13330; 1909 § 11831

Effective 6-18-91



Section 33.540 Treasurer to keep redeemed bond register.

Treasurer to keep redeemed bond register.

33.540. All bonds purchased or paid under the laws of this state shall be deposited with the state treasurer, who shall immediately proceed, in the presence of the fund commissioners, to cancel the bonds and all attached coupons by punching in a manner to preclude the possibility of negotiation, use or sale. He shall register the cancelled bonds in a well-bound book kept for that purpose, designated "the redeemed bond register". The bonds shall be registered by their numbers, dates, series and amounts, the date of their payment or purchase, to whom paid or from whom purchased, and under what law it was done.

(RSMo 1939 § 13080, A.L. 1945 p. 1428 § 109, A.L. 1961 p. 411, A.L. 1977 H.B. 178)

Prior revisions: 1929 § 11463; 1919 § 13373; 1909 § 11874



Section 33.541 Refunding bonds, when, requirements, powers of the board.

Refunding bonds, when, requirements, powers of the board.

33.541. 1. The general obligation bonds issued pursuant to section 37 of article III of the Missouri Constitution may be refunded in whole or in part, in any of the following circumstances:

(1) When any such bonds are by their terms callable for payment and redemption in advance of their date of maturity and are duly called for payment and redemption; or

(2) When any such bonds are voluntarily surrendered by the holder or holders thereof in exchange for refunding bonds; or

(3) When rates of interest make it favorable to refund any bonds issued, otherwise when the board deems it advisable and in the best interest of the state to refund any bonds.

2. For the purpose of refunding any bonds issued pursuant to section 37 of article III of the Missouri Constitution, sections 33.300 to 33.540, and this section, including refunding bonds, the board may:

(1) Make and issue refunding bonds in the amount necessary to pay off and redeem the bonds to be refunded in advance of their maturity or redemption, or as the same mature or are called for redemption, together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds;

(2) Sell refunding bonds in the manner provided in sections 33.300 to 33.540, for the sale of general obligation bonds;

(3) Use the proceeds from the sale of refunding bonds to pay off, redeem and cancel the old bonds and coupons in advance of their maturity or redemption or as the same mature or are called for redemption, together with the past due interest and the premium, if any, due thereon, or the bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued. No refunding bonds issued pursuant to section 37 of article III of the Missouri Constitution shall be payable in more than twenty-five years from the date thereof or shall bear interest at a rate or rates exceeding the rate permitted by law.

3. Payment of the refunding bonds and the interest thereon shall be secured by a pledge of the full faith, credit and resources of the state of Missouri. Bonds of two or more issues may be refunded by a single issue of refunding bonds.

4. Refunding bonds may be issued by the board pursuant to this section without further authorization of the general assembly. Any refunding bonds issued pursuant to this section shall not create an additional debt or liability for the purpose of calculating the limitation on the amount of bonds which the board may issue imposed by section 37 of article III of the Missouri Constitution.

(L. 1986 S.B. 457, et al., A.L. 1987 H.B. 870)



Section 33.543 General revenue fund created.

General revenue fund created.

33.543. There is hereby created in the state treasury the "General Revenue Fund". All moneys received by this state shall be deposited in the state treasury to the credit of the general revenue fund, unless required by statute or constitutional provision to be deposited in some other specifically named fund.

(L. 1978 H.B. 1218 § 1)

Effective 7-1-78



Section 33.546 Federal grant program fund created--deposits and disbursements--lapse.

Federal grant program fund created--deposits and disbursements--lapse.

33.546. 1. There is hereby created in the state treasury the "Federal Grant Program Fund". All moneys received from the federal government as grants shall be deposited in the state treasury to the credit of the federal grant program fund except those funds which are required by the constitution or statutes of this state to be placed in a restricted use fund.

2. All money received by any agency to cover indirect or reimbursable costs shall be deposited in the treasury to the credit of the appropriate fund.

3. Notwithstanding the provisions of section 33.080, moneys in the federal grant program fund shall not lapse.

4. No money shall be withdrawn from the federal grant program fund except by appropriation.

(L. 1978 H.B. 1218 § 2)

Effective 7-1-78



Section 33.550 Director of revenue authorized to accept gifts.

Director of revenue authorized to accept gifts.

33.550. Whenever any devise, bequest, donation, gift or assignment of money, bonds or choses in action, or of any property, real, personal or mixed, shall be made or offered to be made to this state, the director of revenue shall be and is hereby authorized to receive and accept the same on such terms, conditions and limitations as may be agreed upon between the grantor, donor or assignor of said property and said official, so that the right and title to such property shall pass to and vest in this state, and all such property so vested in this state and the proceeds thereof when collected may be appropriated for educational purposes, or for such other purposes as the legislature may direct.

(RSMo 1939 § 643, A.L. 1947 V. I p. 296)

Prior revisions: 1929 § 643; 1919 § 5333



Section 33.560 Collection--suits for--other proceedings--by whom instituted--compensation of counsel.

Collection--suits for--other proceedings--by whom instituted--compensation of counsel.

33.560. Whenever it shall be necessary to protect the right or title of the state to any property so received or derived as aforesaid, or to collect or reduce into possession any such bonds, notes, bills, or chose in action or other property, the attorney general shall institute and prosecute necessary proceedings in any court of competent jurisdiction, and shall employ such counsel as he may deem necessary to assist in the institution and prosecution of such proceedings, who shall, for services thus rendered, be entitled to reasonable compensation out of the amounts recovered or collected in such proceedings.

(RSMo 1939 § 644)

Prior revisions: 1929 § 644; 1919 § 5334

CROSS REFERENCE:

Insolvency, priority of state's lien, 430.330, 430.340



Section 33.563 State institutions gift trust fund created.

State institutions gift trust fund created.

33.563. There is hereby created in the treasury the "State Institutions Gift Trust Fund". Unless otherwise provided, all moneys derived from gifts, bequests or donations to or for the use of any state agency or state institution shall be deposited in the treasury to the credit of the state institutions gift trust fund and shall be appropriated for the purposes of carrying out the objects for which the gift, bequest or donation was made.

(L. 1978 H.B. 1218 § 3)

Effective 7-1-78

CROSS REFERENCE:

State institutions gift trust fund abolished subject to exemption, 33.571



Section 33.564 International promotions revolving fund established--purpose--promotions, defined--state treasurer's powers and duties--fund not to lapse.

International promotions revolving fund established--purpose--promotions, defined--state treasurer's powers and duties--fund not to lapse.

33.564. 1. A special revolving fund to be known as the "International Promotions Revolving Fund" is hereby established within the state treasury. It shall consist of any fees, gifts, contributions, grants or bequests received by the fund from federal, private or other sources. No appropriations from the state's general revenue fund shall be made by the general assembly to the international promotions revolving fund.

2. The state treasurer shall be the custodian of the fund and shall make disbursements from it as provided for in appropriations. The purpose of the international promotions revolving fund is to enable the state to represent Missouri corporations and businesses at international promotions. For the purposes of this section, "promotions" shall mean trade shows, catalog shows, trade missions, foreign missions to Missouri, seminars, conferences, promotional catalogs and market research reports. Moneys appropriated from the fund shall be used for the payment of registration fees, travel expenses, support of staff, fees for translators, the costs of transportation in foreign countries and other necessary expenses associated with attendance at international promotions.

3. Any moneys remaining in the international promotions revolving fund at the end of any fiscal year shall not lapse to the general revenue fund, as provided for in section 33.080, but shall remain in the international promotions revolving fund.

(L. 1990 S.B. 633 §§ 1, 2, 3, A.L. 1994 H.B. 1248 & 1048, A.L. 1998 S.B. 828)



Section 33.700 Fund created, amount limited.

Fund created, amount limited.

33.700. There is created "The Governmental Emergency Fund" which shall consist of all moneys appropriated, transferred or otherwise credited to it by law not to exceed the sum of one hundred fifty thousand dollars per annum.

(L. 1967 p. 115 § 1)



Section 33.710 Committee, composition--expenses--officers.

Committee, composition--expenses--officers.

33.710. 1. There is created "The Governmental Emergency Fund Committee" consisting of the governor, the commissioner of administration, the chairman and ranking minority member of the senate appropriations committee, the chairman and ranking minority member of the house appropriations committee and the director of the division of design and construction who shall serve as consultant to the committee without vote.

2. The members of the committee shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred by them in the performance of their official duties.

3. The committee shall elect from among its members a chairman and vice chairman and such other officers as it deems necessary.

(L. 1967 p. 115 § 2)



Section 33.720 Funds to be allocated for certain purposes.

Funds to be allocated for certain purposes.

33.720. The moneys in the fund are subject to allocation and expenditure in the manner prescribed in sections 33.700 to 33.730 and only to meet emergency and unanticipated requirements necessary to insure the proper functioning of state government and to render essential state services when the general assembly is not in session and which were not foreseeable or predictable at the time of the preparation and adoption of the budget and the passage of appropriation measures during the session of the general assembly next preceding the occurrence of the emergency and for which moneys, other than from this fund, are not available or are insufficient.

(L. 1967 p. 115 § 3)



Section 33.730 Requests for allocation, how made--allocations, vote required.

Requests for allocation, how made--allocations, vote required.

33.730. 1. Requests by a state department or agency for the allocation and expenditure of money from the fund shall be made by the administrative head of the department or agency in writing to the governor and to the chairman of the governmental emergency fund committee who shall transmit the request to the committee.

2. The request shall recite the existence of the circumstances which are deemed to require the requested allocation and expenditure from the fund, the amount necessary to meet the emergency and such other information as the committee may by rule or regulation require.

3. No allocation or expenditure of money from the fund shall be made except after authorization by a majority vote of the full membership of the governmental emergency fund committee and only for the specific purpose authorized by the committee. Upon approval of any allocation and expenditure from the fund, the committee shall certify to the commissioner of administration the amount and purposes allowed.

(L. 1967 p. 115 § 4, A.L. 1971 S.B. 163)



Section 33.750 Definitions.

Definitions.

33.750. As used in this section and section 33.752:

(1) "Commission" refers to the Missouri minority business development commission established under section 33.752;

(2) "Contract" means any contract awarded by a state agency for construction projects or the procurement of goods or services, including professional services;

(3) "Minority business enterprise" or "minority business" means an individual, partnership, corporation, or joint venture of any kind that is owned and controlled by one or more persons who are:

(a) United States citizens; and

(b) Members of a racial minority group;

(4) "Owned and controlled" means having:

(a) Ownership of at least fifty-one percent of the enterprise, including corporate stock of a corporation;

(b) Control over the management and day-to-day operations of the business; and

(c) An interest in the capital, assets, and profits and losses of the business proportionate to the percentage of ownership;

(5) "Racial minority group" means:

(a) Blacks;

(b) American Indians;

(c) Hispanics;

(d) Asian Americans; and

(e) Other similar racial minority groups;

(6) "State agency" refers to an authority, board, branch, commission, committee, department, division, or other instrumentality of the executive branch of state government.

(L. 1984 S.B. 468 § 1, A.L. 1993 H.B. 566)



Section 33.752 Minority business advocacy commission established--members--qualifications--terms--vacancy--per diem and expenses--meetings--duties--staff.

Minority business advocacy commission established--members--qualifications--terms--vacancy--per diem and expenses--meetings--duties--staff.

33.752. 1. There is hereby established the "Missouri Minority Business Advocacy Commission". The commission shall consist of nine members:

(1) The director of the department of economic development;

(2) The commissioner of the office of administration;

(3) Three minority business persons, appointed by the governor, one of whom shall be designated chairman of the commission;

(4) Two members of the house of representatives appointed by the speaker of the house of representatives;

(5) Two members of the senate appointed by the president pro tempore of the senate. No more than two of the three members appointed by the governor may be of the same political party. Appointed members of the commission shall serve four-year terms, except that of the initial appointments made by the governor, one shall be for a two-year term, one shall be for a three-year term and one shall be for a four-year term. A vacancy occurs if a legislative member leaves office for any reason. Any vacancy on the commission shall be filled in the same manner as the original appointment.

2. The department of economic development and the office of administration shall develop a plan to increase procurements from minority businesses by all state departments and submit that plan to the governor by July, 1994.

3. Each member appointed by the governor shall receive as compensation a per diem of up to thirty-five dollars for each day devoted to the affairs of the commission and be reimbursed for his actual and necessary expenses incurred in the discharge of his official duties.

4. Each legislative member of the commission is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim committees. The allowances specified in this subsection shall be paid from the amounts appropriated for that purpose.

5. The commission shall meet at least three times each year and at other times as the chairman deems necessary.

6. The duties of the commission shall include, but not be limited to, the following:

(1) Identify minority businesses in the state;

(2) Assess the needs of minority businesses;

(3) Initiate aggressive programs to assist minority businesses in obtaining state contracts and federal agency procurements;

(4) Give special publicity to procurement, bidding, and qualifying procedures;

(5) Include minority businesses on solicitation mailing lists;

(6) Make recommendations regarding policies, programs and procedures to be implemented by the commissioner of the office of administration;

(7) Prepare and maintain timely data on minority business qualified to bid on state and federal procurement projects;

(8) Prepare a review of the commission and the various affected departments of government to be submitted to the governor and the general assembly on March first and October first of each year, evaluating progress made in the areas defined in this subsection;

(9) Provide a focal point and assist and counsel minority small businesses in their dealings with federal, state and local governments regarding the obtaining of business licenses and permits, including, but not limited to, providing ready access to information regarding government requirements which affect minority small business;

(10) Analyze current legislation and regulation as it affects minority business for the purpose of determining methods of elimination or simplification of unnecessary regulatory requirements;

(11) Assist minority businesses in obtaining available technical and financial assistance;

(12) Initiate and encourage minority business education programs, including programs in cooperation with various public and private educational institutions;

(13) Receive complaints and recommendations concerning policies and activities of federal, state and local governmental agencies which affect minority small businesses, and develop, in cooperation with the agency involved, proposals for changes in policies or activities to alleviate any unnecessary adverse effects to minority small business.

7. The department of economic development shall furnish administrative support and staff for the effective operation of the commission.

(L. 1984 S.B. 468 § 2, A.L. 1993 H.B. 566)



Section 33.753 Plan to increase minority business to be provided to the governor and the general assembly, due when.

Plan to increase minority business to be provided to the governor and the general assembly, due when.

33.753. The Missouri minority business advocacy commission, as established pursuant to section 33.752 shall, in addition to providing the governor with a plan to increase procurement from minority businesses by all state departments as provided in subsection 2 of section 33.752, also provide to the general assembly the findings of such plan and provide details of any recommended legislation that may be needed to carry out the provisions of the plan. The commission shall submit the plan and recommended legislation to the general assembly within six months of delivery of the original plan to the governor.

(L. 1995 H.B. 562 § 34.354)



Section 33.756 Minority business development commission to confer with division of tourism on rules.

Minority business development commission to confer with division of tourism on rules.

33.756. The minority business development commission shall consult with the tourism commission in establishing rules and regulations for African-American and other minority business participation.

(L. 1993 H.B. 188 § 2)



Section 33.800 Procedure to be established for performance-based review of state agencies.

Procedure to be established for performance-based review of state agencies.

33.800. The chairman of the house budget committee, the chairman of the senate appropriations committee and the commissioner of administration shall develop budget review procedures to provide for a performance-based review of state agency budgets. Such procedures shall be jointly adopted by the budget committee of the house, the appropriations committee of the senate and the office of administration.

(L. 1994 H.B. 1109, et al. § 1, A.L. 2003 S.B. 299 & 40)



Section 33.803 Performance-based review procedure--selection of department or agency, how determined.

Performance-based review procedure--selection of department or agency, how determined.

33.803. 1. Performance-based review procedures shall be designed to:

(1) Operate on a defined rotating basis requiring the performance-based review of specified departments or agencies in a particular fiscal year; or

(2) Provide for random review of specific departments or agencies on the basis of perceived needs and requirements of the state budget.

2. Performance-based review shall be required by the budget and appropriations committees and the selection of the department or agency or program shall be made on a rotating basis, with a majority concurrence of the chairman of the house budget committee, the chairman of the senate appropriations committee and the director of the division of budget and planning; provided that, every department, division, or agency shall be reviewed at least once every five years after January 1, 2005. The chair of the house budget committee, the chair of the senate appropriations committee, and the director of the division of budget and planning shall decide what the review will cover, which may include the:

(1) Entire budget of the department or agency;

(2) Budget subclasses as detailed by the office of administration; or

(3) Selected programs; and

(4) Outcome measures used for programs and funds within the department, division, or agency.

3. Where similar programs or services are provided by more than one department or agency, the performance-based review procedures may provide for a review and investigation of the program or service level on an interagency or interdepartmental basis in an effort to consolidate such programs or services.

(L. 1994 H.B. 1109, et al. § 2, A.L. 2003 S.B. 299 & 40)



Section 33.805 Department or agency selected for performance-based review, appropriation requests, procedure, duties of agency.

Department or agency selected for performance-based review, appropriation requests, procedure, duties of agency.

33.805. 1. Any department or agency selected for a performance-based review under procedures adopted pursuant to the provisions of sections 33.800 to 33.810 shall present its appropriation request in a manner prescribed by the budget and appropriation committees so that all programs or services can be reviewed, to the extent practicable, on the basis of a cost/benefit evaluation, and shall contain, to the extent requested, a detailed itemization of all existing and anticipated expenditures which are to be allocated to each program, service or function for the year of the appropriation request.

2. All departments and agencies shall submit their respective appropriations requests in a uniform manner as prescribed by procedures prescribed pursuant to section 33.800.

(L. 1994 H.B. 1109, et al. § 3, A.L. 2003 S.B. 299 & 40)



Section 33.807 Access to all records and assistance to house and senate committees, exceptions.

Access to all records and assistance to house and senate committees, exceptions.

33.807. All officers and employees of the state, all departments, boards, commissions, bureaus and other agencies and institutions of the state which are supported, in whole or in part, by appropriations from the state shall furnish the budget committee of the house of representatives and the appropriations committee of the senate with complete access to their records and full information and assistance in any matter of research or investigation in connection with a performance-based review. This section shall not be construed to compel the disclosure of any records or information which is declared to be privileged or confidential under any law of this state or the United States or by an order of a court of competent jurisdiction.

(L. 1994 H.B. 1109, et al. § 4, A.L. 2003 S.B. 299 & 40)



Section 33.810 Analysis team to be formed, members selection--expenses, how paid--duties of team--review to begin and end when.

Analysis team to be formed, members selection--expenses, how paid--duties of team--review to begin and end when.

33.810. When any department or agency is selected for a performance-based review pursuant to the provisions of sections 33.800 to 33.810, an analysis team shall be formed to consist of a budget analyst of the senate appropriations committee selected by the chairman of the senate appropriations committee, a budget analyst of the house budget committee selected by the chairman of the house budget committee, a budget analyst who is employed by the office of administration designated by the commissioner of administration, and an employee of the department or agency subject to the performance-based review selected by the chief administrative officer of that department or agency. Upon request of the chairmen of the legislative committees, the oversight division of the joint committee on legislative research shall assist the analysis team and provide such services as may be required. Members of the team shall receive no additional compensation for their services, but may be reimbursed for their actual and necessary expenses connected with the performance of their duties out of the joint legislative contingent fund. The team shall perform such functions, analysis and other duties as are specified in the performance-based review procedures established pursuant to the provisions of section 33.800. The team shall begin the performance-based review no sooner than the final approval of the appropriations bills by the governor and complete the review no later than December thirty-first of the same year.

(L. 1994 H.B. 1109, et al. § 5, A.L. 2003 S.B. 299 & 40)



Section 33.812 Federal assistance, acceptance by state agency prior to submission of its application to house and senate committees--exceptions.

Federal assistance, acceptance by state agency prior to submission of its application to house and senate committees--exceptions.

33.812. 1. Prior to the acceptance of any new financial assistance or grants from the federal government, or agency thereof, by or on behalf of the state agency thereof, a copy of such application shall be submitted to the members of the budget committee of the house of representatives, the members of the appropriations committee of the senate and the office of administration unless notification of the new assistance or grant was provided through the agency's budget request.

2. The provisions of subsection 1 of this section shall not apply to publicly supported two- and four-year institutions of higher education unless the federal grant or assistance requires the state to appropriate state funds as a condition that must be met for expenditure of the federal grant or assistance.

(L. 1994 H.B. 1109, et al. § 6)



Section 33.825 Citation of law.

Citation of law.

33.825. Sections 33.825 to 33.831 shall be known and may be cited as the "Federal Mandate Auditor Act".

(L. 1994 H.B. 1109, et al. § 7)



Section 33.827 Definitions.

Definitions.

33.827. As used in sections 33.825 to 33.831, the following terms mean:

(1) "Congressional delegation", all members of the United States Senate and House of Representatives from Missouri;

(2) "State", all agencies of the state including independent agencies, state colleges and universities; and

(3) "Unfunded federal mandate", a provision of a federal law or regulation that raises state or local government costs without providing the corresponding funding.

(L. 1994 H.B. 1109, et al. § 8)



Section 33.829 Director of oversight to be federal mandate auditor.

Director of oversight to be federal mandate auditor.

33.829. The director of the oversight division of the committee on legislative research shall be the federal mandate auditor.

(L. 1994 H.B. 1109, et al. § 9)



Section 33.850 Joint subcommittee organized, members, duties--annual reports, recommendations--meetings, hearings--expiration date.

Joint subcommittee organized, members, duties--annual reports, recommendations--meetings, hearings--expiration date.

33.850. 1. The committee on legislative research shall organize a subcommittee, which shall be known as the "Joint Subcommittee on Recovery Accountability and Transparency", to coordinate and conduct oversight of covered funds to prevent fraud, waste, and abuse.

2. The subcommittee shall consist of the following eight members:

(1) One-half of the members appointed by the chairperson from the house which he or she represents, two of whom shall be from the majority party and two of whom shall be from the minority party; and

(2) One-half of the members appointed by the vice chairperson from the house which he or she represents, two of whom shall be from the majority party and two of whom shall be from the minority party.

3. The appointment of the senate and house members shall continue during the member's term of office as a member of the general assembly or until a successor has been appointed to fill the member's place when his or her term of office as a member of the general assembly has expired.

4. The subcommittee shall coordinate and conduct oversight of covered funds in order to prevent fraud, waste, and abuse, including:

(1) Reviewing whether the reporting of contracts and grants using covered funds meets applicable standards and specifies the purpose of the contract or grant and measures of performance;

(2) Reviewing whether competition requirements applicable to contracts and grants using covered funds have been satisfied;

(3) Reviewing covered funds to determine whether wasteful spending, poor contract or grant management, or other abuses are occurring and referring matters it considers appropriate for investigation to the attorney general or the agency that disbursed the covered funds;

(4) Receiving regular reports from the commissioner of the office of administration, or his or her designee, concerning covered funds; and

(5) Reviewing the number of jobs created using these funds.

5. The subcommittee shall submit annual reports to the governor and general assembly, including the senate appropriations committee and house budget committee, that summarize the findings of the subcommittee with regard to its duties in subsection 4 of this section. All reports submitted under this subsection shall be made publicly available and posted on the governor's website, the general assembly website, and each state agency website. Any portion of a report submitted under this subsection may be redacted when made publicly available, if that portion would disclose information that is not subject to disclosure under chapter 610, or any other provision of state law.

6. (1) The subcommittee shall make recommendations to agencies on measures to prevent fraud, waste, and abuse relating to covered funds.

(2) Not later than thirty days after receipt of a recommendation under subdivision (1) of this subsection, an agency shall submit a report to the governor and general assembly, including the senate appropriations committee and house budget committee, and the subcommittee that states:

(a) Whether the agency agrees or disagrees with the recommendations; and

(b) Any actions the agency will take to implement the recommendations.

7. The subcommittee may:

(1) Review audits from the state auditor and conduct reviews relating to covered funds; and

(2) Receive regular testimony from the state auditor relating to audits of covered funds.

8. (1) Not later than thirty days after the date on which all initial members of the subcommittee have been appointed, the subcommittee shall hold its first meeting. Thereafter, the subcommittee shall meet at the call of the chairperson of the subcommittee.

(2) A majority of the members of the subcommittee shall constitute a quorum, but a lesser number of members may hold hearings.

9. The subcommittee may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the subcommittee considers advisable to carry out the provisions of this section. Each agency of this state shall cooperate with any request of the subcommittee to provide such information as the subcommittee deems necessary to carry out the provisions of this section. Upon request of the subcommittee, the head of each agency shall furnish such information to the subcommittee. The head of each agency shall make all officers and employees of that agency available to provide testimony to the subcommittee and committee personnel.

10. Subject to appropriations, the subcommittee may enter into contracts with public agencies and with private persons to enable the subcommittee to discharge its duties under the provisions of this section, including contracts and other arrangements for studies, analyses, and other services.

11. The members of the subcommittee shall serve without compensation, but may be reimbursed for reasonable and necessary expenses incurred in the performance of their official duties.

12. As used in this section, the term "covered fund" shall mean any moneys received by the state or any political subdivision under the American Recovery and Reinvestment Act of 2009, as enacted by the 111th United States Congress.

13. This section shall expire March 1, 2013.

(L. 2010 H.B. 1965)

Expires 3-01-13






Chapter 34 State Purchasing and Printing

Section 34.010 Definitions.

Definitions.

34.010. 1. The term "department" as used in this chapter shall be deemed to mean department, office, board, commission, bureau, institution, or any other agency of the state, except the legislative and judicial departments.

2. The term "lowest and best" in determining the lowest and best award, cost, and other factors are to be considered in the evaluation process. Factors may include, but are not limited to, value, performance, and quality of a product.

3. The term "Missouri product" refers to goods or commodities which are manufactured, mined, produced, or grown by companies in Missouri, or services provided by such companies.

4. The term "negotiation" as used in this chapter means the process of selecting a contractor by the competitive methods described in this chapter, whereby the commissioner of administration can establish any and all terms and conditions of a procurement contract by discussion with one or more prospective contractors.

5. The term "purchase" as used in this chapter shall include the rental or leasing of any equipment, articles or things.

6. The term "supplies" used in this chapter shall be deemed to mean supplies, materials, equipment, contractual services and any and all articles or things, except for utility services regulated under chapter 393 or as in this chapter otherwise provided.

7. The term "value" includes but is not limited to price, performance, and quality. In assessing value, the state purchaser may consider the economic impact to the state of Missouri for Missouri products versus the economic impact of products generated from out of state. This economic impact may include the revenues returned to the state through tax revenue obligations.

(RSMo 1939 § 14599, A.L. 1945 p. 1428 § 73, A.L. 1965 p. 142, A.L. 1995 H.B. 562, A.L. 2004 S.B. 1249)

CROSS REFERENCE:

Commissioner of administration to head division of purchasing, 37.010



Section 34.030 Shall purchase all supplies and lands.

Shall purchase all supplies and lands.

34.030. The commissioner of administration shall purchase all supplies for all departments of the state, except as in this chapter otherwise provided. The commissioner of administration shall negotiate all leases and purchase all lands, except for such departments as derive their power to acquire lands from the constitution of the state.

(RSMo 1939 § 14590, A.L. 1945 p. 1428 § 64)

CROSS REFERENCES:

Contracts, advertisement of bids for construction work, 8.250

Forms, approval required, 37.340; failure to obtain personal liability, 37.390

Printing or copying equipment, contracts or leases approval required, 37.350; failure to obtain, personal liability, 37.390



Section 34.031 Recycled products, preference for products made from solid waste--elimination of purchase of products made from polystyrene foam--commissioner of administration, duties--report.

Recycled products, preference for products made from solid waste--elimination of purchase of products made from polystyrene foam--commissioner of administration, duties--report.

34.031. 1. The commissioner of administration, in consultation with the environmental improvement and energy resources authority of the department of natural resources, shall give full consideration to the purchase of products made from materials recovered from solid waste and to the reduction and ultimate elimination of purchases of products manufactured in whole or in part of thermoformed or other extruded polystyrene foam manufactured using any fully halogenated chlorofluorocarbon (CFC). Products that utilize recovered materials of a price and quality comparable to products made from virgin materials shall be sought and purchased, with particular emphasis on recycled oil, retread tires, compost materials and recycled paper products. The commissioner shall exercise a preference for such products if their use is technically feasible and, where a bid is required, their price is equal to, or less than, the price of items which are manufactured or produced from virgin materials. Products that would be inferior, violate safety standards or violate product warranties if the provisions of this section are followed may be excluded from the provisions of this section.

2. The commissioner of administration shall:

(1) Review the procurement specifications in order to eliminate discrimination against the procurement of recycled products;

(2) Review and modify the contract specifications for paper products and increase the minimum required percentage of recycled paper in each product as follows:

(a) Forty percent recovered materials for newsprint;

(b) Eighty percent recovered materials for paperboard;

(c) Fifty percent waste paper in high grade printing and writing paper;

(d) Five to forty percent in tissue products;

(3) Support federal incentives and policy guidelines designed to promote these goals;

(4) Develop and implement a cooperative procurement policy to facilitate bulk order purchases and to increase availability of recycled products. The policy shall be distributed to all state agencies and shall be made available to political subdivisions of the state;

(5) Conduct a survey using existing staff of those items customarily required by the state that are manufactured in whole or part from polystyrene plastic, and report its findings, together with an analysis of environmentally acceptable alternatives thereto, prepared in collaboration with the department of natural resources, to the general assembly and every state agency within six months of August 28, 1995.

3. Notwithstanding the provisions of this section, no state agency may purchase any food or beverage containers or wrapping manufactured from any polystyrene foam manufactured using any fully halogenated chlorofluorocarbon (CFC) found by the United States Environmental Protection Agency (EPA) to be an ozone-depleting chemical.

4. No state agency may purchase any items made in whole or part of thermoformed or other extruded polystyrene foam manufactured using any fully halogenated chlorofluorocarbon (CFC) found by the United States Environmental Protection Agency (EPA) to be an ozone-depleting chemical without approval from the commissioner of administration. Approval shall not be granted unless the purchasing agency demonstrates to the satisfaction of the director of the department of natural resources and the commissioner that there is no environmentally more acceptable alternatives or the quality of such alternatives is not adequate for the purpose intended.

5. For each paper product type and corresponding recycled paper content standard pursuant to subdivision (2) of subsection 2 of this section, attainment goals for the percentage of paper products to be purchased that utilize post-consumer recovered materials shall be:

(1) Ten percent in 1991 and 1992;

(2) Twenty-five percent in 1993 and 1994;

(3) Forty percent in 1995; and

(4) Sixty percent by 2000.

6. In the review of capital improvement projects for buildings and facilities of state government, the commissioner of administration shall direct the division of design and construction to give full consideration to alternatives which use solid waste, as defined in section 260.200, as a fuel for energy production or which use products composed of materials recovered from solid waste.

7. The commissioner of administration, in consultation with the environmental improvement and energy resources authority of the department of natural resources, shall prepare and provide by January first of each year an annual report summarizing past activities and accomplishments of the program and proposed goals of the program including projections for each affected agency. The report shall also include a list of products utilizing recovered materials that could substitute for products currently purchased and a schedule of amounts purchased of products utilizing recovered materials compared to purchases of similar products utilizing virgin materials for the period covered by the annual report.

8. The office of administration, department of natural resources and department of economic development shall cooperate jointly and share to the greatest extent possible, information and other resources to promote:

(1) Producers or potential producers of secondary material goods to expand or develop their product lines;

(2) Increased demand for secondary materials recovered in Missouri; and

(3) Increased demand by state government for products which contain secondary materials recovered in Missouri.

9. The commissioner of administration may increase minimum recycled content percentages for paper products, minimum recycled content percentages for other recycled products and establish minimum post-consumer content as such products become available. The preference provided in subsection 1 of this section shall apply to the minimum standards established by the commissioner.

(L. 1986 S.B. 475, A.L. 1989 H.B. 438, et al., A.L. 1990 S.B. 530, A.L. 1995 H.B. 562)



Section 34.032 Recycled paper to be used, when--recyclable products to be collected by all state agencies--sale proceeds to fund utilicare.

Recycled paper to be used, when--recyclable products to be collected by all state agencies--sale proceeds to fund utilicare.

34.032. 1. The provisions of section 34.040 to the contrary notwithstanding, each department and agency of the state government, including the general assembly, shall purchase, in the manner provided by law, and use recycled paper when recycled paper can be obtained that is comparable to the quality presently used by the department or agency and if the price is competitive. For the purposes of this section, "competitive" means a price within ten percent of the price of items which are manufactured or produced from virgin materials. Attainment goals for the percentage of paper products to be purchased that utilize post-consumer recovered materials shall be:

(1) Ten percent in 1991 and 1992;

(2) Twenty-five percent in 1993 and 1994;

(3) Forty percent in 1995; and

(4) Sixty percent by 2000.

2. Each department and agency of state government shall also purchase a minimum of fifteen percent recycled motor oil for use in motor vehicles.

3. Each department and agency of state government shall cause to be recycled:

(1) A minimum of twenty-five percent of paper products used or fifty percent of the paper disposed of, whichever is greater;

(2) Seventy-five percent of all used motor oil.

4. Each department and state agency shall, to the maximum extent practicable, separate plastics, paper, metals and other recyclable items by July 1, 1990.

5. By January 1, 1990, each department and state agency shall develop, in cooperation with the office of administration, and implement a policy for recycling and waste reduction. Each department and agency shall collect and recycle waste paper and empty aluminum beverage containers generated by employee activity. The office of the governor and the general assembly shall implement a policy for recycling and waste reduction and shall collect and recycle waste paper and aluminum beverage containers generated within its facilities. Recycling programs for agency offices located outside of the city of Jefferson may be coordinated through the office of administration or operated locally provided that the office of administration reviews and approves such programs. Proceeds from the sale of recycled materials may be used to offset costs of the recycling program. Any moneys found by the office of administration to be in excess of costs incurred shall be transferred to the department of social services to be used by the heating assistance program pursuant to sections 660.100 to 660.135.

6. The department of higher education, in cooperation with the office of administration and state colleges and universities, shall develop and distribute guidelines for waste reduction and the collection of recyclable materials generated in classrooms, administrative offices, dormitories, cafeterias and similar campus locations.

7. Bid specifications for solid waste management services issued by any department or agency of state government shall be designed to meet the objectives of sections 260.255 to 260.325, encourage small businesses to engage and compete in the delivery of waste management services and to minimize the long run cost of managing solid waste. Bid specifications shall enumerate the minimum components and minimum quantities of waste products which shall be recycled by the successful bidder. Bids for solid waste management services to state departments and agencies located within the seat of government shall be issued in units in order to maximize opportunities for small business to provide solid waste management services to the state. Each department and agency shall designate one person in an existing position to serve as a solid waste management coordinator to ensure that the agency and the office of administration cooperate to meet the requirements of this section.

(L. 1973 H.B. 384 § 1, A.L. 1989 H.B. 438, et al.)



Section 34.040 Purchases to be made on competitive bids, when, how--standard specifications, when--exception--failure to pay taxes, effect of.

Purchases to be made on competitive bids, when, how--standard specifications, when--exception--failure to pay taxes, effect of.

34.040. 1. All purchases in excess of three thousand dollars shall be based on competitive bids, except as otherwise provided in this chapter.

2. On any purchase where the estimated expenditure shall be twenty-five thousand dollars or over, except as provided in subsection 5 of this section, the commissioner of administration shall:

(1) Advertise for bids in at least two daily newspapers of general circulation in such places as are most likely to reach prospective bidders and may advertise in at least two weekly minority newspapers and may provide such information through an electronic medium available to the general public at least five days before bids for such purchases are to be opened. Other methods of advertisement, which may include minority business purchase councils, however, may be adopted by the commissioner of administration when such other methods are deemed more advantageous for the supplies to be purchased;

(2) Post a notice of the proposed purchase in his or her office; and

(3) Solicit bids by mail or other reasonable method generally available to the public from prospective suppliers. All bids for such supplies shall be mailed or delivered to the office of the commissioner of administration so as to reach such office before the time set for opening bids.

3. The contract shall be let to the lowest and best bidder. The commissioner of administration shall have the right to reject any or all bids and advertise for new bids, or purchase the required supplies on the open market if they can be so purchased at a better price. When bids received pursuant to this section are unreasonable or unacceptable as to terms and conditions, noncompetitive, or the low bid exceeds available funds and it is determined in writing by the commissioner of administration that time or other circumstances will not permit the delay required to resolicit competitive bids, a contract may be negotiated pursuant to this section, provided that each responsible bidder who submitted such bid under the original solicitation is notified of the determination and is given a reasonable opportunity to modify their bid and submit a best and final bid to the state. In cases where the bids received are noncompetitive or the low bid exceeds available funds, the negotiated price shall be lower than the lowest rejected bid of any responsible bidder under the original solicitation.

4. All bids shall be based on standard specifications wherever such specifications have been approved by the commissioner of administration. The commissioner of administration shall make rules governing the delivery, inspection, storage and distribution of all supplies so purchased and governing the manner in which all claims for supplies delivered shall be submitted, examined, approved and paid. The commissioner shall determine the amount of bond or deposit and the character thereof which shall accompany bids or contracts.

5. The department of natural resources may, without the approval of the commissioner of administration required pursuant to this section, enter into contracts of up to five hundred thousand dollars to abate illegal waste tire sites pursuant to section 260.276 when the director of the department determines that urgent action is needed to protect public health, safety, natural resources or the environment. The department shall follow bidding procedures pursuant to this section and may promulgate rules necessary to establish such procedures. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

6. The commissioner of administration and other agencies to which the state purchasing law applies shall not contract for goods or services with a vendor if the vendor or an affiliate of the vendor makes sales at retail of tangible personal property or for the purpose of storage, use, or consumption in this state but fails to collect and properly pay the tax as provided in chapter 144. For the purposes of this section, "affiliate of the vendor" shall mean any person or entity that is controlled by or is under common control with the vendor, whether through stock ownership or otherwise.

(RSMo 1939 § 14591, A.L. 1945 p. 1428 § 65, A.L. 1983 H.B. 384, A.L. 1990 S.B. 808 & 672, A.L. 1995 H.B. 562, A.L. 1999 H.B. 603, A.L. 2003 H.B. 600)

Effective 7-01-03

CROSS REFERENCE:

Bidding for construction of a minimum security correctional facility, 221.500



Section 34.042 Competitive bidding may be waived for competitive proposals, when--procedure--contract to be let to the lowest and best offeror.

Competitive bidding may be waived for competitive proposals, when--procedure--contract to be let to the lowest and best offeror.

34.042. 1. When the commissioner of administration determines that the use of competitive bidding is either not practicable or not advantageous to the state, supplies may be procured by competitive proposals. The commissioner shall state the reasons for such determination, and a report containing those reasons shall be maintained with the vouchers or files pertaining to such purchases. All purchases in excess of five thousand dollars to be made under this section shall be based on competitive proposals.

2. On any purchase where the estimated expenditure shall be twenty-five thousand dollars or over, the commissioner of administration shall:

(1) Advertise for proposals in at least two daily newspapers of general circulation in such places as are most likely to reach prospective offerors and may advertise in at least two weekly minority newspapers and may provide such information through an electronic medium available to the general public at least five days before proposals for such purchases are to be opened. Other methods of advertisement, however, may be adopted by the commissioner of administration when such other methods are deemed more advantageous for the supplies to be purchased;

(2) Post notice of the proposed purchase; and

(3) Solicit proposals by mail or other reasonable method generally available to the public from prospective offerors. All proposals for such supplies shall be mailed or delivered to the office of the commissioner of administration so as to reach such office before the time set for opening proposals. Proposals shall be opened in a manner to avoid disclosure of contents to competing offerors during the process of negotiation.

3. The contract shall be let to the lowest and best offeror as determined by the evaluation criteria established in the request for proposal and any subsequent negotiations conducted pursuant to this subsection. In determining the lowest and best offeror, as provided in the request for proposals and under rules promulgated by the commissioner of administration, negotiations may be conducted with responsible offerors who submit proposals selected by the commissioner of administration on the basis of reasonable criteria for the purpose of clarifying and assuring full understanding of and responsiveness to the solicitation requirements. Those offerors shall be accorded fair and equal treatment with respect to any opportunity for negotiation and subsequent revision of proposals. Revisions may be permitted after submission and before award for the purpose of obtaining best and final offers. In conducting negotiations there shall be no disclosure of any information derived from proposals submitted by competing offerors. The commissioner of administration shall have the right to reject any or all proposals and advertise for new proposals or purchase the required supplies on the open market if they can be so purchased at a better price.

4. The commissioner shall make available, upon request, to any members of the general assembly, information pertaining to competitive proposals, including the names of bidders and the amount of each bidder's offering for each contract.

(L. 1990 S.B. 808 & 672 § 4, A.L. 1995 H.B. 562)



Section 34.043 Competitive bidding--waiver of permitted, when.

Competitive bidding--waiver of permitted, when.

34.043. The commissioner of administration may waive competitive bids for the purchase of supplies for the purpose of resale to the general public in concession operations controlled by the state.

(L. 1990 S.B. 808 & 672 § 5)



Section 34.044 One source of supplies, waiver of competitive bids and proposals--recession of waiver, when--single source exists, when--advertising waived, when.

One source of supplies, waiver of competitive bids and proposals--recession of waiver, when--single source exists, when--advertising waived, when.

34.044. 1. The commissioner of administration may waive the requirement of competitive bids or proposals for supplies when the commissioner has determined in writing that there is only a single feasible source for the supplies. Immediately upon discovering that other feasible sources exist, the commissioner shall rescind the waiver and proceed to procure the supplies through the competitive processes as described in this chapter. A single feasible source exists when:

(1) Supplies are proprietary and only available from the manufacturer or a single distributor; or

(2) Based on past procurement experience, it is determined that only one distributor services the region in which the supplies are needed; or

(3) Supplies are available at a discount from a single distributor for a limited period of time.

2. On any single feasible source purchase where the estimated expenditure shall be five thousand dollars or over, the commissioner of administration shall post notice of the proposed purchase. Where the estimated expenditure is twenty-five thousand dollars or over, the commissioner of administration shall also advertise the commissioner's intent to make such purchase in at least two daily newspapers of general circulation in such places as are most likely to reach prospective bidders or offerors and may provide such information through an electronic medium available to the general public at least five days before the contract is to be let. Other methods of advertisement, however, may be adopted by the commissioner of administration when such other methods are deemed more advantageous for the supplies to be purchased. The requirement for advertising may be waived, if not feasible, due to the supplies being available at a discount for only a limited period of time.

(L. 1995 H.B. 562)



Section 34.045 Emergency procurement, waiver of competitive bids or proposals.

Emergency procurement, waiver of competitive bids or proposals.

34.045. The commissioner of administration may waive the requirement of competitive bids or proposals for supplies when the commissioner of administration has determined that there exists a threat to life, property, public health or public safety or when immediate expenditure is necessary for repairs to state property in order to protect against further loss of, or damage to, state property, to prevent or minimize serious disruption in state services or to ensure the integrity of state records. Emergency procurements shall be made with as much competition as is practicable under the circumstances.

(L. 1995 H.B. 562)



Section 34.046 Contract directly with other governmental entities for purchase of supplies.

Contract directly with other governmental entities for purchase of supplies.

34.046. The commissioner of administration may contract directly with other governmental entities for the purchase of supplies. The commissioner of administration may also participate in, sponsor, conduct or administer a cooperative purchasing agreement whereby supplies are procured in accordance with a contract established by another governmental entity provided that such contract was established in accordance with the laws and regulations applicable to the establishing governmental entity.

(L. 1995 H.B. 562)



Section 34.047 Information technology purchases, online bidding/vendor registration system to be used for notice, when.

Information technology purchases, online bidding/vendor registration system to be used for notice, when.

34.047. Notwithstanding any provision in section 34.040, section 34.100, or any other law to the contrary, departments shall have the authority to purchase products and services related to information technology when the estimated expenditure of such purchase shall not exceed seventy-five thousand dollars, the length of any contract or agreement does not exceed twelve months, the department complies with the informal methods of procurement established in section 34.040, and 1 CSR 40-1.050(1) for expenditures of less than twenty-five thousand dollars, and the department posts notice of such proposed purchase on the online bidding/vendor registration system maintained by the office of administration. For the purposes of this section, "information technology" shall mean any computer or electronic information equipment or interconnected system that is used in the acquisition, storage, manipulation, management, movement, control, display, switching, interchange, transmission, or reception of information, including audio, graphic, and text.

(L. 2010 H.B. 1868)



Section 34.048 General Services Administration vendors, purchase of supplies authorized.

General Services Administration vendors, purchase of supplies authorized.

34.048. In any contract for purchasing supplies as defined in section 34.010 not exceeding the threshold for competitive bids set forth under section 34.040, the office of administration shall not prevent any department, office, board, commission, bureau, institution, political subdivision, or any other agency of the state from purchasing supplies from an authorized General Services Administration vendor including "GSA Advantage", "GSA e-Buy", or successor sources.

(L. 2010 H.B. 1868 § 1 merged with S.B. 844)

(2012) This section and section 37.900 relating to procurement severed from the remainder of Senate Bill 844 and remain valid. The remainder of Senate Bill 844 declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 34.050 Regulations for purchase of supplies--rules generally, promulgation, procedure.

Regulations for purchase of supplies--rules generally, promulgation, procedure.

34.050. The commissioner of administration shall make and adopt such rules and regulations, not contrary to the provisions of this chapter, for the purchase of supplies and prescribing the purchasing policy of the state as may be necessary. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(RSMo 1939 § 14596, A.L. 1945 p. 1428 § 70, A.L. 1993 S.B. 52, A.L. 1995 H.B. 562 merged with S.B. 3)



Section 34.055 State to pay late charges for supplies and services, when, rate--vendor to apply, exception--energy assistance program for persons of low income, recipients exempt from interest charges.

State to pay late charges for supplies and services, when, rate--vendor to apply, exception--energy assistance program for persons of low income, recipients exempt from interest charges.

34.055. 1. Except as otherwise provided in section 34.057, all invoices for supplies and services purchased by the state, duly approved and processed, shall be subject to interest charges or late payment charges as provided in this section.

2. After the forty-fifth day following the later of the date of delivery of the supplies and services or the date upon which the invoice is duly approved and processed, interest retroactive to the thirtieth day shall be paid on any unpaid balance, except balances for services provided by a gas corporation, electrical corporation, water corporation, or sewer corporation which has received authorization from the public service commission to impose late payment charges on delinquent utility bills, upon application of the vendor thereof. The rate of such interest shall be three percentage points above the average predominant prime rate quoted by commercial banks to large businesses, as determined by the Board of Governors of the Federal Reserve System.

3. The state shall be liable for late payment charges on any delinquent bill for services purchased by the state from a gas corporation, electrical corporation, water corporation, or sewer corporation which has received authorization from the public service commission to impose late payment charges on delinquent utility bills. The rate of such late payment charges shall be as established for each such corporation by order of the public service commission, but bills rendered to the state shall not be considered delinquent until thirty days after rendition of the bill by the corporation.

4. Any such interest charges or late payment charges shall be paid from appropriations which were made for the fiscal year in which the supplies or services were delivered to the respective departments purchasing such supplies or services. The commissioner of administration shall be responsible for the timely implementation of this section and all officers, departments, institutions and agencies of state government shall fully cooperate with the commissioner of administration in the implementation of this section. No late payment penalty shall be assessed against, nor payable by, the state unless pursuant to the provisions of this section.

5. Notwithstanding any other provision of this section, recipients of funds from the low-income energy assistance program shall be exempt from interest charges imposed by such section for the duration of the recipient's participation in the program.

(L. 1985 S.B. 90, A.L. 1987 S.B. 411, A.L. 1990 S.B. 808 & 672)



Section 34.057 Public works contracts--prompt payment by public owner to contractor--prompt payment by contractor to subcontractor--progress payments--retainage--late payment charges--withholding of payments.

Public works contracts--prompt payment by public owner to contractor--prompt payment by contractor to subcontractor--progress payments--retainage--late payment charges--withholding of payments.

34.057. 1. Unless contrary to any federal funding requirements or unless funds from a state grant are not timely received by the contracting public municipality but notwithstanding any other law to the contrary, all public works contracts made and awarded by the appropriate officer, board or agency of the state or of a political subdivision of the state or of any district therein, including any municipality, county and any board referred to as the public owner, for construction, reconstruction or alteration of any public works project, shall provide for prompt payment by the public owner to the contractor and prompt payment by the contractor to the subcontractor and material supplier in accordance with the following:

(1) A public owner shall make progress payments to the contractor on at least a monthly basis as the work progresses, or, on a lump sum basis according to the terms of the lump sum contract. Except in the case of lump sum contracts, payments shall be based upon estimates prepared at least monthly of work performed and material delivered, as determined by the project architect or engineer. Retainage withheld on public works projects shall not exceed five percent of the value of the contract or subcontract unless the public owner and the architect or engineer determine that a higher rate of retainage is required to ensure performance of the contract. Retainage, however, shall not exceed ten percent of the value of the contract or subcontract. Except as provided in subsection 4 of this section, the public owner shall pay the contractor the amount due, less a retainage not to exceed ten percent, within thirty days following the latter of the following:

(a) The date of delivery of materials or construction services purchased;

(b) The date, as designated by the public owner, upon which the invoice is duly delivered to the person or place designated by the public owner; or

(c) In those instances in which the contractor approves the public owner's estimate, the date upon which such notice of approval is duly delivered to the person or place designated by the public owner;

(2) Payments shall be considered received within the context of this section when they are duly posted with the United States Postal Service or other agreed upon delivery service or when they are hand-delivered to an authorized person or place as agreed to by the contracting parties;

(3) If, in the discretion of the owner and the project architect or engineer and the contractor, it is determined that a subcontractor's performance has been completed and the subcontractor can be released prior to substantial completion of the public works contract without risk to the public owner, the contractor shall request such adjustment in retainage, if any, from the public owner as necessary to enable the contractor to pay the subcontractor in full. The public owner may reduce or eliminate retainage on any contract payment if, in the public owner's opinion, the work is proceeding satisfactorily. If retainage is released and there are any remaining minor items to be completed, an amount equal to two hundred percent of the value of each item as determined by the public owner's duly authorized representative shall be withheld until such item or items are completed;

(4) The public owner shall pay the retainage, less any offsets or deductions authorized in the contract or otherwise authorized by law, to the contractor after substantial completion of the contract work and acceptance by the public owner's authorized contract representative, or as may otherwise be provided by the contract specifications for state highway, road or bridge projects administered by the state highways and transportation commission. Such payment shall be made within thirty days after acceptance, and the invoice and all other appropriate documentation and certifications in complete and acceptable form are provided, as may be required by the contract documents. If at that time there are any remaining minor items to be completed, an amount equal to two hundred percent of the value of each item as determined by the public owner's representative shall be withheld until such items are completed;

(5) All estimates or invoices for supplies and services purchased, approved and processed, or final payments, shall be paid promptly and shall be subject to late payment charges provided in this section. Except as provided in subsection 4 of this section, if the contractor has not been paid within thirty days as set forth in subdivision (1) of subsection 1 of this section, the contracting agency shall pay the contractor, in addition to the payment due him, interest at the rate of one and one-half percent per month calculated from the expiration of the thirty-day period until fully paid;

(6) When a contractor receives any payment, the contractor shall pay each subcontractor and material supplier in proportion to the work completed by each subcontractor and material supplier his application less any retention not to exceed ten percent. If the contractor receives less than the full payment due under the public construction contract, the contractor shall be obligated to disburse on a pro rata basis those funds received, with the contractor, subcontractors and material suppliers each receiving a prorated portion based on the amount of payment. When, however, the public owner does not release the full payment due under the contract because there are specific areas of work or materials he is rejecting or because he has otherwise determined such areas are not suitable for payment then those specific subcontractors or suppliers involved shall not be paid for that portion of the work rejected or deemed not suitable for payment and all other subcontractors and suppliers shall be paid in full;

(7) If the contractor, without reasonable cause, fails to make any payment to his subcontractors and material suppliers within fifteen days after receipt of payment under the public construction contract, the contractor shall pay to his subcontractors and material suppliers, in addition to the payment due them, interest in the amount of one and one-half percent per month, calculated from the expiration of the fifteen-day period until fully paid. This subdivision shall also apply to any payments made by subcontractors and material suppliers to their subcontractors and material suppliers and to all payments made to lower tier subcontractors and material suppliers throughout the contracting chain;

(8) The public owner shall make final payment of all moneys owed to the contractor, less any offsets or deductions authorized in the contract or otherwise authorized by law, within thirty days of the due date. Final payment shall be considered due upon the earliest of the following events:

(a) Completion of the project and filing with the owner of all required documentation and certifications, in complete and acceptable form, in accordance with the terms and conditions of the contract;

(b) The project is certified by the architect or engineer authorized to make such certification on behalf of the owner as having been completed, including the filing of all documentation and certifications required by the contract, in complete and acceptable form; or

(c) The project is certified by the contracting authority as having been completed, including the filing of all documentation and certifications required by the contract, in complete and acceptable form.

2. Nothing in this section shall prevent the contractor or subcontractor, at the time of application or certification to the public owner or contractor, from withholding such applications or certifications to the owner or contractor for payment to the subcontractor or material supplier. Amounts intended to be withheld shall not be included in such applications or certifications to the public owner or contractor. Reasons for withholding such applications or certifications shall include, but not be limited to, the following: unsatisfactory job progress; defective construction work or material not remedied; disputed work; failure to comply with other material provisions of the contract; third party claims filed or reasonable evidence that a claim will be filed; failure of the subcontractor to make timely payments for labor, equipment and materials; damage to a contractor or another subcontractor or material supplier; reasonable evidence that the contract can not be completed for the unpaid balance of the subcontract sum or a reasonable amount for retention, not to exceed the initial percentage retained by the owner.

3. Should the contractor determine, after application or certification has been made and after payment has been received from the public owner, or after payment has been received by a contractor based upon the public owner's estimate of materials in place and work performed as provided by contract, that all or a portion of the moneys needs to be withheld from a specific subcontractor or material supplier for any of the reasons enumerated in this section, and such moneys are withheld from such subcontractor or material supplier, then such undistributed amounts shall be specifically identified in writing and deducted from the next application or certification made to the public owner or from the next estimate by the public owner of payment due the contractor, until a resolution of the matter has been achieved. Disputes shall be resolved in accordance with the terms of the contract documents. Upon such resolution the amounts withheld by the contractor from the subcontractor or material supplier shall be included in the next application or certification made to the public owner or the next estimate by the public owner and shall be paid promptly in accordance with the provisions of this section. This subsection shall also apply to applications or certifications made by subcontractors or material suppliers to the contractor and throughout the various tiers of the contracting chain.

4. The contracts which provide for payments to the contractor based upon the public owner's estimate of materials in place and work performed rather than applications or certifications submitted by the contractor, the public owner shall pay the contractor within thirty days following the date upon which the estimate is required by contract to be completed by the public owner, the amount due less a retainage not to exceed five percent. All such estimates by the public owner shall be paid promptly and shall be subject to late payment charges as provided in this subsection. After the thirtieth day following the date upon which the estimate is required by contract to be completed by the public owner, the contracting agency shall pay the contractor, in addition to the payment due him, interest at a rate of one and one-half percent per month calculated from the expiration of the thirty-day period until fully paid.

5. Nothing in this section shall prevent the owner from withholding payment or final payment from the contractor, or a subcontractor or material supplier. Reasons for withholding payment or final payment shall include, but not be limited to, the following: liquidated damages; unsatisfactory job progress; defective construction work or material not remedied; disputed work; failure to comply with any material provision of the contract; third party claims filed or reasonable evidence that a claim will be filed; failure to make timely payments for labor, equipment or materials; damage to a contractor, subcontractor or material supplier; reasonable evidence that a subcontractor or material supplier cannot be fully compensated under its contract with the contractor for the unpaid balance of the contract sum; or citation by the enforcing authority for acts of the contractor or subcontractor which do not comply with any material provision of the contract and which result in a violation of any federal, state or local law, regulation or ordinance applicable to that project causing additional costs or damages to the owner.

6. Notwithstanding any other provisions in this section to the contrary, no late payment interest shall be due and owing for payments which are withheld in good faith for reasonable cause pursuant to subsections 2 and 5 of this section. If it is determined by a court of competent jurisdiction that a payment which was withheld pursuant to subsections 2 and 5 of this section was not withheld in good faith for reasonable cause, the court may impose interest at the rate of one and one-half percent per month calculated from the date of the invoice and may, in its discretion, award reasonable attorney fees to the prevailing party. In any civil action or part of a civil action brought pursuant to this section, if a court determines after a hearing for such purpose that the cause was initiated, or a defense was asserted, or a motion was filed, or any proceeding therein was done frivolously and in bad faith, the court shall require the party who initiated such cause, asserted such defense, filed such motion, or caused such proceeding to be had to pay the other party named in such action the amount of the costs attributable thereto and reasonable expenses incurred by such party, including reasonable attorney fees.

(L. 1990 S.B. 808 & 672 § 1)



Section 34.058 Public works contract, defined--certain contract clauses against public policy--exceptions.

Public works contract, defined--certain contract clauses against public policy--exceptions.

34.058. 1. As used in this section, the term "public works contract" means a contract of the state, county, city and other political subdivisions of the state, except the Missouri transportation department, for the construction, alteration, repair, or maintenance of any building, structure, highway, bridge, viaduct, pipeline, public works, or any other works dealing with construction, which shall include, but need not be limited to, moving, demolition, or excavation performed in conjunction with such work.

2. Any clause in a public works contract that purports to waive, release, or extinguish the rights of a contractor to recover costs or damages, or obtain an equitable adjustment, for delays in performing such contract, if such delay is caused in whole, or in part, by acts or omissions within the control of the contracting public entity or persons acting on behalf thereof, is against public policy and is void and unenforceable.

3. Subsection 2 of this section is not intended to render void any contract provision of a public works contract that:

(1) Precludes a contractor from recovering that portion of delay costs caused by the acts or omissions of the contractor or its agents;

(2) Requires notice of any delay by the party responsible for such delay;

(3) Provides for reasonable liquidated damages; or

(4) Provides for arbitration or any other procedure designed to settle contract disputes.

(L. 1990 S.B. 808 & 672 § 2)



Section 34.059 Surety bonds required for public works contracts or construction, public entity cannot require they be obtained from particular insurance or surety company.

Surety bonds required for public works contracts or construction, public entity cannot require they be obtained from particular insurance or surety company.

34.059. 1. No public entity, nor any officer, agent or employee acting or purporting to act on behalf of such public entity, shall require a bidder, proposer, or contractor to obtain or procure any surety bond, including but not limited to bid bonds, payment bonds and performance bonds, from a particular insurance or surety company, producer, agent, or broker in connection with any contract for the construction of public works.

2. Any provision in a public works contract, bidding documents, request for proposals, or similar document in conflict herewith shall be void as contrary to the public policy.

3. As used in this section, the terms "public entity" and "public works" shall be given the definition set forth in section 107.170.

(L. 2003 H.B. 314)



Section 34.060 Requests for bids on supplies and materials to be in general terms--to recite preference for Missouri products.

Requests for bids on supplies and materials to be in general terms--to recite preference for Missouri products.

34.060. Except as provided in section 34.044, all requests for bids and proposals for supplies to be purchased shall be made in general terms and by general specifications and not by brand, trade name or other individual mark, provided such article to be purchased can be definitely described without the designation of such brand, trade name or other individual mark. All such requests and bids shall contain therein a paragraph in easily legible print, reading as follows: "By virtue of statutory authority, a preference will be given to materials, products, supplies, provisions and all other articles produced, manufactured, made or grown within the state of Missouri."

(RSMo 1939 § 14617, A.L. 1995 H.B. 562)



Section 34.070 Preference to Missouri products and firms.

Preference to Missouri products and firms.

34.070. In making purchases, the commissioner of administration or any agent of the state with purchasing power shall give preference to all commodities and tangible personal property manufactured, mined, produced, processed, or grown within the state of Missouri, to all new generation processing entities defined in section 348.432, except new generation processing entities that own or operate a renewable fuel production facility or that produce renewable fuel, and to all firms, corporations or individuals doing business as Missouri firms, corporations or individuals, when quality is equal or better and delivered price is the same or less. The commissioner of administration or any agent of the state with purchasing power may also give such preference whenever competing bids, in their entirety, are comparable. For purposes of this section, "commodities" shall include forest products and bricks or any agricultural product that has been processed or otherwise had value added to it in this state.

(RSMo 1939 § 14600, A.L. 1945 p. 1428 § 74, A.L. 1965 p. 144, A.L. 2003 S.B. 11, A.L. 2004 S.B. 1249, A.L. 2009 H.B. 745, A.L. 2012 H.B. 1231)



Section 34.071 Commodities defined.

Commodities defined.

34.071. Soy diesel, soy oil products and ethanol shall be considered commodities for purposes of section 34.070.

(L. 2000 H.B. 1142 § 1)



Section 34.073 Missouri businesses, performance of jobs or services, preference, when.

Missouri businesses, performance of jobs or services, preference, when.

34.073. 1. In letting contracts for the performance of any job or service, all agencies, departments, institutions, and other entities of this state and of each political subdivision of this state shall give preference to all firms, corporations, or individuals doing business as Missouri firms, corporations, or individuals, or which maintain Missouri offices or places of business, when the quality of performance promised is equal or better and the price quoted is the same or less. The commissioner of administration may also give such preference whenever competing bids, in their entirety, are comparable.

2. Notwithstanding the requirements of subsection 1 of this section, the commissioner of administration shall give further preference as required by section 34.076.

(L. 1983 H.B. 22 § 1, A.L. 2003 S.B. 11)



Section 34.074 Disabled veterans, state and political subdivision contracts, preference to be given, when--rulemaking authority.

Disabled veterans, state and political subdivision contracts, preference to be given, when--rulemaking authority.

34.074. 1. As used in this section, the term "service-disabled veteran" means any individual who is disabled as certified by the appropriate federal agency responsible for the administration of veterans' affairs.

2. As used in this section, the term "service-disabled veteran business" means a business concern:

(1) Not less than fifty-one percent of which is owned by one or more service-disabled veterans or, in the case of any publicly owned business, not less than fifty-one percent of the stock of which is owned by one or more service-disabled veterans; and

(2) The management and daily business operations of which are controlled by one or more service-disabled veterans.

3. In letting contracts for the performance of any job or service, all agencies, departments, institutions, and other entities of this state and of each political subdivision of this state shall give a three-point bonus preference to service-disabled veteran businesses doing business as Missouri firms, corporations, or individuals, or which maintain Missouri offices or places of business.

4. In implementing the provisions of subsection 3 of this section, the following shall apply:

(1) The commissioner of administration shall have the goal of three percent of all such contracts described in subsection 3 of this section to be let to such veterans;

(2) If no or an insufficient number of such veterans doing business in this state submit a bid or proposal for a contract let by an agency, department, institution, or other entity of the state or a political subdivision, such goal shall not be required and the provisions of subdivision (1) of this subsection shall not apply;

(3) The commissioner of administration may promulgate rules in order to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or disapprove and annul a rule subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2008 H.B. 1313, A.L. 2010 H.B. 1524 & 2260)



Section 34.076 Out-of-state contractors or products for public works, requirements, exceptions.

Out-of-state contractors or products for public works, requirements, exceptions.

34.076. 1. To the extent permitted by federal laws and regulations, whenever the state of Missouri, or any department, agency or institution thereof or any political subdivision shall let for bid any contract to a contractor for any public works or product, the contractor or bidder domiciled outside the boundaries of the state of Missouri shall be required, in order to be successful, to submit a bid the same percent less than the lowest bid submitted by a responsible contractor or bidder domiciled in Missouri as would be required for such a Missouri domiciled contractor or bidder to succeed over the bidding contractor or bidder domiciled outside Missouri on a like contract or bid being let in the person's domiciliary state and, further, the contractor or bidder domiciled outside the boundaries of Missouri shall be required to submit an audited financial statement as would be required of a Missouri domiciled contractor or bidder on a like contract or bid being let in the domiciliary state of that contractor or bidder.

2. Subsection 1 of this section shall not apply to any contractor who is qualified for bidding purposes with the department of transportation and submits a successful bid wherein part of or all funds are furnished by the United States.

3. Subsection 1 of this section shall not apply to any public works or product transportation where the bid is less than five thousand dollars.

(L. 1983 H.B. 22 § 2, A.L. 1995 H.B. 562)



Section 34.080 Institutions to use coal from Missouri or adjoining states, when--institution defined.

Institutions to use coal from Missouri or adjoining states, when--institution defined.

34.080. 1. That the board of trustees or other officer or officers in charge of every institution in the state of Missouri which is supported in whole or in part by public funds, and who are required to purchase coal for fuel purposes in the operation of any such institution, shall be required to purchase and use coal which is mined in the state of Missouri or an adjoining state, if the cost of coal mined in the state of Missouri or an adjoining state is not greater than the cost of coal mined in any other state or states, including the cost of transportation.

2. The term "institution" shall be construed to include all institutions supported by public funds of the state, but shall not include municipal corporations, political subdivisions or public schools.

(RSMo 1939 §§ 14619, 14620, A.L. 1992 S.B. 606)



Section 34.090 Laws requiring purchase from state institutions to be given effect.

Laws requiring purchase from state institutions to be given effect.

34.090. If any law shall provide that the state shall purchase for its own use the products manufactured by any institution of the state or shall give preference to the products of any such institution, the provisions of this chapter shall be deemed modified to permit the commissioner of administration to purchase such products or give such preference in any manner prescribed by such law.

(RSMo 1939 § 14601, A.L. 1945 p. 1428 § 75)



Section 34.100 Direct purchases and emergency purchases, when authorized, procedure.

Direct purchases and emergency purchases, when authorized, procedure.

34.100. The commissioner of administration may, when in the commissioner's best judgment it is in the best interests of the state, delegate the commissioner's procurement authority pursuant to this chapter to an individual department; provided, however, that each instance of single feasible source purchasing authority in excess of five thousand dollars under section 34.044 must be specifically delegated by the commissioner. The delegation may allow departments to negotiate in accordance with section 34.042 the purchase of services for patients, residents or clients with funds appropriated for this purpose. In accepting this delegated authority the department acknowledges its ability to, and agrees to, fulfill all of the requirements of this chapter in making purchases and entering into contracts and keeping records. No claim for payment based upon any purchase under this section shall be certified by the commissioner unless accompanied by such documentation of compliance with the provisions of this chapter as the commissioner may require. Any department that fails to fulfill all such requirements may have its delegated authority rescinded by the commissioner of administration.

(L. 1945 p. 1428 § 67, A.L. 1983 H.B. 384, A.L. 1995 H.B. 562)



Section 34.110 Acceptance of gifts to state--purchase of surplus war materials.

Acceptance of gifts to state--purchase of surplus war materials.

34.110. The commissioner of administration may enter into any contract with the United States of America or with any agency thereof for the purpose of accepting gifts and for the purchase of surplus war materials for cash, credit or other property with or without warranty and upon such other terms and conditions as the agency deems proper without regard to the provisions of the law which require:

(1) The posting of notices or public advertising for bids or of expenditures;

(2) The inviting or receiving of competitive bids;

(3) The delivery of purchases before payment.

(L. 1945 p. 1428 § 66, A.L. 2010 H.B. 1965)



Section 34.115 Return of gifts made to state to donor, when, how--donation of motor vehicles to assist military veterans, return of title, when.

Return of gifts made to state to donor, when, how--donation of motor vehicles to assist military veterans, return of title, when.

34.115. 1. The commissioner of administration, without charge therefor and without proceeding in the manner required for the disposal of surplus property, may return title to personal property to the person who, or entity which, donated the personal property to the state if the person who, or entity which, donated the personal property intends to donate to the state newer or superior personal property of the same type and intends to replace the function of the old personal property.

2. For a donation of a motor vehicle to assist military veterans made by a nonprofit organization to the state, the commissioner of administration, without charge therefor and without proceeding in the manner required for the disposal of surplus property, shall, upon request, return title to such motor vehicle to the donor of the motor vehicle to the state if the donor intends to donate to the state a newer or superior motor vehicle of the same type to replace the function of the old motor vehicle.

(L. 1983 S.B. 402, A.L. 2001 H.B. 207)

Effective 5-23-01



Section 34.120 Departments to report supplies on hand, records of purchase.

Departments to report supplies on hand, records of purchase.

34.120. Each department shall make such reports of supplies on hand, or which may be needed, as the commissioner of administration may direct. All reports, bids, specifications and contracts, and all records of purchases and sales of any kind, made by the commissioner of administration shall be maintained by the commissioner of administration and shall be open to inspection by the public as prescribed in section 610.021. After having kept any papers or records referred to in this section for a period of five years the commissioner of administration may destroy or otherwise dispose of said records.

(RSMo 1939 § 14597, A.L. 1945 p. 1428 § 71, A.L. 1947 V. II p. 342, A.L. 1995 H.B. 562)



Section 34.125 Departments to keep inventories of nonexpendable property.

Departments to keep inventories of nonexpendable property.

34.125. Each state department, including each of the agencies therein, shall identify each nonexpendable property item in its possession worth at least the amount prescribed by the state auditor by make, model, serial number and acquisition cost and by affixing a numbered tag or a similar marking to it. The head of each department shall be responsible for the proper use and retention of this property. Each department shall keep currently an inventory of all this property in the form which shall be prescribed for such an inventory by the state auditor.

(L. 1965 p. 144 § 1, A.L. 1977 H.B. 720)



Section 34.140 Inventory of removable equipment, when--transfer of supplies between departments, when--distribution to certain donees, definitions, procedure--sale by auction, sealed bid--sidearms and badges, who may purchase, when.

Inventory of removable equipment, when--transfer of supplies between departments, when--distribution to certain donees, definitions, procedure--sale by auction, sealed bid--sidearms and badges, who may purchase, when.

34.140. 1. The commissioner of administration may require an inventory to be made when necessary of all removable equipment owned by the state.

2. The commissioner of administration shall have the power to transfer supplies from any department where they are not needed to any other department where they are needed and to direct that proper charges and credits be made on the inventories of the departments concerned.

3. The commissioner of administration may distribute surplus or unneeded supplies or property to volunteer fire protection associations, as defined in section 320.300, to fire protection districts, to fire departments and to eligible donees, as that term is defined in connection with the federal surplus property program, in the same manner as provided for the distribution of federal surplus property. The commissioner of administration may distribute surplus or unneeded supplies or property to an organization registered as a 501(c)3 not-for-profit, public service corporation which provides training to fire departments, emergency medical technicians and police officers in search and recovery techniques, water rescue, ice rescue and watercraft operation in the same manner as provided for the distribution of federal surplus property.

4. The commissioner of administration may sell surplus or unneeded supplies or property which are not transferred to state agencies or distributed to eligible donees to the general public by auction, sealed bid.

5. A uniformed employee of the Missouri state highway patrol, with the approval of the superintendent, may purchase upon retirement, by reason of length of service or disability or by the member's next of kin in case of death, the service pistol, off-duty sidearm and badge carried by such member immediately prior to retirement. The purchase price for the service pistol, off-duty sidearm and badge shall be equal to the replacement cost thereof.

(RSMo 1939 § 14595, A.L. 1945 p. 1428 § 69, A.L. 1982 S.B. 628, A.L. 1983 H.B. 384, A.L. 1990 H.B. 1120, A.L. 1991 H.B. 45, A.L. 1997 H.B. 318, A.L. 1998 H.B. 898, A.L. 1999 H.B. 861)



Section 34.150 Violation by any department renders contract void--liability of head of department.

Violation by any department renders contract void--liability of head of department.

34.150. Whenever any department or agency of the state government shall purchase or contract for any supplies, materials, equipment or contractual services contrary to the provisions of this chapter or the rules and regulations made thereunder, such order or contract shall be void and of no effect. The head of such department or agency shall be personally liable for the costs of any order or contract the head of such department or agency knowingly authorized in violation of this chapter and, if already paid for out of state funds, the amount thereof may be recovered in the name of the state in an appropriate action instituted therefor.

(RSMo 1939 § 14598, A.L. 1945 p. 1428 § 72, A.L. 1995 H.B. 562)



Section 34.160 Commissioner not to be interested in concern making bids for furnishing supplies or printing--penalty for violation.

Commissioner not to be interested in concern making bids for furnishing supplies or printing--penalty for violation.

34.160. The commissioner of administration shall not be interested in any manner in any person, firm or corporation making bids for furnishing supplies or printing to the state or any subdivision or department thereof. He shall not receive nor accept, directly or indirectly, from any person, firm or corporation who may bid for furnishing, or receive a contract to furnish, any supplies or printing of any kind to the state, any rebate, gift or other valuable thing. Acceptance of any such rebate, gift or other valuable thing by the commissioner of administration shall be deemed a felony and on conviction thereof he shall be punished by imprisonment in the state penitentiary for not less than two nor more than five years, or by fine of not less than five hundred dollars nor more than two thousand dollars, or by both such fine and imprisonment.

(RSMo 1939 § 14589, A.L. 1945 p. 1428 § 63)



Section 34.165 Commissioner to give bidding preference to the blind, when--authority to make rules--auditor may examine records, when.

Commissioner to give bidding preference to the blind, when--authority to make rules--auditor may examine records, when.

34.165. 1. In making purchases for this state, its governmental agencies or political subdivisions, the commissioner of administration shall give a bidding preference consisting of a ten-point bonus on bids for products and services manufactured, produced or assembled in qualified nonprofit organizations for the blind established pursuant to the provisions of 41 U.S.C. Sections 46 to 48c, as amended and in sheltered workshops holding a certificate of approval from the department of elementary and secondary education pursuant to section 178.920 if the participating nonprofit organization provides the greater of two percent or five thousand dollars of the total contract value of bids for purchase not exceeding ten million dollars.

2. An affidavit signed by the director or manager and the board president of a participating nonprofit organization shall be provided to the purchasing agency by the contractor at the completion of the contract or within thirty days of the first anniversary of the contract, whichever first occurs, verifying compliance.

3. The commissioner of administration shall make such rules and regulations regarding specifications, quality standards, time of delivery, performance and other relevant matters as shall be necessary to carry out the purpose of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

4. At the request of the commissioner of administration, the state auditor may examine all records, books and data of any qualified nonprofit organization for the blind to determine the costs of manufacturing products or rendering services and the manner and efficiency of production and administration of such nonprofit organization with relation to any product or services purchased by this state, its governmental agencies or political subdivisions and to furnish the results of such examination to the commissioner for appropriate action.

(L. 1997 H.B. 107 § 1, A.L. 2007 H.B. 352)



Section 34.170 Commissioner to purchase all state printing--exceptions.

Commissioner to purchase all state printing--exceptions.

34.170. The commissioner of administration shall purchase all public printing and binding of the state, including that of all executive and administrative departments, bureaus, commissions, institutions and agencies, and the supreme court. All state officers shall order all of their printing and binding through the commissioner of administration, except as otherwise provided by this section. The commissioner of administration may authorize any state agency or department and any penal, eleemosynary or educational institution to procure or produce all or any part of its own printing and binding. Notwithstanding any other provision of law to the contrary, the commissioner of administration may establish and operate one or more printing or copy centers to produce printing for state agencies.

(L. 1945 p. 1428 § 76, A.L. 1959 H.B. 113, A.L. 1983 H.B. 384, A.L. 1995 H.B. 562)



Section 34.175 Soybean-based ink to be used for state printing, when--logo requirement--effective when.

Soybean-based ink to be used for state printing, when--logo requirement--effective when.

34.175. 1. Notwithstanding the provisions of sections 34.170 to 34.192 to the contrary, all printing done by any department, agency, or institution or entity of the state, whether performed internally or contracted for, shall use soybean-based inks, so long as the cost of using such inks is no more than ten percent greater than the cost of other comparable inks. The commissioner of administration shall specify on any contract for printing let out for competitive bids whether the printing is required to be done with soybean-based inks.

2. Where it is cost-efficient and practicable, any document which has been printed with soybean-based inks shall contain somewhere on the document the official "soybean-based ink" logo.

(L. 1990 H.B. 1064 §§ 1, A, A.L. 1995 H.B. 562)



Section 34.180 To determine form of printed matter--exceptions.

To determine form of printed matter--exceptions.

34.180. The commissioner of administration shall advise and assist state agencies with the planning, design and layout for any printed matter, so the same may be produced in the most economical and effective manner. The form, style, spacing of lines, the kind of binding, the method and material of all public printing, when not otherwise prescribed by law, shall be determined by the commissioner of administration, in consultation with the requesting agency, having proper regard for economy and workmanship and the purpose for which the work is needed, except that (1) the form of legislative printing may be prescribed by the general assembly, and (2) after consultation with the commissioner of administration, the clerk of the supreme court may determine the typography of work done for the courts and the board of curators of the University of Missouri and the boards of regents of the state colleges may determine the typography of work done for their respective institutions. The commissioner of administration shall standardize as many items of printing as are deemed practicable and shall from time to time prepare instructions to the using agencies describing the standards adopted.

(L. 1945 p. 1428 § 78, A.L. 1959 H.B. 113, A.L. 1995 H.B. 562)



Section 34.190 Determine size and number of reports to be printed.

Determine size and number of reports to be printed.

34.190. The commissioner of administration shall, except as otherwise directed by the general assembly, have the power to determine the number of copies and number of pages of subject material in each document printed under the commissioner's supervision. The number of reports ordered shall not in any case exceed the probable and reasonable demands of the state therefor. Each state agency, before submitting any report to the commissioner of administration for printing, shall carefully edit such report, consolidating statistical tables, condensing or summarizing where possible and eliminating all matter which is of interest to individuals chiefly and not important information concerning public affairs.

(L. 1945 p. 1428 § 84, A.L. 1995 H.B. 562)

CROSS REFERENCE:

Secretary of state to review manuscripts before printing, 11.040



Section 34.192 Reports, method of preparation--minimization of volume of printed material produced.

Reports, method of preparation--minimization of volume of printed material produced.

34.192. 1. Any report submitted to the commissioner of administration pursuant to section 34.190 shall be prepared and printed using both sides of the paper.

2. When a state department or agency is required to send a report to the general assembly, a copy of the report shall be sent to the president pro tem of the senate, the speaker of the house and shall be filed with the legislative library. Each member of the general assembly shall be notified that the report is available and a copy shall be furnished without charge upon request of any member. If such report is less than two pages in length, the report shall be furnished to each member in lieu of a notice. There shall be no cost to the member for a copy of a report furnished pursuant to this subsection.

3. The state courts administrator, each department and agency of the executive branch and the general assembly shall develop and implement policies which minimize the volume of printed material produced. At a minimum, the general assembly and each of the state's courts, departments and agencies shall ensure that documents are printed on both sides and that publication and distribution policies are periodically reviewed to ensure that unnecessary printing and distribution of documents is minimized.

(L. 1993 S.B. 80, et al. § 14)



Section 34.203 Citation of law.

Citation of law.

34.203. The provisions of sections 34.203 to 34.216 shall be known and may be cited as the "Fairness in Public Construction Act".

(L. 2007 S.B. 339)



Section 34.206 Purpose statement.

Purpose statement.

34.206. The purpose of sections 34.203 to 34.216 is to fulfill the state's proprietary objectives in maintaining and promoting the economical, nondiscriminatory, and efficient expenditures of public funds in connection with publicly funded or assisted construction projects. Nothing in sections 34.203 to 34.216 shall prohibit employers or other parties covered by the National Labor Relations Act from entering into agreements or engaging in any other activity arguably protected by law, nor shall any aspect of sections 34.203 to 34.216 be interpreted in such a way as to interfere with the labor relations of parties covered by the National Labor Relations Act.

(L. 2007 S.B. 339)



Section 34.209 Requirements for certain contracts for construction of projects.

Requirements for certain contracts for construction of projects.

34.209. The state, any agency of the state, or any instrumentality thereof, when engaged in procuring or letting contracts for construction of a project that is funded by greater than fifty percent of state funds, shall ensure that bid specification, project agreements, and other controlling documents entered into, required, or subject to approval by the state, agency, or instrumentality do not:

(1) Require or prohibit bidders, offerors, contractors, or subcontractors to enter into or adhere to agreements with one or more labor organizations on the same or related projects; or

(2) Discriminate against bidders, offerors, contractors, or subcontractors for entering or refusing to enter or to remain signatory or otherwise adhere to agreements with one or more labor organizations on the same or related construction projects.

(L. 2007 S.B. 339)



Section 34.212 Grants and cooperative agreements for construction projects prohibited, when.

Grants and cooperative agreements for construction projects prohibited, when.

34.212. 1. The state, any agency of the state, or any instrumentality thereof shall not issue grants or enter into cooperative agreements for construction projects, a condition of which requires that bid specifications, project agreements, or other controlling documents pertaining to the grant or cooperative agreement contain any of the elements specified in section 34.209.

2. The state, any agency of the state, or any instrumentality thereof shall exercise such authority as may be required to preclude a grant recipient or party to a cooperative agreement from imposing any of the elements specified in section 34.209 in connection with any grant or cooperative agreement awarded or entered into. Nothing in sections 34.203 to 34.216 shall prohibit contractors or subcontractors from voluntarily entering into agreements described in section 34.209.

(L. 2007 S.B. 339)



Section 34.216 Union-only project labor agreements permitted, when--compliance, procedure.

Union-only project labor agreements permitted, when--compliance, procedure.

34.216. 1. For purposes of this section, the term "project labor agreement" shall be defined as a multiemployer, multiunion pre-hire agreement designed to systemize labor relations at a construction site that is required by the state or a political subdivision of the state as a condition of a bid specification for a construction project, thereby insuring that all contractors and subcontractors on a project comply with the terms of a union-only agreement.

2. The state or a political subdivision of the state may enter into a union-only project labor agreement for the procurement of construction services, except as provided in section 34.209, on a project-by-project basis only if the project is funded fifty percent or less with state funds and only on the condition that:

(1) The state or political subdivision must analyze the impact of a union-only project labor agreement and consider:

(a) Whether the union-only project labor agreement advances the interests of the public entity and its citizens;

(b) Whether the union-only project labor agreement is appropriate considering the complexity, size, cost impact, and need for efficiency on the project;

(c) Whether the union-only project labor agreement impacts the availability of a qualified work force; and

(d) Whether the scope of the union-only project labor agreement has a business justification for the project as bid;

(2) The state or political subdivision shall publish the findings of subdivision (1) of this subsection in a document titled "Intent to Enter Into a Union Project Labor Agreement". The document shall establish a rational basis upon which the state or political subdivision bases its intent to require a union-only project labor agreement for the project;

(3) No fewer than fourteen days but not more than thirty days following publication of the notice of a public hearing, the state or political subdivision shall conduct a public hearing on whether to proceed with its intent to require a union-only project labor agreement;

(4) Within thirty days of the public hearing set forth in subdivision (3) of this subsection, the state or political subdivision shall publish its determination on whether or not to require a union-only project labor agreement.

3. (1) Any interested party may, within thirty days of the determination of the state or political subdivision as set forth in subdivision (4) of subsection 2 of this section, appeal to the labor and industrial relations commission for a determination as to whether the state or political subdivision complied with subsection 2 of this section for a union-only project labor agreement as defined in subsection 1 of this section.

(2) The labor and industrial relations commission shall consider the appeal in subdivision (1) of this section under a rational basis standard of review.

(3) The labor and industrial relations commission shall hold a hearing on the appeal within sixty days of the filing of the appeal. The commission shall issue its decision within ninety days of the filing date of the appeal.

(4) Any aggrieved party from the labor and industrial relations commission decision set forth in subdivision (3) of this subsection may file an appeal with the circuit court of Cole County within thirty days of the commission's decision.

(L. 2007 S.B. 339)



Section 34.217 Nonseverability clause.

Nonseverability clause.

34.217. Notwithstanding the provisions of section 1.140, the provisions of sections 290.095 and 290.250 and sections 34.203 to 34.216 shall not be severable. In the event a court of competent jurisdiction rules that any part of this act* is unenforceable, the entire act* shall be rendered null and void.

(L. 2007 S.B. 339 § 1)

*This "act" (S.B. 339, 2007) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 34.350 Missouri domestic product procurement act--law, how cited--definitions.

Missouri domestic product procurement act--law, how cited--definitions.

34.350. 1. Sections 34.350 to 34.359 shall be known and may be cited as the "Missouri Domestic Products Procurement Act". 2. For the purposes of sections 34.350 to 34.359, the following words mean:

(1) "Public agency", the state of Missouri, its departments, agencies, boards, commissions, and institutions, and all political subdivisions, including school districts;

(2) "United States", the United States of America, the District of Columbia, and all territories and possessions subject to the jurisdiction of the United States.

(L. 1987 S.B. 74 §§ 1, 2)



Section 34.353 All public agencies and political subdivisions to purchase or lease only goods or commodities produced in the United States, exceptions, procedure.

All public agencies and political subdivisions to purchase or lease only goods or commodities produced in the United States, exceptions, procedure.

34.353. 1. Each contract for the purchase or lease of manufactured goods or commodities by any public agency, and each contract made by a public agency for construction, alteration, repair, or maintenance of any public works shall contain a provision that any manufactured goods or commodities used or supplied in the performance of that contract or any subcontract thereto shall be manufactured or produced in the United States.

2. This section shall not apply where the purchase, lease, or contract involves an expenditure of less than twenty-five thousand dollars. This section shall not apply when only one line of a particular good or product is manufactured or produced in the United States.

3. This section shall not apply where the executive head of the public agency certifies in writing that:

(1) The specified products are not manufactured or produced in the United States in sufficient quantities to meet the agency's requirements or cannot be manufactured or produced in the United States within the necessary time in sufficient quantities to meet the agency's requirements;

(2) Obtaining the specified products manufactured or produced in the United States would increase the cost of the contract by more than ten percent;

(3) The specified products are to be purchased or leased by a state-supported four-year institute of higher education and such certification as required by subdivision (1) or (2) of this subsection has been made within the last three years;

(4) The specified products are to be purchased or leased by a publicly supported institution and such certification as required by subdivision (1) or (2) of this subsection has been made within the last three years; or

(5) The political subdivision has adopted a formal written policy to encourage the purchase of products manufactured or produced in the United States.

4. The certificate required by this section shall specify the nature of the contract, the product being purchased or leased, the names and addresses of the United States manufacturers and producers contacted by the public agency or the project architect or engineer, and an indication that such manufacturers or producers could not supply sufficient quantities or that the price of the products would increase the cost of the contract by more than ten percent.

5. Certificates required by this section shall be maintained by the public agency for a period of three years.

(L. 1987 S.B. 74 § 3, A.L. 1995 H.B. 562)



Section 34.355 Vendor to furnish proof of compliance--misrepresentation of facts, penalty.

Vendor to furnish proof of compliance--misrepresentation of facts, penalty.

34.355. No public agency may authorize, provide for, or make any payment to any vendor or contractor upon any contract in violation of section 34.353. At time of bid and before any public agency authorizes, provides, or makes payment to any vendor or contractor upon any contract to which section 34.353 or 34.359 applies, the vendor or contractor shall provide proof of compliance with section 34.353 and, if applicable, section 34.359. Any vendor or contractor who knowingly misrepresents any material fact to the public agency concerning the origin of any manufactured goods or commodities shall be guilty of a class A misdemeanor.

(L. 1987 S.B. 74 § 4)



Section 34.359 Treaties and law of the United States to supersede.

Treaties and law of the United States to supersede.

34.359. Nothing in sections 34.350 to 34.359 is intended to contravene any existing treaty, law, agreement, or regulation of the United States. All contracts under sections 34.350 to 34.359 shall be entered into in accordance with existing treaty, law, agreement, or regulation of the United States including all treaties entered into between foreign countries and the United States regarding export-import restrictions and international trade and shall not be in violation of sections 34.350 to 34.359 to the extent of such accordance.

(L. 1987 S.B. 74 § 6)



Section 34.363 Listing of Missouri products, office of administration to compile and provide access--state agencies to make good faith search for Missouri companies to provide products and services.

Listing of Missouri products, office of administration to compile and provide access--state agencies to make good faith search for Missouri companies to provide products and services.

34.363. 1. The commissioner of the office of administration shall compile a listing of Missouri products and provide access to such listing to all state government agencies, public institutions of higher education, and other interested parties. The commissioner of the office of administration shall also make efforts to identify and give notice of state government bidding opportunities to Missouri manufacturers or service providers. Further, the commissioner of the office of administration shall ensure state agencies follow the requirements of this section and the Missouri preference provisions set forth in this chapter.

2. State government agencies shall make a good faith search of Missouri companies that provide Missouri manufactured products or services.

3. Upon request of a Missouri company who applied for but was not awarded the state contract, the state department which awarded the contract shall prepare a written explanation within twenty days of the award explaining why the Missouri manufacturer or service provider did not receive the award.

(L. 2004 S.B. 1249)



Section 34.375 Purchasing agents for governmental agencies to give preference to food and beverages containing higher levels of calcium, exceptions.

Purchasing agents for governmental agencies to give preference to food and beverages containing higher levels of calcium, exceptions.

34.375. 1. This section shall be known and may be cited as the "Missouri Calcium Initiative".

2. The purchasing agent for any governmental entity that purchases food or beverages to be processed or served in a building or room owned or operated by such governmental entity shall give preference to foods and beverages that:

(1) Contain a higher level of calcium than products of the same type and nutritional quality; and

(2) Are equal to or lower in price than products of the same type and nutritional quality.

3. Notwithstanding the provisions of subsection 2 of this section to the contrary, if a state institution determines that a high calcium food or beverage that is preferred pursuant to subsection 2 of this section will interfere with the proper treatment and care of a patient of such institution, the purchasing agent shall not be required to purchase the high calcium food or beverage for such patient.

4. The requirements of this section shall be in addition to any requirements placed upon a governmental entity by the United States Department of Agriculture under the National School Lunch Program or the School Breakfast Program.

5. For purposes of this section, "governmental entity" means the state of Missouri, its departments, agencies, boards, commissions and institutions, and all school districts of the state. Governmental entity does not include political subdivisions of the state.

6. Notwithstanding the provisions of this section to the contrary, a purchasing agent who has entered into a contract with a supplier before July 1, 2003, to purchase food and beverages shall not be required to purchase high calcium foods and beverages if purchasing such products would change the terms of the contract.

(L. 2003 H.B. 202)



Section 34.376 Citation of act--definitions.

Citation of act--definitions.

34.376. 1. Sections 34.376 to 34.380 may be known as the "Transparency in Private Attorney Contracts Act".

2. As used in sections 34.376 to 34.380, the following terms shall mean:

(1) "Government attorney", an attorney employed by the state as an assistant attorney general;

(2) "Private attorney", any private attorney or law firm;

(3) "State", the state of Missouri, in any action instituted by the attorney general pursuant to section 27.060.

(L. 2011 H.B. 111 merged with S.B. 59)



Section 34.378 Contingent fee contracts, limitations--written proposals, when--standard addendum--posting of contracts on website--record-keeping requirements--report, contents.

Contingent fee contracts, limitations--written proposals, when--standard addendum--posting of contracts on website--record-keeping requirements--report, contents.

34.378. 1. The state shall not enter into a contingency fee contract with a private attorney unless the attorney general makes a written determination prior to entering into such a contract that contingency fee representation is both cost effective and in the public interest. Any written determination shall include specific findings for each of the following factors:

(1) Whether there exists sufficient and appropriate legal and financial resources within the attorney general's office to handle the matter;

(2) The time and labor required; the novelty, complexity, and difficulty of the questions involved; and the skill requisite to perform the attorney services properly;

(3) The geographic area where the attorney services are to be provided; and

(4) The amount of experience desired for the particular kind of attorney services to be provided and the nature of the private attorney's experience with similar issues or cases.

2. If the attorney general makes the determination described in subsection 1 of this section, the attorney general shall request written proposals from private attorneys to represent the state, unless the attorney general determines that requesting proposals is not feasible under the circumstances and sets forth the basis for this determination in writing. If a request for proposals is issued, the attorney general shall choose the lowest and best bid or request the office of administration establish an independent panel to evaluate the proposals and choose the lowest and best bid.

3. The state shall not enter into a contract for contingency fee attorney services unless the following requirements are met throughout the contract period and any extensions to the contract:

(1) The government attorneys shall retain complete control over the course and conduct of the case;

(2) A government attorney with supervisory authority shall oversee the litigation;

(3) The government attorneys shall retain veto power over any decisions made by outside counsel;

(4) A government attorney with supervisory authority for the case shall attend all settlement conferences; and

(5) Decisions regarding settlement of the case shall be reserved exclusively to the discretion of the attorney general.

4. The attorney general shall develop a standard addendum to every contract for contingent fee attorney services that shall be used in all cases, describing in detail what is expected of both the contracted private attorney and the state, including, without limitation, the requirements listed in subsection 3* of this section.

5. Copies of any executed contingency fee contract and the attorney general's written determination to enter into a contingency fee contract with the private attorney shall be posted on the attorney general's website for public inspection within five business days after the date the contract is executed and shall remain posted on the website for the duration of the contingency fee contract, including any extensions or amendments to the contract. Any payment of contingency fees shall be posted on the attorney general's website within fifteen days after the payment of such contingency fees to the private attorney and shall remain posted on the website for at least three hundred sixty-five days.

6. Any private attorney under contract to provide services to the state on a contingency fee basis shall, from the inception of the contract until at least four years after the contract expires or is terminated, maintain detailed current records, including documentation of all expenses, disbursements, charges, credits, underlying receipts and invoices, and other financial transactions that concern the provision of such attorney services. The private attorney shall maintain detailed contemporaneous time records for the attorneys and paralegals working on the matter in increments of no greater than one-tenth of an hour and shall promptly provide these records to the attorney general, upon request. Any request under chapter 610 for inspection and copying of such records shall be served upon and responded to by the attorney general's office.

7. By February first of each year, the attorney general shall submit a report to the president pro tem of the senate and the speaker of the house of representatives describing the use of contingency fee contracts with private attorneys in the preceding calendar year. At a minimum, the report shall:

(1) Identify all new contingency fee contracts entered into during the year and all previously executed contingency fee contracts that remain current during any part of the year, and for each contract describe:

(a) The name of the private attorney with whom the department has contracted, including the name of the attorney's law firm;

(b) The nature and status of the legal matter;

(c) The name of the parties to the legal matter;

(d) The amount of any recovery; and

(e) The amount of any contingency fee paid;

(2) Include copies of any written determinations made under subsections 1 and 2 of this section.

(L. 2011 H.B. 111 merged with S.B. 59)

*Words "subsection 4" appear in original rolls.



Section 34.380 Contractual authority not expanded.

Contractual authority not expanded.

34.380. Nothing in sections 34.376 to 34.380 shall be construed to expand the authority of any state agency or state agent to enter into contracts where no such authority previously existed.

(L. 2011 H.B. 111 merged with S.B. 59)






Chapter 36 State Personnel Law (Merit System)

Section 36.010 Citation of law.

Citation of law.

36.010. This chapter, together with any subsequent amendments thereto, shall be known and may be referred to as "The State Personnel Law".

(L. 1945 p. 1157 § 1, A.L. 1979 H.B. 673)



Section 36.020 Definitions.

Definitions.

36.020. Unless the context clearly requires otherwise, the following terms mean:

(1) "Agency", "state agency" or "agency of the state", each department, board, commission or office of the state except for offices of the elected officials, the general assembly, the judiciary and academic institutions;

(2) "Appointing authority", an officer or agency subject to this chapter having power to make appointments;

(3) "Board", the personnel advisory board as established by section 36.050;

(4) "Broad classification band", a grouping of positions with similar levels of responsibility or expertise;

(5) "Class" or "class of positions", a group of positions subject to this chapter sufficiently alike in duties, authority and responsibilities to justify the same qualifications and the same schedule of pay to all positions in the group;

(6) "Director", the director of the division of personnel of the office of administration;

(7) "Disabled veteran", a veteran who has served on active duty in the Armed Forces at any time who receives compensation as a result of a service-connected disability claim allowed by the federal agency responsible for the administration of veteran's affairs, or who receives disability retirement or disability pension benefits from a federal agency as a result of such a disability or a National Guard veteran who was permanently disabled as a result of active service to the state at the call of the governor;

(8) "Division of service" or "division", a state department or any division or branch of the state, or any agency of the state government, all the positions and employees in which are under the same appointing authority;

(9) "Eligible", a person whose name is on a register or who has been determined to meet the qualifications for a class or position;

(10) "Open competitive examination", a test for positions in a particular class, admission to which is not limited to persons employed in positions subject to this chapter;

(11) "Promotional examination", a test for positions in a particular class, admission to which is limited to employees with regular status in positions subject to this chapter;

(12) "Public hearing", a hearing held after public notice at which any person has a reasonable opportunity to be heard;

(13) "Register of eligibles", a list of persons who have been found qualified by an open competitive examination for appointment to a position;

(14) "Regular employee", an employee who has successfully completed a probationary period as provided in section 36.250;

(15) "Reinstatement register", a list of persons who have been regular employees and who have been laid off in good standing due to lack of work or funds, or other similar cause, or who have been demoted in lieu of layoff;

(16) "State equal employment opportunity officer", the individual designated by the governor or the commissioner of administration as having responsibility for monitoring the compliance of the state as an employer with applicable equal employment opportunity law and regulation and for leadership in efforts to establish a state workforce which reflects the diversity of Missouri citizens at all levels of employment;

(17) "Surviving spouse", the unmarried surviving spouse of a disabled veteran or any person who was killed while on active duty in the Armed Forces of the United States or an unmarried surviving spouse of a National Guard veteran who was killed as a result of active service to the state at the call of the governor;

(18) "Veteran", any person who is a citizen of this state who has been separated under honorable conditions from the Armed Forces of the United States who served on active duty during peacetime or wartime for at least six consecutive months, unless released early as a result of a service-connected disability or a reduction in force at the convenience of the government, or any member of a reserve or National Guard component who has satisfactorily completed at least six years of service or who was called or ordered to active duty by the President and participated in any campaign or expedition for which a campaign badge or service medal has been authorized.

(L. 1945 p. 1157 § 3, A. 1949 S.B. 1018, A.L. 1959 H.B. 111, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1979 H.B. 673, A.L. 1995 H.B. 114, A.L. 1996 H.B. 1146)



Section 36.030 Personnel, administration of merit system--departments affected--exemptions--employee suggestions, awards authorized.

Personnel, administration of merit system--departments affected--exemptions--employee suggestions, awards authorized.

36.030. 1. A system of personnel administration based on merit principles and designed to secure efficient administration is established for all offices, positions and employees, except attorneys, of the department of social services, the department of corrections, the department of health and senior services, the department of natural resources, the department of mental health, the division of personnel and other divisions and units of the office of administration, the division of employment security, mine safety and on-site consultation sections of the division of labor standards and administration operations of the department of labor and industrial relations, the division of tourism and job development and training, the Missouri housing development commission, and the office of public counsel of the department of economic development, the Missouri veterans commission, capitol police and state emergency management agency of the department of public safety, such other agencies as may be designated by law, and such other agencies as may be required to maintain personnel standards on a merit basis by federal law or regulations for grant-in-aid programs; except that, the following offices and positions of these agencies are not subject to this chapter and may be filled without regard to its provisions:

(1) Other provisions of the law notwithstanding, members of boards and commissions, departmental directors, five principal assistants designated by the departmental directors, division directors, and three principal assistants designated by each division director; except that, these exemptions shall not apply to the division of personnel;

(2) One principal assistant for each board or commission, the members of which are appointed by the governor or by a director of the department;

(3) Chaplains and attorneys regularly employed or appointed in any department or division subject to this chapter, except as provided in section 36.031;

(4) Persons employed in work assignments with a geographic location principally outside the state of Missouri and other persons whose employment is such that selection by competitive examination and standard classification and compensation practices are not practical under all the circumstances as determined by the board by rule; (5) Patients or inmates in state charitable, penal and correctional institutions who may also be employees in the institutions;

(6) Persons employed in an internship capacity in a state department or institution as a part of their formal training, at a college, university, business, trade or other technical school; except that, by appropriate resolution of the governing authorities of any department or institution, the personnel division may be called upon to assist in selecting persons to be appointed to internship positions;

(7) The administrative head of each state medical, penal and correctional institution, as warranted by the size and complexity of the organization and as approved by the board;

(8) Deputies or other policy-making assistants to the exempt head of each division of service, as warranted by the size or complexity of the organization and in accordance with the rules promulgated by the personnel advisory board;

(9) Special assistants as designated by an appointing authority; except that, the number of such special assistants shall not exceed one percent of a department's total authorized full-time equivalent workforce;

(10) Merit status shall be retained by present incumbents of positions identified in this section which have previously been subject to this chapter.

2. All positions in the executive branch transferred to coverage pursuant to this chapter where incumbents of such positions have at least twelve months' prior service on the effective date of such transfer shall have incumbency preference and shall be permitted to retain their positions, provided they meet qualification standards acceptable to the division of personnel of the office of administration. An employee with less than twelve months of prior service on the effective date of such transfer or an employee who is appointed to such position after the effective date of such transfer and prior to the classification and allocation of the position by the division of personnel shall be permitted to retain his or her position, provided he or she meets acceptable qualification standards and subject to successful completion of a working test period which shall not exceed twelve months of total service in the position. After the allocation of any position to an established classification, such position shall thereafter be filled only in accordance with all provisions of this chapter.

3. The system of personnel administration governs the appointment, promotion, transfer, layoff, removal and discipline of employees and officers and other incidents of employment in divisions of service subject to this chapter, and all appointments and promotions to positions subject to this chapter shall be made on the basis of merit and fitness.

4. To encourage all state employees to improve the quality of state services, increase the efficiency of state work operations, and reduce the costs of state programs, the director of the division of personnel shall establish employee recognition programs, including a statewide employee suggestion system. The director shall determine reasonable rules and shall provide reasonable standards for determining the monetary awards, not to exceed five thousand dollars, under the employee suggestion system. Awards shall be made from funds appropriated for this purpose.

5. At the request of the senate or the house of representatives, the commissioner of administration shall submit a report on the employee suggestion award program described in subsection 4 of this section.

(L. 1945 p. 1157 § 2, A.L. 1947 V. I p. 375, A.L. 1959 H.B. 111, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1979 H.B. 673, A.L. 1989 S.B. 135, A.L. 1990 H.B. 1452, A.L. 1996 H.B. 1146, A.L. 2007 H.B. 461)

Effective 7-01-07



Section 36.031 Applicability of merit system--director of personnel to notify affected agencies.

Applicability of merit system--director of personnel to notify affected agencies.

36.031. Any provision of law to the contrary notwithstanding, except for the elective offices, institutions of higher learning, the department of transportation, the department of conservation, those positions in the Missouri state highway patrol the compensation of which is established by subdivision (2) of subsection 2 of section 43.030 and section 43.080, those positions in the division of finance and the division of credit unions compensated through a dedicated fund obtained from assessments and license fees under sections 361.170 and 370.107, and those positions for which the constitution specifically provides the method of selection, classification, or compensation, and the positions specified in subsection 1 of section 36.030, but including attorneys, those departments, agencies and positions of the executive branch of state government which have not been subject to these provisions of the state personnel law shall be subject to the provisions of sections 36.100, 36.110, 36.120 and 36.130, and the regulations adopted pursuant to sections 36.100, 36.110, 36.120 and 36.130 which relate to the preparation, adoption and maintenance of a position classification plan, the establishment and allocation of positions within the classification plan and the use of appropriate class titles in official records, vouchers, payrolls and communications. Any provision of law which confers upon any official or agency subject to the provisions of this section the authority to appoint, classify or establish compensation for employees shall mean the exercise of such authority subject to the provisions of this section. This section shall not extend coverage of any section of this chapter, except those specifically named in this section, to any agency or employee. In accordance with sections 36.100, 36.110, 36.120 and 36.130, and after consultation with appointing authorities, the director of the division of personnel shall conduct such job studies and job reviews and establish such additional new and revised job classes as the director finds necessary for appropriate classification of the positions involved. Such classifications and the allocation of positions to classes shall be maintained on a current basis by the division of personnel. The director of the division of personnel shall, at the same time, notify all affected agencies of the appropriate assignment of each job classification to one of the salary ranges within the pay plan then applicable to merit system agencies. The affected agencies and employees in the classifications set pursuant to this section shall be subject to the pay plan and rates of compensation established and administered in accordance with the provisions of this section, and the regulations adopted pursuant to this section, on the same basis as for merit agency employees. In addition, any elected official, institution of higher learning, the department of transportation, the department of conservation, the general assembly, or any judge who is the chief administrative officer of the judicial branch of state government may request the division of personnel to study salaries within the requestor's office, department or branch of state government for classification purposes.

(L. 1990 H.B. 1452 § 54.320 subsec. 3, A.L. 1996 H.B. 1146, A.L. 2005 H.B. 379 merged with S.B. 318, A.L. 2007 H.B. 461, A.L. 2010 H.B. 1868)



Section 36.040 Personnel division, head, functions--administration of law, equal opportunity law.

Personnel division, head, functions--administration of law, equal opportunity law.

36.040. 1. The division of personnel of the office of administration, the administrative head of which is the personnel director, shall administer this chapter and render the services to the departments and divisions subject to the provisions of this chapter that are necessary and desirable to assist the officials in discharging their responsibility for maintaining and increasing the effectiveness of personnel administration. The division shall provide consultation and expertise in personnel management to all agencies to assist in the accomplishment of the missions of such agencies.

2. The division shall administer this chapter in a manner which complies with equal opportunity law and shall consult with the state equal employment opportunity officer in various aspects of the administration of this chapter to ensure such compliance. In particular, the division shall consult with the state equal employment opportunity officer regarding the classification plan, the pay plan, qualifications for admittance to examinations, noncompetitive registration and selection procedures, waiver of competitive examinations, noncompetitive promotions, alternative promotional procedures, alternatives for filling vacancies, and layoff actions, for the purpose of ensuring compliance with equal opportunity law and regulations and on developed plans to establish a state workforce which reflects the diversity of Missouri citizens at all levels of employment.

(L. 1945 p. 1157 § 4, A.L. 1959 H.B. 111, A.L. 1971 H.B. 384, A.L. 1996 H.B. 1146)



Section 36.050 Advisory board, members, appointment, terms, removal, compensation.

Advisory board, members, appointment, terms, removal, compensation.

36.050. 1. The personnel advisory board and its functions, duties and powers prescribed in this chapter is transferred by type III transfer to the office of administration.

2. The personnel advisory board shall consist of seven members. Four members of the board shall be public members, citizens of the state who are not state employees or officials, of good character and reputation, who are known to be in sympathy with the application of merit principles to public employment. Two members shall be employees of state agencies covered by section 36.030 or section 36.031, one a member of executive management, and one a nonmanagement employee. The state equal employment opportunity officer shall be a member of the board. No member of the board, during the member's term of office, or for at least one year prior thereto, shall be a member of any local, state or national committee of a political party or an officer or member of a committee in any partisan political club or organization, or hold, or be a candidate for, a partisan public office. An employee member who leaves state employment or otherwise fails to further qualify for the appointment shall vacate the position.

3. The members of the board shall be appointed by the governor by and with the advice and consent of the senate. The three current members of the board serving terms which expire July 31, 1998, July 31, 2000, and July 31, 2002, shall continue to serve for the terms for which they were previously appointed. One new public member shall be appointed for a term ending July 31, 1998, one employee member shall be appointed for a term ending July 31, 2000, and one employee member shall be appointed for a term ending July 31, 2002. Thereafter, appointments of all members shall be for terms of six years. Any vacancy shall be filled by an appointment for the unexpired term. Each member of the board shall hold office until such member's successor is appointed and qualified.

4. A member of the board is removable by the governor only for just cause, after being given a written notice setting forth in substantial detail the charges against the member and an opportunity to be heard publicly on the charges before the governor. A copy of the charges and a transcript of the record of the hearing shall be filed with the secretary of state.

5. Each public member of the board shall be paid an amount for each day devoted to the work of the board which shall be determined by the commissioner of administration and filed with the reorganization plan of the office of administration; provided, however, that such amount shall not exceed that paid to members of boards and commissions with comparable responsibilities. All board members are entitled to reimbursement for necessary travel and other expenses pertaining to the duties of the board. Duties performed for the board by any employee member of the board shall be considered duties in connection with the appointment of the individual, and such employee member shall suffer no loss of regular compensation by reason of performance of such duties.

6. The board shall elect from among its membership a chairman and vice chairman, who shall act as chairman in the chairman's absence. It shall meet at the times and places specified by call of the chairman, the governor, or the director. At least one meeting shall be held every three months. All regular meetings are open to the public. Notice of each meeting shall be given in writing to each member by the director. Two members shall constitute a quorum until January 1, 1997, thereafter, four members shall constitute a quorum for the transaction of official business.

7. To assist in the performance of its duties the board may employ staff from funds appropriated for this purpose; provided, however, that this provision shall not be interpreted to limit the ability of the personnel director to provide assistance to the board.

(L. 1945 p. 1157 § 5, A. 1949 S.B. 1018, A.L. 1959 H.B. 111, A.L. 1971 S.B. 327, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146, A.L. 2010 H.B. 1868)



Section 36.060 Duties of board--rules generally, promulgation, procedure.

Duties of board--rules generally, promulgation, procedure.

36.060. 1. In addition to the duties imposed upon it elsewhere in this chapter, it shall be the duty of the board:

(1) To make any investigation which it may consider desirable concerning the administration of personnel subject to this law;

(2) To hold regular meetings with appointing authorities to propose methods of resolving general personnel problems;

(3) To make annual reports, and such special reports as it considers desirable, to the governor and the general assembly regarding personnel administration in the state service and recommendations there. These special reports shall evaluate the effectiveness of the personnel division and the appointing authority in their operations under this law;

(4) To make such suggestions and recommendations to the governor and the director relating to the state's employment policies as will promote morale, efficiency and uniformity in compensation of the various employees in the state service;

(5) To promulgate rules and regulations to ensure that no applicant or employee is discriminated against on the basis of race, creed, color, religion, national origin, sex, ancestry or handicap.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1945 p. 1157 § 6, A.L. 1971 S.B. 327, A.L. 1979 H.B. 673, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2010 H.B. 1868)



Section 36.070 Rules and regulations, authorized, procedure.

Rules and regulations, authorized, procedure.

36.070. 1. The board shall have power to prescribe such rules and regulations not inconsistent with the provisions of this chapter as it deems suitable and necessary to carry out the provisions of this chapter. Such rules and regulations shall be effective when filed with the secretary of state as provided by law.

2. The board shall prescribe by rule the procedures for employment and promotion in accordance with the provisions of this chapter.

3. The board shall determine by rule the procedures for and causes of disciplinary actions including termination, demotion and suspension of employees subject to this chapter which regulations shall be consistent with the provisions of this law.

(L. 1945 p. 1157 § 9, A.L. 1979 H.B. 673, A.L. 1995 S.B. 3)



Section 36.080 Director--appointment--salary--removal--prohibited activities.

Director--appointment--salary--removal--prohibited activities.

36.080. 1. The director shall be a person who is experienced in the principles and methods of personnel administration, who is familiar with and in sympathy with the application of merit principles and efficient methods of public administration. He shall be appointed for a term of four years beginning on July first following the election of a governor, which term may be renewed at its expiration at the option of the governor; except that the provisions of this section shall not apply to the incumbent personnel director on September 28, 1979, who shall retain such merit system status as has been previously attained.

2. The personnel director shall not during his term of office, or for one year prior thereto:

(1) Be a member of any local, state or national committee of a political party;

(2) Be a member of any partisan political club or organization;

(3) Actively participate in any partisan political campaign; or

(4) Hold or be a candidate for any partisan public office.

3. Upon an impending or actual vacancy in the position of director, the board shall publicly solicit applications for the position and prepare and submit to the governor a list of the five most qualified applicants. In the course of preparing such a list the board may engage the services of persons experienced in personnel administration as consultants to assist it in examining and determining the best qualified available persons for appointment as director. The board shall be authorized to pay, out of the funds appropriated to it, the necessary travel and other expenses of any consultants engaged under the provisions of this section, and may also defray the travel expenses of candidates for the position who are requested to report for an interview.

4. The provisions of subdivision (2) of subsection 5 of section 1 of the Reorganization Act of 1974 notwithstanding, the total compensation of any director appointed after September 28, 1979, shall not exceed the statutory salary of department heads.

5. The provisions of subsection 8 of section 15 of the Reorganization Act of 1974 notwithstanding, the governor shall appoint to the position of director, without regard to his political affiliation and subject to the advice and consent of the senate, one of the persons named on the list submitted by the board.

6. The director may be removed by the board for just cause after being given a notice setting forth in substantial detail the charges before the board. A copy of the charges and a transcript of the record of the hearing shall be filed with the secretary of state.

(L. 1945 p. 1157 § 7, A. 1949 S.B. 1018, A.L. 1955 p. 575, A.L. 1963 p. 103, A.L. 1967 p. 116, A.L. 1971 S.B. 152, A.L. 1979 H.B. 673)



Section 36.090 Duties of personnel director.

Duties of personnel director.

36.090. 1. The director, as executive head of the personnel division, shall direct and supervise all its administrative and technical activities. In addition to the duties imposed upon him elsewhere in this chapter, it shall be his duty:

(1) To require the development of effective personnel administration and to make available the facilities of the division to this end;

(2) To develop in cooperation with appointing authorities a management training program, a recruiting program, and a system of performance appraisals, and to assist appointing authorities in the setting of productivity goals.

2. The director shall assist the board in the performance of its functions and attend board meetings.

3. The director shall:

(1) Establish and maintain a roster of all officers and employees subject to this law, in which there shall be set forth, as to each employee, a record of the class title of the position held; the salary or pay; any change in class title, pay or status, and such other data as may be deemed desirable to produce significant facts pertaining to personnel administration;

(2) Appoint, under the provisions of this chapter, and, with the approval of the board, fix the compensation of such experts and special assistants as may be necessary to carry out effectively the provisions of this chapter, such employees to be selected upon the basis of merit and fitness and as other employees subject to this law unless otherwise directed under the provisions of this chapter;

(3) Investigate the effects of this law, the rules promulgated under this law and the operation of the merit system and report his finding and recommendations to the board and the governor;

(4) Make annual reports concerning the work of the division, problems in personnel management, and actions taken or to be taken by the division to resolve those problems;

(5) Perform any other lawful act which he may consider necessary or desirable to carry out the purposes and provisions of this law.

4. The director shall appoint, in full conformity with all the provisions of this chapter, a deputy or deputies. In case of the absence of the director or his inability from any cause to discharge the powers and duties of his office, such powers and duties shall devolve upon his deputy.

(L. 1945 p. 1157 § 8, A.L. 1979 H.B. 673)

*See also section 620.010 for additional duty for personnel division.



Section 36.100 Director to prepare position classification plans.

Director to prepare position classification plans.

36.100. 1. The director shall ascertain the duties, authority and responsibilities of all positions subject to this chapter. After consultation with the appointing authorities, the director shall prepare and recommend to the board, and maintain on a continuing basis, a position classification plan, which shall group all positions in the classified service in classes, based on their duties, authority and responsibilities. Except as provided in subsection 2 of this section, the position classification plan shall set forth, for each class of positions, a class title and a statement of the duties, authority and responsibilities thereof, and the qualifications that are necessary or desirable for the satisfactory performance of the duties of the class; provided, that no plan shall be adopted which prohibits the substitution of experience for education for each class of positions, except that, the board may determine that there is no equivalent substitution in particular cases. Classifications should be sufficiently broad in scope to include as many comparable positions as possible both on an intra- and inter-departmental basis, including both merit and nonmerit agencies.

2. The classification plan may group management positions with similar levels of responsibility or expertise into broad classification bands.

3. The director shall require an initial and ongoing review of the number of classifications in each division of service and shall, in consultation with the agencies, eliminate and combine classes when possible, taking into consideration the recruitment, examination, selection and compensation of personnel in the various classes.

(L. 1945 p. 1157 § 11, A.L. 1965 p. 144, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)



Section 36.110 Allocation of positions to appropriate classes, delegation of allocation authority--right of employees to be heard.

Allocation of positions to appropriate classes, delegation of allocation authority--right of employees to be heard.

36.110. After consultation with appointing authorities, the director shall allocate each position in the classified service to the appropriate class therein on the basis of its duties, authority and responsibilities. The director may delegate allocation authority to the appointing authorities for positions in classes in their divisions of service within standards and limits which have been developed in consultation with and agreed to by the appointing authorities. Any employee affected by the allocation of a position to a class, whether by the director or by the appointing authority, shall, after filing with the director a written statement setting forth reasons for requesting a consideration thereof, be given a reasonable opportunity to be heard thereon by the director.

(L. 1945 p. 1157 § 12, A.L. 1996 H.B. 1146)



Section 36.120 Changes in or reallocation of positions.

Changes in or reallocation of positions.

36.120. 1. Before establishing a new position in divisions of the service subject to this chapter, or before making any permanent and substantial change of the duties, authority or responsibilities of a position subject to this chapter, an appointing authority shall notify the director in writing of the appointing authority's intention to do so, except where the positions may be allocated by the appointing authority.

2. The director may at any time allocate any new position to a class, or change the allocation of any position to a class, or recommend to the board changes in the classification plan. Any change in the classification plan recommended by the director shall take effect when approved by the board, or on the ninetieth day after it is recommended to the board if prior thereto the board has not approved it. In case of necessity requiring the immediate establishment of a new class, the director may establish such a class on an interim basis pending approval of the class by the board as recommended by the director.

3. When the allocation of a position to a class is changed, the director shall notify the appointing authority. If allocation authority is delegated, the appointing authority shall notify the director of any changes in the allocation. If the position is filled at the time of reallocation to a class, the appointing authority shall immediately notify the incumbent of the position regarding the allocation change. If the incumbent does not agree with the new allocation, the incumbent may, under conditions specified in the rules, submit to the director a request for a review of the allocation of the position.

4. If any change is made in the classification plan by which a class of positions is divided, altered, or abolished, or classes are combined, the director shall forthwith reallocate the positions affected to their appropriate classes in the amended classification plan. An employee who is occupying a position reallocated to a different class shall, subject to the regulations, be given the same status in the new class as previously held in the class from which his or her position is reallocated. The director may require that the employee achieve a satisfactory grade on a noncompetitive test of fitness for the class to which his or her position has been reallocated.

5. After a class of positions has been approved by the board, the director is authorized to make such changes in the class title or in the statement of duties and qualifications for the class as the director finds necessary for current maintenance of the classification plan; provided, however, that changes which materially affect the nature and level of a class or which involve a change in salary range for the class shall be approved by the board.

(L. 1945 p. 1157 § 13, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)



Section 36.130 Appointments subject to approval of director.

Appointments subject to approval of director.

36.130. Following the adoption of the classification plan and the allocation of classes therein of positions in the classified service, the class titles set forth therein shall be used to designate such positions in all official records, vouchers, payrolls, and communications. No person shall be appointed to, or employed in, a position in divisions of the service subject to this law under a class title which has not been approved by the director as appropriate to the duties to be performed.

(L. 1945 p. 1157 § 14)



Section 36.140 Director to prepare pay plan.

Director to prepare pay plan.

36.140. 1. After consultation with appointing authorities and the state fiscal officers, and after a public hearing, the director shall prepare and recommend to the board a pay plan for all classes subject to this chapter. The pay plan shall include, for each class of positions, a minimum and a maximum rate, and such provision for intermediate rates as the director considers necessary or equitable. The pay plan may include provision for grouping of management positions with similar levels of responsibility or expertise into broad classification bands for purposes of determining compensation and for such salary differentials and other pay structures as the director considers necessary or equitable. In establishing the rates, the director shall give consideration to the experience in recruiting for positions in the state service, the rates of pay prevailing in the state for the services performed, and for comparable services in public and private employment, living costs, maintenance, or other benefits received by employees, and the financial condition and policies of the state. These considerations shall be made on a statewide basis and shall not make any distinction based on geographical areas or urban and rural conditions. The pay plan shall take effect when approved by the board and the governor, and each employee appointed to a position subject to this chapter after the adoption of the pay plan shall be paid according to the provisions of the pay plan for the position in which he or she is employed; provided, that the commissioner of administration certifies that there are funds appropriated and available to pay the adopted pay plan. The pay plan shall also be used as the basis for preparing budget estimates for submission to the legislature insofar as such budget estimates concern payment for services performed in positions subject to this chapter. Amendments to the pay plan may be recommended by the director from time to time as circumstances require and such amendments shall take effect when approved as provided by this section. The conditions under which employees may be appointed at a rate above the minimum provided for the class, or advance from one rate to another within the rates applicable to their positions, shall be determined by the regulations.

2. Any change in the pay plan shall be made on a uniform statewide basis. No employee in a position subject to this chapter shall receive more or less compensation than another employee solely because of the geographical area in which the employee lives or works.

(L. 1945 p. 1157 § 15, A.L. 1957 p. 498, A.L. 1973 H.B. 133, A.L. 1996 H.B. 1146)



Section 36.150 Appointments and promotions, how made--no discrimination permitted--political activities prohibited--violations, cause for dismissal.

Appointments and promotions, how made--no discrimination permitted--political activities prohibited--violations, cause for dismissal.

36.150. 1. Every appointment or promotion to a position covered by this chapter shall be made on the basis of merit as provided in this chapter. Demotions in and dismissals from employment shall be made for cause under rules and regulations of the board uniformly applicable to all positions of employment. No appointment, promotion, demotion or dismissal shall be made because of favoritism, prejudice or discrimination. The regulations shall prohibit discrimination in other phases of employment and personnel administration and shall provide such remedy as is required by federal merit system standards for grant-in-aid programs.

2. Political endorsements shall not be considered in connection with any such appointment.

3. No person shall use or promise to use, directly or indirectly, for any consideration whatsoever, any official authority or influence to secure or attempt to secure for any person an appointment or advantage in appointment to any such position or an increase in pay, promotion or other advantage in employment.

4. No person shall in any manner levy or solicit any financial assistance or subscription for any political party, candidate, political fund, or publication, or for any other political purpose, from any employee in a position subject to this chapter, and no such employee shall act as agent in receiving or accepting any such financial contribution, subscription, or assignment of pay. No person shall use, or threaten to use, coercive means to compel an employee to give such assistance, subscription, or support, nor in retaliation for the employee's failure to do so.

5. No such employee shall be a candidate for nomination or election to any partisan public office or nonpartisan office in conflict with that employee's duties unless such person resigns, or obtains a regularly granted leave of absence, from such person's position.

6. No person elected to partisan public office shall, while holding such office, be appointed to any position covered by this chapter.

7. Any officer or employee in a position subject to this chapter who purposefully violates any of the provisions of this section shall forfeit such office or position. If an appointing authority finds that such a violation has occurred, or is so notified by the director, this shall constitute cause for dismissal pursuant to section 36.390 and a final determination by the administrative hearing commission as to the occurrence of a violation.

(L. 1945 p. 1157 § 43, A. 1949 S.B. 1018, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1979 H.B. 673, A.L. 1993 S.B. 31, A.L. 1998 H.B. 927, A.L. 2010 H.B. 1868)



Section 36.152 Definitions.

Definitions.

36.152. For the purposes of sections 36.152 to 36.159, the following terms mean:

(1) "Contribution", as defined in chapter 130;

(2) "Employee", any individual holding a position subject to the provisions of this chapter in an executive agency of the state;

(3) "Partisan political office", any office for which any candidate is nominated or elected as representing a party pursuant to chapter 115.

(L. 1998 H.B. 927)



Section 36.155 Political activities by state employees permitted--prohibited activities.

Political activities by state employees permitted--prohibited activities.

36.155. 1. An employee may take part in the activities of political parties and political campaigns.

2. An employee may not:

(1) Use the employee's official authority or influence for the purpose of interfering with the results of an election;

(2) Knowingly solicit, accept or receive a political contribution from any person who is a subordinate employee of the employee;

(3) Run for the nomination, or as a candidate for election, to a partisan political office; or

(4) Knowingly solicit or discourage the participation in any political activity of any person who has an application for any compensation, grant, contract, ruling, license, permit or certificate pending before the employing department of such employee or is the subject of, or a participant in, an ongoing audit, investigation or enforcement action being carried out by the employing department of such employee.

3. An employee retains the right to vote as the employee chooses and to express the employee's opinion on political subjects and candidates.

(L. 1998 H.B. 927)



Section 36.157 Prohibitions on political activities by state employees.

Prohibitions on political activities by state employees.

36.157. An employee may not engage in political activity:

(1) While on duty;

(2) In any room or building occupied in the discharge of official duties;

(3) By utilizing any state resources or facilities;

(4) While wearing a uniform or official insignia identifying the office or position of the employee; or

(5) When using any vehicle owned or leased by the state or any agency or instrumentality of the state.

(L. 1998 H.B. 927)



Section 36.159 State employee not to be coerced into political activity--penalty.

State employee not to be coerced into political activity--penalty.

36.159. It shall be unlawful for any person to intimidate, threaten, command or coerce any employee of the state to engage in, or not to engage in, any political activity, including, but not limited to, voting, or refusing to vote, for any candidate or measure in any election, making, or refusing to make, any political contribution or working, or refusing to work, on behalf of any candidate. No employee of this state shall discriminate against, discipline or otherwise create a preference for or against any employee subject to such person's authority as a consequence of such employee's political belief or expression of such belief. Any person who violates the provisions of this section is guilty of a class three election offense as established in section 115.635, punishable by a term of imprisonment for not more than one year and a fine of not more than two thousand five hundred dollars, or both such fine and imprisonment. Any person convicted of a violation of this section shall lose such person's position in the agency.

(L. 1998 H.B. 927)



Section 36.160 Interference with fair examination or ratings--misdemeanor.

Interference with fair examination or ratings--misdemeanor.

36.160. 1. No person shall make any false statement, certificate, mark, rating or report with regard to any test, certification or appointment made under any provision of this chapter or in any manner commit or attempt to commit any fraud preventing the impartial execution of this law and the regulations.

2. No person shall, directly or indirectly, give, render, pay, offer, solicit or accept any money, service or other valuable consideration for or on account of any appointment, proposed appointment, promotion or proposed promotion to, or any advantage in, a position subject to this law.

3. No employee of the personnel division, examiner, or other person shall defeat, deceive or obstruct any person in this right to examination, eligibility, certification or appointment under this law, or furnish to any person any special or secret information for the purpose of affecting the rights or prospects of any person with respect to employment in a division of service subject to this law. Any person who shall violate any provision of this section shall be guilty of a misdemeanor.

(L. 1945 p. 1157 § 44)



Section 36.170 Examinations, how conducted--agencies may administer--exceptions--provisions for persons with disabilities.

Examinations, how conducted--agencies may administer--exceptions--provisions for persons with disabilities.

36.170. 1. The director shall from time to time conduct such open competitive and promotional examinations as the director considers necessary. The examinations shall be of such character as to determine the relative qualifications, fitness and ability of the persons tested to perform the duties of the class for which a register is to be established. No question shall be so framed as to elicit information concerning the political or religious opinions or affiliations of an applicant.

2. Agencies may request authority from the director to administer examinations for all positions, in accordance with rules adopted by the board. When such a request is approved, the director, in accordance with rules established by the board, shall establish standards and guidelines to be followed.

3. Pursuant to rules promulgated by the board, appointing authorities may request that the division of personnel administer promotional examinations limited to those already employed by the state or within the department or division of service involved.

4. All examinations conducted by the director shall be conducted in a location which is fully accessible to persons with disabilities or if such a facility is not available in a given location for such regular examinations, a special examination will be arranged upon request of an applicant with a disability in a facility which is fully accessible.

(L. 1945 p. 1157 § 20, A.L. 1979 H.B. 673, A.L. 1984 S.B. 464, A.L. 1996 H.B. 1146)



Section 36.180 Director to determine eligibility of candidates for examination--reader for blind, interpreter for hearing impaired.

Director to determine eligibility of candidates for examination--reader for blind, interpreter for hearing impaired.

36.180. 1. The standards of education or experience in the classification plan for each class shall be established on the basis of specified knowledge, skills and abilities. Admission to examinations shall be open to all persons who possess the qualifications and who may be lawfully appointed to a position in the class for which a register is to be established. The regulations may also require that applicants achieve at least a satisfactory grade in each progressive part of the examination in order to be admitted to subsequent parts of the examination or to receive a final passing score.

2. To ensure competitive equality between the hearing impaired or the blind and persons not so disabled, the applicant may request from the director the furnishing of a certified interpreter for the hearing impaired or an amanuensis or a reader for the blind when necessary, and the furnishing of a place to take such examination, or such other similar prerequisites to ensure equality in such examination.

3. The director may reject the application of any person for admission to an examination, strike the name of any person from the register, refuse to certify the name of any person, or withdraw the certification of a person if the director finds that the person lacks any of the qualifications, has been convicted of a crime which raises questions about his or her qualifications, has been dismissed from the public service for delinquency, has made a false statement of a material fact or practiced or attempted to practice any fraud or deception, in his or her application or examination or in attempting to secure appointment.

4. The director may take such action as is authorized in subsection 3 of this section if the director finds the person has a health condition or disability which would clearly prohibit the person from performing the duties required for the position for which the applicant has applied.

(L. 1945 p. 1157 § 21, A.L. 1965 p. 145, A.L. 1979 H.B. 673, A.L. 1984 S.B. 464, A.L. 1996 H.B. 1146)



Section 36.190 Notice of examination--information to be given in notice--how given.

Notice of examination--information to be given in notice--how given.

36.190. 1. The director shall give public notice of each open competitive and promotional examination sufficiently in advance of such examination and sufficiently widespread in scope to afford persons who are interested in participating in the examination a reasonable opportunity to apply. The time elapsing between the official announcement of an examination and the holding of such examination shall be not less than two calendar weeks, except that a lesser period of advance notice may be permissible under the regulations when the examination is conducted under the provisions of subsection 3 of section 36.320 or when the needs of the service pursuant to subsection 1 of section 36.260 require special notices.

2. Each official notice of an examination shall state the title, duties, pay and qualifications of positions for which the examination is to be held; the time, place and manner of making application for admission to such examination; and any other information which the director considers pertinent and useful.

3. The director shall ensure that the official announcement of an examination is given the widest distribution necessary to inform qualified persons that the examination is being given. The director may use any means that the director considers necessary to inform qualified persons about the examination. These include, but are not limited to, paid advertisements in newspapers, periodicals, electronic media and announcements to educational institutions. The director may also publish a periodic bulletin containing information about examinations to be sent to subscribers at a price approximating the cost of publication.

(L. 1945 p. 1157 § 22, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)



Section 36.200 Rating of examination--notice of results--correction in rating does not invalidate previous appointment.

Rating of examination--notice of results--correction in rating does not invalidate previous appointment.

36.200. The methods for rating the various parts of the examinations and the minimum satisfactory grade shall be determined by the regulations. Each person who takes any examination shall be given written notice as to whether he passed or failed the examination, and he shall be entitled to inspect his ratings and examination papers, but examination papers shall not be open to the general public. A manifest error in rating an examination which affects the relative ranking of persons shall be corrected if called to the attention of the director within thirty days after the establishment of the register, but such correction shall not invalidate any appointment previously made from such a register unless it is established that the error was made in bad faith and with intent to deprive a person of certification.

(L. 1945 p. 1157 § 23, A.L. 1979 H.B. 673)



Section 36.210 No competitive examinations for certain positions, alternative promotional procedures.

No competitive examinations for certain positions, alternative promotional procedures.

36.210. Other provision of the law to the contrary notwithstanding, special procedures for the examination and selection of personnel are authorized as follows:

(1) For positions involving unskilled or semiskilled labor, or domestic, attendant, custodial or comparable work, when the character or place of the work makes it impracticable to supply the needs of the service by appointments made in accordance with the procedure prescribed in other provisions of this chapter, the director, in accordance with the regulations, shall authorize the use of such other procedures as the director determines to be appropriate in order to meet the needs of the service, while assuring the selection of such employees on the basis of merit and fitness. Such procedures, subject to the regulations, may include the testing of applicants and maintenance of registers of eligibles by localities; the testing of applicants, singly or in groups, at periodic intervals, at the place of employment or elsewhere, after such notice as the director considers adequate; the registration of applicants who pass a noncompetitive examination or submit satisfactory evidence of their qualifications, and appointment of registered applicants; or any variation or combination of the foregoing or other suitable methods. When the director finds noncompetitive registration and selection procedures to be appropriate, the director is hereby authorized to delegate to each appointing authority the responsibility for such registration and for selection and appointment of registered applicants. When such delegation is made, the director shall establish the necessary guidelines and standards for appointing authorities and shall require such reports and perform such audits as the director deems necessary to ensure compliance with these guidelines and standards.

(2) The regulations may prescribe the conditions under which interns, trainees, and participants in special state or federal training, rehabilitation, and employment programs who successfully complete a period of internship or training may be appointed to a permanent position subject to this chapter after passing a noncompetitive qualifying examination.

(3) The board may, in accordance with the regulations, waive competitive examinations for a class or position if* it finds that the supply of qualified applicants is generally insufficient to justify competitive examinations and provide meaningful competition in the selection of employees. A request that competitive examination be waived for a particular class or position pursuant to this provision may be made to the board by the director or an appointing authority. The board shall review determinations pursuant to this provision at least annually. Upon waiving such examinations, the regulations of the board shall provide for the registration and appointment of applicants who present satisfactory evidence of their qualifications.

(4) Upon the approval of the director in accordance with the regulations of the board, appointing authorities may promote employees on the basis of a qualifying noncompetitive examination. Such noncompetitive promotions may be approved in, but are not necessarily limited to, situations in which the promotion represents a normal progression to the next higher level within an established occupational job series, or where the director determines that an employee has been an assistant, understudy or trainee for the position involved or otherwise has had such specific experience or training that a noncompetitive promotion to the position in question is to the best interests of the state service.

(5) Appointing authorities may request, pursuant to regulations established by the board, to conduct alternative promotional procedures for positions and classes in their divisions of service. The board shall approve such alternative procedures which it finds to be in keeping with merit principles and the best interest of the state service. Upon approval, the appointing authority shall be responsible to conduct promotional procedures in accordance with the board's approval and without favoritism, prejudice or discrimination. The board may withdraw approval pursuant to this provision if it finds that this responsibility has not been met.

(6) Where appropriate, the director may establish registers by locality for selected classes.

(L. 1945 p. 1157 § 30, A.L. 1953 p. 512, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)

*Word "of" appears in original rolls.



Section 36.220 Preference ratings for veterans.

Preference ratings for veterans.

36.220. 1. In any competitive examination given for the purpose of establishing a register of eligibles, veterans, disabled veterans, surviving spouses and spouses of disabled veterans shall be given preference in appointment and examination in the following manner:

(1) A veteran, or the surviving spouse of any veteran whose name appears on a register of eligibles who made a passing grade, shall have five points added to his or her final grade, and his or her rank on the register shall be determined on the basis of this augmented grade.

(2) The spouse of a disabled veteran, whose name appears on a register of eligibles and who made a passing grade, shall have five points added to his or her final grade, and his or her rank on the register shall be determined on the basis of this augmented grade. This preference shall be given only if the veteran is not employed in the state service and the disability renders him or her unqualified for entrance into the state service.

(3) A disabled veteran, whose name appears on a register of eligibles and who made a passing grade, shall have ten points added to his or her final grade, and his or her rank on the register shall be determined on the basis of this augmented grade.

2. Any person who has been honorably discharged from the Armed Forces of the United States shall receive appropriate credit for any training or experience gained therein in any examination if the training or experience is related to the duties of the class of positions for which the examination is given.

(L. 1945 p. 1157 § 24, A.L. 1957 p. 494, A.L. 1959 H.B. 111, A.L. 1979 H.B. 673)



Section 36.225 Competitive examination, parental preference--eligibility, effect.

Competitive examination, parental preference--eligibility, effect.

36.225. 1. In any competitive examination given for the purpose of establishing a register of eligibles, a parental preference shall be given to persons who were previously employed by the state but terminated such employment to care for young children. This preference shall be given only for persons who were full-time homemakers and caretakers of children under the age of ten and were not otherwise gainfully employed for a period of at least two years.

2. If the name of a person eligible for a parental preference appears on a register of eligibles who made a passing grade, such person shall have five points added to the final grade, and the rank of such person on the register shall be determined on the basis of this augmented grade.

(L. 1995 H.B. 429)



Section 36.240 Appointing authorities, procedure to fill vacancies--laid-off or demoted personnel given preference, when.

Appointing authorities, procedure to fill vacancies--laid-off or demoted personnel given preference, when.

36.240. 1. Whenever an appointing authority proposes to fill one or more vacancies in a class of positions subject to this chapter, the appointing authority shall submit to the director, as far in advance of the desired appointment date as possible, a requisition for the certification of eligible persons from an appropriate register. The requisition shall contain information as required by the director. The appointing authority, subject to conditions specified in the regulations, may also designate special requirements of domicile or the possession of special skills. If the director finds that such requirements would contribute substantially to effective performance of the duties involved, certification may be limited to persons on the register who meet such requirements.

2. When vacancies to be filled are in a class from which employees have been laid off, or demoted in lieu of layoff, certification shall be limited to previous employees until all employees of a division of service on the appropriate reinstatement register have been reinstated in order of rank on the register. Thereafter, certification from reinstatement and other registers shall be in accordance with the provisions of this section and the regulations of the board.

3. Upon a request for certification, the director shall certify for selection the names of the top fifteen ranking available eligibles or the names of available eligibles comprising the top ranking fifteen percent of available eligibles, whichever is greater, plus such additional eligibles as have a final rating equal to that of the last certified eligible. Upon request of the appointing authority, the director may also certify, for each additional vacancy to be filled from the same certification, the next five ranking available eligibles plus such additional eligibles as have a final rating equal to that of the last certified eligible.

4. If the director finds that the nature of the examination process and the type of positions involved justify alternative procedures for filling vacancies, the board may by rule prescribe such procedures which may include certification by broad category of examination rating or within a specified range of scores.

5. When a position in divisions of the service subject to this chapter is limited in duration, certification may be limited to the highest ranking eligible who will accept employment under such conditions. A person appointed to a position under such conditions shall retain his or her relative position on the register and shall be eligible for certification to a permanent position in the regular order until the register itself has expired. If a temporary position is limited to less than ninety calendar days' duration, the appointing authority may fill the position by temporary appointment in the manner provided in section 36.270.

6. The rules shall prescribe the conditions under which the name of an eligible who has been certified to and considered for appointment by an appointing authority but has not been appointed may be withheld from further certification to such appointing authority. The eligible shall be entitled to retain his or her place on the eligible register during the life of the register, and shall be certified in the order of his or her rank to other vacancies in the class under other appointing authorities.

7. Eligibles who are not available for appointment when offered certification shall be granted a waiver of certification upon their request. Eligibles who do not respond within a reasonable period to a notice of certification may at the discretion of the director be dropped from the eligible register.

8. Any person who has obtained regular status in a class of positions subject to subsection 1 of section 36.030 and who has resigned from state service in good standing or who has accepted demotion or transfer for personal reasons may be reemployed without competitive certification in the same or comparable class at the discretion of the appointing authority and under conditions specified in the regulations. Any person who has successfully served at least one year in a position not subject to subsection 1 of section 36.030, but which is subject to section 36.031, and who has resigned from state service in good standing or who has accepted demotion or transfer for personal reasons, may be reemployed without competitive certification in the same or comparable class at the discretion of the appointing authority and under conditions specified in the regulations, provided he or she possesses the qualifications and has successfully completed a noncompetitive examination for the class involved. No one shall be reemployed pursuant to this section until reinstatement has first been offered to all eligibles on the reinstatement register for the class and division of service involved.

9. Preference in certification and appointment from promotional registers or registers of eligibles under conditions specified in the regulations, may be given to employees of the division of service in which the vacancy occurs.

(L. 1945 p. 1157 § 25, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)



Section 36.250 Probationary periods.

Probationary periods.

36.250. 1. Every person appointed to a permanent position subject to this chapter shall be required to successfully complete a working test during a probationary period which shall be of sufficient length to enable the appointing authority to observe the employee's ability to perform the various duties pertaining to the position.

2. The board shall by regulation establish the standards governing normal length of the probationary period for different classes of positions. The regulations shall specify the criteria for reducing or lengthening the probationary period for individuals within the various classes. The minimum probationary period shall be three months. The maximum probationary period shall be eighteen months for top professional personnel and personnel with substantial supervisory or administrative responsibilities, and twelve months for all others. However, a probationary period shall not be required for an employee reinstated within two years after layoff or demotion in lieu of layoff by the same division of service.

3. Prior to the expiration of an employee's probationary period, the appointing authority shall notify the director and the employee in writing whether the services of the employee have been satisfactory and whether the appointing authority will continue the employee in the employee's position. No employee shall be paid for work performed after the expiration of the employee's probationary period unless the appointing authority has notified the director and the employee that the employee will be given a regular appointment or, if applicable, have the probationary period extended.

4. At any time during the probationary period the appointing authority may remove an employee if, in the opinion of the appointing authority, the working test indicates that the employee is unable or unwilling to perform the duties of the position satisfactorily. Upon removal, the appointing authority shall forthwith report to the director and to the employee removed, in writing, the appointing authority's action and the reason thereof. No more than three employees shall be removed successively from the same position during their probationary periods without the approval of the director. An employee who is found by the director to have been appointed through fraud shall be removed within ten days of notification of the appointing authority.

5. If an employee is removed from the employee's position during, or at the end of, the employee's probationary period, and the director determines that the employee is suitable for appointment to another position, the employee's name shall be restored to the register from which it was certified. An employee appointed from a promotional register who does not successfully complete the employee's probationary period shall, if otherwise eligible for retention in employment, be reinstated in a position in the class occupied by the employee immediately prior to the employee's promotion or in a comparable class.

(L. 1945 p. 1157 § 26, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)



Section 36.260 Provisional appointments--approval of director--for what period.

Provisional appointments--approval of director--for what period.

36.260. 1. When an appointing authority finds it essential to fill a vacancy in a position subject to this chapter, and, with at least thirty days' notice of the vacancy, the director is unable to certify the names of at least ten available eligibles, the director may authorize the appointing authority to fill the vacancy by means of a provisional appointment. The appointing authority shall forthwith submit a statement containing the name of a person nominated by the appointing authority for provisional appointment to the position, which statement shall contain a description of the qualifications of training and experience possessed by that person, and such other information as may be required by the regulations. If such nominee is found by the director to possess experience and training which meet the qualifications for the position, the director may approve the provisional appointment.

2. No provisional appointment shall be made without the approval of the director.

3. The duration of a provisional appointment shall be the same as the duration of the probationary period established for the position. A provisional appointee who successfully completes the working test of the probationary period may receive a regular appointment without examination.

(L. 1945 p. 1157 § 27, A.L. 1996 H.B. 1146)



Section 36.270 Emergency appointments.

Emergency appointments.

36.270. When an emergency makes it necessary to fill a position subject hereto immediately in order to prevent stoppage of public business, or loss, hazard, or serious inconvenience to the public, and it is impracticable to fill such a position under any other provision of this chapter, an appointing authority or a properly authorized subordinate employee may appoint any qualified person to such a position without prior approval of the director. Any such person shall be employed only during such an emergency, and any such appointment shall expire automatically ninety calendar days from the date of the appointment. The appointing authority shall report each emergency appointment to the director as soon as possible after date of such appointment and the report shall contain the name of the person appointed, the date of appointment, and the reasons which made the appointment necessary. No individual may be given more than one such appointment in any twelve-month period in the same division of service.

(L. 1945 p. 1157 § 28, A.L. 1979 H.B. 673)



Section 36.280 Transfer of employees--noncompetitive examination required when.

Transfer of employees--noncompetitive examination required when.

36.280. 1. An appointing authority may at any time assign an employee from one position to another position in the same class in the appointing authority's division; except that, transfers of employees made because of a layoff, or shortage of work or funds which might require a layoff, shall be governed by the regulations. Upon making such an assignment the appointing authority shall forthwith give written notice of the appointing authority's action to the director. A transfer of an employee from a position in one division to a position in the same class in another division may be made with the approval of the director and of the appointing authorities of both divisions. No employee shall be transferred from a position in one class to a position in another class of a higher rank or for which there are substantially dissimilar requirements for appointment unless the employee is appointed to such latter position after certification of the employee's name from a register in accordance with the provisions of this chapter. Any change of an employee from a position in one class to a position in a class of lower rank shall be considered a demotion and shall be made only in accordance with the procedure prescribed by section 36.380 for cases of dismissal. An employee thus involuntarily demoted shall have the right to appeal to the administrative hearing commission pursuant to section 36.390.

2. An employee who has successfully served at least one year in a position not subject to subsection 1 of section 36.030, but which is subject to section 36.031, may be transferred to a position subject to subsection 1 of section 36.030 in the same class with the approval of the director and of the appointing authorities of both divisions, provided he or she possesses the qualifications and has successfully completed a noncompetitive examination for the position involved.

(L. 1945 p. 1157 § 29, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146, A.L. 2010 H.B. 1868)



Section 36.290 Effect of transfer or promotion to an exempt position.

Effect of transfer or promotion to an exempt position.

36.290. Any person in a position subject to this law who may be transferred or promoted to a position exempted under section 36.030, may, by action of the board, at the conclusion of his occupancy of such position, be restored to his previous status under this law.

(L. 1945 p. 1157 § 10)



Section 36.300 Vacancies, how filled.

Vacancies, how filled.

36.300. Vacancies in the divisions of the service subject thereto shall be filled only by:

(1) Appointment of an eligible certified by the director pursuant to section 36.240;

(2) Provisional appointment pursuant to section 36.260;

(3) Emergency appointment pursuant to section 36.270;

(4) Transfer or demotion of a regular employee pursuant to section 36.280;

(5) Promotion pursuant to section 36.210 or 36.240;

(6) Reemployment as provided in section 36.240; or

(7) Other appointment authorized in this chapter.

(L. 1945 p. 1157 § 17, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)



Section 36.310 Reinstatement register.

Reinstatement register.

36.310. The director shall establish and maintain reinstatement registers, which shall contain the names of persons who have been regular employees and who have been laid off in good standing, or demoted in lieu of layoff, due to shortage of work or funds, or the abolition of a position or material change in duties or organization. The order in which names shall be placed on a reinstatement register, and the length of time for which a name shall remain on such register, shall be established by the regulations. The director may remove the name of a person from a reinstatement register, or refuse to certify his name for a position if he finds, after giving him notice and an opportunity to be heard, that such person is not qualified to perform satisfactorily the necessary duties.

(L. 1945 p. 1157 § 18, A.L. 1973 1st Ex. Sess. H.B. 8)



Section 36.320 Promotional register.

Promotional register.

36.320. 1. The director shall establish and maintain such promotional registers and registers of eligibles for the various classes of positions subject to this chapter as the director deems necessary or desirable to meet the needs of the service. On each promotional register and register of eligibles, the eligibles shall be ranked in the order of their ratings given for the purpose of establishing or replenishing such a register.

2. The time during which a promotional register or register of eligibles remains in force shall be one year from the date on which it is officially established by the director; except that, before the expiration of a register, the director may by order extend the time during which such register remains in force when the needs of the service so require. In no event shall the total period during which a register is in force exceed three years from the date on which the register was originally established. The director may consolidate or cancel promotional registers and registers of eligibles as the needs of the service require, and as authorized by the regulations.

3. In circumstances where there is a continuous need for substantial numbers of eligibles for a certain class of positions, the director may, after first establishing such a register, replenish the register from time to time by inserting the names of additional eligibles who are found to be qualified on the basis of determinations similar to those used as a basis for establishing the original register. The method for establishing, replenishing, and cancelling such a register shall be determined by the regulations.

(L. 1945 p. 1157 § 19, A. 1949 S.B. 1018, A.L. 1996 H.B. 1146)



Section 36.330 Director to certify employment rights of state and of employees.

Director to certify employment rights of state and of employees.

36.330. 1. No state disbursing or auditing officer shall make or approve or take any part in making or approving any payment for personal service to any person employed in a division of service subject to this chapter unless such person is and employed in accordance with the provisions of this chapter and the regulations adopted pursuant to this chapter. Changes in employment conditions or status which are governed by this chapter and the regulations adopted pursuant to this chapter shall be subject to the same conditions. The director shall establish the procedures necessary to secure compliance with this section.

2. Any sum paid contrary to any provision of this chapter or of any regulations adopted pursuant to this chapter may be recovered for the state in an action maintained by any citizen of Missouri, from any officer who made, approved or authorized such payment or who signed or countersigned a voucher, payroll, check or warrant for such payment, or from the sureties on the official bond of any such officer. All moneys recovered in any such action shall be paid into the state treasury. Any citizen of Missouri may maintain a suit to restrain a disbursing officer from making any payment in contravention of any provision of this chapter, or of any regulations adopted pursuant to this chapter.

3. If the director wrongfully withholds certification of any employee pursuant to this section, such employee may maintain a proceeding to compel the director to make the appropriate certification.

(L. 1945 p. 1157 § 34, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146)



Section 36.340 Director to establish system of service reports.

Director to establish system of service reports.

36.340. In cooperation with appointing authorities the director shall establish a system of service reports, which shall take into consideration, among other things, the employee's conduct, performance, and output. In such manner and with such weight as shall be provided in the regulations, ratings assigned to such service reports shall be considered in determining salary increases and decreases within the limits established by law and by the pay plan; as a factor in promotional examinations; as a factor in determining the order of layoff when forces must be reduced because of lack of work or funds, and the order in which names are to be placed on reinstatement registers; and as a means of discovering employees who should be demoted, transferred or dismissed. In such manner and at such time as the regulations may require, each appointing authority shall report to the director on the services of employees in his division. Any employee shall be given reasonable opportunity to inspect the records of the department which show the ratings assigned to his service reports.

(L. 1945 p. 1157 § 31)



Section 36.350 Sick and annual leaves--regulations to apply to all state agencies.

Sick and annual leaves--regulations to apply to all state agencies.

36.350. The regulations shall provide for the hours of work, holidays, attendance, and leaves of absence in the various classes of positions subject to this law. They shall contain provisions for annual leave, sick leave, and special leaves of absence, with or without pay, or with reduced pay, and may allow special extended leaves for employees disabled through injury or illness arising out of their employment, and the accumulation of annual leave and sick leave. Such regulations shall apply in all state agencies.

(L. 1945 p. 1157 § 32, A.L. 1979 H.B. 673)

CROSS REFERENCES:

Military leave for public employees, 105.270

Sick leave unused to be included in years of service, 104.601



Section 36.360 Layoffs.

Layoffs.

36.360. In accordance with the regulations, an appointing authority may lay off an employee in a position subject to this chapter whenever the appointing authority deems it necessary by reason of shortage of work or funds, or the abolition of a position or other material change in duties or organization. No regular employee shall be laid off while a person is employed on a provisional or temporary basis in the same class in that division. The seniority and ability of employees to do the remaining work shall be considered, in such manner as the regulations shall provide, among the factors in determining the order of layoffs. The appointing authority shall give written notice to the director of every proposed layoff a reasonable time before the effective date thereof, and the director shall take such action relating thereto as the director considers necessary to secure compliance with the regulations. The name of every regular employee so laid off shall be placed on the appropriate reinstatement register.

(L. 1945 p. 1157 § 35, A.L. 1996 H.B. 1146)



Section 36.370 Suspension of employees--exception for National Guard members, when--appeal from suspension authorized.

Suspension of employees--exception for National Guard members, when--appeal from suspension authorized.

36.370. 1. An appointing authority may, for disciplinary purposes, suspend without pay any employee in his division for such length of time as he considers appropriate, not exceeding twenty working days in any twelve-month period except that this limitation shall not apply in the event of a terminal suspension given in conjunction with a dismissal. In case of a suspension, the director shall be furnished with a statement in writing specifically setting forth the reasons for such suspension. Upon request, a copy of such statement shall be furnished to such employee. With the approval of the director, any employee may be suspended for a longer period pending the investigation or trial of any charges against him. Any regular employee who is suspended for more than five working days shall have the right to appeal to the administrative hearing commission as provided under section 36.390.

2. An appointing authority may not suspend without pay any employee in his division who is a member of the National Guard and is engaged in the performance of duty or training in the service of this state at the call of the governor and as ordered by the adjutant general, but shall grant a leave of absence from duty without loss of time, pay, regular leave, impairment of efficiency rating, or of any other rights or benefits, to which otherwise entitled, and shall pay that employee his salary or compensation for the entire period of absence for that purpose.

(L. 1945 p. 1157 § 36, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1979 H.B. 673, A.L. 2010 H.B. 1868)



Section 36.380 Dismissal of employee--notice, how given--approval for reemployment, when.

Dismissal of employee--notice, how given--approval for reemployment, when.

36.380. An appointing authority may dismiss for cause any employee in his division occupying a position subject hereto when he considers that such action is required in the interests of efficient administration and that the good of the service will be served thereby. No dismissal of a regular employee shall take effect unless, prior to the effective date thereof, the appointing authority gives to such employee a written statement setting forth in substance the reason therefor and files a copy of such statement with the director. When it is not practicable to give the notice of dismissal to an employee in person, it may be sent to the employee by certified or registered mail, return receipt requested, at his last mailing address as shown in the personnel records of the appointing authority. Proof of refusal of the employee to accept delivery or the inability of postal authorities to deliver such mail shall be accepted as evidence that the required notice of dismissal has been given. If the director determines that the statement of reasons for the dismissal given by the appointing authority shows that such dismissal does not reflect discredit on the character or conduct of the employee, he may, upon request of the employee, approve reemployment under section 36.240, in any class in which the employee has held regular status. Any regular employee who is dismissed shall have the right to appeal to the administrative hearing commission as provided under section 36.390.

(L. 1945 p. 1157 § 37, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1977 S.B. 98, A.L. 2010 H.B. 1868)



Section 36.390 Right of appeal, procedure, regulation--nonmerit agencies may adopt--dismissal appeal procedure--nonmerit agencies, not adopting, to establish similar system, exceptions.

Right of appeal, procedure, regulation--nonmerit agencies may adopt--dismissal appeal procedure--nonmerit agencies, not adopting, to establish similar system, exceptions.

36.390. 1. An applicant whose request for admission to any examination has been rejected by the director may appeal to the administrative hearing commission in writing within fifteen days of the mailing of the notice of rejection by the director, and in any event before the holding of the examination. The commission's decision on all matters of fact shall be final.

2. Applicants may be admitted to an examination pending a consideration of the appeal, but such admission shall not constitute the assurance of a passing grade in education and experience.

3. Any applicant who has taken an examination and who feels that he or she has not been dealt with fairly in any phase of the examination process may request that the director review his or her case. Such request for review of any examination shall be filed in writing with the director within fifteen days after the date on which notification of the results of the examination was mailed to the applicant. A candidate may appeal the decision of the director in writing to the administrative hearing commission. This appeal shall be filed with the administrative hearing commission within fifteen days after date on which notification of the decision of the director was mailed to the applicant. The commission's decision with respect to any changes shall be final, and shall be entered in the minutes. A correction in the rating shall not affect a certification or appointment which may have already been made from the register.

4. An eligible whose name has been removed from a register for any of the reasons specified in section 36.180 or in section 36.240 may appeal to the administrative hearing commission for reconsideration. Such appeal shall be filed in writing with the administrative hearing commission within fifteen days after the date on which notification was mailed to the eligible. The commission, after investigation, shall make its decision which shall be recorded in the minutes and the eligible shall be notified accordingly by the director.

5. Any regular employee who is dismissed or involuntarily demoted for cause or suspended for more than five working days may appeal in writing to the administrative hearing commission within thirty days after the effective date thereof, setting forth in substance the employee's reasons for claiming that the dismissal, suspension or demotion was for political, religious, or racial reasons, or not for the good of the service.

6. The provisions for appeals provided in subsection 5 of this section for dismissals of regular merit employees may be adopted by nonmerit agencies of the state for any or all employees of such agencies.

7. Agencies not adopting the provisions for appeals provided in subsection 5 of this section shall adopt dismissal procedures substantially similar to those provided for merit employees. However, these procedures need not apply to employees in policy-making positions, or to members of military or law enforcement agencies.

8. Hearings under this section shall be deemed to be a contested case and the procedures applicable to the processing of such hearings and determinations shall be those established by chapter 536. Decisions of the administrative hearing commission shall be final and binding subject to appeal by either party. Final decisions of the administrative hearing commission pursuant to this subsection shall be subject to review on the record by the circuit court pursuant to chapter 536.

(L. 1945 p. 1157 § 37, A.L. 1973 1st Ex. Sess. H.B. 8, A.L. 1977 S.B. 98, A.L. 1979 H.B. 673, A.L. 1996 H.B. 1146, A.L. 2005 S.B. 149, A.L. 2010 H.B. 1868)



Section 36.400 Powers of commission to administer oaths and issue subpoenas.

Powers of commission to administer oaths and issue subpoenas.

36.400. The administrative hearing commission, each commissioner and the director shall have power to administer oaths, subpoena witnesses, and compel the production of books and papers pertinent to any investigation or hearing authorized by this law. Any person who shall fail to appear in response to a subpoena or to answer any question or produce any books or papers pertinent to any such investigation or hearing, or who shall knowingly give false testimony therein, shall be guilty of a misdemeanor.

(L. 1945 p. 1157 § 39, A.L. 2010 H.B. 1868)



Section 36.410 Failure of employee to testify--penalty.

Failure of employee to testify--penalty.

36.410. If any employee in a position subject to this law shall willfully refuse or fail to appear before any court or judge, any legislative committee, or any officer, board or body authorized to conduct any hearing or inquiry, or having appeared shall refuse to testify or answer any question relating to the affairs or government of the state or the conduct of any state officer or employee on the ground that his testimony or answers would tend to incriminate him, or shall refuse to waive immunity from prosecution on account of any matter about which he may be asked to testify at any such hearing or inquiry, he shall forfeit his position and shall not be eligible for appointment to any position under the provisions of this chapter.

(L. 1945 p. 1157 § 40)



Section 36.420 Records open for public inspection.

Records open for public inspection.

36.420. The records of the personnel division, except such records as the regulations may require to be held confidential for reasons of public policy, shall be public records and shall be open to public inspection, subject to regulations as to the time and manner of inspection which may be prescribed by the board.

(L. 1945 p. 1157 § 42)



Section 36.430 Use of public buildings.

Use of public buildings.

36.430. All officers and employees of the state and of municipalities and political subdivisions of the state shall allow the personnel division the reasonable use of public buildings under their control, and furnish heat, light and furniture, for any examination, hearing or investigation authorized by this law. The personnel division shall pay to a municipality or political subdivision the reasonable cost of any such facilities furnished by it.

(L. 1945 p. 1157 § 41)



Section 36.440 Compliance with law.

Compliance with law.

36.440. 1. All officers and employees of the state under the provisions of this chapter shall comply with and aid in all proper ways in carrying out the provisions of this chapter and the regulations adopted thereunder. All officers and employees shall furnish any records or information which the director or the board may request for any purpose of this law.

2. A state officer or employee under the provisions of this chapter who shall fail to comply with any provision of this chapter or of any regulation adopted thereunder shall be subject to all penalties and remedies now or hereafter provided by law for the failure of a public officer or employee to do any act required of him by law. The director may maintain such action or proceeding at law or in equity as he considers necessary or appropriate to secure compliance with this law and the regulations adopted thereunder.

(L. 1945 p. 1157 § 46)



Section 36.450 Costs of administration, paid how.

Costs of administration, paid how.

36.450. The costs incurred in the administration of this law shall be paid from the general revenue fund of this state; provided, however, that the director shall, and he is hereby authorized to, enter into agreements with agencies of the federal or state government which control grants of money to the state for the administration of state laws enacted pursuant to the federal Social Security Act or other federal laws or regulations whereby the actual costs incurred in connection with the examination, selection, promotion, transfer or discipline of employees of divisions of the service charged with the administration of said laws shall be paid, in whole or in part, from funds granted for the administration of such laws.

(L. 1945 p. 1157 § 46a, A.L. 1979 H.B. 673)



Section 36.460 Violation by employee--penalty.

Violation by employee--penalty.

36.460. Any person holding any position of employment covered by the provisions of this chapter who shall willfully violate any provision hereof shall forfeit his or her position as well as his or her eligibility rating and for a period of at least five years from and after the date of such violation shall be ineligible for appointment to or employment in any position covered by this law.

(L. 1945 p. 1157 § 47)



Section 36.470 Merit system employees entitled to service letter, when--refusal, penalty.

Merit system employees entitled to service letter, when--refusal, penalty.

36.470. 1. Whenever any employee of the state of Missouri, who is employed under the provisions of this chapter, is discharged from or shall voluntarily quit such employment, the head of the department or division employing the employee shall upon written request of the employee, if the employment has been for a period of at least ninety days, issue to the employee, upon his written request therefor, a letter setting forth the nature and character of service rendered by the employee, the duration thereof, and truly stating for what cause, if any, the employee has been discharged from or has quit such employment.

2. The head of a department or division affected by this section, who refuses to comply with this section, is guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine not to exceed one hundred dollars.

3. There shall be no civil liability for refusing or failing to furnish the letter herein provided except for willful and malicious refusal to furnish such letter.

(L. 1971 S.B. 31 § 1)



Section 36.500 Personnel division to perform personnel studies and services as directed by commissioner.

Personnel division to perform personnel studies and services as directed by commissioner.

36.500. The personnel division shall collect information, provide services, make studies and analyses as directed by the commissioner of administration of personnel covered by the provisions of this chapter and other systems in the executive branch of state government and to perform any other service as directed by the commissioner or the governor to promote uniformity in employment conditions and compensation of state employees, provide aid to departments in personnel matters and to develop a career system of state service that will enable the state to utilize all its personnel in as efficient and effective a manner as possible without restrictions of department, agency or other entity of the executive branch of state government.

(L. 1971 H.B. 384)

Effective 1-15-73



Section 36.510 Director's duties for all state agencies--strikes by merit system employees.

Director's duties for all state agencies--strikes by merit system employees.

36.510. 1. In addition to other duties specified elsewhere in this chapter, it shall be the duty of the director to perform the following functions in all agencies of state government:

(1) Develop, initiate and implement a central training program for personnel in agencies of state government and encourage and assist in the development of such specialized training activities as can best be administered internally by such individual agencies;

(2) Establish a management trainee program and prescribe rules for the establishment of a career executive service for the state;

(3) Formulate for approval of the board regulations regarding mandatory training for persons employed in management positions in state agencies;

(4) Institute, coordinate and direct a statewide program for recruitment of personnel in cooperation with appointing authorities in state agencies;

(5) Assist all state departments in setting productivity goals and in implementing a standard system of performance appraisals;

(6) Establish and direct a central labor relations function for the state which shall coordinate labor relations activities in individual state agencies, including participation in negotiations and approval of agreements relating to uniform wages, benefits and those aspects of employment which have fiscal impact on the state; and

(7) Formulate rules for approval of the board and establish procedures and standards relating to position classification and compensation of employees which are designed to secure essential uniformity and comparability among state agencies.

2. Any person who is employed in a position subject to merit system regulations and who engaged in a strike or labor stoppage shall be subject to the penalties provided by law.

(L. 1979 H.B. 673, A.L. 1996 H.B. 1146)






Chapter 37 Office of Administration

Section 37.005 Powers and duties, generally.

Powers and duties, generally.

37.005. 1. Except as provided herein, the office of administration shall be continued as set forth in house bill 384, seventy-sixth general assembly and shall be considered as a department within the meaning used in the Omnibus State Reorganization Act of 1974. The commissioner of administration shall appoint directors of all major divisions within the office of administration.

2. The commissioner of administration shall be a member of the governmental emergency fund committee as ex officio comptroller and the director of the department of revenue shall be a member in place of the chief of the planning and construction division.

3. The office of administration is designated the "Missouri State Agency for Surplus Property" as required by Public Law 152, eighty-first Congress as amended, and related laws for disposal of surplus federal property. All the powers, duties and functions vested by sections 37.075 and 37.080, and others, are transferred by type I transfer to the office of administration as well as all property and personnel related to the duties. The commissioner shall integrate the program of disposal of federal surplus property with the processes of disposal of state surplus property to provide economical and improved service to state and local agencies of government. The governor shall fix the amount of bond required by section 37.080. All employees transferred shall be covered by the provisions of chapter 36 and the Omnibus State Reorganization Act of 1974.

4. The commissioner of administration shall replace the director of revenue as a member of the board of fund commissioners and assume all duties and responsibilities assigned to the director of revenue by sections 33.300 to 33.540 relating to duties as a member of the board and matters relating to bonds and bond coupons.

5. All the powers, duties and functions of the administrative services section, section 33.580* and others, are transferred by a type I transfer to the office of administration and the administrative services section is abolished.

6. The commissioner of administration shall, in addition to his or her other duties, cause to be prepared a comprehensive plan of the state's field operations, buildings owned or rented and the communications systems of state agencies. Such a plan shall place priority on improved availability of services throughout the state, consolidation of space occupancy and economy in operations.

7. The commissioner of administration shall from time to time examine the space needs of the agencies of state government and space available and shall, with the approval of the board of public buildings, assign and reassign space in property owned, leased or otherwise controlled by the state. Any other law to the contrary notwithstanding, upon a determination by the commissioner that all or part of any property is in excess of the needs of any state agency, the commissioner may lease such property to a private or government entity. Any revenue received from the lease of such property shall be deposited into the fund or funds from which moneys for rent, operations or purchase have been appropriated. The commissioner shall establish by rule the procedures for leasing excess property.

8. The commissioner of administration is hereby authorized to coordinate and control the acquisition and use of electronic data processing (EDP) and automatic data processing (ADP) in the executive branch of state government. For this purpose, the office of administration will have authority to:

(1) Develop and implement a long-range computer facilities plan for the use of EDP and ADP in Missouri state government. Such plan may cover, but is not limited to, operational standards, standards for the establishment, function and management of service centers, coordination of the data processing education, and planning standards for application development and implementation;

(2) Approve all additions and deletions of EDP and ADP hardware, software, and support services, and service centers;

(3) Establish standards for the development of annual data processing application plans for each of the service centers. These standards shall include review of post-implementation audits. These annual plans shall be on file in the office of administration and shall be the basis for equipment approval requests;

(4) Review of all state EDP and ADP applications to assure conformance with the state information systems plan, and the information systems plans of state agencies and service centers;

(5) Establish procurement procedures for EDP and ADP hardware, software, and support service;

(6) Establish a charging system to be used by all service centers when performing work for any agency;

(7) Establish procedures for the receipt of service center charges and payments for operation of the service centers. The commissioner shall maintain a complete inventory of all state-owned or -leased EDP and ADP equipment, and annually submit a report to the general assembly which shall include starting and ending EDP and ADP costs for the fiscal year previously ended, and the reasons for major increases or variances between starting and ending costs. The commissioner shall also adopt, after public hearing, rules and regulations designed to protect the rights of privacy of the citizens of this state and the confidentiality of information contained in computer tapes or other storage devices to the maximum extent possible consistent with the efficient operation of the office of administration and contracting state agencies.

9. Except as provided in subsection 12 of this section, the fee title to all real property now owned or hereafter acquired by the state of Missouri, or any department, division, commission, board or agency of state government, other than real property owned or possessed by the state highways and transportation commission, conservation commission, state department of natural resources, and the University of Missouri, shall on May 2, 1974, vest in the governor. The governor may not convey or otherwise transfer the title to such real property, unless such conveyance or transfer is first authorized by an act of the general assembly. The provisions of this subsection requiring authorization of a conveyance or transfer by an act of the general assembly shall not, however, apply to the granting or conveyance of an easement to any rural electric cooperative as defined in chapter 394, municipal corporation, quasi-governmental corporation owning or operating a public utility, or a public utility, except railroads, as defined in chapter 386. The governor, with the approval of the board of public buildings, may, upon the request of any state department, agency, board or commission not otherwise being empowered to make its own transfer or conveyance of any land belonging to the state of Missouri which is under the control and custody of such department, agency, board or commission, grant or convey without further legislative action, for such consideration as may be agreed upon, easements across, over, upon or under any such state land to any rural electric cooperative, as governed in chapter 394, municipal corporation, or quasi-governmental corporation owning or operating a public utility, or a public utility, except railroad, as defined in chapter 386. The easement shall be for the purpose of promoting the general health, welfare and safety of the public and shall include the right of ingress or egress for the purpose of constructing, maintaining or removing any pipeline, power line, sewer or other similar public utility installation or any equipment or appurtenances necessary to the operation thereof, except that railroad as defined in chapter 386 shall not be included in the provisions of this subsection unless such conveyance or transfer is first authorized by an act of the general assembly. The easement shall be for such consideration as may be agreed upon by the parties and approved by the board of public buildings. The attorney general shall approve the form of the instrument of conveyance. The commissioner of administration shall prepare management plans for such properties in the manner set out in subsection 7 of this section.

10. The commissioner of administration shall administer a revolving "Administrative Trust Fund" which shall be established by the state treasurer which shall be funded annually by appropriation and which shall contain moneys transferred or paid to the office of administration in return for goods and services provided by the office of administration to any governmental entity or to the public. The state treasurer shall be the custodian of the fund, and shall approve disbursements from the fund for the purchase of goods or services at the request of the commissioner of administration or the commissioner's designee. The provisions of section 33.080 notwithstanding, moneys in the fund shall not lapse, unless and then only to the extent to which the unencumbered balance at the close of any fiscal year exceeds one-eighth of the total amount appropriated, paid, or transferred to the fund during such fiscal year, and upon approval of the oversight division of the joint committee on legislative research. The commissioner shall prepare an annual report of all receipts and expenditures from the fund.

11. All the powers, duties and functions of the department of community affairs relating to statewide planning are transferred by type I transfer to the office of administration.

12. The titles which are vested in the governor by or pursuant to this section to real property assigned to any of the educational institutions referred to in section 174.020 on June 15, 1983, are hereby transferred to and vested in the board of regents of the respective educational institutions, and the titles to real property and other interests therein hereafter acquired by or for the use of any such educational institution, notwithstanding provisions of this section, shall vest in the board of regents of the educational institution. The board of regents may not convey or otherwise transfer the title to or other interest in such real property unless the conveyance or transfer is first authorized by an act of the general assembly, except as provided in section 174.042, and except that the board of regents may grant easements over, in and under such real property without further legislative action.

**13. Notwithstanding any provision of subsection 12 of this section to the contrary, the board of governors of Missouri Western State University, University of Central Missouri, Missouri State University, or Missouri Southern State University, or the board of regents of Southeast Missouri State University, Northwest Missouri State University, or Harris-Stowe State University, or the board of curators of Lincoln University may convey or otherwise transfer for fair market value, except in fee simple, the title to or other interest in such real property without authorization by an act of the general assembly. The provisions of this subsection shall expire August 28, 2017.

14. All county sports complex authorities, and any sports complex authority located in a city not within a county, in existence on August 13, 1986, and organized under the provisions of sections 64.920 to 64.950, are assigned to the office of administration, but such authorities shall not be subject to the provisions of subdivision (4) of subsection 6 of section 1 of the Omnibus State Reorganization Act of 1974, Appendix B, RSMo, as amended.

15. All powers, duties, and functions vested in the administrative hearing commission, sections 621.015 to 621.205 and others, are transferred to the office of administration by a type III transfer.

(L. 1973 1st Ex. Sess. S.B. 1 § 15, A.L. 1983 H.B. 353 § 15, A.L. 1986 S.B. 426, A.L. 1987 S.B. 320, A.L. 1991 S.B. 357, A.L. 1996 H.B. 1359, A.L. 1997 H.B. 520 merged with S.B. 340, A.L. 2006 S.B. 1122, A.L. 2008 S.B. 1140, A.L. 2010 H.B. 1965, A.L. 2011 H.B. 137, A.L. 2012 S.B. 562)

Effective 7-05-12

*Section 33.580 was repealed by H.B. 1521 § 1 Revision, 1984.

**Subsection 13 expires 8-28-17.



Section 37.007 Credit card, debit card, and other electronic payments, statewide system for all state agencies and departments.

Credit card, debit card, and other electronic payments, statewide system for all state agencies and departments.

37.007. Within six months of August 28, 2012, the commissioner of the office of administration shall develop and implement a statewide system or contract with any third party to allow all state agencies and departments to accept payments made by a credit card, debit card, or other electronic method designated by the commissioner. State agencies and departments shall not incur any additional fees for utilizing such payment methods.

(L. 2012 H.B. 1094)



Section 37.010 Commissioner of administration, compensation, oath of office, duties--vacancy, governor to serve.

Commissioner of administration, compensation, oath of office, duties--vacancy, governor to serve.

37.010. 1. The governor, by and with the advice and consent of the senate, shall appoint a commissioner of administration, who shall head the "Office of Administration" which is hereby created. The commissioner of administration shall receive a salary as provided by law and shall also receive his actual and necessary expenses incurred in the discharge of his official duties. Before taking office, the commissioner of administration shall take and subscribe an oath or affirmation to support the Constitution of the United States and of this state, and to demean himself faithfully in office. He shall also deposit with the governor a bond, with sureties to be approved by the governor, in the amount to be determined by the governor payable to the state of Missouri, conditioned on the faithful performance of the duties of his office. The premium of this bond shall be paid out of the appropriation for the office of the governor.

2. The governor shall appoint the commissioner of administration with the advice and consent of the senate. The commissioner shall be at least thirty years of age and must have been a resident and qualified voter of this state for the five years next preceding his appointment. He must be qualified by training and experience to assume the managerial and administrative functions of the office of commissioner of administration.

3. The commissioner of administration shall, by virtue of his office, without additional compensation, head the division of budget, the division of purchasing, the division of design and construction, and the division of electronic data processing coordination. Whenever provisions of the constitution grant powers, impose duties or make other reference to the comptroller, they shall be construed as referring to the commissioner of administration.

4. The commissioner of administration shall provide the governor with such assistance in the supervision of the executive branch of state government as the governor requires and shall perform such other duties as are assigned to him by the governor or by law. The commissioner of administration shall work with other departments of the executive branch of state government to promote economy, efficiency and improved service in the transaction of state business. The commissioner of administration, with the approval of the governor, shall organize the work of the office of administration in such manner as to obtain maximum effectiveness of the personnel of the office. He may consolidate, abolish or reassign duties of positions or divisions combined within the office of administration, except for the division of personnel. He may delegate specific duties to subordinates. These subordinates shall take the same oath as the commissioner and shall be covered by the bond of the director or by separate bond as required by the governor.

5. The personnel division, personnel director and personnel advisory board as provided in chapter 36 shall be in the office of administration. The personnel director and employees of the personnel division shall perform such duties as directed by the commissioner of administration for personnel work in agencies and departments of state government not covered by the merit system law to upgrade state employment and to improve the uniform quality of state employment.

6. The commissioner of administration shall prepare a complete inventory of all real estate, buildings and facilities of state government and an analysis of their utilization. Each year he shall formulate and submit to the governor a long-range plan for the ensuing five years for the repair, construction and rehabilitation of all state properties. The plan shall set forth the projects proposed to be authorized in each of the five years with each project ranked in the order of urgency of need from the standpoint of the state as a whole and shall be upgraded each year. Project proposals shall be accompanied by workload and utilization information explaining the need and purpose of each. Departments shall submit recommendations for capital improvement projects and other information in such form and at such times as required by the commissioner of administration to enable him to prepare the long-range plan. The commissioner of administration shall prepare the long-range plan together with analysis of financing available and suggestions for further financing for approval of the governor who shall submit it to the general assembly. The long-range plan shall include credible estimates for operating purposes as well as capital outlay and shall include program data to justify need for the expenditures included. The long-range plan shall be extended, revised and resubmitted in the same manner to accompany each executive budget. The appropriate recommendations for the period for which appropriations are to be made shall be incorporated in the executive budget for that period together with recommendations for financing. Each revised long-range plan shall provide a report on progress in the repair, construction and rehabilitation of state properties and of the operating purposes program for the preceding fiscal period in terms of expenditures and meeting program goals.

7. All employees of the office of administration, except the commissioner and not more than three other executive positions designated by the governor in an executive order, shall be subject to the provisions of chapter 36. The commissioner shall appoint all employees of the office of administration and may discharge the employees after proper hearing, provided that the employment and discharge conform to the practices governing selection and discharge of employees in accordance with the provisions of chapter 36.

8. The office of the commissioner of administration shall be in Jefferson City.

9. In case of death, resignation, removal from office or vacancy from any cause in the office of commissioner of administration, the governor shall take charge of the office and superintend the business thereof until a successor is appointed, commissioned and qualified.

(L. 1971 H.B. 384, A.L. 1977 H.B. 841)

Effective 1-01-78

*Transferred 1978; formerly 26.300

CROSS REFERENCES:

Bidding for construction of a minimum security correctional facility, 221.500

Commissioner's power and duties, 37.005

Compensation of department heads, 105.950

State legal expense fund, duties, 105.711, 105.721



Section 37.012 Commissioner may provide cooperative purchasing services--when.

Commissioner may provide cooperative purchasing services--when.

37.012. The commissioner of administration may provide cooperative purchasing services to quasi-public governmental bodies, as defined in section 610.010, in the same manner as those services are provided to political subdivisions pursuant to section 67.360. However, this section shall not authorize the cooperative purchasing of investment and banking services.

(L. 1990 S.B. 808 & 672 § 3)



Section 37.020 Definitions--socially and economically disadvantaged small business concerns--plan to increase and maintain participation--study--oversight review committee, members.

Definitions--socially and economically disadvantaged small business concerns--plan to increase and maintain participation--study--oversight review committee, members.

37.020. 1. As used in this section, the following words and phrases mean:

(1) "Certification", the determination, through whatever procedure is used by the office of administration, that a legal entity is a socially and economically disadvantaged small business concern for purposes of this section;

(2) "Department", the office of administration and any public institution of higher learning in the state of Missouri;

(3) "Minority business enterprise", a business that is:

(a) A sole proprietorship owned and controlled by a minority;

(b) A partnership or joint venture owned and controlled by minorities in which at least fifty-one percent of the ownership interest is held by minorities and the management and daily business operations of which are controlled by one or more of the minorities who own it; or

(c) A corporation or other entity whose management and daily business operations are controlled by one or more minorities who own it, and which is at least fifty-one percent owned by one or more minorities, or if stock is issued, at least fifty-one percent of the stock is owned by one or more minorities;

(4) "Socially and economically disadvantaged individuals", individuals, regardless of gender, who have been subjected to racial, ethnic, or sexual prejudice or cultural bias because of their identity as a member of a group without regard to their individual qualities and whose ability to compete in the free enterprise system has been impaired due to diminished capital and credit opportunities as compared to others in the same business area. In determining the degree of diminished credit and capital opportunities the office of administration shall consider, but not be limited to, the assets and net worth of such individual;

(5) "Socially and economically disadvantaged small business concern", any small business concern:

(a) Which is at least fifty-one percentum owned by one or more socially and economically disadvantaged individuals; or, in the case of any publicly owned business, at least fifty-one percentum of the stock of which is owned by one or more socially and economically disadvantaged individuals; and

(b) Whose management and daily business operations are controlled by one or more of such individuals;

(6) "Women's business enterprise", a business that is:

(a) A sole proprietorship owned and controlled by a woman;

(b) A partnership or joint venture owned and controlled by women in which at least fifty-one percent of the ownership interest is held by women and the management and daily business operations of which are controlled by one or more of the women who own it; or

(c) A corporation or other entity whose management and daily business operations are controlled by one or more women who own it, and which is at least fifty-one percent owned by women, or if stock is issued, at least fifty-one percent of the stock is owned by one or more women.

2. The office of administration, in consultation with each department, shall establish and implement a plan to increase and maintain the participation of certified socially and economically disadvantaged small business concerns or minority business enterprises, directly or indirectly, in contracts for supplies, services, and construction contracts, consistent with goals determined after an appropriate study conducted to determine the availability of socially and economically disadvantaged small business concerns and minority business enterprises in the marketplace. Such study shall be completed by December 31, 1991. The commissioner of administration shall appoint an oversight review committee to oversee and review the results of such study. The committee shall be composed of nine members, four of whom shall be members of business, three of whom shall be from staff of selected departments, one of whom shall be a member of the house of representatives, and one of whom shall be a member of the senate.

3. The goals to be pursued by each department under the provisions of this section shall be construed to overlap with those imposed by federal law or regulation, if any, shall run concurrently therewith and shall be in addition to the amount required by federal law only to the extent the percentage set by this section exceeds those required by federal law or regulations.

(L. 1990 S.B. 808 & 672 § 6)



Section 37.023 Women's and minority business enterprises certifications, rules authorized.

Women's and minority business enterprises certifications, rules authorized.

37.023. The office of administration shall promulgate rules for a plan to certify women's and minority business enterprises as defined in section 37.020.

(L. 1995 H.B. 562)



Section 37.070 Transparency policy--public availability of data--broad interpretation of sunshine law requests--breach of the public trust, when.

Transparency policy--public availability of data--broad interpretation of sunshine law requests--breach of the public trust, when.

37.070. 1. It shall be the policy of each state department to carry out its mission with full transparency to the public. Any data collected in the course of its duties shall be made available to the public in a timely fashion. Data, reports, and other information resulting from any activities conducted by the department in the course of its duties shall be easily accessible by any member of the public.

2. Each department shall broadly interpret any request for information under section 610.023:

(1) Even if such request for information does not use the words "sunshine request", "open records request", "public records request", or any such similar wording;

(2) Even if the communication is simply an inquiry as to the availability or existence of data or information; and

(3) Regardless of the format in which the communication is made, including electronic mail, facsimile, internet, postal mail, in person, telephone, or any other format.

3. Any failure by a department to release information shall, in addition to any other applicable violation of law, be considered a violation of the department's policy under this section and shall constitute a breach of the public's trust.

4. This section shall not be construed to limit or exceed the requirements of the provisions in chapter 610, nor shall this section require different treatment of a record considered closed or confidential under section 610.021 than what is required under that section.

(L. 2011 H.B. 89 § 37.970)

Effective 7-11-11

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 37.075 Federal surplus property--office of administration as agency for distribution.

Federal surplus property--office of administration as agency for distribution.

37.075. 1. The office of administration is designated as the "Missouri State Agency for Surplus Property". It may acquire, warehouse, and distribute federal surplus property to any and all eligible departments and agencies of the state and local government, and to any and all other institutions and organizations eligible to receive surplus property under Public Law 152, 81st Congress, as amended, and under any other laws enacted by the Congress of the United States which provide for the disposal of United States government surplus property, and may otherwise cooperate with the federal government in the transfer of government surplus property.

2. The state agency for surplus property may take any action necessary for the accomplishment of the purposes of this section and section 37.080 and it may make the certifications and enter into the agreements for and on behalf of the state which are necessary or appropriate under the controlling federal statutes and regulations, and may make regulations necessary for the disposal of surplus properties.

(L. 1963 p. 200 § 2-19)

(Source: RSMo 1959 § 160.173)

*Transferred 1978; formerly 161.192



Section 37.076 Federal surplus property fund established, purpose--investment--not to lapse into general revenue.

Federal surplus property fund established, purpose--investment--not to lapse into general revenue.

37.076. There is established in the state treasury a fund to be known as the "Federal Surplus Property Fund". All fees or other moneys received by the state agency for surplus property from the acquisition, warehousing, distribution, sale, transfer or other disposition of federal surplus property shall be deposited to the federal surplus property fund. Notwithstanding the provisions of section 33.080 to the contrary, moneys in such fund shall not be transferred to the general revenue fund at the end of the biennium. Moneys in the fund shall not exceed the amount specified pursuant to the state agency plan of operation as approved by the General Services Administration, or its successor organization. Moneys in the fund not currently needed may be invested by the state treasurer and any income therefrom shall be deposited to the credit of the federal surplus property fund.

(L. 1990 S.B. 816 § 2)

Effective 7-2-90



Section 37.078 Recycling of waste, agency to promote, annual report.

Recycling of waste, agency to promote, annual report.

37.078. The state agency for surplus property shall review its procedures and policies and make necessary changes to promote the recycling of paper, oil and other materials which might otherwise be disposed of as waste which result from activities of state government. The state agency for surplus property shall assist other state agencies and departments in implementing recycling programs, shall support federal incentives and policies designed to promote these same goals, and shall prepare and provide upon request an annual report summarizing its plans and activities pursuant to this section.

(L. 1986 S.B. 475)



Section 37.079 Report by commissioner on surplus property agency, content.

Report by commissioner on surplus property agency, content.

37.079. The commissioner of administration shall report annually in writing to the appropriations committees of the general assembly regarding the operation of the Missouri state agency for surplus property, as defined in section 37.075. The report shall be submitted by the commissioner as part of the appropriations process for the annual budget of the office of administration and shall contain financial information relating to the operation of the state agency for surplus property for the preceding fiscal year, including, but not limited to, the types and value of property acquired as determined by the agency, the costs for transportation of the property expended by the agency, the overhead of the agency as a dollar value and as a percentage of property acquired, the method by which such overhead is calculated, the value of the property distributed to qualified entities eligible to receive surplus property pursuant to federal law, the value of the property distributed to departments and agencies of the state, the value of and income derived from the property disposed of to nonqualified entities by sealed bid, the value of the property distributed or disposed of by other means, and the salaries paid and actual expenses and costs incurred during operation of the state agency for surplus property.

(L. 1990 S.B. 816 § 1)

Effective 7-2-90



Section 37.080 Fees for expenses of distributing surplus property--use--commissioner to give bond.

Fees for expenses of distributing surplus property--use--commissioner to give bond.

37.080. 1. The state agency for surplus property may charge fees in an amount necessary for the reimbursement of freight, handling, warehousing, transferring, and accounting for surplus property handled by it. Moneys so collected shall be used for the operation and maintenance of the state agency for surplus property and for no other purpose. Any moneys found by the agency to be in excess of the costs incurred may be refunded within the fiscal period to the parties from whom the moneys were received.

2. The commissioner of the office of administration shall receive and keep all moneys collected under this section and shall disburse them under the direction of the state agency for surplus property in accordance with this law. He shall give a bond in an amount fixed and approved by the office of administration for the safekeeping and faithful administration of the funds. The premium of the bond shall be paid from funds received under this law.

(L. 1963 p. 200 § 2-20)

(Source: RSMo 1959 § 160.175)

*Transferred 1978; formerly 161.202



Section 37.090 Deposit of funds received from sale of surplus property--administration and use of funds.

Deposit of funds received from sale of surplus property--administration and use of funds.

37.090. The moneys received by the state from the sale of surplus property shall be deposited in the state treasury to the credit of the "Missouri State Surplus Property Clearing Fund", hereby created. The account shall be administered by the commissioner of administration. When appropriated the funds in the surplus property clearing account shall be used for the purpose of paying the costs of conducting surplus property sales. The commissioner of administration shall distribute all funds received in excess of the costs of the sale to the fund which purchased the item sold.

(L. 1978 H.B. 1550 § 1)

CROSS REFERENCE:

Missouri state surplus property clearing fund abolished subject to exemption, 33.571



Section 37.100 Duties of office.

Duties of office.

37.100. 1. The office of administration shall carry on a continuing examination of the administrative operations of the government of the state for the purpose of recommending, where necessary, to the heads of the several administrative agencies in the executive branch of state government improvements in the organization and in the technical aspects of the procedures and methods used by the agencies.

2. To this end the office shall:

(1) Give technical advice on problems of administration, methods and procedures, to the extent that its staff and budget will permit, upon request of the head of the agency;

(2) On its own initiative or at the direction of the commissioner of administration or the governor recommend improvements in administration, methods and procedures to an administrative agency.

(L. 1965 p. 141 § 3)

*Transferred 1978; formerly 33.600



Section 37.110 Data processing unit.

Data processing unit.

37.110. The commissioner of administration shall establish a data processing unit within the office, and this unit shall make recommendations and suggestions to all agencies and departments, and to the general assembly. No state data processing equipment shall be added or disposed of by any state agency by sale, lease or otherwise without the approval of this unit.

(L. 1965 p. 141 § 5)

*Transferred 1978; formerly 33.620



Section 37.120 Central mail handling unit.

Central mail handling unit.

37.120. The commissioner of administration shall establish a central mail handling unit. This unit shall bring together such equipment as may be necessary to operate the facility, and all interoffice and regular postal mail for the capitol area shall be handled by this unit.

(L. 1965 p. 141 § 7)

*Transferred 1978; formerly 33.640



Section 37.130 Demographic and statistical unit, duties of.

Demographic and statistical unit, duties of.

37.130. The commissioner of administration shall establish a demographic and statistical unit. This unit shall be responsible for the coordination and preparation of all official population estimates and projections required by state agencies, commissions and local governmental units. The unit shall maintain a processing center for information from each federal census and shall be the responsible agency for federally sponsored programs and federal-state cooperative programs within the areas of demographic analysis. In addition the unit shall provide requested assistance in all reapportionment matters. All agencies of the state shall submit to the office of administration, upon request, any information required for the performance of the duties required under this law.

(L. 1972 H.B. 1148)

*Transferred 1978; formerly 33.660



Section 37.135 Federal census on precinct-to-precinct basis, when, cost.

Federal census on precinct-to-precinct basis, when, cost.

37.135. So long as this state is divided into precincts for election purposes, whenever this state is allowed or offered the option to have a federal census taken on a precinct-by-precinct basis, the commissioner of administration shall have the authority and duty to take the necessary steps to contract with the federal government and pay within the limits of moneys appropriated for that purpose any sums of money required to have the federal census taken on a precinct-by-precinct basis.

(L. 1983 S.B. 234)



Section 37.250 Committee on state-operated wireless communication systems--members--duties--public policy.

Committee on state-operated wireless communication systems--members--duties--public policy.

37.250. 1. The general assembly declares it is the public policy of this state to determine the most cost-effective systems to provide ubiquitous coverage of the state transparent communications between all members of all using agencies, and the necessary E911 capability to provide assured emergency response, and to reduce the response time for emergency or disastrous situations.

2. There is hereby created a committee on state-operated wireless communication systems to be composed of:

(1) The commissioner of administration or a designee;

(2) The director of the department of public safety or a designee;

(3) The director of the department of conservation or a designee; and

(4) The chief engineer of the department of transportation or a designee.

3. The committee shall examine existing programs and proposals for development or expansion to identify duplication in resource allocation of wireless communication systems. The committee shall submit a report to the general assembly by August 30, 1998, in which it identifies opportunities for cost savings, increased efficiency and improved services for Missouri's citizens. The committee shall review the state's purchasing law and may recommend such changes to chapter 34 as it deems appropriate to maintain and enhance the state's wireless communication system. The committee may make such other recommendations as it deems appropriate and shall identify the costs associated with each such recommendation.

(L. 1998 S.B. 743)



Section 37.350 Printing equipment or copying machines, purchase, lease or rental, approval by commissioner required, exception.

Printing equipment or copying machines, purchase, lease or rental, approval by commissioner required, exception.

37.350. Notwithstanding any other provision of law, no agency shall purchase, lease or rent any copy machine or printing equipment until the purchase, lease or rental agreement has been approved by the commissioner of administration, nor shall the purchasing division approve, on behalf of any agency, any such purchase, lease or rental agreement. The commissioner of administration may waive the commissioner's approval authority for any specific level or type of equipment that may be requested by state agencies.

(L. 1983 H.B. 96, et al., A.L. 1995 H.B. 562)



Section 37.410 Fund created, purpose, payments authorized, when.

Fund created, purpose, payments authorized, when.

37.410. 1. There is hereby created a "State Property Preservation Fund" which shall consist of moneys appropriated to the fund by the general assembly for the purpose of repairing or replacing state-owned or leased property damaged from natural or man-made events.

2. Moneys appropriated for the purposes of this section and section 37.413 shall be available for the payment of any property loss for covered state-owned or leased buildings provided:

(1) A notice of coverage is issued by the commissioner of administration for such property; and

(2) The state is obligated to provide evidence of insurance for such property pursuant to a properly executed agreement, contract, or covenant.

3. The aggregate of payments from the state property preservation fund or other funds appropriated for this purpose shall not exceed the amounts necessary to repair or restore the covered property to its condition prior to the covered loss or for the defeasance of outstanding debt secured by the property. No payment shall be made from the state property preservation fund or other funds appropriated for this purpose unless and until the benefits provided to pay the claim by any other policy of property insurance have been exhausted.

4. The provisions of section 33.080 notwithstanding, any moneys remaining to the credit of the state property preservation fund at the end of an appropriation period shall not be transferred to general revenue.

(L. 2003 S.B. 243)

Effective 6-09-03



Section 37.413 Moneys appropriated from fund deemed to satisfy state's property insurance requirements for state buildings.

Moneys appropriated from fund deemed to satisfy state's property insurance requirements for state buildings.

37.413. Moneys appropriated for the purposes of section 37.410 and this section shall be deemed as satisfying all provisions contained in any agreement, contract, or covenant requiring the state to purchase or maintain property insurance on state-owned or leased buildings and their contents.

(L. 2003 S.B. 243)

Effective 6-09-03



Section 37.450 State vehicle fleet manager position created, appointment, duties--definitions--fee paid by each state agency.

State vehicle fleet manager position created, appointment, duties--definitions--fee paid by each state agency.

37.450. 1. As used in this section, the following terms shall mean:

(1) "Commissioner", the commissioner of administration;

(2) "Fleet manager", the state vehicle fleet manager created pursuant to subsection 2 of this section;

(3) "State vehicle fleet", all vehicles used by the state or titled to the state for the purpose of conducting state business; and

(4) "Vehicle", as defined in section 301.010.

2. There is hereby created within the office of administration the position of state vehicle fleet manager. The fleet manager shall be appointed by the commissioner of administration pursuant to the provisions of chapter 36.

3. The fleet manager shall institute and supervise a state fleet vehicle tracking system in which the cost of owning and operating each state vehicle is documented by the agency owning the vehicle. All state agencies shall report the purchase and the sale of any vehicle to the fleet manager and provide any additional information requested by the fleet manager in the format, manner and frequency determined by the office of administration. The fleet manager shall have the authority to suspend any agency's use of its credits established pursuant to section 37.452 if the agency does not comply with the requirements of this section or section 307.402 until he or she is satisfied that such compliance is achieved.

4. The fleet manager shall submit an annual report to the speaker of the house of representatives, the president pro tempore of the senate and the governor before January thirty-first of each year. The fleet manager's report shall consist of the status of the state vehicle fleet and any recommendations for improvements and changes necessary for more efficient management of the fleet.

5. The office of administration shall establish guidelines for determining the most cost-effective and reasonable mode of travel under the circumstances for single trips from the following options: passenger rail, vehicle rental, fleet checkout and reimbursement for personal car use.

6. The commissioner shall issue policies governing the acquisition, assignment, use, replacement and maintenance of state-owned vehicles.

7. Each agency shall pay a state vehicle fleet fee, as determined by the office of administration, for each vehicle it owns for the purpose of funding the state fleet vehicle tracking system and for other administrative expenses incurred in management of the state vehicle fleet. Any agency that owns at least one thousand vehicles shall receive a credit against the state vehicle fleet fee for the internal fleet management services performed by such agency, provided such agency furnishes all information required by the fleet manager.

8. State agencies shall be responsible for ensuring that state vehicles are used only for state business and not for private purposes.

(L. 2002 H.B. 1270 and H.B. 2032)

Effective 7-11-02



Section 37.452 Sale of surplus vehicles, proceeds to go to owning state agency, exceptions--moneys to be used for purchase of vehicles only.

Sale of surplus vehicles, proceeds to go to owning state agency, exceptions--moneys to be used for purchase of vehicles only.

37.452. Provisions of section 37.090 notwithstanding, all proceeds generated by the sale of a surplus vehicle, except proceeds generated from the department of transportation, the department of conservation, the Missouri state highway patrol and all state colleges and universities may be deposited in the state treasury to the credit of the office of administration revolving administrative trust fund and credited to the state agency owning the vehicle at the time of sale. Upon appropriation, moneys credited to agencies from the sale of surplus state fleet vehicles shall be used solely for the purchase of vehicles for the respective agency.

(L. 2002 H.B. 1270 and H.B. 2032)

Effective 7-11-02



Section 37.455 Ethanol-blended fuel, requirements for state vehicle fleet.

Ethanol-blended fuel, requirements for state vehicle fleet.

37.455. The commissioner of administration shall ensure that no less than seventy percent of new purchases for the state vehicle fleet are flexible fuel vehicles that can operate on fuel blended with eighty-five percent ethanol.

(L. 2007 S.B. 54 § 1)

Effective 1-01-08



Section 37.503 National accreditation recognized as equivalent to state licensure.

National accreditation recognized as equivalent to state licensure.

37.503. When a not-for-profit human services organization providing habilitative and rehabilitative services to people with disabilities in the state of Missouri has been accredited by the Commission on Accreditation of Rehabilitation Facilities or the Accreditation Council on Services for People with Disabilities, that specific accreditation shall be recognized in lieu of and as an equivalent to any state licensure or certification requirements by all state agencies when purchasing services on behalf of persons with disabilities.

(L. 1994 H.B. 1547 & 961 § 9)



Section 37.700 Definitions.

Definitions.

37.700. As used in sections 37.700 to 37.730, the following terms mean:

(1) "Office", the office of the child advocate for children's protection and services within the office of administration, which shall include the child advocate and staff;

(2) "Recipient", any child who is receiving child welfare services from the department of social services or its contractors, or services from the department of mental health.

(L. 2004 H.B. 1453)



Section 37.705 Office established--appointment of child advocate.

Office established--appointment of child advocate.

37.705. 1. There is hereby established within the office of administration the "Office of Child Advocate for Children's Protection and Services", for the purpose of assuring that children receive adequate protection and care from services, programs offered by the department of social services, or the department of mental health, or the juvenile court. The child advocate shall report directly to the commissioner of the office of administration.

2. The office shall be administered by the child advocate, who shall be appointed jointly by the governor and the chief justice of the Missouri supreme court with the advice and consent of the senate. The child advocate shall hold office for a term of six years and shall continue to hold office until a successor has been duly appointed. The advocate shall act independently of the department of social services, the department of mental health, and the juvenile court in the performance of his or her duties. The office of administration shall provide administrative support and staff as deemed necessary.

(L. 2004 H.B. 1453)



Section 37.710 Access to information--authority of office--confidentiality of information.

Access to information--authority of office--confidentiality of information.

37.710. 1. The office shall have access to the following information:

(1) The names and physical location of all children in protective services, treatment, or other programs under the jurisdiction of the children's division, the department of mental health, and the juvenile court;

(2) All written reports of child abuse and neglect; and

(3) All current records required to be maintained pursuant to chapters 210 and 211.

2. The office shall have the authority:

(1) To communicate privately by any means possible with any child under protective services and anyone working with the child, including the family, relatives, courts, employees of the department of social services and the department of mental health, and other persons or entities providing treatment and services;

(2) To have access, including the right to inspect, copy and subpoena records held by the clerk of the juvenile or family court, juvenile officers, law enforcement agencies, institutions, public or private, and other agencies, or persons with whom a particular child has been either voluntarily or otherwise placed for care, or has received treatment within this state or in another state;

(3) To work in conjunction with juvenile officers and guardians ad litem;

(4) To file any findings or reports of the child advocate regarding the parent or child with the court, and issue recommendations regarding the disposition of an investigation, which may be provided to the court and to the investigating agency;

(5) To file amicus curiae briefs on behalf of the interests of the parent or child;

(6) To initiate meetings with the department of social services, the department of mental health, the juvenile court, and juvenile officers;

(7) To take whatever steps are appropriate to see that persons are made aware of the services of the child advocate's office, its purpose, and how it can be contacted;

(8) To apply for and accept grants, gifts, and bequests of funds from other states, federal, and interstate agencies, and independent authorities, private firms, individuals, and foundations to carry out his or her duties and responsibilities. The funds shall be deposited in a dedicated account established within the office to permit moneys to be expended in accordance with the provisions of the grant or bequest;

(9) Subject to appropriation, to establish as needed local panels on a regional or county basis to adequately and efficiently carry out the functions and duties of the office, and address complaints in a timely manner; and

(10) To mediate between alleged victims of sexual misconduct and school districts or charter schools as provided in subsection 1 of section 160.262.

3. For any information obtained from a state agency or entity under sections 37.700 to 37.730, the office of child advocate shall be subject to the same disclosure restrictions and confidentiality requirements that apply to the state agency or entity providing such information to the office of child advocate. For information obtained directly by the office of child advocate under sections 37.700 to 37.730, the office of child advocate shall be subject to the same disclosure restrictions and confidentiality requirements that apply to the children's division regarding information obtained during a child abuse and neglect investigation resulting in an unsubstantiated report.

(L. 2004 H.B. 1453, A.L. 2011 S.B. 54, A.L. 2013 H.B. 505)



Section 37.715 Complaint procedures--annual report, contents.

Complaint procedures--annual report, contents.

37.715. 1. The office shall establish and implement procedures for receiving, processing, responding to, and resolving complaints made by or on behalf of children who are recipients of the services of the departments of social services and mental health, and the juvenile court. Such procedures shall address complaints relating to the actions, inactions, or decisions of providers or their representatives, public or private child welfare agencies, social service agencies, or the courts which may adversely affect the health, safety, welfare, or rights of such recipient.

2. The office shall establish and implement procedures for the handling and, whenever possible, the resolution of complaints.

3. The office shall have the authority to make the necessary inquiries and review relevant information and records as the office deems necessary.

4. The office may recommend to any state or local agency changes in the rules adopted or proposed by such state or local agency which adversely affect or may adversely affect the health, safety, welfare, or civil or human rights of any recipient. The office shall make recommendations on changes to any current policies and procedures. The office shall analyze and monitor the development and implementation of federal, state and local laws, regulations and policies with respect to services in the state and shall recommend to the department, courts, general assembly, and governor changes in such laws, regulations and policies deemed by the office to be appropriate.

5. The office shall inform recipients, their guardians or their families of their rights and entitlements under state and federal laws and regulations through the distribution of educational materials.

6. The office shall annually submit to the governor, the general assembly, and the Missouri supreme court a detailed report on the work of the office of the child advocate for children's protection and services. Such report shall include, but not be limited to, the number of complaints received by the office, the disposition of such complaints, the number of recipients involved in complaints, the state entities named in complaints and whether such complaints were found to be substantiated, and any recommendations for improving the delivery of services to reduce complaints or improving the function of the office of the child advocate for children's protection and services.

(L. 2004 H.B. 1453)



Section 37.725 Files may be disclosed at discretion of child advocate, exceptions--privileged information--penalty for disclosure of confidential material.

Files may be disclosed at discretion of child advocate, exceptions--privileged information--penalty for disclosure of confidential material.

37.725. 1. Any files maintained by the advocate program shall be disclosed only at the discretion of the child advocate; except that the identity of any complainant or recipient shall not be disclosed by the office unless:

(1) The complainant or recipient, or the complainant's or recipient's legal representative, consents in writing to such disclosure; or

(2) Such disclosure is required by court order.

2. Any statement or communication made by the office relevant to a complaint received by, proceedings before, or activities of the office and any complaint or information made or provided in good faith by any person shall be absolutely privileged and such person shall be immune from suit.

3. Any representative of the office conducting or participating in any examination of a complaint who knowingly and willfully discloses to any person other than the office, or those persons authorized by the office to receive it, the name of any witness examined or any information obtained or given during such examination is guilty of a class A misdemeanor. However, the office conducting or participating in any examination of a complaint shall disclose the final result of the examination with the consent of the recipient.

4. The office shall not be required to testify in any court with respect to matters held to be confidential in this section except as the court may deem necessary to enforce the provisions of sections 37.700 to 37.730, or where otherwise required by court order.

(L. 2004 H.B. 1453)



Section 37.730 Immunity from liability, when.

Immunity from liability, when.

37.730. 1. Any employee or an unpaid volunteer of the office shall be treated as a representative of the office. No representative of the office shall be held liable for good faith performance of his or her official duties under the provisions of sections 37.700 to 37.730 and such representative shall be immune from suit for the good faith performance of such duties. Every representative of the office shall be considered a state employee under section 105.711.

2. No reprisal or retaliatory action shall be taken against any recipient or employee of the departments or courts for any communication made or information given to the office. Any person who knowingly or willfully violates the provisions of this subsection is guilty of a class A misdemeanor.

(L. 2004 H.B. 1453)



Section 37.735 Council assigned to office of administration, members, chairperson--executive director, funding--appointment of members, terms, qualifications--meetings.

Council assigned to office of administration, members, chairperson--executive director, funding--appointment of members, terms, qualifications--meetings.

37.735. 1. The "Governor's Council on Disability" is hereby assigned to the office of administration.

2. The council shall consist of a chairperson, twenty members, and an executive director.

3. The chairperson shall be appointed by the governor with the advice and consent of the senate. The members of the council shall be appointed by the governor. Recruitment and appointment of members to the council shall provide for representation of various ethnic, age, gender, and physical and mental disability groups.

4. The funds necessary for the executive director and such other personnel as necessary shall be appropriated through the office of administration. The executive director shall serve under the supervision of the committee chairman. The executive director shall be exempted from the state merit system.

5. All members shall be appointed for four-year terms. Vacancies occurring in the membership of the council for any reason shall be filled by appointment by the governor for the unexpired term. Upon expiration of their terms, members of the council shall continue to hold office until the appointment and qualification of their successors. No person shall be appointed for more than two consecutive terms, except that a person appointed to fill a vacancy may serve for two additional successive terms. The governor may remove a member for cause.

6. Members of the council shall be chosen to meet the following criteria:

(1) The majority of the council shall be comprised of people with disabilities, representing the various disability groups. The remaining positions shall be filled by family members of people with disabilities, persons who represent other disability-related groups, and other advocates. A person considered to have a disability shall meet the federal definition of disability as defined by P.L. 101-336;

(2) The council shall include at least one member from each congressional district;

(3) Members of the council shall be knowledgeable about disability-related issues and have demonstrated a commitment to full participation of people with disabilities in all aspects of community life.

7. The chairperson of the council shall serve without compensation but shall be reimbursed for actual and necessary travel and other expenses incurred in the performance of the duties as chairperson of the council on disability. The members of the council shall serve without compensation but may be reimbursed for their actual and necessary expenses incurred in attending all meetings provided for by sections 37.735 to 37.745.

8. The council shall meet at least once each calendar quarter to conduct its business. The executive director shall give notice to each member of the time and place of each meeting of the council at least ten days before the scheduled date of the meeting, and notice of any special meeting shall state the specific matters to be considered in the special meeting which is not a regular quarterly meeting.

9. The chairperson, with the advice and consent of the council, shall appoint an executive director who shall serve as a nonvoting member and executive officer of the council. The executive director shall serve under the supervision of the chairperson of the council. The executive director shall be a person who is knowledgeable about disability-related issues and has demonstrated a commitment to full participation of people with disabilities in all aspects of community life.

10. The director of each state department shall designate at least one employee who shall act as a liaison with the council.

(L. 2011 H.B. 464)



Section 37.740 Duties of the council.

Duties of the council.

37.740. The governor's council on disability shall:

(1) Act in an advisory capacity to all state agencies and have direct input to all divisions of the office of administration on policies and practices which impact people with disabilities. Input shall include policies and practices affecting personnel, purchasing, design and construction of new facilities, facilities management, budget and planning and general services. In the administration of its duties, the governor's council on disability in cooperation with the office of administration shall offer technical assistance to help all departments, divisions and branches of state government comply with applicable state and federal law regarding persons with disabilities;

(2) Work and cooperate with other state commissions, councils or committees pertaining to disabilities and other national, state and local entities to create public policies and encourage system changes which eliminate barriers to people with disabilities;

(3) Advocate for public policies and practices which:

(a) Promote employment of people with disabilities;

(b) Expand opportunities in all aspects of life; and

(c) Promote awareness of and compliance with various federal, state and local laws dealing with disabilities;

(4) Gather input from disability-related organizations and the public on disability-related issues and report the results of this information in council reports to the governor;

(5) Accept grants, private gifts, and bequests, to be used to achieve the purposes of sections 37.735 to 37.745;

(6) Promulgate those bylaws necessary for the efficient operation of the council;

(7) Prepare an annual report to be presented to the governor not later than January first of each year.

(L. 2011 H.B. 464)



Section 37.745 Funding sources.

Funding sources.

37.745. The governor's council on disability may receive funds and property by gift, devise, bequest or otherwise and may solicit funds to be used in carrying out the purposes of sections 37.735 to 37.745.

(L. 2011 H.B. 464)



Section 37.800 Automated telephone answering systems, caller to be given option of speaking to a live operator, when.

Automated telephone answering systems, caller to be given option of speaking to a live operator, when.

37.800. 1. This section shall be known and may be cited as the "The Human Voice Contact Act".

2. A state agency that uses automated telephone answering equipment to answer incoming telephone calls shall, during normal business hours of the agency, provide the caller with the option of speaking to a live operator. This section shall not apply to field offices, telephone lines dedicated as hotlines for emergency services, telephone lines dedicated to providing general information, and any system that is designed to permit an individual to conduct a complete transaction with the state agency over the telephone solely by pressing one or more touch-tone telephone keys in response to automated prompts. As used in this section, "state agency" refers to each board, commission, department, officer or other administrative office or unit of the state other than the general assembly, the courts, the governor, or a political subdivision of the state, existing under the constitution or statute.

(L. 2007 S.B. 308)



Section 37.850 Portal to be maintained--database, contents, updating.

Portal to be maintained--database, contents, updating.

37.850. 1. The commissioner of administration shall maintain the Missouri accountability portal established in executive order 07-24 as a free, internet-based tool allowing citizens to demand fiscal discipline and responsibility.

2. The Missouri accountability portal shall consist of an easy-to-search database of financial transactions related to the purchase of goods and services and the distribution of funds for state programs; all bonds issued by any public institution of higher education or political subdivision of this state or its designated authority after August 28, 2013; all obligations issued or incurred pursuant to section 99.820 by any political subdivision of this state or its designated authority; and the revenue stream pledged to repay such bonds or obligations; and all debt incurred by any public charter school.

3. The Missouri accountability portal shall be updated each state business day and maintained as the primary source of information about the activity of Missouri's government.

4. Upon the conducting of a withholding or a release of funds, the governor shall submit a report stating all amounts withheld from the state's operating budget for the current fiscal year, as authorized by Article IV, Section 27 of the Missouri Constitution which shall be:

(1) Conspicuously posted on the accountability portal website;

(2) Searchable by the amounts withheld or released from each individual fund; and

(3) Searchable by the total amount withheld or released from the operating budget.

5. Every political subdivision of the state, including public institutions of higher education but excluding school districts, shall supply all information described in subsection 2 of this section to the office of administration within seven days of issuing or incurring such corresponding bond or obligation. For all such bonds or obligations issued or incurred prior to August 28, 2013*, every such political subdivision and public institution of higher education shall have ninety days to supply such information to the office of administration.

6. Every school district and public charter school shall supply all information described in subsection 2 of this section to the department of elementary and secondary education within seven days of issuing such bond, or incurring such debt. The department of elementary and secondary education shall have forty-eight hours to deliver such information to the office of administration. For all such bonds issued or debt incurred prior to August 28, 2013*, every school district and public charter school shall have ninety days to supply such information to the department of elementary and secondary education. The department of elementary and secondary education shall have forty-eight hours to deliver such information to the office of administration.

(L. 2009 H.B. 191, A.L. 2013 H.B. 116)

*H.B. 116, 2013, contained numerous sections effective August 28, 2013, except section 208.1050 which became effective July 12, 2013.

CROSS REFERENCE:

Grants of federal funds in excess of $1 million to be included in portal, 33.087



Section 37.900 Statewide elected officials may request determination of lowest and best bidder, procedure.

Statewide elected officials may request determination of lowest and best bidder, procedure.

37.900. 1. Any statewide elected official may request the office of administration to determine the lowest and best bidder with respect to any contract for purchasing, printing, or services for which the official has the authority to contract.

2. The official shall submit the original request for proposal and any pertinent information explaining the evaluation criteria established in the request and any additional information the official deems necessary.

3. The office of administration shall not be required to inquire of or negotiate with any offeror submitting a bid and shall only be required to reply to the elected official within forty-five days after the submission of the request by naming the offeror the office of administration determines to be the lowest and best bidder based on all submitted documents.

(L. 2010 H.B. 1868 merged with S.B. 844)

(2012) This section and section 34.048 relating to procurement severed from the remainder of Senate Bill 844 and remain valid. The remainder of Senate Bill 844 declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 37.920 Trust fund created for information technology expenses, use of moneys.

Trust fund created for information technology expenses, use of moneys.

37.920. 1. There is hereby created in the state treasury the "Missouri Revolving Information Technology Trust Fund" which shall contain moneys transferred or paid to the office of administration by any state agency in return for information technology expenses which may be incurred to ensure the proper use and operation of any information technology equipment, software, or systems.

2. The state treasurer shall be custodian of the fund and may approve disbursement from the fund in accordance with sections 30.170 and 30.180. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2012 H.B. 1094)









TITLE V MILITARY AFFAIRS AND POLICE

Chapter 40 Military Justice

Section 40.005 Definitions--law applicable to all state military forces not in federal service.

Definitions--law applicable to all state military forces not in federal service.

40.005. 1. As used in sections 40.005 to 40.490, unless the context clearly otherwise requires:

(1) "Accuser" means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any person who has an interest other than an official interest in the prosecution of the accused;

(2) "Active state duty" means:

(a) Inactive duty training and active duty for training to include all duty and training performed under Title 32, United States Code Sections 316, 502, 503, 504, and 505, Title 37 United States Code Section 206, 301, 309, 402, or 1002, to wit: unit training assemblies and split unit training assemblies; equivalent training in lieu of unit training assemblies; aerial flight duty; training or duty such as additional training assemblies, additional training or other duty without pay; full-time training or other full-time duty; detail of rifle instructors for civilians; participation in training and encampments, maneuvers, outdoor target practice, or other exercises, and other duty or training performed under Title 32 U.S.C. 502(f), either with or without pay; participation in encampments, maneuvers, outdoor target practice, or other exercises for field or coast-defense instruction, independently of, or in connection with, the Army; attendance at active component schools, conducting or attending National Guard schools, or participation in small arms competition; and attendance at service schools and routine practical instruction while attached to an active component; including travel to and from such duties; and

(b) When ordered to active state duty by the governor under authority vested in the governor by law, including travel to and from such duty;

(3) "Commanding officer" includes only commissioned officers;

(4) "Convening authority" includes, in addition to the person who convened the court, a commissioned officer commanding for the time being, or a successor in command;

(5) "Costs" include service fees, witness fees, mileage, depositions, and costs of confinement as those costs are enumerated in section 40.480 and as provided by law;

(6) "Duty status" includes active state duty and any other type of state military duty, including travel to and from such duty;

(7) "Enlisted member" means any person serving in an enlisted grade;

(8) "Grade" means a step or degree, in a graduated scale of office or military rank, that is established and designated as a grade by law or regulation;

(9) "Hostile force" means enemy, rioters, looters, dissidents, and others opposing or interfering with law and order;

(10) "Military" refers to any or all of the Armed Forces;

(11) "Military court" means a court-martial or a court of inquiry;

(12) "Military judge" means an official of a general or special court-martial detailed in accordance with section 40.095;

(13) "Officer" means commissioned or warrant officer;

(14) "Rank" means the order of precedence among members of the state military forces;

(15) "State judge advocate" means the commissioned officer responsible for supervising the administration of the military justice in the state military forces, who shall be the military staff judge advocate to the governor;

(16) "State military forces" means the National Guard of this state, as defined in Sections 101(3) and 109 of Title 32, United States Code, and any other military force organized under the laws of this state;

(17) "Superior commissioned officer" means a commissioned officer superior in rank or command.

2. Sections 40.005 to 40.490 apply to all members of the state military forces who are not in federal service.

(L. 1984 H.B. 1035 §§ 1, 2, A.L. 1986 H.B. 1505)



Section 40.007 Discharge obtained by fraud--desertion--separation from service while proceedings are pending, jurisdiction of court.

Discharge obtained by fraud--desertion--separation from service while proceedings are pending, jurisdiction of court.

40.007. 1. Each person subject to sections 40.005 to 40.490 discharged from the state military forces who is later charged with having fraudulently obtained a discharge shall be subject to section 40.141, shall be subject to trial by court-martial on that charge and shall, after apprehension, be subject to sections 40.005 to 40.490 while in the custody of the military for that trial. Upon conviction of that charge such person is subject to trial by court-martial for all offenses under sections 40.005 to 40.490 committed before the fraudulent discharge.

2. No person who has deserted from the state military forces may be relieved from amenability to the jurisdiction of sections 40.005 to 40.490 by virtue of a separation from any subsequent period of service.

3. The fact that any person charged with an offense under sections 40.005 to 40.490 is separated from the service while proceedings are pending or while undergoing sentence shall not affect the jurisdiction of any court-martial.

(L. 1984 H.B. 1035 § 3)



Section 40.010 Dismissal of commissioned officer, by governor--right to trial, procedure--discharge substituted for dismissal, when--reappointment --no right to trial, when.

Dismissal of commissioned officer, by governor--right to trial, procedure--discharge substituted for dismissal, when--reappointment --no right to trial, when.

40.010. 1. Any commissioned officer subject to sections 40.005 to 40.490, dismissed by order of the governor, may make a written application for trial by court-martial setting forth, under oath, that he has been wrongfully dismissed. In such event, the governor, as soon as practicable, shall convene a general court-martial to try such officer on the charges on which he was dismissed. A court-martial so convened shall have jurisdiction to try the dismissed officer on such charge, and he shall be considered to have waived the right to plead any statute of limitations applicable to any offense with which he is charged. The court-martial may, as part of its sentence, adjudge the affirmance of the dismissal, but if the court-martial acquits the accused or if the sentence adjudged, as finally approved or affirmed, does not include dismissal, the adjutant general shall substitute for the dismissal ordered by the governor a form of discharge authorized for administrative issue.

2. If the governor fails to convene a general court-martial within six months from the presentation of an application for trial under this section, the adjutant general shall substitute for the dismissal ordered by the governor a form of discharge authorized for administrative issue.

3. If a discharge is substituted for a dismissal under sections 40.005 to 40.490, the governor alone may reappoint the officer to the grade and rank as that former officer would have attained had the officer not been dismissed. The reappointment of such a former officer may be made only if a vacancy is available under applicable tables of organization. All the time between the dismissal and the reappointment shall be considered as actual service for all state purposes.

4. If an officer is discharged from the state military forces by administrative action or by board proceedings under law or is dropped from the rolls by order of the governor, the officer has no right to trial under this section.

(L. 1984 H.B. 1035 § 4)



Section 40.015 Jurisdiction of military courts.

Jurisdiction of military courts.

40.015. 1. Sections 40.005 to 40.490 apply throughout this state. Such sections also apply to all persons otherwise subject to sections 40.005 to 40.490 while they are serving outside the state, and while they are going to and returning from such service outside the state, in the same manner and to the same extent as if they were serving inside the state.

2. Courts-martial and courts of inquiry may be convened and held in units of the state military forces while those units are serving outside the state with the same jurisdiction and powers as to persons subject to sections 40.005 to 40.490 as if the proceedings were held inside the state, and offenses committed outside the state may be tried and punished either inside or outside the state.

(L. 1984 H.B. 1035 § 5)



Section 40.017 State judge advocate, appointment, qualifications--assistant judge advocates, appointment, qualifications, restrictions.

State judge advocate, appointment, qualifications--assistant judge advocates, appointment, qualifications, restrictions.

40.017. 1. The adjutant general shall appoint a judge advocate officer of the state military forces as state judge advocate. To be eligible for appointment, such officer shall have been a member of the Missouri Bar for at least five years, and shall have satisfactorily completed all educational requirements for active military service as a field grade judge advocate general corps officer or Air National Guard equivalent.

2. The adjutant general may appoint as many assistant state judge advocates as he considers necessary. To be eligible for appointment, assistant state judge advocates must be officers of the state military forces and members of the Missouri Bar.

3. The state judge advocate or his assistants shall make inspections in the field in supervision of the administration of military justice.

4. Convening authorities shall at all times communicate directly with their staff judge advocates or legal officer in matters relating to the administration of military justice; and the staff judge advocate or legal officer of any command is entitled to communicate directly with the staff judge advocate or legal officer of a superior or subordinate command, or with the state judge advocate.

5. No person who has acted as member, military judge, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer, or who has been a witness for either the prosecution or defense, in any case may later act as staff judge advocate or legal officer to any reviewing authority upon the same case.

(L. 1984 H.B. 1035 § 6)



Section 40.020 Apprehension defined--authority to apprehend, when.

Apprehension defined--authority to apprehend, when.

40.020. 1. "Apprehension" is the taking of a person subject to sections 40.005 to 40.490 into custody.

2. Any person authorized by sections 40.005 to 40.490 or by regulations issued under those sections, to apprehend persons subject to sections 40.005 to 40.490, any marshal of a court-martial appointed pursuant to the provisions of sections 40.005 to 40.490, and any peace officer authorized to do so by law, may do so upon reasonable belief that an offense under sections 40.005 to 40.490 has been committed and that the person apprehended committed it.

3. Commissioned officers, warrant officers, and noncommissioned officers have authority to quell quarrels, frays, and disorders among persons subject to sections 40.005 to 40.490 and to apprehend persons subject to sections 40.005 to 40.490 who take part therein.

(L. 1984 H.B. 1035 § 7)



Section 40.023 Absent without leave, authority to apprehend--offender outside state, procedure.

Absent without leave, authority to apprehend--offender outside state, procedure.

40.023. Any civil officer having authority to apprehend offenders under the laws of the United States or of a state, territory, commonwealth, or possession, or the District of Columbia, or any military officer subject to sections 40.005 to 40.490 who has been authorized by the governor by regulation may summarily apprehend any person subject to sections 40.005 to 40.490 who is absent without leave from the state military forces and deliver him into the custody of the state military forces. If an offender is apprehended outside the state, his return to the area must be in accordance with normal extradition procedures or reciprocal agreement.

(L. 1984 H.B. 1035 § 8)



Section 40.025 Arrest--confinement--definitions--probable cause required --procedure--enlisted member--commissioned officer.

Arrest--confinement--definitions--probable cause required --procedure--enlisted member--commissioned officer.

40.025. 1. "Arrest" is the restraint of a person by an order, not imposed as a punishment for an offense, directing the person to remain within certain specified limits. "Confinement" is the physical restraint of a person.

2. An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to sections 40.005 to 40.490 or through any person authorized by sections 40.005 to 40.490 to apprehend persons. A commanding officer may authorize warrant officers or noncommissioned officers to order enlisted members of his command or subject to his authority into arrest or confinement.

3. A commissioned officer or warrant officer may be ordered apprehended or into arrest or confinement only by a commanding officer to whose authority he is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order such persons apprehended or into arrest or confinement may not be delegated.

4. No person may be ordered apprehended or into arrest or confinement except upon probable cause, and a written record of the facts and circumstances upon which probable cause was made shall be kept.

5. This section does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

(L. 1984 H.B. 1035 § 9, A.L. 1986 H.B. 1505)



Section 40.030 Orders for arrest and confinement, when--certain offenses, confinement not required--defendant's rights--power to issue warrants--bail, when.

Orders for arrest and confinement, when--certain offenses, confinement not required--defendant's rights--power to issue warrants--bail, when.

40.030. 1. Any person subject to sections 40.005 to 40.490 charged with an offense under sections 40.005 to 40.490 may be ordered into arrest or confinement, as circumstances may require; but when charged only with an offense normally tried by a summary court-martial, such person shall not ordinarily be placed in confinement. When any person subject to sections 40.005 to 40.490 is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform the person of the specific wrong of which he is accused and to try him or to dismiss the charges and release him.

2. The convening authority of any court-martial shall have the power to issue warrants of apprehension directed to the sheriff or police officer within the proper county to apprehend persons subject to sections 40.005 to 40.490 charged with an offense under sections 40.005 to 40.490 and to deliver such persons into the custody of the state military forces.

3. In cases where the unit of which the accused is a member is not in a status of active state duty or engaged in annual field training, such accused, if apprehended or ordered into confinement prior to or during trial by a military court, may be admitted to bail by the officer exercising special court-martial jurisdiction over him or by a superior commanding officer, or the adjutant general.

(L. 1984 H.B. 1035 § 10)



Section 40.035 Confinement, where.

Confinement, where.

40.035. Persons confined other than in a military institution, whether before, during or after trial by a military court, shall be confined in municipal, county or state confinement facilities designated by the governor or by such person as the governor may authorize to act.

(L. 1984 H.B. 1035 § 11)



Section 40.036 Jails and prisons required to keep prisoners, when--official's duties.

Jails and prisons required to keep prisoners, when--official's duties.

40.036. 1. No provost marshal, commander of a guard, warden, keeper, or officer of a city or county jail or any other jail, penitentiary, or prison designated under section 40.035 may refuse to receive or keep any prisoner committed to his charge, when the committing person furnishes a statement, signed by him, of the offense charged against the prisoner.

2. Every commander of a guard, warden, keeper, or officer of a city or county jail or of any other jail, penitentiary, or prison designated under section 40.035, to whose charge a prisoner is committed shall, within twenty-four hours after that commitment or as soon as he is relieved from guard, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against the prisoner, and the name of the person who ordered or authorized the commitment.

(L. 1984 H.B. 1035 § 12)



Section 40.038 Confinement requirements--other punishment prohibited--exception.

Confinement requirements--other punishment prohibited--exception.

40.038. Subject to section 40.180, no person, while being held for trial or the result of trial, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him, nor shall the arrest or confinement imposed upon the person be any more rigorous than the circumstances require to insure his presence, but the person may be subjected to the same treatment and discipline as persons confined under the authority of this state or its political subdivisions.

(L. 1984 H.B. 1035 § 13)



Section 40.040 Civil offenses, delivery to civil authority for trial--offender also sentenced to court-martial to be returned to military, when.

Civil offenses, delivery to civil authority for trial--offender also sentenced to court-martial to be returned to military, when.

40.040. 1. Under such regulations as may be prescribed under sections 40.005 to 40.490, a person subject to sections 40.005 to 40.490 who is on active state duty who is accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial.

2. When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial and the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender, after having answered to the civil authorities for the offense, shall, upon the request of competent military authority, be returned to military custody for the completion of such sentence of the court-martial.

(L. 1984 H.B. 1035 § 14, A.L. 1986 H.B. 1505)



Section 40.043 Disciplinary punishment for minor offenses, no court-martial required --appeal procedure--right of accused to trial by court-martial.

Disciplinary punishment for minor offenses, no court-martial required --appeal procedure--right of accused to trial by court-martial.

40.043. 1. Under such regulations as the governor may prescribe, any commanding officer may, in addition to or in lieu of admonition or reprimand, impose one of the following disciplinary punishments for minor offenses without the intervention of a court-martial:

(1) Upon an officer of his command:

(a) Withholding of privileges for not more than two consecutive weeks;

(b) Restriction to certain specified limits, with or without suspension from duty, for not more than two consecutive weeks; or

(c) If imposed by the governor, the adjutant general, or the commanding officer of a division, wing, brigade, battalion, group, or similar organization, a fine or forfeiture of pay and allowances of not more than one hundred fifty dollars;

(2) Upon other military personnel of his command:

(a) Withholding of privileges for not more than two consecutive weeks;

(b) Restriction to certain specified limits, with or without suspension from duty, for not more than two consecutive weeks;

(c) Extra duties for not more than fourteen days, which need not be consecutive, and for not more than two hours per day, holidays included;

(d) Reduction to next inferior grade if the grade from which demoted was established by the command or an equivalent or lower command; or

(e) If imposed by an officer exercising special court-martial jurisdiction over the offender, a fine or forfeiture of pay and allowances of not more than fifty dollars.

2. The governor may, by regulation, place limitations on the powers granted by this section with respect to the kind and amount of punishment authorized and the categories of commanding officers authorized to exercise those powers.

3. An officer in charge may, for minor offenses, impose on enlisted members assigned to the unit or element of which the officer is in charge, such of the punishments authorized to be imposed by commanding officers as the governor may by regulation specifically prescribe, as provided in subsections 1 and 2 of this section.

4. Except where punishment has been imposed by the governor, a person punished under this section who considers his punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority. The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged. The officer who imposes the punishment, his successor in command, and superior authority may suspend, set aside, or remit any part or amount of the punishment and restore all rights, privileges and property affected.

5. The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission, and not properly punishable under this section; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

6. Whenever a punishment of forfeiture of pay and allowances is imposed under this section, the forfeiture may apply to pay or allowances accruing on or after the date that punishment is imposed and to any pay and allowances accrued before that date.

7. Any punishment authorized by this section which is measured in terms of days shall, when served in a status other than annual field training, be construed to mean succeeding active service days.

(L. 1984 H.B. 1035 § 15, A.L. 1991 S.B. 358)

Effective 6-12-91



Section 40.050 Personnel serving on courts for courts-martial--branches of National Guard, jurisdiction.

Personnel serving on courts for courts-martial--branches of National Guard, jurisdiction.

40.050. 1. The three kinds of courts-martial in the state military forces are:

(1) General courts-martial, consisting of:

(a) A military judge and not less than twelve members; or

(b) Only a military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests in writing a court composed only of a military judge and the military judge approves;

(2) Special courts-martial, consisting of:

(a) Not less than twelve members;

(b) A military judge and not less than twelve members; or

(c) Only a military judge, if one has been detailed to the court, and the accused under the same conditions as those prescribed in paragraph (b) of subdivision (1) of this subsection so requests;

(3) Summary courts-martial, consisting of one commissioned officer.

2. The Army National Guard and the Air National Guard each has court-martial jurisdiction over all persons subject to sections 40.005 to 40.490. The exercise of jurisdiction by the Army National Guard over Air Guard personnel, or the Air National Guard over Army Guard personnel shall be in accordance with regulations prescribed by the governor.

(L. 1984 H.B. 1035 § 16)



Section 40.055 General courts-martial, jurisdiction--punishment.

General courts-martial, jurisdiction--punishment.

40.055. General courts-martial have jurisdiction to try persons subject to sections 40.005 to 40.490 for any offense made punishable by sections 40.005 to 40.490 and may, under such limitations as the governor may prescribe, adjudge any of the following punishments:

(1) A fine of not more than two hundred dollars, or confinement not more than three months, or both;

(2) Forfeiture of pay and allowances for a period not exceeding six months;

(3) A reprimand;

(4) Dismissal, dishonorable or bad conduct discharge;

(5) Reduction of a noncommissioned officer to any lower enlisted grade; or

(6) Any combination of these punishments; and

(7) Costs.

(L. 1984 H.B. 1035 § 17, A.L. 1986 H.B. 1505)



Section 40.060 Special courts-martial, jurisdiction--punishment--exceptions.

Special courts-martial, jurisdiction--punishment--exceptions.

40.060. Special courts-martial shall have jurisdiction to try persons subject to sections 40.005 to 40.490, except commissioned officers for any offense made punishable by sections 40.005 to 40.490 and may, under such limitations as the governor may prescribe, adjudge any of the following punishments:

(1) A fine of not more than one hundred dollars;

(2) Forfeiture of pay and allowances for a period not exceeding six months;

(3) A reprimand;

(4) Reduction of a noncommissioned officer to any lower enlisted grade;

(5) A bad conduct discharge; or

(6) Any combination of these punishments; and

(7) Costs.

(L. 1984 H.B. 1035 § 18, A.L. 1986 H.B. 1505)



Section 40.065 Summary courts-martial, jurisdiction--punishment--objection by accused, trial by general or special courts-martial.

Summary courts-martial, jurisdiction--punishment--objection by accused, trial by general or special courts-martial.

40.065. 1. Summary courts-martial have jurisdiction to try enlisted persons subject to sections 40.005 to 40.490 for any offense made punishable by sections 40.005 to 40.490 and may, under such limitations as the governor may prescribe, adjudge any of the following punishments:

(1) A fine of not more than twenty-five dollars for a single offense;

(2) A forfeiture of pay and allowances for no more than two-thirds of one month's pay; or

(3) Reduction to the next lower grade; and

(4) Costs.

2. No person with respect to whom summary courts-martial have jurisdiction may be brought to trial before a summary court-martial if he objects thereto. If objection to trial by summary court-martial is made by an accused, trial shall be ordered by special or general court-martial as may be appropriate.

(L. 1984 H.B. 1035 § 19, A.L. 1986 H.B. 1505)



Section 40.070 Discharges or dismissals by courts-martial, requirements--governor's approval required.

Discharges or dismissals by courts-martial, requirements--governor's approval required.

40.070. A dishonorable discharge, bad conduct discharge, punitive discharge or dismissal may not be adjudged by any court-martial unless a complete written record of the proceedings and testimony before the court has been made, nor shall such sentence be executed until approved by the governor.

(L. 1984 H.B. 1035 § 20)



Section 40.075 Sentence to confinement at one dollar a day instead of fine --limitations.

Sentence to confinement at one dollar a day instead of fine --limitations.

40.075. Subject to the limitations of sections 40.055 to 40.065, a court-martial may, instead of imposing a fine, sentence to confinement for not more than one day for each dollar of the authorized fine.

(L. 1984 H.B. 1035 § 21)



Section 40.079 Jurisdiction of courts-martial--accused of civil offense, release to civil authorities--accused of both civil and military offenses, released to civil authorities, when.

Jurisdiction of courts-martial--accused of civil offense, release to civil authorities--accused of both civil and military offenses, released to civil authorities, when.

40.079. The jurisdiction of a court-martial is limited to the trial of persons accused of military offenses as described in sections 40.005 to 40.490. Persons subject to sections 40.005 to 40.490 who are accused of offenses cognizable by the civil courts of this state or any other state where the military forces are present in that state may, upon accusation, be promptly surrendered to civil authorities for disposition, urgencies of the service considered. If the person is accused of both a military offense under sections 40.005 to 40.490 and a civil offense by the civil authorities, the person shall be released to the civil authorities if the crime for which he is accused by the civil authorities carries a penalty in excess of the maximum penalty provided by sections 40.005 to 40.490.

(L. 1984 H.B. 1035 § 22)



Section 40.083 Convening general courts-martial, persons authorized.

Convening general courts-martial, persons authorized.

40.083. 1. General courts-martial may be convened by any of the following:

(1) The governor;

(2) The adjutant general;

(3) The commanding officer of a division, a separate brigade, or a separate wing;

(4) Any other commanding officer in any of the state military forces when empowered by the governor.

2. When any such commanding officer is an accuser, the court shall be convened by superior competent authority, and may in any case be convened by such authority when deemed desirable by such authority.

(L. 1984 H.B. 1035 § 23)



Section 40.085 Convening special courts-martial, persons authorized.

Convening special courts-martial, persons authorized.

40.085. In the state military forces any person authorized to convene a general court-martial, the commanding officer of a garrison, fort, post, camp, station, air base, auxiliary air base, or other place where troops are on duty, or of a brigade, regiment, wing, group, separate battalion, separate squadron, or other detached command, may convene special courts-martial. When any such officer is an accuser, the court shall be convened by superior competent authority and may, in any case, be convened by such authority when deemed advisable by him.

(L. 1984 H.B. 1035 § 24)



Section 40.088 Convening summary courts-martial, persons authorized.

Convening summary courts-martial, persons authorized.

40.088. 1. In the state military forces any person authorized to convene a general or special court-martial, the commanding officer of a garrison, fort, post, camp, station, air base, auxiliary air base, or other place where troops are on duty, or of a brigade, regiment, wing, group, separate battalion, separate squadron, or other detached command, may convene a summary court-martial.

2. When only one commissioned officer is present with a command or detachment he shall be the summary court-martial of that command or detachment and shall hear and determine all summary court-martial cases brought before him. Summary courts-martial may, however, be convened in any case by superior competent authority when considered desirable by him.

(L. 1984 H.B. 1035 § 25)



Section 40.090 Eligibility to serve on courts-martial--members, how determined --unit, defined--ineligible persons.

Eligibility to serve on courts-martial--members, how determined --unit, defined--ineligible persons.

40.090. 1. Any commissioned officer of or on duty with the state military forces is eligible to serve on all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

2. Any warrant officer of or on duty with the state military forces is eligible to serve on general and special courts-martial for the trial of any person, other than a commissioned officer, who may lawfully be brought before such court for trial.

3. (1) Any enlisted member of the state military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member who may lawfully be brought before such courts for trial, but he shall serve as a member of court only if before the conclusion of a session called by the military judge under section 40.130 prior to trial or, in the absence of such a session, before the court is assembled for the trial of the accused, the accused personally has requested in writing that enlisted members serve on it. After such a request, the accused may not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-half of the total membership of the court, unless eligible members cannot be obtained on account of physical conditions or military exigencies. If such members cannot be obtained, the court may be convened and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

(2) In this section, the word "unit" means any regularly organized body of the state military forces not larger than a company, a squadron, or a corresponding body.

4. (1) No person subject to sections 40.005 to 40.490 may be tried by a court-martial any member of which is junior to such person in rank or grade.

(2) When convening a court-martial, the convening authority shall detail as members thereof such members as, in his opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member is eligible to serve as a member of a general or special court-martial when he is the accuser or a witness for the prosecution or has acted as investigating officer or as counsel in the same case.

(L. 1984 H.B. 1035 § 26)



Section 40.095 Military judge--appointment--qualifications--duties--restrictions.

Military judge--appointment--qualifications--duties--restrictions.

40.095. 1. The authority convening a general or special court-martial shall detail a military judge thereto. A military judge shall preside over each open session of the court-martial to which the judge had been detailed.

2. A military judge shall be a commissioned officer of the National Guard or a retired officer of the reserve components of the Armed Forces of the United States, shall be a member of the Missouri Bar and shall be certified to be qualified for such duty by the state judge advocate. The state judge advocate may recommend to the adjutant general that the adjutant general order to active duty retired personnel of the United States Armed Forces who are qualified to act as military judges.

3. No person is eligible to act as military judge in a case if the person is the accuser or a witness for the prosecution or has acted as investigation officer or a counsel in the same case.

4. Neither the convening authority nor any member of his staff shall prepare or review any report concerning the effectiveness, fitness or efficiency of a military judge which relates to the judge's performance of duty as such. A commissioned officer who is certified to be qualified for duty as a military judge of a court-martial may perform such duties only when he is assigned and directly responsible to the state judge advocate and may perform duties of a judicial or nonjudicial nature other than those relating to the primary duty as a military judge of a court-martial when such duties are assigned to him by or with the approval of the state judge advocate. The military judge of a court-martial may not consult with the members of the court on the form of the findings, except in the presence of the accused, trial counsel, and defense counsel, nor may the judge vote with the members of the court.

(L. 1984 H.B. 1035 § 27)



Section 40.098 Trial counsel and defense counsel appointed, when--qualifications --restrictions.

Trial counsel and defense counsel appointed, when--qualifications --restrictions.

40.098. 1. For each general and special court-martial the authority convening the court shall detail trial counsel and defense counsel, and such assistants as he considers appropriate. No person who has acted as investigating officer, military judge, or court member in any case shall act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case. No person who has acted for the prosecution shall act later in the same case for the defense, nor shall any person who has acted for the defense act later in the same case for the prosecution.

2. Trial counsel or defense counsel detailed for a court-martial:

(1) Must be an officer of the military forces, who is a graduate of an accredited law school and a member of the Missouri Bar, or must be a member of the bar of a federal court or of the highest court of a state; and

(2) Must be certified as competent to perform such duties by the state judge advocate.

(L. 1984 H.B. 1035 § 28)



Section 40.100 Court reporters, appointment, when.

Court reporters, appointment, when.

40.100. Under such regulations as the governor may prescribe, the convening authority of a general or special court-martial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court. Under like regulations, the convening authority of a military court may detail or employ interpreters who shall interpret for the court.

(L. 1984 H.B. 1035 § 29)



Section 40.105 Members of general and special courts-martial required to be present, exceptions--members or military judge replaced, procedure.

Members of general and special courts-martial required to be present, exceptions--members or military judge replaced, procedure.

40.105. 1. No member of a general or special court-martial shall be absent or excused after court has been assembled for the trial of the accused except for physical disability or as the result of a challenge or by order of the convening authority for good cause.

2. Whenever a general court-martial, other than one composed of a military judge only, is reduced below twelve members, the trial shall not proceed unless the convening authority details new members sufficient in number to provide not less than twelve members. When the new members have been sworn, the trial may proceed after the recorded testimony of each witness previously examined has been read to the court in the presence of the military judge, the accused, and counsel for both sides.

3. Whenever a special court-martial is reduced below twelve members, the trial shall not proceed unless the convening authority appoints new members sufficient in number to provide not less than twelve members. When such new members have been sworn, the trial shall proceed with the new members present as if no evidence has previously been introduced at the trial, unless a verbatim record of the evidence previously introduced before the member of the court or a stipulation thereof is read to the court in the presence of the military judge, if any, the accused, and counsel for both sides.

4. If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge, or for other good cause, the trial shall proceed, subject to any applicable conditions of section 40.050, after the detail of a new military judge as if no evidence had previously been introduced, unless a verbatim record of the evidence previously introduced or a stipulation thereof is read in court in the presence of the new military judge, the accused, and counsel for both sides.

(L. 1984 H.B. 1035 § 30)



Section 40.108 Charges--contents--oath--accused to be informed.

Charges--contents--oath--accused to be informed.

40.108. 1. Charges and specifications shall constitute an information and shall be signed by a person subject to sections 40.005 to 40.490 under oath before a person authorized by sections 40.005 to 40.490 to administer oaths and shall state:

(1) That the signer has personal knowledge of, or has investigated, the matters set forth therein; and

(2) That they are true in fact to the best of his knowledge and belief.

2. Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made thereof in the interest of justice and discipline, and the person accused shall be informed of the charges against him as soon as practicable.

(L. 1984 H.B. 1035 § 31, A.L. 1986 H.B. 1505)



Section 40.112 Compelling self-incrimination prohibited--accused person's rights --violations not admitted in evidence.

Compelling self-incrimination prohibited--accused person's rights --violations not admitted in evidence.

40.112. 1. No person subject to sections 40.005 to 40.490 shall compel any person to incriminate himself or to answer any question, the answer to which may tend to incriminate the person.

2. No person subject to sections 40.005 to 40.490 shall interrogate or request any statement from an accused or a person suspected of an offense without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected, that any statement made by him can and will be used as evidence against him in a trial by court-martial, that he has a right to consult with a lawyer, and that he has a right to have a lawyer present during questioning, as well as other constitutional safeguards provided for an accused person or a person suspected of an offense.

3. No person subject to sections 40.005 to 40.490 shall compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade the person.

4. No statement obtained from any person in violation of this section, or through the use of coercion, unlawful influence or unlawful inducement shall be received in evidence against the person in a trial by court-martial.

5. The requirements of this section are binding on all persons administering sections 40.005 to 40.490 but failure to follow them does not divest a military court of jurisdiction.

(L. 1984 H.B. 1035 § 32)



Section 40.114 Impartial investigation of charges required--accused person's rights --demand for further investigation, procedure.

Impartial investigation of charges required--accused person's rights --demand for further investigation, procedure.

40.114. 1. No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth therein has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

2. The accused shall be advised of the charges against him and of the right to be represented at that investigation by counsel. Upon the accused's own request he shall be represented by civilian counsel if provided by the accused, or military counsel of the accused's own selection if such counsel is reasonably available, or by counsel detailed by the state judge advocate. At that investigation full opportunity shall be given to the accused to cross-examine witnesses against the accused if they are available and to present anything the accused may desire in his own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy thereof shall be given to the accused.

3. If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in subsection 2 of this section, no further investigation of that charge is necessary under this section unless it is demanded by the accused after he is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in his own behalf.

4. The requirements of this section are binding on all persons administering sections 40.005 to 40.490 but failure to follow them does not divest a military court of jurisdiction.

(L. 1984 H.B. 1035 § 33)



Section 40.117 Charges forwarded to officer exercising general court-martial jurisdiction, when--delay requirements.

Charges forwarded to officer exercising general court-martial jurisdiction, when--delay requirements.

40.117. When a person is held for trial by general court-martial the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the officer exercising general court-martial jurisdiction. If that is not practicable, the commanding officer shall report in writing to such officer the reasons for delay.

(L. 1984 H.B. 1035 § 34)



Section 40.119 Referring charges for trial requirements to be met in general court-martial.

Referring charges for trial requirements to be met in general court-martial.

40.119. 1. Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the state judge advocate for consideration and advice. The convening authority may not refer a charge to a general court-martial for trial unless he has found that the charge alleges an offense under sections 40.005 to 40.490 and is warranted by evidence indicated in the report of the investigation.

2. If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications as are needed to make them conform to the evidence shall be made.

(L. 1984 H.B. 1035 § 35)



Section 40.121 Copy of charges served on accused by trial counsel--time requirement before he can be brought to trial.

Copy of charges served on accused by trial counsel--time requirement before he can be brought to trial.

40.121. The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. In time of peace, no person shall, against his objection, be brought to trial, or be required to participate by himself or counsel in a session called by the military judge under section 40.130 in a general court-martial case within a period of five days after the service of the charges upon him, or in a special court-martial within a period of three days after the service of the charges upon him.

(L. 1984 H.B. 1035 § 36)



Section 40.124 Procedure in military courts.

Procedure in military courts.

40.124. The procedure, including modes of proof, in cases before military courts and other military tribunals may be prescribed by the governor by regulations, which shall apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the courts of this state, but which shall not be contrary to or inconsistent with sections 40.005 to 40.490.

(L. 1984 H.B. 1035 § 37)



Section 40.126 Attempts to influence or coerce court prohibited--exceptions.

Attempts to influence or coerce court prohibited--exceptions.

40.126. 1. No authority convening a general, special, or summary court-martial nor any other commanding officer, or officer serving on the staff thereof, shall censure, reprimand or admonish the court or any member, military judge or counsel thereof, with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or his functions in the conduct of the proceeding. No person subject to sections 40.005 to 40.490 may attempt to coerce or, by any unauthorized means, influence the action of a court-martial or any other military tribunal or any member thereof, in reaching the findings or sentence in any case, or the action of any convening, approving or reviewing authority with respect to his judicial acts. The foregoing provisions shall not apply to:

(1) General instructional or informational courses in military justice, if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial; or

(2) Statements and instructions given in open court by the military judge or counsel.

2. In the preparation of an effectiveness, fitness or efficiency report, or any other report or document used in whole or in part for the purpose of determining whether a member of the state military forces is qualified to be advanced in grade or in determining the assignment or transfer of a member of the state military forces or in determining whether a member of the state military forces should be retained on duty, no person subject to sections 40.005 to 40.490 may in preparing any such report:

(1) Consider or evaluate the performance of duty of any such member as a member, military judge or trial counsel of a court-martial; or

(2) Give a less favorable rating or evaluation of any member of the state military forces because of the zeal with which such member as defense counsel represented any accused before a court-martial. This subsection is not applicable to evaluations made by the state judge advocate of the performance of personnel under his supervision.

(L. 1984 H.B. 1035 § 38)



Section 40.128 Trial counsel, duties--defense counsel, duties--accused's right to provide civilian counsel or choose military--assistant counsels, duties.

Trial counsel, duties--defense counsel, duties--accused's right to provide civilian counsel or choose military--assistant counsels, duties.

40.128. 1. The trial counsel of a general or special court-martial shall prosecute in the name of the state of Missouri and shall, under the direction of the court, prepare the record of the proceedings.

2. The accused has the right to be represented in his defense before a general or special court-martial by civilian counsel if provided by the accused, or by military counsel of his own selection if reasonably available, or by the defense counsel detailed under section 40.098. Should the accused have counsel of his own selection, the defense counsel, and assistant defense counsel, if any, who were detailed, shall, if the accused so desires, act as the accused's associate counsel; otherwise they shall be excused by the military judge.

3. In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of such matters the defense counsel feels should be considered in behalf of the accused on review, including any objection to the contents of the record which he considers appropriate.

4. An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when he is qualified to be a trial counsel as required by section 40.098, perform any duty imposed by law, regulation, or the custom of the service upon the trial counsel of the court. An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

5. An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when he is qualified to be the defense counsel as required by section 40.098, perform any duty imposed by law, regulation, or the custom of the service upon counsel for the accused.

(L. 1984 H.B. 1035 § 39)



Section 40.130 Pretrial motions, arraignment, pleas, court in session without members--proceedings to be in presence of accused and counsel --exceptions, vote and deliberations of members.

Pretrial motions, arraignment, pleas, court in session without members--proceedings to be in presence of accused and counsel --exceptions, vote and deliberations of members.

40.130. 1. At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to section 40.121 call the court into session without the presence of the members for the purpose of:

(1) Hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty;

(2) Hearing and ruling upon any matter which may be ruled upon by the military judge whether or not the matter is appropriate for later consideration or decision by the members of the court;

(3) Holding the arraignment and receiving the pleas of the accused; and

(4) Performing any other procedural function which may be performed by the military judge under sections 40.005 to 40.490 or under rules prescribed pursuant to section 40.124 and which does not require the presence of the members of the court. These proceedings shall be conducted in the presence of the accused, the defense counsel, and the trial counsel and shall be made part of the record.

2. When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and, in cases in which a military judge has been detailed to the court, the military judge.

(L. 1984 H.B. 1035 § 40)



Section 40.133 Continuances, granted, when.

Continuances, granted, when.

40.133. A military judge or a summary court may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just.

(L. 1984 H.B. 1035 § 41)



Section 40.135 Challenges, general or special court-martial.

Challenges, general or special court-martial.

40.135. 1. The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge shall determine the relevancy and validity of challenges for cause, and shall not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

2. Each accused and the trial counsel is entitled to two peremptory challenges, but the military judge may not be challenged except for cause.

(L. 1984 H.B. 1035 § 42)



Section 40.138 Oath required for all judges, members, counsel, reporters, interpreters.

Oath required for all judges, members, counsel, reporters, interpreters.

40.138. 1. Before performing their respective duties, military judges, members of general and special courts-martial, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, reporters, and interpreters shall take an oath to perform their duties faithfully. The form of the oath, the time and place of the taking thereof, the manner of recording the same, and whether the oath shall be taken for all cases in which these duties are to be performed or for a particular case, shall be as prescribed in regulations of the governor. These regulations may provide that an oath to perform faithfully duties as a military judge, trial counsel, assistant trial counsel, defense counsel, or assistant defense counsel may be taken at any time by any judge advocate or other person certified to be qualified or competent for the duty, and if such an oath is taken it need not again be taken at the time the judge advocate or other person is detailed to that duty.

2. Each witness before a military court shall be examined on oath or affirmation.

(L. 1984 H.B. 1035 § 43)



Section 40.141 Time limitation to bring action--war time, certain offenses no limitation--computation.

Time limitation to bring action--war time, certain offenses no limitation--computation.

40.141. 1. A person charged with sedition, mutiny, or aiding a hostile force, or desertion or absence without leave in time of war may be tried and punished at any time without limitation.

2. Except as otherwise provided in this section, a person charged with desertion in time of peace or with the offense punishable under section 40.398 is not liable to be tried by court-martial if the offense was committed more than three years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command.

3. Except as otherwise provided in this section, a person charged with any offense is not liable to be tried by court-martial or punished under section 40.043 if the offense was committed more than two years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command or before the imposition of punishment under section 40.043.

4. Periods in which the accused was absent from territory in which the state has the authority to apprehend him, or in the custody of civil authorities, or in the hands of a hostile force, shall be excluded in computing the period of limitation prescribed in this section.

(L. 1984 H.B. 1035 § 44)



Section 40.144 Res judicata to apply, when--exception not a bar to civilian prosecution.

Res judicata to apply, when--exception not a bar to civilian prosecution.

40.144. 1. No person subject to sections 40.005 to 40.490 shall, without his consent, be tried a second time for the same offense in a military court convened under sections 40.005 to 40.490. Prosecution under sections 40.005 to 40.490 shall not bar prosecution by civil authorities for a crime or offense growing out of the same act or omission committed in violation of the laws of the civil jurisdiction, unless prohibited by res judicata or double jeopardy.

2. No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed. However, a proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority, or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused, is a trial in the sense of this section.

(L. 1984 H.B. 1035 § 45)



Section 40.148 Not guilty plea, entered when.

Not guilty plea, entered when.

40.148. 1. A plea of not guilty shall be entered in the record, and the court shall proceed as though the accused had pleaded not guilty, if after arraignment before a court-martial:

(1) An accused makes an irregular pleading;

(2) After a plea of guilty an accused sets up a matter inconsistent with the plea;

(3) It appears that an accused has entered a plea of guilty improvidently or through lack of understanding of its meaning or effect; or

(4) An accused fails or refuses to plead.

2. With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge or summary court, a finding of guilty of the charge or specification may be entered immediately without vote. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to the announcement of the sentence, in which event the proceedings shall continue as though the accused had pleaded not guilty.

(L. 1984 H.B. 1035 § 46)



Section 40.150 Witnesses and evidence, authority to obtain.

Witnesses and evidence, authority to obtain.

40.150. 1. The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with such regulations as the governor may prescribe.

2. Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall be similar to that which the courts of this state having criminal jurisdiction may lawfully issue and shall run to any part of the state and to any other state or territory, district or possession in which the court-martial may be sitting.

(L. 1984 H.B. 1035 § 47)



Section 40.153 Witness, willful failure to appear or to produce evidence, penalty --prosecutor shall prosecute.

Witness, willful failure to appear or to produce evidence, penalty --prosecutor shall prosecute.

40.153. 1. Any person not subject to sections 40.005 to 40.490 is guilty of a class C misdemeanor who:

(1) Has been duly subpoenaed to appear as a witness or to produce books and records before a military court or before any military or civil officer designated to take a deposition to be read in evidence before such a court;

(2) Has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending the circuit courts of this state; and

(3) Willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce.

2. Upon the certification of the facts under subsection 1 of this section by the military judge or summary court officer to the prosecuting attorney of the county where the offense occurred, the prosecuting attorney shall prosecute.

(L. 1984 H.B. 1035 § 48)



Section 40.155 Contempt, authority of military court--penalties.

Contempt, authority of military court--penalties.

40.155. 1. A military court may punish for contempt any person subject to sections 40.005 to 40.490 who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder. Such punishment may not exceed confinement for thirty days or a fine of one hundred dollars, or both.

2. Any person other than a member of the National Guard who shall resort to disorderly, contemptuous or insolent behavior in, or use any insulting or indecorous language or expressions to or before, any military court, or any member of either of such courts, in open court, to interrupt the proceedings or to impair the authority of such courts, shall be guilty of a class C misdemeanor and may be arrested by the order of the president of the court, and at once delivered to the civil authorities for prosecution as provided in subsection 2 of section 40.153.

(L. 1984 H.B. 1035 § 49)



Section 40.157 Depositions authorized, when--procedure--exception--admitted into evidence, when.

Depositions authorized, when--procedure--exception--admitted into evidence, when.

40.157. 1. At any time after charges have been signed, as provided in section 40.108, any party may take oral or written depositions unless the military judge or an authority competent to convene a court-martial for the trial of those charges forbids it for good cause. If a deposition is to be taken before charges are referred for trial, such an authority shall designate commissioned officers to represent the prosecution and the defense and may authorize those officers to take the deposition of any witness.

2. The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

3. Depositions may be taken before and authenticated by any military or civil officer authorized by the laws of this state or by the laws of the place where the deposition is taken to administer oaths.

4. A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence before any court-martial or in any proceeding before a court of inquiry, if it appears:

(1) That the witness is dead; or

(2) That the witness is out of the state and the witness' appearance cannot be obtained, unless it appears that the absence of the witness was procured by the party offering the deposition; or

(3) That the witness is unable to attend or testify because of sickness, infirmity, imprisonment, military necessity, age, or nonamenability to process, or other reasonable cause; or

(4) That the party offering the deposition has been unable to procure the attendance of the witness by subpoena or other process.

(L. 1984 H.B. 1035 § 50)



Section 40.160 Sworn testimony in court of inquiry, record admissible in evidence, when--exception.

Sworn testimony in court of inquiry, record admissible in evidence, when--exception.

40.160. 1. In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained, may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of such evidence.

2. Such testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

3. Such testimony may also be read in evidence before a court of inquiry or a military board.

(L. 1984 H.B. 1035 § 51)



Section 40.165 Voting by members, procedure, general or special court-martial --instructions, content--exceptions--judge to rule on all questions of law.

Voting by members, procedure, general or special court-martial --instructions, content--exceptions--judge to rule on all questions of law.

40.165. 1. Voting by members of a general or special court-martial on the findings and on the sentence shall be by secret written ballot. The junior member of the court shall in each case count the votes. The count shall be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

2. The military judge and, except for questions of challenge, the presiding officer of a court-martial without a military judge shall rule upon all questions of law and all interlocutory questions arising during the proceedings. Any such ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused, or by the presiding officer of a court-martial without a military judge upon any question of law other than a motion for a finding of not guilty, constitutes the ruling of the court.

3. Before a vote is taken on the findings, the military judge shall in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them:

(1) That the accused must be presumed to be innocent until guilt is established by legal and competent evidence beyond reasonable doubt;

(2) That in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and he must be acquitted;

(3) That, if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt; and

(4) That the burden of proof of establishing the guilt of the accused beyond reasonable doubt is upon the prosecution.

4. Subsections 1, 2, and 3 of this section do not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings and, if the accused is convicted, adjudge and impose appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition on request find the facts specially. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear therein.

(L. 1984 H.B. 1035 § 52)



Section 40.168 Conviction to be by concurrence, exception--general court-martial majority, when--tie vote on challenge, effect.

Conviction to be by concurrence, exception--general court-martial majority, when--tie vote on challenge, effect.

40.168. 1. No person may be convicted of an offense, except by the concurrence of all of the members present at the time the vote is taken unless such person enters a guilty plea.

2. All sentences shall be determined by the concurrence of all of the members present at the time that the vote is taken.

3. All other questions to be decided by the members of a general court-martial shall be determined by a majority vote, but a determination to reconsider a finding of guilty or to reconsider a sentence with a view toward decreasing it may be made by a lesser vote which indicates a different result would be obtained. A tie vote on a challenge disqualifies the member challenged.

(L. 1984 H.B. 1035 § 53)



Section 40.170 Sentence and findings announced, when.

Sentence and findings announced, when.

40.170. A court-martial shall announce its findings and sentence to the parties as soon as determined.

(L. 1984 H.B. 1035 § 54)



Section 40.173 Record of proceedings authentication--verbatim, record not required when--copy to be furnished accused, when.

Record of proceedings authentication--verbatim, record not required when--copy to be furnished accused, when.

40.173. 1. Each general court-martial shall keep a separate record of the proceedings of the trial of each case brought before it and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of the judge's death, disability, or absence, it shall be authenticated by the signature of the trial counsel or by a member of the court-martial if the trial counsel is unable to authenticate it by reason of his death, disability, or absence. If the proceedings have resulted in an acquittal of all charges and specifications or in a sentence not including discharge and not in excess of that which may otherwise be adjudged by a special court-martial, the record need not contain a verbatim account of the proceedings and testimony before the court, but shall contain such matters as the governor may by regulation prescribe.

2. Each special and summary courts-martial shall keep a separate record of the proceedings in each case, which record shall contain such matter and shall be authenticated in such manner as the governor may by regulation prescribe.

3. A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated. If a verbatim record of trial by general court-martial is not required by subsection l of this section, but has been made, the accused may buy such a record under such regulations as the governor may prescribe.

(L. 1984 H.B. 1035 § 55)



Section 40.175 Cruel and unusual punishment prohibited.

Cruel and unusual punishment prohibited.

40.175. Punishment by flogging, or by branding, or marking or tattooing on the body, or any other cruel or unusual punishment, may not be adjudged by any court-martial or inflicted upon any person subject to sections 40.005 to 40.490. The use of irons, single or double, except for the purpose of safe custody, is prohibited.

(L. 1984 H.B. 1035 § 56)



Section 40.178 Punishment, governor may prescribe limits.

Punishment, governor may prescribe limits.

40.178. The punishment which a court-martial may direct for any offense may not exceed such limits as the governor may prescribe for that offense subject to the limits prescribed by sections 40.005 to 40.490.

(L. 1984 H.B. 1035 § 57)



Section 40.180 Sentence, forfeiture of pay or allowance, effective when --confinement, begins to run, when, exceptions, how computed --defer service of sentence, when.

Sentence, forfeiture of pay or allowance, effective when --confinement, begins to run, when, exceptions, how computed --defer service of sentence, when.

40.180. 1. Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended or deferred, the forfeiture may apply to pay or allowances accrued before that date.

2. Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement. Regulations prescribed by the governor may provide that sentences of confinement may not be executed until approved by designated officers.

3. All other sentences of courts-martial are effective on the date ordered executed.

4. On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under the convening authority's jurisdiction, the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned, may in sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the officer who granted it or, if the accused is no* longer under the officer's jurisdiction, by the officer exercising general court-martial jurisdiction over the command to which the accused is currently assigned.

(L. 1984 H.B. 1035 § 58)

*Word "not" appears in original rolls.



Section 40.183 Sentence of confinement, where served--hard labor may be required --fee for keeping prisoner authorized.

Sentence of confinement, where served--hard labor may be required --fee for keeping prisoner authorized.

40.183. 1. A sentence of confinement adjudged by a military court, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of any of the forces of the state military forces or in any jail, penitentiary, or prison designed for the purpose. Persons so confined in a jail, penitentiary, or prison are subject to the same discipline and treatment as persons confined or committed to the jail, penitentiary, or prison by the courts of this state or of any political subdivision.

2. The omission of the words "hard labor" from any sentence or punishment of a court-martial adjudging confinement does not deprive the authority executing that sentence or punishment of the power to require hard labor as a part of the punishment.

3. The keepers, officers, and wardens of city or county jails and of other jails, penitentiaries, or prisons designated by the governor, or by such person as the governor may authorize to act under section 40.035, shall receive persons ordered into confinement before trial and persons committed to confinement by a military court and shall confine them according to law. Any such keeper may require payment of a reasonable fee for so receiving or confining a person to be paid upon requisition of the office of the adjutant general after confinement.

(L. 1984 H.B. 1035 § 59)



Section 40.185 Sentence, convening authority may approve, suspend or commute.

Sentence, convening authority may approve, suspend or commute.

40.185. Except as provided in section 40.183, a court-martial sentence, unless suspended, may be ordered executed by the convening authority when approved by that authority. The convening authority shall approve the sentence or such part, amount, or commuted form of the sentence as he sees fit, and may suspend the execution of the sentence as approved by him.

(L. 1984 H.B. 1035 § 60)



Section 40.190 Trial record review by reviewing authority.

Trial record review by reviewing authority.

40.190. After a trial by court-martial the record shall be forwarded to the convening authority, as reviewing authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being in the absence of the convening authority, a successor in command, any officer exercising general court-martial jurisdiction, or by the governor.

(L. 1984 H.B. 1035 § 61)



Section 40.193 Opinion on general court-martial--drafted by whom--acquittal, limitations.

Opinion on general court-martial--drafted by whom--acquittal, limitations.

40.193. The convening authority shall refer the record of each general court-martial to his staff judge advocate or legal officer, who shall submit his written opinion thereon to the convening authority. If there is no qualified staff judge advocate or legal officer available, the state judge advocate shall assign a judge advocate officer for such purpose. If the final action of the court has resulted in an acquittal of all charges and specifications, the opinion shall be limited to questions of jurisdiction.

(L. 1984 H.B. 1035 § 62)



Section 40.195 Record returned for reconsideration, when.

Record returned for reconsideration, when.

40.195. 1. If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

2. Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action. In no case, however, may the record be returned:

(1) For reconsideration of a finding of not guilty, or a ruling which amounts to a finding of not guilty;

(2) For reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of sections 40.005 to 40.490; or

(3) For increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory.

(L. 1984 H.B. 1035 § 63)



Section 40.198 Rehearing limitations--dismissal of charges, when.

Rehearing limitations--dismissal of charges, when.

40.198. 1. If the convening authority disapproves the findings and sentence of a court-martial that authority may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing. In such a case the convening authority shall state the reasons for disapproval. If he disapproves the findings and sentence and does not order a rehearing, the convening authority shall dismiss the charges.

2. Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused shall not be tried for any offense of which he was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory.

(L. 1984 H.B. 1035 § 64)



Section 40.200 Sentence, approval by convening authority--powers.

Sentence, approval by convening authority--powers.

40.200. In acting on the findings and sentence of a court-martial, the convening authority may approve only such findings of guilty, and the sentence or such part or amount of the sentence, as he finds correct in law and fact and as the convening authority in his discretion determines should be approved. Unless he indicates otherwise, approval of the sentence is approval of the findings and sentence.

(L. 1984 H.B. 1035 § 65)



Section 40.203 Review--prohibited, when--general court-martial--bad conduct discharge, special court-martial--all other special and summary courts-martial.

Review--prohibited, when--general court-martial--bad conduct discharge, special court-martial--all other special and summary courts-martial.

40.203. 1. When the governor has taken final action in a court-martial case in which he is the convening authority, there shall be no further review.

2. When a convening authority other than the governor has taken final action in a general court-martial case, he shall forward the entire record, including his action thereon and the opinion or opinions of the staff judge advocate or legal officer, to the state judge advocate.

3. Where the sentence of a special court-martial as approved by the convening authority includes a bad conduct discharge, whether or not suspended, the record shall be forwarded to the officer exercising general court-martial jurisdiction over the command to be reviewed in the same manner as a record of trial by a general court-martial. If the sentence as approved by an officer exercising general court-martial jurisdiction includes a bad conduct discharge, whether or not suspended, the record shall be forwarded to the state judge advocate.

4. All other special and summary court-martial records shall be reviewed by a judge advocate of the Army National Guard or Air National Guard and shall be transmitted and disposed of as the adjutant general may prescribe by regulations.

(L. 1984 H.B. 1035 § 66)



Section 40.205 Record of trial examined by judge advocate--board of review to review, when.

Record of trial examined by judge advocate--board of review to review, when.

40.205. Every record of trial by general court-martial in which there has been a finding of guilty and a sentence, and every record of trial by special court-martial in which the sentence as approved by an officer exercising general court-martial jurisdiction includes a bad conduct discharge, shall be examined in the office of the state judge advocate. If the state judge advocate so directs, the record shall be reviewed by a board of review in accordance with section 40.208.

(L. 1984 H.B. 1035 § 67)



Section 40.208 Boards of review--appointment--membership--qualifications--powers and duties.

Boards of review--appointment--membership--qualifications--powers and duties.

40.208. 1. The state judge advocate may constitute one or more boards of review, each composed of not less than three commissioned officers, each of whom shall be a member of the Missouri Bar and one of whom shall be a judge advocate of the Army or Air National Guard.

2. In a case referred to it, the board of review may act only with respect to the findings and sentence as approved by the convening authority. It may affirm only such findings of guilty, and the sentence or such part or amount of the sentence, as it finds correct in law and fact and determines, on the basis of the entire record, should be approved. In considering the record it shall have authority to weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses.

3. If the board of review sets aside the findings and sentence, it may, except where the setting aside is based on lack of sufficient evidence in the record to support the findings, order a rehearing. If it sets aside the findings and sentence and does not order a rehearing, it shall order that the charges be dismissed.

4. The state judge advocate shall, unless there is to be further action by the governor, instruct the convening authority to take action in accordance with the decision of the board of review. If the board of review has ordered a rehearing but the convening authority finds a rehearing impracticable, he may dismiss the charges.

5. In the event one or more boards of review are constituted in accordance with this section, the state judge advocate shall prescribe uniform rules of procedure for proceedings in and before such board or boards of review.

(L. 1984 H.B. 1035 § 68)



Section 40.210 Error of law, findings or sentence not incorrect unless prejudicial to rights of accused.

Error of law, findings or sentence not incorrect unless prejudicial to rights of accused.

40.210. 1. A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

2. Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm so much of the finding as includes a lesser included offense.

(L. 1984 H.B. 1035 § 69)



Section 40.214 Appeals, when--accused's right to civilian counsel provided by him or military counsel--appellate military counsel, qualifications.

Appeals, when--accused's right to civilian counsel provided by him or military counsel--appellate military counsel, qualifications.

40.214. Upon review of the record of trial by general court-martial in which there has been a finding of guilty and a sentence and upon review of the record of trial by special court-martial in which the sentence as approved by an officer exercising general court-martial jurisdiction includes a bad conduct discharge, the accused shall have the right to be represented before the state judge advocate or the board of review, as the case may be, by military counsel if requested by him or by civilian counsel if provided by him. Appellate military counsel shall be a commissioned officer of the state military forces and shall be a member of the Missouri Bar.

(L. 1984 H.B. 1035 § 70)



Section 40.216 Sentence approval by governor required, when--governor's powers --sentence approval by convening authority, powers.

Sentence approval by governor required, when--governor's powers --sentence approval by convening authority, powers.

40.216. 1. No sentence extending to the dismissal of a commissioned officer or dishonorable discharge or bad conduct discharge shall be executed until approved by the governor. He shall approve the sentence or such part, amount, or commuted form of the sentence as he sees fit, and may suspend the execution of the sentence or any part of the sentence, as approved by him.

2. All other court-martial sentences, unless suspended, may be ordered executed by the convening authority when approved by him. The convening authority may suspend the execution of any sentence.

(L. 1984 H.B. 1035 § 71)



Section 40.218 Probationer, violations--hearing, rights of probationer to counsel --procedure.

Probationer, violations--hearing, rights of probationer to counsel --procedure.

40.218. 1. Prior to the vacation of the suspension of a special court-martial sentence which as approved includes a bad conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation. The probationer shall be represented at the hearing by counsel if he so desires.

2. The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be forwarded for action to the officer exercising general court-martial jurisdiction. If he vacates the suspension, any unexecuted part of the sentence except a dismissal shall be executed.

3. The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.

(L. 1984 H.B. 1035 § 72)



Section 40.220 New trial, petition by accused when, grounds--time limitation.

New trial, petition by accused when, grounds--time limitation.

40.220. At any time within two years after approval by the convening authority of a court-martial sentence which extends to dismissal, dishonorable or bad conduct discharge, the accused may petition the governor for a new trial on ground of newly discovered evidence or fraud on the court-martial.

(L. 1984 H.B. 1035 § 73)



Section 40.225 Sentence, unexecuted portion--powers to remit or suspend, exception --discharge or dismissal ordered by governor, when.

Sentence, unexecuted portion--powers to remit or suspend, exception --discharge or dismissal ordered by governor, when.

40.225. 1. A convening authority may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures, other than a sentence approved by the governor.

2. The governor may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.

(L. 1984 H.B. 1035 § 74)



Section 40.228 Sentence set aside or disapproved all rights restored, exception --dishonorable or bad-conduct discharge not sustained, effect --dismissal not sustained, effect.

Sentence set aside or disapproved all rights restored, exception --dishonorable or bad-conduct discharge not sustained, effect --dismissal not sustained, effect.

40.228. 1. Under such regulations as the governor may prescribe, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon a new trial or rehearing.

2. When a previously executed sentence of dishonorable or bad conduct discharge is not sustained on a new trial, the adjutant general shall substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of his enlistment.

3. When a previously executed sentence of dismissal is not sustained on a new trial, the adjutant general shall substitute therefor a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the governor alone to such commissioned grade and with such rank as in the opinion of the governor that former officer would have attained had that officer not been dismissed. The reappointment of such a former officer may be made if a position vacancy is available under applicable tables of organization. All time between the dismissal and reappointment shall be considered as service for all purposes.

(L. 1984 H.B. 1035 § 75)



Section 40.230 Sentences, proceedings, findings are final, exception--appeal on questions of law to state and federal courts.

Sentences, proceedings, findings are final, exception--appeal on questions of law to state and federal courts.

40.230. The proceedings, findings and sentences of court-martial as reviewed and approved, as required by sections 40.005 to 40.490, and all dismissals and discharges carried into execution under sentences by courts-martial following review and approval, as required by sections 40.005 to 40.490, are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the state subject only to action upon a petition for a new trial or action by the governor as provided in sections 40.220 and 40.225; provided, however, that nothing in sections 40.005 to 40.490 shall be construed to prevent petition to appropriate state or federal courts for relief on questions of law.

(L. 1984 H.B. 1035 § 76)



Section 40.231 Appeals from final decisions, how made.

Appeals from final decisions, how made.

40.231. Appeals from final decisions in all courts-martial shall be made pursuant to article V, section 3 of the constitution of this state.

(L. 1986 H.B. 1505)



Section 40.234 Duty status required for conviction on certain offenses.

Duty status required for conviction on certain offenses.

40.234. No person may be tried or punished for any offense provided for in sections 40.237 to 40.415, unless it was committed while the person was in a duty status.

(L. 1984 H.B. 1035 § 77)



Section 40.237 Principal in actions defined.

Principal in actions defined.

40.237. Any person subject to sections 40.005 to 40.490 is a "principal" who:

(1) Commits an offense punishable by sections 40.005 to 40.490, or aids, abets, counsels, commands, or procures its commission; or

(2) Causes an act to be done which if directly performed by the person would be punishable by sections 40.005 to 40.490.

(L. 1984 H.B. 1035 § 78)



Section 40.240 Assists offender, how punished.

Assists offender, how punished.

40.240. Any person subject to sections 40.005 to 40.490 who, knowing that an offense punishable by sections 40.005 to 40.490 has been committed, receives, comforts, or assists the offender in order to hinder or prevent the offender's apprehension, trial, or punishment shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 79)



Section 40.245 Attempt to commit offense may be part of offense.

Attempt to commit offense may be part of offense.

40.245. An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included therein.

(L. 1984 H.B. 1035 § 80)



Section 40.250 Attempt to commit offense even though failing in commission is offense, when.

Attempt to commit offense even though failing in commission is offense, when.

40.250. 1. An act, done with specific intent to commit an offense under sections 40.005 to 40.490, amounting to more than mere preparation and tending, even though failing, to effect its commission, is an attempt to commit that offense.

2. Any person subject to sections 40.005 to 40.490 who attempts to commit any offense punishable by sections 40.005 to 40.490 shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

3. Any person subject to sections 40.005 to 40.490 may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.

(L. 1984 H.B. 1035 § 81)



Section 40.255 Conspirators, deemed to have committed offense, when.

Conspirators, deemed to have committed offense, when.

40.255. Any person subject to sections 40.005 to 40.490 who conspires with any other person to commit an offense under sections 40.005 to 40.490 shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 82)



Section 40.260 Advising or soliciting--desertion--mutiny--misbehavior before a hostile force--sedition--offense performed, punishment--not performed, punishment.

Advising or soliciting--desertion--mutiny--misbehavior before a hostile force--sedition--offense performed, punishment--not performed, punishment.

40.260. 1. Any person subject to sections 40.005 to 40.490 who solicits or advises another or others to desert in violation of section 40.273 or mutiny in violation of section 40.307 shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, the person shall be punished as a court-martial may direct.

2. Any person subject to sections 40.005 to 40.490 who solicits or advises another or others to commit an act of misbehavior before a hostile force in violation of section 40.325 or sedition in violation of section 40.307 shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, the person shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 83)



Section 40.265 False representation to procure enlistment--appointment--separation --court-martial proceedings.

False representation to procure enlistment--appointment--separation --court-martial proceedings.

40.265. Any person who:

(1) Procures his own enlistment or appointment in the state military forces by knowingly false representation or deliberate concealment as to the person's qualifications for that enlistment or appointment and receives pay or allowances thereunder; or

(2) Procures his own separation from the state military forces by knowingly false representation or deliberate concealment as to the person's eligibility for that separation shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 84)



Section 40.270 Ineligible persons--enlisted, appointed, or separated from service, person effecting--court-martial.

Ineligible persons--enlisted, appointed, or separated from service, person effecting--court-martial.

40.270. Any person subject to sections 40.005 to 40.490 who effects an enlistment or appointment in or a separation from the state military forces of any person who is known to that person to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 85)



Section 40.273 Desertion, defined--punishment by court-martial.

Desertion, defined--punishment by court-martial.

40.273. 1. Any member of the state military forces who:

(1) Without authority goes or remains absent from the member's unit, organization, or place of duty with intent to remain away therefrom permanently;

(2) Quits his unit, organization or place of duty with intent to avoid hazardous duty or to shirk important service; or

(3) Without being regularly separated from one of the state military forces enlists or accepts an appointment in the same or another one of the state military forces, or in one of the Armed Forces of the United States, without fully disclosing the fact is guilty of "desertion".

2. Any commissioned officer of the state military forces who, after tender of resignation and before notice of its acceptance, quits his post or proper duties without leave and with intent to remain away therefrom permanently is guilty of "desertion".

3. Any person found guilty of desertion or attempt to desert shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 86)



Section 40.276 Absent from place of duty--court-martial.

Absent from place of duty--court-martial.

40.276. Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who, without authority:

(1) Fails to go to the person's appointed place of duty at the time prescribed;

(2) Goes from that place; or

(3) Absents himself or remains absent from the person's unit, organization, or place of duty at which he is required to be at the time prescribed.

(L. 1984 H.B. 1035 § 87)



Section 40.278 Missing ship, aircraft or unit--court-martial.

Missing ship, aircraft or unit--court-martial.

40.278. Any person subject to sections 40.005 to 40.490 who through neglect or design misses the movement of a ship, aircraft, or unit with which the person is required in the course of duty to move shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 88)



Section 40.280 Contemptuous words, used against certain officials--court-martial.

Contemptuous words, used against certain officials--court-martial.

40.280. Any person subject to sections 40.005 to 40.490 who uses contemptuous words against the President of the United States, Vice President of the United States, Congress, Secretary of Defense, or a secretary of a department, the governor of the state of Missouri, the Missouri general assembly or the adjutant general of the state of Missouri, the governor or the legislature of any state, territory or other possession of the United States in which he is on duty or present shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 89)



Section 40.285 Disrespect to superior commissioned officer--court-martial.

Disrespect to superior commissioned officer--court-martial.

40.285. Any person subject to sections 40.005 to 40.490 who behaves with disrespect toward his superior commissioned officer shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 90)



Section 40.290 Violence or willfully disobeying command of superior commissioned officer.

Violence or willfully disobeying command of superior commissioned officer.

40.290. Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who:

(1) Strikes the person's superior commissioned officer or draws or lifts up any weapon or offers any violence against the superior commissioned officer while the officer is in the execution of his office; or

(2) Willfully disobeys a lawful command of his superior commissioned officer.

(L. 1984 H.B. 1035 § 91)



Section 40.295 Strikes, assaults or willfully disobeys, warrant officer --noncommissioned officer--petty officer, court-martial, when.

Strikes, assaults or willfully disobeys, warrant officer --noncommissioned officer--petty officer, court-martial, when.

40.295. Any warrant officer or enlisted member shall be punished as a court-martial may direct who:

(1) Strikes or assaults a warrant officer, noncommissioned officer or petty officer, while that officer is in the execution of his office;

(2) Willfully disobeys the lawful order of a warrant officer, noncommissioned officer, or petty officer; or

(3) Treats with contempt or is disrespectful in language or deportment toward a warrant officer, noncommissioned officer, or petty officer, while that officer is in the execution of his office.

(L. 1984 H.B. 1035 § 92)



Section 40.300 Orders--failure or dereliction in obeying--court-martial.

Orders--failure or dereliction in obeying--court-martial.

40.300. Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who:

(1) Violates or fails to obey any lawful general order or regulation;

(2) Having knowledge of any other lawful order issued by a member of the state military forces which it is the person's duty to obey, fails to obey the order; or

(3) Is derelict in the performance of his duties.

(L. 1984 H.B. 1035 § 93)



Section 40.305 Cruelty or maltreatment of persons subject to his orders --court-martial.

Cruelty or maltreatment of persons subject to his orders --court-martial.

40.305. Any person subject to sections 40.005 to 40.490 who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his orders shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 94)



Section 40.307 Mutiny--sedition--attempted mutiny or sedition--failure to suppress or inform--offenses, court-martial.

Mutiny--sedition--attempted mutiny or sedition--failure to suppress or inform--offenses, court-martial.

40.307. 1. Any person subject to sections 40.005 to 40.490 who:

(1) With intent to usurp or override lawful military authority, refuses, in concert with any other person, to obey orders or otherwise do his duty or creates any violence or disturbance is guilty of mutiny;

(2) With intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition;

(3) Fails to do his utmost to prevent and suppress a mutiny or sedition being committed in the person's presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of a mutiny or sedition which the person knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

2. A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 95)



Section 40.310 Arrest, resists or breaks--escape from confinement--court-martial.

Arrest, resists or breaks--escape from confinement--court-martial.

40.310. Any person subject to sections 40.005 to 40.490 who resists apprehension or breaks arrest or who escapes from physical custody, restraint, or confinement lawfully imposed shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 96)



Section 40.312 Escape by neglect or improper release of prisoners--court-martial.

Escape by neglect or improper release of prisoners--court-martial.

40.312. Any person subject to sections 40.005 to 40.490 who, without proper authority, releases any prisoner committed to his charge, or who through neglect or design suffers any such prisoner to escape, shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 97)



Section 40.315 False apprehension, arrest, confinement--court-martial.

False apprehension, arrest, confinement--court-martial.

40.315. Any person subject to sections 40.005 to 40.490 who, except as provided by law or regulation, apprehends, arrests, restrains, or confines any person shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 98)



Section 40.320 Delay in case--failure to enforce regulation of proceedings --court-martial.

Delay in case--failure to enforce regulation of proceedings --court-martial.

40.320. Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who:

(1) Is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under sections 40.005 to 40.490; or

(2) Knowingly and intentionally fails to enforce or comply with any provision of sections 40.005 to 40.490 regulating the proceedings before, during, or after trial of an accused.

(L. 1984 H.B 1035 § 99)



Section 40.325 Hostile force, in presence of, commits certain offenses--court-martial.

Hostile force, in presence of, commits certain offenses--court-martial.

40.325. Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who before or in the presence of a hostile force:

(1) Runs away;

(2) Shamefully abandons, surrenders, or delivers up any command, unit, place or military property which it is the person's duty to defend;

(3) Through disobedience, neglect, or intentional misconduct endangers the safety of any such command, unit, place, or military property;

(4) Casts away his arms or ammunition;

(5) Is guilty of cowardly conduct;

(6) Quits his place of duty to plunder or pillage;

(7) Causes false alarms in any command, unit, or place under control of the Armed Forces of the United States or the state military forces;

(8) Willfully fails to do his utmost to encounter, engage, capture, or destroy any hostile force, combatants, vessels, aircraft, or any other thing, which it is the person's duty so to encounter, engage, capture, or destroy; or

(9) Does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the Armed Forces belonging to the United States or their allies, to this state or to any other state, when engaged in battle or suppression of civil disorders.

(L. 1984 H.B. 1035 § 100)



Section 40.328 Attempts to compel officer to surrender to enemy or to strike colors without proper authority--court-martial.

Attempts to compel officer to surrender to enemy or to strike colors without proper authority--court-martial.

40.328. Any person subject to sections 40.005 to 40.490 who compels or attempts to compel a commander of any place, vessel, aircraft, or other military property, or of any body of members of this state's or any other state's military forces to give it up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 101)



Section 40.330 Parole or countersign giving to person not entitled or giving improperly to entitled person--court-martial.

Parole or countersign giving to person not entitled or giving improperly to entitled person--court-martial.

40.330. Any person subject to sections 40.005 to 40.490 who discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to the person's knowledge, he was authorized and required to give, shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 102)



Section 40.335 Forcing a safeguard, court-martial.

Forcing a safeguard, court-martial.

40.335. Any person subject to sections 40.005 to 40.490 who forces a safeguard shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 103)



Section 40.340 Public property, duty to secure when taken from hostile forces --failure to turn over to proper authority--court-martial.

Public property, duty to secure when taken from hostile forces --failure to turn over to proper authority--court-martial.

40.340. 1. All persons subject to sections 40.005 to 40.490 shall secure all public property taken from the hostile force for the service of the United States, or the state of Missouri, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

2. Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who:

(1) Fails to carry out the duties prescribed in subsection 1 of this section;

(2) Buys, sells, trades, or in any way deals in or disposes of captured or abandoned property, whereby that person receives or expects any profit, benefit, or advantage to himself or another directly or indirectly connected with himself; or

(3) Engages in looting or pillaging.

(L. 1984 H.B. 1035 § 104)



Section 40.350 Hostile forces, aid--court-martial.

Hostile forces, aid--court-martial.

40.350. Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who:

(1) Aids, or attempts to aid the hostile force with arms, ammunition, supplies, money, or other things; or

(2) Without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the hostile force, either directly or indirectly.

(L. 1984 H.B. 1035 § 105)



Section 40.355 Hostile forces, capture--conduct improper--court-martial.

Hostile forces, capture--conduct improper--court-martial.

40.355. Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who, while in the hands of a hostile force in time of war or civil disturbance:

(1) For the purpose of securing favorable treatment by the person's captors, acts without proper authority in a manner contrary to law, custom, or regulation, to the detriment of others of whatever nationality held by a hostile force as civilian or military prisoners; or

(2) While in a position of authority over such persons maltreats them without justifiable cause.

(L. 1984 H.B. 1035 § 106)



Section 40.360 Signs official documents with intent to deceive--court-martial.

Signs official documents with intent to deceive--court-martial.

40.360. Any person subject to sections 40.005 to 40.490 who, with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 107)



Section 40.365 Military property--sells, neglects, damages, destroys, loses --court-martial.

Military property--sells, neglects, damages, destroys, loses --court-martial.

40.365. Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who, without proper authority:

(1) Sells or otherwise disposes of;

(2) Willfully or through neglect damages, destroys, or loses; or

(3) Willfully or through neglect suffers to be damaged, destroyed, sold, or wrongfully disposed

any military property of the United States or of this state.

(L. 1984 H.B. 1035 § 108)



Section 40.370 Property, not military--willfully, recklessly wastes or spoils --court-martial.

Property, not military--willfully, recklessly wastes or spoils --court-martial.

40.370. Any person subject to sections 40.005 to 40.490 who, while in a duty status, willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States or of this state shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 109)



Section 40.375 Hazarding vessels of the United States or state, causing to be hazarded--court-martial.

Hazarding vessels of the United States or state, causing to be hazarded--court-martial.

40.375. 1. Any person subject to sections 40.005 to 40.490 who willfully and wrongfully hazards or suffers to be hazarded any vessel of the Armed Forces of the United States or of the state military forces shall be punished as a court-martial may direct.

2. Any person subject to sections 40.005 to 40.490 who negligently hazards or suffers to be hazarded any vessel of the Armed Forces of the United States or of the state military forces shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 110)



Section 40.380 Leaving post while on duty--use of drugs, drunkenness, sleeping on duty--court-martial.

Leaving post while on duty--use of drugs, drunkenness, sleeping on duty--court-martial.

40.380. Any person subject to sections 40.005 to 40.490 who is found drunk, under the influence of any intoxicant, narcotic, barbiturate or somnifacient or similar substance, on duty or sleeping upon his post, or who leaves that post before he is regularly relieved, shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 111)



Section 40.385 Fighting--promoting a fight or duel, failure to report--court-martial.

Fighting--promoting a fight or duel, failure to report--court-martial.

40.385. Any person subject to sections 40.005 to 40.490 who fights or promotes, or is concerned in or connives at fighting a duel, or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority, shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 112)



Section 40.387 Avoiding work, duty or service--court-martial.

Avoiding work, duty or service--court-martial.

40.387. Any person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct who for the purpose of avoiding work, duty or service in the state military forces:

(1) Feigns illness, physical disablement, mental lapse or derangement; or

(2) Intentionally inflicts self-injury.

(L. 1984 H.B. 1035 § 113)



Section 40.390 Riot or breach of the peace, causing or participating --court-martial.

Riot or breach of the peace, causing or participating --court-martial.

40.390. Any person subject to sections 40.005 to 40.490 who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 114)



Section 40.395 Provocative gestures or words, constituting a threat of violence --court-martial.

Provocative gestures or words, constituting a threat of violence --court-martial.

40.395. Any person subject to sections 40.005 to 40.490 who uses provoking or reproachful words or gestures constituting an immediate threat to violence toward any other person subject to sections 40.005 to 40.490 shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 115)



Section 40.398 Perjury--giving a false oath or false testimony in a matter of inquiry --court-martial.

Perjury--giving a false oath or false testimony in a matter of inquiry --court-martial.

40.398. Any person subject to sections 40.005 to 40.490 who in a judicial proceeding or in a course of justice conducted under sections 40.005 to 40.495 and section 545.010 willfully and corruptly gives, upon a lawful oath or in any form allowed by law to be substituted for an oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 116, A.L. 1986 H.B. 1505)



Section 40.400 False claims against United States or state--forgery or counterfeiting signatures--property or money, failure to deliver with intent to defraud--court-martial.

False claims against United States or state--forgery or counterfeiting signatures--property or money, failure to deliver with intent to defraud--court-martial.

40.400. Any person subject to sections 40.005 to 40.490 shall, upon conviction, be punished as a court-martial may direct:

(1) Who, knowing it to be false or fraudulent:

(a) Makes any claim against the United States, this state, or any officer thereof; or

(b) Presents to any person in the civil or military service thereof, for approval or payment any claim against the United States, this state or any officer thereof;

(2) Who, for the purpose of obtaining the approval, allowance, or payment of any claim against the United States, this state, or any officer thereof:

(a) Makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

(b) Makes any oath to any fact or to any writing or other paper knowing the oath to be false; or

(c) Forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged or counterfeited; or

(3) Who, having charge, possession, custody, or control of any money, or other property of the United States or this state, furnished or intended for the Armed Forces of the United States or the state military forces, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which the person receives a certificate or receipt; or

(4) Who, being authorized to make or deliver any paper certifying the receipt of any property of the United States or this state, furnished or intended for the Armed Forces of the United States or the state military forces, makes or delivers to any person such writing without having full knowledge of the truth of the statements therein contained and with intent to defraud the United States or this state.

(L. 1984 H.B. 1035 § 117)



Section 40.405 Larceny or wrongful appropriation of property--court-martial.

Larceny or wrongful appropriation of property--court-martial.

40.405. 1. Any person subject to sections 40.005 to 40.490 who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind:

(1) With intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, steals that property and is guilty of larceny; or

(2) With intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, is guilty of wrongful appropriation.

2. Any person found guilty of larceny or wrongful appropriation shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 118)



Section 40.408 Officer's conduct, unbecoming to an officer and a gentleman --court-martial.

Officer's conduct, unbecoming to an officer and a gentleman --court-martial.

40.408. Any commissioned officer who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 119)



Section 40.410 Neglecting or prejudicing discipline of the military--bringing discredit to state military services--exceptions, court-martial.

Neglecting or prejudicing discipline of the military--bringing discredit to state military services--exceptions, court-martial.

40.410. Though not specifically mentioned in sections 40.005 to 40.490, all disorders and neglects to the prejudice of good order and discipline in the state military forces, and all conduct of a nature to bring discredit upon the state military forces, of which persons subject to sections 40.005 to 40.490 may be guilty, shall be taken cognizance of by a general, special, or summary court-martial, according to the nature and degree of the offense, and shall be punished at the discretion of that court. However, cognizance may not be taken of, and jurisdiction may not be extended to, the crimes of murder, manslaughter, rape, robbery, maiming, sodomy, arson, extortion, assault, burglary, housebreaking, or other offenses not included in this section, jurisdiction of which is reserved to civil courts.

(L. 1984 H.B. 1035 § 120)



Section 40.415 Military property, purchasing or receiving in pawn or pledge --court-martial.

Military property, purchasing or receiving in pawn or pledge --court-martial.

40.415. If any person shall knowingly and willfully purchase, or receive in pawn or pledge any military property of the state of Missouri or of the United States in use by the state of Missouri, he shall be punished as a court-martial may direct.

(L. 1984 H.B. 1035 § 121)



Section 40.420 Courts of inquiry, duties, how convened--members of court --counsel, appointment--parties to inquiry, how determined, procedure--records.

Courts of inquiry, duties, how convened--members of court --counsel, appointment--parties to inquiry, how determined, procedure--records.

40.420. 1. Courts of inquiry to investigate any matter may be convened by the governor or by any other person designated by the governor for that purpose, whether or not the persons involved have requested such an inquiry.

2. A court of inquiry consists of three or more commissioned officers. For each court of inquiry the convening authority shall also appoint counsel for the court.

3. Any person subject to sections 40.005 to 40.490 whose conduct is subject to inquiry shall be designated as a party. Any person subject to sections 40.005 to 40.490 or employed in the division of military affairs who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

4. Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

5. The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath or affirmation to faithfully perform their duties.

6. Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

7. Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

8. Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.

(L. 1984 H.B. 1035 § 122)



Section 40.425 Oaths, persons having authority to administer.

Oaths, persons having authority to administer.

40.425. 1. The following members of the state military forces may administer oaths for the purposes of military administration, including military justice:

(1) The state judge advocate and all assistant state judge advocates;

(2) All summary courts-martial;

(3) All adjutants, assistant adjutants, acting adjutants, and personnel adjutants;

(4) All staff judge advocates and legal officers;

(5) All other persons designated by law or regulation.

2. The following persons in the state military forces shall have authority to administer oaths necessary in the performance of their duties:

(1) The president, military judge, trial counsel, and assistant trial counsel for all general and special courts-martial;

(2) The president and the counsel for the court of any court of inquiry;

(3) All officers designated to take a deposition;

(4) All persons detailed to conduct an investigation;

(5) All other persons designated by law or regulation.

3. The signature without seal of any such person, together with the title of his office, is prima facie evidence of his authority.

(L. 1984 H.B. 1035 § 123)



Section 40.430 Military justice--certain sections explained to enlisted members, when--complete text to be available on request.

Military justice--certain sections explained to enlisted members, when--complete text to be available on request.

40.430. Subsection 2 of section 40.005, sections 40.007, 40.020 to 40.040, 40.043, 40.090, 40.098, 40.126, 40.175, 40.234 to 40.415 and 40.430 to 40.440, as well as those required sections of the United States code of military justice, shall be carefully explained to every enlisted member at the time of the member's enlistment or transfer or induction into the state military forces or within thirty days thereafter. They shall also be explained to each unit of the state military forces as the adjutant general may direct. A complete text of sections 40.005 to 40.490 and of the regulations prescribed by the governor thereunder shall be made available to any member of the state military forces, upon the member's request, for his personal examination.

(L. 1984 H.B. 1035 § 124)



Section 40.435 Complaints against commanding officer, procedure.

Complaints against commanding officer, procedure.

40.435. Any member of the state military forces who believes himself wronged by the member's commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the governor or adjutant general, who shall examine such complaint and take proper measures for redressing the wrong.

(L. 1984 H.B. 1035 § 125)



Section 40.440 Property of person damaged or taken, board convened to investigate, procedure.

Property of person damaged or taken, board convened to investigate, procedure.

40.440. 1. Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that the person's property has been wrongfully taken by members of the state military forces, the person may, subject to such regulations as the governor may prescribe, convene a board to investigate the complaint. The board shall consist of from one to three commissioned officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath or affirmation, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by the commanding officer shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized is conclusive, except as provided in subsection 3 of this section, on any disbursing officer for the payment by him to the injured parties of the damages so assessed and approved.

2. If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be paid to the injured parties from the funds of the units of the state military forces to which the offenders belonged.

3. Any person subject to sections 40.005 to 40.490 who is accused of causing willful damage to property has the right to be represented by counsel, to summon witnesses in the person's behalf, and to cross-examine those appearing against him. The accused has the right of appeal to the next higher commander.

(L. 1984 H.B. 1035 § 126)



Section 40.445 Processes and sentences of courts-martial executed by civil officers, fees, how paid.

Processes and sentences of courts-martial executed by civil officers, fees, how paid.

40.445. In the state military forces not in federal service, the processes and sentences of its courts-martial shall be executed by the civil officers prescribed by the laws of this state or regulations adopted under sections 40.005 to 40.490. Fees for serving processes provided for in sections 40.005 to 40.490 shall be the same as prescribed by law for similar processes of a civil nature, and shall upon proper vouchers being filed, be paid by the adjutant general in the usual manner.

(L. 1984 H.B. 1035 § 127)



Section 40.450 Process or mandates, authority to issue.

Process or mandates, authority to issue.

40.450. 1. Military courts may issue any process or mandate necessary to carry into effect their powers. Such a court may issue subpoenas and subpoenas duces tecum and enforce by attachment attendance of witnesses and production of books and records, when it is within the state and the witnesses, books and records sought are also so located.

2. Process and mandates may be issued by summary courts-martial, provost courts, or the president or military judge of other military courts and may be directed to and may be executed by the marshals of the military court or any peace officer and shall be in such form as may be prescribed by regulations issued under sections 40.005 to 40.490.

3. All officers to whom process or mandates may be so directed shall execute them and make return of their acts thereunder according to the requirements of those documents.

(L. 1984 H.B. 1035 § 128)



Section 40.455 Fines and costs imposed by military court, how paid.

Fines and costs imposed by military court, how paid.

40.455. Fines and costs imposed by a military court may be paid to it or to an officer executing its process. The amount of such a fine may be noted upon any state roll or account for pay of the delinquent and deducted from any pay or allowance due or thereafter to become due him, until the fine is liquidated. Any sum so deducted shall be turned into the military court which imposed the fine. Any officer collecting a fine or penalty imposed by a military court upon an officer or enlisted person shall pay it within thirty days to the judge advocate, who shall transmit the same to the adjutant general. The adjutant general shall, monthly, deposit all fines and penalties so received with the state treasurer, to be credited to the general revenue fund of the state.

(L. 1984 H.B. 1035 § 129)



Section 40.460 Civilian officers to execute required duties, failure to perform, penalty.

Civilian officers to execute required duties, failure to perform, penalty.

40.460. The neglect or refusal of any sheriff, police officer, jail warden or magistrate to execute any process, or to make proper return of all fines and penalties collected, or to receive in custody any prisoner, shall be deemed a class C misdemeanor and shall subject the offender to a prosecution by the proper prosecuting attorney.

(L. 1984 H.B. 1035 § 130)



Section 40.465 Actions against convening authority or member of court, prohibited, when.

Actions against convening authority or member of court, prohibited, when.

40.465. No person may bring a civil or criminal action or proceeding against the convening authority or a member of a military court or officer or person acting under its authority or reviewing its proceedings because of the approval, imposition, or execution of any sentence or the imposition or collection of a fine or penalty, or the execution of any process or mandate of a military court.

(L. 1984 H.B. 1035 § 131)



Section 40.470 Jurisdiction presumed, burden of proof.

Jurisdiction presumed, burden of proof.

40.470. The jurisdiction of the military courts and boards established by sections 40.005 to 40.490 shall be presumed and the burden of proof rests on any person seeking to oust those courts or boards of jurisdiction in any action or proceeding.

(L. 1984 H.B. 1035 § 132)



Section 40.475 Governor's powers to delegate authority--exception.

Governor's powers to delegate authority--exception.

40.475. The governor may delegate any authority vested in him under sections 40.005 to 40.490, and may provide for the subdelegation of any such authority, except the power given him by section 40.083.

(L. 1984 H.B. 1035 § 133)



Section 40.480 Purpose of military laws.

Purpose of military laws.

40.480. Sections 40.005 to 40.490 shall be so construed as to effectuate their general purpose and, so far as practicable, to make the law uniform with the law of the United States, especially as embodied in the Uniform Code of Military Justice.

(L. 1984 H.B. 1035 § 134)



Section 40.485 Expenses, per diems, transportation for military personnel and civilians required to participate, how paid.

Expenses, per diems, transportation for military personnel and civilians required to participate, how paid.

40.485. Military judges, military counsel and members of courts-martial and courts of inquiry shall be allowed transportation and per diem pay as per military grade for time actually employed in the duties assigned them. Transportation shall be furnished to all prosecutors, prisoners, witnesses, sheriffs and police officers to and from the place or places designated for the meetings of such courts. The per diem pay for civilian witnesses shall be the same as in civil courts of law and for military personnel the amount as provided by law and regulation. The fees of sheriffs for serving the processes provided for in sections 40.005 to 40.490 shall be the same as prescribed by law for similar processes of a civil nature and shall, upon proper vouchers being filed, be paid by the adjutant general in the usual manner.

(L. 1984 H.B. 1035 § 135)



Section 40.490 Reemployment rights of persons ordered to active duty--attorney general to enforce rights.

Reemployment rights of persons ordered to active duty--attorney general to enforce rights.

40.490. Members of the state military forces of this state who are ordered to active state duty by the governor shall, upon being relieved from such duty, be entitled to the same reemployment rights provided by Title 38 of the United States Code, the Revised Statutes of Missouri, and all amendments thereto. The attorney general shall enforce the reemployment rights contained in this section for members of the state military forces who are ordered to active state duty by the governor.

(L. 1984 H.B. 1035 § 136, A.L. 1995 S.B. 207)



Section 40.495 Severability of sections.

Severability of sections.

40.495. Sections 40.005 to 40.490 and every part thereof are hereby declared to be independent sections or part of a section, and if any section, subsection, sentence, clause, or phrase of sections 40.005 to 40.490 shall for any reason be held unconstitutional, the validity of the remaining sections, subsections, sentences, clauses, or phrases shall not be affected thereby.

(L. 1984 H.B. 1035 § 137)






Chapter 41 Military Forces

Section 41.010 Title of law--purpose.

Title of law--purpose.

41.010. It is the intent of this chapter, which shall hereafter be known as the "Missouri Military Code", to provide for the state militia and for the organization, equipment, regulations and functions thereof to conform as nearly as practicable to the laws and regulations for the formation and government of the Armed Forces of the United States.

(L. 1951 p. 654 § 1)



Section 41.020 Federal law applicable, when.

Federal law applicable, when.

41.020. All acts of the Congress of the United States providing for the administration, control, equipment, government and organization of the Armed Forces of the United States, together with the rules and regulations promulgated thereunder, now in effect and hereafter enacted or promulgated, may by appropriate rules and regulations be adopted by the governor for the operation and regulation of the militia of the state insofar as the same are not inconsistent with rights reserved to this state under the constitution of the state and provisions of this code.

(L. 1951 p. 654 § 2)



Section 41.025 POW and MIA designations recognized.

POW and MIA designations recognized.

41.025. The state of Missouri hereby recognizes the designations of Prisoner of War (POW) and Missing in Action (MIA) as valid descriptions of casualty status and category classification for military personnel.

(L. 2010 H.B. 1524 & 2260)



Section 41.030 Definitions.

Definitions.

41.030. 1. The word "militia" as used in this code means all the active and potential military forces of the state, whether organized or unorganized.

2. Whenever reference is made in the articles of Uniform Code of Military Justice to the "military service" or to the "Armed Forces" of the United States the reference is deemed to include the military service and militia of this state.

3. "Primary next of kin" are, in order of precedence, surviving spouse, eldest child, father or mother, eldest brother or sister, or eldest grandchild.

(L. 1951 p. 654 §§ 3, 4, A.L. 1961 p. 479, A.L. 2010 H.B. 1524 & 2260)



Section 41.033 Antiterrorism fund created, purpose--reversion to general revenue prohibited--governor to direct expenditures--antiterrorism activities defined.

Antiterrorism fund created, purpose--reversion to general revenue prohibited--governor to direct expenditures--antiterrorism activities defined.

41.033. 1. The "Antiterrorism Fund" is hereby established within the state treasury. The state treasurer shall be custodian of the fund, in accordance with sections 30.170 and 30.180, and shall make disbursements from said fund for the purposes enumerated in subsection 2 of this section. All contributions derived from section 301.3123, private donations and grants, or any appropriations made by the general assembly, shall be placed in the antiterrorism fund. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the antiterrorism fund shall not revert to the general revenue fund. Interest accruing to the antiterrorism fund shall be part of the fund.

2. The antiterrorism fund shall, upon appropriation, be used by the Missouri office of homeland security for antiterrorism activities. Expenditures from the fund shall be made upon the direction of the governor for antiterrorism activities. As used in this section, the term "antiterrorism activities" means activities related to the prevention, detection, and emergency response to terrorism that are undertaken by state and local law enforcement, fire protection, and public health agencies. The funds provided for these activities, to the extent that funds are available, shall be used exclusively for purposes directly related to fighting terrorism. Eligible activities include, but are not limited to, hiring support staff to perform administrative tasks, hiring and training additional law enforcement, fire protection, and public health personnel, response training for existing and additional law enforcement, fire protection, and public health personnel, and hazardous materials and other equipment expenditures.

(L. 2003 S.B. 4)



Section 41.040 Military division of executive department--what constitutes.

Military division of executive department--what constitutes.

41.040. The militia of the state of Missouri, which includes the adjutant general and his office, constitutes the military division of the executive department of the state government, under the direct control of the governor.

(L. 1951 p. 654 § 5)

CROSS REFERENCE:

Commander in chief of militia, Const. Art. IV § 6



Section 41.050 State militia, members.

State militia, members.

41.050. The militia of the state shall include all able-bodied citizens and all other able-bodied residents, who, in the case of the unorganized militia and the Missouri reserve military force, shall be more than seventeen years of age and not more than sixty-four, and such other persons as may upon their own application be enrolled or commissioned therein, and who, in the case of the organized militia, shall be within the age limits and possess the physical and mental qualifications prescribed by law or regulations for the reserve components of the Armed Forces of the United States, except that this section shall not be construed to require militia service of any persons specifically exempted by the laws of the United States or the state of Missouri. The maximum age requirement may be waived by the adjutant general on a case-by-case basis.

(L. 1951 p. 654 § 7, A.L. 2012 H.B. 1105)



Section 41.060 Militia service, persons exempt.

Militia service, persons exempt.

41.060. The following persons shall be exempt from militia service:

(1) Persons exempt from militia service by the laws of the United States;

(2) Regular or duly ordained ministers of religion, or duly elected church officials regularly conducting church services, or those recognized by their church as devoting the major portion of their time to the practice of religion;

(3) Students preparing for the ministry in recognized theological or divinity schools.

(L. 1951 p. 654 § 8)



Section 41.070 Organized and unorganized militia.

Organized and unorganized militia.

41.070. 1. The militia of the state is divided into two classes, the organized militia and the unorganized militia.

2. The organized militia shall consist of the following:

(1) Such elements of the land and air forces of the National Guard of the United States as are allocated to the state by the President or the Secretary of Army or Air, and accepted by the state, hereinafter to be known as the National Guard and the Air National Guard;

(2) Such elements of the reserve naval forces of the United States as are allocated to the state by the President or the Secretary of the Navy, and accepted by the state, hereinafter called the naval militia; and the

(3) Missouri reserve military force, when organized.

3. The unorganized militia shall consist of all persons liable to serve in the militia but not commissioned or enlisted in the organized militia.

(L. 1951 p. 654 § 6)



Section 41.080 Military forces, how organized--oath.

Military forces, how organized--oath.

41.080. 1. The National Guard, the Air National Guard and the naval militia will be organized in accordance with the allocations therefor accepted from the federal government.

2. The National Guard, the Air National Guard and the naval militia shall be organized as prescribed in the tables of organization and instructions applicable to those elements of the organized militia of the United States as are allocated to the state.

3. The reserve military force when organized shall be of the strength and composition prescribed by the governor, and before entering upon such services every member shall take and subscribe to the following oath:

"I, . . . . . . . . . ., do solemnly swear that I will support and defend the Constitution of the United States and the state of Missouri against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I will obey the orders of the governor of Missouri and the officers appointed over me, according to law; and I take this obligation freely, without any mental reservation or purpose of evasion, and that I will well and faithfully discharge my duties as a member of the organized militia of the state of Missouri upon which I am about to enter, so help me God."

(RSMo 1939 § 15029, A.L. 1951 p. 654 § 33, A.L. 1953 p. 561)

Prior revisions: 1929 § 13836; 1919 § 7364



Section 41.090 Rules and regulations.

Rules and regulations.

41.090. The governor shall make and publish such regulations governing the organization, discipline and training of the militia of the state as may be necessary to the efficiency thereof, and such regulations shall have the authority of law, provided that in the case of the National Guard, or Air National Guard and naval militia, regulations promulgated by the governor shall conform to the statutes and regulations of the United States concerning the same.

(RSMo 1939 § 15059, A.L. 1951 p. 654 § 18)

Prior revisions: 1929 § 13866; 1919 § 7381



Section 41.100 Governor may reorganize, when.

Governor may reorganize, when.

41.100. Whenever in his judgment the efficiency of the militia will be increased thereby, or in the case of the National Guard, Air National Guard and naval militia to make same conform to any tables of organization or a system of training prescribed by laws of the United States or by regulations promulgated thereunder for the organization and training of the National Guard, Air National Guard or of the naval militia, the governor may organize, reorganize, change, consolidate or disband any organization, staff corps, department or detachment of the organized militia.

(RSMo 1939 § 15023, A.L. 1951 p. 654 § 19)

Prior revisions: 1929 § 13830; 1919 § 7358



Section 41.110 Reserve forces--organization, discipline, government.

Reserve forces--organization, discipline, government.

41.110. The organization, discipline and government of the reserve forces and the rights and benefits of the members thereof shall be the same as prescribed by this act for the organized reserve forces and for the National Guard and Air National Guard with such general exceptions as the governor, upon the recommendation of the military council, shall authorize.

(RSMo 1939 § 15021, A.L. 1951 p. 654 § 91)

Prior revisions: 1929 § 13828; 1919 § 7356



Section 41.120 Governor, commander in chief of militia.

Governor, commander in chief of militia.

41.120. The governor of the state, by virtue of his office, is the commander in chief of the militia of the state, except such portion thereof as may at times be in the service of the United States.

(RSMo 1939 § 15015, A.L. 1951 p. 654 § 9)

Prior revisions: 1929 § 13822; 1919 § 7350



Section 41.130 Honorary staff members, governor may appoint.

Honorary staff members, governor may appoint.

41.130. The governor may appoint an honorary staff to consist of such number of honorary aides with the brevet title of military colonel or naval captain as he may desire.

(RSMo 1939 § 15015, A.L. 1951 p. 654 § 10)

Prior revisions: 1929 § 13822; 1919 § 7350



Section 41.140 Adjutant general--appointment--compensation--bond.

Adjutant general--appointment--compensation--bond.

41.140. 1. There shall be an adjutant general of the state appointed by the governor by and with the advice and consent of the senate who, at the time of his appointment, has not less than ten years of previous military service as a commissioned officer with the military forces of this state, or the United States, or in any or all of such services combined, five years of the service being in field grade. His appointment as adjutant general shall not vacate his commission in the organized militia if the person appointed holds such commission.

2. The adjutant general shall have the rank designated by the governor and shall receive eighteen thousand dollars per annum. He shall make bond before entering upon the duties of his office in the sum of twenty thousand dollars, conditioned upon the faithful performance of his duties, to be approved by and filed in the office of the governor.

(RSMo 1939 § 15016, A.L. 1951 p. 654 §§ 21, 22, A.L. 1953 p. 561, A.L. 1961 p. 481, A.L. 1967 p. 118, A.L. 1971 H.B. 600, A.L. 1980 H.B. 1266)

Prior revisions: 1929 § 13823; 1919 § 7351

CROSS REFERENCE:

Assigned to department of public safety, 650.005



Section 41.150 Assistant adjutants general--appointment--duties.

Assistant adjutants general--appointment--duties.

41.150. The adjutant general may assign the number of assistant adjutants general that are authorized by National Guard Bureau rules and regulations from the ground forces and the air forces of this state. The assistant adjutants general shall, if they qualify therefor*, hold military rank as may be authorized and approved for the positions by the National Guard Bureau of the United States. The assistant adjutants general, at the time of their appointment, shall have not less than ten years of military service as a commissioned officer with the military forces of this state, another state or territory, the District of Columbia or the United States, or in any or all such services combined, five years of the service being in field grade. The assistant adjutants general shall serve at the pleasure of the adjutant general and perform such duties as are assigned by the adjutant general. During any period when the adjutant general is unable to perform such duties, the senior assistant adjutant general may, under the direction of the governor, perform the duties of the adjutant general.

(L. 1951 p. 654 § 24, A.L. 1953 p. 561, A.L. 1961 p. 479, A.L. 2002 H.B. 2047, A.L. 2006 S.B. 964, A.L. 2009 H.B. 427 merged with H.B. 861)

*Word "therefore" appears in original rolls.



Section 41.160 Adjutant general--duties.

Adjutant general--duties.

41.160. 1. The adjutant general shall be the military secretary and chief of staff to the commander in chief and the administrative head of the military establishment of the state.

2. The adjutant general shall, under direction of the governor, be charged with the supervision of all matters pertaining to the administration, discipline, mobilization, organization and training of the organized militia of the state.

3. The adjutant general shall perform all duties required of the adjutant general by the laws of the United States and of the state, and the regulations issued pursuant to such laws, now or hereafter promulgated, and such duties as pertain to the function of the chief of staff.

4. The adjutant general shall supervise the preparation and submission of all returns and reports pertaining to the militia of the state as may be required by the United States.

5. The adjutant general shall be the channel of military correspondence with the governor and shall have custody of all military records, correspondence and other military documents.

6. The adjutant general shall make an annual report to the governor at such time as the governor may require, setting forth the transaction of the office of the adjutant general, the strength and condition of the organized militia, including results of latest federal inspections, and such other matters as the adjutant general may deem important or may be requested by the governor.

7. The adjutant general shall record, authenticate and communicate to troops and individuals of the militia all orders, instructions and regulations.

8. The adjutant general shall cause to be procured, printed and circulated to those concerned all books, blank forms, laws, regulations or other publications governing the militia needful to the proper administration, operation and training thereof or to carry into effect the provisions of this code.

9. The adjutant general shall collect and maintain the personnel records of the organized militia, to include all records of the Missouri National Guard not in federal service, and shall keep on file in the office of the adjutant general complete records of the enrollment, commissions and service of all officers and enlisted members thereof.

10. The adjutant general shall have an appropriate seal of office and affix its impression to all certificates of record issued from the office of the adjutant general.

11. The adjutant general shall perform such other military duties, not otherwise assigned, as may be ordered by the governor.

12. The adjutant general shall direct the inspector general of state headquarters to conduct an annual inspection of the state militia fiscal and property account.

13. The adjutant general shall have control of all armories that are owned, erected, purchased, leased or provided by the state. The adjutant general, in the name of the state of Missouri, may acquire by purchase and may receive by donation or dedication any property which may be used for military purposes. For the control and management of armories described in this section, the adjutant general may establish armory boards, the personnel of which shall serve without pay. Such boards, subject to the direction of the adjutant general, shall control, manage and supervise all activities in such armories and may rent such armories to persons or organizations not connected with the organized militia. All moneys received from the rental of such armories shall be credited to the adjutant general's revolving fund, or to such political subdivisions as such armory boards, subject to the direction of the adjutant general, may direct.

(L. 1951 p. 654 § 23, A.L. 1982 S.B. 715, A.L. 1991 S.B. 358, A.L. 1999 H.B. 326)



Section 41.170 Adjutant general--records--duties.

Adjutant general--records--duties.

41.170. The adjutant general shall compile and maintain from the original muster rolls in his office and such additional sources as he can command, a complete alphabetical list of those persons who served in the wars of the United States, who at time of entry into service were residents of the state or territory of Missouri, and including the War of 1812, the Mexican War, the Indian Wars, the war between the states, the Spanish-American War, the Philippine War, Mexican Border Service, World War I, World War II, and any subsequent war, and shall include therein the military history of each person as complete as can be obtained. In his office shall likewise be kept the colors, standards and battle flags of the troops. He shall furnish a certificate of war service, on request, without charge to any veteran or lineal descendant of a veteran.

(RSMo 1939 §§ 15016, 15077, 15078, A.L. 1951 p. 654, § 26, A.L. 1959 H.B. 110 § 41.230)

Prior revision: 1929 §§ 13823, 13884, 13885



Section 41.180 Commissioner of war service records--appointment--compensation.

Commissioner of war service records--appointment--compensation.

41.180. The adjutant general shall appoint a commissioner of war service records and such additional clerical and stenographic help as may be necessary to the compilation and maintenance of the records and issuance of certificates provided for in the preceding section. The commissioner of war service records shall receive such salary as the adjutant general determines. The commissioner and all appointees employed in performing duties provided for in the preceding section shall be war veterans who entered service from this state and who are residents of the state at time of such appointment.

(RSMo 1939 § 15016, A.L. 1951 p. 654 § 27)

Prior revisions: 1929 § 13823; 1919 § 7351



Section 41.190 Clerical personnel--appointment--compensation.

Clerical personnel--appointment--compensation.

41.190. The adjutant general may assign such additional officers, and employ such clerical, janitorial, messenger, stenographic and technical assistance as may be necessary to the proper conduct of his office. Such officers and employees shall receive salaries in amounts as fixed by the adjutant general, within the limits of appropriations made for such salaries.

(L. 1951 p. 654 § 25)



Section 41.200 Exhibits of equipment and property.

Exhibits of equipment and property.

41.200. The adjutant general may exhibit, at such times and places as he may see fit, the equipment and property of the organized militia and may give demonstrations thereof with the aid of personnel selected therefor.

(L. 1951 p. 654 § 28)



Section 41.206 Missouri Youth Challenge Academy authorized, purpose--rulemaking authority.

Missouri Youth Challenge Academy authorized, purpose--rulemaking authority.

41.206. 1. The adjutant general may establish the "Missouri Youth Challenge Academy" in order to provide positive interventions in the lives of at-risk high school-age youth. The academy will utilize residential military-based training and supervised work experience to build life skills of high school dropouts. Academy participants will receive training that focuses on responsible citizenship, life-coping skills, academic skills, job training and placement, physical fitness, services to the community, personal development, group skills, professional values, and additional subjects as directed by the adjutant general.

2. Rules necessary to administer and implement this section may be established by the adjutant general. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1524 & 2260 merged with H.B. 2262 & 2264)

Effective 5-27-10



Section 41.207 Missouri Youth Challenge Foundation Fund created, use of moneys.

Missouri Youth Challenge Foundation Fund created, use of moneys.

41.207. The "Missouri Youth Challenge Foundation Fund" is hereby created in the state treasury and shall consist of all gifts, donations, appropriations, transfers, and bequests to the fund. The adjutant general shall have the power to make grants from the fund to support the Missouri youth challenge academy as specified in section 41.206. The provisions of section 33.080 requiring all unexpended balances remaining in various state funds to be transferred and placed to the credit of the general revenue fund of the state at the end of each biennium shall not apply to the Missouri youth challenge foundation fund. Interest and moneys earned on the fund shall be credited to the fund. Moneys in the fund shall be used for the sole purpose of funding the Missouri youth challenge academy established under section 41.206.

(L. 2010 H.B. 1524 & 2260 merged with H.B. 2262 & 2264)

Effective 5-27-10



Section 41.210 Adjutant general's revolving fund--disbursements--exemption from transfer to general revenue.

Adjutant general's revolving fund--disbursements--exemption from transfer to general revenue.

41.210. 1. There is hereby created in the state treasury the "Adjutant General's Revolving Fund", which shall be administered by the adjutant general. All funds received by the adjutant general from persons or organizations not connected with the organized militia for rental of armories pursuant to section 41.160 shall be credited to the fund. The state treasurer is the custodian of the fund and shall approve disbursements from the fund at the request of the adjutant general.

2. Any unexpended balance in the fund at the end of the fiscal year shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

(L. 1951 p. 654 §§ 30, 31, A.L. 1982 S.B. 715)

Effective: 4-30-82



Section 41.212 National Guard training site fund established--purpose--unexpended balance exempt from transfer to general revenue.

National Guard training site fund established--purpose--unexpended balance exempt from transfer to general revenue.

41.212. 1. There is hereby created in the state treasury the "Missouri National Guard Training Site Fund", which shall be administered by the adjutant general. All funds received by the adjutant general from fees charged for the use of National Guard training sites by persons or organizations not connected with the organized militia shall be transmitted to the director of revenue for deposit in the fund and shall, upon appropriation by the general assembly, be used by the adjutant general for the sole purpose of training site facility operating costs associated with such use. The state treasurer is the custodian of the fund and shall issue warrants from the fund at the request of the adjutant general after approval for payment is made by the commissioner of administration.

2. Any unexpended balance in the fund at the end of the fiscal year shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

(L. 1994 S.B. 460)

Effective 5-10-94



Section 41.214 Missouri National Guard trust fund, established, disbursements.

Missouri National Guard trust fund, established, disbursements.

41.214. 1. There is established in the state treasury a special trust fund, to be known as the "Missouri National Guard Trust Fund". The state treasurer shall credit to and deposit in the Missouri National Guard trust fund all amounts received pursuant to section 143.1003 and section 313.835, and any other amounts which may be received from grants, gifts, bequests, the federal government or other sources granted or given for this specific purpose.

2. The state treasurer shall invest moneys in the Missouri National Guard trust fund in the same manner as surplus state funds are invested pursuant to section 30.260. All earnings resulting from the investment of moneys in the Missouri National Guard trust fund shall be credited to the Missouri National Guard trust fund.

3. Until the amount in the Missouri National Guard trust fund exceeds one million dollars, not more than one-half of the money deposited in the Missouri National Guard trust fund each year, plus all earnings from the investment of moneys in the trust fund credited during the previous fiscal year, shall be available for disbursement by the office of the adjutant general in accordance with sections 41.010 to 41.1000 and section 143.1003. When the state treasurer certifies that the assets in the Missouri National Guard trust fund exceed one million dollars, then, from that time on, all credited earnings plus all future annual deposits to the fund shall be available for disbursement by the office of the adjutant general within the limits of appropriations and for the purposes provided by sections 41.010 to 41.1000, section 143.1003 and section 173.239. The general assembly may appropriate moneys annually from the Missouri National Guard trust fund to the department of revenue to offset costs incurred for collecting and transferring funds pursuant to section 143.1003. Moneys appropriated to the department of revenue for such costs shall be reasonable and shall not exceed five percent of the revenues credited to the fund pursuant to subsections 1 and 2 of this section during the preceding fiscal year.

4. Except as provided in subsection 5 of this section, funds appropriated by the general assembly from the Missouri National Guard trust fund shall only be used by the office of the adjutant general for purposes authorized pursuant to sections 41.010 to 41.1000, section 143.1003, and section 173.239.

5. Funds received from gifts, bequests, contributions, other than contributions made pursuant to section 143.1003, grants and federal funds may, subject to appropriation, be used and expended by the office of the adjutant general for such purposes as may be specified in any requirements, terms or conditions attached thereto or, in the absence of any specific requirements, terms or conditions, as the office of the adjutant general may determine for any lawful purpose.

6. The provisions of section 33.080 requiring all unexpended balances remaining in various state funds to be transferred and placed to the credit of the general revenue fund of this state at the end of each biennium shall not apply to the Missouri National Guard trust fund.

(L. 1998 H.B. 1519 & 1165)

CROSS REFERENCE:

Donation of a portion of income tax refund to the Missouri National Guard trust fund, 143.1003

Gaming commission fund to transfer moneys to the Missouri national guard trust fund, when, amount, 313.835



Section 41.216 Grants from the Missouri military family relief fund, who may authorize--rulemaking authority.

Grants from the Missouri military family relief fund, who may authorize--rulemaking authority.

41.216. 1. Subject to appropriation and upon the recommendation of a panel consisting of a sergeant major of the Missouri National Guard, a sergeant major of a reserve component or its equivalent, and a representative of the Missouri veterans commission who shall establish criteria for the grants by the promulgation of rules and regulations, the adjutant general shall have the power to make grants from the Missouri military family relief fund to families of persons who are members of the Missouri National Guard or Missouri residents who are members of the reserves of the Armed Forces of the United States and who have been called to active duty as a result of the September 11, 2001, terrorist attacks.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 H.B. 437, A.L. 2010 H.B. 1524 & 2260)



Section 41.218 Missouri military family relief fund created, use of moneys.

Missouri military family relief fund created, use of moneys.

41.218. The "Missouri Military Family Relief Fund" is hereby created in the state treasury and shall consist of all gifts, donations, appropriations, transfers, and bequests to the fund. The adjutant general shall have the power to make grants from the fund, as specified under subsection 1 of section 41.216. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the Missouri military family relief fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. Interest and moneys earned on the fund shall be credited to the fund. Moneys in the fund shall be used for the purpose of funding the provisions of section 41.216.

(L. 2005 H.B. 437)



Section 41.220 Military council--duties--meetings.

Military council--duties--meetings.

41.220. 1. There shall be a military council consisting of the adjutant general as president of the council, general officers, the commanding officers of all brigades, wings, or groups, and any other officer or officers the adjutant general may deem desirable or necessary, and an officer appointed by the adjutant general from his office to act as recorder without vote. The senior United States Army and United States Air Force advisors on duty with the organized state militia, the comptroller of the state military forces and the United States Property and Fiscal Officer shall be ex officio members without vote. The adjutant general shall appoint the members of the military council on general orders annually. These orders will be amended as necessary. Members of the military council shall receive actual and necessary expenses for attending meetings thereof.

2. It shall be the duty of this council to act in an advisory capacity to the commander in chief on all matters placed before it by the governor, the adjutant general or any member of the council and to submit recommendations thereon to the governor, which shall become effective only upon his approval. The military council shall determine and authorize the number of regular and temporary employees necessary to the administration and supply of the military forces and fix the pay and allowances of the employees within the limitations of appropriations. It shall be the further duty of the council to make recommendations on the needs of the militia for legislative appropriations, and no request for appropriations of public money for the support of the militia, other than a request by the governor or by a member of the general assembly, shall be made without the recommendation of the council being noted thereon for the information of the governor and the legislature. All appropriations made for military purposes shall be apportioned and expended by the council. Vouchers and accounts covering the expenditure of funds and appropriations for the support of the militia shall be approved and paid only when fully itemized, certified and approved by the president of the council.

3. The council shall meet quarterly at the City of Jefferson at such time as the president shall designate. Special meetings may be called by the governor or the president of the council at any time or place designated. A majority of the members of the council on duty within the state shall constitute a quorum for the transaction of its business. The council shall keep full and detailed records of its proceedings. The president of the council in an unusual emergency is authorized to poll the members of the military council and require them to cast their vote through whatever means of communications are available to them and the action taken in that manner shall have the same force and effect as a quarterly or special meeting when the poll will expedite recommendations on and furnish advice in the conduct of the affairs of the militia of this state to a better state of preparedness.

(RSMo 1939 § 15017, A.L. 1951 p. 654 § 32, A.L. 1972 H.B. 599)

Prior revisions: 1929 § 13824; 1919 § 7352



Section 41.230 Federal property disbursing officer--duties--compensation.

Federal property disbursing officer--duties--compensation.

41.230. 1. There shall be a United States property and disbursing officer to be appointed or assigned as may be provided in federal regulations for the government of the National Guard and Air National Guard of the United States.

2. He shall be provided with adequate office facilities located at Jefferson City or at the site of the principal military warehouses or training grounds for the National Guard as will in the judgment of the adjutant general best serve the needs of the organized militia.

3. Said United States property and disbursing officer shall secure, receive, disburse, issue and account for all United States funds, arms, uniforms, equipment and supplies as are requested by the governor for use of the organized militia. He shall maintain complete and accurate records, in the manner prescribed by federal regulations, of all funds and property granted or loaned to the state for use of the organized militia and such records shall constitute the official records of the federally owned military property for which the state shall be responsible to the United States. He shall perform such additional duties and exercise such powers and authority as may be vested in him by federal regulations, or as may be assigned by the adjutant general. He shall be provided such assistants, clerical, stenographic, shop, technical and warehouse personnel as may be necessary to the proper discharge of his duties.

4. Officer personnel and other employees shall receive such salaries as the adjutant general determines; provided that state funds shall be used for salaries or other expense of the office of the United States property and disbursing officer only to the extent federal funds therefor are not available.

(RSMo 1939 § 15016, A.L. 1951 p. 654 § 29)

Prior revisions: 1929 § 13823; 1919 § 7351



Section 41.240 Officers--appointment--oath.

Officers--appointment--oath.

41.240. 1. All officers shall be appointed upon recommendations submitted through military channels and shall be commissioned by the governor. All appointments of officers shall be made and all vacancies shall be filled in the manner provided by the laws and regulations of the United States Armed Forces, applicable to the branch of service concerned, provided that the appointment of general officers shall be by and with the advice and consent of the senate.

2. All officers, commissioned, warrant and flight, shall take the oath of office prescribed by the laws of the United States relating to the appointment and recognition of federally recognized officers of the organized militia and in addition thereto any other oath prescribed by law.

(RSMo 1939 §§ 15027, 15029, 15061, 15093, A.L. 1951 p. 654 §§ 38, 39, A.L. 1953 p. 561)

Prior revisions: 1929 §§ 13834, 13836, 13868, 13892; 1919 §§ 7362, 7364, 7383, 9135



Section 41.250 Warrant and flight officers--appointment.

Warrant and flight officers--appointment.

41.250. Warrant and flight officers in the organized militia shall be appointed by the governor. The classes of persons from which warrant and flight officers may be appointed shall conform to the qualifications and requirements of the laws and regulations of the United States Armed Forces.

(L. 1951 p. 654 § 47)



Section 41.260 Reserve forces--selection of officers.

Reserve forces--selection of officers.

41.260. Officers of such reserve forces shall be appointed in the manner prescribed by this chapter for the appointment of officers in the organized militia. Officers may hold commissions in both the National Guard and the reserve forces at the same time and the acceptance of one shall not have the effect of vacating the other. The reserve forces shall be under the command of the commanding general designated by the governor by and with the advice and consent of the senate.

(RSMo 1939 § 15020, A.L. 1951 p. 654 § 90)

Prior revisions: 1929 § 13827; 1919 § 7355



Section 41.270 Officers' bonds.

Officers' bonds.

41.270. All officers of the organized militia shall give bonds and security as may be required and within the time prescribed by the adjutant general to secure the state against loss on account of misuse or misapplication of state or company property or funds, or property or funds of the United States in use by the state. Such bonds shall be conditioned upon the faithful performance of all duties and the accounting for all property and moneys, including organization funds, for which the obligee is responsible or accountable. The adjutant general may, in lieu of the foregoing, enter into an agreement, conditioned in like terms and for the same purpose, with a qualified surety company to bond all officers of the organized militia without specifically naming them. The premiums on bonds shall be charged to funds appropriated for the support of the organized militia.

(L. 1951 p. 654 § 40)



Section 41.280 Officer's accountability for property--suit for recovery, how brought.

Officer's accountability for property--suit for recovery, how brought.

41.280. 1. An officer receiving public property for military purposes shall be accountable for the article so received by him until the same is disposed of by law or the orders of the governor, and until his accounts be examined and found correct the accountability of such officer or his estate shall not be affected in any way by resignation, discharge, change in official position or death.

2. Upon the death or desertion of any officer responsible for public property, his immediate superior officer shall at once cause the property for which such officer was responsible to be collected and a correct inventory to be made, which shall at once be forwarded to the governor.

3. Suits for the recovery of any property mentioned in this chapter, or for the value thereof or damages thereto, may be brought in any court of competent jurisdiction in this state in the name of the state of Missouri to the use of the officer or soldier entitled to recovery of same; any amount so recovered in money shall be paid into the treasury of the state for the benefit of the fund applicable to the purposes of the state militia.

(RSMo 1939 §§ 15070, 15071, 15072; A.L. 1951 p. 654 § 41)

Prior revisions: 1929 §§ 13877, 13878, 13879; 1919 §§ 7392, 7393, 7394



Section 41.290 Assignment or transfer of officers.

Assignment or transfer of officers.

41.290. Officers, warrant officers and flight officers of the organized militia may be assigned or transferred to or from organizations, departments or arms and services under the procedure provided in regulations governing the Armed Forces of the United States.

(L. 1951 p. 654 § 48)



Section 41.300 Officers--resignation--acceptance refused, when.

Officers--resignation--acceptance refused, when.

41.300. An officer who desires to resign shall submit his resignation to the governor, whose action thereon shall be final. The governor may refuse to accept the resignation when the officer is under investigation, under charges, awaiting results of trial, absent without leave, absent in the hands of civil authorities, in default with respect to state or federal funds or property, in time of war or when war is imminent, in time of civil stress or emergency or on account of exigencies of the service.

(L. 1951 p. 654 § 53)



Section 41.310 Officers--retirement.

Officers--retirement.

41.310. 1. Officers, warrant and flight officers and enlisted persons shall be retired from active service and placed on the retired list upon attaining the retirement age of their grade, as fixed in regulations governing the Armed Forces of the United States, or by reason of physical disability retirement while serving with the Armed Forces of the United States. Any officer, warrant or flight officer or enlisted person who has served for ten years in the organized militia may upon his own application and approval by the governor be placed upon the retired list without cost to the state. Any officers retired after fifteen years of satisfactory service may be considered and retired in one grade higher than the highest grade held during their period of active service without cost to the state. Service in the Armed Forces of the United States in time of war shall be computed as state service for the purpose of this section.

2. The governor may detail, with their own consent, officers of the retired list to active duty and return them to the retired list in his discretion. Officers retired for age shall not be detailed to command troops, but only to perform duties of staff corps or department, or to sit on boards, except in time of war or other emergency, or imminent danger thereof, when retired officers may be detailed by the governor, without their consent, to perform any military duty designated by him.

(RSMo 1939 §§ 15030, 15103, A.L. 1951 p. 654 §§ 49, 50, A.L. 1953 p. 561, A.L. 1961 p. 479)

Prior revisions: 1929 §§ 13810, 13903; 1919 § 9146



Section 41.320 Officers--separation from service--reasons.

Officers--separation from service--reasons.

41.320. In addition to retirement as provided in section 41.310, an officer may be separated from the service by reason of death, resignation, discharge for inefficiency, discharge for physical disqualification, absence without leave, dismissal by sentence of a general court-martial or withdrawal of federal recognition.

(RSMo 1939 § 15031, A.L. 1951 p. 654 § 51)

Prior revisions: 1929 § 13838; 1919 § 7366



Section 41.330 Officer dismissed from service, how.

Officer dismissed from service, how.

41.330. An officer may be dismissed from the service only by a sentence of a general court-martial, which sentence is approved by the governor.

(L. 1951 p. 654 § 57)



Section 41.340 Officer's commission--vacated, how.

Officer's commission--vacated, how.

41.340. The commission of an officer shall be vacated only by death, by acceptance by proper authority of resignation by discharge on account of inefficiency, for physical disqualification, when dropped from the rolls for an absence without leave for thirty days, by dismissal pursuant to sentence of a general court-martial or withdrawal of federal recognition.

(RSMo 1939 § 15032, A.L. 1951 p. 654 § 52)

Prior revisions: 1929 § 13839; 1919 § 7367



Section 41.350 Absence without leave--penalty.

Absence without leave--penalty.

41.350. An officer absent without leave for a period of thirty days may, with approval of the governor, have his commission terminated.

(L. 1951 p. 654 § 56)



Section 41.360 Efficiency board--appointment--duties.

Efficiency board--appointment--duties.

41.360. An efficiency board may be appointed at any time to determine the moral character, capacity and general fitness of an officer. The board shall be appointed by order of the governor and shall consist of three commissioned officers, senior in rank to the officer under investigation. The findings and recommendations of the board shall be transmitted to the governor, who shall approve or disapprove. If the approved findings are unfavorable to the officer, his commission shall be terminated.

(RSMo 1939 § 15031, A.L. 1951 p. 654 § 54)

Prior revisions: 1929 § 13838; 1919 § 7366



Section 41.370 Medical board, duties.

Medical board, duties.

41.370. A medical board consisting of three officers may be appointed at any time by the governor to determine the physical fitness of any officer. The findings and recommendations of the board shall be transmitted to the governor. If the officer is found to be physically unfit for service and the finding is approved by the governor, he shall either be ordered retired from active service or his commission shall be terminated.

(L. 1951 p. 654 § 55)



Section 41.380 Noncommissioned officers--appointment, how made.

Noncommissioned officers--appointment, how made.

41.380. Appointments to all grades above the lowest grade shall conform to the tables of organization. All such appointments shall be made in accordance with the regulations governing the Armed Forces of the United States.

(L. 1951 p. 654 § 60)



Section 41.390 Enlisted men--qualifications--term--oath--penalty for false statements.

Enlisted men--qualifications--term--oath--penalty for false statements.

41.390. 1. The qualifications for enlistment and reenlistment in the organized militia shall be determined as set forth in section 41.050. The term of enlistment and form of oath shall at all times conform to the requirements of the laws of the United States and of this state and the regulations from time to time promulgated for the governing of the Armed Forces of the United States and of this state.

2. Every person who enlists or reenlists shall sign the enlistment papers and take the oath required by the laws and regulations of this state and the United States. Such oath may be administered by any commissioned officer or warrant officer of the organized militia of this state or of the Armed Forces of the United States. Any willful false statement so sworn to is perjury.

(L. 1951 p. 654 §§ 58, 59, A.L. 1983 H.B. 73)



Section 41.400 Enlisted men--transfers.

Enlisted men--transfers.

41.400. Enlisted men may be transferred to or from organizations, departments or arms and services as provided in regulations for the governing of the Armed Forces of the United States.

(RSMo 1939 § 15034, A.L. 1951 p. 654 § 61)

Prior revisions: 1929 § 13841; 1919 § 7369



Section 41.410 Enlisted men--discharge--separation from service.

Enlisted men--discharge--separation from service.

41.410. 1. The discharge of an enlisted man from the organized militia shall be effected by order of the governor, as may be authorized or prescribed by the laws and regulations for the government of the Armed Forces of the United States or under such regulations as may be prescribed by the governor.

2. No person who has been separated from the militia service of this state or the Armed Forces of the United States under dishonorable conditions shall be permitted to again enter the organized militia of the state.

(RSMo 1939 § 15036, A.L. 1951 p. 654 §§ 62, 63)

Prior revisions: 1929 § 13843; 1919 § 7370



Section 41.420 Discharges shall be recorded and copies of records furnished without fee.

Discharges shall be recorded and copies of records furnished without fee.

41.420. 1. Recorders of deeds of all counties and the city of St. Louis shall, without charging any fee, record the discharge of any person who is the holder of a discharge from the militia upon demand by the holder thereof of the recorder for the county, or city, in which the holder is then a resident.

2. Whenever a certified copy or copies of any public record in the state of Missouri are required to perfect a claim upon the government of the United States or the state of Missouri of any member of the organized militia or the Armed Forces of the United States in service or honorably discharged, or any dependent or legal representative of such member, such copies shall upon request be furnished by the custodian of such records without any fee or compensation therefor. Any person violating the provisions of this section is guilty of a misdemeanor.

(RSMo 1939 §§ 15077, 15078, A.L. 1951 p. 654 §§ 76, 77)

Prior revision: 1929 §§ 13884, 13885



Section 41.430 Officers and enlisted personnel, compensation and allowances for active duty.

Officers and enlisted personnel, compensation and allowances for active duty.

41.430. Officers, warrant officers and enlisted personnel of the organized militia on active duty in the service of the state shall receive as compensation the same pay, longevity and allowances as are or may be provided for members of like grade and branch of service in the Armed Forces of the United States. Members of the organized militia serving on active duty shall receive as a minimum the daily rate equivalent to the grade level of E5 with maximum longevity and with dependents.

(RSMo 1939 §§ 15066, 15089, A.L. 1951 p. 654 §§ 64, 65, A.L. 1967 p. 118, A.L. 1973 H.B. 499, A.L. 1980 H.B. 1284, A.L. 1993 S.B. 86)

Prior revisions: 1929 §§ 13873, 13888; 1919 §§ 7388, 9131



Section 41.435 Reenlistment bonus may be paid.

Reenlistment bonus may be paid.

41.435. 1. The adjutant general of the state of Missouri may pay out of funds appropriated for purpose as provided in this section to each individual who reenlists or extends his or her enlistment in the Missouri National Guard the sum equivalent to one month active base pay for each year of such reenlistment or extension. Persons who have performed other prior military service shall not be eligible for such payments. The maximum payment made to any individual for any one reenlistment or extension shall be the sum equivalent to three months' active base pay, payable in sums of one month active base pay at the beginning of each year of service. No such payment shall be made until the individual satisfactorily completes all requirements established by the appropriate state and federal authorities for reenlistment or extension. Any reenlistment or extension in the Missouri National Guard must be accomplished within thirty days of the expiration of the preceding enlistment in order for an individual to be eligible for this payment. Any member of the Missouri National Guard who fails for any reason, except death or disability, to complete the period of reenlistment or extension for which he or she has received a payment pursuant to the provisions of this section shall be required to repay that part of the payment represented by the uncompleted portion of the reenlistment or extension contract.

2. The adjutant general shall administer the provisions of this section.

3. The provisions of this section shall terminate upon the resumption of inductions by the federal government under the provisions of the Universal Military Training and Service Act.

(L. 1977 S.B. 124 § 1, A.L. 1982 S.B. 715, A.L. 1998 H.B. 1519 & 1165)



Section 41.440 Active duty--expenses allowed.

Active duty--expenses allowed.

41.440. 1. Whenever an officer, warrant officer, flight officer or enlisted person of the organized militia is on active duty in the state service under circumstances involving travel without troops, he shall receive, in addition to his pay, the necessary and actual expenses incident to such duty for the period of absence from his home station, in accordance with instructions prescribed by the adjutant general and approved by the commissioner of administration.

2. Whenever an officer, warrant officer, flight officer or enlisted person of the Armed Forces of the United States detailed to the state as an instructor of organized militia or in any other capacity with the organized militia is requested by authority of the governor to perform special duty involving travel not directed by the federal government, such officer, warrant officer, flight officer or enlisted person shall receive the actual expenses incident to such duty and travel for the period of his absence from his home station, in accordance with instructions prescribed by the adjutant general and approved by the commissioner of administration.

(L. 1951 p. 654 § 66)



Section 41.450 Military forces, how equipped.

Military forces, how equipped.

41.450. Arms, uniforms and equipment for the federally recognized components of the organized militia shall be provided as prescribed in applicable tables of equipment and tables of organization of the United States Armed Forces. The Missouri reserve military force, when organized, shall be armed, uniformed and equipped as prescribed by the governor.

(RSMo 1939 § 15067, A.L. 1951 p. 654 § 36)

Prior revisions: 1929 § 13874; 1919 § 7389



Section 41.460 Discipline and training.

Discipline and training.

41.460. The system of discipline and training for the federally recognized components of the organized militia shall conform generally to that of the United States Armed Forces except as otherwise provided in this military code. The system of discipline and training for the Missouri reserve military force, when organized, shall be as prescribed by the governor.

(L. 1951 p. 654 § 37)



Section 41.470 Order to training or special duty--pay and allowances--adjutant general, orders effective--pay, eligibility.

Order to training or special duty--pay and allowances--adjutant general, orders effective--pay, eligibility.

41.470. 1. Members of the organized militia, or any portion or individual thereof, may be ordered to active duty to perform military training or special duty, or to participate in small arms gunnery competitions in this state or in any other state or territory or the District of Columbia, or in any fort, camp, air base, installation or reservation of the United States. Cruise duty ordered for the naval militia may be required to be performed on United States vessels.

2. Notwithstanding any provisions of this chapter to the contrary, an officer, warrant officer, flight officer, or enlisted person of the organized militia may be ordered to perform any of the types of military duty prescribed in this chapter or chapter 40 pursuant to orders issued by competent military, either without his consent, but with the pay and allowances provided by law, or with his consent, with or without pay and allowances, provided that, necessary traveling expenses, subsistence and per diem allowances may be furnished to such members in accordance with instructions prescribed by the adjutant general and approved by the commissioner of administration.

3. With the approval of the governor, the adjutant general shall administer the provisions of this section and effect orders to active duty. Orders shall be effective as orders of the governor to active duty for purposes of section 40.490.

4. Members of the organized militia shall not receive from the state the pay and allowances otherwise provided by law for active duty under this section when eligible for pay and allowances from federal funds, nor are they entitled to paid leaves of absence while on duty under this section for purposes of section 105.270.

(L. 1951 p. 654 § 11, A.L. 1991 S.B. 358)

Effective 6-12-91



Section 41.475 Authorization to request volunteers for counter-drug activities--delegation of authority to adjutant general.

Authorization to request volunteers for counter-drug activities--delegation of authority to adjutant general.

41.475. 1. The governor is hereby authorized to request volunteers of the organized militia to assist federal law enforcement authorities within or outside the state, or to assist federal, state or local law enforcement authorities within this state, and order such volunteers to duty for the purpose of providing assistance in drug interdiction and counter-drug activities and operation and maintenance of equipment and facilities for such purposes pursuant to plans adopted and funding assistance received under the provisions of 32 U.S.C. 112.

2. The governor may delegate the authority conferred by this section to the adjutant general, but the governor shall retain sole authority to approve any and all plans submitted to the Secretary of Defense under 32 U.S.C. 112. The adjutant general shall ensure that all directives and policies of the Department of Defense and National Guard Bureau are followed. Personnel assisting in such activities shall obey and execute the instructions of the civil authorities charged by law with responsibility for law enforcement.

(L. 1991 S.B. 358)

Effective 6-12-91



Section 41.480 Organized militia when called to duty--martial law.

Organized militia when called to duty--martial law.

41.480. 1. The governor may, when in his opinion the circumstances so warrant, call out the organized militia or any portion or individual thereof to execute the laws, suppress actual and prevent threatened insurrection and repel invasion. The governor, if in his judgment the maintenance of law and order will thereby be promoted, may by proclamation declare martial law throughout the state or any part thereof.

2. The governor may, when in his opinion circumstances so warrant, call out the organized militia or any portion thereof as he deems necessary to provide emergency relief to a distressed area in the event of earthquake, flood, tornado or other actual or threatened public catastrophe creating conditions of distress or hazard to public health and safety beyond the capacities of local or other established agencies.

(RSMo 1939 §§ 15018, 15022, 15039, A.L. 1951 p. 654 §§ 12, 13)

Prior revisions: 1929 §§ 13825, 13829, 13846; 1919 §§ 7353, 7357, 7374



Section 41.490 Reserve military force--powers of governor.

Reserve military force--powers of governor.

41.490. The governor shall have the power to organize from the unorganized militia of Missouri a reserve military force for duty within or without the state to supplement the Missouri National Guard or replace it when it is mobilized in federal service. The Missouri reserve military force may be used to execute the laws, suppress insurrections, repel invasion, suppress lawlessness, and provide emergency relief to distressed areas in the event of earthquake, flood, tornado, or actual or threatened enemy attack or public catastrophe creating conditions of distress or hazard to public health and safety beyond the capacity of local or established agencies. The force shall consist of such organized troops, auxiliary troops, staff corps and departments as the governor deems necessary. The governor shall prescribe the strength and composition of the various units of the same, uniform and insignia and the qualifications of its members, and shall have the power to grant a discharge therefrom for any reason deemed by him sufficient.

(RSMo 1939 § 15019, A.L. 1951 p. 654 § 89, A.L. 1953 p. 561, A.L. 1961 p. 479)

Prior revisions: 1929 § 13826; 1919 § 7354



Section 41.500 Reserve forces--called to duty, when.

Reserve forces--called to duty, when.

41.500. The governor may call out the reserve forces, or any part of the same, to execute the laws, to suppress insurrections, repel invasion, and suppress lawlessness and provide emergency relief to distressed areas in the event of earthquake, flood, tornado, or other actual or threatened public catastrophe creating conditions of distress or hazard to public health and safety beyond the capacities of local or other established agencies, under the same circumstances and in the same manner as is in this chapter provided for the use of the National Guard, the Air National Guard and the organized militia in such emergencies, and when so placed on duty, the reserve forces shall have the same status, power and authority conferred upon the National Guard, the Air National Guard and the organized militia by this chapter.

(RSMo 1939 § 15022, A.L. 1951 p. 654 § 92)

Prior revisions: 1929 § 13829; 1919 § 7357



Section 41.510 Refusal to obey orders--penalty.

Refusal to obey orders--penalty.

41.510. It shall be lawful for the commanding officer of any organization under the provisions of this military code to arrest, or cause to be arrested, any officer, warrant officer or enlisted person of his command, wherever he may be found, who shall neglect or refuse to turn out with his command when ordered to do so under the provisions of this military code, and to confine such officer, warrant officer or enlisted person under guard until such time as he can be tried for such offenses according to law. Any member of the militia who shall neglect or refuse to obey any order lawfully issued as provided herein, or who shall hinder, interfere with or prevent any officer or personnel of his command from performing such duty, or in any manner by neglect prevent the execution of the law, shall be guilty of a misdemeanor.

(RSMo 1939 § 15039, A.L. 1951 p. 654 § 14, A.L. 1953 p. 561)

Prior revisions: 1929 § 13846; 1919 § 7374



Section 41.520 Governor may suspend code, when.

Governor may suspend code, when.

41.520. In case of insurrection, invasion, tumult, riot, breach of the peace, public calamity or catastrophe, or imminent danger thereof, or in the event any emergency in which all or any part of the organized militia is actively engaged in service upon order of the governor, the governor may suspend any and all provisions of this military code or other laws of the state which require advertisement for bids for purchase of supplies and employment of service.

(L. 1951 p. 654 § 17)



Section 41.530 Governor shall order militia into federal service, when.

Governor shall order militia into federal service, when.

41.530. Whenever the militia or any part thereof is called, ordered or drafted under the constitution and laws of the United States, the governor shall order for service the National Guard, Air National Guard and the naval militia or such part thereof as may be required.

(L. 1951 p. 654 § 20)



Section 41.540 Organized militia in federal service--retention of designations.

Organized militia in federal service--retention of designations.

41.540. During the absence of organizations of the organized militia in the service of the United States, their state or federal designations shall not be given to new organizations.

(L. 1951 p. 654 § 34)



Section 41.550 Credit for time in federal service.

Credit for time in federal service.

41.550. For all purposes under this code, officers, warrant officers, flight officers and enlisted personnel of the organized militia who entered the active service of the United States in time of war or under an order or a call or draft by the President, or who hereafter enter such service under like conditions, shall be entitled to credit for time so served as if such service had been rendered in the state forces.

(L. 1951 p. 654 § 35)



Section 41.560 Meritorious service medal.

Meritorious service medal.

41.560. The governor is hereby authorized, upon recommendation of the adjutant general of Missouri, to present, in the name of the state of Missouri, a meritorious service medal, which shall be of suitable design, as may be determined by the governor, to individuals who have done and performed valorous or meritorious military service which reflects honorably and creditably upon the state of Missouri. Not more than one meritorious military service medal shall be awarded or presented under the provisions of this section to any one person, nor shall such medal be awarded to or retained by any person whose entire service subsequent to the valorous or meritorious military service shall not have been honorable. In the event of the death of any person during or subsequent to the meritorious military service, who, in the opinion of the governor, as recommended by the adjutant general of Missouri, would be entitled to a meritorious military service medal, the same may be presented to the surviving primary next of kin.

(RSMo 1939 § 15080, A.L. 1951 p. 654 § 78, A.L. 1967 p. 119, A.L. 2010 H.B. 1524 & 2260)



Section 41.570 Conspicuous service medal.

Conspicuous service medal.

41.570. The governor is hereby authorized to present, in the name of the state of Missouri, a conspicuous service medal which shall be of suitable design as may be determined by the governor, to individuals designated by him who have done and performed distinguished and conspicuous service or services either civil or military which reflect honorably and creditably upon the state of Missouri.

(RSMo 1939 § 15079, A.L. 1951 p. 654 § 79)



Section 41.572 Legion of merit medal.

Legion of merit medal.

41.572. The governor is hereby authorized, upon recommendation of the adjutant general of Missouri, to present, in the name of the state of Missouri, a legion of merit medal, which shall be of suitable design, as may be determined by the governor, to individuals who have exceptionally meritorious conduct in the performance of outstanding military service and achievement reflecting honorably and creditably upon the state of Missouri. Not more than one Missouri legion of merit medal shall be awarded or presented under the provisions of this section to any one person, nor shall such medal be awarded to or retained by any person whose entire military service subsequent to the exceptionally meritorious conduct in the performance of outstanding military service and achievement shall not have been honorable. In the event of the death of any person during or subsequent to the exceptionally meritorious conduct in the performance of outstanding military service and achievement who, in the opinion of the governor, as recommended by the adjutant general of Missouri, would be entitled to a legion of merit medal, the same may be presented to the surviving primary next of kin.

(L. 2010 H.B. 1524 & 2260)



Section 41.578 Missouri adjutant general staff identification badge.

Missouri adjutant general staff identification badge.

41.578. The adjutant general of Missouri is hereby authorized to present, in the name of the state of Missouri, a Missouri adjutant general staff identification badge, which is of suitable design as may be determined by the adjutant general of Missouri, and is neither an award nor decoration, but is a distinguished mark of service on the adjutant general's staff. This visible sign of professional growth associated with the important duties and responsibilities of the adjutant general's staff is not automatic, but is based on demonstrated outstanding performance of duty and approval by the adjutant general of Missouri. Not more than one Missouri adjutant general staff identification badge shall be presented under the provisions of this section to any one person, nor shall such badge be awarded to or retained by any person whose service shall not have been honorable. In the event of the death of any person during or subsequent to their service which, in the opinion of the adjutant general of Missouri, would be entitled to the Missouri adjutant general staff identification badge, the same may be presented to the surviving primary next of kin.

(L. 2010 H.B. 1524 & 2260)



Section 41.580 Long service ribbon.

Long service ribbon.

41.580. 1. Any person who is now or may hereafter become a member of the organized militia, and who has served at least ten years as such, may be designated by the adjutant general of Missouri, with the approval of the governor, as entitled to a ribbon for long and faithful service to be known as the "long service ribbon", provided such service need not be continuous and service rendered in any of the Armed Forces of the United States as a result of or in connection with membership in the organized militia of Missouri shall be considered as a part of such service. Long service ribbons shall be of such form and design as may be selected by the adjutant general of the state and shall be authorized ten, fifteen, and twenty years' service.

2. A hawthorn cluster to conform to the official floral emblem of this state to be worn on the long service ribbon shall be awarded as follows: A bronze cluster for twenty-five years' service, a silver cluster for thirty years' service and a gold cluster for thirty-five years' service or more.

(RSMo 1939 § 15081, A.L. 1951 p. 654 § 80, A.L. 1982 S.B. 715)

Effective 4-30-82



Section 41.582 Missouri Iraq campaign ribbon.

Missouri Iraq campaign ribbon.

41.582. The governor is hereby authorized, upon recommendation of the adjutant general of Missouri, to present, in the name of the state of Missouri, a Missouri Iraq campaign ribbon, which shall be of suitable design, as may be determined by the governor, to members of the Missouri National Guard who have served in direct support of Operation Iraqi Freedom. The area of eligibility encompasses all land area of the country of Iraq, and the contiguous water area out to twelve nautical miles, and all air spaces above the land area of Iraq and above the contiguous water area out to twelve nautical miles. The period of eligibility is on or after March 19, 2003, to a future date to be determined by the adjutant general of Missouri or the cessation of Operation Iraqi Freedom. Not more than one Missouri Iraq campaign ribbon shall be awarded or presented under the provisions of this section to any one person, nor shall such ribbon be awarded to or retained by any person whose entire service subsequent to the service in direct support of Operation Iraqi Freedom shall not have been honorable. In the event of the death of any person during or subsequent to their service in direct support of Operation Iraqi Freedom who, in the opinion of the governor, as recommended by the adjutant general of Missouri, would be entitled to the Missouri Iraq campaign ribbon, the same may be presented to the surviving primary next of kin.

(L. 2010 H.B. 1524 & 2260)



Section 41.584 Missouri Afghanistan campaign ribbon.

Missouri Afghanistan campaign ribbon.

41.584. The governor is hereby authorized, upon recommendation of the adjutant general of Missouri, to present, in the name of the state of Missouri, a Missouri Afghanistan campaign ribbon, which shall be of suitable design, as may be determined by the governor, to members of the Missouri National Guard who have served in direct support of Operation Enduring Freedom. The area of eligibility encompasses all land area of the country of Afghanistan and all air spaces above the land. The period of eligibility is on or after October 7, 2001, to a future date to be determined by the adjutant general of Missouri or the cessation of Operation Enduring Freedom. Not more than one Missouri Afghanistan campaign ribbon shall be awarded or presented under the provisions of this section to any one person, nor shall such ribbon be awarded to or retained by any person whose entire service subsequent to their service in direct support of Operation Enduring Freedom shall not have been honorable. In the event of the death of any person during or subsequent to their service in direct support of Operation Enduring Freedom who, in the opinion of the governor, as recommended by the adjutant general of Missouri, would be entitled to the Missouri Afghanistan campaign ribbon, the same may be presented to the surviving primary next of kin.

(L. 2010 H.B. 1524 & 2260)



Section 41.586 Missouri Kosovo campaign ribbon.

Missouri Kosovo campaign ribbon.

41.586. The governor is hereby authorized, upon recommendation of the adjutant general of Missouri, to present, in the name of the state of Missouri, a Missouri Kosovo campaign ribbon, which shall be of suitable design, as may be determined by the governor, to members of the Missouri National Guard who, after March 24, 1999, participated in or served in direct support of Kosovo Operations: Allied Force; Joint Guardian; Allied Harbour; Sustain Hope/Shining Hope; Noble Anvil; or Kosovo Task Forces: Hawk; Saber; or Hunter within the Kosovo air campaign or Kosovo defense campaign areas of eligibility described as follows:

(1) Kosovo air campaign, the Kosovo air campaign began on March 24, 1999, and ended on June 10, 1999. The area of eligibility for the air campaign includes the total land area and air space of Serbia (including Kosovo), Montenegro, Albania, Macedonia, Bosnia, Croatia, Hungary, Romania, Greece, Bulgaria, Italy, and Slovenia; and the waters and air space of the Adriatic and Ionian Sea north of the thirty-ninth north latitude;

(2) Kosovo defense campaign, the Kosovo defense campaign began on June 11, 1999, to a date to be determined. The area of eligibility for the defense campaign includes the total land area and air space of Serbia (including Kosovo), Montenegro, Albania, Macedonia, and the waters and air space of the Adriatic Seas within twelve nautical miles of the Montenegro, Albania, and Croatia coastlines south of forty-two degrees and fifty-two minutes north latitude.

The period of eligibility is after March 24, 1999, to a future date to be determined by the adjutant general of Missouri or the cessation of the Kosovo defense campaign. Not more than one Missouri Kosovo campaign ribbon shall be awarded or presented under the provisions of this section to any one person, nor shall such ribbon be awarded to or retained by any person whose entire service subsequent to their Kosovo campaign service shall not have been honorable. In the event of the death of any person during or subsequent to their Kosovo service who, in the opinion of the governor, as recommended by the adjutant general of Missouri, would be entitled to the Missouri Kosovo campaign ribbon, the same may be presented to the surviving primary next of kin.

(L. 2010 H.B. 1524 & 2260)



Section 41.588 Missouri Vietnam campaign ribbon.

Missouri Vietnam campaign ribbon.

41.588. The governor is hereby authorized, upon recommendation of the adjutant general of Missouri, to present, in the name of the state of Missouri, a Missouri Vietnam campaign ribbon, which shall be of suitable design, as may be determined by the governor, to members of the Missouri National Guard who served on active duty in the United States military service at any time beginning February 28, 1961, through May 7, 1975. Not more than one Missouri Vietnam campaign ribbon shall be awarded or presented under the provisions of this section to any one person, nor shall such ribbon be awarded to or retained by any person whose entire service subsequent to their service described above shall not have been honorable. In the event of the death of any person during or subsequent to their service as described above who, in the opinion of the governor, as recommended by the adjutant general of Missouri, would be entitled to the Missouri Vietnam campaign ribbon, the same may be presented to the surviving primary next of kin.

(L. 2010 H.B. 1524 & 2260)



Section 41.592 Missouri National Guard first sergeant ribbon.

Missouri National Guard first sergeant ribbon.

41.592. The adjutant general of Missouri is hereby authorized to present, in the name of the state of Missouri, a Missouri National Guard first sergeant ribbon, which shall be of suitable design, as may be determined by the governor, to individual members of the Missouri National Guard who have been assigned to a unit first sergeant position for a period of three years and have been recommended by their squadron or company commander. In order to qualify for the award the individual must have demonstrated exceptional and honorable leadership qualities and dedication as a first sergeant. This award shall be granted for those individuals who have previously served as first sergeants provided their service demonstrated exceptional and honorable leadership.

(L. 2010 H.B. 1524 & 2260 § 1)



Section 41.594 Governor's unit citation.

Governor's unit citation.

41.594. The governor is hereby authorized, upon the recommendation of the adjutant general of Missouri, to present in the name of the state of Missouri, a governor's unit citation, which shall be of suitable design, as may be determined by the governor, to units, teams, or task forces of the Missouri national guard which served during state emergency duty or federal deployments with outstanding honor and distinction, or whose service resulted in the preservation of life and property. Individuals assigned or attached to the units, teams, or task forces will be authorized to wear the governor's unit citation ribbon. This award will be granted to those units, teams, or task forces whose service or deployments occurred after September 11, 2001.

(L. 2010 H.B. 1524 & 2260 § 2)



Section 41.595 Missouri National Guard oversees training ribbon, eligibility.

Missouri National Guard oversees training ribbon, eligibility.

41.595. The adjutant general of Missouri is hereby authorized to present, in the name of the state of Missouri, a Missouri National Guard overseas training ribbon, which shall be of suitable design, as may be determined by the governor, to individual members of the Missouri National Guard who have participated for training, either with a unit or as an individual, outside of the continental United States border for ten or more cumulative days. The period of eligibility is on or after July 11, 1984, to a future date to be determined by the adjutant general of Missouri. For each additional award, the respective number will be fastened to the ribbon, starting with two.

(L. 2012 H.B. 1128)



Section 41.596 Missouri National Guard state partnership program ribbon, eligibility.

Missouri National Guard state partnership program ribbon, eligibility.

41.596. The adjutant general of Missouri is hereby authorized to present, in the name of the state of Missouri, a Missouri National Guard state partnership program ribbon, which shall be of suitable design, as may be determined by the governor, to members of the Missouri National Guard who have participated on a state partnership program mission, either with a unit or as an individual, to countries to which Missouri has a federally recognized partnership. The area of eligibility encompasses all land area of the country, the contiguous water area out to twelve nautical miles, and all air spaces above the land area and above the contiguous water area out to twelve nautical miles. The period of eligibility is on or after February 13, 1996, to a future date to be determined by the adjutant general of Missouri or the cessation of the state partnership program. Not more than one Missouri state partnership program ribbon shall be awarded or presented under the provisions of this section for succeeding participation in the same country. A bronze star shall be awarded for each additional country.

(L. 2012 H.B. 1128)



Section 41.597 Order of the minuteman award, eligibility--limitation on number awarded.

Order of the minuteman award, eligibility--limitation on number awarded.

41.597. The governor is hereby authorized, upon recommendation of the adjutant general of Missouri, to present, in the name of the state of Missouri, the order of the minuteman award. The order of the minuteman award shall be awarded to those individuals, military or civilian, who have distinguished themselves by exceptionally meritorious services and achievements to the state of Missouri or the Missouri National Guard and the office of the adjutant general. The order of the minuteman award shall consist of a medal, ribbon, lapel pin, and citation or plaque. The order of the minuteman award is the only state military decoration to be worn around the neck rather than pinned to a uniform. Not more than one order of the minuteman award shall be awarded or presented under the provisions of this section to any one person and no more than five order of the minuteman awards shall be issued in a calendar year. In the event of the death of any person who would be entitled to the order of the minuteman award, the same may be presented to the surviving primary next of kin. The order of the minuteman award, ribbon, lapel pin, certificate, and plaque shall be of such form and design as determined by the adjutant general of the state.

(L. 2012 H.B. 1128)



Section 41.655 Planning and zoning for unincorporated areas near military bases--airport hazard area zoning required (Johnson County).

Planning and zoning for unincorporated areas near military bases--airport hazard area zoning required (Johnson County).

41.655. 1. The governing body or county planning commission, if any, of any county of the second classification with more than forty-eight thousand two hundred but fewer than forty-eight thousand three hundred inhabitants shall provide for the planning, zoning, subdivision and building within all or any portion of the unincorporated area extending three thousand feet outward from the boundaries of any military base located in such county and the area within the perimeter of accident potential zones one and two. As used in this section, the term "accident potential zones one and two" means any land area identified in the current Air Installation Compatible Use Zone Report at the north and south ends of the clear zone of a military installation located in any county of the second classification with more than forty-eight thousand two hundred but fewer than forty-eight thousand three hundred inhabitants and which is in significant danger of aircraft accidents by being beneath that airspace where the potential for aircraft accidents is most likely to occur.

2. The governing body of any county of the second classification with more than forty-eight thousand two hundred but fewer than forty-eight thousand three hundred inhabitants may adopt, administer, and enforce airport hazard area zoning regulations that are substantially similar to the airport hazard area zoning regulations in sections 67.1200 to 67.1222, subject to any exceptions listed in this section. Such exceptions are as follows:

(1) All definitions in section 67.1200 shall apply, except that any reference to a political subdivision in sections 67.1200 to 67.1222 shall be construed to include any county of the second classification with more than forty-eight thousand two hundred but fewer than forty-eight thousand three hundred inhabitants;

(2) Sections 67.1207 and 67.1212 shall not apply;

(3) The county shall employ any existing airport planning commission or airport zoning commission as created in section 67.1210, or shall form such commission, with the following exceptions:

(a) The commission shall consist of five members as follows:

a. Three residents of the county, with at least two of such county residents residing in the township containing the military base;

b. The presiding county commissioner or such commissioner's designee; and

c. The county road commissioner;

(b) The commission may appoint an ex officio military liaison from the Armed Forces of the United States who is stationed at the military base;

(c) The terms of office of each member under this section shall be identical to the terms of office in section 67.1210, with the member chosen to serve as chair serving for an initial term of two years. The commission shall elect its chairman;

(4) Sections 67.1214 to 67.1218, and section 67.1222 shall apply in their entirety, except that any reference to a municipality in such sections shall be construed to include any county of the second classification with more than forty-eight thousand two hundred but fewer than forty-eight thousand three hundred inhabitants;

(5) Section 67.1220 shall apply in its entirety, except that the board of variance shall consist of three members as follows:

(a) Three residents of the county, with at least two of such county residents residing in the township containing the military base;

(b) The board shall elect its chairman.

(L. 2005 H.B. 348 § 41.1013 merged with S.B. 252 § 41.1013, A.L. 2007 S.B. 22)



Section 41.670 Armories--free use of--exempt from taxation, when.

Armories--free use of--exempt from taxation, when.

41.670. 1. Upon the application of any post, chapter or other society composed of veterans of any war in which the forces of this state have participated, the officer in charge of any armory owned or leased by the state may permit the use of such armory for the meeting of such veteran organizations without charge, on dates when the same is not in use for military purposes.

2. All armories owned by this state or by any organization of the militia of this state, and all buildings leased by the state for military purposes, shall be exempt from taxation for all purposes during the period of such ownership.

(RSMo 1939 §§ 15063, 15064, A.L. 1951 p. 654 §§ 45, 46)

Prior revisions: 1929 §§ 13870, 13871; 1919 §§ 7385, 7386



Section 41.672 William E. "Bud" Lewis Armory.

William E. "Bud" Lewis Armory.

41.672. The De Soto armory shall be designated as the "William E. 'Bud' Lewis" armory.

(L. 2003 H.B. 292)



Section 41.674 Lawrence A. Witt National Guard Armory designated in Lawrence County.

Lawrence A. Witt National Guard Armory designated in Lawrence County.

41.674. The active National Guard armory located in or nearest to Pierce City, Lawrence County, shall be designated as the "Lawrence A. Witt" National Guard armory.

(L. 2005 H.B. 236)



Section 41.680 Members of organized militia exempt from civil process, when.

Members of organized militia exempt from civil process, when.

41.680. No person belonging to, or on duty with, the organized militia of the state, or engaged in the performance of militia duty on call of the governor, shall be arrested on any civil process while going to, remaining at or returning from any place at which he may be required to attend for militia duty.

(RSMo 1939 §§ 15038, 15062, A.L. 1951 p. 654 §§ 71, 72, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 §§ 13845, 13869; 1919 §§ 7373, 7384



Section 41.690 Conservators of the peace.

Conservators of the peace.

41.690. Every commissioned officer, warrant officer and enlisted person acting under the order of the governor, or of any officer, civil or military, authorized by law to call out the organized militia or any part thereof, as provided in this military code, shall have the same rights and immunities as other conservators of the peace under the provisions of the laws of the state.

(RSMo 1939 § 15039, A.L. 1951 p. 654 § 15)

Prior revisions: 1929 § 13846; 1919 § 7374



Section 41.700 Organized militia not liable for acts done in performance of duty.

Organized militia not liable for acts done in performance of duty.

41.700. Whenever any portion of the organized militia is called into active service to execute the laws, engage in disaster relief, suppress actual or prevent threatened insurrection or repel invasion, the commanding officer shall use his own discretion with respect to the propriety of attacking or firing upon any mob or unlawful assembly. His honest and reasonable judgment in the exercise of his duty shall be full protection, civilly and criminally, for any act or acts done while on duty; and no member of the organized militia in the active service of the state shall be liable civilly or criminally for any act or acts done by him in the performance of his duty.

(L. 1951 p. 654 § 69)



Section 41.710 Blank cartridges not to be fired, when--penalty.

Blank cartridges not to be fired, when--penalty.

41.710. No member of the militia called out to sustain the civil authorities shall issue any order for the firing of blank cartridges upon any mob or assembly or under any pretense, or in compliance with any order, fire blank cartridges upon any mob or unlawful assembly under penalty of being dishonorably dismissed, or discharged.

(L. 1951 p. 654 § 70)



Section 41.720 Resisting militia--penalty.

Resisting militia--penalty.

41.720. After the proclamation by the governor as authorized by section 41.480, any person who resists or aids in resisting the execution of process in any area declared to be in a state of actual or threatened insurrection, or who aids or attempts the rescue or escape of another from lawful custody or confinement or who resists or aids in resisting any force ordered out by the governor to execute the laws, to suppress actual and prevent threatened insurrection or to repel invasion shall be guilty of a felony punishable by imprisonment in the state penitentiary for a term not less than two years.

(L. 1951 p. 654 § 16)



Section 41.730 Militia, discrimination and interference with prohibited--penalty.

Militia, discrimination and interference with prohibited--penalty.

41.730. 1. No person shall discriminate against any member of the organized militia or of the Armed Forces of the United States because of his membership therein.

2. No person shall prohibit or refuse entrance to any member of the organized militia of this state or of the armed forces of the United States into any public entertainment or place of amusement because such member is wearing the uniform of the organization to which he belongs.

3. No employer or officer or agent of any corporation, company or firm, or other person, shall discharge any person from employment because of being a member of the organized militia of this state or hinder or prevent him from performing any militia service he may be called upon to perform by proper authority or dissuade any person from enlistment in the organized militia by threat or injury to him in respect to his employment, trade or business, in case of his enlistment. Any person violating any of the provisions of this section is guilty of a misdemeanor.

(L. 1951 p. 654 § 73)



Section 41.740 Militia--right-of-way on streets or highways--penalty for obstructing.

Militia--right-of-way on streets or highways--penalty for obstructing.

41.740. The commanding officer of any portion of the organized militia or his representative performing any militia duty in any street or highway may require persons in such street or highway to yield the right-of-way to such militia, except that the carriage of the United States mail, the legitimate functions of the police and fire apparatus, shall not be interfered with thereby. Any person who hinders, delays or obstructs any portion of such militia performing any militia duty, or who attempts to do so, is guilty of a misdemeanor.

(RSMo 1939 § 15038, A.L. 1951 p. 654 § 74)

Prior revisions: 1929 § 13845; 1919 § 7373



Section 41.750 Campground or armory--intrusion--penalty.

Campground or armory--intrusion--penalty.

41.750. The commanding officer or his representative may place under arrest any person who trespasses upon any campground, parade ground, field exercise, armory or other place devoted to militia duty, or who in any way or manner interrupts or molests the orderly discharge of militia duty, or who disturbs or prevents the passage of troops going to or returning from any duty. Any person committing such offense is guilty of a misdemeanor and, if arrested, shall be delivered to the civil authorities for trial.

(RSMo 1939 § 15038, A.L. 1951 p. 654 § 75)

Prior revisions: 1929 § 13845; 1919 § 7373



Section 41.753 Definitions--military installation commander's search and seizure powers--organized militia members, rights and immunities.

Definitions--military installation commander's search and seizure powers--organized militia members, rights and immunities.

41.753. 1. As used in this section, the following terms mean:

(1) "Commanding officer", the installation commander or officer in charge of any military facility; and

(2) "Military facility", any place under temporary or primary control of the militia which is devoted to military duty, including any campground, parade ground, exercise field, armory, fort, compound, training sites or military base.

2. When, in the determination of the commanding officer or such commanding officer's representative, an emergency situation or exigent circumstance exists upon any military facility, the commanding officer may direct the exercise of any and all powers of search and seizure within the military facility upon any person or property found to be within the military facility.

3. Incoming nonmilitary persons shall not be searched over their objection, but may be denied the right of entry upon refusal to consent to search. All persons entering facilities shall be advised in advance by a sign prominently displayed that they are liable to search upon entry, and while within the confines of the military facility or upon exit. Any person who enters upon or within any military facility shall be deemed to have given consent to be searched pursuant to the authority granted in this section.

4. Members of the organized militia in active service shall have the same rights and immunities as other conservators of the peace pursuant to the laws of the state in the performance of their duty in reliance on the authority granted in this section.

(L. 1996 H.B. 1295)



Section 41.780 Uniform not to be worn by unauthorized person--penalty.

Uniform not to be worn by unauthorized person--penalty.

41.780. Any person not a member of the militia of this state wearing the uniform of the same, or any part thereof, shall be guilty of a misdemeanor.

(RSMo 1939 § 15074, A.L. 1951 p. 654 § 44)

Prior revisions: 1929 § 13881; 1919 § 7396



Section 41.790 Violation of code--penalty.

Violation of code--penalty.

41.790. Any person who shall violate any of the provisions of the military code for which no punishment has been provided is guilty of a misdemeanor.

(L. 1951 p. 654 § 94)



Section 41.890 Military personnel to hold Missouri resident status, when.

Military personnel to hold Missouri resident status, when.

41.890. For the purposes of student resident status, military personnel, when stationed within the state under military orders, their spouses, and their unemancipated children under twenty-four years of age who enroll in a Missouri community college, Missouri college, or Missouri state university shall be regarded as holding Missouri resident status.

(L. 2005 H.B. 348 § 41.1016 merged with S.B. 252 § 41.1016)

Effective 5-11-05 (S.B. 252) 6-22-05 (H.B. 348)



Section 41.900 Organized militia on active duty by governor's order covered by workers' compensation.

Organized militia on active duty by governor's order covered by workers' compensation.

41.900. Chapter 287, dealing with workers' compensation, applies to members of the Missouri organized militia when ordered to active state duty by the governor. The state of Missouri shall have the option to become a self-insurer or to purchase insurance in companies licensed to write workers' compensation insurance in this state. If the state of Missouri elects to become a self-insurer the attorney general shall represent the state in actions brought under sections 41.900 to 41.940.

(L. 1967 p. 119 § 1)



Section 41.910 Adjutant general may elect to purchase insurance or be self-insurer.

Adjutant general may elect to purchase insurance or be self-insurer.

41.910. The adjutant general may exercise the option to self-insure or to purchase insurance in the best interest of the state and may do what is necessary to carry out the purposes of sections 41.900 to 41.940.

(L. 1967 p. 119 § 2)



Section 41.920 Tort liability denied.

Tort liability denied.

41.920. Sections 41.900 to 41.940 shall not be construed so as to acknowledge or create tort liability, or to impose any duty other than that of complying with chapter 287.

(L. 1967 p. 119 § 3)



Section 41.930 Average earnings, how determined.

Average earnings, how determined.

41.930. The average earnings of a member, for purposes of sections 41.900 to 41.940, shall be his civilian earnings, current military earnings or the compensation paid under the provisions of section 41.430, whichever is greater.

(L. 1967 p. 119 § 4, A.L. 1982 S.B. 715)

Effective 4-30-82



Section 41.940 Amount of federal benefits to be deducted from state payments--authorization required.

Amount of federal benefits to be deducted from state payments--authorization required.

41.940. If a member or his dependents receive federal compensation due to an injury or disease which is covered by chapter 287, the amount of the federal compensation shall be deducted from the amount otherwise due from the state of Missouri. Before any claim is processed pursuant to chapter 287, a member shall sign an authorization consenting to the release of any information pertaining to federal compensation paid for an injury or disease covered under chapter 287.

(L. 1967 p. 119 § 5, A.L. 1991 S.B. 358)

Effective 6-12-91



Section 41.942 Leave of absence without loss of status or benefits for government employees, when, evidence required, procedure.

Leave of absence without loss of status or benefits for government employees, when, evidence required, procedure.

41.942. 1. Notwithstanding the provisions of subsection 1 of section 105.270, any officer or employee of this state, or of any department or agency of this state, or of any county, municipality, school district or other political subdivision, and any other public employee of this state, who is or may become a member of the National Guard or of any reserve component of the Armed Forces of the United States and who is engaged in the performance of duty in the service of the United States under competent orders for an extended and indefinite period of time, shall be entitled to leave of absence from his respective duties as a public officer or employee until such military service is completed without loss of position, seniority, accumulated leave, impairment of performance appraisal, pay status, work schedule including shift, working days and days off assigned to the officer or employee at the time leave commences, and any other right or benefit to which the officer or employee is entitled, and no retirement benefit shall be diminished or eliminated because of such service.

2. The officer or employee shall file with the appointing authority or supervising agency an official order from the appropriate military authority as evidence of such duty for which the leave of absence is granted.

(L. 1991 S.B. 243 § 1 merged with S.B. 358 § 1)

Effective 5-28-91 (S.B. 243) 6-12-91 (S.B. 358)



Section 41.944 Certain military service, termination of lease--requirements.

Certain military service, termination of lease--requirements.

41.944. 1. Any member of the Armed Forces of the United States who is on active duty, and any member of the Missouri Army or Air National Guard serving on full-time duty or as a civil service technician with a Missouri Army or Air National Guard unit who is a tenant under a lease of a residential dwelling may, pursuant to subsection 2 of this section, terminate such lease with the member's lessor if the member:

(1) Receives permanent change of station orders transferring the member to another duty station;

(2) Receives temporary duty orders in excess of ninety days duration assigning the member to another location which is at least twenty-five miles from the site of the leased residential premises;

(3) Is discharged or released from active duty with the Armed Forces of the United States or from the member's full-time duty or technician status with the Missouri Army or Air National Guard; or

(4) Is ordered to reside in government supplied quarters.

2. Lessees who qualify to terminate a residential lease agreement pursuant to subsection 1 of this section shall do so by serving the lessor written notice of termination to be effective on a date stated thereon, which shall not be less than fifteen days after the date of such service. Prior to the termination date, the lessee shall furnish the lessor with a copy of the official orders or a signed letter confirming the orders from the lessee's commanding officer.

3. The final lease payment due under the terminated lease shall be provided by the effective date of termination and shall be payable at such time as would have otherwise been required by the terms of the lease. The lessee shall be entitled to the full return of any security deposit and pet deposit, if any, if such member has otherwise complied with the requirements of the lease and of section 535.300.

(L. 1991 S.B. 358 § 2)

Effective 6-12-91



Section 41.946 Licensure or certification by state, continuing education--exemption from requirements for active military service.

Licensure or certification by state, continuing education--exemption from requirements for active military service.

41.946. Notwithstanding any other provision of law, any person licensed or certified to practice a trade or profession by the state of Missouri or any branch or agency thereof which requires an annual period of continuing education or training as a condition of continued or renewed licensing or certification, and who is or becomes a member of the National Guard or of any reserve component of the Armed Forces of the United States who is called to full-time active duty in the service of the United States under competent orders shall, during the period of full-time active duty, be exempted from any such requirement for continuing education or training without his status, license, certification or right to practice his trade or profession being affected and shall not be required, upon returning from full-time active duty, to make up or retake any training or education for which he was exempt under the provisions of this section.

(L. 1991 S.B. 358 § 3)

Effective 6-12-91



Section 41.948 Student of higher education called to active military service--option for refund or incomplete grade--requirements--rules and regulations, promulgation, procedure.

Student of higher education called to active military service--option for refund or incomplete grade--requirements--rules and regulations, promulgation, procedure.

41.948. 1. In the 1990-91 academic year and in any subsequent academic year, when any person who is enrolled as a student in a public higher education institution in Missouri is called into service of the United States pursuant to 32 U.S.C. 502(f)(1), section 41.470 or 41.480 or the authority of 10 U.S.C. 12301(d) or 10 U.S.C. 12304 or any such subsequent call or order by the President or the Congress, to active service in the Armed Forces of the United States, whether voluntarily or involuntarily, not including active service for training, prior to the completion of the semester, or similar grading period, that person shall be eligible for either:

(1) A complete refund of all tuition and incidental fees charged for enrollment at that institution for that semester, or similar grading period; or

(2) The awarding of a grade of "incomplete" pursuant to this section.

2. If such person has been awarded a scholarship to be used to pursue an academic program in any public higher education institution in Missouri and such person is unable to complete the academic term for which the scholarship is granted, that person shall be awarded that scholarship at any subsequent academic term, provided that the person returns to the academic program at the same institution at the beginning of the next academic term after the completion of active military service.

3. If the person chooses the option described in subdivision (1) of subsection 1 of this section, such person may request that the official transcript indicate the courses from which such person has withdrawn and the reason for the withdrawal, or such person may request that all course titles be expunged from such person's record. Choosing the option of a refund shall not affect the person's official academic record or standing at the public higher education institution.

4. If the person chooses the option described in subdivision (2) of subsection 1 of this section, such person shall complete the course work to the satisfaction of the course instructor and the institution. The grade of incomplete shall be converted to a failing grade if the person does not apply to complete the course work within six months of discharge or release from active military service. In the event the person cannot comply for medical reasons related to the active military service, such person shall apply to complete the course work within three months of the end of the period of convalescence. Choosing the option of taking a grade of incomplete shall not affect the person's official academic record or standing at the public institution of higher education, unless the person fails to complete the course work. At the time the grade of incomplete is converted to a final grade, the person may choose either to have the grade of incomplete expunged from his official record or to have the grade of incomplete remain with the final grade and the reason for the grade of incomplete.

5. The coordinating board for higher education shall promulgate rules for the implementation of this section. For the purposes of this section, the term "public higher education institution" shall include public community colleges and state-supported institutions of higher education.

6. Notwithstanding any other provisions of this section to the contrary, nothing in this section shall be construed to prevent the governing body of any public higher education institution from enacting an academic policy more lenient in nature than the provisions of subsections 1 to 4 of this section.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1991 S.B. 358 § 4, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2002 H.B. 2047)



Section 41.950 Members of military forces called to active duty--relieved from certain provisions of law.

Members of military forces called to active duty--relieved from certain provisions of law.

41.950. 1. Any resident of this state who is a member of the National Guard or of any reserve component of the Armed Forces of the United States or who is a member of the United States Army, the United States Navy, the United States Air Force, the United States Marine Corps, the United States Coast Guard or an officer of the United States Public Health Service detailed by proper authority for duty with any branch of the United States Armed Forces described in this section and who is engaged in the performance of active duty in the military service of the United States in a military conflict in which reserve components have been called to active duty under the authority of 10 U.S.C. 672(d) or 10 U.S.C. 673b or any such subsequent call or order by the President or Congress for any period of thirty days or more shall be relieved from certain provisions of state law, as follows:

(1) No person performing such military service who owns a motor vehicle shall be required to maintain financial responsibility on such motor vehicle as required under section 303.025 until such time as that person completes such military service, unless any person shall be operating such motor vehicle while the vehicle owner is performing such military service;

(2) No person failing to renew his or her driver's license while performing such military service shall be required to take a complete examination as required under section 302.173 when renewing his or her license within ninety days after completing such military service and reestablishing residence within the state;

(3) Any motor vehicle registration required under chapter 301 that expires for any person performing such military service may be renewed by such person within sixty days of completing such military service without being required to pay a delinquent registration fee; however, such motor vehicle shall not be operated while the person is performing such military service unless the motor vehicle registration is renewed;

(4) Any person enrolled by the supreme court of Missouri or licensed, registered or certified under chapter 168, 256, 317, 324, 325, 326, 327, 328, 329, 330, 331, 332, 333, 334, 335, 336, 337, 338, 339, 340, 341, 342, 343, 344, 345, 346, 375, 640 or 644, and interpreters licensed under sections 209.319 to 209.339, whose license, registration or certification expires while performing such military service, may renew such license, registration or certification within sixty days of completing such military service without penalty;

(5) In the case of corporate registration reports, franchise tax reports or other reports required to be filed with the office of secretary of state, where the filing of such report would be delayed because of a person performing such military service, such reports shall be filed without penalty within one hundred twenty days of the completion of such military service;

(6) No person performing such military service who is subject to a criminal summons for a traffic violation shall be subject to nonappearance sanctions for such violation until after one hundred eighty days after the completion of such military service;

(7) No person performing such military service who is required under state law to file financial disclosure reports shall be required to file such reports while performing such military service; however, such reports covering that period of time that such military service is performed shall be filed within one hundred eighty days after the completion of such military service;

(8) Any person with an indebtedness, liability or obligation for state income tax or property tax on personal or real property who is performing such military service or a spouse of such person filing a combined return or owning property jointly shall be granted an extension to file any papers or to pay any obligation until one hundred eighty days after the completion of such military service or continuous hospitalization as a result of such military service notwithstanding the provisions of section 143.991 to the contrary and shall be allowed to pay such tax without penalty or interest if paid within the one hundred eighty-day period;

(9) Notwithstanding other provisions of the law to the contrary, for the purposes of this section, interest shall be allowed and paid on any overpayment of tax imposed by sections 143.011 to 143.998 at the rate of six percent per annum from the original due date of the return or the date the tax was paid, whichever is later;

(10) No state agency, board, commission or administrative tribunal shall take any administrative action against any person performing such military service for that person's failure to take any required action or meet any required obligation not already provided for in subdivisions (1) to (8) of this subsection until one hundred eighty days after the completion of such military service, except that any agency, board, commission or administrative tribunal affected by this subdivision may, in its discretion, extend the time required to take such action or meet such obligation beyond the one hundred eighty-day period;

(11) Any disciplinary or administrative action or proceeding before any state agency, board, commission or administrative tribunal where the person performing such military service is a necessary party, which occurs during such period of military service, shall be stayed by the administrative entity before which it is pending until sixty days after the end of such military service.

2. Upon completing such military service, the person shall provide the appropriate agency, board, commission or administrative tribunal an official order from the appropriate military authority as evidence of such military service.

3. The provisions of this section shall apply to any individual described in subsection 1 of this section who performs such military service on or after August 2, 1990.

(L. 1991 S.B. 358 § 5, A.L. 2007 H.B. 780 merged with S.B. 272, A.L. 2009 H.B. 481, A.L. 2011 H.B. 204)



Section 41.955 Lease of National Guard property authorized, purpose--contents of lease.

Lease of National Guard property authorized, purpose--contents of lease.

41.955. 1. The commissioner of administration is hereby authorized to lease property owned by the state and under the control of the National Guard to organizations or activities which are compatible with the Armed Forces of the United States and which support the mission of the Missouri National Guard for the purpose of the construction of a building or buildings at the Missouri National Guard training site, Algoa, at no expense to the state of Missouri. The property to be leased shall be further described as follows: A section of land 350 acres, more or less, - Plat numbers 1 and 2 as noted in Cole County Plat Book Number 1, said land specifications being incorporated herein, and the western half of Plat No. 3 as noted in the aforementioned page from Cole County Plat Book Number 1.

2. The lease may provide for a term as long as fifty years and may provide for renewal periods. The rental payment shall be as agreed by the parties. The lease shall provide that any improvements on the property shall become the property of the state upon termination of the lease.

(L. 1994 S.B. 460)

Effective 5-10-94



Section 41.958 Honor detail, training--rules.

Honor detail, training--rules.

41.958. 1. When requested by the commander of any recognized veterans' organization, military commander or by any friend or relative of a deceased person or the director of a funeral home for any deceased person who served in the Armed Forces of the United States during a time of war or is otherwise entitled to military honors at the person's burial, internment or memorial service, the adjutant general shall, subject to appropriation, order the appropriate requested uniformed honor detail to attend and render the appropriate services or request and coordinate the appropriate detail with a recognized veterans' organization. Subject to appropriation, the adjutant general shall ensure that appropriate service records are collected authorizing the honor detail, shall ensure that the honor detail meets the appropriate military requirements for uniform and conduct, shall ensure that if a recognized veterans' organization renders the services, the organization is compensated for services through the Missouri National Guard trust fund, shall provide assistance in training honor details for recognized veterans' organizations, and shall serve as the coordinator for military funerals and such details when requested. The amount paid veterans' organizations shall be determined by the adjutant general. The amount authorized by this section shall be paid from funds appropriated from the Missouri National Guard trust fund.

2. The adjutant general shall promulgate rules to administer the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall be effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1998 H.B. 1519 & 1165)

CROSS REFERENCE:

General assembly may appropriate money from veterans' commission capital improvement trust fund to Missouri National Guard trust fund to support honor details, 313.835



Section 41.960 Office of air search and rescue, authorized.

Office of air search and rescue, authorized.

41.960. There is hereby created within the military division of the executive department, office of adjutant general, an "Office of Air Search and Rescue". The duly appointed commanding officer of the Civil Air Patrol, Missouri Wing, shall be ex officio head of the office.

(L. 1979 S.B. 310 § 1)



Section 41.962 Purpose.

Purpose.

41.962. The office of air search and rescue may, upon direction of the adjutant general, fully cooperate or contract with any department or agency of the state of Missouri, or with the United States government, or any department or agency thereof, or with any public or private hospital, for the purposes of providing communications, rescue work, mercy missions, aerial observations, or any other functions within the scope of the activity of the air search and rescue, and may encourage the development of aeronautical resources of the state and aid in an educational program related to aviation.

(L. 1979 S.B. 310 § 2)



Section 41.964 Funds, limitations.

Funds, limitations.

41.964. The office shall expend from funds for the purpose as appropriated by the general assembly and approved by the adjutant general sums needed to defray expenses incurred in rescue work, mercy missions, maintenance of an office, development of the aeronautical resources of the state, educational programs related to aviation, and air search and rescue, and for the upkeep of communications systems which have been, or are in the process of being, installed throughout the state. Only such sums shall be expended on communications systems as will be necessary for the procurement or replacement of equipment and not otherwise obtainable by grant or gift from any other source.

(L. 1979 S.B. 310 § 3)



Section 41.966 Acceptance of gifts, grants, loans, authorized.

Acceptance of gifts, grants, loans, authorized.

41.966. The office of air search and rescue may, with the consent of the adjutant general, accept and expend any grant of funds as appropriated by the general assembly, and may accept services, equipment, supplies or materials by way of gift, grant or loan for the purposes of encouraging the development of aeronautical resources of the state, for aiding in an educational program related to aviation, and for supporting the program of air search and rescue.

(L. 1979 S.B. 310 § 4)



Section 41.970 Civil air patrol, use in support of National Guard missions--definitions--procedure for activation.

Civil air patrol, use in support of National Guard missions--definitions--procedure for activation.

41.970. 1. As used in this section, the following terms shall mean:

(1) "Civil air patrol", the civilian auxiliary of the United States Air Force established by the United States Congress in 36 U.S.C. Section 40301, et seq. and 10 U.S.C. Section 9441, et seq. Civil air patrol missions include search and rescue, disaster relief, and aerial reconnaissance;

(2) "Office of air search and rescue", as established by section 41.960, within military division of the executive department, office of adjutant general, the wing commander of Missouri wing, civil air patrol; Missouri wing emergency service personnel; and others as necessary for duties assigned to the office.

2. The civil air patrol may be used to support National Guard missions in support of civil authorities or in support of noncombatant National Guard missions, and to support state agencies under memorandums of understanding (MOU) or agreements established between the agencies and the civil air patrol.

3. Requests for activation or support of the civil air patrol shall be made to the commander of the Missouri wing of the civil air patrol. Missions shall be in accordance with laws and regulations applicable to the United States Air Force and the civil air patrol. Prior to activation of the civil air patrol, the adjutant general or the Missouri civil air patrol wing commander shall apply to the Air Force Rescue Coordination Center, the Air Force National Security Emergency Preparedness Agency, or the civil air patrol national operations center for federal mission status and funding.

4. If an operation or mission of the civil air patrol is granted funded federal mission status and assigned an accompanying federal mission number, the following shall apply:

(1) The operation or mission shall be funded by the federal government;

(2) When training or operating under a federal mission number, the members of the civil air patrol shall be considered federal employees for the purposes of tort claims and workers' compensation arising from the performance of the mission or any actions incident to the performance of the mission.

5. If an operation or mission of the civil air patrol is not granted federal mission status and is not assigned an accompanying federal mission number, the following shall apply:

(1) Except for missions and operations supporting the department of public safety or the office of adjutant general, all requests for activation and authorization for any mission or operation of the civil air patrol on behalf of state agencies shall first be approved by the department director of the requesting agency, the adjutant general and the commissioner of administration;

(2) Operations and administration of the civil air patrol relating to missions within the state and for state agencies not qualifying for funded federal mission status shall be funded by the state from moneys appropriated to the requesting state agency for that purpose;

(3) When performing a mission within the state and for state agencies that do not qualify for funded federal mission status, members of the civil air patrol shall be considered state employees for purposes of the state legal expense fund as provided under section 105.711 and for purposes of workers' compensation coverage, as provided under section 105.810;

(4) The procedures in this section apply to any civil air patrol personnel and aircraft from any state that are flying or otherwise supporting missions for Missouri state agencies;

(5) Notwithstanding the provisions of this section to the contrary, emergency operations or missions as determined by the commander of the Missouri wing of the civil air patrol and approved by the adjutant general may be conducted pending funding authorization for federal, state, or other sources.

(L. 2007 H.B. 619 & 118)



Section 41.1000 Civil air patrol, members who are state employees, leave to be granted--members generally, not subject to discharge from employment due to membership.

Civil air patrol, members who are state employees, leave to be granted--members generally, not subject to discharge from employment due to membership.

41.1000. 1. Except as otherwise provided in this subsection, any employee of the state of Missouri who is or may become a member of the civil air patrol and has qualified for a civil air patrol emergency service specialty rating or who is certified to fly counter narcotics missions except members of the Missouri National Guard may be granted leave of absence from their respective duties, without loss of time, pay, regular leave, impairment of efficiency rating or of any other rights or benefits to which such person would otherwise be entitled, for periods during which such person is engaged in the performance of civil air patrol emergency service duty or counter narcotics missions. Leave for such service shall be for not more than fifteen working days in any state fiscal year, or without regard to length of time when responding to a state or nationally declared emergency or disaster in the state of Missouri. The employee shall be released from work upon request from the Missouri wing commander or the wing commander's designated representative. The appointing authority shall compensate an employee granted leave pursuant to this section at the employee's regular rate of pay for regular work hours during which the employee is absent from the employee's regular place of employment for the state of Missouri. Any leave granted pursuant to this section shall not affect the employee's leave status.

2. Before any payment of salary is made covering the period of the leave the employee shall file with the appointing authority or supervising agency evidence that such employee participated in emergency services duty or a counter narcotics mission from the wing commander, or the wing commander's designated representative. In addition to the evidence required by this subsection, such employee shall provide to the employee's immediate supervisor a Drug Enforcement Agency/Civil Air Patrol (DEA/CAP) mission number.

3. No member of the civil air patrol shall be discharged from employment because of being a member of the civil air patrol or holding a civil air patrol emergency services specialty rating, nor otherwise discriminated against or dissuaded from joining or continuing such person's service in the civil air patrol by threat or injury to such person in respect to such person's employment.

4. Any employee of an employer with fifty or more employees who is or may become a member of the civil air patrol and has qualified for a civil air patrol emergency service specialty or who is certified to fly counter narcotics missions shall be granted a leave of absence from their respective duties, without loss of time, regular leave, or of any other rights or benefits to which the employee would otherwise be entitled, for periods during which the employee is engaged in the performance of civil air patrol emergency service duty or counter narcotics missions. Leave for such service shall be for no more than fifteen working days in any calendar year, or without regard to the length of time when responding to a state or nationally declared emergency in the state of Missouri. The employer shall not be obligated to pay a salary to the employee during this leave of absence. The employer shall have the right to request that the employee be exempted from responding to a specific mission and the Missouri wing commander shall honor such request.

5. The attorney general shall enforce the rights contained in this section for members of the civil air patrol.

(L. 1996 H.B. 1131 § 1, A.L. 1997 S.B. 261, A.L. 2011 S.B. 36)

Effective 7-01-11



Section 41.1005 State employee leave for Coast Guard duty, when limitations--salary, leave benefit--attorney general to enforce.

State employee leave for Coast Guard duty, when limitations--salary, leave benefit--attorney general to enforce.

41.1005. 1. Except as otherwise provided in this subsection, any employee of the state of Missouri who is or may become a member of the United States Coast Guard Auxiliary may be granted leave of absence from their respective duties, without loss of time, pay, regular leave, impairment of efficiency rating or of any other rights or benefits to which such person would otherwise be entitled, for periods during which such person is engaged in the performance of the United States Coast Guard or United States Coast Guard Auxiliary duties, including travel related to such duties, when authorized by the appropriate United States Coast Guard order issuing authority or such person's designated representative. Leave for such service shall be for not more than fifteen working days in any state fiscal year, or without regard to length of time when responding to a state or nationally declared emergency or disaster in the state of Missouri or upon any navigable waterway within or adjacent to the state of Missouri. The employee shall be released from work upon request from the member's appropriate United States Coast Guard authority or such member's designated representative. The state of Missouri or the employee's appointing authority thereof shall compensate an employee granted leave under this section at the employee's regular rate of pay for regular work hours during which the employee is absent from the employee's regular place of employment for the state of Missouri. Any leave granted under this section shall not affect the employee's leave status.

2. Before any payment of salary is made covering the period of the leave, the employee shall file with the appointing authority or supervising agency evidence that such employee participated in emergency services duty or other United States Coast Guard or United States Coast Guard Auxiliary duties from the appropriate Coast Guard or Coast Guard Auxiliary authority.

3. No member of the United States Coast Guard Auxiliary shall be discharged from employment because of being a member of the United States Coast Guard Auxiliary or holding any office, position, or appointment under the United States Coast Guard Auxiliary, nor otherwise discriminated against or dissuaded from joining or continuing such person's service in the United States Coast Guard Auxiliary by threat or injury to such person in respect to such person's employment, or of any other rights or benefits to which the employee would otherwise be entitled.

4. Any employee of an employer with fifty or more employees who is or may become a member of the United States Coast Guard Auxiliary shall be granted a leave of absence from their respective duties, without loss of time, regular leave, or of any other rights or benefits to which the employee would otherwise be entitled, for periods during which the employee is engaged in the performance of United States Coast Guard or United States Coast Guard Auxiliary duties, including travel related to such duties, when authorized by the Director of Auxiliary (DIRAUX) or other appropriate United States Coast Guard authority. Leave for such service shall be for no more than fifteen working days in any calendar year, or without regard to the length of time when responding to a state or nationally declared emergency in the state of Missouri or upon any navigable waterway within or adjacent to the state of Missouri. The employer shall not be obligated to pay a salary to the employee during this leave of absence. The employer shall have the right to request that the employee be exempted from responding to a specific mission and the member's supervising Director of Auxiliary or other appropriate United States Coast Guard or United States Coast Guard Auxiliary authority shall honor such request.

5. The attorney general shall enforce the rights contained in this section for members of the United States Coast Guard Auxiliary.

(L. 2012 H.B. 1315 )



Section 41.1010 Missouri military preparedness and enhancement commission established, purpose, members, duties.

Missouri military preparedness and enhancement commission established, purpose, members, duties.

41.1010. 1. There is hereby established the "Missouri Military Preparedness and Enhancement Commission". The commission shall have as its purpose the design and implementation of measures intended to protect, retain, and enhance the present and future mission capabilities at the military posts or bases within the state. The commission shall consist of nine members:

(1) Five members to be appointed by the governor;

(2) Two members of the house of representatives, one appointed by the speaker of the house of representatives, and one appointed by the minority floor leader;

(3) Two members of the senate, one appointed by the president pro tempore, and one appointed by the minority floor leader;

(4) The director of the department of economic development or the director's designee, ex officio;

(5) The chairman of the Missouri veterans' commission or the chairman's designee, ex officio.

No more than three of the five members appointed by the governor shall be of the same political party. To be eligible for appointment by the governor, a person shall have demonstrated experience in economic development, the defense industry, military installation operation, environmental issues, finance, local government, or the use of air space for future military missions. Appointed members of the commission shall serve three-year terms, except that of the initial appointments made by the governor, two shall be for one-year terms, two shall be for two-year terms, and one shall be for a three-year term. No appointed member of the commission shall serve more than six years total. A vacancy occurs if a legislative member leaves office for any reason. Any vacancy on the commission shall be filled in the same manner as the original appointment.

2. Members of the commission shall be reimbursed for the actual and necessary expenses incurred in the discharge of the member's official duties.

3. A chair of the commission shall be selected by the members of the commission.

4. The commission shall meet at least quarterly and at such other times as the chair deems necessary.

5. The commission shall be funded by an appropriation limited to that purpose. Any expenditure constituting more than ten percent of the commission's annual appropriation shall be based on a competitive bid process.

6. The commission shall:

(1) Advise the governor and the general assembly on military issues and economic and industrial development related to military issues;

(2) Make recommendations regarding:

(a) Developing policies and plans to support the long-term viability and prosperity of the military, active and retiree, and civilian military employees, in this state, including promoting strategic regional alliances that may extend over state lines;

(b) Developing methods to improve private and public employment opportunities for former members of the military and their families residing in this state; and

(c) Developing methods to assist defense-dependent communities in the design and execution of programs that enhance a community's relationship with military installations and defense-related businesses;

(3) Provide information to communities, the general assembly, the state's congressional delegation, and state agencies regarding federal actions affecting military installations and missions;

(4) Serve as a clearinghouse for:

(a) Defense economic adjustment and transition information and activities; and

(b) Information concerning the following:

a. Issues related to the operating costs, missions, and strategic value of federal military installations located in the state;

b. Employment issues for communities that depend on defense bases and in defense-related businesses; and

c. Defense strategies and incentive programs that other states are using to maintain, expand, and attract new defense contractors;

(5) Provide assistance to communities that have experienced a defense-related closure or realignment;

(6) Assist communities in the design and execution of programs that enhance a community's relationship with military installations and defense-related businesses, including regional alliances that may extend over state lines;

(7) Assist communities in the retention and recruiting of defense-related businesses, including fostering strategic regional alliances that may extend over state lines;

(8) Prepare a biennial strategic plan that:

(a) Fosters the enhancement of military value of the contributions of Missouri military installations to national defense strategies;

(b) Considers all current and anticipated base realignment and closure criteria; and

(c) Develops strategies to protect the state's existing military missions and positions the state to be competitive for new and expanded military missions;

(9) Encourage economic development in this state by fostering the development of industries related to defense affairs.

7. The commission shall prepare and present an annual report to the governor and the general assembly by December thirty-first of each year.

8. The department of economic development shall furnish administrative support and staff for the effective operation of the commission.

(L. 2005 H.B. 348 merged with S.B. 252, A.L. 2008 H.B. 1678)






Chapter 42 Veterans' Affairs

Section 42.002 Definitions.

Definitions.

42.002. As used in sections 42.002 to 42.135 and section 143.1001 unless the context clearly indicates otherwise, the following terms mean:

(1) "Commission", the Missouri veterans' commission created by section 42.007;

(2) "Executive director", the executive director of the Missouri veterans' commission, or his designee, under section 42.012;

(3) "Missouri veterans' cemeteries", the property and facilities established and maintained pursuant to section 42.012;

(4) "Missouri veterans' homes", the facilities established and maintained pursuant to section 42.100;

(5) "Veteran", any person defined as a veteran by the United States Department of Veterans' Affairs or its successor agency.

(L. 1989 H.B. 850)



Section 42.007 Missouri veterans' commission established in the department of public safety--members, qualifications, appointment, terms, vacancies, expenses--officers, terms--meetings--powers and duties, staff--volunteers deemed unpaid employees, consequences.

Missouri veterans' commission established in the department of public safety--members, qualifications, appointment, terms, vacancies, expenses--officers, terms--meetings--powers and duties, staff--volunteers deemed unpaid employees, consequences.

42.007. 1. There is hereby established within the department of public safety the "Missouri Veterans' Commission", such commission to be a type III agency within the department of public safety under the Omnibus State Reorganization Act of 1974. All duties and activities carried on by the division of veterans' affairs on August 28, 1989, shall be vested in such commission as provided by the Omnibus Reorganization Act of 1974.

2. The commission shall be composed of nine members. Two members shall be members of the senate, one appointed by the president pro tem of the senate and one appointed by the senate minority floor leader, two members shall be members of the house of representatives, one appointed by the speaker of the house of representatives and one appointed by the house minority floor leader, and in appointing such members, preference shall be given to current or former members of the military and their spouses, parents, and children. Members appointed from the house of representatives and the senate shall be appointed for a two-year term or until a successor is appointed and may be reappointed to the commission. Five members, who shall be veterans appointed by the governor, with the advice and consent of the senate, for a four-year term; except that initial appointments to the commission shall consist of two veterans to serve four-year terms, two veterans to serve three-year terms, and one veteran to serve a two-year term. In addition, the chair of the Missouri military preparedness and enhancement commission or the chair's designee shall be an ex officio member of the commission.

3. The governor shall make appointments to the commission from lists of nominees recommended by each of the statewide veterans' organizations incorporated in this state, chartered by Congress, or authorized under Title 38, United States Code. Vacancies shall be filled by appointment made in the same manner as the original appointments. A member of the commission, not a member of the senate or house of representatives, shall be a resident of the state of Missouri but shall not be an employee of the state. Members of the commission shall not be compensated for their services, but shall be reimbursed from funds appropriated therefor for actual and necessary expenses incurred in the performance of their duties.

4. The commission shall organize by electing one member as chairman and another as vice chairman. Such officers shall serve for a term of two years. The commission shall meet no fewer than four times per calendar year, at the call of the chairman, and at times and places established by the chairman by written notice. The commission's executive director shall serve as secretary to the commission.

5. The commission shall aid and assist all veterans and their dependents and legal representatives, who are legal Missouri residents or who live in the state of Missouri, in all matters relating to the rights of veterans under the laws of the United States and under the rules and regulations of federal agencies, boards, commissions and other authorities which are in any manner concerned with the interest and welfare of veterans and their dependents. In addition to any other duties imposed by sections 42.002 to 42.135 and sections 143.1001 and 173.234, the commission shall:

(1) Disseminate by all means available information concerning the rights of veterans and their dependents;

(2) Provide aid and assistance to all veterans, their dependents and legal representatives in preparing, presenting and prosecuting claims for compensation, education, pensions, insurance benefits, hospitalization, rehabilitation and all other matters in which a veteran may have a claim against the United States or any state arising out of or connected with service in the military forces of the United States;

(3) Prosecute all claims listed in subdivision (2) of this subsection to conclusion, when so authorized and empowered by a veteran, his survivors or legal representatives;

(4) Cooperate with the United States Employment Service, the United States Department of Veterans' Affairs and all federal and state offices legally concerned with and interested in the welfare of veterans and their dependents;

(5) Arrange for and accept through such mutual arrangements as may be made the volunteer services, equipment, facilities, properties, supplies, funds and personnel of all federal, welfare, civic and service organizations, and other organized groups and individuals which are in furtherance of the purposes of sections 42.002 to 42.135 and section 143.1001;

(6) Volunteers shall be deemed unpaid employees and shall be accorded the protection of the legal expense fund and liability provisions. Reimbursement for transportation and other necessary expenses may be furnished to those volunteers whose presence on special assignment is determined to be necessary by the commission. Such expenses shall be reimbursed from the regular appropriations of the commission. Volunteers may utilize state vehicles in the performance of commission-related duties, subject to those rules and regulations governing use of state vehicles by paid staff;

(7) Establish, maintain and operate offices throughout this state as necessary to carry out the purposes of sections 42.002 to 42.135 and section 143.1001;

(8) Provide to the executive director of the commission all appropriate authority for the execution of the duties of the commission under this chapter;

(9) Employ such staff as necessary for performance of the duties and purposes of this chapter.

6. The commission shall make all rules and regulations necessary for the management and administration of its veteran service programs and cemeteries. All rules and regulations shall be consistent with the provisions of sections 42.002 to 42.135, and sections 143.1001 and 173.234. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this subsection shall become effective only if it complies with and is subject to all provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 1989 H.B. 850, A.L. 1996 S.B. 787, A.L. 2008 H.B. 1678, A.L. 2009 H.B. 427)



Section 42.010 Veterans' cemeteries establishment, commission's duties--cemeteries to be limited to veterans and eligible dependents.

Veterans' cemeteries establishment, commission's duties--cemeteries to be limited to veterans and eligible dependents.

42.010. The Missouri veterans' commission shall apply to the federal government for grants to construct and maintain veterans' cemeteries in accordance with the federal aid program to states for the establishment, expansion and improvement of veterans' cemeteries, 38 U.S.C. 2408. If the federal agency approves an application for a grant and approves the acquisition of suitable real property for the establishment of a veterans' cemetery, subject to appropriation by the general assembly from the veterans' commission capital improvement trust fund established in section 313.835, the Missouri veterans' commission shall establish veterans' cemeteries. Such cemeteries shall be solely for the burial of veterans and eligible dependents as defined by the Department of Veterans Affairs or a successor federal agency, and located as determined by the Missouri veterans' commission and as funds become available.

(L. 1996 H.B. 832 § 1, A.L. 1998 H.B. 1718)



Section 42.012 Executive director, qualifications--appointment--compensation--powers and duties.

Executive director, qualifications--appointment--compensation--powers and duties.

42.012. 1. The commission shall have as its chief administrative officer an executive director, who shall be in charge of the staff of the commission and responsible for execution of the duties vested in the commission pursuant to this chapter. The executive director shall have served in military forces of the United States and have been honorably discharged therefrom. The executive director shall be appointed by and serve at the pleasure of the commission, and the commission shall fix his or her compensation as provided by law.

2. In carrying out the purposes and duties of the commission pursuant to this chapter, the executive director shall:

(1) Exercise for the commission the powers and duties of an appointing authority pursuant to chapter 36 to employ, with the consent of the commission, a staff composed of such professional, technical and clerical personnel as necessary to carry out the purposes of the commission and set compensation for such staff within the appropriations made for that purpose; provided, that no person shall be employed as an administrative assistant or as a veterans' service officer who has not served in the military forces of the United States and been honorably discharged therefrom. All members of the staff of the commission, except the executive director and his or her deputy, shall be employed pursuant to the provisions of the state merit system law, chapter 36;

(2) Accept appointment as the attorney in fact by proper written power of attorney executed by veterans or their dependents or legal representatives as necessary to accomplish the purposes of sections 42.002 to 42.135 and section 143.1001;

(3) Accept, in carrying out the purposes of sections 42.002 to 42.135 and section 143.1001, and for no other purpose, grants of services, personnel or money from any federal agency or any political subdivision of the state desiring to participate in the work of the executive director;

(4) Accept and distribute any federal or state funds which are available for veterans of the military forces of the United States, and, if a bond is required as a condition to securing such funds, to execute the bond required;

(5) Have access to all pertinent records of state agencies, not designated as confidential records pursuant to any law of this state, and political subdivisions of this state, that may be of assistance in accomplishing the purposes of sections 42.002 to 42.135 and section 143.1001. Upon the written request of the executive director, the person in charge of any such record shall furnish the executive director, without charge, authenticated or certified copies of the records requested;

(6) Have control of all veterans' cemeteries that are owned, purchased, leased, or provided by the state solely for the burial of veterans and eligible dependents as defined by the Department of Veterans Affairs or a successor federal agency. In the name of the state of Missouri, the executive director may acquire by purchase and may receive by donation or dedication any property which may be used for veterans' cemetery purposes. The executive director shall accept and receive any federal or state funds which are available for veterans' cemetery purposes.

3. The executive director shall have a seal of office and may administer oaths and acknowledge powers of attorney in favor of himself or herself, or any veterans' organization chartered by act of Congress of the United States.

(L. 1989 H.B. 850, A.L. 1998 H.B. 1718)



Section 42.027 Services to veterans to be free of charge--violation, penalty.

Services to veterans to be free of charge--violation, penalty.

42.027. The commission, its members, the executive director and all other commission employees shall not, for themselves, accept, receive or charge any money, article or thing of value for the performance of any service rendered to veterans, their dependents or legal representatives, at any time or in any manner. Any person who violates this section is guilty of a class A misdemeanor.

(L. 1989 H.B. 850)



Section 42.035 Homeless veterans may use address of charitable or religious organization to receive state or federal assistance, when.

Homeless veterans may use address of charitable or religious organization to receive state or federal assistance, when.

42.035. Notwithstanding any other provision of law a veteran who is homeless may use the post office box or voice mail address of any charitable organization or religious organization as those terms are defined in section 407.453, or fraternal or veterans' organization, provided that the legitimate purpose of such organization is to provide charitable, religious, fraternal, veterans services and provided that such organization has been providing such legitimate services for a period of at least ten years, as a substitute address on any applications or forms which are necessary to receive any type of assistance from the state or federal government and which require an address or voice mail address, so long as the charitable or religious organization is willing to provide such post office box or voice mail address to the homeless veteran for his or her use.

(L. 2006 H.B. 1552)



Section 42.100 Missouri veterans' homes--commission to maintain--rules and regulations.

Missouri veterans' homes--commission to maintain--rules and regulations.

42.100. 1. The commission shall maintain such facilities for the care of veterans who require institutional health care services as shall be funded by appropriations of the general assembly. Such facilities shall be known as "Missouri Veterans' Homes".

2. The commission shall make all rules and regulations necessary for the management and administration of the homes and for the admission and discharge of residents of the homes. All rules and regulations pertaining to the admission and discharge of residents shall be consistent with the provisions of sections 42.002 to 42.135 and section 143.1001.

(L. 1977 H.B. 478 § 2, A.L. 1985 H.B. 140, A.L. 1989 H.B. 850)



Section 42.105 Admission, veterans' home, qualifications, preference--spouses residing in home on August 28, 1989, not required to vacate.

Admission, veterans' home, qualifications, preference--spouses residing in home on August 28, 1989, not required to vacate.

42.105. Citizens of the state of Missouri who meet the criteria established by the United States Department of Veterans' Affairs, or its successor organization, for veteran status or who have an honorable discharge from the National Guard, with preference given to the Missouri National Guard, and who require institutional health care services shall be entitled to admission into a Missouri veterans' home. No spouse of a qualified veteran shall be required to vacate the premises of a Missouri veterans' home if the spouse was a resident of the home on August 28, 1989.

(L. 1977 H.B. 478 § 3, A.L. 1985 H.B. 140, A.L. 1989 H.B. 850, A.L. 1998 H.B. 1519 & 1165, A.L. 1999 S.B. 169)



Section 42.110 Residents of homes to pay for care, when--amount of payment, how determined.

Residents of homes to pay for care, when--amount of payment, how determined.

42.110. Each resident of Missouri veterans' homes who has a regular source of income or other financial means shall make monthly payments by the tenth of each month to defray, or partially defray, the cost of maintaining residence at the home. The amount to be paid shall be determined by the executive director with the approval of the commission, who, in making the determination, shall take into consideration the income or other financial means of the resident, and the cost of the care provided. No charge to any resident shall be more than the averaged cost of the care provided.

(L. 1977 H.B. 478 § 4, A.L. 1985 H.B. 140, A.L. 1989 H.B. 850)



Section 42.115 Grants, gifts, bequests, authority to receive--sale of property real and personal, procedure.

Grants, gifts, bequests, authority to receive--sale of property real and personal, procedure.

42.115. The commission may receive any grant or devise of land, or any gift or bequest of money or other personal property made to a Missouri veterans' home, as an endowment of the Missouri veterans' homes, thereby vesting title to any such property in the governor of the state of Missouri for the sole use and benefit of the homes. The governor, upon authorization by the general assembly, may sell, convey, or otherwise convert into money any such real property for the use and benefit of the Missouri veterans' homes. Any property other than real property which the executive director deems unusable by or in excess of the current needs of Missouri veterans' homes may be disposed of to the highest bidder through the Missouri state agency for surplus property. All income derived from the disposition of property, real or personal, under this section shall be deposited in the state treasury to the credit of the Missouri veterans' homes fund.

(L. 1977 H.B. 478 § 5, A.L. 1985 H.B. 140, A.L. 1989 H.B. 850)



Section 42.121 Funds deposited in the Missouri veterans' homes fund, purpose--fund not to lapse into general revenue.

Funds deposited in the Missouri veterans' homes fund, purpose--fund not to lapse into general revenue.

42.121. 1. There is hereby established in the state treasury the "Missouri Veterans' Homes Fund". All moneys received by the Missouri veterans' homes or any officer thereof from any source whatsoever shall be transmitted promptly to the director of revenue by the commission for deposit in the state treasury to the credit of the Missouri veterans' homes fund, which fund and all interest earned shall be maintained solely for the use of the Missouri veterans' homes. All interest earned from deposit of money in the Missouri veterans' homes fund shall be deposited to the credit of the Missouri veterans' homes fund and shall not be credited to general revenue.

2. The unexpended balance in the Missouri veterans' homes fund at the end of the biennium shall not be transferred to the ordinary revenue fund of the state treasury and shall be exempt from the provisions of section 33.080 relating to transfer of funds to the ordinary revenue funds of the state by the state treasurer.

(L. 1989 H.B. 850, A.L. 2010 H.B. 1965)

CROSS REFERENCE:

Gaming commission fund to transfer moneys to the Missouri veterans' homes fund, when, 313.835



Section 42.127 Veterans' homes to participate in federal per diem grant program--license issued by commission to operate as veterans' home.

Veterans' homes to participate in federal per diem grant program--license issued by commission to operate as veterans' home.

42.127. All Missouri veterans' homes shall participate in the state veterans' homes per diem grant program administered by the United States Department of Veterans' Affairs. Upon approval by the United States Department of Veterans' Affairs to participate in the per diem program, the commission shall issue a license to operate such facility as a Missouri veterans' home.

(L. 1989 H.B. 850)



Section 42.130 Nursing home licensing requirements not to apply to veterans' homes.

Nursing home licensing requirements not to apply to veterans' homes.

42.130. In addition to those entities specified in section 198.012, the provisions of sections 198.003 to 198.136 shall not apply to the Missouri veterans' homes.

(L. 1989 H.B. 850)



Section 42.135 Veterans' trust fund established--state treasurer's duties--investment--disbursement, purpose--unexpended balance not to lapse into general revenue.

Veterans' trust fund established--state treasurer's duties--investment--disbursement, purpose--unexpended balance not to lapse into general revenue.

42.135. 1. There is established in the state treasury a special trust fund, to be known as the "Veterans' Trust Fund". The state treasurer shall credit to and deposit in the veterans' trust fund all amounts received under section 143.1001, and any other amounts which may be received from grants, gifts, bequests, the federal government, or other sources granted or given for this specific purpose.

2. The state treasurer shall invest moneys in the veterans' trust fund in the same manner as surplus state funds are invested pursuant to section 30.260. All earnings resulting from the investment of moneys in the veterans' trust fund shall be credited to the veterans' trust fund.

3. Until the amount in the veterans' trust fund exceeds one million dollars, not more than one-half of the money deposited in the veterans' trust fund each year from contributions made under section 143.1001 plus all earnings from the investment of moneys in the trust fund credited during the previous fiscal year, shall be available for disbursement by the commission in accordance with sections 42.002 to 42.135 and section 143.1001. When the state treasurer certifies that the assets in the veterans' trust fund exceed one million dollars, then, from that time on, all credited earnings plus all future annual deposits to the fund from contributions made under section 143.1001 shall be available for disbursement by the commission within the limits of appropriations and for the purposes provided by sections 42.002 to 42.135 and section 143.1001. The general assembly may appropriate moneys annually from the veterans' trust fund to the department of revenue to offset costs incurred for collecting and transferring funds under section 143.1001. Moneys appropriated to the department of revenue for such costs shall be reasonable and shall not exceed five percent of the revenues credited to the fund pursuant to subsections 1 and 2 of this section during the preceding fiscal year.

4. Except as provided in subsection 5 of this section, funds appropriated by the general assembly from the veterans' trust fund shall only be used by the commission for purposes authorized under sections 42.002 to 42.135 and section 143.1001, and shall not be used to supplant any existing program or service.

5. Funds received from gifts, bequests, contributions other than contributions made pursuant to section 143.1001, grants, and federal funds may be used and expended by the commission for such purposes as may be specified in any requirements, terms or conditions attached thereto or, in the absence of any specific requirements, terms or conditions, as the commission may determine for any lawful purpose.

6. The provisions of section 33.080 requiring all unexpended balances remaining in various state funds to be transferred and placed to the credit of the ordinary revenue fund of this state at the end of each biennium shall not apply to the veterans' trust fund.

(L. 1989 H.B. 850, A.L. 1993 H.B. 592)

CROSS REFERENCE:

Donation of a portion of income tax refund to veterans' trust fund, 143.1001



Section 42.170 World War II medallion, medal and certificate, to whom awarded.

World War II medallion, medal and certificate, to whom awarded.

42.170. 1. Every veteran who honorably served on active duty in the United States military service at any time beginning December 7, 1941, and ending December 31, 1946, shall be entitled to receive a medallion, medal and a certificate of appreciation pursuant to sections 42.170 to 42.185, provided that:

(1) Such veteran is a legal resident of this state or was a legal resident of this state at the time he or she entered or was discharged from military service or at the time of his or her death; and

(2) Such veteran was honorably separated or discharged from military service or is still in active service in an honorable status, or was in active service in an honorable status at the time of his or her death.

2. The medallion, medal and the certificate shall be awarded regardless of whether or not such veteran served within the United States or in a foreign country. The medallion, medal and the certificate shall be awarded regardless of whether or not such veteran was under eighteen years of age at the time of enlistment. For purposes of sections 42.170 to 42.185, "veteran" means any person defined as a veteran by the United States Department of Veterans' Affairs or its successor agency.

(L. 2000 S.B. 961 § 42.180, A.L. 2002 H.B. 1398, A.L. 2005 H.B. 163, et al.)

Effective 6-22-05



Section 42.175 Adjutant general to administer awards--disposition of deceased applicant's awards.

Adjutant general to administer awards--disposition of deceased applicant's awards.

42.175. 1. Except as otherwise provided in sections 42.170 to 42.185, the adjutant general of the state of Missouri shall administer sections 42.170 to 42.185, and may adopt all rules and regulations necessary to administer the provisions of sections 42.170 to 42.185. No rule or portion of a rule promulgated pursuant to sections 42.170 to 42.185 shall become effective unless promulgated pursuant to chapter 536.

2. The adjutant general shall determine as expeditiously as possible the persons who are entitled to a medallion, medal and a certificate pursuant to sections 42.170 to 42.185 and distribute the medallions, medals and the certificates as provided in sections 42.170 to 42.185. Applications for the medallion, medal and the certificate shall be filed with the office of the adjutant general at any time after January 1, 2001, on forms prescribed and furnished by the adjutant general's office. The adjutant general shall approve all applications that are in order, and shall cause a medallion, medal and a certificate to be prepared for each approved veteran in the form created by the veterans' commission pursuant to section 42.180. The medallion, medal, and certificates shall be awarded until the supply of medallions, medals, and certificates is exhausted. The adjutant general shall notify the general assembly when such supply totals less than one hundred.

3. The following persons may apply for a medallion, medal and certificate pursuant to sections 42.170 to 42.185:

(1) Any veteran who is entitled to a medallion, medal and certificate pursuant to sections 42.170 to 42.185;

(2) Any spouse or eldest living survivor of a veteran who is entitled to a medallion, medal and certificate pursuant to sections 42.170 to 42.185 but who died prior to having made application for such medallion, medal and certificate.

4. If any spouse or eldest living survivor applies for the medallion, medal and certificate pursuant to subsection 3 of this section or if any veteran dies after applying for a medallion or medal and a certificate pursuant to sections 42.170 to 42.185 and such veteran would have been entitled to the medallion, medal and the certificate, the adjutant general shall give the medallion, medal and the certificate to the spouse or eldest living survivor of the deceased veteran.

5. If the adjutant general disallows any veteran's claim to a medallion, medal and a certificate pursuant to sections 42.170 to 42.185, a statement of the reason for the disallowance shall be filed with the application and notice of this disallowance shall be mailed to the applicant at the applicant's last known address.

(L. 2000 S.B. 961 § 42.185, A.L. 2002 H.B. 1398 merged with H.B. 1399, A.L. 2003 S.B. 219, A.L. 2005 H.B. 163, et al.)

Effective 6-22-05



Section 42.180 Veterans' commission to design awards, may solicit designs from interested groups.

Veterans' commission to design awards, may solicit designs from interested groups.

42.180. The veterans' commission shall design the form of the medallion, medal, and the certificate and forward the approved designs to the adjutant general for distribution pursuant to sections 42.170 to 42.185. It is the intent of the general assembly to create statewide involvement in the design of these symbols in recognition of this historic endeavor. Therefore, in designing the forms, the veterans' commission may solicit potential designs from elementary and secondary schools, veterans' groups, civic organizations or any other interested party, and may select the best design from among such solicited designs, or may select another design.

(L. 2000 S.B. 961 § 42.190)



Section 42.185 World War II veterans' recognition award fund.

World War II veterans' recognition award fund.

42.185. 1. The "World War II Veterans' Recognition Award Fund" is hereby created in the state treasury, and shall consist of all gifts, donations and bequests to the fund. The fund shall be administered by the adjutant general. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the World War II veterans' recognition award fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. Interest and moneys earned on the fund shall be credited to the fund.

2. Moneys in the fund shall be used solely to promote the solicitation for designs for, aid in the manufacture of and aid in the distribution of the medallion, medal and the certificate.

3. When all allowed medallions, medals and certificates have been distributed, the fund shall automatically be terminated. Any balance remaining in the fund after all such distributions shall be transferred to the veterans' commission capital improvement trust fund created in section 313.835.

(L. 2000 S.B. 961 § 42.195)



Section 42.190 Jubilee of Liberty replica medal for D-Day veterans, general assembly to appropriate for.

Jubilee of Liberty replica medal for D-Day veterans, general assembly to appropriate for.

42.190. The general assembly shall appropriate moneys to cover the cost of providing every eligible Missouri World War II veteran of the June 6, 1944, D-Day invasion of Europe with a replica of the fiftieth anniversary Jubilee of Liberty medal issued by France in 1994.

(L. 2000 S.B. 961 § 1)

Effective 7-12-00



Section 42.200 Program established, criteria--veteran defined.

Program established, criteria--veteran defined.

42.200. 1. There is hereby created within the state adjutant general's office the "Korean Conflict Medallion Program". Every veteran who honorably served on active duty in the United States military service at any time beginning June 27, 1950, and ending January 31, 1955, shall be entitled to receive a Korean Conflict medallion, medal, and a certificate of appreciation pursuant to sections 42.200 to 42.206, provided that:

(1) Such veteran is a legal resident of this state or was a legal resident of this state at the time he or she entered or was discharged from military service or at the time of his or her death; and

(2) Such veteran was honorably separated or discharged from military service or is still in active service in an honorable status, or was in active service in an honorable status at the time of his or her death.

2. The Korean Conflict medallion, medal, and a certificate shall be awarded regardless of whether or not such veteran served within the United States or in a foreign country. The medallion, medal, and the certificate shall be awarded regardless of whether or not such veteran was under eighteen years of age at the time of enlistment. For purposes of sections 42.200 to 42.206, "veteran" means any person defined as a veteran by the United States Department of Veterans' Affairs or its successor agency.

(L. 2003 S.B. 219, A.L. 2005 H.B. 163, et al.)

Effective 6-22-05



Section 42.202 Adjutant general to administer program, rulemaking authority--application procedure--disallowance, procedure.

Adjutant general to administer program, rulemaking authority--application procedure--disallowance, procedure.

42.202. 1. Except as otherwise provided in sections 42.200 to 42.206, the adjutant general of the state of Missouri shall administer the provisions of sections 42.200 to 42.206, and may adopt all rules and regulations necessary to administer the provisions of sections 42.200 to 42.206. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 42.200 to 42.206 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 42.200 to 42.206 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

2. The adjutant general shall determine as expeditiously as possible the persons who are entitled to a Korean Conflict medallion, medal, and a certificate pursuant to sections 42.200 to 42.206 and distribute the medallions, medals, and the certificates as provided in sections 42.200 to 42.206. Applications for the Korean Conflict medallion, medal, and the certificate shall be filed with the office of the adjutant general at any time after January 1, 2004, on forms prescribed and furnished by the adjutant general's office. The adjutant general shall approve all applications that are in order, and shall cause a Korean Conflict medallion, medal, and a certificate to be prepared for each approved veteran in the form created by the veterans' commission pursuant to section 42.204. The medallion, medal, and certificates shall be awarded until the supply of medallions, medals, and certificates is exhausted. The adjutant general shall notify the general assembly when such supply totals less than one hundred.

3. The following persons may apply for a Korean Conflict medallion, medal, and a certificate pursuant to sections 42.200 to 42.206:

(1) Any veteran who is entitled to a Korean Conflict medallion, medal, and a certificate pursuant to sections 42.200 to 42.206;

(2) Any spouse or eldest living survivor of a deceased veteran who would be entitled to a Korean Conflict medallion, medal, and a certificate pursuant to sections 42.200 to 42.206 but who died prior to having made application for such medallion, medal, and certificate.

4. If any spouse or eldest living survivor applies for the Korean Conflict medallion, medal, and certificate pursuant to subsection 3 of this section or if any veteran dies after applying for a Korean Conflict medallion, medal, and a certificate pursuant to sections 42.200 to 42.206 and such veteran would have been entitled to the Korean Conflict medallion, medal, and the certificate, the adjutant general shall give the Korean Conflict medallion, medal, and the certificate to the spouse or eldest living survivor of the deceased veteran.

5. If the adjutant general disallows any veteran's claim to a Korean Conflict medallion, medal, and a certificate pursuant to sections 42.200 to 42.206, a statement of the reason for the disallowance shall be filed with the application and notice of this disallowance shall be mailed to the applicant at the applicant's last known address.

(L. 2003 S.B. 219, A.L. 2005 H.B. 163, et al.)

Effective 6-22-05



Section 42.204 Veterans' commission to design form of medallions, medals and certificates.

Veterans' commission to design form of medallions, medals and certificates.

42.204. The veterans' commission shall design the form of the Korean Conflict medallion, medal, and the certificate and forward the approved designs to the adjutant general for distribution pursuant to sections 42.200 to 42.206. It is the intent of the general assembly to create statewide involvement in the design of these symbols in recognition of this historic endeavor. Therefore, in designing the forms, the veterans' commission may solicit potential designs from elementary and secondary schools, veterans' groups, civic organizations, or any other interested party, and may select the best design from among such solicited designs, or may select another design.

(L. 2003 S.B. 219)

Effective 6-26-03



Section 42.206 Korean Conflict veterans' recognition award fund created, use of moneys--automatic termination of fund, when.

Korean Conflict veterans' recognition award fund created, use of moneys--automatic termination of fund, when.

42.206. 1. The "Korean Conflict Veterans' Recognition Award Fund" is hereby created in the state treasury, and shall consist of all gifts, donations, and bequests to the fund. The fund shall be administered by the adjutant general. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the Korean Conflict veterans' recognition award fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. Interest and moneys earned on the fund shall be credited to the fund.

2. Moneys in the fund shall be used solely to promote the solicitation for designs for, aid in the manufacture of, and aid in the distribution of the medallion, medal, and the certificate.

3. When all allowed Korean Conflict medallions, medals, and certificates have been distributed, the fund shall automatically be terminated. Any balance remaining in the fund after all such distributions shall be transferred to the veterans' commission capital improvement trust fund created in section 313.835.

(L. 2003 S.B. 219)

Effective 6-26-03



Section 42.220 Vietnam War medallion program created--eligibility--veteran defined.

Vietnam War medallion program created--eligibility--veteran defined.

42.220. 1. There is hereby created within the state adjutant general's office the "Vietnam War Medallion Program". Every veteran who honorably served on active duty in the United States military service at any time beginning February 28, 1961, and ending May 7, 1975, shall be entitled to receive a Vietnam War medallion, medal, and a certificate of appreciation under sections 42.220 to 42.226, provided that:

(1) Such veteran is a legal resident of this state or was a legal resident of this state at the time he or she entered or was discharged from military service or at the time of his or her death; and

(2) Such veteran was honorably separated or discharged from military service or is still in active service in an honorable status, or was in active service in an honorable status at the time of his or her death.

2. The Vietnam War medallion, medal, and a certificate shall be awarded regardless of whether or not such veteran served within the United States or in a foreign country. The medallion, medal, and the certificate shall be awarded regardless of whether or not such veteran was under eighteen years of age at the time of enlistment. For purposes of sections 42.220 to 42.226, "veteran" means any person defined as a veteran by the United States Department of Veterans' Affairs or its successor agency.

(L. 2006 H.B. 978)



Section 42.222 Adjutant general to administer program--rulemaking authority--eligibility determination--who may apply--disallowance, statement required.

Adjutant general to administer program--rulemaking authority--eligibility determination--who may apply--disallowance, statement required.

42.222. 1. Except as otherwise provided in sections 42.220 to 42.226, the adjutant general of the state of Missouri shall administer the provisions of sections 42.220 to 42.226, and may adopt all rules and regulations necessary to administer the provisions of sections 42.220 to 42.226. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 42.220 to 42.226 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 42.220 to 42.226 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

2. The adjutant general shall determine as expeditiously as possible the persons who are entitled to a Vietnam War medallion, medal, and a certificate under sections 42.220 to 42.226 and distribute the medallions, medals, and the certificates as provided in sections 42.220 to 42.226. Applications for the Vietnam War medallion, medal, and the certificate shall be filed with the office of the adjutant general at any time after January 1, 2007, on forms prescribed and furnished by the adjutant general's office. The adjutant general shall approve all applications that are in order, and shall cause a Vietnam War medallion, medal, and a certificate to be prepared for each approved veteran in the form created by the veterans' commission under section 42.224. The medallions, medals, and certificates shall be awarded until the supply of medallions, medals, and certificates is exhausted. The adjutant general shall notify the general assembly when such supply totals less than one hundred.

3. The following persons may apply for a Vietnam War medallion, medal, and a certificate under sections 42.220 to 42.226:

(1) Any veteran who is entitled to a Vietnam War medallion, medal, and a certificate under sections 42.220 to 42.226;

(2) Any spouse or eldest living survivor of a deceased veteran who would be entitled to a Vietnam War medallion, medal, and a certificate under sections 42.220 to 42.226 but who died prior to having made application for such medallion, medal, and certificate.

4. If any spouse or eldest living survivor applies for the Vietnam War medallion, medal, and certificate under subsection 3 of this section or if any veteran dies after applying for a Vietnam War medallion, medal, and a certificate under sections 42.220 to 42.226 and such veteran would have been entitled to the Vietnam War medallion, medal, and the certificate, the adjutant general shall give the Vietnam War medallion, medal, and the certificate to the spouse or eldest living survivor of the deceased veteran.

5. If the adjutant general disallows any veteran's claim to a Vietnam War medallion, medal, and a certificate under sections 42.220 to 42.226, a statement of the reason for the disallowance shall be filed with the application and notice of this disallowance shall be mailed to the applicant at the applicant's last known address.

(L. 2006 H.B. 978)



Section 42.224 Design of medallion by veterans commission.

Design of medallion by veterans commission.

42.224. The veterans commission shall design the form of the Vietnam War medallion, medal, and the certificate and forward the approved designs to the adjutant general for distribution under sections 42.220 to 42.226. It is the intent of the general assembly to create statewide involvement in the design of these symbols in recognition of this historic endeavor. Therefore, in designing the forms, the veterans commission may solicit potential designs from elementary and secondary schools, veterans' groups, civic organizations, or any other interested party, and may select the best design from among such solicited designs, or may select another design.

(L. 2006 H.B. 978)



Section 42.226 Fund created, use of moneys--termination, when.

Fund created, use of moneys--termination, when.

42.226. 1. The "Vietnam War Veterans' Recognition Award Fund" is hereby created in the state treasury, and shall consist of all gifts, donations, and bequests to the fund and all funds transferred to the veterans' commission capital improvement trust fund from any remaining balances in the World War II veterans' recognition award fund and the Korean Conflict veterans' recognition award fund. The fund shall be administered by the adjutant general. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the Vietnam veterans' recognition award fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. Interest and moneys earned on the fund shall be credited to the fund.

2. Moneys in the fund shall be used solely to promote the solicitation for designs for, aid in the manufacture of, and aid in the distribution of the medallion, medal, and the certificate.

3. When all allowed Vietnam War medallions, medals, and certificates have been distributed, the fund shall automatically be terminated. Any balance remaining in the fund after all such distributions shall be transferred to the veterans' commission capital improvement trust fund created in section 313.835.

(L. 2006 H.B. 978)



Section 42.300 Fund created, use of moneys--interest--appropriation of moneys to another fund--audit of fund.

Fund created, use of moneys--interest--appropriation of moneys to another fund--audit of fund.

42.300. 1. There is hereby created in the state treasury the "Veterans Commission Capital Improvement Trust Fund" which shall consist of money collected under section 313.835. The state treasurer shall administer the veterans commission capital improvement trust fund, and the moneys in such fund shall be used solely, upon appropriation, by the Missouri veterans commission for:

(1) The construction, maintenance or renovation or equipment needs of veterans' homes in this state;

(2) The construction, maintenance, renovation, equipment needs and operation of veterans' cemeteries in this state;

(3) Fund transfers to Missouri veterans' homes fund established under the provisions of section 42.121, as necessary to maintain solvency of the fund;

(4) Fund transfers to any municipality with a population greater than four hundred thousand and located in part of a county with a population greater than six hundred thousand in this state which has established a fund for the sole purpose of the restoration, renovation and maintenance of a memorial or museum or both dedicated to World War I. Appropriations from the veterans commission capital improvement trust fund to such memorial fund shall be provided only as a one-time match for other funds devoted to the project and shall not exceed five million dollars. Additional appropriations not to exceed ten million dollars total may be made from the veterans commission capital improvement trust fund as a match to other funds for the new construction or renovation of other facilities dedicated as veterans' memorials in the state. All appropriations for renovation, new construction, reconstruction, and maintenance of veterans' memorials shall be made only for applications received by the Missouri veterans commission prior to July 1, 2004;

(5) The issuance of matching fund grants for veterans' service officer programs to any federally chartered veterans' organization or municipal government agency that is certified by the Veterans Administration to process veteran claims within the Veterans Administration System; provided that such veterans' organization has maintained a veterans' service officer presence within the state of Missouri for the three-year period immediately preceding the issuance of any such grant. A total of one million five hundred thousand dollars in grants shall be made available annually for service officers and joint training and outreach between veterans' service organizations and the Missouri veterans commission with grants being issued in July of each year. Application for the matching grants shall be made through and approved by the Missouri veterans commission based on the requirements established by the commission;

(6) For payment of Missouri National Guard and Missouri veterans commission expenses associated with providing medals, medallions and certificates in recognition of service in the Armed Forces of the United States during World War II, the Korean Conflict, and the Vietnam War under sections 42.170 to 42.226. Any funds remaining from the medals, medallions and certificates shall not be transferred to any other fund and shall only be utilized for the awarding of future medals, medallions, and certificates in recognition of service in the Armed Forces;

(7) Fund transfers totaling ten million dollars to any municipality with a population greater than three hundred fifty thousand inhabitants and located in part in a county with a population greater than six hundred thousand inhabitants and with a charter form of government, for the sole purpose of the construction, restoration, renovation and maintenance of a memorial or museum or both dedicated to World War I; and

(8) The administration of the Missouri veterans commission.

2. Any interest which accrues to the fund shall remain in the fund and shall be used in the same manner as moneys which are transferred to the fund under this section. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the veterans commission capital improvement trust fund at the end of any biennium shall not be transferred to the credit of the general revenue fund.

3. Upon request by the veterans commission, the general assembly may appropriate moneys from the veterans commission capital improvement trust fund to the Missouri National Guard trust fund to support the activities described in section 41.958.

4. The state auditor shall conduct an audit of all moneys in the veterans commission capital improvement trust fund every year beginning January 1, 2011, and ending on December 31, 2013. The findings of each audit shall be distributed to the general assembly, governor, and lieutenant governor no later than ten business days after the completion of such audit.

(L. 2010 H.B. 1893, A.L. 2012 H.B. 1731)

Effective 5-30-12

CROSS REFERENCE:

Nonseverability clause, 313.836






Chapter 43 Highway Patrol, State

Section 43.010 Definitions.

Definitions.

43.010. As used in this chapter, the following terms shall have the meanings indicated:

(1) "Members of the patrol", the superintendent, lieutenant colonel, majors, captains, director of radio, lieutenants, sergeants, corporals, and troopers of the Missouri state highway patrol;

(2) "MULES", Missouri uniform law enforcement system, a statewide-computerized communications system provided by the patrol designed to provide services, information, and capabilities to the law enforcement and criminal justice community in the state of Missouri;

(3) "Patrol", the Missouri state highway patrol;

(4) "Peace officers", sheriffs, police officers and other peace officers of this state;

(5) "Radio personnel", those employees of the patrol engaged in the construction, operation, and maintenance of the patrol radio system.

(RSMo 1939 § 8347, A.L. 1943 p. 652, A.L. 1949 p. 293 and L. 1949 p. 292 § 8348A, A. 1949 H.B. 2164, A.L. 1971 S.B. 163, A.L. 2005 H.B. 353, A.L. 2007 H.B. 405)

Effective 5-09-07



Section 43.020 State highway patrol created.

State highway patrol created.

43.020. There is hereby created a force consisting of a superintendent and other officers, sergeants, corporals, patrolmen, and radio personnel, as herein provided, to be known as "Missouri State Highway Patrol", which shall be vested with the powers and duties specified in this chapter and all powers necessary to enable the members of the patrol to fully and effectively carry out the purposes of this chapter but the powers and duties hereby conferred on the members of such patrol shall be supplementary to and in no way a limitation on the powers and duties of sheriffs, police officers, or other peace officers of this state.

(RSMo 1939 § 8346, A.L. 1949 p. 293, A.L. 1971 S.B. 163)



Section 43.025 Primary purpose of highway patrol.

Primary purpose of highway patrol.

43.025. 1. The primary purpose of the highway patrol is to enforce the traffic laws and promote safety upon the highways. As near as practicable all personnel of the patrol shall be used for carrying out these purposes.

2. As near as practicable, all personnel of the patrol shall be utilized in carrying out the provisions of sections 43.350 to 43.380.

(L. 1957 p. 619 § 43.130, A.L. 1969 H.B. 670, A.L. 1983 S.B. 294)



Section 43.030 Superintendent--qualifications, appointment, powers.

Superintendent--qualifications, appointment, powers.

43.030. 1. The superintendent of the Missouri state highway patrol shall be appointed from the uniformed membership of the patrol by the governor by and with the advice and consent of the senate. The superintendent shall hold office at the pleasure of the governor. The superintendent shall be a citizen of the United States and a resident taxpaying citizen of this state for a period of three years previous to being appointed as superintendent and shall be at least thirty years of age. The superintendent shall maintain an office in Jefferson City.

2. The superintendent of the Missouri state highway patrol shall:

(1) Have command of the patrol and perform all duties imposed on the superintendent and exercise all of the powers and authority conferred upon the superintendent by the provisions of this chapter and the requirements of chapter 650;

(2) Within available appropriations, establish an equitable pay plan for the members of the highway patrol and radio personnel taking into consideration ranks and length of service.

(RSMo 1939 § 8348, A.L. 1945 p. 978, A. 1949 H.B. 2164, A.L. 1994 H.B. 1437 & 1148, A.L. 1998 H.B. 1681 & 1342 merged with S.B. 883, A.L. 2007 H.B. 41 merged with H.B. 405)

Effective 5-09-07 (H.B. 405)

8-28-07 (H.B. 41)

CROSS REFERENCES:

Actions of superintendent subject to approval by department of public safety, 650.005

Appointment of superintendent, 650.005



Section 43.032 Federal immigration law enforcement, patrol members to be designated for training.

Federal immigration law enforcement, patrol members to be designated for training.

43.032. Subject to appropriation, the superintendent of the Missouri state highway patrol shall designate that some or all members of the highway patrol be trained in accordance with a memorandum of understanding between the state of Missouri and the United States Department of Homeland Security concerning the enforcement of federal immigration laws during the course of their normal duties in the state of Missouri, in accordance with 8 U.S.C. Section 1357(g). The superintendent shall have the authority to negotiate the terms of such memorandum. The memorandum shall be signed by the superintendent of the highway patrol, the governor, and the director of the department of public safety.

(L. 2008 H.B. 1549, et al.)



Section 43.040 Lieutenant colonel and majors--appointment, qualifications.

Lieutenant colonel and majors--appointment, qualifications.

43.040. The superintendent shall appoint from the membership of the patrol one lieutenant colonel and six majors, who shall have the same qualifications as the superintendent, and who may be relieved of the rank of lieutenant colonel or major, as the case may be, and the duties of the position by the superintendent at his pleasure.

(L. 1949 p. 292 § 8348A, A. 1949 H.B. 2164, A.L. 1957 p. 619, A.L. 1965 p. 149, A.L. 1978 S.B. 772, A.L. 2010 H.B. 1868)



Section 43.050 Officers and other personnel, numbers authorized--exceptions--enforcement of gaming activities, when--discrimination prohibited.

Officers and other personnel, numbers authorized--exceptions--enforcement of gaming activities, when--discrimination prohibited.

43.050. 1. The superintendent may appoint not more than thirty-four captains and one director of radio, each of whom shall have the same qualifications as the superintendent, nor more than sixty-eight lieutenants, and such additional force of sergeants, corporals and patrolmen, so that the total number of members of the patrol shall not exceed one thousand sixty-four officers and patrolmen and such numbers of radio personnel as the superintendent deems necessary.

2. In case of a national emergency the superintendent may name additional patrolmen and radio personnel in a number sufficient to replace, temporarily, patrolmen and radio personnel called into military services.

3. The superintendent may enter into an agreement with the Missouri gaming commission to enforce any law, rule, or regulation, conduct background investigations under the laws of this state, and enforce the regulations of licensed gaming activities governed by chapter 313. A notice of either party to terminate or modify the provisions of such agreement shall be in writing and executed not less than one year from the effective date of the termination or modification, unless mutually agreed upon by the superintendent and the Missouri gaming commission. Members of the patrol hired in conjunction with any agreement with the Missouri gaming commission shall not be subject to the personnel cap referenced in subsection 1 of this section. If such agreement is subsequently terminated or modified to reduce the number of personnel used in such agreement, those members affected by such termination or modification shall not be subject to the personnel cap referenced in subsection 1 of this section for a period of five years.

4. Member positions of the patrol originally acquired in conjunction with the community-oriented policing services federal grant or members assigned to fulfill the duties established in sections 43.350 to 43.380 shall not be subject to the personnel cap referenced in subsection 1 of this section.

5. Applicants shall not be discriminated against because of race, creed, color, national origin or sex.

(RSMo 1939 § 8349, A.L. 1943 p. 652, A.L. 1945 p. 978, A.L. 1949 p. 293, A.L. 1951 p. 651, A.L. 1953 p. 565, A.L. 1955 p. 615, A.L. 1957 p. 619, A.L. 1961 p. 482, A.L. 1965 p. 149, A.L. 1967 pp. 120, 121, A.L. 1973 H.B. 539, A.L. 1975 H.B. 695, A.L. 1978 S.B. 772, A.L. 1985 H.B. 671, A.L. 1992 S.B. 550, A.L. 1993 H.B. 220, A.L. 1996 S.B. 578, A.L. 1999 S.B. 309, A.L. 2005 H.B. 618, A.L. 2007 H.B. 41, A.L. 2010 H.B. 1868)



Section 43.060 Qualifications, patrol and radio personnel--limitations on activities, exceptions--school board membership permitted--secondary employment permitted.

Qualifications, patrol and radio personnel--limitations on activities, exceptions--school board membership permitted--secondary employment permitted.

43.060. 1. Patrolmen and radio personnel shall not be less than twenty-one years of age. No person shall be appointed as superintendent or member of the patrol or as a member of the radio personnel who has been convicted of a felony or any crime involving moral turpitude, or against whom any indictment or information may then be pending charging the person with having committed a crime, nor shall any person be appointed who is not of good character or who is not a citizen of the United States and who at the time of appointment is not a citizen of the state of Missouri; or who has not completed a high school program of education under chapter 167, or who has not obtained a General Educational Development (GED) certificate, and who has not obtained advanced education and experience as approved by the superintendent, or who does not possess ordinary physical strength, and who is not able to pass the physical and mental examination that the superintendent prescribes.

2. Except as provided in subsections 3 and 4 of this section, no member of the patrol shall hold any other commission or office, elective or appointive, while a member of the patrol, except that the superintendent may authorize specified members to accept federal commissions providing investigative and arrest authority to enforce federal statutes while working with or at the direction of a federal law enforcement agency. No member of the patrol shall accept any other employment, compensation, reward, or gift other than regular salary and expenses as herein provided except with the written permission of the superintendent. No member of the patrol shall perform any police duty connected with the conduct of any election, nor shall any member of the patrol at any time or in any manner electioneer for or against any party ticket, or any candidate for nomination or election to office on any party ticket, nor for or against any proposition of any kind or nature to be voted upon at any election.

3. Members of the patrol shall be permitted to be candidates for and members or directors of the school board in any school district where they meet the requirements for that position as set forth in chapter 162. Members of the patrol who become school board directors or members within the state shall be permitted to receive benefits or compensation for their service to the school board as provided by chapter 162.

4. The superintendent may, by general order, set forth the circumstances under which members of the patrol may, in addition to their duties as members of the patrol, be engaged in secondary employment.

(RSMo 1939 § 8352, A.L. 1943 p. 652, A.L. 1949 p. 293, A.L. 1969 H.B. 173, A.L. 1983 H.B. 268, A.L. 1985 H.B. 671, A.L. 1992 S.B. 550, A.L. 1993 H.B. 198, A.L. 1994 H.B. 1037 merged with H.B. 1437 & 1148, A.L. 2004 S.B. 859, A.L. 2006 H.B. 1393 merged with S.B. 981, A.L. 2009 S.B. 47)



Section 43.080 Service salary increases--annual salary schedule submitted to governor and general assembly, contents--service defined.

Service salary increases--annual salary schedule submitted to governor and general assembly, contents--service defined.

43.080. The superintendent is authorized and empowered to prescribe policies providing for increases in the salaries of members of the highway patrol. Each year, prior to January first, the superintendent shall submit a salary schedule report to the governor, speaker of the house of representatives, and the president pro tem of the senate. The salary schedule report prepared by the superintendent shall include, in addition to other matters deemed pertinent to the superintendent, a comparison of the salaries of police officers of the three largest police departments in the state. The governor may make additional recommendations to the report and forward them to the speaker of the house of representatives and the president pro tem of the senate. The speaker of the house of representatives and the president pro tem of the senate may assign the salary schedule report to the appropriate standing committees to review the salary comparisons to ensure that parity in the salary of members of the highway patrol and officers of the three largest police departments is maintained. The superintendent of the highway patrol shall testify before the appropriate committee on the salary schedule report if called upon by such committee. The "service" of a member of the patrol, who has served in the Armed Forces of the United States and who has subsequently been reinstated as a member of the patrol within ninety days after receiving a discharge other than dishonorable from the Armed Forces of the United States, shall be considered service with the patrol as a member of the patrol rendered since last becoming a member prior to entrance into the Armed Forces of the United States; except that no member shall be entitled to any credit, privilege or benefit provided by this chapter if such member voluntarily extends or participates in an extension of the period of service, whether by reenlistment, waiver of discharge, acceptance of commission or any other action, with the Armed Forces beyond the period of service for which such member was originally commissioned, enlisted, inducted or called.

(RSMo 1939 § 8351, A.L. 1945 p. 976, A. 1949 H.B. 2003, A.L. 1994 H.B. 1437 & 1148, A.L. 2003 S.B. 212 & 220 merged with S.B. 468)



Section 43.090 Clerical force--offices and equipment--radio station.

Clerical force--offices and equipment--radio station.

43.090. The superintendent shall employ such clerical force, radio operators, and other subordinates, and shall provide such office equipment, stationery, postage supplies, communication and telephone facilities as he or she shall deem necessary for general headquarters located at Jefferson City, Missouri, and shall also provide offices, equipment, stationery, postage, clerical force, communication, telephone, and other subordinates for the headquarters of each troop or division of the patrol. The state highway patrol communications division shall be under the control of and at the service of the superintendent for such regular and emergency communications and service as the superintendent may require.

(RSMo 1939 § 8365, A.L. 1943 p. 652, A.L. 1949 p. 293, A.L. 2007 H.B. 41 merged with H.B. 405)

Effective 5-09-07 (H.B. 405)

8-28-07 (H.B. 41)



Section 43.100 Salaries and expenses for highway work, how paid.

Salaries and expenses for highway work, how paid.

43.100. All expenses of members of the patrol and all expenditures for vehicles, equipment, arms, ammunition, supplies and all other expenditures for the operation and maintenance of the patrol in the enforcement of any state motor vehicle law or in the regulation of traffic on highways maintained and constructed by the state highways and transportation commission under the duties described in section 43.160 shall be paid monthly, except salaries of members of the patrol and salaries of subordinates and clerical force which shall be paid in semimonthly or monthly installments as designated by the commissioner of administration, and shall be paid by the state treasurer out of the proceeds of state motor vehicle fees and license taxes and state taxes on the sale or use of motor vehicle fuels as provided in section 30(b) of article IV of the constitution of this state upon warrants drawn by the state auditor based upon bills of particular and vouchers certified by the officer or employee designated by the commission.

(L. 1943 p. 652 § 8365a, A.L. 1980 H.B. 1266)



Section 43.110 Travel expenses of patrol, how paid--fees.

Travel expenses of patrol, how paid--fees.

43.110. The necessary expenses of the members of the patrol in the performance of their duties shall be paid by the state when such members are away from their places of residence or from the troop or division to which they are assigned, subject to the approval of the superintendent. No fee shall be allowed to any person or officer for the arrest and transportation of persons arrested and transported by members of the patrol, and no witness fees shall be granted or allowed members of the patrol in criminal cases. Witness fees for members of the patrol in civil cases, and for testifying in federal court, shall be the same as provided by law, and shall be claimed and collected by members of the patrol, and promptly transmitted to the fund from which the member or employee is funded.

(RSMo 1939 § 8357, A.L. 1943 p. 652, A.L. 1947 V. I p. 322, A.L. 2007 H.B. 405)

Effective 5-09-07

CROSS REFERENCE:

Officers not to receive witness fees, 550.160



Section 43.120 Superintendent to regulate patrol--rank, appointment--officers to act in superintendent's absence--to compile criminal data.

Superintendent to regulate patrol--rank, appointment--officers to act in superintendent's absence--to compile criminal data.

43.120. 1. The superintendent shall prescribe rules for instruction and discipline and make all administrative rules and regulations and fix the hours of duty for the members of the patrol. The superintendent shall divide the state into troops and assign members of the patrol to such troops in the manner as deemed proper to carry out the purposes of this chapter. The superintendent may call members of the patrol from one troop to another.

2. The superintendent shall appoint the lieutenant colonel and five majors from within the membership. Such individuals shall serve at the superintendent's pleasure and shall return to their previously held rank after being relieved of their position duties by the present or incoming superintendent. The superintendent shall classify and rank through promotions the majors, the director of radio, captains, lieutenants, sergeants, corporals, troopers, and radio personnel from the next lower grade after not less than one year of service satisfactorily performed therein.

3. In case of the absence of the superintendent, or at the time the superintendent designates, the lieutenant colonel shall assume the duties of the superintendent. In the absence of both the superintendent and the lieutenant colonel, a major shall be designated by the superintendent or by the lieutenant colonel. In case of the disability of the superintendent and the lieutenant colonel, the governor may designate a major as acting superintendent and when so designated, the acting superintendent shall have all the powers and duties of the superintendent.

4. The superintendent shall collect, compile and keep available for the use of peace officers of the state the information as is deemed necessary for the detection of crime and identification of criminals. The superintendent shall have the authority to direct members and other employees of the patrol to carry out any public safety duty or service authorized or appropriated by the general assembly.

5. The superintendent is responsible for establishing policy, procedures, and regulations in cooperation with the law enforcement and criminal justice community in protecting the integrity of the MULES system. The superintendent shall be responsible for the administration and enforcement of all MULES policies and regulations consistent with state and federal rules, policy, and law by which the MULES system operates.

(RSMo 1939 § 8354, A.L. 1943 p. 652, A.L. 1949 p. 293 and L. 1949 p. 292 § 8348A, A. 1949 H.B. 2164, A.L. 1957 p. 619, A.L. 1982 H.B. 1720, et al., A.L. 1994 H.B. 1437 & 1148, A.L. 2005 H.B. 353, A.L. 2007 H.B. 405)

Effective 5-09-07

CROSS REFERENCE:

Bertillon system of identification of convicts, 217.315 to 217.325



Section 43.130 Uniforms--allowance to members--vehicles and equipment.

Uniforms--allowance to members--vehicles and equipment.

43.130. 1. The superintendent shall prescribe a distinctive style of uniform and badge for members of the patrol to be made of the material and of the color he specifies, and it shall be unlawful for any person to wear the prescribed uniform or badge, or any distinctive part thereof, except on order of the superintendent. The uniform shall be purchased at the times the superintendent requires, and the superintendent shall fix a uniform allowance for such purpose for each member of the patrol.

2. The members of the patrol shall, at the expense of the state, be furnished with the vehicles, equipment, arms, ammunition, supplies and insignia of office as the superintendent deems necessary, all of which shall remain the property of the state and be strictly accounted for by each member of the patrol. All such vehicles and equipment shall be distinctively marked, and all vehicles used by members of the patrol shall be distinctively lighted at night.

3. Members of the patrol shall wear their uniform and insignia of office at all times when on duty, unless otherwise designated by the superintendent.

(RSMo 1939 § 8355, A.L. 1943 p. 652, A.L. 1949 p. 293, A.L. 1957 p. 619, A.L. 1978 H.B. 1048)



Section 43.140 Members' oaths.

Members' oaths.

43.140. The members of the patrol, before entering upon the discharge of their duties, shall each take and subscribe an oath to support the constitution and laws of the United States and the state of Missouri and to faithfully demean themselves in office in the form prescribed by section 11, article VII, of the constitution of this state and they shall each faithfully perform the duties of their respective offices and safely keep and account for all moneys and property received by them.

(RSMo 1939 § 8356, A.L. 1943 p. 652, A.L. 1949 p. 293 and L. 1949 p. 292 § 8348A, A. 1949 H.B. 2164, A.L. 2007 H.B. 405)

Effective 5-09-07



Section 43.150 Removal or discipline of members of patrol, procedure.

Removal or discipline of members of patrol, procedure.

43.150. 1. After a probation period of one year the members of the patrol shall be subject to removal, reduction in rank or suspension of more than three days only for cause after a formal charge has been filed in writing before or by the superintendent and upon a finding by a majority of a board of six members randomly selected from troops or divisions other than that of the accused. The board shall be composed of six unbiased members including one nonvoting captain, one sergeant and four members of the same rank as the accused member. The randomly selected captain shall serve as presiding officer at the hearing. Within thirty days after the petition is filed, unless the accused consents to an extension of time, the board shall conduct a hearing and report to the superintendent the finding by the majority of the board, whether the charges are true and what discipline, if any, should be imposed. All lawful rules, regulations, and orders of the superintendent shall be obeyed by the members of the patrol who shall be subject to dismissal as provided or to one or more of the following:

(1) Suspension not to exceed thirty days;

(2) Fine;

(3) Reduction in rank; or

(4) Disciplinary transfer at the member's expense; as the superintendent may adjudge. Nothing in this section shall be construed to prevent nondisciplinary transfers of members if the superintendent determines that such transfers are for the good of the patrol. No hearings shall be required in the case of reprimands or suspensions of three days or less which may be imposed at the discretion of the superintendent.

2. Subject to the exceptions set forth in subsection 3, if a complaint is filed against a member, the member will be provided a copy of the complaint promptly after the complaint is filed by or received by the patrol. Unless the member consents in writing to an earlier time, the member will not be interrogated by the patrol or ordered to respond in writing in connection with the complaint until forty-eight hours after the member has received a copy of the complaint. The member will be entitled to reasonable opportunity to have counsel present during any interrogation related to the complaint. Prior to the superintendent or the patrol making an initial recommendation of discipline, the member shall be entitled to a copy of any investigation reports and any other written or recorded information or other evidence reviewed by the patrol which relates to the complaint; and the member will be afforded an opportunity to present a written response thereto.

3. Notwithstanding any provisions in the preceding subsection, the superintendent may postpone notifying the member that a complaint has been filed and may withhold the complaint and part or all of the investigation report and other evidence if the superintendent determines that such disclosures will seriously interfere with the investigation regarding that complaint or any other investigation being conducted by the patrol or will likely jeopardize the health or safety of any person. Nothing in this subsection shall be construed to limit the rights of parties to discovery in civil or criminal litigation.

(RSMo 1939 § 8353, A.L. 1949 p. 293, A.L. 1955 p. 615, A.L. 1992 S.B. 550, A.L. 1998 S.B. 659, A.L. 1999 H.B. 661)



Section 43.160 Duties of the patrol on highways.

Duties of the patrol on highways.

43.160. It shall be the duty of the patrol to police the highways constructed and maintained by the commission; to regulate the movement of traffic thereon; to enforce thereon the laws of this state relating to the operation and use of vehicles on the highways; to enforce and prevent thereon the violation of the laws relating to the size, weight and speed of commercial motor vehicles and all laws designed to protect and safeguard the highways constructed and maintained by the commission. It shall be the duty of the patrol whenever possible to determine persons causing or responsible for the breaking, damaging or destruction of any improved hard surfaced roadway, structure, sign markers, guard rail, or any other appurtenance constructed or maintained by the commission and to arrest persons criminally responsible therefor and to bring them before the proper officials for prosecution. It shall be the duty of the patrol to cooperate with such state official as may be designated by law in the collection of all state revenue derived from highway users as an incident to their use or right to use the highways of the state, including all license fees and taxes upon motor vehicles, trailers, and motor vehicle fuels, and upon, with respect to, or on the privilege of the manufacture, receipt, storage, distribution, sale or use thereof (except the sales tax on motor vehicles and trailers, and all property taxes).

(RSMo 1939 § 8358, A.L. 1945 p. 977)



Section 43.170 Must stop on signal of member of patrol--penalty.

Must stop on signal of member of patrol--penalty.

43.170. It shall be the duty of the operator or driver of any vehicle or the rider of any animal traveling on the highways of this state to stop on signal of any member of the patrol and to obey any other reasonable signal or direction of such member of the patrol given in directing the movement of traffic on the highways. Any person who willfully fails or refuses to obey such signals or directions or who willfully resists or opposes a member of the patrol in the proper discharge of his duties shall be guilty of a misdemeanor and on conviction thereof shall be punished as provided by law for such offenses.

(RSMo 1939 § 8361)



Section 43.180 Powers of patrol members--investigation of crime, how paid for.

Powers of patrol members--investigation of crime, how paid for.

43.180. The members of the state highway patrol, with the exception of the director of radio and radio personnel, shall have full power and authority as now or hereafter vested by law in peace officers when working with and at the special request of the sheriff of any county, or the chief of police of any city, or under the direction of the superintendent of the state highway patrol, or in the arrest of anyone violating any law in their presence or in the apprehension and arrest of any fugitive from justice on any felony violation. The members of the state highway patrol shall have full power and authority to make investigations connected with any crime of any nature. The expense for the patrol's operation under this section shall be paid monthly by the state treasurer chargeable to the general revenue fund.

(L. 1943 p. 652 § 8358a, A.L. 1949 p. 293, A.L. 1988 S.B. 423)

Effective 5-13-88



Section 43.190 Authority to arrest, pursue violators.

Authority to arrest, pursue violators.

43.190. The members of the patrol, with the exception of the director of radio and radio personnel, are hereby declared to be officers of the state of Missouri and shall be so deemed and taken in all courts having jurisdiction of offenses against the laws of this state. The members of the patrol shall have the powers now or hereafter vested by law in peace officers except the serving or execution of civil process. The members of the patrol shall have authority to arrest without writ, rule, order or process any person detected by him in the act of violating any law of this state. When a member of the patrol is in pursuit of a violator or suspected violator and is unable to arrest such violator or suspected violator within the limits of the district or territory over which the jurisdiction of such member of the patrol extends, he shall be and is hereby authorized to continue in pursuit of such violator or suspected violator into whatever part of this state may be reasonably necessary to effect the apprehension and arrest of the same and to arrest such violator or suspected violator wherever he may be overtaken.

(RSMo 1939 § 8359, A.L. 1949 p. 293)



Section 43.195 Authority to arrest upon reasonable grounds for motor vehicle violations.

Authority to arrest upon reasonable grounds for motor vehicle violations.

43.195. Any member of the Missouri state highway patrol may arrest on view, and without a warrant, any person he sees violating or who he has reasonable grounds to believe has violated any law of this state relating to the operation of motor vehicles.

(L. 1965 p. 150 § 1)



Section 43.200 Search and seizure powers of highway patrol--authority to serve warrants, participation of sheriff--instruction of officers.

Search and seizure powers of highway patrol--authority to serve warrants, participation of sheriff--instruction of officers.

43.200. 1. The members of the patrol shall have the right and power of search and seizure to take from any person under arrest or about to be arrested deadly or dangerous weapons in the possession of such person, and to search and seize on a public highway of this state, or off the public highways of this state as an incident to an arrest made following a hot pursuit from a public highway.

2. When ordered to any county or municipality in this state by the governor because of civil disorder, members of the patrol during that time may exercise all powers of search and seizure in the same manner and to the same extent as any sheriff in this state.

3. The members of the highway patrol may request that the prosecuting or circuit attorney apply for, and members of the highway patrol may serve, search warrants anywhere within the state of Missouri, provided the sheriff of the county in which the warrant is to be served, or his designee, shall be notified upon application by the applicant of the search warrant except for offenses pertaining to driving while intoxicated. The sheriff or his or her designee shall participate in serving the search warrant except for offenses pertaining to driving while intoxicated and the investigation of motor vehicle traffic accidents. Any designee of the sheriff shall be a deputy sheriff or other person certified as a peace officer under chapter 590. The sheriff shall always have a designee available.

4. The superintendent of the highway patrol shall see that every member of the highway patrol is thoroughly instructed in the powers of police officers to arrest for misdemeanors and felonies and to search and seize in order that no person or citizen traveling in this state shall be hindered, stopped, or arrested or his person or property searched or seized without constitutional grounds existing therefor.

(RSMo 1939 § 8362, A.L. 1958 2d Ex. Sess. p. 174, A.L. 1969 3d Ex. Sess. H.B. 18, A.L. 1985 H.B. 671, A.L. 1992 H.B. 852, A.L. 1995 H.B. 461, A.L. 2009 H.B. 685)

CROSS REFERENCE:

Animal protection, highway patrol's powers and duties, 578.030



Section 43.210 Person arrested to be dealt with according to law.

Person arrested to be dealt with according to law.

43.210. Any person arrested by a member of the patrol shall forthwith be taken by such member before the court or associate circuit judge having jurisdiction of the crime whereof such person so arrested is charged there to be dealt with according to law.

(RSMo 1939 § 8360)



Section 43.220 No authority to exceed duties authorized in this chapter.

No authority to exceed duties authorized in this chapter.

43.220. Neither the governor nor the superintendent shall have any power, right or authority to command, order or direct any member of the patrol to perform any duty or service not authorized under state statute.

(RSMo 1939 § 8363, A.L. 2007 H.B. 41)



Section 43.250 Law enforcement officers to file accident reports with patrol, when.

Law enforcement officers to file accident reports with patrol, when.

43.250. Every law enforcement officer who investigates a vehicle accident resulting in injury to or death of a person, or total property damage to an apparent extent of five hundred dollars or more to one person, or who otherwise prepares a written or computer-generated report as a result of an investigation either at the time of and at the scene of the accident or thereafter by interviewing the participants or witnesses, shall forward a report of such accident to the superintendent of the Missouri state highway patrol within ten days after his or her investigation of the accident, except that upon the approval of the superintendent of the Missouri state highway patrol the report may be forwarded at a time and/or in a form other than as required in this section.

(L. 1973 H.B. 536 § 1, A.L. 1979 H.B. 167, A.L. 2004 H.B. 1660)



Section 43.251 Report forms--how provided, contents--approval by superintendent.

Report forms--how provided, contents--approval by superintendent.

43.251. 1. The Missouri division of highway safety shall prepare and upon request supply to police departments, sheriffs, and other appropriate agencies or individuals forms for written accident reports as required by section 43.250 and this section. Reports shall call for sufficiently detailed information to disclose, with reference to a vehicle accident, the cause, conditions then existing and the persons and vehicles involved.

2. Every written or computer-generated accident report required to be made shall be submitted on the appropriate form or in the appropriate computer format approved by the superintendent of the Missouri state highway patrol and shall contain all the information required therein unless not available.

(L. 1973 H.B. 536 § 2, A.L. 2004 H.B. 1660)



Section 43.252 Highway patrol traffic records fund created, moneys to be deposited into fund.

Highway patrol traffic records fund created, moneys to be deposited into fund.

43.252. All moneys received by the superintendent of the Missouri highway patrol for the copying of reports, photographs, and other related materials of highway patrol-investigated motor vehicle accidents and for requests for specialized statistical computer analysis of motor vehicle accident investigation data shall be deposited in the state treasury to the credit of the "Highway Patrol Traffic Records Fund" which is hereby created. Notwithstanding the provisions of section 33.080 to the contrary, if the moneys collected and deposited into the fund are not totally expended annually by the highway patrol at the end of the biennium, such unexpended moneys in such fund shall remain in the fund and shall not revert to the state general revenue fund.

(L. 2003 S.B. 675)



Section 43.260 Sale of patrol's surplus motor vehicles and watercraft--preferences to political subdivisions.

Sale of patrol's surplus motor vehicles and watercraft--preferences to political subdivisions.

43.260. Notwithstanding other provisions of law to the contrary, the Missouri state highway patrol is hereby authorized to sell surplus highway patrol motor vehicles, watercraft, watercraft motors, and trailers. Sales to municipal, county, political subdivisions or state governmental agencies shall be given preference over sales to the general public. Vehicles, watercraft, watercraft motors, and trailers may be offered for sale only after approval is given in writing by the commissioner of administration and an evaluation is made of each asset and a price determined by the commissioner of administration. The highway patrol shall accept not less than the amount authorized by the commissioner of administration for the sale of vehicles, watercraft, watercraft motors, and trailers.

(L. 1983 S.B. 345 § 1, A.L. 1988 S.B. 423, A.L. 1998 H.B. 1562, A.L. 2012 H.B. 1424)



Section 43.265 Motor vehicle, aircraft, and watercraft revolving fund, purpose--exempt from transfer to general revenue.

Motor vehicle, aircraft, and watercraft revolving fund, purpose--exempt from transfer to general revenue.

43.265. There is hereby created in the state treasury the "Highway Patrol's Motor Vehicle, Aircraft, and Watercraft Revolving Fund", which shall be administered by the superintendent of the highway patrol. All funds received by the highway patrol from:

(1) Any source for purchase and maintenance of highway patrol motor vehicles, watercraft, watercraft motors, and trailers;

(2) Any source for reimbursement of costs associated with the official use of highway patrol vehicles;

(3) Any source for restitution for damage to or loss of a highway patrol vehicle or aircraft;

(4) Any other source for the purchase and maintenance of highway patrol aircraft or aircraft parts; and

(5) Government agencies for the reimbursement of costs associated with aircraft flights flown on their behalf by the highway patrol;

shall be credited to the fund. The state treasurer is the custodian of the fund and shall approve disbursements from the fund subject to appropriation and as provided by law and the constitution of this state at the request of the superintendent of the highway patrol. The balances from this fund shall be used for the purchase and maintenance of highway patrol motor vehicles, highway patrol watercraft, watercraft motors, and trailers, highway patrol aircraft or aircraft parts and operational costs. Prior to obligating any funds for the purchase of an individual unit that costs in excess of one hundred thousand dollars, the highway patrol shall receive a specific appropriation from the general assembly for the particular purchase. Any unexpended balance in the fund at the end of the fiscal year shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

(L. 1983 S.B. 345 § 2, A.L. 1995 H.B. 440, A.L. 1997 H.B. 697, A.L. 2001 H.B. 163, A.L. 2012 H.B. 1424, A.L. 2013 S.B. 236)



Section 43.270 Criminal justice network and technology revolving fund, purpose.

Criminal justice network and technology revolving fund, purpose.

43.270. There is hereby created in the state treasury the "Criminal Justice Network and Technology Revolving Fund", which will be administered by the superintendent of the highway patrol. All funds associated with the criminal justice network received by the highway patrol shall be credited to the fund. The state treasurer is the custodian of the fund and shall approve disbursements from the fund subject to appropriation and as provided by law and the constitution of this state at the request of the superintendent of the highway patrol. The balances from this fund shall be used for the procurement of telecommunications and computer equipment, services, and software associated with connection to the criminal justice network. Any unexpended balance in the fund at the end of the fiscal year shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund. All funds associated with MULES in the office of administration's revolving administrative trust fund shall be transferred to the criminal justice network and technology revolving fund on August 28, 1997.

(L. 1997 H.B. 697 § 1)



Section 43.300 Division created.

Division created.

43.300. Notwithstanding the provisions of subsection 1 of section 43.025, there is hereby created within the Missouri state highway patrol a "Governor's Security Division".

(L. 2005 H.B. 353)



Section 43.310 Director, appointed by superintendent--responsibility.

Director, appointed by superintendent--responsibility.

43.310. The superintendent of the Missouri state highway patrol shall appoint from the membership of the patrol, a director of the governor's security division who shall be responsible for the operation of the division.

(L. 2005 H.B. 353)



Section 43.320 Assignment of highway patrol members to division--allocation of costs.

Assignment of highway patrol members to division--allocation of costs.

43.320. 1. The superintendent of the Missouri state highway patrol may assign highway patrol members under the superintendent's command to serve in the governor's security division on a permanent or temporary basis.

2. All salaries, expenses and other costs relating to the assignment of Missouri state highway patrol members to the governor's security division shall be paid within the limits of appropriations from general revenue, or from such other funding as may be authorized by the general assembly.

(L. 2005 H.B. 353)



Section 43.330 Duties of director.

Duties of director.

43.330. 1. The director of the governor's security division shall provide transportation, security, and protection for the governor and the governor's immediate family.

2. At the discretion of the superintendent, the director of the governor's security division may also provide transportation, security, and protection for other public officials.

(L. 2005 H.B. 353)



Section 43.350 Division established.

Division established.

43.350. Notwithstanding the provisions of subsection 1 of section 43.025, there is hereby created within the Missouri state highway patrol a "Division of Drug and Crime Control".

(L. 1983 S.B. 294 § 1)



Section 43.360 Director--appointment, qualification, duties.

Director--appointment, qualification, duties.

43.360. The superintendent of the Missouri state highway patrol shall appoint from the membership of the patrol, a director of the division of drug and crime control who shall be responsible for the operation of the division.

(L. 1983 S.B. 294 § 2)



Section 43.370 Personnel, compensation, expenses.

Personnel, compensation, expenses.

43.370. 1. The superintendent of the Missouri state highway patrol may assign highway patrol members under his command to serve in the division of drug and crime control on a permanent or temporary basis.

2. All salaries, expenses and other costs relating to the assignment of Missouri state highway patrol members to the division of drug and crime control shall be paid within the limits of appropriations from general revenue, or from such other funding as may be authorized by the general assembly.

(L. 1983 S.B. 294 § 3)



Section 43.380 Investigations, powers, procedure.

Investigations, powers, procedure.

43.380. 1. The director of the division of drug and crime control shall initiate the investigation of any suspected crime or criminal activity within this state at the request of the attorney general, when the attorney general has authority to initiate legal action with respect to the matter to be investigated, or at the request of any chief of police, prosecuting attorney, sheriff or the superintendent of the Missouri state highway patrol.

2. If the attorney general or the superintendent of the highway patrol request the director of the division of drug and crime control to undertake any investigation under this section other than a drug-related investigation, the director shall notify as soon as practical the chief of police, prosecuting attorney, or sheriff having jurisdiction in the area in which the pending investigation will be conducted of such pending investigation unless such official is a subject in the investigation or is implicated or allegedly involved in the investigation.

(L. 1983 S.B. 294 § 4)



Section 43.390 Division created--director appointment--powers of officers--salaries, expenses and compensation.

Division created--director appointment--powers of officers--salaries, expenses and compensation.

43.390. 1. Notwithstanding the provisions of subsection 1 of section 43.025, there is hereby created within the Missouri state highway patrol a "Division of Water Patrol".

2. The superintendent of the Missouri state highway patrol shall appoint a director of the division of water patrol who shall be responsible for the operation of the division.

3. The superintendent of the Missouri state highway patrol may assign highway patrol members under the superintendent's command to serve in the division of water patrol on a permanent or temporary basis.

4. All officers assigned to the division of water patrol shall be vested with the powers prescribed in sections 306.165, 306.167, and 306.168.

5. All salaries, expenses, and other costs relating to the assignment of Missouri state highway patrol members to the division of water patrol shall be paid within the limits of appropriations from general revenue, the Missouri state water patrol* fund established in section 306.185, or from such other funding as may be authorized by the general assembly.

(L. 2010 H.B. 1868)

*"Missouri state water patrol" changed to "water patrol division" by 306.010, 2010.



Section 43.400 Definitions.

Definitions.

43.400. As used in sections 43.400 to 43.410, the following terms mean:

(1) "Missing child" or "missing juvenile", any person who is under the age of seventeen years, whose temporary or permanent residence is in the state of Missouri or who is believed to be within the state of Missouri, whose location has not been determined, and who has been reported as missing to a law enforcement agency;

(2) "Missing child report", a report prepared on a standard form supplied by the Missouri state highway patrol for the use by private citizens and law enforcement agencies to report missing children or missing juvenile information to the Missouri state highway patrol;

(3) "Missing person", a person who is missing and meets one of the following characteristics:

(a) Is physically or mentally disabled to the degree that the person is dependent upon an agency or another individual;

(b) Is missing under circumstances indicating that the missing person's safety may be in danger;

(c) Is missing under involuntary or unknown circumstances; subject to the provisions of (a), (b), (d), (e), and (f) of this subsection;

(d) Is a child or juvenile runaway from the residence of a parent, legal guardian, or custodian;

(e) Is a child and is missing under circumstances indicating that the person was or is in the presence of or under the control of a party whose presence or control was or is in violation of a permanent or temporary court order and fourteen or more days have elapsed, during which time the party has failed to file any pleading with the court seeking modification of the permanent or temporary court order;

(f) Is missing under circumstances indicating that the person was or is in the presence of or under the control of a party whose presence or control was or is in violation of a permanent or temporary court order and there are reasonable grounds to believe that the person may be taken outside of the United States;

(4) "Patrol", the Missouri state highway patrol;

(5) "Registrar", the state registrar of vital statistics.

(L. 1985 H.B. 366, et al. § 5, A.L. 1988 H.B. 1272, et al., A.L. 2003 S.B. 30)



Section 43.401 Reports, information to be included, entry of data into computer systems--patrol to be notified, when--report to be maintained as record during investigation.

Reports, information to be included, entry of data into computer systems--patrol to be notified, when--report to be maintained as record during investigation.

43.401. 1. The reporting of missing persons by law enforcement agencies, private citizens, and the responsibilities of the patrol in maintaining accurate records of missing persons are as follows:

(1) A person may file a complaint of a missing person with a law enforcement agency having jurisdiction. The complaint shall include, but need not be limited to, the following information:

(a) The name of the complainant;

(b) The relationship of the complainant to the missing person;

(c) The name, age, address, and all identifying characteristics of the missing person;

(d) The length of time the person has been missing;

(e) All other information deemed relevant by either the complainant or the law enforcement agency;

(2) A report of the complaint of a missing person shall be immediately entered into the Missouri uniform law enforcement system (MULES) and the National Crime Information Center (NCIC) system by the law enforcement agency receiving the complaint, and disseminated to other law enforcement agencies who may come in contact with or be involved in the investigation or location of a missing person;

(3) A law enforcement agency with which a complaint of a missing child has been filed shall prepare, as soon as practicable, a standard missing child report. The missing child report shall be maintained as a record by the reporting law enforcement agency during the course of an active investigation;

(4) Upon the location of a missing person, or the determination by the law enforcement agency of jurisdiction that the person is no longer missing, the law enforcement agency which reported the missing person shall immediately remove the record of the missing person from the MULES and NCIC files.

2. No law enforcement agency shall prevent an immediate active investigation on the basis of an agency rule which specifies an automatic time limitation for a missing person investigation.

(L. 1988 H.B. 1272, et al., A.L. 1994 S.B. 661)



Section 43.402 Missing persons unit established, duties.

Missing persons unit established, duties.

43.402. The superintendent of the patrol shall organize a missing persons unit within the patrol, which unit shall be the central repository for this state for information regarding missing persons. The head of this missing person unit shall, with the approval of the superintendent of the patrol, establish the services deemed necessary to aid in the location of missing persons including, but not limited to, the following:

(1) Collecting and disseminating information regarding missing persons in order to assist in locating such persons;

(2) Establishing a system of interstate and intrastate communication of information relating to children determined to be missing by the parent, guardian, or legal custodian of the child, or by a law enforcement agency;

(3) Providing a centralized file for the exchange of information on missing children with appropriate private or federal agencies which serve as national coordinators of missing children incidents;

(4) Assisting in the investigation of reports of missing persons by a uniformed or commissioned member of the patrol.

(L. 1988 H.B. 1272, et al., A.L. 1990 H.B. 1370, et al.)



Section 43.403 Responsibilities of other agencies.

Responsibilities of other agencies.

43.403. The director of the department of social services, the director of the department of mental health, school districts, and juvenile courts, shall establish appropriate procedures to ensure that all possible instances of missing children are reported to the appropriate law enforcement agency or the highway patrol as required by sections 43.400 to 43.409.

(L. 1988 H.B. 1272, et al.)



Section 43.404 Parent or guardian may report missing child, when, duty to notify patrol when child located.

Parent or guardian may report missing child, when, duty to notify patrol when child located.

43.404. Any parent, guardian, or legal custodian may submit a missing child report to the patrol on any child whose whereabouts are unknown, regardless of the circumstances, subsequent to the reporting of such to the appropriate law enforcement agency within the county in which the child became missing. Each of the reports so made by any parent, guardian, or legal custodian shall be included in the records of the patrol concerning the missing child in question. The parent, guardian, or legal custodian responsible for notifying the patrol or a law enforcement agency of a missing child shall immediately notify such agency or the patrol when the location of the child reported missing has been determined.

(L. 1988 H.B. 1272, et al.)



Section 43.405 False reports, penalty.

False reports, penalty.

43.405. A person who knowingly makes a false report of a missing person, or knowingly makes a false statement in any such report, to a law enforcement agency is guilty of a class A misdemeanor.

(L. 1988 H.B. 1272, et al.)



Section 43.406 Missing children, patrol may notify registrar of vital statistics and last known school attended.

Missing children, patrol may notify registrar of vital statistics and last known school attended.

43.406. 1. Upon receipt of a report of a missing child, the patrol may notify the state registrar of vital statistics of the disappearance and may provide the registrar with information concerning the identity of the missing child.

2. If the patrol has reason to believe that a missing child has been enrolled in a specific Missouri elementary or secondary school, the patrol shall notify the last such known school of the disappearance.

3. The patrol shall by rule determine the manner and form of notices and information required by sections 43.406 to 43.409.

(L. 1988 H.B. 1272, et al.)



Section 43.407 Birth certificate records of missing children to be flagged at request of patrol.

Birth certificate records of missing children to be flagged at request of patrol.

43.407. 1. Upon notification by the patrol that a child born in this state is missing, the registrar shall mark the birth certificate record of that child in such a manner that whenever a copy of the birth certificate or information regarding the birth record is requested, the registrar shall be alerted to the fact that the certificate is that of a missing child.

2. In response to any inquiry, the registrar may provide a copy of a birth certificate or information concerning the birth record of any child whose record is marked pursuant to this section, but shall proceed as follows:

(1) When a copy of the birth certificate of a child whose record has been marked is requested in person, the registrar's personnel accepting the request shall immediately notify his supervisor. The person making the request shall complete a form supplying his name, address, telephone number, Social Security number and relationship to the missing child and the name, address and birth date of the missing child. The driver's license of the person making the request, if available, shall be photocopied and returned to him. The registrar's personnel shall note the physical description of the person making the request, and, upon the latter's departure from the registrar's office, the supervisor shall immediately notify the missing persons unit of the highway patrol as to the request and the information obtained pursuant to this subsection. The registrar shall retain the form completed by the person making the request.

(2) When a copy of the birth certificate of a child whose record has been marked is requested in writing, the registrar's personnel receiving the request shall immediately notify his supervisor. The supervisor shall immediately notify the missing persons unit of the highway patrol as to the request and shall provide a copy of the written request. The registrar shall retain the original written request.

(L. 1988 H.B. 1272, et al.)



Section 43.408 School records of missing children to be flagged at request of patrol.

School records of missing children to be flagged at request of patrol.

43.408. 1. Upon notification by the patrol of a child's disappearance, a school in which the child is currently or was previously enrolled shall mark the record of that child in such a manner that whenever a copy of or information regarding the record is requested, the school shall be alerted to the fact that the record is that of a missing child. The school shall immediately report to the missing persons unit of the highway patrol any request concerning marked records or knowledge as to the whereabouts of any missing child.

2. Within fourteen days after enrolling a transfer student, the elementary or secondary school personnel shall request directly from the student's previous school a certified copy of his record. The requesting school shall exercise due diligence in obtaining the copy of the record requested. Any elementary or secondary school requested to forward a copy of a transferring student's record to the new school shall comply unless the record has been marked pursuant to subsection 1 of this section, in which case the copy shall not be forwarded and the requested school shall notify the missing persons unit of the highway patrol of the request.

(L. 1988 H.B. 1272, et al.)



Section 43.409 Registrar and school to be notified when missing child is located.

Registrar and school to be notified when missing child is located.

43.409. Upon learning of the recovery of a missing child, the patrol shall notify the registrar and any school previously informed of the child's disappearance. Thereupon, both the registrar and the school shall remove the mark from the child's records.

(L. 1988 H.B. 1272, et al.)



Section 43.410 Coroner to furnish fingerprints and dental records of certain deceased to highway patrol--duties of patrol--medical and dental records of missing child to be furnished to patrol.

Coroner to furnish fingerprints and dental records of certain deceased to highway patrol--duties of patrol--medical and dental records of missing child to be furnished to patrol.

43.410. 1. Every county coroner or medical examiner promptly shall furnish the Missouri state highway patrol with copies of fingerprints on standardized fingerprint cards, personal descriptions and other identifying data, including date and place of death, of all deceased persons whose deaths are in a classification requiring inquiry by the coroner or medical examiner where the deceased is not identified or the coroner or medical examiner is not satisfied with the decedent's identification. In any case where it is not physically possible to furnish prints of the ten fingers of the deceased, prints or partial prints of any fingers with other identifying data shall be forwarded by the county coroner or medical examiner to the highway patrol.

2. In addition to the foregoing provisions of this section, the county coroner or medical examiner shall cause a dentist to carry out a dental examination of the deceased. The coroner or medical examiner shall forward the dental records to the Missouri state highway patrol on a form supplied by the highway patrol for such purpose.

3. The Missouri state highway patrol shall compare the fingerprints received from the county coroner or medical examiner to fingerprints on file with the Missouri state highway patrol or with other law enforcement agencies for purposes of attempting to determine the identity of the deceased. Other descriptive data supplied with the fingerprints shall also be compared to records concerning missing persons. The highway patrol shall submit the results of the comparisons to the appropriate coroner or medical examiner and if a tentative or positive identification is made, to the law enforcement authority which submitted the report of the missing person.

4. When any person makes a report of a missing child to a law enforcement authority, the authority shall request a member of the family or next of kin of the missing child to authorize the release of the medical and dental records of the person reported missing to the law enforcement agency making the initial report and to the Missouri state highway patrol.

5. The Missouri state highway patrol shall compare the dental records received from the coroner or medical examiner to dental records of missing children on file with the highway patrol or other law enforcement agency. The department shall submit the results of the comparison to the coroner or medical examiner and if a tentative or positive identification is made, to the law enforcement authority which submitted the report of the missing child.

(L. 1985 H.B. 366, et al. § 6)



Section 43.500 Definitions.

Definitions.

43.500. As used in sections 43.500 to 43.543, the following terms mean:

(1) "Administration of criminal justice", performance of any of the following activities: detection, apprehension, detention, pretrial release, post-trial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The administration of criminal justice shall include criminal identification activities and the collection, storage, and dissemination of criminal history information, including fingerprint searches, photographs, and other unique biometric identification;

(2) "Central repository", the division within the Missouri state highway patrol responsible for compiling and disseminating complete and accurate criminal history records and for compiling, maintaining, and disseminating criminal incident and arrest reports and statistics;

(3) "Committee", criminal records and justice information advisory committee;

(4) "Comparable ordinance violation", a violation of an ordinance having all the essential elements of a statutory felony or a class A misdemeanor;

(5) "Criminal history record information", information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, informations, or other formal criminal charges, and any disposition arising therefrom, sentencing, correctional supervision, and release;

(6) "Final disposition", the formal conclusion of a criminal proceeding at whatever stage it occurs in the criminal justice system;

(7) "Missouri charge code", a unique number assigned by the office of state courts administrator to an offense for tracking and grouping offenses. Beginning January 1, 2005, the complete charge code shall consist of digits assigned by the office of state courts administrator, the two-digit national crime information center modifiers and a single digit designating attempt, accessory, or conspiracy. The only exception to the January 1, 2005, date shall be the courts that are not using the statewide court automation case management pursuant to section 476.055; the effective date will be as soon thereafter as economically feasible for all other courts;

(8) "State offense cycle number", a unique number, supplied by or approved by the Missouri state highway patrol, on the state criminal fingerprint card. The offense cycle number, OCN, is used to link the identity of a person, through unique biometric identification, to one or many offenses for which the person is arrested or charged. The OCN will be used to track an offense incident from the date of arrest to the final disposition when the offender exits from the criminal justice system;

(9) "Unique biometric identification", automated methods of recognizing and identifying an individual based on a physiological characteristic. Biometric identification methods may include but are not limited to facial recognition, fingerprints, palm prints, hand geometry, iris recognition, and retinal scan.

(L. 1986 H.B. 873 & 874 § 1, A.L. 2003 S.B. 184, A.L. 2009 H.B. 62)



Section 43.503 Arrest, charge and disposition of misdemeanors and felonies to be sent to highway patrol--procedure for certain juveniles.

Arrest, charge and disposition of misdemeanors and felonies to be sent to highway patrol--procedure for certain juveniles.

43.503. 1. For the purpose of maintaining complete and accurate criminal history record information, all police officers of this state, the clerk of each court, the department of corrections, the sheriff of each county, the chief law enforcement official of a city not within a county and the prosecuting attorney of each county or the circuit attorney of a city not within a county shall submit certain criminal arrest, charge, and disposition information to the central repository for filing without undue delay in the form and manner required by sections 43.500 to 43.543.

2. All law enforcement agencies making misdemeanor and felony arrests as determined by section 43.506 shall furnish without undue delay, to the central repository, fingerprints, photograph, and if available, any other unique biometric identification collected, charges, appropriate charge codes, and descriptions of all persons who are arrested for such offenses on standard fingerprint forms supplied or approved by the highway patrol or electronically in a format and manner approved by the highway patrol and in compliance with the standards set by the Federal Bureau of Investigation in its Automated Fingerprint Identification System or its successor program. All such agencies shall also notify the central repository of all decisions not to refer such arrests for prosecution. An agency making such arrests may enter into arrangements with other law enforcement agencies for the purpose of furnishing without undue delay such fingerprints, photograph, and if available, any other unique biometric identification collected, charges, appropriate charge codes, and descriptions to the central repository upon its behalf.

3. In instances where an individual less than seventeen years of age and not currently certified as an adult is taken into custody for an offense which would be a felony if committed by an adult, the arresting officer shall take fingerprints for the central repository. These fingerprints shall be taken on fingerprint cards supplied by or approved by the highway patrol or transmitted electronically in a format and manner approved by the highway patrol and in compliance with the standards set by the Federal Bureau of Investigation in its Automated Fingerprint Identification System or its successor program. The fingerprint cards shall be so constructed that the name of the juvenile should not be made available to the central repository. The individual's name and the unique number associated with the fingerprints and other pertinent information shall be provided to the court of jurisdiction by the agency taking the juvenile into custody. The juvenile's fingerprints and other information shall be forwarded to the central repository and the courts without undue delay. The fingerprint information from the card shall be captured and stored in the automated fingerprint identification system operated by the central repository. In the event the fingerprints are found to match other tenprints or unsolved latent prints, the central repository shall notify the submitting agency who shall notify the court of jurisdiction as per local agreement. Under section 211.031, in instances where a juvenile over fifteen and one-half years of age is alleged to have violated a state or municipal traffic ordinance or regulation, which does not constitute a felony, and the juvenile court does not have jurisdiction, the juvenile shall not be fingerprinted unless certified as an adult.

4. Upon certification of the individual as an adult, the certifying court shall order a law enforcement agency to immediately fingerprint and photograph the individual and certification papers will be forwarded to the appropriate law enforcement agency with the order for fingerprinting. The law enforcement agency shall submit such fingerprints, photograph, and certification papers to the central repository within fifteen days and shall furnish the offense cycle number associated with the fingerprints to the prosecuting attorney or the circuit attorney of a city not within a county and to the clerk of the court ordering the subject fingerprinted. If the juvenile is acquitted of the crime and is no longer certified as an adult, the prosecuting attorney shall notify within fifteen days the central repository of the change of status of the juvenile. Records of a child who has been fingerprinted and photographed after being taken into custody shall be closed records as provided under section 610.100 if a petition has not been filed within thirty days of the date that the child was taken into custody; and if a petition for the child has not been filed within one year of the date the child was taken into custody, any records relating to the child concerning the alleged offense may be expunged under the procedures in sections 610.122 to 610.126.

5. The prosecuting attorney of each county or the circuit attorney of a city not within a county or the municipal prosecuting attorney shall notify the central repository on standard forms supplied by the highway patrol or in a manner approved by the highway patrol of his or her decision to not file a criminal charge on any charge referred to such prosecuting attorney or circuit attorney for criminal charges. All records forwarded to the central repository and the courts by prosecutors or circuit attorneys as required by sections 43.500 to 43.530 shall include the state offense cycle number of the offense, the charge code for the offense, and the originating agency identifier number of the reporting prosecutor, using such numbers as assigned by the highway patrol.

6. The clerk of the courts of each county or city not within a county or municipal court clerk shall furnish the central repository, on standard forms supplied by the highway patrol or in a manner approved by the highway patrol, with a record of all charges filed, including all those added subsequent to the filing of a criminal court case, amended charges, and all final dispositions of cases for which the central repository has a record of an arrest or a record of fingerprints reported pursuant to sections 43.500 to 43.506. Such information shall include, for each charge:

(1) All judgments of not guilty, acquittals on the ground of mental disease or defect excluding responsibility, judgments or pleas of guilty including the sentence, if any, or probation, if any, pronounced by the court, nolle pros, discharges, releases and dismissals in the trial court;

(2) Court orders filed with the clerk of the courts which reverse a reported conviction or vacate or modify a sentence;

(3) Judgments terminating or revoking a sentence to probation, supervision or conditional release and any resentencing after such revocation; and

(4) The offense cycle number of the offense, and the originating agency identifier number of the sentencing court, using such numbers as assigned by the highway patrol.

7. The clerk of the courts of each county or city not within a county shall furnish, to the department of corrections or department of mental health, court judgment and sentence documents and the state offense cycle number and the charge code of the offense which resulted in the commitment or assignment of an offender to the jurisdiction of the department of corrections or the department of mental health if the person is committed pursuant to chapter 552. This information shall be reported to the department of corrections or the department of mental health at the time of commitment or assignment. If the offender was already in the custody of the department of corrections or the department of mental health at the time of such subsequent conviction, the clerk shall furnish notice of such subsequent conviction to the appropriate department by certified mail, return receipt requested, or in a manner and format mutually agreed to, within fifteen days of such disposition.

8. Information and fingerprints, photograph and if available, * any other unique biometric identification collected, forwarded to the central repository, normally obtained from a person at the time of the arrest, may be obtained at any time the subject is in the criminal justice system or committed to the department of mental health. A law enforcement agency or the department of corrections may fingerprint, photograph, and capture any other unique biometric identification of the person unless collecting other unique biometric identification of the person is not financially feasible for the law enforcement agency, and obtain the necessary information at any time the subject is in custody. If at the time of any court appearance, the defendant has not been fingerprinted and photographed for an offense in which a fingerprint and photograph is required by statute to be collected, maintained, or disseminated by the central repository, the court shall order a law enforcement agency or court marshal to fingerprint and photograph immediately the defendant. The order for fingerprints shall contain the offense, charge code, date of offense, and any other information necessary to complete the fingerprint card. The law enforcement agency or court marshal shall submit such fingerprints, photograph, and if available, any other unique biometric identification collected, to the central repository without undue delay and within thirty days and shall furnish the offense cycle number associated with the fingerprints to the prosecuting attorney or the circuit attorney of a city not within a county and to the court clerk of the court ordering the subject fingerprinted.

9. The department of corrections and the department of mental health shall furnish the central repository with all information concerning the receipt, escape, execution, death, release, pardon, parole, commutation of sentence, granting of executive clemency, legal name change, or discharge of an individual who has been sentenced to that department's custody for any offenses which are mandated by law to be collected, maintained or disseminated by the central repository. All records forwarded to the central repository by the department as required by sections 43.500 to 43.543 shall include the offense cycle number of the offense, and the originating agency identifier number of the department using such numbers as assigned by the highway patrol.

(L. 1986 H.B. 873 & 874 § 2, A.L. 1990 H.B. 974, A.L. 1992 S.B. 638, A.L. 1993 S.B. 180, A.L. 1995 H.B. 174, et al., A.L. 1998 H.B. 1095, A.L. 2001 S.B. 267, A.L. 2003 S.B. 184, A.L. 2004 H.B. 1453, A.L. 2009 H.B. 62)

*Word "and" appears in original rolls.



Section 43.504 Access to central repository by private entities responsible for probation services--restrictions.

Access to central repository by private entities responsible for probation services--restrictions.

43.504. Notwithstanding section 610.120, the sheriff of any county, the sheriff of the city of St. Louis, and the judges of the circuit courts of this state may make available, for review, information obtained from the central repository to private entities responsible for probation supervision pursuant to sections 559.600 to 559.615. When the term of probation is completed or when the material is no longer needed for purposes related to the probation, it shall be returned to the court or destroyed. The private entities shall not use or make this information available to any other person for any other purpose.

(L. 1993 S.B. 180)



Section 43.505 Uniform crime reporting system established--duties of department--violations, penalty.

Uniform crime reporting system established--duties of department--violations, penalty.

43.505. 1. The department of public safety is hereby designated as the central repository for the collection, maintenance, analysis and reporting of crime incident activity generated by law enforcement agencies in this state. The department shall develop and operate a uniform crime reporting system that is compatible with the national uniform crime reporting system operated by the Federal Bureau of Investigation.

2. The department of public safety shall:

(1) Develop, operate and maintain an information system for the collection, storage, maintenance, analysis and retrieval of crime incident and arrest reports from Missouri law enforcement agencies;

(2) Compile the statistical data and forward such data as required to the Federal Bureau of Investigation or the appropriate Department of Justice agency in accordance with the standards and procedures of the national system;

(3) Provide the forms, formats, procedures, standards and related training or training assistance to all law enforcement agencies in the state as necessary for such agencies to report incident and arrest activity for timely inclusion into the statewide system;

(4) Annually publish a report on the nature and extent of crime and submit such report to the governor and the general assembly. Such report and other statistical reports shall be made available to state and local law enforcement agencies and the general public through an electronic or manual medium;

(5) Maintain the privacy and security of information in accordance with applicable state and federal laws, regulations and orders; and

(6) Establish such rules and regulations as are necessary for implementing the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2000, shall be invalid and void.

3. Every law enforcement agency in the state shall:

(1) Submit crime incident reports to the department of public safety on forms or in the format prescribed by the department; and

(2) Submit any other crime incident information which may be required by the department of public safety.

4. Any law enforcement agency that violates this section may be ineligible to receive state or federal funds which would otherwise be paid to such agency for law enforcement, safety or criminal justice purposes.

(L. 2000 H.B. 1677, et al.)



Section 43.506 Crimes to be reported, exceptions--method of reporting--repository of latent prints.

Crimes to be reported, exceptions--method of reporting--repository of latent prints.

43.506. 1. Those offenses considered reportable for the purposes of sections 43.500 to 43.543 include all felonies; class A misdemeanors; all violations for driving under the influence of drugs or alcohol; any offense that can be enhanced to a class A misdemeanor or higher for subsequent violations; and comparable ordinance violations consistent with the reporting standards established by the National Crime Information Center, Federal Bureau of Investigation, for the Federal Interstate Identification Index System; and all cases arising under chapter 566. The following types of offenses shall not be considered reportable for the purposes of sections 57.403, 43.500 to 43.543, and 595.200 to 595.218: nonspecific charges of suspicion or investigation, general traffic violations and all misdemeanor violations of the state wildlife code. All offenses considered reportable shall be reviewed annually and noted in the Missouri charge code manual established in section 43.512. All information collected pursuant to sections 43.500 to 43.543 shall be available only as set forth in section 610.120.

2. Law enforcement agencies, court clerks, prosecutors and custody agencies may report required information by electronic medium either directly to the central repository or indirectly to the central repository via other criminal justice agency computer systems in the state with the approval of the highway patrol, based upon standards established by the advisory committee.

3. In addition to the repository of fingerprint records for individual offenders and applicants, the central repository of criminal history and identification records for the state shall maintain a repository of latent prints, palm prints and other unique biometric identification submitted to the repository.

(L. 1986 H.B. 873 & 874 § 3, A.L. 1989 S.B. 215 & 58, A.L. 1991 H.B. 566, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722, A.L. 2003 S.B. 184, A.L. 2009 H.B. 62)

CROSS REFERENCE:

Arrest records, open records law, certain records closed when, exceptions, 610.100 to 610.120



Section 43.507 Disclosure of criminal history information, who may receive.

Disclosure of criminal history information, who may receive.

43.507. All criminal history information, in the possession or control of the central repository, except criminal intelligence and investigative information, may be made available to qualified persons and organizations for research, evaluative and statistical purposes under written agreements reasonably designed to ensure the security and confidentiality of the information and the protection of the privacy interests of the individuals who are subjects of the criminal history. Prior to such information being made available, information that uniquely identifies the individual shall be deleted. Organizations receiving such criminal history information shall not reestablish the identity of the individual and associate it with the criminal history information being provided.

(L. 1989 S.B. 215 & 58)



Section 43.509 Rulemaking authority, department of public safety--rulemaking procedure.

Rulemaking authority, department of public safety--rulemaking procedure.

43.509. The director of the department of public safety shall, in accordance with the provisions of chapter 536, establish such rules and regulations as are necessary to implement the provisions of sections 43.500 to 43.543. All collection and dissemination of criminal history information shall be in compliance with chapter 610 and applicable federal laws or regulations. Such rules shall relate to the collection of criminal history information from or dissemination of such information to criminal justice, noncriminal justice, and private agencies or citizens both in this and other states. No rule or portion of a rule promulgated under the authority of sections 43.500 to 43.543 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1986 H.B. 873 & 874 § 4, A.L. 1994 H.B. 1437 & 1148, A.L. 1995 S.B. 3, A.L. 2005 H.B. 353)



Section 43.512 Charge code manual, publication, use.

Charge code manual, publication, use.

43.512. The central repository, with the approval of the supreme court, shall publish and make available to criminal justice officials, a standard manual of codes for all offenses in Missouri. The manual of codes shall be known as the "Missouri Charge Code Manual", and shall be used by all criminal justice agencies for reporting information required by sections 43.500 to 43.530.

(L. 1986 H.B. 873 & 874 § 5)



Section 43.515 Rulemaking authority, highway patrol criminal record division.

Rulemaking authority, highway patrol criminal record division.

43.515. The central repository, with the approval of the attorney general, shall publish regulations governing the security and privacy of criminal history record information as required by this state and by federal law or regulation.

(L. 1986 H.B. 873 & 874 § 6)



Section 43.518 Criminal records and justice information advisory committee, established--purpose--members--meetings, quorum--minutes, distribution, filing of.

Criminal records and justice information advisory committee, established--purpose--members--meetings, quorum--minutes, distribution, filing of.

43.518. 1. There is hereby established within the department of public safety a "Criminal Records and Justice Information Advisory Committee" whose purpose is to:

(1) Recommend general policies with respect to the philosophy, concept and operational principles of the Missouri criminal history record information system established by sections 43.500 to 43.530, in regard to the collection, processing, storage, dissemination and use of criminal history record information maintained by the central repository;

(2) Assess the current state of electronic justice information sharing; and

(3) Recommend policies and strategies, including standards and technology, for promoting electronic justice information sharing, and coordinating among the necessary agencies and institutions; and

(4) Provide guidance regarding the use of any state or federal funds appropriated for promoting electronic justice information sharing.

2. The committee shall be composed of the following officials or their designees: the director of the department of public safety; the director of the department of corrections and human resources; the attorney general; the director of the Missouri office of prosecution services; the president of the Missouri prosecutors association; the president of the Missouri court clerks association; the chief clerk of the Missouri state supreme court; the director of the state courts administrator; the chairman of the state judicial record committee; the chairman of the court automation committee; the presidents of the Missouri peace officers association; the Missouri sheriffs association; the Missouri police chiefs association or their successor agency; the superintendent of the Missouri highway patrol; the chiefs of police of agencies in jurisdictions with over two hundred thousand population; except that, in any county of the first class having a charter form of government, the chief executive of the county may designate another person in place of the police chief of any countywide police force, to serve on the committee; and, at the discretion of the director of public safety, as many as three other representatives of other criminal justice records systems or law enforcement agencies may be appointed by the director of public safety. The director of the department of public safety will serve as the permanent chairman of this committee.

3. The committee shall meet as determined by the director but not less than semiannually to perform its duties. A majority of the appointed members of the committee shall constitute a quorum.

4. No member of the committee shall receive any state compensation for the performance of duties associated with membership on this committee.

5. Official minutes of all committee meetings will be prepared by the director, promptly distributed to all committee members, and filed by the director for a period of at least five years.

(L. 1986 H.B. 873 & 874 §7, A.L. 2002 H.B. 1895, A.L. 2013 H.B. 215 merged with H.B. 374 & 434 merged with S.B. 100)



Section 43.524 Requests for delayed compliance, how made, when.

Requests for delayed compliance, how made, when.

43.524. 1. Records required to be filed with the central repository under the provisions of sections 43.500 to 43.530 shall be filed beginning January 1, 1988. The moneys in the fund as set forth in section 43.530 shall be subject to appropriation by the general assembly for the particular purpose for which collected. On January 1, 1987, the central repository as defined in subdivision (1) of section 43.500 shall begin to charge the fees set forth in section 43.530.

2. An agency required to comply with the provisions of sections 43.500 to 43.530 may request a delay for compliance with sections 43.500 to 43.530 on the basis of technical restraints, and shall submit with the request for delayed compliance a description of the restraint and the earliest date possible for resolution of the restraint.

3. The director of the department of public safety shall submit the request for delayed compliance to the criminal records advisory committee for review and approval within thirty days of receipt and advise the requesting agency of the committee recommendation within sixty days of the receipt of the request.

4. All such requests for delayed compliance must be submitted to the director of the department of public safety no later than October 1, 1986, and no delay may be granted which extends the date for compliance past January 1, 1989.

(L. 1986 H.B. 873 & 874 § 9)



Section 43.527 Payment for records, exceptions.

Payment for records, exceptions.

43.527. For purposes of sections 43.500 to 43.543 all federal and nonstate of Missouri agencies and persons shall pay for criminal records checks, fingerprint searches, and any of the information as defined in subdivision (4) of section 43.500, when such information is not related to the administration of criminal justice. There shall be no charge for information supplied to criminal justice agencies for the administration of criminal justice. For purposes of sections 43.500 to 43.543 the administration of criminal justice is defined in subdivision (1) of section 43.500 and shall be available only as set forth in section 610.120.

(L. 1986 H.B. 873 & 874 § 10, A.L. 2003 S.B. 184)



Section 43.530 Fees, method of payment--criminal record system fund, established--fund not to lapse.

Fees, method of payment--criminal record system fund, established--fund not to lapse.

43.530. 1. For each request requiring the payment of a fee received by the central repository, the requesting entity shall pay a fee of not more than nine dollars per request for criminal history record information not based on a fingerprint search. In each year beginning on or after January 1, 2010, the superintendent may increase the fee paid by requesting entities by an amount not to exceed one dollar per year, however, under no circumstance shall the fee paid by requesting entities exceed fifteen dollars per request.

2. For each request requiring the payment of a fee received by the central repository, the requesting entity shall pay a fee of not more than twenty dollars per request for criminal history record information based on a fingerprint search, unless the request is required under the provisions of subdivision (6) of section 210.481, section 210.487, or section 571.101, in which case the fee shall be fourteen dollars.

3. A request made under subsections 1 and 2 of this section shall be limited to check and search on one individual. Each request shall be accompanied by a check, warrant, voucher, money order, or electronic payment payable to the state of Missouri-criminal record system or payment shall be made in a manner approved by the highway patrol. The highway patrol may establish procedures for receiving requests for criminal history record information for classification and search for fingerprints, from courts and other entities, and for the payment of such requests. There is hereby established by the treasurer of the state of Missouri a fund to be entitled as the "Criminal Record System Fund". Notwithstanding the provisions of section 33.080 to the contrary, if the moneys collected and deposited into this fund are not totally expended annually for the purposes set forth in sections 43.500 to 43.543, the unexpended moneys in such fund shall remain in the fund and the balance shall be kept in the fund to accumulate from year to year.

(L. 1986 H.B. 873 & 874 § 11, A.L. 1993 S.B. 180, A.L. 2003 H.B. 613 merged with S.B. 184, A.L. 2004 H.B. 1453, A.L. 2005 H.B. 487, A.L. 2007 H.B. 41 merged with S.B. 84)



Section 43.531 Criminal history information to be available to qualified persons and organizations.

Criminal history information to be available to qualified persons and organizations.

43.531. For the protection of children, all criminal history information, in the possession or the control of the Missouri criminal records repository, except criminal intelligence and investigative information, may be made available to qualified persons and organizations for research, evaluative and statistical purposes under written agreements reasonably designed to ensure the security and confidentiality of the information and the protection of the privacy interests of the individuals who are the subjects of the criminal history. Prior to such information being made available, information that uniquely identifies the individual must be deleted. Organizations receiving such criminal history information shall not reestablish the identity* of the individual and associate it with the criminal history information being provided. The provisions of section 610.120 shall not apply to depersonalized criminal history information releases for research purposes.

(L. 1989 H.B. 502, et al. § 7)

*Word "identify" appears in original rolls.



Section 43.532 Use of records, limitations--authority of central records repository to retain information--unlawful obtaining of information, penalty.

Use of records, limitations--authority of central records repository to retain information--unlawful obtaining of information, penalty.

43.532. 1. Criminal history and identification records obtained from the central repository shall be used solely for the purpose for which they were obtained. The subject of the record shall be afforded the opportunity to challenge the correctness, accuracy, or completeness of a criminal history record.

2. The central records repository shall have authority to engage in the practice of collecting, assembling, or disseminating criminal history record information for the purpose of retaining manually or electronically stored criminal history information. Any person obtaining criminal history record information from the central repository under false pretense, or who advertises or engages in the practice of collecting, assembling, and disseminating as a business enterprise, other than for the purpose of furnishing criminal history information to the authorized requester for its intended purpose, is guilty of a class A misdemeanor.

(L. 2003 S.B. 184)



Section 43.533 Toll-free number for information on registered sexual offenders, contents, procedure, publication--rulemaking authority.

Toll-free number for information on registered sexual offenders, contents, procedure, publication--rulemaking authority.

43.533. 1. The highway patrol shall, subject to appropriation, operate a toll-free telephone number in order to disseminate registration information provided by individuals who are required to register under sections 589.400 to 589.425, and receive information from persons regarding the residency of a registered sexual offender. The information available via the telephone number shall include only information that offenders are required to provide under section 589.407. When the highway patrol provides such information regarding a sexual offender, the patrol personnel shall advise the person making the inquiry that positive identification of a person believed to be a sexual offender cannot be established unless a fingerprint comparison is made, and that it is illegal to use such information regarding a registered sexual offender to facilitate the commission of a crime. The toll-free telephone number shall be published on the highway patrol's sexual offender registry website maintained under section 43.650.

2. The patrol shall promulgate rules to effect the enforcement of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 2006 H.B. 1698, et al.)

Effective 6-05-06



Section 43.535 Municipal and county government, MULES criminal record review permitted, fee--fingerprinting, when--confidentiality.

Municipal and county government, MULES criminal record review permitted, fee--fingerprinting, when--confidentiality.

43.535. 1. Law enforcement agencies within the state of Missouri may perform a Missouri criminal record review for only open records through the MULES system for the purpose of hiring of municipal or county governmental employees. For each request, other than those related to the administration of criminal justice, the requesting entity shall pay a fee to the central repository, pursuant to section 43.530. For purposes of this section, "requesting entity" shall not be the law enforcement agency unless the request is made by the law enforcement agency for purposes of hiring law enforcement personnel.

2. Municipalities and counties may, by local or county ordinance, require the fingerprinting of applicants or licensees in specified occupations for the purpose of receiving criminal history record information by local or county officials. A copy of the ordinance must be forwarded for approval to the Missouri state highway patrol prior to the submission of fingerprints to the central repository. The local or county law enforcement agency shall submit a set of fingerprints of the applicant or licensee, accompanied with the appropriate fees, to the central repository for the purpose of checking the person's criminal history. The set of fingerprints shall be used to search the Missouri criminal records repository and shall be submitted to the Federal Bureau of Investigation to be used for searching the federal criminal history files if necessary. The fingerprints shall be submitted on forms and in the manner prescribed by the Missouri state highway patrol. Notwithstanding the provisions of section 610.120, all records related to any criminal history information discovered shall be accessible and available to the municipal or county officials making the record request.

3. All criminal record check information shall be confidential and any person who discloses the information beyond the scope allowed is guilty of a class A misdemeanor.

(L. 2005 H.B. 353)



Section 43.540 Criminal record review--definitions--patrol to conduct review, when, procedure, confidentiality, violation, penalty--patrol to provide forms.

Criminal record review--definitions--patrol to conduct review, when, procedure, confidentiality, violation, penalty--patrol to provide forms.

43.540. 1. As used in this section, the following terms mean:

(1) "Authorized state agency", a division of state government or an office of state government designated by the statutes of Missouri to issue or renew a license, permit, certification, or registration of authority to a qualified entity;

(2) "Care", the provision of care, treatment, education, training, instruction, supervision, or recreation;

(3) "Missouri criminal record review", a review of criminal history records and sex offender registration records pursuant to sections 589.400 to 589.425 maintained by the Missouri state highway patrol in the Missouri criminal records repository;

(4) "National criminal record review", a review of the criminal history records maintained by the Federal Bureau of Investigation;

(5) "Patient or resident", a person who by reason of age, illness, disease or physical or mental infirmity receives or requires care or services furnished by a provider, as defined in this section, or who resides or boards in, or is otherwise kept, cared for, treated or accommodated in a facility as defined in section 198.006, for a period exceeding twenty-four consecutive hours;

(6) "Provider", a person who:

(a) Has or may have unsupervised access to children, the elderly, or persons with disabilities; and

(b) a. Is employed by or seeks employment with a qualified entity; or

b. Volunteers or seeks to volunteer with a qualified entity; or

c. Owns or operates a qualified entity;

(7) "Qualified entity", a person, business, or organization, whether public or private, for profit, not for profit, or voluntary, that provides care, placement, or educational services for children, the elderly, or persons with disabilities as patients or residents, including a business or organization that licenses or certifies others to provide care or placement services;

(8) "Youth services agency", any public or private agency, school, or association which provides programs, care or treatment for or which exercises supervision over minors.

2. A qualified entity may obtain a Missouri criminal record review of a provider from the highway patrol by furnishing information on forms and in the manner approved by the highway patrol.

3. A qualified entity may request a Missouri criminal record review and a national criminal record review of a provider through an authorized state agency. No authorized state agency is required by this section to process Missouri or national criminal record reviews for a qualified entity, however, if an authorized state agency agrees to process Missouri and national criminal record reviews for a qualified entity, the qualified entity shall provide to the authorized state agency on forms and in a manner approved by the highway patrol the following:

(1) Two sets of fingerprints of the provider if a national criminal record review is requested;

(2) A statement signed by the provider which contains:

(a) The provider's name, address, and date of birth;

(b) Whether the provider has been convicted of or has pled guilty to a crime which includes a suspended imposition of sentence;

(c) If the provider has been convicted of or has pled guilty to a crime, a description of the crime, and the particulars of the conviction or plea;

(d) The authority of the qualified entity to check the provider's criminal history;

(e) The right of the provider to review the report received by the qualified entity; and

(f) The right of the provider to challenge the accuracy of the report. If the challenge is to the accuracy of the criminal record review, the challenge shall be made to the highway patrol.

4. The authorized state agency shall forward the required forms and fees to the highway patrol. The results of the record review shall be forwarded to the authorized state agency who will notify the qualified entity. The authorized state agency may assess a fee to the qualified entity to cover the cost of handling the criminal record review and may establish an account solely for the collection and dissemination of fees associated with the criminal record reviews.

5. Any information received by an authorized state agency or a qualified entity pursuant to the provisions of this section shall be used solely for internal purposes in determining the suitability of a provider. The dissemination of criminal history information from the Federal Bureau of Investigation beyond the authorized state agency or related governmental entity is prohibited. All criminal record check information shall be confidential and any person who discloses the information beyond the scope allowed is guilty of a class A misdemeanor.

6. The highway patrol shall make available or approve the necessary forms, procedures, and agreements necessary to implement the provisions of this section.

(L. 1988 H.B. 1559 § 1, A.L. 1991 H.B. 566, A.L. 1994 S.B. 693, A.L. 1996 H.B. 1362, A.L. 2002 S.B. 758 merged with S.B. 969, et al., A.L. 2003 S.B. 184, A.L. 2004 H.B. 1055 merged with H.B. 1453)

CROSS REFERENCE:

No charge for background check of homeless former members of militia or Armed Forces, 610.103



Section 43.541 Senate investigator to have access to criminal history without charge from criminal justice agencies reporting to central repository.

Senate investigator to have access to criminal history without charge from criminal justice agencies reporting to central repository.

43.541. Each criminal justice agency which submits criminal arrest, charge and disposition information to the central repository shall make criminal history information available on request to the investigator of the Missouri senate without charge.

(L. 1992 H.B. 852 § 1)



Section 43.542 Approval of National Crime Prevention and Privacy Compact--execution of compact.

Approval of National Crime Prevention and Privacy Compact--execution of compact.

43.542. In order to facilitate the authorized interstate exchange of criminal history information for noncriminal justice purposes to adopt the National Crime Prevention and Privacy Compact, 42 U.S.C. 14616, the legislature approves and adopts the compact. The chief administrator of the state's criminal history records repository shall execute the compact on behalf of the state of Missouri.

(L. 2003 S.B. 184)



Section 43.543 Certain agencies to submit fingerprints, use of fingerprints for background search--procedure for submission.

Certain agencies to submit fingerprints, use of fingerprints for background search--procedure for submission.

43.543. Any state agency listed in section 621.045, the division of professional registration of the department of insurance, financial institutions and professional registration, the department of social services, the supreme court of Missouri, the state courts administrator, the department of elementary and secondary education, the department of natural resources, the Missouri lottery, the Missouri gaming commission, or any state, municipal, or county agency which screens persons seeking employment with such agencies or issuance or renewal of a license, permit, certificate, or registration of authority from such agencies; or any state, municipal, or county agency or committee, or state school of higher education which is authorized by state statute or executive order, or local or county ordinance to screen applicants or candidates seeking or considered for employment, assignment, contracting, or appointment to a position within state, municipal, or county government; or the Missouri peace officers standards and training, POST, commission which screens persons, not employed by a criminal justice agency, who seek enrollment or access into a certified POST training academy police school, or persons seeking a permit to purchase or possess a firearm for employment as a watchman, security personnel, or private investigator; or law enforcement agencies which screen persons seeking issuance or renewal of a license, permit, certificate, or registration to purchase or possess a firearm shall submit two sets of fingerprints to the Missouri state highway patrol, Missouri criminal records repository, for the purpose of checking the person's criminal history. The first set of fingerprints shall be used to search the Missouri criminal records repository and the second set shall be submitted to the Federal Bureau of Investigation to be used for searching the federal criminal history files if necessary. The fingerprints shall be submitted on forms and in the manner prescribed by the Missouri state highway patrol. Fees assessed for the searches shall be paid by the applicant or in the manner prescribed by the Missouri state highway patrol. Notwithstanding the provisions of section 610.120, all records related to any criminal history information discovered shall be accessible and available to the state, municipal, or county agency making the record request.

(L. 1993 S.B. 180, A.L. 2003 S.B. 184, A.L. 2005 H.B. 353, A.L. 2008 S.B. 788, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 43.545 Highway patrol to include incidents of domestic violence in the Crime in Missouri.

Highway patrol to include incidents of domestic violence in the Crime in Missouri.

43.545. The state highway patrol shall include in its voluntary system of reporting for compilation in the "Crime in Missouri" all reported incidents of domestic violence as defined in section 455.010, whether or not an arrest is made. All incidents shall be reported on forms provided by the highway patrol and in a manner prescribed by the patrol.

(L. 1991 H.B. 566, A.L. 1992 H.B. 1471 merged with S.B. 457, A.L. 1996 S.B. 869, A.L. 1999 S.B. 1, et al., A.L. 2000 S.B. 1002 Revision § 479.261 subsec. 2, A.L. 2011 S.B. 320)

*Transferred 2000; formerly § 479.261 subsec. 2



Section 43.546 Fingerprinting of applicants for background checks permitted by state agencies, boards, and commissions, when--procedure.

Fingerprinting of applicants for background checks permitted by state agencies, boards, and commissions, when--procedure.

43.546. 1. Any state agency, board, or commission may require the fingerprinting of applicants in specified occupations or appointments within the state agency, board, or commission for the purpose of positive identification and receiving criminal history record information when determining an applicant's ability or fitness to serve in such occupation or appointment.

2. In order to facilitate the criminal background check under subsection 1 of this section on any person employed or appointed by a state agency, board, or commission, and in accordance with section 43.543, the applicant or employee shall submit a set of fingerprints collected under the standards determined by the Missouri highway patrol. The fingerprints and accompanying fees, unless otherwise arranged, shall be forwarded to the highway patrol to be used to search the state criminal history repository and the fingerprints shall be forwarded to the Federal Bureau of Investigation* for a national criminal background check. Notwithstanding the provisions of section 610.120, all records related to any criminal history information discovered shall be accessible and available to the state agency making the request.

(L. 2007 H.B. 41)

*Word "Investigations" appears in original rolls.



Section 43.547 Gubernatorial appointees, fingerprint background checks required--procedure.

Gubernatorial appointees, fingerprint background checks required--procedure.

43.547. 1. The Missouri state highway patrol, at the direction of the governor, shall conduct name or fingerprint background investigations of gubernatorial appointees. The governor's directive shall state whether the background investigation shall be a name background investigation or a fingerprint background investigation. In addition, the patrol may, at the governor's direction, conduct other appropriate investigations to determine if an applicant or appointee is in compliance with section 105.262, and other necessary inquiries to determine the person's suitability for positions of public trust.

2. In order to facilitate the fingerprint background investigation under subsection 1 of this section, and in accordance with the provisions of section 43.543, the appointee shall submit a set of fingerprints collected under the standards determined by the Missouri highway patrol. The fingerprints and accompanying fees, unless otherwise arranged, shall be forwarded to the highway patrol to be used to search the state criminal history repository and the fingerprints shall be forwarded to the Federal Bureau of Investigation* for a national criminal background check. Any background investigation conducted at the direction of the governor under subsection 1 of this section may include criminal history record information and other source information obtained by the highway patrol.

(L. 2007 H.B. 41)

*Word "Investigations" appears in original rolls.



Section 43.550 Revisor to make certain statutory reference changes.

Revisor to make certain statutory reference changes.

43.550. The revisor of statutes shall change all references in statute from "criminal records and identification division" or "criminal records division" to "central repository".

(L. 2009 H.B. 62 § 2)



Section 43.600 Patrol to maintain toll-free hot line for reports of drunken or reckless driving, auto accidents or breakdowns, and criminal activities--duties of patrol after receipt--false reports, penalty.

Patrol to maintain toll-free hot line for reports of drunken or reckless driving, auto accidents or breakdowns, and criminal activities--duties of patrol after receipt--false reports, penalty.

43.600. 1. The department of public safety, through the highway patrol, shall establish and maintain a statewide toll-free emergency telephone service which shall be operated on a twenty-four-hour schedule. The telephone system shall be capable of receiving reports of an individual operating a motor vehicle while in an intoxicated or drugged condition; careless and reckless driving; auto accidents; or criminal activity. This number can also be used to inform the highway patrol that the person operating a vehicle has vehicular problems.

2. This service shall receive reports over a single statewide toll-free number. Upon receiving such a report, the highway patrol shall contact the law enforcement agency of the jurisdiction where the reported suspected driver or incident was observed at which time the appropriate law enforcement official or highway patrolman may investigate the reported suspect.

3. Any person convicted of filing a false report shall be guilty of a class B misdemeanor and may be fined up to five hundred dollars.

(L. 1988 S.B. 800 §§ 1, 2, 3)



Section 43.650 Internet site to be maintained, registered sex offender search--confidentiality, release of information, when.

Internet site to be maintained, registered sex offender search--confidentiality, release of information, when.

43.650. 1. The patrol shall, subject to appropriation, maintain a web page on the internet which shall be open to the public and shall include a registered sexual offender search capability.

2. The registered sexual offender search shall make it possible for any person using the internet to search for and find the information specified in subsection 4 of this section, if known, on offenders registered in this state pursuant to sections 589.400 to 589.425, except that only persons who have been convicted of, found guilty of or plead guilty to committing, attempting to commit, or conspiring to commit sexual offenses shall be included on this website.

3. The registered sexual offender search shall include the capability to search for sexual offenders by name, zip code, and by typing in an address and specifying a search within a certain number of miles radius from that address.

4. Only the information listed in this subsection shall be provided to the public in the registered sexual offender search:

(1) The name and any known aliases of the offender;

(2) The date of birth and any known alias dates of birth of the offender;

(3) A physical description of the offender;

(4) The residence, temporary, work, and school addresses of the offender, including the street address, city, county, state, and zip code;

(5) Any photographs of the offender;

(6) A physical description of the offender's vehicles, including the year, make, model, color, and license plate number;

(7) The nature and dates of all offenses qualifying the offender to register;

(8) The date on which the offender was released from the department of mental health, prison, or jail, or placed on parole, supervised release, or probation for the offenses qualifying the offender to register;

(9) Compliance status of the offender with the provisions of section 589.400 to 589.425; and

(10) Any online identifiers, as defined in section 43.651, used by the person. Such online identifiers shall not be included in the general profile of an offender on the web page and shall only be available to a member of the public by a search using the specific online identifier to determine if a match exists with a registered offender.

(L. 2003 S.B. 184, A.L. 2006 H.B. 1698, et al., A.L. 2008 S.B. 714, et al.)



Section 43.651 Online identifiers, patrol to make information available, when.

Online identifiers, patrol to make information available, when.

43.651. 1. As used in this section, the following terms shall mean:

(1) "Electronic mail", the transmission of information or communication by the use of the internet, a computer, a facsimile machine, a pager, a cellular telephone or other wireless communication device, a video recorder, or other electronic means sent to a person identified by a unique address or address number and received by that person;

(2) "Entity", a business or organization that provides internet service, electronic communications service, remote computing service, online service, electronic mail service, or electronic instant message or chat services whether the business or organization is within or outside this state;

(3) "Instant message", a form of real-time text communication between two or more people. The communication is conveyed via computers connected over a network such as the internet, or between cell phone or wireless communication device users, or over a cell phone or wireless communication device network;

(4) "Online identifier", includes all of the following: electronic mail address and instant message screen name, user ID, cell phone number or wireless communication device number or identifier, chat or other internet communication name, or other identity information.

2. Subject to appropriations, the patrol shall make registry information regarding a registered sexual offender's online identifiers available to an entity for the purpose of allowing the entity to prescreen users or for comparison with information held by the entity as provided by this subsection:

(1) The information obtained by an entity from the state sexual offender registry shall not be used for any purpose other than for prescreening its users or comparing the database of registered users of the entity against the list of online identifiers of persons in the state sexual offender registry in order to protect children from online sexual predators. The patrol shall promulgate rules and regulations regarding the release and use of online identifier information. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void;

(2) Any entity desiring to prescreen its users or compare its database of registered users to the list of online identifiers of persons in the state sexual offender registry may apply to the patrol to access the information. An entity that complies with the rules and regulations promulgated by the patrol regarding the release and use of the online identifier information and pays the fee established by the patrol may screen new users or compare its database of registered users to the list of online identifiers of persons in the state sexual offender registry as frequently as the patrol may allow for the purpose of identifying a registered user associated with an online identifier contained in the state sexual offender registry;

(3) Any entity complying with this subsection in good faith shall be immune from any civil or criminal liability resulting from:

(a) The entity's refusal to provide system service to a person on the basis that the entity believed that the person was required to register under sections 589.400 to 589.425;

(b) A person's criminal or tortious acts when the person is required to register pursuant to sections 589.400 to 589.425, and the person complied with the requirement to register their online identifiers under section 589.407, and committed the criminal or tortious acts against a minor with whom he or she had communicated on the entity's system by using their registered online identifier; or

(c) Any activity for which the entity would be immune from liability under 47 U.S.C. Section 230.

(L. 2008 S.B. 714, et al.)



Section 43.653 Highway patrol to create and supervise--location of lab.

Highway patrol to create and supervise--location of lab.

43.653. The highway patrol is hereby authorized to create, direct, control and supervise the "Missouri Regional Computer Forensics Lab" (RCFL). The highway patrol has the ability to bring together federal, state, and local resources to fight computer crimes for the purposes listed in section 43.656. The RCFL shall be located within a twenty-five mile radius of an international airport.

(L. 2002 S.B. 969, et al.)



Section 43.656 Declaration of need for lab.

Declaration of need for lab.

43.656. It is hereby found and declared that:

(1) With the widespread use of computers, the internet and electronic devices to commit crimes and the critical lack of resources at state and local levels;

(2) Modern day criminals have learned to exploit the internet and electronic communication to leverage computer technology to reach a virtually unlimited number of victims while maintaining a maximum level of anonymity, computer crimes will continue to mount, especially in, but not limited to, the areas of child pornography and sexual offenses involving children, consumer fraud and harassment;

(3) It is necessary for the protection of the citizens of this state that provisions be made for the establishment of the Missouri regional computer forensics lab to prevent and reduce computer, internet and other electronically based crimes.

(L. 2002 S.B. 969, et al.)



Section 43.659 Powers of highway patrol.

Powers of highway patrol.

43.659. The highway patrol shall have the power, as necessary or convenient to carry out and effectuate the purposes and provisions of sections 43.653 to 43.656, to enter into agreements or other transactions with, negotiate memorandum of understanding with all governmental agencies, participate in interstate computer forensic matters as they relate to the purposes of the center, both within and outside the state when necessary or appropriate, or when required to do so by a proper authority and accept grants and the cooperation of, the United States or any agency or instrumentality thereof or of this state or any agency or instrumentality thereof, in furtherance of the purposes of this section, and to do any and all things necessary in order to avail itself of such aid and cooperation.

(L. 2002 S.B. 969, et al.)






Chapter 44 Civil Defense

Section 44.010 Definitions.

Definitions.

44.010. As used in sections 44.010 to 44.130, the following terms mean:

(1) "Agency", the state emergency management agency;

(2) "Bioterrorism", the intentional use of any microorganism, virus, infectious substance, or biological product that may be engineered as a result of biotechnology, or any naturally occurring or bioengineered component of any such microorganism, virus, infectious substance, or biological product, to cause death, disease, or other biological malfunction in a human, an animal, a plant, or another living organism in order to influence the conduct of government or to intimidate or coerce a civilian population;

(3) "Director", the director of the state emergency management agency;

(4) "Disasters", disasters which may result from terrorism, including bioterrorism, or from fire, wind, flood, earthquake, or other natural or man-made causes;

(5) "Economic or geographic area", an area or areas within the state, or partly in this state and adjacent states, comprising political subdivisions grouped together for purposes of administration, organization, control or disaster recovery and rehabilitation in time of emergency;

(6) "Emergency", any state of emergency declared by proclamation by the governor, or by resolution of the legislature pursuant to sections 44.010 to 44.130 upon the actual occurrence of a natural or man-made disaster of major proportions within this state when the safety and welfare of the inhabitants of this state are jeopardized;

(7) "Emergency management", government at all levels performing emergency functions, other than functions for which military forces are primarily responsible;

(8) "Emergency management functions", "emergency management activities" and "emergency management service", those functions required to prepare for and carry out actions to prevent, minimize and repair injury and damage due to disasters, to include emergency management of resources and administration of such economic controls as may be needed to provide for the welfare of the people, either on order of or at the request of the federal government, or in the event the federal government is incapable of administering such control;

(9) "Emergency resources planning and management", planning for, management and coordination of national, state and local resources;

(10) "Executive officer of any political subdivision", the county commission or county supervisor or the mayor or other manager of the executive affairs of any city, town, village or fire protection district;

(11) "Local organization for emergency management", any organization established under this law by any county or by any city, town, or village to perform local emergency management functions;

(12) "Management", the activities of the emergency management director in the implementation of emergency operations plans during time of emergency;

(13) "Planning", activities of the state and local emergency management agency in the formulation of emergency management plans to be used in time of emergency;

(14) "Political subdivision", any county or city, town or village, or any fire district created by law.

(L. 1951 p. 536 § 26.140, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607, A.L. 1961 p. 483, A.L. 1967 p. 122, A.L. 1998 S.B. 743, A.L. 2002 S.B. 712)



Section 44.020 State emergency management agency created.

State emergency management agency created.

44.020. There is hereby created within the department of public safety, the "State Emergency Management Agency", for the general purpose of assisting in coordination of national, state and local activities related to emergency functions by coordinating response, recovery, planning and mitigation. This agency shall also serve as the statewide coordinator for activities associated with the National Flood Insurance Program.

(L. 1951 p. 536 § 26.150, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607, A.L. 1961 p. 483, A.L. 1967 p. 122, A.L. 1998 S.B. 743, A.L. 2007 H.B. 579)

Effective 6-08-07

CROSS REFERENCE:

Earthquake building and construction ordinances for certain cities and counties, duty of state geologist to notify state emergency management agency, 319.200



Section 44.022 Powers and duties of governor.

Powers and duties of governor.

44.022. 1. The governor shall have general direction and control of the state emergency management agency, and shall be responsible for the carrying out of the provisions of sections 44.010 to 44.130. In the event of disaster beyond local capabilities, the governor may assume direct operational control over all or any part of these emergency functions within this state through the director.

2. In performing duties pursuant to sections 44.010 to 44.130, the governor is authorized to cooperate with the federal government, other states, and private agencies in all matters pertaining to the emergency functions of this state and the nation.

3. In performing duties pursuant to sections 44.010 to 44.130 and to effect its policy and purpose, the governor is further authorized and empowered:

(1) To make, amend, and rescind the necessary orders, rules, and regulations to carry out the provisions of sections 44.010 to 44.130 within the limits of the authority conferred upon the governor pursuant to the provisions of sections 44.010 to 44.130, with due consideration of the policies and plans of the federal government;

(2) To require and direct the cooperation and assistance of agencies and officials of the state, economic and geographic areas, and local political subdivisions to assist in performance of emergency functions;

(3) On behalf of this state, to enter into mutual aid arrangements with other states, and to coordinate mutual aid plans between political subdivisions, and economic and geographic areas of this state, and of this state and other states;

(4) To delegate any administrative authority vested in the governor pursuant to sections 44.010 to 44.130, and to provide for the subdelegation of this authority; (5) Unless prohibited by law, any political subdivision may appropriate funds, or contribute services, personnel and facilities to special committees, subcommittees or task groups organized for the economic or geographic area within which it is situated;

(6) To cooperate with the president, the Federal Emergency Management Agency, executive office of the president, other appropriate federal officers and agencies, and the officers and agencies of other states;

(7) To create, establish and appoint such volunteer disaster or state agency committees or both as may be needed to assemble and evaluate information which deals with emergency matters.

(L. 1967 p. 122 § 2, A.L. 1998 S.B. 743)



Section 44.023 Disaster volunteer program established, agency's duties--expenses--immunity from liability, exception.

Disaster volunteer program established, agency's duties--expenses--immunity from liability, exception.

44.023. 1. The Missouri state emergency management agency shall establish and administer an emergency volunteer program to be activated in the event of a disaster whereby volunteer architects and professional engineers registered under chapter 327 and construction contractors, equipment dealers and other owners and operators of construction equipment may volunteer the use of their services and equipment, either manned or unmanned, for up to three days as requested and needed by the state emergency management agency.

2. In the event of a disaster, the enrolled volunteers shall, where needed, assist local jurisdictions and local building inspectors to provide essential demolition, cleanup or other related services and to determine whether buildings affected by a disaster:

(1) Have not sustained serious damage and may be occupied;

(2) Must be vacated temporarily pending repairs; or

(3) Must be demolished in order to avoid hazards to occupants or other persons.

3. Any person when utilized as a volunteer under the emergency volunteer program shall have his incidental expenses paid by the local jurisdiction for which the volunteer service is provided.

4. Architects and professional engineers, construction contractors, equipment dealers and other owners and operators of construction equipment and the companies with which they are employed, working under the emergency volunteer program, shall not be personally liable either jointly or separately for any act or acts committed in the performance of their official duties as emergency volunteers except in the case of willful misconduct or gross negligence.

5. Any individuals, employers, partnerships, corporations or proprietorships, that are working under the emergency volunteer program providing demolition, cleanup, removal or other related services, shall not be liable for any acts committed in the performance of their official duties as emergency volunteers except in the case of willful misconduct or gross negligence.

(L. 1991 S.B. 265 § l, A.L. 2002 S.B. 712)



Section 44.024 Public safety director to head emergency management agency.

Public safety director to head emergency management agency.

44.024. The director of the department of public safety shall be the executive head of the office of the state emergency management agency and shall appoint a director of the state emergency management agency to manage the day-to-day operations of the office.

(L. 1967 p. 122 § 3, A.L. 1998 S.B. 743, A.L. 2007 H.B. 579)

Effective 6-08-07



Section 44.028 State may accept federal goods and services on behalf of itself and its subdivisions.

State may accept federal goods and services on behalf of itself and its subdivisions.

44.028. Whenever the federal government or officer or agency thereof shall offer to the state, or through the state to any political subdivision thereof, services, equipment, supplies, materials or funds by way of gift, grant or loan, for the purpose of emergency management, the state acting through the agency, or the political subdivision, through its executive officer with the consent of the governor, may accept the offer and may receive these services, equipment, supplies, materials or funds on behalf of the state or the political subdivision subject to the terms of the offer.

(L. 1967 p. 122 § 5, A.L. 1998 S.B. 743)



Section 44.032 Emergency powers of governor, uses--Missouri disaster fund, funding, expenditures, procedures, purposes--aid to political subdivisions, when, procedure--expenditures in excess of $1,000, governor to approve.

Emergency powers of governor, uses--Missouri disaster fund, funding, expenditures, procedures, purposes--aid to political subdivisions, when, procedure--expenditures in excess of $1,000, governor to approve.

44.032. 1. The general assembly recognizes the necessity for anticipating and making advance provisions to care for the unusual and extraordinary burdens imposed on this state and its political subdivisions by disasters or emergencies. To meet such situations, it is the intention of the general assembly to confer emergency powers on the governor, acting through the director, and vesting the governor with adequate power and authority within the limitation of available funds in the Missouri disaster fund to meet any such emergency or disaster.

2. There is hereby established a fund to be known as the "Missouri Disaster Fund", to which the general assembly may appropriate funds and from which funds may be appropriated annually to the state emergency management agency. The funds appropriated shall be expended during a state emergency at the direction of the governor and upon the issuance of an emergency declaration which shall set forth the emergency and shall state that it requires the expenditure of public funds to furnish immediate aid and relief. The director of the state emergency management agency shall administer the fund.

3. Expenditures may be made upon direction of the governor for emergency management, as defined in section 44.010, or to implement the state disaster plans. Expenditures may also be made to meet the matching requirements of state and federal agencies for any applicable assistance programs.

4. Assistance may be provided from the Missouri disaster fund to political subdivisions of this state which have suffered from a disaster to such an extent as to impose a severe financial burden exceeding the ordinary reserve capacity of the subdivision affected. Applications for aid under this section shall be made to the state emergency management agency on such forms as may be prescribed and furnished by the agency, which forms shall require the furnishing of sufficient information to determine eligibility for aid and the extent of the financial burden incurred. The agency may call upon other agencies of the state in evaluating such applications. The director of the state emergency management agency shall review each application for aid under the provisions of this section and recommend its approval or disapproval, in whole or in part, to the governor. If approved, the governor shall determine and certify to the director of the state emergency management agency the amount of aid to be furnished. The director of the state emergency management agency shall thereupon issue his voucher to the commissioner of administration, who shall issue his warrants therefor to the applicant.

5. When a disaster or emergency has been proclaimed by the governor or there is a national emergency, the director of the state emergency management agency, upon order of the governor, shall have authority to expend funds for the following:

(1) The purposes of sections 44.010 to 44.130 and the responsibilities of the governor and the state emergency management agency as outlined in sections 44.010 to 44.130;

(2) Employing, for the duration of the response and recovery to emergency, additional personnel and contracting or otherwise procuring necessary appliances, supplies, equipment, and transport;

(3) Performing services for and furnishing materials and supplies to state government agencies, counties, and municipalities with respect to performance of any duties enjoined by law upon such agencies, counties, and municipalities which they are unable to perform because of extreme natural or man-made phenomena, and receiving reimbursement in whole or in part from such agencies, counties, and municipalities able to pay therefor under such terms and conditions as may be agreed upon by the director of the state emergency management agency and any such agency, county, or municipality;

(4) Performing services for and furnishing materials to any individual in connection with alleviating hardship and distress growing out of extreme natural or man-made phenomena, and receiving reimbursement in whole or in part from such individual under such terms as may be agreed upon by the director of the state emergency management agency and such individual;

(5) Providing services to counties and municipalities with respect to quelling riots and civil disturbances;

(6) Repairing and restoring public infrastructure;

(7) Furnishing transportation for supplies to alleviate suffering and distress;

(8) Furnishing medical services and supplies to prevent the spread of disease and epidemics;

(9) Quelling riots and civil disturbances;

(10) Training individuals or governmental agencies for the purpose of perfecting the performance of emergency assistance duties as defined in the state disaster plans;

(11) Procurement, storage, and transport of special emergency supplies or equipment determined by the director to be necessary to provide rapid response by state government to assist counties and municipalities in impending or actual emergencies;

(12) Clearing or removing from publicly or privately owned land or water, debris and wreckage which may threaten public health or safety; and

(13) Such other measures as are customarily necessary to furnish adequate relief in cases of catastrophe or disaster.

6. The governor may receive such voluntary contributions as may be made from any source to aid in carrying out the purposes of this section and shall credit the same to the Missouri disaster fund.

7. All obligations and expenses incurred by the governor in the exercise of the powers and duties vested by the provisions of this section shall be paid by the state treasurer out of available funds in the Missouri disaster fund, and the commissioner of administration shall draw warrants upon the state treasurer for the payment of such sum, or so much thereof as may be required, upon receipt of proper vouchers provided by the director of the state emergency management agency.

8. The provisions of this section shall be liberally construed in order to accomplish the purposes of sections 44.010 to 44.130 and to permit the governor to cope adequately with any emergency which may arise, and the powers vested in the governor by this section shall be construed as being in addition to all other powers presently vested in the governor and not in derogation of any existing powers.

9. Such funds as may be made available by the government of the United States for the purpose of alleviating distress from disasters may be accepted by the state treasurer and shall be credited to the Missouri disaster fund, unless otherwise specifically provided in the act of Congress making such funds available.

10. The foregoing provisions of this section notwithstanding, any expenditure or proposed series of expenditures which total in excess of one thousand dollars per project shall be approved by the governor prior to the expenditure.

(L. 1985 H.B. 355 § 44.030, A.L. 1998 S.B. 743)



Section 44.045 Health care professionals may be deployed during a state of emergency--immunity from liability, when--release of certain confidential information permitted, when.

Health care professionals may be deployed during a state of emergency--immunity from liability, when--release of certain confidential information permitted, when.

44.045. 1. Subject to approval by the state emergency management agency during an emergency declared by the governor, any health care provider licensed, registered, or certified in this state or any state who agrees to be so deployed as provided in this section may be deployed to provide care as necessitated by the emergency, including care necessitated by mutual aid agreements between political subdivisions and other public and private entities under section 44.090. During an emergency declared by the governor, health care providers deployed by the governor or any state agency shall not be liable for any civil damages or administrative sanctions for any failure, in the delivery of health care necessitated by the emergency during deployment, to exercise the skill and learning of an ordinarily careful health care provider in similar circumstances, but shall be liable for damages due to willful and wanton acts or omissions in rendering such care.

2. In a declared state of emergency, the department of health and senior services and the division of professional registration within the department of insurance, financial institutions and professional registration may release otherwise confidential contact and licensure, registration, or certification information relating to health care professionals to state, local, and private agencies to facilitate deployment.

(L. 2005 H.B. 58 and S.B. 420 & 344, A.L. 2007 H.B. 579)

Effective 6-08-07



Section 44.080 All political subdivisions shall establish a local emergency management organization.

All political subdivisions shall establish a local emergency management organization.

44.080. 1. Each political subdivision of this state shall establish a local organization for disaster planning in accordance with the state emergency operations plan and program. The executive officer of the political subdivision shall appoint a coordinator who shall have direct responsibility for the organization, administration and operation of the local emergency management operations, subject to the direction and control of the executive officer or governing body. Each local organization for emergency management shall be responsible for the performance of emergency management functions within the territorial limits of its political subdivision, and may conduct these functions outside of the territorial limits as may be required pursuant to the provisions of this law.

2. In carrying out the provisions of this law, each political subdivision may:

(1) Appropriate and expend funds, make contracts, obtain and distribute equipment, materials, and supplies for emergency management purposes; provide for the health and safety of persons; the safety of property; and direct and coordinate the development of disaster plans and programs in accordance with the policies and plans of the federal and state governments; and

(2) Appoint, provide, or remove rescue teams, auxiliary fire and police personnel and other emergency operations teams, units or personnel who may serve without compensation.

(L. 1951 p. 536 § 26.210, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607, A.L. 1961 p. 463, A.L. 1967 p. 122, A.L. 1998 S.B. 743)



Section 44.090 Mutual-aid agreements--participation in statewide mutual aid system--reimbursement for services provided, benefits.

Mutual-aid agreements--participation in statewide mutual aid system--reimbursement for services provided, benefits.

44.090. 1. The executive officer of any political subdivision or public safety agency may enter into mutual-aid arrangements or agreements with other public and private agencies within and without the state for reciprocal emergency aid. Such arrangements or agreements shall be consistent with the state disaster plan and program and the provisions of section 70.837 and section 320.090. In time of emergency it shall be the duty of each local organization for emergency management to render assistance in accordance with the provisions of such mutual-aid arrangements or agreements.

2. Any contracts that are agreed upon may provide for compensation from the parties and other terms that are agreeable to the parties and may be for an indefinite period as long as they include a sixty-day cancellation notice provision by either party. The contracts agreed upon may not be entered into for the purpose of reduction of staffing by either party.

3. At the time of significant emergency such as fire, earthquake, flood, tornado, hazardous material incident, terrorist incident, or other such man-made or natural emergency disaster or public safety need anywhere within the state or bordering states, the highest ranking official of any political subdivision or public safety agency or their designee may render aid to or request aid from any jurisdiction, agency, or organization even without written agreement, as long as he or she is in accordance with the policies and procedures set forth by the governing boards of those jurisdictions, agencies, or organizations. A public safety need, as used in this section, shall include any event or incident necessitating mutual-aid assistance from another public safety agency.

4. When responding to mutual aid or emergency aid requests, political subdivisions or public safety agencies shall be subject to all provisions of law as if it were providing service within its own jurisdiction.

5. All political subdivisions and public safety agencies within the state are, upon enactment of this legislation or execution of an agreement, automatically a part of the Missouri statewide mutual aid system. A political subdivision within the state may elect not to participate in the statewide mutual aid system upon enacting an appropriate resolution by its governing body declaring that it elects not to participate in the statewide mutual aid system and by providing a copy of the resolution to the director of the department of public safety or his or her designee.

6. The Missouri mutual aid system shall be administered by the department of public safety, which may authorize any organization to assist in the administration of the mutual aid system. The department of public safety may promulgate rules for this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

7. For the purpose of this section, public safety agencies shall include, but shall not be limited to, fire service organizations, law enforcement agencies, emergency medical service organizations, public health and medical personnel, emergency management officials, infrastructure departments, public works agencies, and those other agencies, organizations, departments, and specialized emergency response teams that have personnel with special skills or training that are needed to provide services during an emergency, public safety need, or disaster, declared or undeclared.

8. It shall be the responsibility of each political subdivision and public safety agency to adopt and put into practice the National Incident Management System promulgated by the United States Department of Homeland Security.

9. In the event of a disaster or other public safety need that is beyond the capability of local political subdivisions, the local governing authority or public safety agency having jurisdiction may request assistance under this section.

10. Any entity or individual that holds a license, certificate, or other permit issued by a participating political subdivision, public safety agency, or state shall be deemed licensed, certified, or permitted in the requesting political subdivision or public safety agency's jurisdiction for the duration of the emergency or authorized drill.

11. Reimbursement for services rendered under this section shall be in accordance with any local, state and federal guidelines. Any political subdivision or public safety agency providing assistance shall receive appropriate reimbursement according to those guidelines.

12. Applicable benefits normally available to personnel while performing duties for their jurisdiction are also available to such persons when an injury or death occurs when rendering assistance to another political subdivision or public safety agency under this section. Responders shall be eligible for the same state and federal benefits that may be available to them for line-of-duty deaths or injuries, if such services are otherwise provided for within their jurisdiction.

13. For the purposes of liability, all members of any political subdivision or public safety agency responding under operational control of the requesting political subdivision or a public safety agency are deemed employees of such responding political subdivision or public safety agency and are subject to the liability and workers' compensation provisions provided to them as employees of their respective political subdivision or public safety agency.

(L. 1951 p. 536 § 26.220, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607, A.L. 1967 p. 122, A.L. 1998 S.B. 743, A.L. 2003 H.B. 307, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2009 H.B. 103)



Section 44.100 Emergency powers of governor.

Emergency powers of governor.

44.100. 1. The emergency powers of the governor shall be as follows:

(1) The provisions of this section shall be operative only during the existence of a state of emergency (referred to in this section as "emergency"). The existence of an emergency may be proclaimed by the governor or by resolution of the legislature, if the governor in his proclamation, or the legislature in its resolution, finds that a natural or man-made disaster of major proportions has actually occurred within this state, and that the safety and welfare of the inhabitants of this state require an invocation of the provisions of this section;

(2) Any emergency, whether proclaimed by the governor or by the legislature, shall terminate upon the proclamation thereof by the governor, or the passage by the legislature, of a resolution terminating such emergency;

(3) During the period that the state of emergency exists or continues, the governor shall:

(a) Enforce and put into operation all plans, rules and regulations relating to disasters and emergency management of resources adopted under this law and to assume direct operational control of all emergency forces and volunteers in the state;

(b) Take action and give directions to state and local law enforcement officers and agencies as may be reasonable and necessary for the purpose of securing compliance with the provisions of this law and with the orders, rules and regulations made pursuant thereof;

(c) Seize, take or requisition to the extent necessary to bring about the most effective protection of the public:

a. Any means of transportation, other than railroads and railroad equipment and fuel, and all fuel necessary for the propulsion thereof;

b. Any communication system or part thereof necessary to the prompt and efficient functioning of the emergency management of the state;

c. All stocks of fuel;

d. Facilities for housing, feeding and hospitalization of persons, including buildings and plants;

(d) Control, restrict and regulate by rationing, freezing, use of quotas, prohibitions on shipments, price fixing, allocation or other means the use, sale or distribution of food, feed, fuel, clothing and other commodities, materials, goods or services;

(e) Prescribe and direct activities in connection with but not limited to use, conservation, salvage and prevention of waste of materials, services and facilities, including production, transportation, power and communication facilities, training and supply of labor, utilization of industrial plants, health and medical care, nutrition, housing, including the use of existing and private facilities, rehabilitation, education, welfare, child care, recreation, consumer protection and other essential civil needs;

(f) Use or distribute all or any of this property among the inhabitants of the state in any area adversely affected by a natural or man-made disaster and to account to the state treasurer for any funds received thereof;

(g) Waive or suspend the operation of any statutory requirement or administrative rule regarding the licensing, certification or issuance of permits evidencing professional, mechanical or other skills;

(h) Waive or suspend the operation of any statutory requirement or administrative rule prescribing procedures for conducting state business, where strict compliance with such requirements and rules would prevent, hinder, or delay necessary action by the department of health and senior services to respond to a declared emergency or increased health threat to the population;

(i) In accordance with rules or regulations, provide that all law enforcement authorities and other emergency response workers and agencies of other states who may be within this state at the request of the governor or pursuant to state or local mutual-aid agreements or compacts shall have the same authority and possess the same powers, duties, rights, privileges and immunities as are possessed by like law enforcement authorities and emergency response workers and agencies of this state;

(j) Perform and exercise such other functions, powers and duties as may be necessary to promote and secure the safety and protection of the civilian population;

(k) Authorize the director of finance and the director of credit unions to waive or suspend the operation of any statutory requirement or administrative rule applicable to the division of finance, banking, financial services, or the division of credit unions and take action and give direction to banks, credit unions, and financial institutions, including coordinating actions with emergency responders, federal agencies, and state banking and credit union associations as may be reasonable and necessary to preserve the safety and soundness of banks, credit unions, and financial institutions; and facilitate disaster response and recovery efforts to serve essential civil needs and protect the public interest.

2. When any property is seized, taken or requisitioned under this section, the circuit court of the county in which the property was taken may on the application of the owner thereof or on the application of the governor in cases where numerous claims may be filed, appoint three disinterested commissioners in the manner provided by section 523.040 to assess the damages which the owners may have sustained by reason of the appropriation thereof. Upon the application the amount due because of the seizure of property shall be determined in the manner provided in chapter 523 for the determination of damages in case of the exercise of the power of eminent domain.

(L. 1951 p. 536 § 26.230, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607, A.L. 1961 p. 483, A.L. 1967 p. 122, A.L. 1998 S.B. 743, A.L. 2007 H.B. 579, A.L. 2008 S.B. 951)



Section 44.101 Firearms and ammunition, state of emergency, no restrictions permitted.

Firearms and ammunition, state of emergency, no restrictions permitted.

44.101. The state, any political subdivision, or any person shall not prohibit or restrict the lawful possession, transfer, sale, transportation, storage, display, or use of firearms or ammunition during an emergency.

(L. 2007 S.B. 257)



Section 44.105 Governor-declared state of emergency, suspension of certain state law provisions, when--volunteers, responsibilities of--staffing authority of the department.

Governor-declared state of emergency, suspension of certain state law provisions, when--volunteers, responsibilities of--staffing authority of the department.

44.105. 1. In a governor-declared state of emergency, the department of health and senior services may suspend any provision of chapters 195 and 334 pertaining to dispensing medications. Persons who dispense medications under this section shall be trained by the department of health and senior services and shall dispense medications under the supervision of a licensed health care provider according to the department's strategic national stockpile plan.

2. The department may develop effective citizen involvement to recruit, train, and accept the services of volunteers to supplement the programs administered by the department in dispensing medications to the population in the event of an emergency.

3. Volunteers recruited, trained, and accepted by the department shall comply with the department's strategic national stockpile plan in dispensing medications.

4. The department may:

(1) Provide staff as deemed necessary for the effective management and development of volunteer dispensing sites deployed in response to a governor-declared emergency;

(2) Provide or assure access to professional staff as deemed necessary for the effective training and oversight of volunteers;

(3) Develop and provide to all volunteers written rules governing the job descriptions, recruitment, screening, training responsibility, utilization, and supervision of volunteers; and

(4) Educate volunteers to ensure that they understand their duties and responsibilities.

5. Non-health care professional volunteers, whose liability is not otherwise protected by section 44.045 shall be deemed unpaid employees and shall be accorded the protection of the legal expense fund and other provisions of section 105.711.

6. As used in this section, "volunteer" means any person who, of his or her own free will, performs any assigned duties for the department of health and senior services with no monetary or material compensation.

(L. 2007 H.B. 579)

Effective 6-08-07



Section 44.110 Cooperation of existing state agencies and political subdivisions in emergency--suspension of activities and functions of state agencies and political subdivisions may be ordered.

Cooperation of existing state agencies and political subdivisions in emergency--suspension of activities and functions of state agencies and political subdivisions may be ordered.

44.110. 1. In carrying out the emergency powers pursuant to the provisions of sections 44.010 to 44.130, the governor and the executive officers or governing bodies of the political subdivisions of the state are directed to utilize the services, equipment, supplies and facilities of existing departments, offices, and agencies of the state and political subdivisions thereof to the maximum extent practicable, and the officers and personnel of all departments, offices, and agencies are directed to cooperate with and extend these services and facilities to the governor and to the disaster organizations of the state upon request.

2. In any emergency, be it due to natural or man-made disaster, the governor may order the suspension, in whole or in part, of the activities, functions and duties of any administrative agency, officer or employee of the state or of any political subdivision thereof and may direct the personnel of any agency and any officer and employee of the state or any political subdivision thereof to render services and to provide facilities as may be needed for the carrying out of emergency management functions within or without this state. In the event of any such order, any law requiring specific performance of civil duties by any officer or employee shall be suspended as long as the officer or employee is engaged in emergency management functions.

(L. 1951 p. 536 § 26.240, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607, A.L. 1967 p. 122, A.L. 1998 S.B. 743)



Section 44.112 Rules of governor to govern all organizations established under sections 44.010 to 44.130--each organization to have copy of all rules and regulations.

Rules of governor to govern all organizations established under sections 44.010 to 44.130--each organization to have copy of all rules and regulations.

44.112. It shall be the duty of every organization established pursuant to sections 44.010 to 44.130 and of the officers thereof to execute and enforce such orders, rules and regulations as may be made by the governor pursuant to the authority of sections 44.010 to 44.130. Each organization shall have available for inspection at its office all orders, rules and regulations made by the governor, or pursuant to such authority.

(L. 1967 p. 122 § 7, A.L. 1998 S.B. 743)



Section 44.113 Political activity by emergency management organizations prohibited.

Political activity by emergency management organizations prohibited.

44.113. No organization for emergency management established pursuant to sections 44.010 to 44.130 shall participate in any form of political activity, nor shall it be used directly or indirectly for political purposes.

(L. 1967 p. 122 § 6, A.L. 1998 S.B. 743)



Section 44.114 Local licensing or registration ordinances, prohibition on imposition of restrictions or enforcement on insurer's claims handling operations, when.

Local licensing or registration ordinances, prohibition on imposition of restrictions or enforcement on insurer's claims handling operations, when.

44.114. Except as otherwise provided in this section, at the time of any emergency, catastrophe or other life- or property-threatening event which jeopardizes the ability of an insurer to address the financial needs of its insureds or the public, no political subdivision shall impose restrictions or enforce local licensing or registration ordinances with respect to such insurer's claims handling operations. As used in this section, the term "claims handling operations" includes but is not limited to the establishment of a base of operations by an insurer within the disaster area and the investigation and handling of claims by personnel authorized by any such insurer. Nothing herein shall prohibit a political subdivision from performing any safety inspection authorized by local ordinance of the premises of the insurer's base of operations within the disaster area.

(L. 2011 S.B. 132)



Section 44.115 Persons employed by or associated with civil defense agencies--qualifications--oath required.

Persons employed by or associated with civil defense agencies--qualifications--oath required.

44.115. No person shall be employed or associated in any capacity in any organization established under sections 44.010 to 44.130 who advocates or has advocated a change by force or violence in the constitutional form of the government of the United States or in this state or the overthrow of any government in the United States by force or violence, or has been convicted of or is under indictment or information charging any subversive act against the United States. Each person who is appointed to serve in an organization for civil defense shall, before entering upon his duties, take an oath, in writing, before a person authorized to administer oaths in this state, which oath shall be substantially as follows:

"I ,. . . . . . . . . , do solemnly swear (or affirm) that I will support and defend the Constitution of the United States and the Constitution of the state of Missouri, against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I take this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties upon which I am about to enter. And I do further swear (or affirm) that I do not advocate, nor am I a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence; and that during such a time as I am a member of the (name of disaster or emergency organization), I will not advocate nor become a member of any political party or organization that advocates the overthrow of the government of the United States or of this state by force or violence."

(L. 1967 p. 122 § 8, A.L. 1971 S.B. 170)



Section 44.120 Expenses, how paid.

Expenses, how paid.

44.120. All expenses, salaries and other payments authorized by this law, and chargeable to the state, including any payments required by any compacts or agreements made hereunder, shall be paid out of the general revenues from the state treasury.

(L. 1951 p. 536 § 26.250, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607)



Section 44.125 Agency to work with volunteers.

Agency to work with volunteers.

44.125. 1. The agency may develop effective citizen involvement to recruit, train and accept the services of volunteers to supplement the programs administered by the agency.

2. Volunteers recruited, trained or accepted by the agency shall comply with applicable agency policy regulations.

3. The agency shall:

(1) Provide staff as deemed necessary for the effective management and development of volunteer programs;

(2) Take such actions as are necessary and appropriate to develop meaningful opportunities for citizen involvement in agency-administered programs;

(3) Develop and provide to all volunteers written rules governing the job descriptions, recruitment, screening, training responsibility, utilization and supervision of volunteers;

(4) Educate volunteers to ensure that they understand their duties and responsibilities;

(5) Provide a receptive environment for citizen involvement; and

(6) Provide for the recognition of volunteers who have offered exceptional service to the agency.

4. Volunteers shall be deemed unpaid employees and shall be accorded the protection of the legal expense fund and other provisions of section 105.711.

5. Reimbursement for transportation and other necessary expenses may be furnished to those volunteers whose presence on special assignment is determined to be necessary by the agency. Such expenses shall be reimbursed from the regular appropriations of the agency. Volunteers may use state vehicles in the performance of agency-related duties, subject to those rules and regulations governing use of state vehicles by paid staff.

6. As used in this section, "volunteer" means any person who, of his or her own free will, performs any assigned duties for the agency with no monetary or material compensation.

7. Any person serving as a volunteer may be terminated from service in that capacity by the director.

(L. 1998 S.B. 743)



Section 44.130 Regulations to be filed with secretary of state--violations--penalty.

Regulations to be filed with secretary of state--violations--penalty.

44.130. 1. Every plan, rule and regulation adopted by the governor under the provisions of this law and every amendment thereof shall be filed in the office of the secretary of state.

2. Any person violating any rule or regulation adopted under this law after it has become effective during an emergency or any person or officer violating any provision of this law shall be deemed guilty of a misdemeanor.

(L. 1951 p. 536 § 26.260, Reenacted L. 1953 p. 553, Reenacted L. 1955 p. 607)



Section 44.225 Citation of law--short title.

Citation of law--short title.

44.225. Sections 44.225 to 44.237 shall be known as the "Seismic Safety Commission Act".

(L. 1993 S.B. 142 § 1)



Section 44.227 Commission on seismic safety created--members, qualifications--officers--quorum--terms--removal from office--vacancies--expenses--staff.

Commission on seismic safety created--members, qualifications--officers--quorum--terms--removal from office--vacancies--expenses--staff.

44.227. 1. There is hereby created a "Seismic Safety Commission", which shall be domiciled in the department of public safety.

2. The commission shall consist of seventeen members, one who shall be a member of the senate appointed by the president pro tem of the senate, one who shall be a member of the house of representatives appointed by the speaker of the house of representatives, and fifteen members appointed by the governor, with the advice and consent of the senate, with no more than two from any one of the following professional areas: architecture, planning, fire protection, public utilities, electrical engineering, mechanical engineering, structural engineering, soils engineering, geology, seismology, local government, insurance, business, the American Red Cross, public education and emergency management.

3. Commission members shall elect annually from its membership a chairman and vice chairman. A quorum shall consist of a majority of appointed members, but not less than seven members, and may be met by electronic attendance and nonvoting participation of the staff of the legislative members of the commission. All commission members shall be residents of the state of Missouri and shall have reasonable knowledge of issues relating to earthquakes.

4. The term of office for each member of the commission appointed by the governor shall be four years, except that of the initial appointments, seven members shall be appointed for a term of two years and eight members shall be appointed for a term of four years. Any member may be removed from office by the governor without cause. Before the expiration of the term of a member appointed by the governor, the governor shall appoint a successor whose term begins on July first next following. A member is eligible for reappointment. If there is a vacancy for any cause, the governor shall make an appointment to become effective immediately for the unexpired term.

5. Each member of the commission shall serve without compensation but shall receive fifty dollars for each day devoted to the affairs of the commission, plus actual and necessary expenses incurred in the discharge of his official duties.

6. The office of emergency management in the department of public safety shall provide to the commission all technical, clerical and other necessary support services.

(L. 1993 S.B. 142 § 2, A.L. 1995 S.B. 63, A.L. 2009 H.B. 485)



Section 44.229 Commission's powers.

Commission's powers.

44.229. The commission shall have the authority to:

(1) Accept grants, contributions and appropriations from public agencies, private foundations or individuals;

(2) Appoint committees from its membership, appoint advisory committees from interested public and private groups, and appoint ex officio members who shall not be entitled to vote, to advise the commission;

(3) Contract for or employ, subject to appropriations made for that purpose, any professional and research services required by the commission or required for the performance of necessary work and services which, in the commission's opinion, cannot satisfactorily be performed by its officers and employees or by other federal, state or local governmental agencies;

(4) Enter into agreements to act cooperatively with private nonprofit scientific, educational or professional associations or foundations engaged in promoting seismic safety in Missouri; and

(5) Do any and all other things necessary to carry out the purposes of sections 44.225 to 44.237.

(L. 1993 S.B. 142 § 3)



Section 44.231 Program to prepare state for responding to a major earthquake, commission's duty to establish.

Program to prepare state for responding to a major earthquake, commission's duty to establish.

44.231. The commission shall initiate, with the assistance and participation of other state, federal and local government agencies, a comprehensive program to prepare the state for responding to a major earthquake. The program shall be implemented in order to result in specific tools or products to be used by governments in responding to an earthquake, such as educational materials for citizens. This program may be implemented on a prototypical basis in one area of the state affected by earthquake predictions, provided that it is useful for application in other areas of the state upon its completion.

(L. 1993 S.B. 142 § 4)



Section 44.233 Duties of commission.

Duties of commission.

44.233. The commission is responsible for all of the following in connection with earthquake hazard mitigation:

(1) Setting goals and priorities in the public and private sectors;

(2) Requesting appropriate state agencies to devise criteria to promote earthquake and disaster safety;

(3) Scheduling a report on disaster mitigation issues from the state emergency management agency, on the commission agenda as required. For the proposes of this subdivision, the term "disaster" refers to all natural hazards which could have impact on public safety;

(4) Recommending program changes to state agencies, local agencies and the private sector where such changes would improve earthquake hazards and reduction;

(5) Reviewing the recovery and reconstruction efforts after damaging earthquakes;

(6) Gathering, analyzing and disseminating information;

(7) Encouraging research;

(8) Sponsoring training to help improve the competence of specialized enforcement and other technical personnel;

(9) Helping to coordinate the earthquake safety activities of government at all levels;

(10) Establishing and maintaining necessary working relationships with any boards, commissions, departments and agencies or other public or private organizations.

(L. 1993 S.B. 142 § 5)



Section 44.235 Review and advisory powers of commission.

Review and advisory powers of commission.

44.235. To implement its responsibilities, the commission may:

(1) Review state budgets and review grant proposals, other than those grant proposals submitted by institutions of postsecondary education to the federal government, for earthquake related activities and to advise the governor and the general assembly thereon;

(2) Review legislation programs relating to earthquake safety, to advise the governor and general assembly concerning the proposals and to propose needed legislation;

(3) Recommend the addition, deletion or changing of state agency standards when, in the commission's view, the existing situation creates undue hazards or when new developments would promote earthquake hazard mitigation, and conduct public hearings as deemed necessary on the subjects;

(4) In addition, the commission may perform any of the functions contained in subdivisions (1) to (3) of this section, inclusive, in relation to other natural disasters.

(L. 1993 S.B. 142 § 6)



Section 44.415 Emergency mutual aid compact.

Emergency mutual aid compact.

44.415. 1. This shall be known and may be cited as the "Emergency Mutual Aid Compact".

2. The emergency mutual aid compact is hereby enacted into law and entered into with all other states which adopt the compact in a form substantially as follows: EMERGENCY MUTUAL AID COMPACT ARTICLE I - PURPOSE AND AUTHORITIES

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term "state" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state(s), whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

This compact shall also provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states. ARTICLE II - GENERAL IMPLEMENTATION

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the Federal Government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact. Such plans and any revision thereto shall not become effective unless submitted to and approved by the general assembly by concurrent resolution; except that if the general assembly is not in session, such plans or revisions thereto shall take effect but shall terminate if the general assembly does not approve of the plan or revision within thirty calendar days after the general assembly has convened in regular or special session. ARTICLE III - PARTY STATE RESPONSIBILITIES

A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

i. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

ii. Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

iii. Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

iv. Assist in warning communities adjacent to or crossing the state boundaries.

v. Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

vi. Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

vii. Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the responsibilities of this compact*.

B. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

i. A description of the emergency service function for which assistance is needed, such as but not limited to fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

ii. The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

iii. The specific place and time for staging of the assisting party's response and a point of contact at that location.

C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities. ARTICLE IV - LIMITATIONS

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof; provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.

Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect or loaned resources remain in the receiving state(s), whichever is longer. ARTICLE V - LICENSES AND PERMITS

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise. ARTICLE VI - LIABILITY

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness. ARTICLE VII - SUPPLEMENTARY AGREEMENTS

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, equipment and supplies. ARTICLE VIII - COMPENSATION

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state. ARTICLE IX - REIMBURSEMENT

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision. ARTICLE X - EVACUATION

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees. ARTICLE XI - IMPLEMENTATION

A. This compact shall become operative immediately upon its enactment into law by any two (2) states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government. ARTICLE XII - VALIDITY

This section shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact* is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this section and the applicability thereof to other persons and circumstances shall not be affected thereby. ARTICLE XIII - ADDITIONAL PROVISIONS

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of title 18, United States Code.

(L. 1996 S.B. 740 §§ 1, 2)

*Words "of this compact" do not appear in original rolls.









TITLE VI COUNTY, TOWNSHIP AND POLITICAL SUBDIVISION GOVERNMENT

Chapter 46 Establishment and Boundaries of Counties

Section 46.010 Boundaries by watercourses.

Boundaries by watercourses.

46.010. Whenever a county is bounded by a watercourse, it shall be construed to be the middle of the main channel thereof; and range, township and sectional lines shall be construed as conforming to the established surveys.

(RSMo 1939 § 13664)

Prior revisions: 1929 § 12005; 1919 § 9407; 1909 § 3624



Section 46.015 Surveying of county lines.

Surveying of county lines.

46.015. When it shall appear to the satisfaction of any county commission that the boundaries of such county are not sufficiently ascertained, the county commission shall issue an order to the county surveyor, requiring him to ascertain, survey and mark such part thereof as they may designate; and a day shall be named by the commission for the commencement of such survey.

(RSMo 1939 § 13665)

Prior revisions: 1929 § 12006; 1919 § 9408; 1909 § 3625



Section 46.020 Notice thereof to be given.

Notice thereof to be given.

46.020. It shall be the duty of the commission making such order to give notice thereof, at least ten days prior to running and marking said line, to the commission of the adjacent county, whereupon the commission receiving such notice shall issue an order to the county surveyor, ordering him to proceed, with the surveyor of the county giving notice to survey and mark the line or lines designated in the order.

(RSMo 1939 § 13666)

Prior revisions: 1929 § 12007; 1919 § 9409; 1909 § 3626



Section 46.025 Returns from surveyors.

Returns from surveyors.

46.025. The surveyors shall proceed to ascertain, mark and survey the lines designated in said order, and make a return of their proceedings to their respective county commissions, which, if approved by the county commissions, shall be recorded as evidence of the line in controversy.

(RSMo 1939 § 13667)

Prior revisions: 1929 § 12008; 1919 § 9410; 1909 § 3627



Section 46.030 Fees--procedure when one surveyor is absent.

Fees--procedure when one surveyor is absent.

46.030. The fees of the surveyors shall be paid by the counties respectively; and in case either of the surveyors shall fail to attend, the one in attendance may proceed alone to survey and mark the line; in which case he shall make two copies or plats of the line or lines he may run, one whereof he shall return to the county commission of each county, which, being approved of, as aforesaid, shall be recorded in evidence of the line in controversy, and the expenses paid as herein provided.

(RSMo 1939 § 13668)

Prior revisions: 1929 § 12009; 1919 § 9411; 1909 § 3628



Section 46.040 State divided into one hundred and fourteen counties and one city.

State divided into one hundred and fourteen counties and one city.

46.040. This state is divided into one hundred and fourteen counties and one city, by the names and designations following: NORTH OF THE MISSOURI RIVER 1. Adair 23. Lincoln

2. Andrew 24. Linn

3. Atchison 25. Livingston

4. Audrain 26. Macon

5. Boone 27. Marion

6. Buchanan 28. Mercer

7. Caldwell 29. Monroe

8. Callaway 30. Montgomery

9. Carroll 31. Nodaway

10. Chariton 32. Pike

11. Clark 33. Platte

12. Clay 34. Putnam

13. Clinton 35. Ralls

14. Daviess 36. Randolph

15. DeKalb 37. Ray

16. Gentry 38. Schuyler

17. Grundy 39. Scotland

18. Harrison 40. Shelby

19. Holt 41. St. Charles

20. Howard 42. Sullivan

21. Knox 43. Warren

22. Lewis 44. Worth SOUTH OF THE MISSOURI RIVER 45. Barry 81. McDonald

46. Barton 82. Miller

47. Bates 83. Mississippi

48. Benton 84. Moniteau

49. Bollinger 85. Morgan

50. Butler 86. New Madrid

51. Camden 87. Newton

52. Cape Girardeau 88. Oregon

53. Carter 89. Osage

54. Cass 90. Ozark

55. Cedar 91. Pemiscot

56. Christian 92. Perry

57. Cole 93. Pettis

58. Cooper 94. Phelps

59. Crawford 95. Polk

60. Dade 96. Pulaski

61. Dallas 97. Reynolds

62. Dent 98. Ripley

63. Douglas 99. Saline

64. Dunklin 100. Scott

65. Franklin 101. Shannon

66. Gasconade 102. Stoddard

67. Greene 103. St. Clair

68. Henry 104. St. Francois

69. Hickory 105. Ste. Genevieve

70. Howell 106. St. Louis

71. Iron 107. Stone

72. Jackson 108. Taney

73. Jasper 109. Texas

74. Jefferson 110. Vernon

75. Johnson 111. Washington

76. Laclede 112. Wayne

77. Lafayette 113. Webster

78. Lawrence 114. Wright

79. Madison 115. City of St. Louis

80. Maries

(RSMo 1939 § 13548)

Prior revisions: 1929 § 11889; 1919 § 9291; 1909 § 3508



Section 46.050 Adair.

Adair.

46.050. The county of Adair shall be bounded as follows: Beginning at a point in the middle of range thirteen, on the township line dividing townships sixty and sixty-one; thence west on said township line to the range line dividing ranges seventeen and eighteen; thence north on said range line to a point three miles north of the township line dividing townships sixty-three and sixty-four; thence east on a line parallel to the said township line to the center of township sixty-four, in range thirteen; thence south to the beginning.

(RSMo 1939 § 13549)

Prior revisions: 1929 § 11890; 1919 § 9292; 1909 § 3509



Section 46.051 Andrew.

Andrew.

46.051. Beginning at a point on the former western boundary of this state, where the same is intersected by the subdivisional line between sections twenty-one and twenty-eight, in township fifty-eight, range thirty-three, west; thence north with said former boundary line of the state to the township line between townships sixty-one and sixty-two; thence west with said township line to the middle of the main channel of Nodaway River; thence down said river, in the middle of the main channel thereof, to the southern crossing of said river of the range line between ranges thirty-six and thirty-seven; thence south with said range line to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to a point where the prolongation west of the subdivisional line running east and west between sections nineteen and thirty of township fifty-eight would intersect the same; thence east with said subdivisional line to the place of beginning.

(RSMo 1939 § 13550)

Prior revisions: 1929 § 11891; 1919 § 9293; 1909 § 3510



Section 46.052 Atchison.

Atchison.

46.052. Beginning in the middle of the main channel of the Missouri River, at a point where the prolongation west of the subdivisional line dividing in two equal parts township sixty-three would intersect the same; thence east with said subdivisional line to a point on the northern line of Holt County, where it is intersected by the subdivisional line dividing range thirty-eight into two equal parts; thence northward on said subdivisional line to the northern line of township sixty-five; thence westward on said township line to the southwest corner of section thirty-four in township sixty-six, north, of range thirty-eight, west; thence northward on the subdivisional line dividing range thirty-eight into two equal parts to the north boundary line of the state; thence west with said boundary line to the middle of the main channel of the Missouri River; thence down the Missouri River, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13552)

Prior revisions: 1929 § 11893; 1919 § 9295; 1909 § 3512



Section 46.053 Audrain.

Audrain.

46.053. Beginning at the northwest corner of section thirty-one, township fifty-three, range twelve, west; thence east with the subdivisional lines to the northeast corner of section thirty-one, township fifty-three, range seven, west; thence south with the subdivisional lines to the southeast corner of section thirty-one, township and range aforesaid; thence east with the township line between townships fifty-two and fifty-three to where it intersects the western line of Pike County; thence on a direct line with the aforesaid boundary of Pike County to the southeast corner of township fifty-one, range five, west; thence west with the township line between townships fifty and fifty-one to the southwest corner of township fifty-one, range six, west; thence south with the range line between ranges six and seven to the southeast corner of township fifty, range seven; thence west with the township line between townships forty-nine and fifty to the southwest corner of section thirty-six, township fifty, range eleven, west; thence north with the subdivisional line to the northwest corner of section one, township fifty-one, range eleven, west; thence west with the township line between townships fifty-one and fifty-two to the southwest corner of township fifty-two, range twelve, west; thence north with the range line between ranges twelve and thirteen to the place of beginning.

(RSMo 1939 § 13551)

Prior revisions: 1929 § 11892; 1919 § 9294; 1909 § 3511



Section 46.054 Barry.

Barry.

46.054. Beginning at the northwest corner of section thirty-six of township twenty-six, range twenty-nine, west; thence south with the subdivisional lines to the south boundary line of the state; thence east with said boundary line to the range line between ranges twenty-four and twenty-five; thence north with said range line to the northeast corner of section thirty-six, township twenty-six, range twenty-five, west; thence west with the subdivisional lines to the place of beginning.

(RSMo 1939 § 13593)

Prior revisions: 1929 § 11934; 1919 § 9336; 1909 § 3553



Section 46.055 Barton.

Barton.

46.055. Beginning at the northeast corner of section fourteen, in township thirty, north, of range twenty-nine, west, on the line dividing sections eleven and fourteen; thence west, following said line, to the western boundary line of the state; thence north with said state line to the line dividing townships thirty-three and thirty-four; thence east on said line to the northwest corner of section one, township thirty-three, north of range twenty-nine; thence south on the subdivisional line to the place of beginning.

(RSMo 1939 § 13594)

Prior revisions: 1929 § 11935; 1919 § 9337; 1909 § 3554



Section 46.056 Bates.

Bates.

46.056. Beginning on the western boundary of the state, at the southwest corner of section nineteen of township thirty-eight, range thirty-three, west; thence east with the subdivisional lines to the middle of the main channel of the Marais des Cygnes River; thence down said river, in the middle of the main channel thereof, to the middle of the main channel of the Osage River; thence down the Osage River, in the middle of the main channel thereof, to where the line between ranges twenty-eight and twenty-nine intersects the same; thence north with said range line between ranges twenty-eight and twenty-nine to the middle of the main channel of Grand River; thence up Grand River, in the middle of the main channel thereof, to the township line between townships forty-two and forty-three; thence west with the township line between townships forty-two and forty-three to the western boundary line of the state; thence south with the western boundary line of the state to the place of beginning.

(RSMo 1939 § 13595)

Prior revisions: 1929 § 11936; 1919 § 9338; 1909 § 3555



Section 46.057 Benton.

Benton.

46.057. Beginning at the northeast corner of township forty-three, range twenty; thence south with the range line between ranges nineteen and twenty to the southeast corner of section one, township thirty-eight, range twenty; thence west with the subdivisional line to the southwest corner of section six, township thirty-eight, range twenty-three; thence north with the range line between ranges twenty-three and twenty-four to the northeast corner of township thirty-nine, range twenty-three, west; thence west with the township line between townships thirty-nine and forty to the middle of the main channel of the Osage River where it crosses the south line of section thirty-one, township forty, range twenty-three, west; thence up the main channel of the said Osage River until it strikes the range line between ranges twenty-three and twenty-four, west; thence north with said range line to the northeast corner of section eighteen, township forty-three, range twenty-three, west; thence east with the subdivisional line to the northeast corner of section thirteen, township forty-three, range twenty-two, west; thence north with the range line between range twenty-one and twenty-two, west, to the northeast corner of township forty-three, range twenty-one, west; thence east with the township line between township forty-three and forty-four to the place of beginning.

(RSMo 1939 § 13596)

Prior revisions: 1929 § 11937; 1919 § 9339; 1909 § 3556



Section 46.058 Bollinger.

Bollinger.

46.058. Beginning at the northeast corner of section six, in township thirty-three, north, of range eleven, east; thence south with the subdivisional section line to the corner of sections thirty-one and thirty-two, on the south boundary of township twenty-nine, north, of range eleven, east; thence west with the line between townships twenty-eight and twenty-nine, north, to the corner of sections four and five, on the north boundary line of said townships, range ten, east; thence south with the subdivisional section line to the northeast corner of section thirty-two, township twenty-eight, north, of range ten, east; thence west with the subdivisional section lines to the range line dividing ranges nine and ten; thence south with said range line to the southeast corner of township twenty-eight, north, of range nine, east; thence west with the line between townships twenty-seven and twenty-eight to the range line dividing ranges eight and nine; thence north with said range line to the northeast corner of section twenty-four, township twenty-eight, north, of range eight, east; thence west with the subdivisional section lines to the range line between ranges seven and eight; thence north with said range line to the point at which the same crosses Castor River; thence east with the boundary line between townships thirty and thirty-one to the corner of sections thirty-four and thirty-five, on the south boundary of township thirty-one, north, of range eight, east; thence north with the subdivisional section lines to the corner of sections fourteen, fifteen, twenty-two and twenty-three, township thirty-three, north, of range eight, east; thence in a direct line to the corner of sections thirty-three and thirty-four, on the south boundary of township thirty-four, north, of range eight, east; thence east with the line between townships thirty-three and thirty-four, north, to the place of beginning.

(RSMo 1939 § 13597)

Prior revisions: 1929 § 11938; 1919 § 9340; 1909 § 3557



Section 46.059 Boone.

Boone.

46.059. Beginning in the middle of the main channel of the Missouri River, opposite the mouth of Moniteau Creek; thence up said creek to the line between townships forty-eight and forty-nine; thence in a direct line to the northeast corner of township fifty-one of range fourteen, west; thence east with the township line between townships fifty-one and fifty-two to the northeast corner of section two of township fifty-one of range eleven, west; thence south with the subdivisional lines to the southeast corner of section thirty-five of township fifty, range eleven, west; thence west with the township lines between townships forty-nine and fifty to the middle of the main fork of Cedar Creek; thence down Cedar Creek, in the middle of the main channel thereof, to the most southern crossing of said creek by the range line between ranges eleven and twelve; thence south with said range line to the middle of the main channel of the Missouri River; thence up said river, in the middle of the main channel thereof, to the beginning.

(RSMo 1939 § 13553)

Prior revisions: 1929 § 11894; 1919 § 9296; 1909 § 3513



Section 46.060 Buchanan.

Buchanan.

46.060. Beginning at a point in the middle of the main channel of the Missouri River, where the prolongation west of the line run and marked by M. M. Hughes, under the act of the general assembly of 1838 and 1839; thence east with said line to the old boundary line of the state; thence north with said line to the point where it is intersected by the subdivisional line between sections twenty-one and twenty-eight of township fifty-eight, range thirty-three, west; thence west with the subdivisional lines to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13554)

Prior revisions: 1929 § 11895; 1919 § 9297; 1909 § 3514



Section 46.061 Butler.

Butler.

46.061. Beginning at the point where the section line dividing sections one and twelve, in township twenty-six, range seven, east, crosses the middle of the main channel of the St. Francis River; thence due west on section lines to the range line dividing ranges three and four, east; thence south along said range line to the southwest corner of section nineteen, township twenty-six, north, of range four, east; thence east along the section line to the southeast corner of said section nineteen; thence south along the section line to the southwest corner of section seventeen, township twenty-five, north, of range four, east; thence east along the section line to the southwest corner of section fifteen, township twenty-five, north, of range four, east; thence south along the section line to township line between townships twenty-three and twenty-four; thence east along said township line to the northwest corner of section one in township twenty-three, north, of range four, east; thence south along the section line to the township line between townships twenty-two and twenty-three, north; thence east to the range line dividing the ranges four and five, east; thence south with said range line to the southern boundary line of the state; thence east along the southern boundary of the state to the middle of the main channel of the St. Francis River; thence up the middle of the main channel thereof to the place of beginning.

(RSMo 1939 § 13598)

Prior revisions: 1929 § 11939; 1919 § 9341; 1909 § 3558



Section 46.062 Caldwell.

Caldwell.

46.062. Beginning at the southeast corner of township fifty-five, range twenty-six, west; thence north with the range line between ranges twenty-five and twenty-six to the northeast corner of township fifty-seven, range twenty-six; thence west with the township line between townships fifty-seven and fifty-eight to the northwest corner of township fifty-seven, range twenty-nine; thence south with the range line between ranges twenty-nine and thirty to the southwest corner of township fifty-five, range twenty-nine; thence east with the township line between townships fifty-four and fifty-five to the place of beginning.

(RSMo 1939 § 13555)

Prior revisions: 1929 § 11896; 1919 § 9298; 1909 § 3515



Section 46.063 Callaway.

Callaway.

46.063. Beginning at a point in the middle of the main channel of the Missouri River, where a prolongation south of the range line between ranges six and seven, west, would intersect the same; thence north with said range line to the northeast corner of township forty-nine, range seven, west; thence west with the township line between townships forty-nine and fifty to the main fork of Cedar Creek; thence down said creek, in the middle of the main channel thereof, to its southern intersection with the range line between ranges eleven and twelve; thence south with said range line to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13556)

Prior revisions: 1929 § 11897; 1919 § 9299; 1909 § 3516



Section 46.064 Camden.

Camden.

46.064. Beginning in the middle of the main channel of the Osage River, where the range line between ranges fifteen and sixteen intersects the same; thence up the Osage, to a point where the northern line of section thirty-six, township forty, range seventeen intersects the same; thence west with the subdivisional lines to the middle of the main channel of the said Osage River; thence up said river to a point where the range line between ranges nineteen and twenty intersects the same; thence south with said range line to the southwest corner of township thirty-seven, range nineteen, west; thence east with the township line between townships thirty-six and thirty-seven to the top of the ridge dividing the waters of the Dry Auglaize from the Wet Auglaize; thence southeast on the middle of said ridge separating the waters of the Wet Auglaize from Bear Creek to a point where the top of said ridge bears in a northeasterly direction; thence in a northeasterly direction on the middle of said ridge until it strikes the range line between ranges thirteen and fourteen; thence north with the said range line to the northeast corner of section twenty-four, township thirty-eight, range fourteen, west; thence west with the subdivisional lines to the southwest corner of section eighteen of said township; thence north on the range line between ranges fourteen and fifteen to the northeast corner of section thirteen, township thirty-eight, range fifteen; thence west to the northwest corner of section thirteen; thence north to the northeast corner of section eleven; thence west to the northeast corner of section ten; thence north to the northeast corner of section three, and on township line between townships thirty-eight and thirty-nine; thence west on said township line to the southeast corner of section thirty-three, township thirty-nine, range fifteen, west; thence north on section line to the northeast corner of section twenty-eight; thence west to the northeast corner of section twenty-nine; thence north to the northeast corner of section twenty; thence west on section line one-half mile to the quarter section corner between sections seventeen and twenty; thence north through the middle of sections seventeen and eight to the north boundary of section eight; thence west one-half mile to the northeast corner of section seven; thence north to the northeast corner of section six; thence west to the southwest corner of section thirty-one, township forty, range fifteen, and thence north along range line between range fifteen and range sixteen to place of beginning.

(RSMo 1939 § 13599)

Prior revisions: 1929 § 11940; 1919 § 9342; 1909 § 3559



Section 46.065 Cape Girardeau.

Cape Girardeau.

46.065. Beginning in the middle of the main channel of the Mississippi River, opposite the mouth of Apple Creek; thence to the mouth of said creek; thence up said creek to the line between townships thirty-three and thirty-four, at or near where the said township line is intersected by the section line dividing sections thirty-three and thirty-four, in township thirty-four, range eleven, east; thence west with said line to the northwest corner of section five, township thirty-three, range eleven, east; thence south with the subdivisional lines to the southwest corner of section thirty-two, township twenty-nine, range eleven, east; thence east with the township line between townships twenty-eight and twenty-nine to the middle of the west fork of White Water River, where the township line between townships twenty-eight and twenty-nine, north, range twelve, east, crosses said creek; thence to the southeast corner of section thirty-one, township twenty-nine, north, range twelve, east; thence to the northeast corner of said section thirty-one; thence east to the northeast corner of section thirty-three, in said township and range; thence north to the southwest corner of section twenty-two, in the same township and range; thence east to the southeast corner of said section twenty-two; thence north to the southwest corner of section eleven, in the same township and range; thence east to the southeast corner of said section eleven; thence north to the southwest corner of section one, in said township and range; thence east to the southeast corner of said section one; thence to the northwest corner of the southwest quarter of section six, township twenty-nine, north, range thirteen, east; thence east to the northeast corner of the southeast quarter of said section six; thence north to the northeast corner of said section six; thence east to the southeast corner of section thirty-two, in township thirty, north, of range thirteen, east; thence north to the northeast corner of said section thirty-two; thence east to the southeast corner of section twenty-seven, in said township and range; thence north to the northeast corner of the southeast quarter of said section twenty-seven; thence east to the northeast corner of the southeast quarter of section twenty-five, in said township and range; thence north to the southwest corner of section nineteen, in township thirty, north, of range fourteen, east; thence east to the northwest corner of section twenty-nine, above stated township and range; thence south 86 degrees 58 minutes 58 seconds east along the north line of said section twenty-nine, a distance of 2,182.97 feet to the center of Cape La Croix (La Cruche) Creek, thence south 47 degrees 17 minutes 53 seconds east, 1022.85 feet; thence south 1 degree 31 minutes 55 seconds east, 675.86 feet; thence north 84 degrees 8 minutes 44 seconds east, 1047.81 feet; thence north 52 degrees 6 minutes 0.0 seconds east, 1329.28 feet; thence south 26 degrees 5 minutes 12 seconds east, 877.54 feet; thence north 88 degrees 43 minutes 24 seconds east, 643.47 feet; thence north 55 degrees 40 minutes 03 seconds east, 592.98 feet; thence north 31 degrees 44 minutes 26 seconds east, 973.54 feet; thence south 58 degrees 51 minutes 45 seconds east, 1748.11 feet; thence north 26 degrees 20 minutes 57 seconds east, 572.69 feet; thence north 88 degrees 23 minutes 16 seconds east, 1429.32 feet; thence south 88 degrees 59 minutes 1 seconds east, 504.91 feet; thence north 50 degrees 16 minutes 9 seconds east, 487.39 feet; thence north 9 degrees 27 minutes 15 seconds east, 351.59 feet; thence continuing north 9 degrees 27 minutes 15 seconds east, to the Mississippi River, thence to the middle of the main channel of the Mississippi River; thence up the Mississippi River, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13600, A.L. 1984 S.B. 741)

Prior revisions: 1929 § 11941; 1919 § 9343; 1909 § 3560



Section 46.066 Carroll.

Carroll.

46.066. Beginning in the middle of the main channel of the Missouri River, at a point where the prolongation south of the range line between ranges twenty-five and twenty-six would intersect the same; thence north with said range line to the northwest corner of township fifty-five, range twenty-five, west; thence east with the township line between townships fifty-five and fifty-six to the middle of the main channel of Grand River; thence down said river, in the middle of the main channel thereof, to the middle of the main channel of the Missouri River; thence up said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13557)

Prior revisions: 1929 § 11898; 1919 § 9300; 1909 § 3517



Section 46.067 Carter.

Carter.

46.067. Beginning at the southeast corner of section thirteen, township twenty-five, range three, west; thence east on section lines to southeast corner of section eighteen, township twenty-five, range four, east; thence north on section lines to the northeast corner of section thirty, township twenty-six, range four, east; thence west to northwest corner of said section; thence north to the Wayne County line; thence with the Wayne County line to the southeast corner of section thirty-three, township twenty-eight, range three, east; thence west on township line to southeast corner of section thirty-two, township twenty-eight, range one, east; thence north on section lines to northeast corner of section twenty, township twenty-eight, range one, east; thence west on section lines to range line between ranges two and three, west; thence south on said range line to the place of beginning.

(RSMo 1939 § 13601)

Prior revisions: 1929 § 11942; 1919 § 9344; 1909 § 3561



Section 46.068 Cass.

Cass.

46.068. Beginning in the middle of the main channel of Grand River, where the range line between ranges twenty-eight and twenty-nine intersects the same; thence north to the northeast corner of section thirty-six of township forty-four, range twenty-nine, west; thence west with the subdivisional lines to the southwest corner of section twenty-seven of township forty-four, range twenty-nine, west; thence north with the subdivisional lines to the northwest corner of section three of township forty-six, range twenty-nine, west; thence west with the township line between townships forty-six and forty-seven to the western boundary line of the state; thence south with said boundary line of the state to where the line between townships forty-two and forty-three intersects the same; thence east with said township line to the middle of the main channel of Grand River; thence down said river in the middle of the main channel thereof to the place of beginning.

(RSMo 1939 § 13602)

Prior revisions: 1929 § 11943; 1919 § 9345; 1909 § 3562



Section 46.069 Cedar.

Cedar.

46.069. Beginning at the northeast corner of township thirty-five, range twenty-five, west; thence west with the township line between townships thirty-five and thirty-six to the northwest corner of section four of township thirty-five, range twenty-six, west; thence north with the subdivisional lines to the northeast corner of section seventeen, township thirty-six, range twenty-six, west; thence west to the northwest corner of section eighteen, township thirty-six, range twenty-eight, west; thence south with the range line between ranges twenty-eight and twenty-nine to the southwest corner of township thirty-five, range twenty-eight, west; thence east with the township line between townships thirty-four and thirty-five to the northwest corner of section one, township thirty-four, range twenty-nine, west; thence south with the subdivisional lines to the southwest corner of section twenty-four, township thirty-three, range twenty-nine; thence east with the subdivisional lines to the southeast corner of section twenty-four of township thirty-three, range twenty-five, west; thence north with the range line between ranges twenty-four and twenty-five to the place of beginning.

(RSMo 1939 § 13603)

Prior revisions: 1929 § 11944; 1919 § 9346; 1909 § 3563



Section 46.070 Chariton.

Chariton.

46.070. Beginning at a point in the middle of the main channel of the Missouri River, where the line between sections seventeen and twenty, in township fifty-one, range seventeen, west, intersects the same; thence in a straight line with the western boundary of Howard County to a point one and a half miles west of the northeast corner of township fifty-two, range seventeen, west; thence with the northern boundary line of Howard County to where the same is intersected by the sectional line dividing range sixteen into two equal parts; thence north with the subdivisional lines to the northeast corner of section four, township fifty-six, range sixteen, west; thence with the township line between townships fifty-six and fifty-seven, to where Locust Creek crosses the same; thence down the said creek to the middle of the main channel of Grand River; thence down Grand River, in the middle of the main channel thereof, to the middle of the main channel of the Missouri River; thence down the middle of the main channel of the Missouri River to the place of beginning.

(RSMo 1939 § 13558)

Prior revisions: 1929 § 11899; 1919 § 9301; 1909 § 3518



Section 46.071 Christian.

Christian.

46.071. Beginning at the southwest corner of township twenty-seven of range twenty-four; thence east with the township line dividing townships twenty-six and twenty-seven to the southeast corner of section thirty-three of township twenty-seven of range twenty-two; thence south with the subdivisional lines to the southwest corner of section thirty-four, township twenty-five of range twenty-two; thence east with the township line dividing townships twenty-four and twenty-five to the southeast corner of section thirty-three, township twenty-five of range eighteen; thence north with the subdivisional lines to the southeast corner of section twenty-eight, township twenty-eight of range eighteen; thence west with the subdivisional lines to the northwest corner of section thirty-one, township twenty-eight of range twenty-four; thence south to the place of beginning.

(RSMo 1939 § 13604)

Prior revisions: 1929 § 11945; 1919 § 9347; 1909 § 3564



Section 46.072 Clark.

Clark.

46.072. Beginning at a point in the middle of the main channel of the Mississippi River, where the prolongation east of the subdivisional line crossing and dividing equally township sixty-three would intersect the same; thence west with the subdivisional lines to the southwest corner of section eighteen, township sixty-three, north, range nine, west; thence north with the range line between ranges nine and ten to the northern boundary line of this state; thence east on said boundary line to the middle of the main channel of the Des Moines River; thence down said river, in the middle of the main channel thereof, to the middle of the main channel of the Mississippi River; thence down the middle of the main channel of the Mississippi River to the place of beginning.

(RSMo 1939 § 13559)

Prior revisions: 1929 § 11900; 1919 § 9302; 1909 § 3519



Section 46.073 Clay.

Clay.

46.073. Beginning at a point in the middle of the main channel of the Missouri River, where the prolongation south of the line between ranges twenty-nine and thirty would intersect the same; thence north with said range line to the northeast corner of section thirty-six, township fifty-four, range thirty; thence west with the subdivisional lines to the old state line; thence south with said line to the middle of the main channel of the Missouri River; thence down the Missouri, in the main channel thereof, to the place of beginning.

(RSMo 1939 § 13560)

Prior revisions: 1929 § 11901; 1919 § 9309; 1909 § 3520



Section 46.074 Clinton.

Clinton.

46.074. Beginning at the southeast corner of section twenty-five, township fifty-four, range thirty, west; thence north with the range line between ranges twenty-nine and thirty to the northeast corner of section twenty-four of township fifty-seven, range thirty; thence west with the subdivisional lines to the former western boundary line of this state; thence south with said boundary line to a point where said line is intersected by the subdivisional lines running east and west between sections twenty-eight and thirty-three, and sections twenty-seven and thirty-four, of township fifty-four of range thirty-three; thence east with subdivisional lines to the place of beginning.

(RSMo 1939 § 13561)

Prior revisions: 1929 § 11902; 1919 § 9304; 1909 § 3521



Section 46.075 Cole.

Cole.

46.075. Beginning at the southwest corner of section thirty-two, in township forty-three, in range fourteen; thence in a direct line to the Missouri River, to a point where the subdivisional line between fractional sections twelve and thirteen, township forty-six, range fourteen, intersects the range line between ranges thirteen and fourteen; thence in a direct line to the nearest point in the middle of the main channel of the Missouri River; thence down the middle of the main channel thereof to a point where the middle of the main channel of the Osage River intersects the same; thence up the middle of the main channel of the Osage River to the mouth of Profit's Creek; thence up said creek to the range line between ranges eleven and twelve; thence south with the said line to the southeast corner of township forty-two of range twelve; thence west with the township line between townships forty-one and forty-two to the middle of the main channel of the Osage River; thence up the same, in the middle of the main channel thereof, to a point where the township line between townships forty-one and forty-two crosses the same a second time; thence west with said line to the southwest corner of township forty-two, in range thirteen; thence north to the northwest corner of said township; thence west with the township line between townships forty-two and forty-three to the place of beginning.

(RSMo 1939 § 13605)

Prior revisions: 1929 § 11946; 1919 § 9348; 1909 § 3565



Section 46.076 Cooper.

Cooper.

46.076. Beginning in the middle of the main channel of the Missouri River, at a point where the prolongation north of the range line between ranges fourteen and fifteen would intersect the same; thence in a direct line to the southeast corner of township forty-six, range sixteen; thence south with the range line between ranges fifteen and sixteen to the southeast corner of section one, township forty-five, range sixteen; thence west with the subdivisional lines to the southwest corner of section six, township forty-five, range nineteen; thence north with the range line between ranges nineteen and twenty to the northwest corner of township forty-eight, range nineteen; thence in a direct line to a point on the south bank of the Missouri River where the range line between ranges eighteen and nineteen terminates; thence north to the middle of the main channel of the Missouri River; thence down such river, in the middle of the main channel thereof, varying, however, therefrom, so as to leave the first island below the city of Boonville, in Howard County, to the place of beginning.

(RSMo 1939 § 13606)

Prior revisions: 1929 § 11947; 1919 § 9349; 1909 § 3566



Section 46.077 Crawford.

Crawford.

46.077. Beginning at a point in the middle of the main channel of the Meramec River at the northwest corner of Washington County; thence due south with the western boundary of said Washington County to the middle of township thirty-five, north, range two, west; thence west with the subdivisional line to the northwest corner of section twenty-two, same township and range; thence south to the southwest corner of section thirty-four, same township and range; thence west to the southwest corner of township thirty-five, range three, west; thence north with the range line between ranges three and four, west, to the southwest corner of township thirty-six, range three, west; thence west with the township line to the southwest corner of township thirty-six, range five, west; thence north with the range line between ranges five and six to the northwest corner of section eighteen, township forty, range five, west; thence east to the west boundary line of Franklin County; thence south to the southwest corner of said Franklin County and thence east along the southern boundary line of Franklin County to the place of beginning.

(RSMo 1939 § 13607)

Prior revisions: 1929 § 11948; 1919 § 9350; 1909 § 3567



Section 46.078 Dade.

Dade.

46.078. Beginning at the northeast corner of section twenty-five of township thirty-three, range twenty-five, west; thence west with the subdivisional lines to the northwest corner of section twenty-five of township thirty-three of range twenty-nine, west; thence south with the subdivisional lines to the southwest corner of section thirty-six of township thirty, range twenty-nine, west; thence east with the township line between townships twenty-nine and thirty to the southeast corner of township thirty, range twenty-five, west; thence north with the range line between ranges twenty-four and twenty-five to the place of beginning.

(RSMo 1939 § 13608)

Prior revisions: 1929 § 11949; 1919 § 9351; 1909 § 3568



Section 46.079 Dallas.

Dallas.

46.079. Beginning at the southeast corner of section thirteen, township thirty-two, range eighteen; thence west with the subdivisional line to the southwest corner of section eighteen, township thirty-two, range nineteen; thence south with the range line between ranges nineteen and twenty to the southeast corner of section twelve, township thirty-one, range twenty; thence west with the subdivisional lines to the southwest corner of section seven, township thirty-one of range twenty; thence north with the range line between ranges twenty and twenty-one to the northwest corner of township thirty-six, range twenty; thence east with the township line between townships thirty-six and thirty-seven to the northeast corner of township thirty-six, range eighteen; thence south with the range line between ranges seventeen and eighteen to the place of beginning.

(RSMo 1939 § 13609)

Prior revisions: 1929 § 11950; 1919 § 9352; 1909 § 3569



Section 46.080 Daviess.

Daviess.

46.080. Beginning at the southeast corner of township fifty-eight, range twenty-six; thence north with the range line between ranges twenty-five and twenty-six to the northeast corner of section thirty-six of township sixty-two of range twenty-six, west; thence west with the subdivisional lines to the northwest corner of section thirty-one of township sixty-two of range twenty-nine, west; thence south with the range line between ranges twenty-nine and thirty to the southwest corner of township fifty-eight, range twenty-nine; thence east with the township line between townships fifty-seven and fifty-eight to the place of beginning.

(RSMo 1939 § 13562)

Prior revisions: 1929 § 11903; 1919 § 9305; 1909 § 3522



Section 46.081 DeKalb.

DeKalb.

46.081. Beginning at the southeast corner of section thirteen, township fifty-seven, range thirty, west; thence north with the range line between ranges twenty-nine and thirty to the northeast corner of township sixty, range thirty; thence west with the line between townships sixty and sixty-one to the former boundary line of this state; thence south with said boundary line to a point on said line opposite the northwest corner of Clinton County; thence east with the subdivisional lines to the place of beginning.

(RSMo 1939 § 13563)

Prior revisions: 1929 § 11904; 1919 § 9306; 1909 § 3523



Section 46.082 Dent.

Dent.

46.082. Commencing at the northeast corner of section four, township thirty-four, range two, west; thence west to the northwest corner of township thirty-four, range three, west; thence north with the range line between ranges three and four, west, to the northeast corner of township thirty-five, range four, west; thence west with the township line to the northwest corner of section three, township thirty-five, range eight, west; thence south with the subdivisional line to the southwest corner of section thirty-four, township thirty-four, range eight, west; thence east with the township line to the southwest corner of township thirty-four, range seven, west; thence south with the range line to the southwest corner of township thirty-two, range seven, west; thence east with the township line to the southeast corner of township thirty-two, range three, west; thence north with the range line to the northeast corner of said township; thence west to the range line between ranges three and four, west; thence north with said range line to the northeast corner of township thirty-three, range four, west; thence east along township line between townships thirty-three and thirty-four to the southeast corner of section thirty-three, township thirty-four, range two, west; and thence north with the subdivisional line to the place of beginning.

(RSMo 1939 § 13610)

Prior revisions: 1929 § 11951; 1919 § 9353; 1909 § 3570



Section 46.083 Douglas.

Douglas.

46.083. Beginning at the southeast corner of township twenty-five, north, of range eleven, west; thence north by the range line dividing ranges ten and eleven to the northeast corner of section one, in township twenty-seven; thence west on the township line dividing townships twenty-seven and twenty-eight to the middle of range eighteen; thence south by subdivisional section lines to the southwest corner of section thirty-four, in township twenty-five, range eighteen; thence east on township line dividing townships twenty-four and twenty-five to the place of beginning.

(RSMo 1939 § 13611)

Prior revisions: 1929 § 11952; 1919 § 9354; 1909 § 3571



Section 46.084 Dunklin.

Dunklin.

46.084. Beginning at the northwest corner of New Madrid County, in the middle of township twenty-three, north, in range ten, east of the fifth principal meridian; thence due west with the section lines to the middle of the main channel of the St. Francis River; thence down the middle of the main channel of said river, with the meanderings thereof, to where said river crosses the line between the states of Missouri and Arkansas; thence east with said state line on the parallel of latitude thirty-six degrees and thirty minutes, to the middle of the main channel of said St. Francis River where it crosses the state line at the southeast corner of the southwest quarter of section thirty-six, in township twenty-two, north, in range eight, east of the fifth principal meridian; thence down the middle of the main channel of said St. Francis River, with the meanderings thereof, to the extreme south boundary of the state of Missouri; thence due east to the southwest corner of Pemiscot County; thence with the western boundary line of Pemiscot County to the southwest corner of New Madrid County; thence with the western boundary line of New Madrid County to the place of beginning.

(RSMo 1939 § 13612)

Prior revisions: 1929 § 11953; 1919 § 9355; 1909 § 3572



Section 46.085 Franklin.

Franklin.

46.085. Beginning at a point in the middle of the main channel of the Missouri River, where the prolongation north of the range line between ranges two and three, east, would intersect the same; thence south with the said range line to the southeast corner of township forty-three, range two, east; thence in a direct line to a point sixteen chains north of the quarter-section corner on the line between sections fourteen and fifteen, in township forty, range two, east, it being the northeast corner of Washington County; thence due west to the middle of range four, west; thence north with the subdivisional lines to a point in the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof as now located to the place of beginning.

(RSMo 1939 § 13613)

Prior revisions: 1929 § 11954; 1919 § 9356; 1909 § 3573



Section 46.086 Gasconade.

Gasconade.

46.086. Beginning at a point in the middle of the main channel of the Missouri River, where the prolongation north of the subdivisional line dividing equally into two parts range four would intersect the same; thence south to the northeast corner of section sixteen, township forty, range four, west; thence west with section lines to the range line between five and six; thence south with said range line to the township line between townships thirty-nine and forty; thence west with said township line to the southwest corner of township forty, range six, west; thence north with the range line between ranges six and seven to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13614)

Prior revisions: 1929 § 11955; 1919 § 9357; 1909 § 3574



Section 46.087 Gentry.

Gentry.

46.087. Beginning at the southeast corner of township sixty-one, range thirty; thence north with the range line between ranges twenty-nine and thirty to the northeast corner of township sixty-four, range thirty, west; thence west with the line between townships sixty-four and sixty-five to the northwest corner of the northeast quarter of section three in township sixty-four of range thirty-three; thence south on the open line in the center of sections thirty-four, twenty-seven, twenty-two, fifteen, ten and three, in townships sixty-one, sixty-two, sixty-three and sixty-four, in range thirty-three, to the half mile or open line at the southwest corner of the southeast quarter of section thirty-four, in township sixty-one, range thirty-three; thence east with the township line between townships sixty and sixty-one to the place of beginning.

(RSMo 1939 § 13564)

Prior revisions: 1929 § 11905; 1919 § 9307; 1909 § 3524



Section 46.088 Greene.

Greene.

46.088. Beginning at the southeast corner of section twenty-five, township twenty-eight of range twenty; running thence west with the legal subdivisions to the southwest corner of section thirty, township twenty-eight of range twenty-four, on range line dividing ranges twenty-four and twenty-five; thence north with said range line to the northwest corner of section eighteen, township thirty-one, range twenty-four; thence east with the subdivisional lines to the range line dividing ranges nineteen and twenty; thence south with said range line to the place of beginning.

(RSMo 1939 § 13615)

Prior revisions: 1929 § 11956; 1919 § 9358; 1909 § 3575



Section 46.089 Grundy.

Grundy.

46.089. Beginning at the southeast corner of section thirty-three, township sixty, range twenty-two, west; thence north with the subdivisional lines to the northeast corner of section sixteen, township sixty-three, range twenty-two, west; thence west with the subdivisional lines to the northwest corner of section eighteen of township sixty-three, range twenty-five, west; thence south with the range line between ranges twenty-five and twenty-six to the southwest corner of township sixty, range twenty-five, west; thence east with the township line between townships fifty-nine and sixty to the place of beginning.

(RSMo 1939 § 13565)

Prior revisions: 1929 § 11906; 1919 § 9308; 1909 § 3525



Section 46.090 Harrison.

Harrison.

46.090. Beginning at the southeast corner of section twenty-five of township sixty-two of range twenty-six, west; thence with the range line between ranges twenty-five and twenty-six to the northern boundary line of the state; thence west with said boundary to where the line between ranges twenty-nine and thirty intersect the same; thence south with the range line between ranges twenty-nine and thirty to the southwest corner of section thirty of township sixty-two, range twenty-nine; thence east with the subdivisional lines to the place of beginning.

(RSMo 1939 § 13566)

Prior revisions: 1929 § 11907; 1919 § 9309; 1909 § 3526



Section 46.091 Henry.

Henry.

46.091. Beginning at the northwest corner of section thirty-one of township forty-four, range twenty-eight, west; thence south with the range line between ranges twenty-eight and twenty-nine to the southwest corner of township forty, range twenty-eight; thence east with the township line between townships thirty-nine and forty till it strikes the Osage River; thence with the same river till it reaches the range line between ranges twenty-three and twenty-four, and thence north with said range line to the northeast corner of section thirty-six, township forty-four, range twenty-four; thence west with the subdivisional line to the place of beginning.

(RSMo 1939 § 13616)

Prior revisions: 1929 § 11957; 1919 § 9359; 1909 § 3576



Section 46.092 Hickory.

Hickory.

46.092. Beginning at the southeast corner of township thirty-seven, range twenty, west; thence north with the range line between ranges nineteen and twenty to the northeast corner of section twelve, township thirty-eight, range twenty; thence west with the subdivisional lines to the northwest corner of section seven, township thirty-eight, range twenty-three; thence south with the range line between ranges twenty-three and twenty-four to the southwest corner of township thirty-seven, range twenty-three; thence west with the township line between townships thirty-six and thirty-seven to the northwest corner of section three, township thirty-six, range twenty-four; thence south with the subdivisional lines to the southwest corner of section three, township thirty-five, range twenty-four; thence east with the subdivisional lines to the southeast corner of section one, township thirty-five, range twenty-one; thence north with the range line between ranges twenty and twenty-one to the northeast corner of township thirty-six, range twenty-one; thence east with the township line between townships thirty-six and thirty-seven to the place of beginning.

(RSMo 1939 § 13617)

Prior revisions: 1929 § 11958; 1919 § 9360; 1909 § 3577



Section 46.093 Holt.

Holt.

46.093. Beginning in the middle of the main channel of the Missouri River, where a prolongation south of the range line between ranges thirty-six and thirty-seven would intersect the same; thence north with said line to the middle of the main channel of the Nodaway River; thence following the middle of Nodaway River up north, until it strikes the subdivision line dividing into two equal parts township sixty-three; thence west on said line to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13567)

Prior revisions: 1929 § 11908; 1919 § 9310; 1909 § 3527



Section 46.094 Howard.

Howard.

46.094. Beginning in the middle of the main channel of the Missouri River, opposite the mouth of Moniteau Creek; thence up said creek to the line between townships forty-eight and forty-nine; thence in a direct line to the northeast corner of township fifty-one of range fourteen, west; thence in a direct line to a point one and a half miles west of the northeast corner of township fifty-two of range seventeen, west; thence in a direct line to a point in the middle of the main channel of the Missouri River, where the line between sections seventeen and twenty, township fifty-one, range seventeen, west, intersects the same, and thence down the same, in the middle of the main channel thereof, varying, however, if necessary, so as to include the first island below the city of Boonville, to the place of beginning.

(RSMo 1939 § 13568)

Prior revisions: 1929 § 11909; 1919 § 9311; 1909 § 3528



Section 46.095 Howell.

Howell.

46.095. Beginning at a point on the southern boundary line of the state, where the line dividing ranges six and seven, west, intersects the same; thence north with said line to the northeast corner of township twenty-seven, north, of range seven, west; thence west with the township line between townships twenty-seven and twenty-eight to the northwest corner of township twenty-seven, north, of range ten, west; thence south with the line dividing ranges ten and eleven, west, to the southern boundary line of the state; thence east on the southern boundary line of the state to the place of beginning.

(RSMo 1939 § 13618)

Prior revisions: 1929 § 11959; 1919 § 9361; 1909 § 3578



Section 46.096 Iron.

Iron.

46.096. Beginning at the northeast corner of section twenty-four, in township thirty-four, north, range four, east; thence west to the northwest corner of section nineteen, township thirty-four, range four, east; thence north to the northeast corner of section twenty-four, township thirty-five, range three, east; thence west with the subdivisional lines to the northwest corner of section twenty-two, township thirty-five, range two, west; thence south to the southwest corner of section thirty-four, township thirty-four, range two, west; thence east to the southeast corner of section thirty-six, township thirty-four, range two, east; thence south with the line dividing ranges two and three, east, to the southwest corner of section seven, township thirty-one, range three, east; thence east to the southwest corner of section eight, same township and range; thence south with the subdivisional lines to the southwest corner of section seventeen, township thirty, range three, east; thence east to the southeast corner of section thirteen, township thirty, range four, east; thence north with the line dividing ranges four and five, east, to the place of beginning.

(RSMo 1939 § 13619)

Prior revisions: 1929 § 11960; 1919 § 9362; 1909 § 3579



Section 46.097 Jackson.

Jackson.

46.097. Beginning in the middle of the main channel of the Missouri River, at a point where the western boundary line of the state intersects the same; thence south to the line between townships forty-six and forty-seven; thence east with the said township line to the southeast corner of section thirty-three of township forty-seven, range twenty-nine, west; thence north with the subdivisional lines to the middle of the main channel of the Missouri River; thence up said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13620)

Prior revisions: 1929 § 11961; 1919 § 9363; 1909 § 3580



Section 46.098 Jasper.

Jasper.

46.098. Beginning at the southeast corner of section fourteen, township twenty-seven, north, range twenty-nine, west; thence west with the subdivisional lines to the western boundary line of the state; thence north on the state line to the northwest corner of section eighteen, township thirty, north, range thirty-three, west; thence east with the subdivisional line to the northeast corner of section fourteen, township thirty, north, range twenty-nine, west; thence south with the subdivisional line to the southeast corner of section thirty-five, township thirty, north, range twenty-nine, west; thence east with the subdivisional line to the northeast corner of section two, township twenty-nine, north, range twenty-nine, west; thence south to the place of beginning.

(RSMo 1939 § 13621)

Prior revisions: 1929 § 11962; 1919 § 9364; 1909 § 3581



Section 46.099 Jefferson.

Jefferson.

46.099. Beginning at a point in the middle of the main channel of the Mississippi River, due east of the mouth of the Meramec; thence due west to the middle of the main channel of the Meramec River, at the mouth thereof; thence up the Meramec, in the middle of the main channel thereof, to where the township line between townships forty-three and forty-four crosses the same; thence west with said line to the Meramec River, where the said township line again crosses the same; thence up the Meramec River, in the middle of the main channel thereof, to a point where the range line between ranges two and three, east, crosses the same; thence south with said range line to the northwest corner of township forty-two, range three, east; thence direct to the northeast corner of Washington County, being a point sixteen chains north of the quarter-section corner on the line between sections fourteen and fifteen, in township forty, north, range two, east; thence in a direct line to the middle of the main channel of Big River, opposite the mouth of Mineral Fork; thence up said river, in the middle of the main channel thereof, to where the subdivisional line between sections eighteen and nineteen intersects the same; thence east with the subdivision lines to the southeast corner of section sixteen, township thirty-eight, range four, east; thence direct to the southeast corner of township thirty-nine, north, range five, east; thence in a direct line, and with the St. Francois County line, toward the southeast corner of section twenty-three, township thirty-eight, north, range six, east, to where said line intersects the Platten Creek; thence in a direct line to Skagg's Spring, on the Isle au Bois Creek, in section fourteen, township thirty-nine, north, of range six, east, and to said Isle au Bois Creek, and to the middle of the main channel thereof; thence down the middle of the main channel of said Isle au Bois Creek to the slough bank; thence in a northeastern direction to the middle of the main channel of the Mississippi River; thence up the middle of the main channel of said Mississippi River to the place of beginning.

(RSMo 1939 § 13622)

Prior revisions: 1929 § 11963; 1919 § 9365; 1909 § 3582



Section 46.100 Johnson.

Johnson.

46.100. Beginning at the northeast corner of section twenty-five of township forty-eight, range twenty-four, west; thence west with the subdivisional lines to the northwest corner of section thirty of township forty-eight, range twenty-six; thence south with the range line between ranges twenty-six and twenty-seven to the southwest corner of township forty-eight, range twenty-six; thence west with the township line between townships forty-seven and forty-eight to the northwest corner of section three of township forty-seven, range twenty-nine; thence south with the subdivisional lines to the southwest corner of section twenty-seven of township forty-four, range twenty-nine; thence east with the subdivisional lines to the southeast corner of section twenty-five of township forty-four, range twenty-four; thence with the range line between ranges twenty-three and twenty-four, to the place of beginning.

(RSMo 1939 § 13623)

Prior revisions: 1929 § 11964; 1919 § 9366; 1909 § 3583



Section 46.101 Knox.

Knox.

46.101. Beginning in the northwest corner of section three, township sixty-three, range thirteen, west; thence south with the subdivisional lines to the southwest corner of section thirty-four, township sixty, range thirteen, west; thence east with the township line between townships fifty-nine and sixty to the southeast corner of township sixty, range ten, west; thence north with the range line between ranges nine and ten to the northeast corner of township sixty-three, range ten, west; thence west with the township line between township sixty-three and sixty-four to the place of beginning.

(RSMo 1939 § 13569)

Prior revisions: 1929 § 11910; 1919 § 9312; 1909 § 3529



Section 46.102 Laclede.

Laclede.

46.102. Beginning at the northwest corner of township thirty-six, range seventeen, west; thence east with the township line between townships thirty-six and thirty-seven to the top of the ridge dividing the waters of the Dry Auglaize from the Wet Auglaize; thence southeast on the middle of said ridge separating the waters of the Wet Auglaize from Bear Creek, until it strikes the range line between ranges thirteen and fourteen; thence south with the range line between ranges thirteen and fourteen to the southeast corner of township thirty-five, range fourteen, west; thence on a straight line to the southeast corner of section sixteen, township thirty-four, range twelve; thence south with the subdivisional lines to the southeast corner of section sixteen, township thirty-two, range twelve; thence west with the subdivisional lines to the southwest corner of section eighteen, township thirty-two, range seventeen; thence north with the range line between ranges seventeen and eighteen to the place of beginning.

(RSMo 1939 § 13624)

Prior revisions: 1929 § 11965; 1919 § 9367; 1909 § 3584



Section 46.103 Lafayette.

Lafayette.

46.103. Beginning in the middle of the main channel of the Missouri River, at a point where the prolongation north of the range line between ranges twenty-three and twenty-four would intersect the same; thence south with the said line between ranges twenty-three and twenty-four to the southeast corner of section twenty-four of township forty-eight, range twenty-four, west; thence west with the subdivisional lines to the southwest corner of section nineteen of township forty-eight, range twenty-six, west; thence south with the range line between ranges twenty-six and twenty-seven to the southeast corner of township forty-eight, range twenty-seven; thence west with the township line between townships forty-seven and forty-eight to the southwest corner of section thirty-four of township forty-eight, range twenty-nine; thence north with the subdivisional line to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13625)

Prior revisions: 1929 § 11966; 1919 § 9368; 1909 § 3585



Section 46.104 Lawrence.

Lawrence.

46.104. Beginning at the southeast corner of section twenty-five of township twenty-six, range twenty-five, west; thence north with the range line between ranges twenty-four and twenty-five to the northeast corner of township twenty-nine, range twenty-five, west; thence west with the township line between townships twenty-nine and thirty to the northwest corner of section one of township twenty-nine, range twenty-nine, west; thence south with the subdivisional lines to the southwest corner of section twenty-five, township twenty-six, range twenty-nine, west; thence east with the subdivisional lines to the place of beginning.

(RSMo 1939 § 13626)

Prior revisions: 1929 § 11967; 1919 § 9369; 1909 § 3586



Section 46.105 Lewis.

Lewis.

46.105. Beginning at a point in the middle of the main channel of the Mississippi River, where the prolongation east of the township line between townships fifty-nine and sixty would intersect the same; thence west on said township line to the southwest corner of township sixty, range nine, west; thence north with the range line between ranges nine and ten, west, to the northwest corner of section nineteen, township sixty-three, range nine, west; thence east with the subdivisional lines to the middle of the main channel of the Mississippi River; thence down the said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13570)

Prior revisions: 1929 § 11911; 1919 § 9313; 1909 § 3530



Section 46.106 Lincoln.

Lincoln.

46.106. Beginning in the middle of the main channel of the Mississippi River, opposite the mouth of the river Cuivre; thence up said river Cuivre, in the middle of the main channel thereof, to the mouth of Eagle Fork (Big Creek); thence up Eagle Fork (Big Creek), in the middle of the main channel thereof, to the line of the fifth principal meridian; thence with said meridian line to the township line between townships forty-seven and forty-eight; thence west with said township line to the southwest corner of section thirty-five, township forty-eight, range two, west; thence north with the subdivisional lines to the northwest corner of section fourteen, township forty-eight, range two, west; thence west with subdivisional lines to the southwest corner of section seven, township forty-eight, range two, west; thence north with the range line between ranges two and three, west, to the southeast corner of section twenty-four, township forty-nine, range three, west; thence west with the subdivisional lines to the southwest corner of section twenty-one, township forty-nine, range three, west; thence north with the subdivisional lines to the northwest corner of section four, township fifty, range three, west; thence east with the township line between townships fifty and fifty-one to the northeast corner of township fifty, range three, west; thence north with the range line between ranges two and three, west, to the northwest corner of township fifty-one, range two, west; thence east with the township line between townships fifty-one and fifty-two to the middle of the main channel of the Mississippi River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13571)

Prior revisions: 1929 § 11912; 1919 § 9314; 1909 § 3531



Section 46.107 Linn.

Linn.

46.107. Beginning at the southeast corner of township fifty-seven, range eighteen, west; thence west to the southwest corner of section thirty-four, township fifty-seven, range twenty-two, west; thence north with the subdivisional lines to the northwest corner of section ten of township sixty, range twenty-two, west; thence east with the township line between townships sixty and sixty-one to the northeast corner of township sixty, range eighteen, west; thence south with the range line between ranges seventeen and eighteen to the place of beginning.

(RSMo 1939 § 13572)

Prior revisions: 1929 § 11913; 1919 § 9315; 1909 § 3532



Section 46.108 Livingston.

Livingston.

46.108. Beginning at the southwest corner of township fifty-six, range twenty-five; thence north with the range line between ranges twenty-five and twenty-six to the northwest corner of township fifty-nine, range twenty-five; thence east with the township line between townships fifty-nine and sixty to the northeast corner of section four, township fifty-nine, range twenty-two; thence south with the subdivisional lines to the southeast corner of section thirty-three, township fifty-seven, range twenty-two; thence east with the township line between townships fifty-six and fifty-seven to the middle of the main channel of Locust Creek; thence down Locust Creek, in the middle of the main channel thereof, to the middle to the main channel of Grand River; thence down Grand River, in the middle of the main channel thereof, to a point where the township line between townships fifty-five and fifty-six intersects the same; thence west with said township line to the place of beginning.

(RSMo 1939 § 13573)

Prior revisions: 1929 § 11914; 1919 § 9316; 1909 § 3533



Section 46.109 Macon.

Macon.

46.109. Beginning at the southeast corner of township fifty-six, range thirteen, west; thence north with the range line between ranges twelve and thirteen to the northeast corner of township fifty-nine, range thirteen, west; thence west with the township line between townships fifty-nine and sixty to the northwest corner of section three, in township fifty-nine, range thirteen; thence north with the subdivisional lines to the northeast corner of section four, township sixty, range thirteen, west; thence west with the township line between townships sixty and sixty-one to the northwest corner of township sixty, range seventeen, west; thence south with the range line between ranges seventeen and eighteen to the southwest corner of township fifty-seven, range seventeen, west; thence east with the township line between townships fifty-six and fifty-seven to the southeast corner of section thirty-three, township fifty-seven, range sixteen; thence south with the subdivisional lines to the southwest corner of section thirty-four, township fifty-six, range sixteen, west; thence east with the township line between townships fifty-five and fifty-six to the place of beginning.

(RSMo 1939 § 13574)

Prior revisions: 1929 § 11915; 1919 § 9317; 1909 § 3534



Section 46.110 Madison.

Madison.

46.110. Beginning at the northwest corner of section nineteen, township thirty-four, range five, east; thence east with the subdivisional lines to the northeast corner of section twenty-one, township thirty-four, range eight, east; thence south with the subdivisional lines to the southeast corner of section thirty-three, township thirty-four, range eight, east; thence in a direct line to the northeast corner of section twenty-two, township thirty-three, range eight, east; thence south with the subdivisional lines to the southeast corner of section thirty-four, township thirty-one, range eight, east; thence west with the township line to the range line dividing ranges four and five; thence north along said range line to the place of beginning.

(RSMo 1939 § 13627)

Prior revisions: 1929 § 11968; 1919 § 9370; 1909 § 3587



Section 46.111 Maries.

Maries.

46.111. Beginning at the southeast corner of township thirty-nine, range seven, west; thence north with the range line between ranges six and seven, west, to the northeast corner of section twenty-four, township forty-one, range seven, west; thence west with the subdivisional lines to the northwest corner of section nineteen, township forty-one, range eleven, west; thence south with the range line between ranges eleven and twelve to the southwest corner of section eighteen, township thirty-eight, range eleven, west; thence east with the subdivisional lines to the middle of the main channel of the Gasconade River; thence down said river, in the middle of the main channel thereof, to where it intersects the township line between townships thirty-eight and thirty-nine, range nine, west; and thence east on the township line to the place of beginning.

(RSMo 1939 § 13628)

Prior revisions: 1929 § 11969; 1919 § 9371; 1909 § 3588



Section 46.112 Marion.

Marion.

46.112. Beginning at a point in the middle of the main channel of the Mississippi River, where the prolongation east of the line dividing townships fifty-six and fifty-seven would intersect the same; thence west with said line to the northeast corner of section six, township fifty-six, range seven; thence south with the subdivisional line to the southeast corner of section seven, township and range aforesaid; thence west with the subdivisional line to the southwest corner of section seven, township fifty-six, range eight, west; thence north with the range line between ranges eight and nine to the northwest corner of township fifty-nine, range eight; thence east with the township line between townships fifty-nine and sixty to its termination; thence with said line, where it prolongs east, to the middle of the main channel of the Mississippi River; thence down the Mississippi, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13575)

Prior revisions: 1929 § 11916; 1919 § 9318; 1909 § 3535



Section 46.113 McDonald.

McDonald.

46.113. Beginning on the west boundary line of the county of Barry, as defined by an act approved February 24, 1849, entitled "An act to define the western boundary line of Barry County", at a point on said line between townships twenty-three and twenty-four of range number twenty-nine, west; thence west along said township line to the western boundary line of the state; thence south with said boundary line to the southwest corner of the state; thence east on the state line between the states of Missouri and Arkansas to the southwest corner of Barry County, where the line, as defined by the act aforesaid, intersects the southern boundary line of the state; thence north on the said western boundary line of Barry County to the place of beginning.

(RSMo 1939 § 13629)

Prior revisions: 1929 § 11970; 1919 § 9372; 1909 § 3589



Section 46.114 Mercer.

Mercer.

46.114. Beginning at the southeast corner of section nine, township sixty-three, range twenty-two, west; thence north with the subdivisional lines to the north boundary of the state; thence west with said boundary to the line dividing ranges twenty-five and twenty-six; thence south with said range line to the southwest corner of section seven of township sixty-three, range twenty-five, west; thence east with the subdivisional lines to the place of beginning.

(RSMo 1939 § 13576)

Prior revisions: 1929 § 11917; 1919 § 9319; 1909 § 3536



Section 46.115 Miller.

Miller.

46.115. Beginning at the northeast corner of township forty-one, range twelve, west; thence west with the township line between townships forty-one and forty-two to the middle of the main channel of the Osage River; thence up the same, in the middle of the main channel thereof, to a point where the township line between townships forty-one and forty-two crosses the same a second time; thence west with said township line to the southwest corner of township forty-two in range thirteen, west; thence north to the northeast corner of township forty-two, range fourteen; thence west by township line between townships forty-two and forty-three to the northwest corner of township forty-two, range fifteen; thence south to the southwest corner of said township and range; thence west to the northwest corner of section three, in township forty-one, range sixteen; thence south by subdivisional line to the point where the same strikes the Osage River; thence east with the middle of said river to the point where the same crosses the range line between ranges fifteen and sixteen; thence along said range line to where the same intersects the township line between townships thirty-nine and forty; thence east on said township line to the northwest corner of section five, township thirty-nine, range fifteen; thence south to the southwest corner of section five; thence east on section line between sections five and eight, one-half mile, to the quarter-section corner between said sections, thence south through the middle of sections eight and seventeen to the southern boundary of section seventeen; thence east one-half mile to the northwest corner of section twenty-one; thence south to the southwest corner of section twenty-one; thence east to the northwest corner of section twenty-seven; thence south on section line between sections twenty-seven and twenty-eight and thirty-three and thirty-four to the southwest corner of section thirty-four, and on township line between townships thirty-eight and thirty-nine; thence east on said township line to the northeast corner of section three, township thirty-eight, range fifteen; thence south to the southwest corner of section two; thence east to the southeast corner of section two; thence south to the southwest corner of section twelve; thence east to the southeast corner of section twelve; thence south on range line between ranges fourteen and fifteen to the southeast corner of section thirteen; thence east with subdivisional line to the southeast corner of section thirteen, township thirty-eight, range twelve; thence north by range line between ranges eleven and twelve to the place of beginning.

(RSMo 1939 § 13630)

Prior revisions: 1929 § 11971; 1919 § 9373; 1909 § 3590



Section 46.116 Mississippi.

Mississippi.

46.116. Beginning in the middle of the main channel of the Mississippi River, opposite the center of section sixteen, in township twenty-three, north, of range number sixteen, east; thence north through the center of said section to the northern line of the same; thence with the New Madrid County line to the northeast corner of section thirty-four, township twenty-six, north, of range number fourteen, east; thence north to the northeast corner of section twenty-seven, same township and range; thence to the southeast corner of section twenty-three; thence to the northeast corner of section fourteen; thence to the southeast corner of section seven, township twenty-six, range number fifteen, east; thence to the northeast corner of section six; thence to the northeast corner of section four; thence to the northeast corner of section thirty-three, township twenty-seven, range number fifteen, east; thence to the northeast corner of section thirty-four; thence to the northeast corner of section twenty-seven; thence to the northeast corner of section twenty-five; thence to the northeast corner of section thirteen; thence in a northeastwardly course to the middle of section eight, township twenty-seven, range number sixteen, east; thence north through the middle of section eight; thence east to the middle of the main channel of the Mississippi River; thence down the main channel of the Mississippi River to the place of beginning.

(RSMo 1939 § 13631)

Prior revisions: 1929 § 11972; 1919 § 9374; 1909 § 3591



Section 46.117 Moniteau.

Moniteau.

46.117. Beginning at a point in the middle of the main channel of the Missouri River, where the prolongation north of the range line between ranges fourteen and fifteen would intersect the same; thence in a direct line to the southwest corner of township forty-six, range fifteen; thence south to the northeast corner of section twelve, township forty-five, range sixteen; thence west with the subdivisional lines to the northwest corner of section seven, township forty-five, range seventeen; thence south with the range line between ranges seventeen and eighteen to the northwest corner of section seven, township forty-four, range seventeen; thence in a direct line to the southeast corner of township forty-three, range sixteen; thence east with the township line between townships forty-two and forty-three to the southeast corner of section thirty-one, township forty-three, range fourteen; thence in a direct line to a point on the Missouri River where the line between fractional sections twelve and thirteen in township forty-six, range fourteen, intersects the range line between ranges thirteen and fourteen; thence in a direct line to the nearest point in the middle of the main channel of the Missouri River; thence up the same in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13632)

Prior revisions: 1929 § 11973; 1919 § 9375; 1909 § 3592



Section 46.118 Monroe.

Monroe.

46.118. Beginning at the northeast corner of section eighteen, in township fifty-six, range seven, west; thence south with the subdivisional lines to the southeast corner of section thirty in township fifty-three, range seven, west; thence west with the subdivisional line to the southwest corner of section thirty, township fifty-three, range twelve, west; thence north with the range line between ranges twelve and thirteen to the northwest corner of township fifty-five, range twelve, west; thence east to the northeast corner of said township fifty-five, range twelve, west; thence north with the range line between ranges eleven and twelve to the northwest corner of section eighteen, township fifty-six, range eleven, west; thence east with the subdivisional line to the place of beginning.

(RSMo 1939 § 13577)

Prior revisions: 1929 § 11918; 1919 § 9320; 1909 § 3537



Section 46.119 Montgomery.

Montgomery.

46.119. Beginning at a point in the middle of the main channel of the Missouri River, where a prolongation south of the line between ranges four and five, west, would intersect the same; thence north on the said range line to the southwest corner of section seven, township forty-seven, range four, west; thence east with the subdivisional lines to the southeast corner of section eight, township forty-seven, range three, west; thence north with the subdivisional lines to the northeast corner of section five, township fifty, north, range three, west; thence with the township line between townships fifty and fifty-one to the northwest corner of township fifty, range six, west; thence south with the range line between ranges six and seven to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13578)

Prior revisions: 1929 § 11919; 1919 § 9321; 1909 § 3538



Section 46.120 Morgan.

Morgan.

46.120. Beginning at the northeast corner of section twelve, township forty-five, range eighteen, west; thence west by subdivisional line to the northwest corner of section seven, township forty-five, range nineteen, west; thence south by range line between ranges nineteen and twenty to the point where said line strikes the Osage River; thence down the middle of said river to the point where it strikes the southeast corner of section thirty, township forty, range eighteen, west; thence east by subdivisional line to the Osage River; thence down the middle of said river to the point where the same strikes the southeast corner of section sixteen, township forty, range sixteen; thence north by subdivisional line to the township line between forty-one and forty-two; thence east to the range line between ranges fifteen and sixteen; thence north with said line to the northeast corner of township forty-two, range sixteen; thence northwest by a straight line to the northeast corner of section twelve, township forty-four, range eighteen; thence north by range line between ranges seventeen and eighteen to the place of beginning.

(RSMo 1939 § 13633)

Prior revisions: 1929 § 11974; 1919 § 9376; 1909 § 3593



Section 46.121 New Madrid.

New Madrid.

46.121. Beginning in the middle of the main channel of the Mississippi River, due south of the center of section sixteen, in township twenty-three, north, range sixteen, east; thence north through the center of said section to the northern boundary thereof; thence with the line as now established by law to the northeast corner of section two, in township twenty-five, north, range fourteen, east; thence north to the northeast corner of the southeast quarter of section twenty-six, in township twenty-six north, range fourteen, east; thence west through the center of sections twenty-six, twenty-seven, twenty-eight and twenty-nine to the eastern boundary of survey number one thousand and thirty-two, originally granted to Moses Hurley; thence northwardly to the northeast corner of said survey; thence westwardly with the northern boundary of said survey ten hundred and thirty-two to the northeast corner of survey number eleven hundred and nine; thence westwardly along the northern boundary of said survey number eleven hundred and nine to the northwest corner of the same; thence southwardly along the western boundary of said survey number eleven hundred and nine to the southwest corner of the same; thence westwardly along the northern boundary of survey number six hundred and thirty-five to the northwest corner of the same; thence southwardly along the western boundary of said survey six hundred and thirty-five to the intersection of the line between sections twenty-five and thirty-six, in township twenty-six, north, in range thirteen, east; thence west along the section line to the range line between ranges twelve and thirteen, east; thence south with the range line to the center of township twenty-three, north, range twelve, east; thence west across the swamp to the edge of the highlands; thence south with the edge of the highlands to the Pemiscot County line; thence with the line as now established by law to the place of beginning.

(RSMo 1939 § 13634)

Prior revisions: 1929 § 11975; 1919 § 9377; 1909 § 3594



Section 46.122 Newton.

Newton.

46.122. Beginning at the northwest corner of section twenty-four of township twenty-seven, range twenty-nine, west; thence south with the subdivisional lines to the northeast corner of section thirty-five of township twenty-six, range twenty-nine, west; thence due south with the western boundary line of Barry County to the northern boundary line of McDonald County; thence west with the said northern boundary line of McDonald County to the western boundary line of the state; thence north with said western boundary line to the northwest corner of section twenty-three, township twenty-seven, range thirty-four; thence east along subdivisional line to the place of beginning.

(RSMo 1939 § 13635)

Prior revisions: 1929 § 11976; 1919 § 9378; 1909 § 3595



Section 46.123 Nodaway.

Nodaway.

46.123. Beginning in the middle of the main channel of Nodaway River, where it is intersected by the township line between townships sixty-one and sixty-two; thence up said river, in the middle of the main channel thereof, to the mouth of the brook in what is known by the name of Roland Grove; thence west to a point on the northern line of Holt County, where it is intersected by the subdivisional line dividing range thirty-eight into two equal parts; thence northward on said subdivisional line to the northern line of township sixty-five; thence westward on said township line to the southwest corner of section thirty-four, in township sixty-six, north, of range thirty-eight, west; thence northward on said subdivisional line dividing range thirty-eight in two equal parts to the northern boundary of the state; thence east with said boundary line to the western boundary line of Worth County; thence south on said line to the southwest corner of Worth County; thence east to the northwest corner of Gentry County; thence south on said line to the township line between townships sixty-one and sixty-two; thence west with the township line between townships sixty-one and sixty-two to the place of beginning.

(RSMo 1939 § 13579)

Prior revisions: 1929 § 11920; 1919 § 9322; 1909 § 3539



Section 46.124 Oregon.

Oregon.

46.124. Beginning at the northeast corner of section thirty-six, township twenty-six, north, of range three, west; thence west with the subdivisional section lines to the range line dividing ranges six and seven; thence south with the boundary line of Howell County to the southern boundary line of the state; thence with the said boundary line east to the range line dividing ranges one and two, west; thence north by said range line to the line of Carter County; thence west to the range line between ranges two and three, west; thence north to the place of beginning.

(RSMo 1939 § 13636)

Prior revisions: 1929 § 11977; 1919 § 9379; 1909 § 3596



Section 46.125 Osage.

Osage.

46.125. Beginning at a point in the middle of the main channel of the Missouri River, where the prolongation north of the range line between ranges six and seven would intersect the same; thence south with said range line to the southeast corner of section thirteen, township forty-one, range seven, west; thence west with the subdivisional lines to the southwest corner of section eighteen, township forty-one, range eleven, west; thence north with the range line between ranges eleven and twelve, to its northern crossing of Profit's Creek; thence down said creek to the middle of the main channel of the Osage River; thence down the Osage River, in the middle of the main channel thereof, to the middle of the main channel of the Missouri River; thence down the Missouri River, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13637)

Prior revisions: 1929 § 11978; 1919 § 9380; 1909 § 3597



Section 46.126 Ozark.

Ozark.

46.126. Beginning at a point on the south boundary line of the state, where the range line dividing ranges sixteen and seventeen, west, crosses the state line; thence east with the state line to the western boundary of Howell County; thence north with the boundary line of Howell County to the northeast corner of township twenty-four, range eleven, west; thence west with the township line dividing townships twenty-four and twenty-five, to the northwest corner of township twenty-four, range sixteen, west; thence south with the range line to the place of beginning.

(RSMo 1939 § 13638)

Prior revisions: 1929 § 11979; 1919 § 9381; 1909 § 3598



Section 46.127 Pemiscot.

Pemiscot.

46.127. Beginning in the middle of the main channel of the Mississippi River, immediately opposite Major's Mill Race; thence direct to the mouth of said mill race; thence up said mill race to the Cushion Lake Bayou; thence along the middle of Cushion Lake Bayou to the Cushion Lake; thence along the middle of said Cushion Lake to a point opposite the head of Collins' Lake or Portage Bay; thence to the head of Collins' Lake or Portage Bay; thence along the middle of said Collins' Lake or Portage Bay to its junction with Little River; thence due west to the middle of section ten, in township twenty, north, of range ten, east; thence due south to the southern boundary of the state; thence east with the southern boundary line of the state to the middle of the main channel of the Mississippi River; thence up said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13639)

Prior revisions: 1929 § 11980; 1919 § 9382; 1909 § 3599



Section 46.128 Perry.

Perry.

46.128. Beginning in the middle of the main channel of the Mississippi River, due east of the mouth of Apple Creek; thence up and along said creek, pursuing the west or principal fork thereof, to the line between townships thirty-three and thirty-four, at or near where said township line is intersected by the section line dividing sections thirty-three and thirty-four, in township thirty-four, range eleven, east; thence west with said township line to the southwest corner of section thirty-four, township thirty-four, range eight, east; thence north with the subdivisional lines to the southwest corner of section fifteen, township thirty-four, range eight, east; thence in a direct line to the southwest corner of section one, township thirty-four, range eight, east; thence in a direct line to the principal forks of Saline Creek; thence in a direct line to the mouth of St. Laurent Creek; thence in a direct line to the middle of the main channel of the Mississippi River; thence down said river in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13640)

Prior revisions: 1929 § 11981; 1919 § 9383; 1909 § 3600



Section 46.129 Pettis.

Pettis.

46.129. Beginning at the northwest corner of section nineteen, township forty-eight, range twenty-three; thence east with the subdivisional lines to the northeast corner of section twenty-four, township forty-eight, range twenty; thence south with the range line between ranges nineteen and twenty to the southeast corner of township forty-four, range twenty; thence west with the township line between townships forty-three and forty-four to the southwest corner of township forty-four, range twenty-one; thence south with the range line between ranges twenty-one and twenty-two to the southeast corner of section twelve, township forty-three, range twenty-two; thence west with the subdivisional lines to the southwest corner of section seven, township forty-three, range twenty-three; thence north with the range line between ranges twenty-three and twenty-four to the place of beginning.

(RSMo 1939 § 13641)

Prior revisions: 1929 § 11982; 1919 § 9384; 1909 § 3601



Section 46.130 Phelps.

Phelps.

46.130. Beginning at the range line dividing ranges five and six, west, where the township line between townships thirty-nine and forty crosses the same; thence west along the township line to the northwest corner of township thirty-nine; thence south to the southwest corner of said township thirty-nine; thence west with the township line to the middle of the main channel of the Gasconade River; thence with said river, in the middle of the main channel thereof, to where same crosses the east and west line dividing in half township thirty-eight; thence west with the subdivisional line to the northwest corner of section twenty-two, township thirty-eight, range ten, west; thence south with the subdivisional lines to the southeast corner of section thirty-three, township thirty-four, range ten, west; thence east on the township line to the southeast corner of section thirty-three, township thirty-four, range eight, west; thence north in the middle of range eight to the southeast corner of section thirty-three, township thirty-six, range eight, west; thence east to the range line dividing ranges five and six, west; thence north with said range line to the place of beginning.

(RSMo 1939 § 13642)

Prior revisions: 1929 § 11983; 1919 § 9385; 1909 § 3602



Section 46.131 Pike.

Pike.

46.131. Beginning at a point in the middle of the main channel of the Mississippi River, where the prolongation east of the township line between townships fifty-one and fifty-two would intersect the same; thence west with said township line to the northeast corner of township fifty-one, range three, west; thence south with the range line between ranges two and three, west, to the southeast corner of said township fifty-one, range three, west; thence west with the township line between townships fifty and fifty-one to the southwest corner of township fifty-one, range four, west; thence in a direct line to the southeast corner of section sixteen, in township fifty-four, range five, west; thence in a direct line to a point on the Mississippi River, where the line between townships fifty-five and fifty-six strikes the Mississippi River; thence east on a prolongation of said line to the middle of the main channel of the Mississippi River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13580)

Prior revisions: 1929 § 11921; 1919 § 9323; 1909 § 3540



Section 46.132 Platte.

Platte.

46.132. Beginning in the middle of the main channel of the Missouri River, at a point where a prolongation south of the old boundary line of the state would intersect the same; thence north with said boundary line to the line run and marked by Matthew M. Hughes, under an act of the general assembly of 1838 and 1839; thence west with said line to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13581)

Prior revisions: 1929 § 11922; 1919 § 9324; 1909 § 3541



Section 46.133 Polk.

Polk.

46.133. Beginning at the northeast corner of section twelve of township thirty-five, range twenty-one; thence west with the subdivisional lines to the northwest corner of section ten, township thirty-five, range twenty-four; thence north with the sectional line to the northeast corner of section four, township thirty-five, range twenty-four; thence west with the township line between townships thirty-five and thirty-six to the northwest corner of township thirty-five, range twenty-four; thence south with the range line between ranges twenty-four and twenty-five to the southwest corner of township thirty-five, range twenty-four; thence east to the northwest corner of section six, township thirty-four, range twenty-four; thence south with the range line between ranges twenty-four and twenty-five to the southwest corner of section seven, township thirty-one, range twenty-four; thence east with the subdivisional lines to the southeast corner of section twelve, township thirty-one, range twenty-one; thence north with the range line between ranges twenty and twenty-one to the place of beginning.

(RSMo 1939 § 13643)

Prior revisions: 1929 § 11984; 1919 § 9386; 1909 § 3603



Section 46.134 Pulaski.

Pulaski.

46.134. Beginning at the northeast corner of section twenty-one, township thirty-eight, range ten, west; thence south with the subdivisional lines to the southeast corner of section thirty-three, township thirty-four, range ten, west; thence west with the township lines between townships thirty-three and thirty-four to the southwest corner of section thirty-four, township thirty-four, range twelve, west; thence north with the subdivisional line to the northwest corner of section twenty-two, township thirty-four, range twelve, west; thence in a direct line to the southwest corner of township thirty-five, range thirteen, west; thence north with the range line between ranges thirteen and fourteen to the northwest corner of section nineteen, township thirty-eight, range thirteen, west; thence east with the subdivisional line to the place of beginning.

(RSMo 1939 § 13644)

Prior revisions: 1929 § 11985; 1919 § 9387; 1909 § 3604



Section 46.135 Putnam.

Putnam.

46.135. Beginning at the southwest corner of section eighteen, township sixty-four, range seventeen, west; thence east on the subdivisional lines to the middle of the main channel of the Chariton River; thence up Chariton River, in the middle of the main channel thereof, to the north boundary line of the state; thence west with said boundary line to the middle of range twenty-two; thence south with the subdivisional lines to the southwest corner of section thirty-four, township sixty-five, range twenty-two, west; thence east on the township line between townships sixty-four and sixty-five to the southeast corner of township sixty-five, range eighteen, west; thence south with the range line between ranges seventeen and eighteen to the place of beginning.

(RSMo 1939 § 13582)

Prior revisions: 1929 § 11923; 1919 § 9325; 1909 § 3542



Section 46.136 Ralls.

Ralls.

46.136. Beginning at a point in the middle of the main channel of the Mississippi River, where the prolongation east of the line between townships fifty-six and fifty-seven would intersect the same; thence west with said line to the northwest corner of section five, township fifty-six, range seven, west; thence south with the subdivisional lines to the southwest corner of section thirty-two, township fifty-three, range seven, west; thence east with the township line between townships fifty-two and fifty-three to the line of Pike County; thence in a direct line to the southeast corner of section sixteen, township fifty-four, range five, west; thence in a direct line to a point on the Mississippi River, where the line between townships fifty-five and fifty-six strikes the same; thence east to the middle of the main channel of the Mississippi River; and thence up said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13583)

Prior revisions: 1929 § 11924; 1919 § 9326; 1909 § 3543



Section 46.137 Randolph.

Randolph.

46.137. Beginning at the southeast corner of township fifty-two, range fourteen, west; thence with the northern boundary of Howard County to the middle of range sixteen; thence north with the subdivisional lines to the northwest corner of section three, township fifty-five, range sixteen, west; thence east with the township line between townships fifty-five and fifty-six to the northeast corner of township fifty-five, range thirteen; thence south with the range line between ranges twelve and thirteen to the southeast corner of township fifty-two, range thirteen, west; thence with the township line between townships fifty-one and fifty-two to the place of beginning.

(RSMo 1939 § 13584)

Prior revisions: 1929 § 11925; 1919 § 9327; 1909 § 3544



Section 46.138 Ray.

Ray.

46.138. Beginning in the middle of the main channel of the Missouri River, where the prolongation south of the line between ranges twenty-five and twenty-six would intersect the same; thence north with said range line to the northeast corner of township fifty-four, range twenty-six, west; thence west with the township line to the northwest corner of township fifty-four, range twenty-nine; thence south with the range line to the middle of the main channel of the Missouri River; thence down the Missouri River, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13585)

Prior revisions: 1929 § 11926; 1919 § 9328; 1909 § 3545



Section 46.139 Reynolds.

Reynolds.

46.139. Beginning at the southeast corner of township twenty-eight, range two, east; thence north with the range line dividing ranges two and three to the southwest corner of section thirty-one, township twenty-nine, range three, east; thence east to the southeast corner of same section; thence north to the southwest corner of section twenty, same township and range; thence east to the southeast corner of same section; thence north to the southeast corner of section seventeen, township thirty, range three, east; thence west to the southwest corner of same section; thence north to the southeast corner of section seven, township thirty-one, range three, east; thence west to the range line dividing ranges two and three, east; thence north to the northeast corner of township thirty-three, range two, east; thence west with the township line between townships thirty-three and thirty-four to the northwest corner of township thirty-three, range three, west; thence south to the southwest corner of same township and range; thence east to the northeast corner of township thirty-two, range three, west; thence south to the southeast corner of same township and range; thence east to the southeast corner of section thirty-two, township thirty-two, range two, west; thence south with the subdivisional lines to the southwest corner of section four, township thirty, range two, west; thence east to the southwest corner of section three, same township and range; thence south to the northwest corner of section thirty-four, same township and range; thence east to the northwest corner of section thirty-six, same township and range; thence south to the southwest corner of section one, township twenty-nine, range two, west; thence east to the southwest corner of section five, township twenty-nine, range one, west; thence south to the southwest corner of section seventeen, same township and range; thence east to the southeast corner of section seventeen, same township and range; thence south to the southwest corner of section twenty-one, same township and range; thence east to the southwest corner of section twenty-three, same township and range; thence south to the southwest corner of section thirty-five, same township and range; thence east to the southeast corner of same section; thence south to the southwest corner of section thirteen, township twenty-eight, range one, west; thence east to the northeast corner of section twenty, township twenty-eight, range one, east; thence south to the southeast corner of section thirty-two, same township and range; thence east along the township line dividing townships twenty-seven and twenty-eight to the place of beginning.

(RSMo 1939 § 13645)

Prior revisions: 1929 § 11986; 1919 § 9388; 1909 § 3605



Section 46.140 Ripley.

Ripley.

46.140. Beginning at the south boundary line of the state, at a point where the state line crosses the range line between ranges one and two, west; thence north with said range line to the southern boundary of Carter County; thence east with the southern boundary of said Carter County to the western boundary line of Butler County; thence with said western boundary line of Butler County to the point of its intersection with the southern boundary line of the state; thence with the state line to the place of beginning.

(RSMo 1939 § 13646)

Prior revisions: 1929 § 11987; 1919 § 9389; 1909 § 3606



Section 46.141 St. Charles.

St. Charles.

46.141. Beginning at a point in the middle of the main channel of the Mississippi River, opposite the mouth of Cuivre River; thence up said river, in the middle of the main channel thereof, to a point opposite the mouth of Eagle Fork; thence up Eagle Fork, in the middle of the main channel thereof, to the line of the fifth principal meridian; thence south along said meridian to the middle of the main channel of the Missouri River; thence down the Missouri River, in the middle of the main channel thereof, to the middle of the main channel of the Mississippi River; thence up the Mississippi River, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13589)

Prior revisions: 1929 § 11930; 1919 § 9332; 1909 § 3549



Section 46.142 St. Clair.

St. Clair.

46.142. Beginning at the northwest corner of township thirty-nine, range twenty-eight, west; thence south with the range line between ranges twenty-eight and twenty-nine to the southwest corner of section seven of township thirty-six of range twenty-eight; thence east with the subdivisional lines to the southeast corner of section eight of township thirty-six of range twenty-six, west; thence south with the subdivisional lines to the southwest corner of section thirty-three, township thirty-six of range twenty-six; thence east with the township line between townships thirty-five and thirty-six to the southeast corner of section thirty-three of township thirty-six of range twenty-four; thence north with the subdivisional lines to the northeast corner of section four of township thirty-six of range twenty-four; thence east with the township line between townships thirty-six and thirty-seven to the southeast corner of township thirty-seven of range twenty-four, west; thence to the northeast corner of township thirty-nine of range twenty-four; thence west with the township line till it crosses the Osage River the second time; thence with the meanderings of said Osage River till it again strikes the township line; thence west with the township line, on the line between townships thirty-nine and forty, to the place of beginning.

(RSMo 1939 § 13651)

Prior revisions: 1929 § 11992; 1919 § 9394; 1909 § 3611



Section 46.143 St. Francois.

St. Francois.

46.143. Beginning at the southwest corner of section one, township thirty-four, north, range eight, east, on the boundary line of Ste. Genevieve County; thence with the western boundary of Ste. Genevieve County, as set out in section 46.144, to the northwest corner thereof, being at the northeast corner of township thirty-eight, range five, east; thence on a direct line to the southwest corner of section fifteen, township thirty-eight, range four, east; thence west with the section line to the middle of the main channel of Big River; thence down Big River to where it strikes the range line dividing ranges three and four, east; thence south with said range line to the southwest corner of section eighteen, township thirty-four, range four, east; thence east with the subdivisional line to the southwest corner of section fifteen, township thirty-four, range eight, east; thence in a direct line to the place of beginning.

(RSMo 1939 § 13652)

Prior revisions: 1929 § 11993; 1919 § 9395; 1909 § 3612



Section 46.144 Ste. Genevieve boundaries.

Ste. Genevieve boundaries.

46.144. Beginning at a point in the middle of the main channel of the Mississippi River, opposite the mouth of the St. Laurent Creek; thence in a direct line to the point of intersection of the principal forks of Saline Creek; thence in a direct line to the southwest corner of section one, township thirty-four, north, range eight, east, of the fifth principal meridian; thence northwesterly along the line as surveyed by Henry Nations, county surveyor of Ste. Genevieve County, and Lovel Turley, county surveyor of St. Francois County, surveyed between October 26, 1925, and June 23, 1926, and recorded in the Ste. Genevieve county clerk's office in roller number 2, map number 29, dated July 23, 1926, to the point of intersection with the line surveyed by J. M. Stevenson, M. Frissel and W. B. Wilkenson in pursuance of act entitled "An act to ascertain the line between St. Francois and Ste. Genevieve Counties", approved February 15, 1841; thence southwesterly along the line as surveyed by Henry Nations, county surveyor of Ste. Genevieve County, and Lovel Turley, county surveyor of St. Francois County, surveyed between October 26, 1925, and June 23, 1926, and recorded in the Ste. Genevieve county clerk's office in roller number 2, map number 29, dated July 23, 1926, to a rock from which the corner of sections six and seven, on the line between ranges seven and eight, east, township thirty-four, north, bears north twenty-eight degrees, west eight chains and forty-eight links, and a black oak, nine inches in diameter, bears north eight degrees, east one hundred and seventeen links, and a post oak, twenty inches in diameter, bears north seventy-seven degrees, west eighty-nine links distant; thence northwesterly along the line as surveyed by Henry Nations, county surveyor of Ste. Genevieve County, and Lovel Turley, county surveyor of St. Francois County, surveyed between October 26, 1925, and June 23, 1926, and recorded in the Ste. Genevieve county clerk's office in roller number 2, map number 29, dated July 23, 1926, to a rock, from which the corner of sections twenty-six and twenty-seven, thirty-four and thirty-five, township thirty-seven, north, range five, east, bears north twenty-five degrees, east fifteen chains and seventy-eight links, and a black oak sixteen inches in diameter marked S.T.G.C., bears south seventy-three degrees, east eighty-six links, and a post oak, seven inches in diameter, marked S.T.F.C., bears south twenty-eight degrees, west, forty-four links distant; thence north 45 degrees 57 minutes 31 seconds east, a distance of 54,243.81 feet along the line as shown on a survey examined and approved by the St. Francois and Ste. Genevieve County presiding commissioners on December 3, 1991, and filed as document number 750-26038 in the state land survey repository, to the corner described on certified land corner document number 600-47786 filed in the state land survey repository; thence in a direct line as shown on document number 750-26038 toward the southeast corner of township thirty-nine, north, of range five, east, so far as to intersect the Platten Creek; thence in a direct line to Skagg's Spring, on the Isle au Bois Creek, in section fourteen, township thirty-nine, north, of range six, east, and to said Isle au Bois Creek and to the middle of the main channel thereof; thence down the middle of the main channel of said Isle au Bois Creek to the slough bank; thence in a northeastern direction to the middle of the main channel of the Mississippi River; thence down the middle of the main channel of said Mississippi River to the place of beginning.

(RSMo 1939 § 13653, A.L. 2003 H.B. 326)

Prior revisions: 1929 § 11994; 1919 § 9396; 1909 § 3613



Section 46.145 St. Louis, county and city.

St. Louis, county and city.

46.145. Beginning at a point in the middle of the main channel of the Mississippi River, due east of the mouth of the Meramec River; thence due west to the middle of the main channel of the Meramec River at the mouth thereof; thence up the Meramec River, in the middle of the main channel thereof, to a point where the township line between townships forty-three and forty-four, north, crosses the same; thence west with said line to the main channel of the Meramec River, where the said township line crosses the same; thence up the Meramec River, and with the middle of the main channel thereof, to the point where the range line between ranges two and three, east, crosses the same; thence north with said range line to a point in the middle of the main channel of the Missouri River; thence down the Missouri River, in the middle of the main channel thereof, to the mouth of said river; thence down the Mississippi River, in the middle of the main channel thereof, to the place of beginning, excepting, however, all that district of country which is comprised within the corporate limits of the city of St. Louis, to wit: Beginning at a point in the middle of the main channel of the Mississippi River, and running thence westwardly at right angles to said channel to a point on the west bank of said river, two hundred feet south of the center of the mouth of the River des Peres; thence westwardly and parallel to the center of the River des Peres, and two hundred feet south thereof, to the eastern line of the Lemay Ferry Road; thence westwardly to a point in the west line of said Lemay Ferry Road at its intersection with the center of the Weber Road; thence westwardly along the center of the Weber road to its intersection of the east line of lot one of the Carondelet Commons, south of the River des Peres; thence westwardly to the southeast corner of Rudolph Overman's, or northeast corner of B. H. Haar's land; thence westwardly to said Haar's northwest corner; northwestwardly to a point in the center of the Gravois Road, six hundred feet southwardly from the center of the bridge across the River des Peres; thence northwestwardly to the southeast corner of lot thirty-one of the subdivision of the Mackenzie Tract in United States survey one thousand nine hundred and fifty-three; thence northwestwardly in continuation of said last mentioned line to the southern line of lot twenty-one of the subdivision of the said Mackenzie Tract; thence northwestwardly to a point in the southern line of United States survey two thousand and thirty-five, twenty-six chains eastward from the southwest corner of said survey; thence northerly to a point in the north line of the subdivision of East Laclede, six hundred feet west of the McCausland Road; thence northwardly and parallel to the center of the McCausland Road to a point on the Clayton Road, six hundred feet west of its intersection with the McCausland Road; thence northerly and parallel with the Skinker Road, and six hundred feet west thereof, to its intersection with the old Bonhomme Road; thence northeasterly to the intersection of the center lines of McLaren Avenue and Mead Street; thence in northeasterly direction to a point in the Bellefontaine Road, six hundred feet north of its intersection with the Columbia Bottom Road; thence northerly and parallel with the center line of the Columbia Bottom Road to the northern boundary line of United States survey numbered one hundred and fourteen; thence easterly along said line to the center of the main channel of the Mississippi River; thence with the meanderings of said channel southwardly to the point of beginning.

(RSMo 1939 § 13654)

Prior revisions: 1929 § 11995; 1919 § 9397; 1909 § 3614



Section 46.146 Saline.

Saline.

46.146. Beginning in the middle of the main channel of the Missouri River, at a point where the prolongation north of the range line between ranges twenty-three and twenty-four would intersect the same; thence due south with said range line to the southwest corner of section eighteen, township forty-eight, range twenty-three; thence east with the subdivisional lines to the southeast corner of section thirteen, township forty-eight, range twenty; thence north with the range line between ranges nineteen and twenty to the northeast corner of township forty-eight, range twenty; thence in a direct line to a point on the Missouri River where the range line between ranges eighteen and nineteen crosses said river in township fifty; thence north to the middle of the main channel of the Missouri river; thence up said river, in the middle of the main channel thereof, to the place of beginning.

(RSMo 1939 § 13647)

Prior revisions: 1929 § 11988; 1919 § 9390; 1909 § 3607



Section 46.147 Schuyler.

Schuyler.

46.147. Beginning at the southeast corner of section sixteen, township sixty-four, range thirteen, west; thence north with the subdivisional lines to the northern boundary line of this state; thence west along the state line to the middle of the main channel of the Chariton River; thence down the said river, in the middle of the main channel thereof, to a point where it intersects the subdivisional line crossing and dividing into equal parts township sixty-four of range sixteen, west; thence east with the subdivisional lines to the place of beginning.

(RSMo 1939 § 13586)

Prior revisions: 1929 § 11927; 1919 § 9329; 1909 § 3546



Section 46.148 Scotland.

Scotland.

46.148. Beginning at the southwest corner of section thirty-four, township sixty-four, north, range thirteen, west; thence north with the subdivisional line to the northern boundary line of the state; thence east on said boundary to a point where the line dividing ranges nine and ten intersects the same; thence south on said range line to the southeast corner of township sixty-four, north, range ten, west; thence west with the township line between townships sixty-three and sixty-four to the place of beginning.

(RSMo 1939 § 13587)

Prior revisions: 1929 § 11928; 1919 § 9330; 1909 § 3547



Section 46.149 Scott.

Scott.

46.149. Beginning at the northeast corner of Mississippi County; thence southwestwardly with the northern boundary line of said county to the northeast corner of the southeast quarter of section twenty-six, in township twenty-six, north, range fourteen, east; thence westwardly with the northern boundary line of New Madrid County, as established in section 46.121, to White Water River; thence with the boundary as now established by law to the place of beginning.

(RSMo 1939 § 13648)

Prior revisions: 1929 § 11989; 1919 § 9391; 1909 § 3608



Section 46.150 Shannon.

Shannon.

46.150. Beginning at the northwest corner of section thirty-one, in township twenty-six, north, of range six, west; thence north with the range line dividing ranges six and seven, west, to the northwest corner of township thirty-one of range six, west; thence east with the township line between townships thirty-one and thirty-two to the northwest corner of section four, township thirty-one, range two, west; thence with the western boundary line of Reynolds County, as described in section 46.139, to the northern boundary line of Carter County; thence west with said boundary line to the southwest corner of section eighteen, township twenty-eight, range two, west; thence south with the range line dividing ranges two and three, west, to the southeast corner of section twenty-five, township twenty-six, range three, west; thence west with said subdivisional line to the place of beginning.

(RSMo 1939 § 13649)

Prior revisions: 1929 § 11990; 1919 § 9392; 1909 § 3609



Section 46.151 Shelby.

Shelby.

46.151. Beginning at the southeast corner of section twelve, township fifty-six, range nine, west; thence with the subdivisional line to the southwest corner of section seven, township fifty-six, range eleven; thence south with the range line between ranges eleven and twelve to the southeast corner of township fifty-six, range twelve; thence west with the township line between townships fifty-five and fifty-six to the southwest corner of township fifty-six and range twelve, west; thence north with the range line between ranges twelve and thirteen to the northwest corner of township fifty-nine, range twelve, west; thence east with the township line between townships fifty-nine and sixty to the northeast corner of township fifty-nine, range nine, west; thence south with the range line between ranges eight and nine to the place of beginning.

(RSMo 1939 § 13588)

Prior revisions: 1929 § 11929; 1919 § 9331; 1909 § 3548



Section 46.152 Stoddard.

Stoddard.

46.152. Beginning at the northwest corner of New Madrid County, on the line dividing ranges twelve and thirteen east, as established in section 46.121; thence south with the range line to the center of township twenty-three, north, range twelve, east; thence west to the St. Francis River; thence up the middle of the main channel of the St. Francis River to the point where the section line dividing sections one and twelve in township twenty-six, range seven, east, crosses the same; thence east to the range line dividing ranges seven and eight, east; thence north with said range line to township line dividing township twenty-six and twenty-seven; thence east with the township line to the southwest corner of section thirty-two, in township twenty-seven, north, range eight, east; thence north with the section line to the northwest corner of section twenty-nine, in said township and range; thence east with the section line to the northeast corner of said section; thence north with the section line to the northwest corner of section twenty-one, in said township and range; thence east with the section line to the northeast corner of said section; thence north with the section line to the northwest corner of section fifteen, in said township and range; thence east with the section line to the northeast corner of said section; thence with the section line to the northwest corner of section eleven, in said township and range; thence east with the section line to the northeast corner of said section; thence north with the section line to the township line between townships twenty-seven and twenty-eight, north; thence east with said township line to the northeast corner of township twenty-seven, north, range eight, east; thence east and north with the southern boundary of Bollinger County, as established by law, to the southwest corner of Cape Girardeau County; thence east with the southern boundary of Cape Girardeau County to a point where it intersects the western boundary of Scott County; thence south with the western boundary of Scott County to the northern boundary of New Madrid County, continuing thence west and south with the said boundary of New Madrid County to the place of beginning.

(RSMo 1939 § 13650)

Prior revisions: 1929 § 11991; 1919 § 9393; 1909 § 3610



Section 46.153 Stone.

Stone.

46.153. Beginning at the northwest corner of township twenty-six, range twenty-four, west; thence east with the township line between townships twenty-six and twenty-seven to the northeast corner of section four of township twenty-six, range twenty-two; thence south with the subdivisional lines dividing into two equal parts range twenty-two to the south boundary line of the state of Missouri; thence west with the said boundary line to the range line between ranges twenty-four and twenty-five; thence north with the said range line between ranges twenty-four and twenty-five to the place of beginning.

(RSMo 1939 § 13655)

Prior revisions: 1929 § 11996; 1919 § 9398; 1909 § 3615



Section 46.154 Sullivan.

Sullivan.

46.154. Beginning at the southeast corner of township sixty-one, range eighteen, west; thence west with the township line between townships sixty and sixty-one to the southwest corner of section thirty-four of township sixty-one, range twenty-two, west; thence north with the subdivisional lines to the northwest corner of section three, of township sixty-four, range twenty-two, west; thence east with the township line between townships sixty-four and sixty-five to the northeast corner of township sixty-four, range eighteen, west; thence south with the range line between ranges seventeen and eighteen to the place of beginning.

(RSMo 1939 § 13590)

Prior revisions: 1929 § 11931; 1919 § 9333; 1909 § 3550



Section 46.155 Taney.

Taney.

46.155. Beginning at the northwest corner of section three, township twenty-four, range twenty-two, west; thence east with the township line between townships twenty-four and twenty-five to the northeast corner of township twenty-four, range seventeen, west; thence south with range line between ranges sixteen and seventeen to the southern boundary line of the state; thence west with said boundary line to the middle of range twenty-two, west; thence north with the subdivisional lines to the place of beginning.

(RSMo 1939 § 13656)

Prior revisions: 1929 § 11997; 1919 § 9399; 1909 § 3616



Section 46.156 Texas.

Texas.

46.156. Beginning on the township line dividing townships thirty-three and thirty-four, in the middle of range twelve, west; thence east on said township line to the northwest corner of township thirty-three, range seven, west; thence south with the range line dividing ranges seven and eight to the township line dividing townships thirty-one and thirty-two; thence east with said township line to the range line dividing ranges six and seven, west; thence south with the range line between ranges six and seven to the southeast corner of township twenty-eight, range seven, west; thence west with the township line dividing townships twenty-seven and twenty-eight to the middle of range twelve, west; thence north along the subdivisional section lines to the place of beginning.

(RSMo 1939 § 13657)

Prior revisions: 1929 § 11998; 1919 § 9400; 1909 § 3617



Section 46.157 Vernon.

Vernon.

46.157. Beginning on the western boundary line of the state, at the northwest corner of section thirty of township thirty-eight, range thirty-three, west; thence east with the subdivisional lines to the middle of the main channel of the Marais des Cygnes River; thence down said river, in the middle of the main channel thereof, to the middle of the main channel of the Osage River; thence down the Osage River, in the (middle of the) main channel thereof, to where the range line between ranges twenty-eight and twenty-nine intersects the same; thence south with said range line to the southeast corner of township thirty-five, range twenty-nine; thence with the township line between townships thirty-four and thirty-five to the northwest corner of section one, township thirty-four, range twenty-nine; thence south with the subdivisional lines to the southeast corner of section thirty-five, township thirty-four, range twenty-nine; thence west with the township line between townships thirty-three and thirty-four to the western boundary line of the state; thence north with said boundary line of the state to the place of beginning.

(RSMo 1939 § 13658)

Prior revisions: 1929 § 11999; 1919 § 9401; 1909 § 3618



Section 46.158 Warren.

Warren.

46.158. Beginning at a point in the middle of the main channel of the Missouri River, where a southern prolongation of the fifth principal meridian would intersect the same; thence north on said meridian line to the northeast corner of township forty-seven, range one, west; thence west on the township line between townships forty-seven and forty-eight to the southeast corner of section thirty-four, township forty-eight, range two, west; thence north with the subdivisional lines to the northeast corner of section fifteen, township forty-eight, range two, west; thence west with the subdivisional lines to the northwest corner of section eighteen, township forty-eight, range two, west; thence north on the range line between ranges two and three, west, to the northeast corner of section twenty-five, township forty-nine, range three, west; thence west with the subdivisional lines to the northwest corner of section twenty-eight, township forty-nine, range three, west; thence south with the subdivisional lines to the southwest corner of section nine, township forty-seven, north, range three, west; thence west with the subdivisional lines to the northwest corner of section eighteen, township forty-seven, range four, west; thence south with the range line between ranges four and five, west, to the middle of the main channel of the Missouri River; thence down said river, in the middle of the main channel thereof as now located to the place of beginning.

(RSMo 1939 § 13591)

Prior revisions: 1929 § 11932; 1919 § 9334; 1909 § 3551



Section 46.159 Washington.

Washington.

46.159. Beginning at a point in the middle of Grand River, opposite the mouth of Mineral Fork; thence in a northwesterly direction to the northeast corner of Washington County, as established by the surveyor of the counties of Franklin and Washington, being a point sixteen chains north of the quarter-section corner on the line between sections fourteen and fifteen, in township forty, north, range two, east; thence due west to the middle of Meramec River; thence due south to the middle of township thirty-five, range two, west; thence due east with subdivisional line in the middle of township thirty-five to range line between ranges three and four, east; thence due north by said range line to the middle of Big River, in township thirty-nine; thence by said river to the place of beginning.

(RSMo 1939 § 13659)

Prior revisions: 1929 § 12000; 1919 § 9402; 1909 § 3619



Section 46.160 Wayne.

Wayne.

46.160. Beginning in the main channel of the St. Francis River, at the point where the section line dividing sections one and twelve in township twenty-six, range seven, east, crosses the same; thence west on section line to the southwest corner of section one, township twenty-six, north, range three, east; thence north to the southeast corner of section twenty-three, township twenty-seven, north, of range three, east; thence west to the southwest corner of said section; thence north to the northeast corner of section fifteen, same township and range; thence west to southwest corner of section ten, said township and range; thence north to the township line between townships twenty-seven and twenty-eight; thence west to range line between ranges two and three, east; thence north on range line to the township line between townships twenty-eight and twenty-nine; thence east to the southeast corner of section thirty-one, township twenty-nine, range three, east; thence north to the northwest corner of section twenty-nine, same township and range; thence east to the northeast corner of same section; thence north on section line to southeast corner of section seventeen, township thirty, north, of range three, east; thence east on section lines to the southeast corner of section thirteen, township thirty, range four, east; thence north to the township line between townships thirty and thirty-one; thence east on township line to range line between ranges seven and eight, east; thence south to the southeast corner of section thirteen, township twenty-eight, range seven, east; thence east to the southeast corner of section thirteen, township twenty-eight, range eight, east; thence south to the township line between townships twenty-seven and twenty-eight, and to the Stoddard County line; thence west and south with said Stoddard County line to the place of beginning.

(RSMo 1939 § 13660)

Prior revisions: 1929 § 12001; 1919 § 9403; 1909 § 3620



Section 46.161 Webster.

Webster.

46.161. Beginning at the southeast corner of section thirty-three, township twenty-eight, range sixteen, west; thence west with the township line to the southwest corner of section thirty-four, township twenty-eight, range eighteen, west; thence north one mile to the northwest corner of the same section; thence west with the subdivisional line to the southwest corner of section thirty, township twenty-eight, range nineteen, west; thence north with the range line between ranges nineteen and twenty to the southwest corner of section eighteen, township thirty-two, range nineteen; thence east with subdivisional line to the southwest corner of section fifteen, township thirty-two, range sixteen, west; thence south by the subdivisional line to the place of beginning.

(RSMo 1939 § 13661)

Prior revisions: 1929 § 12002; 1919 § 9404; 1909 § 3621



Section 46.162 Worth.

Worth.

46.162. Beginning at the northeast corner of Gentry County; thence north with the line dividing ranges twenty-nine and thirty to the northern boundary line of the state of Missouri; thence west with said northern boundary line to the northwest corner of section thirty-four, township sixty-seven, range thirty-three, west; thence south on the section line between sections thirty-three and thirty-four of said township and range; thence south between sections three and four, nine and ten, fifteen and sixteen, twenty-one and twenty-two, twenty-seven and twenty-eight, thirty-three and thirty-four of townships sixty-six and sixty-five, range thirty-three, west; thence east on the north line of Gentry County to the place of beginning.

(RSMo 1939 § 13592)

Prior revisions: 1929 § 11933; 1919 § 9335; 1909 § 3552



Section 46.163 Wright.

Wright.

46.163. Beginning in the middle of range sixteen, on the township line dividing townships twenty-seven and twenty-eight; thence north with the subdivisional lines to the middle of township thirty-two; thence east with the subdivisional lines to the middle of range twelve; thence south with the subdivisional lines to the township line dividing townships twenty-seven and twenty-eight; thence west with said township line to the place of beginning.

(RSMo 1939 § 13662)

Prior revisions: 1929 § 12003; 1919 § 9405; 1909 § 3622






Chapter 47 Townships, Removal of County Seats and Division of Counties

Section 47.010 County may be subdivided into townships--changes.

County may be subdivided into townships--changes.

47.010. Each county commission may divide the county into convenient townships, and as occasion may require erect new townships, subdivide townships already established, organize better township lines, and may, upon the petition in writing, of not less than twenty-five percent of the legally qualified voters of each township affected, as such vote was cast in the last preceding general election for the office receiving the greatest number of votes in the township or townships affected, consolidate two or more existing townships into one township, or otherwise reduce the number of townships, or change the boundary lines thereof, as may be deemed advisable.

(RSMo 1939 § 13700)

Prior revisions: 1929 § 12041; 1919 § 13162; 1909 § 11650

CROSS REFERENCES:

Township boundaries and new townships, how changed and constituted, 65.530

Township organization, how adopted, 65.010 to 65.040



Section 47.020 Description of townships to be recorded--where.

Description of townships to be recorded--where.

47.020. The commission shall, within thirty days after establishing any township, transmit to the office of the secretary of state a description of such township, containing the name and boundaries thereof, and shall cause the clerk to enter such description of record.

(RSMo 1939 § 13701)

Prior revisions: 1929 § 12042; 1919 § 13163; 1909 § 11651



Section 47.030 Removal of county seat--vote of people.

Removal of county seat--vote of people.

47.030. Whenever one-fourth of the voters of any county shall petition the county commission for a removal of the seat of justice of such county to any other designated place, the commission shall make an order directing that the question be submitted to the voters of the county at the next municipal election.

(RSMo 1939 § 13732, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 12073; 1919 § 9473; 1909 § 3694



Section 47.040 County seat commissioners to be appointed if proposition adopted.

County seat commissioners to be appointed if proposition adopted.

47.040. If it shall appear by such election that two-thirds of the voters of the county, voting on the question, are in favor of the removal of the county seat of such county, then the county commission shall appoint five county seat removal commissioners to select a site whereon to locate the seat of justice.

(RSMo 1939 § 13734, A.L. 1978 H.B. 971, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 12075; 1919 § 9475; 1909 § 3696



Section 47.050 County seat commissioners--appointment--notice of meetings.

County seat commissioners--appointment--notice of meetings.

47.050. The county commission shall grant to each person so appointed a certificate thereof, under the seal of the county commission, appoint a time and place when and where the commissioners shall assemble, cause a notice thereof to be served on each commissioner, and cause advertisements to be put up by the sheriff in ten of the most public places in the county, one month before such meeting, notifying the inhabitants of the county of the time and purport of the meeting.

(RSMo 1939 § 13735)

Prior revisions: 1929 § 12076; 1919 § 9476; 1909 § 3697



Section 47.060 Meeting of commissioners to find new county seat.

Meeting of commissioners to find new county seat.

47.060. It shall be the duty of the commissioners to assemble accordingly; and if a majority do not appear according to such notice, those appearing shall publicly adjourn to some other day, and so on, as often as may be necessary, until a majority shall assemble; but no such adjournment shall be for a longer period than ten days at a time.

(RSMo 1939 § 13736)

Prior revisions: 1929 § 12077; 1919 § 9477; 1909 § 3698



Section 47.070 Oath of county seat commissioners.

Oath of county seat commissioners.

47.070. It shall be the duty of each commissioner, before entering upon the duties herein assigned him, to take an oath that he will faithfully perform the duties of commissioner, a certificate of which shall be endorsed on the paper evidencing his appointment.

(RSMo 1939 § 13737)

Prior revisions: 1929 § 12078; 1919 § 9478; 1909 § 3699



Section 47.080 County seat commissioners to select new county seat, where.

County seat commissioners to select new county seat, where.

47.080. When the commissioners, or a majority of them, shall have been duly qualified, they shall select the most suitable place in said county, within one mile of the place designated in the petition, whereon to erect the public buildings.

(RSMo 1939 § 13738)

Prior revisions: 1929 § 12079; 1919 § 9479; 1909 § 3700



Section 47.090 May purchase land.

May purchase land.

47.090. The commissioners, or a majority of them, may purchase not less than fifty nor more than one hundred and sixty acres of land, and may receive as a donation such parcels of land or town lots, including the place selected as a seat of justice for said county, as they shall judge most expedient.

(RSMo 1939 § 13739)

Prior revisions: 1929 § 12080; 1919 § 9480; 1909 § 3701



Section 47.100 Donation of money or buildings may be accepted.

Donation of money or buildings may be accepted.

47.100. If the commissioners shall, in any case, select a place already laid out into town lots, they may accept a donation, in money or public buildings, in lieu of land or town lots.

(RSMo 1939 § 13744)

Prior revisions: 1929 § 12085; 1919 § 9485; 1909 § 3706



Section 47.110 Deed to be executed.

Deed to be executed.

47.110. The vendor or donor shall execute and deliver to the commissioners a good and sufficient deed or deeds conveying to the county the land or lands so sold or given, in fee simple, without reservation or condition, and shall also deliver an abstract of the title papers, deeds, conveyances and assurances, by or through which the title thereto is derived.

(RSMo 1939 § 13740)

Prior revisions: 1929 § 12081; 1919 § 9481; 1909 § 3702



Section 47.120 Report of county seat commissioners to circuit court--proceedings thereon.

Report of county seat commissioners to circuit court--proceedings thereon.

47.120. The commissioners shall make report of their proceedings, accompanied by the deed, abstract and evidence of title to said land, to the circuit court, at the next term thereof; if the judge approve the same, he shall certify the decision of the court therein to the county commission; and if said court shall believe that the commissioners have selected the most suitable place for the erection of the public buildings, then the place so selected shall be the permanent seat of justice of the county, and the title to the land conveyed for that purpose shall be vested in the county.

(RSMo 1939 § 13741)

Prior revisions: 1929 § 12082; 1919 § 9482; 1909 § 3703



Section 47.130 Purchase money, how paid.

Purchase money, how paid.

47.130. If the land or any part thereof was purchased, the county commission shall make an order that the consideration money be paid out of the first proceeds of the sale of the lots to be laid out on such lands, and the clerk shall grant to the vendor a certificate accordingly.

(RSMo 1939 § 13742)

Prior revisions: 1929 § 12083; 1919 § 9483; 1909 § 3704



Section 47.140 Proceedings where title is not approved.

Proceedings where title is not approved.

47.140. If the title to such lands be not approved by the circuit court, the deed shall be of no effect, and shall be returned, together with the title papers, to the donor or vendor, and the commissioners shall proceed to make some other selection within the designated limits, proceeding in all things as herein provided, except that no notice shall be required of their meeting for that purpose.

(RSMo 1939 § 13743)

Prior revisions: 1929 § 12084; 1919 § 9484; 1909 § 3705



Section 47.150 Vacancy in county seat commission, how filled.

Vacancy in county seat commission, how filled.

47.150. If any of the commissioners die, resign, refuse or neglect to act, the county commission may appoint others in their stead, who shall take the same oath, possess the same powers and perform the like duties as if originally appointed.

(RSMo 1939 § 13745)

Prior revisions: 1929 § 12086; 1919 § 9486; 1909 § 3707



Section 47.160 Compensation of county seat commissioner.

Compensation of county seat commissioner.

47.160. Each commissioner shall be entitled to receive three dollars for each day he shall be employed in discharging any of the duties enjoined by this chapter.

(RSMo 1939 § 13746)

Prior revisions: 1929 § 12087; 1919 § 9487; 1909 § 3708



Section 47.170 On removal of county seat, commissioner to be appointed.

On removal of county seat, commissioner to be appointed.

47.170. Whenever any seat of justice shall be removed, the county commission shall appoint a commissioner thereof, who, before entering upon the duties of his office, shall take an oath that he will faithfully demean himself in the office of commissioner, and render a true and just account of his proceedings, according to law, and he shall enter into bond to the state of Missouri, for the use of such county, in such sum and with such sureties as such tribunal shall approve, conditioned that he will faithfully demean himself in office, account for and pay over and deliver all moneys, bonds, notes, security or property that may come to his hands, possession or power, in virtue of his office, and will perform all the duties which may be enjoined on him by law as such commissioner.

(RSMo 1939 §§ 13679, 13747, A. 1949 H.B. 2005)

Prior revisions: 1929 § 12020, 12088; 1919 §§ 9422, 9488; 1909 §§ 3639, 3709



Section 47.180 Bond, where deposited, recorded.

Bond, where deposited, recorded.

47.180. Such bond shall be deposited with the clerk of the county commission of such county, and shall be by him recorded; and such record, or a copy thereof, certified under the seal of such tribunal, shall be evidence in any court of this state, with the same effect as the original.

(RSMo 1939 § 13680)

Prior revisions: 1929 § 12021; 1919 § 9423; 1909 § 3640



Section 47.190 Town may be laid off into lots.

Town may be laid off into lots.

47.190. If no town shall have been laid off at the place selected as the permanent county seat, the county commission shall order the same, or so much thereof as it shall deem expedient, to be laid off; or if such tribunal shall deem it expedient to lay off additional lots where a town shall have previously been laid off, it may order the same to be done, and in either case the commissioner of such county seat shall proceed to lay off such land, or so much thereof as such county commission shall direct, into lots, squares, avenues, streets, lanes and alleys, in such manner and under such regulations as such county commission shall prescribe, and make report thereof to such county commission, with a plat of the town, or part of a town, so laid off, which, if approved by such county commission, shall be deposited in the office of the recorder of the county, and by him carefully preserved and recorded.

(RSMo 1939 § 13681)

Prior revisions: 1929 § 12022; 1919 § 9424; 1909 § 3641



Section 47.200 Sales and reservations of lots.

Sales and reservations of lots.

47.200. The county commission shall reserve from sale lots and squares of ground, wherever it may be necessary to erect county buildings, and shall, from time to time, order the sale of the residue, prescribing the terms of such sale, and the commissioner shall make such sales accordingly; and when the purchase money shall be paid in full, the commissioner shall execute a deed to the purchaser, as commissioner, for and on behalf of the county, conveying to the purchaser all the right, title and interest of the county to the premises so conveyed, and such deed shall be acknowledged and recorded as other deeds.

(RSMo 1939 § 13682)

Prior revisions: 1929 § 12023; 1919 § 9425; 1909 § 3642



Section 47.210 Purchase money of lots, how secured.

Purchase money of lots, how secured.

47.210. When any credit shall be given upon the sale of any lot for any part of the purchase money, the purchaser shall give his note or bond with sufficient sureties to the commissioner, for the use of the county, to secure the payment of each installment; and the commissioner shall deliver to the purchaser a certificate describing the lots sold, the price, the amount paid, if any, the balance to be paid, when due and how secured.

(RSMo 1939 § 13683)

Prior revisions: 1929 § 12024; 1919 § 9426; 1909 § 3643



Section 47.220 Commissioner for removal of the county seat to make deed, when.

Commissioner for removal of the county seat to make deed, when.

47.220. When any payment shall be made, the commissioner shall endorse the receipt on such certificate, if required, and give credit for such amount on the bond or note, and when full payment shall be made of the purchase money, the purchaser shall deliver up the certificate of purchase, and the commissioner shall make to him a deed in the manner prescribed in section 47.200.

(RSMo 1939 § 13684)

Prior revisions: 1929 § 12025; 1919 § 9427; 1909 § 3644



Section 47.230 Proceedings on default of payment for lots.

Proceedings on default of payment for lots.

47.230. If default be made in the payment of the purchase money of any lot, or any part thereof, according to the terms of sale, or the tenor and effect of any bond or note given to secure the same, such lot shall be forfeited to the use of the county, and the commissioner shall resell the same, for ready money, at public auction, to the highest bidder, at the place of holding courts for such county for the time being, on some day during the sitting of the county commission, giving ten days' previous notice of the time and place of sale, and the property to be sold, by advertisements put up at four of the most public places in the county; and on receiving the purchase money, the commissioner shall make a deed to the purchaser, in the manner and with like effect as in cases of other sales under this chapter, and the purchase money shall be accounted for as other moneys received by the commissioner, and the amount thereof, after paying the expenses of the sale, shall be credited upon the bonds or notes of such delinquent purchaser; and if it be sufficient to pay the whole, such bonds or notes shall be cancelled but no part shall be paid to such purchaser, although there may be more than sufficient to pay the debt due by him; and if the proceeds of such sale shall not be sufficient to satisfy the whole of the debt due by such purchaser, the commissioner shall proceed to enforce the payment of the residue by suit.

(RSMo 1939 § 13685)

Prior revisions: 1929 § 12026; 1919 § 9428; 1909 § 3645



Section 47.240 Prosecuting attorney to prosecute actions.

Prosecuting attorney to prosecute actions.

47.240. The prosecuting attorneys, respectively, shall commence and prosecute all such actions within their respective counties.

(RSMo 1939 § 13686)

Prior revisions: 1929 § 12027; 1919 § 9429; 1909 § 3646



Section 47.250 Forfeited lots, how redeemed.

Forfeited lots, how redeemed.

47.250. The holder of any certificate of sale of any such forfeited lot may redeem the lot at any time before the sale by paying the commissioner the whole amount then due, with interest, together with the expense of advertising, and compensation of the commissioner, as herein provided; in which case such lot shall not be sold, but the proceedings shall be in all things as if no such delinquency had occurred.

(RSMo 1939 § 13687)

Prior revisions: 1929 § 12028; 1919 § 9430; 1909 § 3647



Section 47.260 Accounts to be kept by commissioner for removal of the county seat--settlements.

Accounts to be kept by commissioner for removal of the county seat--settlements.

47.260. The commissioner of any county seat shall keep regular and systematic accounts of all sales by him made, showing the lots sold, the names of purchasers, the amount paid, the balance to be paid, at what time and how secured, and the expenses by him incurred. He shall make settlement with the county commission at each regular term thereof, and pay the balance that may be found against him into the county treasury; and when all the sales ordered by such county commission shall be completed, and payments made, and deeds executed for all the lots sold, or in case of the resignation or removal from office of such commissioner, he, or in case of the death of such commissioner, his executors or administrators, shall, at the first term after such sales shall be completed and payments made, or after such resignation, removal or death, settle with such county commission, and pay or deliver over, according to its order, all moneys, books, papers, notes, bonds or other securities belonging to such county.

(RSMo 1939 § 13688)

Prior revisions: 1929 § 12029; 1919 § 9431; 1909 § 3648



Section 47.270 Purchase money from sales of lots, how applied.

Purchase money from sales of lots, how applied.

47.270. The money arising from the sales of lots, after paying all the expenses accruing in the selection of the county seat, in laying out the town and selling lots, shall be applied, first, to paying for the land purchased, if any, and the residue shall be set apart as a specific fund for the purpose of erecting county buildings, and shall be applied to no other purpose, until all the county buildings required by law to be erected, shall be fully completed and paid for.

(RSMo 1939 § 13689)

Prior revisions: 1929 § 12030; 1919 § 9432; 1909 § 3649



Section 47.280 County commission to supervise commissioner for removal of the county seat.

County commission to supervise commissioner for removal of the county seat.

47.280. The county commission of each county in which a commissioner of county seat shall be appointed shall have a superintending control over such commissioner, and may make such orders, from time to time, in relation to the duties of his office, as to it shall seem expedient, and may enforce obedience thereto by attachment; and in case of any willful disobedience of such order or other willful neglect or misconduct of such commissioner, may remove him from office; and in case of the death, resignation or removal from office of any such commissioner, such county commission shall supply such vacancy by appointing another, who shall take the like oath, give like bond, perform the like duties and be subject to the like proceedings against him as his predecessor; and such county commission may compel the commissioner so resigning or removed, or in case of his death, his executor or administrator, to make settlement of his accounts, and pay and deliver over to such successor, or county treasurer, as the case may require, all moneys, books, papers, notes, bonds and other securities received by such commissioner, by virtue of his office.

(RSMo 1939 § 13690)

Prior revisions: 1929 § 12031; 1919 § 9433; 1909 § 3650



Section 47.290 Compensation of commissioner to find new county seat.

Compensation of commissioner to find new county seat.

47.290. The commissioner of the county seat shall receive for his services such compensation for laying out lots as such county commission shall deem just and reasonable, and a commission of four percent upon all moneys accruing from the sale of lots, and by him paid into the county treasury, to be paid out of the county treasury.

(RSMo 1939 § 13691, A. 1949 H.B. 2005)

Prior revisions: 1929 § 12032; 1919 § 9434; 1909 § 365l



Section 47.300 Notice of the holding of courts at new county seat.

Notice of the holding of courts at new county seat.

47.300. As soon as convenient buildings for the holding of courts, together with a good and sufficient jail, can be had at such new seat of justice, the county commission shall notify the judges of the several courts holden in the county, at the next term thereof, who shall cause the sheriff to make proclamation at the courthouse door, in term time, that such court will thereafter be held at the place so selected.

(RSMo 1939 § 13748)

Prior revisions: 1929 § 12089; 1919 § 9489; 1909 § 3710



Section 47.310 Proceedings for dividing counties.

Proceedings for dividing counties.

47.310. 1. The question of dividing any county or of striking from any county any portion thereof, whether for the purpose of forming a new county or of adding to any other county, or of adding thereto any portion of any other county, may, by the order of the county commission of any county to be affected, made on the petition therefor of not less than one hundred voters of such county, duly entered of record, and setting out fully the proposed change, the reason and object thereof, and the boundaries of such county if the change were made, be submitted to a vote of the people of the county, being the voters thereof, at the next general election after the making of such order.

2. The question shall be submitted in substantially the following form:

Shall the proposed change in the ...... county boundary be made?

3. If the result shows a majority of the voters of the county voting on the question to have voted for the proposed change, the county clerk shall, at the time of certifying such returns to the secretary of state, also certify to that officer two copies of said order of the county commission, and of said publication, and of the affidavit of the publisher, one copy to be retained on file in said secretary's office, and one copy, with a certified statement of the vote on such question, to be by him transmitted to the senate or house of representatives during the first ten days of the first session of the general assembly after the receipt thereof, and thereupon the general assembly may take such action in the premises, subject to the provisions of the constitution, as may seem best. No submission of the question authorized under the provisions of this section shall be held upon substantially the same question more often than once in five years.

(RSMo 1939 § 13699, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 12040; 1919 § 9442; 1909 § 3663



Section 47.320 Upon division--payment of indebtedness.

Upon division--payment of indebtedness.

47.320. Whenever any new county is formed from territory taken from one or more older counties, or whenever any territory is taken from one county and attached to another, the new county so formed, or the territory so stricken off, shall be liable for its part of all the indebtedness or liabilities of the older county from which the same was detached, unless where, by contract between such new and old county, it is otherwise provided, and shall cause the same to be levied and collected as other taxes, and paid into the county treasury; and the county clerk of such county shall draw his warrant on the treasurer of his own county in favor of the treasurer of the old county from which the territory was taken for the amount so collected and paid in; and if any such detached territory shall fail to make provisions for paying the same, the county commission of the old county from which the same was taken shall cause the same to be levied and collected from the territory detached, in the same manner and to the same extent as if said detached territory had remained a part of the original county. In all cases where it is desired to strike territory from one county and attach the same to another, the county to which any such territory is to be attached may assume the payment of that portion of the indebtedness due to the older county, and which would otherwise have to be paid by the territory detached; but such fact shall be specified in the petition to the county commission and published in the notice of the election for the proposed change, and if not so stated in the notice, said county shall not be deemed to have assumed the payment of such liabilities, but the same shall be paid by the territory so detached as herein specified.

(RSMo 1939 § 13698)

Prior revisions: 1929 § 12039; 1919 § 9441; 1909 § 3662



Section 47.330 Actions--where and how prosecuted in case of division of county.

Actions--where and how prosecuted in case of division of county.

47.330. When a new county shall be established, or any county line altered, all suits, actions, process, prosecutions and proceedings, civil and criminal, commenced before any court before the time of separation or alteration, shall be proceeded to final judgment and execution; and all writs and process before that time issued out of any court shall be executed and returned in all respects as if such division, separation or alteration had not taken place; and all judgments then rendered or which may be rendered, in any proceedings, civil or criminal, then commenced, all fees, fines, penalties and forfeitures which have been accrued or become due or which accrued in pursuance of any suit, process or proceeding then commenced, all taxes then due or assessed, and all balances and arrearages shall be collected, and the collection thereof be enforced, in the same manner as if such new county had not been established, or such alteration had not been made; and the sheriffs, coroners, constables and collectors, respectively, shall have full power and authority to execute all writs and process, original and judicial, and to collect all moneys, fines, penalties and forfeitures, fees, taxes, balances and arrearages which may be due or become due, and to enforce the payment thereof from any person within their county, as it stood before such division or alteration, in the same manner that they might have done respectively, if such new county had not been established, or such alteration had not been made.

(RSMo 1939 § 13693, A. 1949 H.B. 2005)

Prior revisions: 1929 § 12034; 1919 § 9436; 1909 § 3653



Section 47.340 Personal representatives of estate--conservators, settlements, where made.

Personal representatives of estate--conservators, settlements, where made.

47.340. All personal representatives and conservators, who by the establishment of a new county, or the alteration of county lines, shall cease to be inhabitants of the county in which they were appointed or received their letters, shall nevertheless continue to render their accounts and make settlements, and in all things proceed in the courts by which they were appointed, or their accounts remain to be settled, in all respects, and be subject to the like proceedings therein, as if such new county had not been established, or such alteration had not been made.

(RSMo 1939 § 13694, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 12035; 1919 § 9437; 1909 § 3654



Section 47.350 Transfer of unsettled accounts of personal representatives or conservators, when--procedure.

Transfer of unsettled accounts of personal representatives or conservators, when--procedure.

47.350. The courts in which the accounts of any such personal representative or conservator remain to be settled, upon good cause shown, may transfer such accounts to the proper court of the county in which such personal representative or conservator resides; in which case the clerk of such court shall make out a transcript of the records and copies of accounts and papers touching such administration or conservatorship, and cause the same to be transmitted by some safe conveyance to the clerk of the court to which the accounts are to be transferred; and the clerk receiving such papers shall file the same in his office, and proceedings shall be had thereon in all things in the court to which the accounts are transferred, as if they had originated in such court; and the party applying for such removal shall pay all costs for making out such transcript and copies and transmitting the same, before the same shall be delivered to be transmitted.

(RSMo 1939 § 13695, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 12036; 1919 § 9438; 1909 § 3655






Chapter 48 County Classification

Section 48.010 Assessed valuation defined.

Assessed valuation defined.

48.010. For the purposes of this chapter, "assessed valuation" shall mean the valuation of all real and personal property as determined and finally established by the state agency charged with the duty of equalizing assessments.

(L. 1945 p. 1801 § 2)



Section 48.020 Classification of counties into four classes for purpose of organization and power--classification, how determined--annual increase to assessed valuation, amount.

Classification of counties into four classes for purpose of organization and power--classification, how determined--annual increase to assessed valuation, amount.

48.020. 1. All counties of this state are hereby classified, for the purpose of establishing organization and powers in accordance with the provisions of section 8, article VI, Constitution of Missouri, into four classifications determined as follows:

Classification 1. All counties having an assessed valuation of nine hundred million dollars and over shall automatically be in the first classification after that county has maintained such valuation for the time period required by section 48.030; however, any county of the second classification which, on August 28, 2010, has had an assessed valuation of at least six hundred million dollars for at least one year may, by resolution of the governing body of the county, elect to be classified as a county of the first classification after it has maintained such valuation for the period of time required by the provisions of section 48.030.

Classification 2. All counties having an assessed valuation of six hundred million dollars and less than the assessed valuation necessary for that county to be in the first classification shall automatically be in the second classification after that county has maintained such valuation for the time period required by section 48.030.

Classification 3. All counties having an assessed valuation of less than the assessed valuation necessary for that county to be in the second classification shall automatically be in the third classification.

Classification 4. All counties which have attained the second classification prior to August 13, 1988, and which would otherwise return to the third classification after August 13, 1988, because of changes in assessed valuation shall remain a county in the second classification and shall operate under the laws of this state applying to the second classification.

2. The required assessed valuation for each classification under subsection 1 of this section shall be increased annually by an amount equal to the percentage change in the annual average of the Consumer Price Index for All Urban Consumers (CPI-U) or zero, whichever is greater. The state tax commission shall calculate and publish this amount so that it is available to all counties.

(L. 1945 p. 1801 § 1, A.L. 1957 p. 342, A.L. 1977 H.B. 38, et al., A.L. 1978 S.B. 743, A.L. 1979 H.B. 583, A.L. 1988 H.B. 943, A.L. 2004 H.B. 950 & 948, A.L. 2010 H.B. 1806)

Effective 5-25-10



Section 48.030 Change in classification, how, when effective.

Change in classification, how, when effective.

48.030. 1. No county shall move from a lower class to a higher class or from a higher class to a lower class until the assessed valuation of the county is such as to place it in the other class for five successive years and until the change has become effective as provided for in this section.

2. No second class county shall become a third class county until the assessed valuation of the county is such as to place it in the third class for at least five successive years.

3. Notwithstanding the provisions of subsection 1 of this section, a county may become a first class county at any time after the assessed valuation of the county is such as to be a first class county and the governing body of the county elects to change classifications. The effective date of such change of classification shall be in accordance with the provisions of this section.

4. Notwithstanding the provisions of subsection 1 of this section, any county of the third classification without a township form of government and with more than thirty-eight thousand nine hundred but fewer than thirty-nine thousand inhabitants may become a second class county at any time after the assessed valuation of the county is such as to be a second class county and the governing body of the county elects to change classifications. The effective date of such change of classification shall be at the beginning of the county fiscal year following the election by the governing body of the county.

5. Except as provided in subsection 4 of this section, the change from one classification to another shall become effective at the beginning of the county fiscal year following the next general election after the certification by the state equalizing agency for the required number of successive years that the county possesses an assessed valuation placing it in another class. If a general election is held between the date of the certification and the end of the current fiscal year, the change of classification shall not become effective until the beginning of the county fiscal year following the next succeeding general election.

(L. 1945 p. 1801 § 3, A.L. 1959 H.B. 297, A.L. 1965 p. 95, A.L. 1972 S.B. 271, A.L. 1977 H.B. 38, et al., A.L. 1978 S.B. 743, A.L. 1979 H.B. 583, A.L. 1983 S.B. 63, et al., A.L. 2004 H.B. 950 & 948, A.L. 2009 H.B. 257, A.L. 2010 H.B. 1806)

Effective 5-25-10



Section 48.040 State auditor to notify county officers of change in class.

State auditor to notify county officers of change in class.

48.040. It shall be the duty of the state auditor, as the supervisor of county audits, to examine annually the assessed valuation figures of the various counties immediately upon the certification of same by the state equalizing agency and to ascertain if any county shall have changed classifications as determined in this chapter. In case it shall be found that any county has met the requirements of reclassification as set forth in this chapter, it shall be the duty of the state auditor within thirty days after said certification to notify officially all county elected officers and the county officials charged with the supervision of elections of the change in status of the county.

(L. 1945 p. 1801 § 3)



Section 48.050 Effect of change of class on county offices and officers.

Effect of change of class on county offices and officers.

48.050. Any elected county official whose office may be abolished or consolidated with another office as a result of the change of the county from one class to another shall continue to hold the office to which he was elected for the term for which he was elected. Any office which may be established as a result of the change of the county from one class to another shall be filled in accordance with the provisions of the law relating to the filling of vacancies for such office.

(L. 1945 p. 1801 § 3)



Section 48.053 Treasurer, term of, how affected by change in county classification (first, second and third class counties).

Treasurer, term of, how affected by change in county classification (first, second and third class counties).

48.053. The incumbent of the office of county treasurer of a county changing from third classification to second or first classification or from second classification to third classification shall continue to hold office for the term to which he or she was elected. The successor in office shall be elected at the general election next preceding the expiration of the incumbent's term of office to a term of two years and until a successor is elected, as provided in section 54.010, and qualified.

(L. 1973 S.B. 226, A.L. 1999 S.B. 139)



Section 48.060 Provisions of chapter dependent upon validity of laws fixing compensation for county officers.

Provisions of chapter dependent upon validity of laws fixing compensation for county officers.

48.060. The provisions of this chapter, enacted to conform the law of this state to the provisions of section 8 of article VI of the constitution of 1945, are hereby declared to be dependent upon the constitutional authority uniformly to graduate the compensation of county officers within the classes as designated herein pursuant to the provisions of section 11 of article VI of the constitution of 1945. The failure of the general assembly to possess such power shall have the effect of making inoperative the provisions of this chapter.

(L. 1945 p. 1801 § 3a)






Chapter 49 County Commissions and County Buildings

Section 49.010 County court to be known as county commission--membership of commission--two districts in each county.

County court to be known as county commission--membership of commission--two districts in each county.

49.010. The county court shall be known as the "county commission" and shall be composed of three members, to be styled "commissioners" of the county, and each county shall be districted by the commissions thereof into two districts, of contiguous territory, as nearly equal in population as practicable, without dividing municipal townships.

(RSMo 1939 § 2474, A.L. 1945 p. 832, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2072; 1919 § 2568; 1909 § 4075

Effective 1-1-85

CROSS REFERENCE:

Number of members may be reduced, how, Const. Art. VI § 7



Section 49.020 Election--term of office--residence.

Election--term of office--residence.

49.020. At the general election in the year 1996, and every four years thereafter, the voters of each of the districts shall elect a county commissioner, who shall hold his office for a term of four years and until his successor is duly elected and qualified; and at the general election in the year 1882, and every four years thereafter, the presiding commissioner of the county shall be elected by the voters of the county at large, who shall hold his office for the term of four years and until his successor is duly elected and qualified. Each commissioner shall be a resident of the county and each commissioner elected from a district shall be a resident of the district from which such commissioner was elected. Each commissioner elected under the provisions of this chapter shall enter upon the duties of his office on the first day of January immediately after his election.

(RSMo 1939 § 2475, A.L. 1978 H.B. 971, A.L. 1983 S.B. 219, A.L. 1992 S.B. 833, A.L. 1995 H.B. 256)

Prior revisions: 1929 § 2073; 1919 § 2569; 1909 § 4076



Section 49.050 Commissioners to be commissioned by governor.

Commissioners to be commissioned by governor.

49.050. The clerks of the county commission shall certify to the governor the names of the persons elected as county commissioners, and the governor shall thereupon commission all such persons as commissioners for their respective terms for which they may have been elected.

(RSMo 1939 § 2478, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2076; 1919 § 2572; 1909 § 4079

Effective 1-1-85



Section 49.060 Vacancy, how certified--eligibility.

Vacancy, how certified--eligibility.

49.060. When a vacancy shall occur in the office of a county commissioner, the vacancy shall at once be certified by the clerk of the commission to the governor, who shall fill such vacancy with a person who resides in the district at the time the vacancy occurs, as provided by law.

(RSMo 1939 § 2477, A.L. 1983 S.B. 219, A.L. 1990 H.B. 1816)

Prior revisions: 1929 § 2075; 1919 § 2571; 1909 § 4078



Section 49.070 Quorum.

Quorum.

49.070. A majority of the commissioners of the county commission shall constitute a quorum to do business; a single member may adjourn from day to day, and require the attendance of those absent; when but two commissioners are sitting and they shall disagree in any matter submitted to them, the decision of the presiding commissioner shall stand as the decision of the commission; provided further, when the presiding commissioner is absent and the other two commissioners are present the commission clerk shall designate one of the commissioners present as presiding commissioner during the absence of the regular presiding commissioner, and he shall, during the absence of the regular presiding commissioner, have all of the powers of the regular presiding commissioner.

(RSMo 1939 § 2493, A.L. 1953 p. 389, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2091; 1919 § 2587; 1909 § 4094

Effective 1-1-85



Section 49.079 County commission to appoint sewer supervisor--compensation and duties, how fixed (certain second class counties).

County commission to appoint sewer supervisor--compensation and duties, how fixed (certain second class counties).

49.079. The county commission in all counties of the second class having a population of over thirty thousand inhabitants and containing a part of a city having a population of more than four hundred fifty thousand inhabitants may appoint a sewer supervisor and fix his compensation. The sewer supervisor shall supervise the construction and extension of sewers within the county and shall have the other duties that the county commission may provide.

(L. 1973 H.B. 680 § 1, A.L. 1983 S.B. 219)

Effective 1-1-85



Section 49.082 Compensation of certain county commissioners, may be reduced, vote required--training program, attendance required, when, expenses, compensation.

Compensation of certain county commissioners, may be reduced, vote required--training program, attendance required, when, expenses, compensation.

49.082. 1. A county commissioner in any county, other than in a first classification chartered county or a first classification county not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, shall, subject to any other adjustment otherwise provided in this section, receive an annual salary computed as set forth in the following schedule. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of commissioner on January 1, 1997. Assessed Valuation Salary $ 18,000,000 to 40,999,999 $19,140

41,000,000 to 53,999,999 19,800

54,000,000 to 65,999,999 21,120

66,000,000 to 85,999,999 22,440

86,000,000 to 99,999,999 23,760

100,000,000 to 130,999,999 25,080

131,000,000 to 159,999,999 26,400

160,000,000 to 189,999,999 27,060

190,000,000 to 249,999,999 27,390

250,000,000 to 299,999,999 28,380

300,000,000 or more 29,700

2. In addition to any compensation provided pursuant to subsection 1 of this section, the presiding commissioner of any county not having a charter form of government shall receive two thousand dollars annual salary.

3. Two thousand dollars of the salary authorized in this section shall be payable to a commissioner only if the commissioner has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the commissioner's office when approved by a professional association of the county commissioners of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each commissioner who completes the training program and shall send a list of certified commissioners to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to a county commissioner in the same manner as other expenses as may be appropriated for that purpose.

4. A county commissioner in any county, other than a first classification charter county or a first classification county not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, shall not, except upon a two-thirds vote of all the members of the salary commission, receive an annual compensation in an amount less than the total compensation being received for the office of county commissioner or presiding commissioner respectively for the particular county for services rendered or performed on the date the salary commission votes.

(L. 1987 S.B. 65, et al. § 6, A.L. 1988 S.B. 431, A.L. 1997 S.B. 11)

CROSS REFERENCE:

Compensation in certain first class, noncharter counties, RSMo 50.343



Section 49.093 County department officers to inspect and inventory personal property used by department--additional inventory inspected by county clerk--report to be filed and signed by clerk (counties of the third and fourth classification).

County department officers to inspect and inventory personal property used by department--additional inventory inspected by county clerk--report to be filed and signed by clerk (counties of the third and fourth classification).

49.093. 1. In counties of the third and fourth classification, the county officer or the county officer's designee of each county department shall, annually, on or before the tenth day of October, inspect and inventory all office equipment and machines, road machinery, farm supplies, equipment and produce on hand and all other personal property belonging to the county and used by such department of an individual original value of one thousand dollars or more of whatsoever kind or description. The county officer or the county officer's designee of each county department shall have the discretion to inspect and inventory any office equipment or county property used by such department with an original value of less than one thousand dollars. Such inventory shall list such property by keeping a continuous annual inventory of each item identified by descriptive name, and on manufactured goods the manufacturer's serial number, model, age and estimated market value, and after the first inventory taken pursuant to this section, there shall be attached to subsequent inventories a statement or explanation of any material changes over that of the previous year, showing in particular the disposition of any county property, the reason for its disposal, to whom disposed and the amount received therefor.

2. All remaining property not inventoried by a particular department of such county shall be inventoried by the county clerk of such county in the same manner as items are inventoried pursuant to subsection 1 of this section.

3. The reports required by this section shall be signed by the county clerk.

(L. 1999 H.B. 402 § 2, A.L. 2005 H.B. 58)



Section 49.097 Additional duties of county commissioners (second class counties).

Additional duties of county commissioners (second class counties).

49.097. The county commissioners in counties of the second class shall collate and digest, in December of each year, the information received the preceding year in the reports of the various county officers and shall prepare and place on file in the county clerk's office a resume of this information for inspection by the public.

(L. 1965 p. 150 § 1, A.L. 1983 S.B. 219)

Effective 1-1-85



Section 49.098 Additional duties of county commissioners (second, third and fourth class counties).

Additional duties of county commissioners (second, third and fourth class counties).

49.098. For the benefit of the executive branch and members and staff of the general assembly, in determining local needs in appropriation of funds of the state, the county commissioners in all counties of the second, third and fourth class shall file with the office of administration, the oversight division of the committee on legislative research, and the state auditor copies of summarized reports of all funds received from any agency of the United States government. Further, county commissioners, collectively or by designation of the presiding commissioner, shall represent the county on the following regional councils which may encompass their county: Manpower planning; aging; health planning; law enforcement assistance; community action; countywide sewer districts; solid waste management; county planning and zoning; University of Missouri extension; future boards, commissions and councils relating to health, education or welfare of the citizens as established by executive or legislative action of the government of the United States or of the state; and such other councils and organizations relating to operations of counties as from time to time may be created.

(L. 1975 S.B. 95 § 1, A.L. 1983 S.B. 219)

Effective 1-1-85



Section 49.101 Vacancies, interim county officials appointed, when--expiration.

Vacancies, interim county officials appointed, when--expiration.

49.101. In the event of a vacancy in the county offices of county clerk, county auditor, and county assessor, whether such vacancy is by reason of death, resignation, removal, refusal to act, or any other reason, the county commission shall appoint an interim county official to discharge the duties of the office until the governor appoints a successor as provided under state law. At the time of the appointment of a replacement by the governor, the interim appointment shall expire. Such interim appointment by the county commission shall provide the interim county official with all of the protections, bonding requirements, tenants, and other provisions relating to such office.

(L. 2012 H.B. 1340 )



Section 49.140 County commissioners prohibited from doing certain things.

County commissioners prohibited from doing certain things.

49.140. No county commissioner shall, directly or indirectly, become a party to any contract to which the county is a party, or act as a road or bridge commissioner, either general or special, or keeper of any poor person.

(RSMo 1939 § 2491, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2089; 1919 § 2585; 1909 § 4092

Effective 1-1-85

CROSS REFERENCE:

Member of county commission not to act as sales agent, 229.090



Section 49.150 Penalty for violating section 49.140.

Penalty for violating section 49.140.

49.150. Any county commissioner who shall violate any of the provisions of section 49.140 or who shall do any of the acts or enter into any of the contracts prohibited or declared unlawful in said section, shall be guilty of a class B misdemeanor.

(RSMo 1939 § 2492, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2090; 1919 § 2586; 1909 § 4093

Effective 1-1-85



Section 49.160 Who shall hold meetings when majority of commissioners are absent.

Who shall hold meetings when majority of commissioners are absent.

49.160. If, by reason of sickness, absence from the county or other preventing cause, the commissioners of any county, or a majority of them, are not able to hold any regular meeting, the judge of the probate division of the circuit court shall hold the term of the commission, except that in counties having more than one circuit judge the presiding judge of the circuit court shall designate one of the circuit judges to hold the term of the county commission.

(RSMo 1939 § 2443, A. 1949 H.B. 2006, A.L. 1959 S.B. 65, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2052; 1919 § 2548; 1909 § 4062

Effective 1-1-85



Section 49.170 Terms of commission, when held.

Terms of commission, when held.

49.170. Four terms of the county commission shall be held in each county annually, at the place of holding commission meetings therein, commencing on the first Mondays in January, April, July, and October. The county commissions may alter the times for holding their stated terms, giving notice thereof in such manner as to them shall seem expedient; provided, that in counties now containing or that may hereafter contain seventy-five thousand or more inhabitants, and where county commissions are now or may hereafter be held at more places than one and at other places than the county seat, the terms of the commission shall be held monthly and alternately at the county seat and such other place as may be provided for the holding of a meeting, and each monthly term shall commence on the first Monday in each month.

(RSMo 1939 § 2485, A.L. 1983 S.B. 219, A.L. 2003 H.B. 267)

Prior revisions: 1929 § 2083; 1919 § 2579; 1909 § 4086



Section 49.180 Special terms.

Special terms.

49.180. The presiding commissioner or any two commissioners of the county commission may order a special term whenever the business and interest of the county require it.

(RSMo 1939 § 2487, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2085; 1919 § 2581; 1909 § 4088

Effective 1-1-85



Section 49.190 Notice for special term.

Notice for special term.

49.190. Notice of such special term shall be given to the commissioners who were absent when the same was ordered, and by advertisement placed up in five public places in the county at least five days before the commencement of such term.

(RSMo 1939 § 2488, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2086; 1919 § 2582; 1909 § 4089

Effective 1-1-85



Section 49.200 Adjourned terms.

Adjourned terms.

49.200. Each county commission may hold adjourned terms whenever it may become necessary for the transaction of its business.

(RSMo 1939 § 2489, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2987; 1919 § 2583; 1909 § 4090

Effective 1-1-85



Section 49.210 County commission may award process.

County commission may award process.

49.210. The county commission shall, when not otherwise provided by law, have power to award process and to cause to come before them all and every person whom they may deem it necessary to examine, whether parties or witnesses, and may examine every person on oath or affirmation, touching any matter in controversy before them.

(RSMo 1939 § 2479, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2077; 1919 § 2573; 1909 § 4080

Effective 1-1-85



Section 49.220 Proceeds before county commission may be transferred to circuit court, when.

Proceeds before county commission may be transferred to circuit court, when.

49.220. If a majority of the commissioners of the county commission shall be interested in any cause or proceeding pending before them, or related to either party, the same shall be certified with the original papers to the circuit court of the county, which shall proceed thereon to final judgment and determination in like manner as the county commission should have done.

(RSMo 1939 § 2481, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 2079; 1919 § 2575; 1909 § 4082

Effective 1-1-85



Section 49.225 Stenographic record.

Stenographic record.

49.225. In proceedings before county commissions, the commissioners or any party whose interests are being determined may require that all the evidence introduced be reported by a competent stenographer and when so reported the evidence shall be transcribed and shall become a part of the record in the case. The party requesting the stenographic record is liable for the costs thereof if the matter is decided against him and the county commission may require him to give security for the costs before ordering the stenographic record.

(L. 1959 S.B. 65, A.L. 1983 S.B. 219)

Effective 1-1-85



Section 49.230 Appeals.

Appeals.

49.230. Appeals from the decisions, findings and orders of county commissions shall be conducted under the provisions of chapter 536.

(RSMo 1939 § 2490, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219, A.L. 1985 S.B. 405)

Prior revisions: 1929 § 2088; 1919 § 2584; 1909 § 4091



Section 49.260 Settlements with county treasurers and other officers.

Settlements with county treasurers and other officers.

49.260. In the settlements required by law to be made by the county commission with treasurers and other officers holding county funds, whether quarterly, yearly or otherwise, it shall be the duty of the commission, or some commissioner thereof, to ascertain by actual examination and count the amount of balances and funds in the hands of such officers, and to what particular fund it appertains, and such examination and count shall include all funds on hand up to the day on which such settlement is made.

(RSMo 1939 § 13770, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12111; 1919 § 9509; 1909 § 3730

Effective 1-1-85



Section 49.264 County commission may grant easements to watershed subdistricts.

County commission may grant easements to watershed subdistricts.

49.264. The county commission of any county may grant easements over any county roads, township roads or any county lands or township lands to any watershed subdistrict for any purpose for which the subdistrict is organized pursuant to the provisions of chapter 278.

(L. 1972 S.B. 470 § 1, A.L. 1983 S.B. 219)

Effective 1-1-85



Section 49.265 County commission may authorize closing of county offices, when, procedure (second, third and fourth class counties).

County commission may authorize closing of county offices, when, procedure (second, third and fourth class counties).

49.265. The county commission in all counties of class two, by order entered of record, may authorize all county offices, except the sheriff's office, to be open not more than five days each week, and in all counties of classes three and four by order entered of record, may authorize all county offices, except the sheriff's office, to be open not more than five and one-half days each week. The county commission, after entering such an order, may require any office to be open six days a week when public convenience requires. The authorization by the county commission in counties of the third and fourth class to close such offices must be published three times in the county newspapers and such authorization to be signed by the county commission.

(L. 1955 p. 369 § 1, A.L. 1959 H.B. 534, A.L. 1983 S.B. 219)

Effective 1-1-85



Section 49.266 County commission by orders or ordinance may regulate use of county property, traffic, and parking--burn bans.

County commission by orders or ordinance may regulate use of county property, traffic, and parking--burn bans.

49.266. 1. The county commission in all counties of the first, second or fourth classification may by order or ordinance promulgate reasonable regulations concerning the use of county property, the hours, conditions, methods and manner of such use and the regulation of pedestrian and vehicular traffic and parking thereon.

2. Violation of any regulation so adopted under subsection 1 of this section is an infraction.

3. Upon a determination by the state fire marshal that a burn ban order is appropriate for a county because:

(1) An actual or impending occurrence of a natural disaster of major proportions within the county jeopardizes the safety and welfare of the inhabitants of such county; and

(2) The U.S. Drought Monitor has designated the county as an area of severe, extreme, or exceptional drought,

the county commission may adopt an order or ordinance issuing a burn ban, which may carry a penalty of up to a class A misdemeanor. State agencies responsible for fire management or suppression activities and persons conducting agricultural burning using best management practices shall not be subject to the provisions of this subsection. The ability of an individual, organization, or corporation to sell fireworks shall not be affected by the issuance of a burn ban. The county burn ban may prohibit the explosion or ignition of any missile or skyrocket as the terms "missile" and "skyrocket" are defined by the 2012 edition of the American Fireworks Standards Laboratory, but shall not ban the explosion or ignition of any other consumer fireworks as the term "consumer fireworks" is defined under section 320.106.

4. The regulations so adopted shall be codified, printed and made available for public use and adequate signs concerning smoking, traffic and parking regulations shall be posted.

(L. 1988 H.B. 1653, A.L. 2003 H.B. 267, A.L. 2013 H.B. 28)



Section 49.270 County commission to control county property--to audit demands against county.

County commission to control county property--to audit demands against county.

49.270. The county commission shall have control and management of the property, real and personal, belonging to the county, and may purchase, lease or receive by donation, or to refuse donation of, any property, real or personal, for the use and benefit of the county, and may sell and cause to be conveyed any real estate, goods or chattels belonging to the county, appropriating the proceeds of such sale to the use of the same, and to audit and settle all demands against the county.

(RSMo 1939 § 2480, A.L. 1983 S.B. 219, A.L. 1990 H.B. 1640)

Prior revisions: 1929 § 2078; 1919 § 2574; 1909 § 4081

CROSS REFERENCES:

County property subject to city ordinances, cities of the fourth classification, when, 88.743 to 88.750

Powers on claims against county generally, 50.160

Swamp and overflowed lands, employment of counsel to recover, 241.155



Section 49.272 County counselor may impose fine for certain violations of rules, regulations or ordinances, amount (Boone, Cass, Jasper, Jefferson, and Greene Counties).

County counselor may impose fine for certain violations of rules, regulations or ordinances, amount (Boone, Cass, Jasper, Jefferson, and Greene Counties).

49.272. The county commission of any county of the first classification without a charter form of government and with more than one hundred thirty-five thousand four hundred but less than one hundred thirty-five thousand five hundred inhabitants, and in any county of the first classification without a charter form of government having a population of at least eighty-two thousand inhabitants, but less than eighty-two thousand one hundred inhabitants, any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants, any county of the first classification with more than one hundred ninety-eight thousand but fewer than one hundred ninety-nine thousand two hundred inhabitants, and any county of the first classification with more than two hundred forty thousand three hundred but less than two hundred forty thousand four hundred inhabitants, which has an appointed county counselor and which adopts or has adopted rules, regulations or ordinances under authority of a statute which prescribes or authorizes a violation of such rules, regulations or ordinances to be a misdemeanor punishable as provided by law, may by rule, regulation or ordinance impose a civil fine not to exceed one thousand dollars for each violation. Any fines imposed and collected under such rules, regulations or ordinances shall be payable to the county general fund to be used to pay for the cost of enforcement of such rules, regulations or ordinances.

(L. 2003 S.B. 537, A.L. 2004 H.B. 795, et al., A.L. 2005 H.B. 58)

CROSS REFERENCE:

County counselor to prosecute violations of certain county ordinances, where, 56.640



Section 49.275 County commission may provide transportation for county officers and employees (first class counties).

County commission may provide transportation for county officers and employees (first class counties).

49.275. 1. The county commissions in all counties of the first class not operating under a special charter for their own government may, in their discretion and in addition to any other allowance provided by law, provide such transportation for any county official, deputy or employee as is reasonably necessary to the efficient performance of his official duties.

2. Such transportation may be provided by furnishing county-owned automobiles or by paying a reasonable cash allowance for the use of privately owned automobiles, or by paying a fixed amount per mile for miles actually traveled in privately owned automobiles, or by furnishing gasoline and oil, or in such other manner, or combination of manners, as the county commission may direct.

(L. 1951 p. 379 §§ 1, 2, A.L. 1983 S.B. 219)

Effective 1-1-85



Section 49.276 County commission may provide law enforcement vehicles (third and fourth class counties).

County commission may provide law enforcement vehicles (third and fourth class counties).

49.276. County commissions of third and fourth class counties may provide motor vehicles for the use of law enforcement personnel who are county employees. Such motor vehicles shall be used by authorized personnel only, and each sheriff shall prescribe rules and regulations for the use of the motor vehicles. The county commission may acquire title to such vehicles in the name of the county and may purchase insurance on the vehicles. County commissions may sell or otherwise convey such vehicles and may do all acts consistent with maintenance and operating costs of the vehicles at county expense. The motor vehicles authorized herein shall be of such size, type, make and horsepower as is determined by the county commission. The county commission and the Missouri state highway patrol may cooperate in the purchase and disposal of such vehicles, either pursuant to the provisions of sections 67.330 to 67.450 or otherwise. Costs incident to purchase of such vehicles, other than the purchase price, shall be paid by the county commission.

(L. 1974 H.B. 1028 § 2, A.L. 1983 S.B. 219)

Effective 1-1-85



Section 49.278 Governing body may provide certain benefits for county employees, procedure.

Governing body may provide certain benefits for county employees, procedure.

49.278. 1. The county governing body in all counties may contribute to the cost of a plan, including a plan underwritten by insurance, for furnishing all or a part of hospitalization or medical expenses, life insurance, or similar benefits for elected officials and their employees, and to appropriate and utilize its revenues and other available funds for these purposes.

2. No contract shall be entered into by the county to purchase any insurance policy or policies pursuant to the terms of this section unless such contract shall have been submitted to competitive bidding and such contract be awarded to the lowest and best bidder.

3. The governing authority of all counties may provide, in addition to any other programs or plans, workers' compensation, health insurance, life insurance, and retirement plans for all county employees.

(L. 1983 S.B. 57, A.L. 2003 H.B. 267)



Section 49.280 Ex officio commissioner to sell county lands--deeds by.

Ex officio commissioner to sell county lands--deeds by.

49.280. The county commission may, by order, appoint an ex officio commissioner to sell and dispose of any real estate belonging to their county; and the deed of such ex officio commissioner, under his proper hand and seal, for and in behalf of such county, duly acknowledged and recorded, shall be sufficient to convey to the purchaser all the right, title, interest and estate which the county may then have in or to the premises so conveyed.

(RSMo 1939 § 13784, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12125; 1919 § 9523; 1909 § 3744

Effective 1-1-85



Section 49.285 County not to own real estate in other counties, exceptions--sheriff's sale--restrained by circuit court, when.

County not to own real estate in other counties, exceptions--sheriff's sale--restrained by circuit court, when.

49.285. 1. It shall be unlawful for any county of the third or fourth class to own real estate situated in any other county of this state other than a county which adjoins it after five years from October 13, 1963, or after five years from the date of acquisition of the real estate, whichever date last occurs. If any county subject to these provisions fails to dispose of such real estate within that time, the sheriff of the county in which the land is located shall take possession of the real estate and sell it at public auction from the place where and at the hour when partition sales are normally conducted after giving notice of the sale in the manner prescribed for partition sales both in the county where the land is located and in the county owning the real estate. Proceeds from the sale shall first be applied to paying the costs of notices herein prescribed, then to a sheriff's sale fee not to exceed one hundred dollars and approved by the circuit court of the county wherein the real estate is located, then to the county owning the real estate. However, all oil, gas and mineral rights shall be reserved to the county when said real estate is sold. The county may, however, lease said rights to third parties and the oil, gas and minerals sold under said lease shall revert to the general revenue fund of the county.

2. The circuit court of the county wherein the real estate is situated may upon the application of the county commission owning the real estate and for good cause shown restrain the sheriff of the county from proceeding with the provisions of subsection 1 for such time as may be reasonable if it appears that the county owning the real estate has entered into a valid contract for the sale of the real estate which will be completed within a reasonable time after the five-year limit set forth above.

(L. 1963 p. 108 § 1, A.L. 1983 S.B. 219)

Effective 1-1-85



Section 49.287 County may lease property--procedures (certain first class counties).

County may lease property--procedures (certain first class counties).

49.287. 1. In all counties of the first class not having a charter form of government, the county commission may lease to any person any real or personal property and other facilities under the control of the county commission owned by the county for a term not to exceed fifty years.

2. The same procedures shall be followed by the county commission as are required in the purchase of property over five hundred dollars in value.

(L. 1965 p. 153 §§ 1, 2, A.L. 1983 S.B. 219)

Effective 1-1-85



Section 49.290 Lands sold by the county--procedure to obtain deed.

Lands sold by the county--procedure to obtain deed.

49.290. Whenever any person shall present to the county commission his petition in writing, duly verified, stating that he is the owner of one or more pieces of real estate in said county which formerly belonged to said county, and which was sold by the county commission to the petitioner, or to a person under whom the petitioner claims title, and which real estate was never conveyed by deed, or which was conveyed by deed and the deed has been lost or destroyed, the county commission, after being satisfied of the truth of the allegations of his petition, and after advising with the prosecuting attorney, shall make an order appointing three ex officio commissioners to execute a deed to such person, and shall direct said ex officio commissioners to execute and acknowledge such deed, and such ex officio commissioners shall thereupon execute a deed conveying said real estate to the petitioner, which deed shall have the same force and effect as if said deed had been executed by the ex officio commissioner or commissioners originally appointed for that purpose by the county governing board. Each ex officio commissioner shall be entitled for his services to a fee of one dollar, to be paid by the petitioner.

(RSMo 1939 § 13785, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12126; 1919 § 9524; 1909 § 3745

Effective 1-1-85



Section 49.292 Rejection of transfer of real property by donation or dedication authorized, when--proof and acknowledgment required.

Rejection of transfer of real property by donation or dedication authorized, when--proof and acknowledgment required.

49.292. 1. Notwithstanding any other law to the contrary, the county commission of any county may reject the transfer of title of real property to the county by donation or dedication if the commission determines that such rejection is in the public interest of the county.

2. No transfer of title of real property to the county commission or any other political subdivision by donation or dedication authorized to be recorded in the office of the recorder of deeds shall be valid unless it has been proved or acknowledged. The preparer of the document relating to subsection 1 of this section shall not submit a document to the recorder of deeds for recording unless the acceptance thereof of the grantee named in the document has been proved or acknowledged. No water or sewer line easement shall be construed as a transfer of title of real property under this subsection.

(L. 2006 S.B. 932, A.L. 2008 S.B. 907 merged with S.B. 1033)



Section 49.300 County commission may institute condemnation proceedings--power of circuit court.

County commission may institute condemnation proceedings--power of circuit court.

49.300. If land or other property is sought to be appropriated by any county commission for roads, drainage systems, sites for a county courthouse, jail, poorhouse, infirmary or for any other public purpose whatsoever, and the county commission and the land or property owner whose land is sought to be appropriated are unable to agree upon the damages or compensation for the taking of the property, or if the owner is incapable of contracting or is a nonresident of this state, the county commission may institute proceedings in the circuit court of the county in the name of the county for the purpose of condemning the land or other property. The proceedings in the circuit court shall be had in the manner and with the effect provided in chapter 523 for the condemnation of property for public use. Any questions relative to the regularity of the proceedings before the county commission may be raised in the action. If the county commission institutes the proceedings, upon the petition of registered voters of the county as authorized by chapter 228, or at the instance of any drainage district, the petitioners or drainage district shall be made parties to the proceedings and the circuit court may render judgment for damages and costs against the county or against any or all of the parties as is just and proper in the premises.

(L. 1945 p. 1469 § 1, A. 1949 H.B. 2006, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219, A.L. 1990 H.B. 1070)



Section 49.303 Disposition of garbage and refuse by constitutional charter county--plants, how financed.

Disposition of garbage and refuse by constitutional charter county--plants, how financed.

49.303. 1. Whenever the county council or other legislative authority of any first class county having a constitutional charter finds it necessary for the protection of the public health to construct and operate incinerators or composting plants for the destruction of garbage, trash, cinders, refuse matter and waste, the county is hereby authorized to acquire land by gift, purchase, exchange or by the exercise of the power of eminent domain; to construct and operate incinerators or composting plants thereon for the destruction of garbage, trash, cinders, refuse matter and waste; to construct, lease or otherwise provide facilities and equipment for the deposit of material after its collection and for the transfer and transportation of the material to an incinerator or composting plant or landfill; and to make a charge for the use of the facilities for such purposes.

2. Any such constitutional charter county may finance and pay for the planning, designing, acquisition, construction, equipment and improvement of property for the purpose provided in subsection 1, by any one or combination of the following methods:

(1) General revenue funds, including any proceeds derived from the operation of such incinerators or composting plants or transfer facilities;

(2) General obligation bonds within legal debt limitations;

(3) Negotiable interest-bearing revenue bonds, the principal and interest of which shall be payable solely from the revenue derived from the operation of such facilities, which revenue bonds may be issued and sold by such constitutional charter county when authorized by the county council or other legislative authority of the county.

(L. 1961 p. 277 § 1)



Section 49.305 Sites for courthouse, jail, may acquire--funds from which payment authorized.

Sites for courthouse, jail, may acquire--funds from which payment authorized.

49.305. The county commission of any county may acquire by purchase, for the county, improved or unimproved real estate for a site for a courthouse, jail or poorhouse or infirmary; or, when the county owns the site may acquire by purchase improved or unimproved real estate as an addition to or enlargement of the site. The county commission may pay for the real estate acquired out of any money in the county treasury belonging to the contingent fund or out of any surplus in any other fund at the close of any fiscal year, after the payment of all warrants drawn during the year against the fund and of all other previously issued and outstanding warrants against the fund.

(RSMo 1939 §§ 13717, 13718, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219)

Prior revisions: 1929 §§ 12058, 12059; 1919 §§ 9458, 9459; 1909 §§ 3679, 3680

Effective 1-1-85



Section 49.310 County commission to erect and maintain courthouses, jails--issue bonds--certain counties authorized to maintain jails outside boundaries of county seat.

County commission to erect and maintain courthouses, jails--issue bonds--certain counties authorized to maintain jails outside boundaries of county seat.

49.310. 1. Except as provided in sections 221.400 to 221.420 and subsection 2 of this section, the county commission in each county in this state shall erect and maintain at the established seat of justice a good and sufficient courthouse, jail and necessary fireproof buildings for the preservation of the records of the county; except that in counties having a special charter, the jail or workhouse may be located at any place within the county. In pursuance of the authority herein delegated to the county commission, the county commission may acquire a site, construct, reconstruct, remodel, repair, maintain and equip the courthouse and jail, and in counties wherein more than one place is provided by law for holding of court, the county commission may buy and equip or acquire a site and construct a building or buildings to be used as a courthouse and jail, and may remodel, repair, maintain and equip buildings in both places. The county commission may issue bonds as provided by the general law covering the issuance of bonds by counties for the purposes set forth in this section. In bond elections for these purposes in counties wherein more than one place is provided by law for holding of court, a separate ballot question may be submitted covering proposed expenditures in each separate site described therein, or a single ballot question may be submitted covering proposed expenditures at more than one site, if the amount of the proposed expenditures at each of the sites is specifically set out therein.

2. The county commission in all counties of the fourth classification and any county of the third, second, or first classification may provide for the erection and maintenance of a good and sufficient jail or holding cell facility at a site in the county other than at the established seat of justice.

(RSMo 1939 § 13702, A.L. 1945 p. 1399, A.L. 1965 p. 153, A.L. 1983 S.B. 219, A.L. 1994 S.B. 520, A.L. 1995 H.B. 424, A.L. 1997 S.B. 89 merged with S.B. 218, A.L. 2011 H.B. 340)

Prior revisions: 1929 § 12043; 1919 § 9443; 1909 § 3664

Effective 7-01-11

CROSS REFERENCES:

Courthouse and jail bonds, 108.040, 108.070

Courthouse and jail to be erected, 71.300



Section 49.320 County commission may order buildings erected.

County commission may order buildings erected.

49.320. Whenever the county commission of any county thinks it expedient to erect any of the buildings aforesaid, the building of which is not otherwise provided for, and there are sufficient funds in the county treasury for that purpose, not otherwise appropriated, or the circumstances of the county will otherwise permit, they shall make an order for the building thereof, stating in the order the amount to be appropriated for that purpose.

(RSMo 1939 § 13715, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12056; 1919 § 9456; 1909 § 3677

Effective 1-1-85



Section 49.330 Superintendent, appointment, compensation.

Superintendent, appointment, compensation.

49.330. The county commission shall appoint some suitable person to superintend the erection of the buildings who shall take an oath to discharge faithfully and impartially the duties enjoined on him by sections 49.310 to 49.470. The superintendent of the county buildings shall receive the compensation for his services that the county commission deems reasonable, to be paid out of the county treasury. The county commission shall fill any vacancy which occurs in the office of superintendent.

(RSMo 1939 §§ 13715, 13716, 13729, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219)

Prior revisions: 1929 §§ 12056, 12057, 12070; 1919 §§ 9456, 9457, 9470; 1909 §§ 3677, 3678, 3691

Effective 1-1-85



Section 49.370 Site for county building.

Site for county building.

49.370. 1. The county commission shall designate the place whereon to erect any county building, on any land belonging to such county, at the established seat of justice thereof. If there is no suitable ground belonging to said county within the limits of the original town known as the established seat of justice, the county commission shall select a proper piece of ground anywhere within the corporate limits of the town known as the county seat, and may purchase or receive by donation a lot or lots of ground for that purpose, and shall take a good and sufficient deed in fee simple for the same to the county, and shall make report to the circuit court at its next sitting.

2. The provisions of subsection 1 of this section notwithstanding, any county may acquire, own, erect, operate, manage, and maintain buildings and property outside the limits of the established seat of justice, so long as the buildings or property is located within the county.

(RSMo 1939 § 13719, A.L. 1983 S.B. 219, A.L. 2003 H.B. 267 merged with S.B. 281)

Prior revisions: 1929 § 12060; 1919 § 9460; 1909 § 3681



Section 49.390 Circuit court to examine title.

Circuit court to examine title.

49.390. Such court shall examine its title and certify its decision thereon to the county commission.

(RSMo 1939 § 13721, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12062; 1919 § 9462; 1909 § 3683

Effective 1-1-85



Section 49.400 County commission to pay for building site, when.

County commission to pay for building site, when.

49.400. If the title to the land so purchased or received be approved, the county commission, if they approve the selection, shall make an order for the payment of the purchase money, if any, out of the county treasury.

(RSMo 1939 § 13722, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12063; 1919 § 9463; 1909 § 3684

Effective 1-1-85



Section 49.410 Plan of building to be submitted.

Plan of building to be submitted.

49.410. When the ground for erecting any public building shall be designated, as aforesaid, the superintendent shall prepare and submit to the county commission a plan of the building to be erected, the dimensions thereof, and the materials of which it is to be composed, with an estimate of the probable cost thereof.

(RSMo 1939 § 13723, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12064; 1919 § 9464; 1909 § 3685

Effective 1-1-85



Section 49.420 Advertisement for bids--may let at private contract, when.

Advertisement for bids--may let at private contract, when.

49.420. When any plan shall be approved by the county commission, the superintendent shall immediately advertise for bids for the erection and construction of same, stating in such advertisement a description of such building or buildings, and shall contract with the person or firm who will agree to do the work and furnish the necessary material on the lowest and best terms not exceeding the amount appropriated or set apart for such building or buildings; provided, that in case the lowest bid received shall be in excess of the amount appropriated, after two successive advertisements for such bids, then, if such county commission shall be of the opinion that such building or buildings can be constructed or built for a sum not in excess of the amount appropriated, or if the commission shall be of the opinion that there is collusion or combination between the bidders for the purpose of forcing the county to pay an exorbitant price for the construction of such building or buildings, then, the commission may, in its discretion, let such building or buildings at private contract, to be constructed according to original plans and specifications upon which bids were received and approved by the county commission.

(RSMo 1939 § 13724, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12065; 1919 § 9465; 1909 § 3686

Effective 1-1-85



Section 49.430 Bond of contractor.

Bond of contractor.

49.430. The superintendent shall take from the contractor a bond to the county, with sufficient security, for the performance of the work at the time and in the manner agreed on, according to the plan, under a penalty at least one hundred ten percent of the amount to be given for erecting the building. A copy of the plan shall be annexed to the bond.

(RSMo 1939 § 13725, A.L. 1959 S.B. 65, A.L. 1982 S.B. 691)

Prior revisions: 1929 § 12066; 1919 § 9466; 1909 § 3687

Effective 4-30-82



Section 49.440 Superintendent to supervise work and report progress.

Superintendent to supervise work and report progress.

49.440. The superintendent shall oversee and direct the execution of the work, and see that the materials employed are good, and that the work is executed according to contract, and make report of the progress and condition thereof, from time to time, to the county commission.

(RSMo 1939 § 13726, A.L. 1959 S.B. 65, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12067; 1919 § 9467; 1909 § 3688

Effective 1-1-85



Section 49.450 Payments to contractor, when made.

Payments to contractor, when made.

49.450. When any installment shall become due to the undertaker, according to contract, the county commission shall make an order that the same be paid out of the county treasury.

(RSMo 1939 § 13727, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12068; 1919 § 9468; 1909 § 3689

Effective 1-1-85



Section 49.460 Order of payment, when made.

Order of payment, when made.

49.460. No such order shall be made unless the superintendent shall certify to the county commission that the due proportion of the work has been completed and executed according to contract.

(RSMo 1939 § 13728, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12069; 1919 § 9469; 1909 § 3690

Effective 1-1-85



Section 49.470 County commission may alter and repair county buildings, when.

County commission may alter and repair county buildings, when.

49.470. The county commission of each county shall have power, from time to time, to alter, repair or build any county buildings, which have been or may hereafter be erected, as circumstances may require, and the funds of the county may admit; and they shall, moreover, take such measures as shall be necessary to preserve all buildings and property of their county from waste or damage.

(RSMo 1939 § 13730, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12071; 1919 § 9471; 1909 § 3692

Effective 1-1-85



Section 49.480 Insurance of courthouses and jails--disposition of proceeds.

Insurance of courthouses and jails--disposition of proceeds.

49.480. In all cases where courthouses or jails are insured, and are totally or partially destroyed by fire, windstorms or cyclones, the money realized on said insurance shall not be placed in the general revenue of the county, but the county commission shall order that such funds shall be kept separate and apart, and be placed in a fund which shall be designated and known as a building fund, and that the same shall be used in erecting or repairing said courthouse or jail, or furnishing buildings or premises used for courthouse or jail purposes.

(RSMo 1939 § 13713, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12054; 1919 § 9454; 1909 § 3675

Effective 1-1-85



Section 49.490 Damages recoverable for injuring county property.

Damages recoverable for injuring county property.

49.490. If any person commit any waste, trespass or other injury in or upon any county buildings or other property belonging to any county, he shall forfeit and pay, to the use of the county, fourfold damages, to be recovered in the name of the county, in such form of action as individuals may maintain for like injuries to their property.

(RSMo 1939 § 13731)

Prior revisions: 1929 § 12072; 1919 § 9472; 1909 § 3693



Section 49.500 County contracts to be inquired into on petition.

County contracts to be inquired into on petition.

49.500. Whenever any fifty resident, solvent and responsible taxpaying citizens of any county in the state shall have good reason to believe, and do believe, that any contract made and entered into by the county commission, with any person or corporation, affecting or concerning any public building, lands, moneys or property of the county in any manner whatever, or any extension of any such contract, was not made and entered into in good faith, or for a just consideration, and with due regard for the best interest of the county, or that any such contract previously entered into has not been carried out by the parties thereto in good faith and according to the terms of any such contract, they may bring a suit in the circuit court of any such county, praying that the matter may be inquired into, and thereupon the circuit court shall make a full investigation of the matters alleged, and shall have power to set aside, reform or cause to be enforced any such contract, or any extension of any such contract, as the court shall deem best under the law and the facts. Should the petitioners fail to sustain their petition, they shall pay the costs; and all such proceedings shall be governed by the law relating to civil practice in circuit courts. The said petition shall be filed in the office of the clerk of the circuit court of said county; and thereafter the death, removal or disability of any one or more of such petitioners or plaintiffs shall not abate or affect the said suit.

(RSMo 1939 § 13769, A.L. 1983 S.B. 219)

Prior revisions: 1929 § 12110; 1919 § 9508; 1909 § 3729

Effective 1-1-85



Section 49.510 County to provide and equip offices.

County to provide and equip offices.

49.510. It shall be the duty of the county to provide offices or space where the officers of the county may properly carry on and perform the duties and functions of their respective offices. Said county shall maintain, furnish and equip said offices and provide them with the necessary stationery, supplies, equipment, appliances and furniture, all to be taken care of and paid out of the county treasury of said county at the time and in the manner that the county commission may direct.

(RSMo 1939 § 13533, A. 1949 H.B. 2006, A.L. 1983 S.B. 219)

Effective 1-1-85



Section 49.520 Acquisition, erection or expansion of county buildings authorized, when.

Acquisition, erection or expansion of county buildings authorized, when.

49.520. Whenever the governing body of any first class county finds it necessary for the public need or convenience, or for the preservation of the public records to build, repair or remodel a courthouse, office buildings, court buildings or other public buildings in the county or to purchase, construct or extend buildings and the land upon which the buildings are situated, to be used by the county for courthouses or other proper county purposes, the county is authorized and empowered to purchase, construct or extend courthouses, office buildings, court buildings, and other buildings used for county purposes upon its own land or to acquire by purchase the land upon which the buildings are to be built.

(L. 1961 p. 278 § 1, A.L. 1975 H.B. 510)



Section 49.525 Issuance of bonds--ordinance required, contents.

Issuance of bonds--ordinance required, contents.

49.525. For the purpose of defraying the cost of acquiring the buildings, land and appurtenances thereto by purchase, construction or extension, any county of the first class may borrow money and issue negotiable bonds, except that no bonds shall be issued unless and until authorized by an ordinance or order of the governing body of the county specifying the proposed undertaking, the amount of bonds to be issued and the maximum rate of interest the bonds are to bear. The ordinance or order shall further provide that the proposed land, building or buildings and appurtenances which are to be acquired, are to be acquired or built pursuant to the provisions of sections 49.520 to 49.580.

(L. 1961 p. 278 § 2, A.L. 1975 H.B. 510)



Section 49.530 Interest rate and maturity of bonds.

Interest rate and maturity of bonds.

49.530. All bonds under the provisions of sections 49.520 to 49.580 may be issued bearing interest at a rate not exceeding six percent per annum, payable semiannually, and shall be executed in such manner and be payable at such time, not exceeding forty years from the date thereof, and at such places as the governing body of the county may require.

(L. 1961 p. 278 § 3, A.L. 1975 H.B. 510)



Section 49.535 Bonds negotiable and tax free--method of sale--payable from revenue only.

Bonds negotiable and tax free--method of sale--payable from revenue only.

49.535. 1. Any bonds shall have all of the qualities of negotiable instruments under the law, and shall not be subject to taxation in any manner. In case any of the officers whose signatures or countersignatures appear on the bonds or coupons shall cease to be such officers before delivery of the bonds, the signatures or countersignatures shall nevertheless be valid and sufficient, for all purposes, the same as if they had remained in office until the delivery.

2. The bonds shall be sold in the manner and upon such terms as the governing body of the county deems for the best interest of the county, at public sale, to the highest and best bidder, upon sealed bid, after publication of notice of the public sale at least three times in a newspaper of general circulation in the county, the last insertion of the notice to be at least ten days before the last day for filing and public opening of the sealed bids.

3. The bonds, when issued, shall be payable from the revenue derived from the buildings as provided in section 49.560. It shall be plainly stated on the face of each bond that the same has been issued under the provisions of sections 49.520 to 49.580 and that it does not constitute an indebtedness of the county, or the state of Missouri, within the meaning of any constitutional provisions or limitations.

(L. 1961 p. 278 § 4, A.L. 1975 H.B. 510)



Section 49.540 Obligation of county for rent or charges, limits--right to use building.

Obligation of county for rent or charges, limits--right to use building.

49.540. No county by the issuance and sale of the bonds shall obligate itself to pay any rent or charges for the use and occupancy for a period in excess of one year. Nor shall it obligate itself to exercise its power to levy taxes to produce the required rents for the use of the buildings for a period in excess of one year nor shall the obligation to pay rent in any year when added to all other obligations for necessary governmental functions of the county, cause the county to exceed the anticipated income provided by the county for the year's operation. The sole and only obligation of the county shall be that so long as it elects to use and occupy the building it will make the payments provided for herein. The county shall, however, have an exclusive option to continue to use and occupy the building so long as it shall make the payments herein provided for.

(L. 1961 p. 278 § 5)



Section 49.545 Application of proceeds of bonds.

Application of proceeds of bonds.

49.545. All moneys derived from any bonds issued pursuant to the provisions of sections 49.520 to 49.580 shall be applied solely to the purchase or erection of the land, buildings and necessary appurtenances thereto, provided that the moneys may be used to advance the payment of the interest on bonds during the first three years following date of issuance of the bonds.

(L. 1961 p. 278 § 6)



Section 49.550 Lien on buildings and land--rights of bondholders.

Lien on buildings and land--rights of bondholders.

49.550. There shall be and there is hereby created a statutory mortgage lien upon the buildings, land and appurtenances acquired or constructed under the provisions of sections 49.520 to 49.580 in favor of the holders and owners of the bonds. The buildings and land so acquired or constructed and the appurtenances thereto shall remain subject to the statutory lien until payment in full of the principal and the interest contracted to be paid and according to the tenor thereof. Any holder of the bonds or of any of the coupons may, either at law or in equity, protect and enforce the statutory mortgage lien hereby conferred, and may by suit, action, mandamus or other proceedings, enforce and compel performance of all duties set forth herein, including the making and collecting of sufficient charges for the use of the buildings, the segregation of the income and revenue, and the application thereof to satisfy the obligations.

(L. 1961 p. 278 § 7)



Section 49.555 Receiver on default in payment of bonds.

Receiver on default in payment of bonds.

49.555. If there is any default in the payment of the principal or interest of any of the bonds, any court having jurisdiction of any action brought by any bond or couponholder may appoint a receiver to administer the buildings on behalf of the bondholders, with power to charge and collect rents or obligations outstanding against the buildings and for the payment of operating expenses, and to apply the income and revenues so derived in conformity with the provisions set forth in sections 49.520 to 49.580 and the orders hereinafter referred to.

(L. 1961 p. 278 § 8)



Section 49.560 Revenues placed in special fund--use--rentals, rates and charges.

Revenues placed in special fund--use--rentals, rates and charges.

49.560. 1. At or before the issuance of the bonds the governing body of the county shall, by ordinance or order, agree to set aside and pledge the income and revenue of the buildings and land into a separate and special fund to be used and applied only in payment of the bonds and interest and in the maintenance thereof, including therein a sufficient sum to pay the cost of insuring the buildings in favor of the county and each and every bondholder, as his interest may appear, against loss or damage by fire and windstorm or other calamity in such sum as may be acceptable to the purchasers of the bonds and as may adequately protect the property.

2. The ordinance or order shall fix the total amounts of the rents, fees, and other charges to be imposed for the use and occupation of the buildings or services to be thereby furnished in a sum sufficient to meet the obligations of the bonds and interest as set forth in subsection 1, and shall also provide that the sum shall be paid into the separate fund monthly, from the current funds of the county. The rents, fees, and other charges for the services from the buildings shall be fixed in an amount sufficient to provide for the payment of interest upon all bonds, and to create a sinking fund to pay the principal thereof when the same becomes due and to provide for the operation and maintenance thereof, including insurance. The rents, fees and other charges shall be revised by ordinance or order from time to time so as to produce these amounts as may be required.

(L. 1961 p. 278 § 9, A.L. 1975 H.B. 510)



Section 49.565 Surplus in fund, disposition of.

Surplus in fund, disposition of.

49.565. If any surplus is accumulated in the separate and special fund during any year, the excess may be transferred by the governing body of the county to the sinking fund or applied to the requirements for the fund for the next succeeding year.

(L. 1961 p. 278 § 10, A.L. 1975 H.B. 510)



Section 49.570 Additional bonds--refunding bonds.

Additional bonds--refunding bonds.

49.570. If the governing body of the county should find that the bonds authorized will be insufficient to supply the funds necessary to complete the project authorized, additional bonds may be authorized and issued subject to the procedure as described and required in sections 49.520 to 49.580. After the issuance and sale of the bonds, if the governing body of the county deems it to be to the best interest of the county, refunding bonds may be issued for the purpose of providing funds for the payment of any outstanding bonds, in accordance with the procedure in sections 49.520 to 49.580. The new bonds shall be secured to the same extent, in the same manner and shall have the same source of payment as the bonds which have been refunded thereby.

(L. 1961 p. 278 § 11, A.L. 1975 H.B. 510)



Section 49.575 Administration of buildings and income, obligation of bonds.

Administration of buildings and income, obligation of bonds.

49.575. In acquiring or constructing any building under the provisions of sections 49.520 to 49.580 the governing body of the county may provide by ordinance or order any provisions or stipulations for the administration of the buildings and the income to be derived therefrom, for the security of the bondholders, as the governing body of the county deems necessary. The bonds shall be obligations only of the county, payable solely from the revenues of the buildings, as provided in sections 49.520 to 49.580, and in no event shall they be considered a debt for which the full faith and credit or taxing power of the county is pledged. Any ordinance passed or order issued under sections 49.520 to 49.580 shall constitute a contract between the county and the holder of any bond, which contract may be enforced in the manner and form as herein provided.

(L. 1961 p. 278 § 12, A.L. 1975 H.B. 510)



Section 49.580 This method of acquisition additional, not exclusive.

This method of acquisition additional, not exclusive.

49.580. Sections 49.520 to 49.580 are deemed to create an additional and alternate method for the acquisition of buildings to be used by first class counties and shall not be deemed to include, alter, amend, or repeal any other statute. No proceedings shall be required for the acquisition of any buildings hereunder, or the issuance of bonds hereunder except as prescribed by sections 49.520 to 49.580, any provision of the general laws of the state of Missouri to the contrary notwithstanding.

(L. 1961 p. 278 § 13, A.L. 1975 H.B. 510)



Section 49.600 National flood insurance program, adoption and rescission procedure--exemptions (certain second, third, fourth class counties).

National flood insurance program, adoption and rescission procedure--exemptions (certain second, third, fourth class counties).

49.600. 1. The county commission, in all counties which have not adopted county planning and zoning, may, as provided by law, adopt or rescind by order or ordinance regulations to require compliance with Federal Emergency Management Agency standards, necessary to comply with the national flood insurance program, in any flood hazard area designated by the Federal Emergency Management Agency; provided, however, that no ordinance or order enacted pursuant to this section in any county shall be effective unless the county commission or governing body of the county submits to the voters of a county, at a county or state general, primary or special election, a proposal to authorize the county commission or governing body of the county to adopt such an order or ordinance.

2. The ballot of submission shall contain but need not be limited to the following language:

Shall the county of ......................... enact an order or ordinance for such regulations as required for compliance with Federal Emergency Management standards, necessary to comply with the national flood insurance program, in any flood hazard area designated by the Federal Emergency Management Agency?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No". If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to adopt such an order or ordinance. The people of a county covered by sections 49.600 to 49.615 may rescind the order or ordinance regulations by presenting an initiative petition to the county commission of the county, with a minimum of five percent of the registered voters' signatures that voted in the last gubernatorial election. After receiving the qualifying initiative petition the county commission shall place on the ballot at the next general election the following:

Shall national flood insurance programs be adopted in ........................ County?

â ã YES â ã NO If a majority of those voting vote for adopting the national flood insurance program, the program shall be continued; if a majority of those voting vote against adopting the national flood insurance program, the program shall be discontinued within thirty days after certification of the election results.

3. The provisions of this section shall not apply to the incorporated portions of the counties, or to the raising of livestock, crops, orchards or forestry, nor to seasonal or temporary impoundments used for rice farming or flood irrigation. As used in this section, the term "rice farming or flood irrigation" means small berms of no more than eighteen inches high that are placed around a field to hold water for use for growing rice or for flood irrigation. Nor shall this section apply to the erection, maintenance, repair, alteration or extension of farm buildings or farm structures used for such purposes in an area not within the area shown on the flood hazard area map. Nor shall this section apply to underground mining where entrance is through an existing shaft or shafts or through a shaft or shafts in an area not within the area shown on the flood hazard area map.

4. Levee districts organized pursuant to chapter 245 and drainage districts organized pursuant to chapters 242 and 243 are subject to flood plain management regulations adopted by a county pursuant to this chapter.

5. Nothing contained in sections 49.600 to 49.615 shall affect the existence or validity of an ordinance which a county has adopted prior to March 4, 1991.

(L. 1980 S.B. 746 § 1, A.L. 1983 H.B. 34, A.L. 1983 S.B. 219, A.L. 1991 H.B. 72)

Effective 3-4-91



Section 49.605 Permits, authorized requirements for applicant.

Permits, authorized requirements for applicant.

49.605. No permit required by the provisions of order or ordinance regulations adopted pursuant to the provisions of sections 49.600 to 49.615 shall be denied an applicant if the proposed construction, use or other development will not raise the flood elevation of the one hundred year flood level more than one foot; provided, however, that any permit may require that the lowest floor of an insurable structure shall be above the one hundred year flood level and that all structures shall be adequately anchored to prevent flotation, collapse or lateral movement of the structure.

(L. 1980 S.B. 746 § 2)

Effective 5-9-80



Section 49.610 Variances may be granted by county commission, when.

Variances may be granted by county commission, when.

49.610. Any order or ordinance regulations adopted pursuant to sections 49.600 to 49.615 shall provide that the county commission may grant individual variances beyond the limitations prescribed by the order or ordinance regulations upon presentation of adequate proof that compliance with the provisions of the order or ordinance regulations will result in an exceptional hardship to applicant or any arbitrary and unreasonable closing or prevention of any lawful construction, use or other development in the area or county and which will not result in additional threats to public safety and will not be inconsistent with the objectives of sound flood plain management.

(L. 1980 S.B. 746 § 3, A.L. 1983 S.B. 219)

Effective 1-1-85



Section 49.615 Judicial review of all final decisions, orders and actions, when.

Judicial review of all final decisions, orders and actions, when.

49.615. All final decisions, orders, actions or determinations of the county commission made under or involving the provisions of order or ordinance regulations adopted pursuant to the provisions of sections 49.600 to 49.615 shall be subject to judicial review to the same extent and in the same manner prescribed by chapter 536.

(L. 1980 S.B. 746 § 4, A.L. 1983 S.B. 219)

Effective 1-1-85



Section 49.650 Certain county ordinances and resolutions authorized relating to county property and affairs--submission to voters--certain restrictions for counties of the third classification.

Certain county ordinances and resolutions authorized relating to county property and affairs--submission to voters--certain restrictions for counties of the third classification.

49.650. 1. The governing authority of each county without a charter form of government shall have the power to adopt ordinances or resolutions relating to its property, affairs, and local government for which no provision has been made in the constitution of this state or state statute regarding the following:

(1) County roads controlled by the county;

(2) Emergency management, as it specifically relates to the actual occurrence of a natural or man-made disaster of major proportions within the county when the safety and welfare of the inhabitants of such county are jeopardized;

(3) Nuisance abatement, excluding agricultural and horticultural property as defined in section 137.016;

(4) Storm water control, excluding agricultural and horticultural property as defined in section 137.016;

(5) The promotion of economic development for job creation purposes;

(6) Parks and recreation; and

(7) Protection of the environment from the risks posed by methamphetamine production. Nothing in this subdivision shall be construed to allow a noncharter county to adopt an ordinance or resolution regulating the sale or display at any retail outlet of any drug having an active ingredient of ephedrine, pseudoephedrine, phenylpropanolamine, or any of their salts, optical isomers, or salts of optical isomers. Each county shall have the authority by ordinance to authorize specified officeholders to receive donations for specified purposes to defray costs of administration of programs set forth in said ordinance.

If any such ordinance, order, or resolution conflicts with a municipal, fire protection district, or ambulance district ordinance, the provisions of such municipality, fire protection district, or ambulance district shall prevail within the corporate boundaries of the municipality, of such municipality, fire protection district, or ambulance district. All ordinances adopted pursuant to this section shall remain effective until repealed or amended by the governing authority, except that the general assembly shall have the power to further define, broaden, limit, or otherwise regulate the power of each such county to adopt ordinances, resolutions, or regulations.

2. The governing body of each county without a charter form of government may submit to the qualified voters of the county any ordinance, resolution, or regulation proposed pursuant to this section for the approval of the qualified voters of the county. Any ordinance, resolution, or regulation submitted to the qualified voters pursuant to this section shall become effective if a majority of the qualified voters voting on the ordinance, resolution, or regulation are in favor of its adoption, but no ordinance, resolution, or regulation shall become effective if a majority of the qualified voters voting on the ordinance, resolution, or regulation are opposed to its adoption.

3. Notwithstanding any other provision of this section to the contrary, no tax or fee shall be submitted to the voters of the county unless the tax or fee has been authorized by statute by the general assembly.

4. No county of the first, second, third, or fourth classification shall have the power to adopt any ordinance, resolution, or regulation pursuant to this section governing any railroad company, telecommunications or wireless companies, public utilities, rural electric cooperatives, or municipal utilities.

5. No county commission of any county of the third classification shall enact an ordinance with regard to agricultural operations under this section. Any zoning ordinance adopted by any county of the third classification before August 28, 2004, shall be exempt from this subsection.

(L. 2003 H.B. 267, A.L. 2004 H.B. 795, et al.)






Chapter 50 County Finances, Budget and Retirement Systems

Section 50.010 Fiscal year in counties.

Fiscal year in counties.

50.010. Unless otherwise provided in a charter adopted by a county under the provisions of sections 18 or 31, 32 and 33 of article VI, of the constitution of this state, the fiscal year of the several counties of the state shall commence on January first and terminate on the thirty-first day of December in each year, and the books, accounts and reports of all county officers shall be made to conform thereto.

(L. 1945 p. 1391 § 1)



Section 50.020 Transfer of county funds.

Transfer of county funds.

50.020. Whenever there is a balance in any county treasury in this state to the credit of any special fund, which is no longer needed for the purpose for which it was raised, the county commission may, by order of record, direct that said balance be transferred to the credit of the general revenue fund of the county, or to such other fund as may, in their judgment, be in need of such balance.

(RSMo 1939 § 13829)

Prior revisions: 1929 § 12167; 1919 § 9565; 1909 § 3786

CROSS REFERENCE:

Funds, interest and sinking, balances may be transferred, when, 108.220



Section 50.030 Section 50.020 construed.

Section 50.020 construed.

50.030. Nothing in section 50.020 shall be construed to authorize any county commission to transfer or consolidate any funds not otherwise provided for by law, excepting balances of funds of which the objects of their creation are and have been fully satisfied.

(RSMo 1939 § 13830)

Prior revisions: 1929 § 12168; 1919 § 9566; 1909 § 3787



Section 50.032 Mediation of disputes necessary for receipt of state funds.

Mediation of disputes necessary for receipt of state funds.

50.032. No county shall receive any state funds unless the county has determined, by order or ordinance, to agree to engage in mediation if a dispute concerning a financial expenditure arises between such county and another county as to which county is fully responsible or if both counties are partially responsible for paying such expenses. Mediation under this section shall be nonbinding and independently administered. The counties shall mutually agree upon a qualified independent and neutral county commissioner of a county not involved in the dispute to serve as mediator, and shall share the costs of the mediator. If the counties cannot mutually agree upon a county commissioner to serve as mediator, the matter shall be resolved by a three-person arbitration panel consisting of a county commissioner selected by each county, and one person selected by such selected county commissioners. In the event that a three-person arbitration panel is necessary, each county shall jointly and equally bear with the other county the expense of the arbitration. The mediation or arbitration shall take place within thirty days of the selection of the mediator or arbitration panel. Any decision issued by an arbitration panel may be appealed to the circuit court to determine the portion of expenses each county shall be responsible for paying.

(L. 2007 S.B. 22)



Section 50.040 County commission may invest school funds, when and how.

County commission may invest school funds, when and how.

50.040. Whenever there are outstanding any legal county revenue warrants of any county bearing six percent interest which will be redeemed by the taxes of the current year, and there are school moneys in the hands of the county treasurer belonging to the various districts which will not be required for the support of the public schools before the date when such revenue warrants will be paid, the county commissions are authorized to direct the county treasurer to invest such surplus school moneys in the revenue warrants, and hold them for the use and benefit of the school districts until the money for the redemption of such warrants is received into the county revenue fund, when such moneys shall be applied to their payment.

(RSMo 1939 § 10430)

Prior revisions: 1929 § 9313; 1919 § 11224; 1909 § 10858

CROSS REFERENCES:

School funds, 166.131

Surplus funds of district to be invested, how, 165.051



Section 50.050 County treasurer to report.

County treasurer to report.

50.050. The county treasurer shall, at the first term of county commission after the redemption of the warrants by the county revenue fund, submit to the commission a detailed statement showing the amount and time the school moneys were invested, the amount belonging to each district so used, and the amount of interest realized for each district; and the commission shall direct such interest to be placed to the credit of the respective districts and the treasurer be charged therewith.

(RSMo 1939 § 10431)

Prior revisions: 1929 § 9314; 1919 § 11225; 1909 § 10859



Section 50.055 Accounts of county may be audited (counties of the second classification).

Accounts of county may be audited (counties of the second classification).

50.055. The accounts of any county of the second class, or the accounts of any officer or office of such county, may be audited at any time, if the county commission determines such an audit desirable or necessary, either by a certified public accountant employed by the county commission or by the state auditor, as the county commission may determine. If the audit is to be made by the state auditor, the state auditor shall be requested by the county commission to make the audit, as provided by law. Unless the audit is requested for a particular officer or office, the audit may also review the records of the receipts and disbursements and the property inventory of every officer or office of the county which receives or disburses money on behalf of the county or which holds property belonging to the county. Upon the completion of the investigation, the certified public accountant or the state auditor, as the case may be, shall render a report to the county commission. The county commission shall provide for the expense of such audit if made by a certified public accountant employed by the county commission. For audits performed by the state auditor, all expenses incurred in performing the audit, including salaries of auditors, examiners, clerks, and other employees of the state auditor, shall be paid by the county or county commission and the moneys are to be deposited in the petition audit revolving trust fund pursuant to section 29.230.

(L. 1945 p. 1406 § 13885b, A.L. 1979 S.B. 246, A.L. 2013 H.B. 116)



Section 50.057 Audit, when, by whom (certain counties of the first classification).

Audit, when, by whom (certain counties of the first classification).

50.057. The accounts of any county of the first class not having a charter form of government, or the accounts of any officer or office of such county, may be audited at any time, if the county commission determines such an audit desirable or necessary, either by a certified public accountant employed by the county commission or by the state auditor, as the county commission may determine. If the audit is to be made by the state auditor, the state auditor shall be requested by the county commission to make the audit, as provided by law. Unless the audit is requested only for a particular officer or office, the audit shall also review the records of the receipts and disbursements and the property inventory of every officer or office of the county which receives or disburses money on behalf of the county or which holds property belonging to the county. Upon completion of the investigation, the certified public accountant or the state auditor, as the case may be, shall render a report to the county commission together with a statement showing under appropriate classifications the receipts and disbursements of the county or of the particular officer or office of the county for which the audit was requested, as the case may be, during the period covered by the audit. For audits performed by the state auditor, all expenses incurred in performing the audit, including salaries of auditors, examiners, clerks, and other employees of the state auditor, shall be paid by the county or county commission and the moneys are to be deposited in the petition audit revolving trust fund pursuant to section 29.230.

(L. 1973 H.B. 662, A.L. 2013 H.B. 116)



Section 50.059 Counties with federal highways, or weigh stations to receive additional funds, allocation.

Counties with federal highways, or weigh stations to receive additional funds, allocation.

50.059. In any county through which a federal interstate highway passes, or in any county which has an official weigh station, the county may receive an additional two thousand five hundred dollars for duties associated with offenses originating on the federal interstate highway or at a weigh station. The county shall allocate these moneys for the compensation of the sheriff and prosecuting or circuit attorney in the proportion sixty percent to the prosecuting or circuit attorney and forty percent to the sheriff.

(L. 1997 S.B. 11 § 2)



Section 50.060 County commission may borrow money--amount (first and second class counties).

County commission may borrow money--amount (first and second class counties).

50.060. The county commission of counties of classes one and two may borrow money in anticipation of the collection of taxes and revenues for the current fiscal year. The amount of such loans shall at no time exceed ninety percent of the estimated collectible taxes and revenues for the year yet uncollected. The county commission shall determine the amount and terms of such loans, and shall execute and issue warrants of the county for all money so borrowed to the lenders thereof as evidence of such loans and of the terms of the county's obligation to repay the same; and immediately before their delivery to such lenders such warrants shall be registered in the office of the clerk of the county commission, and upon delivery shall also be registered in the office of the county treasurer by entry upon the books provided pursuant to section 50.220, correctly stating the date, amount, serial number, in whose favor drawn, by whom presented and the date presented to the treasurer for registration, and such warrants so issued and registered in connection with such loans shall have preference and priority in payment, from the date of their registration by the treasurer over all warrants subsequently issued, and over all prior issued and then unregistered warrants.

(RSMo 1939 § 10930, A.L. 1945 p. 603, A. 1949 H.B. 2007)



Section 50.065 Borrowing by first class counties authorized, limitations on--tax anticipation warrants, procedure for issue and redemption.

Borrowing by first class counties authorized, limitations on--tax anticipation warrants, procedure for issue and redemption.

50.065. The county commission or other governing body of counties of the first class may borrow money in anticipation of the collection of taxes and revenues for the current fiscal year. The amount of such loans shall at no time exceed ninety-five percent of the estimated collectible taxes and revenues for the year yet uncollected. The county commission or other governing body of the county shall determine the amount and terms of such loans, and shall execute and issue warrants of the county for all money so borrowed to the lenders thereof as evidence of such loans and of the terms of the county's obligation to repay the same; and immediately before their delivery to such lenders such warrants shall be registered in the office of the clerk of the county commission or of any other governing body of the county, and upon delivery shall also be registered in the office of the county treasurer by entry upon the books provided pursuant to section 50.220, correctly stating the date, amount, serial number, in whose favor drawn, by whom presented and the date presented to the treasurer for registration, and such warrants so issued and registered in connection with such loans shall have preference and priority in payment, from the date of their registration by the treasurer, over all warrants subsequently issued, and over all prior issued and then unregistered warrants.

(L. 1965 p. 154 § 1, A.L. 1977 S.B. 314)



Section 50.070 Tax anticipation notes may be issued in counties of first, third and fourth class.

Tax anticipation notes may be issued in counties of first, third and fourth class.

50.070. The county commission in counties of class one, class three and class four may, by resolution, duly passed by a majority of the commissioners thereof, and upon order of said commission, issue negotiable notes payable in one year or less from the date of issue out of the current county revenues, respectively, to be derived from taxes or other revenues of the county of the year in which said notes are issued; but where taxes are levied for special purposes or revenues derived from special sources other than taxes resulting from a levy, the notes issued against the anticipated revenues derived therefrom shall bear a statement that the said notes are to be paid out of said special taxes or special revenues.

(L. 1945 p. 1411 § 13927a, A. 1949 H.B. 2007)



Section 50.080 Tax anticipation notes--how made, signed and attested.

Tax anticipation notes--how made, signed and attested.

50.080. Said notes shall be known as tax anticipation notes, and by no other name, and on the back of each of said notes there shall appear a certificate that it is issued pursuant to an order of the county commission, the total borrowing power herein authorized and the aggregate principal amount of all prior notes and warrants theretofore issued and registered at that date. Such certificate shall be made by the treasurer of the county wherein such notes are issued and his signature thereto shall constitute conclusive evidence to the holder of such note that the same was duly authorized under and within the powers, limitations and provisions of sections 50.070 to 50.140. Said notes shall be signed by the presiding commissioner of the county commission, attested by the county clerk with the seal of his office affixed thereto.

(L. 1945 p. 1411 § 13927b)



Section 50.090 Estimate of county revenue to be basis for issuing anticipated notes.

Estimate of county revenue to be basis for issuing anticipated notes.

50.090. The notes herein authorized shall not be issued until after the anticipated revenue for the year has been estimated, as herein provided in section 50.110, and when issued shall be in proportion to the total estimated revenue as follows: Not to exceed ten percent in any one month in any year and the total of such notes issued shall not exceed ninety percent of the total anticipated revenue in any county in any one year, but if said notes, or any thereof, shall not be issued within or at the times so fixed, they may be subsequently issued to the amount so limited, but in no event shall said notes be issued if there be on hand general revenues sufficient to pay the general operating expenses of the county.

(L. 1945 p. 1411 § 13927c)



Section 50.095 Notes not to issue until revenue estimate made--limitation on amount issued--form of note (first class counties).

Notes not to issue until revenue estimate made--limitation on amount issued--form of note (first class counties).

50.095. In counties of the first class authorized to borrow in anticipation of revenue pursuant to section 50.065, the notes authorized pursuant to section 50.070 shall not be issued until after the anticipated revenue for the year has been estimated, as herein provided in section 50.110. The total principal amount of such notes issued shall not exceed ninety-five percent of the total anticipated revenue in any such county in any one year but in no event shall said notes be issued if there be on hand general revenues sufficient to pay the general operating expenses of the county. Tax anticipation notes issued by counties of the first class pursuant to sections 50.065 and 50.080 shall be entitled "(Name of county) County Tax Anticipation Note" and shall not be further identified as to a particular county fund or purpose.

(L. 1977 S.B. 314, A.L. 1986 H.B. 1554 Revision)



Section 50.100 Note provisions.

Note provisions.

50.100. Said notes shall be issued to mature in one or more months, but not to exceed twelve months, after date of issue, shall be payable to bearer, shall bear a rate of interest not to exceed fourteen percent per annum from date until maturity, and shall be in such form as the county commission may prescribe. If sufficient funds shall not be on hand to pay any of said notes at maturity the same shall continue to bear interest at the rate therein provided until necessary funds are available for the payment thereof.

(L. 1945 p. 1411 § 13927d, A.L. 1980 H.B. 1582 & 1277)

Effective 6-10-80



Section 50.110 Board of estimate of anticipated revenue.

Board of estimate of anticipated revenue.

50.110. The commissioners of the county commission, the clerk of the county commission the assessor, the collector and the treasurer of the county shall constitute a board of estimate of anticipated revenue. In each year, after the tax levy shall have been made by the county commission said board shall make an estimate of the revenues of the county for the current year; provided, however, that such estimate may be made at any time during the year prior to the making of such tax levy upon the basis of a tentative levy made by the county commission, but if the estimate shall in due course be thereafter changed or such levy shall be changed when made at the time provided by law, then such prior estimate shall be changed and corrected accordingly to conform to the facts, and the amount of the notes to be subsequently issued shall be limited or may be enlarged to conform to such subsequent or corrected estimate, so that in no event will the aggregate of all notes issued exceed ninety percent of the revenues as finally so estimated. In determining the percentage of the taxes which will be collected for the current year, the board in making said estimate will use the average percentage of collections of general county taxes of the prior three years.

(L. 1945 p. 1411 § 13927e)



Section 50.120 County treasurer to sell notes--publication--private sale.

County treasurer to sell notes--publication--private sale.

50.120. The county treasurer is authorized to sell such notes upon the order and under the direction of the county commission and shall cause notice to be published in first class counties for ten days in at least two daily papers of general circulation published in the county, or in third and fourth class counties for two weeks in two weekly papers of general circulation published in the county; that sealed proposals for the purchase of all or any part of said notes will be received at his office, and that the same will be opened by him in the presence of the county commission on the day and hour mentioned in the notice. Said treasurer shall, under the direction of the commission, reject any or all bids that the commission may not deem satisfactory as to price or otherwise, and in case of rejection, he may again advertise and sell said notes in the same manner. Or, if the commission so order, the county treasurer may sell the said notes or any part thereof at not less than their face value, at private sale without advertisement, and report the same to the commission at the next term thereafter.

(L. 1945 p. 1411 § 13927f, A. 1949 H.B. 2007)



Section 50.130 Registration of notes.

Registration of notes.

50.130. The faith and credit of the county shall be deemed to be pledged for the payment of said notes with interest in the manner and from the funds herein specified as though a statement to that effect were endorsed thereon. All notes issued under sections 50.070 to 50.140 shall be registered immediately before delivery in the office of the county treasurer and the clerk of the county commission, in books kept for that purpose, which registry shall show the number, date, amount, date of sale, name of the purchaser and the amount for which the notes were severally sold, and such notes shall have preference and priority in payment, from the date of registration, over all notes and warrants subsequently issued and registered in such counties and over all prior issued unregistered warrants.

(L. 1945 p. 1411 § 13927g)



Section 50.140 Proceeds from sale of notes to be deposited in county treasury--used only to pay warrants--use of surplus.

Proceeds from sale of notes to be deposited in county treasury--used only to pay warrants--use of surplus.

50.140. The moneys derived from the sale of the tax anticipation notes herein authorized shall be deposited with the county treasurer, and the clerk of the county commission shall charge the treasurer of the county therewith; and said moneys shall be used solely for the payment of county warrants of such counties issued for the payment of the expenses and obligations of the county of the fiscal year in which said notes are issued; but should there remain a surplus after all said warrants have been paid, the said surplus may be applied on the order of the county commission to the payment of maturing anticipation notes if any or transferred to the various county funds respectively according to law.

(L. 1945 p. 1411 § 13927h)



Section 50.150 County warrants may be pledged--for what purpose--redemption.

County warrants may be pledged--for what purpose--redemption.

50.150. County warrants issued under the authority of sections 50.160 to 50.320, issued to pay any legal indebtedness of a county may be pooled by the holders thereof and assigned to such county and be pledged by the county commission to any corporation, commission or agency created or authorized by congress or the state of Missouri to accept a pledge of such warrants, and the county commission is authorized to pledge the warrants of any county issued under sections 50.160 to 50.320 in a manner to conform to the requirements, rules and/or regulations of any such corporation, commission or agency. Upon a pledge of any such warrants, as by this section authorized, funds available or to be available shall be segregated and set apart for the redemption of such warrants and interest thereon from the terms of such pledge in the same manner as if said warrants had been sold, and the lien of such pledged warrants and interest thereon shall be enforced in the same manner as provided in sections 50.160 to 50.320 for warrants sold. Funds derived from a pledge of any such warrants shall be deposited, accounted for and paid to parties so pooling them in the same manner as if such warrants had been sold or as may be provided by the requirements, rules and/or regulations of the corporation, commission or agency accepting a pledge of such warrants and advancing funds thereon.

(RSMo 1939 § 13847)



Section 50.160 Powers of county commission--auditing and enforcement of claims of county--refusal to testify, penalty.

Powers of county commission--auditing and enforcement of claims of county--refusal to testify, penalty.

50.160. The county commission may:

(1) Audit, adjust and settle all accounts to which the county is a party;

(2) Order the payment out of the county treasury of any sum of money found to be due by the county on such accounts;

(3) Enforce the collection of money due the county;

(4) Order suit to be brought on the bond of any delinquent and require the prosecuting attorney for the county to commence and prosecute the same;

(5) Issue all necessary process to secure the attendance of any person, whether party or witness, whom it deems necessary to examine in the investigation of any accounts;

(6) In order to procure the exhibition or delivery to it of any accounts, books, documents or other papers, it may issue process directed to the person in whose custody or care the accounts, books, documents or other papers may be, commanding him to deliver or transmit the same to such commission, which process shall be served by the sheriff;

(7) * Examine all parties and witnesses on oath, touching the investigation of any accounts, and if any person being served with such process shall not appear according to the command thereof, without reasonable cause, or if any person in attendance at any hearing or proceeding shall, without reasonable cause, refuse to be sworn or to be examined, or to answer a question or to produce a book or paper, or to subscribe or swear to his deposition, he shall be deemed guilty of a misdemeanor;

(8) If it finds it necessary to do so, it may employ an accountant to audit the accounts of the various county officers.

(RSMo 1939 §13824, A.L. 1945 p. 1386, A.L. 1992 S.B. 833)

Prior revisions: 1929 § 12162; 1919 § 9560; 1909 § 3781

*Word "May" appears here in original rolls.

CROSS REFERENCES:

Audit of county offices, duty of state auditor, 29.230

County auditor, counties of class one and two, duties, Chap. 55

County contracts, may be inquired into on petition, 49.500

Fines and forfeitures, officers collecting to settle, when, 105.060 to 105.090

Settlement with treasurer, county commission to count money, 49.260



Section 50.166 Clerk may fill in warrant for expenses--form, negotiable instrument.

Clerk may fill in warrant for expenses--form, negotiable instrument.

50.166. In all cases of claims allowed against the county, and in all cases of grants, salaries, pay and expenses allowed by law, the county clerk may fill in on a form of warrant the amount due as approved by the county commission and other necessary information. The form of the warrant thus filled in by the county clerk may be transmitted to the county treasurer. The warrant may be in such form that a single instrument may serve as the warrant and the county treasurer's draft or check, and may be so designed that it is a nonnegotiable warrant when signed by the county clerk and becomes a negotiable check or draft after it has been signed by the county treasurer.

(L. 1992 S.B. 833)



Section 50.172 Documents approved by commission to be preserved--destruction of documents, method--replacement of lost or destroyed checks, procedure.

Documents approved by commission to be preserved--destruction of documents, method--replacement of lost or destroyed checks, procedure.

50.172. 1. The original of all accounts, vouchers and documents approved or to be approved by the county commission shall be preserved in the office of the county clerk or at some other place approved by the secretary of state pursuant to the provisions of section 28.120; and copies thereof shall be given to any person, county, city, town, township and school or special road district interested therein upon payment of the usual fee for copying same. For purposes of this section, "original" shall include any electronic image of an original cancelled check that is the legal equivalent of an original check under the federal Check 21 Act, 12 U.S.C. 5001, et seq., as amended.

2. Annually or in accordance with destruction rules adopted by the secretary of state, the county clerk may destroy by burning or by any other method satisfactory to the county commission all paid accounts, vouchers, duplicate receipts, checks and other documents which may have been on file in the office of the county clerk for a period of five years or longer, except such documents as may at the time be the subject of litigation or dispute. The plan for the retention and destruction of financial records shall follow the generally recognized governmental reporting practices.

3. Lost or destroyed county checks shall be replaced in accordance with rules of procedure therefor as established by the state auditor in the uniform accounting system established for counties pursuant to the provisions of section 29.180*.

(L. 1992 S.B. 833, A.L. 2008 H.B. 1608)

*Section 29.180 was repealed by H.B. 116, 2013.



Section 50.320 Penalty for clerk or treasurer violating section 50.160, 50.166 or 50.172.

Penalty for clerk or treasurer violating section 50.160, 50.166 or 50.172.

50.320. Any county clerk or treasurer violating any provisions of section 50.160, 50.166 or 50.172 is guilty of a misdemeanor, and shall, on conviction, be punished as provided by law, and be removed from office, and shall forfeit and pay to the party aggrieved thereby, double damages for the injury sustained, which may be recovered by an action in the ordinary form, to the use of such party against such clerk or treasurer and his sureties on his official bond in any court of competent jurisdiction.

(RSMo 1939 § 13842, A. 1949 H.B. 2007, A.L. 1978 H.B. 1634, A.L. 1992 S.B. 833)

Prior revisions: 1929 § 12180; 1919 § 9578; 1909 § 3798



Section 50.327 Base salary schedules for county officials--salary commission responsible for computation of county official salaries, except for charter counties.

Base salary schedules for county officials--salary commission responsible for computation of county official salaries, except for charter counties.

50.327. Notwithstanding any other provisions of law to the contrary, the salary schedules contained in section 49.082, sections 50.334 and 50.343, 51.281, 51.282, 52.269, 53.082, 53.083, 54.261, 54.320, 55.091, 56.265, 57.317, 58.095, and 473.742 shall be set as a base schedule for those county officials. Except when it is necessary to increase newly elected or reelected county officials' salaries, in accordance with section 13, article VII, Constitution of Missouri, to comply with the requirements of this section, the salary commission in all counties except charter counties in this state shall be responsible for the computation of salaries of all county officials; provided, however, that any percentage salary adjustments in a county shall be equal for all such officials in that county.

(L. 2005 H.B. 58 § 3 merged with S.B. 210 § 3, A.L. 2006 S.B. 932, A.L. 2007 S.B. 497)



Section 50.330 Salaries of county officers and assistants, how paid.

Salaries of county officers and assistants, how paid.

50.330. Any salary provided for a county officer, deputies and assistants, shall be paid by warrants drawn on the county treasury and unless otherwise provided by law, shall be approved by the governing body of the county.

(L. 1949 H.B. 2007 § 50.33, A.L. 1988 H.B. 1208, A.L. 1992 S.B. 833)



Section 50.332 Certain counties may perform certain duties for municipalities, when--compensation for, paid how, to whom.

Certain counties may perform certain duties for municipalities, when--compensation for, paid how, to whom.

50.332. In all counties of the first, second, third, and fourth classes, and in any county with a charter form of government and with more than two hundred thousand but fewer than three hundred fifty thousand inhabitants, each county officer may, subject to the approval of the governing body of the county, contract with the governing body of any municipality located within such county, either in whole or in part, to perform the same type of duties for such municipality as such county officer is performing for the county. Any compensation paid by a municipality for services rendered pursuant to this section shall be paid directly to the county, or county officer, or both, as provided in the provisions of the contract, and any compensation allowed any county officer under any such contract may be retained by such officer in addition to all other compensation provided by law.

(L. 1982 S.B. 478 § 2, A.L. 2012 H.B. 1106)



Section 50.333 Salary commission, duties of clerk or court administrator, meetings, notice of, members, duties, report, form, failure to meet, effect of--mileage allowance--maximum compensation allowable, defined (noncharter counties).

Salary commission, duties of clerk or court administrator, meetings, notice of, members, duties, report, form, failure to meet, effect of--mileage allowance--maximum compensation allowable, defined (noncharter counties).

50.333. 1. There shall be a salary commission in every nonchartered county.

2. The clerk or court administrator of the circuit court of the judicial circuit in which such county is located shall set a date, time and place for the salary commission meeting and serve as temporary chairman of the salary commission until the members of the commission elect a chairman from their number. Upon written request of a majority of the salary commission members the clerk or court administrator of the circuit court shall forthwith set the earliest date possible for a meeting of the salary commission. The circuit clerk or court administrator shall give notice of the time and place of any meeting of the salary commission. Such notice shall be published in a newspaper of general circulation in such county at least five days prior to such meeting. Such notice shall contain a general description of the business to be discussed at such meeting.

3. The members of the salary commission shall be:

(1) The recorder of deeds if the recorder's office is separate from that of the circuit clerk;

(2) The county clerk;

(3) The prosecuting attorney;

(4) The sheriff;

(5) The county commissioners;

(6) The collector or treasurer ex officio collector;

(7) The treasurer or treasurer ex officio collector;

(8) The assessor;

(9) The auditor;

(10) The public administrator; and

(11) The coroner.

Members of the salary commission shall receive no additional compensation for their services as members of the salary commission. A majority of members shall constitute a quorum.

4. Notwithstanding the provisions of sections 610.021 and 610.022, all meetings of a county salary commission shall be open meetings and all votes taken at such meetings shall be open records. Any vote taken at any meeting of the salary commission shall be taken by recorded yeas and nays.

5. In every county, the salary commission shall meet at least once before November thirtieth of each odd-numbered year. The salary commission may meet as many times as it deems necessary and may meet after November thirtieth and prior to December fifteenth of any odd-numbered year if the commission has met at least once prior to November thirtieth of that year. At any meeting of the salary commission, the members shall elect a chairman from their number. The county clerk shall present a report on the financial condition of the county to the commission once the chairman is elected, and shall keep the minutes of the meeting.

6. For purposes of this section, the 1988 base compensation is the compensation paid on September 1, 1987, plus the same percentage increase paid or allowed, whichever is greater, to the presiding commissioner or the sheriff, whichever is greater, of that county for the year beginning January 1, 1988. Such increase shall be expressed as a percentage of the difference between the maximum allowable compensation and the compensation paid on September 1, 1987. At its meeting in 1987 and at any meeting held in 1988, the salary commission shall determine the compensation to be paid to every county officer holding office on January 1, 1988. The salary commission shall establish the compensation for each office at an amount not greater than that set by law as the maximum compensation. If the salary commission votes to increase compensation, but not to pay the maximum amount authorized by law for any officer or office, then the increase in compensation shall be the same percentage increase for all officers and offices and shall be expressed as a percentage of the difference between the maximum allowable compensation and the compensation being received at the time of the vote. If two-thirds of the members of the salary commission vote to decrease the compensation being received at the time of the vote below that compensation, all officers shall receive the same percentage decrease. The commission may vote not to increase or decrease the compensation and that compensation shall continue to be the salary of such offices and officers during the subsequent term of office.

7. For the year 1989 and every second year thereafter, the salary commission shall meet in every county as many times as it deems necessary on or prior to November thirtieth of any such year for the purpose of determining the amount of compensation to be paid to county officials. For each year in which the commission meets, the members shall elect a chairman from their number. The county clerk shall present a report on the financial condition of the county to the commission once the chairman is elected, and shall keep minutes of the meeting. The salary commission shall then consider the compensation to be paid for the next term of office for each county officer to be elected at their next general election. If the commission votes not to increase or decrease the compensation, the salary being paid during the term in which the vote was taken shall continue as the salary of such offices and officers during the subsequent term of office. If the salary commission votes to increase the compensation, all officers or offices whose compensation is being considered by the commission at that time shall receive the same percentage of the maximum allowable compensation. However, for any county in which all offices' and officers' salaries have been set at one hundred percent of the maximum allowable compensation, the commission may vote to increase the compensation of all offices except that of full-time prosecuting attorneys at that or any subsequent meeting of the salary commission without regard to any law or maximum limitation established by law. Such increase shall be expressed as a percentage of the compensation being paid during the term of office when the vote is taken, and each officer or office whose compensation is being established by the salary commission at that time shall receive the same percentage increase over the compensation being paid for that office during the term when the vote is taken. This increase shall be in addition to any increase mandated by an official's salary schedule because of changes in assessed valuation during the current term. If the salary commission votes to decrease the compensation, a vote of two-thirds or more of all the members of the salary commission shall be required before the salary or other compensation of any county office shall be decreased below the compensation being paid for the particular office on the date the salary commission votes, and all officers and offices shall receive the same percentage decrease.

8. The salary commission shall issue, not later than December fifteenth of any year in which it meets, a report of compensation to be paid to each officer and the compensation so set shall be paid beginning with the start of the subsequent term of office of each officer. The report of compensation shall be certified to the clerk of the county commission for the county and shall be in substantially the following form:

The salary commission for ........ County hereby certifies that it has met pursuant to law to establish compensation for county officers to be paid to such officers during the next term of office for the officers affected. The salary commission reports that there shall be (no increase in compensation) (an increase of ...... percent) (a decrease of ....... percent) (county officer's salaries set at .......... percent of the maximum allowable compensation).

Salaries shall be adjusted each year on the official's year of incumbency for any change in the last completed assessment that would affect the maximum allowable compensation for that office.

9. For the meeting in 1989 and every meeting thereafter, in the event a salary commission in any county fails, neglects or refuses to meet as provided in this section, or in the event a majority of the salary commission is unable to reach an agreement and so reports or fails to certify a salary report to the clerk of the county commission by December fifteenth of any year in which a report is required to be certified by this section, then the compensation being paid to each affected office or officer on such date shall continue to be the compensation paid to the affected office or officer during the succeeding term of office.

10. Other provisions of law notwithstanding, in every instance where an officer or employee of any county is paid a mileage allowance or reimbursement, the county commission shall allow or reimburse such officers or employees out of the county treasury at the highest rate paid to any county officer for each mile actually and necessarily traveled in the performance of their official duties. The county commission of any county may elect to pay a mileage allowance for any county commissioner for travel going to and returning from the place of holding commission meetings and for all other necessary travel on official county business in the personal motor vehicle of the commissioner presenting the claim. The governing body of any county of the first classification not having a charter form of government may provide by order for the payment of mileage expenses of elected and appointed county officials by payment of a certain amount monthly which would reflect the average monthly mileage expenses of such officer based on the amount allowed pursuant to state law for the payment of mileage for state employees. Any order entered for such purpose shall not be construed as salary, wages or other compensation for services rendered.

11. The term "maximum allowable compensation" as used in this section means the highest compensation which may be paid to the specified officer or office in the particular county based on the salary schedule established by law for the specified officer or office. If the salary commission at its meeting in 1987 voted for one hundred percent of the maximum allowable compensation and does not change such vote at its meeting held within thirty days after May 13, 1988, as provided in subsection 6 of this section, the one hundred percent shall be calculated on the basis of the total allowable compensation permitted after May 13, 1988.

12. At the salary commission meeting which establishes the percentage rate to be applied to county officers during the next term of office, the salary commission may authorize the further adjustment of such officers' compensation as a cost-of-living component and effective January first of each year, the compensation for county officers may be adjusted by the county commission, and if the adjustment of compensation is authorized, the percentage increase shall be the same for all county officers, not to exceed the percentage increase given to the other county employees. The compensation for all county officers may be set as a group, although the change in compensation will not become effective until the next term of office for each officer.

13. At the salary commission meeting in 1997 which establishes the salaries for those officers to be elected at the general election in 1998, the salary commission of each noncharter county may provide salary increases for associate county commissioners elected in 1996. This one-time increase is necessitated by the change from two- to four-year terms for associate commissioners pursuant to house bill 256*, passed by the first regular session of the eighty-eighth general assembly in 1995.

(L. 1987 S.B. 65, et al. § 7, A.L. 1988 S.B. 431, A.L. 1990 S.B. 525 merged with S.B. 580, A.L. 1995 H.B. 274 & 268, A.L. 1996 S.B. 719, A.L. 1997 S.B. 11, A.L. 1998 S.B. 819, A.L. 2005 S.B. 210)

*See section 49.020.

(2000) In determining amount of annual compensation to be paid to public administrators, more specific provisions of section 473.739 apply. State ex rel. Pate v. Mooney, 22 S.W.3d 766 (Mo.App.E.D.).

(2000) Section does not authorize salary commission to provide for automatic increase in assessor's compensation based on unknown future increases in county's assessed valuation. Day v. Wright County, 69 S.W.3d 485 (Mo.App.S.D.).



Section 50.334 Recorders of deeds, compensation--classroom instruction required, when, expenses shall be reimbursed, when (certain counties).

Recorders of deeds, compensation--classroom instruction required, when, expenses shall be reimbursed, when (certain counties).

50.334. 1. In all counties, except counties of the first classification having a charter form of government and counties of the first classification not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, each recorder of deeds, if the recorder's office is separate from that of the circuit clerk, shall receive as total compensation for all services performed by the recorder, except as provided pursuant to section 50.333, an annual salary which shall be computed on an assessed valuation basis as set forth in the following schedule. The assessed valuation factor shall be the amount thereof as computed for the year next preceding the computation. The county recorder of deeds whose office is separate from that of the circuit clerk in any county, other than a county of the first classification having a charter form of government or a county of the first classification not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, shall not, except upon two-thirds vote of all the members of the salary commission, receive an annual compensation in an amount less than the total compensation being received for the office of county recorder of deeds in the particular county for services rendered or performed on January 1, 1997.

Assessed Valuation Salary

$ 8,000,000 to 40,999,999 $29,000

41,000,000 to 53,999,999 30,000

54,000,000 to 65,999,999 32,000

66,000,000 to 85,999,999 34,000

86,000,000 to 99,999,999 36,000

100,000,000 to 130,999,999 38,000

131,000,000 to 159,999,999 40,000

160,000,000 to 189,999,999 41,000

190,000,000 to 249,999,999 41,500

250,000,000 to 299,999,999 43,000

300,000,000 or more 45,000

2. Two thousand dollars of the salary authorized in this section shall be payable to the recorder only if he has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the recorder's office when approved by a professional association of the county recorders of deeds of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each recorder who completes the training program and shall send a list of certified recorders to the treasurer of each county. Expenses incurred for attending the training session shall be reimbursed to the county recorder in the same manner as other expenses as may be appropriated for that purpose.

(L. 1969 p. 120 § 50.335, A.L. 1971 H.B. 697, A.L. 1978 H.B. 1634, H.B. 1121 & 1257, A.L. 1982 S.B. 478, A.L. 1987 S.B. 65, et al., A.L. 1988 S.B. 431, A.L. 1997 S.B. 11, A.L. 2001 H.B. 84)



Section 50.337 Governing body may provide for pension plan for county employees (first class counties).

Governing body may provide for pension plan for county employees (first class counties).

50.337. The governing body of any county of the first class is hereby authorized by order or otherwise to provide for the pensioning of all county employees and widows and minor children of deceased employees and to appropriate and utilize its revenues and other available funds for such purposes.

(L. 1965 p. 155 § 1)



Section 50.338 Compensation for loss of commissions by reduction of school operating levy, loss offset procedure.

Compensation for loss of commissions by reduction of school operating levy, loss offset procedure.

50.338. 1. In the event the reduction in the operating levy made by a school district pursuant to sections 144.700, 144.701, and 164.013 causes a loss of compensation to any county or township officials, such officials shall retain, from that school district's property tax collections, an amount sufficient to offset such loss of compensation, in addition to other compensation permitted by law.

2. In the event the reduction in the operating levy made by a school district pursuant to sections 144.700, 144.701, and 164.013 causes a loss of revenue to any county or township fund, an amount sufficient to offset such loss shall be retained from that school district's property tax collections and deposited to the credit of the appropriate fund.

3. In the event the reduction in the operating levy made by a school district pursuant to sections 144.700, 144.701, and 164.013 causes a reduction in total tax collection of a county which would reduce the commissions of any county or township official, the amount of school taxes used in determining the total amount levied and in computing such commission shall include the amount by which the total amount levied is reduced by each school district in the current tax year pursuant to sections 144.700, 144.701, and 164.013.

(L. 1983 H.B. 310)

Effective 3-3-83



Section 50.339 Cole County and Cape Girardeau salary commission authorized to equalize salaries on a one-time basis.

Cole County and Cape Girardeau salary commission authorized to equalize salaries on a one-time basis.

50.339. 1. In any county of the first classification with more than seventy-one thousand three hundred but less than seventy-one thousand four hundred inhabitants, the salary commission at its meeting in 2003 and at any meeting held in 2004 may equalize the base salary for each office to an amount not greater than that set by law as the maximum compensation. Nothing in this section shall be construed to prevent offices which have additional compensation specified in law from receiving such compensation or from having such compensation added to the base compensation in excess of the equalized salary.

2. Notwithstanding any provision of section 50.327, 50.333, or 50.343 to the contrary, in any county of the first classification with more than sixty-eight thousand six hundred but less than sixty-eight thousand seven hundred inhabitants, the salary commission may meet in the year 2007 to determine whether to equalize the base salary for the office of treasurer and public administrator with the base salaries of the offices of auditor and recorder of deeds.

(L. 2003 S.B. 547 § 1, A.L. 2004 H.B. 795, et al. merged with S.B. 782, A.L. 2006 S.B. 932)



Section 50.340 Officers compensated by salaries only--exceptions--to collect fees and turn over to treasury--report to county commission (first class counties).

Officers compensated by salaries only--exceptions--to collect fees and turn over to treasury--report to county commission (first class counties).

50.340. All county officers, excepting public administrators and notaries public, in all counties of class one shall be compensated for their services by salaries only. It shall be the duty of any such county officer in any such county to charge on behalf of the county every fee that accrues in or to his office and to receive the same and all fees, fines, costs, commissions, penalties and charges that may be taxed in his office. All such fees, fines, costs, commissions, penalties and charges imposed by law and collected by such officer shall be paid into the county treasury and become the property of the county. The county commission of such counties shall determine by a proper order when such fees, fines, costs, commissions, penalties or charges so collected by any of the officers of said county shall be paid and turned over to the county treasury and how they shall be accounted for. The county commission shall require a sworn or affirmed statement by each county officer, showing such items collected in detail, their source, character and the aggregate amount thereof, and shall require a copy of such sworn or affirmed statement to be filed in the office of the county clerk in said county. Nothing herein contained shall be construed to include the performance by the sheriff of his duties as trustee in any deed of trust or mortgage with power of sale, within the term "services" used herein.

(L. 1945 p. 1942 § 2)



Section 50.343 Compensation of certain officers, how computed (St. Charles, Clay, Jefferson, Greene and certain other counties).

Compensation of certain officers, how computed (St. Charles, Clay, Jefferson, Greene and certain other counties).

50.343. 1. Other provisions of law to the contrary notwithstanding, in any first classification nonchartered county, including any county containing any part of a city with a population of three hundred thousand or more, the annual salary of a county recorder of deeds, clerk, auditor, county commissioner, collector, treasurer, assessor or salaried public administrator may be computed on an assessed valuation basis, without regard to modification due to the existence of enterprise zones or financing under chapter 100, as set forth in the following schedule except as provided in subsection 2 of this section. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall not permit a reduction in the amount of compensation being paid on January 1, 1997, for any of the offices subject to this section on January 1, 1997.

(1) For a recorder of deeds, clerk, auditor, presiding commissioner, collector, treasurer, assessor, or salaried public administrator:

Assessed Valuation Salary

$ 450,000,001 to 600,000,000 $47,000 600,000,001 to 750,000,000 49,000 750,000,001 to 900,000,000

51,000 900,000,001 to 1,050,000,000 53,000 1,050,000,001 to 1,200,000,000 55,000 1,200,000,001 to 1,350,000,000 57,000

1,350,000,000 and over 59,000

(2) Presiding commissioners shall receive a salary of two thousand dollars more than the salary received by the associate commissioners.

2. After December 31, 1990, in any county of the second classification which becomes a first classification county without a charter form of government, the annual compensation of county recorder of deeds, clerk, auditor, county commissioner, collector, treasurer, assessor and the public administrator in counties where the public administrator is paid a salary under the provisions of section 473.740 may be set at the option of the salary commission. On or before October first of the year immediately prior to the beginning of the county fiscal year following the general election after the certification by the state equalizing agency that the county possesses an assessed valuation placing it in first classification status, the salary commission shall meet for the purpose of setting compensation for such county officials and such compensation shall be payable immediately except that no compensation of any county official shall be reduced and the compensation of presiding county commissioners in any of such counties shall be two thousand dollars more than the compensation paid to the associate commissioners in that county. Thereafter in all such counties the salary commission shall meet for the purpose of setting the compensation of the officers in this subsection who will be elected at the next general election, and such compensation shall be payable upon the beginning of the next term of office of such officers; except that, no compensation of any officer shall be reduced and the compensation of presiding county commissioners in any of such counties shall be two thousand dollars more than the compensation paid to the associate commissioners in that county. Two thousand dollars of the compensation established under the procedures authorized pursuant to this subsection shall be payable to a county officer only if the officer has completed at least twenty hours of classroom instruction in the operation of the office in the same manner as provided by law for officers subject to the provisions of section 50.333. At the salary commission meeting which establishes the percentage rate to be applied to county officers during the next term of office, the salary commission may authorize the further adjustment of such officers' compensation as a cost-of-living component and effective January first of each year, the compensation for county officers may be adjusted by the county commission, not to exceed the percentage increase given to the other county employees.

3. Other provisions of this section to the contrary notwithstanding, at the option of a majority of the county salary commission members, the salary of associate commissioners of a county of the first classification without a charter form of government with a population of at least eighty-two thousand but not more than eighty-five thousand inhabitants may be set at no more than sixty-five percent of the amount on the salary schedule for the county affected.

(L. 1988 S.B. 431 § 2, A.L. 1990 S.B. 525 merged with S.B. 580, A.L. 1992 H.B. 1571, A.L. 1994 S.B. 700, A.L. 1995 H.B. 274 & 268, A.L. 1997 S.B. 11, A.L. 2005 H.B. 58)



Section 50.350 Salaried officer to collect fees (second class counties).

Salaried officer to collect fees (second class counties).

50.350. 1. It shall be the duty of every county officer, in all counties of the second class, who shall be paid an annual salary in lieu of all fees, penalties, commissions, charges, emoluments, and moneys due him or his office for any service performed, to charge, collect and receive, upon behalf of the county, every fee, penalty, commission, charge, emolument and money that accrues in his office for any service rendered, by virtue of any statute of this state, except such fees as are chargeable to the county.

2. Subsection 1 shall not be construed to prohibit the retention of the commission allowed to the collector in counties having less than one hundred thousand inhabitants for collection of levee and drainage district taxes as provided in section 52.275.

(L. 1945 p. 1564 § 1, A.L. 1961 p. 281)



Section 50.360 Pay money to county treasurer--monthly report concerning paid and unpaid fees--duty of county commission.

Pay money to county treasurer--monthly report concerning paid and unpaid fees--duty of county commission.

50.360. Every such officer shall, at the end of each month, pay over to the county treasury all moneys collected by him from the above sources. He shall take two receipts therefor, and one of such receipts he shall file immediately with the county commission. He shall also, at the end of each month, make out an itemized and accurate list of fees, penalties, commissions, charges, emoluments, and moneys accruing in his office for services rendered, which have been collected by him, and one of all fees, penalties, commissions, charges, emoluments, and moneys accruing in his office for services rendered, which have not been collected, giving in both instances the name or names of the person or persons paying or owing the same, and stating, with reference to any money uncollected, that he has been unable, after the exercise of due diligence, to make collection thereof. The aforesaid itemized list shall be signed by the officer and verified by his affidavit, and filed with the county commission, and such officer shall be liable on his official bond for all money collected and not accounted for and paid into the county treasury as herein provided. It shall be the duty of the county commission to cause any money, shown by the officer's report to be due and unpaid, to be collected by law, and the same, when collected, to be paid into the county treasury.

(L. 1945 p. 1564 § 2)



Section 50.370 Officers to file monthly report with county commission (third and fourth class counties).

Officers to file monthly report with county commission (third and fourth class counties).

50.370. In all counties of classes three and four, every county officer who receives any fees or other remuneration for official services which is payable to the county, except recorders of deeds whose offices are separate from that of circuit clerks, shall at the end of each month file a verified report with the county commission of his county showing all fees charged and accruing to his office and the act or service for which each such fee was charged, together with the names of persons paying or liable for same. Upon the filing of such report, each said county officer shall forthwith pay over to the county treasurer all fees and other moneys collected by him which belong to the county and shall take two receipts therefor, one of which shall be filed with the county commission and the other shall be kept on file in his office. Every such officer shall be liable personally and on his official bond for all fees collected by him and not accounted for and paid into the county treasury as herein provided.

(L. 1949 H.B. 2007 § 50.37)

CROSS REFERENCE:

Recorder's fees, when payable to county, 59.250



Section 50.380 Penalty.

Penalty.

50.380. Any county officer required to make such report who shall fail or neglect to comply with any provision of sections 50.340 to 50.370 shall forfeit his salary for that month, and be deemed guilty of a misdemeanor, and shall, upon conviction, be fined not less than fifty dollars nor more than five hundred dollars for each offense, and if he shall continue in default for three months, his office shall be deemed vacant and shall be filled as provided by law for filling vacancies therein.

(L. 1945 p. 1564 § 3, A. 1949 H.B. 2007)



Section 50.390 Officers to settle with county commission.

Officers to settle with county commission.

50.390. All county officers and other persons chargeable with moneys belonging to any county shall render their accounts to and settle with the county commission in the manner and at the time prescribed by law.

(RSMo 1939 § 13815, A. 1949 H.B. 2007)

Prior revisions: 1929 § 12153; 1919 § 9551; 1909 § 3772



Section 50.400 Refusal to settle--commission may estimate amount due.

Refusal to settle--commission may estimate amount due.

50.400. If any person thus chargeable shall neglect or refuse to render true accounts, or settle, as aforesaid, the commission shall adjust the accounts of such delinquent, according to the best information they can obtain, and ascertain the balance due to the county.

(RSMo 1939 § 13816)

Prior revisions: 1929 § 12154; 1919 § 9552; 1909 § 3773



Section 50.410 Penalty of defaulting officer.

Penalty of defaulting officer.

50.410. In such case, the commission may refuse to allow any commissions to such delinquent, and shall, moreover, require him, without delay, to pay into the county treasury the balance found due, as aforesaid.

(RSMo 1939 § 13817)

Prior revisions: 1929 § 12155; 1919 § 9553; 1909 § 3774



Section 50.420 Damages against delinquents.

Damages against delinquents.

50.420. If he shall not pay the amount thereof, and produce to the clerk of the county commission the treasurer's receipt therefor, within ten days after such balance is ascertained, the clerk shall charge such delinquent ten percent on the amount then due.

(RSMo 1939 § 13818)

Prior revisions: 1929 § 12156; 1919 § 9554; 1909 § 3775



Section 50.430 Commission determination final, when--interest--misdemeanor.

Commission determination final, when--interest--misdemeanor.

50.430. Unless the delinquent appear on the first day of the next succeeding term and show good cause for setting aside such settlement, same shall become final and the amount found due shall bear interest at the rate of thirty percent per annum until paid. Such delinquent shall, moreover, be deemed guilty of a misdemeanor in office and proceeded against accordingly.

(RSMo 1939 § 13819, A. 1949 H.B. 2007)

Prior revisions: 1929 § 12157; 1919 § 9555; 1909 § 3776



Section 50.440 Penalties may be remitted, when.

Penalties may be remitted, when.

50.440. If good cause be shown for setting aside the settlement, the commission may examine the accounts, settle and adjust the same according to law, and in their discretion remit the penalties imposed.

(RSMo 1939 § 13820)

Prior revisions: 1929 § 12158; 1919 § 9556; 1909 § 3777



Section 50.450 County clerk to make abstract of settlement--record of.

County clerk to make abstract of settlement--record of.

50.450. Whenever the county commission shall so order, it shall be the duty of the clerk of such commission to make out and deliver an abstract, certified under his hand and seal of office, of any settlement made or balance ascertained to be due the county, as provided in sections 50.330 to 50.520 to the clerk of the circuit court of the county, who shall forthwith file and record the same in his office, noting the time of filing the same.

(RSMo 1939 § 13821)

Prior revisions: 1929 § 12159; 1919 § 9557; 1909 § 3778



Section 50.460 Abstract to be a lien, when--execution.

Abstract to be a lien, when--execution.

50.460. Every such abstract, from the time of the filing of the same, shall have the same lien on the real estate of such delinquent in the county as a judgment of the circuit court of such county, and shall be equally under the control of such court, and may be revived by scire facias, and carried into execution in the same manner and with like effect as the judgment of such court; and executions issued thereon may be directed to and executed in any county in this state.

(RSMo 1939 § 13822)

Prior revisions: 1929 § 12160; 1919 § 9558; 1909 § 3779



Section 50.470 Officers to keep an account of fees collected for others.

Officers to keep an account of fees collected for others.

50.470. Every sheriff, marshal, coroner, and all clerks of courts of record and all other officers shall, at the expense of their respective counties, procure a book in which a correct account of all fees collected by such officer, giving the date when collected, and in what case, giving the name of the person entitled thereto, shall be entered.

(RSMo 1939 § 13444)

Prior revisions: 1929 § 11822; 1919 § 11030; 1909 § 10728



Section 50.480 Duty of officer to pay fees belonging to others to county treasurer and take receipts.

Duty of officer to pay fees belonging to others to county treasurer and take receipts.

50.480. It shall be the duty of each sheriff, marshal, coroner, clerk of the courts of record, and other officers, on the first day of January and the first day of July in each year, to pay over all fees in their hands belonging to others to the treasurer of the county, with the name and amount belonging to each person, date when collected and in what case, taking from the treasurer duplicate receipts therefor, one of which the officer shall file with the clerk of the county commission who shall immediately charge the treasurer with the same.

(RSMo 1939 § 13446)

Prior revisions: 1929 § 11824; 1919 § 11032; 1909 § 10730



Section 50.490 Treasurer to keep an account of such fees.

Treasurer to keep an account of such fees.

50.490. Such treasurer shall keep a correct account of such fees in a book kept for that purpose, the account to correspond to that required to be kept by other officers in section 50.470, and shall pay out the same to the proper owners as the same may be called for or demanded, and shall, in his regular settlements with the county commission make a full and complete exhibit of all his acts under the provisions of this chapter.

(RSMo 1939 § 13447)

Prior revisions: 1929 § 11825; 1919 § 11033; 1909 § 10731



Section 50.510 Books and fees to be turned over to successor.

Books and fees to be turned over to successor.

50.510. It shall be the duty of the sheriff, marshal, coroner, all clerks of courts of record, and other officers, to turn over all books and fees charged therein, and not paid out to the lawful owner or his authorized agent or the county treasurer, to his successor in office, and take duplicate receipts therefor, one of which shall be filed with the clerk of the county commission.

(RSMo 1939 § 13449)

Prior revisions: 1929 § 11827; 1919 § 11035; 1909 § 10733



Section 50.515 County governing body may impose administrative service fee, when, rate--limit on fee in counties of the third classification.

County governing body may impose administrative service fee, when, rate--limit on fee in counties of the third classification.

50.515. The governing body of any county may, by order of such governing body, impose an administrative service fee on the county park fund or the county road and bridge fund, or any specific purpose capital improvements fund, authorized pursuant to the provisions of section 67.547, 67.550 or 67.700. Such administrative service fee shall only be imposed to recoup expenditures made from the county general revenue fund to provide administrative services to the county park fund or the county road and bridge fund, or any specific purpose capital improvements fund authorized pursuant to section 67.547, 67.550 or 67.700, including, but limited to, accounting, bookkeeping, legal services, auditing, investment control, fiscal management, and revenue collection. Any administrative service fee imposed under this section shall be imposed at a rate which will only generate revenue sufficient to recoup actual expenditures made from the general revenue fund of the county to provide administrative services to the fund against which such service fee is imposed, including both direct and indirect expenditures as determined by an independent audit; provided, that no administrative service fee shall exceed three percent of the total budget of the fund on which such fee is imposed, except in any county of the third classification, in which no administrative service fee shall exceed five percent of the total budget of the fund on which such fee is imposed.

(L. 1983 H.B. 269 & 514 § 11, A.L. 1997 H.B. 659, A.L. 2004 H.B. 795, et al.)



Section 50.525 County budget law.

County budget law.

50.525. Sections 50.525 to 50.745 may be cited as "The County Budget Law".

(L. 1959 S.B. 64, A.L. 1965 p. 155)



Section 50.527 Revenue defined.

Revenue defined.

50.527. As used in sections 50.525 to 50.745, "revenue" means the ordinary or general revenue to be used for the current expenses of the county regardless of the source from which it is derived.

(RSMo 1939 § 10910, A.L. 1945 p. 610, A.L. 1959 S.B. 64 § 50.530, A.L. 1965 p. 155)



Section 50.530 Definitions.

Definitions.

50.530. As used in sections 50.530 to 50.745:

(1) "Accounting officer" means county auditor in counties of the first and second classifications and the county clerks in counties of the third and fourth classifications;

(2) "Budget officer" means such person, as may, from time to time, be appointed by the county commission of counties of the first classification except in counties of the first classification with a population of less than one hundred thousand inhabitants according to the official United States Census of 1970 the county auditor shall be the chief budget officer, the presiding commissioner of the county commission in counties of the second classification, unless the county commission designates the county clerk as budget officer, and the county clerk in counties of the third and fourth classification. Notwithstanding the provisions of this subdivision to the contrary, in any county of the first classification with more than eighty-two thousand but fewer than eighty-two thousand one hundred inhabitants, the presiding commissioner shall be the budget officer unless the county commission designates the county clerk as the budget officer.

(L. 1945 p. 611 § 10919a, A. 1949 H.B. 2007, A.L. 1959 S.B. 64, A.L. 1965 p. 155, A.L. 1980 S.B. 803, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 50.535 County sheriff's revolving fund established--fees deposited into, use of moneys--no prior approval for expenditures required--authorized payment of certain expenses.

County sheriff's revolving fund established--fees deposited into, use of moneys--no prior approval for expenditures required--authorized payment of certain expenses.

50.535. 1. Notwithstanding the provisions of sections 50.525 to 50.745, the fee collected pursuant to subsections 11 and 12 of section 571.101 shall be deposited by the county treasurer into a separate interest-bearing fund to be known as the "County Sheriff's Revolving Fund" to be expended at the direction of the county or city sheriff or his or her designee as provided in this section.

2. No prior approval of the expenditures from this fund shall be required by the governing body of the county or city not within a county, nor shall any prior audit or encumbrance of the fund be required before any expenditure is made by the sheriff from this fund. This fund shall only be used by law enforcement agencies for the purchase of equipment, to provide training, and to make necessary expenditures to process applications for concealed carry permits or renewals, including but not limited to the purchase of equipment, information and data exchange, training, fingerprinting and background checks, employment of additional personnel, and any expenditure necessitated by an action under section 571.114 or 571.117. If the moneys collected and deposited into this fund are not totally expended annually, then the unexpended balance shall remain in said fund and the balance shall be kept in said fund to accumulate from year to year. This fund may be audited by the state auditor's office or the appropriate auditing agency.

3. Notwithstanding any provision of this section to the contrary, the sheriff of every county, regardless of classification, is authorized to pay, from the sheriff's revolving fund, all reasonable and necessary costs and expenses for activities or services occasioned by compliance with sections 571.101 to 571.121. Such was the intent of the general assembly in original enactment of this section and sections 571.101 to 571.121, and it is made express by this section in light of the decision in Brooks v. State of Missouri, (Mo. Sup. Ct. February 26, 2004). The application and renewal fees to be charged pursuant to section 571.101 shall be based on the sheriff's good faith estimate, made during regular budgeting cycles, of the actual costs and expenses to be incurred by reason of compliance with sections 571.101 to 571.121. If the maximum fee permitted by section 571.101 is inadequate to cover the actual reasonable and necessary expenses in a given year, and there are not sufficient accumulated unexpended funds in the revolving fund, a sheriff may present specific and verified evidence of the unreimbursed expenses to the office of administration, which upon certification by the attorney general shall reimburse such sheriff for those expenses from an appropriation made for that purpose.

4. If pursuant to subsection 13 of section 571.101, the sheriff of a county of the first classification designates one or more chiefs of police of any town, city, or municipality within such county to accept and process applications for concealed carry permits, then that sheriff shall reimburse such chiefs of police, out of the moneys deposited into this fund, for any reasonable expenses related to accepting and processing such applications.

(L. 2003 H.B. 349, et al., A.L. 2005 H.B. 365, A.L. 2011 H.B. 294, et al., A.L. 2013 S.B. 75)



Section 50.540 Offices to prepare estimates of expenditures and revenues--duties of budget officer--hearings.

Offices to prepare estimates of expenditures and revenues--duties of budget officer--hearings.

50.540. 1. On or before September first of each year in counties of class one, and on or before December first in counties of class two, and on or before the fifteenth day of January in counties of classes three and four, each department, office, institution, commission, or court of the county receiving its revenues in whole or in part from the county shall prepare and submit to the budget officer estimates of its requirements for expenditures and its estimated revenues for the next budget year compared with the corresponding figures for the last completed fiscal year and estimated figures for the current fiscal year. The expenditure estimates shall be classified to set forth the data by funds, organization units, character and objects of expenditure; the organization units may be subclassified by functions and activities, if so directed by the budget officer. The estimates shall be accompanied by work programs showing the work planned to be done and the estimated cost thereof classified according to funds, organization units, character and objects of expenditure. The estimate of revenue shall be prepared by the accounting officer and shall be classified to show the receipts by funds, organization units and sources. The budget officer may cause estimate forms to be prepared and sent to the departments, offices, institutions, commissions and courts, or may direct the accounting officer to do so, and may direct that the estimates be returned to the accounting officer for tabulation. If any department, office, institution, commission or court fails to return its estimates by September tenth in counties of class one, or by December first in counties of class two, or by January fifteenth in counties of classes three and four, the budget officer shall make the estimates and his estimates shall be considered as the estimates of the department, office, institution, commission or court. All boards and commissions responsible for the expenditure of funds derived from countywide levies, including, but not limited to, library, hospital, health units and similar political subdivisions, shall file with the budget officer a copy of their final budget for the following year prior to the time the budget officer must submit the comprehensive budget to the county commission for inclusion by the budget officer with the consolidated county budget for the budget year.

2. The budget officer shall review the estimates, altering, revising, increasing or decreasing the items as he deems necessary in view of the needs of the various spending agencies and the probable income for the year.

3. The budget officer may direct any officer to appear and explain his estimates or to present additional information.

4. The budget officer shall then prepare the budget document in the form prescribed by section 50.550, and transmit it to the county commission not later than November fifteenth in counties of class one, December fifteenth in counties of class two, February first in counties of classes three and four. The budget officer shall recommend and the county commission shall fix all salaries of employees, other than those established by law, except that no salary for any position shall be fixed at a rate above that fixed by law for the position. The budget officer shall provide in his recommendations, and the county commission shall provide in its appropriation order, that an amount equal to not less than three percent of the total estimated general fund revenues shall be appropriated each year as an emergency fund. At any time during the year the county commission in counties of class one may make transfers from the emergency fund to any other appropriation, and in counties of classes two, three and four the county commission may make these transfers on recommendation of the budget officer; but the transfers in all classes shall be made only for unforeseen emergencies and only on unanimous vote of the county commission

5. (1) The budget officer or the county commission, in counties of class one, shall hold public hearings before the preparation and adoption of the budget document. Whenever the budget officer recommends any decrease or reduction in the estimate of any department, officer, commission or other agency of the county, he shall give special notice to the officer or agency of the decrease or reduction and the officer or agency is entitled to be heard thereon by the county commission.

(2) The budget officer, in counties of class two, shall hold public hearings before preparation of the budget document or before submission to the county commission.

(3) The budget officer, in counties of classes three and four, shall hold a public hearing, in the presence of the county commission, before preparation of the budget document.

(4) In all classes of counties, all estimates, work programs and other budget information shall be open to public inspection at any time.

(L. 1945 p. 611 § 10921b, A.L. 1957 p. 348, A.L. 1959 S.B. 64, A.L. 1965 p. 155)

CROSS REFERENCE:

County auditor to furnish budget officer a statement of estimated revenues and an itemized list of expenditures for previous fiscal year, 55.161



Section 50.550 Annual budget shall present a complete financial plan--county law enforcement restitution fund authorized.

Annual budget shall present a complete financial plan--county law enforcement restitution fund authorized.

50.550. 1. The annual budget shall present a complete financial plan for the ensuing budget year. It shall set forth all proposed expenditures for the administration, operation and maintenance of all offices, departments, commissions, courts and institutions; the actual or estimated operating deficits or surpluses from prior years; all interest and debt redemption charges during the year and expenditures for capital projects.

2. The budget shall contain adequate provisions for the expenditures necessary for the care of insane pauper patients in state hospitals, for the cost of holding elections and for the costs of holding circuit court in the county that are chargeable against the county, for the repair and upkeep of bridges other than on state highways and not in any special road district, and for the salaries, office expenses and deputy and clerical hire of all county officers and agencies.

3. In addition, the budget shall set forth in detail the anticipated income and other means of financing the proposed expenditures.

4. All receipts of the county for operation and maintenance shall be credited to the general fund, and all expenditures for these purposes shall be charged to this fund; except, that receipts from the special tax levy for roads and bridges shall be kept in a special fund and expenditures for roads and bridges may be charged to the special fund.

5. All receipts from the sale of bonds for any purpose shall be credited to the bond fund created for the purpose, and all expenditures for this purpose shall be charged to the fund. All receipts for the retirement of any bond issue shall be credited to a retirement fund for the issue, and all payments to retire the issue shall be charged to the fund. All receipts for interest on outstanding bonds and all premiums and accrued interest on bonds sold shall be credited to the interest fund, and all payments of interest on the bonds shall be charged to the interest fund.

6. Subject to the provisions of section 50.565 the county commission may create a fund to be known as "The County Law Enforcement Restitution Fund".

7. The county commission may create other funds as are necessary from time to time.

(RSMo 1939 § 10923, A.L. 1945 p. 603; A.L. 1945 p. 611 § 10921a; A.L. 1959 S.B. 64, A.L. 2004 H.B. 1055)



Section 50.565 County law enforcement restitution fund may be established, proceeds designated for deposit in, use of moneys--audit of fund.

County law enforcement restitution fund may be established, proceeds designated for deposit in, use of moneys--audit of fund.

50.565. 1. A county commission may establish by ordinance or order a fund whose proceeds may be expended only for the purposes provided for in subsection 3 of this section. The fund shall be designated as a county law enforcement restitution fund and shall be under the supervision of a board of trustees consisting of two citizens of the county appointed by the presiding commissioner of the county, two citizens of the county appointed by the sheriff of the county, and one citizen of the county appointed by the county coroner or medical examiner. The citizens so appointed shall not be current or former elected officials, current or former employees of the sheriff's department, the office of the prosecuting attorney for the county, office of the county commissioners, or the county treasurer's office. If a county does not have a coroner or medical examiner, the county treasurer shall appoint one citizen to the board of trustees.

2. Money from the county law enforcement restitution fund shall only be expended upon the approval of a majority of the members of the county law enforcement restitution fund's board of trustees and only for the purposes provided for by subsection 3 of this section.

3. Money from the county law enforcement restitution fund shall only be expended for the following purposes:

(1) Narcotics investigation, prevention, and intervention;

(2) Purchase of law enforcement-related equipment and supplies for the sheriff's office;

(3) Matching funds for federal or state law enforcement grants;

(4) Funding for the reporting of all state and federal crime statistics or information; and

(5) Any county law enforcement-related expense, including those of the prosecuting attorney, approved by the board of trustees for the county law enforcement restitution fund that is reasonably related to investigation, charging, preparation, trial, and disposition of criminal cases before the courts of the state of Missouri.

4. The county commission may not reduce any law enforcement agency's budget as a result of funds the law enforcement agency receives from the county law enforcement restitution fund. The restitution fund is to be used only as a supplement to the law enforcement agency's funding received from other county, state, or federal funds.

5. County law enforcement restitution funds shall be audited as are all other county funds.

6. No court may order the assessment and payment authorized by this section if the plea of guilty or the finding of guilt is to the charge of speeding, careless and imprudent driving, any charge of violating a traffic control signal or sign, or any charge which is a class C misdemeanor or an infraction. No assessment and payment ordered pursuant to this section may exceed three hundred dollars for any charged offense.

(L. 2004 H.B. 1055, A.L. 2007 S.B. 22)



Section 50.590 Budget document--contents.

Budget document--contents.

50.590. The budget document shall include the following:

(1) A budget message outlining the fiscal policy of the government for the budget year and describing the important features of the budget plan, giving a general budget summary setting forth the aggregate figures of the budget in a manner to show the balanced relations between total proposed expenditures and total expected income and other means of financing the budget compared with the corresponding figures for the last completed fiscal year and the current fiscal year, and including explanatory schedules classifying expenditures by organization units, objects and funds, and income by organization units, sources and funds;

(2) The detailed budget estimates, as provided for in section 50.550, showing the recommendations of the budget officer compared with the figures for the last completed fiscal year and the estimates for the current fiscal year;

(3) Complete drafts of appropriation and revenue orders to put the budget into effect if approved by the county commission. The appropriation order shall be drawn in a form to authorize appropriations for expenditures classified only as to the various spending agencies and the principal subdivisions thereof and as to principal items of expenditure within the subdivisions. Appropriations for the acquisition of property and for expenditures from bond funds shall be in the detail the budget officer determines.

(RSMo 1939 § 10925, A.L. 1945 p. 603, A.L. 1959 S.B. 64)



Section 50.600 Form of budget documents--public hearing.

Form of budget documents--public hearing.

50.600. The budget document shall be presented to the county commission in typewritten or in printed form. Copies shall be available for public distribution. The county commission shall hold at least one public hearing on the proposed budget before final action is taken. At least five days' notice of the hearing shall be given and the hearing shall not be held within ten days after the budget document is made available to the public.

(RSMo 1939 § 10926, A.L. 1945 p. 603, A.L. 1959 S.B. 64)



Section 50.610 Commission may revise budget--adoption and appropriation order.

Commission may revise budget--adoption and appropriation order.

50.610. After the budget hearings, the county commission may revise, alter, increase or decrease the items contained in the budget and may eliminate any item or add new items. If it increases the total proposed expenditures from any fund so that the total proposed expenditures exceed the total estimated income, it shall also make provision for the necessary additional income so that the budget as adopted shall provide revenue at least equal to expenditures for each fund. Any cash surplus at the end of any fiscal year shall be carried forward and merged with the revenues of the succeeding year. Payment of any legal unpaid obligations of any prior year, however, shall be a first charge in the budget against the revenues of the budget year. Except as herein provided, the budget shall be adopted and the appropriation order finally made at least ten days after the beginning of the fiscal year. At the same time, the county commission shall tentatively fix the tax rate necessary to finance and balance the budget. At the same time, also, a statement shall be prepared and made public showing the changes made by the county commission in the budget. The final tax rate need not be fixed until final action by the state tax commission on the assessment made by the county assessor. In any year in which the terms of any of the commissioners of the county commission in counties of classes one and two expire, the budget shall be approved and the appropriation order made by the new commission within thirty days after the beginning of the fiscal year.

(RSMo 1939 § 10927, A.L. 1945 p. 603, A.L. 1959 S.B. 64, A.L. 1965 p. 155)



Section 50.620 Appropriations (first and second class counties).

Appropriations (first and second class counties).

50.620. If at the termination of any fiscal year in counties of classes one and two the appropriations necessary for the support of the government for the ensuing year have not been made, the several amounts appropriated in the last annual appropriation order for the objects and purposes therein specified, so far as they relate to operation and maintenance expenses, are deemed to be reappropriated for the several objects and purposes specified in the appropriation order; and until the county commission acts, the accounting officer shall authorize expenditures and draw warrants in payment thereof, and the warrants shall be countersigned and paid for the support of the government on the basis of the appropriation for the preceding fiscal year.

(RSMo 1939 § 10928, A.L. 1945 p. 603, A.L. 1959 S.B. 64, A.L. 1965 p. 155)



Section 50.622 Amendment of annual budget by any county during fiscal year receiving additional funds, procedure--decrease permitted, when.

Amendment of annual budget by any county during fiscal year receiving additional funds, procedure--decrease permitted, when.

50.622. 1. Any county may amend the annual budget during any fiscal year in which the county receives additional funds, and such amount or source, including, but not limited to, federal or state grants or private donations, could not be estimated when the budget was adopted. The county shall follow the same procedures as required in sections 50.525 to 50.745 for adoption of the annual budget to amend its budget during a fiscal year.

*2. Any county may decrease the annual budget twice during any fiscal year in which the county experiences a verifiable decline in funds of two percent or more, and such amount could not be estimated or anticipated when the budget was adopted, provided that any decrease in appropriations shall not unduly affect any one officeholder. Before any reduction affecting an independently elected officeholder can occur, negotiations shall take place with all officeholders who receive funds from the affected category of funds in an attempt to cover the shortfall. The county shall follow the same procedures as required in sections 50.525 to 50.745 to decrease the annual budget, except that the notice provided for in section 50.600 shall be extended to thirty days for purposes of this subsection. Such notice shall include a published summary of the proposed reductions and an explanation of the shortfall.

*3. Any decrease in an appropriation authorized under subsection 2 of this section shall not impact any dedicated fund otherwise provided by law.

*4. County commissioners may reduce budgets of departments under their direct supervision and responsibility at any time without the restrictions imposed by this section.

5. Subsections 2, 3, and 4 of this section shall expire on July 1, 2016.

6. Notwithstanding the provisions of this section, no charter county shall be restricted from amending its budget under and pursuant to the terms of its charter.

(L. 1995 H.B. 274 & 268 merged with S.B. 352, A.L. 2013 H.B. 116 merged with H.B. 451)

*Subsections 2, 3, and 4 of this section expire 7-1-16.



Section 50.630 County commissions shall have power to authorize the transfer of any unencumbered appropriation balance.

County commissions shall have power to authorize the transfer of any unencumbered appropriation balance.

50.630. The county commission may authorize the transfer within the same fund of any unencumbered appropriation balance or any portion thereof from one spending agency under its jurisdiction to another; but this action shall be taken only on the recommendation of the budget officer and only during the last two months of the fiscal year, except that transfers from the emergency fund may be made at any time in the manner herein provided.

(RSMo 1939 § 10929, A.L. 1945 p. 603, A.L. 1959 S.B. 64)



Section 50.640 Estimate of circuit court or circuit clerk, changed, how--disagreement with county, escrow account equal to difference established--resolved, how.

Estimate of circuit court or circuit clerk, changed, how--disagreement with county, escrow account equal to difference established--resolved, how.

50.640. 1. Except as otherwise provided in this section, all offices, departments, courts, institutions, commissions or other agencies spending moneys of the county shall perform the duties and observe the restrictions set forth in sections 50.540 to 50.630 relating to budget procedure and appropriations. The estimates of the circuit court, including all activities thereof and of the circuit clerk, shall be transmitted to the budget officer by the circuit clerk. The estimates of the circuit clerk shall bear the approval of the circuit court. The budget officer or the county commission shall not change the estimates of the circuit court or of the circuit clerk without the consent of the circuit court or the circuit clerk, respectively, but shall appropriate in the appropriation order the amounts estimated as originally submitted or as changed, with their consent.

2. If the county governing body deems the estimates of the circuit court to be unreasonable, the governing body may file a petition for review with the judicial finance commission on a form provided by the judicial finance commission after the estimates are included in the county budget. An amount equal to the difference between the estimates of the circuit court and the amounts deemed appropriate by the governing body shall be placed in a separate escrow account, and shall not be appropriated and expended until a final determination is made by the judicial finance commission under this subsection. The form provided by the judicial finance commission shall include an opportunity for the governing body and the circuit court to state their positions in a summary fashion. If a petition for review is filed, the circuit court shall have the burden of convincing the judicial finance commission that the amount estimated by it and included in the budget is reasonable. In determining if the circuit court estimate is reasonable, the judicial finance commission shall consider the expenditures necessary to support the circuit court in relation to the expenditures necessary for the administration of all other county functions, the actual or estimated operating deficit or surplus from prior years, all interest and debt redemption charges, all capital projects expenditures, and the total estimated available revenues from all sources available for financing the proposed expenditures. In determining the reasonableness of any budget estimate involving compensation, the judicial finance commission shall also consider compensation for county employees with similar duties, length of service and educational qualifications. The judicial finance commission shall immediately order a settlement conference to determine if the matter can be resolved before ordering briefs and oral argument. The judicial finance commission, to the maximum extent practicable, shall resolve the dispute prior to the beginning of the fiscal year in question, however, if the dispute is submitted within ninety days of the end of the fiscal year, the commission shall resolve the dispute within ninety days of the beginning of the subsequent fiscal year. The county governing body may file and prosecute a petition for review without representation by counsel.

(RSMo 1939 § 10931, A.L. 1945 p. 603, A.L. 1959 S.B. 64, A.L. 1961 p. 463, A.L. 1982 S.B. 497, A.L. 1986 H.B. 1554 Revision, A.L. 1995 H.B. 274 & 268 merged with S.B. 352, A.L. 2003 H.B. 613 merged with S.B. 465)



Section 50.641 Estimates--contents--covering circuit judges, associate circuit judges, staffs, juvenile officers and juvenile court personnel.

Estimates--contents--covering circuit judges, associate circuit judges, staffs, juvenile officers and juvenile court personnel.

50.641. 1. The estimates of the circuit court referred to in section 50.640 which are to be included within the county budget by the budget officers and the county commissions without change shall include those categories of expenditures to support the operations of the circuit court which are attributable to the business of the circuit judges, associate circuit judges and the staffs serving such judges. Such estimates shall also include those categories of expenditures to support the operations of all juvenile officers and other juvenile court personnel within the circuit that are funded, in whole or in part, by the county.

2. Nothing contained in section 50.640 shall be construed as providing for the budgeting of county funds to fund the operation of municipal divisions of the circuit court.

(L. 1978 H.B. 1634, A.L. 1995 H.B. 274 & 268 merged with S.B. 352)



Section 50.642 Presiding judge of circuit court to meet with county budget officer and county commission to discuss budget before filing estimate.

Presiding judge of circuit court to meet with county budget officer and county commission to discuss budget before filing estimate.

50.642. 1. The presiding judge of each circuit court, or the presiding judge's designee, shall, not later than fifteen days prior to filing the budget estimates with the county budget officer as required by section 50.640, meet with the county commission and budget officer of each county or their respective designees, and confer and discuss with them the circuit court's estimates of its requirements for expenditures and its estimates of its revenues for the next budget year. After the presiding judge and county commissions or their representatives have met, conferred and discussed the estimates, the estimates of the circuit court shall be transmitted to the budget officer of each county in the same manner as provided by section 50.640.

2. In all respects other than as provided in subsection 1 of this section, the budget of the circuit court shall follow the same course and be subject to the same rights, obligations and processes as otherwise provided by law.

(L. 1995 H.B. 274 & 268 merged with S.B. 352)

CROSS REFERENCES:

Circuit clerk and circuit court judge, St. Louis City, budget estimate procedure, 478.428



Section 50.650 Liability of certain officers.

Liability of certain officers.

50.650. The accounting officer is personally liable on his bond for the amount of any obligation incurred by his erroneous certification as to the sufficiency of an appropriation or of a cash balance, or for any warrant drawn when there is not a sufficient amount unencumbered in the appropriation or a sufficient unencumbered cash balance in the fund to pay the warrant, or for the payment of any amount not legally owed by the county. Any officer purchasing any supplies, materials or equipment is liable personally and on his bond for the amount of any obligation he incurs against the county without first securing the proper certificate from the accounting officer. The other officers, as the county commission requires, shall each give surety bond in an amount fixed by order of the county commission for the faithful performance of his duties and for a correct accounting for all moneys and other property in his custody. The sufficiency of the sureties shall be approved by the county commission. Any premium on the bonds shall be paid by the county.

(RSMo 1939 § 10933, A.L. 1945 p. 603, A.L. 1959 S.B. 64)



Section 50.660 Rules governing contracts.

Rules governing contracts.

50.660. 1. All contracts shall be executed in the name of the county, or in the name of a township in a county with a township form of government, by the head of the department or officer concerned, except contracts for the purchase of supplies, materials, equipment or services other than personal made by the officer in charge of purchasing in any county or township having the officer. No contract or order imposing any financial obligation on the county or township is binding on the county or township unless it is in writing and unless there is a balance otherwise unencumbered to the credit of the appropriation to which it is to be charged and a cash balance otherwise unencumbered in the treasury to the credit of the fund from which payment is to be made, each sufficient to meet the obligation incurred and unless the contract or order bears the certification of the accounting officer so stating; except that in case of any contract for public works or buildings to be paid for from bond funds or from taxes levied for the purpose it is sufficient for the accounting officer to certify that the bonds or taxes have been authorized by vote of the people and that there is a sufficient unencumbered amount of the bonds yet to be sold or of the taxes levied and yet to be collected to meet the obligation in case there is not a sufficient unencumbered cash balance in the treasury. All contracts and purchases shall be let to the lowest and best bidder after due opportunity for competition, including advertising the proposed letting in a newspaper in the county or township with a circulation of at least five hundred copies per issue, if there is one, except that the advertising is not required in case of contracts or purchases involving an expenditure of less than six thousand dollars. It is not necessary to obtain bids on any purchase in the amount of four thousand five hundred dollars or less made from any one person, firm or corporation during any period of ninety days or, if the county is any county of the first classification with more than one hundred fifty thousand but fewer than two hundred thousand inhabitants or any county of the first classification with more than two hundred sixty thousand but fewer than three hundred thousand inhabitants, it is not necessary to obtain bids on such purchases in the amount of six thousand dollars or less. All bids for any contract or purchase may be rejected and new bids advertised for. Contracts which provide that the person contracting with the county or township shall, during the term of the contract, furnish to the county or township at the price therein specified the supplies, materials, equipment or services other than personal therein described, in the quantities required, and from time to time as ordered by the officer in charge of purchasing during the term of the contract, need not bear the certification of the accounting officer, as herein provided; but all orders for supplies, materials, equipment or services other than personal shall bear the certification. In case of such contract, no financial obligation accrues against the county or township until the supplies, materials, equipment or services other than personal are so ordered and the certificate furnished.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, advertising shall not be required in any county in the case of contracts or purchases involving an expenditure of less than six thousand dollars.

(RSMo 1939 § 10932, A.L. 1945 p. 603, A.L. 1957 p. 327, A.L. 1959 S.B. 64, A.L. 1982 S.B. 691, A.L. 1995 H.B. 622, A.L. 1998 S.B. 917, A.L. 1999 S.B. 220, A.L. 2007 S.B. 22, A.L. 2012 S.B. 729)



Section 50.740 Commission to revise and amend estimates (counties of the third and fourth classification).

Commission to revise and amend estimates (counties of the third and fourth classification).

50.740. 1. It is hereby made the first duty of the county commission in counties of classes three and four at its regular January term to go over the estimates and revise and amend the same in such way as to promote efficiency and economy in county government. The commission may alter or change any estimate as public interest may require and to balance the budget, first giving the person preparing supporting data an opportunity to be heard. After the county commission shall have revised the estimate it shall be the duty of the clerk of said commission forthwith to enter such revised estimate on the record of the said commission and the commission shall forthwith enter thereon its approval.

2. The county clerk shall within five days after the date of approval of such budget estimate file a certified copy thereof with the county treasurer, taking a receipt therefor, and he shall also forward a certified copy thereof to the state auditor by registered mail. The county treasurer shall not pay nor enter protest on any warrant except payroll for the current year until such budget estimate shall have been so filed. If any county treasurer shall pay or enter for protest any warrant except payroll before the budget estimate shall have been filed, as by sections 50.525 to 50.745 provided, the county treasurer shall be liable on the official bond for such act. Immediately upon receipt of the estimated budget the state auditor shall send to the county clerk the receipt therefor by registered mail.

3. Any order of the county commission of any county authorizing or directing the issuance of any warrant contrary to any provision of this law shall be void and of no binding force or effect; and any county clerk, county treasurer, or other officer participating in the issuance or payment of any such warrant shall be liable therefor upon the official bond.

(RSMo 1939 § 10917, A.L. 1965 p. 155, A.L. 2004 H.B. 795, et al.)



Section 50.745 State auditor to develop, approve forms (third and fourth class counties).

State auditor to develop, approve forms (third and fourth class counties).

50.745. The state auditor shall develop or approve adequate forms which will be used by counties of the third or fourth class in compliance with sections 50.525 to 50.745. The state auditor is authorized to appoint committees of county commissioners and clerks to assist in developing such forms.

(L. 1965 p. 155)



Section 50.750 Missouri products to be purchased by officers.

Missouri products to be purchased by officers.

50.750. Every county officer, agent or any governing body of any county in this state authorized to make purchases for use of their county shall purchase and use only those materials, products, supplies, provisions and other needed articles produced, manufactured, compounded, made or grown within the state of Missouri, when they are found in marketable quantities in the state and are of a quality suited to the purpose intended, and can be secured without additional cost over foreign products or products of other states; provided, however, that quality and fitness of articles shall be considered in purchasing or letting contracts for articles herein mentioned.

(RSMo 1939 § 14616, A. 1949 H.B. 2007)

Prior revision: 1929 § 13320



Section 50.753 Purchasing agent, how appointed, compensation, assistants.

Purchasing agent, how appointed, compensation, assistants.

50.753. The county commission of any county may by order of the commission appoint some suitable person to the position of county purchasing agent. The purchasing agent shall serve at the pleasure of the county commission, and at such compensation as is determined by the commission. The county commission may appoint assistants for the purchasing agent and may fix their compensation.

(L. 1955 p. 365 § 1, A.L. 1973 H.B. 628, A.L. 1995 H.B. 274 & 268)



Section 50.755 Purchasing agent to investigate need for supplies requested by officers.

Purchasing agent to investigate need for supplies requested by officers.

50.755. All county officers, officials or employees shall make known to the county purchasing agent, if one is appointed as herein provided, any and all requirements that may exist for the purchase of any and all articles needed for the proper conduct or duties of their office or position, and it shall be the duty of such purchasing agent, under the direction of the county commission, to investigate and determine if such article or articles are necessary and actually required for the proper conduct of the official business of the county.

(L. 1955 p. 365 § 2, A.L. 1973 H.B. 628)



Section 50.757 Purchasing agent, duties--bids rejected, when.

Purchasing agent, duties--bids rejected, when.

50.757. 1. It shall be the duty of the county purchasing agent, if one is appointed, to purchase all supplies of whatever kind or nature necessary for the conduct of the business of the county in all its departments; and the county shall not be liable for any debts except upon the written order of such purchasing agent, who shall make purchases only from those offering the lowest price, quality considered, and the purchasing agent is not authorized to purchase supplies of higher quality or price than is reasonably required for the purpose to which they are to be applied.

2. The purchasing agent may reject any or all bids for the sale of articles and supplies for the use of the county.

(L. 1955 p. 365 § 3, A.L. 1973 H.B. 628)



Section 50.760 Advertisement for bids, procedure for--purchase at public auctions--purchase order required (second class and certain first class counties).

Advertisement for bids, procedure for--purchase at public auctions--purchase order required (second class and certain first class counties).

50.760. 1. It shall be the duty of the commissioners of the county commission in all counties of the second class, and in all counties of the first class not having a charter form of government, if there is no purchasing agent appointed pursuant to section 50.753, on or before the first day of February of each year, to estimate the kind and quantity of supplies, including any advertising or printing which the county may be required to do, required by law to be paid for out of the county funds, which will be necessary for the use of the several officers of such county for the following year, and to advertise for sealed bids and contract with the lowest and best bidder for such supplies. Before letting any such contract or contracts the commission shall cause notice that it will receive sealed bids for such supplies to be given by advertisement in some newspaper of general circulation published in the county, such notice to be published once per week for three consecutive weeks, the last insertion of which shall not be less than ten days before the date in said advertisement fixed for the letting of such contract or contracts, which shall be let on the first Monday in March, or on such other day and date as the commission may fix between the first Monday of March and the first Saturday after the second Monday in March next following the publication of such notice; except that if by the nature or quantity of any article or thing needed for any county officer in any county of this state to which sections 50.760 to 50.790 apply, the same may not be included in such contract at a saving to such county, then such article or thing may be purchased for such officer upon an order of the county commission first being made and entered as provided in sections 50.760 to 50.790; and except further, that if any supplies not included in such contract are required by any such officer or if the supplies included in such contract are exhausted then such article or thing may be purchased for such officer upon order of the county commission first being made and entered of record as provided in sections 50.760 to 50.790.

2. The county commission may authorize the purchase of supplies, not including for contractual services, at any public auction held.

3. No contract for a purchase under this section shall arise until the commission has approved a purchase order for the supplies for which the bids were advertised and submitted under this section.

(RSMo 1939 § 2513, A.L. 1945 p. 832, A.L. 1973 H.B. 628, A.L. 2005 H.B. 58)



Section 50.770 Supplies defined (second class and certain first class counties).

Supplies defined (second class and certain first class counties).

50.770. The word "supplies", as used in sections 50.760 to 50.790, means materials, equipment, contractual services, and shall be held and construed to include every article or thing, excluding utility services regulated under chapters 392 and 393, for which payment may by law be required to be made by the county, and including advertising and printing required to be done by the county. The term "purchase" includes the rental or leasing of any equipment, articles, or things.

(RSMo 1939 § 2514, A.L. 2005 H.B. 58)



Section 50.780 Commissions may permit officers to purchase supplies direct--liability therefor--preference in bids--waiver, when (second class and certain first class counties).

Commissions may permit officers to purchase supplies direct--liability therefor--preference in bids--waiver, when (second class and certain first class counties).

50.780. 1. It shall hereafter be unlawful for any county or township officer in any county to which sections 50.760 to 50.790 apply to purchase any supplies not contracted for as provided in sections 50.760 to 50.790 for the officer's official use and for which payment is by law required to be made by the county unless the officer shall first apply to and obtain from the county commission an order in writing and under the official seal of the commission for the purchase of such supplies, and in all cases where the supplies requested by such officer have been contracted for by the county commission as provided in sections 50.760 to 50.790, the order shall be in the form of a requisition by said officer addressed to the person, firm, company or corporation with whom or which the county commission has made a contract for such supplies, and presented to the county commission for approval or disapproval; and unless approval be given such requisition shall not be filled and any such requisition filled without such approval shall not be paid for out of county funds. The county shall not be liable for any debts for supplies except debts contracted as provided in sections 50.760 to 50.790. The best price and the quality of supplies shall be considered and supplies of a higher price or quality than is reasonably required for the purposes to which they are to be applied shall not be purchased or contracted for. Preference to merchants and dealers within their counties may be given by such commissioners, provided the price offered is not above that offered elsewhere.

2. The county commission may waive the requirement of competitive bids or proposals for supplies when the county commission has determined that there exists a threat to life, property, public health, or public safety or when immediate expenditure is necessary for repairs to county property in order to protect against further loss of, or damage to, county property, to prevent or minimize serious disruption in county services or to ensure the integrity of county records. Emergency procurements shall be made with as much competition as is practicable under the circumstances. After an emergency procurement is made by the county commission, the nature of the emergency and the vote approving the procurement shall be noted in the minutes of the next regularly scheduled meeting.

(RSMo 1939 § 2515, A.L. 2005 H.B. 58)



Section 50.783 Waiver of competitive bid requirements, when--rescission of waiver, when--single feasible source purchases--exception for Boone and Greene counties.

Waiver of competitive bid requirements, when--rescission of waiver, when--single feasible source purchases--exception for Boone and Greene counties.

50.783. 1. The county commission may waive the requirement of competitive bids or proposals for supplies when the commission has determined in writing and entered into the commission minutes that there is only a single feasible source for the supplies. Immediately upon discovering that other feasible sources exist, the commission shall rescind the waiver and proceed to procure the supplies through the competitive processes as described in this chapter. A single feasible source exists when:

(1) Supplies are proprietary and only available from the manufacturer or a single distributor; or

(2) Based on past procurement experience, it is determined that only one distributor services the region in which the supplies are needed; or

(3) Supplies are available at a discount from a single distributor for a limited period of time.

2. On any single feasible source purchase where the estimated expenditure is three thousand dollars or over, the commission shall post notice of the proposed purchase. Where the estimated expenditure is five thousand dollars or over, the commission shall also advertise the commission's intent to make such purchase in at least one daily and one weekly newspaper of general circulation in such places as are most likely to reach prospective bidders or offerors and may provide such information through an electronic medium available to the general public at least ten days before the contract is to be let.

3. Notwithstanding subsection 2 of this section to the contrary, on any single feasible service purchase by any county of the first classification with more than one hundred fifty thousand but fewer than two hundred thousand inhabitants or any county of the first classification with more than two hundred sixty thousand but fewer than three hundred thousand inhabitants where the estimated expenditure is six thousand dollars or over, the commission shall post notice of the proposed purchase and advertise the commission's intent to make such purchase in at least one daily and one weekly newspaper of general circulation in such places as are most likely to reach prospective bidders or offerors and may provide such information through an electronic medium available to the general public at least ten days before the contract is to be let.

(L. 2005 H.B. 58, A.L. 2012 S.B. 729)



Section 50.784 Procurement authority delegation permitted, when--accepting department's duties.

Procurement authority delegation permitted, when--accepting department's duties.

50.784. The county commission may, when in the commission's best judgment it is in the best interests of the county, delegate the commission's procurement authority under this chapter to an individual county department; provided, however, that each instance of single feasible source purchasing authority in excess of five thousand dollars under section 50.783 shall be specifically delegated by the commission. The delegation may allow county departments to negotiate the purchase of services for patients, residents, or clients with funds appropriated for this purpose. In accepting this delegated authority the department acknowledges its ability to, and agrees to, fulfill all of the requirements of this chapter in making purchases and entering into contracts and keeping records. No claim for payment based upon any purchase under this section shall be certified by the commission unless accompanied by such documentation of compliance with the provisions of this chapter as the commission may require. Any department that fails to fulfill all such requirements may have its delegated authority rescinded by the commission. A full and detailed listing of vendors, supplies purchased, and warrants issued for single or multiple source payments shall be retained by the custodian of records.

(L. 2005 H.B. 58)



Section 50.790 Duties of commissioners--violation of law--penalty (second class and certain first class counties).

Duties of commissioners--violation of law--penalty (second class and certain first class counties).

50.790. It shall hereafter be unlawful for the commissioners of the county commission of any county of this state to which sections 50.760 to 50.790 apply to draw, or authorize the drawing of, any check or county warrant, or other order for the payment of money for any supplies for any county officer for which an order or requisition has not first been obtained as in sections 50.760 to 50.790 required. Whosoever shall violate the provisions of this law shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than fifty dollars nor more than one thousand dollars, or by imprisonment in the county jail for a term of not less than thirty days nor more than one year, or by both such fine and imprisonment; provided, that if any such commissioner shall be absent at the time, or shall cause his protest against such action to be entered in the minutes of the commission, when any violation of this law is ordered by the other commissioners of such commission, he shall not be deemed to have violated the provisions of this law.

(RSMo 1939 § 2516)



Section 50.800 Commission to prepare and publish financial statements--contents (second, third and fourth class counties).

Commission to prepare and publish financial statements--contents (second, third and fourth class counties).

50.800. 1. On or before the first Monday in March of each year, the county commission of each county of the second, third, or fourth class shall prepare and publish in some newspaper as provided for in section 493.050, if there is one, and if not by notices posted in at least ten places in the county, a detailed financial statement of the county for the year ending December thirty-first, preceding.

2. The statement shall show the bonded debt of the county, if any, kind of bonds, date of maturity, interest rate, rate of taxation levied for interest and sinking fund and authority for the levy, the total amount of interest and sinking fund that has been collected and interest and sinking fund on hand in cash.

3. The statement shall also show separately the total amount of the county and township school funds on hand and loaned out, the amount of penalties, fines, levies, utilities, forfeitures, and any other taxes collected and disbursed or expended during the year and turned into the permanent school fund, the name of each person who has a loan from the permanent school fund, whether county or township, the amount of the loan, date loan was made and date of maturity, description of the security for the loan, amount, if any, of delinquent interest on each loan.

4. The statement shall show the total valuation of the county for purposes of taxation, the highest rate of taxation the constitution permits the county commission to levy for purposes of county revenue, the rate levied by the county commission for the year covered by the statement, division of the rate levied among the several funds and total amount of delinquent taxes for all years as of December thirty-first.

5. The statement shall show receipts or revenues into each and every fund separately. Each fund shall show the beginning balance of each fund; each source of revenue; the total amount received from each source of revenue; the total amount available in each fund; the total amount of disbursements or expenditures from each fund and the ending balance of each fund as of December thirty-first. The total receipts or revenues for the year into all funds shall be shown in the recapitulation. In counties with the township form of government, each township shall be considered a fund pursuant to this subsection.

6. Total disbursements or expenditures shall be shown for warrants issued in each category contained in the forms developed or approved by the state auditor pursuant to section 50.745. Total amount of warrants, person or vendor to whom issued and purpose for which issued shall be shown except as herein provided. Under a separate heading in each fund the statements shall show what warrants are outstanding and unpaid for the lack of funds on that date with appropriate balance or overdraft in each fund as the case may be.

7. Warrants issued to pay for the service of election judges and clerks of elections shall be in the following form:

Names of judges and clerks of elections at $....... per day (listing the names run in and not listing each name by lines, and at the end of the list of names giving the total of the amount of all the warrants issued for such election services).

8. Warrants issued to pay for the service of jurors shall be in the following form:

Names of jurors at $....... per day (listing the names run in and not listing each name by lines, and at the end of the list of names giving the total of the amount of all the warrants issued for such election service).

9. Warrants to Internal Revenue Service for Social Security and withholding taxes shall be brought into one call.

10. Warrants to the director of revenue of Missouri for withholding taxes shall be brought into one call.

11. Warrants to the division of employment security shall be brought into one call.

12. Warrants to Missouri local government employees' retirement system or other retirement funds for each office shall be brought into one call.

13. Warrants for utilities such as gas, water, lights and power shall be brought into one call except that the total shall be shown for each vendor.

14. Warrants issued to each telephone company shall be brought into one call for each office in the following form:

(Name of Telephone Company for .......... office and total amount of warrants issued).

15. Warrants issued to the postmaster for postage shall be brought into one call for each office in the following form:

(Postmaster for .......... office and total amount of warrants issued).

16. Disbursements or expenditures by road districts shall show the warrants, if warrants have been issued in the same manner as provided for in subsection 5 of this section. If money has been disbursed or expended by overseers the financial statement shall show the total paid by the overseer to each person for the year, and the purpose of each payment. Receipts or revenues into the county distributive school fund shall be listed in detail, disbursements or expenditures shall be listed and the amount of each disbursement or expenditure. If any taxes have been levied by virtue of section 12(a) of article X of the Constitution of Missouri the financial statement shall contain the following:

By virtue and authority of the discretionary power conferred upon the county commissions of the several counties of this state to levy a tax of not to exceed 35 cents on the $100 assessed valuation the county commission of ...... County did for the year covered by this report levy a tax rate of ...... cents on the $100 assessed valuation which said tax amounted to $...... and was disbursed or expended as follows: The statement shall show how the money was disbursed or expended and if any part of the sum has not been accounted for in detail under some previous appropriate heading the portion not previously accounted for shall be shown in detail.

17. At the end of the statement the person designated by the county commission to prepare the financial statement herein required shall append the following certificate:

I, ....., the duly authorized agent appointed by the county commission of ..... County, state of Missouri, to prepare for publication the financial statement as required by section 50.800, RSMo, hereby certify that I have diligently checked the records of the county and that the above and foregoing is a complete and correct statement of every item of information required in section 50.800, RSMo, for the year ending December 31, ....., and especially have I checked every receipt from every source whatsoever and every disbursement or expenditure of every kind and to whom and for what each such disbursement or expenditure was made and that each receipt or revenue and disbursement or expenditure is accurately shown. (If for any reason complete and accurate information is not given the following shall be added to the certificate.) Exceptions: The above report is incomplete because proper information was not available in the following records ..... which are in the keeping of the following officer or officers. The person designated to prepare the financial statement shall give in detail any incomplete data called for by this section.

Date .....

Officer designated by county commission to prepare financial statement required by section 50.800. Or if no one has been designated said statement having been prepared by the county clerk, signature shall be in the following form:

Clerk of the county commission and ex officio officer designated to prepare financial statement required by section 50.800, RSMo.

18. Any person falsely certifying to any fact covered by the certificate is liable on his bond and upon conviction of falsely certifying to any fact covered by the certificate is guilty of a misdemeanor and punishable by a fine of not less than two hundred dollars or more than one thousand dollars or by imprisonment in the county jail for not less than thirty days nor more than six months or by both fine and imprisonment. Any person charged with the responsibility of preparing the financial report who willfully or knowingly makes a false report of any record, is, in addition to the penalty otherwise provided for in this law, deemed guilty of a felony and upon conviction shall be sentenced to the penitentiary for not less than two years nor more than five years.

(RSMo 1939 § 13827, A. 1949 H.B. 2007, A.L. 1959 S.B. 64, A.L. 1969 H.B. 667, A.L. 1989 H.B. 294)

Prior revisions: 1929 § 12165; 1919 § 9563; 1909 § 3784



Section 50.810 Statements, where filed--failure to comply, penalty (second, third and fourth class counties).

Statements, where filed--failure to comply, penalty (second, third and fourth class counties).

50.810. 1. The statement shall be printed in not less than 8-point type, but not more than the smallest point type over 8-point type available and in the standard column width measure that will take the least space. The publisher shall file two proofs of publication with the county commission and the commission shall forward one proof to the state auditor and shall file the other in the office of the commission. The county commission shall not pay the publisher until proof of publication is filed with the commission and shall not pay the person designated to prepare the statement for the preparation of the copy for the statement until the state auditor notifies the commission that proof of publication has been received and that it complies with the requirements of this section.

2. The statement shall be spread on the record of the commission and for this purpose the publisher shall be required to furnish the commission with at least two copies of the statement that may be pasted on the record. The publisher shall itemize the cost of publishing said statement by column inch as properly chargeable to the several funds and shall submit such costs for payment to the county commission. The county commission shall pay out of each fund in the proportion that each item bears to the total cost of publishing said statement and shall issue warrants therefor; provided any part not properly chargeable to any specific fund shall be paid from the county general revenue fund.

3. The state auditor shall notify the county treasurer immediately of the receipt of the proof of publication of the statement. After the first of April of each year the county treasurer shall not pay or enter for protest any warrant for the pay of any commissioner of any county commission until notice is received from the state auditor that the required proof of publication has been filed. Any county treasurer paying or entering for protest any warrant for any commissioner of the county commission prior to the receipt of such notice from the state auditor shall be liable on his official bond therefor.

4. The state auditor shall prepare sample forms for financial statements and shall mail the same to the county clerks of the several counties in this state. If the county commission employs any person other than a bonded county officer to prepare the financial statement the county commission shall require such person to give bond with good and sufficient sureties in the penal sum of one thousand dollars for the faithful performance of his duty. If any county officer or other person employed to prepare the financial statement herein provided for shall fail, neglect, or refuse to, in any manner, comply with the provisions of this law he shall, in addition to other penalties herein provided, be liable on his official bond for dereliction of duty.

(RSMo 1939 § 13828, A.L. 1969 p. 102, A.L. 1971 S.B. 165, A.L. 1989 H.B. 294)



Section 50.815 Financial statement of county, when published, contents--certificate, penalty (certain first class counties).

Financial statement of county, when published, contents--certificate, penalty (certain first class counties).

50.815. 1. On or before the first Monday in March of each year, the county commission of each county of the first class not having a charter form of government shall, with the assistance of the county clerk, prepare and publish in some newspaper of general circulation published in the county a financial statement of the county for the year ending the preceding December thirty-first.

2. The financial statement shall show at least the following:

(1) A summary of the receipts of each fund of the county for the year;

(2) A summary of the disbursements and transfers of each fund of the county for the year;

(3) A statement of the cash balance at the beginning and at the end of the year for each fund of the county;

(4) A summary of delinquent taxes and other due bills for each fund of the county;

(5) A summary of warrants of each fund of the county outstanding at the end of the year;

(6) A statement of bonded indebtedness, if any, at the beginning and at the end of the year for each fund of the county; and

(7) A statement of the tax levies of each fund of the county for the year.

3. The financial statement need not show specific disbursements, warrants issued, or the names of specific payees, but every individual warrant, voucher, receipt, court order and all other items, records, documents and other information which are not specifically required to be retained by the officer having initial charge thereof and which would be required to be included in or to construct a financial statement in the form prescribed for other counties by section 50.800 shall be filed on or before the date of publication of the financial statement prescribed by subsection 1 in the office of the county clerk, and the county clerk shall preserve the same, and shall cause the same to be available for inspection during normal business hours on the request of any person, for a period of five years following the date of filing in his office, after which five-year period these records may be disposed of according to law unless they are the subject of a legal suit pending at the expiration of that period.

4. At the end of the financial statement, each commissioner of the county commission and the county clerk shall sign and append the following certificate:

We, ....., ....., and ....., duly elected commissioners of the county commission of ..... County, Missouri, and I, ..... ....., county clerk of that county, certify that the above and foregoing is a complete and correct statement of every item of information required in section 50.815 for the year ending December 31, 19.., and we have checked every receipt from every source and every disbursement of every kind and to whom and for what each disbursement was made, and each receipt and disbursement is accurately included in the above and foregoing totals. (If for any reason complete and accurate information is not given the following shall be added to the certificate.) Exceptions: the above report is incomplete because proper information was not available in the following records ..... which are in the keeping of the following officer or officers ..... . Date .....

............................. ...................

............................. ...................

............................. ................... Commissioners, County Commission

.....................

County Clerk

5. Any person falsely certifying to any fact covered by the certificate is liable on his bond and is guilty of a misdemeanor and, on conviction thereof, shall be punished by a fine of not less than two hundred dollars or more than one thousand dollars, or by confinement in the county jail for a period of not less than thirty days nor more than six months, or by both such fine and confinement. Any person charged with preparing the financial report who willfully or knowingly makes a false report of any record is, in addition to the penalties otherwise provided for in this section, guilty of a felony, and upon conviction thereof shall be sentenced to imprisonment by the division of corrections for a term of not less than two years nor more than five years.

6. The provisions of sections 50.800 and 50.810 do not apply to counties of the first class not having a charter form of government, except as provided in subsection 3 of this section.

(L. 1973 H.B. 669)



Section 50.820 Statement, how published--duties of state auditor (certain first class counties).

Statement, how published--duties of state auditor (certain first class counties).

50.820. 1. The statement required by section 50.815 shall be set in the standard column width measure which will take the least space and the publisher shall file two proofs of publication with the county commission and the commission shall forward one proof to the state auditor and shall file the other in the office of the commission. The county commission shall not pay the publisher until proof of publication is filed with the commission and the state auditor notifies the commission that proof of publication has been received and that it complies with the requirements of this section.

2. The statement shall be spread on the record of the commission and for this purpose the publisher shall be required to furnish the commission with at least two copies of the statement which may be pasted on the record.

3. The state auditor shall notify the county treasurer immediately of the receipt of the proof of publication of the statement. After the first day of April of each year the county treasurer shall not pay or enter for protest any warrant for the pay of any of the county commission until notice is received from the state auditor that the required proof of publication has been filed. Any county treasurer paying or entering for protest any warrant for any commissioner of the county commission prior to the receipt of such notice from the state auditor shall be liable therefor on his official bond.

4. The state auditor shall prepare sample forms for financial statements required by section 50.815 and shall mail the same to the county clerk of each county of the first class not having a charter form of government in this state, but failure of the auditor to supply such forms shall not in any way excuse any person from the performance of any duty imposed by this section or by section 50.815. If any county officer fails, neglects, or refuses to comply with the provisions of this section or section 50.815 he shall, in addition to other penalties provided by law, be liable on his official bond for dereliction of duty.

(L. 1973 H.B. 669)



Section 50.850 Counties reimbursed for expense of prosecuting crimes committed within state correctional facilities, how computed, limitation.

Counties reimbursed for expense of prosecuting crimes committed within state correctional facilities, how computed, limitation.

50.850. The office of administration may reimburse counties, out of funds appropriated by the general assembly, for expenses related to the prosecution of crimes occurring within institutions under the supervision and management of the department of corrections. Such expenses shall not exceed fifty percent of expenses. The amount of reimbursement may be based on the number of cases referred for prosecution, the number of cases filed or the number of cases tried.

(L. 1988 H.B. 1340 & 1348 § 10 subsec. 1)



Section 50.853 Counties, third and fourth class, reimbursed for expenses of prosecution in capital cases, requirements of negative financial situation--funding.

Counties, third and fourth class, reimbursed for expenses of prosecution in capital cases, requirements of negative financial situation--funding.

50.853. In addition the office of administration may reimburse counties of the third and fourth class, out of funds appropriated by the general assembly, for expenses related to trial of capital cases. Such expenses shall not exceed fifty percent of expenses. The amount of reimbursement shall be for actual expenses incurred by the county for capital cases tried. The reimbursement set forth under this section shall be limited to counties which were at the time of the trial in a negative financial situation and* to counties which would be placed in a negative financial situation as a result of the trial. The county requesting reimbursement under this section shall furnish the office of administration required proof of the negative financial situation in order to avail itself of this act. The request for funds under this section shall be included in the appropriations request of the office of administration.

(L. 1988 H.B. 1340 & 1348 § 10 subsec. 2)

*Word "and" does not appear in original rolls, an apparent typographical error.



Section 50.1000 Definitions.

Definitions.

50.1000. As used in sections 50.1000 to 50.1300, the following words and terms mean:

(1) "Annuity", annual payments, made in equal monthly installments, to a retired member from funds provided for in, or authorized by, the provisions of sections 50.1000 to 50.1300;

(2) "Average final compensation", the monthly average of the two highest years of annual compensation received by the member;

(3) "Board of directors" or "board", the board of directors established by the provisions of sections 50.1000 to 50.1300;

(4) "Compensation", all salary and other compensation payable to a county employee for personal services rendered as a county employee, but not including travel and mileage reimbursement, and not including compensation in excess of the limit imposed by 26 U.S.C. 401(a)(17);

(5) "County", each county in the state, except any city not within a county and counties of the first classification with a charter form of government;

(6) "Creditable service", a member's period of employment as an employee, including the member's prior service, except as provided in sections 50.1090 and 50.1140;

(7) "Effective date of the establishment of the system", August 28, 1994, the date the retirement system was established;

(8) "Employee", any county elective or appointive officer or employee who is hired and fired by the county or by the circuit court located in a county of the first classification without a charter form of government which is not participating in LAGERS, whose work and responsibilities are directed and controlled by the county or by the circuit court located in a county of the first classification without a charter form of government which is not participating in LAGERS, who is compensated directly from county funds, and whose position requires the actual performance of duties during not less than one thousand hours per year, except county prosecuting attorneys covered pursuant to sections 56.800 to 56.840, circuit clerks and deputy circuit clerks covered under the Missouri state retirement system and county sheriffs covered pursuant to sections 57.949 to 57.997 in each county of the state, except for any city not within a county and any county of the first classification having a charter form of government;

(9) "LAGERS", the local government employees' retirement system presently codified at sections 70.600 to 70.755;

(10) "Primary Social Security amount", the old age insurance benefit pursuant to Section 202 of the Social Security Act (42 U.S.C. 402) payable to a member at age sixty-two. The primary Social Security amount shall be determined pursuant to the Social Security Act as in effect at the time the employee's normal annuity pursuant to section 50.1060 is determined. Such determination shall be at the time that creditable service ends without assuming any future increases in compensation, any future increases in the taxable wage base, any changes in the formulas used pursuant to the Social Security Act, or any future increases in the consumer price index. However, it shall be assumed that the employee will continue to receive compensation at the same rate as that received at the time the determination is being made, until the member reaches age sixty-two. Only compensation with respect to creditable service as a county employee shall be considered, and the first year of compensation as a county employee shall be regressed at three percent per year with respect to years prior to the period of creditable service;

(11) "Prior service", service of a member rendered prior to August 28, 1994, the effective date of the establishment of the system;

(12) "Required beginning date", the April first of the calendar year following the later of the calendar year in which the member reaches age seventy and one-half, or the calendar year in which the member retires;

(13) "Retirement fund" or "fund", the funds held by the county employees' retirement system;

(14) "Retirement system" or "system", the county employees' retirement system authorized by the provisions of sections 50.1000 to 50.1300;

(15) "Target replacement ratio":

(a) Eighty percent, if a member's average final compensation is thirty thousand dollars or less;

(b) Seventy-seven percent, if a member's average final compensation is forty thousand dollars or less, but greater than thirty thousand dollars;

(c) Seventy-two percent, if a member's average final compensation is fifty thousand dollars or less, but greater than forty thousand dollars;

(d) Seventy percent, if a member's average final compensation is greater than fifty thousand dollars.

(L. 1994 S.B. 579 § 1, A.L. 1998 H.B. 1599, A.L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2001 S.B. 274)

(2000) Circuit court employees, whose work and responsibilities are controlled by the circuit court as a division of the state, are not "county employees" qualified to participate in county retirement system. Boone County v. County Employees' Retirement Fund, 26 S.W.3d 257 (Mo.App.W.D.).

(2009) Statutory exclusion of juvenile office personnel from membership in County Employees' Retirement Fund is not clearly arbitrary or otherwise unconstitutional. Alderson v. State, 273 S.W.3d 533 (Mo.banc).



Section 50.1010 Fund authorized, management--apportionment of benefits.

Fund authorized, management--apportionment of benefits.

50.1010. There is hereby authorized a "County Employees' Retirement Fund" which shall be under the management of a board of directors described in section 50.1030. The board of directors shall be responsible for the administration and the investment of the funds of such county employees' retirement fund. If insufficient funds are generated to provide the benefits payable pursuant to the provisions of sections 50.1000 to 50.1200, the board shall apportion the benefits according to the funds available. Notwithstanding any provision of sections 50.1000 to 50.1200 to the contrary, an individual who is in a job classification that the retirement system finds not eligible for coverage under the retirement system as of September 1, 2001, shall not be considered an employee for purposes of coverage in the retirement system, unless adequate additional funds are provided for the costs associated with such coverage.

(L. 1994 S.B. 579 § 2, A.L. 2001 S.B. 274)

(2009) Statutory exclusion of juvenile office personnel from membership in County Employees' Retirement Fund is not clearly arbitrary or otherwise unconstitutional. Alderson v. State, 273 S.W.3d 533 (Mo.banc).



Section 50.1020 Source of funds, delinquent tax penalties--county assessor, duties--deposit of funds--payroll deduction.

Source of funds, delinquent tax penalties--county assessor, duties--deposit of funds--payroll deduction.

50.1020. 1. The board may accept gifts, donations, grants and bequests from private or public sources to the county employees' retirement system fund.

2. No state moneys shall be used to fund sections 50.1000 to 50.1300.

3. In all counties, except counties of the first classification having a charter form of government and any city not within a county, the penalties provided in sections 137.280 and 137.345 shall be deposited in the county employees' retirement fund. Any interest derived from the collection and investment of any part of the penalties shall also be credited to the county employees' retirement fund. All penalties and interest shall be transmitted to the board monthly by the county treasurer. The county assessor shall maintain a written or electronic log reflecting number of assessment notices sent, number of personal property lists that were not returned by the deadline established by law, number of penalties waived and the reason for waiving such penalty.

4. Other provisions of law to the contrary notwithstanding, pending final settlement of taxes collected by the county collector, the county collector shall deposit all money collected in interest-bearing deposits within twenty-four hours after the close of business each day collections are received, except on Fridays of each week or on days prior to a state or national holiday, in a financial institution and all interest or other gain on such deposits shall be paid to the county treasurer and shall be credited to the political subdivision for which the funds were collected.

5. Each county clerk, except in counties of the first classification having a charter form of government and any city not within a county, shall make the payroll deductions mandated pursuant to subsection 2 or 3 of section 50.1040, and the county treasurer shall transmit these moneys monthly to the board for deposit into the county employees' retirement fund.

6. Each county, except counties of the first classification with a charter form of government and any city not within a county, shall deposit in the county employees' retirement fund each payroll period ending after December 31, 2002, an amount equal to four percent of the compensation paid in such payroll period to each employee hired or rehired by that county on or after February 25, 2002. Such deposit shall be paid out of the county funds or, at the county's election, in whole or in part through payroll deduction as described in subsection 2 of section 50.1040. All amounts due pursuant to this subsection shall be transmitted by the county treasurer to the county employees' retirement fund immediately following the payroll period for which such amounts are due. Each county clerk shall maintain a written or electronic log reflecting the employees hired or rehired by such county on or after February 25, 2002, the amount of each such employee's compensation, and the dollar amount due each payroll period by the county pursuant to this subsection with respect to each such employee, and shall provide such log to the county employees' retirement fund immediately following the payroll period for which such amounts are due.

(L. 1994 S.B. 579 § 3, A.L. 1997 S.B. 194, A.L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 50.1030 Board of directors, election, appointment by the governor, term, powers, duties--chairman, secretary, meetings--advisors--audits--compensation, costs--record--annual review.

Board of directors, election, appointment by the governor, term, powers, duties--chairman, secretary, meetings--advisors--audits--compensation, costs--record--annual review.

50.1030. 1. The general administration and the responsibility for the proper operation of the fund and the system and the investment of the funds of the system are vested in a board of directors of eleven persons. Nine directors shall be elected by a secret ballot vote of the county employee members of this state. Two directors, who have no beneficiary interest in the system, shall be appointed by the governor with the advice and consent of the senate. No more than one director at any one time shall be employed by the same elected county office. Directors shall be chosen for terms of four years from the first day of January next following their election. It shall be the responsibility of the board to establish procedures for the conduct of future elections of directors and such procedures shall be approved by a majority vote by secret ballot by members of the system. The board shall have all powers and duties that are necessary and proper to enable it, its officers, employees and agents to fully and effectively carry out all the purposes of sections 50.1000 to 50.1300.

2. The board of directors shall elect one of their number as chairman and one of their number as vice chairman and may employ an administrator who shall serve as secretary to the board. The board shall hold regular meetings at least once each quarter. Board meetings shall be held in Jefferson City. Other meetings may be called as necessary by the chairman. Notice of such meetings shall be given in accordance with chapter 610.

3. The board of directors shall retain an actuary as technical advisor to the board.

4. The board of directors shall retain investment counsel to be an investment advisor to the board.

5. The board shall arrange for annual audits of the Missouri county employees' retirement system and the operations of the board by a certified public accountant or by a firm of certified public accountants.

6. The board of directors shall serve without compensation for their services, but each director shall be paid out of the funds of the system for any actual and necessary expenses incurred in the performance of duties authorized by the board.

7. The board of directors shall be allowed administrative costs for the operation of the system to be paid out of the funds of the system.

8. The board shall keep a record of its proceedings which shall be open to public inspection. It shall annually prepare a report showing the financial condition of the system. The report shall contain, but not be limited to, an auditor's opinion, financial statements prepared in accordance with generally accepted accounting principles, an actuary's certification along with actuarial assumptions and financial solvency tests.

9. The board shall conduct an annual review, to determine if, among other things, the following actions are actuarially feasible:

(1) An adjustment to the formula described in section 50.1060, subject to the limitations of subsection 4 of section 50.1060;

(2) An adjustment in the flat dollar pension benefit credit described in subsection 1 of section 50.1060;

(3) The cost-of-living increase as described in section 50.1070;

(4) An adjustment in the matching contribution described in section 50.1230;

(5) An adjustment in the twenty-five year service cap on creditable service;

(6) An adjustment to the target replacement ratio; or

(7) An additional benefit or enhancement which will improve the quality of life of future retirees.

Based upon the findings of the actuarial review, the board may vote to change none, one, or more than one of the above items, subject to the actuarial guidelines outlined in section 50.1031.

(L. 1994 S.B. 579 § 4, A.L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2013 H.B. 116)



Section 50.1031 Benefit adjustments, required assets-to-liability ratio--frequency of adjustments--effective date of adjustments.

Benefit adjustments, required assets-to-liability ratio--frequency of adjustments--effective date of adjustments.

50.1031. 1. No adjustments may be made until the fund has achieved a funded ratio of assets to the actuarial accrued liability equaling at least eighty percent. No benefit adjustment shall be adopted which causes the funded ratio to fall more than five percent.

2. Adjustments may be made no more frequently than once every twelve months.

3. Any adjustment or combination of adjustments within a twelve-month period may increase the actuarially determined, normally required annual contribution as a percentage of payroll no more than one percent.

4. Adjustments, other than those in subdivision (3) of subsection 9 of section 50.1030, will apply only with respect to active employees on the effective date of any adjustment.

(L. 2005 H.B. 58 merged with S.B. 210)



Section 50.1032 Board to adopt rules for administration of retirement system.

Board to adopt rules for administration of retirement system.

50.1032. Subject to the provisions of law, the board shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the retirement system.

(L. 1995 H.B. 260, et al.)



Section 50.1034 Correction of errors--false statements--benefits not paid to survivor or beneficiary who intentionally kills member.

Correction of errors--false statements--benefits not paid to survivor or beneficiary who intentionally kills member.

50.1034. 1. Should any error result in any member or beneficiary receiving more or less than he or she should have been entitled to receive had the error not occurred, the board shall correct such error and, as far as practicable, make future payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was entitled shall be paid, and to this end may recover any overpayment.

2. A person who knowingly makes a false statement, or falsifies or permits to be falsified a record of the system, in an attempt to defraud the system is subject to fine or imprisonment pursuant to the Missouri revised statutes.

3. The board of trustees of the county employees' retirement system shall cease paying benefits to any survivor or beneficiary who is charged with the intentional killing of a member without legal excuse or justification. A survivor or beneficiary who is convicted of such charge shall no longer be entitled to receive benefits. If the survivor or beneficiary is not convicted of such charge, the board shall resume payment of benefits and shall pay the survivor or beneficiary any benefits that were suspended pending resolution of such charge.

(L. 1997 S.B. 11)



Section 50.1036 Errors, false statements, false records, consequences.

Errors, false statements, false records, consequences.

50.1036. 1. Should any error result in any member or beneficiary receiving more or less than he or she should have been entitled to receive had the error not occurred, the board shall correct such error and, as far as practicable, make future payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was entitled shall be paid, and to this end may recover any overpayment.

2. A person who knowingly makes a false statement, or falsifies or permits to be falsified a record of the system, in an attempt to defraud the system is subject to fine or imprisonment pursuant to the Missouri revised statutes.

(L. 1997 H.B. 331 § 50.1036, subsecs. 1, 2)



Section 50.1038 Survivor or beneficiary charged with intentional killing of member, benefits suspended--conviction, benefits to cease--no conviction, effect.

Survivor or beneficiary charged with intentional killing of member, benefits suspended--conviction, benefits to cease--no conviction, effect.

50.1038. The board of trustees of the county employees' retirement system shall cease paying benefits to any survivor or beneficiary who is charged with the intentional killing of a member without legal excuse or justification. A survivor or beneficiary who is convicted of such charge shall no* longer be entitled to receive benefits. If the survivor or beneficiary is not convicted of such charge, the board shall resume payment of benefits and shall pay the survivor or beneficiary any benefits that were suspended pending resolution of such charge.

(L. 1997 H.B. 331 § 50.1036, subsec. 3)

*Original rolls contain the word "not".



Section 50.1040 Membership in system--payroll deduction for nonLAGERS members--opting out prohibited, exceptions--opting in, when.

Membership in system--payroll deduction for nonLAGERS members--opting out prohibited, exceptions--opting in, when.

50.1040. 1. On and after January 1, 2000, as an incident to employment or continued employment, each person who has not previously opted out of the retirement system who is employed as a county employee as defined in section 50.1000 and who is hired and fired by the county and whose work and responsibilities are directed and controlled by the county and who is compensated directly from county funds shall become a member of the system. Such membership shall continue as long as the person continues to be an employee, or receives benefits pursuant to the provisions of sections 50.1000 to 50.1300.

2. A member who is not a member of LAGERS shall be subject to a payroll deduction equal to two percent of the member's compensation. In addition, in order to meet the deposit required by subsection 6 of section 50.1020, a county may, in its discretion, subject any member, including a member of LAGERS, hired or rehired by that county on or after February 25, 2002, to an additional payroll deduction not to exceed four percent of the member's compensation. Such additional payroll deduction shall be used exclusively for the deposit in the county employees' retirement fund pursuant to subsection 6 of section 50.1020. Any payroll deduction pursuant to this subsection shall constitute the member's required contribution to the plan and shall be designated as an employer "pick-up" contribution, as described in 26 U.S.C. 414(h)(2). A member may not waive this contribution, or terminate this contribution requirement by opting out of the retirement system.

3. A county employee who is a member on January 1, 2000, and a county employee who is hired after January 1, 2000, shall not be permitted to opt out of the retirement system; except that, before January 1, 2000, a county employee did have the right to opt out of the retirement system. County employees who exercised this opt-out option must wait three years from the date the opt-out decision was made before becoming a member. After this three-year period has elapsed, the employee shall have a three-month period to opt into the system. If the employee opts into the system, such employee shall be subject to a payroll deduction of two percent, or one percent if the employee is also a member of the LAGERS, of the compensation received from the date the county employee opted out of the system, plus interest equal to the current prime rate plus two percent, to purchase all or part of this period of employment as creditable service. The payroll deduction shall be made in equal monthly installments for a time agreed to by the employee and the board, but in no event longer than four years.

4. An employee may opt into the retirement system, after having opted out, without purchasing any portion of his or her earlier service as creditable service. In such event, the deduction described in subsection 3 of this section shall not be imposed, and the employee shall become vested in the system after eight years of subsequent uninterrupted service.

5. Notwithstanding any other provisions of this section to the contrary, an employee who opted out of the retirement system before January 1, 2000, shall not be permitted to opt back into the system after January 1, 2000, unless the employee opts in, in accordance with the procedures of subsection 3 or 4 of this section, immediately following the expiration of the three-year opt-out period that includes January 1, 2000.

(L. 1994 S.B. 579 § 5, A.L. 1998 H.B. 1599, A.L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 50.1050 Normal annuity, qualifications.

Normal annuity, qualifications.

50.1050. Any member who has attained the age of sixty-two years may retire with a normal annuity with eight or more years of creditable service as a county employee.

(L. 1994 S.B. 579 § 6)



Section 50.1060 Normal annuity, amount, limitation--board to recommend adjustments to formula.

Normal annuity, amount, limitation--board to recommend adjustments to formula.

50.1060. 1. The normal annuity of a retired member who is not a member of LAGERS shall be a monthly benefit equal to the greater of:

(1) Twenty-four dollars multiplied by years of creditable service, up to a maximum of twenty-five years; or

(2) An amount determined according to the formula: the target replacement ratio applicable to the member times the member's average final compensation minus the member's monthly primary Social Security amount and that times the member's years of creditable service, up to a maximum of twenty-five years, divided by twenty-five or ((TRR x AFC) - PSSA) x (CS divided by 25).

2. The normal annuity of a retired member who is also a member of LAGERS shall be sixty-six and two-thirds percent of the normal annuity determined pursuant to subsection 1 of this section.

3. As provided in subsection 1 of section 50.1150, the normal annuity of a member shall not be less than the annuity the member had earned as of the day before January 1, 2000, under the terms of the retirement system in effect on that date.

4. The board may recommend to the general assembly adjustments to the formulas described in this section, provided:

(1) The recommended adjustment to the formula is actuarially feasible; and

(2) The adjustment does not reduce the annuity a member had earned as of the date of the adjustment; provided, however, that the provisions of section 50.1010 apply and the board is authorized to apportion benefits if funds are not available to pay accrued benefits.

(L. 1994 S.B. 579 § 7, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-1-00



Section 50.1070 Increase in benefits, limitation--determination--waiver of increase.

Increase in benefits, limitation--determination--waiver of increase.

50.1070. 1. Each member who retires on, before or after January 1, 2000, shall receive, beginning with the first year after retirement, an increase in the amount of benefits received by the member during the preceding year equal to the increase in the consumer price index calculated in accordance with subsection 2 of this section, provided however that such automatic increase shall not exceed one percent in any year. The total increase in the amount of benefits received pursuant to the provisions of this subsection shall not exceed fifty percent of the initial benefit which the member received upon retirement.

2. For the purposes of this section, any increase in the consumer price index shall be determined by the board in February of each year, based upon the consumer price index for the preceding calendar year over the consumer price index for the calendar year immediately prior thereto. Any increase so determined shall be applied by the board in calculating any benefit increases that become payable pursuant to this section for the twelve-month period beginning with the July first immediately following such determination.

3. Nothing in this section shall be construed to prohibit a member from waiving his or her right to receive an annual increase provided pursuant to this section. The waiver shall be final as to the annual increase waived.

(L. 1994 S.B. 579 § 8, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-1-00



Section 50.1080 What calculators apply.

What calculators apply.

50.1080. For the purpose of calculating benefits of a member, years of service as an employee and twelfths of a year are to be used.

(L. 1994 S.B. 579 § 9)



Section 50.1090 Creditable service--special consultant, duty, compensation--limitation--verification of records--refund of contributions, when.

Creditable service--special consultant, duty, compensation--limitation--verification of records--refund of contributions, when.

50.1090. 1. Unless otherwise provided, a member shall receive creditable service for the member's entire period of service as a county employee. In addition, absences for sickness or injury of less than twelve months shall be counted as creditable service. However, a member who opted out of the retirement system but has rejoined the system shall not receive creditable service for either the period the employee opted out of the system or employment before August 28, 1994, unless the member purchases his or her creditable service in accordance with subsection 3 of section 50.1040.

2. Any county employee as defined in section 50.1000 who was employed on January 1, 1990, and who was not employed on August 28, 1994, and who had prior service as a county employee for at least eight years may apply to the board and shall be made and employed by the board of trustees as a special consultant on the problems of retirement for the remainder of the person's life. Upon request of the board, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation the consultant may elect to become a member of the system and purchase a portion of such prior service as prior creditable service. The election shall be made in writing to the board at the time the person applies to be made a consultant pursuant to the provisions of this subsection. The purchase shall be, for those who are not also members of the local government employees' retirement system, at the rate of three percent of the retiring member's average final compensation times the number of years purchased. The purchase for those who are also members of the local government employees' retirement system will be at the rate of two percent of the retiring member's average final compensation times the number of years purchased. Fifty percent of the purchase of prior creditable service shall be made prior to receiving retirement benefits and the balance may be in one lump sum payment at the time of application for appointment as a consultant or may be deducted in equal monthly installments from the retirement benefits paid to the consultant over a period of years to be agreed upon by the consultant and the board but not to exceed four years. If the consultant dies prior to payment of the full amount due, no further payment shall be due and the surviving spouse of the deceased shall receive the benefits required pursuant to the provisions of sections 50.1000 to 50.1300.

3. The provisions of this section shall not be construed as authorizing or permitting the accumulation of prior creditable service to an extent that a retired member would receive or be eligible to receive benefits in excess of those permitted for qualifying public retirement plans pursuant to federal tax law.

4. The county employees' retirement system shall be responsible for verifying all members' records with those of the local government employees' retirement systems and with any other applicable plans to ensure compliance with 26 U.S.C. Section 415.

5. Before January 1, 2000, an employee's creditable service did not include the employee's prior service unless it was purchased in accordance with the provisions of this section in effect before January 1, 2000. Since, on or after January 1, 2000, a county employee's prior service is included in creditable service, an active employee who is a member of the retirement system may request the refund of any voluntary early buyback contribution made to purchase prior service in accordance with procedures to be established by the board. The refund shall not apply to contributions made in accordance with section 50.1040, whether made before, on or after January 1, 2000, or with this section in effect before January 1, 2000.

(L. 1994 S.B. 579 § 10, A.L. 1998 H.B. 1599, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-1-00



Section 50.1100 Retirement, application, payment of annuity, restriction--exception, part-time work for county member may receive annuity, part-time work not to affect annuity.

Retirement, application, payment of annuity, restriction--exception, part-time work for county member may receive annuity, part-time work not to affect annuity.

50.1100. Any member may retire at any time after the end of the month during which the member becomes eligible to retire pursuant to the provisions of section 50.1050, and upon the member's submission of a written application to the board setting forth at what time, not less than thirty days nor more than ninety days subsequent to the execution and filing of the application, the member desires to be retired. The payment of the annuity shall begin as of the first day of the calendar month coincident with or next following the date specified by the member, but shall begin no later than the required beginning date. Notwithstanding the member's eligibility, no member shall receive such annuity while serving as an employee of the county; except that, a member may work as an employee of the county for less than one thousand hours in a calendar year and be eligible to receive the annuity. Such part-time service shall not increase or change the member's annuity.

(L. 1994 S.B. 579 § 11, A.L. 1998 H.B. 1599, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-1-00



Section 50.1110 Options in lieu of normal annuity, election--survivorship benefit.

Options in lieu of normal annuity, election--survivorship benefit.

50.1110. 1. The normal annuity of a member shall be paid to a member during his or her lifetime. Upon the member's death no further payments shall be made.

2. In lieu of the normal annuity otherwise payable to a member, the member may elect in the member's application for retirement to receive the actuarial equivalent of the member's normal annuity in reduced monthly payments for life during retirement with the provision that upon the member's death, either one hundred percent, seventy-five percent or fifty percent of the reduced normal annuity, as elected by the member, shall be continued throughout the life of and paid to the member's beneficiary.

3. The election may be made only in the application for retirement and such application shall be filed prior to the date on which the retirement of the member is to be effective. A member shall not be permitted to change the form of benefit elected or the designated beneficiary after benefits commence to him, even if the designated beneficiary dies before the member.

4. If a member dies after completing eight or more years of creditable service, the surviving spouse shall be entitled to survivorship benefits under the fifty-percent annuity option as set forth in this section. If the member was age sixty-two or older at death, the surviving spouse's benefit will commence the first day of the month following the member's death. If the member was under age sixty-two at death, the surviving spouse's benefits will commence on the first day of the month following the date the member would have attained age sixty-two had the member lived. Alternatively, the surviving spouse may elect to receive the actuarial equivalent benefit payable on the first day of any month following the date of the member's death and prior to the date the member would have attained age sixty-two, reduced for early commencement.

5. Actuarial equivalence shall be determined in accordance with assumptions adopted by the board after consulting with the actuary of the retirement system.

6. If a member dies prior to retirement and after completing eight or more years of* service and there is no surviving spouse, the member's designated beneficiary shall be entitled to receive a refund of the member's contributions under section 50.1040. If there is no designated beneficiary, the contributions shall be paid to the member's estate.

(L. 1994 S.B. 579 § 12, A.L. 1995 H.B. 260, et al., A.L. 1998 H.B. 1599, A.L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2004 H.B. 795, et al.)

*Word "of" does not appear in original rolls.



Section 50.1120 Death of beneficiary, reversion of normal annuity.

Death of beneficiary, reversion of normal annuity.

50.1120. In the event a member has chosen an optional form of payment as provided in subsection 2 of section 50.1110 which provides for a continuing payment to a beneficiary after the death of the member in which the member received a reduced annuity during his or her lifetime and the member's beneficiary precedes the member in death, the member's benefit shall revert, effective the next month following the death of the member's beneficiary, to an amount equal to his or her normal annuity at the time of retirement plus any cost-of-living or other increases that the member may have received prior to the member's beneficiary's death.

(L. 1994 S.B. 579 § 13, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-1-00



Section 50.1130 Death benefit.

Death benefit.

50.1130. 1. Notwithstanding the provisions of section 50.1150 to the contrary, a death benefit of ten thousand dollars and, in the case of an active member who dies after December 31, 2002, and before becoming vested, an amount equal to the amount of the member's accumulated contributions standing to his or her credit in the fund shall be paid to the designated beneficiary of every active member upon his or her death or, if the member fails to designate a beneficiary, then to the member's surviving spouse or, if there is no spouse, then in equal shares to the member's surviving children. If there is neither a surviving spouse or surviving children, then the benefit shall be paid to the active member's estate.

2. If the member executes a beneficiary designation form and lists more than one beneficiary but fails to list the percentage of benefit that each beneficiary should receive, then the benefit shall be divided equally among the named beneficiaries.

(L. 1994 S.B. 579 § 14, A.L. 1997 S.B. 194, A.L. 2012 S.B. 625)



Section 50.1140 Termination of employment, forfeit of rights, refund--deferred annuity permanent, when--payment of accumulated contributions--restoration of creditable service.

Termination of employment, forfeit of rights, refund--deferred annuity permanent, when--payment of accumulated contributions--restoration of creditable service.

50.1140. 1. Upon termination of employment, any member with less than eight years of creditable service shall forfeit all rights in the fund, including the member's accrued creditable service as of the date of the member's termination of employment, but may receive any refund of contributions to which the member is entitled pursuant to subsection 3 of this section or subsection 1 of section 50.1130.

2. A member who terminates employment with at least eight years of creditable service shall be entitled to an annuity from the fund, determined in accordance with the formula described in section 50.1060. The member may elect to defer the receipt of his or her annuity, until the member's attainment of age sixty-two, or the member may elect to begin receiving his or her annuity on the first day of any month following the later of the date of termination of employment or age fifty-five. If the member begins receiving an annuity before age sixty-two and termination of employment occurs on or after age fifty-five, the annuity shall be reduced by four-tenths of one percent for each month the commencement date of the annuity precedes age sixty-two, and an additional three-tenths of one percent for each month the commencement date of the annuity precedes age sixty.

3. In the event a member ceases to be a member other than by death before the date the member becomes vested in the system, the member shall be paid, upon his or her written application filed with the board, the member's accumulated contributions standing to his or her credit in the members' deposit fund.

4. A former member who has forfeited creditable service may have the creditable service restored by again becoming an employee, completing a total of eight years of uninterrupted creditable service, and purchasing the forfeited service by paying into the fund the forfeited amount previously refunded to the participant or credited to the participant's county plus interest equal to the current prime rate plus two percent.

(L. 1994 S.B. 579 § 15, A.L. 1998 H.B. 1599, A.L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2004 H.B. 795, et al., A.L. 2012 S.B. 625)



Section 50.1150 Law not to affect certain rights--discrimination prohibited.

Law not to affect certain rights--discrimination prohibited.

50.1150. 1. No alteration, amendment or repeal of the provisions of sections 50.1000 to 50.1300 shall affect the then existing rights of members and beneficiaries, but shall be effective only as to rights which would otherwise accrue pursuant to sections 50.1000 to 50.1300 as a result of services rendered by an employee after such alteration, amendment or repeal.

2. No membership or benefits pursuant to the provisions of sections 50.1000 to 50.1300 shall be denied to any employee or spouse, other than the limitations provided in sections 50.1000 to 50.1300, because of age, sex, race, national origin or religious beliefs.

3. The provisions of sections 50.1000 to 50.1300 shall be administered in accordance with the Uniformed Services Employment and Reemployment Rights Act of 1994.

(L. 1994 S.B. 579 § 16, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-1-00



Section 50.1160 Effect upon eligibility for other retirement systems.

Effect upon eligibility for other retirement systems.

50.1160. The benefits provided for by sections 50.1000 to 50.1300 shall in no way affect any person's eligibility for retirement benefits pursuant to LAGERS, or any other federal, state or local government retirement or pension system, or in any way have the effect of reducing retirement benefits in such systems, or reducing compensation or mileage reimbursement of employees, anything to the contrary notwithstanding.

(L. 1994 S.B. 579 § 17, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-1-00



Section 50.1170 Applicability.

Applicability.

50.1170. Unless otherwise specifically provided in sections 50.1000 to 50.1300, the provisions of sections 50.1000 to 50.1200 in effect before January 1, 2000, shall apply to any county employee whose employment terminates before January 1, 2000. The provisions of sections 50.1000 to 50.1300, as amended, shall apply to any county employee whose employment terminates on or after January 1, 2000.

(L. 1994 S.B. 579 § 18, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-1-00



Section 50.1175 Pension benefits and retirement allowances, exempt from attachment, garnishment and other processes--exception, child support and maintenance.

Pension benefits and retirement allowances, exempt from attachment, garnishment and other processes--exception, child support and maintenance.

50.1175. The right of a person to an annuity, pension benefit, funds, retirement allowance, right to a return on accumulated contributions, allowance options, property, or right created by or accrued, accruing or paid to any person pursuant to sections 50.1000 to 50.1300, including any defined contribution account created pursuant to sections 50.1210 to 50.1260 and any deferred compensation plan created pursuant to section 50.1300 shall not be subject to execution, garnishment, attachment, writ of sequestration, the operation of bankruptcy or insolvency laws, a qualified domestic relations order as defined in 26 U.S.C. Section 414(p) or 29 U.S.C. Section 1056(d), or any other domestic relations order or to any other claim or process of law whatsoever except for the collection of child support and maintenance after a member begins receiving payments, and shall be unassignable except as specifically provided in sections 50.1000 to 50.1300.

(L. 2000 H.B. 1808)

Effective 7-1-00



Section 50.1180 Law not to apply to certain political subdivisions.

Law not to apply to certain political subdivisions.

50.1180. Sections 50.1000 to 50.1300 shall not apply to counties of the first classification with a charter form of government or to a city not within a county. No employee in a county which accrues benefits pursuant to sections 50.1000 to 50.1300 shall lose any of those benefits accrued because the county where the employee serves or served subsequently adopts a charter or constitutional form of government and the county shall continue to assess and collect all fees and penalties provided pursuant to law to fund the county employees' retirement fund.

(L. 1994 S.B. 579 § 19, A.L. 1997 S.B. 194, A.L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-1-00



Section 50.1190 Recorder of deeds, extra fees, deposit.

Recorder of deeds, extra fees, deposit.

50.1190. In addition to the fees collected under chapter 59, the county recorder of deeds in all counties, except in counties of the first classification having a charter form of government and any city not within a county, shall collect a six-dollar fee on all documents recorded or filed. The recorder shall transfer monthly all such fees and interest to the county treasurer. The treasurer shall forthwith transmit such fees and interest to the board for deposit in the county employees' retirement fund.

(L. 1994 S.B. 579 § 20)



Section 50.1200 Ex officio collector, fees, deposit.

Ex officio collector, fees, deposit.

50.1200. In addition to the two percent commission collected on all delinquent and back taxes by any county ex officio collector under the provisions of chapter 54, such ex officio collector shall collect an additional three percent fee on all delinquent and back taxes and these additional fees shall be transmitted monthly to the board for deposit in the county employees' retirement fund.

(L. 1994 S.B. 579 § 21)



Section 50.1210 Contribution accounts established, board and nonLAGERS members to contribute to accounts.

Contribution accounts established, board and nonLAGERS members to contribute to accounts.

50.1210. Effective with calendar years ending after January 1, 2000, the board shall make contributions to defined contribution accounts established on behalf of members of the retirement system. In addition, members of the retirement system who are not members of LAGERS shall contribute to this defined contribution program. The board's contributions shall be made from the revenues described in subsections 1 and 3 of section 50.1020, and sections 50.1190 and 50.1200, but only if it is determined that the entire amount of such revenues need not be contributed to the retirement system described in sections 50.1000 to 50.1200 in order to keep such retirement system actuarially sound. The provisions of sections 50.1220 to 50.1260 shall apply exclusively to the program described in this section.

(L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-1-00



Section 50.1220 NonLAGERS member contribution, amount.

NonLAGERS member contribution, amount.

50.1220. Each employee who is not a member of LAGERS shall make a contribution of seven-tenths of one percent of his or her compensation to a defined contribution account established on the employee's behalf. This contribution shall be made by payroll deduction.

(L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-1-00



Section 50.1230 Matching contributions by board, when, rules--matching contributions by county, when.

Matching contributions by board, when, rules--matching contributions by county, when.

50.1230. 1. The board, in its sole discretion, shall determine if it will make matching contributions for a calendar year and the aggregate amount of the contribution. Each member who makes contributions to the deferred compensation program described in section 50.1300 during the calendar year for which the contribution is made shall be eligible to receive an allocation of this contribution. Generally, the board shall allocate matching contributions pro rata, on the basis of a member's contributions to the deferred compensation program described in section 50.1300. However, the board shall follow these rules in making this allocation:

(1) Board matching contributions allocated to a member who is not a member of LAGERS shall not exceed the lesser of (i) three percent of such nonLAGERS member's compensation for the calendar year or (ii) fifty percent of such nonLAGERS member's contributions to the deferred compensation program described in section 50.1300;

(2) Board matching contributions allocated to a member who is a member of LAGERS shall not exceed the lesser of (i) one and one-half percent of such member's compensation for the calendar year or (ii) twenty-five percent of such member's contributions to the deferred compensation program described in section 50.1300;

(3) The board shall set a specific matching percentage for each calendar year. Unless otherwise provided in subdivision (1) of this subsection, the matching contribution allocated to a nonLAGERS member shall be such matching percentage, multiplied by the member's contributions to the deferred compensation program for the calendar year. Unless otherwise provided in subdivision (2) of this subsection, the board matching contribution allocated to a member who is also a LAGERS member shall be one-half of the matching percentage, multiplied by the member's contributions to the deferred compensation program for the calendar year.

2. In addition to matching contributions made by the board pursuant to the aforementioned criteria, a county shall also be entitled to make matching contributions to defined contribution accounts of members employed by such county in accordance with the rules and regulations formulated and adopted by the board from time to time.

(L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2001 S.B. 274)

Effective 1-01-02



Section 50.1240 Bookkeeping account established.

Bookkeeping account established.

50.1240. The contributions allocated to a member in accordance with sections 50.1220 and 50.1230 shall be deposited in a bookkeeping account established on the member's behalf. This account shall be held as part of the funds of the Missouri county employees' retirement fund described in subdivision (13) of section 50.1000 and shall share in the gains and losses of this retirement system. A member's matching account shall be valued as of the last day of each calendar year quarter.

(L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-1-00



Section 50.1250 Forfeiture of contributions, when--reversion of forfeitures--distribution of contribution account, when--death of a member, effect of.

Forfeiture of contributions, when--reversion of forfeitures--distribution of contribution account, when--death of a member, effect of.

50.1250. 1. If a member has less than five years of creditable service upon termination of employment, the member shall forfeit the portion of his or her defined contribution account attributable to board matching contributions or county matching contributions pursuant to section 50.1230. The proceeds of such forfeiture shall be applied towards matching contributions made by the board for the calendar year in which the forfeiture occurs. If the board does not approve a matching contribution, then forfeitures shall revert to the county employees' retirement fund. The proceeds of such forfeiture with respect to county matching contributions shall be applied toward matching contributions made by the respective county in accordance with rules prescribed by the board.

2. A member shall be eligible to receive a distribution of the member's defined contribution account in such form selected by the member as permitted under and in accordance with the rules and regulations formulated and adopted by the board from time to time, and commencing as soon as administratively feasible following separation from service, unless the member elects to receive the account balance at a later time, but no later than his or her required beginning date. Notwithstanding the foregoing, if the value of a member's defined contribution account balance is one thousand dollars or less at the time of the member's separation from service, without respect to any board-matching contributions or employer-matching contribution which might be allocated following the member's separation from service, then his or her defined contribution account shall be distributed to the member in a single sum as soon as administratively feasible following his or her separation from service. The amount of the distribution shall be the amount determined as of the valuation date described in section 50.1240, if the member has at least five years of creditable service. If the member has less than five years of creditable service upon his or her separation from service, then the amount of the distribution shall equal the portion of the member's defined contribution account attributable to the member's seed contributions pursuant to section 50.1220, if any, determined as of the valuation date.

3. If the member dies before receiving the member's account balance, the member's designated beneficiary shall receive the member's defined contribution account balance, as determined as of the immediately preceding valuation date, in a single sum. The member's beneficiary shall be his or her spouse, if married, or his or her estate, if not married, unless the member designates an alternative beneficiary in accordance with procedures established by the board.

(L. 1999 S.B. 308 & 314 merged with S.B. 467, A.L. 2001 S.B. 274, A.L. 2004 H.B. 795, et al., A.L. 2007 S.B. 22 merged with S.B. 406)



Section 50.1260 Direct rollover permitted, when.

Direct rollover permitted, when.

50.1260. 1. A distributee may elect to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

2. An eligible rollover distribution is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include any distribution that is one of a series of substantially equal periodic payments, not less frequently than annually, made for the life, or life expectancy, of the distributee or the joint lives, or joint life expectancy, of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more; any distribution to the extent such distribution is required pursuant to 26 U.S.C. 401(a)(9); and the portion of any distribution that is not includable in gross income, determined without regard to the exclusion for net unrealized appreciation with respect to employer securities.

3. An eligible retirement plan is an individual retirement account, an individual retirement annuity, an annuity plan described in 26 U.S.C. 403(a), or a qualified trust described in 26 U.S.C. 401(a) that accepts the distributee's eligible rollover distribution. However, in the case of an eligible rollover distribution to the surviving spouse, an eligible retirement plan is an individual retirement account or individual retirement annuity.

4. A distributee includes a member, the member's surviving spouse and the member's former spouse who is the alternate payee pursuant to a qualified domestic relations order.

5. A direct rollover is a payment made, in accordance with the provisions of section 50.1250, to the eligible retirement plan specified by the distributee.

6. A distributee may elect a complete direct rollover with respect to all of the distribution or a partial direct rollover with respect to a portion of the distribution with the remainder paid directly to the distributee. The amount of a partial direct rollover must be at least five hundred dollars.

7. A distributee who does not make any election shall be deemed to have rejected the direct rollover option.

8. A distribution of less than two hundred dollars that otherwise would be an eligible rollover distribution shall not be an eligible rollover distribution if it is reasonable to expect that all such distributions to the distributee from the plan during the same calendar year will not exceed two hundred dollars.

(L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-1-00



Section 50.1300 Deferred compensation plan authorized--consolidation permitted, when.

Deferred compensation plan authorized--consolidation permitted, when.

50.1300. The board is authorized to develop and adopt a deferred compensation plan that benefits county employees covered by the retirement system, and those employees who have opted out of such system, and meets the requirements of 26 U.S.C. 457. Any deferred compensation plan sponsored by a county that participates in the retirement system shall be eligible for consolidation with the plan adopted by the board within a reasonable time of this adoption.

(L. 1999 S.B. 308 & 314 merged with S.B. 467)

Effective 1-1-00






Chapter 51 County Clerks

Section 51.010 Office of county clerk created.

Office of county clerk created.

51.010. In each county of this state there shall be an office of clerk of the county commission to be styled "The Office of the Clerk of the County Commission".

(L. 1945 p. 653 § 1)



Section 51.020 Election--term of office--commissioned by governor.

Election--term of office--commissioned by governor.

51.020. At the general election in the year 1946, and every four years thereafter, the voters of the county at large in each county in this state shall elect a clerk of the county commission, who shall be commissioned by the governor and who shall hold his office for a term of four years and until his successor is duly elected or appointed and qualified. Each clerk of the county commission shall enter upon the duties of his office on the first day of January next after his election.

(L. 1945 p. 653 § 2, A.L. 1959 S.B. 63, A.L. 1978 H.B. 971)



Section 51.030 Certificate of election recorded.

Certificate of election recorded.

51.030. The certificate of election with the oath or affirmation of office of such clerk endorsed thereon, shall be recorded in the office of the recorder of the county before any other duty of his office is discharged.

(RSMo 1939 § 13288, A.L. 1945 p. 653 § 5, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 11669; 1919 § 2115; 1909 § 2678



Section 51.040 Certificate of election to be deposited with secretary of state.

Certificate of election to be deposited with secretary of state.

51.040. The certificate of election of the clerk of the county commission, signed by the presiding commissioner of the county commission, or by the chairman of the board, or boards, of election commissioners, as the case may be, and the bond of the clerk of the county commission, with the approval of the commission or commissioners endorsed thereon, shall be deposited in the office of the secretary of state.

(RSMo 1939 § 13287, A.L. 1945 p. 653 § 6)

Prior revisions: 1929 § 11668; 1919 § 2114; 1909 § 2677



Section 51.050 Qualifications.

Qualifications.

51.050. No person shall be elected or appointed clerk of the county commission unless such person be a citizen of the United States, over the age of twenty-one years, and shall have resided within the state one whole year, and within the county for which the person is elected one year just prior to such person's election; and every clerk shall after the election continue to reside within the county for which such person is clerk.

(RSMo 1939 § 13269, A.L. 1945 p. 653 § 3, A.L. 2011 H.B. 186)

Prior revisions: 1929 § 11650; 1919 § 2096; 1909 § 2661



Section 51.060 Oath of office.

Oath of office.

51.060. Before taking office every clerk of the county commission shall take and subscribe an oath or affirmation that he will support the Constitution of the United States and of the state of Missouri, and demean himself faithfully in office.

(L. 1945 p. 653 § 7)



Section 51.070 Bond.

Bond.

51.070. Every clerk of the county commission, before entering upon the duties of his office, shall enter into bond, payable to the state of Missouri, with good and sufficient sureties, who are residents of the county for which the clerk is elected or appointed, or with a surety company as provided by the laws of this state. The bond shall be for a sum not less than five thousand dollars, the amount to be fixed and the bond to be approved by the county commission of which he is clerk, or by a majority of the commissioners of the commission. The bond shall be conditioned that he will faithfully perform the duties of his office, and pay over all moneys which come to his hands by virtue of his office, and that he, his executors or administrators will deliver to his successor, safe and undefaced, all books, records, papers, seals, apparatus and furniture belonging to his office.

(RSMo 1939 § 13285, A.L. 1945 p. 653 § 8, A.L. 1959 S.B. 63)

Prior revisions: 1929 § 11666; 1919 § 2112; 1909 § 2675

CROSS REFERENCE:

Official bonds of county officers, generally, Chap. 107



Section 51.080 Commission may require new bond--penalty for failure to give such bond.

Commission may require new bond--penalty for failure to give such bond.

51.080. If, at any time, the county commission is satisfied that any surety on the official bond of the clerk of the commission is a nonresident of the county in which the clerk is acting, is deceased or insolvent, or for any other reason is insufficient, or in danger of becoming insufficient, or that the penalty of the bond of the clerk is not sufficiently large, it shall cause the clerk to enter into a new bond with sufficient security, which shall be deposited in the office of the secretary of state. If any clerk fails to give the bond within thirty days after he is required by the commission to do so, his office shall be vacated and a successor appointed.

(RSMo 1939 § 13289, A.L. 1945 p. 653 § 9, A.L. 1959 S.B. 63)

Prior revisions: 1929 § 11670; 1919 § 2116; 1909 § 2679



Section 51.090 Vacancy filled by governor.

Vacancy filled by governor.

51.090. When any vacancy shall occur in the office of clerk of the county commission by death, resignation, removal, refusal to act, or otherwise, it shall be the duty of the governor to fill such vacancy by appointing some eligible person to said office, who shall discharge the duties thereof until the next general election, at which time a clerk shall be chosen for the remainder of the term, who shall hold his office until his successor is duly elected or appointed and qualified, unless sooner removed.

(RSMo 1939 § 13284, A.L. 1945 p. 653 § 4)

Prior revisions: 1929 § 11665; 1919 § 2111; 1909 § 2674



Section 51.100 Location of office.

Location of office.

51.100. Each clerk of the county commission shall keep his office at such place or places as the county commission shall direct, not more than two hundred yards from the courthouse or permanent meeting place of the county commission of which he is clerk, and there shall keep the records, papers, seal and property of his office and transact his official business.

(RSMo 1939 § 13293, A.L. 1945 p. 653 § 24, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 11674; 1919 § 2120; 1909 § 2683



Section 51.110 Branch clerk's office, where.

Branch clerk's office, where.

51.110. In all counties in this state now containing or that may hereafter contain seventy-five thousand inhabitants or more, and where county commissions are now or may hereafter be held at more places than one, and at places other than the county seat, said commissions shall establish a branch county clerk's office at such place, where all the records and proceedings at such place shall be safely kept and preserved, and all acts done and performed at such place shall have the same force and effect as if done at the county seat.

(RSMo 1939 § 2486)

Prior revisions: 1929 § 2084; 1919 § 2580; 1909 § 4087



Section 51.120 Duties.

Duties.

51.120. Every clerk of a county commission shall keep an accurate record of the orders, rules, and proceedings of the county commission, and shall make a complete alphabetical index thereto; issue and attest all process, when required by law, and affix the seal of his office thereto; keep an accurate account of all moneys coming into his hands on account of fees, costs or otherwise, and punctually pay over the same to the persons entitled thereto; provided, that when the clerk of the circuit court of his county is a party, plaintiff or defendant, to a suit or action, the writ of summons and all other process relating thereto shall be issued by the clerk of the county commission, the reason therefor being noted on said process, and said clerk of the county commission shall, on the trial of such cause, act as temporary clerk of the circuit court and otherwise perform all the duties of the clerk of the circuit court.

(RSMo 1939 § 13295, A.L. 1945 p. 653 § 10)

Prior revisions: 1929 § 11676; 1919 § 2122; 1909 § 2685



Section 51.121 County clerk to inspect precincts, report required, when required.

County clerk to inspect precincts, report required, when required.

51.121. In any county of the first class not having a charter form of government, and all counties of the second, third or fourth class, the county clerk shall annually, on or before May tenth, inspect all voting precincts in the county, review the described boundary lines, and survey the number of voters in each precinct measured by the vote at the last preceding presidential election, and within thirty days after the conclusion of such inspection, present a signed report to the county commission and the county chairman of the two political parties receiving the largest number of votes in the last presidential election, detailing changes, alterations, and additions which appear to be necessary for the convenience of the voters.

(L. 1969 S.B. 13 § 1, A.L. 1973 H.B. 667, A.L. 1975 H.B. 945)



Section 51.122 Clerk to assist in preparation of gas tax refund forms, when--report on federal funds received, required.

Clerk to assist in preparation of gas tax refund forms, when--report on federal funds received, required.

51.122. The clerk of the county commission of each county of the second, third or fourth class shall assist in the preparation of gas tax refund forms when requested by residents of the county, and shall file an annual report with the county commission on or before December thirty-first of each year of all federal revenue funds received from any federal agency of the United States during such year and file a copy of any other reports with the county commission required to be filed with any federal agency necessary for the county or county commission to receive any federal revenue sharing funds, or any other federal funds from the United States government or any agency thereof; provided, however, that sections 51.122 and 51.305 shall not apply to any county of the second class which has an assessed valuation in excess of three hundred million dollars on August 13, 1974.

(L. 1974 H.B. 899 § 1)



Section 51.130 To keep official commission reports.

To keep official commission reports.

51.130. It shall be the duty of the clerk of the county commission to keep in his office a catalogue of all reports of the supreme court and the court of appeals belonging to his office, and he shall deliver or account to his successor in office for all such law reports; and upon failure to so deliver the same, the prosecuting attorney of the county shall institute a suit to the use of the county to which the reports belong against the clerk, or on the bond of the clerk, and in case of recovery in such suit, recovery shall be for three times the value of the reports that the clerk shall have failed to deliver.

(RSMo 1939 § 2098, A.L. 1945 p. 653 § 11, A.L. 1973 S.B. 263)

Prior revisions: 1929 § 1936; 1919 § 2434; 1909 § 3954



Section 51.135 County clerk to provide list of local option laws in effect in county.

County clerk to provide list of local option laws in effect in county.

51.135. 1. In addition to his other duties provided by law, the clerk of each county commission in this state shall provide the revisor of statutes with a complete list setting forth each Missouri statute, commonly known as a local option law, which is in effect in his county by reason of its provisions having been adopted by a vote of the people of that county.

2. The original list shall be mailed by certified mail to the revisor of statutes before July 1, 1966, and thereafter the clerk of the county commission of each county shall promptly notify the revisor by certified mail upon adoption by a vote of the people of his county of the provisions of any such statute.

(L. 1965 p. 161 § 1)



Section 51.140 May administer oaths and affirmations.

May administer oaths and affirmations.

51.140. The clerk of the county commission shall have power and is authorized to administer oaths and affirmations in all matters and proceedings incident to the exercise of the powers and duties of his office, and incident to the powers and proceedings of the county commission of which he is clerk; and shall have power and authority to administer oaths and affirmations, and to take and certify depositions within the respective counties in all cases where oaths or affirmations are required by law to be administered. And, when required, he shall affix thereto his jurat and the seal of the county commission of which he is clerk.

(RSMo 1939 § 1884, A.L. 1945 p. 653 § 12)

Prior revisions: 1929 § 1720; 1919 § 5407; 1909 § 6351



Section 51.150 County clerk to keep accounts and issue warrants--file salary and fee lists--penalty for failure.

County clerk to keep accounts and issue warrants--file salary and fee lists--penalty for failure.

51.150. 1. It shall be the duty of the clerk of the county commission:

(1) To keep regular accounts between the treasurer and the county, charging him therein with all moneys paid into the treasury, and crediting him with the amount he may have disbursed between the periods of his respective settlements with the commission;

(2) To keep just accounts between the county and all persons, bodies politic and corporate, chargeable with moneys payable into the county treasury, or that may become entitled to receive moneys therefrom;

(3) To file and preserve in his office all accounts, vouchers and other papers pertaining to the settlement of any account to which the county shall be a party, copies whereof, certified under the hand and seal of the clerk, shall be admitted in evidence in all courts of law and elsewhere;

(4) To issue warrants on the treasury for all moneys ordered to be paid by the commission, keep an abstract thereof, present it to the county commission at every regular term, balance and exhibit the accounts kept by him as often as required by the commission, and keep his books and papers at all times ready for the inspection of the commission, or any commissioner thereof;

(5) To compile and keep a list of all salaries and nonaccountable fees received by each elected county official by virtue of his office for each calendar year. The source of each fee shall be itemized, the amount of mileage allowance received shall be reported, and the total fees less expenses shall be shown. Each elected official shall certify and give all of the aforesaid information under oath by affidavit on his office to the clerk of the county commission on or before February fifteenth of each year for the preceding calendar year and any official who fails to do so shall not receive any remuneration for his services until he complies with this provision; the county commission shall not order and the county clerk shall not issue a warrant for disbursement of any money to any elected county official who has not filed his report as provided in this section;

(6) To file a certified list of all salaries and nonaccountable fees received by each elected county official by virtue of his office for the preceding calendar year before March first with the secretary of state and any county clerk who fails to do so shall not receive any remuneration for his services until he complies with this subdivision.

2. The secretary of state shall prepare and distribute to each county clerk of the state not later than January fifteenth of each year a standardized form, with instructions, on which each county official shall file his report. Failure to receive such forms shall not excuse any county official from filing the information as required by this section.

(RSMo 1939 § 13823, A.L. 1963 p. 109, A.L. 1965 p. 162)

Prior revisions: 1929 § 12161; 1919 § 9559; 1909 § 3780

CROSS REFERENCE:

County clerk ex officio budget officer, when, 50.530



Section 51.153 County clerk to assist assessor (second class counties).

County clerk to assist assessor (second class counties).

51.153. The county clerk in counties of the second class shall assist the county assessor in abstracting information on personal property assessment lists as to the number of each and every item of personal tangible property for certification to the county commission on or before June first of each year.

(L. 1965 p. 150 § 2)



Section 51.163 Report of county clerk to state board of education.

Report of county clerk to state board of education.

51.163. Each county clerk, on or before the thirtieth day of June, annually, shall make out and transmit to the state board of education, at Jefferson City, a report of school districts in his county made by him according to the form prescribed by the state board of education; such report to include the amount of income of the school funds of the county, the amount realized from taxes collected therein, the amount of replacement tax under section 6(2) of article X of the Constitution of Missouri and the assessed valuation of each district within the county by the categories specified in section 137.115.

(L. 1963 p. 200 § 15-1, A.L. 1977 H.B. 130, A.L. 1986 S.B. 707)

(Source: RSMo 1959 § 165.090)

Effective 6-27-86



Section 51.165 Social Security contributions and records--duties.

Social Security contributions and records--duties.

51.165. In all counties of class three and four which shall enter into an agreement with the state agency to place county employees under the Federal Social Security Act in accordance with the provisions of sections 105.300 to 105.440, it shall be the duty of the county clerk to keep necessary records, collect contributions of county employees and remit the same to the state agency, and do all other administrative acts required by the agreement or by ruling of the federal or state agency in order to carry out the purposes of the aforesaid law.

(L. 1951 p. 405 § 51.415, A.L. 1959 S.B. 63)



Section 51.280 County clerks, duties, compensation (certain first class counties).

County clerks, duties, compensation (certain first class counties).

51.280. In all first class counties not having a charter form of government, the clerk of the county commission shall prepare and issue all county licenses established by law, and collect the county fees therefor and remit the same to the county treasury, and he shall receive and retain no fees, compensation or emoluments of whatever nature for the performance of any official duty other than the compensation prescribed by section 51.281.

(L. 1945 p. 574 §§ 2, 3, A. 1949 H.C.S. H.B. 2008, 2009, A.L. 1963 p. 110, A.L. 1971 H.B. 484, A.L. 1973 H.B. 667, A.L. 1978 S.B. 775, A.L. 1987 S.B. 65, et al.)

Effective 1-1-88



Section 51.281 Compensation of certain county clerks--training program, attendance required, when, expenses, compensation--certain fees may be retained (second, third and fourth class counties).

Compensation of certain county clerks--training program, attendance required, when, expenses, compensation--certain fees may be retained (second, third and fourth class counties).

51.281. 1. The county clerk in any county, other than in a first classification county, shall receive an annual salary computed as set forth in the following schedule. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of clerk on January 1, 1997.

Assessed Valuation Salary

$ 18,000,000 to 40,999,999 $29,000

41,000,000 to 53,999,999 30,000

54,000,000 to 65,999,999 32,000

66,000,000 to 85,999,999 34,000

86,000,000 to 99,999,999 36,000 100,000,000 to 130,999,999 38,000 131,000,000 to 159,999,999 40,000 160,000,000 to 189,999,999 41,000 190,000,000 to 249,999,999 41,500 250,000,000 to 299,999,999 43,000 300,000,000 or more 45,000

2. Two thousand dollars of the salary authorized in this section shall be payable to the clerk only if the clerk has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the clerk's office when approved by a professional association of the county clerks of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each clerk who completes the training program and shall send a list of certified clerks to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county clerk in the same manner as other expenses as may be appropriated for that purpose.

3. The county clerk may retain any fees to which he is entitled for services performed in the issuance of fish and game licenses or permits.

4. The county clerk in any county, other than a first classification charter county or a first classification county not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, shall not, except upon two-thirds vote of all the members of the salary commission, receive an annual compensation in an amount less than the total compensation being received for the office of county clerk in the particular county for services rendered or performed on the date the salary commission votes.

(L. 1987 S.B. 65, et al. § 1, A.L. 1988 S.B. 431, A.L. 1997 S.B. 11)

CROSS REFERENCE:

Compensation in certain first classification counties, 50.343



Section 51.282 Compensation of certain county clerks--training program, attendance required, when, expenses, compensation--certain fees may be retained (Clay County).

Compensation of certain county clerks--training program, attendance required, when, expenses, compensation--certain fees may be retained (Clay County).

51.282. 1. The county clerk in any county of the first class not having a charter form of government and which contains a portion of a city with a population of three hundred thousand or more shall receive an annual salary computed on an assessed valuation basis as set forth in the following schedule. Except as provided in section 50.333, the amount provided by this section shall be the total compensation for all services performed by such clerk. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall not permit or require a reduction in the amount of compensation received by any person holding the office of clerk on January 1, 1988.

Assessed Valuation Salary Less than $25,000,000 $26,500 25,000,001 to 50,000,000 27,500 50,000,001 to 75,000,000 28,500 75,000,001 to 100,000,000 29,500 100,000,001 to 125,000,000 30,500 125,000,001 to 150,000,000 31,500 150,000,001 to 200,000,000 32,500 200,000,001 to 300,000,000 33,500 300,000,001 to 400,000,000 34,500 400,000,001 to 500,000,000 36,500 500,000,001 to 750,000,000 39,500 750,000,001 to 1,000,000,000 41,500 1,000,000,001 or more 42,500

2. Two thousand dollars of the salary authorized in this section shall be payable to the clerk only if he has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the clerk's office when approved by a professional association of the county clerks of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each clerk who completes the training program and shall send a list of certified clerks to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county clerk in the same manner as other expenses as may be appropriated for that purpose.

3. The salary provided in this section shall be the total compensation received by the county clerk, except that he may retain any fees to which he is entitled for services performed in the issuance of fish and game licenses or permits.

(L. 1988 S.B. 431)

Effective 5-13-88

CROSS REFERENCE:

Compensation in certain first classification counties, 50.343



Section 51.286 Deputies and assistants, compensation (third class counties).

Deputies and assistants, compensation (third class counties).

51.286. 1. The clerk of the county commission in each county of the third class is entitled to employ deputies and assistants and for the deputies and assistants, is allowed not less than the amount allowed in 1994.

2. For the purpose of computing the various amounts under the provisions of subsection 1 of this section, the salary of the clerk of the county commission is the total compensation provided in section 51.281.

(L. 1988 S.B. 431 § 1, A.L. 1994 H.B. 1528)



Section 51.390 County clerk to collect fees (third and fourth class counties).

County clerk to collect fees (third and fourth class counties).

51.390. The clerk of the county commission, in counties of the third and fourth classes, shall charge and collect in all cases every fee accruing to his office by law, except such fees as are chargeable to the county.

(RSMo 1939 § 13433, A.L. 1945 p. 1524 § 7, A.L. 1945 p. 1544 § 7, A. 1949 H.C.S. H.B. 2008, 2009)

Prior revisions: 1929 § 11811; 1919 § 11019; 1909 § 10722



Section 51.410 Additional fees.

Additional fees.

51.410. The county clerk shall charge a fee of three dollars for each certificate, bond, filing, petition, license, order, recording, or other document, writing, or transaction handled in accordance with the duties of the office of county clerk. The clerk shall pay into the treasury of the county any and all fees collected under the provisions of this section.

(RSMo 1939 § 13403, A.L. 1979 H.B. 148)

Prior revisions: 1929 § 11781; 1919 § 10990; 1909 § 10694



Section 51.430 Deputies, number, compensation (certain first class counties).

Deputies, number, compensation (certain first class counties).

51.430. The clerk of the county commission of all counties of the first class not having a charter form of government shall appoint such assistants, clerks and deputies as he deems necessary for the proper discharge of the duties of his office and may set their compensation within the limits of the allocations made for that purpose by the county commission. The compensation for the assistant clerks and deputies shall be paid in equal installments out of the county treasury in the same manner as other county employees are paid.

(RSMo 1939 § 13466, A.L. 1945 p. 1566 § 13135, A.L. 1947 V. I p. 520, A. 1949 H.C.S. H.B. 2008, 2009, A.L. 1951 p. 388 A.L. 1955 p. 354, A.L. 1961 p. 267, A.L. 1971 H.B. 484, A.L. 1973 H.B. 667)

Prior revisions: 1929 § 11834; 1919 § 11040; 1909 § 10738



Section 51.440 Deputies--compensation (second class counties).

Deputies--compensation (second class counties).

51.440. The clerk of the county commission, in counties of the second class, shall be entitled to have and to appoint such a number of deputies and assistants, as the county clerk, with the approval of the county commission, shall find necessary for the prompt and proper discharge of the duties of his office, and the deputies and assistants, so appointed, shall receive such salaries as may be fixed by the county clerk, with the approval of the county commission. The salaries of all such deputies and assistants shall be paid by the county in the same manner as the salary of the county clerk is paid.

(L. 1945 p. 1559 § 2)



Section 51.460 Deputies, assistants--compensation (fourth class counties).

Deputies, assistants--compensation (fourth class counties).

51.460. The clerk of the county commission in each county of the fourth class is entitled to employ deputies and assistants and, for the deputies and assistants, shall receive not less than three thousand eight hundred dollars a year.

(RSMo 1939 § 13433, A.L. 1945 p. 1524 § 5, A.L. 1947 V. I p. 485, A.L. 1959 S.B. 63, A.L. 1965 p. 163, A.L. 1971 S.B. 171, A.L. 1976 H.B. 1138, A.L. 1977 H.B. 101)

Prior revisions: 1929 § 11811; 1919 § 11019; 1909 § 10722

Effective 1-1-78






Chapter 52 County Collectors

Section 52.010 Election--term--residency--other requirements.

Election--term--residency--other requirements.

52.010. 1. At the general election in 1906, and every four years thereafter, a collector, to be styled the collector of the revenue, shall be elected in each of the counties of this state, except counties under township organization, who shall hold his or her office for four years and until his successor is duly elected and qualified. The collector shall reside in the county from which such person is elected throughout his or her term in office.

2. Except in any county with a charter form of government, a candidate for the office of collector shall be at least twenty-one years of age and a resident of the state and the county in which he or she is a candidate for at least one year prior to the date of filing for such office. The candidate shall be a registered voter and current in the payment of all state income taxes and personal and real property taxes.

3. The candidate shall present to the election authority a copy of a signed affidavit from a surety company authorized to do business in this state, indicating that the candidate meets the statutory bond requirements for the office for which the candidate is filing.

(RSMo 1939 § 11055, A.L. 1959 S.B. 62, A.L. 1992 S.B. 833, A.L. 2012 H.B. 1106, A.L. 2013 H.B. 235)

Prior revisions: 1929 § 9883; 1919 § 12875; 1909 § 11432

CROSS REFERENCES:

Consolidation of offices, certain cities may require certain officers to perform like duties for cities, 82.280

Ex officio collector, county treasurer in township counties, 54.280 to 54.330

Township organization on adoption by county, term of collector, 65.600



Section 52.015 Term--expiration.

Term--expiration.

52.015. The terms for which collectors are elected expire on the first Monday in March of the year in which they are required to make their last final settlement for the tax book collected by them.

(RSMo 1939 § 11073, A.L. 1959 S.B. 62)



Section 52.020 Bonds--deposits of collections.

Bonds--deposits of collections.

52.020. 1. Every collector of the revenue in the various counties in this state, and the collector of the revenue in the city of St. Louis, before entering upon the duties of his office, shall give bond and security to the state, to the satisfaction of the county commission, and, in the city of St. Louis, to the satisfaction of the mayor of the city, in a sum for any one month equal to the average total monthly collection for the same month during the preceding four years, but not to exceed the largest total collections made during any one month of the year preceding his election or appointment, plus ten percent of the amount and no collector shall be required to give bond in excess of seven hundred and fifty thousand dollars. The bond shall be conditioned that he will faithfully and punctually collect and pay over all state, county and other revenue for the four years constituting his term of office, and that he will in all things faithfully perform all the duties of the office of collector according to law. The official bond shall be a surety bond with a surety company authorized to do business in this state. The premium of the bond shall be paid by the county or city protected by it.

2. In all third and fourth class counties the county commission may require the county collector to deposit daily all collections of money in the depositaries selected by the county commission in accordance with the provisions of sections 110.130 to 110.150 to the credit of a fund to be known as "County Collector's Fund". The depositaries are bound to account for the moneys in the county collector's fund in the same manner as the public funds of every kind and description going into the hands of the county treasurer and shall provide security for the deposits in the manner required by section 110.010. If daily deposits are required to be made, the county commission may also require that the bond of the county collector be written on a monthly basis and such bond shall be in the sum equal to one-fourth of the amount collected during the same month of the year immediately preceding his election or appointment, plus ten percent of the amount. No county collector shall be required to make daily deposits for days when his collections do not total at least one hundred dollars.

3. The collector shall not check on the county collector's fund except for the purpose of making the monthly distribution of taxes and licenses collected for distribution as provided by law or for balancing accounts among different depositaries.

(RSMo 1939 § 11056, A.L. 1943 p. 1062, A.L. 1951 p. 385, A.L. 1959 S.B. 62, A.L. 1961 p. 286, A.L. 1979 S.B. 385, A.L. 1988 H.B. 1464, A.L. 1989 H.B. 612)

Prior revisions: 1929 § 9885; 1919 § 12877; 1909 § 11434

Effective 6-19-89



Section 52.030 Bond in duplicate--where filed.

Bond in duplicate--where filed.

52.030. Such bond shall be executed in duplicate; one part thereof shall be deposited and recorded in the office of the clerk of the county commission, and the other part shall be transmitted by the clerk to the director of revenue.

(RSMo 1939 § 11059, A.L. 1945 p. 1820)

Prior revisions: 1929 § 9888; 1919 § 12880; 1909 § 11437



Section 52.040 Bond--duties of director of revenue--penalty for evasion.

Bond--duties of director of revenue--penalty for evasion.

52.040. 1. The collector's bond, when received by the director of revenue, shall be carefully examined, and if found to be made in conformity to law, and the sureties satisfactory, the director of revenue shall file the same with the secretary of state, and immediately certify the fact thereof to the clerk of the county commission; but if the director of revenue finds the bond to be not in accordance with law, or if he has reason to doubt the sufficiency of the security, he shall immediately return the bond to the clerk of the county commission, who shall notify the collector to correct the bond, or make a new bond, as may be required by the director of revenue. If a new bond is required, it shall be approved, recorded and subject to the requirements of this section, the same as the first bond given by the collector.

2. No tax books or lists shall be placed in the hands of the county collector until a certificate of the secretary of state, under the seal of his office, has been received by the clerk of the county commission, showing that the collector's bond has been received and filed in the office of the secretary of state.

3. Any evasion of this section by the clerk of the county commission or collector shall subject them each to a penalty of not less than five hundred dollars, and all damages and costs, to be recovered before any court of competent jurisdiction in this state; and the attorney general by direction of the director of revenue is required to bring suit, without delay, for every evasion of the requirements of this section, as soon as the same comes to the knowledge of the director; the amount recovered on such fines to be paid into the state treasury as general revenue.

4. Nothing in this section shall be construed as relieving the sureties of a collector from liabilities incurred under a bond not approved by the director of revenue and filed with the secretary of state.

(RSMo 1939 § 11062, A.L. 1945 p. 1820, A.L. 1957 p. 322)

Prior revisions: 1929 § 9891; 1919 § 12883; 1909 § 11440



Section 52.050 Failure to give bond--penalty.

Failure to give bond--penalty.

52.050. If any collector shall neglect or refuse to give bond, as required by section 52.020, his office shall, immediately upon such neglect or refusal, be vacant.

(RSMo 1939 § 11058)

Prior revisions: 1929 § 9887; 1919 § 12879; 1909 § 11436



Section 52.060 Bond--lien against real estate.

Bond--lien against real estate.

52.060. Said bond, when approved and recorded, shall be a lien against the real estate of such collector until he shall have complied with the conditions thereof.

(RSMo 1939 § 11060)

Prior revisions: 1929 § 9889; 1919 § 12881; 1909 § 11438



Section 52.070 Bond--validity.

Bond--validity.

52.070. Any bonds given in pursuance of sections 52.010 to 52.310 shall not be considered void, nor shall any surety be released from any liability thereon in consequence of any informality in the assessment, or in making out the assessment lists, nor of any change or alteration in the law made by the general assembly, although the same may be made after the execution of said bond.

(RSMo 1939 § 11061)

Prior revisions: 1929 § 9890; 1919 § 12882; 1909 § 11439



Section 52.080 Bond--examination by commission.

Bond--examination by commission.

52.080. The county commission shall examine the collector's bond each year of his term before the tax book is delivered to him to ascertain whether the bond is sufficient and the sureties still solvent. If found necessary, the commission shall require the collector to give an additional bond with good security to be approved by the county commission.

(RSMo 1939 § 11063, A.L. 1959 S.B. 62)

Prior revisions: 1929 § 9892; 1919 § 12884; 1909 § 11441



Section 52.090 Failure to give additional bond--penalty.

Failure to give additional bond--penalty.

52.090. If such collector shall fail to give such additional bond and security for ten days after he shall be required to do so by law, his office of collector shall be vacant.

(RSMo 1939 § 11064)

Prior revisions: 1929 § 9893; 1919 § 12885; 1909 § 11442



Section 52.100 Discharge of sureties--attachment of collector's goods and chattels.

Discharge of sureties--attachment of collector's goods and chattels.

52.100. 1. The sureties on any bond given in pursuance of sections 52.010 to 52.310, or any of them, may, at any time after the execution of the bond, if they have good reason to believe that the collector is about to fail to comply with the conditions thereof, file with the clerk of the county commission a notice, in writing, verified under oath by the person asking to be discharged, setting forth the facts in the case, and asking to be released from any further liability on the bond. The clerk with whom the notice is filed shall notify the collector to give additional security, equal to the security about to be released by the county commission. The notice may be served by the clerk, or by any person appointed by the commission or clerk. If the collector does not appear and give additional security within ten days from the time he is so notified, the county commission may remove him from office.

2. If the sureties on any collector's bond, or any of them, are satisfied that the collector is making improper use of the funds collected by him, or has absconded or is about to abscond from this state, whereby the sureties may become liable to pay any sum of money, the surety may sue out a writ of attachment against the goods and chattels of the collector, in the manner that he would be authorized to do if the collector was personally indebted to the surety; and the money collected on the attachment shall be paid into the state, county, town or city treasury, by the officer collecting it as if paid over by the collector.

(RSMo 1939 § 11065, A.L. 1959 S.B. 62)

Prior revisions: 1929 § 9894; 1919 § 12886; 1909 § 11443



Section 52.110 Office, location--exception.

Office, location--exception.

52.110. The collector shall keep his office at the county seat, except when meeting the taxpayers; provided, that in all counties in this state in which there is no bank located at the county seat and in which, according to law, two or more terms of the circuit court are held each year in some other town or city than the county seat and in which town or city are located one or more banks, the county collector may, at his option, keep his office in such town or city.

(RSMo 1939 § 11069)

Prior revisions: 1929 § 9898; 1919 § 12890; 1909 § 11447



Section 52.120 Branch office--location (certain third class counties).

Branch office--location (certain third class counties).

52.120. In all counties of the third class in this state that may now or hereafter have a population of twenty-five thousand and less than forty thousand, and in which there is a city of over fifteen thousand population, and in which said city there is a courthouse, more than seven miles distant from the courthouse in the county seat, and in which said courthouse in said city there are held regular and legally established sessions of court of district number 2 of the circuit court of that county, it shall be the duty of the collector of the revenues of such county to maintain in addition to his office at the county seat a branch office in the courthouse located in the said city of fifteen thousand population or more, for the convenience of the taxpayers of said county living within the jurisdiction of said district number 2 of the circuit court of that county.

(RSMo 1939 § 11070, A.L. 1945 p. 1772, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 9899; 1919 § 12891

Effective 1-2-79



Section 52.130 Branch office--records--deputies (certain third class counties).

Branch office--records--deputies (certain third class counties).

52.130. It shall be the duty of the collectors of the revenue of such counties to keep the tax books of such townships as may be under the jurisdiction of said district number 2 of the circuit court of that county in said branch office, and to keep one or more deputies in said office to attend to the duties thereof.

(RSMo 1939 § 11071, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 9900; 1919 § 12892

Effective 1-2-79



Section 52.140 Branch office--expenses (third class counties).

Branch office--expenses (third class counties).

52.140. In all such counties where the collector of the revenue is required by section 52.120 to maintain a branch office as provided in section 52.120, he shall be allowed to retain, in addition to the amount now authorized by law, three-fourths of one percent of all taxes collected to cover the additional expense of maintaining such branch office. If the amount retained under this section is more than sufficient to pay the salaries for the deputy and clerical hire in the branch office and for the mileage of the collector in traveling to and from such branch office at the rate allowed as the established per-mile allowance as a deduction by the Internal Revenue Service and other necessary travel expenses, all excess amounts shall be paid into the county treasury.

(RSMo 1939 § 11072, A.L. 1977 S.B. 9, A.L. 1979 S.B. 385)

Prior revisions: 1929 § 9901; 1919 § 12893

Effective 3-06-79



Section 52.150 Appointee to fill vacancy--powers and duties--audit of collector's office required, procedure.

Appointee to fill vacancy--powers and duties--audit of collector's office required, procedure.

52.150. 1. The person appointed to fill a vacancy in the office of collector shall execute a bond and collect and pay over the taxes in the manner required of the collector subject to the provisions of subsections 2, 3, 4 and 6 of this section, and his acts shall be as binding and effectual as acts of the regularly elected collector. He may obtain judgment and sell delinquent lands and lots in the manner in which the collector is authorized to act.

2. The person appointed to fill a vacancy in the office of collector shall within five days after assuming the duties of the office notify the state auditor of the need for an audit of the office. The state auditor shall within twenty days of receipt of the notice commence an audit of the collector's office.

3. The state auditor shall:

(1) Determine the financial condition of the accounts of the office of the collector;

(2) Determine the proper compensation that should have been paid to the replaced collector in the past three years and the compensation actually paid during such period; and

(3) File a report of his finding with the county governing body and the person appointed to fill the vacancy in the office of the collector.

4. The county governing body shall notwithstanding any other provision of law to the contrary:

(1) Accept the report of the state auditor; and

(2) If necessary order the newly appointed collector to withhold and pay any funds owing to the county and the past collector or his estate from current tax revenue; or

(3) Direct the prosecuting attorney to file suit against the past collector or his estate or against his bond to recover any overpayment.

5. The prosecuting attorney shall represent the county, the county governing body and the newly appointed collector without additional compensation in any civil action arising as a result of this section.

6. Any moneys recovered pursuant to this section due the county or any political subdivision within the county shall be paid in the year of recovery as if the funds were collected in the current year.

7. The county governing body shall pay to the state auditor from county general revenue the costs of the audit conducted pursuant to subsections 2 and 3 of this section.

(RSMo 1939 § 11066, A.L. 1959 S.B. 62, A.L. 1982 S.B. 800)

Prior revisions: 1929 § 9895; 1919 § 12887; 1909 § 11444



Section 52.160 Expiration of term, resignation or removal--disposition of moneys.

Expiration of term, resignation or removal--disposition of moneys.

52.160. If any collector resigns, dies or is removed from office for any cause, he, or his legal representatives, shall pay over immediately all moneys which are in his or their hands, due the state, to his successor in office and deliver the tax books to the county clerk.

(RSMo 1939 § 11073, A.L. 1959 S.B. 62)

Prior revisions: 1929 § 9902; 1919 § 12894; 1909 § 11448



Section 52.170 Payment of moneys to director of revenue.

Payment of moneys to director of revenue.

52.170. It shall be the duty of the collector charged with the moneys mentioned in section 52.160 to pay the same to the director of revenue in the same manner and at the same time as they are required to pay their regular revenue therein.

(RSMo 1939 § 11074, A.L. 1945 p. 1907)

Prior revisions: 1929 § 9903; 1919 § 12895; 1909 § 11449



Section 52.180 Disposition and audit of tax books in case of vacancy.

Disposition and audit of tax books in case of vacancy.

52.180. In case of the death, resignation, removal or other disability of any county collector, during the time the tax books are in his hands, and before the time specified for making settlements, the county clerk shall demand and take charge of the tax books. Said clerk shall appoint one competent person, the legal representatives of the collector may choose a second, and the sureties of the collector may choose a third, and the persons so appointed and chosen shall examine said tax books, and it shall be their duty to ascertain the amount remaining uncollected, and make out a correct abstract of the same. If the representatives or sureties of such collector shall fail or refuse to choose persons to make such examination, then the person appointed by the county clerk shall proceed to make the same and report the same to the county clerk; provided, that should there be but a small portion of the taxes collected at the time of the death of the collector, then the amount actually collected shall be ascertained and the same books used in completing the collections.

(RSMo 1939 § 11075)

Prior revisions: 1929 § 9904; 1919 § 12896; 1909 § 11450



Section 52.185 Adequate bookkeeping and accounting system to be established by county collector in certain counties using data processing system of record keeping (all noncharter counties).

Adequate bookkeeping and accounting system to be established by county collector in certain counties using data processing system of record keeping (all noncharter counties).

52.185. 1. In all counties, other than counties of the first classification having a charter form of government, using data processing systems of record keeping, in addition to other duties provided by law, the county collector and treasurer ex officio collector shall from the inception establish an adequate system of bookkeeping and accounting, authorize and prescribe the method and manner of calculation, extension and collection of taxes, and specify the format of the tax books, and the form and manner of preparation of tax bills.

2. Any computer enhancements, changes, modifications, or any purchases of new or additional computer software or equipment shall interface with the computer software and equipment in use, so that any such changes and procedures shall not interrupt, cause suffering or any loss of mechanical or electronic performances to the office or offices whose duties are directly affected by such procedural changes.

(L. 2003 H.B. 267 § 1)



Section 52.200 New collector--receipts for tax book.

New collector--receipts for tax book.

52.200. The new collector shall execute receipts in triplicate, to be attested by the clerk of the county commission, for the tax book so delivered, and showing the amount already collected upon the same; also receipts in triplicate for the amount of taxes collected by his predecessor in office, from all sources, and paid over to him by the predecessor or his administrator or executor; one of each of the receipts shall be certified by the clerk to the director of revenue, who shall thereupon charge the new collector with the balance of the state taxes due on the tax book, and the amount paid over to him by his predecessor or the executor or administrator thereof; another shall be filed in the office of the clerk of the county commission, upon which to charge the new collector with the county revenue; and the third shall be given to the collector who resigned or was removed or to the executor or administrator of the deceased collector.

(RSMo 1939 § 11077, A.L. 1945 p. 1907, A.L. 1959 S.B. 62)

Prior revisions: 1929 § 9906; 1919 § 12898; 1909 § 11452



Section 52.210 Contents of receipt.

Contents of receipt.

52.210. In the receipts mentioned in section 52.200, it shall be specified particularly on what account the moneys mentioned were received, whether for taxes on lands, or from merchants', dramshops or peddlers' licenses, or from other sources.

(RSMo 1939 § 11078)

Prior revisions: 1929 § 9907; 1919 § 12899; 1909 § 11453



Section 52.220 Collector of St. Louis City--duties.

Collector of St. Louis City--duties.

52.220. The collector of the city of St. Louis shall collect the state taxes in the limits of said city in the same manner and to the same extent, and do and perform all other things and matters appertaining thereto, as fully to all intents and purposes as now required, or which may be required, of the county collectors.

(RSMo 1939 § 11235)

Prior revisions: 1929 § 10004; 1919 § 12994; 1909 § 11546

CROSS REFERENCE:

Collector of revenue and deputies in St. Louis City--compensation, 82.605 to 82.680



Section 52.230 Statements and receipts mailed to taxpayers, when, contents--electronic transmission (counties of the second, third, fourth and first classification).

Statements and receipts mailed to taxpayers, when, contents--electronic transmission (counties of the second, third, fourth and first classification).

52.230. 1. Each year the collectors of revenue in all counties of the first class not having a charter form of government, and in all second, third and fourth class counties of the state, not under township organization, shall mail to all resident taxpayers, at least thirty days prior to delinquent date, a statement of all real and tangible personal property taxes due and assessed on the current tax books in the name of the taxpayers. Such statement shall also include the amount of real and tangible personal property taxes delinquent at the time of the mailing of the statement, including any interest and penalties associated with the delinquent taxes. Such statement shall declare upon its face, or by an attachment thereto, that they are delinquent at the time such statement is mailed for an amount of real or tangible personal property taxes, or both. A collector of revenue or other collection authority charged with the duty of tax or license collection may refuse to accept payment not accompanied by such statement. Refusal by the collector of revenue to accept payment not accompanied by such statement shall not relieve or delay the levy of interest and penalty on any overdue unpaid tax or license. Collectors shall also mail tax receipts for all the taxes received by mail.

2. The collectors of revenue may electronically transmit the statement required under subsection 1 of this section to the electronic address provided and authorized by the taxpayer to the collector of revenue. Any electronic address provided by a taxpayer to the collector of revenue for purposes of this subsection shall be a closed record under chapter 610.

(L. 1949 p. 541 § 1, L. 1949 p. 542 § 1, A. 1949 H.B. 2166, L. 1951 p. 403 §§ 52.361, 52.362, A.L. 1959 S.B. 62, A.L. 1973 H.B. 644, A.L. 1996 S.B. 914, A.L. 1997 S.B. 11, A.L. 2006 S.B. 932, A.L. 2010 H.B. 1316, A.L. 2013 H.B. 128)



Section 52.240 Tax statements and receipts, mailed or electronically transmitted where--postage, how paid--failure to receive, effect of--claim of errors by taxpayer, procedure.

Tax statements and receipts, mailed or electronically transmitted where--postage, how paid--failure to receive, effect of--claim of errors by taxpayer, procedure.

52.240. 1. The statement and receipt required by section 52.230 shall be mailed to the address of the taxpayer as shown by the county assessor on the current tax books, and postage for the mailing of the statements and receipts shall be furnished by the county commission or the statement and receipt may be electronically transmitted to the electronic address provided and authorized by the taxpayer to the collector of revenue. The failure of the taxpayer to receive the notice provided for in section 52.230 in no case relieves the taxpayer of any tax liability imposed by law.

2. No penalty or interest imposed under any law shall be charged on any real or personal property tax when the county collector certifies due to system failures or other reason that the statement required by section 52.230 was mailed less than thirty days prior to the delinquent date and the taxpayer paid taxes owed by fifteen days after the delinquent date or fifteen days after the certified date of mailing, whichever is later.

3. No penalty or interest imposed under any law shall be charged on any real or personal property tax when there is clear and convincing evidence that the county made an error or omission in determining taxes owed by a taxpayer.

4. Any taxpayer claiming that the county made an error or omission in determining taxes owed may submit a written request for a refund of penalties, interest, or taxes to the county commission or governing body of the county. If the county commission or governing body of the county approves the refund, then such penalties, interest, or taxes shall be refunded as provided in section 139.031. The county commission shall approve or disapprove the taxpayer's written request within thirty days of receiving said request. The county collector shall refund penalties, interest, and taxes if the county made an error or omission in determining taxes owed by the taxpayer.

5. Nothing in this section shall relieve a taxpayer from paying taxes owed by December thirty-first and paying penalties and interest owed for failing to pay all taxes by December thirty-first, except as provided with regard to penalties and interest by subsection 2 of this section.

(L. 1949 p. 541 § 2, L. 1949 p. 542 § 2, A. 1949 H.B. 2166, L. 1951 p. 403 §§ 52.362, 52.363, A.L. 1959 S.B. 62, A.L. 1973 H.B. 644, A.L. 2008 S.B. 711, A.L. 2013 H.B. 128)



Section 52.245 Compensation for attendance at training session for county officials (second, third, fourth and certain first class counties).

Compensation for attendance at training session for county officials (second, third, fourth and certain first class counties).

52.245. Each county collector, except in counties of the first class with a charter form of government, upon certification by the association of county collectors of attendance at a training program required by the provisions of section 67.130, shall receive annual compensation of four thousand dollars for the year 1985, and a proportionate part of four thousand dollars for that part of the year 1984 when this section is in effect, for the added duty of attending the training program required by the provisions of section 67.130. This additional compensation shall be paid in the same manner and at the same times as his other compensation is paid.

(L. 1984 S.B. 601 § 7)

CROSS REFERENCE:

Training commission, county officials, appointment of members, duties, 67.130



Section 52.250 Fees for mailing statements and receipts to be deposited in county treasury (third and fourth class counties).

Fees for mailing statements and receipts to be deposited in county treasury (third and fourth class counties).

52.250. The collectors in third class counties shall collect a fee of one-half of one percent of all current taxes collected, including current delinquent taxes, exclusive of all current railroad and utility taxes collected on behalf of the county, as compensation for mailing the statements and receipts. All fees collected pursuant to this section shall be collected on behalf of the county and shall be paid into the county treasury. Notwithstanding any provisions of law to the contrary, or any other provision of law in conflict with the provisions of this section, in all counties which become counties of the second or fourth classification after December 31, 2000, one-half of one percent of all current taxes collected, including current delinquent taxes allocable to each taxing authority within the county and the county shall continue to be deducted each year for mailing the statements and receipts, exclusive of all current railroad and utility taxes collected, and shall be deposited into the county general fund as required by this section as if the county had retained its classification as a county of either the third or the fourth classification. Collectors in third and fourth class counties are entitled to collect such fees immediately upon an order of the circuit court pursuant to section 139.031. If the protest is later sustained and a portion of the taxes so paid is returned to the taxpayer the county shall return that portion of the fee collected on the amount returned to the taxpayer. Such county collector may accept credit cards as proper form of payment of outstanding taxes due. No county collector may charge a surcharge for payment by credit card which exceeds the fee or surcharge charged by the credit card bank for its service.

(L. 1949 p. 541 § 3, L. 1949 p. 542 § 3, A. 1949 H.B. 2166, A.L. 1953 p. 379, A.L. 1955 p. 368, A.L. 1977 S.B. 9, A.L. 1986 S.B. 707, A.L. 1987 S.B. 65, et al., A.L. 2002 H.B. 1634)



Section 52.260 Fees for collecting certain taxes and fees to be deposited in county general revenue fund (certain counties).

Fees for collecting certain taxes and fees to be deposited in county general revenue fund (certain counties).

52.260. The collector in counties not having township organization shall collect on behalf of the county the following fees for collecting all state, county, bridge, road, school, back and delinquent, and all other local taxes, including merchants', manufacturers' and liquor and beer licenses, other than ditch and levee taxes, and the fees collected shall be deposited in the county general fund:

(1) In all counties wherein the total amount levied for any one year exceeds two hundred and fifty thousand dollars and is less than three hundred and fifty thousand dollars, a fee of two and one-half percent on the amount collected;

(2) In all counties wherein the total amount levied for any one year exceeds three hundred and fifty thousand dollars and is less than two million dollars, a fee of two and one-half percent on the first three hundred and fifty thousand dollars collected and one percent on whatever amount may be collected over three hundred and fifty thousand dollars;

(3) In all counties wherein the total amount levied for any one year exceeds two million dollars, a fee of one percent on the amounts collected.

(RSMo 1939 § 11106, A.L. 1959 S.B. 62, A.L. 1963 p. 110, A.L. 1973 H.B. 644, A.L. 1977 S.B. 9, A.L. 1983 H.B. 310, A.L. 1987 S.B. 65, et al.)

Prior revisions: 1929 § 9935; 1919 § 12927; 1909 § 11481

Effective 1-1-88



Section 52.265 Notary in office, when.

Notary in office, when.

52.265. In each county wherein all taxes and licenses levied for any one year exceed two million dollars, the collector shall keep a notary public in his office at all times, who shall administer oaths and take notarial acknowledgments in connection with the office without charge.

(RSMo 1939 § 11106, A.L. 1959 S.B. 62)

Prior revisions: 1929 § 9935; 1919 § 12927; 1909 § 11481



Section 52.269 Compensation of county collector--training program, attendance required, when, expenses, compensation--certain fees may be retained (certain counties).

Compensation of county collector--training program, attendance required, when, expenses, compensation--certain fees may be retained (certain counties).

52.269. 1. In all counties, except first classification counties having a charter form of government and first classification counties not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, the county collector shall receive an annual salary which shall be paid in equal monthly installments by the county. The salary shall be computed on an assessed valuation basis as provided in this subsection. The assessed valuation factor shall be the amount as shown for the year next preceding the annual salary computation. A county collector subject to the provisions of this section shall not receive an annual compensation less than the total compensation being received by the county collector in that county for services rendered or performed for the period beginning March 1, 1987, and ending February 29, 1988. The county collector shall receive the same percentage adjustments provided by the county salary commissions for county officers in that county pursuant to section 50.333. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of county collector on January 1, 1997, or less than the total compensation being received for the services rendered or performed for the period beginning March 1, 1987, and ending February 29, 1988. The salary shall be computed on the basis of the following schedule:

Assessed Valuation Salary

$ 18,000,000 to 40,999,999 $29,000 41,000,000 to 53,999,999 30,000 54,000,000 to 65,999,999

32,000 66,000,000 to 85,999,999 34,000 86,000,000 to 99,999,999 36,000 100,000,000 to 130,999,999 38,000 131,000,000 to 159,999,999

40,000 160,000,000 to 189,999,999 41,000 190,000,000 to 249,999,999 41,500 250,000,000 to 299,999,999 43,000 300,000,000 or more

45,000

2. Two thousand dollars of the salary authorized in this section shall be payable to the collector only if the collector has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the collector's office when approved by a professional association of the county collectors of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each collector who completes the training program and shall send a list of certified collectors to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county collector in the same manner as other expenses as may be appropriated for that purpose.

3. Any provision of law to the contrary notwithstanding, any fee provided for in section 52.250 or 52.275, when collected on ditch and levee taxes, shall not be collected on behalf of the county and deposited into the county general revenue fund. Such fee shall be retained by the collector as compensation for his services, in addition to any amount provided for such collector in this section.

4. Except as provided in subsection 3 of this section, after the next general election following January 1, 1988, all fees collected by the collector shall be collected on behalf of the county and deposited in the county general revenue fund.

(L. 1987 S.B. 65, et al., A.L. 1988 S.B. 431, A.L. 1990 H.B. 1452, A.L. 1993 S.B. 250, A.L. 1997 S.B. 11, A.L. 2004 H.B. 795, et al.)

CROSS REFERENCE:

Compensation in certain first classification counties, 50.343



Section 52.271 Deputies and assistants, compensation.

Deputies and assistants, compensation.

52.271. 1. Notwithstanding any provisions of law to the contrary, or any other provision of law in conflict with the provisions of this section, the county collector in each county shall be allowed to employ not less than one full-time deputy and is entitled to employ such number of deputies and assistants as may be necessary to promptly and correctly perform the duties of the collector's office, and for the deputies and assistants is allowed not less than the amount allowed in 2001 or 2002, whichever is greater.

2. For the purpose of computing the various amounts under the provisions of subsection 1 of this section, the salary of the county collector is the total compensation provided in section 52.269.

(L. 1988 S.B. 431 § 5, A.L. 1993 S.B. 250, A.L. 2004 H.B. 795, et al.)



Section 52.275 Drainage and levee tax commissions.

Drainage and levee tax commissions.

52.275. The county and township collectors for collecting taxes for drainage and levee districts shall collect on behalf of the county and pay into the county general fund the following amounts: in counties of the first class, except first class counties with a charter form of government, one percent on current taxes; in counties of the second class having less than one hundred thousand inhabitants and in counties of the third class, one and one-half percent of the amount he collects on current taxes; in counties of the third class where the collector is required by law to maintain a branch office, two and one-fourth percent of the amount he collects on current taxes; in counties of the fourth class, two percent of the amount he collects on current taxes; and in counties of the second class having less than one hundred thousand inhabitants and in all counties of the third and fourth classes, two percent of the amount he collects on delinquent drainage and levee taxes.

(RSMo 1939 § 11106, A.L. 1955 p. 368, A.L. 1959 S.B. 62, A.L. 1961 p. 281, A.L. 1987 S.B. 65, et al., A.L. 1998 S.B. 597)

Prior revisions: 1929 § 9935; 1919 § 12927; 1909 § 11481



Section 52.285 Delinquent taxes--notice (second class counties).

Delinquent taxes--notice (second class counties).

52.285. The collector of revenue in all counties of the second class shall on or before December thirty-first of each year send appropriate notices of the total amount of delinquent real estate taxes due and owing to each person shown by his records as owing delinquent taxes.

(L. 1979 S.B. 385, A.L. 1987 S.B. 65, et al.)

Effective 1-1-88



Section 52.290 Collection of back taxes, certain counties--fee deposited in county general revenue fund and retirement fund--collection of back taxes, certain political subdivisions, fee.

Collection of back taxes, certain counties--fee deposited in county general revenue fund and retirement fund--collection of back taxes, certain political subdivisions, fee.

52.290. 1. In all counties except counties having a charter form of government before January 1, 2008, and any city not within a county, the collector shall collect on behalf of the county a fee for the collection of delinquent and back taxes of seven percent on all sums collected to be added to the face of the tax bill and collected from the party paying the tax. Two-sevenths of the fees collected pursuant to the provisions of this section shall be paid into the county general fund, two-sevenths of the fees collected pursuant to the provisions of this section shall be paid into the tax maintenance fund of the county as required by section 52.312 and three-sevenths of the fees collected pursuant to the provisions of this section shall be paid into the county employees' retirement fund created by sections 50.1000 to 50.1200. Notwithstanding provisions of law to the contrary, an authorization for collection of a fee for the collection of delinquent and back taxes in a county's charter, at a rate different than the rate allowed by law, shall control.

2. In all counties having a charter form of government, other than any county adopting a charter form of government after January 1, 2008, and any city not within a county, the collector shall collect on behalf of the county and pay into the county general fund a fee for the collection of delinquent and back taxes of two percent on all sums collected to be added to the face of the tax bill and collected from the party paying the tax except that in a county with a charter form of government and with more than two hundred fifty thousand but less than seven hundred thousand inhabitants, the collector shall collect on behalf of the county a fee for the collection of delinquent and back taxes of three percent on all sums collected to be added to the face of the tax bill and collected from the party paying the tax. If a county is required by section 52.312 to establish a tax maintenance fund, one-third of the fees collected under this subsection shall be paid into that fund; otherwise, all fees collected under the provisions of this subsection shall be paid into the county general fund.

3. Such county collector may accept credit cards as proper form of payment of outstanding delinquent and back taxes due. No county collector may charge a surcharge for payment by credit card.

(RSMo 1939 § 11182, A.L. 1945 p. 1847, A. 1949 H.B. 2010, A.L. 1957 p. 332, A.L. 1959 S.B. 62, A.L. 1987 S.B. 65, et al., A.L. 1994 S.B. 579, A.L. 2002 H.B. 1634, A.L. 2007 S.B. 22 merged with S.B. 497, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9969; 1919 § 12959; 1909 § 11511



Section 52.295 Determination of compensation.

Determination of compensation.

52.295. For the purpose of enabling the state auditor to determine the compensation of the collector to be paid by this state, the clerk of the county commission, immediately after the annual settlement is made by the collector, shall make out and forward a statement to the state auditor, under the seal of the commission, showing the aggregate of all the taxes and licenses levied for the year for which the settlement was made, including local, special and school and all other taxes.

(RSMo 1939 § 11106, A.L. 1955 p. 368, A.L. 1959 S.B. 62)

Prior revisions: 1929 § 9935; 1919 § 12927; 1909 § 11481



Section 52.300 Deputies and assistants--appointment--powers--collector responsible for--bond requirements.

Deputies and assistants--appointment--powers--collector responsible for--bond requirements.

52.300. Collectors may appoint deputies and assistants, by an instrument in writing, duly signed, and may also revoke any such appointment at their pleasure. Each such deputy or assistant shall have like authority, in every respect, to collect the taxes levied or assessed within the portion of the county, town, district or city assigned to such deputy or assistant, which, by law, is vested in the collector; but each collector shall, in every respect, be responsible to the state, county, towns, cities, districts and individuals, companies, corporations, as the case may be, for all moneys collected, and for every act done by any deputy or assistant when acting as a deputy or assistant, and for any omission of duty of such deputy or assistant. Before entering upon the duties for which they are employed, deputies and assistants shall give bond and security to the satisfaction of the collector. The bond for each individual deputy or assistant shall not exceed one-half of the amount of the maximum bond required for any collector pursuant to sections 52.020 to 52.100. The official bond required pursuant to this section shall be a surety bond with a surety company authorized to do business in this state. The premium of the bond shall be paid by the county or city being protected. Any bond or security taken from a deputy or assistant by a collector, pursuant to this chapter, shall be available to such collector or the collector's representatives and sureties, to indemnify them for any loss or damage accruing from any act of such deputy.

(RSMo 1939 § 11067, A.L. 2002 S.B. 720)

Prior revisions: 1929 § 9896; 1919 § 12888; 1909 § 11445



Section 52.310 Collector, deputy or assistant not eligible to office, when.

Collector, deputy or assistant not eligible to office, when.

52.310. No collector or holder of public moneys, or any assistant or deputy of such holder or collector of public moneys, shall be eligible or appointed to any office of trust or profit until he shall have accounted for and paid over all sums for which he may be accountable.

(RSMo 1939 § 11068)

Prior revisions: 1929 § 9897; 1919 § 12889; 1909 § 11446



Section 52.312 Tax maintenance fund established, use of money.

Tax maintenance fund established, use of money.

52.312. Notwithstanding any provisions of law to the contrary, in addition to fees provided for in this chapter, or any other provisions of law in conflict with the provisions of this section, all counties, including any county adopting a charter form of government after January 1, 2008, and any county with a charter form of government and with more than two hundred fifty thousand but less than seven hundred thousand inhabitants, other than counties having a charter form of government before January 1, 2008, and any city not within a county, subject to the provisions of this section, shall establish a fund to be known as the "Tax Maintenance Fund" to be used solely as a depository for funds received or collected for the purpose of funding additional costs and expenses incurred in the office of collector.

(L. 2002 H.B. 1634, A.L. 2007 S.B. 22 merged with S.B. 497, A.L. 2010 H.B. 1316)



Section 52.315 Monthly deposits in tax maintenance fund--additional uses of money--audit of fund.

Monthly deposits in tax maintenance fund--additional uses of money--audit of fund.

52.315. 1. The two-sevenths collected to fund the tax maintenance fund pursuant to section 52.290 and all moneys collected to fund the tax maintenance fund under subsection 2 of section 52.290 shall be transmitted monthly for deposit into the tax maintenance fund and used for additional administration and operation costs for the office of collector. Any costs shall include, but shall not be limited to, those costs that require any additional out-of-pocket expense by the office of collector and it may include reimbursement to county general revenue for the salaries of employees of the office of collector for hours worked and any other expenses necessary to conduct and execute the duties and responsibilities of such office.

2. The tax maintenance fund may also be used by the collector for training, purchasing new or upgrading information technology, equipment or other essential administrative expenses necessary to carry out the duties and responsibilities of the office of collector, including anything necessarily pertaining thereto.

3. The collector has the sole responsibility for all expenditures made from the tax maintenance fund and shall approve all expenditures from such fund. All such expenditures from the tax maintenance fund shall not be used to substitute for or subsidize any allocation of county general revenue for the operation of the office of collector.

4. The tax maintenance fund may be audited by the appropriate auditing agency. Any unexpended balance shall be left in the tax maintenance fund, to accumulate from year to year with interest.

(L. 2002 H.B. 1634, A.L. 2007 S.B. 22 and A.L. 2007 S.B. 497, A.L. 2011 H.B. 315)



Section 52.317 Moneys provided for budget purposes, requirements--moneys remaining in fund at end of calendar year, requirements--one-time expenditures, common fund permitted.

Moneys provided for budget purposes, requirements--moneys remaining in fund at end of calendar year, requirements--one-time expenditures, common fund permitted.

52.317. 1. Any county subject to the provisions of section 52.312 shall provide moneys for budget purposes in an amount not less than the approved budget in the previous year and shall include the same percentage adjustments in compensation as provided for other county employees as effective January first each year. Any moneys accumulated and remaining in the tax maintenance fund as of December thirty-first each year in all counties of the first classification and any county with a charter form of government and with more than two hundred fifty thousand but less than seven hundred thousand inhabitants shall be limited to an amount equal to one-half of the previous year's approved budget for the office of collector, and any moneys accumulated and remaining in the tax maintenance fund as of December thirty-first each year in all counties other than counties of the first classification and any city not within a county, which collect more than four million dollars of all current taxes charged to be collected, shall be limited to an amount equal to the previous year's approved budget for the office of collector. Any moneys remaining in the tax maintenance fund as of December thirty-first each year that exceed the above-established limits shall be transferred to county general revenue by the following January fifteenth of each year.

2. For one-time expenditures directly attributable to any department, office, institution, commission, or county court, the county commission may budget such expenses in a common fund or account so that any such expenditures separately budgeted do not appear in any specific department, county office, institution, commission, or court budget.

(L. 2002 H.B. 1634, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2007 S.B. 22 merged with S.B. 497)



Section 52.320 Record-keeping duties--contracts for collection of municipal taxes, additional compensation (certain counties).

Record-keeping duties--contracts for collection of municipal taxes, additional compensation (certain counties).

52.320. 1. The collector of revenue in counties using data processing systems of record keeping, except counties of the first class having a charter form of government, in addition to other duties provided by law, shall coordinate the purification of the tax data flows from the offices of the recorder, county clerk and assessor with that of the collector of revenue in cooperation with the data processing center handling such records.

2. In all counties of the first class not having a charter form of government and in any county with a charter form of government and with more than two hundred thousand but fewer than three hundred fifty thousand inhabitants the collector of revenue may enter into a contract with a city providing for the collection of municipal taxes by the collector. Any compensation paid by a city for services rendered pursuant to this section shall be paid directly to the county, or collector, or both, as provided in the contract, and all compensation, not to exceed three thousand dollars annually from all such contracts, allowed the collector under any such contract may be retained by the collector in addition to all other compensation provided by law.

(L. 1945 p. 574 §§ 2, 3, A. 1949 H.B. 2010, A.L. 1957 p. 346, A.L. 1971 H.B. 484, A.L. 1973 H.B. 644, A.L. 1978 S.B. 775, A.L. 1987 S.B. 65, et al., A.L. 2012 H.B. 1106)



Section 52.325 Additional compensation of county collectors, effective when (certain first class counties).

Additional compensation of county collectors, effective when (certain first class counties).

52.325. In addition to all other compensation provided by law, the collector of revenue in all first class counties not having a charter form of government and adjoining a first class county having a charter form of government shall receive four thousand dollars annually, payable in equal installments at the same time and in the same manner as other compensation for such collectors. The provisions of this section shall not become effective until the supreme court of the state of Missouri has issued an opinion stating that the state of Missouri is not required under the provisions of sections 16 to 24 of article X of the Missouri Constitution to pay increases in compensation granted to county officials by state statutes, when such increases in compensation are not granted because of the imposition of additional duties. Once the opinion of the supreme court required herein has been issued, this section shall be effective as of the date such opinion was issued or as of September 28, 1981, whichever date later occurs.

(L. 1981 S.B. 388 § 3)



Section 52.340 Deputies, appointment, compensation.

Deputies, appointment, compensation.

52.340. The collector of revenue of counties of the first class not having a charter form of government shall appoint such clerks and deputies as he deems necessary for the prompt and proper discharge of the duties of his office and may set their compensation within the limits of the allocations made for that purpose by the county commission. The compensation for the assistant clerks and deputies shall be paid in equal installments out of the county treasury in the same manner as other county employees are paid.

(RSMo 1939 § 13466, A.L. 1945 p. 1566 § 13135, A.L. 1937 V. I p. 520, A. 1949 H.B. 2010, A.L. 1951 p. 388, A.L. 1955 p. 368, A.L. 1961 p. 267, A.L. 1971 H.B. 484, A.L. 1973 H.B. 644)

Prior revisions: 1929 § 11834; 1919 § 11042; 1909 § 10738



Section 52.360 Daily deposits and reports--interest.

Daily deposits and reports--interest.

52.360. The county collector, in all counties of the first class not having a charter form of government and in all counties of the second class, shall deposit each day in the depositaries selected by the county for the deposit of county funds, all money received by him as county collector during the day previous, and make a daily report thereof to the county auditor, as provided in section 55.190. The interest on all money deposited by the county collector shall be computed upon the daily balances of the deposits, and all of the interest shall be paid and turned over to the county treasurer at the time and in the manner that the monthly settlement and payment are made by the collector, and the interest shall go to the general revenue fund of the county except as otherwise provided by law.

(RSMo 1939 § 13909, A.L. 1945 p. 1405, A.L. 1959 S.B. 62, A.L. 1973 H.B. 644, A.L. 1985 H.B. 568)

Prior revision: 1929 § 12246



Section 52.361 Back tax books, duty to prepare.

Back tax books, duty to prepare.

52.361. It shall be the duty of the county collector in all counties of the first class not having a charter form of government and in class two counties to prepare and keep in the collector's office, electronically or otherwise, back tax books which shall contain and list all delinquent taxes on real and personal property levied and assessed in the county which remain due and unpaid after the first day of January of each year. Such back tax books shall replace and be in lieu of all "delinquent lists" and other back tax books heretofore prepared by the collector or other county officer.

(L. 1951 p. 403, A.L. 1973 H.B. 644, A.L. 2010 H.B. 1316)



Section 52.370 Disbursements, how made.

Disbursements, how made.

52.370. All money disbursed by the county collector in counties of the first class not having a charter form of government and in counties of the second class by virtue of the collector's office shall be paid by electronic transfer of funds from the collector's account into the accounts of the appropriate taxing authorities or by check signed by the collector and countersigned by the auditor of the county. All disbursements shall be documented by the collector and certified by the auditor.

(RSMo 1939 § 13910, A.L. 1973 H.B. 644, A.L. 2010 H.B. 1316)

Prior revision: 1929 § 12247



Section 52.380 Bond, amount, how set.

Bond, amount, how set.

52.380. The bond of the county collector in all counties of the first class not having a charter form of government and in all counties of the second class shall be not less than fifty thousand dollars nor more than seven hundred and fifty thousand dollars; the amount of the bond shall be fixed by the county commission; the cost of the bond shall be paid out of the general revenue fund of the county; and the bond shall otherwise be executed and subject to the provisions of this chapter.

(RSMo 1939 § 13911, A.L. 1973 H.B. 644)

Prior revision: 1929 § 12248



Section 52.385 Collector may maintain branch office, where (certain first and second class counties).

Collector may maintain branch office, where (certain first and second class counties).

52.385. 1. In every county of the first classification without a charter form of government and every county of the second classification, the county collector may, upon approval of the county governing body, maintain a branch office for the convenience of taxpayers in any city in such county in addition to the collector's office in the county seat.

2. The county commission shall provide suitable office space and equipment for the branch office.

3. The collector, subject to the approval of the county commission, shall employ necessary deputies, assistants, or clerks to operate the branch office, and shall fix their compensation which shall be paid from the county treasury in the same manner as other county employees are paid.

4. The collector shall not receive any additional compensation for maintaining this branch office.

(L. 1967 p. 129 § 1, A.L. 1978 H.B. 1634, A.L. 1999 H.B. 366)



Section 52.390 Depositaries, advertising for, procedure.

Depositaries, advertising for, procedure.

52.390. It is the duty of the county commission in all counties of the first class not having a charter form of government and in all counties of the second class when advertising for the depositaries of the county funds to include in the advertisement a proposal for the deposits of the county collector of the county, and to select in like manner and at the same time the depositaries for the funds of the county collector.

(RSMo 1939 § 13912, A.L. 1973 H.B. 644)

Prior revision: 1929 § 12249



Section 52.400 Violation--penalty (second class counties).

Violation--penalty (second class counties).

52.400. Any county collector who shall violate any of the provisions of section 52.360 or 52.370 may be removed from office upon information being filed by the prosecuting attorney of the county before any judge of the circuit court of said county. If the judge of the circuit court upon hearing shall find that the collector has violated any of the provisions of section 52.360 or 52.370 he shall declare the office of said county collector forfeited, and a vacancy shall be deemed to exist in said office.

(RSMo 1939 § 13913)

Prior revision: 1929 § 12250



Section 52.410 Deputies and assistants (second class counties).

Deputies and assistants (second class counties).

52.410. The county collector, in all counties of the second class, shall be entitled to have and to appoint such deputies and assistants as the county collector, with the approval of the county commission, shall deem necessary for the prompt and proper discharge of the office, and such deputies and assistants, so appointed, shall receive such salaries as may be fixed by the county collector, with the approval of the county commission. The salaries of all such deputies and assistants shall be paid by the county in the same manner as the salary of the county collector is paid.

(L. 1945 p. 1556 § 3)



Section 52.430 Compensation, limitation on.

Compensation, limitation on.

52.430. No compensation shall be allowed or paid the collector of any county of the first class not having a charter form of government or of any county of the second class, his deputies or assistants, except that and to those expressly provided for, and no amount shall be charged to the county or drawn out of the treasury for the services of any deputy or assistant which is not the exact amount due such deputy or assistant. The county collector and all his employees are forbidden, under penalty of forfeiture of office, to collect, charge or retain, directly or indirectly, any compensation other than that allowed by law.

(L. 1945 p. 1556 § 4, A.L. 1973 H.B. 644)






Chapter 53 County Assessors

Section 53.010 Election--term--residency--exception, St. Louis City.

Election--term--residency--exception, St. Louis City.

53.010. 1. At the general election in the year 1948 and every four years thereafter the qualified voters in each county in this state shall elect a county assessor. Such county assessors shall enter upon the discharge of their duties on the first day of September next after their election, and shall hold office for a term of four years, and until their successors are elected and qualified, unless sooner removed from office; provided, that this section shall not apply to the city of St. Louis. The assessor shall be a resident of the county from which such person was elected.

2. The office of county assessor is created in each county having township organization and a county assessor shall be elected for each township organization county at the next general election, or at a special election called for that purpose by the governing body of such county. If a special election is called, the state and each political subdivision or special district submitting a candidate or question at such election shall pay its proportional share of the costs of the election, as provided by section 115.065. Such assessor shall assume office immediately upon his election and qualification, and shall serve until his successor is elected and qualified under the provisions of subsection 1 of this section. Laws generally applicable to county assessors, their offices, clerks, and deputies shall apply to and govern county assessors in township organization counties, and laws applicable to county assessors, their offices, clerks, and deputies in third class counties and laws applicable to county assessors, their offices, clerks, and deputies in fourth class counties shall apply to and govern county assessors, their offices, clerks, and deputies in township organization counties of the respective classes, except that when such general laws and such laws applicable to third and fourth class counties conflict with the laws specially applicable to county assessors, their offices, clerks, and deputies in township organization counties, the laws specially applicable to county assessors, their offices, clerks, and deputies in township organization counties shall govern.

(RSMo 1939 §§ 10943, 10945, A.L. 1945 p. 1782 § 2, A.L. 1945 p. 1967 § 2, A. 1949 H.B. 2011, A.L. 1981 H.B. 114 & 146, A.L. 1992 S.B. 833)

Prior revisions: 1929 §§ 9749, 9751; 1919 §§ 12759, 12761; 1909 §§ 11341, 11343

CROSS REFERENCES:

Assessor in city of St. Louis appointed, duties and powers, 82.550 to 82.590

Term of office, when county adopts township organization, 65.600



Section 53.020 County clerks to issue certificate of election.

County clerks to issue certificate of election.

53.020. The clerks of the respective county commissions shall deliver to the persons appointed as provided in this chapter, immediately after their appointment, a certificate thereof, under the seal of their respective county commissions.

(RSMo 1939 § 10944, A.L. 1945 p. 1782 § 3, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 9750; 1919 § 12760; 1909 § 11342



Section 53.030 Oath.

Oath.

53.030. Every assessor shall take an oath or affirmation to support the Constitution of the United States and of this state, and to demean himself faithfully in office and to assess all of the real and tangible personal property in the county in which he assesses at what he believes to be the actual cash value. He shall endorse this oath on his certificate of election or appointment before entering upon the duties of his office.

(RSMo 1939 § 10946, A.L. 1945 p. 1782 § 4)

Prior revisions: 1929 § 9752; 1919 § 12762; 1909 § 11344



Section 53.040 Bond.

Bond.

53.040. Every assessor (except the assessor of St. Louis City) before entering upon the duties of his office, shall give a surety company bond in a sum of not less than one thousand dollars, to be paid by the county or township, the amount to be fixed by the commission or clerk, as the case may require, conditioned for the faithful performance of the duties of his office, which bond shall be deposited in the office of the clerk of the county commission.

(RSMo 1939 § 10948, A.L. 1945 p. 1782 § 6)

Prior revisions: 1929 § 9754; 1919 § 12764; 1909 § 11346

CROSS REFERENCE:

Surety bonds, regulations regarding, 107.010 to 107.110



Section 53.050 Bond (first class counties).

Bond (first class counties).

53.050. Every assessor, in counties of class one, before entering upon the duties of his office, shall give a surety bond to the state to the satisfaction of the county commission, with one or more solvent sureties, in the sum of not less than ten thousand dollars, the amount to be fixed by the county commission, conditioned upon the faithful performance of the duties of his office, which bond shall be recorded in the office of the recorder of deeds of the county and then deposited and kept in the office of the clerk of the county commission.

(L. 1945 p. 1930 § 2, A. 1949 H.B. 2011)



Section 53.060 Deputies--appointment--assessor responsible for official acts.

Deputies--appointment--assessor responsible for official acts.

53.060. Each deputy assessor shall take the same oath and have the same power and authority as the assessor himself. The assessor is responsible for the official acts of his deputies.

(RSMo 1939 § 10946, A.L. 1945 p. 1782 § 5, A.L. 1959 S.B. 61)

Prior revisions: 1929 § 9752; 1919 § 12762; 1909 § 11344

CROSS REFERENCE:

Appointment, compensation, 137.715, 137.725



Section 53.073 Assessor to furnish collector a list of real property transfers (third, fourth and certain second class counties).

Assessor to furnish collector a list of real property transfers (third, fourth and certain second class counties).

53.073. Each county assessor, except in counties of the first class and counties of the second class having an assessed valuation in excess of three hundred million dollars as of January 1, 1974, shall on or before October first of each year furnish to the county collector of the revenue of his county a list of all real property transfers occurring after January first of that year and before September first of that year. The list shall contain a description of the property transferred and the name of each grantor and grantee and their addresses, if known.

(L. 1974 S.B. 373)



Section 53.075 Additional duty (except first class counties).

Additional duty (except first class counties).

53.075. Each county assessor in all counties except counties of the first class with or without a charter form of government shall, in addition to all other duties provided by law, place identification numbers, letters or names of all school districts and other political subdivisions authorized by law to levy a tax in proper columns provided therefor on the land list and personal property list.

(L. 1978 S.B. 779)



Section 53.077 Additional duty (certain first class counties).

Additional duty (certain first class counties).

53.077. In addition to the other duties prescribed by law, in all counties of the first class not having a charter form of government, the assessor shall annually submit a list of all new assessments made during the year within any city all or part of which is within the county.

(L. 1978 S.B. 775 § 53.075)



Section 53.080 Classification of real property by assessor, requirements.

Classification of real property by assessor, requirements.

53.080. 1. In order to implement the mandate of the voters of this state in their approval of section 6 of article X of the Missouri Constitution, the county assessor in all counties and the assessor of each city not within a county shall, in addition to all other duties imposed on him by law, classify all real property within his county or city not within a county into the subclasses provided in section 4(b) of article X of the Missouri Constitution, which subclasses are as follows:

(1) Residential property;

(2) Agricultural and horticultural property;

(3) Utility, industrial, commercial, railroad, and all other property not included in subclasses (1) and (2) of class 1 property.

2. When performing the classification required by subsection 1 of this section, all assessors shall make their classifications in accordance with all applicable definitions provided by or made pursuant to the constitution and laws of this state.

(L. 1983 S.B. 63, et al.)



Section 53.081 Land sales report to tax commission.

Land sales report to tax commission.

53.081. The assessor in each county, except counties of the first class having a charter form of government, in addition to other duties provided by law, shall each calendar month verify ten sales of real property made within his county during that month and shall make a report of these sales to the state tax commission. The report of each such sale shall contain:

(1) The name of the grantor;

(2) The name of the grantee;

(3) The amount of consideration when available; and if not available then the assessor shall reassess the property;

(4) The amount at which the property is currently assessed;

(5) Whether or not the sale involved newly constructed property; and

(6) The name of the person verifying the sale.

(L. 1969 3d Ex. Sess. S.B. 1)

Effective 9-1-70



Section 53.082 Compensation--training program, attendance required, when, expenses, compensation (second, third and fourth class counties).

Compensation--training program, attendance required, when, expenses, compensation (second, third and fourth class counties).

53.082. 1. The county assessor in any county, other than in a first classification county, shall receive an annual salary computed as set forth in the following schedule provided in this subsection. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of assessor on September 1, 1997.

Assessed Valuation Salary $ 18,000,000 to 40,999,999 $29,000

41,000,000 to 53,999,999 30,000

54,000,000 to 65,999,999 32,000

66,000,000 to 85,999,999 34,000

86,000,000 to 99,999,999 36,000 100,000,000 to 130,999,999 38,000 131,000,000 to 159,999,999 40,000 160,000,000 to 189,999,999 41,000 190,000,000 to 249,999,999 41,500 250,000,000 to 299,999,999 43,000 300,000,000 or more 45,000

2. The compensation for county assessors in second, third and fourth classification counties for the term of office beginning September 1, 1997, shall be calculated pursuant to the salary schedule in this section using the percentage increase approved by the county salary commission when establishing the compensation for the office of county assessor at the salary commission meeting in 1997. This salary shall become effective on September 1, 1997.

3. Two thousand dollars of the salary authorized in this section shall be payable to the assessor only if the assessor has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the assessor's office when approved by a professional association of the county assessors of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each assessor who completes the training program and shall send a list of certified assessors to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county assessor in the same manner as other expenses as may be appropriated for that purpose.

4. The county assessor in any county, except a first classification county, shall not, except upon two-thirds vote of all the members of the salary commission, receive an annual compensation in an amount less than the total compensation being received for the office of county assessor in the particular county for services rendered or performed on the date the salary commission votes.

(L. 1987 S.B. 65, et al. § 53.070, A.L. 1988 S.B. 431, A.L. 1997 S.B. 11)

CROSS REFERENCE:

Compensation in certain first classification counties, 50.343



Section 53.083 Compensation of assessor, how computed (Clay County).

Compensation of assessor, how computed (Clay County).

53.083. Other provisions of law to the contrary notwithstanding, the annual salary of the county assessor in any county of the first class not having a charter form of government and containing a portion of a city with a population of three hundred thousand or more shall be computed on an assessed valuation basis as set forth in the following schedule. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall permit a reduction in the amount of compensation received by a person holding office as of May 13, 1988. Assessed Valuation Salary 875,000,001 to 950,000,000 $34,500 950,000,001 to 1,000,000,000 35,500 1,000,000,001 to 1,025,000,000 36,000 1,025,000,001 to 1,050,000,000 36,500 1,050,000,001 to 1,075,000,000 37,000 1,075,000,001 to 1,100,000,000 37,500 1,100,000,001 to 1,200,000,000 38,000 1,200,000,001 to 1,300,000,000 38,500 1,300,000,001 to 1,400,000,000 39,000 1,400,000,001 or more 39,500

(L. 1988 S.B. 431 § 3)

Effective 5-13-88



Section 53.084 Additional compensation, when (noncharter counties).

Additional compensation, when (noncharter counties).

53.084. 1. In addition to all other compensation provided by law, any assessor other than an assessor of a first class county who becomes certified during the period set by subsection 1 of section 53.255, and remains certified as provided in sections 53.250 to 53.265, and who is serving as assessor at the time payment is to be made as provided in this section, shall receive additional compensation, paid by the state directly to him, in the sum of nine hundred dollars for the calendar year 1988 and the sum of two hundred twenty-five dollars per quarter as provided in this section for each year thereafter, from funds appropriated for that purpose.

2. An assessor other than an assessor of a first class charter county who becomes certified after taking office shall be entitled to the compensation provided in subsection 1 of this section beginning with the first day of the second calendar quarter after the commission has been notified that an assessor has attended a course of study as provided in subsection 1 or 4 of section 53.255 and* shall continue on the first day of each calendar quarter provided the assessor meets all of the requirements of sections 53.250 to 53.265.

3. An assessor other than an assessor of a first class charter county who became certified while he was assessor-elect shall be entitled to the compensation provided in subsection 1 of this section beginning with the first day of the second calendar quarter after he begins his term of office or after the commission has been notified that he has attended a course of study as provided in subsection 1 of section 53.255, whichever event later occurs, and shall continue on the first day of each calendar quarter provided the assessor meets all of the requirements of sections 53.250 to 53.265.

(L. 1988 S.B. 431 § 4)

Effective 5-13-88

*Word "and" does not appear in original rolls.



Section 53.135 Travel expenses (third and fourth class counties).

Travel expenses (third and fourth class counties).

53.135. The county assessor in counties of the third and fourth classification shall be allowed a reimbursement for actual and necessary travel expenses incurred in the performance of the assessor's official duties within the county at the rate allowed pursuant to subsection 10 of section 50.333, payable monthly upon the filing of a statement by the assessor with the county commission showing the actual and necessary miles traveled during the month, to be paid out of the county treasury.

(L. 1963 p. 112 § 1, A.L. 1976 H.B. 1090, A.L. 2000 S.B. 894, A.L. 2002 H.B. 1982)



Section 53.175 Abstracts of property lists, duty to make and certify (second, third, fourth and certain first class counties).

Abstracts of property lists, duty to make and certify (second, third, fourth and certain first class counties).

53.175. The county assessor in all counties of the second, third and fourth class, and all counties of the first class without a charter form of government except those first class counties which do not adjoin a first class county having a charter form of government, shall, in addition to all the duties provided by law, abstract the assessed valuation of all real estate lists, personal property lists and information on personal property assessment lists as to the number of each and every item of personal tangible property and certify the information to the county commission on or before June first of each year.

(L. 1965 p. 150 § 4, A.L. 1980 S.B. 633)

Effective 1-1-81



Section 53.200 Failure to perform duties--penalty.

Failure to perform duties--penalty.

53.200. Any assessor failing to accurately compile the "real estate book" in manner and form as set forth in section 137.225, or to carefully enter the names of the owners and the descriptions of the property or to neglect any other duty required of him by law, is liable on his bond in the sum of fifty dollars, to be sued for and recovered in the name of the state and for the benefit of the school fund.

(RSMo 1939 § 10974, A.L. 1945 p. 1782 § 8, A.L. 1959 S.B. 61)

Prior revisions: 1929 § 9783; 1919 § 12793; 1909 § 11375



Section 53.250 Definitions.

Definitions.

53.250. As used in sections 53.250 to 53.265, unless the context clearly indicated otherwise, the following words mean:

(1) "Assessor or assessing officer", county assessor of all second, third, and fourth class counties, and all first class counties without a charter form of government and the assessing officer of the city of St. Louis;

(2) "Assessor-elect", a person who has been elected or appointed to the office of county assessor in any second, third, or fourth class county or any first class county without a charter form of government, or as the assessing officer of the city of St. Louis, but who has not yet begun his term of office;

(3) "Commission", state tax commission;

(4) "Course of study", course or courses approved by the state tax commission.

(L. 1980 S.B. 633 § 2, A.L. 1983 S.B. 63, et al., A.L. 1986 H.B. 1022, et al., A.L. 1987 H.B. 384 Revision)

Effective 6-15-87



Section 53.255 Study required, when--certificate issued, when--minimum requirements--state funds withheld, when.

Study required, when--certificate issued, when--minimum requirements--state funds withheld, when.

53.255. 1. In addition to all other qualifications imposed by law, it shall be a qualification of the office of assessor that he shall, no earlier than his becoming an assessor-elect and no later than the second anniversary of the date of his commencing a term of office, attend a course of study concerning the assessment of ad valorem property taxes and thereafter be certified by the commission. Assessors appointed to office on or before January 1, 1981, shall attend such course of study within two years of January 1, 1981, and thereafter be certified by the commission.

2. Upon notice by the provider of the courses to the commission that an assessor or assessor-elect has attended such a course of study, the commission shall issue a certificate of attendance to the assessor or assessor-elect.

3. The commission shall set, as a minimum for each course of study, classroom time totaling thirty-two hours. The commission shall develop course listings which meet the requirement of this subsection and have continuing authority to modify and supplement such list.

4. To remain certified as provided in sections 53.250 to 53.265, each assessor must, within each two-year period after certification, attend at least one additional course of study approved in the manner provided in subsection 3 of this section.

5. Nothing contained in sections 53.250 to 53.265 shall be construed to require that an assessor or assessor-elect pass a written or oral examination upon the subject matter of the ad valorem course of study, but in all cases attendance at such course of study shall be sufficient qualification for office and additional compensation within the provisions of sections 53.250 to 53.265.

6. Upon written notice by the commission that an assessor has failed to properly comply with the provisions of sections 53.250 to 53.265, the state director of revenue shall immediately suspend payments of assessment costs by the state under sections 137.700 and 137.710 to the county in which the assessor is serving until such time as the assessor complies with sections 53.250 to 53.265, resigns from office, is removed from office by appropriate legal action, or until his successor in office is qualified, whichever comes first. The withholding of state funding under sections 137.700 and 137.710 shall not be construed to be the exclusive remedy against an assessor who fails to qualify for office under this section, but other remedies provided by law shall be available.

(L. 1980 S.B. 633 §§ 3,4,5,6,7, A.L. 1983 S.B. 63, et al., A.L. 1986 H.B. 1022, et al., A.L. 1987 H.B. 384 Revision)

Effective 6-15-87



Section 53.260 Expenses to be paid by state.

Expenses to be paid by state.

53.260. Subject to appropriation, expenses incurred by the assessor or assessor-elect in attending courses of study and additional courses referred to in sections 53.250 to 53.265* shall be paid by the state. Fees for registration, books and materials may be directly billed to the state as provided by the commissioner of administration. The cost of transportation, lodging and meals shall be reimbursed to the assessor or assessor-elect in the manner provided by the commissioner of administration.

(L. 1980 S.B. 633 § 8, A.L. 1986 H.B. 1022, et al., A.L. 1987 H.B. 384 Revision, A.L. 2005 H.B. 461)

*Section 53.265 was repealed by S.B. 65, et al. in 1987.



Section 53.270 Exemption from continuing education courses, when--effect.

Exemption from continuing education courses, when--effect.

53.270. Any county assessor who has served for sixteen or more years as an assessor shall be exempt from attending or completing any course of study or classroom instruction required by this chapter to receive any additional compensation. Such assessor shall receive all increases in compensation granted to county assessors who complete such classroom instruction or course of study. If such assessor elects to attend or complete such study or classroom instruction his expenses shall be reimbursed.

(L. 1994 S.B. 662 & 459, A.L. 1997 S.B. 11)






Chapter 54 County Treasurers

Section 54.010 Office created--election.

Office created--election.

54.010. 1. There is created in all the counties of this state the office of county treasurer, except that in those counties having adopted the township alternative form of county government the qualified electors shall elect a county collector-treasurer.

2. In counties of classes one and two the qualified electors shall elect a county treasurer at the general election in 1956 and every four years thereafter.

3. In counties of the third and fourth classifications the qualified electors shall elect a county treasurer at the general election in the year 1954, and every four years thereafter, except that in those counties having adopted the township alternative form of county government the qualified electors shall elect a county collector-treasurer at the November election in 1956, and every four years thereafter.

4. Laws generally applicable to county collectors, their offices, clerks, and deputies shall apply to and govern county collector-treasurers in counties having township organization, except when such general laws and such laws applicable to counties of the third and fourth classification conflict with the laws specifically applicable to county collector-treasurers, their offices, clerks, and deputies in counties having township organization, in which case, such laws shall govern.

5. In the event a county of the third or fourth classification abolishes its township form of government under chapter 65, the county collector-treasurer shall assume all duties, compensation, fee schedules, and requirements of the collector-treasurer provided under sections 54.280 and 54.320.

(RSMo 1939 § 13789, A.L. 1945 p. 1392, A.L. 1947 V. I p. 429; L. 1947 V. I p. 429 §§ 13789a, 13789b, A. 1949 H.B. 2159; A.L. 1959 S.B. 66, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2010 H.B. 1316)



Section 54.030 Term of office.

Term of office.

54.030. The county treasurer so elected shall be commissioned by the governor, shall enter upon the discharge of the duties of his office on the first day of January following his election, and shall hold his office for a term of four years, except as is provided in section 48.053, and until his successor is elected and qualified unless sooner removed from office. In counties which have adopted the township alternative form of county government the treasurer's term shall extend until the first day of April next after the election of his successor.

(L. 1947 V. I p. 429 §§ 13789a, 13789b, A. 1949 H.B. 2159, A.L. 1959 S.B. 66, A.L. 1973 S.B. 226, A.L. 1986 S.B. 519)



Section 54.033 County treasurer vacancy caused by death, interim treasurer appointed, how.

County treasurer vacancy caused by death, interim treasurer appointed, how.

54.033. In the event of a vacancy caused by death, resignation, or otherwise, in the office of county treasurer in any county except a county having a township form of government with an office of collector-treasurer and any county with a charter form of government, the county commission shall appoint a deputy treasurer or a qualified person to serve as an interim treasurer until said treasurer returns or the unexpired term is filled under section 105.030. Such individual must be eligible to serve as a county treasurer under section 54.040, and must comply with section 54.090.

(L. 2004 S.B. 782, A.L. 2012 H.B. 1106)



Section 54.040 Qualifications of county treasurer--persons ineligible for treasurer.

Qualifications of county treasurer--persons ineligible for treasurer.

54.040. 1. Except in a county with a charter form of government, a candidate for county treasurer shall be at least twenty-one years of age and a resident of the state of Missouri and the county in which he or she is a candidate for at least one year prior to the date of the general election for such office. The candidate shall also be a registered voter and shall be current in the payment of all personal and real estate taxes. Upon election to such office, the person shall continue to reside in that county during his or her tenure in office. Each candidate for county treasurer shall also provide to the election authority a copy of a signed affidavit from a surety company authorized to do business in this state indicating that the candidate meets the bond requirements for the office of county treasurer under this chapter.

2. No sheriff, marshal, clerk or collector, or the deputy of any such officer, shall be eligible to the office of treasurer of any county.

(RSMo 1939 § 13799, A.L. 2006 S.B. 932, A.L. 2013 H.B. 235)

Prior revisions: 1929 § 12137; 1919 § 9535; 1909 § 3756



Section 54.070 Bond.

Bond.

54.070. The person elected or appointed county treasurer under the provisions of this chapter, shall, within ten days after his election or appointment as such, enter into a surety bond or bonds with a surety company or surety companies, authorized to do business in Missouri, to the county in a sum not less than twenty thousand dollars nor more than the highest amount of money held by the treasurer at any one time during the year prior to his election or appointment, to be fixed and approved by the county commission, conditioned for the faithful performance of the duties of his office, and the cost of said bond shall be paid out of the general revenue fund of the county; provided, that the county treasurer in any county of the third class or fourth class may furnish either a personal bond or a surety bond and in case a surety bond is required by the county commission in said county said surety bond shall be paid for by said county.

(RSMo 1939 § 13795, A.L. 1945 p. 1968)

Prior revisions: 1929 § 12133; 1919 § 9531; 1909 § 3752

CROSS REFERENCE:

Official bonds, regulations governing, 107.010 to 107.110



Section 54.080 New bond or additional security to be given, when.

New bond or additional security to be given, when.

54.080. The county commission, at any semiannual settlement with such treasurer, or at any other time, may, if his bond be deemed insufficient, order him to give a new bond or additional security; and if such new bond or additional security be not given within twenty days after a copy of such order has been served on the treasurer, his office shall thereby become vacant, and suit may be forthwith begun on the official bond of such officer for any breach thereof.

(RSMo 1939 § 13796)

Prior revisions: 1929 § 12134; 1919 § 9532; 1909 § 3753



Section 54.090 Oath to be taken.

Oath to be taken.

54.090. The person elected or appointed county treasurer shall, after giving bond according to law, take the oath prescribed by the constitution of this state, which oath shall be endorsed on his commission. The commission and endorsement shall be promptly recorded in the recorder's office of the proper county.

(RSMo 1939 § 13797, A.L. 1959 S.B. 66)

Prior revisions: 1929 § 12135; 1919 § 9533; 1909 § 3754



Section 54.100 To keep office at county seat--county commission to provide vault.

To keep office at county seat--county commission to provide vault.

54.100. The county treasurer shall keep his office at the county seat of the county for which he was elected, and shall attend the same during the usual business hours. The county commission shall provide said county treasurer with suitable rooms, and a secure vault in the courthouse or other building occupied by other county officers, and the county treasurer shall keep his office and records in such rooms and vault provided by the county commission. He shall receive all moneys payable into the county treasury, and disburse the same on warrants drawn by order of the county commission.

(RSMo 1939 § 13798)

Prior revisions: 1929 § 12136; 1919 § 9534; 1909 § 3755



Section 54.110 Shall provide books and stationery.

Shall provide books and stationery.

54.110. He shall provide, under the direction of the county commission, suitable books and stationery for his office, and preserve the same; and the commission shall audit his account, and allow such sum as shall be reasonable, which shall be paid by the county.

(RSMo 1939 § 13812)

Prior revisions: 1929 § 12150; 1919 § 9548; 1909 § 3769



Section 54.120 Shall give duplicate receipts--inspection of books.

Shall give duplicate receipts--inspection of books.

54.120. He shall make duplicate receipts in favor of the proper person, for all moneys paid into the treasury, and keep the books, papers and moneys pertaining to his office at all times ready for the inspection of the commission, or any commissioner thereof.

(RSMo 1939 § 13811)

Prior revisions: 1929 § 12149; 1919 § 9547; 1909 § 3768

CROSS REFERENCE:

Records, authorizing use of photographic, microfilm or photostatic reproduction, 109.130



Section 54.130 Shall report receipts and expenditures to commission.

Shall report receipts and expenditures to commission.

54.130. As often and in such manner as may be required by the commission, he shall furnish an account of the receipts and expenditures of the county.

(RSMo 1939 § 13813)

Prior revisions: 1929 § 12151; 1919 § 9549; 1909 § 3770

CROSS REFERENCES:

Depositaries, transfer of funds, liability of treasurer, 110.170

Report monthly to county auditor, certain counties, 55.200

Settlement with county commission, 49.260



Section 54.140 County revenue to be kept separate; warrants, how paid out, violation, penalty.

County revenue to be kept separate; warrants, how paid out, violation, penalty.

54.140. It shall be the duty of the county treasurer to separate and divide the revenues of such county in his hands and as they come into his hands in compliance with the provision of law; and it shall be his duty to pay out the revenues thus subdivided, on warrants issued by order of the commission, on the respective funds so set apart and subdivided, and not otherwise; and for this purpose the treasurer shall keep a separate account with the county commission of each fund which several funds shall be known and designated as provided by law; and no warrant shall be paid out of any fund other than that upon which it has been drawn by order of the commission as aforesaid. Any county treasurer or other county officer, who shall fail or refuse to perform the duties required of him or them under the provisions of this section and chapters 136 to 154, and in the express manner provided and directed, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine of not less than one hundred dollars, and not more than five hundred dollars, and in addition to such punishment, his office shall become vacant.

(RSMo 1939 § 11219)

Prior revisions: 1929 § 9986; 1919 § 12976; 1909 § 11528

CROSS REFERENCES:

Fees, account to be kept, 50.480, 50.490

Fees in criminal cases not to be paid to persons owing state or county, 550.270



Section 54.145 Certain accounts and reports to be certified (second class and certain first class counties).

Certain accounts and reports to be certified (second class and certain first class counties).

54.145. The county treasurer in counties of the first class not having a charter form of government and in counties of the second class shall keep an accurate account of all receipts and disbursements of funds of the county health center, county planning and zoning commission and the county building commission, and shall certify the accounts and reports relating thereto which are required by the county commission.

(L. 1965 p. 150 § 5, A.L. 1973 H.B. 671)



Section 54.150 Accounts settled with commission semiannually--death, interim treasurer appointed, how--duty of commission.

Accounts settled with commission semiannually--death, interim treasurer appointed, how--duty of commission.

54.150. The county treasurer shall settle his accounts with the commission semiannually, in June and December in each year. In the event of a vacancy caused by death, resignation, or otherwise, in any county except a county with a charter form of government, the county commission shall appoint a deputy treasurer or a qualified person to serve as an interim treasurer until said treasurer returns or the unexpired term is filled under section 105.030. The treasurer or interim treasurer shall immediately make such settlement, and deliver to his successor in office all things pertaining thereto, together with all money belonging to the county; and at each settlement the commission shall immediately proceed to ascertain, by actual examination, the amount of balances and funds in the hands of such treasurer to be accounted for, and to what particular fund or funds it appertains, and cause to be spread on its records, in connection with the entry of such settlement, the result of such examination and count.

(RSMo 1939 § 13814, A.L. 2004 S.B. 782)

Prior revisions: 1929 § 12152; 1919 § 9550; 1909 § 3771



Section 54.160 Custodians of school funds--township organization counties excepted--bond required.

Custodians of school funds--township organization counties excepted--bond required.

54.160. The county treasurer in each county is the custodian of all moneys for school purposes, belonging to the different districts, until paid out on warrants duly issued by order of the board of directors or to the treasurer of some town, city or consolidated school district, as authorized by law, except in counties having adopted the township organization law, in which counties the township trustee is the custodian of all school moneys belonging to the township, and is subject to corresponding duties as the county treasurer. On such official's election, before entering upon the duties of the official's office, the official shall give a surety bond, with sufficient security, for the school moneys that shall come into the official's hands, payable to the state of Missouri, to be approved by the county commission, and paid for by the county commission out of the county common school funds, conditioned for the faithful disbursement, according to law, of all the moneys that from time to time come into the official's hands except that no county treasurer shall be required to give bond in excess of one-fourth of the amount collected during the same month of the year immediately preceding. On the forfeiture of the bond the county clerk shall collect the same for the use of the schools in the various districts. If the county clerk neglects or refuses to prosecute, then any resident of the county may cause prosecution to be instituted. The county treasurer in any county of the third or fourth classification may furnish either a personal or surety bond.

(RSMo 1939 § 10400, A.L. 1945 p. 1708, A. 1949 H.B. 2012, A.L. 1959 S.B. 66, A.L. 1988 H.B. 1464, A.L. 1990 H.B. 1070, A.L. 1993 S.B. 339, A.L. 1996 H.B. 1221)

Prior revisions: 1929 § 9266; 1919 § 11188; 1909 § 10830

CROSS REFERENCES:

Investment of excess school moneys, 50.040, 50.050

Rural rehabilitation, payment in lieu of taxes, disposition of proceeds, 70.150, 70.160

Seven-director districts, county treasurer to pay school moneys over monthly, 165.081



Section 54.170 Settlement of county or township treasurer with the county commission for school moneys--vacancy caused by death, interim treasurer appointed, how.

Settlement of county or township treasurer with the county commission for school moneys--vacancy caused by death, interim treasurer appointed, how.

54.170. The county or township treasurer shall, semiannually, settle his accounts with the county commission in June and December. In the event of a vacancy caused by death, resignation, or otherwise, in any county except a county with a charter form of government, the county commission shall appoint a deputy treasurer or a qualified person to serve as the interim treasurer until said treasurer returns or the* unexpired term is filled pursuant to section 105.030. The treasurer or interim treasurer shall account for all school moneys or funds of any and all kinds received by him, from whom and on what account, and the particular fund to which each of said funds was entered and charged, and the amount paid out for school purposes to the various districts of the county, and for any and all other purposes. The county commission shall make an order attesting the same, which order shall be entered of record and shall be prima facie a discharge of the liability of said treasurer.

(RSMo 1939 § 10401, A.L. 2004 S.B. 782)

Prior revisions: 1929 § 9267; 1919 § 11189; 1909 § 10831

*Word "the" does not appear in original rolls.

CROSS REFERENCE:

County commission shall settle with officers, 49.260



Section 54.180 Statement of accounts delivered to clerk of each school district.

Statement of accounts delivered to clerk of each school district.

54.180. The said county or township treasurer shall, on the twenty-fifth day of March and the first Monday in October of each year, deliver or mail to the clerk of each school district in the county or township an accurate and detailed statement, showing the actual amount of cash on hand to the credit of each of the district funds; and the statement made in October, as herein provided, shall show the amount of cash on hand on the day of the approval of the last settlement made by the said treasurer with the county commission, and shall be jointly made and signed by the said county treasurer and clerk of the county commission, and shall be a full exhibit, showing the amount of public money, railroad taxes, and all other moneys on hand or due the district by taxation, the levies made, the assessed valuation of each of said districts for the year, and the balance on hand to the credit of each district fund.

(RSMo 1939 § 10401)

Prior revisions: 1929 § 9267; 1919 § 11189; 1909 § 10831



Section 54.190 Penalty for failure to make settlement.

Penalty for failure to make settlement.

54.190. In case the county or township treasurer shall fail to make such semiannual settlement with the county commission within the time prescribed in sections 54.170, 54.180 and 54.200, he shall, in addition to the sum remaining unaccounted for, forfeit the sum of five hundred dollars, to be recovered in a civil action, in the name of the state of Missouri, and when collected, to be applied to the use of public schools in such county; and it is hereby made the duty of the county clerk to proceed forthwith, in case of such failure, by suit, against such treasurer, before any proper tribunal, to recover the penalty aforesaid; but when it appears on trial, to the satisfaction of said court, that said treasurer was prevented from making such settlement within the time by sickness or unavoidable absence from home, it shall be the duty of the court to direct a verdict for such treasurer on his paying the costs.

(RSMo 1939 § 10402)

Prior revisions: 1929 § 9268; 1919 § 11190; 1909 § 10832



Section 54.200 Treasurer shall turn over papers, equipment to successor.

Treasurer shall turn over papers, equipment to successor.

54.200. The said treasurer shall, within five days after his final settlement, or at the expiration of his term of office, turn over to his successor in office all moneys, funds, records, papers, furniture and fixtures belonging to said office, and take his receipt therefor, and within five days file a duplicate of said receipt with the clerk of the county commission of said county.

(RSMo 1939 § 10401)

Prior revisions: 1929 § 9267; 1919 § 11189; 1909 § 10831



Section 54.230 Deputies and assistants, compensation (second, third and certain first class counties).

Deputies and assistants, compensation (second, third and certain first class counties).

54.230. The county treasurer of a county of the first class not having a charter form of government, and of a county of the second or third class shall be entitled to have and to appoint such a number of deputies and assistants as the county treasurer, with the approval of the county commission, deems necessary for the prompt and proper discharge of his office, and the treasurer's deputies and assistants shall be paid such salaries as are fixed by the county treasurer with the approval of the county commission. The salaries of all such deputies and assistants shall be paid by the county in the same manner as the salary of the county treasurer is paid.

(L. 1945 p. 1561 § 2, A.L. 1973 H.B. 671, A.L. 1986 S.B. 518, A.L. 1993 S.B. 250)



Section 54.243 Additional compensation of county treasurers, effective when (certain first class counties).

Additional compensation of county treasurers, effective when (certain first class counties).

54.243. In addition to all other compensation provided by law, the county treasurer in all first class counties not having a charter form of government and adjoining a first class county having a charter form of government shall receive seven thousand dollars annually, payable in equal installments at the same time and in the same manner as other compensation for such treasurers. The provisions of this section shall not become effective until the supreme court of the state of Missouri has issued an opinion stating that the state of Missouri is not required under the provisions of sections 16 to 24 of article X of the Missouri Constitution to pay increases in compensation granted to county officials by state statutes, when such increases in compensation are not granted because of the imposition of additional duties. Once the opinion of the supreme court required herein has been issued, this section shall be effective as of the date such opinion was issued or as of September 28, 1981, whichever date later occurs.

(L. 1981 S.B. 388 § 4)



Section 54.245 Additional duty (certain first class counties).

Additional duty (certain first class counties).

54.245. Each county treasurer in counties of class one not having a charter form of government shall receive and make duplicate receipts for all moneys received by the county from the federal government under the general revenue sharing law, Public Law 92-512. Each county treasurer shall separate and divide all funds received under that law, and shall establish a separate account therefor. He shall pay out the revenues thus separated on warrants issued by order of the county commission, on the respective funds so separated, and not otherwise, and for this purpose the treasurer shall keep a separate account with the county commission of such fund.

(L. 1978 S.B. 775)

*No continuity with § 54.245 as repealed by L. 1973 H.B. 671 § 1.



Section 54.261 Compensation--training program, attendance required, when, expenses, compensation--vacancy, procedure (counties of the second, third and fourth classification and Clay County).

Compensation--training program, attendance required, when, expenses, compensation--vacancy, procedure (counties of the second, third and fourth classification and Clay County).

54.261. 1. The county treasurer in counties of the first classification, not having a charter form of government and containing a portion of a city with a population of three hundred thousand or more, and in counties of the second, third and fourth classifications of this state, shall receive as compensation for services performed by the treasurer an annual salary based upon the assessed valuation of the county. The provisions of this section shall not permit or require a reduction, nor shall require an increase, in the amount of compensation being paid for the office of treasurer on January 1, 2002.

2. The amount of salary based upon assessed valuation shall be computed according to the following schedule:

Assessed Valuation Salary

$ 18,000,000 to 40,999,999 $29,000

41,000,000 to 53,999,999 30,000

54,000,000 to 65,999,999 32,000

66,000,000 to 85,999,999 34,000

86,000,000 to 99,999,999 36,000

100,000,000 to 130,999,999 38,000

131,000,000 to 159,999,999 40,000

160,000,000 to 189,999,999 41,000

190,000,000 to 249,999,999 41,500

250,000,000 to 299,999,999 43,000

300,000,000 or more 45,000

3. Two thousand dollars of the salary authorized in this section shall be payable to the treasurer only if the treasurer has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the treasurer's office when approved by a professional association of the county treasurers or county collectors of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each treasurer who completes the training program and shall send a list of certified treasurers to the county commission of each county. Expenses incurred for attending the training session may be reimbursed to the county treasurer in the same manner as other expenses as may be appropriated for that purpose.

4. The county treasurer in any county, other than a county of the first classification having a charter form of government or a county of the first classification not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, shall not, except upon two-thirds vote of all the members of the commission, receive an annual compensation in an amount less than the total compensation being received for the office of county treasurer in the particular county for services rendered or performed on the date the salary commission votes.

5. In the event of a vacancy due to death, resignation, or otherwise in the office of treasurer in any county except a county with a charter form of government, and when there is no deputy treasurer, the county commission shall appoint a qualified acting treasurer until such time as the vacancy is filled by the governor pursuant to section 105.030 or the elected treasurer returns to work. The county commission shall employ and fix the compensation of clerical and other assistants necessary to enable the interim treasurer to efficiently perform the duties of the office.

(L. 1987 S.B. 65, et al., A.L. 1988 S.B. 431, A.L. 1997 S.B. 11, A.L. 2002 H.B. 2137, A.L. 2003 S.B. 547, A.L. 2004 S.B. 782)

CROSS REFERENCE:

Compensation in certain counties of the first classification, 50.343



Section 54.265 County governing body may authorize additional compensation for county treasurer--maximum allowed (second class and certain first, third and fourth class counties).

County governing body may authorize additional compensation for county treasurer--maximum allowed (second class and certain first, third and fourth class counties).

54.265. 1. In addition to the compensation otherwise authorized by the provisions of this chapter, the governing body of each county of the first class not having a charter form of government, and of each county of the second class may authorize additional compensation for the county treasurer, to be paid from county funds, but in no event shall the total compensation for that officer, including any additional compensation which may be authorized by the governing body, exceed twenty-four thousand dollars for treasurers in such first class counties, and twenty thousand dollars for treasurers in second class counties.

2. In addition to other compensation which may be authorized under this chapter, the county governing body may authorize additional compensation in an amount not to exceed five thousand dollars per annum for the county treasurer in all counties of the third and fourth class, except counties under township organization.

(L. 1982 S.B. 478 § 54.270)



Section 54.267 Compensation for attendance at training session for county officials (second, third, fourth and certain first class counties)

Compensation for attendance at training session for county officials (second, third, fourth and certain first class counties)

54.267. Each county treasurer, except in counties of the first class with a charter form of government, upon certification by the association of county treasurers of attendance at a training program required by the provisions of section 67.130, shall receive annual compensation of four thousand dollars for the year 1985, and a proportionate part of four thousand dollars for that part of the year 1984 when this section is in effect, for the added duty of attending the training program required by the provisions of section 67.130. This additional compensation shall be paid in the same manner and at the same times as his other compensation is paid.

(L. 1984 S.B. 601 § 9)

CROSS REFERENCE:

Training commission, county officials, appointment of members, duties, 67.130



Section 54.280 County collector-treasurer, duties--fees authorized.

County collector-treasurer, duties--fees authorized.

54.280. 1. The county collector-treasurer of counties having adopted or which may hereafter adopt township organization shall have the power to collect all current, back, and delinquent real and personal property taxes, including merchants' and manufacturers' licenses, taxes on railroads and utilities, and other corporations, the current and delinquent or nonresident lands or town lots, and all other local taxes, including ditch and levee taxes, and to prosecute for and make sale thereof, the same that is now or may hereafter be vested in the county collectors under the general laws of this state. The collector-treasurer shall, at the time of making his annual settlement in each year, deposit the tax books in the office of the county clerk, and within thirty days thereafter the clerk shall make, in a book to be called "the back tax book", a correct list, in numerical order, of all tracts of land and town lots which have been returned delinquent, and return said list to the collector-treasurer, taking his or her receipt therefor.

2. Notwithstanding any other provision of law to the contrary, for the collection of all current real estate and personal property taxes and current delinquent real estate and personal property taxes, the collector-treasurer shall collect on behalf of the county the following fees to be deposited into the county general fund:

(1) In any county in which the total amount of real estate and personal property taxes levied for any one year is five million dollars or less, a fee of three percent on the total amount of real estate and personal property taxes levied;

(2) In any county in which the total amount of real estate and personal property taxes levied for any one year exceeds five million dollars but is equal to or less than nine million dollars, a fee of two and one-half percent on the total amount of real estate and personal property taxes levied;

(3) In any county in which the total amount of real estate and personal property taxes levied for any one year is greater than nine million dollars but equal to or less than thirteen million dollars, a fee of two percent on the total amount of real estate and personal property taxes levied;

(4) In any county in which the total amount of real estate and personal property taxes levied for any one year is greater than thirteen million dollars, a fee of one and one-half percent on the total amount of real estate and personal property taxes levied.

(RSMo 1939 § 13989, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2013 H.B. 175)

Prior revisions: 1929 § 12312; 1919 § 13225; 1909 § 11713



Section 54.290 Annual settlements.

Annual settlements.

54.290. At the meeting of the county commission on the first Monday in March in each year, or at such other time as may be directed by law, the county treasurer shall make a full and complete settlement of his accounts, and exhibit his books and vouchers relating to the same, which settlement of his accounts, when accepted by the commission, shall be entered of record by the county clerk.

(RSMo 1939 § 13990)

Prior revisions: 1929 § 12313; 1919 § 13226; 1909 § 11714



Section 54.300 Suit on official bond.

Suit on official bond.

54.300. If any county treasurer fails or refuses to pay over the public revenue when lawfully required to do so, the county commission shall cause suit to be prosecuted on his bond, and the state director of revenue may prosecute suit against county treasurers on a copy of their bond in the manner allowed by law for prosecuting suits against county collectors.

(RSMo 1939 § 13991, A.L. 1959 S.B. 66)

Prior revisions: 1929 § 12314; 1919 § 13227; 1909 § 11715



Section 54.310 Appropriation of moneys recovered.

Appropriation of moneys recovered.

54.310. All moneys recovered in any such action shall be paid or appropriated for the use contemplated or directed by law.

(RSMo 1939 § 13992)

Prior revisions: 1929 § 12315; 1919 § 13228; 1909 § 11716



Section 54.320 Collector-treasurer, compensation--fees--deputies and assistants, compensation--training program, attendance required, expenses, compensation (township counties).

Collector-treasurer, compensation--fees--deputies and assistants, compensation--training program, attendance required, expenses, compensation (township counties).

54.320. 1. The county collector-treasurer in counties of the third and fourth classifications adopting township organization shall receive an annual salary as set forth in the following schedule. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. A county collector-treasurer subject to the provisions of this section shall not receive an annual compensation less than the total compensation being received by the county treasurer ex officio collector in that county for services rendered or performed for the period beginning March 1, 1987, and ending February 29, 1988. The county collector-treasurer shall receive the same percentage adjustments provided by county salary commissions for county officers in that county pursuant to section 50.333. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of county treasurer ex officio collector on January 1, 1997, or less than the total compensation being received for the services rendered or performed for the period beginning March 1, 1987, and ending February 29, 1988. The salary shall be computed on the basis of the following schedule:

Assessed Valuation Salary

$ 18,000,000 to 40,999,999 $29,000

41,000,000 to 53,999,999 30,000

54,000,000 to 65,999,999 32,000

66,000,000 to 85,999,999 34,000

86,000,000 to 99,999,999 36,000 100,000,000 to 130,999,999 38,000 131,000,000 to 159,999,999

40,000 160,000,000 to 189,999,999 41,000 190,000,000 to 249,999,999 41,500 250,000,000 to 299,999,999 43,000 300,000,000 to 449,999,999

45,000

In addition, the collector-treasurer shall collect on behalf of the county a fee for the collection of all back taxes and all delinquent taxes of two percent on all sums collected to be added to the face of the tax bill, and collected from the party paying the tax. The collector-treasurer shall collect on behalf of the county a fee of three percent on all licenses, including current railroad and utility taxes, surtax, back taxes, delinquent taxes and interest collected by the collector-treasurer, to be deducted from the amounts collected. The collector-treasurer shall collect on behalf of the county for the purpose of mailing statements and receipts required by section 139.350 a fee of one-half of one percent on all licenses and all taxes, including current taxes, back taxes, delinquent taxes, and interest collected by the collector-treasurer, to be deducted from the amounts collected. All fees collected under this section shall be collected on behalf of the county and shall be deposited in the county treasury or as provided by law. Collector-treasurers in counties having a township form of government are entitled to collect such fees immediately upon an order of the circuit court under section 139.031. If the protest is later sustained and a portion of the taxes so paid is returned to the taxpayer the county shall return that portion of the fee collected on the amount returned to the taxpayer. The collector-treasurer in each of the third and fourth classification counties which have adopted the township form of county government is entitled to employ deputies and assistants, and for the deputies and assistants is allowed not less than the amount allowed in 2003-2004, whichever is greater.

2. Notwithstanding any provisions of law to the contrary, the collector-treasurer in each county of the third or fourth classification having a township form of government shall employ not fewer than one full-time deputy. The collector-treasurer may employ such number of deputies and assistants as may be necessary to perform the duties of the office of collector-treasurer promptly and correctly, as determined by the collector-treasurer. The office of the collector-treasurer shall be funded sufficiently to compensate deputies and assistants at a level no less than the compensation provided for other county employees. Such deputies and assistants shall be allowed adjustments in compensation at the same percentage as provided for other county employees, as effective January first each year.

3. Two thousand dollars of the salary authorized in this section shall be payable to the collector-treasurer only if such officer has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the collector-treasurer's office when approved by a professional association of the county treasurers or county collectors of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each collector-treasurer who completes the training program and shall send a list of certified collector-treasurers to the county commission of each county. Expenses incurred for attending the training session may be reimbursed to the county collector-treasurer in the same manner as other expenses as may be appropriated for that purpose.

(RSMo 1939 § 13993, A.L. 1949 p. 626, A. 1949 H.B. 2012, A.L. 1951 p. 377, A.L. 1973 H.B. 265, A.L. 1979 H.B. 256, A.L. 1987 S.B. 65, et al., A.L. 1988 S.B. 431, A.L. 1990 H.B. 1452 subsecs. 1, 2, A.L. 1993 S.B. 250, A.L. 1997 S.B. 11, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12316; 1919 § 13229; 1909 § 11717

CROSS REFERENCE:

Compensation in certain first classification counties, 50.343



Section 54.323 Tax maintenance fund established in certain counties of the third and fourth classification.

Tax maintenance fund established in certain counties of the third and fourth classification.

54.323. Notwithstanding any provisions of law to the contrary, in addition to fees provided for in this chapter, or any other provisions of law in conflict with the provisions of this section, all counties of the third and fourth classification adopting township organization subject to the provisions of this section shall establish a fund to be known as the "Tax Maintenance Fund" to be used solely as a depository for funds received or collected for the purpose of funding additional costs and expenses incurred in the office of treasurer ex officio collector.

(L. 2002 H.B. 1634)



Section 54.325 Delinquent and back taxes, additional amount to be collected by ex officio collector, use of moneys--audit of fund.

Delinquent and back taxes, additional amount to be collected by ex officio collector, use of moneys--audit of fund.

54.325. 1. In addition to the fees collected on all delinquent and back taxes by any treasurer ex officio collector pursuant to the provisions of this chapter and chapter 50, such ex officio collector shall collect an additional two percent on all delinquent and back taxes and these additional fees shall be transmitted monthly for deposit into the tax maintenance fund pursuant to the provisions of section 54.323 and used for additional administration and operation costs for the office of treasurer ex officio collector. Any costs shall include, but shall not be limited to, those costs that require any additional out-of-pocket expense by the office of treasurer ex officio collector and it may include reimbursement to county general revenue for the salaries of employees of the office of treasurer ex officio collector for hours worked and any other expenses necessary to conduct and execute the duties and responsibilities of such office.

2. The tax maintenance fund may also be used by the treasurer ex officio collector for training, purchasing new or upgrading information technology, equipment or other essential administrative expenses necessary to carry out the duties and responsibilities of the office of treasurer ex officio collector, including anything necessarily pertaining thereto.

3. The treasurer ex officio collector has the sole responsibility for all expenditures made from the tax maintenance fund and shall approve all expenditures from such fund. All such expenditures from the tax maintenance fund shall not be used to substitute for or subsidize any allocation of county general revenue for the operation of the office of treasurer ex officio collector.

4. The tax maintenance fund may be audited by the appropriate auditing agency. Any unexpended balance shall be left in the tax maintenance fund, to accumulate from year to year with interest.

(L. 2002 H.B. 1634)



Section 54.327 Moneys provided for budget purposes in certain counties of the third and fourth classification--moneys remaining in fund at end of calendar year, requirements.

Moneys provided for budget purposes in certain counties of the third and fourth classification--moneys remaining in fund at end of calendar year, requirements.

54.327. Any county of the third and fourth classification adopting township organization shall provide moneys for budget purposes in an amount not less than the approved budget in the previous year and shall include the same percentage adjustments in compensation as provided for other county employees as effective January first each year. Any moneys accumulated and remaining in the tax maintenance fund as of December thirty-first each year in all counties of the third and fourth classification adopting township organization shall be limited to an amount equal to the previous year's approved budget for the office of treasurer ex officio collector. Any moneys remaining in the tax maintenance fund as of December thirty-first each year that exceed the above-established limits shall be transferred to county general revenue by the following January fifteenth of each year.

(L. 2002 H.B. 1634)



Section 54.330 Candidate requirements and bonds of collector-treasurers--bond requirements for deputies and assistants--vacancies.

Candidate requirements and bonds of collector-treasurers--bond requirements for deputies and assistants--vacancies.

54.330. 1. A candidate for county collector-treasurer shall be at least twenty-one years of age and a resident of the county in which he or she is a candidate for at least one year prior to the date of filing for the office. The candidate shall also be a registered voter and shall be current in the payment of all state income taxes and personal and real property taxes. A collector-treasurer shall reside in the county throughout his or her term in office and shall remain in office until a successor is duly elected and qualified. Each candidate for county collector-treasurer shall also provide to the election authority a copy of a signed affidavit from a surety company authorized to do business in this state indicating that the candidate meets the bond requirements for the office of county collector-treasurer under this chapter.

2. County collector-treasurers shall be required to give bonds as other county collectors under the general revenue law, and shall have the sole authority to appoint deputies as provided to other county collectors under section 52.300.

3. Before entering upon the duties for which they are employed, deputies and assistants employed in the office of any collector-treasurer shall give bond and security to the satisfaction of the collector-treasurer. The bond for each individual deputy or assistant shall not exceed one-half of the amount of the maximum bond required for any collector-treasurer. The official bond required pursuant to this section shall be a surety bond with a surety company authorized to do business in this state. The premium of the bond shall be paid by the county or city being protected.

4. In the event of a vacancy caused by death, resignation, or otherwise, in the office of collector-treasurer, the county clerk shall follow the procedures in section 52.180 that apply when there is a vacancy in the office of collector in other counties.

(RSMo 1939 § 13994, A.L. 2002 S.B. 720, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2012 H.B. 1106, A.L. 2013 H.B. 235)

Prior revisions: 1929 § 12317; 1919 § 13230; 1909 § 11718






Chapter 55 County Auditors

Section 55.010 Office authorized (certain first class counties).

Office authorized (certain first class counties).

55.010. In all counties of the first class having a charter form of government there shall be a county auditor who is the budget officer and accounting officer of the county and who shall perform all the duties imposed by the county budget law upon the budget officer and accounting officer. The county commission shall appoint and fix the compensation of some competent person as county auditor, who shall serve for a term of four years from and after the first day of January, 1947, and until his successor is duly appointed and qualified. In case of a vacancy in the office of county auditor caused by death, resignation or otherwise, the county commission shall appoint some qualified person for the unexpired term of the county auditor. The county commission shall employ and fix the compensation of clerical and other assistants to the county auditor necessary to enable him to efficiently perform his duties.

(L. 1945 p. 611 § 10919a, A. 1949 H.B. 2013, A.L. 1959 S.B. 60, A.L. 1973 H.B. 678)



Section 55.020 Bond (certain first class counties).

Bond (certain first class counties).

55.020. Before taking over his duties, the county auditor of a county of the first class having a charter form of government shall give bond to the county in such amount and with such surety as shall be required by the county commission. The bond shall be conditioned upon the faithful performance by such county auditor of all those duties which are imposed upon him by section 55.030, and by chapter 50, and which are or may hereafter be imposed upon him by any other statutory provision relating to county auditors. The cost of the bond shall be paid from the general revenue fund of the county.

(RSMo 1939 § 10921, A.L. 1945 p. 611, A.L. 1973 H.B. 678)



Section 55.030 To prescribe accounting system--other duties (certain first class counties).

To prescribe accounting system--other duties (certain first class counties).

55.030. The county auditor of a county having a charter form of government shall prescribe, with the approval of the governing body of the county and the state auditor, the accounting system of the county. He shall keep accounts of all appropriations and expenditures made by the governing body of the county; and no warrant shall be drawn or obligation incurred without his certification that an unencumbered balance, sufficient to pay the same, remains in the appropriation account against which such warrant or obligation is to be charged. He shall audit and examine all accounts, demands, and claims of every kind and character presented for payment against such county, and shall approve to the governing body of the county all lawful, true, and just accounts, demands, and claims of every kind and character payable out of the county revenue or out of any county funds before the same shall be allowed and a warrant issued therefor. Whenever the county auditor deems it necessary to the proper examination of any account, demand, or claim, he may examine the parties, witnesses, and others on oath or affirmation touching any matter or circumstance in the examination of such account, demand, or claim. At the direction of the governing body of the county, he shall audit the accounts of all officers and employees of the county and upon their retirement from office and shall keep a correct account between the county and all county officers; and he shall examine all records and settlements made by them for and with the governing body of the county or with each other; and the county auditor shall, at all reasonable times, have access to all books, county records, or papers kept by any county or township officer, employee, or road overseer. He may keep an inventory of all county property under the control and management of the various officers and departments and shall annually take an inventory of any such property at an original value of one thousand dollars or more showing the amount, location and estimated value thereof. He shall perform such other duties in relation to the fiscal administration of the county as the governing body of the county shall from time to time prescribe. The county auditor shall not be personally liable for any costs for any proceeding instituted against him in his official capacity.

(RSMo 1939 § 10920, A.L. 1945 p. 611, A.L. 1973 H.B. 678, A.L. 1989 H.B. 294, A.L. 2011 H.B. 142)



Section 55.040 Office created (second class and certain first class counties).

Office created (second class and certain first class counties).

55.040. The office of county auditor is hereby created in all counties of the first class not having a charter form of government and in all counties of the second class in this state, and the provisions of sections 55.050 to 55.300, except the provisions of section 55.125, shall apply to all such counties.

(RSMo 1939 § 13862, A.L. 1945 p. 1406, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12199; 1919 § 9597; 1909 § 3818



Section 55.045 Election of county auditor prior to becoming second class county.

Election of county auditor prior to becoming second class county.

55.045. In any county of the third class which will become a county of the second class on the first day of January next following the general election at which a county auditor would normally be elected for a county of the second class, candidates may file and stand for election for the office of county auditor in such third class county and the winner of the election for each office shall assume his duties on the first day of January next following the election for the full four-year term of office.

(L. 1974 H.B. 1497, A.L. 1978 H.B. 971)



Section 55.050 Term of office--vacancy, how filled (second class and certain first class counties).

Term of office--vacancy, how filled (second class and certain first class counties).

55.050. At the general election in the year 1946, and every four years thereafter, a county auditor shall be elected in each county of the first class not having a charter form of government and in each county of the second class. He shall be commissioned by the governor and shall enter upon the discharge of his duties on the first Monday in January next ensuing his election. He shall hold his office for the term of four years and until his successor is duly elected and qualified, unless he is sooner removed from office. If a vacancy occurs in the office by death, resignation, removal, refusal to act, or otherwise, the governor shall fill the vacancy by appointing some eligible person to the office, who shall discharge the duties thereof until the next general election, at which time an auditor shall be chosen for the remainder of the term, who shall hold his office until his successor is duly elected and qualified, unless sooner removed.

(RSMo 1939 § 13863, A.L. 1945 p. 1406, A.L. 1959 S.B. 60, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12200; 1919 § 9598; 1909 § 3819



Section 55.060 Qualifications (second class and certain first class counties).

Qualifications (second class and certain first class counties).

55.060. No person shall be elected or appointed county auditor of a county of the first class not having a charter form of government or of a county of the second class unless he is a citizen of the United States above the age of twenty-one years, and has resided within the state for one whole year and within the county for which he is elected or appointed for three months immediately preceding the election or his appointment. He shall also be a person familiar with the theory and practice of accounting by education, training and experience and able to perform the duties imposed upon the county auditor by the provisions of this chapter. The county auditor shall, after his appointment or election, reside in the county for which he is auditor.

(RSMo 1939 § 13864, A.L. 1945 p. 1406, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12201; 1919 § 9599; 1909 § 3820



Section 55.070 Bond (second class and certain first class counties).

Bond (second class and certain first class counties).

55.070. The county auditor of each county of the first class not having a charter form of government and of each county of the second class, before he enters on the duties of his office, shall enter into bond, payable to the county, in the sum of ten thousand dollars, to be approved by the county commission, conditioned that he will faithfully perform the duties of his office and deliver to his successor, safe and undefaced, all books, records, papers, and furniture belonging to his office; which bond shall be recorded in the recorder's office of the county and then deposited and safely kept in the office of the clerk of the county commission.

(RSMo 1939 § 13865, A.L. 1945 p. 1406, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12202; 1919 § 9600; 1909 § 3821

CROSS REFERENCE:

Bonds of county officers, 107.010 to 107.110



Section 55.080 Certificate of election--oath of office.

Certificate of election--oath of office.

55.080. The auditor shall, before entering upon the duties of his office, take and subscribe to an oath endorsed on his certificate of election that he will support the Constitution of the United States and of the state of Missouri, and faithfully and impartially discharge all the duties of his office; which certificate and the oath of office endorsed thereon shall be recorded in the recorder's office of the county and then deposited and safely kept in the office of the clerk of the county commission.

(RSMo 1939 § 13866, A.L. 1973 H.B. 678, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 12203; 1919 § 9601; 1909 § 3822



Section 55.091 Compensation of county auditor--training program, attendance required, when, expenses, compensation (second, third and fourth class counties and Clay County).

Compensation of county auditor--training program, attendance required, when, expenses, compensation (second, third and fourth class counties and Clay County).

55.091. 1. The county auditor in any county, other than in a first classification chartered county or a first classification county not having a charter form of government and not containing any part of a city with a population of three hundred thousand or more, shall receive an annual salary computed on an assessed valuation basis as set forth in the following schedule. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of auditor on January 1, 1997. Assessed Valuation

Salary $ 131,000,000 to 189,999,999 $40,500 190,000,000 to 249,999,999 41,500 250,000,000 to 299,999,999 43,000 300,000,000 to 399,999,999 45,000 400,000,000 to 499,999,999 46,000 500,000,000 or more 47,000

2. Two thousand dollars of the salary authorized in this section shall be payable to the auditor only if the auditor has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the auditor's office when approved by a professional association of the county auditors of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each auditor who completes the training program and shall send a list of certified auditors to the treasurer of each county. Expenses incurred attending the training session may be reimbursed to the county auditor in the same manner as other expenses as may be appropriated for that purpose.

3. The county auditor in any county, other than a first classification charter county, shall not, except upon two-thirds vote of all the members of the salary commission, receive an annual compensation less than the total compensation being received for the office of county auditor in the particular county for services rendered or performed on the date the salary commission votes.

(L. 1987 S.B. 65, et al. § 2, A.L. 1988 S.B. 431, A.L. 1997 S.B. 11)

CROSS REFERENCE:

Compensation in certain first classification counties, 50.343



Section 55.100 Appointment of deputies (second class and certain first class counties).

Appointment of deputies (second class and certain first class counties).

55.100. The county auditor, in counties of the first class not having a charter form of government and in counties of the second class, may appoint with the approval of the county commission the deputies that are necessary for the efficient operation of his office. Any deputy shall possess the same qualifications as the auditor and take a like oath of office, and may in the name of his principal perform the duties of the auditor. The auditor and his sureties are responsible for the conduct of any deputy. A deputy shall receive the salary fixed by the county auditor, with the approval of the county commission.

(RSMo 1939 § 13885, A.L. 1945 p. 1406, A.L. 1959 S.B. 60, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12222; 1919 § 9620; 1909 § 3841



Section 55.110 Appointment of clerical assistants (second class and certain first class counties).

Appointment of clerical assistants (second class and certain first class counties).

55.110. The county auditor in counties of the first class not having a charter form of government and in counties of the second class may also employ the office and clerical assistants, with the approval of the county commission, that are deemed necessary for the proper and efficient operation of his office, at the salaries fixed by the county auditor, with the approval of the county commission.

(L. 1945 p. 1406 § 13885a, A.L. 1959 S.B. 60, A.L. 1973 H.B. 678)



Section 55.120 Office and supplies to be furnished by county (second class and certain first class counties).

Office and supplies to be furnished by county (second class and certain first class counties).

55.120. The county commission of each county of the first class not having a charter form of government and of each county of the second class shall provide, at the expense of the county, suitable books, stationery and furniture for the office of county auditor, and the commission shall also furnish the auditor with a suitable office, and the auditor shall keep his office at such place as the commission directs, and shall there keep the records, books, papers and property belonging to his office.

(RSMo 1939 § 13867, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12204; 1919 § 9602; 1909 § 3823



Section 55.125 Auditor shall maintain branch office, where (second class counties).

Auditor shall maintain branch office, where (second class counties).

55.125. 1. In every county of the second class which prior to January 2, 1979, had a court of common pleas, the county auditor shall maintain a branch office for the convenience of taxpayers in the city where the court of common pleas was located in addition to his office in the county if the county collector maintains a branch office in that city.

2. The county commission shall provide suitable office space and equipment for the office, and may require the office to be located in the same place as the branch collector's office is located.

3. The auditor, subject to the approval of the county commission, shall employ necessary deputies, assistants, or clerks to operate the branch office, and shall fix their compensation which shall be paid from the county treasury in the same manner as other county employees are paid.

4. The auditor shall not receive any additional compensation for maintaining this branch office.

(L. 1967 p. 129 § 2, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 55.130 Shall countersign all warrants (second class and certain first class counties).

Shall countersign all warrants (second class and certain first class counties).

55.130. The county auditor of each county of the first class not having a charter form of government and of each county of the second class shall countersign all warrants issued by the county commission, and shall keep a record of the date thereof, the number of same, to whom issued, the amount thereof, and upon what fund drawn.

(RSMo 1939 § 13870, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12207; 1919 § 9065; 1909 § 3826



Section 55.140 Access to all licenses (second class and certain first class counties).

Access to all licenses (second class and certain first class counties).

55.140. The county auditor of each county of the first class not having a charter form of government and of each county of the second class shall have access to all records, collections, and settlements for all licenses issued by the county and shall receive a monthly listing from each office issuing the licenses stating the name of the party or parties to whom issued.

(RSMo 1939 § 13869, A.L. 1973 H.B. 678, A.L. 2009 H.B. 148, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 12206; 1919 § 9604; 1909 § 3825



Section 55.150 Auditor to set up accounting system--requirements (second class and certain first class counties).

Auditor to set up accounting system--requirements (second class and certain first class counties).

55.150. The county auditor of each county of the first class not having a charter form of government and of each county of the second class shall set up and follow an accounting system in his office which shall comply with the following requirements: A double entry accounting system shall be provided. The system shall provide for each fund, appropriate accounts to record and classify the property, resources, and liabilities of the county; to record and classify the receipts for the fiscal period by sources or kind, and to record and classify the expenditures for the fiscal period according to the purpose and object for which incurred, and in such detail as to be conveniently comparable with budget appropriations for each purpose or object. Such accounting system shall be kept currently up to date, shall be in permanent form and shall be so established as to facilitate inspection and examination of county financial affairs. Such accounting system shall include and reflect accurately, in appropriate form, the current reports required of all officers of such county as provided in sections 55.190 to 55.270. The auditor in prescribing and setting up such accounting system shall adhere to the requirements herein set out for such a system as nearly as may be compatible with the makeup and provisions of each fund of such county, the budget system prescribed by statute for such county, and the otherwise applicable laws applying to such county. In any such county, the auditor shall install such accounting system in his office so that it shall be in operation and effect as soon as practicable. The county commission shall make provision for the cost of installing any such system, and in any such county it shall not be necessary for the auditor to obtain approval of the county commission before installing same as otherwise provided by section 55.160; except that the costs of installation of such system shall be subject to the approval of the county commission.

(RSMo 1939 § 13881, A.L. 1945 p. 1406, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12218; 1919 § 9616; 1909 § 3837



Section 55.160 Duties (second classification and certain first classification counties).

Duties (second classification and certain first classification counties).

55.160. The auditor of each county of the first classification not having a charter form of government and of each county of the second classification shall keep an inventory of all county property under the control and management of the various officers and departments and shall annually take an inventory of such property at an original value of one thousand dollars or more showing the amount, location and estimated value thereof. The auditor shall keep accounts of all appropriations and expenditures made by the county commission, and no warrant shall be drawn or obligation incurred without the auditor's certification that an unencumbered balance, sufficient to pay the same, remain in the appropriate account or in the anticipated revenue fund against which such warrant or obligation is to be charged. The auditor shall audit the accounts of all officers of the county annually or upon their retirement from office. The auditor shall audit, examine and adjust all accounts, demands, and claims of every kind and character presented for payment against the county, and shall in the auditor's discretion approve to the county commission of the county all lawful, true, just and legal accounts, demands and claims of every kind and character payable out of the county revenue or out of any county funds before the same shall be allowed and a warrant issued therefor by the commission. Whenever the auditor thinks it necessary to the proper examination of any account, demand or claim, the auditor may examine the parties, witnesses, and others on oath or affirmation touching any matter or circumstance in the examination of such account, demand or claim before the auditor allows same. The auditor shall not be personally liable for any cost for any proceeding instituted against the auditor in the auditor's official capacity. The auditor shall keep a correct account between the county and all county and township officers, and shall examine all records and settlements made by them for and with the county commission or with each other, and the auditor shall, whenever the auditor desires, have access to all books, county records or papers kept by any county or township officer or road overseer. The auditor shall, during the first four days of each month, strike a balance in the case of each county and township officer, showing the amount of money collected by each, the amount of money due from each to the county, and the amount of money due from any source whatever to such office, and the auditor shall include in such balance any fees that have been returned to the county commission or to the auditor as unpaid and which since having been returned have been collected.

(L. 1945 p. 1406 § 13881a, A.L. 1973 H.B. 678, A.L. 1995 H.B. 559, A.L. 2005 H.B. 58 merged with S.B. 210 merged with S.B. 507)



Section 55.161 Additional duties (second class and certain first class counties).

Additional duties (second class and certain first class counties).

55.161. In addition to all other duties imposed upon the county auditor in counties of the first class not having a charter form of government and in counties of the second class, he shall have the following duties:

(1) He shall audit, examine and adjust all accounts of county officials and courts operating in such counties where there is an accumulation of moneys, taxes, fees, fines and miscellaneous public funds received from any and all sources by county officials and courts operating in such counties, and which are accumulated and intended for public purposes other than the general administrative functions of the county, provided that such extra duty of accounting is to be performed in the same manner as is now by statute prescribed for the general county administrative business. He shall also audit moneys and funds belonging to any levee district organized and operating in such county, moneys to be disbursed to school districts organized and operating in such county, and moneys to be disbursed in the county for library, hospital, recreation, public health and civil defense purposes;

(2) He shall prepare a statement of the estimated revenues of the county, classified as to funds and sources, and shall furnish the budget officer of the county with an itemized list of county expenditures for as many previous fiscal years as may be deemed proper for enabling the budget officer to arrive at a reasonable estimate of the anticipated revenues and the necessary expenses of the county in the preparation of the county budget;

(3) He shall countersign, on behalf of the county, all licenses issued for the sale of intoxicating liquor and shall keep in a readily accessible form a record of all such county licenses issued; and

(4) In counties of the second class only, he shall serve as a member of the county board of equalization.

(L. 1951 p. 371, A.L. 1973 H.B. 678, A.L. 1983 H.B. 283)



Section 55.170 Shall make monthly report to county commission (second class and certain first class counties).

Shall make monthly report to county commission (second class and certain first class counties).

55.170. The county auditor of each county of the first class not having a charter form of government and of each county of the second class shall, on the first Monday of each month, make out and file with the clerk of the county commission a report to the county commission of his county, showing the condition of the accounts of each county and township officer as by them reported to him for the previous month.

(RSMo 1939 § 13882, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12219; 1919 § 9617; 1909 § 3838



Section 55.175 Shall report condition of certain accounts to county commission (second class and certain first class counties).

Shall report condition of certain accounts to county commission (second class and certain first class counties).

55.175. The county auditor in counties of the first class not having a charter form of government and in counties of the second class shall make an annual audit of the accounts and records of the county health center, the county planning and zoning commission and the county building commission, and shall report the condition of the accounts to the county commission.

(L. 1965 p. 150 § 6, A.L. 1973 H.B. 678)



Section 55.190 Collector to provide daily report to auditor (second class and certain first class counties).

Collector to provide daily report to auditor (second class and certain first class counties).

55.190. The county collector of revenue of each county of the first class not having a charter form of government and of each county of the second class shall provide, electronically or otherwise, a daily report to the auditor of receipts, and shall deliver to the auditor each day a deposit slip showing the day's deposit. The collector shall, upon receiving taxes, give a numbered tax receipt to the taxpayer. The collector shall also provide, electronically or otherwise, a daily report to the auditor of all other sums of money collected by the collector from any source whatsoever, and in such report shall state on what account collected. The collector shall turn money over to the county treasurer under section 139.210.

(RSMo 1939 § 13871, A.L. 1973 H.B. 678, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 12208; 1919 § 9606; 1909 § 3827



Section 55.200 County treasurer to make monthly report to auditor (second class and certain first class counties).

County treasurer to make monthly report to auditor (second class and certain first class counties).

55.200. The county treasurer of each county of the first class not having a charter form of government and of each county of the second class shall make a monthly report on the last secular day of each month to the county auditor and shall file a copy of same with the county clerk. The report shall show the receipts for the month, and from what source collected, the total disbursements and from what fund and the net balance. And the county auditor shall charge the treasurer with all such sums.

(RSMo 1939 § 13872, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12209; 1919 § 9607; 1909 § 3828



Section 55.210 County clerk to make monthly report to auditor (second class and certain first class counties).

County clerk to make monthly report to auditor (second class and certain first class counties).

55.210. The county clerk of each county of the first class not having a charter form of government and of each county of the second class shall file with the auditor a receipt from the collector of the revenue for all tax books by him made out and delivered to the collector. The county clerk shall, on the last secular day of each month, file with the auditor a full and complete statement of all moneys and fees received by him by virtue of his office and of all sums by him paid out, and to whom paid, and for what purpose.

(RSMo 1939 § 13873, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12210; 1919 § 9608; 1909 § 3829



Section 55.220 Circuit clerk to make monthly report to auditor (second class and certain first class counties).

Circuit clerk to make monthly report to auditor (second class and certain first class counties).

55.220. The clerk of the circuit court in each county of the first class not having a charter form of government and in each county of the second class shall, on the last secular day of each month, file with the auditor a full and complete statement of all moneys and fees received by him by virtue of his office and of all sums by him paid out and to whom paid and for what purpose.

(RSMo 1939 § 13874, A.L. 1959 S.B. 60, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12211; 1919 § 9609; 1909 § 3830



Section 55.230 Clerk of criminal court to make report to auditor at end of each term (second class and certain first class counties).

Clerk of criminal court to make report to auditor at end of each term (second class and certain first class counties).

55.230. The clerk of the court having jurisdiction of criminal cases in counties of the first class not having a charter form of government and in counties of the second class shall, at the end of each term of the court, file a report with the auditor showing all judgments rendered during the term for fines or forfeitures, the date and amount thereof, and on what account. The report shall be certified to by the judge of the court as being correct.

(RSMo 1939 § 13876, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12213; 1919 § 9611; 1909 § 3832



Section 55.240 Sheriff to make monthly report to auditor (second class and certain first class counties).

Sheriff to make monthly report to auditor (second class and certain first class counties).

55.240. The sheriff of each county of the first class not having a charter form of government and of each county of the second class shall, on the last secular day of each month, make out and file with the auditor a full and complete statement of all fines and forfeitures by him collected, stating therein from whom and when collected, the amount thereof, and on what account; and he shall file with such statement a receipt showing to whom he has paid the same; he shall also at the same time file with the auditor a receipt for any and all moneys and fees paid by him to any officer whose duty it is to make settlement with the county commission, and whose duty it is to report to the auditor the receipts and expenditures of his office.

(RSMo 1939 § 13875, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12212; 1919 § 9610; 1909 § 3831



Section 55.250 Recorder of deeds to make monthly report to auditor (second class and certain first class counties).

Recorder of deeds to make monthly report to auditor (second class and certain first class counties).

55.250. The recorder of deeds of each county of the first class not having a charter form of government and of each county of the second class shall, on the last secular day of each month, file with the auditor a report showing the amount of money received by him by virtue of his office during the month, and the amounts by him paid out, and to whom, and on what account.

(RSMo 1939 § 13877, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12214; 1919 § 9612; 1909 § 3833



Section 55.260 Records clerk to report to auditor within ten days after any judgment (second class and certain first class counties).

Records clerk to report to auditor within ten days after any judgment (second class and certain first class counties).

55.260. Every clerk in charge of the records of each associate circuit judge of each county of the first class not having a charter form of government and of each county of the second class shall, within ten days after any judgment has been rendered in his court against any person for a fine or forfeiture, report to the auditor the name of the party against whom such judgment was rendered, the amount of the judgment, and on what account rendered.

(RSMo 1939 § 13878, A.L. 1973 H.B. 678, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 12215; 1919 § 9613; 1909 § 3834

Effective 1-2-79



Section 55.270 Other county and township officers to make monthly statement of fees collected and due (second class and certain first class counties).

Other county and township officers to make monthly statement of fees collected and due (second class and certain first class counties).

55.270. Every officer of each county of the first class not having a charter form of government and of each county of the second class and every officer of any township of any such county who is now or who may be hereafter authorized by law to collect fees for himself or for the county shall, on the last secular day of each month, make out an itemized and accurate list of all fees in his office which have been collected by him and a list of all fees due his office which have not been paid, giving the name of the person or persons paying or owing same, and stating that he has been unable, after the exercise of diligence, to collect the part returned unpaid. The report shall be in writing and shall be verified by the affidavit of the officer making such report, which affidavit shall state that the report is true and correct and contains all of the items of fees collected by the officer, or owing to the office. And the county auditor shall not receive any report from any officer unless it is verified as herein required. Every county and township officer, whether such officer receives his compensation by fee or salary, shall, upon receiving any money as such officer in payment of fees or costs or any other matter pertaining to his office, issue a duplicate numbered receipt therefor, and shall turn over daily one of each of such duplicate receipts issued by him during the day to the county auditor of such county so that the auditor may compare the receipts with the monthly reports made by each of the officers to the auditor.

(RSMo 1939 § 13890, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12217; 1919 § 9615; 1909 § 3836



Section 55.290 Charges preferred, how (second class and certain first class counties).

Charges preferred, how (second class and certain first class counties).

55.290. Charges may be preferred against the auditor of any county of the first class not having a charter form of government or of any county of the second class, and he may be prosecuted, suspended and removed from office in the same manner and form as now provided by law for preferring charges, suspending and removing from office clerks of courts of record.

(RSMo 1939 § 13884, A.L. 1973 H.B. 678)

Prior revisions: 1929 § 12221; 1919 § 9619; 1909 § 3840



Section 55.305 Audit of county investment programs required (second class counties).

Audit of county investment programs required (second class counties).

55.305. In addition to all other duties imposed upon the county auditor in all counties of the second class, he shall audit all investment programs of the county and shall audit all special road districts within the county, and shall, upon completion thereof, report the findings of such audits to the county commission and state auditor.

(L. 1977 S.B. 122 & 289 § 2, A.L. 1987 S.B. 65, et al.)

Effective 1-1-88






Chapter 56 Circuit and Prosecuting Attorneys and County Counselors

Section 56.010 Prosecuting attorney--election--qualifications.

Prosecuting attorney--election--qualifications.

56.010. At the general election to be held in this state in the year A.D. 1982, and every four years thereafter, there shall be elected in each county of this state a prosecuting attorney, who shall be a person learned in the law, duly licensed to practice as an attorney at law in this state, and enrolled as such, at least twenty-one years of age, and who has been a bona fide resident of the county in which he seeks election for twelve months next preceding the date of the general election at which he is a candidate for such office and shall hold his office for four years, and until his successor is elected, commissioned and qualified.

(RSMo 1939 § 12934, A.L. 1967 p. 130, A.L. 1971 S.B. 13, A.L. 1982 S.B. 478)

Prior revisions: 1929 § 11309; 1919 § 729; 1909 § 1000



Section 56.020 When term begins.

When term begins.

56.020. Prosecuting attorneys elected under the provisions of this chapter shall enter upon the discharge of their duties on the first day of January next after they shall have been elected.

(RSMo 1939 § 12935)

Prior revisions: 1929 § 11310; 1919 § 730; 1909 § 1001



Section 56.060 Prosecutor's duties, generally, expenses--employed attorney, how compensated.

Prosecutor's duties, generally, expenses--employed attorney, how compensated.

56.060. 1. Each prosecuting attorney shall commence and prosecute all civil and criminal actions in the prosecuting attorney's county in which the county or state is concerned, defend all suits against the state or county, and prosecute forfeited recognizances and actions for the recovery of debts, fines, penalties and forfeitures accruing to the state or county. In all cases, civil and criminal, in which changes of venue are granted, the prosecuting attorney shall follow and prosecute or defend, as the case may be, all the causes, for which, in addition to the fees now allowed by law, the prosecuting attorney shall receive his or her actual expenses. If any misdemeanor case is taken to the court of appeals by appeal the prosecuting attorney shall represent the state in the case in the court and make out and cause to be printed, at the expense of the county, all necessary abstracts of record and briefs, and if necessary appear in the court in person, or shall employ some attorney at the prosecuting attorney's own expense to represent the state in the court, and for his or her services he or she shall receive the compensation that is proper, not to exceed twenty-five dollars for each case, and necessary traveling expenses, to be audited and paid as other claims are audited and paid by the county commission of the county.

2. Notwithstanding the provisions of subsection 1 of this section, in any county for which a county counselor is appointed, the prosecuting attorney shall only perform those duties prescribed by subsection 1 of this section which are not performed by the county counselor under the provisions of law relating to the office of county counselor.

(RSMo 1939 § 12942, A.L. 1959 S.B. 67, A.L. 1971 H.B. 779, A.L. 1973 H.B. 670, A.L. 2005 S.B. 210)

Prior revisions: 1929 § 11316; 1919 § 736; 1909 § 1007



Section 56.066 Additional compensation (certain counties)--full-time prosecutor, St. Francois County.

Additional compensation (certain counties)--full-time prosecutor, St. Francois County.

56.066. 1. In any county which contains facilities which are operated by the department of corrections with a total average yearly inmate population in excess of seven hundred and fifty persons but less than one thousand five hundred persons, the prosecuting attorney shall receive ten thousand dollars per annum in addition to all other compensation provided by law. In any county which contains facilities which are operated by the department of corrections with a total average yearly inmate population in excess of one thousand five hundred persons but less than three thousand persons, the prosecuting attorney shall receive twelve thousand five hundred dollars per annum in addition to all other compensation provided by law. In any county which contains facilities which are operated by the department of corrections with a total average yearly inmate population in excess of three thousand persons but less than four thousand persons, the prosecuting attorney shall receive fifteen thousand dollars per annum in addition to all other compensation provided by law. In any county which contains facilities which are operated by the department of corrections with a total average inmate population in excess of four thousand persons, the prosecuting attorney shall receive twenty thousand dollars per annum in addition to all other compensation provided by law. The compensation provided in connection with the average inmate population shall not be considered for purposes of determining any increase in compensation from January 1, 1988. The amounts provided in this subsection shall be included in the computation of the maximum allowable compensation as that term is used in section 50.333.

2. Notwithstanding the provisions of section 56.360, the prosecuting attorney of any county of the fourth classification, with a population of at least forty-eight thousand and not more than sixty thousand inhabitants, two correctional facilities and a state mental health center, shall devote full time to the prosecutor's office, and, except for the performance of official duties, shall not engage in the practice of law.

(L. 1987 S.B. 65, et al., A.L. 1995 H.B. 424, A.L. 1998 S.B. 819, A.L. 1999 S.B. 275, A.L. 2001 H.B. 52)

Effective 5-23-01



Section 56.067 Prosecuting attorney must devote full time to office or special prosecutions (certain counties).

Prosecuting attorney must devote full time to office or special prosecutions (certain counties).

56.067. In counties of the first classification not having a charter form of government, and counties which have passed the proposition authorized by section 56.363, the prosecuting attorney, except in the performance of special prosecutions or otherwise representing the state or its political subdivisions, shall devote full time to his office, and shall not engage in the practice of law.

(L. 1967 p. 130, A.L. 1998 S.B. 819, A.L. 1999 S.B. 275)

Effective 5-6-99



Section 56.070 Prosecuting attorney's duties--exception.

Prosecuting attorney's duties--exception.

56.070. 1. The prosecuting attorney shall represent generally the county in all matters of law, investigate all claims against the county, and draw all contracts relating to the business of the county. He shall give his opinion, without fee, in matters of law in which the county is interested, and in writing when demanded, to the county commission or any judge thereof, except in counties in which there is a county counselor.

2. Notwithstanding the provisions of subsection 1, in any county of the first class not having a charter form of government for which a county counselor is appointed, the prosecuting attorney shall only perform those duties prescribed by subsection 1 which are not performed by the county counselor under the provisions of law relating to the office of county counselor.

(RSMo 1939 § 12944, A.L. 1959 S.B. 67, A.L. 1973 H.B. 670, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11318; 1919 § 738; 1909 § 1008

Effective 1-2-79



Section 56.080 Duties--habeas corpus.

Duties--habeas corpus.

56.080. In all criminal cases where any person or persons are brought up on writs of habeas corpus before a judge of any court of record, it shall be the duty of such attorney to attend upon the hearing of such application on behalf of the state.

(RSMo 1939 § 12945)

Prior revisions: 1929 § 11319; 1919 § 739; 1909 § 1009



Section 56.085 Criminal investigations, prosecutors or circuit attorneys may obtain subpoena for witnesses, records and books.

Criminal investigations, prosecutors or circuit attorneys may obtain subpoena for witnesses, records and books.

56.085. In the course of a criminal investigation, the prosecuting or circuit attorney may request the circuit or associate circuit judge to issue a subpoena to any witness who may have information for the purpose of oral examination under oath to require the production of books, papers, records, or other material of any evidentiary nature at the office of the prosecuting or circuit attorney requesting the subpoena.

(L. 1994 S.B. 693, A.L. 2001 S.B. 267)



Section 56.087 Dismissal of complaints, information, indictments, or counts by prosecuting or circuit attorneys without consent of the court--procedure.

Dismissal of complaints, information, indictments, or counts by prosecuting or circuit attorneys without consent of the court--procedure.

56.087. 1. The prosecuting or circuit attorney has the power, in his or her discretion, to dismiss a complaint, information, or indictment, or any count or counts thereof, and in order to exercise that power it is not necessary for the prosecutor or circuit attorney to obtain the consent of the court. The dismissal may be made orally by the prosecuting or circuit attorney in open court, or by a written statement of the dismissal signed by the prosecuting or circuit attorney and filed with the clerk of court.

2. A dismissal filed by the prosecuting or circuit attorney prior to the time double jeopardy has attached is without prejudice. A dismissal filed by the prosecuting or circuit attorney after double jeopardy has attached is with prejudice, unless the criminal defendant has consented to having the case dismissed without prejudice.

3. A dismissal without prejudice means that the prosecutor or circuit attorney has complete discretion to refile the case, as long as it is refiled within the time specified by the applicable statute of limitations. A dismissal with prejudice means that the prosecutor or circuit attorney cannot refile the case.

4. For the purposes of this section, double jeopardy attaches in a jury trial when the jury has been impaneled and sworn. It attaches in a court-tried case when the court begins to hear evidence.

(L. 2006 H.B. 1858)



Section 56.090 Must be present, when.

Must be present, when.

56.090. No judge shall allow the cases alluded to in sections 56.060 and 56.080 to be tried before him, unless the prosecuting attorney or someone properly qualified to prosecute for him is present. The judge, before trying these cases, shall give due notice to the prosecuting attorney.

(RSMo 1939 § 12946, A. 1949 H.B. 2014, A.L. 1959 S.B. 67, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11320; 1919 § 740; 1909 § 1010

Effective 1-2-79



Section 56.095 Annual report required (second class and certain first class counties).

Annual report required (second class and certain first class counties).

56.095. The prosecuting attorney in counties of the first class not having a charter form of government and in counties of the second class shall make an annual report in November of each year to the county commission, stating the number of misdemeanors and felonies occurring within such county, which have been prosecuted by him or his assistants the preceding year.

(L. 1965 p. 150 § 7, A.L. 1973 H.B. 670)



Section 56.110 If interested in case, court to appoint substitute.

If interested in case, court to appoint substitute.

56.110. If the prosecuting attorney and assistant prosecuting attorney be interested or shall have been employed as counsel in any case where such employment is inconsistent with the duties of his office, or shall be related to the defendant in any criminal prosecution, either by blood or by marriage, the court having criminal jurisdiction may appoint some other attorney to prosecute or defend the cause.

(RSMo 1939 § 12948)

Prior revisions: 1929 § 11322; 1919 § 742; 1909 § 1012



Section 56.120 When sick, court to appoint substitute.

When sick, court to appoint substitute.

56.120. If he be sick or absent, such court shall appoint some person to discharge the duties of the office until the proper officer resumes the discharge of his duties.

(RSMo 1939 § 12949)

Prior revisions: 1929 § 11323; 1919 § 743; 1909 § 1013



Section 56.130 Power of appointee.

Power of appointee.

56.130. The person appointed shall possess the same power as the proper officer would if he was present and shall receive a reasonable fee for each case prosecuted to be fixed by the court and to be taxed and paid as other costs in criminal cases.

(RSMo 1939 § 12950, A. 1949 H.B. 2014, A.L. 1959 S.B. 67)

Prior revisions: 1929 § 11324; 1919 § 744; 1909 § 1014



Section 56.140 Subject to fine, when.

Subject to fine, when.

56.140. If any prosecuting attorney shall fail to attend any term of the court having criminal jurisdiction in his county, held in pursuance of law, he shall be fined twenty-five dollars by the court, unless he show good cause to the contrary at the next succeeding term thereof.

(RSMo 1939 § 12951)

Prior revisions: 1929 § 11325; 1919 § 745; 1909 § 1015



Section 56.151 Assistants, investigators, clerical help, how paid, tenure--assistant prosecutors, qualifications of (certain first class counties).

Assistants, investigators, clerical help, how paid, tenure--assistant prosecutors, qualifications of (certain first class counties).

56.151. 1. The prosecuting attorney of all counties of the first class not having a charter form of government may appoint such assistant prosecuting attorneys, and may employ such investigators and stenographic and clerical help as he deems necessary for the proper discharge of the duties of his office, and may set their compensation within the limits of the allocations made for that purpose by the county commission. The compensation for the assistant prosecuting attorneys, investigators and stenographic and clerical help shall be paid in equal installments out of the county treasury in the same manner as other county employees are paid.

2. The assistant prosecuting attorneys shall be subject to the same fines and penalties for neglect of duty or misdemeanor in office as the prosecuting attorney.

3. All assistant prosecuting attorneys, investigators, and stenographic and clerical help shall hold office at the pleasure of the prosecuting attorney.

(L. 1973 H.B. 670, A.L. 1999 S.B. 275)

Effective 5-6-99



Section 56.180 Assistants--duties (first class counties).

Assistants--duties (first class counties).

56.180. In all counties of class one in this state, the assistant prosecuting attorneys shall discharge such duties as may be required of them in criminal and civil causes and in courts having jurisdiction of same on behalf of the state or county; shall attend the grand jury of the county if required so to do by the prosecuting attorney; assist and advise said body; examine witnesses and preserve their testimony. The assistant prosecuting attorneys shall be and are hereby empowered to sign in their own name informations in criminal causes in all courts having jurisdiction in criminal causes.

(RSMo 1939 § 12960, A.L. 1945 p. 579)

Prior revision: 1929 § 11334



Section 56.190 Stenographers--duties (first class counties).

Stenographers--duties (first class counties).

56.190. In all counties of class one, the stenographers in the office of the prosecuting attorney shall, when so directed by the prosecuting attorney of such county, take down and transcribe for the use of the prosecuting attorney testimony and evidence before the grand jury of said county and before any court of said county exercising criminal jurisdiction or before the coroner of said county at any inquest held on any homicide or felony inquiry, and shall perform such other duties in the office of the prosecuting attorney as may be necessary. Before taking down any evidence before the grand jury such stenographers shall be sworn to keep secret any fact disclosed in said grand jury room, and shall not divulge any testimony which he or she may have heard there, except to the prosecuting attorney or when lawfully required to do so by a court of record having jurisdiction in said matter.

(RSMo 1939 § 12979, A.L. 1945 p. 579 § 12961)

Prior revision: 1929 § 11353



Section 56.200 Assistants--qualifications, salaries (second class counties).

Assistants--qualifications, salaries (second class counties).

56.200. The prosecuting attorney, in counties of the second class, shall be entitled to:

(1) Not more than four assistants when the assessed valuation of the county is less than two hundred fifty million dollars;

(2) Not more than eight assistants when the assessed valuation of the county is two hundred fifty million dollars or more. The assistants shall be appointed by the prosecuting attorney. They shall possess the same qualifications and be subject to the same fines and penalties for neglect of duty or misdemeanor in office as the prosecuting attorney. They shall be paid a salary in an amount as shall be fixed by the prosecuting attorney and approved by the commissioners of the county commission. The appointment, approval, and agreement as to the salary of each assistant shall be in writing, and filed by the prosecuting attorney with the county commission.

(L. 1945 p. 572 § 3, A.L. 1959 S.B. 220, A.L. 1972 S.B. 557)



Section 56.210 Assistants commissioned (second class counties).

Assistants commissioned (second class counties).

56.210. When the prosecuting attorney, of any county of the second class, shall file with the county commission, the approval of the circuit judges of the county of the appointment of an assistant prosecuting attorney, as herein provided, it shall be the duty of the county commission to commission such assistant as other officers are commissioned by such commission.

(L. 1945 p. 572 § 4)



Section 56.220 Assistants--term of office--vacancy, how filled (second class counties).

Assistants--term of office--vacancy, how filled (second class counties).

56.220. Such assistant prosecuting attorneys shall be commissioned for and hold their offices for the remainder of the term of the prosecuting attorney by whom they have been appointed, and in case of a vacancy by removal, death or resignation, the same shall be filled by appointment as herein provided.

(L. 1945 p. 572 § 5)



Section 56.230 Stenographic and clerical help (second class counties).

Stenographic and clerical help (second class counties).

56.230. The prosecuting attorney, in counties of the second class, may employ such stenographic and clerical help, with the approval of the county commission, as may be necessary to the efficient operation of his office. The salary of any stenographer or clerk, so employed, shall be fixed by the prosecuting attorney, with the approval of the county commission.

(L. 1945 p. 572 § 6)



Section 56.240 Assistant prosecuting attorneys--qualifications--oath--duties--compensation (third class counties).

Assistant prosecuting attorneys--qualifications--oath--duties--compensation (third class counties).

56.240. The prosecuting attorney in counties of the third class may appoint assistant prosecuting attorneys who shall be licensed attorneys in the state of Missouri and be subject to all the liabilities and penalties for failure or neglect to discharge the duty to which prosecuting attorneys are liable. The appointment of an assistant prosecuting attorney shall be made in writing and filed by the prosecuting attorney, and such assistant prosecuting attorney shall take and subscribe to the oath or affirmation of office required of prosecuting attorneys, which appointment and oath or affirmation of office shall be filed in the office of the clerk of the circuit court of the county. An assistant prosecuting attorney shall discharge the duties of the prosecuting attorney when the prosecuting attorney is sick or absent from the county, or when the prosecuting attorney is engaged in the discharge of the duties of his office so that he cannot attend. In counties of the third class an assistant prosecuting attorney shall assist the prosecuting attorney in any case when requested to do so by the prosecuting attorney, but the former shall be disqualified from defending in any criminal case. The compensation of an assistant prosecuting attorney in third class counties may be paid out of the county treasury an annual salary in an amount approved by the county commission.

(L. 1945 p. 1535 § 4, A.L. 1947 V. I p. 489, A. 1949 H.B. 2014, A.L. 1961 p. 292, A.L. 1969 p. 108, A.L. 1974 H.B. 1381, A.L. 1990 S.B. 834, A.L. 1993 H.B. 562, A.L. 1995 H.B. 424)



Section 56.245 Stenographic and clerical help, compensation (third and fourth class counties).

Stenographic and clerical help, compensation (third and fourth class counties).

56.245. The prosecuting attorney in counties of the third and fourth class may employ such stenographic and clerical help as may be necessary for the efficient operation of his office. The salary of any stenographer or clerk so employed shall be fixed by the prosecuting attorney with the approval of the county commission to be paid by the county.

(L. 1961 p. 293 § 1, A.L. 1967 p. 132, A.L. 1979 H.B. 255)



Section 56.250 Special counsel--compensation--qualifications (second, third, and fourth class counties).

Special counsel--compensation--qualifications (second, third, and fourth class counties).

56.250. The governing body of each second, third, and fourth class county* in this state may, in its discretion, employ special counsel or an attorney to represent such county or counties in prosecuting or defending any suit or suits by or against such county or counties, and may pay to such special counsel or attorney reasonable compensation for his services, such compensation to be fixed by the governing body of such county and paid out of such funds as the governing body may direct. Such counsel or attorney shall be a duly licensed attorney and at least twenty-five years of age.

(RSMo 1939 § 12980, A.L. 1945 p. 571, A.L. 1983 S.B. 372)

Prior revisions: 1929 § 11354; 1919 § 773; 1909 § 1038

*Word "counties" appears in original rolls.



Section 56.265 Compensation of prosecuting attorneys--training program, attendance required, when, expenses, compensation--definition, prosecuting attorney to include circuit attorney (noncharter counties).

Compensation of prosecuting attorneys--training program, attendance required, when, expenses, compensation--definition, prosecuting attorney to include circuit attorney (noncharter counties).

56.265. 1. The county prosecuting attorney in any county, other than in a chartered county, shall receive an annual salary computed using the following schedule, when applicable. The assessed valuation factor shall be the amount thereof as shown for the year immediately preceding the year for which the computation is done.

(1) For a full-time prosecutor the prosecutor shall receive compensation equal to the compensation of an associate circuit judge;

(2) For a part-time prosecutor: Assessed Valuation Amount $ 18,000,000 to 40,999,999 $37,000 41,000,000 to 53,999,999 38,000 54,000,000 to 65,999,999 39,000 66,000,000 to 85,999,999

41,000 86,000,000 to 99,999,999 43,000 100,000,000 to 130,999,999 45,000 131,000,000 to 159,999,999 47,000 160,000,000 to 189,999,999 49,000 190,000,000 to 249,999,999 51,000 250,000,000 to 299,999,999 53,000 300,000,000 or more

55,000

2. Two thousand dollars of the salary authorized in this section shall be payable to the prosecuting attorney only if the prosecuting attorney has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the prosecuting attorney's office when approved by a professional association of the county prosecuting attorneys of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each prosecuting attorney who completes the training program and shall send a list of certified prosecuting attorneys to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county prosecuting attorney in the same manner as other expenses as may be appropriated for that purpose.

3. As used in this section, the term "prosecuting attorney" includes the circuit attorney of any city not within a county.

4. The prosecuting attorney of any county which becomes a county of the first classification during a four-year term of office or a county which passed the proposition authorized by section 56.363 shall not be required to devote full time to such office pursuant to section 56.067 until the beginning of the prosecuting attorney's next term of office or until the proposition otherwise becomes effective.

5. The provisions of section 56.066 shall not apply to full-time prosecutors who are compensated pursuant to subdivision (1) of subsection 1 of this section.

(L. 1987 S.B. 65, et al. § 3, A.L. 1988 S.B. 431, A.L. 1993 S.B. 250, A.L. 1995 H.B. 424, A.L. 1997 S.B. 11, A.L. 1998 S.B. 819, A.L. 1999 S.B. 275)

Effective 5-6-99



Section 56.291 To prepare written brief for attorney general in appealed criminal cases (third and certain fourth class counties).

To prepare written brief for attorney general in appealed criminal cases (third and certain fourth class counties).

56.291. The prosecuting attorney in counties of the third and fourth class, in addition to his other duties provided by law, shall submit to the attorney general of the state of Missouri, a written brief summarizing the facts and law of the lower court proceedings had in all criminal cases appealed to the supreme court from the county of his jurisdiction. The provisions of this section shall not apply to counties of the fourth class having an assessed valuation of less than ten million dollars, unless approved by the county commission.

(L. 1965 p. 165 § 1, A.L. 1987 S.B. 65, et al.)

Effective 1-1-88



Section 56.293 To defend elected county officials in certain suits (second, third and fourth class counties).

To defend elected county officials in certain suits (second, third and fourth class counties).

56.293. In addition to all other duties imposed upon the prosecuting attorney in counties of the second, third and fourth classes, if any elected county official be sued in connection with the performance of this office, under the provisions of Section 1983, Title 42, United States Code, the prosecuting attorney shall, if requested to do so by such elected county official, act as defense counsel or co-counsel for such elected official.

(L. 1979 H.B. 255 § 1)



Section 56.300 Prosecuting attorneys--duties, coroners' inquests (third and fourth class counties).

Prosecuting attorneys--duties, coroners' inquests (third and fourth class counties).

56.300. The prosecuting attorney in counties of the third and fourth class shall attend inquests by coroners in cases of death occurring by violence, and which may result in a charge of felony. The prosecuting attorney shall make an investigation concerning the death and cause to be brought before the coroner any witnesses he desires. He shall be permitted by the coroner to assist in the interrogation of witnesses for the full development of the circumstances leading up to and resulting in the death, and for his information concerning any possible criminal charge that may grow out of the death.

(L. 1949 p. 231 § 1, A.L. 1957 p. 325)



Section 56.305 Judicial paroles--duties (third and fourth class counties).

Judicial paroles--duties (third and fourth class counties).

56.305. The prosecuting attorney in counties of the third and fourth classes shall attend all hearings and applications for judicial paroles and investigate all applications for judicial paroles, make a complete investigation of all the facts and circumstances surrounding the applicant, his home life, family and business, make a report of his findings thereon to the circuit judge and make such recommendation as he deems necessary and advisable to the circuit judge.

(L. 1953 p. 380 § 1, A.L. 1957 p. 325)



Section 56.312 Fee for collection of delinquent taxes and fees--deposit--purpose--unexpended balance to remain in fund.

Fee for collection of delinquent taxes and fees--deposit--purpose--unexpended balance to remain in fund.

56.312. 1. Notwithstanding the provisions of sections 50.525 to 50.745, the one-half of the tax collection fee which is designated for the use of the prosecuting or circuit attorney as provided in section 136.150 shall be deposited by the county treasurer into a separate interest-bearing fund to be expended at the direction of the prosecuting attorney as provided in this section. These funds shall not be budgeted by the governing body of the county or the city of St. Louis, and shall be expended only upon warrants executed by the circuit or prosecuting attorney, directing the treasurer to issue checks thereon.

2. The moneys deposited in the fund may be used by the prosecuting or circuit attorney for office supplies, postage, books, training, office equipment, capital outlay, expenses of trial and witness preparation, additional employees for the staff of the prosecuting or circuit attorney, salary supplements for existing employees on the staff of the prosecuting or circuit attorney.

3. No prior approval of the expenditures from this fund shall be required by the governing body of the county or the city of St. Louis, nor shall any prior audit or encumbrance of the fund be required before any expenditure is made by the prosecuting or circuit attorney from this fund. This fund may be audited by the state auditor's office or the appropriate auditing agency.

4. If the moneys collected and deposited into this fund are not totally expended annually, then the unexpended balance shall remain in said fund and the balance shall be kept in said fund to accumulate from year to year.

(L. 1986 S.B. 665)



Section 56.320 Fees paid to county treasury (first class counties).

Fees paid to county treasury (first class counties).

56.320. In all counties of class one the salary of the prosecuting attorney is in lieu of all fees for criminal cases, but the fees of the prosecuting attorney shall continue to be taxed as heretofore, and, when collected, shall be turned into the treasury of the county. All fees of the prosecuting attorney in criminal cases not paid by the state shall be collected by the clerk of the circuit court of the county and by him paid into the treasury of the county. When the fees are paid by the state, they shall be paid into the county treasury in the manner now provided by law.

(RSMo 1939 § 13469, A.L. 1945 p. 1566, A.L. 1959 S.B. 67)

Prior revisions: 1929 § 11837; 1919 § 11045



Section 56.330 Fees set aside as contingent fund (first class counties).

Fees set aside as contingent fund (first class counties).

56.330. The treasurer of each county of class one shall set aside the prosecuting attorney's fees to be used as a contingent fund for the prosecuting attorney for the payment of the incidental expenses in bringing parties and witnesses from other states or countries and in properly preparing cases for trial, attending trial on changes of venue, attending at the taking of depositions, in printing briefs, and appearing before the appellate courts of the state, and generally the expenses he is put to in the proper and vigorous prosecution of the duties of his office. The fund shall be paid out as needed to the prosecuting attorney by the county treasurer, not exceeding twenty thousand dollars in any year, upon warrant of the prosecuting attorney approved and signed by a judge of the circuit court of said county. At the end of each year the county treasurer shall pay into the general revenue fund of the county any balance in his hands from fees, so collected, exceeding the sum of two thousand five hundred dollars.

(RSMo 1939 § 13470, A.L. 1957 p. 344, A.L. 1959 S.B. 67, A.L. 1967 1st Ex. Sess. p. 870)

Prior revisions: 1929 § 11838; 1919 § 11046



Section 56.340 Fees--records--collection (second, third and fourth class counties).

Fees--records--collection (second, third and fourth class counties).

56.340. The prosecuting attorney, in counties of the second, third and fourth classes, shall charge upon behalf of the county every fee that accrues in his office and receive the same, and at the end of each month, pay over to the county treasury all moneys collected by him as fees, taking two receipts therefor, one of which he will immediately file with the clerk of the county commission, and shall at the same time make out an itemized and accurate list of all fees in his office which have been collected by him, and one of all fees due his office which have not been paid, giving the name of the person or persons paying or owing the same, and turn the same over to the county commission, stating that he has been unable, after the exercise of diligence, to collect the part unpaid, said report to be verified by affidavit, and it shall be the duty of the county commission to cause the fees unpaid to be collected by law, and to cause the same when collected to be turned over to the county treasury.

(L. 1945 p. 1535 § 3, L. 1945 p. 1536 § 3, A. 1949 H.B. 2014)



Section 56.350 Acceptance of fee for signing pardon application deemed bribery--penalty.

Acceptance of fee for signing pardon application deemed bribery--penalty.

56.350. Any prosecuting attorney or circuit attorney, or any assistant prosecuting attorney or any assistant circuit attorney, or anyone who has held either one of said offices, who shall accept of any fee, gratuity, present or reward for signing the petition or application for a pardon of any person that was convicted of a felony or a misdemeanor during his term of office, or who shall accept of any fee, gratuity, present or reward for using his influence towards the pardon of any such person, shall be deemed guilty of bribery, and shall, on conviction, be punished by imprisonment in the penitentiary for a term of not less than two years nor more than five years.

(RSMo 1939 § 12983)

Prior revisions: 1929 § 11357; 1919 § 776; 1909 § 1041



Section 56.360 Employment in criminal cases prohibited--civil practice authorized.

Employment in criminal cases prohibited--civil practice authorized.

56.360. It shall be unlawful for any prosecuting attorney or circuit attorney, or any assistant prosecuting attorney or any assistant circuit attorney, during the term of office for which he shall have been elected or appointed, to accept employment by any party other than the state of Missouri in any criminal case or proceeding; provided, that nothing in this section shall be deemed to preclude the officers specified in this section from engaging in the civil practice of law. Any violation of the provisions of this section shall be deemed a misdemeanor.

(RSMo 1939 § 12927, A.L. 1959 H.B. 376)

Prior revisions: 1929 § 11302; 1919 § 722; 1909 § 993



Section 56.363 Full-time prosecutor, ballot--effective date--continuing education requirement, duty to provide to peace officers--may qualify for retirement benefits, when.

Full-time prosecutor, ballot--effective date--continuing education requirement, duty to provide to peace officers--may qualify for retirement benefits, when.

56.363. 1. The county commission of any county may on its own motion and shall upon the petition of ten percent of the total number of people who voted in the previous general election in the county submit to the voters at a general or special election the proposition of making the county prosecutor a full-time position. The commission shall cause notice of the election to be published in a newspaper published within the county, or if no newspaper is published within the county, in a newspaper published in an adjoining county, for three weeks consecutively, the last insertion of which shall be at least ten days and not more than thirty days before the day of the election, and by posting printed notices thereof at three of the most public places in each township in the county. The proposition shall be put before the voters substantially in the following form:

Shall the office of prosecuting attorney be made a full-time position in ............... County?

â ã YES â ã NO

If a majority of the voters voting on the proposition vote in favor of making the county prosecutor a full-time position, it shall become effective upon the date that the prosecutor who is elected at the next election subsequent to the passage of such proposal is sworn into office.

2. The provisions of subsection 1 of this section notwithstanding, in any county where the proposition of making the county prosecutor a full-time position was submitted to the voters at a general election in 1998 and where a majority of the voters voting on the proposition voted in favor of making the county prosecutor a full-time position, the proposition shall become effective on May 1, 1999. Any prosecuting attorney whose position becomes full time on May 1, 1999, under the provisions of this subsection shall have the additional duty of providing not less than three hours of continuing education to peace officers in the county served by the prosecuting attorney in each year of the term beginning January 1, 1999.

3. In counties that, prior to August 28, 2001, have elected pursuant to this section to make the position of prosecuting attorney a full-time position, the county commission may at any time elect to have that position also qualify for the retirement benefit available for a full-time prosecutor of a county of the first classification. Such election shall be made by a majority vote of the county commission and once made shall be irrevocable. When such an election is made, the results shall be transmitted to the Missouri prosecuting attorneys and circuit attorneys' retirement system fund, and the election shall be effective on the first day of January following such election. Such election shall also obligate the county to pay into the Missouri prosecuting attorneys and circuit attorneys' system retirement fund the same retirement contributions for full-time prosecutors as are paid by counties of the first classification.

(L. 1997 S.B. 11, A.L. 1999 S.B. 275, A.L. 2002 H.B. 2080)

(2008) No equal protection violation exists due to rational basis for disparity in compensation for prosecutors in counties of the third classification who became full-time before August 28, 2001, and those who became full-time after such date. PACARS vs. Pemiscot County, 256 S.W.3d 98 (Mo.banc).



Section 56.380 Not to accept fee or reward, except salary, courts of criminal jurisdiction (cities of 700,000 or more)--penalty.

Not to accept fee or reward, except salary, courts of criminal jurisdiction (cities of 700,000 or more)--penalty.

56.380. It is unlawful for the circuit attorneys or the assistant circuit attorneys of the courts of this state having jurisdiction of criminals within cities in this state having a population of seven hundred thousand inhabitants or more to contract for, directly or indirectly, or to accept, receive or take any fee, reward, promise or undertaking, or gift or valuable thing of any kind whatsoever, except the salary of his office prescribed by law, for aiding, advising, promoting or procuring any indictment, true bill or legal process of any kind whatsoever against any person or party, or for aiding, promoting, counseling or procuring the detection, discovery, apprehension, prosecution or conviction of any person upon any charge whatsoever, or for aiding, advising or counseling of or concerning, or for procuring, promoting or effecting the discovery or recovery, by any means whatever, of any valuable thing which is secreted or detained from the possession of the owner or lawful custodian thereof. Any officer who is convicted of the violation of any of the provisions of this section shall be punished by imprisonment by the state department of corrections and human resources for not more than seven years and in addition shall forfeit his office.

(RSMo 1939 § 12929, A.L. 1965 p. 166, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 11304; 1919 § 724; 1909 § 995



Section 56.410 May be suspended upon indictment--governor to appoint successor.

May be suspended upon indictment--governor to appoint successor.

56.410. Any officer who is indicted for the violation of section 56.380, in the discretion of the court of which he is an officer, or of the judge thereof, by an order of record in the records of the court, may be suspended from the office to which he was elected or appointed and qualified, until the indictment is disposed of in favor of the officer, or until the officer is acquitted thereon by the verdict of a jury. The court making the order of suspension shall transmit forthwith, by mail, to the governor of the state of Missouri, a copy of the order, certified under the seal of the court by the clerk thereof. Immediately upon the receipt of the certified copy of the order of suspension, the governor shall appoint and commission a successor to the suspended officer. The successor shall possess the qualifications for the office prescribed by law, and, during the period of suspension, shall perform the duties and receive the salary prescribed for the office by law. He shall conduct the prosecution of the indictment upon which the suspension of his predecessor was made.

(RSMo 1939 § 12932, A.L. 1965 p. 166)

Prior revisions: 1929 § 11307; 1919 § 727; 1909 § 998



Section 56.420 Restoration to office.

Restoration to office.

56.420. If the suspended officer is acquitted he shall be restored to the office from which he was suspended, by an order of record of the court by which the suspension was made, and the commission and authority of the successor of the suspended officer shall thereupon cease and determine.

(RSMo 1939 § 12933, A.L. 1965 p. 166)

Prior revisions: 1929 § 11308; 1919 § 728; 1909 § 999



Section 56.430 Circuit attorney--election--qualifications (St. Louis City).

Circuit attorney--election--qualifications (St. Louis City).

56.430. At the general election to be held in this state in the year 1948, and every four years thereafter, there shall be elected in the city of St. Louis one circuit attorney, who shall reside in said city, and shall possess the same qualifications and be subject to the same duties that are prescribed by this chapter for prosecuting attorneys throughout the state.

(RSMo 1939 § 12906, A.L. 1945 p. 581, A. 1949 H.B. 2014, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 11281; 1919 § 701; 1909 § 975



Section 56.445 Circuit attorney and assistants to devote full time to office--special assistants may engage in civil practice (St. Louis City).

Circuit attorney and assistants to devote full time to office--special assistants may engage in civil practice (St. Louis City).

56.445. It shall be the duty of the circuit attorney of the city of St. Louis and of his assistants and associates to devote their entire time and energy to the discharge of their official duties; but the circuit attorney may in his discretion designate as many as seven of his assistants as provided for in section 56.540 as special assistant circuit attorneys and those special assistant circuit attorneys may be allowed to engage in the civil practice of law.

(L. 1959 H.B. 376, A.L. 1967 p. 133, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 56.450 Circuit attorney--duties (St. Louis City).

Circuit attorney--duties (St. Louis City).

56.450. The circuit attorney of the city of St. Louis shall manage and conduct all criminal cases, business and proceedings of which the circuit court of the city of St. Louis shall have jurisdiction. He shall appear for the state in all misdemeanor cases appealed from the circuit court of the city of St. Louis to the court of appeals.

(RSMo 1939 § 2231, A. 1949 H.B. 2014, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 2129; 1919 § 2632; 1909 § 4165

Effective 1-2-79



Section 56.453 Circuit attorney, additional duties, how established.

Circuit attorney, additional duties, how established.

56.453. If the St. Louis board of aldermen enacts an ordinance in accordance with the applicable provisions of the St. Louis city charter, the circuit attorney for the city of St. Louis may perform the following duties in addition to all other duties imposed by law:

(1) Act as defense counsel or co-counsel for any elected county official of the city of St. Louis if that official is sued in connection with the performance of his office, under the provisions of Section 1983, Title 42, United States Code;

(2) Represent the sheriff of the city of St. Louis or the St. Louis metropolitan police department in writs of replevin filed for the return of property that is or has been used as evidence in any state criminal or traffic case;

(3) Represent petitioners in civil contempt proceedings when it is alleged that a respondent has violated a court order under chapter 455;

(4) Upon his own motion or on a motion of the court or on a motion of the public defender, initiate proceedings under section 600.100 to determine the present ability of any defendant to pay all or a portion of the costs of his representation.

(L. 1981 S.B. 133, A.L. 1984 S.B. 601, A.L. 1987 S.B. 65, et al.)

Effective 1-1-88



Section 56.455 Circuit attorney to report on felons (St. Louis City).

Circuit attorney to report on felons (St. Louis City).

56.455. In addition to his other duties, the circuit attorney of the city of St. Louis shall make a detailed report of all information in his possession pertaining to each person committed to the state penitentiary by the circuit court of the city of St. Louis to the director of the state department of corrections and human resources and to the state board of probation and parole. The report shall include such information as may be requested by such director or board and shall include a summary of such evidence as to the prior convictions of the convict, his mental condition, education and other personal background information which is available to the circuit attorney as well as the date of the crime for which the convict was sentenced, whether he was tried or pleaded guilty, and such facts as are available as to the aggravating or mitigating circumstances of the crime. The circuit attorney may include in the report his recommendation as to whether the convict should be kept in a maximum security institution. The report shall be transmitted within twenty days after the date of the conviction or at such other time as is prescribed by the director of the department of corrections and human resources or board of probation and parole.

(L. 1955 p. 361 § 1, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 56.460 Circuit attorney of St. Louis City, duty on felony and misdemeanor complaints--office hours.

Circuit attorney of St. Louis City, duty on felony and misdemeanor complaints--office hours.

56.460. It shall be the duty of the circuit attorney of the city of St. Louis, in person or by assistants, to hear complaints in felony and misdemeanor cases and to file information in such cases with the clerk of the circuit court of the city of St. Louis and to prosecute the same in said court; and it shall be the duty of the circuit attorney, or such assistants as he may designate, to attend at his office on each day of the week, except Sunday and national and state holidays, at all reasonable hours, for the purpose of preparing all complaints, affidavits and informations in such cases required by law to be lodged in said court.

(RSMo 1939 § 2307, A. 1949 H.B. 2014, A.L. 1976 S.B. 658, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 14699

Effective 1-2-79



Section 56.470 Arrests for felony or misdemeanor to be reported to circuit attorney, when--penalty for failure (St. Louis City).

Arrests for felony or misdemeanor to be reported to circuit attorney, when--penalty for failure (St. Louis City).

56.470. 1. It shall be the duty of the chief of police of the city of St. Louis, within twenty hours after the arrest by the police of any person for felony or misdemeanor under the laws of this state, to report to the circuit attorney the name of the person so arrested and the name of the prosecuting witness and of any other material witnesses known to the police, and said circuit attorney or his assistants shall thereupon proceed to institute such prosecution as is required by law if, in the judgment of such circuit attorney, the evidence presented to him is sufficient to justify a prosecution.

2. Any willful failure on the part of the chief of police, or other officer whose duty it shall be to act in the premises, to comply with the provisions of this section, shall be deemed a misdemeanor, and the offending party may be indicted and, upon conviction, punished by fine of not less than ten nor more than one hundred dollars, any law of this state or any ordinance of the city of St. Louis to the contrary notwithstanding.

(RSMo 1939 § 2308, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 14700

Effective 1-2-79



Section 56.510 Circuit attorney, duties, coroners' inquests.

Circuit attorney, duties, coroners' inquests.

56.510. The circuit attorney of cities that have five hundred thousand inhabitants or more is required to attend inquests held by coroners in cases of death occurring by violence, and which may result in a charge of felony. The circuit attorney shall make an investigation concerning the death and cause to be brought before the coroner any witnesses he desires, and shall be permitted by the coroner to assist in the interrogation of witnesses for the full development of the circumstances leading up to and resulting in the death, and for his information concerning any possible criminal charge that may grow out of the same. For these services there shall be taxed as costs a fee in favor of the circuit attorney of ten dollars for each inquest, to be paid as other costs by the respective cities. Each coroner shall promptly notify the circuit attorney of his city of the time and place of inquisition concerning any death of the aforesaid characteristics.

(RSMo 1939 § 12984, A.L. 1959 S.B. 67)

Prior revisions: 1929 § 11358; 1919 § 777



Section 56.530 Circuit attorney, contingent fund.

Circuit attorney, contingent fund.

56.530. The treasurer of said city shall set aside the circuit attorney's fees so turned into the treasury of said city to be used as a contingent fund for the circuit attorney for the payment of the incidental expenses in bringing parties and witnesses from other states or countries and in properly preparing causes for trial, attending trial on changes of venue, attending at the taking of depositions, in printing briefs, and appearing before the appellate courts of the state, and generally such expenses as he may be put to in the proper and vigorous prosecution of the duties of his office. Such fund shall be paid out as needed to the circuit attorney by the said city treasurer out of said funds in the treasury of said city not exceeding thirty-two thousand dollars in any year upon warrant of the circuit attorney. At the end of each year said treasurer shall pay into the general revenue fund of such city any balance that may be in his hands from fees so collected exceeding the sum of one thousand dollars.

(RSMo 1939 § 12915, A.L. 1957 p. 340, A.L. 1961 p. 294, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11290; 1919 § 710; 1909 § 984

Effective 1-2-79



Section 56.540 Circuit attorney--assistants, investigators, clerical employees, duties--oath--compensation.

Circuit attorney--assistants, investigators, clerical employees, duties--oath--compensation.

56.540. 1. The circuit attorney of such circuit may appoint one first assistant circuit attorney, one chief trial assistant, one warrant officer, one chief misdemeanor assistant and such additional assistant circuit attorneys as the circuit attorney deems necessary for the proper administration of his office. The appointments shall be in writing and shall be entered upon the minutes of the criminal divisions.

2. The circuit attorney may also appoint one chief clerk, grand jury reporters, and as many clerks, criminal legal investigators, reporters, and stenographers as he deems necessary for the proper administration of his office. It is the duty of the clerks, reporters and stenographers to act as clerks, reporters and stenographers for the circuit attorney, and, when so directed by him, the reporters and stenographers shall take down and transcribe, for his use, evidence before the grand jury or before any court of the circuit exercising criminal jurisdiction. Before taking down any evidence before the grand jury, the reporters and stenographers shall be sworn to secrecy and shall not divulge any testimony which they may hear except to the circuit attorney, or when lawfully required to do so in a court of record. The clerk, reporters and stenographers shall also perform other services as the circuit attorney may direct.

3. Salaries for all employees of the circuit attorney's office shall be set and determined by the circuit attorney and the St. Louis board of aldermen, subject to the approval of the board of estimate and apportionment of the city of St. Louis.

4. All salaries shall be paid on a biweekly basis.

5. Appointments by the circuit attorney of assistant circuit attorneys, clerks, stenographers, reporters, criminal legal investigators, and all other personnel, in excess of the minimum numbers authorized by this section, shall be subject to the approval of the board of estimate and apportionment of the city of St. Louis.

(RSMo 1939 § 12909, A.L. 1945 p. 581 § 12906A, A.L. 1949 p. 230, A.L. 1953 p. 389, A.L. 1955 p. 362, A.L. 1961 p. 295, A.L. 1967 p. 133, A.L. 1969 p. 108, A.L. 1973 S.B. 235, A.L. 1978 H.B. 1634, S.B. 700, A.L. 1981 S.B. 133, A.L. 1983 S.B. 250, A.L. 1988 S.B. 431, A.L. 1993 S.B. 250)

Prior revisions: 1929 § 11284; 1919 § 704; 1909 § 978



Section 56.550 Circuit attorneys and assistants--oaths--duties.

Circuit attorneys and assistants--oaths--duties.

56.550. Before entering upon the duties of their office, the circuit attorney and said assistants shall be severally sworn to support the Constitution of the United States and the Constitution of Missouri, and to faithfully demean themselves in office. The duties of said assistants shall be to assist the circuit attorney generally in the conduct of his office, under his direction and subject to his control; and said circuit attorney and his assistants shall institute and prosecute all criminal actions in the circuit court. The circuit attorney and said assistant circuit attorneys, when so directed by the circuit attorney, may attend upon the grand jury.

(RSMo 1939 §§ 12909, 12912, A.L. 1945 p. 581 § 12906B, A.L. 1978 H.B. 1634)

Prior revisions: 1929 §§ 11284, 11287; 1919 §§ 704, 707; 1909 §§ 978, 981

Effective 1-2-79



Section 56.570 Assistants and clerks--tenure.

Assistants and clerks--tenure.

56.570. The assistant circuit attorneys, clerks and stenographers appointed under the provisions of this chapter shall hold office from month to month, during the pleasure of the circuit attorney, and shall be removable at any time by the circuit attorney, at his option.

(RSMo 1939 § 12911, A.L. 1945 p. 581 § 12906D)

Prior revisions: 1929 § 11286; 1919 § 706; 1909 § 980



Section 56.600 Circuit attorney--salary--fees, collection, disposition.

Circuit attorney--salary--fees, collection, disposition.

56.600. For the performance of additional duties imposed by section 32 of article I of the Missouri Constitution and the additional duties imposed by the 1992 revision of section 546.630*, beginning on January 1, 1998, the circuit attorney shall receive an annual salary of eighty-six thousand dollars and this salary shall constitute the sole compensation for all duties required to be performed by the circuit attorney under the law. The circuit attorney's fees shall continue to be taxed as heretofore, but when collected shall be turned into the treasury of the city. All circuit attorney's fees in criminal cases not paid by the state shall be collected by the circuit clerk or responsible clerk and paid into the treasury of the city. When such fees are paid by the state, they shall be paid into the city treasury in the manner now provided by law.

(RSMo 1939 § 12914, A.L. 1945 p. 581 § 12906E, A.L. 1953 p. 389, A.L. 1967 p. 135, A.L. 1978 H.B. 1634, A.L. 1987 S.B. 65, et al., A.L. 1993 S.B. 250, A.L. 1997 S.B. 11)

Prior revisions: 1929 § 11289; 1919 § 709; 1909 § 983

*Section 546.630 was repealed in 1993 by H.B. 562 § A.



Section 56.631 County counselor, how appointed, tenure, qualifications, compensation.

County counselor, how appointed, tenure, qualifications, compensation.

56.631. 1. The county commission or governing body of any county, except for any county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants, may by order of the commission or governing body appoint some suitable person to the position of county counselor. If a county counselor is appointed, the county counselor shall be commissioned as other officers are commissioned. The county counselor shall serve at the pleasure of the county commission or governing body.

2. The county counselor shall be a person licensed to practice law in this state, but the county commission or governing body may determine and fix further qualifications for the position.

3. The county commission or governing body shall fix the compensation of the county counselor.

4. The county commission or governing body may require the county counselor to devote his full time to the duties of his office.

(L. 1973 H.B. 670, A.L. 1982 S.B. 478, A.L. 2005 S.B. 210)



Section 56.640 County counselor and assistants, duties of.

County counselor and assistants, duties of.

56.640. 1. If a county counselor is appointed, the county counselor and the county counselor's assistants under the county counselor's direction shall represent the county and all departments, officers, institutions and agencies thereof, except as otherwise provided by law and shall upon request of any county department, officer, institution or agency for which legal counsel is otherwise provided by law, and upon the approval of the county commission or governing body, represent such department, officer, institution or agency. The county counselor shall commence, prosecute or defend, as the case may require, and exercise exclusive authority in all civil suits or actions in which the county or any county officer, commission, governing body, or agency is a party, in the county counselor's or its official capacity, the county counselor shall draw all contracts relating to the business of the county, the county counselor shall represent the county generally in all matters of civil law, and the county counselor shall upon request furnish written opinions to any county officer or department.

2. In all cases in which a civil fine may be imposed pursuant to section 49.272, it shall be the duty of the county counselor, rather than the county prosecuting attorney, to prosecute such violations in the associate division of the circuit court in the county where the violation occurred.

3. Notwithstanding any law to the contrary, the county counselor in any county of the first classification and the prosecuting attorney of such county may by mutual cooperation agreement prosecute or defend any civil action which the prosecuting attorney or county counselor of the county is authorized or required by law to prosecute or defend.

(RSMo 1939 § 12991, A.L. 1947 V. II p. 210, A.L. 1951 p. 417, A.L. 1973 H.B. 670, A.L. 2003 S.B. 537, A.L. 2005 S.B. 210)

Prior revisions: 1929 § 11366; 1919 § 784; 1909 § 1045

CROSS REFERENCE:

County ordinance violations, amount and purpose (Boone, Cass, Greene, Jasper, and Jefferson counties), 49.272



Section 56.650 Counselor to advise county commission--employees of counselor, how paid, tenure--assistant counselor, compensation, how set.

Counselor to advise county commission--employees of counselor, how paid, tenure--assistant counselor, compensation, how set.

56.650. If a county counselor is appointed, the county counselor shall in person, or by assistant, at the election of the county commission or governing body, attend such sittings of the county commission and give advice on all legal questions that may arise during the session of the commission or governing body as the county commission or governing body, and the county counselor shall assist the county commission or governing body in all such matters that may be referred to the county counselor. The county counselor may, with the approval of the county commission or governing body, employ such office personnel as are necessary in the discharge of the county counselor's official duties and such employees and assistants shall hold their positions at the pleasure of the county counselor and shall be paid monthly by the county commission or governing body out of the county treasury. The county counselor may, with the approval of the county commission or governing body, appoint such assistants as are necessary in the conduct of the county counselor's office, who shall receive as compensation such salary as is fixed by the county counselor and approved by the county commission or governing body.

(RSMo 1939 § 12992, A.L. 1947 V. II p. 210, A.L. 1973 H.B. 670, A.L. 2005 S.B. 210)

Prior revisions: 1929 § 11367; 1919 § 785; 1909 § 1046



Section 56.660 Special county counselors--employment--compensation--qualifications.

Special county counselors--employment--compensation--qualifications.

56.660. The county counselor may, with the approval of the county commission or the governing body of such county, employ special county counselors to represent such county in prosecuting or defending any suit by or against such county, or any official of such county acting in the county counselor's official capacity. The county counselor may pay such special county counselors a reasonable compensation, which shall be fixed by the county commission or the governing body of such county and paid out of such funds as the county commission or the governing body may direct, for their services. Special county counselors employed under this section shall have the same qualifications required for county counselors under the provisions of section 56.631.

(L. 1978 S.B. 769, A.L. 2005 S.B. 210)



Section 56.670 Certain counties may contract with a private attorney to furnish nonprosecutorial legal service.

Certain counties may contract with a private attorney to furnish nonprosecutorial legal service.

56.670. 1. The county commission of any county of the first classification without a charter form of government or any county of the second classification which contains part of a city with a population greater than three hundred fifty thousand may, in lieu of or in addition to appointing a county counselor pursuant to section 56.631, contract with a private attorney for the provision of nonprosecutorial legal services for such county.

2. The method of payment of any attorney hired by a county commission pursuant to this section shall be governed solely by the provisions of the contract providing for such legal services.

3. Any attorney with whom a county commission contracts pursuant to the provisions of this section shall be considered an independent contractor and shall not be considered an employee or an officer of such county.

(L. 1998 H.B. 1586)



Section 56.700 Assistants for prosecuting attorneys, number, appointment, compensation.

Assistants for prosecuting attorneys, number, appointment, compensation.

56.700. 1. The prosecuting attorney in each county of the second, third or fourth class which contains a mental health facility able to serve at least eighty persons on an overnight, inpatient basis at any one time, and which is operated by the state department of mental health, division of psychiatric services, may employ an assistant prosecuting attorney to assist in carrying out the duties of the office of prosecuting attorney relating to mental health and mental health facilities. The assistant prosecuting attorney authorized by this subsection shall be in addition to any other assistant prosecuting attorney authorized by law. The assistant prosecuting attorney employed under this subsection shall receive an annual compensation of fifteen thousand dollars payable out of the state treasury from funds appropriated for that purpose.

2. The county counselor or circuit attorney in each county of the first class with a charter form of government containing part of a city with a population of over four hundred fifty thousand and in each city not within a county may employ an assistant county counselor or circuit attorney to assist in carrying out the duties of the office of the county counselor or circuit attorney relating to mental health and mental health facilities. The assistant authorized by this subsection shall be in addition to any other assistants authorized by law. The assistant county counselor or circuit attorney employed under this subsection shall receive an annual compensation of fifteen thousand dollars payable out of the state treasury from funds appropriated for that purpose.

3. The prosecuting attorney in each county of the second, third or fourth class which contains a mental health facility able to serve at least eighty persons on an overnight, inpatient basis at any one time, and which is operated by the state department of mental health, division of psychiatric services, may employ additional investigative and clerical personnel to assist in carrying out the duties of the office of prosecuting attorney relating to mental health and mental health facilities. The investigative and clerical personnel authorized by this subsection shall be in addition to any other personnel authorized by law. The compensation for such additional investigative and clerical personnel, not to exceed a total of fifteen thousand dollars annually for each eligible county, shall be paid out of the state treasury from funds appropriated for that purpose.

4. The county counselor or circuit attorney in each county of the first class with a charter form of government containing part of a city with a population of over four hundred fifty thousand and in each city not within a county may employ additional investigative and clerical personnel to assist in carrying out the duties of the office of the county counselor or circuit attorney relating to mental health and mental health facilities. The investigative and clerical personnel authorized by this subsection shall be in addition to any other personnel authorized by law. The compensation for such additional investigative and clerical personnel, not to exceed a total of fifteen thousand dollars annually for each eligible county or city not within a county, shall be paid out of the state treasury from funds appropriated for that purpose.

(L. 1979 H.B. 255 § 4, A.L. 1989 S.B. 30)



Section 56.750 Office of prosecution services created--purpose--services.

Office of prosecution services created--purpose--services.

56.750. The "Missouri Office of Prosecution Services" is hereby established as an autonomous entity in the Missouri attorney general's office. It shall be the purpose of the Missouri office of prosecution services to assist the prosecuting attorneys throughout the state in their efforts against criminal activity in the state. Such assistance may include:

(1) The obtaining, preparing, supplementing, and disseminating of indexes to and digests of the decisions of the supreme court and the court of appeals of Missouri and other courts, and the statutes, and other legal authorities relating to criminal matters, and civil matters concerning the duties of prosecuting attorneys and circuit attorney;

(2) The preparation and distribution of model complaints, informations, indictments, instructions, search warrants, interrogation advices, and other common and appropriate documents employed in the administration of criminal justice;

(3) The preparation and distribution of a basic prosecutor's manual and other educational materials;

(4) The promotion of and assistance in the training of prosecuting attorneys and circuit attorney on a statewide basis;

(5) The provision of legal research assistance to prosecuting attorneys and circuit attorney;

(6) The development, support and maintenance of automated case management and criminal history reporting systems approved by the prosecutors coordinators training council as the standard utilized by prosecuting attorneys and circuit attorney; and

(7) The provision of other assistance to prosecuting attorneys and circuit attorney that is necessary for the successful implementation of sections 56.750 to 56.775 or that hereinafter may be authorized by law.

(L. 1981 S.B. 32 § 1, A.L. 2004 S.B. 1211)



Section 56.755 Executive director--staff--duties--office site.

Executive director--staff--duties--office site.

56.755. There shall be an executive director of the office of prosecution services with a staff, within the limits of appropriations for the purpose, to carry out the purpose of this office. The prosecutors coordinators training council may establish an independent office site or provide an office for the executive director and staff in another appropriate office site. The executive director and staff will be employed solely for the purpose of providing training for the prosecuting attorneys and circuit attorney and their assistants, and for the other legitimate services necessary to provide the prosecutorial services set forth in section 56.750.

(L. 1981 S.B. 32 § 2, A.L. 1984 S.B. 601, A.L. 1999 S.B. 275)



Section 56.760 Prosecutors coordinators training council created--officers, qualifications, terms, meetings, expenses--executive director, appointment, compensation, powers, removal from office.

Prosecutors coordinators training council created--officers, qualifications, terms, meetings, expenses--executive director, appointment, compensation, powers, removal from office.

56.760. The "Prosecutors Coordinators Training Council" is created to be composed of the president, vice president, secretary, treasurer and immediate past president of the Missouri Prosecuting Attorneys Association, duly elected and serving terms pursuant to the bylaws of the association, and of the attorney general or his designee. The president of the Missouri Prosecuting Attorneys Association shall be the chairman and the vice president of the Missouri Prosecuting Attorneys Association shall be the vice chairman of the council. The terms of the members of the council shall be concurrent with their terms as officers of the Missouri Prosecuting Attorneys Association. The term on the council of the attorney general shall be concurrent with the elective term as attorney general of the state. A member of the council shall vacate his position on the council upon termination of his official position as a prosecuting attorney or as attorney general. The council shall establish its own procedures and requirements with respect to quorum, place and conduct of its meetings and other matters. The council shall meet at least four times each year and shall hold meetings when called by the chairman, or, in the absence of the chairman, by the vice chairman, or upon the request of the attorney general, or upon the written request of three members of the council. The members of the council shall serve without compensation but shall be entitled to their actual expenses incurred in attending meetings and in the performance of their duties. The prosecutors coordinators training council shall appoint the executive director of the Missouri office of prosecution services, fix the conditions of his employment and tenure in office, in accordance with the laws of the state of Missouri, and shall be responsible for the efficient discharge of his duties. The attorney general, in addition to participating in the appointment of the executive director and other duties and matters which come before the council, shall have the power, unilaterally, to terminate with cause the employment of the executive director. The attorney general shall also have the power to unilaterally veto the appointment of the executive director. The prosecutors coordinators training council shall fix the salary of the executive director within the total sum of funds available from all sources including, but not limited to, moneys from the Missouri office of prosecution services fund, federal grants, dues, contributions, and gifts. The executive director, with the advice and consent of the prosecutors coordinators training council, shall employ the persons needed to carry out the duties of the office and shall fix their compensation within the total sum of money available from all sources including, but not limited to, moneys from the Missouri office of the prosecution services fund, federal grants, when and if available, dues of the association members, contributions and gifts, and shall fix their conditions of employment and tenure in office, and shall be responsible for the efficient discharge of their duties.

(L. 1981 S.B. 32 § 3, A.L. 1984 S.B. 601)



Section 56.765 Funding--surcharge to be collected in criminal and infraction cases, exceptions--registration fees--funds created--audit--use of fund.

Funding--surcharge to be collected in criminal and infraction cases, exceptions--registration fees--funds created--audit--use of fund.

56.765. 1. A surcharge of one dollar shall be assessed as costs in each court proceeding filed in any court in the state in all criminal cases including violations of any county ordinance or any violation of a criminal or traffic law of the state, including an infraction; except that no such surcharge shall be collected in any proceeding in any court when the proceeding or the defendant has been dismissed by the court or when costs are to be paid by the state, county or municipality.

2. One-half of all moneys collected under the provisions of subsection 1 of this section shall be payable to the state of Missouri and remitted to the director of revenue who shall deposit the amount collected pursuant to this section to the credit of the "Missouri Office of Prosecution Services Fund" which is hereby created in the state treasury. The moneys credited to the Missouri office of prosecution services fund from each county shall be used only for the purposes set forth in sections 56.750, 56.755, and 56.760. The state treasurer shall be the custodian of the fund, and shall make disbursements, as allowed by lawful appropriations. All earnings resulting from the investment of money in the fund shall be credited to the Missouri office of prosecution services fund. The Missouri office of prosecution services may collect a registration fee to pay for expenses included in sponsoring training conferences. The revenues and expenditures of the Missouri office of prosecution services shall be subject to an annual audit to be performed by the Missouri state auditor. The Missouri office of prosecution services shall also be subject to any other audit authorized and directed by the state auditor.

3. One-half of all moneys collected under the provisions of subsection 1 of this section shall be payable to the county treasurer of each county from which such funds were generated. The county treasurer shall deposit all of such funds into the county treasury in a separate fund to be used solely for the purpose of additional training for circuit and prosecuting attorneys and their staffs. If the funds collected and deposited by the county are not totally expended annually for the purposes set forth in this subsection, then the unexpended moneys shall remain in said fund and the balance shall be kept in said fund to accumulate from year to year, or at the request of the circuit or prosecuting attorney, with the approval of the county commission or the appropriate governing body of the county or the city of St. Louis, and may be used to pay for expert witness fees, travel expenses incurred by victim/witnesses in case preparation and trial, for expenses incurred for changes of venue, for expenses incurred for special prosecutors, and for other lawful expenses incurred by the circuit or prosecuting attorney in operation of that office.

4. There is hereby established in the state treasury the "Missouri Office of Prosecution Services Revolving Fund". Any moneys received by or on behalf of the Missouri office of prosecution services from registration fees, federal and state grants or any other source established in section 56.760 in connection with the purposes set forth in sections 56.750, 56.755, and 56.760 shall be deposited into the fund.

5. The moneys in the Missouri office of prosecution services revolving fund shall be kept separate and apart from all other moneys in the state treasury. The state treasurer shall administer the fund and shall disburse moneys from the fund to the Missouri office of prosecution services pursuant to appropriations for the purposes set forth in sections 56.750, 56.755 and 56.760.

6. Any unexpended balances remaining in the Missouri office of prosecution services fund and the Missouri office of prosecution services revolving fund at each biennium shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to general revenue.

(L. 1981 S.B. 32 § 4, A.L. 1996 S.B. 869, A.L. 1997 S.B. 248, A.L. 1999 S.B. 275, A.L. 2001 S.B. 267)



Section 56.770 Office of prosecution services not to usurp powers and duties of other officials.

Office of prosecution services not to usurp powers and duties of other officials.

56.770. Anything in sections 56.750 to 56.775 to the contrary notwithstanding, the Missouri office of prosecution services may not exercise any power, supervisory or otherwise, undertake any duty or perform any function presently or hereafter assigned by law to the governor of this state, the attorney general, the chief justice of the supreme court, the Missouri general assembly, or any prosecuting attorney, circuit attorney, or county counselor in this state.

(L. 1981 S.B. 32 § 5)



Section 56.775 Severability of provisions.

Severability of provisions.

56.775. The provisions of sections 56.750 to 56.775 are severable. If any part of sections 56.750 to 56.775 is declared invalid or unconstitutional, it is the intent of the legislature that the remaining portions of sections 56.750 to 56.775 shall remain and be in full force and effect.

(L. 1981 S.B. 32 § 6)



Section 56.800 Retirement fund authorized, administration of.

Retirement fund authorized, administration of.

56.800. There is hereby authorized a "Prosecuting Attorneys and Circuit Attorneys' Retirement Fund" which shall be under the management of a board of trustees described in section 56.809. The board of trustees shall be responsible for the administration of such prosecuting attorneys and circuit attorneys' retirement fund. If insufficient funds are generated to provide the benefits payable pursuant to the provisions of sections 56.800 to 56.840, the board shall proportion the benefits according to the funds available. The prosecuting attorneys and circuit attorneys' retirement fund shall be a body corporate and may sue and be sued, transact business, invest funds, and hold cash, securities, and other property.

(L. 1989 S.B. 30 § 56.785, A.L. 1993 S.B. 169)



Section 56.805 Definitions.

Definitions.

56.805. As used in sections 56.800 to 56.840, the following words and terms mean:

(1) "Annuity", annual payments, made in equal monthly installments, to a retired member from funds provided for, in, or authorized by, the provisions of sections 56.800 to 56.840;

(2) "Average final compensation", the average compensation of an employee for the two consecutive years prior to retirement when the employee's compensation was greatest;

(3) "Board of trustees" or "board", the board of trustees established by the provisions of sections 56.800 to 56.840;

(4) "Compensation", all salary and other compensation payable by a county to an employee for personal services rendered as an employee, but not including travel and mileage reimbursement;

(5) "County", the city of St. Louis and each county in the state;

(6) "Creditable service", the sum of both membership service and creditable prior service;

(7) "Effective date of the establishment of the system", August 28, 1989;

(8) "Employee", an elected or appointed prosecuting attorney or circuit attorney who is employed by a county or a city not within a county;

(9) "Membership service", service as a prosecuting attorney or circuit attorney after becoming a member that is creditable in determining the amount of the member's benefits under this system;

(10) "Prior service", service of a member rendered prior to the effective date of the establishment of the system* which is creditable under section 56.823;

(11) "Retirement system" or "system", the prosecuting attorneys and circuit attorneys' retirement system authorized by the provisions of sections 56.800 to 56.840.

(L. 1989 S.B. 30 § 56.780, A.L. 1993 S.B. 169)

*See subdivision (7) for effective date.



Section 56.807 Local payments, amounts--prosecuting attorneys and circuit attorneys' retirement system fund created--donations may be accepted.

Local payments, amounts--prosecuting attorneys and circuit attorneys' retirement system fund created--donations may be accepted.

56.807. 1. Beginning August 28, 1989, and continuing monthly thereafter until August 27, 2003, the funds for prosecuting attorneys and circuit attorneys provided for in subsection 2 of this section shall be paid from county or city funds.

2. Beginning August 28, 1989, and continuing monthly thereafter until August 27, 2003, each county treasurer shall pay to the system the following amounts to be drawn from the general revenues of the county:

(1) For counties of the third and fourth classification except as provided in subdivision (3) of this subsection, three hundred seventy-five dollars;

(2) For counties of the second classification, five hundred forty-one dollars and sixty-seven cents;

(3) For counties of the first classification, counties which pursuant to section 56.363 elect to make the position of prosecuting attorney a full-time position after August 28, 2001, or whose county commission has elected a full-time retirement benefit pursuant to subsection 3 of section 56.363, and the city of St. Louis, one thousand two hundred ninety-one dollars and sixty-seven cents.

3. Beginning August 28, 1989, and continuing until August 27, 2003, the county treasurer shall at least monthly transmit the sums specified in subsection 2 of this section to the Missouri office of prosecution services for deposit to the credit of the "Missouri Prosecuting Attorneys and Circuit Attorneys' Retirement System Fund", which is hereby created. All moneys held by the state treasurer on behalf of the system shall be paid to the system within ninety days after August 28, 1993. Moneys in the Missouri prosecuting attorneys and circuit attorneys' retirement system fund shall be used only for the purposes provided in sections 56.800 to 56.840 and for no other purpose.

4. Beginning August 28, 2003, the funds for prosecuting attorneys and circuit attorneys provided for in this section shall be paid from county or city funds and the surcharge established in this section and collected as provided by this section and sections 488.010 to 488.020.

5. Beginning August 28, 2003, each county treasurer shall pay to the system the following amounts to be drawn from the general revenues of the county:

(1) For counties of the third and fourth classification except as provided in subdivision (3) of this subsection, one hundred eighty-seven dollars;

(2) For counties of the second classification, two hundred seventy-one dollars;

(3) For counties of the first classification, counties which pursuant to section 56.363 elect to make the position of prosecuting attorney a full-time position after August 28, 2001, or whose county commission has elected a full-time retirement benefit pursuant to subsection 3 of section 56.363, and the city of St. Louis, six hundred forty-six dollars.

6. Beginning August 28, 2003, the county treasurer shall at least monthly transmit the sums specified in subsection 5 of this section to the Missouri office of prosecution services for deposit to the credit of the Missouri prosecuting attorneys and circuit attorneys' retirement system fund. Moneys in the Missouri prosecuting attorneys and circuit attorneys' retirement system fund shall be used only for the purposes provided in sections 56.800 to 56.840, and for no other purpose.

7. Beginning August 28, 2003, the following surcharge for prosecuting attorneys and circuit attorneys shall be collected and paid as follows:

(1) There shall be assessed and collected a surcharge of four dollars in all criminal cases filed in the courts of this state including violation of any county ordinance or any violation of criminal or traffic laws of this state, including infractions, but no such surcharge shall be assessed when the costs are waived or are to be paid by the state, county, or municipality or when a criminal proceeding or the defendant has been dismissed by the court or against any person who has pled guilty and paid their fine pursuant to subsection 4 of section 476.385. For purposes of this section, the term "county ordinance" shall include any ordinance of the city of St. Louis;

(2) The clerk responsible for collecting court costs in criminal cases shall collect and disburse such amounts as provided by sections 488.010 to 488.026. Such funds shall be payable to the prosecuting attorneys and circuit attorneys' retirement fund. Moneys credited to the prosecuting attorneys and circuit attorneys' retirement fund * shall be used only for the purposes provided for in sections 56.800 to 56.840 and for no other purpose.

8. The board may accept gifts, donations, grants and bequests from private or public sources to the Missouri prosecuting attorneys and circuit attorneys' retirement system fund.

9. No state moneys shall be used to fund section 56.700 and sections 56.800 to 56.840 unless provided for by law.

(L. 1989 S.B. 30 § 56.790, A.L. 1993 S.B. 169, A.L. 1995 H.B. 416, et al., A.L. 2001 S.B. 290, A.L. 2002 H.B. 2080, A.L. 2003 S.B. 5)

Effective 6-27-03

*Word "and" appears here in original rolls.



Section 56.809 Board established, trustees, terms, selection of--actuaries, advisors, counsel--audits--tables, rates, records--hearings, appeal--surety bonds--rules--powers of trustees--delegation of authority to advisors--records.

Board established, trustees, terms, selection of--actuaries, advisors, counsel--audits--tables, rates, records--hearings, appeal--surety bonds--rules--powers of trustees--delegation of authority to advisors--records.

56.809. 1. The general administration and the responsibility for the proper operation of the fund are vested in a board of trustees of five persons. Trustees shall be elected by a secret ballot vote of the prosecuting attorneys and circuit attorneys of this state. Trustees shall be chosen for terms of four years from the first day of January next following their election except that the members of the first board shall be appointed by the governor by and with the consent of the senate after notification in writing, respectively, by the prosecuting attorneys and circuit attorneys of eighty percent of the counties in the state, including a city not within a county, that the prosecuting attorney or circuit attorney has elected to come under the provisions of sections 56.800 to 56.840. It shall be the responsibility of the initial board to establish procedures for the conduct of future elections of trustees and such procedures shall be approved by a majority vote by secret ballot of the prosecuting attorneys and circuit attorneys in this state. The board shall have all powers and duties that are necessary and proper to enable it, its officers, employees and agents to fully and effectively carry out all the purposes of sections 56.800 to 56.840.

2. The board of trustees shall elect one of their number as chairman and one of their number as vice chairman and may employ an administrator who shall serve as executive secretary to the board. The Missouri office of prosecution services, sections 56.750 to 56.775, may, in the discretion of the board of trustees, act as administrative employees to carry out all of the purposes of sections 56.800 to 56.840. In addition, the board of trustees may appoint such other employees as may be required. The board shall hold regular meetings at least once each quarter. Other meetings may be called as necessary by the chairman or by any three members of the board. Notice of such meetings shall be given in accordance with chapter 610.

3. The board of trustees shall appoint an actuary or firm of actuaries as technical advisor to the board of trustees.

4. The board of trustees shall retain investment advisors to be investment advisors to the board.

5. The board of trustees may retain legal counsel to advise the board and represent the system in legal proceedings.

6. The board shall arrange for annual audits of the records and accounts of the system by a certified public accountant or by a firm of certified public accountants.

7. The board of trustees shall serve without compensation for their services as such; except that each trustee shall be paid from the system's funds for any necessary expenses incurred in the performance of duties authorized by the board.

8. The board of trustees shall be authorized to appropriate funds from the system for administrative costs in the operation of the system.

9. The board of trustees shall, from time to time, after receiving the advice of its actuary, adopt such mortality and other tables of experience, and a rate or rates of regular interest, as shall be necessary for the actuarial requirements of the system, and shall require its executive secretary to keep in convenient form such data as shall be necessary for actuarial investigations of the experience of the system, and such data as shall be necessary for the annual actuarial valuations of the system.

10. The board of trustees shall, after reasonable notice to all interested parties, hear and decide questions arising from the administration of sections 56.800 to 56.840; except that within thirty days after a decision or order, any member, retirant, beneficiary or political subdivision adversely affected by that determination or order may make an appeal under the provisions of chapter 536.

11. The board of trustees shall arrange for adequate surety bonds covering the executive secretary and any other custodian of funds or investments of the board. When approved by the board, such bonds shall be deposited in the office of the Missouri secretary of state.

12. Subject to the limitations of sections 56.800 to 56.840, the board of trustees shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the retirement system.

13. The board of trustees shall be the trustees of the funds of the system. Subject to the provisions of any applicable federal or state laws, the board of trustees shall have full power to invest and reinvest the moneys of the system, and to hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys.

14. Notwithstanding any other provision of the law to the contrary, the board of trustees may delegate to its duly appointed investment advisors authority to act in place of the board of trustees in the investment and reinvestment of all or part of the moneys of the system, and may also delegate to such advisors the authority to act in place of the board of trustees in the holding, purchasing, selling, assigning, transferring or disposing of any or all of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys. Such investment counselor shall be registered as an investment advisor with the United States Securities and Exchange Commission. In exercising or delegating its investment powers and authority, members of the board of trustees shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision. In so doing, the board of trustees shall consider the long-term and short-term needs of the system in carrying out its purposes, the system's present and anticipated financial requirements, the expected total return on the system's investment, the general economic conditions, income, growth, long-term net appreciation, and probable safety of funds. No member of the board of trustees shall be liable for any action taken or omitted with respect to the exercise of or delegation of these powers and authority if such member shall have discharged the duties of his or her position in good faith and with that degree of diligence, care and skill which prudent men and women would ordinarily exercise under similar circumstances in a like position.

15. The board shall keep a record of its proceedings which shall be open to public inspection. It shall annually prepare a report showing the financial condition of the system. The report shall contain, but not be limited to, an auditor's opinion, financial statements prepared in accordance with generally accepted accounting principles, an actuary's certification along with actuarial assumptions and financial solvency tests.

(L. 1989 S.B. 30 § 56.795, A.L. 1993 S.B. 169, A.L. 2013 H.B. 116)



Section 56.811 Members, eligibility.

Members, eligibility.

56.811. On and after the effective date of the establishment of the system, as an incident to his employment or continued employment, each person employed as an elected or appointed prosecuting attorney or circuit attorney shall become a member of the system. Such membership shall continue as long as the person continues to be an employee, or receives or is eligible to receive benefits under the provisions of sections 56.800 to 56.840.

(L. 1989 S.B. 30 § 56.800)



Section 56.814 Retirement age, creditable service required for normal annuity.

Retirement age, creditable service required for normal annuity.

56.814. Any member who has attained the age of sixty-two years and who has twelve years or more of creditable service as prosecuting attorney or circuit attorney may retire with a normal annuity.

(L. 1989 S.B. 30 § 56.805)



Section 56.816 Normal annuity, computation of--reserve account established, purpose.

Normal annuity, computation of--reserve account established, purpose.

56.816. 1. The normal annuity of a retired member who served as prosecuting attorney of a county of the third or fourth class shall, except as provided in subsection 3 of this section, be equal to:

(1) Any member who has served twelve or more years as a prosecuting attorney and who meets the conditions of retirement at or after the member's normal retirement age shall be entitled to a normal annuity in a monthly amount equal to one hundred five dollars multiplied by the number of two-year periods and partial two-year periods served as a prosecuting attorney;

(2) Any member who has served twenty or more years as a prosecuting attorney and who meets the conditions of retirement at or after the member's normal retirement age shall be entitled to a normal annuity in a monthly amount equal to one hundred thirty dollars multiplied by the number of two-year periods and partial two-year periods as a prosecuting attorney.

2. The normal annuity of a retired member who served as prosecuting attorney of a first or second class county or as circuit attorney of a city not within a county shall be equal to fifty percent of the final average compensation.

3. The normal annuity of a retired member who served as a prosecuting attorney of a county which after August 28, 2001, elected to make the position of prosecuting attorney full time pursuant to section 56.363 shall be equal to fifty percent of the final average compensation.

4. The actuarial present value of a retired member's benefits shall be placed in a reserve account designated as a "Retired Lives Reserve". The value of the retired lives reserve shall be increased by the actuarial present value of retiring members' benefits, and by the interest earning of the total fund on a pro rata basis and it shall be decreased by payments to retired members and their survivors. Each year the actuary shall compare the actuarial present value of retired members' benefits with the retired lives reserve. If the value of the retired lives reserve plus one year's interest at the assumed rate of interest exceeds the actuarial present value of retired lives, then distribution of this excess may be made equally to all retired members, or their eligible survivors. The distribution may be in a single sum or in monthly payments at the discretion of the board on the advice of the actuary.

(L. 1989 S.B. 30 § 56.810, A.L. 1993 S.B. 169, A.L. 2001 S.B. 290)



Section 56.818 Benefits, annual cost-of-living increase, limits.

Benefits, annual cost-of-living increase, limits.

56.818. 1. Each member who retires on or after August 28, 1989, shall receive each year an increase in the amount of benefits received by the member during the preceding year equal to the increase in the consumer price index calculated in the manner hereinafter provided not to exceed two percent in any year. The total increase in the amount of benefits received pursuant to the provisions of this subsection shall not exceed fifty percent of the initial benefit which the member received upon retirement.

2. For the purposes of this section, any increase in the consumer price index shall be determined by the board in May of each year, based upon the consumer price index for the preceding calendar year over the consumer price index for the calendar year immediately prior thereto. Any increase so determined shall be applied by the board in calculating any benefit increases that become payable under this section for the twelve-month period beginning with the June first immediately following such determination.

3. An annual increase shall be payable monthly beginning on a date specified by the board. Nothing in this section shall be construed to prohibit a member from waiving his right to receive the annual increase provided pursuant to this section. The waiver shall be final as to the annual increase waived.

(L. 1989 S.B. 30 § 56.815, A.L. 1993 S.B. 169)



Section 56.820 Partial years to be used in computation of creditable service.

Partial years to be used in computation of creditable service.

56.820. For the purpose of calculating benefits of a member, years of service as an employee and twelfths of a year are to be used.

(L. 1989 S.B. 30)



Section 56.823 Prior service, credit, limitation, amount.

Prior service, credit, limitation, amount.

56.823. 1. Any prosecuting attorney or circuit attorney who becomes a member of the system on the effective date of the establishment of the system* shall be given full credit for prior service as prosecuting attorney or circuit attorney in this state and seventy-five percent credit for prior service as an assistant prosecuting or assistant circuit attorney in this state for such time as the individual expended sixty percent of the individual's time or more fulfilling prosecutorial duties.

2. Notwithstanding any other provision of law, any prosecuting attorney or circuit attorney who is serving as such on August 28, 1993, who also served as a prosecuting attorney or circuit attorney prior to the establishment of the system* shall be allowed creditable prior service for the service that was performed prior to the establishment of the system*.

3. Notwithstanding any other provision of law, any prosecuting attorney or circuit attorney who was not a member of the system on the effective date of the establishment of the system* but who is serving as such on August 28, 1996, and who also served as an assistant prosecuting attorney or as an assistant circuit attorney prior to the establishment of the system* and who expended at least sixty percent of the time as an assistant prosecuting attorney or as an assistant circuit attorney fulfilling prosecutorial duties shall be allowed creditable prior service for seventy-five percent of such service as an assistant prosecuting attorney or as an assistant circuit attorney that was performed prior to the establishment of the system*.

4. All such prior service shall be established to the satisfaction of the board.

(L. 1989 S.B. 30 § 56.825, A.L. 1993 S.B. 169, A.L. 1995 H.B. 416, et al.)

*August 28, 1989, is the effective date of the establishment of the system as defined in section 56.805.



Section 56.824 Certain members may elect reduced benefit at age sixty-two.

Certain members may elect reduced benefit at age sixty-two.

56.824. Notwithstanding any other provision of law, any person who was a member of the system on August 28, 1989, who had served more than eight years as a prosecuting attorney or circuit attorney may elect to retire at age sixty-two at a reduced retirement benefit in a sum equal to the proportion of the retirement benefit provided in section 56.816 that the person's period of service bears to twelve years.

(L. 2000 H.B. 1808)

Effective 7-1-00



Section 56.825 Retirement of member, application to board--payments to begin, when.

Retirement of member, application to board--payments to begin, when.

56.825. Any member may retire at any time after the end of the month during which the member becomes eligible to retire under the provisions of section 56.814 and upon the member's submission of a written application to the board setting forth at what time, not less than thirty days nor more than ninety days subsequent to the execution and filing of the application, the member desires to be retired. The payment of the annuity, subject to the provisions of section 56.840, shall begin as of the first day of the calendar month coincident with or next following the date specified by the member.

(L. 1989 S.B. 30 § 56.830)



Section 56.827 Duration of benefits, exception--election to reduce benefits, spousal benefits allowed, when.

Duration of benefits, exception--election to reduce benefits, spousal benefits allowed, when.

56.827. 1. The normal annuity of a member shall be paid to a member during his lifetime. Upon his death no further payments shall be made.

2. In lieu of the normal annuity otherwise payable to a member, the member may elect in the member's application for retirement to receive his choice of the following options:

Option 1. The actuarial equivalent of the member's normal annuity in reduced monthly payments for life during retirement with the provision that upon the member's death, fifty percent of the reduced normal annuity shall be continued throughout the life of and paid to the member's spouse; or

Option 2. Some other option approved by the board which shall be the actuarial equivalent of the annuity to which the member is entitled under this system.

3. The election may be made only in the application for retirement and such application shall be filed prior to the date on which the retirement of the member is to be effective unless otherwise provided. If, after the reduced normal annuity begins under option 1, the spouse predeceases the retired member, the reduced normal annuity continues to the retired member during the member's lifetime; but, when a member dies any time after August 28, 1989, who is eligible for retirement prior to retiring and receiving retirement benefits, the surviving spouse of such member of the retirement system coming under the provisions of sections 56.800 to 56.840 shall, upon application, be appointed and employed as a special consultant by the retirement system for the remainder of the spouse's life, and upon request shall give oral or written opinions on the benefits of the retirement system, and shall be entitled to receive benefits under option 1, and shall be eligible for all other benefits that other spouses are entitled to receive.

(L. 1989 S.B. 30 § 56.835)



Section 56.830 Death benefits, amount--surviving spouse entitled to benefits, when.

Death benefits, amount--surviving spouse entitled to benefits, when.

56.830. 1. A death benefit of ten thousand dollars shall be paid to the designated beneficiary of every active member upon the member's death or to the member's estate if there is no designated beneficiary.

2. If a member dies before retirement, after becoming eligible for retirement, the member's surviving spouse, if such surviving spouse has been married to the member for at least two years prior to the member's death, shall be entitled to survivorship benefits pursuant to option 1 as set forth in section 56.827 as if the member had retired on the date of the member's death.

3. If a member with twelve or more years of service dies before becoming eligible for retirement, the member's surviving spouse, if such surviving spouse has been married to the member for at least two years prior to the member's death, shall be entitled to survivor benefits pursuant to option 1 as set forth in section 56.827 as if the member retired on the date of the member's death.

(L. 1989 S.B. 30 § 56.840, A.L. 1997 S.B. 11)



Section 56.833 Deferred benefits allowed, when--forfeiture of creditable service, when, restoration of service, how--illness or injury, counts as service.

Deferred benefits allowed, when--forfeiture of creditable service, when, restoration of service, how--illness or injury, counts as service.

56.833. 1. Upon termination of employment, any member with twelve or more years of creditable service shall be entitled to a deferred normal annuity, payable at age fifty-five with twelve or more years of creditable service. Any member with less than twelve years of creditable service shall forfeit all rights in the fund, including the member's accrued creditable service as of the date of the member's termination of employment.

2. A former member who has forfeited creditable service may have the creditable service restored by again becoming an employee and completing four years of continuous membership service.

3. Absences for sickness or injury of less than twelve months shall be counted as membership service.

(L. 1989 S.B. 30 § 56.850)



Section 56.840 Benefits to retired employees, initial payments, when.

Benefits to retired employees, initial payments, when.

56.840. Annuity payments to retired employees under the provisions of sections 56.800 to 56.840 shall be available beginning January first next succeeding the expiration of two calendar years from the effective date of the establishment of the system to eligible retired employees, and employees with at least twelve years of creditable service shall have vested rights and upon reaching the required age shall be entitled to retirement benefits.

(L. 1989 S.B. 30 § 56.865)






Chapter 57 Sheriffs

Section 57.010 Election--qualifications--certificate of election--sheriff to hold valid peace officer license, when.

Election--qualifications--certificate of election--sheriff to hold valid peace officer license, when.

57.010. 1. At the general election to be held in 1948, and at each general election held every four years thereafter, the voters in every county in this state shall elect some suitable person sheriff. No person shall be eligible for the office of sheriff who has been convicted of a felony. Such person shall be a resident taxpayer and elector of said county, shall have resided in said county for more than one whole year next before filing for said office and shall be a person capable of efficient law enforcement. When any person shall be elected sheriff, such person shall enter upon the discharge of the duties of such person's office as chief law enforcement officer of that county on the first day of January next succeeding said election.

2. No person shall be eligible for the office of sheriff who does not hold a valid peace officer license pursuant to chapter 590. Any person filing for the office of sheriff shall have a valid peace officer license at the time of filing for office. This subsection shall not apply to the sheriff of any county of the first classification with a charter form of government with a population over nine hundred thousand or of any city not within a county.

(RSMo 1939 § 13125, A.L. 1945 p. 1728, A.L. 1978 H.B. 971, A.L. 2001 H.B. 80, A.L. 2009 H.B. 667 merged with S.B. 47, A.L. 2013 S.B. 42 merged with S.B. 75)

Prior revisions: 1929 § 11505; 1919 § 11629; 1909 § 11200



Section 57.015 Definitions.

Definitions.

57.015. As used in this chapter, the following words and terms shall have the following meaning:

(1) "Deputy sheriff" or "officer", any deputy sheriff who is employed full time by a law enforcement agency, authorized by this chapter and certified pursuant to chapter 590. This term shall not include an officer serving in probationary status or one year, whichever is longer, upon initial employment. This term shall not include any deputy sheriff with the rank of lieutenant and above, or any chief deputies, under sheriffs and the command staff as defined by the sheriff's department policy and procedure manual;

(2) "Hearing", a closed meeting conducted by a hearing board appointed by the sheriff for the purpose of receiving evidence in order to determine the facts regarding the dismissal of a deputy sheriff. Witnesses to the event that triggered the dismissal may attend the hearing for the limited purpose of providing testimony; the attorney for the deputy dismissed may attend the hearing, but only to serve as an observer; the sheriff and his or her attorney may attend the hearing, but only to serve as an observer;

(3) "Hearing board", the individuals appointed by the sheriff for the purpose of receiving evidence in order to determine the facts regarding the dismissal of a deputy sheriff; and

(4) "Law enforcement agency", any county sheriff's office of this state that employs county law enforcement deputies authorized by this chapter and certified by chapter 590.

(L. 1998 S.B. 659)



Section 57.020 Bond.

Bond.

57.020. Every sheriff shall, within fifteen days after he or she is sworn into office, give bond to the state in a sum not less than five thousand dollars nor more than fifty thousand dollars, with sureties approved by the presiding judge of the circuit court, conditioned for the faithful discharge of his duties; which bond shall be filed in the office of the clerk of the circuit court of the county.

(RSMo 1939 § 13127, A.L. 1978 H.B. 1634, A.L. 2001 H.B. 80)

Prior revisions: 1929 § 11507; 1919 § 11631; 1909 § 11202

CROSS REFERENCES:

Bond required for officers of class one counties, 107.060

Official bonds of county officers, 107.010 to 107.110



Section 57.030 Reelected, new bond.

Reelected, new bond.

57.030. Should any sheriff be reelected, he shall give a new bond and security within fifteen days from the date that he or she is sworn into office; and should he or she fail to do so, his or her former sureties shall not be held liable for any business done by him after the fifteen days expire.

(RSMo 1939 § 13126, A.L. 2001 H.B. 80)

Prior revisions: 1929 § 11506; 1919 § 11630; 1909 § 11201



Section 57.040 Failure to give bond, effect.

Failure to give bond, effect.

57.040. If any sheriff fail to give such bond within the time prescribed, the office shall be deemed vacant.

(RSMo 1939 § 13128)

Prior revisions: 1929 § 11508; 1919 § 11632; 1909 § 11203



Section 57.050 Approval of bond.

Approval of bond.

57.050. Such bond may be taken by the clerk of the circuit court, in vacation; and, if so taken, shall be approved or disapproved by the circuit court at the next term.

(RSMo 1939 § 13129)

Prior revisions: 1929 § 11509; 1919 § 11633; 1909 § 11204



Section 57.060 Bond valid until disapproved.

Bond valid until disapproved.

57.060. Such bond shall be valid until disapproved; nor shall its obligations be impaired by the disapproval of the circuit court.

(RSMo 1939 § 13130)

Prior revisions: 1929 § 11510; 1919 § 11634; 1909 § 11205



Section 57.070 Certificate, bond and oath to be recorded.

Certificate, bond and oath to be recorded.

57.070. Every sheriff shall, before he enters upon the duties of his office, cause his certificate of election or appointment, with the oath of office endorsed thereon, and his official bond, with the approval endorsed thereon, to be recorded, at his own expense, in the office of the recorder of the county.

(RSMo 1939 § 13131)

Prior revisions: 1929 § 11511; 1919 § 11635; 1909 § 11206



Section 57.080 Vacancy in office, how filled--private person may execute process, when.

Vacancy in office, how filled--private person may execute process, when.

57.080. Whenever from any cause the office of sheriff becomes vacant, the same shall be filled by the county commission; if such vacancy happens more than nine months prior to the time of holding a general election, such county commission shall immediately order a special election to fill the same, and the person by it appointed shall hold said office until the person chosen at such election shall be duly qualified; otherwise the person appointed by such county commission shall hold office until the person chosen at such general election shall be duly qualified; but while such vacancy continues, any writ or process directed to the said sheriff and in such sheriff's hands at the time such vacancy occurs, remaining unexecuted, and any writ or process issued after such vacancy, may be served by any person selected by the plaintiff, the plaintiff's agent or attorney, at the risk of such plaintiff; and the clerk of any court out of which such writ or process shall issue shall endorse on such writ or process the authority to such person to execute and return the same, and shall state on such endorsement that the authority thus given is "at the request and risk of the plaintiff", and the person so named in said writ or process may proceed to execute and return said process, as sheriffs are by the law required to do. Such election shall be held on or before the tenth Tuesday after the vacancy occurs. Upon the occurrence of such vacancy, it shall be the duty of the presiding commissioner of the county commission, if such commission be not then in session, to call a special term thereof, and cause said election to be held.

(RSMo 1939 § 13143, A.L. 1978 H.B. 971, A.L. 1979 S.B. 275, A.L. 1996 H.B. 1557 & 1489, A.L. 2005 S.B. 176, A.L. 2010 H.B. 1516 Revision merged with H.B. 1965)

Prior revisions: 1929 § 11523; 1919 § 11647; 1909 § 11217



Section 57.090 To attend courts--when.

To attend courts--when.

57.090. The several sheriffs shall attend each division of the circuit court presided over by a circuit or associate circuit judge held in their counties, when so directed by the court; and it shall be the duty of the officer attending any court to furnish stationery, fuel, and other things necessary for the use of the court whenever ordered by the court.

(RSMo 1939 § 2034, A.L. 1945 p. 805, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 1870; 1919 § 2365; 1909 § 3887

Effective 1-2-79



Section 57.100 Duties generally--concealed carry permits, duties.

Duties generally--concealed carry permits, duties.

57.100. 1. Every sheriff shall quell and suppress assaults and batteries, riots, routs, affrays and insurrections; shall apprehend and commit to jail all felons and traitors, and execute all process directed to him by legal authority, including writs of replevin, attachments and final process issued by circuit and associate circuit judges.

2. Beginning January 1, 2014, every sheriff shall maintain, house, and issue concealed carry permits as specified under chapter 571.

(RSMo 1939 § 13138, A. 1949 H.B. 2015, A.L. 1978 H.B. 1634, A.L. 2013 S.B. 75)

Prior revisions: 1929 § 11518; 1919 § 11642; 1909 § 11212



Section 57.101 Ordinances, city, town and villages, enforcement, requirements.

Ordinances, city, town and villages, enforcement, requirements.

57.101. A county sheriff and his deputies, when authorized by written agreement entered into by the sheriff and a city, town or village within the county and approved by the governing body of the county, shall have the same power and authority to enforce the ordinances of the city, town or village, and in the same manner, as have the police of the city, town or village.

(L. 1983 H.B. 81)



Section 57.102 To report on jail and prisoners (second class counties).

To report on jail and prisoners (second class counties).

57.102. The sheriff in counties of the second class shall on January first of each year and every three months thereafter file with the circuit court of the county a report on the conditions of the county jail, the number of prisoners confined in said jail, together with recommendations relating to its operation.

(L. 1965 p. 150 § 8)



Section 57.104 Sheriff, all noncharter counties, employment of attorney.

Sheriff, all noncharter counties, employment of attorney.

57.104. 1. The sheriff of any county, except a county with a charter form of government, and any county of the second classification, county of the third classification, and county of the fourth classification* may employ an attorney at law to aid and advise him in the discharge of his duties and to represent him in court. The sheriff shall set the compensation for an attorney hired pursuant to this section within the allocation made by the county commission to the sheriff's department for compensation of employees to be paid out of the general revenue fund of the county.

2. The attorney employed by a sheriff pursuant to subsection 1 of this section shall be employed at the pleasure of the sheriff.

(L. 1993 H.B. 209 & 288 § 1 merged with S.B. 180 § 15, A.L. 2013 S.B. 42 merged with S.B. 75)

*The word "classifiaction" appears in original rolls of S.B. 75, 2013, an apparant typographical error.



Section 57.109 May contract for services on federal water resources lands, limitation.

May contract for services on federal water resources lands, limitation.

57.109. 1. Every sheriff shall have the power to contract with the Secretary of the Army of the United States, acting through the Corps of Engineers, for the purpose of providing increased law enforcement services at or near water resources development projects, active or inactive, under the jurisdiction of the Secretary of the Army which are located within the county of the contracting sheriff.

2. No such contracts shall be for a period of more than two years.

(L. 1979 S.B. 260 § 1)



Section 57.110 Duties as conservators of the peace--return of recognizance.

Duties as conservators of the peace--return of recognizance.

57.110. Every sheriff is a conservator of the peace within his county, and shall cause all offenders against law, in his view, to enter into recognizance, with security, to keep the peace and to appear at the next term of the circuit court of the county, and to be committed to jail in case of failure to give the recognizance. The sheriff shall certify the recognizance to the clerk of the circuit court.

(RSMo 1939 §§ 13136, 13137, A.L. 1959 S.B. 68)

Prior revisions: 1929 §§ 11516, 11517; 1919 §§ 11640, 11641; 1909 §§ 11210, 11211

CROSS REFERENCE:

Arrest without warrant, on suspicion, persons violating any law including misdemeanors and ordinances in jurisdiction, powers, 544.216



Section 57.111 May act in adjoining county, when.

May act in adjoining county, when.

57.111. Whenever any sheriff or deputy sheriff of any county in this state is expressly requested, in each instance, by a sheriff of an adjoining county of this state to render assistance, such sheriff or deputy shall have the same powers of arrest in such county as he has in his* own jurisdiction.

(L. 1979 S.B. 259 § 1)

*Words "they have in their" appear in original rolls.



Section 57.113 Duty to patrol certain highways (certain first and certain second class counties).

Duty to patrol certain highways (certain first and certain second class counties).

57.113. 1. Sheriffs in counties of the first class not having a charter form of government and in counties of the second class having a population in excess of seventy thousand shall, in addition to their general duties:

(1) Regularly patrol and police all county constructed and maintained highways within the county;

(2) Enforce all laws designed to safeguard and protect these highways;

(3) Protect county employees engaged in maintenance and construction work on these highways;

(4) Report all dangerous conditions on these highways to the county highway department.

2. The expenditures resulting from the performance of the duties imposed by this section are subject to the budgetary procedures and controls provided in sections 50.525 to 50.660.

(L. 1961 p. 297 § 57.103, A.L. 1971 S.B. 171, A.L. 1973 H.B. 684)



Section 57.115 Sheriff may patrol roads and highways (third and fourth class counties).

Sheriff may patrol roads and highways (third and fourth class counties).

57.115. Sheriffs in counties of the third and fourth class may:

(1) Regularly patrol and police all public roads and highways within the county;

(2) Enforce all laws designed to safeguard and protect these roads and highways;

(3) Report all dangerous conditions on these roads and highways to the county commission or other road or highway supervising body.

(L. 1974 H.B. 1028 § 1)



Section 57.117 Deputy sheriff to be resident of state.

Deputy sheriff to be resident of state.

57.117. Hereafter no sheriff in this state shall appoint any under sheriff or deputy sheriff except the person so appointed shall be, at the time of his appointment, a bona fide resident of the state.

(RSMo 1939 § 4627)

Prior revisions: 1929 § 4238; 1919 § 3485; 1909 § 4700

*Transferred 1978; formerly 562.210

CROSS REFERENCE:

Special deputies must be residents, 542.190



Section 57.119 Deputy sheriffs, temporary appointment.

Deputy sheriffs, temporary appointment.

57.119. In any emergency the sheriff shall appoint sworn deputies, who are residents of the county, possessing all the qualifications of sheriff. The deputies shall serve not exceeding thirty days, and shall possess all the powers and perform all the duties of deputy sheriffs, with like responsibilities, and for their services shall receive two dollars per day, to be paid out of the county treasury.

(RSMo 1939 § 13136, A.L. 1959 S.B. 68)

Prior revisions: 1929 § 11516; 1919 § 11640; 1909 § 11210



Section 57.125 Investigation of personnel for circuit court--jurors (certain first class counties).

Investigation of personnel for circuit court--jurors (certain first class counties).

57.125. 1. In all counties of class one having a population of less than seven hundred thousand inhabitants, whenever the appointment of deputies and assistants is required by law to be approved by circuit judges of the circuit court, and an investigation or examination of the applicants is caused to be made by the judges, the sheriff of the county shall conduct the examination or investigation.

2. At the request of the jury commissioners, the sheriff shall investigate the qualifications of prospective jurors.

(L. 1961 p. 298 § 1, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 57.140 Moneys collected on executions, to whom paid.

Moneys collected on executions, to whom paid.

57.140. All moneys collected by the sheriff on executions shall be paid to the plaintiff or his order or his attorney of record.

(RSMo 1939 § 13139, A.L. 1959 S.B. 68)

Prior revisions: 1929 § 11519; 1919 § 11643; 1909 § 11213



Section 57.150 At expiration of term, to turn over funds to successor.

At expiration of term, to turn over funds to successor.

57.150. Whenever the term of office of any sheriff shall expire, it shall be the duty of said sheriff to turn over to his successor in office all money in his hands due any party to a partition suit, either plaintiff or defendant, all money due guardians ad litem or attorneys, and all money due any witness, juror, circuit clerk, responsible clerk, county clerk, commissioner, sheriff or coroner, or due anyone who has formerly held any one of said offices. The fees due for paying out any such fees or money shall thereupon be due to the sheriff receiving such fees or money. The sheriff receiving such fees or receiving money due any party to a partition suit, or due any guardian ad litem or attorney, and the securities on said sheriff's bond, shall be liable for the payment of said money to the person or persons entitled thereto, or for the payment of the same to the county treasurer, or the state treasurer, as is now provided by law.

(RSMo 1939 § 13140, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11520; 1919 § 11644; 1909 § 11214

Effective 1-2-79

CROSS REFERENCES:

Execution, how proceeded upon after sheriff leaves office, 513.315 to 513.350

Execution sales, how made when term changed, 513.295

Partition sales, to be completed by outgoing sheriff, 528.440



Section 57.160 Failure to turn over--guilty of misdemeanor and subject to civil action on bond.

Failure to turn over--guilty of misdemeanor and subject to civil action on bond.

57.160. Any outgoing sheriff who shall fail or refuse for sixty days to turn over to his successor in office any fee or money required to be turned over by the provisions of section 57.150 shall be liable on his bond for double the amount that he shall fail or refuse to turn over, to be recovered by a civil action in the name of the person to whom said money or fees is due; and, in addition thereto, shall be deemed guilty of a misdemeanor and be punished by a fine of not less than twenty-five nor more than two hundred and fifty dollars.

(RSMo 1939 § 13141)

Prior revisions: 1929 § 11521; 1919 § 11645; 1909 § 11215



Section 57.170 Summary proceedings against sureties.

Summary proceedings against sureties.

57.170. Whenever summary proceedings are given against a sheriff, his sureties, jointly and severally, shall be liable to the same, and may or may not be joined with him, and such recovery may be had against them as is given against the sheriff; provided, that upon such recovery against the sureties of any sheriff, in a summary mode of proceeding, the extent of said recovery shall not exceed the amount of money withheld by the sheriff, and ten percent per annum on the same from and after the return day of the execution.

(RSMo 1939 § 13142)

Prior revisions: 1929 § 11522; 1919 § 11646; 1909 § 11216



Section 57.180 Settlements of courts with sheriffs and marshals.

Settlements of courts with sheriffs and marshals.

57.180. It shall be the duty of all courts of record, at each term thereof, to settle with the sheriffs or marshals for all moneys by them received, or which they ought to have collected, for the use of their respective counties, and have not before accounted for. They shall cause their clerks to make out a list of all sums chargeable to said sheriffs or marshals and payable to the counties, specifying on what account, and cause the same to be certified under the seal of the court, which certificate shall be immediately transmitted to the clerks of the county commissions of the counties to which such moneys are payable who shall charge the same accordingly.

(RSMo 1939 § 13839)

Prior revisions: 1929 § 12177; 1919 § 9575; 1909 § 3795



Section 57.190 Penalty if sheriff or marshal fails to settle.

Penalty if sheriff or marshal fails to settle.

57.190. If any sheriff or marshall shall fail to pay, without delay, the moneys with which he shall become chargeable on the settlement in section 57.180 mentioned, he shall forfeit to the county entitled to the said moneys double the amount with which he is chargeable, to be recovered by motion in the court in which such settlement shall have been made, after ten days' previous notice of such motion.

(RSMo 1939 § 13840)

Prior revisions: 1929 § 12178; 1919 § 9576; 1909 § 3796

CROSS REFERENCE:

Fees collected for others, account to be kept, 50.470, 50.480



Section 57.201 Deputies, appointment, compensation--serve at pleasure of sheriff (certain first class counties).

Deputies, appointment, compensation--serve at pleasure of sheriff (certain first class counties).

57.201. 1. The sheriff of all counties of the first class not having a charter form of government shall appoint such deputies, assistants and other employees as he deems necessary for the proper discharge of the duties of his office and may set their compensation within the limits of the allocations made for that purpose by the county commission. The compensation for the deputies, assistants and employees shall be paid in equal installments out of the county treasury in the same manner as other county employees are paid.

2. The assistants and employees shall hold office at the pleasure of the sheriff.

3. Deputies shall hold office pursuant to the provisions of sections 57.015 and 57.275.

(L. 1973 H.B. 684, A.L. 1998 S.B. 659, A.L. 1999 H.B. 895)



Section 57.220 Appointment of deputies, provisions of law to apply (second class counties).

Appointment of deputies, provisions of law to apply (second class counties).

57.220. The sheriff, in a county of the second class, shall be entitled to such a number of deputies as a majority of the circuit judges of the circuit court shall deem necessary for the prompt and proper discharge of the duties of the sheriff's office; provided, however, such number of deputies appointed by the sheriff shall not be less than one chief deputy sheriff and one additional deputy for each five thousand inhabitants of the county according to the last decennial census. Such deputies shall be appointed by the sheriff, but no appointment shall become effective until approved by a majority of the circuit judges of the circuit court of the county. A majority of the circuit judges of the circuit court, by agreement with the sheriff, shall fix the salaries of such deputies. A statement of the number of deputies allowed the sheriff, and their compensation, together with the approval of any appointment by such judges of the circuit court, shall be in writing and signed by them and filed by the sheriff with the county commission. Deputies shall hold office pursuant to the provisions of sections 57.015 and 57.275.

(RSMo 1939 § 13480, A.L. 1945 p. 1569 § 9, A.L. 1955 p. 351 § 1, A.L. 1978 H.B. 1634, A.L. 1998 S.B. 659)

Prior revisions: 1929 § 11848; 1919 § 11056



Section 57.230 Salaries of deputies from county treasury.

Salaries of deputies from county treasury.

57.230. The county shall pay the salaries, in the amount approved by a majority of the circuit judges of the circuit court, of each deputy appointed by the sheriff and approved by a majority of the circuit judges of the circuit court.

(L. 1945 p. 1569 § 10, A.L. 1959 S.B. 68, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 57.240 Employment of other persons.

Employment of other persons.

57.240. The sheriff, in counties of the second class, may employ, in addition to the deputies authorized, such other employees, with the approval of the county commission, as may be necessary to the efficient operation of his office and the performance of the duties imposed upon him by law. The salary of any person, so employed, shall be fixed by the sheriff, with the approval of the county commission.

(L. 1945 p. 1569 § 11)



Section 57.250 Appointment of deputies--compensation--duty of circuit judges--presiding judge may order additional deputies, when--provisions of law to apply (third and fourth class counties).

Appointment of deputies--compensation--duty of circuit judges--presiding judge may order additional deputies, when--provisions of law to apply (third and fourth class counties).

57.250. The sheriff in counties of the third and fourth classifications shall be entitled to such number of deputies and assistants, to be appointed by such official, with the approval of a majority of the circuit judges of the circuit court, as such judges shall deem necessary for the prompt and proper discharge of such sheriff's duties relative to the enforcement of the criminal law of this state. Such judges of the circuit court, in their order permitting the sheriff to appoint deputies or assistants, shall fix the compensation of such deputies or assistants. The circuit judges shall annually review their order fixing the number and compensation of the deputies and assistants and in setting such number and compensation shall have due regard for the financial condition of the county. Each such order shall be entered of record and a certified copy thereof shall be filed in the office of the county clerk at least fifteen days prior to the date of the adoption of the county budget as prescribed by section 50.610. The sheriff may at any time discharge any assistant and may regulate the time of such person's employment. Deputies shall hold office pursuant to the provisions of sections 57.015 and 57.275. At the request of the sheriff, the presiding judge may order additional deputies in cases where exigent or emergency circumstances require the need for such additional deputies.

(L. 1945 p. 1547 § 2, L. 1945 p. 1562 § 2, A. 1949 H.B. 2015, A.L. 1978 H.B. 1634, A.L. 1995 H.B. 274 & 268 merged with S.B. 352, A.L. 1998 S.B. 659)



Section 57.251 Sheriff to appoint deputies and assistants--compensation--provisions of law to apply--effective date (third and fourth class counties).

Sheriff to appoint deputies and assistants--compensation--provisions of law to apply--effective date (third and fourth class counties).

57.251. 1. The sheriff of each county of the third and fourth classes shall appoint such deputies, assistants and other employees as the sheriff deems necessary for the proper discharge of the duties of office and may set their compensation within the limits of the allocations made for that purpose by the county commission. The compensation for the deputies, assistants and employees shall be paid in equal installments out of the county treasury in the same manner as other county employees are paid.

2. The assistants and employees shall hold office at the pleasure of the sheriff.

3. Deputies shall hold office pursuant to the provisions of sections 57.015 and 57.275.

4. The provisions of this section shall not become effective until the supreme court of the state of Missouri has issued an opinion, or until an opinion of a circuit court of the state of Missouri has become final, stating substantially that section 57.250 is invalid or unconstitutional in part or as a whole, and that a sheriff has no authority to appoint deputy sheriffs pursuant to such section. Once either of such events occurs, then this section shall become effective as of the date the opinion of the supreme court becomes effective or as of the date the opinion of the circuit court becomes final, as the case may be, or October 1, 1983, whichever occurs later.

(L. 1983 S.B. 212 § 57.251, § 2, A.L. 1998 S.B. 659)



Section 57.260 Duties--penalty for neglect (Marion County).

Duties--penalty for neglect (Marion County).

57.260. It shall be the duty of the sheriff of Marion County to have at least one deputy who shall attend district number 2 of the circuit court of Marion County at Hannibal; and if said sheriff shall neglect for one month to appoint a deputy as required by this section, he or she shall be liable to pay as a penalty therefor the sum of five hundred dollars for each month of such failure or neglect, and judgment may be entered for said penalty on a citation to show cause, issued from said court and served on said sheriff in like manner as an order or summons, or may be recovered by an action for that purpose brought in the name of the county of Marion.

(RSMo 1939 § 2426, A. 1949 H.B. 2015, A.L. 1978 H.B. 1634, A.L. 2004 S.B. 1211)

Prior revisions: 1929 § 14554; 1919 § 13732; 1909 § 4281



Section 57.270 Powers of deputies.

Powers of deputies.

57.270. Every deputy sheriff shall possess all the powers and may perform any of the duties prescribed by law to be performed by the sheriff.

(RSMo 1939 § 13134)

Prior revisions: 1929 § 11514; 1919 § 11638; 1909 § 11209



Section 57.275 Dismissal of deputies, procedure.

Dismissal of deputies, procedure.

57.275. 1. Any full-time deputy sheriff upon dismissal shall be furnished with a written notice of the grounds for the dismissal. Upon receipt of the written grounds for the dismissal, the deputy sheriff may request a hearing. The request must be made to the sheriff, in writing, within three working days of receipt of the grounds for dismissal. Such hearing shall take place before the hearing board to be appointed by the sheriff. The sheriff shall schedule a closed hearing within a reasonable time but within thirty days after the written request was received by the sheriff. A written report of the facts determined during the hearing shall be forwarded to the sheriff. The sheriff will review the findings, and has the final decision-making authority. Any law enforcement agency shall be deemed to be in compliance with this section if the agency:

(1) Has published and distributed department policies and procedures which include provisions for dismissal of deputy sheriffs or other employees;

(2) Provides a deputy sheriff who has been dismissed written notification of the grounds for the dismissal;

(3) Allows the officer to request and have a hearing; and

(4) Provides the officer with written results of such hearing.

2. The procedural requirements created pursuant to this section shall not be interpreted as creating any new substantive due process rights. Nothing in this chapter shall be interpreted as conferring or creating an employment status for deputy sheriffs other than at-will status and nothing in this chapter shall be interpreted as depriving any person of any rights which are conferred as a matter of employment, including postemployment benefits such as workers' compensation and unemployment compensation.

(L. 1998 S.B. 659)

(2004) Mandated hearing is not a contested case subject to judicial review under the Administrative Procedure Act. McCoy v. Caldwell County, 145 S.W.3d 427 (Mo.banc).



Section 57.278 Deputy sheriff salary supplementation fund created, use of moneys.

Deputy sheriff salary supplementation fund created, use of moneys.

57.278. 1. There is hereby created in the state treasury the "Deputy Sheriff Salary Supplementation Fund", which shall consist of money collected from charges for service received by county sheriffs under subsection 4 of section 57.280. The money in the fund shall be used solely to supplement the salaries, and employee benefits resulting from such salary increases, of county deputy sheriffs. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. The Missouri sheriff methamphetamine relief taskforce created under section 650.350 shall administer the fund.

2. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2008 H.B. 2224)



Section 57.280 Sheriff to receive charge, civil cases.

Sheriff to receive charge, civil cases.

57.280. 1. Sheriffs shall receive a charge for service of any summons, writ or other order of court, in connection with any civil case, and making on the same either a return indicating service, a non est return or a nulla bona return, the sum of twenty dollars for each item to be served, except that a sheriff shall receive a charge for service of any subpoena, and making a return on the same, the sum of ten dollars; however, no such charge shall be collected in any proceeding when court costs are to be paid by the state, county or municipality. In addition to such charge, the sheriff shall be entitled to receive for each mile actually traveled in serving any summons, writ, subpoena or other order of court the rate prescribed by the Internal Revenue Service for all allowable expenses for motor vehicle use expressed as an amount per mile, provided that such mileage shall not be charged for more than one subpoena or summons or other writ served in the same cause on the same trip. All of such charges shall be received by the sheriff who is requested to perform the service. Except as otherwise provided by law, all charges made pursuant to this section shall be collected by the court clerk as court costs and are payable prior to the time the service is rendered; provided that if the amount of such charge cannot be readily determined, then the sheriff shall receive a deposit based upon the likely amount of such charge, and the balance of such charge shall be payable immediately upon ascertainment of the proper amount of said charge. A sheriff may refuse to perform any service in any action or proceeding, other than when court costs are waived as provided by law, until the charge provided by this section is paid. Failure to receive the charge shall not affect the validity of the service.

2. The sheriff shall receive for receiving and paying moneys on execution or other process, where lands or goods have been levied and advertised and sold, five percent on five hundred dollars and four percent on all sums above five hundred dollars, and half of these sums, when the money is paid to the sheriff without a levy, or where the lands or goods levied on shall not be sold and the money is paid to the sheriff or person entitled thereto, his agent or attorney. The party at whose application any writ, execution, subpoena or other process has issued from the court shall pay the sheriff's costs for the removal, transportation, storage, safekeeping and support of any property to be seized pursuant to legal process before such seizure. The sheriff shall be allowed for each mile, going and returning from the courthouse of the county in which he resides to the place where the court is held, the rate prescribed by the Internal Revenue Service for all allowable expenses for motor vehicle use expressed as an amount per mile. The provisions of this subsection shall not apply to garnishment proceeds.

3. The sheriff upon the receipt of the charge herein provided for shall pay into the treasury of the county any and all charges received pursuant to the provisions of this section. The funds collected pursuant to this section, not to exceed fifty thousand dollars in any calendar year, shall be held in a fund established by the county treasurer, which may be expended at the discretion of the sheriff for the furtherance of the sheriff's set duties. Any such funds in excess of fifty thousand dollars in any calendar year shall be placed to the credit of the general revenue fund of the county. Moneys in the fund shall be used only for the procurement of services and equipment to support the operation of the sheriff's office. Moneys in the fund established pursuant to this subsection shall not lapse to the county general revenue fund at the end of any county budget or fiscal year.

4. Notwithstanding the provisions of subsection 3 of this section to the contrary, the sheriff shall receive ten dollars for service of any summons, writ, subpoena, or other order of the court included under subsection 1 of this section, in addition to the charge for such service that each sheriff receives under subsection 1 of this section. The money received by the sheriff under this subsection shall be paid into the county treasury and the county treasurer shall make such money payable to the state treasurer. The state treasurer shall deposit such moneys in the deputy sheriff salary supplementation fund created under section 57.278.

(RSMo 1939 § 13411, A.L. 1974 S.B. 378, A.L. 1978 H.B. 1634, A.L. 1979 H.B. 148, A.L. 1989 S.B. 196, A.L. 1991 S.B. 250, A.L. 1993 S.B. 250, A.L. 1996 S.B. 869, A.L. 1998 H.B. 1528, A.L. 1999 S.B. 1, et al., A.L. 2008 H.B. 2224, A.L. 2012 S.B. 628)

Prior revisions: 1929 § 11789; 1919 § 10998; 1909 § 10701

(2010) Charge for service by sheriffs does not constitute a tax on counties for a county purpose as prohibited by article X, section 10(a). Ehlmann v. Nixon, 323 S.W.3d 787 (Mo.banc).



Section 57.290 Charges in criminal cases.

Charges in criminal cases.

57.290. 1. In cities and counties having a population of three hundred thousand inhabitants and over, each deputy sheriff, not more than two, shall be allowed for each day during the term of court six dollars, to be paid by the city or county of three hundred thousand inhabitants or over.

2. For the services of taking convicted offenders to the reception and diagnostic center designated by the director of the department of corrections, the sheriff, county marshal or other officers shall receive the sum of eight dollars per day for the time actually and necessarily employed in traveling to and from the reception and diagnostic center, and each guard shall receive the sum of six dollars per day for the same, and the sheriff, county marshal or other officer and guard shall receive the mileage rate prescribed by this section for the distance necessarily traveled in going to and returning from the reception and diagnostic center, the time and distance to be estimated by the most usually traveled route from the place of departure to the reception and diagnostic center; the mileage rate prescribed by this section for each mile traveled shall be allowed to the sheriff to cover all expenses on each convicted offender while being taken to the reception and diagnostic center; and all persons convicted and sentenced to imprisonment in the department of corrections at any term or sitting of the court, shall be taken to the reception and diagnostic center at the same time, unless prevented by sickness or unavoidable accident. In cities having a population of two hundred thousand inhabitants or more, convicted offenders shall be taken to the reception and diagnostic center as often as the sheriff deems necessary. When three or more convicted offenders are being taken to the reception and diagnostic center at one time, a guard may be employed, but no guard shall be employed for a less number of convicted offenders except upon the order, entered of record, of the judge of the court in which the conviction was had, and any additional guards employed by order of the judge shall, in no event, exceed one for every three convicted offenders; and before any claim for taking convicted offenders to the reception and diagnostic center is allowed, the sheriff, or other officer conveying such convicted offender, shall file with the state director of the department of corrections an itemized statement of such sheriff's account, in which the sheriff shall give the name of each convicted offender conveyed and the name of each guard actually employed, with the number of miles necessarily traveled and the number of days required, which in no case shall exceed three days, and which account shall be signed and sworn to by such officer and accompanied by a certificate from the chief administrative officer or such officer's designee of the reception and diagnostic center, that such convicted offenders have been delivered at the reception and diagnostic center and were accompanied by each of the officers and guards named in the account.

3. The sheriff or other officer who shall take a person, charged with a criminal offense, from the county in which the offender is apprehended to that in which the offense was committed, or who may remove a prisoner from one county to another for any cause authorized by law, or who shall have in custody or under such sheriff's or officer's charge any person undergoing an examination preparatory to such person's commitment more than one day for transporting, safekeeping and maintaining any such person, shall be allowed by the court having cognizance of the offense, three dollars and fifty cents per day for every day such sheriff or officer may have such person under such sheriff's or officer's charge, when the number of days shall exceed one, and the mileage rate prescribed by this section for every mile necessarily traveled in going to and returning from one county to another, and the guard employed, who shall in no event exceed the number allowed the sheriff, marshal or other officer in transporting convicted offenders to the reception and diagnostic center, shall be allowed the same compensation as the officer. Three dollars and fifty cents per day, mileage same as officer, shall be allowed for board and all other expenses of each prisoner. No compensation shall be allowed under this section for taking the prisoner or prisoners from one place to another in the same county, excepting in counties which have two or more courts with general criminal jurisdiction. In such counties the sheriff shall have the same fees for conveying prisoners from the jail to place of trial as are allowed for conveying prisoners in like cases from one county to another, and the expenses incurred in transporting prisoners from one county to another, occasioned by the insufficiency of the county jail or threatened mob violence, shall be paid by the county in which such case may have originated; provided that the court is held at a place more than five miles from the jail; and no court shall allow the expense of a guard, although it may have actually been incurred, unless from the evidence of disinterested persons it shall be satisfied that a guard was necessary; provided, that when the place of conviction is remote from a railroad, upon which a convicted offender may be transported to the reception and diagnostic center, the court before which such convicted offender is sentenced may, for good cause shown, allow one guard for every two convicted offenders, such guard to receive three dollars a day and the mileage rate prescribed by this section for every mile necessarily traveled in going to and returning from the nearest depot on said railroad to the place where such convicted offender was sentenced.

4. Mileage shall be reimbursed to sheriffs, county marshals and guards for all services rendered pursuant to this section at the rate prescribed by the Internal Revenue Service for allowable expenses for motor vehicle use expressed as an amount per mile.

(RSMo 1939 § 13413, A. 1949 H.B. 2015, A.L. 1953 p. 386, A.L. 1972 S.B. 516, A.L. 1974 S.B. 378, A.L. 1975 H.B. 734, A.L. 1979 H.B. 148, A.L. 1989 S.B. 196, A.L. 1990 H.B. 974, A.L. 1996 S.B. 869, A.L. 1997 S.B. 248, A.L. 1998 H.B. 1528, A.L. 2003 H.B. 613 merged with S.B. 466, A.L. 2006 S.B. 870)

Prior revisions: 1929 § 11791; 1919 § 10999; 1909 § 10702

Effective 7-01-06



Section 57.295 Uniform allowance, county may pay.

Uniform allowance, county may pay.

57.295. In each county of this state the sheriff and each full-time deputy sheriff shall receive, at the discretion of the county commission, twenty-five dollars per month, as a uniform allowance, and may receive, at the discretion of the county commission, not in excess of a total of one hundred dollars per month, as a uniform allowance, to be paid to him or her monthly out of the county treasury. This allowance shall apply only to sheriffs and deputy sheriffs who wear an official uniform in performance of their duty.

(L. 1969 H.B. 264 § 1, A.L. 1982 H.B. 907 & 1497, A.L. 1983 H.B. 713 Revision, A.L. 1984 S.B. 419, A.L. 1997 S.B. 11)



Section 57.317 Compensation of sheriff--training program, attendance required, when, expenses, compensation (noncharter counties).

Compensation of sheriff--training program, attendance required, when, expenses, compensation (noncharter counties).

57.317. 1. The county sheriff in any county, other than in a first classification chartered county, shall receive an annual salary computed as set forth in the following schedule. The assessed valuation factor shall be the amount thereof as shown for the year next preceding the computation. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of sheriff on January 1, 1997.

Assessed Valuation Salary $ 18,000,000 to 40,999,999 $36,000 41,000,000 to 53,999,999 37,000 54,000,000 to 65,999,999 38,000 66,000,000 to 85,999,999 39,000 86,000,000 to 99,999,999 40,000 100,000,000 to 130,999,999 42,000 131,000,000 to 159,999,999 44,000 160,000,000 to 189,999,999 45,000 190,000,000 to 249,999,999 46,000 250,000,000 to 299,999,999 48,000 300,000,000 to 449,999,999 50,000 450,000,000 to 599,999,999 52,000 600,000,000 to 749,999,999 54,000 750,000,000 to 899,999,999 56,000 900,000,000 to 1,049,999,999 58,000 1,050,000,000 to 1,199,999,999 60,000 1,200,000,000 to 1,349,999,999 62,000 1,350,000,000 and over 64,000

2. Two thousand dollars of the salary authorized in this section shall be payable to the sheriff only if the sheriff has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the sheriff's office when approved by a professional association of the county sheriffs of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each sheriff who completes the training program and shall send a list of certified sheriffs to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county sheriff in the same manner as other expenses as may be appropriated for that purpose.

3. The county sheriff in any county, other than a first classification charter county, shall not, except upon two-thirds vote of all the members of the salary commission, receive an annual compensation less than the total compensation being received for the office of county sheriff in the particular county for services rendered or performed on the date the salary commission votes.

(L. 1987 S.B. 65, et al. § 4, A.L. 1988 S.B. 431, A.L. 1997 S.B. 11)



Section 57.320 County may supply automobiles to sheriff and deputies (first class counties).

County may supply automobiles to sheriff and deputies (first class counties).

57.320. In all counties of this state of the first class the county commission may provide and supply the sheriff and deputy sheriffs of such county with such number of police cars or automobiles as may be needed for the efficient performance of the duties of such office.

(L. 1945 p. 1729 § 1, A.L. 1973 H.B. 684, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 57.349 Sheriffs' motor vehicles, county commission to provide (second class counties).

Sheriffs' motor vehicles, county commission to provide (second class counties).

57.349. In all counties of the second class the county commission may provide and supply the sheriff and deputy sheriffs of the county with such number of police cars or motor vehicles as the said county commission shall determine to be necessary for the efficient performance of the duties of the office, but the number shall be not less than one motor vehicle for each fifteen thousand inhabitants or part thereof in counties of the second class containing all or part of a city of more than eight thousand inhabitants, and shall be not less than one vehicle for each five thousand inhabitants in all other counties of the second class. The motor vehicles provided may be of any make or size as determined by the county commission.

(L. 1969 H.B. 129, A.L. 1972 H.B. 1171)



Section 57.350 Mileage expenses allowed (second class counties).

Mileage expenses allowed (second class counties).

57.350. 1. The sheriff may, in an emergency or when he deems it essential for the performance of the official duties of his office, permit the use of personally owned motor vehicles by members of his department, but only when no county-owned vehicles are available. When such use is authorized, members of the department using their own motor vehicles shall be reimbursed out of the county treasury for each mile actually and necessarily traveled in the performance of their official duties as prescribed by subsection 2 of this section at a rate equal to the rate prescribed by the Internal Revenue Service for allowable expenses for motor vehicle use expressed as an amount per mile.

2. When mileage is allowed, it shall be computed from the place where court is usually held in the county, and when court is usually held at more than one place, such mileage shall be computed from the place from which the sheriff or deputy sheriff travels in performing the service. When two or more persons who are summoned, subpoenaed, or served with any process, writ, or notice, in the same action, live in the same general direction, mileage shall be allowed only for summoning, subpoenaing or serving of the most remote. At the end of each month, the sheriff and each deputy who has such a mileage claim shall file with the county commission an accurate and itemized statement, in writing, showing in detail the miles traveled by such officer, the date of each trip, the nature of business engaged in during each trip, and the places to and from which he has traveled. Such statement shall be signed by the officer making claim for reimbursement, verified by his affidavit, and filed by him with the county commission. Whenever claim for reimbursement is made by a deputy, his statement shall also be approved in writing by the sheriff, who shall also file an affidavit that all such miles traveled were necessary or essential to carry out the duties of his office, and that no county vehicles were available. The county commission shall examine every claim filed for reimbursement, and if found correct, the county shall pay to the officer entitled thereto, the amount found due as mileage.

3. Reimbursement for mileage allowed as a result of duties performed in connection with a civil action may be paid in the manner prescribed in subsection 2 of this section regardless of the status of the civil action for or in which the mileage was incurred.

4. When any sheriff is to be reimbursed by the state for mileage allowed for delivery of a prisoner to the department of corrections, the county commission may advance payment to the sheriff for such delivery along with other mileage allowances, and the reimbursement from the state shall be paid to the county commission by the sheriff as soon as it is received.

(L. 1945 p. 1569 § 7, A.L. 1951 p. 383, A.L. 1963 p. 114, A.L. 1969 p. 114, A.L. 1971 S.B. 168, A.L. 1974 S.B. 378, A.L. 1981 H.B. 659, A.L. 1987 S.B. 294, A.L. 1990 H.B. 1525, A.L. 1995 H.B. 274 & 268)

CROSS REFERENCE:

Higher mileage allowance to be paid by county, when, 50.333



Section 57.355 Additional duty, investigation of jurors (second class counties).

Additional duty, investigation of jurors (second class counties).

57.355. Sheriffs in counties of the second class shall, in addition to other duties imposed upon them by law, aid and assist the jury commissioners in such counties by conducting investigations into the identity of prospective jurors summoned for jury duty, and upon request of the board of jury commissioners, make and file a report with the board setting out the results of the investigation.

(L. 1969 H.B. 264, A.L. 1972 S.B. 598)



Section 57.360 Additional travel expense (second class counties).

Additional travel expense (second class counties).

57.360. The sheriff and his deputies shall be reimbursed out of the county treasury, for actual and necessary traveling expenses, incurred in the performance of their official duties, in addition to the mileage above provided. All claims for reimbursement shall be in writing and shall contain the following information, in addition to such other pertinent information as the county commission may need in order to approve the payment:

(1) The date and place the expense was incurred;

(2) If the account is for more than one day, it shall be itemized to show the amount of each day's expense and the purpose for which each day's expense was incurred;

(3) The transportation charge, sleeping car fare, lodging and meals shall each be shown as separate items and the amount for each stated;

(4) If any item of expense exceeds one dollar, it shall be supported by a subvoucher or receipt, showing date and place, signed by the person to whom payment was made, and such subvoucher or receipt shall show in detail the information required by this section;

(5) No voucher or claim for partial payment or reimbursement on account of traveling expenses shall be submitted but every voucher or claim must contain all and every expense incurred within the time it purports to cover;

(6) Every item of expense must be just and reasonable;

(7) The oath or affirmation by which a claim for reimbursement is made, shall be in the following form:

I, ................., do solemnly swear, or affirm that the above claim is correct and just; that no part of the same has been paid; that the expense was necessary to the performance of the duties of the office of the sheriff; that payment was made out of my personal funds and that I have not been reimbursed therefor; and that I have not received and will not receive from any source whatever any payment of any part hereof, except as provided by law. Whenever a claim for reimbursement is made by a deputy, it shall also be approved in writing by the sheriff.

(L. 1945 p. 1569 § 8)



Section 57.380 Collection of fees in civil and criminal matters, disposition (second class counties).

Collection of fees in civil and criminal matters, disposition (second class counties).

57.380. The sheriff in all counties of the second class shall charge, collect and receive, on behalf of the county, every fee, penalty, charge, commission and other money that accrues to him or his office for official services rendered in civil and criminal matters, by virtue of any statute of this state, and all the fees, penalties, charges, commissions, and other money collected by him, shall at the end of each month be paid by him to the county treasurer, as provided in section 50.360. He is not entitled to collect the per diem allowed to the sheriff as a member of the board of equalization and board of appeals, as provided in section 138.020.

(RSMo 1939 §§ 13483, 13484, A.L. 1945 p. 1569 §§ 3, 4, A.L. 1959 S.B. 68, A.L. 1972 S.B. 598)

Prior revisions: 1929 §§ 11851, 11852; 1919 §§ 11059, 11060



Section 57.395 Sheriff to investigate identity of prospective jurors (third and fourth class counties).

Sheriff to investigate identity of prospective jurors (third and fourth class counties).

57.395. Sheriffs in third and fourth class counties shall, in addition to other duties imposed upon them by law, aid and assist the jury commissioners in such counties by conducting all investigations into the identity of all prospective jurors summoned for jury duty by the jury commissioners, and upon request of the board of jury commissioners, make and file a report with the board setting out the results of the investigation.

(L. 1967 p. 135 § 1, § 2 subsec. 3, A.L. 1969 S.B. 262, A.L. 1987 S.B. 65, et al.)

Effective 1-1-88



Section 57.403 Compensation for reporting to highway patrol (third and fourth class counties).

Compensation for reporting to highway patrol (third and fourth class counties).

57.403. 1. In addition to all compensation now provided by law, the sheriff in each county of the third class shall receive the sum of one thousand dollars per year, payable in twelve equal monthly installments out of the county treasury, for the performance of the duties required by sections 43.500 to 43.530.

2. In addition to all compensation now provided by law, the sheriff in each county of the fourth class shall receive the sum of five hundred dollars per year payable in twelve equal monthly installments out of the county treasury, for the performance of the duties required by sections 43.500 to 43.530.

(L. 1959 H.B. 296 § 1, A.L. 1986 H.B. 873 & 874)



Section 57.407 Additional duty, report on county jail, recommendations required (third class counties)--fees, civil, how paid, exception (third and fourth class counties).

Additional duty, report on county jail, recommendations required (third class counties)--fees, civil, how paid, exception (third and fourth class counties).

57.407. 1. The sheriff in counties of the third class shall on January first of each year and every three months thereafter file with the circuit court of the county a report on the conditions of the county jail, the number of prisoners confined in the jail, together with recommendations relating to its operation.

2. In counties of the third and fourth class, the sheriff shall pay all fees collected by him in civil matters, and which were previously retainable by him, into the county treasury, except charges for each mile traveled, allowable to him, which he may retain, in serving civil process.

(L. 1969 S.B. 165 §§ 1, 2, A.L. 1978 S.B. 752, A.L. 1987 S.B. 65, et al.)

Effective 1-1-88



Section 57.408 Sheriff to establish personal property identification system (all noncharter counties and St. Louis City).

Sheriff to establish personal property identification system (all noncharter counties and St. Louis City).

57.408. Sheriffs in all counties, except counties having a charter form of government, or in any city not within a county, shall establish and make available an identification system for the identification of personal property. Anyone, upon application to a sheriff, shall be assigned an identification number to be composed of at least ten characters which will readily permit law enforcement officials of this state, in cooperation with officials in other states using interstate computerized law enforcement communication systems and other methods, to recover stolen property. The identification number should follow substantially the following form: MO 026 0001 D MO0260001D

First letter of last

name of applicant

Applicant's assigned number County National Crime Information

Center assigned number Prefix for Missouri New owners of any marked property should be encouraged by the sheriff to mark their identification number below the previous owner's mark for uniformity and ease of identification. The sheriff of any city not within a county shall identify each application for a weapon permit as provided in section 564.630* with the applicant's identification number of the police department in said city.

(L. 1978 S.B. 752, A.L. 1987 S.B. 65, et al.)

Effective 1-1-88

*Transferred 1978; now 571.125, which was repealed L. 1981 H.B. 296)



Section 57.410 Sheriff to collect fees for county (third and fourth class counties).

Sheriff to collect fees for county (third and fourth class counties).

57.410. In third and fourth class counties the sheriff shall charge and collect for and on behalf of the county every fee accruing to his office which arises out of his duties in connection with the investigation, arrest, prosecution, care, commitment and transportation of persons accused of or convicted of a criminal offense, except such criminal fees as are chargeable to the county.

(L. 1945 pp. 1547, 1562 § 3, A. 1949 H.B. 2015, A.L. 1969 S.B. 262)



Section 57.430 Mileage--maximum amount--computed how--statement to be filed, contents (third and fourth class counties).

Mileage--maximum amount--computed how--statement to be filed, contents (third and fourth class counties).

57.430. 1. In addition to the salary provided in sections 57.390* and 57.400*, the county commission shall allow the sheriffs and their deputies, payable at the end of each month out of the county treasury, actual and necessary expenses for each mile traveled in serving warrants or any other criminal process at the rate prescribed in this subsection, and actual expenses for each mile traveled, at the rate prescribed in this subsection, in the performance of their official duties in connection with the investigation of persons accused of or convicted of a criminal offense. When mileage is allowed, it shall be computed from the place where court is usually held, and when court is usually held at one or more places, such mileage shall be computed from the place from which the sheriff or deputy sheriff travels in performing any service. When two or more persons who are summoned, subpoenaed, or served with any process, writ, or notice, in the same action, live in the same general direction, mileage shall be allowed only for summoning, subpoenaing or serving of the most remote. The rate for mileage reimbursement pursuant to this section shall be equal to the rate prescribed by the Internal Revenue Service for allowable expenses for motor vehicle use expressed as an amount per mile.

2. At the end of each month, the sheriff and each deputy shall file with the county commission an accurate and itemized statement, in writing, showing in detail the miles traveled by such officer, the date of each trip, the nature of the business engaged in during each trip, and the places to and from which he has traveled. Such statement shall be signed by the officer making claim for reimbursement, verified by his affidavit, and filed by him with the county commission. Whenever claim for reimbursement is made by a deputy, his statement shall also be approved in writing by the sheriff. The county commission shall examine every claim filed for reimbursement, and if found correct, the county shall pay to the officer entitled thereto, the amount found due as mileage.

(L. 1945 p. 1547 § 5, L. 1945 p. 1562 § 5, A. 1949 H.B. 2015, A.L. 1951 p. 382, A.L. 1961 p. 299, A.L. 1965 p. 169, A.L. 1974 S.B. 378, A.L. 1979 S.B. 316, A.L. 1982 H.B. 907 & 1497, A.L. 1984 S.B. 419, A.L. 1991 S.B. 250, A.L. 1995 H.B. 274 & 268)

*Sections 57.390 and 57.400 were repealed by S.B. 65, et al., 1987.

CROSS REFERENCE:

Higher mileage allowance to be paid by county, when, 50.333



Section 57.440 Travel expense to be paid monthly.

Travel expense to be paid monthly.

57.440. Claims for reimbursement for travel shall be submitted to the county commission monthly and paid at the end of the month by warrant drawn on the county treasury by the county commission.

(L. 1945 p. 1547 § 7, L. 1945 p. 1562 § 7, A. 1949 H.B. 2015, A.L. 1957 p. 322, A.L. 1959 S.B. 68)



Section 57.445 Living quarters (second, third and fourth class counties).

Living quarters (second, third and fourth class counties).

57.445. In all counties of the second, third and fourth classes, the county commission may provide living quarters for the sheriff, in addition to the compensation authorized by law.

(L. 1955 p. 352)



Section 57.450 Laws applicable--enforcement of general criminal laws, when (St. Louis City).

Laws applicable--enforcement of general criminal laws, when (St. Louis City).

57.450. All general laws relating and applicable to the sheriffs of the several counties of this state shall apply to the same officer in the city of St. Louis, except that the sheriff of the city of St. Louis shall not enforce the general criminal laws of the state of Missouri unless such enforcement shall be incidental to the duties customarily performed by the sheriff of the city of St. Louis. All acts and parts of acts providing for any legal process to be directed to any sheriff of any county shall be so construed as to mean the sheriff of the city of St. Louis as if such officer were specifically named in such act.

(RSMo 1939 § 15671, A. 1949 H.B. 2015, A.L. 1990 H.B. 1716 merged with S.B. 781)

Prior revision: 1929 § 14723



Section 57.452 St. Louis City, sheriffs exempt from certification requirements.

St. Louis City, sheriffs exempt from certification requirements.

57.452. The provisions of section 590.180 shall not apply to any elected or appointed sheriff of a* city not within a county.

(L. 1989 S.B. 196 § 57.447)

Effective 5-25-89

*Word "a" does not appear in original rolls.



Section 57.460 Bond, by whom approved (St. Louis City).

Bond, by whom approved (St. Louis City).

57.460. The official bond of said sheriff shall be in such sum as is prescribed by law, and shall be approved by the presiding judge of the St. Louis circuit court.

(RSMo 1939 § 15666, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 14718

Effective 1-2-79



Section 57.470 Process of courts in St. Louis City directed to sheriff of St. Louis City for service--exception.

Process of courts in St. Louis City directed to sheriff of St. Louis City for service--exception.

57.470. All process of the circuit court in said city of St. Louis, except the municipal divisions thereof, shall be directed to and executed by the sheriff of said city.

(RSMo 1939 § 15667, A. 1949 H.B. 2015, A.L. 1976 S.B. 658, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 14719

Effective 1-2-79



Section 57.475 To investigate certain deputies for circuit court (St. Louis City).

To investigate certain deputies for circuit court (St. Louis City).

57.475. Whenever the appointment of deputies and assistants is required by law to be approved by the circuit or associate circuit judges of the city of St. Louis, and an investigation or examination of the applicants is caused to be made by such judges, the sheriff of the city of St. Louis shall conduct the examination or investigation.

(L. 1957 p. 330 § 1, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 57.490 To make itemized statement of fees (St. Louis City).

To make itemized statement of fees (St. Louis City).

57.490. All fees earned by the sheriff of the city of St. Louis, during any calendar month, shall be paid into the treasury of the city of St. Louis on or before the tenth day of the next succeeding calendar month. He shall keep a complete itemized account of all such fees, and of all expenses incurred by him in the discharge of the duties of his office. He shall file with the comptroller of said city on the last day of March, June, September and December of each year, or as soon thereafter as possible, in such form as the comptroller may direct, itemized statements of all said fees, commissions and emoluments collected by him, and also an itemized statement of all taxed and unpaid fees due and payable to the sheriff at the close of each of the above mentioned quarterly periods, together with an itemized statement of all expenses incurred by him. All of his books of record and of accounts shall be open to inspection by the comptroller at all reasonable times, and they shall be examined and audited by the comptroller at least once a month.

(RSMo 1939 § 15672)

Prior revision: 1929 § 14724



Section 57.500 Bondsmen liable, when (St. Louis City).

Bondsmen liable, when (St. Louis City).

57.500. The city of St. Louis may sue for and recover any and all sums of money payable into the treasury thereof by the sheriff of the city of St. Louis, for the payment of which said sums, the said sheriff and the sureties on his official bond shall also be liable.

(RSMo 1939 § 15678)

Prior revision: 1929 § 14730



Section 57.510 Office and supplies furnished (St. Louis City).

Office and supplies furnished (St. Louis City).

57.510. The city of St. Louis, through its comptroller, shall provide suitable offices and furnishings for the sheriff of the city of St. Louis, and through its supply commissioner shall purchase all necessary supplies for said sheriff. All such supplies shall be furnished upon requisition of the sheriff of the city of St. Louis, which shall be approved by the comptroller.

(RSMo 1939 § 15676)

Prior revision: 1929 § 14728



Section 57.520 Expense paid out of city treasury (St. Louis City).

Expense paid out of city treasury (St. Louis City).

57.520. All the necessary expenses incurred by the sheriff of the city of St. Louis in the conduct of the duties of his office, shall, upon his requisition, approved by the comptroller, be paid out of the treasury of the city of St. Louis.

(RSMo 1939 § 15677)

Prior revision: 1929 § 14729



Section 57.530 May appoint deputies and fix compensation, limits (St. Louis City).

May appoint deputies and fix compensation, limits (St. Louis City).

57.530. The sheriff of the city of St. Louis shall, with the approval of a majority of the circuit judges of the circuit court of said city, appoint as many deputies and assistants as may be necessary to perform the duties of his office, and fix the compensation for their services, which compensation, however, shall not in any case exceed the annual rate of compensation fixed by the board of aldermen of the city of St. Louis therefor.

(RSMo 1939 § 15673, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 14725

Effective 1-2-79



Section 57.540 Attorney--compensation (St. Louis City).

Attorney--compensation (St. Louis City).

57.540. The sheriff of the city of St. Louis may employ an attorney at law to aid and advise him in the discharge of his duties and to represent him in court, which said attorney shall be known as "sheriff's attorney", and who shall receive as compensation for his services as such sheriff's attorney a sum of not less than three thousand dollars and not more than fifteen thousand dollars per annum, payable in semimonthly installments out of the same funds and revenue as the sheriff of such city is paid.

(RSMo 1939 § 15674, A.L. 1990 H.B. 1716)

Prior revision: 1929 § 14718



Section 57.550 Salary for sheriff and deputies (St. Louis City).

Salary for sheriff and deputies (St. Louis City).

57.550. Beginning January 1, 1998, the sheriff of the city of St. Louis shall receive for his or her services the sum of sixty-six thousand dollars per annum, and beginning January 1, 1999, the sheriff of the city of St. Louis shall receive for the sheriff's services the sum of seventy-two thousand six hundred dollars per annum. Beginning January 1, 2000, the compensation of the sheriff of the city of St. Louis may be annually increased by an amount equal to the annual salary adjustment for employees of the city of St. Louis as approved by the board of aldermen of such city. Said sum and the compensation of his or her deputies and assistants shall be paid out of the treasury of the city of St. Louis in equal semimonthly installments. For additional duties hereunder imposed, the sheriff shall mail all petit jury summons.

(RSMo 1939 § 15675, A.L. 1963 p. 114, A.L. 1972 S.B. 569, A.L. 1987 S.B. 65, et al., A.L. 1997 S.B. 11, A.L. 1999 H.B. 748)



Section 57.570 Highway patrol authorized--rules.

Highway patrol authorized--rules.

57.570. The sheriff in all counties of class one now or hereafter having more than five hundred thousand inhabitants and not having a charter form of government, with the approval of the county commission, may create a force consisting of a superintendent and other officers, sergeants, patrolmen and radio personnel to be known as the county highway patrol. The sheriff shall prescribe rules for instruction and discipline, make all administrative rules and regulations and fix the hours of duty for members of the patrol.

(L. 1955 p. 372 § 1)



Section 57.580 Patrol to police highways and protect county employees.

Patrol to police highways and protect county employees.

57.580. The county highway patrol shall police the highways constructed and maintained by the county and enforce all laws designed to protect and safeguard such highways. The patrol shall protect employees of the county when engaged in maintenance and construction work and shall notify the county highway department of any dangerous condition existing on county highways.

(L. 1955 p. 372 § 2)



Section 57.590 Offices, clerical assistance, equipment, supplies, provided by county--cooperation with police.

Offices, clerical assistance, equipment, supplies, provided by county--cooperation with police.

57.590. The county commission shall provide suitable offices for the sheriff to use for highway patrol purposes which shall be open at all times and be in charge of the sheriff. The sheriff, with the approval of the county commission, shall employ the clerical force, radio operators, and other subordinates, and shall provide the office equipment, stationery, postage, supplies, telegraph and telephone facilities as he shall deem necessary. The county highway patrol radio network shall be under the control of and at the service of the sheriff for the regular and emergency bulletins and service the sheriff may require from time to time and shall cooperate with other law enforcement agencies.

(L. 1955 p. 372 § 3)



Section 57.600 Salaries and expenses paid from county aid road fund.

Salaries and expenses paid from county aid road fund.

57.600. All salaries and expenses of members of the patrol and all expenditures for vehicles, equipment, arms, ammunition, supplies and salaries of subordinates and clerical force and all other expenditures for the operation and maintenance of the patrol in the protection of roads and bridges maintained and constructed from the county road and bridge funds, in the regulation of traffic on highways maintained and constructed by the county shall be paid monthly by the county treasurer out of county road and bridge funds at the end of each month by warrant drawn by the county commission upon the county treasury.

(L. 1955 p. 372 § 4)



Section 57.949 Definitions.

Definitions.

57.949. As used in sections 57.949 to 57.997, unless the context clearly indicates that a different meaning is intended, the following words and terms shall mean:

(1) "Annuity", annual payments, made in equal monthly installments, to a retired member from funds provided for, in, or authorized by, the provisions of sections 57.949 to 57.997;

(2) "Average final compensation", the average of a member's compensation for his three highest paid years;

(3) "Board of directors" or "board", the board of directors established by the provisions of sections 57.949 to 57.997;

(4) "Compensation", all salary and other compensation payable by a county to an employee for personal services rendered as an employee, but not including travel and mileage reimbursement, uniform allowance, or housing allowance;

(5) "County", each county in the state, except the city of St. Louis and those counties of the first class having a charter form of government;

(6) "Creditable service", the sum of both membership service and creditable prior service;

(7) "Effective date of the establishment of the system", the date the governor declares the system established pursuant to section 57.958;

(8) "Employee", an elective or appointive county sheriff who is employed by a county;

(9) "Member", any active sheriff of the system, any former sheriff receiving retirement benefits from the system, any former sheriff that is vested in the system but is not receiving benefits, any sheriff on disability leave, and for the purposes of section 57.968 only, any surviving spouse who receives a benefit from the system;

(10) "Membership service", service as a sheriff of a county after becoming a member that is creditable in determining the amount of the member's benefits under this system;

(11) "Prior service", service of a member rendered prior to the effective date of the establishment of the system which is creditable under section 57.973;

(12) "Retirement system" or "system", the sheriffs' retirement system authorized by the provisions of sections 57.949 to 57.997.

(L. 1983 H.B. 81 § 57.900, A.L. 1986 S.B. 584, A.L. 1997 S.B. 255)



Section 57.952 Sheriffs' retirement fund--management--source--effect of insufficient funds on benefits.

Sheriffs' retirement fund--management--source--effect of insufficient funds on benefits.

57.952. There is hereby authorized a "Sheriffs' Retirement Fund" which shall be under the management of a board of directors described in section 57.958. The board of directors shall be responsible for the administration and the investment of the funds of such sheriffs' retirement fund. Neither the general assembly nor the governing body of a county shall appropriate funds for deposit in the sheriffs' retirement fund. If insufficient funds are generated to provide the benefits payable pursuant to the provisions of sections 57.949 to 57.997, the board shall proportion the benefits according to the funds available.

(L. 1983 H.B. 81 § 57.905)



Section 57.955 Sources of fund--remittances--disbursements.

Sources of fund--remittances--disbursements.

57.955. 1. There shall be assessed and collected a surcharge of three dollars in all civil actions filed in the courts of this state and in all criminal cases including violation of any county ordinance or any violation of criminal or traffic laws of this state, including infractions, but no such surcharge shall be assessed when the costs are waived or are to be paid by the state, county or municipality or when a criminal proceeding or the defendant has been dismissed by the court. For purposes of this section, the term "county ordinance" shall not include any ordinance of the city of St. Louis. The clerk responsible for collecting court costs in civil and criminal cases, shall collect and disburse such amounts as provided by sections 488.010 to 488.020*. Such funds shall be payable to the sheriffs' retirement fund. Moneys credited to the sheriffs' retirement fund shall be used only for the purposes provided for in sections 57.949 to 57.997 and for no other purpose.

2. The board may accept gifts, donations, grants and bequests from public or private sources to the sheriffs' retirement fund.

(L. 1983 H.B. 81 § 57.960, A.L. 1984 S.B. 704, A.L. 1996 S.B. 869)

Effective 7-1-97

*Original rolls contain "section 514.015" which was changed to effectuate the court cost bill.



Section 57.958 Board of directors--powers and duties--election procedure--terms--expenses--annual report.

Board of directors--powers and duties--election procedure--terms--expenses--annual report.

57.958. 1. The general administration and the responsibility for the proper operation of the fund and the investment of the fund are vested in a board of directors of five persons. Directors shall be elected by a secret ballot vote of the sheriffs of counties. Directors shall be chosen for terms of four years from the first day of January next following their election, except that the members of the first board shall be appointed by the governor by and with the consent of the senate after notification in writing, respectively, by the sheriffs of eighty percent of the counties in the state, excluding the city of St. Louis and those counties of the first class having a charter form of government, that the sheriff has elected to come under the provisions of sections 57.949 to 57.997. Upon completion of the appointment of the board, the governor shall declare the system established. It shall be the responsibility of the initial board to establish procedures for the conduct of future elections of trustees and such procedures must be approved by a majority vote by secret ballot of the sheriffs of all the counties. The board shall have all powers and duties that are necessary and proper to enable it, its officers, employees and agents to fully and effectively carry out all the purposes of sections 57.949 to 57.997.

2. The board of directors shall elect one of their number as chairman and one of their number as vice chairman and may employ an administrator who shall serve as secretary to the board. The board shall hold regular meetings at least once each quarter. Other meetings may be called as necessary by the chairman. Notice of such meetings shall be given in accordance with chapter 610.

3. The board of directors shall retain an actuary as technical advisor to the board of directors.

4. The board of directors shall retain investment counsel to be an investment advisor to the board.

5. The board of directors shall arrange for annual audits by a certified public accountant.

6. The board of directors shall serve without compensation for their services as such; except that each director shall be paid for any necessary expenses incurred in the performance of duties authorized by the board.

7. The board of directors shall be allowed administrative costs for the operation of the system.

8. The board shall keep a record of its proceedings which shall be open to public inspection. It shall annually prepare a report showing the financial condition of the system. The report shall contain, but not be limited to, an auditor's opinion, financial statements prepared in accordance with generally accepted accounting principles, an actuary's certification along with actuarial assumptions and financial solvency tests.

9. Other provisions of law to the contrary notwithstanding, after the expiration of the terms of the board of trustees or directors holding office on July 11, 1991, the words "trustees" and "directors" meaning directors, as defined in section 57.949, the directors elected as successors to those directors holding office on July 11, 1991, shall be elected to staggered terms of four years each in the following manner: two directors shall be elected for a two-year term with their successors being elected to four-year terms and three directors shall be elected for a four-year term. The procedures for such elections and the designation of which terms will initially be two-year terms and which will be four-year terms shall be established solely by the board of directors of the sheriffs' retirement system. Directors shall be elected by a secret ballot vote of the active sheriffs and members of the sheriffs' retirement system. Beginning with the election of directors under the provisions of this subsection, at least one but not more than two of the directors shall be a retired member of the sheriffs' retirement system, except that any vacancies occurring on the board after all members have been duly elected shall be filled by the board and such appointed member shall serve until the next regularly scheduled election for such filled position.

10. Notwithstanding any provision of law to the contrary, any board member who was elected to the board as an active member representative and becomes a retired member of the system after such election shall, with the approval of the board, continue to serve on the board as an active member representative until the next regularly scheduled election for that position.

(L. 1983 H.B. 81 § 57.910, A.L. 1986 S.B. 584, A.L. 1991 S.B. 298, A.L. 1994 H.B. 1197)



Section 57.961 Membership in system--certain cities and counties may join, how.

Membership in system--certain cities and counties may join, how.

57.961. 1. On and after the effective date of the establishment of the system, as an incident to his employment or continued employment, each person employed as an elected or appointed sheriff of a county shall become a member of the system. Such membership shall continue as long as the person continues to be an employee, or receives or is eligible to receive benefits under the provisions of sections 57.949 to 57.997.

2. Beginning September 1, 1986, any city not within a county and any county having a charter form of government may elect, by a majority vote of its governing body, to come under the provisions of sections 57.949 to 57.997 except for the provisions of section 57.955. Notice in writing of such election shall be given to the board, and the person employed as sheriff of such county, as an incident of his contract of employment or continued employment, shall become a member of the system on the first day of the month immediately following the date the board receives notice. Such membership shall continue as long as the person continues to be an employee, or receives or is eligible to receive benefits under the provisions of sections 57.949 to 57.997, and upon becoming a member he shall receive credit for all prior service as if he had become a member on December 22, 1983.

(L. 1983 H.B. 81 § 57.915, A.L. 1986 S.B. 584)



Section 57.962 Sheriffs' retirement system, election to be subject to system by counties and St. Louis City, surcharge imposed.

Sheriffs' retirement system, election to be subject to system by counties and St. Louis City, surcharge imposed.

57.962. Other provisions of law to the contrary notwithstanding, any county or city not within a county who has elected or elects in the future to come under the provisions of sections 57.949 to 57.997 shall, after August 28, 2002, or on the date that such election is approved by the board of directors of the retirement system, whichever later occurs, be subject to the provisions of section 57.955.

(L. 2002 S.B. 1001)



Section 57.964 Retirement with normal annuity.

Retirement with normal annuity.

57.964. 1. Any member who has attained the age of fifty-five years and who has twelve years or more of creditable service as sheriff of a county may retire with a normal annuity.

2. Any member who has attained the age of sixty-two years and who has at least eight years of creditable service as sheriff of a county may retire with a normal annuity.

(L. 1983 H.B. 81 § 57.920)



Section 57.967 Normal annuity, calculation--medical insurance premiums for retired members--surviving spouse of member dying before retirement, benefits.

Normal annuity, calculation--medical insurance premiums for retired members--surviving spouse of member dying before retirement, benefits.

57.967. 1. The normal annuity of a retired member shall equal two percent of the final average compensation of the retired member multiplied by the number of years of creditable service of the retired member, except that the normal annuity shall not exceed seventy-five percent of the retired member's average final compensation.

2. The board, at its last meeting of each calendar year, shall determine the monthly amount for medical insurance premiums to be paid to each retired member during the next following calendar year. The monthly amount shall not exceed four hundred fifty dollars. The monthly payments are at the discretion of the board on the advice of the actuary. The anticipated sum of all such payments during the year plus the annual normal cost plus the annual amount to amortize the unfunded actuarial accrued liability in no more than thirty years shall not exceed the anticipated moneys credited to the system pursuant to section 57.955. The money amount granted here shall not be continued to any survivor.

3. If a member with eight or more years of service dies before becoming eligible for retirement, the member's surviving spouse, if he or she has been married to the member for at least two years prior to the member's death, shall be entitled to survivor benefits under option 1 as set forth in section 57.979 as if the member had retired on the date of the member's death. The member's monthly benefit shall be calculated as the member's accrued benefit at his or her death reduced by one-fourth of one percent per month for an early commencement from the member's normal retirement date: age fifty-five with twelve or more years of creditable service or age sixty-two with eight years of creditable service, to the member's date of death. Such benefit shall be payable on the first day of the month following the member's death and shall be payable during the surviving spouse's lifetime.

(L. 1983 H.B. 81 § 57.925, A.L. 1986 S.B. 584, A.L. 1989 H.B. 674, A.L. 1991 S.B. 298, A.L. 1997 S.B. 255, A.L. 1999 H.B. 662 merged with S.B. 213)



Section 57.968 Annual increase in benefits--how calculated.

Annual increase in benefits--how calculated.

57.968. 1. Each member who retires on or after August 13, 1986, shall receive each year an increase in the amount of benefits received by the member during the preceding year equal to the increase in the consumer price index calculated in the manner provided in this section. The annual increase in the amount of benefits received pursuant to the provisions of this subsection shall not exceed five percent.

2. For the purposes of this section, any increase in the consumer price index shall be determined by the board in February of each year, based upon the consumer price index for the preceding calendar year over the consumer price index for the calendar year immediately prior thereto. Any increase so determined shall be applied by the board in calculating any benefit increases that become payable pursuant to this section for the twelve-month period beginning with the March first immediately following such determination.

3. An annual increase shall be payable monthly beginning on a date specified by the board. Nothing in this section shall be construed to prohibit a member from waiving the member's right to receive the annual increase provided pursuant to this section. The waiver shall be final as to the annual increase waived.

(L. 1986 S.B. 584, A.L. 1999 H.B. 662 merged with S.B. 213)



Section 57.970 Years of service, calculation.

Years of service, calculation.

57.970. For the purpose of calculating benefits of a member, years of service as an employee and twelfths of a year are to be used.

(L. 1983 H.B. 81 § 57.930)



Section 57.973 Credit for prior service.

Credit for prior service.

57.973. 1. Any county sheriff who becomes a member of the system on the effective date of the establishment of the system shall be given credit for prior service as sheriff of a county.

2. Any county sheriff holding office on January 1, 1990, who served as sheriff of any county prior to the effective date of the establishment of the system, but who was not serving as sheriff of any county on the effective date of the establishment of the system, shall, upon application, be given credit for prior service as sheriff of a county.

3. Any member who is serving as a county sheriff on August 28, 1989, and who has served with the Missouri state highway patrol and who has not received creditable service for the purpose of retirement for such service shall receive credit in the sheriff's retirement system for such service.

4. All such prior service must be established to the satisfaction of the board.

(L. 1983 H.B. 81 § 57.935, A.L. 1987 S.B. 180, A.L. 1989 H.B. 674)



Section 57.976 Retirement, procedure--annuity begins, when.

Retirement, procedure--annuity begins, when.

57.976. Any member may retire at any time after the end of the month during which the member becomes eligible to retire under the provisions of section 57.964 and upon the member's submission of a written application to the board setting forth at what time, not less than thirty days nor more than ninety days subsequent to the execution and filing of the application, the member desires to be retired. The payment of the annuity, subject to the provisions of section 57.994, shall begin as of the first day of the calendar month coincident with or next following the date specified by the member.

(L. 1983 H.B. 81 § 57.940)



Section 57.979 Options that may be elected in lieu of normal annuity--surviving spouse to become special consultant, when, benefits.

Options that may be elected in lieu of normal annuity--surviving spouse to become special consultant, when, benefits.

57.979. 1. The normal annuity of a member shall be paid to a member during his lifetime. Upon his death no further payments will be made.

2. In lieu of the normal annuity otherwise payable to a member, the member may elect in the member's application for retirement to receive his choice of the following options:

Option 1. The actuarial equivalent of the member's normal annuity in reduced monthly payments for life during retirement with the provision that upon the member's death, fifty percent of the reduced normal annuity shall be continued throughout the life of and paid to the member's spouse; or

Option 2. Some other option approved by the board which shall be the actuarial equivalent of the annuity to which the member is entitled under this system.

3. The election may be made only in the application for retirement and such application must be filed prior to the date on which the retirement of the member is to be effective unless otherwise provided. If, after the reduced normal annuity begins under option 1, the spouse predeceases the retired member, the reduced normal annuity continues to the retired member during the member's lifetime; but, when a member dies any time after December 21, 1983, who is eligible for retirement prior to retiring and receiving retirement benefits, the surviving spouse of such member of the retirement system coming under the provisions of sections 57.949 to 57.997 shall, upon application, be appointed and employed as a special consultant by the retirement system for the remainder of the spouse's life, and upon request shall give oral or written opinions on the benefits of the retirement system, and shall be entitled to receive benefits under option 1, and shall be eligible for all other benefits that other spouses are entitled to receive.

(L. 1983 H.B. 81 § 57.945, A.L. 1986 S.B. 561)



Section 57.980 Death benefits.

Death benefits.

57.980. 1. A death benefit of ten thousand dollars shall be paid to the designated beneficiary of every active member upon his death or to his estate if there is no designated beneficiary, or in lieu thereof, a benefit of twenty thousand dollars shall be so paid if the member is killed in the performance of his duty.

2. If a member dies during the performance of his duty, in addition to the death benefit specified in subsection 1 of this section, his surviving spouse shall be entitled to survivorship benefits of fifty percent of the accrued benefit, payable for a period of five years.

3. If a member dies other than during the performance of his duty and before retirement, after becoming eligible for retirement, his surviving spouse, if she has been married to the member for at least two years prior to his death, shall be entitled to survivorship benefits under option one as set forth in section 57.979 as if the member had retired on the date of his death.

(L. 1986 S.B. 584)



Section 57.982 Disability benefits--effect of return to employment--disability beneficiary becomes normal retiree, when.

Disability benefits--effect of return to employment--disability beneficiary becomes normal retiree, when.

57.982. 1. Any active member of the system who is terminated from active employment as a result of an injury or illness received in the performance of the member's duty, as determined by the board, or any active member who is terminated because of an injury or illness not received in the performance of his duty and the member has five or more years of creditable service, may be placed on disability leave and shall be entitled to receive a monthly disability leave benefit equal to eighty percent of the member's monthly average final compensation decreased by the member's primary federal Social Security benefit.

2. A member shall be deemed eligible for disability benefits only when it is determined by the board that the member is entitled to disability benefits under the Federal Social Security Act.

3. A member on disability leave who has not accrued at least eight years of creditable service shall accrue membership service for the period from the effective date of disability leave, as approved by the board, until the member has accrued eight years of creditable service.

4. The maximum benefit period for disability leave payments shall be from the date disability payments begin until age sixty-five or when the member accrues eight years of creditable service whichever later occurs. A member cannot receive disability leave benefits and retirement benefits concurrently.

5. Monthly disability leave benefits described herein shall not be paid to any member who is no longer receiving disability payments from Social Security. At that time, the member's disability leave shall be terminated and the member shall be eligible for any benefits that the member is entitled to by reason of his age and creditable service or in the case of his returning to work he may be reinstated as an active member under rules and procedures adopted by the board.

6. Members receiving disability leave benefits shall be eligible for medical insurance benefits under subsection 2 of section 57.967 but shall not be eligible for the increase in benefits provided by section 57.968.

7. A member who retires while on disability leave shall be considered a normal retiree and section 57.979 shall be applicable.

8. If a vested member who is receiving disability leave benefits dies before retirement, he shall be considered to have retired on the date of death and the member's spouse, if married to the member for two years or more immediately prior to the member's death, shall be entitled to the survivor benefit under option 1 of section 57.979.

9. Other rules and procedures necessary for the operation and administration of disability benefits shall be established by the board in accordance with chapter 536.

(L. 1983 H.B. 81 § 57.950, A.L. 1986 S.B. 584, A.L. 1997 S.B. 255)



Section 57.985 Deferred normal annuity--forfeiture of rights in fund--creditable service restored, when--absence counted as membership service, when--ineligible for benefits while in public employment.

Deferred normal annuity--forfeiture of rights in fund--creditable service restored, when--absence counted as membership service, when--ineligible for benefits while in public employment.

57.985. 1. Upon termination of employment, any member with eight or more years of creditable service shall be entitled to a deferred normal annuity, payable at age fifty-five with twelve or more years of creditable service, and payable at age sixty-two with less than twelve years of creditable service. Any member with less than eight years of creditable service shall forfeit all rights in the fund, including the member's accrued creditable service as of the date of the member's termination of employment.

2. A former member who has forfeited creditable service may have the creditable service restored by again becoming an employee and completing four years of continuous membership service.

3. Absences for sickness or injury of less than twelve months shall be counted as membership service.

4. No person shall be eligible to receive any benefits under the provisions of sections 57.949 to 57.997 except section 57.980 while serving as sheriff in the state of Missouri.

5. Any present or future members of the retirement system upon their application for membership for benefits under the current law who retired prior to August 13, 1986, are hereby appointed and employed as special consultants by the retirement system for the remainder of the member's life, and shall be available to give opinions, written or orally, as the board from time to time might request, and for such services shall be eligible for all the benefits that the present or future retirees are entitled to receive.

(L. 1983 H.B. 81 § 57.955, A.L. 1986 S.B. 584)



Section 57.988 Exemptions from taxes of state and political subdivisions, legal process and claims--rights unassignable, vested.

Exemptions from taxes of state and political subdivisions, legal process and claims--rights unassignable, vested.

57.988. 1. Any annuity, benefits, funds, property, or rights created by, or accruing to, any person under the provisions of sections 57.949 to 57.997, are hereby made and declared exempt from any tax of the state of Missouri or any political subdivision or taxing body thereof, and shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable.

2. No alteration, amendment, or repeal of the provisions of sections 57.949 to 57.997 shall affect the then existing rights of members and beneficiaries, but shall be effective only as to rights which would otherwise accrue hereunder as a result of services rendered by an employee after such alteration, amendment, or repeal.

(L. 1983 H.B. 81 § 57.965)



Section 57.991 Effect of benefits on eligibility for benefits in other systems.

Effect of benefits on eligibility for benefits in other systems.

57.991. The benefits provided for by sections 57.949 to 57.997 shall in no way affect any person's eligibility for retirement benefits under the local government employees' retirement system, sections 70.600 to 70.755, or any other local government retirement or pension system, or in any way have the effect of reducing retirement benefits in such systems, or reducing compensation or mileage reimbursement of employees, anything to the contrary notwithstanding.

(L. 1983 H.B. 81 § 57.970)



Section 57.994 First payment of benefits under system available, when--vesting of rights.

First payment of benefits under system available, when--vesting of rights.

57.994. Annuity payments to retired employees under the provisions of sections 57.949 to 57.997 shall be available beginning January first next succeeding the expiration of two calendar years from the effective date of the establishment of the system to eligible retired employees, and employees with at least eight years of creditable service shall have vested rights and upon reaching the required age shall be entitled to retirement benefits.

(L. 1983 H.B. 81 § 57.975)



Section 57.997 Former sheriff may be employed as special advisor and purchase annuity.

Former sheriff may be employed as special advisor and purchase annuity.

57.997. 1. Any person sixty-five years of age or older who was employed as a county sheriff prior to September 28, 1983, and who is not a member of the system, upon application to the board, presentation of proof of service as a county sheriff satisfactory to the board, and payment into the sheriffs' retirement fund of the amount hereafter provided in this section shall be appointed and employed by the board as a special advisor on law enforcement for life whose duties shall be to give opinions, orally or in writing, on law enforcement and related matters to the board, the county sheriff's office where the person last served as county sheriff, or to any department of state government with duties relating to law enforcement upon the request of such board, county sheriff's office or department of state government. The person shall pay into the sheriffs' retirement fund an amount actuarially determined to be sufficient to fund an annual annuity for himself for life of one thousand two hundred dollars or a lesser amount if he so desires. As compensation for serving as a special advisor on law enforcement he shall receive one hundred dollars per month or less, depending on the amount paid into the sheriffs' retirement fund, to be paid out of the sheriffs' retirement fund in the same manner and at the same time as retirement benefits are paid.

2. Should a special advisor die before receiving compensation paid pursuant to this section totaling an amount equal to the amount paid into the sheriffs' retirement fund pursuant to subsection 1 of this section, an amount equal to the difference between the amount paid in and the total of all compensation amounts paid to him pursuant to this section prior to his death, with interest, shall be paid out of the sheriffs' retirement fund to any beneficiary designated by him. If no designation of beneficiary is made, the amount shall be paid to his estate.

3. No person can be both a member of the system and a special advisor on law enforcement.

(L. 1983 H.B. 81 § 57.980)






Chapter 58 Coroners and Inquests

Section 58.010 Office of coroner (certain counties).

Office of coroner (certain counties).

58.010. In each county of the state, except in counties of the second class which prior to January 1, 1975, have a population of more than one hundred twenty thousand and less than two hundred thousand, and counties of the first class not having a charter form of government and any other county which adopts the provisions of sections 58.700 through 58.765, there shall be an office of coroner.

(L. 1945 p. 1404 § 1, A.L. 1973 S.B. 122)



Section 58.020 Coroner, election--term of office (certain counties).

Coroner, election--term of office (certain counties).

58.020. At the general election in the year 1948, and every four years thereafter, the qualified electors of the county at large in each county in this state in which a coroner is to be elected shall elect a coroner who shall be commissioned by the governor, and who shall hold his office for a term of four years and until his successor is duly elected or appointed and qualified. Each coroner shall enter upon the duties of his office on the first day of January next after his election.

(L. 1945 p. 1404 § 2, A. 1949 H.B. 2016, A.L. 1973 S.B. 122)



Section 58.030 Qualifications.

Qualifications.

58.030. No person shall be elected or appointed to the office of coroner unless he be a citizen of the United States, over the age of twenty-one years, and shall have resided within the state one whole year, and within the county for which he is elected, six months next preceding the election.

(L. 1945 p. 1404 § 3)



Section 58.040 Vacancy filled by governor.

Vacancy filled by governor.

58.040. When any vacancy shall occur in the office of coroner by death, resignation, removal, refusal to act, or in any other manner, it shall be the duty of the governor to fill such vacancy by appointing some eligible person to such office. The person so appointed shall take the oath, give bond and otherwise qualify for the office as required of coroners regularly elected, and shall discharge the duties of such office for the remainder of the term for which he is appointed.

(L. 1945 p. 1404 § 4)



Section 58.050 Oath--bond.

Oath--bond.

58.050. All coroners, before they enter upon the duties of their office, shall take the oath prescribed by the constitution, and shall give bond to the state of Missouri, in the penalty of at least one thousand dollars, with sufficient sureties, residents of the county, conditioned for the faithful performance of the duties of their office.

(RSMo 1939 § 13228)

Prior revisions: 1929 § 11609; 1919 § 5917; 1909 § 2922



Section 58.060 Bond--sufficiency, how determined (certain counties).

Bond--sufficiency, how determined (certain counties).

58.060. The county commission shall, once in every year, in each county where a coroner is elected, examine into the sufficiency of the official bond given by the coroner, and the sureties thereto; and if it shall appear that the bond of any coroner, or the sureties thereto, are insufficient, the commission shall cause a record thereof to be made by their clerk, and shall give notice thereof to the coroner, and require him to give a new bond, to the satisfaction of the commission, within such time as they shall order.

(RSMo 1939 § 13229, A.L. 1973 S.B. 122)

Prior revisions: 1929 § 11610; 1919 § 5918; 1909 § 2923



Section 58.070 Failure to give bond--office vacated.

Failure to give bond--office vacated.

58.070. If a coroner neglect to give bond and qualify within twenty days after his election, or shall fail to give bond when required under the preceding section, his office shall be deemed vacant.

(RSMo 1939 § 13230)

Prior revisions: 1929 § 11611; 1919 § 5919; 1909 § 2924



Section 58.090 Salary in lieu of fees (certain second class counties).

Salary in lieu of fees (certain second class counties).

58.090. In all counties of the second class in which a coroner is required by section 58.010, the coroner shall receive an annual salary in lieu of all fees, charges, emoluments, and money due to, or receivable by, the coroner, by virtue of any statute, for services rendered.

(L. 1945 p. 1560 § 1, L. 1953 p. 384 § 1, A.L. 1959 S.B. 69, A.L. 1973 S.B. 122, A.L. 1987 S.B. 65, et al.)

Effective 1-1-88



Section 58.095 Compensation of county coroner--training program, attendance required, when, expenses, compensation (noncharter counties).

Compensation of county coroner--training program, attendance required, when, expenses, compensation (noncharter counties).

58.095. 1. The county coroner in any county, other than in a first classification chartered county, shall receive an annual salary computed on a basis as set forth in the following schedule. The provisions of this section shall not permit or require a reduction in the amount of compensation being paid for the office of coroner on January 1, 1997:

Assessed Valuation Salary $ 18,000,000 to 40,999,999 $8,000 41,000,000 to 53,999,999 8,500 54,000,000 to 65,999,999 9,000 66,000,000 to 85,999,999 9,500 86,000,000 to 99,999,999 10,000 100,000,000 to 130,999,999 11,000 131,000,000 to 159,999,999 12,000 160,000,000 to 189,999,999 13,000 190,000,000 to 249,999,999 14,000 250,000,000 to 299,999,999 15,000 300,000,000 or more 16,000

2. One thousand dollars of the salary authorized in this section shall be payable to the coroner only if the coroner has completed at least twenty hours of classroom instruction each calendar year relating to the operations of the coroner's office when approved by a professional association of the county coroners of Missouri unless exempted from the training by the professional association. The professional association approving the program shall provide a certificate of completion to each coroner who completes the training program and shall send a list of certified coroners to the treasurer of each county. Expenses incurred for attending the training session may be reimbursed to the county coroner in the same manner as other expenses as may be appropriated for that purpose. All elected or appointed coroners, deputy coroners, and assistants to the coroner shall complete the annual training described in this subsection within six months of election or appointment.

3. The county coroner in any county, other than a first classification charter county, shall not, except upon two-thirds vote of all the members of the salary commission, receive an annual compensation in an amount less than the total compensation being received for the office of county coroner in the particular county for services rendered or performed on the date the salary commission votes.

4. For the term beginning in 1997, the compensation of the coroner, in counties in which the salary commission has not voted to pay one hundred percent of the maximum allowable salary, shall be a percentage of the maximum allowable salary established by this section. The percentage applied shall be the same percentage of the maximum allowable salary received or allowed, whichever is greater, to the presiding commissioner or sheriff, whichever is greater, of that county for the year beginning January 1, 1997. In those counties in which the salary commission has voted to pay one hundred percent of the maximum allowable salary, the compensation of the coroner shall be based on the maximum allowable salary in effect at each time a coroner's term of office commences following the vote to pay one hundred percent of the maximum allowable compensation. Subsequent compensation shall be determined as provided in section 50.333.

5. Effective January 1, 1997, the county coroner in any county, other than a county of the first classification with a charter form of government, may, upon the approval of the county commission, receive additional compensation for any month during which investigations or other services are performed for three or more decedents in the same incident during such month. The additional compensation shall be an amount that when added to the regular compensation the sum shall equal the monthly compensation of the county sheriff.

(L. 1987 S.B. 65, et al. § 5, A.L. 1988 S.B. 431, A.L. 1990 S.B. 580, A.L. 1994 H.B. 1486, A.L. 1996 S.B. 693, A.L. 1997 S.B. 11, A.L. 2011 H.B. 675)



Section 58.096 Compensation of deputy coroner, additional--training program, certification.

Compensation of deputy coroner, additional--training program, certification.

58.096. Each deputy county coroner upon certification by the Missouri Coroners and Medical Examiners Association of attendance at a training program required by the provisions of subsection 2 of section 58.095 shall receive annual compensation, in addition to other compensation, of one thousand dollars per year so long as subsection 2 of section 58.095 remains in effect. This additional compensation shall be paid in the same manner and at the same times as other compensation is paid to the deputy county coroner. The provisions of this section shall not permit or require a reduction in the amount of compensation received by any person holding the office of deputy county coroner on January 1, 1989.

(L. 1989 S.B. 389 § 1, A.L. 2003 S.B. 376)



Section 58.100 Fees (third and fourth class counties).

Fees (third and fourth class counties).

58.100. The coroner in counties of the third and fourth classes, shall charge and collect on behalf of the county every fee accruing to his office by law, except such fees as are chargeable to the county, and shall report and pay such fees over to the county treasurer in the manner provided by law.

(L. 1945 p. 992 § 2, L. 1945 p. 1551 § 2, A. 1949 H.B. 2016)



Section 58.120 Travel expense (counties of third and fourth classification).

Travel expense (counties of third and fourth classification).

58.120. In each county of the third and fourth classifications, the county commission shall allow the coroner, payable at the end of each month out of the county treasury, the amount provided under section 50.333 for each mile actually and necessarily traveled in the performance of the coroner's official duties.

(L. 1945 p. 992 § 1a, A.L. 1961 p. 300, A.L. 1994 H.B. 1486)



Section 58.160 Deputies, appointment, compensation.

Deputies, appointment, compensation.

58.160. The coroner, in all counties in this state in which a coroner is required by section 58.010 may have a deputy. In such counties which now contain or may hereafter contain a city of seventy-five thousand inhabitants and less than two hundred thousand inhabitants, may have such a number of deputies and assistants, to be recommended by the coroner and appointed by the county commission as deemed necessary for the prompt and proper discharge of the duties of his office, and such deputies and assistants shall be divided into classes as follows: Class "A", assistants or deputies; class "B", assistants or deputies; class "C", office clerks and copyists. Class "A" assistants or deputies shall be paid sixteen hundred and eighty dollars per year. Class "B" assistants or deputies shall be paid fifteen hundred dollars per year. Class "C" office clerks and copyists shall be paid twelve hundred dollars per year. All other counties shall appoint a deputy coroner, at the request of and upon the recommendation of the coroner, who may discharge all duties and exercise all powers of the coroner, and shall receive the compensation of the coroner while serving in the coroner's absence, be compensated as provided by the county commission or serve without compensation.

(RSMo 1939 § 13489, A. 1949 H.B. 2016, A.L. 1973 S.B. 122, A.L. 1986 H.B. 1164, A.L. 1994 H.B. 1486)

Prior revisions: 1929 § 11857; 1919 § 11065



Section 58.180 To be conservator of the peace.

To be conservator of the peace.

58.180. A coroner shall be a conservator of the peace throughout his county, and shall take inquests of violent and casual deaths happening in the same, or where the body of any person coming to his death shall be discovered in his county.

(RSMo 1939 § 13227, A.L. 1989 S.B. 127, et al.)

Prior revisions: 1929 § 11608; 1919 § 5916; 1909 § 2921



Section 58.190 To execute process when sheriff disqualified.

To execute process when sheriff disqualified.

58.190. Every coroner, within the county for which he is elected or appointed, shall serve and execute all writs and precepts, and perform all other duties of the sheriff, when the sheriff shall be a party, or when it shall appear to the court out of which the process shall issue, or to the clerk thereof, in vacation, that the sheriff is interested in the suit, related to or prejudiced against any party thereto, or in any wise disqualified from acting; in such case, the county commission may require the coroner to give an additional bond.

(RSMo 1939 § 13144)

Prior revisions: 1929 § 11524; 1919 § 11648; 1909 § 11218



Section 58.200 To perform duties of sheriff when office is vacant.

To perform duties of sheriff when office is vacant.

58.200. When the office of sheriff shall be vacant, by death or otherwise, the coroner of the county is authorized to perform all the duties which are by law required to be performed by the sheriff, until another sheriff for such county shall be appointed and qualified, and such coroner shall have notice thereof, and in such case, said coroner may appoint one or more deputies, with the approbation of the judge of the circuit court; and every such appointment, with the oath of office endorsed thereon, shall be filed in the office of the clerk of the circuit court of the county.

(RSMo 1939 § 13145)

Prior revisions: 1929 § 11525; 1919 § 11649; 1909 § 11219



Section 58.205 Sheriff or chief deputy to perform coroner's duties, when.

Sheriff or chief deputy to perform coroner's duties, when.

58.205. The sheriff of the proper county or his chief deputy shall, in the temporary absence of the coroner and deputy for any reason, perform all the duties imposed by law upon the coroner.

(L. 1951 p. 374 § 58.005, A.L. 1986 H.B. 1164)



Section 58.206 Special deputy coroner or special deputy medical examiner may be appointed, when--record-keeping requirements.

Special deputy coroner or special deputy medical examiner may be appointed, when--record-keeping requirements.

58.206. 1. The coroner or medical examiner of any county or any city not within a county may, for a period not to exceed thirty days, appoint a special deputy coroner or special deputy medical examiner in the event of any natural disaster, mass casualty, or other emergency situation. Such special deputy coroners or medical examiners shall be the coroner or medical examiner or deputy coroner or medical examiner of any other county in the state who is willing to serve under this section. Any special deputy coroner or medical examiner appointed under this section shall be directly supervised by the coroner or medical examiner making the appointment, and shall not receive any compensation for services rendered, but shall be reimbursed for all actual and necessary expenses incurred in the performance of official duties under this section. Such expenses shall be paid upon the receipt of an itemized record of such expenses approved by the coroner or medical examiner making the appointment.

2. The coroner or medical examiner making the appointment shall keep accurate records of all persons appointed under this section, and such records shall include the full name, address, date of birth, date of appointment, and date released from the appointment of the special deputy coroner or medical examiner appointed under this section. The coroner or medical examiner making an appointment under this section shall file such records with the county clerk in such coroner's or medical examiner's county.

(L. 2006 H.B. 1222 § 58.217)



Section 58.215 Coroner to file death certificates with registrar of vital statistics, when--compensation for extra duty.

Coroner to file death certificates with registrar of vital statistics, when--compensation for extra duty.

58.215. 1. In addition to all other duties imposed by law, the coroner of the city of St. Louis shall certify and file with the state registrar of vital statistics a death certificate in manner and form as provided by section 193.160 for the death of all persons buried by his office for which the city received reimbursement for the cost of such burial from the federal government under the provisions of the Federal Social Security Act.

2. For the performance of the duties imposed by this section, the coroner shall receive, in addition to all other compensation provided by law, the sum of seven thousand dollars per year to be paid in equal monthly installments as other official salaries in the city are paid.

(L. 1972 H.B. 195)



Section 58.260 Coroner may issue warrant to summon coroner's jury, when.

Coroner may issue warrant to summon coroner's jury, when.

58.260. Every coroner, having been notified of the dead body of any person, supposed to have come to his or her death by violence or casualty, being found within his county, may make out his or her warrant, directed to the sheriff of the county where the dead body is found, requiring him or her forthwith to summon a jury of six good and lawful citizens of the county, to appear before such coroner, at the time and place in his or her warrant expressed, and to inquire how and by whom he or she came to his or her death.

(RSMo 1939 § 13231, A.L. 1945 p. 990, A.L. 2002 H.B. 2002 merged with S.B. 1113)

Prior revisions: 1929 § 11612; 1919 § 5920; 1909 § 2925

CROSS REFERENCE:

Powers and duties of prosecuting attorney in third and fourth classification counties in regard to inquests which may result in charges of felony, 56.300



Section 58.270 Sheriff to execute warrant.

Sheriff to execute warrant.

58.270. The sheriff to whom such warrant shall be directed shall forthwith execute the same, and shall repair to the place where the inquest is to be held at the time mentioned, and make return of the warrant, with his proceedings thereon, to the coroner who granted the same.

(RSMo 1939 § 13232, A.L. 1945 p. 990, A.L. 2002 H.B. 2002 merged with S.B. 1113)

Prior revisions: 1929 § 11613; 1919 § 5921; 1909 § 2926



Section 58.280 Failure to execute warrant--penalty.

Failure to execute warrant--penalty.

58.280. Any sheriff failing to execute such warrant or to return the same shall forfeit and pay the sum of eight dollars.

(RSMo 1939 § 13233, A.L. 1945 p. 990)

Prior revisions: 1929 § 11614; 1919 § 5922; 1909 § 2927



Section 58.290 Failure of juror to appear--penalty.

Failure of juror to appear--penalty.

58.290. Every person summoned as a juror, who shall fail to appear, or make a reasonable excuse to the coroner for his nonattendance, within five days after the time appointed within the warrant, shall forfeit and pay the sum of five dollars, which fine shall be recoverable by civil action at the instance of the coroner, and in the name of the state, before any associate circuit judge, and be applied to the use of the county.

(RSMo 1939 § 13234)

Prior revisions: 1929 § 11615; 1919 § 5923; 1909 § 2928



Section 58.300 Coroner to administer an oath to the jurors.

Coroner to administer an oath to the jurors.

58.300. The coroner shall administer an oath or affirmation to the jurors, in the following form:

You solemnly swear (or affirm) that you will diligently inquire and true presentment make, how and by whom the person who here lies dead came to his death, and you shall deliver to me, coroner of this county, a true inquest thereof, according to such evidence as shall be laid before you and according to your knowledge.

(RSMo 1939 § 13235)

Prior revisions: 1929 § 11616; 1919 § 5924; 1909 § 2929



Section 58.310 Charge to be given to jury by coroner.

Charge to be given to jury by coroner.

58.310. As soon as the jury shall be sworn, the coroner shall give them a charge, upon their oaths, to declare of the death of the person, whether he or she died by felony or accident; and if of felony, who were the principals and who were accessories, and if the act was justified, and all the material circumstances relating thereto; and if by accident, whether by the act of man, and the manner thereof, and who was present, and who was the finder of the body, and whether he or she was killed in the same place where the body was found, and, if elsewhere, by whom, and how the body was brought there, and all other circumstances relating to the death; and if he or she died of his or her own act, then the manner and means thereof, and the circumstances relating thereto.

(RSMo 1939 § 13236, A.L. 2002 H.B. 2002 merged with S.B. 1113)

Prior revisions: 1929 § 11617; 1919 § 5925; 1909 § 2930



Section 58.320 Jury to remain together--exception.

Jury to remain together--exception.

58.320. When the jury are sworn they shall remain together, and proclamation shall be made for any persons who can give evidence to draw near, and they shall be heard; provided, however, when there are women members of a jury, they may separate from the men members of the jury, if any, when not receiving evidence or deliberating upon their verdict.

(RSMo 1939 § 13237, A.L. 1945 p. 991)

Prior revisions: 1929 § 11618; 1919 § 5926; 1909 § 2931

CROSS REFERENCE:

Prosecuting attorney in third and fourth classification counties to attend inquest, 56.300



Section 58.330 Coroner to issue subpoenas.

Coroner to issue subpoenas.

58.330. Every coroner shall be empowered to issue his or her summons for witnesses, and such evidence, documents, and materials of substance, commanding them to come before him or her to be examined, and to declare their knowledge concerning the matter in question.

(RSMo 1939 § 13238, A.L. 2002 H.B. 2002 merged with S.B. 1113)

Prior revisions: 1929 § 11619; 1919 § 5927; 1909 § 2932



Section 58.340 Coroner to administer oath to witnesses.

Coroner to administer oath to witnesses.

58.340. He or she shall administer to them an oath or affirmation in form as follows:

You do swear (or affirm) that the evidence you shall give to the inquest, concerning the death of the person here dead, shall be the truth, the whole truth, and nothing but the truth.

(RSMo 1939 § 13239, A.L. 2002 H.B. 2002 merged with S.B. 1113)

Prior revisions: 1929 § 11620; 1919 § 5928; 1909 § 2933



Section 58.350 Evidence to be reduced to writing.

Evidence to be reduced to writing.

58.350. The evidence of such witnesses shall be taken down in writing and subscribed by them, and if it relate to the trial of any person concerned in the death, then the coroner shall bind such witnesses, by recognizance, in a reasonable sum for their appearance before the court having criminal jurisdiction of the county where the felony appears to have been committed, at the next term thereof, there to give evidence; and he shall return to the same court the inquisition, written evidence and recognizance by him taken.

(RSMo 1939 § 13240)

Prior revisions: 1929 § 11621; 1919 § 5929; 1909 § 2934



Section 58.360 Jury to deliver verdict in writing.

Jury to deliver verdict in writing.

58.360. The jury, having viewed the body by photographic, electronic, or other means, heard the evidence, and made all the inquiry in their power, shall draw up and deliver to the coroner their verdict upon the death under consideration, in writing under their hand, and the same shall be signed by the coroner.

(RSMo 1939 § 13241, A.L. 2002 H.B. 2002 merged with S.B. 1113)

Prior revisions: 1929 § 11622; 1919 § 5930; 1909 § 2935



Section 58.370 Death by felony--duty of coroner.

Death by felony--duty of coroner.

58.370. The coroner, upon an inquisition found before him of the death of any person by the felony of another, shall speedily inform one or more associate circuit judges of the proper county, or some judge or justice of some court of record, and it shall be the duty of such officer forthwith to issue his process for the apprehension and securing for trial of such person.

(RSMo 1939 § 13242, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11623; 1919 § 5931; 1909 § 2936

Effective 1-2-79



Section 58.375 Reports of coroner (certain counties)--solicitation regarding funeral arrangements prohibited--embalming of body required, when.

Reports of coroner (certain counties)--solicitation regarding funeral arrangements prohibited--embalming of body required, when.

58.375. 1. In all counties in which a coroner is required by section 58.010, the coroner shall, upon holding an inquest and securing the jury's verdict on the inquest, immediately file a record of the proceedings in the office of the prosecuting attorney.

2. In all such counties where investigation by the coroner shows no inquest to be necessary, the coroner shall file a written report with the prosecuting attorney setting forth the facts and circumstances surrounding the case, together with his conclusions and the action taken. The cost of the additional transcript hereby required shall be paid from county funds.

3. The coroner or his deputy shall contact the appropriate family member or legal representative of the deceased within six hours from discovery of death regarding disposition of the body. There shall be no solicitation by the coroner or his deputy regarding the funeral arrangements of the deceased. If no family member or legal representative can be found within six hours, the coroner shall order the embalming of the deceased body and the cost of such embalming shall be paid by a family member or the deceased's legal representative when found. If no family member or legal representative can be found within ten days from the time the body was discovered, the provisions of section 58.460 shall apply. Any act of solicitation prohibited under this section shall also be grounds for removal under sections 106.230 to 106.290.

(L. 1953 p. 384 § 1, A.L. 1973 S.B. 122, A.L. 1986 H.B. 1164, A.L. 1989 S.B. 389)



Section 58.380 Coroner to issue a writ of attachment for witnesses, when.

Coroner to issue a writ of attachment for witnesses, when.

58.380. Whenever it shall appear to the satisfaction of the coroner that any person, duly subpoenaed to appear before him at an inquest, shall have failed, without just cause, to attend as a witness in conformity to the command of such subpoena, and it appears to the satisfaction of the coroner that the testimony of such witness is material, the coroner shall have power to issue an attachment to compel the attendance of such witness at such inquest.

(RSMo 1939 § 13260)

Prior revisions: 1929 § 11641; 1919 § 5949; 1909 § 2954



Section 58.390 Attachment, how served--fees to be paid, by whom.

Attachment, how served--fees to be paid, by whom.

58.390. Every such attachment may be directed to any constable or sheriff of the district, city or county in which the witness resides, and shall be executed in the same manner as a warrant in a criminal case, and the fees of the officer for issuing and serving the same shall be paid by the person against whom the same shall have been issued, unless he show reasonable cause for his omission to attend, in which case the costs shall be taxed as in cases of attachment of witnesses in criminal cases.

(RSMo 1939 § 13261, A. 1949 H.B. 2016)

Prior revisions: 1929 § 11642; 1919 § 5950; 1909 § 2955



Section 58.400 Sheriff unable to execute duties, warrant may be directed to householder.

Sheriff unable to execute duties, warrant may be directed to householder.

58.400. If the sheriff is unable to execute the duties required by this chapter, the officer taking the inquest may direct his warrant to any householder of the county, who shall perform the duties of sheriff, be subject to the same penalties, and entitled to the same fees.

(RSMo 1939 § 13244, A.L. 1945 p. 990)

Prior revisions: 1929 § 11625; 1919 § 5933; 1909 § 2938



Section 58.410 Witnesses--discharged, when--may be fined or imprisoned, when.

Witnesses--discharged, when--may be fined or imprisoned, when.

58.410. If any witness so attached shall show reasonable excuse for not appearing, as required by the subpoena, he shall be discharged, either with or without the payment of the costs of the attachment, at the discretion of the coroner, but if he fail to show any good and sufficient reason for not attending, he shall be fined in such sum as the coroner shall think reasonable to impose, not exceeding ten dollars, and may be committed to the city or county jail until such fine and costs are paid, in like manner as persons may be committed for the nonpayment of fine and costs in criminal cases, and any fine so imposed and collected shall be paid into the school fund of the county or city in which the coroner holds his position.

(RSMo 1939 § 13262)

Prior revisions: 1929 § 11643; 1919 § 5951; 1909 § 2956



Section 58.420 Coroner to notify witnesses to appear.

Coroner to notify witnesses to appear.

58.420. When an inquest shall be continued by the coroner, it shall be his duty forthwith to call before him all witnesses summoned in the case, and verbally notify such as may attend to appear before him, to testify at the inquest on the day set for the continuance of the same, which verbal notice shall be in all respects as valid as a summons, and the coroner shall take note of the names of the witnesses so notified. No further summons shall thereafter issue to any witness so notified, and such notification shall have the same effect as an original summons, and may be the basis for an attachment of the witness.

(RSMo 1939 § 13263)

Prior revisions: 1929 § 11644; 1919 § 5952; 1909 § 2957



Section 58.430 Witness attached may be discharged on bail.

Witness attached may be discharged on bail.

58.430. When a writ of attachment, issued by the coroner, shall be executed, the officer may discharge such witness on his entering into recognizance to the state of Missouri, with sufficient bond, in the sum of one hundred dollars, with one or more sureties signing the same. The officer executing the writ is hereby authorized to take the same, providing for the appearance and due attendance of such witness, according to the command of such writ.

(RSMo 1939 § 13264)

Prior revisions: 1929 § 11645; 1919 § 5953; 1909 § 2958



Section 58.440 Refusal to testify--penalty.

Refusal to testify--penalty.

58.440. Any person summoned as a witness to appear before the coroner, and attending, who shall refuse to give evidence which may be lawfully required to be given by such person, on oath or affirmation, may be committed to the city or county jail by the coroner, there to remain without bail until he give such evidence or be discharged by due course of law.

(RSMo 1939 § 13265)

Prior revisions: 1929 § 11646; 1919 § 5954; 1909 § 2959



Section 58.445 Deaths due to motor vehicle or motorized watercraft accidents--report required when--tests for alcohol and drugs, when.

Deaths due to motor vehicle or motorized watercraft accidents--report required when--tests for alcohol and drugs, when.

58.445. 1. If any person within a coroner's or medical examiner's jurisdiction dies within eight hours of, and as a result of, an accident involving a motor vehicle, the coroner or medical examiner shall report the death and circumstances of the accident to the Missouri state highway patrol in writing. If any person within a coroner's or medical examiner's jurisdiction dies within eight hours of, and as a result of, an accident involving a motorized watercraft and was thought to have been the operator of such watercraft, the coroner or medical examiner shall report the death and circumstances of the accident to the Missouri state highway patrol, water patrol division, in writing. The report required by this subsection shall be made within five days of the conclusion of the tests required in subsection 2 of this section.

2. The coroner or medical examiner shall make, or cause to be made, such tests as are necessary to determine the presence and percentage concentration of alcohol, and drugs if feasible, in the blood of the deceased. The results of these tests shall be included in the coroner's or medical examiner's report to the state highway patrol as required by subsection 1 of this section.

(L. 1973 S.B. 41 §§ 1, 2, A.L. 1982 S.B. 513, A.L. 1993 S.B. 180, A.L. 1995 H.B. 217, A.L. 2010 H.B. 1868)



Section 58.449 Test results, how used, released, when.

Test results, how used, released, when.

58.449. The contents of the report and results of any test made pursuant to the requirements or authorizations of sections 58.445 to 58.449 shall be used primarily for statistical purposes which do not reveal the identity of the deceased and shall not be public information. The contents of the report and the results of any test so made shall be released upon request to any person involved in the accident, spouse of or any family member related within the second degree of consanguinity to a person killed in the accident, attorney for a person involved in the accident, or insurer of a person involved in the accident or whose property is involved in an accident for purposes of investigation of any civil claim or defense. This information shall be released to other parties only upon the issuance of a subpoena duces tecum by a court of competent jurisdiction for use in any civil or criminal action arising out of the accident.

(L. 1973 S.B. 41 § 4, A.L. 1982 S.B. 513, A.L. 2000 H.B. 1353)



Section 58.451 Death to be reported and investigated by coroner, certain counties, when--place of death, two counties involved, how determined--efforts to accommodate organ donation.

Death to be reported and investigated by coroner, certain counties, when--place of death, two counties involved, how determined--efforts to accommodate organ donation.

58.451. 1. When any person, in any county in which a coroner is required by section 58.010, dies and there is reasonable ground to believe that such person died as a result of:

(1) Violence by homicide, suicide, or accident;

(2) Criminal abortions, including those self-induced;

(3) Some unforeseen sudden occurrence and the deceased had not been attended by a physician during the thirty-six-hour period preceding the death;

(4) In any unusual or suspicious manner;

(5) Any injury or illness while in the custody of the law or while an inmate in a public institution;

the police, sheriff, law enforcement officer or official, or any person having knowledge of such a death shall immediately notify the coroner of the known facts concerning the time, place, manner and circumstances of the death. Immediately upon receipt of notification, the coroner or deputy coroner shall take charge of the dead body and fully investigate the essential facts concerning the medical causes of death, including whether by the act of man, and the manner of death. The coroner or deputy coroner may take the names and addresses of witnesses to the death and shall file this information in the coroner's office. The coroner or deputy coroner shall take possession of all property of value found on the body, making exact inventory of such property on the report and shall direct the return of such property to the person entitled to its custody or possession. The coroner or deputy coroner shall take possession of any object or article which, in the coroner's* or the deputy coroner's opinion, may be useful in establishing the cause of death, and deliver it to the prosecuting attorney of the county.

2. When a death occurs outside a licensed health care facility, the first licensed medical professional or law enforcement official learning of such death shall immediately contact the county coroner. Immediately upon receipt of such notification, the coroner or the coroner's deputy shall make the determination if further investigation is necessary, based on information provided by the individual contacting the coroner, and immediately advise such individual of the coroner's intentions.

3. Upon taking charge of the dead body and before moving the body the coroner shall notify the police department of any city in which the dead body is found, or if the dead body is found in the unincorporated area of a county governed by the provisions of sections 58.451 to 58.457, the coroner shall notify the county sheriff or the highway patrol and cause the body to remain unmoved until the police department, sheriff or the highway patrol has inspected the body and the surrounding circumstances and carefully noted the appearance, the condition and position of the body and recorded every fact and circumstance tending to show the cause and manner of death, with the names and addresses of all known witnesses, and shall subscribe the same and make such record a part of the coroner's report.

4. In any case of sudden, violent or suspicious death after which the body was buried without any investigation or autopsy, the coroner, upon being advised of such facts, may at the coroner's own discretion request that the prosecuting attorney apply for a court order requiring the body to be exhumed.

5. The coroner may certify the cause of death in any case where death occurred without medical attendance or where an attending physician refuses to sign a certificate of death or when a physician is unavailable to sign a certificate of death.

6. When the cause of death is established by the coroner, the coroner shall file a copy of the findings in the coroner's office within thirty days.

7. If on view of the dead body and after personal inquiry into the cause and manner of death, the coroner determines that a further examination is necessary in the public interest, the coroner on the coroner's own authority may make or cause to be made an autopsy on the body. The coroner may on the coroner's own authority employ the services of a pathologist, chemist, or other expert to aid in the examination of the body or of substances supposed to have caused or contributed to death, and if the pathologist, chemist, or other expert is not already employed by the city or county for the discharge of such services, the pathologist, chemist, or other expert shall, upon written authorization of the coroner, be allowed reasonable compensation, payable by the city or county, in the manner provided in section 58.530. The coroner shall, at the time of the autopsy, record or cause to be recorded each fact and circumstance tending to show the condition of the body and the cause and manner of death.

8. If on view of the dead body and after personal inquiry into the cause and manner of death, the coroner considers a further inquiry and examination necessary in the public interest, the coroner shall make out the coroner's warrant directed to the sheriff of the city or county requiring the sheriff forthwith to summon six good and lawful citizens of the county to appear before the coroner, at the time and place expressed in the warrant, and to inquire how and by whom the deceased died.

9. (1) When a person is being transferred from one county to another county for medical treatment and such person dies while being transferred, or dies while being treated in the emergency room of the receiving facility the place which the person is determined to be dead shall be considered the place of death and the county coroner or medical examiner of the county from which the person was originally being transferred shall be responsible for determining the cause and manner of death for the Missouri certificate of death.

(2) The coroner or medical examiner in the county in which the person is determined to be dead may with authorization of the coroner or medical examiner from the original transferring county, investigate and conduct postmortem examinations at the expense of the coroner or medical examiner from the original transferring county. The coroner or medical examiner from the original transferring county shall be responsible for investigating the circumstances of such and completing the Missouri certificate of death. The certificate of death shall be filed in the county where the deceased was pronounced dead.

(3) Such coroner or medical examiner of the county where a person is determined to be dead shall immediately notify the coroner or medical examiner of the county from which the person was originally being transferred of the death of such person, and shall make available information and records obtained for investigation of the death.

(4) If a person does not die while being transferred and is institutionalized as a regularly admitted patient after such transfer and subsequently dies while in such institution, the coroner or medical examiner of the county in which the person is determined to be dead shall immediately notify the coroner or medical examiner of the county from which such person was originally transferred of the death of such person. In such cases, the county in which the deceased was institutionalized shall be considered the place of death. If the manner of death is by homicide, suicide, accident, criminal abortion including those that are self-induced, child fatality, or any unusual or suspicious manner, the investigation of the cause and manner of death shall revert to the county of origin, and this coroner or medical examiner shall be responsible for the Missouri certificate of death. The certificate of death shall be filed in the county where the deceased was pronounced dead.

10. There shall not be any statute of limitations or time limits on the cause of death when death is the final result or determined to be caused by homicide, suicide, accident, child fatality, criminal abortion including those self-induced, or any unusual or suspicious manner. The place of death shall be the place in which the person is determined to be dead. The final investigation of death in determining the cause and matter of death shall revert to the county of origin, and the coroner or medical examiner of such county shall be responsible for the Missouri certificate of death. The certificate of death shall be filed in the county where the deceased was pronounced dead.

11. Except as provided in subsection 9 of this section, if a person dies in one county and the body is subsequently transferred to another county, for burial or other reasons, the county coroner or medical examiner where the death occurred shall be responsible for the certificate of death and for investigating the cause and manner of the death.

12. In performing the duties, the coroner or medical examiner shall comply with sections 58.775 to 58.785 with respect to organ donation.

(L. 1957 p. 334 § 1, A.L. 1959 H.B. 396, A.L. 1969 p. 118, A.L. 1973 S.B. 122, A.L. 1983 H.B. 477, A.L. 1986 H.B. 1164, A.L. 1989 S.B. 389, A.L. 1990 H.B. 1416, A.L. 1996 H.B. 811, A.L. 2008 S.B. 1139)

*Word "coroner" appears in original rolls.

CROSS REFERENCES:

Autopsy, consent required, 194.115

Pituitary gland to be retained unless contrary indication by decedent or next of kin, 58.770



Section 58.452 Child's death under age eighteen, notice to coroner by persons having knowledge--referral to child fatality review panel, when--procedure for nonsuspicious death, form, duties--autopsy, child death pathologist, when--disagreement on need for autopsy, procedure--violation by coroner, penalty.

Child's death under age eighteen, notice to coroner by persons having knowledge--referral to child fatality review panel, when--procedure for nonsuspicious death, form, duties--autopsy, child death pathologist, when--disagreement on need for autopsy, procedure--violation by coroner, penalty.

58.452. 1. When any person, in any county in which a coroner is required by section 58.010, dies and there are reasonable grounds to believe that such person was less than eighteen years of age, who is eligible to receive a certificate of live birth, the police, sheriff, law enforcement officer or official, health practitioner or hospital or any person having knowledge of such a death shall immediately notify the coroner of the known facts concerning the time, place, manner and circumstances of the death. The coroner shall notify the division of the child's death pursuant to section 210.115. The coroner shall immediately evaluate the necessity for child fatality review and shall immediately notify the chairman of the child fatality review panel. The child fatality review panel shall be activated within twenty-four hours of such notice to review any death which includes one or more of the suspicious circumstances described in the protocol developed by the department of social services, state technical assistance team pursuant to section 210.194.

2. If the coroner determines that the death of the person under age eighteen years, who is eligible to receive a certificate of live birth, does not include any suspicious circumstances listed in the protocol, the coroner shall complete a nonsuspicious child death form provided by the department of social services, state technical assistance team and have the form cosigned by the chairman of the child fatality review panel and forward the original to the department of social services, state technical assistance team within forty-eight hours of receiving notice of the child's death.

3. When a child under the age of eighteen years, who is eligible to receive a certificate of live birth dies, the coroner shall notify a certified child death pathologist to determine the need for an autopsy. The certified child death pathologist, in conjunction with the coroner, shall determine the need for an autopsy. If there is disagreement concerning the need for the autopsy, the certified child death pathologist shall make the determination unless the child fatality review panel, within twelve hours, decides against the certified child death pathologist.

4. When there is a disagreement regarding the necessity for an autopsy, the certified child death pathologist shall file a report with the chairman of the child fatality review panel indicating the basis for the disagreement. The pathologist's report on the disagreement shall be included in the report to the department of social services, state technical assistance team. If an autopsy is determined necessary, the autopsy shall be performed by a certified child death pathologist within twenty-four hours of receipt of the body by the pathologist or within twenty-four hours of the agreement by the pathologist to perform the autopsy, whichever occurs later.

5. Knowing failure by a coroner to refer a suspicious death of a child under the age of eighteen years, who is eligible to receive a certificate of live birth, to a child fatality review panel or to a certified child death pathologist is a class A misdemeanor.

(L. 1991 H.B. 185, A.L. 1994 S.B. 595)



Section 58.455 Death certificate, how furnished, form, where filed, when (certain counties).

Death certificate, how furnished, form, where filed, when (certain counties).

58.455. The coroner, in all deaths supposed to have been caused by violence or in a suspicious or unusual manner or unusual circumstances by the action of chemical, thermal or electrical agents, or following abortion, or from diseases resulting from injury or infection, or suddenly when not disabled by recognizable disease, shall furnish a death certificate in manner and form as provided by section 193.145. The death certificate shall be filed with the state registrar of vital statistics within thirty-six hours after the cause of death is known.

(L. 1957 p. 334 § 2, A.L. 1959 H.B. 396, A.L. 1969 H.B. 314, A.L. 1973 S.B. 122, A.L. 1983 H.B. 477, A.L. 1986 H.B. 1164, A.L. 1989 S.B. 389)



Section 58.457 Penalty for failure to report death (certain counties).

Penalty for failure to report death (certain counties).

58.457. Any person failing to supply the information required by section 58.451 is guilty of a misdemeanor and is punishable by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than sixty days, or by both the fine and imprisonment.

(L. 1957 p. 334 § 3, A.L. 1959 H.B. 396)



Section 58.460 Disposition of body a duty of coroner, when.

Disposition of body a duty of coroner, when.

58.460. Whenever an inquest shall be held, or any case in which the coroner is involved, if there be no relative or friend of the deceased, nor any person willing to bury the body, nor any person whose duty it is to attend to such burial, the coroner shall order the embalming of the body, procure an inexpensive plain coffin, and cause a grave to be dug and the body to be conveyed thereto and buried, or shall cause the body to be cremated and shall cause the cremated remains to be disposed of in a lawful manner in a marked grave. It shall be the duty of the coroner, in so doing, to avoid all unnecessary expense, and to render to the commission an accurate statement of all money expended by him for such purpose; and the county commission shall make to him a reasonable allowance for his actual expenses in procuring the coffin, transporting the deceased to the grave, digging the grave and burying the body, or in obtaining such cremation and disposition of the cremated remains in a marked grave; and also a reasonable allowance, according to the circumstances, for his own time and services in attending to such preparations and burial, or to such cremation and disposition in a marked grave.

(RSMo 1939 § 13245, A.L. 1989 H.B. 64 merged with S.B. 389)

Prior revisions: 1929 § 11626; 1919 § 5934; 1909 § 2939



Section 58.470 Death by poisoning--coroner may have analysis and examination made.

Death by poisoning--coroner may have analysis and examination made.

58.470. Whenever an inquest shall be held, and the coroner shall have good reason to believe that the deceased came to his death by poison administered by the hand of some person other than the deceased, he may, at the request of the jury, cause chemical analysis and microscopical examination of the body of the deceased, or any part of it, to be made; and the testimony of medical and chemical experts may be introduced for the purpose of showing how and in what manner the deceased came to his death; and the coroner shall certify to the county commission of his county the fact of such analysis or examination, and testimony of such medical or chemical experts, and that the same was, in his opinion, necessary to an examination into the cause of the death of the deceased; and the commission shall allow such fees or compensation for such analysis, examination or medical or chemical testimony of experts as shall be deemed by said commission to be just and reasonable.

(RSMo 1939 § 13258)

Prior revisions: 1929 § 11639; 1919 § 5947; 1909 § 2952

CROSS REFERENCE:

Autopsy, consent required, 194.115



Section 58.490 Unclaimed money or property found on deceased, turned over to public administrator by coroner.

Unclaimed money or property found on deceased, turned over to public administrator by coroner.

58.490. The coroner, within thirty days after an inquest upon a dead body, shall deliver to the county or city public administrator any money or other property that may be found upon the body, unless claimed in the meantime by the legal representatives of the deceased. If he or she fails to do so, the public administrator may proceed against him or her for its recovery by a civil action in the name of the state for the use of the county or city.

(RSMo 1939 § 13266, A.L. 2001 H.B. 745)

Prior revisions: 1929 § 11647; 1919 § 5955; 1909 § 2960



Section 58.500 Duty of public administrator on receipt of money or property.

Duty of public administrator on receipt of money or property.

58.500. Upon delivery of any money to the public administrator, he or she shall follow the procedures as set out in section 473.743.

(RSMo 1939 § 13267, A.L. 2007 S.B. 22 merged with S.B. 497)

Prior revisions: 1929 § 11648; 1919 § 5956; 1909 § 2961



Section 58.520 Fees of coroners.

Fees of coroners.

58.520. Coroners shall be allowed fees for their services as follows; provided, that when persons come to their death at the same time or by the same casualty, fees shall only be paid as for one examination: For the view of a dead body $5.00 For issuing a warrant summoning each jury of inquest .75 For swearing each jury .50 For each subpoena for witnesses (all names to be put

in one subpoena if possible) .25 For taking each recognizance (all names to be put in

one recognizance) .75 For going from his residence to the place of viewing a

dead body and return, each mile .08 The above fees, together with the fees allowed jurors, constables and witnesses, in all inquests, shall be paid out of the county treasury as other demands. For performing the duties of sheriff, the coroners shall be entitled to the same fees as are for the time being allowed to sheriffs for the same services.

(RSMo 1939 § 13424)

Prior revisions: 1929 § 11802; 1919 § 11010; 1909 § 10713



Section 58.530 Additional fees, when allowed.

Additional fees, when allowed.

58.530. Whenever the coroner, being himself a physician or surgeon, shall conduct a postmortem examination of the dead body of a person who came to his death by violence or casualty, and it shall appear to the county commission that such examination was necessary to ascertain the cause of such person's death, the county commission may allow the coroner therefor an additional fee, not exceeding twenty-five dollars, to be paid as his other fees in views and inquests; but section 58.560 shall not be construed to apply to any such examination when made by the coroner himself.

(RSMo 1939 § 13257)

Prior revisions: 1929 § 11638; 1919 § 5946; 1909 § 2951



Section 58.540 Compensation for taking testimony.

Compensation for taking testimony.

58.540. For taking down the testimony at an inquest, the coroner shall be allowed ten cents for every hundred words, and twenty-five cents for certifying the same.

(RSMo 1939 § 13247)

Prior revisions: 1929 § 11628; 1919 § 5936; 1909 § 2941



Section 58.550 Liability for costs.

Liability for costs.

58.550. If an inquest is held over the body of a minor, the parent or conservator of the minor is liable for the costs and expenses of burial. If the person over whose body an inquest is held has any estate, the cost and expenses of burial shall be paid out of his estate. If there is no estate nor person liable and able to pay the expenses, they shall be allowed by the county commission out of the county treasury.

(RSMo 1939 § 13249, A.L. 1959 S.B. 69, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 11630; 1919 § 5938; 1909 § 2943



Section 58.560 Surgeon's fee for postmortem examination, how paid.

Surgeon's fee for postmortem examination, how paid.

58.560. When a physician, surgeon or pathologist shall be called on by the coroner, or any associate circuit judge of the county acting as the coroner, to conduct a postmortem examination, the county commission of said county shall be authorized to allow such physician, surgeon, or pathologist to be paid out of the county treasury, such fees or compensation as shall be deemed by said commission to be just and reasonable.

(RSMo 1939 § 13250, A.L. 1949 p. 298)

Prior revisions: 1929 § 11631; 1919 § 5939; 1909 § 2944



Section 58.570 Coroner to certify costs to county commission.

Coroner to certify costs to county commission.

58.570. The coroner or other officer holding an inquest, as provided for by this chapter, shall present to the county commission within thirty days of the termination of the inquest a certified statement of all the costs and expenses of the inquest, including his own fees, the fees of jurors, witnesses, constables and others entitled to fees for which the county is liable; and the county commission shall audit and allow the same, and shall make a certified copy of the same, without delay, and deliver such copy to the county treasurer, which copy shall be deemed a sufficient warrant or order on the treasurer for the payment of the fees therein specified to each person entitled to such fees. The county treasurer shall pay to each person on demand, or to his legal representatives, the fees to which he is thus entitled, and shall take the proper receipt therefor, and produce the same in his settlements with the county commission as vouchers for the money so paid out by him.

(RSMo 1939 § 13251, A.L. 1957 p. 339)

Prior revisions: 1929 § 11632; 1919 § 5940; 1909 § 2945



Section 58.580 Costs and fees, when not allowed.

Costs and fees, when not allowed.

58.580. No costs or fees to the coroner shall be allowed by the county commission, in any case of the view of or inquest on a dead body, unless it appears to the commission that the coroner, either before or during the view or inquest, had reasonable cause to believe that such body was that of a person who had come to his death by violence or casualty, or who, being unknown, was found dead within such county; but where any such inquest or view has been held by the coroner, on a notification by some person, without reasonable cause to suppose that such dead body was that of a person unknown, or who had come to his death by violence or casualty, the person giving such notification, without reasonable cause, as aforesaid, shall be liable to pay all the costs, fees and expenses of such view or inquest.

(RSMo 1939 § 13252)

Prior revisions: 1929 § 11633; 1919 § 5941; 1909 § 2946



Section 58.590 When costs to be paid by relatives.

When costs to be paid by relatives.

58.590. Whenever any known person shall have died from any cause other than violence or casualty, and a certificate of the cause of death is necessary for the burial of the body of such person, the coroner shall, at the request of the relatives or friends of such person, hold a view or inquest on the body, and the person making such request shall pay all costs, fees and expenses of such inquest or view, nor shall the county be liable for any of them unless it shall appear to the county commission that in such a view or inquest there appeared reasonable cause to suspect that said dead person came to his death by violence or casualty, in which case the costs, fees and expenses of such view or inquest shall be paid as in ordinary cases; and although such person may have died from disease or natural cause, where, under this section, the county is not liable for the fees, costs and expenses of a view or inquest, and the same cannot be made out of the person requesting the same, or out of the estate of the deceased, the county commission may, in its discretion, allow and pay the fees of necessary witnesses at the view or inquest; but all services of the coroner, constable and other officers in or about the same shall be rendered gratuitously, as in the case of a suit by a plaintiff permitted to sue as a poor person.

(RSMo 1939 § 13253)

Prior revisions: 1929 § 11634; 1919 § 5942; 1909 § 2947



Section 58.600 Fraudulent charges--penalty.

Fraudulent charges--penalty.

58.600. Any coroner who shall knowingly charge to any person, or present to the county commission for allowance, any items of fees, costs and expenses not authorized by law, or for any service not actually performed, shall be deemed guilty of a misdemeanor, and, on conviction thereof, shall forthwith be removed from office. Such removal shall be declared in the judgment for such misdemeanor, and thereupon the office of such coroner shall be declared vacant, and his successor appointed according to law.

(RSMo 1939 § 13254)

Prior revisions: 1929 § 11635; 1919 § 5943; 1909 § 2948



Section 58.610 Costs, when paid in advance.

Costs, when paid in advance.

58.610. The county commission may authorize and require the coroner to pay, at the view or inquest itself, the legal fees due to jurors, witnesses and interpreters at the same, out of money to be advanced to him, from time to time, out of the county funds, and for the legal disbursement of which he and his sureties shall be liable on his official bond, in any county in which such order shall have been made by the county commission thereof; jurors, witnesses and interpreters, at any view or inquest, shall receive only such fees as are allowed by law, for the time being, for like services in a civil case before an associate circuit judge; and the county commission may prescribe the form and manner in which the coroner shall make proof to it of his payment of such fees. It shall be the duty of the coroner to summon to the view or inquest only such number of witnesses as, from a preliminary inquiry into the nature of the case, and the cause of the death, may reasonably appear sufficient to prove the essential facts thereof; and if it shall appear to the county commission that any witness had been unnecessarily summoned to testify at a view or inquest, the fees paid as aforesaid to such witness shall not be allowed in favor of the coroner in the settlement of his account for the money so advanced to him as aforesaid, except in a case in which some credible person shall have declared, under oath, to the coroner, that the person whose body is to be viewed came to his death by violence, or other criminal act of another, the coroner shall not summon any jury, but shall himself view the body and declare the cause of death.

(RSMo 1939 § 13255, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11636; 1919 § 5944; 1909 § 2949

Effective 1-2-79



Section 58.620 Coroner's duties as to costs.

Coroner's duties as to costs.

58.620. It shall be the duty of the coroner to execute any requirement of the county commission, made by virtue of section 58.610, for the payment of fees at views and inquests.

(RSMo 1939 § 13256, A.L. 1955 p. 347)

Prior revisions: 1929 § 11637; 1919 § 5945; 1909 § 2950



Section 58.700 Medical examiner appointed, certain counties--option for certain counties with elected office of coroner to retain coroner or appoint a medical examiner, procedure, compensation.

Medical examiner appointed, certain counties--option for certain counties with elected office of coroner to retain coroner or appoint a medical examiner, procedure, compensation.

58.700. 1. Except as provided in subsection 2 and subsection 3 of this section, the governing body of all counties of the second classification which prior to January 1, 1975, have a population of more than one hundred twenty thousand and less than two hundred thousand and all counties of the first classification not having a charter form of government shall appoint a county medical examiner and set his compensation.

2. The county governing body of any county of the first classification which has a population of at least ninety thousand but less than ninety-one thousand inhabitants and the county governing body of any county of the first classification which has a population of at least sixty thousand but less than seventy thousand inhabitants which borders a county of the third classification which has a population of at least thirty-five thousand inhabitants may, within one year after becoming a county of the first classification, elect to retain the office of coroner as set forth in this chapter, or may appoint a county medical examiner within such year or at any time thereafter, except that any decision to appoint a county medical examiner after such year shall be made at least one year prior to the expiration of the term of office of the county coroner. Notwithstanding any other provisions of law to the contrary, the governing body of the county shall set the compensation of the coroner or medical examiner without regard to any schedule.

3. The county governing body of any county which becomes a county of the first classification after December 31, 1998, may, within one year after becoming a county of the first classification, adopt an order retaining the county coroner until such time as the county commission subsequently adopts an order appointing a medical examiner. Any subsequent decision to appoint a county medical examiner shall be made at least one year prior to the expiration of the term of office of the county coroner. The governing body of the county shall set the compensation of the coroner or medical examiner without regard to any schedule.

(L. 1983 S.B. 122 § 1, A.L. 1991 S.B. 386, A.L. 1996 H.B. 1504 merged with S.B. 806, A.L. 1997 S.B. 11)



Section 58.705 Qualifications, tenure--vacancy, how filled (certain counties).

Qualifications, tenure--vacancy, how filled (certain counties).

58.705. 1. The county medical examiner shall be a physician duly licensed to practice by the state board of the healing arts.

2. The county medical examiner shall serve at the pleasure of the governing body of the county. In the event of a vacancy in the office of county medical examiner, the governing body of the county shall appoint a successor.

(L. 1973 S.B. 122 §§ 2, 3)



Section 58.710 Assistant examiners and employees--appointment, compensation (certain counties).

Assistant examiners and employees--appointment, compensation (certain counties).

58.710. 1. The county medical examiner may appoint, with the approval of the governing body of the county and subject to such terms and conditions and at such rates of compensation as the governing body of the county may prescribe, assistant county medical examiners and such other professional or technical personnel, clerks and other employees as may be necessary to carry out the provisions of sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 in that county.

2. Assistant county medical examiners shall have the same qualifications as the county medical examiner and may perform all duties of the county medical examiner during his absence.

(L. 1973 S.B. 122 §§ 4, 5)



Section 58.715 Duties of medical examiner--prosecuting attorney to act as sheriff, when (certain counties).

Duties of medical examiner--prosecuting attorney to act as sheriff, when (certain counties).

58.715. In addition to the duties prescribed by sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 the medical examiner shall perform those duties and functions prescribed by law for coroners which are not in conflict with the provisions of sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455, and 58.700 to 58.765; except that, the medical examiner shall not perform any duty of the sheriff. The duties of the sheriff which are prescribed by law for coroners shall be performed by the prosecuting attorney in all counties in which there is a medical examiner.

(L. 1973 S.B. 122 § 6)



Section 58.720 Medical examiner, certain counties, to investigate, when--death certificate issued, when--place of death--two counties involved, how determined--efforts to accommodate organ donation.

Medical examiner, certain counties, to investigate, when--death certificate issued, when--place of death--two counties involved, how determined--efforts to accommodate organ donation.

58.720. 1. When any person dies within a county having a medical examiner as a result of:

(1) Violence by homicide, suicide, or accident;

(2) Thermal, chemical, electrical, or radiation injury;

(3) Criminal abortions, including those self-induced;

(4) Disease thought to be of a hazardous and contagious nature or which might constitute a threat to public health; or when any person dies:

(a) Suddenly when in apparent good health;

(b) When unattended by a physician, chiropractor, or an accredited Christian Science practitioner, during the period of thirty-six hours immediately preceding his death;

(c) While in the custody of the law, or while an inmate in a public institution;

(d) In any unusual or suspicious manner;

the police, sheriff, law enforcement officer or official, or any person having knowledge of such a death shall immediately notify the office of the medical examiner of the known facts concerning the time, place, manner and circumstances of the death. Immediately upon receipt of notification, the medical examiner or his designated assistant shall take charge of the dead body and fully investigate the essential facts concerning the medical causes of death. He may take the names and addresses of witnesses to the death and shall file this information in his office. The medical examiner or his designated assistant shall take possession of all property of value found on the body, making exact inventory thereof on his report and shall direct the return of such property to the person entitled to its custody or possession. The medical examiner or his designated assistant examiner shall take possession of any object or article which, in his opinion, may be useful in establishing the cause of death, and deliver it to the prosecuting attorney of the county.

2. When a death occurs outside a licensed health care facility, the first licensed medical professional or law enforcement official learning of such death shall contact the county medical examiner. Immediately upon receipt of such notification, the medical examiner or the medical examiner's deputy shall make a determination if further investigation is necessary, based on information provided by the individual contacting the medical examiner, and immediately advise such individual of the medical examiner's intentions.

3. In any case of sudden, violent or suspicious death after which the body was buried without any investigation or autopsy, the medical examiner, upon being advised of such facts, may at his own discretion request that the prosecuting attorney apply for a court order requiring the body to be exhumed.

4. The medical examiner shall certify the cause of death in any case where death occurred without medical attendance or where an attending physician refuses to sign a certificate of death, and may sign a certificate of death in the case of any death.

5. When the cause of death is established by the medical examiner, he shall file a copy of his findings in his office within thirty days after notification of the death.

6. (1) When a person is being transferred from one county to another county for medical treatment and such person dies while being transferred, or dies while being treated in the emergency room of the receiving facility, the place which the person is determined to be dead shall be considered the place of death and the county coroner or the medical examiner of the county from which the person was originally being transferred shall be responsible for determining the cause and manner of death for the Missouri certificate of death.

(2) The coroner or medical examiner in the county in which the person is determined to be dead may, with authorization of the coroner or medical examiner from the transferring county, investigate and conduct postmortem examinations at the expense of the coroner or medical examiner from the transferring county. The coroner or medical examiner from the transferring county shall be responsible for investigating the circumstances of such and completing the Missouri certificate of death. The certificate of death shall be filed in the county where the deceased was pronounced dead.

(3) Such coroner or medical examiner, or the county where a person is determined to be dead, shall immediately notify the coroner or medical examiner of the county from which the person was originally being transferred of the death of such person and shall make available information and records obtained for investigation of death.

(4) If a person does not die while being transferred and is institutionalized as a regularly admitted patient after such transfer and subsequently dies while in such institution, the coroner or medical examiner of the county in which the person is determined to be dead shall immediately notify the coroner or medical examiner of the county from which such person was originally transferred of the death of such person. In such cases, the county in which the deceased was institutionalized shall be considered the place of death. If the manner of death is by homicide, suicide, accident, criminal abortion including those that are self-induced, child fatality, or any unusual or suspicious manner, the investigation of the cause and manner of death shall revert to the county of origin, and this coroner or medical examiner shall be responsible for the Missouri certificate of death. The certificate of death shall be filed in the county where the deceased was pronounced dead.

7. There shall not be any statute of limitations or time limits on cause of death when death is the final result or determined to be caused by homicide, suicide, accident, criminal abortion including those self-induced, child fatality, or any unusual or suspicious manner. The place of death shall be the place in which the person is determined to be dead, but the final investigation of death determining the cause and manner of death shall revert to the county of origin, and this coroner or medical examiner shall be responsible for the Missouri certificate of death. The certificate of death shall be filed in the county where the deceased was pronounced dead.

8. Except as provided in subsection 6 of this section, if a person dies in one county and the body is subsequently transferred to another county, for burial or other reasons, the county coroner or medical examiner where the death occurred shall be responsible for the certificate of death and for investigating the cause and manner of the death.

9. In performing the duties, the coroner or medical examiner shall comply with sections 58.775 to 58.785 with respect to organ donation.

(L. 1973 S.B. 122 §§ 7, 8, A.L. 1989 S.B. 389, A.L. 1990 H.B. 1416, A.L. 1996 H.B. 811, A.L. 2008 S.B. 1139)



Section 58.722 Child's death under age eighteen, notice to medical examiner by persons having knowledge--referral to child fatality review panel, when--procedure for nonsuspicious death, form, duties--autopsy, child death pathologist, when--disagreement on need for autopsy, procedure--violation by medical examiner, penalty.

Child's death under age eighteen, notice to medical examiner by persons having knowledge--referral to child fatality review panel, when--procedure for nonsuspicious death, form, duties--autopsy, child death pathologist, when--disagreement on need for autopsy, procedure--violation by medical examiner, penalty.

58.722. 1. When any person dies within a county having a medical examiner and there are reasonable grounds to believe that such person was less than eighteen years of age, who was eligible to receive a certificate of live birth, the police, sheriff, law enforcement officer or official, or any person having knowledge of such a death shall immediately notify the medical examiner of the known facts concerning the time, place, manner and circumstances of the death. The medical examiner shall notify the division of the child's death pursuant to section 210.115. The medical examiner shall immediately evaluate the necessity for child fatality review and shall immediately notify the chairman of the child fatality review panel. The child fatality review panel shall be activated within twenty-four hours of such notice to review any death which includes one or more of the suspicious circumstances described in the protocol developed by the department of social services, state technical assistance team pursuant to section 210.194.

2. If the medical examiner determines that the death of the person under age eighteen years, who is eligible to receive a certificate of live birth, does not include any suspicious circumstances listed in the protocol, the medical examiner shall complete a nonsuspicious child death form provided by the department of social services, state technical assistance team, have the form cosigned by the chairman of the child fatality review panel and forward the original to the department of social services, state technical assistance team within forty-eight hours of receiving notice of the child's death.

3. When a child under the age of eighteen years, who is eligible to receive a certificate of live birth, dies, the medical examiner shall notify a certified child death pathologist to determine the need for an autopsy. The certified child death pathologist, in conjunction with the medical examiner, shall determine the need for an autopsy. If there is disagreement concerning the need for the autopsy, the certified child death pathologist shall make the determination unless the child fatality review panel, within twelve hours, decides against the certified child death pathologist.

4. When there is a disagreement regarding the necessity for an autopsy, the certified child death pathologist shall file a report with the chairman of the child fatality review panel indicating the basis for the disagreement. The pathologist's report on the disagreement shall be included in the report to the department of social services, state technical assistance team. If an autopsy is determined necessary, the autopsy shall be performed by a certified child death pathologist within twenty-four hours of receipt of the body by the pathologist or within twenty-four hours of the agreement by the pathologist to perform the autopsy, whichever occurs later.

5. Knowing failure by a medical examiner to refer a suspicious death of a child under the age of eighteen years, who is eligible to receive a certificate of live birth, to a child fatality review panel or to a certified child death pathologist is a class A misdemeanor.

(L. 1991 H.B. 185, A.L. 1994 S.B. 595)



Section 58.725 Autopsy, when--performed by whom--report filed (certain counties).

Autopsy, when--performed by whom--report filed (certain counties).

58.725. In cases in which, in the opinion of the medical examiner, an autopsy is necessary, the autopsy shall be performed by the medical examiner if he is a pathologist or by such competent pathologist as may be authorized and employed by the medical examiner. A detailed description of the findings of the autopsy, and the conclusions drawn therefrom, shall be filed in the office of the medical examiner.

(L. 1973 S.B. 122 § 9)

CROSS REFERENCE:

Pituitary gland to be retained unless contrary indication by decedent or next of kin, 58.770



Section 58.730 Law enforcement officers to cooperate with medical examiner (certain counties).

Law enforcement officers to cooperate with medical examiner (certain counties).

58.730. All law enforcement officers and other officials shall cooperate fully with the department of the medical examiner and shall report immediately any death which comes to their knowledge under any of the circumstances set forth in section 58.720, subsection 1.

(L. 1973 S.B. 122 § 10)



Section 58.735 Dead body, how disposed of (certain counties).

Dead body, how disposed of (certain counties).

58.735. After an investigation has been completed, including an autopsy if one is made, the dead body shall be delivered to the relatives or friends of the deceased person for burial. If no person claims the body, it shall be disposed of as provided by law.

(L. 1973 S.B. 122 § 11)



Section 58.740 Records, contents, how kept (certain counties)

Records, contents, how kept (certain counties)

58.740. The medical examiner shall keep full and complete records in his office, properly indexed, giving the name, if known, of each* deceased person investigated under sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 the place where the body was found, date and cause of death, and all other available information. The original report of the medical examiner or pathologist and the detailed findings of the autopsy, if any, shall be attached to the record of each case. The medical examiner shall promptly deliver to the prosecuting attorney of the county copies of all records relating to every death in which, in the judgment of such medical examiner, further investigation may be deemed advisable. The prosecuting attorney of the county may obtain from the office of the medical examiner copies of these records or other information which he may deem necessary.

(L. 1973 S.B. 122 § 12)

*Word "each" does not appear in original rolls.



Section 58.745 Oaths, shall administer--examinations--affidavits (certain counties).

Oaths, shall administer--examinations--affidavits (certain counties).

58.745. The medical examiners shall administer oaths and affirmations, take affidavits, and make examinations as to any matter within the jurisdiction of their respective offices, but the medical examiners shall not be required to summon a jury of inquisition.

(L. 1973 S.B. 122 § 13)



Section 58.750 Penalty for failing to supply information (certain counties).

Penalty for failing to supply information (certain counties).

58.750. Any person failing to supply the information required by section 58.720, subsection 4, is guilty of misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars, or by imprisonment in the county jail for not more than sixty days, or by both the fine and imprisonment.

(L. 1973 S.B. 122 § 14)



Section 58.760 Election to adopt, when--form of ballot--transition provisions (certain counties).

Election to adopt, when--form of ballot--transition provisions (certain counties).

58.760. 1. The provisions of sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 may be adopted by any other county of this state after approval by a vote of the people of the county. The governing body of the county may make an order presenting the question for the establishment of a county medical examiner and shall, upon a petition signed by a number of voters in the county equal to five percent of the total vote cast in the county at the last preceding election for governor requesting an election on the question, submit the proposition at an election.

2. The proposition shall be submitted in substantially the following form:

Shall the office of county medical examiner be established?

3. If a majority of those voting on the question vote for the adoption of a county medical examiner, the provisions of sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 shall apply to the county.

4. The coroner in any county adopting sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 in office at the time the county adopts sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 shall not be removed from office during the remainder of the term of office for which he was elected, but upon the expiration of his term, or upon his death or resignation, the office of coroner is abolished in the county and a county medical examiner shall be approved as provided in sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765.

5. As used in sections 58.700 through 58.765 in reference to any county of the first class composed entirely of a city with a population of more than six hundred thousand, the term "governing body of the county" means the mayor of such city, and the terms "city medical examiner" or "assistant city medical examiner" shall be used in lieu of "county medical examiner" or "assistant county medical examiner".

(L. 1973 S.B. 122 § 16, A.L. 1978 H.B. 971)



Section 58.765 Two or more counties may contract for medical examiner to serve them jointly (certain counties).

Two or more counties may contract for medical examiner to serve them jointly (certain counties).

58.765. Any two or more counties adopting the provisions of sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 or to whom sections 58.010, 58.020, 58.060, 58.090, 58.160, 58.375, 58.451, 58.455 and 58.700 to 58.765 apply may by contract among themselves join in the appointment of a county medical examiner to serve all such counties. The governing body of all the counties shall approve the contract, administer the appointment and allocate the costs among the counties.

(L. 1973 S.B. 122 § 17)



Section 58.770 Pituitary gland to be retained when autopsy is performed unless decedent or next of kin has indicated a contrary intention.

Pituitary gland to be retained when autopsy is performed unless decedent or next of kin has indicated a contrary intention.

58.770. When an autopsy is performed by a coroner's physician or medical examiner under authority granted by sections 58.451 and 58.725, the physician or medical examiner may retain the pituitary gland removed at the time of autopsy unless a contrary indication was given by the decedent or is declared by the next of kin for purposes of medical research, education and therapy.

(L. 1977 H.B. 726 § 1)



Section 58.775 Applicability of definitions.

Applicability of definitions.

58.775. For the purpose of sections 58.775 to 58.785, the definitions in section 194.210 are applicable.

(L. 2008 S.B. 1139)



Section 58.780 Cooperation with procurement organization required--postmortem examination requirements--removal of body parts permitted, when.

Cooperation with procurement organization required--postmortem examination requirements--removal of body parts permitted, when.

58.780. 1. A coroner or medical examiner shall cooperate with a procurement organization to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research, or education.

2. If a coroner or medical examiner receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the coroner or medical examiner and a postmortem examination is going to be performed, unless the coroner or medical examiner denies recovery in accordance with section 58.785, the coroner or medical examiner or designee shall conduct a postmortem examination of the body or the part in a manner and within a time period compatible with its preservation for the purposes of the gift.

3. A part may not be removed from the body of a decedent under the jurisdiction of a coroner or medical examiner for transplantation, therapy, research, or education unless the part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the coroner or medical examiner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subsection does not preclude a coroner or medical examiner from performing the medicolegal investigation upon the body or parts of a decedent under the jurisdiction of the coroner or medical examiner.

(L. 2008 S.B. 1139)



Section 58.785 Release of decedent information to procurement organizations, when--medicolegal examination permitted--recovery of body parts, requirements.

Release of decedent information to procurement organizations, when--medicolegal examination permitted--recovery of body parts, requirements.

58.785. 1. Upon request of a procurement organization, a coroner or medical examiner shall release to the procurement organization the name, contact information, and available medical and social history of a decedent whose body is under the jurisdiction of the coroner or medical examiner. If the decedent's body or part is medically suitable for transplantation, therapy, research, or education, the coroner or medical examiner shall release postmortem examination results to the procurement organization. The procurement organization may make a subsequent disclosure of the postmortem examination results or other information received from the coroner or medical examiner only if relevant to transplantation or therapy.

2. The coroner or medical examiner may conduct a medicolegal examination by reviewing all medical records, laboratory test results, x-rays, other diagnostic results, and other information that any person possesses about a prospective donor or a donor whose body is under the jurisdiction of the coroner or medical examiner which the coroner or medical examiner determines may be relevant to the investigation.

3. A person that has any information requested by a coroner or medical examiner under subsection 2 of this section shall provide that information as expeditiously as possible to allow the coroner or medical examiner to conduct the medicolegal investigation within a period compatible with the preservation of parts for purposes of transplantation, therapy, research, or education.

4. If an anatomical gift has been or might be made of a part of a decedent whose body is under the jurisdiction of the coroner or medical examiner and a postmortem examination is not required, or the coroner or medical examiner determines that a postmortem examination is required but that the recovery of the part that is the subject of an anatomical gift will not interfere with the examination, the coroner or medical examiner and procurement organization shall cooperate in the timely removal of the part from the decedent for purposes of transplantation, therapy, research, or education.

5. If an anatomical gift of a part from the decedent under the jurisdiction of the coroner or medical examiner has been or might be made, but the coroner or medical examiner initially believes that the recovery of the part could interfere with the postmortem investigation into the decedent's cause or manner of death, the coroner or medical examiner shall consult with the procurement organization or physician or technician designated by the procurement organization about the proposed recovery. After consultation, the coroner or medical examiner may allow recovery.

6. Following the consultation under subsection 5 of this section, in the absence of mutually agreed upon protocols to resolve conflict between the coroner or medical examiner and the procurement organization, if the coroner or medical examiner intends to deny recovery, the coroner or medical examiner or his or her designee, at the request of the procurement organization, shall attend the removal procedure for the part before making a final determination not to allow the procurement organization to recover the part. During the removal procedure, the coroner or medical examiner or his or her designee may allow recovery by the procurement organization to proceed, or, if the coroner or medical examiner or his or her designee reasonably believes that the part may be involved in determining the decedent's cause or manner of death, deny recovery by the procurement organization.

7. If the coroner or medical examiner or his or her designee denies recovery under subsection 6 of this section, the coroner or medical examiner or his or her designee shall:

(1) Explain in a record the specific reasons for not allowing recovery of the part;

(2) Include the specific reasons in the records of the coroner or medical examiner; and

(3) Provide a record with the specific reasons to the procurement organization.

8. If the coroner or medical examiner or his or her designee allows recovery of a part under subsection 4, 5, or 6 of this section, the procurement organization shall, upon request, cause the physician or technician who removes the part to provide the coroner or medical examiner with a record describing the condition of the part, a biopsy, photograph, and any other information and observations that would assist in the postmortem examination.

9. If a coroner or medical examiner or his or her designee is required to be present at a removal procedure under subsection 6 of this section, the procurement organization requesting the recovery of the part shall, upon request, reimburse the coroner or medical examiner or his or her designee for the additional costs incurred in complying with subsection 6 of this section.

(L. 2008 S.B. 1139)






Chapter 59 County Recorders of Deeds

Section 59.003 Requests for records dated after December 31, 1969 to be made at original recorder's office.

Requests for records dated after December 31, 1969 to be made at original recorder's office.

59.003. All requests for records filed or recorded by the recorder of deeds under this chapter dated after December 31, 1969, shall be made to the office of the recorder of deeds in which the record was originally recorded.

(L. 2010 H.B. 1643)



Section 59.005 Definitions.

Definitions.

59.005. As used in this chapter, unless the context clearly indicates otherwise, the following terms mean:

(1) "Copying" or "reproducing", any recorded instrument or document, the act of making a single reproduction in any medium of a recorded document or instrument;

(2) "Document" or "instrument", any writing or drawing presented to the recorder of deeds for recording;

(3) "Duplicate", copies, copies requested concurrently with, but in excess of one reproduction in any medium of a recorded instrument or document or collection thereof;

(4) "File", "filed" or "filing", the act of delivering or transmitting a document to the recorder of deeds for recording into the official public record;

(5) "Grantor" or "grantee", the names of the parties involved in the transaction used to create the recording index;

(6) "Legal description" includes but is not limited to the lot or parts thereof, block, plat or replat number, plat book and page and the name of any recorded plat or a metes and bounds description with acreage, if stated in the description, or the quarter/quarter section, and the section, township and range of property, or any combination thereof. The address of the property shall not be accepted as legal description;

(7) "Legible", all text, seals, drawings, signatures or other content within the document must be capable of producing a clear and readable image from record, regardless of the process used for recording;

(8) "Page", any writing, printing or drawing printed on one side only covering all or part of the page, not larger than eight and one-half inches in width and eleven inches in height for pages other than a plat or survey;

(9) "Record", "recorded" or "recording", the recording of a document into the official public record, regardless of the process used;

(10) "Recorder of deeds", the separate recorder of deeds in those counties where separate from the circuit clerk and the circuit clerk and ex officio recorder of deeds in those counties where the offices are combined.

(L. 2001 H.B. 606 merged with S.B. 288 merged with S.B. 515, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 59.010 Office created.

Office created.

59.010. There shall be an office of recorder in each county in the state to be styled "The Office of the Recorder of Deeds".

(RSMo 1939 § 13147, A.L. 1941 p. 524, A.L. 1945 p. 1424)

Prior revisions: 1929 § 11526; 1919 § 10551; 1909 § 10364



Section 59.020 Election--term of office (first, second and third class counties).

Election--term of office (first, second and third class counties).

59.020. In all counties of the first and second classes, and in counties of the third class where the offices of clerk of the circuit court and recorder of deeds are separate, the qualified electors thereof, in the November election in the year 1946 and every four years thereafter, shall elect some suitable person as recorder who shall hold office for four years and until his successor is elected, commissioned, and qualified. He shall enter upon the duties of his office on the first day of January next following the election.

(RSMo 1939 § 13155, L. 1945 p. 1424 § 13147a, A.L. 1959 S.B. 70)

Prior revisions: 1929 § 11541; 1919 § 10566; 1909 § 10379



Section 59.021 Qualifications when offices of clerk of the court and recorder of deeds are separate.

Qualifications when offices of clerk of the court and recorder of deeds are separate.

59.021. A candidate for county recorder where the offices of the clerk of the court and recorder of deeds are separate, except in any city not within a county or any county having a charter form of government, shall be at least twenty-one years of age, a registered voter, and a resident of the state of Missouri as well as the county in which he or she is a candidate for at least one year prior to the date of the general election. Upon election to office, the person shall continue to reside in that county during his or her tenure in office.

(L. 2011 H.B. 186)



Section 59.022 Vacancy when offices of clerk of the court and recorder of deeds are separate, how filled.

Vacancy when offices of clerk of the court and recorder of deeds are separate, how filled.

59.022. In the event of a vacancy caused by death or resignation in the office of county recorder where the offices of the clerk of the court and recorder of deeds are separate, except in any city not within a county or any county with a charter form of government, the county commission shall appoint a deputy recorder or a qualified person to serve as an interim recorder of deeds until the unexpired term is filled under section 105.030.

(L. 2011 H.B. 186)



Section 59.041 Separation of offices of circuit clerk and recorder of deeds (certain second class counties)--office to be placed on ballot, when.

Separation of offices of circuit clerk and recorder of deeds (certain second class counties)--office to be placed on ballot, when.

59.041. 1. Notwithstanding the provisions of this chapter or chapter 478, or any other provision of law in conflict with the provisions of this section, in any county which becomes a county of the second class after September 28, 1987, and wherein the offices of circuit clerk and recorder of deeds are combined, such combination shall continue until the governing body of the county authorizes the separation of the offices as provided in section 59.042.

2. Each county in which the circuit clerk ex officio recorder of deeds was appointed to office before August 28, 2003, shall place the office on the ballot at the general election in November, 2006, and the person elected at the general election shall be the circuit clerk ex officio recorder of deeds of the county until a successor is elected and qualified pursuant to section 483.015. The person in such office on August 28, 2003, shall continue to hold office until a successor is elected and qualified pursuant to this subsection unless sooner removed. In the event that the county separates the offices of circuit clerk and recorder of deeds before the general election in November, 2006, the person in office at the time of the separation shall continue to perform the duties of the offices until a successor is elected and qualified for each office pursuant to this section, section 59.020, and section 483.015, unless sooner removed.

(L. 1987 S.B. 65, et al., A.L. 2001 S.B. 288, A.L. 2003 S.B. 186)



Section 59.042 Vote required to separate offices of circuit court clerk and recorder of deeds, when.

Vote required to separate offices of circuit court clerk and recorder of deeds, when.

59.042. In any county where the offices of clerk of the circuit court and the recorder of deeds are combined, the governing body of said county, by public vote, may authorize the separation of the two offices. In all counties where the offices are separated after August 28, 2003, the qualified voters shall elect a separate recorder of deeds at the next general election. Thereafter, the recorder of deeds shall be elected pursuant to section 59.020.

(L. 2001 S.B. 288, A.L. 2003 S.B. 186)



Section 59.043 Circuit court clerk elected, when.

Circuit court clerk elected, when.

59.043. In all counties where the recorder of deeds and the clerk of the circuit court are separated after December 31, 2003, in the next November general election, and every four years thereafter, the qualified voters of such county shall elect some suitable person as circuit court clerk who shall hold office for four years until a successor is elected, commissioned and qualified. Such person shall enter upon the duties of office on the first day of January next following the election.

(L. 2001 S.B. 288)

Effective 7-01-01



Section 59.044 Certain recorders to be paid statutory compensation.

Certain recorders to be paid statutory compensation.

59.044. In any county, except counties with a charter form of government, counties of the first classification, and any city not within a county, where the recorder of deeds is separate from that of the clerk of the circuit court, each recorder of deeds shall be paid the statutory compensation provided for by sections 50.333 and 50.334.

(L. 2005 H.B. 58 merged with S.B. 210)



Section 59.080 Failure to give bond--penalty.

Failure to give bond--penalty.

59.080. No recorder shall enter upon or officiate in his office before he has given such security, upon pain of forfeiting the sum of three hundred dollars, one-half to the county and the other half to him who shall sue for the same, to be recovered by civil action.

(RSMo 1939 § 13152)

Prior revisions: 1929 § 11531; 1919 § 10556; 1909 § 10369



Section 59.090 Circuit clerk to be ex officio recorder, exceptions (fourth class counties).

Circuit clerk to be ex officio recorder, exceptions (fourth class counties).

59.090. 1. In all counties of the fourth class, the clerks of the circuit court shall be ex officio recorder for their respective counties, unless the governing body of such county has separated the two offices pursuant to sections 59.042 and 59.043.

2. With respect to any county that elects to separate the offices of clerk of the circuit court and recorder of deeds, all references in statutes to the "circuit clerk ex officio recorder of deeds" shall be deemed, after the separation, to refer to either the circuit clerk or the recorder of deeds, as appropriate in the context of the reference.

(RSMo 1939 § 13149, A.L. 1945 p. 1424 § 13147b, A.L. 2001 S.B. 288)

Prior revisions: 1929 § 11528; 1919 § 10553; 1909 § 10366

Effective 7-01-01



Section 59.100 Bond.

Bond.

59.100. Every recorder elected as provided in section 59.020, before entering upon the duties of the office as recorder, shall enter into bond to the state, in a sum set by the county commission of not less than one thousand dollars, with sufficient sureties, not less than two, to be approved by the commission, conditioned for the faithful performance of the duties enjoined on such person by law as recorder, and for the delivering up of the records, books, papers, writings, seals, furniture and apparatus belonging to the office, whole, safe and undefaced, to such officer's successor.

(RSMo 1939 §§ 13150, 13155, A.L. 1959 S.B. 70, A.L. 1994 H.B. 1528, A.L. 2001 S.B. 288)

Prior revisions: 1929 § 11529; 1919 § 10554; 1909 § 10367

Effective 7-01-01

CROSS REFERENCE:

Sureties on bonds of county officers, qualifications, 107.010 to 107.070



Section 59.110 Bond of clerk--deposited, recorded (fourth class counties).

Bond of clerk--deposited, recorded (fourth class counties).

59.110. Such bonds shall be deposited in the office of the secretary of state, and by him recorded.

(RSMo 1939 § 13151)

Prior revisions: 1929 § 11530; 1919 § 10555; 1909 § 10368



Section 59.120 Place of office--record books.

Place of office--record books.

59.120. The recorder shall keep his office at the seat of justice, and the county commission shall provide the same with suitable books, in which the recorder shall record all instruments of writing authorized and required to be recorded. If there is no courthouse or other suitable county building at the seat of justice, the county commission shall provide an office for the recorder at any other place in the county where there is a courthouse and courts of record are held.

(RSMo 1939 § 13148)

Prior revisions: 1929 § 11527; 1919 § 10552; 1909 § 10365



Section 59.130 Seal.

Seal.

59.130. Every recorder of deeds shall have a seal of office, and shall have power to take the acknowledgment of proof of deeds and instruments of writing.

(RSMo 1939 § 13180, A.L. 2001 S.B. 288)

Prior revisions: 1929 § 11561; 1919 § 10584; 1909 § 10397

Effective 7-01-01



Section 59.140 Seal used by ex officio recorder.

Seal used by ex officio recorder.

59.140. When the clerk of the circuit court is ex officio recorder of the county, he shall use the seal of said court in all cases in which his official seal is to be affixed.

(RSMo 1939 § 13153)

Prior revisions: 1929 § 11532; 1919 § 10557; 1909 § 10370



Section 59.150 Administration of oaths.

Administration of oaths.

59.150. Hereafter whenever, under any law of this state relating to the duties of the recorder of deeds in any county of this state, it becomes necessary for any person to be sworn to any statement, affidavit or other papers of any kind, the recorder of deeds shall be authorized to administer an oath to any person in matters relating to the duties of his office, with like effect as clerks of courts of record; provided, he use his seal of office to the jurat, as clerks of courts of record do. He shall receive the same compensation allowed by law for like service as clerks of courts are now allowed.

(RSMo 1939 § 13181)

Prior revisions: 1929 § 11562; 1919 § 10585; 1909 § 10398



Section 59.160 Office hours, cities of 300,000 or more population.

Office hours, cities of 300,000 or more population.

59.160. It shall hereafter be the duty of recorders of deeds, in cities which now have, or may hereafter have, a population of three hundred thousand inhabitants or over to keep their offices open for the transaction of business between the hours of nine o'clock in the morning and five o'clock in the afternoon Monday through Friday, except on days which are now or which may be hereafter declared public holidays by the laws of this state.

(RSMo 1939 § 7745, A.L. 1990 H.B. 1716)

Prior revisions: 1929 § 7597; 1909 § 9007



Section 59.163 Instruments where recorded or filed in counties of first class having two recording offices.

Instruments where recorded or filed in counties of first class having two recording offices.

59.163. In any county of the first class in which the recorder of deeds is required by law to keep offices both at the county seat and at another place within the county, all deeds, deeds of trust, mortgages, and other instruments affecting real property situated in that range in the county where the office outside of the county seat is located shall be recorded in such office and not at the county seat; and the proper place to file, or to file for record if goods are or are to become fixtures, is as follows:

(1) When the collateral is goods which at the time the security interest attaches are or are to become fixtures, and the land to which the fixtures are or are to be attached is located in that range where the office outside the county seat is located, then in such office outside the county seat, and any such filing shall be for record;

(2) In all other cases where the proper place, or one of the proper places, to file or to file for record is in the office of the recorder of deeds of such county, then only in such office at the county seat and not in such office outside the county seat;

(3) All financing statements or other instruments or statements incidental thereto, such as continuation statements, termination statements, statements of assignment, in order to perfect, continue, terminate, assign, release, or affect a security interest in accordance with article 9, chapter 400, the uniform commercial code, shall have priority over liens filed under this section for the time period after June 30, 2001, and before August 28, 2003.

(L. 1957 p. 347 § 1, A.L. 1965 pp. 114, 170, A.L. 1969 H.B. 677, A.L. 2003 H.B. 221 merged with S.B. 346)



Section 59.167 Abstract of instruments in branch offices not required to be kept (first class counties).

Abstract of instruments in branch offices not required to be kept (first class counties).

59.167. Any recorder of deeds of a county of the first class who is required by law to keep an office at the county seat and also at another place within his county is not required to make or keep at his office at the county seat any abstract or index of instruments or papers recorded or filed in the office outside of the county seat and no such abstract or index of instruments recorded at the county seat is required to be made or kept at the office outside of the county seat, any other provision of law to the contrary notwithstanding.

(L. 1957 p. 347 § 2)



Section 59.170 Branch of Jackson County recorder's office in Kansas City--recording of documents at county seat of Jackson County permitted.

Branch of Jackson County recorder's office in Kansas City--recording of documents at county seat of Jackson County permitted.

59.170. The recorder of deeds for Jackson County, Missouri, shall open an office at Kansas City, in which may be recorded deeds, deeds of trust, mortgages and other instruments affecting real property situated in that county, and in which may be filed or filed for record all financing statements and other instruments or statements incidental thereto affecting personal property, fixtures, or other collateral. Deeds, deeds of trust, mortgages, and other instruments affecting real property, and financing statements and other instruments incidental thereto affecting personal property, fixtures, or other collateral may also be recorded or filed for record at the recorder's office located at the county seat of any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants.

(RSMo 1939 § 15662, A.L. 1965 p. 170, A.L. 1969 H.B. 677, A.L. 2006 H.B. 1707)



Section 59.180 County commission to provide office and supplies.

County commission to provide office and supplies.

59.180. It shall be the duty of the county commission to furnish a suitable room in which the office shall be kept, and to furnish all fuel, books, stationery, and supplies required in and about the office, and all deeds, deeds of trust, mortgages, and other instruments affecting real property situated in range thirty-three, or fixtures attached or to be attached thereto, shall be recorded in a well-bound book or books, to be kept at the office in Kansas City.

(RSMo 1939 § 15663, A.L. 1965 p. 170, A.L. 1969 H.B. 677)



Section 59.200 Recorder or deputy prohibited from making abstracts of title--penalty.

Recorder or deputy prohibited from making abstracts of title--penalty.

59.200. Every recorder of deeds or the deputy of any such officer, who shall engage in the business of making abstracts of instruments of record in his office affecting the title to lands, for profit or hire, or who shall furnish to any person or persons any written extract, excerpt, memoranda or copy of any such instrument of record, for profit or hire, otherwise than under and in pursuance of the statutes defining his duties as such officer and in his official capacity, duly authenticating each extract, excerpt, memoranda or copy of every such instrument so furnished under the seal of his office, shall be deemed guilty of a misdemeanor and shall, upon conviction, be punished by a fine of not less than twenty nor more than fifty dollars.

(RSMo 1939 § 13189)

Prior revisions: 1929 § 11570; 1919 § 10593



Section 59.210 Accounts audited and settled by county commission.

Accounts audited and settled by county commission.

59.210. It shall be the duty of the county commission to audit and settle the accounts of recorders for books purchased for the use of their offices, and allow, in their discretion, such sums as shall be reasonable, to be paid out of the county treasury.

(RSMo 1939 § 13186)

Prior revisions: 1929 § 11567; 1919 § 10590; 1909 § 10403



Section 59.220 Compensation of recorder of deeds (St. Louis City).

Compensation of recorder of deeds (St. Louis City).

59.220. Beginning January 1, 1998, in the city of St. Louis, the recorder of deeds shall receive as total compensation an annual salary of fifty-eight thousand three hundred dollars and beginning January 1, 1999, in the city of St. Louis, the recorder of deeds shall receive as total compensation an annual salary of sixty-four thousand one hundred thirty dollars. Thereafter, the compensation of the recorder of deeds of the city of St. Louis may be annually increased by an amount equal to the annual salary adjustment for employees of the city of St. Louis as approved by the board of alderman of said city.

(L. 1945 p. 574 §§ 2, 3, A. 1949 H.B. 2017, A.L. 1957 p. 322, A.L. 1973 H.B. 685, A.L. 1978 S.B. 775, A.L. 1987 S.B. 65, et al., A.L. 1997 S.B. 11, A.L. 1998 H.B. 1480)



Section 59.227 Fees, record of and disposition of (certain first class counties).

Fees, record of and disposition of (certain first class counties).

59.227. The recorder of deeds in counties of the first class not having a charter form of government shall keep a full, true and faithful account of all fees of every kind received and shall make a report thereof at the end of each year to the county commission. All fees, charges and moneys collected or received by the recorder of deeds shall be paid by him into the county treasury.

(L. 1973 H.B. 685)



Section 59.230 Fees received--reports--deposited where (second class counties).

Fees received--reports--deposited where (second class counties).

59.230. The recorder of deeds in counties of the second class shall keep a full, true and faithful account of all fees of every kind received and shall make a report thereof every year to the county commission. All fees received by him each year of his official term shall be paid by him into the county treasury, to form a part of the jury fund of the county, except that whenever there is in the county treasury to the credit of the jury fund six thousand dollars or more, the aforementioned fees received by the recorder of deeds shall be paid into the county treasury to the credit of the general revenue fund.

(L. 1945 p. 1560 § 1, A.L. 1951 p. 381, A.L. 1959 S.B. 196, A.L. 1967 p. 137)



Section 59.240 Fees to be collected--affidavit required--report, contents of (second class and certain first class counties).

Fees to be collected--affidavit required--report, contents of (second class and certain first class counties).

59.240. The recorder of deeds of each county of the first class not having a charter form of government and of each county of the second class shall charge, receive and collect in all cases every fee, charge, or money due his office by law. He shall also, when he makes and files the report required by section 59.227 or by section 59.230 at the end of each year of his official term, verify the same by affidavit, and the report shall show the source and amount of every fee or charge collected. All fees, charges and moneys collected by the recorder of deeds shall be the property of the county.

(L. 1945 p. 1560 § 2, A.L. 1967 p. 137, A.L. 1973 H.B. 685)



Section 59.245 Record of conveyances to county assessor (second class and certain first class counties).

Record of conveyances to county assessor (second class and certain first class counties).

59.245. In all counties of the first class not having a charter form of government and in all counties of the second class, the recorder of deeds shall furnish the county assessor, upon the recording of conveyances of real estate, the legal descriptions and the names and addresses of the grantees of the property conveyed for the purpose of maintaining current tax lists and for properly sending out annual tax statements.

(L. 1951 p. 381 § 59.241, A.L. 1967 p. 137, A.L. 1973 H.B. 685, A.L. 1990 H.B. 1327)



Section 59.250 Accounting of fees collected--annual report--moneys collected property of county.

Accounting of fees collected--annual report--moneys collected property of county.

59.250. 1. The recorder of deeds in counties wherein there is a separate circuit clerk and recorder, shall keep a full, true and faithful account of all fees of every kind received. The recorder shall make a report thereof each year to the county commission.

2. It shall be the duty of the recorder of deeds to charge, receive and collect in all cases every fee, charge or money due the recorder's office by law. The recorder of deeds shall also, when he or she makes and files the report required by this section at the end of each year of his or her official term, verify such report by affidavit, and the report shall show the source and amount of every fee or charge collected. All fees, charges and moneys collected by the recorder of deeds shall be the property of the county. Every recorder of deeds shall be liable on his or her official bond for all fees collected and not accounted for by him or her and paid into the county treasury as provided by this section.

(L. 1945 p. 1526 § 1, A.L. 1953 p. 372, A.L. 1965 p. 172, A.L. 1969 H.B. 119, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 59.255 Marginal release of deeds of trust book kept, certain counties.

Marginal release of deeds of trust book kept, certain counties.

59.255. The recorder of deeds in each county wherein the offices of circuit clerk and recorder of deeds are separate and the circuit clerk and ex officio recorder of deeds in each county wherein the offices are combined shall keep in his or her office a record known as the "Marginal Release of Deeds of Trust" in which was recorded, at the time of the execution of a marginal release of a deed of trust, executed prior to August 28, 1991, the names of the grantors and grantees, the book and page of release, the date of release and to whom delivered.

(L. 1959 S.B. 171 § 1, A.L. 1965 p. 172, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 59.257 Deputy recorders--appointment--qualifications--certain counties.

Deputy recorders--appointment--qualifications--certain counties.

59.257. The recorder of deeds in counties wherein there is a separate circuit clerk and recorder is entitled to appoint the deputies that the recorder of deeds, with the approval of the county commission, deems necessary for the prompt and proper discharge of the duties of his office. The deputies shall possess the same qualifications as the recorder and may, in the name of their principal, perform the duties of the recorder of deeds, but all recorders of deeds and their sureties are responsible for the official conduct of their deputies. The deputies appointed pursuant to this section shall receive the salaries that are fixed by the recorder of deeds, with the approval of the county commission, from the general revenue of the county. The appointment of every deputy shall be in writing, endorsed with an oath of office similar to that taken by the recorder of deeds and subscribed to by the deputy appointed, and filed by the recorder with the county commission.

(L. 1969 H.B. 119, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 59.260 Circuit clerk to collect and report fees as recorder, when.

Circuit clerk to collect and report fees as recorder, when.

59.260. It shall be the duty of the circuit clerk and recorder of counties wherein the offices are combined to charge and collect for the county in all cases every fee accruing to his or her office as recorder of the county to which he or she may be entitled under the law, and shall at the end of each month, file with the county clerk a report of all fees charged and accruing to his office during such month, together with the names of persons paying such fees. It shall be the duty of the circuit clerk and recorder, upon the filing of said report, to forthwith pay over to the county treasurer all moneys that shall have been collected by him or her as recorder during the month and required to be shown in such monthly report as herein provided, taking duplicate receipts therefor, one of which shall be filed with the county clerk; and every such circuit clerk and recorder shall be liable on his or her official bond for all fees collected and not accounted for by him or her, and paid into the county treasury as herein provided.

(L. 1945 p. 1529 § 3, L. 1945 p. 1532 § 3, A.L. 1949 H.B. 2017, A.L. 2001 S.B. 288)

Effective 7-01-01



Section 59.270 Deputies--compensation (certain first class counties).

Deputies--compensation (certain first class counties).

59.270. The recorder of deeds of all counties of the first class not having a charter form of government shall appoint such assistants and deputies as he deems necessary for the proper discharge of the duties of his office, and may set their compensation within the limits of the allocations made for that purpose by the county commission. The compensation for the assistants and deputies shall be paid in equal installments out of the county treasury in the same manner as other county employees are paid.

(RSMo 1939 § 13466, A.L. 1945 p. 1566 § 13135, A.L. 1947 V. I p. 520, A. 1949 H.B. 2017, A.L. 1951 p. 388, A.L. 1955 p. 354, A.L. 1959 S.B. 70, A.L. 1961 p. 267, A.L. 1971 H.B. 484, A.L. 1973 H.B. 685)

Prior revisions: 1929 § 11834; 1919 § 11042; 1909 § 10738



Section 59.290 Deputies--appointment--qualifications--compensation (second class counties).

Deputies--appointment--qualifications--compensation (second class counties).

59.290. The recorder of deeds, in counties of the second class, is entitled to appoint the deputies that the recorder of deeds, with the approval of the county commission, deems necessary for the prompt and proper discharge of the duties of his office. The deputies shall possess the qualifications of clerks of courts of record, and may, in the name of their principal, perform the duties of the recorder of deeds, but all recorders of deeds and their sureties are responsible for the official conduct of their deputies. The deputies, appointed as herein provided, shall receive the salaries that are fixed by the recorder of deeds, with the approval of the county commission. The appointment of every deputy shall be in writing, endorsed with an oath of office, similar to that taken by the recorder and subscribed to by the deputy appointed, and filed by the recorder of deeds with the county commission.

(L. 1945 p. 1560 § 3, A.L. 1959 S.B. 70)



Section 59.300 Deputies, counties wherein clerk is ex officio recorder--appointment--qualifications.

Deputies, counties wherein clerk is ex officio recorder--appointment--qualifications.

59.300. The circuit clerk and recorder in counties wherein the offices are combined, as recorder of the county, may appoint in writing one or more deputies, to be approved by the circuit judge of the circuit court, which appointment with the like oath of office as their principals, to be taken by them and endorsed thereon shall be filed in the office of the county clerk. Such deputy recorders shall possess the qualifications of clerks of courts of record, and may, in the name of their principals, perform the duties of recorders of deeds, but all circuit clerks and recorders and their sureties shall be responsible for the official conduct of their deputies.

(RSMo 1939 § 13160, A.L. 1945 p. 1529 § 6, A.L. 1945 p. 1532 § 6, A. 1949 H.B. 2017, A.L. 1978 H.B. 1634, A.L. 2001 S.B. 288)

Prior revisions: 1929 § 11542; 1919 § 10567; 1909 § 10380

Effective 7-01-01



Section 59.310 Documents for recording--page, defined--size of type or print--signature requirements--recorder's fee.

Documents for recording--page, defined--size of type or print--signature requirements--recorder's fee.

59.310. 1. The county recorder of deeds may refuse any document presented for recording that does not meet the following requirements:

(1) The document shall consist of one or more individual pages printed only on one side and not permanently bound nor in a continuous form. The document shall not have any attachment stapled or otherwise affixed to any page except as necessary to comply with statutory requirements, provided that a document may be stapled together for presentation for recording; a label that is firmly attached with a bar code or return address may be accepted for recording;

(2) The size of print or type shall not be smaller than eight-point type and shall be in black or dark ink. Should any document presented for recording contain type smaller than eight-point type, such document shall be accompanied by an exact typewritten copy not smaller than eight-point type to be recorded contemporaneously as additional pages of the document;

(3) The document must be of sufficient legibility to produce a clear and legible reproduction thereof. Should any document not be of sufficient legibility to produce a clear and legible reproduction, such document shall be accompanied by an exact typewritten copy not smaller than eight-point type to be recorded contemporaneously as additional pages of the document;

(4) The document shall be on white paper or light-colored of not less than twenty-pound weight without watermarks or other visible inclusions, except for plats and surveys, which may be on materials such as Mylar or velum. All text within the document shall be of sufficient color and clarity to ensure that when the text is reproduced from record, it shall be readable;

(5) All signatures on a document shall be in black or dark ink, such that such signatures shall be of sufficient color and clarity to ensure that when the text is reproduced from record, it shall be readable, and shall have the corresponding name typed, printed or stamped underneath said signature. The typing or printing of any name or the applying of an embossed or inked stamp shall not cover or otherwise materially interfere with any part of the document except where provided for by law;

(6) The documents shall have a top margin of at least three inches of vertical space from left to right, to be reserved for the recorder of deeds' certification and use. All other margins on the document shall be a minimum of three-fourths of one inch on all sides. Nonessential information such as form numbers, page numbers or customer notations may be placed in the margin. A document may be recorded if a minor portion of a seal or incidental writing extends beyond the margins. The recorder of deeds will not incur any liability for not showing any seal or information that extends beyond the margins of the permanent archival record.

2. Every document containing any of the items listed in this subsection that is presented for recording, except plats and surveys, shall have such information on the first page below the three-inch horizontal margin:

(1) The title of the document;

(2) The date of the document;

(3) All grantors' names;

(4) All grantees' names;

(5) Any statutory addresses;

(6) The legal description of the property; and

(7) Reference book and pages for statutory requirements, if applicable.

If there is not sufficient room on the first page for all of the information required by this subsection, the page reference within the document where the information is set out shall be stated on the first page.

3. From January 1, 2002, documents which do not meet the requirements set forth in this section may be recorded for an additional fee of twenty-five dollars, which shall be deposited in the recorders' fund established pursuant to subsection 1 of section 59.319.

4. Documents which are exempt from format requirements and which the recorder of deeds may record include the following:

(1) Documents which were signed prior to January 1, 2002;

(2) Military separation papers;

(3) Documents executed outside the United States;

(4) Certified copies of documents, including birth and death certificates;

(5) Any document where one of the original parties is deceased or otherwise incapacitated; and

(6) Judgments or other documents formatted to meet court requirements.

5. Any document rejected by a recorder of deeds shall be returned to the preparer or presenter accompanied by an explanation of the reason it could not be recorded.

6. Recorders of deeds shall be allowed fees for their services as follows:

(1) For recording every deed or instrument: five dollars for the first page and three dollars for each page thereafter except for plats and surveys;

(2) For copying or reproducing any recorded instrument, except surveys and plats: a fee not to exceed two dollars for the first page and one dollar for each page thereafter;

(3) For every certificate and seal, except when recording an instrument: one dollar;

(4) For recording a plat or survey of a subdivision, outlets or condominiums: twenty-five dollars for each sheet of drawings or calculations based on a size not to exceed twenty-four inches in width by eighteen inches in height. For recording a survey of one or more tracts: five dollars for each sheet of drawings or calculations based on a size not to exceed twenty-four inches in width by eighteen inches in height. Any plat or survey larger than eighteen inches by twenty-four inches shall be counted as an additional sheet for each additional eighteen inches by twenty-four inches, or fraction thereof, plus five dollars per page of other material;

(5) For copying a plat or survey of one or more tracts: a fee not to exceed five dollars for each sheet of drawings and calculations not larger than twenty-four inches in width and eighteen inches in height and one dollar for each page of other material;

(6) For a document which releases or assigns more than one item: five dollars for each item beyond one released or assigned in addition to any other charges which may apply;

(7) For every certified copy of a marriage license or application for a marriage license: two dollars;

(8) For duplicate copies of the records in a medium other than paper, the recorder of deeds shall set a reasonable fee not to exceed the costs associated with document search and duplication; and

(9) For all other use of equipment, personnel services and office facilities, the recorder of deeds may set a reasonable fee.

(RSMo 1939 § 13426, A.L. 1951 p. 396, A.L. 1977 S.B. 112, A.L. 1981 S.B. 348, A.L. 1985 H.B. 320, A.L. 2001 H.B. 606 merged with S.B. 515)

Prior revisions: 1929 § 11804; 1919 § 11012; 1909 § 10715

Effective 1-01-02



Section 59.313 Recorder's fees (St. Louis City)--page, defined--size of type or print--signature requirements.

Recorder's fees (St. Louis City)--page, defined--size of type or print--signature requirements.

59.313. 1. The recorder of deeds in a city not within a county may refuse any document presented for recording that does not meet the following requirements:

(1) The document shall consist of one or more individual pages not permanently bound nor in a continuous form. The document shall not have any attachment stapled or otherwise affixed to any page except as necessary to comply with statutory requirements, provided that a document may be stapled together for presentation for recording; a label that is firmly attached with a bar code or return address may be accepted for recording;

(2) The size of print or type shall not be smaller than eight-point type and shall be in black or dark ink. Should any document presented for recording contain type smaller than eight-point type, such document shall be accompanied by an exact typewritten copy not smaller than eight-point type to be recorded contemporaneously as additional pages of the document;

(3) The document must be of sufficient legibility to produce a clear and legible reproduction thereof. Should any document not be of sufficient legibility to produce a clear and legible reproduction, such document shall be accompanied by an exact typewritten copy not smaller than eight-point type to be recorded contemporaneously as additional pages of the document;

(4) The document shall be on white or light-colored paper of not less than twenty-pound weight without watermarks or other visible inclusions, except for plats and surveys, which may be on materials such as Mylar or velum. All text within the document shall be of sufficient color and clarity to ensure that when the text is reproduced from record, it shall be readable;

(5) All signatures on a document shall be in black or dark ink, such that such signatures shall be of sufficient color and clarity to ensure that when the text is reproduced from record, it shall be readable, and shall have the corresponding name typed, printed or stamped underneath said signature. The typing or printing of any name or the applying of an embossed or inked stamp shall not cover or otherwise materially interfere with any part of the document, except where provided for by law;

(6) Every document, except plats and surveys, shall have a top margin of at least three inches of vertical space from left to right, to be reserved for the recorder of deeds' certification and use. All other margins on the document shall be a minimum of three-fourths of one inch on all sides. Nonessential information such as form numbers, page numbers or customer notations may be placed in the margin. A document may be recorded if a minor portion of a seal or incidental writing extends beyond the margins. The recorder of deeds will not incur any liability for not showing any seal or information that extends beyond the margins of the permanent archival record.

2. Every document containing any of the items listed in this subsection that is presented for recording, except plats and surveys, shall have such information on the first page below the three-inch horizontal line:

(1) The title of the document;

(2) The date of the document;

(3) All grantors' names;

(4) All grantees' names;

(5) Any statutory addresses;

(6) The legal description or descriptions of the property; and

(7) Reference book and page for statutory requirements, if applicable.

If there is not sufficient room on the first page for all the required information, the page reference within the document where the information is set out shall be placed on the first page.

3. From January 1, 2002, documents which do not meet the requirements set forth in this section may be recorded for an additional fee of twenty-five dollars, which shall be deposited in the recorders' fund established pursuant to subsection 1 of section 59.319.

4. Documents which are exempt from format requirements and which the recorder of deeds may record include the following:

(1) Documents which were signed prior to January 1, 2002;

(2) Military separation papers;

(3) Documents executed outside the United States;

(4) Certified copies of documents, including birth and death certificates;

(5) Any document where one of the original parties is deceased or otherwise incapacitated; and

(6) Judgments or other documents formatted to meet court requirements.

5. Any document rejected by a recorder of deeds shall be returned to the preparer or presenter accompanied by an explanation of the reason it could not be recorded.

6. Recorders of deeds shall be allowed fees for their services as follows:

(1) For recording every deed or instrument: ten dollars for the first page and five dollars for each page thereafter;

(2) For copying or reproducing any recorded instrument, except surveys and plats: three dollars for the first page and two dollars for each page thereafter;

(3) For every certificate and seal, except when recording an instrument: two dollars;

(4) For recording a plat or survey of a subdivision, outlots or condominiums: forty-four dollars for each sheet of drawings and calculations based on a size of not to exceed twenty-four inches in width by eighteen inches in height, plus ten dollars for each page of other materials;

(5) For recording a survey of one tract of land, in the form of one sheet not to exceed twenty-four inches in width by eighteen inches in height: eight dollars;

(6) For copying a plat or survey: eight dollars for each page;

(7) For every certified copy of a marriage license or application for a marriage license: five dollars;

(8) For releasing on the margin: eight dollars for each item released;

(9) For a document which releases or assigns more than one item: seven dollars and fifty cents for each item beyond one released or assigned in addition to any other charges which may apply; and

(10) For duplicate reels of microfilm: thirty dollars each.

For all other use of equipment, personnel services and office space the recorder of deeds shall set attendant fees.

(L. 1959 S.B. 26 § 1, A.L. 1984 S.B. 446, A.L. 1990 H.B. 1716, A.L. 1994 S.B. 567, A.L. 2001 H.B. 606 merged with S.B. 515)

Effective 1-01-02



Section 59.318 Donation for homeless, recording of certain instruments (Jackson County).

Donation for homeless, recording of certain instruments (Jackson County).

59.318. A donation of one dollar may be collected by the recorder of deeds for any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, over and above any fees required by law, when any instruments specified in subdivisions (3) and (5) of section 59.330 are recorded. The donations collected for the recorded instrument shall be forwarded monthly by the recorder of deeds to the county treasurer, and the donations so forwarded shall be deposited by the county treasurer into the housing resource commission fund to assist homeless families and provide financial assistance to organizations addressing homelessness in the county. The recorder shall provide a check-off box for such donation on the application form.

(L. 2010 H.B. 1643)



Section 59.319 User fee and an additional fee required to record--collection, deposit, distribution, use of--state treasurer, commissioner of administration, secretary of state, duties.

User fee and an additional fee required to record--collection, deposit, distribution, use of--state treasurer, commissioner of administration, secretary of state, duties.

59.319. 1. A user fee of four dollars shall be charged and collected by every recorder in this state, over and above any other fees required by law, as a condition precedent to the recording of any instrument. The state portion of the fee shall be forwarded monthly by each recorder of deeds to the state director of revenue, and the fees so forwarded shall be deposited by the director in the state treasury. Two dollars of such fee shall be retained by the recorder and deposited in a recorder's fund and not in county general revenue for record storage, microfilming, and preservation, including anything necessarily pertaining thereto. The recorder's funds shall be kept in a special fund by the treasurer and shall be budgeted and expended at the direction of the recorder and shall not be used to substitute for or subsidize any allocation of general revenue for the operation of the recorder's office without the express consent of the recorder. The recorder's fund may be audited by the appropriate auditing agency, and any unexpended balance shall be left in the fund to accumulate from year to year with interest.

2. An additional fee of three dollars shall be charged and collected by every recorder in this state, over and above any other fees required by law, as a condition precedent to the recording of any instruments specified in subdivisions (1) and (2) of section 59.330. The fees collected from this additional three dollars per recorded instrument shall be forwarded monthly by each recorder of deeds to the state director of revenue, and the fees so forwarded shall be deposited by the director in the state treasury.

3. The state treasurer and the commissioner of administration shall establish an appropriate account within the state treasury and in accordance with the state's accounting methods. Any receipt required by this section to be deposited in the state treasury shall be credited as follows:

(1) The amount of one dollar for each fee collected under subsection 1 of this section shall be paid to the state treasurer and credited to the "Missouri Land Survey Fund" which is hereby created to be utilized for the purposes of sections 60.510 to 60.620 and section 60.670. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Any funds previously collected by the state treasurer to be utilized for the purposes of sections 60.510 to 60.620 and section 60.670 shall transfer to the Missouri land survey fund. Any portion of the fund not immediately needed for the purposes authorized shall be invested by the state treasurer as provided by the constitution and laws of this state. All income, interest, and moneys earned from such investments shall be deposited in the Missouri land survey fund. Any unexpended balance in the fund at the end of the fiscal year is exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund;

(2) The amount of one dollar for each fee collected under subsection 1 of this section to an account to be utilized by the secretary of state for additional preservation of local records; and

(3) The amount of three dollars collected under subsection 2 of this section into the Missouri housing trust fund as designated in section 215.034.

(L. 1969 p. 123 § 17, A.L. 1985 H.B. 320, A.L. 1989 H.B. 786, A.L. 1994 H.B. 1745, A.L. 2012 H.B. 1251)

CROSS REFERENCE:

Recorder's funds may be used for matching funds requirements for grants for preservation of local records, 109.221



Section 59.320 Fee to be paid before record made, exceptions.

Fee to be paid before record made, exceptions.

59.320. The recorder shall not be bound to make any record for which a fee may be allowed by law other than records made for a political subdivision of this state, unless such fee shall have been paid or tendered by the party requiring the record to be made. The recorder may make records for political subdivisions of this state or any officer thereof without payment or tender of payment prior to the making of the record and may bill the political subdivision on a monthly basis for fees due for the making of such records.

(RSMo 1939 § 13185, A.L. 1986 H.B. 931)

Prior revisions: 1929 § 11566; 1919 § 10589; 1909 § 10402



Section 59.321 One dollar filing fee required, used for county employees' retirement system or general revenue account.

One dollar filing fee required, used for county employees' retirement system or general revenue account.

59.321. In addition to any other fee, the recorder of deeds in all counties and any city not within a county shall collect one dollar on all documents or instruments that are recorded. The recorder of deeds in all counties, except in counties with a charter form of government and any city not within a county, shall forward the fee to the county employees' retirement system pursuant to section 50.1190, provided, however, that the recorder of deeds in any county with a charter form of government and any city not within a county whose employees are not members of the county employees' retirement system shall deposit the fee to the general revenue of that county or city not within a county. The provisions of this section shall become effective September 1, 2003.

(L. 2003 H.B. 221 merged with S.B. 346)

Effective 9-01-03



Section 59.330 What shall be recorded--legal description required, when--validity.

What shall be recorded--legal description required, when--validity.

59.330. 1. It shall be the duty of recorders to record:

(1) All deeds, mortgages, conveyances, deeds of trust, assignments, bonds, covenants, defeasances, or other instruments of writing, of or concerning any lands and tenements, or goods and chattels, which shall be proved or acknowledged, and authorized to be recorded in their offices;

(2) All papers and documents found in their respective offices, of and concerning lands and tenements, or goods and chattels, and which were received from the Spanish and French authorities at the change of government;

(3) All marriage contracts and certificates of marriage;

(4) All commissions and official bonds required by law to be recorded in their offices;

(5) All written statements furnished to him for record, showing the sex and date of birth of any child or children, the name, business and residence of the father and maiden name of the mother of such child or children.

2. All deeds, mortgages, conveyances, deeds of trust, assignments, bonds, covenants or defeasances, except supplemental indentures of utility companies and rural electric cooperatives, must contain a legal description of the lands affected. All deeds, except deeds of easement or right-of-way conveying any lands or tenements must contain a mailing address of one of the grantees named in the instrument. The recorder of deeds shall not record such instrument absent such address or legal description; provided, however, that the statutory constructive notice or the validity of the instrument shall not be affected by the absence of the address or the absence of the legal description.

(RSMo 1939 § 13161, A.L. 1963 p. 115, A.L. 1985 H.B. 210, A.L. 1989 H.B. 786, A.L. 1990 H.B. 1190, A.L. 1997 S.B. 164, A.L. 2003 S.B. 383)

Prior revisions: 1929 § 11543; 1919 § 10568; 1909 § 10381



Section 59.331 Certain personal identifying information not to be included in certain documents for recording, exceptions.

Certain personal identifying information not to be included in certain documents for recording, exceptions.

59.331. The preparer of a document shall not include an individual's sensitive personal identifying information in a document that is prepared and presented for recording in the office of the recorder of deeds. "Sensitive personal identifying information" includes federal Social Security numbers, bank account numbers, and credit card account numbers. This section does not apply to state or federal tax liens, military separation or discharge papers, and other documents required by law to contain such information that are filed or recorded in the office of the recorder of deeds. Should any person's sensitive personal identifying information appear on any document prepared or submitted for recording, the preparer, submitter, or anyone in an agency relationship with the person may redact, remove, or delete the sensitive personal identifying information before submission to the recorder of deeds. Any such redaction, removal, or deletion shall not in any way affect the legal status of the transaction described in the document. The recorder of deeds shall not alter or modify any document in the official record except as otherwise provided by law.

(L. 2004 H.B. 795, et al., A.L. 2006 S.B. 932)



Section 59.332 Redaction or removal of sensitive personal identifying information permitted, when, procedure (Jackson County)

Redaction or removal of sensitive personal identifying information permitted, when, procedure (Jackson County)

59.332. 1. Should any sensitive personal identifying information, as defined in section 59.331, appear in any record or image viewable on any publicly available internet website maintained or sponsored by a recorder of deeds, any person may apply to the recorder of deeds for redaction or removal of that sensitive personal identifying information. Any such application shall be made in writing, signed by the applicant, his or her attorney, or legal guardian, and shall specifically identify the document or documents containing the sensitive personal identifying information. The application shall be accompanied by a legible copy of each recorded document affected by the application, upon which the sensitive personal identifying information that is to be redacted is highlighted or otherwise indicated. Upon receipt of an application submitted in compliance with this section, the recorder of deeds may redact or remove the affected document from the records viewable on the publicly available internet website.

2. The provisions of this section shall only apply to any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants.

(L. 2006 S.B. 932)



Section 59.335 Bankruptcy, certified copies of papers to be recorded--fees.

Bankruptcy, certified copies of papers to be recorded--fees.

59.335. Any recorder of deeds shall receive for record and record any certified copy of any matter in reference to bankruptcy which any act of Congress of the United States may provide for as being necessary to be filed in the county or counties wherein lands of a bankrupt are situated in order to be notice of said bankruptcy. Such certified copy shall be recorded in the record of deeds and indexed in the general index of deeds in the name of the bankrupt, as grantor, and in the name of the trustee in bankruptcy or receiver, if any, as grantee. The recorder of deeds shall charge and collect the same fee for recording such certified copy as is provided by law for recording a deed of the same length.

(L. 1951 p. 367)



Section 59.340 Records to be recorded in separate books by classes.

Records to be recorded in separate books by classes.

59.340. The several classes of instruments of writing mentioned in the several subdivisions of section 59.330 shall be recorded in separate books, according to their classification therein.

(RSMo 1939 § 13162)

Prior revisions: 1929 § 11544; 1919 § 10569; 1909 § 10382



Section 59.350 Conveyances of personal property recorded, how.

Conveyances of personal property recorded, how.

59.350. Instruments in writing, conveying chattels or personal property alone, which by any law of this state are required to be recorded or admitted of record in any recorder's office in this state, shall be recorded in a series of volumes separate from those used for recording conveyances of real estate.

(RSMo 1939 § 13163)

Prior revisions: 1929 § 11545; 1919 § 10570; 1909 § 10383



Section 59.380 Land patents recorded.

Land patents recorded.

59.380. All patents for lands lying within the state of Missouri, granted to any person or persons by the President of the United States or the governor of this state, may be recorded in the office of the recorder of the county in which the lands are situated; and the recorder shall be allowed the same fees for recording such patents as are allowed by law for recording deeds or other instruments of writing.

(RSMo 1939 § 13171)

Prior revisions: 1929 § 11552; 1919 § 10577; 1909 § 10390



Section 59.390 Copies of land patents received in evidence.

Copies of land patents received in evidence.

59.390. All copies of patents so recorded, or which may have been heretofore recorded, duly certified by the recorder, under his official seal, shall be received in all courts in this state as prima facie evidence of the contents of such patents.

(RSMo 1939 § 13172)

Prior revisions: 1929 § 11553; 1919 § 10578; 1909 § 10391



Section 59.400 Manner of recording.

Manner of recording.

59.400. The recorder shall record, without delay, every deed, mortgage, conveyance, deed of trust, bond, commission or other writing delivered to him for record, with the acknowledgment, proofs and certificates written on or under the same, with the plats, surveys, schedules and other papers therein referred to, and thereto annexed, in the order of time when the same shall have been delivered for record, by writing them word for word, in a fair hand, noting all interlineations and erasures and words visibly written on erasures, and noting the day and time of the day, month and year, when the instrument so recorded was delivered to him, or brought to his office for record; and the same shall be considered as recorded from the time it was so delivered.

(RSMo 1939 § 13165, A.L. 1994 H.B. 1528)

Prior revisions: 1929 § 11547; 1919 § 10572; 1909 § 10385



Section 59.410 Photographic copies deemed recording--to be bound.

Photographic copies deemed recording--to be bound.

59.410. Wherever the statutes require deeds, mortgages, conveyances, deeds of trust, bonds, covenants, documents, marriage contracts, certificates of marriage, commissions, official bonds, statements, records, plats, surveys, schedules, papers, patents, or other instruments of writing to be recorded, the making of photographic copies of such deeds or other instruments of writing shall be deemed recording within the meaning of this chapter. Such photographic copies shall be bound, paged and indexed wherever it is so provided for deeds or other instruments recorded by hand, and such photographic copies when bound together shall be deemed record books within the meaning of this chapter.

(RSMo 1939 § 13188)

Prior revisions: 1929 § 11569; 1919 § 10592

CROSS REFERENCE:

Photographic copies of records, deemed transcribing, 109.100



Section 59.420 Manner of recording (first class counties and certain cities).

Manner of recording (first class counties and certain cities).

59.420. In all cities in this state which now have or which may hereafter have or contain six hundred thousand inhabitants or more and in all counties in class one, the recorder shall record, without delay, every deed, mortgage, conveyance, deed of trust, bond, commission or other writing delivered to him for record, with the acknowledgment, proofs and certificates written on or under the same, by writing them, word for word, in a fair hand, or by typewriting them or by photostating them, noting at the foot of such record all interlineations and erasures, and the words visibly written on erasures, and noting, at the foot of the record, the day and time of the day, month and year when the instrument so recorded was delivered to him, or brought to his office for record; and the same shall be considered as recorded from the time it was so delivered. Except when otherwise provided by law it shall be the duty of the recorder to deliver to the person holding his receipt therefor every instrument so recorded within sixty days from the date upon which it was presented for recording.

(RSMo 1939 § 13166, A.L. 1945 p. 1426)



Section 59.430 Certificate on instrument recorded.

Certificate on instrument recorded.

59.430. The recorder shall certify, on or under such deed, mortgage, conveyance, deed of trust, bond, commission or other instrument, so recorded, the day and time of the day, month and year, when he received it, and the book and page or pages of the book in which it is recorded, and, when recorded, deliver it to the party or his order.

(RSMo 1939 § 13167)

Prior revisions: 1929 § 11548; 1919 § 10573; 1909 § 10386



Section 59.440 Abstract and index of deeds.

Abstract and index of deeds.

59.440. The recorder of each county in this state shall keep in his office a well-bound book or books, to be known as "The Abstract and Index of Deeds", which shall have appropriate columns properly ruled and headed for each of the following items, namely: Names of grantors and grantees, date of instrument, date of filing instrument for record, nature of instrument, book and page where recorded, description of land conveyed or affected; said books shall be divided into two equal parts, the front part to be alphabetically arranged for the names of grantors, and the back part to be alphabetically arranged for the names of grantees.

(RSMo 1939 § 13164)

Prior revisions: 1929 § 11546; 1919 § 10571; 1909 § 10384



Section 59.450 Index to marriage contracts and certificates.

Index to marriage contracts and certificates.

59.450. The recorder shall, in like manner, make, keep and preserve a similar index to all the books of record in his office wherein marriage contracts and certificates of marriages are recorded.

(RSMo 1939 § 13169)

Prior revisions: 1929 § 11550; 1919 § 10575; 1909 § 10388



Section 59.460 Index to officers' commissions and bonds.

Index to officers' commissions and bonds.

59.460. He shall, in like manner, make, keep and preserve a similar index to all the books of record wherein commissions and office bonds are recorded, containing the names of the officers appointed, and of the obligee and obligators in any bond recorded.

(RSMo 1939 § 13170)

Prior revisions: 1929 § 11551; 1919 § 10576; 1909 § 10389



Section 59.470 Index to instruments on file.

Index to instruments on file.

59.470. When any instrument of writing conveying or affecting real estate authorized by law to be recorded shall be filed in the recorder's office for record, the recorder shall enter the same in the names of the grantors and grantees in both parts of the abstract and index of deeds, filling each appropriate column with the several items contained in such instrument in alphabetical order, in the names of the grantors and grantees; and if the instrument be made by the sheriff, in the name of the sheriff, and the defendant in the execution, or of the person whose land is sold, and of the grantee; and if made by an executor or administrator, in the name of the executor or administrator, and of the testator or intestate, and of the grantee; and if by attorney, in the name of such attorney and of his constituent and of the grantee; and if by a commissioner, in the name of such commissioner, and of the person whose land is sold, and of the grantee.

(RSMo 1939 § 13168)

Prior revisions: 1929 § 11549; 1919 § 10574; 1909 § 10387



Section 59.480 Recording of discharges from Armed Forces--definitions--duties of recorders--certain discharge records open records--disclosure of records, when.

Recording of discharges from Armed Forces--definitions--duties of recorders--certain discharge records open records--disclosure of records, when.

59.480. 1. As used in this section, unless the context clearly indicates otherwise, the following terms mean:

(1) "Authorized party", any of the following:

(a) The person who is the subject of the document;

(b) The representative of a person who is the subject of the document or the agent of a person who is the subject of the document, including but not limited to, relatives, attorneys, attorneys in fact, conservators, guardians, and funeral directors; and who has authorization in writing from the person who is the subject of the document, the spouse of the person who is the subject of the document, a relative who is the next of kin of the person who is the subject of the document, a court, in order to represent the person who is the subject of the document or the executor of the person who was the subject of the document who is acting on behalf of the deceased subject of the document;

(c) Government agencies, including courts, that have an interest in assisting the subject of the document or in assisting the beneficiaries of the deceased subject of the document in obtaining a benefit;

(2) "Military discharge document", a discharge, separation notice, certificate of service, report of transfer or discharge, or any other notice or document which is evidence of severance or transfer from military service and which contains a service record from the Armed Forces of the United States, or any document that purports to represent a notice of separation from or service in any Armed Forces of the United States or any state, including but not limited to the Department of Defense form DD 214;

(3) "Recorder of deeds", the recorder of deeds in those counties where separate and the circuit clerk and ex officio recorder of deeds in those counties where the offices are combined.

2. Military discharge documents shall be accepted for filing by the recorder of deeds in all counties and the city of St. Louis in this state without any fee or compensation therefor.

3. The recorder of deeds may refuse to accept any military discharge document that:

(1) Is not an original or does not contain an original signature of an officer of the Armed Forces of the United States or a federal or state agency;

(2) Is not a certified copy from an agency of the federal or state government; or

(3) Appears to have alterations or erasures.

4. On or after August 28, 2004, the recorder of deeds shall:

(1) Maintain and make available to the public in its office an index containing only the name of the subject of a military discharge document;

(2) Maintain a separate index from publicly available information that contains only:

(a) The name of the subject of a military discharge document; and

(b) The location of the image of the military discharge document;

(3) Maintain the images of all military discharge documents separately from all other publicly available filed or recorded document images.

5. As part of any remote access system, the recorder of deeds shall not make available the location of the image or the image of the military discharge document.

6. Images of a military discharge document or copies thereof shall only be made available to an authorized party by submitting a notarized request form to the recorder of deeds. The recorder of deeds shall not receive a fee or compensation for a certified or uncertified copy of the military discharge document and shall not charge a notary fee for notarizing such request form.

7. All images of military discharge records older than seventy-five years are deemed principally of historical or genealogical interest, and shall be open records.

8. Prior to August 28, 2004, the Recorders Association of Missouri shall adopt a request form and any rules necessary to implement the provisions of this section. The recorder of deeds in all counties and the city of St. Louis shall use and furnish the forms adopted by the Recorders Association of Missouri and comply with the rules adopted by the Recorders Association of Missouri.

9. A request form that contains more than one military discharge document shall not be accepted by the recorder of deeds.

10. The recorder of deeds shall keep all completed request forms for a period of at least five years and such forms shall be made available only to an authorized party in accordance with the provisions of this section.

11. In the event that military discharge documents, prior to August 28, 2004, have been commingled, and to the extent possible, a recorder of deeds may choose to enact the provisions of this section regarding the indexes and images.

12. On or after August 28, 2004, military discharge documents kept pursuant to this section shall not be reproduced or used in whole or in part for any commercial or speculative purposes.

13. Any individual, agency, or court which obtains information pursuant to this section shall not disseminate or disclose such information or any part thereof except as authorized in this section or otherwise by law.

14. The recorder of deeds shall not be liable for any damages that may result from good faith compliance with the provisions of this section.

(L. 1943 p. 643 § 15077A, A.L. 1973 H.B. 772, A.L. 2003 S.B. 61 merged with S.B. 325, A.L. 2004 H.B. 1634)



Section 59.510 Certified copy of deeds for land in different counties to be recorded, when.

Certified copy of deeds for land in different counties to be recorded, when.

59.510. Whenever any deed or other instrument of writing, conveying or affecting real estate situate in two or more counties in this state, has been or shall be duly recorded in any one of said counties, or where any new county heretofore has been or may hereafter be erected and organized, and such real estate or any part thereof shall be situate within such newly organized county, and the deed or other instrument of writing conveying or affecting such real estate has been or may be duly recorded in the county or counties from which such newly organized county has been or shall be taken, any person interested therein may procure from the recorder of deeds of such county a duly certified copy of such record, with his seal of office thereto affixed, and cause such certified copy, together with the certificate thereof, to be recorded in any other county where such real estate may be situated, in the same manner as the original instrument is or may be by law required to be recorded.

(RSMo 1939 § 13175)

Prior revisions: 1929 § 11556; 1919 § 10579; 1909 § 10392



Section 59.520 Certified copy of record notice to purchasers.

Certified copy of record notice to purchasers.

59.520. The record of such copy and certificate shall, after the same has been duly made, thereafter impart notice to all persons of the contents of such record and of the original instrument from which such record has been made, and all subsequent purchasers and mortgagees shall be deemed to purchase with notice thereof; but this section shall not be so construed as to affect or impair in any wise the notice which the original record of such deed or other instrument of writing may have imparted or may hereafter impart of the contents of such original record.

(RSMo 1939 § 13176)

Prior revisions: 1929 § 11557; 1919 § 10580; 1909 § 10393



Section 59.530 Force and effect of certified copy.

Force and effect of certified copy.

59.530. After such certified copy of such record, together with the certificate thereof, shall have been duly recorded as aforesaid, copies thereof, duly certified by the recorder of the proper county, with his seal of office thereto affixed, shall be received in evidence in the same manner and shall have the same force and effect as by law is or may be given to copies of the record of other deeds and instruments of writing affecting real estate which have been or may be hereafter duly recorded in the county in which such real estate is situated.

(RSMo 1939 § 13177)

Prior revisions: 1929 § 11558; 1919 § 10581; 1909 § 10394



Section 59.540 United States land patents.

United States land patents.

59.540. It shall be the duty of the register of the United States land office of the state of Missouri, and he is hereby required, immediately after this section shall take effect, to forward by some convenient and safe means to the recorder of deeds in the various counties, and in the city of St. Louis, Missouri, all government land patents now on file or which may hereafter be filed in said office, affecting the title to any real estate in said counties or city, noting on the records of said office the disposition of such patents and the date when the same was forwarded.

(RSMo 1939 § 13173)

Prior revision: 1929 § 11554



Section 59.550 United States land patents--duties of recorders.

United States land patents--duties of recorders.

59.550. It shall be the duty of the various recorders of this state to receive and receipt for such patents as may be forwarded to them by the register of the United States land office, and to list and preserve the same in their office until such time as they may be withdrawn on application of the owner of the property described in such patent; provided, that nothing in sections 59.540 and 59.550 shall prevent any person from having any patent withdrawn and recorded in such office upon payment to the recorder of the necessary recording fee.

(RSMo 1939 § 13174)

Prior revision: 1929 § 11555



Section 59.560 New abstract and index of deeds, when made--fee.

New abstract and index of deeds, when made--fee.

59.560. When the county commission of any county in this state shall consider it necessary to provide a new abstract and index of deeds for the recorder's office of such county, in conformity to the provisions of this chapter, such commission may, by an order duly entered of record, direct the same to be done by the recorder or some other competent person, and when any such abstract and index shall become so worn and defaced as to be illegible, such commission shall, by order as aforesaid, direct the recorder or some other competent person to copy the same in a suitable book; the person making the new abstract and index shall be entitled to a fee of eight cents for each instrument entered in both parts of such abstract and index, and the person copying such abstract and index shall be allowed a fee of ten cents for every hundred words and figures, all of said fees to be paid out of the county treasury.

(RSMo 1939 § 13182)

Prior revisions: 1929 § 11563; 1919 § 10586; 1909 § 10399



Section 59.563 Electronic format for documents may be established.

Electronic format for documents may be established.

59.563. The recorder of deeds in any municipality or county of this state may establish an electronic format for the recording or filing of documents which such recorder has a constitutional or statutory duty to maintain. Such documents may be recorded, filed, transmitted, stored and maintained in an electronic format as prescribed by the recorder of deeds of any municipality or county. No document presented pursuant to this section shall be required to be submitted in duplicate. Nothing in this section shall require any recorder of deeds to establish, accept or transmit any document in an electronic format.

(L. 1999 H.B. 795 § 1)



Section 59.565 Electronically transmitted signature valid, when.

Electronically transmitted signature valid, when.

59.565. 1. Any statutory requirement that a document be signed by any person shall be satisfied by an electronically transmitted signature that is:

(1) Unique to the person signing;

(2) Capable of verification;

(3) Under the sole control of the person signing;

(4) Linked to the document in such a manner that if data is changed, the signature is invalidated; and

(5) Intended by the person signing to have the same force and effect as a manual signature; provided that, the recorder of deeds has a security procedure in place so that the electronically transmitted signature is verified to detect forgeries and errors in transmissions, and a procedure to ensure that such signature was intended to be placed on such document by the authorized signer. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, call back procedures, or similar security devices. Comparison of a signature on a document with an authorized specimen signature shall not by itself be security procedure.

2. The execution of any document with a properly authenticated digital signature and acknowledgment pursuant to this section constitutes an affirmation, under penalty of perjury, that the facts stated in such document are true and that such person or persons are duly authorized to execute such document.

(L. 1999 H.B. 795 § 2)



Section 59.567 Fees, collection procedure.

Fees, collection procedure.

59.567. The recorder of deeds in any municipality or county may establish a new revenue collection procedure of prepaid accounts for the payment of required recording or filing fees, including but not limited to the acceptance of credit or debit cards for such purpose. No person establishing an account pursuant to this section shall be entitled to payment of any interest on such account. Funds in prepayment accounts shall be refundable upon written order of the authorized party designated to transfer moneys from such account.

(L. 1999 H.B. 795 § 3)



Section 59.570 Records rebound, when.

Records rebound, when.

59.570. When the county commission of any county in this state shall deem it necessary, it shall have power to order any of the books or records in or belonging to the office of recorder of deeds of such county to be rebound, and to allow a reasonable compensation therefor, to be paid out of the county treasury.

(RSMo 1939 § 3635)

Prior revisions: 1929 § 3245; 1919 § 10607; 1909 § 10418



Section 59.580 Records transcribed, when.

Records transcribed, when.

59.580. When any of the books or records in or belonging to the office of recorder of deeds in any county are obliterated, torn, or in a ruinous condition, or when the writing in any such book or record is from any cause becoming so obscured, defaced or faded as to endanger its legibility, the county commission of any such county shall, by its proper order duly entered of record, direct the recorder of deeds to transcribe any such book or record in a new and suitable book, or in new and suitable books, to be provided by the county commission.

(RSMo 1939 § 3636)

Prior revisions: 1929 § 3246; 1919 § 10608; 1909 § 10419



Section 59.590 New record books--designation--certification--validity.

New record books--designation--certification--validity.

59.590. Such new book or books shall be designated by the same letter or letters or the same figure or figures as that from which the transcript is to be made; and the recorder shall, at the end of every such new book containing such transcript, certify, under his hand and seal of office, that the same has been truly copied from the book or record of the corresponding letter or letters or figure or figures of his office, after which any book or record containing any such transcript, or copy therefrom duly certified, shall be entitled to the same faith and credit to which the book or record transcribed was entitled.

(RSMo 1939 § 3637)

Prior revisions: 1929 § 3247; 1919 § 10609; 1909 § 10420



Section 59.605 Recorder to furnish assessor with list of mortgages and deeds of trust (second and certain third class counties).

Recorder to furnish assessor with list of mortgages and deeds of trust (second and certain third class counties).

59.605. It shall be the duty of the recorder of deeds in each county of the second class and the recorder of deeds in each county of the third class wherein the office is separate from the office of circuit clerk to furnish the assessor, on or before the fifteenth day of each month, a list of all real estate mortgages or deeds of trust recorded during the preceding month. The list shall contain the name of the grantor, a brief description of the real estate and the amount of the mortgage or deed of trust.

(L. 1975 S.B. 70 § 1)



Section 59.610 Rerecording of conveyances--when--by whom.

Rerecording of conveyances--when--by whom.

59.610. In all counties of this state in which the records of deeds have been or shall hereafter be destroyed by fire or otherwise, it shall be lawful for the recorder of deeds to employ a suitable person to rerecord all conveyances that have been recorded, together with the certificate of record thereof.

(RSMo 1939 § 3646)

Prior revisions: 1929 § 3256; 1919 § 10618; 1909 § 10429

CROSS REFERENCE:

Rerecording destroyed marriage records, 451.210



Section 59.620 Rerecording--free of charge, when.

Rerecording--free of charge, when.

59.620. Such conveyances as have been spread of record, together with the certificate of record thereof, shall be rerecorded free of charge to the holders thereof, provided the same be offered for record within five years after the destruction of the record.

(RSMo 1939 § 3647)

Prior revisions: 1929 § 3257; 1919 § 10619; 1909 § 10430



Section 59.630 Compensation for rerecording copyist.

Compensation for rerecording copyist.

59.630. The person employed as provided by section 59.610 shall receive such compensation as the county commission shall deem reasonable, not to exceed eight hundred dollars per annum, to be paid out of the county treasury, so long as his services may be required.

(RSMo 1939 § 3648)

Prior revisions: 1929 § 3258; 1919 § 10620; 1909 § 10431



Section 59.640 Rerecorded conveyances admissible in evidence.

Rerecorded conveyances admissible in evidence.

59.640. The record of such rerecorded conveyances shall impart notice to the same extent and shall be admissible in evidence with like effect as the original record.

(RSMo 1939 § 3649)

Prior revisions: 1929 § 3259; 1919 § 10621; 1909 § 10432



Section 59.650 Neglect of duty--liability.

Neglect of duty--liability.

59.650. If any recorder to whom any deed or other writing, proved or acknowledged according to law, is delivered for record

(1) Neglects or refuses to make an entry thereof as required by section 59.470, or

(2) Neglects or refuses to record the deed or other writing within a reasonable time after receiving the same, or

(3) Records any deed or other instrument in writing before another first brought into his office and entitled to be recorded, or

(4) Records any deed or other instrument of writing untimely or in any manner other than as herein directed, or

(5) Neglects or refuses to provide and keep in his office such an index as required by this chapter, he shall pay to the party aggrieved double the damages which may be occasioned thereby, to be recovered by civil action on the official bond of the recorder.

(RSMo 1939 § 13183, A.L. 1957 p. 322)

Prior revisions: 1929 § 11564; 1919 § 10587; 1909 § 10400



Section 59.660 Neglect of duty--penalty.

Neglect of duty--penalty.

59.660. If any recorder shall willfully neglect or refuse to perform any of the duties required of him by this chapter, or shall willfully perform them in any other manner than is required by law, he shall be deemed guilty of a misdemeanor in office, and proceeded against accordingly; and shall, moreover, forfeit and pay to the use of the county a sum not exceeding three hundred dollars, to be recovered by civil action.

(RSMo 1939 § 13184)

Prior revisions: 1929 § 11565; 1919 § 10588; 1909 § 10401



Section 59.700 Waiver of state's rights of reverter in certain property (Scott County).

Waiver of state's rights of reverter in certain property (Scott County).

59.700. The state of Missouri hereby waives all rights to its possibility of reverter in the real property particularly described in the quitclaim deed in book 279 at pages 76-77 of the office of the recorder of deeds of Scott County.

(L. 2001 S.B. 86 § 1)



Section 59.800 Additional five dollar fee imposed, when, distribution--fund established.

Additional five dollar fee imposed, when, distribution--fund established.

59.800. 1. Beginning on July 1, 2001, notwithstanding any other condition precedent required by law to the recording of any instrument specified in subdivisions (1) and (2) of section 59.330, an additional fee of five dollars shall be charged and collected by every recorder of deeds in this state on each instrument recorded. The additional fee shall be distributed as follows:

(1) One dollar and twenty-five cents to the recorder's fund established pursuant to subsection 1 of section 59.319, provided, however, that all funds received pursuant to this section shall be used exclusively for the purchase, installation, upgrade and maintenance of modern technology necessary to operate the recorder's office in an efficient manner;

(2) One dollar and seventy-five cents to the county general revenue fund; and

(3) Two dollars to the fund established in subsection 2 of this section.

2. There is hereby established a revolving fund known as the "Statutory County Recorder's Fund", which shall receive funds paid to the recorders of deeds of the counties of this state pursuant to subdivision (3) of subsection 1 of this section. The director of the department of revenue shall be custodian of the fund and shall make disbursements from the fund for the purpose of subsidizing the fees collected by counties that hereafter elect or have heretofore elected to separate the offices of clerk of the circuit court and recorder. The subsidy shall consist of the total amount of moneys collected pursuant to subdivisions (1) and (2) of subsection 1 of this section subtracted from fifty-five thousand dollars. The moneys paid to qualifying counties pursuant to this subsection shall be deposited in the county general revenue fund. For purposes of this section a "qualified county" is a county that hereafter elects or has heretofore elected to separate the offices of clerk of the circuit court and recorder and in which the office of the recorder of deeds collects less than fifty-five thousand dollars in fees pursuant to subdivisions (1) and (2) of subsection 1 of this section, on an annual basis. Moneys in the statutory county recorder's fund shall not be considered state funds and shall be deemed nonstate funds.

(L. 2001 S.B. 288, A.L. 2002 H.B. 1776 merged with S.B. 1078)






Chapter 60 County Surveyors and Land Surveys

Section 60.010 Surveyor to be elected in certain counties--qualifications--term.

Surveyor to be elected in certain counties--qualifications--term.

60.010. 1. At the regular general election in the year 1948, and every four years thereafter, the voters of each county of this state in counties of the second, third, and fourth classification shall elect a registered land surveyor as county surveyor, who shall hold office for four years and until a successor is duly elected, commissioned and qualified. The person elected shall be commissioned by the governor.

2. No person shall be elected or appointed surveyor unless such person is a citizen of the United States, over the age of twenty-one years, a registered land surveyor, and shall have resided within the state one whole year. An elected surveyor shall have resided within the county for which the person is elected six months immediately prior to election and shall after election continue to reside within the county for which the person is surveyor. An appointed surveyor need not reside within the county for which the person is surveyor.

3. Notwithstanding the provisions of subsection 1 of this section, or any other law to the contrary, the county commission of any county of the third or fourth classification may appoint a surveyor following the deadline for filing for the office of surveyor, if no qualified candidate files for the office in the general election in which the office would have been on the ballot, provided that the notice required by section 115.345 has been published in at least one newspaper of general circulation in the county. The appointed surveyor shall serve at the pleasure of the county commission, however, an appointed surveyor shall forfeit said office once a qualified individual, who has been duly elected at a regularly scheduled general election where the office of surveyor is on the ballot and who has been commissioned by the governor, takes office. The county commission shall fix appropriate compensation, which need not be equal to that of an elected surveyor.

(RSMo 1939 § 13190, A.L. 1945 p. 1759, A.L. 1978 H.B. 971, A.L. 1983 H.B. 133, A.L. 2003 H.B. 267, A.L. 2009 H.B. 481)

Prior revisions: 1929 § 11571; 1919 § 12709; 1909 § 11291



Section 60.030 Oath--bond--receipt of records.

Oath--bond--receipt of records.

60.030. Every county surveyor shall, within sixty days after receiving his commission, and before entering upon the duties of his office, take the oath prescribed by the constitution, and enter into bond to the state of Missouri, in a sum not less than one thousand nor more than five thousand dollars, to be determined by the county commission, conditioned that he will faithfully perform all the duties of the office of county surveyor, and that at the expiration of his term of office he, or in case of his death, his executors or administrators, will immediately deliver to the recorder of deeds of the county all county survey plat books.

(RSMo 1939 § 13192, A.L. 1989 H.B. 190, et al.)

Prior revisions: 1929 § 11573; 1919 § 12711; 1909 § 11293



Section 60.040 Failure to give bond, office to become vacant.

Failure to give bond, office to become vacant.

60.040. If any county surveyor fail to give such bond in the time prescribed in section 60.030, his office shall be vacant.

(RSMo 1939 § 13193)

Prior revisions: 1929 § 11574; 1919 § 12712; 1909 § 11294



Section 60.050 Bond, approval.

Bond, approval.

60.050. Such bond may be taken by the clerk of the county commission in vacation; and, if so taken, shall be approved or rejected by the county commission at the next term thereof.

(RSMo 1939 § 13194)

Prior revisions: 1929 § 11575; 1919 § 12713; 1909 § 11295



Section 60.060 Bond valid until rejected.

Bond valid until rejected.

60.060. Such bond shall be valid until it is rejected, and its rejection shall not release the principal and sureties from any liabilities incurred previous to its rejection.

(RSMo 1939 § 13195)

Prior revisions: 1929 § 11576; 1919 § 12714; 1909 § 11296



Section 60.070 Rejection of bond.

Rejection of bond.

60.070. If such bond be rejected, the county commission shall order the county surveyor to enter into a new bond, within such time as they may think reasonable, not exceeding twenty days; and in default of giving such new bond, the office shall be vacant.

(RSMo 1939 § 13196)

Prior revisions: 1929 § 11577; 1919 § 12715; 1909 § 11297



Section 60.090 Deputies--oaths--qualifications.

Deputies--oaths--qualifications.

60.090. Deputies may be appointed by any county surveyor who, before they proceed to discharge their duties, shall take an oath to discharge faithfully, truly and well the duties of deputy surveyors. All deputy county surveyors shall be registered land surveyors.

(RSMo 1939 § 13208, A.L. 1989 H.B. 190, et al.)

Prior revisions: 1929 § 11589; 1919 § 12727; 1909 § 11309



Section 60.100 May charge for services (second, third, and fourth class counties).

May charge for services (second, third, and fourth class counties).

60.100. In counties of the second, third or fourth class, the county surveyor may charge for his services such a sum as may be agreed upon by such surveyor and the person employing him. For that sum, the surveyor shall employ and pay for the services of the necessary chainmen, rodmen and markers. For that sum, the surveyor shall furnish to the person employing him a plat of the survey made by him, and shall also record the plat as provided by law.

(L. 1945 p. 1575 § 2, A.L. 1983 H.B. 133)



Section 60.120 Survey, duty to make, fee.

Survey, duty to make, fee.

60.120. The county surveyor shall, within thirty days, when called upon, survey any tract of land or town lot lying in his county, at the expense of the person demanding the same; provided, that his agreed upon fees are first tendered, or that he and his deputies are not engaged in executing previous orders of survey.

(RSMo 1939 § 13199, A.L. 1989 H.B. 190, et al.)

Prior revisions: 1929 § 11580; 1919 § 12718; 1909 § 11300



Section 60.130 Survey, how made when surveyor interested.

Survey, how made when surveyor interested.

60.130. When it shall appear that the county surveyor is interested in any tract of land the title of which is in dispute before the court, the court shall direct the survey or resurvey to be made by some registered land surveyor, who is a noninterested party, who shall be authorized to administer oaths in the same manner as the county surveyor is directed to do, and shall return such survey or resurvey, on oath or affirmation; and shall receive for his services such reasonable fee as determined by the court.

(RSMo 1939 § 13201, A.L. 1989 H.B. 190, et al.)

Prior revisions: 1929 § 11582; 1919 § 12720; 1909 § 11302



Section 60.140 Lands divided by county lines, by whom surveyed.

Lands divided by county lines, by whom surveyed.

60.140. In case any person own or claim lands where the same are divided by a county line, the person owning or claiming such lands, and wishing to have the same surveyed, may apply to the surveyor of any county in which any part of such land is situate; and, on such application being made, the surveyor is authorized and required to make such survey, which shall be as valid as though such lands were situate entirely in one county.

(RSMo 1939 § 13203)

Prior revisions: 1929 § 11584; 1919 § 12722; 1909 § 11304

CROSS REFERENCE:

County boundaries, by whom surveyed, when, 46.010 to 46.030



Section 60.150 Survey may be legal evidence, standards for survey.

Survey may be legal evidence, standards for survey.

60.150. No survey or resurvey shall be admitted into evidence in any court in this state unless it is made by a registered land surveyor, and it can be shown that the survey is located by measurements to monuments of the section, United States survey, subdivision, or other unit in which the property is legally described. A survey may not be rejected, after August 28, 1991, solely on the grounds that it did not commence at a government corner.

(RSMo 1939 § 13200, A.L. 1989 H.B. 190, et al., A.L. 1991 H.B. 403, A.L. 1993 H.B. 621)

Prior revisions: 1929 § 11581; 1919 § 12719; 1909 § 11301



Section 60.160 Survey, land in dispute.

Survey, land in dispute.

60.160. When lands, the title of which is in dispute before any court, shall be divided by a county line, the court making an order of survey may direct such order to the surveyor of any county in which any part of such land is situate.

(RSMo 1939 § 13204)

Prior revisions: 1929 § 11585; 1919 § 12723; 1909 § 11305



Section 60.170 Surveyor to execute orders of court.

Surveyor to execute orders of court.

60.170. The county surveyor shall execute all orders given to him directly by any court of record, for surveying or resurveying any tract of land, the title of which is in dispute before such court, and all orders of survey for the partition of real estate.

(RSMo 1939 § 13198, A.L. 1989 H.B. 190, et al.)

Prior revisions: 1929 § 11579; 1919 § 12717; 1909 § 11299



Section 60.185 County surveyors, duties.

County surveyors, duties.

60.185. The county surveyor of every county or city shall:

(1) Keep a fair and correct record of all surveys made by himself and his deputies, in a well-bound book, with a convenient index, to be procured at the expense of the county or city for that purpose, which books and indexes shall be the property of such county or city, and shall be known as the county surveyor's plat book, and every such surveyor shall record in such book a plat of all surveys executed by him or his deputies, within two weeks after the plat of survey has been certified to, and such books shall be kept at the county seat or city hall and subject to inspection by any person interested therein, under the supervision of the county surveyor for such county or city;

(2) Number his surveys progressively;

(3) Deliver a copy of any plat of survey to any person requiring such a copy, on payment of an amount equal to the fees allowed to the recorder of deeds for such a document, so long as such records shall remain in his possession, and after such record shall have been deposited in the office of the recorder of deeds, the recorder shall, on the request of anyone and on payment of his fees for such service, deliver to such person a duly certified copy of such records under the seal of his office, which shall be accepted as evidence, to all intents and purposes, as the originals themselves;

(4) Maintain a copy of corner restoration documents as required in section 60.321 when provided by the Missouri department of agriculture, and subject to inspection and copying by any person interested therein during the normal office hours of the county on payment of the fees allowed to the recorder for similar documents.

(L. 1989 H.B. 190, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.195 United States field notes on survey of counties, how obtained and filed in office of county surveyor.

United States field notes on survey of counties, how obtained and filed in office of county surveyor.

60.195. The several county commissions in this state are hereby authorized, in all cases wherein they shall consider it to be the interest of their counties, to obtain from the Missouri department of agriculture a certified copy of so much of the field notes of all surveys lying within their counties, respectively, which have been and may be made by the United States, as relates to the description of the township, section, fractional section, quarter section and legal subdivisional corners, the variation of the needle at which the east and west boundaries of township or range lines were run, the length of the north and south, as well as east and west sectional lines; also, the fallings of all east and west township and sectional lines the same to be filed in the office of the county surveyor of their counties, respectively.

(L. 1989 H.B. 190, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.205 Failure to perform duties, civil action to obtain fine, amount.

Failure to perform duties, civil action to obtain fine, amount.

60.205. Any county surveyor who shall fail to perform the duties required of him by this chapter shall be fined in a sum not exceeding ninety dollars, to be recovered by civil action, at the suit of the injured party.

(L. 1989 H.B. 190, et al.)



Section 60.301 Definitions.

Definitions.

60.301. Whenever the following words and terms are used in this chapter they shall have the following meaning unless the context clearly indicates that a different meaning is intended:

(1) "Corners of the United States public land survey", those points that determine the boundaries of the various subdivisions represented on the official plat such as the township corner, the section corner, the quarter-section corner, grant corner and meander corner;

(2) "Existent corner", a corner whose position can be identified by verifying the evidence of the original monument or its accessories, or by some physical evidence described in the field notes, or located by an acceptable supplemental survey record or some physical evidence thereof, or by testimony. The physical evidence of a corner may have been entirely obliterated but the corner will be considered existent if its position can be recovered through the testimony of one or more witnesses who have a dependable knowledge of the original location. A legally reestablished corner shall have the same status as an existent corner;

(3) "Lost corner", a corner whose position cannot be determined, beyond reasonable doubt, either from traces of the original marks or from acceptable evidence or testimony that bears upon the original position;

(4) "Monument", the physical object which marks the corner point determined by the surveying process. The accessories, such as bearing trees, bearing objects, reference monuments, mounds of stone and other similar objects that aid in identifying the corner position, are also considered a part of a corner monument;

(5) "Obliterated, decayed or destroyed corner", an existent corner at whose point there are no remaining traces of the original monument or its accessories, but whose location has been perpetuated by subsequent surveys, or the point may be recovered beyond reasonable doubt by the acts and testimony of local residents, competent surveyors, other qualified local authorities or witnesses, or by some acceptable record evidence. A position that depends upon the use of collateral evidence can be accepted only if duly supported, generally through proper relation to known corners, and agreement with the field notes regarding distances to natural objects, stream crossings, line trees, etc., or unquestionable testimony;

(6) "Original government survey", that survey executed under the authority of the United States government as recorded on the official plats and field notes of the United States public land survey maintained by the Missouri department of agriculture;

(7) "Proportionate measurement", a measurement of a line that gives equal relative weight to all parts of the line. The excess or deficiency between two existent corners is so distributed that the amount of excess or deficiency given to each interval bears the same proportion to the whole difference as the record length of the interval bears to the whole record distance:

(a) "Single proportionate measurement", a measurement of a line applied to a new measurement made between known points on a line to determine one or more positions on that line;

(b) "Double proportionate measurement", a measurement applied to a new measurement made between four known corners, two each on intersecting meridional and latitudinal lines, for the purpose of relating the intersection to both. The procedure is described as follows: first, measurements will be made between the nearest existent corners north and south of the lost corner. A temporary point will be determined to locate the latitude of the lost corner on the straight line connecting the existent corners and at the proper proportionate distance. Second, measurements will be made between the nearest existent corners east and west of the lost corner. A temporary point will be determined to locate the longitude of the lost corner on the straight line connecting the existent corners and at the proportionate distance. Third, determine the location of the lost corner at the intersection of an east-west line through the point determining the latitude of the lost corner with a north-south line through the point determining the longitude of the lost corner. When the total length of the line between the nearest existing corners was not measured in the original government survey, the record distance from one existing corner to the lost corner will be used instead of the proportionate distance. This exception will apply to either or both of the east-west or north-south lines;

(8) "Record distance", the distance or length as shown on the original government survey. In determining record distances, consideration shall be given as to whether the distance was measured on a random or true line.

(L. 1989 H.B. 190, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.305 Resurvey of United States land survey--rules.

Resurvey of United States land survey--rules.

60.305. In the resurvey of the lands of the United States public land survey, the surveyor shall observe the following rules:

(1) The boundaries of the United States public land survey in Missouri are unchangeable;

(2) The original township, section, quarter-section and other corners established by the original government survey must stand as the true corners which they were intended to represent, regardless of the location indicated by the field notes and plat;

(3) These corners must be restored at the identical spot where the original corner was located by the government survey, when this can be determined;

(4) When this cannot be done, the corner is said to be lost and it must be reestablished in accordance with the provisions of this chapter.

(L. 1989 H.B. 190, et al.)



Section 60.311 Corners original position to be determined.

Corners original position to be determined.

60.311. The restoration and utilization of the existent corners of the United States public land survey is a prime objective of every survey. Every means shall be undertaken to determine the position of the original corner before deciding that the corner is lost.

(L. 1989 H.B. 190, et al.)



Section 60.315 Lost corners reestablishment--rules.

Lost corners reestablishment--rules.

60.315. The following rules for the reestablishment of lost corners shall be applied only when it is determined that the corner is lost: (The rules utilize proportional measurement which harmonizes surveying practice with legal and equitable considerations. This plan of relocating a lost corner is always employed unless it can be shown that the corner so located is in substantial disagreement with the general scheme of the original government survey as monumented. In such cases the surveyor shall use procedures that produce results consistent with the original survey of that township.)

(1) Existent original corners shall not be disturbed. Consequently, discrepancies between the new and record measurements shall not in any manner affect the measurements beyond the existent corners; but the differences shall be distributed proportionately within the several intervals along the line between the corners;

(2) Standard parallels shall be given precedence over other township exteriors, and, ordinarily, the latter shall be given precedence over subdivisional lines; section corners shall be located or reestablished before the position of lost quarter-section corners can be determined;

(3) Lost township corners common to four townships shall be reestablished by double proportionate measurement between the nearest existent corners on opposite sides of the lost township corner;

(4) Lost township corners located on standard parallels and common only to two townships shall be reestablished by single proportionate measurement between the nearest existent corners on opposite sides of the lost township corner on the standard parallel;

(5) Lost standard corners shall be reestablished on a standard or correction line by single proportionate measurement on the line connecting the nearest identified standard or closing corners on opposite sides of the lost corner or corners, as the case may be;

(6) All lost section and quarter-section corners on the township boundary lines shall be reestablished by single proportionate measurement between the nearest existent corners on opposite sides of the lost corner according to the conditions represented upon the original government plat;

(7) A lost interior corner of four sections shall be reestablished by double proportionate measurement;

(8) A lost closing corner shall be reestablished on the true line that was closed upon, and at the proper proportional interval between the nearest existent corners on opposite sides of the lost corner;

(9) All lost quarter-section corners on the section boundaries within the township shall be reestablished by single proportionate measurement between the adjoining section corners, after the section corners have been identified or reestablished; and

(10) Where a line has been terminated with a measurement in one direction only, a lost corner shall be reestablished by record bearing and distance, counting from the nearest regular corner, the latter having been duly identified or reestablished.

(L. 1989 H.B. 190, et al., A.L. 1999 H.B. 776)



Section 60.321 Lost corners, monumentation, procedure--violation deemed misconduct.

Lost corners, monumentation, procedure--violation deemed misconduct.

60.321. For the purpose of perpetuating the corners of the United States public land survey, every surveyor who reestablishes a lost corner or restores an existent corner shall monument the corner and shall file an instrument showing such reestablishment or restoration with the Missouri department of agriculture, in accordance with the specifications and procedures adopted by the Missouri department of agriculture. Any surveyor who willfully and knowingly fails to perpetuate corners in accordance with this section is guilty of misconduct in the practice of land surveying.

(L. 1989 H.B. 190, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.326 Law not to affect previous surveys.

Law not to affect previous surveys.

60.326. This chapter shall in no way be construed either to affect the legality of surveys legally made and recorded prior to September 28, 1979, or to prevent surveyors from taking advantage of any corners legally established prior to September 28, 1979.

(L. 1989 H.B. 190, et al.)



Section 60.331 Quarter-sections, how established.

Quarter-sections, how established.

60.331. In subdividing a section into quarter-sections, the land surveyor shall run straight lines from the established quarter-section corners to the opposite quarter-section corners. The point of intersection of the lines thus run will be the corner common to the several quarter-sections, or the legal center of the section.

(L. 1989 H.B. 190, et al.)



Section 60.335 Quarter-quarter sections, how established.

Quarter-quarter sections, how established.

60.335. In subdividing a quarter-section into quarters, the land surveyor shall:

(1) First, establish the quarter-quarter, or sixteenth-section corners at points midway between the quarter-section and section corners or the center of the section, except on the last half mile of the lines closing on township boundaries, where they should be placed by proportionate measurement, as shown on the official government plat;

(2) Second, the center lines of the quarter-section will be run straight between opposite corresponding quarter-quarter, or sixteenth-section corners on the quarter-section boundaries. The intersection of the lines thus run will determine the legal center of the quarter-section.

(L. 1989 H.B. 190, et al.)



Section 60.341 Fractional sections, how established.

Fractional sections, how established.

60.341. In subdividing a fractional section or quarter-section, the land surveyor will run his lines from properly established quarter-section or quarter-quarter-section corners, as the case may be, with courses governed by the conditions represented upon the official government plat, to the lake, watercourse, grant boundary, state line or other irregular boundary which renders such land fractional.

(L. 1989 H.B. 190, et al.)



Section 60.345 Corners of quarter-sections south of township line, east of range line, how established.

Corners of quarter-sections south of township line, east of range line, how established.

60.345. The quarter-section corners of sections south of the township line and east of the range line, and not established by the original government survey will be established according to the conditions represented upon the official government plat using proportionate measurement between the adjoining section corners belonging to the same section as the quarter-section corner being established, the section corners having first been identified or reestablished.

(L. 1989 H.B. 190, et al.)



Section 60.351 Destruction of landmarks, duty of county surveyor to report.

Destruction of landmarks, duty of county surveyor to report.

60.351. It shall be the duty of every county surveyor and every deputy county surveyor to report as soon as practicable all violations of law relative to the destruction of landmarks that come under their observation, or of which they have knowledge, to the grand jury or to the prosecuting attorney of the county in which the violation occurs.

(L. 1989 H.B. 190, et al.)



Section 60.355 Prohibits removal or destroying of property markers--penalty--damages.

Prohibits removal or destroying of property markers--penalty--damages.

60.355. 1. No person, other than a registered land surveyor registered pursuant to chapter 327, shall knowingly move, remove, deface or destroy any corner of the United States Public Land Survey System, property boundary marker, bench mark or horizontal control monument.

2. Any person who violates the provisions of this section is guilty of a class B misdemeanor.

3. Any person who violates the provisions of this section is liable for the cost of reestablishment of permanent monuments or markers by a registered land surveyor. This section shall establish a civil cause of action in favor of any owner of real estate the boundaries of which are affected by a violation of subsection 1 of this section. Venue for such cause of action shall be in the county in which the violation occurs. Damages shall be limited to reasonable surveying costs and reasonable attorneys' fees.

(L. 1998 H.B. 1862)



Section 60.360 United States field notes on county surveys obtained by county surveyor--cost, how paid.

United States field notes on county surveys obtained by county surveyor--cost, how paid.

60.360. In all cases where the county surveyor shall have, at his own expense, obtained a certified copy, as provided for in section 60.195, the county commission shall make a reasonable allowance to such surveyor for such copy, which shall thereafter become the property of the county, and be filed; except that no county surveyor thus furnished with the field notes shall, when called upon to execute any survey, make any additional charge therefor.

(RSMo 1939 § 13210, A.L. 1989 H.B. 190, et al.)

Prior revisions: 1929 § 11591; 1919 § 12729; 1909 § 11311



Section 60.401 Missouri state coordinate system established.

Missouri state coordinate system established.

60.401. The systems of plane coordinates which have been established by the National Ocean Survey/National Geodetic Survey, or its successors, for defining and stating the geographic positions or locations of points on the surface of the earth within the state of Missouri are hereafter to be known and designated as the "Missouri Coordinate System of 1927" and the "Missouri Coordinate System of 1983".

(L. 1984 S.B. 479)



Section 60.410 State divided into three zones--descriptions.

State divided into three zones--descriptions.

60.410. 1. For the purpose of the use of this system, Missouri is divided into three separate zones, to be officially known as "The East Zone", "The Central Zone", and "The West Zone".

2. The area now included in the following counties shall constitute the east zone: Bollinger, Butler, Cape Girardeau, Carter, Clark, Crawford, Dent, Dunklin, Franklin, Gasconade, Iron, Jefferson, Lewis, Lincoln, Madison, Marion, Mississippi, Montgomery, New Madrid, Oregon, Pemiscot, Perry, Pike, Ralls, Reynolds, Ripley, St. Charles, Ste. Genevieve, St. Francois, St. Louis, St. Louis (city), Scott, Shannon, Stoddard, Warren, Washington and Wayne.

3. The area now included in the following counties shall constitute the central zone: Adair, Audrain, Benton, Boone, Callaway, Camden, Carroll, Chariton, Christian, Cole, Cooper, Dallas, Douglas, Greene, Grundy, Hickory, Howard, Howell, Knox, Laclede, Linn, Livingston, Macon, Maries, Mercer, Miller, Moniteau, Monroe, Morgan, Osage, Ozark, Pettis, Phelps, Polk, Pulaski, Putnam, Randolph, Saline, Schuyler, Scotland, Shelby, Stone, Sullivan, Taney, Texas, Webster and Wright.

4. The area now included in the following counties shall constitute the west zone: Andrew, Atchison, Barry, Barton, Bates, Buchanan, Caldwell, Cass, Cedar, Clay, Clinton, Dade, Daviess, DeKalb, Gentry, Harrison, Henry, Holt, Jackson, Jasper, Johnson, Lafayette, Lawrence, McDonald, Newton, Nodaway, Platte, Ray, St. Clair, Vernon and Worth.

(L. 1965 p. 173 § 2)



Section 60.421 Zones, official names.

Zones, official names.

60.421. 1. As established for use in the east zone, the Missouri coordinate system of 1927 or the Missouri coordinate system of 1983 shall be named; and, in any land description in which it is used, it shall be designated the "Missouri Coordinate System of 1927, East Zone" or "Missouri Coordinate System of 1983, East Zone".

2. As established for use in the central zone, the Missouri coordinate system of 1927 or the Missouri coordinate system of 1983 shall be named; and, in any land description in which it is used, it shall be designated the "Missouri Coordinate System of 1927, Central Zone" or "Missouri Coordinate System of 1983, Central Zone".

3. As established for use in the west zone, the Missouri coordinate system of 1927 or the Missouri coordinate system of 1983 shall be named; and, in any land description in which it is used, it shall be designated the "Missouri Coordinate System of 1927, West Zone" or "Missouri Coordinate System of 1983, West Zone".

(L. 1984 S.B. 479)



Section 60.431 Location, use of plane coordinate to establish.

Location, use of plane coordinate to establish.

60.431. The plane coordinate values for a point on the earth's surface, used to express the geographic position or location of such point in the appropriate zone of this system, shall consist of two distances expressed in U.S. Survey Feet and decimals of a foot when using the Missouri coordinate system of 1927 and expressed in meters and decimals of a meter when using the Missouri coordinate system of 1983. One of these distances, to be known as the "x-coordinate", shall give the position in an east-and-west direction; the other, to be known as the "y-coordinate", shall give the position in a north-and-south direction. These coordinates shall be made to depend upon and conform to plane rectangular coordinate values for the monumented points of the North American Horizontal Geodetic Control Network, as published by the National Ocean Survey/National Geodetic Survey, or its successors, and whose plane coordinates have been computed on the systems defined in sections 60.401 to 60.481. Any such station may be used for establishing a survey connection to either Missouri coordinate system.

(L. 1984 S.B. 479)



Section 60.441 Descriptions involving more than one zone.

Descriptions involving more than one zone.

60.441. When any tract of land to be defined by a single description extends from one into another of the coordinate zones set out in section 60.410, the positions of all points on its boundaries may be referred to as either of the zones and the zone which is used shall be specifically named in the description.

(L. 1984 S.B. 479)



Section 60.451 Missouri coordinate system zones precisely defined.

Missouri coordinate system zones precisely defined.

60.451. 1. For the purpose of more precisely defining the Missouri coordinate system of 1927, the following definition by the United States Coast and Geodetic Survey is adopted:

(1) The Missouri coordinate system of 1927, east zone, is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 90 degrees -- 30 minutes west of Greenwich, on which meridian the scale is set at one part in fifteen thousand too small. The origin of coordinates is at the intersection of the meridian 90 degrees -- 30 minutes west of Greenwich and the parallel 35 degrees -- 50 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet;

(2) The Missouri coordinate system of 1927, central zone, is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 92 degrees -- 30 minutes west of Greenwich, on which meridian the scale is set at one part in fifteen thousand too small. The origin of coordinates is at the intersection of the meridian 92 degrees -- 30 minutes west of Greenwich and the parallel of 35 degrees -- 50 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet;

(3) The Missouri coordinate system of 1927, west zone, is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 94 degrees -- 30 minutes west of Greenwich, on which meridian the scale is set at one part in seventeen thousand too small. The origin of coordinates is at the intersection of the meridian 94 degrees -- 30 minutes west of Greenwich and the parallel 36 degrees -- 10 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet.

2. For purposes of more precisely defining the Missouri coordinate system of 1983, the following definition by the National Ocean Survey/National Geodetic Survey is adopted:

(1) The Missouri coordinate system 1983, east zone, is a transverse Mercator projection of the North American Datum of 1983 having a central meridian 90 degrees -- 30 minutes west of Greenwich, on which meridian the scale is set at one part in fifteen thousand too small. The origin of coordinates is at the intersection of the meridian 90 degrees -- 30 minutes west of Greenwich and the parallel 35 degrees -- 50 minutes north latitude. This origin is given the coordinates: x = 250,000 meters and y = 0 meters;

(2) The Missouri coordinate system 1983, central zone, is a transverse Mercator projection of the North American Datum of 1983 having a central meridian 92 degrees -- 30 minutes west of Greenwich, on which meridian the scale is set at one part in fifteen thousand too small. The origin of coordinates is at the intersection of the meridian 92 degrees -- 30 minutes west of Greenwich and the parallel of 35 degrees -- 50 minutes north latitude. This origin is given the coordinates: x = 500,000 meters and y = 0 meters;

(3) The Missouri coordinate system 1983, west zone, is a transverse Mercator projection of the North American Datum of 1983 having a central meridian 94 degrees -- 30 minutes west of Greenwich, on which meridian the scale is set at one part in seventeen thousand too small. The origin of coordinates is at the intersection of the meridian 94 degrees -- 30 minutes west of Greenwich and the parallel 36 degrees -- 10 minutes north latitude. This origin is given the coordinates: x = 850,000 meters and y = 0 meters.

3. The position of either Missouri coordinate system shall be as marked on the ground by horizontal control stations established in conformity with the standards adopted by the department of agriculture for first-order and second-order work, whose geodetic positions have been rigidly adjusted on the appropriate datum and whose coordinates have been computed on the system defined in this section. Any such station may be used for establishing a survey connection with the Missouri coordinate system.

(L. 1984 S.B. 479, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.471 Use of term limited.

Use of term limited.

60.471. The use of the term "Missouri Coordinate System of 1927" or "Missouri Coordinate System of 1983" on any map, report of survey, or other document shall be limited to coordinates based on the Missouri coordinate system as defined in sections 60.401 to 60.491.

(L. 1984 S.B. 479)



Section 60.480 Property descriptions based on United States public land survey recognized.

Property descriptions based on United States public land survey recognized.

60.480. Descriptions of tracts of land by reference to subdivisions, lines, or corners of the United States public land survey, or other original pertinent surveys, are hereby recognized as the basic and prevailing method for describing such tracts. Whenever coordinates of the Missouri coordinate system are used in such descriptions they shall be construed as being supplementary to descriptions of such subdivisions, lines, or corners contained in official plats and field notes of record; and, in the event of any conflict, the descriptions by reference to the subdivisions, lines, or corners of the United States public land surveys, or other original pertinent surveys shall prevail over the description by coordinates.

(L. 1965 p. 173 § 9)



Section 60.491 Missouri coordinate system of 1983 to be sole system after July 1990.

Missouri coordinate system of 1983 to be sole system after July 1990.

60.491. The Missouri coordinate system of 1927 shall not be used after July, 1990; and the Missouri coordinate system of 1983 shall be the sole system after this date.

(L. 1984 S.B. 479)



Section 60.510 Powers and duties of department.

Powers and duties of department.

60.510. The functions, duties and responsibilities of the department of agriculture shall be as follows:

(1) To restore, maintain, and preserve the land survey monuments, section corners, and quarter section corners established by the United States public land survey within Missouri, together with all pertinent field notes, plats and documents; and also to restore, establish, maintain, and preserve Missouri state and county boundary markers and other boundary markers considered by the department of agriculture to be of importance, or otherwise established by law;

(2) To design and cause to be placed at established public land survey corner sites, where practical, substantial monuments permanently indicating, with words and figures, the exact location involved, but if such monuments cannot be placed at the exact corner point, then witness corners of similar design shall be placed as near by as possible, with words and figures indicating the bearing and distance to the true corner;

(3) To establish, maintain, and provide safe storage facilities for a comprehensive system of recordation of information respecting all monuments established by the United States public land survey within this state, and such records as may be pertinent to the department of agriculture's establishment or maintenance of other land corners, Missouri state coordinate system stations and accessories, and survey monuments in general;

(4) To provide the framework for all geodetic positioning activities in the state. The foundational elements include latitude, longitude, and elevation which contribute to informed decision making and impact on a wide range of important activities including mapping and geographic information systems, flood risk determination, transportation, land use and ecosystem management and use of the Missouri state coordinate system, as established by sections 60.401 to 60.491;

(5) To collect and preserve information obtained from surveys made by those authorized to establish land monuments or land boundaries, and to assist in the proper recording of the same by the duly constituted county officials, or otherwise;

(6) To furnish, upon reasonable request and tender of the required fees therefor, certified copies of records created or maintained by the department of agriculture which, when certified by the state land surveyor or a designated assistant, shall be admissible in evidence in any court in this state, as the original record; and

(7) To prescribe, and disseminate to those engaged in the business of land surveying, regulations designed to assist in uniform and professional surveying methods and standards in this state.

(L. 1969 S.B. 22 § 5, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.530 Surveyor, duties.

Surveyor, duties.

60.530. The state land surveyor shall, under guidance of the department of agriculture and with the recommendation of the land survey commission, carry out the routine functions and duties of the department of agriculture, as prescribed in sections 60.510 to 60.620 and section 60.670. He or she shall, whenever practical, cause all land surveys, except geodetic surveys, to be executed, under his or her direction by the registered county surveyor or a local registered land surveyor when no registered county surveyor exists. He or she shall perform such other work and acts as shall, in the judgment of the department of agriculture and with the recommendation of the land survey commission, be necessary and proper to carry out the objectives of sections 60.510 to 60.620 and section 60.670 and, within the limits of appropriations made therefor and subject to the approval of the department of agriculture, employ and fix the compensation of such additional employees as may be necessary to carry out the provisions of sections 60.510 to 60.620 and section 60.670.

(L. 1969 S.B. 22 § 8, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.540 Department may acquire property, how.

Department may acquire property, how.

60.540. The department of agriculture may acquire, in the name of the state of Missouri, lands or interests therein, where necessary, to establish permanent control stations; and may lease or purchase or acquire by negotiation or condemnation, where necessary, land for the establishment of an office of the land survey program of the department of agriculture. If condemnation is necessary, the attorney general shall bring the suit in the name of the state in the same manner as authorized by law for the acquisition of lands by the state transportation department.

(L. 1969 S.B. 22 § 9, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.550 Ownership of markers in department, unauthorized tampering prohibited, duty to prosecute.

Ownership of markers in department, unauthorized tampering prohibited, duty to prosecute.

60.550. The custody and ownership of the original United States public land survey corners and accessories, including all restoration and replacements thereof and all accessories, belonging to the state of Missouri is hereby transferred to the department of agriculture. The department of agriculture shall see that the markers are maintained, and the alteration, removal, disfiguration or destruction of any of the corners or accessories, without specific permission of the department of agriculture, is an act of destruction of state property and is a misdemeanor. Any person convicted thereof shall be punished as provided by law. Each of the several prosecuting attorneys is specifically directed to prosecute for the violation of this section for any act of destruction which occurs in his county.

(L. 1969 S.B. 22 § 10, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.560 Attorney general to advise commission or department.

Attorney general to advise commission or department.

60.560. Upon their request, the state attorney general shall advise the land survey commission or the department of agriculture or the state land surveyor with respect to any legal matter, and shall represent the land survey commission or department of agriculture in any proceeding in any court of the state in which the land survey commission or land survey program shall be a party.

(L. 1969 S.B. 22 § 11, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.570 Headquarters, where located--land survey building, name of.

Headquarters, where located--land survey building, name of.

60.570. 1. The permanent headquarters of the land survey program shall be at or near to the principal office of the Missouri state geological survey. Until such time as other headquarters can be obtained by the land survey program, the state geologist shall provide such space in the state geological survey building as may be available. No department shall charge any fee over or above the amount paid to the office of administration for utilization of the building. The land survey program may also establish and maintain regional offices in the metropolitan areas of the state for the storage and distribution of local survey record information.

2. The building that occupies the permanent headquarters of the land survey program may be renamed and referred to as the "Robert E. Myers Building".

(L. 1969 S.B. 22 § 12, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.580 Right of entry, immune to trespass arrest.

Right of entry, immune to trespass arrest.

60.580. The state land surveyor or any and all employees of the department of agriculture have the right to enter upon private property for the purpose of making surveys, or for searching for, locating, relocating, or remonumenting land monuments, leveling stations, or section corners. Should any of these persons necessarily damage property of the owner in making the surveys or searches or remonumentations, the department of agriculture may make reasonable payment for the damage from funds available for that purpose. However, department of agriculture employees are personally liable for any damage caused by their wantonness, willfulness or negligence. All department of agriculture employees are immune from arrest for trespass in performing their legal duties as stated in sections 60.510 to 60.620 and section 60.670.

(L. 1969 S.B. 22 § 13, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.590 Records to be furnished department--department to furnish records at cost.

Records to be furnished department--department to furnish records at cost.

60.590. 1. On request of the department of agriculture or the state land surveyor, all city and county recorders of deeds, together with all departments, boards or agencies of state government, county, or city government, shall furnish to the department of agriculture or the state land surveyor certified copies of desired records which are in their custody. This service shall be free of cost when possible; otherwise, it shall be at actual cost of reproduction of the records. On the same basis of cost, the department of agriculture shall furnish records within its custody to other agencies or departments of state, county or city, certifying them.

2. The department of agriculture may produce, reproduce and sell maps, plats, reports, studies, and records, and the commission shall recommend to the department of agriculture the charges therefor. All income received shall be promptly deposited in the state treasury to the credit of the department of agriculture land survey revolving services fund.

(L. 1969 S.B. 22 §§ 14, 16, A.L. 1979 H.B. 121, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.595 Department revolving services fund, purpose--unexpended balances.

Department revolving services fund, purpose--unexpended balances.

60.595. 1. The "Department of Agriculture Land Survey Revolving Services Fund" is hereby created. All funds received by the department of agriculture from the delivery of services and the sale or resale of maps, plats, reports, studies, records and other publications and documents and surveying information, on paper or in electronic format, by the department shall be credited to the fund. The director of the department shall administer the fund. The state treasurer is the custodian of the fund and shall approve disbursements from the fund requested by the director of the department. When appropriated, moneys in the fund shall be used to purchase goods, equipment, hardware and software, maintenance and licenses, software and database development and maintenance, personal services, and other services that will ultimately be used to provide copies of information maintained or provided by the land survey program, reprint maps, publications or other documents requested by governmental agencies or members of the general public; to publish the maps, publications or other documents or to purchase maps, publications or other documents for resale; and to pay shipping charges, but for no other purpose.

2. Effective August 28, 2013, a transfer of moneys between the department of natural resources revolving services fund, created in section 640.065, and the department of agriculture land survey revolving services fund shall be made such that only the balance related to the reproduction and sale of land survey documents is transferred to the department of agriculture land survey revolving services fund.

3. An unencumbered balance in the fund at the end of the fiscal year not exceeding one million dollars is exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

4. The department of agriculture shall report all income to and expenditures from such fund on a quarterly basis to the house budget committee and the senate appropriations committee.

(L. 1979 H.B. 121 § 2, A.L. 1993 S.B. 80, et al., A.L. 1999 H.B. 988, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.600 Registered surveyors to be used--private employment prohibited.

Registered surveyors to be used--private employment prohibited.

60.600. Every employee of the department of agriculture who is engaged in work required by law to be done by a registered land surveyor will be so registered. No employee of the department of agriculture shall engage in private land surveying or consultation while employed by the department of agriculture.

(L. 1969 S.B. 22 § 15, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.610 Department may contract.

Department may contract.

60.610. Whenever the department of agriculture deems it expedient, and when funds appropriated permit, the department of agriculture may enter into any contract with agencies of the United States, with agencies of other states, or with private persons, registered land surveyors or professional engineers, in order to plan and execute desired land surveys or geodetic surveys, or to plan and execute other projects which are within the scope and purpose of sections 60.510 to 60.620 and section 60.670.

(L. 1969 S.B. 22 § 17, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.620 Land survey commission established--appointment--terms--qualifications--chairman, selection--meetings, quorum--expenses--duties--annual report, content to be public.

Land survey commission established--appointment--terms--qualifications--chairman, selection--meetings, quorum--expenses--duties--annual report, content to be public.

60.620. 1. There is hereby created the "Land Survey Commission", within the department of agriculture. The commission shall consist of seven members, six of whom shall be appointed by the governor. Members shall reside in this state. Members of the commission shall hold office for terms of three years, but of the original appointments, two members shall serve for one year, two members shall serve for two years, and two members shall serve for three years. Members may serve only three consecutive terms on the commission.

2. The land survey commission shall consist of the following persons:

(1) Four members who shall be registered land surveyors, one of which shall be a county surveyor;

(2) One member who shall represent the real estate or land title industry;

(3) One member who shall represent the public and have an interest in and knowledge of land surveying; and

(4) The director of the department of agriculture or his or her designee.

The members in subdivisions (1) to (3) of this subsection shall be appointed by the governor with advice and consent of the senate and each shall serve until his or her successor is duly appointed.

3. The land survey commission shall elect a chairman annually. The commission shall meet semiannually and at other such times as called by the chairman of the commission and shall have a quorum when at least four members are present.

4. The land survey commission members shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

5. The land survey commission shall provide the director of the department of agriculture and the state land surveyor with recommendations on the operation and the planning and prioritization of the land survey program and the design of regulations needed to carry out the functions, duties, and responsibilities of the department of agriculture in sections 60.510 to 60.620 and section 60.670.

6. The land survey commission shall recommend to the department of agriculture:

(1) A person to be selected and appointed state land surveyor, who shall be the chief administrative officer of the land survey program. The state land surveyor shall be selected on the basis of professional experience and registration;

(2) Prioritization and execution of projects which are within the scope and purpose of sections 60.510 to 60.620 and section 60.670;

(3) Prioritization and selection of public land survey corner monuments to be reestablished through the county cooperative contracts in accordance with sections 8.285 to 8.291; and

(4) Approval of all other contracts for the planning and execution of projects which are within the scope and purpose of sections 60.510 to 60.620 and section 60.670 and in accordance with sections 8.285 to 8.291.

7. The commission shall, at least annually, prepare a report, which shall be available to the general public, of the review by the commission of the land survey program, stating its findings, conclusions, and recommendations to the director.

8. By December 1, 2013, the commission shall provide a report to the department of agriculture and general assembly that recommends the appropriate administrative or overhead cost rate that will be charged to the program, where such cost rate shall include all indirect services provided by the department of agriculture and office of administration.

(L. 1991 H.B. 403, A.L. 2012 H.B. 1251, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.650 Certain surveys to be filed with recorder.

Certain surveys to be filed with recorder.

60.650. For the purpose of preserving evidence of land surveys, every surveyor who establishes, restores, or reestablishes one or more corners that create a new parcel of land shall file the results of such survey with the recorder of deeds in the county or counties in which the survey is situated within sixty days after the survey has been certified.

(L. 1990 S.B. 580)



Section 60.653 Recorder of deeds, duties--copies of plats to be evidence when certified.

Recorder of deeds, duties--copies of plats to be evidence when certified.

60.653. 1. It shall be the duty of the recorder of deeds to maintain a copy of all survey plats delivered to his custody in an appropriate file medium capable of reproduction.

2. Survey plats shall be placed in the plat books or such other record books as have been previously established.

3. A duplicate of the recorded survey plat shall be provided to the land survey program of the department of agriculture at an amount not to exceed the actual cost of the duplicate.

4. The recorder shall maintain an index of all survey plats, subdivision plats, and condominium plats by section, township, and range and by subdivision or condominium name.

5. Copies of survey plats shall be evidence in all courts of justice when properly certified under the hand and official seal of the recorder.

(L. 1990 S.B. 580, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 60.657 Plat not required to be filed, when.

Plat not required to be filed, when.

60.657. A survey plat is not required to be filed when:

(1) It is of a preliminary nature illustrating ideas and intentions and not the results of a survey;

(2) It has been recorded under any other provision of law.

(L. 1990 S.B. 580)



Section 60.659 Penalties.

Penalties.

60.659. Any surveyor who fails to comply with any provisions of this chapter shall be guilty of misconduct in the practice of land surveying.

(L. 1990 S.B. 580)



Section 60.660 Survey to constitute improvement.

Survey to constitute improvement.

60.660. A recorded survey shall constitute an improvement to the property under section 429.015.

(L. 1990 S.B. 580)



Section 60.670 Digital cadastral parcel mapping, minimum standards, rulemaking authority.

Digital cadastral parcel mapping, minimum standards, rulemaking authority.

60.670. 1. As used in this section, the following terms shall mean:

(1) "Cadastral parcel mapping", an accurately delineated identification of all real property parcels. The cadastral map is based upon the USPLSS. For cadastral parcel maps the position of the legal framework is derived from the USPLSS, existing tax maps, and tax database legal descriptions, recorded deeds, recorded surveys, and recorded subdivision plats;

(2) "Digital cadastral parcel mapping", encompasses the concepts of automated mapping, graphic display and output, data analysis, and database management as pertains to cadastral parcel mapping. Digital cadastral parcel mapping systems consist of hardware, software, data, people, organizations, and institutional arrangements for collecting, storing, analyzing, and disseminating information about the location and areas of parcels and the USPLSS;

(3) "Tax map", a document or map for taxation purposes representing the location, dimensions, and other relevant information pertaining to a parcel of land subject to property taxes;

(4) "USPLSS" or "United States Public Land Survey System", a survey executed under the authority of the United States government as recorded on the official plats and field notes of the United States public land survey maintained by the land survey program of the department of agriculture.

2. The office of the state land surveyor established within the department of agriculture shall promulgate rules and regulations establishing minimum standards for digital cadastral parcel mapping. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

3. Any map designed and used to reflect legal property descriptions or boundaries for use in a digital cadastral mapping system shall comply with the rules promulgated under this section, unless the party requesting the map specifies otherwise in writing, the map was designed and in use prior to the promulgation of the rules, or the parties requesting and designing the map have already agreed to the terms of their contract on the effective date of the rules promulgation.

(L. 2010 H.B. 1692, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.






Chapter 61 County Highway Engineers

Section 61.005 Employment of county engineer by county commission not required.

Employment of county engineer by county commission not required.

61.005. Nothing in this chapter shall require the county commission to hire a county engineer. The county commission may hire and authorize an individual to perform those duties the individual is qualified for, based upon the individual's education and training.

(L. 2004 H.B. 795, et al. § 1)



Section 61.011 County highway administrator, office created, responsibility (certain first class counties).

County highway administrator, office created, responsibility (certain first class counties).

61.011. 1. The office of "County Highway Administrator" is hereby created in all counties of the first class not having a charter form of government. The county highway administrator shall be appointed by the county commission, and he shall serve at the pleasure of the county commission and until his successor is appointed and qualified.

2. The county highway administrator is the chief officer of the county in all matters pertaining to highways, roads, bridges, culverts and surveys, and he is responsible for all operations of the county highway department.

(L. 1973 H.B. 715)



Section 61.031 Compensation (certain first class counties).

Compensation (certain first class counties).

61.031. The county commission shall fix the compensation of the county highway administrator, which shall be paid from county funds, and this compensation shall be the total compensation for all services rendered by the county highway administrator in the performance of his official duties. The county commission shall also provide the county highway administrator with an office at the county seat, and all necessary equipment and supplies.

(L. 1973 H.B. 715)



Section 61.041 Bond, conditions of, cost, how paid (certain first class counties).

Bond, conditions of, cost, how paid (certain first class counties).

61.041. Before entering upon the duties of his office, the county highway administrator shall execute and deliver to the county commission for approval a surety bond in such sum as is fixed by the county commission. The condition of the bond shall be that the county highway administrator will faithfully perform and discharge the duties of his office, and that he will keep and carefully preserve all books, records, surveys, plats, plans and other papers pertaining to his office, required by law to be kept by the highway administrator or the county surveyor, and that he will account for and deliver the same, together with all tools, machinery, material and equipment to which he has come into possession by reason of his office, to his successor in office. When the surety bond is approved, it shall, with the approval endorsed thereon, be recorded at the expense of the highway administrator in the office of the recorder of deeds of the county. The cost of the bond shall be paid by the county.

(L. 1973 H.B. 715)



Section 61.051 Employees, employment and compensation of (certain first class counties).

Employees, employment and compensation of (certain first class counties).

61.051. 1. The county highway administrator may employ such technical and professional help and assistants as are necessary for the successful performance of the duties of his office, and may set their compensation within the allocations made for that purpose by the county commission.

2. Payments to other help necessary in the construction, reconstruction, maintenance and repairs of public highways, roads, bridges, and culverts, or necessary in executing surveys, may be either on a monthly or daily basis.

(L. 1973 H.B. 715)



Section 61.061 Administrator's powers and duties--written report, failure to file, effect of (certain first class counties).

Administrator's powers and duties--written report, failure to file, effect of (certain first class counties).

61.061. The highway administrator shall directly supervise the construction, maintenance, repair and reconstruction of all public highways, roads, bridges and culverts in the county. The expenditure of all county road and bridge funds, special or otherwise, shall be approved by the county commission. The county commission shall not order a road established, changed or vacated until its proposed establishment, change or vacation has been examined and approved by the highway administrator in a written report filed with the county commission; except that if the highway administrator does not file a written report on such proposal within thirty days after being notified thereof by the county commission, the commission may proceed to make any orders respecting such proposal without such report.

(L. 1973 H.B. 715)



Section 61.071 Inspections, when made--action to be taken, report of (certain first class counties).

Inspections, when made--action to be taken, report of (certain first class counties).

61.071. The highway administrator shall personally, or by deputy, regularly inspect the condition of all public highways, roads, bridges and culverts in the county, and in pursuance of orders of the county commission or upon the written complaint of three or more registered voters in the county directed to the highway administrator of a condition of disrepair of any road or highway or of a dangerous or unsafe condition of any highway, road, bridge or culvert in the county, or of the neglect of a contractor performing work of any character on any public highways, roads, bridges and culverts, the highway administrator shall investigate the complaint at once and report to the county commission and shall make such adjustment, repair or corrections as are necessary; and he shall make a written record or report of the final disposition of such complaint to the county commission.

(L. 1973 H.B. 715, A.L. 1990 H.B. 1070)



Section 61.081 Report to secretary of state highways and transportation commission, contents, when made (certain first class counties).

Report to secretary of state highways and transportation commission, contents, when made (certain first class counties).

61.081. The highway administrator shall report his full name and address to the office of the secretary of the state highways and transportation commission at Jefferson City within ten days after he is qualified for such office. He shall also make an annual report during the month of January in each year, when requested so to do, upon blanks furnished by the state highways and transportation commission, to the commission, and shall file a copy of such report with the county commission. Such report shall show the general condition of all established public highways, roads, bridges and culverts in the county, together with a general description of all improvements and construction made during the previous year.

(L. 1973 H.B. 715)



Section 61.091 Reports to county commission, when made, contents of (certain first class counties).

Reports to county commission, when made, contents of (certain first class counties).

61.091. The highway administrator shall make a yearly report to the county commission during the month of January, for the preceding year, in which he shall include a detailed statement of the conditions of established public highways, roads, bridges and culverts and the amount of money expended for construction, maintenance and repair of such highways, roads, bridges and culverts during the preceding year. He shall estimate balances, revenue and receipts creditable to any county road and bridge fund, special or otherwise, and shall submit for approval by the commission a plan for construction, reconstruction, maintenance and repair of existing established public highways, roads, bridges and culverts proposed to be undertaken and completed during the current year. The highway administrator shall file such other reports from time to time as he deems necessary or as requested by the county commission.

(L. 1973 H.B. 715)



Section 61.101 To perform duties as land surveyor, when--appointment of person to perform duties of county surveyor, when (certain first class counties).

To perform duties as land surveyor, when--appointment of person to perform duties of county surveyor, when (certain first class counties).

61.101. 1. If the county highway administrator is duly registered and licensed as a land surveyor under the provisions of chapter 327, he shall perform any duties required by law to be performed by a county surveyor.

2. If the county highway administrator is not registered and licensed as a land surveyor, he may appoint a person or persons who are so registered and licensed to perform any duties required by law to be performed by a county surveyor.

(L. 1973 H.B. 715)



Section 61.111 Orders of courts of record for surveying to be executed--records to be kept (certain first class counties).

Orders of courts of record for surveying to be executed--records to be kept (certain first class counties).

61.111. 1. The highway administrator shall execute or cause to be executed all orders directed to him by the courts of record of his county for the surveying or resurveying of any lot or tract of land, the title to which is in dispute before such court, and all orders of survey for the partition of real estate in such county. He shall keep a copy of all plats of surveys made or caused to be made by him in a book maintained for that purpose in which such surveys shall be numbered, and which shall contain an index. He shall also file a copy of any official survey made or caused to be made by him in the office of the recorder of deeds of such county.

2. The highway administrator shall also keep and carefully preserve all books, records, surveys, plats, plans and other papers pertaining to his office, and which are required by law to be kept by the county highway administrator or the county surveyor, in the office provided him by the county for that purpose, and he shall account for and deliver the same, together with all tools, machinery, material and equipment to which he has come into possession by reason of his office, to his successor in office.

(L. 1973 H.B. 715)



Section 61.131 Pecuniary interest in certain transactions prohibited, penalty (certain first class counties).

Pecuniary interest in certain transactions prohibited, penalty (certain first class counties).

61.131. Neither the county highway administrator, nor any other officer or employee of the county or state, or of any road district, shall be pecuniarily interested in any sale, bid or contract for the purchase of any machinery, materials or equipment, or for the building, improvement, repair or maintenance of any highway, road, bridge or culvert in the county. Any person who willfully violates the provisions of this section is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than five hundred dollars or by removal from office, or both.

(L. 1973 H.B. 715)



Section 61.141 Fees for surveys, advance payment required (certain first class counties).

Fees for surveys, advance payment required (certain first class counties).

61.141. The highway administrator may charge such fees as may be agreed upon by him and the party requesting, or for whose benefit, such work is to be done, for doing, performing or furnishing any field or survey work as herein provided. No highway administrator or appointee of the highway administrator shall execute a survey ordered by any person, court, firm or corporation until the agreed price has been tendered in payment therefor. The highway administrator or his appointee shall not retain any fees, but all fees of whatever nature whatsoever collected by the highway administrator or his appointee shall be turned into the county treasury at least annually and before the end of the county fiscal year; except that if the registered and licensed surveyor appointed to perform the survey pursuant to the provisions of section 61.101 is not on the staff of the highway administrator and receiving a salary paid in regular installments by the county, he may retain the fee charged for performing the survey.

(L. 1973 H.B. 715, A.L. 1977 S.B. 385)



Section 61.151 Seal of office--survey as evidence, when (certain first class counties).

Seal of office--survey as evidence, when (certain first class counties).

61.151. 1. The county highway administrator shall have a seal of office, which shall be inscribed with the name of the highway administrator, his title, and the name of the county in which he has been appointed, with the word "Missouri" following. Such seal shall not exceed in dimensions a diameter of one and three-fourths inches, and it shall be used when certifying official surveys and copies thereof.

2. Notwithstanding the provisions of section 60.150, any survey or resurvey made by the county highway administrator, or by any person appointed by him, to which is affixed the seal of office of the county highway administrator, shall be legal evidence in any court in this state, if such survey or resurvey is made in the performance of the official duties of the county highway administrator.

(L. 1973 H.B. 715)



Section 61.156 Office of highway engineer abolished (certain first class counties).

Office of highway engineer abolished (certain first class counties).

61.156. The office of highway engineer is abolished in all counties of the first class not having a charter form of government. In all counties having a county highway administrator rather than a county highway engineer, the county highway administrator shall perform or cause to be performed all duties required by law of a county highway engineer, except as otherwise provided in sections 61.011 to 61.156. Any reference in the revised statutes of Missouri to a highway engineer of a county of the first class shall after September 28, 1973, and insofar as consistent with the provisions of sections 61.011 to 61.156 refer to the county highway administrator in counties of the first class not having a charter form of government.

(L. 1973 H.B. 715)



Section 61.160 Appointment (second, third and fourth class counties).

Appointment (second, third and fourth class counties).

61.160. The county commissions of each county in this state in classes two, three and four are hereby authorized and empowered to appoint and reappoint a highway engineer within and for their respective counties at any regular meeting, for such length of time as may be deemed advisable in the judgment of the commission. The provisions of sections 61.160 to 61.310 shall apply only to counties of classes two, three and four.

(RSMo 1939 § 8655, A.L. 1945 p. 1493, A.L. 1953 p. 385)

Prior revisions: 1929 § 8006; 1919 § 10782; 1909 § 10551



Section 61.167 Qualifications (certain second and third class counties).

Qualifications (certain second and third class counties).

61.167. In all counties of the second and third class, having a population of fifty thousand or more and an assessed valuation of seventy million dollars or more, the county highway engineer shall be a resident of the state of Missouri, skilled and experienced in general road, bridge and culvert work, and authorized to practice engineering under the laws of this state providing for and requiring the registration of professional engineers. He shall be active and diligent in the discharge of his duties and personally attend to them.

(L. 1963 p. 115 § 61.173, A.L. 1965 p. 95)



Section 61.170 Qualifications (certain third and fourth class counties).

Qualifications (certain third and fourth class counties).

61.170. In all counties of the third and fourth class, having a population of less than fifty thousand or an assessed valuation of less than seventy million dollars, the county highway engineer shall be a resident of the state of Missouri, and shall be skilled in the laying of drains, in bridge, culvert and road building and general road work, and he shall have a practical knowledge of civil engineering, and he shall be active and diligent in the discharge of his duties.

(RSMo 1939 § 8658, A.L. 1963 p. 115)

Prior revisions: 1929 § 8009; 1919 § 10785; 1909 § 10554



Section 61.180 Bond (second, third and fourth class counties).

Bond (second, third and fourth class counties).

61.180. Before entering upon the performance of his duties, the county highway engineer and his assistants shall each execute and deliver to the county commission a bond in such sum as may be fixed by the commission, with two or more sufficient securities, or the bond of a surety company authorized to do business in this state, to be approved by the commission, conditioned for the faithful discharge of his duties as such highway engineer; and that he will account for and deliver to his successor in office, at the expiration of his term of office, all tools, machinery, books, papers and other property belonging to the county and road districts thereof.

(RSMo 1939 § 8656)

Prior revisions: 1929 § 8007; 1919 § 10783; 1909 § 10552



Section 61.190 Compensation, amount (second, third and fourth class counties).

Compensation, amount (second, third and fourth class counties).

61.190. In all counties of the second, third and fourth class, the county highway engineer shall receive an annual salary, to be fixed by the county commission.

(RSMo 1939 § 13487, A. 1949 H.B. 2018, A.L. 1953 p. 385, A.L. 1957 p. 320, A.L. 1959 S.B. 71, A.L. 1963 p. 116, A.L. 1965 p. 175, A.L. 1972 H.B. 1070, A.L. 1982 S.B. 478, A.L. 1989 H.B. 612)

Prior revisions: 1929 § 11855; 1919 § 11063

Effective 6-19-89



Section 61.200 Appointment--compensation--assistants (second, third and fourth class counties).

Appointment--compensation--assistants (second, third and fourth class counties).

61.200. The county commission may, in their discretion, appoint the county surveyor of their respective counties to the office of county highway engineer, provided he be thoroughly qualified and competent, as required by sections 61.160 to 61.310; and when so appointed, he shall receive the compensation fixed by the county commission, and such fees as are allowed by law for his services as county surveyor; provided, the county surveyor may refuse to act or serve as such county highway engineer, unless otherwise provided by law. In the event that the county highway engineer cannot properly perform all the duties of his office, he shall, with the approval of the county commission, appoint one or more assistants, who shall receive such compensation as may be fixed by the county commission.

(RSMo 1939 § 8660, A.L. 1945 p. 1493)

Prior revisions: 1929 § 8011; 1919 § 10787; 1909 § 10556



Section 61.210 Duties as custodian of tools and machinery (second, third and fourth class counties).

Duties as custodian of tools and machinery (second, third and fourth class counties).

61.210. The county highway engineer shall be custodian of all tools, material and machinery belonging to the road districts and to the county, except as may be otherwise provided by law. When delivering to any road overseer the tools and machinery belonging to the district, he shall require from the overseer an inventory and receipt for all such tools and machinery, and the overseer shall be responsible for the proper care and handling of said tools and machinery, and shall see that they are properly kept when not in use, and shall account for the same to the county highway engineer.

(RSMo 1939 § 8661)

Prior revisions: 1929 § 8012; 1919 § 10788; 1909 § 10557



Section 61.220 Supervisory duties (second, third and fourth class counties).

Supervisory duties (second, third and fourth class counties).

61.220. The county highway engineer shall have direct supervision over all public roads of the county, and over the road overseers and of the expenditure of all county and district funds made by the road overseers of the county. He shall also supervise the construction and maintenance of all roads, culverts and bridges. No county commission shall issue warrants in payment for road work or for other expenditure by road overseers, or in payment for work done under contract, until the claim therefor has been examined and approved by the county highway engineer.

(RSMo 1939 § 8662, A.L. 1957 p. 322)

Prior revisions: 1929 § 8013; 1919 § 10789; 1909 § 10558



Section 61.240 General duties (second, third and fourth class counties).

General duties (second, third and fourth class counties).

61.240. The county highway engineer shall, personally or by deputy, inspect the roads, culverts and bridges of every district in the county as often as practicable, and upon written complaint of three registered voters in any district of the bad or dangerous condition of the roads, bridges or culverts of the district, or of the neglect of duty by any road overseer of the district, or of neglect of any contractor on roads let by contract, the county highway engineer at once shall visit the road and investigate the complaint, and if found necessary at once shall direct the overseer of the district to place the road in good condition.

(L. 1913 p. 699 § 1, RSMo 1939 § 8663, A.L. 1959 S.B. 71, A.L. 1990 H.B. 1070)



Section 61.243 Duties (certain counties).

Duties (certain counties).

61.243. In counties which contain ninety thousand inhabitants and less than one hundred and fifty thousand inhabitants the county highway engineer shall state in his order to the overseer the time within which the road shall be placed in good condition as required by section 61.240. The engineer shall cause the weeds and brush in the highways in his county to be cut once each year and he shall direct in writing to the overseer what roads and portions of roads shall be cut and state therein when they shall be cut. All weeds and brush shall be cut between the first day of June and the fifteenth day of July of each year.

(L. 1913 p. 699 § 1, A.L. 1959 S.B. 71)



Section 61.250 Failure of overseer to follow instructions--penalty (second, third and fourth class counties).

Failure of overseer to follow instructions--penalty (second, third and fourth class counties).

61.250. All overseers shall follow the plans and instructions of the county highway engineer in all matters concerning the expenditure of the funds and improving the roads, and should any road overseer fail or refuse, without sufficient cause, to follow the plans and instructions of the county highway engineer, the county highway engineer may suspend such overseer, and shall at once report the matter to the county commission, and said commission, upon hearing, may remove such overseer from office.

(RSMo 1939 § 8666)

Prior revisions: 1929 § 8017; 1919 § 10793; 1909 § 10562



Section 61.260 Annual meeting of road overseers (second, third and fourth class counties).

Annual meeting of road overseers (second, third and fourth class counties).

61.260. It shall be the duty of the county highway engineer to call a meeting at the county seat each year of all road overseers of the county, for consultation and conference touching the conditions and needs of the roads and bridges of the county and methods of improving same. Such meeting shall be held at a time designated by the highway engineer, between the first and fifteenth day of March. At such meeting of road overseers the county highway engineer shall instruct the overseers in the best and most economical plans for the working and improving roads, collecting and expending the district road funds, and, if practicable, adopt a uniform system of road work for the county. Any overseer failing to attend any such annual meeting without reasonable excuse shall, upon complaint of the county highway engineer, be removed from office by the county commission or by the township board, as the case may be.

(RSMo 1939 § 8665)

Prior revisions: 1929 § 8016; 1919 § 10792; 1909 § 10561



Section 61.270 Reports (second, third and fourth class counties).

Reports (second, third and fourth class counties).

61.270. The county highway engineer shall, at each regular term of the county commission, and at such other times as required by the commission, file a detailed statement of the condition of the roads, and the amount of money available for each district, with his recommendation as to what action should be taken by the commission for the repair or improvement of the roads. The county highway engineer shall report his full name and address to the office of the state highway engineer within ten days after qualifying. He shall make a yearly report during the month of January for the preceding year, upon blanks furnished him, to the state highway engineer of the available information in connection with the road, culvert and bridge work in his respective county. Upon a written request of the state highway engineer, the county highway engineer shall furnish him with a copy of the road map of his county, if there be such a map, for which he shall be reasonably compensated by the state transportation department.

(RSMo 1939 § 8664)

Prior revisions: 1929 § 8015; 1919 § 10791; 1909 § 10560



Section 61.280 Annual statement--road map (second, third and fourth class counties).

Annual statement--road map (second, third and fourth class counties).

61.280. The county highway engineer shall, on or before the first day of January in each year, file with the county commission a report, in writing, showing the general condition of the roads and bridges of the county, including all improvements, if any, made during the past year, together with his recommendations as to what improvements should be made during the coming year, and what part of same, if any, should be let under contract, as provided by law. At the same time said highway engineer shall file with the county commission a map or plat showing the township and road district lines, together with his recommendations as to the number, size and boundaries of road districts, and needed changes in same, and he shall give the county commission such further aid and assistance as it may require with reference to the laying out of road districts or changing the number or boundaries thereof.

(RSMo 1939 § 8667)

Prior revisions: 1929 § 8018; 1919 § 10794; 1909 § 10563



Section 61.290 Failure to perform duties--penalty (second, third and fourth class counties).

Failure to perform duties--penalty (second, third and fourth class counties).

61.290. If any county highway engineer shall fail, refuse or neglect to visit and inspect, in person or by deputy, the roads, bridges and culverts in each road district in the county, at frequent and regular intervals, or shall fail, refuse or neglect to advise with, assist and direct the road overseers of his county in the performance of their duties, or if he shall fail, refuse or neglect to perform any of the duties imposed upon him by law, or if he be found incompetent or in any manner unfitted for such office, he may be removed from office by the county commission, and it shall be the duty of the county commission to remove such county highway engineer forthwith and to appoint a successor in his stead.

(RSMo 1939 § 8658)

Prior revisions: 1929 § 8009; 1919 § 10785; 1909 § 10554



Section 61.300 Shall not be sales agent (second, third and fourth class counties).

Shall not be sales agent (second, third and fourth class counties).

61.300. No county highway engineer, county surveyor or deputy county highway engineer, or deputy county surveyor or road overseer shall be the sales agent, for compensation in the sale to, or purchase by, the state, county or road districts of road tools, culvert or bridge material or machinery, or be pecuniarily interested in any contract for the building of any bridge or culvert or for the improvement of any public road to which the county or any road district is a party.

(RSMo 1939 § 8671)

Prior revisions: 1929 § 8022; 1919 § 10798; 1909 § 10574






Chapter 64 County Planning--Zoning--Recreation--Natural Streams and Waterways

Section 64.001 Drainage and levee districts subject to flood plain management, when.

Drainage and levee districts subject to flood plain management, when.

64.001. Any levee district organized pursuant to chapter 245, and any drainage district organized pursuant to chapters 242 and 243, are subject to any flood plain management regulations adopted by any county pursuant to this chapter.

(L. 1991 H.B. 72)

Effective 3-4-91



Section 64.005 District planning commission authorized, election--ballot form--certain lakes (Lake of the Ozarks, Truman Reservoir, Table Rock, Stockton, Mark Twain, Bull Shoals, Smithville, Wappapello, Pomme de Terre and Norfolk Lake).

District planning commission authorized, election--ballot form--certain lakes (Lake of the Ozarks, Truman Reservoir, Table Rock, Stockton, Mark Twain, Bull Shoals, Smithville, Wappapello, Pomme de Terre and Norfolk Lake).

64.005. 1. For the purpose of promoting the health, safety and general welfare of the public, the county commission of any county bordering on a lake having at least one hundred ten miles of shoreline may, after approval by a vote of the people of the affected area of the county as determined by the county commission, create a district planning commission to prepare a district plan for the area which is at least one-half mile but not more than five miles from the six hundred forty-five foot mark of the lake measured from either the mean sea level, for the Lake of the Ozarks or the low water mark as determined by the Corps of Engineers for all other lakes of the county bordering on the lake.

2. The county commission may make an order to present to the voters of the county within the affected area the question for the establishment of planning and zoning in districts bordering the lake which are at least one-half mile but not more than five miles from the six hundred forty-five foot mark of the lake measured from either mean sea level, for the Lake of the Ozarks or the low water mark as determined by the Corps of Engineers for all other lakes. Any incorporated city, town or village which has adopted city planning and zoning or any agricultural or horticultural property as defined in section 137.016 shall be exempt from any planning and zoning provisions adopted pursuant to this section and section 64.007.

3. The question shall be submitted in substantially the following form:

Shall planning and zoning be adopted in the area of the county within .................... miles of the .......................... (six hundred forty-five foot mark or the low water mark) of the ................................... (name of lake) measured from mean sea level?

4. If a majority of the votes cast on the question be in favor of the planning and zoning, the county commission shall create a district planning commission to proceed with a program of district planning.

(L. 1996 S.B. 497 § 1)



Section 64.007 District planning commission, members, appointment, compensation, expenses--other zoning provisions to apply.

District planning commission, members, appointment, compensation, expenses--other zoning provisions to apply.

64.007. 1. The district planning commission shall consist of the county highway engineer and at least one property owner from each township in the district who resides within the proposed district and who is a registered voter of the county appointed by the county commission. The planning commission shall be composed of at least five members. The township representatives are hereinafter referred to as appointed members. The term of each appointed member shall be four years or until the member's successor takes office, except that the terms shall be overlapping and that the respective terms of the members first appointed may be less than four years. The term of the county highway engineer shall be only for the duration of the county highway engineer's tenure of official position. All members of the district planning commission shall serve as such without compensation, except that an attendance fee as reimbursement for expenses, not to exceed four meetings per year, may be paid to the appointed members of the county planning commission in an amount, as set by the county commission. The planning commission shall elect its chairman, who shall serve for one year.

2. Except as provided in this section and section 64.005, the provisions of sections 64.510 to 64.695, relating to the procedures for county planning and zoning in counties of the second and third classifications shall apply to any district planning commission established pursuant to this section and section 64.005.

(L. 1996 S.B. 497 § 2)



Section 64.010 County planning commission authorized (first class charter counties).

County planning commission authorized (first class charter counties).

64.010. In all counties of the first class, except counties of the first class not having a charter form of government, the county commission is authorized and empowered to provide for the preparation, adoption, amendment, extension or carrying out of a county plan and to create by order a county planning commission with the powers and duties as set forth in sections 64.010 to 64.160.

(L. 1945 p. 1327 § 1a, A.L. 1974 H.B. 1446)



Section 64.020 County planning commission--members--term--expenses--chairman (certain first class counties).

County planning commission--members--term--expenses--chairman (certain first class counties).

64.020. Such county planning commission shall consist of one of the commissioners of the county commission selected by the county commission, the county highway engineer, the chairman of two municipal planning bodies in the county to be appointed by the county commission, all of whom shall serve during their tenure of office not to exceed four years, and six residents of the unincorporated territory of the county to be appointed by the county commission. The term of said six appointed members shall be four years or until their successor takes office except that the original term of three of said six appointed members shall be two years. All members of the county planning commission shall serve as such without compensation; but an attendance fee as reimbursement for expenses may be paid to the appointed members of the county planning commission in an amount, as set by the county commission, not to exceed ten dollars per meeting for not over two meetings per month. The planning commission shall elect its chairman from among the appointed members.

(L. 1941 p. 481 § 2, A.L. 1945 p. 1327, A.L. 1986 H.B. 1554 Revision)



Section 64.030 Planning commission--rules--employees--contracts (certain first class counties).

Planning commission--rules--employees--contracts (certain first class counties).

64.030. The county planning commission may create and adopt rules for the transaction of its business and shall keep a public record of its resolutions, transactions, findings, and recommendations. The commission may appoint such employees as it may deem necessary for its work, and may contract with planners and other consultants for such services as it may require and may incur other necessary expenses, all subject to the approval of the county commission; provided, however, the expenditures of county funds by the commission shall not be in excess of the amounts appropriated for that purpose by the county commission. The commission shall have such other powers as may be appropriate to enable it to perform its duties.

(L. 1941 p. 481 § 3)



Section 64.040 Master plan of county--contents--hearings--adoption (certain first class counties).

Master plan of county--contents--hearings--adoption (certain first class counties).

64.040. The county planning commission shall have power to make, adopt and may publish an official master plan of the county for the purpose of bringing about coordinated physical development in accordance with present and future needs. The master plan shall be developed so as to conserve the natural resources of the county, to insure efficient expenditure of public funds, and to promote the health, safety, convenience, prosperity and general welfare of the inhabitants. Such master plan may include, among other things, studies and recommendations relative to the location, character and extent of highways, railroads, bus, streetcar and other transportation routes, bridges, public buildings, schools, parks, parkways, forests, wildlife refuges, dams, and projects affecting conservation of natural resources. The county planning commission may adopt the master plan in whole or in part, and subsequently amend or extend the adopted plan or any portion thereof. Before the adoption, amendment or extension of the plan or portion thereof, the commission shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the county, and notice of such hearing shall also be posted at least fifteen days in advance thereof in at least four conspicuous places in each township. Such hearing may be adjourned from time to time. The adoption of the plan shall be by resolution carried by not less than a majority vote of the full membership of the county planning commission. After the adoption of the master plan an attested copy shall be certified to the county clerk and a copy shall be recorded in the office of the recorder of deeds.

(L. 1941 p. 481 § 4)



Section 64.050 Approval of improvements (certain first class counties).

Approval of improvements (certain first class counties).

64.050. From and after the adoption of the master plan or portion thereof and its proper certification and recording, then and thenceforth no improvement of a type embraced within the recommendations of the master plan shall be constructed or authorized without first submitting the proposed plans thereof to the county planning commission and receiving the written approval and recommendations of said commission; provided, however, that this requirement shall be deemed to be waived if the county planning commission fails to make its report and recommendations within forty-five days after the receipt of the proposed plans. If a development or public improvement is proposed to be located in the unincorporated territory of the county by any municipality, county, public board or commission, the disapproval or recommendations of the county planning commission may be overruled by the county commission, which shall certify its reason therefor to the planning commission.

(L. 1941 p. 481 § 5, A.L. 1945 p. 1327)



Section 64.060 Regulations governing subdivision of land--bond (certain first class counties).

Regulations governing subdivision of land--bond (certain first class counties).

64.060. The county planning commission may prepare and adopt regulations governing the subdivision of land, which regulations may provide for the proper location and width of streets, building lines, open spaces, minimum width and area of lots, street grading and paving, sewers, water and other utilities, which are necessary to avoid the congestion of population and to protect the public health, safety or the general welfare. Such regulations shall be adopted only after public hearing has been held thereon at any one place in the county, public notice of which shall be given in the same manner as provided for hearings in section 64.040. Such regulations shall become effective after their approval and adoption by order of the county commission and may after their adoption be amended by the county commission. In lieu of the immediate completion or installation of the improvements required under the regulations adopted, the county zoning enforcement officer shall accept bond for the county in an amount and with surety and conditions prescribed by the county general attorney and approved by the county commission. Such bond shall provide and secure to the county the actual construction of such improvements and utilities within the period prescribed by said regulations.

(L. 1941 p. 481 § 6, A.L. 1945 p. 1327)



Section 64.070 Approval of plats (certain first class counties).

Approval of plats (certain first class counties).

64.070. After the county commission shall have adopted such subdivision regulations, no plat of a subdivision of land within the unincorporated area of such county shall be recorded until such plat shall first have been submitted to the planning commission. If the county planning commission does not report upon the plat within thirty days, it may then be deemed approved. If such plat be amended or rejected by the planning commission, such action may be overruled and the plat approved only by the county commission, provided the reasons for such overruling shall be spread upon the minutes of said county commission. The recorder of deeds shall not record a plat of a subdivision of land in the unincorporated area of the county until he shall have received a certificate of authority from the county zoning enforcement officer, who shall issue such certificate if such plat has been approved, pursuant to the provisions of sections 64.010 to 64.160. The county planning commission may, upon the written request of the legislative body of an incorporated area in which there is no municipal planning commission, pass upon subdivision plats within said incorporated areas, and said plats shall be subject to all rules and regulations of the county planning commission and shall not be recorded until they have been approved in the same manner as a subdivision plat in an unincorporated area. If, however, the county planning commission does not agree to pass upon plats in an incorporated area, the county recorder must be advised of the fact by registered letter.

(L. 1941 p. 481 § 6, A.L. 1945 p. 1327)



Section 64.080 Plans for major highway--duties of county commission--board of adjustment (certain first class counties).

Plans for major highway--duties of county commission--board of adjustment (certain first class counties).

64.080. Whenever a plan for major highways has been prepared, the county commission, upon recommendation of the planning commission, is hereby authorized and empowered to establish, regulate and limit and to change and amend, by order, building or setback lines on such major highways and to prohibit any new building being located within such building or setback lines outside the corporate limits of any city, village or incorporated town. The county commission shall provide for the method by which this section shall be administered and enforced and may provide for a board of adjustment with powers to modify or vary the regulations, in specific cases, in order that unwarranted hardship, which constitutes an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided. If there is a county board of zoning adjustment, as herein provided, such board shall be appointed to serve as the board of adjustment for the building line regulations. If there be no county board of zoning adjustment, the personnel, length of terms, method of appointment and organization of the board of adjustment for the building line regulations shall be the same as provided in section 64.120 for the board of zoning adjustment. The regulations of this section shall not be adopted, changed or amended until a public hearing has been held thereon by the planning commission, public notice of which shall be given in the same manner as provided for the hearing in section 64.040.

(L. 1941 p. 481 § 7, A. 1949 H.B. 2020)



Section 64.090 Planning and zoning powers of county commission--group homes considered single-family dwellings--exemptions (certain first class counties).

Planning and zoning powers of county commission--group homes considered single-family dwellings--exemptions (certain first class counties).

64.090. 1. For the purpose of promoting health, safety, morals, comfort or the general welfare of the unincorporated portion of counties, to conserve and protect property and building values, to secure the most economical use of the land, and to facilitate the adequate provision of public improvements all in accordance with a comprehensive plan, the county commission in all counties of the first class, as provided by law, except in counties of the first class not having a charter form of government, is hereby empowered to regulate and restrict, by order, in the unincorporated portions of the county, the height, number of stories and size of buildings, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, the location and use of buildings, structures and land for trade, industry, residence or other purposes, including areas for agriculture, forestry and recreation.

2. The provisions of this section shall not apply to the incorporated portions of the counties, nor to the raising of crops, livestock, orchards, or forestry, nor to seasonal or temporary impoundments used for rice farming or flood irrigation. As used in this section, the term "rice farming or flood irrigation" means small berms of no more than eighteen inches high that are placed around a field to hold water for use for growing rice or for flood irrigation. This section shall not apply to the erection, maintenance, repair, alteration or extension of farm structures used for such purposes in an area not within the area shown on the flood hazard area map. This section shall not apply to underground mining where entrance is through an existing shaft or shafts or through a shaft or shafts not within the area shown on the flood hazard area map.

3. The powers by sections 64.010 to 64.160 given shall not be exercised so as to deprive the owner, lessee or tenant of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted except that reasonable regulations may be adopted for the gradual elimination of nonconforming uses, nor shall anything in sections 64.010 to 64.160 interfere with such public utility services as may have been or may hereafter be specifically authorized or permitted by a certificate of public convenience and necessity, or order issued by the public service commission, or by permit of the county commission.

4. For the purpose of any zoning regulation adopted under the provisions of sections 64.010 to 64.160, the classification of single-family dwelling or single-family residence shall include any home in which eight or fewer unrelated mentally or physically handicapped persons reside, and may include two additional persons acting as houseparents or guardians who need not be related to each other or to any of the mentally or physically handicapped persons. The classification of single-family dwelling or single-family residence shall also include any private residence licensed by the division of family services or department of mental health to provide foster care to one or more but less than seven children who are unrelated to either foster parent by blood, marriage or adoption. A zoning regulation may require that the exterior appearance of the home and property be in reasonable conformance with the general neighborhood standards and may also establish reasonable standards regarding the density of such individual homes in any specific single-family dwelling or single-family residence area. Should a single-family dwelling or single-family residence as defined in this subsection cease to operate for the purposes specified in this subsection, any other use of such dwelling or residence, other than that allowed by the zoning regulations, shall be approved by the county board of zoning adjustment. Nothing in this subsection shall be construed to relieve the division of family services, the department of mental health or any other person, firm or corporation occupying or utilizing any single-family dwelling or single-family residence for the purposes specified in this subsection from compliance with any ordinance or regulation relating to occupancy permits except as to number and relationship of occupants or from compliance with any building or safety code applicable to actual use of such single-family dwelling or single-family residence.

5. Except in subsection 4 of this section, nothing contained in sections 64.010 to 64.160 shall affect the existence or validity of an ordinance which a county has adopted prior to March 4, 1991.

(L. 1941 p. 481 § 8, A.L. 1945 p. 1327, A.L. 1974 H.B. 1446, A.L. 1989 S.B. 11, A.L. 1991 H.B. 72)

Effective 3-4-91



Section 64.100 Division of unincorporated territory into districts--regulation (certain first class counties).

Division of unincorporated territory into districts--regulation (certain first class counties).

64.100. For any or all of said purposes, the unincorporated territory may be divided into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of sections 64.010 to 64.160 and shall be shown upon the plan; and within such districts, the erection, construction, reconstruction, alteration, repair or use of buildings, structures or land may be regulated and restricted. All such regulations shall be uniform for each class or kind of buildings or land uses throughout each district, but the regulations in one district may differ from those in other districts. The regulations shall be made in accordance with a comprehensive plan, and shall give reasonable consideration, among other things, to the character of the district, its suitability for particular uses, conserving the value of buildings and of existing development, and encouraging the most appropriate use of land throughout the county.

(L. 1941 p. 481 § 9)



Section 64.110 Further regulation of districts--hearing--order (first class counties).

Further regulation of districts--hearing--order (first class counties).

64.110. The county commission shall provide for the manner in which such regulations, restrictions and boundaries of such districts shall be determined, established and enforced, and from time to time amended, supplemented or changed within the unincorporated territory. In order to avail itself of the powers conferred by sections 64.010 to 64.160, the county commission shall request the county planning commission to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. If there be no county planning commission the county commission shall appoint a county zoning commission whose personnel, length of terms and organization shall be same as provided in sections 64.010 to 64.040 for a county planning commission. Such commission shall make a preliminary report and a proposed zoning order and shall hold public hearings thereon and shall afford persons interested an opportunity to be heard. A hearing shall be held in each township affected by the terms of such proposed order, public notice of which hearing shall be given in the same manner as provided for the hearing in section 64.040. Such notice shall state the time and place of the hearing and the place where copies of the proposed report and order will be accessible for examination by interested parties. Such hearings may be adjourned from time to time. Within ninety days after the final adjournment of such hearings the commission shall make a report and submit a proposed order to the county commission. The county commission may enact the order with or without change or may refer it back to the commission for further consideration. In case a written protest against the proposed zoning of any land lying within one and one-half miles of the limits of any municipality having a zoning ordinance is received from the city council or board of trustees thereof, the county commission shall not enact the proposed zoning of such land except by a record vote and after a statement of the reasons for such action shall be spread upon its minutes. In the preparation of its report and proposed zoning order the commission may incur such expenditures as shall be authorized by the county commission.

(L. 1941 p. 481 § 10)



Section 64.120 County board of zoning adjustment--members--organization--powers and duties--appeal from (first class counties).

County board of zoning adjustment--members--organization--powers and duties--appeal from (first class counties).

64.120. 1. Any county commission which has appointed a planning commission, as provided in these sections, shall create by order a county board of zoning adjustment. Such board shall consist of the three commissioners of the county commission whose terms shall be only for the duration of their tenure of official position. The board shall elect its chairman from among its members. The board of zoning adjustment shall adopt rules of procedure consistent with the provisions of the zoning regulations and the provisions of this law. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board of zoning adjustment shall be open to the public, and minutes shall be kept of all proceedings and official actions, which minutes shall be filed in the office of the county clerk and shall be a public record. Appeals to the board of zoning adjustment may be taken by any person aggrieved or by a public officer, department, board or bureau affected by any decision of the administrative officer in administering a county zoning ordinance. Such appeals shall be taken within a period of not more than three months, and in the manner provided by the rules of the board. An appeal shall stay all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken shall certify to the board that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property. The board of adjustment shall have the following powers and it shall be its duty:

(1) To hear and decide appeals where it is alleged there is error of law in any order, requirement, decision, or determination made by an administrative official in the enforcement of the county zoning regulations;

(2) To hear and decide all matters referred to it or upon which it is required to pass under county zoning regulations;

(3) In passing upon appeals, where there are practical difficulties or unnecessary hardship in the way of carrying out the strict letter of such order, which difficulties or hardship constitute an unreasonable deprivation of use as distinguished from merely granting a privilege, the board may vary or modify the application of any of the regulations or provisions so the intended purpose of the regulation shall be strictly observed, public safety and welfare secured and substantial justice done.

2. In exercising the above powers, such board may in conformity with the provisions of the law, reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

3. Any person or persons jointly or severally aggrieved by any decision of the board of adjustment or of the county commission, or of any officer, department, board, or bureau of the county, may present to the circuit court having jurisdiction in the county in which the property affected is located, a petition, duly verified, stating that such decision is illegal in whole or in part, specifying the grounds of the illegality and asking for relief therefrom. Upon the presentation of such petition the court may allow a writ of certiorari directed to the board for review of the data and records acted upon or it may appoint a referee to take additional evidence in the case. The court may reverse or affirm or may modify the decision brought up for review.

(L. 1941 p. 481 § 12, A. 1949 H.B. 2020, A.L. 1993 H.B. 910 subsecs. 1, 2, 3)



Section 64.122 Regulation by board may limit uses of buildings, structures, or land in specific districts--special use permit issued by board, exceptions (first class counties).

Regulation by board may limit uses of buildings, structures, or land in specific districts--special use permit issued by board, exceptions (first class counties).

64.122. Regulations adopted pursuant to the provisions of sections 64.010 to 64.160 may include appropriate and reasonable provisions for the control of the use of buildings, structures, or land, which use of same cannot, in the opinion of the board, be placed, specified or generally permitted in a specific district or districts because of the peculiar nature of the uses. The uses shall be limited to those which, if placed, specified or generally permitted in a specific district or districts, would pose undue regulatory difficulties. The uses shall be permitted only by a special use permit issued by the board as a permissive use and not as a rezoning after public hearing before the planning commission as provided by section 64.110, and a report and recommendation made by the commission to the board. The special permit shall set out regulations, restrictions, limitations and termination date so that reasonable control may be exercised over said uses; however, no such restriction shall relate to the identity of the owner. This section shall not allow the application of requirements for special use permits for any retail or retail service establishment in a district in which retail and retail service establishments generally are permitted uses, nor for any wholesale distribution establishment in a district in which wholesale storage and distribution establishments generally are permitted uses.

(L. 1993 H.B. 910 § 64.120 subsec. 4)



Section 64.130 Regulations shall govern, when (first class counties).

Regulations shall govern, when (first class counties).

64.130. Wherever the county zoning regulations made under authority of sections 64.010 to 64.160 require a greater width or size of yards, courts or other open spaces, or require a lower height of building or less number of stories, or require greater percentage of lot to be left unoccupied or require a lower density of population, or require a more restricted use of land, or impose other higher standards than are required in any other statute, local order or regulations, private deed restrictions or private covenants, the provisions of the regulations made under authority of sections 64.010 to 64.160 shall govern.

(L. 1941 p. 481 § 14)



Section 64.140 Amendment of regulations--protests (certain first class counties).

Amendment of regulations--protests (certain first class counties).

64.140. The regulations imposed and the districts created under authority of sections 64.010 to 64.160 may be amended from time to time by the county commission by order after the order establishing the same has gone into effect, but no such amendment shall be made without a hearing before the county planning commission; or if there be no county planning commission, such hearing shall be held by the county zoning commission. Such hearing shall be held in any one place in the county designated by the planning or zoning commission regardless of the location of the land affected by such amendment or amendments. Public notice of such hearing shall be given by at least one publication in one newspaper published in the county at least fifteen days before the date of the hearing. In case of written protest against any proposed amendment, signed and acknowledged by the owners of thirty percent of the frontage within one thousand feet to the right or left of the frontage proposed to be changed, or by the owners of thirty percent of the frontage directly opposite, or directly in the rear of the frontage proposed to be altered, or in cases where the land affected lies within one and one-half miles of the limits of a municipality, by the city council or zoning board of any such municipality, filed with the county clerk, such amendment may not be passed except by the favorable vote of two-thirds of all the members of the county commission.

(L. 1941 p. 481 § 13, A.L. 1945 p. 1327, A.L. 1988 H.B. 923)



Section 64.150 Enforcement officer--duties (first class counties).

Enforcement officer--duties (first class counties).

64.150. Any county commission which has adopted a zoning plan, as provided in sections 64.010 to 64.160, shall appoint an officer or designate one of the existing county officials to enforce the provisions of sections 64.010 to 64.160. After the appointment of such officer or official, no building or other structure shall be erected, constructed, reconstructed, enlarged or altered, or repaired in such manner as to prolong the life of the building, nor shall the use of any land be changed without first obtaining a permit issued by such officer or official under the provisions of sections 64.010 to 64.160, except that no permit shall be required for ordinary repairs on conforming use structures. Such permit shall be issued only when the request therefor is in conformity with the regulations adopted. Such enforcement officer shall act as the executive secretary of the planning or zoning commission and is charged with the administration and enforcement of zoning regulations, setback line regulations, subdivision regulations and such other regulations as may be adopted. Such officer shall forthwith refer all violations of said regulations to the county general attorney for appropriate action, and shall examine all subdivision plats and determine whether the proposed development conforms to the regulations adopted. If such proposed subdivision plat conforms to the adopted regulations, such plat shall be by such officer promptly approved, or such plat may be referred by said officer to the planning commission for its approval, amendment or rejection.

(L. 1941 p. 481 § 11, A.L. 1945 p. 1327)



Section 64.160 Violation a misdemeanor (first class counties).

Violation a misdemeanor (first class counties).

64.160. A violation of sections 64.010 to 64.160 or of any order or regulation adopted under authority of said sections shall be deemed a misdemeanor. The proper county authorities or any persons, the value or use of whose property is or may be affected by such violation in addition to other remedies, may also institute any appropriate action or proceedings by preventing or removing such violation.

(L. 1941 p. 481 § 15)



Section 64.170 County commissions control construction--issue building permits--Jefferson County, separate provision--vote required for adoption of a building code, when.

County commissions control construction--issue building permits--Jefferson County, separate provision--vote required for adoption of a building code, when.

64.170. 1. For the purpose of promoting the public safety, health and general welfare, to protect life and property and to prevent the construction of fire hazardous buildings, the county commission in all counties of the first and second classification, as provided by law, is for this purpose empowered, subject to the provisions of subsections 2 and 3 of this section, to adopt by order or ordinance regulations to control the construction, reconstruction, alteration or repair of any building or structure and any electrical wiring or electrical installation, plumbing or drain laying therein, and provide for the issuance of building permits and adopt regulations licensing persons, firms or corporations other than federal, state or local governments, public utilities and their contractors engaged in the business of electrical wiring or installations and provide for the inspection thereof and establish a schedule of permit, license and inspection fees and appoint a building commission to prepare the regulations, as herein provided.

2. Any county which has not adopted a building code prior to August 28, 2001, pursuant to sections 64.170 to 64.200, shall not have the authority to adopt a building code pursuant to such sections unless the authority is approved by voters, subject to the provisions of subsection 3 of this section. The ballot of submission for authority pursuant to this subsection shall be in substantially the following form:

Shall ......................................... (insert name of county) have authority to create, adopt and impose a county building code?

â ã YES â ã NO

3. The proposal of the authority to adopt a building code shall be voted on only by voters in the area affected by the proposed code, such that a code affecting a county shall not be voted upon by citizens of any incorporated territory.

(RSMo 1939 § 14942, A.L. 1945 p. 616, A.L. 1963 p. 117, A.L. 1999 S.B. 160 & 82, A.L. 2001 S.B. 86, A.L. 2008 S.B. 1181, et al.)

Prior revisions: 1929 § 13749; 1919 § 10391; 1909 § 1294



Section 64.180 Building commission--appointment--term--code of regulations--enforcement (first and second class counties).

Building commission--appointment--term--code of regulations--enforcement (first and second class counties).

64.180. 1. The county commission of any county which shall exercise the authority granted under the provisions of sections 64.170 to 64.200 shall appoint a building commission consisting of five members, residents and taxpayers of the county, one of whom shall be a member of the county commission, to be selected by the county commission. The members of the commission shall serve without compensation for a term of two years. The term of the county commission member shall not extend beyond the tenure of his office.

2. Said commission shall prepare a building and electrical code of regulations under the powers granted herein, which shall be submitted to the county commission for adoption. Such code of regulations shall be in accord with standards prescribed by recognized inspection and testing laboratories and agencies consistent with section 64.196.

3. Before the adoption of such code of regulations, the county commission shall hold at least three public hearings thereon, fifteen days' notice of the time and place of which shall be published in at least two newspapers having general circulation within the county and notice of such hearings shall also be posted at least fifteen days in advance thereof in four conspicuous places in the county. The regulations adopted shall be applicable to the unincorporated territory of the county, except as otherwise provided herein, and may from time to time be amended by the county commission after hearings are held and notice given, as prescribed herein. The county commission is authorized to employ and pay the personnel necessary to enforce the regulations adopted.

(RSMo 1939 § 14943, A.L. 1945 p. 616, A.L. 2001 S.B. 86)

Prior revisions: 1929 § 13750; 1919 § 10392; 1909 § 1295



Section 64.190 Building commission--powers--exception (first and second class counties).

Building commission--powers--exception (first and second class counties).

64.190. Said commission or such members thereof as are designated under the regulations adopted by the county commission shall be authorized to examine all applicants for a license to engage in electrical wiring or installation work and shall have authority under said regulations to revoke or suspend any license issued for refusal or failure to comply with the regulations adopted, and any person, firm or corporation licensed under the provisions of sections 64.170 to 64.200 shall be authorized to make electrical installations in any municipality in the county and be subject to the inspection requirements contained in the regulations adopted hereunder and shall not be licensed by any city, town or village in said county; provided, that the provisions of sections 64.170 to 64.200 shall not apply to any city having or that may hereafter have a population of more than one hundred and twenty thousand inhabitants.

(RSMo 1939 § 14944, A.L. 1945 p. 616, A.L. 1978 H.B. 1823)

Prior revisions: 1929 § 13751; 1919 § 10393; 1909 § 1296



Section 64.196 Nationally recognized building code adopted, when.

Nationally recognized building code adopted, when.

64.196. 1. After August 28, 2001, any county seeking to adopt a building code in a manner set forth in section 64.180 shall, in creating or amending such code, adopt a current, calendar year 1999 or later edition, nationally recognized building code, as amended.

2. No county building ordinance so adopted shall conflict with liquefied petroleum gas installations governed by section 323.020.

(L. 2001 S.B. 86, A.L. 2013 H.B. 542 merged with S.B. 23)



Section 64.200 Violation a misdemeanor (first and second class counties).

Violation a misdemeanor (first and second class counties).

64.200. A violation of sections 64.170 to 64.200 or of any order or regulation adopted under the authority of said sections shall be deemed a misdemeanor.

(RSMo 1939 § 14945, A.L. 1945 p. 616)

Prior revisions: 1929 § 13752; 1919 § 10394; 1909 § 1297



Section 64.205 Applicability of sections 64.170 to 64.200 (first and second class counties).

Applicability of sections 64.170 to 64.200 (first and second class counties).

64.205. Sections 64.170 to 64.200 shall apply to all counties of the first and second class.

(L. 1963 p. 117)



Section 64.211 Creation of county planning board--election--ballot form.

Creation of county planning board--election--ballot form.

64.211. 1. The county commission of any county of the first classification not having a charter form of government and not operating a planning or zoning program under the provisions of sections 64.800 to 64.905 may, after approval by vote of the people of that county, provide for the preparation, adoption, amendment, extension and carrying out of a county plan. Upon adoption of the county plan there shall be created in the county a county planning board with the powers and duties as set forth in sections 64.211 to 64.295.

2. The county commission may, at any general election, present to the voters of the county the question of the establishment of county planning. The county clerk shall cause to be printed a ballot containing the following:

Shall county planning be established?

â ã YES â ã NO To vote in favor of the question place an "X" in the box opposite the word "Yes". To vote against the question place an "X" in the box opposite the word "No".

3. If a majority of the votes cast at the election is in favor of county planning, the county commission shall create by order entered of record a county planning board to proceed with a program of county planning as provided in sections 64.211 to 64.295.

(L. 1959 S.B. 309 § 1, A.L. 1974 H.B. 1446, A.L. 1979 H.B. 663, A.L. 1994 H.B. 1175)



Section 64.212 Termination of county planning, election--ballot form.

Termination of county planning, election--ballot form.

64.212. 1. Upon receipt of a petition signed by a number of voters, resident in the county, equal to five percent of the total votes cast in the county at the next preceding election for governor requesting an election on the question, the county commission in any county which has adopted a county plan as authorized by section 64.211 shall, at a special election called for that purpose or at the next general election, submit to the voters of the county the proposition to terminate the program. The county clerk shall prepare the ballot substantially in the following form:

Shall ........................................ (Here fill in either county planning, county zoning, or county planning and zoning.) be terminated?

â ã YES â ã NO To vote in favor of the question, place an "X" in the box opposite the word "Yes". To vote against the question place an "X" in the box opposite the word "No".

2. If a majority of those voting on the question vote for the termination of the program, the county commission shall declare the program terminated and shall discharge any board appointed thereunder. Any resolution, ordinance or regulation adopted under the program pursuant to the provisions of sections 64.211 to 64.295 shall be void and of no effect from and after the termination of the program as provided in this section.

(L. 1979 H.B. 663, A.L. 1994 H.B. 1175)



Section 64.215 County planning board, members (exception for Cass County), terms, removal, expenses, chairman (noncharter first classification counties).

County planning board, members (exception for Cass County), terms, removal, expenses, chairman (noncharter first classification counties).

64.215. 1. Except as otherwise provided in subsection 2 of this section, the county planning board shall consist of one of the commissioners of the county commission selected by the county commission, the county highway engineer, both of whom shall serve during their tenure of office, except that in any county of the first classification with more than eighty-two thousand but fewer than eighty-two thousand one hundred inhabitants such members shall be nonvoting members, and six residents of the unincorporated territory of the county who shall be appointed by the county commission. The term of the six appointed members shall be four years or until their successor takes office, except that the original term of three of the six appointed members shall be two years. Members may be removed for cause by the county commission upon written charges after public hearings. Any vacancy may be filled by the county commission for the unexpired term of any member whose term becomes vacant, or until the member's successor takes office. All members of the board shall serve without compensation; except, that an attendance fee as reimbursement for expenses may be paid to the appointed members of the board in an amount, set by the county commission, not to exceed twenty-five dollars per meeting. The planning board shall elect its chairman from among the appointed members.

2. In any county of the first classification with a population of at least two hundred thousand inhabitants which does not adjoin any other county of the first classification, the county planning board may, at the option of the county commission, consist of one of the commissioners of the county commission selected by the county commission, and shall include the county highway engineer and six residents of the unincorporated territory of the county, who shall be appointed by the county commission. The county highway engineer and the county commissioner, if a member of the board, shall serve during such person's tenure of office. The term of the six appointed members shall be three years or until their successor takes office.

(L. 1959 S.B. 309 § 2, A.L. 1974 H.B. 1446, A.L. 1994 H.B. 1175, A.L. 2005 H.B. 58 merged with H.B. 345 merged with S.B. 210 merged with S.B. 259)



Section 64.221 Planning board, rules of procedure--records (noncharter first class counties).

Planning board, rules of procedure--records (noncharter first class counties).

64.221. The county planning board may create and adopt rules for the transaction of its business and shall keep a public record of its resolutions, transactions, findings, and recommendations.

(L. 1959 S.B. 309 § 3, A.L. 1994 H.B. 1175)



Section 64.225 Planning director, appointment, duties, employees, expenses (noncharter first class counties).

Planning director, appointment, duties, employees, expenses (noncharter first class counties).

64.225. There is hereby created the office of planning director, who shall be appointed by the planning board, subject to the approval of the county commission, and receive such compensation as set by the county commission. The planning director shall act as executive secretary of the planning or zoning commission and the board of zoning adjustment and the planning director shall be charged with the administration of the zoning laws and regulations adopted and the issuance of permits in conformity with the regulations adopted. The planning director shall examine all subdivision plats and determine whether the proposed development conforms to the regulations adopted. If the proposed subdivision plat conforms to the regulations adopted, the plat shall be promptly approved by the planning director, or the plat may be referred by the planning director to the planning board for its approval, amendment or rejection. The board may appoint such other employees as it deems necessary for its work and may contract with planners and other consultants for such services as it may require and may incur other necessary expenses, except that the expenditures of county funds by the board shall not be in excess of the amounts appropriated for that purpose by the county commission. The board shall have such other powers as are appropriate to enable it to perform its duties.

(L. 1959 S.B. 309 § 3, A.L. 1994 H.B. 1175)



Section 64.231 Master plan, contents, amendment, hearings, adoption, recording (noncharter first class counties).

Master plan, contents, amendment, hearings, adoption, recording (noncharter first class counties).

64.231. 1. The county planning board shall have power to make, adopt and may publish an official master plan for the county for the purpose of bringing about coordinated physical development in accordance with present and future needs. The master plan shall be developed so as to conserve the natural resources of the county, to ensure efficient expenditure of public funds, and to promote the health, safety, convenience, prosperity and general welfare of the inhabitants. The master plan may include, among other things, a land use plan, studies and recommendations relative to the locations, character and extent of highways, railroads, bus, streetcar and other transportation routes, bridges, public buildings, schools, sewers, parks and recreation facilities, parkways, forests, wildlife refuges, dams and projects affecting conservation of natural resources. The county planning board may adopt the master plan in whole or in part, and subsequently amend or extend the adopted plan or any portion thereof. Before the adoption, amendment or extension of the plan or portion thereof, the board shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the county, and notice of the hearing shall also be posted at least fifteen days in advance thereof in at least two conspicuous places in each township. The hearing may be adjourned from time to time. The adoption of the plan shall be by resolution carried by not less than a majority vote of the full membership of the county planning board. After the adoption of the master plan an attested copy shall be certified to the county clerk and a copy shall be recorded in the office of the recorder of deeds.

2. The master plan, with the accompanying maps, diagrams, charts, descriptive matter, and reports, shall include the plans specified by this section which are appropriate to the county and which may be made the basis for its physical development. The master plan may comprise any, all, or any combination of the plans specified in this section, for all or any part of the county.

(L. 1959 S.B. 309 § 4, A.L. 1994 H.B. 1175)



Section 64.235 Improvements to conform to plan, approval required (noncharter first class counties).

Improvements to conform to plan, approval required (noncharter first class counties).

64.235. From and after the adoption of the master plan or portion thereof and its proper certification and recording, then and thenceforth no improvement of a type embraced within the recommendations of the master plan shall be constructed or authorized without first submitting the proposed plans thereof to the county planning board and receiving the written approval and recommendations of the board; except that this requirement shall be deemed to be waived if the county planning board fails to make its report and recommendations within forty-five days after the receipt of the proposed plans. If a development or public improvement is proposed to be located in the unincorporated territory of the county by any municipality, county, public board or commission, the disapproval or recommendations of the county planning board may be overruled by the county commission, which shall certify its reasons therefor to the planning board, nor shall anything herein interfere with such development or public improvement as may have been, or may hereafter be, specifically authorized or permitted by a certificate of public convenience and necessity, or order issued by the public service commission, or by permit of the county commission after public hearing in the manner provided by section 64.231.

(L. 1959 S.B. 309 § 5, A.L. 1994 H.B. 1175)



Section 64.241 Subdivision regulations, contents, how adopted--bond for compliance (noncharter first class counties).

Subdivision regulations, contents, how adopted--bond for compliance (noncharter first class counties).

64.241. The county planning board may prepare and adopt regulations governing the subdivision of land, within the unincorporated area, including all plats or proposed streets prepared for record, and all division of land or lots into two or more parts, except the division of land resulting in tracts or lots, the smallest of which is an area of five acres or more, or ten acres or more in any county having a population of at least two hundred seven thousand. The regulations may provide for the proper location and width of streets, building lines, open spaces, minimum width and area of lots, access to major streets, street grading and paving, drainage or utility easements, sewers, water and other utilities, which are necessary to avoid the congestion of population, and to protect the public health, safety or the general welfare of the inhabitants in the unincorporated portions of the county. The regulations shall be adopted by the board only after public hearing has been held thereon at any one place in the county, public notice of which shall be given in the same manner as provided for hearings in section 64.231. The regulations shall become effective after their approval and adoption by order of the county commission, and may after their adoption be amended by the county commission after public hearing and recommendation by the board as provided by section 64.231. In lieu of the immediate completion or installation of improvements required under the regulations adopted, the county auditor shall accept bond for the county in an amount and with surety and conditions prescribed by the county commission. The bond shall provide and secure to the county the actual construction of such improvements and utilities within the period prescribed by the regulations.

(L. 1959 S.B. 309 § 6, A.L. 1994 H.B. 1175, A.L. 1998 S.B. 739)



Section 64.245 Subdivision plat or instrument describing not to be recorded until approved (noncharter first class counties).

Subdivision plat or instrument describing not to be recorded until approved (noncharter first class counties).

64.245. After the county commission has adopted the subdivision regulations, no plat or instrument describing a subdivision of land within the unincorporated area of the county shall be recorded or vacated until the plat is first submitted to the planning board. No plat shall be approved in any county in which emergency telephone services or central dispatching services are provided and funded pursuant to sections 190.300 to 190.329, unless any requirement by the governing body of the county or of the board established pursuant to section 190.329 to provide such governing body or such board with maps and site plans of the subdivision so that the subdivision addresses, streets, drives and roadways may be added to and included in any computer database used in conjunction with providing such services are met. The board, after hearing, may vacate any plat of a subdivision of land including roads, streets, highways and alleys. At such hearing, the board may require that expert witnesses providing evidence be sworn in so that their statements are statements made under oath. Upon the vacation of the plat, the recorder of deeds shall be notified in writing of the vacation. If the county planning board does not report upon the plat within thirty days, it may then be deemed approved. If the plat is amended or rejected by the planning board, such action may be overruled and the plat approved only by the county commission, after public hearing. The reasons for the overruling shall be spread upon the minutes of the county commission. The recorder of deeds shall not record a plat of a subdivision of land in the unincorporated area of the county until the recorder has received a certificate of authority from the county planning director, who shall issue the certificate if the plat has been approved, pursuant to the provisions of sections 64.211 to 64.295. The county planning board may, upon written request of the legislative body of an incorporated area in which there is no municipal planning commission, pass upon subdivision plats within the incorporated areas, and the plat shall be subject to all rules and regulations of the county planning board and shall not be recorded until it has been approved in the same manner as a subdivision plat in an unincorporated area. If the county planning board does agree to pass upon plats in an incorporated area, the county recorder shall be advised of the fact by registered letter from the planning board and the municipal legislative body.

(L. 1959 S.B. 309 § 7, A.L. 1993 H.B. 910, A.L. 1994 H.B. 1175)



Section 64.251 Building or setback lines on major highways, hearing, modification (noncharter first class counties).

Building or setback lines on major highways, hearing, modification (noncharter first class counties).

64.251. Whenever a plan for major highways has been prepared, the county commission, upon recommendation of the planning board, is hereby authorized and empowered to establish, regulate and limit and to change and amend, by order, building or setback lines on the major highways, and to prohibit any new building being located within the building or setback lines outside the corporate limits of any city, village or incorporated town. When a plan for proposed highways or other public improvements has been prepared, the county commission in the same manner is authorized to prohibit any new building being located within the proposed site or right-of-way when the center line of the proposed highway or the limits of the proposed sites have been carefully determined and are accurately delineated on maps approved by the planning board according to the procedures set out in section 64.231 and adopted by the county commission. The county commission shall provide for the method by which this section shall be administered and enforced and may provide for a board of adjustment with powers to modify or vary the regulations, in specific cases, in order that unwarranted hardship, which constitutes an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided. If there is a county board of zoning adjustment, as herein provided, the board shall be appointed to serve as the board of adjustment for the building line regulations. If there is no county board of zoning adjustment, the personnel, length of terms, method of appointment and organization of the board of adjustment for the building line regulations shall be the same as provided in section 64.281 for the board of zoning adjustment. The regulations of this section shall not be adopted, changed or amended until a public hearing has been held thereon by the planning board, public notice of which shall be given in the same manner as provided for the hearing in section 64.231.

(L. 1959 S.B. 309 § 8, A.L. 1994 H.B. 1175)



Section 64.255 Building and lot regulations--nonconforming uses, regulations limited (noncharter first class counties).

Building and lot regulations--nonconforming uses, regulations limited (noncharter first class counties).

64.255. 1. For the purpose of promoting health, safety, morals, comfort or the general welfare of the unincorporated portion of counties, to conserve and protect property and building values, to secure the most economical use of the land and to facilitate the adequate provision of public improvements all in accordance with a comprehensive plan, the county commission in all counties of the first class not having a charter form of government and not operating a planning or zoning program under the provisions of sections 64.800 to 64.905, is hereby empowered to regulate and restrict, by order, in the unincorporated portions of the county, the height, number of stories, and size of buildings, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, the location and use of buildings, signs, structures and land for trade, industry, residence, parks or other purposes, including areas for agriculture, forestry and recreation.

2. The powers by sections 64.211 to 64.295 given shall not be exercised so as to deprive the owner, lessee or tenant of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted, except that reasonable regulations may be adopted for the gradual elimination of nonconforming uses from districts zoned for residential use.

(L. 1959 S.B. 309 § 9, A.L. 1974 H.B. 1446)



Section 64.261 Zoning districts, creation, regulations (noncharter first class counties).

Zoning districts, creation, regulations (noncharter first class counties).

64.261. For any or all of said purposes, the unincorporated territory may be divided into districts of such number, shape and area as may be deemed best suited to carry out the purposes of sections 64.211 to 64.295, and shall be shown upon the plans or described in the regulations along with standards for their application. Within the districts, the erection, construction, reconstruction, alteration, repair or use of buildings, structures or land may be regulated and restricted. All the regulations shall be uniform for each class or kind of buildings or land uses throughout each district, but the regulations in one district may differ from those in other districts. The regulations shall be made in accordance with a comprehensive plan, and shall give reasonable consideration, among other things, to the existing use and character of the district, its suitability for particular uses, conserving the value of buildings and of existing development, and encouraging the most appropriate use of land throughout the county.

(L. 1959 S.B. 309 § 10)



Section 64.265 Establishment of original districts, notice, hearings, powers of county commission (noncharter first class counties).

Establishment of original districts, notice, hearings, powers of county commission (noncharter first class counties).

64.265. The county commission shall provide for the manner in which the regulations, restrictions and boundaries of the districts shall be determined, established and enforced, and from time to time amended, supplemented or changed. In order to avail itself of the powers conferred by the provisions of sections 64.211 to 64.295, the county commission shall request the county planning board to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. The board shall make a preliminary report and a proposed zoning order and shall hold public hearings thereon and shall afford persons interested an opportunity to be heard. A public hearing shall be held in each township affected by the terms of the proposed order, notice of which shall be given in the same manner as provided in section 64.231. The notice shall state the time and place of the hearing and the place where copies of the proposed report and order will be accessible for examination by interested parties. The hearings may be adjourned from time to time. Within ninety days after the final adjournment of the hearings the board shall make a report and submit a proposed order to the county commission. The county commission may enact the order with or without change or may refer it back to the board for further consideration. In the preparation of its report and proposed zoning order the board may incur such expenditures as are authorized by the county commission.

(L. 1959 S.B. 309 § 11, A.L. 1994 H.B. 1175)



Section 64.271 Change in regulations and districts, hearing before commission--effect of protest (noncharter first class counties).

Change in regulations and districts, hearing before commission--effect of protest (noncharter first class counties).

64.271. 1. The regulations imposed under authority of sections 64.211 to 64.295 may be amended, supplemented or changed from time to time by the county commission after the order establishing the same has gone into effect, but no such amendment shall be made without a report and recommendation from the planning board after public hearing before the board, public notice of which shall be given in the same manner as provided for the hearing in section 64.231.

2. The districts created under authority of sections 64.211 to 64.295 may be amended, supplemented or changed from time to time by the county commission after the order establishing the same has gone into effect, but no such amendment shall be made without a report and recommendation from the planning board after a public hearing before the board. The hearing shall be held in any one place in the county designated by the planning or zoning board regardless of the location of the land affected by the amendment. Public notice of the hearing shall be given in at least one publication in a newspaper of general circulation in the county at least fifteen days before the date of the hearing.

3. In case of written protest against any proposed amendment, signed and acknowledged by the owners of thirty percent of the frontage within one thousand feet to the right or left of the frontage proposed to be changed, or by the owners of thirty percent of the frontage directly opposite, or directly in the rear of the frontage proposed to be altered, or in cases where the land affected lies within one and one-half miles of the limits of a municipality, by the city council or zoning board of any such municipality, filed with the county clerk, such amendment may not be passed except by the favorable vote of two-thirds of all the members of the county commission.

(L. 1959 S.B. 309 § 12, A.L. 1988 H.B. 923, A.L. 1994 H.B. 1175)



Section 64.275 Powers of county commission on review of report of planning board (noncharter first class counties).

Powers of county commission on review of report of planning board (noncharter first class counties).

64.275. The planning board shall file a recommendation and report with the county commission. The scope of review by the county commission shall be limited to the recommendation and report of the board; except that the county commission may hear and consider additional evidence, if the county commission finds that the evidence in the exercise of reasonable diligence could not have been produced, or was improperly excluded at the hearing before the board. The county commission may in any case hear and consider evidence of alleged irregularities in procedure, or of unfairness by the board, not shown in the record. The county commission in determining the result reached by the board shall give due weight to the opportunity of the board to observe the witnesses and to the expertness and experience of the board. Whenever the county commission finds there is competent and material evidence, which in the exercise of reasonable diligence could not have been produced, or was improperly excluded at the hearing before the board, the county commission may remand the case to the board with directions to reconsider the same in the light of the evidence. The report shall consist of a complete transcript of the entire record, proceedings and evidence before the board. The county commission before deciding the case shall personally consider the whole record, or such portions thereof as may be cited by the parties, and shall personally consider any oral or written arguments presented by all interested parties.

(L. 1959 S.B. 309 § 13, A.L. 1994 H.B. 1175)



Section 64.281 Members of county commission as board of zoning adjustment, meetings, notice, procedure, powers--special permits, judicial review (noncharter first class counties).

Members of county commission as board of zoning adjustment, meetings, notice, procedure, powers--special permits, judicial review (noncharter first class counties).

64.281. 1. Any county commission which has appointed a planning board, as provided in sections 64.211 to 64.295, shall create by order a county board of zoning adjustment. The board of zoning adjustment shall consist of three commissioners of the county commission whose terms shall be only for the duration of their tenure of office. The board of zoning adjustment shall adopt rules of procedure consistent with the provisions of the zoning regulations and the provisions of sections 64.211 to 64.295. The chairman, or in the chairman's absence the acting chairman, shall administer oaths and compel the attendance of witnesses. All meetings of the board of zoning adjustment shall be open to the public. Public notice of such meeting shall be given in at least one publication in a newspaper of general circulation in the county at least fifteen days before the date of the meeting. The notice shall state the time and place of the hearing and the official docket of the board of zoning adjustment and the place where the specific requests will be accessible for examination by interested parties. Minutes shall be filed in the office of the county clerk and shall be a public record. Appeals to the board of zoning adjustment may be taken by any person aggrieved or by a public officer, department, board or bureau affected by any order or decision of the administrative officer in administering county zoning regulations. The appeal shall be taken within a period of not more than three months, and in the manner provided by the rules of the board of zoning adjustment. The appeal shall stay all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken shall certify to the board of zoning adjustment that the grounds of appeal would, in the officer's opinion, jeopardize or be detrimental to life or property. The board of zoning adjustment shall have the following powers and it shall be its duty:

(1) To hear and decide appeals where it is alleged there is error of law in any order, requirement, decision, or determination made by an administrative official in the enforcement of the county zoning regulations;

(2) To hear and decide all matters referred to it or upon which it is required to pass under county zoning regulations;

(3) In passing upon appeals, where there are practical difficulties or unnecessary hardship in the way of carrying out the strict letter of such order, which difficulties or hardship constitute an unreasonable deprivation of use as distinguished from merely granting a privilege, the board of zoning adjustment may vary or modify the application of any of the regulations or provisions so the intended purpose of the regulations shall be strictly observed, public safety and welfare secured and substantial justice done.

2. In exercising the above powers, the board of zoning adjustment may in conformity with the provisions of sections 64.211 to 64.295, reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

3. Regulations adopted pursuant to the provisions of sections 64.211 to 64.295 may include appropriate and reasonable provisions for the control of the use of buildings, structures, or land, which use of same cannot, in the opinion of the board of zoning adjustment, be placed, specified, or generally permitted in a specific district or districts because of the peculiar nature of the uses. The uses shall be limited to those which, if placed, specified or generally permitted in a specific district or districts, would pose undue regulatory difficulties. The uses shall be permitted only by a special permit issued by the board of zoning adjustment as a permissive use and not as a rezoning, after public hearing before the planning board, as provided by subsection 2 of section 64.271, and a report and recommendation made by the planning board to the board of zoning adjustment. The special permit shall set out regulations, restrictions, limitations and termination date so that reasonable control may be exercised over said uses. This section shall not allow the application of requirements for special use permits for any retail or retail service establishment in a district in which retail and retail service establishments generally are permitted uses, nor for any wholesale distribution establishment in a district in which wholesale storage and distribution establishments generally are permitted uses.

4. Any person aggrieved by any decision of the county board of zoning adjustment, or of the county commission, or of any officer, department, board or bureau of the county may present to the circuit court having jurisdiction in the county in which the property affected is located, a petition in the manner and form provided by section 536.110.

(L. 1959 S.B. 309 § 14, A.L. 1994 H.B. 1175)



Section 64.285 Zoning regulations to supersede other laws or restrictions, when (noncharter first class counties).

Zoning regulations to supersede other laws or restrictions, when (noncharter first class counties).

64.285. Whenever the county zoning regulations made under the authority of sections 64.211 to 64.295 require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or less number of stories, or require greater percentage of lot to be left unoccupied, or require a lower density of population, or require a more restricted use of land, or impose other higher standards than are required in any other statute, local order or regulation, private deed restrictions or private covenants, the provisions of the regulations made under authority of sections 64.211 to 64.295 shall govern.

(L. 1959 S.B. 309 § 15)



Section 64.291 Zoning enforcement officers, appointment, compensation, duties (noncharter first class counties).

Zoning enforcement officers, appointment, compensation, duties (noncharter first class counties).

64.291. Any county commission which has adopted a zoning plan as provided by sections 64.211 to 64.295 shall appoint an enforcement officer who shall serve at the pleasure of the commission and receive such compensation as designated by the commission. The enforcement officer shall be charged with the enforcement of the zoning regulations, setback regulations, subdivision regulations and such other regulations as may be adopted. The enforcement officer may appoint such employees as are deemed necessary and may incur other necessary expenses, all subject to the approval of the county commission. The enforcement officer or his deputies shall forthwith file a complaint of all violations of the regulations of sections 64.211 to 64.295 with the county prosecuting attorney, in the name of the county, for appropriate action.

(L. 1959 S.B. 309 § 16)



Section 64.295 Violations of law or regulation, misdemeanor--civil remedies (noncharter first class counties).

Violations of law or regulation, misdemeanor--civil remedies (noncharter first class counties).

64.295. A violation of the provisions of sections 64.211 to 64.295, or of any order or regulation adopted under authority of sections 64.211 to 64.295, is a misdemeanor. The proper county authorities or any persons, the value or use of whose property is or may be affected by such violation in addition to other remedies, may also institute any appropriate action or proceedings by preventing or removing such violation.

(L. 1959 S.B. 309 § 17)



Section 64.300 Sewers and ditches in certain first class counties near recreation areas to be enclosed--failure a nuisance--penalty.

Sewers and ditches in certain first class counties near recreation areas to be enclosed--failure a nuisance--penalty.

64.300. 1. Any person who owns, leases, controls or operates lands within any county of the first class having less than seven hundred thousand inhabitants upon which there is any type of structure which is regularly used as a residence, club or association, and wherein more than twenty persons at any one time regularly reside or use the premises for the purpose of congregating or meeting, and which structure contains kitchens, toilets or washroom facilities, which lands may be located or situate within a distance of one thousand yards from lands or areas used as a children's playground, campsite, school grounds, park, or other resort areas for children, shall cause any and all sewers or ditches located upon the land and used for the purpose of discharging and carrying away raw sewage or effluent from the building or premises, to be fully and completely enclosed.

2. Any such sewer or enclosed ditch so constructed which allows or permits offensive and unhealthful odors to emanate therefrom shall be considered a nuisance and shall be condemned as such and shall not be used for the purpose of carrying raw sewage and effluent until all cause of the odors is fully and completely eliminated.

3. Any person who is in charge of such lands or premises and who is found guilty of using any open ditch or sewer for the discharge of effluent or raw sewage after the ditch or sewer has been condemned in accordance with the provisions of this section, shall be adjudged guilty of maintaining a nuisance and on conviction shall be punished by a fine of not to exceed one thousand dollars or by imprisonment in the county jail for a period not to exceed one year, or by both the fine and imprisonment.

(L. 1961 p. 303 §§ 1, 2, 3)



Section 64.320 Land acquisition for landfills, parks and recreation--authority to levy tax, limitation (Jackson and St. Louis counties).

Land acquisition for landfills, parks and recreation--authority to levy tax, limitation (Jackson and St. Louis counties).

64.320. The governing body of all counties of class one with a charter form of government may purchase at public expense out of the county treasury or may receive by gift or donation, lots, tracts and parcels of ground and lands to be used as public parks, playgrounds, camping sites, recreation purposes and sanitary landfills. The governing body of such counties may acquire property for such purposes by eminent domain, and the procedure therefor shall be the same as is provided by law for condemnation for road purposes. The counties may, by appropriate order of their respective governing body, levy an annual tax not to exceed ten cents on the one hundred dollars assessed valuation for the acquisition, planning, improvement, maintenance, operation and leasing of such parks, playgrounds, camping sites, and sanitary landfills; except that the governing body of such county may levy an annual tax for the purposes enumerated in this section not to exceed eleven cents on the one hundred dollars assessed valuation for the calendar year 1975 and thereafter and an annual tax for the purposes enumerated in this section not to exceed twelve cents on the one hundred dollars assessed valuation for the calendar year 1976 and thereafter. For the calendar year 1991 and thereafter, any county of the first class having a charter form of government and containing part of a city with a population of three hundred thousand or more may levy an annual tax for the purposes enumerated in this section not to exceed twenty cents on the one hundred dollars assessed valuation.

(RSMo 1939 § 15387, A.L. 1941 p. 480, A.L. 1945 p. 1324, A.L. 1945 p. 1326, A.L. 1951 p. 402, A.L. 1953 p. 382, A.L. 1957 p. 333, A.L. 1973 S.B. 178, A.L. 1990 S.B. 801)

Prior revision: 1929 § 14265

Effective 2-2-90

CROSS REFERENCE:

Acquisition by county of plants for destruction of waste, 49.303



Section 64.325 Land acquisition for recreation and sanitary landfills--annual tax, amount (first class noncharter counties).

Land acquisition for recreation and sanitary landfills--annual tax, amount (first class noncharter counties).

64.325. The county commissions in all counties of class one not having a charter form of government may purchase at public expense out of the county treasury or may receive any gift or donation, lots, tracts and parcels of ground and lands to be used as public parks, playgrounds, camping sites, recreation purposes, and sanitary landfills. The county commissions in class one counties not having a charter form of government may acquire property for such purposes by eminent domain, and the procedure therefor shall be the same as is provided by law for condemnation for road purposes. These counties may, by appropriate order of their respective county commissions, levy an annual tax not to exceed ten cents on the one hundred dollars assessed valuation for the acquisition, planning, improvement, maintenance, operation and leasing of such parks, playgrounds, camping sites, and sanitary landfills; except that the annual tax for the acquisition, planning, improvement, maintenance, operation and leasing of parks, playgrounds and camping sites may be set at any amount approved by the qualified voters of the county in the manner prescribed by section 64.451.

(L. 1965 p. 178 § 1, A.L. 1973 S.B. 178, A.L. 1994 H.B. 1200 & 1192)



Section 64.330 Board of park commissioners--appointment--duties (first class counties).

Board of park commissioners--appointment--duties (first class counties).

64.330. The county commissions of all counties of class one may in their discretion appoint a board of at least five but not more than seven resident citizens of the county, one of whom may be an engineer or landscape gardener, to be known and designated as "The Board of Park Commissioners", the members of said board to act without compensation. The board shall have the power to make suggestions and plans for the use, development and maintenance of any lots, tracts, parcels of ground acquired and used for the purposes aforesaid, but said board shall have no authority to make any contracts or bind the county in any manner whatsoever.

(RSMo 1939 § 15388, A.L. 1945 p. 1326, A.L. 1951 p. 402, A.L. 1987 H.B. 453)

Prior revision: 1929 § 14266



Section 64.335 Park rangers, appointment, training, compensation, certification (Clay and Jackson counties).

Park rangers, appointment, training, compensation, certification (Clay and Jackson counties).

64.335. 1. In order to furnish security similar to that provided in state parks, the governing body of each first class county which contains a portion of a city with a population of four hundred thousand inhabitants or more may appoint and set the compensation of such park rangers, who shall be certified by the director of the department of public safety, as provided in chapter 590, as it deems necessary for the prompt and proper discharge of its duties relating to the parks and recreational facilities of the county. Such certification shall include one hundred twenty hours of training in addition to that required in section 590.105. The salaries of all park rangers appointed under this section shall be paid in the same manner as the salaries of other county employees.

2. Each park ranger appointed under this section shall:

(1) Before entering upon the discharge of his duties, take and subscribe an oath of office to perform his duties faithfully and impartially;

(2) Have full authority, except as otherwise limited in this section, to preserve the peace, make arrests, and issue citations for violations of any rules or regulations adopted by the governing body pursuant to section 64.345.

3. Park rangers appointed under this section may carry firearms while engaged in the performance of their official duties only while within the park boundaries, subject to the training requirements of section 590.105.

4. All revenues received from fines levied pursuant to subsection 2 of this section shall be deposited into the county school fund and distributed pursuant to section 166.131.

(L. 1983 H.B. 350 § 2, A.L. 1986 S.B. 783)

Effective 6-11-86



Section 64.337 County commission authorized to appoint and set compensation of park rangers--rangers, certification by department of public safety required, powers and duties (Clay County).

County commission authorized to appoint and set compensation of park rangers--rangers, certification by department of public safety required, powers and duties (Clay County).

64.337. 1. In order to furnish security similar to that provided in state parks, the county commission of any county of the first classification without a charter form of government with a population of at least one hundred fifty thousand containing a part of a city with a population over three hundred fifty thousand may appoint and set the compensation of such park rangers, who shall be certified by the director of the department of public safety, as provided in chapter 590, as it deems necessary for the prompt and proper discharge of its duties relating to the parks and recreational facilities of the county. Such certification shall include one hundred twenty hours of training in addition to that required in section 590.105. The salaries of all park rangers appointed pursuant to this section shall be paid in the same manner as the salaries of other county employees.

2. Each park ranger appointed pursuant to this section shall:

(1) Before entering upon the discharge of his or her duties, take and subscribe an oath of office to perform his or her duties faithfully and impartially;

(2) Have full authority, including all the powers given to other peace officers of this state, to preserve the peace, make arrests, and issue citations for violations of any state law or of any rules or regulations adopted by the governing body pursuant to section 64.345, on all land, thoroughfares and waterways within the park boundaries.

3. Park rangers appointed pursuant to this section may carry firearms while engaged in the performance of their official duties only while within the park boundaries, subject to the training requirements of section 590.105.

4. All revenues received from fines levied pursuant to subsection 2 of this section shall be deposited into the county school fund and distributed pursuant to section 166.131.

(L. 2000 H.B. 1238 merged with S.B. 894)



Section 64.341 County commissions may lease lands and grant concessions for recreational and other purposes--procedure--county commission may operate (first class counties).

County commissions may lease lands and grant concessions for recreational and other purposes--procedure--county commission may operate (first class counties).

64.341. 1. The county commissions in all counties of class one are hereby authorized and given the power in all matters pertaining to lots, tracts and parcels of ground, land and improvements thereon used by such counties as public parks, playgrounds, camping sites, recreation areas and sanitary land fills, to lease such land or any part thereof and any improvements erected thereon to, and permit improvements to be erected thereon by any person, firm or corporation undertaking to serve the public purposes thereof and to grant concessions therein for the sale of refreshments to the public using such areas and for services therein relating to boating, swimming, picnicking, golfing, shooting, horseback riding, fishing, tennis and other recreational, cultural and educational uses upon such terms and under such regulations as the county commissions may prescribe. The county commission may establish, change from time to time and provide for collection thereof by its agents, employees or concessionaires a reasonable charge or charges to the public for the uses of and services in the areas as hereinabove set out. No lease or concession grant shall be for a longer term than seven years. No such lease shall be made or concession granted until after due opportunity for competition, including advertising the proposed letting or granting in a newspaper in the county with a circulation of at least five hundred copies per issue, if there be such, and if not, in such case notice shall be posted on the bulletin board in the county courthouse. All leases shall be made and concessions granted to the party or parties submitting the bid most favorable to the county. In every such lease made and concession granted, the county shall reserve the right for properly authorized representatives thereof to enter at all reasonable times in and upon the premises for the purpose of inspecting same. All moneys derived from any leases, concessions, charges, or from the sale of products obtained from any such areas shall be paid into the county treasury and be credited to the park fund and be used and expended by the county commission for park purposes. Nothing herein stated shall be held to abrogate the conditions specified in the deed or deeds of gift of any land or lands herebefore granted to the county, but said deed or deeds and acceptance thereof and all conditions therein are hereby ratified and confirmed, which conditions thereof, so far as they may be in conflict with this section, shall be considered as exceptions to the provisions hereof.

2. When private operators are not interested or available, the county commission shall have the power to operate the facilities described in subsection 1 of this section for a period not to exceed seven years, after which the facilities shall again be offered for competitive bids for private operation. In the event such bids are not responsive or favorable to the county, the county commission shall continue to operate the facilities for an additional period of time not to exceed seven years.

(L. 1957 p. 331 § 1, A.L. 1987 H.B. 453, A.L. 2003 S.B. 282)



Section 64.342 Park concession stands or marinas, county-operated, sale of refreshments, contracting procedures, proceeds go to county park fund (Clay County).

Park concession stands or marinas, county-operated, sale of refreshments, contracting procedures, proceeds go to county park fund (Clay County).

64.342. 1. The county commission of any county of the first classification without a charter form of government with a population of at least one hundred fifty thousand containing part of a city with a population over three hundred fifty thousand is hereby authorized to acquire, by purchase or gift, establish, construct, own, control, lease, equip, improve, maintain, operate and regulate, in whole or in part, concession stands or marinas within any area contiguous to the lake which is used as a public park, playground, camping site or recreation area. No such lease or concession grant shall be for a longer term than twenty-five years, unless the proposed investment by the lessee or concessionaire is greater than ten million dollars, in which case the lease or concession grant may, at the county's option, be for a term not to exceed fifty years.

2. Such concession stands or marinas may offer refreshments for sale to the public using such areas and services therein relating to boating, swimming, picnicking, golfing, shooting, horseback riding, fishing, tennis and other recreational, cultural and educational uses upon such terms and under such regulations as the county may prescribe. If the county elects to bid the services authorized herein, the county shall award any contracts relating thereto to the most favorable bidder based upon the terms and regulations prescribed by the county after due opportunity for competition including advertising the proposal letting or granting in a newspaper in the county with a circulation of at least five hundred copies per issue, if there be such, and if not, in such case notice shall be posted on the bulletin board in the county courthouse. The county shall have the right to reject any and all bids.

3. All moneys derived from the operation of concession stands or marinas shall be paid into the county treasury and be credited to a "Park Fund" to be established by each county authorized under subsection 1 of this section and be used and expended by the county commission for park purposes.

4. Any county meeting the qualifications of this section shall also have any other powers granted in section 64.341, provided, such powers shall not be construed to limit any powers granted in this section.

(L. 1987 H.B. 453, A.L. 2000 H.B. 1238 merged with S.B. 894, A.L. 2001 S.B. 86, A.L. 2003 S.B. 234, A.L. 2004 H.B. 1187)



Section 64.345 Regulations for use of recreational areas--violation, a misdemeanor (first class counties).

Regulations for use of recreational areas--violation, a misdemeanor (first class counties).

64.345. The county commissions may make and promulgate regulations for the regulation of the public use of areas subject to section 64.341, the hours, conditions, method and manner of such use, the regulation of traffic therein, the protection of the public property and the promotion of the usefulness of such properties. Violation of any regulation so adopted is a misdemeanor.

(L. 1957 p. 331 § 2)



Section 64.350 Recreational lands--county planning and recreation commission--qualifications, term--organization (second class counties).

Recreational lands--county planning and recreation commission--qualifications, term--organization (second class counties).

64.350. The county commissions of all counties of the second class shall be empowered, as in sections 64.350 to 64.390 provided, to acquire real estate and other property and improve, maintain and control the same for public recreation purposes and for those purposes there is hereby created a county planning and recreation commission to consist of four members appointed by the county commission of such counties. The members of the planning and recreation commission shall be registered voters of the county and known for their intelligence and integrity and shall have resided in such county for a period of five years prior to the date of their appointment. Not more than two planning and recreation commissioners shall belong to the same political party. The planning and recreation commissioners first appointed shall hold office respectively for the terms of one, two, three or four years as indicated and fixed in the order of their appointment, and all planning and recreation commissioners after the first appointment shall be so appointed for the full term of four years. The planning and recreation commissioners shall serve without compensation. Any one of the planning and recreation commissioners shall be held to have vacated his office in event of his appointment to, or becoming a candidate for, any political office. Vacancies in the planning and recreation commission shall be filled for the unexpired term by the county commission. The planning and recreation commission shall organize by electing one of their number as president, one as vice president, one as secretary and one as treasurer. The planning and recreation commission shall be known and act by and under the name and style of "The County Planning and Recreation Commission of ......... County".

(RSMo 1939 § 2517, A.L. 1945 p. 834, A.L. 1986 H.B. 1554 Revision, A.L. 1990 H.B. 1070)



Section 64.360 Recreational lands--powers of county commissions (second class counties).

Recreational lands--powers of county commissions (second class counties).

64.360. The county commissions of such counties shall upon the recommendation of the county planning and recreation commission have power: To acquire by purchase, gift, lease, condemnation or otherwise, real estate and other properties for public recreational purposes; to designate, lay out, acquire and to construct and maintain highways, bridges, viaducts and other structures necessary to public highways or highway systems, as other county highways are acquired, improved and maintained for such purposes by the method herein provided for acquiring real estate and acquire by any such methods real estate or other property for drains, canals and sewers either within or without such property so acquired for the protection of or as a part of such property, and the county commission may apportion and turn over to the commission herein created, sufficient federal government funds, state funds or county relief funds to acquire such property and to construct and maintain improvements thereon and to control and operate the properties so acquired.

(RSMo 1939 § 2518)



Section 64.370 Recreational lands--powers of county planning and recreation commission--annual report (second class counties).

Recreational lands--powers of county planning and recreation commission--annual report (second class counties).

64.370. The county planning and recreation commission shall have power: To prepare and recommend to the county commission plans relating to the location, extension, construction and improvement of highways, bridges, viaducts, subways, construction and maintenance of sewers and canals, within or without the property so acquired for such purposes; to design, construct and maintain any and all improvement work, buildings or other structures pertaining to the development of such recreational projects as is now herein specifically delegated only to the county commission, and adopt rules and regulations for and control all institutions, businesses, recreations, or other affairs or property within the area acquired without limit, any agreement or contract to the contrary notwithstanding; to contract and be contracted with as authorized agent of the county in connection with the purposes herein authorized; to lease, let, license or grant concessions to such properties or structures under its control on such terms and conditions as will conserve and promote the public interest; to expend money received for all such purposes; provided, that the commission shall on or before the first day of March of each year file a complete report with the county commission showing all moneys received and from what source and expenditures made, which shall be a public record; to make and enforce within its limits any local, police, health, sanitary, public convenience or other regulation as is desirable for the public welfare; to employ suitable persons, labor and expert assistance to acquire such property, design and construct improvements thereon and maintain and control the same.

(RSMo 1939 § 2519)



Section 64.380 Recreational lands--power of county planning and recreation commission to make rules, to contract (second class counties).

Recreational lands--power of county planning and recreation commission to make rules, to contract (second class counties).

64.380. For all purposes herein provided for such counties, the commission in its own name may make all necessary rules, regulations, commitments, contracts, agreements or other provisions and apply for and receive in the name of the county or its own name, either directly or through any other body, organization, or agent, any assistance or money or obtain a loan or loans, and pledge the property acquired for any moneys that may be available from the United States government or the state in carrying out the purposes of sections 64.350 to 64.390 and shall cooperate with any city or county and with any official or unofficial body of the federal government, state of Missouri or other states, or counties within or without the state, in the preparation and carrying out of any plans or developments or acquisitions of property whenever such systems or improvements may be of benefit to the people of such county; provided, however, that no real estate shall be acquired within the territory embraced in any public park district already organized and authorized by law, except with the consent of the official body in charge thereof.

(RSMo 1939 § 2520)



Section 64.390 Recreational lands--compensation for acquisition or damage of property (second class counties).

Recreational lands--compensation for acquisition or damage of property (second class counties).

64.390. Just compensation shall be paid for all property taken or damaged hereunder by the acquisition of real estate or other property or the improvement thereof and for the purpose of ascertaining the damages for the taking or improvement of property, the methods of procedure shall be followed in ascertaining the damages sustained by property owners whose property has been taken or damaged as provided by law for ascertaining damages in the case of opening roads and highways and the amount of such damage and costs shall not be assessed and charged against the county, but shall be charged only against the territorial limits of the properties acquired which shall be the sole benefit district, and shall be paid solely from the profits arising from the proceeds of leaseholds and concessions or any other funds accumulating from the management of the project.

(RSMo 1939 § 2521)



Section 64.401 Extension of municipal park system to adjacent area--petition, procedure, approval--hearing, notice--election, ballot, form, procedure, resubmission--representation on board, appointment--if more than one county, procedure.

Extension of municipal park system to adjacent area--petition, procedure, approval--hearing, notice--election, ballot, form, procedure, resubmission--representation on board, appointment--if more than one county, procedure.

64.401. 1. Persons residing in an area adjacent to and within three miles of a municipality that has formed and established a park system under sections 90.010 to 90.020 and 90.500 to 90.570 may petition to become part of the park system in the manner prescribed in this subsection. The petition shall include a description of the territory to be embraced by the park system, the provision for a tax to support the park system at the rate of tax which residents of the municipality are required to pay to support the park system, and the signatures of five percent of the qualified voters within the area outside the municipality as determined by the county clerk on the basis of the number of votes cast in the area for governor in the last election held prior to filing of the petition. The petition shall be filed with the governing body of the municipality and the county clerk. The governing body of the municipality shall within thirty days of receipt of the petition vote to approve or reject the request of the adjacent property owners to become part of the municipal parks system at a regularly scheduled meeting of the governing body of the municipality. The governing body of the municipality shall notify the county clerk of its action. If the governing body of the municipality rejects the request, no further action on the matter shall be taken for a period of one year after the date that the governing body rejects the request. After such period of time, the persons residing in the area may submit a new petition pursuant to this subsection. If the governing body of the municipality approves the request, the county clerk shall proceed as prescribed in subsections 2 and 3 of this section.

2. Upon approval of the issue by the governing body of the municipality as prescribed in subsection 1 of this section, the county clerk shall present the petition to the county commission who shall thereupon set the petition for hearing not less than thirty days nor more than forty days after the filing.

3. Notice shall be given by the county commission of the time and place where the hearing will be held, by publication on three separate days in one or more newspapers having a general circulation within the territory proposed to be incorporated as part of the park system, the first of which publications shall be not less that twenty days prior to the date set for the hearing and if there is no such newspaper, then notice shall be posted in ten of the most public places in the territory, not less than twenty days prior to the date set for the hearing. This notice shall include a description of the territory as set out in the petition, the question of incorporation for park system services and the rate of tax which residents within the area outside the municipality would be required to pay to support the park system as set out in the petition.

4. If the county commission finds that the petition and notice meet the requirements of subsections 1, 2 and 3 of this section, and that the boundaries as defined are reasonable boundaries for the incorporation of the area into the park system, the county commission shall order the submission of the question.

5. The question shall be submitted to the voters within the area outside the municipality substantially in the following form:

Shall the area be part of the public park system of the ............ (city, town, village) and shall a .... cent tax on each one hundred dollars of assessed valuation within the area be levied for public parks?

â ã YES â ã NO

6. If a majority of the votes cast on the proposal by the qualified voters within the area outside the municipality voting thereon are in favor of the proposal, then the area shall be part of the municipal park system as of the first day of the year following the year of the election.

7. The results of the election shall be certified by the election official of the county not less than thirty days after the election. In the event the proposal fails to receive a majority of the votes within the area outside the municipality in favor of the proposal, then such proposal shall not be resubmitted at any election held within one year of the date of the election the proposal was rejected.

8. If the area outside the municipality votes to join the municipal park system, then such an area shall have proportional representation on the park board in accordance with its population to the population of the municipality, except that such area shall be entitled to at least one representative on the park board. The county clerk shall determine the number of additional representatives by dividing the population of the municipality based on the last decennial census by nine to produce the quotient and shall allocate to the area that has voted to join the district one representative per quotient or part thereof which representative or representatives shall be in addition to the nine representatives from the municipality. The county commission shall appoint board members who shall have resided in the area outside the municipality which is included within the municipal park system for terms of three years. Where the area is in more than one county, the county commissions of each county shall, as nearly as practicable, evenly appoint such members with the county commission of the county having the largest area within the system appointing a greater number of board members if the members cannot be appointed evenly. Residents of such area residing outside the municipal boundaries shall have the same right of access to parks and park facilities in the municipal park system as residents of the municipality.

9. The provisions of sections 90.010 to 90.020 and 90.500 and 90.570 shall apply to all areas outside the municipality that are included in the municipal park system under the provisions of this section.

(L. 1994 H.B. 1200 & 1192 §§ 2 to 6)



Section 64.450 County parks--acquisition and maintenance.

County parks--acquisition and maintenance.

64.450. County commissions in all counties in the state of Missouri may set aside five percent of the county revenue fund for the purchase of county parks and the maintenance thereof. Titles to land purchased shall be taken in the name of the county, and each county commission is authorized to set aside a sufficient amount each year for the maintenance of said parks when purchased.

(RSMo 1939 § 15390)

Prior revision: 1929 § 14268



Section 64.451 County parks, taxes for establishment and maintenance--levy and collection.

County parks, taxes for establishment and maintenance--levy and collection.

64.451. 1. When one hundred voters of any county file a petition with the governing body of the county requesting that an annual tax be levied for the establishment and maintenance of free public parks in the county and providing for suitable entertainment therein and specify in their petition a rate of taxation as provided in this section, the governing body of the county shall submit the following question to the voters.

2. The question shall be submitted in substantially the following form:

Shall a .... cent tax per one hundred dollars assessed valuation be levied for public parks?

â ã YES â ã NO If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the tax authorized in this section shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the tax authorized in this section until the governing body of the county resubmits another proposal to authorize the governing body of the county to impose the tax authorized by this section and such proposal is approved by a majority of the qualified voters voting thereon.

3. The tax authorized in this section shall be levied and collected in the same manner as other general taxes of the county, shall be deposited in the county treasury in a special trust fund and shall be used solely for the establishment and maintenance of free public parks in the county and providing for suitable entertainment therein.

(L. 1994 H.B. 1200 & 1192 § 1)



Section 64.460 Definitions.

Definitions.

64.460. As used in sections 64.460 to 64.487, the following terms mean:

(1) "Ashes", the residue from the burning of wood, coal, coke, or other combustible materials;

(2) "Garbage", putrescible animal and vegetable wastes resulting from the handling, preparation, cooking, and consumption of food;

(3) "Refuse", all putrescible and nonputrescible solid wastes (except body wastes) including garbage, rubbish, ashes, street cleanings, dead animals, abandoned automobiles, and solid market and industrial wastes;

(4) "Rubbish", nonputrescible solid wastes, excluding ashes, consisting of both combustible and noncombustible wastes, such as paper, cardboard, tin cans, yard clippings, wood, glass, bedding, crockery, and similar materials.

(L. 1955 p. 348 § 1)



Section 64.463 Dumping in unlicensed area prohibited.

Dumping in unlicensed area prohibited.

64.463. No person shall dispose of any ashes, garbage, rubbish or refuse at any place except a disposal area licensed as provided in sections 64.460 to 64.487.

(L. 1955 p. 348 § 2)



Section 64.467 Application for dumping ground fee.

Application for dumping ground fee.

64.467. 1. Any person desiring a license to operate a disposal area shall make application therefor to the county commission on forms provided by it.

2. The application shall contain the name and residence of the applicant, the location of the proposed disposal area, and such other information as may be necessary. The application shall be accompanied by a fee of twenty-five dollars.

(L. 1955 p. 348 § 3)



Section 64.470 State department of health and senior services to approve area--county commission to issue annual license--renewal of license.

State department of health and senior services to approve area--county commission to issue annual license--renewal of license.

64.470. 1. Upon receipt of the application the county commission shall notify the state department of health and senior services which shall inspect the proposed site and determine if the proposed operation complies with sections 64.460 to 64.487 and the rules and regulations adopted pursuant thereto.

2. If the department of health and senior services reports favorably on the application, and the county commission finds that the applicant is a responsible and suitable person to conduct the business, then the county commission shall issue a license to the applicant.

3. All licenses shall expire one year after issuance but may be renewed upon payment of an annual fee of twenty-five dollars.

(L. 1955 p. 348 § 4)



Section 64.473 Revocation of license, notice and hearing.

Revocation of license, notice and hearing.

64.473. The county commission may revoke any license after reasonable notice and hearing if it finds that the disposal area is not operated in a sanitary manner as required in sections 64.460 to 64.487.

(L. 1955 p. 348 § 5)



Section 64.477 Department of health and senior services to promulgate rules and regulations--inspection of licensed areas.

Department of health and senior services to promulgate rules and regulations--inspection of licensed areas.

64.477. The state department of health and senior services shall prepare and publish rules and regulations which shall contain sanitary standards for disposal areas. The department of health and senior services shall inspect all licensed disposal areas and enforce all provisions of sections 64.460 to 64.487.

(L. 1955 p. 348 § 6)



Section 64.480 Law not applicable, when.

Law not applicable, when.

64.480. Sections 64.460 to 64.487 shall not be construed to prohibit any person from disposing of any ashes, garbage, rubbish or refuse from his own household upon his own land as long as such disposal does not create a nuisance. Sections 64.460 to 64.487 shall not apply to any disposal area operated by or under the control of any city, town or village and being located within the boundaries of such city, town or village.

(L. 1955 p. 348 § 7)



Section 64.483 Law inoperative until county commission orders--notice and hearing.

Law inoperative until county commission orders--notice and hearing.

64.483. Sections 64.460 to 64.487 shall not be operative in any county until the county commission, after notice and hearing, by order entered of record, so orders.

(L. 1955 p. 348 § 8)



Section 64.487 Violation of law, misdemeanor.

Violation of law, misdemeanor.

64.487. Any person violating sections 64.460 to 64.487 shall be guilty of a misdemeanor.

(L. 1955 p. 348 § 9)



Section 64.490 Second, third and fourth class counties authorized to operate dumping grounds.

Second, third and fourth class counties authorized to operate dumping grounds.

64.490. 1. Any county of the second, third or fourth class may purchase or lease, maintain and operate a dumping grounds for the disposal of ashes, garbage, refuse and rubbish as defined in sections 64.460 to 64.487 and may agree or contract with any municipality within the county for the operation of a dumping grounds, as provided in chapter 70.

2. Any dumping grounds operated under the provisions of this section shall be inspected by the state department of health and senior services and is subject to the rules and regulations promulgated by the department pursuant to section 64.477.

(L. 1967 p. 138 § 1)



Section 64.510 County commission may provide for county plan, when--county planning commission (second and third class counties).

County commission may provide for county plan, when--county planning commission (second and third class counties).

64.510. The county commission of any county of the second or third class may, after approval by vote of the people of the county, provide for the preparation, adoption, amendment, extension and carrying out of a county plan for all areas of the county outside the corporate limits of any city, town or village which has adopted a city plan in accordance with the laws of the state. Upon the adoption of the county plan there is created in the county a county planning commission as hereinafter provided.

(L. 1951 p. 406 § 1, A.L. 1957 p. 321, A.L. 1961 p. 304, A.L. 1963 p. 117)



Section 64.520 County planning commission--members--term--expenses--chairman (counties of the second and third classification).

County planning commission--members--term--expenses--chairman (counties of the second and third classification).

64.520. Such county planning commission shall consist of the county highway engineer or head of the highway department, and one resident of the county appointed by the county commission, from the unincorporated part of each township in the county, except that no such resident shall be appointed from a township in which there is no unincorporated area. The township representatives are hereinafter referred to as appointed members. The term of each appointed member shall be four years or until a successor takes office, except that the terms shall be overlapping and that the respective terms of the members first appointed may be less than four years. The term of the county highway engineer shall be only for the duration of the engineer's tenure of official position. All members of the county planning commission shall serve as such without compensation, except that an attendance fee as reimbursement for expenses may be paid to the appointed members of the planning commission in an amount, as set by the county commission, not to exceed twenty-five dollars for each meeting. The planning commission shall elect its chairman, who shall serve for one year.

(L. 1951 p. 406 § 2, A.L. 1959 H.B. 423, A.L. 1971 H.B. 255, A.L. 1986 H.B. 1554 Revision, A.L. 1990 H.B. 1070, A.L. 1993 H.B. 910 merged with S.B. 56, A.L. 2004 H.B. 795, et al. merged with H.B. 1377)



Section 64.530 Planning or zoning to be adopted only after approval by voters--submission of question (second and third class counties).

Planning or zoning to be adopted only after approval by voters--submission of question (second and third class counties).

64.530. 1. Before the county commission of any such county shall adopt any plan or create any commission provided for in sections 64.510 to 64.690 it shall order the question as to whether or not the county commission shall adopt county planning or zoning submitted to the voters of the county.

2. The question shall be submitted in substantially the following form:

Shall county zoning (or planning) be adopted?

3. If a majority of the votes cast on the question be in favor of the adoption of zoning or planning the county commission may then proceed as heretofore provided in sections 64.510 to 64.690.

(L. 1951 p. 406 § 16a, A.L. 1978 H.B. 971)



Section 64.540 Planning commission--general powers--rules--employees, consultants--expenditures limited--fees, third class counties (second and third class counties).

Planning commission--general powers--rules--employees, consultants--expenditures limited--fees, third class counties (second and third class counties).

64.540. The county planning commission may create and adopt rules for the transaction of its business and shall keep a public record of its resolutions, transactions, findings, and recommendations. The commission may appoint such employees as it may deem necessary for its work and may contract with planners and other consultants for such services as it may require and may incur other necessary expenses. The county planning commission and all third class counties may charge and collect a fee for any service it provides, but the fee must be established by rule. The expenditures of county funds by the county planning commission in all second class counties shall not be in excess of the amounts appropriated for that purpose by the county commission. The expenditures of county funds by the county planning commission in all third class counties shall not be in excess of the amount of fees collected by it and the amounts appropriated for that purpose by the county commission. The commission shall have such other powers as may be necessary and proper to enable it to perform the duties imposed upon it by law.

(L. 1951 p. 406 § 3, A.L. 1980 H.B. 1259)



Section 64.550 Master plan of county--contents--hearings--adoption (second and third class counties).

Master plan of county--contents--hearings--adoption (second and third class counties).

64.550. The county planning commission shall have power to make, adopt and publish an official master plan of the county for the purpose of bringing about coordinated physical development in accordance with the present and future needs. The official master plan shall be developed so as to conserve the natural resources of the county, to insure efficient expenditure of public funds and to promote the health, safety, convenience, prosperity and general welfare of the inhabitants. Such official master plan may include, among other things, studies and recommendations relative to the location, character and extent of highways, railroads, bus, streetcar and other transportation routes, bridges, public buildings, schools, parks, parkways, forests, wildlife refuges, dams, and projects affecting conservation of natural resources. The county planning commission may adopt the official master plan in whole or in part and may subsequently amend or extend the adopted plan or portion thereof. Before the adoption, amendment or extension of the plan or portion thereof, the commission shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the county, and notice of such hearing shall also be posted at least fifteen days in advance thereof in one or more public areas of the courthouse of the county. Such hearing may be adjourned from time to time. The adoption of the plan, or part thereof, shall be by resolution carried by not less than a majority vote of the full membership of the county planning commission. After the adoption of the official master plan, or part thereof, an attested copy shall be certified to the county commission, to the recorder of deeds and to the clerk of each incorporated area covered by the plan or part thereof.

(L. 1951 p. 406 § 4, A.L. 1971 H.B. 440)



Section 64.560 Not to affect strip mining--commercial structures permitted, where (second and third class counties).

Not to affect strip mining--commercial structures permitted, where (second and third class counties).

64.560. That nothing herein shall affect the recovery of natural resources by strip or open cut mining; provided that commercial structures shall be permitted in all districts except those zoned for residential or recreational use.

(L. 1951 p. 406 § 18)



Section 64.570 Planning commission to approve improvements--public improvements may be made, procedure (second and third class counties).

Planning commission to approve improvements--public improvements may be made, procedure (second and third class counties).

64.570. From and after the adoption of the official master plan or portion thereof and its proper certification and recording, thereafter no improvement of a type embraced within the recommendations of such official master plan or part thereof shall be constructed or authorized without first submitting the proposed plans thereof to the county planning commission and receiving the written approval or recommendations of said commission. This requirement shall be deemed to be waived if the county planning commission fails to make its report and recommendations within forty-five days after receipt of the proposed plans. In the case of any public improvement sponsored or proposed to be made by any municipality or other political or civil subdivision of the state, or public board, commission or other public officials, the disapproval or recommendations of the county planning commission may be overruled by a two-thirds vote, properly entered of record and certified to the county planning commission, of the governing body of such municipality, or other political or civil subdivision, or public board, commission or officials, after the reasons for such overruling are spread upon its minutes, which reasons shall also be certified to the county planning commission.

(L. 1951 p. 406 § 5)



Section 64.580 Regulations governing subdivision of land--bond (second and third class counties).

Regulations governing subdivision of land--bond (second and third class counties).

64.580. The county planning commission may also prepare, adopt, change and amend, as parts of the official master plan or otherwise, sets of regulations governing subdivisions of land in unincorporated areas, and amend or change same from time to time, as herein provided, which regulations may provide for the proper location and width of streets, building lines, open spaces, safety, recreation, and for the avoidance of congestion of population, including minimum width and area of lots. Such regulations may also include the extent to which and the manner in which streets shall be graded and improved, and the extent to which water, sewer and other utility services shall be provided, to protect public health and general welfare. Such regulations may provide that in lieu of the immediate completion or installation of such work, the county planning commission may accept bond for the county commission in the amount and with surety and conditions satisfactory to the county commission, providing for and securing to the county commission the actual construction of such improvements and utilities within a period specified by the county planning commission, and the county commission shall have power to enforce such bond by all proper remedies. Such subdivision regulations shall be adopted, changed or amended, certified and filed as provided in section 64.550. Such subdivision regulations shall be adopted, changed or amended only after a public hearing has been held thereon, public notice of which shall be given in the manner as provided for the hearing in section 64.550.

(L. 1951 p. 406 § 6)



Section 64.590 Approval of plats (second and third class counties).

Approval of plats (second and third class counties).

64.590. Whenever the county planning commission shall have adopted, recorded and filed certified copies of any part of the official master plan relating to major highways or to subdivision regulations, thereafter no plat of a subdivision of land within the unincorporated area of such county or the portion thereof covered by the major highway plan shall be recorded until such plat shall first have been approved by the county planning commission. If the planning commission does not report upon the plat within thirty days, it may then be deemed approved by the county planning commission, and such commission shall certify such facts upon such plat. If such plat is approved by the county planning commission, such approval shall be endorsed in writing thereon. However, if such plat be amended or rejected by the county planning commission, or if the council or board of trustees of any municipality files with the county planning commission a certified copy of a resolution of such council or board protesting against the action of the county planning commission approving any such plat of any land lying within one and one-half miles of the limits of the incorporated area of such municipality, such approval shall be deemed overruled, and such plat may be then approved only by a two-thirds vote of the county commission, and the reasons for the approval or failure to approve such plat shall be spread upon the records of the county commission and certified to the county planning commission. No plat of subdivision of land in the unincorporated areas of the county shall be recorded in the office of the recorder of deeds unless and until approved as herein provided. Municipalities shall have power, by ordinance, to require plats of subdivision of land within the corporate limits of such municipalities to be submitted to the county planning commission before being submitted to the municipality for approval, and before being recorded. A certified copy of any such ordinance shall be filed in the office of the recorder of deeds for the county. The county planning commission shall, upon written request of any such municipality, consider such plats and shall report its findings and its recommendations thereon in writing to the proper officials of such municipality.

(L. 1951 p. 406 § 6, A.L. 1990 H.B. 1258)



Section 64.600 Setback lines on major highways (second and third class counties).

Setback lines on major highways (second and third class counties).

64.600. After any plan for major highways, or portion thereof, has been prepared by the county planning commission, filed and certified as provided in section 64.550, the county commission shall be authorized and empowered to establish, regulate and limit building or setback lines on such major highways outside the corporate limits of municipalities and to prohibit any new building being located within such building or setback lines, and to amend such regulations from time to time. All orders of the county commission relating to such building or setback lines shall be entered of record and certified copies thereof shall be filed with the county planning commission, and in the office of the recorder of deeds.

(L. 1951 p. 406 § 7)



Section 64.610 Powers of board of adjustment--hearing on regulations on setback lines (second and third class counties).

Powers of board of adjustment--hearing on regulations on setback lines (second and third class counties).

64.610. The county commission shall provide for a board of adjustment with powers to modify or vary the regulations, in specific cases, in order that unwarranted hardships, which constitute an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided, the intended purpose of the regulations being strictly observed and the public welfare and public safety protected. If there is a county board of zoning adjustment as provided in section 64.660, such board shall be appointed to serve as the board of adjustment for the building or setback line regulations. If there be no county board of zoning adjustment, the personnel, length of terms, method of appointment and organization of the board of adjustment for the building or setback line regulations shall be the same as provided in section 64.660 for the board of zoning adjustment. Regulations authorized under section 64.600 shall not be adopted, changed or amended until a public hearing has been held thereon by the county planning commission, public notice of which shall be given in the same manner as provided for the hearing in section 64.550.

(L. 1951 p. 406 § 8)



Section 64.620 Building restrictions--limitations on regulations (second and third class counties).

Building restrictions--limitations on regulations (second and third class counties).

64.620. 1. For the purpose of promoting health, safety, morals, comfort or the general welfare of the unincorporated portion of counties of the second or third class to conserve and protect property and building values, to secure the most economical use of the land, and to facilitate the adequate provision of public improvements all in accordance with a comprehensive plan, the county commission of any county to which sections 64.510 to 64.690 are applicable as provided in section 64.510 shall have power after approval by vote of the people as provided in section 64.530 to regulate and restrict, by order of record, in the unincorporated portions of the county, the height, number of stories, and size of buildings, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, the location and use of buildings, structures and land for trade, industry, residence or other purposes, including areas for agriculture, forestry, and recreation.

2. The provisions of this section shall not apply to the incorporated portions of the counties, or to the raising of crops, livestock, orchards, or forestry, or to seasonal or temporary impoundments used for rice farming or flood irrigation. As used in this section, the term "rice farming or flood irrigation" means small berms of no more than eighteen inches high that are placed around a field to hold water for use for growing rice or for flood irrigation. This section shall not apply to the erection, maintenance, repair, alteration or extension of farm buildings or farm structures used for such purposes in an area not within the area shown on the flood hazard area map. This section shall not apply to underground mining where entrance is through an existing shaft or shafts or through a shaft or shafts not within the area shown on the flood hazard area map.

3. The powers granted by sections 64.510 to 64.690 shall not be construed:

(1) So as to deprive the owner, lessee or tenant of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted;

(2) So as to deprive any court of the power of determining the reasonableness of regulations and powers in any action brought in any court affecting the provisions of sections 64.510 to 64.690, or the rules and regulations adopted thereunder;

(3) To authorize interference with such public utility services as may have been or may hereafter be authorized or ordered by the public service commission or by permit of the county commission, as the case may be.

4. Nothing contained in sections 64.510 to 64.695 shall affect the existence or validity of an ordinance or order which a county has adopted prior to March 4, 1991.

(L. 1951 p. 406 § 9, A.L. 1991 H.B. 72)

Effective 3-4-91

CROSS REFERENCE:

Building permits, second classification counties, 137.177



Section 64.630 Division of territory into districts--regulations to be uniform, conform to comprehensive plan (second and third class counties).

Division of territory into districts--regulations to be uniform, conform to comprehensive plan (second and third class counties).

64.630. For any or all of the purposes of section 64.620, said unincorporated territory may be divided into districts of such number, shape and area as may be deemed best suited to carry out the purpose of sections 64.510 to 64.690 and shall be shown upon the county commission's zoning plan; and within such districts the erection, construction, reconstruction, alteration, repair, relocation or maintenance of buildings or structures and use of land and lots may be regulated and restricted. All such regulations shall be uniform for each class or kind of buildings or land uses throughout each district, but the regulations in one district may differ from those in other districts. The regulations shall be made in accordance with a comprehensive zoning plan, and shall give reasonable consideration, among other things, to the then existing character of the districts, their suitability for particular uses, conservation of the value of buildings and of existing development, and encouragement of the most appropriate use of land throughout the county.

(L. 1951 p. 406 § 10)



Section 64.640 County commission may prescribe zoning regulations--hearings on plan--adoption (second and third class counties).

County commission may prescribe zoning regulations--hearings on plan--adoption (second and third class counties).

64.640. The county commission shall provide for the manner in which such regulations, restrictions and boundaries of such districts shall be determined, established and enforced, and from time to time amended, supplemented or changed within said unincorporated territory. In order to avail itself of the zoning powers conferred by sections 64.510 to 64.690, the county commission shall request the county planning commission to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. If there be no county planning commission the county commission shall appoint a county zoning commission whose personnel, length of terms and organization shall be the same as provided in section 64.520 for a county planning commission. Such zoning commission shall make a preliminary report and a proposed zoning order and shall hold public hearings thereon, and shall afford persons interested an opportunity to be heard. A hearing shall be held in each township affected by the terms of such proposed order, public notice of which hearing shall be given in the same manner as provided for the hearing in section 64.550. Such notice shall state the time and place of the hearing and the place where copies of the proposed report and proposed zoning order will be accessible for examination by interested parties. Such hearings may be adjourned from time to time. Within ninety days after the final adjournment of such hearings the zoning commission shall make a report and submit a proposed order to the county commission. The county commission may adopt the order with or without change or may refer it back to the zoning commission for further consideration and report. In case a written protest against the proposed zoning of any land lying within one and one-half miles of the corporate limits of any municipality having in effect an ordinance zoning property within the corporate limits of such municipality is made by resolution of the city council or board of trustees thereof and filed with the county commission, the county commission shall not adopt the proposed zoning of such land except by record vote of all members and after a statement of the reasons for such action shall be spread upon its minutes or records. In the preparation of its report and proposed zoning order the zoning commission may incur such expenditures as shall be authorized by the county commission.

(L. 1951 p. 406 § 11, A.L. 1986 H.B. 1554 Revision)



Section 64.645 Plan or regulations not to be changed without notice and hearing (second and third class counties).

Plan or regulations not to be changed without notice and hearing (second and third class counties).

64.645. After the adoption of a zoning plan or regulations adopted pursuant thereto, no use of any parcel of land included in the plan or regulations shall be changed without a public hearing and the person or body which conducts the hearing shall give notice, at least fifteen days before the hearing, by certified mail to all owners of any real property located within one thousand feet of the parcel of land for which the change is proposed.

(L. 1971 H.B. 440)



Section 64.650 Enforcement officer--buildings subject to his approval (second and third class counties).

Enforcement officer--buildings subject to his approval (second and third class counties).

64.650. Any county commission which has adopted a zoning plan, as provided herein, shall appoint an officer or shall designate one of the existing officials to enforce the provisions of section 64.510. After the appointment or designation of such officer or official, no building or other structure shall be erected, constructed, reconstructed, enlarged or altered, or repaired in such manner as to prolong the life of the building, nor shall the use of any land be changed without a permit issued by such officer or official.

(L. 1951 p. 406 § 12)



Section 64.660 County board of zoning adjustment--members--organization--appeals to, procedure--powers of board (second and third class counties).

County board of zoning adjustment--members--organization--appeals to, procedure--powers of board (second and third class counties).

64.660. 1. Any county commission which appointed a county planning or county zoning commission and which has adopted a zoning plan, as provided in sections 64.510 to 64.695, shall appoint a county board of zoning adjustment. The board shall consist of five residents of the county, but not more than two shall be residents of the incorporated area of the county and not more than one may be a member of the county planning commission or the county zoning commission. The membership of the first board appointed shall serve respectively: One for one year, one for two years, one for three years, two for four years. Thereafter members shall be appointed for terms of four years each. Members shall be removable for cause by the county commission upon written charges and after public hearings. Vacancies shall be filled by the county commission for the unexpired term of any member whose term becomes vacant. Members of the board shall serve without compensation, but may be reimbursed for expenses incurred for attendance at not more than four meetings per year in an amount to be set by the county commission, not to exceed ten dollars per meeting. The board of zoning adjustment shall elect its own chairman and shall adopt rules of procedure consistent with the provisions of the zoning regulations and the provisions of sections 64.510 to 64.695. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board of zoning adjustment shall be open to the public, and minutes shall be kept of all proceedings and official actions, which minutes shall be filed in the office of the board and shall be a public record. Appeals to the board of zoning adjustment may be taken by any owner, lessee or tenant of land, or by a public officer, department, board or bureau, affected by any decision of the administrative officer in administering a county zoning ordinance. Such appeals shall be taken within a period of not more than three months, and in the manner provided by the rules of the board. An appeal shall stay all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken shall certify to the board that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property. The board of adjustment shall have the following powers and it shall be its duty:

(1) To hear and decide appeals where it is alleged there is error of law in any order, requirement, decision or determination made by an administrative official in the enforcement of the county zoning regulations;

(2) To hear and decide all matters referred to it or which it is required to determine under the zoning regulations adopted by the county commission as herein provided;

(3) Where, by reason of exceptional narrowness, shallowness, shape of topography or other extraordinary or exceptional situation or condition of a specific piece of property, the strict application of any regulation adopted under sections 64.510 to 64.695 would result in peculiar and exceptional difficulties to or exceptional and demonstrable undue hardship upon the owner of the property as an unreasonable deprivation of use as distinguished from the mere grant of a privilege, to authorize, upon an appeal relating to the property, a variance from the strict application so as to relieve the demonstrable difficulties or hardships, provided the relief can be granted without substantial detriment to the public good and without substantially impairing the intent, purpose, and integrity of the zone plan as embodied in the zoning regulations and map.

2. In exercising the above powers, the board may reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken. Any owners, lessees or tenants of buildings, structures or land jointly or severally aggrieved by any decision of the board of adjustment or of the county commission, respectively, under the provisions of sections 64.510 to 64.695, or board, commission or other public official, may present to the circuit court of the county in which the property affected is located, a petition, duly verified, stating that the decision is illegal in whole or in part, specifying the grounds of the illegality and asking for relief therefrom. Upon the presentation of the petition the court shall allow a writ of certiorari directed to the board of adjustment or the county commission, respectively, of the action taken and data and records acted upon, and may appoint a referee to take additional evidence in the case. The court may reverse or affirm or may modify the decision brought up for review. After entry of judgment in the circuit court in the action in review, any party to the cause may prosecute an appeal to the appellate court having jurisdiction in the same manner now or hereafter provided by law for appeals from other judgments of the circuit court in civil cases.

(L. 1951 p. 406 § 13, A.L. 1963 p. 118, A.L. 1990 H.B. 1070)



Section 64.670 Amendment of regulations--hearings--protests (second and third class counties).

Amendment of regulations--hearings--protests (second and third class counties).

64.670. The regulations imposed and the districts created under authority of sections 64.510 to 64.690 may be amended from time to time by the county commission by order after the order establishing the same has gone into effect but no such amendments shall be made by the county commission except after recommendation of the county planning commission, or if there be no county planning commission, of the county zoning commission, after hearings thereon by such commission. Public notice of such hearings shall be given in the same manner as provided for the hearing in section 64.550. In case of written protest against any proposed change or amendment, signed and acknowledged by the owners of thirty percent of the frontage within one thousand feet to the right or left of the frontage proposed to be changed, or by the owners of thirty percent of the frontage directly opposite, or directly in the rear of the frontage proposed to be altered, or in cases where the land affected lies within one and one-half miles of the corporate limits of a municipality having in effect ordinances zoning property within the corporate limits of such municipality, made by resolution of the city council or board of trustees thereof, and filed with the county clerk, such amendment may not be passed except by the favorable vote of two-thirds of all the members of the county commission.

(L. 1951 p. 406 § 14, A.L. 1988 H.B. 923)



Section 64.680 Regulations to supersede laws or ordinances (second and third class counties).

Regulations to supersede laws or ordinances (second and third class counties).

64.680. Wherever the county zoning regulations made under authority of sections 64.510 to 64.690 require a greater width or size of yards, courts or other open spaces, or require a lower height of buildings or a less number of stories, or require greater percentage of lots to be left unoccupied, or require a lower density of population, or require a more restricted use of land, or impose other higher standards than are required in any other statute, local order or regulation, private deed restrictions or private covenants, the regulations made under authority of sections 64.510 to 64.690 shall govern.

(L. 1951 p. 406 § 15)



Section 64.690 Violations constitute misdemeanors--enforcement of zoning regulations (second and third class counties).

Violations constitute misdemeanors--enforcement of zoning regulations (second and third class counties).

64.690. 1. Any owner, lessee or tenant of land located within any unincorporated area covered or affected by any official master plan or part thereof, or by any regulations or orders relating to subdivisions of land, or by any zoning plan, or by any regulations relating to building or setback lines on major highways, or by any regulations and restrictions of buildings, structures, lots and lands, or other planning or zoning regulations and restrictions or other regulations and restrictions made and adopted under the provisions of sections 64.510 to 64.690, who shall lay out and improve any such subdivision of land, or who shall construct, reconstruct, alter, relocate or maintain any building or other structure, or use such land in violation of the provisions of sections 64.510 to 64.690 or of order, regulation or restriction made and adopted under the provisions of sections 64.510 to 64.690, shall be guilty of a misdemeanor.

2. In the event any subdivision of land is begun or made in violation of sections 64.510 to 64.690, or of any official master plan or part thereof, or of any planning or zoning order, regulation or restriction made and adopted under the provisions of sections 64.510 to 64.690, or in the event any building or structure is constructed, reconstructed, relocated or maintained, or any building, structure, lot or land is used in violation of sections 64.510 to 64.690 or of any planning or zoning plan, regulation, restriction or order made and adopted by authority conferred under the provisions of sections 64.510 to 64.690, the county commission, the county planning commission, the county zoning commission, the prosecuting attorney, or any officer or official appointed or designated under the provisions of section 64.650, or the owner of any private property or any public body the property of whom or which is or may be affected by any such violation, may institute in the circuit court of the county, any appropriate action or proceedings to prevent such unlawful subdivision development or erection, construction, reconstruction, alteration, relocation or maintenance or use, or to restrain, abate or correct such violation, or to prevent the occupancy of such building or structure or unlawful use of such land, and to prevent any illegal act, conduct, business or use in or about the premises.

3. The officer or official appointed or designated under the provisions of section 64.650 shall have power to cause any land, building, structure, place or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein or thereat in violation of any of the regulations or orders adopted or made under the provisions of sections 64.510 to 64.690.

4. Any owner, lessee or tenant who, having been served with an order in writing signed by such officer or official to correct or remove any such violations, shall fail to comply with such order within ten days after such service, or who shall continue to violate any of the regulations or orders made under the authority of sections 64.510 to 64.690 in the respect named in such order, shall be guilty of a misdemeanor.

5. The owner or general agent of any such land, building, structure or premises where a violation of any such orders, regulations or restrictions has been committed or shall exist, or the lessee or tenant of any entire building or entire premises where such violation has been committed or shall exist, or the owner, general agent, lessee or tenant of any part of the building or premises in which such violation has been committed or shall exist, or the owner, general agent, architect, builder or contractor or any other person who knowingly commits, takes part or assists in such violation, or who maintains any building or premises in which any such violation shall exist, shall be guilty of a misdemeanor.

(L. 1951 p. 406 § 16)



Section 64.695 Termination of program, procedure--form of ballot (second and third class counties).

Termination of program, procedure--form of ballot (second and third class counties).

64.695. 1. Upon receipt of a petition signed by a number of voters in the county equal to five percent of the total vote cast in the county at the next preceding election for governor requesting submission of the question, the county commission in any county which has adopted a program of county planning, county zoning or county planning and zoning shall submit to the voters of the county the question to terminate the program.

2. The question shall be submitted in substantially the following form:

Shall county planning (county zoning or county planning and zoning) be terminated?

3. If a majority of those voting on the question vote for the termination of the program, the county commission shall declare the program terminated and shall discharge any commission appointed thereunder. Any resolution, ordinance or regulation adopted under the program pursuant to the provisions of sections 64.510 to 64.690 shall be void and of no effect from and after the termination of the program as provided in this section.

(L. 1974 H.B. 1446, A.L. 1978 H.B. 971)



Section 64.725 Temporary county or township planning commission, qualifications, appointment, expenses--master plan adoption procedure, ballot--county or township planning commission, election, terms--petition procedure to appoint temporary commission.

Temporary county or township planning commission, qualifications, appointment, expenses--master plan adoption procedure, ballot--county or township planning commission, election, terms--petition procedure to appoint temporary commission.

64.725. 1. As an alternative to the procedures in sections 64.510 to 64.550, the county commission of any county may create a temporary county or township planning commission prior to an election to adopt county or township planning and zoning. Such planning commission shall prepare a county plan for:

(1) All areas of the county, whether such areas are incorporated or unincorporated, outside the corporate limits of any city, town or village which has adopted a city plan in accordance with the laws of this state; or

(2) Any individual unincorporated township, separate from the rest of the county, which shall affect only that specific township.

2. The temporary county planning commission appointed pursuant to subdivision (1) of subsection 1 of this section shall consist of the county highway engineer, and one resident from each township of the county appointed by the county commission from the unincorporated area of the county. The temporary township planning commission appointed pursuant to subdivision (2) of subsection 1 of this section shall consist of the highway engineer, one person appointed by the county commission and three residents of the township for which the plan is proposed. The members of such planning commission or commissions shall serve until a planning commission is elected by the voters of the county or township, pursuant to subsection 6 of this section. All members of such temporary planning commission or commissions shall serve without compensation, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their official duties. Such planning commission or commissions shall elect a chair at the first meeting of the year to serve for such year until a new chair is elected. The county highway engineer shall be an ex officio member of such planning commission or commissions.

3. Each temporary planning commission may create and adopt rules for the transaction of its business and shall keep a public record of its resolutions, transactions, findings and recommendations. Each commission may appoint such employees as it deems necessary for its work, and may contract with planners and other consultants for such services as it may require, and may incur other necessary expenses. Each commission shall have power to make, adopt and publish a proposal for a master plan of the county or township for the purpose of bringing about coordinated physical development in accordance with the present and future needs. The master plan shall be developed so as to conserve the natural resources of the county or township, to ensure efficient expenditure of public funds and to promote the health, safety, convenience, prosperity and general welfare of the inhabitants. Such master plan may include, among other things, studies and recommendations relative to the location, character and extent of highways, railroads, bus, streetcar and other transportation routes, bridges, public buildings, schools, parks, parkways, forests, wildlife refuges, dams and projects affecting conservation of natural resources. Before the adoption of the plan, the commission shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the affected county or township, and notice of such hearing shall also be posted at least fifteen days in advance thereof in one or more public areas of the courthouse of the county. Such hearing may be adjourned from time to time. The adoption of the plan shall be by resolution carried by not less than a majority vote of the full membership of the temporary county or township planning commission.

4. After the temporary county or township planning commission has adopted a proposed plan for county or township planning and zoning in the county or township, the county commission shall submit to the voters of the county or affected township, the question of whether the county or township should adopt county or township planning and zoning as provided in the proposed plan. Such plan shall be available to the voters at least twenty days prior to the election. A notice stating the place or places and times for examining the plan shall be posted in one or more public areas of the courthouse of the county, and such notice shall be published in at least one newspaper of general circulation in the county or township at least once a week for three consecutive weeks, the last publication to be twenty days prior to the election.

5. The question for the adoption of county or township planning and zoning shall be submitted to the voters of the county, or to the voters of the township, substantially in either of the following forms, depending on whether such ballot is for township planning and zoning or for county planning and zoning:

(1) For township planning and zoning: Shall township planning and zoning as proposed by the township planning commission be adopted in .................. township (insert name of township)?

â ã YES â ã NO

(2) For county planning and zoning: Shall county planning and zoning as proposed by the county planning commission be adopted?

â ã YES â ã NO

6. If a majority of the votes cast in a county or township on the question of whether the county or township should adopt county or township planning and zoning as provided in the proposed plan are in favor of adopting the plan, then the plan shall become immediately effective in the appropriate county or township, and an attested copy of the official master plan shall be certified to the county commission, to the recorder of deeds, and to the clerk of each incorporated area covered by the plan or part thereof, or to the clerk of the appropriate township, if any, and the temporary county or township planning commission shall implement the plan. At the next countywide election:

(1) For countywide plans, the voters in each township of the unincorporated area of the county shall elect one member from each township to be a member of the county planning commission; or

(2) For township plans, the voters in the township shall elect three members to the township planning commission; and the county commission shall by order entered of record have the newly elected members of the county or township planning commission continue with a program of county or township planning and zoning. If a majority of the votes cast on the question of whether the county or township should adopt county or township planning and zoning as provided in the proposed plan are in opposition to adopting the plan, then it shall be at the discretion of the county commission whether to retain or dissolve the temporary county or township planning commission established pursuant to subsection 1 of this section.

7. The terms of the elected members of the county or township planning commission shall be four years or until the member's successor takes office; except that, the terms shall be overlapping and one-half of the members first elected, or if an uneven number one-half plus one, shall be elected for two-year terms and the remaining members shall be elected for four-year terms. The county highway engineer shall be an ex officio member of the county or township planning commission. The term of the county highway engineer shall be only for the duration of the engineer's tenure of official position. All members of the county or township planning commission shall serve as such without compensation, but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties. The planning commission shall elect a chair at the first meeting of the year to serve for such year until a new chair is elected. The county or township commission shall have all powers granted a county planning commission appointed pursuant to sections 64.510 to 64.695.

8. If the county commission does not appoint a temporary county or township planning commission as provided in subsection 1 of this section, the voters of the county or of any township may submit a petition, signed by five percent of the number of voters in the county or township voting at the last gubernatorial election, calling for the appointment of a temporary county or township planning commission. Upon receipt of such a petition, the county commission shall appoint a temporary county or township planning commission as provided in subsection 1 of this section.

(L. 1996 H.B. 1259, A.L. 1997 H.B. 99, A.L. 2000 S.B. 894)

(2002) Senate Bill 894 provision declared unconstitutional as a violation of the clear title requirement of Art. III, Section 23. Home Builders of Greater St. Louis v. State, 75 S.W.3d 267 (Mo.banc).



Section 64.727 County planning and zoning--election of members of county planning commission--reimbursement of expenses--terms of members--petition for election of members--effective date.

County planning and zoning--election of members of county planning commission--reimbursement of expenses--terms of members--petition for election of members--effective date.

64.727. 1. Nothing in section 64.725 shall be construed to affect the county planning and zoning of any county that adopted county planning and zoning before April 12, 1996, or that chooses to adopt county planning and zoning pursuant to sections 64.510 to 64.695 or sections 64.800 to 64.905 after April 12, 1996.

2. Any county commission of a second, third or fourth classification that has adopted county planning and zoning pursuant to sections 64.510 to 64.695 or sections 64.800 to 64.905 before April 12, 1996, may hold an election for the membership of the county planning commission. At a regularly scheduled countywide election, the voters in each township of the unincorporated area of the county shall elect one member from each township to be a member of the county planning commission. Following this election, the elected members shall immediately replace the commissioners previously appointed by the county commission to the county planning commission. The terms of the elected members of the county planning commission shall be four years or until the member's successor takes office; except that, the terms shall be overlapping and one-half of the members first elected, or if an uneven number one-half plus one, shall be elected for two-year terms and the remaining members shall be elected for four-year terms. The county highway engineer shall be an ex officio member of the county planning commission. The term of the county highway engineer shall be only for the duration of the engineer's tenure of official position. All members of the county planning commission shall serve as such without compensation, but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties. The planning commission shall elect a chair at the first meeting of the year to serve for such year until a new chair is elected. The elected planning commission shall be governed by the appropriate provisions of either sections 64.510 to 64.695 or sections 64.800 to 64.905 according to the provisions whereby the county adopted county planning and zoning.

3. If a county commission does not call for an election as provided in subsection 2 of this section, the voters of the county may submit a petition, signed by five percent of the number of voters in the county voting at the last gubernatorial election, calling for an election to elect members to a county planning commission. Upon receipt of such a petition, the county commission shall make an order to provide for the election of a county planning commission, pursuant to subsection 2 of this section, at the next countywide election.

(L. 1996 H.B. 1259)

Effective 4-12-96



Section 64.800 Creation of county planning commission--election.

Creation of county planning commission--election.

64.800. 1. The county commission of any county of the first class not having a charter form of government, or of any county of the second, third or fourth class may, after approval by vote of the people of the county, create a county planning commission to prepare a county plan for all areas of the county outside the corporate limits of any city, town or village which has adopted a city plan in accordance with the laws of this state.

2. The county commission may make an order to present to the voters of the county the question for the establishment of county planning.

3. The question shall be submitted in substantially the following form:

Shall county planning be adopted?

4. If a majority of the votes cast on the question be in favor of county planning, the county commission shall create by order entered of record a county planning commission to proceed with a program of county planning as provided in sections 64.800 to 64.840.

(L. 1965 p. 178 § 1, A.L. 1974 H.B. 1446, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1504 merged with H.B. 1536)



Section 64.805 County planning commission--members--terms--expenses--chairman.

County planning commission--members--terms--expenses--chairman.

64.805. The county planning commission shall consist of the county highway engineer, and one resident of the county appointed by the county commission, from the unincorporated part of each township in the county, except that no such person shall be appointed from a township in which there is no unincorporated area. The township representatives are hereinafter referred to as appointed members. The term of each appointed member shall be four years or until a successor takes office, except that the terms shall be overlapping and that the respective terms of the members first appointed may be less than four years. The term of the county highway engineer shall be only for the duration of the engineer's tenure of official position. All members of the county planning commission shall serve as such without compensation, except that an attendance fee as reimbursement for expenses may be paid to the appointed members of the county planning commission in an amount, as set by the county commission, not to exceed twenty-five dollars per meeting. The planning commission shall elect its chairman, who shall serve for one year.

(L. 1965 p. 178 § 2, A.L. 1986 H.B. 1554 Revision, A.L. 1990 H.B. 1070, A.L. 1993 S.B. 56, A.L. 2004 H.B. 795, et al. merged with H.B. 1377)



Section 64.810 Planning commission--general powers--rules--employees and consultants--expenditures limited--fees in certain counties.

Planning commission--general powers--rules--employees and consultants--expenditures limited--fees in certain counties.

64.810. The county planning commission may create and adopt rules for the transaction of its business and shall keep a public record of its resolutions, transactions, findings, and recommendations. The commission may appoint such employees as it may deem necessary for its work and may contract with planners and other consultants for such services as it may require and may incur other necessary expenses. The county planning commission in all third and fourth class counties may charge and collect a fee for any service it provides, but the fee must be established by order of the county commission. The expenditures of county funds by the county planning commission in all first class counties not having a charter form of government and all second class counties shall not be in excess of the amounts appropriated for that purpose by the county commission. The expenditures of county funds by the county planning commission in all third and fourth class counties shall not be in excess of the amount of fees collected by it and the amounts appropriated for that purpose by the county commission. The commission shall have such other powers as may be necessary and proper to enable it to perform the duties imposed upon it by law.

(L. 1965 p. 178 § 3, A.L. 1980 H.B. 1259)



Section 64.815 Master plan of county--contents--hearings--adoption.

Master plan of county--contents--hearings--adoption.

64.815. The county planning commission shall prepare an official master plan of the county for the purpose of bringing about coordinated physical development in accordance with the present and future needs. The official master plan shall be developed so as to conserve the natural resources of the county, to insure efficient expenditure of public funds and to promote the health, safety, convenience, prosperity and general welfare of the inhabitants. The official master plan may include, among other things, studies and recommendations relative to the location, character and extent of highways, railroads, bus, streetcar and other transportation routes, bridges, public buildings, schools, parks, parkways, forests, wildlife refuges, dams, and projects affecting conservation of natural resources. The county commission, upon the recommendation of the county planning commission, may adopt the official master plan in whole or in part and may subsequently amend or extend the adopted plan or portion thereof. Before the adoption, amendment or extension of the plan or portion thereof, the county commission shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the county, and notice of such hearing shall also be posted at least fifteen days in advance thereof in one or more public areas of the courthouse of the county. The hearing may be adjourned from time to time. The adoption of the plan, or part thereof, shall be by resolution carried by not less than a majority vote of the full membership of the county commission. After the adoption of the official master plan, or part thereof, an attested copy shall be certified by the county commission to the recorder of deeds and to the clerk of each incorporated area covered by the plan or part thereof.

(L. 1965 p. 178 § 4, A.L. 1971 H.B. 440)



Section 64.820 Improvements not to be made without county planning commission approval--exceptions.

Improvements not to be made without county planning commission approval--exceptions.

64.820. From and after the adoption of the official master plan or portion thereof and its proper certification and recording, thereafter no improvement of a type embraced within the recommendations of the official master plan, or part thereof, shall be constructed or authorized without first submitting the proposed plans thereof to the county planning commission and receiving the written approval or recommendations of the commission. This requirement shall be deemed to be waived if the county planning commission fails to make its report and recommendations within forty-five days after receipt of the proposed plans. In the case of any public improvement sponsored or proposed to be made by any municipality or other political or civil subdivision of the state, or public board, commission or other public officials, the disapproval or recommendations of the county planning commission may be overruled by a two-thirds vote, properly entered of record and certified to the county planning commission, of the governing body of the municipality, or other political or civil subdivision, or public board, commission or officials, after the reasons for the overruling are spread upon its minutes, which reasons shall also be certified to the county planning commission.

(L. 1965 p. 178 § 5)



Section 64.825 Regulation of subdivisions in unincorporated areas--procedure--bonds.

Regulation of subdivisions in unincorporated areas--procedure--bonds.

64.825. The county planning commission may also prepare, with the approval of the county commission, as parts of the official master plan or otherwise, sets of regulations governing subdivisions of land in unincorporated areas, and amend or change same from time to time as herein provided, which regulations may provide for the proper location and width of streets, building lines, open spaces, safety, recreation, and for the avoidance of congestion of population, including minimum width and area of lots. Such regulations may also include the extent to which and the manner in which streets shall be graded and improved, and the extent to which water, sewer and other utility services shall be provided, to protect public health and general welfare. Such regulations may provide that in lieu of the immediate completion or installation of the work, the county planning commission may accept bond for the county commission in the amount and with surety bond, cash bond, cash deposit with the county treasurer, letter of credit, or certificate of deposit and conditions satisfactory to the county commission, providing for and securing to the county commission the actual construction of the improvements and utilities within a period specified by the county planning commission, and the county commission shall have power to enforce the bond, surety bond, cash bond, cash deposit with the county treasurer, letter of credit, or certificate of deposit by all proper remedies. The subdivision regulations shall be adopted, changed or amended, certified and filed as provided in section 64.815. The subdivision regulations shall be adopted, changed or amended only after a public hearing has been held thereon, public notice of which shall be given in the manner as provided for the hearing in section 64.815.

(L. 1965 p. 178 § 6, A.L. 2004 H.B. 795, et al. merged with H.B. 1362)



Section 64.830 Approval of plats.

Approval of plats.

64.830. Whenever the county planning commission has prepared and the county commission adopted, recorded and filed certified copies of any part of the official master plan relating to major highways or to subdivision regulations, thereafter no plat of a subdivision of land within the unincorporated area of the county or the portion thereof covered by the major highway plan shall be recorded until the plat shall first have been approved by the county planning commission. If the planning commission does not report upon the plat within thirty days, it may then be deemed approved by the county planning commission, and the commission shall certify the fact upon the plat. If the plat is approved by the county planning commission, the approval shall be endorsed in writing thereon. However, if the plat be amended or rejected by the county planning commission, or if the council or board of trustees of any municipality files with the county planning commission a certified copy of a resolution of the council or board protesting against the action of the county planning commission approving any plat of any land lying within one and one-half miles of the limits of the incorporated area of the municipality, the approval shall be deemed overruled, and the plat may be then approved only by a two-thirds vote of the county commission, and the reasons for the approval or failure to approve the plat shall be spread upon the records of the county commission* and certified to the county planning commission. No plat of subdivision of land in the unincorporated areas of the county shall be recorded in the office of the recorder of deeds unless and until approved as herein provided. Municipalities shall have power, by ordinance, to require plats of subdivisions of land within the corporate limits of the municipalities to be submitted to the county planning commission before being submitted to the municipality for approval, and before being recorded. A certified copy of any such ordinance shall be filed in the office of the recorder of deeds for the county. The county planning commission shall, upon written request of any municipality, consider the plats and shall report its findings and its recommendations thereon in writing to the proper officials of the municipality.

(L. 1965 p. 178 § 7, A.L. 1990 H.B. 1258)

*Word "and" does not appear in original rolls.



Section 64.835 Setback line on major highways.

Setback line on major highways.

64.835. After any plan for major highways, or portion thereof, has been prepared by the county planning commission, filed and certified as provided in section 64.815, the county commission shall be authorized and empowered to establish, regulate and limit building or setback lines on the major highways outside the corporate limits of municipalities and to prohibit any new building being located within the building or setback lines, and to amend the regulations from time to time. All orders of the county commission relating to buildings or setback lines shall be entered of record and certified copies thereof shall be filed with the county planning commission, and in the office of the recorder of deeds.

(L. 1965 p. 178 § 8)



Section 64.840 Powers of board of adjustment--hearing on regulations on setback lines.

Powers of board of adjustment--hearing on regulations on setback lines.

64.840. The county commission shall provide for a board of adjustment with powers to modify or vary the regulations, in specific cases, in order that unwarranted hardships, which constitute an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided, the intended purpose of the regulations being strictly observed and the public welfare and public safety protected. If there is a county board of zoning adjustment as provided in section 64.870, that board shall be appointed to serve as the board of adjustment for the building or setback line regulations. If there be no county board of zoning adjustment, the personnel, length of terms, method of appointment and organization of the board of adjustment for the building or setback line regulations shall be the same as provided in section 64.870 for the board of zoning adjustment. Regulations authorized under section 64.835 shall not be adopted, changed or amended until a public hearing has been held thereon by the county planning commission, public notice of which shall be given in the same manner as provided for the hearing in section 64.815.

(L. 1965 p. 178 § 9)



Section 64.845 Creation of county zoning program--election.

Creation of county zoning program--election.

64.845. 1. The county commission of any county of the first class not having a charter form of government, or of any county of the second, third or fourth class may make an order to present to the voters of the county the question for the establishment of county zoning as provided in sections 64.845 to 64.880.

2. The question shall be submitted in substantially the following form:

Shall county zoning be adopted?

3. If a majority of the votes cast is in favor of county zoning, the county commission shall proceed with a program of county zoning as provided in sections 64.845 to 64.880.

(L. 1965 p. 178 § 10, A.L. 1969 p. 78, A.L. 1974 H.B. 1446, A.L. 1978 H.B. 971)



Section 64.850 County commission may prescribe zoning regulations.

County commission may prescribe zoning regulations.

64.850. For the purpose of promoting health, safety, morals, comfort or the general welfare of the unincorporated portion of counties of the first class not having a charter form of government, or of counties of the second, third or fourth class to conserve and protect property and building values, to secure the most economical use of the land, and to facilitate the adequate provision of public improvements all in accordance with a comprehensive plan, the county commission of any county of the first class not having a charter form of government, or of any county of the second, third or fourth class may, after approval by vote of the people as provided in section 64.845, regulate and restrict, by order of record, in the unincorporated portions of the county, the height, number of stories, and size of buildings, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, the location and use of buildings, structures and land for trade, industry, residence or other purposes.

(L. 1965 p. 178 § 11, A.L. 1974 H.B. 1446)



Section 64.855 Division of territory into districts--regulations to be uniform, conform to comprehensive plan.

Division of territory into districts--regulations to be uniform, conform to comprehensive plan.

64.855. For any or all of the purposes of section 64.850, the unincorporated territory may be divided into districts of such number, shape and area as may be deemed best suited to carry out the purpose of sections 64.845 to 64.880 and shall be shown upon the county commission's zoning plan; and within the districts the erection, construction, reconstruction, alteration, repair, relocation or maintenance of buildings or structures and use of land and lots may be regulated and restricted. All the regulations shall be uniform for each class or kind of buildings or land uses throughout each district, but the regulations in one district may differ from those in other districts. The regulations shall be made in accordance with a comprehensive zoning plan, and shall give reasonable consideration, among other things, to the then existing character of the districts, their suitability for particular uses, conservation of the value of buildings and of existing development, and encouragement of the most appropriate use of land throughout the county.

(L. 1965 p. 178 § 12)



Section 64.860 County commission, powers--zoning commission, appointment, powers--fees in certain counties--hearing on plan--municipality may protest plan, effect.

County commission, powers--zoning commission, appointment, powers--fees in certain counties--hearing on plan--municipality may protest plan, effect.

64.860. The county commission shall provide for the manner in which the regulations, restrictions and boundaries of the districts shall be determined, established and enforced, and from time to time amended, supplemented or changed within the unincorporated territory. In order to avail itself of the zoning powers conferred by sections 64.845 to 64.880 the county commission shall request the county planning commission to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. If there be no county planning commission the county commission shall appoint a county zoning commission whose personnel, length of terms and organization shall be the same as provided in section 64.805 for a county planning commission; and which commission, in third and fourth class counties, may charge and collect a fee for any service it provides, but the fee must be established by order of the county commission. The commission shall make a preliminary report and a proposed zoning order and shall hold public hearings thereon, and shall afford persons interested an opportunity to be heard. A hearing shall be held in each township affected by the terms of the proposed order, public notice of which hearing shall be given in the same manner as provided for the hearing in section 64.815. The notice shall state the time and place of the hearing and the place where copies of the proposed report and proposed zoning order will be accessible for examination by interested parties. The hearings may be adjourned from time to time. Within ninety days after the final adjournment of the hearings the commission shall make a report and submit a proposed order to the county commission. The county commission may adopt the order with or without change or may refer it back to the commission for further consideration and report. In case a written protest against the proposed zoning of any land lying within one and one-half miles of the corporate limits of any municipality having in effect an ordinance zoning property within the corporate limits of the municipality is made by resolution of the city council or board of trustees thereof and filed with the county commission, the county commission shall not adopt the proposed zoning of the land except by record vote of all members and after a statement of the reasons for the action are spread upon its minutes or records. In the preparation of its report and proposed zoning order the commission may incur such expenditures as shall be authorized by the county commission.

(L. 1965 p. 178 § 13, A.L. 1980 H.B. 1259)



Section 64.863 Plan or regulations not to be changed without notice and hearing.

Plan or regulations not to be changed without notice and hearing.

64.863. After the adoption of a zoning plan or regulations adopted pursuant thereto, no use of any parcel of land included in the plan or regulations shall be changed without a public hearing and the person or body which conducts the hearing shall give notice, at least fifteen days before the hearing, by regular mail to all owners of any real property located within six hundred feet of the parcel of land for which the change is proposed.

(L. 1971 H.B. 440, A.L. 1994 S.B. 513)



Section 64.865 Enforcement officer--buildings subject to his approval.

Enforcement officer--buildings subject to his approval.

64.865. Any county commission which has adopted a zoning plan, as provided herein, shall appoint an officer or shall designate one of the existing officials to enforce the provisions thereof. After the appointment or designation of the officer or official, no building or other structure shall be erected, constructed, reconstructed, enlarged or altered, or repaired in such manner as to prolong the life of the building, nor shall the use of any land be changed without a permit issued by the officer or official.

(L. 1965 p. 178 § 14)



Section 64.870 County board of zoning adjustment--members--organization--appeals to--procedure--powers of board.

County board of zoning adjustment--members--organization--appeals to--procedure--powers of board.

64.870. 1. Any county commission which appointed a county zoning commission and which has adopted a zoning plan, as provided in sections 64.800 to 64.905, shall appoint a county board of zoning adjustment. The board shall consist of five residents of the county, but not more than two shall be residents of the incorporated area of the county and not more than one may be a member of the county zoning commission. The membership of the first board appointed shall serve respectively: One for one year, one for two years, one for three years, two for four years. Thereafter members shall be appointed for terms of four years each. Members shall be removable for cause by the county commission upon written charges and after public hearings. Vacancies shall be filled by the county commission for the unexpired term of any member whose term becomes vacant. The board of zoning adjustment shall elect its own chairman and shall adopt rules of procedure consistent with the provisions of the zoning regulations and the provisions of sections 64.845 to 64.880. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board of zoning adjustment shall be open to the public, and minutes shall be kept of all proceedings and official actions, which minutes shall be filed in the office of the board and shall be a public record. Appeals to the board of zoning adjustment may be taken by any owner, lessee or tenant of land, or by a public officer, department, board or bureau, affected by any decision of the administrative officer in administering a county zoning ordinance. The appeals shall be taken within a period of not more than three months, and in the manner provided by the rules of the board. An appeal shall stay all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken shall certify to the board that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property. The board of adjustment shall have the following powers and it shall be its duty:

(1) To hear and decide appeals where it is alleged there is error of law in any order, requirement, decision or determination made by an administrative official in the enforcement of the county zoning regulations;

(2) To hear and decide all matters referred to it or which it is required to determine under the zoning regulations adopted by the county commission as herein provided;

(3) Where, by reason of exceptional narrowness, shallowness, shape or topography or other extraordinary or exceptional situation or condition of a specific piece of property, the strict application of any regulation adopted under sections 64.845 to 64.880 would result in peculiar and exceptional difficulties to or exceptional and demonstrable undue hardship upon the owner of the property as an unreasonable deprivation of use as distinguished from the mere grant of a privilege, to authorize, upon an appeal relating to the property, a variance from the strict application so as to relieve the demonstrable difficulties or hardships, provided the relief can be granted without substantial detriment to the public good and without substantially impairing the intent, purpose, and integrity of the zone plan as embodied in the zoning regulations and map.

2. In exercising the above powers, the board may reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination appealed from and may take such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken. Any owners, lessees or tenants of buildings, structures or land jointly or severally aggrieved by any decision of the board of adjustment or of the county commission, respectively, under the provisions of sections 64.845 to 64.880, or board, commission or other public official, may present to the circuit court of the county in which the property affected is located, a petition, duly verified, stating that the decision is illegal in whole or in part, specifying the grounds of the illegality and asking for relief therefrom. Upon the presentation of the petition the court shall allow a writ of certiorari directed to the board of adjustment or the county commission, respectively, of the action taken and data and records acted upon, and may appoint a referee to take additional evidence in the case. The court may reverse or affirm or may modify the decision brought up for review. After entry of judgment in the circuit court in the action in review, any party to the cause may prosecute an appeal to the appellate court having jurisdiction in the same manner now or hereafter provided by law for appeals from other judgments of the circuit court in civil cases.

(L. 1965 p. 178 § 15, A.L. 1990 H.B. 1070)



Section 64.875 Amendment of regulations--hearings--protests.

Amendment of regulations--hearings--protests.

64.875. The regulations imposed and the districts created under authority of sections 64.845 to 64.880 may be amended from time to time by the county commission by order after the order establishing the same has gone into effect but no amendments shall be made by the county commission except after recommendation of the county planning commission, or if there be no county planning commission, of the county zoning commission, after hearings thereon by the commission. Public notice of the hearings shall be given in the same manner as provided for the hearing in section 64.815. In case of written protest against any proposed change or amendment, signed and acknowledged by the owners of thirty percent of the frontage within one thousand feet to the right or left of the frontage proposed to be changed, or by the owners of thirty percent of the frontage directly opposite, or directly in the rear of the frontage proposed to be altered, or in cases where the land affected lies within one and one-half miles of the corporate limits of a municipality having in effect ordinances zoning property within the corporate limits of a municipality, made by resolution of the city council or board of trustees thereof, and filed with the county clerk, the amendment may not be passed except by the favorable vote of two-thirds of all the members of the county commission.

(L. 1965 p. 178 § 16, A.L. 1988 H.B. 923)



Section 64.880 Zoning regulations to prevail over other laws, regulations.

Zoning regulations to prevail over other laws, regulations.

64.880. Wherever the county zoning regulations made under authority of sections 64.845 to 64.880 require a greater width or size of yards, courts or other open spaces or require a lower height of buildings or a less number of stories, or require a greater percentage of lots to be left unoccupied, or require a lower density of population, or require a more restricted use of land, or impose other higher standards than are required in any other statute, local order or regulation, private deed restrictions or private covenants, the regulations made under authority of sections 64.845 to 64.880 shall govern.

(L. 1965 p. 178 § 17)



Section 64.885 Creation of county planning and zoning program--election.

Creation of county planning and zoning program--election.

64.885. 1. The county commission of any county of the first class not having a charter form of government, or of any county of the second, third or fourth class may make an order to present to the voters of the county the question for the establishment of county planning and zoning as provided in sections 64.800 to 64.840 and sections 64.845 to 64.880.

2. The question shall be submitted in substantially the following form:

Shall county planning and zoning be adopted?

3. If a majority of the votes cast is in favor of county planning and zoning, the county commission shall proceed with a program of county planning and zoning as provided in sections 64.800 to 64.840 and 64.845 to 64.880.

(L. 1965 p. 178 § 18, A.L. 1969 p. 78, A.L. 1974 H.B. 1446, A.L. 1978 H.B. 971)



Section 64.890 Building and land use restrictions--exemptions--limitations on use of powers.

Building and land use restrictions--exemptions--limitations on use of powers.

64.890. 1. Nothing in sections 64.800 to 64.905 shall affect the recovery of natural resources by strip or open-cut mining; provided, that commercial structures shall be permitted in all districts except those zoned for residential or recreational use.

2. The provisions of this section shall not apply to the incorporated portions of the counties, nor to the raising of crops, livestock, orchards or forestry nor to seasonal or temporary impoundments used for rice farming or flood irrigation. As used in this section, the term "rice farming or flood irrigation" means small berms of no more than eighteen inches high that are placed around a field to hold water for use for growing rice or for flood irrigation. This section shall not apply to the erection, maintenance, repair, alteration or extension of farm buildings or farm structures used for such purposes in an area not within the area shown on the flood hazard area map. This section shall not apply to underground mining where entrance is through an existing shaft or shafts or through a shaft or shafts not within the area shown on the flood hazard area map. The powers granted by sections 64.800 to 64.845 and 64.850 to 64.880 shall not be construed:

(1) So as to deprive the owner, lessee or tenant of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted;

(2) So as to deprive any court of the power of determining the reasonableness of regulations and powers in any action brought in any court affecting the provisions of sections 64.800 to 64.905 or the rules and regulations adopted thereunder;

(3) Nor to authorize interference with the public utility services as may have been or may hereafter be authorized or ordered by the public service commission or by permit of the county commission, as the case may be.

3. Nothing contained in sections 64.800 to 64.905 shall affect the existence or validity of an ordinance or order which a county has adopted prior to March 4, 1991.

(L. 1965 p. 178 § 19, A.L. 1991 H.B. 72)

Effective 3-4-91



Section 64.895 Violations constitute misdemeanors--enforcement of zoning regulations.

Violations constitute misdemeanors--enforcement of zoning regulations.

64.895. 1. Any owner, lessee or tenant of land located within any unincorporated area covered or affected by any official master plan or part thereof, or by any regulations or orders relating to subdivisions of land, or by any zoning plan, or by any regulations relating to building or setback lines on major highways, or by any regulations and restrictions of buildings, structures, lots and lands, or other planning or zoning regulations and restrictions or other regulations and restrictions made and adopted under the provisions of sections 64.800 to 64.845 or 64.850 to 64.880, who shall lay out and improve any subdivision of land, or who shall construct, reconstruct, alter, relocate or maintain any building or other structure, or use the land in violation of the provisions of sections 64.800 to 64.845 or 64.850 to 64.880, or of order, regulation or restriction made and adopted under the provisions of sections 64.800 to 64.845 or 64.850 to 64.880, shall be guilty of a misdemeanor.

2. In the event any subdivision of land is begun or made in violation of sections 64.800 to 64.845, or of any official master plan or part thereof, or of any planning or zoning order, regulation or restriction made and adopted under the provisions of sections 64.800 to 64.845 or 64.850 to 64.880, or in the event any building or structure is constructed, reconstructed, relocated or maintained, or any building, structure, lot or land is used in violation of sections 64.800 to 64.845 or 64.850 to 64.880, or of any planning or zoning plan, regulation, restriction or order made and adopted by authority conferred under the provisions of sections 64.800 to 64.845 or 64.850 to 64.880, the county commission, the county planning commission, the county zoning commission, the prosecuting attorney, or any officer or official appointed or designated under the provisions of section 64.865, or the owner of any private property or any public body the property of whom or which is or may be affected by any such violation, may institute in the circuit court of the county, any appropriate action or proceedings to prevent the unlawful subdivision development or erection, construction, reconstruction, alteration, relocation or maintenance or use, or to restrain, abate or correct the violation, or to prevent the occupancy of the building or structure or unlawful use of land, and to prevent any illegal act, conduct, business or use in or about the premises.

3. The officer or official appointed or designated under the provisions of section 64.865 shall have power to cause any land, building, structure, place or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein or thereat in violation of any of the regulations or orders adopted or made under the provisions of sections 64.850 to 64.880.

4. Any owner, lessee or tenant who, having been served with an order in writing signed by the officer or official to correct or remove any such violations, shall fail to comply with the order within ten days after service, or who shall continue to violate any of the regulations or orders made under the authority of sections 64.850 to 64.880 in the respect named in the order, shall be guilty of a misdemeanor.

5. The owner or general agent of any land, building, structure or premises where a violation of any orders, regulations or restrictions has been committed or shall exist, or the lessee or tenant of any entire building or entire premises where the violation has been committed or shall exist, or the owner, general agent, lessee or tenant of any part of the building or premises in which the violation has been committed or shall exist, or the owner, general agent, architect, builder or contractor or any other person who knowingly commits, takes part or assists in the violation, or who maintains any building or premises in which any violation exists, shall be guilty of a misdemeanor.

(L. 1965 p. 178 § 20)



Section 64.900 Termination or continuation of county planning, zoning--election.

Termination or continuation of county planning, zoning--election.

64.900. 1. Upon receipt of a petition signed by a number of voters in the county equal to five percent of the total vote cast in the county at the next preceding election for governor requesting the submission of the question of continuation or termination, the county commission in any county which has adopted a program of county planning, county zoning or county planning and zoning shall make an order to submit to the voters of the county the question to continue or to terminate the program.

2. The question shall be submitted in substantially the following form:

Shall (county planning, county zoning, or county planning and zoning) be continued?

â ã YES â ã NO

3. If a majority of those voting on the question vote yes for continuation, the program shall be continued unless and until terminated by a vote of the qualified voters voting thereon; if a majority of those voting on the question vote no for the termination of the program, the county commission shall declare the program terminated and shall discharge any commission appointed thereunder. Any resolution, ordinance or regulation adopted under the program pursuant to the provisions of sections 64.800 to 64.905 shall be void and of no effect from and after the termination of the program as provided in this section.

(L. 1965 p. 178 § 21, A.L. 1978 H.B. 971, A.L. 1988 H.B. 923)

Effective 4-7-88



Section 64.905 Purpose of sections 64.800 to 64.905--effect of adoption on preexisting program--Clay County and Cass County may operate pursuant to planning and zoning laws other than those of a county of the first classification.

Purpose of sections 64.800 to 64.905--effect of adoption on preexisting program--Clay County and Cass County may operate pursuant to planning and zoning laws other than those of a county of the first classification.

64.905. 1. The provisions of sections 64.800 to 64.906 are established as an alternative to sections 64.510 to 64.727 for counties of the second and third classifications, and as an alternative to sections 64.211 to 64.295 for counties of the first classification not having a charter form of government.

2. Except as provided in subsection 4 of this section, if the voters of any county of the second or third classification adopt county planning or zoning pursuant to sections 64.800 to 64.906 after having previously adopted county planning or zoning pursuant to sections 64.510 to 64.727, the provisions of sections 64.800 to 64.906 shall be effective in the county, and the county planning or zoning shall be conducted thereafter as provided in sections 64.800 to 64.906 rather than as provided in sections 64.510 to 64.727.

3. Except as provided in subsection 4 of this section, any county of the second classification which adopts county planning or zoning pursuant to sections 64.510 to 64.727 or 64.800 to 64.906 before becoming a county of the first classification shall continue to operate pursuant to those provisions as a county of the first classification until the county planning or zoning program is terminated pursuant to section 64.900. After the termination of county planning or zoning pursuant to sections 64.800 to 64.906, the county commission of any county of the first classification not having a charter form of government may exercise all powers and duties prescribed by and may elect to be subject to sections 64.211 to 64.295.

4. Notwithstanding the provisions of subsections 2 and 3 of this section, in any county of the first classification without a charter form of government which has a population of at least one hundred fifty thousand inhabitants which contains all or a portion of a city with a population of at least three hundred thousand inhabitants, and/or in any county of the first classification without a charter form of government with more than * eighty-two thousand inhabitants but less than eighty-two thousand one hundred inhabitants which has adopted planning and zoning prior to becoming a county of the first classification, the county governing body may, by ordinance, provide that the county's planning and zoning may be conducted as provided in sections 64.211 to 64.295, sections 64.510 to 64.727, or sections 64.800 to 64.906.

(L. 1965 p. 178 § 22, A.L. 1974 H.B. 1446, A.L. 1979 S.B. 389, A.L. 1996 H.B. 1259, A.L. 2003 H.B. 244 merged with S.B. 121)

*Words "having a population of at least" appear in original rolls of S.B. 121, 2003.



Section 64.906 Clay County planning and zoning commission, rulemaking authority.

Clay County planning and zoning commission, rulemaking authority.

64.906. In any county of the first classification without a charter form of government which has a population of at least one hundred fifty thousand inhabitants which contains all or a portion of a city with a population of at least three hundred thousand inhabitants, the county planning and zoning commission may, with the approval of the governing body of the county, create and adopt rules for the transaction of its business, create and adopt rules for the filing of applications, hearings, inspections and other activities and rules and regulations governing the conduct and procedures of its meetings and hearings. Such rules and regulations may include without limitation such provisions regulating rezoning, land use or platting applications, discovery and prehearing procedures, filing requirements for land use and platting applications, rules regulating the conduct of hearings, the filing of briefs and motions, prefiling of exhibits and witness lists or provisions preventing refiling of zoning or land use applications where the application is the same, or substantially the same, as an application which has been previously overruled, rejected or denied within the previous five years, unless the applicant can show by clear and convincing evidence that a substantial change in circumstances has occurred since the previous rejection which is a result of new facts which were not discoverable by the applicant during the previous proceedings with the use of reasonable diligence or is a result of material facts which have arisen since the previous proceedings were terminated. The rule may further provide that such showing shall be made prior to acceptance of the new application.

(L. 1996 H.B. 1259)



Section 64.907 Certain storm water discharge rules and ordinances authorized for certain counties--administration--imposition of tax authorized, ballot language.

Certain storm water discharge rules and ordinances authorized for certain counties--administration--imposition of tax authorized, ballot language.

64.907. 1. Any county subject to Environmental Protection Agency rules 40 C.F.R. Parts 9, 122, 123, and 124 concerning storm water discharges is authorized to adopt rules, regulations, or ordinances reasonably necessary to comply with such federal regulations including but not limited to rules, regulations, or ordinances which promote the best storm water management practices in regulating storm water discharges established by the Environmental Protection Agency.

2. Any county adopting rules, regulations, or ordinances under subsection 1 of this section is authorized to establish by rule, regulation, or ordinance a storm water control utility or other entity to administer any such rules, regulations, or ordinances adopted under subsection 1 of this section which shall include authority to impose user fees to fund the administration of such rules, regulations, or ordinances.

3. Any county adopting rules, regulations, or ordinances under subsection 1 of this section is authorized to establish by rule, regulation, or ordinance a storm water control utility tax in such amount as is deemed reasonable and necessary to fund public storm water control projects if such tax is approved by majority of the votes cast.

4. The tax authorized in this section shall be in addition to the charge for the storm water control and all other taxes imposed by law, and the proceeds of such tax shall be used by the county solely for storm water control. Such tax shall be stated separately from all other charges and taxes.

5. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall ........... (insert the name of the county) impose a tax on the charges for storm water control in ........... (name of county) at a rate of ...... (insert rate of percent) percent for the sole purpose of storm water control?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax authorized by this section shall not become effective unless and until the question is resubmitted pursuant to this section to the qualified voters of the county and such question is approved by a majority of the qualified voters of the county voting on the question.

(L. 2003 H.B. 267)



Section 64.920 County sports complex authority authorized.

County sports complex authority authorized.

64.920. There is hereby authorized to be created in any county of the first class not at the time having a charter form of government a special authority to be known as the ".......... County Sports Complex Authority", hereinafter referred to as the "authority". Such authority shall be created by order of the county commission and certified copies of said order shall be filed in the offices of the governor and secretary of state. Upon the making of such order and the filing thereof as aforesaid, said authority shall be a body corporate and politic and a political subdivision of the state of Missouri.

(L. 1965 p. 187 § 1, A.L. 1969 3d Ex. Sess. H.B. 37)



Section 64.925 Scope of act, existing sports complex authorities, election to come under sections 64.920 to 64.950, how made.

Scope of act, existing sports complex authorities, election to come under sections 64.920 to 64.950, how made.

64.925. 1. The provisions contained in sections 64.920 to 64.950 relating to county sports complex authorities shall apply to:

(1) Any authority hereafter organized under the provisions of sections 64.920 to 64.950, and

(2) Any county sports complex authority heretofore organized and which shall accept the provisions of sections 64.920 to 64.950 as herein provided. Any such authority may accept the provisions of such sections 64.920 to 64.950 by:

(a) Adopting a resolution at a duly called meeting of the commissioners of the authority at which at least three members are present and not less than three members vote in favor of the adoption of such resolution, said resolution providing for the acceptance by the authority of all of the provisions of sections 64.920 to 64.950 and further providing that thenceforth such authority shall be deemed to be for all purposes an authority organized under sections 64.920 to 64.950.

(b) Filing in the offices of the clerk of the county commission, the governor and the secretary of state certified copies of the resolution adopted by the authority accepting the provisions of sections 64.920 to 64.950.

2. After the resolution of acceptance has been adopted and certified copies thereof have been filed as hereinbefore provided, the authority shall be entitled to all the rights, privileges and benefits and shall be subject to all the obligations, duties and liabilities provided in said sections 64.920 to 64.950.

(L. 1969 3d Ex. Sess. H.B. 37)



Section 64.930 Sports complex commissioners--terms--vacancies--compensation and expenses.

Sports complex commissioners--terms--vacancies--compensation and expenses.

64.930. 1. The county sports complex authority shall consist of five commissioners who shall be qualified voters of the state of Missouri, and residents of such county. The commissioners of the county commission by a majority vote thereof shall submit a panel of nine names to the governor who shall select with the advice and consent of the senate five commissioners from such panel, no more than three of which shall be of any one political party, who shall constitute the members of such authority; provided, however, that no elective or appointed official of any political subdivision of the state of Missouri shall be a member of the county sports complex authority.

2. The authority shall elect from its number a chairman and may appoint such officers and employees as it may require for the performance of its duties and fix and determine their qualifications, duties and compensation. No action of the authority shall be binding unless taken at a meeting at which at least three members are present and unless a majority of the members present at such meeting shall vote in favor thereof.

3. Such sports complex commissioners shall serve in the following manner: one for two years, one for three years, one for four years, one for five years, and one for six years. Successors shall hold office for terms of five years, or for the unexpired terms of their predecessors.

4. In the event a vacancy exists a new panel of three names shall be submitted by majority vote of the county commission to the governor for appointment. All such vacancies shall be filled within thirty days from the date thereof. If the county commission has not submitted a panel of three names to the governor within thirty days of the expiration of a commissioner's term, the governor shall immediately make an appointment to the commission with the advice and consent of the senate. In the event the governor does not appoint a replacement, no commissioner shall continue to serve beyond the expiration of that commissioner's term.

5. The compensation of the sports complex commissioners to be paid by the authority shall be determined by the sports complex commissioners, but in no event shall exceed the sum of three thousand dollars per annum. In addition, the sports complex commissioners shall be reimbursed by the authority for the actual and necessary expenses incurred in the performance of their duties. No commissioner shall continue to serve beyond the expiration of that commissioner's term.

(L. 1965 p. 187 §§ 2 to 5, A.L. 1986 H.B. 1554 Revision, A.L. 2004 H.B. 795, et al. merged with S.B. 1394)



Section 64.940 Powers of the authority.

Powers of the authority.

64.940. 1. The authority shall have the following powers:

(1) To acquire by gift, bequest, purchase or lease from public or private sources and to plan, construct, operate and maintain, or to lease to others for construction, operation and maintenance a sports stadium, field house, indoor and outdoor recreational facilities, centers, playing fields, parking facilities and other suitable concessions, and all things incidental or necessary to a complex suitable for all types of sports and recreation, either professional or amateur, commercial or private, either upon, above or below the ground;

(2) To charge and collect fees and rents for use of the facilities owned or operated by it or leased from or to others;

(3) To adopt a common seal, to contract and to be contracted with, including, but without limitation, the authority to enter into contracts with counties and other political subdivisions under sections 70.210 to 70.320, and to sue and to be sued;

(4) To receive for its lawful activities any contributions or moneys appropriated by municipalities, counties, state or other political subdivisions or agencies or by the federal government or any agency or officer thereof or from any other source;

(5) To disburse funds for its lawful activities and fix salaries and wages of its officers and employees;

(6) To borrow money for the acquisition, planning, construction, equipping, operation, maintenance, repair, extension and improvement of any facility, or any part or parts thereof, which it has the power to own or to operate, and to issue negotiable notes, bonds, or other instruments in writing as evidence of sums borrowed, as hereinafter provided in this section:

(a) Bonds or notes issued hereunder shall be issued pursuant to a resolution adopted by the commissioners of the authority which shall set out the estimated cost to the authority of the proposed facility or facilities, and shall further set out the amount of bonds or notes to be issued, their purpose or purposes, their date or dates, denomination or denominations, rate or rates of interest, time or times of payment, both of principal and of interest, place or places of payment and all other details in connection therewith. Any such bonds or notes may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the resolution.

(b) Such bonds or notes shall bear interest at a rate not exceeding eight percent per annum and shall mature within a period not exceeding fifty years and may be sold at public or private sale for not less than ninety-five percent of the principal amount thereof. Bonds or notes issued by an authority shall possess all of the qualities of negotiable instruments under the laws of this state.

(c) Such bonds or notes may be payable to bearer, may be registered or coupon bonds or notes and if payable to bearer, may contain such registration provisions as to either principal and interest, or principal only, as may be provided in the resolution authorizing the same which resolution may also provide for the exchange of registered and coupon bonds or notes. Such bonds or notes and any coupons attached thereto shall be signed in such manner and by such officers of the authority as may be provided for by the resolution authorizing the same. The authority may provide for the replacement of any bond or note which shall become mutilated, destroyed or lost.

(d) Bonds or notes issued by an authority shall be payable as to principal, interest and redemption premium, if any, out of the general funds of the authority, including rents, revenues, receipts and income derived and to be derived for the use of any facility or combination of facilities, or any part or parts thereof, acquired, constructed, improved or extended in whole or in part from the proceeds of such bonds or notes, including but not limited to stadium rentals, concessions, parking facilities and from funds derived from any other facilities or part or parts thereof, owned or operated by the authority, all or any part of which rents, revenues, receipts and income the authority is authorized to pledge for the payment of said principal, interest, and redemption premium, if any. Bonds or notes issued pursuant to this section shall not constitute an indebtedness of the authority within the meaning of any constitutional or statutory restriction, limitation or provision, and such bonds or notes shall not be payable out of any funds raised or to be raised by taxation. Bonds or notes issued pursuant to this section may be further secured by a mortgage or deed of trust upon the rents, revenues, receipts and income herein referred to or any part thereof or upon any leasehold interest or other property owned by the authority, or any part thereof, whether then owned or thereafter acquired. The proceeds of such bonds or notes shall be disbursed in such manner and under such restrictions as the authority may provide in the resolution authorizing the issuance of such bonds or notes or in any such mortgage or deed of trust.

(e) It shall be the duty of the authority to fix and maintain rates and make and collect charges for the use and services of its interest in the facility or facilities or any part thereof operated by the authority which shall be sufficient to pay the cost of operation and maintenance thereof, to pay the principal of and interest on any such bonds or notes and to provide funds sufficient to meet all requirements of the resolution by which such bonds or notes have been issued.

(f) The resolution authorizing the issuance of any such bonds or notes may provide for the allocation of rents, revenues, receipts and income derived and to be derived by the authority from the use of any facility or part thereof into such separate accounts as shall be deemed to be advisable to assure the proper operation and maintenance of any facility or part thereof and the prompt payment of any bonds or notes issued to finance all or any part of the costs thereof. Such accounts may include reserve accounts necessary for the proper operation and maintenance of any such facility or any part thereof, and for the payment of any such bonds or notes. Such resolution may include such other covenants and agreements by the authority as in its judgment are advisable or necessary properly to secure the payment of such bonds or notes.

(g) The authority may issue negotiable refunding bonds or notes for the purpose of refunding, extending or unifying the whole or any part of such bonds or notes then outstanding, which bonds or notes shall not exceed the principal of the outstanding bonds or notes to be refunded and the accrued interest thereon to the date of such refunding, including any redemption premium. The authority may provide for the payment of interest on such refunding bonds or notes at a rate in excess of the bonds or notes to be refunded but such interest rate shall not exceed the maximum rate of interest hereinbefore provided.

(7) To condemn any and all rights or property, of any kind or character, necessary for the purposes of the authority, subject, however, to the provisions of sections 64.920 to 64.950 and in the manner provided in chapter 523; provided, however, that no property now or hereafter vested in or held by the state or by any county, city, village, township or other political subdivisions shall be taken by the authority without the authority or consent of such political subdivisions;

(8) To perform all other necessary and incidental functions; and to exercise such additional powers as shall be conferred by the general assembly or by act of Congress.

2. The authority is authorized and directed to proceed to carry out its duties, functions and powers in accordance with sections 64.920 to 64.950 as rapidly as may be economically practicable and is vested with all necessary and appropriate powers not inconsistent with the constitution or the laws of the United States to effectuate the same, except the power to levy taxes or assessments.

3. Any expenditure made by the authority located in a county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, that is over twenty-five thousand dollars, including professional service contracts, must be competitively bid.

(L. 1965 p. 187 §§ 6, 8, A.L. 1969 3d Ex. Sess. p. 81, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2007 S.B. 22)



Section 64.950 Law not to impair powers of other political subdivisions--annual report.

Law not to impair powers of other political subdivisions--annual report.

64.950. 1. Nothing contained in sections 64.920 to 64.950 shall impair the powers of any county, municipality or other political subdivision to acquire, own, operate, develop or improve any facility which the authority is given the right and power to own, operate, develop or improve.

2. Unless and until otherwise provided, the authority shall make an annual report to the governor, setting forth in detail the operations and transactions conducted by it pursuant to sections 64.920 to 64.950 and any legislation thereunder.

(L. 1965 p. 187 § 7)



Section 64.975 Natural streams, procedure to adopt, voter approval required--question may be resubmitted to voters, when.

Natural streams, procedure to adopt, voter approval required--question may be resubmitted to voters, when.

64.975. 1. Any measure adopted by the voters to designate specific waterways, streams, rivers or other waters of the state as natural streams requiring special protection shall become effective within any county containing a designated waterway, stream, river or other waters of the state, only upon approval of a majority of the voters of the county voting thereon. If a majority of the voters of the county voting thereon fail to approve the measure, it shall have no effect within the county unless and until the question is again put to the voters and approved by a majority of the voters of the county voting thereon. The election authority shall put the question before the voters at any regular election pursuant to section 115.123 upon adoption of an ordinance or order by the county governing body but the question shall not be put before the voters more often than every two years.

2. The designation of any waterway, stream, river or other waters of the state identified as a natural stream requiring special protection by an agency, commission or department of the state shall become effective upon the approval of a majority of the voters voting thereon. If a majority of the voters of the county voting thereon fail to approve the measure, it shall have no effect within the county unless and until the question is again put to the voters and approved by a majority of the voters of the county voting thereon. The election authority shall put the question before the voters at any regular election pursuant to section 115.123 upon adoption of an ordinance or order by the county governing body but the question shall not be put before the voters more often than every two years.

(L. 1990 S.B. 814 § 1)






Chapter 65 Township Organization Counties

Section 65.010 Adoption.

Adoption.

65.010. There is hereby provided an alternative form of county government for counties of the third and fourth classes as authorized under the provisions of section 9, article VI of the Constitution of Missouri, 1945, to be known as the "township organization" form of county government. Any county of the third and fourth class in this state may adopt this alternative form of county government in the manner provided in sections 65.010 to 65.050.

(RSMo 1939 § 13928, A.L. 1945 p. 1972)

Prior revisions: 1929 § 12251; 1919 § 13164; 1909 § 11652



Section 65.020 Adoption, abolishment--vote necessary.

Adoption, abolishment--vote necessary.

65.020. The township organization form of county government shall not become operative unless adopted by a vote of the majority of the voters of the county voting upon the question. All counties of the third and fourth classes which have adopted township organization form of county government may abolish the same by submitting the question to a vote of the voters of the county.

(RSMo 1939 § 13929, A.L. 1945 p. 1972, A.L. 1959 S.B. 73, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 12252; 1919 § 13165; 1909 § 11653



Section 65.030 Proposition submitted--election held, when--form of ballot.

Proposition submitted--election held, when--form of ballot.

65.030. 1. Upon petition of at least ten percent of the voters at the last general election of any county of the third or fourth classes praying therefor, which said petition shall be filed in the office of the clerk of the county commission, the county commission of such county shall, by order of record, submit the question of the adoption of township organization form of county government to a vote of the voters of the county. The total vote for governor at the last general election before the filing of the petition where a governor was elected shall be used to determine the number of voters necessary to sign the petition. If such petition shall be filed sixty days or more prior to a general election, the proposition shall be submitted at said general election; if filed less than sixty days before such election, then the proposition shall be submitted at the general election next succeeding said general election. The election shall be conducted, the vote canvassed and the result declared in the same manner as provided by law in respect to elections of county officers. The clerk of the county commission shall give notice that a proposition for the adoption of township organization form of county government in the county is to be voted upon by causing a copy of the order of the county commission authorizing such election to be published.

2. The question shall be submitted in substantially the following form:

Shall the township organization form of county government be adopted in .............. county?

3. If a majority of the voters voting upon the question shall vote for the adoption thereof the township organization form of county government shall be declared to have been adopted; provided, that counties adopting township organization shall be subject to and governed by the provisions of the law relating to township organization on and after the last Tuesday in March next succeeding the election at which such township organization was adopted.

(RSMo 1939 § 13931, A.L. 1945 p. 1972, A.L. 1978 H.B. 971, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12254; 1919 § 13167; 1909 § 11655



Section 65.040 Abstract of returns.

Abstract of returns.

65.040. The clerk of the county commission shall cause an abstract of the returns of said election to be made out and certified as in election for state and county officers and* record the same at length upon the records of the county commission of the county.

(RSMo 1939 § 13930, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 12253; 1919 § 13166; 1909 § 11654

*A comma appears instead of "and" in original rolls.



Section 65.110 Officers to be chosen.

Officers to be chosen.

65.110. 1. There shall be chosen at the biennial election in each township one trustee, who shall be ex officio treasurer of the township, one township clerk, and two members of the township board.

2. Upon the assumption of office of a county assessor elected as provided by section 53.010, the township clerk shall cease to perform the duties of ex officio township assessor and shall promptly deliver to the county assessor all books, papers, records, and property pertaining to the office of ex officio township assessor.

3. The treasurer ex officio collector of a county with township organization shall no longer retain such title, and shall instead assume the office of collector-treasurer, as provided for by section 54.010, on March 1, 2007. On such date, the township collector shall cease to perform the duties of township collector and shall promptly deliver to the collector-treasurer all books, papers, records, and property pertaining to the office of township collector. The township collector shall continue to perform the same duties and be subject to the same requirements and liabilities until his or her term expires on March 1, 2007. Notwithstanding other provisions of law to the contrary, the collector-treasurer shall obtain and hold the same duties, powers, and obligations previously granted to, and held by, the township collector on and after March 1, 2007.

(RSMo 1939 § 13945, A. 1949 H.B. 2021, A.L. 1981 H.B. 114 & 146, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12268; 1919 § 13181; 1909 § 11669



Section 65.130 List of the officers elected.

List of the officers elected.

65.130. The township clerks shall transmit to the county clerk, to be filed in his office, a list of the names of the township officers so elected, within five days after such election shall have been held.

(RSMo 1939 § 13950)

Prior revisions: 1929 § 12273; 1919 § 13186; 1909 § 11674



Section 65.140 Officers--notification of election.

Officers--notification of election.

65.140. The township clerk shall, within ten days after such township election, transmit to each person elected to any township office a notice of his election.

(RSMo 1939 § 13951, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 12274; 1919 § 13187; 1909 § 11675



Section 65.150 Eligibility for office.

Eligibility for office.

65.150. No person shall be eligible to any township office unless he shall be a voter and a resident of such township. Such person serving as a township officer must remain a resident of the township for the duration of his or her term.

(RSMo 1939 § 13953, A.L. 1978 H.B. 971, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12276; 1919 § 13189; 1909 § 11677



Section 65.160 Oath--shall assume office, when.

Oath--shall assume office, when.

65.160. Every person chosen or appointed to the office of township trustee and ex officio treasurer, member of the township board, or township clerk, before such person enters on the duties of his or her office and within ten days after such person shall be notified of his or her election or appointment, shall take and subscribe, before any officer authorized to administer oaths, such oath or affirmation as is prescribed by law.

(RSMo 1939 § 13954, A.L. 1945 p. 1968, A. 1949 H.B. 2021, A.L. 1981 H.B. 114 & 146, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12277; 1919 § 13190; 1909 § 11678



Section 65.170 Certificate--acceptance.

Certificate--acceptance.

65.170. Such person shall, within ten days thereafter, cause such certificate, together with his acceptance of the office, to be filed in the office of the township clerk; his neglect or refusal so to do shall be deemed a refusal to serve.

(RSMo 1939 § 13955)

Prior revisions: 1929 § 12278; 1919 § 13191; 1909 § 11679



Section 65.180 Refusal to serve--forfeiture.

Refusal to serve--forfeiture.

65.180. Any person chosen or appointed to fill any township office, who shall refuse to serve, shall forfeit to the township the sum of one hundred dollars for the use of the contingent fund, and said forfeiture, if not otherwise paid, shall be collected by any associate circuit judge of the county, as may be provided by law.

(RSMo 1939 § 13959, A. 1949 H.B. 2021, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12282; 1919 § 13195; 1909 § 11683



Section 65.183 Removal of township officers, procedure.

Removal of township officers, procedure.

65.183. Any person serving as a township officer may be removed from the township board by a majority vote of the other board members for failing to attend two or more consecutive meetings of the board.

(L. 2005 H.B. 58)



Section 65.190 Failure to take oath--forfeiture.

Failure to take oath--forfeiture.

65.190. If any township officer who is required by law to take the oath of office shall enter upon the duties of his office before he shall have taken such oath, he shall forfeit to the township the sum of one hundred dollars, to be collected and applied as in section 65.180. Township officers shall hold their offices for two years, and until their successors are chosen or appointed and qualified.

(RSMo 1939 § 13960, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12283; 1919 § 13196; 1909 § 11684



Section 65.200 Vacancies in office--how filled.

Vacancies in office--how filled.

65.200. Whenever any township shall fail to elect the proper number of officers to which such township may be entitled, or when any person elected or appointed shall fail to qualify, or when any vacancy shall happen in any township office from any cause, it shall be lawful for the township board to submit recommendations to the county commission to fill such vacancy by appointment, and the person so appointed shall hold the office and discharge all the duties of the same during such unexpired term, and until his successor is elected or appointed and qualified, and shall be subject to the same penalties as if he had been duly elected; provided, that any vacancy in an office of the township shall be filled by appointment of the county commission.

(RSMo 1939 § 13962, A. 1949 H.B. 2021, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12285; 1919 § 13198; 1909 § 11686



Section 65.210 Warrant of appointment--notification to appointee.

Warrant of appointment--notification to appointee.

65.210. Whenever any appointment shall be made, as provided in section 65.200, the township board shall cause a warrant of appointment to be filed in the office of the township clerk, who shall immediately give notice to the person or persons appointed; provided, that when the county commission shall make such appointment they shall cause notice thereof, in writing, to be transmitted by the county clerk to the township clerk, who shall file the same and give notice to the appointee, as provided in section 65.140.

(RSMo 1939 § 13963)

Prior revisions: 1929 § 12286; 1919 § 13199; 1909 § 11687



Section 65.220 Resignations, how accepted.

Resignations, how accepted.

65.220. The township board may, at any legally convened meeting, for a good and sufficient cause shown to them, accept the written, dated, and signed resignation of any township officer; provided, that in all cases where the action of the township board is required, as provided in section 65.210, a majority of the members concurring therein shall be taken as the action of the board.

(RSMo 1939 § 13964, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12287; 1919 § 13200; 1909 § 11688



Section 65.230 Compensation of officers.

Compensation of officers.

65.230. The following township officers shall be entitled to compensation at the following rates for each day necessarily devoted by them to the services of the township in discharging the duties of their respective offices:

(1) The township clerk, as clerk, the township trustee, as trustee, members of the township board, shall each receive a maximum amount of fifty dollars per day for the first meeting each month and a maximum amount of twenty dollars for each meeting thereafter during the month;

(2) The township trustee as ex officio treasurer shall receive a compensation of two percent for receiving and disbursing all moneys coming into his hands for the first fifty thousand dollars received as ex officio treasurer when the same shall not exceed the sum of one thousand dollars and one percent of all sums over this amount; and

(3) Township officials may receive an hourly wage set by the township board for labor performed for the benefit of the township. Such wage shall not exceed the local prevailing wage limits and shall not include pay received for attending monthly meetings or pay received by the treasurer for performing duties required of his or her office.

(RSMo 1939 §§ 13986, 13987, A.L. 1955 p. 370, A.L. 1998 S.B. 917, A.L. 2005 H.B. 58)

Prior revisions: 1929 §§ 12309, 12310; 1919 §§ 13222, 13223; 1909 §§ 11710, 11711



Section 65.250 No fee for oath.

No fee for oath.

65.250. No township officer shall be entitled to any fee from any officer for administering the oath of office.

(RSMo 1939 § 13988, A. 1949 H.B. 2021)

Prior revisions: 1929 § 12311; 1919 § 13224; 1909 § 11712



Section 65.260 Powers of townships.

Powers of townships.

65.260. Each township, as a body corporate, shall have power and capacity:

(1) To sue and be sued, in the manner provided by the laws of this state;

(2) To purchase and hold real estate within its own limits for the use of its inhabitants, subject to the power of the general assembly;

(3) To make such contracts, purchase and hold personal property, and so much thereof as may be necessary to the exercise of its corporate or administrative powers;

(4) To make such orders for the disposition, regulation or use of its corporate property as may be conducive to the interest of the inhabitants thereof;

(5) To purchase at any public sale, for the use of said township, any real estate which may be necessary to secure any debt to said township, or the inhabitants thereof, in their corporate capacity, and to dispose of the same.

(RSMo 1939 § 13933)

Prior revisions: 1929 § 12256; 1919 § 13169; 1909 § 11657



Section 65.270 Corporate power, limitations of.

Corporate power, limitations of.

65.270. No township shall possess any corporate powers, except such as are enumerated or granted by this chapter, or shall be specially given by law, or shall be necessary to the exercise of the powers so enumerated or granted.

(RSMo 1939 § 13934)

Prior revisions: 1929 § 12257; 1919 § 13170; 1909 § 11658



Section 65.280 Proceedings by or against township--conveyances.

Proceedings by or against township--conveyances.

65.280. All acts or proceedings by or against a township in its corporate capacity shall be in the name of such township and county; but every conveyance of land within the limits of such township, made in any manner for the use and benefit of its inhabitants, shall have the same effect as if made to the township by name.

(RSMo 1939 § 13935)

Prior revisions: 1929 § 12258; 1919 § 13171; 1909 § 11659



Section 65.290 Board of directors--duties.

Board of directors--duties.

65.290. In each township in this state, organized under the provisions of this chapter, there shall be a board of directors, composed of the township trustee and members of the township board, whose duty it shall be:

(1) To audit all accounts of township officers for services rendered as such officers;

(2) To audit all other accounts or demands legally presented to them against the township;

(3) To levy all taxes for township, road and bridge purposes, and all other duties provided by this chapter for the township board of directors to perform.

(RSMo 1939 § 13976, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 § 12299; 1919 § 13212; 1909 § 11700



Section 65.295 Board may expend one-fourth of revenue on city streets.

Board may expend one-fourth of revenue on city streets.

65.295. The board of directors of any township may expend not more than one-fourth of the revenue accruing to it from taxes levied upon property situated within the limits of any city, town or village within the township for the repair and improvement of existing roads, streets and bridges within the city, town, or village from which such moneys accrued, and for the purpose of constructing and maintaining macadam, gravel, rock or paved roads or streets within the corporate limits of any city within the township in conformity with the established grade of the roads and streets of such city; except that no part of the revenue of any township shall be expended outside of the county in which the township is located.

(L. 1961 p. 307 § 1)



Section 65.300 Board of directors--meetings.

Board of directors--meetings.

65.300. The township board of directors shall meet on a quarterly basis, or more frequently as deemed necessary by the board, for the purpose of transacting township business. The meetings of the township board shall be held at a location within the township that is accessible to the public.

(RSMo 1939 § 13977, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12300; 1919 § 13213; 1909 § 11701



Section 65.310 Board of directors--president.

Board of directors--president.

65.310. The township board of directors shall, at their first meeting in each year after they have been elected and qualified, appoint one of their number as president of said board, who shall sign all orders and official acts of said board.

(RSMo 1939 § 13982)

Prior revisions: 1929 § 12305; 1919 § 13218; 1909 § 11706



Section 65.320 Claims against township--procedure.

Claims against township--procedure.

65.320. Any person having a claim or account against the township may file such claim or account in the office of the township clerk, to be kept by the said clerk, and laid before the township board at their next meeting; provided, however, that any person having a claim against the township may present said claim to the township board himself, or by an agent, at any legally convened meeting of said board; said board shall have the power to determine the legality or illegality of any claim or account against the township, and to reject said claim, or any part thereof, as to them appears just and proper; but in no case shall the township board be authorized to allow any claim, or any part thereof, until the claimant makes out a statement, verified by affidavit to the amount and nature of his claim, setting forth that the same is correct and unpaid, or, if any part thereof has been paid, setting forth how much.

(RSMo 1939 § 13978)

Prior revisions: 1929 § 12301; 1919 § 13214; 1909 § 11702



Section 65.330 Audited accounts to be on file.

Audited accounts to be on file.

65.330. The accounts so audited, and those rejected, if any, shall be delivered to the township clerk, to be by him kept on file, and subject to the examination of anyone desiring so to do.

(RSMo 1939 § 13979)

Prior revisions: 1929 § 12302; 1919 § 13215; 1909 § 11703



Section 65.340 Claims against township, collection.

Claims against township, collection.

65.340. When any claim or account, or any part thereof, shall be allowed by the township board of directors, they shall draw an order upon the township trustee in favor of the claimant for the amount so allowed said order to be signed by the president of said board, and attested by the township clerk and delivered to said claimant.

(RSMo 1939 § 13983)

Prior revisions: 1929 § 12306; 1919 § 13219; 1909 § 11707



Section 65.350 Board compelled to allow appeal, when.

Board compelled to allow appeal, when.

65.350. In all counties in this state that have adopted or that may hereafter adopt township organization, if any township board, clerk or other officer thereof fail to allow an appeal in the cause when the same ought to be allowed, or if by absence, sickness or any other cause on his part, an appeal cannot be taken within time, the circuit court on such fact satisfactorily appearing, may, by rule and attachment, compel such board or other officer to allow the same, and to return his proceedings in the suit, together with the papers required to be returned by him.

(RSMo 1939 § 14024, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 12347; 1919 § 13260; 1909 § 11746

Effective 1-2-79



Section 65.360 Township charges.

Township charges.

65.360. The following shall be deemed township charges:

(1) The compensation of township officers for their services rendered in their respective townships;

(2) Contingent expenses necessarily incurred for the use and benefit of the township;

(3) The moneys authorized to be raised by the township board of directors for any purpose, for the use of the township.

(RSMo 1939 § 13980)

Prior revisions: 1929 § 12303; 1919 § 13216; 1909 § 11704



Section 65.370 Moneys to be collected, how.

Moneys to be collected, how.

65.370. The moneys necessary to defray the township charges of each township shall be levied on the taxable property in such township, in the manner prescribed in the general revenue law for state and county purposes.

(RSMo 1939 § 13981)

Prior revisions: 1929 § 12304; 1919 § 13217; 1909 § 11705



Section 65.380 Estimate of expenses.

Estimate of expenses.

65.380. The township board of directors shall, annually, not less than twenty nor more than sixty days prior to the first day of September, make out and file with the clerk of the county commission of their county an estimate of the amount of money required to defray the expenses of said township during the next ensuing year. Said estimates shall be signed by the president and attested by the clerk of the board. The clerk of the county commission shall cause the same to be placed on the tax books of said township; provided that the amount of such expenses shall not exceed in any one year twenty cents on the hundred dollars assessed valuation of the taxable property within said township.

(RSMo 1939 § 13985, A.L. 1945 p. 1974)

Prior revisions: 1929 § 12308; 1919 § 13221; 1909 § 11709



Section 65.390 Division of townships into road districts.

Division of townships into road districts.

65.390. The township board of directors shall have power to divide their townships into convenient road districts, and may, at their April meeting, change the same in such manner as the interest of the township may demand.

(RSMo 1939 § 13984)

Prior revisions: 1929 § 12307; 1919 § 13220; 1909 § 11708



Section 65.400 Missouri products--purchase of.

Missouri products--purchase of.

65.400. Every commission, board, committee, officer or other governing body of any township in this state authorized to make purchases for the use of their township, shall purchase and use only those materials, products, supplies, provisions and other needed articles produced, manufactured, compounded, made or grown within the state of Missouri, when they are found in marketable quantities in the state and are of a quality suited to the purpose intended, and can be secured without additional cost over foreign products or products of other states; provided, however, that quality and fitness of articles shall be considered in purchasing or letting contracts for articles herein mentioned.

(RSMo 1939 § 14616, A. 1949 H.B. 2021)

Prior revision: 1929 § 13320



Section 65.410 Clerk--general powers and duties.

Clerk--general powers and duties.

65.410. The township clerk of each township shall have the custody and care of all records, books and papers belonging to his office; and he shall file in his office all certificates, oaths or other instruments of writing required by law to be filed in his office, and he shall have power to administer the oath of office to all township officers; and it is hereby made the duty of the township clerk to administer all necessary oaths which may be required in the transaction of any township business in the township of which he is clerk; provided, that nothing herein shall be so construed as to deprive any other officer from administering any oath, as may be otherwise provided by law.

(RSMo 1939 § 13970, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 § 12293; 1919 § 13206; 1909 § 11694



Section 65.420 Township clerk to be clerk of township board.

Township clerk to be clerk of township board.

65.420. The township clerk shall be the clerk of the township board of directors, and shall keep a true and correct record of all official acts and proceedings of said board of directors, in a book provided for that purpose at the expense of the township, and to be kept in the office of the township clerk, subject to the inspection of anyone desiring so to do, under the direction of the township clerk.

(RSMo 1939 § 13971)

Prior revisions: 1929 § 12294; 1919 § 13207; 1909 § 11695



Section 65.440 Copies of papers to be evidence in courts of record.

Copies of papers to be evidence in courts of record.

65.440. Copies of all papers, duly filed in the office of the township clerk, and certified to be true and correct, shall be evidence in all courts of record in this state, and in all courts of inferior jurisdiction within this state, in like effect and manner as if the original were produced.

(RSMo 1939 § 13974)

Prior revisions: 1929 § 12297; 1919 § 13210; 1909 § 11698



Section 65.450 Procurement of books and stationery.

Procurement of books and stationery.

65.450. The township clerk shall procure, under the direction of the township board, and at the expense of the township, all necessary record books and other books and stationery for the use of the township.

(RSMo 1939 § 13975, A.L. 1957 p. 322)

Prior revisions: 1929 § 12298; 1919 § 13211; 1909 § 11699



Section 65.460 Township trustee, collector.

Township trustee, collector.

65.460. Every person elected or appointed to the office of township trustee and ex officio treasurer, before such person enters on the duties of his or her office, and within ten days after such person's election or appointment, shall execute and deliver to the township clerk a bond with one or more sureties, to the satisfaction of the township clerk payable to the township board, equal to one-half the largest amount on deposit at any one time during the year preceding his or her election or appointment of all the township funds, including school moneys, that may come into his or her hands; and every such bond, when deposited with the township clerk as aforesaid, shall constitute a lien upon all the real estate within the county belonging to such trustee and ex officio treasurer at the time of filing thereof, and shall continue to be a lien until its conditions, together with all costs and charges which may accrue by reason of any prosecution thereon, shall be satisfied.

(RSMo 1939 § 13956, A.L. 1945 p. 1968, A.L. 1988 H.B. 1464, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12279; 1919 § 13192; 1909 § 11680



Section 65.470 Trustee to receive and pay over moneys--suits on default.

Trustee to receive and pay over moneys--suits on default.

65.470. The township trustee and ex officio treasurer of each township shall receive and pay over all moneys raised therein for defraying township expenses; provided, that before entering on the duties of his office he shall execute such bond as is required in section 65.460; and in case of default, it is hereby made the duty of the township clerk to institute suit thereon, in the name of the township, in any court of competent jurisdiction.

(RSMo 1939 § 13965)

Prior revisions: 1929 § 12288; 1919 § 13201; 1909 § 11689



Section 65.480 Action to enforce penalties and forfeitures--employment of counsel.

Action to enforce penalties and forfeitures--employment of counsel.

65.480. The township trustee shall cause suit to be instituted in the name of the township for all penalties and forfeitures given by law to such township, in all cases where no other officer is specially directed to prosecute, and he may, with the consent of the township board, employ counsel to prosecute or defend any suit to which such township is a party such counsel fees to be paid out of the township funds not otherwise appropriated.

(RSMo 1939 § 13966)

Prior revisions: 1929 § 12289; 1919 § 13202; 1909 § 11690



Section 65.490 Township funds, how paid out--school district funds, duties of trustees.

Township funds, how paid out--school district funds, duties of trustees.

65.490. The township trustee and ex officio treasurer shall not pay out any moneys belonging to the township for any purpose whatever, except upon the order of the township board of directors, signed by the chairman of said board and attested by the township clerk; provided, that nothing in this chapter shall be so construed as to change or interfere with any school district, the boundary lines of which are different from that of the municipal township as organized under the provisions of this chapter, nor with the payment of any school moneys upon proper vouchers. The township trustee and ex officio treasurer shall receive from the collector-treasurer all road and bridge and other taxes due the township when collected by such officers, and shall receipt for the same, and shall account therefor in like manner as for other moneys in his or her hands belonging to the township.

(RSMo 1939 § 13968, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12291; 1919 § 13204; 1909 § 11692



Section 65.500 Accounts--annual settlement--report to board.

Accounts--annual settlement--report to board.

65.500. 1. He shall keep a correct account of all moneys coming into his hands by virtue of his office, from what source received, and what amount, of the amount paid out, to whom paid, and on what account, in a book to be kept by him and provided for the purpose by the township; said book to be kept in such a manner as to show the amount of money in his hands belonging to each school district or fractional part in the township and the amount of road money belonging to the township.

2. He shall make settlement annually between the twentieth day of March and the fifteenth day of April with the county clerk of all moneys received by him on account of schools, showing how the same have been disbursed, and he shall settle with the county treasurer within twenty days after the apportionment of the school funds to the school district, and receive all money in the hands of the county treasurer belonging to his township, and receipt for the same, and shall pay all warrants drawn on him by the board of school directors in his township out of the funds belonging to the district making the order, and he shall not pay any money out belonging to any other fund than that mentioned in the warrants, and he shall file with the township clerk on or before the day of the regular meeting of the township board in April a detailed statement of all money by him received and paid out, to whom and out of what fund, and the amount on hand, and at the expiration of his term of office he shall turn over to his successor all moneys, books and papers belonging to the office, and take duplicate receipts for the same, one to be filed with the township clerk, the other to be retained by himself.

(RSMo 1939 § 13967)

Prior revisions: 1929 § 12290; 1919 § 13203; 1909 § 11691



Section 65.510 All books and papers to be delivered to successors.

All books and papers to be delivered to successors.

65.510. Whenever the term of office of any township officer shall expire, and others are elected or appointed and qualified as their successors, such successors shall, immediately after entering upon the duties of their office, demand and receive from his or their predecessors, or their legal representatives, all the books, papers and money under his or their control belonging to such office, and such books, papers and other property shall be delivered upon oath that the same are all the moneys, books, papers and other property under his control belonging to such township; duplicate receipts shall be given the outgoing officer for the same, who shall retain one copy and deliver the other to the township clerk, who shall charge the incoming officer with the value thereof.

(RSMo 1939 § 13961)

Prior revisions: 1929 § 12284; 1919 § 13197; 1909 § 11685



Section 65.520 Treasurer to settle annually with board for school funds--certified copy.

Treasurer to settle annually with board for school funds--certified copy.

65.520. 1. The township treasurer shall, annually, between the first day and the tenth day of July of each year, settle with the township board and account for all school moneys received, from whom and on what account, and the amount paid out for school purposes and for building purposes to the various school districts of the township.

2. The township board shall examine the vouchers for such payments, and, if satisfied with the correctness thereof, shall certify the same, which certificate shall be prima facie a discharge of such liability of the treasurer for the funds expressed in the vouchers.

3. The township clerk shall, on or before the fifteenth of July of each year, deliver to the county clerk a certified copy of said settlement, which shall constitute the required settlement by which the county clerk shall make his annual settlement with the state superintendent of public schools.

(RSMo 1939 § 13969)

Prior revisions: 1929 § 12292; 1919 § 13205; 1909 § 11693



Section 65.530 Township boundaries and new townships, how changed and constituted.

Township boundaries and new townships, how changed and constituted.

65.530. The county commission of each county shall have power to alter the boundary of townships and to increase or diminish their number, as follows, viz: Upon the petition of one-fourth of the voters of the township or townships proposed to be altered, the county commission shall submit the proposed alteration to the qualified voters thereof, at any regular township election, by giving at least thirty days' notice thereof to such township or townships, in the usual manner of giving election notices; and if such alteration shall be ratified by a majority of two-thirds of the votes cast by the voters affected thereby, then such alteration shall be confirmed by the county commission, and each township shall be named in accordance with the expressed wishes of its inhabitants.

(RSMo 1939 § 13936)

Prior revisions: 1929 § 12259; 1919 § 13172; 1909 § 11660



Section 65.540 Creation of new township--duties of county clerk.

Creation of new township--duties of county clerk.

65.540. The county clerk shall, within thirty days after the county commission has established any new township, or changed the boundary lines of any or all the townships in their respective counties, transmit to the secretary of state, who shall keep a record of the same, an abstract of such division or change, giving the bounds of such townships and the names designated, and said county clerk shall record, in a book kept for that purpose, a description of each township as fully as in such report to the secretary of state.

(RSMo 1939 § 13937)

Prior revisions: 1929 § 12260; 1919 § 13173; 1909 § 11661



Section 65.550 Proceedings in case of neglect or refusal to organize.

Proceedings in case of neglect or refusal to organize.

65.550. 1. In case any township in any county in which township organization has been or may hereafter be adopted shall refuse or neglect to organize and elect township officers at the time required by law for holding township elections, it shall be lawful for any twelve residents of the township to call a township meeting for the purposes described in this section, by posting up notices in five public places of the township, giving at least ten days' notice of such meeting, setting forth the time, place and object of such meeting; and the electors, when assembled by virtue of such notice, shall have all the powers conferred upon them at the regular township election.

2. In case no such notice shall be given within thirty days after the time for holding the regular township elections, the county commission shall, upon the affidavit of any resident of the township, filed in the office of the county clerk, setting forth the facts, proceed at any regular or special session of the commission to appoint the necessary officers for such township, and the persons so appointed shall hold their offices until others are chosen or appointed in their places, and shall have the same powers and be subject to the same duties and penalties as if chosen by the electors of the township.

(RSMo 1939 § 13938, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 12261; 1919 § 13174; 1909 § 11662



Section 65.560 Failure of appointed officers to qualify--annexation of townships.

Failure of appointed officers to qualify--annexation of townships.

65.560. Whenever it shall be made to appear to the county commission that the township officers appointed by them, as provided in section 65.550, shall have failed to qualify as required by law, so that such township cannot become organized, the county commission may annex such township to any adjoining township, and said township so annexed shall thereafter constitute a part of said adjoining township, unless changed by the county commission under the provisions of this chapter.

(RSMo 1939 § 13939)

Prior revisions: 1929 § 12262; 1919 § 13175; 1909 § 11663



Section 65.570 Division of township--disposition of property.

Division of township--disposition of property.

65.570. When a township, seized of real estate, shall be divided into two or more townships, the township trustees and county assessor of the several townships constituted by such division shall meet as soon as may be after the first township election subsequently held in such townships, and when so met shall have power to make such agreement concerning the disposition of such township property, and the division thereof, as shall be equitable, and to take all measures and to execute all conveyances necessary to carry such agreement into effect.

(RSMo 1939 § 13940, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 § 12263; 1919 § 13176; 1909 § 11664



Section 65.580 Meetings to carry this law into effect, how called.

Meetings to carry this law into effect, how called.

65.580. Whenever a meeting of the township trustees and county assessor of two or more townships shall be required to carry into effect the provisions of sections 65.540 to 65.590, such meeting may be called by either of such township trustees; but the township trustees calling the same shall give at least three days' notice, in writing, to all of the other officers, of the time and place at which such meeting is to be held.

(RSMo 1939 § 13941, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 § 12264; 1919 § 13177; 1909 § 11665



Section 65.590 Debts of divided township, how charged.

Debts of divided township, how charged.

65.590. Debts owing by a township so subdivided or altered shall be apportioned in the same manner as personal property of such township, and each township shall be thereafter charged with its share of such debts, according to such apportionment.

(RSMo 1939 § 13942)

Prior revisions: 1929 § 12265; 1919 § 13178; 1909 § 11666



Section 65.600 County collector and assessor--tenure upon adoption of township organization.

County collector and assessor--tenure upon adoption of township organization.

65.600. 1. In any county in this state which may hereafter adopt township organization, the person holding the office of the collector of the revenue in such county, at the time in March when township organization becomes effective in such county, shall continue to hold his or her office and exercise all the functions and receive all the fees and emoluments thereof until the time at which his or her term of office would have expired had such county not adopted township organization, and, except as herein otherwise provided, the collector shall perform the same duties and be subject to the same requirements and liabilities as in counties not under township organization.

2. The county assessor shall assess the property of the various townships in such county and arrange the county assessor's books and lists in a manner so that it can be determined which township is entitled to the taxes assessed against any property.

3. The county clerk of such county shall submit, for the use of such county collector, lists of the property assessed in each township the same as the county clerk is required to submit for the use of township collectors.

4. The collector of the revenue in such county shall pay over to the several township trustees of such county after deducting his or her commission, all township taxes and funds of every kind collected by the collector and belonging respectively to the several townships in such county, as required by section 139.430 in the case of township collectors, and for the collector's failure to do so the collector shall be subject to the same liability as provided by section 139.430 in the case of township collectors.

5. The first township collectors in such county shall be elected at the township election held in March next preceding the time at which the term of office of the collector of the revenue in such county shall expire and their terms of office shall begin at the expiration of the term of office of such collector of the revenue, and they shall hold their offices until the next township election in such county. The provisions of this section shall be effective prior to August 28, 2005.

(RSMo 1939 § 14020, A.L. 1981 H.B. 114 & 146, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12343; 1919 § 13256; 1909 § 11744



Section 65.610 Abolition of township organization--procedure.

Abolition of township organization--procedure.

65.610. 1. Upon the petition of at least ten percent of voters at the last general election of any county having heretofore adopted township organization, praying therefor, the county commission shall submit the question of the abolition of township organization to the voters of the county at a general or special election. The total vote for governor at the last general election before the filing of the petition where a governor was elected shall be used to determine the number of voters necessary to sign the petition. If the petition is filed six months or more prior to a general election, the proposition shall be submitted at a special election to be ordered by the county commission within sixty days after the petition is filed; if the petition is filed less than six months before a general election, then the proposition shall be submitted at the general election next succeeding the filing of the petition. The election shall be conducted, the vote canvassed and the result declared in the same manner as provided by law in respect to elections of county officers. The clerk of the county commission shall give notice that a proposition for the abolition of township organization form of county government in the county is to be voted upon by causing a copy of the order of the county commission authorizing such election to be published at least once each week for three successive weeks, the last insertion to be not more than one week prior to the election, in some newspaper published in the county where the election is to be held, if there is a newspaper published in the county and, if not, by posting printed or written handbills in at least two public places in each election precinct in the county at least twenty-one days prior to the date of election. The clerk of the county commission shall provide the ballot which shall be printed and in substantially the following form:

OFFICIAL BALLOT

(Check the one for which you wish to vote)

Shall township organization form of county government be abolished in ............. County?

â ã YES â ã NO

If a majority of the electors voting upon the proposition shall vote for the abolition thereof the township organization form of county government shall be declared to have been abolished; and township organization shall cease in said county; and except as provided in section 65.620 all laws in force in relation to counties not having township organization shall immediately take effect and be in force in such county.

2. No election or any proposal for either the adoption of township organization or for the abolition of township organization in any county shall be held within two years after an election is held under this section.

(RSMo 1939 § 14023, A.L. 1963 p. 121, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 12346; 1919 § 13259; 1909 § 11745



Section 65.620 Abolition of township government--effect.

Abolition of township government--effect.

65.620. 1. Whenever any county abolishes township organization the county treasurer and ex officio collector shall immediately settle his accounts as treasurer with the county commission and shall thereafter perform all duties, exercise all powers, have all rights and be subject to all liabilities imposed and conferred upon the county collector of revenue under chapter 52 until the first Monday in March after the general election next following the abolishment of township organization and until a collector of revenue for the county is elected and qualified. The person elected collector at the general election as aforesaid, if that election is not one for collector of revenue under chapter 52, shall serve until the first Monday in March following the election and qualification of a collector of revenue under chapter 52. Upon abolition of township organization a county treasurer shall be appointed to serve until the expiration of the term of such officer pursuant to chapter 54.

2. Upon abolition of township organization, title to all property of all kinds theretofore owned by the several townships of the county shall vest in the county and the county shall be liable for all outstanding obligations and liabilities of the several townships.

3. The terms of office of all township officers shall expire on the abolition of township organization and the township trustee of each township shall immediately settle his accounts with the county clerk and all township officers shall promptly deliver to the appropriate county officers, as directed by the county commission, all books, papers, records and property pertaining to their offices.

(L. 1963 p. 121, A.L. 1981 H.B. 114 & 146)



Section 65.650 Township zoning, submitted to the voters, when--township plan, formulated.

Township zoning, submitted to the voters, when--township plan, formulated.

65.650. The township board of any township in a county which has not voted to adopt countywide planning or zoning pursuant to the provisions of sections 64.510 to 64.695, or sections 64.800 to 64.905, may, on its own motion, and shall, upon a petition signed by a number of qualified voters in the county equal to five percent of the total vote for governor in such township at the most recent general election at which a governor was elected, submit to a vote of the voters of the township a proposition adopting township planning and zoning under the provisions of sections 65.650 to 65.700. The township planning and zoning proposal shall provide for the preparation, adoption, amendment, extension and carrying out of a township plan for all areas of the township outside the corporate limits of any city, town or village which has adopted a city plan in accordance with the laws of the state. Upon the adoption of the township plan there is created in that township a township planning commission as provided in sections 65.650 to 65.700.

(L. 1989 S.B. 11 § 1)



Section 65.652 Planning commission, established when, members, terms, compensation, chairman.

Planning commission, established when, members, terms, compensation, chairman.

65.652. Such township planning commission shall consist of the township trustee, the commissioner of the county commission who represents the township, one member of the township board selected by the township board, and one resident freeholder appointed by the township board from the unincorporated part of the township for a term of four years or until his successor takes office. The terms of all other members shall be only for the duration of their tenure of official position. All members of the township planning commission shall serve as such without compensation, except that an attendance fee as reimbursement for expenses, for not to exceed two meetings per month, may be paid to the freeholder member of the planning commission in an amount, as set by the township board, not to exceed fifteen dollars for each meeting. The planning commission shall elect its chairman who shall serve for one year.

(L. 1989 S.B. 11 § 2)



Section 65.657 Ballot, form--majority vote required.

Ballot, form--majority vote required.

65.657. 1. Before the township board of any such township shall adopt any plan or create any commission provided for in sections 65.650 to 65.700, it shall order the question as to whether or not the township board shall adopt township planning or zoning submitted to the voters of the township.

2. The question shall be submitted in substantially the following form:

Shall township zoning (or planning) be adopted?

â ã YES â ã NO

3. If a majority of the votes cast on the question be in favor of the adoption of zoning or planning, the township board may then proceed as provided in sections 65.650 to 65.700.

(L. 1989 S.B. 11 § 3)



Section 65.660 Commission, powers--may collect fee, adopt rules--records, commission to keep.

Commission, powers--may collect fee, adopt rules--records, commission to keep.

65.660. The township planning commission may create and adopt rules for the transaction of its business and shall keep a public record of its resolutions, transactions, findings, and recommendations. The commission may appoint such employees as it may deem necessary for its work and may contract with planners and other consultants for such services as it may require and may incur other necessary expenses. The township planning commission may charge and collect a fee for any service it provides, but the fee must be established by rule. The expenditures of township funds by the township planning commission shall not be in excess of the amounts appropriated for that purpose by the township board and the amount of fees collected by the township planning commission. The township planning commission shall have such other powers as may be necessary and proper to enable it to perform the duties imposed upon it by law.

(L. 1989 S.B. 11 § 4)



Section 65.662 Master plan developed, purpose--contents--procedure to adopt.

Master plan developed, purpose--contents--procedure to adopt.

65.662. The township planning commission shall have power to make, adopt and publish an official master plan of the township for the purpose of bringing about coordinated physical development in accordance with the present and future needs. The official master plan shall be developed so as to conserve the natural resources of the township, to ensure efficient expenditure of public funds and to promote the health, safety, convenience, prosperity and general welfare of the inhabitants. Such official master plan may include, among other things, studies and recommendations relative to the location, character and extent of highways, railroads, bus, streetcar and other transportation routes, bridges, public buildings, schools, parks, parkways, forests, wildlife refuges, dams, and projects affecting conservation of natural resources. The township planning commission may adopt the official master plan in whole or in part and may subsequently amend or extend the adopted plan or portion thereof. Before the adoption, amendment or extension of the plan or portion thereof, the township planning commission shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the township, and notice of such hearing shall also be posted at least fifteen days in advance thereof in one or more public area in the township. Such hearing may be adjourned from time to time. The adoption of the plan, or part thereof, shall be by resolution carried by not less than a majority vote of the full membership of the township planning commission. After the adoption of the official master plan, or part thereof, an attested copy shall be certified to the township board, to the county commission, to the recorder of deeds and to the township clerk.

(L. 1989 S.B. 11 § 5)



Section 65.665 Improvements, must be approved by commission, exceptions.

Improvements, must be approved by commission, exceptions.

65.665. From and after the adoption of the official master plan or portion thereof and its proper certification and recording, thereafter no improvement of a type embraced within the recommendations of such official master plan or part thereof shall be constructed or authorized without first submitting the proposed plans thereof to the township planning commission and receiving the written approval or recommendations of the township planning commission. This requirement shall be deemed to be waived if the township planning commission fails to make its report and recommendations within forty-five days after receipt of the proposed plans. In the case of any public improvement sponsored or proposed to be made by any municipality or other political or civil subdivision of the state, or public board, commission or other public officials, the disapproval or recommendations of the township planning commission may be overruled by a two-thirds vote properly entered of record and certified to the township planning commission, of the governing body of such municipality, or other political or civil subdivision, or public board, commission or officials, after the reasons for such overruling are spread upon its minutes, which reasons shall also be certified to the township planning commission.

(L. 1989 S.B. 11 § 6)



Section 65.667 Regulations of commission, scope, commission may change, how.

Regulations of commission, scope, commission may change, how.

65.667. The township planning commission may also prepare, adopt, change and amend, as parts of the official master plan or otherwise, sets of regulations governing subdivisions of land in unincorporated areas, and amend or change same from time to time, as provided in sections 65.650 to 65.700, which regulations may provide for the proper location and width of streets, building lines, open spaces, safety, recreation, and for the avoidance of congestion of population, including minimum width and area of lots. Such regulations may also include the extent to which and the manner in which streets shall be graded and improved, and the extent to which water, sewer and other utility services shall be provided, to protect public health and general welfare. Such regulations may provide that in lieu of the immediate completion or installation of such work, the township planning commission may accept bond for the county commission in the amount and with surety and conditions satisfactory to the county commission, providing for and securing to the county commission the actual construction of such improvements and utilities within a period specified by the township planning commission, and the county commission shall have power to enforce such bond by all proper remedies. Such subdivision regulations shall be adopted, changed or amended, certified and filed as provided in sections 65.650 to 65.700. Such subdivision regulations shall be adopted, changed or amended only after a public hearing has been held thereon, public notice of which shall be given in the manner as provided for the hearing in sections 65.650 to 65.700.

(L. 1989 S.B. 11 § 7)



Section 65.670 Subdivision plats, must be approved, when, exceptions.

Subdivision plats, must be approved, when, exceptions.

65.670. Whenever the township planning commission has adopted, recorded and filed certified copies of any part of the official master plan relating to major highways or to subdivision regulations, thereafter no plat of a subdivision of land within the unincorporated area of such township or the portion thereof covered by the major highway plan shall be recorded until such plat shall first have been approved by the township planning commission. If the township planning commission does not report upon the plat within thirty days, it may then be deemed approved by the township planning commission, and the township planning commission shall certify such facts upon such plat. If such plat is approved by the township planning commission, such approval shall be endorsed in writing thereon. However, if such plat be amended or rejected by the township planning commission, such approval shall be deemed overruled. No plat of subdivision of land in the unincorporated areas of the county shall be recorded in the office of the recorder of deeds unless and until approved as provided in sections 65.650 to 65.700. Municipalities shall have power, by ordinance, to require plats of subdivision of land within the corporate limits of such municipalities to be submitted to the township planning commission before being submitted to the municipality for approval, and before being recorded. A certified copy of any such ordinance shall be filed in the office of the recorder of deeds for the county. The township planning commission shall, upon written request of any such municipality, consider such plats and shall report its findings and its recommendations thereon in writing to the proper officials of such municipality.

(L. 1989 S.B. 11 § 8)



Section 65.672 County commission may establish setback lines from roads, how.

County commission may establish setback lines from roads, how.

65.672. After any plan for major highways, or portion thereof, has been prepared by the township planning commission, filed and certified as provided in sections 65.650 to 65.700, the county commission may establish, regulate and limit building or setback lines on such major highways outside the corporate limits of municipalities and to prohibit any new building being located within such building or setback lines, and to amend such regulations from time to time. All orders of the county commission relating to such building or setback lines shall be entered of record and certified copies thereof shall be filed with the township planning commission and in the office of the recorder of deeds.

(L. 1989 S.B. 11 § 9)



Section 65.675 Board of adjustment, established when, powers.

Board of adjustment, established when, powers.

65.675. The township board shall provide for a board of adjustment with powers to modify or vary the regulations, in specific cases, in order that unwarranted hardships, which constitute an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided, the intended purpose of the regulations being strictly observed and the public welfare and public safety protected. If there is a township board of zoning adjustment as provided in section 65.690, such board shall be appointed to serve as the board of adjustment for the building or setback line regulations. If there is no township board of zoning adjustment, the personnel, length of terms, method of appointment and organization of the board of adjustment for the building or setback line regulations shall be the same as provided in section 65.690 for the board of zoning adjustment. Regulations authorized under section 65.672 shall not be adopted, changed or amended until a public hearing has been held thereon by the township planning commission, public notice of which shall be given in the same manner as provided for the hearing in section 65.665.

(L. 1989 S.B. 11 § 10)



Section 65.677 Building regulations, unincorporated areas, township board to regulate, when.

Building regulations, unincorporated areas, township board to regulate, when.

65.677. For the purpose of promoting health, safety, morals, comfort or the general welfare of the unincorporated portion of the township, to conserve and protect property and building values, to secure the most economical use of the land, and to facilitate the adequate provision of public improvements all in accordance with a comprehensive plan, the township board of any township to which the provisions of sections 65.650 to 65.700 are applicable shall have power after approval by vote of the people to regulate and restrict, by order of record, in the unincorporated portions of the township, the height, number of stories, and size of buildings, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, the location and use of buildings, structures and land for trade, industry, residence or other purposes, including areas for agriculture, forestry, and recreation. The provisions of sections 65.650 to 65.700 shall not be exercised so as to impose regulations or to require permits with respect to land, used or to be used for the raising of crops, orchards or forestry or with respect to the erection, maintenance, repair, alteration or extension of farm buildings or farm structures. The powers granted by sections 65.650 to 65.700 shall not be construed:

(1) So as to deprive the owner, lessee or tenant of any existing property of its use or maintenance for the purpose to which it is then lawfully devoted;

(2) So as to deprive any court of the power of determining the reasonableness of regulations and power in any action brought in any court affecting the provisions of sections 65.650 to 65.700 or the rules and regulations adopted thereunder;

(3) To* authorize interference with such public utility services as may have been or may hereafter be authorized or ordered by the public service commission or by permit of the county commission, as the case may be.

(L. 1989 S.B. 11 § 11)

*Word "Nor" appears in original rolls.



Section 65.680 Division of unincorporated territory into districts, purposes.

Division of unincorporated territory into districts, purposes.

65.680. For any or all of the purposes of section 65.652, the unincorporated territory may be divided into districts of such number, shape and area as may be deemed best suited to carry out the purpose of sections 65.650 to 65.700 and shall be shown upon the zoning plan; and within such districts the erection, construction, reconstruction, alteration, repair, relocation or maintenance of buildings or structures and use of land and lots may be regulated and restricted. All such regulations shall be uniform for each class or kind of buildings or land uses throughout each district, but the regulations in one district may differ from those in other districts. The regulations shall be made in accordance with a comprehensive zoning plan and shall give reasonable consideration, among other things, to the then existing character of the districts, their suitability for particular uses, conservation of the value of buildings and of existing development, and encouragement of the most appropriate use of land throughout the township.

(L. 1989 S.B. 11 § 12)



Section 65.682 Zoning commission, appointed when, powers, duties.

Zoning commission, appointed when, powers, duties.

65.682. The township board shall provide for the manner in which such regulations, restrictions and boundaries of such districts shall be determined, established and enforced, and from time to time amended, supplemented or changed within the unincorporated territory. In order to avail itself of the zoning powers conferred by sections 65.650 to 65.700, the township board shall request the township planning commission to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. If there be no township planning commission the township board shall appoint a township zoning commission whose personnel, length of terms and organization shall be the same as provided in sections 65.650 to 65.700 for a township planning commission. Such zoning commission shall make a preliminary report and a proposed zoning order and shall hold public hearings thereon and shall afford persons interested an opportunity to be heard. A hearing shall be held in the areas of the township affected by the terms of such proposed order, public notice of which hearing shall be given in the same manner as provided for the hearing in section 65.662. Such notice shall state the time and place of the hearing and the place where copies of the proposed report and proposed zoning order will be accessible for examination by interested parties. Such hearings may be adjourned from time to time. Within ninety days after the final adjournment of such hearings the zoning commission shall make a report and submit a proposed order to the township board. The township board may adopt the order with or without change or may refer it back to the zoning commission for further consideration and report. In the preparation of its report and proposed zoning order the zoning commission may incur such expenditures as shall be authorized by the township.

(L. 1989 S.B. 11 § 13)



Section 65.685 Change in prescribed use of land, hearing required.

Change in prescribed use of land, hearing required.

65.685. After the adoption of a zoning plan or regulations adopted pursuant thereto, no use of any parcel of land included in the plan or regulations shall be changed without a public hearing and the person or body which conducts the hearing shall give notice, at least fifteen days before the hearing, by certified mail to all owners of any real property located within one thousand feet of the parcel of land for which the change is proposed.

(L. 1989 S.B. 11 § 14)



Section 65.687 Designation of zoning official, when--permit required for building alterations, when.

Designation of zoning official, when--permit required for building alterations, when.

65.687. Any township board which has adopted a zoning plan, as provided in sections 65.650 to 65.700, shall appoint an officer or shall designate one of the existing officials to enforce the provisions of sections 65.650 to 65.700. After the appointment or designation of such officer or official, no building or other structure shall be erected, constructed, reconstructed, enlarged or altered, or repaired in such manner as to prolong the life of the building, nor shall the use of any land be changed without a permit issued by such officer or official.

(L. 1989 S.B. 11 § 15)



Section 65.690 Board of zoning adjustment, members, terms, compensation not allowed--powers, duties--grant of variances, when--judicial review.

Board of zoning adjustment, members, terms, compensation not allowed--powers, duties--grant of variances, when--judicial review.

65.690. 1. Any township board which appointed a township planning or township zoning commission and which has adopted a zoning plan, as provided in sections 65.650 to 65.700, shall appoint a township board of zoning adjustment. The board shall consist of five freeholders, not more than one of whom may be a member of the township planning commission or the township zoning commission. The membership of the first board appointed shall serve respectively: one for one year, one for two years, one for three years, two for four years. Thereafter, members shall be appointed for terms of four years each. Members shall be removable for cause by the township board upon written charges and after public hearings. Vacancies shall be filled by the township board for the unexpired term of any member whose term becomes vacant. Members of the board shall serve without compensation, but may be reimbursed for expenses incurred for attendance at not more than four meetings per year in an amount to be set by the township board, not to exceed ten dollars per meeting. The board of zoning adjustment shall elect its own chairman and shall adopt rules of procedure consistent with the provisions of the zoning regulations and the provisions of sections 65.650 to 65.700. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board of zoning adjustment shall be open to the public, and minutes shall be kept of all proceedings and official actions, which minutes shall be filed in the office of the board and shall be a public record. Appeals to the board of zoning adjustment may be taken by any owner, lessee or tenant of land, or by a public officer, department, board or bureau, affected by any decision of the administrative officer in administering a township zoning rule. Such appeals shall be taken within a period of not more than three months, and in the manner provided by the rules stay all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken shall certify to the board that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property. The board of adjustment shall have the following powers and it shall be its duty:

(1) To hear and decide appeals where it is alleged there is error of law in any order, requirement, decision or determination made by an administrative official in the enforcement of the township zoning regulations;

(2) To hear and decide all matters referred to it or which it is required to determine under the zoning regulations adopted by the township board as herein provided;

(3) Where, by reason of exceptional narrowness, shallowness, shape of topography or other extraordinary or exceptional situation or condition of a specific piece of property, the strict application of any regulation adopted under sections 65.650 to 65.700 would result in peculiar and exceptional difficulties to or exceptional and demonstrable undue hardship upon the owner of the property as an unreasonable deprivation of use as distinguished from the mere grant of a privilege, to authorize, upon an appeal relating to the property, a variance from the strict application so as to relieve the demonstrable difficulties or hardships, provided the relief can be granted without substantial detriment to the public good and without substantially impairing the intent, purpose, and integrity of the zone plan as embodied in the zoning regulations and map.

2. In exercising the above powers, the board may reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken. Any owners, lessees or tenants of buildings, structures or land jointly or severally aggrieved by any decision of the board of adjustment may appeal to the township board for review. Any person aggrieved by a decision of the township board may present to the circuit court of the county in which the property affected is located, a petition, duly verified, stating that the decision is illegal in whole or in part, specifying the grounds of the illegality and asking for relief therefrom. Upon the presentation of the petition, the court shall allow a writ of certiorari directed to the board of adjustment or the township board, respectively, of the action taken and data and records acted upon, and may appoint a referee to take additional evidence in the case. The court may reverse or affirm or may modify the decision brought up for review. After entry of judgment in the circuit court in the action in review, any party to the cause may prosecute an appeal to the appellate court having jurisdiction in the same manner now or hereafter provided by law for appeals from other judgments of the circuit court in civil cases.

(L. 1989 S.B. 11 § 16)



Section 65.692 Regulations, change of by township board, procedure, hearing required.

Regulations, change of by township board, procedure, hearing required.

65.692. The regulations imposed and the districts created under authority of sections 65.650 to 65.700 may be amended from time to time by the township board by order after the order establishing the same has gone into effect but no such amendment shall be made by the township board except after recommendation of the township planning commission, or if there is no township planning commission, of the township zoning commission, after hearings thereon by such commission. Public notice of such hearings shall be given in the same manner as provided for the hearing in section 65.662. In case of written protest against any proposed change or amendment, signed and acknowledged by the owners of thirty percent of the frontage within one thousand feet to the right or left of the frontage proposed to be changed, or by the owners of thirty percent of the frontage directly opposite, or directly in the rear of the frontage proposed to be altered, or in cases where the land affected lies within one and one-half miles of the corporate limits of a municipality having in effect ordinances zoning property within the corporate limits of such municipality, made by resolution of the city council or board of trustees thereof, and filed with the township clerk, such amendment may not be passed except by the favorable vote of all the members of the township board.

(L. 1989 S.B. 11 § 17)



Section 65.695 Regulations more restrictive than private restrictions, regulations control.

Regulations more restrictive than private restrictions, regulations control.

65.695. Wherever the township zoning regulations made under authority of sections 65.650 to 65.700 require a greater width or size of yards, courts or other open spaces, or require a lower height of buildings or a less number of stories, or require greater percentage of lots to be left unoccupied, or require a lower density of population, or require a more restricted use of land, or impose other higher standards than are required in any other statute, local order or regulation, private deed restrictions or private covenants, the regulations made under authority of sections 65.650 to 65.700 shall govern.

(L. 1989 S.B. 11 § 18)



Section 65.697 Violation of zoning regulations, penalty--injunctions may be issued, procedure--inspection by official, when, failure to correct violation, penalty.

Violation of zoning regulations, penalty--injunctions may be issued, procedure--inspection by official, when, failure to correct violation, penalty.

65.697. 1. Any owner, lessee or tenant of land located within any unincorporated area covered or affected by any official master plan or part thereof, or by any regulations or orders relating to subdivisions of land, or by any zoning plan, or by any regulations relating to building or setback lines on major highways, or by any regulations and restrictions of buildings, structures, lots and lands, or other planning or zoning regulations and restrictions or other regulations and restrictions made and adopted under the provisions of sections 65.650 to 65.700, who shall lay out and improve any such subdivision of land, or who shall construct, reconstruct, alter, relocate or maintain any building or other structure, or use such land in violation of the provisions of sections 65.650 to 65.700 or of order, regulation or restriction made and adopted under the provisions of sections 65.650 to 65.700, is guilty of a misdemeanor.

2. In the event any subdivision of land is begun or made in violation of the provisions of sections 65.650 to 65.700, or of any official master plan or part thereof, or of any planning or zoning order, regulation or restriction made and adopted under the provisions of sections 65.650 to 65.700, or in the event any building or structure is constructed, reconstructed, relocated or maintained or any building, structure, lot or land is used in violation of the provisions of sections 65.650 to 65.700 or of any planning or zoning plan, regulation, restriction or order made and adopted by authority conferred under the provisions of sections 65.650 to 65.700, the township board, the township planning commission, the township zoning commission, the prosecuting attorney, or any officer or official appointed or designated under the provisions of section 65.665, or the owner of any private property or any public body the property of whom or which is or may be affected by any such violation, may institute in the circuit court of the county, any appropriate action or proceedings to prevent such unlawful subdivision development or erection, construction, reconstruction, alteration, relocation or maintenance or use, or to restrain, abate or correct such violation, or to prevent the occupancy of such building or structure or unlawful use of such land, and to prevent any illegal act, conduct, business or use in or about the premises.

3. The officer or official appointed or designated under the provisions of section 65.662 may cause any land, building, structure, place or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein or thereat in violation of any of the regulations or orders adopted or made under the provisions of sections 65.650 to 65.700.

4. Any owner, lessee or tenant who, having been served with an order in writing signed by such officer or official to correct or remove any such violations, fails to comply with such order within ten days after such service, or who continues to violate any of the regulations or orders made under the authority of sections 65.650 to 65.700 in the respect named in such order, shall be guilty of a* misdemeanor.

5. The owner or general agent of any such land, building, structure or premises where a violation of any such orders, regulations or restrictions has been committed or shall exist, or the lessee or tenant of any entire building or entire premises where such violation has been committed or shall exist, or the owner, general agent, lessee or tenant of any part of the building or premises in which such violation has been committed or shall exist, or the owner, general agent, architect, builder or contractor or any other person who knowingly commits, takes part or assists in such violation, or who maintains any building or premises in which any such violation shall exist, shall be guilty of a misdemeanor.

(L. 1989 S.B. 11 § 19)

*Word "a" does not appear in original rolls.



Section 65.700 Termination of township zoning, procedure, effect.

Termination of township zoning, procedure, effect.

65.700. 1. Upon receipt of a petition signed by a number of voters in the township equal to five percent of the total vote cast in the township at the next preceding election for governor requesting submission of the question, the township board in any township which has adopted a program of township planning, township zoning or township planning and zoning shall submit to the voters of the township the question to terminate the program.

2. The question shall be submitted in substantially the following form:

Shall township planning (township zoning or township planning and zoning) be terminated?

3. If a majority of those voting on the question vote for the termination of the program, the township board shall declare the program terminated and shall discharge any commission appointed thereunder. Any resolution, ordinance or regulation adopted under the program pursuant to the provisions of sections 65.650 to 65.700 shall be void and of no effect from and after the termination of the program as provided in this section.

(L. 1989 S.B. 11 § 20)



Section 65.701 Definitions.

Definitions.

65.701. As used in sections 65.652 and 65.690, the term "freeholder" or the phrase "resident freeholder" shall be defined to mean "resident". The provisions of this section shall have no effect on pending litigation.

(L. 1996 H.B. 1207 § 1)

Effective 6-25-96






Chapter 66 Constitutional Charter Counties, Miscellaneous Provisions

Section 66.010 Violation of county ordinance, where prosecuted--costs and procedures--judges of county municipal courts, appointment, qualifications--divisions--recording of proceedings--certain violations of state traffic laws may be heard.

Violation of county ordinance, where prosecuted--costs and procedures--judges of county municipal courts, appointment, qualifications--divisions--recording of proceedings--certain violations of state traffic laws may be heard.

66.010. 1. Any county framing and adopting a charter for its own government under the provisions of section 18, article VI of the constitution of this state, may prosecute and punish violations of its county ordinances in the circuit court of such counties in the manner and to the extent herein provided or in a county municipal court. In addition, the county may prosecute and punish municipal ordinance violations in the county municipal court pursuant to a contract with any municipality within the county. Any county municipal court established pursuant to the provisions of this section shall have jurisdiction over violations of that county's ordinances and the ordinances of municipalities with which the county has a contract to prosecute and punish violations of municipal ordinances of the city. Costs and procedures in any such county municipal court shall be governed by the provisions of law relating to municipal ordinance violations in municipal divisions of circuit courts.

2. In any county which has elected to establish a county municipal court pursuant to this section, the judges for such court shall be appointed by the county executive of such county, subject to confirmation by the legislative body of such county in the same manner as confirmation for other county appointed officers. The number of judges appointed, and qualifications for their appointment, shall be established by ordinance of the county.

3. The number of divisions of such county municipal court and its term shall be established by ordinance of the county.

4. Except in any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, the ordinance of the county shall provide for regular sessions of court in the evening hours after 6:00 p.m. and at locations outside the county seat. In any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, the ordinance of the county may provide for regular sessions of court in the evening hours after 6:00 p.m. and at locations outside the county seat.

5. Judges of the county municipal court shall be licensed to practice law in this state and shall be residents of the county in which they serve. Municipal court judges shall not accept or handle cases in their practice of law which are inconsistent with their duties as a municipal court judge and shall not be a judge or prosecutor for any other court.

6. In establishing the county municipal court, provisions shall be made for appropriate circumstances whereby defendants may enter not guilty pleas and obtain trial dates by telephone or written communication without personal appearance, or to plead guilty and deliver by mail or electronic transfer or other approved method the specified amount of the fine and costs as otherwise provided by law, within a specified period of time.

7. In a county municipal court established pursuant to this section, the county may provide by ordinance for court costs not to exceed the sum which may be provided by municipalities for municipal violations before municipal courts. The county municipal judge may assess costs against a defendant who pleads guilty or is found guilty except in those cases where the defendant is found by the judge to be indigent and unable to pay the costs. The costs authorized in this subsection are in addition to service costs, witness fees and jail costs that may otherwise be authorized to be assessed, but are in lieu of other court or judge costs or fees. Such costs shall be collected by the authorized clerk and deposited into the county treasury.

8. Provisions shall be made for recording of proceedings, except that if such proceedings are not recorded, then, in that event, a person aggrieved by a judgment of a traffic judge or commissioner shall have the right of a trial de novo. The procedures for perfecting the right of a trial de novo shall be the same as that provided under sections 512.180 to 512.320, except that the provisions of subsection 2 of section 512.180 shall not apply to such cases. In the event that such proceedings are recorded, all final decisions of the county municipal court shall be appealable on such record to the appellate court with appropriate jurisdiction.

9. Any person charged with the violation of a county ordinance in a county which has established a county municipal court under the provisions of this section shall, upon request, be entitled to a trial by jury before a county municipal court judge. Any jury trial shall be heard with a record being made.

10. In the event that a court is established pursuant to this section, the circuit judges of the judicial circuit with jurisdiction within that county may authorize the judges of the county municipal court to act as commissioners to hear in the first instance nonfelony violations of state law involving motor vehicles as provided by local rule.

(L. 1951 p. 397 § l, A.L. 1978 H.B. 1634, A.L. 1992 S.B. 529, A.L. 1993 S.B. 177, A.L. 2007 S.B. 22)

CROSS REFERENCE:

All costs to establish and operate a county municipal court shall be borne by such county, 479.500



Section 66.020 Style of prosecutions--complaints--sufficiency of testimony.

Style of prosecutions--complaints--sufficiency of testimony.

66.020. 1. All prosecutions for the violation of such a county ordinance shall be titled:

"The county of ..... against ....." (naming the county and the person or persons charged).

2. The complaint when made by a peace officer against any person arrested without process and in custody shall be reduced to writing and sworn to by such officer and an information filed with the court as provided in section 66.030 before such person shall be put upon his trial.

3. In no case shall a judgment of conviction be rendered except when sufficient legal testimony is given on a public trial or upon a plea of guilty.

(L. 1951 p. 397 § 2, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 66.030 Informations by county counselor.

Informations by county counselor.

66.030. All informations involving violation of county ordinances shall be made by the county counselor, or his assistants, on their oath of office and shall be filed with the court as soon as practicable, and before the party accused shall be put upon his trial or required to answer the charge for which he may be held in custody; provided, that complaints subscribed and sworn to by any other person competent to testify against the accused shall be filed and proceeded upon in the same manner as complaints alleging the commission of a misdemeanor.

(L. 1951 p. 397 § 3, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 66.040 Warrants, how directed and executed.

Warrants, how directed and executed.

66.040. All warrants issued by the court shall be directed to the sheriff or peace officer of the county and executed by them at any place within the county, and not elsewhere, unless said warrants are endorsed in the manner provided for warrants in criminal cases, and when so endorsed shall be served in other counties as provided for warrants in criminal cases.

(L. 1951 p. 397 § 4, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 66.050 Cause heard, when--postponement--bond.

Cause heard, when--postponement--bond.

66.050. When any person shall be arrested, charged with a violation of a county ordinance, and brought before the court, it shall be the duty of the court to hear and determine forthwith the complaint alleged against the defendant, unless for good cause the trial is postponed to a time certain, in which case the defendant shall be required to enter into a recognizance, with sufficient security, conditioned that he will appear before said court at the time and place appointed, then and there to answer the complaint made against him; and if he fails or refuses to enter into such recognizance, the defendant shall be committed to the county jail and held to answer the complaint as aforesaid.

(L. 1951 p. 397 § 5, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 66.060 Forfeiture of recognizance, when--procedure--record of judgment required, when.

Forfeiture of recognizance, when--procedure--record of judgment required, when.

66.060. 1. In case of a breach of any recognizance entered into as provided herein, the recognizance shall be deemed forfeited and the court shall cause it to be prosecuted against the principal and surety or against either of them alone. Such action shall be in the name of the county as plaintiff, and all moneys recovered in any such action shall be paid over to the county treasurer to the credit of the general revenue fund of the county.

2. Judgments rendered under this section shall be tried with a record being made and may be appealed in like manner and within the same time as provided with respect to judgments in misdemeanor cases.

(L. 1951 p. 397 § 6, A.L. 1978 H.B. 1634, A.L. 1985 S.B. 5, et al.)

Effective 1-1-87



Section 66.070 Several persons jointly charged--amendment of complaint.

Several persons jointly charged--amendment of complaint.

66.070. Complaints filed alleging violation of a county ordinance may include any number of persons charged with the same offense, and no proceedings shall be dismissed or defendant discharged by reason of any informality or irregularity in any complaint; but such complaint may, by leave of the court, at any time before or during the trial prior to the retirement of the jury or the findings of the judge, be amended without prejudice to the proceedings.

(L. 1951 p. 397 § 7, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 66.080 Punishment assessed, when--maximum penalty.

Punishment assessed, when--maximum penalty.

66.080. 1. If the defendant pleads or is found guilty of a violation of a county ordinance, the judge shall declare and assess the punishment prescribed by ordinance according to his finding or verdict of the jury and render judgment accordingly and for costs, except that the punishment so assessed shall not exceed a fine of more than one thousand dollars or imprisonment in the county jail for more than one year or both such fine and imprisonment.

2. It shall be a part of such judgment that the defendant stand committed until such judgment is complied with.

(L. 1951 p. 397 § 8, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 66.090 Prosecuting witness to give security for costs, when.

Prosecuting witness to give security for costs, when.

66.090. In the event a complaint is made by a person other than the county counselor or a peace officer, the court may require the complainant to give security for the costs in such action.

(L. 1951 p. 397 § 9, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 66.100 Fines recorded--how paid.

Fines recorded--how paid.

66.100. All fines paid in prosecutions involving the violation of a county ordinance shall be recorded in a separate docket of fines, and the officer collecting such fines shall turn them over to the county treasurer to be credited as provided by ordinance; and all costs shall be assessed, charged and paid as in other misdemeanor cases in circuit courts.

(L. 1951 p. 397 § 10, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 66.110 Court fees and costs, how collected--disposition.

Court fees and costs, how collected--disposition.

66.110. In each proceeding had in circuit court involving a violation of a county ordinance the same fees and costs shall be allowed and collected as in other misdemeanor cases. All such fees and costs charged and collected shall be paid over by the responsible clerk in the manner provided by sections 488.010 to 488.020*. The county shall not be required to pay fees pursuant to this section.

(L. 1951 p. 397 § 10a, A.L. 1978 H.B. 1634, A.L. 1996 S.B. 869)

Effective 7-1-97

*Original rolls contain "section 514.015" which was changed to effectuate the court cost bill.



Section 66.120 Change of venue--disqualification of judge--procedure.

Change of venue--disqualification of judge--procedure.

66.120. A change of venue and disqualification of judge shall be allowed for the same reasons and proceeded upon in the same manner as in other misdemeanor cases.

(L. 1951 p. 397 § 11, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 66.130 Sheriff to enforce ordinances.

Sheriff to enforce ordinances.

66.130. The sheriff or other law enforcement officials authorized by county charter or ordinance of such county are charged with the enforcement of all county ordinances.

(L. 1951 p. 397 § 12, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 66.140 Procedure same as in misdemeanor cases.

Procedure same as in misdemeanor cases.

66.140. Unless in conflict with the provisions of this chapter, all provisions of law relating to proceedings before associate circuit judges in circuit courts in misdemeanors shall apply to actions before such courts involving the violation of county ordinances; except that a judgment establishing that an individual has violated a county ordinance shall not be deemed to be a conviction for a misdemeanor within the meaning of section 556.040*. Such cases involving the violation of county ordinances shall be heard before associate circuit judges in the same manner as other misdemeanor cases unless such cases are assigned to a circuit judge for hearing. The same provisions relative to application for trial de novo or appeal shall apply in county ordinance violation cases as in other misdemeanor cases.

(L. 1951 p. 397 § 13, A.L. 1978 H.B. 1634)

Effective 1-2-79

*Section 556.040 repealed by S.B. 60, 1977. Reference apparently should be to § 556.016, effective 1-1-79.



Section 66.200 Municipal records transmitted to county agency, when.

Municipal records transmitted to county agency, when.

66.200. The official responsible for law enforcement in any municipality in a first class county having a charter form of government shall cause an exact copy of all the police records of the municipality pertaining to all violations constituting felonies or misdemeanors punishable by a jail sentence except traffic violations which arose after January 1, 1960, to be delivered to the official or agency responsible for law enforcement in the unincorporated areas of the county within six months after October 13, 1963. After copies of all existing police records have been delivered to the county officer or agency, exact copies of subsequent municipal police records pertaining to such violations shall be transmitted to the county authority immediately after the information is obtained by the municipal police and all records of the county agency shall be available to the municipal police. Final disposition of the violations shall be transmitted to the county agency.

(L. 1963 p. 122 § 1)



Section 66.210 Failure to comply with section 66.200--misdemeanor.

Failure to comply with section 66.200--misdemeanor.

66.210. Any officer who willfully fails to perform any of the duties imposed by section 66.200 shall be guilty of a misdemeanor.

(L. 1963 p. 122 § 2)



Section 66.220 Highway patrol records, copies to county--access.

Highway patrol records, copies to county--access.

66.220. The superintendent of the state highway patrol shall cause copies of appropriate records of the patrol pertaining to the violations set out in section 66.200 which occur in the county after October 13, 1963, to be transmitted to the officer or agency responsible for law enforcement in the unincorporated areas of any first class county having a charter form of government, and the state highway patrol shall have access to all records of the county.

(L. 1963 p. 122 § 3)



Section 66.230 Forms.

Forms.

66.230. All the records required to be transmitted by sections 66.200 and 66.220 shall be transmitted and kept on forms approved and supplied by the county agency.

(L. 1963 p. 122 § 4)



Section 66.240 Records center outside county--access.

Records center outside county--access.

66.240. If the county agency, by contract or by any other means, forwards police records to any other agency or record center not located in the county, then the municipal police and state highway patrol shall forward its police records which are required to be transmitted to the central agency. The municipal police and state highway patrol shall have full access to all information pertaining to all the records at the central agency located out of the county.

(L. 1963 p. 122 § 5)



Section 66.265 Law enforcement service--voter approval, tax levy, amount--ballot form--collection. (Jackson County)

Law enforcement service--voter approval, tax levy, amount--ballot form--collection. (Jackson County)

66.265. 1. Any county of the first classification having a charter form of government and containing part of a city with a population of three hundred thousand or more inhabitants may, after voter approval pursuant to subsection 2 of this section, levy an annual tax for the purpose of providing law enforcement services within such county in an amount not to exceed fourteen cents per one hundred dollars assessed valuation.

2. The ballot of submission shall be substantially in the following form:

Shall ............................ County impose a property tax upon all real and tangible personal property within the county at a rate of .................... (insert the amount) cents per one hundred dollars assessed valuation for the purpose of providing revenue for law enforcement within the county?

â ã YES â ã NO If a majority of the qualified voters voting on the question within the county vote in favor of the tax, such tax shall be levied and collected pursuant to this section. If a majority of the voters voting on the question within the county vote against the tax, no such tax shall be levied and collected pursuant to this section.

3. The county collector of each county in which the authority is located shall collect the property taxes upon all real property and tangible personal property within that county in the same manner as any other property taxes are collected. The governing body of the county shall use the proceeds of the tax prescribed in this section solely for providing law enforcement services in the county.

(L. 1992 H.B. 1503 § 1)

Effective 6-9-92



Section 66.300 County utilities license tax authorized, rate limited (St. Louis County).

County utilities license tax authorized, rate limited (St. Louis County).

66.300. The county council or other legislative authority of any first class county having a population of over six hundred thousand inhabitants is hereby authorized to impose a license tax whereby every public utility engaged in the business of supplying or furnishing electricity, electrical power, electrical service, gas, gas service, water, water service, sewer service, telegraph service or exchange telephone service in the part of the county outside incorporated cities shall pay to the county, as a license or occupational tax, an amount not in excess of five percent of the gross receipts derived from such business within the unincorporated areas of the county.

(L. 1967 1st Ex. Sess. p. 871 § 1, A.L. 1991 S.B. 34)



Section 66.310 Revenue, how used.

Revenue, how used.

66.310. The revenue received from the license tax on public utilities shall be used for police and law enforcement purposes in the part of the county outside incorporated cities.

(L. 1967 1st Ex. Sess. p. 871 § 2)



Section 66.320 County motor vehicle license tax authority, amount limited--exemption (St. Louis County).

County motor vehicle license tax authority, amount limited--exemption (St. Louis County).

66.320. 1. The county council or other legislative authority of any first class county having a population of over six hundred thousand inhabitants may levy and collect license taxes from the owners of motor vehicles, residing in that part of the county outside of incorporated cities, and may require the display of license plates or stickers. The license tax, including the cost of plates, sticker and notarial fees, shall not exceed the amounts provided for in section 301.340, RSMo 1959.

2. No such county license tax shall be collected from a resident of any unincorporated area of the county for motor vehicles used exclusively outside of the unincorporated area, and that fact may be shown by an affidavit of the motor vehicle owner.

(L. 1967 1st Ex. Sess. p. 872 §§ 1, 2, A.L. 1991 S.B. 34)



Section 66.330 Revenue, how used.

Revenue, how used.

66.330. The revenue received from the levy and collection of the license tax shall be used for police and law enforcement purposes in that part of the county outside of incorporated cities.

(L. 1967 1st Ex. Sess. p. 872 § 3)



Section 66.340 County cigarette tax authorized, rate limit (St. Louis County).

County cigarette tax authorized, rate limit (St. Louis County).

66.340. The county council or other legislative authority of any first class county having a population of over six hundred thousand inhabitants is hereby authorized to impose a tax on the sale of cigarettes made of tobacco or any substitute for tobacco not to exceed two and one-half mills per cigarette sold in such county.

(L. 1967 1st Ex. Sess. p. 872 § 1, A.L. 1991 S.B. 34)



Section 66.350 Tax to be collected by state division of collection, one percent retained by state--receipts, how distributed, minimum amount provided.

Tax to be collected by state division of collection, one percent retained by state--receipts, how distributed, minimum amount provided.

66.350. 1. The county cigarette tax shall be collected by the division of collection of the state department of revenue. The division shall each day retain, from the county tax collected, one percent of the amount collected and deposit that amount in the state general revenue fund to help defray the cost to the state of collecting and distributing this tax.

2. On the first of each month the division shall distribute the balance of the tax collected during the previous month to the county that levied the tax and the cities, towns and villages located within the county in the following manner: To the county which levied the tax, a percentage of the distributable revenue equal to the percentage ratio that the population of the unincorporated areas of that county bears to the total population of the county and to each city, town or village located wholly within the taxing county; a percentage of the distributable revenue equal to the percentage ratio that the population of such city, town or village bears to the total population of the incorporated area of the taxing county and to each city, town or village located partly within the taxing county; a percentage of the distributable revenue equal to the percentage ratio that the population of that part of the city, town or village located within the taxing county bears to the total population of the incorporated area of the taxing county; except that no city, town or village shall annually receive not less than an amount equal to the net revenue derived from its city cigarette tax in the year 1967.

(L. 1967 1st Ex. Sess. p. 872 § 2)



Section 66.351 Federal decennial census results to be used for distribution of revenue from cigarette tax, county sales tax and motor vehicle fuel tax, when.

Federal decennial census results to be used for distribution of revenue from cigarette tax, county sales tax and motor vehicle fuel tax, when.

66.351. For the purpose of distributing taxes under the provisions of section 30(a) of article IV of the state constitution and sections 66.350 and 66.620, the results of any federal decennial census shall not be considered final when initially certified by the United States government to the director of revenue. If such initial certification is received by the director prior to the first day of July, the census results shall be used for distributions made on or after January first of the next year. If such initial certification is received on or after the first day of July, the census results shall be used for distributions made on or after July first of the next year.

(L. 1992 H.B. 1709 § 1)



Section 66.360 City cigarette tax abolished if county cigarette tax levied.

City cigarette tax abolished if county cigarette tax levied.

66.360. In the event such county levies such a tax no incorporated municipality located within such county shall levy a tax on the sale of cigarettes made of tobacco or any substitute for tobacco sold within the limits of the municipality.

(L. 1967 1st Ex. Sess. p. 872 § 3)



Section 66.370 Revenue, how used.

Revenue, how used.

66.370. The revenue received from the collection of the tax on the sale of cigarettes in the part of the county outside incorporated cities shall be used for police and law enforcement purposes in the part of the county outside incorporated cities.

(L. 1967 1st Ex. Sess p. 872 § 4)



Section 66.380 Tax stamps, how affixed--state director of revenue to promulgate regulations, violation a misdemeanor--rules, promulgation, procedure.

Tax stamps, how affixed--state director of revenue to promulgate regulations, violation a misdemeanor--rules, promulgation, procedure.

66.380. 1. The tax shall be paid and stamps affixed in the same manner as is provided by chapter 149 for the state cigarette tax; except that no discount shall be given any wholesaler for affixing stamps or making reports required by the division.

2. The director of revenue of this state shall promulgate reasonable and necessary regulations for the collection of this tax and any violation of such regulation is a misdemeanor and any person convicted of such a misdemeanor shall be punished as provided by law. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1967 1st Ex. Sess. p. 872 § 5, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 66.390 Convention and tourism tax authorized (St. Louis County).

Convention and tourism tax authorized (St. Louis County).

66.390. 1. The governing body of any county of the first class having a charter form of government and having a population of over nine hundred thousand inhabitants may levy a tax not to exceed three percent on the amount of sales or charges for all rooms paid by the transient guests of hotels and motels situated within such county. Such tax should be known as a "Convention and Tourism Tax" and shall be deposited by the county treasurer in what shall be known as the "Convention and Tourism Fund". As used herein, "transient guests" means person or persons who occupy room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

2. The person, firm or corporation, subject to the tax imposed by this section, shall collect the tax from the transient guests, and each such transient guest shall pay the amount of such tax to the person, firm or corporation directed to collect the tax imposed herein.

3. The tax imposed pursuant to the provisions of sections 66.390 to 66.398 shall be in addition to any and all other taxes and licenses.

4. The governing body may establish reasonable rules and regulations governing procedures for collecting and reporting of the tax.

5. The governing body may provide in the ordinance levying the tax that from every remittance of the tax made, the person required to so remit may deduct and retain an amount equal to two percent of the taxes collected.

6. The ordinance shall establish procedures for refunds and penalties on delinquent taxes.

(L. 1975 H.B. 218, A.L. 1991 S.B. 34)



Section 66.391 Delinquent taxes, interest rate authorized.

Delinquent taxes, interest rate authorized.

66.391. The governing body imposing the tax pursuant to the provisions of section 66.390 may provide for interest not to exceed two percent per month on delinquent taxes.

(L. 1980 H.B. 1757)



Section 66.395 Revenue from convention and tourism tax (St. Louis County) how used.

Revenue from convention and tourism tax (St. Louis County) how used.

66.395. 1. Except as otherwise provided in subsection 2 of this section, the revenues received from the convention and tourism tax shall be used:

(1) To adopt plans, policies and programs to promote convention and tourist business;

(2) To work with other agencies, bureaus, boards and associations to promote conventions and tourist business; and

(3) To contract with any public or private agency, individual, partnership, association, corporation, or other legal entity for the furnishing* of services and supplies for such promotion.

2. Upon the establishment of a regional economic development district as provided in section 67.600, and the imposition of the sales tax authorized by section 67.600, all revenues received from the convention and tourism tax shall be paid to the regional convention and visitors commission established under section 67.610 for its use as provided in section 67.610.

(L. 1975 H.B. 218 § 66.400, A.L. 1982 S.B. 711)

Effective 5-20-82

*Word "furnishings" appears in original rolls.



Section 66.398 Appropriations from convention and tourism tax, limitation on.

Appropriations from convention and tourism tax, limitation on.

66.398. The governing body of any county adopting a tax pursuant to the provisions of sections 66.390 to 66.398 shall appropriate money from the convention and tourism fund for no other purposes than set forth in section 66.395.

(L. 1975 H.B. 218 § 66.405)



Section 66.400 Contingent fund for prosecuting attorney established--funds, how expended (Jackson County).

Contingent fund for prosecuting attorney established--funds, how expended (Jackson County).

66.400. Notwithstanding the provisions of section 56.330, the director of the department of revenue and administration of each county of the first class having a charter form of government and containing all or part of a city having a population of four hundred fifty thousand or more shall set aside the prosecuting attorney's fees to be used as a contingent fund for the prosecuting attorney for the payment of the incidental expenses in bringing parties and witnesses from other states or countries and in properly preparing cases for trial, attending trial on changes of venue, attending at the taking of depositions, in printing briefs, and appearing before the appellate courts of the state, and generally the expenses he is put to in the proper and vigorous prosecution of the duties of his office. The fund shall be paid out as needed to the prosecuting attorney by the director of the department upon warrant of the prosecuting attorney approved and signed by a judge of the circuit court of said county.

(L. 1974 H.B. 1381 § 1)



Section 66.405 Water service line fee--voter approval required--administration (including St. Louis County).

Water service line fee--voter approval required--administration (including St. Louis County).

66.405. 1. If approved by a majority of the voters voting on the proposal, a county of the first classification having a population of over nine hundred thousand inhabitants may, by ordinance, levy and impose annually, upon water service lines providing water service to residential property having four or fewer dwelling units, on a countywide basis, including both the incorporated and unincorporated areas of such county, a fee not to exceed one dollar per month or an equivalent rate collected at some other interval.

2. The ballot of submission shall be in substantially * the following form:

For the purpose of repair or replacement of water lines extending from the water main to a residential dwelling due to failure of the line or for road relocation, shall ....................... County be authorized to impose a fee not to exceed one dollar per month or an equivalent rate collected at some other interval upon all water service lines providing water service within the county to residential property having four or fewer dwelling units for the purpose of paying for the costs of necessary water service line repairs, replacements or relocations caused by improvements to public right-of-way?

â ã YES â ã NO

3. For the purpose of this section, a water service line may be defined by local ordinance, but may not include the water meter or exceed that portion of water piping and related valves and connectors which extends from the water mains owned by the utility or municipality distributing public water supply to the first opportunity for a connection or joint beyond the point of entry into the premises receiving water service, and may not include facilities owned by the utility or municipality distributing public water supply. For purposes of this section, repair may be defined and limited by local ordinance, and may include replacement, repairs or relocation when made necessary by improvements to public right-of-way.

4. If a majority of the voters voting thereon approve the proposal authorized in subsection 1 of this section, the governing body of the county may enact an ordinance for the collection of such fee. The funds collected pursuant to such ordinance shall be deposited in a special account to be used solely for the purpose of paying for the reasonable costs associated with and necessary to administer and carry out the water service line repairs as defined in the ordinance and, if sufficient revenues are available, to reimburse the necessary costs of water service line repair, replacement or relocation made necessary by public right-of-way improvements.

5. The county may contract with any provider of water service in the county to bill and collect such fees along with bills for water service and to pursue collection of such amounts through discontinuance of service as may be directed by the county. The county may establish, as provided in the ordinance, regulations necessary for the administration of collections, claims, repairs, relocations, replacements and all other activities necessary and convenient for the implementation of any ordinance adopted and approved pursuant to this section. The county may administer the program or may contract with one or more persons, through a competitive process, to provide for administration of any portion of implementation activities of any ordinance adopted and approved pursuant to this section, and reasonable costs of administering the program may be paid from the special account established pursuant to this section.

(L. 1999 H.B. 450 merged with S.B. 160 & 82)

Effective 6-14-99 (S.B. 160 & 82) 6-29-99 (H.B. 450)

*Word "of" appears here in H.B. 450, 1999



Section 66.411 Municipal fire departments, vote required to dissolve, eliminate, merge, or terminate (St. Charles County, St. Charles city).

Municipal fire departments, vote required to dissolve, eliminate, merge, or terminate (St. Charles County, St. Charles city).

66.411. No county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants shall dissolve, eliminate, merge, or terminate a municipal fire department of any home rule city with more than sixty thousand three hundred but fewer than sixty thousand four hundred inhabitants, until it has been submitted to an election of the voters residing within the home rule city with more than sixty thousand three hundred but fewer than sixty thousand four hundred inhabitants, and assented to by a majority vote of the voters of the city voting on the question.

(L. 2005 S.B. 210)



Section 66.500 Definitions.

Definitions.

66.500. As used in sections 66.500 to 66.516, the following terms mean:

(1) "County", a constitutional charter county containing the major portion of a city with a population of at least three hundred fifty thousand inhabitants;

(2) "Food", all articles commonly used for food or drink, including alcoholic beverages, the provisions of chapter* 311 notwithstanding;

(3) "Food establishment", any cafe, cafeteria, lunchroom or restaurant which sells food at retail and has at least five hundred thousand dollars in annual sales;

(4) "Governing body", the body charged with governing the county;

(5) "Gross receipts", the gross receipts from retail sales of food prepared on the premises and delivered to the purchaser (excluding sales tax);

(6) "Hotel, motel or tourist court", any structure or building, under one management, which contains rooms furnished for the accommodation or lodging of guests, with or without meals being so provided, and kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are sought for pay or compensation to transient guests or permanent guests and having more than eight bedrooms furnished for the accommodations of such guests. Sleeping accommodations consisting of one bedroom or more that rent for less than twenty dollars per day or less than eighty-five dollars per week and shelters for the homeless operated by not-for-profit organizations are not a "hotel, motel or tourist court" for the purposes of this act**;

(7) "Person", any individual, corporation, partnership or other entity;

(8) "Transient guest", a person who occupies a room or rooms in a hotel, motel or tourist court for thirty-one days or less during any calendar quarter.

(L. 1989 S.B. 295 & 312 § 15)

*Word "section" appears in original rolls.

**"This act" (S.B. 295 & 312, 1989) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 66.502 Sports facility maintenance tax submitted to voters--rate of tax--deposit in sports facility maintenance tax fund, purpose--distribution of revenue--percentage to neighborhood tourist development fund, established, purpose.

Sports facility maintenance tax submitted to voters--rate of tax--deposit in sports facility maintenance tax fund, purpose--distribution of revenue--percentage to neighborhood tourist development fund, established, purpose.

66.502. 1. The governing body of any county may submit a proposition to the voters of such county who reside outside the corporate limits of a city with a population of at least three hundred fifty thousand inhabitants to levy:

(1) A tax not to exceed five and one-half percent of the amount of sales or charges for all sleeping rooms paid by the transient guests of hotels, motels and tourist courts located within the county and situated outside the corporate limits of a city with a population of at least three hundred fifty thousand inhabitants involved, and doing business within that portion of such county (excluding sales tax); and

(2) A tax not to exceed one and three-fourths percent of the gross receipts derived from the retail sales of food by every person operating a food establishment within the county and situated outside the corporate limits of a city with a population of at least three hundred fifty thousand inhabitants.

2. Such taxes shall be known as the "sports facility maintenance tax" and when collected shall be deposited by the county treasurer in a separate fund to be known as the "Sports Facility Maintenance Fund". The governing body of the county shall appropriate from the sports facility maintenance fund as provided in sections 66.500 to 66.516.

3. Not less than ten percent of the proceeds of any tax imposed under subdivision (1) of this section and section* 92.327 shall be appropriated to a fund that hereby shall be established and called the "Neighborhood Tourist Development Fund". And not less than ten percent of the proceeds of any tax imposed under subdivision (1) of section 92.327 shall be appropriated to such fund. Such moneys from said funds shall be paid to not-for-profit neighborhood organizations with whom the county has contracted, and which are incorporated in the state of Missouri and located within the county limits of such county established for the purpose of promoting such neighborhood through cultural, social, ethnic, historic, educational, and recreational activities in conjunction with promoting such city as a convention, visitors and tourist center.

(L. 1989 S.B. 295 & 312 § 16)

*Words "and section" do not appear in original rolls.



Section 66.504 Voter approval of tax required.

Voter approval of tax required.

66.504. The governing body of any county may, by adopting an ordinance or order, impose the sports facility maintenance tax, but no ordinance enacted pursuant to the authority granted by the provisions of sections 66.500 to 66.516 shall be effective unless the governing body of the county submits to the voters of the county who reside outside the corporate limits of a city with a population of at least three hundred fifty thousand inhabitants at a general or primary election or at a special election called for that purpose, a proposal to authorize the governing body of the county to impose the sports facility maintenance tax.

(L. 1989 S.B. 295 & 312 § 17)



Section 66.506 Ballot, form.

Ballot, form.

66.506. Such proposition shall be submitted to the voters in substantially the following form at such election:

"Shall a sports facility maintenance tax of .......... percent on the amount of sales or charges for all rooms paid by the transient guests of hotels, motels and tourist courts and ........... percent on the gross receipts derived from the retail sales of food at a food establishment be levied in the county of ............... outside the corporate limits of a city with a population of at least three hundred fifty thousand inhabitants to provide funds for the maintenance of sports facilities within the county?"

â ã YES â ã NO

(L. 1989 S.B. 295 & 312 § 18)



Section 66.508 Majority vote required.

Majority vote required.

66.508. In the event that a majority of the qualified voters voting on the proposition in such county at such election approve the proposition, then the ordinance or order shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the tax authorized by sections 66.500 to 66.516 unless and until the governing body of the county shall again have submitted another proposal to authorize the imposition and collection of the tax, and such proposal is approved by a majority of the qualified voters voting thereon.

(L. 1989 S.B. 295 & 312 § 19)



Section 66.510 Gross receipts tax on certain businesses, prohibited, when.

Gross receipts tax on certain businesses, prohibited, when.

66.510. In the event a tax is lawfully imposed under sections 66.500 to 66.516, no gross receipts tax imposed solely on hotels, motels or tourist courts or cafes, cafeterias, lunchrooms or restaurants shall be levied or collected by any city within the county and outside the corporate limits of a city with a population of at least three hundred fifty thousand inhabitants so long as the tax imposed under sections 66.500 to 66.516 remains in effect.

(L. 1989 S.B. 295 & 312 § 20)



Section 66.512 Revenue from tax, purposes, how used.

Revenue from tax, purposes, how used.

66.512. The revenues received from the tax authorized under sections 66.500 to 66.516 shall be used exclusively for the maintenance of public sports facilities within the county in which it is collected. Funds shall be appropriated as required by the operating authority of eligible sports facilities and for any purposes beneficial to the community, and in furtherance of convention, tourism and recreational activities within the general area.

(L. 1989 S.B. 295 & 312 § 21)



Section 66.514 Provisions, exemptions and confidentiality of state sales tax to apply--exemption certificates form--collection of tax, deduction allowed for collection--refunds and penalties.

Provisions, exemptions and confidentiality of state sales tax to apply--exemption certificates form--collection of tax, deduction allowed for collection--refunds and penalties.

66.514. 1. All applicable provisions contained in sections 144.010 to 144.510, governing the state sales tax and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by sections 66.500 to 66.516, except as modified in sections 66.500 to 66.516.

2. All exemptions granted to agencies of government, organizations, persons and to the sale of certain articles and items of tangible personal property and taxable services under the provisions of sections 144.010 to 144.510 are hereby made applicable to the imposition and collection of the tax imposed by sections 66.500 to 66.516.

3. The same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.510 for the administration and collection of the state sales tax shall satisfy the requirements of sections 66.500 to 66.516, and no additional permit or exemption certificate or retail certificate shall be required; except that the director of revenue may prescribe a form of exemption certificate for an exemption from the tax imposed by sections 66.500 to 66.516.

4. The person, firm or corporation subject to any tax imposed pursuant to sections 66.500 to 66.516 shall collect the tax from the transient guests and patrons of the food establishment and each such transient guest and patron of the food establishment shall pay the amount of the tax due to the person, firm or corporation required to collect the tax. The county shall permit the person required to remit the tax to deduct and retain an amount equal to two percent of the taxes collected. The county governing body may either require the county collector to collect the tax imposed by sections 66.500 to 66.516 or may enter into an agreement with the director of revenue to have the director collect such tax on behalf of the county. In the event such an agreement is entered into, the director of revenue shall perform all functions incident to the collection, enforcement and operation of such tax, and the director shall collect the tax on behalf of the county and shall transfer the funds collected to the county collector, except for an amount not less than one percent nor more than three percent, which shall be retained by the director for costs of collection. If the director of revenue is to collect such tax, the tax shall be collected and reported upon such forms and under such administrative rules and regulations as the director may prescribe. All refunds and penalties as provided in sections 144.010 to 144.525 are hereby made applicable to violations of sections 66.500 to 66.516.

(L. 1989 S.B. 295 & 312 § 22)



Section 66.516 Refund or absorption of tax, prohibited.

Refund or absorption of tax, prohibited.

66.516. It is unlawful for any person to advertise or hold out or state to the public or to any transient guest or food establishment patron directly or indirectly, that the tax or any part thereof imposed by sections 66.500 to 66.516, and required to be collected by that person, will be absorbed by that person, or anyone on behalf of that person, or that it will not be separately stated and added to the price of the sleeping room or food establishment bill, or if added, that it or any part thereof will be refunded.

(L. 1989 S.B. 295 & 312 § 23)



Section 66.600 County sales tax authorized, when--form of ballot--rate--use of brackets authorized (St. Louis County).

County sales tax authorized, when--form of ballot--rate--use of brackets authorized (St. Louis County).

66.600. 1. The governing body of any county of the first class having a charter form of government and having a population of nine hundred thousand or more may, by adopting an ordinance, impose a countywide sales tax for the benefit of both the incorporated and the unincorporated areas of the county; except that no ordinance enacted pursuant to the authority granted by the provisions of sections 66.600 to 66.630 shall be at variance with the provisions as set forth in sections 66.600 to 66.630; and no ordinance shall be effective unless the governing body of the county submits to the voters of the county, at a countywide general or primary election or at a special election called for that purpose, a proposal to authorize the governing body of the county to impose a tax under the provisions of sections 66.600 to 66.630. The ballot of submission shall contain, but not be limited to, the following language:

â ã For the sales tax

â ã Against the sales tax If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the tax herein authorized unless and until the governing body of the county shall again have submitted another proposal to authorize the governing body of the county to impose the tax under the provisions of sections 66.600 to 66.630, and such proposal is approved by a majority of the qualified voters voting thereon. If a county sales tax is imposed by the governing body of a county, no city sales tax may be imposed by any city, town or village which is wholly or partially within the county, pursuant to the provisions of sections 94.500 to 94.550, so long as the county sales tax is in effect within the city, town or village, and any city sales tax which may have been enacted prior to the effective date of the county sales tax as set forth in sections 66.600 to 66.630 shall be void and of no effect for that part of the city, town or village that is located within the taxing county on and after the effective date of the county sales tax as set forth in sections 66.600 to 66.630, but shall again become effective without further action if the county sales tax is repealed or becomes otherwise inapplicable within such city, town or village.

2. The sales tax may be imposed at a rate of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any county adopting the tax, if the property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

(L. 1977 S.B. 234 § 1, A.L. 1978 H.B. 1642, S.B. 490, A.L. 1991 H.B. 29 merged with S.B. 34)



Section 66.601 Collection of sales tax may be assigned by director of revenue with consent of county to county--powers and duties of county.

Collection of sales tax may be assigned by director of revenue with consent of county to county--powers and duties of county.

66.601. The duties of the director of revenue with respect to the allocation, division and distribution of sales and use tax proceeds determined to be due any county of the first classification having a charter form of government and having a population of nine hundred thousand or more inhabitants and all municipalities within such county, resulting from taxes levied or imposed under the authority of sections 66.600 to 66.630, section 144.748, and sections 94.850 to 94.857, may be delegated to the county levying the county sales tax under sections 66.600 to 66.630, at the discretion of the director of revenue and with the consent of the county. Notwithstanding the provisions of section 32.057 to the contrary, if such duties are so assigned, the director of revenue shall furnish the county with sufficient information to perform such duties in such form as may be agreed upon by the director and the county at no cost to the county. The county shall be bound by the provisions of section 32.057, and shall use any information provided by the director of revenue under the provisions of this section solely for the purpose of allocating, dividing and distributing such sales and use tax revenues. The county shall exercise all of the director's powers and duties with respect to such allocation, division and distribution, and shall receive no fee for carrying out such powers and duties.

(L. 1993 H.B. 618 § 1)

CROSS REFERENCE:

Municipalities in St. Louis County, additional sales tax for capital improvement purposes, 94.890



Section 66.620 County sales tax trust fund created--tax revenue, how distributed--boundary changes, effect.

County sales tax trust fund created--tax revenue, how distributed--boundary changes, effect.

66.620. 1. All county sales taxes collected by the director of revenue under sections 66.600 to 66.630 on behalf of any county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "County Sales Tax Trust Fund". The moneys in the county sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a county sales tax, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax; such funds shall be deposited with the county treasurer of the county and all expenditures of funds arising from the county sales tax trust fund shall be by an appropriation act to be enacted by the legislative council of the county, and to the cities, towns and villages located wholly or partly within the county which levied the tax in the manner as set forth in sections 66.600 to 66.630.

2. In any county not adopting an additional sales tax and alternate distribution system as provided in section 67.581, for the purposes of distributing the county sales tax, the county shall be divided into two groups, "Group A" and "Group B". Group A shall consist of all cities, towns and villages which are located wholly or partly within the county which levied the tax and which had a city sales tax in effect under the provisions of sections 94.500 to 94.550 on the day prior to the adoption of the county sales tax ordinance, except that beginning January 1, 1980, group A shall consist of all cities, towns and villages which are located wholly or partly within the county which levied the tax and which had a city sales tax approved by the voters of such city under the provisions of sections 94.500 to 94.550 on the day prior to the effective date of the county sales tax. For the purposes of determining the location of consummation of sales for distribution of funds to cities, towns and villages in group A, the boundaries of any such city, town or village shall be the boundary of that city, town or village as it existed on March 19, 1984. Group B shall consist of all cities, towns and villages which are located wholly or partly within the county which levied the tax and which did not have a city sales tax in effect under the provisions of sections 94.500 to 94.550 on the day prior to the adoption of the county sales tax ordinance, and shall also include all unincorporated areas of the county which levied the tax; except that, beginning January 1, 1980, group B shall consist of all cities, towns and villages which are located wholly or partly within the county which levied the tax and which did not have a city sales tax approved by the voters of such city under the provisions of sections 94.500 to 94.550 on the day prior to the effective date of the county sales tax and shall also include all unincorporated areas of the county which levied the tax.

3. Until January 1, 1994, the director of revenue shall distribute to the cities, towns and villages in group A the taxes based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087. Except for distribution governed by section 66.630, after deducting the distribution to the cities, towns and villages in group A, the director of revenue shall distribute the remaining funds in the county sales tax trust fund to the cities, towns and villages and the county in group B as follows: To the county which levied the tax, a percentage of the distributable revenue equal to the percentage ratio that the population of the unincorporated areas of the county bears to the total population of group B; and to each city, town or village in group B located wholly within the taxing county, a percentage of the distributable revenue equal to the percentage ratio that the population of such city, town or village bears to the total population of group B; and to each city, town or village located partly within the taxing county, a percentage of the distributable revenue equal to the percentage ratio that the population of that part of the city, town or village located within the taxing county bears to the total population of group B.

4. From and after January 1, 1994, the director of revenue shall distribute to the cities, towns and villages in group A a portion of the taxes based on the location in which the sales were deemed consummated under section 66.630 and subsection 12 of section 32.087 in accordance with the formula described in this subsection. After deducting the distribution to the cities, towns and villages in group A, the director of revenue shall distribute funds in the county sales tax trust fund to the cities, towns and villages and the county in group B as follows: To the county which levied the tax, ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated since April 1, 1993, multiplied by the total of all sales tax revenues countywide, and a percentage of the remaining distributable revenue equal to the percentage ratio that the population of unincorporated areas of the county bears to the total population of group B; and to each city, town or village in group B located wholly within the taxing county, a percentage of the remaining distributable revenue equal to the percentage ratio that the population of such city, town or village bears to the total population of group B; and to each city, town or village located partly within the taxing county, a percentage of the remaining distributable revenue equal to the percentage ratio that the population of that part of the city, town or village located within the taxing county bears to the total population of group B.

5. (1) For purposes of administering the distribution formula of subsection 4 of this section, the revenues arising each year from sales occurring within each group A city, town or village shall be distributed as follows: Until such revenues reach the adjusted county average, as hereinafter defined, there shall be distributed to the city, town or village all of such revenues reduced by the percentage which is equal to ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated after April 1, 1993; and once revenues exceed the adjusted county average, total revenues shall be shared in accordance with the redistribution formula as defined in this subsection.

(2) For purposes of this subsection, the "adjusted county average" is the per capita countywide average of all sales tax distributions during the prior calendar year reduced by the percentage which is equal to ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated after April 1, 1993; the "redistribution formula" is as follows: During 1994, each group A city, town and village shall receive that portion of the revenues arising from sales occurring within the municipality that remains after deducting therefrom an amount equal to the cumulative sales tax revenues arising from sales within the municipality multiplied by the percentage which is the sum of ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated after April 1, 1993, and the percentage, if greater than zero, equal to the product of 8.5 multiplied by the logarithm (to base 10) of the product of 0.035 multiplied by the total of cumulative per capita sales taxes arising from sales within the municipality less the adjusted county average. During 1995, each group A city, town and village shall receive that portion of the revenues arising from sales occurring within the municipality that remains after deducting therefrom an amount equal to the cumulative sales tax revenues arising from sales within the municipality multiplied by the percentage which is the sum of ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated after April 1, 1993, and the percentage, if greater than zero, equal to the product of seventeen multiplied by the logarithm (to base 10) of the product of 0.035 multiplied by the total of cumulative per capita sales taxes arising from sales within the municipality less the adjusted county average. From January 1, 1996, until January 1, 2000, each group A city, town and village shall receive that portion of the revenues arising from sales occurring within the municipality that remains after deducting therefrom an amount equal to the cumulative sales tax revenues arising from sales within the municipality multiplied by the percentage which is the sum of ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated after April 1, 1993, and the percentage, if greater than zero, equal to the product of 25.5 multiplied by the logarithm (to base 10) of the product of 0.035 multiplied by the total of cumulative per capita sales taxes arising from sales within the municipality less the adjusted county average. From and after January 1, 2000, the distribution formula covering the period from January 1, 1996, until January 1, 2000, shall continue to apply, except that the percentage computed for sales arising within the municipalities shall be not less than 7.5 percent for municipalities within which sales tax revenues exceed the adjusted county average, nor less than 12.5 percent for municipalities within which sales tax revenues exceed the adjusted county average by at least twenty-five percent.

(3) For purposes of applying the redistribution formula to a municipality which is partly within the county levying the tax, the distribution shall be calculated alternately for the municipality as a whole, except that the factor for annexed portion of the county shall not be applied to the portion of the municipality which is not within the county levying the tax, and for the portion of the municipality within the county levying the tax. Whichever calculation results in the larger distribution to the municipality shall be used.

(4) Notwithstanding any other provision of this section, the fifty percent of additional sales taxes as described in section 99.845 arising from economic activities within the area of a redevelopment project established after July 12, 1990, pursuant to sections 99.800 to 99.865, while tax increment financing remains in effect shall be deducted from all calculations of countywide sales taxes, shall be distributed directly to the municipality involved, and shall be disregarded in calculating the amounts distributed or distributable to the municipality. Further, any agreement, contract or covenant entered into prior to July 12, 1990, between a municipality and any other political subdivision which provides for an appropriation of incremental sales tax revenues to the special allocation fund of a tax increment financing project while tax increment financing remains in effect shall continue to be in full force and effect and the sales taxes so appropriated shall be deducted from all calculations of countywide sales taxes, shall be distributed directly to the municipality involved, and shall be disregarded in calculating the amounts distributed or distributable to the municipality. In addition, and notwithstanding any other provision of this chapter to the contrary, economic development funds shall be distributed in full to the municipality in which the sales producing them were deemed consummated. Additionally, economic development funds shall be deducted from all calculations of countywide sales taxes and shall be disregarded in calculating the amounts distributed or distributable to the municipality. As used in this subdivision, the term "economic development funds" means the amount of sales tax revenue generated in any fiscal year by projects authorized pursuant to chapter 99 or chapter 100 in connection with which such sales tax revenue was pledged as security for, or was guaranteed by a developer to be sufficient to pay, outstanding obligations under any agreement authorized by chapter 100, entered into or adopted prior to September 1, 1993, between a municipality and another public body. The cumulative amount of economic development funds allowed under this provision shall not exceed the total amount necessary to amortize the obligations involved.

6. If the qualified voters of any city, town or village vote to change or alter its boundaries by annexing any unincorporated territory included in group B or if the qualified voters of one or more city, town or village in group A and the qualified voters of one or more city, town or village in group B vote to consolidate, the area annexed or the area consolidated which had been a part of group B shall remain a part of group B after annexation or consolidation. After the effective date of the annexation or consolidation, the annexing or consolidated city, town or village shall receive a percentage of the group B distributable revenue equal to the percentage ratio that the population of the annexed or consolidated area bears to the total population of group B and such annexed area shall not be classified as unincorporated area for determination of the percentage allocable to the county. If the qualified voters of any two or more cities, towns or villages in group A each vote to consolidate such cities, towns or villages, then such consolidated cities, towns or villages shall remain a part of group A. For the purpose of sections 66.600 to 66.630, population shall be as determined by the last federal decennial census or the latest census that determines the total population of the county and all political subdivisions therein. For the purpose of calculating the adjustment based on the percentage of unincorporated county population which is annexed after April 1, 1993, the accumulated percentage immediately before each census shall be used as the new percentage base after such census. After any annexation, incorporation or other municipal boundary change affecting the unincorporated area of the county, the chief elected official of the county shall certify the new population of the unincorporated area of the county and the percentage of the population which has been annexed or incorporated since April 1, 1993, to the director of revenue. After the adoption of the county sales tax ordinance, any city, town or village in group A may by adoption of an ordinance by its governing body cease to be a part of group A and become a part of group B. Within ten days after the adoption of the ordinance transferring the city, town or village from one group to the other, the clerk of the transferring city, town or village shall forward to the director of revenue, by registered mail, a certified copy of the ordinance. Distribution to such city as a part of its former group shall cease and as a part of its new group shall begin on the first day of January of the year following notification to the director of revenue, provided such notification is received by the director of revenue on or before the first day of July of the year in which the transferring ordinance is adopted. If such notification is received by the director of revenue after the first day of July of the year in which the transferring ordinance is adopted, then distribution to such city as a part of its former group shall cease and as a part of its new group shall begin the first day of July of the year following such notification to the director of revenue. Once a group A city, town or village becomes a part of group B, such city may not transfer back to group A.

7. If any city, town or village shall hereafter change or alter its boundaries, the city clerk of the municipality shall forward to the director of revenue, by registered mail, a certified copy of the ordinance adding or detaching territory from the municipality. The ordinance shall reflect the effective date thereof, and shall be accompanied by a map of the municipality clearly showing the territory added thereto or detached therefrom. Upon receipt of the ordinance and map, the tax imposed by sections 66.600 to 66.630 shall be redistributed and allocated in accordance with the provisions of this section on the effective date of the change of the municipal boundary so that the proper percentage of group B distributable revenue is allocated to the municipality in proportion to any annexed territory. If any area of the unincorporated county elects to incorporate subsequent to the effective date of the county sales tax as set forth in sections 66.600 to 66.630, the newly incorporated municipality shall remain a part of group B. The city clerk of such newly incorporated municipality shall forward to the director of revenue, by registered mail, a certified copy of the incorporation election returns and a map of the municipality clearly showing the boundaries thereof. The certified copy of the incorporation election returns shall reflect the effective date of the incorporation. Upon receipt of the incorporation election returns and map, the tax imposed by sections 66.600 to 66.630 shall be distributed and allocated in accordance with the provisions of this section on the effective date of the incorporation.

8. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

9. Except as modified in sections 66.600 to 66.630, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 66.600 to 66.630.

(L. 1977 S.B. 234 § 5, A.L. 1979 H.B. 717, A.L. 1980 S.B. 693, A.L. 1983 H.B. 273, A.L. 1984 H.B. 1214 & 1319, A.L. 1987 H.B. 210, A.L. 1991 H.B. 29, A.L. 1993 H.B. 618, A.L. 1994 H.B. 1481 merged with S.B. 685)

Effective 5-10-94 (S.B. 685) 8-28-94 (H.B. 1481)

CROSS REFERENCE:

Federal census results to be used for distribution of revenue, when, 66.351



Section 66.630 Taxes on motor vehicles, trailers, boats and outboard motors--how collected and distributed (St. Louis County).

Taxes on motor vehicles, trailers, boats and outboard motors--how collected and distributed (St. Louis County).

66.630. 1. County sales taxes imposed pursuant to sections 66.600 to 66.630 on the purchase and sale of motor vehicles, trailers, boats, and outboard motors shall not be collected and remitted by the seller, but shall be collected by the director of revenue at the time application is made for a certificate of title, if the address of the applicant is within a county imposing a county sales tax. The amounts so collected, less the one percent collection cost, shall be deposited in the county sales tax trust fund to be distributed in accordance with section 66.620 until March 31, 1988. Beginning April 1, 1988, seventy-five percent of the distributable sales tax revenue shall be distributed in accordance with section 66.620. The remaining twenty-five percent of the distributable sales tax revenue shall be held in an interest-bearing account and, less annual costs of distribution, shall be distributed monthly to each city, town or village and the county based upon the number of transactions occurring within each city, town or village and the unincorporated area of the county during the preceding month as reported to the department of revenue in the monthly dealer sales report subject, however, to the redistribution formula defined in section 66.620 and, except that any city, town or village and the county contained in group B as defined in section 66.620 shall have distributed to it by the director of revenue its share of the remaining twenty-five percent as calculated herein in accordance with section 66.620. The cost incurred by the department of revenue for distribution shall be paid by each city, town or village in proportion to the number of transactions occurring within its boundaries and shall be deducted annually from such distributable revenue. In the event that an alternative distribution system is adopted pursuant to section 67.581, all of the moneys collected under this section shall be distributed in accordance with that formula. The purchase or sale of motor vehicles, trailers, boats, and outboard motors shall be deemed to be consummated at the address of the applicant.

2. As used in this section, the term "boat" shall only include motorboats and vessels as the terms "motorboat" and "vessel" are defined in section 306.010.

(L. 1977 S.B. 234 § 6, A.L. 1985 H.B. 280, et al., A.L. 1987 H.B. 210, A.L. 1991 H.B. 29, A.L. 1993 H.B. 618)



Section 66.700 Certain counties of first classification with required population may adopt alternative form of constitutional charter, procedure, ballot form (Boone, Clay, Greene, Franklin, Jefferson).

Certain counties of first classification with required population may adopt alternative form of constitutional charter, procedure, ballot form (Boone, Clay, Greene, Franklin, Jefferson).

66.700. Pursuant to section 9 of article VI of the state constitution, any county of the first classification which has a population of more than one hundred thousand inhabitants but less than two hundred thousand inhabitants, and any county of the first classification which contains a city with a population of one hundred thousand or more inhabitants which adjoins no other county of the first classification, and any county which has a population of less than one hundred thousand inhabitants and adjoins any county with a population of nine hundred thousand or more inhabitants, and any county of the first classification with a population of at least one hundred thousand but less than one hundred twenty thousand, and any county which has a population of less than two hundred thousand inhabitants and adjoins any county with a population of nine hundred thousand or more inhabitants, may adopt an alternative form of government and frame a county constitution for the vesting of any and all powers the general assembly has the authority to confer, provided such powers are consistent with the constitution of this state and not limited or denied by either the county constitution or by laws of this state, except those powers to regulate and provide for free and open elections. A county approving the alternative form of government and adopting a county constitution in the manner prescribed by sections 66.700 to 66.710 shall only impose such taxes as it is authorized by the constitution and law to impose. The county commission of such a county may authorize the submission of the question set forth in sections 66.700 to 66.710 by placing such question on the ballot at a county or state general, primary or special election as set by the county commission. The circuit judges of the circuit where such county is located shall establish a county constitution commission to develop a county constitution if the qualified voters of the county, at a county or state general, primary or special election, approve the following question:

Shall a commission be chosen by the ................... circuit court (circuit number) to frame a county constitution which shall be submitted to the voters of ............... County (county's name)?

â ã YES â ã NO The election authority shall certify the results of the election to the county commission of the county and the circuit court where such county is located. If a majority of the votes cast by the qualified voters voting thereon are in favor of the proposal, then the circuit judges of the circuit where such county is located shall establish a commission in the manner prescribed in section 66.703. If a majority of the votes cast by the qualified voters voting thereon are opposed to the proposal, the circuit judges shall not establish a county constitution.

(L. 1993 H.B. 551 & 552 § 2 subsec. 1 and S.B. 67 § 10 subsec. 1 merged with S.B. 88 § 1 subsec. l)



Section 66.703 Commission, appointed by circuit court to frame county constitution, members, qualifications, when.

Commission, appointed by circuit court to frame county constitution, members, qualifications, when.

66.703. In any county where the question submitted pursuant to section 66.700 is approved, the circuit judges of the circuit where such county is located shall, within sixty days after certification of the election results by the election authority, appoint a commission to frame the county constitution, consisting of fourteen residents of the county, who shall serve without pay, and be equally divided between the two political parties casting the greater number of votes for governor at the last preceding gubernatorial election.

(L. 1993 H.B. 551 & 552 § 2 subsec. 2 merged with S.B. 67 § 10 subsec. 2 merged with S.B. 88 § 1 subsec. 2)



Section 66.705 Constitution effective, when--election to be held, when--may be by mail ballot--separate vote may be held on parts or alternative sections--ballot form.

Constitution effective, when--election to be held, when--may be by mail ballot--separate vote may be held on parts or alternative sections--ballot form.

66.705. 1. The county constitution framed by the commission shall take effect on the day fixed therein and shall supersede any existing charter, county constitution or government, if approved by the majority of the qualified voters of the county voting thereon. The county constitution shall be submitted by the county constitution commission to the election authority of the county not later than thirty days after the completion of the county constitution or more than one year from the date of the selection of the county constitution commission by the circuit court. The election authority of the county shall conduct the election at the next available election authorized under state law. The election shall be conducted under the provisions of chapter 115 and may, at the request of the county constitution commission, be conducted by mail ballot. The commission may submit for separate vote any parts of the county constitution, or any alternative sections or articles, and the alternative sections or articles receiving the larger affirmative vote shall prevail if a charter is adopted.

2. In addition to notices required under chapter 115, the election authority shall publish the full text of the county constitution in each newspaper of general circulation in the county at least once a week for at least three weeks, the last publication to be not more than three nor less than two weeks immediately preceding the election.

3. The ballot of submission shall contain, but need not be limited to, the following language:

Shall ................ County adopt the proposed county constitution?

â ã YES â ã NO If a majority of the votes cast by the qualified voters voting thereon are in favor of the proposal, then the county constitution shall be adopted. If a majority of the votes cast by the qualified voters voting thereon are opposed to the proposal, the county constitution shall not be adopted. No county constitution shall be submitted to the voters of the county within two years after the election at which a county constitution was defeated, and prior to resubmitting the question of whether to adopt a county constitution to the voters pursuant to this subsection, the county commission shall resubmit the question set forth in section 66.700 to the qualified voters of the county and a majority of the votes cast by the qualified voters voting thereon shall be in favor of the proposal.

(L. 1993 H.B. 551 & 552 § 2 subsecs. 3, 4, 5 merged with S.B. 67 § 10 subsecs. 3, 4, 5 merged with S.B. 88 § 1 subsecs. 3, 4, 5)



Section 66.707 Constitution certificates as ratified to be filed where.

Constitution certificates as ratified to be filed where.

66.707. Duplicate certificates shall be made, setting forth the county constitution adopted and its ratification, signed by the election authority of the county after canvassing election returns. One of such certified copies shall be deposited in the office of the secretary of state and the other, after being recorded in the records of the county, shall be deposited among the archives of the county and all courts shall take judicial notice thereof. This section shall also apply to any amendment to the county constitution.

(L. 1993 H.B. 551 & 552 § 2 subsec. 6 merged with S.B. 67 § 10 subsec. 6 merged with S.B. 88 § 1 subsec. 6)



Section 66.710 Amendments to the county constitution, procedure, effective when.

Amendments to the county constitution, procedure, effective when.

66.710. All amendments to such county constitution shall be approved by the voters and shall become part of the county constitution at the time and under the conditions fixed in the amendments.

(L. 1993 H.B. 551 & 552 § 2 subsec. 7 merged with S.B. 67 § 10 subsec. 7 merged with S.B. 88 § 1 subsec. 7)



Section 66.711 Certain counties of the first classification may adopt alternative form of constitutional charter, procedure--constitution effective when.

Certain counties of the first classification may adopt alternative form of constitutional charter, procedure--constitution effective when.

66.711. 1. Pursuant to section 9 of article VI of the state constitution, any county of the first classification without a charter form of government may adopt an alternative form of government and frame a county constitution for the vesting of any and all powers the general assembly has the authority to confer, provided such powers are consistent with the constitution of this state and not limited or denied by either the county constitution or by laws of this state, except those powers to regulate and provide for free and open elections. A county approving the alternative form of government and adopting a county constitution in the manner prescribed by this section shall only impose such taxes as it is authorized by the constitution and law to impose. The county commission of such a county may authorize the submission of the question set forth in this section by placing such question on the ballot at a county or state general, primary or special election as set by the county commission. The circuit judges of the circuit where such county is located shall establish a county constitution commission to develop a county constitution if the qualified voters of the county, at a county or state general, primary or special election, approve the following question:

Shall a commission be chosen by the ........ circuit court (circuit number) to frame a county constitution which shall be submitted to the voters of ......... County (county's name)?

â ã YES â ã NO

The election authority shall certify the results of the election to the county commission of the county and the circuit court where such county is located. If a majority of the votes cast by the qualified voters voting thereon are in favor of the proposal, then the circuit judges of the circuit where such county is located shall establish a commission in the manner prescribed in subsection 2 of this section. If a majority of the votes cast by the qualified voters voting thereon are opposed to the proposal, the circuit judges shall not establish a county constitution.

2. In any county where the question submitted pursuant to subsection 1 of this section is approved, the circuit judges of the circuit where such county is located shall, within sixty days after certification of the election results by the election authority, appoint a commission to frame the county constitution, consisting of fourteen residents of the county who shall serve without pay and be equally divided between the two political parties casting the greater number of votes for governor at the last preceding gubernatorial election.

3. The county constitution framed by the commission shall take effect on the day fixed therein and shall supersede any existing county constitution or government, if approved by the majority of the qualified voters of the county voting thereon. The county constitution shall be submitted by the county constitution commission to the election authority of the county not later than thirty days after the completion of the county constitution or more than one year from the date of the selection of the county constitution commission by the circuit court. The election authority of the county shall conduct the election at the next available election authorized under state law. The election shall be conducted under the provisions of chapter 115 and may, at the request of the county constitution commission, be conducted by mail ballot. The commission may submit for separate vote any parts of the county constitution, or any alternative sections or articles, and the alternative sections or articles receiving the larger affirmative vote shall prevail if a constitution is adopted.

4. In addition to notices required under chapter 115, the election authority shall publish the full text of the county constitution in each newspaper of general circulation in the county at least once a week for at least three weeks, the last publication to be not more than three nor less than two weeks immediately preceding the election.

5. The ballot of submission shall contain, but need not be limited to, the following language:

Shall .......... County adopt the proposed county constitution?

â ã YES â ã NO

If a majority of the votes cast by the qualified voters voting thereon are in favor of the proposal, then the county constitution shall be adopted. If a majority of the votes cast by the qualified voters voting thereon are opposed to the proposal, the county constitution shall not be adopted. No county constitution shall be submitted to the voters of the county within two years after the election at which a county constitution was defeated, and prior to resubmitting the question of whether to adopt a county constitution to the voters pursuant to this subsection, the county commission shall resubmit the question set forth in subsection 1 of this section to the qualified voters of the county and a majority of the votes cast by the qualified voters voting thereon shall be in favor of the proposal.

6. Duplicate certificates shall be made, setting forth the county constitution adopted and its ratification, signed by the election authority of the county after canvassing election returns. One of such certified copies shall be deposited in the office of the secretary of state and the other, after being recorded in the records of the county, shall be deposited among the archives of the county and all courts shall take judicial notice thereof. This subsection shall also apply to any amendment to the county constitution.

7. All amendments to such county constitution shall be approved by the voters and shall become part of the county constitution at the time and under the conditions fixed in the amendments.

8. Pursuant to section 1.140, the provisions of this section are severable. If any provision of this section is found by a court of competent jurisdiction to be unconstitutional, the remaining provisions of this act* are valid unless the court finds the valid provisions of this act* are so essentially and inseparably connected with, and so dependent upon, the void provision that it cannot be presumed the legislature would have enacted the valid provisions without the void one; or unless the court finds that the valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.

(L. 1994 S.B. 700 § 1)

*"This act" (S.B. 700, 1994) contained numerous sections. Consult Disposition of Sections table for a definitive listing.






Chapter 67 Political Subdivisions, Miscellaneous Powers

Section 67.010 Political subdivisions to prepare annual budget--contents--expenditures not to exceed revenues.

Political subdivisions to prepare annual budget--contents--expenditures not to exceed revenues.

67.010. 1. Each political subdivision of this state, as defined in section 70.120, except those required to prepare an annual budget by chapter 50 and section 165.191, shall prepare an annual budget. The annual budget shall present a complete financial plan for the ensuing budget year, and shall include at least the following information:

(1) A budget message describing the important features of the budget and major changes from the preceding year;

(2) Estimated revenues to be received from all sources for the budget year, with a comparative statement of actual or estimated revenues for the two years next preceding, itemized by year, fund, and source;

(3) Proposed expenditures for each department, office, commission, and other classification for the budget year, together with a comparative statement of actual or estimated expenditures for the two years next preceding, itemized by year, fund, activity, and object;

(4) The amount required for the payment of interest, amortization, and redemption charges on the debt of the political subdivision;

(5) A general budget summary.

2. In no event shall the total proposed expenditures from any fund exceed the estimated revenues to be received plus any unencumbered balance or less any deficit estimated for the beginning of the budget year; provided, that nothing herein shall be construed as requiring any political subdivision to use any cash balance as current revenue or to change from a cash basis of financing its expenditures.

(L. 1961 p. 282 § 1)



Section 67.020 Budget officer, designation, duties--submission of budget.

Budget officer, designation, duties--submission of budget.

67.020. 1. The budget shall be prepared under the direction of a budget officer. Except as otherwise provided by law, charter, or ordinance, the budget officer shall be designated by the governing body of the political subdivision. All officers and employees shall cooperate with and provide to the budget officer such information and such records as he shall require in developing the budget. The budget officer shall review all the expenditure requests and revenue estimates, after which he shall prepare the proposed budget as defined herein.

2. After the budget officer has prepared the proposed budget, he shall submit it, along with such supporting schedules, exhibits, and other explanatory material as may be necessary for the proper understanding of the financial needs and position of the political subdivision, to the governing body. He shall submit at the same time complete drafts of such orders, motions, resolutions, or ordinances as may be required to authorize the proposed expenditures and produce the revenues necessary to balance the proposed budget.

(L. 1961 p. 282 § 2)



Section 67.030 Governing body may revise budget, limits--approval.

Governing body may revise budget, limits--approval.

67.030. The governing body of each political subdivision may revise, alter, increase or decrease the items contained in the proposed budget, subject to such limitations as may be provided by law or charter; provided, that in no event shall the total authorized expenditures from any fund exceed the estimated revenues to be received plus any unencumbered balance or less any deficit estimated for the beginning of the budget year. Except as otherwise provided by law or charter, the governing body of each political subdivision shall, before the beginning of the fiscal year, approve the budget and approve or adopt such orders, motions, resolutions, or ordinances as may be required to authorize the budgeted expenditures and produce the revenues estimated in the budget.

(L. 1961 p. 282 § 4)



Section 67.040 Increase of expenditure over budgeted amount to be made only on formal resolution.

Increase of expenditure over budgeted amount to be made only on formal resolution.

67.040. After any political subdivision has approved the budget for any year and has approved or adopted the orders, motions, resolutions, or ordinances required to authorize the expenditures proposed in the budget, the political subdivision shall not increase the total amount authorized for expenditure from any fund, unless the governing body adopts a resolution setting forth the facts and reasons making the increase necessary and approves or adopts an order, motion, resolution or ordinance to authorize the expenditures.

(L. 1961 p. 282 § 6)



Section 67.042 License or fee adjustment not deemed "increase", as used in Missouri Constitution, article X, section 22, when--records required.

License or fee adjustment not deemed "increase", as used in Missouri Constitution, article X, section 22, when--records required.

67.042. The term "increasing" as used in section 22 of article X of the Constitution of the State of Missouri when referring to any license or fee of any county or other political subdivision does not mean adjustments in the level of any license or fee necessary to maintain funding of a service, program or activity which was in existence on November 4, 1980, or which was approved by a vote of the people subsequent to November 4, 1980. A statement of the costs necessary to maintain the funding of such service, program or activity shall be prepared and shall indicate the service, program or activity supported by the license or fee. The statement and work papers related thereto shall be a public record and subject to examination pursuant to chapter 610.

(L. 1987 H.B. 509 § 1)



Section 67.048 Annual report required, when.

Annual report required, when.

67.048. Any county board that receives funding from the county treasury and whose members are appointed by the county commission shall submit an annual report to the county commission at the end of each fiscal year itemizing its expenditures.

(L. 2007 S.B. 22)



Section 67.050 Transfer of funds from one agency to another.

Transfer of funds from one agency to another.

67.050. During the budget year, any political subdivision may transfer any unencumbered balance or portion thereof from the expenditure authorization of one department, office, commission, or other classification to another, subject to such limitations as may be provided by law or charter.

(L. 1961 p. 282 § 7)



Section 67.055 Moneys collected for additional costs and expenses, review by county budget officer.

Moneys collected for additional costs and expenses, review by county budget officer.

67.055. Any moneys received or collected to fund additional costs and expenses incurred by any county office shall be reviewed by the county budget officer when he or she is formulating the annual budget and shall be used solely for the purposes provided for in statute for each fund.

(L. 2005 H.B. 58 merged with H.B. 186)



Section 67.060 Orders increasing total budget kept on file three years--attestation.

Orders increasing total budget kept on file three years--attestation.

67.060. The budget or the orders, motions, resolutions, or ordinances as may be required to authorize the expenditures proposed in the budget as finally approved; and any orders, motions, resolutions or ordinances to increase the total amount authorized for expenditure adopted shall remain on file for three years and shall be public records and open to inspection. To each copy so filed the budget officer shall attest to the fact that preparation and adoption procedures were conducted in the manner prescribed herein.

(L. 1961 p. 282 § 8)



Section 67.070 Budget for preceding year to govern, when.

Budget for preceding year to govern, when.

67.070. If at the beginning of any fiscal year any political subdivision has not approved or adopted and filed the budget and the expenditure orders, motions, resolutions, or ordinances required herein for the current fiscal year, and except as otherwise provided by law or charter the several amounts authorized in the expenditure orders, motions, resolutions, or ordinances for the next preceding fiscal year for the objects and purposes specified therein, so far as the same shall relate to operation and maintenance expenses, shall be deemed to be reappropriated for the several objects and purposes specified in said expenditure orders, motions, resolutions, or ordinances, until such time as the budget and the expenditure orders, motions, resolutions, or ordinances for the current fiscal year are approved or adopted and filed as required herein.

(L. 1961 p. 282 § 9)



Section 67.080 Expenditures prohibited unless authorized under this chapter.

Expenditures prohibited unless authorized under this chapter.

67.080. The expenditure orders, motions, resolutions, or ordinances approved or adopted and filed as provided herein, and the transfers made as provided herein, shall constitute the authorization for the expenditure of money for the budget year. No expenditure of public moneys shall be made unless it is authorized as provided herein.

(L. 1961 p. 282 § 10)



Section 67.085 Investment of certain public funds, conditions.

Investment of certain public funds, conditions.

67.085. Notwithstanding any law to the contrary, any political subdivision of the state and any other public entity in Missouri may invest funds of the public entity not immediately needed for the purpose to which such funds or any of them may be applicable provided each public entity meets the requirements for separate deposit insurance of public funds permitted by federal deposit insurance and in accordance with the following conditions:

(1) The public funds are invested through a financial institution which has been selected as a depositary of the funds in accordance with the applicable provisions of the statutes of Missouri relating to the selection of depositaries and such financial institution enters into a written agreement with the public entity;

(2) The selected financial institution arranges for the deposit of the public funds in deposit accounts in one or more financial institutions wherever located in the United States, for the account of the public entity;

(3) Each such deposit account is insured by federal deposit insurance for one hundred percent of the principal and accrued interest of the deposit;

(4) The selected financial institution acts as custodian for the public entity with respect to such deposit accounts; and

(5) On the same date that the public funds are deposited under subdivision (2) of this section, the selected financial institution receives an amount of deposits from customers of other financial institutions equal to the amount of the public funds initially invested by the public entity through the selected financial institution.

(L. 2004 S.B. 1093, A.L. 2012 H.B. 1400)

Effective 7-10-12



Section 67.090 State officials to prepare forms for budgets, orders, resolutions and ordinances--assistance.

State officials to prepare forms for budgets, orders, resolutions and ordinances--assistance.

67.090. 1. The state commissioner of education shall develop or approve adequate forms which may be used by school districts of this state for the budgets, orders, motions, resolutions and ordinances required herein and is authorized to appoint committees of officials of the school districts to assist in developing such forms; and when requested to do so, shall assist the school districts in using such forms.

2. The state auditor shall develop or approve adequate forms which may be used by political subdivisions other than school districts of this state for the budgets, orders, motions, resolutions and ordinances required herein and is authorized to appoint committees of officials of political subdivisions other than school districts to assist in developing such forms; and when requested to do so shall assist the political subdivisions other than school districts in using such forms.

(L. 1961 p. 282 § 11)



Section 67.100 Applicability of law.

Applicability of law.

67.100. Each political subdivision covered by the provisions of this chapter shall prepare and approve a budget and shall authorize expenditures in the manner provided herein for each fiscal year which begins after June 30, 1962, and this chapter shall apply to each such budget and expenditure authorization.

(L. 1961 p. 282 § 12)



Section 67.110 Fixing ad valorem property tax rates, procedure--failure to establish, effect--new or increased taxes approved after September 1 not to be included in that year's tax levy, exception.

Fixing ad valorem property tax rates, procedure--failure to establish, effect--new or increased taxes approved after September 1 not to be included in that year's tax levy, exception.

67.110. 1. Each political subdivision in the state, except counties and any political subdivision located at least partially within any county with a charter form of government or any political subdivision located at least partially within any city not within a county, shall fix its ad valorem property tax rates as provided in this section not later than September first for entry in the tax books. Each political subdivision located, at least partially, within a county with a charter form of government or within a city not within a county shall fix its ad valorem property tax rates as provided in this section not later than October first for entry in the tax books for each calendar year after December 31, 2008. Before the governing body of each political subdivision of the state, except counties, as defined in section 70.120, fixes its rate of taxation, its budget officer shall present to its governing body the following information for each tax rate to be levied: the assessed valuation by category of real, personal and other tangible property in the political subdivision as entered in the tax book for the fiscal year for which the tax is to be levied, as provided by subsection 3 of section 137.245, the assessed valuation by category of real, personal and other tangible property in the political subdivisions for the preceding taxable year, the amount of revenue required to be provided from the property tax as set forth in the annual budget adopted as provided by this chapter, and the tax rate proposed to be set. Should any political subdivision whose taxes are collected by the county collector of revenue fail to fix its ad valorem property tax rate by the date provided under this section for such political subdivision, then no tax rate other than the rate, if any, necessary to pay the interest and principal on any outstanding bonds shall be certified for that year.

2. The governing body shall hold at least one public hearing on the proposed rates of taxes at which citizens shall be heard prior to their approval. The governing body shall determine the time and place for such hearing. A notice stating the hour, date and place of the hearing shall be published in at least one newspaper qualified under the laws of the state of Missouri of general circulation in the county within which all or the largest portion of the political subdivision is situated, or such notice shall be posted in at least three public places within the political subdivision; except that, in any county of the first class having a charter form of government, such notice may be published in a newspaper of general circulation within the political subdivision even though such newspaper is not qualified under the laws of Missouri for other legal notices. Such notice shall be published or posted at least seven days prior to the date of the hearing. The notice shall include the assessed valuation by category of real, personal and other tangible property in the political subdivision for the fiscal year for which the tax is to be levied as provided by subsection 3 of section 137.245, the assessed valuation by category of real, personal and other tangible property in the political subdivision for the preceding taxable year, for each rate to be levied the amount of revenue required to be provided from the property tax as set forth in the annual budget adopted as provided by this chapter, and the tax rates proposed to be set for the various purposes of taxation. The tax rates shall be calculated to produce substantially the same revenues as required in the annual budget adopted as provided in this chapter. Following the hearing the governing body of each political subdivision shall fix the rates of taxes, the same to be entered in the tax book. Failure of any taxpayer to appear at such hearing shall not prevent the taxpayer from pursuit of any other legal remedy otherwise available to the taxpayer. Nothing in this section absolves political subdivisions of responsibilities under section 137.073, nor to adjust tax rates in event changes in assessed valuation occur that would alter the tax rate calculations.

3. Each political subdivision of the state shall fix its property tax rates in the manner provided in this section for each fiscal year which begins after December 31, 1976. New or increased tax rates for political subdivisions whose taxes are collected by the county collector approved by voters after September first of any year shall not be included in that year's tax levy except for any new tax rate ceiling approved pursuant to section 71.800.

4. In addition to the information required under subsections 1 and 2 of this section, each political subdivision shall also include the increase in tax revenue due to an increase in assessed value as a result of new construction and improvement and the increase, both in dollar value and percentage, in tax revenue as a result of reassessment if the proposed tax rate is adopted.

(L. 1976 H.B. 1162 §§ 67.110, 2, A.L. 1981 S.B. 34, A.L. 1983 S.B. 63, et al., A.L. 1987 H.B. 909, A.L. 2007 S.B. 22, A.L. 2008 S.B. 711, A.L. 2010 H.B. 1316 merged with H.B. 1392)



Section 67.130 Training commission for county officials established--purposes--members--appointment--duties.

Training commission for county officials established--purposes--members--appointment--duties.

67.130. 1. The various associations of county officials may establish a training commission for county clerks, county collectors, county assessors, county treasurers, county auditors, county coroners and medical examiners, county sheriffs, county recorders of deeds, county commissioners and certain public administrators training programs established by such commissions shall consist of not less than twenty nor more than thirty hours of actual instruction per year, to deal with areas of concern in intergovernmental relations between state offices and the aforesaid county officers. The training commission may call upon the appropriate state offices for assistance in developing and administering the training programs. Each county officer named above shall annually attend the training program required by the provisions of this section.

2. There is hereby established a "County Officials Training Commission". The commission shall approve and accredit the training programs and instructors for the training mandated by this section. The commission shall be composed of three members from each of the following classes of county officials: county clerks, county collectors, county assessors, county coroners, county medical examiners, and assistant county medical examiners, county treasurers, county auditors, county sheriffs, county recorders of deeds, county commissioners and certain public administrators. The three members from each class of officials shall include one member from a county of the first class without a charter form of government, one member from a county of the second class, and one member from a county of the third or fourth class. The three members representing county coroners, county medical examiners, and assistant county medical examiners may be appointed from any class of counties in which coroners or medical examiners are required by law. Upon August 13, 1984, or as soon thereafter as possible, the officers of each appropriate association of county officials shall appoint the three members to serve on the training commission. 3. The county officials training commission shall have exclusive authority to approve and accredit training programs and certify attendance. Attendance for the required number of hours shall be the only basis for accreditation of each official.

(L. 1984 S.B. 601 § 5, A.L. 1986 H.B. 1164)



Section 67.136 Municipal courts, utilization of collection agencies permitted, when.

Municipal courts, utilization of collection agencies permitted, when.

67.136. Notwithstanding any other provisions of law to the contrary, any city or county that has established a municipal court may utilize collections agencies to collect any court or administrative fines or costs associated with a finding of guilt for a criminal offense or an infraction, or entry of a civil judgment, which are legally owed, enforceable, past due, and remain uncollected.

(L. 2012 S.B. 628)



Section 67.138 Liability of political subdivisions for certain frivolous actions.

Liability of political subdivisions for certain frivolous actions.

67.138. Any county, city, town, village or other political subdivision found to have filed a frivolous action against any firearms or ammunition manufacturer, trade association or dealer, shall be liable for all costs, attorneys' fees and other sanctions as the court finds necessary to prevent such future actions by the plaintiff or entities similarly situated.

(L. 1999 S.B. 1, et al. § 8)



Section 67.140 Ownership of domestic animals, no laws or regulations to prohibit.

Ownership of domestic animals, no laws or regulations to prohibit.

67.140. No political subdivision of the state nor any local government, city or county, or any agency, authority, board, commission, department or officer thereof, shall enact any ordinance or promulgate or issue any regulation, rule, policy, guideline or proclamation describing the relationship between persons and domestic animals as other than persons may or can own domestic animals.

(L. 2009 H.B. 481 § 3)



Section 67.145 First responders, political activity while off duty and not in uniform, political subdivisions not to prohibit.

First responders, political activity while off duty and not in uniform, political subdivisions not to prohibit.

67.145. No political subdivision of this state shall prohibit any first responder, as the term first responder is defined in section 192.800, from engaging in any political activity while off duty and not in uniform, being a candidate for elected or appointed public office, or holding such office unless such political activity or candidacy is otherwise prohibited by state or federal law.

(L. 2013 H.B. 307 merged with H.B. 336 merged with S.B. 216)



Section 67.150 Insurance for elected officials and employees, political subdivision may contribute--contracting procedure.

Insurance for elected officials and employees, political subdivision may contribute--contracting procedure.

67.150. 1. The governing body of any political subdivision may utilize the revenues and other available funds of the subdivision, as a part of the compensation of the elected officials and employees of the subdivision, to contribute to the cost of a plan, including a plan underwritten by insurance, for furnishing all or part of hospitalization or medical expenses, life insurance or similar benefits for the subdivision's elected officials and employees. If any county elects to provide a plan for furnishing all or part of hospitalization or medical expenses, such plan shall include all elected officials, if any elected officials are to be covered.

2. No contract shall be entered into by the governing body of the political subdivision to purchase any insurance policy or policies pursuant to the terms of this section unless the contract is submitted to competitive bidding at least every three years and the contract is awarded to the lowest and best bidder.

(L. 1980 H.B. 1441, A.L. 1984 S.B. 631, A.L. 1990 S.B. 525 merged with S.B. 580, A.L. 1993 H.B. 658)



Section 67.200 Political subdivisions or corporations having over $100,000,000 assessed valuation may pension officers and employees--exceptions.

Political subdivisions or corporations having over $100,000,000 assessed valuation may pension officers and employees--exceptions.

67.200. 1. Any political corporation or subdivision of this state, now having or which may hereafter have an assessed valuation of one hundred million dollars or more, except counties of the second class having a population in excess of sixty-five thousand but less than one hundred twenty thousand inhabitants, which adjoins a county of the first class with a charter form of government, which does not now have a pension system for its officers and employees adopted pursuant to state law, may provide by proper legislative action of its governing body for the pensioning of its officers and employees and the widows and minor children of deceased officers and employees and to appropriate and utilize its revenues and other available funds for such purposes.

2. In adopting a pension plan, such counties, other political corporations or political subdivisions may provide for different benefits and requirements for elected officers and appointed officers and employees.

(L. 1967 p. 140 § 1, A.L. 1973 H.B. 629, A.L. 1988 H.B. 1098)



Section 67.210 Political subdivisions may provide health insurance benefits when, to whom.

Political subdivisions may provide health insurance benefits when, to whom.

67.210. Any political subdivision which provides or pays for health insurance benefits for its officers and employees may also provide or pay for all or part of such benefits, as may be determined by the governing body of the political subdivision, for the dependents of its officers and employees, and for retired officers and employees and their dependents and the dependents of deceased officers and employees of the political subdivision.

(L. 1985 H.B. 670, A.L. 1998 S.B. 676, A.L. 2000 H.B. 1808, A.L. 2003 H.B. 553)



Section 67.212 Failure of board members to attend meetings, commission's power to replace.

Failure of board members to attend meetings, commission's power to replace.

67.212. The county commission of any county may replace any member on any board over which the commission has the authority to appoint members for failing without good cause to attend meetings of the board.

(L. 1998 S.B. 676)



Section 67.250 Cities and counties may grant funds to fire protection and library districts, when.

Cities and counties may grant funds to fire protection and library districts, when.

67.250. Any city or county of this state may grant funds of the city or county, regardless of source, for the support of any public library or fire protection district if the library or fire protection district is located within the city or county, or if the city or county is within the district served by the library or fire protection district. Funds so granted by a city or county may be used by the governing body of the library or fire protection district for operational expenses, repairs or replacements, or for capital improvements.

(L. 1975 S.B. 10 § 1)



Section 67.275 Electrical contractor licenses issued by political subdivisions valid in all political subdivisions.

Electrical contractor licenses issued by political subdivisions valid in all political subdivisions.

67.275. 1. The holder of a current and active electrical contractor license issued by any political subdivision of this state, whose requirements are equal to or exceed the requirements for obtaining an electrical contractor license on August 28, 2004, in St. Louis County, shall be valid within any political subdivision of this state.

2. The provisions of this section shall not prohibit any political subdivision in this state from enforcing any code or law not contained herein, or to:

(1) Issue an electrical contractor license valid for that political subdivision, except for a person who holds a license as provided in subsection 1 of this section;

(2) Require a business license to perform electrical contracting work;

(3) Issue electrical contracting permits;

(4) Enforce codes of the political subdivision; or

(5) Inspect the work of a licensee.

3. Political subdivisions of this state that do not have the authority to issue or require electrical contractor licenses prior to August 28, 2004, shall not be granted such authority under the provisions of this section.

(L. 2004 H.B. 1195 § 2)



Section 67.280 Communities may incorporate by reference certain technical codes--penalty provisions, requirements--definitions.

Communities may incorporate by reference certain technical codes--penalty provisions, requirements--definitions.

67.280. 1. As used in this section, the following terms mean:

(1) "Code", any published compilation of rules prepared by various technical trade associations, federal agencies, this state or any agency thereof, but shall be limited to: regulations concerning the construction of buildings and continued occupancy thereof; mechanical, plumbing, and electrical construction; and fire prevention;

(2) "Community", any county, fire protection district or municipality;

(3) "County", any county in the state;

(4) "Fire protection district", any fire protection district in the state;

(5) "Municipality", any incorporated city, town or village.

2. Any community, if the community otherwise has the power under the law to adopt such an ordinance, may adopt or repeal an ordinance which incorporates by reference the provisions of any code or portions of any code, or any amendment thereof, properly identified as to date and source, without setting forth the provisions of such code in full. At least one copy of such code, portion or amendment which is incorporated or adopted by reference, shall be filed in the office of the clerk of the community and there kept available for public use, inspection, and examination. The filing requirements herein prescribed shall not be deemed to be complied with unless the required copies of such codes, portion, or amendment or public record are filed with the clerk of such community for a period of ninety days prior to the adoption of the ordinance which incorporates such code, portion, or amendment by reference.

3. Any ordinance adopting a code, portion, or amendment by reference shall state the penalty for violating such code, portion, or amendment, or any provisions thereof separately, and no part of any such penalty shall be incorporated by reference.

(L. 1983 H.B. 92 §§ 1, 2, 3, A.L. 1995 H.B. 452, et al., A.L. 2009 H.B. 859)



Section 67.281 Installation of fire sprinklers to be offered to purchaser by builder of certain dwellings--purchaser may decline--expiration date.

Installation of fire sprinklers to be offered to purchaser by builder of certain dwellings--purchaser may decline--expiration date.

67.281. 1. A builder of one- or two-family dwellings or townhouses shall offer to any purchaser on or before the time of entering into the purchase contract the option, at the purchaser's cost, to install or equip fire sprinklers in the dwelling or townhouse. Notwithstanding any other provision of law to the contrary, no purchaser of such a one- or two-family dwelling or townhouse shall be denied the right to choose or decline to install a fire sprinkler system in such dwelling or townhouse being purchased by any code, ordinance, rule, regulation, order, or resolution by any county or other political subdivision. Any county or other political subdivision shall provide in any such code, ordinance, rule, regulation, order, or resolution the mandatory option for purchasers to have the right to choose and the requirement that builders offer to purchasers the option to purchase fire sprinklers in connection with the purchase of any one- or two-family dwelling or townhouse. The provisions of this section shall expire on December 31, 2019.

2. Any governing body of any political subdivision that adopts the 2009 International Residential Code for One- and Two-Family Dwellings or a subsequent edition of such code without mandated automatic fire sprinkler systems in Section R313 of such code shall retain the language in section R317 of the 2006 International Residential Code for two-family dwellings (R317.1) and townhouses (R317.2).

(L. 2009 H.B. 103 and L. 2009 S.B. 513, A.L. 2011 H.B. 315 merged with S.B. 108)

Expires 12-31-19



Section 67.282 Public street used for construction traffic not to be limited by ordinances, when (certain counties).

Public street used for construction traffic not to be limited by ordinances, when (certain counties).

67.282. Notwithstanding any provision of law to the contrary, in any county of the first classification with a charter form of government which has a population of at least nine hundred thousand inhabitants, in any county of the first classification with a charter form of government which has a population of at least two hundred thousand inhabitants but not more than three hundred thousand inhabitants, and in any county of the first classification that does not have a charter form of government which has at least one hundred sixty-five thousand inhabitants but not more than two hundred thousand inhabitants, the use of any public street for construction traffic where such street is the only route to reach a specific parcel of property shall not be limited by an order or ordinance of any political subdivision of this state affecting construction traffic, directly or indirectly, whether or not such property is located within the boundaries of such political subdivision.

(L. 1994 H.B. 1115 § 3 merged with H.B. 1430 § 2)



Section 67.300 Counties and cities, towns and villages authorized to operate ambulance service--rates may be set--insurance may be purchased.

Counties and cities, towns and villages authorized to operate ambulance service--rates may be set--insurance may be purchased.

67.300. 1. Any county, city, town or village may provide a general ambulance service for the purpose of transporting sick or injured persons to a hospital, clinic, sanatorium or other place for treatment of the illness or injury, and for that purpose may

(1) Acquire by gift or purchase one or more motor vehicles suitable for such purpose and may supply and equip the same with such materials and facilities as are necessary for emergency treatment, and may operate, maintain, repair and replace such vehicles, supplies and equipment;

(2) Contract with one or more individuals, municipalities, counties, associations or other organizations for the operation, maintenance and repair of such vehicles and for the furnishing of emergency treatment;

(3) Employ any combination of the methods authorized in subdivisions (1) and (2) of this section.

2. The municipality or county shall formulate rules and regulations for the use of the equipment and may fix a schedule of fees or charges to be paid by persons requesting the use of the facilities and provide for the collection thereof.

3. The municipality or county may purchase insurance indemnifying against liability of the county or city and the driver and attendants of the ambulance for the negligent operation of the ambulance or other equipment or supplies or in rendering services incidental to the furnishing of the ambulance service.

(L. 1967 p. 140 § 1)



Section 67.303 Economic growth, promotion and development in county--powers of county commission.

Economic growth, promotion and development in county--powers of county commission.

67.303. 1. The county commission of any county may engage in activities designed for the purpose of promoting and developing economic growth within its county.

2. The county commission of any such county may contract with any political subdivision, firm, corporation, association, or person for the purposes of implementing the provisions of this section.

(L. 1988 H.B. 1142 § 1)



Section 67.304 Charitable contributions, organizations may solicit in roadway, when, procedure.

Charitable contributions, organizations may solicit in roadway, when, procedure.

67.304. 1. The governing body of any municipality or county may authorize any organization to stand in a road in such municipality or county to solicit a charitable contribution. Any organization seeking authorization under this section shall file a written application with the governing body no later than the eleventh day before the solicitation is to begin. The application shall include:

(1) The date and time the solicitation is to occur;

(2) The location of the solicitation; and

(3) The number of solicitors to be involved at each location of the solicitation.

2. The governing body may require the applicant to obtain a permit or to pay a reasonable fee to receive the authorization.

3. The governing body may require proof of liability insurance in the amount determined by the municipality or county to cover damages that may arise from the solicitation. The insurance shall provide coverage against claims against the applicant and claims against the governing body.

4. Collections shall only be conducted at intersections controlled by electronic signal lights or by four-way stop signs.

5. The governing body may set a minimum age requirement for all individuals participating in charitable solicitation activities under this section.

(L. 2007 S.B. 22)



Section 67.305 Counties or cities not to arrest or punish for public intoxication.

Counties or cities not to arrest or punish for public intoxication.

67.305. No county or municipality, except as provided in section 67.310, may adopt or enforce a law, rule or ordinance which authorizes or requires arrest or punishment for public intoxication or being a common or habitual drunkard or alcoholic. No county or municipality may interpret or apply any law or ordinance to circumvent the provisions of this section.

(L. 1977 H.B. 341 § 1, A.L. 1978 S.B. 749)



Section 67.306 Admission tickets, sale or resale of, no restrictions on price or fees, exceptions.

Admission tickets, sale or resale of, no restrictions on price or fees, exceptions.

67.306. No regulation or ordinance of any city, county, or other political subdivision shall prohibit the sale or resale of an admission ticket to any legal event at any price or prohibit the charging of any fee in connection with such sale or resale except that nothing in this section shall be construed to prevent the enforcement of any regulation or ordinance relating to criminal activity, consumer fraud, false advertising, or other deceptive business practices.

(L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07



Section 67.307 Sanctuary policies for municipalities prohibited--definitions--duty of law enforcement to cooperate in immigration enforcement.

Sanctuary policies for municipalities prohibited--definitions--duty of law enforcement to cooperate in immigration enforcement.

67.307. 1. As used in this section, the following terms mean:

(1) "Law enforcement officer", a sheriff or peace officer of a municipality with the duty and power of arrest for violation of the general criminal laws of the state or for violation of ordinances of municipalities;

(2) "Municipality", any county, city, town, or village;

(3) "Municipality official", any elected or appointed official or any law enforcement officer serving the municipality;

(4) "Sanctuary policy", any municipality's order or ordinance, enacted or followed that:

(a) Limits or prohibits any municipality official or person employed by the municipality from communicating or cooperating with federal agencies or officials to verify or report the immigration status of any alien within such municipality; or

(b) Grants to illegal aliens the right to lawful presence or status within the municipality in violation of federal law.

2. No municipality shall enact or adopt any sanctuary policy. Any municipality that enacts or adopts a sanctuary policy shall be ineligible for any moneys provided through grants administered by any state agency or department until the sanctuary policy is repealed or is no longer in effect. Upon the complaint of any state resident regarding a specific government entity, agency, or political subdivision of this state or prior to the provision of funds or awarding of any grants to a government entity, agency, or political subdivision of this state, any member of the general assembly may request that the attorney general of the state of Missouri issue an opinion stating whether the government entity, agency, or political subdivision has current policies in contravention of this section.

3. The governing body, sheriff, or chief of police of each municipality shall provide each law enforcement officer with written notice of their duty to cooperate with state and federal agencies and officials on matters pertaining to enforcement of state and federal laws governing immigration.

4. This section shall become effective on January 1, 2009.

(L. 2008 H.B. 1549, et al.)

Effective 1-01-09



Section 67.310 Exceptions to freedom from arrest or punishment involving drunkenness or being under influence of alcohol.

Exceptions to freedom from arrest or punishment involving drunkenness or being under influence of alcohol.

67.310. Nothing in section 67.305 shall be construed to affect any law, rule or ordinance against drunken driving, driving under the influence of alcohol or other similar offense involving the operation of a vehicle, aircraft, boat, machinery, firearms or other equipment, or regarding the sale, purchase, dispensing, possessing or use of alcoholic beverages at stated times and places or by a particular class of persons, nor shall section 67.305 prevent the apprehension, arrest, incarceration and prosecution of any person who commits any other crime while intoxicated or under the influence of alcohol.

(L. 1977 H.B. 341 § 2, A.L. 1978 S.B. 749)



Section 67.315 Intoxicated persons, how handled--officer granted immunity from legal action, when.

Intoxicated persons, how handled--officer granted immunity from legal action, when.

67.315. 1. A person who appears to be incapacitated or intoxicated may be taken by a peace officer to the person's residence, to any available treatment service, or to any other appropriate local facility, which may if necessary include a jail, for custody not to exceed twelve hours.

2. Any officer detaining such person shall be immune from prosecution for false arrest and shall not be responsible in damages for taking action pursuant to subsection 1 above if the officer has reasonable grounds to believe the person is incapacitated or intoxicated by alcohol and he does not use unreasonable excessive force to detain such person.

3. Such immunity from prosecution includes the taking of reasonable action to protect himself or herself from harm by the intoxicated or incapacitated person.

(L. 1977 H.B. 341 § 3, A.L. 1978 S.B. 749)



Section 67.316 Public food service establishments, pets permitted, when.

Public food service establishments, pets permitted, when.

67.316. 1. Notwithstanding any other provision of law to the contrary, the governing body of any county or municipality shall have the authority to establish an ordinance to allow patrons' pets, as defined in subdivision (20) of section 266.160, except for specialty pets as defined in subdivision (25) of section 266.160, within certain designated outdoor portions of public food service establishments.

2. The governing body shall require from the public food service establishment the following information:

(1) A diagram and description of the outdoor area to be designated as available to patrons' pets, including dimensions of the designated area;

(2) A depiction of the number and placement of tables, chairs, and restaurant equipment;

(3) Entryways and exits to the designated outdoor area;

(4) The boundaries of the designated area and of other areas of outdoor dining not available to patrons' pets;

(5) Any fences or other barriers;

(6) Surrounding property lines and public rights-of-way including sidewalks and common pathways; and

(7) Any other information deemed necessary by the governing body.

(L. 2007 S.B. 22 § 67.321)



Section 67.317 Ordinances restricting owner of real property displaying signs for sale or lease, prohibited--exception.

Ordinances restricting owner of real property displaying signs for sale or lease, prohibited--exception.

67.317. No political subdivision of this state shall enact or enforce any ordinance which forbids or restricts the right of any owner of an interest in real property or his agent from displaying on the property a sign of reasonable dimensions, as may be determined by local ordinance, advertising:

(1) The property interest is for sale, lease or exchange by the owner or his agent;

(2) The owner's or agent's names; and

(3) The owner's or agent's address and telephone number.

(L. 1984 S.B. 618 § 1)



Section 67.318 Street addresses to be posted conspicuously to aid emergency location, ordinances by cities or counties--fire department to enforce.

Street addresses to be posted conspicuously to aid emergency location, ordinances by cities or counties--fire department to enforce.

67.318. The governing body of any county or municipality may by order or ordinance require that all residences and commercial businesses have the numbers of their street addresses conspicuously posted so that providers of fire protection services or other emergency services may better find the proper location when responding to an emergency call. Where such an ordinance or order is established, the fire department, fire protection district or volunteer fire protection association which provides fire protection services for the municipality or county, or portion thereof, shall enforce the provisions of such ordinance or order. The ordinance or order shall prescribe a grace period for persons who violate the ordinance or order, which shall allow such violator at least fifteen days to comply with the ordinance before any fine may be imposed.

(L. 1990 H.B. 1274 § 1)



Section 67.319 Water service lines, repair programs, municipalities and certain districts--fee imposed--ballot language--administration--fee added to general tax levy bill, when.

Water service lines, repair programs, municipalities and certain districts--fee imposed--ballot language--administration--fee added to general tax levy bill, when.

67.319. 1. If approved by a majority of the voters voting on the proposal, any city, town, village, sewer district, or water supply district located within this state may, by ordinance, levy and impose annually upon water service lines providing water service to residential property having four or fewer dwelling units within the jurisdiction of such city, town, village, sewer district, or water supply district a fee not to exceed one dollar per month or twelve dollars annually.

2. The ballot of submission shall be in substantially the following form:

For the purpose of repair or replacement of water lines extending from the water main to a residential dwelling due to failure of the line, shall ................. (city, town, village, sewer district, or water supply district) be authorized to impose a fee not to exceed one dollar per month or twelve dollars annually on residential property for each water service line providing water service within the (city, town, village, sewer district, or water supply district) to residential property having four or fewer dwelling units for the purpose of paying for the costs of necessary water service line repairs or replacements?

â ã YES â ã NO

3. For the purpose of this section, a water service line may be defined by local ordinance, but may not include the water meter or exceed that portion of water piping and related valves and connectors which extends from the water mains owned by the utility or municipality distributing public water supply to the first opportunity for a connection or joint beyond the point of entry into the premises receiving water service, and may not include facilities owned by the utility or municipality distributing public water supply. For purposes of this section, repair may be defined and limited by local ordinance, and may include replacement or repairs.

4. If a majority of the voters voting thereon approve the proposal authorized in subsection 1 of this section, the governing body of the city, town, village, sewer district, or water supply district may enact an ordinance for the collection of such fee. The funds collected under such ordinance shall be deposited in a special account to be used solely for the purpose of paying for the reasonable costs associated with and necessary to administer and carry out the water service line repairs as defined in the ordinance and to reimburse the necessary costs of water service line repair or replacement. All interest generated on deposited funds shall be accrued to the special account established for the repair of water service lines.

5. The city, town, village, sewer district, or water supply district may establish, as provided in the ordinance, regulations necessary for the administration of collections, claims, repairs, replacements and all other activities necessary and convenient for the implementation of any ordinance adopted and approved under this section. The city, town, village, sewer district, or water supply district may administer the program or may contract with one or more persons, through a competitive process, to provide for administration of any portion of implementation activities of any ordinance adopted and approved under this section, and reasonable costs of administering the program may be paid from the special account established under this section.

6. Notwithstanding any other provision of law to the contrary, the collector in any city, town, village, sewer district, or water supply district or county that adopts an ordinance under this section, who now or hereafter collects any fee to provide for, ensure or guarantee the repair of water service lines, may add such fee to the general tax levy bills of property owners within the city, town, village, sewer district, or water supply district or unincorporated area of the county. All revenues received on such combined bill which are for the purpose of providing for, ensuring or guaranteeing the repair of water service lines shall be separated from all other revenues so collected and credited to the appropriate fund or account of the city, town, village, sewer district, or water supply district or county. The collector of the city, town, village, sewer district, or water supply district or county may collect such fee in the same manner and to the same extent as the collector now or hereafter may collect delinquent real estate taxes and tax bills.

(L. 2011 H.B. 142)



Section 67.320 County orders, violations may be brought in circuit court, when--county municipal court to be approved, appointment of judges, procedures (Jefferson and Franklin counties).

County orders, violations may be brought in circuit court, when--county municipal court to be approved, appointment of judges, procedures (Jefferson and Franklin counties).

67.320. 1. Any county of the first classification with more than one hundred ninety-eight thousand but less than one hundred ninety-nine thousand two hundred inhabitants or any county of the first classification with more than one hundred one thousand but fewer than one hundred fifteen thousand inhabitants may prosecute and punish violations of its county orders in the circuit court of such counties in the manner and to the extent herein provided or in a county municipal court if creation of a county municipal court is approved by order of the county commission. The county may adopt orders with penal provisions consistent with state law, but only in the areas of traffic violations, solid waste management, county building codes, on-site sewer treatment, zoning orders, and animal control. Any county municipal court established pursuant to the provisions of this section shall have jurisdiction over violations of that county's orders and the ordinances of municipalities with which the county has a contract to prosecute and punish violations of municipal ordinances of the municipality.

2. Except as provided in subsection 5 of this section in any county which has elected to establish a county municipal court pursuant to this section, the judges for such court shall be appointed by the county commission of such county, subject to confirmation by the legislative body of such county in the same manner as confirmation for other county appointed officers. The number of judges appointed, and qualifications for their appointment, shall be established by order of the commission.

3. The practice and procedure of each prosecution shall be conducted in compliance with all of the terms and provisions of sections 66.010 to 66.140, except as provided for in this section.

4. Any use of the term ordinance in sections 66.010 to 66.140 shall be synonymous with the term order for purposes of this section.

5. In any county of the first classification with more than one hundred one thousand but fewer than one hundred fifteen thousand inhabitants, the first judges shall be appointed by the county commission for a term of four years, and thereafter the judges shall be elected for a term of four years. The number of judges appointed, and qualifications for their appointment, shall be established by order of the commission.

(L. 2004 H.B. 795, et al., A.L. 2007 S.B. 22, A.L. 2012 H.B. 1171 merged with S.B. 636)



Section 67.329 Local ordinances regulating amateur radio antennas authorized, limitations, requirements--historic preservation considerations allowed.

Local ordinances regulating amateur radio antennas authorized, limitations, requirements--historic preservation considerations allowed.

67.329. 1. No political subdivision shall enact or enforce any order or ordinance that does not comply with the limited preemption of the Federal Communications Commission Amateur Radio Preemption order, published at 101 F.C.C. 2d 952 (1985), or any regulation related to amateur radio service adopted under 47 CFR Part 97. Any order or ordinance relating to the placement, screening, or height of an amateur radio antenna based on health, safety, or aesthetic considerations shall reasonably accommodate amateur communications and represent the minimal practicable regulation to accomplish the political subdivision's legitimate purpose. To the extent not preempted by federal law, nothing in this section shall prohibit a political subdivision from adopting an order or ordinance prohibiting amateur radio communications equipment from interfering with the reception of broadcast radio or television signals.

2. The provisions of this section do not prohibit a political subdivision from taking action to protect or preserve a historic, a historical, or an architectural district that is established by the political subdivision or pursuant to state or federal law.

(L. 2004 H.B. 822)



Section 67.330 Short title.

Short title.

67.330. It is hereby declared the policy of the general assembly of the state of Missouri that all forms of contractual and cooperative services that promote the economy and efficiency of operations of local government should be encouraged. Sections 67.330 to 67.390 may be cited as "State-Local Technical Services Act".

(L. 1969 H.B. 228 § 1)



Section 67.340 Assistance to political subdivisions encouraged.

Assistance to political subdivisions encouraged.

67.340. All state agencies, within the limits of appropriations for this purpose, are encouraged to assist political subdivisions of the state with information, technical assistance and material aid in the performance of services leading to improvement and economical performance of the service by the political subdivisions of the state.

(L. 1969 H.B. 228 § 2)



Section 67.350 Use of state data processing equipment by political subdivisions.

Use of state data processing equipment by political subdivisions.

67.350. Political subdivisions of the state are authorized to enter into agreement with the office of administration, within the limits of the appropriations of said office for this purpose; and are authorized to utilize the services of the state agency and are authorized to transport records as required to place their records into state data processing machinery and are authorized to delegate such responsibilities as required to the state agency performing the function for the political subdivision. The state agency shall give a receipt for records and materials delivered to it and shall assure the security of the records so handled or stored.

(L. 1969 H.B. 228 § 3)



Section 67.360 Political subdivisions, use of state procurement service authorized.

Political subdivisions, use of state procurement service authorized.

67.360. The political subdivisions of the state of Missouri are authorized to utilize such services as may be provided by the state division of purchasing, within the limits of the appropriation of that state agency for this purpose. The governing bodies of the state's political subdivisions may require all offices and individuals of their political subdivision to conform to the requirements, as promulgated by the governing body of the political subdivision involved in the purchasing agreement entered into with the state agency. Governing bodies of all political subdivisions of the state are hereby authorized to enter into agreements with the state agency covering the purchase of materials, supplies and equipment meeting their legal needs and are authorized to delegate to the state agency such functions relating to the purchases as shall be covered by the cooperative agreement with the state agency.

(L. 1969 H.B. 228 § 4)



Section 67.370 State agencies may contract with political subdivisions.

State agencies may contract with political subdivisions.

67.370. 1. It is hereby declared to be the policy of the general assembly that other state agencies, within the limits of their appropriations for this purpose, shall offer technical assistance, in matters related to their duties, to the state's political subdivisions and enter into contractual arrangements with the political subdivisions of the state of Missouri to this end.

2. Political subdivisions of the state are authorized to enter into contractual agreements or cooperative arrangements with the various state agencies offering to provide technical assistance and services provided in subsection 1 of this section. The governing bodies of the state's political subdivisions are authorized to enter into agreements with state agencies and all officers and employees of the political subdivision are to be governed by the provisions of the contractual arrangement as entered into by the governing bodies of this political subdivision of the state.

(L. 1969 H.B. 228 § 5)



Section 67.380 Charges limited to cost of service.

Charges limited to cost of service.

67.380. State agencies may require political subdivisions to pay a service charge limited to the cost of such service as is rendered by the state agency and as shall be set forth in the contractual agreement. Charges for services paid by political subdivisions toward the cost of state technical services shall be deposited in the fund from which the state agency receives the appropriation for which this political subdivision is reimbursing the state.

(L. 1969 H.B. 228 § 6)



Section 67.390 Contracts to be filed with secretary of state.

Contracts to be filed with secretary of state.

67.390. Copies of all cooperative and contractual agreements entered into by state agencies and political subdivisions shall be filed with the agency and a copy shall be filed with the secretary of state.

(L. 1969 H.B. 228 § 7)



Section 67.391 Tax may be imposed by certain counties--election--ballot form--tax rate--effective, when, termination, when.

Tax may be imposed by certain counties--election--ballot form--tax rate--effective, when, termination, when.

67.391. 1. The governing body of any first class county having a charter form of government which contains all or any part of a city with a population of greater than four hundred thousand inhabitants and the governing body of any first class county not adjacent to any other first class county or the governing body of any second or third class county having at least seventy-five miles of shoreline on the Missouri River are hereby authorized to impose, by ordinance or order, a one-fourth cent sales tax on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.510. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance imposing a sales tax under the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the county of . . . . . . . . . (County's name) impose a countywide sales tax of . . . . . . . . (Insert amount) for a period not to exceed . . . . . . . . (Insert number) years for the purpose of investigating and prosecuting drug-related offenses?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No". If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of adoption of the tax. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the sales tax herein authorized unless and until the governing body of the county shall again have submitted another proposal to authorize the governing body of the county to impose the sales tax authorized by sections 67.391 to 67.397 and such proposal is approved by a majority of the qualified voters voting thereon.

3. All revenue received by a county from the tax authorized under the provisions of sections 67.391 to 67.397 shall be deposited in a special trust fund and shall be used by the office of the prosecuting attorney solely for the investigation and prosecution of drug-related offenses for so long as the tax shall remain in effect. The prosecuting attorney may contract to distribute a portion of the special trust fund moneys to any not-for-profit community crime prevention organization for the purpose of preventing drug-related offenses, if such organization has been in existence for the purpose of community crime prevention for a period of not less than five years. Once the tax authorized by sections 67.391 to 67.397 is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for activities initiated with revenues raised by the tax authorized by sections 67.391 to 67.397. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

4. The tax authorized by sections 67.391 to 67.397 shall terminate four years from the date on which such tax was initially imposed by the county, unless sooner abolished by the governing body of the county.

(L. 1989 S.B. 215 & 58 § 1)



Section 67.392 Sales tax may be imposed by certain counties--rate of tax--election ballot form--deposit in special trust fund, purpose--terminates, when (Clay County).

Sales tax may be imposed by certain counties--rate of tax--election ballot form--deposit in special trust fund, purpose--terminates, when (Clay County).

67.392. 1. The governing body of any county of the first classification with a population of at least one hundred fifty thousand but not more than one hundred seventy thousand inhabitants may impose by order a one-fourth cent sales tax on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no order imposing a sales tax under the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the county of ......... (County's name) impose a countywide sales tax of ........ (Insert amount) for a period not to exceed ........ (Insert number) years for the purpose of investigating and prosecuting drug-related offenses?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO". If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of adoption of the tax. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the sales tax herein authorized unless and until the governing body of the county shall again have submitted another proposal to authorize the governing body of the county to impose the sales tax authorized by sections 67.392 to 67.395 and such proposal is approved by a majority of the qualified voters voting thereon.

3. All revenue received by a county from the tax authorized under the provisions of sections 67.392 to 67.395 shall be deposited in a special trust fund and shall be used by the office of the prosecuting attorney solely for the investigation and prosecution of drug-related offenses for so long as the tax shall remain in effect. The prosecuting attorney may contract to distribute a portion of the special trust fund moneys to any not-for-profit community crime prevention organization for the purpose of preventing drug-related offenses, if such organization has been in existence for the purpose of community crime prevention for a period of not less than five years. Once the tax authorized by sections 67.392 to 67.395 is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for activities initiated with revenues raised by the tax authorized by sections 67.392 to 67.395. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

4. The tax authorized by sections 67.392 to 67.395 shall terminate four years from the date on which such tax was initially imposed by the county, unless sooner abolished by the governing body of the county.

(L. 1994 S.B. 700)

*No continuity with § 67.392 as repealed by L. 1991 H.B. 29 § A.



Section 67.395 Deposit--trust fund established--distribution to counties, when--refunds authorized--tax abolished, effect.

Deposit--trust fund established--distribution to counties, when--refunds authorized--tax abolished, effect.

67.395. 1. All sales taxes collected by the director of revenue under sections 67.391 to 67.395 on behalf of any county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087 shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Anti-Drug Sales Tax Trust Fund". The moneys in the county anti-drug sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a sales tax under sections 67.391 to 67.395, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax. Such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from the county anti-drug sales tax trust fund shall be by an appropriation act to be enacted by the governing body of each such county.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

3. Except as modified in sections 67.391 to 67.395, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 67.391 to 67.395.

(L. 1989 S.B. 215 & 58 § 5, A.L. 1991 H.B. 29)



Section 67.398 Debris on property, ordinance may require abatement--abatement for vacant building in Kansas City--effect of failure to remove nuisance, penalties.

Debris on property, ordinance may require abatement--abatement for vacant building in Kansas City--effect of failure to remove nuisance, penalties.

67.398. 1. The governing body of any city or village, or any county having a charter form of government, or any county of the first classification that contains part of a city with a population of at least three hundred thousand inhabitants, may enact ordinances to provide for the abatement of a condition of any lot or land that has the presence of a nuisance including, but not limited to, debris of any kind, weed cuttings, cut, fallen, or hazardous trees and shrubs, overgrown vegetation and noxious weeds which are seven inches or more in height, rubbish and trash, lumber not piled or stacked twelve inches off the ground, rocks or bricks, tin, steel, parts of derelict cars or trucks, broken furniture, any flammable material which may endanger public safety or any material or condition which is unhealthy or unsafe and declared to be a public nuisance.

2. The governing body of any home rule city with more than four hundred thousand inhabitants and located in more than one county may enact ordinances for the abatement of a condition of any lot or land that has vacant buildings or structures open to entry.

3. Any ordinance authorized by this section may provide that if the owner fails to begin removing or abating the nuisance within a specific time which shall not be less than seven days of receiving notice that the nuisance has been ordered removed or abated, or upon failure to pursue the removal or abatement of such nuisance without unnecessary delay, the building commissioner or designated officer may cause the condition which constitutes the nuisance to be removed or abated. If the building commissioner or designated officer causes such condition to be removed or abated, the cost of such removal or abatement shall be certified to the city clerk or officer in charge of finance who shall cause the certified cost to be included in a special tax bill or added to the annual real estate tax bill, at the collecting official's option, for the property and the certified cost shall be collected by the city collector or other official collecting taxes in the same manner and procedure for collecting real estate taxes. If the certified cost is not paid, the tax bill shall be considered delinquent, and the collection of the delinquent bill shall be governed by the laws governing delinquent and back taxes. The tax bill from the date of its issuance shall be deemed a personal debt against the owner and shall also be a lien on the property until paid.

(L. 1997 H.B. 386 § 1, A.L. 2002 S.B. 1086 & 1126)

CROSS REFERENCE:

Weed and trash abatement, procedure, notice, cities, towns or villages, 71.285



Section 67.399 Registration fee for violations of housing codes--municipalities and St. Louis County--investigation--appeal--lien on property, when.

Registration fee for violations of housing codes--municipalities and St. Louis County--investigation--appeal--lien on property, when.

67.399. 1. The governing body of any municipality or county with a charter form of government and with more than one million inhabitants may, by ordinance, establish a semiannual registration fee not to exceed two hundred dollars which shall be charged to the owner of any parcel of residential property improved by a residential structure, or commercial property improved by a structure containing multiple dwelling units, that is vacant, has been vacant for at least six months, and is characterized by violations of applicable housing codes established by such municipality.

2. The municipality shall designate a municipal officer to investigate any property that may be subject to the registration fee. The officer shall report his findings and recommendations, and shall determine whether any such property shall be subject to the registration fee. Within five business days, the clerk of the municipality or county with a charter form of government and with more than one million inhabitants shall notify by mail the owners of property on which the registration fee has been levied at their last known address according to the records of the city and the county. The property owner shall have the right to appeal the decision of the office to the municipal court within thirty days of such notification. Absent the existence of any valid appeal or request for reconsideration pursuant to subsection 3 of this section, the registration fee shall begin to accrue on the beginning of the second calendar quarter after the decision of the municipal officer.

3. Within thirty days of the municipality or county with a charter form of government and with more than one million inhabitants making such notification, the property owner may complete any improvements to the property that may be necessary to revoke the levy of the registration fee, and then may request a reinspection of the property and a reconsideration of the levy of the registration fee by the municipality or county with a charter form of government and with more than one million inhabitants. If the municipal or county officer revokes the registration fee, no such assessment shall be made and the matter shall be considered closed. If the officer affirms the assessment of the registration fee, the property owner shall have the right to appeal the reconsideration decision of the officer to the municipal court within thirty days of such decision. Absent the existence of any valid appeal to the municipal court or other court of competent jurisdiction, the registration fee shall begin to accrue on the beginning of the second calendar quarter after the reconsideration decision of the municipal governing body.

4. The municipal governing body shall establish by ordinance procedures for payment of the registration fee and penalties for delinquent payments of such fees. Any registration fees which are delinquent for a period of one year shall become a lien on the property and shall be subject to foreclosure proceedings in the same manner as delinquent real property taxes. The owner of the property against which the assessment was originally made shall be able to redeem the property only by presenting evidence that the violations of the applicable housing code cited by the municipal officers have been cured and presenting payment of all registration fees and penalties. Upon bona fide sale of the property to an unrelated party said lien shall be considered released and the delinquent registration fee forgiven.

(L. 1998 H.B. 977 & 1608 and H.B. 1352, A.L. 2003 H.B. 267)



Section 67.400 Ordinance may require vacation, demolition or repair of structures, when.

Ordinance may require vacation, demolition or repair of structures, when.

67.400. The governing body of any city, town, village, or county of the first classification and any county of the first class with a charter form of government may enact orders or ordinances to provide for vacation and the mandatory demolition of buildings and structures or mandatory repair and maintenance of buildings or structures within the corporate limits of the city, town, village or county which are detrimental to the health, safety or welfare of the residents and declared to be a public nuisance.

(L. 1969 H.B. 60 § 1, A.L. 1994 H.B. 1115, A.L. 1995 H.B. 383)



Section 67.402 Abatement of nuisance in certain counties (Andrew, Boone, Buchanan, Cass, Cole, Dade, Jasper, Jefferson, Livingston, Newton)--ordinance requirements.

Abatement of nuisance in certain counties (Andrew, Boone, Buchanan, Cass, Cole, Dade, Jasper, Jefferson, Livingston, Newton)--ordinance requirements.

67.402. 1. The governing body of the following counties may enact nuisance abatement ordinances as provided in this section:

(1) Any county of the first classification with more than one hundred thirty-five thousand four hundred but fewer than one hundred thirty-five thousand five hundred inhabitants;

(2) Any county of the first classification with more than seventy-one thousand three hundred but fewer than seventy-one thousand four hundred inhabitants;

(3) Any county of the first classification without a charter form of government and with more than one hundred ninety-eight thousand but fewer than one hundred ninety-nine thousand two hundred inhabitants;

(4) Any county of the first classification with more than eighty-five thousand nine hundred but fewer than eighty-six thousand inhabitants;

(5) Any county of the third classification without a township form of government and with more than sixteen thousand four hundred but fewer than sixteen thousand five hundred inhabitants;

(6) Any county of the third classification with a township form of government and with more than fourteen thousand five hundred but fewer than fourteen thousand six hundred inhabitants;

(7) Any county of the first classification with more than eighty-two thousand but fewer than eighty-two thousand one hundred inhabitants;

(8) Any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants;

(9) Any county of the third classification with a township form of government and with more than seven thousand nine hundred but fewer than eight thousand inhabitants; and

(10) Any county of the second classification with more than fifty-two thousand six hundred but fewer than fifty-two thousand seven hundred inhabitants.

2. The governing body of any county described in subsection 1 of this section may enact ordinances to provide for the abatement of a condition of any lot or land that has the presence of rubbish and trash, lumber, bricks, tin, steel, parts of derelict motorcycles, derelict cars, derelict trucks, derelict construction equipment, derelict appliances, broken furniture, or overgrown or noxious weeds in residential subdivisions or districts which may endanger public safety or which is unhealthy or unsafe and declared to be a public nuisance.

3. Any ordinance enacted pursuant to this section shall:

(1) Set forth those conditions which constitute a nuisance and which are detrimental to the health, safety, or welfare of the residents of the county;

(2) Provide for duties of inspectors with regard to those conditions which may be declared a nuisance, and shall provide for duties of the building commissioner or designated officer or officers to supervise all inspectors and to hold hearings regarding such property;

(3) Provide for service of adequate notice of the declaration of nuisance, which notice shall specify that the nuisance is to be abated, listing a reasonable time for commencement, and may provide that such notice be served either by personal service or by certified mail, return receipt requested, but if service cannot be had by either of these modes of service, then service may be had by publication. The ordinances shall further provide that the owner, occupant, lessee, mortgagee, agent, and all other persons having an interest in the property as shown by the land records of the recorder of deeds of the county wherein the property is located shall be made parties;

(4) Provide that upon failure to commence work of abating the nuisance within the time specified or upon failure to proceed continuously with the work without unnecessary delay, the building commissioner or designated officer or officers shall call and have a full and adequate hearing upon the matter before the county commission, giving the affected parties at least ten days' written notice of the hearing. Any party may be represented by counsel, and all parties shall have an opportunity to be heard. After the hearings, if evidence supports a finding that the property is a nuisance or detrimental to the health, safety, or welfare of the residents of the county, the county commission shall issue an order making specific findings of fact, based upon competent and substantial evidence, which shows the property to be a nuisance and detrimental to the health, safety, or welfare of the residents of the county and ordering the nuisance abated. If the evidence does not support a finding that the property is a nuisance or detrimental to the health, safety, or welfare of the residents of the county, no order shall be issued.

4. Any ordinance authorized by this section may provide that if the owner fails to begin abating the nuisance within a specific time which shall not be longer than seven days of receiving notice that the nuisance has been ordered removed, the building commissioner or designated officer shall cause the condition which constitutes the nuisance to be removed. If the building commissioner or designated officer causes such condition to be removed or abated, the cost of such removal shall be certified to the county clerk or officer in charge of finance who shall cause the certified cost to be included in a special tax bill or added to the annual real estate tax bill, at the county collector's option, for the property and the certified cost shall be collected by the county collector in the same manner and procedure for collecting real estate taxes. If the certified cost is not paid, the tax bill shall be considered delinquent, and the collection of the delinquent bill shall be governed by the laws governing delinquent and back taxes. The tax bill from the date of its issuance shall be deemed a personal debt against the owner and shall also be a lien on the property until paid.

5. Nothing in this section authorizes any county to enact nuisance abatement ordinances that provide for the abatement of any condition relating to agricultural structures or agricultural operations, including but not limited to the raising of livestock or row crops.

6. No county of the first, second, third, or fourth classification shall have the power to adopt any ordinance, resolution, or regulation under this section governing any railroad company regulated by the Federal Railroad Administration.

(L. 2002 S.B. 1086 & 1126, A.L. 2004 S.B. 1114, A.L. 2011 S.B. 187)



Section 67.410 Provisions required in ordinance.

Provisions required in ordinance.

67.410. 1. Except as provided in subsection 3 of this section, any ordinance enacted pursuant to section 67.400 shall:

(1) Set forth those conditions detrimental to the health, safety or welfare of the residents of the city, town, village, or county the existence of which constitutes a nuisance;

(2) Provide for duties of inspectors with regard to such buildings or structures and shall provide for duties of the building commissioner or designated officer or officers to supervise all inspectors and to hold hearings regarding such buildings or structures;

(3) Provide for service of adequate notice of the declaration of nuisance, which notice shall specify that the property is to be vacated, if such be the case, reconditioned or removed, listing a reasonable time for commencement; and may provide that such notice be served either by personal service or by certified mail, return receipt requested, but if service cannot be had by either of these modes of service, then service may be had by publication. The ordinances shall further provide that the owner, occupant, lessee, mortgagee, agent, and all other persons having an interest in the building or structure as shown by the land records of the recorder of deeds of the county wherein the land is located shall be made parties;

(4) Provide that upon failure to commence work of reconditioning or demolition within the time specified or upon failure to proceed continuously with the work without unnecessary delay, the building commissioner or designated officer or officers shall call and have a full and adequate hearing upon the matter, giving the affected parties at least ten days' written notice of the hearing. Any party may be represented by counsel, and all parties shall have an opportunity to be heard. After the hearings, if the evidence supports a finding that the building or structure is a nuisance or detrimental to the health, safety, or welfare of the residents of the city, town, village, or county, the building commissioner or designated officer or officers shall issue an order making specific findings of fact, based upon competent and substantial evidence, which shows the building or structure to be a nuisance and detrimental to the health, safety, or welfare of the residents of the city, town, village, or county and ordering the building or structure to be demolished and removed, or repaired. If the evidence does not support a finding that the building or structure is a nuisance or detrimental to the health, safety, or welfare of the residents of the city, town, village, or county, no order shall be issued;

(5) Provide that if the building commissioner or other designated officer or officers issue an order whereby the building or structure is demolished, secured, or repaired, or the property is cleaned up, the cost of performance shall be certified to the city clerk or officer in charge of finance, who shall cause a special tax bill or assessment therefor against the property to be prepared and collected by the city collector or other official collecting taxes, unless the building or structure is demolished, secured or repaired by a contractor pursuant to an order issued by the city, town, village, or county and such contractor files a mechanic's lien against the property where the dangerous building is located. The contractor may enforce this lien as provided in sections 429.010 to 429.360. Except as provided in subsection 3 of this section, at the request of the taxpayer the tax bill may be paid in installments over a period of not more than ten years. The tax bill from date of its issuance shall be deemed a personal debt against the property owner and shall also be a lien on the property until paid. A city not within a county or a city with a population of at least four hundred thousand located in more than one county, notwithstanding any charter provision to the contrary, may, by ordinance, provide that upon determination by the city that a public benefit will be gained the city may discharge the special tax bill, including the costs of tax collection, accrued interest and attorneys fees, if any.

2. If there are proceeds of any insurance policy based upon a covered claim payment made for damage or loss to a building or other structure caused by or arising out of any fire, explosion, or other casualty loss, the ordinance may establish a procedure for the payment of up to twenty-five percent of the insurance proceeds, as set forth in this subsection. The order or ordinance shall apply only to a covered claim payment which is in excess of fifty percent of the face value of the policy covering a building or other structure:

(1) The insurer shall withhold from the covered claim payment up to twenty-five percent of the covered claim payment, and shall pay such moneys to the city to deposit into an interest-bearing account. Any named mortgagee on the insurance policy shall maintain priority over any obligation under the order or ordinance;

(2) The city or county shall release the proceeds and any interest which has accrued on such proceeds received under subdivision (1) of this subsection to the insured or as the terms of the policy and endorsements thereto provide within thirty days after receipt of such insurance moneys, unless the city or county has instituted legal proceedings under the provisions of subdivision (5) of subsection 1 of this section. If the city or county has proceeded under the provisions of subdivision (5) of subsection 1 of this section, all moneys in excess of that necessary to comply with the provisions of subdivision (5) of subsection 1 of this section for the removal, securing, repair and cleanup of the building or structure, and the lot on which it is located, less salvage value, shall be paid to the insured;

(3) If there are no proceeds of any insurance policy as set forth in this subsection, at the request of the taxpayer, the tax bill may be paid in installments over a period of not more than ten years. The tax bill from date of its issuance shall be a lien on the property until paid;

(4) This subsection shall apply to fire, explosion, or other casualty loss claims arising on all buildings and structures;

(5) This subsection does not make the city or county a party to any insurance contract, and the insurer is not liable to any party for any amount in excess of the proceeds otherwise payable under its insurance policy.

3. The governing body of any city not within a county and the governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county may enact their own ordinances pursuant to section 67.400 and are exempt from subsections 1 and 2 of this section.

4. Notwithstanding the provisions of section 82.300, any city may prescribe and enforce and collect fines and penalties for a breach of any ordinance enacted pursuant to section 67.400 or this section and to punish the violation of such ordinance by a fine or imprisonment, or by both fine and imprisonment. Such fine may not exceed one thousand dollars, unless the owner of the property is not also a resident of the property, then such fine may not exceed two thousand dollars.

5. The ordinance may also provide that a city not within a county or a city with a population of at least three hundred fifty thousand located in more than one county may seek to recover the cost of demolition prior to the occurrence of demolition, as described in this subsection. The ordinance may provide that if the building commissioner or other designated officer or officers issue an order whereby the building or structure is ordered to be demolished, secured or repaired, and the owner has been given an opportunity for a hearing to contest such order, then the building commissioner or other designated officer or officers may solicit no less than two independent bids for such demolition work. The amount of the lowest bid, including offset for salvage value, if any, plus reasonable anticipated costs of collection, including attorney's fees, shall be certified to the city clerk or officer in charge of finance, who shall cause a special tax bill to be issued against the property owner to be prepared and collected by the city collector or other official collecting taxes. The municipal clerk or other officer in charge of finance shall discharge the special tax bill upon documentation by the property owner of the completion of the ordered repair or demolition work. Upon determination by the municipal clerk or other officer in charge of finance that a public benefit is secured prior to payment of the special tax bill, the municipal clerk or other officer in charge of finance may discharge the special tax bill upon the transfer of the property. The payment of the special tax bill shall be held in an interest-bearing account. Upon full payment of the special tax bill, the building commissioner or other designated officer or officers shall, within one hundred twenty days thereafter, cause the ordered work to be completed, and certify the actual cost thereof, including the cost of tax bill collection and attorney's fees, to the city clerk or other officer in charge of finance who shall, if the actual cost differs from the paid amount by greater than two percent of the paid amount, refund the excess payment, if any, to the payor, or if the actual amount is greater, cause a special tax bill or assessment for the difference against the property to be prepared and collected by the city collector or other official collecting taxes. If the building commissioner or other designated officer or officers shall not, within one hundred twenty days after full payment, cause the ordered work to be completed, then the full amount of the payment, plus interest, shall be repaid to the payor. Except as provided in subsection 2 of this section, at the request of the taxpayer the tax bill for the difference may be paid in installments over a period of not more than ten years. The tax bill for the difference from the date of its issuance shall be deemed a personal debt against the property owner and shall also be a lien on the property until paid.

(L. 1969 H.B. 60 § 2, A.L. 1984 S.B. 433, A.L. 1990 H.B. 1062, A.L. 1994 H.B. 1115, S.B. 513, A.L. 1995 H.B. 383, A.L. 2000 H.B. 1238)



Section 67.412 Fire and casualty insurance companies and director of the department of insurance, financial institutions and professional registration, notification and duties.

Fire and casualty insurance companies and director of the department of insurance, financial institutions and professional registration, notification and duties.

67.412. Every city or county which adopts an ordinance under section 67.410 shall notify the director of the department of insurance, financial institutions and professional registration within fourteen days after the adoption of such ordinance. The director shall, in turn, notify insurance companies which issue policies insuring buildings and other structures against fire, explosion, or other casualty loss within fourteen days after such notification from cities or counties. Insurance companies shall have sixty days after the director notifies them of the adoption of such ordinance to establish procedures within such cities or counties to carry out the provisions of subsection 6 of section 67.410.

(L. 1984 S.B. 433 § 1 subsec. 1)



Section 67.414 Payment of claim without deduction on certification that insured will make premises safe.

Payment of claim without deduction on certification that insured will make premises safe.

67.414. Any city or county which has adopted an ordinance or resolution under section 67.410 may certify that in lieu of payment of all or part of the covered claim payment under subsection 6 of section 67.410 it has obtained satisfactory proof that the insured has or will remove debris and repair, rebuild or otherwise make the premises safe and secure. In this event, the city or county shall issue a certificate within thirty days after receipt of proof to permit covered claim payment to the insured without deduction pursuant to subsection 6 of section 67.410. It shall be the obligation of the insured or other person making claim to provide the insurance company with the written certificate provided for in this section.

(L. 1984 S.B. 433 § 1 subsec. 2)



Section 67.420 Ordinance may provide penalties for noncompliance or delay.

Ordinance may provide penalties for noncompliance or delay.

67.420. Any ordinance adopted may provide that the failure to comply with the notice of declaration of nuisance within a reasonable time or failure to proceed continuously without unnecessary delay will be punishable as set forth in the ordinance.

(L. 1969 H.B. 60 § 3)



Section 67.430 Appeal must be authorized.

Appeal must be authorized.

67.430. 1. The ordinances shall provide for appeal by the interested parties described in subsection 3 of section 67.410, from the determination of the building commissioner or designated officer or officers to the circuit court as established in sections 536.100 to 536.140, if a proper record as defined in section 536.130 is maintained of the hearing provided by subsection 4 of section 67.410; otherwise, the appeal shall be made pursuant to the procedures provided by section 536.150.

2. In any appeal as provided by this section, any person who owns or occupies property located within one thousand two hundred feet of the perimeter of the building or structure which is the subject of the suit shall be allowed to present evidence to the court on behalf of the city, town, village or county having a charter form of government, of the condition of the building or structure, whether or not such person presented such evidence at the hearing provided by subsection 4 of section 67.410. The appellant before the court shall have the opportunity to cross-examine any such person presenting evidence to the court.

(L. 1969 H.B. 60 § 4, A.L. 1992 H.B. 1434 & 1490)



Section 67.440 Emergency powers may be authorized.

Emergency powers may be authorized.

67.440. The ordinances may provide that in cases where it reasonably appears there is an immediate danger to the health, safety, or welfare of any person, the building commissioner or designated officer or officers may take emergency measures to vacate and repair or demolish a dangerous building or structure.

(L. 1969 H.B. 60 § 5)



Section 67.450 Liability of subdivision for wrongful action.

Liability of subdivision for wrongful action.

67.450. In the event any building or structure is wrongfully demolished by a city, town, village or county having a charter form of government or is demolished without adhering to the procedures provided in sections 67.400 to 67.450, the city, town, village or county having a charter form of government shall be liable for damages as determined by a court of law in a suit brought by the party so damaged.

(L. 1969 H.B. 60 § 6)



Section 67.451 Ordinance enforcement, special tax bills for recovery of costs.

Ordinance enforcement, special tax bills for recovery of costs.

67.451. Any city in which voters have approved fees to recover costs associated with enforcement of municipal housing, property maintenance, or nuisance ordinances may issue a special tax bill against the property where such ordinance violations existed. The officer in charge of finance shall cause the amount of unrecovered costs to be included in a special tax bill or added to the annual real estate tax bill for the property at the collecting official's option, and the costs shall be collected by the city collector or other official collecting taxes in the same manner and procedure for collecting real estate taxes. If the cost is not paid, the tax bill shall be considered delinquent, and the collection of the delinquent bill shall be governed by laws governing delinquent and back taxes. The tax bill shall be deemed a personal debt against the owner from the date of issuance, and shall also be a lien on the property until paid. Notwithstanding any provision of the city's charter to the contrary, the city may provide, by ordinance, that the city may discharge the special tax bill upon a determination by the city that a public benefit will be gained by such discharge, and such discharge shall include any costs of tax collection, accrued interest, or attorney fees related to the special tax bill.

(L. 2011 H.B. 142)



Section 67.453 Neighborhood improvement districts--definitions.

Neighborhood improvement districts--definitions.

67.453. Sections 67.453 to 67.475 are known and may be cited as the "Neighborhood Improvement District Act", and the following words and terms, as used in sections 67.453 to 67.475 mean:

(1) "Acquire", the acquisition of property or interests in property by purchase, gift, condemnation or other lawful means and may include the acquisition of existing property and improvements already owned by the city or county;

(2) "Consultant", engineers, architects, planners, attorneys, financial advisors, accountants, investment bankers and other persons deemed competent to advise and assist the governing body of the city or county in planning and making improvements;

(3) "Cost", all costs incurred in connection with an improvement, including, but not limited to, costs incurred for the preparation of preliminary reports, the preparation of plans and specifications, the preparation and publication of notices of hearings, resolutions, ordinances and other proceedings, fees and expenses of consultants, interest accrued on borrowed money during the period of construction, underwriting costs and other costs incurred in connection with the issuance of bonds or notes, establishment of reasonably required reserve funds for bonds or notes, the cost of land, materials, labor and other lawful expenses incurred in planning, acquiring and doing any improvement, reasonable construction contingencies, and work done or services performed by the city or county in the administration and supervision of the improvement;

(4) "Improve", to construct, reconstruct, maintain, restore, replace, renew, repair, install, equip, extend, or to otherwise perform any work which will provide a new public facility or enhance, extend or restore the value or utility of an existing public facility;

(5) "Improvement", any one or more public facilities or improvements which confer a benefit on property within a definable area and may include or consist of a reimprovement of a prior improvement. Improvements include, but are not limited to, the following activities:

(a) To acquire property or interests in property when necessary or desirable for any purpose authorized by sections 67.453 to 67.475;

(b) To open, widen, extend and otherwise to improve streets, paving and other surfacing, gutters, curbs, sidewalks, crosswalks, driveway entrances and structures, drainage works incidental thereto, and service connections from sewer, water, gas and other utility mains, conduits or pipes;

(c) To improve main and lateral storm water drains and sanitary sewer systems, and appurtenances thereto;

(d) To improve street lights and street lighting systems;

(e) To improve waterworks systems;

(f) To improve parks, playgrounds and recreational facilities;

(g) To improve any street or other facility by landscaping, planting of trees, shrubs, and other plants;

(h) To improve dikes, levees and other flood control works, gates, lift stations, bridges and streets appurtenant thereto;

(i) To improve vehicle and pedestrian bridges, overpasses and tunnels;

(j) To improve retaining walls and area walls on public ways or land abutting thereon;

(k) To improve property for off-street parking facilities including construction and equipment of buildings thereon;

(l) To acquire or improve any other public facilities or improvements deemed necessary by the governing body of the city or county; and

(m) To improve public safety;

(6) "Neighborhood improvement district", an area of a city or county with defined limits and boundaries which is created by vote or by petition under sections 67.453 to 67.475 and which is benefitted by an improvement and subject to special assessments against the real property therein for the cost of the improvement.

(L. 1991 S.B. 8 § 1, A.L. 1993 H.B. 759 & 772)



Section 67.455 Neighborhood improvements--bonds, special assessments.

Neighborhood improvements--bonds, special assessments.

67.455. As a complete alternative to all other methods provided by law or charter, the governing body of any city or county may make, or cause to be made, improvements which confer a benefit upon property within a neighborhood improvement district pursuant to sections 67.453 to 67.475. The governing body of such city or county may incur indebtedness and issue temporary notes and general obligation bonds of such city or county pursuant to sections 67.453 to 67.475 to pay for all or part of the cost of such improvements. An improvement may be combined with one or more other improvements for the purpose of issuing a single series of general obligation bonds to pay all or part of the cost of such improvements, but separate funds or accounts shall be established within the records of the city or county for each improvement as provided in section 67.473. Such city or county shall assess special assessments on the property deemed by the governing body to be benefitted by each such improvement pursuant to section 67.457. The city or county shall use the moneys collected from such special assessments to reimburse the city or county for all amounts paid or to be paid by it as principal of and interest on its general obligation bonds issued for such improvements.

(L. 1991 S.B. 8 § 2, A.L. 1995 H.B. 87)



Section 67.456 Neighborhood improvement districts--duration of bond maturity--maintenance provisions required, when--assessed costs on divided property recalculated, how, restrictions.

Neighborhood improvement districts--duration of bond maturity--maintenance provisions required, when--assessed costs on divided property recalculated, how, restrictions.

67.456. 1. The average maturity of bonds or notes issued under the neighborhood improvement district act after August 28, 2004, shall not exceed one hundred twenty percent of the average economic life of the improvements for which the bonds or notes are issued.

2. Any improvement for which a petition is filed or an election is held under section 67.457 after August 28, 2004, including improvements to or located on property owned by a city or county, shall include provisions for maintenance of the project during the term of the bonds or notes.

3. In the event that, after August 28, 2004, any parcel of property within the neighborhood improvement district is divided into more than one parcel of property after the final costs of the improvement are assessed, all unpaid final costs of the improvement assessed to the original parcel that was divided shall be recalculated and reassessed proportionally to each of the parcels resulting from the division of the original parcel, based on the assessed valuation of each resulting parcel. No parcel of property which has had the assessment against it paid in full by the property owner shall be reassessed under this section. No parcel of property shall have the initial assessment against it changed, except for any changes for special, supplemental, or additional assessments authorized under the state neighborhood improvement district act.

(L. 2004 H.B. 1321)



Section 67.457 Establishment of neighborhood improvement districts--procedure--notice of elections, contents--alternatives, petition, contents--maintenance costs, assessment--recording requirements.

Establishment of neighborhood improvement districts--procedure--notice of elections, contents--alternatives, petition, contents--maintenance costs, assessment--recording requirements.

67.457. 1. To establish a neighborhood improvement district, the governing body of any city or county shall comply with either of the procedures described in subsection 2 or 3 of this section.

2. The governing body of any city or county proposing to create a neighborhood improvement district may by resolution submit the question of creating such district to all qualified voters residing within such district at a general or special election called for that purpose. Such resolution shall set forth the project name for the proposed improvement, the general nature of the proposed improvement, the estimated cost of such improvement, the boundaries of the proposed neighborhood improvement district to be assessed, and the proposed method or methods of assessment of real property within the district, including any provision for the annual assessment of maintenance costs of the improvement in each year during the term of the bonds issued for the original improvement and after such bonds are paid in full. The governing body of the city or county may create a neighborhood improvement district when the question of creating such district has been approved by the vote of the percentage of electors within such district voting thereon that is equal to the percentage of voter approval required for the issuance of general obligation bonds of such city or county under Article VI, Section 26 of the constitution of this state. The notice of election containing the question of creating a neighborhood improvement district shall contain the project name for the proposed improvement, the general nature of the proposed improvement, the estimated cost of such improvement, the boundaries of the proposed neighborhood improvement district to be assessed, the proposed method or methods of assessment of real property within the district, including any provision for the annual assessment of maintenance costs of the improvement in each year after the bonds issued for the original improvement are paid in full, and a statement that the final cost of such improvement assessed against real property within the district and the amount of general obligation bonds issued therefor shall not exceed the estimated cost of such improvement, as stated in such notice, by more than twenty-five percent, and that the annual assessment for maintenance costs of the improvements shall not exceed the estimated annual maintenance cost, as stated in such notice, by more than twenty-five percent. The ballot upon which the question of creating a neighborhood improvement district is submitted to the qualified voters residing within the proposed district shall contain a question in substantially the following form:

Shall .................... (name of city or county) be authorized to create a neighborhood improvement district proposed for the .................... (project name for the proposed improvement) and incur indebtedness and issue general obligation bonds to pay for all or part of the cost of public improvements within such district, the cost of all indebtedness so incurred to be assessed by the governing body of the .................... (city or county) on the real property benefitted by such improvements for a period of .......... years, and, if included in the resolution, an assessment in each year thereafter with the proceeds thereof used solely for maintenance of the improvement?

3. As an alternative to the procedure described in subsection 2 of this section, the governing body of a city or county may create a neighborhood improvement district when a proper petition has been signed by the owners of record of at least two-thirds by area of all real property located within such proposed district. Each owner of record of real property located in the proposed district is allowed one signature. Any person, corporation, or limited liability partnership owning more than one parcel of land located in such proposed district shall be allowed only one signature on such petition. The petition, in order to become effective, shall be filed with the city clerk or county clerk. A proper petition for the creation of a neighborhood improvement district shall set forth the project name for the proposed improvement, the general nature of the proposed improvement, the estimated cost of such improvement, the boundaries of the proposed neighborhood improvement district to be assessed, the proposed method or methods of assessment of real property within the district, including any provision for the annual assessment of maintenance costs of the improvement in each year during the term of the bonds issued for the original improvement and after such bonds are paid in full, a notice that the names of the signers may not be withdrawn later than seven days after the petition is filed with the city clerk or county clerk, and a notice that the final cost of such improvement assessed against real property within the district and the amount of general obligation bonds issued therefor shall not exceed the estimated cost of such improvement, as stated in such petition, by more than twenty-five percent, and that the annual assessment for maintenance costs of the improvements shall not exceed the estimated annual maintenance cost, as stated in such petition, by more than twenty-five percent.

4. Upon receiving the requisite voter approval at an election or upon the filing of a proper petition with the city clerk or county clerk, the governing body may by resolution or ordinance determine the advisability of the improvement and may order that the district be established and that preliminary plans and specifications for the improvement be made. Such resolution or ordinance shall state and make findings as to the project name for the proposed improvement, the nature of the improvement, the estimated cost of such improvement, the boundaries of the neighborhood improvement district to be assessed, the proposed method or methods of assessment of real property within the district, including any provision for the annual assessment of maintenance costs of the improvement in each year after the bonds issued for the original improvement are paid in full, and shall also state that the final cost of such improvement assessed against the real property within the neighborhood improvement district and the amount of general obligation bonds issued therefor shall not, without a new election or petition, exceed the estimated cost of such improvement by more than twenty-five percent.

5. The boundaries of the proposed district shall be described by metes and bounds, streets or other sufficiently specific description. The area of the neighborhood improvement district finally determined by the governing body of the city or county to be assessed may be less than, but shall not exceed, the total area comprising such district.

6. In any neighborhood improvement district organized prior to August 28, 1994, an assessment may be levied and collected after the original period approved for assessment of property within the district has expired, with the proceeds thereof used solely for maintenance of the improvement, if the residents of the neighborhood improvement district either vote to assess real property within the district for the maintenance costs in the manner prescribed in subsection 2 of this section or if the owners of two-thirds of the area of all real property located within the district sign a petition for such purpose in the same manner as prescribed in subsection 3 of this section.

7. Prior to any assessment hereafter being levied against any real property within any neighborhood improvement district, and prior to any lien enforceable under either chapter 140 or 141 being imposed after August 28, 2013, against any real property within a neighborhood improvement district, the clerk of the governing body establishing the neighborhood improvement district shall cause to be recorded with the recorder of deeds for the county in which any portion of the neighborhood improvement district is located a document conforming to the provisions of sections 59.310 and 59.313, and which shall contain at least the following information:

(1) Each and all owners of record of real property located within the neighborhood improvement district at the time of recording, who shall be identified in the document as grantors and indexed by the recorder, as required under and pursuant to section 59.440;

(2) The governing body establishing the neighborhood improvement district and the title of any official or agency responsible for collecting or enforcing any assessments, who shall be identified in the document as grantees and so indexed by the recorder, as required under and pursuant to section 59.440;

(3) The legal description of the property within the neighborhood improvement district which may either be the metes and bounds description authorized in subsection 5 of this section or the legal description of each lot or parcel within the neighborhood improvement district; and

(4) The identifying number of the resolution or ordinance creating the neighborhood improvement district, or a copy of such resolution or ordinance.

(L. 1991 S.B. 8 § 3, A.L. 1994 H.B. 1200 & 1192, A.L. 1995 H.B. 87, A.L. 2004 H.B. 1321, A.L. 2007 S.B. 22, A.L. 2013 H.B. 175 merged with H.B. 1035 merged with S.B. 248)

Effective 8-28-13 (H.B. 175)

8-28-13 (S.B. 248)

10-11-13 (H.B. 1035)

*H.B. 1035 effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 67.458 Adjoining counties, contract to improve roads, district may be formed--unanimous decision required--fund, expenditures, appraisal.

Adjoining counties, contract to improve roads, district may be formed--unanimous decision required--fund, expenditures, appraisal.

67.458. The governing bodies of two or more adjoining counties may, pursuant to section 70.220, contract to improve a road or street located within such adjoining counties. In addition, the governing bodies of two or more adjoining counties may create a neighborhood improvement district for the purpose of improving a road or street located within such adjoining counties. Except as otherwise provided in this section, all provisions of sections 67.453 to 67.475 shall apply to such a district and all powers included within sections 67.453 to 67.475 shall be available to the governing bodies of the district; however, any decision required of the governing bodies under sections 67.453 to 67.475 must be made in a unanimous manner by all governing bodies of the counties in the district. In forming such a district, the governing body of each county shall separately comply with the provisions of either subsection 2 or 3 of section 67.457, and all proposed portions of the district must be joined as part of the district or the district shall not be formed. The separate fund or account required by section 67.473 shall be a fund or account maintained in the county treasury of the county containing the largest percentage of the assessed valuation of the district; however, the governing body of each county within the district shall be required to approve expenditures from the fund in accordance with section 67.473.

(L. 1995 H.B. 87)



Section 67.459 Apportionment of improvement costs--governing body to establish classifications.

Apportionment of improvement costs--governing body to establish classifications.

67.459. The portion of the cost of any improvement to be assessed against the real property in a neighborhood improvement district shall be apportioned against such property in accordance with the benefits accruing thereto by reasons of such improvement. The cost may be assessed equally per front foot or per square foot against property within the district or by any other reasonable assessment plan determined by the governing body of the city or county which results in imposing substantially equal burdens or share of the cost upon property similarly benefitted and which may include, in the case of condominium or equitable owner association ownership, a determination that all units within the condominium or equitable owner association are equally benefitted. The governing body of the city or county may from time to time determine and establish by ordinance or resolution reasonable general classifications and formulae for the methods of assessing the benefits.

(L. 1991 S.B. 8 § 4, A.L. 1995 H.B. 87, A.L. 2005 H.B. 58 merged with H.B. 186)



Section 67.461 Assessments, plans, specifications--public filing--duties of clerk--notice.

Assessments, plans, specifications--public filing--duties of clerk--notice.

67.461. 1. After the governing body has made the findings specified in section 67.457 and plans and specifications for the proposed improvements have been prepared, the governing body shall by ordinance or resolution order assessments to be made against each parcel of real property deemed to be benefitted by an improvement based on the revised estimated cost of the improvement or, if available, the final cost thereof, and shall order a proposed assessment roll to be prepared.

2. The plans and specifications for the improvement and the proposed assessment roll shall be filed with the city clerk or county clerk, as applicable, and shall be open for public inspection. Such clerk shall thereupon, at the direction of the governing body, publish notice that the governing body will conduct a hearing to consider the proposed improvement and proposed assessments. Such notice shall be published in a newspaper of general circulation at least once not more than twenty days and not less than ten days before the hearing and shall state the project name for the improvement, the date, time and place of such hearing, the general nature of the improvement, the revised estimated cost or, if available, the final cost of the improvement, the boundaries of the neighborhood improvement district to be assessed, and that written or oral objections will be considered at the hearing. At the same time, the clerk shall mail to the owners of record of the real property made liable to pay the assessments, at their last known post office address, a notice of the hearing and a statement of the cost proposed to be assessed against the real property so owned and assessed. The failure of any owner to receive such notice shall not invalidate the proceedings.

(L. 1991 S.B. 8 § 5, A.L. 1995 H.B. 87)



Section 67.463 Public hearing, procedure--apportionment of costs--special assessments, notice--payment and collection of assessments.

Public hearing, procedure--apportionment of costs--special assessments, notice--payment and collection of assessments.

67.463. 1. At the hearing to consider the proposed improvements and assessments, the governing body shall hear and pass upon all objections to the proposed improvements and proposed assessments, if any, and may amend the proposed improvements, and the plans and specifications therefor, or assessments as to any property, and thereupon by ordinance or resolution the governing body of the city or county shall order that the improvement be made and direct that financing for the cost thereof be obtained as provided in sections 67.453 to 67.475.

2. After construction of the improvement has been completed in accordance with the plans and specifications therefor, the governing body shall compute the final costs of the improvement and apportion the costs among the property benefitted by such improvement in such equitable manner as the governing body shall determine, charging each parcel of property with its proportionate share of the costs, and by resolution or ordinance, assess the final cost of the improvement or the amount of general obligation bonds issued or to be issued therefor as special assessments against the property described in the assessment roll.

3. After the passage or adoption of the ordinance or resolution assessing the special assessments, the city clerk or county clerk shall mail a notice to each property owner within the district which sets forth a description of each parcel of real property to be assessed which is owned by such owner, the special assessment assigned to such property, and a statement that the property owner may pay such assessment in full, together with interest accrued thereon from the effective date of such ordinance or resolution, on or before a specified date determined by the effective date of the ordinance or resolution, or may pay such assessment in annual installments as provided in subsection 4 of this section.

4. The special assessments shall be assessed upon the property included therein concurrent with general property taxes, and shall be payable in substantially equal annual installments for a duration stated in the ballot measure prescribed in subsection 2 of section 67.457 or in the petition prescribed in subsection 3 of section 67.457, and, if authorized, an assessment in each year thereafter levied and collected in the same manner with the proceeds thereof used solely for maintenance of the improvement, taking into account such assessments and interest thereon, as the governing body determines. The first installment shall be payable after the first collection of general property taxes following the adoption of the assessment ordinance or resolution unless such ordinance or resolution was adopted and certified too late to permit its collection at such time. All assessments shall bear interest at such rate as the governing body determines, not to exceed the rate permitted for bonds by section 108.170. Interest on the assessment between the effective date of the ordinance or resolution assessing the assessment and the date the first installment is payable shall be added to the first installment. The interest for one year on all unpaid installments shall be added to each subsequent installment until paid. In the case of a special assessment by a city, all of the installments, together with the interest accrued or to accrue thereon, may be certified by the city clerk to the county clerk in one instrument at the same time. Such certification shall be good for all of the installments, and the interest thereon payable as special assessments.

5. Special assessments shall be collected and paid over to the city treasurer or county treasurer in the same manner as taxes of the city or county are collected and paid. In any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants and any county of the first classification with more than one hundred thirty-five thousand four hundred but fewer than one hundred thirty-five thousand five hundred inhabitants, the county collector may collect a fee as prescribed by section 52.260 for collection of assessments under this section.

(L. 1991 S.B. 8 § 6, A.L. 1994 H.B. 1200 & 1192, A.L. 2007 S.B. 22, A.L. 2013 H.B. 175 merged with H.B. 1035 merged with S.B. 248)

Effective 8-28-13 (H.B. 175)

8-28-13 (S.B. 248)

10-11-13 (H.B. 1035)

*H.B. 1035 effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 67.465 Period of limitation, lawsuits.

Period of limitation, lawsuits.

67.465. No suit to set aside the special assessments made under sections 67.453 to 67.475 or to otherwise question the validity of the proceedings relating thereto shall be brought after the expiration of ninety days from the date of mailing of notice to property owners of the assessments required by section 67.463.

(L. 1991 S.B. 8 § 7)

Effective 4-3-91



Section 67.467 Supplemental assessments authorized, when--reassessments.

Supplemental assessments authorized, when--reassessments.

67.467. 1. To correct omissions, errors or mistakes in the original assessment which relate to the total cost of an improvement, the governing body of the city or county may, without a notice or hearing, make supplemental or additional assessments on property within a neighborhood improvement district, except that such supplemental or additional assessments shall not, without a new election or new petition as provided in section 67.457, exceed twenty-five percent of the estimated cost of the improvement determined pursuant to section 67.457.

2. When an assessment is, for any reason whatever, set aside by a court of competent jurisdiction as to any property, or in the event the governing body finds that the assessment or any part thereof is excessive or determines on advice of counsel in writing that it is or may be invalid for any reason, the governing body may, upon notice and hearing as provided for the original assessment, make a reassessment or a new assessment as to such property.

(L. 1991 S.B. 8 § 8)

Effective 4-3-91



Section 67.469 Assessment treated as tax lien, payable upon foreclosure.

Assessment treated as tax lien, payable upon foreclosure.

67.469. A special assessment authorized under the provisions of sections 67.453 to 67.475 shall be a lien, from the date of the assessment, on the property against which it is assessed on behalf of the city or county assessing the same to the same extent as a tax upon real property. The lien may be foreclosed in the same manner as a tax upon real property by land tax sale pursuant to chapter 140 or, if applicable to that county, chapter 141, or at the option of the governing body, by judicial foreclosure proceeding. Upon the foreclosure of any such lien, whether by land tax sale or by judicial foreclosure proceeding, the entire remaining assessment may become due and payable and may be recoverable in such foreclosure proceeding at the option of the governing body.

(L. 1991 S.B. 8 § 9, A.L. 2004 H.B. 1321, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2013 H.B. 175 merged with H.B. 1035 merged with S.B. 248)

Effective 8-28-13 (H.B. 175)

8-28-13 (S.B. 248)

10-11-13 (H.B. 1035)

*H.B. 1035 effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013



Section 67.471 Temporary notes, general obligation bonds.

Temporary notes, general obligation bonds.

67.471. After an improvement has been authorized pursuant to section 67.457, the governing body of the city or county may issue temporary notes of the city or county to pay the costs of such improvement in an amount not to exceed the estimated cost of such improvement, and such temporary notes shall be general obligations of the city or county. General obligation bonds of the city or county shall be issued and sold as provided in section 67.455 to refund, retire and pay off such temporary notes and any accrued interest thereon to the date of payment.

(L. 1991 S.B. 8 § 10)

Effective 4-3-91



Section 67.473 Funds to be created--use of funds--use of balance upon completion of improvements.

Funds to be created--use of funds--use of balance upon completion of improvements.

67.473. A separate fund or account shall be created in the city treasury or county treasury for each improvement project and each such fund or account shall be identified by a suitable title. The proceeds from the sale of bonds and temporary notes and any other moneys appropriated thereto by the governing body shall be credited to such funds or accounts. Such funds or accounts shall be used solely to pay the costs incurred in making each respective improvement. Upon completion of an improvement, the balance remaining in the fund or account established for such improvement, if any, shall be credited against the amount of the original assessment of each parcel of property, on a pro rata basis based on the amount of the original assessment, and with respect to property owners that have prepaid their assessments in accordance with section 67.463, the amount of each such credit shall be refunded to the appropriate property owner, and with respect to all other property owners, the amount of each such credit shall be transferred and credited to the city or county bond and interest fund to be used solely to pay the principal of and interest on the bonds or temporary notes and the assessments shall be reduced accordingly by the amount of such credit.

(L. 1991 S.B. 8 § 11)

Effective 4-3-91



Section 67.475 Maximum bond indebtedness--advisory committee in certain cities.

Maximum bond indebtedness--advisory committee in certain cities.

67.475. The total amount of city or county general obligation bond indebtedness incurred for improvements under sections 67.453 to 67.475, including temporary notes issued pursuant to sections 67.453 to 67.475, shall not exceed ten percent of the assessed valuation of all taxable tangible property, as shown by the last completed property assessment for state or local purposes, within the city or county. Any city with a population of three hundred fifty thousand or more inhabitants shall appoint a citizen advisory committee composed of members of each council districts on proposed neighborhood improvement district.

(L. 1991 S.B. 8 § 12)

Effective 4-3-91



Section 67.500 Short title--definitions.

Short title--definitions.

67.500. Sections 67.500 to 67.545 are known and may be cited as the "County Sales Tax Act", and the following words shall have the following meanings unless a different meaning clearly appears from the context:

(1) "County" shall mean all areas of all counties within the state of Missouri except cities not within a county and first class counties adjoining such cities;

(2) "Director of revenue" shall mean the director of revenue of the state of Missouri;

(3) "Person" means an individual, corporation, partnership or other entity;

(4) "Sales tax revenue collected" shall mean the amount of sales tax revenue received by a county during the first six calendar months of any year multiplied by two;

(5) "Total property tax levy" shall include all those ad valorem taxes which counties have the authority to levy on all classes of property, except those ad valorem taxes originally requiring voter approval and those taxes levied to retire indebtedness, plus an allowance for ad valorem taxes which will be billed but not collected in that calendar year. The individual tax rates of these ad valorem taxes shall not exceed the amounts allowed to be levied without voter approval by the constitution and laws of this state unless the voters have approved that rate of levy.

(L. 1979 S.B. 339 § 1)



Section 67.505 Election procedure--sales tax imposed, property taxes to be reduced--rate of tax.

Election procedure--sales tax imposed, property taxes to be reduced--rate of tax.

67.505. 1. Any county may, by a majority vote of its governing body, impose a county sales tax, in conjunction with a property tax reduction for each year in which the sales tax is imposed, for the benefit of such county in accordance with the provisions of sections 67.500 to 67.545; provided, however, that no ordinance or order enacted pursuant to the authority granted by the provisions of sections 67.500 to 67.545 shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax and reduce property taxes under the provisions of sections 67.500 to 67.545.

2. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the county of ............... (county's name) impose a countywide sales tax of ............... (insert amount) and reduce its total property tax levy annually by ............... (insert amount) percent of the total amount of sales tax revenue collected in the same tax year?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No". If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the sales tax and reduce the property tax as herein authorized unless and until the governing body of the county shall again have submitted another proposal to authorize the governing body of the county to impose the sales tax and reduce the property tax under the provisions of sections 67.500 to 67.545 and such proposal is approved by a majority of the qualified voters voting thereon.

3. The sales tax may be imposed at a rate of one-fourth of one percent, three-eighths of one percent or one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525. Each year in which a sales tax is imposed under the provisions of sections 67.500 to 67.545, the county shall, after determining its budget, excluding funds required to be set aside and placed to the credit of special road districts, within the limits set by the constitution and laws of this state for the following calendar year and the total property tax levy needed to raise the revenues required by such budget, reduce that total property tax levy in an amount sufficient to decrease the total property taxes it will collect by an amount equal to one of the following:

(1) Fifty percent of the sales tax revenue collected in the tax year for which the property taxes are being levied;

(2) Sixty percent of the sales tax revenue collected in the tax year for which the property taxes are being levied;

(3) Seventy percent of the sales tax revenue collected in the tax year for which the property taxes are being levied;

(4) Eighty percent of the sales tax revenue collected in the tax year for which the property taxes are being levied;

(5) Ninety percent of the sales tax revenue collected in the tax year for which the property taxes are being levied;

(6) One hundred percent of the sales tax revenue collected in the tax year for which the property taxes are being levied; provided that, in the event that in the immediately preceding year a county actually collected more or less sales tax revenue than the amount determined under subdivision (4) of section 67.500, the county shall adjust its total property tax levy for the current year to reflect such increase or decrease.

(L. 1979 S.B. 339 § 2, A.L. 1985 H.B. 542, A.L. 1991 H.B. 29)



Section 67.506 Computation of county sales tax levy.

Computation of county sales tax levy.

67.506. The tax rate for counties levying a sales tax under section 67.505 shall be computed by:

(1) Dividing the amount of the sales tax revenue required for reduction under subsection 3 of section 67.505 and section 163.087 by the total assessed valuation of the county and multiplying by one hundred to determine the amount of property tax reduction; and

(2) Subtracting the property tax rate reduction in subdivision (1) of this section from the tax rate ceiling for each class of property or subclass of real property.

(L. 2004 S.B. 960)



Section 67.525 Deposit--distribution to county, when--refunds authorized--tax abolished, effect.

Deposit--distribution to county, when--refunds authorized--tax abolished, effect.

67.525. 1. All county sales taxes collected by the director of revenue under sections 67.500 to 67.545 on behalf of any county, less one percent for cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a county sales tax trust fund, which fund shall be separate and apart from the county sales tax trust fund established by section 66.620. The moneys in such county sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a county sales tax, and the records shall be open to the inspection of officers of the county and to the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month by distributing to the county treasurer, or such other officer as may be designated by the county ordinance or order, of each county imposing the tax authorized by sections 67.500 to 67.545, the sum due the county as certified by the director of revenue.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal, and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

3. Except as modified in sections 67.500 to 67.545, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 67.500 to 67.545.

(L. 1979 S.B. 339 § 6, A.L. 1991 H.B. 29)



Section 67.540 Repeal or amendment of sales tax--procedure.

Repeal or amendment of sales tax--procedure.

67.540. 1. No county imposing a sales tax and property tax reduction pursuant to sections 67.500 to 67.545 may repeal or amend such sales tax and property tax reduction unless such repeal or amendment is submitted to and approved by the voters of the county in the manner provided in section 67.505.

2. Whenever the governing body of any county in which a county sales tax has been imposed in the manner provided by sections 67.500 to 67.545 receives a petition, signed by fifteen percent of the registered voters of such county voting in the last gubernatorial election, calling for an election to repeal such county sales tax, the governing body shall submit to the voters of such county a proposal to repeal the county sales tax imposed under the provisions of sections 67.500 to 67.545. If a majority of the votes cast on the proposal by the registered voters voting thereon are in favor of the proposal to repeal the county sales tax, then the ordinance or order imposing the county sales tax, along with any amendments thereto and along with the property tax reduction imposed in conjunction with such sales tax, is repealed. If a majority of the votes cast by the registered voters voting thereon are opposed to the proposal to repeal the county sales tax, then the ordinance or order imposing the county sales tax, along with any amendments thereto and along with the property tax reduction imposed in conjunction with such sales tax, shall remain in effect.

(L. 1979 S.B. 339 § 9)



Section 67.545 Law not applicable to certain cities and counties.

Law not applicable to certain cities and counties.

67.545. The provisions of sections 67.500 to 67.545 shall not apply to any city not within a county nor any first class county adjoining such city.

(L. 1979 S.B. 339 § 10)



Section 67.547 Sales tax imposed in counties, rate of tax--election procedure--St. Louis County and New Madrid County, distribution of revenue, limitation on use--all-county trust fund for overpayment refunds and bad check redemption--abolishing tax, procedure.

Sales tax imposed in counties, rate of tax--election procedure--St. Louis County and New Madrid County, distribution of revenue, limitation on use--all-county trust fund for overpayment refunds and bad check redemption--abolishing tax, procedure.

67.547. 1. In addition to the tax authorized by section 67.505, any county may, by a majority vote of its governing body, impose an additional county sales tax on all sales which are subject to taxation under the provisions of sections 144.010 to 144.525. The tax authorized by this section shall be in addition to any and all other sales tax allowed by law; except that no ordinance or order imposing a sales tax under the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose such tax.

2. The ballot of submission shall contain, but need not be limited to the following language:

Shall the county of ................... (county's name) impose a countywide sales tax of ............... (insert rate) percent?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the sales tax as herein authorized unless and until the governing body of the county submits another proposal to authorize the governing body of the county to impose the sales tax under the provisions of this section and such proposal is approved by a majority of the qualified voters voting thereon.

3. The sales tax may be imposed at a rate of one-eighth of one percent, one-fourth of one percent, three-eighths of one percent, or one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

4. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

5. In any first class county having a charter form of government and having a population of nine hundred thousand or more, the proceeds of the sales tax authorized by this section shall be distributed so that an amount equal to three-eighths of the proceeds of the tax shall be distributed to the county and the remaining five-eighths shall be distributed to the cities, towns and villages and the unincorporated area of the county on the ratio that the population of each bears to the total population of the county. The population of each city, town or village and the unincorporated area of the county and the total population of the county shall be determined on the basis of the most recent federal decennial census.

6. In any county of the second classification with more than nineteen thousand seven hundred but fewer than nineteen thousand eight hundred inhabitants, the proceeds of the sales tax authorized by this section shall be distributed so that an amount equal to three-fourths of the proceeds of the tax shall be distributed to the county and the remaining one-fourth shall be distributed equally among the incorporated cities, towns, and villages of the county. Upon request from any city, town, or village within the county, the county shall make available for inspection the distribution report provided to the county by the department of revenue. Any expenses incurred by the county in supplying such report to a city, town, or village shall be paid by such city, town, or village.

7. In any first class county having a charter form of government and having a population of nine hundred thousand or more, no tax shall be imposed pursuant to this section for the purpose of funding in whole or in part the construction, operation or maintenance of a sports stadium, field house, indoor or outdoor recreational facility, center, playing field, parking facility or anything incidental or necessary to a complex suitable for any type of professional sport or recreation, either upon, above or below the ground.

8. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

(L. 1987 H.B. 210, A.L. 1991 H.B. 29 merged with S.B. 34, A.L. 2000 S.B. 894, A.L. 2006 S.B. 1207)

(2002) Senate Bill 894 provision declared unconstitutional as a violation of the clear title requirement of Art. III, Section 23. Home Builders of Greater St. Louis v. State, 75 S.W.3d 267 (Mo.banc).



Section 67.548 County commission of certain counties approving sales tax, authorized actions--share to other political subdivisions, how distributed (Clay and Platte counties).

County commission of certain counties approving sales tax, authorized actions--share to other political subdivisions, how distributed (Clay and Platte counties).

67.548. 1. In any first or second class county not having a charter form of government, which contains all or any part of a city with a population of greater than four hundred thousand inhabitants, in which the voters have approved a sales tax as provided by section 67.547, the county commission may:

(1) Reduce or eliminate the county general fund levy, the special road and bridge levy, or the park levy;

(2) Grant county revenues to cities, towns and villages and to special road districts organized pursuant to chapter 233;

(3) Enter into agreements with cities, towns, villages, and special road districts organized under chapter 233 for the purpose of working cooperatively on the roads and bridges located within the county, including the distribution of funds to such entities in addition to those funds described in subsection 2 of this section.

2. In any county in which the voters have approved a sales tax as provided by section 67.547, each city, town, village, and special road district organized under chapter 233 shall continue to receive its share of the county's special road and bridge levy, if any, that is annually considered by the county commission. In the event that the annual special road and bridge levy is not set at a level of at least fourteen cents on each one hundred dollars assessed valuation, the county commission shall allocate additional funds from any available county source to the cities, towns, villages, and special road districts located within the county in an amount that will, when combined with the revenues received from the special road and bridge levy, distribute funds to such entities in an amount that is at least equal to the funding level of fourteen cents on each one hundred dollars assessed valuation. Additionally, any city, town, or village which contains at least fifty percent of a special road district organized under chapter 233 shall be entitled to receive the road district's portion of any funds not paid through the special road and bridge levy. Any funds paid under this subsection shall be paid as if the funds were paid under the county's special road and bridge levy.

(L. 1988 S.B. 764, A.L. 1989 H.B. 323, A.L. 2012 S.B. 480)



Section 67.550 Sales tax imposed in certain first class counties--rate of tax--election procedure--revenue to be used to build and maintain certain facilities--effective when--terminates when (St. Charles and Jefferson counties).

Sales tax imposed in certain first class counties--rate of tax--election procedure--revenue to be used to build and maintain certain facilities--effective when--terminates when (St. Charles and Jefferson counties).

67.550. 1. The governing body of any first class county which does not include all or any part of a city with a population of greater than four hundred thousand and which also adjoins a first class county with a charter form of government with a population of at least nine hundred thousand inhabitants is hereby authorized to impose, by ordinance or order, a one-half cent sales tax on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance imposing a sales tax under the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the county of .......... (county's name) impose a countywide sales tax of ......... (insert amount) for a period not to exceed .......... (insert number) years for one or more of the following: constructing a sheriff's office, jail, and juvenile facility, county administrative and judicial capital improvements, county park development, parking facilities and physical improvements related thereto?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No". If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the sales tax herein authorized unless and until the governing body of the county shall again have submitted another proposal to authorize the governing body of the county to impose the sales tax authorized by sections 67.550 to 67.570 and such proposal is approved by a majority of the qualified voters voting thereon. However, in no event shall a proposal pursuant to sections 67.550 to 67.570 be submitted to the voters sooner than twelve months from the date of the last proposal pursuant to sections 67.550 to 67.570.

3. All revenue received by a county from the tax authorized under the provisions of sections 67.550 to 67.570 shall be deposited in a special trust fund and shall be used solely for the construction of a jail, a juvenile facility, a sheriff's office, county administrative and judicial capital improvements, county park development, parking facilities and physical improvements related thereto within such county for so long as the tax shall remain in effect. Once the tax authorized by sections 67.550 to 67.570 is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for the maintenance of the facilities and buildings constructed with revenues raised by the tax authorized by sections 67.550 to 67.570. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

4. The tax authorized by sections 67.550 to 67.570 shall terminate five years from the date on which such tax was initially imposed by the county, unless sooner abolished by the governing body of the county.

(L. 1982 H.B. 1035 § 1, A.L. 1987 H.B. 210, A.L. 1991 H.B. 29 merged with S.B. 34)



Section 67.570 Deposit--distribution to counties, when--refunds authorized--tax abolished, effect (St. Charles County).

Deposit--distribution to counties, when--refunds authorized--tax abolished, effect (St. Charles County).

67.570. 1. All sales taxes collected by the director of revenue under sections 67.550 to 67.570 on behalf of any county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Construction Sales Tax Trust Fund". The moneys in the county construction sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a sales tax under sections 67.550 to 67.570, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax; such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from the county construction sales tax trust fund shall be by an appropriation act to be enacted by the governing body of each such county.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

3. Except as modified in sections 67.550 to 67.570, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 67.550 to 67.570.

(L. 1982 H.B. 1035 § 5, A.L. 1991 H.B. 29)



Section 67.571 Museums and festivals, sales tax authorized (Buchanan County).

Museums and festivals, sales tax authorized (Buchanan County).

67.571. 1. The governing body of any county of the first classification with a population of more than eighty-two thousand inhabitants and less than ninety thousand inhabitants may, in addition to any tourism sales tax imposed pursuant to sections 67.671 to 67.685, by a majority vote, impose a sales tax for the funding of museums and festivals. For purposes of this section, the term "funding of museums and festivals" shall mean:

(1) Funding of museums operating in the county, which are registered with the United States Internal Revenue Service as a 501(C)(3) corporation and which are considered by the board to be tourism attractions; and

(2) Funding of organizations that are registered as 501(C)(3) corporations which promote cultural heritage tourism including festivals and the arts.

2. Any question submitted to the voters of such county to establish a sales tax pursuant to this section shall be submitted in substantially the following form:

Shall the county of ................. (insert the name of the county) impose a sales tax of ............... (insert rate of percent) percent to be used to fund (museums, cultural heritage, festivals) in certain areas of the county?

â ã YES â ã NO

3. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, and the tax takes effect pursuant to this section, the museums and festivals board appointed pursuant to subsection 5 of this section shall determine in what manner the tax revenue moneys will be expended, and disbursements of these moneys shall be made strictly in accordance with directions of the board which are consistent with the provisions of sections 67.571 to 67.577. Expenditures of these tax moneys may be made for the employment of personnel selected by the board to assist in carrying out the duties of the board, and the board is expressly authorized to employ such personnel. Expenditures of these tax moneys may be made directly to corporations pursuant to subsection 1 of this section. No such tax revenue moneys shall be disbursed to or on behalf of any corporation, organization or entity that is not duly registered with the Internal Revenue Service as a 501(C)(3) organization.

4. Any sales tax imposed pursuant to this section shall be imposed at a rate not to exceed two-tenths of one percent on receipts from the sale of certain tangible personal property or taxable services within the county pursuant to sections 67.571 to 67.577.

5. The governing body of any county which imposes a sales tax pursuant to this section may establish a museums and festivals board for the purpose of expending funds collected from any sales tax submitted and approved by the county's voters pursuant to this section. The board shall be comprised of six members who are appointed by the governing body of the county from a list of candidates supplied by the chair of each of the two major political parties of the county. The board shall be comprised of three members from each of the two political parties. Members shall serve for three-year terms, but of the members first appointed, one shall be appointed for a term of one year, two shall be appointed for a term of two years, and two shall be appointed for a term of three years. Each member shall be a resident of the county from which he or she is appointed. The members of the board shall not receive compensation for service on the board, but shall be reimbursed from the tax revenue money for any reasonable and necessary expenses incurred in service on the board.

6. In the area of each county in which a sales tax has been imposed in the manner provided by sections 67.571 to 67.577, every retailer within such area shall add the tax imposed by the provisions of sections 67.571 to 67.577 to his sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price.

7. In counties imposing a tax under the provisions of sections 67.571 to 67.577, in order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body may authorize the use of a bracket system similar to that authorized by the provisions of section 144.285, and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions.

(L. 2001 S.B. 323 & 230)



Section 67.572 Repeal of sales tax, procedure.

Repeal of sales tax, procedure.

67.572. The governing body of any county which has adopted a sales tax pursuant to sections 67.571 to 67.577 may submit the question of repeal of the tax to the voters at any primary or general election. The ballot of submission shall be in substantially the following form:

Shall the county of ................ (insert name of county) repeal the museum and festivals sales tax of ......... (insert rate of percent) percent in effect in certain areas of the county?

â ã YES â ã NO

If a majority of the votes cast on the proposal are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved.

(L. 2001 S.B. 323 & 230)



Section 67.573 Sales tax to be an additional tax to taxes in chapter 144--computation of tax.

Sales tax to be an additional tax to taxes in chapter 144--computation of tax.

67.573. The order imposing the sales tax pursuant to the provisions of sections 67.571 to 67.577 shall impose upon all sellers within the area wherein the tax is to be paid an additional tax on all goods subject to tax included in chapter 144. The amount reported and returned by the seller shall be computed on the basis of the tax imposed by the order as authorized by sections 67.571 to 67.577. The seller shall report and return the amount so computed to the director of revenue.

(L. 2001 S.B. 323 & 230)



Section 67.574 Director of revenue to be responsible for administration and operation of the tax.

Director of revenue to be responsible for administration and operation of the tax.

67.574. On or after the effective date of any tax imposed throughout a county pursuant to the provisions of sections 67.571 to 67.577, the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and all provisions of sections 32.085 and 32.087 shall apply to the tax so imposed, the provisions of sections 67.671 to 67.685 to the contrary notwithstanding. An amount not to exceed one percent shall be retained by the director of revenue for deposit in the general revenue fund to offset the costs of collection.

(L. 2001 S.B. 323 & 230)



Section 67.576 Collection of the tax requirements--applicable penalties.

Collection of the tax requirements--applicable penalties.

67.576. 1. The following provisions shall govern the collection of the tax imposed by the provisions of sections 67.571 to 67.577:

(1) All applicable provisions contained in sections 144.010 to 144.510 governing the state sales tax and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by the provisions of sections 67.571 to 67.577;

(2) All exemptions granted to agencies of government, organizations, and persons under the provisions of sections 144.010 to 144.510 are hereby made applicable to the imposition and collection of the tax imposed by sections 67.571 to 67.577.

2. The same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.510 for the administration and collection of the state sales tax shall satisfy the requirements of sections 67.571 to 67.577, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax imposed by sections 67.571 to 67.577.

3. All discounts allowed the retailer pursuant to the provisions of the state sales tax law for the collection of and for payment of taxes pursuant to that act are hereby allowed and made applicable to any taxes collected pursuant to the provisions of sections 67.571 to 67.577.

4. The penalties provided in section 32.057 and sections 144.010 to 144.510 for a violation of those acts are hereby made applicable to violations of the provisions of sections 67.571 to 67.577.

5. For the purposes of the sales tax imposed by an order pursuant to sections 67.571 to 67.577, all retail sales shall be deemed to be consummated at the place of business of the retailer.

(L. 2001 S.B. 323 & 230)



Section 67.577 Delinquency in payment, limitation for bringing suit.

Delinquency in payment, limitation for bringing suit.

67.577. In any county or area of a county where a sales tax has been imposed pursuant to sections 67.571 to 67.577, if any person is delinquent in the payment of the amount required to be paid by him pursuant to the provisions of sections 67.571 to 67.577 or in the event a determination has been made against him for taxes and penalty pursuant to the provisions of sections 67.571 to 67.577, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.510.

(L. 2001 S.B. 323 & 230)



Section 67.578 Certain counties (Andrew) may impose a sales tax for museum purposes, amount--ballot, effective date--collection of tax--applicable provisions and exemptions--museum board, members, duties--repeal of tax, effective date.

Certain counties (Andrew) may impose a sales tax for museum purposes, amount--ballot, effective date--collection of tax--applicable provisions and exemptions--museum board, members, duties--repeal of tax, effective date.

67.578. 1. The governing authority of any county of the third classification without a township form of government and with more than sixteen thousand four hundred but less than sixteen thousand five hundred inhabitants may impose a sales tax in an amount not to exceed one-fifth of one percent on all retail sales made in the county which are subject to taxation pursuant to sections 144.010 to 144.525, to be used solely for the funding of museums. For purposes of this section, the term "museums" means museums operating in the county, which are registered with the United States Internal Revenue Service as a 501(c)(3) corporation and which are considered by the board to be a tourism attraction. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no sales tax shall be imposed pursuant to this section unless the governing authority submits to the voters of the county, at a county or state general, primary, or special election, a proposal to authorize the governing authority to impose the tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the county of ............... (insert the name of the county) impose a sales tax of ..... (insert rate of percent) percent for the funding of museums? "Museums" means museums operating in the county, which are registered with the United States Internal Revenue Service as a 501(c)(3) corporation and which are considered by the museum board to be a tourism attraction.

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the sales tax shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of the adoption of the tax. If the proposal receives less than the required majority of votes, then the governing authority shall have no power to impose the tax unless and until the governing authority has again submitted another proposal to authorize the governing authority to impose the sales tax authorized by this section and such proposal is approved by the required majority of the qualified voters voting thereon.

3. On or after the effective date of the tax, the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and sections 32.085 and 32.087 shall apply. The director may retain an amount not to exceed one percent for deposit in the general revenue fund to offset the costs of collection. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing authority may authorize the use of a bracket system similar to that authorized in section 144.285, and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions. Beginning with the effective date of the tax, every retailer in the county shall add the sales tax to the sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. For purposes of this section, all retail sales shall be deemed to be consummated at the place of business of the retailer.

4. All applicable provisions in sections 144.010 to 144.525 governing the state sales tax, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax, and all exemptions granted to agencies of government, organizations, and persons pursuant to sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax. The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax. All discounts allowed the retailer pursuant to the state sales tax law for the collection of and for payment of taxes are hereby allowed and made applicable to the tax. The penalties for violations provided in section 32.057 and sections 144.010 to 144.525 are hereby made applicable to violations of this section. If any person is delinquent in the payment of the amount required to be paid pursuant to this section, or in the event a determination has been made against the person for taxes and penalty pursuant to this section, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.525.

5. The governing authority may authorize any museum board already existing in the county, or may establish a museum board, to expend revenue collected pursuant to this section. In the event that no museum board already exists, the board established pursuant to this section shall consist of six members who are appointed by the governing authority from a list of candidates supplied by the chair of each of the two major political parties of the county, with three members from each of the two parties. Members shall serve for three-year terms, but of the members first appointed, one shall be appointed for a term of one year, two shall be appointed for a term of two years, and two shall be appointed for a term of three years. Each member shall be a resident of the county. The members shall not receive compensation for service on the board, but shall be reimbursed from the revenues collected pursuant to this section for any reasonable and necessary expenses incurred in service on the board. The board shall determine in what manner the revenues will be expended, and disbursements of these moneys shall be made strictly in accordance with this section. Expenditures may be made for the employment of personnel selected by the board to assist in carrying out the duties of the board, and the board is expressly authorized to employ such personnel.

6. The governing authority may submit the question of repeal of the tax to the voters at any county or state general, primary, or special election. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the county of ....................... (insert name of county) repeal the sales tax of .... (insert rate of percent) percent for the funding of museums?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which the repeal was approved.

(L. 2004 S.B. 758)



Section 67.581 St. Louis County, additional sales tax--rate of tax--election procedure--distribution of revenue, alternative plans--method to change distribution of funds--collection procedure--limitation on use of funds--trust fund for overpayment refunds or redeeming bad checks--abolishing tax, procedure.

St. Louis County, additional sales tax--rate of tax--election procedure--distribution of revenue, alternative plans--method to change distribution of funds--collection procedure--limitation on use of funds--trust fund for overpayment refunds or redeeming bad checks--abolishing tax, procedure.

67.581. 1. In addition to the sales tax permitted by sections 66.600 to 66.630, any county of the first class having a charter form of government and having a population of nine hundred thousand or more may impose an additional countywide sales tax upon approval by a vote of the qualified voters of the county. The proposal may be submitted to the voters by the governing body of the county and shall be submitted to the voters at the next general election upon petitions signed by a number of qualified voters residing in the county equal to at least eight percent of the votes cast in the county in the next preceding gubernatorial election filed with the governing body of the county. The submission shall include the levying of a sales tax at a rate of not to exceed two hundred seventy-five one-thousandths of one percent on the receipts from the sale at retail of all tangible personal property or taxable services within the county which are also taxable under the provisions of sections 66.600 to 66.630, and shall provide for the distribution of the proceeds in the manner provided in either subsection 4 or subsection 5 of this section. If either of the alternative distribution systems as provided in subsection 4 or subsection 5 of this section is approved by the voters, then the alternative system of distribution may not be submitted to the voters for at least three years from the date of such voter approval.

2. The ballot of submission shall contain, but is not limited to, the following language:

Shall the County of ............ levy an additional sales tax at the rate of ............. (insert rate) and distribute the proceeds in the manner provided in ......................... (insert proper reference) (subsection 4)(subsection 5) of section 67.581, RSMo?

â ã YES â ã NO If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, the additional sales tax shall be levied and collected and the proceeds from the additional tax shall be distributed as provided in either subsection 4 or subsection 5 of this section. If a majority of the votes cast by the qualified voters voting thereon are opposed to the proposal, then the governing body of the county shall have no power to impose the additional sales tax authorized by this section unless and until a proposal for the levy of such tax is submitted to and approved by the voters of the county.

3. The provisions of sections 66.600 to 66.630 and sections 32.085 and 32.087, except to the extent otherwise provided in this section, shall govern the levy, collection, distribution and other procedures related to an additional sales tax imposed pursuant to this section.

4. In any county adopting an additional sales tax pursuant to the provisions of this section, and selecting the method of distribution provided in this subsection, the proceeds from the sales tax imposed pursuant to this section, less one percent collection cost, shall be distributed first to those municipalities that did not receive during the preceding calendar year ninety-five percent of the amount the municipality would have received by multiplying the population of the municipality by the average per capita sales tax receipt for such county in an amount which will bring each municipality receipt of sales tax moneys up to ninety-five percent of the average per capita receipts from the proceeds of the sales tax imposed pursuant to sections 66.600 to 66.630. Any remainder of the money received from the sales tax imposed pursuant to this section shall be distributed to all municipalities on the ratio that the population of each municipality bears to the total population of the county. The average per capita sales tax distribution shall be calculated by dividing the sum of the total sales tax revenue derived from the tax imposed pursuant to sections 66.600 to 66.630 by the total population of the county. Population of each municipality, of the unincorporated area of the county, and the total population of the county shall be determined on the basis of the most recent federal decennial census. For the purposes of this subsection, any city, town, village or the unincorporated area of the county shall be considered a municipality.

5. In any county adopting an additional sales tax pursuant to the provisions of this section and selecting the method of distribution provided in this subsection, the proceeds from the sales tax imposed pursuant to this section, less one percent collection cost, shall be distributed to all cities, towns and villages, and the unincorporated areas of the county in group B and to such cities, towns and villages in group A as necessary so that no city, town, or village in group A receives from the combined proceeds of both the sales tax imposed pursuant to this section and the sales tax imposed pursuant to sections 66.600 to 66.630, less than the per capita amount received by the cities, towns and villages and the unincorporated area of the county in group B receives from the total proceeds from both sales taxes.

6. The governing body of any county which is imposing a sales tax under the provisions of sections 66.600 to 66.630 may on its own motion and shall, upon petitions filed with the governing body of the county signed by a number of qualified voters residing in the county equal to at least eight percent of the votes cast in the county at the next preceding gubernatorial election, submit to the qualified voters of the county a proposal to change the method of distribution of sales tax proceeds from the manner provided in subsection 2 of section 66.620 to the method provided in this subsection. The ballot of submission shall be in substantially the following form:

Shall the proceeds from the county sales tax be distributed among the county of ................ and the various cities, towns and villages therein in the manner provided in subdivisions (1) and (2) of subsection 6 of section 67.581, RSMo, in lieu of the present manner of distribution?

â ã YES â ã NO If a majority of the votes cast on the proposal by the qualified voters of the county voting thereon are in favor of the proposal, the sales tax imposed by the county under the provisions of sections 66.600 to 66.630 shall be distributed in the manner provided in this subsection and not in the manner provided in subsection 2 of section 66.620. If a majority of the votes cast by the qualified voters of the county voting thereon are opposed to the proposal, then the governing body of the county shall have no power to order the proceeds from the sales tax imposed pursuant to the provisions of sections 66.600 to 66.630 in the manner provided in this subsection in lieu of the method provided in subsection 2 of section 66.620, unless and until a proposal authorizing such method of distribution is submitted to and approved by the voters of the county. If the voters approve the change in the method of distribution of the sales tax proceeds in the manner provided in this subsection, the county clerk of the county shall notify the director of revenue of the change in the method of distribution within ten days after adoption of the proposal and shall inform the director of the effective date of the change in the method of distribution, which shall be on the first day of the third calendar quarter after the director of revenue receives notice. After the effective date of the change in the manner of distribution, the director of revenue shall distribute the proceeds of the sales tax imposed by such county under the provisions of sections 66.600 to 66.630 in the manner provided in this subsection in lieu of the manner of distribution provided in subsection 2 of section 66.620. The proceeds of the sales tax imposed under the provisions of sections 66.600 to 66.630 in any county which elects to have the proceeds distributed in the manner provided in this subsection shall be distributed in the following manner:

(1) The proceeds from the sales taxes shall be distributed to the cities, towns and villages in group A and to the cities, towns and villages, and the county in group B as defined in section 66.620 in the manner provided in subsection 2 of section 66.620, until an amount equal to the total amount distributed under section 66.620 for the twelve-month period immediately preceding the effective date of the tax levied pursuant to the provisions of this section has been distributed;

(2) All moneys received in excess of the total amount distributed under section 66.620 for the twelve-month period immediately preceding the effective date of the tax levied pursuant to the provisions of this section shall be distributed to all cities, towns and villages and to the county on the basis that the population of each city, town or village, and in the case of the county the basis that the population of the unincorporated area of the county, bears to the total population of the county. The average per capita sales tax distribution shall be calculated by dividing the sum of the remaining amount of the total sales tax revenues by the total population of the county. Population of each city, town or village, of the unincorporated area of the county, and the total population of the county shall be determined on the basis of the most recent federal decennial census.

7. No municipality incorporated after the adoption of the tax authorized by this section shall be included as other than part of the unincorporated area of the county nor receive any share of either the proceeds from the tax levied pursuant to the provisions of this section or the tax levied pursuant to the provisions of sections 66.600 to 66.630 unless, at the time of incorporation, such municipality had a population of ten thousand or more.

8. The county sales tax imposed pursuant to this section on the purchase and sale of motor vehicles shall not be collected and remitted by the seller, but shall be collected by the director of revenue at the time application is made for a certificate of title, if the address of the applicant is within the county imposing the additional sales tax. The amounts so collected, less one percent collection cost, shall be deposited in the county sales tax trust fund to be distributed in accordance with section 66.620. The purchase or sale of motor vehicles shall be deemed to be consummated at the address of the applicant for a certificate of title.

9. No tax shall be imposed pursuant to this section for the purpose of funding in whole or in part the construction, operation or maintenance of a sports stadium, field house, indoor or outdoor recreational facility, center, playing field, parking facility or anything incidental or necessary to a complex suitable for any type of professional sport, either upon, above or below the ground.

10. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

(L. 1987 H.B. 210 § 2, A.L. 1991 H.B. 29 merged with S.B. 34)



Section 67.582 Law enforcement sales tax--rate of tax--election procedure--special trust fund established--duties of director of revenue--refunds, procedure (all counties except certain first class charter counties).

Law enforcement sales tax--rate of tax--election procedure--special trust fund established--duties of director of revenue--refunds, procedure (all counties except certain first class charter counties).

67.582. 1. The governing body of any county, except a county of the first class with a charter form of government with a population of greater than four hundred thousand inhabitants, is hereby authorized to impose, by ordinance or order, a sales tax in the amount of up to one-half of one percent on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525 for the purpose of providing law enforcement services for such county. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance or order imposing a sales tax under the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

(1) If the proposal submitted involves only authorization to impose the tax authorized by this section the ballot shall contain substantially the following:

Shall the county of .............. (county's name) impose a countywide sales tax of ............. (insert amount) for the purpose of providing law enforcement services for the county?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No"; or

(2) If the proposal submitted involves authorization to enter into agreements to form a regional jail district and obligates the county to make payments from the tax authorized by this section the ballot shall contain substantially the following:

Shall the county of .............. (county's name) be authorized to enter into agreements for the purpose of forming a regional jail district and obligating the county to impose a countywide sales tax of ............. (insert amount) to fund ............. dollars of the costs to construct a regional jail and to fund the costs to operate a regional jail, with any funds in excess of that necessary to construct and operate such jail to be used for law enforcement purposes?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No". If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal submitted pursuant to subdivision (1) of this subsection, then the ordinance or order and any amendments thereto shall be in effect on the first day of the second quarter immediately following the election approving the proposal. If the constitutionally required percentage of the voters voting thereon are in favor of the proposal submitted pursuant to subdivision (2) of this subsection, then the ordinance or order and any amendments thereto shall be in effect on the first day of the second quarter immediately following the election approving the proposal. If a proposal receives less than the required majority, then the governing body of the county shall have no power to impose the sales tax herein authorized unless and until the governing body of the county shall again have submitted another proposal to authorize the governing body of the county to impose the sales tax authorized by this section and such proposal is approved by the required majority of the qualified voters voting thereon. However, in no event shall a proposal pursuant to this section be submitted to the voters sooner than twelve months from the date of the last proposal pursuant to this section.

3. All revenue received by a county from the tax authorized under the provisions of this section shall be deposited in a special trust fund and shall be used solely for providing law enforcement services for such county for so long as the tax shall remain in effect. Revenue placed in the special trust fund may also be utilized for capital improvement projects for law enforcement facilities and for the payment of any interest and principal on bonds issued for said capital improvement projects.

4. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for providing law enforcement services for the county. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

5. All sales taxes collected by the director of revenue under this section on behalf of any county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "County Law Enforcement Sales Tax Trust Fund". The moneys in the county law enforcement sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust and which was collected in each county imposing a sales tax under this section, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax; such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from the county law enforcement sales tax trust fund shall be by an appropriation act to be enacted by the governing body of each such county. Expenditures may be made from the fund for any law enforcement functions authorized in the ordinance or order adopted by the governing body submitting the law enforcement tax to the voters.

6. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

7. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

(L. 1987 H.B. 210 § 3, A.L. 1991 H.B. 29 merged with S.B. 34, A.L. 1997 S.B. 89 merged with S.B. 218, A.L. 2000 S.B. 894)

(2002) Senate Bill 894 provision declared unconstitutional as a violation of the clear title requirement of Art. III, Section 23. Home Builders of Greater St. Louis v. State, 75 S.W.3d 267 (Mo.banc).



Section 67.583 County employee benefit sales tax--rate of tax--election procedure--administration of tax--refunds (St. Francois County).

County employee benefit sales tax--rate of tax--election procedure--administration of tax--refunds (St. Francois County).

67.583. 1. The governing body of any county of the second class with a population of more than forty thousand but less than sixty thousand and which contains institutions operated by the department of corrections and by the department of mental health is hereby authorized to impose, by ordinance or order, a sales tax in the amount of one-eighth of one percent on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law; provided, however, that no ordinance or order imposing a sales tax under the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the county of .............. (county's name) impose a countywide sales tax of ............... (insert amount) for the purpose of providing retirement and health care benefits for county employees and their dependents?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No". If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the sales tax herein authorized unless and until the governing body of the county shall again have submitted another proposal to authorize the governing body of the county to impose the sales tax authorized by this section and such proposal is approved by a majority of the qualified voters voting thereon. However, in no event shall a proposal pursuant to this section be submitted to the voters sooner than twelve months from the date of the last proposal pursuant to this section.

3. All revenue received by a county from the tax authorized under the provisions of this section shall be deposited in a special trust fund and shall be used solely for providing retirement and health care benefits for county employees and their dependents.

4. All sales taxes collected by the director of revenue under this section on behalf of any county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "County Employee Benefit Sales Tax Trust Fund". The moneys in the county employee benefit sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust and which was collected in each county imposing a sales tax under this section, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax. Such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from the county employee benefit sales tax trust fund shall be for the provision* of retirement benefits or health care benefits for employees of the county and their dependents and for no other purpose.

5. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

6. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

(L. 1989 H.B. 323 § 1, A.L. 1991 H.B. 29)

*Word "provisions" appears in original rolls.



Section 67.584 Sales tax authorized, Jefferson County--proceeds to be used for county prosecutor's office and law enforcement services--ballot language.

Sales tax authorized, Jefferson County--proceeds to be used for county prosecutor's office and law enforcement services--ballot language.

67.584. 1. The governing body of any county of the first classification with more than one hundred ninety-eight thousand but less than one hundred ninety-eight thousand two hundred inhabitants is hereby authorized to impose, by ordinance or order, a sales tax in the amount of up to one-half percent on all retail sales made in such county which are subject to taxation pursuant to sections 144.010 to 144.525 for the purpose of providing law enforcement services for such county. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance or order imposing a sales tax pursuant to this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary, or special election, a proposal to authorize the governing body of the county to impose a tax.

2. If the proposal submitted involves only authorization to impose the tax authorized by this section, the ballot of submission shall contain, but need not be limited to, the following language:

Shall the county of .............. (county's name) impose a countywide sales tax of ............. (insert amount) for the purpose of providing law enforcement services for the county?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal submitted pursuant to this subsection, then the ordinance or order and any amendments thereto shall be in effect on the first day of the second quarter immediately following the election approving the proposal. If a proposal receives less than the required majority, then the governing body of the county shall have no power to impose the sales tax herein authorized unless and until the governing body of the county shall again have submitted another proposal to authorize the governing body of the county to impose the sales tax authorized by this section and such proposal is approved by the required majority of the qualified voters voting thereon. However, in no event shall a proposal pursuant to this section be submitted to the voters sooner than twelve months from the date of the last proposal pursuant to this section.

3. Twenty-five percent of the revenue received by a county treasurer from the tax authorized pursuant to this section shall be deposited in a special trust fund and shall be used solely by a prosecuting attorney's office for such county for so long as the tax shall remain in effect. The remainder of revenue shall be deposited in the county law enforcement sales tax trust fund established pursuant to section 67.582 of the county levying the tax pursuant to this section. The revenue derived from the tax imposed pursuant to this section shall be used for public law enforcement services only. No revenue derived from the tax imposed pursuant to this section shall be used for any private contractor providing law enforcement services or for any private jail.

4. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the prosecuting attorney's trust fund shall be used solely by a prosecuting attorney's office for the county. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

5. All sales taxes collected by the director of revenue pursuant to this section on behalf of any county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "County Prosecuting Attorney's Office Sales Tax Trust Fund" or in the county law enforcement sales tax trust fund, pursuant to the deposit ratio in subsection 3 of this section. The moneys in the trust funds shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trusts and which was collected in each county imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust funds during the preceding month to the county which levied the tax; such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from either trust fund shall be by an appropriation act to be enacted by the governing body of each such county. Expenditures may be made from the funds for any functions authorized in the ordinance or order adopted by the governing body submitting the tax to the voters.

6. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust funds and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days before the effective date of the repeal and the director of revenue may order retention in the appropriate trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayments of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county established pursuant to this section. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

7. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

(L. 2003 H.B. 97)

Effective 7-10-03



Section 67.590 Sales tax imposition by certain second class counties--rate of tax--election procedure--revenue for construction of law enforcement facilities and communication centers--effective when--terminates when (Buchanan County).

Sales tax imposition by certain second class counties--rate of tax--election procedure--revenue for construction of law enforcement facilities and communication centers--effective when--terminates when (Buchanan County).

67.590. 1. The governing body of any second class county which has a population of at least eighty-seven thousand five hundred inhabitants but not more than one hundred thousand inhabitants is hereby authorized to impose, by ordinance or order, a three-eighths of one percent sales tax on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, provided, however, that no ordinance imposing a sales tax under the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the governing body of the county to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the county of ................... (county's name) impose a countywide sales tax of .............. (insert amount) for a period not to exceed ............... (insert number) years for the purpose of constructing facilities to be used as a sheriff's office, jail, and juvenile facility, and for the purpose of constructing a police department-fire department communications center and such other law enforcement facilities as agreed upon by the county of ............... (county's name) and the city of ................ (city's name), to be leased to such city by such county?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No". If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the sales tax herein authorized unless and until the governing body of the county shall again have submitted another proposal to authorize the governing body of the county to impose the sales tax authorized by sections 67.590 to 67.594, and such proposal is approved by a majority of the qualified voters voting thereon. However, in no event shall a proposal pursuant to sections 67.590 to 67.594 be submitted to the voters sooner than twelve months from the date of the last proposal pursuant to sections 67.590 to 67.594.

3. All revenue received by a county from the tax authorized under the provisions of sections 67.590 to 67.594 shall be deposited in a special trust fund and shall be used solely for the construction of a jail, a juvenile facility, and a sheriff's office within such county, and for the construction of a police department-fire department communications center and such other law enforcement facilities as agreed upon by the county and the city, for so long as the tax shall remain in effect. Once the tax authorized by sections 67.590 to 67.594 is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for the maintenance of the facilities and buildings constructed with revenues raised by the tax authorized by sections 67.590 to 67.594. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

4. The tax authorized by sections 67.590 to 67.594 shall terminate five years from the date on which such tax was initially imposed by the county, unless sooner abolished by the governing body of the county.

5. Except as modified in sections 67.590 to 67.594, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

(L. 1983 H.B. 852 § 1, A.L. 1991 H.B. 29)



Section 67.594 Deposit--distribution to counties, when--refunds authorized--tax abolished, effect (Buchanan County).

Deposit--distribution to counties, when--refunds authorized--tax abolished, effect (Buchanan County).

67.594. 1. All sales taxes collected by the director of revenue under sections 67.590 to 67.594 on behalf of any county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Correctional Facility Sales Tax Trust Fund". The moneys in the county correctional facility sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a sales tax under sections 67.590 to 67.594, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax; such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from the county correctional facility sales tax trust fund shall be by an appropriation act to be enacted by the governing body of each such county.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

(L. 1983 H.B. 852 § 5, A.L. 1991 H.B. 29)



Section 67.601 Regional convention and visitors commission, appointment--terms, vacancies--limitation on powers of members, when.

Regional convention and visitors commission, appointment--terms, vacancies--limitation on powers of members, when.

67.601. 1. In each constitutional charter city not within a county and each constitutional charter county adjoining such city there is hereby established a "Regional Convention and Visitors Commission", to consist of eleven members, five of whom shall be appointed by the chief executive of the city and six of whom shall be appointed by the chief executive of the county. Of the members so appointed, two members appointed by the county executive and only two members and one member appointed by the city executive and only one member shall be representatives of the hotel and motel industry, one member appointed by the city executive shall be a representative of the restaurant industry, and one member appointed by the city executive shall be a representative from a major tourist attraction. Of the members first appointed, two members and only two members appointed by the city executive and two members appointed by the county executive shall be appointed for a term of three years, two members appointed by the city executive and two members appointed by the county executive shall be appointed for a term of two years, and one member appointed by the city executive and two members appointed by the county executive shall be appointed for a term of one year. Thereafter, each member appointed shall serve a four-year term. The chief executive of the city and the chief executive of the county shall designate, in alternate years, one of the members appointed by him to be chairman. All members shall serve without compensation. Any vacancy shall be filled by the respective chief executive officer. The commission shall elect its own treasurer, secretary and such other officers as it deems necessary and expedient, and it may make such rules, regulations, and bylaws consistent with sections 67.601 to 67.626 to effectuate its purposes as it deems necessary.

2. Any provision of subsection 1 of this section to the contrary notwithstanding, the terms of all members of the regional convention and visitors commission established by subsection 1 of this section shall terminate August 28, 1991. Thereafter, such regional convention and visitors commission shall consist of eleven members, five of whom shall be appointed by the chief executive of the city with the approval of the governing body of the city, five of whom shall be appointed by the chief executive of the county, and one of whom shall be appointed by the governor from a panel of three nominees submitted jointly by the city executive and the county executive and who shall serve as chairman. Of the members so appointed not less than three members appointed by the county executive and not less than three members appointed by the city executive* shall be individuals actively engaged in the hotel and motel industry and one member appointed by the city executive shall be a representative of the restaurant industry. Of the members first appointed, two members appointed by the city executive and two members appointed by the county executive shall be appointed for a term of three years, two members appointed by the city executive and two members appointed by the county executive shall be appointed for a term of two years, and one member appointed by the city executive and one member appointed by the county executive shall be appointed for a term of one year. Thereafter, each member appointed by the city executive or the county executive shall serve a four-year term. The member appointed by the governor shall serve a two-year term. All members shall serve without compensation. Any vacancy shall be filled by the respective chief executive officer. The commission shall elect its own treasurer, secretary and such other officers as it deems necessary and expedient, and it may make such rules, regulations and bylaws consistent with sections 67.601 to 67.626 to effectuate its purposes as it deems necessary.

3. In the event the state of Missouri or the city or the county fails to make any appropriation or to pay any rents, fees or charges provided in any lease among the regional convention and sports complex authority established by section 67.650 and the state of Missouri, the city and the county, of a facility of such authority with respect to which the regional convention and visitors commission has contracted to provide operations or management services, the member of the regional convention and visitors commission appointed by the governor, if the state of Missouri has failed to make such appropriation or to pay such rents, fees or charges, and the members of such commission appointed by the chief executive of the city or county, if the city or county, as applicable, has failed to make such appropriation or to pay such rents, fees or charges, shall be disqualified from voting on any matter, action or resolution to come before such commission, and from participating in any of the business of such commission, so long as any such failure continues. If less than a majority of the members then appointed are thereby qualified to vote, the members that remain qualified to vote shall constitute a quorum and any action of the commission which is approved by a majority of such qualified members shall be binding upon the commission.

(L. 1984 S.B. 709 § 2, A.L. 1988 S.B. 424, A.L. 1991 S.B. 373)

*Word "members" appears here in original rolls.



Section 67.604 Definitions.

Definitions.

67.604. For purposes of sections 67.601 to 67.626, the following terms mean:

(1) "Business", any activity engaged in by any person, or caused to be engaged in by him, with the object of gain, benefit or advantage, either direct or indirect, and the classification of which business is of such a character as to be subject to the terms of sections 67.601 to 67.626;

(2) "City", a constitutional charter city not within a county;

(3) "Commission", the regional convention and visitors commission created in section 67.601;

(4) "County", a constitutional charter county adjoining a constitutional charter city not within a county;

(5) "District", the regional cultural and performing arts development district created in section 67.627;

(6) "Hotel and motel industry", the group of enterprises actively engaged in the business of operating lodging facilities for transient guests;

(7) "Person", any individual, firm, copartnership, joint venture, association, corporation whether municipal or private and whether organized for profit or not, estate, trust, business trust, receiver or trustee appointed by any state or federal court, syndicate, or any other group or combination acting as a unit;

(8) "Transient guest", a person who occupies a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 1984 S.B. 709 § 1, A.L. 1988 S.B. 424, A.L. 1991 S.B. 373)



Section 67.607 Powers of commission.

Powers of commission.

67.607. Each regional convention and visitors commission is empowered to:

(1) Develop and execute plans, policies, and programs exclusively to promote convention and tourist business within the area of the city and county involved;

(2) Cooperate and act jointly with other agencies, bureaus, boards, and associations to promote conventions and tourist business within the area of the city and county involved;

(3) Contract with any public or private agency, individual, partnership, association, corporation or other legal entity for the furnishing of services and supplies for promotion of convention and tourist business within the city and county involved;

(4) Lease and sublease, for a period not to exceed forty years, contract to bear* the cost of operating an existing convention center, including any adjoining southern or eastward expansion thereof, and to operate such facilities; and to provide services to visitors to the area of the city and county involved;

(5) Develop, devise, promote, fund or contribute to the support of advertising and public relations campaigns designed or intended to promote conventions and tourism in the area of the city and county involved, or parts thereof;

(6) Contract for, or exact, a charge from any person in connection with the use, enjoyment, purchase, license, or lease of any property or facility operated under lease by the commission, or any activity, exhibit, function, or personnel of the commission;

(7) Appoint a director and necessary assistants, to fix their compensation and to remove such appointees;

(8) Execute contracts and sue and be sued;

(9) Contract with the county and city, or any convention and visitors bureau thereof, involved to allow such county or city, or any convention and visitors bureau thereof, to pay over to the commission the proceeds of any convention and tourism tax or gross receipts tax on hotels and motels imposed by such county or city for the purpose of promoting conventions and tourism, or providing and maintaining facilities therefor or sales tax on the amount of sales or charges for rooms paid by transient guests of hotels and motels imposed by such county or city pursuant to section 67.657;

(10) Contract with any public or private agency, individual, partnership, association, corporation or other legal entity to provide for limitations on marketing or use or both of the facilities referred to in subdivision (4) of this section or other special purpose civic facilities for assembly, display and entertainment which are owned, leased or operated, in whole or in part, by the city or the county.

(L. 1984 S.B. 709 § 3, A.L. 1991 S.B. 373)

*Words "and bear" appear here in original rolls.



Section 67.611 Decisions by majority, exceptions.

Decisions by majority, exceptions.

67.611. All decisions of a regional convention and visitors commission shall be by majority of the commissioners except:

(1) Approval of the annual budget for such commission;

(2) Decisions on proposals for the execution of any lease;

(3) Decisions on proposals for capital expenditures by such commission; which decisions shall have the affirmative votes of at least three of the members of the commission appointed by the chief executive of the county involved, and the affirmative votes of at least three of the members of the bureau appointed by the chief executive of the city involved.

(L. 1984 S.B. 709 § 4)

Effective 5-15-84



Section 67.614 Penalties may be imposed by ordinances for injuries to commission's property.

Penalties may be imposed by ordinances for injuries to commission's property.

67.614. The legislative authority of any city or county in which property of a regional convention and visitors commission is situated shall have the power to enact ordinances imposing suitable penalties for the punishment of persons committing injury upon the properties of the commission, or the grounds thereof.

(L. 1984 S.B. 709 § 5)

Effective 5-15-84



Section 67.617 Annual report--annual audit by certified public accountant, compensation.

Annual report--annual audit by certified public accountant, compensation.

67.617. 1. Each regional convention and visitors commission shall, before the second Monday in October, make an annual report to the chief executive officers and governing bodies of the city and county, respectively, and to the general assembly stating the condition of the commission on the first day of July of that year, and the various sums of money received and distributed by it during the preceding calendar year. The fiscal year for each regional convention and visitors commission shall begin on the first day of July and end on the thirtieth day of June of the following calendar year.

2. Before the close of the first fiscal year of such commission, and at the close of every third fiscal year thereafter, the chief executives of the city and county, jointly, shall appoint one or more certified public accountants, who shall annually examine the books, accounts, and vouchers of the regional convention and visitors commission, and who shall make due report thereof to the chief executives and the board of the district. The commission shall produce and submit to the accountants for examination all books, papers, documents, vouchers, and accounts of their office belonging or pertaining to the office, and shall in every way assist the accountants in their work. In the report to be made by the accountants they may make any recommendation they deem proper as to the business methods of the officers and employees. A reasonable compensation for the services of the accountants shall be paid by the commission.

(L. 1984 S.B. 709 § 6, A.L. 1995 H.B. 414)



Section 67.619 Tax on hotels, motels, sleeping rooms--rate--submitted to voters, when--procedure--ballot form--effective when--adoption to exempt from certain other taxes.

Tax on hotels, motels, sleeping rooms--rate--submitted to voters, when--procedure--ballot form--effective when--adoption to exempt from certain other taxes.

67.619. 1. The commission, by a vote of three members appointed by the chief executive officer of the county and three members appointed by the chief executive officer of the city, may submit to the voters of such city and such county a tax not to exceed three and three-fourths percent on the amount of sales or charges for all sleeping rooms paid by the transient guests of hotels and motels situated within the city and county involved, and doing business within such city and county. Upon the written request of the regional convention and visitors commission to the respective election officials of such city and county, such election officials shall submit a proposition to the voters of such city and county at the next general or primary election for the election of state officers. Such election officials shall give legal notice as provided in chapter 115.

2. Such proposition shall be submitted to the voters in substantially the following form at such election:

Shall a sales tax of . . . . . percent on the amount of sales or charges for all rooms paid by the transient guests of hotels and motels be levied in the regional cultural and performing arts district of the city of . . . . . . and the county of . . . . . to provide funds for the promotion of regional convention and tourism and cultural and performing arts development?

â ã YES â ã NO

3. In the event that a majority of the voters voting on such proposition in such city and a separate majority of the voters voting on such proposition in such county at such election approve such proposition, then such sales tax shall be in full force and effect as of the first day of the calendar quarter following the calendar quarter in which the election was held.

4. The results of an election held under this section shall be certified by the election officials of the city and county, respectively, to the commission not more than thirty days after the day on which such election was held. The cost of such election shall be borne by the city and county, respectively, as provided by law.

5. In the event a tax is lawfully imposed by a regional convention and visitor commission under sections 67.601 to 67.626:

(1) No gross receipts tax on hotels or motels shall be levied or collected by the city involved so long as the tax imposed under sections 67.601 to 67.626 remains in effect;

(2) No convention and tourism tax, the proceeds of which are to be paid into a convention and tourism fund pursuant to section 66.390, shall be levied or collected by the county involved so long as the tax imposed under sections 67.601 to 67.626 remains in effect.

6. If a tax is imposed by a regional convention and visitor commission under sections 67.601 to 67.626, the commission shall have the authority to collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

(L. 1984 S.B. 709 § 7, A.L. 1985 S.B. 411, A.L. 1988 S.B. 424)



Section 67.621 Revenues, distribution.

Revenues, distribution.

67.621. 1. Except as otherwise provided in subsection 2 of this section, the revenues received from the tax authorized in section 67.619 shall be used in furtherance of the commission's powers set forth in section 67.607.

2. The regional convention and visitors commission shall set aside and allocate for the use of the regional cultural and performing arts development district established in section 67.627 an amount equal to, but not greater than, four-fifteenths of the total revenues received from the tax authorized in section 67.619.

(L. 1984 S.B. 709 § 8)

Effective 5-15-84



Section 67.623 Collection and administration of tax, options.

Collection and administration of tax, options.

67.623. 1. On and after the effective date of any tax authorized under the provisions of section 67.619, each regional convention and visitors commission may adopt one of the two following provisions for the collection and administration of the tax:

(1) Any regional convention and visitors commission may enter into agreements with the license collector of any constitutional charter city not within a county and the collector of revenue of each constitutional charter county adjoining such city for the purpose of collecting the tax authorized in section 67.619. The tax to be collected by the license collector and collector of revenue shall be remitted to the regional convention and visitors commission not later than thirty days following the end of any calendar quarter. In the event such agreements are entered into, the governing bodies of the city not within a county and the constitutional charter county adjoining the city shall adopt rules and regulations for the collection and administration of the tax.

(2) Any regional convention and visitors commission may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in section 67.619. In the event any regional convention and visitors commission enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in section 67.619, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of such tax, and the director of revenue shall collect the additional tax authorized under the provisions of section 67.619. The tax authorized under the provisions of section 67.619 shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection.

2. The director of revenue of the state of Missouri is hereby authorized to enter into agreements with political subdivisions to collect on behalf of such political subdivisions taxes levied by such political subdivisions.

(L. 1984 S.B. 709 § 9)

Effective 5-15-84



Section 67.624 Collection of tax, duties--unlawful advertisement--sale of business, duties--civil action allowed, when.

Collection of tax, duties--unlawful advertisement--sale of business, duties--civil action allowed, when.

67.624. 1. Every person receiving any payment or consideration upon the use of any sleeping room from the transient guest or guests of any hotel or motel, subject to the tax imposed by the provisions of sections 67.601 to 67.626, is exercising the taxable privilege of operating or managing a business subject to the provisions of sections 67.601 to 67.626 and is subject to the tax authorized by section 67.619. Such person shall be responsible not only for the collection of the amount of the tax imposed on the business to the extent possible under the rules and regulations promulgated by the commission pursuant to the provisions of sections 67.601 to 67.626, but shall, on or before the last day of the month following each calendar quarterly period of three months, make a return to the commission or its designated collector showing the gross receipts and the amount of tax levied pursuant to section 67.619 for the preceding quarter, and shall remit with such return, the tax so levied.

2. The person operating or managing the business described in subsection 1 of this section shall collect the tax from the transient guest or guests to the extent possible under the provisions of sections 67.601 to 67.626, but the inability to collect any part or all of the tax does not relieve that person of the obligation to pay to the commission the tax imposed by section 67.619.

3. It shall be unlawful for any person to advertise or hold out or state to the public or to any transient guest, directly or indirectly, that the tax or any part thereof imposed by section 67.619, and required to be collected by that person, will be absorbed by that person, or anyone on behalf of that person, or that it will not be separately stated and added to the price of the sleeping room, or if added, that it or any part thereof will be refunded.

4. Any person operating or managing a business who owes any tax, penalty or interest, or is required to file any report with the commission, shall notify the commission in writing at least ten days prior to any sale of the entire business or the entire assets or property of the business, or a major part thereof. Such notice shall include the name of the business, the name of the owner of the business, the name of the person collecting the tax at the time of the notice, the name of the purchaser, and the intended date of purchase. A purchaser of such business, assets or property who takes with notice of any delinquent tax or with notice of noncompliance with this section takes subject to any tax, penalty or interest owed by the seller.

5. The commission shall have the power to bring a civil action in any court of competent jurisdiction to enjoin the operation of the business of any person or the successor-in-interest to any person operating or managing the same business, which business gave rise to any tax, penalty or interest which is unpaid or to enjoin the operating or managing of any such business whose owners or successors-in-interest are operating or managing in violation of the provisions of sections 67.601 to 67.626. The courts shall expedite the hearing on the merits of any such action and shall not require the commission to post a bond pending such hearing.

(L. 1988 S.B. 424)



Section 67.626 Lien allowed, when, procedure--release of, when--recorder's fee, amount--violations, penalty.

Lien allowed, when, procedure--release of, when--recorder's fee, amount--violations, penalty.

67.626. 1. In any case in which any tax, interest or penalty imposed under sections 67.601 to 67.626 is not paid when due, the commission or its designated agent may file for record in the recorder's office of the city or the county where the business giving rise to the tax, interest or penalty is located, or in which the person owing the tax, interest or penalty resides, a notice of lien specifying the amount of tax, interest or penalty due and the name of the person liable for the same. From the time of filing any such notice, the amount of the tax specified in such notice shall have the force and effect of the lien of a judgment against the person named in the notice of lien and against the personal property of the business of such person for the amount specified in such notice.

2. Such lien may be released by filing for record in the office of the recorder where the lien was originally filed a release of the lien executed by a duly authorized agent of the commission upon payment of the tax, interest and penalty due, or upon receipt by the commission of security sufficient to secure payment thereof, or by final judgment holding such lien to have been erroneously imposed.

3. Each recorder shall receive a fee of three dollars for the filing of each notice of lien and a fee of one dollar and fifty cents for each release of lien filed for record. Such amounts shall be paid from funds collected by the commission. The commission is authorized to collect an additional penalty from each taxpayer equal to the cost of filing a notice of lien or release with respect to such taxpayer.

4. Any person violating any of the provisions of sections 67.601 to 67.626 shall be deemed guilty of a class D misdemeanor.

(L. 1988 S.B. 424)



Section 67.627 Regional cultural and performing arts district created--purpose. (St. Louis, city and county).

Regional cultural and performing arts district created--purpose. (St. Louis, city and county).

67.627. There is hereby created a "Regional Cultural and Performing Arts Development District" comprising any constitutional charter city not located within a county and any constitutional charter county adjoining such city. Such regional cultural and performing arts development district is created for the public purpose of promoting, encouraging, and fostering the arts and cultural institutions and activities within its boundaries, and shall be deemed to be a public corporation acting in a governmental capacity.

(L. 1984 S.B. 709 § 11)

Effective 5-15-84



Section 67.628 Definitions.

Definitions.

67.628. For purposes of sections 67.628 to 67.636, the term:

(1) "City" means a constitutional charter city not within a county;

(2) "Commission" means the regional cultural and performing arts development commission created in section 67.629;

(3) "County" means a constitutional charter county adjoining a constitutional charter city not within a county;

(4) "District" means the regional cultural and performing arts development district created in section 67.627.

(L. 1984 S.B. 709 § 10)

Effective 5-15-84



Section 67.629 Commission appointment, terms--qualifications--vacancies--officers' powers--cultural institutions defined.

Commission appointment, terms--qualifications--vacancies--officers' powers--cultural institutions defined.

67.629. 1. The affairs of the regional cultural and performing arts development district shall be managed by a commission to be known as the "Regional Cultural and Performing Arts Development Commission", which shall consist of fifteen members, seven of whom shall be appointed by the chief executive of the city, and eight of whom shall be appointed by the chief executive of the county. Of the members first appointed, two members from the city and two members from the county shall be appointed for a term of four years, two members from the city and two members from the county shall be appointed for a term of three years, two members from the city and two members from the county shall be appointed for a term of two years, one member from the city and two members from the county shall be appointed for a term of one year. Thereafter, members appointed shall serve a four-year term. The chief executive officer of the city and the chief executive of the county shall designate in alternate years one of the members appointed by him to be chairman.

2. All members of the regional cultural and performing arts development commission shall reside within the district throughout their service, and shall serve without compensation. Any vacancy shall be filled by the respective chief executive who appointed the membership vacated. The commission shall elect its own secretary and such other officers as it deems necessary and expedient, and it may make such rules, regulations, and bylaws consistent with its purpose.

3. Each regional cultural and performing arts development commission is empowered to:

(1) Develop and implement plans, policies and programs to promote, encourage and foster the arts and cultural institutions and activities within the district;

(2) Cooperate and act jointly with other agencies, bureaus, boards, association or corporation, or other legal entity to promote, encourage and foster the arts and cultural institutions and activities within the district;

(3) Contract with any public or private agency, individual, partnership, association, corporation or other legal entity for the furnishing of services and supplies to promote, encourage and foster the arts and cultural institutions and activities within the district;

(4) Accept grants and donations from public or private entities to promote, encourage and foster the arts and cultural institutions and activities within the district;

(5) Fund or make grants in aid of public or private entities for the purpose of promoting, encouraging and fostering the arts and cultural institutions and activities within the district;

(6) Appoint a director and necessary assistants, to fix their compensation and to remove such appointees;

(7) Execute contracts and sue and be sued.

4. All decisions of a regional cultural and performing arts development commission shall be by majority of the commissioners.

5. As used in this section, the term "cultural institution" shall include institutions dedicated to the preservation of historic structures.

(L. 1984 S.B. 709 § 12)

Effective 5-15-84



Section 67.631 Penalties may be imposed by ordinances for injuries--district's property.

Penalties may be imposed by ordinances for injuries--district's property.

67.631. The legislative authority of any city or county in which any property of a regional cultural and performing arts development district is situated shall have the power to enact ordinances imposing suitable penalties for the punishment of persons committing injury upon such district's property.

(L. 1984 S.B. 709 § 13)

Effective 5-15-84



Section 67.633 Staff and administration expenses, limitation--certain institutions not to receive funds.

Staff and administration expenses, limitation--certain institutions not to receive funds.

67.633. 1. No more than fifteen percent of the annual revenues of the commission shall be used for administrative or staffing expenses.

2. No funds raised through the imposition of a three and three-fourths percent room tax provided for in section 67.619 may be used to promote, fund, or contribute to the support of any institution receiving funds from taxes levied upon real and personal property under the provisions of chapter 184.

(L. 1984 S.B. 709 § 14)

Effective 5-15-84



Section 67.636 Reports by commission, when--audit by certified public accountant, when, compensation.

Reports by commission, when--audit by certified public accountant, when, compensation.

67.636. 1. Each regional cultural and performing arts development commission shall, before the second Monday in April, make an annual report to the chief executive officers and the governing bodies of the city and county, respectively, and to the general assembly stating the condition of the commission on the first day of January of that year, and the various sums of money received and distributed by it during the preceding calendar year.

2. Before the close of the first fiscal year of such commission, and at the close of every other fiscal year thereafter, the chief executives of the city and county, jointly, shall appoint one or more certified public accountants, who shall annually examine the books, accounts, and vouchers of the commission, and who shall make due report thereof to the chief executives and to the commission. The commission shall produce and submit to the accountants for examination all books, papers, documents, vouchers, and accounts of their office belonging or pertaining to the office, and shall in every way assist the accountants in their work. In the report to be made by the accountants they may make any recommendation they deem proper as to the business methods of the officers and employees. A reasonable compensation for the services of the accountants shall be paid by the commission.

(L. 1984 S.B. 709 § 15)

Effective 5-15-84



Section 67.638 Definitions.

Definitions.

67.638. As used in sections 67.638 to 67.645, the following terms mean:

(1) "City", a city with a population of three hundred fifty thousand or more inhabitants, located wholly or partially within a first class county with a charter form of government which does not adjoin a city not within a county or a charter city located in a first class county;

(2) "Convention and sports complex fund", the fund established by a county or city pursuant to the provisions of sections 67.638 to 67.645, for the purposes of developing, maintaining or operating within its jurisdiction, sports, convention, exhibition or trade facilities;

(3) "County", a first class county, other than a first class county with a charter form of government which adjoins a city not within a county;

(4) "Governing body", the county commission or other governing body charged with governing the county or the city council charged with governing the city.

(L. 1989 S.B. 295 & 312 § 1)



Section 67.639 Convention and sports complex fund, certain cities and counties may establish, purpose.

Convention and sports complex fund, certain cities and counties may establish, purpose.

67.639. Each county and each city, as defined by section 67.638, is authorized to establish, by ordinance or order of the county or city governing body, a "Convention and Sports Complex Fund", for the purposes of developing, maintaining or operating within its jurisdiction, sports, convention, exhibition or trade facilities, which fund shall be separate from the general funds of such county or city, but which shall be subject to the provisions of the charter of such county or city.

(L. 1989 S.B. 295 & 312 § 2)



Section 67.641 General assembly may make appropriations, conditions, limitations--matching funds required locally.

General assembly may make appropriations, conditions, limitations--matching funds required locally.

67.641. 1. The general assembly may annually appropriate up to three million dollars from the state general revenue fund to each convention and sports complex fund created pursuant to section 67.639, provided that for an existing sports facility located in a first class county with a charter form of government which contains part of a city having a population of three hundred fifty thousand inhabitants or more or any city with a population greater than three hundred fifty thousand, located in more than one county, such county or city has entered into a contract or lease with a professional sports team affiliated with or franchised by the National Football League, the National Basketball Association, the National Hockey League, or the American League or the National League of Major League Baseball. No moneys shall be transferred pursuant to this section to the benefit of a sports complex for a county in any year unless each professional sports team which leases playing facilities within the county continue to lease the same playing facilities which were leased on August 28, 1989. Each convention and sports complex fund shall be administered by the county or city and used to carry out the provisions of sections 67.638 to 67.645.

2. Each city or county which has a convention and sports complex fund established pursuant to the laws of this state which administers a convention and sports complex fund, prior to receipt of any appropriations pursuant to this section shall enact or promulgate ordinances, or rules and regulations which provide, pursuant to the terms and provisions of section 70.859, for the purchase of goods and services and for construction of capital improvements for the sports complex. In no event shall more than three million dollars be transferred from the state to any one such convention and sports complex fund in any fiscal year pursuant to this section, and in no event shall any moneys be transferred from the state to any convention and sports complex fund for the planning, development, construction, maintenance or operation of any facility after June 30, 1999. Only one such transfer of state funds shall be made to any convention and sports complex fund after June 30, 1997, provided that any convention and sports complex fund which was appropriated state moneys prior to July 1, 1997, for the construction, maintenance or operation of a facility shall continue to receive state moneys, subject to appropriation.

3. This section shall not become effective unless and until the applicable county or the applicable city which has created a convention and sports complex fund has commenced paying into the convention and sports complex fund amounts at a rate sufficient for the county or city to contribute the sum of three million dollars per calendar year, except that this section shall become effective with respect to any first class county not having a charter form of government on August 28, 1989, and with respect to any charter city located in a first class county not having a charter form of government at the time at which such county or city has commenced paying any moneys into its convention and sports complex fund. The appropriations made pursuant to subsection 1 of this section to any convention and sports complex fund shall not exceed the amounts contributed by the county or city to the fund. The county or city's proportional amount specified in this section may come from any source. Once the county or city has commenced paying such appropriate proportional amounts into its convention and sports complex fund, the county or city shall so notify the state treasurer and the director of revenue and, thereafter, subject to annual appropriation, transfers shall commence and continue each month pursuant to this section until such monthly transfers are made for thirty years. Moneys appropriated from general revenue shall not be expended until such first class charter county or a city located in such first class charter county has paid three million dollars into its fund, or until such first class county not having a charter form of government or until such charter city within a first class county not having a charter form of government has commenced payment of moneys into its fund.

(L. 1989 S.B. 295 & 312 § 3, A.L. 1996 H.B. 1237)



Section 67.643 Law not to impair existing rights of political subdivisions.

Law not to impair existing rights of political subdivisions.

67.643. Nothing contained in sections 67.638 to 67.645 shall impair the powers of any county, municipality or other political subdivision to acquire, own, operate, develop or improve any facility of the type which it may be otherwise empowered to acquire, own, operate, develop or improve.

(L. 1989 S.B. 295 & 312 § 4)



Section 67.645 Report to general assembly, when--biennial audit, required.

Report to general assembly, when--biennial audit, required.

67.645. The county or city shall, before the second Monday in April, make an annual report to the general assembly stating the condition of its convention and sports complex fund on the first day of January of that year, and the various sums of money received by the county or city into that fund and distributed by the county or city from that fund during the preceding calendar year, except that after the second year of operation and each year thereafter such report to the general assembly shall be made in January. The county or city shall employ a certified public accountant to conduct a biennial audit of all accounts and transactions of the convention and sports complex fund and may compensate such accountants out of the funds.

(L. 1989 S.B. 295 & 312 § 5)



Section 67.650 Regional convention and sports complex authority established.

Regional convention and sports complex authority established.

67.650. In each city not within a county and in each first class county with a charter form of government which adjoins such city not within a county there is hereby established a joint "Regional Convention and Sports Complex Authority".

(L. 1988 H.B. 1144)

CROSS REFERENCE:

Sports complex authority, Jackson County, 64.920



Section 67.651 Definitions.

Definitions.

67.651. As used in sections 67.650 to 67.658, the following terms mean:

(1) "Authority", the regional convention and sports complex authority created in section 67.650;

(2) "Bond", any bond, including refunding bonds, notes, interim certificates, debentures, or other obligations issued by an authority pursuant to section 67.653;

(3) "Chief executive", the mayor of the city and the county executive of the county;

(4) "City", a constitutional charter city not within a county;

(5) "County", a constitutional charter county adjoining a constitutional charter city not within a county;

(6) "Governing body", the board of aldermen charged with governing the city and the county council charged with governing the county;

(7) "Multiple purposes", all purposes for which a building operated by the authority can legally be used, including multiple sports;

(8) "Transient guest", a person who occupies a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 1988 H.B. 1144, A.L. 1991 S.B. 373)



Section 67.652 Commissioners to be appointed--qualifications--terms--vacancies--officer's and employee's compensation--expenses--disqualified from voting on issue, when.

Commissioners to be appointed--qualifications--terms--vacancies--officer's and employee's compensation--expenses--disqualified from voting on issue, when.

67.652. 1. The authority shall consist of up to eleven commissioners who shall be qualified voters of the state of Missouri and residents of either the city or the county. The commissioners first appointed shall be appointed as follows:

(1) Up to three commissioners who shall be residents of the city may be appointed by the chief executive of the city with the advice and consent of the board of aldermen;

(2) Up to three commissioners who shall be residents of the county may be appointed by the chief executive of the county with the advice and consent of the county council; and

(3) Up to five commissioners one of whom shall be the chairman, two of whom shall be a resident of the city, two of whom shall be a resident of the county and one of whom shall be a resident of the city, the county or a county contiguous to the county, may be appointed by the governor with the advice and consent of the senate. The governor shall appoint one of the commissioners to be the chairman of the authority. Of the commissioners appointed by the chief executive of the city, no more than two shall be of the same political party, of the commissioners appointed by the chief executive of the county, no more than two shall be of the same political party and of the commissioners appointed by the governor, no more than three shall be of the same political party. In addition, no elective or appointed official of the state of Missouri or of any political subdivision thereof shall be a commissioner of the authority. Upon the appointment of eight commissioners as above provided, the authority shall be deemed to be duly constituted and shall be authorized to commence operations as provided in sections 67.650 to 67.658; but, after the authority is duly constituted nothing herein shall prohibit the appointment of additional commissioners up to the limits and in the manner provided in this section.

2. The commissioners shall serve for terms of six years, except that of the first such commissioners appointed, the first person, if any, appointed by the governor, the chief executive of the city and the chief executive of the county, respectively, shall serve for terms of two years, the next two persons, if any, appointed by the governor, and the next person, if any, appointed by the chief executive of the city and the chief executive of the county, respectively, shall serve for terms of four years, and the final persons, if any, appointed by the governor, the chief executive of the city and the chief executive of the county, respectively, shall serve for terms of six years. Each commissioner shall hold office until his successor has been appointed and qualified. No more than six commissioners of the authority shall be of the same political party.

3. In the event a vacancy exists or in the event a commissioner's term expires, a successor commissioner shall be appointed by whomever appointed the commissioner who initially held the vacant position and if no person is so selected within sixty days of the creation of the vacancy, the unexpired term of such commissioner may be filled by a majority vote of the remainder of the commissioners, provided that such successor commissioner shall meet the requirements set forth in subdivision (3) of subsection 1 above. Commissioners appointed to fill unexpired terms shall only serve until such unexpired term expires. Pending any such appointment to fill any vacancy, the remaining commissioners may conduct authority business.

4. The authority shall elect from its number a chairman and may appoint such officers and employ such employees as it may require for the performance of its duties, and may fix and determine their qualifications, duties and compensation. No action of the authority shall be binding unless taken at a meeting at which at least a majority of the commissioners then appointed vote in favor of such action. The commissioners shall be reimbursed by the authority for the actual and necessary expenses incurred in the performance of their duties.

5. In the event any of the state of Missouri, the city or the county fails to make any appropriation or to pay any rents, fees or charges provided in any contract, agreement lease or sublease between the authority and one or more of the state of Missouri, the city and the county, the commissioners, if any, appointed by the governor, if the state of Missouri has failed to make such appropriation or to pay such rents, fees or charges, and the commissioners, if any, appointed by the chief executive of the city or county, if the city or county, as applicable, has failed to make such appropriation or to pay such rents, fees or charges, shall be disqualified from voting on any matter, action or resolution to come before the authority, and from participating in any of the business of the authority, so long as any such failure continues. If less than a majority of the commissioners then appointed are thereby qualified to vote, the commissioners that remain qualified to vote shall constitute a quorum and any action of the authority which is approved by a majority of such qualified commissioners, shall be binding upon the authority.

(L. 1988 H.B. 1144, A.L. 1989 S.B. 295 & 312)



Section 67.653 Commission's powers and duties--bond issues authorized--rate--sales--refunding--exemption from income tax.

Commission's powers and duties--bond issues authorized--rate--sales--refunding--exemption from income tax.

67.653. 1. The authority shall have the following powers:

(1) To acquire by gift, bequest, purchase, lease or sublease from public or private sources and to plan, construct, operate and maintain, or to lease or sublease to or from others for construction, operation and maintenance, convention centers, sports stadiums, field houses, indoor and outdoor convention, recreational, and entertainment facilities and centers, playing fields, parking facilities and other suitable concessions, and all things incidental or necessary to a complex suitable for all types of convention, entertainment and meeting activities and for all types of sports and recreation, either professional or amateur, commercial or private, either upon, above or below the ground, except that no such stadium, complex or facility shall be used, in any fashion, for the purpose of horse racing or dog racing, and any stadium, complex or facility newly constructed by the authority shall be suitable for multiple purposes and designed and constructed to meet National Football League franchise standards and shall be located adjacent to an existing convention facility;

(2) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(3) To maintain an office, and to conduct its meetings at such place or places in the city or in the county as it may designate;

(4) To charge and collect fees and rents for use of the facilities owned or operated by it or leased or subleased from or to others and to deposit any funds received under the provisions of sections 67.650 to 67.658 in a savings or checking account in a bank, credit union, or savings and loan association in this state;

(5) To adopt a common seal;

(6) To contract and to be contracted with, including, but without limitation, the authority to enter into contracts with cities, counties and other political subdivisions and public agencies under sections 70.210 to 70.325, and otherwise, and to enter into contracts with other entities, in connection with the acquisition by gift, bequest, purchase, lease or sublease and in connection with the planning, construction, financing, leasing, subleasing, operation and maintenance of any convention or sports facility and for any other lawful purpose, and to sue and to be sued;

(7) To receive for its lawful activities any rentals, contributions or moneys appropriated or otherwise designated for payment to the authority by municipalities, counties, state or other political subdivisions or public agencies or by the federal government or any agency or officer thereof or from any other source;

(8) To disburse funds for its lawful activities and fix salaries and wages of its officers and employees;

(9) To invest any of the authority's funds in such types of investments as shall be determined by a resolution adopted by the commissioners of the authority;

(10) To borrow money for the acquisition, planning, construction, equipping, operation, maintenance, repair, extension and improvement of any facility, or any part or parts thereof, which it has the power to own, lease or operate, and for any other proper corporate purpose, and to issue negotiable notes, bonds, or other instruments in writing as evidence of sums borrowed, as hereinafter provided in this section:

(a) Bonds issued hereunder shall be issued pursuant to a resolution adopted by the commissioners of the authority which shall set out the estimated cost to the authority of the proposed facility or facilities, and shall further set out the amount of bonds to be issued, their purpose or purposes, their date or dates, denomination or denominations, rate or rates of interest, time or times of payment, both of principal and of interest, place or places of payment and all other details in connection therewith. Any such bonds may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the resolution;

(b) Notwithstanding the provisions of section 108.170, such bonds shall bear interest at such rate or rates determined by the authority and shall mature within a period not exceeding fifty years and may be sold at public or private sale for not less than ninety-five percent of the principal amount thereof. Bonds issued by the authority shall possess all of the qualities of negotiable instruments under the laws of this state;

(c) Such bonds may be payable to bearer, may be registered or coupon bonds and if payable to bearer, may contain such registration provisions as to either principal and interest, or principal only, as may be provided in the resolution authorizing the same, which resolution may also provide for the exchange of registered and coupon bonds. Such bonds and any coupons attached thereto shall be signed in such manner and by such officers of the authority as may be provided for by the resolution authorizing the same. The authority may provide for the replacement of any bond which shall become mutilated, destroyed or lost;

(d) Bonds issued by the authority shall be payable as to principal, interest and redemption premium, if any, out of all or any part of the general funds of the authority, including rents, revenues, receipts and income derived and to be derived for the use of any facility or combination of facilities, or any part or parts thereof, acquired, constructed, improved or extended in whole or in part from the proceeds of such bonds, including but not limited to convention center and stadium rentals, concessions, parking facilities and from funds derived from any other facilities or part or parts thereof, owned or operated by the authority, all or any part of which rents, revenues, receipts and income the authority is authorized to pledge for the payment of said principal, interest, and redemption premium, if any, except that direct appropriations of tax revenues received by the authority pursuant to sections 67.656 and 67.657 or otherwise, other than appropriations for the payment of rent, shall not be pledged for the payment of such bonds. Neither the commissioners of the authority nor any person executing its bonds shall be personally liable on such bonds by reason of the issuance thereof. Bonds issued under the provisions of sections 67.653 to 67.655 shall not constitute a debt, liability, or obligation of this state, or any political subdivision of this state, nor shall any such obligations be a pledge of the faith and credit of this state, but shall be payable solely from the revenues and assets held by the authority. The issuance of bonds under sections 67.653 to 67.655 shall not, directly, indirectly, or contingently, obligate the state of Missouri or any political subdivision thereof, or the authority, to levy any form of taxation therefor or to make any appropriation for their payment. Each obligation or bond issued under sections 67.653 to 67.655 shall contain on the face thereof a statement to the effect that the authority shall not be obligated to pay the same nor the interest on such bond, except from the revenues received by the authority or assets of the authority lawfully pledged therefor, and that neither the faith and credit nor the taxing power of this state or of any political subdivision of this state is pledged to the payment of the principal of or the interest on such obligation or bond. Bonds issued pursuant to this section may be further secured by a mortgage, deed of trust, trust agreement, pledge agreement, assignment or security agreement upon the rents, revenues, receipts and income herein referred to or any part thereof, or upon any leasehold interest or other property owned by the authority, or any part thereof, whether then owned or thereafter acquired, except that direct appropriations of tax revenues received by the authority pursuant to sections 67.656 and 67.657 or otherwise, other than appropriations for the payment of rent, shall not secure such bonds. The proceeds of such bonds shall be disbursed in such manner and under such restrictions as the authority may provide in the resolution authorizing the issuance of such bonds or in any such mortgage, deed of trust, trust agreement, pledge agreement or security agreement;

(e) The authority shall fix and maintain rates and rentals and make and collect charges for the use and services of its interest in the facility or facilities or any part thereof owned or operated by the authority which shall be sufficient to pay the cost of operation and maintenance thereof, to pay the principal of and interest on any such bonds payable from such rates, rentals and charges and to provide funds sufficient to meet all requirements of the resolution by which such bonds have been issued;

(f) The resolution authorizing the issuance of any such bonds may provide for the allocation of rents, revenues, receipts and income derived and to be derived by the authority from the use of any facility or part thereof, and of the proceeds received pursuant to sections 67.656 and 67.657, into such separate accounts as shall be deemed to be advisable to assure the proper operation and maintenance of any facility or part thereof and the prompt payment of any bonds issued to finance all or any part of the costs thereof. Such accounts may include reserve accounts necessary for the proper operation and maintenance of any such facility or any part thereof, and for the payment of any such bonds. Such resolution may include such other covenants and agreements by the authority as in its judgment are advisable or necessary properly to secure the payment of such bonds;

(g) The authority may issue negotiable refunding bonds for the purpose of refunding, extending or unifying the whole or any part of such bonds then outstanding, or any bonds, notes or other obligations issued by any other public agency, public body or political subdivision in connection with any facilities to be acquired, leased or subleased by the authority, which refunding bonds shall not exceed the amount necessary to refund the principal of the outstanding bonds to be refunded and the accrued interest thereon to the date of such refunding, together with any redemption premium, amounts necessary to establish reserve and escrow funds and all costs and expenses incurred in connection with the refunding. The authority may provide for the payment of interest on such refunding bonds at a rate in excess of the bonds to be refunded;

(h) In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery;

(i) The authority is hereby declared to be performing a public function and bonds of the authority are declared to be issued for an essential public and governmental purpose and, accordingly, interest thereon and income therefrom shall be exempt from income taxation by the state of Missouri;

(11) To condemn any and all rights or property of any kind or character, necessary for the purposes of the authority, in the manner provided in chapter 523, except that no property now or hereafter vested in or held by the state, the county or the city shall be taken by the authority without the authorization or consent of such party; provided however, that the authority shall provide relocation benefits to all individuals and businesses, occupying said property, in the same manner as such relocation benefits are provided pursuant to the federal Relocation Assistance Act;

(12) To perform all other necessary and incidental functions, and to exercise such additional powers as shall be conferred by the general assembly or by act of Congress.

2. The authority shall proceed to carry out its duties, functions and powers in accordance with sections 67.650 to 67.658, and the authority is vested with all necessary and appropriate powers not inconsistent with the constitution or the laws of the United States to effectuate the same, except the power to levy taxes or assessments. In no event shall the state be liable for any deficiency or indebtedness incurred by the authority.

3. The authority shall grant or award at least fifteen percent of all contracts, employment opportunities, professional services and all other special contracts to persons who are members of a racial minority group, as defined in section 33.750.

4. The authority and any city, county, other political subdivision or public agency obtaining funds pursuant to the provisions of this chapter shall be subject to the provisions of sections 34.073 and 34.076.

(L. 1988 H.B. 1144, A.L. 1989 S.B. 295 & 312)



Section 67.654 Investment in bond issues, by whom, authority.

Investment in bond issues, by whom, authority.

67.654. The bonds of the authority are securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, trust companies, savings associations, savings and loan associations, investment companies, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them.

(L. 1988 H.B. 1144)



Section 67.655 Tax exemption for property and income of authority.

Tax exemption for property and income of authority.

67.655. The income of the authority and all properties at any time owned by the authority shall be exempt from all taxation in the state of Missouri. For the purposes of section 409.402, all bonds issued by the authority shall be deemed to be securities issued by a public instrumentality of the state of Missouri.

(L. 1988 H.B. 1144)



Section 67.656 Regional convention and sports complex fund established--lapse to general revenue prohibited--funding, where.

Regional convention and sports complex fund established--lapse to general revenue prohibited--funding, where.

67.656. 1. A "Regional Convention and Sports Complex Fund", is hereby created. The regional convention and sports complex fund shall be administered by the authority and used to carry out the provisions of sections 67.650 to 67.658. The provisions of section 33.080 to the contrary notwithstanding, all moneys in the fund created by this section shall not be transferred and placed to the credit of the general revenue fund at the end of each biennium.

2. The regional convention and sports complex fund shall be funded with any rents, fees or charges received by the authority pursuant to any contract, agreement, lease or sublease provided for in subsection 3 of section 67.657. If the amounts received by the authority and deposited in the regional convention and sports complex fund are insufficient to discharge the obligations incurred in connection with the financing of any facility, the user, tenant or lessee that secured a letter of credit, policy of insurance or guaranty securing payment of any bonds or other indebtedness issued by the authority to fund the construction of such facility, shall deposit such shortfall in the regional convention and sports complex fund at such time or times as are necessary to discharge the authority's obligations.

(L. 1988 H.B. 1144, A.L. 1989 S.B. 295 & 312)



Section 67.657 Powers of authority, city or county--tax on sales or charges for hotels, voter approval, rate--ballot form--collection of tax--uses of revenue, excess revenue--alternative tax in lieu of license fee, ballot form, collection of tax--uses of revenue.

Powers of authority, city or county--tax on sales or charges for hotels, voter approval, rate--ballot form--collection of tax--uses of revenue, excess revenue--alternative tax in lieu of license fee, ballot form, collection of tax--uses of revenue.

67.657. 1. Nothing contained in sections 67.650 to 67.658 shall impair the powers of any county, municipality or other political subdivision to acquire, own, operate, develop or improve any facility of the type the authority is given the right and power to own, operate, develop or improve.

2. Any county, municipality or other political subdivision or public agency is authorized to make gifts, donations, grants and contributions of money or real or personal property to the authority, whether such money or property is derived from tax revenues or from any other source.

3. The state of Missouri or any agency, department or instrumentality thereof and the county, the city, or any political subdivision, public agency or public body, or any combination thereof pursuant to sections 70.210 to 70.325, or otherwise, are authorized to enter into contracts, agreements, leases and subleases with each other, the authority and others to acquire, sell, convey, lease, sublease, own, operate, finance, develop or improve, or any combination thereof, any facility of the type the authority is given the right to construct, own, operate, develop or improve, including without limitation to agree to pay rents or other fees or charges, subject to annual appropriations, and to mortgage, pledge, assign, convey, or grant security in any interest which any such entity may have in such facility.

4. In addition to any other tax imposed by law, and notwithstanding the provisions of subdivision (2) of subsection 5 of section 67.619, to the contrary, the governing body of the county may submit to the voters of the county a tax not to exceed three and one-half percent on the amount of sales or charges for all sleeping rooms paid by the transient guests of hotels and motels situated within the county involved, and doing business within such county for the purpose of funding a regional convention and sports complex authority and for other recreational and entertainment purposes. If the governing body so orders, the election officials of the county shall submit a proposition to the voters of such county at the next statewide or countywide election or at a special election called for that purpose, such special election to be held at the expense of the regional convention and sports complex authority. Such proposition shall be submitted to the voters in substantially the following form at such election:

Shall a sales tax of ............ percent on the amount of sales or charges for all rooms paid by the transient guests of hotels and motels be levied in the county of .......... to provide certain funds for the regional convention and sports complex authority and for general revenue purposes?

â ã YES â ã NO In the event that a majority of the voters voting on such proposition in such county at such election approve such proposition, then such sales tax shall be in full force and effect as of the first day of the calendar quarter following the calendar quarter in which the election was held.

5. On and after the effective day of any tax authorized under the provisions of subsection 4 of this section, the governing body of the county may adopt one of the two following provisions for the collection and administration of the tax:

(1) The collector of revenue in such county may collect the tax pursuant to rules and regulations promulgated by the governing body of the county. The tax to be collected by the collector of revenue, less an amount not less than one percent and not more than three percent which may be retained for costs of collection, shall be remitted to the county and deposited in a special trust fund to be known as the "County Convention and Recreation Trust Fund" not later than thirty days following the end of each month;

(2) The governing body of the county may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in subsection 4 of this section. In the event the governing body enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in subsection 4 of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of such tax, and the director of revenue shall collect such additional tax. The tax shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection and shall transfer all other moneys collected for such tax to the county for deposit in the county convention and recreation trust fund.

6. All funds deposited in the county convention and recreation trust fund shall, subject to annual appropriation, be disbursed by the county only for deposit in the regional convention and sports complex fund to pay the county's share of any rent, fees or charges payable pursuant to any contract, agreement, lease or sublease provided for in subsection 3 of this section; provided that in the event the county chooses to participate in a qualifying project and enters into any such contract, agreement, lease or sublease, then any funds in excess of its obligations hereunder which are deposited in the county convention and recreation trust fund in any year pursuant to subsection 4 of this section may be appropriated and disbursed by the county for general revenue purposes.

7. Notwithstanding any provision of subsection 6 of this section to the contrary, funds deposited in the county convention and recreation trust fund pursuant to subsection 5 of this section in excess of amounts payable as the county's share of any rent, fees or charges payable pursuant to any contract, agreement, lease or sublease provided for in subsection 3 of this section, including reasonable reserves for future payments of such amounts, shall not be appropriated or paid except for funding of the regional convention and sports complex authority or for regional convention and tourism purposes to the regional convention and visitors commission established by section 67.601 if it is providing management and operations services for a facility of the regional convention and sports complex authority of which the state of Missouri, the city, and St. Louis County are lessees pursuant to a contract, agreement or sublease with such lessees.

8. In addition to any other tax imposed by law, and notwithstanding the provisions of subdivision (1) of subsection 5 of section 67.619 to the contrary, the governing body of the city may repeal a present two-dollar license fee per occupied room levied in such city on hotels and motels and submit to the voters of the city a tax not to exceed three and one-half percent on the amount of sales or charges for all sleeping rooms paid by the transient guests of hotels and motels situated within the city involved, and doing business within such city for the purposes of funding debt service, lease payments or other expenses of an existing convention center, including any southern expansion thereof, of such city, a regional convention and sports complex authority or a regional convention and visitors commission or any combination thereof as herein provided. If the governing body so orders, the election officials of the city shall submit a proposition to the voters of such city at the next statewide or citywide election or at a special election called for that purpose, such special election to be held at the expense of the city. Such proposition shall be submitted to the voters in substantially the following form at such election:

Shall the present two-dollar license fee per occupied room levied in the city of .................. on hotels and motels be repealed and a sales tax of .......... percent on the amount of sales or charges for all rooms paid by the transient guests of hotels and motels be levied in the city of ................ to provide funds for convention, tourism and sports facilities purposes and agencies?

â ã YES â ã NO In the event that a majority of the voters voting on such proposition in such city at such election approve such proposition, then such two-dollar license fee per occupied room shall be repealed and such sales tax shall be in full force and effect as of the first day of the calendar quarter following the calendar quarter in which the election was held.

9. On and after the effective date of any tax authorized under the provisions of subsection 8 of this section, the governing body of the city may adopt one of the two following provisions for the collection and administration of the tax:

(1) The collector of revenue in such city may collect the tax pursuant to rules and regulations promulgated by the governing body of the city. The tax to be collected by the collector of revenue, less an amount not less than one percent and not more than three percent which may be retained for costs of collection, shall be remitted to the city and deposited in a special trust fund to be known as the "City Convention and Sports Facility Trust Fund" not later than thirty days following the end of each month;

(2) The governing body of the city may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in subsection 8 of this section. In the event the governing body enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in subsection 8 of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect such additional tax. The tax shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection and shall transfer all other moneys collected for such tax to the city for deposit in the convention and sports facility trust fund.

10. All funds deposited in the city convention and sports facility trust fund shall, subject to annual appropriation, be disbursed by the city only for first, debt service, lease payments or other expenses related to an existing convention center, including any southern expansion thereof, of such city, second, to pay the city's share of any rent, fees or charges payable pursuant to any lease provided for in subsection 3 of this section and third, the remainder, if any, annually to the regional convention and visitors commission established by section 67.601 if it is providing management and operations services for a facility of the regional convention and sports complex authority of which the state of Missouri, the city, and St. Louis County are lessees pursuant to a contract, agreement or sublease with such lessees.

(L. 1988 H.B. 1144, A.L. 1989 S.B. 295 & 312, A.L. 1991 S.B. 373)



Section 67.658 Report by authority, contents, when--audit of accounts by independent accountants, when.

Report by authority, contents, when--audit of accounts by independent accountants, when.

67.658. 1. The authority shall, before the second Monday in April, make an annual report to the chief executives and governing bodies of the city and county, respectively, and to the general assembly stating the condition of the authority on the first day of January of that year, and the various sums of money received and distributed by it during the preceding calendar year, except that after the second year of operation and each year thereafter, such report to the general assembly shall be made in January. The authority shall employ an independent firm of accountants to conduct a biennial audit of all accounts and transactions of the authority.

2. In the nominating and appointment process of sections 67.650 to 67.658, those persons nominating and appointing as well as those confirming appointments shall be bound by the spirit of subsection 2 of section 213.020.

(L. 1988 H.B. 1144)



Section 67.660 Greater St. Louis sports authority created--commissioners' qualifications--chairman, how appointed--actions binding when--terms--vacancies.

Greater St. Louis sports authority created--commissioners' qualifications--chairman, how appointed--actions binding when--terms--vacancies.

67.660. 1. There is hereby created an authority to be known as the "Greater St. Louis Sports Authority", which shall consist of eight commissioners who shall be qualified voters of the state of Missouri, one of whom shall be the director of the department of economic development or his or her designee. The mayor of any city not within a county shall submit a panel of five names of residents of that city to the governor, who shall then select two names from such panel. The county executive of any county of the first classification with a population of nine hundred thousand or more shall submit a panel of five names of residents of that county to the governor, who shall then select two names from such panel. The county executive of any county of the first classification with a population of at least two hundred ten thousand but not more than three hundred thousand, the presiding commissioner of any county of the first classification with a population of at least eighty thousand but not more than eighty-three thousand, and the presiding commissioner of any county of the first classification with a population of at least one hundred seventy thousand but not more than two hundred thousand shall each submit a list of two names of residents from his or her county to the governor, who shall then select one name each from those counties. Of the persons selected by the governor, no more than four shall be from any one political party. The director of the department of economic development or his or her designee and the persons named by the governor shall constitute the commissioners of the authority. Other than the director of the department of economic development or his or her designee, no elective or appointed official of the state of Missouri or any political subdivision shall be a commissioner of the authority. Panel submissions shall be made as soon as practicable after December 23, 1997. The governor shall select the commissioners of the authority within thirty days after all panel submissions have been made.

2. The governor shall select from the eight commissioners of the authority a chairperson. No action shall be binding unless taken at a meeting at which at least five commissioners are present and unless a majority of the commissioners of the authority shall vote in favor thereof.

3. Except for the director of the department of economic development or his or her designee, the commissioners shall hold office for terms of five years, or for the unexpired terms of their predecessors. Each commissioner shall hold office until his or her successor has been appointed and qualified.

4. In the event a vacancy exists, the governor shall appoint a replacement from the same area as specified in subsection 1 of this section in which the commissioner who created the vacancy resided. All vacancies shall be filled within thirty days from the date thereof.

5. No compensation shall be payable to the commissioners by the authority.

(L. 1997 2d Ex. Sess. S.B. 1 § 5)

Effective 12-23-97



Section 67.661 Authorities' duties--annual report due when--no public revenue authorized.

Authorities' duties--annual report due when--no public revenue authorized.

67.661. 1. The duties of the authority created in section 67.660 shall include, but are not limited to, the study and review of all current major sports leagues, clubs or franchises operating in any city not within a county and the analysis of possibilities for future growth and expansion of existing and new major sports leagues, clubs or franchises in that city and surrounding areas. Unless and until otherwise provided, the authority shall make an annual report, due by December first of every year, to the governor, the president pro tem of the senate, the speaker of the house of representatives and the director of the department of economic development, setting forth in detail the authority's findings and recommendations.

2. No use of public revenue is authorized by sections 67.660 to 67.661.

(L. 1997 2d Ex. Sess. S.B. 1 §§ 6, 7)

Effective 12-23-97



Section 67.662 Limitations on applicability

Limitations on applicability

67.662. Notwithstanding any other provisions of law to the contrary, any tax imposed or collected by any municipality, any county, or any local taxing entity on or related to any transient accommodations, whether imposed as a hotel tax, occupancy tax, or otherwise, shall apply solely to amounts actually received by the operator of a hotel, motel, tavern, inn, tourist cabin, tourist camp, or other place in which rooms are furnished to the public. Under no circumstances shall a travel agent or intermediary be deemed an operator of a hotel, motel, tavern, inn, tourist cabin, tourist camp, or other place in which rooms are furnished to the public unless such travel agent or intermediary actually operates such a facility. This section shall not apply if the purchaser of such rooms is an entity which is exempt from payment of such tax. This section is intended to clarify that taxes imposed as a hotel tax, occupancy tax, or otherwise shall apply solely to amounts received by operators, as enacted in the statutes authorizing such taxes.

(L. 2010 H.B. 1442 § 1)



Section 67.663 Tourism taxes, collection, distribution and administration.

Tourism taxes, collection, distribution and administration.

67.663. All local sales taxes or gross receipts taxes adopted for the purpose, in whole or in part, for providing revenues for the promotion of tourism, other than those collected by the department of revenue pursuant to other provisions of law, shall be collected, administered and distributed pursuant to procedures provided for or authorized by the applicable statutory or charter authorization for such tax and any other applicable provisions of law. If any tax, interest or penalty is due under any such statutory or charter authorization to which this section applies, the political subdivision, in addition to remedies provided under any other applicable provisions of law or charter provision, may make an assessment of the amount due; the remedies and collection procedures provided with respect to the collection of sales taxes under sections 144.380, 144.390, 144.400, 144.410, 144.425 and 144.427 may be used by the political subdivision and officials authorized to collect such taxes, interest and penalties and such political subdivision, officials and counsel representing them are authorized to proceed in the same manner in which the director of revenue and the attorney general are authorized to act under said sections with respect to sales taxes; and an assessment by a political subdivision pursuant to the authority granted in this section shall have the same effect and be considered as a final assessment under the aforementioned sections.

(L. 1997 2d Ex. Sess. H.B. 3 § 1)

Effective 9-15-97



Section 67.664 Limitations on imposition of tourism taxes.

Limitations on imposition of tourism taxes.

67.664. If a county, municipality or other political subdivision imposes a local sales tax or a local gross receipts tax for the purpose of promoting tourism under any other statutory or charter authorization, such county, municipality or other political subdivision shall not impose any tax authorized pursuant to the provisions of section 67.1000, 67.1150, 67.1170, 67.1177, 67.1360, 67.1362 or 67.1364, or section 94.870. No city or county which is within an area within which a tax is imposed pursuant to section 67.601 to 67.626, shall itself impose any tax which is authorized under any of the provisions of sections 67.1000, 67.1150, 67.1170, 67.1177, 67.1360, 67.1362 or 67.1364.

(L. 1997 2d Ex. Sess. H.B. 3 § 2)

Effective 9-15-97



Section 67.665 Tourism tax may be levied by certain lakefront counties, rate--tourism fund created--use of revenues--tourism committee, appointment, terms, duties--transient guest defined--refunds and penalties.

Tourism tax may be levied by certain lakefront counties, rate--tourism fund created--use of revenues--tourism committee, appointment, terms, duties--transient guest defined--refunds and penalties.

67.665. 1. The county commission of any county bordering on a lake having at least one hundred and ten miles of shoreline may levy a tax not to exceed three percent on the amount of sales, rents or charges for all sleeping rooms paid by the transient guests of hotels, motels, condominiums and space rented campgrounds and houseboats situated within such county. The tax shall be known as a "tourism tax" and shall be deposited by the county treasurer in a separate fund to be known as the "Tourism Fund". The county commission shall appropriate from the tourism fund.

2. The person, firm or corporation, subject to any tax imposed pursuant to sections 67.665 and 67.667 shall collect the tax from the transient guests, and each such transient guest shall pay the amount of the tax due to the person, firm or corporation required to collect the tax.

3. The tax imposed pursuant to the provisions of sections 67.665 and 67.667 shall be in addition to any and all other taxes and licenses.

4. The revenues received from any tax imposed under the provisions of sections 67.665 and 67.667 shall be used exclusively for the general area advertising and promotion of tourism business for the region from which it is collected but shall not be spent for specific areas within the county or counties comprising such region.

5. The governing body of a county levying a tax under the provisions of sections 67.665 and 67.667 shall appoint a tourism committee comprised of five persons, a majority of whom are engaged in the hotel or motel business in the county. Of the members first appointed, two shall serve for a term of three years, two shall serve for a term of two years, and one shall serve for a term of one year. Their successors shall serve for a term of three years, and may serve for more than one term. The members shall serve without compensation.

6. The tourism committee of any county shall allocate funds concerning programs and expenditures to promote conventions and tourism in the county, and may contract with any public or private agency, individual, partnership, association, or corporation for the furnishing of services and supplies for such activities. As used in this section, "transient guests" means a person or persons who, for a charge, occupy a room or rooms in a hotel, motel, condominium, houseboats or space at campgrounds for thirty-one days or less during any calendar quarter. The county commission shall permit the person required to remit the tax to deduct and retain an amount equal to two percent of the taxes collected. All refunds and penalties as provided in sections 144.010 to 144.510 are hereby made applicable to violation of this section.

(L. 1982 S.B. 711 § 10)

Effective 5-20-82



Section 67.667 Adoption of tourism tax, procedure--ballot form.

Adoption of tourism tax, procedure--ballot form.

67.667. The governing body of any county described in section 67.665 may, by adopting an order, impose the tourism tax; provided, however, that no order enacted pursuant to the authority granted by the provisions of section 67.665 shall be effective unless the governing body of the county submits to the voters of the county, at a countywide general or primary election or at a special election called for that purpose, a proposal to authorize the governing body of the county to impose the tourism tax. The ballot of submission shall contain, but not be limited to, the following language:

â ã For the tourism tax

â ã Against the tourism tax If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the order shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the tax herein authorized unless and until the governing body of the county shall again have submitted another proposal to authorize the governing body of the county to impose the tax, and such proposal is approved by a majority of the qualified voters voting thereon.

(L. 1982 S.B. 711 § 11)

Effective 5-20-82



Section 67.669 Additional fee for short-term rentals of motor vehicles, check-off box provided (Platte County).

Additional fee for short-term rentals of motor vehicles, check-off box provided (Platte County).

67.669. 1. Any county of the first classification without a charter form of government with a population of more than fifty-seven thousand inhabitants but less than sixty thousand inhabitants may, by ordinance or order of the governing body of the county and approved by the majority of the qualified voters of the county, require each contract covering the rental of a motor vehicle which is rented within such county on a short-term basis to provide a box which the renter may use to indicate that a one dollar fee may be added to the contract. For purposes of this section "short-term" shall mean a rental contract of less than one month. The fee shall be collected by any business located in such county which rents motor vehicles on a short-term basis upon payment of the contract by the customer.

2. The county collector of such county may provide for collection of such fee on forms provided by the county collector. Failure to collect and remit such fees by any business located in such county which rents motor vehicles on a short-term basis shall be subject to a penalty of five percent per month together with interest as determined by section 32.065.

3. All revenues collected from the imposition of the fee as authorized by this section shall be used solely for tourism purposes within such county.

(L. 2001 S.B. 323 & 230 § 1)



Section 67.671 Tourism sales tax may be imposed by certain counties--election--ballot form--tax rate--effective when.

Tourism sales tax may be imposed by certain counties--election--ballot form--tax rate--effective when.

67.671. 1. The governing body of any county, except first class counties other than first class counties without charter form of government not adjoining any other first class county unless such first class county contains part of a city with a population over four hundred and fifty thousand, and except as otherwise provided in subsection 4 or subsection 7 of this section may, by a majority vote, impose a tourism sales tax throughout or in any portion of the county for the promotion of tourism as provided in this act*, but such tax shall not become effective unless the governing body of the county submits to the voters of the county, at a public election, a proposal to authorize the county to impose a tax under the provisions of sections 67.671 to 67.685.

2. The ballot of submission shall be in substantially the following form:

Shall the county of ....................... (Insert the name of the county) impose a tourism sales tax of ........................ (Insert rate of percent) percent in certain areas of the county?

â ã YES â ã NO If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the tax shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the tax authorized by sections 67.671 to 67.685, unless and until the governing body of the county shall again have submitted another proposal to authorize the governing body of the county to impose the tax, and such proposal is approved by a majority of the qualified voters voting thereon.

3. Except as otherwise provided in subsection 4 or subsection 7 of this section, the tourism tax may be imposed at a rate of not more than seven-eighths of one percent on the receipts from the sale at retail of certain tangible personal property or taxable services within that part of the county for which such tax has been adopted, as specified in section 67.674.

4. The governing body of any third class county which adjoins the Mississippi River and which also adjoins one or more first class counties without a charter form of government and which has a population of not more than sixteen thousand inhabitants according to the 1980 decennial census may, by a majority vote, impose:

(1) A tourism sales tax on the sale of all food and beverages sold for consumption on the premises of all restaurants, bars, taverns, or other establishments which are primarily used to provide food and beverage services;

(2) A tourism sales tax upon the rent or lease charges paid by transient guests of hotels, motels, condominiums, houseboats, and space rented in campgrounds;

(3) Or both. The tax may be imposed throughout or in any portion of the county for the promotion of tourism as provided in sections 67.671 to 67.685 but such tax shall not become effective unless the governing body of the county submits to the voters of the county, at a public election, a proposal to authorize the county to impose the tax.

5. The ballot of submission shall be in substantially the following form:

Shall the county of ....................... (Insert name of county) impose a tourism sales tax of ........................ (Insert rate of percent) percent on the sale or rental of .................................... (Insert type of property or service) in certain areas of the county?

â ã YES â ã NO If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the tax shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the tax unless and until the governing body of the county shall again have submitted another proposal to authorize the governing body of the county to impose the tax, and such proposal is approved by a majority of the qualified voters voting thereon. The tourism tax may be imposed at a rate of not more than two percent on the receipts from the sale or rental at retail of certain tangible personal property or taxable services as provided in this subsection within that part of the county for which such tax has been adopted.

6. Within ten days after a vote in favor of the adoption of a tourism sales tax by the voters of any such county, the governing body of the county shall make its order imposing the tax. The tax shall become effective on the first day of the first calendar quarter after such order is made; provided that in any first class county with a population of at least eighty thousand but less than one hundred thousand, the tax shall become effective on the first day of the first month which begins more than thirty days after such order is made, and such tax shall be collected by the department of revenue in the same manner as prescribed in section 32.087, except as otherwise provided in this section.

7. In any county which has any part of a Corps of Engineers lake with a shoreline of at least eight hundred miles and not exceeding a shoreline of nine hundred miles, the tourism tax may be imposed at a rate of not more than two percent on the receipts from the sale at retail of certain tangible personal property or taxable services, subject to tax pursuant to chapter 144, within that portion of the county for which such tax has been adopted. All areas in such county imposing a tourism tax eligible to do so under the provisions of this section shall be contiguous with all other areas which adopt the tax.

8. All tourism sales tax collected pursuant to subsection 7 of this section shall be collected** and administered by the county collector as provided in section 67.680 and deposited in the "County Advertising and Tourism Sales Tax Trust Fund" created in such section.

(L. 1985 H.B. 129 § 1 subsecs. 1 to 4, A.L. 1988 H.B. 1607, A.L. 1993 S.B. 348, A.L. 1997 S.B. 21)

Effective 7-7-97

*"This act" (S.B. 21, 1997) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

**Word "collect" appears in original rolls.



Section 67.672 Retailer in area to add tax to purchase price--collection to be based on bracket system.

Retailer in area to add tax to purchase price--collection to be based on bracket system.

67.672. 1. In the area of each county in which a tourism sales tax has been imposed in the manner provided by sections 67.671 to 67.685, every retailer within such area, except as otherwise limited in subsection 4 of section 67.671, but including those located partially within the area, shall add the tax imposed by the provisions of this act* to his sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price.

2. In counties imposing a tax under the provisions of sections 67.671 to 67.685, in order to permit sellers required to collect and report the tourism sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body may authorize the use of a bracket system similar to that authorized by the provisions of section 144.285 and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions.

(L. 1985 H.B. 129 § 1 subsecs. 5, 6, A.L. 1988 H.B. 1607)

*"This act" (H.B. 1607, 1988) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 67.673 Repeal of tax, procedure, ballot form--effective when.

Repeal of tax, procedure, ballot form--effective when.

67.673. The governing body of any county which has adopted a tourism sales tax pursuant to sections 67.671 to 67.685 may submit the question of repeal of the tax to the voters at any primary or general election. The ballot of submission shall be in substantially the following form:

Shall the county of ....................... (Insert name of county) repeal the tourism sales tax of ........................ (Insert rate of percent) percent in effect in certain areas of the county?

â ã YES â ã NO If a majority of the votes cast on the proposal are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved.

(L. 1985 H.B. 129 § 1 subsec. 7)



Section 67.674 Additional tax imposed on goods subject to tourism sales tax, computation--report to county collector or to director of revenue, when.

Additional tax imposed on goods subject to tourism sales tax, computation--report to county collector or to director of revenue, when.

67.674. The order imposing the tourism sales tax under the provisions of sections 67.671 to 67.685 shall impose upon all sellers within the area wherein the tax is to be paid an additional tax on all goods subject to tax included in chapter 144 except as otherwise limited in subsection 4 of section 67.671. The amount reported and returned by the seller shall be computed on the basis of the tax imposed by the order as authorized by sections 67.671 to 67.685. The seller shall report and return the amount so computed to the county collector unless the tax is imposed on all sales within the entire county that are subject to taxation under the provisions of sections 144.010 to 144.525, in which case the seller shall report the amount so computed to the director of revenue.

(L. 1985 H.B. 129 § 2, A.L. 1988 H.B. 1607, A.L. 1993 S.B. 348)

Effective 3-10-93



Section 67.676 Collection of tourism tax, duties of county collector or director of revenue, when.

Collection of tourism tax, duties of county collector or director of revenue, when.

67.676. 1. On and after the effective date of any tax imposed in certain areas of a county under the provisions of sections 67.671 to 67.685, the county collector shall perform all functions incident to the administration, collection, enforcement, and operation of the tax, and the county collector shall collect the additional tax authorized by the provisions of sections 67.671 to 67.685. The tax imposed in certain areas of a county under sections 67.671 to 67.685 shall be collected and reported upon such forms as may be prescribed by the county collector.

2. On or after the effective date of any tax imposed throughout a county under the provisions of sections 67.671 to 67.685, the county collector shall perform all functions incident to the administration, collection, enforcement, and operation of the tax, and the county collector shall collect the additional tax authorized by the provisions of sections 67.671 to 67.685, unless the tax is imposed on all sales within the entire county that are subject to taxation under the provisions of sections 144.010 to 144.525, in which case the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and all provisions of sections 32.085 and 32.087 shall apply to the tax so imposed, the provisions of sections 67.671 to 67.685 to the contrary notwithstanding. If the director of revenue is responsible for collection of the tax, an amount not to exceed one percent shall be retained by the director of revenue for deposit in the general revenue fund to offset the costs of collection. Any other tax imposed throughout a county under sections 67.671 to 67.685 shall be collected and reported upon such forms as may be prescribed by the county collector.

(L. 1985 H.B. 129 § 3, A.L. 1993 S.B. 348)

Effective 3-10-93



Section 67.678 Collection provisions--exemptions--discounts--penalties--sale deemed consummated, where.

Collection provisions--exemptions--discounts--penalties--sale deemed consummated, where.

67.678. 1. The following provisions shall govern the collection of the tax imposed by the provisions of sections 67.671 to 67.685:

(1) All applicable provisions contained in sections 144.010 to 144.510 governing the state sales tax and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by the provisions of sections 67.671 to 67.685, except as modified in sections 67.671 to 67.685;

(2) All exemptions granted to agencies of government, organizations, and persons under the provisions of sections 144.010 to 144.510 are hereby made applicable to the imposition and collection of the tax imposed by sections 67.671 to 67.685.

2. The same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.510 for the administration and collection of the state sales tax shall satisfy the requirements of sections 67.671 to 67.685, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax imposed by sections 67.671 to 67.685.

3. All discounts allowed the retailer under the provisions of the state sales tax law for the collection of and for payment of taxes under that act are hereby allowed and made applicable to any taxes collected under the provisions of sections 67.671 to 67.685.

4. The penalties provided in sections 32.057 and 144.010 to 144.510 for a violation of those acts are hereby made applicable to violations of the provisions of sections 67.671 to 67.685.

5. For the purposes of the tourism sales tax imposed by an order pursuant to sections 67.671 to 67.685, all retail sales shall be deemed to be consummated at the place of business of the retailer.

(L. 1985 H.B. 129 § 4)



Section 67.680 Cost of collection--fund established--county treasurer's duties--bonding requirements--annual audit--abolishing tax, effect on fund.

Cost of collection--fund established--county treasurer's duties--bonding requirements--annual audit--abolishing tax, effect on fund.

67.680. 1. All tourism sales taxes under sections 67.671 to 67.685 * collected by the county collector, less one percent for cost of collection which shall be deposited in the county's general revenue fund after payment of premiums for surety bonds required by subsection 4 of this section, shall be deposited with the county treasurer in a special trust fund, which is hereby created, to be known as the "County Advertising and Tourism Promotion Trust Fund". The moneys in the county advertising and tourism promotion trust fund shall be deemed to be dedicated county funds and shall not be commingled with any other funds of the county. The county treasurer shall keep accurate records of the amount of money in the trust fund and the records shall be open to the inspection of officers of the county, the state and the public.

2. The county treasurer may make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made. If the county abolishes the tax in any area, the county collector may retain, in the trust fund, for a period of one year, two percent of the amount collected from such area to cover possible refunds or overpayments of the tax within such area. After one year has elapsed after the effective date of abolition of the tax in such area, the county treasurer shall close the account of that area.

3. The county treasurer shall annually report on his management of the trust fund and administration of such tourism sales taxes. He shall provide the governing body of the county with a detailed accounting of the source of all funds received by him for the county. Notwithstanding any other provisions of law, the state auditor shall annually audit the trust fund.

4. The county collector and the county treasurer and any of their deputies, assistants and employees, who shall have any duties or responsibilities in connection with the collection, deposit, transfer, transmittal, disbursement, safekeeping, accounting, or recording of funds which come into their hands under the provisions of sections 67.671 to 67.685 shall enter additional surety bonds, payable to the counties in whose behalf such funds have been collected under the provisions of sections 67.671 to 67.685, as may be required by the governing body of their respective counties. The cost of the premium for the additional surety bonds shall be paid from the county advertising and tourism promotion trust fund.

(L. 1985 H.B. 129 § 5)

*Words "shall be" appear here in original rolls.



Section 67.681 Delinquencies--limitation for bringing suit--prosecutor may bring action.

Delinquencies--limitation for bringing suit--prosecutor may bring action.

67.681. In any county or area of a county where the tourism sales tax has been imposed, if any person is delinquent in the payment of the amount required to be paid by him under the provisions of sections 67.671 to 67.685 or in the event a determination has been made against him for taxes and penalty under the provisions of sections 67.671 to 67.685, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.510. If the county collector determines that suit must be filed against any person for the collection of delinquent taxes due any area of the county under sections 67.671 to 67.685, he shall refer the case to the county prosecuting attorney. The county, acting through the prosecuting attorney, may seek a judgment for the delinquent taxes and penalty due such county. In the event any person fails or refuses to pay the amount of any tourism sales tax due, the county collector shall promptly notify the prosecuting attorney of the county so that appropriate action may be taken by the county.

(L. 1985 H.B. 129 § 6)



Section 67.683 Tourism board, appointment--qualifications--term--duties--staff authorized.

Tourism board, appointment--qualifications--term--duties--staff authorized.

67.683. 1. In each county where a tourism sales tax is levied and collected throughout or in any part of the county under the provisions of sections 67.671 to 67.685, the governing body of the county shall appoint a tourism board consisting of seven members, who shall be active in the travel industry, and no more than four shall be of the same political party affiliation as the presiding commissioner.

2. Members shall be appointed for three-year terms, but of the members first appointed, one shall be appointed for a term of one year, three shall be appointed for terms of two years, and three shall be appointed for terms of three years.

3. Members shall serve only while actively engaged in the business which they represent, and each shall be a resident of the county from which he is appointed.

4. The tourism board shall determine in what manner moneys within the county advertising and tourism promotion trust fund will be expended, and disbursements from the fund shall be made strictly in accordance with the directions of the board. Expenditures from the fund may be made for the employment of personnel selected by the board to engage in advertising and promotion activities, and the board is expressly empowered to employ such personnel.

(L. 1985 H.B. 129 § 7)



Section 67.685 Counties may cooperate--percentage of total collection--effect on additional board member.

Counties may cooperate--percentage of total collection--effect on additional board member.

67.685. Any two or more counties levying a tourism sales tax throughout or in any area of the county under the provisions of sections 67.671 to 67.685 may act cooperatively in carrying on activities for the advertising and promotion of tourism activities within their respective areas as authorized by the provisions of chapter 70; and, in such event, at the end of the first full year in which the tax is collected, the proceeds from the tax in all cooperating counties shall be totaled. If in any one cooperating county at least forty percent of the total amount was collected, the governing body of that county shall appoint an additional member to the board; if at least sixty percent of the total was collected in one county, the governing body of that county shall appoint two additional members to the board, with all of such additional appointments being made from the general public of the county from which the appointment is made.

(L. 1985 H.B. 129 § 8)



Section 67.700 Sales tax for capital improvements may be imposed in certain counties, procedure--use of revenue--tax effective when--brackets to be established--rate of tax--sales tax revenue collected, defined.

Sales tax for capital improvements may be imposed in certain counties, procedure--use of revenue--tax effective when--brackets to be established--rate of tax--sales tax revenue collected, defined.

67.700. 1. Any county, as defined in section 67.724, may, by ordinance or order, impose a sales tax on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525 for any capital improvement purpose designated by the county in its ballot of submission to its voters; provided, however, that no ordinance or order enacted pursuant to the authority granted by sections 67.700 to 67.727 shall be effective unless the governing body of the county submits to the voters of the county, at a county or state general, primary, or special election, a proposal to authorize the governing body of the county to impose a tax under the provisions of sections 67.700 to 67.727. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law.

2. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the county of ............................ (county's name) impose a countywide sales tax at the rate of .................. (insert amount) for a period of ............... (insert number) years from the date on which such tax is first imposed for the purpose of ................................... (insert capital improvement purpose)?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the sales tax authorized by sections 67.700 to 67.727 unless and until the governing body of the county shall again have submitted another proposal to authorize it to impose the sales tax under the provisions of sections 67.700 to 67.727 and such proposal is approved by a majority of the qualified voters voting thereon.

3. All revenue received by a county from the tax authorized by sections 67.700 to 67.727 which has been designated for a certain capital improvement purpose shall be deposited in a special trust fund and shall be used solely for such designated purpose. Upon the expiration of the period of years approved by the voters under subsection 2 of this section or if the tax authorized by sections 67.700 to 67.727 is repealed under section 67.721, all funds remaining in the special trust fund shall continue to be used solely for such designated capital improvement purpose including the payment of principal and interest on any bonds issued to pay for such capital improvement. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

4. The sales tax may be imposed at a rate of one-eighth of one percent, one-fifth of one percent, one-fourth of one percent, three-eighths of one percent, or one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

5. In addition to the rates provided in subsection 4 of this section, any county of the first class without a charter form of government which adjoins a county of the first class containing part of a city containing more than three hundred fifty thousand inhabitants and which also adjoins a county of the third class having a township form of government shall also be authorized to (1) levy such sales tax at a rate of one-eighth of one percent; or (2) levy such sales tax at a rate of one-fourth of one percent in conjunction with a reduction in its property tax levy or levies for general revenues or for funding the maintenance of roads and bridges, or both, for each year in which the sales tax is imposed. Such reduction shall be in an amount sufficient to decrease the property taxes it will collect by not less than fifty percent of the sales tax revenue collected in the tax year for which the property taxes are being levied. If in the immediately preceding year a county actually collected less sales tax revenue than was projected for purposes of reducing its property tax levy or levies, the county shall adjust its property tax levy or levies for the current year to reflect such decrease. Any such county seeking voter approval of the sales tax alternative authorized in this subsection shall include in the ballot of submission authorized in subsection 2 of this section language clearly stating the appropriate percentage of the sales tax revenue shall be used for property tax reduction as provided herein. For purposes of this subsection, the term "sales tax revenue collected" shall have the meaning provided in section 67.500.

(L. 1983 H.B. 269 & 514 § 1, A.L. 1985 H.B. 542, A.L. 1991 H.B. 29, S.B. 415, A.L. 1993 S.B. 157 & 29, A.L. 2000 S.B. 894, A.L. 2003 S.B. 522)

(2000) Suggested ballot language does not mandate a specific time limit, thus sales tax approved pursuant to this section without a time limit is valid. Hovis v. Daves, 14 S.W.3d 593 (Mo.banc).

(2002) Senate Bill 894 provision declared unconstitutional as a violation of the clear title requirement of Art. III, Section 23. Home Builders of Greater St. Louis v. State, 75 S.W.3d 267 (Mo.banc).



Section 67.701 Submission of ballot--limitations on use of revenue (St. Louis County).

Submission of ballot--limitations on use of revenue (St. Louis County).

67.701. 1. In any county of the first class having a charter form of government and having a population of nine hundred thousand or more the ballot of submission shall contain, but need not be limited to, the following language:

Shall the county of .................... (County's name)impose a countywide sales tax at the rate of .... (Insert amount) for a period of ........................ (Insert number) years from the date on which such tax is first imposed for the purpose of ..............................(Insert capital improvement), one-fifth of such tax to fund storm water control and public works projects.

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No".

2. No tax shall be imposed pursuant to this section for the purpose of funding in whole or in part the construction, operation or maintenance of a sports stadium, field house, indoor or outdoor recreational facility, center, playing field, parking facility or anything incidental or necessary to a complex suitable for any type of professional sport or recreation, either upon, above or below the ground.

(L. 1987 H.B. 210, A.L. 1991 S.B. 34)

CROSS REFERENCE:

Municipalities in St. Louis County, additional sales tax for capital improvement purposes, 94.890



Section 67.712 Deposit--distribution to county, when--refunds authorized--tax repealed, effect.

Deposit--distribution to county, when--refunds authorized--tax repealed, effect.

67.712. 1. All sales taxes collected by the director of revenue under sections 67.700 to 67.727 on behalf of any county, less one percent for the cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Alternate Sales Tax Trust Fund". The moneys in the county alternate sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a sales tax under sections 67.700 to 67.727, and the records shall be open to the inspection of officers of each county and the general public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month by distributing to the county treasurer, or such other officer as may be designated by the county ordinance or order, of each county imposing the tax authorized by sections 67.700 to 67.727, the sum, as certified by the director of revenue, due the county.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county repeals the tax authorized by sections 67.700 to 67.727, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of repeal of the tax authorized by sections 67.700 to 67.727 in such county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

3. Except as modified in sections 67.700 to 67.727, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 67.700 to 67.727.

(L. 1983 H.B. 269 & 514 § 5, A.L. 1991 H.B. 29)



Section 67.713 County-municipal storm water and public works trust fund created--tax revenue, how distributed (St. Louis County).

County-municipal storm water and public works trust fund created--tax revenue, how distributed (St. Louis County).

67.713. 1. Notwithstanding the provisions of section 67.712, as to the disposition of any other sales tax imposed under the provisions of sections 67.700 to 67.727, one-fifth of the sales taxes collected by the director of revenue from the tax authorized by section 67.701 on behalf of any county of the first class having a charter form of government and having a population of nine hundred thousand or more, less one percent for cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in sections 67.700 to 67.727, shall be deposited in a special trust fund, which is hereby created, to be known as the "County-Municipal Storm Water and Public Works Sales Tax Trust Fund". The moneys in the county-municipal storm water and public works sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county and the records shall be open to the inspection of officers of the county and of the municipalities within the county and the public. Not later than the tenth day of each month, the director of the department of revenue shall distribute all moneys deposited in the county-municipal storm water and public works sales tax trust fund during the preceding month to the county which levied the tax, and the municipalities which are located wholly or partially within such county as follows:

(1) The county which levied the sales tax shall receive a percentage of the distributable revenue equal to the percentage ratio that the population of the unincorporated areas of the county bears to the total population of the county;

(2) Each municipality located wholly within the county which levied the tax shall receive a percentage of the distributable revenue equal to the percentage ratio that the population of such municipality bears to the total population of the county; and

(3) Each municipality located partially within the county which levied the tax shall receive a percentage of the distributable revenue equal to the percentage ratio that the population of that part of the municipality located within the county bears to the total population of the county.

2. The director of revenue may make refunds from the amounts in the county-municipal storm water and public works sales tax trust fund and credited to any county or municipality for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such county or municipality. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the county-municipal storm water and public works sales tax trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county or municipality and close the account of that county or municipality. The director of revenue shall notify each county or municipality of each instance of any amount refunded or any check redeemed from receipts due the county or municipality.

3. If the governing body of any municipality located wholly or partially within the county so requests by resolution, no funds shall be expended from the proceeds of any tax imposed under section 67.701 within the corporate boundaries of the requesting municipality for the construction, reconstruction or widening of any road established or to be established pursuant to section 137.558, the total cost of which exceeds one hundred thousand dollars unless: (a) a public hearing is first held at a place near such proposed action; and (b) plans and specifications of such proposed action are prepared and a cost-benefit analysis prepared in accordance with accepted accounting principles of such proposed action is presented to such public hearing. Such cost-benefit analysis and its work papers shall be a public document and subject to inspection as provided in chapter 610. The provisions of this subsection shall not apply to proposed projects in unincorporated areas of the county.

(L. 1987 H.B. 210, A.L. 1991 S.B. 34)

CROSS REFERENCE:

Municipalities in St. Louis County, additional sales tax for capital improvement purposes, 94.890



Section 67.721 Repeal or amendment of sales tax, procedure.

Repeal or amendment of sales tax, procedure.

67.721. 1. No county imposing a sales tax pursuant to sections 67.700 to 67.727 may repeal or amend such sales tax unless such repeal or amendment is submitted to and approved by the voters of the county in the manner provided in section 67.700. An amendment to such tax may include a revision of the rate which may be levied and capital improvements purpose which the proceeds of the tax may be used for.

2. Whenever the governing body of any county in which a county sales tax has been imposed in the manner provided by sections 67.700 to 67.727 receives a petition, signed by ten percent of the registered voters of such county voting in the last gubernatorial election, calling for an election to repeal such county sales tax, the governing body shall submit to the voters of such county a proposal to repeal the county sales tax imposed under the provisions of sections 67.700 to 67.727. If a majority of the votes cast on the proposal by the registered voters voting thereon are in favor of the proposal to repeal the county sales tax, then the ordinance or order imposing the county sales tax, along with any amendments thereto, is repealed. If a majority of the votes cast by the registered voters voting thereon are opposed to the proposal to repeal the county sales tax, then the ordinance or order imposing the county sales tax, along with any amendments thereto, shall remain in effect.

(L. 1983 H.B. 269 & 514 § 8, A.L. 1991 S.B. 415)



Section 67.724 Definition of county.

Definition of county.

67.724. For purposes of sections 67.700 to 67.727, the term "county" shall include all counties, except any city not within a county.

(L. 1983 H.B. 269 & 514 § 9, A.L. 1987 H.B. 210)



Section 67.727 Tax may be imposed in addition to other sales taxes--counties may contract with certain political subdivisions to handle projects.

Tax may be imposed in addition to other sales taxes--counties may contract with certain political subdivisions to handle projects.

67.727. 1. The tax authorized by sections 67.700 to 67.727 may be imposed, in accordance with sections 67.700 to 67.727, by a county in addition to or in lieu of the tax authorized by sections 67.500 to 67.545.

2. Any county imposing a sales tax pursuant to the provisions of sections 67.700 to 67.727 may contract with any other county or with any city for the construction, maintenance, or utilization of any facility or project funded in whole or in part from revenues derived from the tax levied pursuant to the provisions of sections 67.700 to 67.727.

(L. 1983 H.B. 269 & 514 § 10)



Section 67.729 Sales tax for storm water control and public works may be imposed, how--collection and distribution of revenues--abolition of tax, procedure.

Sales tax for storm water control and public works may be imposed, how--collection and distribution of revenues--abolition of tax, procedure.

67.729. 1. Any county except any first class county having a charter form of government and having a population of nine hundred thousand or more may, in the same manner and by the same procedure and subject to the same penalties as set out in sections 67.700 to 67.727, impose a sales tax of not more than one-tenth of one percent for the purpose of funding storm water control and public works projects other than stadiums or other sports facilities. This sales tax shall be in addition to any other sales tax authorized by law.

2. Notwithstanding the provisions of section 67.712 as to the disposition of any other sales tax imposed under the provisions of sections 67.700 to 67.727, all sales taxes collected by the director of revenue from the tax authorized by this section on behalf of any county, less one percent for cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Storm Water and Public Works Sales Tax Trust Fund". The moneys in the county storm water and public works sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a sales tax under this section and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the county storm water and public works sales tax trust fund during the preceding month to the county which levied the tax, and the municipalities which are located wholly or partially within such county as follows:

(1) The county which levied the sales tax shall receive a percentage of the distributable revenue equal to the percentage ratio that the population of the unincorporated areas of the county bears to the total population of the county;

(2) Each municipality located wholly within the county which levied the tax shall receive a percentage of the distributable revenue equal to the percentage ratio that the population of such municipality bears to the total population of the county; and

(3) Each municipality located partially within the county which levied the tax shall receive a percentage of the distributable revenue equal to the percentage ratio that the population of that part of the municipality located within the county bears to the total population of the county.

3. The director of revenue may authorize the state treasurer to make refunds from the amounts in the county storm water and public works sales tax trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the county storm water and public works sales tax trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

(L. 1985 H.B. 813 § 1, A.L. 1987 H.B. 210, A.L. 1991 H.B. 29 merged with S.B. 34)



Section 67.730 Capital improvements sales tax--bonds--election procedure--ballot form.

Capital improvements sales tax--bonds--election procedure--ballot form.

67.730. 1. Any county of the first class having a charter form of government and containing the major portion of a city with a population of over three hundred fifty thousand may, upon the vote of a majority of the qualified voters of the county voting thereon, issue and sell its negotiable interest-bearing revenue bonds for the purpose of paying all or part of the cost of any capital improvements project or projects designated by the governing body of the county. The bonds shall be retired from the proceeds of a countywide sales tax on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525. The sales tax to retire the revenue bonds shall be approved as a part of the proposal to issue the bonds submitted to the qualified voters of the county and may be imposed in addition to or in lieu of all and any other sales tax authorized by law to be imposed by the county.

2. The proposal to issue negotiable interest-bearing revenue bonds for the purpose of capital improvement projects and the imposition of a sales tax to pay the principal and interest on such bonds may be submitted by the governing body of the county to the voters of the county at a county or state general, primary, or special election. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the county of .............. issue its negotiable interest-bearing revenue bonds in the total face amount of $ ................ payable in .............. years for the purpose of funding capital improvement projects in the county and impose a countywide sales tax at the rate of .............. to pay the principal and interest on such bonds?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No".

3. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the bonds may be issued by the county from time to time and in such amounts as may be necessary to carry out the county's program of capital improvements, but not to exceed the total amount of bonds authorized by the vote of the qualified voters. If a majority of the votes cast by the qualified voters voting thereon are opposed to the proposal, then the county shall have no power to issue the revenue bonds or impose the sales tax authorized by sections 67.730 to 67.739 unless and until the governing body of the county shall again have submitted the proposal and such proposal is approved by a majority of the qualified voters voting thereon.

(L. 1987 H.B. 210 § 5, A.L. 1991 H.B. 29)



Section 67.731 Bonds, advertisement and sale, limitations on use of proceeds, retirement, interest rate--not an indebtedness of the county--bonds shall be negotiable instruments.

Bonds, advertisement and sale, limitations on use of proceeds, retirement, interest rate--not an indebtedness of the county--bonds shall be negotiable instruments.

67.731. The governing body of the county shall provide the method for the advertisement and sale of the bonds. The proceeds from the sale of the bonds shall be deposited in the county treasury and used only for the capital improvement project or projects for which the bonds were issued. The bonds shall be retired serially and by installments within a period of twenty years from their date of issue and shall bear interest at a rate or rates not exceeding the rate permitted by law. Any such revenue bonds so issued shall not be deemed to be an indebtedness of the county within the meaning of any constitutional or statutory limitation upon the incurring of an indebtedness and the principal and interest of the revenue bond shall be payable only from the proceeds of the sales tax imposed pursuant to the provisions of sections 67.730 to 67.739. The bonds may be issued with or without the reservation of the right to call them for payment and redemption in advance of their maturity, upon the giving of such notice and with or without a covenant requiring the payment of a premium in the event of such payment and redemption prior to maturity, as the governing body of the county determines. The bond, when issued and sold, shall be negotiable instruments within the meaning of the merchant and the negotiable instruments law.

(L. 1987 H.B. 210 § 6)



Section 67.732 Imposition of tax, when--interest and sinking fund, limitations on use.

Imposition of tax, when--interest and sinking fund, limitations on use.

67.732. At the time the county issues the first bonds, the governing body shall impose a sales tax on all retail sales made in the county which are subject to taxation under the provisions of sections 144.010 to 144.525 at the rate approved by the qualified voters. The ordinance or order imposing the sales tax shall specify that the tax shall expire upon the payment of all principal and interest on the revenue bonds for which the tax was imposed to provide the funds for such payment. Proceeds from the sales tax shall be used to provide and maintain an interest and sinking fund in an amount adequate to pay the principal of and interest on such bonds and for no other purpose. Any money remaining in the interest and sinking fund after the payment of all outstanding principal and interest on the bonds may be transferred by the governing body of the county to the county's general revenue fund.

(L. 1987 H.B. 210 § 7, A.L. 1991 H.B. 29)



Section 67.733 Bonds, refunding.

Bonds, refunding.

67.733. 1. The revenue bonds issued pursuant to the provisions of sections 67.730 to 67.739 may be refunded, in whole or in part, in any of the following circumstances:

(1) When any such bonds have by their terms become due and payable and there are not sufficient funds in the interest and sinking fund provided for their payment to pay such bonds and the interest thereon;

(2) When any such bonds are by their terms callable for payment and redemption in advance of their date of maturity and are duly called for payment and redemption;

(3) When any such bonds are voluntarily surrendered by the holder or holders thereof for exchange for refunding bonds.

2. For the purpose of refunding any bonds issued under the provisions of sections 67.730 to 67.739, including refunding bonds, the governing body of the county may make and issue refunding bonds in the amount necessary to pay off and redeem the bond to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds, and may sell the same in like manner as is herein provided for the sale of revenue bonds, and with the proceeds thereof pay off, redeem and cancel the old bonds and coupons that have matured, or the bonds that have been called for payment and redemption, together with the past due interest and the premium, if any, due thereon, or the bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued. No refunding bonds issued pursuant to the provisions of sections 67.730 to 67.739 shall be payable in more than twenty years from the date thereof.

3. The refunding bonds shall be payable from proceeds of the sales tax imposed for payment of the bonds refunded thereby. Bonds of two or more issues may be refunded by a single issue of refunding bonds.

(L. 1987 H.B. 210 § 8)



Section 67.734 Rate of tax.

Rate of tax.

67.734. The sales tax authorized under sections 67.730 to 67.739 may be imposed at a rate of one-fourth of one percent, three-eighths of one percent, one-half of one percent, or one percent, on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

(L. 1987 H.B. 210 § 9, A.L. 1991 H.B. 29)



Section 67.737 Applicable provisions, administration.

Applicable provisions, administration.

67.737. Except as modified in sections 67.730 to 67.739, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 67.730 to 67.739.

(L. 1987 H.B. 210 § 12, A.L. 1991 H.B. 29)



Section 67.738 Trust fund, distribution of proceeds--additional duties of director of revenue--refunds authorized.

Trust fund, distribution of proceeds--additional duties of director of revenue--refunds authorized.

67.738. 1. All sales taxes collected by the director of revenue under sections 67.730 to 67.739 on behalf of any county, less one percent for the cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Capital Improvement Bond Sales Tax Trust Fund". The moneys in the county capital improvement bond sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a sales tax under sections 67.730 to 67.739, and the records shall be open to the inspection of officers of each county and the general public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month by distributing to the county treasurer, or such other officer as may be designated by the county ordinance or order, of each county imposing the tax authorized by sections 67.730 to 67.739, the sum, as certified by the director of revenue, due the county.

2. The director of revenue may authorize the state treasurer to make refund from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county repeals the tax authorized by sections 67.730 to 67.739, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal or expiration and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of repeal or expiration of the tax authorized by sections 67.730 to 67.739 in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

(L. 1987 H.B. 210 § 13, A.L. 1991 H.B. 29)



Section 67.739 Voter approval required for removal or amendment--contracts with other political subdivisions authorized.

Voter approval required for removal or amendment--contracts with other political subdivisions authorized.

67.739. 1. No county imposing a sales tax pursuant to sections 67.730 to 67.739 may repeal or amend such sales tax unless such repeal or amendment is submitted to and approved by the voters of the county in the manner provided in section 67.730.

2. Any county imposing a sales tax pursuant to the provisions of sections 67.730 to 67.739 may contract with any other county or with any city for the construction, maintenance, or utilization of any facility or project funded in whole or in part from revenues derived from the tax levied pursuant to the provisions of sections 67.730 to 67.739.

(L. 1987 H.B. 210 § 14, A.L. 1991 H.B. 29)



Section 67.745 Recreation sales tax authorized--ballot language--rate, use of moneys--expiration date.

Recreation sales tax authorized--ballot language--rate, use of moneys--expiration date.

67.745. 1. Any county of the third classification without a township form of government and with more than eleven thousand seven hundred fifty but fewer than eleven thousand eight hundred fifty inhabitants may impose a sales tax throughout the county for public recreational projects and programs, but the sales tax authorized by this section shall not become effective unless the governing body of such county submits to the qualified voters of the county a proposal to authorize the county to impose the sales tax.

2. The ballot submission shall be in substantially the following form:

Shall the County of .......... impose a sales tax of up to one percent for the purpose of funding the financing, acquisition, construction, operation, and maintenance of recreational projects and programs, including the acquisition of land for such purposes?

â ã YES â ã NO

3. If approved by a majority of qualified voters in the county, the governing body of the county shall appoint a board of directors consisting of nine members. Of the initial members appointed to the board, three members shall be appointed for a term of three years, three members shall be appointed for a term of two years, and three members shall be appointed for a term of one year. After the initial appointments, board members shall be appointed to three-year terms.

4. The sales tax may be imposed at a rate of up to one percent on the receipts from the retail sale of all tangible personal property or taxable service within the county, if such property and services are subject to taxation by the state of Missouri under sections 144.010 to 144.525.

5. All revenue collected from the sales tax under this section by the director of revenue on behalf of a county, less one percent for the cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Recreation Sales Trust Fund". Moneys in the fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund collected in each county imposing a sales tax under this section, and the records shall be open to the inspection of officers of such county and the general public. Not later than the tenth day of each calendar month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding calendar month by distributing to the county treasurer, or such officer as may be designated by county ordinance or order, of each county imposing the tax under this section the sum due the county as certified by the director of revenue.

6. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. Each county shall notify the director of revenue at least ninety days prior to the effective date of the expiration of the sales tax authorized by this section and the director of revenue may order retention in the trust fund for a period of one year of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayments of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the date of expiration of the tax authorized by this section in a county, the director of revenue shall remit the balance in the account to the county and close the account of such county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due such county.

7. The tax authorized under this section may be imposed in accordance with this section by a county in addition to or in lieu of the tax authorized in sections 67.750 to 67.780.

8. The sales tax imposed under this section shall expire twenty years from the effective date thereof unless an extension of the tax is submitted to and approved by the qualified voters in the county in the manner provided in this section. Each extension of the sales tax shall be for a period of ten years.

9. The provisions of this section shall not in any way affect or limit the powers granted to any county to establish, maintain, and conduct parks and other recreational grounds for public recreation.

10. Except as modified in this section, the provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

(L. 2005 H.B. 58 § 4 merged with H.B. 186 § 1 merged with S.B. 210 § 4)



Section 67.750 Definitions.

Definitions.

67.750. As used in sections 67.750 to 67.799 and sections 67.1700 to 67.1769, the following terms mean:

(1) "Board", any board, commission, committee or council appointed or designated to carry out the provisions of sections 67.750 to 67.799 and sections 67.1700 to 67.1769;

(2) "County", any county or any city not within a county;

(3) "District", any regional recreational district proposed or created pursuant to sections 67.750 to 67.799 and sections 67.1700 to 67.1769;

(4) "Executive", any mayor, county executive, presiding commissioner, or other chief executive of a county;

(5) "Gateway Arch grounds", the Jefferson National Expansion Memorial National Historic Site as defined by the United States Department of the Interior, and related public property and improvements;

(6) "Governing body", any city council, county commission, board of aldermen, county council, board of education or township board;

(7) "Metropolitan district", any metropolitan park and recreation district established pursuant to sections 67.1700 to 67.1769;

(8) "Political subdivision", any county, township, city, incorporated town or village in the state of Missouri, and any school district in any county of the first classification without a charter form of government with a population of one hundred thousand or more inhabitants which contains all or part of a city with a population of three hundred fifty thousand or more inhabitants;

(9) "Regional recreation fund" or "metropolitan park and recreation fund", the fund held in the treasury of the county providing the largest financial contribution to the district or metropolitan district, as appropriate, which shall be the repository for all taxes and other moneys raised by or for the regional recreation district or metropolitan park and recreation district pursuant to sections 67.792 to 67.799 and sections 67.1700 to 67.1769.

(L. 1961 p. 304 § 1, A.L. 1963 p. 120, A.L. 1993 S.B. 194, A.L. 1999 S.B. 405, A.L. 2012 H.B. 1504)



Section 67.755 Subdivision may establish recreational system, restriction--tax levy--limits--excess property may be sold, exception.

Subdivision may establish recreational system, restriction--tax levy--limits--excess property may be sold, exception.

67.755. 1. The governing body of any political subdivision may provide, establish, equip, develop, operate, maintain and conduct a system of public recreation, including parks and other recreational grounds, playgrounds, recreational centers, swimming pools, and any and all other recreational areas, facilities and activities, and may do so by purchase, gift, lease, condemnation, exchange or otherwise, and may employ necessary personnel, except that a board of education shall not obtain property for recreational areas or facilities by condemnation. Funds to be spent for such purposes may be set up in their respective budgets by any governing body.

2. If sufficient funds cannot be made available from ordinary levies, additional funds may be raised by a special tax levy, general obligation bond issue within constitutional limits or revenue bond issue, but no special tax shall be levied or any bonds issued by any political subdivision unless the rate and purpose of the tax or bond issue is submitted to a vote and a two-thirds majority of the voters voting thereon vote therefor. The rate of such special tax levied by one or more political subdivisions shall not total in the aggregate more than twenty cents on each one hundred dollars assessed valuation of all real and tangible personal property subject to its or their taxing powers. In the event that any political subdivision is now authorized by statute to levy a tax for this purpose, the combined levies authorized by such statute and by this section shall not exceed the larger levy authorized. All ballots submitting such special tax to the voters shall state on their face the rate of the proposed levy in cents per hundred dollars of assessed valuation.

3. The governing body charged with the administration of a public recreational facility may sell at public sale any property acquired for the facility by means other than condemnation, in excess of that actually occupied by the public recreational facility, and all proceeds from such sales shall be used to retire any revenue bonds issued to finance the project.

(L. 1961 p. 304 § 2, A.L. 1963 p. 120, A.L. 1967 p. 139, A.L. 1978 H.B. 971, A.L. 1993 S.B. 194)

*Transferred 1969; formerly 64.755



Section 67.760 Joint operation of recreation system.

Joint operation of recreation system.

67.760. Any two or more governing bodies may establish and conduct jointly a system of public recreation and may exercise all the powers authorized by sections 67.750 to 67.780. The respective governing bodies administering programs jointly may provide by agreement among themselves for all matters connected with the programs and determine what items of cost and expense shall be paid by each.

(L. 1961 p. 304 § 3)

*(Transferred 1969; formerly 64.760)



Section 67.765 Administration by existing agency or by board or commission--organization of board.

Administration by existing agency or by board or commission--organization of board.

67.765. The governing bodies establishing a system of public recreation may conduct the same through any existing board or body or may establish a separate recreational board or commission, or park and recreational board or commission, and delegate thereto all administrative powers and responsibilities of the governing body under sections 67.750 to 67.780. The board or commission shall consist of not less than five nor more than nine persons. Members shall be appointed by the mayor or other presiding officer of each governing body subject to confirmation by a majority vote of the governing body. Members shall serve for a term of five years or until their successors are appointed and qualified, except that members first appointed shall be appointed for such terms that the terms of not more than two of the members shall expire annually thereafter. Any vacancy shall be filled for the unexpired term in the same manner as an original appointment. Members of the board shall serve without pay. Within fifteen days after their appointment they shall meet and organize by selecting one of their members as president and by the election of such other officers as they may deem necessary. Subject to the approval of the governing bodies, they shall adopt and promulgate the rules and regulations for the conduct, administration and management of the public recreational program.

(L. 1961 p. 304 § 4)

*(Transferred 1969; formerly 64.765)



Section 67.770 Subdivision may accept gifts for recreational purposes.

Subdivision may accept gifts for recreational purposes.

67.770. The governing body of any political subdivision may accept or reject any grant or devise of real estate or any gift or bequest of any other project or any donation to be applied, principal or income, for either temporary or permanent use for recreational grounds or other recreational purpose.

(L. 1961 p. 304 § 5)

*(Transferred 1969; formerly 64.770)



Section 67.775 Use of facilities of other governmental agencies, when.

Use of facilities of other governmental agencies, when.

67.775. The board, by consent of those in charge, may use the facilities of other municipal or county departments, including those of schools and park boards and districts, if such use does not interfere with the primary purpose the facilities are intended to serve, and the trusteeship and responsibility for such physical properties and lands shall remain with the political subdivision which is responsible for them when not used for recreation.

(L. 1961 p. 304 § 6)

*(Transferred 1969; formerly 64.775)



Section 67.780 Effect on other powers of subdivision.

Effect on other powers of subdivision.

67.780. The provisions of sections 67.750 to 67.780 shall not in any way repeal, affect or limit the powers heretofore or hereafter granted to any county, city, township, village or school district, under the provisions of any charter or by law, to establish, maintain and conduct parks and other recreational grounds and public recreation.

(L. 1961 p. 304 § 7)

*(Transferred 1969; formerly 64.780)



Section 67.781 County recreational system--citation of law--definitions.

County recreational system--citation of law--definitions.

67.781. 1. Sections 67.781 to 67.790 may be referred to and cited as the "County Recreational System Act".

2. As used in sections 67.781 to 67.790, the following terms mean:

(1) "Authority", any county recreational lake authority created by sections 67.781 to 67.790;

(2) "Conservation storage level", the target elevation established for a recreational lake at the time of design and construction of such lake;

(3) "Costs", the sum total of all reasonable or necessary expenses incidental to the acquisition, construction, expansion, repair, alteration and improvement of the project, including without limitation the following: the expense of studies and surveys; the cost of all lands, properties, rights, easements and franchises acquired; land title and mortgage guaranty policies; architectural and engineering services; legal, organizational marketing or other special services; provisions for working capital; reserves for principal and interest; and all other necessary and incidental expenses, including interest during construction on bonds issued to finance the project and for a period subsequent to the estimated date of completion of the project;

(4) "Project", recreation and tourist facilities and services, including, but not limited to, lakes, parks, recreation centers, restaurants, hunting and fishing reserves, historic sites and attractions and any other facilities that the authority may desire to undertake, including the related infrastructure buildings and the usual and convenient facilities appertaining to any undertakings, and any extensions or improvements of any facilities, and the acquisition of any property necessary therefor, all as may be related to the development of recreational and tourist accommodations and facilities.

(L. 1990 S.B. 776)



Section 67.782 Recreation sales tax--rate of tax--election procedure--duties of director of revenue--refunds authorized--expires, when (Bollinger and Cape Girardeau counties).

Recreation sales tax--rate of tax--election procedure--duties of director of revenue--refunds authorized--expires, when (Bollinger and Cape Girardeau counties).

67.782. 1. Any county of the third class having a population of more than ten thousand and less than fifteen thousand and any county of the second class having a population of more than fifty-eight thousand and less than seventy thousand adjacent to such third class county, both counties making up the same judicial circuit, may jointly impose a sales tax throughout each of their respective counties for public recreational purposes including the financing, acquisition, construction, operation and maintenance of recreational projects and programs, but the sales taxes authorized by this section shall not become effective unless the governing body of each such county submits to the voters of their respective counties a proposal to authorize the counties to impose the sales tax.

2. The ballot of submission shall be in substantially the following form:

Shall the County of .................. impose a sales tax of ............... percent in conjunction with the county of ............... for the purpose of funding the financing, acquisition, construction, operation and maintenance of recreational projects and programs, including the acquisition of land for such purposes?

â ã YES â ã NO If a separate majority of the votes cast on the proposal by the qualified voters voting thereon in each county are in favor of the proposal, then the tax shall be in effect in both counties. If a majority of the votes cast by the qualified voters voting thereon in either county are opposed to the proposal, then the governing body of neither county shall have power to impose the sales tax authorized by this section unless or until the governing body of the county that has not approved the tax shall again have submitted another proposal to authorize the governing body to impose the tax, and the proposal is approved by a majority of the qualified voters voting thereon in that county.

3. The sales tax may be imposed at a rate of one percent on the receipts from the sale at retail of all tangible personal property or taxable service at retail within the county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

4. All sales taxes collected by the director of revenue under this section on behalf of any county, less one percent for the cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Recreation Sales Tax Trust Fund". The moneys in the county recreation sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county imposing a sales tax under this section, and the records shall be open to the inspection of officers of each county and the general public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month by distributing to the county treasurer, or such other officer as may be designated by the county ordinance or order, of each county imposing the tax authorized by this section, the sum, as certified by the director of revenue, due the county.

5. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. Each county shall notify the director of revenue at least ninety days prior to the effective date of the expiration of the sales tax authorized by this section and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the date of expiration of the tax authorized by this section in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

6. The tax authorized by this section may be imposed, in accordance with this section, by a county in addition to or in lieu of the tax authorized by sections 67.750 to 67.780.

7. Any county imposing a sales tax pursuant to the provisions of this section may contract with the authority of any other county or with any city or political subdivision for the financing, acquisition, operation, construction, maintenance, or utilization of any recreation facility or project or program funded in whole or in part from revenues derived from the tax levied pursuant to the provisions of this section.

8. The sales tax imposed pursuant to the provisions of this section shall expire twenty-five years from the effective date thereof unless an extension of the tax is submitted to and approved by the voters in each county in the manner provided in this section. Each extension of the sales tax shall be for a period of ten years.

9. The governing body of each of the counties imposing a sales tax under the provisions of this section may cooperate with the governing body of any county or other political subdivision of this state in carrying out the provisions of this section, and may establish and conduct jointly a system of public recreation. The respective governing bodies administering programs jointly may provide by agreement among themselves for all matters connected with the programs and determine what items of cost and expense shall be paid by each.

10. The provisions of this section shall not in any way repeal, affect or limit the powers granted to any county to establish, maintain and conduct parks and other recreational grounds for public recreation.

11. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

(L. 1987 H.B. 210 § 4, A.L. 1990 S.B. 776, A.L. 1991 H.B. 29)



Section 67.783 Recreational lake authority--purpose and powers--exemption--immunity.

Recreational lake authority--purpose and powers--exemption--immunity.

67.783. 1. There is hereby created within any county of the third class having a population of more than ten thousand and less than fifteen thousand and any county of the second class having a population of more than fifty-eight thousand and less than seventy thousand adjacent to such third class county, both counties making up the same judicial circuit, a joint county recreational lake authority, which shall be a body corporate and politic and a political subdivision of this state.

2. Subject to the limitations in section 67.788, the authority may exercise its powers over the reservoir area encompassing any recreational lake and within five thousand feet of the conservation storage level of any recreational lake constructed or to be constructed by the authority pursuant to sections 67.781 to 67.790.

3. It shall be the purpose of each authority to promote the general welfare, to promote recreation and to encourage private capital investment through the construction, operation and maintenance of a recreational lake and related improvements to be located jointly in the second class county and the third class county.

4. The income of the authority and all property at any time owned by the authority shall be exempt from all taxation or any assessments whatsoever to the state or of any political subdivision, municipality or other governmental agency thereof.

5. No county in which an authority is organized shall be held liable in connection with the construction, operation or maintenance of any project or program undertaken pursuant to sections 67.781 to 67.790, including any actions taken by the authority in connection with any project or program undertaken pursuant to sections 67.781 to 67.790.

(L. 1990 S.B. 776)



Section 67.785 Lake authority, members--appointment--terms--successors--qualifications--election.

Lake authority, members--appointment--terms--successors--qualifications--election.

67.785. 1. The authority shall consist of nine members, appointed or elected as follows:

(1) Within thirty days after approval by the voters of the sales tax authorized in section 67.782, the county commission of the second class county shall initially appoint six members to the authority, with the terms of two members each expiring on December 31, 1992, December 31, 1994, and December 31, 1996. The county commission of the third class county shall initially appoint three members to the authority, with the terms of one member each expiring on December 31, 1992, December 31, 1994, and December 31, 1996;

(2) As the term of each initial member expires, new members shall be elected from each county. Each elected member shall serve a six-year term and until his successor is duly elected and qualified.

2. A person, to be qualified to serve as a member, shall be a voter of the state for more than five years prior to his election or appointment, shall be a resident in the county which he will represent for more than five years and shall be over the age of twenty-five years. If any member moves outside the county from which he was appointed or elected, his seat shall be deemed vacant and a new member shall be appointed by the county commission of such county to complete his unexpired term.

3. A person desiring to become a candidate for the authority shall pay the sum of five dollars as a filing fee to the treasurer of the county in which he resides, and shall file with the election authority a statement under oath that he possesses all of the qualifications set out in sections 67.781 to 67.790 for a member of the authority. Thereafter, he shall have his name placed on the ballot as a candidate.

4. If six or more persons from the second class county file as candidates, a primary election shall be held in August, and the four candidates who receive the most votes shall be candidates at the general election. If two or more candidates receive an equal number of votes, and if that number of votes would otherwise qualify each tied candidate for a position on the general election ballot, all such tied candidates shall be included on the general election ballot. The two candidates from the second class county receiving the most votes in the general election shall be declared the winners.

5. If four or more persons from the third class county file as candidates, a primary election shall be held in August, and the two candidates who receive the most votes shall be candidates at the general election. If two or more candidates receive an equal number of votes, and if that number of votes would otherwise qualify each tied candidate for a position on the general election ballot, all such tied candidates shall be included on the general election ballot. The candidate from the second class county receiving the most votes in the general election shall be declared the winner.

(L. 1990 S.B. 776)



Section 67.787 Lake authority--initial meeting--officers--duties--bond, amount--restrictions.

Lake authority--initial meeting--officers--duties--bond, amount--restrictions.

67.787. 1. The county commissions shall by joint resolution establish a date and time for the initial meeting of the authority. At the initial meeting and annually thereafter, the authority shall elect one of its members as chairman and one as vice chairman. In addition, at the initial meeting and annually thereafter, the authority shall appoint a secretary and a treasurer, either of whom may be a member of the authority and, if not a member of the authority, shall receive such compensation as shall be fixed from time to time by action of the authority. The authority may appoint an executive director who shall not be a member of the authority and who shall serve at its pleasure. If an executive director is appointed, he shall receive such compensation as shall be fixed from time to time by action of the authority. The authority may designate the secretary to act in lieu of the executive director. The secretary shall keep a record of the proceedings of the authority and shall be the custodian of all books, documents, and papers filed with the authority, the minute books or journal thereof, and its official seal. The secretary may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that the copies are true and correct copies, and all persons dealing with the authority may rely on such certificates. The authority, by resolution duly adopted, shall fix the powers and duties of its executive director as it may from time to time deem proper and necessary.

2. Each member of the authority shall execute a surety bond in the penal sum of fifty thousand dollars or, in lieu thereof, the chairman of the authority shall execute a blanket bond covering each member and the employees or other officers of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in the state as surety, and to be approved by the attorney general and filed in the office of the secretary of state. The cost of each such bond shall be paid by the authority.

3. No authority member shall participate in any deliberations or decisions concerning issues where the authority member has a direct financial interest in contracts, property, supplies, services, facilities or equipment purchased, sold, or leased by the authority. Authority members shall additionally be subject to the limitations regarding the conduct of public officials as provided in chapter 105.

(L. 1990 S.B. 776)



Section 67.788 Lake authority--powers--funds--condemnation--security force--zoning.

Lake authority--powers--funds--condemnation--security force--zoning.

67.788. 1. The authority may:

(1) Acquire, own, construct, lease, and maintain recreational projects;

(2) Acquire, own, lease, sell or otherwise dispose of interests in and to real property and improvements situated thereon and in personal property necessary to fulfill the purposes of the authority;

(3) Contract and be contracted with, and to sue and be sued;

(4) Accept gifts, grants, loans or contributions from the United States of America, the state of Missouri, political subdivisions, municipalities, foundations, other public or private agencies, individuals, partnerships or corporations;

(5) Employ such managerial, engineering, legal, technical, clerical, accounting , advertising, stenographic, and other assistance as it may deem advisable. The authority may also contract with independent contractors for any of the foregoing assistance;

(6) Disburse funds for its lawful activities and fix salaries and wages of its employees;

(7) Fix rates, fees and charges for the use of any projects and property owned, leased, operated or managed by the authority;

(8) Adopt, alter or repeal its own bylaws, rules and regulations governing the manner in which its business may be transacted; however, said bylaws, rules and regulations shall not exceed the powers granted to the authority by sections 67.781 to 67.790;

(9) Either jointly with a similar body, or separately, recommend to the proper departments of the government of the United States, or any state or subdivision thereof, or to any other body, the carrying out of any public improvement;

(10) Provide for membership in any official, industrial, commercial, or trade association, or any other organization concerned with such purposes, for receptions of officials or others as may contribute to the advancement of the authority and development therein, and for such other public relations activities as will promote the same, and such activities shall be considered a public purpose;

(11) Cooperate with municipalities and other political subdivisions as provided in chapter 70; and

(12) Enter into any agreement with any other state, agency, authority, commission, municipality, person, corporation, or the United States, to effect any of the provisions contained in sections 67.781 to 67.790.

2. The state or any political subdivision or municipal corporation thereof may in its discretion, with or without consideration, transfer or cause to be transferred to the authority or may place in its possession or control, by deed, lease or other contract or agreement, either for a limited period or in fee, any property wherever situated.

3. The state or any political subdivision may appropriate, allocate and expend such funds of the state or political subdivision for the benefit of the authority as are reasonable and necessary to carry out the provisions of sections 67.781 to 67.790.

4. The authority may exercise the power of eminent domain under chapter 523. If the authority exercises such power, condemnation proceedings shall be maintained by and in the name of the authority, and it may proceed in the manner provided by the laws of this state for any municipality. The authority shall not exercise such power of eminent domain in any area which lies more than three hundred feet beyond the probable maximum flood level of any recreational lake, except for the purpose of establishing parks or recreational facilities or constructing roads, parking facilities or parkways, bridges, water and sewer systems and other infrastructure improvements. For purposes of this section, "probable maximum flood level" means the potential flood level as determined by a nationally recognized engineering firm utilizing current probable maximum precipitation figures as determined by the U. S. Weather Service.

5. The authority is authorized to contract for or to provide for and maintain a security force with respect to any project or other property owned, leased, operated or under the control of the authority and within the territory thereof. A member of such force shall be a peace officer and, as such, shall have authority equivalent to the authority of a law enforcement officer of the county in which he is discharging his duties.

6. The authority shall have the authority to exercise all zoning and planning powers that are granted to cities, towns and villages under sections 89.010 to 89.140, except that the authority shall not exercise such powers inside the corporate limits of any city, town or village which has adopted a city plan under the laws of this state before August 28, 1990.

7. The authority may sell and supply water and construct, own and operate infrastructure projects in areas within its jurisdiction, including but not limited to roads, bridges, water and sewer systems and other infrastructure improvements.

(L. 1990 S.B. 776)



Section 67.789 Lake authority--revenue bonds, form, denominations, terms--options--refunds--negotiability--security--not liability of state--not personal liability.

Lake authority--revenue bonds, form, denominations, terms--options--refunds--negotiability--security--not liability of state--not personal liability.

67.789. 1. The authority may issue revenue bonds for the acquisition, construction, erection, development, equipment, furnishing and maintenance of any recreational facility, program or project. All bonds issued by the authority shall be payable solely out of fees and charges incident to the operation and use of such facility, program, or project, sales tax moneys pledged under sections 67.781 to 67.790 for payment of the bonds, or revenues and receipts derived from the leasing or sale by the authority of, or loan by the authority with respect to, the facility, program or project. The bonds may be executed and delivered by the authority at any time and from time to time, may be issued as serial bonds, as term bonds or as a combination thereof, may be issued as current interest bonds, compound interest bonds or zero-coupon bonds, may be in such form and denomination or denominations and of such terms and maturities, may be in fully registered form or in bearer form, registrable either as to principal or interest or both, may bear such conversion privileges, may be payable in such installment or installments and at such time or times not exceeding forty years from the date of the issuance thereof, may be payable at such place or places whether within or without the state of Missouri, may bear interest at such rate or rates per annum either initially or thereafter, as shall be determined by the authority or as shall be determined in any manner approved by the authority in its resolution, including, but not limited to, the delegation thereof to its chairman, vice chairman, executive director or a third party pursuant to a formula set forth therein, notwithstanding the provisions of section 108.170, may be made payable at such time or times and at such place or places, may be evidenced in such manner, may be executed by such officers of the authority, may have attached thereto, in the case of bearer bonds or bonds registrable as to principal only, interest coupons bearing the facsimile signature of the secretary of the authority, and may contain such provisions not inconsistent herewith, all as shall be provided in the resolution or resolutions of the authority whereunder the bonds shall be authorized to be issued or as shall be provided in a trust indenture authorized by the authority. If deemed advisable by the authority, there may be retained in the resolution or the trust indenture under which any bonds of the authority are authorized to be issued an option to call for redemption in advance of maturity all or any part of such bonds as may be specified in the resolution or in the trust indenture, at such price or prices, upon the giving of such notice or notices, and upon such terms and conditions as may be set forth in the resolution or in the trust indenture and as may be recited on the face of the bond, but nothing in this section shall be construed to confer upon the authority the right or option to call for redemption in advance of maturity any bonds except as may be provided in the resolution or in the trust indenture under which they shall be issued. The bonds of the authority may be sold at public or private sale for such price, in such manner, and from time to time as may be determined by the authority notwithstanding the provisions of section 108.170, and the authority may pay all expenses, premiums, and commissions which it may deem necessary or advantageous in connection with the issuance thereof from the proceeds of the bonds.

2. Issuance by the authority of one or more series of bonds for one or more than one purpose shall not preclude it from issuing other bonds in connection with the same facility or project, any other facility or project, or any other purpose hereunder, but the resolution or trust indenture whereunder any subsequent bonds may be issued shall recognize and protect any prior pledge or mortgage made for any prior issue of bonds. Any issue of bonds of the authority at any time outstanding may be refunded at any time and from time to time by the authority by the issuance of its refunding bonds in such amount as the authority may deem necessary, but not exceeding the amount sufficient to refund the principal of the bonds so to be refunded together with any unpaid interest thereon and any premiums, commissions, service fees, and other expenses necessary to be paid in connection with the refunding. Any such refunding may be effected whether the bonds to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds being refunded or by the exchange of the refunding bonds for the bonds being refunded with the consent of the holder or holders of the bonds being refunded, regardless of whether or not the bonds being refunded were issued in connection with the same facility or project, or a separate facility or project, or any other purpose hereunder and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

3. All bonds of the authority and the interest thereon are hereby made and shall be construed to be negotiable instruments.

4. The principal of and interest on any bonds issued by the authority may be secured by a pledge of the revenues, rentals, and receipts out of which the same shall be made payable and may be secured by a trust indenture, mortgage or deed of trust, including assignment of leases or other contract rights of the authority thereunder, covering all or any part of the facilities from which the revenues, rentals, or receipts so pledged may be derived, including any enlargements of and additions to any such facilities thereafter made. The resolution under which the bonds are authorized to be issued and any such trust indenture, mortgage, or deed of trust may contain any agreements and provisions respecting the maintenance of the properties covered thereby, the fixing and collecting of rentals for any portions thereof leased by the authority to others, the creation and maintenance of special funds from such revenues, rentals, or receipts, and the rights and remedies available in the event of default, including the designation of a trustee, all as the authority shall deem advisable and not in conflict with the provisions of this section. Each pledge, agreement, lease, indenture, mortgage and deed of trust made for the benefit or security of any of the bonds of the authority shall continue effective until the principal of and interest on the bonds for the benefit of which the same were made shall have been fully paid or provisions for such payment duly made. In the event of a default in the payment or in any agreement of the authority made as a part of the contract under which the bonds were issued, whether contained in the resolution authorizing the bonds or in any trust indenture, mortgage, or deed of trust executed as security therefor, the payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity, foreclosure of any mortgage or deed of trust, or any one or more of these remedies.

5. Bonds or notes issued under sections 67.781 to 67.790 shall not constitute a debt or liability of the state or of either county in which the authority is located, or a pledge of the full faith and credit of the state or of any political subdivision thereof.

6. No member of the authority or any authorized person executing authority notes or bonds shall be liable personally on said notes or bonds or shall be subject to any personal liability or accountability by reason of the issuance thereof.

7. The notes and bonds of the authority are securities in which all public officers and bodies of this state and all political subdivisions and municipalities, all insurance companies and associations, and other persons carrying on an insurance business, all banks, trust companies, savings associations, savings and loan associations, credit unions, investment companies, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever, who now or may hereafter, be authorized to invest in notes and bonds or other obligations of this state, may properly and legally invest funds, including capital, in their control or belonging to them.

(L. 1990 S.B. 776)



Section 67.790 Lake authority--tax increment financing--approval, by whom.

Lake authority--tax increment financing--approval, by whom.

67.790. 1. The authority shall have the power to adopt tax increment financing within its boundaries in the same manner as provided for a municipality under sections 99.800 to 99.865.

2. If the authority desires to implement a tax increment financing project within the boundaries of a municipality partially or totally within the boundaries of the authority, the authority shall first obtain the permission of the governing body of the municipality.

3. Any tax increment financing project of the authority shall first be approved by the county commission of the county in which the proposed tax increment financing project lies.

(L. 1990 S.B. 776)



Section 67.792 Regional recreation district may be created, territory that may be included--ineligible areas, exception--powers of district--disincorporation in Clay County, procedure.

Regional recreation district may be created, territory that may be included--ineligible areas, exception--powers of district--disincorporation in Clay County, procedure.

67.792. 1. A regional recreational district may be created, incorporated and managed as provided in sections 67.792 to 67.799 and may exercise the powers prescribed by sections 67.792 to 67.799. A regional recreational district may include municipalities or territory not in municipalities or both, or territory in one or more counties, if the voters in the proposed district vote, pursuant to section 67.796, to be included in the regional recreational district. No regional recreational district shall be organized pursuant to sections 67.792 to 67.799 if such district contains any portion of, according to the last federal decennial census:

(1) A county of the first classification having a charter form of government and having a population of at least nine hundred thousand inhabitants;

(2) A county of the first classification having a charter form of government and having a population of more than two hundred ten thousand but less than three hundred thousand inhabitants;

(3) A city not within a county; or

(4) A county of the first classification having a population of more than one hundred seventy thousand but less than one hundred seventy-five thousand inhabitants.

Any recreation system or public parks system which exists in whole or in part within a regional recreational district created pursuant to sections 67.792 to 67.799 shall remain in existence with the same powers and responsibilities it had prior to the creation of the regional recreational district. Nothing in this section shall be construed to limit or prohibit later establishment or cessation of any park or recreation system or any powers and responsibilities of any such park or recreation system pursuant to state law.

2. When a regional recreational district is organized it shall be a body corporate and a political subdivision of the state, as that term is defined in subdivision (7) of section 67.750, and shall be known as ". . . . . . . . . Regional Recreational District", and in that name may sue and be sued, issue general revenue bonds and levy and collect taxes within the limitations of sections 67.792 to 67.799.

3. Notwithstanding the provisions of sections 67.792 to 67.799 to the contrary, in any regional recreational district located in whole or in part in any county of the first classification with more than one hundred eighty-four thousand but fewer than one hundred eighty-eight thousand inhabitants, a request to disincorporate the district shall be presented to the county commission or similar authority. The request shall state the name of the district and shall request the disincorporation of the district when:

(1) The regional recreational district enacts a resolution to disincorporate the district;

(2) The regional recreational district has no more than one thousand dollars in debt; and

(3) The regional recreational district has disposed of all real property.

If a request is submitted as authorized in this section, and it is the opinion of the county commission that the public good will be advanced by the disincorporation after providing notice and a hearing, the county commission shall disincorporate the regional recreational office.

(L. 1995 H.B. 88 § 1, A.L. 1999 S.B. 405, A.L. 2005 H.B. 479)



Section 67.793 Petition to create a regional recreational district--filed where--content--hearing.

Petition to create a regional recreational district--filed where--content--hearing.

67.793. 1. Whenever the creation of a regional recreational district is desired, one hundred or more persons residing in the proposed district may file with the county clerk in which the greater part of the proposed district's population resides a petition requesting the creation of the regional recreational district. In case the proposed district is situated in two or more counties, the petition shall be filed in the office of the county clerk of the county in which the greater part of the proposed district's population resides, and the governing body of that county shall set the petition for public hearing and conduct such hearing. The petition shall set forth:

(1) A description of the territory to be embraced in the proposed district;

(2) The names of the municipalities located within the proposed district;

(3) The name of the proposed district;

(4) The population of the proposed district;

(5) The assessed valuation of the proposed district;

(6) The type and rate of tax proposed to be levied; and

(7) A request that the question be submitted to the voters residing within the limits of the proposed regional recreational district whether they will establish a regional recreational district pursuant to the provisions of sections 67.792 to 67.799 to be known as "..... Regional Recreational District" for the purpose of establishing, operating and maintaining public parks, neighborhood trails and recreational facilities within the boundaries of the district.

2. Whenever one hundred or more persons residing in an area contiguous to an existing regional recreational district desire to become part of that contiguous district, such persons may file a petition with the county clerk of the county in which the greater part of the population within the proposed addition to the district resides, and the governing body of that county shall set the petition for public hearing and conduct such hearing. The petition for the addition to a district shall set forth the same facts required for the creation of such a district pursuant to subdivisions (1) to (7) of subsection 1 of this section, except that:

(1) Subdivision (6) of subsection 1 of this section shall only permit the imposition of a tax on the real property located within the addition to the district; and

(2) Subdivision (7) of subsection 1 of this section shall, in the petition for the addition, be a request that the question be submitted to the voters residing within the limits of the proposed addition to the ". . . . . . regional recreational district" as to whether or not they will become a part of the ". . . . . . regional recreational district" for the purpose of establishing, operating and maintaining public parks, neighborhood trails and recreational facilities within the boundaries of such district.

3. The petition shall, after having been filed pursuant to this section, receive a hearing by the governing body of the county of filing pursuant to section 67.794.

4. The governing body of any county otherwise eligible to participate in a regional recreational district may directly authorize, by ordinance, the creation of a regional recreational district or an addition to an existing regional recreational district without the submission of a petition. The governing body of each such county shall, upon the enactment of such ordinance, submit the question of its approval to the voters in such county. If less than an entire county is proposed to participate in such a regional recreational district, the question may be submitted to the registered and qualified voters residing in the proposed district, or if no registered and qualified voters reside in the proposed district, to the owners of the real property located within the proposed district. Any ordinance adopted by the governing body creating a regional recreational district supported by a sales tax but with no registered and qualified voters residing within the proposed district boundaries shall be unanimously approved by the owners of real property within the proposed district. The proposed district shall consist only of those counties, or portions of counties, where the governing body has approved an ordinance to create a district.

(L. 1995 H.B. 88 § 2, A.L. 1999 S.B. 405, A.L. 2004 H.B. 795, et al. merged with H.B. 833)



Section 67.794 Hearing on petition--notice by publication, content--costs how paid--two petitions filed covering in part same territory, procedure.

Hearing on petition--notice by publication, content--costs how paid--two petitions filed covering in part same territory, procedure.

67.794. 1. Upon the filing of the petition with the county clerk pursuant to section 67.793, the county clerk shall present it to the governing body of the county who shall set the petition for hearing not less than thirty days nor more than forty days after the filing.

2. Notice shall be given by the governing body of the county of the time and place where the hearing will be held, by publication on three separate days in one or more newspapers having a general circulation within the territory proposed to be incorporated as a regional recreational district or to be added to an existing regional recreational district, the first of which publications shall be not less than twenty days prior to the date set for the hearing and if there is no such newspaper, then notice shall be posted in ten of the most public places in the territory, not less than twenty days prior to the date set for the hearing. This notice shall include a description of the territory as set out in the petition, names of municipalities located therein, and the type and rate of the tax to be levied, the name of the proposed district and the question of creating a regional recreational district or adding to an existing district.

3. The costs of printing and publication or posting of notices of public hearing thereon shall be paid in advance by the petitioners, and, if a district is organized or territory is added to an existing district pursuant to sections 67.792 to 67.799, such persons shall be reimbursed out of the funds received by the district from taxation or other sources.

4. If two or more petitions covering in part the same territory are filed prior to the public hearing upon the petition which is first filed, the petitions shall be consolidated for public hearing, and hearing on such petitions may be continued to permit the giving of notice of any subsequent petitions. At the public hearing upon the petitions, the petitioners in the petition first filed may move to amend the petition to include any part of the territory described in the subsequent petitions, either as originally filed or as amended. Any such motion shall be allowed by the governing body of the county. The public hearing shall proceed upon the first petition as originally filed or as so amended, and further proceedings upon any other petitions subsequently filed shall be stayed until the termination of all proceedings upon the first petition, or any petition may be dismissed or withdrawn upon motion of the petitioners therein by their representatives.

(L. 1995 H.B. 88 § 3, A.L. 1999 S.B. 405)



Section 67.795 Submission of question, formation or expansion of a regional recreation district, when.

Submission of question, formation or expansion of a regional recreation district, when.

67.795. If the governing body of the county finds that the petition and notice meets the requirements of sections 67.793 and 67.794, and that the boundaries as defined are reasonable boundaries for the formation of or addition to a regional recreational district, the question of the creation of or addition to a regional recreational district shall be submitted to the voters in the proposed or existing district.

(L. 1995 H.B. 88 § 4, A.L. 1999 S.B. 405)



Section 67.796 Ballot form, content.

Ballot form, content.

67.796. Pursuant to sections 67.793 to 67.795, the question shall be submitted to the voters in the proposed district in substantially the following form:

(1) For the creation of a new district:

Shall there be organized in the counties of . . . . . . , state of Missouri, a regional recreational district for the establishment and maintenance of public parks, recreational facilities, and other recreational grounds within the boundaries of such proposed district, to be known as ". . . . . . . . Regional Recreational District" as (requested by petition filed with the county clerk of . . . . . . Or provided by ordinance no. . . . of. . . . . ) County, Missouri, on the . . . day of (month) . . . , (year). . . ?

â ã YES â ã NO

(2) For an addition to a district:

Shall there be annexed to the ". . . . . . Regional Recreational District" the territory within the boundaries of (describe the territory)?

â ã YES â ã NO If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the district shall be deemed organized or added, as the case may be. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the district shall not be organized or added to unless and until another proposal to authorize the organization of or addition to a regional recreational district is submitted to the voters of the proposed district and such proposal is approved by a majority of the qualified voters voting thereon. In the event that the proposed district or addition to a district consists of more than one county, if a majority of the votes cast on the proposal by the qualified voters voting in the territory proposed for inclusion in the district are in favor of the proposal, then the district shall be deemed organized, but if a majority of the votes cast on the proposal by the qualified voters voting in the territory proposed for inclusion are opposed to the proposal, then the district shall not be organized, or territory shall not be added, as the case may be, unless and until another proposal to authorize the organization of or addition to a regional recreational district is submitted to the voters of the proposed district and such proposal is approved by a majority of the qualified voters voting thereon.

(L. 1995 H.B. 88 § 5, A.L. 1999 S.B. 405)



Section 67.797 Board of directors appointed for district or elected in certain districts (Clay County), qualifications--terms--officers--powers and duties--money to be deposited in treasury of county containing largest portion of district.

Board of directors appointed for district or elected in certain districts (Clay County), qualifications--terms--officers--powers and duties--money to be deposited in treasury of county containing largest portion of district.

67.797. 1. When a regional recreational district is organized in only one county, the executive, as that term is defined in subdivision (4) of section 67.750, with the advice and consent of the governing body of the county shall appoint a board of directors for the district consisting of seven persons, chosen from the residents of the district. Where the district is in more than one county, the executives, as defined in subdivision (4) of section 67.750, of the counties in the district, with the advice and consent of the governing bodies of each county shall, as nearly as practicable, evenly appoint such members and allocate staggered terms pursuant to subsection 2 of this section, with the county having the largest area within the district appointing a greater number of directors if the directors cannot be appointed evenly. No member of the governing body of the county or official of any municipal government located within the district shall be a member of the board and no director shall receive compensation for performance of duties as a director. Members of the board of directors shall be citizens of the United States and they shall reside within the district. No board member shall be interested directly or indirectly in any contract entered into pursuant to sections 67.792 to 67.799.

2. The directors appointed to the regional recreation district shall hold office for three-year terms, except that of the members first appointed, two shall hold office for one year, two shall hold office for two years and three shall hold office for three years. The executives of the counties within the regional recreational district shall meet to determine and implement a fair allocation of the staggered terms among the counties, provided that counties eligible to appoint more than one board member may not appoint board members with identical initial terms until each of a one-year, two-year and three-year initial term has been applied to such county. On the expiration of such initial terms of appointment and on the expiration of any subsequent term, the resulting vacancies shall be filled by the executives of the respective counties, with the advice and consent of the respective governing bodies. All vacancies on the board shall be filled in the same manner for the duration of the term being filled. Board members shall serve until their successors are named and such successors have commenced their terms as board members. Board members shall be eligible for reappointment. Upon the petition of the county executive of the county from which the board member received his or her appointment, the governing body of the county may remove any board member for misconduct or neglect of duties.

3. Notwithstanding any other provision of sections 67.750 to 67.799 to the contrary, after August 28, 2004, in any district located in whole or in part in any county of the first classification with more than one hundred eighty-four thousand but less than one hundred eighty-eight thousand inhabitants, upon the expiration of such initial terms of appointment and on the expiration of any subsequent term, the resulting vacancies shall be filled by election at the next regularly scheduled election date throughout the district. In the event that a vacancy exists before the expiration of a term, the governing body of the county shall appoint a member for the remainder of the unexpired term. Board members shall be elected for terms of three years. Such elections shall be held according to this section and the applicable laws of this state. If no person files as a candidate for election to the vacant office within the applicable deadline for filing as a candidate, then the governing body of any such county shall appoint a person to be a member of the board for a term of three years. Any appointed board members shall be eligible to run for office.

4. Directors shall immediately after their appointment meet and organize by the election of one of their number president, and by the election of such other officers as they may deem necessary. The directors shall make and adopt such bylaws, rules and regulations for their guidance and for the government of the parks, neighborhood trails and recreational grounds and facilities as may be expedient, not inconsistent with sections 67.792 to 67.799. They shall have the exclusive control of the expenditures of all money collected to the credit of the regional recreational fund and of the supervision, improvement, care and custody of public parks, neighborhood trails, recreational facilities and grounds owned, maintained or managed by the district. All moneys received for such purposes shall be deposited in the treasury of the county containing the largest portion of the district to the credit of the regional recreational fund and shall be kept separate and apart from the other moneys of such county. Such board shall have power to purchase or otherwise secure ground to be used for such parks, neighborhood trails, recreational grounds and facilities, shall have power to appoint suitable persons to maintain such parks, neighborhood trails and recreational facilities and administer recreational programs and fix their compensation, and shall have power to remove such appointees.

5. The board of directors may issue debt for the district pursuant to section 67.798.

6. If a county, or a portion of a county, not previously part of any district, shall enter a district, the executives of the new member county and any previous member counties shall promptly meet to apportion the board seats among the counties participating in the enlarged district. All purchases in excess of ten thousand dollars used in the construction or maintenance of any public park, neighborhood trail or recreational facility in the regional recreation district shall be made pursuant to the lowest and best bid standard as provided in section 34.040 or pursuant to the lowest and best proposal standard as provided in section 34.042. The board of the district shall have the same discretion, powers and duties as the commissioner of administration has in sections 34.040 and 34.042.

7. Notwithstanding any other provisions in this section to the contrary, when a regional recreational district is organized in only one county on land owned solely by the county, the governing body of the county shall have exclusive control of the expenditures of all moneys collected to the credit of the regional recreational fund, and of the supervision, improvement, care, and custody of public parks, neighborhood trails, recreational facilities, and grounds owned, maintained, or managed by the county within the district.

(L. 1995 H.B. 88 § 6, A.L. 1999 S.B. 405, A.L. 2004 H.B. 1494, A.L. 2007 S.B. 22 merged with S.B. 233)



Section 67.798 Bonds--issuance, interest, payments--income tax exemption.

Bonds--issuance, interest, payments--income tax exemption.

67.798. 1. Bonds issued pursuant to sections 67.792 to 67.798 shall be issued pursuant to a resolution adopted by the board of directors of the district which shall set out the estimated cost to the directors of the district of the proposed improvements, and shall further set out the* amount of bonds to be issued, their purpose or purposes, their date or dates, denomination or denominations, rate or rates of interest, time or times of payment, both of principal and of interest, place or places of payment and all other details in connection with such bonds. Any such bonds may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the resolution.

2. Notwithstanding the provisions of section 108.170, such bonds shall bear interest at such rate or rates determined by the district and shall mature within a period not exceeding twenty years and may be sold at public or private sale for not less than ninety-five percent of the principal amount of such bonds. Bonds issued by the district shall possess all of the qualities of negotiable instruments pursuant to the laws of this state.

3. Such bonds may be payable to bearer, may be registered or coupon bonds and if payable to bearer, may contain such registration provisions as to either principal and interest, or principal only, as may be provided in the resolution authorizing such bonds, which resolution may also provide for the exchange of registered and coupon bonds. Such bonds and any coupons attached to such bonds shall be signed in such manner and by such officers of the district as may be provided by the resolution authorizing such bonds. The district may provide for the replacement of any bond which has become mutilated, destroyed or lost.

4. Bonds issued by the district shall be payable as to principal, interest and redemption premium, if any, out of all or any part of the recreation fund, including revenues derived from annual property taxes. Neither the board members nor any person executing the bonds shall be personally liable on such bonds by reason of the issuance of such bonds. Bonds issued pursuant to this section shall not constitute a debt, liability or obligation of this state, or any political subdivision of this state other than the issuing district, nor shall any such obligations be a pledge of the faith and credit of this state, but shall be payable solely from the revenues and assets held by the district. The issuance of bonds pursuant to this section shall not directly, indirectly or contingently obligate this state or any political subdivision of this state other than the issuing district, or the district, to levy any form of taxation for such bonds or to make any appropriation for their payment. Each obligation or bond issued pursuant to this section shall contain on its face a statement to the effect that the district shall not be obligated to pay such bond nor the interest on such bond except from the revenues received by the district or assets of the district lawfully pledged for such district, and that neither the faith and credit nor the taxing power of this state or of any political subdivision of this state other than the issuing district is pledged to the payment of the principal of, or the interest on, such obligation or bond. The proceeds of such bonds shall be disbursed in such manner and pursuant to such restrictions as the district may provide in the resolution authorizing the issuance of such bonds.

5. The district may issue negotiable refunding bonds for the purpose of refunding, extending or unifying the whole or any part of such bonds then outstanding, or any bonds, notes or other obligations issued by any other public agency, public body or political subdivision in connection with any facilities to be acquired, leased or subleased by the district, which refunding bonds shall not exceed the amount necessary to refund the principal of the outstanding bonds to be refunded and the accrued interest on such bonds to the date of such refunding, together with any redemption premium, amounts necessary to establish reserve and escrow funds and all costs and expenses incurred in connection with the refunding. The board shall provide for the payment of interest and principal of such refunding bonds in the same manner as was provided for the payment of interest and principal of the bonds refunded.

6. In the event that any of the board members or officers of the district whose signatures appear on any bonds or coupons shall cease to be on the board before the delivery of such bonds, such signatures shall remain valid and sufficient for all purposes, the same as if such board members or officers had remained in office until such delivery.

7. The district is hereby declared to be performing a public function and bonds of the district are declared to be issued for an essential public and governmental purpose and, accordingly, interest on such bonds and income from such bonds shall be exempt from income taxation by this state.

(L. 1999 S.B. 405)

*Word "the" does not appear in original rolls.



Section 67.799 Regional recreational district may levy property or sales tax, purpose--rate of tax--election, ballot form--tax, how collected--qualified voters defined.

Regional recreational district may levy property or sales tax, purpose--rate of tax--election, ballot form--tax, how collected--qualified voters defined.

67.799. 1. A regional recreational district may, by a majority vote of its board of directors, impose an annual property tax for the establishment and maintenance of public parks and recreational facilities and grounds within the boundaries of the regional recreational district not to exceed sixty cents per year on each one hundred dollars of assessed valuation on all property within the district, except that no such tax shall become effective unless the board of directors of the district submits to the voters of the district, at a county or state general, primary or special election, a proposal to authorize the tax.

2. The question shall be submitted in substantially the following form:

Shall a . . . . . cent tax per one hundred dollars assessed valuation be levied for public parks and recreational facilities?

â ã YES â ã NO

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the tax shall become effective. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the board of directors shall have no power to impose the tax unless and until the board of directors of the district submits another proposal to authorize the tax and such proposal is approved by a majority of the qualified voters voting thereon.

3. The property tax authorized in subsections 1 and 2 of this section shall be levied and collected in the same manner as other ad valorem property taxes are levied and collected.

4. (1) A regional recreational district may, by a majority vote of its board of directors, impose a tax not to exceed one-half of one cent on all retail sales subject to taxation pursuant to sections 144.010 to 144.525 for the purpose of funding the creation, operation and maintenance of public parks, recreational facilities and grounds within the boundaries of a regional recreational district. The tax authorized by this subsection shall be in addition to all other sales taxes allowed by law. No tax pursuant to this subsection shall become effective unless the board of directors submits to the voters of the district, at a county or state general, primary or special election, a proposal to authorize the tax, and such tax shall become effective only after the majority of the voters voting on such tax approve such tax.

(2) In the event the district seeks to impose a sales tax pursuant to this subsection, the question shall be submitted in substantially the following form:

Shall a . . . . cent sales tax be levied on all retail sales within the district for public parks and recreational facilities?

â ã YES â ã NO

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the tax shall become effective. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the board of directors shall have no power to impose the tax unless and until another proposal to authorize the tax is submitted to the voters of the district and such proposal is approved by a majority of the qualified voters voting thereon. The provisions of sections 32.085 and 32.087 shall apply to any tax approved pursuant to this subsection.

5. As used in this section, "qualified voters" or "voters" means any individuals residing within the proposed district who are eligible to be registered voters and who have registered to vote under chapter 115 or, if no individuals eligible and registered to vote reside within the proposed district, all of the owners of real property located within the proposed district who have unanimously petitioned for or consented to the adoption of an ordinance by the governing body imposing a tax authorized in this section. If the owner of the property within the proposed district is a political subdivision or corporation of the state, the governing body of such political subdivision or corporation shall be considered the owner for purposes of this section.

(L. 1995 H.B. 88 § 7, A.L. 1999 S.B. 405, A.L. 2004 H.B. 795, et al. merged with H.B. 833)



Section 67.800 Notice to nonresident property owners, when.

Notice to nonresident property owners, when.

67.800. Before any political subdivision or special taxing district for public works or public improvements shall be formed, and before any political subdivision or special taxing district excepting school districts may impose any special assessment for public works or public improvements, a copy of any notice required to be published by general law shall be mailed to all nonresident property owners who request notice as provided herein, within ten days after the first publication of such notice.

(L. 1969 S.B. 156 § 1)



Section 67.810 Owner to file affidavit of request, contents, fee.

Owner to file affidavit of request, contents, fee.

67.810. Any nonresident property owner may file with the county clerk, the circuit clerk, the city clerk, or clerk of any political subdivision, who is required by law to publish notices required by general law in regard to the formation of special taxing districts for public works or public improvements, or in regard to the imposition of special assessments by such special taxing districts, an affidavit requesting copies of such notices. The affidavit shall specify the notices to be required by the nonresident property owner by reference to the particular statutes which provide for publication of such notices, and the duty of the various clerks to provide notice shall be limited to those specific notices requested in the affidavit. The affidavit shall be accompanied by a self-addressed envelope together with sufficient postage for the mailing of any notice by certified mail. The affidavit shall also be accompanied by a fee of one dollar payable to the political subdivision.

(L. 1969 S.B. 156 § 2)



Section 67.820 Notice, how sent, by whom.

Notice, how sent, by whom.

67.820. 1. The county clerk, circuit clerk, city clerk, or clerk of any political subdivision, upon whom the duty is imposed by law to publish notice required by law in regard to the formation of a special taxing district for public works or public improvements, shall mail by certified mail with return receipt a copy of each published notice in regard to the formation of any special taxing district within the county, city or other political subdivision to each nonresident property owner who has requested such notice by affidavit as provided in section 67.810.

2. The county clerk, circuit clerk, city clerk, or clerk of any political subdivision, upon whom the duty is imposed by law to publish notice required by law in regard to any special assessment by a special taxing district, shall mail by certified mail with return receipt a copy of each published notice to each nonresident property owner who has requested such notice by affidavit as provided in section 67.810.

(L. 1969 S.B. 156 §§ 3, 4)



Section 67.830 Receipt of notice, owner to refile affidavit.

Receipt of notice, owner to refile affidavit.

67.830. If any clerk shall provide notice to a nonresident property owner pursuant to section 67.820, such nonresident property owner shall refile with the clerk the affidavit together with self-addressed envelope, postage and filing fee, as provided in section 67.810, for any further notices which the nonresident property owner may require.

(L. 1969 S.B. 156 § 5)



Section 67.840 Request for notice expires, when, renewed, how.

Request for notice expires, when, renewed, how.

67.840. The request for notice provided in section 67.810 shall expire five years following the date that the affidavit is filed, and ten days prior to such expiration date the clerk with whom the affidavit was filed shall return the affidavit to the nonresident property owner with notification that the request for notice can be renewed upon a renewed compliance by the nonresident property owner with the provisions of section 67.810. The clerk shall return the affidavit together with such notification in the self-addressed envelope provided by the nonresident property owner pursuant to section 67.810.

(L. 1969 S.B. 156 § 6)



Section 67.850 Failure of notice, effect of.

Failure of notice, effect of.

67.850. The failure of any county clerk, circuit clerk, city clerk, or clerk of a political subdivision to mail any copy of a published notice as provided in sections 67.800 to 67.860 shall not invalidate the formation of any political subdivision or special taxing district for public works or public improvements, nor shall it invalidate any bonds issued by such political subdivision or special taxing district, nor shall it invalidate any special assessment made by such subdivision or district.

(L. 1969 S.B. 156 § 7)



Section 67.860 Nonresident property owner defined.

Nonresident property owner defined.

67.860. The term "nonresident property owner" as used in sections 67.800 to 67.860 is defined as any person whose residence is outside the boundaries of the political subdivision or taxing district.

(L. 1969 S.B. 156 § 8)



Section 67.870 Policy statement.

Policy statement.

67.870. The general assembly finds that the rapid growth and random spread of urban development is encroaching upon, impairing, or eliminating, many open areas and spaces of varied sizes and character, including many such sites having significant scenic or esthetic values, which areas and spaces, if preserved and maintained in their present open state, would constitute important physical, healthful, esthetic or economic assets adding to the value of existing or impending urban and metropolitan development.

(L. 1971 H.B. 570 § 1)



Section 67.875 Provisions of sections 67.870 to 67.910 applicable to state and certain subdivisions.

Provisions of sections 67.870 to 67.910 applicable to state and certain subdivisions.

67.875. The general assembly hereby declares that it is necessary for sound and healthful urban and metropolitan development, and in the public interest, for the state or any county having a population in excess of two hundred thousand, or any county adjoining, or city not within but adjoining such county, to expend or advance public funds for, or to accept, any interest in land herein described for the purpose of acquiring, maintaining, improving, protecting, limiting the future use of, or otherwise conserving and properly utilizing open spaces and areas within such counties, or cities, and the acquisition of such interests in land shall be deemed for a public purpose.

(L. 1971 H.B. 570 § 2)



Section 67.880 Who may acquire land and for what purpose.

Who may acquire land and for what purpose.

67.880. The Missouri state park board, and any county having a population in excess of two hundred thousand and any county adjoining, or city not within but adjoining such county, may acquire by purchase, gift, grant, bequest, devise, or otherwise, the fee, development right or restrictive covenant, conservation easement, covenant or other contractual right in land or water rights located within such counties or cities necessary or appropriate to maintain, improve, protect, limit the future use of, or otherwise conserve and properly utilize open spaces and areas within such counties or cities. The state park board or any such county or city may also acquire the fee to any property for the purpose of conveying or leasing said property back to its original owner or other person under such covenants or other contractual arrangements as will limit the future use of the property in accordance with the purposes herein expressed.

(L. 1971 H.B. 570 § 3)



Section 67.885 Plan for conservation, hearing and reports required before condemnation authorized.

Plan for conservation, hearing and reports required before condemnation authorized.

67.885. No private property shall be acquired by eminent domain hereunder until and unless the state park board or governing body of such county or city shall adopt a resolution or formal order declaring the public purpose or use therefor or shall have adopted a plan for conservation of open spaces embracing such property, and shall have held a public hearing thereon, and received the report of the planning agency of the state or county or city with regard to such acquisition.

(L. 1971 H.B. 570 § 4)



Section 67.890 Not-for-profit organizations may acquire land or water rights in same manner, exception.

Not-for-profit organizations may acquire land or water rights in same manner, exception.

67.890. Any not-for-profit organization formed for the purpose of conserving open spaces in harmony with the policies recited in sections 67.870 to 67.910 may acquire in the same manner, other than by eminent domain, any such interest in land or water rights for the same purposes.

(L. 1971 H.B. 570 § 5)



Section 67.895 Tax assessments, how affected.

Tax assessments, how affected.

67.895. After transfer and acquisition of any such interest pursuant to sections 67.870 to 67.910, all county and municipal assessors and taxing authorities, in determining the assessed valuation placed on such open space or area for purposes of taxation of the private ownership therein, shall take due account of and assess private property interests with due regard to the limitation of future use of the land.

(L. 1971 H.B. 570 § 6)



Section 67.900 Definitions.

Definitions.

67.900. For the purposes of sections 67.870 to 67.910, an "open space" or "open area" means any space or area the preservation or restriction of the use of which would:

(1) Maintain or enhance the conservation of natural or scenic resources,

(2) Protect natural streams or water supply,

(3) Promote conservation of soils, wet lands, beaches or marshes,

(4) Enhance the value to the public of abutting or neighboring parks, forests, wildlife preserves, nature reservations or sanctuaries, or other open areas and open spaces,

(5) Preserve archaeologic and historic sites,

(6) Implement the plan of development adopted by the planning agency of the state or county or municipality, or

(7) Promote orderly urban or suburban development.

(L. 1971 H.B. 570 § 7)



Section 67.905 Authorization to accept funds or grants.

Authorization to accept funds or grants.

67.905. The state park board, any county having a population in excess of two hundred thousand or any county adjoining, or city not within but adjoining such county, may accept and receive funds or grants from any other governmental or private agency, person or organization to be expended for the purposes of sections 67.870 to 67.910 and may enter into contracts with such governmental or private agency, person or organization consistent with the public purposes of sections 67.870 to 67.910 with regard thereto.

(L. 1971 H.B. 570 § 8)



Section 67.910 Sections 67.870 to 67.910 not to apply to second class counties having more than 100,000 and less than 110,000 inhabitants.

Sections 67.870 to 67.910 not to apply to second class counties having more than 100,000 and less than 110,000 inhabitants.

67.910. Any other provision of sections 67.870 to 67.910 to the contrary notwithstanding, the provisions hereof shall not apply to counties of the second class having a population of more than one hundred thousand and less than one hundred ten thousand inhabitants.

(L. 1971 H.B. 570 § 9)



Section 67.950 Dissolution of certain special purpose districts--procedure for election, form of ballot.

Dissolution of certain special purpose districts--procedure for election, form of ballot.

67.950. Any special purpose district formed under the provisions of a statute of this state requiring approval by the voters of the district, and for which no specific procedure is provided to terminate or dissolve such a district, may be dissolved in the following manner:

(1) Upon the filing with the governing body of the district of a petition containing the signatures of eight percent or more of the voters of the district or upon the motion of a majority of the members of the governing body it shall submit the question to the voters in the district using the same procedure and in the same manner so far as practicable as is provided for the submission of the question for forming the district.

(2) The question shall be submitted in substantially the following form:

Shall the ....... district be dissolved?

(3) If the question receives a majority of the votes cast the district shall be dissolved for all purposes except the payment of outstanding bonded indebtedness, if any.

(L. 1977 S.B. 198 § 1, A.L. 1978 H.B. 971)

CROSS REFERENCE:

Dissolution of a consolidated sewer district, 249.1118



Section 67.955 Procedure for dissolution--bonded indebtedness, effect of.

Procedure for dissolution--bonded indebtedness, effect of.

67.955. The governing body, upon passage of a proposition to dissolve, shall dispose of all assets of the district and apply all proceeds to the payment of all indebtedness of the district and if any funds are left after such liquidation they shall be paid to the taxpayers of the district. Such payments shall be computed on the ratio of each taxpayer's tax paid in to the total tax collected for the last taxable year for which the district collected taxes. The liquidation, payments and refunds shall be completed within one hundred twenty days after the date of the submission of the question, and the district shall cease to exist; except that if general obligation bonded indebtedness exists the district shall continue to exist solely for the purpose of levying and collecting taxes to pay such indebtedness.

(L. 1977 S.B. 198 § 2, A.L. 1978 H.B. 971)

CROSS REFERENCE:

Dissolution of a consolidated sewer district, 249.1118



Section 67.970 Definitions.

Definitions.

67.970. As used in sections 67.970 to 67.983:

(1) "City" means any city not within a county or any city having a population of over one hundred thousand persons located in a county of the first class not having a charter form of government which does not adjoin any other first class county;

(2) "Commission" means a residential renovation loan commission authorized by the provisions of section 67.972;

(3) "Project" means the purchase and renovation of one or more residences or residential structures which have been determined to be of substandard quality or condition and the subsequent sale thereof following renovation;

(4) "Renovate" or "renovation" means the renovation, reconstruction, remodeling, repairing, weatherizing, installation of energy conservation measures or devices, and similar work necessary to make a residence safe, sanitary, and decent, and make it meet the minimum building code requirements and occupancy requirements of a city, as the term "city" is defined in this section.

(L. 1983 H.B. 788 § 1)



Section 67.972 Residential renovation loan commission, procedure to establish--commission membership, terms--expenses.

Residential renovation loan commission, procedure to establish--commission membership, terms--expenses.

67.972. 1. The governing body of any city, by enacting an appropriate ordinance, may establish a commission and authorize the commission to engage in a program of renovation of residences as authorized by the provisions of sections 67.970 to 67.983.

2. When authorized by the governing body of the city, a "Residential Renovation Loan Commission" shall be established. It shall be composed of five members, all of whom shall be appointed by the mayor of the city. Each commission member shall serve for a term of five years; except that, of the members first appointed, one shall be appointed for a term of one year, one shall be appointed for a term of two years, one shall be appointed for a term of three years, one shall be appointed for a term of four years, and one shall be appointed for a term of five years. Members may serve consecutive terms. All members of a residential renovation loan commission shall serve without compensation for such service, but shall be reimbursed for all necessary and actual expenses incurred by them in the performance of their official duties. If a court of competent jurisdiction determines that any provision of this section would obligate the state of Missouri to pay for any service authorized by the provisions of sections 67.970 to 67.983, then those provisions shall terminate and be of no force and effect.

(L. 1983 H.B. 788 § 2)



Section 67.974 Powers of commission.

Powers of commission.

67.974. Each residential renovation loan commission may:

(1) Receive, hold and convey title to real estate on projects carried out by the commission and receive and use for the purposes described in sections 67.970 to 67.983 any grants or loans made by the Missouri housing development commission pursuant to section 215.035 or 215.050;

(2) Approve all proposed purchases of residences for renovation;

(3) Approve the workmen who will perform the renovation and reconstruction work; the workmen, to be selected from the local labor force, shall be capable of performing the work for which they will be hired, and shall be, as far as practicable, persons who are not employed on a regular basis and who are indigenous to the areas which are selected for renovation activity;

(4) Contract and be contracted with;

(5) Seek such legal and other professional and staff assistance deemed necessary to carry out the purposes of this section;

(6) Sell the residences renovated, but such sales shall be subject to the following requirements:

(a) All residences sold which were acquired from a land reutilization authority pursuant to section 92.810 and at least seventy-five percent of all residences sold shall be sold to persons who qualify for low-income housing ownership benefits under federal or state law, or both, as determined annually by the residential renovation loan commission;

(b) Each residence shall be sold only to a person who will be the actual owner of record of the residence and will actually occupy the residence for a period of not less than five years;

(c) Each residence shall be sold at a price which will allow the commission to recover all costs incurred by it in acquiring, renovating, and selling such residence, including, but not limited to, the purchase price paid for such residence, labor, materials, and other renovation expenses and any reimbursement of expenses made to a land reutilization authority for property acquired pursuant to section 92.810;

(7) Do all other things necessary to implement and administer the residential renovation program authorized by sections 67.970 to 67.983.

(L. 1983 H.B. 788 § 3, A.L. 1993 S.B. 376)



Section 67.976 Residences selected for renovation, location--plans to have hearing before commissions to determine impact.

Residences selected for renovation, location--plans to have hearing before commissions to determine impact.

67.976. Residences selected for purchase and renovation under the provisions of sections 67.970 to 67.983 shall be located in those areas of the city, which are in the greatest need of neighborhood rehabilitation. Each residential renovation loan commission shall cause to be made, a plan or plans, available to the public, to carry out the purposes of this section and to assist the reasonable renovation of other residences in other areas of each such city, giving the highest priority to those areas of each such city that possess the greatest need of neighborhood renovation together with sufficient existing housing resources so that said renovation would reasonably add value to the neighborhood. In making the plan or plans required by this section, each residential renovation loan commission shall hold public hearings at reasonable times and places from which to obtain community input in order to assess the impact of any proposed plan on any neighborhood involved and to assist them in determining which such neighborhood or neighborhoods shall be given such highest priority consider, among all other relevant considerations:

(1) The number of properties owned by the land reutilization agency in a neighborhood capable of renovation; and

(2) The prior commitment of private developers to the area selected, or areas adjacent thereto, for purposes of assuring that low and moderate income can obtain long-term financing and insurance.

(L. 1983 H.B. 788 § 4)



Section 67.978 Bonds issues, authorization--forms--sales--rate of interest.

Bonds issues, authorization--forms--sales--rate of interest.

67.978. The commission may at any time issue revenue bonds for the purpose of paying any part of the cost of any project or part thereof. Every issue of its bonds shall be payable out of the property and revenues of the commission which may be pledged, assigned, mortgaged, or in which a security interest is granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. The bonds shall be authorized by resolution of the commission, shall bear such date or dates, and shall mature at such time or times, but not in excess of twenty years, as the resolution shall specify. The bonds shall be in such denomination, bear interest at such rate, be in such form, either coupon or registered, be issued in such manner, be payable in such place or places and be subject to redemption as the resolution may provide. The bonds of the commission may be sold at either public or private sale, at such price as the commission shall determine, but at not less than ninety-five percent of the principal amount thereof and at an interest rate not in excess of the maximum rate, if any, applicable to general and business corporations.

(L. 1983 H.B. 788 § 5)



Section 67.981 Notes authorized--sales--interest rate--to mature when.

Notes authorized--sales--interest rate--to mature when.

67.981. Pending the issuance of bonds, the commission may issue notes payable from the proceeds of such bonds or from such other sources as the commission may specify as in the case of bonds. Such notes shall mature in not more than five years and shall be sold at public or private sale as the commission may specify at not less than ninety-five percent of the principal amount thereof and at an interest rate not in excess of the maximum rate, if any, applicable to general and business corporations. The other details with respect to such notes shall be determined by the commission as in the case of bonds.

(L. 1983 H.B. 788 § 6)



Section 67.983 Issuance of renewal notes and refunding bonds--sales.

Issuance of renewal notes and refunding bonds--sales.

67.983. The commission may from time to time issue renewal notes or refund any bonds by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partially to refund bonds then outstanding and partially for any other purpose. Renewal notes or refunding bonds may be sold at public or private sale and the proceeds applied to the purchase, redemption, or payment of the notes or bonds to be refunded.

(L. 1983 H.B. 788 § 7)



Section 67.990 Senior citizens' services fund tax, election, ballot, levy and collection of, limitation.

Senior citizens' services fund tax, election, ballot, levy and collection of, limitation.

67.990. 1. The governing body of any county or city not within a county may, upon approval of a majority of the qualified voters of such county or city voting thereon, levy and collect a tax not to exceed five cents per one hundred dollars of assessed valuation, or in any county of the first classification with more than eighty-five thousand nine hundred but less than eighty-six thousand inhabitants, the governing body may, upon approval of a majority of the qualified voters of the county voting thereon, levy and collect a tax not to exceed ten cents per one hundred dollars of assessed valuation upon all taxable property within the county or city or for the purpose of providing services to persons sixty years of age or older. The tax so levied shall be collected along with other county or city taxes, in the manner provided by law. All funds collected for this purpose shall be deposited in a special fund for the provision of services for persons sixty years of age or older, and shall be used for no other purpose except those purposes authorized in sections 67.990 to 67.995. Deposits in the fund shall be expended only upon approval of the board of directors established in section 67.993 and only in accordance with the fund budget approved by the county or city governing body.

2. The question of whether the tax authorized by this section shall be imposed shall be submitted in substantially the following form:

OFFICIAL BALLOT

Shall ................................ (name of county/city) levy a tax of .......... cents per each one hundred dollars assessed valuation for the purpose of providing services to persons sixty years of age or older?

â ã YES â ã NO

(L. 1989 H.B. 351 § 1, A.L. 2003 H.B. 600)

Effective 7-01-03



Section 67.993 Fund established, when--board of directors, appointment, members, terms, vacancies, officers--duties--use of fund moneys--powers.

Fund established, when--board of directors, appointment, members, terms, vacancies, officers--duties--use of fund moneys--powers.

67.993. 1. Upon the approval of the tax authorized by section 67.990 by the voters of the county or city not within a county, the tax so approved shall be imposed upon all taxable property within the county or city and the proceeds therefrom shall be deposited in a special fund, to be known as the "Senior Citizens' Services Fund", which is hereby established within the county or city treasury. No moneys in the senior citizens' services fund shall be spent until the board of directors provided for in subsection 2 of this section has been appointed and has taken office.

2. Upon approval of the tax authorized by section 67.990 by the voters of the county or city, the governing body of the county or the mayor of the city shall appoint a board of directors consisting of seven directors, who shall be selected from the county or city at large and shall, as nearly as practicable, represent the various groups to be served by the board. Each director shall be a resident of the county or city. Each director shall be appointed to serve for a term of four years and until his successor is duly appointed and qualified; except that, of the directors first appointed, one director shall be appointed for a term of one year, two directors shall be appointed for a term of two years, two directors shall be appointed for a term of three years, and two directors shall be appointed for a term of four years. Directors may be reappointed. All vacancies on the board of directors shall be filled for the remainder of the unexpired term by the governing body of the county or mayor of the city. The directors shall not receive any compensation for their services, but may be reimbursed for all actual and necessary expenses incurred in the performance of their official duties from the moneys in the senior citizens' services fund.

3. The administrative control and management of the funds in the senior citizens' services fund and all programs to be funded therefrom shall rest solely with the board of directors appointed under subsection 2 of this section; except that, the budget for the senior citizens' services fund shall be approved by the governing body of the county or city prior to making of any payments from the fund in any fiscal year. The board of directors shall use the funds in the senior citizens' services fund to provide programs which will improve the health, nutrition, and quality of life of persons who are sixty years of age or older. The budget may allocate funds for operational and capital needs to senior-related programs in the county or city in which such property taxes are collected. No funds in the senior citizens' services fund may be used, directly or indirectly, for any political purpose. In providing such services, the board of directors may contract with any person to provide services relating, in whole or in part, to the services which the board itself may provide under this section, and for such purpose may expend the tax proceeds derived from the tax authorized by section 67.990.

4. The board of directors shall elect a chairman, vice chairman, and such other officers as it deems necessary; shall establish eligibility requirements for the programs it furnishes; and shall do all other things necessary to carry out the purposes of sections 67.990 to 67.995. A majority of the board of directors shall constitute a quorum.

5. The board of directors, with the approval of the governing body of the county or city, may accept any gift of property or money for the use and benefit of the persons to be served through the programs established and funded under sections 67.990 to 67.995, and may sell or exchange any such property so long as such sale or exchange is in the best interests of the programs provided under sections 67.990 to 67.995 and the proceeds from such sale or exchange are used exclusively to fund such programs.

(L. 1989 H.B. 351 § 2, A.L. 2008 H.B. 1380)



Section 67.995 Fund abolished, moneys transferred to general revenue--audit of fund, when.

Fund abolished, moneys transferred to general revenue--audit of fund, when.

67.995. 1. If the tax, special fund, and board of directors authorized by sections 67.990 to 67.995 are ever repealed or abolished, all funds remaining in the special fund shall be transferred to the general revenue fund of the county or city not within a county.

2. If the governing body of the county or city shall determine that an audit is necessary or desirable, the accounts of the board of directors shall be audited by a certified public accountant selected by the governing body of the county or city. An audit performed under this subsection shall also review the records of the receipts and disbursements and the property inventory of every officer or office of the board of directors which receives or disburses money on behalf of the board or which holds property belonging to the board. Upon the completion of the investigation, the certified public accountant shall render a report to the governing body of the county or city, along with a statement showing, under appropriate classifications, the receipts and disbursements of the board of directors during the period of the audit. The expense of an audit performed under this subsection shall be paid by the board of directors from funds in the senior citizens' services fund.

(L. 1989 H.B. 351 §§ 3, 4)



Section 67.997 Senior services and youth program sales tax--ballot language--trust fund created, use of moneys (Perry County).

Senior services and youth program sales tax--ballot language--trust fund created, use of moneys (Perry County).

67.997. 1. The governing body of any county of the third classification without a township form of government and with more than eighteen thousand one hundred but fewer than eighteen thousand two hundred inhabitants may impose, by order or ordinance, a sales tax on all retail sales made within the county which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one-fourth of one percent, and shall be imposed solely for the purpose of funding senior services and youth programs provided by the county. One-half of all revenue collected under this section, less one-half the cost of collection, shall be used solely to fund any service or activity deemed necessary by the senior service tax commission established in this section, and one-half of all revenue collected under this section, less one-half the cost of collection, shall be used solely to fund all youth programs administered by an existing county community task force. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The order or ordinance shall not become effective unless the governing body of the county submits to the voters residing within the county at a state general, primary, or special election a proposal to authorize the governing body of the county to impose a tax under this section.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall ........................................... (insert the name of the county) impose a sales tax at a rate of ............ (insert rate of percent) percent, with half of the revenue from the tax, less one-half the cost of collection, to be used solely to fund senior services provided by the county and half of the revenue from the tax, less one-half the cost of collection, to be used solely to fund youth programs provided by the county?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter immediately following the approval of the tax or notification to the department of revenue if such tax will be administered by the department of revenue. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

3. On or after the effective date of any tax authorized under this section, the county which imposed the tax shall enter into an agreement with the director of the department of revenue for the purpose of collecting the tax authorized in this section. On or after the effective date of the tax the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and sections 32.085 and 32.087 shall apply. All revenue collected under this section by the director of the department of revenue on behalf of any county, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Senior Services and Youth Programs Sales Tax Trust Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the trust fund and credited to the county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such county. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body of the county may authorize the use of a bracket system similar to that authorized in section 144.285 and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions. Beginning with the effective date of the tax, every retailer in the county shall add the sales tax to the sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. For purposes of this section, all retail sales shall be deemed to be consummated at the place of business of the retailer.

5. All applicable provisions in sections 144.010 to 144.525 governing the state sales tax, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax, and all exemptions granted to agencies of government, organizations, and persons under sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax. The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax. All discounts allowed the retailer under the state sales tax for the collection of and for payment of taxes are hereby allowed and made applicable to the tax. The penalties for violations provided in section 32.057 and sections 144.010 to 144.525 are hereby made applicable to violations of this section. If any person is delinquent in the payment of the amount required to be paid under this section, or in the event a determination has been made against the person for taxes and penalty under this section, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.525.

6. The governing body of any county that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the county. The ballot of submission shall be in substantially the following form:

Shall ................................. (insert the name of the county) repeal the sales tax imposed at a rate of .............. (insert rate of percent) percent for the purpose of funding senior services and youth programs provided by the county?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

7. Whenever the governing body of any county that has adopted the sales tax authorized in this section receives a petition, signed by ten percent of the registered voters of the county voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the county a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

8. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the county shall notify the director of the department of revenue of the action at least thirty days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director shall remit the balance in the account to the county and close the account of that county. The director shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

9. Each county imposing the tax authorized in this section shall establish a senior services tax commission to administer the portion of the sales tax revenue dedicated to providing senior services. Such commission shall consist of seven members appointed by the county commission. The county commission shall determine the qualifications, terms of office, compensation, powers, duties, restrictions, procedures, and all other necessary functions of the commission.

(L. 2007 H.B. 205 merged with H.B. 795 merged with S.B. 22 merged with S.B. 30 merged with S.B. 233)



Section 67.1000 Transient guests to pay tax on sleeping rooms in hotels and motels, purpose to fund convention and visitors bureau, any county and certain cities--limitation on tax, certain cities and counties.

Transient guests to pay tax on sleeping rooms in hotels and motels, purpose to fund convention and visitors bureau, any county and certain cities--limitation on tax, certain cities and counties.

67.1000. 1. The governing body of the following cities and counties may impose a tax as provided in this section:

(1) Any county;

(2) Any city which is the county seat of any county or which now or hereafter has a population of more than three thousand five hundred inhabitants and which has heretofore been authorized by the general assembly;

(3) Any city or county with more than three hundred fifty hotel and motel rooms within the boundaries of such city or county;

(4) Any other city which has a population of more than eighteen thousand and less than forty-five thousand inhabitants located in a county of the first classification with a population over two hundred thousand adjacent to a county of the first classification with a population over nine hundred thousand.

2. The governing body of any city or county listed in subsection 1 of this section may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or county, which shall be not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city or county submits to the voters of the city or county at an election permitted under section 115.123 a proposal to authorize the governing body of the city or county to impose a tax under the provisions of this section and section 67.1002. The tax authorized by this section and section 67.1002 shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the city or county solely for funding a convention and visitors bureau which shall be a general not-for-profit organization with whom the city or county has contracted, and which is established for the purpose of promoting the city or county as a convention, visitor and tourist center. Such tax shall be stated separately from all other charges and taxes.

3. As used in this section and section 67.1002, the term "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter, except that in any county of the third classification without a township form of government and with more than forty-one thousand one hundred but fewer than forty-one thousand two hundred inhabitants, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for ninety days or less during any calendar quarter.

4. Provisions of this section to the contrary notwithstanding, the governing body of any home rule city with more than thirty-nine thousand six hundred but fewer than thirty-nine thousand seven hundred inhabitants and partially located in any county of the first classification with more than seventy-one thousand three hundred but fewer than seventy-one thousand four hundred inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city, which shall be not more than seven percent per occupied room per night, except that such tax shall not become effective unless the governing body of such city submits to the voters of the city at an election permitted under section 115.123 a proposal to authorize the governing body of the city to impose a tax under the provisions of this subsection and section 67.1002. The tax authorized by this subsection and section 67.1002 shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the city solely for funding a convention and visitors bureau which shall be a general not-for-profit organization with whom the city has contracted, and which is established for the purpose of promoting the city as a convention, visitor, and tourist center. Such tax shall be stated separately from all other charges and taxes.

5. Notwithstanding any other provision of law to the contrary, the tax authorized in this section shall not be imposed by the following cities or counties:

(1) Any city or county already imposing a tax solely on the charges for sleeping rooms paid by the transient guests of hotels or motels situated in any such city or county under any other law of this state;

(2) Any city not already imposing a tax under this section and that is located in whole or partially within a county that already imposes a tax solely on the charges for sleeping rooms paid by the transient guests of hotels or motels situated in such county under this section or any other law of this state; or

(3) Any county not already imposing a tax under this section and that has a city located in whole or in part within its boundaries that already imposes a tax solely on the charges for sleeping rooms paid by the transient guests of hotels or motels situated in such city under this section or any other law of this state.

6. This section shall not be construed as repealing any taxes levied by any city or county on transient guests as permitted under this chapter or chapter 94 as of August 28, 2011.

(L. 1991 H.B. 25 § 1 subsec. 1, A.L. 1996 H.B. 1237, A.L. 1997 S.B. 155, A.L. 1997 2d Ex. Sess. H.B. 3, A.L. 1998 S.B. 820 and H.B. 1587, A.L. 2007 H.B. 795 merged with S.B. 22, A.L. 2010 H.B. 1442 merged with S.B. 644, A.L. 2011 H.B. 161)



Section 67.1002 Ballot form--tax to be effective when--collection of tax, options--penalty on unpaid taxes--delinquent when, any county and certain cities.

Ballot form--tax to be effective when--collection of tax, options--penalty on unpaid taxes--delinquent when, any county and certain cities.

67.1002. 1. The question shall be submitted in substantially the following form:

Shall the .......................... (City or County) levy a tax of ............ percent on each sleeping room occupied and rented by transient guests of hotels and motels located in the city or county, where the proceeds of which shall be expended for promotion of tourism or funding a convention and visitors bureau?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the governing body for the city or county shall have no power to impose the tax authorized by this section unless and until the governing body of the city or county again submits the question to the qualified voters of the city or county and such question is approved by a majority of the qualified voters voting on the question.

2. On and after the effective date of any tax authorized under the provisions of this section and section 67.1000, the city or county which levied the tax may adopt one of the two following provisions for the collection and administration of the tax:

(1) The city or county which levied the tax may adopt rules and regulations for the internal collection of such tax by the city or county officers usually responsible for collection and administration of city or county taxes; or

(2) The city or county may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in this section and section 67.1000. In the event any city or county enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in this section and section 67.1000, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect the additional tax authorized under the provisions of this section and section 67.1000. The tax authorized under the provisions of this section and section 67.1000 shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection.

3. If a tax is imposed by a city or county under this section and section 67.1000, the city or county may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

(L. 1991 H.B. 25 § 1 subsecs. 2, 3, 4, A.L. 2011 H.B. 161)



Section 67.1003 Transient guest tax on hotels and motels in counties and cities meeting a room requirement or a population requirement, amount, issue submitted to voters, ballot language.

Transient guest tax on hotels and motels in counties and cities meeting a room requirement or a population requirement, amount, issue submitted to voters, ballot language.

67.1003. 1. The governing body of the following cities and counties may impose a tax as provided in this section:

(1) Any city or county having more than three hundred fifty hotel and motel rooms inside such city or county;

(2) A county of the third classification with a population of more than seven thousand but less than seven thousand four hundred inhabitants;

(3) A third class city with a population of greater than ten thousand but less than eleven thousand located in a county of the third classification with a township form of government with a population of more than thirty thousand;

(4) A county of the third classification with a township form of government with a population of more than twenty thousand but less than twenty-one thousand;

(5) Any third class city with a population of more than eleven thousand but less than thirteen thousand which is located in a county of the third classification with a population of more than twenty-three thousand but less than twenty-six thousand;

(6) Any city of the third classification with more than ten thousand five hundred but fewer than ten thousand six hundred inhabitants;

(7) Any city of the third classification with more than twenty-six thousand three hundred but fewer than twenty-six thousand seven hundred inhabitants;

(8) Any city of the third classification with more than ten thousand eight hundred but fewer than ten thousand nine hundred inhabitants and located in more than one county.

2. The governing body of any city or county listed in subsection 1 of this section may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or county or a portion thereof, which shall be not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city or county submits to the voters of the city or county at a state general or primary election a proposal to authorize the governing body of the city or county to impose a tax pursuant to this section. The tax authorized by this section shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the city or county solely for the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

3. Notwithstanding any other provision of law to the contrary, except as provided in subsection 5 of this section, the tax authorized in subsection 1 of this section shall not be imposed by the following cities or counties:

(1) Any city or county already imposing a tax solely on the charges for sleeping rooms paid by the transient guests of hotels or motels situated in any such city or county under any other law of this state;

(2) Any city not already imposing a tax under this section and that is located in whole or partially within a county that already imposes a tax solely on the charges for sleeping rooms paid by the transient guests of hotels or motels situated in such county under this section or any other law of this state; or

(3) Any county not already imposing a tax under this section and that has a city located in whole or in part within its boundaries that already imposes a tax solely on the charges for sleeping rooms paid by the transient guests of hotels or motels situated in such city under this section or any other law of this state.

4. Cities of the third class having more than two thousand five hundred hotel and motel rooms, and located in a county of the first classification in which and where another tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in such county is imposed, may impose the tax authorized by this section of not more than one-half of one percent per occupied room per night.

5. The governing body of any city of the fourth classification with more than fifty-one thousand inhabitants located in a county with a charter form of government and with more than two hundred fifty thousand inhabitants which adjoins another county with a charter form of government and with more than one million inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guest of hotels or motels situated in such city or a portion thereof, which tax shall be not more than two percent per occupied room per night, except that such tax shall not become effective unless the governing body of such city submits, after January 1, 2012, to the voters of that city, at an election permitted under section 115.123, a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized by this section shall be in addition to any and all other taxes imposed by law, and the proceeds of such tax shall be used by the city solely for the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

6. The ballot of submission for any tax authorized in this section shall be in substantially the following form:

Shall (insert the name of the city or county) impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in (name of city or county) at a rate of (insert rate of percent) percent for the sole purpose of promoting tourism?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

7. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

8. This section shall not be construed as repealing any taxes levied by any city or county on transient guests as permitted under this chapter or chapter 94 as of August 28, 2011.

(L. 1999 H.B. 139 § 1, A.L. 2000 H.B. 1659 merged with S.B. 724, A.L. 2001 H.B. 242 merged with S.B. 323 & 230, A.L. 2005 H.B. 58 merged with H.B. 186, A.L. 2007 S.B. 22 merged with S.B. 81 merged with S.B. 233, A.L. 2010 S.B. 644, A.L. 2011 H.B. 161)



Section 67.1004 Transient guest tax for certain counties, amount--issue submitted to voters, ballot language (includes Platte County).

Transient guest tax for certain counties, amount--issue submitted to voters, ballot language (includes Platte County).

67.1004. 1. The governing body of any noncharter county of the first classification with a population of less than seventy-five thousand and containing part of a city with a population of more than four hundred and thirty thousand may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the county or a portion thereof, which shall be not more than one quarter of one percent per occupied room per night, except that such tax shall not become effective unless the governing body of the county submits to the voters of the county at a state general or primary election, a proposal to authorize the governing body of the county to impose a tax pursuant to this section. The tax authorized by this section shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the county solely for the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall (insert the name of the county) impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in (name of county) at a rate of (insert rate of percent) percent for the sole purpose of promoting tourism?

â ã YES â ã NO

3. As used in this section, "transient guests" means a person or persons who occupy room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 1999 H.B. 139 § 2)

Effective 7-13-99



Section 67.1006 Transient guests to pay tax on sleeping rooms in hotels or motels--rate--election, ballot form--purpose, tourism--rate of tax change, procedure (Pettis County).

Transient guests to pay tax on sleeping rooms in hotels or motels--rate--election, ballot form--purpose, tourism--rate of tax change, procedure (Pettis County).

67.1006. 1. In any county of the second class which has a two-year community college and is located south of the Missouri River and adjacent to a county of the second class which contains a state educational institution described as a state teachers college in paragraph (c) of subdivision (5) of section 176.010, a proposal to authorize the governing body of the county to impose a tax may be submitted to the voters of the county at a state general, primary or special election as follows:

(1) By a majority vote of the county governing body; or

(2) Upon petition of eight percent of the voters who cast votes for the member of the county governing body who received the highest number of votes at the last election in which members of the governing body were elected, the county clerk shall submit the proposal to the voters of the county. The tax shall be levied on the sales or charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the county at a rate not to exceed two dollars per room per night. The tax authorized by sections 67.1006 to 67.1012 shall be in addition to any and all taxes imposed by law and shall be stated separately from all other charges and taxes.

2. The question shall be submitted in substantially the following form:

Shall there be imposed in the county of ................... (name of county) a tax of ................. (rate of tax) on each sleeping room occupied and rented by transient guests of hotels and motels located in the county, the proceeds of which shall be expended for tourism purposes?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax authorized by sections 67.1006 to 67.1012 shall not become effective unless and until the question is resubmitted under the provisions of sections 67.1006 to 67.1012 to the qualified voters of the county and such question is approved by a majority of the qualified voters of the county voting on the question.

3. The governing body of any county imposing a tax under this section may, by order or ordinance, change the rate of such tax from two dollars per room per night to not more than five percent per occupied room per night. No such order or ordinance shall become effective unless the governing body of the county submits to the voters of the county at a state general, primary, or special election a proposal to authorize the governing body of the county to change the rate of tax imposed under this section. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the change in the tax rate shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the change in the tax rate shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the county and such question is approved by a majority of the qualified voters voting on the question.

(L. 1991 H.B. 25 § 2 subsecs. 1, 2, A.L. 2011 H.B. 161)



Section 67.1008 Tourism commission to be established, appointment, qualifications, terms (Pettis County).

Tourism commission to be established, appointment, qualifications, terms (Pettis County).

67.1008. Upon adoption of the tax authorized in sections 67.1006 to 67.1012, there shall be established a "Tourism Commission", to consist of five members, two of whom shall be appointed by the governing body of the county and two of whom shall be appointed by the governing body of the largest city within the county. Of the two members each appointed by the governing bodies of the city and county, one member each shall be a representative of the hotel and motel industry. Of each of the members so appointed by the governing bodies of the city and county, one member shall be appointed for a term of three years and one member shall be appointed for a term of two years. The remaining member of the commission shall be appointed jointly by the governing bodies of the city and county and shall be a member of a locally formed organization representing the local general business interests in the area and shall be appointed for a term of four years.

(L. 1991 H.B. 25 § 2 subsec. 3)



Section 67.1009 Transient guest tax authorized for certain cities--ballot language (Cities of Edmundson and Woodson Terrace).

Transient guest tax authorized for certain cities--ballot language (Cities of Edmundson and Woodson Terrace).

67.1009. 1. The governing body of the following cities may impose a tax as provided in this section: (1) Any city of the fourth classification with more than eight hundred thirty but fewer than nine hundred inhabitants and located in any county with a charter form of government and with more than nine hundred fifty thousand inhabitants;

(2) Any city of the fourth classification with more than four thousand fifty but fewer than four thousand two hundred inhabitants and located in any county with a charter form of government and with more than nine hundred fifty thousand inhabitants.

2. The governing body of any city listed in subsection 1 of this section may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city, which shall be not more than six-tenths of one percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city or county submits to the voters of the city or county at a state general or primary election a proposal to authorize the governing body of the city to impose a tax pursuant to this section. The tax authorized by this section shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law. Such tax shall be stated separately from all other charges and taxes.

3. The ballot of submission for any tax authorized in this section shall be in substantially the following form:

Shall (insert the name of the city) impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in (name of city) at a rate of (insert rate of percent up to six-tenths of one percent)?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

4. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2013 S.B. 99)



Section 67.1010 Tax revenues to be administered by commission for promotion of tourism, powers and duties (Pettis County).

Tax revenues to be administered by commission for promotion of tourism, powers and duties (Pettis County).

67.1010. Any tax, and the revenues derived from the tax, imposed under the provisions of sections 67.1006 to 67.1012 shall be administered by the tourism commission, appointed under the provisions of sections 67.1006 to 67.1012. The revenues received from the tax shall be deposited by the commission in a special fund and used solely for the promotion of tourism within the county with at least fifty percent of the revenue used for joint efforts to promote a state-operated facility for the first five years the tax is in effect. After the expiration of five years, the commission shall decide on the use of the moneys.

(L. 1991 H.B. 25 § 2 subsec. 4, A.L. 2013 H.B. 184 merged with S.B. 23)



Section 67.1012 Collection of tax, options, penalty for delinquency, when (Pettis County).

Collection of tax, options, penalty for delinquency, when (Pettis County).

67.1012. 1. Upon voter approval of the tax authorized under the provisions of this act*, the tourism commission authorized to administer the tax shall adopt one of the two following provisions for the collection and administration of the tax:

(1) The commission may adopt rules and regulations for the internal collection of such tax by the commission; or

(2) The commission may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in sections 67.1006 to 67.1012. In the event the commission enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in sections 67.1006 to 67.1012, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect the additional tax authorized under the provisions of sections 67.1006 to 67.1012. The tax authorized under the provisions of sections 67.1006 to 67.1012 shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection.

2. If a tax is imposed under sections 67.1006 to 67.1012, there shall also be imposed a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

(L. 1991 H.B. 25 § 2 subsecs. 5, 6)

*"This act" (H.B. 25, 1991) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 67.1015 Transient guests of hotels and motels to pay tax to fund exposition and community center (including city of Marshall).

Transient guests of hotels and motels to pay tax to fund exposition and community center (including city of Marshall).

67.1015. 1. The governing body of any third class city with a population of at least twelve thousand located in a county of the fourth classification may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof, which shall be not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state municipal, general or primary election, a proposal to authorize the governing body of the city to impose a tax pursuant to this section. The tax authorized by this section shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the city solely for building and operating an exposition and community center. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall (insert the name of the city) impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in (name of city) at a rate of (insert rate of percent) percent for the purpose of building and operating an exposition and community center?

â ã YES â ã NO

3. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

4. Within ten days after a vote in favor of the adoption of a tax authorized by this section and by the voters of any such city, the governing body of the city shall make its order imposing the tax. The tax shall become effective on the first day of the first calendar quarter after such order is made, and such tax shall be collected by the department of revenue in the same manner as prescribed in section 32.087, except as otherwise provided in this section.

(L. 2000 S.B. 724)



Section 67.1016 County transient guest taxes--procedures.

County transient guest taxes--procedures.

67.1016. 1. The governing body of any county of the second, third, or fourth classification may impose, by order or ordinance, a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the county or a portion thereof. The tax shall be not more than one cent per occupied room per night, and shall be imposed solely for the purpose of promoting tourism-related activities in the county. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No such order or ordinance shall become effective unless the governing body of the county submits to the voters of the county at a state general, primary, or special election a proposal to authorize the governing body of the county to impose a tax under this section. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the county and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue generated by the tax shall be collected by the county collector of revenue, shall be deposited in a special trust fund, and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund that are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds. Any interest and moneys earned on such investments shall be credited to the fund.

4. Upon adoption of the tax under this section, there shall be established in each county adopting the tax a "Tourism Commission", to consist of five members appointed by the governing body of the county. No more than one member of the tourism commission shall be a member of the governing body of the county. Of the initial members appointed, two shall hold office for one year, two shall hold office for two years, and one shall hold office for three years. Members appointed after expiration of the initial terms shall be appointed to a three-year term. Each member may be reappointed. Vacancies shall be filled by appointment by the governing body of the county for the remainder of the unexpired term. The members shall not receive compensation for their services, but may be reimbursed for their actual and necessary expenses incurred in service of the tourism commission.

5. The governing body of any county that has adopted the tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the county. If a majority of the votes cast on the proposal are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters of the county, and the repeal is approved by a majority of the qualified voters voting on the question.

6. Whenever the governing body of any county that has adopted the tax authorized in this section receives a petition, signed by a number of registered voters of the county equal to at least two percent of the number of registered voters of the county voting in the last gubernatorial election, calling for an election to repeal the tax imposed under this section, the governing body shall submit to the voters of the county a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters of the county and the repeal is approved by a majority of the qualified voters voting on the question.

7. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2007 S.B. 30)



Section 67.1018 Transient guest tax to pay for law enforcement and promotion of tourism (Carter County).

Transient guest tax to pay for law enforcement and promotion of tourism (Carter County).

67.1018. 1. The governing body of any county of the third classification without a township form of government and with more than five thousand nine hundred but fewer than six thousand inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the county or a portion thereof, which shall not be more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the county submits to the voters of the county at a state general or primary election a proposal to authorize the governing body of the county to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and fifty percent of the proceeds of such tax shall be used by the county to fund law enforcement with the remaining fifty percent of such proceeds to be used to fund the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall ........... (insert the name of the county) impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in ........... (name of county) at a rate of ..... (insert rate of percent) percent for the benefit of the county?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax authorized by this section shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the county and such question is approved by a majority of the qualified voters of the county voting on the question.

(L. 2010 H.B. 1442)



Section 67.1020 Disaster relief services, nongovernmental agencies exempt from tax, when.

Disaster relief services, nongovernmental agencies exempt from tax, when.

67.1020. Nongovernmental agencies congressionally mandated to provide disaster relief services shall be exempt from paying a transient guest tax imposed under this chapter and chapters 66, 92, and 94. No such tax shall be imposed on any person where payment is being made by such an agency.

(L. 2013 S.B. 23)



Section 67.1062 Definitions.

Definitions.

67.1062. As used in sections 67.1062 to 67.1071, unless the context clearly requires otherwise, the following words and phrases mean:

(1) "Agency", an entity which provides any service related to homeless persons or the repair or replacement of housing structures which are in violation of the county housing code, and shall include not-for-profit housing partnerships as defined in 24 CFR Part 92 or successor regulations;

(2) "City", any city not within a county;

(3) "County", a county of the first class having a charter form of government;

(4) "Designated authority", the board, commission, agency, or other body designated under the provisions of section 67.1065 as the authority to administer the allocation and distribution of funds to agencies;

(5) "Homeless", an involuntary state characterized by a lack of habitable housing or shelter.

(L. 1990 S.B. 657 § 1, A.L. 1991 S.B. 185 § 66.650, A.L. 1993 H.B. 383, A.L. 1994 S.B. 515, A.L. 2000 H.B. 1238, A.L. 2005 H.B. 58 merged with H.B. 186)

*Transferred 1991; formerly 66.650



Section 67.1063 Governing body of county may establish program of assistance for homeless--financing by additional user fees for recording instruments, voter approval required.

Governing body of county may establish program of assistance for homeless--financing by additional user fees for recording instruments, voter approval required.

67.1063. 1. The governing body of the county may provide for a program of assistance to homeless persons, including the repair or replacement of housing structures which are in violation of the county housing code, as provided by sections 67.1062 to 67.1071. The governing body is hereby authorized to impose by order or ordinance the fee provided by subsection 2 or 3 of this section in order to finance this program.

2. In addition to the fees imposed in section 59.319, a user fee of three dollars shall be charged and collected on all instruments recorded with the recorder of deeds, over and above any other fees required by law, as a condition precedent to the recording of any instrument, but such fee shall not become effective unless the governing body of the county submits to the voters of the county a proposal to authorize the county to impose such fee and a majority of the votes cast on the proposal are in favor of the proposal.

3. In addition to the fees imposed in section 59.319 and in subsection 2 of this section, in any county with a population over nine hundred thousand, a user fee of three dollars shall be charged and collected on all instruments recorded with the recorder of deeds, over and above any other fees required by law, as a condition precedent to the recording of any instrument, but such fee shall not become effective unless the governing body of the county submits to the voters of the county a proposal to authorize the county to impose such fee and a majority of the votes cast on the proposal are in favor of the proposal. If the proposal is approved, the fee shall be forwarded to the executive of the county for distribution to any agency, as defined in section 67.1062, which renovates or rehabilitates housing structures for the purpose of sale at market rates to market-rate buyers.

(L. 1990 S.B. 657 § 2 subsecs. 1, 2, A.L. 1993 H.B. 383, A.L. 2000 H.B. 1238)

*Transferred 1991; formerly 66.653



Section 67.1064 Recorder of deeds to file report--pay over funds to county treasurer for deposit.

Recorder of deeds to file report--pay over funds to county treasurer for deposit.

67.1064. At the end of each month, the recorder of deeds shall file a verified report with the governing body of the county of the fees collected pursuant to the provisions of subsection 2 of section 67.1063. The report may be consolidated with the monthly report of other fees collected by the recorder. Upon the filing of the reports the recorder of deeds shall forthwith pay over to the county treasurer all fees collected pursuant to subsection 2 of section 67.1063. The county treasurer shall deposit all such fees in a special fund to be expended only to provide financial assistance to agencies as provided in sections 67.1062 to 67.1071.

(L. 1990 S.B. 657 § 2 subsec. 3)

Effective 5-31-90

*Transferred 1991; formerly 66.655



Section 67.1065 Administrative body to be appointed, duties, expenses, limitation.

Administrative body to be appointed, duties, expenses, limitation.

67.1065. The governing body of the county shall designate in the order or ordinance imposing the fees, as provided in sections 67.1063 and 67.1064, an appropriate board, commission, agency, or other body of the county, as the authority to administer the allocation and distribution of the funds to agencies, in the manner provided in sections 67.1062 to 67.1071. The members of the designated authority may be reimbursed from the special fund for moneys actually and necessarily expended in the performance of their duties under the provisions of sections 67.1062 to 67.1071, but such reimbursement shall not exceed more than two and one-half percent of the fees collected pursuant to sections 67.1063 and 67.1064.

(L. 1990 S.B. 657 § 3)

Effective 5-31-90

*Transferred 1991; formerly 66.657



Section 67.1067 Agencies applying for funds, information required.

Agencies applying for funds, information required.

67.1067. 1. Any agency providing services related to homeless persons may apply to the designated authority for funds to be used to provide such services for the homeless. All applications shall include, but not be limited to, the following:

(1) A list of the directors of the applicant, if any, and a list of the trustees of the agency if different;

(2) The proposed budget of the agency for the following calendar year, or other period for which funding is sought;

(3) A summary of the services proposed to be offered in the following calendar year, or other period for which funding is sought;

(4) An estimate of the number of persons to be served during the following calendar year, or other period for which funding is sought; and

(5) Any other information deemed relevant to the application by the designated authority.

2. After review of an application for funds from an agency that meets the criteria set forth in section 67.1069, the designated authority shall notify the agency in writing whether it is eligible to receive funds and, if the agency is eligible, specify the amount available for that agency from the fund established pursuant to sections 67.1063 and 67.1064.

(L. 1990 S.B. 657 § 4, A.L. 1993 H.B. 383, A.L. 2005 H.B. 58 merged with H.B. 186)

*Transferred 1991; formerly 66.659



Section 67.1069 Requirements for agencies to be eligible for funds.

Requirements for agencies to be eligible for funds.

67.1069. To qualify for funds allocated and distributed pursuant to section 67.1067, an agency may be any entity which provides services related to homeless persons or which meets all of the following requirements:

(1) Have trustees who represent the racial, ethnic and socioeconomic diversity of the community to be served, at least one of whom must possess experience in confronting or mitigating the problems of homeless;

(2) Receive at least twenty-five percent of its funds from sources other than funds distributed pursuant to section 67.1067. These other sources may be public or private and may include contributions of goods or services, including materials, commodities, transportation, office space or other types of facilities or personal service; and

(3) Require persons employed by or volunteering services to the agency to maintain the confidentiality of any information that would identify individuals served by the agency.

(L. 1990 S.B. 657 § 5, A.L. 2005 H.B. 58 merged with H.B. 186)

*Transferred 1991; formerly 66.661



Section 67.1070 Eligible agencies.

Eligible agencies.

67.1070. Funds shall be allocated to:

(1) Agencies offering or proposing to offer the broadest range of housing-related services to persons in the community served, including:

(a) Emergency short-term and long-term shelter for the homeless;

(b) Prevention of residential foreclosures and evictions;

(c) Coordination of existing community services; and

(d) Projects to encourage self-sufficiency of participants and facilitate transition from dependency on subsidized housing;

(2) Other entities essential for carrying out the purposes of this section.

(L. 1990 S.B. 657 § 6, A.L. 1993 H.B. 383, A.L. 2005 H.B. 58 merged with H.B. 186)

*Transferred 1991; formerly 66.663



Section 67.1071 Report to be made by agencies receiving funds, content--program.

Report to be made by agencies receiving funds, content--program.

67.1071. An agency that receives funds pursuant to sections 67.1062 to 67.1071 shall file an annual report with the designated authority of the county, on or before the thirty-first day of March of the year following the year in which funds were received. The annual report shall include statistics on the number of persons served by the agency, and shall include the results of an independent audit of expenditures of funds received by the agency pursuant to the provisions of sections 67.1062 to 67.1071. No information contained in the report shall identify any person served by the agency or enable any person to determine the identity of any such person. The designated authority shall compile the reports filed pursuant to this section annually and transmit the compiled report to the governing body of the county or city with its estimate of the number of homeless residing in the county or city and its recommendations of programs to reduce homelessness in the county or city along with its estimates of the resources necessary to implement and operate such programs.

(L. 1990 S.B. 657 §§ 7, B, A.L. 1994 S.B. 515, A.L. 1999 S.B. 83)

*Transferred 1991; formerly 66.665



Section 67.1150 County convention and sports facilities authority to be a political subdivision of state (St. Charles County).

County convention and sports facilities authority to be a political subdivision of state (St. Charles County).

67.1150. 1. There is hereby authorized to be created in any county with a population of at least two hundred thousand inhabitants which adjoins a county with a population of nine hundred thousand or more inhabitants, a special authority to be known as the ".................................... County Convention and Sports Facilities Authority", hereinafter referred to in sections 67.1150 to 67.1158 as the "authority". The authority may be created by order of the county governing body, and certified copies of such order shall be filed in the offices of the governor and secretary of state. The authority shall be a body corporate and politic, and a political subdivision of the state of Missouri.

2. The provisions of sections 67.1150 to 67.1158 shall apply to any authority organized under the provisions of sections 67.1150 to 67.1158.

(L. 1991 H.B. 25 §§ 3, 4, A.L. 1993 H.B. 541, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 67.1153 Authority to consist of five commissioners, qualifications, appointment, chairman, elected from members, staff--quorum required for action--terms, expenses.

Authority to consist of five commissioners, qualifications, appointment, chairman, elected from members, staff--quorum required for action--terms, expenses.

67.1153. 1. The authority shall consist of five commissioners, who shall be qualified voters of the state of Missouri and residents of the county in which the authority is created. The commissioners shall be appointed by the governor with the advice and consent of the senate. No more than three of the commissioners appointed shall be of any one political party, and no elective or appointed official of any political subdivision of this state shall be a member of the authority.

2. The authority shall elect from its number a chairman, and may appoint such officers and employees as it may require for the performance of its duties and fix and determine their qualifications, duties and compensation. No action of the authority shall be binding unless taken at a meeting at which at least three members are present and unless a majority of the members present at such meeting shall vote in favor thereof.

3. Of the commissioners initially appointed to the* authority, one shall serve for two years, one shall serve for three years, one shall serve for four years, one shall serve for five years, and one shall serve for six years. Thereafter, successors shall hold office for terms of five years, or for the unexpired terms of their predecessors. Each commissioner shall hold office until his successor has been appointed and qualified.

4. The commissioners shall receive no salary for the performance of their duties, but shall be reimbursed for the actual and necessary expenses incurred in the performance of their duties, to be paid by the authority.

(L. 1991 H.B. 25 § 5)

*Word "the" does not appear here in original rolls.



Section 67.1155 Powers and duties of commissioners.

Powers and duties of commissioners.

67.1155. The authority shall have the following powers:

(1) To acquire property by gift, bequest, purchase, or lease from public or private sources, and to plan, construct, operate, maintain, or lease to others for construction, operation and maintenance, any convention, visitor and sports facility, any parking facility and other suitable concessions, and all other incidental facilities suitable for all types of convention, visitor and sports activities;

(2) To charge and collect fees and rents for use of the facilities owned or operated by it or leased from or to others;

(3) To adopt a common seal, to contract and to be contracted with, and to sue and to be sued and to adopt bylaws for the regulation of its affairs and the conduct of its business;

(4) To receive for its lawful activities any contributions or moneys appropriated by municipalities, counties, state, or other political subdivisions or agencies or by the federal government or any agency or officer thereof, or from any other source;

(5) To disburse funds for its lawful activities and fix the salaries and wages of its officers and employees;

(6) To borrow money for the acquisition, planning, construction, equipping, operation, maintenance, repair, extension and improvement of any facility, or any part or parts thereof, which it has the power to own or to operate, and to issue negotiable notes, bonds, or other instruments in writing as evidence of sums borrowed, as follows:

(a) Bonds or notes issued under the authority of this section shall be issued pursuant to a resolution adopted by the commissioners of the authority, which shall set out the estimated cost to the authority of the proposed facility or facilities, and shall further set out the amount of bonds or notes to be issued, their purpose or purposes, their date or dates, denomination or denominations, rate or rates of interest, time or times of payment, both of principal and of interest, place or places of payment, and all other details in connection therewith. Any such bonds or notes may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the resolution;

(b) Such bonds or notes shall bear interest at such rates as determined by the authority and shall mature within a period not exceeding thirty years, and may be sold at public or private sale for not less than ninety-five percent of the principal amount thereof. Bonds or notes issued by an authority shall possess all of the qualities of negotiable instruments under the laws of this state;

(c) Such bonds or notes may be payable to the bearer, may be registered or coupon bonds or notes and, if payable to the bearer, may contain such registration provisions as to either principal and interest, or principal only, as may be provided in the resolution authorizing the same. The resolution may also provide for the exchange of registered and coupon bonds or notes. Such bonds or notes and any coupons attached thereto shall be signed in such manner and by such officers of the authority as may be provided for by the resolution authorizing such bonds. The authority may provide for the replacement of any bond or note which shall become mutilated, destroyed or lost;

(d) Bonds or notes issued by an authority shall be payable as to principal, interest and redemption premium, if any, out of the general funds of the authority, including rents, revenues, receipts and income derived and to be derived for the use of any facility or combination of facilities, and revenues from the tax authorized to be levied under section 67.1158. Bonds or notes issued pursuant to this section shall not constitute an indebtedness of the authority within the meaning of any constitutional or statutory restriction, limitation or provision, and such bonds or notes shall not be payable out of any funds raised or to be raised by taxation other than the tax authorized by section 67.1158. Bonds or notes issued pursuant to this section may be further secured by a mortgage or deed of trust upon the rents, revenues, receipts and income referred to in sections 67.1150 to 67.1158, or any part of such rents, revenues, receipts, and income, or upon any leasehold interest or other property owned by the authority, or any part thereof, whether then owned or thereafter acquired. The proceeds of such bonds or notes shall be disbursed in such manner and under such restrictions as the authority may provide in the resolution authorizing the issuance of such bonds or notes or in any such mortgage or deed of trust;

(e) It shall be the duty of the authority to fix and maintain rates and make and collect charges for the use and services of its interest in the facility or facilities or any part thereof operated by the authority which shall be sufficient to pay the cost of operation and maintenance thereof, to pay the principal of and interest on any such bonds or notes, and to provide funds sufficient to meet all requirements of the resolution by which such bonds or notes have been issued;

(f) The resolution authorizing the issuance of any such bonds or notes may provide for the allocation of rents, revenues, receipts and income derived and to be derived by the authority from the use of any facility or part thereof, into such separate accounts as shall be deemed to be advisable to assure the proper operation and maintenance of any facility or part thereof and the prompt payment of any bonds or notes issued to finance all or any part of the costs thereof. Such accounts may include reserve accounts necessary for the proper operation and maintenance of any such facility or any part thereof, and for the payment of any such bonds or notes. Such resolution may include such other covenants and agreements by the authority as in its judgment are advisable or necessary properly to secure the payment of such bonds or notes;

(g) The authority may issue negotiable refunding bonds or notes for the purpose of refunding, extending or unifying the whole or any part of such bonds or notes then outstanding, which bonds or notes shall not exceed the principal of the outstanding bonds or notes to be refunded and the accrued interest thereon to the date of such refunding, including any redemption premium. The authority may provide for the payment of interest on such refunding bonds or notes at a rate in excess of the bonds or notes to be refunded;

(7) To condemn any and all rights or property, of any kind or character, necessary for the purposes of the authority, subject to the provisions of chapter 523. No property now or hereafter vested in or held by the state or by any county, city, village, township or other political subdivision shall be taken by the authority without the express authority or consent of such political subdivision.

(L. 1991 H.B. 25 § 6, A.L. 1993 H.B. 541)

Effective 7-2-93



Section 67.1158 Tax on transient guests in hotels and motels may be established--rate--purpose and use--ballot form, collection options, delinquency, penalty, suits to enforce--audit authorized.

Tax on transient guests in hotels and motels may be established--rate--purpose and use--ballot form, collection options, delinquency, penalty, suits to enforce--audit authorized.

67.1158. 1. The governing body of a county which has established an authority under the provisions of sections 67.1150 to 67.1158 may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the county, which shall be more than two percent but not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the county submits to the voters of the county at a state general, primary, or special election, a proposal to authorize the governing body of the county to impose a tax under the provisions of this section. The tax authorized by this section shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law, and the proceeds of such tax shall be used by the authority solely for funding the construction and operation of convention, visitor and sports facilities, other incidental facilities, and operation of the authority consistent with the provisions of sections 67.1150 to 67.1158. Such tax shall be stated separately from all other charges and taxes.

2. The question shall be submitted in substantially the following form:

Shall the ................................ (County) levy a tax of ................ percent on each sleeping room occupied and rented by transient guests of hotels and motels located in the county, the proceeds of which shall be expended for the funding of convention, visitor and sports facilities, other incidental facilities, and the county convention and sports facilities authority?

â ã YES â ã NO If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the governing body for the county shall have no power to impose the tax authorized by this section unless and until the governing body of the county resubmits the question and such question is approved by a majority of the qualified voters voting thereon.

3. After the effective date of any tax authorized under the provisions of this section, the county which levied the tax may adopt one of the two following provisions for the collection and administration of the tax:

(1) The county which levied the tax may adopt rules and regulations for the internal collection of such tax by the county officers usually responsible for collection and administration of county taxes; or

(2) The county may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in this section. In the event any county enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and shall collect the additional tax authorized under the provisions of this section. The tax authorized by this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection.

4. If a tax is imposed by a county under this section, the county may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

5. If a tax is imposed by a county under this section, either the county or the authority shall have the power to audit the taxed facilities to ensure compliance with the tax by the facility. During such audit, the taxed facilities shall give access to examine necessary records to ensure compliance.

6. Suits to enforce the collection and payment of the tax against the taxed facilities may be filed and prosecuted by the authority. If suit is filed, the authority may recover as damages a reasonable attorney's fee and costs of suit against the taxed facility.

(L. 1991 H.B. 25 § 7, A.L. 1993 H.B. 541)

Effective 7-2-93



Section 67.1159 Lien for unpaid taxes--release of lien, when--fee for recording of lien--notification of sale of property, when--civil action authorized, when.

Lien for unpaid taxes--release of lien, when--fee for recording of lien--notification of sale of property, when--civil action authorized, when.

67.1159. 1. In any case in which any tax, interest or penalty imposed under sections 67.1150 to 67.1158 is not paid when due, the authority or its designated agent may file for record in the real estate records of the recorder's office of the city or the county where the business giving rise to the tax, interest, or penalty is located, or in which the person owing the tax, interest, or penalty resides, a notice of lien specifying the amount of tax, interest, or penalty due and the name of the person liable for the same. From the time of filing any such notice, the amount of the tax specified in such notice shall have the force and effect of a lien against the real and personal property of the business of such person or the facility giving rise to the tax for the amount specified in such notice.

2. A lien created under subsection 1 of this section may be released:

(1) By filing for record in the office of the recorder where the lien was originally filed a release of the lien executed by a duly authorized agent of the authority upon payment of the tax, interest, and penalty due; or

(2) Upon receipt by the authority of sufficient security to secure payment thereof; or

(3) By final judgment holding such lien to have been erroneously imposed.

3. Each recorder shall receive the standard statutory fee for the recording of each notice of lien and for each release of lien filed for record. The authority is authorized to collect an additional penalty from each taxpayer equal to the cost of filing a notice of lien or release with respect to such taxpayer.

4. Any person operating or managing a business or facility who owes any tax, penalty, or interest, or is required to file any report with the authority, shall notify the authority in writing at least ten days prior to any sale of the entire business or facility, or the entire assets or property of the business or facility, or a major part thereof. Such notice shall include the name of the business or facility, the name of the owner of the business or facility, the name of the person collecting the tax at the time of the notice, the name of the purchaser, and the intended date of purchase. A purchaser of such business, facility, assets, or property who takes with notice of any delinquent tax or with notice of noncompliance with this section takes subject to any tax, penalty, or interest owed by the seller.

5. The authority shall have the power to bring a civil action in any court of competent jurisdiction to enjoin the operation of the business or facility of any person or the successor-in-interest to any person operating or managing the same business or facility, which business or facility gave rise to any tax, penalty, or interest which is unpaid or to enjoin the operating or managing of any such business or facility whose owners or successors-in-interest are operating or managing in violation of the provisions of sections 67.1150 to 67.1159. The courts shall expedite the hearing on the merits of any such action and shall not require the authority to post a bond pending such hearing.

(L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 210)



Section 67.1170 Lake area business district, authorized, boundaries--resolution, contents--hearing, notice.

Lake area business district, authorized, boundaries--resolution, contents--hearing, notice.

67.1170. 1. The governing body of any county which borders on or which contains part of a lake with not less than one hundred miles of shoreline, may establish a lake area business district in the manner provided in this section and, upon establishment, each such district shall be a body corporate and politic and a political subdivision of the state. If such lake area business district is established, it shall consist of the area in that county which is within five miles, more or less, the determination being if the major portion of a voting precinct lies within the five-mile distance of such a lake.

2. Upon petition by fifty or more owners of real property located within five miles of the lake described in subsection 1 of this section, the governing body of the county shall adopt a resolution of intention to establish a lake area business district. The resolution shall contain the following information:

(1) Description of the boundaries of the proposed area;

(2) The time and place of a hearing to be held by the governing body considering establishment of the district; and

(3) The proposed uses to which the additional revenue shall be put and the proposed tax rate to be voted on by residents of the district pursuant to section 67.1177.

3. Whenever a hearing is held as provided in this section, the governing body of the county shall:

(1) Publish notice of the hearing on two separate occasions in at least one newspaper of general circulation in the county not more than fifteen days nor less than ten days before the hearing;

(2) Hear all protests and receive evidence for or against the establishment of the proposed district;

(3) Rule upon all protests, which determinations shall be final.

4. If the governing body following the hearing decides to establish the proposed district, it shall adopt an order to that effect. The order shall contain the following:

(1) The description of the boundaries of the district;

(2) A statement that a lake area business district has been established;

(3) The uses to which any additional revenue generated by a tax levied pursuant to section 67.1177 shall be put; and

(4) The creation of an advisory board and enumeration of its duties and responsibilities, as provided by section 67.1175.

(L. 1993 H.B. 345 § 12, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97

CROSS REFERENCE:

Violation of collection provisions of tourism sales tax, penalty, 144.157



Section 67.1175 Advisory board, established, members--duties, powers.

Advisory board, established, members--duties, powers.

67.1175. 1. In each lake area business district established pursuant to section 67.1170, there shall be created an advisory board, which shall be a nonprofit entity, to consist of seven members. Six members shall be elected by members of the county lodging association which shall be made up of all businesses that collect the lodging tax. Each lodging business shall be entitled to vote for two members from within its* designated category which is defined in this section. Two of the members elected shall each be an owner, operator or administrative employee of a hotel, motel or resort with fifty or less rooms, two of the members elected shall each be an owner, operator or administrative employee of a hotel, motel or resort with more than fifty rooms but with less than three hundred rooms, two of the members elected shall each be an owner, operator or administrative employee of a hotel, motel or resort with at least three hundred rooms, and one member shall be a member of the governing body of the county and shall serve on the board in an advisory capacity. As used in this section, the term "administrative employee" means any employee, as determined by the hotel, motel or resort, who has managerial authority over one or more major administrative functions of the hotel, motel or resort. If there are no hotels, motels or resorts in the county which have the number of rooms prescribed for a lodging category under this subsection, members of the lodging association within that category shall elect owners, operators, or administrative employees of hotels, motels or resorts which have the number of rooms prescribed in the other categories. If there are less than six persons who meet the criteria established in this subsection who desire to serve on the board, the number of members on the board who are owners, operators or administrative employees of hotels, motels or resorts shall be reduced to the nearest appropriate even number. Of the members first elected, two members from the county lodging association shall be elected for a term of three years, two members from the county lodging association shall be elected for a term of two years, and two members from the county lodging association shall be elected for a term of one year. Thereafter, each member elected from the county lodging association shall serve a three-year term. The member who is a member of the governing body of the county shall serve for a term of two years and may be reappointed, but shall only serve as long as he continues in his office as a member of the governing body of the county. All members shall serve without compensation. Any vacancy within the three lodging categories shall be filled by a special election within the county lodging association, but the person so elected shall be affiliated with the same size of hotel, motel or resort as the person who vacated the position, and if the person who vacated the position was an appointed member of the governing body of the county, such appointee shall also be a member of the governing body of the county. The board shall elect its own treasurer, secretary and such other officers as it deems necessary and expedient, and it may make such rules, regulations, and bylaws to carry out its duties under sections 67.1170 to 67.1180.

2. The advisory board of a lake area business district, on behalf of the district, may:

(1) Cooperate with public agencies and with any industry or business located within the district in the implementation of any project;

(2) Enter into any agreement with any public agency, person, firm, or corporation to implement any of the provisions of sections 67.1170 to 67.1180;

(3) Contract and be contracted with, and sue and be sued;

(4) Accept gifts, grants, loans, or contributions from the county in which the district is located, the United States of America, the state of Missouri, political subdivisions, foundations, other public or private agencies, individuals, partnerships, or corporations;

(5) Employ such managerial, engineering, legal, technical, clerical, accounting, and other assistance as it may deem advisable;

(6) Make final decisions as to how the revenue derived from any tax to be imposed under section 67.1177 shall be used.

(L. 1993 H.B. 345 § 13)

Effective 2-4-93

*Word "their" appears in original rolls.



Section 67.1177 Hotel and motel tax, authorized, rate--election, ballot, costs--purpose, use of revenues--collection.

Hotel and motel tax, authorized, rate--election, ballot, costs--purpose, use of revenues--collection.

67.1177. 1. The board, by a majority vote, may submit to the residents of such district a tax of not less than two percent and not more than six percent on the amount of sales or charges for all sleeping rooms offered to the public and paid by the transient guests of hotels, motels and resorts situated within the district. Upon the written request of the board to the election officials of the county in which the district is situated, such election officials shall submit a proposition to the residents of such district at a countywide or statewide primary or general election, or at a special election called for that purpose. Such election officials shall give legal notice as provided in chapter 115. As used in this section, the term "hotels, motels and resorts" includes any condominium offered to the public which is rented to a person or entity for a period of less than thirty-one days, any privately owned campground offered to the public which rents space to persons or entities for a period of less than thirty-one days, and also includes any rental of a houseboat originating from a point within the district and which is offered to the public. The term "hotels, motels and resorts" shall not include any facilities operated by a recognized church and its affiliates for the purpose of providing religious education and recreation to the church's members. As used in this section, the term "transient guest" means a person who occupies a room or rooms in a hotel, motel or resort for thirty-one days or less during any calendar quarter.

2. Such proposition shall be submitted to the voters of the business district in substantially the following form at such election:

Shall a lodging tax of ................ percent on the amount of sales or charges for all lodging paid by the transient guests of hotels, motels and resorts be levied in the lake area business district of the county of ........................ to provide funds for the promotion of tourism in the district?

â ã YES â ã NO

3. In the event that a majority of the voters voting on such proposition in such district approve such proposition, then such tax shall be in full force and effect as of the first day of the calendar quarter following the calendar quarter in which the election was held. The results of an election held under this section shall be certified by the election officials of the county to the board not more than thirty days after the day on which such election was held. The district shall be liable for its share of the costs of the election pursuant to section 115.065.

4. In the event a tax is imposed under this section, such tax shall be in addition to any countywide gross receipts tax on hotels, motels or resorts in effect at the time of the election or imposed after the date of the election. If a tax is imposed under the provisions of this section, the county may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

5. The revenues received from the tax authorized in this section shall be used by the advisory board for advertising and promotion of tourism. Such advertising and promotional activities shall be developed into a comprehensive marketing plan, so as to meet the needs of all sizes and types of businesses within the lodging industry. The board members of each lodging category, as described in subsection 1 of section 67.1175, shall have sole authority for the expenditure of funds collected from that category, and tourism-related projects that may be identified as beneficial to any of the three lodging categories established in subsection 1 of section 67.1175 shall be eligible for funding, based on the proportionate share of revenues collected from that category. This shall include, but not be limited to, attending sports and travel shows, printing a vacation guide, soliciting convention business, constructing or purchasing convention facilities and visitor centers, and securing commercial air service into the area, which may include the subsidizing of airline seats. Moneys may also be expended by the board to contract with other entities to assist in bringing tourists to the district.

6. On and after the effective date of any tax authorized under the provisions of this section, the advisory board shall enter into an agreement with the county collector of the county where the district is situated for the purpose of collecting the tax. The tax to be collected by the county collector shall be remitted to the advisory board of the district not later than thirty days following the end of any calendar quarter. The county commission shall adopt rules and regulations for the collection and administration of the tax. The county collector shall retain on behalf of the county two percent for cost of collection.

(L. 1993 H.B. 345 § 14, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 67.1180 Dissolution of district, procedures--trustee, appointment, duties.

Dissolution of district, procedures--trustee, appointment, duties.

67.1180. 1. Whenever a petition calling for dissolution of a lake area business district, signed by two-thirds of the owners of real property subject to ad valorem taxes on such real property in the district who collect the lodging tax, organized pursuant to sections 67.1170 to 67.1180, is filed with the county commission of any county in which such district is situated, setting forth the name of the district and the number of acres owned by each signer of such petition and the whole number of acres in such district, the county commission may, if in its opinion the public good will be thereby advanced, dissolve such lake area business district. No such lake area business district shall be dissolved until notice is published in a newspaper of general circulation in the county where the district is situated for four weeks successively prior to the hearing of the petition.

2. No dissolution of such lake area business district shall invalidate or affect any right accruing to such lake area business district or to any person, or invalidate or affect any contract entered into or imposed on such lake area business district.

3. Whenever the county commission dissolves any such lake area business district, the county commission shall appoint a person to act as trustee for the district so dissolved, and such trustee, before entering upon the discharge of his duties, shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security to be approved by the county commission, to the use of such dissolved lake area business district, conditioned for the faithful discharge of his duty. The trustee may prosecute and defend to final judgment all suits instituted by or against the district, collect all moneys due the district, liquidate all lawful demands against the district, and for that purpose shall sell any property belonging to such district, or so much thereof as may be necessary, and generally to do all acts requisite to bring to a speedy close all the affairs of the district, and for that purpose, under the order and direction of the county commission, to exercise all the powers given by law to such district.

4. When the trustee has closed the affairs of the lake area business district, and has paid all debts due by such district, he shall pay over to the county treasurer all money remaining in his hands, and take receipt therefor, and deliver to the clerk of such county commission all books, papers, records and deeds belonging to the dissolved lake area business district.

(L. 1993 H.B. 345 § 15)

Effective 2-4-93



Section 67.1181 Audit required, promotion of tourism moneys.

Audit required, promotion of tourism moneys.

67.1181. Any political subdivision authorized by this chapter to collect and expend tax revenues imposed by such political subdivision for the advertising and promotion of tourism shall perform, or cause to be performed, an audit of its finances at least once every five calendar years if no other statutory auditing requirement exists for such political subdivision. The political subdivision shall pay the actual cost of the audit from the revenues for operating costs. The first such audit required by this section shall be completed no later than January 1, 2009.

(L. 2007 S.B. 22)



Section 67.1185 Hotel and motel charges, private tourist attraction charges, surcharge on, maximum rate--exemption (Crawford County).

Hotel and motel charges, private tourist attraction charges, surcharge on, maximum rate--exemption (Crawford County).

67.1185. 1. The governing body of any county with a population of at least eighteen thousand inhabitants which adjoins both a county of the first classification with a population of less than one hundred thousand inhabitants and at least four counties of the third classification may impose, by ordinance or order, a surcharge on the sale of each ticket or other charge allowing admission to or participation in any private tourist attraction and on the daily rental of rooms or accommodations paid by transient guests of hotels, motels or campgrounds, as defined in section 94.802, in such county, at a rate not to exceed twenty-five cents per ticket or other such charge. For purposes of sections 67.1185 to 67.1189, "private tourist attraction" means any commercial entity which appeals to the recreational desires and tastes of the traveling public through the presentation of services or devices designed to entertain or educate visitors, including but not limited to:

(1) Amusement parks, carnivals, circuses, fairs and water parks;

(2) Aerial tramways;

(3) Commercial animal, reptile, and zoological exhibits;

(4) Commercial beaches and hot springs;

(5) Go-carts/miniature golf establishments;

(6) Horse shows and rodeos and rides on horses or other animals;

(7) Rides on airplanes, helicopters, balloons, gliders, parachutes and bungee jumps;

(8) Automobile, bicycle, dog, horse, and other racing events;

(9) Music shows and pageants, movie theaters, and live theaters; and

(10) Canoe rentals.

2. Attractions operating on an occasional or intermittent basis for fund-raising purposes by nonprofit charitable organizations whose ordinary activities do not involve the operation of such attractions shall be exempt from the surcharge imposed by sections 67.1185 to 67.1189.

(L. 1994 S.B. 534 § 1)



Section 67.1186 Retailers liable for surcharge, collection and return of surcharges (Crawford County).

Retailers liable for surcharge, collection and return of surcharges (Crawford County).

67.1186. Every retailer, vendor, operator, and other person who sells goods and services subject to the surcharge imposed pursuant to sections 67.1185 to 67.1189 shall be liable and responsible for the payment of surcharges due and shall make a return and remit such surcharges to the county, at such times and in such manner as the governing body of the county shall prescribe. The collection of the surcharges imposed by this section shall be computed in accordance with schedules or systems approved by the governing body of the county. Such schedules or systems shall be designed so that no surcharge is charged on any sale of one dollar or less.

(L. 1994 S.B. 534 § 2)



Section 67.1187 Tourism surcharge trust fund, established--use (Crawford County).

Tourism surcharge trust fund, established--use (Crawford County).

67.1187. All surcharges authorized and collected under sections 67.1185 to 67.1189 shall be deposited by the county in a special trust fund to be known as the "County Tourism Surcharge Trust Fund". The moneys in such fund shall not be commingled with any funds of the county. Moneys in the fund shall be used solely by the county for funding public safety services, including, but not limited to, fire protection activities and ambulance services, and for funding the promotion of tourism within the county. Seventy-five percent of the surcharges collected shall be used, upon appropriation, solely for funding public safety services, and twenty-five percent of the surcharges collected shall be used, upon appropriation, for tourism marketing and promotional purposes. The surcharge authorized by sections 67.1185 to 67.1189 shall be in addition to any and all other taxes allowed by law, but no order imposing a surcharge under sections 67.1185 to 67.1189 shall be effective unless the governing body of the county submits to the voters of the county at a county or state general, primary or special election a proposal to authorize the governing body of the county to impose such surcharge.

(L. 1994 S.B. 534 § 3)



Section 67.1188 Ballot for submission (Crawford County).

Ballot for submission (Crawford County).

67.1188. 1. The ballot of submission shall contain, but need not be limited to:

Shall the county of ................................ (insert name of county) impose a surcharge of up to twenty-five cents per day on the sales, charges or admissions on all hotels, motels or campgrounds rented for thirty days or less, and on the sales, charges or admissions to all private tourist attractions in the county?

â ã YES â ã NO

2. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the order imposing the surcharge becomes effective. If a majority of the votes cast by the qualified voters voting on the proposal are opposed to the proposal, then the governing body of the county shall have no power to impose the surcharge authorized in sections 67.1185 to 67.1189 unless and until the governing body of the county again submits another proposal to authorize the governing body of the county to impose the surcharge authorized by sections 67.1185 to 67.1189, and such proposal is approved by the requisite majority of the qualified voters voting thereon.

(L. 1994 S.B. 534 § 4)



Section 67.1189 Effective date of surcharge (Crawford County).

Effective date of surcharge (Crawford County).

67.1189. The surcharge authorized by sections 67.1185 to 67.1189 shall become effective within ninety days from the date such surcharges are approved by the voters of the county pursuant to section 67.1188. After the effective date of any surcharge imposed under the provisions of sections 67.1185 to 67.1189, the county shall perform all functions incident to the administration, collection, enforcement, and operation of the surcharge. The surcharge imposed under sections 67.1185 to 67.1189 shall be reported upon such forms and under such administrative rules and regulations as may be prescribed by the governing body of the county.

(L. 1994 S.B. 534 § 5)



Section 67.1200 Definitions.

Definitions.

67.1200. As used in sections 67.1200 to 67.1222, the following terms mean:

(1) "AICUZ study", the air installation compatibility use zone study for the military airport;

(2) "Airport hazard", any structure or tree or use of land which would exceed the federal obstruction standards as contained in 14 CFR, sections 77.21, 77.23 and 77.25, as revised March 4, 1972, and which obstruct the air space required for the flight of military aircraft and landing or takeoff at a military airport or is otherwise hazardous to such landing or taking off of military aircraft;

(3) "Airport hazard area", any area of land or water upon which an airport hazard might be established if not prevented as provided by sections 67.1200 to 67.1222;

(4) "Compatible land use", any use of land adjacent to a military airport that will protect the owners, occupants, or users of the land from levels of noise or vibrations created by the operations of the airport, including the taking off and landing of military aircraft, that may endanger the health, safety, or welfare of the owners, occupants, or users of the land, and protect military airport users from airport hazards;

(5) "Controlled compatible land use area", an area located outside military airport boundaries and within the sound level exposure are above 65 ldn as established by the current AICUZ study for the military airport;

(6) "Ldn", the level of average noise energy received during the day and night at a given location, measured in decibels;

(7) "Military", any unit or organization authorized for the purpose of the national defense by the United States or the state of Missouri;

(8) "Military airport", any area of land designed and set aside for the landing and takeoff of military aircraft and used, or to be used, in the interest of the public for such purposes, and owned or operated by a federal defense agency;

(9) "Obstruction", any tangible, inanimate physical object, natural or artificial, protruding above the surface of the ground;

(10) "Person", any individual, firm, copartnership, corporation, company, association, joint stock association, or body politic, and includes any trustee, receiver, assignee, or other similar representative thereof;

(11) "Political subdivision", a township containing all or part of a military airport which is located in a county with a population of more than forty thousand inhabitants but less than fifty thousand inhabitants, which adjoins a county of the first classification with a charter form of government containing all or part of a city with a population of at least three hundred fifty thousand inhabitants;

(12) "Structure", any object constructed or installed by man, including, but without limitation, buildings, towers, smokestacks, and overhead transmission lines, including the poles or other structures supporting the same.

(L. 1992 H.B. 1434 & 1490 § 12)



Section 67.1203 Political subdivision may adopt and enforce airport hazard area zoning--hazard area may be divided into zones.

Political subdivision may adopt and enforce airport hazard area zoning--hazard area may be divided into zones.

67.1203. To prevent the creation of an airport hazard, a political subdivision in which an airport hazard area is located may adopt, administer, and enforce, under its police power, airport hazard area zoning regulations for the airport hazard area. The airport hazard area zoning regulations may divide an airport hazard area into zones and for each zone:

(1) Specify the land uses permitted;

(2) Regulate the type of structures; and

(3) Restrict the height of structures and objects of natural growth to prevent the creation of an obstruction to flight operations or air navigation.

(L. 1992 H.B. 1434 & 1490 § 13)



Section 67.1205 Airport compatible land use zoning regulation may be adopted, when--regulation of land adjacent or in vicinity of airport, requirement.

Airport compatible land use zoning regulation may be adopted, when--regulation of land adjacent or in vicinity of airport, requirement.

67.1205. 1. A political subdivision may adopt, administer, and enforce, under its police power, airport compatible land use zoning regulations for the part of a controlled compatible land use area located within the political subdivision if the airport is:

(1) Used in the interest of the public to the benefit of the political subdivision; or

(2) Located within the political subdivision and owned or operated by a federal defense agency or by the state.

2. The political subdivision by ordinance or resolution may implement, in connection with airport compatible land use zoning regulations, any federal law or rules controlling the use of land located adjacent to or in the immediate vicinity of the airport. The airport compatible land use zoning regulations shall include a statement that the airport fulfills an essential community purpose.

(L. 1992 H.B. 1434 & 1490 § 14)



Section 67.1207 County commission in certain counties submit to voters proposition to adopt township military airport zoning--plan for all areas in airport hazard area.

County commission in certain counties submit to voters proposition to adopt township military airport zoning--plan for all areas in airport hazard area.

67.1207. The county commission in a county which has not voted to adopt countywide planning or zoning pursuant to the provisions of sections 64.510 to 64.695 or sections 64.800 to 64.905 shall, upon a petition signed by a number of qualified voters in the township equal to five percent of the total vote for governor in such township at the most recent general election in which a governor was elected, submit to a vote of the voters of the township a proposition adopting township military airport zoning under the provisions of sections 67.1200 to 67.1222. Upon a favorable majority vote, the county commission shall provide for the preparation, adoption, amendment, extension and carrying out of a comprehensive plan for all areas within the airport hazard area, and the controlled compatible land use area.

(L. 1992 H.B. 1434 & 1490 § 15)



Section 67.1210 Airport planning commission created--appointment, qualifications--chairman to be elected by members--terms--removal from office, procedure--vacancies.

Airport planning commission created--appointment, qualifications--chairman to be elected by members--terms--removal from office, procedure--vacancies.

67.1210. Upon the adoption of the plan there is created in that county an "Airport Planning Commission". The commission so appointed shall be known as the "Airport Zoning Commission". The airport zoning commission shall consist of two members from each city which lies within all or part of the airport hazard area, and the controlled compatible land use area, selected by the governing body of the city, and two members from the unincorporated area of the county which lies within all or part of the airport hazard area, and the controlled compatible land use area, selected by the governing body of the county. One additional member to act as chairman shall be selected by a majority vote of the members selected by the political subdivisions. The terms of the members of the airport zoning commission shall be for six years, excepting that when the board shall first be created, two of the members appointed by each municipality shall be appointed for a term of two years and two for a term of four years. Members may be removed for cause by the appointing authority upon written charges after public hearing. Vacancies shall be filled for the unexpired term of any member whose office becomes vacant in the same manner in which such member was selected.

(L. 1992 H.B. 1434 & 1490 § 15)



Section 67.1212 Election to establish military airport zoning, ballot form.

Election to establish military airport zoning, ballot form.

67.1212. 1. Before the county commission shall adopt any plan or create any township airport zoning commission provided for in sections 67.1200 to 67.1222, it shall order the question as to whether or not the county commission shall adopt military airport zoning, to be submitted to the voters of the township in which an airport hazard area exists.

2. The question shall be submitted in substantially the following form:

Shall military airport zoning be adopted?

â ã YES â ã NO If a majority of the votes cast on the question are in favor of the adoption of zoning, the county commission shall then proceed as provided in sections 67.1200 to 67.1222.

(L. 1992 H.B. 1434 & 1490 § 16)



Section 67.1214 Municipality adopting zoning ordinance, procedure--conflict in regulation, more stringent limitation to prevail.

Municipality adopting zoning ordinance, procedure--conflict in regulation, more stringent limitation to prevail.

67.1214. 1. Any municipality which has adopted, or hereafter adopts, zoning ordinances under the provisions of chapter 89 may incorporate therein such airport zoning regulations as are provided for by sections 67.1200 to 67.1222, and to administer and enforce the same as provided in sections 67.1200 to 67.1222.

2. In the event of any conflict between any airport zoning regulations adopted or established under sections 67.1200 to 67.1222 and any other regulations applicable to the same area, whether the conflict is with respect to the height of structures, or trees, the use of land, or any other matter, the more stringent limitation or requirement shall govern and prevail.

(L. 1992 H.B. 1434 & 1490 § 17)



Section 67.1216 Lights and markers to warn military aircraft, municipality permitted to install, operate and maintain--alteration or interference with use of structures or trees prohibited--preexisting nonconforming structures or trees not to be altered to cause hazards.

Lights and markers to warn military aircraft, municipality permitted to install, operate and maintain--alteration or interference with use of structures or trees prohibited--preexisting nonconforming structures or trees not to be altered to cause hazards.

67.1216. 1. All airport zoning regulations adopted under sections 67.1200 to 67.1222 shall be reasonable and none shall impose any requirement or restriction which is not necessary to effectuate the purposes of sections 67.1200 to 67.1222.

2. No airport zoning regulations adopted under sections 67.1200 to 67.1222 shall require the removal, lowering, or other change or alteration of any structure or tree, or interfere with any use, not conforming to the regulations when adopted or amended, except that they may require the owner thereof to permit the municipality at its own expense to install, operate, and maintain thereon such markers and lights as may be necessary to indicate to operators of military aircraft the presence of the airport hazard.

3. All such regulations shall provide that no preexisting nonconforming structure, tree, or use, shall be replaced, rebuilt, altered, allowed to grow higher, or replanted, so as to constitute a greater airport hazard than it was when such airport zoning regulations or amendments thereto were adopted.

(L. 1992 H.B. 1434 & 1490 § 18)



Section 67.1218 Variances to zoning rules by alteration to building or permitting growth of trees, procedure for variance applications to board of adjustment, when--lights and marks to warn aircraft, powers of municipalities.

Variances to zoning rules by alteration to building or permitting growth of trees, procedure for variance applications to board of adjustment, when--lights and marks to warn aircraft, powers of municipalities.

67.1218. Any person desiring to erect or increase the height of any structure, or to permit the growth of any tree, or otherwise use his property in violation of airport zoning regulations adopted under sections 67.1200 to 67.1222, may apply to the board of adjustment for a variance from the zoning regulations. Such variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest, except that any such variance may be allowed subject to any reasonable conditions that the board of adjustment may deem necessary to effectuate the purposes of sections 67.1200 to 67.1222, including the reservation of the right of the municipality, at its own expense, to install, operate, and maintain thereon such markers and lights as may be necessary to indicate to operators of military aircraft the presence of the airport hazard.

(L. 1992 H.B. 1434 & 1490 § 19)



Section 67.1220 Board of adjustment, appointment--powers and duties--qualifications--chairman to be elected by members--removal of member from office, procedure--vacancies, terms--procedure to reverse orders.

Board of adjustment, appointment--powers and duties--qualifications--chairman to be elected by members--removal of member from office, procedure--vacancies, terms--procedure to reverse orders.

67.1220. 1. The governing body of any municipality availing or seeking to avail itself of the powers of sections 67.1200 to 67.1222 shall, by ordinance or resolution duly adopted, provide for the appointment of a board of adjustment. Such board of adjustment shall have the same powers and duties, and its procedure, and appeals thereto and therefrom, in all respects shall be governed by and subject to the same provisions established in chapter 89.

2. The concurring vote of a majority of the board shall be necessary to reverse any order, requirement, decision or determination of any administrative official or to decide in favor of the applicant on any matter upon which it is required to pass under any regulations adopted pursuant to sections 67.1200 to 67.1222 or to approve any variance therefrom.

3. The board of adjustment shall consist of two members from each municipality located within all or part of the airport hazard area, and the controlled compatible land use area, selected by the governing body thereof, and one additional member to act as chairman and to be selected by a majority vote of the members selected by the municipality. Members shall be removable for cause by the appointing authority upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of any member whose office becomes vacant in the same manner in which such member was selected. The terms of the members of the board of adjustment shall be for five years, except that when the board shall first be created, one of the members appointed by each municipality shall be appointed for a term of two years and one for a term of four years.

(L. 1992 H.B. 1434 & 1490 § 20)



Section 67.1222 Administrative agency to administer and enforce but not to be members of board of adjustment--violations of airport zoning, penalties.

Administrative agency to administer and enforce but not to be members of board of adjustment--violations of airport zoning, penalties.

67.1222. 1. All airport zoning regulations adopted under sections 67.1200 to 67.1222 shall provide for the administration and enforcement of such regulations by an administrative agency, or by any official, board, or other existing agency of the municipality adopting the regulations, or of one or both of the political subdivisions which participated therein, but in no case shall such administrative agency be or include any member of the board of adjustment. The duties of any administrative agency designated pursuant to sections 67.1200 to 67.1222 shall not include any of the powers delegated to the board of adjustment.

2. Each violation of sections 67.1200 to 67.1222 or of any regulation, order, or rule promulgated pursuant to sections 67.1200 to 67.1222 shall constitute a misdemeanor, and the perpetrator thereof, upon conviction, shall be punished accordingly. Each day a violation continues to exist shall constitute a separate offense.

(L. 1992 H.B. 1434 & 1490 § 21)



Section 67.1224 Airport zoning regulation not applicable to certain counties.

Airport zoning regulation not applicable to certain counties.

67.1224. Nothing in sections 67.1200 to 67.1222 shall apply to any county of the first class with a charter form of government with a population in excess of nine hundred thousand.

(L. 1992 H.B. 1434 & 1490 § 22)



Section 67.1230 Countywide agricultural commodity research district, procedure to establish--assessment fee not to exceed twenty-five cents per acre.

Countywide agricultural commodity research district, procedure to establish--assessment fee not to exceed twenty-five cents per acre.

67.1230. Any county in which large scale commercial agriculture commodity production is a significant part of the county's economic base may, by vote of the governing body of the county and shall upon receipt of petitions signed by at least ten percent of those persons qualified to vote on the proposal under the provisions of this section, submit to persons in the county who own land devoted to the production of commercial agricultural commodities a proposal to create a countywide commodity research district with an assessment of a fee not to exceed twenty-five cents per acre on all land within the county on which commercial agricultural commodities are produced. The proposal shall be submitted to owners of land within the county which is classified for assessment and taxation purposes as agricultural and horticultural property and which is used for the production of the agricultural commodities, including but not limited to: livestock and livestock products, including but not limited to cattle and calves, hogs, dairy products, turkeys, broilers, chicken eggs, sheep and lambs, aquiculture, and honey; and crops, including but not limited to soybeans, cotton, peanuts, cow peas, wheat, corn, oats, barley, kafir, rye, flax, grain sorghum, rice, tobacco, apples, grapes, peaches, cucumbers, potatoes, and other vegetables and fruits intended for human or animal consumption if the income derived from the production of such agricultural commodities constitutes at least fifty percent of the total gross income derived from the land so classified.

(L. 1993 S.B. 84 § 1)



Section 67.1233 Ballot form for submission to affected landowner.

Ballot form for submission to affected landowner.

67.1233. The proposal shall be submitted to the affected landowners in substantially the following form:

Shall an agricultural research district be formed in ............. County for the purpose of furthering agricultural research with an annual fee on all producers of agricultural commodities within the county of an amount not to exceed twenty-five cents per acre?

â ã YES â ã NO

(L. 1993 S.B. 84 § 2)



Section 67.1235 Majority of affected landowners required to form.

Majority of affected landowners required to form.

67.1235. If a majority of the affected landowners voting on the proposal approve the proposal, then the governing body of the county shall declare that an agricultural commodity research district comprised of the entire county has been formed. If a majority of the landowners voting on the proposal are opposed to the proposal, then the governing body of the county shall have no power to form an agricultural commodity district unless or until the governing body of the county shall again have submitted another proposal to authorize the creation of the district and the imposition and collection of the fee, and such proposal is approved by a majority vote of the affected landowners voting thereon.

(L. 1993 S.B. 84 § 3)



Section 67.1237 District to be incorporated when--meeting to be held within thirty days to elect board of supervisors--notice, publication, content--election of board, procedure, qualifications, terms, expenses, vacancies.

District to be incorporated when--meeting to be held within thirty days to elect board of supervisors--notice, publication, content--election of board, procedure, qualifications, terms, expenses, vacancies.

67.1237. Upon the passage of the proposal in the county, the governing body of the county shall, by order, declare the agricultural commodity research district to be incorporated and, within thirty days after the district has been declared organized, shall call a meeting of the landowners of the county subject to the fee for the purpose of electing a board of supervisors for the district to consist of five members to be selected from among the landowners of the county subject to the fee. At the time of calling the meeting, the governing body of the county shall give notice thereof by publication once a week for two consecutive weeks in a newspaper of general circulation within the county, the last publication to be at least ten days before the day of the meeting. The notice shall state the day, hour and place of the meeting. At the meeting, the landowners of the county subject to the fee shall elect a board of five supervisors, to be comprised of owners of real estate in the county subject to the fee. The landowners when assembled shall organize by the election of a chairperson and a secretary of the meeting who shall conduct the election. At the election, each and every acre of land in the county subject to the fee shall represent one vote and the five persons receiving the highest number of votes shall be declared elected as supervisors. Members of the board shall serve for a term of four years, except that, the members of the board shall determine by lot the terms of office for the members of the first board so that two shall be elected for a term of one year, one shall be elected for a term of two years, one shall be elected for a term of three years, and one shall be elected for a term of four years. Members of the board shall receive no compensation for their services, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties out of funds of the district. In the same month of each year after the election of the first board of supervisors, the board of supervisors shall call a meeting of the landowners of the county subject to the fee in the same manner as provided for the calling of the first meeting, and the landowners shall meet at the time and place set by the board of supervisors and elect a supervisor as a successor to those supervisors whose terms of office are expiring. In the case of a vacancy in any office of supervisor, the remaining supervisors may fill such vacancy until the next annual meeting, when a successor shall be elected for the unexpired term.

(L. 1993 S.B. 84 § 4)



Section 67.1239 Officers of board of supervisors to be elected at first meeting--amount of fee to be set, collection by county collector.

Officers of board of supervisors to be elected at first meeting--amount of fee to be set, collection by county collector.

67.1239. At its first meeting the board shall organize by electing one of its members as chairperson, one as vice chairperson, one as secretary and one as treasurer. The board shall also set the amount of the fee to be imposed upon and collected from each landowner subject to the fee. The fee imposed shall be collected on behalf of the district by the county collector at the same time as county ad valorem taxes are collected and paid over to the board of supervisors.

(L. 1993 S.B. 84 § 5)



Section 67.1241 District to be body politic to sue and be sued--powers to contract--accept gifts and grants.

District to be body politic to sue and be sued--powers to contract--accept gifts and grants.

67.1241. Upon the declaration of incorporation by the governing body of the county, the agricultural commodity research district shall be a body politic and corporate by the name and style of the agricultural commodity research district of ....... County, and by that name shall be known in law, have perpetual succession, sue and be sued, plead and be impleaded, defend and be defended, in all courts and in all actions, pleas and matters whatsoever, and shall have the power to contract, and to purchase, hold, lease, rent and receive property. The board may seek and accept, on behalf of the district, gifts, devises, grants, and any other money or property made available to the district. The board may also, on behalf of the district, accept, receive and expend appropriations or other funding made by the state of Missouri or any of its political subdivisions or by the federal government.

(L. 1993 S.B. 84 § 6)



Section 67.1243 Fees to be deposited in financial institutions authorized to receive county funds--personnel may be employed by board.

Fees to be deposited in financial institutions authorized to receive county funds--personnel may be employed by board.

67.1243. The fees collected under the provisions of sections 67.1230 to 67.1253 shall be deposited by the board of supervisors in a financial institution within the county authorized by law to receive deposit of county funds and shall expend such funds only for the operation of the district and the purposes specified in sections 67.1230 to 67.1253. Where the board of supervisors has entered into an agreement with one or more other county agricultural commodity research districts, the joint board of supervisors may designate one financial institution in any county represented by a district party to the contract. The board may employ such personnel as necessary to carry out the provisions of sections 67.1230 to 67.1253.

(L. 1993 S.B. 84 § 7)



Section 67.1245 Research on agricultural commodities, planting, production, expansion and development, duties of district.

Research on agricultural commodities, planting, production, expansion and development, duties of district.

67.1245. The agricultural commodity research district shall conduct or contract for the conducting of both short-range and long-range research on agricultural commodities, the planting and production of agricultural commodities, the development and expansion of markets for agricultural commodities, agricultural commodity pest problems and such other research as the district may direct. The district shall hold meetings to ascertain and access agricultural needs of the county, determine the priority of needs, goals and research projects, and provide information and assistance to agricultural commodity producers of the county.

(L. 1993 S.B. 84 § 8)



Section 67.1247 Contracts and cooperation with other districts, colleges or universities to carry out responsibilities.

Contracts and cooperation with other districts, colleges or universities to carry out responsibilities.

67.1247. The board on behalf of the district may contract with or cooperate with any other county agricultural commodity research district and with the state university or any other college or university in this state to carry out the district's responsibilities under the provisions of sections 67.1230 to 67.1253. The board may also cooperate with and contract with the state department of agriculture or the United States Department of Agriculture.

(L. 1993 S.B. 84 § 9)



Section 67.1249 Grants may be awarded by board to conduct research.

Grants may be awarded by board to conduct research.

67.1249. The board of supervisors may award grants to any person, firm, corporation, institution or association to conduct research projects on agricultural commodities for the agricultural commodity research district.

(L. 1993 S.B. 84 § 10)



Section 67.1251 Joint districts may be formed to be governed by joint boards--contract to specify procedures for election of joint board.

Joint districts may be formed to be governed by joint boards--contract to specify procedures for election of joint board.

67.1251. Any county which has established an agricultural commodity research district may contract under the provisions of chapter 70 with any other county which has also established such a district to carry out common functions or to form a joint district. If a joint district is formed, it shall be governed by a joint board of supervisors comprised of two members of each board of supervisors of each participating county elected by the board of supervisors of the agricultural research district of that county. The contract creating the joint district shall specify the procedures for the election of the joint board and the terms of office of the members of the joint board. The joint board shall exercise such powers as may be designated by the contract creating the joint district, including the awarding of grants and cooperation with any other county agricultural commodity district or joint district or with any college or university or governmental unit to exercise any of the powers granted pursuant to the provisions of sections 67.1230 to 67.1253 to the participating county agricultural commodity districts comprising the joint district.

(L. 1993 S.B. 84 § 11)



Section 67.1253 Dissolution procedure for district--ballot form.

Dissolution procedure for district--ballot form.

67.1253. An agricultural research district may be dissolved by a vote of the landowners of the county who are qualified to vote on the creation of the district. An election to dissolve a district may be held upon a vote of the board of supervisors of the district and shall be held upon petition of a number of qualified landowners of the county equal to ten percent of all the qualified landowners of the county. The ballot of submission shall be in substantially the following form:

Shall the agricultural commodity district of ........ County be dissolved and its assets be distributed back to the participating landowners who created the district?

â ã YES â ã NO If a majority of the qualified landowners voting thereon vote to dissolve the district, the board of supervisors shall proceed to pay all outstanding obligations of the district, dissolve the district and distribute any remaining assets on a per acre basis to the landowners of the county who were qualified to vote on dissolving the district.

(L. 1993 S.B. 84 § 12)



Section 67.1260 Counties may form business associations to provide health care insurance for prisoners in county jails.

Counties may form business associations to provide health care insurance for prisoners in county jails.

67.1260. 1. Notwithstanding any direct or implied prohibitions in chapter 375, 377, or 379, any three or more counties of this state may form a business association for the purpose of providing health insurance to cover the mandated costs of health care to prisoners in county jails.

2. The insurance pursuant to this section may be provided through private insurance companies, publicly established insurance companies or the establishment of a mutual insurance company.

3. The state of Missouri may join an association as a member to pay for the health care costs of state prisoners being held in county jails. The state may limit the extent to which it pays for such costs.

(L. 1998 S.B. 676 § 67.160)



Section 67.1263 License fee for county groups providing health insurance for prisoners--articles and bylaws to be filed, content--registered in-state agent required--license issued, when.

License fee for county groups providing health insurance for prisoners--articles and bylaws to be filed, content--registered in-state agent required--license issued, when.

67.1263. 1. Any group of counties desiring to provide health insurance for prisoners in county jails shall pay a license fee of one hundred dollars and file articles of association with the director of the department of insurance, financial institutions and professional registration.

2. The articles shall be filed in accordance with the provisions of sections 375.201 to 375.236. The articles shall include the names of the counties initially associated, the method by which other counties may be admitted to the association as members, the purposes for which organized, the amount of the initial assessment which is to be paid into the association, the method of assessment thereafter and the maximum amount of any assessment which the association may make against any member. The articles may also set a minimum time period for the contract and shall set the conditions under which any county may leave the association. The articles of association shall provide for bylaws and for the amendment of the bylaws and the articles of association.

3. Each association shall designate and maintain a registered agent within this state. Service upon the agent is service upon the association and each of its members.

4. The articles of association shall be accompanied by a copy of the initial bylaws of the association. The bylaws shall provide for a governing body for the association, a manner of election thereof, the manner in which assessments will be made, the specific kinds of insurance or indemnification which will be offered, the classes of membership which will be offered, and may provide that assessments of various amounts for particular classes of membership may be made. All assessments shall be uniform within classes. The bylaws may provide for the transfer of risks to other insurance companies or for reinsurance.

5. The director of the department of insurance, financial institutions and professional registration shall, within thirty days after the articles of association are filed with him or her, determine if the proposed association meets the requirements of sections 67.1260 to 67.1275. If it does, he or she shall issue a license to the association authorizing it to do business for a one-year period.

(L. 1998 S.B. 676 § 67.163)



Section 67.1266 Association may begin business, when--no liability for members of association--renewal license fee, annual report and amendments to articles and bylaws filed when.

Association may begin business, when--no liability for members of association--renewal license fee, annual report and amendments to articles and bylaws filed when.

67.1266. 1. An association which is licensed may, on the seventh day thereafter, commence to do business. The association shall be a body corporate and shall do business as a corporation.

2. No member of the association shall be liable for any amounts because of its membership in the association other than for assessments as provided in the articles and bylaws of the association.

3. The business of the association shall be conducted so as to preclude any distribution of income, profit or property of the association to the individual members thereof except in payment of claims or indemnities or upon the final dissolution of the association.

4. Annually thereafter, within thirty days before the expiration of its license, each association shall pay a renewal license fee of one hundred dollars and shall file a statement with the director of the department of insurance, financial institutions and professional registration giving a report of its activities for the preceding year.

5. Any existing association shall also, at the time it files for renewal of its license, file any amendments to its articles of association or bylaws which have been adopted in the preceding year.

(L. 1998 S.B. 676 § 67.166)



Section 67.1269 Association to formulate safety and health improvement program for the jails--content and procedure.

Association to formulate safety and health improvement program for the jails--content and procedure.

67.1269. 1. Any association insuring the health care costs of county jail prisoners shall formulate, implement and monitor a safety and health improvement program for the jails.

2. The program shall include a written accident, injury and illness reduction plan that promotes healthy conditions in county jails. The plan shall be based upon clearly stated goals and objectives.

3. The association shall consult the Missouri department of corrections and national accrediting organizations when formulating its programs.

(L. 1998 S.B. 676 § 67.169)



Section 67.1272 Director of the department of insurance, financial institutions and professional registration, right to examine association and to take over association, when.

Director of the department of insurance, financial institutions and professional registration, right to examine association and to take over association, when.

67.1272. 1. The director of the department of insurance, financial institutions and professional registration shall be authorized in accordance with sections 375.171* and 375.173**, to examine the affairs of any association organized pursuant to the provisions of sections 67.1260 to 67.1275.

2. If at any time any association fails or refuses to pay any claim finally adjudged to be due pursuant to the provisions of its articles of association and bylaws, or if the director of the department of insurance, financial institutions and professional registration determines that the association is unable to satisfy its contractual obligations, he or she shall immediately take charge of the association, its assets and affairs, and wind up those affairs as now provided by law in the case of life insurance companies.

(L. 1998 S.B. 676 § 67.172)

*Section 375.171 was repealed by H.B. 1574 § A, 1992.

**Section 375.173 was repealed by H.B. 385, et al. § A, 1991.



Section 67.1275 Exemption from premium tax for association.

Exemption from premium tax for association.

67.1275. No association organized pursuant to the provisions of sections 67.1260 to 67.1275 shall be required to pay any premium tax in connection with the conduct of its business.

(L. 1998 S.B. 676 § 67.175)



Section 67.1300 Sales tax authorized certain counties--rate--ballot form--expenditures--local economic development sales tax trust fund created--deposit, records, distribution refunds--abolishing tax--sections 32.085 and 32.087 applicable--economic development, definition.

Sales tax authorized certain counties--rate--ballot form--expenditures--local economic development sales tax trust fund created--deposit, records, distribution refunds--abolishing tax--sections 32.085 and 32.087 applicable--economic development, definition.

67.1300. 1. The governing body of any of the contiguous counties of the third classification without a township form of government enumerated in subdivisions (1) to (5) of this subsection or in any county of the fourth classification acting as a county of the second classification, having a population of at least forty thousand but less than forty-five thousand with a state university, and adjoining a county of the first classification with part of a city with a population of three hundred fifty thousand or more inhabitants or a county of the third classification with a township form of government and with a population of at least eight thousand but less than eight thousand four hundred inhabitants or a county of the third classification with more than fifteen townships having a population of at least twenty-one thousand inhabitants or a county of the third classification without a township form of government and with a population of at least seven thousand four hundred but less than eight thousand inhabitants or any county of the third classification with a population greater than three thousand but less than four thousand or any county of the third classification with a population greater than six thousand one hundred but less than six thousand four hundred or any county of the third classification with a population greater than six thousand eight hundred but less than seven thousand or any county of the third classification with a population greater than seven thousand eight hundred but less than seven thousand nine hundred or any county of the third classification with a population greater than eight thousand four hundred sixty but less than eight thousand five hundred or any county of the third classification with a population greater than nine thousand but less than nine thousand two hundred or any county of the third classification with a population greater than ten thousand five hundred but less than ten thousand six hundred or any county of the third classification with a population greater than twenty-three thousand five hundred but less than twenty-three thousand seven hundred or a county of the third classification with a population greater than thirty-three thousand but less than thirty-four thousand or a county of the third classification with a population greater than twenty thousand eight hundred but less than twenty-one thousand or a county of the third classification with a population greater than fourteen thousand one hundred but less than fourteen thousand five hundred or a county of the third classification with a population greater than twenty thousand eight hundred fifty but less than twenty-two thousand or a county of the third classification with a population greater than thirty-nine thousand but less than forty thousand or a county of the third classification with a township form of organization and a population greater than twenty-eight thousand but less than twenty-nine thousand or a county of the third classification with a population greater than fifteen thousand but less than fifteen thousand five hundred or a county of the third classification with a population greater than eighteen thousand but less than nineteen thousand seventy or a county of the third classification with a population greater than thirteen thousand nine hundred but less than fourteen thousand four hundred or a county of the third classification with a population greater than twenty-seven thousand but less than twenty-seven thousand five hundred or a county of the first classification without a charter form of government and a population of at least eighty thousand but not greater than eighty-three thousand or a county of the third classification with a population greater than fifteen thousand but less than fifteen thousand nine hundred without a township form of government which does not adjoin any county of the first, second or fourth classification or a county of the third classification with a population greater than twenty-three thousand but less than twenty-five thousand without a township form of government which does not adjoin any county of the second or fourth classification and does adjoin a county of the first classification with a population greater than one hundred twenty thousand but less than one hundred fifty thousand or in any county of the fourth classification acting as a county of the second classification, having a population of at least forty-eight thousand or any governing body of a municipality located in any of such counties may impose, by ordinance or order, a sales tax on all retail sales made in such county or municipality which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525:

(1) A county with a population of at least four thousand two hundred inhabitants but not more than four thousand five hundred inhabitants;

(2) A county with a population of at least four thousand seven hundred inhabitants but not more than four thousand nine hundred inhabitants;

(3) A county with a population of at least seven thousand three hundred inhabitants but not more than seven thousand six hundred inhabitants;

(4) A county with a population of at least ten thousand one hundred inhabitants but not more than ten thousand three hundred inhabitants; and

(5) A county with a population of at least four thousand three hundred inhabitants but not more than four thousand five hundred inhabitants.

2. The maximum rate for a sales tax pursuant to this section shall be one percent for municipalities and one-half of one percent for counties.

3. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance or order imposing a sales tax pursuant to the provisions of this section shall be effective unless the governing body of the county or municipality submits to the voters of the county or municipality, at a regularly scheduled county, municipal or state general or primary election, a proposal to authorize the governing body of the county or municipality to impose a tax. Any sales tax imposed pursuant to this section shall not be authorized for a period of more than five years.

4. Such proposal shall be submitted in substantially the following form:

Shall the (city, town, village or county) of ............. impose a sales tax of ............. (insert amount) for the purpose of economic development in the (city, town, village or county)?

â ã YES â ã NO

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall be in effect on the first day of the second quarter after the director of revenue receives notice of adoption of the tax. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county or municipality shall not impose the sales tax authorized in this section until the governing body of the county or municipality resubmits another proposal to authorize the governing body of the county or municipality to impose the sales tax authorized by this section and such proposal is approved by a majority of the qualified voters voting thereon; however no such proposal shall be resubmitted to the voters sooner than twelve months from the date of the submission of the last such proposal.

5. All revenue received by a county or municipality from the tax authorized pursuant to the provisions of this section shall be deposited in a special trust fund and shall be used solely for economic development purposes within such county or municipality for so long as the tax shall remain in effect.

6. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for economic development purposes within the county or municipality. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county or municipal funds.

7. All sales taxes collected by the director of revenue pursuant to this section on behalf of any county or municipality, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Local Economic Development Sales Tax Trust Fund".

8. The moneys in the local economic development sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund and which was collected in each county or municipality imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of the county or municipality and the public.

9. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county or municipality which levied the tax. Such funds shall be deposited with the county treasurer of each such county or the appropriate municipal officer in the case of a municipal tax, and all expenditures of funds arising from the local economic development sales tax trust fund shall be by an appropriation act to be enacted by the governing body of each such county or municipality. Expenditures may be made from the fund for any economic development purposes authorized in the ordinance or order adopted by the governing body submitting the tax to the voters.

10. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county or municipality for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties and municipalities.

11. If any county or municipality abolishes the tax, the county or municipality shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county or municipality, the director of revenue shall remit the balance in the account to the county or municipality and close the account of that county or municipality. The director of revenue shall notify each county or municipality of each instance of any amount refunded or any check redeemed from receipts due the county or municipality.

12. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

13. For purposes of this section, the term "economic development" is limited to the following:

(1) Operations of economic development or community development offices, including the salaries of employees;

(2) Provision of training for job creation or retention;

(3) Provision of infrastructure and sites for industrial development or for public infrastructure projects; and

(4) Refurbishing of existing structures and property relating to community development.

(L. 1996 H.B. 1237 § 1, A.L. 1997 S.B. 21, A.L. 1998 S.B. 936, A.L. 1999 S.B. 518, A.L. 2001 S.B. 323 & 230)



Section 67.1303 Sales tax authorized in certain cities and counties, rate--ballot, effective date--use of revenue, limitations--deposit of funds--economic development tax board required, membership, terms--board duties--annual report--repeal.

Sales tax authorized in certain cities and counties, rate--ballot, effective date--use of revenue, limitations--deposit of funds--economic development tax board required, membership, terms--board duties--annual report--repeal.

67.1303. 1. The governing body of any home rule city with more than one hundred fifty-one thousand five hundred but less than one hundred fifty-one thousand six hundred inhabitants, any home rule city with more than forty-five thousand five hundred but less than forty-five thousand nine hundred inhabitants and the governing body of any city within any county of the first classification with more than one hundred four thousand six hundred but less than one hundred four thousand seven hundred inhabitants and the governing body of any county of the third classification without a township form of government and with more than forty thousand eight hundred but less than forty thousand nine hundred inhabitants or any city within such county may impose, by order or ordinance, a sales tax on all retail sales made in the city or county which are subject to sales tax under chapter 144. In addition, the governing body of any county of the first classification with more than eighty-five thousand nine hundred but less than eighty-six thousand inhabitants or the governing body of any home rule city with more than seventy-three thousand but less than seventy-five thousand inhabitants may impose, by order or ordinance, a sales tax on all retail sales made in the city or county which are subject to sales tax under chapter 144. The tax authorized in this section shall not be more than one-half of one percent. The order or ordinance imposing the tax shall not become effective unless the governing body of the city or county submits to the voters of the city or county at a state general or primary election a proposal to authorize the governing body to impose a tax under this section. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall ........................... (insert the name of the city or county) impose a sales tax at a rate of ............. (insert rate of percent) percent for economic development purposes?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question, provided that no proposal shall be resubmitted to the voters sooner than twelve months from the date of the submission of the last proposal.

3. No revenue generated by the tax authorized in this section shall be used for any retail development project. At least twenty percent of the revenue generated by the tax authorized in this section shall be used solely for projects directly related to long-term economic development preparation, including, but not limited to, the following:

(1) Acquisition of land;

(2) Installation of infrastructure for industrial or business parks;

(3) Improvement of water and wastewater treatment capacity;

(4) Extension of streets;

(5) Providing matching dollars for state or federal grants;

(6) Marketing;

(7) Construction and operation of job training and educational facilities; and

(8) Providing grants and low-interest loans to companies for job training, equipment acquisition, site development, and infrastructure. Not more than twenty-five percent of the revenue generated may be used annually for administrative purposes, including staff and facility costs.

4. All revenue generated by the tax shall be deposited in a special trust fund and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city or county funds.

5. Any city or county imposing the tax authorized in this section shall establish an economic development tax board. The board shall consist of eleven members, to be appointed as follows:

(1) Two members shall be appointed by the school boards whose districts are included within any economic development plan or area funded by the sales tax authorized in this section. Such members shall be appointed in any manner agreed upon by the affected districts;

(2) One member shall be appointed, in any manner agreed upon by the affected districts, to represent all other districts levying ad valorem taxes within the area selected for an economic development project or area funded by the sales tax authorized in this section, excluding representatives of the governing body of the city or county;

(3) One member shall be appointed by the largest public school district in the city or county;

(4) In each city or county, five members shall be appointed by the chief elected officer of the city or county with the consent of the majority of the governing body of the city or county;

(5) In each city, two members shall be appointed by the governing body of the county in which the city is located. In each county, two members shall be appointed by the governing body of the county. At the option of the members appointed by a city or county the members who are appointed by the school boards and other taxing districts may serve on the board for a term to coincide with the length of time an economic development project, plan, or designation of an economic development area is considered for approval by the board, or for the definite terms as provided in this subsection. If the members representing school districts and other taxing districts are appointed for a term coinciding with the length of time an economic development project, plan, or area is approved, such term shall terminate upon final approval of the project, plan, or designation of the area by the governing body of the city or county. If any school district or other taxing jurisdiction fails to appoint members of the board within thirty days of receipt of written notice of a proposed economic development plan, economic development project, or designation of an economic development area, the remaining members may proceed to exercise the power of the board. Of the members first appointed by the city or county, three shall be designated to serve for terms of two years, three shall be designated to serve for a term of three years, and the remaining members shall be designated to serve for a term of four years from the date of such initial appointments. Thereafter, the members appointed by the city or county shall serve for a term of four years, except that all vacancies shall be filled for unexpired terms in the same manner as were the original appointments.

6. The board, subject to approval of the governing body of the city or county, shall develop economic development plans, economic development projects, or designations of an economic development area, and shall hold public hearings and provide notice of any such hearings. The board shall vote on all proposed economic development plans, economic development projects, or designations of an economic development area, and amendments thereto, within thirty days following completion of the hearing on any such plan, project, or designation, and shall make recommendations to the governing body within ninety days of the hearing concerning the adoption of or amendment to economic development plans, economic development projects, or designations of an economic development area.

7. The board shall report at least annually to the governing body of the city or county on the use of the funds provided under this section and on the progress of any plan, project, or designation adopted under this section.

8. The governing body of any city or county that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city or county. The ballot of submission shall be in substantially the following form:

Shall ................................... (insert the name of the city or county) repeal the sales tax imposed at a rate of ...... (insert rate of percent) percent for economic development purposes?

â ã YES â ã NO

If a majority of the votes cast on the proposal are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters of the city or county, and the repeal is approved by a majority of the qualified voters voting on the question.

9. Whenever the governing body of any city or county that has adopted the sales tax authorized in this section receives a petition, signed by ten percent of the registered voters of the city or county voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

(L. 2004 S.B. 1155, A.L. 2011 H.B. 161 merged with S.B. 117)

*Section includes Springfield, Joplin, all cities in Jasper County, Butler County and all cities therein, Buchanan County, and St. Joseph.



Section 67.1305 Retail sales tax may be imposed in lieu of certain local economic development sales tax--ballot language--collection and distribution of moneys--trust fund and board to be established--repeal of tax, procedure.

Retail sales tax may be imposed in lieu of certain local economic development sales tax--ballot language--collection and distribution of moneys--trust fund and board to be established--repeal of tax, procedure.

67.1305. 1. As used in this section, the term "city" shall mean any incorporated city, town, or village.

2. In lieu of the sales taxes authorized under sections 67.1300 and 67.1303, the governing body of any city or county may impose, by order or ordinance, a sales tax on all retail sales made in the city or county which are subject to sales tax under chapter 144. The tax authorized in this section shall not be more than one-half of one percent. The order or ordinance imposing the tax shall not become effective unless the governing body of the city or county submits to the voters of the city or county at any citywide, county or state general, primary or special election a proposal to authorize the governing body to impose a tax under this section. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The tax authorized in this section shall not be imposed by any city or county that has imposed a tax under section 67.1300 or 67.1303 unless the tax imposed under those sections has expired or been repealed.

3. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall .......... (insert the name of the city or county) impose a sales tax at a rate of ........... (insert rate of percent) percent for economic development purposes?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question, provided that no proposal shall be resubmitted to the voters sooner than twelve months from the date of the submission of the last proposal.

4. All sales taxes collected by the director of revenue under this section on behalf of any county or municipality, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Local Option Economic Development Sales Tax Trust Fund".

5. The moneys in the local option economic development sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund and which was collected in each city or county imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of the city or county and the public.

6. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city or county which levied the tax. Such funds shall be deposited with the county treasurer of each such county or the appropriate municipal officer in the case of a municipal tax, and all expenditures of funds arising from the local economic development sales tax trust fund shall be in accordance with this section.

7. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city or county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities and counties.

8. If any county or municipality abolishes the tax, the city or county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city or county, the director of revenue shall remit the balance in the account to the city or county and close the account of that city or county. The director of revenue shall notify each city or county of each instance of any amount refunded or any check redeemed from receipts due the city or county.

9. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

10. (1) No revenue generated by the tax authorized in this section shall be used for any retail development project, except for the redevelopment of downtown areas and historic districts. Not more than twenty-five percent of the revenue generated shall be used annually for administrative purposes, including staff and facility costs.

(2) At least twenty percent of the revenue generated by the tax authorized in this section shall be used solely for projects directly related to long-term economic development preparation, including, but not limited to, the following:

(a) Acquisition of land;

(b) Installation of infrastructure for industrial or business parks;

(c) Improvement of water and wastewater treatment capacity;

(d) Extension of streets;

(e) Public facilities directly related to economic development and job creation; and

(f) Providing matching dollars for state or federal grants relating to such long-term projects.

(3) The remaining revenue generated by the tax authorized in this section may be used for, but shall not be limited to, the following:

(a) Marketing;

(b) Providing grants and loans to companies for job training, equipment acquisition, site development, and infrastructures;

(c) Training programs to prepare workers for advanced technologies and high skill jobs;

(d) Legal and accounting expenses directly associated with the economic development planning and preparation process;

(e) Developing value-added and export opportunities for Missouri agricultural products.

11. All revenue generated by the tax shall be deposited in a special trust fund and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city or county funds.

12. (1) Any city or county imposing the tax authorized in this section shall establish an economic development tax board. The volunteer board shall receive no compensation or operating budget.

(2) The economic development tax board established by a city shall consist of at least five members, but may be increased to nine members. Either a five-member or nine-member board shall be designated in the order or ordinance imposing the sales tax authorized by this section, and the members are to be appointed as follows:

(a) One member of a five-member board, or two members of a nine-member board, shall be appointed by the school districts included within any economic development plan or area funded by the sales tax authorized in this section. Such member or members shall be appointed in any manner agreed upon by the affected districts;

(b) Three members of a five-member board, or five members of a nine-member board, shall be appointed by the chief elected officer of the city with the consent of the majority of the governing body of the city;

(c) One member of a five-member board, or two members of a nine-member board, shall be appointed by the governing body of the county in which the city is located.

(3) The economic development tax board established by a county shall consist of seven members, to be appointed as follows:

(a) One member shall be appointed by the school districts included within any economic development plan or area funded by the sales tax authorized in this section. Such member shall be appointed in any manner agreed upon by the affected districts;

(b) Four members shall be appointed by the governing body of the county; and

(c) Two members from the cities, towns, or villages within the county appointed in any manner agreed upon by the chief elected officers of the cities or villages.

Of the members initially appointed, three shall be designated to serve for terms of two years, except that when a nine-member board is designated, seven of the members initially appointed shall be designated to serve for terms of two years, and the remaining members shall be designated to serve for a term of four years from the date of such initial appointments. Thereafter, the members appointed shall serve for a term of four years, except that all vacancies shall be filled for unexpired terms in the same manner as were the original appointments.

(4) If an economic development tax board established by a city is already in existence on August 28, 2012, any increase in the number of members of the board shall be designated in an order or ordinance. The four board members added to the board shall be appointed to a term with an expiration coinciding with the expiration of the terms of the three board member positions that were originally appointed to terms of two years. Thereafter, the additional members appointed shall serve for a term of four years, except that all vacancies shall be filled for unexpired terms in the same manner as were the additional appointments.

13. The board, subject to approval of the governing body of the city or county, shall consider economic development plans, economic development projects, or designations of an economic development area, and shall hold public hearings and provide notice of any such hearings. The board shall vote on all proposed economic development plans, economic development projects, or designations of an economic development area, and amendments thereto, within thirty days following completion of the hearing on any such plan, project, or designation, and shall make recommendations to the governing body within ninety days of the hearing concerning the adoption of or amendment to economic development plans, economic development projects, or designations of an economic development area. The governing body of the city or county shall have the final determination on use and expenditure of any funds received from the tax imposed under this section.

14. The board may consider and recommend using funds received from the tax imposed under this section for plans, projects or area designations outside the boundaries of the city or county imposing the tax if, and only if:

(1) The city or county imposing the tax or the state receives significant economic benefit from the plan, project or area designation; and

(2) The board establishes an agreement with the governing bodies of all cities and counties in which the plan, project or area designation is located detailing the authority and responsibilities of each governing body with regard to the plan, project or area designation.

15. Notwithstanding any other provision of law to the contrary, the economic development sales tax imposed under this section when imposed within a special taxing district, including but not limited to a tax increment financing district, neighborhood improvement district, or community improvement district, shall be excluded from the calculation of revenues available to such districts, and no revenues from any sales tax imposed under this section shall be used for the purposes of any such district unless recommended by the economic development tax board established under this section and approved by the governing body imposing the tax.

16. The board and the governing body of the city or county imposing the tax shall report at least annually to the governing body of the city or county on the use of the funds provided under this section and on the progress of any plan, project, or designation adopted under this section and shall make such report available to the public.

17. Not later than the first day of March each year the board shall submit to the joint committee on economic development a report, not exceeding one page in length, which must include the following information for each project using the tax authorized under this section:

(1) A statement of its primary economic development goals;

(2) A statement of the total economic development sales tax revenues received during the immediately preceding calendar year;

(3) A statement of total expenditures during the preceding calendar year in each of the following categories:

(a) Infrastructure improvements;

(b) Land and/or buildings;

(c) Machinery and equipment;

(d) Job training investments;

(e) Direct business incentives;

(f) Marketing;

(g) Administration and legal expenses; and

(h) Other expenditures.

18. The governing body of any city or county that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city or county. The ballot of submission shall be in substantially the following form:

Shall ........... (insert the name of the city or county) repeal the sales tax imposed at a rate of ......... (insert rate of percent) percent for economic development purposes?

â ã YES â ã NO

If a majority of the votes cast on the proposal are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters of the city or county, and the repeal is approved by a majority of the qualified voters voting on the question.

19. Whenever the governing body of any city or county that has adopted the sales tax authorized in this section receives a petition, signed by ten percent of the registered voters of the city or county voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

20. If any provision of this section or section 67.1303 or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or application of this section or section 67.1303 which can be given effect without the invalid provision or application, and to this end the provisions of this section and section 67.1303 are declared severable.

(L. 2005 H.B. 58 merged with S.B. 210 merged with S.B. 343 and L. 2005 H.B. 186, A.L. 2011 H.B. 315, A.L. 2012 S.B. 628)



Section 67.1350 Annexation by certain cities to promote economic development (Warrensburg).

Annexation by certain cities to promote economic development (Warrensburg).

67.1350. Notwithstanding the provisions of any other law to the contrary, the governing body of any third class city with a population of at least fifteen thousand but not more than seventeen thousand inhabitants which is the county seat of a county of the second or fourth classification which has a state university located in such city may annex areas along a road or highway up to two and one-half miles from the existing boundaries of the city for the purpose of promoting economic development through the refurbishing of existing structures and the construction and maintenance of infrastructure and property for the enhancement of community development of an existing airport.

(L. 1996 H.B. 1237 § 26, A.L. 2005 H.B. 58 merged with H.B. 215 merged with S.B. 490)



Section 67.1352 Annexation of municipal airports, when (city of Monett).

Annexation of municipal airports, when (city of Monett).

67.1352. Notwithstanding the provisions of any other law to the contrary, the governing body of any third class city with a population of at least seven thousand but not more than seven thousand five hundred located in a county of the third classification without a township form of government and with a population of at least twenty-seven thousand two hundred but not more than twenty-seven thousand six hundred may annex the area of any municipal airport located along a state highway within six miles of such city and areas contiguous to the municipal airport.

(L. 2001 H.B. 922)



Section 67.1360 Transient guests to pay tax for funding the promotion of tourism, certain cities and counties, vote required.

Transient guests to pay tax for funding the promotion of tourism, certain cities and counties, vote required.

67.1360. 1. The governing body of the following cities and counties may impose a tax as provided in this section:

(1) A city with a population of more than seven thousand and less than seven thousand five hundred;

(2) A county with a population of over nine thousand six hundred and less than twelve thousand which has a total assessed valuation of at least sixty-three million dollars, if the county submits the issue to the voters of such county prior to January 1, 2003;

(3) A third class city which is the county seat of a county of the third classification without a township form of government with a population of at least twenty-five thousand but not more than thirty thousand inhabitants;

(4) Any fourth class city having, according to the last federal decennial census, a population of more than one thousand eight hundred fifty inhabitants but less than one thousand nine hundred fifty inhabitants in a county of the first classification with a charter form of government and having a population of greater than six hundred thousand but less than nine hundred thousand inhabitants;

(5) Any city having a population of more than three thousand but less than eight thousand inhabitants in a county of the fourth classification having a population of greater than forty-eight thousand inhabitants;

(6) Any city having a population of less than two hundred fifty inhabitants in a county of the fourth classification having a population of greater than forty-eight thousand inhabitants;

(7) Any fourth class city having a population of more than two thousand five hundred but less than three thousand inhabitants in a county of the third classification having a population of more than twenty-five thousand but less than twenty-seven thousand inhabitants;

(8) Any third class city with a population of more than three thousand two hundred but less than three thousand three hundred located in a county of the third classification having a population of more than thirty-five thousand but less than thirty-six thousand;

(9) Any county of the second classification without a township form of government and a population of less than thirty thousand;

(10) Any city of the fourth class in a county of the second classification without a township form of government and a population of less than thirty thousand;

(11) Any county of the third classification with a township form of government and a population of at least twenty-eight thousand but not more than thirty thousand;

(12) Any city of the fourth class with a population of more than one thousand eight hundred but less than two thousand in a county of the third classification with a township form of government and a population of at least twenty-eight thousand but not more than thirty thousand;

(13) Any city of the third class with a population of more than seven thousand two hundred but less than seven thousand five hundred within a county of the third classification with a population of more than twenty-one thousand but less than twenty-three thousand;

(14) Any fourth class city having a population of more than two thousand eight hundred but less than three thousand one hundred inhabitants in a county of the third classification with a township form of government having a population of more than eight thousand four hundred but less than nine thousand inhabitants;

(15) Any fourth class city with a population of more than four hundred seventy but less than five hundred twenty inhabitants located in a county of the third classification with a population of more than fifteen thousand nine hundred but less than sixteen thousand inhabitants;

(16) Any third class city with a population of more than three thousand eight hundred but less than four thousand inhabitants located in a county of the third classification with a population of more than fifteen thousand nine hundred but less than sixteen thousand inhabitants;

(17) Any fourth class city with a population of more than four thousand three hundred but less than four thousand five hundred inhabitants located in a county of the third classification without a township form of government with a population greater than sixteen thousand but less than sixteen thousand two hundred inhabitants;

(18) Any fourth class city with a population of more than two thousand four hundred but less than two thousand six hundred inhabitants located in a county of the first classification without a charter form of government with a population of more than fifty-five thousand but less than sixty thousand inhabitants;

(19) Any fourth class city with a population of more than two thousand five hundred but less than two thousand six hundred inhabitants located in a county of the third classification with a population of more than nineteen thousand one hundred but less than nineteen thousand two hundred inhabitants;

(20) Any county of the third classification without a township form of government with a population greater than sixteen thousand but less than sixteen thousand two hundred inhabitants;

(21) Any county of the second classification with a population of more than forty-four thousand but less than fifty thousand inhabitants;

(22) Any third class city with a population of more than nine thousand five hundred but less than nine thousand seven hundred inhabitants located in a county of the first classification without a charter form of government and with a population of more than one hundred ninety-eight thousand but less than one hundred ninety-eight thousand two hundred inhabitants;

(23) Any city of the fourth classification with more than five thousand two hundred but less than five thousand three hundred inhabitants located in a county of the third classification without a township form of government and with more than twenty-four thousand five hundred but less than twenty-four thousand six hundred inhabitants;

(24) Any third class city with a population of more than nineteen thousand nine hundred but less than twenty thousand in a county of the first classification without a charter form of government and with a population of more than one hundred ninety-eight thousand but less than one hundred ninety-eight thousand two hundred inhabitants;

(25) Any city of the fourth classification with more than two thousand six hundred but less than two thousand seven hundred inhabitants located in any county of the third classification without a township form of government and with more than fifteen thousand three hundred but less than fifteen thousand four hundred inhabitants;

(26) Any county of the third classification without a township form of government and with more than fourteen thousand nine hundred but less than fifteen thousand inhabitants;

(27) Any city of the fourth classification with more than five thousand four hundred but fewer than five thousand five hundred inhabitants and located in more than one county;

(28) Any city of the fourth classification with more than six thousand three hundred but fewer than six thousand five hundred inhabitants and located in more than one county through the creation of a tourism district which may include, in addition to the geographic area of such city, the area encompassed by the portion of the school district, located within a county of the first classification with more than ninety-three thousand eight hundred but fewer than ninety-three thousand nine hundred inhabitants, having an average daily attendance for school year 2005-06 between one thousand eight hundred and one thousand nine hundred;

(29) Any city of the fourth classification with more than seven thousand seven hundred but less than seven thousand eight hundred inhabitants located in a county of the first classification with more than ninety-three thousand eight hundred but less than ninety-three thousand nine hundred inhabitants;

(30) Any city of the fourth classification with more than two thousand nine hundred but less than three thousand inhabitants located in a county of the first classification with more than seventy-three thousand seven hundred but less than seventy-three thousand eight hundred inhabitants;

(31) Any city of the third classification with more than nine thousand three hundred but less than nine thousand four hundred inhabitants;

(32) Any city of the fourth classification with more than three thousand eight hundred but fewer than three thousand nine hundred inhabitants and located in any county of the first classification with more than thirty-nine thousand seven hundred but fewer than thirty-nine thousand eight hundred inhabitants;

(33) Any city of the fourth classification with more than one thousand eight hundred but fewer than one thousand nine hundred inhabitants and located in any county of the first classification with more than one hundred thirty-five thousand four hundred but fewer than one hundred thirty-five thousand five hundred inhabitants;

(34) Any county of the third classification without a township form of government and with more than twelve thousand one hundred but fewer than twelve thousand two hundred inhabitants;

(35) Any city of the fourth classification with more than three thousand eight hundred but fewer than four thousand inhabitants and located in more than one county; provided, however, that motels owned by not-for-profit organizations are exempt; or

(36) Any city of the fourth classification with more than five thousand but fewer than five thousand five hundred inhabitants and located in any county with a charter form of government and with more than two hundred thousand but fewer than three hundred fifty thousand inhabitants.

2. The governing body of any city or county listed in subsection 1 of this section may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels, motels, bed and breakfast inns and campgrounds and any docking facility which rents slips to recreational boats which are used by transients for sleeping, which shall be at least two percent, but not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city or county submits to the voters of the city or county at a state general, primary or special election, a proposal to authorize the governing body of the city or county to impose a tax pursuant to the provisions of this section and section 67.1362. The tax authorized by this section and section 67.1362 shall be in addition to any charge paid to the owner or operator and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the city or county solely for funding the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

(L. 1997 2d Ex. Sess. H.B. 3, A.L. 1999 H.B. 518 merged with S.B. 240, et al., A.L. 2000 H.B. 1659 merged with S.B. 724, A.L. 2001 H.B. 242 merged with S.B. 323 & 230, A.L. 2002 H.B. 1041, A.L. 2003 S.B. 228, A.L. 2004 H.B. 795, et al. merged with S.B. 758, A.L. 2007 H.B. 205 merged with H.B. 795 merged with S.B. 22 merged with S.B. 30 merged with S.B. 81, A.L. 2010 H.B. 1442 merged with S.B. 644, A.L. 2012 H.B. 1504)

*Section includes Arnold, Ashland, Bethany, Bloomfield, Bonne Terre, Boonville, Caruthersville, Clarksville, Cuba, Dent County, Desloge, Festus, Grain Valley, Hermann, Hollister, Howard County, Leadington, Lebanon, Louisiana, Montgomery County, New Madrid County and fourth class cities therein, Newton County, Park Hills, Parkville, Pevely, St. James, Stoddard County, Sugar Creek, Sullivan and Warrenton.



Section 67.1361 Tax on charges for sleeping rooms for certain counties and cities (Buchanan County and City of St. Joseph).

Tax on charges for sleeping rooms for certain counties and cities (Buchanan County and City of St. Joseph).

67.1361. 1. The governing body of any county of the first classification without a charter form of government and with more than eighty-five thousand nine hundred but less than eighty-six thousand inhabitants and the governing body of any home rule city with more than seventy-three thousand nine hundred but less than seventy-four thousand inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels, motels, bed and breakfast inns and campgrounds and any docking facility which rents slips to recreational boats which are used by transients for sleeping, which shall be at least two percent, but not more than eight percent per occupied room or slip per night, except that such tax shall not become effective unless the governing body of the county or city submits to the voters of the county or city at a state general, primary or special election, a proposal to authorize the governing body of the county or city to impose a tax pursuant to this section. The tax authorized by this section shall be in addition to any charge paid to the owner or operator and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the city or county for funding the promotion of tourism and convention facilities including capital expenditures therefor. Such tax shall be stated separately from all other charges and taxes.

2. Any tax imposed by a county pursuant to subsection 1 of this section shall apply only to unincorporated areas of such county.

3. The question shall be submitted in substantially the following form:

Shall the ......................................... (city or county) levy a tax of ............ percent on each sleeping room or campsite occupied and rented by transient guests and any docking facility which rents slips to recreational boats which are used by transients for sleeping in the .................... (city or county), where the proceeds of which shall be expended for promotion of tourism and convention facilities?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the governing body for the city or county shall have no power to impose the tax authorized by this section unless and until the governing body of the city or county again submits the question to the qualified voters of the city or county and such question is approved by a majority of the qualified voters voting on the question.

4. On and after the effective date of any tax authorized under the provisions of this section, the city or county may adopt one of the two following provisions for the collection and administration of the tax:

(1) The city or county may adopt rules and regulations for the internal collection of such tax by the city or county officers usually responsible for collection and administration of city or county taxes; or

(2) The city or county enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in this section. In the event any city or county enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect the additional tax authorized under the provisions of this section. The tax authorized under the provisions of this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain an amount not to exceed one percent for cost of collection.

5. If a tax is imposed by a city or county under this section, the city or county may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

6. As used in this section "transient guests" means a person or persons who occupy room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2002 S.B. 1210, A.L. 2010 H.B. 1442 merged with S.B. 644)



Section 67.1362 Ballot form, election procedure--collection and administration of tax--penalties on unpaid taxes.

Ballot form, election procedure--collection and administration of tax--penalties on unpaid taxes.

67.1362. 1. The question shall be submitted in substantially the following form:

Shall the .......................... (city or county) levy a tax of ............ percent on each sleeping room or campsite occupied and rented by transient guests and any docking facility which rents slips to recreational boats which are used by transients for sleeping in the ....... (city or county), where the proceeds of which shall be expended for promotion of tourism?

â ã YES â ã NO If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the governing body for the city or county shall have no power to impose the tax authorized by this section unless and until the governing body of the city or county again submits the question to the qualified voters of the city or county and such question is approved by a majority of the qualified voters voting on the question.

2. On and after the effective date of any tax authorized under the provisions of this section and section 67.1360, the city or county may adopt one of the two following provisions for the collection and administration of the tax:

(1) The city or county may adopt rules and regulations for the internal collection of such tax by the city or county officers usually responsible for collection and administration of city or county taxes; or

(2) The city or county enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in this section and section 67.1360. In the event any city or county enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in this section and section 67.1360, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect the additional tax authorized under the provisions of this section and section 67.1360. The tax authorized under the provisions of this section and section 67.1360 shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain an amount not to exceed one percent for cost of collection.

3. If a tax is imposed by a city or county under this section and section 67.1360, the city or county may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

(L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 67.1364 Tourism commission--members, appointment, qualifications--tax revenue, limitations on use.

Tourism commission--members, appointment, qualifications--tax revenue, limitations on use.

67.1364. 1. Upon adoption of the tourism sales tax, there shall be established a tourism commission to consist of five members appointed by the governing body of the city or county. Of these five members, one will be a representative of the hotel and motel industry and two shall be active in the tourism industry; the remaining members of the commission will be members of local general business interests in the city or county. One member of the city or county governing body shall serve as liaison in a nonvoting capacity. All members shall be a resident of the city or county. Members of the tourism commission will be appointed for a term of three years; but, of the members first appointed, one shall be appointed for a term of one year, two shall be appointed for a term of two years, and two shall be appointed for a term of three years. Members of the commission may serve no more than two consecutive terms. The members will serve without compensation.

2. The revenue received from the tax shall be deposited in a special fund and used solely to promote tourism. The commission shall administer the moneys within the limits of the budget approved by the city or county governing body.

(L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 67.1366 Transient guests to pay tax for funding the promotion of tourism, vote required (including city of Independence).

Transient guests to pay tax for funding the promotion of tourism, vote required (including city of Independence).

67.1366. 1. The governing body of a charter city with a population of more than one hundred thousand located in a charter county of the first classification may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels, motels, bed and breakfast inns and campgrounds which shall be at least five percent, but not more than seven percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general, primary or special election, a proposal to authorize the governing body of the city to impose a tax under the provisions of this section. The tax authorized by this section shall be in addition to any charge paid to the owner or operator and shall be in addition to any and all taxes imposed by law and the proceeds of such tax shall be used by the city for funding the promotion, operation and development of tourism. Such tax shall be stated separately from all other charges and taxes.

2. The question shall be submitted in substantially the following form:

Shall the .......................... (city) levy a tax of ............ percent on each sleeping room or campsite occupied and rented by transient guests which are used by transients for sleeping in the ............... (city), where the proceeds shall be expended for promotion of tourism?

â ã YES â ã NO If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the governing body for the city shall have no power to impose the tax authorized by subsection 1 of this section unless and until the governing body of the city again submits the question to the qualified voters of the city and such question is approved by a majority of the qualified voters voting on the question.

3. On and after the effective date of any tax authorized under the provisions of subsection 1 of this section, the city may adopt one of the two following provisions for the collection and administration of the tax:

(1) The city may adopt rules and regulations for the internal collection of such tax by the city officers usually responsible for collection and administration of city taxes; or

(2) The city may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in subsection 1 of this section. In the event any city enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in subsection 1 of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect the additional tax authorized pursuant to the provisions of subsection 1 of this section. The tax authorized under the provisions of subsection 1 of this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain an amount not to exceed one percent for cost of collection.

4. If a tax is imposed by a city pursuant to subsection 1 of this section, the city may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

5. Nothing contained herein shall be construed to limit the power of a constitutional charter city in a noncharter county from imposing a business license tax on hotels, motels, bed and breakfast inns and campgrounds upon such terms, conditions and procedures as set forth in its own charter or ordinances.

(L. 1999 S.B. 240, et al.)

Effective 5-6-99



Section 67.1368 Tax authorized--ballot language (Douglas and Montgomery counties).

Tax authorized--ballot language (Douglas and Montgomery counties).

67.1368. 1. The governing body of any county of the third classification without a township form of government and with more than twelve thousand but fewer than fourteen thousand inhabitants and with a city of the fourth classification with more than two thousand seven hundred but fewer than three thousand inhabitants as the county seat may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the county or a portion thereof, which shall not be more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the county submits to the voters of the county at a state general or primary election a proposal to authorize the governing body of the county to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and the proceeds of such tax shall be used by the county for the promotion of tourism, growth of the region, and economic development. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall .......... (insert the name of the county) impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in .......... (name of county) at a rate of ..... (insert rate of percent) percent for the promotion of the county, growth of the region, and economic development?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax authorized by this section shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the county and such question is approved by a majority of the qualified voters of the county voting on the question.

3. As used in this section, "transient guests" means persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2013 S.B. 23)



Section 67.1401 Definitions.

Definitions.

67.1401. 1. Sections 67.1401 to 67.1571 shall be known and may be cited as the "Community Improvement District Act".

2. For the purposes of sections 67.1401 to 67.1571, the following words and terms mean:

(1) "Approval" or "approve", for purposes of elections pursuant to sections 67.1401 to 67.1571, a simple majority of those qualified voters voting in the election;

(2) "Assessed value", the assessed value of real property as reflected on the tax records of the county clerk of the county in which the property is located, or the collector of revenue if the property is located in a city not within a county, as of the last completed assessment;

(3) "Blighted area", an area which:

(a) By reason of the predominance of defective or inadequate street layout, insanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, retards the provision of housing accommodations or constitutes an economic or social liability or a menace to the public health, safety, morals or welfare in its present condition and use; or

(b) Has been declared blighted or found to be a blighted area pursuant to Missouri law including, but not limited to, chapter 353, sections 99.800 to 99.865, or sections 99.300 to 99.715;

(4) "Board", if the district is a political subdivision, the board of directors of the district, or if the district is a not-for-profit corporation, the board of directors of such corporation;

(5) "Director of revenue", the director of the department of revenue of the state of Missouri;

(6) "District", a community improvement district, established pursuant to sections 67.1401 to 67.1571;

(7) "Election authority", the election authority having jurisdiction over the area in which the boundaries of the district are located pursuant to chapter 115;

(8) "Municipal clerk", the clerk of the municipality;

(9) "Municipality", any city, village, incorporated town, or county of this state, or in any unincorporated area that is located in any county with a charter form of government and with more than one million inhabitants;

(10) "Obligations", bonds, loans, debentures, notes, special certificates, or other evidences of indebtedness issued by a district to carry out any of its powers, duties or purposes or to refund outstanding obligations;

(11) "Owner", for real property, the individual or individuals or entity or entities who own a fee interest in real property that is located within the district or their legally authorized representative; for business organizations and other entities, the owner shall be deemed to be the individual which is legally authorized to represent the entity in regard to the district;

(12) "Per capita", one head count applied to each individual, entity or group of individuals or entities having fee ownership of real property within the district whether such individual, entity or group owns one or more parcels of real property in the district as joint tenants, tenants in common, tenants by the entirety, tenants in partnership, except that with respect to a condominium created under sections 448.1-101 to 448.4-120, "per capita" means one head count applied to the applicable unit owners' association and not to each unit owner;

(13) "Petition", a petition to establish a district as it may be amended in accordance with the requirements of section 67.1421;

(14) "Qualified voters",

(a) For purposes of elections for approval of real property taxes:

a. Registered voters; or

b. If no registered voters reside in the district, the owners of one or more parcels of real property which is to be subject to such real property taxes and is located within the district per the tax records for real property of the county clerk, or the collector of revenue if the district is located in a city not within a county, as of the thirtieth day prior to the date of the applicable election;

(b) For purposes of elections for approval of business license taxes or sales taxes:

a. Registered voters; or

b. If no registered voters reside in the district, the owners of one or more parcels of real property located within the district per the tax records for real property of the county clerk as of the thirtieth day before the date of the applicable election; and

(c) For purposes of the election of directors of the board, registered voters and owners of real property which is not exempt from assessment or levy of taxes by the district and which is located within the district per the tax records for real property of the county clerk, or the collector of revenue if the district is located in a city not within a county, of the thirtieth day prior to the date of the applicable election; and

(15) "Registered voters", persons who reside within the district and who are qualified and registered to vote pursuant to chapter 115, pursuant to the records of the election authority as of the thirtieth day prior to the date of the applicable election.

(L. 1998 H.B. 1636 § 1, A.L. 2000 H.B. 1238, A.L. 2004 H.B. 795, et al. merged with S.B. 1155, A.L. 2005 H.B. 58, A.L. 2007 S.B. 22)

(2010) Provision, as applied, permitting registered voters who were also community improvement district landowners to cast multiple votes in elections for board of directors violates one-person, one-vote guarantee of Equal Protection Clause. Also, legislative decision not to impose same age, incapacity, and crime-related restrictions for nonresident voting landowners as on registered voters is irrational and arbitrary. Day v. Robinwood West Community Improvement District, 693 F.Supp.2d 996 (E.D. Mo.).



Section 67.1411 Districts, how established.

Districts, how established.

67.1411. 1. The governing body of any municipality or county may establish one or more districts in the manner provided in sections 67.1401 to 67.1571.

2. The boundaries of the district shall be contiguous.

3. Each district shall be either a political subdivision of the state or a not-for-profit corporation organized pursuant to chapter 355.

4. If a proposed district is a not-for-profit corporation, such corporation shall be organized and in good standing pursuant to the provisions of chapter 355 at the time the petition for the proposed district is filed with the municipal clerk.

5. The name of the district shall include "community improvement district" and if it is a not-for-profit corporation, it shall be the same as the name of the not-for-profit corporation.

(L. 1998 H.B. 1636 § 2)



Section 67.1421 Public hearing to establish--petition, requirements--clerk's duties--amended petition--clerk to report.

Public hearing to establish--petition, requirements--clerk's duties--amended petition--clerk to report.

67.1421. 1. Upon receipt of a proper petition filed with its municipal clerk, the governing body of the municipality in which the proposed district is located shall hold a public hearing in accordance with section 67.1431 and may adopt an ordinance to establish the proposed district.

2. A petition is proper if, based on the tax records of the county clerk, or the collector of revenue if the district is located in a city not within a county, as of the time of filing the petition with the municipal clerk, it meets the following requirements:

(1) It has been signed by property owners collectively owning more than fifty percent by assessed value of the real property within the boundaries of the proposed district;

(2) It has been signed by more than fifty percent per capita of all owners of real property within the boundaries of the proposed district; and

(3) It contains the following information:

(a) The legal description of the proposed district, including a map illustrating the district boundaries;

(b) The name of the proposed district;

(c) A notice that the signatures of the signers may not be withdrawn later than seven days after the petition is filed with the municipal clerk;

(d) A five-year plan stating a description of the purposes of the proposed district, the services it will provide, the improvements it will make and an estimate of costs of these services and improvements to be incurred;

(e) A statement as to whether the district will be a political subdivision or a not-for-profit corporation and if it is to be a not-for-profit corporation, the name of the not-for-profit corporation;

(f) If the district is to be a political subdivision, a statement as to whether the district will be governed by a board elected by the district or whether the board will be appointed by the municipality, and, if the board is to be elected by the district, the names and terms of the initial board may be stated;

(g) If the district is to be a political subdivision, the number of directors to serve on the board;

(h) The total assessed value of all real property within the proposed district;

(i) A statement as to whether the petitioners are seeking a determination that the proposed district, or any legally described portion thereof, is a blighted area;

(j) The proposed length of time for the existence of the district;

(k) The maximum rates of real property taxes, and, business license taxes in the county seat of a county of the first classification without a charter form of government containing a population of at least two hundred thousand, that may be submitted to the qualified voters for approval;

(l) The maximum rates of special assessments and respective methods of assessment that may be proposed by petition;

(m) The limitations, if any, on the borrowing capacity of the district;

(n) The limitations, if any, on the revenue generation of the district;

(o) Other limitations, if any, on the powers of the district;

(p) A request that the district be established; and

(q) Any other items the petitioners deem appropriate;

(4) The signature block for each real property owner signing the petition shall be in substantially the following form and contain the following information:

Name of owner: . . . . . . . . . . . . . . . . . . . . . . . .

Owner's telephone number and mailing address: . . . . . . . . . . . . . . . .

If signer is different from owner:

Name of signer: . . . . . . . . . . . . . . . . . . . . . . .

State basis of legal authority to sign: . . . . . . . . . . . . . . . .

Signer's telephone number and mailing address: . . . . . . . . . . . . . . .

If the owner is an individual, state if owner is single or married: . . . . . . . . . . . . . . . . . . . . . . . . . . .

If owner is not an individual, state what type of entity: . . .

Map and parcel number and assessed value of each tract of real property within the proposed district owned: . . . . . . . . . .

By executing this petition, the undersigned represents and warrants that he or she is authorized to execute this petition on behalf of the property owner named immediately above

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Signature of person signing for owner Date

STATE OF MISSOURI)

) ss.

COUNTY OF . . . . . . . )

Before me personally appeared . . . . . . . . . . . . ., to me personally known to be the individual described in and who executed the foregoing instrument.

WITNESS my hand and official seal this . . . . . . . day of . . . . . . . . . . (month), . . . . (year).

. . . . . . . . . . . . . . . . . . . . . . . .

Notary Public

My Commission Expires: . . . . . . . . . . . . . . . . .; and

(5) Alternatively, the governing body of any home rule city with more than four hundred thousand inhabitants and located in more than one county may file a petition to initiate the process to establish a district in the portion of the city located in any county of the first classification with more than two hundred thousand but fewer than two hundred sixty thousand inhabitants containing the information required in subdivision (3) of this subsection; provided that the only funding methods for the services and improvements will be a real property tax.

3. Upon receipt of a petition the municipal clerk shall, within a reasonable time not to exceed ninety days after receipt of the petition, review and determine whether the petition substantially complies with the requirements of subsection 2 of this section. In the event the municipal clerk receives a petition which does not meet the requirements of subsection 2 of this section, the municipal clerk shall, within a reasonable time, return the petition to the submitting party by hand delivery, first class mail, postage prepaid or other efficient means of return and shall specify which requirements have not been met.

4. After the close of the public hearing required pursuant to subsection 1 of this section, the governing body of the municipality may adopt an ordinance approving the petition and establishing a district as set forth in the petition and may determine, if requested in the petition, whether the district, or any legally described portion thereof, constitutes a blighted area. If the petition was filed by the governing body of a municipality pursuant to subdivision (5) of subsection 2 of this section, after the close of the public hearing required pursuant to subsection 1 of this section, the petition may be approved by the governing body and an election shall be called pursuant to section 67.1422.

5. Amendments to a petition may be made which do not change the proposed boundaries of the proposed district if an amended petition meeting the requirements of subsection 2 of this section is filed with the municipal clerk at the following times and the following requirements have been met:

(1) At any time prior to the close of the public hearing required pursuant to subsection 1 of this section; provided that, notice of the contents of the amended petition is given at the public hearing;

(2) At any time after the public hearing and prior to the adoption of an ordinance establishing the proposed district; provided that, notice of the amendments to the petition is given by publishing the notice in a newspaper of general circulation within the municipality and by sending the notice via registered certified United States mail with a return receipt attached to the address of record of each owner of record of real property within the boundaries of the proposed district per the tax records of the county clerk, or the collector of revenue if the district is located in a city not within a county. Such notice shall be published and mailed not less than ten days prior to the adoption of the ordinance establishing the district;

(3) At any time after the adoption of any ordinance establishing the district a public hearing on the amended petition is held and notice of the public hearing is given in the manner provided in section 67.1431 and the governing body of the municipality in which the district is located adopts an ordinance approving the amended petition after the public hearing is held.

6. Upon the creation of a district, the municipal clerk shall report in writing the creation of such district to the Missouri department of economic development.

(L. 1998 H.B. 1636 § 3, A.L. 1999 S.B. 20, A.L. 2012 S.B. 480)



Section 67.1422 Establishment of district subject to vote, ballot language--repeal or amendment of property tax, when.

Establishment of district subject to vote, ballot language--repeal or amendment of property tax, when.

67.1422. 1. Notwithstanding sections 67.1531, 67.1545, and 67.1551, if the petition was filed pursuant to subdivision (5) of subsection 2 of section 67.1421 by a governing body of the city, the governing body may adopt an ordinance approving the petition and submit a ballot to the qualified voters of the district; the question shall be in substantially the following form:

Shall the community improvement district to be known as the "......................... Community Improvement District" approved by the ............................ (insert governing body) be established for the purpose of (here summarize the proposed improvements and services) and be authorized to impose a real property tax upon (all real property) within the district at a rate of not more than ten cents per hundred dollars assessed valuation for a period of ten years from the date on which such tax is first imposed for the purpose of providing revenue for ......................... (insert general description of purpose) in the district?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

The governing body of the city shall not submit the question to the qualified voters of the district on more than one occasion.

2. A district levying a real property tax pursuant to this section may repeal or amend such real property tax or lower the tax rate of such tax if such repeal, amendment or lower rate will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed or obligations that it has issued to finance any improvements or services rendered within the district.

3. An election conducted under this section may be conducted in accordance with the provisions of chapter 115 or by mail-in ballot.

(L. 2012 S.B. 480)



Section 67.1431 Public hearing, notice.

Public hearing, notice.

67.1431. 1. Within a reasonable time, not to exceed forty-five days, after the receipt of the verified petition from the municipal clerk, the governing body shall hold or cause to be held a public hearing on the establishment of the proposed district and shall give notice of the public hearing in the manner provided in subsection 3 of this section. All reasonable protests, objections and endorsements shall be heard at the public hearing.

2. The public hearing may be continued to another date without further notice other than a motion to be entered on the minutes fixing the date, time and place of the continuance of the public hearing.

3. Notice of the public hearing shall be given by publication and mailing. Notice by publication shall be given by publication in a newspaper of general circulation within the municipality once a week for two consecutive weeks prior to the week of the public hearing. Notice by mail shall be given not less than fifteen days prior to the public hearing by sending the notice via registered or certified United States mail with a return receipt attached to the address of record of each owner of record of real property within the boundaries of the proposed district. The published and mailed notices shall include the following:

(1) The date, time and place of the public hearing;

(2) A statement that a petition for the establishment of a district has been filed with the municipal clerk;

(3) The boundaries of the proposed district by street location, or other readily identifiable means if no street location exists; and a map illustrating the proposed boundaries;

(4) A statement that a copy of the petition is available for review at the office of the municipal clerk during regular business hours; and

(5) A statement that all interested persons shall be given an opportunity to be heard at the public hearing.

(L. 1998 H.B. 1636 § 4)



Section 67.1441 Removal from and addition to district, procedure.

Removal from and addition to district, procedure.

67.1441. 1. Upon the written request of any real property owner within the district, the governing body of the municipality may hold a public hearing for the removal of real property from a district and such real property may be removed from such district by ordinance, provided that:

(1) The board consents to the removal of such property;

(2) The district can meet its obligations without the revenues generated by or on the real property proposed to be removed; and

(3) The public hearing is conducted in the same manner as required by section 67.1431 with notice of the hearing given in the same manner as required by section 67.1431 and such notice shall include:

(a) The date, time and place of the public hearing;

(b) The name of the district;

(c) The boundaries by street location, or other readily identifiable means if no street location exists of the real property proposed to be removed from the district, and a map illustrating the boundaries of the existing district and the real property proposed to be removed; and

(d) A statement that all interested persons shall be given an opportunity to be heard at the public hearing.

2. With the consent of the board, real property may be added to the district by ordinance upon receipt of a proper petition and after a public hearing is held by the governing body of the municipality on the addition of the real property in the manner provided in section 67.1431. Notice of the public hearing shall be given by publication and mailed to the owners of real property within the boundaries of the district and the area proposed to be added in the manner provided in section 67.1431. The notice shall include the following information:

(1) The time, date and place of the public hearing;

(2) The name of the proposed or established district;

(3) The boundaries by street location, or other readily identifiable means if no street location exists, of the real property to be added to the district, and a map showing the boundaries of the existing district and the real property proposed to be added to the district;

(4) A statement that a copy of the petition is available for review during regular business hours at the office of the municipal clerk; and

(5) A statement that all interested persons shall be given an opportunity to be heard at the public hearing. For the purposes of this section, a proper petition is one which meets the requirements of section 67.1421, which requirements shall only apply as to the real property proposed to be added.

3. A public hearing may be held to amend the petition and notice of such amendments given simultaneously with a public hearing to alter the district boundaries.

(L. 1998 H.B. 1636 § 5)



Section 67.1442 Certain cities, removal of real property from district or change in class designation, purpose, procedure (Springfield).

Certain cities, removal of real property from district or change in class designation, purpose, procedure (Springfield).

67.1442. Upon the written request of any real property owner within any home rule city with more than one hundred fifty-one thousand five hundred but less than one hundred fifty-one thousand six hundred inhabitants, the governing body of the municipality may hold a public hearing for the removal of real property from such district or a change in designation of the class of real property for the purpose of the types of services to be received or fees, taxes, or assessments to be levied, and such real property may be removed from such district or have its class designation changed to another class of the same district, provided that:

(1) The board consents to the removal of such property;

(2) The district can meet its obligations without the revenues generated by or on the real property proposed to be removed from the district or proposed to have its class designation changed; and

(3) The public hearing is conducted in the same manner as required by section 67.1431 with notice of the hearing given in the same manner as required by section 67.1431, except that postage prepaid first class mail shall be sufficient notice by mail for purposes of this section, and such notice shall include:

(a) The date, time, and place of the public hearing;

(b) The name of the district;

(c) The boundaries by street location or other readily identifiable means if no street location exists of the real property proposed to be removed from the district or proposed to have its class designation changed, and a map illustrating the boundaries of the existing district and the real property proposed to be removed; and

(d) A statement that all interested persons shall be given an opportunity to be heard at the public hearing.

(L. 2003 H.B. 277 merged with S.B. 379)



Section 67.1451 Board of directors, election, qualifications, appointment, terms, removal, actions.

Board of directors, election, qualifications, appointment, terms, removal, actions.

67.1451. 1. If a district is a political subdivision, the election and qualifications of members to the district's board of directors shall be in accordance with this section. If a district is a not-for-profit corporation, the election and qualification of members to its board of directors shall be in accordance with chapter 355.

2. The district shall be governed by a board consisting of at least five but not more than thirty directors. Each director shall, during his or her entire term, be:

(1) At least eighteen years of age; and

(2) Be either:

(a) An owner, as defined in section 67.1401, of real property or of a business operating within the district; or

(b) A registered voter residing within the district; and

(3) Any other qualifications set forth in the petition establishing the district.

If there are fewer than five owners of real property located within a district, the board may be comprised of up to five legally authorized representatives of any of the owners of real property located within the district.

3. If the district is a political subdivision, the board shall be elected or appointed, as provided in the petition.

4. If the board is to be elected, the procedure for election shall be as follows:

(1) The municipal clerk shall specify a date on which the election shall occur which date shall be a Tuesday and shall not be earlier than the tenth Tuesday, and shall not be later than the fifteenth Tuesday, after the effective date of the ordinance adopted to establish the district;

(2) The election shall be conducted in the same manner as provided for in section 67.1551, provided that the published notice of the election shall contain the information required by section 67.1551 for published notices, except that it shall state that the purpose of the election is for the election of directors, in lieu of the information related to taxes;

(3) Candidates shall pay the sum of five dollars as a filing fee and shall file not later than the second Tuesday after the effective date of the ordinance establishing the district with the municipal clerk a statement under oath that he or she possesses all of the qualifications set out in this section for a director. Thereafter, such candidate shall have his or her name placed on the ballot as a candidate for director;

(4) The director or directors to be elected shall be elected at large. The person receiving the most votes shall be elected to the position having the longest term; the person receiving the second highest votes shall be elected to the position having the next longest term and so forth. For any district formed prior to August 28, 2003, of the initial directors, one-half shall serve for a two-year term, one-half shall serve for a four-year term and if an odd number of directors are elected, the director receiving the least number of votes shall serve for a two-year term, until such director's successor is elected. For any district formed on or after August 28, 2003, for the initial directors, one-half shall serve for a two-year term, and one-half shall serve for the term specified by the district pursuant to subdivision (5) of this subsection, and if an odd number of directors are elected, the director receiving the least number of votes shall serve for a two-year term, until such director's successor is elected;

(5) Successor directors shall be elected in the same manner as the initial directors. The date of the election of successor directors shall be specified by the municipal clerk which date shall be a Tuesday and shall not be later than the date of the expiration of the stated term of the expiring director. Each successor director shall serve a term for the length specified prior to the election by the district, which term shall be at least three years and not more than four years, and shall continue until such director's successor is elected.

In the event of a vacancy on the board of directors, the remaining directors shall elect an interim director to fill the vacancy for the unexpired term.

5. If the petition provides that the board is to be appointed by the municipality, such appointments shall be made by the chief elected officer of the municipality with the consent of the governing body of the municipality. For any district formed prior to August 28, 2003, of the initial appointed directors, one-half of the directors shall be appointed to serve for a two-year term and the remaining one-half shall be appointed to serve for a four-year term until such director's successor is appointed; provided that, if there is an odd number of directors, the last person appointed shall serve a two-year term. For any district formed on or after August 28, 2003, of the initial appointed directors, one-half shall be appointed to serve for a two-year term, and one-half shall be appointed to serve for the term specified by the district for successor directors pursuant to this subsection, and if an odd number of directors are appointed, the last person appointed shall serve for a two-year term; provided that each director shall serve until such director's successor is appointed. Successor directors shall be appointed in the same manner as the initial directors and shall serve for a term of years specified by the district prior to the appointment, which term shall be at least three years and not more than four years.

6. If the petition states the names of the initial directors, those directors shall serve for the terms specified in the petition and successor directors shall be determined either by the above-listed election process or appointment process as provided in the petition.

7. Any director may be removed for cause by a two-thirds affirmative vote of the directors of the board. Written notice of the proposed removal shall be given to all directors prior to action thereon.

8. The board is authorized to act on behalf of the district, subject to approval of qualified voters as required in this section; except that, all official acts of the board shall be by written resolution approved by the board.

(L. 1998 H.B. 1636 § 6, A.L. 2003 H.B. 472, A.L. 2005 H.B. 58, A.L. 2007 S.B. 22)



Section 67.1461 Powers of district--reimbursement of municipality--limitations.

Powers of district--reimbursement of municipality--limitations.

67.1461. 1. Each district shall have all the powers, except to the extent any such power has been limited by the petition approved by the governing body of the municipality to establish the district, necessary to carry out and effectuate the purposes and provisions of sections 67.1401 to 67.1571 including, but not limited to, the following:

(1) To adopt, amend, and repeal bylaws, not inconsistent with sections 67.1401 to 67.1571, necessary or convenient to carry out the provisions of sections 67.1401 to 67.1571;

(2) To sue and be sued;

(3) To make and enter into contracts and other instruments, with public and private entities, necessary or convenient to exercise its powers and carry out its duties pursuant to sections 67.1401 to 67.1571;

(4) To accept grants, guarantees and donations of property, labor, services, or other things of value from any public or private source;

(5) To employ or contract for such managerial, engineering, legal, technical, clerical, accounting, or other assistance as it deems advisable;

(6) To acquire by purchase, lease, gift, grant, bequest, devise, or otherwise, any real property within its boundaries, personal property, or any interest in such property;

(7) To sell, lease, exchange, transfer, assign, mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real or personal property or any interest in such property;

(8) To levy and collect special assessments and taxes as provided in sections 67.1401 to 67.1571. However, no such assessments or taxes shall be levied on any property exempt from taxation pursuant to subdivision (5) of section 137.100. Those exempt pursuant to subdivision (5) of section 137.100 may voluntarily participate in the provisions of sections 67.1401 to 67.1571;

(9) If the district is a political subdivision, to levy real property taxes and business license taxes in the county seat of a county of the first classification containing a population of at least two hundred thousand, as provided in sections 67.1401 to 67.1571. However, no such assessments or taxes shall be levied on any property exempt from taxation pursuant to subdivisions (2) and (5) of section 137.100. Those exempt pursuant to subdivisions (2) and (5) of section 137.100 may voluntarily participate in the provisions of sections 67.1401 to 67.1571;

(10) If the district is a political subdivision, to levy sales taxes pursuant to sections 67.1401 to 67.1571;

(11) To fix, charge, and collect fees, rents, and other charges for use of any of the following:

(a) The district's real property, except for public rights-of-way for utilities;

(b) The district's personal property, except in a city not within a county; or

(c) Any of the district's interests in such real or personal property, except for public rights-of-way for utilities;

(12) To borrow money from any public or private source and issue obligations and provide security for the repayment of the same as provided in sections 67.1401 to 67.1571;

(13) To loan money as provided in sections 67.1401 to 67.1571;

(14) To make expenditures, create reserve funds, and use its revenues as necessary to carry out its powers or duties and the provisions and purposes of sections 67.1401 to 67.1571;

(15) To enter into one or more agreements with the municipality for the purpose of abating any public nuisance within the boundaries of the district including, but not limited to, the stabilization, repair or maintenance or demolition and removal of buildings or structures, provided that the municipality has declared the existence of a public nuisance;

(16) Within its boundaries, to provide assistance to or to construct, reconstruct, install, repair, maintain, and equip any of the following public improvements:

(a) Pedestrian or shopping malls and plazas;

(b) Parks, lawns, trees, and any other landscape;

(c) Convention centers, arenas, aquariums, aviaries, and meeting facilities;

(d) Sidewalks, streets, alleys, bridges, ramps, tunnels, overpasses and underpasses, traffic signs and signals, utilities, drainage, water, storm and sewer systems, and other site improvements;

(e) Parking lots, garages, or other facilities;

(f) Lakes, dams, and waterways;

(g) Streetscape, lighting, benches or other seating furniture, trash receptacles, marquees, awnings, canopies, walls, and barriers;

(h) Telephone and information booths, bus stop and other shelters, rest rooms, and kiosks;

(i) Paintings, murals, display cases, sculptures, and fountains;

(j) Music, news, and child-care facilities; and

(k) Any other useful, necessary, or desired improvement;

(17) To dedicate to the municipality, with the municipality's consent, streets, sidewalks, parks, and other real property and improvements located within its boundaries for public use;

(18) Within its boundaries and with the municipality's consent, to prohibit or restrict vehicular and pedestrian traffic and vendors on streets, alleys, malls, bridges, ramps, sidewalks, and tunnels and to provide the means for access by emergency vehicles to or in such areas;

(19) Within its boundaries, to operate or to contract for the provision of music, news, child-care, or parking facilities, and buses, minibuses, or other modes of transportation;

(20) Within its boundaries, to lease space for sidewalk cafe tables and chairs;

(21) Within its boundaries, to provide or contract for the provision of security personnel, equipment, or facilities for the protection of property and persons;

(22) Within its boundaries, to provide or contract for cleaning, maintenance, and other services to public and private property;

(23) To produce and promote any tourism, recreational or cultural activity or special event in the district by, but not limited to, advertising, decoration of any public place in the district, promotion of such activity and special events, and furnishing music in any public place;

(24) To support business activity and economic development in the district including, but not limited to, the promotion of business activity, development and retention, and the recruitment of developers and businesses;

(25) To provide or support training programs for employees of businesses within the district;

(26) To provide refuse collection and disposal services within the district;

(27) To contract for or conduct economic, planning, marketing or other studies;

(28) To repair, restore, or maintain any abandoned cemetery on public or private land within the district; and

(29) To carry out any other powers set forth in sections 67.1401 to 67.1571.

2. Each district which is located in a blighted area or which includes a blighted area shall have the following additional powers:

(1) Within its blighted area, to contract with any private property owner to demolish and remove, renovate, reconstruct, or rehabilitate any building or structure owned by such private property owner; and

(2) To expend its revenues or loan its revenues pursuant to a contract entered into pursuant to this subsection, provided that the governing body of the municipality has determined that the action to be taken pursuant to such contract is reasonably anticipated to remediate the blighting conditions and will serve a public purpose.

3. Each district shall annually reimburse the municipality for the reasonable and actual expenses incurred by the municipality to establish such district and review annual budgets and reports of such district required to be submitted to the municipality; provided that, such annual reimbursement shall not exceed one and one-half percent of the revenues collected by the district in such year.

4. Nothing in sections 67.1401 to 67.1571 shall be construed to delegate to any district any sovereign right of municipalities to promote order, safety, health, morals, and general welfare of the public, except those such police powers, if any, expressly delegated pursuant to sections 67.1401 to 67.1571.

5. The governing body of the municipality establishing the district shall not decrease the level of publicly funded services in the district existing prior to the creation of the district or transfer the financial burden of providing the services to the district unless the services at the same time are decreased throughout the municipality, nor shall the governing body discriminate in the provision of the publicly funded services between areas included in such district and areas not so included.

(L. 1998 H.B. 1636 § 7, A.L. 1999 S.B. 20, A.L. 2000 H.B. 1238, A.L. 2003 H.B. 472, A.L. 2004 S.B. 1155)



Section 67.1471 Fiscal year--budget--meeting--report.

Fiscal year--budget--meeting--report.

67.1471. 1. The fiscal year for the district shall be the same as the fiscal year of the municipality.

2. No earlier than one hundred eighty days and no later than ninety days prior to the first day of each fiscal year, the board shall submit to the governing body of the city a proposed annual budget, setting forth expected expenditures, revenues, and rates of assessments and taxes, if any, for such fiscal year. The governing body may review and comment to the board on this proposed budget, but if such comments are given, the governing body of the municipality shall provide such written comments to the board no later than sixty days prior to the first day of the relevant fiscal year; such comments shall not constitute requirements but shall only be recommendations.

3. The board shall hold an annual meeting and adopt an annual budget no later than thirty days prior to the first day of each fiscal year.

4. Within one hundred twenty days after the end of each fiscal year, the district shall submit a report to the municipal clerk and the Missouri department of economic development stating the services provided, revenues collected and expenditures made by the district during such fiscal year, and copies of written resolutions approved by the board during the fiscal year. The municipal clerk shall retain this report as part of the official records of the municipality and shall also cause this report to be spread upon the records of the governing body.

(L. 1998 H.B. 1636 § 8)



Section 67.1481 Termination of district, procedure.

Termination of district, procedure.

67.1481. 1. Each ordinance establishing a district shall set forth the term for the existence of such district which term may be defined as a minimum, maximum or definite number of years.

2. Upon receipt by the municipal clerk of a proper petition and after notice and a public hearing, any district may be terminated by ordinance adopted by the governing body of the municipality prior to the expiration of its term if the district has no outstanding obligations. A copy of such ordinance shall be given to the department of economic development.

3. A petition for the termination of a district is proper if:

(1) It names the district to be terminated;

(2) It has been signed by owners of real property collectively owning more than fifty percent by assessed value of real property within the boundaries of the district;

(3) It has been signed by more than fifty percent per capita of owners of real property within the boundaries of the district;

(4) It contains a plan for dissolution and distribution of the assets of the district; and

(5) The signature block signed by each petitioner is in the form set forth in subdivision (4) of subsection 2 of section 67.1421.

4. The public hearing required by this section shall be held and notice of such public hearing shall be given in the manner set forth in section 67.1431. The notice shall contain the following information:

(1) The date, time and place of the public hearing;

(2) A statement that a petition requesting the termination of the district has been filed with the municipal clerk;

(3) A statement that a copy of the petition is available at the office of the municipal clerk during regular business hours; and

(4) A statement that all interested parties will be given an opportunity to be heard.

5. Upon expiration or termination of a district, the assets of such district shall be distributed in accordance with the plan for dissolution as approved by ordinance. Every effort should be made by the municipality for the assets of the district to be distributed in such a manner so as to benefit the real property which was formerly a part of the district.

(L. 1998 H.B. 1636 § 9)



Section 67.1485 Merger of districts, when--assessments, effect on.

Merger of districts, when--assessments, effect on.

67.1485. 1. Any district organized as a nonprofit corporation may merge with another district organized as a nonprofit organization. Such merger shall be conducted under the procedures for merger provided in chapter 355, and shall not become effective unless:

(1) The boundaries of the merging districts are contiguous;

(2) The articles of merger required under section 355.361 contain a legal description of the surviving district corporation;

(3) The term of existence of the surviving district corporation stated in the articles of merger shall be equal to the shortest length of time remaining for existence of either merging district corporation as determined by the applicable ordinances establishing the merging district corporations;

(4) A copy of the articles of merger is sent to the department of economic development.

2. If two district corporations merge under this section, the board of directors of the surviving district corporation may continue to levy special assessments against such tracts, lots, or parcels listed, and in an amount as provided in, a previously authorized petition under section 67.1521, provided that the level of service stated in such petition is not decreased by the surviving district corporation. A new special assessment petition may be submitted to the surviving district corporation and, if stated in the petition, may supersede or replace the previously authorized special assessment petitions.

3. No merger under this section shall be construed to be a petition for termination under section 67.1481 or to invoke a plan of dissolution as provided in section 67.1481.

(L. 2007 S.B. 22)



Section 67.1491 Obligations of district.

Obligations of district.

67.1491. 1. A district may, at any time, issue obligations for the purpose of carrying out any of its powers, duties or purposes. Such obligations shall be payable out of all, part or any combination of the revenues of the district and may be further secured by all or any part of any property or any interest in any property by mortgage or any other security interest granted. Such obligations shall be authorized by resolution of the district, and if issued by the district, shall bear such date or dates, and shall mature at such time or times, but not more than twenty years from the date of issuance, as the resolution shall specify. Such obligations shall be in such denomination, bear interest at such rate or rates, be in such form, be payable in such place or places, be subject to redemption as such resolution may provide and be sold at either public or private sale at such prices as the district shall determine subject to the provisions of section 108.170. The district may also issue such obligations to refund, in whole or in part, obligations previously issued by the district.

2. No obligation issued by a district that is a political subdivision shall constitute an indebtedness within the meaning of any constitutional, statutory or charter debt limitation or restriction. No such obligation shall be a general obligation of the district, municipality, county, state of Missouri or any political subdivision thereof, and shall not be payable out of any funds or properties other than those specifically pledged as security therefor, unless such obligation is issued as an indebtedness of the district with the approval of the qualified voters as required by the constitution in which instance the obligation shall be a general obligation of the district only.

3. Obligations issued pursuant to this section by a district which is a political subdivision, the interest thereon, and any proceeds from such obligations shall be exempt from taxation in the state of Missouri.

4. The municipality, any land clearance for redevelopment authority, port authority, tax increment financing commission, industrial development authority or planned industrial expansion authority of the municipality may, pursuant to a cooperative agreement with a district, issue obligations and loan the proceeds of such obligations to the district for the purpose of carrying out the powers, duties or purposes of the district.

(L. 1998 H.B. 1636 § 10)



Section 67.1501 Funding of district.

Funding of district.

67.1501. 1. A district may use any one or more of the assessments, taxes, or other funding methods specifically authorized pursuant to sections 67.1401 to 67.1571 to provide funds to accomplish any power, duty or purpose of the district.

2. A district may establish different classes of real property within the district for purposes of special assessments. The levy rate for special assessments may vary for each class or subclass based on the level of benefit derived from services or improvements funded, provided or caused to be provided by the district.

3. Notwithstanding anything in sections 67.1401 to 67.1571 to the contrary, any district which is not a political subdivision shall have no power to levy any tax but shall have the power to levy special assessments in accordance with section 67.1521.

(L. 1998 H.B. 1636 § 11, A.L. 1999 S.B. 20, A.L. 2008 H.B. 2058 merged with S.B. 718)



Section 67.1511 Fund, how created, use.

Fund, how created, use.

67.1511. 1. Any municipality in which any part of a district is located may, by ordinance, establish a community improvement district municipal fund in the municipality's treasury.

2. This fund may be used to:

(1) Pay the costs of planning, administration and any improvement authorized in sections 67.1401 to 67.1571;

(2) Prepare preliminary plans, studies and engineering reports to determine the feasibility of a public improvement or service; or

(3) If ordered by the governing body of the municipality, pay the initial cost of the public improvement or service until obligations have been issued and sold.

3. The fund is not required to be budgeted for expenditure during any year, but the amount of the fund must be stated in the municipality's annual budget. The amount of the fund shall be based on an annual service plan that describes the public improvements and services for the fiscal year.

4. A grant-in-aid or contribution made to the municipality for the planning and preparation of plans for public improvement or service authorized pursuant to sections 67.1401 to 67.1571 may be credited to the community improvement district municipal fund.

5. Other political subdivisions may enter into cooperative agreements with the district to make payments in lieu of taxes.

(L. 1998 H.B. 1636 § 12)



Section 67.1521 Special assessments, petition, funds, how collected--added to annual real estate bill--separate fund required, when.

Special assessments, petition, funds, how collected--added to annual real estate bill--separate fund required, when.

67.1521. 1. A district may levy by resolution one or more special assessments against real property within its boundaries, upon receipt of and in accordance with a petition signed by:

(1) Owners of real property collectively owning more than fifty percent by assessed value of real property within the boundaries of the district; and

(2) More than fifty percent per capita of the owners of all real property within the boundaries of the district.

2. The special assessment petition shall be in substantially the following form:

The ......................... (insert name of district) Community Improvement District ("District") shall be authorized to levy special assessments against real property benefitted within the district for the purpose of providing revenue for .................... (insert general description of specific service and/or projects) in the district, such special assessments to be levied against each tract, lot or parcel of real property listed below within the district which receives special benefit as a result of such service and/or projects, the cost of which shall be allocated among this property by ......................... (insert method of allocation, e.g., per square foot of property, per square foot on each square foot of improvement, or by abutting foot of property abutting streets, roads, highways, parks or other improvements, or any other reasonable method) in an amount not to exceed ............... dollars per (insert unit of measure). Such authorization to levy the special assessment shall expire on .................... (insert date). The tracts of land located in the district which will receive special benefit from this service and/or projects are: ................. (list of properties by common addresses and legal descriptions).

3. The method for allocating such special assessments set forth in the petition may be any reasonable method which results in imposing assessments upon real property benefitted in relation to the benefit conferred upon each respective tract, lot or parcel of real property and the cost to provide such benefit.

4. By resolution of the board, the district may levy a special assessment rate lower than the rate ceiling set forth in the petition authorizing the special assessment and may increase such lowered special assessment rate to a level not exceeding the special assessment rate ceiling set forth in the petition without further approval of the real property owners; provided that a district imposing a special assessment pursuant to this section may not repeal or amend such special assessment or lower the rate of such special assessment if such repeal, amendment or lower rate will impair the district's ability to pay any liabilities that it has incurred, money that it has borrowed or obligations that it has issued.

5. Each special assessment which is due and owing shall constitute a perpetual lien against each tract, lot or parcel of property from which it is derived. Such lien may be foreclosed in the same manner as any other special assessment lien as provided in section 88.861. Notwithstanding the provisions of this subsection and section 67.1541 to the contrary, the county collector may, upon certification by the district for collection, add each special assessment to the annual real estate tax bill for the property and collect the assessment in the same manner the collector uses for real estate taxes. Any special assessment remaining unpaid on the first day of January annually is delinquent and enforcement of collection of the delinquent bill by the county collector shall be governed by the laws concerning delinquent and back taxes. The lien may be foreclosed in the same manner as a tax upon real property by land tax sale under chapter 140 or, if applicable to that county, chapter 141.

6. A separate fund or account shall be created by the district for each special assessment levied and each fund or account shall be identifiable by a suitable title. The proceeds of such assessments shall be credited to such fund or account. Such fund or account shall be used solely to pay the costs incurred in undertaking the specified service or project.

7. Upon completion of the specified service or project or both, the balance remaining in the fund or account established for such specified service or project or both shall be returned or credited against the amount of the original assessment of each parcel of property pro rata based on the method of assessment of such special assessment.

8. Any funds in a fund or account created pursuant to this section which are not needed for current expenditures may be invested by the board in accordance with applicable laws relating to the investment of funds of the city in which the district is located.

9. The authority of the district to levy special assessments shall be independent of the limitations and authorities of the municipality in which it is located; specifically, the provisions of section 88.812 shall not apply to any district.

(L. 1998 H.B. 1636 § 13, A.L. 2011 H.B. 142 merged with S.B.117, A.L. 2013 H.B. 175 merged with S.B. 248)



Section 67.1531 Real property or business license tax, how imposed, ballot.

Real property or business license tax, how imposed, ballot.

67.1531. 1. The district may levy by resolution a tax upon real property or on any business located within the boundaries of the district; provided however, no such resolution shall be final nor shall it take effect until the qualified voters approve, by mail-in ballot, the tax which the resolution seeks to impose. If a majority of the votes cast by the qualified voters voting on the proposed tax are in favor of the tax, then the resolution and any amendments thereto shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the tax, then the resolution seeking to levy the tax shall be deemed to be null and void.

2. The district may levy a real property tax rate lower than the tax rate ceiling approved by the qualified voters pursuant to subsection 1 of this section and may increase that lowered tax rate to a level not exceeding the tax rate ceiling without approval of the qualified voters.

3. The ballot shall be substantially in the following form: (1) Shall the ................ (insert name of district) Community Improvement District ("District") impose a real property tax upon (all real property) within the district at a rate of not more than ..................... (insert amount) dollars per hundred dollars assessed valuation for a period of ................. (insert number) years from the date on which such tax is first imposed for the purpose of providing revenue for .................. (insert general description of purpose) in the district?

â ã YES â ã NO ; and

(2) In the county seat of a county of the first classification without a charter form of government containing a population of at least two hundred thousand:

Shall the .................. (insert name of district) Community Improvement District ("District") impose a real property tax within the district at a rate of not more than ............... (insert amount) dollars per hundred dollars of assessed valuation and/or a business license tax in an amount not to exceed ...................... upon all persons who are engaged in the business of .................... for a period of .................. (insert number) years from the date on which such tax is first imposed for the purpose of providing revenue for ................... (insert general description of purpose) in the district?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

4. No district levying a real property tax or a business license tax pursuant to this section may repeal or amend such real property tax or business license tax or lower the tax rate of such tax if such repeal, amendment or lower rate will impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed or obligations that it has issued to finance any improvements or services rendered within the district.

(L. 1998 H.B. 1636 § 14, A.L. 1999 S.B. 20)



Section 67.1541 Taxes and assessments, how collected, distributed.

Taxes and assessments, how collected, distributed.

67.1541. 1. The county collector of each county in which the district is located, or the collector for the city in which the district is located if the district is located in a city not within a county, shall collect the real property taxes and special assessments made upon all real property within that county and district, in the same manner as other real property taxes are collected. If the special assessment is based on something other than the assessed value of real property, the district shall provide the information on which such special assessment is based for all applicable real property.

2. Every county or municipal collector and treasurer having collected or received district assessments or taxes shall, on or before the fifteenth day of each month and after deducting the reasonable and actual cost of such collection but not to exceed one percent of the total amount collected, remit to the treasurer of such district the amount collected or received by him or her prior to the first day of such month. Upon receipt of such money, the district treasurer shall execute a receipt therefor, which he or she shall forward or deliver to the county collector or city treasurer who collected such money. The district treasurer shall deposit such sums into the district treasury, credited to the appropriate fund or account. The county or municipal collector or treasurer, and district treasurer shall make final settlement of the district account and costs owing, not less than once each year, if necessary.

(L. 1998 H.B. 1636 § 15)



Section 67.1545 Sales and use tax authorized in certain districts--procedure to adopt, ballot language, imposition and collection by retailers--penalties for violations--deposit into trust fund, use--repeal procedure.

Sales and use tax authorized in certain districts--procedure to adopt, ballot language, imposition and collection by retailers--penalties for violations--deposit into trust fund, use--repeal procedure.

67.1545. 1. Any district formed as a political subdivision may impose by resolution a district sales and use tax on all retail sales made in such district which are subject to taxation pursuant to sections 144.010 to 144.525, except sales of motor vehicles, trailers, boats or outboard motors and sales to or by public utilities and providers of communications, cable, or video services. Any sales and use tax imposed pursuant to this section may be imposed in increments of one-eighth of one percent, up to a maximum of one percent. Such district sales and use tax may be imposed for any district purpose designated by the district in its ballot of submission to its qualified voters; except that, no resolution adopted pursuant to this section shall become effective unless the board of directors of the district submits to the qualified voters of the district, by mail-in ballot, a proposal to authorize a sales and use tax pursuant to this section. If a majority of the votes cast by the qualified voters on the proposed sales tax are in favor of the sales tax, then the resolution is adopted. If a majority of the votes cast by the qualified voters are opposed to the sales tax, then the resolution is void.

2. The ballot shall be substantially in the following form:

Shall the ........................ (insert name of district) Community Improvement District impose a community improvement districtwide sales and use tax at the maximum rate of ............... (insert amount) for a period of ................ (insert number) years from the date on which such tax is first imposed for the purpose of providing revenue for ................................................ (insert general description of the purpose)?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

3. Within ten days after the qualified voters have approved the imposition of the sales and use tax, the district shall, in accordance with section 32.087, notify the director of the department of revenue. The sales and use tax authorized by this section shall become effective on the first day of the second calendar quarter after the director of the department of revenue receives notice of the adoption of such tax.

4. The director of the department of revenue shall collect any tax adopted pursuant to this section pursuant to section 32.087.

5. In each district in which a sales and use tax is imposed pursuant to this section, every retailer shall add such additional tax imposed by the district to such retailer's sale price, and when so added such tax shall constitute a part of the purchase price, shall be a debt of the purchaser to the retailer until paid and shall be recoverable at law in the same manner as the purchase price.

6. In order to allow retailers to collect and report the sales and use tax authorized by this section as well as all other sales and use taxes required by law in the simplest and most efficient manner possible, a district may establish appropriate brackets to be used in the district imposing a tax pursuant to this section in lieu of the brackets provided in section 144.285.

7. The penalties provided in sections 144.010 to 144.525 shall apply to violations of this section.

8. All revenue received by the district from a sales and use tax imposed pursuant to this section which is designated for a specific purpose shall be deposited into a special trust fund and expended solely for such purpose. Upon the expiration of any sales and use tax adopted pursuant to this section, all funds remaining in the special trust fund shall continue to be used solely for the specific purpose designated in the resolution adopted by the qualified voters. Any funds in such special trust fund which are not needed for current expenditures may be invested by the board of directors pursuant to applicable laws relating to the investment of other district funds.

9. A district may repeal by resolution any sales and use tax imposed pursuant to this section before the expiration date of such sales and use tax unless the repeal of such sales and use tax will impair the district's ability to repay any liabilities the district has incurred, moneys the district has borrowed or obligation the district has issued to finance any improvements or services rendered for the district.

10. Notwithstanding the provisions of chapter 115, an election for a district sales and use tax under this section shall be conducted in accordance with the provisions of this section.

(L. 2000 H.B. 1238, A.L. 2004 S.B. 1155, A.L. 2006 S.B. 1056, A.L. 2007 S.B. 22, A.L. 2008 H.B. 2058 merged with S.B. 718)



Section 67.1551 Election for real estate tax, procedure, results, reimbursement of costs.

Election for real estate tax, procedure, results, reimbursement of costs.

67.1551. 1. Notwithstanding the provisions of chapter 115, an election for real estate tax pursuant to sections 67.1401 to 67.1571 shall be conducted in accordance with the provisions of this section.

2. After the board has passed a resolution for the levy of real property tax and a vote of the qualified voters is required, the board shall provide written notice of such resolution to the election authority. The board shall be entitled to rescind such resolution provided that written notice of such rescission is delivered to the election authority prior to the time the election authority mails the ballots to the qualified voters.

3. Upon receipt of written notice of a district's resolution for the levy of a real property tax the election authority shall:

(1) Specify a date upon which the election shall occur which date shall be a Tuesday, and shall be not earlier than the tenth Tuesday, and not later than the fifteenth Tuesday, after the date of the board's passage of the resolution and shall not be on the same day as an election conducted pursuant to the provisions of chapter 115;

(2) Publish notice of the election in a newspaper of general circulation within the municipality two times. The first publication date shall be more than sixty days prior to the date of the election and the second publication date shall be not more than thirty days and not less than ten days prior to the date of the election. The published notice shall include, but not be limited to, the following information:

(a) The name and general boundaries of the district;

(b) The type of tax proposed, its rate, purpose and duration;

(c) The date the ballots for the election shall be mailed to qualified voters;

(d) The date of the election;

(e) Qualified voters will consist of:

a. Such persons who reside within the district and who are registered voters pursuant to the records of the election authority as of the thirtieth day prior to the date of the election; or

b. If no such registered voters reside in the district, the owners of real property located within the district pursuant to the tax records of the county clerk, or the collector of revenue if the district is located in a city not within a county, for real property as of the thirtieth day prior to the date of the election;

(f) A statement that persons residing in the district shall register to vote with the election authority on or before the thirtieth day prior to the date of the election in order to be a qualified voter for purposes of the election;

(g) A statement that the ballot must be returned to the election authority's office in person, or by depositing the ballot in the United States mail addressed to the election authority's office and postmarked, not later than the date of the election; and

(h) A statement that any qualified voter that did not receive a ballot in the mail or lost the ballot received in the mail may pick up a mail-in ballot at the election authority's office, specifying the dates and time such ballot will be available and the location of the election authority's office;

(3) The election authority shall mail to each qualified voter not more than fifteen days and not less than ten days prior to the date of the election together with a notice containing substantially the same information as the published notice and a return addressed envelope directed to the election authority's office with a sworn affidavit on the reverse side of such envelope for the qualified voter's signature. For purposes of mailing ballots to real property owners only one ballot shall be mailed per capita at the address shown on the records of the county clerk, or the collector of revenue if the district is located in a city not within a county. Such affidavit shall be in substantially the following form: FOR REGISTERED VOTERS:

I hereby declare under penalties of perjury that I reside in the .................... (insert name) Community Improvement District and I am a registered voter and qualified to vote in this election. ................................................ Qualified Voter's Signature

................................................. Printed Name of Qualified Voter FOR REAL PROPERTY OWNERS:

I hereby declare under penalty of perjury that I am the owner of real property in the ............... (insert name) Community Improvement District and qualified to vote in this election, or authorized to affix my signature on behalf of the owner (named below) of real property in the ............... (insert name) Community Improvement District which is qualified to vote in this election. .................................................. Signature ................................................... Print Name of Real Property Owner If Signer is Different from Owner: Name of Signer: ................................................. State Basis of Legal Authority to Sign: ........................ All persons or entities having a fee ownership in the property shall sign the ballot. Additional signature pages may be affixed to this ballot to accommodate all required signatures.

4. Each qualified voter shall have one vote. Each voted ballot shall be signed with the authorized signature.

5. Mail-in ballots shall be returned to the election authority's office in person, or by depositing the ballot in the United States mail addressed to the election authority's office and postmarked, no later than the date of the election. The election authority shall transmit all voted ballots to a team of judges of not less than four, with an equal number from each of the two major political parties. The judges shall be selected by the municipal clerk from lists compiled by the election authority. Upon receipt of the voted ballots, the judges shall verify the authenticity of the ballots, canvass the votes, and certify the results. Certification by the election judges shall be final and shall be immediately transmitted to the election authority. Any qualified voter who voted in such election may contest the result in the same manner as provided in chapter 115.

6. The results of the election shall be entered upon the records of the election authority and a certified copy of the election results shall be filed with the municipal clerk, who shall cause the same to be entered upon the records of the municipal clerk.

7. The district shall reimburse the election authority for the costs it incurs to conduct an election under this section.

(L. 1998 H.B. 1636 § 16)



Section 67.1561 Statute of limitations.

Statute of limitations.

67.1561. No lawsuit to set aside a district established, or a special assessment or a tax levied under sections 67.1401 to 67.1571 or to otherwise question the validity of the proceedings related thereto shall be brought after the expiration of ninety days from the effective date of the ordinance establishing such district in question or the election establishing a district pursuant to section 67.1422 or the effective date of the resolution levying such special assessment or tax in question or the effective date of a merger of two districts under section 67.1485.

(L. 1998 H.B. 1636 § 17, A.L. 2007 S.B. 22, A.L. 2012 S.B. 480)



Section 67.1571 Minimum wage limitation.

Minimum wage limitation.

67.1571. No municipality as defined in section 1, paragraph 2, subsection (9) shall establish, mandate or otherwise require a minimum wage that exceeds the state minimum wage.

(L. 1998 H.B. 1636 § 18)



Section 67.1600 Home equity program act--definitions.

Home equity program act--definitions.

67.1600. For the purposes of sections 67.1600 to 67.1663, the following terms shall mean:

(1) "Bona fide offer", an offer made in good faith and for a valuable consideration to purchase a qualified residence;

(2) "Certificate of participation", the duly notarized document of membership in a program, signed by the qualified applicant and by an authorized representative of the governing commission, which specifies the location and description of the guaranteed residence, its guaranteed value, the registration date, and which has attached a program appraisal for the guaranteed residence;

(3) "Community organization", a not-for-profit organization which has been registered with this state for at least five years as a not-for-profit organization, which qualifies for tax exempt status under Section 501(c)(3) or 501(c)(4) of the United States Internal Revenue Code of 1986, as now or hereafter amended, which continuously maintains an office or business location within the area of a program together with a current listed telephone number, and whose members reside within the area of a program;

(4) "District", a contiguous geographic area described in a petition or defined by an ordinance enacted by the governing body of a municipality or by the county for an unincorporated area of a county of the first classification with a population greater than nine hundred thousand. The governing body shall have the authority to correct errors in the legal description of the district boundaries described in the petition or in the ordinance;

(5) "Eligible applicant", a natural person who is the owner of a qualified residence within the area of a program who shall occupy or have a family member who occupies such qualified residence as the principal place of residence;

(6) "Family member", a spouse, child, stepchild, parent, grandparent, brother, sister, or any such relations of the spouse of the member;

(7) "Governing commission", the nine-member, or eighteen-member in the case of a merged program, governing body which is authorized by voter approval of the creation of a home equity program (or merger of programs) pursuant to sections 67.1600 to 67.1663 and which is appointed by the mayor of the municipality or the county executive or presiding commissioner of a county in which the program has been approved with the approval of the governing body of the municipality or of the county, seven of whom, or, in the case of a merged program, fourteen of whom, shall be appointed from a list or lists of nominees submitted by a community organization or community organizations as defined in this section;

(8) "Gross selling value", the total consideration to be paid for the purchase of a guaranteed residence, and shall include any amount that the buyer or prospective buyer agrees to assume on behalf of a member, including broker commissions, points, legal fees, personal financing, or other items of value involved in the sale;

(9) "Guarantee fund", the funds collected pursuant to sections 67.1600 to 67.1663 for the purpose of guaranteeing the property values of members within the area of a program;

(10) "Guaranteed residence", a qualified residence, including condominiums as defined in chapter 448, for which a certificate of participation has been issued, which is owned by the eligible applicant, which is described in the certificate of participation, and which is entitled to coverage pursuant to sections 67.1600 to 67.1663;

(11) "Guaranteed value", the appraised valuation based upon a standard of current market value as of the registration date on the qualified residence as determined by a program appraiser pursuant to accepted professional appraisal standards and which is authorized by the commission for the registration date. The guaranteed value shall be used solely by the commission for the purpose of administering the program and shall remain confidential;

(12) "Member", the owner of a guaranteed residence;

(13) "Owner", a natural person who is the legal titleholder or who is the beneficiary of a trust which is the legal titleholder;

(14) "Physical perils", physical occurrences such as, but not limited to, fire, windstorm, hail, nuclear explosion, seepage, war, insurrection, wear and tear, cracking, settling, vermin, rodents, insects, vandalism, pollution or contamination, and all such related occurrences or acts of God;

(15) "Program" means the guaranteed home equity program governed by a specific home equity commission;

(16) "Program appraisal", a real estate appraisal conducted by a program appraiser for the purpose of establishing the guaranteed value of a qualified residence under a program and providing a general description of the qualified residence. The program appraisal shall be used solely by the governing commission for the purpose of administering the program and shall remain confidential except for transactions between family members;

(17) "Program appraiser", a real estate appraiser who is state licensed or state certified pursuant to sections 339.500 to 339.549;

(18) "Program guidelines", those policies, rules, regulations, and bylaws established from time to time by the governing commission to explain, clarify, or modify the program in order to fulfill its goals and objectives;

(19) "Qualified residence", a building:

(a) Located in the area of a program and having at least one, but not more than six, dwelling units, however, in the case of owner-occupied condominiums there is no limit on the number of dwelling units; and

(b) Classified by municipality or county ordinance as residential and assessed as such for property tax purposes;

(20) "Registration date", the date of receipt by the governing commission of the registration fee and a completed application of a qualified applicant for participation in a program;

(21) "Registration fee", the fee which is established by the governing commission to defray the cost of a program appraisal on a qualified residence.

(L. 1999 S.B. 20)



Section 67.1603 Home equity program--creation by petition or ordinance contingent on approval by voters, appointment of commissioners if approved, certain municipalities and counties eligible.

Home equity program--creation by petition or ordinance contingent on approval by voters, appointment of commissioners if approved, certain municipalities and counties eligible.

67.1603. 1. In a municipality with more than five hundred and less than three hundred thousand inhabitants the question of creating a home equity program entirely within the municipality shall be initiated by ordinance of the governing body of the municipality or by a petition signed by not less than five percent of the total number of registered voters of the municipality who voted in the last gubernatorial election, the registered voters of which are eligible to sign the petition. It shall be the duty of the election authority having jurisdiction over such municipality to submit the question of creating a home equity program to the voters within the municipality at the regular election specified in the ordinance or petition initiating the question.

2. In a municipality with greater than three hundred thousand inhabitants, the question of creating a home equity program within a portion of a municipality described as a district shall be initiated by ordinance of the governing body of the municipality or by a petition signed by not less than five percent of the total number of registered voters of the municipality who voted in the last gubernatorial election, the registered voters of which are eligible to sign the petition. It shall be the duty of the election authority having jurisdiction over such municipality to submit the question of creating a home equity program to the voters within the municipality at the regular election specified in the ordinance or petition initiating the question. If the question is initiated by petition and if the requisite number of signatures is not obtained in any district included within the area described in the petition, then the petition shall be valid as to the area encompassed by those districts for which the requisite number of signatures is obtained and any such district for which the requisite number of signatures is not obtained shall be excluded from the area.

3. In a county of the first classification with a population greater than nine hundred thousand, the question of creating a home equity program within a contiguous unincorporated area included entirely within any such county shall be initiated by ordinance of the governing body of the county, or by a petition signed by not less than five percent of the total number of registered voters within each district to be served who voted in the last gubernatorial election, the registered voters of which are eligible to sign the petition. It shall be the duty of the election authority having jurisdiction over such county to submit the question of creating a home equity program to the voters within the area to be served at the regular election specified in the ordinance or the petition initiating the question. If the question is initiated by petition and if the requisite number of signatures is not obtained in any district included within the area described in the petition, then the petition shall be valid as to the area encompassed by those districts for which the requisite number of signatures is obtained and any such district for which the requisite number of signatures is not obtained shall be excluded from the area.

4. A petition initiating a question described in this section shall be filed with the election authority having jurisdiction over the municipality or county. The petition shall be filed in the manner provided in the general election law. An ordinance or petition initiating a question described in this section shall specify the election at which the question is to be submitted. The election on such question shall be held in accordance with general election law. Such question, and the ordinance or petition initiating the question, shall include a description of the area, the name of the proposed home equity program and the maximum rate at which the home equity program shall be able to levy such property tax. All of that area within the geographic boundaries of the area described in such question shall be included in the program, and no area outside the geographic boundaries of the area described in such question shall be included in the program. If the election authority determines that the description cannot be included within the space limitations of the ballot, the election authority shall prepare large printed copies of a notice of the question, which shall be prominently displayed in the polling place of each district in which the question is to be submitted. No new program shall be established by petition unless the area to be served by the program contains five hundred or more residential properties.

5. Whenever a majority of the voters on such public question approve the creation of a home equity program as certified by the proper election authorities, the governing body of any such municipality or county shall appoint nine individuals, to be known as commissioners, to serve as the governing body of the home equity program. The governing body shall choose seven of the nine individuals to be appointed to the governing commission from nominees submitted by real property owners or community organizations as defined in sections 67.1600 to 67.1663. A community organization may recommend up to twenty individuals to serve on a governing commission. No fewer than five commissioners serving at any one time shall reside within the area of the program. In a municipality with more than five hundred and less than three hundred thousand inhabitants, the governing body of the municipality may serve as the governing body of the home equity program or, in the alternative, the governing body may appoint a five-member governing commission to govern the home equity program. The mayor of any municipality whose governing body serves as the governing body of the home equity program may appoint a five-member advisory board to make recommendations to the governing body of the municipality in relation to the home equity program. Board members shall serve without compensation except for reasonable expenses incurred in the performance of duties as a board member. The governing body of the municipality shall establish the terms of office of the governing commission or advisory board members, and no member shall serve more than three consecutive terms.

6. Upon creation of a governing commission in a municipality with three hundred thousand or more inhabitants the terms of the initial commissioners shall be as follows: three shall serve for one year, three shall serve for two years, and three shall serve for three years and until a successor is appointed and qualified. All succeeding terms shall be for three years, or until a successor is appointed or qualified, and no commissioner may serve more than two consecutive terms. Commissioners shall serve without compensation except for reimbursement for reasonable expenses incurred in the performance of duties as a commissioner. A vacancy in the office of a member of a commission shall be filled in like manner as an original appointment. All proceedings and meetings of the governing commission shall be conducted in accordance with the provisions of chapter 610.

(L. 1999 S.B. 20)



Section 67.1606 Addition of new areas to existing home equity program, procedure.

Addition of new areas to existing home equity program, procedure.

67.1606. 1. If the creation of an existing home equity program was initiated by petition and if a district was excluded from the area because the requisite number of signatures was not obtained, the excluded district may be added to the area of the program as provided in this section if the excluded district is contiguous to an existing program.

2. Upon the filing of a petition signed by a requisite number of registered voters of a district that is contiguous to an existing home equity program, the district may be added to the area of the program as provided in this section.

3. If a petition signed by not less than five percent of the total number of registered voters within such district who voted in the last gubernatorial election is filed with the proper election authority, and if the governing body of the municipality or county consents, by ordinance or resolution, to adding the excluded district to the area of the program, the election authority shall submit the question of adding the excluded district to the area of the program to the voters of the excluded district at the regular election specified in the petition. The petition shall be filed and the election shall be conducted as provided in the general election law. The petition and the question submitted shall describe the district, identify the program to which the district is proposed to be added and state the maximum rate at which the program shall be authorized to levy such property tax, which rate shall be the same as the existing maximum rate for the program.

4. If a majority of the voters of the district voting on the question are in favor of adding the district to the program, the district shall be part of the area of the program.

(L. 1999 S.B. 20)



Section 67.1609 Merger of existing home equity programs, procedure--commissioners, merger effect, residence, terms, vacancies.

Merger of existing home equity programs, procedure--commissioners, merger effect, residence, terms, vacancies.

67.1609. 1. Whenever the question of merging two existing and contiguous home equity programs within a municipality or county or which are included within two or more such subdivisions is initiated by ordinance of the governing commissions of both programs proposed to be merged or by a petition signed by not less than five percent of the total registered voters within the area of each program proposed to be merged who voted in the last gubernatorial election, the registered voters of which are eligible to sign the petition, it shall be the duty of the election authority having jurisdiction over such municipality, municipalities or county to submit the question of merging the programs to the voters of each program at the regular election specified in the ordinance or petition initiating the question. A petition initiating a question described in this section shall be filed with the election authority having jurisdiction over the municipality, municipalities or county. The petition shall be filed in the manner provided in the general election law. An ordinance or petition initiating a question described in this section shall specify the election at which the question is to be submitted. The election on such question shall be held in accordance with general election law. Such question, and the ordinance or petition initiating the question, shall include a description of the area of the two programs, the name of the proposed merged home equity program and the maximum rate at which the merged home equity program shall be able to levy such property tax. All of that area within the geographic boundaries of the area of the two programs described in such question shall be included in the merged program, and no area outside the geographic boundaries of the area of the two programs described in such question shall be included in the merged program. If the election authority determines that the description cannot be included within the space limitations of the ballot, the election authority shall prepare large printed copies of a notice of the question, which shall be prominently displayed in the polling place of each district in which the question is to be submitted. Nothing shall prohibit two or more programs from jointly administering or contracting with each other or another entity for the purpose of administering the programs without merging the programs.

2. Whenever a majority of the voters on such public question in each existing program approve the merger of home equity programs as certified by the proper election authorities, the commissioners of each of the merged programs shall serve as the governing body of the merged home equity program.

3. The commissioners serving at any one time shall reside within the area of the merged program. Upon creation of a merged program, a commissioner shall serve for the term for which he or she was appointed and until a successor is appointed and qualified. In municipalities with a population of three hundred thousand or more, all succeeding terms shall be for three years, or until a successor is appointed and qualified, and no commissioner may serve more than two consecutive terms. Commissioners shall serve without compensation except for reimbursement for reasonable expenses incurred in the performance of duties as a commissioner. A vacancy in the office of a member of the commission shall be filled in like manner as an original appointment. All proceedings and meetings of the governing commission shall be conducted in accordance with the provisions of chapter 610 as now or hereafter amended. Upon creation of a merged program, the members of each of the two programs merged into the merged program shall be members of the merged program, the guarantee funds of each shall be merged, and they shall be operated as a single program.

(L. 1999 S.B. 20)



Section 67.1612 Powers and duties.

Powers and duties.

67.1612. The duties and functions of the governing commission of a home equity program shall include the following:

(1) To select an administrator to conduct or supervise the day-to-day operation of the program, including but not limited to the administration of homeowner applications for participation in the program and homeowner claims against the guarantee fund;

(2) To establish policies, rules, regulations, bylaws, and procedures for both the governing commission and the program. No policies, rules, regulations, or bylaws shall be adopted by the governing commission without prior notice to the residents of the area of a program and an opportunity for such residents to be heard;

(3) To provide annual status reports on the program to the governing body of the municipality or county;

(4) To establish guaranteed value standards which are directly linked to the program appraisal, to approve guaranteed* values, and to establish requirements for program appraisers consistent with subdivision (16) of section 67.1600. In no event shall the program guidelines adopted by the governing commission provide for selecting appraisers based on criteria other than the quality and timeliness of the appraisals provided to the governing commission;

(5) To manage, administer, and invest the guarantee fund under the supervision of the local governing body;

(6) To liquidate acquired assets to maintain the guarantee fund;

(7) To participate in arbitration required pursuant to the program, including gathering information from all necessary persons, parties, or documents required to proceed with such arbitration;

(8) To employ necessary personnel, acquire necessary office space, enter into contractual relationships and disburse funds pursuant to sections 67.1600 to 67.1663; and

(9) To perform such other functions in connection with the program and the guarantee fund as required pursuant to sections 67.1600 to 67.1663.

(L. 1999 S.B. 20)

*Word "guarantee" appears in original rolls.



Section 67.1615 Application for participation in program--eligibility, how determined--certificate of participation issued if eligible.

Application for participation in program--eligibility, how determined--certificate of participation issued if eligible.

67.1615. 1. Eligibility for membership in the program shall be limited to the owner of a qualified residential property within the area of a home equity program.

2. An eligible applicant shall apply to the program by submitting an application and a registration fee as determined by the governing commission. Prior to accepting a registration fee, the governing commission shall inform the applicant of the rights, duties, and obligations of both the member and the governing commission pursuant to the program. Upon receipt of the registration fee, the governing commission shall have the residence of the applicant appraised by a program appraiser at the expense of the program to determine the guaranteed value of the residence. If the appraisal, at the time completed by a program appraiser, differs by more than fifteen percent from the market value as determined in the most recent assessment performed by the county assessor, the program administrator shall notify the governing commission and provide a written justification for the difference between the guaranteed value of the residence and the market value as determined in the most recent assessment before the commission accepts the guaranteed residence into the program.

3. At its option, the governing commission may require a second program appraisal of the qualified residence, also at the expense of the program, if it determines that the first program appraisal is incomplete, inadequate, or inaccurate.

4. A certificate of participation shall then be issued to the eligible applicant certifying membership in the program and stating the guaranteed value, the registration date, the address of the guaranteed residence and description of the conditions and exclusions of the program. An authorized program appraisal shall be attached to the certificate of participation.

(L. 1999 S.B. 20)



Section 67.1618 Member's home value guaranteed, when, procedure.

Member's home value guaranteed, when, procedure.

67.1618. A member or the estate of a member participating in a program created pursuant to sections 67.1600 to 67.1663 shall be paid one hundred percent of the difference between the guaranteed value as determined by the program and the gross selling value as determined in section 67.1621 if the guaranteed value is greater than the gross selling value. The guarantee provided by the program shall only apply to sales made three years or more after the date of issuance of the certificate of participation and shall be provided subject to all of the terms, conditions, and stipulations of the program. The guarantee provided by the program shall extend only to those who qualified as members at the time of their application, or to the estates of members; provided that the estate applies within two years of the member's death or within five years after the date of issuance of the certificate of participation, whichever is later. A member of a program agrees to abide by all conditions, stipulations, and provisions of a program and shall not be eligible for protection and shall not receive the guarantee unless all such conditions, stipulations and provisions have been met. Any member failing to abide by the conditions, stipulations and provisions of a program or who engages in fraud, misrepresentation, or concealment in any process involving a program forfeits both the registration fee and any claim to the guarantee.

(L. 1999 S.B. 20)



Section 67.1621 Member to follow certain procedures in sale of home in order to access program funds.

Member to follow certain procedures in sale of home in order to access program funds.

67.1621. 1. In order to be eligible for payment from a program created pursuant to sections 67.1600 to 67.1663, a member shall follow the program guidelines adopted by the governing commission as well as the procedures set forth in this section.

2. A member shall file a notice of intent to sell with the governing commission pursuant to program guidelines if and when the member intends to place the guaranteed residence on the market for sale. Upon receipt of a notice of intent to sell, the governing commission shall provide the member with a copy of this section and a written description of the rights and responsibilities of both the member and the governing commission and the procedures for obtaining benefits; provided, however, that such information provided by the governing commission shall not restrict or advise the member with respect to the selection of a real estate broker or agent. The information shall be delivered to the member either in person or by registered mail. A member is not eligible to file notice of intent to sell until at least three years after the member's registration date.

3. A member is required to offer the guaranteed residence for sale pursuant to the program guidelines, including the utilization of complete and proper methods for listing residential property, listing the guaranteed residence at a price equal to or greater than the guaranteed value and which reasonably can be expected to attract buyers, and providing reasonable access for potential buyers to see the guaranteed residence.

4. A member may list the guaranteed residence pursuant to program guidelines with a real estate broker of the member's choice for up to ninety days following the date on which the member listed the residence.

5. Within sixty days of receipt of a notice of intent to sell, the governing commission has the right to have the guaranteed residence inspected by a program appraiser, at the governing commission's expense, in order to determine if the guaranteed residence is in substantially the same condition as described by the program appraisal attached to the certificate of participation. If the guaranteed residence fails to meet this standard, the following procedures shall be followed:

(1) The program appraiser shall determine the percentage depreciation of the guaranteed residence due to failure to maintain the premises or due to physical perils or other causes not covered by the program;

(2) This percentage figure shall be multiplied by the guaranteed value to determine the dollar depreciation;

(3) This dollar depreciation shall be subtracted from the guaranteed value to derive a lower guaranteed value to be used for the purpose of determining the amount of payment pursuant to the program.

6. A member shall make the guaranteed residence available to a program appraiser within a reasonable time within this sixty-day period after receipt of notice from the commission that an inspection pursuant to subsection 5 of this section is required, or the member's coverage pursuant to the program shall be null, void and of no further effect, and the member's registration fee shall be forfeited.

7. Ninety days after listing the guaranteed residence, a member shall be eligible to file a notice of intent to claim with the governing commission, pursuant to guidelines established by the governing commission, attesting to the fact that the member has followed program guidelines in offering the guaranteed residence for sale, that the member is unable to obtain an offer for purchase of the guaranteed residence for at least its guaranteed value, and that the member intends to file a claim against the program. Such notice shall include verifiable evidence of placement of the guaranteed residence on the market, the dates such placement took place, and shall list all reasonable offers to buy the property. Verifiable evidence may include a copy of advertisements for sale, a contract with a licensed real estate broker, or other evidence satisfactory to a majority of the governing commission.

8. Upon receipt of the notice of intent to claim, the governing commission has sixty days during which it shall require the member to list the guaranteed residence at a price that the governing commission deems reasonable with a real estate broker of the member's choosing. The real estate broker chosen by the member shall advertise the guaranteed residence throughout the residential market area typically used in the region of the state in which the program is located.

9. During the periods during which the qualified residence is offered for sale, the member shall forward to the governing commission all offers of purchase by either personal delivery or registered mail. If the member receives an offer of purchase which can reasonably be expected to be consummated if accepted and whose gross selling value is greater than the guaranteed value of the guaranteed residence, then no benefits may be claimed pursuant to the program. If the member receives an offer to purchase at a gross selling value that is less than the guaranteed value, the governing commission shall, within five working days of the receipt of such offer, either:

(1) Approve the offer, in which case the governing commission shall authorize the payment of the amount afforded pursuant to sections 67.1600 to 67.1663 upon receipt of verifiable evidence of the sale of the guaranteed residence subject to the following conditions:

(a) Sales involving eminent domain shall be covered pursuant to section 67.1630;

(b) Sales subsequent to an insured property and casualty loss shall be guaranteed for the guaranteed value as determined pursuant to subsection 5 of this section;

(c) Contract sales shall be guaranteed as determined by the guaranteed value in subsection 5 of this section, however proceeds payable from the program shall be disbursed in equal annual installments over the life of the contract; or

(2) Reject the offer, in which case the member shall continue showing the guaranteed residence until the termination of the period. Any offer that the governing commission deems not to be a bona fide offer shall be rejected by the governing commission. Unless the member and the governing commission otherwise agree, the governing commission's failure to act upon an offer within five working days shall be deemed to be a rejection of the offer.

(L. 1999 S.B. 20)



Section 67.1624 Payment by program required, when.

Payment by program required, when.

67.1624. No guarantee is afforded by the program until sixty days after a member files a notice of intent to claim. Furthermore, the governing commission shall be required to make payments to a member only upon receipt of verifiable evidence of the actual sale of the guaranteed residence in accordance with the terms agreed upon between the member and the governing commission at the time the governing commission authorized payment. If a member rejects an offer for purchase which has been submitted to and approved by the governing commission, the governing commission or program shall not be liable for any future guarantee payment larger than that authorized for this proposed sale.

(L. 1999 S.B. 20)



Section 67.1627 Payment program not made until sale closed and title or proprietary interest passed.

Payment program not made until sale closed and title or proprietary interest passed.

67.1627. Except as otherwise provided in sections 67.1600 to 67.1663, payments under the program pursuant to section 67.1618 shall not be made until the sale of the guaranteed residence has closed and title has passed or the beneficial interest has been transferred.

(L. 1999 S.B. 20)



Section 67.1630 Member property acquired by eminent domain, program benefits may be claimed, when.

Member property acquired by eminent domain, program benefits may be claimed, when.

67.1630. When a guaranteed residence is to be acquired through the use of eminent domain by a condemning body, the following procedures shall apply:

(1) If the member rejects an offer from the condemning body equal to or greater than the guaranteed value, then no benefits may be claimed pursuant to the program;

(2) If the condemning body offers less than the guaranteed value, the governing commission may either:

(a) Pay one hundred percent of the difference between the guaranteed value and the offered price if the member agrees to sell at the offered price; or

(b) Advise the member that the offer is inadequate and should be refused. If the member refuses the offer and the final court determination of the value of the property is less than the guaranteed value, then the program shall pay one hundred percent of the difference between the judgment and the guaranteed value.

(L. 1999 S.B. 20)



Section 67.1633 Member may apply for new appraisal, new guaranteed value and new certificate, when.

Member may apply for new appraisal, new guaranteed value and new certificate, when.

67.1633. 1. A member has the option of applying for a new program appraisal by a program appraiser in order to establish a new certificate of participation with a new registration date. The governing commission may exercise the right to require a second program appraisal in accordance with the procedures described in section 67.1615. This new guaranteed value shall be subject to the following conditions:

(1) A new guaranteed value established solely for the purpose of determining a property's increased value due to inflation may not be requested by the member until at least three years have elapsed from the most recent registration date;

(2) A new guaranteed value established due to home improvements shall be granted only when the value of the home improvements exceeds five thousand dollars;

(3) A member may not initiate a claim against the program based upon the new guaranteed value until at least three years after the new registration date. Until that time, coverage shall be based on the most recent certificate of participation which is at least three years old and the guaranteed value set forth in that certificate of participation;

(4) If the governing commission, by majority vote, determines that the application for a new appraisal is due to substantial property improvements on the guaranteed residence, then the application fee for the appraisal shall be one-half of the registration fee then being charged by the program;

(5) If the governing commission, by a majority vote, concludes that the application for a new appraisal is not due to substantial property improvements, the application fee for the new appraisal shall be the amount of the registration fee then being charged by the program;

(6) A new guaranteed value shall be subject to all of the conditions, stipulations, and provisions of sections 67.1600 to 67.1663.

2. After following the above procedures, the member shall be issued a new certificate of participation which shall state the new guaranteed value and registration date.

3. A member may request a new guaranteed value and registration date only once per year.

(L. 1999 S.B. 20)



Section 67.1636 Member may appeal guaranteed values or dollar depreciations, how.

Member may appeal guaranteed values or dollar depreciations, how.

67.1636. 1. If a member or applicant disagrees with the guaranteed value, the dollar depreciation due to failure to maintain the premises, or the dollar depreciation due to physical perils as determined by the program appraiser and approved by the governing commission, the member may appeal in writing to the governing commission within thirty days of the approval of the guaranteed value or the dollar depreciation by the governing commission. The governing commission shall respond in writing to this appeal within thirty days of its receipt.

2. If the member still disagrees with the governing commission, the member may submit a written request for arbitration to the governing commission within thirty days after the date of receiving the written response to the appeal.

3. All such requests for arbitration shall be settled pursuant to the real estate valuation arbitration rules of the American Arbitration Association. Judgment upon the award rendered by the arbitrator may be entered in any court having appropriate jurisdiction.

4. The determination made pursuant to such arbitration procedure shall be final and binding on the member, the governing commission and all other parties.

(L. 1999 S.B. 20)



Section 67.1639 Guarantee fund, maintenance mandatory, how funded, how used, audited annually, adjust tax rate to meet liabilities.

Guarantee fund, maintenance mandatory, how funded, how used, audited annually, adjust tax rate to meet liabilities.

67.1639. 1. Each governing commission and program created pursuant to sections 67.1600 to 67.1663 shall maintain a guarantee fund for the purposes of paying the costs of administering the program and extending protection to members pursuant to the limitations and procedures in sections 67.1600 to 67.1663.

2. The guarantee fund shall be raised by means of an annual tax levied on all real property within the area of the program. The rate of this tax may be changed from year to year by majority vote of the governing body of the municipality or county but in no case shall it exceed a rate of fifteen hundredths of a percent of the equalized assessed valuation of all real property in the area of the program, or the maximum tax rate approved by the voters of the area at the election which created the program or, in the case of a merged program, the maximum tax rate approved by the voters at the election authorizing the merger, whichever rate is lower. The commissioners shall cause the amount to be raised by taxation in each year to be certified to the county clerk or, in a city not within a county, to the taxing authority of such city in the manner provided by law, and any tax so levied and certified shall be collected and enforced in the same manner and by the same officers as those taxes for the purposes of the county and city within which the area of the commission is located. Any such tax, when collected, shall be paid over to the proper officer of the commission who is authorized to receive such tax. The governing commission may issue tax anticipation warrants against the taxes to be assessed for the calendar year in which the program is created and for the first full calendar year after the creation of the program.

3. The moneys deposited in the guarantee fund shall, as nearly as practicable, be fully and continuously invested or reinvested by the governing commission in investment obligations which shall be in such amounts, and shall mature at such times, that the maturity or date of redemption at the option of the holder of such investment obligations shall coincide, as nearly as practicable, with the times at which moneys will be required for the purposes of the program. For the purposes of this section, "investment obligation" shall mean direct general municipal, state, or federal obligations which at the time are legal investments pursuant to the laws of this state and the payment of principal of and interest on which are unconditionally guaranteed by the governing body issuing them.

4. The guarantee fund, including principal, interest, fees and all other sources of income, shall be used solely and exclusively for the purpose of providing guarantees to members of the particular guaranteed home equity program and for reasonable salaries, expenses, bills, and fees incurred in administering the program, and shall be used for no other purpose. Any municipality with a population of less than one thousand shall administer the program in conjunction with another such program in the same county, if another such program exists in such county.

5. The guarantee fund shall be maintained, invested, and expended exclusively by the governing commission of the program for whose purposes it was created. Under no circumstance shall the guarantee fund be used by any person or persons, governmental body, or public or private agency or concern other than the governing commission of the program for whose purposes it was created. Under no circumstances shall the guarantee fund be commingled with other funds or investments. No commissioner or family member of a commissioner, or employee or family member of an employee, may receive any financial benefit, either directly or indirectly, from the guarantee fund. Nothing in this subsection shall be construed to prohibit payment of expenses to a commissioner pursuant to sections 67.1603 and 67.1609 or payment of salaries or expenses to an employee pursuant to this section. As used in this subsection, "family member" means a spouse, child, stepchild, parent, brother, or sister of a commissioner or a child, stepchild, parent, brother, or sister of a commissioner's spouse.

6. An independent audit of the guarantee fund and the management of the program shall be conducted annually and made available to the public through any office of the governing commission or a public facility such as a local public library located within the area of the program.

7. Each political subdivision enacting a property tax pursuant to this section shall periodically calculate the amount of moneys necessary to pay the liabilities that may occur as a result of members seeking payments and shall adjust the tax rate within the limits allowed in this section to meet the liabilities. If the political subdivision determines that the fund contains or is likely to contain sufficient moneys, then the tax rate shall be reduced or eliminated until such calculations demonstrate that additional tax revenues are needed to fulfill commitments to members in the program.

(L. 1999 S.B. 20)



Section 67.1642 Termination of existing program, how.

Termination of existing program, how.

67.1642. A home equity program may be terminated only by approval of the local governing bodies of the municipality or county. In terminating the program, the governing commission shall refund the remaining balance of the guarantee fund, if any, after all potential liabilities have been satisfied, to the then current property taxpayers of all real property within the area of the commission in an equitable manner proportionate to the manner in which the guarantee fund was raised.

(L. 1999 S.B. 20)



Section 67.1645 Program to protect against local adverse conditions only, how determined--suspension of program, when.

Program to protect against local adverse conditions only, how determined--suspension of program, when.

67.1645. A program created pursuant to sections 67.1600 to 67.1663 provides a guarantee only against specifically local adverse housing market conditions within the area of the program as they may differ from regional or national housing conditions. A program shall not provide relief from adverse regional or national housing market conditions as they may affect local housing conditions. A program shall not guarantee against a decline in the value of housing due to economic forces such as a national or regional recession or depression. In the event of a regional decline in the value of housing in the regional or national housing markets, the governing commission may temporarily suspend coverage pursuant to the program in order to protect the fiscal integrity of the guarantee fund. For the purposes of this section, a regional decline in the value of housing is defined as a five percent annual decline in the median value of existing houses in any twelve-month period for the nation, Midwest region, or state of Missouri, according to statistics published by the National Association of Realtors.

(L. 1999 S.B. 20)



Section 67.1648 Commission may suspend new registration if fund depleted--program debts not to be debts of other political subdivisions or the state.

Commission may suspend new registration if fund depleted--program debts not to be debts of other political subdivisions or the state.

67.1648. If the guarantee fund becomes depleted and payments of guarantees pursuant to the program cannot be made in a timely fashion as required by the program guidelines, the governing commission may temporarily suspend the registration of new members and borrow funds against future tax revenues until such time as the guarantee fund is sufficiently restored. Under no circumstances shall the indebtedness or obligations of a program or a governing commission become an indebtedness or obligation of either the municipality or county in which the program is located or the state of Missouri.

(L. 1999 S.B. 20)



Section 67.1651 Indemnification of commissioners, officers or employees of a program, limitations.

Indemnification of commissioners, officers or employees of a program, limitations.

67.1651. 1. No commissioner, officer or employee, whether on salary, wages or voluntary basis shall be personally liable and no cause of action may be brought for damages resulting from the exercise of judgment or discretion in connection with the performance of program duties or responsibilities unless the act or omission involved willful or wanton conduct.

2. A program shall indemnify each commissioner, officer and employee, whether on salary, wages or voluntary basis against any and all losses, damages, judgments, interest, settlements, fines, court costs and other reasonable costs and expenses of legal proceedings including attorney fees, and any other liabilities incurred by, imposed upon, or suffered by such individual in connection with or resulting from any claim, action, suit or proceeding, actual or threatened, arising out of or in connection with the performance of program duties. Any settlement of any claim shall be made with prior approval of the governing commission in order for indemnification pursuant to this section to be available.

3. The immunity and indemnification provided by a program pursuant to this section shall not cover any acts or omissions which involve willful or wanton conduct, breach of good faith, intentional misconduct, knowing violation of the law, or for any transaction from which such individual derives an improper personal benefit.

(L. 1999 S.B. 20)



Section 67.1654 Suit may be brought, when, limitations.

Suit may be brought, when, limitations.

67.1654. No lawsuit or any other type of legal action brought pursuant to the terms of sections 67.1600 to 67.1663 shall be sustainable in a court of law or equity unless all conditions, stipulations, and provisions of the program have been complied with, and unless the suit is brought within twelve months after the event which is the subject of the legal action.

(L. 1999 S.B. 20)



Section 67.1657 Program only proportionally liable when member has separate home equity insurance.

Program only proportionally liable when member has separate home equity insurance.

67.1657. If insurance or other form of payment is available to and carried by a member to provide protection similar to that provided by a program, the governing commission shall not be liable for a greater proportion of the loss than the amount provided by the program bears to the total amount available from all sources.

(L. 1999 S.B. 20)



Section 67.1660 Member may withdraw at any time, right to sell privately not abridged--antidiscrimination policy.

Member may withdraw at any time, right to sell privately not abridged--antidiscrimination policy.

67.1660. 1. No provision of sections 67.1600 to 67.1663 and no procedure, regulation, or bylaw of a governing commission and program created pursuant to the provisions of sections 67.1600 to 67.1663 shall abridge a member's right to forfeit the registration fee and guarantee and withdraw from the program at any time and sell the guaranteed residence in any legal manner he or she sees fit.

2. No provision of sections 67.1600 to 67.1663 or any procedure, regulation, or bylaw of a governing commission and program created pursuant to the provisions of sections 67.1600 to 67.1663 is intended as, and none shall be used as, a means of discriminating against any individual on the basis of ethnic background, gender, race or religion.

(L. 1999 S.B. 20)



Section 67.1663 Penalty.

Penalty.

67.1663. Any person violating the provisions of sections 67.1600 to 67.1663 or any procedure, regulation, or bylaw of a governing commission and program created pursuant to the provisions of sections 67.1600 to 67.1663 shall be guilty of a class A misdemeanor and fined as provided by law.

(L. 1999 S.B. 20)



Section 67.1700 Metropolitan park and recreation district may be created--existing recreation or public park systems already within district, effect, powers.

Metropolitan park and recreation district may be created--existing recreation or public park systems already within district, effect, powers.

67.1700. A metropolitan park and recreation district may be created, incorporated and managed pursuant to sections 67.1700 to 67.1769 and may exercise the powers given to such district pursuant to sections 67.1700 to 67.1769. Such a metropolitan district may include and is limited to any county of the first classification with a charter form of government and having a population of at least nine hundred thousand inhabitants according to the last decennial census, or any county within the standard metropolitan statistical area of any such county. Any county described in this section may be included in a metropolitan district if the voters in the county or counties to be included in the district vote, pursuant to sections 67.1715, 67.1718 and 67.1721, to be included in such district. Any recreation system or public parks system which exists within a metropolitan district created pursuant to sections 67.1700 to 67.1769 shall remain in existence with the same powers and responsibilities it had prior to the creation of the metropolitan district. Nothing in sections 67.1700 to 67.1769 shall be construed in any manner to limit or prohibit:

(1) Later establishment or cessation of any park or recreation system provided by law; or

(2) Any powers and responsibilities of any park or recreation system provided by state law.

(L. 1999 S.B. 405 § 67.791 subsec. 1, subdiv. (1))



Section 67.1703 Metropolitan district to be body corporate and political subdivision.

Metropolitan district to be body corporate and political subdivision.

67.1703. When a metropolitan district is organized, it shall be a body corporate and a political subdivision, as that term is defined in section 67.750, of this state, and such district shall be known as ". . . . . . . . Metropolitan Park and Recreation District", and in that name may sue and be sued, issue general revenue bonds and levy and collect taxes or fees pursuant to the limitations of sections 67.1700 to 67.1769.

(L. 1999 S.B. 405 § 67.791 subsec. 1, subdiv. (2))



Section 67.1706 District to develop, operate and maintain system of interconnecting trails and parks--power to contract with other parks.

District to develop, operate and maintain system of interconnecting trails and parks--power to contract with other parks.

67.1706. The metropolitan district shall have as its duty the development, operation and maintenance of a public system of interconnecting trails and parks throughout the counties comprising the district, including any areas under concurrent jurisdiction with an agency of the United States government. Nothing in this section shall restrict the district's entering into and initiating projects dealing with parks not necessarily connected to trails. The metropolitan district shall supplement but shall not substitute for the powers and responsibilities of the other parks and recreation systems within the metropolitan district or other conservation and environmental regulatory agencies and shall have the power to contract with other parks and recreation systems as well as with other public and private entities. Nothing in this section shall give the metropolitan district authority to regulate water quality, watershed or land use issues in the counties comprising the district.

(L. 1999 S.B. 405 § 67.791 subsec. 1, subdiv. (3), A.L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155, A.L. 2012 H.B. 1504)



Section 67.1709 Political subdivision's departments in certain counties to operate trails and parks by contract--limitation.

Political subdivision's departments in certain counties to operate trails and parks by contract--limitation.

67.1709. Any trails and parks controlled or maintained by a metropolitan district and located within any county of the first classification with a charter form of government and having a population of more than two hundred ten thousand but less than three hundred thousand inhabitants shall be operated on a day-to-day basis by an appropriate department of a political subdivision located in such county pursuant to a contract that shall provide for such service and the terms of payment thereof. Nothing in this section shall be deemed a delegation of policy-making authority to such department.

(L. 1999 S.B. 405 § 67.791 subsec. 1, subdiv. (4))



Section 67.1712 Sales tax may be imposed on retail sales, rate to fund program--additional sales tax, amount, purpose--ordinance to be submitted to voters.

Sales tax may be imposed on retail sales, rate to fund program--additional sales tax, amount, purpose--ordinance to be submitted to voters.

67.1712. 1. The governing body of any county located within the proposed metropolitan district is hereby authorized to impose by ordinance a one-tenth of one cent sales tax on all retail sales subject to taxation pursuant to sections 144.010 to 144.525 for the purpose of funding the creation, operation and maintenance of a metropolitan park and recreation district.

2. In addition to the tax authorized in subsection 1 of this section, the governing body of any county located within the metropolitan district as of January 1, 2012, is authorized to impose by ordinance an incremental sales tax of up to three-sixteenths of one cent on all retail sales subject to taxation under sections 144.010 to 144.525 for the purpose of funding the operation and maintenance of the metropolitan park and recreation district. Such incremental sales tax shall not be implemented unless approved by the voters of the county with the largest population within the district and at least one other such county under subsection 2 of section 67.1715.

3. The taxes authorized by sections 67.1700 to 67.1769 shall be in addition to all other sales taxes allowed by law. The governing body of any county within the metropolitan district enacting such an ordinance shall submit to the voters of such county a proposal to approve its ordinance imposing or increasing the tax. Such ordinance shall become effective only after the majority of the voters voting on such ordinance approve such ordinance. The provisions of sections 32.085 and 32.087 shall apply to any tax and increase in tax approved pursuant to this section and sections 67.1715 to 67.1721.

(L. 1999 S.B. 405 § 67.791 subsec. 2, subdiv. (1), A.L. 2012 H.B. 1504)



Section 67.1713 No sales tax on food for counties in metropolitan park and recreation districts, when.

No sales tax on food for counties in metropolitan park and recreation districts, when.

67.1713. Beginning January 1, 2002, there is hereby specifically exempted from the tax imposed pursuant to section 67.1712 all sales of food as defined by section 144.014.

(L. 2001 S.B. 203)



Section 67.1715 District ballot form, approval of majority required--district established, when.

District ballot form, approval of majority required--district established, when.

67.1715. 1. For the original sales tax of up to one-tenth of one cent authorized in subsection 1 of section 67.1712, the question shall be submitted to the voters in each county of the proposed metropolitan district in substantially the following form:

Shall there be organized in the County of . . . . ., state of Missouri, a metropolitan park and recreation district for the purposes of improving water quality, increasing park safety, providing neighborhood trails, improving, restoring and expanding parks, providing disabled and expanded public access to recreational areas, preserving natural lands for wildlife and maintaining other recreational grounds within the boundaries of such proposed metropolitan district, and shall . . . . . County join such other of . . . . . . (insert all counties within proposed district) Counties that approve the formation of such a district in their respective counties to form one metropolitan district to be known as ". . . . . . . Metropolitan Park and Recreation District", with funding authority not to exceed one-tenth of one cent sales taxation, subject to an independent annual audit, with fifty percent of such revenue going to the metropolitan district and fifty percent being returned to . . . . County for local park improvements, all as authorized by the . . . . . . . (insert name of governing body) of . . . . . . . County pursuant to (insert ordinance number), on the . . . . day of . . . . (insert month), . . . . (insert year)?

â ã YES â ã NO

2. For the additional sales tax of up to three-sixteenths of one cent authorized in subsection 2 of section 67.1712, the question shall be submitted to the voters in each county of the proposed metropolitan district in substantially the following form:

SAFE AND ACCESSIBLE ARCH AND PUBLIC PARKS INITIATIVE

For the purpose of increasing safety, security, and public accessibility for the Gateway Arch grounds and local, county, and regional parks and trails for families and disabled and elderly visitors, and for providing expanded activities and improvements of such areas, shall ...... (insert county name) County join such other of ...... (insert names of all counties within the metropolitan district considering the increase in sales tax for the metropolitan district) to impose a ...... (insert rate) of one cent sales tax in addition to the existing one-tenth of one cent sales tax applied to such purposes, with sixty percent of the revenues derived from the added tax allocated to the Metropolitan Park and Recreation District for Gateway Arch grounds and other regional park and trail improvements, and the remaining forty percent allocated to ...... (insert county name) County for local and county park improvements as authorized by the ...... (insert governing body name) of ...... (insert county name) County under ...... (insert ordinance number), on the ...... (insert day) day of ...... (insert month), ...... (insert year), with such tax not to include the sale of food and prescription drugs and to be subject to an independent annual public audit?.

(L. 1999 S.B. 405 § 67.791 subsec. 2, part of subdiv. (2), A.L. 2012 H.B. 1504)



Section 67.1718 Single county district, procedure.

Single county district, procedure.

67.1718. In the event the proposed metropolitan district consists of only one county, if a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the metropolitan district shall be deemed organized, but if a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the metropolitan district shall not be deemed organized unless and until another proposal to authorize the organization of a metropolitan district is submitted to the voters of the proposed district and such proposal is approved by a majority of the qualified voters voting thereon.

(L. 1999 S.B. 405 § 67.791 subsec. 2, part of subdiv. (2))



Section 67.1721 District to contain more than one county, procedure--counties wanting to be included in district after it is established, procedure.

District to contain more than one county, procedure--counties wanting to be included in district after it is established, procedure.

67.1721. In the event that the proposed metropolitan district consists of more than one county, if a majority of the votes cast on the proposal by the qualified voters voting in a county proposed for inclusion in the metropolitan district are in favor of the proposal, then the metropolitan district shall be deemed organized and that county shall be included in the metropolitan district, but if a majority of the votes cast on the proposal by the qualified voters voting in the county proposed for inclusion are opposed to the proposal, then the county shall not be included in the metropolitan district. After the metropolitan district has been created, counties eligible for inclusion in the metropolitan district and not already included in the metropolitan district may join the metropolitan district after such a proposal is submitted to the voters of the county proposed for subsequent inclusion and such proposal is approved by a majority of the qualified voters voting thereon in the county proposed for inclusion in the manner described in this section and subsection 1 of section 67.1715 and in section 67.1718.

(L. 1999 S.B. 405 § 67.791 subsec. 2, part of subdiv. (2), A.L. 2012 H.B. 1504)



Section 67.1724 Board of directors in one-county district, appointment, qualifications, restrictions in certain counties--removal from office.

Board of directors in one-county district, appointment, qualifications, restrictions in certain counties--removal from office.

67.1724. When a metropolitan district is organized in only one county, the executive of the county shall appoint, with the advice and consent of the governing body of the county, a board of directors for the district consisting of three persons chosen from the residents of that county, except that if such county is a county of the first classification with a charter form of government and having a population of at least nine hundred thousand inhabitants, then no two such board members shall be residents of the same county council district of such county until one board member has been selected from each county council district. When a metropolitan district is organized in more than one county, the executive of each county shall, with the advice and consent of its governing body, appoint the number of board members allocated to such county as provided in section 67.1739, except that in a county of the first classification with a charter form of government and having a population of at least nine hundred thousand inhabitants, no two such board members shall be residents of the same county council district of such county until one board member has been selected from each county council district. In the event that the entities entitled to appoint the board members in such county are unable to amicably determine an allocation of such members to be appointed by each such entity, then the matter shall be submitted to binding arbitration in the same manner as provided in subdivision (2) of section 67.1739. Upon the petition of the executive of the county from which the board member received his or her appointment, the governing body of the county may remove any board member for misconduct or neglect of duties.

(L. 1999 S.B. 405 § 67.791 subsec. 3, subdiv. (1))



Section 67.1727 Board members not to hold county office, exception--United States citizenship and residence in county of district required--financial interest in district contracts prohibited.

Board members not to hold county office, exception--United States citizenship and residence in county of district required--financial interest in district contracts prohibited.

67.1727. No board member shall hold a public office of any county within the metropolitan district, other than the office of notary public. Board members shall be citizens of the United States and they shall reside within the county from which they are appointed. No board member shall receive compensation for performance of duties as a board member. No board member shall be financially interested directly or indirectly in any contract entered into pursuant to sections 67.1700 to 67.1769.

(L. 1999 S.B. 405 § 67.791 subsec. 3, subdiv. (2))



Section 67.1730 Board member terms--vacancies, how filled, eligible for reappointment.

Board member terms--vacancies, how filled, eligible for reappointment.

67.1730. The board members appointed to the metropolitan district shall hold office for three-year terms, except that for members first appointed, such members shall be staggered as evenly as possible between terms of one year, two years and three years. The executives of the counties within the metropolitan district shall meet to determine and implement a fair allocation of the staggered terms among the counties, provided that counties eligible to appoint more than one board member may not appoint board members with identical initial terms until each of a one-year, two-year and three-year initial term has been applied to such county. On the expiration of such initial terms of appointment and on the expiration of any subsequent term, the resulting vacancies shall be filled by the executives of the respective counties, with the advice and consent of the respective governing bodies. All vacancies on the board shall be filled in the same manner for the duration of the term being filled. Board members shall serve until their successors are named and such successors have commenced their terms as board members. Board members shall be eligible for reappointment.

(L. 1999 S.B. 405 § 67.791 subsec. 3, subdiv. (3))



Section 67.1733 President and officers of board to be elected at organizational meeting--bylaws to be adopted, content.

President and officers of board to be elected at organizational meeting--bylaws to be adopted, content.

67.1733. Promptly after their appointment, the initial board members shall hold an organizational meeting at which they shall elect a president and such other officers from among their number as they may deem necessary. The members shall make and adopt such bylaws, rules and regulations for their guidance and for the government of the parks, neighborhood trails and recreational grounds and facilities as may be expedient and not inconsistent with sections 67.1700 to 67.1769.

(L. 1999 S.B. 405 § 67.791 subsec. 3, subdiv. (4))



Section 67.1736 Money collected to be kept in separate fund and deposited in county treasury of largest contributing county--board's powers and duties.

Money collected to be kept in separate fund and deposited in county treasury of largest contributing county--board's powers and duties.

67.1736. Board members shall have the exclusive control of the expenditures of all money collected to the credit of the metropolitan park and recreation fund created pursuant to sections 67.1754 and 67.1757, and of the supervision, improvement, care and custody of public parks, neighborhood trails, recreational facilities and grounds owned, maintained or managed by the metropolitan district. All moneys received for such purposes shall be deposited in the treasury of the county providing the largest financial contribution to the district to the credit of the metropolitan park and recreation fund and shall be kept separate and apart from the other moneys of such county. The board shall have power to purchase or otherwise secure ground to be used for such parks, neighborhood trails, recreational facilities and grounds, shall have power to appoint suitable persons to maintain such parks, neighborhood trails, recreational grounds and facilities and administer recreational programs and fix their compensation, and shall have power to remove such appointees. The board shall keep accurate records of all its proceedings and actions and shall compile and publish reports of information relating to the metropolitan district and to the board's functions and proceedings pursuant to the laws of this state.

(L. 1999 S.B. 405 § 67.791 subsec. 3, subdiv. (5))



Section 67.1739 Distribution of board members--new county entering district, appointment of board members, when--restrictions--certain years, county executives to determine allocation of board members, arbitration, when.

Distribution of board members--new county entering district, appointment of board members, when--restrictions--certain years, county executives to determine allocation of board members, arbitration, when.

67.1739. When a metropolitan district is organized in more than one county, each county shall be represented by a certain number of board members. The distribution of board members shall reflect such factors as the intent and purpose of the district, each county's interest in the district, each county's population, each county's financial contribution to the district, the amount and quality of land dedicated to metropolitan district use in each county, the existing and planned locations of district improvements and organizational efficiency. The board members shall be distributed as follows:

(1) Until January 1, 2012:

(a) Any constitutional charter city not within a county shall appoint three board members;

(b) Any county of the first classification with a charter form of government having a population of more than two hundred ten thousand but less than three hundred thousand inhabitants and any county of the first classification having a population of more than one hundred seventy thousand but less than one hundred seventy-five thousand inhabitants shall each appoint two members;

(c) Any county other than those described in paragraphs (a) and (b) of this subdivision which does not have a population of at least nine hundred thousand inhabitants shall appoint one member;

(d) Any county of the first classification with a charter form of government having a population of at least nine hundred thousand inhabitants shall appoint a number of board members equal to the total number of members appointed by all other political subdivisions with authority to appoint board members in such metropolitan district combined, and no two board members from such county shall be members of the same county council district of such county until one board member has been selected from each county council district;

(e) Any new county entering the metropolitan district shall, along with any county described in paragraph (d) of this subdivision, appoint the appropriate number of new board members pursuant to this subdivision as soon as practicable after the date of entrance of such new county into the metropolitan district, provided that such appointment shall be made on or before the date of the second board of directors' meeting after such county's entrance;

(2) As of January 1, 2012, and every ten years thereafter, the allocation of the board of directors shall be determined by the executive of each member county, except that no two board members from any county of the first classification with a charter form of government and having a population of at least nine hundred thousand inhabitants shall be residents of the same county council district of such county until one board member has been selected from each county council district. During the period between September 1, 2011, and January 1, 2012, and during an identical period every ten years after such initial period, the executives of each member county shall meet to determine the appropriate allocation of board members among the counties, including addressing the allocation of staggered terms among the various counties and taking into account the factors set forth in this section. If the executives are unable to agree on an appropriate allocation, then the matter shall be submitted to binding arbitration. Such arbitration shall be conducted by three persons selected by lot from the roster of qualified commercial arbitrators in the eastern district of Missouri maintained by the American Arbitration Association. The decision of the arbitrators shall be rendered before January 1, 2012, or before January first of the appropriate ten-year period thereafter. If, as a result of the reallocation provided by this subdivision, any county loses members on the board, the executive of such county shall designate which board member or members from such county shall resign. If, as a result of the reallocation provided by this subdivision, a county gains members on the board, the executive of such county shall appoint additional board members with the advice and consent of the governing body of such county.

(L. 1999 S.B. 405 § 67.791 subsec. 3, subdiv. (6))



Section 67.1742 Powers and duties of the district.

Powers and duties of the district.

67.1742. A metropolitan park and recreation district shall have the power to:

(1) Issue bonds, notes or other obligations for any of the purposes of the district, and to refund such bonds, notes or obligations, as provided in sections 67.1760 to 67.1769. No bonds, notes, or obligations issued to fund activities under subsection 1 of section 67.1754, subparagraph b. of paragraph (a) or subparagraph b. of paragraph (b) of subdivision (1) of subsection 2 of section 67.1754 or subdivision (2) of subsection 2 of section 67.1754 shall be secured by tax revenues allocated under subparagraph a. of paragraph (a) or subparagraph a. of paragraph (b) of subdivision (1) of subsection 2 of section 67.1754, and no bonds, notes, or obligations issued to fund activities under subparagraph a. of paragraph (a) or subparagraph a. of paragraph (b) of subdivision (1) of subsection 2 of section 67.1754 shall be secured by tax revenues allocated under subparagraph b. of paragraph (a) or subparagraph b. of paragraph (b) of subdivision (1) of subsection 2 of section 67.1754 or subdivision (2) of subsection 2 of section 67.1754;

(2) Contract with public and private entities or individuals both within and without the state and shall have the power to contract with the United States or any agency thereof in furtherance of any of the purposes of the district. Any contract for capital improvement or maintenance activities in the area to be improved with tax revenues allocated under subparagraph a. of paragraph (a) or subparagraph a. of paragraph (b) of subdivision (1) of subsection 2 of section 67.1754 shall require the concurrent approval of the metropolitan district, the public entity owning or controlling the real property being improved or maintained, and the public or not-for-profit entities directly providing supplemental funding for such contract, and all such capital improvements or maintenance activities shall be constructed and performed in accordance with a comprehensive capital improvements program agreement approved by the metropolitan district before the vote of the public relating to a sales tax authorized in subsection 2 of section 67.1712;

(3) Own, hold, control, lease, purchase from willing sellers, contract and sell any and all rights in land, buildings, improvements, and any and all other real, personal or mixed property, provided that real property within a county may only be purchased by the metropolitan district if a majority of the board members from the county in which such real property is located consent to such acquisition;

(4) Receive property, both real and personal, or money which has been granted, donated, devised or bequeathed to the district;

(5) Establish and collect reasonable charges for the use of the facilities of the district; and

(6) Maintain an office and staff at such place or places in this state as it may designate and conduct such business and operations as is necessary to fulfill the district's duties pursuant to sections 67.1700 to 67.1769.

(L. 1999 S.B. 405 § 67.791 subsec. 4, subdiv. (1), A.L. 2012 H.B. 1504)



Section 67.1745 Public highway, street or road extending into trail or park area, board may improve highway or road, procedure, district may agree to pay portion of cost.

Public highway, street or road extending into trail or park area, board may improve highway or road, procedure, district may agree to pay portion of cost.

67.1745. When a public highway, street or road extends into or through a public trail, trail area or park area of a metropolitan district, or when a public highway, street or road forms all or part of a suitable connection between two or more public trails, trail areas or park areas within a metropolitan district, and it is advisable by the board to make alterations in the route or width of the highway or to grade, drain, pave or otherwise improve the highway, the board may enter into agreements, consistent with the purposes of the metropolitan district, with the public authorities in control of the portion of the highway, street or road that lies within any, or forms any part of, a connecting link to and between any, public trail, trail area or park area of a metropolitan district. Any agreement with any such public authority shall follow the procedure authorized by law for dealing with such authority, and any agreement shall provide for the payment by the board of an agreed-upon portion of the costs of such agreement. This section shall not alter the legal status of such highway, street or road in any way.

(L. 1999 S.B. 405 § 67.791 subsec. 4, subdiv. (2))



Section 67.1748 Missouri products and supplies to be given preference.

Missouri products and supplies to be given preference.

67.1748. The metropolitan district shall purchase and use only those materials, products, supplies, provisions and other needed articles produced, manufactured, compounded, made or grown within this state, when such articles are found in marketable quantities in the state and are of a quality suited to the purpose intended and can be secured without additional cost over foreign products or products of other states, provided that quality and fitness of articles shall be considered in purchasing or letting contracts for articles mentioned in this section.

(L. 1999 S.B. 405 § 67.791 subsec. 4, subdiv. (3))



Section 67.1751 Metropolitan district not to have power of eminent domain.

Metropolitan district not to have power of eminent domain.

67.1751. The metropolitan district shall not have any power of eminent domain.

(L. 1999 S.B. 405 § 67.791 subsec. 4, subdiv. (4))



Section 67.1754 Sales tax, how allocated--reauthorization of tax, when.

Sales tax, how allocated--reauthorization of tax, when.

67.1754. 1. The sales tax authorized in sections 67.1712 to 67.1721 shall be collected and allocated as follows:

(1) Fifty percent of the sales taxes collected from each county shall be deposited in the metropolitan park and recreational fund to be administered by the board of directors of the district to pay costs associated with the establishment, administration, operation and maintenance of public recreational facilities, parks, and public recreational grounds associated with the district. Costs for office administration beginning in the second fiscal year of district operations may be up to but shall not exceed fifteen percent of the amount deposited pursuant to this subdivision;

(2) Fifty percent of the sales taxes collected from each county shall be returned to the source county for park purposes, except that forty percent of such fifty percent amount shall be reserved for distribution to municipalities within the county in the form of grant revenue-sharing funds. Each county in the district shall establish its own process for awarding the grant proceeds to its municipalities for park purposes provided the purposes of such grants are consistent with the purpose of the district. In the case of a county of the first classification with a charter form of government having a population of at least nine hundred thousand inhabitants, such grant proceeds shall be awarded to municipalities by a municipal grant commission as described in section 67.1757; in such county, notwithstanding other provisions to the contrary, the grant proceeds may be used to fund any recreation program or park improvement serving municipal residents and for such other purposes as set forth in section 67.1757.

2. The sales tax authorized under subsection 2 of section 67.1712 shall be collected and allocated as follows:

(1) Sixty percent of the sales taxes collected from all counties shall be deposited in a separate metropolitan park and recreational fund to be administered by the board of directors of the metropolitan district to pay costs associated with the administration, operation, and maintenance of public recreational facilities, parks, and public recreational grounds associated with the metropolitan district. Of this amount:

(a) For a period ending twenty years after the issuance of any bonds issued for the purpose of improving and maintaining the Gateway Arch grounds, but no later than twenty-three years after the effective date of the incremental sales tax as approved by voter initiative under subsection 2 of section 67.1715:

a. Fifty percent shall be apportioned to accessibility, safety, improvement, and maintenance of the Gateway Arch grounds; and

b. Fifty percent shall be apportioned to accessibility, safety, improvement, and maintenance of park projects other than the Gateway Arch grounds;

(b) After the period described in paragraph (a) of this subdivision:

a. Twenty percent shall be apportioned to accessibility, safety, improvement, and maintenance of the Gateway Arch grounds; and

b. Eighty percent shall be apportioned to accessibility, safety, improvement, and maintenance of park projects other than the Gateway Arch grounds;

(c) Costs for office administration beginning in the second fiscal year of collection and allocation may be up to but shall not exceed fifteen percent of the amount deposited under this subdivision;

(2) Forty percent of the sales taxes collected from each county shall be returned to the source county for park purposes, except that forty percent of the amount allocated to each source county shall be reserved for distribution to municipalities within the county in the form of grant-sharing funds. Each county in the metropolitan district shall establish its own process for awarding the grant proceeds to its municipalities for park purposes, provided the purposes of such grants are consistent with the purpose of the metropolitan district. In the case of any county with a charter form of government and with more than nine hundred fifty thousand inhabitants, such grant proceeds shall be awarded to municipalities by a municipal grant commission as described in section 67.1757, and in such county, notwithstanding any other provision of law to the contrary, such grant proceeds may be used to fund any recreation program or park improvement serving municipal residents and for such other purposes as set forth in section 67.1757.

3. At a general election occurring not less than six months before the expiration of twenty years after issuance of any bonds issued for the purpose of improving and maintaining the Gateway Arch grounds, but no later than twenty-three years after the effective date of the incremental sales tax as approved by voter initiative under subsection 2 of section 67.1715, the governing body of any county within the metropolitan district whose voters approved such incremental tax shall submit to its voters a proposal to reauthorize such tax after the expiration of such period. The form of the question shall be determined by the metropolitan district. Such reauthorization shall become effective only after a majority of the voters of each such county who vote on such reauthorization approve the reauthorization.

(L. 1999 S.B. 405 § 67.791 subsec. 5, subdivs. (1), (2), A.L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2012 H.B. 1504)



Section 67.1757 Municipal grant program for certain counties, purpose, members of--grant commission, how determined, qualifications--advisory committee to be established.

Municipal grant program for certain counties, purpose, members of--grant commission, how determined, qualifications--advisory committee to be established.

67.1757. In each county of the first classification with a charter form of government having a population of at least nine hundred thousand inhabitants, a municipal grant commission shall be established for the purpose of awarding grant proceeds to municipalities for park and recreation purposes. The municipal grant commission shall establish rules and shall evaluate, approve and distribute grants and ensure the proper management of the municipal grant program described in subdivision (2) of section 67.1754. In making its grant distribution decisions, the municipal grant commission shall consider such factors as the population of municipalities within a county, the level of intergovernmental cooperation on grant requests to the municipal grant commission, the amount of grant funds provided to specific municipalities in prior years and the park and recreation needs in the municipality requesting the grant. The municipal grant commission shall consist of one voting member from each county council district, none of whom shall be municipal officials. Members of the municipal grant commission shall be elected by the chief elected officials of the municipalities located predominately by population in such county council district. The municipal grant commission shall also have two nonvoting members. One of the nonvoting members shall be a full-time city administrator and the other shall be a full-time municipal parks and recreation employee. The municipal grant commission shall also establish a nine-member advisory committee. The nonvoting member of the municipal grant commission who is a full-time municipal parks and recreation employee shall serve as chair of such advisory committee.

(L. 1999 S.B. 405 § 67.791 subsec. 5, subdiv. (3))



Section 67.1760 Bonds may be issued by metropolitan district--rates, how paid.

Bonds may be issued by metropolitan district--rates, how paid.

67.1760. 1. Bonds issued pursuant to sections 67.1700 to 67.1769 shall be issued pursuant to a resolution adopted by the board of directors of the metropolitan district which shall set out the estimated cost to the metropolitan district of the proposed improvements, and shall further set out the* amount of bonds to be issued, their purpose or purposes, their date or dates, denomination or denominations, rate or rates of interest, time or times of payment, both of principal and of interest, place or places of payment and all other details in connection with such bonds. Any such bonds may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the resolution.

2. Notwithstanding the provisions of section 108.170, such bonds shall bear interest at rate or rates determined by the metropolitan district and shall mature within a period not exceeding twenty years and may be sold at public or private sale for not less than ninety-five percent of the principal amount of such bonds. Bonds issued by the metropolitan district shall possess all of the qualities of negotiable instruments pursuant to the laws of this state.

3. Such bonds may be payable to bearer, may be registered or coupon bonds and if payable to bearer, may contain such registration provisions as to either principal and interest, or principal only, as may be provided in the resolution authorizing such bonds, which resolution may also provide for the exchange of registered and coupon bonds. Such bonds and any coupons attached thereto shall be signed in such manner and by such officers of the district as may be provided by the resolution authorizing the bonds. The metropolitan district may provide for the replacement of any bond which has become mutilated, destroyed or lost.

4. Bonds issued by the metropolitan district shall be payable as to principal, interest and redemption premium, if any, out of all or any part of the metropolitan parks and recreation fund, including revenues derived from sales taxes. Neither the board members nor any person executing the bonds shall be personally liable on such bonds by reason of the issuance of such bonds. Bonds issued pursuant to sections 67.1700 to 67.1769 shall not constitute a debt, liability, or obligation of this state, or any political subdivision of this state, nor shall any such obligations be a pledge of the faith and credit of this state, but shall be payable solely from the revenues and assets held by the metropolitan district. The issuance of bonds pursuant to sections 67.1700 to 67.1769 shall not directly, indirectly or contingently obligate this state or any political subdivision of this state, other than the metropolitan district, to levy any form of taxation for such bonds or to make any appropriation for their payment. Each obligation or bond issued pursuant to sections 67.1700 to 67.1769 shall contain on its face a statement to the effect that the metropolitan district shall not be obligated to pay such bond nor the interest on such bond except from the revenues received by the metropolitan district or assets of the metropolitan district lawfully pledged for such district, and that neither the faith and credit nor the taxing power of this state or of any political subdivision of this state other than the metropolitan district is pledged to the payment of the principal of or the interest on such obligation or bond. The proceeds of such bonds shall be disbursed in such manner and pursuant to such restrictions as the metropolitan district may provide in the resolution authorizing the issuance of such bonds.

(L. 1999 S.B. 405 § 67.791 subsec. 6, subdivs. (1), (2), (3) and (4))

*Word "the" does not appear in original rolls.



Section 67.1763 Refunding bonds issued by district--how paid--board members who cease to be on board signing bonds or coupons, effect.

Refunding bonds issued by district--how paid--board members who cease to be on board signing bonds or coupons, effect.

67.1763. 1. The metropolitan district may issue negotiable refunding bonds for the purpose of refunding, extending or unifying the whole or any part of such bonds then outstanding, or any bonds, notes or other obligations issued by any other public agency, public body or political subdivision in connection with any facilities to be acquired, leased or subleased by the metropolitan district, which refunding bonds shall not exceed the amount necessary to refund the principal of the outstanding bonds to be refunded and the accrued interest on such bonds to the date of such refunding, together with any redemption premium, amounts necessary to establish reserve and escrow funds and all costs and expenses incurred in connection with the refunding. The board shall provide for the payment of interest and principal of such refunding bonds in the same manner as was provided for the payment of interest and principal of the bonds refunded.

2. In the event that any of the board members or officers of the metropolitan district whose signatures appear on any bonds or coupons shall cease to be on the board or cease to be an officer before the delivery of such bonds, such signatures shall remain valid and sufficient for all purposes, the same as if such board members or officers had remained in office until such delivery.

(L. 1999 S.B. 405 § 67.791 subsec. 6, subdivs. (5), (6))



Section 67.1766 Income from bonds exempt from income tax.

Income from bonds exempt from income tax.

67.1766. The metropolitan district is hereby declared to be performing a public function and bonds of the metropolitan district are declared to be issued for an essential public and governmental purpose and, accordingly, interest on such bonds and income from such bonds shall be exempt from income taxation by this state.

(L. 1999 S.B. 405 § 67.791 subsec. 6, first sentence of subdiv. (7))



Section 67.1769 Purchases in excess of ten thousand dollars to be made to the lowest and best bid standard.

Purchases in excess of ten thousand dollars to be made to the lowest and best bid standard.

67.1769. All purchases in excess of ten thousand dollars used in the construction or maintenance of any public recreational facility, park or public recreational ground in the metropolitan district shall be made pursuant to the lowest and best bid standard as provided in section 34.040, or pursuant to the lowest and best proposal standard as provided in section 34.042. The board of the district shall have the same discretion, powers and duties as the commissioner of administration has in sections 34.040 and 34.042.

(L. 1999 S.B. 405 § 67.791 subsec. 6, subdiv. (7) except first sentence)



Section 67.1775 Authorizes local sales tax in all counties and St. Louis City to provide services for children--establishes fund.

Authorizes local sales tax in all counties and St. Louis City to provide services for children--establishes fund.

67.1775. 1. The governing body of a city not within a county, or any county of this state may, after voter approval under this section, levy a sales tax not to exceed one-quarter of a cent in the county or city, or city not within a county, for the purpose of providing services described in section 210.861, including counseling, family support, and temporary residential services to persons nineteen years of age or less. The question shall be submitted to the qualified voters of the county or city, or city not within a county, at a county or city or state general, primary or special election upon the motion of the governing body of the county or city, or city not within a county or upon the petition of eight percent of the qualified voters of the county or city, or city not within a county, determined on the basis of the number of votes cast for governor in such county at the last gubernatorial election held prior to the filing of the petition. The election officials of the county or city, or city not within a county, shall give legal notice as provided in chapter 115. The question shall be submitted in substantially the following form:

Shall ............ County or City, solely for the purpose of establishing a community children's services fund for the purpose of providing services to protect the well-being and safety of children and youth nineteen years of age or less and to strengthen families, be authorized to levy a sales tax of ............ (not to exceed one-quarter of a cent) in the city or county?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the ordinance or order and any amendments thereto shall be in effect on the first day of the second calendar quarter after the director receives notification of the local sales tax. If a question receives less than the required majority, then the governing authority of the city or county, or city not within a county, shall have no power to impose the sales tax unless and until the governing authority of the city or county, or city not within a county, has submitted another question to authorize the imposition of the sales tax authorized by this section and such question is approved by the required majority of the qualified voters voting thereon. However, in no event shall a question under this section be submitted to the voters sooner than twelve months from the date of the last question under this section.

2. After the effective date of any tax imposed under the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized under the authority of this section. The tax imposed under this section and the tax imposed under the sales tax law of the state of Missouri shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue.

3. All sales taxes collected by the director of revenue under this section on behalf of any city or county, or city not within a county, less one percent for the cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special fund, which is hereby created, to be known as the "Community Children's Services Fund". The moneys in the city or county, or city not within a county, community children's services fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the fund which was collected in each city or county, or city not within a county, imposing a sales tax under this section, and the records shall be open to the inspection of officers of each city or county, or city not within a county, and the general public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the fund during the preceding month by distributing to the city or county treasurer, or the treasurer of a city not within a county, or such other officer as may be designated by a city or county ordinance or order, or ordinance or order of a city not within a county, of each city or county, or city not within a county, imposing the tax authorized by this section, the sum, as certified by the director of revenue, due the city or county.

4. The director of revenue may authorize the state treasurer to make refunds from the amounts in the fund and credited to any city or county, or city not within a county, for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. Each city or county, or city not within a county, shall notify the director of revenue at least ninety days prior to the effective date of the expiration of the sales tax authorized by this section and the director of revenue may order retention in the fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the date of expiration of the tax authorized by this section in such city not within a county or such city or county, the director of revenue shall remit the balance in the account to the city or county, or city not within a county, and close the account of that city or county, or city not within a county. The director of revenue shall notify each city or county, or city not within a county, of each instance of any amount refunded or any check redeemed from receipts due the city or county.

5. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

6. All revenues generated by the tax prescribed in this section shall be deposited in the county treasury or, in a city not within a county, to the board established by law to administer such fund to the credit of a special community children's services fund to accomplish the purposes set out herein and in section 210.861, and shall be used for no other purpose. Such fund shall be administered by a board of directors, established under section 210.861.

(L. 2000 H.B. 1238 § 3, A.L. 2001 S.B. 323 & 230, A.L. 2003 H.B. 267, A.L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 210 merged with S.B. 238)



Section 67.1776 Short title--children's services fund reimbursement.

Short title--children's services fund reimbursement.

67.1776. 1. This section shall be known and may be cited as "The Children's Services Protection Act".

2. Any city or county which has levied the sales tax under section 67.1775 to provide services for children in need shall reimburse the community children's services fund in an amount equal to the portion of revenue from the tax that is used for or diverted to any redevelopment plan or project approved or adopted after August 28, 2007, in any tax increment financing district in any county in this state.

(L. 2007 H.B. 184 § 67.113 merged with S.B. 30 § 67.113 merged with S.B. 233 § 67.113)



Section 67.1800 Definitions.

Definitions.

67.1800. As used in sections 67.1800 to 67.1822, the following terms mean:

(1) "Airport", Lambert-St. Louis International Airport and any other airport located within the district and designated by a chief executive;

(2) "Airport authority", an entity established by city ordinance regarding governance of the airport with representatives appointed by the chief executives of the city, county, and other approximate counties within the region;

(3) "Airport taxicab", a taxicab which picks up passengers for hire at the airport, transports them to places they designate by no regular specific route, and the charge is made on the basis of distance traveled as indicated by the taximeter;

(4) "Central repository", the Missouri state highway patrol central repository for compiling and disseminating complete and accurate criminal history records;

(5) "Chief executive", the mayor of the city and the county executive of the county;

(6) "City", a city not within a county;

(7) "Commission", the regional taxicab commission created in section 67.1804;

(8) "County", a county with a charter form of government and with more than one million inhabitants;

(9) "Criminal history record information", information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, information, or other formal criminal charges, and any disposition arising there from sentencing, correctional supervision and release;

(10) "District", the geographical area encompassed by the regional taxicab commission;

(11) "Driver", an individual operator of a motor vehicle and may be an employee or independent contractor;

(12) "Hotel and restaurant industry", the group of enterprises actively engaged in the business of operating lodging and dining facilities for transient guests;

(13) "Municipality", a city, town, or village which has been incorporated in accordance with the laws of the state of Missouri;

(14) "On-call/reserve taxicab", any motor vehicle or nonmotorized carriage engaged in the business of carrying persons for hire on the streets of the district, whether the same is hailed on the streets by a passenger or is operated from a street stand, from a garage on a regular route, or between fixed termini on a schedule, and where no regular or specific route is traveled, passengers are taken to and from such places as they designate, and the charge is made on the basis of distance traveled as indicated by a taximeter;

(15) "Premium sedan", any motor vehicle engaged in the business of carrying persons for hire on the streets of the district which seats a total of five or less passengers in addition to a driver and which carries in each vehicle a manifest or trip ticket containing the name and pickup address of the passenger or passengers who have arranged for the use of the vehicle, and the charge is a prearranged fixed contract price quoted for transportation between termini selected by the passenger;

(16) "Taxicab", airport taxicabs, on-call/reserve taxicabs and premium sedans referred to collectively as taxicabs;

(17) "Taxicab company", the use of one or more taxicabs operated as a business carrying persons for hire;

(18) "Taximeter", a meter instrument or device attached to an on-call taxicab or airport taxicab which measures mechanically or electronically the distance driven and the waiting time upon which the fare is based.

(L. 2002 H.B. 1041, A.L. 2004 S.B. 1233, et al.)

(2004) Collective group of independent St. Louis cab drivers and owners failed to establish equal protection violation of disadvantaging suspect class or impinging fundamental right. United C.O.D. v. State, 150 S.W.3d 311 (Mo.banc).



Section 67.1802 District boundaries.

District boundaries.

67.1802. There is hereby established a "Regional Taxicab District", with boundaries which shall encompass any city not within a county and any county with a charter form of government and with more than one million inhabitants, including all incorporated municipalities located within such county.

(L. 2002 H.B. 1041)



Section 67.1804 Regional taxicab commission established, powers.

Regional taxicab commission established, powers.

67.1804. For the regional taxicab district, there is hereby established a "Regional Taxicab Commission", which shall be a body politic and corporate vested with all the powers expressly granted to it herein and created for the public purposes of recognizing taxicab service as a public transportation system, improving the quality of the system, and exercising primary authority over the provision of licensing, control and regulations of taxicab services within the district.

(L. 2002 H.B. 1041)



Section 67.1806 Membership of commission, appointments.

Membership of commission, appointments.

67.1806. 1. The regional taxicab commission shall consist of a chairperson plus eight members, four of whom shall be appointed by the chief executive of the city with approval of the board of aldermen, and four of whom shall be appointed by the chief executive of the county with approval of the governing body of the county. Of the eight members first appointed, one city appointee and one county appointee shall be appointed to a four-year term, two city appointees and two county appointees shall be appointed to a three-year term, and one city appointee and one county appointee shall be appointed to a one-year term. Members appointed after the expiration of these initial terms shall serve a four-year term. The chief executive officer of the city and the chief executive officer of the county shall alternately appoint a chairperson who shall serve a term of three years. The respective chief executive who appoints the members of the commission shall appoint members to fill unexpired terms resulting from any vacancy of a person appointed by that chief executive. All members and the chairperson must reside within the district while serving as a member. All members shall serve without compensation. Nothing shall prohibit a representative of the taxicab industry from being chairperson.

2. In making the eight appointments set forth in subsection 1 of this section, the chief executive officer of the city and the chief executive officer of the county shall collectively select four representatives of the taxicab industry. Such four representatives of the taxicab industry shall include at least one from each of the following:

(1) An owner or designated assignee of a taxicab company which holds at least one but no more than one hundred taxicab licenses;

(2) An owner or designated assignee of a taxicab company which holds at least one hundred one taxicab licenses or more;

(3) A taxicab driver, excluding any employee or independent contractor of a company currently represented on the commission.

The remaining five commission members shall be designated "at large" and shall not be a representative of the taxicab industry or be the spouse of any such person nor be an individual who has a direct material or financial interest in such industry. If any representative of the taxicab industry resigns or is otherwise unable to serve out the term for which such representative was appointed, a similarly situated representative of the taxicab industry shall be appointed to complete the specified term.

(L. 2002 H.B. 1041)



Section 67.1808 Powers of the commission.

Powers of the commission.

67.1808. The regional taxicab commission is empowered to:

(1) Develop and implement plans, policies, and programs to improve the quality of taxicab service within the district;

(2) Cooperate and collaborate with the hotel and restaurant industry to:

(a) Restrict the activities of those doormen employed by hotels and restaurants who accept payment from taxicab drivers or taxicab companies in exchange for the doormen's assistance in obtaining passengers for such taxicab drivers and companies; and

(b) Obtain the adherence of hotel shuttle vehicles to the requirement that they operate solely on scheduled trips between fixed termini and shall have authority to create guidelines for hotel and commercial shuttles;

(3) Cooperate and collaborate with other governmental entities, including the government of the United States, this state, and political subdivisions of this and other states;

(4) Cooperate and collaborate with governmental entities whose boundaries adjoin those of the district to assure that any taxicab or taxicab company neither licensed by the commission nor officed within its boundaries shall nonetheless be subject to those aspects of the taxicab code applicable to taxicabs operating within the district's boundaries;

(5) Contract with any public or private agency, individual, partnership, association, corporation or other entity, consistent with law, for the provision of services necessary to improve the quality of taxicab service within the district;

(6) Accept grants and donations from public or private entities for the purpose of improving the quality of taxicab service within the district;

(7) Execute contracts, sue, and be sued;

(8) Adopt a taxicab code to license and regulate taxicab companies and individual taxicabs within the district consistent with existing ordinances, and to provide for the enforcement of such code for the purpose of improving the quality of taxicab service within the district;

(9) Collect reasonable fees in an amount sufficient to fund the commission's licensing, regulatory, inspection, and enforcement functions; except that, fees charged to entities regulated by the city or county prior to August 28, 2004, shall not exceed three times those amounts charged by such city or county in the first three years of the commission's operation, nor shall said fees exceed four times those amounts for the next three years and for subsequent years, the fees may be adjusted annually based on the rate of inflation according to the consumer price index. Previously regulated entities the class of service of which was regulated by both the city and the county may have fees based on the higher of the two fees charged for that class of service;

(10) Establish accounts with appropriate banking institutions, borrow money, buy, sell, or lease property for the necessary functions of the commission; and

(11) Require taxicabs to display special taxicab license plates as provided in chapter 301 in order to operate within the district. If the commission revokes the taxicab license the commission may confiscate such license plates and return them to the director of revenue pursuant to subsection 3 of section 67.1813.

(L. 2002 H.B. 1041, A.L. 2004 S.B. 1233, et al.)

Effective 1-01-05



Section 67.1809 Licensure, supervision, and regulation of persons who engage in the business of transporting passengers in commerce.

Licensure, supervision, and regulation of persons who engage in the business of transporting passengers in commerce.

67.1809. 1. The regional taxicab commission established under section 67.1804 may license, supervise, and regulate any person who engages in the business of transporting passengers in commerce, wholly within the regional taxicab district established in section 67.1802, in any motor vehicle designed or used to transport not more than eight passengers, including the driver. The powers granted to the regional taxicab commission under this section shall apply to the motor vehicles described in this subsection and to the persons owning or operating those vehicles:

(1) Whether or not the vehicles are equipped with a taximeter or use a taximeter; and

(2) Whether the vehicles are operated by a for-hire motor carrier of passengers or by a private motor carrier of passengers not for hire or compensation.

2. This section shall apply, notwithstanding any provisions of this chapter or of subsection 2 of section 390.126 to the contrary, except that the vehicles described in subsection 1 of this section, and the operators of such vehicles, shall be licensed, supervised, and regulated by the state highways and transportation commission, as provided under section 226.008, instead of the regional taxicab commission, whenever:

(1) Such motor vehicles transport passengers within the district in interstate commerce, and those interstate operations are subject to the powers of the state highways and transportation commission under section 226.008;

(2) Such motor vehicles are operated exclusively by a not-for-profit corporation or governmental entity, whose passenger transportation within the regional taxicab district is subsidized, wholly or in part, with public transit funding provided by the state highways and transportation commission, the Federal Transit Administration, or both;

(3) Such vehicles transport one or more passengers on the public highways in a continuous journey from a place of origin within the regional taxicab district to a destination outside the district, or from a place of origin outside the district to a destination within the district, either with or without a return trip to the point of origin. Such continuous transportation of passengers between points within and without the district is subject to regulation by the state highways and transportation commission, even if the journey includes temporary stops at one or more intermediate destinations within the boundaries of the district.

3. The provisions of subdivision (3) of subsection 2 of this section shall not limit the powers of the regional taxicab commission under this section to license, supervise, and regulate the transportation of any passenger whose journey by motor vehicle takes place wholly within the regional taxicab district, even if transported on the same vehicle with other passengers whose transportation, both within and without the boundaries of the district, is subject to the exclusive powers of the state highways and transportation commission. A motor carrier or driver who transports passengers subject to the powers of the regional taxicab commission, under subsection 1 of this section, on the same vehicle with passengers whose transportation is subject to the powers of the state highways and transportation commission, under subsection 2 of this section, shall comply with all applicable requirements of the regional taxicab commission and with all applicable requirements of the state highways and transportation commission.

4. No provision within this chapter shall be interpreted or construed as limiting the powers of the state highways and transportation commission and its enforcement personnel, the state highway patrol and its officers and personnel, or any other law enforcement officers or peace officers to enforce any safety requirements or hazardous materials regulations made applicable by law to the motor vehicles, drivers, or persons that own or operate any motor vehicles described in this section.

5. Every individual person, partnership, or corporation subject to licensing, regulation, and supervision by the regional taxicab commission under this section, with reference to any transportation of passengers by a motor vehicle previously authorized by a certificate or permit issued by the state highways and transportation commission under section 390.051 or 390.061, which certificate or permit was in active status and not suspended or revoked on August 27, 2005, according to the records of the state highways and transportation commission, is hereby deemed to be licensed, permitted, and authorized by the regional taxicab commission, and the vehicles and drivers used by such motor carriers are hereby deemed to be licensed, permitted, and authorized by the regional taxicab commission to operate and engage in the transportation of passengers within the regional taxicab district, to the same extent as they formerly were licensed, permitted, and authorized by the highways and transportation commission on August 27, 2005. Such motor carriers, drivers, and vehicles shall be exempted from applying for any license, certificate, permit, or other credential issued or required by the regional taxicab commission under sections 67.1800 to 67.1822, except that the regional taxicab commission may, after December 31, 2005, require such motor carriers and drivers to apply and pay the regular fees for annual renewals of such licenses, permits, certificates, or other credentials under uniform requirements applicable to all motor carriers, vehicles, and drivers operating within the regional taxicab district.

(L. 2005 H.B. 58 merged with H.B. 487)



Section 67.1810 Duties of the commission--expenditures limited to fees collected.

Duties of the commission--expenditures limited to fees collected.

67.1810. 1. To implement internally the powers which it has been granted, the commission shall:

(1) Elect its own vice chair, secretary, and such other officers as it deems necessary, make such rules as are necessary and consistent with the commission's powers;

(2) Provide for the expenditure of funds necessary for the proper administration of the commission's assigned duties;

(3) Convene monthly meetings of the entire commission or more often if deemed necessary by the commission members;

(4) Make decisions by affirmative vote of the majority of the commission; provided that each of the commissioners, including the chairperson, shall be entitled to one vote on each matter presented for vote and provided further that at least two city appointees and two county appointees, excluding the chairperson, must be included in each majority vote of the commission.

2. The commission shall not exceed or expend moneys in excess of any fees collected and any moneys provided to the commission pursuant to section 67.1820.

(L. 2002 H.B. 1041)



Section 67.1812 Taxicab code promulgated, procedure.

Taxicab code promulgated, procedure.

67.1812. Following the appointment of the commissioners, the regional taxicab commission shall meet for the purpose of establishing and adopting a districtwide taxicab code. In promulgating the taxicab code, the commission shall seek, to the extent reasonably practical, to preserve within the code provisions similar to those contained in chapter 8.98 of the city's municipal ordinance and chapter 806 of the county ordinances, both relating to taxicab issues such as licensing, regulation, inspection, and enforcement while avoiding unnecessary overlaps or inconsistencies between the ordinances. The commission shall present a draft of its districtwide taxicab code at public hearings, one of which will be held in the city and another in the county, following prior public notice of same. Notice of the public hearing shall be given by publication at least twice, the first publication to be not more than thirty days and the second publication to be not more than ten days prior to each hearing in a newspaper of general circulation in the city and county. The commission shall adopt its taxicab code no later than one hundred eighty days after the appointment of the initial commission members. The commission shall have the power to amend the taxicab code from time to time following the initial adoption without the requirement of public notice or hearings.

(L. 2002 H.B. 1041)



Section 67.1813 Special taxicab license plate, application for, fee--revocation, effect of--rulemaking authority.

Special taxicab license plate, application for, fee--revocation, effect of--rulemaking authority.

67.1813. 1. Any such person required by the regional taxicab commission pursuant to section 67.1808 to obtain and display a special taxicab license plate shall make application for such license plates on a form prescribed by the director of revenue.

2. Upon application and payment of the same fee as required in section 301.144 in addition to the regular registration fees and documents as required by law the director of revenue shall issue special taxicab license plates that display the word "TAXICAB" in place of the words "SHOW-ME STATE".

3. If the regional taxicab commission revokes the taxicab license authorizing the taxicab to be operated within the district, the licensee or owner shall immediately surrender the special taxicab license plates to the director of revenue and obtain new license plates as otherwise provided by law. If the licensee or owner fails to surrender the special taxicab license plates the regional taxicab commission has the authority to confiscate such plates and return them to the director of revenue.

4. The director of the department of revenue may promulgate rules and regulations for the administration of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority delegated in this section shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 2004 S.B. 1233, et al.)

Effective 1-01-05



Section 67.1814 Airport taxicabs, limitation on regulation by the commission.

Airport taxicabs, limitation on regulation by the commission.

67.1814. The commission shall further seek the input of the city, county, and airport authority generally regarding the taxicab code and, in particularly with reference to airport taxicabs, shall seek to ensure:

(1) Continuous, smooth airport service during any transition period from the current city and county operation to the new regional taxicab commission;

(2) The need of the airport authority to provide services at the airport's passenger terminals; and

(3) Airport authority involvement as to the servicing of the airport by airport taxicabs.

The commission shall not regulate the airport or airport taxicabs as to cab parking, circulation, cab stands, or passenger loading at the airport, or the payment by airport taxicabs for use of the airport or its facilities.

(L. 2002 H.B. 1041)



Section 67.1816 City and county ordinances in effect until taxicab code adopted.

City and county ordinances in effect until taxicab code adopted.

67.1816. The city and county's ordinances relating to taxicabs shall remain in full force and effect and be enforced as such by the city and county until one hundred twenty days after the regional taxicab commission adopts its taxicab code, at which time such city and county ordinances shall be deemed to be rescinded as well as ordinances adopted by municipalities within the county. Upon the effective date of the taxicab code:

(1) All licensing, regulations, inspections, inspections of taxicabs, and enforcement of the taxicab code shall rest exclusively with the regional taxicab commission;

(2) All taxicabs subject to the taxicab code shall be required to comply fully with the taxicab code, notwithstanding any previously issued licenses or certificates of convenience;

(3) All permits valid and effective as of August 28, 2002, shall remain valid and effective until the date of expiration or renewal of such permit; and

(4) All available taxicab licensing, inspection, and related fees previously collected and remaining unspent by other jurisdictions shall be immediately paid over to* the regional taxicab commission for its future use in administering the taxicab code.

The provisions of this section notwithstanding, existing municipal regulations relating to taxicab curb locations and curb fees as well as local business licenses which do not seek to regulate taxicab use shall not be preempted by the taxicab code except by agreement between the commission and applicable municipality.

(L. 2002 H.B. 1041)

*Word "to" does not appear in original rolls.



Section 67.1818 Licensure, taxicab code to include administrative procedures.

Licensure, taxicab code to include administrative procedures.

67.1818. The commission shall establish as part of the taxicab code its own internal, administrative procedure for decisions involving the granting, denying, suspending, or revoking of licenses, or the imposition of administrative penalties not to exceed two hundred dollars, and shall develop a schedule of penalties which shall be available to the public and provided to all owners and operators of taxicabs. The commission shall study and take into account rate and fee structures as well as the number of existing taxicab licenses within the district in considering new applications for such licenses. The internal procedures set forth in the taxicab code shall allow appeals from license-related decisions to be conducted by independent hearing officers.

(L. 2002 H.B. 1041, A.L. 2004 S.B. 1233, et al.)



Section 67.1819 Background checks required, when--payment of fee.

Background checks required, when--payment of fee.

67.1819. 1. The commission with the passage of a taxicab code shall request a Missouri criminal record review for a prospective or current driver from the central repository by furnishing information on forms and in the manner approved by the highway patrol.

2. The prospective or current driver shall submit two sets of fingerprints to the Missouri state highway patrol, Missouri criminal records repository, for the purpose of checking the person's criminal history. The first set of fingerprints shall be used to search the Missouri criminal records repository and the second set shall be submitted to the Federal Bureau of Investigation to be used for searching the federal criminal history files.

3. The prospective or current driver shall pay the appropriate fee to the state central repository payable to the criminal record system fund and pay the appropriate fee determined by the Federal Bureau of Investigation for the federal criminal history record when applying for or renewing a license.

4. Any criminal history information received by the commission pursuant to the provisions of this section shall be used solely for the internal purposes of the commission in determining the suitability of the prospective or current driver. The dissemination of criminal history information from the Federal Bureau of Investigation beyond the authorized or related governmental entity is prohibited. All criminal record check information shall be confidential and any person who discloses the information beyond the scope allowed is guilty of a class A misdemeanor.

(L. 2004 S.B. 1233, et al.)



Section 67.1820 Commission to establish annual budget to enforce taxicab code.

Commission to establish annual budget to enforce taxicab code.

67.1820. The regional taxicab commission shall initially establish, subject to public hearings thereon, an annual fee-generated budget required for the effective implementation and enforcement of the taxicab code, taking into account staffing requirements and related expenses as well as all revenue sources, including collection of fees previously paid to and unspent by other enforcing jurisdictions and future fees projected to be collected by the commission. Recognizing the elimination of duties and costs associated with the regulatory and enforcement functions of taxicab administration previously borne by the city and county and being assumed by the commission, the city and county shall have the authority to appropriate additional budgetary funding for the commission's needs.

(L. 2002 H.B. 1041)



Section 67.1822 Annual report submitted by commission to CEOs of city and county--CPA appointed by city and county for the commission.

Annual report submitted by commission to CEOs of city and county--CPA appointed by city and county for the commission.

67.1822. 1. Before the second Monday in April of each year, the regional taxicab commission shall make an annual report to the chief executive officers and to the governing bodies of the city and county stating the conditions of the commission as of the first day of January of that year, and the sums of money received and distributed by it during the preceding calendar year.

2. Before the close of the regional taxicab commission's first fiscal year and at the close of each fiscal year thereafter, the chief executives of the city and the county shall appoint one or more certified public accountants who shall annually examine the books, papers, documents, accounts, and vouchers of the commission, and who shall report thereon to the chief executives of the city and the county and to the regional taxicab commission. The commission shall produce and submit for examination all books, papers, documents, accounts, and vouchers, and shall in every way assist such certified public accountants in the performance of their duties pursuant to this section.

(L. 2002 H.B. 1041)



Section 67.1830 Definitions.

Definitions.

67.1830. As used in sections 67.1830 to 67.1846, the following terms shall mean:

(1) "Abandoned equipment or facilities", any equipment materials, apparatuses, devices or facilities that are:

(a) Declared abandoned by the owner of such equipment or facilities;

(b) No longer in active use, physically disconnected from a portion of the operating facility or any other facility that is in use or in service, and no longer capable of being used for the same or similar purpose for which the equipment, apparatuses or facilities were installed; or

(c) No longer in active use and the owner of such equipment or facilities fails to respond within thirty days to a written notice sent by a political subdivision;

(2) "Degradation", the actual or deemed reduction in the useful life of the public right-of-way resulting from the cutting, excavation or restoration of the public right-of-way;

(3) "Emergency", includes but is not limited to the following:

(a) An unexpected or unplanned outage, cut, rupture, leak or any other failure of a public utility facility that prevents or significantly jeopardizes the ability of a public utility to provide service to customers;

(b) An unexpected or unplanned outage, cut, rupture, leak or any other failure of a public utility facility that results or could result in danger to the public or a material delay or hindrance to the provision of service to the public if the outage, cut, rupture, leak or any other such failure of public utility facilities is not immediately repaired, controlled, stabilized or rectified; or

(c) Any occurrence involving a public utility facility that a reasonable person could conclude under the circumstances that immediate and undelayed action by the public utility is necessary and warranted;

(4) "Excavation", any act by which earth, asphalt, concrete, sand, gravel, rock or any other material in or on the ground is cut into, dug, uncovered, removed, or otherwise displaced, by means of any tools, equipment or explosives, except that the following shall not be deemed excavation:

(a) Any de minimis displacement or movement of ground caused by pedestrian or vehicular traffic;

(b) The replacement of utility poles and related equipment at the existing general location that does not involve either a street or sidewalk cut; or

(c) Any other activity which does not disturb or displace surface conditions of the earth, asphalt, concrete, sand, gravel, rock or any other material in or on the ground;

(5) "Management costs" or "rights-of-way management costs", the actual costs a political subdivision reasonably incurs in managing its public rights-of-way, including such costs, if incurred, as those associated with the following:

(a) Issuing, processing and verifying right-of-way permit applications;

(b) Inspecting job sites and restoration projects;

(c) Protecting or moving public utility right-of-way user construction equipment after reasonable notification to the public utility right-of-way user during public right-of-way work;

(d) Determining the adequacy of public right-of-way restoration;

(e) Restoring work inadequately performed after providing notice and the opportunity to correct the work; and

(f) Revoking right-of-way permits.

Right-of-way management costs shall be the same for all entities doing similar work. Management costs or rights-of-way management costs shall not include payment by a public utility right-of-way user for the use or rent of the public right-of-way, degradation of the public right-of-way or any costs as outlined in paragraphs (a) to (h) of this subdivision which are incurred by the political subdivision as a result of use by users other than public utilities, the attorneys' fees and cost of litigation relating to the interpretation of this section or section 67.1832, or litigation, interpretation or development of any ordinance enacted pursuant to this section or section 67.1832, or attorneys' fees and costs in connection with issuing, processing, or verifying right-of-way permit or other applications or agreements, or the political subdivision's fees and costs related to appeals taken pursuant to section 67.1838. In granting or renewing a franchise for a cable television system, a political subdivision may impose a franchise fee and other terms and conditions permitted by federal law;

(6) "Managing the public right-of-way", the actions a political subdivision takes, through reasonable exercise of its police powers, to impose rights, duties and obligations on all users of the right-of-way, including the political subdivision, in a reasonable, competitively neutral and nondiscriminatory and uniform manner, reflecting the distinct engineering, construction, operation, maintenance and public work and safety requirements applicable to the various users of the public right-of-way, provided that such rights, duties and obligations shall not conflict with any federal law or regulation. In managing the public right-of-way, a political subdivision may:

(a) Require construction performance bonds or insurance coverage or demonstration of self-insurance at the option of the political subdivision or if the public utility right-of-way user has twenty-five million dollars in net assets and does not have a history of permitting noncompliance within the political subdivision as defined by the political subdivision, then the public utility right-of-way user shall not be required to provide such bonds or insurance;

(b) Establish coordination and timing requirements that do not impose a barrier to entry;

(c) Require public utility right-of-way users to submit, for right-of-way projects commenced after August 28, 2001, requiring excavation within the public right-of-way, whether initiated by a political subdivision or any public utility right-of-way user, project data in the form maintained by the user and in a reasonable time after receipt of the request based on the amount of data requested;

(d) Establish right-of-way permitting requirements for street excavation;

(e) Establish removal requirements for abandoned equipment or facilities, if the existence of such facilities prevents or significantly impairs right-of-way use, repair, excavation or construction;

(f) Establish permitting requirements for towers and other structures or equipment for wireless communications facilities in the public right-of-way, notwithstanding the provisions of section 67.1832;

(g) Establish standards for street restoration in order to lessen the impact of degradation to the public right-of-way; and

(h) Impose permit conditions to protect public safety;

(7) "Political subdivision", a city, town, village, county of the first classification or county of the second classification;

(8) "Public right-of-way", the area on, below or above a public roadway, highway, street or alleyway in which the political subdivision has an ownership interest, but not including:

(a) The airwaves above a public right-of-way with regard to cellular or other nonwire telecommunications or broadcast service;

(b) Easements obtained by utilities or private easements in platted subdivisions or tracts;

(c) Railroad rights-of-way and ground utilized or acquired for railroad facilities; or

(d) Pipes, cables, conduits, wires, optical cables, or other means of transmission, collection or exchange of communications, information, substances, data, or electronic or electrical current or impulses utilized by a municipally owned or operated utility pursuant to chapter 91 or pursuant to a charter form of government;

(9) "Public utility", every cable television service provider, every pipeline corporation, gas corporation, electrical corporation, rural electric cooperative, telecommunications company, water corporation, heating or refrigerating corporation or sewer corporation under the jurisdiction of the public service commission; every municipally owned or operated utility pursuant to chapter 91 or pursuant to a charter form of government or cooperatively owned or operated utility pursuant to chapter 394; every street light maintenance district; every privately owned utility; and every other entity, regardless of its form of organization or governance, whether for profit or not, which in providing a public utility type of service for members of the general public, utilizes pipes, cables, conduits, wires, optical cables, or other means of transmission, collection or exchange of communications, information, substances, data, or electronic or electrical current or impulses, in the collection, exchange or dissemination of its product or services through the public rights-of-way;

(10) "Public utility right-of-way user", a public utility owning or controlling a facility in the public right-of-way; and

(11) "Right-of-way permit", a permit issued by a political subdivision authorizing the performance of excavation work in a public right-of-way.

(L. 2001 S.B. 369, A.L. 2013 H.B. 331)



Section 67.1832 Political subdivisions required to consent to certain activities by public utility right-of-way users--recovery of costs, procedure--permitted ordinance requirements.

Political subdivisions required to consent to certain activities by public utility right-of-way users--recovery of costs, procedure--permitted ordinance requirements.

67.1832. 1. In addition to any other grants for the use of public thoroughfares, and pursuant to this section, a political subdivision shall grant its consent to a public utility right-of-way user authorized to do business pursuant to the laws of this state or by license of the Federal Energy Regulatory Commission, United States Department of Transportation, or the Federal Communications Commission to construct, maintain and operate all equipment, facilities, devices, materials, apparatuses, or media including but not limited to, conduits, ducts, lines, pipes, wires, hoses, cables, culverts, tubes, poles, towers, manholes, transformers, regulator stations, underground vaults, receivers, transmitters, satellite dishes, micro cells, Pico cells, repeaters, or amplifiers useable for the transmission or distribution of any service or commodity installed below or above ground in the public right-of-way; provided that, no political subdivision shall require any conditions that are inconsistent with the rules and regulations of the Federal Energy Regulatory Commission, United States Department of Transportation, Federal Communications Commission or the Missouri public service commission.

2. Pursuant to this section, a political subdivision may manage its public rights-of-way and may recover its rights-of-way management costs as set forth in sections 67.1830 to 67.1846. The authority granted in this section may be authorized at the option of the political subdivision, and the exercise of this authority is not mandated pursuant to this section. A political subdivision may, by ordinance:

(1) Require a public utility right-of-way user seeking to excavate within a public right-of-way to obtain a right-of-way permit and to impose permit conditions consistent with the political subdivision's management of the right-of-way;

(2) Require public utility right-of-way users to provide required notice to the political subdivision by submitting plans for anticipated construction projects that require excavation within the public right-of-way; and

(3) In cases of emergency, public utility right-of-way users may proceed with required work without a permit; however, a political subdivision may require submission of the necessary information and permit fee following the emergency.

(L. 2001 S.B. 369)



Section 67.1834 Restoration of a public right-of-way after excavation, standards and conditions, completion dates.

Restoration of a public right-of-way after excavation, standards and conditions, completion dates.

67.1834. 1. A public utility right-of-way user, after an excavation of a public right-of-way, shall provide for restoration of the right-of-way and surrounding areas, including the pavement and its foundation, in accordance with the standards and conditions of the political subdivision, unless the political subdivision, at its option, chooses to perform its own street restoration, in which case the public utility right-of-way user shall be responsible for reimbursing the political subdivision its reasonable actual restoration costs within thirty days of invoice. Restoration of the public right-of-way shall be completed within the dates specified in the right-of-way permit, unless the permittee obtains a waiver, extension or a new or amended right-of-way permit. Every right-of-way user to whom a right-of-way permit has been granted shall guarantee for a period of four years the restoration of the right-of-way in the area where such right-of-way user conducted excavation and performed the restoration.

2. If a public utility right-of-way user fails to restore the public right-of-way within the date specified in the right-of-way permit, or has not acquired a waiver or extension to such permit, a political subdivision is authorized to perform its own restoration required as a result of the excavation, and require the public utility right-of-way user to reimburse the political subdivision for the actual costs of such restoration.

(L. 2001 S.B. 369)



Section 67.1836 Denial of an application for a right-of-way permit, when--revocation of a permit, when--bulk processing of permits allowed, when.

Denial of an application for a right-of-way permit, when--revocation of a permit, when--bulk processing of permits allowed, when.

67.1836. 1. A political subdivision may deny an application for a right-of-way permit if:

(1) The public utility right-of-way user fails to provide all the necessary information requested by the political subdivision for managing the public right-of-way;

(2) The public utility right-of-way user has failed to return the public right-of-way to its previous condition under a previous permit;

(3) The political subdivision has provided the public utility right-of-way user with a reasonable, competitively neutral, and nondiscriminatory justification for requiring an alternative method for performing the work identified in the permit application or a reasonable alternative route that will result in neither additional installation expense up to ten percent to the public utility right-of-way user nor a declination of service quality;

(4) The political subdivision determines that the denial is necessary to protect the public health and safety, provided that the authority of the political subdivision does not extend to those items under the jurisdiction of the public service commission, such denial shall not interfere with a public utility's right of eminent domain of private property, and such denials shall only be imposed on a competitively neutral and nondiscriminatory basis; or

(5) The area is environmentally sensitive as defined by state statute or federal law or is a historic district as defined by local ordinance.

2. A political subdivision may, after reasonable notice and an opportunity to cure, revoke a right-of-way permit granted to a public utility right-of-way user, with or without fee refund, and/or impose a penalty as established by the political subdivision until the breach is cured, but only in the event of a substantial breach of the terms and material conditions of the permit. A substantial breach by a permittee includes but is not limited to:

(1) A material violation of a provision of the right-of-way permit;

(2) An evasion or attempt to evade any material provision of the right-of-way permit, or the perpetration or attempt to perpetrate any fraud or deceit upon the political subdivision or its citizens;

(3) A material misrepresentation of fact in the right-of-way permit application;

(4) A failure to complete work by the date specified in the right-of-way permit, unless a permit extension is obtained or unless the failure to complete the work is due to reasons beyond the permittee's control; and

(5) A failure to correct, within the time specified by the political subdivision, work that does not conform to applicable national safety codes, industry construction standards, or local safety codes that are no more stringent than national safety codes, upon inspection and notification by the political subdivision of the faulty condition.

3. Any political subdivision that requires public utility right-of-way users to obtain a right-of-way permit, except in an emergency, prior to performing excavation work within a public right-of-way shall promptly, but not longer than thirty-one days, process all completed permit applications. If a political subdivision fails to act on an application for a right-of-way permit within thirty-one days, the application shall be deemed approved. In order to avoid excessive processing and accounting costs to either the political subdivision or the public utility right-of-way user, the political subdivision may establish procedures for bulk processing of permits and periodic payment of permit fees.

(L. 2001 S.B. 369, A.L. 2013 H.B. 331)



Section 67.1838 Disputes to be reviewed by governing body of the political subdivision, court action authorized.

Disputes to be reviewed by governing body of the political subdivision, court action authorized.

67.1838. A public utility right-of-way user that has been denied a right-of-way permit, has had its right-of-way permit revoked, believes that the fees imposed on the public right-of-way user by the political subdivision do not conform to the requirements of section 67.1840, believes the political subdivision has violated any provision of sections 67.1830 to 67.1848, or asserts any other issues related to the use of the public right-of-way, may bring an action for review in any court of competent jurisdiction. The court shall rule on any such petition for review in an expedited manner by moving the petition to the head of the docket. Nothing shall deny the authority of its right to a hearing before the court.

(L. 2001 S.B. 369, A.L. 2013 H.B. 331)



Section 67.1840 Fee imposed to recover management costs, amount--allocation of such fees--uniform application of right-of-way laws required.

Fee imposed to recover management costs, amount--allocation of such fees--uniform application of right-of-way laws required.

67.1840. 1. A political subdivision may recover its right-of-way management costs by imposing a fee for permits issued by the political subdivision. A political subdivision shall not recover from a public utility right-of-way user costs caused by another entity's activity or inactivity in the public right-of-way.

2. Right-of-way permit fees imposed by a political subdivision on public utility right-of-way users shall be:

(1) Based on the actual, substantiated costs reasonably incurred by the political subdivision in managing the public right-of-way;

(2) Based on an allocation among all users of the public right-of-way, including the political subdivision itself, which shall reflect the proportionate costs imposed on the political subdivision by each of the various types of uses of the public rights-of-way;

(3) Imposed on a competitively neutral and nondiscriminatory basis; and

(4) Imposed in a manner so that aboveground uses of the public right-of-way do not bear costs incurred by the political subdivision to regulate underground uses of the public right-of-way.

3. The public utility right-of-way user shall have the right to equitably allocate, and may separately state in the customer's bill, any or all right-of-way permit fees imposed by a political subdivision to:

(1) Customers of the public utility right-of-way user residing in the political subdivision; or

(2) Any specific customer or customers requesting or requiring the public utility right-of-way user to perform work for which the acquisition of a right-of-way permit is necessary.

4. The rights, duties and obligations regarding the use of the public right-of-way imposed pursuant to sections 67.1830 to 67.1846 shall be uniformly applied to all users of the public right-of-way, including the political subdivision.

(L. 2001 S.B. 369)



Section 67.1842 Prohibited acts by political subdivisions--no right-of-way permit required for projects commenced prior to August 28, 2001--no fee required, when.

Prohibited acts by political subdivisions--no right-of-way permit required for projects commenced prior to August 28, 2001--no fee required, when.

67.1842. 1. In managing the public right-of-way and in imposing fees pursuant to sections 67.1830 to 67.1846, no political subdivision shall:

(1) Unlawfully discriminate among public utility right-of-way users;

(2) Grant a preference to any public utility right-of-way user;

(3) Create or erect any unreasonable requirement for entry to the public right-of-way by public utility right-of-way users;

(4) Require a telecommunications company to obtain a franchise or require a public utility right-of-way user to pay for the use of the public right-of-way, except as provided in sections 67.1830 to 67.1846;

(5) Enter into a contract or any other agreement for providing for an exclusive use, occupancy or access to any public right-of-way; or

(6) Require any public utility that has legally been granted access to the political subdivision's right-of-way prior to August 28, 2001, to enter into an agreement or obtain a permit for general access to or the right to remain in the right-of-way of the political subdivision.

2. A public utility right-of-way user shall not be required to apply for or obtain right-of-way permits for projects commenced prior to August 28, 2001, requiring excavation within the public right-of-way, for which the user has obtained the required consent of the political subdivision, or that are otherwise lawfully occupying or performing work within the public right-of-way. The public utility right-of-way user may be required to obtain right-of-way permits prior to any excavation work performed within the public right-of-way after August 28, 2001.

3. A political subdivision shall not collect a fee imposed pursuant to section 67.1840 through the provision of in-kind services by a public utility right-of-way user, nor require the provision of in-kind services as a condition of consent to use the political subdivision's public right-of-way; however, nothing in this subsection shall preclude requiring services of a cable television operator, open video system provider or other video programming provider as permitted by federal law.

(L. 2001 S.B. 369, A.L. 2013 H.B. 331)



Section 67.1844 Compliance with applicable safety and construction codes required--licensed contractors and subcontractors required, when.

Compliance with applicable safety and construction codes required--licensed contractors and subcontractors required, when.

67.1844. 1. The performance of excavation work in the public right-of-way shall be in accordance with the applicable safety and construction codes. Nothing in sections 67.1830 to 67.1846 shall be construed as limiting the authority of the political subdivision to require public utility right-of-way users to comply with national safety codes and all other applicable zoning and safety ordinances, to the extent not inconsistent with public service commission laws or administrative rules.

2. Any contractor or subcontractor used for the performance of excavation work in the public right-of-way shall be properly licensed pursuant to the laws of the state and all applicable local ordinances if required, and each contractor or subcontractor shall have the same obligations with respect to its work as a public utility right-of-way user would have pursuant to sections 67.1830 to 67.1846 and applicable laws if the work were performed by the public utility. The public utility right-of-way user shall be responsible for ensuring that the work of contractors and subcontractors is performed consistent with its permits and applicable law and responsible for promptly correcting acts or omissions by any contractor or subcontractor.

(L. 2001 S.B. 369)



Section 67.1846 Exceptions to applicability of right-of-way laws.

Exceptions to applicability of right-of-way laws.

67.1846. 1. Nothing in sections 67.1830 to 67.1846 relieves the political subdivision of any obligations under an existing franchise agreement in effect on May 1, 2001. Nothing in sections 67.1830 to 67.1846 will apply to that portion of any ordinance passed prior to May 1, 2001, which establishes a street degradation fee. Nothing in sections 67.1830 to 67.1846 shall be construed as limiting the authority of county highway engineers or relieving public utility right-of-way users from any obligations set forth in chapters 229 to 231. Nothing in sections 67.1830 to 67.1846 shall be deemed to relieve a public utility right-of-way user of the provisions of an existing franchise, franchise fees, license or other agreement or permit in effect on May 1, 2001. Nothing in sections 67.1830 to 67.1846 shall prohibit a political subdivision or public utility right-of-way user from renewing or entering into a new or existing franchise, as long as all other public utility right-of-way users have use of the public right-of-way on a nondiscriminatory basis. Nothing in sections 67.1830 to 67.1846 shall prevent a grandfathered political subdivision from enacting new ordinances, including amendments of existing ordinances, charging a public utility right-of-way user a fair and reasonable linear foot fee or antenna fee or from enforcing or renewing existing linear foot ordinances for use of the right-of-way, provided that the public utility right-of-way user either:

(1) Is entitled under the ordinance to a credit for any amounts paid as business license taxes or gross receipts taxes; or

(2) Is not required by the political subdivision to pay the linear foot fee if the public utility right-of-way user is paying gross receipts taxes.

For purposes of this section, a "grandfathered political subdivision" is any political subdivision which has, prior to May 1, 2001, enacted one or more ordinances reflecting a policy of imposing any linear foot fees on any public utility right-of-way user, including ordinances which were specific to particular public right-of-way users. Any existing ordinance or new ordinance passed by a grandfathered political subdivision providing for payment of the greater of a linear foot fee or a gross receipts fee shall be enforceable only with respect to the linear foot fee.

2. Nothing in sections 67.1830 to 67.1846 shall prohibit a political subdivision from enacting, renewing or enforcing provisions of an ordinance to require a business license tax, sales tax, occupation tax, franchise tax or franchise fee, property tax or other similar tax, to the extent consistent with federal law. Nothing in sections 67.1830 to 67.1846 shall prohibit a political subdivision from enacting, enforcing or renewing provisions of an ordinance to require a gross receipts tax pursuant to chapter 66, chapter 92, or chapter 94. For purposes of this subsection, the term "franchise fee" shall mean "franchise tax".

(L. 2001 S.B. 369)



Section 67.1848 Sewer and water lines in public roads, when permitted, limitations and requirements.

Sewer and water lines in public roads, when permitted, limitations and requirements.

67.1848. All public water supply districts, sewer districts, and municipalities, including villages, shall have the right to lay, install, construct, repair, and maintain sewer and water lines in public highways, roads, streets, and alleys, subject to the reasonable rules and regulations of governmental bodies having jurisdiction of such public places. Due regard shall be taken for the rights of the public in its use of thoroughfares and equal rights of other utilities thereto.

(L. 2006 H.B. 1149)



Section 67.1850 Geographical information system may be created, purpose, open records policy, fees for information, licensing, liability.

Geographical information system may be created, purpose, open records policy, fees for information, licensing, liability.

67.1850. 1. As used in this section, the following terms mean:

(1) "Community", any municipality or county as defined in this section;

(2) "County", any county form of government;

(3) "Geographical information system", a computerized, spatial coordinate mapping and relational database technology which:

(a) Captures, assembles, stores, converts, manages, analyzes, amalgamates and records, in the digital mode, all kinds and types of information and data;

(b) Transforms such information and data into intelligence and subsequently retrieves, presents and distributes that intelligence to a user for use in making the intelligent decisions necessary for sound management;

(4) "Municipality", any city located in any county.

2. The development of geographical information systems has not been undertaken in any large-scale and useful way by private enterprise. The use of modern technology can enhance the planning and decision-making processes of communities. The development of geographical information systems is a time-consuming and expensive activity. In the interest of maintaining community governments open and accessible to the public, information gathered by communities for use in a geographical information system, unless properly made a closed record, should be available to the public. However, access to the information in a way by which a person could render the investment of the public in a geographical information system a special benefit to that person, and not to the public, should not be permitted.

3. Any community as defined in this section may create a geographical information system for the community. The scope of the geographical information system shall be determined by the governing body of the community. The method of creation, maintenance, use and distribution of the geographical information system shall be determined by the governing body of the community. A community shall not mandate the use of this system or allocate the costs of the system to nonusers.

4. The information collected or assimilated by a community for use in a geographical information system shall not be withheld from the public, unless otherwise properly made a closed record of the community as provided by section 610.021. The information collected or assimilated by a community for use in a geographical information system need not be disclosed in a form which may be read or manipulated by computer, absent a license agreement between the community and the person requesting the information.

5. Information collected or assimilated by a community for use in a geographical information system and disclosed in any form, other than in a form which may be read or manipulated by computer, shall be provided for a reasonable fee, as established by section 610.026. A community maintaining a geographical information system shall make maps and other products of the system available to the public. The cost of the map or other product shall not exceed a reasonable fee representing the cost to the community of time, equipment and personnel in the production of the map or other product. A community may license the use of a geographical information system. The total cost of licensing a geographical information system may not exceed the cost, as established by section 610.026, of the:

(1) Cost to the community of time, equipment and personnel in the production of the information in a geographical information system or the production of the geographical information system; and

(2) Cost to the community of the creation, purchase, or other acquisition of the information in a geographical information system or of the geographical information system.

6. The provisions of this section shall not hinder the daily or routine collection of data from the geographical information system by real estate brokers and agents, title collectors, developers, surveyors, utility companies, banks, news media or mortgage companies, nor shall the provisions allow for the charging of fees for the collection of such data exceeding that allowed pursuant to section 610.026. The provisions of this section, however, shall allow a community maintaining a geographical information system to license and establish costs for the use of the system's computer program and computer software, and may also establish costs for the use of computer programs and computer software that provide access to information aggregated with geographic information system information.

7. A community distributing information used in a geographical information system or distributing a geographical information system shall not be liable for any damages which may arise from any error which may exist in the information or the geographical information system.

(L. 2000 H.B. 1238, A.L. 2003 H.B. 388, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 67.1860 Title.

Title.

67.1860. Sections 67.1860 to 67.1898 shall be known as the "Missouri Law Enforcement District Act".

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1862 Definitions.

Definitions.

67.1862. As used in sections 67.1860 to 67.1898, the following terms mean:

(1) "Approval of the required majority" or "direct voter approval", a simple majority;

(2) "Board", the board of directors of a district;

(3) "District", a law enforcement district organized pursuant to sections 67.1860 to 67.1898.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1864 District created in certain counties (includes Camden County).

District created in certain counties (includes Camden County).

67.1864. 1. A district may be created to fund, promote, plan, design, construct, improve, maintain and operate one or more projects relating to law enforcement or to assist in such activity.

2. A district is a political subdivision of the state.

3. A district may be created in any county of the first classification without a charter form of government and a population of fifty thousand inhabitants or less.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1866 Vote required to create district--petition, contents--hearing on petition, when, notice required.

Vote required to create district--petition, contents--hearing on petition, when, notice required.

67.1866. 1. Whenever the creation of a district is desired, ten percent of the registered voters within the proposed district may file a petition requesting the creation of a district. The petition shall be filed in the circuit court of the county in which the proposed district is located.

2. The proposed district area shall be contiguous and may contain any portion of one or more municipalities.

3. The petition shall set forth:

(1) The name and address of each owner of real property located within the proposed district or who is a registered voter resident within the proposed district;

(2) A specific description of the proposed district boundaries including a map illustrating such boundaries;

(3) A general description of the purpose or purposes for which the district is being formed; and

(4) The name of the proposed district.

4. The circuit clerk of the county in which the petition is filed pursuant to this section shall present the petition to the judge, who shall thereupon set the petition for hearing not less than thirty days nor more than forty days after the filing. The judge shall cause notice of the time and place of the hearing to be given, by publication on three separate days in one or more newspapers having a general circulation within the county, with the third and final publication to occur not less than twenty days prior to the date set for the hearing. The notice shall recite the information required pursuant to subsection 3 of this section. The costs of printing and publication of the notice shall be paid as required pursuant to section 67.1870.

(L. 2001 H.B. 80 merged with S.B. 224, A.L. 2002 S.B. 1028)



Section 67.1868 Opposition to formation of a district, petition filed, procedure.

Opposition to formation of a district, petition filed, procedure.

67.1868. 1. Any owner of real property within the proposed district and any legal voter who is a resident within the proposed district may join in or file a petition supporting or answer opposing the creation of the district and seeking a judgment respecting these same issues.

2. The court shall hear the case without a jury. If the court determines the petition is defective or the proposed district or its plan of operation is unconstitutional, it shall enter its judgment to that effect and shall refuse to incorporate the district as requested in the pleadings. If the court determines the petition is not legally defective and the proposed district and plan of operation are not unconstitutional, the court shall determine and declare the district organized and incorporated and shall approve the plan of operation stated in the petition.

3. Any party having filed a petition or answer to a petition may appeal the circuit court's order or judgment in the same manner as provided for other appeals. Any order either refusing to incorporate the district or incorporating the district shall be a final judgment for purposes of appeal.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1870 Costs of filing to be paid by petitioners.

Costs of filing to be paid by petitioners.

67.1870. The costs of filing and defending the petition and all publication and incidental costs incurred in obtaining circuit court certification of the petition for voter approval shall be paid by the petitioners. If a district is organized pursuant to sections 67.1860 to 67.1898, the petitioners may be reimbursed for such costs out of the revenues received by the district.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1872 Board of directors, members.

Board of directors, members.

67.1872. A district created pursuant to sections 67.1860 to 67.1898 shall be governed by a board of directors consisting of five members to be elected as provided in section 67.1874.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1874 Notice of district organization--election of board members, terms.

Notice of district organization--election of board members, terms.

67.1874. 1. Within thirty days after the order declaring the district organized has become final, the circuit clerk of the county in which the petition was filed shall give notice by causing publication to be made once a week for two consecutive weeks in a newspaper of general circulation in the county, the last publication of which shall be at least ten days before the day of the meeting required by this section, to call a meeting of the owners of real property and registered voters resident within the district at a day and hour specified in a public place in the county in which the petition was filed for the purpose of electing a board of five directors, two to serve one year, two to serve two years, and one to serve three years, to be composed of residents of the district.

2. The attendees, when assembled, shall organize by the election of a chairman and secretary of the meeting who shall conduct the election.

3. Each director shall serve for a term of three years and until such director's successor is duly elected and qualified. Successor directors shall be elected in the same manner as the initial directors at a meeting of the residents called by the board. Each successor director shall serve a three-year term. The remaining directors shall have the authority to elect an interim director to complete any unexpired term of a director caused by resignation or disqualification.

4. Directors shall be at least twenty-one years of age.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1876 Powers of the board, meetings, corporate seal, quorum.

Powers of the board, meetings, corporate seal, quorum.

67.1876. 1. The board shall possess and exercise all of the district's legislative and executive powers.

2. Within thirty days after the election of the initial directors, the board shall meet. At its first meeting and after each election of new board members the board shall elect a chairman, a secretary, a treasurer and such other officers as it deems necessary from its members. A director may fill more than one office, except that a director may not fill both the office of chairman and secretary.

3. The board may employ such employees as it deems necessary; provided, however, that the board shall not employ any employee who is related within the third degree by blood or marriage to a member of the board.

4. At the first meeting, the board, by resolution, shall define the first and subsequent fiscal years of the district, and shall adopt a corporate seal.

5. A simple majority of the board shall constitute a quorum. If a quorum exists, a majority of those voting shall have the authority to act in the name of the board, and approve any board resolution.

6. Each director shall devote such time to the duties of the office as their faithful discharge may require and may be reimbursed for such director's actual expenditures in the performance of such director's duties on behalf of the district.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1878 Use of funds, sources of funding.

Use of funds, sources of funding.

67.1878. A district may receive and use funds for the purposes of planning, designing, constructing, reconstructing, maintaining and operating one or more projects relating to law enforcement. Such funds may be derived from any funding method which is authorized by sections 67.1860 to 67.1898 and from any other source, including but not limited to funds from federal sources, the state of Missouri or an agency of the state, a political subdivision of the state or private sources.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1880 Property tax imposed, when--ballot language--collection of tax.

Property tax imposed, when--ballot language--collection of tax.

67.1880. 1. If approved by at least four-sevenths of the qualified voters voting on the question in the district, the district may impose a property tax in an amount not to exceed the annual rate of thirty cents on the hundred dollars assessed valuation. The district board may levy a property tax rate lower than its approved tax rate ceiling and may increase that lowered tax rate to a level not exceeding the tax rate ceiling without voter approval. The property tax shall be uniform throughout the district.

2. The ballot of submission shall be substantially in the following form:

Shall the .......... Law Enforcement District impose a property tax upon all real and tangible personal property within the district at a rate of not more than .......... (insert amount) cents per hundred dollars assessed valuation for the purpose of providing revenue for the development of a project (or projects) in the district (insert general description of the project or projects, if necessary)?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

3. The county collector of each county in which the district is partially or entirely located shall collect the property taxes and special benefit assessments made upon all real property and tangible personal property within that county and the district, in the same manner as other property taxes are collected.

4. Every county collector having collected or received district property taxes shall, on or before the fifteenth day of each month and after deducting his or her commissions, remit to the treasurer of that district the amount collected or received by him or her prior to the first day of the month. Upon receipt of such money, the district treasurer shall execute a receipt therefor, which he or she shall forward or deliver to the collector. The district treasurer shall deposit such sums into the district treasury, credited to the appropriate project or purpose. The collector and district treasurer shall make final settlement of the district account and commissions owing, not less than once each year, if necessary.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1882 Contracting, borrowing and agreement authority of the district.

Contracting, borrowing and agreement authority of the district.

67.1882. 1. A district may contract and incur obligations appropriate to accomplish its purposes.

2. A district may enter into any lease or lease-purchase agreement for or with respect to any real or personal property necessary or convenient for its purposes.

3. A district may borrow money for its purposes at such rates of interest as the district may determine.

4. A district may enter into labor agreements, establish all bid conditions, decide all contract awards, pay all contractors and generally supervise the operation of the district.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1884 Limitation on district's contracting authority.

Limitation on district's contracting authority.

67.1884. The district may contract with a federal agency, a state or its agencies and political subdivisions, a corporation, partnership or individual regarding funding, promotion, planning, designing, constructing, improving, maintaining, or operating a project or to assist in such activity; provided, however, that any contract providing for the overall management and operation of the district shall only be with a governmental entity or a not-for-profit corporation.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1886 Additional powers of the district.

Additional powers of the district.

67.1886. In addition to all other powers granted by sections 67.1860 to 67.1898 the district shall have the following general powers:

(1) To contract with the local sheriff's department for the provision of services;

(2) To sue and be sued in its own name, and to receive service of process, which shall be served upon the district secretary;

(3) To fix compensation of its employees and contractors;

(4) To purchase any personal property necessary or convenient for its activities;

(5) To collect and disburse funds for its activities; and

(6) To exercise such other implied powers necessary or convenient for the district to accomplish its purposes which are not inconsistent with its express powers.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1888 Insurance obtained by the district, types, conditions.

Insurance obtained by the district, types, conditions.

67.1888. 1. The district may obtain such insurance as it deems appropriate, considering its legal limits of liability, to protect itself, its officers and its employees from any potential liability and may also obtain such other types of insurance as it deems necessary to protect against loss of its real or personal property of any kind. The cost of this insurance shall be charged against the project.

2. The district may also require contractors performing construction or maintenance work on the project and companies providing operational and management services to obtain liability insurance having the district, its directors and employees as additional named insureds.

3. The district shall not attempt to self-insure for its potential liabilities unless it finds that it has sufficient funds available to cover any anticipated judgments or settlements and still complete its project without interruption. The district may self-insure if it is unable to obtain liability insurance coverage at a rate which is economically feasible to the district, considering its resources.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1890 Change in district boundaries, procedure.

Change in district boundaries, procedure.

67.1890. 1. The boundaries of any district organized pursuant to sections 67.1860 to 67.1898 may be changed in the manner prescribed in this section; but any change of boundaries of the district shall not impair or affect its organization or its rights in or to property, or any of its rights or privileges whatsoever; nor shall it affect or impair or discharge any contract, obligation, lien or charge for or upon which it might be liable or chargeable had any change of boundaries not been made.

2. The boundaries may be changed as follows:

(1) Twenty-five percent of the number of voters who voted in the most recent gubernatorial election in the area to be annexed or deannexed may file with the board a petition in writing praying that such real property be included within, or removed from, the district. The petition shall describe the property to be included in, or removed from, the district and shall describe the property owned by the petitioners and shall be deemed to give assent of the petitioners to the inclusion in, or removal from, the district of the property described in the petition. Such petition shall be in substantially the form set forth for petitions in chapter 116; provided that, in the event that there are more than twenty-five property owners or taxpaying electors signing the petition, it shall be deemed sufficient description of their property in the petition as required in this section to list the addresses of such property; or

(2) All of the owners of any territory or tract of land near or adjacent to a district in the case of annexation, or all of the owners of any territory or tract of land within a district in the case of deannexation, who own all of the real estate in such territory or tract of land may file a petition with the board praying that such real property be included in, or removed from, the district. The petition shall describe the property owned by the petitioners and shall be deemed to give assent of the petitioners to the inclusion in, or removal from, the district of the property described in the petition.

3. The secretary of the board shall cause notice of the filing of any petition filed pursuant to this section to be given and published in the county in which the property is located, which notice shall recite the filing of such petition, the number of petitioners, a general description of the boundaries of the area proposed to be included or removed and the prayer of the petitioners; giving notice to all persons interested to appear at the office of the board at the time named in the notice and show cause in writing, if any they have, why the petition should not be granted. The board shall at the time and place mentioned, or at such time or times to which the hearing may be adjourned, proceed to hear the petition and all objections thereto presented in writing by any person showing cause why the petition should not be granted. The failure of any person interested to show cause in writing why such petition shall not be granted shall be deemed as an assent on his or her part to the inclusion of such lands in, or removal of such lands from, the district as prayed for in the petition.

4. If the board deems it for the best interest of the district, it shall grant the petition, but if the board determines in the case of annexation that some portion of the property mentioned in the petition cannot as a practical matter be served by the district, or if it deems in the case of annexation that it is in the best interest of the district that some portion of the property in the petition not be included in the district, or if in the case of deannexation it deems that it is impracticable for any portion of the property to be deannexed from the district, then the board shall grant the petition in part only. If the petition is granted, the board shall make an order to that effect and file the petition with the circuit clerk. Upon the order of the court having jurisdiction over the district, the property shall be included in, or removed from, the district. If the petition contains the signatures of all the owners of the property pursuant to the provisions of subdivision (2) of subsection 2 of this section, the property shall be included in, or removed from, the district upon the order of the court. If the petition contains the signatures of twenty-five percent of the number of voters who voted in the most recent gubernatorial election in the area to be annexed or deannexed pursuant to subdivision (1) of subsection 2 of this section, the property shall be included in, or removed from, the district subject to the election provided in section 67.1892. The circuit court having jurisdiction over the district shall proceed to make any such order including such additional property within the district, or removing such property from the district, as is provided in the order of the board, unless the court shall find that such order of the board was not authorized by law or that such order of the board was not supported by competent and substantial evidence.

5. Any person aggrieved by any decision of the board made pursuant to the provisions of this section may appeal that decision to the circuit court of the county in which the property is located within thirty days of the decision by the board.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1892 Vote required for change in boundaries, when.

Vote required for change in boundaries, when.

67.1892. 1. If the petition to add or remove any territory or tract of land to the district contained fewer than all of the signatures required pursuant to subdivision (2) of subsection 2 of section 67.1890, the decree of extension or retraction of boundaries shall not become final and conclusive until it has been submitted to an election of the voters residing within the boundaries described in such decree and until it has been assented to by a majority vote of the voters in the newly included area, or the area to be removed, voting on the question. The decree shall also provide for the holding of the election to vote on the proposition of extending or retracting the boundaries of the district, and shall fix the date for holding the election.

2. The question shall be submitted in substantially the following form:

Shall the boundaries of the ............ Law Enforcement District be (extended to include/retracted to remove) the following described property? (Describe property)

â ã YES â ã NO

3. If a majority of the voters voting on the proposition vote in favor of the extension or retraction of the boundaries of the district, then the court shall enter its further order declaring the decree of extension or retraction of the boundaries to be final and conclusive. In the event, however, that the court finds that a majority of the voters voting thereon voted against the proposition to extend or retract the boundaries of the district, then the court shall enter its further order declaring the decree of extension or retraction of boundaries to be void and of no effect.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1894 Termination of taxing authority by petition, procedure.

Termination of taxing authority by petition, procedure.

67.1894. 1. The authority of the district to levy any property tax levied pursuant to section 67.1880 may be terminated by a petition of the voters in the district in the manner prescribed in this section.

2. The petition for termination of authority to tax may be changed as follows:

(1) Twenty-five percent of the number of voters who voted in the most recent gubernatorial election in the district may file with the board a petition in writing praying that the district's authority to impose a property tax be terminated. The petition shall specifically state that the district's authority to impose any property tax, whether or not such a tax is being imposed at the time such petition is filed, shall be terminated. Such petition shall be in substantially the form set forth for petitions in chapter 116; or

(2) All of the owners of real estate in the district may file a petition with the board praying that the district's authority to impose a property tax be terminated. The petition shall specifically state that the district's authority to impose any property tax, whether or not such a tax is being imposed at the time such petition is filed, shall be terminated. Such petition shall be in substantially the form set forth for petitions in chapter 116. The petition shall describe the property owned by the petitioners and shall be deemed to give assent of the petitioners to the petition.

3. The secretary of the board shall cause notice of the filing of any petition filed pursuant to this section to be given and published in the county in which the property is located, which notice shall recite the filing of such petition, the number of petitioners and the prayer of the petitioners; giving notice to all persons interested to appear at the office of the board at the time named in the notice and show cause in writing, if any they have, why the petition should not be granted. The board shall at the time and place mentioned, or at such time or times to which the hearing may be adjourned, proceed to hear the petition and all objections thereto presented in writing by any person showing cause why the petition should not be granted.

4. If the board deems it for the best interest of the district, it shall grant the petition. If the petition is granted, the board shall make an order to that effect and file the petition with the circuit clerk. If the petition contains the signatures of all the owners of the property pursuant to the provisions of subdivision (2) of subsection 2 of this section, the authority to tax shall be terminated upon the order of the court. If the petition contains the signatures of twenty-five percent of the number of voters who voted in the most recent gubernatorial election in the district pursuant to subdivision (1) of subsection 2 of this section, the authority to tax shall be terminated subject to the election provided in section 67.1896. The circuit court having jurisdiction over the district shall proceed to make any such order terminating such taxation authority as is provided in the order of the board, unless the court shall find that such order of the board was not authorized by law or that such order of the board was not supported by competent and substantial evidence.

5. Any person aggrieved by any decision of the board made pursuant to the provisions of this section may appeal that decision to the circuit court of the county in which the property is located within thirty days of the decision by the board.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1896 Vote required for termination of taxing authority, when--ballot language.

Vote required for termination of taxing authority, when--ballot language.

67.1896. 1. If the petition filed pursuant to section 67.1894 contained fewer than all of the signatures required pursuant to subdivision (2) of subsection 2 of section 67.1894, the termination of taxation authority shall not become final and conclusive until it has been submitted to an election of the voters residing within the district and until it has been assented to by at least four-sevenths of the voters in the district voting on the question. The decree shall also provide for the holding of the election to vote on the proposition, and shall fix the date for holding the election.

2. The question shall be submitted in substantially the following form:

Shall the authority of the ................ Law Enforcement District to adopt property taxes be terminated?

â ã YES â ã NO

3. If four-sevenths of the voters voting on the proposition vote in favor of such termination, then the court shall enter its further order declaring the termination of such authority, and all such taxes that are being assessed in the current calendar year pursuant to such authority, to be final and conclusive. In the event, however, that the court finds that less than four-sevenths of the voters voting thereon voted against the proposition to terminate such authority, then the court shall enter its further order declaring the decree of termination of such district's taxing authority to be void and of no effect.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1898 Dissolution of a district, procedure.

Dissolution of a district, procedure.

67.1898. 1. Whenever a petition signed by not less than ten percent of the registered voters in any district organized pursuant to sections 67.1860 to 67.1898 is filed with the circuit court having jurisdiction over the district, setting forth all the relevant facts pertaining to the district, and alleging that the further operation of the district is not in the best interests of the inhabitants of the district, and that the district should, in the interest of the public welfare and safety, be dissolved, the circuit court shall have authority, after hearing evidence submitted on such question, to order a submission of the question, after having caused publication of notice of a hearing on such petition in the same manner as the notice required in section 67.1874, in substantially the following form:

Shall ........................ (Insert the name of the law enforcement district) Law Enforcement District be dissolved?

â ã YES â ã NO

2. If the court shall find that it is to the best interest of the inhabitants of the district that such district be dissolved, it shall make an order reciting such finding and providing for the submission of the proposition to dissolve such district to a vote of the voters of the district, setting forth such further details in its order as may be necessary to an orderly conduct of such election. Such election shall be held at the municipal election. Returns of the election shall be certified to the court. If the court finds that a majority of the voters voting thereon shall have voted in favor of the proposition to dissolve the district, the court shall make a final order dissolving the district, and the decree shall contain a proviso that the district shall continue in full force for the purpose of paying all outstanding and lawful obligations and disposing of property of the district; but no additional costs or obligations shall be created except such as are necessary to pay such costs, obligations and liabilities previously incurred, or necessary to the winding up of the district. If the court shall find that a majority of the voters of the district voting thereon shall not have voted favorably on the proposition to dissolve such district, then the court shall make a final order declaring such result dismissing the petition praying for the dissolution of said district; and the district shall continue to operate in the same manner as though the petition asking for such dissolution has not been filed.

3. The dissolution of a district shall not invalidate or affect any right accruing to such district, or to any person, or invalidate or affect any contract or indebtedness entered into or imposed upon such district or person; and whenever the circuit court shall, pursuant to this section, dissolve a district, the court shall appoint some competent person to act as trustee for the district so dissolved and such trustee before entering upon the discharge of his or her duties shall take and subscribe an oath that he or she will faithfully discharge the duties of the office, and shall give bond with sufficient security, to be approved by the court to the use of such dissolved district, for the faithful discharge of his or her duties, and shall proceed to liquidate the district under orders of the court, including the levying of any taxes provided for in sections 67.1860 to 67.1898.

(L. 2001 H.B. 80 merged with S.B. 224)

Effective 5-16-01 (S.B. 224)

7-02-01 (H.B. 80)



Section 67.1922 Water quality, infrastructure and tourism, sales taxes authorized for certain counties--ballot language.

Water quality, infrastructure and tourism, sales taxes authorized for certain counties--ballot language.

67.1922. 1. The governing body of any county containing any part of a Corps of Engineers lake with a shoreline of at least seven hundred miles and not exceeding a shoreline of nine hundred miles or the governing body of any county which borders on or which contains part of a lake with not less than one hundred miles of shoreline may impose by order one or more sales taxes, not to exceed one and one-half percent in the aggregate, on all retail sales made in such county which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525 for the purpose of affecting any combination of water quality, infrastructure, or tourism in the county. The taxes authorized by this section shall be in addition to any and all other sales taxes allowed by law; except that no order imposing a sales tax pursuant to the provisions of this section shall be effective unless the governing body of the county submits to the voters of the county, at a municipal or state primary, general or special election, a proposal to authorize the governing body of the county to impose such tax.

2. Each ballot of submission shall contain, but need not be limited to, the following language:

Shall the county of ................ (county's name) impose a countywide sales tax of ..................... (insert percent) for the purpose of affecting ........ (water quality, infrastructure, and tourism) (water quality and infrastructure) (water quality and tourism) (infrastructure and tourism) (water quality) (infrastructure) (tourism) (insert one) as provided by law?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No".

If a majority of the votes cast on the proposal by the qualified voters of the county voting thereon are in favor of the proposal, then the order shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of adoption of the tax. If the proposal receives less than the required majority, then the governing body of the county shall have no power to impose the sales tax authorized pursuant to this section unless and until the governing body shall again have submitted another proposal to authorize the governing body to impose the sales tax authorized by this section and such proposal is approved by the required majority of the qualified voters of the county voting on such proposal.

(L. 2001 S.B. 323 & 230, A.L. 2005 H.B. 186 merged with S.B. 210)



Section 67.1925 Special trust fund created.

Special trust fund created.

67.1925. 1. All revenue received by a county from the tax authorized pursuant to the provisions of section 67.1922 shall be deposited in a special trust fund, and be used solely for the purposes specified in the proposal submitted pursuant to subsection 1 of section 67.1922 for so long as the tax shall remain in effect.

2. Once the tax authorized pursuant to the provisions of section 67.1922 is abolished or terminated by any means, all funds remaining in the special trust fund shall be used solely for activities initiated with revenues raised by the tax authorized. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other county funds.

3. All sales taxes collected by the director of revenue pursuant to section 67.1922 less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087 shall be deposited in a special trust fund, which is hereby created, to be known as the "Economic Development Sales Tax Trust Fund". The moneys in the economic development sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust and which was collected in each county imposing a sales tax pursuant to this section, and the records shall be open to inspection by officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the county which levied the tax; such funds shall be deposited with the county treasurer of each such county, and all expenditures of funds arising from the local economic development trust fund shall be by an appropriation act to be enacted by the governing body of such county. Expenditures may be made from the fund for any purposes authorized pursuant to subsection 1 of section 67.1922, provided water quality programs receive one-third, infrastructure programs receive one-third and tourism programs receive one-third; and provided no more than five percent of the total fund shall be used annually for administration costs.

4. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credit any county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties. If any county abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director of revenue shall remit the balance in the account to the county and close the account of that county. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

5. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to section 67.1922.

(L. 2001 S.B. 323 & 230)



Section 67.1928 Authorized appropriations from special trust fund.

Authorized appropriations from special trust fund.

67.1928. For purposes of sections 67.1922 to 67.1940, appropriations from the economic development sales tax trust fund may be used for the following:

(1) Comprehensive programs encouraging the prevention, control and abatement of water pollution within the county;

(2) Cooperating with agencies of the state, the federal government, other states and interstate agencies, and with affected groups, political subdivisions and industries in furtherance of the purposes of sections 644.006 to 644.141;

(3) Encouraging, participating in or conducting studies, investigations and research relating to water pollution causes and prevention pursuant to sections 644.006 to 644.141;

(4) Collecting and disseminating information relating to water pollution and the prevention, control and abatement, pursuant to sections 644.006 to 644.141;

(5) Developing, implementing and carrying out comprehensive programs for encouragement, promotion and necessary construction for the orderly development of water and sewage systems and infrastructure, including roads interconnecting to state highways within the county;

(6) Formulating programs for the promotion of fishing and hunting areas, historical sites, vacation regions and areas of historic or scenic interest;

(7) Cooperating with civic groups and local, state and federal departments and agencies, and departments and agencies of other states in encouraging educational tourism and developing programs therefor;

(8) Publishing tourist promotional material such as brochures and booklets; and

(9) Promoting tourism in the county by any means including but not limited to articles and advertisements in magazines, newspapers, radio, television, internet and travel publications and by establishing promotional exhibitions at travel shows and similar exhibitions.

(L. 2001 S.B. 323 & 230)



Section 67.1931 Indebtedness authorized to accomplish purposes of certain taxes.

Indebtedness authorized to accomplish purposes of certain taxes.

67.1931. 1. The governing body of the county may borrow money and issue notes, certificates or other evidences of indebtedness to accomplish the purposes pursuant to sections 67.1922 to 67.1940.

2. Nothing in sections 67.1922 to 67.1940 shall be construed to authorize the county to establish or enforce any regulation or rule to promote any program which is in conflict with any federal or state law or regulation applicable to the same subject matter.

3. Nothing in sections 67.1922 to 67.1940 shall be construed to require the county to enforce Missouri's environmental laws when the obligation and authority for enforcement rests with the department of natural resources.

(L. 2001 S.B. 323 & 230)



Section 67.1934 Repeal of tax, submitted to voters, ballot language.

Repeal of tax, submitted to voters, ballot language.

67.1934. The governing body of the county, when presented with a petition, signed by at least twenty percent of the registered voters in the county that voted in the last gubernatorial election, calling for an election to repeal the tax shall submit the question to the voters using the same procedure by which the imposition of the tax was voted. The ballot of submission shall be in substantially the following form:

Shall .................... County, Missouri, repeal the ....... percent economic development sales tax for affecting ........ (water quality, infrastructure, and tourism programs) (water quality and infrastructure programs) (water quality and tourism programs) (infrastructure and tourism programs) (water quality programs) (infrastructure programs) (tourism programs) (insert one) now in effect in the county?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No".

If a majority of the votes cast on the proposal by the qualified voters of the county voting thereon are in favor of repeal, that repeal shall become effective December thirty-first of the calendar year in which such repeal was approved or after the repayment of the county's indebtedness incurred pursuant to sections 67.1922 to 67.1940, whichever occurs later.

(L. 2001 S.B. 323 & 230, A.L. 2005 H.B. 186 merged with S.B. 210)



Section 67.1937 Safekeeping of county permanent records--accounting records and annual audit.

Safekeeping of county permanent records--accounting records and annual audit.

67.1937. The governing body of the county shall provide for the proper and safekeeping of its permanent records. It shall keep a true and accurate account of its receipts and an annual audit shall be made of its books, records and accounts.

(L. 2001 S.B. 323 & 230)



Section 67.1940 Donation of property to county.

Donation of property to county.

67.1940. 1. Any person desiring to donate property for the benefit of the county may vest title to the property so donated in the county, and the county shall hold and control the property so received and accepted according to the terms of the deed, gift, devise or bequest of the property, and shall be a trustee of the property and shall take title to all property it may acquire in the name of the county and shall control the property, for purposes pursuant to sections 67.1922 to 67.1940.

2. The governing body of the county may accept gifts, contributions, donations, loans and grants from the federal government and from other sources, public or private, for carrying out any of its functions, which funds shall not be expended for other than the purposes pursuant to sections 67.1922 to 67.1940.

(L. 2001 S.B. 323 & 230)



Section 67.1950 Definitions.

Definitions.

67.1950. As used in sections 67.1950 to 67.1977, the following terms shall mean:

(1) "Board of directors" or "board", tourism community enhancement district board of directors established pursuant to section 67.1956;

(2) "Convention and visitors bureau", a not-for-profit corporation established and operated for the sole purpose of promoting convention and other tourism activities in the county, city, town or village;

(3) "Destination marketing organization", a not-for-profit corporation established for the purpose of tourism marketing and designated by the division of tourism as such;

(4) "District", a tourism community enhancement district;

(5) "Funeral services", all labor and services used in preparation for, in the course of or completion of a funeral, including the sale of caskets and vaults.

(L. 2001 S.B. 323 & 230)



Section 67.1953 Tourism community enhancement district authorized for certain counties--boundaries--procedure.

Tourism community enhancement district authorized for certain counties--boundaries--procedure.

67.1953. 1. The governing body of any county containing any part of a Corps of Engineers lake with a shoreline of at least seven hundred miles and not exceeding a shoreline of nine hundred miles or any city, town or village located in a county containing any part of a Corps of Engineers lake with a shoreline of at least seven hundred miles and not exceeding a shoreline of nine hundred miles may create a tourism community enhancement district in the manner provided in this section and, upon establishment, each such district shall be a body corporate and politic of the state. If such district is established, it shall consist of the boundaries delineated in the petition filed with the governing body of a county, city, town or village pursuant to this section, and such boundaries may extend beyond the boundaries of the county, city, town or village creating such district, but shall not overlap with the boundaries of any previously incorporated tourism community enhancement district.

2. The governing body of a county, city, town or village may create a district when a proper petition has been signed by at least two percent of the registered voters of a county, city, town or village within such proposed district. The petition, in order to become effective, shall be filed with the clerk of the county, city, town or village that includes a majority of the area within the proposed district. A proper petition for the creation of a district shall set forth the boundaries of the proposed district and the maximum proposed sales tax rate up to one percent.

3. The boundaries of the proposed district shall be described by metes and bounds, streets or other sufficiently specific description.

4. The plans and specifications for the district shall be filed with the clerk, as applicable, and shall be open for public inspection. Such clerk shall thereupon, at the direction of the governing body, publish notice that the governing body will conduct a hearing to consider the proposed district. Such notice shall be published in a newspaper of general circulation at least twice not more than thirty days and not less than seven days before the hearing and shall state the name for the district, the date, time and place of such hearing, the boundaries of the district, and that written or oral objections will be considered at the hearing.

5. If the governing body, following the hearing, decides to establish the proposed district, it shall adopt an order or ordinance to that effect. The order or ordinance shall contain the following:

(1) The name of the district;

(2) A statement that a tourism community enhancement district has been established; and

(3) The creation of a board of directors and enumeration of its duties and responsibilities, as provided by section 67.1956.

(L. 2001 S.B. 323 & 230)



Section 67.1956 Board of directors, members, terms, duties.

Board of directors, members, terms, duties.

67.1956. 1. In each tourism community enhancement district established pursuant to section 67.1953, there shall be a board of directors to consist of seven members. Three members shall be selected by the governing body of the city, town or village located within the district that collected the largest amount of retail sales tax within the district in the year preceding the establishment of the district. Two members shall be selected by the governing body of the city, town or village, located within the district, that collected the second largest amount of retail sales tax within the district in the year preceding the establishment of the district, if such a city, town or village exists in the district. If no such city, town or village exists in the district then two additional members shall be selected by the governing body of the city, town, or village located within the district that collected the largest amount of retail sales tax within the district in the year preceding the establishment of the district. One member shall be selected by the governing body of the county located within the district that collected the largest amount of retail sales tax within the district in the year preceding the establishment of the district. One member shall be selected by the governing body of the county located within the district that collected the second largest amount of retail sales tax within the district in the year preceding the establishment of the district.

2. Of the members first selected, the three members selected by the city, town or village located within the district that collected the largest amount of retail sales tax within the district in the year preceding the establishment of the district shall be selected for a term of three years, the two members selected by the city, town, or village located within the district that collected the second largest amount of retail sales tax within the district in the year preceding the establishment of the district shall be selected for a term of two years, and the remaining members shall be selected for a term of one year. Thereafter, each member selected shall serve a three-year term. Except in any city of the fourth classification with more than two thousand nine hundred but fewer than three thousand inhabitants and located in any county of the first classification with more than seventy-three thousand seven hundred but fewer than seventy-three thousand eight hundred inhabitants, every member shall be either a resident of the district, own real property within the district, be employed by a business within the district, or operate a business within the district. All members shall serve without compensation. The board shall elect its own treasurer, secretary and such other officers as it deems necessary and expedient, and it may make such rules, regulations, and bylaws to carry out its duties pursuant to sections 67.1950 to 67.1977.

3. Any vacancy within the board shall be filled in the same manner as the person who vacated the position was selected within sixty days of the vacancy occurring, with the new person serving the remainder of the term of the person who vacated the position. In the event that a person is not so selected within sixty days of the vacancy occurring, the remaining members of the board shall select a person to serve the remainder of the term of the person who vacated the position.

4. If a tourism community enhancement district is already in existence on August 28, 2005, the one additional board member shall be appointed by the governing body of the city, town, or village located within the district that collected the largest amount of retail sales tax within the district in the year preceding the establishment of the district for a one-year term and the other additional board member shall be appointed by the governing body of the county located within the district that collected the second largest amount of retail sales tax within the district in the year preceding the establishment of the district for a two-year term, thereafter all board members shall serve three-year terms. The existing board members shall serve out their terms with the provisions of this section controlling the appointment of successor board members, with first and second existing board positions to expire to be appointed by the governing body of the city, town, or village located within the district that collected the largest amount of retail sales tax within the district in the year preceding the establishment of the district, the third and fourth existing board positions to expire to be appointed by the governing body of the city, town, or village located within the district that collected the second largest amount of retail sales tax within the district in the year preceding the establishment of the district and the fifth existing board position to expire to be appointed by the governing body of the county located within the district that collected the largest amount of retail sales tax within the district in the year preceding the establishment of the district.

5. The board, on behalf of the district, may:

(1) Cooperate with public agencies and with any industry or business in the implementation of any project;

(2) Enter into any agreement with any public agency, person, firm, or corporation to implement any of the provisions of sections 67.1950 to 67.1977;

(3) Contract and be contracted with, and sue and be sued; and

(4) Accept gifts, grants, loans, or contributions from the United States of America, the state, any political subdivision, foundation, other public or private agency, individual, partnership or corporation on behalf of the tourism enhancement district community.

(L. 2001 S.B. 323 & 230, A.L. 2005 H.B. 186 merged with H.B. 515, A.L. 2011 H.B. 161)



Section 67.1958 Modification of requirements by vote of the district.

Modification of requirements by vote of the district.

67.1958. A tourism community enhancement district may modify the requirements of sections 67.1956 and 67.1968 by an affirmative vote of the qualified voters of such district provided any such modifications are placed upon and approved by the qualified voters on the same ballot as the sales tax provided in section 67.1959.

(L. 2002 H.B. 1041)



Section 67.1959 Sales tax imposed, when--submitted to voters, ballot language.

Sales tax imposed, when--submitted to voters, ballot language.

67.1959. 1. The board, by a majority vote, may submit to the residents of such district a tax of not more than one percent on all retail sales, except sales of food as defined in section 144.014, sales of new or used motor vehicles, trailers, boats, or other outboard motors, all utilities, telephone and wireless services, and sales of funeral services, made within the district which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525. Upon the written request of the board to the election authority of the county in which a majority of the area of the district is situated, such election authority shall submit a proposition to the residents of such district at a municipal or statewide primary or general election, or at a special election called for that purpose. Such election authority shall give legal notice as provided in chapter 115.

2. Such proposition shall be submitted to the voters of the district in substantially the following form at such election:

Shall the Tourism Community Enhancement District impose a sales tax of ............. (insert amount) for the purpose of promoting tourism in the district?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters of the proposed district voting thereon are in favor of the proposal, then the order shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of adoption of the tax. If the proposal receives less than the required majority, then the board shall have no power to impose the sales tax authorized pursuant to this section unless and until the board shall again have submitted another proposal to authorize the board to impose the sales tax authorized by this section and such proposal is approved by the required majority of the qualified voters of the district.

(L. 2001 S.B. 323 & 230, A.L. 2005 H.B. 186 merged with H.B. 515)



Section 67.1962 Special trust fund created.

Special trust fund created.

67.1962. 1. All revenue received by a district from the tax authorized pursuant to the provisions of section 67.1959 shall be deposited in a special trust fund, and be used solely for the purposes specified in the proposal submitted pursuant to subsection 1 of section 67.1959 for so long as the tax shall remain in effect.

2. All sales taxes collected by the director of revenue pursuant to section 67.1959 less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087 shall be deposited in a special trust fund, which is hereby created, to be known as the "Tourism Community Enhancement District Sales Tax Trust Fund". The moneys in the tourism community enhancement district sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust and which was collected in each district imposing a sales tax pursuant to this section, and the records shall be open to inspection by officers of the county, city, town or village and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the board which levied the tax; such funds shall be deposited with the board treasurer of each such district.

3. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credit any district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such district. If any district abolishes the tax, the district shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such district, the director of revenue shall remit the balance in the account to the district and close the account of that district. The director of revenue shall notify each district of each instance of any amount refunded or any check redeemed from receipts due the district.

4. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to section 67.1959.

(L. 2001 S.B. 323 & 230)



Section 67.1965 County collector to collect tax at discretion of the board--rules.

County collector to collect tax at discretion of the board--rules.

67.1965. Notwithstanding the provisions of section 67.1962, if the board chooses, on and after the effective date of any tax authorized pursuant to section 67.1959, the board may enter into an agreement with either the county collector of the county where the majority of the area of the district is situated for the purpose of collecting the tax or the city collector of the largest city existing at the inception of the district. The tax to be collected by the county or city collector shall be remitted to the board of the district not later than thirty days following the end of any calendar quarter. The governing body of the county or city shall adopt rules and regulations for the collection and administration of the tax. The county or city collector shall retain on behalf of the county or city one percent for cost of collection.

(L. 2001 S.B. 323 & 230)



Section 67.1968 Expenditure of sales tax revenue, conditions.

Expenditure of sales tax revenue, conditions.

67.1968. Expenditures may be made from the tourism community enhancement district sales tax trust fund or moneys collected pursuant to section 67.1965 for any purposes authorized pursuant to subsection 1 of section 67.1959, provided as follows:

(1) One percent of the revenues collected from the tax authorized by this section may be held in reserve and used by the board for the reimbursement of or for lawful and reasonable administrative expenses involved with the board's fulfillment of their statutory duties including, but not limited to, insurance, election costs, legal, accounting, and audit fees, administrative services and travel. If such reasonable expenses, plus a reasonable reserve, exceed the revenues provided in this subdivision, then the additional revenues necessary for such reasonable expenses shall come from the revenues provided in subdivision (2) of this section. If such reasonable expenses, plus a reasonable reserve, do not exceed the revenues provided in this subdivision, the board may use the excess funds in the same manner as the revenues provided in subdivision (2) of this section;

(2) Ninety-eight percent of the revenues collected from the tax authorized by this section shall be used by the board for marketing, advertising, and promotion of tourism, the administration thereof, and a reasonable reserve. The district shall enter into an agreement with an organization or organizations to conduct and administer functions such as public relations, sales, and marketing of tourism on behalf of the district to enhance the economic health of the district. Such marketing, advertising, and promotional activities shall be developed into a comprehensive marketing plan, for the benefit of the district. Up to two percent of the revenues in this subdivision, at the sole discretion of the board, may be distributed among each destination marketing organization, located within each school district or districts within the district based upon the amount of sales tax collected within each school district, for marketing based upon a marketing plan which shall be submitted each year by the destination marketing organizations located within the district, if such marketing plan is approved by the board;

(3) One percent of the revenues collected from the tax authorized by this section may be retained by the Missouri department of revenue or any other entity responsible for the collection of the sales tax.

(L. 2001 S.B. 323 & 230, A.L. 2005 H.B. 186 merged with H.B. 515)



Section 67.1971 Reduction of liability for entities remitting the sales tax.

Reduction of liability for entities remitting the sales tax.

67.1971. All entities remitting the sales tax authorized pursuant to section 67.1959 shall have their liability reduced by an amount equal to twenty-five percent of any taxes collected and remitted pursuant to sections 94.802 to 94.805.

(L. 2001 S.B. 323 & 230)



Section 67.1974 Expansion of district boundaries, procedure.

Expansion of district boundaries, procedure.

67.1974. The boundaries of the district may be expanded by the addition of either an adjacent unincorporated or incorporated area. Upon presentation of a petition to the board signed by two percent of registered voters residing in either the unincorporated or incorporated area adjacent to the district. If the board determines that expansion is in the best interest of the current district, then the board shall give written notice to the election authority in the county in which the unincorporated or incorporated area is located to call an election. The election authority shall submit a proposition to the residents of the unincorporated or incorporated area at a municipal or state primary or general election, or at a special election called for that purpose. Such election authority shall give notice as provided in chapter 115. The proposition shall be submitted to voters in the unincorporated or incorporated area in substantially the following manner:

Shall the (unincorporated or incorporated area) of ........ (county, city, town or village) be included in the .......... (name of district) Tourism Community Enhancement District and any sales tax imposed by the ............... (name of district) Tourism Community Enhancement District also be imposed in the ............ (unincorporated or incorporated area) of ........... (county, city, town or village)?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No".

If a majority of the votes cast on the proposal by the qualified voters of the unincorporated or incorporated area voting thereon are in favor of the proposal, then the order shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of adoption of the tax. If the proposal receives less than the required majority, then the board shall have no power to impose the sales tax authorized pursuant to this section unless and until the board shall again have submitted another proposal to authorize the expansion of the current district and such proposal is approved by the required majority of the qualified voters of the unincorporated or incorporated area voting on such proposal.

(L. 2001 S.B. 323 & 230)



Section 67.1977 Dissolution and repeal of the tax, procedure.

Dissolution and repeal of the tax, procedure.

67.1977. 1. The board, when presented with a petition signed by at least one-third of the registered voters in the district that voted in the last gubernatorial election, calling for an election to dissolve and repeal the tax shall submit the question to the voters using the same procedure by which the imposition of the tax was voted. The ballot of submission shall be in substantially the following form:

Shall ............... (name of district) dissolve and repeal the ......... (insert amount) percent tourism community enhancement district sales tax now in effect in the .............. (name of district)?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No".

If a majority of the votes cast on the proposal by the qualified voters of the district voting thereon are in favor of repeal, that repeal shall become effective December thirty-first of the calendar year in which such repeal was approved or after the repayment of the district's indebtedness incurred pursuant to sections 67.1950 to 67.1962, whichever occurs later.

2. No dissolution of such tourism community enhancement district shall invalidate or affect any right accruing to such tourism community enhancement district or to any person or invalidate or affect any contract entered into or imposed on such tourism community enhancement district.

3. Whenever the board of directors dissolves any such tourism community enhancement district, the governing body of the city with the largest population at inception of the district shall appoint a person to act as trustee for the district so dissolved, and such trustee, before entering upon the discharge of his duties, shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security to be approved by the governing body of the city, to the use of such dissolved tourism community enhancement district, conditioned for the faithful discharge of this duty. The trustee may prosecute and defend to final judgment all suits instituted by or against the district, collect all moneys due the district, liquidate all lawful demands against the district, and for that purpose shall sell any property belonging to such district, or so much thereof as may be necessary, and generally to do all acts requisite to bring to a speedy close all the affairs of the district.

4. When the trustee has closed the affairs of the tourism community enhancement district, and has paid all debts due by such district, he shall pay over to the treasurer of the school district, or school districts within the district, all money remaining in his hands, based upon the amount of sales taxes collected in each school district in the prior calendar year, and take receipts therefor, and deliver to the governing body of the city with the largest population at inception of the district, all books, papers, records and deeds belonging to the dissolved district. These revenues shall not be used in any manner with respect to the calculation of the state school aid pursuant to chapter 163.

(L. 2001 S.B. 323 & 230)



Section 67.1978 Annual audit required.

Annual audit required.

67.1978. The board of directors shall have an annual audit performed by a certified professional accountant or accounting firm. The board of directors shall provide a copy of the annual audit to the governing bodies within the district.

(L. 2001 S.B. 323 & 230)



Section 67.1979 Removal of board members.

Removal of board members.

67.1979. Members of the board of directors may be removed by a majority vote of the appointing governing body.

(L. 2001 S.B. 323 & 230, A.L. 2005 H.B. 186 merged with H.B. 515)



Section 67.2000 Creation of an exhibition center and recreational facility district, petition, hearing, ballot form--board of trustees, powers--trust fund created--sales tax authorization, procedure--dissolution of district (Buchanan, Caldwell, Camden, Clinton, Cole, Daviess, DeKalb, Greene, Jefferson, Miller, Morgan, Newton, and Wright counties).

Creation of an exhibition center and recreational facility district, petition, hearing, ballot form--board of trustees, powers--trust fund created--sales tax authorization, procedure--dissolution of district (Buchanan, Caldwell, Camden, Clinton, Cole, Daviess, DeKalb, Greene, Jefferson, Miller, Morgan, Newton, and Wright counties).

67.2000. 1. This section shall be known as the "Exhibition Center and Recreational Facility District Act".

2. An exhibition center and recreational facility district may be created under this section in the following counties:

(1) Any county of the first classification with more than seventy-one thousand three hundred but less than seventy-one thousand four hundred inhabitants;

(2) Any county of the first classification with more than one hundred ninety-eight thousand but less than one hundred ninety-nine thousand two hundred inhabitants;

(3) Any county of the first classification with more than eighty-five thousand nine hundred but less than eighty-six thousand inhabitants;

(4) Any county of the second classification with more than fifty-two thousand six hundred but less than fifty-two thousand seven hundred inhabitants;

(5) Any county of the first classification with more than one hundred four thousand six hundred but less than one hundred four thousand seven hundred inhabitants;

(6) Any county of the third classification without a township form of government and with more than seventeen thousand nine hundred but less than eighteen thousand inhabitants;

(7) Any county of the first classification with more than thirty-seven thousand but less than thirty-seven thousand one hundred inhabitants;

(8) Any county of the third classification without a township form of government and with more than twenty-three thousand five hundred but less than twenty-three thousand six hundred inhabitants;

(9) Any county of the third classification without a township form of government and with more than nineteen thousand three hundred but less than nineteen thousand four hundred inhabitants;

(10) Any county of the first classification with more than two hundred forty thousand three hundred but less than two hundred forty thousand four hundred inhabitants;

(11) Any county of the third classification with a township form of government and with more than eight thousand nine hundred but fewer than nine thousand inhabitants;

(12) Any county of the third classification without a township form of government and with more than eighteen thousand nine hundred but fewer than nineteen thousand inhabitants;

(13) Any county of the third classification with a township form of government and with more than eight thousand but fewer than eight thousand one hundred inhabitants;

(14) Any county of the third classification with a township form of government and with more than eleven thousand five hundred but fewer than eleven thousand six hundred inhabitants.

3. Whenever not less than fifty owners of real property located within any county listed in subsection 2 of this section desire to create an exhibition center and recreational facility district, the property owners shall file a petition with the governing body of each county located within the boundaries of the proposed district requesting the creation of the district. The district boundaries may include all or part of the counties described in this section. The petition shall contain the following information:

(1) The name and residence of each petitioner and the location of the real property owned by the petitioner;

(2) A specific description of the proposed district boundaries, including a map illustrating the boundaries; and

(3) The name of the proposed district.

4. Upon the filing of a petition pursuant to this section, the governing body of any county described in this section may, by resolution, approve the creation of a district. Any resolution to establish such a district shall be adopted by the governing body of each county located within the proposed district, and shall contain the following information:

(1) A description of the boundaries of the proposed district;

(2) The time and place of a hearing to be held to consider establishment of the proposed district;

(3) The proposed sales tax rate to be voted on within the proposed district; and

(4) The proposed uses for the revenue generated by the new sales tax.

5. Whenever a hearing is held as provided by this section, the governing body of each county located within the proposed district shall:

(1) Publish notice of the hearing on two separate occasions in at least one newspaper of general circulation in each county located within the proposed district, with the first publication to occur not more than thirty days before the hearing, and the second publication to occur not more than fifteen days or less than ten days before the hearing;

(2) Hear all protests and receive evidence for or against the establishment of the proposed district; and

(3) Rule upon all protests, which determinations shall be final.

6. Following the hearing, if the governing body of each county located within the proposed district decides to establish the proposed district, it shall adopt an order to that effect; if the governing body of any county located within the proposed district decides to not establish the proposed district, the boundaries of the proposed district shall not include that county. The order shall contain the following:

(1) The description of the boundaries of the district;

(2) A statement that an exhibition center and recreational facility district has been established;

(3) The name of the district;

(4) The uses for any revenue generated by a sales tax imposed pursuant to this section; and

(5) A declaration that the district is a political subdivision of the state.

7. A district established pursuant to this section may, at a general, primary, or special election, submit to the qualified voters within the district boundaries a sales tax of one-fourth of one percent, for a period not to exceed twenty-five years, on all retail sales within the district, which are subject to taxation pursuant to sections 144.010 to 144.525, to fund the acquisition, construction, maintenance, operation, improvement, and promotion of an exhibition center and recreational facilities. The ballot of submission shall be in substantially the following form:

Shall the ........................................... (name of district) impose a sales tax of one-fourth of one percent to fund the acquisition, construction, maintenance, operation, improvement, and promotion of an exhibition center and recreational facilities, for a period of ............ (insert number of years)?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast in the portion of any county that is part of the proposed district favor the proposal, then the sales tax shall become effective in that portion of the county that is part of the proposed district on the first day of the first calendar quarter immediately following the election. If a majority of the votes cast in the portion of a county that is a part of the proposed district oppose the proposal, then that portion of such county shall not impose the sales tax authorized in this section until after the county governing body has submitted another such sales tax proposal and the proposal is approved by a majority of the qualified voters voting thereon. However, if a sales tax proposal is not approved, the governing body of the county shall not resubmit a proposal to the voters pursuant to this section sooner than twelve months from the date of the last proposal submitted pursuant to this section. If the qualified voters in two or more counties that have contiguous districts approve the sales tax proposal, the districts shall combine to become one district.

8. There is hereby created a board of trustees to administer any district created and the expenditure of revenue generated pursuant to this section consisting of four individuals to represent each county approving the district, as provided in this subsection. The governing body of each county located within the district, upon approval of that county's sales tax proposal, shall appoint four members to the board of trustees; at least one shall be an owner of a nonlodging business located within the taxing district, or their designee, at least one shall be an owner of a lodging facility located within the district, or their designee, and all members shall reside in the district except that one nonlodging business owner, or their designee, and one lodging facility owner, or their designee, may reside outside the district. Each trustee shall be at least twenty-five years of age and a resident of this state. Of the initial trustees appointed from each county, two shall hold office for two years, and two shall hold office for four years. Trustees appointed after expiration of the initial terms shall be appointed to a four-year term by the governing body of the county the trustee represents, with the initially appointed trustee to remain in office until a successor is appointed, and shall take office upon being appointed. Each trustee may be reappointed. Vacancies shall be filled in the same manner in which the trustee vacating the office was originally appointed. The trustees shall not receive compensation for their services, but may be reimbursed for their actual and necessary expenses. The board shall elect a chair and other officers necessary for its membership. Trustees may be removed if:

(1) By a two-thirds vote, the board moves for the member's removal and submits such motion to the governing body of the county from which the trustee was appointed; and

(2) The governing body of the county from which the trustee was appointed, by a majority vote, adopts the motion for removal.

9. The board of trustees shall have the following powers, authority, and privileges:

(1) To have and use a corporate seal;

(2) To sue and be sued, and be a party to suits, actions, and proceedings;

(3) To enter into contracts, franchises, and agreements with any person or entity, public or private, affecting the affairs of the district, including contracts with any municipality, district, or state, or the United States, and any of their agencies, political subdivisions, or instrumentalities, for the funding, including without limitation interest rate exchange or swap agreements, planning, development, construction, acquisition, maintenance, or operation of a single exhibition center and recreational facilities or to assist in such activity. "Recreational facilities" means locations explicitly designated for public use where the primary use of the facility involves participation in hobbies or athletic activities;

(4) To borrow money and incur indebtedness and evidence the same by certificates, notes, or debentures, to issue bonds and use any one or more lawful funding methods the district may obtain for its purposes at such rates of interest as the district may determine. Any bonds, notes, and other obligations issued or delivered by the district may be secured by mortgage, pledge, or deed of trust of any or all of the property and income of the district. Every issue of such bonds, notes, or other obligations shall be payable out of property and revenues of the district and may be further secured by other property of the district, which may be pledged, assigned, mortgaged, or a security interest granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. Such bonds, notes, or other obligations shall be authorized by resolution of the district board, and shall bear such date or dates, and shall mature at such time or times, but not in excess of thirty years, as the resolution shall specify. Such bonds, notes, or other obligations shall be in such denomination, bear interest at such rate or rates, be in such form, either coupon or registered, be issued as current interest bonds, compound interest bonds, variable rate bonds, convertible bonds, or zero coupon bonds, be issued in such manner, be payable in such place or places, and be subject to redemption as such resolution may provide, notwithstanding section 108.170. The bonds, notes, or other obligations may be sold at either public or private sale, at such interest rates, and at such price or prices as the district shall determine;

(5) To acquire, transfer, donate, lease, exchange, mortgage, and encumber real and personal property in furtherance of district purposes;

(6) To refund any bonds, notes, or other obligations of the district without an election. The terms and conditions of refunding obligations shall be substantially the same as those of the original issue, and the board shall provide for the payment of interest at not to exceed the legal rate, and the principal of such refunding obligations in the same manner as is provided for the payment of interest and principal of obligations refunded;

(7) To have the management, control, and supervision of all the business and affairs of the district, and the construction, installation, operation, and maintenance of district improvements therein; to collect rentals, fees, and other charges in connection with its services or for the use of any of its facilities;

(8) To hire and retain agents, employees, engineers, and attorneys;

(9) To receive and accept by bequest, gift, or donation any kind of property;

(10) To adopt and amend bylaws and any other rules and regulations not in conflict with the constitution and laws of this state, necessary for the carrying on of the business, objects, and affairs of the board and of the district; and

(11) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted by this section.

10. There is hereby created the "Exhibition Center and Recreational Facility District Sales Tax Trust Fund", which shall consist of all sales tax revenue collected pursuant to this section. The director of revenue shall be custodian of the trust fund, and moneys in the trust fund shall be used solely for the purposes authorized in this section. Moneys in the trust fund shall be considered nonstate funds pursuant to section 15, article IV, Constitution of Missouri. The director of revenue shall invest moneys in the trust fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the trust fund. All sales taxes collected by the director of revenue pursuant to this section on behalf of the district, less one percent for the cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in the trust fund. The director of revenue shall keep accurate records of the amount of moneys in the trust fund which was collected in the district imposing a sales tax pursuant to this section, and the records shall be open to the inspection of the officers of each district and the general public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the district. The director of revenue may authorize refunds from the amounts in the trust fund and credited to the district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of the district.

11. The sales tax authorized by this section is in addition to all other sales taxes allowed by law. Except as modified in this section, all provisions of sections 32.085 and 32.087 apply to the sales tax imposed pursuant to this section.

12. Any sales tax imposed pursuant to this section shall not extend past the initial term approved by the voters unless an extension of the sales tax is submitted to and approved by the qualified voters in each county in the manner provided in this section. Each extension of the sales tax shall be for a period not to exceed twenty years. The ballot of submission for the extension shall be in substantially the following form:

Shall the .............. (name of district) extend the sales tax of one-fourth of one percent for a period of ............ (insert number of years) years to fund the acquisition, construction, maintenance, operation, improvement, and promotion of an exhibition center and recreational facilities?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast favor the extension, then the sales tax shall remain in effect at the rate and for the time period approved by the voters. If a sales tax extension is not approved, the district may submit another sales tax proposal as authorized in this section, but the district shall not submit such a proposal to the voters sooner than twelve months from the date of the last extension submitted.

13. Once the sales tax authorized by this section is abolished or terminated by any means, all funds remaining in the trust fund shall be used solely for the purposes approved in the ballot question authorizing the sales tax. The sales tax shall not be abolished or terminated while the district has any financing or other obligations outstanding; provided that any new financing, debt, or other obligation or any restructuring or refinancing of an existing debt or obligation incurred more than ten years after voter approval of the sales tax provided in this section or more than ten years after any voter-approved extension thereof shall not cause the extension of the sales tax provided in this section or cause the final maturity of any financing or other obligations outstanding to be extended. Any funds in the trust fund which are not needed for current expenditures may be invested by the district in the securities described in subdivisions (1) to (12) of subsection 1 of section 30.270 or repurchase agreements secured by such securities. If the district abolishes the sales tax, the district shall notify the director of revenue of the action at least ninety days before the effective date of the repeal, and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the sales tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the sales tax in the district, the director of revenue shall remit the balance in the account to the district and close the account of the district. The director of revenue shall notify the district of each instance of any amount refunded or any check redeemed from receipts due the district.

14. In the event that the district is dissolved or terminated by any means, the governing bodies of the counties in the district shall appoint a person to act as trustee for the district so dissolved or terminated. Before beginning the discharge of duties, the trustee shall take and subscribe an oath to faithfully discharge the duties of the office, and shall give bond with sufficient security, approved by the governing bodies of the counties, to the use of the dissolved or terminated district, for the faithful discharge of duties. The trustee shall have and exercise all powers necessary to liquidate the district, and upon satisfaction of all remaining obligations of the district, shall pay over to the county treasurer of each county in the district and take receipt for all remaining moneys in amounts based on the ratio the levy of each county bears to the total levy for the district in the previous three years or since the establishment of the district, whichever time period is shorter. Upon payment to the county treasurers, the trustee shall deliver to the clerk of the governing body of any county in the district all books, papers, records, and deeds belonging to the dissolved district.

(L. 2004 H.B. 795, et al. merged with H.B. 833, A.L. 2010 H.B. 1442 merged with S.B. 644)



Section 67.2010 Certain counties may have associate circuit judges decide county ordinance violations (Cass and Greene counties).

Certain counties may have associate circuit judges decide county ordinance violations (Cass and Greene counties).

67.2010. 1. Any county of the first classification with more than eighty-two thousand but less than eighty-two thousand one hundred inhabitants and any county of the first classification with more than two hundred sixty thousand but fewer than three hundred thousand inhabitants may elect to have the violations of county ordinances adopted pursuant to the authority provided by statute heard and determined by an associate circuit judge of the circuit in which the county is located; provided, however, if such election is made, all violations of that county's ordinances adopted pursuant to statutory authority shall be heard and determined before an associate circuit judge or judges. Nothing in this subsection shall preclude the transfer or assignment of another judge to hear and determine a case or class of cases when otherwise authorized by provisions of the constitution, law, or court rule.

2. If a county elects to have the violations of its county ordinances heard and determined by an associate circuit judge, the associate circuit judge or judges shall commence hearing and determining such violations six months after the county notifies the presiding judge of the circuit of its election. With the consent of the presiding judge, the associate circuit judge or judges may commence hearing such violations at an earlier date.

(L. 2003 H.B. 318 merged with S.B. 101, A.L. 2012 S.B. 628)



Section 67.2030 Retail sales tax for tourism authorized, ballot language--collection and administration of the tax--repeal of sales tax, procedure (city of Weston, Platte County).

Retail sales tax for tourism authorized, ballot language--collection and administration of the tax--repeal of sales tax, procedure (city of Weston, Platte County).

67.2030. 1. The governing authority of any city of the fourth classification with more than one thousand six hundred but less than one thousand seven hundred inhabitants and located in any county of the first classification with more than seventy-three thousand seven hundred but less than seventy-three thousand eight hundred inhabitants is hereby authorized to impose, by ordinance or order, a sales tax in the amount not to exceed one-half of one percent on all retail sales made in such city which are subject to taxation pursuant to sections 144.010 to 144.525 for the promotion of tourism in such city. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance or order imposing a sales tax pursuant to this section shall be effective unless the governing authority of the city submits to the qualified voters of the city, at any municipal or state general, primary, or special election, a proposal to authorize the governing authority of the city to impose a tax.

2. The ballot of submission shall be in substantially the following form:

Shall the city of ........ (city's name) impose a citywide sales tax of .............. (insert amount) for the purpose of promoting tourism in the city?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall be in effect on the first day of the first calendar quarter immediately following notification to the director of the department of revenue of the election approving the proposal. If a proposal receives less than the required majority, then the governing authority of the city shall have no power to impose the sales tax unless and until the governing authority of the city has submitted another proposal to authorize the imposition of the sales tax authorized by this section and such proposal is approved by the required majority of the qualified voters voting thereon. However, in no event shall a proposal pursuant to this section be submitted to the voters sooner than twelve months from the date of the last proposal pursuant to this section.

3. On and after the effective date of any tax authorized in this section, the city may adopt one of the two following provisions for the collection and administration of the tax:

(1) The city may adopt rules and regulations for the internal collection of such tax by the city officers usually responsible for collection and administration of city taxes; or

(2) The city may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in this section. In the event any city enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of such tax, and the director of revenue shall collect the additional tax authorized in this section. The tax authorized in this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain an amount not to exceed one percent for cost of collection.

4. If a tax is imposed by a city pursuant to this section, the city may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

5. (1) The governing authority of any city that has adopted any sales tax pursuant to this section shall, upon filing of a petition calling for the repeal of such sales tax signed by at least ten percent of the qualified voters in the city, submit the question of repeal of the sales tax to the qualified voters at any primary or general election. The ballot of submission shall be in substantially the following form:

Shall ............ (insert name of city) repeal the sales tax of ............... (insert rate of percent) percent for tourism purposes now in effect in ..... (insert name of city)?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved.

(2) Once the tax is repealed as provided in this section, all funds remaining in any trust fund or account established to receive revenues generated by the tax shall be used solely for the original stated purpose of the tax. Any funds which are not needed for current expenditures may be invested by the governing authority in accordance with applicable laws relating to the investment of other city funds.

(3) The governing authority of a city repealing a tax pursuant to this section shall notify the director of revenue of the action at least forty-five days before the effective date of the repeal and the director of revenue may order retention in any trust fund created in the state treasury associated with the tax, for a period of one year, of two percent of the amount collected after receipt of such notice to cover refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of repeal of the tax in the city, the director of revenue shall remit the balance in the trust fund to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(4) In the event that the repeal of a sales tax pursuant to this section dissolves or terminates a taxing district, the governing authority of the city shall appoint a person to act as trustee for the district so dissolved or terminated. Before beginning the discharge of duties, the trustee shall take and subscribe an oath to faithfully discharge the duties of the office, and shall give bond with sufficient security, approved by the governing authority of the city, to the use of the dissolved or terminated district, for the faithful discharge of duties. The trustee shall have and exercise all powers necessary to liquidate the district, and upon satisfaction of all remaining obligations of the district, shall pay over to the city treasurer or the equivalent official and take receipt for all remaining moneys. Upon payment to the city treasurer, the trustee shall deliver to the clerk of the governing authority of the city all books, papers, records, and deeds belonging to the dissolved district.

6. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

(L. 2003 H.B. 600)

Effective 7-01-03



Section 67.2040 Sales tax authorized--ballot language--revenue, use of moneys--repeal of tax, ballot language.

Sales tax authorized--ballot language--revenue, use of moneys--repeal of tax, ballot language.

67.2040. 1. The governing body of any county of the third classification without a township form of government and with more than forty-one thousand one hundred but fewer than forty-one thousand two hundred inhabitants may impose, by order or ordinance, a sales tax on all retail sales made within the county which are subject to sales tax under chapter 144. The tax authorized in this section shall be equal to one-eighth of one percent, and shall be imposed solely for the purpose of funding construction for a shelter for women and children, as defined in section 455.200. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The order or ordinance shall not become effective unless the governing body of the county submits to the voters residing within the county at a state general, primary, or special election a proposal to authorize the governing body of the county to impose a tax under this section.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall ............................................ (insert the name of the political subdivision) impose a sales tax at a rate of ........... (insert rate of percent) percent, solely for the purpose of funding construction for a shelter for women and children?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter immediately following notification to the department of revenue. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue collected under this section by the director of the department of revenue on behalf of any county, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Women's and Children's Shelter Sales Tax Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the trust fund and credited to the county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such county. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. On or after the effective date of the tax, the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and sections 32.085 and 32.087 shall apply. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body of the county may authorize the use of a bracket system similar to that authorized in section 144.285, and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions. Beginning with the effective date of the tax, every retailer in the county shall add the sales tax to the sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. For purposes of this section, all retail sales shall be deemed to be consummated at the place of business of the retailer.

5. All applicable provisions in sections 144.010 to 144.525, governing the state sales tax, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax, and all exemptions granted to agencies of government, organizations, and persons under sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax. The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax. All discounts allowed the retailer under the state sales tax for the collection of and for payment of taxes are hereby allowed and made applicable to the tax. The penalties for violations provided in section 32.057 and sections 144.010 to 144.525 are hereby made applicable to violations of this section. If any person is delinquent in the payment of the amount required to be paid under this section, or in the event a determination has been made against the person for taxes and penalty under this section, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.525.

6. Any sales tax imposed under this section shall expire three years after the date such tax becomes effective, unless such tax is repealed under this section before the expiration date provided for in this subsection.

7. The governing body of any county that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the county. The ballot of submission shall be in substantially the following form:

Shall ........................................... (insert the name of the political subdivision) repeal the sales tax imposed at a rate of ............. (insert rate of percent) percent for the purpose of funding construction for a shelter for women and children?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

8. Whenever the governing body of any county that has adopted the sales tax authorized in this section receives a petition, signed by ten percent of the registered voters of the county voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the county a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

9. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the county shall notify the director of the department of revenue of the action at least thirty days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county, the director shall remit the balance in the account to the county and close the account of that county. The director shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the county.

(L. 2007 S.B. 22)



Section 67.2500 Establishment of a district, where--definitions.

Establishment of a district, where--definitions.

67.2500. 1. A theater, cultural arts, and entertainment district may be established in the manner provided in section 67.2505 by the governing body of any county, city, town, or village that has adopted transect-based zoning under chapter 89, any county described in this subsection, or any city, town, or village that is within such counties:

(1) Any county with a charter form of government and with more than two hundred fifty thousand but less than three hundred fifty thousand inhabitants;

(2) Any county of the first classification with more than ninety-three thousand eight hundred but fewer than ninety-three thousand nine hundred inhabitants;

(3) Any county of the first classification with more than one hundred eighty-four thousand but fewer than one hundred eighty-eight thousand inhabitants;

(4) Any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants;

(5) Any county of the first classification with more than one hundred thirty-five thousand four hundred but fewer than one hundred thirty-five thousand five hundred inhabitants;

(6) Any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants;

(7) Any county of the first classification with more than eighty-three thousand but fewer than ninety-two thousand inhabitants and with a home rule city with more than seventy-six thousand but fewer than ninety-one thousand inhabitants as the county seat.

2. Sections 67.2500 to 67.2530 shall be known as the "Theater, Cultural Arts, and Entertainment District Act".

3. As used in sections 67.2500 to 67.2530, the following terms mean:

(1) "District", a theater, cultural arts, and entertainment district organized under this section;

(2) "Qualified electors", "qualified voters", or "voters", registered voters residing within the district or subdistrict, or proposed district or subdistrict, who have registered to vote pursuant to chapter 115 or, if there are no persons eligible to be registered voters residing in the district or subdistrict, proposed district or subdistrict, property owners, including corporations and other entities, that are owners of real property;

(3) "Registered voters", persons qualified and registered to vote pursuant to chapter 115; and

(4) "Subdistrict", a subdivision of a district, but not a separate political subdivision, created for the purposes specified in subsection 5 of section 67.2505.

(L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155, A.L. 2007 H.B. 205 merged with H.B. 795 merged with S.B. 22 merged with S.B. 81, A.L. 2012 H.B. 1504)



Section 67.2505 Purpose of district--name--size--subdistricts permitted--procedure for establishment of a district.

Purpose of district--name--size--subdistricts permitted--procedure for establishment of a district.

67.2505. 1. A district may be created to fund, promote, and provide educational, civic, musical, theatrical, cultural, concerts, lecture series, and related or similar entertainment events or activities, and to fund, promote, plan, design, construct, improve, maintain, and operate public improvements, infrastructure, transportation projects, and related facilities in the district.

2. A district is a political subdivision of the state.

3. The name of a district shall consist of a name chosen by the original petitioners, preceding the words "theater, cultural arts, and entertainment district".

4. The district shall include a minimum of twenty-five contiguous acres.

5. Subdistricts shall be formed for the purpose of voting upon proposals for the creation of the district or subsequent proposed subdistrict, voting upon the question of imposing a proposed sales tax, and for representation on the board of directors, and for no other purpose.

6. Whenever the creation of a district is desired, one or more registered voters from each subdistrict of the proposed district, or one or more property owners who collectively own one or more parcels of real estate comprising at least a majority of the land situated in the proposed subdistricts within the proposed district, may file a petition requesting the creation of a district with the governing body of the city, town, or village within which the proposed district is to be established. The petition shall contain the following information:

(1) The name, address, and phone number of each petitioner and the location of the real property owned by the petitioner;

(2) The name of the proposed district;

(3) A legal description of the proposed district, including a map illustrating the district boundaries, which shall be contiguous, and the division of the district into at least five, but not more than fifteen, subdistricts that shall contain, or are projected to contain upon full development of the subdistricts, approximately equal populations;

(4) A statement indicating the number of directors to serve on the board, which shall be not less than five or more than fifteen;

(5) A request that the district be established;

(6) A general description of the activities that are planned for the district;

(7) A proposal for a sales tax to fund the district initially, pursuant to the authority granted in sections 67.2500 to 67.2530, together with a request that the imposition of the sales tax be submitted to the qualified voters within the district;

(8) A statement that the proposed district shall not be an undue burden on any owner of property within the district and is not unjust or unreasonable;

(9) A request that the question of the establishment of the district be submitted to the qualified voters of the district;

(10) A signed statement that the petitioners are authorized to submit the petition to the governing body; and

(11) Any other items the petitioners deem appropriate.

7. Upon the filing and approval of a petition pursuant to this section, the governing body of any city, town, or village described in this section shall pass a resolution containing the following information:

(1) A description of the boundaries of the proposed district and each subdistrict;

(2) The time and place of a hearing to be held to consider establishment of the proposed district;

(3) The time frame and manner for the filing of protests;

(4) The proposed sales tax rate to be voted upon within the subdistricts of the proposed district;

(5) The proposed uses for the revenue to be generated by the new sales tax; and

(6) Such other matters as the governing body may deem appropriate.

8. Prior to the governing body certifying the question of the district's creation and imposing a sales tax for approval by the qualified electors, a hearing shall be held as provided by this subsection. The governing body of the municipality approving a resolution as set forth in subsection 7 of this section shall:

(1) Publish notice of the hearing, which shall include the information contained in the resolution cited in subsection 7 of this section, on two separate occasions in at least one newspaper of general circulation in the county where the proposed district is located, with the first publication to occur not more than thirty days before the hearing, and the second publication to occur not more than fifteen days or less than ten days before the hearing;

(2) Hear all protests and receive evidence for or against the establishment of the proposed district; and

(3) Consider all protests, which determinations shall be final.

The costs of printing and publication of the notice shall be paid by the petitioners. If the district is organized pursuant to sections 67.2500 to 67.2530, the petitioners may be reimbursed for such costs out of the revenues received by the district.

9. Following the hearing, the governing body of any city, town, or village within which the proposed district will be located may order an election on the questions of the district creation and sales tax funding for voter approval and certify the questions to the municipal clerk. The election order shall include the date on which the ballots will be mailed to qualified electors, which shall be not sooner than the eighth Tuesday from the issuance of the order. The election regarding the incorporation of the district and the imposing of the sales tax shall follow the procedure set forth in section 67.2520, and shall be held pursuant to the order and certification by the governing body. Only those subdistricts approving the question of creating the district and imposing the sales tax shall become part of the district.

10. If the results of the election conducted in accordance with section 67.2520 show that a majority of the votes cast were in favor of organizing the district and imposing the sales tax, the governing body may establish the proposed district in those subdistricts approving the question of creating the district and imposing the sales tax by adopting an ordinance to that effect. The ordinance establishing the district shall contain the following:

(1) The description of the boundaries of the district and each subdistrict;

(2) A statement that a theater, cultural arts, and entertainment district has been established;

(3) A declaration that the district is a political subdivision of the state;

(4) The name of the district;

(5) The date on which the sales tax election in the subdistricts was held, and the result of the election;

(6) The uses for any revenue generated by a sales tax imposed pursuant to this section;

(7) A certification to the newly created district of the election results, including the election concerning the sales tax; and

(8) Such other matters as the governing body deems appropriate.

11. Any subdistrict that does not approve the creation of the district and imposing the sales tax shall not be a part of the district and the sales tax shall not be imposed until after the district board of directors has submitted another proposal for the inclusion of the area into the district and such proposal and the sales tax proposal are approved by a majority of the qualified voters in the subdistrict voting thereon. Such subsequent elections shall be conducted in accordance with section 67.2520; provided, however, that the district board of directors may place the question of the inclusion of a subdistrict within a district and the question of imposing a sales tax before the voters of a proposed subdistrict, and the municipal clerk, or circuit clerk if the district is formed by the circuit court, shall conduct the election. In subsequent elections, the election judges shall certify the election results to the district board of directors.

(L. 2004 H.B. 795, et al. merged with S.B. 1155 and L. 2004 H.B. 833 merged with S.B. 732, A.L. 2007 H.B. 205 merged with H.B. 795 merged with S.B. 22 merged with S.B. 81)



Section 67.2510 Alternative procedure for establishment of a district.

Alternative procedure for establishment of a district.

67.2510. As a complete alternative to the procedure establishing a district set forth in section 67.2505, a theater, cultural arts, and entertainment district may be established in the manner provided in section 67.2515 by a circuit court with jurisdiction over any county, city, town, or village that has adopted transect-based zoning under chapter 89, any county described in this section, or any city, town, or village that is within such counties:

(1) Any county with a charter form of government and with more than two hundred fifty thousand but less than three hundred fifty thousand inhabitants;

(2) Any county of the first classification with more than ninety-three thousand eight hundred but fewer than ninety-three thousand nine hundred inhabitants;

(3) Any county of the first classification with more than one hundred eighty-four thousand but fewer than one hundred eighty-eight thousand inhabitants;

(4) Any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants;

(5) Any county of the first classification with more than one hundred thirty-five thousand four hundred but fewer than one hundred thirty-five thousand five hundred inhabitants;

(6) Any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants;

(7) Any county of the first classification with more than eighty-three thousand but fewer than ninety-two thousand inhabitants and with a home rule city with more than seventy-six thousand but fewer than ninety-one thousand inhabitants as the county seat.

(L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155, A.L. 2007 H.B. 205 merged with H.B. 795 merged with S.B. 22 merged with S.B. 81, A.L. 2012 H.B. 1504)



Section 67.2515 Petition, contents, notice--hearing--district declared organized, when.

Petition, contents, notice--hearing--district declared organized, when.

67.2515. 1. Whenever the creation of a theater, cultural arts, and entertainment district is desired, one or more registered voters from each subdistrict of the proposed district, or if there are no registered voters in a subdistrict, one or more property owners who collectively own one or more parcels of real estate comprising at least a majority of the land situated in the proposed subdistricts within the proposed district may file a petition with the circuit court requesting the creation of a theater, cultural arts, and entertainment district. The petition shall contain the following information:

(1) The name, address, and phone number of each petitioner and the location of the real property owned by the petitioner;

(2) The name of the proposed district;

(3) A legal description of the proposed district, including a map illustrating the district boundaries, which shall be contiguous, and the division of the district into at least five, but not more than fifteen, subdistricts that shall contain, or are projected to contain upon full development of the subdistricts, approximately equal populations;

(4) A statement indicating the number of directors to serve on the board, which shall be not less than five or more than fifteen;

(5) A request that the district be established;

(6) A general description of the activities that are planned for the district;

(7) A proposal for a sales tax to fund the district initially, pursuant to the authority granted in sections 67.2500 to 67.2530, together with a request that the imposing of the sales tax be submitted to the qualified voters within the district;

(8) A statement that the proposed district shall not be an undue burden on any owner of property within the district and is not unjust or unreasonable;

(9) A request that the question of the establishment of the district be submitted to the qualified voters of the district;

(10) A signed statement that the petitioners are authorized to submit the petition to the circuit court; and

(11) Any other items the petitioners deem appropriate.

2. The circuit clerk of the county in which the petition is filed pursuant to this section shall present the petition to the judge, who shall thereupon set the petition for hearing not less than thirty days nor more than forty days after the filing. The judge shall cause publication of the notice of the hearing on two separate occasions in at least one newspaper of general circulation in the county where the proposed district is located, with the first publication to occur not more than thirty days before the hearing, and the second publication to occur not more than fifteen days or less than ten days before the hearing. The notice shall recite the following information:

(1) A description of the boundaries of the proposed district and each subdistrict;

(2) The time and place of a hearing to be held to consider establishment of the proposed district;

(3) The time frame and manner for the filing of the petitions or answers in the case;

(4) The proposed sales tax rate to be voted on within the subdistricts of the proposed district;

(5) The proposed uses for the revenue generated by the new sales tax; and

(6) Such other matters as the circuit court may deem appropriate.

The costs of printing and publication of the notice shall be paid by the petitioners. If the district is organized pursuant to sections 67.2500 to 67.2530, the petitioners may be reimbursed for such costs out of the revenues received by the district.

3. Any registered voter or owner of real property within the proposed district may join in or file a petition supporting or answer opposing the creation of the district and seeking a judgment respecting these same issues; provided, however, that all pleadings must be filed with the court no later than five days before the case is heard.

4. The court shall hear the case without a jury. If the court determines the petition is defective or the proposed district or its plan of operation is unconstitutional, it shall enter its judgment to that effect and shall refuse to incorporate the district as requested in the pleadings. If the court determines the petition is not legally defective and the proposed district and plan of operation are not unconstitutional, the court shall order an election on the questions of the district creation and sales tax funding for voter approval and certify the questions to the circuit clerk. The election order shall include the date on which the ballots will be mailed to qualified electors, which shall be not sooner than the eighth Tuesday from the issuance of the order. The election regarding the incorporation of the district and * imposing the sales tax shall follow the procedure set forth in section 67.2520, and shall be held pursuant to the order and certification by the circuit judge. Only those subdistricts approving the question of creating the district and imposing the sales tax shall become part of the district.

5. If the results of the election conducted in accordance with section 67.2520 show that a majority of the votes cast were in favor of organizing the district and imposing the sales tax, the circuit judge shall establish the proposed district in those subdistricts approving the question of creating the district and imposing the sales tax by issuing an order to that effect. The court shall determine and declare the district organized and incorporated and issue an order that includes the following:

(1) The description of the boundaries of the district and each subdistrict;

(2) A statement that a theater, cultural arts, and entertainment district has been established;

(3) A declaration that the district is a political subdivision of the state;

(4) The name of the district;

(5) The date on which the sales tax election in the subdistricts was held, and the result of the election;

(6) The uses for any revenue generated by a sales tax imposed pursuant to this section;

(7) A certification to the newly created district of the election results, including the election concerning the sales tax; and

(8) Such other matters as the circuit court deems appropriate.

6. Any subdistrict that does not approve the creation of the district and imposing the sales tax shall not be a part of the district and the sales tax shall not be imposed until after the district board of directors has submitted another proposal for the inclusion of the area into the district and such proposal and the sales tax proposal are approved by a majority of the qualified voters in the subdistrict voting thereon. Such subsequent elections shall be conducted in accordance with section 67.2520; provided, however, that the district board of directors may place the question of the inclusion of a subdistrict within a district and the question of imposing a sales tax in the proposed subdistrict before the voters of a proposed subdistrict, and the circuit clerk shall conduct the subsequent election. In subsequent elections, the election judges shall certify the election results to the district board of directors.

7. Any party having filed a petition or answer to a petition may appeal the circuit court's order or judgment in the same manner as provided for other appeals. Any order either refusing to incorporate the district or incorporating the district shall be a final judgment for purposes of appeal.

(L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155)

*Word "the" appears in original rolls.



Section 67.2520 Election conducted, when--sales tax vote, amount--ballot form.

Election conducted, when--sales tax vote, amount--ballot form.

67.2520. 1. If a governing body or circuit court judge has certified the question regarding the district creation and sales tax funding for voter approval, the municipal clerk in which the district is located, or the circuit clerk if the order and certification has been by a circuit judge, shall conduct the election. The questions shall be submitted to the qualified voters of each subdistrict within the district boundaries who have filed an application pursuant to this section. The municipal clerk, or the circuit clerk if the district is being formed by the circuit court, shall publish notice of the election in at least one newspaper of general circulation in the county where the proposed district is located, with the publication to occur not more than fifteen days but not less than ten days before the date when applications for ballots will be accepted. The notice shall include a description of the district boundaries, the time frame and manner of applying for a ballot, the questions to be voted upon, and where and when applications for ballots will be accepted. The municipal clerk, or circuit clerk if the district is being formed by the circuit court, shall also send a notice of the election to all registered voters in the proposed district, which shall include the information in the published notice. The costs of printing and publication of the notice, and mailing of the notices to registered voters, shall be paid by the petitioners. If the district is organized pursuant to sections 67.2500 to 67.2530, the petitioners may be reimbursed for such costs out of the revenues received by the district.

2. For elections held in subdistricts pursuant to this section, if all the owners of property in a subdistrict joined in the petition for formation of the district, such owners may cast their ballot by unanimous petition approving any measure submitted to them as subdistrict voters pursuant to this section. Each owner shall receive one vote per acre owned. Fractional votes shall be allowed. The petition shall be submitted to the municipal clerk, or the circuit court clerk if the district is being formed by the circuit court, who shall verify the authenticity of all signatures thereon. The filing of a unanimous petition shall constitute an election in the subdistrict under this section and the results of said election shall be entered pursuant to this section.

3. The sales tax shall be not more than one-half of one percent on all retail sales within the district, which are subject to taxation pursuant to section 67.2530, to fund, promote, and provide educational, civic, musical, theatrical, cultural, concerts, lecture series, and related or similar entertainment events or activities, and to fund, promote, plan, design, construct, improve, maintain, and operate public improvements, transportation projects, and related facilities in the district.

4. Application for a ballot shall be made as provided in this subsection:

(1) Persons entitled to apply for a ballot in an election shall be:

(a) A resident registered voter of the district; or

(b) If there are no registered voters in a subdistrict, a person, including a corporation or other entity, which owns real property within the subdistrict. Each voter which is not an individual shall determine how to cast its vote as provided for in its articles of incorporation, articles of organization, articles of partnership, bylaws, or other document which sets forth an appropriate mechanism for the determination of the entity's vote. If a voter has no such mechanism, then its vote shall be cast as determined by a majority of the persons who run the day-to-day affairs of the voter. Each property owner shall receive one vote;

(2) Only persons entitled to apply for a ballot in elections pursuant to this subsection shall apply. Such persons shall apply with the municipal clerk, or the circuit clerk if the district is formed by the circuit court. Each person applying shall provide:

(a) Such person's name, address, mailing address, and phone number;

(b) An authorized signature; and

(c) Evidence that such person is entitled to vote. Such evidence shall be a copy of:

a. For resident individuals, proof of registration from the election authority;

b. For owners of real property, a tax receipt or deed or other document which evidences an equitable ownership, and identifies the real property by location;

(3) Applications for ballot applications shall be made not later than the fourth Tuesday before the ballots are mailed to qualified electors. The ballot of submission shall be in substantially the following form:

Shall there be organized in ........ (here specifically describe the proposed district boundaries), within the state of Missouri, a district, to be known as the "........... Theater, Cultural Arts, and Entertainment District" for the purpose of funding, promoting, and providing educational, civic, musical, theatrical, cultural, concerts, lecture series, and related or similar entertainment events or activities, and funding, promoting, planning, designing, constructing, improving, maintaining, and operating public improvements, transportation projects, and related facilities in the district?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

Shall the .......... (name of district) impose a sales tax of .......... (insert rate) to fund, promote, and provide educational, civic, musical, theatrical, cultural, concerts, lecture series, and related or similar entertainment events or activities, and to fund, promote, plan, design, construct, improve, maintain, and operate public improvements, transportation projects, and related facilities in the district?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO";

(4) Not sooner than the fourth Tuesday after the deadline for applying for ballots, the municipal clerk, or the circuit clerk if the district is being formed by the circuit court, shall mail a ballot to each qualified voter who applied for a ballot pursuant to this subsection along with a return addressed envelope directed to the municipal clerk or the circuit clerk's office, with a sworn affidavit on the reverse side of such envelope for the voter's signature. Such affidavit shall be in the following form:

"I hereby declare under penalties of perjury that I am qualified to vote, or to affix my authorized signature in the name of an entity which is entitled to vote, in this election.

Authorized signature .........................................

Printed name of voter signature of notary or other officer authorized to administer oaths.

....................................... Mailing address of voter (if different)

Subscribed and sworn to before me this ........................ day of ..................., 20..";

(5) Each qualified voter shall have one vote, except as provided for in this section. Each voted ballot shall be signed with the authorized signature as provided for in this subsection;

(6) Voted ballots shall be returned to the municipal clerk, or the clerk of the circuit court if the district is being formed by the circuit court, by mail or hand delivery no later than 5:00 p.m. on the fourth Tuesday after the date for mailing the ballots. The municipal clerk, or circuit clerk if the district is being formed by the circuit court, shall transmit all voted ballots to a team* of judges of not less than four, with an equal number from each of the two major political parties. The judges shall be selected by the city, town, or village, or the circuit clerk, from lists compiled by the county election authority. Upon receipt of the voted ballots the judges shall verify the authenticity of the ballots, canvass the votes, and certify the results. Certification by the election judges shall be final and shall be immediately transmitted to the governing body of the city, town, or village for further action, or the circuit judge for further action if the district is being formed by the circuit court. Any voter who applied for such election may contest the result in the same manner as provided in chapter 115.

(L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155)

*Word "beam" appears in original rolls of H.B. 833 and S.B. 732, 2004.



Section 67.2525 Board of directors, qualifications--subdivision of district, how--powers and duties of the board.

Board of directors, qualifications--subdivision of district, how--powers and duties of the board.

67.2525. 1. Each member of the board of directors shall have the following qualifications:

(1) As to those subdistricts in which there are registered voters, a resident registered voter in the subdistrict that he or she represents, or be a property owner or, as to those subdistricts in which there are not registered voters who are residents, a property owner or representative of a property owner in the subdistrict he or she represents;

(2) Be at least twenty-one years of age and a registered voter in the district.

2. The district shall be subdivided into at least five but not more than fifteen subdistricts, which shall be represented by one representative on the district board of directors. All board members shall have terms of four years, including the initial board of directors. All members shall take office upon being appointed and shall remain in office until a successor is appointed by the mayor or chairman of the municipality in which the district is located, or elected by the property owners in those subdistricts without registered voters.

3. For those subdistricts which contain one or more registered voters, the mayor or chairman of the city, town, or village shall, with the consent of the governing body, appoint a registered voter residing in the subdistrict to the board of directors.

4. For those subdistricts which contain no registered voters, the property owners who collectively own one or more parcels of real estate comprising more than half of the land situated in each subdistrict shall meet and shall elect a representative to serve upon the board of directors. The clerk of the city, town, or village in which the petition was filed shall, unless waived in writing by all property owners in the subdistrict, give notice by causing publication to be made once a week for two consecutive weeks in a newspaper of general circulation in the county, the last publication of which shall be at least ten days before the day of the meeting required by this section, to call a meeting of the owners of real property within the subdistrict at a day and hour specified in a public place in the city, town, or village in which the petition was filed for the purpose of electing members of the board of directors.

5. The property owners, when assembled, shall organize by the election of a temporary chairman and secretary of the meeting who shall conduct the election. An election shall be conducted for each subdistrict, with the eligible property owners voting in that subdistrict. At the election, each acre of real property within the subdistrict shall represent one share, and each owner, including corporations and other entities, may have one vote in person or for every acre of real property owned by such person within the subdistrict. Each voter which is not an individual shall determine how to cast its vote as provided for in its articles of incorporation, articles of organization, articles of partnership, bylaws, or other document which sets forth an appropriate mechanism for the determination of the entity's vote. If a voter has no such mechanism, then its vote shall be cast as determined by a majority of the persons who run the day-to-day affairs of the voter. The results of the meeting shall be certified by the temporary chairman and secretary to the municipal clerk if the district is established by a municipality described in this section, or to the circuit clerk if the district is established by a circuit court.

6. Successor boards shall be appointed or elected, depending upon the presence or absence of resident registered voters, by the mayor or chairman of a city, town, or village described in this section, or the property owners as set forth above; provided, however, that elections held by the property owners after the initial board is elected shall be certified to the municipal clerk of the city, town, or village where the district is located and the board of directors of the district.

7. Should a vacancy occur on the board of directors, the mayor or chairman of the city, town, or village if there are registered voters within the subdistrict, or a majority of the owners of real property in a subdistrict if there are not registered voters in the subdistrict, shall have the authority to appoint or elect, as set forth in this section, an interim director to complete any unexpired term of a director caused by resignation or disqualification.

8. The board shall possess and exercise all of the district's legislative and executive powers, including:

(1) The power to fund, promote and provide educational, civic, musical, theatrical, cultural, concerts, lecture series, and related or similar entertainment events or activities, and fund, promote, plan, design, construct, improve, maintain, and operate public improvements, transportation projects, and related facilities within the district;

(2) The power to accept and disburse tax or other revenue collected in the district; and

(3) The power to receive property by gift or otherwise.

9. Within thirty days after the selection of the initial directors, the board shall meet. At its first meeting and annually thereafter the board shall elect a chairman from its members.

10. The board shall appoint an executive director, district secretary, treasurer, and such other officers or employees as it deems necessary.

11. At the first meeting, the board, by resolution, shall define the first and subsequent fiscal years of the district, and shall adopt a corporate seal.

12. A simple majority of the board shall constitute a quorum. If a quorum exists, a majority of those voting shall have the authority to act in the name of the board, and approve any board resolution.

13. At the first meeting, the board, by resolution, shall receive the certification of the election regarding the sales tax, and may impose the sales tax in all subdistricts approving the imposing sales tax. In those subdistricts that approve the sales tax, the sales tax shall become effective on the first day of the first calendar quarter immediately following the action by the district board of directors imposing the tax.

14. Each director shall devote such time to the duties of the office as the faithful discharge thereof * may require and be reimbursed for his or her actual expenditures in the performance of his or her duties on behalf of the district. Directors may be compensated, but such compensation shall not exceed one hundred dollars per month.

15. In addition to all other powers granted by sections 67.2500 to 67.2530, the district shall have the following general powers:

(1) To sue and be sued in its own name, and to receive service of process, which shall be served upon the district secretary;

(2) To fix compensation of its employees and contractors;

(3) To enter into contracts, franchises, and agreements with any person or entity, public or private, affecting the affairs of the district, including contracts with any municipality, district, or state, or the United States, and any of their agencies, political subdivisions, or instrumentalities, for the funding, including without limitation, interest rate exchange or swap agreements, planning, development, construction, acquisition, maintenance, or operation of a district facility or to assist in such activity;

(4) To acquire, develop, construct, equip, transfer, donate, lease, exchange, mortgage, and encumber real and personal property in furtherance of district purposes;

(5) To collect and disburse funds for its activities;

(6) To collect taxes and other revenues;

(7) To borrow money and incur indebtedness and evidence the same by certificates, notes, bonds, debentures, or refunding of any such obligations for the purpose of paying all or any part of the cost of land, construction, development, or equipping of any facilities or operations of the district;

(8) To own or lease real or personal property for use in connection with the exercise of powers pursuant to this subsection;

(9) To provide for the election or appointment of officers, including a chairman, treasurer, and secretary. Officers shall not be required to be residents of the district, and one officer may hold more than one office;

(10) To hire and retain agents, employees, engineers, and attorneys;

(11) To enter into entertainment contracts binding the district and artists, agencies, or performers, management contracts, contracts relating to the booking of entertainment and the sale of tickets, and all other contracts which relate to the purposes of the district;

(12) To contract with a local government, a corporation, partnership, or individual regarding funding, promotion, planning, designing, constructing, improving, maintaining, or operating a project or to assist in such activity;

(13) To contract for transfer to a city, town, or village such district facilities and improvements free of cost or encumbrance on such terms set forth by contract;

(14) To exercise such other powers necessary or convenient for the district to accomplish its purposes which are not inconsistent with its express powers.

16. A district may at any time authorize or issue notes, bonds, or other obligations for any of its powers or purposes. Such notes, bonds, or other obligations:

(1) Shall be in such amounts as deemed necessary by the district, including costs of issuance thereof;

(2) Shall be payable out of all or any portion of the revenues or other assets of the district;

(3) May be secured by any property of the district which may be pledged, assigned, mortgaged, or otherwise encumbered for payment;

(4) Shall be authorized by resolution of the district, and if issued by the district, shall bear such date or dates, and shall mature at such time or times, but not in excess of forty years, as the resolution shall specify;

(5) Shall be in such denomination, bear interest at such rates, be in such form, be issued as current interest bonds, compound interest bonds, variable rate bonds, convertible bonds, or zero coupon bonds, be issued in such manner, be payable in such place or places and subject to redemption as such resolution may provide; and

(6) May be sold at either public or private sale, at such interest rates, and at such price or prices as the district shall determine.

The provisions of this subsection are applicable to the district notwithstanding the provisions of section 108.170.

(L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155)

*Word "and" appears in original rolls.



Section 67.2530 Refund of district indebtedness, when, how--imposition of a sales tax authorized--deposit and use of sales tax revenue--repeal of sales tax, ballot form.

Refund of district indebtedness, when, how--imposition of a sales tax authorized--deposit and use of sales tax revenue--repeal of sales tax, ballot form.

67.2530. 1. Any note, bond, or other indebtedness of the district may be refunded at any time by the district by issuing refunding bonds in such amount as the district may deem necessary. Such bonds shall be subject to and shall have the benefit of the foregoing provisions regarding notes, bonds, and other obligations. Without limiting the generality of the foregoing, refunding bonds may include amounts necessary to finance any premium, unpaid interest, and costs of issuance in connection with the refunding bonds. Any such refunding may be effected whether the bonds to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the obligations being refunded or the exchange of the refunding bonds for the obligations being refunded with the consent of the holders of the obligations being refunded.

2. Notes, bonds, or other indebtedness of the district shall be exclusively the responsibility of the district payable solely out of the district funds and property and shall not constitute a debt or liability of the state of Missouri or any agency or political subdivision of the state. Any notes, bonds, or other indebtedness of the district shall state on their face that they are not obligations of the state of Missouri or any agency or political subdivision thereof other than the district.

3. Any district may by resolution impose a district sales tax of up to one-half of one percent on all retail sales made in such district that are subject to taxation pursuant to the provisions of sections 144.010 to 144.525. Upon voter approval, and receiving the necessary certifications from the governing body of the municipality in which the district is located, or from the circuit court if the district was formed by the circuit court, the board of directors shall have the power to impose a sales tax at its first meeting, or any meeting thereafter. Voter approval of the question of the imposing sales tax shall be in accordance with section 67.2520*. The sales tax shall become effective in those subdistricts that approve the sales tax on the first day of the first calendar quarter immediately following the passage of a resolution by the board of directors imposing the sales tax.

4. In each district in which a sales tax has been imposed in the manner provided by this section, every retailer shall add the tax imposed by the district pursuant to this section to the retailer's sale price, and when so added, such tax shall constitute a part of the price, shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price.

5. In order to permit sellers required to collect and report the sales tax authorized by this section to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting tax or to serve as a levy of the tax, and in order to avoid fractions of pennies, the district may establish appropriate brackets which shall be used in the district imposing a tax pursuant to this section in lieu of those brackets provided in section 144.285.

6. All revenue received by a district from the sales tax authorized by this section shall be deposited in a special trust fund and shall be used solely for the purposes of the district. Any funds in such special trust fund which are not needed for the district's current expenditures may be invested by the district board of directors in accordance with applicable laws relating to the investment of other district funds.

7. The sales tax may be imposed at a rate of up to one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the district adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525. Any district sales tax imposed pursuant to this section shall be imposed at a rate that shall be uniform throughout the subdistricts approving the sales tax.

8. The resolution imposing the sales tax pursuant to this section shall impose upon all sellers a tax for the privilege of engaging in the business of selling tangible personal property or rendering taxable services at retail to the extent and in the manner provided in sections 144.010 to 144.525 and the rules and regulations of the director of revenue issued pursuant thereto; except that the rate of the tax shall be the rate imposed by the resolution as the sales tax and the tax shall be reported and returned to and collected by the district.

9. (1) On and after the effective date of any sales tax imposed pursuant to this section, the district shall perform all functions incident to the administration, collection, enforcement, and operation of the tax. The sales tax imposed pursuant to this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the district.

(2) All such sales taxes collected by the district shall be deposited by the district in a special fund to be expended for the purposes authorized in this section. The district shall keep accurate records of the amount of money which was collected pursuant to this section, and the records shall be open to the inspection of officers of each district and the general public.

(3) The district may contract with the municipality that the district is within for the municipality to collect any revenue received by the district and, after deducting the cost of such collection, but not to exceed one percent of the total amount collected, deposit such revenue in a special trust account. Such revenue and interest may be applied by the municipality to expenses, costs, or debt service of the district at the direction of the district as set forth in a contract between the municipality and the district.

10. (1) All applicable provisions contained in sections 144.010 to 144.525 governing the state sales tax, sections 32.085 and 32.087, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by this section, except as modified in this section.

(2) All exemptions granted to agencies of government, organizations, persons, and to the sale of certain articles and items of tangible personal property and taxable services pursuant to the provisions of sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax imposed by this section.

(3) The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that the district may prescribe a form of exemption certificate for an exemption from the tax imposed by this section.

(4) All discounts allowed the retailer pursuant to the provisions of the state sales tax laws for the collection of and for payment of taxes pursuant to such laws are hereby allowed and made applicable to any taxes collected pursuant to the provisions of this section.

(5) The penalties provided in section 32.057 and sections 144.010 to 144.525 for violation of those sections are hereby made applicable to violations of this section.

(6) For the purpose of a sales tax imposed by a resolution pursuant to this section, all retail sales shall be deemed to be consummated at the place of business of the retailer unless the tangible personal property sold is delivered by the retailer or the retailer's agent to an out-of-state destination or to a common carrier for delivery to an out-of-state destination. In the event a retailer has more than one place of business in this state which participates in the sale, the sale shall be deemed to be consummated at the place of business of the retailer where the initial order for the tangible personal property is taken, even though the order must be forwarded elsewhere for acceptance, approval of credit, shipment, or billing. A sale by a retailer's employee shall be deemed to be consummated at the place of business from which the employee works.

(7) Subsequent to the initial approval by the voters and implementation of a sales tax in the district, the rate of the sales tax may be increased, but not to exceed a rate of one-half of one percent on retail sales as provided in this subsection. The election shall be conducted in accordance with section 67.2520; provided, however, that the district board of directors may place the question of the increase of the sales tax before the voters of the district by resolution, and the municipal clerk of the city, town, or village which originally conducted the incorporation of the district, or the circuit clerk of the court which originally conducted the incorporation of the district, shall conduct the subsequent election. In subsequent elections, the election judges shall certify the election results to the district board of directors. The ballot of submission shall be in substantially the following form:

Shall ................. (name of district) increase the ............... (insert amount) percent district sales tax now in effect to................. (insert amount) in the ................. (name of district)?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters of the district voting thereon are in favor of the increase, the increase shall become effective December thirty-first of the calendar year in which such increase was approved.

11. (1) There shall not be any election as provided for in this section while the district has any financing or other obligations outstanding.

(2) The board, when presented with a petition signed by at least one-third of the registered voters in a district that voted in the last gubernatorial election, or signed by at least two-thirds of property owners of the district, calling for an election to dissolve and repeal the tax shall submit the question to the voters using the same procedure by which the imposing tax was voted. The ballot of submission shall be in substantially the following form:

Shall .............. (name of district) dissolve and repeal the .............. (insert amount) percent district sales tax now in effect in the ................. (name of district)?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

Such subsequent elections for the repeal of the sales tax shall be conducted in accordance with section 67.2520; provided, however, that the district board of directors may place the question of the repeal of the sales tax before the voters of the district, and the municipal clerk of the city, town, or village which originally conducted the incorporation of the district, or the circuit clerk of the court which originally conducted the incorporation of the district, shall conduct the subsequent election. In subsequent elections the election judges shall certify the election results to the district board of directors.

(3) If a majority of the votes cast on the proposal by the qualified voters of the district voting thereon are in favor of repeal, that repeal shall become effective December thirty-first of the calendar year in which such repeal was approved or after the repayment of the district's indebtedness, whichever occurs later.

12. (1) At such time as the board of directors of the district determines that further operation of the district is not in the best interests of the inhabitants of the district, and that the district should dissolve, the board shall submit for a vote in an election held throughout the district the question of whether the district should be abolished. The question shall be submitted in substantially the following form:

Shall the ............... theater, cultural arts, and entertainment district be abolished?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

(2) The district board shall not propose the question to abolish the district while there are outstanding claims or causes of action pending against the district, while the district liabilities exceed its assets, while indebtedness of the district is outstanding, or while the district is insolvent, in receivership or under the jurisdiction of the bankruptcy court. Prior to submitting the question to abolish the district to a vote of the entire district, the state auditor shall audit the district to determine the financial status of the district, and whether the district may be abolished pursuant to law. The vote on the abolition of the district shall be conducted by the municipal clerk of the city, town, or village in which the district is located. The procedure shall be the same as in section 67.2520, except that the question shall be determined by the qualified voters of the entire district. No individual subdistrict may be abolished, except at such time as the district is abolished.

(3) While the district still exists, it shall continue to accrue all revenues to which it is entitled at law.

(4) Upon receipt by the board of directors of the district of the certification by the city, town, or village in which the district is located that the majority of those voting within the entire district have voted to abolish the district, and if the state auditor has determined that the district's financial condition is such that it may be abolished pursuant to law, then the board of directors of the district shall:

(a) Sell any remaining district real or personal property it wishes, and then transfer the proceeds and any other real or personal property owned by the district to the city, town, or village in which the district is located, including revenues due and owing the district, for its further use and disposition;

(b) Terminate the employment of any remaining district employees, and otherwise conclude its affairs;

(c) At a public meeting of the district, declare by a resolution of the board of directors passed by a majority vote that the district has been abolished effective that date;

(d) Cause copies of that resolution under seal to be filed with the secretary of state and the city, town, or village in which the district is located.

Upon the completion of the final act specified in this subsection, the legal existence of the district shall cease.

(5) The legal existence of the district shall not cease for a period of two years after voter approval of the abolition.

(L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 732 merged with S.B. 1155)

*Words "of this section" appear here in original rolls of H.B. 795, et al., H.B. 833, and S.B. 732, 2004.



Section 67.2535 Monitoring of blasting operations permitted (St. Charles County).

Monitoring of blasting operations permitted (St. Charles County).

67.2535. Any charter county with a population of at least two hundred fifty thousand adjoining a charter county with a population of at least nine hundred thousand may conduct and pay for the monitoring of blasting operations, whether the blasting operation is located in an unincorporated area of the county or within the limits of a village, town, city, or municipality located within the county.

(L. 2005 S.B. 210)



Section 67.2540 Definitions.

Definitions.

67.2540. As used in sections 67.2540 to 67.2556, the following terms mean:

(1) "Adult cabaret", a nightclub, bar, restaurant, or similar establishment in which persons regularly appear in a state of nudity, as defined in section 573.500, or seminudity in the performance of their duties;

(2) "Employee", a person who is at least twenty-one years of age and who performs any service on the premises of a sexually oriented business on a full-time, part-time, or contract basis, whether or not the person is denominated an employee, independent contractor, agent, or otherwise, and whether or not said person is paid a salary, wage, or other compensation by the operator of said business. The term employee does not include a person exclusively on the premises for repair or maintenance of the premises or equipment on the premises, or for the delivery of goods to the premises;

(3) "Nudity" or a "state of nudity", the showing of the human male or female genitals, pubic area, vulva, anus, anal cleft or anal cleavage with less than a fully opaque covering, the showing of the female breast with less than a fully opaque covering of any part of the nipple, or the showing of the covered male genitals in a discernibly turgid state;

(4) "Nuisance", any place in or upon which lewdness, assignation, or prostitution is conducted, permitted, continued, or exists, or any place, in or upon which lewd, indecent, lascivious, or obscene films, or films designed to be projected for exhibition, are photographed, manufactured, developed, screened, exhibited, or otherwise prepared or shown, and the personal property and contents used in conducting and maintaining any such place for any such purpose. The provisions of this section shall not affect any newspaper, magazine, or other publication entered as second class matter by the post office department;

(5) "Person", an individual, proprietorship, partnership, corporation, association, or other legal entity;

(6) "Seminude" or in a "seminude condition", a state of dress in which opaque clothing fails to cover the genitals, anus, anal cleft or cleavage, pubic area, vulva, nipple and areola of the female breast below a horizontal line across the top of the areola at its highest point. Seminudity shall include the entire lower portion of the female breast, but shall not include any portion of the cleavage of the human female breast exhibited by wearing apparel provided the areola is not exposed in whole or part;

(7) "Sexually oriented business", an adult cabaret or any business which offers its patrons goods of which a substantial or significant portion are sexually oriented material. It shall be presumed that a business that derives thirty percent or less of its revenue from sexually oriented materials is presumed not to be a sexually oriented business. No building, premises, structure, or other facility that contains any sexually oriented business shall contain any other kind of sexually oriented business;

(8) "Sexually oriented materials", any pictorial or three-dimensional material, or film, motion picture, DVD, video cassette, or similar photographic reproduction, that depicts nudity, sexual conduct, sexual excitement, or sadomasochistic abuse, as defined in section 573.010;

(9) "Specified criminal activity" includes the following offenses:

(a) Prostitution or promotion of prostitution; dissemination of obscenity; sale, distribution, or display of harmful material to a minor; sexual performance by a child; possession or distribution of child pornography; public lewdness; indecent exposure; indecency with a child; engaging in organized criminal activity; sexual assault; molestation of a child; gambling prohibited under Missouri law; or distribution of a controlled substance; or any similar offenses described in this subdivision under the criminal or penal code of other states or countries;

(b) For which:

a. Less than two years have elapsed since the date of conviction or the date of release from confinement imposed for the conviction, whichever is the later date, if the conviction is of a misdemeanor offense;

b. Less than five years have elapsed since the date of conviction or the date of release from confinement for the conviction, whichever is the later date, if the conviction is of a felony offense; or

c. Less than five years have elapsed since the date of the last conviction or the date of release from confinement for the last conviction, whichever is the later date, if the convictions are of two or more misdemeanor offenses or combination of misdemeanor offenses occurring within any twenty-four-month period;

(c) The fact that a conviction is being appealed shall not prevent a sexually oriented business from being considered a nuisance and closed under section 67.2546;

(10) "Specified sexual activities" includes the following acts:

(a) The fondling or other erotic touching of human genitals, pubic region, buttocks, anus, or female breasts;

(b) Sex acts, actual or simulated, including intercourse, oral copulation, masturbation, or sodomy; or

(c) Excretory functions as part of or in connection with any of the activities set forth in this subdivision.

(L. 2005 H.B. 972)

(2006) Addition of sections 67.2540 to 67.2552 regulating adult entertainment to bill relating to alcohol-related traffic offenses violated Article III, section 21 prohibition against amending a bill to change its original purpose. Missouri Association of Club Executives, Inc. v. State, 208 S.W.3d 885 (Mo.banc).



Section 67.2546 Restrictions, prohibitions--violation, penalty.

Restrictions, prohibitions--violation, penalty.

67.2546. 1. A person who operates or causes to be operated a sexually oriented business shall be prohibited from exhibiting in a viewing room on the premises a film, video cassette, DVD, or other video reproduction that depicts specified sexual activities unless the viewing room is visible from a continuous main aisle in the sexually oriented business and such viewing room is not obscured by any curtain, door, wall, or other enclosure. No viewing room shall be occupied by more than one individual at a time and there shall be no aperture between viewing rooms which is designed or constructed to facilitate sexual activity between persons in different rooms.

2. If a sexually oriented business allows specified criminal activity or specified sexual activity on its premises or otherwise fails to comply with the provisions of subsection 1 of this section, it shall be considered a nuisance as defined by section 67.2540, and shall be closed pursuant to section 567.080.

3. A person violating the provisions of subsection 1 of this section is guilty of a class A misdemeanor.

(L. 2005 H.B. 972)

(2006) Addition of sections 67.2540 to 67.2552 regulating adult entertainment to bill relating to alcohol-related traffic offenses violated Article III, section 21 prohibition against amending a bill to change its original purpose. Missouri Association of Club Executives, Inc. v. State, 208 S.W.3d 885 (Mo.banc).



Section 67.2552 Prohibited acts, penalties--public policy interest to be protected.

Prohibited acts, penalties--public policy interest to be protected.

67.2552. 1. It shall be a class A misdemeanor for a person, in a sexually oriented business, to knowingly and intentionally appear in a state of nudity or depict, simulate, or perform specified sexual activities.

2. It shall be a class A misdemeanor for a person to appear knowingly or intentionally in a sexually oriented business in a seminude condition unless the person is an employee who, while seminude, shall be at least ten feet from any patron or customer and on a stage at least two feet from the floor and behind a railing no less than twenty-four inches in height.

3. It shall be a class A misdemeanor for an employee, while seminude, to touch a customer or the clothing of a customer.

4. It shall be a class A misdemeanor if a person knowingly allows on the premises of a sexually oriented business a person under the age of twenty-one years, except for a person exclusively on the premises for repair or maintenance of the premises or equipment on the premises, or for the delivery of goods to the premises.

5. The provisions of sections 67.2540 to 67.2552 are designed to protect the following public policy interest of this state, including but not limited to: to mitigate the adverse secondary effects of sexually oriented businesses, to limit harm to minors, and to reduce prostitution, crime, juvenile delinquency, deterioration in property values and lethargy in neighborhood improvement efforts.

(L. 2005 H.B. 972)

(2006) Addition of sections 67.2540 to 67.2552 regulating adult entertainment to bill relating to alcohol-related traffic offenses violated Article III, section 21 prohibition against amending a bill to change its original purpose. Missouri Association of Club Executives, Inc. v. State, 208 S.W.3d 885 (Mo.banc).



Section 67.2555 Competitive bids required, when (Jackson County).

Competitive bids required, when (Jackson County).

67.2555. Any expenditure of more than twenty-five thousand dollars made by the county executive of a county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants must be competitively bid.

(L. 2005 H.B. 58, A.L. 2007 S.B. 22)

(2006) Section applying only to Jackson County is not unconstitutional as a special law. Jackson County v. State, 207 S.W.3d 608 (Mo.banc).



Section 67.2675 Citation of law.

Citation of law.

67.2675. Sections 67.2675 to 67.2714 shall be known and may be cited as the "2007 Video Services Providers Act".

(L. 2007 S.B. 284)



Section 67.2677 Definitions.

Definitions.

67.2677. For purposes of sections 67.2675 to 67.2714, the following terms mean:

(1) "Cable operator", as defined in 47 U.S.C. Section 522(5);

(2) "Cable system", as defined in 47 U.S.C. Section 522(7);

(3) "Franchise", an initial authorization, or renewal of an authorization, issued by a franchising entity, regardless of whether the authorization is designated as a franchise, permit, license, resolution, contract, certificate, agreement, or otherwise, that authorizes the provision of video service and any affiliated or subsidiary agreements related to such authorization;

(4) "Franchise area", the total geographic area authorized to be served by an incumbent cable operator in a political subdivision as of August 28, 2007, or, in the case of an incumbent local exchange carrier, as such term is defined in 47 U.S.C. Section 251(h), or affiliate thereof, the area within such political subdivision in which such carrier provides telephone exchange service;

(5) "Franchise entity", a political subdivision that was entitled to require franchises and impose fees on cable operators on the day before the effective date of sections 67.2675 to 67.2714, provided that only one political subdivision may be a franchise entity with regard to a geographic area;

(6) (a) "Gross revenues", limited to amounts billed to video service subscribers or received from advertisers for the following:

a. Recurring charges for video service;

b. Event-based charges for video service, including but not limited to pay-per-view and video-on-demand charges;

c. Rental of set top boxes and other video service equipment;

d. Service charges related to the provision of video service, including but not limited to activation, installation, repair, and maintenance charges;

e. Administrative charges related to the provision of video service, including but not limited to service order and service termination charges; and

f. A pro rata portion of all revenue derived, less refunds, rebates, or discounts, by a video service provider for advertising over the video service network to subscribers within the franchise area where the numerator is the number of subscribers within the franchise area, and the denominator is the total number of subscribers reached by such advertising;

(b) "Gross revenues" do not include:

a. Discounts, refunds, and other price adjustments that reduce the amount of compensation received by an entity holding a video service authorization;

b. Uncollectibles;

c. Late payment fees;

d. Amounts billed to video service subscribers to recover taxes, fees, or surcharges imposed on video service subscribers or video service providers in connection with the provision of video services, including the video service provider fee authorized by this section;

e. Fees or other contributions for PEG or I-Net support; or

f. Charges for services other than video service that are aggregated or bundled with amounts billed to video service subscribers, if the entity holding a video service authorization reasonably can identify such charges on books and records kept in the regular course of business or by other reasonable means;

(c) Except with respect to the exclusion of the video service provider fee, gross revenues shall be computed in accordance with generally accepted accounting principles;

(7) "Household", an apartment, a house, a mobile home, or any other structure or part of a structure intended for residential occupancy as separate living quarters;

(8) "Incumbent cable operator", the cable service provider serving cable subscribers in a particular franchise area on September 1, 2007;

(9) "Low-income household", a household with an average annual household income of less than thirty-five thousand dollars;

(10) "Person", an individual, partnership, association, organization, corporation, trust, or government entity;

(11) "Political subdivision", a city, town, village, county;

(12) "Public right-of-way", the area of real property in which a political subdivision has a dedicated or acquired right-of-way interest in the real property, including the area on, below, or above the present and future streets, alleys, avenues, roads, highways, parkways, or boulevards dedicated or acquired as right-of-way and utility easements dedicated for compatible uses. The term does not include the airwaves above a right-of-way with regard to wireless telecommunications or other nonwire telecommunications or broadcast service;

(13) "Video programming", programming provided by, or generally considered comparable to programming provided by, a television broadcast station, as set forth in 47 U.S.C. Section 522(20);

(14) "Video service", the provision of video programming provided through wireline facilities located at least in part in the public right-of-way without regard to delivery technology, including internet protocol technology whether provided as part of a tier, on demand, or a per-channel basis. This definition includes cable service as defined by 47 U.S.C. Section 522(6), but does not include any video programming provided by a commercial mobile service provider defined in 47 U.S.C. Section 332(d), or any video programming provided solely as part of and via a service that enables users to access content, information, electronic mail, or other services offered over the public internet;

(15) "Video service authorization", the right of a video service provider or an incumbent cable operator that secures permission from the public service commission pursuant to sections 67.2675 to 67.2714, to offer video service to subscribers in a political subdivision;

(16) "Video service network", wireline facilities, or any component thereof, located at least in part in the public right-of-way that deliver video service, without regard to delivery technology, including internet protocol technology or any successor technology. The term video service network shall include cable systems;

(17) "Video service provider", any person that distributes video service through a video service network pursuant to a video service authorization;

(18) "Video service provider fee", the fee imposed under section 67.2689.

(L. 2007 S.B. 284, A.L. 2010 H.B. 1965)



Section 67.2679 Purpose statement--preemption of regulation of video services--state-issued video services authorization required, procedure.

Purpose statement--preemption of regulation of video services--state-issued video services authorization required, procedure.

67.2679. 1. The general assembly finds and declares it to be the policy of the state of Missouri that consumers deserve the benefit of competition among all providers of video programming. Creating a process for securing a state-issued video service authorization best promotes the substantial interest of the state of Missouri in facilitating a competitive marketplace that will, in turn, encourage investment and the deployment of new and innovative services in political subdivisions and provide benefits to the citizens of this state. The general assembly further finds and declares that franchise entities will benefit from immediate availability of the state-issued video service authorization to all video service providers, including new entrants and incumbent cable operators. In addition to the benefits to franchise entities found in sections 67.2675 to 67.2714, this immediate availability of state-issued video service authorization will promote fair competition among all video service providers in a local market and thereby provide new revenues to political subdivisions derived from additional video service customers, and the purchase of additional video services by such customers, and the sale of additional advertising by video service providers. This policy will provide a more predictable source of funding for franchise entities which will continue beyond the natural terms of all existing franchise agreements. The franchise entities will also experience cost savings associated with the administrative convenience of the enactment of the state-issued video service authorization. These benefits are full and adequate consideration to franchise entities, as the term "consideration" is used in article III, section 39(5) of the Missouri Constitution.

2. Except to the extent expressly set forth herein, upon issuance of a video service authorization, any existing or future franchise or ordinance adopted by a franchise entity that purports to regulate video service or video service networks or the franchising of video service providers shall be preempted as applied to such video service provider.

3. No person shall commence providing video service or commence construction of a video service network in any area until such person has obtained a state-issued video service authorization, under the provisions of sections 67.2675 to 67.2714.

4. The public service commission shall have the exclusive authority to authorize any person to construct or operate a video service network or offer video service in any area of this state. Notwithstanding provisions of this section to the contrary, a person with an existing and valid authorization to occupy the public rights-of-way may construct a video service network without first obtaining a video service authorization, but such person must obtain a video service authorization prior to commencing the provision of video service and otherwise comply with the provisions of sections 67.2675 to 67.2714. For purposes of the federal Cable Act, 47 U.S.C. 521, et seq., the rules and regulations of the Federal Communications Commission, and all applicable state laws and regulations, the public service commission shall be considered the sole franchising authority for the state, except with respect to a person that continues to provide video service under a franchise, franchise extension, or expired franchise or ordinance previously granted by a franchise entity. The public service commission shall have no authority to regulate the rates, terms, and conditions of video service, except to the extent explicitly provided under sections 67.2675 to 67.2714.

5. Any person seeking to commence providing video service in this state shall file an application for a video service authorization covering a franchise area or franchise areas with the public service commission and provide written notice to the affected political subdivisions of its intent to provide video service. The public service commission shall make such application public by posting a copy of the application on its website within three days of filing.

6. A holder of a video service authorization who seeks to include additional political subdivisions to be served must file with the public service commission a notice of change to its video service authorization that reflects the additional political subdivisions to be served.

7. The public service commission shall issue a video service authorization allowing the video service provider to offer video service in the franchise area of each political subdivision set forth in the application within thirty days of receipt of an affidavit submitted by the applicant and signed by an officer or general partner of the applicant affirming the following:

(1) That the video service authorization holder agrees to comply with all applicable federal and state laws and regulations;

(2) A list of political subdivisions to be served by the applicant;

(3) The location of the principal place of business and the names of the principal executive officers of the applicant;

(4) That the video service provider has filed or will timely file with the Federal Communications Commission all forms required by that agency prior to offering video service;

(5) That the video service provider agrees to comply with all applicable regulations concerning use of the public rights-of-way as provided in sections 67.1830 to 67.1846; and

(6) That the video service provider is legally, financially, and technically qualified to provide video service.

8. The video service authorization issued by the public service commission shall contain the following:

(1) A grant of authority to provide video service in the franchise area of each political subdivision set forth in the application; and

(2) A grant of authority to construct a video service network along, across, or on public rights-of-way for the delivery of video service to the extent the video service provider or an affiliate did not otherwise possess a valid authorization to occupy the public rights-of-way.

9. (1) No existing franchise or ordinance issued by a franchising entity shall be renewed or extended beyond the expiration date of such franchise. Any person providing video service under a franchise, franchise extension or expired franchise or ordinance previously granted by a franchise entity may, at its option:

(a) Continue to provide service under the terms and conditions of such franchise, franchise extension, or ordinance; or

(b) Apply for a video service authorization as provided under this section in lieu of any or all such franchises, franchise extensions, or expired franchises; or

(c) Automatically convert the franchise, franchise extension, or expired franchise in a political subdivision into a state-issued video service authorization, any time after a video service provider other than an incumbent cable operator obtains a video service authorization for such political subdivision, provided that notice of the automatic conversion to the public service commission and the affected political subdivision is made and upon compliance with the provisions of sections 67.2675 to 67.2714.

(2) The franchise, franchise extension, or expired franchise previously granted by the franchise entity will terminate upon issuance of a video service authorization to the video service provider. The terms of such video service authorization shall be as provided under the provisions of sections 67.2675 to 67.2714 and shall supersede the terms and conditions of the franchise, franchise extension, or expired franchise previously granted by the franchise entity.

10. At the time that any video service authorization is issued by the public service commission, the public service commission shall immediately make such issuance public by posting information on its website relating to the video service authorization, including specifically all political subdivisions covered by that authorization and the video service provider fee imposed.

(L. 2007 S.B. 284)



Section 67.2681 No separate franchise to be required by a franchise entity or political subdivision.

No separate franchise to be required by a franchise entity or political subdivision.

67.2681. No franchise entity or other political subdivision of the state of Missouri except the public service commission shall either require a person holding a video service authorization to obtain a separate franchise to provide video service or otherwise impose any fee, license, gross receipt tax, or franchise requirement on the provision of any video service, or request anything of value in exchange for providing video services except as provided in sections 67.1830 to 67.1846 or in sections 67.2689 and 67.2703. For purposes of this section, a franchise requirement includes, without limitation, any provision regulating rates charged by an entity holding a video service authorization or requiring such entity to satisfy any build-out requirements or deploy any facilities or equipment. Except with respect to the construction of a video service network, a certificate or franchise issued to a telecommunications company to construct and operate telecommunications facilities to provide telecommunications service in the public rights-of-way shall not constitute a video service authorization for purposes of sections 67.2675 to 67.2714.

(L. 2007 S.B. 284)



Section 67.2683 Compliance with FCC requirements for emergency messages.

Compliance with FCC requirements for emergency messages.

67.2683. A video service provider shall comply with all Federal Communications Commission requirements involving the distribution and notification of emergency messages over the emergency alert system applicable to cable operators. A video service provider other than an incumbent cable operator serving a majority of the residents within a political subdivision shall comply with this section by December 31, 2007.

(L. 2007 S.B. 284)



Section 67.2685 Expiration of authorization, when.

Expiration of authorization, when.

67.2685. A video service authorization shall expire upon notice to the public service commission by the holder of a video service authorization that it will cease to provide video service under such authorization.

(L. 2007 S.B. 284)



Section 67.2687 Notice of commencement of service, when.

Notice of commencement of service, when.

67.2687. An entity holding a video service authorization shall provide notice to each political subdivision with jurisdiction in any locality at least ten days before commencing video service in the political subdivision's jurisdiction.

(L. 2007 S.B. 284)



Section 67.2689 Fee authorized, amount.

Fee authorized, amount.

67.2689. 1. A franchise entity may collect a video service provider fee equal to not more than five percent of the gross revenues from each video service provider providing video service in the geographic area of such franchise entity. The video service provider fee shall apply equally to all video service providers within the geographic area of a franchise entity.

2. Except as otherwise expressly provided in sections 67.2675 to 67.2714, neither a franchise entity nor any other political subdivision shall demand any additional fees, licenses, gross receipt taxes, or charges on the provision of video services by a video service provider and shall not demand the use of any other calculation method.

3. All video service providers providing service in the geographic area of a franchise entity shall pay the video service provider fee at the same percent of gross revenues as had been assessed on the incumbent cable operator by the franchise entity immediately prior to the date of enactment of sections 67.2675 to 67.2714, and such percentage shall continue to apply until the date that the incumbent cable operator's franchise existing at that time expires or would have expired if it had not been terminated pursuant to sections 67.2675 to 67.2714. The franchise entity shall notify the applicant for a video service authorization of the applicable gross revenue fee percentage within thirty days of the date notice of the applicant is provided.

4. Not more than once per calendar year after the date that the incumbent cable operator's franchise existing on August 28, 2007, expires or would have expired if it had not been terminated pursuant to sections 67.2675 to 67.2714, or in any political subdivision where no franchise applied on the date of enactment of sections 67.2675 to 67.2714, no more than once per calendar year after the video service provider fee was initially imposed, a franchise entity, may, upon ninety days notice to all video service providers, elect to adjust the amount of the video service provider fee subject to state and federal law, but in no event shall such fee exceed five percent of a video service provider's gross revenue.

5. The video service provider fee shall be paid to each franchise entity requiring such fee on or before the last day of the month following the end of each calendar quarter and shall be calculated as a percentage of gross revenues, as defined under section 67.2677. Any payment made pursuant to subsection 8 of section 67.2703 shall be made at the same time as the payment of the video service provider fee.

6. Any video service provider may identify and collect the amount of the video service provider fee and collect any support under subsection 8 of section 67.2703 as separate line items on subscriber bills.

(L. 2007 S.B. 284)



Section 67.2691 Audits authorized--availability of records, expenses--cause of action for disputes, procedure.

Audits authorized--availability of records, expenses--cause of action for disputes, procedure.

67.2691. 1. A franchise entity shall have the authority to audit any video service provider, which provides video service to subscribers within the geographic area of the franchise entity, not more than once per calendar year.

2. A video service provider shall, upon request of the franchise entity conducting an audit, make available at the location where such records are kept in the normal course of business for inspection by the franchise entity all records pertaining to gross revenues received from the provision of video services provided to consumers located within the geographic area of the franchise entity.

3. Any expenses incurred by a franchise entity in conducting an audit of an entity holding a video service authorization shall be paid by the franchise entity.

4. Any suit with respect to a dispute arising out of or relating to the amount of the video service provider fee allegedly due to a franchise entity under section 67.2689 shall be filed by the franchise entity seeking to recover an additional amount alleged to be due, or by a video service provider seeking a refund of an alleged overpayment, in a court of competent jurisdiction within two years following the end of the quarter to which the disputed amount relates. Any payment that is not challenged by a franchise entity within two years after it is paid or remitted shall be deemed accepted in full payment by the franchise entity.

5. A franchise entity shall not employ, appoint, or retain any person or entity for compensation that is dependent in any manner upon the outcome of an audit of a holder of video service authorization, including, without limitation, the audit findings or the recovery of fees or other payment by the municipality or county. A person may not solicit or accept compensation dependent in any manner upon the outcome of any such audit, including, without limitation, the audit findings or the recovery of fees or other payment by the political subdivision or video service provider.

6. A video service provider shall not be required to retain financial records associated with the payment of the video service provider fee for longer than three years following the end of the quarter to which such payment relates, unless a franchise entity has commenced a dispute regarding such payment in accordance with this section.

(L. 2007 S.B. 284)



Section 67.2692 Customer service requirements--definitions--inquiries, process for handling--toll-free number to be maintained--filing of complaints.

Customer service requirements--definitions--inquiries, process for handling--toll-free number to be maintained--filing of complaints.

67.2692. 1. For purposes of this section, the following terms shall mean:

(1) "Normal business hours", those hours during which most similar businesses in the community are open to serve customers. In all cases the term normal business hours must include some evening hours at least one night per or some weekend hours;

(2) "Normal operating conditions", those service conditions which are within the control of the video service provider. Those conditions which are not within the control of the video service provider include, but are not limited to, natural disasters, civil disturbances, power outages, telephone network outages, and severe or unusual weather conditions. Those conditions which are ordinarily within the control of the video service provider include, but are not limited to, special promotions, pay-per-view events, rate increases, regular peak or seasonal demand periods, and maintenance or upgrade of the video system;

(3) "Service interruption", the loss of picture or sound on one or more video channels.

2. Upon ninety days' notice, a franchise entity may require a video service provider to adopt the following customer service requirements:

(1) The video service provider will maintain a local, toll-free or collect call telephone access line which may be available to its subscribers twenty-four hours a day, seven days a week;

(2) The video service provider shall have trained company representatives available to respond to customer telephone inquiries during normal business hours;

(3) After normal business hours, the access line may be answered by a service or an automated response system, including an answering machine. Inquiries received after normal business hours shall be responded to, by a trained company representative, on the next business day;

(4) Under normal operating conditions, telephone answer time by a customer representative, including wait time, shall not exceed thirty seconds when the connection is made. If the call needs to be transferred, transfer time shall not exceed thirty seconds. These standards shall be met no less than ninety percent of the time under normal operating conditions, measured on a quarterly basis;

(5) The operator will not be required to acquire equipment or perform surveys to measure compliance with the telephone answering standards provided under subdivisions (1) to (4) of this subsection, unless a historical record of complaints indicates a clear failure to comply;

(6) Under normal operating conditions, the customer will receive a busy signal less than three percent of the time;

(7) Customer service center and bill payment locations shall be open at least during normal business hours and shall be conveniently located;

(8) Under normal operating conditions, each of the following four standards shall be met no less than ninety-five percent of the time measured on a quarterly basis:

(a) Standard installations shall be performed within seven business days after an order has been placed. "Standard" installations* are those that are located up to one hundred and twenty-five feet from the existing distribution system;

(b) Excluding conditions beyond the control of the operator, the video service provider shall begin working on service interruptions promptly and in no event later than twenty-four hours after the interruption becomes known. The video service provider must begin actions to correct other service problems the next business day after notification of the service problem;

(c) The appointment window alternatives for installations, service calls, and other installation activities will be either a specific time or, at maximum, a four-hour time block during normal business hours. The operator may schedule service calls and other installation activities outside of normal business hours for the express convenience of the customer;

(d) A video service provider shall not cancel an appointment with a customer after the close of business on the business day prior to the scheduled appointment;

(e) If a video service provider's representative is running late for an appointment with a customer and will not be able to keep the appointment as scheduled, the customer must be contacted. The appointment shall be rescheduled, as necessary, at a time which is convenient for the customer;

(9) Refund checks shall be issued promptly, but no later than either:

(a) The customer's next billing cycle following resolution of the request or thirty days, which ever is earlier; or

(b) The return of the equipment supplied by the video service provider if the service is terminated;

(10) Credits for service shall be issued no later than the customer's next billing cycle following the determination that a credit is warranted.

3. An agency of the state of Missouri shall not have the power to enact or adopt customer service requirements specifically applicable to the provision of video service.

4. A video service provider shall implement an informal process for handling inquiries from franchise entities and customers concerning billing issues, service issues, and other complaints. In the event an issue is not resolved through this informal process, a franchising entity may request a confidential nonbinding mediation with the video service provider, with the costs of such mediation to be shared equally between the franchising entity and the video service provider.

5. Each video service provider shall maintain a local or toll-free telephone number for customer service contact.

6. (1) In the case of repeated, willful, and material violations of the provisions of this section by a video service provider, a franchise entity may file a complaint on behalf of a resident harmed by such violations with the administrative hearing commission seeking an order revoking the video service provider's franchise for that political subdivision. A franchise entity or a video service provider may appeal any determination made by the administrative hearing commission under this section to a court of competent jurisdiction, which shall have the power to review the decision de novo.

(2) No franchise entity shall file a complaint seeking revocation unless the video service provider has been given sixty days' notice by the franchise entity to cure alleged breaches, but has failed to do so.

(L. 2007 S.B. 284)

*Word "installation" appears in original rolls.



Section 67.2693 Report to be issued by the public service commission, contents.

Report to be issued by the public service commission, contents.

67.2693. The public service commission shall, no later than August 28, 2008, and annually thereafter for the next three years, issue a report regarding developments resulting from the implementation of sections 67.2675 to 67.2714 and shall make such recommendations to the general assembly as it deems appropriate to benefit consumers. The commission shall conduct proceedings as it deems appropriate to prepare its report, including receiving comments from members of the public.

(L. 2007 S.B. 284)



Section 67.2694 Confidentiality of subscriber information.

Confidentiality of subscriber information.

67.2694. Video service providers shall not disclose the name or address of a subscriber for commercial gain to be used in mailing lists or for other commercial purposes not reasonably related to the conduct of the businesses of the video service provider or its affiliates, as required under 47 U.S.C. Section 551, including all notice requirements. Video service providers shall provide an address and telephone number for a local subscriber to use without toll charge to prevent disclosure of the subscriber's name or address.

(L. 2007 S.B. 284)



Section 67.2695 Immunity of political subdivisions, when--indemnification, when--exceptions.

Immunity of political subdivisions, when--indemnification, when--exceptions.

67.2695. 1. An entity holding a video service authorization shall, at its sole cost and expense, indemnify, hold harmless, and defend a political subdivision, its officials, boards, board members, commissions, commissioners, agents, and employees, against any and all claims, suits, causes of action, proceedings, and judgments for damages or equitable relief arising out of:

(1) The construction, maintenance, or operation of its video service network;

(2) Copyright infringements or a failure by an entity holding a video service authorization to secure consents from the owners, authorized distributors, or licensees of programs to be delivered by the video service network.

2. Any indemnification provided in subsection 1 of this section shall include, but not be limited to, the political subdivision's reasonable attorneys' fees incurred in defending against any such claim, suit, or proceeding prior to the entity holding the video service authorization assuming such defense. The political subdivision shall notify the entity holding the video service authorization of claims and suits within seven business days of its actual knowledge of the existence of such claim, suit, or proceeding. Failure to provide such notice shall relieve the entity holding the video service authorization of its obligations under this section. Once the entity holding the video service authorization assumes the defense of any such action, the political subdivision may, at its option, continue to participate in the defense at its own expense.

3. The obligation to indemnify, hold harmless, and defend contained in subsections 1 and 2 of this section shall not apply to any claim, suit, or cause of action related to the provision of public, educational, and governmental channels or programming or to emergency interrupt service announcements.

(L. 2007 S.B. 284)



Section 67.2701 Transferability of authorizations, procedure.

Transferability of authorizations, procedure.

67.2701. A video service authorization is fully transferable, with respect to one or more political subdivisions covered by such authorization, to any successor-in-interest to the holder whether such successor-in-interest arises through merger, sale, assignment, restructuring, change of control, or any other type of transaction. A notice of transfer shall be promptly filed with the public service commission and the affected political subdivisions upon completion of such transfer, but neither the public service commission nor any political subdivision shall have any authority to review or require approval of any transfer of a video service authorization, regardless of whether the transfer arises through merger, sale, assignment, restructuring, change of control, or any other type of transaction.

(L. 2007 S.B. 284)



Section 67.2703 Designation of noncommercial channels authorized, when--PEG channels, requirements.

Designation of noncommercial channels authorized, when--PEG channels, requirements.

67.2703. 1. A franchise entity may require a video service provider providing video service in such franchise entity to designate up to three channels for noncommercial public, educational, or governmental "PEG" use if such franchise entity has a population of at least fifty thousand, and up to two PEG channels if such franchise entity has a population of less than fifty thousand; provided, however, that a PEG channel that is shared among multiple political subdivisions served by a common headend on the effective date may continue to be shared among those political subdivisions served by that headend. Such limits shall constitute the total number of PEG channels that may be designated on all video service networks that share a common headend, regardless of the number of franchise entities or other political subdivisions served by such headend. The video service provider may provide such channels on any service tier that is purchased by more than fifty percent of its customers. All video service providers serving a political subdivision shall be required to provide the same number of PEG access channels as the incumbent video service provider existing on the date of enactment of sections 67.2675 to 67.2714.

2. Notwithstanding any franchise or ordinance granted by a franchise entity prior to the date of enactment of sections 67.2675 to 67.2714, this section, rather than the franchise or ordinance, shall apply to the designation of PEG access channels by an incumbent cable operator operating under such franchise or ordinance; provided, however, that if such franchise or ordinance requires more PEG access channels than the applicable limit specified in subsection 1 of this section, the requirement in the franchise or ordinance shall apply in lieu of such limit; provided further, that the incumbent cable operator may nonetheless be required to activate additional PEG channel or channels, up to such limit, to the extent the political subdivision certifies that such additional channel or channels will be substantially utilized, as defined in subsection 4 of this section.

3. Any PEG channel designated pursuant to this section that is not substantially utilized, as defined in subsection 4 of this section, by the franchise entity shall no longer be made available to the franchise entity, but may be programmed at the video service provider's discretion. At such time as the governing body of a franchising entity makes a finding and certifies that a channel that has been reclaimed by a video service provider under this subsection will be substantially utilized, the video service provider shall restore the reclaimed channel within one hundred * twenty days, but shall be under no obligation to carry that channel on any specific tier.

4. For purposes of this section, a PEG channel shall be considered "substantially utilized" when forty hours per week are locally programmed on that channel for at least three consecutive months. In determining whether a PEG channel is substantially utilized, a program may be counted not more than four times during a calendar week.

5. Except as provided in this section, a franchise entity or political subdivision may not require a video service provider to provide any funds, services, programming, facilities, or equipment related to public, educational, or governmental use of channel capacity. The operation of any PEG access channel provided pursuant to this section and the production of any programming that appears on each such channel shall be the sole responsibility of the franchise entity or its duly appointed agent receiving the benefit of such channel, and the video service provider shall bear only the responsibility for the transmission of the programming on each such channel to subscribers.

6. The franchise entity must ensure that all transmissions of content and programming provided by or arranged by it to be transmitted over a PEG channel by a video service provider are delivered and submitted to the video service provider in a manner or form that is capable of being accepted and transmitted by such video service provider holder over its network without further alteration or change in the content or transmission signal, and which is compatible with the technology or protocol utilized by the video service provider to deliver its video services.

7. The franchise entity shall make the programming of any PEG access channel available to all video service providers in such franchise entity in a nondiscriminatory manner. Each video service provider shall be responsible for providing the connectivity to the franchise entity's or its duly appointed agent's PEG access channel distribution points existing as of effective date of enactment of sections 67.2675 to 67.2714. Where technically necessary and feasible, video service providers in the same franchise entity shall use reasonable efforts and shall negotiate in good faith to interconnect their video service networks on mutually acceptable rates, terms, and conditions for the purpose of transmitting PEG programming within such franchise entity. A video service provider shall have no obligation to provide such interconnection to a new video service provider at more than one point per headend, regardless of the number of franchise entities or other political subdivisions served by such headend. The video service provider requesting interconnection shall be responsible for any costs associated with such interconnection, including signal transmission from the origination point to the point of interconnection. Interconnection may be accomplished by direct cable microwave link, satellite, or other reasonable method of connection acceptable to the person providing the interconnect.

8. (1) The obligation of an incumbent cable operator to provide monetary and other support for PEG access facilities contained in a franchise existing on August 28, 2007, shall continue until the term of the franchise would have expired if it had not been terminated pursuant to sections 67.2675 to 67.2714 or until January 1, 2012, whichever is earlier.

(2) Each video service provider providing video service in a political subdivision shall have the same obligation to support PEG access facilities as the incumbent cable operator with the most subscribers in such political subdivision as of the date of enactment of sections 67.2675 to 67.2714. To the extent such incumbent cable operator provides such support in the form of a percentage of gross revenue or a per-subscriber fee, any other video service provider shall pay the same percentage of gross revenue or per-subscriber fee as the incumbent cable operator. To the extent the incumbent cable operator provides such support in the form of a lump sum payment without an offset to its gross receipts fee, any other video service provider shall be responsible for a pro rata share of such payment made by the incumbent cable operator after the date on which the other video service provider commences service in a particular political subdivision, based on its proportion of video service customers in such political subdivision. To the extent the incumbent cable operator provides such support on an in-kind basis after the date on which the other video service provider commences service in a particular political subdivision, any other video service provider shall pay the political subdivision a sum equal to the pro rata amount of the fair market value of such support based on its proportion of video service customers in such political subdivision.

(3) For purposes of this section, the proportion of video service customers of a video service provider shall be determined based on the relative number of subscribers as of the end of the prior calendar year as reported by all incumbent cable operators and holders of video service authorizations. A franchising entity acting under this subsection shall notify a video service provider of the amount of such fee on an annual basis, beginning one year after issuance of the video service authorization.

9. Neither the public service commission nor any political subdivision may require a video service provider to provide any institutional network or equivalent capacity on its video service network. The obligation of an incumbent cable operator to provide such network or capacity contained in a franchise existing on August 28, 2007, shall continue until the term of the franchise would have expired had it not been terminated pursuant to sections 67.2676** to 67.2714, or until January 1, 2009, whichever is earlier, and shall be limited to providing the network as is on August 28, 2007.

(L. 2007 S.B. 284)

*Word "and" appears in original rolls.

**Section 67.2676 does not exist.



Section 67.2705 Discrimination prohibited--defense to alleged violation--annual report required--waiver permitted, when.

Discrimination prohibited--defense to alleged violation--annual report required--waiver permitted, when.

67.2705. 1. A video service provider shall not deny access to service to any group of potential residential subscribers because of the race or income of the residents in the local area in which the group resides.

2. It is a defense to an alleged violation of subsection 1 of this section if the video service provider has met either of the following conditions:

(1) Within three years of the date it began providing video service under the provisions of sections 67.2675 to 67.2714, at least twenty-five percent of the households with access to the provider's video service are low-income households; or

(2) Within five years of the date it began providing video service under the provisions of sections 67.2675 to 67.2714 at least thirty percent of the households with access to the provider's video service are low-income households.

3. If a video service provider is using telecommunication facilities to provide video service and has more than one million telecommunication access lines in this state, the provider shall provide access to its video service to a number of households equal to at least twenty-five percent of the households in the provider's telecommunications service area in the state within three years of the date it began providing video service pursuant to authorization under sections 67.2675 to 67.2714 and to not less than fifty percent of such households within six years. A video service provider is not required to meet the fifty percent requirement provided in this subsection until two years after at least thirty percent of the households with access to the provider's video service subscribe to the service for six consecutive months.

4. Each provider described in subsection 3 of this section shall file an annual report with the franchising entities in which each provider provides service and the public service commission regarding the progress that has been made toward compliance with the provisions of subsection 3 of this section.

5. Except for satellite service, a video service provider may satisfy the requirements of this section through the use of alternate technology that offers service, functionality, and content which is demonstrably similar to that provided through the provider's video service network and may include a technology that does not require the use of any public right-of-way. The technology utilized to comply with the requirements of this section shall include local public, education, and government channels as required under section 67.2703 and messages over the emergency alert system as required under section 67.2683.

6. A video service provider may apply to the public service commission for a waiver of or an extension of time to meet the requirements of this section if one or more of the following apply:

(1) The inability to obtain access to public and private rights-of-way under reasonable terms and conditions;

(2) Developments or buildings not being subject to competition because of existing exclusive service arrangements;

(3) Developments or buildings being inaccessible using reasonable technical solutions under commercially reasonable terms and conditions;

(4) Natural disasters; or

(5) Factors beyond the control of the video service provider.

7. The public service commission may grant the waiver or extension only if the provider has made substantial and continuous effort to meet the requirements of this section. If an extension is granted, the public service commission shall establish a new compliance deadline. If a waiver is granted, the public service commission shall specify the requirement or requirements waived.

8. Notwithstanding any other provision of sections 67.2675 to 67.2714, a video service provider using telephone facilities to provide video service shall not be obligated to provide such service outside the provider's existing telephone exchange boundaries.

9. Except as otherwise provided in sections 67.2675 to 67.2714, a video service provider shall not be required to comply with, and a franchising entity may not impose or enforce, any mandatory build-out or deployment provisions, schedules, or requirements except as required by this section.

10. Any franchising entity in which a video service provider operates may file a complaint in a court of competent jurisdiction alleging a violation of subsection 1 or 3 of this section. The court shall act on such complaint in accordance with section 67.2711.

(L. 2007 S.B. 284)



Section 67.2707 Regulation of providers--political subdivisions prohibited from imposing certain regulations.

Regulation of providers--political subdivisions prohibited from imposing certain regulations.

67.2707. 1. A video service provider shall be subject to the provisions of sections 67.1830 to 67.1846 and chapter 229 and shall also be subject to the provisions of section 227.240 applying to cable television companies, and to all reasonable police power-based regulations of a political subdivision regarding the placement, screening, and relocation of facilities, including, but not limited to:

(1) Requirements that the video service provider provide landscaping to screen the placement of cabinets or structures from public view consistent with the location chosen;

(2) Requirements that the video service provider contact the nearby property owners to communicate what work will be done and when;

(3) Requiring alternate placement of facilities, or prescribing the time, method, and manner of such placement, when it is necessary to protect the public right-of-way or the safety of the public, notwithstanding the provisions of sections 67.1830 to 67.1846;

(4) Requirements that cabinets be removed or relocated at the expense of the video service provider when necessary to accommodate construction, improvement, or maintenance of streets or other public works, excluding minor beautification projects.

2. A political subdivision may not impose the following regulations on video service providers:

(1) Requirements that particular business offices or portions of a video service network be located in the political subdivision;

(2) Requirements for political subdivision approval of transfers of ownership or control of the business or assets of a video service provider's business, except that a political subdivision may require that such entity maintain current point-of-contact information and provide notice of a transfer within a reasonable time; and

(3) Requirements concerning the provisioning of or quality of customer services, facilities, equipment or goods in-kind for use by the political subdivision or any other video service provider or public utility.

(L. 2007 S.B. 284)



Section 67.2709 National Electric Safety Code, compliance with required.

National Electric Safety Code, compliance with required.

67.2709. Every holder of a video service authorization shall, with respect to its construction practices and installation of equipment, comply with all applicable sections of the National Electric Safety Code.

(L. 2007 S.B. 284)



Section 67.2711 Noncompliance, effect of.

Noncompliance, effect of.

67.2711. In the event a video service provider is found by a court of competent jurisdiction to be in noncompliance with the requirements of sections 67.2675 to 67.2714, the court shall issue an order to the video service provider directing a cure for such noncompliance within a specified reasonable period of time. If the video service provider meets the requirements of the provisions of sections 67.2675 to 67.2714 within the court-ordered period of time, the court shall dismiss the claim of noncompliance.

(L. 2007 S.B. 284)



Section 67.2714 Effective date.

Effective date.

67.2714. Sections 67.2675 to 67.2714 shall apply to any franchise in effect on August 28, 2007, to the extent specifically provided in sections 67.2675 to 67.2714.

(L. 2007 S.B. 284)



Section 67.2725 Notice required for public meeting on tax increases, eminent domain, creation of certain districts, and certain redevelopment plans.

Notice required for public meeting on tax increases, eminent domain, creation of certain districts, and certain redevelopment plans.

67.2725. For any public meeting where a vote of the governing body is required to implement a tax increase, or with respect to a retail development project when the governing body votes to utilize the power of eminent domain, create a transportation development district or a community improvement district, or approve a redevelopment plan that pledges public funds as financing for the project or plan, the governing body of any county, city, town, or village, or any entity created by such county, city, town, or village, shall give notice conforming with all the requirements of subsection 1 of section 610.020 at least four days before such entity may vote on such issues, exclusive of weekends and holidays when the facility is closed; provided that this section shall not apply to any votes or discussion related to proposed ordinances which require a minimum of two separate readings on different days for their passage. The provisions of subsection 4 of section 610.020 shall not apply to any matters that are subject to the provisions of this section. No vote shall occur until after a public meeting on the matter at which parties in interest and citizens shall have an opportunity to be heard. If the notice required under this section is not properly given, no vote on such issues shall be held until proper notice has been provided under this section. Any legal action challenging the notice requirements provided herein shall be filed within thirty days of the subject meeting, or such meeting shall be deemed to have been properly noticed and held. For the purpose of this section, a tax increase shall not include the setting of the annual tax rates provided for under sections 67.110 and 137.055.

(L. 2010 H.B. 1444 merged with S.B. 851)



Section 67.2800 Citation of law--definitions--projects subject to municipal ordinances and regulations.

Citation of law--definitions--projects subject to municipal ordinances and regulations.

67.2800. 1. Sections 67.2800 to 67.2835 shall be known and may be cited as the "Property Assessment Clean Energy Act".

2. As used in sections 67.2800 to 67.2835, the following words and terms shall mean:

(1) "Assessment contract", a contract entered into between a clean energy development board and a property owner under which the property owner agrees to pay an annual assessment for a period of up to twenty years in exchange for financing of an energy efficiency improvement or a renewable energy improvement;

(2) "Authority", the state environmental improvement and energy resources authority established under section 260.010;

(3) "Bond", any bond, note, or similar instrument issued by or on behalf of a clean energy development board;

(4) "Clean energy conduit financing", the financing of energy efficiency improvements or renewable energy improvements for a single parcel of property or a unified development consisting of multiple adjoining parcels of property under section 67.2825;

(5) "Clean energy development board", a board formed by one or more municipalities under section 67.2810;

(6) "Energy efficiency improvement", any acquisition, installation, or modification on or of publicly or privately owned property designed to reduce the energy consumption of such property, including but not limited to:

(a) Insulation in walls, roofs, attics, floors, foundations, and heating and cooling distribution systems;

(b) Storm windows and doors, multiglazed windows and doors, heat-absorbing or heat-reflective windows and doors, and other window and door improvements designed to reduce energy consumption;

(c) Automatic energy control systems;

(d) Heating, ventilating, or air conditioning distribution system modifications and replacements;

(e) Caulking and weatherstripping;

(f) Replacement or modification of lighting fixtures to increase energy efficiency of the lighting system without increasing the overall illumination of the building unless the increase in illumination is necessary to conform to applicable state or local building codes;

(g) Energy recovery systems; and

(h) Daylighting systems;

(7) "Municipality", any county, city, or incorporated town or village of this state;

(8) "Project", any energy efficiency improvement or renewable energy improvement;

(9) "Property assessed clean energy local finance fund", a fund that may be established by the authority for the purpose of making loans to clean energy development boards to establish and maintain property assessed clean energy programs;

(10) "Property assessed clean energy program", a program established by a clean energy development board to finance energy efficiency improvements or renewable energy improvements under section 67.2820;

(11) "Renewable energy improvement", any acquisition and installation of a fixture, product, system, device, or combination thereof on publicly or privately owned property that produces energy from renewable resources, including, but not limited to photovoltaic systems, solar thermal systems, wind systems, biomass systems, or geothermal systems.

3. All projects undertaken under sections 67.2800 to 67.2835 are subject to the applicable municipality's ordinances and regulations, including but not limited to those ordinances and regulations concerning zoning, subdivision, building, fire safety, and historic or architectural review.

(L. 2010 H.B. 1692, et al.)



Section 67.2805 Rulemaking authority.

Rulemaking authority.

67.2805. 1. The authority may, as needed, promulgate administrative rules and regulations relating to the following:

(1) Guidelines and specifications for administering the property assessed clean energy local finance fund; and

(2) Any clarification to the definitions of energy efficiency improvement and renewable energy improvement as the authority may determine is necessary or advisable.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1692, et al.)



Section 67.2810 Clean energy development boards may be formed, members, powers of board--annual report--limitation on certain legal actions.

Clean energy development boards may be formed, members, powers of board--annual report--limitation on certain legal actions.

67.2810. 1. One or more municipalities may form clean energy development boards for the purpose of exercising the powers described in sections 67.2800 to 67.2835. Each clean energy development board shall consist of not less than three members, as set forth in the ordinance or order establishing the clean energy development board. Members shall serve terms as set forth in the ordinance or order establishing the clean energy development board and shall be appointed:

(1) If only one municipality is participating in the clean energy development board, by the chief elected officer of the municipality with the consent of the governing body of the municipality; or

(2) If more than one municipality is participating, in a manner agreed to by all participating municipalities.

2. A clean energy development board shall be a political subdivision of the state and shall have all powers necessary and convenient to carry out and effectuate the provisions of sections 67.2800 to 67.2835, including but not limited to the following:

(1) To adopt, amend, and repeal bylaws, which are not inconsistent with sections 67.2800 to 67.2835;

(2) To adopt an official seal;

(3) To sue and be sued;

(4) To make and enter into contracts and other instruments with public and private entities;

(5) To accept grants, guarantees, and donations of property, labor, services, and other things of value from any public or private source;

(6) To employ or contract for such managerial, legal, technical, clerical, accounting, or other assistance it deems advisable;

(7) To levy and collect special assessments under an assessment contract with a property owner and to record such special assessments as a lien on the property;

(8) To borrow money from any public or private source and issue bonds and provide security for the repayment of the same;

(9) To finance a project under an assessment contract;

(10) To collect reasonable fees and charges in connection with making and servicing assessment contracts and in connection with any technical, consultative, or project assistance services offered;

(11) To invest any funds not required for immediate disbursement in obligations of the state of Missouri or of the United States or any agency or instrumentality thereof, or in bank certificates of deposit; provided, however, the limitations on investments provided in this subdivision shall not apply to proceeds acquired from the sale of bonds which are held by a corporate trustee; and

(12) To take whatever actions necessary to participate in and administer a clean energy conduit financing or a property assessed clean energy program.

3. No later than July first of each year, the clean energy development board shall file with each municipality that participated in the formation of the clean energy development board and with the director of the department of natural resources an annual report for the preceding calendar year that includes:

(1) A brief description of each project financed by the clean energy development board during the preceding calendar year, which shall include the physical address of the property, the name or names of the property owner, an itemized list of the costs of the project, and the name of any contractors used to complete the project;

(2) The amount of assessments due and the amount collected during the preceding calendar year;

(3) The amount of clean energy development board administrative costs incurred during the preceding calendar year;

(4) The estimated cumulative energy savings resulting from all energy efficiency improvements financed during the preceding calendar year; and

(5) The estimated cumulative energy produced by all renewable energy improvements financed during the preceding calendar year.

4. No lawsuit to set aside the formation of a clean energy development board or to otherwise question the proceedings related thereto shall be brought after the expiration of sixty days from the effective date of the ordinance or order creating the clean energy development board. No lawsuit to set aside the approval of a project, an assessment contract, or a special assessment levied by a clean energy development board, or to otherwise question the proceedings related thereto shall be brought after the expiration of sixty days from the date that the assessment contract is executed.

(L. 2010 H.B. 1692, et al.)



Section 67.2815 Assessment contract or levy of special assessment, requirements--maximum assessment--assessment to be a lien, when--right of first refusal, when.

Assessment contract or levy of special assessment, requirements--maximum assessment--assessment to be a lien, when--right of first refusal, when.

67.2815. 1. A clean energy development board shall not enter into an assessment contract or levy or collect a special assessment for a project without making a finding that there are sufficient resources to complete the project and that the estimated economic benefit expected from the project during the financing period is equal to or greater than the cost of the project.

2. An assessment contract shall be executed by the clean energy development board and the benefitted property owner or property owners and shall provide:

(1) A description of the project, including the estimated cost of the project and details on how the project will either reduce energy consumption or create energy from renewable sources;

(2) A mechanism for:

(a) Verifying the final costs of the project upon its completion; and

(b) Ensuring that any amounts advanced or otherwise paid by the clean energy development board toward costs of the project will not exceed the final cost of the project;

(3) An acknowledgment by the property owner that the property owner has received or will receive a special benefit by financing a project through the clean energy development board that equals or exceeds the total assessments due under the assessment contract;

(4) An agreement by the property owner to pay annual special assessments for a period not to exceed twenty years, as specified in the assessment contract;

(5) A statement that the obligations set forth in the assessment contract, including the obligation to pay annual special assessments, are a covenant that shall run with the land and be obligations upon future owners of such property; and

(6) An acknowledgment that no subdivision of property subject to the assessment contract shall be valid unless the assessment contract or an amendment thereof divides the total annual special assessment due between the newly subdivided parcels pro rata to the special benefit realized by each subdivided parcel.

3. The total special assessments levied against a property under an assessment contract shall not exceed the sum of the cost of the project, including any required energy audits and inspections, or portion thereof financed through the participation in a property assessed clean energy program or clean energy conduit financing, including the costs of any audits or inspections required by the clean energy development board, plus such administration fees, interest, and other financing costs reasonably required by the clean energy development board.

4. The clean energy development board shall provide a copy of each signed assessment contract to the local county assessor and county collector and shall cause a copy of such assessment contract to be recorded in the real estate records of the county recorder of deeds.

5. Special assessments agreed to under an assessment contract shall be a lien on the property against which it is assessed on behalf of the applicable clean energy development board from the date that each annual assessment under the assessment contract becomes due. Such special assessments shall be collected by the county collector in the same manner and with the same priority as ad valorem real property taxes. Once collected, the county collector shall pay over such special assessment revenues to the clean energy development board in the same manner in which revenues from ad valorem real property taxes are paid to other taxing districts. Such special assessments shall be collected as provided in this subsection from all subsequent property owners, including the state and all political subdivisions thereof, for the term of the assessment contract.

6. Any clean energy development board that contracts for outside administrative services to provide financing origination for a project shall offer the right of first refusal to enter into such a contract to a federally insured depository institution with a physical presence in Missouri upon the same terms and conditions as would otherwise be approved by the clean energy development board. Such right of first refusal shall not be applicable to the origination of any transaction that involves the issuance of bonds by the clean energy development board.

(L. 2010 H.B. 1692, et al.)



Section 67.2820 Program authorized, requirements--application process--audit may be required.

Program authorized, requirements--application process--audit may be required.

67.2820. 1. Any clean energy development board may establish a property assessed clean energy program to finance energy efficiency improvements or renewable energy improvements. A property assessed clean energy program shall consist of a program whereby a property owner may apply to a clean energy development board to finance the costs of a project through annual special assessments levied under an assessment contract.

2. A clean energy development board may establish application requirements and criteria for project financing approval as it deems necessary to effectively administer such program and ration available funding among projects, including but not limited to requiring projects to meet certain energy efficiency standards.

3. Clean energy development boards shall ensure that any property owner approved by the board to participate in a property assessed clean energy program or clean energy conduit financing under sections 67.2800 to 67.2835 shall have good creditworthiness or shall otherwise be considered a low risk for failure to meet the obligations of the program or conduit financing.

4. A clean energy development board may require an initial energy audit conducted by a qualified home energy auditor as defined in subdivision (4) of subsection 1 of section 640.153 as a prerequisite to project financing through a property assessed clean energy program as well as inspections to verify project completion.

(L. 2010 H.B. 1692, et al.)



Section 67.2825 Alternative financing method.

Alternative financing method.

67.2825. 1. In lieu of financing a project through a property assessed clean energy program, a clean energy development board may seek to finance any number of projects to be installed within a single parcel of property or within a unified development consisting of multiple adjoining parcels of property by participating in a clean energy conduit financing.

2. A clean energy conduit financing shall consist of the issuance of bonds under section 67.2830 payable from the special assessment revenues collected under an assessment contract with the property owner participating in the clean energy conduit financing and any other revenues pledged thereto.

(L. 2010 H.B. 1692, et al.)



Section 67.2830 Issuance of bonds.

Issuance of bonds.

67.2830. 1. A clean energy development board may issue bonds payable from special assessment revenues generated by assessment contracts and any other revenues pledged thereto. The bonds shall be authorized by resolution of the clean energy development board, shall bear such date or dates, and shall mature at such time or times as the resolution shall specify, provided that the term of any bonds issued for a clean energy conduit financing shall not exceed twenty years. The bonds shall be in such denomination, bear interest at such rate, be in such form, be issued in such manner, be payable in such place or places, and be subject to redemption as such resolution may provide. Notwithstanding any provision to the contrary under this section, issuance of the bonds shall conform to the requirements of subsection 1 of section 108.170.

2. Any bonds issued under this section shall not constitute an indebtedness of the state or any municipality. Neither the state nor any municipality shall be liable on such bonds, and the form of such bonds shall contain a statement to such effect.

(L. 2010 H.B. 1692, et al.)



Section 67.2835 Allocation of state's residual share of certain bond limitation.

Allocation of state's residual share of certain bond limitation.

67.2835. The director of the department of economic development is authorized to allocate the state's residual share, or any portion thereof, of the national qualified energy conservation bond limitation under Section 54D of the Internal Revenue Code of 1986, as amended, for any purposes described therein to the authority, any clean energy development board, the state, any political subdivision, instrumentality, or other body corporate and politic.

(L. 2010 H.B. 1692, et al.)



Section 67.3000 Definitions--contract submitted to department for certification--tax credit eligibility, procedure, requirements--rulemaking authority.

Definitions--contract submitted to department for certification--tax credit eligibility, procedure, requirements--rulemaking authority.

67.3000. 1. As used in this section and section 67.3005, the following words shall mean:

(1) "Active member", an organization located in the state of Missouri which solicits and services sports events, sports organizations, and other types of sports-related activities in that community;

(2) "Applicant" or "applicants", one or more certified sponsors, endorsing counties, endorsing municipalities, or a local organizing committee, acting individually or collectively;

(3) "Certified sponsor" or "certified sponsors", a nonprofit organization which is an active member of the National Association of Sports Commissions;

(4) "Department", the Missouri department of economic development;

(5) "Director", the director of revenue;

(6) "Eligible costs" shall include:

(a) Costs necessary for conducting the sporting event;

(b) Costs relating to the preparations necessary for the conduct of the sporting event; and

(c) An applicant's pledged obligations to the site selection organization as evidenced by the support contract for the sporting event.

"Eligible costs" shall not include any cost associated with the rehabilitation or construction of any facilities used to host the sporting event or direct payments to a for-profit site selection organization, but may include costs associated with the retrofitting of a facility necessary to accommodate the sporting event;

(7) "Eligible donation", donations received, by a certified sponsor or local organizing committee, from a taxpayer that may include cash, publicly traded stocks and bonds, and real estate that will be valued and documented according to rules promulgated by the department. Such donations shall be used solely to provide funding to attract sporting events to this state;

(8) "Endorsing municipality" or "endorsing municipalities", any city, town, incorporated village, or county that contains a site selected by a site selection organization for one or more sporting events;

(9) "Joinder agreement", an agreement entered into by one or more applicants, acting individually or collectively, and a site selection organization setting out representations and assurances by each applicant in connection with the selection of a site in this state for the location of a sporting event;

(10) "Joinder undertaking", an agreement entered into by one or more applicants, acting individually or collectively, and a site selection organization that each applicant will execute a joinder agreement in the event that the site selection organization selects a site in this state for a sporting event;

(11) "Local organizing committee", a nonprofit corporation or its successor in interest that:

(a) Has been authorized by one or more certified sponsors, endorsing municipalities, or endorsing counties, acting individually or collectively, to pursue an application and bid on its or the applicant's behalf to a site selection organization for selection as the host of one or more sporting events; or

(b) With the authorization of one or more certified sponsors, endorsing municipalities, or endorsing counties, acting individually or collectively, executes an agreement with a site selection organization regarding a bid to host one or more sporting events;

(12) "Site selection organization", the National Collegiate Athletic Association (NCAA); an NCAA member conference, university, or institution; the National Association of Intercollegiate Athletics (NAIA); the United States Olympic Committee (USOC); a national governing body (NGB) or international federation of a sport recognized by the USOC; the United States Golf Association (USGA); the United States Tennis Association (USTA); the Amateur Softball Association of America (ASA); other major regional, national, and international sports associations, and amateur organizations that promote, organize, or administer sporting games or competitions; or other major regional, national, and international organizations that promote or organize sporting events;

(13) "Sporting event" or "sporting events", an amateur or Olympic sporting event that is competitively bid or is awarded by a site selection organization;

(14) "Support contract" or "support contracts", an event award notification, joinder undertaking, joinder agreement, or contract executed by an applicant and a site selection organization;

(15) "Tax credit" or "tax credits", a credit or credits issued by the department against the tax otherwise due under chapter 143 or 148, excluding withholding tax imposed under sections 143.191 to 143.265;

(16) "Taxpayer", any of the following individuals or entities who make an eligible donation:

(a) A person, firm, partner in a firm, corporation, or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed under chapter 143;

(b) A corporation subject to the annual corporation franchise tax imposed under chapter 147;

(c) An insurance company paying an annual tax on its gross premium receipts in this state;

(d) Any other financial institution paying taxes to the state of Missouri or any political subdivision of this state under chapter 148;

(e) An individual subject to the state income tax imposed under chapter 143;

(f) Any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

2. An applicant may submit a copy of a support contract for a sporting event to the department. Within sixty days of receipt of the sporting event support contract, the department may review the applicant's support contract and certify such support contract if it complies with the requirements of this section. Upon certification of the support contract by the department, the applicant may be authorized to receive the tax credit under subsection 4 of this section.

3. No more than thirty days following the conclusion of the sporting event, the applicant shall submit eligible costs and documentation of the costs evidenced by receipts, paid invoices, or other documentation in a manner prescribed by the department.

4. No later than seven days following the conclusion of the sporting event, the department, in consultation with the director, may determine the total number of tickets sold at face value for such event. No later than sixty days following the receipt of eligible costs and documentation of such costs from the applicant as required in subsection 3 of this section, the department may issue a refundable tax credit to the applicant for the lesser of one hundred percent of eligible costs incurred by the applicant or an amount equal to five dollars for every admission ticket sold to such event. Tax credits authorized by this section may be claimed against taxes imposed by chapters 143 and 148 and shall be claimed within one year of the close of the taxable year for which the credits were issued. Tax credits authorized by this section may be transferred, sold, or assigned by filing a notarized endorsement thereof with the department that names the transferee, the amount of tax credit transferred, and the value received for the credit, as well as any other information reasonably requested by the department.

5. In no event shall the amount of tax credits issued by the department under subsection 4 of this section exceed three million dollars in any fiscal year.

6. An applicant shall provide any information necessary as determined by the department for the department and the director to fulfill the duties required by this section. At any time upon the request of the state of Missouri, a certified sponsor shall subject itself to an audit conducted by the state.

7. This section shall not be construed as creating or requiring a state guarantee of obligations imposed on an endorsing municipality under a support contract or any other agreement relating to hosting one or more sporting events in this state.

8. The department shall only certify an applicant's support contract for a sporting event in which the site selection organization has yet to select a location for the sporting event as of December 1, 2012. No support contract shall be certified unless the site selection organization has chosen to use a location in this state from competitive bids, at least one of which was a bid for a location outside of this state. Support contracts shall not be certified by the department after August 28, 2019, provided that the support contracts may be certified on or prior to August 28, 2019, for sporting events that will be held after such date.

9. The department may promulgate rules as necessary to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 10 & 25)

Sunset date 8-28-19, see § 67.3005

Termination date 9-01-20, see § 67.3005



Section 67.3005 Tax credit authorized, amount--application, approval--rulemaking authority--sunset date.

Tax credit authorized, amount--application, approval--rulemaking authority--sunset date.

67.3005. 1. For all taxable years beginning on or after January 1, 2013, any taxpayer shall be allowed a credit against the taxes otherwise due under chapter 143, 147, or 148, excluding withholding tax imposed by sections 143.191 to 143.265, in an amount equal to fifty percent of the amount of an eligible donation, subject to the restrictions in this section. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state income tax liability in the tax year for which the credit is claimed. Any amount of credit that the taxpayer is prohibited by this section from claiming in a tax year shall not be refundable, but may be carried forward to any of the taxpayer's two subsequent taxable years.

2. To claim the credit authorized in this section, a certified sponsor or local organizing committee shall submit to the department an application for the tax credit authorized by this section on behalf of taxpayers. The department shall verify that the applicant has submitted the following items accurately and completely:

(1) A valid application in the form and format required by the department;

(2) A statement attesting to the eligible donation received, which shall include the name and taxpayer identification number of the individual making the eligible donation, the amount of the eligible donation, and the date the eligible donation was received; and

(3) Payment from the certified sponsor or local organizing committee equal to the value of the tax credit for which application is made.

If the certified sponsor or local organizing committee applying for the tax credit meets all criteria required by this subsection, the department shall issue a certificate in the appropriate amount.

3. Tax credits issued under this section may be assigned, transferred, sold, or otherwise conveyed, and the new owner of the tax credit shall have the same rights in the credit as the taxpayer. Whenever a certificate is assigned, transferred, sold, or otherwise conveyed, a notarized endorsement shall be filed with the department specifying the name and address of the new owner of the tax credit or the value of the credit. In no event shall the amount of tax credits issued by the department under this section exceed ten million dollars in any fiscal year.

4. The department shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

5. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under section 67.3000 and under this section shall automatically sunset six years after August 28, 2013, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under section 67.3000 and under this section shall automatically sunset twelve years after the effective date of the reauthorization of these sections; and

(3) Section 67.3000 and this section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under these sections is sunset.

(L. 2013 S.B. 10 & 25)

Sunset date 8-28-19

Termination date 9-01-20



Section 67.4500 Definitions.

Definitions.

67.4500. As used in sections 67.4500 to 67.4520, the following terms shall mean:

(1) "Authority", any county drinking water supply lake authority created by sections 67.4500 to 67.4520;

(2) "Conservation storage level", the target elevation established for a drinking water supply lake at the time of design and construction of such lake;

(3) "Costs", the sum total of all reasonable or necessary expenses incidental to the acquisition, construction, expansion, repair, alteration, and improvement of the project, including without limitation the following: the expense of studies and surveys; the cost of all lands, properties, rights, easements, and franchises acquired; land title and mortgage guaranty policies; architectural and engineering services; legal, organizational marketing, or other special services; provisions for working capital; reserves for principal and interest; and all other necessary and incidental expenses, including interest during construction on bonds issued to finance the project and for a period subsequent to the estimated date of completion of the project;

(4) "Project", recreation and tourist facilities and services, including, but not limited to, lakes, parks, recreation centers, restaurants, hunting and fishing reserves, historic sites and attractions, and any other facilities that the authority may desire to undertake, including the related infrastructure buildings and the usual and convenient facilities appertaining to any undertakings, and any extensions or improvements of any facilities, and the acquisition of any property necessary therefor, all as may be related to the development of a water supply source, recreational and tourist accommodations, and facilities;

(5) "Water commission", a water commission owning a reservoir formed pursuant to sections 393.700 to 393.770;

(6) "Watershed", the area that contributes or may contribute to the surface water of any lake as determined by the authority.

(L. 2011 H.B. 89)

Effective 7-11-11

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 67.4505 Authority created, powers, purpose--income and property exempt from taxation--immunity from liability.

Authority created, powers, purpose--income and property exempt from taxation--immunity from liability.

67.4505. 1. There is hereby created within any county of the third classification with a township form of government and with more than seven thousand two hundred but fewer than seven thousand three hundred inhabitants, and within any county of the second classification with more than seventy-five thousand but fewer than one hundred thousand inhabitants, a county drinking water supply lake authority, which shall be a body corporate and politic and a political subdivision of this state.

2. The authority may exercise the powers provided to it under section 67.4520 over the reservoir area encompassing any drinking water supply lake of one thousand five hundred acres or more, as measured at its conservation storage level, and within the lake's watershed.

3. It shall be the purpose of each authority to promote the general welfare and a safe drinking water supply through the construction, operation, and maintenance of a drinking water supply lake.

4. The income of the authority and all property at any time owned by the authority shall be exempt from all taxation or any assessments whatsoever to the state or of any political subdivision, municipality, or other governmental agency thereof.

5. No county in which an authority is organized shall be held liable in connection with the construction, operation, or maintenance of any project or program undertaken pursuant to sections 67.4500 to 67.4520, including any actions taken by the authority in connection with such project or program.

(L. 2011 H.B. 89, A.L. 2012 H.B. 1251)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 67.4510 Members, appointment.

Members, appointment.

67.4510. A county drinking water supply lake authority shall consist of at least six but not more than thirty members, appointed as follows:

(1) Members of the water commission shall appoint all members to the authority, one-third of the initial members for a six-year term, one-third for a four-year term, and the remaining one-third for a two-year term, until a successor is appointed; provided that, if there is an odd number of members, the last person appointed shall serve a two-year term. Upon the expiration of each term, a successor shall be appointed for a six-year term;

(2) No person shall be appointed to serve on the authority unless he or she is a registered voter in the state for more than five years, a resident in the county where the water commission is located for more than five years, and over the age of twenty-five years. If any member moves outside such county, the seat shall be deemed vacant and a new member shall be appointed by the county commission to complete the unexpired term.

(L. 2011 H.B. 89)

Effective 7-11-11

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 67.4515 Initial meeting, when--officers, executive director--surety bond requirements--conflict of interest.

Initial meeting, when--officers, executive director--surety bond requirements--conflict of interest.

67.4515. 1. The water commission shall by resolution establish a date and time for the initial meeting of the authority.

2. At the initial meeting, and annually thereafter, the authority shall elect one of its members as chairman and one as vice chairman, and appoint a secretary and a treasurer who may be a member of the authority. If not a member of the authority, the secretary or treasurer shall receive compensation that shall be fixed from time to time by action of the authority. The authority may appoint an executive director who shall not be a member of the authority and who shall serve at its pleasure. If an executive director is appointed, he or she shall receive such compensation as shall be fixed from time to time by action of the authority. The authority may designate the secretary to act in lieu of the executive director. The secretary shall keep a record of the proceedings of the authority and shall be the custodian of all books, documents, and papers filed with the authority, the minute books or journal thereof, and its official seal. The secretary may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that the copies are true and correct copies, and all persons dealing with the authority may rely on such certificates. The authority, by resolution duly adopted, shall fix the powers and duties of its executive director as it may from time to time deem proper and necessary.

3. Each member of the authority shall execute a surety bond in the penal sum of fifty thousand dollars or, in lieu thereof, the chairman of the authority shall execute a blanket bond covering each member and the employees or other officers of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in the state as surety, and to be approved by the attorney general and filed in the office of the secretary of state. The cost of each such bond shall be paid by the authority.

4. No authority member shall participate in any deliberations or decisions concerning issues where the authority member has a direct financial interest in contracts, property, supplies, services, facilities, or equipment purchased, sold, or leased by the authority. Authority members shall additionally be subject to the limitations regarding the conduct of public officials as provided in chapter 105.

(L. 2011 H.B. 89)

Effective 7-11-11

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 67.4520 Powers of authority--transfer of property to authority, when--zoning and planning powers.

Powers of authority--transfer of property to authority, when--zoning and planning powers.

67.4520. 1. The authority may:

(1) Acquire, own, construct, lease, and maintain recreational or water quality projects;

(2) Acquire, own, lease, sell, or otherwise dispose of interests in and to real property and improvements situated thereon and in personal property necessary to fulfill the purposes of the authority;

(3) Contract and be contracted with, and to sue and be sued;

(4) Accept gifts, grants, loans, or contributions from the federal government, the state of Missouri, political subdivisions, municipalities, foundations, other public or private agencies, individuals, partnerships, or corporations;

(5) Employ such managerial, engineering, legal, technical, clerical, accounting, advertising, stenographic, and other assistance as it may deem advisable. The authority may also contract with independent contractors for any of the foregoing assistance;

(6) Disburse funds for its lawful activities and fix salaries and wages of its employees;

(7) Fix rates, fees, and charges for the use of any projects and property owned, leased, operated, or managed by the authority;

(8) Adopt, alter, or repeal its own bylaws, rules, and regulations governing the manner in which its business may be transacted; however, said bylaws, rules, and regulations shall not exceed the powers granted to the authority by sections 67.4500 to 67.4520;

(9) Either jointly with a similar body, or separately, recommend to the proper departments of the government of the United States, or any state or subdivision thereof, or to any other body, the carrying out of any public improvement;

(10) Provide for membership in any official, industrial, commercial, or trade association, or any other organization concerned with such purposes, for receptions of officials or others as may contribute to the advancement of the authority and development therein, and for such other public relations activities as will promote the same, and such activities shall be considered a public purpose;

(11) Cooperate with municipalities and other political subdivisions as provided in chapter 70;

(12) Enter into any agreement with any other state, agency, authority, commission, municipality, person, corporation, or the United States, to effect any of the provisions contained in sections 67.4500 to 67.4520;

(13) Sell and supply water and construct, own, and operate infrastructure projects in areas within its jurisdiction, including but not limited to roads, bridges, water and sewer systems, and other infrastructure improvements;

(14) Issue revenue bonds in the same manner as provided under section 67.789; and

(15) Adopt tax increment financing within its boundaries in the same manner as provided under section 67.790.

2. The state or any political subdivision or municipal corporation thereof may in its discretion, with or without consideration, transfer or cause to be transferred to the authority or may place in its possession or control, by deed, lease, or other contract or agreement, either for a limited period or in fee, any property wherever situated.

3. The state or any political subdivision may appropriate, allocate, and expend such funds of the state or political subdivision for the benefit of the authority as are reasonable and necessary to carry out the provisions of sections 67.4500 to 67.4520.

4. The authority shall have the authority to exercise all zoning and planning powers that are granted to cities, towns, and villages under chapter 89, except that the authority shall not exercise such powers inside the corporate limits of any city, town, or village which has adopted a city plan under the laws of this state before August 28, 2011.

(L. 2011 H.B. 89)

Effective 7-11-11

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 67.5000 District authorized.

District authorized.

67.5000. A parks, trails, and greenways district may be created, incorporated, and managed pursuant to sections 67.5000 to 67.5038 and once created may exercise the powers given to that district pursuant to section 67.5006. A district shall include a county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants. Any recreation system or public parks system that exists within a district established pursuant to sections 67.5000 to 67.5038 shall remain in existence with the same powers and responsibilities it had prior to the establishment of such district. Nothing in sections 67.5000 to 67.5038 shall be construed in any manner to limit or prohibit:

(1) Later establishment or cessation of any park or recreation system provided by law; or

(2) Any powers and responsibilities of any park or recreation system provided by state law.

(L. 2012 H.B. 1504)



Section 67.5002 Name of district.

Name of district.

67.5002. When a district authorized by section 67.5000 is created, it shall be a body corporate and a political subdivision of this state and the district shall be known as ". . . . . . . Parks, Trails, and Greenways District". In that name, the district may sue and be sued, issue bonds and levy and collect taxes or fees pursuant to the limitations of sections 67.5000 to 67.5038.

(L. 2012 H.B. 1504)



Section 67.5004 Responsibilities of district, powers and responsibilities supplemental to other systems.

Responsibilities of district, powers and responsibilities supplemental to other systems.

67.5004. Each district established pursuant to sections 67.5000 to 67.5033* shall be responsible for the planning, development, operation, and maintenance of a public system of interconnecting trails, open spaces, greenways, and parks throughout the county comprising such district, except as otherwise specifically provided for by statute. The powers and responsibilities of the district shall be supplemental to, but shall not be a substitute for, the powers and responsibilities of other parks and recreation systems located within the district or for the powers of other conservation and environmental regulatory agencies. Nothing in this section shall be interpreted to give any district the authority to regulate water quality, watershed, or land use issues in the county comprising the district.

(L. 2012 H.B. 1504)

*Section 67.5033 does not exist.



Section 67.5006 Powers of district.

Powers of district.

67.5006. A parks, trails, and greenways district shall have the power to:

(1) Prepare or cause to be prepared and adopt a plan or plans for interconnecting systems of public trails, open spaces, greenways, and parks throughout the county comprising the district;

(2) Develop, supervise, improve, maintain, and take custody of an interconnecting system of public parks, trails, open spaces, greenways, and recreational facilities owned, operated, managed, or maintained by that district;

(3) Issue bonds, notes, or other obligations in furtherance of any power or duty of a district and to refund those bonds, notes, or obligations, as provided in sections 67.5032 to 67.5036;

(4) Contract with public and private entities, including other parks and recreation agencies, or individuals both within and without the state and shall have the power to contract with the United States or any agency thereof in furtherance of any power or duty of the district;

(5) Lease, purchase, own, hold, control, contract, and sell any and all rights in land, buildings, improvements, and any and all other real, personal, or property that is a combination of both; provided that, real property within a county may only be purchased by a district if a majority of the board members consent to that purchase;

(6) Receive property, both real and personal, or money that has been granted, donated, devised, or bequeathed to the district;

(7) Establish a separate district account into which all local sales taxes received from the director of the department of revenue and other funds received by that district shall be deposited;

(8) Establish and collect reasonable charges for the use of the facilities of the district;

(9) Maintain an office and staff at any place or places in this state as the district may designate and conduct its business and operations as is necessary to fulfill that district's duties, pursuant to sections 67.5000 to 67.5038; and

(10) Appoint, when the district board determines it is appropriate, advisory committees to assist the district board in the exercise of the power and duties vested in the district.

(L. 2012 H.B. 1504)



Section 67.5008 Ballot language.

Ballot language.

67.5008. A question, in substantially the following form, may be submitted to the voters in each county authorized to establish a district:

Shall there be organized in the County of . . . . ., state of Missouri, a parks, trails, and greenways district for the purposes of planning, developing, supervising, improving, maintaining, and taking custody of an interconnecting system of public parks, trails, open spaces, greenways, and recreational facilities within the boundaries of that district to be known as ". . . . . . . Parks, Trails, and Greenways District", and further shall a local sales tax of one-tenth of one cent be levied and collected in ...... County for the support of this parks, trails, and greenways district, with forty-five percent of that revenue going to the district and fifty-five percent being returned to . . . . County and the cities within the County for local park improvements?

â ã YES â ã NO

(L. 2012 H.B. 1504)



Section 67.5010 Majority vote required.

Majority vote required.

67.5010. If a majority of the votes cast by the qualified voters voting on the question submitted pursuant to section 67.5008 voted YES, then that district shall be deemed created. However, if a majority of the qualified voters cast NO votes, that district shall not be deemed created unless and until another question of whether to authorize the creation of a district and impose the one-tenth of one cent local sales tax is submitted to the qualified voters of that county and that question is approved by a majority of the qualified voters voting thereon.

(L. 2012 H.B. 1504)



Section 67.5012 Sale tax authorized in counties of district.

Sale tax authorized in counties of district.

67.5012. The governing body of any county located within a district established pursuant to sections 67.5000 to 67.5038 is authorized to impose by order, ordinance, or otherwise a one-tenth of one cent local sales tax on all retail sales subject to taxation pursuant to sections 144.010 to 144.525 for the purpose of funding activities that are consistent with the powers and duties of a district, as set forth in section 67.5006. The tax authorized by this section shall be in addition to all other sales taxes allowed by law. The provisions of sections 32.085 and 32.087 shall apply to each local sales tax approved pursuant to sections 67.5000 to 67.5038. The question of whether to continue to impose the one-tenth of one cent local sales tax authorized under this section shall be submitted to the voters of the county every twenty-three years after the voters of that county approved the initial imposition of the tax.

(L. 2012 H.B. 1504)



Section 67.5014 Allocation of sales tax.

Allocation of sales tax.

67.5014. The local sales tax authorized in section 67.5012 shall be collected and allocated in the district as follows:

(1) Forty-five percent of the local sales taxes collected as described in section 67.5012 shall be deposited by the department of revenue in the parks, trails, and greenways district fund to be administered by the board of directors of that district to pay costs associated with the planning, development, supervision, improvement, maintenance, and custody of an interconnecting system of public parks, trails, open space, greenways, and recreational facilities within the boundaries of that district. Up to five percent of the amount deposited in that parks, trails, and greenways fund shall be used for grants to local public agencies to be used for activities that are consistent with the district's powers and duties as set forth in section 67.5006. Costs for office and project administration may be up to, but shall not exceed, fifteen percent of the amount deposited in a district fund pursuant to this subdivision;

(2) Fifteen percent of the local sales taxes collected as described in section 67.5012 shall be distributed by the department of revenue to the county to be used for planning, development, supervision, improvement, maintenance, and custody of public parks, trails, open spaces, greenways, and recreational facilities within the boundaries of a district; and

(3) Forty percent of the local sales taxes collected as described in section 67.5012 shall be distributed by the department of revenue to each of the cities in that county, in proportion to each city's relative local sales tax contribution, to be used for planning, development, supervision, improvement, maintenance, and custody of public parks, trails, open spaces, greenways, and recreational facilities within the boundaries of a district.

(L. 2012 H.B. 1504)



Section 67.5016 Department of revenue to administer and collect tax--director's duties.

Department of revenue to administer and collect tax--director's duties.

67.5016. 1. Any county levying a local sales tax under the authority of sections 67.5000 to 67.5038 shall not administer or collect the tax locally, but shall utilize the services of the state department of revenue to administer, enforce, and collect the tax. The sales tax shall be administered, enforced, and collected in the same manner and by the same procedure as other local sales taxes are levied and collected and shall be in addition to any other sales tax authorized by law. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

2. Upon receipt of a certified copy of a resolution from the county authorizing the levy of a local sales tax, which resolution shall state the name of the district in which that county is included, the director of the department of revenue shall cause this tax to be collected at the same time and in the same manner provided for the collection of the state sales tax. All moneys derived from this local sales tax imposed under the authority of sections 67.5000 to 67.5038 and collected under the provisions of this section by the director of revenue shall be credited to a fund established for the district, which is hereby established in the state treasury, under the name of that district, as established. Any refund due on any local sales tax collected pursuant to section 67.5000 to 67.5038 shall be paid out of the sales tax refund fund and reimbursed by the director of revenue from the sales tax revenue collected under this section. All local sales tax revenue derived from the authority granted by sections 67.5000 to 67.5038 and collected from within any county, under this section, shall be remitted at least quarterly by the director of revenue to the district established by sections 67.5000 to 67.5038, the source county included in the district and the cities in that county, in the percentages set forth in section 67.5014.

(L. 2012 H.B. 1504)



Section 67.5018 Treasurer's duties--report required, when.

Treasurer's duties--report required, when.

67.5018. 1. The treasurer of the board of each district created shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of each district created by sections 67.5000 to 67.5038 shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be approved by the board of each district created. Upon board approval, the report shall be available for inspection.

2. The accounts of the district shall be open at any reasonable time for inspection by duly authorized representatives of the county and cities included within the jurisdictional boundaries of that district.

3. Annually, no later than one hundred twenty days after the close of each district's fiscal year, the board of each district created by sections 67.5000 to 67.5038 shall cause to be prepared a report on the operations and transactions conducted by that district during the preceding year. The report shall be an open record and shall be submitted to the governing bodies of each city and county within the jurisdictional boundaries of that district commencing the year following the year in which the district is created. The board of each district shall take those actions as are reasonably required to make this report readily available to the public.

(L. 2012 H.B. 1504)



Section 67.5020 Revenues from tax not to be allocated to special fund by municipalities.

Revenues from tax not to be allocated to special fund by municipalities.

67.5020. Notwithstanding the provisions of section 99.845 to the contrary, the revenues from the local sales taxes imposed under the authority set forth in section 67.5012 shall not be allocated to and paid by the state department of revenue to any special allocation fund established by any municipality under sections 99.800 to 99.865.

(L. 2012 H.B. 1504)



Section 67.5022 Board of directors, appointment, terms, removal.

Board of directors, appointment, terms, removal.

67.5022. 1. When a district is created pursuant to sections 67.5000 to 67.5038, the district shall be governed by a board of directors. The presiding commissioner or elected county executive of the county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants shall appoint one member of the district's board of directors chosen from the residents of that county. The mayor of the largest city in that county shall appoint two persons from the residents of that city in that county, and the mayors of the next five most populous cities in the county shall, on a rotating basis and in accordance with subsection 2 of this section, appoint four persons from the residents of those respective cities in that county to serve on the board.

2. The mayors of the second through sixth most populous cities in that county, as determined by the most recent decennial census, shall appoint the board members from the residents of those cities in the county by December fifteenth of each year. Representation on the board from these second through sixth most populous cities shall be on a rotating basis, as follows. In the initial year:

(1) The second most populous city shall be represented on the board, and that member shall serve for a term of one year;

(2) The third most populous city shall be represented on the board, and that member shall serve for a term of two years;

(3) The fourth most populous city shall be represented on the board, and that member shall serve for a term of three years;

(4) The fifth most populous city shall be represented on the board, and that member shall serve for a term of four years; and

(5) The sixth most populous city shall not be represented on the board.

In the second year, the sixth most populous city shall be represented on the board, and the member shall serve for a term of four years. In that second year, the second most populous city shall have no representation on the board. Membership on the board shall rotate in this manner every year thereafter, with each of the second through sixth most populous cities not being represented on the board, in this alternating basis, one of every succeeding four years.

3. The board members appointed to a district shall hold office for four-year terms; provided that, initial terms of the representative of the second through the sixth most populous cities in the county shall be of the staggered lengths as set forth in subsection 2 of this section. On the expiration of the initial terms of appointment and on the expiration of any subsequent term, the resulting vacancies shall be filled by the chief elected official of each of the represented cities and the county. All vacancies on the board shall be filled in the same manner for the duration of the term being filled. Board members shall serve until their successors are named and the successors have commenced their terms as board members. Board members shall be eligible for reappointment.

4. The chief elected official of each city or county that has membership on the board of a district may replace a board member representing that elected official's city or county at any time, in that elected official's sole discretion. Upon this removal, the chief elected official shall appoint another individual to represent that city or county on the board of directors of the district.

(L. 2012 H.B. 1504)



Section 67.5024 Organizational meeting--adoption of bylaws, rules, and regulations.

Organizational meeting--adoption of bylaws, rules, and regulations.

67.5024. Promptly after their appointment, the initial board members of a district created pursuant to sections 67.5000 to 67.5038 shall hold an organizational meeting at which they shall elect a president, secretary, treasurer, and any other officers from among their number as they may deem necessary. The members shall make and adopt bylaws, rules, and regulations for their guidance, as may be expedient and not inconsistent with sections 67.5000 to 67.5038.

(L. 2012 H.B. 1504)



Section 67.5026 Qualifications of board members.

Qualifications of board members.

67.5026. Board members shall be citizens of the United States and shall reside within the county or city, as the case may be, from which they are appointed. No board member shall receive compensation for performance of duties as a board member. No board member shall be financially interested directly or indirectly in any contract entered into pursuant to sections 67.5000 to 67.5038.

(L. 2012 H.B. 1504)



Section 67.5028 Alterations of public highways, streets, or roads through parks, trails, or greenways--agreements permitted.

Alterations of public highways, streets, or roads through parks, trails, or greenways--agreements permitted.

67.5028. When a public highway, street, or road extends into or through a public trail, trail area, greenway, or park area of a district, or when a public highway, street, or road forms all or part of a suitable connection between two or more public trails, trail areas, or park areas within a district, and it is advisable by the board to make alterations in the route or width of the highway or to grade, drain, pave, or otherwise improve the highway, the board may enter into agreements, consistent with the purposes of that district, with the public authorities in control of the portion of the highway, street, or road that lies within any, or forms any part of, a connecting link to and between any, public trail, trail area, or park area of a district. Any agreement with any such public authority shall follow the procedure authorized by law for dealing with that authority, and any agreement shall provide for the payment by the board of an agreed-upon portion of the costs of that agreement. This section shall not alter the legal status of that highway, street, or road in any way.

(L. 2012 H.B. 1504)



Section 67.5030 Eminent domain authority, district not authorized to exercise.

Eminent domain authority, district not authorized to exercise.

67.5030. No district created pursuant to sections 67.5000 to 67.5038 shall be authorized to exercise the power of eminent domain.

(L. 2012 H.B. 1504)



Section 67.5032 Issuance of bonds, requirements.

Issuance of bonds, requirements.

67.5032. 1. Bonds of a district authorized by sections 67.5000 to 67.5038 shall be issued pursuant to a resolution adopted by the board of directors of that district, which resolution shall set out the estimated cost to that district of the proposed improvements, and shall further set out the amount of bonds to be issued, their purpose or purposes, their date or dates, denomination or denominations, rate or rates of interest, time or times of payment, both of principal and of interest, place or places of payment, and all other details in connection with those bonds. These bonds may be subject to provision for redemption prior to maturity, with or without premium, and at the times and upon the conditions as may be provided by the resolution.

2. Notwithstanding the provisions of section 108.170, these bonds shall bear interest at rate or rates determined by the issuing district and shall mature within a period not exceeding twenty years and may be sold at public or private sale for not less than ninety-five percent of the principal amount of the bonds to be issued. Bonds issued by a district shall possess all of the qualities of negotiable instruments pursuant to the laws of this state.

3. These bonds may be payable to bearer, may be registered or coupon bonds and, if payable to bearer, may contain any registration provisions as to either principal and interest, or principal only, as may be provided in the resolution authorizing those bonds, which resolution may also provide for the exchange of registered and coupon bonds. These bonds and any coupons attached thereto shall be signed in the manner and by the officers of the district as may be provided by the resolution authorizing the bonds. A district may provide for the replacement of any bond that has become mutilated, destroyed, or lost.

4. Bonds issued by a district shall be payable as to principal, interest and redemption premium, if any, out of all or any part of the issuing district's parks, trails, and greenways fund, including revenues derived from local sales taxes and any other monies held by that district. Neither the board members nor any person executing the bonds shall be personally liable on those bonds by reason of the issuance of those bonds. Bonds issued pursuant to this section or section 67.5034 shall not constitute a debt, liability or obligation of this state, or any political subdivision of this state, nor shall any of these obligations be a pledge of the faith and credit of this state, but shall be payable solely from the revenues and assets held by the issuing district. The issuance of bonds pursuant to this section or section 67.5034 shall not directly, indirectly or contingently obligate this state or any political subdivision of this state, other than the district issuing the bonds, to levy any form of taxation for those bonds or to make any appropriation for their payment. Each obligation or bond issued pursuant to this section or section 67.5034 shall contain, on its face, a statement to the effect that the issuing district shall not be obligated to pay those bonds nor the interest on those bonds, except from the revenues received by the issuing district or assets of that district lawfully pledged for that district, and that neither the good faith and credit nor the taxing power of this state or of any political subdivision of this state, other than the issuing district, is pledged to the payment of the principal of or the interest on that obligation or bond. The proceeds of these bonds shall be disbursed in the manner and pursuant to the restrictions the district may provide in the resolution authorizing the issuance of those bonds.

(L. 2012 H.B. 1504)



Section 67.5034 Negotiable refunding bonds permitted, limitations.

Negotiable refunding bonds permitted, limitations.

67.5034. 1. A district may issue negotiable refunding bonds for the purpose of refunding, extending or unifying the whole or any part of any bonds of a district then outstanding, or any bonds, notes or other obligations issued by any other public agency, public body or political subdivision in connection with any facilities to be acquired, leased or subleased by that district, which refunding bonds shall not exceed the amount necessary to refund the principal of the outstanding bonds to be refunded and the accrued interest on those bonds to the date of that refunding, together with any redemption premium, amounts necessary to establish reserve and escrow funds and all costs and expenses incurred in connection with the refunding. The board shall provide for the payment of interest and principal of any refunding bonds in the same manner as was provided for the payment of interest and principal of the bonds refunded.

2. In the event that any of the board members or officers of a district whose signatures appear on any bonds or coupons shall cease to be on the board or cease to be an officer before the delivery of those bonds, those signatures shall remain valid and sufficient for all purposes, the same as if that board member or officer had remained in office until the delivery of those bonds.

(L. 2012 H.B. 1504)



Section 67.5036 Public function, board declared performing--exemption from taxation by this state.

Public function, board declared performing--exemption from taxation by this state.

67.5036. Each district is hereby declared to be performing a public function and bonds of a district are declared to be issued for an essential public and governmental purpose and, accordingly, interest on those bonds and income from those bonds shall be exempt from income taxation by this state.

(L. 2012 H.B. 1504)



Section 67.5038 Purchases in excess of $10,000 by lowest and best bid standard.

Purchases in excess of $10,000 by lowest and best bid standard.

67.5038. All purchases by a district in excess of ten thousand dollars used in the construction or maintenance of any public recreational facility, trail, park, or greenway in that district shall be made pursuant to the lowest and best bid standard as provided in section 34.040 or pursuant to the lowest and best proposal standard as provided in section 34.042. The board of any district shall have the same discretion, powers and duties as granted to the commissioner of administration by sections 34.040 and 34.042.

(L. 2012 H.B. 1504)



Section 67.5090 Citation of law.

Citation of law.

67.5090. Sections 67.5090 to 67.5102 shall be known and may be cited as the "Uniform Wireless Communications Infrastructure Deployment Act" and is intended to encourage and streamline the deployment of broadband facilities and to help ensure that robust wireless communication services are available throughout Missouri.

(L. 2013 H.B. 331)



Section 67.5092 Definitions.

Definitions.

67.5092. As used in sections 67.5090 to 67.5102, the following terms mean:

(1) "Accessory equipment", any equipment serving or being used in conjunction with a wireless facility or wireless support structure. The term includes utility or transmission equipment, power supplies, generators, batteries, cables, equipment buildings, cabinets and storage sheds, shelters, or similar structures;

(2) "Antenna", communications equipment that transmits or receives electromagnetic radio signals used in the provision of any type of wireless communications services;

(3) "Applicant", any person engaged in the business of providing wireless communications services or the wireless communications infrastructure required for wireless communications services who submits an application;

(4) "Application", a request submitted by an applicant to an authority to construct a new wireless support structure, for the substantial modification of a wireless support structure, or for collocation of a wireless facility or replacement of a wireless facility on an existing structure;

(5) "Authority", each state, county, and municipal governing body, board, agency, office, or commission authorized by law and acting in its capacity to make legislative, quasi-judicial, or administrative decisions relative to zoning or building permit review of an application. The term shall not include state courts having jurisdiction over land use, planning, or zoning decisions made by an authority;

(6) "Base station", a station at a specific site authorized to communicate with mobile stations, generally consisting of radio transceivers, antennas, coaxial cables, power supplies, and other associated electronics, and includes a structure that currently supports or houses an antenna, a transceiver, coaxial cables, power supplies, or other associated equipment;

(7) "Building permit", a permit issued by an authority prior to commencement of work on the collocation of wireless facilities on an existing structure, the substantial modification of a wireless support structure, or the commencement of construction of any new wireless support structure, solely to ensure that the work to be performed by the applicant satisfies the applicable building code;

(8) "Collocation", the placement or installation of a new wireless facility on existing structure, including electrical transmission towers, water towers, buildings, and other structures capable of structurally supporting the attachment of wireless facilities in compliance with applicable codes;

(9) "Electrical transmission tower", an electrical transmission structure used to support high voltage overhead power lines. The term shall not include any utility pole;

(10) "Equipment compound", an area surrounding or near a wireless support structure within which are located wireless facilities;

(11) "Existing structure", a structure that exists at the time a request to place wireless facilities on a structure is filed with an authority. The term includes any structure that is capable of supporting the attachment of wireless facilities in compliance with applicable building codes, National Electric Safety Codes, and recognized industry standards for structural safety, capacity, reliability, and engineering, including, but not limited to, towers, buildings, and water towers. The term shall not include any utility pole;

(12) "Replacement", includes constructing a new wireless support structure of equal proportions and of equal height or such other height that would not constitute a substantial modification to an existing structure in order to support wireless facilities or to accommodate collocation and includes the associated removal of the preexisting wireless facilities or wireless support structure;

(13) "Substantial modification", the mounting of a proposed wireless facility on a wireless support structure which, as applied to the structure as it was originally constructed:

(a) Increases the existing vertical height of the structure by:

a. More than ten percent; or

b. The height of one additional antenna array with separation from the nearest existing antenna not to exceed twenty feet, whichever is greater; or

(b) Involves adding an appurtenance to the body of a wireless support structure that protrudes horizontally from the edge of the wireless support structure more than twenty feet or more than the width of the wireless support structure at the level of the appurtenance, whichever is greater (except where necessary to shelter the antenna from inclement weather or to connect the antenna to the tower via cable);

(c) Involves the installation of more than the standard number of new outdoor equipment cabinets for the technology involved, not to exceed four new equipment cabinets; or

(d) Increases the square footage of the existing equipment compound by more than two thousand five hundred square feet;

(14) "Utility", any person, corporation, county, municipality acting in its capacity as a utility, municipal utility board, or other entity, or department thereof or entity related thereto, providing retail or wholesale electric, natural gas, water, waste water, data, cable television, or telecommunications or internet protocol-related services;

(15) "Utility pole", a structure owned or operated by a utility that is designed specifically for and used to carry lines, cables, or wires for telephony, cable television, or electricity, or to provide lighting;

(16) "Water tower", a water storage tank, or a standpipe or an elevated tank situated on a support structure, originally constructed for use as a reservoir or facility to store or deliver water;

(17) "Wireless facility", the set of equipment and network components, exclusive of the underlying wireless support structure, including, but not limited to, antennas, accessory equipment, transmitters, receivers, power supplies, cabling and associated equipment necessary to provide wireless communications services;

(18) "Wireless support structure", a structure, such as a monopole, tower, or building capable of supporting wireless facilities. This definition does not include utility poles.

(L. 2013 H.B. 331)



Section 67.5094 Prohibited acts by authority.

Prohibited acts by authority.

67.5094. In order to ensure uniformity across the state of Missouri with respect to the consideration of every application, an authority shall not:

(1) Require an applicant to submit information about, or evaluate an applicant's business decisions with respect to its designed service, customer demand for service, or quality of its service to or from a particular area or site;

(2) Evaluate an application based on the availability of other potential locations for the placement of wireless support structures or wireless facilities, including without limitation the option to collocate instead of construct a new wireless support structure or for substantial modifications of a support structure, or vice versa; provided, however, that solely with respect to an application for a new wireless support structure, an authority may require an applicant to state in its application that it conducted an analysis of available colloction opportunities on existing wireless towers within the same search ring defined by the applicant, solely for the purpose of confirming that an applicant undertook such an analysis;

(3) Dictate the type of wireless facilities, infrastructure or technology to be used by the applicant, including, but not limited to, requiring an applicant to construct a distributed antenna system in lieu of constructing a new wireless support structure;

(4) Require the removal of existing wireless support structures or wireless facilities, wherever located, as a condition for approval of an application;

(5) With respect to radio frequency emissions, impose environmental testing, sampling, or monitoring requirements or other compliance measures on wireless facilities that are categorically excluded under the Federal Communication Commission's rules for radio frequency emissions under 47 CFR 1.1307(b)(1) or other applicable federal law, as the same may be amended or supplemented;

(6) Establish or enforce regulations or procedures for RF signal strength or the adequacy of service quality;

(7) In conformance with 47 U.S.C. Section 332(c)(7)(b)(4), reject an application, in whole or in part, based on perceived or alleged environmental effects of radio frequency emissions;

(8) Impose any restrictions with respect to objects in navigable airspace that are greater than or in conflict with the restrictions imposed by the Federal Aviation Administration;

(9) Prohibit the placement of emergency power systems that comply with federal and state environmental requirements;

(10) Charge an application fee, consulting fee, or other fee associated with the submission, review, processing, and approval of an application that is not required for similar types of commercial development within the authority's jurisdiction. Fees imposed by an authority for or directly by a third-party entity providing review or technical consultation to the authority must be based on actual, direct, and reasonable administrative costs incurred for the review, processing, and approval of an application. Except when mutually agreeable to the applicant and the authority, total charges and fees shall not exceed five hundred dollars for a collocation application or one thousand five hundred dollars for an application for a new wireless support structure or for a substantial modification of a wireless support structure. Notwithstanding the foregoing, in no event shall an authority or any third-party entity include within its charges any travel expenses incurred in a third-party's review of an application and in no event shall an applicant be required to pay or reimburse an authority for consultation or other third-party fees based on a contingency or result-based arrangement;

(11) Impose surety requirements, including bonds, escrow deposits, letters of credit, or any other type of financial surety, to ensure that abandoned or unused facilities can be removed unless the authority imposes similar requirements on other permits for other types of commercial development or land uses;

(12) Condition the approval of an application on the applicant's agreement to provide space on or near the wireless support structure for authority or local governmental services at less than the market rate for space or to provide other services via the structure or facilities at less than the market rate for such services;

(13) Limit the duration of the approval of an application;

(14) Discriminate or create a preference on the basis of the ownership, including ownership by the authority, of any property, structure, or tower when promulgating rules or procedures for siting wireless facilities or for evaluating applications;

(15) Impose any requirements or obligations regarding the presentation or appearance of facilities, including, but not limited to, those relating to the kind or type of materials used and those relating to arranging, screening, or landscaping of facilities if such regulations or obligations are unreasonable;

(16) Impose any requirements that an applicant purchase, subscribe to, use, or employ facilities, networks, or services owned, provided, or operated by an authority, in whole or in part, or by any entity in which an authority has a competitive, economic, financial, governance, or other interest;

(17) Condition the approval of an application on, or otherwise require, the applicant's agreement to indemnify or insure the authority in connection with the authority's exercise of its police power-based regulations; or

(18) Condition or require the approval of an application based on the applicant's agreement to permit any wireless facilities provided or operated, in whole or in part, by an authority or by any entity in which an authority has a competitive, economic, financial, governance, or other interest, to be placed at or collocated with the applicant's wireless support structure.

(L. 2013 H.B. 331)



Section 67.5096 Permitted acts of authority--applicants for new structures, requirements--authority's duties--court review, when.

Permitted acts of authority--applicants for new structures, requirements--authority's duties--court review, when.

67.5096. 1. Authorities may continue to exercise zoning, land use, planning, and permitting authority within their territorial boundaries with regard to the siting of new wireless support structures, subject to the provisions of sections 67.5090 to 67.5103, including without limitation section 67.5094, and subject to federal law.

2. Any applicant that proposes to construct a new wireless support structure within the jurisdiction of any authority, planning or otherwise, that has adopted planning and zoning regulations in accordance with sections 67.5090 to 67.5103 shall:

(1) Submit the necessary copies and attachments of the application to the appropriate authority. Each application shall include a copy of a lease, letter of authorization or other agreement from the property owner evidencing applicant's right to pursue the application; and

(2) Comply with applicable local ordinances concerning land use and the appropriate permitting processes.

3. Disclosure of records in the possession or custody of authority personnel, including but not limited to documents and electronic data, shall be subject to chapter 610.

4. The authority, within one hundred twenty calendar days of receiving an application to construct a new wireless support structure or within such additional time as may be mutually agreed to by an applicant and an authority, shall:

(1) Review the application in light of its conformity with applicable local zoning regulations. An application is deemed to be complete unless the authority notifies the applicant in writing, within thirty calendar days of submission of the application, of the specific deficiencies in the application which, if cured, would make the application complete. Upon receipt of a timely written notice that an application is deficient, an applicant may take thirty calendar days from receiving such notice to cure the specific deficiencies. If the applicant cures the deficiencies within thirty calendar days, the application shall be reviewed and processed within one hundred twenty calendar days from the initial date the application was received. If the applicant requires a period of time beyond thirty calendar days to cure the specific deficiencies, the one hundred twenty calendar days' deadline for review shall be extended by the same period of time;

(2) Make its final decision to approve or disapprove the application; and

(3) Advise the applicant in writing of its final decision.

5. If the authority fails to act on an application to construct a new wireless support structure within the one hundred twenty calendar days' review period specified under subsection 4 of this section or within such additional time as may be mutually agreed to by an applicant and an authority, the application shall be deemed approved.

6. A party aggrieved by the final action of an authority, either by its affirmatively denying an application under the provisions of this section or by its inaction, may bring an action for review in any court of competent jurisdiction.

(L. 2013 H.B. 331)



Section 67.5098 Modification of structures, applicant requirements--authority's duties--court review, when.

Modification of structures, applicant requirements--authority's duties--court review, when.

67.5098. 1. Authorities may continue to exercise zoning, land use, planning, and permitting authority within their territorial boundaries with regard to applications for substantial modifications of wireless support structures, subject to the provisions of sections 67.5090 to 67.5103, including without limitation section 67.5094, and subject to federal law.

2. Any applicant that applies for a substantial modification of a wireless support structure within the jurisdiction of any authority, planning or otherwise, that has adopted planning and zoning regulations in accordance with sections 67.5090 to 67.5103 shall:

(1) Submit the necessary copies and attachments of the application to the appropriate authority. Each application shall include a copy of a lease, letter of authorization or other agreement from the property owner evidencing applicant's right to pursue the application; and

(2) Comply with applicable local ordinances concerning land use and the appropriate permitting processes.

3. Disclosure of records in the possession or custody of authority personnel, including but not limited to documents and electronic data, shall be subject to chapter 610.

4. The authority, within ninety calendar days of receiving an application for a substantial modification of wireless support structures, shall:

(1) Review the application in light of its conformity with applicable local zoning regulations. An application is deemed to be complete unless the authority notifies the applicant in writing, within thirty calendar days of submission of the application, of the specific deficiencies in the application which, if cured, would make the application complete. Upon receipt of a timely written notice that an application is deficient, an applicant may take thirty calendar days from receiving such notice to cure the specific deficiencies. If the applicant cures the deficiencies within thirty calendar days, the application shall be reviewed and processed within ninety calendar days from the initial date the application was received. If the applicant requires a period of time beyond thirty calendar days to cure the specific deficiencies, the ninety calendar days' deadline for review shall be extended by the same period of time;

(2) Make its final decision to approve or disapprove the application; and

(3) Advise the applicant in writing of its final decision.

5. If the authority fails to act on an application for a substantial modification within the ninety calendar days' review period specified under subsection 4 of this section, or within such additional time as may be mutually agreed to by an applicant and an authority, the application for a substantial modification shall be deemed approved.

6. A party aggrieved by the final action of an authority, either by its affirmatively denying an application under the provisions of this section or by its inaction, may bring an action for review in any court of competent jurisdiction.

(L. 2013 H.B. 331)



Section 67.5100 Review for conformity with applicable building permit requirements--authority's duties--court review, when.

Review for conformity with applicable building permit requirements--authority's duties--court review, when.

67.5100. 1. Subject to the provisions of sections 67.5090 to 67.5103, including section 67.5094, collocation applications and applications for replacement of wireless facilities shall be reviewed for conformance with applicable building permit requirements, National Electric Safety Codes, and recognized industry standards for structural safety, capacity, reliability, and engineering, but shall not otherwise be subject to zoning or land use requirements, including design or placement requirements, or public hearing review.

2. The authority, within forty-five calendar days of receiving a collocation application or application for replacement of wireless facilities, shall:

(1) Review the collocation application or application to replace wireless facilities in light of its conformity with applicable building permit requirements and consistency with sections 67.5090 to 67.5103. A collocation application or application to replace wireless facilities is deemed to be complete unless the authority notifies the applicant in writing, within fifteen calendar days of submission of the application, of the specific deficiencies in the application which, if cured, would make the application complete. Each collocation application or application to replace wireless facilities shall include a copy of a lease, letter of authorization or other agreement from the property owner evidencing applicant's right to pursue the application. Upon receipt of a timely written notice that a collocation application or application to replace wireless facilities is deficient, an applicant may take fifteen calendar days from receiving such notice to cure the specific deficiencies. If the applicant cures the deficiencies within fifteen calendar days, the application shall be reviewed and processed within forty-five calendar days from the initial date the application was received. If the applicant requires a period of time beyond fifteen calendar days to cure the specific deficiencies, the forty-five calendar days' deadline for review shall be extended by the same period of time;

(2) Make its final decision to approve or disapprove the collocation application or application for replacement of wireless facilities; and

(3) Advise the applicant in writing of its final decision.

3. If the authority fails to act on a collocation application or application to replace wireless facilities within the forty-five calendar days' review period specified in subsection 2 of this section, the application shall be deemed approved.

4. The provisions of sections 67.5090 to 67.5103 shall not:

(1) Authorize an authority, except when acting solely in its capacity as a utility, to mandate, require, or regulate the placement, modification, or collocation of any new wireless facility on new, existing, or replacement poles owned or operated by a utility;

(2) Expand the power of an authority to regulate any utility; or

(3) Restrict any utility's rights or authority, or negate any utility's agreement, regarding requested access to, or the rates and terms applicable to placement of any wireless facility on new, existing, or replacement poles, structures, or existing structures owned or operated by a utility.

5. A party aggrieved by the final action of an authority, either by its affirmatively denying an application under the provisions of this section or by its inaction, may bring an action for review in any court of competent jurisdiction.

(L. 2013 H.B. 331)



Section 67.5102 Prohibited acts.

Prohibited acts.

67.5102. In accordance with the policies of this state to further the deployment of wireless communications infrastructure:

(1) An authority may not institute any moratorium on the permitting, construction, or issuance of approval of new wireless support structures, substantial modifications of wireless support structures, or collocations if such moratorium exceeds six months in length and if the legislative act establishing it fails to state reasonable grounds and good cause for such moratorium. No such moratorium shall affect an already pending application;

(2) To encourage applicants to request construction of new wireless support structures on public lands and to increase local revenues:

(a) An authority may not charge a wireless service provider or wireless infrastructure provider any rental, license, or other fee to locate a wireless support structure on an authority's property in excess of the current market rates for rental or use of similarly situated property. If the applicant and the authority do not agree on the applicable market rate for any such public land and cannot agree on a process by which to derive the applicable market rate for any such public land, then the market rate will be determined by a panel of three certified appraisers licensed under chapter 339, using the following process. Each party will appoint one certified appraiser to the panel, and the two certified appraisers so appointed will appoint a third certified appraiser. Each appraiser will independently appraise the appropriate lease rate, and the market rate shall be set at the mid-point between the highest and lowest market rates among the three independent appraisals, provided the mid-point between the highest and lowest appraisals is greater than or less than ten percent of the appraisal of the third appraiser chosen by the parties' appointed appraisers. In such case, the third appraisal will determine the rate for the lease. The appraisal process shall be concluded within ninety calendar days from the date the applicant first tenders its proposed lease rate to the authority. Each party will bear the cost of its own appointed appraiser, and the parties shall share equally the cost of the third appraiser chosen by the two appointed appraisers. Nothing in this paragraph shall bar an applicant and an authority from agreeing to reasonable, periodic reviews and adjustments of current market rates during the term of a lease or contract to use an authority's property; and

(b) An authority may not offer a lease or contract to use public lands to locate a wireless support structure on an authority's property that is less than fifteen years in duration unless the applicant agrees to accept a lease or contract of less than fifteen years in duration;

(3) Nothing in subdivision (2)* of this section is intended to limit an authority's lawful exercise of zoning, land use, or planning and permitting authority with respect to applications for new wireless support structures on an authority's property under subsection 1 of section 67.5096.

(L. 2013 H.B. 331 merged with H.B. 345)

*Words "subsection 2" appear in original rolls.



Section 67.5103 Power of eminent domain prohibited, when.

Power of eminent domain prohibited, when.

67.5103. Notwithstanding any provision of sections 67.5090 to 67.5102, nothing herein shall provide any applicant the power of eminent domain or the right to compel any private or public property owner, the department of conservation, the department of natural resources, or the state highways and transportation commission to:

(1) Lease or sell property for the construction of a new wireless support structure; or

(2) Locate or cause the collocation or expansion of a wireless facility on any existing structure or wireless support structure.

(L. 2013 H.B. 331, A.L. 2013 H.B. 345)



Section 67.5104 Pole attachment defined--pole attachment fees, terms, and conditions to be nondiscriminatory--review.

Pole attachment defined--pole attachment fees, terms, and conditions to be nondiscriminatory--review.

67.5104. 1. As used in this section, "pole attachment" means an attachment by a video service provider, a telecommunications or other communications-related service provider to a pole owned by a municipal utility, but not a wireless antenna attachment or an attachment by a wireless communications provider to a pole.

2. Notwithstanding sections 67.1830 to 67.1846, any pole attachment fees, terms, and conditions, including those related to the granting or denial of access, demanded by a municipal utility pole owner or controlling authority of a municipality shall be nondiscriminatory, just, and reasonable and shall not be subject to any required franchise authority or government entity permitting, except as provided in this section. A pole attachment rental fee shall be calculated on an annual, per-pole basis. Such rental fee shall be considered nondiscriminatory, just, and reasonable if it is agreed upon by the parties or, in the absence of such an agreement, based on cost but in no such case shall such fee so calculated be greater than the fee which would apply if it were calculated in accordance with the cable service rate formula referenced in 47 U.S.C. Sec. 224(d) as applied by the Federal Communications Commission, except as permitted by subsection 3 of this section.

3. Either party may seek review of any fee, term, or condition by means of binding arbitration conducted by a single arbitrator mutually agreeable to the parties or, in the absence of such an agreement, by means of binding arbitration conducted by the American Arbitration Association. An arbitrator's award regarding fees shall be confined to ensuring that the municipal utility pole owner recovers its direct costs and a reasonable share of the fully allocated costs attributable to the pole attachment, and that the fee may exceed the fee resulting from the application of the cable service rate formula referenced in this section only if based on an express written finding stated in the award that such award is based on competent and substantial evidence that the revenues produced under the cable service rate formula and other payments made by the service provider do not sufficiently recover the direct costs and a reasonable share of the fully allocated costs attributable to the pole attachment. In addition, a municipal pole owner may be authorized to exceed the rate of return cost components of the Federal Communications Commission formula referenced in this section if necessary to comply with Article X of the Missouri Constitution. Pending the arbitrator's rendering of such an award, the last existent rental fee applicable to the pole attachment shall remain in place and binding upon both parties.

4. Where no prior contract exists between an attaching entity and the municipal utility pole owner, and a dispute between a municipal utility pole owner and an attaching entity exclusively concerns the per-pole fee, then the attaching entity may proceed with its attachments during the pendency of the arbitration under the agreed-upon terms and conditions.

5. The provisions of this section shall not supersede existing pole attachment agreements established prior to August 28, 2013.

6. Nothing in this section shall be construed as conferring any jurisdiction or authority to the public service commission to regulate either the fees, terms, or conditions for pole attachments, or for any state agency to assert any jurisdiction over pole attachments regulated by 47 U.S.C. Sec. 224.

(L. 2013 H.B. 345)






Chapter 68 Port Authorities

Section 68.010 Cities and counties authorized to form port authorities, when.

Cities and counties authorized to form port authorities, when.

68.010. 1. Every city or county which is situated upon, or adjacent to, or which embraces within its boundaries a navigable waterway, is hereby authorized to form a local port authority, and upon approval of the highways and transportation commission of the state of Missouri, the port authority shall be a political subdivision of this state. In every constitutional charter city not within a county, a local "Port Authority" is created by sections 68.010, 68.015, 68.025, 68.040, 68.045, 68.060 and 68.070 and shall become a political subdivision of this state September 28, 1975.

2. The highways and transportation commission of the state of Missouri is hereby authorized to accept applications, conduct hearings, and approve or disapprove applications for approval of local or regional port authorities as political subdivisions of this state, as provided herein, but in determining the approval or disapproval of such applications, the highways and transportation commission shall consider the following criteria:

(1) The population of any city and/or county submitting the application;

(2) The desirability and economic feasibility of having more than a single port authority within the same geographic area;

(3) The technical and economic capability of participating cities and/or counties, as well as private interests, to plan and carry out port development within the proposed district;

(4) The amount of actual and potential river traffic that would make use of any facilities developed by a port authority;

(5) The potential economic impact on the immediate area from which the application originates; and

(6) The potential impact on the economic development of the entire state and how the proposed port authority's developmental activities relate to any state plans. Provided, however, any such application shall be granted if it is made by a city or county of at least three hundred thousand population, having a common boundary with the state of Kansas, or by a group of cities or counties at least one of which meets the aforesaid criteria, and if no proposed boundary of the port authority described in such application overlaps the boundary of any then existing port authority.

3. No city shall create a port authority under sections 68.010, 68.015, 68.025, 68.040, 68.045, 68.060 and 68.070 if said city is located within a county that has created a port authority which has received approval as a political subdivision of this state under sections 68.010, 68.015, 68.025, 68.040, 68.045, 68.060 and 68.070.

(L. 1974 H.B. 1646 § 1, A.L. 1975 S.B. 135 § 1)



Section 68.015 Port district, how designated--boundaries, where filed, how altered.

Port district, how designated--boundaries, where filed, how altered.

68.015. 1. The legislative body, or county commission, of each county or city creating a port authority or any port authority created within said city pursuant to section 68.010 hereof shall designate what areas within such county or city shall comprise one or more port districts, subject to the limitation that any area designated as within a port district shall be or could be reasonably connected to the business of a port. The boundaries of any port district shall be filed with the clerk of the county commission, city clerk, or clerk of the legislative or governing body of the county as applicable and shall become effective upon approval of the transportation commission. The legislative body or county commission may from time to time enlarge or reduce the area comprising any port district. Any change of boundaries shall be submitted for approval to the highways and transportation commission and upon approval shall be filed with the appropriate clerk and thereupon become effective.

2. The legislative body or county commission of any county or city authorized to create a local port authority may appropriate, allocate and expend such funds of the county or city for the planning and development of a port district as are reasonable and necessary to carry out the provisions of this chapter.

(L. 1974 H.B. 1646 § 2, A.L. 1975 S.B. 135 § 2, A.L. 1979 H.B. 102)



Section 68.020 Purpose of port authority.

Purpose of port authority.

68.020. It shall be the purposes of every port authority to promote the general welfare, to promote development within the port district, to encourage private capital investment by fostering the creation of industrial facilities and industrial parks within the port district and to endeavor to increase the volume of commerce, and to promote the establishment of a foreign trade zone within the port districts.

(L. 1974 H.B. 1646 § 3, A.L. 1979 H.B. 102, A.L. 2005 S.B. 156)



Section 68.025 Powers of port authority.

Powers of port authority.

68.025. 1. Every local and regional port authority, approved as a political subdivision of the state, shall have the following powers to:

(1) Confer with any similar body created under laws of this or any other state for the purpose of adopting a comprehensive plan for the future development and improvement of its port districts;

(2) Consider and adopt detailed and comprehensive plans for future development and improvement of its port districts and to coordinate such plans with regional and state programs;

(3) Establish a port improvement district in accordance with this chapter;

(4) Carry out any of the projects enumerated in subdivision (17)* of section 68.205;

(5) Within the boundaries of any established port improvement district, to levy either a sales and use tax or a real property tax, or both, for the purposes of paying any part of the cost of a project benefitting property in a port improvement district; except that no port improvement district real property tax may be levied on any property, real or personal, which is assessed pursuant to sections 151.010 to 151.340, unless such real property tax levy is agreed to in writing by the property's owner;

(6) Pledge both revenues generated by any port improvement district and any other port authority revenue source to the repayment of any outstanding obligations;

(7) Either jointly with a similar body, or separately, recommend to the proper departments of the government of the United States, or any state or subdivision thereof, or to any other body, the carrying out of any public improvement for the benefit of its port districts;

(8) Provide for membership in any official, industrial, commercial, or trade association, or any other organization concerned with such purposes, for receptions of officials or others as may contribute to the advancement of its port districts and any industrial development therein, and for such other public relations activities as will promote the same, and such activities shall be considered a public purpose;

(9) Represent its port districts before all federal, state and local agencies;

(10) Cooperate with other public agencies and with industry, business, and labor in port district improvement matters;

(11) Enter into any agreement with any other states, agencies, authorities, commissions, municipalities, persons, corporations, or the United States, to effect any of the provisions contained in this chapter;

(12) Approve the construction of all wharves, piers, bulkheads, jetties, or other structures;

(13) Prevent or remove, or cause to be removed, obstructions in harbor areas, including the removal of wrecks, wharves, piers, bulkheads, derelicts, jetties or other structures endangering the health and general welfare of the port districts; in case of the sinking of a facility from any cause, such facility or vessel shall be removed from the harbor at the expense of its owner or agent so that it shall not obstruct the harbor;

(14) Recommend the relocation, change, or removal of dock lines and shore or harbor lines;

(15) Acquire, own, construct, redevelop, lease, maintain, and conduct land reclamation and resource recovery, including the removal of sand, rock, or gravel, residential developments, commercial developments, mixed-use developments, recreational facilities, industrial parks, industrial facilities, and terminals, terminal facilities, warehouses and any other type port facility;

(16) Acquire, own, lease, sell or otherwise dispose of interest in and to real property and improvements situate thereon and in personal property necessary to fulfill the purposes of the port authority;

(17) Acquire rights-of-way and property of any kind or nature within its port districts necessary for its purposes. Every port authority shall have the right and power to acquire the same by purchase, negotiation, or by condemnation, and should it elect to exercise the right of eminent domain, condemnation proceedings shall be maintained by and in the name of the port authority, and it may proceed in the manner provided by the laws of this state for any county or municipality. The power of eminent domain shall not apply to property actively being used in relation to or in conjunction with river trade or commerce, unless such use is by a port authority pursuant to a lease in which event the power of eminent domain shall apply;

(18) Contract and be contracted with, and to sue and be sued;

(19) Accept gifts, grants, loans or contributions from the United States of America, the state of Missouri, political subdivisions, municipalities, foundations, other public or private agencies, individual, partnership or corporations;

(20) Employ such managerial, engineering, legal, technical, clerical, accounting, advertising, stenographic, and other assistance as it may deem advisable. The port authority may also contract with independent contractors for any of the foregoing assistance;

(21) Improve navigable and nonnavigable areas as regulated by federal statute;

(22) Disburse funds for its lawful activities and fix salaries and wages of its employees; and

(23) Adopt, alter or repeal its own bylaws, rules and regulations governing the manner in which its business may be transacted; however, said bylaws, rules and regulations shall not exceed the powers granted to the port authority by this chapter.

2. In implementing its powers, the port authority shall have the power to enter into agreements with private operators or public entities for the joint development, redevelopment, and reclamation of property within a port district or for other uses to fulfill the purposes of the port authority.

(L. 1974 H.B. 1646 § 4, A.L. 1975 S.B. 135 § 4, A.L. 1979 H.B. 102, A.L. 1988 S.B. 673, A.L. 2005 S.B. 156, A.L. 2010 S.B. 578)

*Reprinted due to editorial change caused by renumbering of subdivisions in section 68.205 as amended by S.B. 257, 2013.



Section 68.030 State or its subdivisions may transfer property to port authority, when.

State or its subdivisions may transfer property to port authority, when.

68.030. This state and any political subdivision or municipal corporation thereof may in its discretion, with or without consideration, transfer or cause to be transferred to any port authority or may place in its possession or control, by lease or other contract or agreement, either for a limited period or in fee, any property within a port district or any property wherever situated. Nothing in this section, however, shall in any way impair, alter or change any obligations, contractual or otherwise, heretofore entered into by said entities.

(L. 1974 H.B. 1646 § 5, A.L. 1979 H.B. 102)



Section 68.035 State authorized to make grants to port authorities.

State authorized to make grants to port authorities.

68.035. 1. The state may make grants to a state port fund, as appropriated by the general assembly, to be allocated by the department of transportation to local port authorities or regional port coordinating agencies. These grants, administered on a nonmatching basis, could be used for managerial, engineering, legal, research, promotion, planning and any other expenses.

2. In addition the state may make capital improvement matching grants contributing eighty percent of the funds and local port authorities contributing twenty percent of the funds for specific undertakings of port development such as land acquisitions, construction, terminal facility development, port improvement projects, and other related port facilities. Notwithstanding the foregoing, any matching grants awarded by the Missouri highways and transportation commission under the Port Capital Improvement Program shall be transportation related.

3. The grants provided herein may be used as the local share in applying for other grant programs.

(L. 1974 H.B. 1646 § 6, A.L. 1979 H.B. 102, A.L. 1983 S.B. 200, A.L. 2010 S.B. 578)



Section 68.040 Bonds of port authority, issued, when--authorized as investments--tax exemption--procedure for issuance of bonds and notes.

Bonds of port authority, issued, when--authorized as investments--tax exemption--procedure for issuance of bonds and notes.

68.040. 1. Every local and regional port authority, approved as a political subdivision of the state, may from time to time issue its negotiable revenue bonds or notes in such principal amounts as, in its opinion, shall be necessary to provide sufficient funds for achieving its purposes, including the construction of port facilities and the financing of port improvement projects; establish reserves to secure such bonds and notes; and make other expenditures, incident and necessary to carry out its purposes and powers.

2. This state shall not be liable on any notes or bonds of any port authority. Any such notes or bonds shall not be a debt of the state and shall contain on the faces thereof a statement to such effect.

3. No commissioner of any port authority or any authorized person executing port authority notes or bonds shall be liable personally on said notes or bonds or shall be subject to any personal liability or accountability by reason of the issuance thereof.

4. The notes and bonds of every port authority are securities in which all public officers and bodies of this state and all political subdivisions and municipalities, all insurance companies and associations, and other persons carrying on an insurance business, all banks, trust companies, saving associations, savings and loan associations, credit unions, investment companies, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever, who now or may hereafter be authorized to invest in notes and bonds or other obligations of this state, may properly and legally invest funds, including capital, in their control or belonging to them.

5. No port authority shall be required to pay any taxes or any assessments whatsoever to this state or to any political subdivisions, municipality or other governmental agency of this state. The notes and bonds of every port authority and the income therefrom shall, at all times, be exempt from any taxes and any assessments, except for death and gift taxes and taxes on transfers.

6. Every port authority shall have the powers and be governed by the procedures now or hereafter conferred upon or applicable to the environmental improvement authority, chapter 260, relating to the manner of issuance of revenue bonds and notes, and the port authority shall exercise all such powers and adhere to all such procedures insofar as they are consistent with the necessary and proper undertaking of its purposes.

(L. 1974 H.B. 1646 § 7, A.L. 1975 S.B. 135 § 7, A.L. 2010 S.B. 578)



Section 68.045 Board of port authority commissioners minimum number required--compensation, terms, duties, how fixed.

Board of port authority commissioners minimum number required--compensation, terms, duties, how fixed.

68.045. Every local port authority shall be administered by a board of port authority commissioners which shall consist of at least seven members; provided, however, that the number of members of one political party shall not exceed the number of members of the other party by more than one. Newly created port authorities as well as those presently constituted shall structure the terms of those commissioners so that no more than three members' terms shall expire in any one year. The legislative body or county commission of the county or city creating the port authority or in the case of a port authority created in this act* in a constitutional charter city not within a county, the legislative body of that constitutional charter city shall determine the method of appointment, and subject to the limitations expressed in the first sentence of this section, shall determine their qualifications, salaries, powers and duties consistent with the provisions of this chapter. The legislative body or county commission shall also provide for the filing of annual reports by the board of port authority commissioners and for periodic independent audits of the accounts of the port authority.

(L. 1974 H.B. 1646 § 8, A.L. 1975 S.B. 135 § 8, A.L. 1979 H.B. 102, A.L. 1986 H.B. 1554 Revision)

*"This act" apparently refers to chapter 68.



Section 68.050 Conflict of interest by port authority commissioners prohibited.

Conflict of interest by port authority commissioners prohibited.

68.050. No port authority commissioner shall participate in any deliberations or decisions concerning issues where the port authority commissioner has a direct financial interest in contracts, property, supplies, services, facilities or equipment purchased, sold, or leased by the port authority. Such port authority commissioners shall additionally be subject to the limitations regarding the conduct of public officials as provided in chapter 105.

(L. 1974 H.B. 1646 § 9, A.L. 1979 H.B. 102)



Section 68.055 Letting of contracts, manner, amounts.

Letting of contracts, manner, amounts.

68.055. 1. Every port authority shall let contracts for all work to be done and for equipment, supplies or materials to be purchased. Excepting as otherwise provided herein, such contracts shall be given to the lowest responsible bidder therefor, upon not less than twenty days' notice of the letting, given by publication in a newspaper of general circulation in the city or county creating the port authority; and in the discretion of the commissioners, in one or more newspapers of general circulation among contractors. The port authority shall have the power and authority to reject any and all bids and to readvertise the work or proposed purchase.

2. Notwithstanding the provisions of subsection 1 of this section, every port authority may let contracts in a manner consistent with the procedures set forth in 24 CFR Section 85.36, "Uniform Administrative Requirements for Grants and Cooperative Agreements to State and Local Government", as may be revised from time to time, regardless of the source of funds for the procurement, except that if a funding source mandates specific procedures for letting contracts as a condition to receipt of funds which are inconsistent with the procedures authorized in this section for letting contracts, a port authority may use such procedures required by the funding source.

3. Notwithstanding the provisions of subsection 2 of this section, the dollar limit of procurements which may, pursuant to subsection 2 of this section, be accomplished using "small purchase procedures", shall, for the purposes of procurements to be paid for with funds other than federal funds, adjust annually based on the rate of inflation according to the Consumer Price Index, commencing in 1995.

(L. 1974 H.B. 1646 § 10, A.L. 1994 H.B. 1248 & 1048)



Section 68.057 Competitive bids required, when.

Competitive bids required, when.

68.057. Any expenditure made by a port authority, as defined in section 68.205, that is over twenty-five thousand dollars, including professional service contracts, shall be competitively bid.

(L. 2010 S.B. 578)



Section 68.060 Consolidation of port districts by contract, how.

Consolidation of port districts by contract, how.

68.060. 1. Any combination of cities and counties individually eligible to form local port authorities, and cities and counties with existing local port authorities, are authorized to directly apply to the highways and transportation commission of the state for approval of a regional port authority as a political subdivision of the state.

2. The legislative bodies or county commissions of cities or counties desiring to form a regional port authority are hereby authorized to enter into contractual agreements with each other for the purpose of creating within each jurisdiction regional port districts administered by the regional port authority. All terms and provisions of said contractual agreements shall be consistent with the provisions of this chapter. The contractual agreement shall be filed in the office of county clerk, city clerk or clerk of the county council of each party to the agreement.

3. The boundaries of any regional port district, and the number, method of appointment, terms, qualifications, salaries, powers and duties of a regional board of commissioners shall be fixed by the contractual agreement; provided, however, that any contractual agreement shall not become effective until it has been submitted to and approved by all of the legislative bodies or county commissions entering into said contractual agreement.

4. The port districts to be included within the regional port authority need not be contiguous, adjacent, or abutting.

5. Any local port authority is authorized to contract with an existing regional port authority for inclusion in the regional port authority. The contractual agreement shall be formulated by the terms and procedures expressed in subsections 2 and 3 of this section. Approval of the highways and transportation commission shall be required to make the annexation effective.

6. Any local port authority established by a city or county, that subsequently enters into a contractual agreement and is approved as part of a regional port authority, is dissolved as of the date that the annexation is approved by the highways and transportation commission of the state. On said date, all funds and other assets of the local port authority shall be transferred to the regional port authority. The regional port authority shall faithfully perform all existing contracts and assume all legal obligations of the local port authority.

(L. 1974 H.B. 1646 § 11, A.L. 1975 S.B. 135 § 11)



Section 68.065 Powers of state highways and transportation commission.

Powers of state highways and transportation commission.

68.065. The state highways and transportation commission is hereby granted, has and may exercise all powers necessary or convenient to effectuate its purposes, including the following:

(1) To develop a statewide plan for waterborne commerce and to review the plans of local or regional port authorities for major public capital improvements to encourage coordination with a state plan;

(2) To establish procedures and standards for applications by one or more local political subdivisions for the creation of local or regional port authorities;

(3) To review locally or regionally determined port authority boundaries, and to mediate any disagreements on such matters that cannot be resolved locally;

(4) To petition any interstate commerce commission (or like body), public service commission, public utilities commission (or like body), or any other federal, state, local or municipal authority, administrative, judicial or legislative, having jurisdiction, for the adoption and execution of any physical improvements, which, in the opinion of the state highways and transportation commission, may be designed to improve the handling of commerce or terminal and transportation facilities on or adjacent to the navigable rivers of the state;

(5) To represent the state in any programs to achieve financial assistance for waterborne commerce;

(6) To provide for official membership by the state highways and transportation commission and designated employees in any industrial, commercial or trade association, or any other organization concerned with waterborne commerce and the purposes of sections 68.010 to 68.065;

(7) To enter into agreements consistent with its lawful activities and purposes with the United States or any agency thereof; the state of Missouri or any agency thereof; other states or agencies thereof under applicable provisions of law; any local port district, municipality, county or other political subdivision of this or any other state; any agency created by interstate compact; any person, firm, partnership, corporation, trust or foundation, either public or private; or with any foreign government, partnership, firm or corporation under any conditions prescribed by state or federal law;

(8) To contract and to sue and be sued thereon;

(9) To receive for its lawful activities any contributions, moneys, gifts, grants, or loans from the United States; the state of Missouri; any other state; any local port district, municipality, county, or other political subdivision or agency of this or any other state; any agency created by interstate compact; or any public or private person, firm, corporation, trust or foundation for purposes consistent with the provisions of this chapter;

(10) To employ staff as the state highways and transportation commission shall recommend and the governor and the general assembly shall approve through the annual appropriation of the state department of transportation;

(11) To provide technical advice and assistance to local and regional port authorities in their activities, including planning, issuing bonds, financing port facilities, availability of state and federal grants, interagency coordination, and related matters of importance in port development.

(L. 1974 H.B. 1646 § 12)



Section 68.070 Dissolution, procedure for.

Dissolution, procedure for.

68.070. Provided a local or regional port authority has no outstanding obligations, the legislative body or county commission of a city or county, in which a local port authority is situated, votes, by majority, to dissolve said port authority, the local port authority shall be dissolved effective the date of approval of the dissolution by the highways and transportation commission of the state. If, at any time, all of the legislative bodies or county commissions of members of a regional port authority vote, by majority, to dissolve the regional port authority, it shall be dissolved effective the date of the approval of dissolution by the highways and transportation commission of the state. In the event of dissolution of a local or regional port authority, all funds and other assets shall be distributed among the cities and counties, who were members, on a pro rata basis.

(L. 1975 S.B. 135 § 13, A.L. 2010 S.B. 578)



Section 68.100 Mid-America port commission agreement, commission, powers, duties.

Mid-America port commission agreement, commission, powers, duties.

68.100. The general assembly of the state of Missouri hereby ratifies an agreement on behalf of the state of Missouri with the states of Illinois and Iowa if those states legally join the agreement, in the form substantially as follows: AGREEMENT

This agreement shall be known as and may be cited as the "Mid-America Port Commission Agreement". This agreement allows for the states of Illinois and Iowa to join the effort of the state of Missouri for developing the Mid-America port commission. PORT COMMISSION

There is created a Mid-America port commission to be governed by a nine-member port commission. The governors of Missouri, Illinois and Iowa shall appoint one member to the port commission in accordance with the laws of the respective state. Each state shall also be represented by two members elected through the county governance in the geographical jurisdiction of the port commission. The port commission members shall hold office for a period of six years. The port commission members shall elect a chairperson of the port commission after all the members are selected. The position of chairperson shall rotate among the Missouri, Iowa and Illinois members for two-year periods. A member of the port commission shall not serve more than two terms. POWERS OF COMMISSION

The port commission shall have the power to acquire, purchase, install, lease, construct, own, hold, maintain, equip, use, control or operate ports, harbors, waterways, channels, wharves, piers, docks, quays, elevators, tipples, compresses, bulk loading and unloading facilities, warehouses, dry docks, marine support railways, tugboats, ships, vessels, shipyards, shipbuilding facilities, machinery and equipment, dredges or any other facilities required or incidental to the construction, outfitting, dry docking or repair of ships or vessels, or water, air, or rail terminals, or roadways or approaches thereto, or other structures or facilities necessary for the convenient use of the same in the aid of commerce, including the dredging, deepening, extending, widening, or enlarging of any ports, harbors, rivers, channels, or waterways, the damming of inland waterways, the establishment of a water basin, the acquisition and development of industrial sites, or the reclaiming of submerged lands.

(L. 1998 H.B. 1791 § 1)



Section 68.105 Mid-America port commission act.

Mid-America port commission act.

68.105. Sections 68.100 to 68.120 shall be known and may be cited as the "Mid-America Port Commission Act".

(L. 1998 H.B. 1791 § 2)



Section 68.110 Counties included (Scotland, Knox, Shelby, Clark, Ralls, Monroe, Lewis, Pike and Marion).

Counties included (Scotland, Knox, Shelby, Clark, Ralls, Monroe, Lewis, Pike and Marion).

68.110. Any county of the third classification with a population greater than four thousand four hundred but less than five thousand, any county of the third classification greater than six thousand nine hundred but less than seven thousand, any county of the third classification with a population greater than seven thousand five hundred but less than seven thousand six hundred, any county of the third classification with a population greater than eight thousand four hundred seventy but less than eight thousand five hundred fifty, any county of the third classification with a population greater than nine thousand but less than nine thousand two hundred, any county of the third classification with a population greater than ten thousand but less than ten thousand five hundred, any county of the third classification with a population greater than fifteen thousand six hundred but less than sixteen thousand, and any county of the third classification with a population greater than twenty-seven thousand six hundred but less than twenty-eight thousand shall be included in the jurisdiction of the Mid-America port commission agreement.

(L. 1998 H.B. 1791 § 3)



Section 68.115 Powers of commission.

Powers of commission.

68.115. 1. Any power or powers, privileges or authority exercised or capable of exercise by a public agency of this state may be exercised and enjoyed jointly with the Mid-America port commission according to the powers delegated to the commission pursuant to sections 68.100 to 68.120.

2. A public agency of this state may enter into a letter of understanding with the commission to advance the* purposes of the commission.

3. The Mid-America port commission shall exercise no control over the operation of port authorities established pursuant to sections 68.010 to 68.070, except by voluntary agreement between said port authority and the commission.

(L. 1998 H.B. 1791 § 4)

*Word "to" appears in original rolls.



Section 68.120 County commissioners to elect two members.

County commissioners to elect two members.

68.120. The county commissions of the counties included in the jurisdiction of the Mid-America port commission pursuant to section 68.110 shall jointly elect two members to serve on the port commission.

(L. 1998 H.B. 1791 § 5)



Section 68.200 Citation of law.

Citation of law.

68.200. Sections 68.200 to 68.260 shall be known and may be cited as the "Port Improvement District Act".

(L. 2010 S.B. 578)



Section 68.205 Definitions.

Definitions.

68.205. As used in sections 68.200 to 68.260, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Act", the port improvement district act, sections 68.200 to 68.260;

(2) "Approval", for purposes of elections pursuant to this act, a simple majority of those qualified voters casting votes in any election;

(3) "Board", the board of port authority commissioners for the particular port authority that desires to establish or has established a district;

(4) "Consent", the written acknowledgment and approval of the creation of the district by:

(a) Owners of real property collectively owning more than sixty percent by assessed value of real property within the boundaries of the proposed port improvement district; and

(b) More than sixty percent per capita of the owners of all real property within the boundaries of the proposed port improvement district;

(5) "Director of revenue", the director of the department of revenue of the state of Missouri;

(6) "Disposal of solid waste or sewage", the entire process of storage, collection, transportation, processing, and disposal of solid wastes or sewage;

(7) "District" or "port improvement district", an area designated by the port authority which is located within its port district boundaries at the time of establishment;

(8) "Election authority", the election authority having jurisdiction over the area in which the boundaries of the district are located under chapter 115;

(9) "Energy conservation", the reduction of energy consumption;

(10) "Energy efficiency", the increased productivity or effectiveness of the use of energy resources, the reduction of energy consumption, or the use of renewable energy sources;

(11) "Obligations", revenue bonds and notes issued for the repayment of any money obtained by a port authority from any public or private source along with any associated financing costs, including, but not limited to, the costs of issuance, capitalized interest, and debt service;

(12) "Owner", the individual or individuals or entity or entities who own a fee interest in real property that is located within the boundaries of a district based upon the recorded real estate records of the county recorder, or the city recorder of deeds if the district is located in a city not within a county, as of the thirtieth day prior to any action;

(13) "Petition", a petition to establish a port improvement district within the port district boundaries or a petition to make a substantial change to an existing district;

(14) "Pollution", the existence of any noxious substance in the air or waters or on the lands of the state in sufficient quantity and of such amounts, characteristics, and duration as to injure or harm the public health or welfare or animal life or property;

(15) "Port authority", a political subdivision established pursuant to this chapter;

(16) "Port district boundaries", the boundaries of any port authority on file with the clerk of the county commission, city clerk, or clerk of the legislative or governing body of the county as applicable, which became effective upon approval by the Missouri highways and transportation commission;

(17) "Project" or "port improvement project", with respect to any property within a port improvement district, or benefitting property within a port improvement district:

(a) Providing for, or contracting for the provision of, environmental cleanup, including the disposal of solid waste, services to brownfields, or other polluted real property;

(b) Providing for, or contracting for the provision of, energy conservation or increased energy efficiency within any building, structure, or facility;

(c) Providing for, or contracting for the provision of, wetland creation, preservation, or relocation;

(d) The construction of any building, structure, infrastructure, fixture, or facility determined by the port authority as essential in developing energy resources, preventing, reducing, or eliminating pollution, or providing water facilities or the disposal of solid waste;

(e) Modifications to, or the relocation of, any existing building, structure, infrastructure, fixture, or facility that has been acquired or constructed, or which is to be acquired or constructed for the purpose of developing energy resources, preventing, reducing, or eliminating pollution, or providing water facilities or the disposal of solid waste;

(f) The acquisition, clearing, and grading of real property and the acquisition of other property and improvements, or rights and interest therein, which are determined by the port authority to be significant in, or in the furtherance of, the history, architecture, archeology, or culture of the United States, the state of Missouri, or its political subdivisions;

(g) The operation, maintenance, repair, rehabilitation, or reconstruction of any existing public or private building, structure, infrastructure, fixture, or facility determined by the port authority to be significant in, or in the furtherance of, the history, architecture, archeology, or culture of the United States, the state of Missouri, or its political subdivisions;

(h) The construction of any new building, structure, infrastructure, fixture, or facility that is determined by the port authority to be significant in, or in the furtherance of, the history, architecture, archeology, or culture of the United States, the state of Missouri, or its political subdivisions;

(i) Providing for any project determined to be significant in or in furtherance of the purpose of a port authority as provided in section 68.020;

(18) "Qualified project costs", include any and all reasonable costs incurred or estimated to be incurred by a port authority, or a person or entity authorized by a port authority, in furtherance of a port improvement project, which costs may include, but are not limited to:

(a) Costs of studies, plans, surveys, and specifications;

(b) Professional service costs, including, but not limited to, architectural, engineering, legal, research, marketing, financial, planning, consulting, and special services, including professional service costs necessary or incident to determining the feasibility or practicability of any project and carrying out the same;

(c) Administrative fees and costs of a port authority in carrying out any of the purposes of this act;

(d) Property assembly costs, including, but not limited to, acquisition of land and other property and improvements, real or personal, or rights or interests therein, demolition of buildings and structures, and the clearing or grading of land, machinery, and equipment relating to any project, including the cost of demolishing or removing any existing structures;

(e) Costs of operating, rehabilitating, reconstructing, maintaining, and repairing existing buildings, structures, infrastructure, facilities, or fixtures;

(f) Costs of constructing new buildings, structures, infrastructure, facilities, or fixtures;

(g) Costs of constructing, operating, rehabilitating, reconstructing, maintaining, repairing or removing public works or improvements;

(h) Financing costs, including, but not limited to, all necessary and incidental expenses related to the port authority's issuance of obligations, which may include capitalized interest on any such obligations and reasonable reserves related to any such obligations;

(i) All or a portion of the port authority's capital costs resulting from a port improvement project necessarily incurred or to be incurred in furtherance of a port improvement project, to the extent the port authority accepts and approves such costs; and

(j) Relocation costs, to the extent that a port authority determines that relocation costs shall be paid, or are required to be paid, by federal or state law;

(19) "Qualified voters", for the purposes of an election for the approval of a real property tax or a sales and use tax:

(a) Registered voters residing within the district; or

(b) If no registered voters reside within the district, the owners of one or more parcels of real property within the district which would be subject to such real property taxes or sales and use taxes, as applicable, based upon the recorded real estate records of the county recorder, or the city recorder of deeds if the district is located in a city not within a county, as of the thirtieth day prior to the date of the applicable election;

(20) "Registered voters", persons who reside within the district and who are qualified and registered to vote pursuant to chapter 115 as determined by the election authority as of the thirtieth day prior to the date of the applicable election;

(21) "Respondent", unless the port authority is the owner of all real property within the proposed district, the municipality or municipalities within which the proposed district is located, the county or counties within which the proposed district is located, the Missouri highways and transportation commission when the proposed district shall be within the highways of the state of Missouri, and any other political subdivision within the boundaries of the proposed port improvement district, except the petitioning port authority;

(22) "Revenues", all rents, revenues from any levied real property tax and sales and use tax, charges and other income received by a port authority in connection with any project, including any gift, grant, loan, or appropriation received by the port authority with respect thereto;

(23) "Substantial changes", with respect to an established port improvement district, the addition or removal of real property to or from the port improvement district and any changes to the approved district funding mechanism; and

(24) "Taxpayer", a person or owner of real property within the proposed district who would pay any real estate or use tax as a result of the district establishment;

(25) "Water facilities", any facilities for the furnishing and treatment of water for industrial, commercial, agricultural, or community purposes including, but not limited to, wells, reservoirs, dams, pumping stations, water lines, sewer lines, treatment plants, stabilization ponds, storm sewers, storm water detention and retention facilities, and related equipment and machinery.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.210 Establishment of districts authorized, procedure.

Establishment of districts authorized, procedure.

68.210. 1. A port authority may establish one or more port improvement districts within its port district boundaries for the purpose of funding qualified project costs associated with an approved port improvement project. In order to form a district or to make substantial changes to an existing district, the board shall:

(1) Draft a petition in accordance with subsection 2 of this section;

(2) Hold a public hearing in accordance with section 68.215;

(3) Subsequent to the public hearing, approve by resolution the draft petition containing any approved changes and amendments deemed necessary or desirable by a majority of the board members;

(4) File the approved draft petition in the circuit court of the county where a majority of the proposed port improvement district is located, requesting the creation of a port improvement district in accordance with sections 68.200 to 68.260; and

(5) Within thirty days of the circuit court's certification of the petition, and establishment of the district, file a copy of the board's resolution approving the petition, the certified petition, and the circuit court judgment certifying the petition and establishing the district with the Missouri highways and transportation commission when the proposed district shall be within the highways of the state of Missouri.

2. A petition is proper for consideration and approval by the board and the circuit court if, at the time of such approval, it has the consent of property owners and contains the following information:

(1) The legal description of the proposed district, including a map illustrating the legal boundaries. The proposed district shall be contiguous and may contain all or any portion of one or more municipalities and counties. Property separated only by public streets, easements or rights-of-way, or connected by a single public street, easement, or right-of-way shall be considered contiguous;

(2) A district name designation which shall be set out in the following format:

(a) The name of the Missouri county or municipality in which the port district boundaries are filed;

(b) The words "port improvement district"; and

(c) The district designation number, beginning at 1 for the first district formed by that specific port authority, and progressing consecutively upward, irrespective of the year established;

(3) A description of the proposed project or projects for which the district is being formed, and the estimated qualified project costs of such projects;

(4) The maximum rate or rates and duration of any proposed real property tax or sales and use tax, or both, as applicable, needed to fund the project;

(5) The estimated revenues projected to be generated by any such tax or taxes;

(6) The name and address of each respondent;

(7) A statement that the proposed district shall not be an undue burden on any owner of property within the district and is not unjust or unreasonable;

(8) A request that the circuit court certify the projects pursuant to the act, approve the proposed real property tax or sales and use tax, or both, as applicable, and establish the district.

No consent shall be required if the port authority is the owner of all the real property within the proposed district.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.215 Public hearing required--notice.

Public hearing required--notice.

68.215. 1. Not more than sixty days prior to the submission of the petition to the circuit court, the port authority shall hold or cause to be held a public hearing on the proposed project or projects, proposed real property tax or sales and use tax, or both, as applicable, and the establishment of the proposed district and shall give notice of the public hearing in the manner provided in subsection 3 of this section. All reasonable protests, objections, and endorsements shall be heard at the public hearing.

2. The public hearing may be continued to another date without further notice other than a motion to be entered on the official port authority meeting minutes fixing the date, time, and place of the continuance of the public hearing.

3. Notice shall be provided by both publication and mailing, provided that no notice by mailing is required where the port authority is the owner of all of the real property within the proposed district. Notice by publication shall be given by publication in a newspaper of general circulation within the municipality or county in which the port authority is located at least once not more than fifteen, but not less than ten, days prior to the date of the public hearing. Notice by mail shall be given not more than thirty, but not less than twenty, days prior to the date of the public hearing by sending the notice via registered or certified United States mail with a return receipt attached to the address of record of each owner within the boundaries of the proposed district. The published and mailed notices shall include the following:

(1) The date, time, and place of the public hearing;

(2) A statement that a petition for the establishment of a district has been drafted for public hearing by the board;

(3) The boundaries of the proposed district by street location, or other readily identifiable means if no street location exists, and a map illustrating the proposed boundaries;

(4) A brief description of the projects proposed to be undertaken, the estimated cost thereof, and the proposed method of financing such costs by a real property tax or sales and use tax, or both, as applicable;

(5) A statement that a copy of the petition is available for review at the office of the port authority during regular business hours;

(6) The address of the port authority's office; and

(7) A statement that all interested persons shall be given an opportunity to be heard at the public hearing.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.220 Opposition, court to serve copy of petition, procedure.

Opposition, court to serve copy of petition, procedure.

68.220. 1. Within thirty days after the petition is filed, the circuit court clerk shall serve a copy of the petition on the respondents who shall have thirty days after receipt of service to file an answer stating agreement with or opposition to the creation of the district. If any respondent files its answer opposing the creation of the district, it shall recite legal reasons why the petition is defective, why the proposed district is illegal or unconstitutional, or why the proposed method for funding the district is illegal or unconstitutional. The respondent shall ask the court for a declaratory judgment respecting these issues. The answer of each respondent shall be served on each petitioner and every other respondent named in the petition. Any resident or taxpayer within the proposed district not qualifying as a respondent may join in or file a petition supporting or answer opposing the creation of the district and seeking a declaratory judgment respecting these same issues within thirty days after the date notice is last published by the circuit clerk pursuant to section 68.225.

2. The court shall hear the case without a jury. If the court shall thereafter determine the petition is defective or the proposed district is illegal or unconstitutional, or shall be an undue burden on any owner of property within the district or is unjust and unreasonable, it shall enter its declaratory judgment to that effect and shall refuse to make the certifications requested in the pleadings. If the court determines that any proposed funding method is illegal or unconstitutional, it shall enter its judgment striking that funding method in whole or in part. If the court determines the petition is not legally defective and the proposed district and method of funding are neither illegal nor unconstitutional, the court shall enter its judgment to that effect. The court shall then certify the single question regarding the proposed real property tax or sales and use tax, or both, as applicable, needed to fund the project for voter approval. If no objections to the petition are timely filed, the court may make such certifications based upon the pleadings before it without any hearing.

3. Any party having filed an answer or petition may appeal the circuit court's order or declaratory judgment in the same manner provided for other appeals.

(L. 2010 S.B. 578)



Section 68.225 Notice, form.

Notice, form.

68.225. Upon the receipt of the filed petition, the circuit court clerk in whose office the petition was filed shall give notice to the public by causing one or more newspapers of general circulation serving the counties or portions thereof contained in the proposed district to publish once a week for four consecutive weeks a notice substantially in the following form: NOTICE OF PETITION TO CREATE A PORT IMPROVEMENT DISTRICT

Notice is hereby given to all persons residing or owning property in ............................ (here specifically describe the proposed district boundaries), within the state of Missouri, that a petition has been filed asking that a port improvement district by the name of "...................... Port District No. ......" be formed for the purpose of developing the following projects: (here summarize the proposed project or projects). A copy of this petition is on file and available at the office of the clerk of the circuit court of ....................... County, located at .........................., Missouri. You are notified to join in or file your own petition supporting or answer opposing the creation of the port improvement district and requesting a declaratory judgment, as required by law, no later than the .......... day of ..........., 20..... You may show cause, if any, why such petition is defective or proposed port improvement district or its funding method, as set forth in the petition, is illegal or unconstitutional and should not be approved as directed by this court.

.....................................................

Clerk of the Circuit Court of .................................. County

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.230 Termination of district, procedure.

Termination of district, procedure.

68.230. 1. Upon the port authority's own initiative, and after proper notice being provided and a public hearing being conducted in accordance with subsection 2 of this section, any district may be terminated by a resolution of the board, provided that there are no outstanding obligations secured in any way by district revenues produced from such district. A copy of such resolution shall be filed with the Missouri highways and transportation commission within thirty days of its passage.

2. The public hearing required by this section shall be held and notice of such public hearing shall be given in the manner set forth in section 68.215. The notice shall contain the following information:

(1) The date, time, and place of the public hearing;

(2) A statement that the port authority proposes a resolution terminating the district; and

(3) A statement that all interested parties will be given an opportunity to be heard.

3. Notwithstanding the requirements of this section, if the port authority that has formed the district is dissolved in accordance with this chapter, the district shall automatically be terminated, and any taxes levied shall simultaneously be repealed, except that this subsection shall not apply in such instance when a local port authority is dissolved pursuant to subsection 6 of section 68.060 in order to consolidate into a regional port authority.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.235 Levy of property tax authorized--vote required--ballot language--repeal of tax.

Levy of property tax authorized--vote required--ballot language--repeal of tax.

68.235. 1. For the purposes of providing funds to pay all, or any portion of, the qualified project costs associated with any approved project, subsequent to the establishment of a district pursuant to this act, and subsequent to the circuit court's certification of a question regarding any proposed real property tax needed to fund a project, a port authority may levy by resolution a tax upon real property within the boundaries of the district; provided however, no such resolution shall be final nor shall it take effect until the qualified voters approve, by mail-in ballot election conducted in accordance with section 68.250, the circuit court's certified question regarding such proposed real property tax, provided that such resolution shall be final and no mail-in ballot election shall be required where the port authority is the owner of all of the real property within the proposed district. If a majority of the votes cast by the qualified voters voting on the proposed real property tax are in favor of the tax, then the resolution shall become effective. If a majority of the votes cast by the qualified voters voting are opposed to the real property tax, then the resolution seeking to levy the real property tax shall be deemed to be null and void on the date on which the election may no longer be challenged pursuant to section 68.250. The port authority may levy a real property tax rate lower than the tax rate ceiling approved by the qualified voters pursuant to this subsection and may, by resolution, increase that lowered tax rate to a level not exceeding the tax rate ceiling without approval of the qualified voters.

2. The ballot shall be substantially in the following form:

Shall the ........................ (insert name of district) impose a real property tax upon (all real property) within the district at a rate of not more than ......................... (insert amount) dollars per hundred dollars assessed valuation for a period of ............. (insert number) years from the date on which such tax is first imposed for the purpose of providing revenue for .................(insert general description of project or projects) in the district?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

3. A port authority may repeal or amend by resolution any real property tax imposed pursuant to this section before the expiration date of such real property tax unless the repeal or amendment of such real property tax will impair the port authority's ability to repay any obligations the port authority has incurred to pay any part of the cost of a port improvement project.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.240 County collector's and treasurer's duties--use of moneys upon expiration of tax.

County collector's and treasurer's duties--use of moneys upon expiration of tax.

68.240. 1. The county collector of each county in which the district is located, or the collector for the city in which the district is located if the district is located in a city not within a county, shall collect the real property tax made upon all real property within that county and district, in the same manner as other real property taxes are collected.

2. Every county or municipal collector and treasurer having collected or received district real property taxes shall, on or before the fifteenth day of each month and after deducting the reasonable and actual cost of such collection but not to exceed one percent of the total amount collected, remit to the port authority the amount collected or received by the port authority prior to the first day of such month. Upon receipt of such money, the port authority shall execute a receipt therefor, which shall be forwarded or delivered to the county collector or city treasurer who collected such money. The port authority shall deposit such sums which are designated for a specific project into a special trust fund to be expended solely for such purpose, or to the port authority treasury if such sums are not designated. The county or municipal collector or treasurer and port authority shall make final settlement of the port authority account and costs owing, not less than once each year, if necessary.

3. The port authority shall repeal by resolution the continuation of any real property tax imposed pursuant to section 68.235 when all obligations of the port improvement project have been met, unless the real property tax in any way secures outstanding obligations of the port improvement project or covers ongoing expenses the port authority has incurred to pay qualified project costs of any of the approved port improvement project.

4. Upon the expiration or termination of any real property tax adopted pursuant to this section which is designated for a specific project, all funds remaining in the special trust fund shall continue to be used solely for the specific purpose designated in the ballot adopted by the qualified voters. Any remaining funds in such special trust fund which exceed any remaining obligations of the port improvement project and are not needed to cover ongoing expenses shall be refunded pro rata to the property owners.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.245 Levy of sales and use tax authorized--ballot language--collection of tax, deposit of moneys--repeal of tax.

Levy of sales and use tax authorized--ballot language--collection of tax, deposit of moneys--repeal of tax.

68.245. 1. For the purposes of providing funds to pay all, or any portion of, the qualified project costs associated with any approved project, subsequent to the establishment of a district pursuant to this act, and subsequent to the circuit court's certification of a question regarding any proposed sales and use tax needed to fund a project, a port authority may levy by resolution a districtwide sales and use tax on all retail sales made in such district which are subject to taxation pursuant to sections 144.010 to 144.525, except sales of motor vehicles, trailers, boats or outboard motors, and sales to or from public utilities. Any sales and use tax imposed pursuant to this section may be imposed in increments of one-eighth of one percent, up to a maximum of one percent; except that, no resolution adopted pursuant to this section shall be final nor shall it take effect until the qualified voters approve, by mail-in ballot election conducted in accordance with section 68.250, the circuit court's certified question regarding such proposed sales and use tax provided that such resolution shall be final and no mail-in ballot election shall be required where the port authority is the owner of all of the real property within the proposed district. If a majority of the votes cast by the qualified voters on the proposed sales and use tax are in favor of the sales and use tax, then the resolution shall become effective. If a majority of the votes cast by the qualified voters are opposed to the sales and use tax, then the resolution seeking to levy the sales and use tax shall be deemed null and void on the date on which the election may no longer be challenged pursuant to section 68.255.

2. The ballot shall be substantially in the following form:

Shall the ................................... (insert name of district) impose a districtwide sales and use tax at the maximum rate of ............... (insert amount) for a period of ................ (insert number) years from the date on which such tax is first imposed for the purpose of providing revenue for ................................................ (insert general description of project or projects)?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

3. Within ten days after the qualified voters have approved the imposition of the sales and use tax, the port authority shall, in accordance with section 32.087, notify the director of revenue. The sales and use tax authorized by this section shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of the adoption of such sales and use tax.

4. The director of revenue shall collect any sales and use tax pursuant to section 32.087.

5. All revenue received by the port authority from a sales and use tax imposed pursuant to this section which is designated for a specific project shall be deposited into a special trust fund to be expended solely for such purpose, or to the port authority's treasury if such sums are not designated.

6. In each district in which a sales and use tax is imposed pursuant to this section, every retailer shall add such additional tax imposed by the port authority to such retailer's sale price, and when so added such tax shall constitute a part of the purchase price, shall be a debt of the purchaser to the retailer until paid and shall be recoverable at law in the same manner as the purchase price.

7. The penalties provided in sections 144.010 to 144.525 shall apply to violations of this section.

8. The port authority shall repeal by resolution the continuation of any sales and use tax imposed pursuant to this section when all obligations of the port improvement project have been met, unless the sales and use tax in any way secures outstanding obligations of the port improvement project or covers ongoing expenses the port authority has incurred to pay qualified project costs of any of the approved port improvement project.

9. Upon the expiration or termination of any sales and use tax adopted pursuant to this section, any funds remaining in the special trust fund shall continue to be used solely for the specific purpose designated in the ballot adopted by the qualified voters. Any funds in such special trust fund which are not needed for current expenditures or obligations of the port improvement project may be invested by the port authority pursuant to applicable laws relating to the investment of other port authority funds and the port authority may use such funds to further the purpose of a port authority as provided in section 68.020.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.250 Conducting of election, procedure.

Conducting of election, procedure.

68.250. 1. Notwithstanding the provisions of chapter 115 except the provisions of section 115.125, when applicable, an election for any proposed real property tax or proposed sales and use tax, or both, within a district pursuant to this act shall be conducted in accordance with the provisions of this section.

2. After the board has passed a resolution approving the levy of a real property tax or a sales and use tax, or both, the board shall provide written notice of such resolution, along with the circuit court's certified question regarding the real property tax or the sales and use tax, or both, as applicable, to the election authority. The board shall be entitled to repeal or amend such resolution provided that written notice of such repeal or amendment is delivered to the election authority prior to the date that the election authority mails the ballots to the qualified voters.

3. Upon receipt of written notice of a port authority's resolution, along with the circuit court's certified question, for the levy of a real property tax or a sales and use tax, or both, the election authority shall:

(1) Specify a date upon which the election shall occur, which date shall be a Tuesday and shall be, unless otherwise approved by the board and election authority and applicable circuit court pursuant to section 115.125, not earlier than the tenth Tuesday, and not later than the fifteenth Tuesday, after the date the board passes the resolution and shall not be on the same day as an election conducted pursuant to the provisions of chapter 115;

(2) Publish notice of the election in a newspaper of general circulation within the municipality two times. The first publication date shall be not more than forty-five, but not less than thirty-five, days prior to the date of the election and the second publication date shall be not more than twenty, and not less than ten, days prior to the date of the election. The published notice shall include, but not be limited to, the following information:

(a) The name and general boundaries of the district;

(b) The type of tax proposed (real property tax or sales and use tax or both), its rate or rates, and its purpose or purposes;

(c) The date the ballots for the election shall be mailed to qualified voters;

(d) The date of the election;

(e) The applicable definition of qualified voters;

(f) A statement that persons residing in the district shall register to vote with the election authority on or before the thirtieth day prior to the date of the election in order to be a qualified voter for purposes of the election;

(g) A statement that the ballot shall be returned to the election authority's office in person, or by depositing the ballot in the United States mail addressed to the election authority's office and postmarked not later than the date of the election; and

(h) A statement that any qualified voter that did not receive a ballot in the mail or lost the ballot received in the mail may pick up a mail-in ballot at the election authority's office, specifying the dates and time such ballot will be available and the location of the election authority's office;

(3) The election authority shall mail the ballot, a notice containing substantially the same information as the published notice and a return addressed envelope directed to the election authority's office with a sworn affidavit on the reverse side of such envelope for the qualified voter's signature, to each qualified voter not more than fifteen days and not less than ten days prior to the date of the election. For purposes of mailing ballots to real property owners, only one ballot shall be mailed per capita at the address shown on the official, or recorded, real estate records of the county recorder, or the city recorder of deeds if the district is located in a city not within a county, as of the thirtieth day prior to the date of the election. Such affidavit shall be in substantially the following form:

FOR REGISTERED VOTERS:

I hereby declare under penalties of perjury that I reside in the ..................................... Port Improvement District No. ............... (insert name of district) and I am a registered voter and qualified to vote in this election.

................................................

Qualified Voter's Signature

................................................

Printed Name of Qualified Voter

FOR REAL PROPERTY OWNERS:

I hereby declare under penalty of perjury that I am the owner of real property in the .......................... Port Improvement District No. ............. (insert name of district) and qualified to vote in this election, or authorized to affix my signature on behalf of the owner (named below) of real property in the ................................. Port Improvement District No. ............ (insert name of district) which is qualified to vote in this election.

.........................................

Signature

.........................................

Print Name of Real Property Owner

If Signer is Different from Owner:

Name of Signer: ...............................................

State Basis of Legal Authority to Sign: .......................

All persons or entities having a fee ownership in the property shall sign the ballot. Additional signature pages may be affixed to this ballot to accommodate all required signatures.

4. Each qualified voter shall have one vote. Each voted ballot shall be signed with the authorized signature.

5. Mail-in ballots shall be returned to the election authority's office in person, or by depositing the ballot in the United States mail addressed to the election authority's office and postmarked no later than the date of the election. The election authority shall transmit all voted ballots to a team of judges of not less than four. The judges shall be selected by the election authority from lists it has compiled prior to the date by which the mail-in ballots must be returned. Upon receipt of the voted ballots, the judges shall verify the authenticity of the ballots, canvass the votes, and certify the results. Certification by the election judges shall be final and shall be immediately transmitted to the election authority. Any qualified voter who voted in such election may contest the result in the same manner as provided in chapter 115.

6. The results of the election shall be entered upon the records of the election authority and two certified copies of the election results shall be filed with the port authority and entered upon the records of the port authority.

7. The port authority shall reimburse the election authority for the costs it incurs to conduct an election under this section.

8. Notwithstanding anything to the contrary, nothing in this act shall prevent a port authority from proposing both a real property tax levy question and a sales and use tax levy question to the district's qualified voters in the same election.

9. Notwithstanding anything to the contrary, this section shall not apply when the port authority is the owner of all of the real property within the proposed district.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.255 Statute of limitations.

Statute of limitations.

68.255. No lawsuit to set aside a district established or a tax levied under this act*, or to otherwise question the validity of the proceedings related thereto, shall be brought after the expiration of ninety days from the effective date of the circuit court judgment establishing such district in question or the effective date of the resolution levying such tax in question.

(L. 2010 S.B. 578)

*"This act" (S.B. 578, 2010) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 68.259 Severability clause.

Severability clause.

68.259. Notwithstanding the provisions of section 1.140 to the contrary, the provisions of sections 68.025, 68.035, 68.040, 68.057, 68.070, 68.200, 68.205, 68.210, 68.215, 68.220, 68.225, 68.230, 68.235, 68.240, 68.245, 68.250, 68.255, and 68.260 as contained in this act shall be severable, and if any provision is for any reason held to be invalid, such decision shall not invalidate any of the remaining provisions of sections 68.025, 68.035, 68.040, 68.057, 68.070, 68.200, 68.205, 68.210, 68.215, 68.220, 68.225, 68.230, 68.235, 68.240, 68.245, 68.250, 68.255, and 68.260 as contained in this act.

(L. 2010 S.B. 578, A.L. 2013 S.B. 257)



Section 68.260 Applicability of law--report required.

Applicability of law--report required.

68.260. 1. The provisions of this section shall only apply to a port authority that has formed a district.

2. In addition to any other report required of a port authority, within one hundred twenty days following the last day of the port authority's fiscal year, the board shall submit a report to the clerk of either the municipality or county which formed the port authority pursuant to section 68.010, and to the Missouri department of transportation stating the services provided, revenues collected and expenditures made by the district during such fiscal year, and copies of written resolutions approved by the board during the fiscal year. The municipal clerk or county clerk, as applicable, shall retain this report as part of the official records of the municipality or county and shall also cause this report to be spread upon the records of the governing body.

3. In addition to the report required pursuant to subsection 2 of this section, upon the approval by the qualified voters of a real property tax or sales and use tax, or both, in accordance with the act, each authority shall annually submit a report to the auditor of the state of Missouri in accordance with section 105.145.

(L. 2010 S.B. 578)






Chapter 70 Powers of Political Subdivisions to Cooperate or Contract with

Section 70.010 Certain number of counties may join in performance of common function--duties of county commissions--appointment of district coroners, deputy district coroners, expenses.

Certain number of counties may join in performance of common function--duties of county commissions--appointment of district coroners, deputy district coroners, expenses.

70.010. 1. Two or more, not exceeding ten, contiguous counties may join in performing any common function or service, including the purchase, construction and maintenance of hospitals, almshouses, road machinery and any other county property and may join in the common employment of any county officer or employee common to each of the counties. The county commissions shall administer the delegated powers and allocate the costs among the counties.

2. County coroners of any number of contiguous counties may establish a cooperative district and appoint a district coroner and deputy district coroner for such district. District coroners and deputy district coroners shall be county coroners selected by a majority vote of coroners of counties within the district and certified as master death investigators by a professional association of the county coroners of Missouri. The district and deputy district coroners shall receive remuneration only for necessary expenses incurred for providing assistance in the investigation of a death at the request of a county coroner which shall be paid in the manner provided under the provisions of section 58.570.

(L. 1945 p. 1395 § 1, A.L. 1994 H.B. 1486)

CROSS REFERENCES:

Airports, counties and cities may jointly operate, 305.170, 305.180

Bridges, counties may unite in building, expenses shared how, 234.070 to 234.090

Bridges, toll, counties may acquire, 234.210

Tuberculous residents, counties may contract for care of indigent, 205.340



Section 70.020 Petition for election concerning joint proposal.

Petition for election concerning joint proposal.

70.020. Whenever eight percent of the voters of each of any two or more contiguous counties, not exceeding ten, shall sign a petition, and shall file the same with their respective county commissions requesting the submission of the question of permitting said counties to perform a common function or service or employ a common officer or employee, it shall be the duty of said county commissions to submit the question to the voters of their respective counties at the next municipal election. The total vote for governor at the last general election before the filing of the petition whereat a governor was elected shall be used to determine the number of voters necessary to sign the petition.

(L. 1945 p. 1395 § 2, A.L. 1978 H.B. 971)



Section 70.040 Form of ballot.

Form of ballot.

70.040. The question shall be submitted in substantially the following form:

Shall ....... County join with ...... (name of other county or counties in which a similar petition was filed) to ....... (proposed common function, service, officer, or employee)?

(L. 1945 p. 1395 § 4, A.L. 1978 H.B. 971)



Section 70.050 Certification of election to secretary of state--vote necessary for adoption.

Certification of election to secretary of state--vote necessary for adoption.

70.050. Within ten days after such election, the county clerk of each of such counties shall send a correct and duly certified abstract of the votes polled at such election to the secretary of state. If a majority of the voters voting on the question vote for the question in each of the counties taken separately it shall be deemed to have been adopted, but if it shall fail to receive a majority in any one or more of the counties, it shall be deemed to have failed. The secretary of state shall canvass the certified abstracts and notify the presiding commissioner of each of the county commissions of the results.

(L. 1945 p. 1395 § 5, A.L. 1978 H.B. 971)



Section 70.060 Commissioner of most populous county to call meeting of all county commissions--issuance of bonds.

Commissioner of most populous county to call meeting of all county commissions--issuance of bonds.

70.060. Upon the receipt of a notice that the proposition has been adopted as provided in section 70.050, the presiding commissioner of the most populous county, as determined by the last federal decennial census, shall call a meeting of the county commissions of all the counties voting on the proposition, at such place and time as he may designate. Unless otherwise provided by law, the respective county commissions sitting as a body, with each county commissioner having one vote, shall proceed to administer the function, service or common employment of the county officer or employee and allocate the costs among the counties. Any county that has voted to participate in a joint undertaking as provided in sections 70.010 to 70.090 is hereby authorized to issue bonds, as provided by law for the issuance of county bonds, for such purposes.

(L. 1945 p. 1395 § 6)



Section 70.070 Procedure for withdrawal from joint undertaking.

Procedure for withdrawal from joint undertaking.

70.070. 1. Whenever eight percent of the voters of any county which shall have voted to participate in a common undertaking as contemplated in sections 70.010 to 70.090 shall sign and file a petition with the county commission of said county requesting * the submission of the question of withdrawing from said joint undertaking, it shall be the duty of said county commission to submit the question to the voters of said county at the next municipal election. The total vote for governor at the last general election before the filing of the petition whereat a governor was elected shall be used to determine the number of voters necessary to sign the petition.

2. The question shall be submitted in substantially the following form:

Shall ....... County withdraw from joint participation with ....... (name of other county or counties participating in ........... common function, service, officer or employee)?

3. Within ten days after such election, the county clerk of such county shall send a correct and duly certified abstract of the votes polled at such election to the secretary of state. If a majority of the voters voting on the proposition vote for the proposition, it shall be deemed to have been adopted. The secretary of state shall notify the presiding commissioner of each of the counties participating in the joint undertaking of the results.

4. Upon the receipt of the notice that such a question to withdraw from joint participation in the undertaking has been adopted in any one or more of the participating counties, the presiding commissioner of the most populous county in the group still participating, as determined by the last federal decennial census, shall proceed as in the case of the formation of a new group of counties as directed in section 70.060.

(L. 1945 p. 1395 § 7, A.L. 1978 H.B. 971)

*Word "that" appears here in original rolls.



Section 70.080 Effect of withdrawal or dissolution.

Effect of withdrawal or dissolution.

70.080. Any county withdrawing from joint participation by proceeding as set forth in section 70.070 shall not be entitled to receive any sum, or sums, of money nor shall it acquire any right, title and interest in and to any property used or purchased jointly by such counties under such plan and the remaining counties originally organized under such plan shall carry on in the same manner as before, without the county withdrawing therefrom; provided that in case the entire district shall be dissolved, the property of the district shall be distributed among the member counties on the basis of their contribution and the governing body of the district, as provided in section 70.060, shall have authority to liquidate the district and distribute the property among the counties.

(L. 1945 p. 1395 § 8)



Section 70.090 Additional counties may join county group--procedure.

Additional counties may join county group--procedure.

70.090. When two or more counties may have joined together for the purposes of sections 70.010 to 70.090, additional counties, until the total shall have reached ten, may be admitted to participation by all such counties, including those already participating and those desiring to participate, proceeding as is provided for in sections 70.010 to 70.090 for the formation of a new agreement. If the proposition to admit additional counties shall fail to receive a majority vote of those voting thereon in any one of such counties, including those already participating and those desiring to participate, the proposition shall be deemed to have failed and the counties already participating before such proposition was submitted shall carry on in the same manner as before.

(L. 1945 p. 1395 § 9)



Section 70.100 Municipalities and political subdivisions authorized to buy surplus property of United States government.

Municipalities and political subdivisions authorized to buy surplus property of United States government.

70.100. That any municipality or political subdivision of this state may enter into contracts with the United States of America, or with any department or agency thereof, for the purpose of accepting gifts and for the purchase, sale, exchange, lease, or transfer of any equipment, supplies, materials, or other property for cash, credit, or other property, with or without warranty, and upon such other terms and conditions as the federal government, or the department or agency thereof, deems proper, without regard to the provisions of law or any municipal charter or ordinance which may require, among other things, the following:

(1) Posting of notices or public advertising for bids or of expenditures;

(2) Inviting or receiving of competitive bids;

(3) The making of purchases from the lowest and best bidder;

(4) The delivery of purchases before payment.

(L. 1945 p. 1268 § 1)



Section 70.110 Compliance with provisions of Surplus Property Act of 1944.

Compliance with provisions of Surplus Property Act of 1944.

70.110. Any municipality or political subdivision of this state is hereby authorized and empowered to obtain United States government property under the provisions of the Surplus Property Act of 1944, (50 U.S.C.A. App. §§ 1611 to 1646) and any amendments thereto, in the manner and according to the rules, regulations and conditions required by such act, or any amendments thereto, irrespective of any provisions otherwise imposed by law or municipal charter or ordinance requiring certain bidding and purchasing procedures.

(L. 1945 p. 1268 § 2)



Section 70.115 Cities and counties may contract with United States government for recreational facilities along rivers.

Cities and counties may contract with United States government for recreational facilities along rivers.

70.115. Any county or city in which the Corps of Engineers of the United States Army or any other department or agency of the government of the United States is authorized by congress to construct works for recreational purposes along any river or tributary thereof lying within or adjacent to the city or county may, if in the opinion of the governing body of the county or city the construction is for the public welfare:

(1) Enter into an undertaking in the name of the county or city to hold the United States free from any damage to persons or property resulting during construction or after completion thereof;

(2) Contract with the government of the United States in the name of the county or city to maintain, keep in repair and operate the works, when completed; and

(3) Furnish all necessary lands, rights-of-way and easements for construction of the works.

(L. 1965 p. 189 § 1)



Section 70.120 Definitions.

Definitions.

70.120. The following definitions shall be applied to the terms used in sections 70.120 to 70.200:

(1) "Agreement" shall mean "contract" and shall include renewals and alterations of a contract;

(2) "Governing body" shall mean the board, body, or persons in which the powers of a political subdivision as a body corporate, or otherwise, are vested;

(3) "Political subdivision" shall mean any agency or unit of this state which now is, or hereafter shall be, authorized to levy taxes or empowered to cause taxes to be levied;

(4) "Project" shall mean any resettlement project or rural rehabilitation project for resettlement purposes of the United States located within a political subdivision, and shall include the persons inhabiting such projects;

(5) "Services" shall mean such public and municipal functions as are performed for property in, and for persons residing within, a political subdivision.

(L. 1941 p. 490 § 1)



Section 70.130 County commissions empowered to make agreements with United States.

County commissions empowered to make agreements with United States.

70.130. The county commission of any county in this state is hereby authorized and empowered:

(1) To make requests of the United States, for and on behalf of the county and political subdivisions whose jurisdictional limits are within or coextensive with the limits of the county, for the payment of such sums in lieu of taxes as the United States may agree to pay; and

(2) To enter into agreements with the United States, in the name of the county, for the performance of services by the county and such political subdivisions for the benefit of a project, and for the payment by the United States to the county, in one or more installments, of sums in lieu of taxes.

(L. 1941 p. 490 § 2)

CROSS REFERENCE:

Housing authority may borrow or accept grants from federal government, 99.210



Section 70.140 Political subdivisions shall be notified of agreements.

Political subdivisions shall be notified of agreements.

70.140. Each agreement entered into pursuant to section 70.130 shall contain the names of the political subdivisions in whose behalf it is consummated and a statement of the proportionate share of the payment by the United States to which each political subdivision shall be entitled. The county commission shall immediately notify each political subdivision in whose behalf an agreement is entered into of the consummation thereof.

(L. 1941 p. 490 § 3)



Section 70.150 County treasurer shall present bill.

County treasurer shall present bill.

70.150. The county commission shall file one copy of any agreement for a payment of sums in lieu of taxes with the county treasurer. On or before the date on which any payment of sums in lieu of taxes is due, the county treasurer shall present a bill to the United States, in the name of the county, in the amount of such payment. Whenever such payment is received, the county treasurer shall issue a receipt therefor in the name of the county.

(L. 1941 p. 490 § 4)



Section 70.160 County treasurer shall disburse money--acceptance construed as approval.

County treasurer shall disburse money--acceptance construed as approval.

70.160. Immediately after receiving a payment in lieu of taxes, the county treasurer shall, without any deduction, apportion and pay it to the several political subdivisions in accordance with the agreement under which the payment was received, notwithstanding any other law controlling the expenditure of county funds. The acceptance by the governing body of a political subdivision of its share of a payment in lieu of taxes shall be construed as an approval of the agreement under which the payment was received. If any governing body shall refuse to accept a political subdivision's share of a payment in lieu of taxes, the county treasurer shall refund the same, without any deduction, to the United States.

(L. 1941 p. 490 § 5)



Section 70.170 Political subdivisions authorized to enter into agreements--when.

Political subdivisions authorized to enter into agreements--when.

70.170. If the United States declines to deal with a county commission with respect to any political subdivision whose jurisdictional limits are within or coextensive with the limits of the county, or in the event the jurisdictional limits of a political subdivision lie within more than one county, that political subdivision is authorized to make requests of the United States for such payments in lieu of taxes as the United States may agree to pay. Such political subdivision is hereby empowered to enter into agreements with the United States for the performance by the political subdivision of services for the benefit of a project and for the payment by the United States to the political subdivision, in one or more installments, of sums in lieu of taxes.

(L. 1941 p. 490 § 6)



Section 70.180 Amount of payments--how determined.

Amount of payments--how determined.

70.180. The amount of any payment of sums in lieu of taxes may be based on the estimated cost to each political subdivision, for and on whose behalf an agreement is entered into, of performing services for the benefit of a project during the period of an agreement, after taking into consideration the benefits to be derived by each political subdivision from such project, but shall not be in excess of the taxes which would result to each political subdivision for said period if the real property of the project within each political subdivision were taxable.

(L. 1941 p. 490 § 7)



Section 70.190 Money received--where deposited.

Money received--where deposited.

70.190. All money received by a political subdivision pursuant to section 70.160 or 70.170 shall be deposited in such fund or funds as may be designated in the agreement; provided, however, that if the agreement does not make such designation, the money shall be deposited in such fund or funds as the governing body of such political subdivision shall by appropriate resolution direct.

(L. 1941 p. 490 § 8)



Section 70.200 Services to property may not be denied.

Services to property may not be denied.

70.200. No provision of sections 70.120 to 70.200 shall be construed to relieve any political subdivision of this state, in the absence of an agreement for payment of sums in lieu of taxes by the United States, as provided in sections 70.120 to 70.200, of the duty of furnishing for the benefit of a project all services which the political subdivision usually furnishes to property in, and to persons residing within, the political subdivision without a payment of sums in lieu of taxes.

(L. 1941 p. 490 § 9)



Section 70.210 Definitions.

Definitions.

70.210. As used in sections 70.210 to 70.320, the following terms mean:

(1) "Governing body", the board, body or persons in which the powers of a municipality or political subdivision are vested;

(2) "Municipality", municipal corporations, political corporations, and other public corporations and agencies authorized to exercise governmental functions;

(3) "Political subdivision", counties, townships, cities, towns, villages, school, county library, city library, city-county library, road, drainage, sewer, levee and fire districts, soil and water conservation districts, watershed subdistricts, county hospitals, and any board of control of an art museum, and any other public subdivision or public corporation having the power to tax.

(L. 1945 p. 1289 § 7403a, A.L. 1947 V. I p. 401, A.L. 1955 p. 302, A.L. 1961 p. 187, A.L. 1963 p. 123, A.L. 1967 p. 141, A.L. 1989 H.B. 487 merged with S.B. 98)

Effective 7-14-89



Section 70.220 Political subdivisions may cooperate with each other, with other states, the United States or private persons--tax distribution agreement, authorized for certain counties and cities (Buchanan County and city of St. Joseph; Greene County and city of Springfield).

Political subdivisions may cooperate with each other, with other states, the United States or private persons--tax distribution agreement, authorized for certain counties and cities (Buchanan County and city of St. Joseph; Greene County and city of Springfield).

70.220. 1. Any municipality or political subdivision of this state, as herein defined, may contract and cooperate with any other municipality or political subdivision, or with an elective or appointive official thereof, or with a duly authorized agency of the United States, or of this state, or with other states or their municipalities or political subdivisions, or with any private person, firm, association or corporation, for the planning, development, construction, acquisition or operation of any public improvement or facility, or for a common service; provided, that the subject and purposes of any such contract or cooperative action made and entered into by such municipality or political subdivision shall be within the scope of the powers of such municipality or political subdivision.

2. Any municipality or political subdivision of this state may contract with one or more adjacent municipalities or political subdivisions to share the tax revenues of such cooperating entities that are generated from real property and the improvements constructed thereon, if such real property is located within the boundaries of either or both municipalities or subdivisions and within three thousand feet of a common border of the contracting municipalities or political subdivisions. The purpose of such contract shall be within the scope of powers of each municipality or political subdivision. Municipalities or political subdivisions separated only by a public street, easement, or right-of-way shall be considered to share a common border for purposes of this subsection.

3. Any home rule city with more than seventy-three thousand but fewer than seventy-five thousand inhabitants may contract with any county of the first classification with more than eighty-five thousand nine hundred but fewer than eighty-six thousand inhabitants to share tax revenues for the purpose of promoting tourism and the construction, maintenance, and improvement of convention center and recreational facilities. In the event an agreement for the distribution of tax revenues is entered into between a county of the first classification with more than eighty-five thousand nine hundred but fewer than eighty-six thousand inhabitants and a home rule city with more than seventy-three thousand but fewer than seventy-five thousand inhabitants, then all revenue received from such taxes shall be distributed in accordance with the terms of said agreement. For purposes of this subsection, the term "tax revenues" shall include tax revenues generated from the imposition of a transient guest tax imposed under the provisions of section 67.1361.

4. If any contract or cooperative action entered into under this section is between a municipality or political subdivision and an elective or appointive official of another municipality or political subdivision, such contract or cooperative action shall be approved by the governing body of the unit of government in which such elective or appointive official resides.

5. In the event an agreement for the distribution of tax revenues is entered into between a county of the first classification without a charter form of government and a constitutional charter city with a population of more than one hundred forty thousand that is located in said county prior to a vote to authorize the imposition of such tax, then all revenue received from such tax shall be distributed in accordance with said agreement for so long as the tax remains in effect or until the agreement is modified by mutual agreement of the parties.

(L. 1947 V. I p. 401 § 7043b, A.L. 1957 p. 248, A.L. 1996 S.B. 945, A.L. 2007 S.B. 22, A.L. 2010 H.B. 1442 merged with S.B. 644)

CROSS REFERENCES:

City-county library, establishment, 182.291, 182.301

Cooperation with other political subdivisions authorized, 246.271

Courthouses and jails, certain cities may cooperate with county, 71.300

Defense area improvements, additional powers conferred on certain municipalities, 91.640

Drainage, districts may contract for outlets, 243.260

Drainage, districts may contract to furnish drainage for cities, 243.270

Electric current, cities may contract to sell or buy, 91.020, 91.030



Section 70.225 Emergency dispatching system, eligible for membership in local government retirement system, when (St. Louis County).

Emergency dispatching system, eligible for membership in local government retirement system, when (St. Louis County).

70.225. 1. Notwithstanding the provisions of section 70.600 to the contrary, a centralized emergency dispatching system created by a joint municipal agreement under section 70.220 existing within any county with a charter form of government and with more than one million inhabitants may be considered a political subdivision for the purposes of sections 70.600 to 70.755, and employees of the centralized emergency dispatching system shall be eligible for membership in the Missouri local government employees' retirement system upon the centralized emergency dispatching system becoming an employer as defined in subdivision (11) of section 70.600.

2. Any political subdivision participating in a centralized emergency dispatching system granted membership under subsection 1 of this section shall be subject to the delinquent recovery procedures under section 70.735 for any contribution payments due the system. Any political subdivision withdrawing from membership shall be subject to payments for any unfunded liabilities existing for its past and current employees. Any political subdivision becoming a new member shall be subject to the same terms and conditions then existing including liabilities in proportion to all participating political subdivisions.

(L. 2004 H.B. 795, et al.)



Section 70.226 Local public health agencies considered political subdivision, when, what purpose.

Local public health agencies considered political subdivision, when, what purpose.

70.226. 1. Notwithstanding the provisions of sections 70.600 to 70.755 to the contrary, a local public health agency created by a joint municipal agreement under the provisions of sections 70.210 to 70.320 existing within any county of the third classification may be considered a political subdivision for the purposes of sections 70.600 to 70.755, and employees of the local public health agency shall be eligible for membership in the Missouri local government employees' retirement system upon the local public health agency becoming an employer, as defined in subdivision (11) of section 70.600.

2. A local public health agency granted membership under subsection 1 of this section shall be permitted to dissolve or otherwise terminate its existence only upon a finding by the local public health agency's board of directors that all of the local public health agency's outstanding indebtedness has been paid, including moneys owed to the Missouri local government employees' retirement system for the unfunded accrued liability of its past and current employees.

3. Any political subdivision withdrawing from membership in a local public health agency that participates in the Missouri local government employees' retirement system shall be required to pay to the local public health agency its pro rata share of contributions for any unfunded liabilities for the local public health agency's past and current employees as of the effective date of the political subdivision's withdrawal from membership in the local public health agency. Any political subdivision becoming a new member of a local public health agency shall be subject to the same terms and conditions then existing, including the liabilities in proportion to all participating political subdivisions as set forth in the compact or other such agreement.

(L. 2007 S.B. 22)



Section 70.230 Procedure for exercising power.

Procedure for exercising power.

70.230. Any municipality may exercise the power referred to in section 70.220 by ordinance duly enacted, or, if a county, then by order of the county commission duly made and entered, or if other political subdivision, then by resolution of its governing body or officers made and entered in its journal or minutes of proceedings, which shall provide the terms agreed upon by the contracting parties to such contract or cooperative action.

(L. 1947 V. I p. 401 § 7403c)



Section 70.240 Lands may be acquired--how--by whom.

Lands may be acquired--how--by whom.

70.240. The parties to such contract or cooperative action or any of them, or any joint board or commission formed pursuant to section 70.260 for the purpose of providing water or sewer services, may acquire, by gift or purchase, or by the power of eminent domain exercised by one or more of the parties thereto in the same manner as now or hereafter provided for corporations created under the law of this state for public use, chapter 523 and amendments thereto, or any joint board or commission formed pursuant to section 70.260 for the purpose of providing water or sewer services, the lands necessary or useful for the joint use of the parties for the purposes provided in section 70.220 or section 70.260, either within or without the corporate or territorial limits of one or more of the contracting parties, and shall have the power to hold or acquire said lands as tenants in common with the parties to such contract or in the name of any joint board or commission formed pursuant to section 70.260; provided however, that in no event shall any joint board or commission formed pursuant to section 70.260 for the purpose of providing water or sewer services exercise the power of eminent domain within the corporate or territorial limits of one of the contracting parties without such party's consent.

(L. 1947 V. I p. 401 § 7403c, A.L. 1999 H.B. 450 merged with S.B. 160 & 82)

CROSS REFERENCES:

Fire departments, cities may contract for joint maintenance, costs how shared, bonds issued, when, 71.370 to 71.510

Fire protection districts, may contract with municipalities, 321.220

Housing authorities, may join or cooperate, 99.110; borrow or accept grants from federal government, 99.210

Levee district may contract with Mississippi River Commission, 245.390

National park or plaza, certain cities to have additional powers, 95.510 to 95.527

Sewerage facilities, authority of municipalities to contract with each other, 250.220

Street lighting districts may contract with other political subdivisions, 235.150

Taxes, delinquent, drainage and levee districts may cooperate to redeem, 246.140

Water, cities may contract to furnish or to buy, 91.050, 91.060

Water supply, cities may contract jointly for, 71.540, 71.550

Water supply district may contract with city for water service, procedure, 247.085



Section 70.250 Method of financing.

Method of financing.

70.250. Any such municipality or political subdivision may provide for the financing of its share or portion of the cost or expenses of such contract or cooperative action in a manner and by the same procedure for the financing by such municipality or political subdivision of the subject and purposes of said contract or cooperative action if acting alone and on its own behalf.

(L. 1947 V. I p. 401 § 7403c)



Section 70.260 Provisions which may be included in the joint contract.

Provisions which may be included in the joint contract.

70.260. 1. The joint contract may also provide for the establishment and selection of a joint board, commission, officer or officers to supervise, manage and have charge of such joint planning, development, construction, acquisition, operation or service and provide for the powers and duties, terms of office, compensation, if any, and other provisions relating to the members of such joint board, commission, officers or officer. Such contract may include and specify terms and provisions relative to the termination or cancellation by ordinance, order or resolution, as the case may be, of such contract or cooperative action and the notice, if any, to be given of such cancellation, provided that such cancellation termination shall not relieve any party participating in such contract or cooperative action from any obligation or liability for its share of the cost or expense incurred prior to the effective date of any such cancellation.

2. Any joint board or commission created pursuant to this section shall be a separate legal entity and shall constitute a body corporate and politic, and shall have, in addition to any other powers reasonably necessary to the exercise of its function under the contract, the following powers:

(1) To sue and be sued in its corporate name;

(2) To take and hold any property, real or personal, in fee simple or otherwise;

(3) To sell, lease, lend or otherwise transfer any property or interest in property owned by it;

(4) To make contracts;

(5) To have and use a corporate seal; and

(6) To issue bonds, notes or other evidence of indebtedness, in its own name, on behalf of the municipalities or political subdivisions that are parties to the joint contract; subject, however, to any requirements for voter approval as may be imposed by law on any of the contracting municipalities or political subdivisions.

3. Such bonds, notes or other indebtedness may be payable from or secured by any property, interest or income of the separate legal entity or the contracting entities, from whatever source derived, but shall not constitute a charge against or indebtedness of the municipalities or political subdivisions on behalf of which such bonds, notes or other indebtedness are issued. In issuing such bonds, notes or other indebtedness, the separate legal entity shall act as the constituted authority of the municipalities or political subdivisions on behalf of which the bonds, notes or other indebtedness are issued.

4. The duration of any joint board or commission referred to in this section may be perpetual or as otherwise provided in the joint contract under which it was created; however, any property owned or held by such legal entity shall become the property of the municipalities or political subdivisions that are parties to the joint contract upon dissolution of the legal entity.

(L. 1947 V. I p. 401 § 7403c, A.L. 1989 H.B. 487 merged with S.B. 98)

Effective 7-14-89



Section 70.270 Sovereignty to be retained.

Sovereignty to be retained.

70.270. Sovereignty shall be retained over any real property used under the terms of any contract or cooperative action within the jurisdiction and territorial limits of the municipality or political subdivision in which it is located, and to that extent shall be a limitation upon the contracting parties under the provisions of sections 70.210 to 70.320.

(L. 1947 V. I p. 401 § 7403e)



Section 70.280 Office of facility taken over may be abolished and duties transferred.

Office of facility taken over may be abolished and duties transferred.

70.280. The governing body of any municipality or political subdivision shall have the power to abolish the office of the facility taken over by any other municipality or political subdivision, and the powers and duties thereof may be transferred to the officer who is to perform them under the terms of the contract or cooperative action.

(L. 1947 V. I p. 401 § 7403f)



Section 70.290 Immunities and liabilities of officers.

Immunities and liabilities of officers.

70.290. All officers acting under the authority of the municipality or political subdivision pursuant to such agreement or cooperative action under the provisions of sections 70.210 to 70.320 shall be deemed to be acting for a governmental purpose and shall enjoy all the immunities and shall be subject to the same liabilities which they would have within their own territorial limits.

(L. 1947 V. I p. 401 § 7403g)



Section 70.300 Execution of contracts.

Execution of contracts.

70.300. Whenever the contracting party is a political subdivision of this state, the execution of all contracts shall be authorized by a majority vote of the members of the governing body. Each contract shall be in writing.

(L. 1947 V. I p. 401 § 7403h, A.L. 2004 S.B. 951)



Section 70.310 Disbursement of funds.

Disbursement of funds.

70.310. All money received pursuant to any such contract or cooperative action, under the provisions of sections 70.210 to 70.320, unless otherwise provided by law, shall be deposited in such fund or funds and disbursed in accordance with the provisions of such contract or cooperative action.

(L. 1947 V. I p. 401 § 7403i)



Section 70.320 Suits may be brought in circuit courts.

Suits may be brought in circuit courts.

70.320. Suits affecting any of the terms of any contract may be brought in the circuit court of the county in which any contracting municipality or political subdivision is located or in the circuit court of the county in which a party to the contract resides.

(L. 1947 V. I p. 401 § 7403j)



Section 70.322 Road equipment, public entity, cemetery or nonprofit organization may contract to use certain political subdivision's equipment, requirements--costs.

Road equipment, public entity, cemetery or nonprofit organization may contract to use certain political subdivision's equipment, requirements--costs.

70.322. A public entity, cemetery or nonprofit organization may contract with any county, city, township, or any special road district for the use of such county's, city's, township's or special road district's equipment and personnel to repair or maintain roads of public entities, cemeteries or roads owned by nonprofit organizations, or to perform such other roadwork-related activities for such public entity, cemetery or nonprofit organization, if such public entity, cemetery or nonprofit organization is located within the boundaries of the county, city, township, or special road district. As used in this section, a nonprofit organization shall mean a 501(c)(3) organization as defined under the Internal Revenue Code and an organization in an area where there is no access to private services. Such contract shall be in writing and shall provide that:

(1) The public entity, cemetery or nonprofit organization holds the county, city, township, or special road district harmless for any damage to persons or property which may accrue as a result of such roadwork; and

(2) The public entity, cemetery or nonprofit organization shall pay the county, city, township, or special road district for such roadwork. The amount of payment shall be stated in the contract, and shall not be less than the reasonable cost to the county, city, township, or special road district for such roadwork or rental.

(L. 1988 S.B. 532 § 1, A.L. 1999 S.B. 153)



Section 70.325 Development and improvement of recreational facilities under agreement by city and United States.

Development and improvement of recreational facilities under agreement by city and United States.

70.325. The governing body of any city is hereby authorized to enter into an agreement with the United States Corps of Engineers for the development and improvement of recreational facilities in federal reservoir areas as provided in section 209 of the Flood Control Act of 1954, 68 Stat. 1266, 16 U.S.C. 460d.

(L. 1959 S.B. 327 § 1)



Section 70.327 Kansas-Missouri flood prevention and control compact.

Kansas-Missouri flood prevention and control compact.

70.327. The state of Missouri hereby agrees with the state of Kansas, upon enactment by the state of Kansas of legislation having the same effect as this section, to the following compact: KANSAS-MISSOURI FLOOD PREVENTION AND CONTROL COMPACT ARTICLE I. SHORT TITLE

1.1. This compact shall be known and may be cited as the Kansas-Missouri Flood Prevention and Control Compact. ARTICLE II. PURPOSES

2.1. It is recognized that destructive floods occur in certain rivers which affect disastrously both of the party states by upsetting orderly processes, causing loss of life and property, the erosion of lands, impairing and obstructing farming and commercial operations, navigation, highways and railroads, and constitute a common menace to the states. The prevention and control of floods in these areas are public purposes of the party states. A single agency is essential for effective and economical direction, supervision and coordination of examination of needs and planning for flood prevention and control in these common areas. For these purposes the party states do hereby establish the Kansas-Missouri Flood Prevention and Control Commission. The commission shall have jurisdiction hereunder with respect to flood prevention and control in the district comprising the following counties of Kansas and Missouri: Johnson, Wyandotte and Atchison counties in Kansas; Jackson, Clay, Platte, and Buchanan counties in Missouri. ARTICLE III. ORGANIZATION OF COMMISSION

3.1. The commission shall be an interstate body, both corporate and politic serving as a common agency of the party states and representing them both collectively and individually in the exercise of its powers and duties.

3.2. The commission shall be composed of eleven members, one commissioner representing the appropriate federal agency having jurisdiction of flood prevention and control measures in the area, five commissioners from Kansas and five from Missouri, each of whom shall be a resident of such state, and at least three commissioners from each state shall be residents of the region subject to the jurisdiction of the commission hereunder. The commissioners from each state shall be qualified, chosen and appointed by each state in the manner provided by the laws of the respective states. The federal representative shall be appointed by the officer or officers having power to appoint him to the federal office he then holds. The representative of the federal government shall not be entitled to vote on any action of the commission but may attend and otherwise participate in commission meetings and may make recommendations to the commission. Each member shall hold office at the pleasure of the appointing authority. The commission shall elect a chairman from among its members.

3.3. The commission's functions shall be performed and carried out by its members, advisory committees and panels representative of citizens and political subdivisions and other governmental agencies in the compact region as may be established by the commission, and by such officers, agents and employees as may be appointed by the commission, subject to its direction and control. All such officers, agents and employees shall hold office at the pleasure of the commission, which shall prescribe their powers, duties and qualifications and fix their compensation and other terms of their employment.

3.4. A quorum of the commission for the purpose of transacting business at any commission meeting shall exist only when there are present, in person, at least three members from each of the party states. No action of the commission shall be effective or binding unless a majority of each party state's representatives who are present at the commission meeting shall vote in favor thereof. Certified copies of the minutes of each commission meeting shall be sent to each of the governors of the party states within ten days of the meeting. The vote of any one or more of the representatives from each party state may be vetoed and canceled by the governor of such state within ten days, Saturdays, Sundays and legal holidays of the particular state excepted, after receipt by the governor of the certified copy of the minutes of the meeting at which such vote was cast, the intent being to empower the governor of each party state to nullify the commission's action upon which such vote had been taken.

3.5. The members of the commission shall receive no compensation for their services pursuant to this compact but they shall be entitled to be paid the expenses actually and necessarily incurred by them in the performance of their duties.

3.6. No member of the commission who is otherwise a public officer or employee shall suffer a forfeiture of his office or employment, or any loss or diminution in the rights and privileges appertaining thereto, by reason of such membership. ARTICLE IV. POWERS AND DUTIES OF THE COMMISSION

4.1. The function of the commission shall be to act as an official comprehensive study and planning agency of the party states for the compact region. It shall conduct surveys, make studies, submit recommendations and prepare plans designed to aid in solving immediate and long-range joint problems of flood prevention and control, including but not limited to, soil and water erosion control and abatement, the building of sanitary and storm sewers in watersheds extending into the territorial limits of both the states, the constructing of levees along the banks of, or shortening or diverting or otherwise improving any natural watercourse to prevent its overflow where the same overflow is likely to cause damage to lands situated within the territorial limits of the party states, and may receive aid from, contract and cooperate with the United States, and with public and private corporations and with individuals owning or exercising jurisdiction over lands which are subject to injury by such overflow, or which may require such sewers.

4.2. The commission shall also act as a liaison to encourage coordination among and between all agencies and entities, governmental and private, charged with or having a substantial interest in the planning or providing of flood prevention and control measures within any part of the compact region. In furtherance of this function, the commission shall, through advisory committees or panels, provide for the representation and participation of officials of political subdivisions and other governmental agencies in the compact region in the development of policies, plans and programs and shall report to the party states on the regional implications of any development plans or programs proposed by any such agency or entity.

4.3. The commission shall have power to apply for and to receive and accept grants of property, money and services and other assistance offered or made available to it by any person, government, or agency whatever, which it may use to meet necessary expenses and for any other use within the scope of its functions, and to negotiate for the same upon such terms and conditions as may be necessary or advisable.

4.4. The commission shall have power to hire, lease, acquire and dispose of property to the extent necessary to carry out its functions, powers and duties as the same may be constituted from time to time.

4.5. Without diminution of its general power to contract, the commission shall have power to contract with any government or agency whatever, including the respective departments of the party states, for the performance of services by the commission which relate to its functions, powers and duties, and to accept compensation or reimbursement therefor.

4.6. The commission shall have power to expend, or to authorize the expenditure of, funds appropriated to it or for its purposes by the party states, but such expenditures shall at all times be within the terms of an annual budget to be adopted by the commission, by resolution, in advance of each fiscal period of the commission, which budget may be amended or modified from time to time. Each of the party states reserves the right to require such audit or audits as such state may from time to time consider proper.

4.7. To avoid duplication of effort and in the interests of economy, the commission shall make use of existing studies, surveys, plans, data and other materials in the possession of the governmental agencies of the party states and their respective political subdivisions. Each such agency is hereby authorized to make such materials available to the commission and otherwise to assist it in the performance of its functions. At the request of the commission, each such agency which is engaged in flood prevention and control planning is further authorized to provide the commission with information regarding its plans and programs affecting the compact region so that the commission may have available to it current information with respect thereto. The officers and personnel of such agencies, and of any other government or agency whatever, may serve at the request of the commission upon such advisory committees and panels as the commission shall determine to create; and such officers and personnel may serve upon such committees and panels without forfeiture of office or employment and with no loss or diminution in the status, rights and privileges which they otherwise enjoy. ARTICLE V. COMMISSION FINANCES AND REPORTS

5.1. Subject to the availability of funds appropriated pursuant to the applicable laws of the respective party states, the cost and expense of supporting, administering and operating the activities of the commission, less any federal aid or other contributions received therefor, shall be apportioned equally among the party states and shall be paid out of appropriations made available by such party states.

5.2. The commission may accept advances from one or more of the party states or from the federal government; but it may not otherwise borrow money nor may it issue notes or bonds. It shall not incur any obligation in excess of the amounts appropriated or otherwise available to it or for its purposes and each of its expenditures shall be within the terms of the annual budget hereinbefore mentioned.

5.3. The commission is declared to be an instrumentality of the party states exercising a governmental function. It shall enjoy the sovereign immunity of the party states nor shall it have the power to pledge the credit of the party states or any of them, or to impose any liability upon them, or any one of them, directly or indirectly, either by tort, contract or otherwise.

5.4. The commission shall report annually to the governors and legislatures of the party states with respect to its operations and finances and shall provide such financial reports as shall be required from time to time under the laws of the party states. ARTICLE VI. GENERAL PROVISIONS

6.1. For the purpose of this compact, unless the context plainly requires a different meaning:

(1) "Commission" means the Kansas-Missouri flood prevention and control commission created and established by this compact;

(2) "Compact region" means the geographical area described as follows: the counties of Johnson, Wyandotte and Atchison in Kansas, Jackson, Clay, Platte and Buchanan in Missouri;

(3) "Concurrent legislation" means a statute enacted by one of the party states which is concurred in by the other party states in the form of enactments having like effect; and

(4) "Party states" means the states of Kansas and Missouri. The area may be enlarged or reduced by concurrent legislation hereafter enacted.

6.2. This compact shall be construed liberally to effectuate its purposes. Nothing herein shall be deemed in any way to limit or restrict the power of one or more of the party states, by law or otherwise, to deal independently with respect to any matter within the scope of this compact.

6.3. The commission shall continue in existence until revoked by one or more of the party states.

6.4. Amendments and supplements to this compact to implement the purposes thereof may be adopted by concurrent legislation of the party states.

6.5. If any part or provision of this compact or the application thereof to any person or circumstance be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the part, provision, or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact or the application thereof to other persons or circumstances, and the party states hereby declare that they would have entered into this compact or the remainder thereof had the invalidity of such provision or application thereof been apparent.

(L. 1985 S.B. 26 § 1)



Section 70.330 Power of city over 100,000 inhabitants to contract for certain purposes.

Power of city over 100,000 inhabitants to contract for certain purposes.

70.330. Any city which now has or may hereafter contain more than one hundred thousand inhabitants shall have power to contract with drainage districts or with other public corporations in this or any adjoining state for cooperation or joint action in building sanitary and storm sewers in watersheds extending into the territorial limits of all the districts, or corporations so cooperating, and in constructing levees along the banks of, or shortening, diverting or otherwise improving any natural watercourse to prevent its overflow, where the same overflow is likely to cause injury or damage to lands situated within the territorial limits of all the districts or corporations so cooperating; also to receive aid from, contract and cooperate with the United States, and with public and with private corporations and with individuals owning or exercising jurisdiction over lands wheresoever situated which are subject to injury by such overflow, or which may require the building of such sewers.

(RSMo 1939 § 6476)

Prior revisions: 1929 § 6353; 1919 § 7856



Section 70.340 Cities may build sewers or levees, how, where.

Cities may build sewers or levees, how, where.

70.340. Where a watershed located partly within any such city and partly within an adjoining state requires for the health, safety and comfort of the inhabitants of such city the construction of sewers and protection against flood, such city may, with consent of such adjoining state, but with or without the cooperation of public corporations of such adjoining state, build sanitary or storm sewers, or construct levees along the banks of, or shorten, divert or otherwise improve any natural watercourse in such watershed. Such city may, by purchase or eminent domain proceedings, acquire rights-of-way for any such sewers or improvements of watercourses.

(RSMo 1939 § 6477)

Prior revisions: 1929 § 6354; 1919 § 7857



Section 70.350 Power to pay.

Power to pay.

70.350. Such city shall have power to pay for all such work and rights-of-way herein provided for in part or in whole out of the general funds, or by the imposition of special assessments upon lands located in such city and within the district deemed to be benefitted by the construction of such sewers or such levees, or the shortening, diversion or improvement of such watercourse.

(RSMo 1939 § 6478)

Prior revisions: 1929 § 6355; 1919 § 7858



Section 70.360 Power given to distribute cost.

Power given to distribute cost.

70.360. Any such city is hereby given power by its charter or amendment thereto to determine the manner, method and distribution of the cost of the work and rights-of-way to be paid for in special assessments and to establish thereby the procedure in such cases and the form of obligation to be issued.

(RSMo 1939 § 6479)

Prior revisions: 1929 § 6356; 1919 § 7859



Section 70.370 Compact between Missouri and Illinois--creation and powers of district.

Compact between Missouri and Illinois--creation and powers of district.

70.370. Within sixty days after this section becomes effective, the governor by and with the advice and consent of the senate shall appoint three commissioners to enter into a compact on behalf of the state of Missouri with the state of Illinois. If the senate is not in session at the time for making any appointment, the governor shall make a temporary appointment as in case of a vacancy. Any two of the commissioners so appointed together with the attorney general of the state of Missouri may act to enter into the following compact: COMPACT BETWEEN MISSOURI AND ILLINOIS CREATING THE BI-STATE DEVELOPMENT AGENCY AND THE BI-STATE METROPOLITAN DISTRICT The states of Missouri and Illinois enter into the following agreement: ARTICLE I

They agree to and pledge each to the other faithful cooperation in the future planning and development of the bi-state metropolitan district, holding in high trust for the benefit of its people and of the nation the special blessings and natural advantages thereof. ARTICLE II

To that end the two states create a district to be known as the "Bi-State Metropolitan Development District" (herein referred to as "The District") which shall embrace the following territory: The city of St. Louis and the counties of St. Louis and St. Charles and Jefferson in Missouri, and the counties of Madison, St. Clair, and Monroe in Illinois. ARTICLE III

There is created "The Bi-State Development Agency of the Missouri-Illinois Metropolitan District" (herein referred to as "The Bi-State Agency") which shall be a body corporate and politic. The bi-state agency shall have the following powers:

(1) To plan, construct, maintain, own and operate bridges, tunnels, airports and terminal facilities and to plan and establish policies for sewage and drainage facilities;

(2) To make plans for submission to the communities involved for coordination of streets, highways, parkways, parking areas, terminals, water supply and sewage and disposal works, recreational and conservation facilities and projects, land use pattern and other matters in which joint or coordinated action of the communities within the areas will be generally beneficial;

(3) To charge and collect fees for use of the facilities owned and operated by it;

(4) To issue bonds upon the security of the revenues to be derived from such facilities; and, or upon any property held or to be held by it;

(5) To receive for its lawful activities any contributions or moneys appropriated by municipalities, counties, state or other political subdivisions or agencies; or by the federal government or any agency or officer thereof;

(6) To disburse funds for its lawful activities, and fix salaries and wages of its officers and employees;

(7) To perform all other necessary and incidental functions; and

(8) To exercise such additional powers as shall be conferred on it by the legislature of either state concurred in by the legislature of the other or by act of congress.

No property now or hereafter vested in or held by either state, or by any county, city, borough, village, township or other political subdivision, shall be taken by the bi-state agency without the authority or consent of such state, county, city, borough, village, township or other political subdivision, nor shall anything herein impair or invalidate in any way any bonded indebtedness of such state, county, city, borough, village, township or other political subdivision, nor impair the provisions of law regulating the payment into sinking funds of revenues derived from municipal property, or dedicating the revenues derived from any municipal property to a specific purpose.

Unless and until otherwise provided, it shall make an annual report to the governor of each state, setting forth in detail the operations and transactions conducted by it pursuant to this agreement and any legislation thereunder.

Nothing contained in this compact shall impair the powers of any municipality to develop or improve terminal or other facilities.

The bi-state agency shall from time to time make plans for the development of the district; and when such plans are duly approved by the legislatures of the two states, they shall be binding upon both states with the same force and effect as if incorporated in this compact.

The bi-state agency may from time to time make recommendations to the legislatures of the two states or to the Congress of the United States, based upon study and analysis, for the improvement of transportation, terminal, and other facilities in the district.

The bi-state agency may petition any interstate commerce commission (or like body), public service commission, public utilities commission (or like body), or any other federal, municipal, state or local authority, administrative, judicial or legislative, having jurisdiction in the premises, for the adoption and execution of any physical improvements, change in method, rate of transportation, system of handling freight, warehousing, docking, lightering, or transfer of freight, which, in the opinion of the bi-state agency, may be designed to improve or better the handling of commerce in and through the district, or improve terminal and transportation facilities therein. It may intervene in any proceeding affecting the commerce of the district. ARTICLE IV

The bi-state agency shall consist of ten commissioners, five of whom shall be resident voters of the state of Missouri and five of whom shall be resident voters of the state of Illinois. All commissioners shall reside within the bi-state district, the Missouri members to be chosen by the state of Missouri and the Illinois members by the state of Illinois in the manner and for the terms fixed by the legislature of each state except as herein provided. ARTICLE V

The bi-state agency shall elect from its number a chairman, a vice chairman, and may appoint such officers and employees as it may require for the performance of its duties, and shall fix and determine their qualifications and duties.

Until otherwise determined by the legislatures of the two states no action of the bi-state agency shall be binding unless taken at a meeting at which at least three members from each state are present, and unless a majority of the members from each state present at such meeting shall vote in favor thereof. Each state reserves the right hereafter to provide by law for the exercise of the veto power by the governor thereof over any action of any commissioner appointed therefrom.

Until otherwise determined by the action of the legislature of the two states, the bi-state agency shall not incur any obligations for salaries, office or other administrative expenses, prior to the making of appropriations adequate to meet the same.

The bi-state agency is hereby authorized to make suitable rules and regulations not inconsistent with the constitution or laws of the United States or of either state, or of any political subdivision thereof, and subject to the exercise of the power of congress, for the improvement of the district, which when concurred in or authorized by the legislatures of both states, shall be binding and effective upon all persons and corporations affected thereby.

The two states shall provide penalties for violations of any order, rule or regulation of the bi-state agency, and for the manner of enforcing same. ARTICLE VI

The bi-state agency is authorized and directed to proceed with the development of the district in accordance with the articles of this compact as rapidly as may be economically practicable and is vested with all necessary and appropriate powers not inconsistent with the constitution or the laws of the United States or of either state, to effectuate the same, except the power to levy taxes or assessments.

It shall render such advice, suggestion and assistance to all municipal officials as will permit all local and municipal improvements, so far as practicable, to fit in with the plan. ARTICLE VII

In witness thereof, we have hereunto set our hands and seals under authority vested in us by law. (Signed) In the presence of:

(Signed)

(L. 1949 p. 558 § 1)

Revisor's note: Approved by Congress, 64 Stat. 568

For corresponding Illinois laws see Illinois Revised Statutes 1949 chapter 127, paragraph 63 r-1 et seq.



Section 70.373 Additional powers of bi-state agency.

Additional powers of bi-state agency.

70.373. In further effectuation of that certain compact between the states of Missouri and Illinois heretofore made and entered into on September 20, 1949, the bi-state development agency, created by and under the aforesaid compact, is authorized to exercise the following powers in addition to those heretofore expressly authorized by the aforesaid compact:

(1) To acquire by gift, purchase or lease, sell or otherwise dispose of, and to plan, construct, operate and maintain, or lease to others for operation and maintenance, airports, wharves, docks, harbors, and industrial parks adjacent to and necessary and convenient thereto, bridges, tunnels, warehouses, grain elevators, commodity and other storage facilities, sewage disposal plants, passenger transportation facilities, and air, water, rail, motor vehicle and other terminal or parking facilities;

(2) To acquire by gift, purchase or lease; to plan, construct, operate, maintain, or lease to or contract with others for operation and maintenance; or lease, sell or otherwise dispose of to any person, firm or corporation, subject to such mortgage, pledge or other security arrangements that the bi-state development agency may require, facilities for the receiving, transferring, sorting, processing, treatment, storage, recovery and disposal of refuse or waste, and facilities for the production, conversion, recovery, storage, use, or use and sale of refuse or waste derived resources, fuel or energy and industrial parks adjacent to and necessary and convenient thereto;

(3) To contract with municipalities or other political subdivisions for the services or use of any facility owned or operated by the bi-state agency, or owned or operated by any such municipality or other political subdivision;

(4) To borrow money for any of the authorized purposes of the bi-state development agency and to issue the negotiable notes, bonds or other instruments in writing of the bi-state development agency in evidence of the sum or sums to be borrowed;

(5) To issue negotiable refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its valid indebtedness from time to time outstanding, whether evidenced by notes, bonds or other instruments in writing;

(6) To provide that all negotiable notes, bonds or other instruments in writing issued either pursuant to subdivision (4) or pursuant to subdivision (5) hereof shall be payable, both as to principal and interest, out of the revenues collected for the use of any facility or combination of facilities owned or operated or owned and operated by the bi-state development agency, or out of any other resources of the bi-state development agency, and may be further secured by a mortgage or deed of trust upon any property owned by the bi-state development agency. All notes, bonds or other instruments in writing issued by the bi-state development agency as herein provided shall mature in not to exceed forty years from the date thereof, shall bear interest at a rate not exceeding fourteen percent per annum, and shall be sold for not less than ninety-five percent of the par value thereof. The bi-state development agency shall have the power to prescribe the details of such notes, bonds or other instruments in writing, and of the issuance and sale thereof, and shall have power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers herein granted to the bi-state development agency, without further legislative authority;

(7) To condemn any and all rights or property, of any kind or character, necessary for the purposes of the bi-state development agency, subject, however, to the provisions of the aforesaid compact; provided, however, that no rights or property of any kind or character, now or hereafter owned, leased, controlled, operated or used, in whole or in part, by any common carrier engaged in interstate commerce or by any grain elevator, shall be taken or appropriated by the bi-state development agency without first obtaining the written consent and approval of such common carrier or of the owner or operator of such grain elevator. If the property to be condemned be situated in the state of Illinois, the said agency shall follow the procedure of the act of the state of Illinois providing for the exercise of the right of eminent domain, and if the property to be condemned be situated in the state of Missouri, the said agency shall follow the procedure provided by the laws of the state of Missouri for the appropriation of land or other property taken for telegraph, telephone or railroad rights-of-way;

(8) To contract and to be contracted with, and to sue and to be sued in contract;

(9) To issue bonds for industrial, manufacturing or commercial facilities located within the bi-state metropolitan district upon the security of the revenue to be derived from such facilities; and, or upon any property held or to be held by it.

(L. 1958 2d Ex. Sess. p. 150 § 1, A.L. 1959 S.B. 25 § 1, A.L. 1977 S.B. 416, A.L. 1980 S.B. 589, A.L. 1981 S.B. 395, A.L. 2010 S.B. 758)



Section 70.375 Tax status of property and bonds of bi-state agency.

Tax status of property and bonds of bi-state agency.

70.375. All property, real and personal, owned or held by the bi-state development agency, and all interest income derived from any notes, bonds or other instruments in writing issued by the bi-state development agency, shall possess the same status, with respect to taxation in the state of Missouri, as is now or may hereafter be possessed by property, real and personal, owned or held by cities within said state of Missouri, and by the interest income derived from notes, bonds or other instruments in writing issued by such cities.

(L. 1958 2d Ex. Sess. p. 150 § 2, A.L. 1959 S.B. 25 § 2)



Section 70.377 Securities as lawful investments.

Securities as lawful investments.

70.377. Any notes, bonds or other instruments in writing issued by the bi-state development agency pursuant to the provisions of the aforesaid compact or pursuant to the provisions of sections 70.373 to 70.377 are hereby recognized to be securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies, and all other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of the state of Missouri may properly and legally invest any funds, including capital, belonging to them, or within their control; and the said obligations are hereby recognized as securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.

(L. 1958 2d Ex. Sess. p. 150 § 3)



Section 70.378 Power to employ persons to enforce rules--power of personnel, jurisdiction--issuance of citation--procedure upon arrest--training--agency may adopt rules--violation of rules, penalty.

Power to employ persons to enforce rules--power of personnel, jurisdiction--issuance of citation--procedure upon arrest--training--agency may adopt rules--violation of rules, penalty.

70.378. 1. The bi-state development agency shall have the power to employ or appoint personnel to maintain safety and order and to enforce the rules and regulations of the agency upon the public mass transportation system, passenger transportation facilities, conveyances, and other property that the agency may own, lease, or operate, except bi-state may only employ peace officers through contracts with law enforcement agencies within the bi-state service area. The board of commissioners of the bi-state development agency shall determine the qualifications and duties of such personnel, subject to the limitations set forth in this section.

2. All persons designated under subsection 1 of this section by the bi-state development agency to serve as personnel shall have the power to give warnings or to issue citations for violations of the rules and regulations of the agency and for any violation of section 70.441 (or a similar section under Illinois law) to request identification from those violators, and to remove those violators from the passenger transportation facilities or other property owned, leased or operated by the agency. All contracted personnel who are certified as peace officers shall also have the power to detain and to make arrests for the purpose of enforcing the rules and regulations of the agency and the provisions of section 70.441 (or a similar section under Illinois law). The personnel designated by the bi-state development agency under subsection 1 of this section are authorized to use only the equipment that is issued by the agency, and only while in the performance of their duties or while in direct transit to or from a duty assignment on the passenger transportation facilities and conveyances owned, controlled, or operated by the agency. No personnel shall be issued any weapons which can cause bodily harm.

3. The jurisdiction of the personnel designated by the bi-state development agency under subsection 1 of this section shall be limited to passenger transportation facilities and conveyances (including bus stops) owned, controlled, or operated by the agency, but this restriction shall not limit the power of such persons to make arrests throughout the area in which the agency operates any public mass transportation system for violations committed upon or against those facilities from within or outside those facilities while such personnel are in hot or close pursuit of the violator. Nothing contained in this section shall either:

(1) Relieve either signatory state or any political subdivision or agency of those states from its duty to provide police, fire, and other public safety service and protection; or

(2) Limit, restrict or interfere with the jurisdiction of or the performance of duties of existing police, fire, and other public safety agencies.

4. A citation issued by personnel designated under subsection 1 of this section shall be considered a release on the personal recognizance of the violator, provided that the citation shall contain a time and date for the appearance of the violator in circuit court to contest or admit the charges. Any violator failing to appear in circuit court when required to do so shall be subject to arrest upon order of the court. The circuit court may establish a schedule for the amount of fines for violations of section 70.441 (or a similar section under Illinois law). The court shall allow for the payment of the fine and court costs by mail instead of a court appearance for a violation in which the only penalty authorized by this section or section 70.441 is a fine.

5. Those designated as personnel under subsection 1 of this section shall, upon the apprehension or arrest of any person, either issue a summons or citation against the person or deliver the person to the duly constituted police or judicial officer of the signatory state or political subdivision where the arrest is made, for disposition as required by law.

6. The bi-state development agency shall provide for the training of personnel designated under subsection 1 of this section by the agency, and for this purpose the agency may enter into contracts or agreements for security training. The training requirements for personnel of the agency who are given the power of arrest shall be as provided by state law and by regulation of the state agency or official designated by the state to establish those regulations.

7. The bi-state development agency shall have the power to enter into agreements with the signatory states, their political subdivisions, the public safety agencies located in those states, and agencies of the federal government for mutual assistance and for the delineation of the functions and responsibilities between those designated as personnel under subsection 1 of this section and the duly constituted police, fire and other public safety agencies.

8. The bi-state development agency shall have the power to adopt rules and regulations for the proper operation of its passenger transportation facilities and conveyances and for the proper conduct by all persons making use of its facilities and conveyances, including its parking lots and all property used by the public. Notwithstanding the provisions of article V of the compact creating the bi-state development agency, any rules and regulations adopted under this subsection need not be concurred in or specifically authorized by the legislatures of either state. In the event that any such rules and regulations of the bi-state development agency contravene the laws, rules or regulations of a signatory state or its agency, the laws, rules and regulations of the signatory state or its agency shall apply, and the conflicting portions of the rules or regulations of the bi-state development agency shall be void within the jurisdiction of that signatory state. In the event that any rules or regulations of the bi-state development agency contravene the ordinances of any political subdivisions of the signatory states, the conflicting ordinances shall be void in or upon all agency passenger transportation facilities and conveyances. The rules and regulations of the bi-state development agency shall be uniform whenever possible throughout the area in which any passenger transportation facility or conveyance of the agency is located. The rules and regulations, and the amounts of fines for their violation adopted by the bi-state development agency shall be adopted by the agency's board of commissioners in accordance with all standards of due process, including, but not limited to, the holding of public hearings and subsequent publication of the agency rules and regulations and the amounts of fines for their violation in a manner designed to make them readily available to the public.

9. Unless a greater penalty is provided by the laws of the signatory states, any violation of the rules and regulations of the agency shall constitute an infraction for which the authorized punishment shall be a fine of not less than twenty-five dollars and not greater than two hundred fifty dollars, in addition to court costs.

10. The board of commissioners of the bi-state development agency shall establish the amount of fines for each violation of the rules and regulations of the agency within the limits of subsection 9 of this section.

11. Judges and clerks of the circuit courts having jurisdiction in the signatory states shall have the authority to impose, collect and enforce penalties for, and for failure to pay fines for, violations of the rules and regulations of the agency in the same manner as penalties are imposed, collected and enforced in the respective signatory states.

(L. 1993 S.B. 114)

Effective 5-26-93



Section 70.379 Inclusion of minority and women business enterprises, conditions.

Inclusion of minority and women business enterprises, conditions.

70.379. The bi-state development agency shall set and attain goals for the inclusion of fifteen percent minority business enterprises, as defined in section 33.750, and five percent women business enterprises in all contracts for the operation of bus and rail services. The attainment of such goals shall be based upon the availability of minority-owned businesses operating within the urban area in Missouri that perform the services for which such contract is to be awarded. This section shall become null and void when the agency meets the goals for two consecutive years.

(L. 1994 S.B. 432 § 1)

Effective 5-4-94



Section 70.380 Commissioners of bi-state agency, appointment, qualifications.

Commissioners of bi-state agency, appointment, qualifications.

70.380. Within ninety days after sections 70.380 to 70.440 become effective the governor shall, by and with the advice and consent of the senate, appoint five commissioners of the bi-state development agency created by compact between the states of Missouri and Illinois. If the senate is not in session at the time for making any appointment, the governor shall make a temporary appointment as in case of a vacancy. All commissioners so appointed shall be qualified voters of the state of Missouri and shall reside within the bi-state development district established by the compact.

(L. 1949 p. 562 § 1)



Section 70.385 Nominees for appointment selected from panel, procedure, panel members designated.

Nominees for appointment selected from panel, procedure, panel members designated.

70.385. 1. Two of the five appointments made by the governor pursuant to the provisions of section 70.380 shall be selected from a panel of three nominees submitted by the mayor of St. Louis City. Two of the five appointments made by the governor pursuant to the provisions of section 70.380 shall be selected from a panel of three nominees submitted by the county executive of St. Louis County.

2. The fifth appointment made by the governor pursuant to section 70.380 shall be selected from a panel of three nominees submitted alternately by the mayor of St. Louis City and the county executive of St. Louis County. The next appointment following August 28, 1997, shall be to fill the commissioner position described in this subsection and shall be made from three nominees submitted by the county executive of St. Louis County. The next appointment for the commissioner position described in this subsection shall be made from three nominees submitted by the mayor of St. Louis City whereupon the order of nomination and appointment for this position will repeat itself.

3. The order of the appointments made pursuant to subsection 1 of this section shall be as follows:

(1) One from the panel of nominees submitted by the mayor of St. Louis city;

(2) One from the panel of nominees submitted by the county executive of St. Louis County whereupon the order of such appointments shall repeat itself.

4. Whenever the mayor or the county executive submits a panel of three nominees, they shall adhere to the intent set forth in the provisions of subsection 2 of section 213.020.

(L. 1980 S.B. 731 § 2, A.L. 1997 H.B. 831 merged with S.B. 303)



Section 70.390 Terms of commissioners.

Terms of commissioners.

70.390. Of the commissioners first appointed one shall be appointed to serve for a term of one year, one for two years, one for three years, one for four years and one for five years. At the expiration of the term of each commissioner and of each succeeding commissioner, the governor shall, by and with the advice and consent of the senate, appoint a successor who shall hold office for a term of five years if such successor is appointed to fill a commissioner position described in subsection 1 of this section. If a commissioner is appointed to fill the commissioner position described in subsection 2 of this section, then such commissioner shall hold office for a term of three years. Each commissioner shall hold office until his or her successor has been appointed and qualified.

(L. 1949 p. 562 § 2, A.L. 1997 H.B. 831 merged with S.B. 303)



Section 70.400 Vacancies filled, how.

Vacancies filled, how.

70.400. Vacancies occurring in the office of any commissioner shall be filled by appointment by the governor, by and with the advice and consent of the senate, for the unexpired term. In any case of vacancy, while the senate is not in session, the governor shall make a temporary appointment until the next meeting of the senate, when he shall nominate some person to fill such office.

(L. 1949 p. 562 § 3)



Section 70.410 Commissioners to receive expenses only.

Commissioners to receive expenses only.

70.410. The commissioners shall serve without compensation but shall be entitled to be reimbursed for the necessary expenses incurred in the performance of their duties.

(L. 1949 p. 562 § 4)



Section 70.420 Powers and duties of commissioners.

Powers and duties of commissioners.

70.420. The commissioners shall have the powers and duties and be subject to the limitations provided for in the compact entered into between the two states, and together with five commissioners from the state of Illinois shall form the "Bi-State Development Agency".

(L. 1949 p. 562 § 5)



Section 70.421 Commissioners may meet by telephone--public meeting.

Commissioners may meet by telephone--public meeting.

70.421. The commissioners of the bi-state development agency may participate in a committee or board meeting by means of conference telephone or other communication equipment whereby all persons attending the meeting, including the general public, can hear and communicate when appropriate. Participation in a committee or board meeting in this manner shall constitute presence in person at the meeting. The committee or board meetings referenced herein shall be considered public meetings subject to chapter 610 and shall be reasonably accessible to the public.

(L. 1996 H.B. 876 § 2)



Section 70.422 Buses, power to purchase and use--lights, color and intensity authorized.

Buses, power to purchase and use--lights, color and intensity authorized.

70.422. Notwithstanding the provisions of sections 307.080 to 307.105 to the contrary, the bi-state development agency may purchase, own or use buses which have a lighting scheme on the front of such buses containing greater than three lights, having various-colored alternately flashing marker lights, or having more than four auxiliary lights lighted at any one time, even if such lights project a beam of intensity greater than three hundred candlepower.

(L. 1989 H.B. 678)



Section 70.427 Certain sections not to limit collective bargaining agreement.

Certain sections not to limit collective bargaining agreement.

70.427. Nothing in sections 70.378 and 70.441 shall be construed to limit any collective bargaining agreement between the bi-state development agency and its employees.

(L. 1993 S.B. 114 § 1)

Effective 5-26-93



Section 70.429 United States Department of Transportation safety rules to apply.

United States Department of Transportation safety rules to apply.

70.429. All interstate and intrastate United States Department of Transportation safety rules and regulations shall apply to all operations of the bi-state development transit system. On May 26, 1993, the agency shall not be eligible to receive state funds unless it adopts a policy to comply with this requirement.

(L. 1993 S.B. 114 § 2)

Effective 5-26-93



Section 70.441 Definitions--provisions to apply in interpreting this section--prohibited acts--violation of section, penalty--subsequent violations, penalty--juvenile offenders, jurisdiction--stalled vehicles, removal.

Definitions--provisions to apply in interpreting this section--prohibited acts--violation of section, penalty--subsequent violations, penalty--juvenile offenders, jurisdiction--stalled vehicles, removal.

70.441. 1. As used in this section, the following terms have the following meanings:

(1) "Agency", the bi-state development agency created by compact under section 70.370;

(2) "Conveyance" includes bus, paratransit vehicle, rapid transit car or train, locomotive, or other vehicle used or held for use by the agency as a means of transportation of passengers;

(3) "Facilities" includes all property and equipment, including, without limitation, rights-of-way and related trackage, rails, signals, power, fuel, communication and ventilation systems, power plants, stations, terminals, signage, storage yards, depots, repair and maintenance shops, yards, offices, parking lots and other real estate or personal property used or held for or incidental to the operation, rehabilitation or improvement of any public mass transportation system of the agency;

(4) "Person", any individual, firm, copartnership, corporation, association or company; and

(5) "Sound production device" includes, but is not limited to, any radio receiver, phonograph, television receiver, musical instrument, tape recorder, cassette player, speaker device and any sound amplifier.

2. In interpreting or applying this section, the following provisions shall apply:

(1) Any act otherwise prohibited by this section is lawful if specifically authorized by agreement, permit, license or other writing duly signed by an authorized officer of the agency or if performed by an officer, employee or designated agent of the agency acting within the scope of his or her employment or agency;

(2) Rules shall apply with equal force to any person assisting, aiding or abetting another, including a minor, in any of the acts prohibited by the rules or assisting, aiding or abetting another in the avoidance of any of the requirements of the rules; and

(3) The singular shall mean and include the plural; the masculine gender shall mean the feminine and the neuter genders; and vice versa.

3. (1) No person shall use or enter upon the light rail conveyances of the agency without payment of the fare or other lawful charges established by the agency. Any person on any such conveyance must have properly validated fare media in his possession. This ticket must be valid to or from the station the passenger is using, and must have been used for entry for the trip then being taken;

(2) No person shall use any token, pass, badge, ticket, document, transfer, card or fare media to gain entry to the facilities or conveyances of, or make use of the services of, the agency, except as provided, authorized or sold by the agency and in accordance with any restriction on the use thereof imposed by the agency;

(3) No person shall enter upon parking lots designated by the agency as requiring payment to enter, either by electronic gate or parking meters, where the cost of such parking fee is visibly displayed at each location, without payment of such fees or other lawful charges established by the agency;

(4) Except for employees of the agency acting within the scope of their employment, no person shall sell, provide, copy, reproduce or produce, or create any version of any token, pass, badge, ticket, document, transfer, card or any other fare media or otherwise authorize access to or use of the facilities, conveyances or services of the agency without the written permission of an authorized representative of the agency;

(5) No person shall put or attempt to put any paper, article, instrument or item, other than a token, ticket, badge, coin, fare card, pass, transfer or other access authorization or other fare media issued by the agency and valid for the place, time and manner in which used, into any fare box, pass reader, ticket vending machine, parking meter, parking gate or other fare collection instrument, receptacle, device, machine or location;

(6) Tokens, tickets, fare cards, badges, passes, transfers or other fare media that have been forged, counterfeited, imitated, altered or improperly transferred or that have been used in a manner inconsistent with this section shall be confiscated;

(7) No person may perform any act which would interfere with the provision of transit service or obstruct the flow of traffic on facilities or conveyances or which would in any way interfere or tend to interfere with the safe and efficient operation of the facilities or conveyances of the agency;

(8) All persons on or in any facility or conveyance of the agency shall:

(a) Comply with all lawful orders and directives of any agency employee acting within the scope of his employment;

(b) Obey any instructions on notices or signs duly posted on any agency facility or conveyance; and

(c) Provide accurate, complete and true information or documents requested by agency personnel acting within the scope of their employment and otherwise in accordance with law;

(9) No person shall falsely represent himself or herself as an agent, employee or representative of the agency;

(10) No person on or in any facility or conveyance shall:

(a) Litter, dump garbage, liquids or other matter, or create a nuisance, hazard or unsanitary condition, including, but not limited to, spitting and urinating, except in facilities provided;

(b) Drink any alcoholic beverage or possess any opened or unsealed container of alcoholic beverage, except on premises duly licensed for the sale of alcoholic beverages, such as bars and restaurants;

(c) Enter or remain in any facility or conveyance while his ability to function safely in the environment of the agency transit system is impaired by the consumption of alcohol or by the taking of any drug;

(d) Loiter or stay on any facility of the agency;

(e) Consume foods or liquids of any kind, except in those areas specifically authorized by the agency;

(f) Smoke or carry an open flame or lighted match, cigar, cigarette, pipe or torch, except in those areas or locations specifically authorized by the agency; or

(g) Throw or cause to be propelled any stone, projectile or other article at, from, upon or in a facility or conveyance;

(11) No weapon or other instrument intended for use as a weapon may be carried in or on any facility or conveyance, except for law enforcement personnel. For the purposes hereof, a weapon shall include, but not be limited to, a firearm, switchblade knife, sword, or any instrument of any kind known as blackjack, billy club, club, sandbag, metal knuckles, leather bands studded with metal, wood impregnated with metal filings or razor blades; except that this subdivision shall not apply to a rifle or shotgun which is unloaded and carried in any enclosed case, box or other container which completely conceals the item from view and identification as a weapon;

(12) No explosives, flammable liquids, acids, fireworks or other highly combustible materials or radioactive materials may be carried on or in any facility or conveyance, except as authorized by the agency;

(13) No person, except as specifically authorized by the agency, shall enter or attempt to enter into any area not open to the public, including, but not limited to, motorman's cabs, conductor's cabs, bus operator's seat location, closed-off areas, mechanical or equipment rooms, concession stands, storage areas, interior rooms, tracks, roadbeds, tunnels, plants, shops, barns, train yards, garages, depots or any area marked with a sign restricting access or indicating a dangerous environment;

(14) No person may ride on the roof, the platform between rapid transit cars, or on any other area outside any rapid transit car or bus or other conveyance operated by the agency;

(15) No person shall extend his hand, arm, leg, head or other part of his or her person or extend any item, article or other substance outside of the window or door of a moving rapid transit car, bus or other conveyance operated by the agency;

(16) No person shall enter or leave a rapid transit car, bus or other conveyance operated by the agency except through the entrances and exits provided for that purpose;

(17) No animals may be taken on or into any conveyance or facility except the following:

(a) An animal enclosed in a container, accompanied by the passenger and carried in a manner which does not annoy other passengers; and

(b) Working dogs for law enforcement agencies, agency dogs on duty, dogs properly harnessed and accompanying blind or hearing-impaired persons to aid such persons, or dogs accompanying trainers carrying a certificate of identification issued by a dog school;

(18) No vehicle shall be operated carelessly, or negligently, or in disregard of the rights or safety of others or without due caution and circumspection, or at a speed in such a manner as to be likely to endanger persons or property on facilities of the agency. The speed limit on parking lots and access roads shall be posted as fifteen miles per hour unless otherwise designated.

4. (1) Unless a greater penalty is otherwise provided by the laws of the state, any violation of this section shall constitute a misdemeanor, and any person committing a violation thereof shall be subject to arrest and, upon conviction in a court of competent jurisdiction, shall pay a fine in an amount not less than twenty-five dollars and no greater than two hundred fifty dollars per violation, in addition to court costs. Any default in the payment of a fine imposed pursuant to this section without good cause shall result in imprisonment for not more than thirty days;

(2) Unless a greater penalty is provided by the laws of the state, any person convicted a second or subsequent time for the same offense under this section shall be guilty of a misdemeanor and sentenced to pay a fine of not less than fifty dollars nor more than five hundred dollars in addition to court costs, or to undergo imprisonment for up to sixty days, or both such fine and imprisonment;

(3) Any person failing to pay the proper fare, fee or other charge for use of the facilities and conveyances of the agency shall be subject to payment of such charge as part of the judgment against the violator. All proceeds from judgments for unpaid fares or charges shall be directed to the appropriate agency official;

(4) All juvenile offenders violating the provisions of this section shall be subject to the jurisdiction of the juvenile court as provided in chapter 211;

(5) As used in this section, the term "conviction" shall include all pleas of guilty and findings of guilt.

5. Any person who is convicted, pleads guilty, or pleads nolo contendere for failing to pay the proper fare, fee, or other charge for the use of the facilities and conveyances of the bi-state development agency, as described in subdivision (3) of subsection 4 of this section, may, in addition to the unpaid fares or charges and any fines, penalties, or sentences imposed by law, be required to reimburse the reasonable costs attributable to the enforcement, investigation, and prosecution of such offense by the bi-state development agency. The court shall direct the reimbursement proceeds to the appropriate agency official.

6. (1) Stalled or disabled vehicles may be removed from the roadways of the agency property by the agency and parked or stored elsewhere at the risk and expense of the owner;

(2) Motor vehicles which are left unattended or abandoned on the property of the agency for a period of over seventy-two hours may be removed as provided for in section 304.155, except that the removal may be authorized by personnel designated by the agency under section 70.378.

(L. 1993 S.B. 114 § 70.450, A.L. 2012 H.B. 1402 merged with S.B. 480 merged with S.B. 636)



Section 70.500 Compact between Kansas and Missouri--creation and powers of district--effective, when.

Compact between Kansas and Missouri--creation and powers of district--effective, when.

70.500. The Kansas and Missouri metropolitan culture district compact is hereby enacted into law and entered into by the state of Missouri with the state of Kansas legally joining therein, in the form substantially as follows: KANSAS AND MISSOURI METROPOLITAN CULTURE DISTRICT COMPACT ARTICLE I. AGREEMENT AND PLEDGE

The states of Kansas and Missouri agree to and pledge, each to the other, faithful cooperation in the future planning and development of the metropolitan culture district, holding in high trust for the benefit of its people and of the nation, the special blessings and natural advantages thereof. ARTICLE II. POLICY AND PURPOSE

The party states, desiring by common action to fully utilize and improve their cultural facilities, coordinate the services of their cultural organizations, enhance the cultural activities of their citizens, and achieve solid financial support for such cultural facilities, organizations and activities, declare that it is the policy of each state to realize such desires on a basis of cooperation with one another, thereby serving the best interests of their citizenry and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the creation of a metropolitan culture district as the means to implementation of the policy herein declared with the most beneficial and economical use of human and material resources. ARTICLE III. DEFINITIONS

As used in this compact, unless the context clearly requires otherwise:

(a) "Metropolitan culture district" means a political subdivision of the states of Kansas and Missouri which is created under and pursuant to the provisions of this compact and which is composed of the counties in the states of Kansas and Missouri which act to create or to become a part of the district in accordance with the provisions of Article IV.

(b) "Commission" means the governing body of the metropolitan culture district.

(c) "Cultural activities" means sports or activities which contribute to or enhance the aesthetic, artistic, historical, intellectual or social development or appreciation of members of the general public.

(d) "Cultural organizations" means nonprofit and tax exempt social, civic or community organizations and associations which are dedicated to the development, provision, operation, supervision, promotion or support of cultural activities in which members of the general public may engage or participate.

(e) "Cultural facilities" means facilities operated or used for sports or participation or engagement in cultural activities by members of the general public. ARTICLE IV. THE DISTRICT

(a) The counties in Kansas and Missouri eligible to create and initially compose the metropolitan culture district shall be those counties which meet one or more of the following criteria:

(1) The county has a population in excess of 300,000, and is adjacent to the state line;

(2) The county contains a part of a city with a population according to the most recent federal census of at least 400,000; or

(3) The county is contiguous to any county described in provision (1) or (2) of this subpart (a). The counties of Johnson in Kansas and Jackson in Missouri shall be sine qua non to the creation and initial composition of the district. Additional counties in Kansas and Missouri shall be eligible to become a part of the metropolitan culture district if such counties are contiguous to any one or more of the counties which compose the district and within 60 miles of the counties that are required by this article to establish the district;

(b) (1) Whenever the governing body of any county which is eligible to create or become a part of the metropolitan culture district shall determine that creation of or participation in the district is in the best interests of the citizens of the county and that the levy of a tax to provide on a cooperative basis with another county or other counties for financial support of the district would be economically practical and cost beneficial to the citizens of the county, the governing body may adopt by majority vote a resolution authorizing the same.

(2) Wherever a petition, signed by not less than the number of qualified electors of an eligible county equal to 5% of the number of ballots cast and counted at the last preceding gubernatorial election held in the county and requesting adoption of a resolution authorizing creation of or participation in the metropolitan culture district and the levy of a tax for the purpose of contributing to the financial support of the district, is filed with the governing body of the county, the governing body shall adopt such a resolution.

(3) Implementation of a resolution adopted under this subpart (b) shall be conditioned upon approval of the resolution by a majority of the qualified electors of the county voting at an election conducted for such purpose.

(c) (1) Upon adoption of a resolution pursuant to subpart (b)(1) or subpart (b)(2), the governing body of the county shall request, within 36 months after adoption of the resolution, the county election officer to submit to the qualified electors of the county the question of whether the governing body shall be authorized to implement the resolution. The resolution shall be printed on the ballot and in the notice of election. The question shall be submitted to the electors of the county at the primary or general election next following the date of the request filed with the county election officer. If a majority of the qualified electors are opposed to implementation of the resolution authorizing creation of, or participation in, the district and the levy of a tax for financial support thereof, the same shall not be implemented. The governing body of the county may renew procedures for authorization to create or become a part of the district and to levy a tax for financial support thereof at any time following rejection of the question.

(2) The ballot for the proposition in any county shall be in substantially the following form:

Shall a retail sales tax of . . . . . . . . . . . . (insert amount, not to exceed 1/4 cent) be levied and collected in Kansas and Missouri metropolitan culture district consisting of the county(ies) of . . . . . . . . . . . . . . . (insert name of counties) for the support of cultural facilities and organizations within the district?

â ã YES â ã NO The governing body of the county may place additional language on the ballot to describe the use or allocation of the funds.

(d) (1) The metropolitan culture district shall be created when implementation of a resolution authorizing the creation of the district and the levy of a tax for contribution to the financial support thereof is approved by respective majorities of the qualified electors of at least Johnson County, Kansas, and Jackson County, Missouri.

(2) When implementation of a resolution authorizing participation in the metropolitan culture district and the levy of a tax for contribution to the financial support thereof is approved by a majority of the qualified electors of any county eligible to become a part of the district, the governing body of the county shall proceed with the performance of all things necessary and incidental to participation in the district.

(3) Any question for the levy of a tax submitted after July 1, 2000, may be submitted to the electors of the county at the primary or general election next following the date of the request filed with the county election officer; at a special election called and held as otherwise provided by law; at an election called and held on the first Tuesday after the first Monday in February, except in presidential election years; at an election called and held on the first Tuesday after the first Monday in March, June, August or November; or at an election called and held on the first Tuesday in April, except that no question for a tax levy may be submitted to the electors prior to January 1, 2002.

(4) No question shall be submitted to the electors authorizing the levy of a tax the proceeds of which will be exclusively dedicated to sports or sports facilities.

(e) Any of the counties composing the metropolitan culture district may withdraw from the district by adoption of a resolution and approval of the resolution by a majority of the qualified electors of the county, all in the same manner provided in this Article IV for creating or becoming a part of the metropolitan culture district. The governing body of a withdrawing county shall provide for the sending of formal written notice of withdrawal from the district to the governing body of the other county or each of the other counties comprising the district. Actual withdrawal shall not take effect until 90 days after notice has been sent. A withdrawing county shall not be relieved from any obligation which such county may have assumed or incurred by reason of being a part of the district, including, but not limited to, the retirement of any outstanding bonded indebtedness of the district. ARTICLE V. THE COMMISSION

(a) The metropolitan culture district shall be governed by the metropolitan culture commission which shall be a body corporate and politic and which shall be composed of resident electors of the states of Kansas and Missouri, respectively, as follows:

(1) A member of the governing body of each county which is a part of the district, who shall be appointed by majority vote of such governing body;

(2) A member of the governing body of each city, with a population according to the most recent federal census of at least 50,000, located in whole or in part within each county which is a part of the district, who shall be appointed by majority vote of such governing body;

(3) Two members of the governing body of a county with a consolidated or unified county government and city of the first class which is a part of the district, who shall be appointed by majority vote of such governing body;

(4) A member of the arts commission of Kansas or the Kansas commission for the humanities, who shall be appointed by the governor of Kansas; and

(5) A member of the arts commission of Missouri or the Missouri humanities council, who shall be appointed by the governor of Missouri. To the extent possible, the gubernatorial appointees to the commission shall be residents of the district. The term of each commissioner initially appointed by a county governing body shall expire concurrently with such commissioner's tenure as a county officer or three years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner succeeding a commissioner initially appointed by a county governing body shall expire concurrently with such successor commissioner's tenure as a county officer or four years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner initially appointed by a city governing body shall expire concurrently with such commissioner's tenure as a city officer or two years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner succeeding a commissioner initially appointed by a city governing body shall expire concurrently with such successor commissioner's tenure as a city officer or four years after the date of appointment as a commissioner, whichever occurs sooner. The term of each commissioner appointed by the governor of Kansas or the governor of Missouri shall expire concurrently with the term of the appointing governor, the commissioner's tenure as a state officer, or four years after the date of appointment as a commissioner of the district, whichever occurs sooner. Any vacancy occurring in a commissioner position for reasons other than expiration of terms of office shall be filled for the unexpired term by appointment in the same manner that the original appointment was made. Any commissioner may be removed for cause by the appointing authority of the commissioner.

(b) The commission shall select annually, from its membership, a chairperson, a vice chairperson, and a treasurer. The treasurer shall be bonded in such amounts as the commission may require.

(c) The commission may appoint such officers, agents and employees as it may require for the performance of its duties, and shall determine the qualifications and duties and fix the compensation of such officers, agents and employees.

(d) The commission shall fix the time and place at which its meetings shall be held. Meetings shall be held within the district and shall be open to the public. Public notice shall be given of all meetings.

(e) A majority of the commissioners from each state shall constitute, in the aggregate, a quorum for the transaction of business. No action of the commission shall be binding unless taken at a meeting at which at least a quorum is present, and unless a majority of the commissioners from each state, present at such meeting, shall vote in favor thereof. No action of the commission taken at a meeting thereof shall be binding unless the subject of such action is included in a written agenda for such meeting, the agenda and notice of meeting having been mailed to each commissioner by postage-paid first class mail at least 14 calendar days prior to the meeting.

(f) The commissioners from each state shall be subject to the provisions of the laws of the states of Kansas and Missouri, respectively, which relate to conflicts of interest of public officers and employees. If any commissioner has a direct or indirect financial interest in any cultural facility, organization or activity supported by the district or commission or in any other business transaction of the district or commission, the commissioner shall disclose such interest in writing to the other commissioners and shall abstain from voting on any matter relating to such facility, organization or activity or to such business transaction.

(g) If any action at law or equity, or other legal proceeding, shall be brought against any commissioner for any act or omission arising out of the performance of duties as a commissioner, the commissioner shall be indemnified in whole and held harmless by the commission for any judgment or decree entered against the commissioner and, further, shall be defended at the cost and expense of the commission in any such proceeding. ARTICLE VI. POWERS AND DUTIES OF THE COMMISSION

(a) The commission shall adopt a seal and suitable bylaws governing its management and procedure.

(b) The commission has the power to contract and to be contracted with, and to sue and to be sued.

(c) The commission may receive for any of its purposes and functions any contributions or moneys appropriated by counties or cities and may solicit and receive any and all donations, and grants of money, equipment, supplies, materials and services from any state or the United States or any agency thereof, or from any institution, foundation, organization, person, firm or corporation, and may utilize and dispose of the same.

(d) Upon receipt of recommendations from the advisory committee provided in subsection (g), the commission may provide donations, contributions and grants or other support, financial or otherwise, for or in aid of cultural organizations, facilities or activities in counties which are part of the district. In determining whether to provide any such support the commission shall consider the following factors:

(1) economic impact upon the district;

(2) cultural benefit to citizens of the district and to the general public;

(3) contribution to the quality of life and popular image of the district;

(4) contribution to the geographical balance of cultural facilities and activities within and outside the district;

(5) the breadth of popular appeal within and outside the district;

(6) the needs of the community as identified in an objective cultural needs assessment study of the metropolitan area; and

(7) any other factor deemed appropriate by the commission.

(e) The commission may own and acquire by gift, purchase, lease or devise cultural facilities within the territory of the district. The commission may plan, construct, operate and maintain and contract for the operation and maintenance of cultural facilities within the territory of the district. The commission may sell, lease, or otherwise dispose of cultural facilities within the territory of the district.

(f) At any time following five years from and after the creation of the metropolitan cultural district as provided in paragraph (1) of subsection (d) of article IV, the commission may borrow moneys for the planning, construction, equipping, operation, maintenance, repair, extension, expansion, or improvement of any cultural facility and, in that regard, the commission at such time may:

(1) issue notes, bonds or other instruments in writing of the commission in evidence of the sum or sums to be borrowed. No notes, bonds or other instruments in writing shall be issued pursuant to this subsection until the issuance of such notes, bonds or instruments has been submitted to and approved by a majority of the qualified electors of the district voting at an election called and held thereon. Such election shall be called and held in the manner provided by law;

(2) issue refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its outstanding indebtedness from time to time, whether evidenced by notes, bonds or other instruments in writing. Such refunding notes, bonds or other instruments in writing shall not exceed in amount the principal of the outstanding indebtedness to be refunded and the accrued interest thereon to the date of such refunding;

(3) provide that all notes, bonds and other instruments in writing issued hereunder shall or may be payable, both as to principal and interest, from sales tax revenues authorized under this compact and disbursed to the district by counties comprising the district, admissions and other revenues collected from the use of any cultural facility or facilities constructed hereunder, or from any other resources of the commission, and further may be secured by a mortgage or deed of trust upon any property interest of the commission; and

(4) prescribe the details of all notes, bonds or other instruments in writing, and of the issuance and sale thereof. The commission shall have the power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers granted herein, without further legislative authority.

(g) The commission shall appoint an advisory committee composed of members of the general public consisting of an equal number of persons from both the states of Kansas and Missouri who have demonstrated interest, expertise, knowledge or experience in cultural organizations or activities. The advisory committee shall make recommendations annually to the commission regarding donations, contributions and grants or other support, financial or otherwise, for or in aid of cultural organizations, facilities and activities in counties which are part of the district.

(h) The commission may provide for actual and necessary expenses of commissioners and advisory committee members incurred in the performance of their official duties.

(i) The commission shall cause to be prepared annually a report on the operations and transactions conducted by the commission during the preceding year. The report shall be submitted to the legislatures and governors of the compacting states, to the governing bodies of the counties comprising the district, and to the governing body of each city that appoints a commissioner. The commission shall publish the annual report in the official county newspaper of each of the counties comprising the district.

(j) The commission has the power to apply to the Congress of the United States for its consent and approval of the compact. In the absence of the consent of Congress and until consent is secured, the compact is binding upon the states of Kansas and Missouri in all respects permitted by law for the two states, without the consent of Congress, for the purposes enumerated and in the manner provided in the compact.

(k) The commission has the power to perform all other necessary and incidental functions and duties and to exercise all other necessary and appropriate powers not inconsistent with the constitution or laws of the United States or of either of the states of Kansas or Missouri to effectuate the same. ARTICLE VII. FINANCE

(a) The moneys necessary to finance the operation of the metropolitan culture district and the execution of the powers, duties and responsibilities of the commission shall be appropriated to the commission by the counties comprising the district. The moneys to be appropriated to the commission shall be raised by the governing bodies of the respective counties by the levy of taxes as authorized by the legislatures of the respective party states.

(b) The commission shall not incur any indebtedness or obligation of any kind; nor shall the commission pledge the credit of either or any of the counties comprising the district or either of the states party to this compact, except as authorized in article VI. The budget of the district shall be prepared, adopted and published as provided by law for other political subdivisions of the party states. No budget shall be adopted by the commission until it has been submitted to and reviewed by the governing bodies of the counties comprising the district and the governing body of each city represented on the commission.

(c) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become a part of the annual report of the commission.

(d) The accounts of the commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states, the counties comprising the district, the cities that appoint a commissioner, and other persons authorized by the commission. ARTICLE VIII. ENTRY INTO FORCE

(a) This compact shall enter into force and become effective and binding upon the states of Kansas and Missouri when it has been entered into law by the legislatures of the respective states.

(b) Amendments to the compact shall become effective upon enactment by the legislatures of the respective states. ARTICLE IX. TERMINATION

This compact shall continue in force and remain binding upon a party state until its legislature shall have enacted a statute repealing the same and providing for the sending of formal written notice of enactment of such statute to the legislature of the other party state. Upon enactment of such a statute by the legislature of either party state, the sending of notice thereof to the other party state, and payment of any obligations which the metropolitan culture district commission may have incurred prior to the effective date of such statute, including, but not limited to, the retirement of any outstanding bonded indebtedness of the district, the agreement of the party states embodied in the compact shall be deemed fully executed, the compact shall be null and void and of no further force or effect, the metropolitan culture district shall be dissolved, and the metropolitan culture district commission shall be abolished. ARTICLE X. CONSTRUCTION AND SEVERABILITY

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of either of the party states or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of either of the states party thereto, the compact shall thereby be nullified and voided and of no further force or effect.

(a) The board of county commissioners of any county which has been authorized by a majority of the electors of the county to create or to become a part of the metropolitan culture district and to levy and collect a tax for the purpose of contributing to the financial support of the district shall adopt a resolution imposing a countywide retailers' sales tax and pledging the revenues received therefrom for such purpose. The rate of such tax shall be fixed in an amount of not more than .25%. Any county levying a retailers' sales tax under authority of this section is hereby prohibited from administering or collecting such tax locally, but shall utilize the services of the state department of revenue to administer, enforce and collect such tax. The sales tax shall be administered, enforced and collected in the same manner and by the same procedure as other countywide retailers' sales taxes are levied and collected and shall be in addition to any other sales tax authorized by law. Upon receipt of a certified copy of a resolution authorizing the levy of a countywide retailers' sales tax pursuant to this section, the state director of taxation shall cause such tax to be collected within and outside the boundaries of such county at the same time and in the same manner provided for the collection of the state retailers' sales tax. All moneys collected by the director of taxation under the provisions of this section shall be credited to the metropolitan culture district retailers' sales tax fund which fund is hereby established in the state treasury. Any refund due on any countywide retailers' sales tax collected pursuant to this section shall be paid out of the sales tax refund fund and reimbursed by the director of taxation from retailers' sales tax revenue collected pursuant to this section. All countywide retailers' sales tax revenue collected within any county pursuant to this section shall be remitted at least quarterly by the state treasurer, on instruction from the director of taxation, to the treasurer of such county.

(b) All revenue received by any county treasurer from a countywide retailers' sales tax imposed pursuant to this section shall be appropriated by the county to the metropolitan culture district commission within 60 days of receipt of the funds by the county for expenditure by the commission pursuant to and in accordance with the provisions of the Kansas and Missouri metropolitan culture district compact. If any such revenue remains upon nullification and voidance of the Kansas and Missouri metropolitan culture district compact, the county treasurer shall deposit such revenue to the credit of the general fund of the county.

(c) Any countywide retailers' sales tax imposed pursuant to this section shall expire upon the date of actual withdrawal of the county from the metropolitan culture district or at any time the Kansas and Missouri metropolitan culture district compact becomes null and void and of no further force or effect. If any moneys remain in the metropolitan culture district retailers' sales tax fund upon nullification and voidance of the Kansas and Missouri metropolitan culture district compact, the state treasurer shall transfer such moneys to the county and city retailers' sales tax fund to be apportioned and remitted at the same time and in the same manner as other countywide retailers' sales tax revenues are apportioned and remitted.

(L. 1993 H.B. 759 & 772 § 1, A.L. 1994 S.B. 428, A.L. 1995 S.B. 133, A.L. 1996 H.B. 1346 merged with S.B. 818, A.L. 2000 S.B. 719)



Section 70.501 Metropolitan culture commission to be special district.

Metropolitan culture commission to be special district.

70.501. A metropolitan culture commission created pursuant to section 70.500 shall be considered to be a special district under the provisions of sections 115.001 to 115.641.

(L. 1994 S.B. 428 § 1)



Section 70.503 Sovereign immunity to apply.

Sovereign immunity to apply.

70.503. The provisions of sections 537.600 to 537.650 shall apply to the metropolitan culture district and to the Missouri members of the metropolitan culture district commission established in section 70.500.

(L. 1993 H.B. 759 & 772 § 2)



Section 70.505 Expenses reimbursed.

Expenses reimbursed.

70.505. Missouri members of the metropolitan culture district commission appointed pursuant to section 70.500 shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

(L. 1993 H.B. 759 & 772 § 3)



Section 70.507 Countywide sales tax for district--rate--administration and collection--fund created.

Countywide sales tax for district--rate--administration and collection--fund created.

70.507. 1. The governing body of any county which has been authorized by a majority of the electors of the county to create or to become a part of the metropolitan culture district and to levy and collect a tax for the purpose of contributing to the financial support of the district shall adopt a resolution imposing a countywide sales tax and pledging the revenues received therefrom for such purpose. The rate of such tax shall be fixed at an amount of not more than one-fourth of one percent. Any county levying a sales tax under the authority of this section is hereby prohibited from administering or collecting such tax locally, but shall utilize the services of the state department of revenue to administer, enforce and collect such tax. The sales tax shall be administered, enforced and collected in the same manner and by the same procedure as other countywide sales taxes are levied and collected and shall be in addition to any other sales tax authorized by law. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section. Upon receipt of a certified copy of a resolution authorizing the levy of a countywide sales tax pursuant to this section, the director of the department of revenue shall cause such tax to be collected at the same time and in the same manner provided for the collection of the state sales tax. All moneys collected by the director of revenue pursuant to the provisions of this section shall be credited to the "Metropolitan Culture District Sales Tax Fund" which is hereby established in the state treasury. Any refund due on any countywide sales tax collected pursuant to this section shall be paid out of the sales tax refund fund and reimbursed by the director of revenue from the sales tax revenue collected pursuant to this section. All countywide sales tax revenue collected within any county pursuant to this section shall be remitted at least quarterly by the director of revenue to the treasurer of such county.

2. All revenue received by any county treasurer from a countywide sales tax imposed pursuant to this section shall be appropriated by the county to the metropolitan culture district commission within sixty days of receipt of the funds by the county for expenditure by the commission pursuant to, and in accordance with, the provisions of the Kansas and Missouri metropolitan culture district compact, enacted in section 70.500. If any such revenue remains upon nullification and voidance of the Kansas and Missouri metropolitan culture district compact, section 70.500, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county.

3. Notwithstanding the provisions of section 33.080 to the contrary, money in the metropolitan culture district sales tax fund shall not be transferred and placed to the credit of general revenue at the end of the biennium.

(L. 1993 H.B. 759 & 772 § 4)



Section 70.510 Expiration of compact, when.

Expiration of compact, when.

70.510. The provisions of sections 70.500 to 70.510 shall expire upon nullification and voidance of the Kansas and Missouri metropolitan culture district compact pursuant to either Article IX or Article X of the compact, enacted in section 70.500.

(L. 1993 H.B. 759 & 772 § 5)



Section 70.515 Regional investment district compact with Kansas and Missouri.

Regional investment district compact with Kansas and Missouri.

70.515. Subject to the applicable provisions of section 70.545, the Regional Investment District Compact is hereby enacted into law and entered into by the state of Missouri with the state of Kansas legally joining therein, in the form substantially as follows:

REGIONAL INVESTMENT DISTRICT COMPACT

I. AGREEMENT AND PLEDGE

The participants in this Compact agree to and pledge, each to the other, faithful cooperation in the support of regional programs and initiatives to benefit and serve the Kansas City metropolitan area, holding in high trust for the benefit of the people and of the nation, the special blessings and natural advantages thereof.

II. POLICY AND PURPOSE

The purpose of this Compact is to provide support for regional programs and initiatives that will produce significant benefit to the Kansas City metropolitan area, with the goal of making more efficient use of resources through inter-jurisdictional cooperation on strategic regional programs and initiatives involving public transit.

III. DEFINITIONS

A. "Commission" means the governing body of the Regional Investment District.

B. "District" means the Regional Investment District.

C. "Regional Investment District" or "District" means a political subdivision of the states that have adopted this Compact, is created by this Compact and which is composed of Buchanan County and of those Kansas and Missouri counties, cities and other political subdivisions that are now or hereafter shall become parties to the Articles of Agreement executed on January 1, 1972, and thereafter amended, which geographic area covered by those political subdivisions is therein designated as the Mid-America Regional Planning Area.

D. "Mid-America Regional Council or MARC" means the body corporate and politic created by the Articles of Agreement, originally executed on January 1, 1972, and as thereafter amended, which therein assumed all the rights, duties and obligations of the Mid-America Council of Governments and the Metropolitan Planning Commission - Kansas City Region.

E. "Oversight Committee or Committee" means a body or bodies appointed by the Commission for a Regional Program that shall be constituted as set forth in Article IX of this Compact and that shall have the powers set forth in Article X of this Compact.

F. "Program Plan" means a plan developed for a proposed ballot question by the Commission, as required by Article VI, Section C of this Compact, that describes a Regional Program and provides for the appropriation and use of moneys derived from the sales tax authorized by this Compact in support of that Regional Program.

G. "Public Transit System" or "Transit System" means, without limitation, a regional system of public transit, consisting of property, structures, improvements, vehicles, potentially including, but not limited to, vans, buses, bus rapid transit, commuter rail, and other fixed guideways, equipment, software, telecommunications networks, plants, parking or other facilities, transit centers, stops, park-n-ride lots, transit related surface transportation improvements and rights-of-way used or useful for the purposes of public transit, which provides significant regional benefit, and the acquisition, construction, reconstruction, repair, maintenance, administration and operations thereof and similar activities related thereto, whether operated by one or multiple entities.

H. "Regional Program" means a program involving a Public Transit System.

IV. DISTRICT

A. Upon this Compact being entered into law by the Legislature of the State of Missouri, the Regional Investment District is created and shall include Buchanan County, Missouri, and all the geographic area within the jurisdictional limits of those Missouri counties that are parties to the Articles of Agreement executed on January 1, 1972, and thereafter amended, which area is designated as the Mid-America Regional Planning Area, and currently includes the following counties:

Clay County, Missouri Platte County, Missouri

Jackson County, Missouri Cass County, Missouri

Ray County, Missouri

B. In the event that the Legislature of the State of Kansas enacts legislation adopting this Compact, the Regional Investment District shall also include all the geographic area within the jurisdictional limits of those Kansas counties that are parties to the Articles of Agreement executed on January 1, 1972, and thereafter amended, which area is designated as the Mid-America Regional Planning Area, and currently includes the following counties:

Wyandotte County, Kansas Johnson County, Kansas

Leavenworth County, Kansas

C. The District automatically shall be expanded to include Kansas and Missouri cities, counties and other political subdivisions that hereafter shall become parties to the Articles of Agreement executed on January 1, 1972, and thereafter amended, upon the execution of the Articles of Agreement by the governing body of such political subdivisions.

V. THE COMMISSION

A. The District shall be governed by the Commission, which shall be a body corporate and politic and shall be composed of voting members of MARC, as that Council is constituted from time to time and which is also known as the Board of Directors and may include an elected chief official from Buchanan County appointed by its chief official. All of the members of the Commission shall be elected officials from the jurisdiction that appointed them as voting members of MARC's Board of Directors; provided that all members of the Commission shall be from a jurisdiction in a state that has adopted the Compact.

B. The terms of the members of the Commission shall expire concurrently with the member's tenure as an elected official of a jurisdiction that is a party to MARC's Articles of Agreement. If a jurisdiction that is a party to MARC's Articles of Agreement appoints a different member of its governing body to MARC, that newly appointed individual shall assume the position of the member replaced. Each member shall serve until that member's replacement has been sworn in as an elected official.

C. The Commission shall begin functioning immediately upon creation of the District, as provided for in Article IV, Section A hereof.

D. The Commission shall select annually, from its membership, a chairperson, a vice chairperson, and a treasurer. The treasurer shall be bonded in the amounts the Commission may require.

E. The Commission may appoint the officers, agents, and employees, as it may require for the performance of the Commission's duties, and shall determine the qualifications and duties and fix the compensation of those officers, agents and employees.

F. The Commission shall fix the time and place at which its meetings shall be held. Meetings shall be held within the District and shall be open to the public. Public notice shall be given of all meetings of the Commission.

G. A majority of the Commissioners from each state that has enacted the Compact shall constitute, in the aggregate, a quorum for the transaction of business. No action of the Commission shall be binding unless taken at a meeting at which at least a quorum is present, and unless a majority of the Commissioners from each state, present at the meeting, shall vote in favor thereof. No action of the Commission taken at a meeting thereof shall be binding unless the subject of the action is included in a written agenda for the meeting, the agenda and notice of meeting having been provided to each Commissioner at least seven calendar days prior to the meeting.

H. The Commissioners from each state shall each be subject to the provisions of the laws of either the State of Kansas or the State of Missouri (depending upon the Commissioner's state of residence) relating to conflicts of interest of public officers and employees. If any Commissioner has a direct or indirect financial interest in any facility, service provider, organization or activity supported by the District or Commission or in any other business transaction of the District or Commission, the Commissioner shall disclose that interest in writing to the other Commissioners and shall abstain from voting on any matter in relation to that facility, organization or activity or to that business transaction.

I. If any action at law or equity, or other legal proceeding, shall be brought against any Commissioner for any act or omission arising out of the performance of their duties as a Commissioner, the Commissioner shall be indemnified in whole and held harmless by the Commission for any judgment or decree entered against the Commissioner and, further, shall be defended at the cost and expense of the Commission in any resulting proceeding.

J. Each member of the Commission shall serve as a member of the Commission without compensation for that service, except for payment of their actual and reasonably necessary expenses, as provided by Article VIII, Section A, 1.

VI. POWERS AND DUTIES OF THE COMMISSION

A. The Commission, formally the governing body of the District, shall primarily function as the planning and administrative arm for the District. The Commission shall: undertake community planning to identify regional programs and initiatives that will produce significant benefit to the Kansas City metropolitan area; fully develop the specifics regarding existing regional programs and initiatives and those newly identified regional programs and initiatives; prepare a Program Plan for regional programs and initiatives in consultation with local officials and the public; prepare ballot questions for programs and initiatives that the Commission determines could appropriately be supported by the sales tax authorized by this Compact; and assist an appointed Oversight Committee when requested by the Oversight Committee in the implementation of any Regional Program approved by District qualified electors in accordance with the terms of this Compact.

B. The Commission shall adopt a seal and suitable bylaws governing its management, procedure and effective operation.

C. The Commission shall develop a Program Plan for a Regional Program that it determines could appropriately be supported by the sales tax authorized by the Compact, which Program Plan shall generally describe the Regional Program and provide for the appropriation and use of moneys in support of that Regional Program only for the Eligible Uses set forth in Article VIII of this Compact. A Program Plan shall also designate:

1. the counties or county in which a majority of the qualified electors voting on the ballot question must cast an affirmative vote before the sales tax may be imposed by any individual county for uses in accordance with the Program Plan;

2. the duration of the sales tax imposed in support of the Regional Program, which may be described in terms of the number of years the tax shall be imposed, a maximum number of dollars that may be raised by the sales tax imposed or any other reasonable means of establishing the duration of the sales tax; provided that the sales tax shall not extend beyond the fifteen (15) years following the date of the first receipt by the county treasurer of revenue from the sales tax imposed to support the Regional Program unless renewed by the qualified electors of that county prior to its expiration; and

3. the composition of the Oversight Committee to be appointed by the Commission for that Regional Program, which composition shall be consistent with Article IX, Section A of this Compact.

D. The Commission, subject to the requirements of Article VII, Section C, shall set the date or dates by which the election shall be held pursuant to this Compact and shall recommend those counties or county which shall hold a vote on the ballot question prepared by the Commission for that Regional Program.

E. For each election to be held pursuant to this Compact, the Commission shall prepare and submit a ballot question to the governing body of each county within the District. Each such question shall be in the form set forth in Article VII, Section D of this Compact.

F. The Commission may prepare additional ballot language generally describing a Regional Program and the use and allocation of the sales tax proposed to be imposed for the support of a Regional Program, and shall submit that additional language to each county within the District. If additional ballot language is so submitted by the Commission, and a county governing body decides to place the ballot question before the qualified electors of that county, the additional ballot language shall be placed on the subject ballot by that governing body.

G. When a majority of the qualified electors in the county or counties designated in the Program Plan for that Regional Program as one of those counties that must cast an affirmative vote on the ballot question before the sales tax may be imposed, have cast an affirmative vote, the Commission shall, in accordance with Article IX, Section A of this Compact, appoint an Oversight Committee for that Program Plan.

H. The Commission shall have the power to contract and to be contracted with and to sue and to be sued.

I. The Commission, when it deems it necessary and when requested to do so by an Oversight Committee, shall interpret and/or provide guidance and further details on a Program Plan to assist in the oversight of the appropriation and use of moneys by the Oversight Committee for that Program Plan.

J. In accordance with written guidelines adopted by the Commission, which guidelines shall be consistent with the Program Plans required by Article VI, Section C, the Commission may receive or provide donations, contributions, and grants or other support, financial or otherwise, from public or private entities, for Program Plans and the Eligible Uses set forth in Article VIII of this Compact.

K. The Commission shall execute those contracts and agreements as an Oversight Committee shall direct to implement the Program Plan developed for an approved Regional Program, provided that, the Commission determines each contract is consistent with the Program Plan.

L. The Commission may appoint advisory committees to provide input, consultation, guidance and assistance to the Commission on matters and issues related to any purposes for which the District and the Commission are hereby created.

M. The Commission may form whatever partnerships, associations, joint ventures or other affiliations, formal or otherwise, as it deems appropriate and that are in furtherance of the purposes for which the District and the Commission are created.

N. The Commission may utilize assistance from any governmental or non-governmental entity, as it shall determine appropriate, in the form of personnel, technical expertise or other resources, to further the policies, purposes and goals of the District, as stated in Article II of this Compact.

O. The Commission shall cause to be prepared annually a report on the operations and transactions conducted by the Commission during the preceding year. The report shall be an open record submitted to the legislatures and governors of the compacting states and to the governing bodies of the jurisdictions that are then a party to MARC's Articles of Agreement and of Buchanan County, Missouri, on or before March 15th of each calendar year, commencing on March 15th of the year following the year in which the certification described in Article IV, Section B hereof occurs. The Commission shall take those actions as are reasonably required to make this report readily available to the public.

P. The Commission shall have the power to apply to the Congress of the United States for its consent and approval of this Compact, if it is determined by the Commission that this consent is appropriate. In the absence of the consent of the Congress and until consent is secured, if that consent is determined appropriate, this Compact is binding upon any state that has enacted it in all respects permitted by that state's law.

Q. The Commission shall have the power to perform all other necessary and incidental functions and duties and to exercise all other necessary and appropriate powers, not inconsistent with other provisions of this Compact or the constitution or laws of the United States or of the state or states in which its members are located, that it deems appropriate to effectuate the purposes for which this District and the Commission are created.

VII. BALLOT QUESTIONS

A. The Commission, as required by Article VI, Section C, shall develop Program Plans for Regional Programs to be submitted to the qualified electors within the District. A Program Plan developed by the Commission shall be available to the public for review and comment in advance of dates set by the Commission for submission of a ballot question to the electors in the District.

B. The governing body of each county in the District shall determine whether the provision of financial support for a Regional Program is in the best interests of the citizens of the county and whether the levy of a sales tax to provide, on a cooperative basis with another county or other counties, for financial support of the Regional Program would be economically practicable and cost beneficial to the citizens of the county and the District. Each governing body that makes an affirmative determination with respect hereto shall adopt a resolution evidencing that determination and authorizing a vote of its citizens on the ballot question for the Regional Program, by a two-thirds (2/3) majority vote of the members elect of the governing body.

C. Upon adoption of a resolution pursuant to Section B of this Article, the governing body of that county, promptly after adoption of the resolution, shall request the county election commissioner to submit the ballot question for that Regional Program to the qualified electors of that county. Each such ballot question shall be printed on the ballot and in the notice of election. Each ballot question shall be submitted to the qualified electors of that county at the primary or general election next following the date the request was filed with the county election officer.

D. The ballot for the proposition in each county shall be in substantially the following form:

Shall a sales tax ................ (insert amount, not to exceed one-half cent) be levied and collected in ........................... County for the support of a Regional Program that will produce significant benefit within the Regional Investment District, with such tax to extend no longer than ................ (insert years not to exceed fifteen) years following the first receipt by the county treasurer of revenue from such tax?

â ã YES â ã NO

E. The governing body of each of the counties that requested their county election commissioner submit the ballot question to its qualified electors also shall provide their respective county election officers with copies of any additional language prepared by the Commission, pursuant to Article VI, Section F, which additional language shall be included by each such county on the ballot.

F. The question of whether a sales tax for the support of a Regional Program involving a Public Transit System shall be imposed shall be submitted to qualified electors at the first election to be held on Regional Programs, pursuant to this Compact.

G. The governing body of any county in the District that does not pass the resolution contemplated by Section B of this Article in time to cause the placement of the ballot question before the qualified electors of that county at the first election or any subsequent election to be held on Regional Programs, pursuant to this Compact, may adopt that resolution at any time thereafter, and that ballot question shall be provided to the election commissioner of that county and submitted to the qualified electors of the county at the next primary or general election, in accordance with Section C of this Article.

H. In each county where a majority of the qualified electors voting in an election shall have cast an affirmative vote on a ballot question, that ballot question shall be approved.

I. If a ballot question is submitted to the qualified electors of a county in the District, and the ballot question is not approved in that county, following defeat of the ballot question, the governing body of that county or counties may renew procedures to levy the sales tax in support of that Regional Program. A defeat of a ballot question in any county shall not affect the approval of that ballot question in any other county, which approval shall continue to have effect.

J. No county in the District shall levy a sales tax specified herein until the qualified electors in all the counties designated by the Commission in the Program Plan for the subject Regional Program, as those that must approve the sales tax, have approved the levy of the sales tax to support the Program Plan for that Regional Program.

K. When, but only when, the electors in all of the counties designated by the Commission in the Program Plan for the Regional Program, as those that must approve the sales tax, have approved that ballot question, the governing body of each county that has approved that ballot question, at the first available opportunity, shall take all required actions to begin levying this tax.

L. Any of the counties that have elected by a vote of its electors to levy a sales tax authorized by this Compact may cease to levy this sales tax upon the majority vote of the qualified electors of the county on a ballot question submitted to qualified electors asking if that county should cease to levy this sales tax. This vote shall take place in the same manner provided in this section for levying this sales tax; provided that, no vote to cease to levy this sales tax shall take place in any county on a date earlier than a date that is five years from the date that county approved this sales tax. Provided further, in no event shall any county cease to levy this sales tax until that county has entered into a written agreement with the Commission, which agreement shall provide for the terms of cessation, and shall specifically provide: (1) a means to ensure that the county pays a fair share of the outstanding obligations incurred by the District in furtherance of its established purposes; and (2) for the ongoing operations and maintenance or the termination of any facilities or services established in the county with support provided by the Commission. The governing body of a county that has decided by this vote to cease to levy this sales tax shall send formal written notice thereof to each of the other counties comprising the District. In no event, shall the county cease to levy the sales tax earlier than ninety days after this notice has been sent. If any county in the District decides to cease levying the sales tax, the status of the District as a political subdivision of the states of Kansas and Missouri shall be unaltered and that county shall continue to have the representation on the Commission, as set forth in Article V of this Compact.

VIII. ELIGIBLE USES OF FUNDS

A. The Commission shall only budget and authorize the appropriation of monies for the following eligible purposes:

1. the actual and reasonably necessary expenses of the Commission and Oversight Committee, including, but not limited to, staff personnel, auditors, budget and financial consultation, legal assistance, administrative, operational, planning and engineering consultation and marketing, as well as for the actual and reasonably necessary expenses of individual Commission and Committee members that are incurred in the performance of their official duties; provided that, the Commission, in each fiscal year, shall not appropriate, for this purpose, any monies in excess of an amount that is equal to one percent of the funds appropriated to the Commission in that fiscal year by all of the counties imposing this sales tax; and

2. the support of voter approved Regional Programs within the District;

3. only pursuant to a contract with bodies corporate and politic, political subdivisions of the states of Missouri or Kansas and/or local units of government in the states of Missouri or Kansas, provided, however, the Commission may, in its discretion, require that entities contracted with shall procure a set percentage of Public Transit System services from third party contractors on a competitive basis; and

4. only in support of a Regional Program in counties that have voted affirmatively to impose a sales tax in support of that Regional Program.

B. The aggregate amount of sales taxes imposed by any county within the District, pursuant to the authority granted in this Compact, shall not exceed one-half cent.

IX. THE OVERSIGHT COMMITTEE

A. An Oversight Committee shall be appointed by the Commission for a Regional Program, as provided for in Article VI, Section G hereof. An Oversight Committee shall be composed of elected officials of jurisdictions that are within a county where a majority of the qualified electors voting on the ballot question have cast an affirmative vote on the imposition of a sales tax to support the subject Regional Program. An Oversight Committee shall be composed of the elected officials designated in the Program Plan for the Regional Program. An Oversight Committee shall include a minimum of one elected representative from each county that approves that ballot question and elected representatives from both cities and counties and each representative shall be approved by the chief elected official of the county or city from which they are elected. If the Program Plan describes a Regional Program that serves both Missouri and Kansas, the Oversight Committee shall be composed of an equal number of elected representatives from each state. In such instances, no action of the Commission shall be binding unless taken at a meeting at which at least a quorum is present, and unless a majority of the Commissioners from each state, present at the meeting, shall vote in favor thereof. The number of individuals comprising the Oversight Committee shall be in the sole discretion of the Commission.

B. An Oversight Committee shall be appointed within forty-five days of certification that the ballot question has been approved by the last of the counties designated by the Commission in the Program Plan for the Regional Plan, pursuant to Article VI, Section C, 1 hereof, to so certify and shall begin functioning immediately upon its appointment by the Commission. If, pursuant to Article VII, Section K, additional counties within the District shall approve the ballot question, the Commission shall appoint a minimum of one additional representative from each such county to the Oversight Committee.

C. An appointed Oversight Committee shall fix the time and place at which its meetings shall be held. Meetings shall be held at a location in a county that has approved the imposition of the sales tax to support the Program Plan for the subject Regional Program and shall be open to the public. Public notice shall be given of all meetings of the Committee.

D. The Committee members shall each be subject to the provisions of the laws of either the State of Kansas or the State of Missouri (depending upon the Committee member's state of residence) that relate to conflicts of interest of public officers and employees. If any Committee member has a direct or indirect financial interest in any facility, service provider, organization or activity supported by the District or Commission or in any other business transaction of the District or Commission, the Committee member shall disclose that interest in writing to the members of the Commission and to the other members of the Committee and shall abstain from voting on any matter in relation to that facility, organization or activity or to that business transaction with respect to which that Committee member has the interest.

E. If any action at law or equity, or other legal proceeding, shall be brought against any Committee member for any act or omission arising out of the performance of duties as a Committee member, the Committee member shall be indemnified in whole and held harmless by the Commission for any judgment or decree entered against the Committee member and, further, shall be defended at the cost and expense of the Commission in any resulting proceeding.

F. The Oversight Committee for a Regional Program shall terminate on the date when all of the moneys derived from the sales tax imposed by any or all counties in the District to support the Program Plan for that Regional Program and which have been credited to the Regional Investment Fund have been expended.

X. POWERS AND DUTIES OF THE OVERSIGHT COMMITTEE

A. The Oversight Committee for an approved Regional Program is charged with the oversight of the appropriation and use of moneys generated from the sales taxes and credited to the Regional Investment Fund. These moneys shall be appropriated only for the Eligible Uses set forth in Article VIII of this Compact.

B. An Oversight Committee shall only provide support for and allocate and appropriate monies for programs, services and facilities that are consistent with the voter approved Program Plan developed by the Commission and only for programs, services and facilities in counties that have approved the imposition of a sales tax in support of the Regional Program. If the Committee is uncertain or has any question about whether a specific appropriation of moneys or support activity is consistent with the Program Plan developed by the Commission, it shall seek a determination on that question from the Commission.

C. An Oversight Committee, as appropriate, shall direct that the Commission execute those contracts and agreements necessary or desirable to implement the Program Plan developed by the Commission.

D. An Oversight Committee shall adopt suitable bylaws governing its management, procedure and its effective operations.

E. An Oversight Committee shall provide the information that the Commission shall require to allow the Commission to prepare annually a report on the operations and transactions conducted by the Commission during the preceding year relating to the approved Regional Programs. This information shall include an annual financial statement prepared in accordance with General Accepted Accounting Principles (GAAP). The Oversight Committee for a Public Transit Service Regional Program shall also provide a report on operational statistics, including statistics on the ridership of the Public Transit System funded with sales tax revenues resulting from the authority granted by this Compact, comparing ridership in the then current fiscal year to ridership in the three fiscal years next preceding.

XI. FINANCE

A. The moneys necessary to finance the operation of the District, implement the voter approved Program Plans and execute the powers, duties and responsibilities of the Commission shall be appropriated to the Commission by the counties comprising the District, which, in accordance with Article VII, Section J of the Compact, have approved the ballot question for the subject Regional Program. The moneys to be appropriated to the Commission, in addition to the sales tax authorized by this Compact, may be raised by the governing bodies of the respective counties by the levy of taxes, fees, charges or any other revenue, as authorized by those counties or cities in those counties or by the legislatures of the respective party states, provided nothing herein shall require either state to make appropriations for any purpose.

B. Neither the Commission nor any Oversight Committee shall incur any indebtedness of any kind; nor shall they pledge the credit of MARC or any jurisdiction that is party to MARC's Articles of Agreement or either of the states party to this Compact, except as specifically authorized by this Compact. The budget of the District shall be prepared, adopted and published, as provided by law, for other political subdivisions of the party states.

C. The Commission and an Oversight Committee shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become a part of the annual report of the Commission.

D. The accounts of the Commission shall be open at any reasonable time for inspection by duly authorized representatives of a state that has enacted this Compact, the counties comprising the District, and other persons authorized by the Commission.

XII. ENTRY INTO FORCE

A. This Compact shall enter into force and become effective and binding upon the states of Kansas and Missouri when it has been entered into law by the legislatures of the respective states.

B. Amendments to the Compact shall become effective upon enactment by the legislatures of the respective states.

XIII. TERMINATION

A. The Compact shall continue in force and remain binding upon a party state until its legislature shall have enacted a statute repealing the same and providing for the sending of formal written notice of enactment of that statute to the legislature of the other party state. Upon enactment of that statute by the legislature of either party state, the sending of notice thereof to the other party and payment of any obligations that the Commission may have incurred prior to the effective date of that statute, the agreement of the party states embodied in the Compact shall be deemed fully executed, the Compact shall be null and void and of no further force or effect, the District shall be dissolved, and the Commission shall be abolished. If any monies remain in the Regional Investment Fund upon dissolution of this Compact, the Commission may distribute these monies to an entity or organization selected by the Commission to be used to support purposes for which the District is hereby created, as stated in Article II of this Compact.

XIV. CONSTRUCTION AND SEVERABILITY

A. The provisions of this Compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitutions of either a state that has enacted this Compact or of the United States or if the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of either party state hereto, the Compact shall thereby be nullified and voided and of no further force or effect.

(L. 2006 S.B. 825, A.L. 2007 S.B. 22)



Section 70.520 Regional investment districts deemed special districts.

Regional investment districts deemed special districts.

70.520. The regional investment district created under section 70.515 shall be considered to be a special district under the provisions of sections 115.001 to 115.641.

(L. 2006 S.B. 825)



Section 70.525 Sovereign immunity applicable to regional investment district and commissioners.

Sovereign immunity applicable to regional investment district and commissioners.

70.525. The provisions of sections 537.600 to 537.650 shall apply to the regional investment district and to the Missouri members of the regional investment district commission established in section 70.515.

(L. 2006 S.B. 825)



Section 70.530 Members of the regional investment district commission reimbursed, when.

Members of the regional investment district commission reimbursed, when.

70.530. Missouri members of the regional investment district commission, appointed under section 70.515, shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties.

(L. 2006 S.B. 825)



Section 70.535 Countywide sales tax authorized for regional investment districts, rate, administration and collection, regional investment fund, use of revenues--appropriation of funds, expiration of tax--funds do not lapse--funds prohibited from use for certain special allocation funds.

Countywide sales tax authorized for regional investment districts, rate, administration and collection, regional investment fund, use of revenues--appropriation of funds, expiration of tax--funds do not lapse--funds prohibited from use for certain special allocation funds.

70.535. 1. The governing body of any county that has been authorized by a majority of the electors of the county to levy and collect a tax for the purpose of contributing to the financial support of the district, authorized by article IV of the compact enacted in section 70.515, shall adopt a resolution imposing a countywide sales tax and pledging the revenues received therefrom for the purpose of contributing to the financial support of the district, with respect to a countywide sales tax authorized by the compact enacted by section 70.515. The rate of this tax shall be fixed at an amount of not more than one-half percent in the aggregate. Any county levying a countywide sales tax under the authority of this section is hereby prohibited from administering or collecting the tax locally, but shall utilize the services of the state department of revenue to administer, enforce and collect the tax. The sales tax shall be administered, enforced and collected in the same manner and by the same procedure as other countywide sales taxes are levied and collected and shall be in addition to any other sales tax authorized by law. Except as modified in this section, all provisions of sections 32.085 and 32.087, shall apply to the tax imposed under this section. Upon receipt of a certified copy of a resolution authorizing the levy of a countywide sales tax under this section, the director of the department of revenue shall cause this tax to be collected at the same time and in the same manner provided for the collection of the state sales tax. All moneys derived from the countywide sales tax imposed under the authority of the compact enacted in section 70.515 and collected under the provisions of this section by the director of revenue shall be credited to the "Regional Investment Fund", which is hereby established in the state treasury. Any refund due on any countywide sales tax collected under this section shall be paid out of the sales tax refund fund and reimbursed by the director of revenue from the sales tax revenue collected under this section. All countywide sales tax revenue derived from the authority granted by the compact enacted in section 70.515 and collected within any county, under this section, shall be remitted at least quarterly by the director of revenue to the treasurer of that county.

2. All revenue received by any county treasurer from a countywide sales tax imposed under the authority of the compact enacted in section 70.515 and under this section shall be appropriated by the county to the Kansas and Missouri regional investment district commission within sixty days of receipt of the funds by the county for expenditure by the commission pursuant to, and in accordance with, the provisions of the Kansas and Missouri regional investment district compact, enacted in section 70.515. Any countywide sales tax imposed under this section shall expire upon the date determined in accordance with the program plan for the regional program that is the subject of the ballot question approved by the qualified electors of such county for that subject regional program; provided that, no sales tax shall be levied for a period of more than fifteen years from the date of the first receipt by the county treasurer of revenue from that sales tax unless renewed by the qualified electors of that county prior to its expiration, or on the date of actual withdrawal of the county from the district or upon compliance by the county with the provisions of Article IV, Section J, or at any time the Kansas and Missouri regional investment district compact becomes null and void and of no further force or effect. If any revenue remains upon nullification and voidance of the Kansas and Missouri regional investment district compact, under section 70.515, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county and close the account of that county.

3. Notwithstanding the provisions of section 33.080 to the contrary, money in the Kansas and Missouri regional investment district sales tax fund shall not be transferred and placed to the credit of general revenue at the end of the biennium.

4. Notwithstanding the provisions of section 99.845 to the contrary, the revenues from the countywide sales taxes imposed by counties under the authority of the compact enacted in section 70.515 and pursuant hereto shall not be allocated to and paid by the state department of revenue to any special allocation fund established by any municipality under sections 99.800 to 99.865, the real property tax increment oversight redevelopment statutes.

(L. 2006 S.B. 825)



Section 70.540 Regional investment district compact expires, when.

Regional investment district compact expires, when.

70.540. The provisions of sections 70.515 to 70.540 shall expire upon nullification and voidance of the regional investment district compact, under the compact enacted in section 70.515.

(L. 2006 S.B. 825)



Section 70.545 Counties and commission may operate under compact if not authorized by Kansas, when.

Counties and commission may operate under compact if not authorized by Kansas, when.

70.545. If the state of Kansas has not enacted the compact by August 28, 2007, then the district described in section 70.515 shall nonetheless be created, and the district, any Missouri county in the district, the commission, and an oversight committee shall have all the powers and duties and may operate as set forth in sections 70.515 to 70.545, provided that:

1. The regional investment district created in section 70.515 shall be known as the "Missouri Regional Investment District", shall be a political subdivision solely of the state of Missouri, and shall consist only of those Missouri counties that are within the Mid-America regional planning area and Buchanan County. All references to a "regional investment district" or "district" in section 70.515 shall be deemed to refer exclusively to the "Missouri regional investment district".

2. Article XII of the compact shall be inapplicable.

(L. 2006 S.B. 825, A.L. 2007 S.B. 22)



Section 70.600 Definitions.

Definitions.

70.600. The following words and phrases as used in sections 70.600 to 70.755, unless a different meaning is plainly required by the context, shall mean:

(1) "Accumulated contributions", the total of all amounts deducted from the compensations of a member and standing to the member's credit in his or her individual account in the members deposit fund, together with investment credits thereon;

(2) "Actuarial equivalent", a benefit of equal reserve value;

(3) "Allowance", the total of the annuity and the pension. All allowances shall be paid not later than the tenth day of each calendar month;

(4) "Annuity", a monthly amount derived from the accumulated contributions of a member and payable by the system throughout the life of a person or for a temporary period;

(5) "Beneficiary", any person who is receiving or designated to receive a system benefit, except a retirant;

(6) "Benefit program", a schedule of benefits or benefit formulas from which the amounts of system benefits can be determined;

(7) "Board of trustees" or "board", the board of trustees of the system;

(8) "Compensation", the remuneration paid an employee by a political subdivision or by an elected fee official of the political subdivision for personal services rendered by the employee for the political subdivision or for the elected fee official in the employee's public capacity; provided, that for an elected fee official, "compensation" means that portion of his or her fees which is net after deduction of (a) compensation paid by such elected fee official to his or her office employees, if any, and (b) the ordinary and necessary expenses paid by such elected fee official and attributable to the operation of his or her office. In cases where an employee's compensation is not all paid in money, the political subdivision shall fix the reasonable value of the employee's compensation not paid in money. In determining compensation no consideration shall be given to:

(a) Any nonrecurring single sum payment paid by an employer;

(b) Employer contributions to any employee benefit plan or trust;

(c) Any other unusual or nonrecurring remuneration; or

(d) Compensation in excess of the limitations set forth in Internal Revenue Code Section 401(a)(17). The limitation on compensation for eligible employees shall not be less than the amount which was allowed to be taken into account under the system as in effect on July 1, 1993. For purposes of this paragraph, an "eligible employee" is an individual who was a member of the system before the first plan year beginning after December 31, 1995;

(9) "Credited service", the total of a member's prior service and membership service, to the extent such service is standing to the member's credit as provided in sections 70.600 to 70.755;

(10) "Employee", any person regularly employed by a political subdivision who receives compensation from the political subdivision for personal services rendered the political subdivision, including any elected official of the political subdivision whose position requires his or her regular personal services and who is compensated wholly or in part on a fee basis, and including the employees of such elected fee officials who may be compensated by such elected fee officials. The term "employee" may include any elected county official. The term "employee" shall not include any person:

(a) Who is not an elected official of the political subdivision and who is included as an active member in any other plan similar in purpose to this system by reason of his or her employment with his or her political subdivision, except the federal Social Security Old Age, Survivors, and Disability Insurance Program, as amended; or

(b) Who acts for the political subdivision under contract; or

(c) Who is paid wholly on a fee basis, except elected officials and their employees; or

(d) Who holds the position of mayor, presiding judge, president or chairman of the political subdivision or is a member of the governing body of the political subdivision; except that, such an official of a political subdivision having ten or more other employees may become a member if the official is covered under the federal Social Security Old Age, Survivors, and Disability Insurance Program, as amended, by reason of such official's employment with his or her political subdivision, by filing written application for membership with the board after the date the official qualifies for such position or within thirty days after the date his or her political subdivision becomes an employer, whichever date is later;

(11) "Employer", any political subdivision which has elected to have all its eligible employees covered by the system;

(12) "Final average salary", the monthly average of the compensations paid an employee during the period of sixty or, if an election has been made in accordance with section 70.656, thirty-six consecutive months of credited service producing the highest monthly average, which period is contained within the period of one hundred twenty consecutive months of credited service immediately preceding his or her termination of membership. Should a member have less than sixty or, if an election has been made in accordance with section 70.656, thirty-six months of credited service, "final average salary" means the monthly average of compensation paid the member during his or her total months of credited service;

(13) "Fireman", any regular or permanent employee of the fire department of a political subdivision, including a probationary fireman. The term "fireman" shall not include:

(a) Any volunteer fireman; or

(b) Any civilian employee of a fire department; or

(c) Any person temporarily employed as a fireman for an emergency;

(14) "Member", any employee included in the membership of the system;

(15) "Membership service", employment as an employee with the political subdivision from and after the date such political subdivision becomes an employer, which employment is creditable as service hereunder;

(16) "Minimum service retirement age", age sixty for a member who is neither a policeman nor a fireman; "minimum service retirement age", age fifty-five for a member who is a policeman or a fireman;

(17) "Pension", a monthly amount derived from contributions of an employer and payable by the system throughout the life of a person or for a temporary period;

(18) "Policeman", any regular or permanent employee of the police department of a political subdivision, including a probationary policeman. The term "policeman" shall not include:

(a) Any civilian employee of a police department; or

(b) Any person temporarily employed as a policeman for an emergency;

(19) "Political subdivision", any governmental subdivision of this state created pursuant to the laws of this state, and having the power to tax, except public school districts; a board of utilities or a board of public works which is required by charter or ordinance to establish the compensation of employees of the utility separate from the compensation of other employees of the city may be considered a political subdivision for purposes of sections 70.600 to 70.755; a joint municipal utility commission may be considered a political subdivision for purposes of sections 70.600 to 70.755;

(20) "Prior service", employment as an employee with the political subdivision prior to the date such political subdivision becomes an employer, which employment is creditable as service hereunder;

(21) "Regular interest" or "investment credits", such reasonable rate or rates per annum, compounded annually, as the board shall adopt annually;

(22) "Reserve", the present value of all payments to be made on account of any system benefit based upon such tables of experience and regular interest as the board shall adopt from time to time;

(23) "Retirant", a former member receiving a system allowance by reason of having been a member;

(24) "Retirement system" or "system", the Missouri local government employees' retirement system.

(L. 1967 p. 141 § 1, A.L. 1971 H.B. 63, A.L. 1978 H.B. 1634, A.L. 1980 S.B. 630, A.L. 1983 H.B. 341, A.L. 1984 H.B. 874, A.L. 1986 S.B. 420, A.L. 1987 S.B. 276, A.L. 1988 H.B. 1098, A.L. 1989 S.B. 230, A.L. 1992 H.B. 1440, A.L. 1994 H.B. 1606, A.L. 1999 H.B. 464 merged with S.B. 410)

CROSS REFERENCE:

County health center's insurance and retirement plans for employees, the definition of political subdivision to apply, 205.115



Section 70.605 Missouri local government employees' retirement system created--jurisdiction, Cole County--board of trustees, composition, terms--annual meeting--vacancies, how created--oath--appointment of actuary, attorney and investment counselor--mortality tables to be adopted--record of proceedings--hearings, notice--surety bonds--annual audits--expenses of board--rules and regulations, adoption.

Missouri local government employees' retirement system created--jurisdiction, Cole County--board of trustees, composition, terms--annual meeting--vacancies, how created--oath--appointment of actuary, attorney and investment counselor--mortality tables to be adopted--record of proceedings--hearings, notice--surety bonds--annual audits--expenses of board--rules and regulations, adoption.

70.605. 1. For the purpose of providing for the retirement or pensioning of the officers and employees and the widows and children of deceased officers and employees of any political subdivision of the state, there is hereby created and established a retirement system which shall be a body corporate, which shall be under the management of a board of trustees herein described, and shall be known as the "Missouri Local Government Employees' Retirement System". Such system may sue and be sued, transact business, invest funds, and hold cash, securities, and other property. All suits or proceedings directly or indirectly against the system shall be brought in Cole County. The system shall begin operations on the first day of the calendar month next following sixty days after the date the board of trustees has received certification from ten political subdivisions that they have elected to become employers.

2. The general administration and the responsibility for the proper operation of the system is vested in a board of trustees of seven persons: three persons to be elected as trustees by the members of the system; three persons to be elected trustees by the governing bodies of employers; and one person, to be appointed by the governor, who is not a member, retirant, or beneficiary of the system and who is not a member of the governing body of any political subdivision.

3. Trustees shall be chosen for terms of four years from the first day of January next following their election or appointment, except that of the first board shall all be appointed by the governor by and with the consent of the senate, as follows:

(1) Three persons who are officers or officials of political subdivisions, one for a term of three years, one for a term of two years, and one for a term of one year; and

(2) Three persons who are employees of political subdivisions and who would, if the subdivision by which they are employed becomes an employer, be eligible as members, one for a term of three years, one for a term of two years, and one for a term of one year; and

(3) That person appointed by the governor under the provisions of subsection 2 of this section. All the members of the first board shall take office as soon as appointed by the governor, but their terms shall be computed from the first day of January next following their appointment, and only one member may be from any political subdivision or be a policeman or fireman.

4. Successor trustees elected or appointed as member trustees shall be members of the retirement system; provided, that not more than one member trustee shall be employed by any one employer, and not more than one member trustee shall be a policeman, and not more than one member trustee shall be a fireman.

5. Successor trustees elected as employer trustees shall be elected or appointed officials of employers and shall not be members of the retirement system; provided, that not more than one employer trustee shall be from any one employer.

6. An annual meeting of the retirement system shall be called by the board in the last calendar quarter of each year in Jefferson City, or at such place as the board shall determine, for the purpose of electing trustees and to transact such other business as may be required for the proper operation of the system. Notice of such meeting shall be sent by registered mail to the clerk or secretary of each employer not less than thirty days prior to the date of such meeting. The governing body of each employer shall certify to the board the name of one delegate who shall be an officer of the employer, and the members of the employer shall certify to the board a member of the employer to represent such employer at such meeting. The delegate certified as member delegate shall be elected by secret ballot by the members of such employer, and the clerk or secretary of each employer shall be charged with the duty of conducting such election in a manner which will permit each member to vote in such election. Under such rules and regulations as the board shall adopt, approved by the delegates, the member delegates shall elect a member trustee for each such position on the board to be filled, and the officer delegates shall elect an employer trustee for each such position on the board to be filled.

7. In the event any member trustee ceases to be a member of the retirement system, or any employer trustee ceases to be an appointed or elected official of an employer, or becomes a member of the retirement system, or if the trustee appointed by the governor becomes a member of the retirement system or an elected or appointed official of a political subdivision, or if any trustee fails to attend three consecutive meetings of the board, unless in each case excused for cause by the remaining trustees attending such meeting or meetings, he or she shall be considered as having resigned from the board and the board shall, by resolution, declare his or her office of trustee vacated. If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled; provided, however, that the remaining trustees may fill employer and member trustee vacancies on the board until the next annual meeting.

8. Each trustee shall be commissioned by the governor, and before entering upon the duties of his office, shall take and subscribe to an oath or affirmation to support the Constitution of the United States, and of the state of Missouri, and to demean himself faithfully in his or her office. Such oath as subscribed to shall be filed in the office of the secretary of state of this state.

9. Each trustee shall be entitled to one vote in the board of trustees. Four votes shall be necessary for a decision by the trustees at any meeting of the board of trustees. Four trustees, of whom at least two shall be member trustees and at least two shall be employer trustees, shall constitute a quorum at any meeting of the board. Unless otherwise expressly provided herein, a meeting need not be called or held to make any decision on a matter before the board. Each member must be sent by the executive secretary a copy of the matter to be decided with full information from the files of the board. The concurring decisions of four trustees may decide the issue by signing a document declaring their decision and sending the written instrument to the executive secretary, provided that no other trustee shall send a dissenting decision to the executive secretary within fifteen days after the document and information was mailed to him or her. If any trustee is not in agreement with the four trustees, the matter is to be passed on at a regular board meeting or a special meeting called for that purpose. The board shall hold regular meetings at least once each quarter, the dates of these meetings to be designated in the rules and regulations adopted by the board. Other meetings as deemed necessary may be called by the chairman or by any four trustees acting jointly.

10. The board of trustees shall elect one of their number as chairman, and one of their number as vice chairman, and shall employ an executive secretary, not one of their number, who shall be the executive officer of the board. Other employees of the board shall be chosen only upon the recommendation of the executive secretary.

11. The board shall appoint an actuary or a firm of actuaries as technical advisor to the board on matters regarding the operation of the system on an actuarial basis. The actuary or actuaries shall perform such duties as are required of him or her under sections 70.600 to 70.755, and as are from time to time required by the board.

12. The board may appoint an attorney-at-law or firm of attorneys-at-law to be the legal advisor of the board and to represent the board in all legal proceedings.

13. The board may appoint an investment counselor to be the investment advisor of the board.

14. The board shall from time to time, after receiving the advice of its actuary, adopt such mortality and other tables of experience, and a rate or rates of regular interest, as shall be necessary for the actuarial requirements of the system, and shall require its executive secretary to keep in convenient form such data as shall be necessary for actuarial investigations of the experience of the system, and such data as shall be necessary for the annual actuarial valuations of the system.

15. The board shall keep a record of its proceedings, which shall be open to public inspection. It shall prepare annually and render to each employer a report showing the financial condition of the system as of the preceding June thirtieth. The report shall contain, but shall not be limited to, a financial balance sheet; a statement of income and disbursements; a detailed statement of investments acquired and disposed of during the year, together with a detailed statement of the annual rates of investment income from all assets and from each type of investment; an actuarial balance sheet prepared by means of the last valuation of the system, and such other data as the board shall deem necessary or desirable for a proper understanding of the condition of the system.

16. The board of trustees shall, after reasonable notice to all interested parties, conduct administrative hearings to hear and decide questions arising from the administration of sections 70.600 to 70.755; except, that such hearings may be conducted by a hearing officer who shall be appointed by the board. The hearing officer shall preside at the hearing and hear all evidence and rule on the admissibility of evidence. The hearing officer shall make recommended findings of fact and may make recommended conclusions of law to the board. All final orders or determinations or other final actions by the board shall be approved in writing by at least four members of the board. Any board member approving in writing any final order, determination or other final action, who did not attend the hearing, shall do so only after certifying that he or she reviewed all exhibits and read the entire transcript of the hearing. Within thirty days after a decision or order or final action of the board, any member, retirant, beneficiary or political subdivision adversely affected by that determination or order or final action may take an appeal under the provisions of chapter 536. Jurisdiction over any dispute regarding the interpretation of sections 70.600 to 70.755 and the determinations required thereunder shall lie in the circuit court of Cole County.

17. The board shall arrange for adequate surety bonds covering the executive secretary and any other custodian of the funds or investments of the board. When approved by the board, said bonds shall be deposited in the office of the secretary of state.

18. The board shall arrange for annual audits of the records and accounts of the system by a certified public accountant or by a firm of certified public accountants.

19. The headquarters of the retirement system shall be in Jefferson City.

20. The board of trustees shall serve as trustees without compensation for their services as such; except that each trustee shall be paid for any necessary expenses incurred in attending meetings of the board or in the performance of other duties authorized by the board.

21. Subject to the limitations of sections 70.600 to 70.755, the board shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the retirement system.

(L. 1967 p. 141 § 2, A.L. 1974 S.B. 421, A.L. 1992 H.B. 1440, A.L. 2000 H.B. 1808, A.L. 2003 H.B. 131, A.L. 2013 H.B. 116)



Section 70.610 Election to become an employer, when effective--who covered.

Election to become an employer, when effective--who covered.

70.610. Each political subdivision, by a majority vote of its governing body, may elect to become an employer and cover its employees under the system, as follows:

(1) The clerk or secretary of the political subdivision shall certify the election to be an employer to the board within ten days after the vote of the governing body. The effective date of the political subdivision's coverage is the first day of the calendar month next following receipt by the board of the election to be an employer, or the operative date of the system, whichever is the later.

(2) An employer must cover all its employees who are neither policemen nor firemen and may cover its policemen or firemen or both.

(L. 1967 p. 141 § 3)



Section 70.615 Other plans prohibited, exceptions.

Other plans prohibited, exceptions.

70.615. After October 13, 1967, a political subdivision shall not commence coverage of its employees who are neither policemen nor firemen under another plan similar in purpose to this system, other than under this system, except the federal Social Security Old Age, Survivors, and Disability Insurance Program, as amended; except that, any political corporation or subdivision of this state, now having or which may hereafter have an assessed valuation of one hundred million dollars or more, which does not now have a pension system for its officers and employees adopted pursuant to state law, may provide by proper legislative action of its governing body for the pensioning of its officers and employees and the widows and minor children of deceased officers and employees under a plan separate and apart from that provided in sections 70.600 to 70.670 and appropriate and utilize its revenues and other available funds for such purposes, and except that the board of hospital trustees of any hospital which is owned by any political corporation or subdivision of this state, may provide for the pensioning of its employees and the widows and minor children of deceased employees under a plan separate and apart from that provided in sections 70.600 to 70.670, and utilize its revenues and other funds for such purposes.

(L. 1967 p. 141 § 4, A.L. 1981 S.B. 4, A.L. 1988 H.B. 1098)



Section 70.620 Prior plan, effect of--discrimination between employees prohibited.

Prior plan, effect of--discrimination between employees prohibited.

70.620. In the event an employer has in effect for all or part of its employees a plan similar in purpose to this system, by agreement with the board, after the board has received the advice of its technical advisors concerning such agreement, that employer may provide for coverage under this system of either some part or all of such employee's employment previously covered or coverable by such other plan, provided such coverage and resulting benefits hereunder do not duplicate any benefits previously provided by such other plan. In providing for such coverage, an employer and the board shall pursue uniform policies and shall not discriminate in favor of or against any such employee or group of such employees.

(L. 1967 p. 141 § 5)



Section 70.625 Employees acquired from another subdivision or private business, how handled.

Employees acquired from another subdivision or private business, how handled.

70.625. In the event an employer acquires employees as the result of acquiring an enterprise from a private business which had an employee retirement plan or from another political subdivision, by agreement with the board after the board has received the advice of its technical advisors concerning such agreement, such employer may provide for coverage under this system of either some part or all of such employee's employment with such private business or other political subdivision, provided such coverage does not duplicate any coverage of a plan similar in purpose to this system which such private business or other political subdivision may have had in effect. In providing for such coverage, an employer and the board shall pursue uniform policies and shall not discriminate in favor of or against any such employee or group of such employees.

(L. 1967 p. 141 § 6)



Section 70.630 Membership, composition.

Membership, composition.

70.630. 1. The membership of the system shall include the following persons:

(1) All employees who are neither policemen nor firemen who are in the employ of a political subdivision the day preceding the date such political subdivision becomes an employer and who continue in such employ on and after such date shall become members of the system.

(2) All persons who become employed by a political subdivision as neither policemen nor firemen on or after the date such political subdivision becomes an employer shall become members of the system.

(3) If his employing political subdivision has elected to cover present and future policemen, all policemen who are in the employ of a political subdivision the day preceding the date such political subdivision covers policemen hereunder and who continue in such employ as a policeman on and after such date, and all persons who become employed by a political subdivision as a policeman on or after the date the political subdivision covers policemen shall become members of the system.

(4) If his employing political subdivision has elected to cover only future policemen, all persons who become employed by a political subdivision as a policeman on or after the date such political subdivision covers policemen hereunder shall become members of the system.

(5) If his employing political subdivision has elected to cover present and future firemen, all firemen who are in the employ of a political subdivision the day preceding the date such political subdivision covers firemen hereunder and who continue in such employ as a fireman on and after such date, and all persons who become employed by a political subdivision as a fireman on or after the date the political subdivision covers firemen hereunder shall become members of the system.

(6) If his employing political subdivision has elected to cover only future firemen, all persons who become employed by a political subdivision as a fireman on or after the date such political subdivision covers firemen hereunder shall become members of the system.

2. In no event shall an employee become a member if continuous employment to time of retirement will leave the employee with less than minimum number of years of credited service specified in section 70.645.

3. In any case of question as to the system membership status of any person, the board shall decide the question.

(L. 1967 p. 141 § 7, A.L. 1973 H.B. 218)



Section 70.635 Member's termination of employment, effect of--reemployment in system--retirement, service with more than one employer, effect of.

Member's termination of employment, effect of--reemployment in system--retirement, service with more than one employer, effect of.

70.635. 1. When a member is no longer employed by any employer in a position covered by the system, he or she shall thereupon cease to be a member of the system. Except as otherwise provided in sections 70.600 to 70.755, upon termination of his or her membership his or her credited service shall be forfeited by him. If such person is not a retirant and becomes reemployed by any employer in a position covered by the system, he or she shall again become a member of the system. Should such reemployment or employment occur within a period of ten years from and after the date his or her membership last terminated, his or her credited service last forfeited by him or her shall be restored to his or her credit under the following conditions:

(1) Any membership service or prior service for which he or she was required to make member contributions provided for in subsection 2 of section 70.705 shall be restored to his or her credit if he or she returns to the members deposit fund the amount, if any, he or she withdrew therefrom, together with regular interest from the date of withdrawal to the date of repayment;

(2) Any membership service or prior service for which no member contributions were required as provided for in subsection 6 of section 70.705, or for which accumulated contributions were refunded as provided for in section 70.707, shall be restored to his or her credit.

2. Upon a member's retirement he or she shall thereupon cease to be a member and, except as otherwise provided in sections 70.600 to 70.760, he or she shall not again become a member of the system.

3. Should a former member entitled to a deferred allowance provided for in section 70.675 become employed in a position covered by the system before becoming a retirant, he or she shall thereupon cease to be entitled to a deferred allowance, and he or she shall become a member, with his or her previous credited service reactivated and to be increased by such employment.

4. Upon the retirement of a member whose credited service results from employment with more than one employer, the amount of his or her allowance shall be based upon his or her total credited service in force at the time of his or her retirement and his or her final average salary during such total credited service. Each such employer shall be responsible financially, within the provisions of sections 70.600 to 70.755, for the portion of such allowance based upon the service credited such member for employment with such employer, and the benefit program to be applied to each such portion of credited service shall be the benefit program such employer had in effect at the time the member left the employment of such employer.

(L. 1967 p. 141 § 8, A.L. 1973 H.B. 218, A.L. 1982 H.B. 1465, A.L. 1987 S.B. 20, A.L. 2003 H.B. 131)



Section 70.638 Elected county officials, may purchase prior service, procedure.

Elected county officials, may purchase prior service, procedure.

70.638. Any employee of a county, including any elected county official, who became a member of the system due to the amendment to the definition of "employee" in section 70.600, and who has been previously employed by a county in a position which is now considered covered employment, may elect to purchase all of his membership service or prior service for which he would have been required to make member contributions provided for in section 70.705 if the member provides an affidavit stating that he is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan for the period of service to be purchased. The purchase shall be effected by the member's paying to the members deposit fund the amount required in section 70.705 together with regular interest from the date of employment to the date of repayment. Each political subdivision shall also be responsible for making employer contributions in accordance with section 70.730.

(L. 1992 H.B. 1440)



Section 70.640 Prior service, membership service and credited service, how computed--disability time included, when--certification of prior service--purchase of prior military service, limitations--procedure.

Prior service, membership service and credited service, how computed--disability time included, when--certification of prior service--purchase of prior military service, limitations--procedure.

70.640. 1. The board shall fix and determine by rules and regulations the number of years and months of prior service and membership service to be credited each member for his employment as an employee; except that, in no case shall less than ten days of employment rendered in any calendar month be credited as a month of service, nor shall less than ten months of service rendered in any calendar year be credited as one year of service, nor shall more than one year of service be credited any member for all employment rendered by him in any one calendar year.

2. Not later than one year after the date an employer covers its employees, and before the retirement of a member included in the employees so covered, the employer shall certify to the board the period or periods of prior employment of each of its members to be considered for credit as prior service; provided, that all of such prior employment shall be considered for credit unless the employer certifies that only a portion of such prior employment is to be considered, which portion shall be uniform for all its members and shall be seventy-five percent, fifty percent, or twenty-five percent. No such prior employment shall be so certified by an employer for any member unless he was employed by the employer within the one-year period immediately preceding the date an employer covers its employees and unless he is continuously employed by such employer from and after such date for (1) one year, or (2) until his death, or (3) until his total and permanent disability, whichever is earliest.

3. In the event a member, who while an employee, entered or enters the Armed Forces of the United States during any period of compulsory military service, the armed service actually required of him shall be credited him as service hereunder; provided, that he again becomes an employee within a period of one year from and after honorable termination of such armed service actually required of him, and he returns to the members deposit fund any amount he may have withdrawn at the time he entered or while in such armed service, together with regular interest from the date of withdrawal to the date of repayment. During the period of such armed service and until his return as an employee his contributions to the system shall be suspended and any balance remaining to his credit in the members deposit fund shall be accumulated at regular interest.

4. In the event a member is given a leave of absence by his employer for the purpose of continuing his education, such leave time shall be credited him as service hereunder; provided, that such leave of absence is in writing, that the length of such leave together with the length of all other similar leaves does not exceed a total of two years, that the member returns to his employer upon the expiration of such leave, and that he returns to the members deposit fund the amount, if any, he may have withdrawn therefrom during such leave, together with regular interest from the date of withdrawal to the date of repayment. During the period of such leave his contributions to the system shall be suspended and any balance remaining to his credit in the members deposit fund shall be accumulated at regular interest.

5. Anything contained herein to the contrary notwithstanding, not later than December 31, 1988, an employer with employees who were not accruing service credit because of the ten-year limitation on credited service of subsection 1 of this section in existence prior to January 1, 1988, and who are or would accrue service credit without such ten-year limitation on credited service, shall certify to the board the period or periods of previous employment of each of such employees to be considered for credited service, and such previous employment shall be considered for credited service provided the employee pays to the system by December 31, 1989, the total member contributions he would have contributed to the system had such ten-year service limitation not been in effect.

6. In the event a member in service becomes totally physically or mentally incapacitated for his duty as an employee as the natural and proximate result of a personal injury or disease which has arisen out of and in the course of his actual performance of duty as an employee, and in the event such disability will probably not be permanent, and in the event periodic payments are payable under any workers' compensation or similar law on account of the same disability, then such disability time shall be credited as service hereunder upon written application filed with the board by or on behalf of the member; provided, all determinations concerning the nature of such disability shall be made by the board. During the period of such disability his contributions to the system shall be suspended and any balance remaining to his credit in the members deposit fund shall be accumulated at regular interest. Service credit granted in this subsection shall not be considered as credited service for the purpose of determining such member's final average salary. Should such person die while so disabled, then he shall be considered a member actively employed at time of death.

7. Any member who had served in the Armed Forces of the United States prior to becoming a member and who became a member after discharge under honorable conditions may elect, prior to retirement, to purchase prior service credit equivalent to such service in the Armed Forces, not to exceed four years, provided the member is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan for the service to be purchased, and an affidavit so stating shall be filed by the member with the retirement system. However, if the member is eligible to receive retirement credits in a United States military service retirement system, he shall be permitted to purchase creditable prior service equivalent to his service in the armed services, but not to exceed four years, any other provision of law to the contrary notwithstanding. The purchase shall be effected by the member's paying to the retirement system an amount equal to the present value, on the date of payment, of the amount of the additional retirement allowance that would be obtained by virtue of the purchase of the additional service credit, using the interest rate specified by the board and the applicable mortality table adopted by the board and assuming continuous future service in the retirement system until, and retirement at, the age at which the minimum requirements of the retirement system for normal retirement or retirement with an allowance unreduced for retirement at an early age. The payment shall be made over a period of not longer than two years, measured from the date of election, and with compound interest on the unpaid balance. Payments made for such creditable prior service under this subsection shall be treated by the retirement system as would contributions made by the employee and shall not be subject to any prohibition on member contributions or refund provisions in effect on August 28, 1992.

(L. 1967 p. 141 § 9, A.L. 1971 H.B. 63, A.L. 1973 H.B. 218, A.L. 1974 S.B. 573, A.L. 1975 H.B. 111, H.B. 944, A.L. 1979 H.B. 130, A.L. 1980 S.B. 630, A.L. 1988 H.B. 1098, A.L. 1992 H.B. 1787)



Section 70.645 Retirement, when eligible--eligibility for option.

Retirement, when eligible--eligibility for option.

70.645. Any member in service may retire with an allowance provided for in section 70.655 upon his written application to the board setting forth at what time not less than thirty days nor more than ninety days subsequent to the execution and filing of his application he desires to be retired; except that, at the time specified for his retirement the member must have attained his minimum service retirement age, or if an election has been made in accordance with section 70.646 to provide for alternate eligibility, have years of attained age and years of credited service in force which total eighty or more, and must have five or more years of credited service in force, and notwithstanding that during the period of notification he may have separated from service. He shall have the right to elect an option provided for in section 70.660.

(L. 1967 p. 141 § 10, A.L. 1975 H.B. 111, A.L. 1977 H.B. 702, A.L. 1988 H.B. 1098)



Section 70.646 Alternate election, system may provide for, how.

Alternate election, system may provide for, how.

70.646. 1. Each political subdivision may, by majority vote of its governing body, elect from time to time, with respect to its members retiring in the future, to provide an alternate for unreduced age and service retirement eligibility for its members, which alternate shall allow for unreduced age and service retirement for its members who have years of attained age and years of credited service in force which total eighty or more. If a political subdivision makes no election under this section, the minimum age and service requirements of section 70.645 shall be in effect. The clerk or secretary of the political subdivision shall certify an election concerning age and service eligibility to the board within ten days after such vote. The effective date of the political subdivision's age and service eligibility election is the first day of the calendar month specified by such governing body, or the first day of the calendar month next following receipt by the board of the certification of the age and service eligibility election, or the effective date of the political subdivision's becoming an employer, whichever is the latest date. Such age and service eligibility may be changed from time to time by a majority vote of the governing body, but not more than once in two years. If such election is to adopt the alternate age and service eligibility provided for in this section, such alternate provisions shall be applicable to allowances for which the employer is financially responsible for all of the employer's employees who accrue credited service with the employer while such alternate is in effect. If the election is to limit retirement eligibility to the minimum eligibility provisions of section 70.645, such election shall be applicable to employees of the employer who did not accrue service credit with the employer while the alternate may have been in effect.

2. Should an employer change its age and service eligibility election as provided in this section, the employer contributions shall be correspondingly changed effective the same date as the age and service eligibility change.

3. The limitation on increases in an employer's contributions provided by subsection 6 of section 70.730 shall not apply to any contribution increase resulting from an employer's making an age and service eligibility election under the provisions of this section.

(L. 1988 H.B. 1098, A.L. 1992 H.B. 1440)



Section 70.650 Mandatory retirement age, how determined.

Mandatory retirement age, how determined.

70.650. Subject to the provisions of any applicable federal or state law the governing body of an employer may determine the mandatory separation age for its employees which shall not be less than the minimum service retirement age. Upon such separation from his last employer, a member who has five or more years of credited service in force shall receive an allowance provided for in section 70.655 and shall have the right to elect an option provided for in section 70.660.

(L. 1967 p. 141 § 11, A.L. 1975 H.B. 111, A.L. 1977 H.B. 702, A.L. 1988 H.B. 1098)



Section 70.655 Retirement benefits--program to be selected by governing body--formula for computing benefits--cost-of-living factor--suspension of certain benefits, when.

Retirement benefits--program to be selected by governing body--formula for computing benefits--cost-of-living factor--suspension of certain benefits, when.

70.655. 1. Upon a member's retirement he or she shall receive an allowance for life in accordance with the applicable benefit program elected by the member's employer, as follows:

(1) Benefit program L-1. A member with credited service covered by benefit program L-1 shall receive an allowance for life equal to one percent of the member's final average salary multiplied by the number of years of such credited service;

(2) Benefit program L-3. A member with credited service covered by benefit program L-3 shall receive an allowance for life equal to one and one-quarter percent of the member's final average salary multiplied by the number of years of such credited service;

(3) Benefit program LT-4. A member with credited service covered by benefit program LT-4 shall receive an allowance for life equal to one percent of the member's final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645 or section 70.650 or section 70.670, and if such member's age at retirement is younger than age sixty-two, then such member shall receive a temporary allowance equal to one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death; or the member's attainment of age sixty-two;

(4) Benefit program LT-5. A member with credited service covered by benefit program LT-5 shall receive an allowance for life equal to one and one-quarter percent of the member's final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645 or section 70.650 or section 70.670, and if such member's age at retirement is younger than age sixty-two, then such member shall receive a temporary allowance equal to three-quarters of one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death; or the member's attainment of age sixty-two;

(5) Benefit program L-6. A member with credited service covered by benefit program L-6 shall receive an allowance for life equal to two percent of the member's final average salary multiplied by the number of years of such credited service;

(6) Benefit program L-7. A member with credited service covered by benefit program L-7 shall receive an allowance for life equal to one and one-half percent of the member's final average salary multiplied by the number of years of such credited service;

(7) Benefit program LT-8. A member with credited service covered by benefit program LT-8 shall receive an allowance for life equal to one and one-half percent of the member's final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645 or section 70.650 or section 70.670, and if such member's age at retirement is younger than age sixty-two, then such member shall receive a temporary allowance equal to one-half of one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death; or the member's attainment of age sixty-two;

(8) Benefit program LT-4(65). A member with credited service covered by benefit program LT-4(65) shall receive an allowance for life equal to one percent of the member's final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645 or section 70.650 or section 70.670, and if such member's age at retirement is younger than age sixty-five, then such member shall receive a temporary allowance equal to one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death; or the member's attainment of age sixty-five;

(9) Benefit program LT-5(65). A member with credited service covered by benefit program LT-5(65) shall receive an allowance for life equal to one and one-quarter percent of the member's final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645 or section 70.650 or section 70.670, and if such member's age at retirement is younger than age sixty-five, then such member shall receive a temporary allowance equal to three-quarters of one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death; or the member's attainment of age sixty-five;

(10) Benefit program LT-8(65). A member with credited service covered by benefit program LT-8(65) shall receive an allowance for life equal to one and one-half percent of the member's final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645 or section 70.650 or section 70.670, and if such member's age at retirement is younger than age sixty-five, then such member shall receive a temporary allowance equal to one-half of one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death; or the member's attainment of age sixty-five;

(11) Benefit program L-9. A member with credited service covered by benefit program L-9 shall receive an allowance for life equal to one and six-tenths percent of the member's final average salary multiplied by the number of years of such credited service;

(12) Benefit program LT-10(65). A member with credited service covered by benefit program LT-10(65) shall receive an allowance for life equal to one and six-tenths percent of the members' final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645 or section 70.650 or section 70.670, and if such member's age at retirement is younger than age sixty-five, then such member shall receive a temporary allowance equal to four-tenths of one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death; or the member's attainment of age sixty-five;

(13) Benefit program L-11. Benefit program L-11 may cover employment in a position only if such position is not concurrently covered by federal Social Security; in addition, if such position was previously covered by federal Social Security, benefit program L-11 may cover only employment rendered after cessation of federal Social Security coverage. A member with credited service covered by benefit program L-11 shall receive an allowance for life equal to two and one-half percent of the member's final average salary multiplied by the number of years of such credited service;

(14) Benefit program L-12. A member with credited service covered by benefit program L-12 shall receive an allowance for life equal to one and three-quarter percent of the member's final average salary multiplied by the number of years of such credited service;

(15) Benefit program LT-14(65). A member with credited service covered by benefit program LT-14(65) shall receive an allowance for life equal to one and three-quarter percent of the member's final average salary multiplied by the number of years of such credited service. In addition, if such member is retiring as provided in section 70.645, 70.650, or 70.670, then such member shall receive a temporary allowance equal to one-quarter of one percent of the member's final average salary multiplied by the number of years of such credited service. Such temporary allowance shall terminate at the end of the calendar month in which the earlier of the following events occurs: such member's death or the member's attainment of age sixty-five.

2. If each portion of a member's credited service is not covered by the same benefit program, then the member's total allowance for life shall be the total of the allowance for life determined under each applicable benefit program.

3. Each employer shall have the credited service of each of its members covered by benefit program L-1 provided for in this section unless such employer shall have elected another benefit program provided for in this section.

4. Except as otherwise provided in this subsection, each political subdivision, by majority vote of its governing body, may elect from time to time to cover its members, whose political subdivision employment is concurrently covered by federal Social Security, under one of the benefit programs provided for in this section. Each political subdivision, by majority vote of its governing body, may elect from time to time to cover its members, whose political subdivision employment is not concurrently covered by federal Social Security, under one of the benefit programs provided for in this section. The clerk or secretary of the political subdivision shall certify the election of the benefit program to the board within ten days after such vote. The effective date of the political subdivision's benefit program is the first day of the calendar month specified by such governing body, or the first day of the calendar month next following receipt by the board of the certification of election of benefit program, or the effective date of the political subdivision becoming an employer, whichever is the latest. Such election of benefit program may be changed from time to time by such vote, but not more often than biennially. If such changed benefit program provides larger allowances than the benefit program previously in effect, then such larger benefit program shall be applicable to the past and future employment with the employer by present and future employees. If such changed benefit program provides smaller allowances than the benefit program previously in effect, then such changed benefit program shall be applicable only to credited service for employment rendered from and after the effective date of such change. After August 28, 1994, political subdivisions shall not elect coverage under benefit program LT-4, benefit program LT-5, or benefit program LT-8. After August 28, 2005, political subdivisions shall not elect coverage under benefit program L-9 or benefit program LT- 10(65).

5. Should an employer change its election of benefit program as provided in this section, the employer contributions shall be correspondingly changed effective the same date as the benefit program change.

6. The limitation on increases in an employer's contribution provided by subsection 6 of section 70.730 shall not apply to any contribution increase resulting from an employer electing a benefit program which provides larger allowances.

7. Subject to the provisions of subsections 9 and 10 of this section, for an allowance becoming effective on September 28, 1975, or later, and beginning with the October first which is at least twelve full months after the effective date of the allowance, the amount of the allowance shall be redetermined effective each October first and such redetermined amount shall be payable for the ensuing year. Subject to the limitations stated in the next sentence, such redetermined amount shall be the amount of the allowance otherwise payable multiplied by the following percent: one hundred percent, plus two percent for each full year (excluding any fraction of a year) in the period from the effective date of the allowance to the current October first. In no event shall such redetermined amount (1) be less than the amount of the allowance otherwise payable nor (2) be more than the amount of the allowance otherwise payable multiplied by the following fraction: the numerator shall be the Consumer Price Index for the month of June immediately preceding such October first (but in no event an amount less than the denominator below) and the denominator shall be the Consumer Price Index for the month of June immediately preceding the effective date of the allowance. As used herein, "Consumer Price Index" means the Consumer Price Index for Urban Wage Earners and Clerical Workers, as determined by the United States Department of Labor and in effect January 1, 1975; provided, should such Consumer Price Index be restructured subsequent to 1974 in a manner materially changing its character, the board shall change the application of the Consumer Price Index so that as far as is practicable the 1975 intent of the use of the Consumer Price Index shall be continued. As used herein "the amount of the allowance otherwise payable" means the amount of the allowance which would be payable without regard to these provisions redetermining allowance amounts after retirement.

8. Subject to the provisions of subsections 9 and 10 of this section, for an allowance becoming effective on September 28, 1975, or later, the maximum allowance payable under the provisions of section 70.685 shall be redetermined each October first in the same manner as an allowance is redetermined under the provisions of subsection 7 of this section.

9. (1) The system establishes reserves for the payment of future allowances to retirants and beneficiaries. Should the board determine, after consulting with the actuary, that the established reserves are more than sufficient to provide such allowances, the board may increase the annual increase rate provided for in subsections 7 and 8 of this section, as it applies to any allowance payable, but in no event shall the total of all redetermined amounts as of October first of any year be greater than one hundred four percent of the allowances which would have been payable that October first without such redeterminations; provided, as of any redetermination date the same annual increase rate shall be applied to all allowances with effective dates in the range of November first to October first of the following year. The board may extend the provisions of subsections 7 and 8 of this section to allowances which became effective before September 28, 1975; provided such an action by the board shall not increase an employer contribution rate then in effect;

(2) After August 28, 1993, the annual increase rate established by this subsection shall be a compound rate, compounded annually, and the four percent annual maximum rate shall also be a compound rate, compounded annually; provided, the use of such compounding shall not begin until October 1, 1993, and shall not affect redeterminations made prior to that date.

10. Should the board determine that the provisions of subsections 7, 8 and 9 of this section are jeopardizing the financial solvency of the system, the board shall suspend these provisions redetermining allowance amounts after retirement for such periods of time as the board deems appropriate.

(L. 1967 p. 141 § 12, A.L. 1975 S.B. 16, A.L. 1977 H.B. 702, A.L. 1986 H.B. 1051 merged with H.B. 1050, A.L. 1988 H.B. 1098, A.L. 1993 H.B. 287, A.L. 1994 H.B. 1606, A.L. 1995 H.B. 416, et al. merged with S.B. 395, A.L. 2000 H.B. 1808, A.L. 2005 H.B. 261)



Section 70.656 Final average compensation, period covered--governing body may elect--procedure--effects.

Final average compensation, period covered--governing body may elect--procedure--effects.

70.656. 1. Each political subdivision may, by majority vote of its governing body, elect, from time to time, with respect to its members retiring in the future, to have final average salary determined over a thirty-six-consecutive-month period instead of a sixty-consecutive-month period, as provided in subdivision (12) of section 70.600. If a political subdivision makes no election under this section concerning final average salary, the sixty-consecutive-month period shall be in effect. The clerk or secretary of the political subdivision shall certify an election concerning final average salary to the board within ten days after such vote. The effective date of the political subdivision's final average salary election is the first day of the calendar month specified by such governing body, or the first day of the calendar month next following receipt by the board of the certification of final average salary election, or the effective date of the political subdivision's becoming an employer, whichever is the latest date. Such final average salary election may be changed from time to time by a majority vote of the governing body, but not more often than once in two years. If such changed final average salary provides larger allowances than the final average salary previously in effect, then such larger final average salary shall be applicable to the past and future employment with the employer by present and future employees. If such changed final average salary provides smaller allowances than the final average salary previously in effect, then such smaller final average salary shall be applicable only to credited service for employment rendered from and after the effective date of such change.

2. Should an employer change its final average salary election as provided in this section, the employer contributions shall be correspondingly changed effective the same date as the final average salary change.

3. The limitation on increases in an employer's contribution provided by subsection 6 of section 70.730 shall not apply to any contribution increase resulting from an employer electing a final average salary which provides larger allowances.

(L. 1984 H.B. 874, A.L. 1992 H.B. 1440)



Section 70.660 Optional retirement, election, when made--benefits, how computed--death of beneficiary, effect (member and beneficiary).

Optional retirement, election, when made--benefits, how computed--death of beneficiary, effect (member and beneficiary).

70.660. 1. Except as otherwise provided herein, before the date the first payment of a person's allowance becomes due but not thereafter, a person about to become a retirant may elect to receive his or her allowance for life with or without a partial lump-sum distribution, as provided in this subsection. A person about to become a retirant may elect to receive a partial lump-sum distribution equal to twenty-four times the amount of his or her monthly allowance for life, not including any monthly temporary allowance which may be payable. Such lump sum shall be paid to the retirant, upon written application to the board, not fewer than ninety days nor more than one hundred fifty days after the date the first payment of his or her monthly allowance becomes due. The retirant's monthly life allowance shall be reduced to eighty-four percent if the retirant's age at the time of retirement is sixty, which percent shall be decreased by four-tenths of one percent for each year the retirant's age at the time of retirement is greater than sixty, or which percent shall be increased by four-tenths of one percent for each year the retirant's age at the time of retirement is less than sixty. The reductions in monthly life allowance in this subsection shall be calculated and applied before any reductions under subsection 2 of this section are calculated and applied.

2. Before the date the first payment of a person's allowance becomes due but not thereafter, a person about to become a retirant may elect to have his or her allowance for life reduced but not any temporary allowance which may be payable, and nominate a beneficiary, as provided by option A, B, C, or D set forth below:

(1) Option A. Under option A, a retirant's allowance payable to the retirant shall be reduced to a certain percent of the allowance otherwise payable to the retirant. If such first payment due date is on or after October 1, 1998, such percent shall be eighty-five percent if the retirant's age and the retirant's beneficiary's age are the same on such first due date, which shall be decreased by three-quarters of one percent for each year that the beneficiary's age is less than the retirant's age, or which shall be increased by three-quarters of one percent, up to a maximum of ninety percent, for each year that the beneficiary's age is more than the retirant's age. Upon the retirant's death three-quarters of the retirant's reduced allowance to which the retirant would have been entitled had the retirant lived shall be paid to his or her surviving beneficiary, nominated before such first payment due date but not thereafter, who was the retirant's spouse for not less than the two years immediately preceding such first payment due date, or another person aged forty years or older receiving more than one-half support from the retirant for not less than the two years immediately preceding such first payment due date.

(2) Option B. Under option B, a retirant's allowance payable to the retirant shall be reduced to a certain percent of the allowance otherwise payable to the retirant. If such first payment due date is on or after October 1, 1998, such percent shall be ninety percent if the retirant's age and the retirant's beneficiary's age are the same on such first payment due date, which shall be decreased by one-half of one percent for each year that the beneficiary's age is less than the retirant's age, or which shall be increased by one-half of one percent, up to a maximum of ninety-five percent for each year that the beneficiary's age is more than the retirant's age. Upon the retirant's death one-half of his or her reduced allowance to which the retirant would have been entitled had the retirant lived shall be paid to the retirant's surviving beneficiary, nominated before such first payment due date but not thereafter, who was either the retirant's spouse for not less than the two years immediately preceding such first payment due date, or another person aged forty years or older receiving more than one-half support from the retirant for not less than the two years immediately preceding such first payment due date.

(3) Option C. Under option C, a retirant's allowance payable to the retirant shall be reduced to ninety-five percent of the allowance otherwise payable to the retirant if such first payment due date is on or after October 1, 1998. If the retirant dies before having received one hundred twenty monthly payments of his or her reduced allowance, his or her reduced allowance to which the retirant would have been entitled had the retirant lived shall be paid for the remainder of the one hundred twenty months' period to such person as the retirant shall have nominated by written designation duly executed and filed with the board. If there is no such beneficiary surviving the retirant, the reserve for such allowance for the remainder of such one hundred twenty months' period shall be paid to the retirant's estate.

(4) Option D. Some other option approved by the board which shall be the actuarial equivalent of the allowance to which the member is entitled under this system.

3. The death of the beneficiary designated under option A or B of subsection 2 of this section before the death of the retirant after retirement shall, upon written notification to the system of the death of the beneficiary, cancel any optional plan elected at retirement to provide continuing lifetime benefits to the beneficiary and shall return the retirant to his or her single lifetime benefit equivalent, to be effective the month following receipt of the written notification of the death of the beneficiary by the system.

4. If a member fails to elect a benefit option under subsection 2 of this section, his or her allowance for life shall be paid to the member as a single lifetime benefit.

(L. 1967 p. 141 § 13, A.L. 1971 S.B. 124, A.L. 1972 S.B. 454, A.L. 1977 H.B. 702, A.L. 1992 H.B. 1440, A.L. 1998 H.B. 1033, A.L. 2003 H.B. 348 & 347)



Section 70.661 Member deceased before retirement, surviving spouse or dependent children entitled to benefits, when--determination of eligibility.

Member deceased before retirement, surviving spouse or dependent children entitled to benefits, when--determination of eligibility.

70.661. 1. If a member with five or more years of credited service dies before retirement while an employee, the benefits provided in subsections 2, 3, 4 and 5 of this section shall be paid, as applicable.

2. (1) The surviving spouse to whom the member was married for not less than two years immediately preceding the time of the member's death shall receive an allowance computed in the same manner in all respects as if such member had:

(a) Retired on the first day of the month following the date of his or her death with an allowance for life based upon the member's credited service and final average salary to time of death and without reduction if the member's age was younger than the member's minimum service retirement age;

(b) Elected option A provided for in section 70.660; and

(c) Nominated such spouse as joint beneficiary under such option.

(2) If the board finds that the member's death was the result of an accident that did not arise out of and in the course of his or her actual performance of duty as an employee, the requirement that the surviving spouse must have been married to the member for not less than two years immediately preceding the time of the member's death shall not apply.

3. If the board finds that the member's death was the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty as an employee, then:

(1) Other provisions of law to the contrary notwithstanding, for the purpose of computing the amount of the allowance payable under this section and for the purpose of determining eligibility under subsection 1 of this section, credited service shall include the period from the date of the member's death to the date he or she would have attained age sixty, or the date he or she would have acquired five years of credited service, if later; and

(2) In order to be eligible for spouse benefits, the surviving spouse and the deceased member must have been married on the date of the personal injury resulting in the member's death or on the date of onset of the disease resulting in the member's death. In any case of question as to the date of onset of disease resulting in the member's death, the board shall decide the question.

4. If a benefit is not payable under the provisions of subsection 2 or 3 of this section, or when such benefit has ceased to be payable, each dependent child of the deceased member, if any, shall receive an allowance of an equal share of sixty percent of an allowance computed in the same manner in all respects as if such deceased member had retired on the first day of the month following the date of his or her death with an allowance for life based upon the member's credited service and final average salary to time of death and without reduction if the member's age was younger than the member's minimum service retirement age. A child shall be a dependent child until the child's death or marriage or attainment of age eighteen, whichever occurs first; provided, the age eighteen maximum shall be extended as long as the child continues uninterruptedly being a full-time student at an accredited secondary school or college or university, but in no event beyond attainment of age twenty-three; provided further, that if a full-time student eligible for or receiving benefits under this section is ordered to military duty, his or her benefit shall be suspended during such period of military duty, and shall be reinstated upon his or her return to school not later than the beginning of the academic term immediately following his or her return from military duty, in which case his or her eligibility for dependent child benefits shall be extended by the number of months of military duty, but in no event beyond attainment of age twenty-five; provided further, the age eighteen maximum shall be extended for any child who has been found totally incapacitated by a court of competent jurisdiction for as long as such incapacity exists. Upon a child ceasing to be a dependent child, his or her allowance shall terminate, and there shall be a redetermination of the amounts payable to any remaining dependent children.

5. In the event all of the allowances provided for in this section, payable on account of the death of a member, terminate before there has been paid an aggregate amount equal to the accumulated contributions standing to the deceased member's credit in the member's deposit fund at the time of death, the difference between such accumulated contributions and such aggregate amount of allowance payments shall be paid to such person as the member shall have nominated by written designation duly executed and filed with the board. If there be no such designated person surviving at termination, such difference shall be paid to the member's estate or to the estate of the last beneficiary to whom benefits were paid.

(L. 1971 S.B. 124, A.L. 1972 S.B. 454, A.L. 1975 S.B. 15, H.B. 111, A.L. 1976 S.B. 722, A.L. 1980 S.B. 630, A.L. 1983 S.B. 44 & 45, A.L. 1988 H.B. 1098, A.L. 2000 H.B. 1808, A.L. 2003 H.B. 131)



Section 70.665 Death of retirant prior to receiving benefits equal to his contributions, balance to his nominee or estate.

Death of retirant prior to receiving benefits equal to his contributions, balance to his nominee or estate.

70.665. In the event a retirant dies before he has received in allowance payments an aggregate amount equal to his accumulated contributions standing to his credit in the members deposit fund at the time of his retirement, the difference between such accumulated contributions and such aggregate amount of allowance payments received by him shall be paid to such person as he shall have nominated by written designation duly executed and filed with the board. If there be no such designated person surviving such retirant, such difference, if any, shall be paid to the retirant's estate. In no case shall any benefits be paid under this section on account of the death of a retirant if any allowance becomes payable by the system on account of his death.

(L. 1967 p. 141 § 14)



Section 70.670 Early retirement, application--requirements--option--benefits, how computed.

Early retirement, application--requirements--option--benefits, how computed.

70.670. 1. Any member in service who has not attained his minimum service retirement age may retire with an early allowance provided for in subsection 2 of this section, upon his written application to the board setting forth at what time, not less than thirty days nor more than ninety days subsequent to the execution and filing thereof, he desires to be retired; provided, that at the time of his separation from service and the time so specified for his retirement, the member's age shall be within five years of his minimum service retirement age and he shall have five or more years of credited service in force, and notwithstanding that during such period of notification he may have separated from service. He shall have the right to elect an option provided for in section 70.660.

2. Upon early retirement a member shall receive a certain percent of an allowance provided for in section 70.655. Such percent shall be one hundred percent reduced by: One-half of one percent multiplied by the number of months by which his age at early retirement is younger than his minimum service retirement age.

(L. 1967 p. 141 § 15, A.L. 1975 H.B. 111, A.L. 1977 H.B. 702, A.L. 1980 S.B. 630)



Section 70.675 Deferred allowance, requirements, option--contribution withdrawal, effect on credited service--death of former member prior to retirement, allowance payable to surviving spouse, when.

Deferred allowance, requirements, option--contribution withdrawal, effect on credited service--death of former member prior to retirement, allowance payable to surviving spouse, when.

70.675. 1. Should a member with five or more years of credited service cease to be a member, except by death or retirement, before attaining an age which is within five years of his or her minimum service retirement age, the member shall be entitled to a deferred allowance provided for in this section; provided, if the former member withdraws his or her accumulated contributions from the members deposit fund, for purposes of this section there shall be eliminated from credited service any membership service or prior service for which the member was required to make member contributions provided for in subsection 2 of section 70.705. Such deferred allowance shall commence as of the first day of the calendar month next following the later of:

(1) The member's attainment of an age which is within five years of his or her minimum service retirement age; or

(2) The date the member's written application therefor is received by the board, in accordance with the provisions of subsection 2 of this section. The member shall have the right to elect an option provided for in section 70.660 at the time of filing such written application.

2. Except as provided in subsection 5 of this section, a former member otherwise entitled to a deferred allowance shall be entitled to a deferred allowance only if the former member lives to an age which is within five years of his or her minimum service retirement age and if written application therefor is received by the board from the former member not earlier than ninety days before his or her attainment of such age. If such former member does not live to retirement or in the event the former member becomes employed in a position covered by the system before becoming a retirant or in the event such written application is not received by the board within the time limits specified, no benefits whatsoever shall be paid pursuant to the provisions of this section, except as provided in subsection 5 of this section.

3. A former member otherwise entitled to a deferred allowance shall be considered a member only for the purposes of subsection 4 of section 70.725.

4. If the deferred allowance commences prior to the date the former member reaches his or her minimum service retirement age, the allowance shall be a certain percent of the allowance otherwise provided for in this section. Such percent shall be one hundred percent reduced by one-half of one percent multiplied by the number of months by which the former member's age at the date the allowance commences is younger than the former member's minimum service retirement age.

5. If a former member who: (1) is entitled to a deferred allowance pursuant to this section; and (2) does not receive a lump sum payment as provided in section 70.676, dies before his or her date of retirement, the applicable benefits, if any, provided in this subsection shall be paid. The former member's surviving spouse, if any, to whom the former member was married for not less than two years immediately preceding the date of the former member's death shall receive an allowance computed in the same manner in all respects as if such former member had:

(1) Survived to the first day of the calendar month next following the day the former member would have attained his or her minimum service retirement age or if later, the first day of the calendar month next following the date of the former member's death;

(2) Retired on such day with an allowance for life based on his or her credited service and final average salary at the time of termination of membership;

(3) Elected option A provided for in section 70.660;

(4) Nominated such spouse as joint beneficiary under such option; and

(5) Died on such day after electing such option A. The allowance payable to the surviving spouse shall commence as of the first day of the calendar month next following the day the former member would have attained his or her minimum service retirement age or, if later, the first day of the calendar month next following the date of the former member's death. This subsection shall apply to any person who is a former member on or after August 28, 1998.

(L. 1967 p. 141 § 16, A.L. 1975 H.B. 111, A.L. 1982 H.B. 1465, A.L. 1988 H.B. 1098, A.L. 1995 H.B. 416, et al. merged with S.B. 395, A.L. 1998 H.B. 1033, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 70.676 Vested employee no longer covered by system may be bought out by lump sum payment, how computed--limitations.

Vested employee no longer covered by system may be bought out by lump sum payment, how computed--limitations.

70.676. In accordance with rules adopted by the board, a former member who is entitled to a deferred allowance pursuant to section 70.675 may elect for the system to pay the reserve value of the deferred allowance if the amount of the former member's credited service is less than ten years and if the former member is not within ten years of his or her minimum service retirement age at the time of payment of the reserve value. The reserve value shall be the actuarial equivalent of the allowance otherwise payable. Any lump sum payment so made shall be a complete discharge of all liability under the system with respect to such allowance.

(L. 1986 S.B. 420, A.L. 1998 H.B. 1033)



Section 70.680 Disability retirement--medical examinations required, when--option.

Disability retirement--medical examinations required, when--option.

70.680. 1. Any member in service with five or more years of credited service who has not attained the age and service requirements of section 70.645 and who becomes totally and permanently physically or mentally incapacitated for his duty as an employee, as the result of a personal injury or disease, may be retired by the board upon written application filed with the board by or on behalf of the member; provided, that after a medical examination of such member made by or under the direction of a medical committee consisting of three physicians, one of whom shall be selected by the board, one by or on behalf of such member, and the third by the first two physicians so named, the medical committee reports to the board, by majority opinion in writing, that such member is physically or mentally totally incapacitated for the further performance of duty, that such incapacity will probably be permanent and that such member should be retired.

2. Upon disability retirement, as provided in subsection 1 of this section, a member shall receive an allowance for life provided for in section 70.655 and shall have the right to elect an option provided for in section 70.660. His or her disability retirement and allowance shall be subject to the provisions of subsection 5 of this section and to the provisions of section 70.685.

3. Any member in service who becomes totally and permanently physically or mentally incapacitated for his duty as an employee, as the natural and proximate result of a personal injury or disease which the board finds to have arisen out of and in the course of his actual performance of duty as an employee, may be retired by the board upon written application filed with the board by or on behalf of the member; provided, that after a medical examination of such member made by or under the direction of a medical committee consisting of three physicians, one of whom shall be selected by the board, one by or on behalf of such member, and the third by the first two physicians so named, the medical committee reports to the board, by majority opinion in writing, that such member is physically or mentally totally incapacitated for the further performance of duty, that such incapacity will probably be permanent, and that such member should be retired.

4. Upon disability retirement as provided in subsection 3 of this section, a member shall receive an allowance for life provided for in section 70.655; provided, that for the sole purpose of computing the amount of such allowance, he or she shall be given credited service for the period from the date of his or her disability retirement to the date he or she would attain age sixty. He or she shall have the right to elect an option provided for in section 70.660. His or her disability retirement and allowance shall be subject to the provisions of subsection 5 of this section and to the provisions of section 70.685.

5. At least once each year during the first five years following a member's retirement on account of disability, and at least once in each three-year period thereafter, the board shall require any disability retirant who has not attained his minimum service retirement age to undergo a medical examination to be made by a physician designated by the board. If the retirant refuses to submit to medical examination in any such period, his disability allowance shall be suspended by the board until his withdrawal of such refusal. If such refusal continues for one year, all his rights in and to a disability allowance shall be revoked by the board. If, upon medical examination of the retirant, the physician reports to the board that the retirant is physically and mentally able and capable of resuming his duty as an employee in the position held by him at the time of his disability retirement, then the board shall, if demanded by the retirant, arrange a further medical examination of such member made by or under the direction of a medical committee consisting of three physicians, one of whom shall be selected by the board, one by or on behalf of the member, and the third by the first two physicians named. Should the medical committee concur, by majority opinion in writing to the board, the disability retirant is capable of resumption of duty, his disability retirement shall terminate and he shall be returned to duty and he shall immediately again become a member of the system, his credited service at the time of disability retirement shall be restored to his credit, and the amount of his accumulated contributions at the time of his disability retirement shall be restored to his credit in the members deposit fund. If he was in receipt of a duty disability allowance provided for in subsection 3 of this section, he shall also be given service credit for the period he was in receipt of the duty disability allowance.

(L. 1967 p. 141 § 17, A.L. 1971 S.B. 124, A.L. 1972 S.B. 454, A.L. 1975 H.B. 111, A.L. 1980 S.B. 630, A.L. 1988 H.B. 1098, A.L. 1992 H.B. 1440, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 70.686 Retirant becoming reemployed in the system, effect of.

Retirant becoming reemployed in the system, effect of.

70.686. 1. If a retirant becomes reemployed in a position covered by the system by a political subdivision from which he or she is receiving a retirement allowance, such retirant shall forfeit one monthly benefit allowance for each calendar month in which the retirant renders service in connection with such reemployment.

2. If a retirant becomes employed in a position covered by the system by a political subdivision from which he or she is not receiving a retirement allowance, such retirant shall continue to receive his or her retirement allowance during such period of employment.

3. A retirant who becomes employed by any participating political subdivision shall be considered a reemployed member with contributions due immediately in accordance with sections 70.705, 70.710, and 70.720. Such period of employment shall be for a minimum of one year of continuous membership service before the retirant shall receive any additional allowance.

4. Any reemployed member who has one or more years of membership service after reemployment and later retires shall receive an additional allowance calculated to include only the membership service and the average compensation earned by the reemployed member since reemployment, if such employment is less than the period described in section 70.656. In either event, the original allowance and the additional allowance, if any, shall become effective after a written application is submitted in accordance with section 70.645.

5. Notwithstanding any provision of this section to the contrary, if the retirant retired pursuant to section 70.680, the provisions of section 70.680 shall apply.

(L. 1971 S.B. 124, A.L. 1972 S.B. 454, A.L. 1980 S.B. 630, A.L. 1999 H.B. 464 merged with S.B. 410, A.L. 2003 H.B. 348 & 347)



Section 70.690 Member leaving system before eligible for retirement, disposition of his contributions.

Member leaving system before eligible for retirement, disposition of his contributions.

70.690. 1. In the event a member ceases to be a member other than by death before the date he becomes entitled to retire with an allowance payable by the system, he shall be paid, upon his written application filed with the board, his accumulated contributions standing to his credit in the members deposit fund.

2. In the event a member dies, and no allowance becomes or will become payable by the system on account of his death, his accumulated contributions standing to his credit in the members deposit fund at the time of his death shall be paid to such person or persons as he shall have nominated by written designation duly executed and filed with the board. If there be no such designated person or persons surviving such member, such accumulated contributions shall be paid to his surviving spouse, or to his estate if there is no surviving spouse.

3. In the event a member's membership in the system terminates, and no allowance becomes or will become payable on his account, any accumulated contributions standing to his credit in the members deposit fund unclaimed by such member or his legal representative within three years after the date his membership terminated, shall be transferred to the income-expense fund. If thereafter proper application is made for such accumulated contributions, the board shall pay them from the income-expense fund, but without interest after the date payment was first due.

(L. 1967 p. 141 § 19)



Section 70.695 Rights accrued under sections 70.600 to 70.755 not subject to garnishment, execution or bankruptcy proceedings, exceptions.

Rights accrued under sections 70.600 to 70.755 not subject to garnishment, execution or bankruptcy proceedings, exceptions.

70.695. The right of a person to an allowance, to the return of accumulated contributions, the allowance itself, any allowance option, and any other right accrued or accruing under the provisions of sections 70.600 to 70.755, and all moneys belonging to the system shall not be subject to execution, garnishment, attachment, the operation of bankruptcy or insolvency laws, or to any other process of law whatsoever, and shall be unassignable, except as is specifically provided in sections 70.600 to 70.755; except that:

(1) Any political subdivision shall have the right of setoff for any claim arising from embezzlement by or fraud of a member, retirant, or beneficiary;

(2) Such rights shall not be exempt from attachment or execution in a proceeding instituted for the support and maintenance of children. In all such actions described in this subdivision, the system shall be entitled to collect a fee of up to twenty dollars chargeable against the person for each delinquent attachment, execution, sequestration or garnishment payment; and

(3) A retirant may authorize the board to have deducted from his or her allowance the payments required of him or her to provide for health insurance or long-term care insurance premiums in accordance with Section 402 of the Internal Revenue Code of 1986, as amended.

(L. 1967 p. 141 § 20, A.L. 1988 H.B. 1098, A.L. 1992 H.B. 1440, A.L. 2012 H.B. 1039)



Section 70.697 Member eligible to receive benefits under prosecuting attorneys' retirement system, receipt of benefits--reduction of benefits, when, amount.

Member eligible to receive benefits under prosecuting attorneys' retirement system, receipt of benefits--reduction of benefits, when, amount.

70.697. 1. Any member who is eligible to receive benefits under the local government employees' retirement system and who retires after August 28, 1993, and who is also eligible to receive benefits under the provisions of sections 56.800 to 56.840 shall receive benefits under sections 56.800 to 56.840 which are reduced by the amount received from the local government employees' retirement system.

2. Any member who retires after August 28, 1999, shall receive benefits pursuant to sections 56.800 to 56.840 which are reduced by one-third of the amount received from the local government employees' retirement system.

(L. 1993 S.B. 169 § 1, A.L. 1999 S.B. 308 & 314)



Section 70.700 Assets of system to be in five funds.

Assets of system to be in five funds.

70.700. All the assets of the system shall be held in five funds, namely, the members deposit fund, the employer accumulation fund, the benefit reserve fund, the casualty reserve fund, and the income-expense fund.

(L. 1967 p. 141 § 21)



Section 70.705 Members deposit fund, source, contributions of members, repayment of withdrawals--transfers from fund--election to eliminate contributions, when.

Members deposit fund, source, contributions of members, repayment of withdrawals--transfers from fund--election to eliminate contributions, when.

70.705. 1. The "Members Deposit Fund" is hereby created. It shall be the fund in which shall be accumulated the contributions made by members to the system, and from which shall be made transfers and refunds of members' contributions as provided in sections 70.600 to 70.755.

2. Except as provided otherwise in this section, the contributions of a member to the system shall be four percent of his compensations after the date he has completed sufficient employment for six months of credited service. Such contributions shall be made notwithstanding that the minimum salary or wages provided by law for any member shall thereby be changed. Each member shall be deemed to consent and agree to the deductions made and provided for herein. Payment of a member's compensation less such deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered by him to a political subdivision, except as to benefits provided by this system.

3. The officer or officers responsible for making up the payrolls for each political subdivision shall cause the contributions provided for in this section to be deducted from the compensation of each member in the employ of the political subdivision, on each and every payroll, for each and every payroll period after the date he has completed sufficient employment for six months of credited service to the date his membership terminates. When deducted, each of these amounts shall be paid by the political subdivision to the system; the payments shall be made in the manner and shall be accompanied by such supporting data as the board shall from time to time prescribe. When paid to the system, each of the amounts shall be credited to the members deposit fund account of the member from whose compensations the contributions were deducted.

4. In addition to the contributions deducted from the compensations of a member, as heretofore provided, a member shall deposit in the members deposit fund, by a single contribution or by an increased rate of contributions, as approved by the board, the amount or amounts he may have withdrawn therefrom and not repaid thereto, together with regular interest from the date of withdrawal to the date of repayment. In no case shall a member be given credit for service rendered prior to the date he withdrew his accumulated contributions until he returns to the members deposit fund all amounts due the fund by him.

5. Upon the retirement of a member, or upon his death if an allowance becomes payable on account of his death, his accumulated contributions shall be transferred to the benefit reserve fund.

6. Each political subdivision, by majority vote of its governing body, may elect with respect to its members to eliminate future member contributions otherwise provided for in this section. The clerk or secretary of the political subdivision shall certify the election concerning member contributions to the board within ten days after such vote. The effective date of the political subdivision's member contribution election is the first day of the calendar month specified by such governing body, or the first day of the calendar month next following receipt by the board of the certification of such election, or the effective date of the political subdivision's becoming an employer, whichever is the latest. Such election concerning member contributions may be changed from time to time by such vote, but not more often than once in two years. Except as provided in section 70.707, if such election is to eliminate member contributions, then such election shall apply only to future member compensations and shall not change the status of any member contributions made before such election. If the effect of such election is to require member contributions, then such election shall apply only to future member compensations and shall not change any member contribution requirements existing before such election. Should an employer change its member contribution requirements as provided in this section, the employer contribution requirements shall be correspondingly changed effective the same date as the member contribution change. The limitation on increases in an employer's contribution provided by subsection 6 of section 70.730 shall not apply to any contribution increase resulting from an employer electing to eliminate member contributions.

(L. 1967 p. 141 § 22, A.L. 1973 H.B. 218, A.L. 1982 H.B. 1465, A.L. 1987 S.B. 20, A.L. 1988 H.B. 1098, A.L. 1992 H.B. 1440)



Section 70.707 Elimination of member contributions, refunding of, procedure.

Elimination of member contributions, refunding of, procedure.

70.707. 1. The governing body of any political subdivision, in which member contributions have been eliminated pursuant to subsection 6 of section 70.705, may, after two or more continuous years without member contributions, elect by majority vote that accumulated contributions resulting from employment with such political subdivision be refunded. The clerk or the secretary of the political subdivision shall certify the election concerning the refund to the board within ten days after such vote. The board shall refund the specified accumulated contributions to each member by no later than the later of:

(1) One hundred eighty days from receipt by the board of the certification from the clerk or secretary; or

(2) Ninety days from receipt by the board of written application signed by the member requesting that such accumulated contributions be refunded.

2. If a political subdivision elects to refund member contributions, the employer contribution requirements provided in section 70.710 shall be correspondingly changed effective the first day of the month following the refund election. The limitation on increases in an employer's contribution provided by subsection 6 of section 70.730 shall not apply to any contribution increase resulting from an employer's electing to refund member contributions as provided in this section.

(L. 1987 S.B. 20, A.L. 1992 H.B. 1440)



Section 70.710 Employer accumulation fund, created, uses--employer contributions.

Employer accumulation fund, created, uses--employer contributions.

70.710. 1. The "Employer Accumulation Fund" is hereby created. It is the fund in which shall be accumulated the contributions made by employers for benefits, and from which shall be made transfers, as provided in sections 70.600 to 70.755.

2. When paid to the system, the employer contributions provided for in subsections 2 and 3 of section 70.730 shall be credited to the employer accumulation fund account of the employer making the contributions.

3. When an allowance other than a disability allowance or an allowance that results from a member's death that was the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty as an employee first becomes due and payable, there shall be transferred to the benefit reserve fund from his employer's account in the employer accumulation fund the difference between the reserve for the allowance and the accumulated contributions standing to his credit in the members deposit fund at the time the allowance first becomes due and payable, of the member or former member to whom or on whose behalf the allowance is payable.

4. A separate account shall be maintained in the employer accumulation fund for each employer. No employer shall be responsible for the employer accumulation fund liabilities of another employer.

5. When a disability allowance or an allowance that results from a member's death that was the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty as an employee first becomes due and payable, the accrued service pension reserve covering the retiring member shall be calculated in the manner provided for in subsection 3 of section 70.730, as of the effective date of the disability allowance. Such reserve shall be transferred to the benefit reserve fund from the employer's account in the employer accumulation fund.

(L. 1967 p. 141 § 23, A.L. 1983 H.B. 341, A.L. 1988 H.B. 1098, A.L. 2011 H.B. 282)



Section 70.715 Benefit reserve fund, created, uses.

Benefit reserve fund, created, uses.

70.715. The "Benefit Reserve Fund" is hereby created. It is the fund into which shall be made transfers as provided in sections 70.600 to 70.755 and from which allowances and related benefits shall be paid.

(L. 1967 p. 141 § 24, A.L. 1988 H.B. 1098)



Section 70.720 Casualty reserve fund, created, source of funds, uses.

Casualty reserve fund, created, source of funds, uses.

70.720. 1. The "Casualty Reserve Fund" is hereby created. It is the fund in which shall be accumulated the contributions made by employers for pensions either to be paid members who retire on account of disability or that result from a member's death that was the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty as an employee, and from which shall be made transfers as provided in sections 70.600 to 70.755.

2. When paid to the system, the employer contributions provided for in subsection 4 of section 70.730 shall be credited to the casualty reserve fund.

3. When a disability allowance or an allowance that results from a member's death that was the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty as an employee first becomes due and payable, there shall be transferred to the benefit reserve fund from the casualty reserve fund an amount equal to the reserve for the allowance, minus:

(1) The accumulated contributions, standing to the member's credit in the members deposit fund at the time the allowance first becomes due and payable; and

(2) The accrued service pension reserve determined pursuant to subsection 5 of section 70.710.

(L. 1967 p. 141 § 25, A.L. 1983 H.B. 341, A.L. 1988 H.B. 1098, A.L. 2011 H.B. 282)



Section 70.722 Allowances and benefits, all payments to be made from benefit reserve fund, when.

Allowances and benefits, all payments to be made from benefit reserve fund, when.

70.722. The board shall arrange for transfers to the benefit reserve fund so that thereafter all allowances and related benefits shall be paid from the benefit reserve fund. Such transfers shall be completed upon a determination by the board's actuary of the amounts of such transfers and shall consist of the following:

(1) The reserve value of allowances payable from the employer's accumulation fund at time of transfer shall be transferred from the employer's accumulation fund; and

(2) The reserve value of allowances payable from the casualty reserve fund at time of transfer shall be transferred from the casualty reserve fund.

(L. 1988 H.B. 1098)



Section 70.725 Income-expense fund, created, defined--gifts and bequests--regular interest--contingency reserves.

Income-expense fund, created, defined--gifts and bequests--regular interest--contingency reserves.

70.725. 1. The "Income-Expense Fund" is hereby created. It is the fund to which shall be credited all investment income from invested assets of the system, and in which shall be accumulated the contributions made by employers for the administrative expenses of the system, and from which shall be made annual transfers of investment credits to the other funds of the system, and from which shall be paid all the expenses of the board necessary for the administration and operation of the system.

2. When paid to the system, the employer contributions provided for in subsection 5 of section 70.730 shall be credited to the income-expense fund.

3. The board may accept gifts and bequests, and they shall be credited to the income-expense fund, along with all other moneys received by the system, the disposition of which is not specifically provided for in sections 70.600 to 70.760.

4. At the end of each system fiscal year the board shall credit each member's individual account in the members deposit fund with regular interest on the largest balance remaining in such account for the entire fiscal year. At the end of each system fiscal year the board shall credit to each account in the employer accumulation fund regular interest on the mean balance in such fund for the fiscal year, and similarly shall credit regular interest to the benefit reserve fund and to the casualty reserve fund. Such regular interest shall be transferred from the income-expense fund.

5. Whenever the board determines that the balance in the income-expense fund is more than sufficient to cover the current charges to the fund, the board may by resolution provide for contingency reserves, or for the transfer of such excess or portions thereof to cover the needs of the benefit reserve fund or the casualty reserve fund.

(L. 1967 p. 141 § 26)



Section 70.730 Employer's contributions, how computed.

Employer's contributions, how computed.

70.730. 1. Each employer's contributions to the system shall be the total of the contribution amounts provided for in subsections 2 through 5 of this section; provided, that such contributions shall be subject to the provisions of subsection 6 of this section.

2. An employer's normal cost contributions shall be determined as follows: using the financial assumptions adopted by the board from time to time, the actuary shall annually compute the rate of contributions which, if paid annually by each employer during the total service of its members, will be sufficient to provide the pension reserves required at the time of their retirements to cover the pensions to which they might be entitled or which might be payable on their behalf. The board shall annually certify to the governing body of each employer the amount of membership service contribution so determined, and each employer shall pay such amount to the system during the employer's next fiscal year which begins six months or more after the date of such board certification. Such payments shall be made in such manner and form and in such frequency and shall be accompanied by such supporting data as the board shall from time to time determine. When received, such payments shall be credited to the employer's account in the employer accumulation fund.

3. An employer's accrued service contributions shall be determined as follows: using the financial assumptions adopted by the board from time to time, the actuary shall annually compute for each employer the portions of pension reserves for pensions which will not be provided by future normal cost contributions. The accrued service pension reserves so determined for each employer less the employer's applicable balance in the employer accumulation fund shall be amortized over a period of years, as determined by the board. Such period of years shall not extend beyond the latest of (1) forty years from the date the political subdivision became an employer, or (2) thirty years from the date the employer last elected to increase its optional benefit program, or (3) fifteen years from the date of the annual actuarial computation. The board shall annually certify to the governing body of each employer the amount of accrued service contribution so determined for the employer, and each employer shall pay such amount to the system during the employer's next fiscal year which begins six months or more after the date of such board certification. Such payments shall be made in such manner and form and in such frequency and shall be accompanied by such supporting data as the board shall from time to time determine. When received, such payments shall be credited to the employer's account in the employer accumulation fund.

4. The employer's contributions for the portions of disability pensions or pensions that result from a member's death that was the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty as an employee not covered by accrued service pension reserves shall be determined on a one-year term basis. The board may determine different rates of contributions for employers having policeman members or having fireman members or having neither policeman members nor fireman members. The board shall annually certify to the governing body of each employer the amount of contribution so ascertained for the employer, and each employer shall pay such amount to the system during the employer's next fiscal year which begins six months or more after the date of such board certification. Such payments shall be made in such manner and form and in such frequency and shall be accompanied by such supporting data as the board shall from time to time ascertain. When received, such payments shall be credited to the casualty reserve fund.

5. Each employer shall provide its share, as determined by the board, of the administrative expenses of the system and shall pay the same to the system to be credited to the income-expense fund.

6. The employer's total contribution to the system, expressed as a percent of active member compensations, in any employer fiscal year, beginning with the second fiscal year that the political subdivision is an employer, shall not exceed its total contributions for the immediately preceding fiscal year, expressed as a percent of active member compensations, by more than one percent.

(L. 1967 p. 141 § 27, A.L. 1980 S.B. 630, A.L. 1983 H.B. 341, A.L. 2011 H.B. 282)



Section 70.735 Political subdivisions delinquent in payments--lien--mandamus--state aid withheld.

Political subdivisions delinquent in payments--lien--mandamus--state aid withheld.

70.735. If any political subdivision fails to make any payment due the system for a period of sixty days after the payment is due, the political subdivision shall become delinquent and the amount of the delinquency shall constitute a first lien on the funds of the political subdivision, and the board is authorized to compel payment by application for a writ of mandamus; and, in addition, such delinquency shall be certified by the board to the state treasurer and director of the department of revenue. Until such delinquency, together with regular interest, is satisfied, the state treasurer and director of the department of revenue shall withhold all moneys due the political subdivision from the state.

(L. 1967 p. 141 § 28, A.L. 1988 H.B. 1098)



Section 70.740 State not to contribute to system, exception.

State not to contribute to system, exception.

70.740. The state of Missouri shall not contribute directly or indirectly to finance the system, except those amounts which the political subdivision may receive from time to time under a law or laws providing for a general apportionment of political subdivision moneys throughout the state.

(L. 1967 p. 141 § 29)



Section 70.745 Board may invest funds.

Board may invest funds.

70.745. The board shall be the trustees of the funds of the system. Subject to the provisions of any applicable federal or state laws, the board shall have full power to invest and reinvest the moneys of the system, and to hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys.

(L. 1967 p. 141 § 30, A.L. 1974 S.B. 419, A.L. 1984 H.B. 874, A.L. 1988 H.B. 1098)



Section 70.746 Board may delegate powers of investment, requirements--liability.

Board may delegate powers of investment, requirements--liability.

70.746. Notwithstanding any other provision of law to the contrary, the board of trustees may delegate to its duly appointed investment counselor authority to act in place of the board in the investment and reinvestment of all or part of the moneys of the system, and may also delegate to such counselor the authority to act in place of the board in the holding, purchasing, selling, assigning, transferring, or disposing of any or all of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys. Such investment counselor shall be registered as an investment advisor with the United States Securities and Exchange Commission. In exercising or delegating its investment powers and authority, members of the board shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision. In so doing, the board shall consider the long- and short-term needs of the system in carrying out its purposes, the system's present and anticipated financial requirements, the expected total return on the system's investment, general economic conditions, income, growth, long-term net appreciation, and probable safety of funds. No member of the board shall be liable for any action taken or omitted with respect to the exercise of or delegation of these powers and authority if such member shall have discharged the duties of his or her position in good faith and with that degree of diligence, care, and skill which prudent men and women would ordinarily exercise under similar circumstances in a like position.

(L. 1982 S.B. 462)



Section 70.747 Board may invest in real estate--limitations.

Board may invest in real estate--limitations.

70.747. Notwithstanding any other provision of law to the contrary, the board shall have full power to invest and reinvest the funds and moneys of the system in improved real estate, including collective real estate funds and real estate investment trusts, wherever situated; provided, however, that not more than one-tenth of the funds and moneys of the system at the time of such investment shall be so invested.

(L. 1984 H.B. 874)



Section 70.750 Trustees and officers and employees of board, not to have interest in investments of board, exception.

Trustees and officers and employees of board, not to have interest in investments of board, exception.

70.750. Except as to the rights of a member or retirant or beneficiary, no trustee and no officer or employee of the board shall have any interest direct or indirect in the gains or profits of any investment made by the board; nor shall any of them directly or indirectly for himself or as an agent in any manner use the assets of the system except to make such current and necessary payments as are authorized by the board; nor shall any of them become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board.

(L. 1967 p. 141 § 31)



Section 70.755 Assets exempt from certain taxes.

Assets exempt from certain taxes.

70.755. The assets of the system are exempt from state, county, and municipal taxes.

(L. 1967 p. 141 § 32, A.L. 1992 H.B. 1440)



Section 70.800 Cities, towns and villages of 400 or more located in St. Louis County to provide 24-hour police protection--may contract for such service.

Cities, towns and villages of 400 or more located in St. Louis County to provide 24-hour police protection--may contract for such service.

70.800. In any county of the first class having a charter form of government and having a population of at least nine hundred thousand inhabitants, each city, town, or village having a population of four hundred or more shall operate and maintain a police department on a twenty-four hour per day basis so that at least one police officer will always be on duty and available to respond to any call for assistance. The governing body of the city, town or village may contract with another city, town, village or the county for twenty-four hour per day police service. If the governing body of the county after notice to the city, town or village and after public hearing thereon, find that the city, town or village has not provided twenty-four hour per day police service with at least one police officer always on duty as a police officer, it shall direct the county to enter into a contract with the city, town or village to provide such service for the city, town or village.

(L. 1972 S.B. 388 § 1, A.L. 1991 S.B. 34)



Section 70.815 Political subdivisions and boards of police commissioners of St. Louis and Kansas City may contract to provide police services for other political subdivisions--powers of arrest and immunity--definitions.

Political subdivisions and boards of police commissioners of St. Louis and Kansas City may contract to provide police services for other political subdivisions--powers of arrest and immunity--definitions.

70.815. 1. As used in this section:

(1) "Governing body" means the board, body, council, or persons in which the powers of a political subdivision as a body corporate, or otherwise, are vested;

(2) "Political subdivision" means any agency or unit of this state empowered by law to maintain a law enforcement agency.

2. The governing body of any political subdivision may by ordinance, order or other ruling enter into a contract or agreement with any other political subdivision, with the board of police established by section 84.020 or with the board of police commissioners established by section 84.350 for the provision of police services by one political subdivision to another on request. The scope of the agreement may be general or specific, and may or may not provide for compensation for such services. Officers providing police services in another jurisdiction pursuant to such an agreement shall have the same powers of arrest as officers of the requesting political subdivision, and shall have the same immunity as if acting within their own jurisdiction.

(L. 1985 H.B. 460 § 1, A.L. 1987 S.B. 372)



Section 70.820 Authority of peace officers to respond to emergencies outside jurisdiction--definitions--authority of certain peace officers--authority of federal law enforcement officers.

Authority of peace officers to respond to emergencies outside jurisdiction--definitions--authority of certain peace officers--authority of federal law enforcement officers.

70.820. 1. Any law enforcement officer as defined by section 556.061, full-time peace officer as defined by section 590.100, of a county or a full-time peace officer of any political subdivision who is certified pursuant to chapter 590, or a chief executive officer as defined by section 590.100, of a county or any political subdivision, certified pursuant to chapter 590 shall have the authority to respond to an emergency situation outside the boundaries of the political subdivision from which such peace officer's authority is derived. This section does not apply to any peace officer certified pursuant to subsection 6 of section 590.105.

2. Before a peace officer shall have the authority to respond to an emergency situation outside the boundaries of the political subdivision from which the officer's authority is derived pursuant to subsection 1 of this section, the authority shall be first authorized by ordinance, order, or other ruling by the governing body of the political subdivision from which the officer derives such officer's authority and by the governing body of the political subdivision in which the emergency situation is alleged to be occurring and by the board of police established by section 84.020 or by the board of police commissioners established by section 84.350 if the officer derives his authority from either board or if the emergency situation is alleged to be occurring within the jurisdiction of either board.

3. As used in this section, "emergency situation" means any situation in which the law enforcement officer has a reasonable belief that a crime is about to be committed, is being committed, or has been committed involving injury or threat of injury to any person, property, or governmental interest and such officer's response is reasonably necessary to prevent or end such emergency situation or mitigate the likelihood of injury involved in such emergency situation. The determination of the existence of any emergency situation shall be in the discretion of the officer making the response or in the discretion of an officer or governmental officer of the political subdivision in which the emergency situation is alleged to be occurring.

4. As used in this section, "response" shall mean to take any and all action which the officer may lawfully take as if exercising his powers within his own jurisdiction.

5. In addition to the emergency response powers prescribed in subsection 1 of this section, any peace officer of a county of the first classification with a charter form of government, or any peace officer of any political subdivision within any county of the first classification with a charter form of government, or any peace officer of any city not within a county, who has completed the basic peace training program pursuant to chapter 590 may arrest persons who violate any provision of state law within the boundaries of any county of the first classification or of any city not within a county.

6. In addition to the powers prescribed in subsections 1 and 5 of this section, section 544.216, and any other arrest powers, a law enforcement officer or federal law enforcement officer as defined in subsection 8 of this section, may arrest on view, and without a warrant, at any place within this state, any person the officer sees asserting physical force or using forcible compulsion for the purpose of causing or creating a substantial risk of death or serious physical injury to any person or any person the officer sees committing a dangerous felony as defined in section 556.061. Any such action shall be deemed to be within the scope of the officer's employment.

7. To provide assistance to law enforcement officers, a federal law enforcement officer shall have the same authority as a law enforcement officer where:

(1) The federal law enforcement officer is rendering assistance at the request of any law enforcement officer of this state; or

(2) The federal law enforcement officer is effecting an arrest or providing assistance as part of a bona fide task force or joint investigation in which law enforcement officers of this state are participating.

8. A federal law enforcement officer is a person employed by the United States government who is empowered to effect an arrest with or without a warrant for violation of the United States Code and who is authorized to carry a firearm in the performance of the person's official duties as a federal law enforcement officer and includes a law enforcement officer as defined in section 556.061.

(L. 1986 S.B. 450 § 19, A.L. 1987 S.B. 372, A.L. 1994 S.B. 475, A.L. 1997 H.B. 69 & 179 & H.B. 669)

CROSS REFERENCE:

Arrest powers, peace officers and conservation agents, 252.085



Section 70.835 Formation of major case squads authorized.

Formation of major case squads authorized.

70.835. 1. The governing body of any political subdivision and the board of police established by section 84.020 and the board of police commissioners established by section 84.350 may by ordinance, order, or other ruling agree to cooperate with one another in the formation of a major case squad for the purpose of intensive professional investigation of a certain individual crime which may occur in their general geographical area.

2. Expenses of a major case squad may be paid by the individual political subdivisions and by the board of police established by section 84.020, or by the board of police commissioners established by section 84.350.

3. The major case squad shall operate and be activated upon the request of the county sheriff or police chief of the political subdivision where the crime occurred.

4. Notwithstanding other provisions of law to the contrary, whenever any peace officer is duly authorized as a member of a major case squad, he shall have the power to arrest anywhere within this state. This power shall only be exercised during the time the peace officer is an active member of an active major case squad and only within the scope of the investigation on which the squad is working.

5. Prior to the initiation of a major case squad investigation in a political subdivision other than where the crime occurred, a member of the major case squad shall notify the chief law enforcement officer of the political subdivision in which the investigation is to be conducted, or a designated agent thereof.

(L. 1986 S.B. 450 § 20, A.L. 1987 S.B. 372)



Section 70.837 Emergencies--public safety agencies may provide aid to other public safety agencies in state and bordering states.

Emergencies--public safety agencies may provide aid to other public safety agencies in state and bordering states.

70.837. 1. In addition to the emergency aid powers prescribed for municipal fire departments, fire protection associations and volunteer fire protection associations under section 320.090, any public safety agency, including, but not limited to, any emergency medical service, political subdivision police department, county sheriff's department, political subdivision emergency management unit or department formed pursuant to chapter 44, political subdivision public works department, or public or private contractors of any of such public safety agency may provide assistance to any other public safety agency in the state or in a bordering state at the time of a significant emergency such as a fire, earthquake, flood, tornado, hazardous material incident or other such disaster. The chief or highest ranking officer of the public safety agency may render aid to any requesting agency as long as he is acting in accordance with the policies and procedures set forth by the governing body of that public safety agency.

2. When responding on emergency aid requests, a public safety agency and any public or private contractors of any such public safety agency shall be subject to all provisions of law as if it were providing service within its own jurisdiction.

(L. 1992 H.B. 953 merged with S.B. 481)



Section 70.840 Citation of law.

Citation of law.

70.840. Sections 70.840 to 70.858 shall be known and may be cited as the "State and Local Government Convention, Sports Facility, Meeting and Tourism Act of 1989".

(L. 1989 S.B. 295 & 312 § 24)



Section 70.843 State and local government convention sports facility meeting and tourism program established, purpose--participating counties and cities.

State and local government convention sports facility meeting and tourism program established, purpose--participating counties and cities.

70.843. There is hereby established a "State and Local Government Convention, Sports Facility, Meeting and Tourism Program". This program will assist in providing funding for qualifying projects by the state and any of the following: A county or a city in which a qualifying project is located, any county adjoining such county or city in which such project is located, or any city or cities within such county in which a qualifying project is located or within any county adjoining such county or city in which such project is located. As used in sections 70.840 to 70.858, the term "participating counties and cities" means any county or counties and city or cities, or any combination thereof, participating with the state in a qualifying project as provided in section 70.851.

(L. 1989 S.B. 295 & 312 § 25)



Section 70.846 Qualifying projects--limitations.

Qualifying projects--limitations.

70.846. A qualifying project shall include convention centers, sports stadiums, exhibition and trade facilities, transportation facilities, cultural facilities, field houses, indoor and outdoor convention and recreational facilities and centers, playing fields, parking facilities and other suitable concessions, and all things incidental to or necessary to a complex suitable for all types of convention, recreational, transportation, cultural and meeting activities and for all types of sports and recreation, either professional or amateur, commercial or private, either upon, above or below the ground for which construction, including expansion, is commenced after January 1, 1989, or in the case of sports stadiums located within a county of the first class, for which renovation or improvements are commenced after January 1, 1989, except that no such stadium, complex or facility shall be used, in any fashion, for the purpose of horse racing, dog racing or any other pari-mutuel wagering. A qualifying project shall also include the costs associated with the relocation of a National Hockey League Team from one facility to another facility within the same standard metropolitan statistical area and the adaptation of the new facility to the playing of professional hockey. A qualifying project shall be owned by the state, a county, a city, a political subdivision, a public authority or public entity or otherwise as provided by law and shall be designed to attract out-of-state attendees and users.

(L. 1989 S.B. 295 & 312 § 26)



Section 70.849 Security guaranteeing payments of any bonds or indebtedness to fund project required for qualifying project.

Security guaranteeing payments of any bonds or indebtedness to fund project required for qualifying project.

70.849. No such project shall be deemed a qualifying project for funding unless a user, tenant, lessee or sublessee entitled to revenues or receipts from the project shall secure for the project a letter of credit, policy of insurance, guaranty or other suitable security, issued by a creditworthy financial institution or surety, approved by the director of the state department of economic development, which approval shall not be unreasonably withheld, unconditionally guaranteeing payments of any bonds or other indebtedness issued to fund construction of the project.

(L. 1989 S.B. 295 & 312 § 27)



Section 70.851 Contracts, leases or subleases to provide rent or fees subject to annual appropriation, amount--proportionate share paid by state, limitation--state's share to increase, when--rent or fees insufficient to discharge obligations, procedure--contracts or leases, how executed.

Contracts, leases or subleases to provide rent or fees subject to annual appropriation, amount--proportionate share paid by state, limitation--state's share to increase, when--rent or fees insufficient to discharge obligations, procedure--contracts or leases, how executed.

70.851. 1. The state and any participating counties and cities may participate in a qualifying project pursuant to a contract, agreement, lease or sublease with any county, city, political subdivision, public authority or public entity or otherwise as provided by law owning or operating the qualifying project for a term not to exceed the term of any bond or other indebtedness issued to fund construction of the project or for thirty-five years, whichever is less. Such contract, agreement, lease or sublease shall provide that the state and any participating counties and cities as applicable, shall pay rent or other fees or charges, subject to annual appropriation, in an amount equal to the total obligations of the owner or operator of the project in connection with the financing and preservation thereof. The amount paid by each shall not exceed its new net public fiscal benefit hereinafter defined in section 70.853. The proportionate share of such rent, fees or charges paid by the state shall not exceed fifty percent of such obligations and the balance of such obligations shall be divided equally between or among the participating counties and cities; provided, however, that if a participating county or city shall not pay all of its share because its new net public fiscal benefit is less than its share of the payments, the proportionate share paid by the state shall increase to not more than sixty percent of such obligations to offset such difference. The obligations of the owner or operator of the project in connection with the preservation thereof to be used in the calculation of the rent, fees or charges to be paid pursuant to such contract, agreement, lease or sublease shall be those obligations set forth in the documents executed in connection with and necessary to secure the financing of the project and shall be limited in each fiscal year of the state to two percent of the total project cost. Any such contract, agreement, lease or sublease entered into with respect to a qualifying project shall contain for each fiscal year of the project, a limit, expressed in dollars, on the amount of rents, fees or charges payable by each of the state and any participating county or city. It may further provide that the owner of the project and the state and such participating counties and cities, or any combination thereof, will mortgage, pledge, assign, convey or grant security in any interest which they may have in such project. Any such rent, fees or charges shall be paid in accordance with the procedure established in section 70.856 and in any such contract, agreement, lease or sublease.

2. In the event any rent, fees or charges provided for in a contract, agreement, lease or sublease described in subsection 1 of this section are insufficient to discharge the obligations of the owner or operator of a qualifying project in connection with the financing and maintenance of such project, the user, tenant or lessee that secured a letter of credit, policy of insurance or guaranty securing payment of any bonds or other indebtedness issued to fund construction of the project shall deposit such shortfall with the owner or operator of the project at such time or times as are necessary to discharge such obligations.

3. The state and any participating counties or cities that choose to participate in any qualifying project shall enter into a contract, agreement, lease or sublease for such purpose, which shall be executed by the chief executive or administrative officer of the state and approved by the board of public buildings, and shall be executed by the chief executive or administrative officer of the county or city and approved by the adoption of a resolution or ordinance by the governing body of each county and city.

(L. 1989 S.B. 295 & 312 § 28)



Section 70.853 New net public fiscal benefit, how determined--duties of office of administration--state auditor to conduct annual audit, reports made to whom.

New net public fiscal benefit, how determined--duties of office of administration--state auditor to conduct annual audit, reports made to whom.

70.853. 1. The new net public fiscal benefit arising from a qualifying project shall be the net additional tax and other revenues accruing to the state and the participating counties and cities, respectively, as a direct or indirect result of the new economic activity generated by the planning, construction, operation and use after January 1, 1989, of such qualifying project and any expansion after January 1, 1989, of a related facility owned or operated by any political subdivision, public agency, public body or other public entity, or any combination thereof, which facility shall be or is being operated jointly with the project. The taxes and other revenues to be included in determining the new net public fiscal benefit shall be net of any revenue caused to be lost or shifted by the project and shall include, but not be limited to, taxes paid by and other revenues derived from employees, independent contractors and other persons and companies engaging or participating in or related to the planning, engineering, construction, ownership, use, leasing and operation of such projects and related facilities, sales taxes attributable to construction of such projects and to ticket, concession and other sales at, or related to, such projects and related facilities, hotel, motel, restaurant and similar taxes as a result of attendance at events at such projects and related facilities or otherwise, and revenue from any indirect increase in economic activity and employment as a result of the construction, ownership, use, leasing and operation of such projects and related facilities.

2. The final determination of the new net public fiscal benefit for each fiscal year of the state and each participating county and city shall be made by the office of administration, with the assistance, if required, of an independent consultant at the cost of the qualifying project, at the close of each such fiscal year, and shall be based on the new net public fiscal benefit accruing to each of the state and participating counties and cities in such fiscal year of each of them. Such determination shall be made for each of the state and participating counties and cities at the close of the fiscal year in which the planning of the project is commenced and at the close of each such fiscal year thereafter as provided in any contract, agreement, lease or sublease referred to in section 70.851. Any such determination of the new net public fiscal benefit made in accordance with such contract, agreement, lease or sublease and law shall be binding on the parties thereto.

3. The determination of such new net public fiscal benefit shall take into account out-of-state resident use of the projects and related facilities, out-of-state resident spending based on International Association of Convention and Visitors Bureau standards, and direct and indirect fiscal benefit calculated on the economic impact forecast system part of the environmental technical information system of the United States Army Corps of Engineers. Alternatively, this portion, or any other portion of such new net public fiscal benefit, may be determined in accordance with specific procedures and criteria established pursuant to any contract, agreement, lease or sublease referred to in section 70.851 so long as such procedures and criteria take into account the factors described in this section.

4. The state auditor shall conduct an annual audit of all accounts and transactions of the authority pursuant to section 29.200 and such other special audits, including audits of participating cities and counties, as he may deem necessary. The auditor and his agents conducting an audit shall have access and authority to examine any and all records of the authority and any participating city and county. All audit reports shall be presented to the general assembly pursuant to section 181.100 and to the authority, participating cities and counties, the governor, the commissioner, the state treasurer, and the attorney general.

(L. 1989 S.B. 295 & 312 § 29)



Section 70.856 Separate trust funds established for participating counties and cities--credit to funds, share of taxes collected, amount--credit to begin when--adjustment to credits, when--disbursement, how made--unappropriated balance in funds at end of fiscal year, how credited--rents, fees or charges not to be a debt of state, city or county and obligate tax levy.

Separate trust funds established for participating counties and cities--credit to funds, share of taxes collected, amount--credit to begin when--adjustment to credits, when--disbursement, how made--unappropriated balance in funds at end of fiscal year, how credited--rents, fees or charges not to be a debt of state, city or county and obligate tax levy.

70.856. 1. An amount equal to one-fourth of the rent, fees or other charges payable by each of the state and any participating counties and cities pursuant to any contract, agreement, lease or sublease referred to in section 70.851, subject to the limits provided in such section, shall be credited from the general revenue of each of the state and such participating counties and cities no less frequently than quarterly during each fiscal year to a fund established by each of them in the name of such project.

2. For any contract, agreement, lease or sublease under the authority of this act*, the department of revenue shall establish a separate trust fund for each participating county and city and the department of revenue shall, on a quarterly basis, credit to such funds from the share of the regular and special sales taxes imposed by the participating counties and cities and collected by the department of revenue on behalf of such participating counties and cities, an amount equal to one-fourth of the rent, fees or charges payable by such counties and cities.

3. The credits provided in this section shall commence at the time provided in the contract, agreement, lease or sublease, and the amount of such credit shall be established pursuant to such contract, agreement, lease or sublease. Appropriate adjustments to such credits shall be made annually at the time and in the manner provided in the contract, agreement, lease or sublease based on the final calculation by the office of administration of the new net public fiscal benefit in order to comply with the provisions of section 70.851.

4. Any rents or other fees or charges under any contract, agreement, lease or sublease referred to in section 70.851 pursuant to which the state and any counties or cities are participating in a qualifying project shall be subject to annual appropriation by the state or any county or city and may be paid in such installments as provided therein. Upon receipt by the department of revenue of evidence that any such appropriation has been made by a participating county or city for which the department of revenue holds a trust fund as described above, and if the department of revenue is directed pursuant to the appropriation ordinance to disburse amounts held in such funds for the payment of such rents, fees, or charges, the department of revenue shall make such disbursements, which may be in periodic installments, as directed in such appropriation ordinance. Unappropriated balances of the adjusted amounts remaining at the end of each fiscal year of the state and any participating counties and cities in any fund established pursuant to this section shall be credited to the general revenue of each of the state and such participating counties and cities, as applicable.

5. The rent, fees or charges under any contract, agreement, lease or sublease may be credited and paid from the proceeds of any new or increased taxes that the state or any participating county or city may now or hereafter enact pursuant to law. In the event any such new or increased taxes are enacted by a participating county or city and used for the payment of such rent, fees or charges, the proceeds of such taxes shall be added to the new net public fiscal benefit, calculated pursuant to section 70.853, received by the recipient of such proceeds, in the amount necessary to enable such recipient to pay its rent, fees or charges. In the event any new or increased taxes are enacted by the state for economic development purposes, the proceeds of such taxes shall be added to the new net public fiscal benefit, calculated pursuant to section 70.853, received by the state, in the amount necessary to enable the state to pay its rent, fees or charges. Any such new or increased taxes shall not increase the maximum obligation of the state or any participating county or city pursuant to this act* or pursuant to any contract, agreement, lease or sublease.

6. Any such rents, fees or charges shall not constitute a debt, liability or obligation of the state or any such county or city, or any other political subdivision, within the meaning of any constitutional or statutory provision, and shall not, directly, indirectly or contingently, obligate the state or such county or city, or any other political subdivision, to levy any form of taxation therefor or to make any appropriation for their payment.

(L. 1989 S.B. 295 & 312 § 30)

*"This act" (S.B. 295 & 312, 1989) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 70.858 Jurisdiction for disputes, circuit court of Cole County.

Jurisdiction for disputes, circuit court of Cole County.

70.858. Jurisdiction over any dispute regarding the interpretation of sections 70.840 to 70.858 and the determinations required hereunder shall lie in the circuit court of Cole County.

(L. 1989 S.B. 295 & 312 § 31)



Section 70.859 Definitions--percentage of contracts, construction and concessions to be awarded to socially and economically disadvantaged small business concerns--Missouri products to be given preference--out-of-state contractors, bidding requirement.

Definitions--percentage of contracts, construction and concessions to be awarded to socially and economically disadvantaged small business concerns--Missouri products to be given preference--out-of-state contractors, bidding requirement.

70.859. 1. As used in this section, the following words and phrases shall mean:

(1) "Concessions", all goods and services incidental to the operation of a qualifying project including, but not limited to, parking, food, beverage, liquor, souvenirs, ticket sales, sales of programs, advertising, printing of promotions and security, provided to the operator or lessee of the qualifying project pursuant to any contract or subcontract;

(2) "Economically disadvantaged individuals", socially disadvantaged residents of this state whose ability to compete in the free enterprise system has been impaired due to diminished capital and credit opportunities as compared to others in the same business area who are not socially disadvantaged. In determining the degree of diminished credit and capital opportunities consideration shall include, but not be limited to, the assets and net worth of such economically disadvantaged individuals;

(3) "Participating counties and cities", as defined by section 70.843, provided such counties are first class charter counties and such cities are cities not within a county;

(4) "Qualifying project", as defined by section 70.846;

(5) "Socially and economically disadvantaged small business concern", any small business concern:

(a) Which is at least fifty-one percent owned by one or more socially and economically disadvantaged individuals; or, in the case of any corporation, at least fifty-one percent of the stock of which is owned by one or more socially and economically disadvantaged individuals; and

(b) Whose management and daily business operations are predominantly controlled by one or more of such individuals;

(6) "Socially disadvantaged individuals", residents of this state who have been subjected to racial or ethnic prejudice or cultural bias because of their identity as a member of a group without regard to their individual qualities.

2. The state and any participating counties and cities shall provide with respect to each qualifying project:

(1) That at least ten percent of the total dollar value of the contract or contracts for construction of the qualifying project, and structures and improvements associated with operation of the qualifying project, or rehabilitation or remodeling of any structures for use as or associated with the use of the qualifying project, shall be set aside, awarded to and procured from socially and economically disadvantaged small business concerns; and

(2) That at least ten percent of the total dollar value of all contract or contracts for concessions, shall be set aside, awarded to and procured from socially and economically disadvantaged small business concerns.

3. The authority and any city, county, other political subdivision or public agency obtaining funds pursuant to the provisions of sections 70.840 to 70.858 shall be subject to the provisions of sections 34.073 and 34.076.

(L. 1989 S.B. 295 & 312 § 32)



Section 70.875 Definitions.

Definitions.

70.875. As used in sections 70.875 to 70.880, the following terms mean:

(1) "Department", the department of public safety;

(2) "Director", the director of the department of public safety;

(3) "Multijurisdictional antifraud enforcement group", or "MAEG", a combination of political subdivisions established pursuant to sections 70.875 to 70.880.

(L. 2001 H.B. 80 § 70.827)



Section 70.877 Multijurisdictional antifraud enforcement group authorized, purpose--powers exercised, when--powers of arrest, members of MAEG unit.

Multijurisdictional antifraud enforcement group authorized, purpose--powers exercised, when--powers of arrest, members of MAEG unit.

70.877. 1. Any two or more political subdivisions or the state highway patrol and any two or more political subdivisions may by order or ordinance agree to cooperate with one another in the formation of a multijurisdictional antifraud enforcement group for the purpose of intensive professional investigation of fraudulent activities.

2. The power of arrest of any peace officer who is duly authorized as a member of a MAEG unit shall only be exercised during the time such peace officer is an active member of a MAEG unit and only within the scope of the investigation on which the unit is working. Notwithstanding other provisions of law to the contrary, such officer shall have the power of arrest, as limited in this subsection, anywhere in the state and shall provide prior notification to the chief of police of the municipality in which the investigation is to take place or the sheriff of the county if the investigation is to be made in his or her venue. The chief of police or sheriff may elect to work with the MAEG unit at his or her option when such MAEG is operating within the jurisdiction of such chief of police or sheriff.

(L. 2001 H.B. 80 § 70.829)



Section 70.878 Agreement entered into with county of another state, when.

Agreement entered into with county of another state, when.

70.878. 1. A county bordering another state may enter into agreement with the political subdivisions in such other state's contiguous county pursuant to section 70.220, to form a multijurisdictional antifraud enforcement group for the enforcement of antifraud laws and work in cooperation pursuant to sections 70.875 to 70.880.

2. Such other state's law enforcement officers may be deputized as officers of the counties of this state participating in an agreement pursuant to subsection 1 of this section, and shall be deemed to have met all requirements of peace officer training and certification pursuant to chapter 590 for the purposes of conducting investigations and making arrests in this state pursuant to the provisions of section 70.877, provided such officers have satisfied the applicable peace officer training and certification standards in force in such other state.

3. Such other state's law enforcement officers shall have the same powers and immunities when working under an agreement pursuant to subsection 1 of this section as if working under an agreement with another political subdivision in Missouri pursuant to section 70.815.

4. A multijurisdictional antifraud enforcement group formed pursuant to this section is eligible to receive state grants to help defray the costs of its operation pursuant to the terms of section 70.880.

5. The provisions of subsections 2, 3 and 4 of this section shall not be in force unless such other state has provided or shall provide legal authority for its political subdivisions to enter into such agreements and to extend reciprocal powers and privileges to the law enforcement officers of this state working pursuant to such agreements.

(L. 2001 H.B. 80 § 70.831)



Section 70.880 State grants available to defray costs, eligibility.

State grants available to defray costs, eligibility.

70.880. 1. A multijurisdictional antifraud enforcement group which meets the minimum criteria established in this section is eligible to receive state grants to help defray the costs of operation.

2. To be eligible for state grants, a MAEG shall:

(1) Be established and operating pursuant to intergovernmental contracts written and executed in conformity by law, and involve two or more units of local government;

(2) Establish a MAEG policy board composed of an elected official, or a designee, and the chief law enforcement officer from each participating unit of local government to oversee the operations of the MAEG and make such reports to the department of public safety as the department may require;

(3) Designate a single appropriate official of a participating unit of local government to act as the financial officer of the MAEG for all participating units of the local government and to receive funds for the operation of the MAEG;

(4) Limit its target operation to enforcement of antifraud laws;

(5) Cooperate with the department of public safety in order to assure compliance with sections 70.875 to 70.880 and to enable the department to fulfill its duties pursuant to sections 70.875 to 70.880 and supply the department with all information the department deems necessary therefor.

3. The department of public safety shall monitor the operations of all MAEG units which receive state grants. From the moneys appropriated annually, if funds are made available by the general assembly for this purpose, the director shall determine and certify to the auditor the amount of the grant to be made to each designated MAEG financial officer. No provision of this section shall prohibit funding of multijurisdictional antifraud enforcement groups by sources other than those provided by the general assembly, if such funding is in accordance with and in such a manner as provided by law.

4. The director shall report annually, no later than January first of each year, to the governor and the general assembly on the operations of the multijurisdictional antifraud enforcement groups, including a breakdown of the appropriation for the current fiscal year indicating the amount of the state grant each MAEG received or will receive.

(L. 2001 H.B. 80 § 70.833)



Section 70.890 Rogersville and Springfield to abide by agreement for annexation.

Rogersville and Springfield to abide by agreement for annexation.

70.890. The cities of Rogersville and Springfield shall abide by the terms and conditions of the November 15, 2005, settlement agreement, as amended, relating to involuntary annexation of certain real property located between the two cities.

(L. 2007 S.B. 22 § 1)









TITLE VII CITIES, TOWNS AND VILLAGES

Chapter 71 Provisions Relative to All Cities and Towns

Section 71.005 Candidates for municipal office, no arrearage for municipal taxes or user fees permitted.

Candidates for municipal office, no arrearage for municipal taxes or user fees permitted.

71.005. No person shall be a candidate for municipal office unless such person complies with the provisions of section 115.346 regarding payment of municipal taxes or user fees.

(L. 2002 S.B. 675)



Section 71.010 Ordinances to conform to state law.

Ordinances to conform to state law.

71.010. Any municipal corporation in this state, whether under general or special charter, and having authority to pass ordinances regulating subjects, matters and things upon which there is a general law of the state, unless otherwise prescribed or authorized by some special provision of its charter, shall confine and restrict its jurisdiction and the passage of its ordinances to and in conformity with the state law upon the same subject.

(RSMo 1939 § 7442)

Prior revisions: 1929 § 7289; 1919 § 8704; 1909 § 9582



Section 71.011 Transfer of certain land between municipalities, when--procedure--exception--concurrent detachment and annexation, procedure.

Transfer of certain land between municipalities, when--procedure--exception--concurrent detachment and annexation, procedure.

71.011. 1. Except as provided in subsection 2 of this section, property of a municipality which abuts another municipality may be concurrently detached from one municipality and annexed by the other municipality by the enactment by the governing bodies of each municipality of an ordinance describing by metes and bounds the property, declaring the property so described to be concurrently detached and annexed, and stating the reasons for and the purposes to be accomplished by the detachment and annexation. One certified copy of each ordinance shall be filed with the county clerk, with the county assessor, with the county recorder of deeds, and with the clerk of the circuit court of the county in which the property is located, whereupon the concurrent detachment and annexation shall be complete and final. Thereafter all courts of this state shall take notice of the limits of both municipalities as changed by the ordinances. No declaratory judgment or election shall be required for any concurrent detachment and annexation permitted by this section if there are no residents living in the area or if there are residents in the area and they be notified of the annexation and do not object within sixty days.

2. In a county of the first classification with a charter form of government containing all or a portion of a city with a population of at least three hundred thousand inhabitants:

(1) Unimproved property of a municipality which overlaps another municipality may be concurrently detached from one municipality and annexed by the other municipality by the enactment by the governing body of the receiving municipality of an ordinance describing by metes and bounds the property, declaring the property so described to be detached and annexed, and stating the reasons for and the purposes to be accomplished by the detachment and annexation. A copy of said ordinance shall be mailed to the city clerk of the contributing municipality, which shall have thirty days from receipt of said notice to pass an ordinance disapproving the change of boundary. If such ordinance is not passed within thirty days, the change shall be effective and one certified copy of the ordinance shall be filed with the county clerk, with the county assessor, with the county recorder of deeds, and with the clerk of the circuit court of the county in which the property is located, whereupon the concurrent detachment and annexation shall be complete and final. Thereafter all courts of this state shall take notice of the limits of both municipalities as changed by the ordinances. No declaratory judgment or election shall be required for any concurrent detachment and annexation permitted by this section if the landowners in the area are notified and do not object within sixty days; or

(2) An island of unincorporated area within a municipality, which is contiguous to more than one municipality or contiguous to the Missouri River and the Blue River, may be annexed by an abutting municipality by the enactment by the governing body of the municipality of an ordinance describing the metes and bounds of the property, declaring the property so described to be annexed, and stating the reasons for and the purposes to be accomplished by the annexation. All recording shall be accomplished in the same manner as set out in subdivision (1) of this subsection and shall be effective unless the governing body of the county passes an ordinance within thirty days disapproving the annexation. No declaratory judgment or election shall be required for any annexation permitted by this subdivision. Any annexation permitted by this subdivision shall exclude any property within the unincorporated area when such property has been owned by the same family for at least sixty consecutive years and consists of ten acres or more. The line of ownership from the original settler or buyer may be through children, grandchildren, siblings, nephews, or nieces, including through marriage or adoption.

(L. 1973 S.B. 38 § 1, A.L. 1990 H.B. 1536, A.L. 1998 S.B. 809, A.L. 2007 H.B. 459 merged with S.B. 22 merged with S.B. 30, A.L. 2013 H.B. 1035)

*Effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 71.012 Annexation procedure, hearing, exceptions (Perry County, Randolph County)--contiguous and compact defined--common interest community, cooperative and planned community, defined--objection, procedure.

Annexation procedure, hearing, exceptions (Perry County, Randolph County)--contiguous and compact defined--common interest community, cooperative and planned community, defined--objection, procedure.

71.012. 1. Notwithstanding the provisions of sections 71.015 and 71.860 to 71.920, the governing body of any city, town or village may annex unincorporated areas which are contiguous and compact to the existing corporate limits of the city, town or village pursuant to this section. The term "contiguous and compact" does not include a situation whereby the unincorporated area proposed to be annexed is contiguous to the annexing city, town or village only by a railroad line, trail, pipeline or other strip of real property less than one-quarter mile in width within the city, town or village so that the boundaries of the city, town or village after annexation would leave unincorporated areas between the annexed area and the prior boundaries of the city, town or village connected only by such railroad line, trail, pipeline or other such strip of real property. The term contiguous and compact does not prohibit voluntary annexations pursuant to this section merely because such voluntary annexation would create an island of unincorporated area within the city, town or village, so long as the owners of the unincorporated island were also given the opportunity to voluntarily annex into the city, town or village. Notwithstanding the provisions of this section, the governing body of any city, town or village in any county of the third classification which borders a county of the fourth classification, a county of the second classification and the Mississippi River may annex areas along a road or highway up to two miles from existing boundaries of the city, town or village or the governing body in any city, town or village in any county of the third classification without a township form of government with a population of at least twenty-four thousand inhabitants but not more than thirty thousand inhabitants and such county contains a state correctional center may voluntarily annex such correctional center pursuant to the provisions of this section if the correctional center is along a road or highway within two miles from the existing boundaries of the city, town or village.

2. (1) When a notarized petition, requesting annexation and signed by the owners of all fee interests of record in all tracts of real property located within the area proposed to be annexed, or a request for annexation signed under the authority of the governing body of any common interest community and approved by a majority vote of unit owners located within the area proposed to be annexed is presented to the governing body of the city, town or village, the governing body shall hold a public hearing concerning the matter not less than fourteen nor more than sixty days after the petition is received, and the hearing shall be held not less than seven days after notice of the hearing is published in a newspaper of general circulation qualified to publish legal matters and located within the boundary of the petitioned city, town or village. If no such newspaper exists within the boundary of such city, town or village, then the notice shall be published in the qualified newspaper nearest the petitioned city, town or village. For the purposes of this subdivision, the term "common-interest community" shall mean a condominium as said term is used in chapter 448, or a common-interest community, a cooperative, or a planned community.

(a) A "common-interest community" shall be defined as real property with respect to which a person, by virtue of such person's ownership of a unit, is obliged to pay for real property taxes, insurance premiums, maintenance or improvement of other real property described in a declaration. "Ownership of a unit" does not include a leasehold interest of less than twenty years in a unit, including renewal options;

(b) A "cooperative" shall be defined as a common-interest community in which the real property is owned by an association, each of whose members is entitled by virtue of such member's ownership interest in the association to exclusive possession of a unit;

(c) A "planned community" shall be defined as a common-interest community that is not a condominium or a cooperative. A condominium or cooperative may be part of a planned community.

(2) At the public hearing any interested person, corporation or political subdivision may present evidence regarding the proposed annexation. If, after holding the hearing, the governing body of the city, town or village determines that the annexation is reasonable and necessary to the proper development of the city, town or village, and the city, town or village has the ability to furnish normal municipal services to the area to be annexed within a reasonable time, it may, subject to the provisions of subdivision (3) of this subsection, annex the territory by ordinance without further action.

(3) If a written objection to the proposed annexation is filed with the governing body of the city, town or village not later than fourteen days after the public hearing by at least five percent of the qualified voters of the city, town or village, or two qualified voters of the area sought to be annexed if the same contains two qualified voters, the provisions of sections 71.015 and 71.860 to 71.920, shall be followed.

3. If no objection is filed, the city, town or village shall extend its limits by ordinance to include such territory, specifying with accuracy the new boundary lines to which the city's, town's or village's limits are extended. Upon duly enacting such annexation ordinance, the city, town or village shall cause three certified copies of the same to be filed with the county assessor and the clerk of the county wherein the city, town or village is located, and one certified copy to be filed with the election authority, if different from the clerk of the county which has jurisdiction over the area being annexed, whereupon the annexation shall be complete and final and thereafter all courts of this state shall take judicial notice of the limits of that city, town or village as so extended.

4. That a petition requesting annexation is not or was not verified or notarized shall not affect the validity of an annexation heretofore or hereafter undertaken in accordance with this section.

5. Any action of any kind seeking to deannex from any city, town, or village any area annexed under this section, or seeking in any way to reverse, invalidate, set aside, or otherwise challenge such annexation or oust such city, town, or village from jurisdiction over such annexed area shall be brought within five years of the date of adoption of the annexation ordinance.

(L. 1976 H.B. 1362, A.L. 1978 S.B. 738, A.L. 1980 H.B. 1110, A.L. 1986 H.B. 1135 merged with H.B. 1261, A.L. 1989 H.B. 487, A.L. 1990 H.B. 1536, A.L. 1993 S.B. 376, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1998 H.B. 1352, A.L. 1999 S.B. 160 & 82, A.L. 2005 H.B. 58, A.L. 2007 H.B. 459 merged with S.B. 22 merged with S.B. 30, A.L. 2013 S.B. 58)



Section 71.013 Train crewman not to be personally liable under city ordinance or state statute for blocking crossing, when.

Train crewman not to be personally liable under city ordinance or state statute for blocking crossing, when.

71.013. 1. No member of a railroad train or yard crew shall be held criminally guilty of any responsibility of violating a state law or any municipal ordinance regulating the occupying or blocking of any street or highway railroad crossing-at-grade by trains or cars, upon reasonable proof that his action was necessary to comply with the order or instructions, either written or verbal, of his employer or its officers or supervisory officials; and provided, that nothing in this section shall relieve the employer or railroad from any responsibility placed upon said employer or railroad by any such state law or any municipal ordinance.

2. Every person, firm, company, or corporation, operating a railroad as a common carrier in the state of Missouri and violating the provisions of this section, shall be fined not less than fifty dollars for each separate offense.

(L. 1969 H.B. 124 §§ 1, 2)



Section 71.014 Annexation by certain cities upon request of all property owners in area annexed--deannexation, statute of limitations.

Annexation by certain cities upon request of all property owners in area annexed--deannexation, statute of limitations.

71.014. 1. Notwithstanding the provisions of section 71.015, the governing body of any city, town, or village which is located within a county which borders a county of the first classification with a charter form of government with a population in excess of six hundred fifty thousand, proceeding as otherwise authorized by law or charter, may annex unincorporated areas which are contiguous and compact to the existing corporate limits upon notarized petition requesting such annexation signed by the owners of all fee interests of record in all tracts located within the area to be annexed. That a petition requesting annexation is not or was not verified or notarized shall not affect the validity of an annexation heretofore or hereafter undertaken in accordance with this section.

2. Any action of any kind seeking to deannex from any city, town, or village any area annexed under this section, or seeking in any way to reverse, invalidate, set aside, or otherwise challenge such annexation or oust such city, town, or village from jurisdiction over such annexed area shall be brought within five years of the date of adoption of the annexation ordinance.

(L. 1973 H.B. 200 § 1, A.L. 1976 H.B. 1362, A.L. 1978 S.B. 738, A.L. 1984 H.B. 1214 & 1319, A.L. 1986 H.B. 1261, A.L. 1994 S.B. 749, A.L. 2000 H.B. 1238, A.L. 2013 S.B. 58)



Section 71.015 Objections to annexation, satisfaction of objections prior to annexation, procedure--certain cities, elections for annexation, procedure--cause of action for deannexation authorized.

Objections to annexation, satisfaction of objections prior to annexation, procedure--certain cities, elections for annexation, procedure--cause of action for deannexation authorized.

71.015. 1. Should any city, town, or village, not located in any county of the first classification which has adopted a constitutional charter for its own local government, seek to annex an area to which objection is made, the following shall be satisfied:

(1) Before the governing body of any city, town, or village has adopted a resolution to annex any unincorporated area of land, such city, town, or village shall first as a condition precedent determine that the land to be annexed is contiguous to the existing city, town, or village limits and that the length of the contiguous boundary common to the existing city, town, or village limit and the proposed area to be annexed is at least fifteen percent of the length of the perimeter of the area proposed for annexation.

(2) The governing body of any city, town, or village shall propose an ordinance setting forth the following:

(a) The area to be annexed and affirmatively stating that the boundaries comply with the condition precedent referred to in subdivision (1) above;

(b) That such annexation is reasonable and necessary to the proper development of the city, town, or village;

(c) That the city has developed a plan of intent to provide services to the area proposed for annexation;

(d) That a public hearing shall be held prior to the adoption of the ordinance;

(e) When the annexation is proposed to be effective, the effective date being up to thirty-six months from the date of any election held in conjunction thereto.

(3) The city, town, or village shall fix a date for a public hearing on the ordinance and make a good faith effort to notify all fee owners of record within the area proposed to be annexed by certified mail, not less than thirty nor more than sixty days before the hearing, and notify all residents of the area by publication of notice in a newspaper of general circulation qualified to publish legal matters in the county or counties where the proposed area is located, at least once a week for three consecutive weeks prior to the hearing, with at least one such notice being not more than twenty days and not less than ten days before the hearing.

(4) At the hearing referred to in subdivision (3), the city, town, or village shall present the plan of intent and evidence in support thereof to include:

(a) A list of major services presently provided by the city, town, or village including, but not limited to, police and fire protection, water and sewer systems, street maintenance, parks and recreation, and refuse collection;

(b) A proposed time schedule whereby the city, town, or village plans to provide such services to the residents of the proposed area to be annexed within three years from the date the annexation is to become effective;

(c) The level at which the city, town, or village assesses property and the rate at which it taxes that property;

(d) How the city, town, or village proposes to zone the area to be annexed;

(e) When the proposed annexation shall become effective.

(5) Following the hearing, and either before or after the election held in subdivision (6) of this subsection, should the governing body of the city, town, or village vote favorably by ordinance to annex the area, the governing body of the city, town or village shall file an action in the circuit court of the county in which such unincorporated area is situated, under the provisions of chapter 527, praying for a declaratory judgment authorizing such annexation. The petition in such action shall state facts showing:

(a) The area to be annexed and its conformity with the condition precedent referred to in subdivision (1) of this subsection;

(b) That such annexation is reasonable and necessary to the proper development of the city, town, or village; and

(c) The ability of the city, town, or village to furnish normal municipal services of the city, town, or village to the unincorporated area within a reasonable time not to exceed three years after the annexation is to become effective. Such action shall be a class action against the inhabitants of such unincorporated area under the provisions of section 507.070.

(6) Except as provided in subsection 3 of this section, if the court authorizes the city, town, or village to make an annexation, the legislative body of such city, town, or village shall not have the power to extend the limits of the city, town, or village by such annexation until an election is held at which the proposition for annexation is approved by a majority of the total votes cast in the city, town, or village and by a separate majority of the total votes cast in the unincorporated territory sought to be annexed. However, should less than a majority of the total votes cast in the area proposed to be annexed vote in favor of the proposal, but at least a majority of the total votes cast in the city, town, or village vote in favor of the proposal, then the proposal shall again be voted upon in not more than one hundred twenty days by both the registered voters of the city, town, or village and the registered voters of the area proposed to be annexed. If at least two-thirds of the qualified electors voting thereon are in favor of the annexation, then the city, town, or village may proceed to annex the territory. If the proposal fails to receive the necessary majority, no part of the area sought to be annexed may be the subject of another proposal to annex for a period of two years from the date of the election, except that, during the two-year period, the owners of all fee interests of record in the area or any portion of the area may petition the city, town, or village for the annexation of the land owned by them pursuant to the procedures in section 71.012. The elections shall if authorized be held, except as herein otherwise provided, in accordance with the general state law governing special elections, and the entire cost of the election or elections shall be paid by the city, town, or village proposing to annex the territory.

(7) Failure to comply in providing services to the said area or to zone in compliance with the plan of intent within three years after the effective date of the annexation, unless compliance is made unreasonable by an act of God, shall give rise to a cause of action for deannexation which may be filed in the circuit court by any resident of the area who was residing in the area at the time the annexation became effective.

(8) No city, town, or village which has filed an action under this section as this section read prior to May 13, 1980, which action is part of an annexation proceeding pending on May 13, 1980, shall be required to comply with subdivision (5) of this subsection in regard to such annexation proceeding.

(9) If the area proposed for annexation includes a public road or highway but does not include all of the land adjoining such road or highway, then such fee owners of record, of the lands adjoining said highway shall be permitted to intervene in the declaratory judgment action described in subdivision (5) of this subsection.

2. Notwithstanding any provision of subsection 1 of this section, for any annexation by any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county that becomes effective after August 28, 1994, if such city has not provided water and sewer service to such annexed area within three years of the effective date of the annexation, a cause of action shall lie for deannexation, unless the failure to provide such water and sewer service to the annexed area is made unreasonable by an act of God. The cause of action for deannexation may be filed in the circuit court by any resident of the annexed area who is presently residing in the area at the time of the filing of the suit and was a resident of the annexed area at the time the annexation became effective. If the suit for deannexation is successful, the city shall be liable for all court costs and attorney fees.

3. Notwithstanding the provisions of subdivision (6) of subsection 1 of this section, all cities, towns, and villages located in any county of the first classification with a charter form of government with a population of two hundred thousand or more inhabitants which adjoins a county with a population of nine hundred thousand or more inhabitants shall comply with the provisions of this subsection. If the court authorizes any city, town, or village subject to this subsection to make an annexation, the legislative body of such city, town or village shall not have the power to extend the limits of such city, town, or village by such annexation until an election is held at which the proposition for annexation is approved by a majority of the total votes cast in such city, town, or village and by a separate majority of the total votes cast in the unincorporated territory sought to be annexed; except that:

(1) In the case of a proposed annexation in any area which is contiguous to the existing city, town or village and which is within an area designated as flood plain by the Federal Emergency Management Agency and which is inhabited by no more than thirty registered voters and for which a final declaratory judgment has been granted prior to January 1, 1993, approving such annexation and where notarized affidavits expressing approval of the proposed annexation are obtained from a majority of the registered voters residing in the area to be annexed, the area may be annexed by an ordinance duly enacted by the governing body and no elections shall be required; and

(2) In the case of a proposed annexation of unincorporated territory in which no qualified electors reside, if at least a majority of the qualified electors voting on the proposition are in favor of the annexation, the city, town or village may proceed to annex the territory and no subsequent election shall be required.

If the proposal fails to receive the necessary separate majorities, no part of the area sought to be annexed may be the subject of any other proposal to annex for a period of two years from the date of such election, except that, during the two-year period, the owners of all fee interests of record in the area or any portion of the area may petition the city, town, or village for the annexation of the land owned by them pursuant to the procedures in section 71.012 or 71.014. The election shall, if authorized, be held, except as otherwise provided in this section, in accordance with the general state laws governing special elections, and the entire cost of the election or elections shall be paid by the city, town, or village proposing to annex the territory. Failure of the city, town or village to comply in providing services to the area or to zone in compliance with the plan of intent within three years after the effective date of the annexation, unless compliance is made unreasonable by an act of God, shall give rise to a cause of action for deannexation which may be filed in the circuit court not later than four years after the effective date of the annexation by any resident of the area who was residing in such area at the time the annexation became effective or by any nonresident owner of real property in such area.

4. Except for a cause of action for deannexation under subdivision (2) of subsection 3 of this section, any action of any kind seeking to deannex from any city, town, or village any area annexed under this section, or seeking in any way to reverse, invalidate, set aside, or otherwise challenge such annexation or oust such city, town, or village from jurisdiction over such annexed area shall be brought within five years of the date of the adoption of the annexation ordinance.

(L. 1953 p. 309 § 1, A.L. 1980 H.B. 1110, A.L. 1986 H.B. 1261, A.L. 1990 H.B. 1536, A.L. 1992 S.B. 571, A.L. 1993 H.B. 566, A.L. 1994 S.B. 700 merged with S.B. 749, A.L. 1996 H.B. 1237, A.L. 1999 S.B. 160 & 82, A.L. 2013 S.B. 58)

(2005) First valid step toward annexation is proposal of an ordinance to annex. City of St. Joseph v. Village of Country Club, 163 S.W.3d 905 (Mo.banc).



Section 71.016 Annexation of noncontiguous territory, when allowed.

Annexation of noncontiguous territory, when allowed.

71.016. Whenever fifty percent or more of the area of a city, town, or village organized under the laws of this state is liable to be inundated as a result of the construction of a lake, reservoir or other body of water, and it is determined by the legislative body of the city, town, or village, that it is impracticable to annex adjacent or contiguous territory to afford the necessary additional area for the city, town, or village, the legislative body of the city, town, or village may extend its governmental authority over a new townsite in the manner provided in sections 71.016 to 71.019.

(L. 1969 p. 133 § 1)



Section 71.017 Plat of proposed area--acceptance how--election, how conducted--approval by voters, effect of.

Plat of proposed area--acceptance how--election, how conducted--approval by voters, effect of.

71.017. 1. The owners of a tract of land not more than ten miles distant from the nearest limits of the city, town, or village, or within such greater distance as may be reasonable under the circumstances in order to secure the most desirable site, may present to the legislative body of the city, town, or village a plat containing the same information as is required by the laws of this state to be contained in a plat of an original townsite. The legislative body shall examine the plat, and may require such amendments, changes, additions, or withdrawals therefrom as it deems necessary, and if the legislative body finds that the area contained in the plat is a suitable and desirable site to which the city, town, or village should be moved, it shall pass an ordinance declaring the acceptance of the plat, and shall submit to the voters of the city, town, or village, the question of whether the territory comprised within the plat shall be annexed. The requirements of section 71.015 shall not apply to an annexation under the provisions of sections 71.016 to 71.019.

2. If the annexation of the territory comprised within such plat is approved by a majority of the voters of the city, town, or village voting on the question the legislative body shall so declare by resolution, and shall cause a copy of its resolution and the original plat to be filed for record in the office of the county clerk. If part or all of the territory comprised within the plat lies in a county other than that in which the existing territory of the city, town, or village lies, the resolution and the plat shall be recorded in each county. Upon the date of the filing of the resolution and the plat, the territory comprised within the plat shall be annexed to and shall form a part of the city, town, or village.

(L. 1969 p. 133 §§ 2, 3, A.L. 1978 H.B. 971)



Section 71.018 Exclusion of prior area from jurisdiction, when.

Exclusion of prior area from jurisdiction, when.

71.018. Whenever any city, town, or village has annexed a new site under the provisions of sections 71.016 to 71.019, the legislative body of the city, town, or village may exclude from its boundaries any portion or portions of the territory embraced within its limits as they existed prior to the annexation of the new site whenever by reason of inundation, disoccupation or any other cause whatsoever, the retention thereof within the limits of the city, town, or village ceases to be desirable for the public interest and for the interest of the inhabitants thereof and of the owners of such land. Until such exclusion, all portions of the original territory of the city, town, or village shall continue within its limits and shall be subject to its governmental authority. Proceedings for such exclusion of territory shall be in accordance with the general laws of this state.

(L. 1969 p. 133 § 4)



Section 71.019 Condemnation authorized--bonds, how issued--cooperation authorized.

Condemnation authorized--bonds, how issued--cooperation authorized.

71.019. Any city, town, or village annexing a townsite under the provisions of sections 71.016 to 71.019, through its legislative body, may:

(1) Provide by ordinance for the acquisition of the property so annexed and platted, through the exercise of the right of condemnation in the manner provided by law, or by negotiated purchases or in any other lawful manner;

(2) Provide for the reimbursement of owners of such acquired property through the issuance of bonds in the manner provided by law, and may hold any necessary bond election together with the election provided in section 71.017, or through the encumbrance of such acquired property or in any other lawful manner;

(3) Provide for the administration of the annexed or acquired property, including the authority to zone and other similar and usual powers for regulating use and development of realty and in the case of acquired property the power to provide for and regulate the sale of lots and excess property and to enact such ordinances as will facilitate the orderly and equitable relocation of the city, town, or village;

(4) Act in concert with, cooperate with, or deal with, any private person, agency, nonprofit corporation, governmental body or agency or other appropriate entity in the accomplishment of such ends.

(L. 1969 p. 133 § 5)



Section 71.020 Changing name of town.

Changing name of town.

71.020. Whenever a petition, signed by the voters of any city, incorporated town or incorporated village of this state, equal in number to one-half of those who voted for the officers therein at the last election, shall be presented to the corporate authorities of such city, town or village, praying that the name of such city, town or village may be changed, it shall be lawful for such corporate authorities to make such change in the manner herein provided.

(RSMo 1939 § 7322, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7171; 1919 § 8620; 1909 § 9508



Section 71.030 Proceedings before presentation of petition to change name.

Proceedings before presentation of petition to change name.

71.030. Previous to the presentation of the petition mentioned in section 71.020, the name proposed to be given to such city, town or village shall be filed in the office of the secretary of state, to be there retained for the period of at least sixty days, and, upon application, the secretary of state shall, at any time after the filing of such name, grant a certificate, stating that such name has not been given to any other city, incorporated town or incorporated village or municipality of this state, if such be the fact; but if such name has been adopted by any other city, town or village or municipality, the secretary of state shall so notify the party or parties making such application, in which case another name shall be filed in his office, which name shall likewise remain for the period of sixty days, and no petition shall be acted upon by said corporate authorities unless accompanied by the certificate of the secretary of state, setting forth that such name has not been adopted elsewhere in this state.

(RSMo 1939 § 7323)

Prior revisions: 1929 § 7172; 1919 § 8621; 1909 § 9509



Section 71.040 Duty of the secretary of state.

Duty of the secretary of state.

71.040. The secretary of state shall, as soon as practicable after the passage of this law, communicate with the county clerks in each county in this state, and ascertain the names of all cities, towns, villages or other municipal corporations therein, and arrange such names in alphabetical order for convenient reference. Such lists of names shall be kept filed in his office, and shall be changed whenever a change of name shall be effected under the provisions of this chapter.

(RSMo 1939 § 7324)

Prior revisions: 1929 § 7173; 1919 § 8622; 1909 § 9510



Section 71.050 Petition to change name--consideration--notice.

Petition to change name--consideration--notice.

71.050. At any meeting of the corporate authorities of any city, incorporated town or incorporated village, after the presentation of the petition herein provided, such corporate authorities shall fix the time when such petition shall be considered, and order notice of the presentation thereof to be given by publishing such notice for three consecutive weeks in some newspaper having a general circulation in such city, town or village; such notice shall state that a change of name of such city, town or village has been prayed for, and the time when action on said petition shall be had, at which time remonstrances, if any, will be heard.

(RSMo 1939 § 7325)

Prior revisions: 1929 § 7174; 1919 § 8623; 1909 § 9511



Section 71.060 Order to change name.

Order to change name.

71.060. At the time fixed in the notice provided for in section 71.050, or if, from any cause, action thereon is not taken, such petition praying for change of name shall be, with all remonstrances, heard at any subsequent meeting of such corporate authorities; and when said authorities have heard such petitions and remonstrances, and are satisfied such change of name is necessary or proper, they shall thereupon make an order changing the name of such city, town or village, and adopting the name prayed for in such petition.

(RSMo 1939 § 7326)

Prior revisions: 1929 § 7175; 1919 § 8624; 1909 § 9512



Section 71.070 Order to change name--duty of secretary of state--duty of courts.

Order to change name--duty of secretary of state--duty of courts.

71.070. If said change of name is made, said corporate authorities shall cause a copy of the order making such change to be filed in the office of the secretary of state, who shall thereupon make known the facts of such change by publication in some newspaper of the county in which such city, town or village is situated, and also in some newspaper in the city of St. Louis; and all the courts of this state shall take judicial notice of the change there made.

(RSMo 1939 § 7327)

Prior revisions: 1929 § 7176; 1919 § 8625; 1909 § 9513



Section 71.080 Change not to affect rights accrued.

Change not to affect rights accrued.

71.080. Nothing in sections 71.020 to 71.080 shall affect the rights or privileges of such city, town or village, or those of any person, as the same existed before such change of name. And all proceedings pending in any court or place, in favor of or against said city, town or village, may be continued to final consummation under the name in which the same was commenced.

(RSMo 1939 § 7328)

Prior revisions: 1929 § 7177; 1919 § 8626; 1909 § 9514



Section 71.090 Unincorporated town or village--change of name.

Unincorporated town or village--change of name.

71.090. When the plat of any unincorporated town or village shall be placed upon record in any county of this state, the circuit court of said county shall have power to change the name of such unincorporated town or village, upon a petition of a majority of the legal voters residing within the limits of such town or village; provided, notice of the proposed change of name shall be filed in the office of the secretary of state, as provided in section 71.030.

(RSMo 1939 § 7329, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7178; 1919 § 8627; 1909 § 9515

Effective 1-2-79



Section 71.100 May sell and convey commons.

May sell and convey commons.

71.100. Where any city, town or village in this state hath a common annexed to it, the trustees or body corporate of said city, town or village shall have authority to sell or convey, by deed in fee simple, all the common annexed to said city, town or village.

(RSMo 1939 § 7361)

Prior revisions: 1929 § 7210; 1919 § 8649; 1909 § 9537



Section 71.110 Sale of commons--ordinances authorized.

Sale of commons--ordinances authorized.

71.110. The trustees, or body corporate, of said city, town or village, is hereby given full power and authority to pass any laws, bylaws, ordinance or other necessary provisions regulating and effecting the sale of said commons, or to perform, or cause to be performed, all acts that are, or may become, necessary to carry into full effect the sale of said commons by said city, town or village.

(RSMo 1939 § 7362)

Prior revisions: 1929 § 7311; 1919 § 8650; 1909 § 9538



Section 71.120 Property held in trust.

Property held in trust.

71.120. Whenever any property, real or personal, is held by any municipal corporation in a fiduciary capacity, the circuit court shall have jurisdiction, upon proceedings instituted in the name of the attorney general or prosecuting attorney, to inquire into any breaches of trust, fraud or negligence, and to administer the proper relief.

(RSMo 1939 § 7314)

Prior revisions: 1929 § 7163; 1919 § 8612; 1909 § 9500



Section 71.130 Breach of trust--proceedings.

Breach of trust--proceedings.

71.130. Such proceedings shall be conducted as near as may be in conformity with the law regulating practice in civil cases.

(RSMo 1939 § 7315)

Prior revisions: 1929 § 7164; 1919 § 8613; 1909 § 9501



Section 71.140 Purchase of Missouri products.

Purchase of Missouri products.

71.140. Every commission, board, committee, officer or other governing body of any city or town shall purchase and use only those materials, products, supplies, provisions and other needed articles produced, manufactured, compounded, made or grown within the state of Missouri, when they are found in marketable quantities in the state and are of a quality suited to the purpose intended and can be secured without additional cost over foreign products or products of other states; provided, however, that quality and fitness of articles shall be considered in purchasing or letting contracts for articles herein mentioned.

(RSMo 1939 § 14616, A. 1949 H.B. 2023)

Prior revision: 1929 § 13320



Section 71.150 Property qualifications for officers not required.

Property qualifications for officers not required.

71.150. No property qualification shall be required of any person to render him eligible to any office in any city or incorporated town.

(RSMo 1939 § 7290, A. 1949 H.B. 2023)

Prior revisions: 1929 § 7139; 1919 § 8588; 1909 § 9476



Section 71.160 Special census--qualifications and oath of supervisor.

Special census--qualifications and oath of supervisor.

71.160. Whenever the council of any incorporated city or town in this state shall be of the opinion that there has been a substantial increase or decrease in the population of such city or town since the last preceding census of such city or town, taken under the authority of the state, or of the United States, said council may, by resolution, declare that it is deemed advisable and necessary that a special census be taken in said city or town, and request the governor to order a special census to be taken therein. Upon such a resolution being passed by the council of any incorporated city or town and a certified copy thereof, certified to by the city clerk of such city or town, being presented to the governor, the governor shall order a special census to be taken in such city or town and shall immediately appoint a census supervisor, who shall be a resident in and qualified voter of such city or town, to supervise the taking of such special census. Such supervisor shall subscribe to an oath that he will faithfully discharge the duties of such office and cause a true and correct census of the population of such city to be taken, according to his best ability, which oath shall be filed with the secretary of state.

(RSMo 1939 § 7408)

Prior revision: 1929 § 7256



Section 71.170 Special census--enumerators--results certified.

Special census--enumerators--results certified.

71.170. Upon qualifying in the manner prescribed in section 71.160, the census supervisor shall appoint such enumerators as may be necessary to assist in taking such census, each of whom shall take the same oath as heretofore prescribed for such supervisor, before some officer authorized to administer oaths. Such supervisor and enumerators shall immediately proceed to take a census of such city or town, for the sole purpose of determining the population of such city or town, and no other information shall be taken by such supervisor and enumerators. Upon the completion of such census, the supervisor shall certify the result thereof to the secretary of state, and, from and after the date of the filing of such certificate with the secretary of state, the population of such city or town, as given in such certificate of the supervisor, shall be the legal census and population of such city or town, for all purposes whatsoever, under the constitution and laws of the state.

(RSMo 1939 § 7409)

Prior revision: 1929 § 7257



Section 71.180 Special census--compensation, supervisor and enumerators.

Special census--compensation, supervisor and enumerators.

71.180. The census supervisor and enumerators provided for in the preceding sections shall receive such compensation as may be designated by the governor for their services; provided, that the compensation of the supervisor shall not exceed seven dollars and fifty cents for each day actually spent in the performance of his duties as such supervisor, and the compensation of the enumerators shall not exceed five dollars each for each day actually spent in the performance of their duties as enumerators. The compensation of the supervisor and enumerators and all other expenses of such census shall be paid by the city in which such census is taken.

(RSMo 1939 § 7410)

Prior revision: 1929 § 7258



Section 71.185 Tort liability for governmental acts, insurance, trial.

Tort liability for governmental acts, insurance, trial.

71.185. 1. Any municipality engaged in the exercise of governmental functions may carry liability insurance and pay the premiums therefor to insure such municipality and their employees against claims or causes of action for property damage or personal injuries, including death, caused while in the exercise of the governmental functions, and shall be liable as in other cases of torts for property damage and personal injuries including death suffered by third persons while the municipality is engaged in the exercise of the governmental functions to the extent of the insurance so carried.

2. In all suits brought against the municipality for tort damages suffered by anyone while the municipality is engaged in the exercise of governmental functions, it shall be unlawful for the amount of insurance so carried to be shown in evidence, but the court shall be informed thereof and shall reduce any verdict rendered by a jury for an amount in excess of such insurance to the amount of the insurance coverage for the claim.

(L. 1959 S.B. 346 §§ 1, 2)



Section 71.195 Security guards, license or permit issued by a municipality valid in any municipality in St. Charles County, definition.

Security guards, license or permit issued by a municipality valid in any municipality in St. Charles County, definition.

71.195. 1. Any license or permit issued by a municipality to a person in order for such person to seek, obtain or maintain employment as a security guard shall be valid in any municipality within a charter county with a population not exceeding three hundred thousand adjoining another first class charter county, or by reciprocal agreement between the municipalities in any other county.

2. For the purposes of this section, the term "security guard" is defined as any person who is not authorized to carry a firearm and who is paid to protect the person or property of another, but shall not include law enforcement officers or any other public official or employee.

(L. 1997 H.B. 756 § 1)



Section 71.200 Police force, appointment of men and women.

Police force, appointment of men and women.

71.200. All cities in this state shall have power to appoint both men and women as members of the police force and to prescribe their duties and provide for their compensation.

(RSMo 1939 § 7427, A.L. 1983 H.B. 97)

Prior revisions: 1929 § 7274; 1919 § 8696



Section 71.205 Pensioning of city employees--financing by municipal utility (cities 40,000 to 450,000).

Pensioning of city employees--financing by municipal utility (cities 40,000 to 450,000).

71.205. 1. Any city of this state that now has or may hereafter have a population of more than forty thousand inhabitants and less than four hundred and fifty thousand is authorized to provide by ordinance or otherwise for the pensioning of its municipal employees and the surviving spouses and children of deceased employees and to appropriate and utilize its municipal revenues and other available funds for these purposes.

2. Any city authorized to provide for the pensioning of its municipal employees and the surviving spouses and children of deceased employees in accordance with subsection 1 may include within the provisions of any pension plan adopted the employees of any municipally owned or operated public utility, or may authorize by ordinance or otherwise a separate plan for the pensioning of the employees and the surviving spouses and children of deceased employees of any such municipally owned public utility. Any pension plan adopted covering the employees and the surviving spouses and children of the deceased employees of a municipally owned or operated public utility may provide that the pensions to such employees and their surviving spouses and children be paid from the funds and revenues of the municipally owned public utility. If the employees of any such municipally owned public utility are included in a plan covering all of the city's municipal employees, then the plan may provide a pro rata share of the cost of administering the pension plan shall be borne by funds and revenues of the municipal utility, and if a separate plan is provided covering just the employees and the surviving spouses and children of deceased employees of the municipal utility, then the plan may provide the cost of administering the plan be paid solely from funds and revenue of the municipal utility.

(L. 1959 H.B. 205 §§ 1, 2, A.L. 1965 p. 190, A.L. 1983 H.B. 571)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 71.207 Benefits from pension plan exempt from state taxes, execution, garnishment, attachment, and are unassignable, exception.

Benefits from pension plan exempt from state taxes, execution, garnishment, attachment, and are unassignable, exception.

71.207. Whenever any municipality has established pension plans for the pensioning of the salaried employees of such city and the surviving spouses and minor children of deceased employees, the right of any person to a benefit, any other right accrued or accruing to any person under the provisions of such pension plan and the funds created under such pension plan are exempt from any tax of the state of Missouri and are not subject to execution, garnishment, attachment or any other process whatsoever and are unassignable unless specifically so provided in such plan.

(L. 1972 H.B. 1065 § 1, A.L. 1983 H.B. 571, A.L. 1988 H.B. 924 & 1243)



Section 71.220 City prisoners, labor on public works--fines payable in installments.

City prisoners, labor on public works--fines payable in installments.

71.220. 1. The various cities, towns and villages in this state, whether organized under special charter or under the general laws of the state, are hereby authorized and empowered to, by ordinance, cause all persons who have been convicted and sentenced by the court having jurisdiction, for violation of ordinance of such city, town or village, whether the punishment be by fine or imprisonment, or by both, to be put to work and perform labor on the public streets, highways and alleys or other public works or buildings of such city, town or village, for such purposes as such city, town or village may deem necessary. And the marshal, constable, street commissioner, or other proper officer of such city, town or village shall have power and be authorized and required to have or cause all such prisoners as may be directed by the mayor, or other chief officer of such city, town or village, to work out the full number of days for which they may have been sentenced, at breaking rock, or at working upon such public streets, highways or alleys or other public works or buildings of such city, town or village as may have been designated. And if the punishment is by fine, and the fine be not paid, then for a portion of such judgment that is equal to the greater of the actual daily cost of incarcerating the prisoner or the amount the municipality is reimbursed by the state for incarcerating the prisoner, the prisoner shall work one day. And it shall be deemed a part of the judgment and sentence of the court that such prisoner may be worked as herein provided.

2. When a fine is assessed for violation of an ordinance, it shall be within the discretion of the judge, or other official, assessing the fine to provide for the payment of the fine on an installment basis under such terms and conditions as he may deem appropriate.

(RSMo 1939 § 7359, A.L. 1971 S.B. 227, A.L. 1978 H.B. 1634, A.L. 2011 H.B. 38)

Prior revisions: 1929 § 7208; 1919 § 8648; 1909 § 9536



Section 71.230 Unimproved additions, how vacated.

Unimproved additions, how vacated.

71.230. If any person shall lay off an addition to any town or city which he does not improve, and shall be the legal owner of all lots contained in such addition, such person, or any other person who shall become the legal owner thereof, shall have such addition or any part thereof vacated by applying to the county commission of the proper county, after notice as provided in section 71.240 and proof of ownership of such lots, but such act of vacation shall have no force or effect until a certificate thereof be made out by the clerk of the said commission and filed for record in the recorder's office of said county.

(RSMo 1939 § 7319)

Prior revisions: 1929 § 7168; 1919 § 8617; 1909 § 9505



Section 71.250 Duty of county commission--procedure.

Duty of county commission--procedure.

71.250. If no opposition be made to such petition, the county commission may vacate the same, with such restrictions as they may deem for the public good; but if opposition be made, such application shall continue until the next term of the commission, when, if the objector consent to such vacation, or if two-thirds of all the real estate holders of the town or city petition therefor, the commission may grant the prayer of the petition. The part so vacated, if it be a lot, shall vest in him who may have the title thereof, according to law; and if the same be a street or alley, the same shall be attached to the ground bordering on such street or alley, and all title thereto shall vest in the person owning the property on each side thereof in equal proportions, according to the length or breadth of such ground, as the same may border on such street or alley; and whenever a public square or common shall be vacated, the property thereof shall be disposed of in such manner as the proper authorities of said town or city may direct.

(RSMo 1939 § 7317)

Prior revisions: 1929 § 7166; 1919 § 8615; 1909 § 9503



Section 71.260 What consent necessary.

What consent necessary.

71.260. But no such vacation of a street or alley shall take place, unless the consent of the persons owning two-thirds of the property immediately adjoining thereto be obtained therefor in writing, which consent shall be acknowledged before some circuit or associate circuit judge and filed for record in the recorder's office in said county.

(RSMo 1939 § 7318, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7167; 1919 § 8616; 1909 § 9504

Effective 1-2-79



Section 71.270 Streets, easements and commons in subdivision outside limits--petition--notice.

Streets, easements and commons in subdivision outside limits--petition--notice.

71.270. 1. Whenever a tract or parcel of land, being outside the limits of any incorporated town, village or city shall have been subdivided and streets, avenues, roads, alleys, public easements, public square or common marked on the recorded plat of said subdivision, the county commission of the county in which the subdivision is located may vacate the streets, alleys, roads, public easements, public square or common or part of either upon petition of the owner or owners of the ground lying on both sides of or fronting on the street, avenue, road, alley, public easement, public square or common, or part of such street, avenue, road, alley, public easement, public square or common, proposed to be vacated.

2. No such vacation shall be ordered until proof shall be made to the commission of the publication in a newspaper published in the county or of written or printed notices posted in five public places in the county, at least fifteen days prior to the term of the commission at which such petition shall be presented, that application would be made at that term of the commission for the vacation of the street, avenue, road, alley, public easement, public square or common, or part thereof, as described in the petition. Such notice shall state distinctly the nature of the petition, when it is to be made, and what street, avenue, road, alley, public easement, public square or common or part of such street, avenue, road, alley, public easement, public square or common, is proposed to be vacated. Utility providers which provide service in the area of the street, avenue, road, alley, public easement, public square or common, or any part of such street, avenue, road, alley, public easement, public square or common, sought to be vacated shall be notified of the petition by the proponent of the petition.

3. If no person interested in such subdivision shall appear and show cause to the commission why the vacation should not be made, the commission may make the order for the vacation as requested in the petition.

4. In the event that the commission orders the requested vacation, such order shall be filed with the office of the county recorder of deeds.

(RSMo 1939 § 7320, A.L. 1957 p. 276, A.L. 1999 H.B. 779)

Prior revisions: 1929 § 7169; 1919 § 8618; 1909 § 9506



Section 71.275 Annexation of contiguous land with a research, development, or office park project, procedure.

Annexation of contiguous land with a research, development, or office park project, procedure.

71.275. Notwithstanding any other provision of this chapter to the contrary, if the governing body of any municipality finds it in the public interest that a parcel of land within a research, development, or office park project established under section 172.273, that is contiguous and compact to the existing corporate limits of the municipality and located in an unincorporated area of the county, should be located in the municipality, such municipality may annex such parcel, provided that the municipality obtains written consent of all the property owners located within the unincorporated area of such parcel.

(L. 2010 H.B. 1806 merged with S.B. 942)

Effective 5-25-10 (H.B. 1806)

8-28-10 (S.B. 942)



Section 71.280 Section 71.270 not applicable to state or county road.

Section 71.270 not applicable to state or county road.

71.280. The provisions of section 71.270 shall not apply to any state or county road established and opened prior to the filing of the plat of a subdivision; but such road, when marked on the plat, may be vacated by the county commission when it shall no longer be used and maintained as a state or county road, and the same, when vacated, shall vest in the person who may have the legal title thereof.

(RSMo 1939 § 7321)

Prior revisions: 1929 § 7170; 1919 § 8619; 1909 § 9507



Section 71.283 Residency for officers in certain villages, exceptions, appointed officers--acts prohibited for officers.

Residency for officers in certain villages, exceptions, appointed officers--acts prohibited for officers.

71.283. All officers elected to offices or appointed to fill a vacancy in any elective office in any village in any county of the first classification having a population of over nine hundred thousand shall be voters under the laws and constitution of this state and the ordinances of the village, except that appointed officers need not be voters of the village. No person shall be elected or appointed to any office who shall at the time be in arrears for any unpaid village taxes, or forfeiture or defalcation in office. All officers, except appointed officers, shall be residents of the village.

(L. 1993 S.B. 31, A.L. 1994 S.B. 517)



Section 71.285 Weeds or trash, city may cause removal and issue tax bill, when--certain cities may order abatement and remove weeds or trash, when--section not to apply to certain cities, when--city official may order abatement in certain cities--removal of weeds or trash, costs.

Weeds or trash, city may cause removal and issue tax bill, when--certain cities may order abatement and remove weeds or trash, when--section not to apply to certain cities, when--city official may order abatement in certain cities--removal of weeds or trash, costs.

71.285. 1. Whenever weeds or trash, in violation of an ordinance, are allowed to grow or accumulate, as the case may be, on any part of any lot or ground within any city, town or village in this state, the owner of the ground, or in case of joint tenancy, tenancy by entireties or tenancy in common, each owner thereof, shall be liable. The marshal or other city official as designated in such ordinance shall give a hearing after ten days' notice thereof, either personally or by United States mail to the owner or owners, or the owner's agents, or by posting such notice on the premises; thereupon, the marshal or other designated city official may declare the weeds or trash to be a nuisance and order the same to be abated within five days; and in case the weeds or trash are not removed within the five days, the marshal or other designated city official shall have the weeds or trash removed, and shall certify the costs of same to the city clerk, who shall cause a special tax bill therefor against the property to be prepared and to be collected by the collector, with other taxes assessed against the property; and the tax bill from the date of its issuance shall be a first lien on the property until paid and shall be prima facie evidence of the recitals therein and of its validity, and no mere clerical error or informality in the same, or in the proceedings leading up to the issuance, shall be a defense thereto. Each special tax bill shall be issued by the city clerk and delivered to the collector on or before the first day of June of each year. Such tax bills if not paid when due shall bear interest at the rate of eight percent per annum. Notwithstanding the time limitations of this section, any city, town or village located in a county of the first classification may hold the hearing provided in this section four days after notice is sent or posted, and may order at the hearing that the weeds or trash shall be abated within five business days after the hearing and if such weeds or trash are not removed within five business days after the hearing, the order shall allow the city to immediately remove the weeds or trash pursuant to this section. Except for lands owned by a public utility, rights-of-way, and easements appurtenant or incidental to lands controlled by any railroad, the department of transportation, the department of natural resources or the department of conservation, the provisions of this subsection shall not apply to any city with a population of at least seventy thousand inhabitants which is located in a county of the first classification with a population of less than one hundred thousand inhabitants which adjoins a county with a population of less than one hundred thousand inhabitants that contains part of a city with a population of three hundred fifty thousand or more inhabitants, any city with a population of one hundred thousand or more inhabitants which is located within a county of the first classification that adjoins no other county of the first classification, or any city, town or village located within a county of the first classification with a charter form of government with a population of nine hundred thousand or more inhabitants, or any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the City of St. Louis, where such city, town or village establishes its own procedures for abatement of weeds or trash, and such city may charge its costs of collecting the tax bill, including attorney fees, in the event a lawsuit is required to enforce a tax bill.

2. Except as provided in subsection 3 of this section, if weeds are allowed to grow, or if trash is allowed to accumulate, on the same property in violation of an ordinance more than once during the same growing season in the case of weeds, or more than once during a calendar year in the case of trash, in any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, in the City of St. Louis, in any city, town or village located in a county of the first classification with a charter form of government with a population of nine hundred thousand or more inhabitants, in any fourth class city located in a county of the first classification with a charter form of government and a population of less than three hundred thousand, or in any home rule city with more than one hundred thirteen thousand two hundred but less than one hundred thirteen thousand three hundred inhabitants located in a county with a charter form of government and with more than six hundred thousand but less than seven hundred thousand inhabitants, the marshal or other designated city official may order that the weeds or trash be abated within five business days after notice is sent to or posted on the property. In case the weeds or trash are not removed within the five days, the marshal or other designated city official may have the weeds or trash removed and the cost of the same shall be billed in the manner described in subsection 1 of this section.

3. If weeds are allowed to grow, or if trash is allowed to accumulate, on the same property in violation of an ordinance more than once during the same growing season in the case of weeds, or more than once during a calendar year in the case of trash, in any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, in the City of St. Louis, in any city, town or village located in a county of the first classification with a charter form of government with a population of nine hundred thousand or more inhabitants, in any fourth class city located in a county of the first classification with a charter form of government and a population of less than three hundred thousand, in any home rule city with more than one hundred thirteen thousand two hundred but less than one hundred thirteen thousand three hundred inhabitants located in a county with a charter form of government and with more than six hundred thousand but less than seven hundred thousand inhabitants, in any third class city with a population of at least ten thousand inhabitants but less than fifteen thousand inhabitants with the greater part of the population located in a county of the first classification, in any city of the third classification with more than sixteen thousand nine hundred but less than seventeen thousand inhabitants, in any city of the third classification with more than eight thousand but fewer than nine thousand inhabitants, in any city of the fourth classification with more than eight thousand but fewer than nine thousand inhabitants and located in any county of the third classification without a township form of government and with more than eighteen thousand but fewer than twenty thousand inhabitants, or in any city of the third classification with more than fifteen thousand but fewer than seventeen thousand inhabitants and located in any county of the first classification with more than sixty-five thousand but fewer than seventy-five thousand inhabitants, the marshal or other designated official may, without further notification, have the weeds or trash removed and the cost of the same shall be billed in the manner described in subsection 1 of this section. The provisions of subsection 2 and this subsection do not apply to lands owned by a public utility and lands, rights-of-way, and easements appurtenant or incidental to lands controlled by any railroad.

4. The provisions of this section shall not apply to any city with a population of one hundred thousand or more inhabitants which is located within a county of the first classification that adjoins no other county of the first classification where such city establishes its own procedures for abatement of weeds or trash, and such city may charge its costs of collecting the tax bill, including attorney fees, in the event a lawsuit is required to enforce a tax bill.

(L. 1971 H.B. 162, A.L. 1990 H.B. 1390, A.L. 1993 H.B. 333 merged with S.B. 221, A.L. 2000 S.B. 894, A.L. 2001 H.B. 410 merged with S.B. 345, A.L. 2002 S.B. 1086 & 1126, A.L. 2004 H.B. 947, A.L. 2013 S.B. 23 merged with S.B. 58)

CROSS REFERENCE:

Weed abatement, procedure, notice, cities, towns or villages and certain counties, 67.398



Section 71.286 Display of the United States flag, political subdivisions not to regulate.

Display of the United States flag, political subdivisions not to regulate.

71.286. Notwithstanding any other provision of the law to the contrary, no state law, city, town or village ordinance shall regulate the exhibition of a properly displayed United States flag. For the purposes of this section, the term "properly displayed" shall mean that the flag contains no additional design or embellishment and is displayed consistent with the provisions of Title 4 U.S.C. Sections 1-10, pursuant to the normally accepted guidelines for the display of the United States flag.

(L. 2002 S.B. 918)



Section 71.287 Water usage, voluntary reports to division of geology and land survey, contents--city complying may charge fee on tax bill for improvements.

Water usage, voluntary reports to division of geology and land survey, contents--city complying may charge fee on tax bill for improvements.

71.287. 1. Any city, town, or village in this state may make an annual voluntary report to the division on the water usage of the residents of such city, town, or village. Such report shall show:

(1) The name and location of the city, town, or village;

(2) The location, nature and type of the water source supplying the city, town, or village;

(3) The amount in gallons of water used by residents of the city, town, or village on a monthly and yearly basis, either actual usage or estimated usage;

(4) Anticipated water usage during the year next succeeding the date of the report.

2. Any city, town, or village in this state which makes voluntary reports as provided in this section may charge as a fee on any tax bill issued by it for improvements pursuant to section 88.812 or 88.816 a percentage of the tax bill which when added to the rate of interest permitted under section 88.812 or 88.816 will result in a figure which would be equal to an annual interest rate at the market rate as defined in section 408.030.

(L. 1983 H.B. 271 § 9)



Section 71.288 Restrictions on outdoor advertising--fee.

Restrictions on outdoor advertising--fee.

71.288. 1. Any city or county shall have the authority to adopt regulations with respect to outdoor advertising that are more restrictive than the height, size, lighting and spacing provisions of sections 226.500 to 226.600.

2. No city or county shall have the authority to impose a fee of more than five hundred dollars for the initial inspection of an outdoor advertising structure, nor may the city or county impose a business tax on an outdoor advertising structure of more than two percent of the gross annual revenue produced by the outdoor advertising structure within that city or county.

(L. 1997 H.B. 831 § 1, A.L. 1998 H.B. 1681 & 1342 merged with S.B. 883)

(2000) Bill enacting section met constitutional requirements of single subject and clear title. C.C. Dillon Co. v. City of Eureka, 12 S.W.3d 322 (Mo.banc).



Section 71.290 Public improvement--state or federal aid--procedures.

Public improvement--state or federal aid--procedures.

71.290. Whenever any city, town, village, county, special road district, sewer district or drainage district or other improvement district by its charter or by the laws of this state applicable thereto is now or shall hereafter be empowered to construct any public improvement, such city, town, village, county or district shall have power to pay for the labor and materials or any portion of both or either out of its general revenue, and to accept, use, and apply in whole or in part payment for the same any grant from the state or the government of the United States or any agency of either, and such city, town, village, county or district shall have power to accept a grant or assistance of labor for such improvement or portion thereof furnished by those employed by any state or federal agency for making such improvement, subject to the conditions, if any, imposed by such agency of the state or federal government. The balance of the cost of such improvement not paid out by the general revenue of such city, town, village, county or district, or not paid out of any grant of funds, or not represented by the furnishing of labor and materials by the state or United States government or any agency thereof, shall be levied as a special tax against the same property and in the same proportion upon which the whole of the cost of such improvement would have been levied as now provided by the charter of any such city, town, village, county or district, or the present laws of this state applicable thereto, except for such payment or grant. The proceedings in each instance providing for the construction of such improvements from their initiation to the awarding of the contract to the successful bidder and the rights and privileges of citizens and of each property owner affected thereby shall be the same as that now provided by the charter and law governing such city, town, village, county or district where the entire cost of such improvement is to be paid for in special tax bills or special assessments against property; provided, however, that the plans, specifications and the estimate of cost for such improvement now required to be prepared and filed according to law shall specify what portion of the material and labor or either it is estimated will be assessed against benefitted property. In letting contracts pursuant to this section the awarding authority shall require bidders to separately state the amount bid on that portion of such improvement for which payment is to be made by special tax bills or benefit assessments. Where any portion of the labor and materials on any such improvement shall be furnished in kind by the state or the United States government or any bureau or agency thereof in lieu of a cash grant the proceedings shall so state and bids shall be required only for the balance of the labor and materials and the contract shall be awarded to the lowest and best bidder or lowest responsible bidder on the balance of said labor and materials.

(RSMo 1939 § 7403)

CROSS REFERENCE:

Public improvement defined for purposes of this section, 246.271



Section 71.300 Courthouses and jails--erection and maintenance.

Courthouses and jails--erection and maintenance.

71.300. All county seats or other cities or towns which are duly incorporated are hereby authorized upon such terms as may be agreed upon, in conjunction with their respective counties, to erect and maintain courthouses and jails in such county seats and in such other towns or cities for the joint use of such county seats or other towns or cities and the county wherein they are located; and all authority now existing under the law or that may hereafter be conferred on the counties in this state for the purpose of providing the revenue for erecting and maintaining the buildings herein provided for, may be exercised by such counties jointly with such county seats or other towns or cities; provided, that for the purposes of this section, such county seats, towns or cities shall be authorized to issue and negotiate interest-bearing bonds.

(RSMo 1939 § 13704, A.L. 1945 p. 1394)

Prior revisions: 1929 § 12045; 1919 § 9445; 1909 § 3666



Section 71.310 Armories--acquisition, maintenance.

Armories--acquisition, maintenance.

71.310. All cities, towns, villages and counties in this state are hereby given power and authority to build or acquire, by purchase, lease, gift or otherwise, suitable armories, drill halls and headquarters, and the land necessary therefor, for such organizations of the National Guard of Missouri as may be stationed or located therein, and to provide for the maintenance and repair of the same.

(RSMo 1939 § 7364)

Prior revisions: 1929 § 7213; 1919 § 8652; 1909 § 9540



Section 71.320 Armories, not owned or leased by cities--maintenance.

Armories, not owned or leased by cities--maintenance.

71.320. In case any organization of the National Guard of Missouri now or hereafter occupies any armory, drill hall or headquarters not owned or leased by the city, town, village or county wherein it is located, such city, town, village or county is hereby given power and authority to provide for the maintenance and repair of such armory, drill hall or headquarters.

(RSMo 1939 § 7365)

Prior revisions: 1929 § 7214; 1919 § 8653; 1909 § 9541



Section 71.330 Term maintenance defined.

Term maintenance defined.

71.330. The term "maintenance", as used in sections 71.310 and 71.320, shall include light, water, heat, fuel, power, ice and the wages of janitors, armorers and other employees necessary for such armories, drill halls and headquarters.

(RSMo 1939 § 7366)

Prior revisions: 1929 § 7215; 1919 § 8654; 1909 § 9542



Section 71.340 Construction and repair of public roads--annual appropriation.

Construction and repair of public roads--annual appropriation.

71.340. The mayor and city council of any city or the chairman and board of trustees of any incorporated town or village shall have the power to annually appropriate and pay out of the treasury of such city or incorporated town or village a sum of money, not to exceed ten percent of the annual general revenue thereof, for the purpose of constructing, building, repairing, working, grading or macadamizing any public road, street and highway and any bridge thereon leading to and from such city or incorporated town or village; and such appropriation shall be made by ordinance and the money so appropriated shall be applied under the supervision and direction of the engineers of such city or incorporated town or village, and of the county highway engineer of the county in which such city, town or village is located, or of some competent person selected by such city, town or village and approved by the county highway engineer, who shall make a report thereof, in writing, to the mayor and city council of such city, or to the chairman and board of trustees of such incorporated town or village; but this privilege shall not extend to a greater distance than five miles from the corporate limits of such city, town or village, and shall not be construed so as to allow any obstruction to or interference with the free use of any such public road, street or highway by the public, except so far as may be necessary while such work is being done, and further shall not be construed to affect the liability of such city, town or village, which liability shall be the same as if such roads, streets and highways were inside the city limits.

(RSMo 1939 § 7312, A.L. 1945 p. 1308)

Prior revisions: 1929 § 7161; 1919 § 8610; 1909 § 9498

CROSS REFERENCE:

Township board may expend one-fourth of revenue on city streets, 65.295



Section 71.350 Parking facilities for motor vehicles, certain cities.

Parking facilities for motor vehicles, certain cities.

71.350. Any incorporated city or town in this state of not more than seven hundred thousand and not less than one thousand population, and any county in this state having a constitutional charter, may rent, lease and improve property, or acquire property by gift, purchase, exchange, or by the exercise of the power of eminent domain over unimproved property in the manner provided by law for the condemnation of land for street or road purposes in such municipality or county, except that nothing herein is construed to limit the right to the use of eminent domain in connection with improved property used for or devoted to commercial purposes; and may construct, install or equip buildings and facilities thereon for parking motor vehicles; and may own, manage, use or operate property and facilities thereon for parking motor vehicles, and make or authorize the making of a charge for the use of property and facilities for such purposes, except that the municipality or county shall not dispense or furnish or allow any lessee or occupant to dispense or furnish, upon or in connection with any property or facility acquired or operated pursuant to this section any product or service other than the parking of motor vehicles.

(L. 1945 V. I p. 392 § 7411a, A.L. 1959 H.B. 328)



Section 71.360 Parking facilities, how financed.

Parking facilities, how financed.

71.360. Any such incorporated city, town, or constitutional charter county may finance and pay for the planning, designing, acquisition, construction, equipment and improvement of property for parking motor vehicles by any one or combination of the following methods:

(1) General revenue funds, including any proceeds derived from the operation of such parking facilities;

(2) General obligation bonds within legal debt limitations;

(3) Negotiable interest-bearing revenue bonds, the principal and interest of which shall be payable solely from the revenue derived from the operation of such parking facilities, and from the proceeds, or any part thereof, from on-street parking meter receipts of any city or town, which proceeds or any part thereof may be pledged by the city, town or constitutional charter county to the retirement of negotiable interest-bearing revenue bonds, which revenue bonds may be issued and sold by such municipality or constitutional charter county when authorized by the city council, board of aldermen, county council or other legislative authority of the city, town or county.

(L. 1947 V. I p. 392 § 7411b, A.L. 1955 p. 300, A.L. 1959 H.B. 328)



Section 71.365 Sidewalks to have wheelchair ramps--specifications for--when required.

Sidewalks to have wheelchair ramps--specifications for--when required.

71.365. The governing body of each municipality in this state may provide for and regulate crosswalks, curbs and gutters. However, after September 28, 1975, all new curbs which are constructed in any municipality, and all existing curbs which are a part of any reconstruction, shall comply with this section. In order to enable persons using wheelchairs to travel freely and without assistance, at each crosswalk a ramp shall be built into the curb so that the sidewalk and street blend to a common level. Such ramp shall be not less than thirty-six inches wide and shall not have a slope greater than one inch rise per twelve inches length (eight and three-tenths percent). Where because of surrounding buildings or other restrictions it is impossible to conform the slope with this requirement, the ramp shall contain a slope with as shallow a rise as possible under the circumstances not to exceed ten percent. In all ramps there shall be a gradual rounding at the bottom of the slope.

(L. 1975 S.B. 217 § 1)

CROSS REFERENCE:

Public buildings and sidewalk handicap access requirements, 8.620.



Section 71.367 Deviations authorized, when.

Deviations authorized, when.

71.367. Deviations from the standards set forth in section 71.365 may be permitted where conformance to such standards is impractical or physically impossible and where the method, material and dimension used in lieu thereof does not create a hazard. Such deviations must first be submitted to the governing body of the municipality for approval or rejection.

(L. 1975 S.B. 217 § 2)



Section 71.370 Contracts for fire protection between incorporated cities.

Contracts for fire protection between incorporated cities.

71.370. Any incorporated city in this state having a fire department may contract to furnish fire protection to any other incorporated city or cities in this state, whether or not such other incorporated city or cities have a fire department.

(RSMo 1939 § 7405)

Prior revision: 1929 § 7253



Section 71.380 Fire protection contracts.

Fire protection contracts.

71.380. Any two or more incorporated cities wishing to take advantage of sections 71.370 to 71.390 may, by ordinance duly enacted in each of such cities, agree upon the terms upon which such fire protection shall be furnished, and such agreement may, where two or more such cities have fire departments, include an interchange of the service of such fire departments upon such terms as are agreed upon; or such agreement may provide for the payment of a stated sum per month or per year, or a stated sum per fire, or any other method of compensation for such fire protection that is agreed upon by the two or more incorporated cities entering into such contract; provided, that any contract for a longer period than five years shall have no binding force until ratified by a majority of the voters voting on the question in each of the cities entering into such contract.

(RSMo 1939 § 7406, A.L. 1978 H.B. 971)

Prior revision: 1929 § 7254



Section 71.390 Payments under contracts.

Payments under contracts.

71.390. Payments contracted for under sections 71.370 and 71.380 shall be made from any funds of the city available for such purpose.

(RSMo 1939 § 7407)

Prior revision: 1929 § 7255



Section 71.400 Cities may maintain joint fire departments.

Cities may maintain joint fire departments.

71.400. Any two or more cities, towns or incorporated villages, whether of the same class or not and whether contiguous or not, may enter into a joint contract to acquire, install and operate a fire department for the joint benefit and protection of the property situated in said contracting municipalities and the lives of the inhabitants thereof, and to erect and maintain at such place as may be agreed upon a building for the housing of said fire department.

(RSMo 1939 § 7391)

Prior revision: 1929 § 7240

CROSS REFERENCE:

Cooperation with other political subdivisions, on public improvements or facilities, 70.210 to 70.320



Section 71.410 Joint contract--validity.

Joint contract--validity.

71.410. The contract mentioned in section 71.400, to be valid, shall be authorized by ordinance passed by the council, board of aldermen or board of trustees of the contracting parties, which ordinances shall be uniform in their provisions, and prescribe the cost of installing the fire department, including the erection or rental of a building for the use of the department, and the maximum cost of the maintenance thereof and the amount to be contributed by each of the contracting parties to the original cost incurred in installing the department and the maximum amount of the annual appropriation for the maintenance of said department.

(RSMo 1939 § 7392)

Prior revision: 1929 § 7241



Section 71.420 Joint fire department committee--duties.

Joint fire department committee--duties.

71.420. The joint fire department so installed, as aforesaid, shall be managed by a joint fire department committee consisting of one member from each of the contracting parties, which shall prescribe such rules and regulations, and appoint and employ such officers, firemen and other persons as may be necessary to efficiently operate the fire department, and acquire the necessary apparatus for the installation of the department, the property on which the fire department is to be located and supervise the erection of the fire department building, as authorized by ordinance, all as herein provided.

(RSMo 1939 § 7393)

Prior revision: 1929 § 7242



Section 71.430 Joint fire department--use of building.

Joint fire department--use of building.

71.430. The building to be erected as herein provided may be used jointly for such other municipal purposes as may be provided by ordinance passed by each of the contracting parties.

(RSMo 1939 § 7394)

Prior revision: 1929 § 7243



Section 71.440 Joint fire department--cost of maintenance, how met.

Joint fire department--cost of maintenance, how met.

71.440. 1. For the purpose of paying its share of the cost of any of the expenditures herein authorized, exclusive of annual cost of maintenance, any city, town or incorporated village which may have entered into a joint contract, as provided in sections 71.400 to 71.430, may become indebted to an amount exceeding, in any year, the income and revenue provided for such year, the amount of such indebtedness, including existing indebtedness at the time of incurring the same, not to exceed, in the aggregate, five percent on the value of the taxable property in said municipality, to be ascertained by the assessment next before the last assessment for state and county purposes previous to the incurring of such indebtedness.

2. To incur such indebtedness, the council, board of aldermen or board of trustees of the contracting parties, each acting separately, shall order that the question be submitted to the voters to determine whether or not bonds shall be issued by said municipality, as herein authorized. The notice shall state the amount of indebtedness to be incurred and of the increase in the rate of taxation, if any, necessary to discharge such indebtedness in the manner provided by law.

(RSMo 1939 § 7395, A.L. 1978 H.B. 971)

Prior revision: 1929 § 7244



Section 71.450 Joint fire department--bond election--tax increase.

Joint fire department--bond election--tax increase.

71.450. The question shall be submitted in substantially the following form:

Shall the joint fire departments of . . . . . . . and . . . . . . . incur indebtedness, evidenced by the issuance of bonds, in the amount of . . . . . . . dollars, and increase taxes by . . . . . . . for the purpose of . . . . . . . . . ?

(RSMo 1939 § 7396, A.L. 1978 H.B. 971)

Prior revision: 1929 § 7245



Section 71.470 Joint fire department--issuance of bonds--imposition of tax.

Joint fire department--issuance of bonds--imposition of tax.

71.470. If it appears from the returns of such question that the constitutionally required percentage of the voters of such municipality were in favor of incurring such indebtedness, the council, board of aldermen or board of trustees shall pass an ordinance reciting the submission of the question and the result thereof, both for and against the question, and if the result, as certified, shall be in favor of the issuing of the bonds, then the council, board of aldermen or board of trustees in the same ordinance shall direct the issuance of such bonds to the amount of the debt so authorized to be incurred and shall, either before or at the time of doing so, provide for the collection of an annual tax sufficient to pay the interest on such indebtedness as it falls due and also to create a sinking fund for the payment of the principal thereof within twenty years from the date of contracting the same.

(RSMo 1939 § 7398, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revision: 1929 § 7247



Section 71.480 Joint fire department--denomination and form of bonds.

Joint fire department--denomination and form of bonds.

71.480. The bonds to be issued, as provided in section 71.470, shall be in denominations of one hundred dollars or some multiple thereof, and shall be payable to bearer not later than twenty years from their date, and shall bear interest from their date at a rate not exceeding six percent per annum, payable annually or semiannually, such interest payments to be evidenced by annexed coupons, and said bonds shall not be sold for less than ninety-five percent of the face value thereof and shall not exceed in the aggregate the limit of indebtedness herein specified. Such bonds shall be signed by the mayor or chairman of the board of trustees and attested by the signature of the clerk of the municipality with the seal of his office affixed thereto. The interest coupons may be executed by affixing thereon the facsimile signature of said clerk.

(RSMo 1939 § 7399)

Prior revision: 1929 § 7248



Section 71.490 Joint fire department--bonds, notice of sale.

Joint fire department--bonds, notice of sale.

71.490. The city treasurer of the municipality issuing such bonds, or such other officer as may be designated by ordinance, if there be no city treasurer, under the direction of the council, board of aldermen or board of trustees shall cause notice to be published in such manner as may be provided by ordinance that sealed proposals for the purchase of all or a part of said bonds will be received at his office and that the same will be opened by him in the presence of the council, board of aldermen or board of trustees on the day and hour mentioned in the notice. Any and all bids that the council, board of aldermen or board of trustees may not deem satisfactory as to price or otherwise shall be rejected, and in case of rejection the bonds may be again advertised for sale or they may be sold at not less than their face value at private sale.

(RSMo 1939 § 7400)

Prior revision: 1929 § 7249



Section 71.500 Joint fire department--bonds to be registered.

Joint fire department--bonds to be registered.

71.500. The bonds to be issued under sections 71.400 to 71.510 shall be registered in the office of the state auditor in the manner prescribed by law.

(RSMo 1939 § 7401)

Prior revision: 1929 § 7250



Section 71.510 Joint fire department--use of moneys from bonds.

Joint fire department--use of moneys from bonds.

71.510. The moneys derived from such bonds shall be deposited in the city treasury and be paid out for the purposes for which the bonds were issued in such manner as may be provided by ordinance.

(RSMo 1939 § 7402)

Prior revision: 1929 § 7251



Section 71.520 Certain privileges granted to public utilities.

Certain privileges granted to public utilities.

71.520. Any city, town or village in this state may by ordinance authorize any person, or any company organized for the purpose of supplying light, heat, power, water, gas or sewage disposal facilities, and incorporated under the laws of this state, to set and maintain its poles, piers, abutments, wires and other fixtures, and to excavate for, install, and maintain water mains, sewage disposal lines, and necessary equipment for the operation and maintenance of electric light plants, heating plants, power plants, waterworks plants, gas plants and sewage disposal plants, and to maintain and operate the same along, across or under any of the public roads, streets, alleys, or public places within such city, town, or village, for a period of twenty years or less, subject to such rules, regulations and conditions as shall be expressed in such ordinance.

(RSMo 1939 § 7828)

Prior revisions: 1929 § 7683; 1919 § 9122; 1909 § 9947

CROSS REFERENCES:

Privileges, city to grant for laying conductors and erecting poles of utility companies, 393.010

Railroad right-of-way, city may grant through public lands, 388.380

Telegraph and telephone companies--privilege on constructing line--mode of construction directed by whom, 392.080, 392.090



Section 71.525 Condemnation of property of public utility or rural electric cooperative, restrictions, conditions--limitation.

Condemnation of property of public utility or rural electric cooperative, restrictions, conditions--limitation.

71.525. 1. Except as provided in subsection 2 of this section, no city, town or village may condemn the property of a public utility, as defined in section 386.020, or the property of a rural electric cooperative, as provided in chapter 394, if such property is used or useful in providing utility services and the city, town or village seeking to condemn such property, directly or indirectly, will use or proposes to use the property for the same purpose, or a purpose substantially similar to the purpose that the property is being used by the public utility or rural electric cooperative.

2. A city, town or village may only condemn the property of a public utility or the property of a rural electric cooperative, even if the property is used or useful in providing utility services by such utility or cooperative, if:

(1) The condemnation is necessary for the public purpose of acquiring a nonexclusive easement or right-of-way across the property of such utility or cooperative and only if the acquisition will not materially impair or interfere with the current use of such property by the utility or cooperative and will not prevent or materially impair the utility or cooperative from any future expansion of its facilities on such property; or

(2) The property is solely and exclusively devoted to the provision of street lighting or traffic signal service by such utility in a city having a population of at least three hundred fifty thousand inhabitants located wholly or partially within a county of the first classification with a charter form of government; or

(3) The property is owned by a water or sewer corporation, as defined in section 386.020, with less than five hundred hook-ups.

3. The provisions of this section shall apply to all cities, towns and villages in this state, incorporated or unincorporated and no matter whether any statutory classification, special charter or constitutional charter or any other provision of law appears to convey the power of condemnation of such property by implication.

4. If a city, town or village seeks to condemn the property of a public utility or rural electric cooperative, and the conditions in subsection 1 of this section do not apply, this section does not limit the condemnation powers otherwise possessed by such city, town or village.

(L. 1994 S.B. 709)



Section 71.527 Annexation, provision of cable television services.

Annexation, provision of cable television services.

71.527. Where a city annexes property which, prior to the annexation, was provided cable television services by any other party, such city or any person granted a franchise from the city to provide such services shall not prevent parties providing such services in the annexed area prior to the annexation from operating in the annexed area.

(L. 1994 S.B. 709)



Section 71.530 Municipalities may contract for utilities--approval by majority of voters required, when.

Municipalities may contract for utilities--approval by majority of voters required, when.

71.530. Any city, town or village may contract with any corporation organized under the laws of Missouri, or doing business as a foreign corporation in the state of Missouri, for the purpose of supplying it with gas, electricity or water. The contract may be for any length of time which shall be agreed upon between the city, town or village and the corporation, for a term not to exceed twenty years. Each contract may be renewed for another period or periods for a term of not more than twenty years per period. The provisions of this section shall apply to all cities, towns and villages in this state, whether organized by special charter or under the general laws of the state, any provisions in any special charter of any city, town or village in the state to the contrary notwithstanding. All renewal contracts entered into under the provisions of this section shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251. Every initial contract for such services shall be approved by a majority of the voters of the municipality voting on the question. Nothing herein contained shall be so construed as to prevent the governing body of any city, town or village from contracting with any person, association or corporation for furnishing the city, town or village with gas, electricity or water in municipalities where franchises have already been granted and where gas, electric or water plants and facilities already exist, without a vote of the people.

(RSMo 1939 § 5370, A.L. 1943 p. 410 § 154, A. 1949 H.B. 2023, A.L. 1978 H.B. 971, A.L. 1987 S.B. 412, A.L. 1989 H.B. 451)

Prior revisions: 1929 § 4963; 1919 § 10173; 1909 § 3368



Section 71.540 Municipal water supply--contracts.

Municipal water supply--contracts.

71.540. It shall be lawful for any incorporated city, town or village in this state to enter into a contract separately or in conjunction with any other incorporated city, town or village, or cities, towns or villages, or with any private corporation or corporations, or with any corporation now or hereafter engaged in pumping and delivering water at wholesale for domestic consumption. It shall also be lawful for any such incorporated city, town or village, or cities, towns and villages in this state to acquire, own and hold, separately or in conjunction with any other city, town or village, or cities, towns or villages, or any private corporation in this state, water mains or interests in water mains through which to procure an adequate supply of water for its inhabitants.

(RSMo 1939 § 7389)

Prior revisions: 1929 § 7238; 1919 § 8670



Section 71.550 Water supply contract--voter approval.

Water supply contract--voter approval.

71.550. Before any contract as authorized in section 71.540 shall be entered into with any private corporation by any incorporated city, town or village, or cities, towns and villages in this state, said contract shall be approved by a majority of all the voters voting thereon.

(RSMo 1939 § 7390, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7239; 1919 § 8671



Section 71.560 Use of streets for railway purposes--petition of property owners.

Use of streets for railway purposes--petition of property owners.

71.560. The municipal assembly, city council or board of trustees of any incorporated city in this state shall have no power to grant the use of, or the right to lay down any tracks in any street of the city, to any railroad company, or to any steam, dummy, electric, cable, horse or other street car company, whether the same shall be incorporated under any general or special law of the state, now or hereafter in force, except upon the petition of the owners of the land representing more than one-half of the frontage of the street or so much thereof as is sought to be used for railroad or street car purposes; and when the street or part thereof as is sought to be used shall be more than one mile in extent, no petition of landowners shall be valid unless the same shall be signed by the owners of the land representing more than one-half of the frontage of each mile, and of the fraction of a mile, if any, in excess of the whole mile, measuring from the initial point named in such petition, of such street or part thereof sought to be used for such purpose; provided, that this section shall not be construed to prevent granting authority to a railroad company to lay a spur track or side track to any manufacturing establishment or wholesale house, when desired by the parties owning such manufacturing establishment or wholesale house; provided, however, that nothing in this section shall be construed so as to prohibit the municipal assembly, city council or board of trustees of any such city from granting a renewal of any franchise now in force, to the extent of the present mileage granted for such franchise.

(RSMo 1939 § 7311)

Prior revisions: 1929 § 7160; 1919 § 8609; 1909 § 9497



Section 71.570 Street railways--powers of municipality limited.

Street railways--powers of municipality limited.

71.570. The legislative authority of no incorporated town or city of this state shall have the power to grant to any person or corporation the right to construct and operate on, over or under any street or alley of any incorporated town or city, any elevated, underground or other street railroad without compliance with the conditions named in sections 71.580 and 71.590.

(RSMo 1939 § 7307)

Prior revisions: 1929 § 7156; 1919 § 8605; 1909 § 9493



Section 71.580 Proceedings before granting of franchise to street railroads.

Proceedings before granting of franchise to street railroads.

71.580. Before granting any franchise for constructing and operating any elevated, underground or other street railroad on, over or under any street or alley of any incorporated town or city, the authorities of such town or city shall, by ordinance duly enacted, establish the route and clearly define the terms and conditions of such franchise, and locate all depots, stations, turnouts and switches of such railroad. The party to which said franchise may be granted shall be an incorporated company, organized under the laws of this state, to construct, maintain and operate a street railroad in the town or city by which such franchise is granted.

(RSMo 1939 § 7308)

Prior revisions: 1929 § 7157; 1919 § 8606; 1909 § 9494



Section 71.590 Condemnation of property for street railways--ascertainment and payment of damages--procedure.

Condemnation of property for street railways--ascertainment and payment of damages--procedure.

71.590. 1. Before taking or damaging any property in the construction of a railroad under such franchise, the corporation shall cause to be ascertained and determined the damages that will be done by the building and operation of such railroad, to the real and personal property situated on the route fixed by the ordinance defining the franchise, and shall pay to the owner or owners of the real and personal property so affected, or into court for them, the amount of their respective damages.

2. In case the corporation fails to agree with the owners thereof for the proper compensation for the damages done or likely to be done or sustained by reason of the construction and operation of the railroad, or if, by reason of the legal incapacity of any such owner, no compensation can be agreed upon, the circuit court having jurisdiction over the town or city granting such franchise on application of the corporation shall appoint three disinterested residents of such town or city, who shall give personal notice to all owners or their agents of property affected, if they can be found, as well as ten days' notice by advertisement in the newspapers doing the printing of such town or city, of their time and place of meeting; and the commissioners having been first duly sworn to perform their duties justly and impartially and a true report to make, shall fully examine into the construction and operation of the railroad and its effects upon the real and personal property damaged thereby, making just allowances for the advantages which may have resulted or which may result to the owner or owners of property for which damages may be claimed or allowed, and after such comparison, shall estimate and determine how much damages, if any, such property may have sustained or seems likely to sustain by reason thereof, and make report of the same, and if no exceptions be filed within ten days thereafter, or in the event exceptions are filed and overruled, the court shall confirm the report and enter judgment thereon; from which judgment either or any party shall be entitled to an appeal or writ of error as in other cases. If the proceeding seeks to affect the property of persons under conservatorship, the conservators must be made parties, and if the property of married persons, their spouses must be made parties.

3. The petition shall set forth the general nature of the franchise granted, the nature of the railroad to be constructed and operated, causing or likely to cause damage to private property for public use, together with all facts necessary to give the court jurisdiction in the premises, the names of owners of the several parcels of land and personal property to be affected thereby, if known, or, if unknown, a correct description of the property or interest whose owners are unknown. The petition may be presented to the circuit court. Upon filing the petition, a summons shall be issued giving the defendants at least ten days' notice of the time when the petition will be heard, which summons shall be served in the same manner as writs of summons are or may be by law required to be served. If the name or residence of any defendant be unknown, or if any defendant does not reside within this state, notice of the time of hearing the petition, reciting the substance of the petition, and the day fixed for the hearing thereof, shall be given by publication for four consecutive weeks prior to the hearing of the petition, in the paper doing the town or city printing, and the court, being satisfied that due notice of the pending of the petition has been given, shall make the appointment of the commissioners.

4. The report of the commissioners to the circuit court shall be in writing and under oath, and filed with the clerk thereof, and the damages allowed to each owner of property affected shall be separately stated. The report of the commissioners may be reviewed by the circuit court on written exceptions filed by any party in the clerk's office within ten days after filing of such report, and the court shall make such order therein as right and justice may require, and may order a new appraisement on good cause shown, but the hearing of such exceptions shall be summary, and the court shall fix a day therefor without delay. The costs of the proceedings up to and including the filing of the commissioners' report shall be paid by the corporation, but all costs caused by any subsequent litigation shall be paid by the losing party. All damage found by the commissioners shall, within thirty days after filing their report, be paid to the owners of the property damaged, or into court for them, by the corporation, and if the same is not so paid, the railroad shall not be constructed.

(RSMo 1939 § 7308, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 7157; 1919 § 8606; 1909 § 9494



Section 71.600 Damages defined.

Damages defined.

71.600. "Damages" in sections 71.570 to 71.600 are hereby defined to be the depreciation in the value of the property that may result from the construction and operation of the proposed railroad.

(RSMo 1939 § 7309)

Prior revisions: 1929 § 7158; 1919 § 8607; 1909 § 9495



Section 71.610 Imposition of tax on business, when.

Imposition of tax on business, when.

71.610. No municipal corporation in this state shall have the power to impose a license tax upon any business, avocation, pursuit or calling, unless such business, avocation, pursuit or calling is specially named as taxable in the charter of such municipal corporation, or unless such power be conferred by statute.

(RSMo 1939 § 7440)

Prior revisions: 1929 § 7287; 1919 § 8702; 1909 § 9580

CROSS REFERENCES:

Liquor licenses, cost of, limited by state charges, 311.220

Plumbers, license in certain cities, 341.010 to 341.080

Stationary engineers, license required in certain cities, 342.010, 342.020



Section 71.611 Certain villages prohibited from imposing a license tax in excess of $10,000 per license.

Certain villages prohibited from imposing a license tax in excess of $10,000 per license.

71.611. Notwithstanding any other provision of law to the contrary, after March 31, 2004, no village with less than one thousand three hundred inhabitants shall impose a license tax in excess of ten thousand dollars per license.

(L. 2003 S.B. 11)



Section 71.620 Imposition of tax or license fee on certain professions prohibited--imposition of tax or fee prohibited unless business office maintained--limitation on business license tax amount in certain villages.

Imposition of tax or license fee on certain professions prohibited--imposition of tax or fee prohibited unless business office maintained--limitation on business license tax amount in certain villages.

71.620. 1. Hereafter no person following for a livelihood the profession or calling of minister of the gospel, duly accredited Christian Science practitioner, teacher, professor in a college, priest, lawyer, certified public accountant, dentist, chiropractor, optometrist, chiropodist, physician or surgeon in this state shall be taxed or made liable to pay any municipal or other corporation tax or license fee of any description whatever for the privilege of following or carrying on such profession or calling, and, after December 31, 2003, no investment funds service corporation, as defined in section 143.451, may be required to pay, or shall be taxed or made liable to pay any municipal or other corporation tax or license fee of any description whatever for the privilege of following or carrying on its business or occupation, in excess of or in an aggregate amount exceeding twenty-five thousand dollars annually, any law, ordinance or charter to the contrary notwithstanding.

2. No person following for a livelihood the profession of insurance agent or broker, veterinarian, architect, professional engineer, land surveyor, auctioneer, or real estate broker or salesman in this state shall be taxed or made liable to pay any municipal or other corporation tax or license fee for the privilege of following or carrying on his or her profession by a municipality unless that person maintains a business office within that municipality.

3. Notwithstanding any other provision of law to the contrary, after September 1, 2004, no village with less than one thousand three hundred inhabitants shall impose a business license tax in excess of fifteen thousand dollars per license.

(RSMo 1939 § 6220, A.L. 1963 p. 124, A.L. 1976 H.B. 1373, A.L. 1998 H.B. 1468, A.L. 2003 H.B. 289 merged with H.B. 600, A.L. 2004 S.B. 1155)

Prior revisions: 1929 § 6098; 1919 § 7618; 1909 § 8532



Section 71.625 License tax, payment, when deemed timely--municipal corporations, interest and penalties on delinquencies to apply.

License tax, payment, when deemed timely--municipal corporations, interest and penalties on delinquencies to apply.

71.625. 1. The timely payment of a license tax due to any municipal corporation in this state, or any county pursuant to section 66.300, which is delivered by United States mail to the municipality or county office designated by such municipality or county office to receive such payments, shall be deemed paid as of the postmark date stamped on the envelope or other cover in which such payment is mailed. In the event any payment of tax due is sent by registered or certified mail, the date of the registration or certification shall be deemed the postmark date. No additional tax, penalty or interest shall be imposed by any municipality or county on any taxpayer whose payment is delivered by United States mail, if the postmark date stamped on the envelope or other cover containing such payment falls within the prescribed period on or before the prescribed date, including any extension granted, for making the payment. When the last day for making any license tax payment, including extensions, falls on a Saturday, a Sunday, or a legal holiday in this state, the payment shall be considered timely if the payment is made on the next succeeding day which is not a Saturday, Sunday or legal holiday.

2. Except as otherwise provided by law, the interest provisions of section 144.170 and penalty provisions of section 144.250 relating to delinquent sales taxes shall apply to delinquent taxes due as a result of the imposition of a license tax by any municipal corporation. The limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.510.

(L. 1998 H.B. 1301, A.L. 2012 H.B. 1504)



Section 71.630 Imposition of tax on producer prohibited, when.

Imposition of tax on producer prohibited, when.

71.630. No incorporated city, town or village in this state shall have power to levy or collect any tax, license or fees from any farmer, or producer or producers, for the sale of produce raised by him, her or them, when sold from his, her or their wagon, cart or vehicle, or from any person or persons in the employ of such farmer or producer in any such city, town or village.

(RSMo 1939 § 7330)

Prior revisions: 1929 § 7179; 1919 § 8628; 1909 § 9516



Section 71.640 Tax for band fund authorized.

Tax for band fund authorized.

71.640. Any city not within a county, any city, village or town having a population of less than twenty-five thousand and any city having a population of more than thirty-five thousand located in any county of the first class contiguous to a county of the first class having a charter form of government and not containing any part of a city of over four hundred thousand, howsoever organized, and irrespective of its form of government, may, by one of the two methods authorized in section 71.650, levy a tax for use in providing free band concerts, or equivalent musical service by the band upon occasions of public importance.

(RSMo 1939 § 7431, A.L. 1979 H.B. 465, A.L. 2001 S.B. 430)

Prior revision: 1929 § 7278



Section 71.650 Tax for band fund--limitations.

Tax for band fund--limitations.

71.650. 1. The mayor and council, board of aldermen or board of trustees may levy a tax of not more than one-half mill on each one dollar assessed valuation on all property in such city, village or town, or, when initiated by a petition signed by at least ten percent of the voters, the question shall be submitted to the voters, and a majority of the voters thereon shall be sufficient to carry the provisions of this law into effect, and it shall become the duty of the mayor and council, board of aldermen or board of trustees to levy each year on all the property in such city, village or town, a tax of not to exceed two mills, or such part thereof as shall be petitioned for, on each one dollar assessed valuation.

2. The question shall be submitted in substantially the following form:

Shall . . . . . . . (name of city, town, or village) levy a tax of . . . . . . . . mills on each one dollar assessed valuation for the creation of a band fund?

3. The levy made under either of the options of sections 71.640 to 71.670 shall not increase the tax levy of any such political subdivision to exceed the limitations fixed and prescribed by the constitution and laws of this state.

(RSMo 1939 § 7432, A.L. 1945 p. 1304, A.L. 1978 H.B. 971)

Prior revision: 1929 § 7279



Section 71.660 Discontinuance of tax for band fund, procedure.

Discontinuance of tax for band fund, procedure.

71.660. A petition, signed by at least ten percent of the voters, may at any time be presented asking that the following question be submitted:

Shall the tax for the creation of a "band fund" be discontinued? and if a majority of the votes be cast in favor of said question, no further tax shall be made.

(RSMo 1939 § 7433, A.L. 1978 H.B. 971)

Prior revision: 1929 § 7280



Section 71.670 Band fund--expenditures--contract with band.

Band fund--expenditures--contract with band.

71.670. All moneys received from such levy shall be paid into a special fund to be known as the "band fund", and no moneys shall be appropriated out of such fund until the mayor and council, board of aldermen or board of trustees shall have first entered into a written contract with the authorized officials of a band for its employment in the giving of free band concerts, or equivalent musical service by the band upon such occasions of public importance as shall be stipulated in said contract. Any band entering into a contract under this law shall be known as the municipal band, and shall administer its own financial and business affairs. No voluntary contribution, donation, or diversion into another fund shall be made from this fund in any manner whatsoever.

(RSMo 1939 § 7434)

Prior revision: 1929 § 7281



Section 71.675 No class action suits permitted for enforcement or collection of business license taxes imposed on telecommunications companies.

No class action suits permitted for enforcement or collection of business license taxes imposed on telecommunications companies.

71.675. 1. Notwithstanding any other provision of law to the contrary, no city or town shall bring any action in federal or state court in this state as a representative member of a class to enforce or collect any business license tax imposed on a telecommunications company. A city or town may, individually or as a single plaintiff in a multiple-plaintiff lawsuit, bring an action in federal or state court in this state to enforce or collect any business license tax imposed on a telecommunications company.

2. Nothing in this section shall be construed to preclude any taxpayer from initiating an action in federal or state court as a representative member of a class seeking injunctive relief against the Missouri department of revenue to enforce the imposition, assessment, or collection of the business license tax provided under sections 92.074 to 92.095.

(L. 2005 H.B. 209)

(2012) Section's bar on cities and towns serving as class representatives in suits to enforce or collect business license taxes on telecommunications companies violates article V, section 5 requirement that amending a procedural rule of the Supreme Court can only be done in a law limited to that purpose. State v. Jamison, 357 S.W.3d 589 (Mo.banc).



Section 71.680 Garbage and refuse collection and disposal, contracts for--disposal facilities, acquisition, bond issue and contracts.

Garbage and refuse collection and disposal, contracts for--disposal facilities, acquisition, bond issue and contracts.

71.680. 1. In addition to their other powers for the protection of the public health, each city of the second, third, or fourth class of this state, and each city having less than ten thousand inhabitants which has a special charter, may provide for the gathering, handling and disposition of garbage, trash, cinders, refuse matter and municipal waste accumulating in such cities either by itself, or by contract with others, and may pay for the same out of general revenues or by collection of charges for such service, and may do such other and further acts as are expedient for the protection and preservation of the public health, as the public health may be affected by the accumulation of trash, cinders, garbage, refuse matter and municipal waste. Such cities may acquire by purchase, construction, lease, gift or otherwise, within or without the corporate limits of such cities, incinerators for the destruction of garbage, trash, cinders, refuse matter and municipal waste; acquire by any of such means all equipment necessary or expedient for use in the collection, handling and disposition of garbage, trash, cinders, refuse matter and municipal waste; and acquire by any of such means purification plants or sewage disposal plants for the purification of all sewage accumulating in such cities.

2. Incinerators, equipment, purification plants or sewage disposal plants may be acquired by such cities with funds derived from the issue and sale of bonds in the manner provided by law for the issue and sale of bonds for other public purposes; or may enter into contracts for the construction or purchase of incinerators, equipment or purification plants or sewage disposal plants to be paid for out of the general revenues of such cities in annual installments; but the period of payment for any incinerators, equipment, purification plants or sewage disposal plants, or any contract for the construction, purchase or lease thereof out of the general revenues of such cities shall not extend over a longer period of time than ten years.

(RSMo 1939 § 7429, A.L. 1955 p. 305)

Prior revision: 1929 § 7276



Section 71.690 Garbage disposal--ordinances authorized.

Garbage disposal--ordinances authorized.

71.690. Such cities may pass all ordinances necessary for the carrying into effect of the powers granted in section 71.680.

(RSMo 1939 § 7430)

Prior revision: 1929 § 7277



Section 71.700 Water supply--authorization to regulate and license.

Water supply--authorization to regulate and license.

71.700. All cities in this state have power and authority to regulate and license and to levy and collect license tax on all springs, wells or other sources of water supply from which water is sold to the public or offered or shipped for sale, and to inspect the same and analyze such waters.

(RSMo 1939 § 7353)

Prior revisions: 1929 § 7202; 1919 § 8682; 1909 § 9559



Section 71.710 Water supply--protection of sources.

Water supply--protection of sources.

71.710. Such cities shall have the power and authority by ordinance to provide for the protection of all springs, wells or other sources of water supply described in section 71.700 from contamination or danger of contamination.

(RSMo 1939 § 7354)

Prior revisions: 1929 § 7203; 1919 § 8683; 1909 § 9560



Section 71.715 Sewerage service charges may be imposed, how collected--use of proceeds.

Sewerage service charges may be imposed, how collected--use of proceeds.

71.715. 1. The governing body of any municipality which has provided common sewers may by ordinance establish just and equitable charges or rents for the use of the sewers to be paid by persons who discharge sewage into the common sewers of the municipality. Any ordinance adopted under this section shall become effective upon its approval by a majority of the votes cast thereon.

2. Any municipality adopting an ordinance under this section may fix the charges or rentals for sewerage services on the basis of the amount of water used by each consumer within the municipality. If the municipality provides water to residents within the municipality the amount of the charges or rentals may be collected by adding the amount thereof to the charges for water. If the water is not supplied by the municipality, the municipality may

(1) Impose upon any person providing water within the municipality the duty of collecting and remitting to the municipality the charges or rentals for sewerage service and may prescribe penalties for the failure to make the collections and remittances; provided, however, that in such case the city shall reimburse the person for all expense (including, but not limited to, overheads, use of equipment, personnel and office space) incurred in collecting and remitting the charges of rentals. The reimbursements shall be made every three months, or

(2) Collect its own charges or rentals on the basis of the amount of water used by each consumer, in which case it is the duty of the person providing water within the municipality to furnish the municipality such information as is necessary for it to calculate its charges for sewerage service.

3. All charges and rentals collected under any ordinance adopted under this section shall be deposited by the municipality into a special fund and shall be used only for the purpose of acquiring, constructing, improving, extending and maintaining municipal sewers and sewerage treatment plants with all appurtenances necessary, useful and convenient for the collection, treatment, purification and disposal in a sanitary manner of the liquid and solid waste, sewage and domestic and industrial waste of the municipality. The rentals and charges in the special fund may be permitted to accumulate until amounts necessary for any sewer or sewerage treatment plant project planned by the municipality are available.

(L. 1961 p. 188 § 1, A.L. 1978 H.B. 971)



Section 71.720 Milk--regulation--inspection.

Milk--regulation--inspection.

71.720. All cities and towns in the state shall have power, by ordinance, to license and regulate milk dairies and the sale of milk, and provide for the inspection thereof.

(RSMo 1939 § 7355)

Prior revisions: 1929 § 7204; 1919 § 8646; 1909 § 9534



Section 71.760 Smoke nuisance--penalty.

Smoke nuisance--penalty.

71.760. The emission or discharge into the open air of dense smoke within the corporate limits of any city of this state is hereby declared to be a public nuisance. The owners, lessees, occupants, managers or agents of any building, establishment or premises from which dense smoke is so emitted or discharged shall be deemed guilty of a misdemeanor, and upon conviction thereof, in any court of competent jurisdiction, shall pay a fine of not less than twenty-five dollars nor more than one hundred dollars. And each and every day whereon such smoke shall be emitted or discharged shall constitute a separate offense; provided, however, that in any suit or proceeding under this section, it shall be a good defense if the person charged with a violation thereof shall show to the satisfaction of the jury or court trying the facts that there is no known practicable device, appliance, means or method by application of which to his building, establishment or premises the emission or discharge of the dense smoke complained of in that proceeding could have been prevented.

(RSMo 1939 § 7575)

Prior revisions: 1929 § 7432; 1919 § 8840; 1909 § 9689



Section 71.770 Smoke nuisance--enforcement of penalty.

Smoke nuisance--enforcement of penalty.

71.770. All cities to which the provisions of section 71.760 are applicable are hereby empowered to enact all necessary or desirable ordinances, not inconsistent with the provisions herein, nor the constitution, nor any general law of this state, in order to carry out the provisions of said section.

(RSMo 1939 § 7576)

Prior revisions: 1929 § 7433; 1919 § 8841; 1909 § 9690



Section 71.780 Nuisances--expense of suppression, how paid.

Nuisances--expense of suppression, how paid.

71.780. The legislative or governing bodies of cities organized under the general statutes or special charters shall have, and they are hereby granted, the power to suppress all nuisances which are, or may be, injurious to the health and welfare of the inhabitants of said cities, or prejudicial to the morals thereof, within the boundaries of said cities and within one-half mile of the boundaries thereof. Such nuisances may be suppressed by the ordinances of said cities, or by such act or order as the charters of said cities authorize them to adopt. If the nuisance is suppressed within the city limits, the expense for abating the same may be assessed against the owner or occupant of the property, and against the property on which said nuisance is committed, and a special tax bill may be issued against said property for said expenses.

(RSMo 1939 § 7358)

Prior revisions: 1929 § 7207; 1919 § 8694; 1909 § 9574

CROSS REFERENCES:

Dogs, mayor may issue quarantine order, when, 322.040



Section 71.790 Special business districts, how established--dissolution in the city of Springfield.

Special business districts, how established--dissolution in the city of Springfield.

71.790. The governing body of any city may establish special business districts in the manner provided hereafter, and upon establishment each such district shall be a body corporate and politic and a political subdivision of the state. The governing body of any home rule city with more than one hundred fifty-one thousand five hundred but fewer than one hundred fifty-one thousand six hundred inhabitants may dissolve a special business district in accordance with the procedure set forth in sections 67.950 and 67.955; provided, however, that any proceeds from the disposal of assets of the district after payment of all indebtedness shall be used by the governing body of such city in a manner consistent with the purposes of the district and within the boundary of the former district.

(L. 1972 H.B. 1156 § 1, A.L. 2006 S.B. 1094)



Section 71.792 Ordinance to establish district--survey and investigation--cost estimate required--report of survey public record.

Ordinance to establish district--survey and investigation--cost estimate required--report of survey public record.

71.792. A business district shall be formed by ordinance of the governing body of the city which shall establish the business district and define its limits. Prior to the establishment of a business district the governing body of the city shall conduct a survey and investigation for the purposes of determining the nature of and suitable location for business district improvements, the approximate cost of acquiring and improving the land therefor, the area to be included in the business district or districts, the need for and cost of special services, and cooperative promotion activities, and the percentage of the cost of acquisition, special services, and improvements in the business district which are to be assessed against the property within the business district and that part of the cost, if any, to be paid by public funds. The cost of the survey and investigation shall be included as a part of the cost of establishing the business district. A written report of this survey and investigation shall be filed in the office of the city clerk in the city and shall be available for public inspection.

(L. 1972 H.B. 1156 § 2)



Section 71.794 Establishing or altering size of district, procedure.

Establishing or altering size of district, procedure.

71.794. A special business district may be established, enlarged or decreased in area as provided herein in the following manner:

(1) Upon petition by one or more owners of real property on which is paid the ad valorem real property taxes within the proposed district, the governing body of the city may adopt a resolution of intention to establish, enlarge or decrease in area a special business district. The resolution shall contain the following information:

(a) Description of the boundaries of the proposed area;

(b) The time and place of a hearing to be held by the governing body considering establishment of the district;

(c) The proposed uses to which the additional revenue shall be put and the initial tax rate to be levied.

(2) Whenever a hearing is held as provided hereunder, the governing body of the city shall publish notice of the hearing on two separate occasions in at least one newspaper of general circulation not more than fifteen days nor less than ten days before the hearing; and shall mail a notice by United States mail of the hearing to all owners of record of real property and licensed businesses located in the proposed district; and shall hear all protests and receive evidence for or against the proposed action; rule upon all protests which determination shall be final; and continue the hearing from time to time.

(3) If the governing body decides to change the boundaries of the proposed area, the hearing shall be continued to a time at least fifteen days after the decision. Notice shall be given in at least one newspaper of general circulation at least ten days prior to the time of said hearing showing the boundary amendments.

(4) If the governing body following the hearing decides to establish the proposed district, it shall adopt an ordinance to that effect. The ordinance shall contain the following:

(a) The number, date and time of the resolution of intention pursuant to which it was adopted;

(b) The time and place the hearing was held concerning the formation of the area;

(c) The description of the boundaries of the district;

(d) A statement that the property in the area established by the ordinance shall be subject to the provisions of additional tax as provided herein;

(e) The initial rate of levy to be imposed upon the property lying within the boundaries of the district;

(f) A statement that a special business district has been established;

(g) The uses to which the additional revenue shall be put;

(h) In any city with a population of less than three hundred fifty thousand, the creation of an advisory board or commission and enumeration of its duties and responsibilities;

(i) In any city with a population of three hundred fifty thousand or more, provisions for a board of commissioners to administer the special business district, which board shall consist of seven members who shall be appointed by the mayor with the advice and consent of the governing body of the city. Five members shall be owners of real property within the district or their representatives and two members shall be renters of real property within the district or their representatives. The terms of the members shall be structured so that not more than two members' terms shall expire in any one year. Subject to the foregoing, the governing body of the city shall provide in such ordinance for the method of appointment, the qualifications, and terms of the members.

(L. 1972 H.B. 1156 § 3, A.L. 1975 S.B. 322, A.L. 1982 H.B. 1120, A.L. 2005 H.B. 58)



Section 71.796 Powers of governing body in establishing and maintaining district.

Powers of governing body in establishing and maintaining district.

71.796. The governing body in establishing and maintaining a business district shall have all the powers necessary to carry out any and all improvements adopted in the ordinance establishing the district including:

(1) To close existing streets or alleys or to open new streets and alleys or to widen or narrow existing streets and alleys in whole or in part;

(2) To construct or install pedestrian or shopping malls, plazas, sidewalks or moving sidewalks, parks, meeting and display facilities, convention centers, arenas, bus stop shelters, lighting, benches or other seating furniture, sculptures, telephone booths, traffic signs, fire hydrants, kiosks, trash receptacles, marquees, awnings, canopies, walls and barriers, paintings, murals, alleys, shelters, display cases, fountains, rest rooms, information booths, aquariums, aviaries, tunnels and ramps, pedestrian and vehicular overpasses and underpasses, and each and every other useful or necessary or desired improvement;

(3) To landscape and plant trees, bushes and shrubbery, flowers and each and every and other kind of decorative planting;

(4) To install and operate, or to lease, public music and news facilities;

(5) To purchase and operate buses, minibuses, mobile benches, and other modes of transportation;

(6) To construct and operate child-care facilities;

(7) To lease space within the district for sidewalk cafe tables and chairs;

(8) To construct lakes, dams, and waterways of whatever size;

(9) To provide special police or cleaning facilities and personnel for the protection and enjoyment of the property owners and the general public using the facilities of such business district;

(10) To maintain, as hereinafter provided, all city-owned streets, alleys, malls, bridges, ramps, tunnels, lawns, trees and decorative plantings of each and every nature, and every structure or object of any nature whatsoever constructed or operated by the said municipality;

(11) To grant permits for newsstands, sidewalk cafes, and each and every other useful or necessary or desired private usage of public or private property;

(12) To prohibit or restrict vehicular traffic on such streets within the business district as the governing body may deem necessary and to provide the means for access by emergency vehicles to or in such areas;

(13) To lease, acquire, dispose of, construct, reconstruct, extend, maintain, or repair parking lots or parking garages, both above and below ground, or other facilities for the parking of vehicles, including the power to install such facilities in public areas, whether such areas are owned in fee or by easement;

(14) To promote business activity in the district by, but not limited to, advertising, decoration of any public place in the area, promotion of public events which are to take place on or in public places, furnishing of music in any public place, and the general promotion of trade activities in the district.

(L. 1972 H.B. 1156 § 4, A.L. 2006 S.B. 1094)



Section 71.798 Governing body to determine expenditures.

Governing body to determine expenditures.

71.798. The governing body of the city creating the district shall have sole discretion as to how the revenue derived from any tax to be imposed herein, or any revenue derived from disposition of assets of the district, shall be used within the scope of the above purposes. The governing body of the city shall appoint an advisory board or commission to make recommendations as to its use. The governing body of the city creating the district shall not decrease the level of publicly funded services in the district existing prior to creation of the district or transfer the financial burden of providing the services to the district unless the services at the same time are decreased throughout the city, nor shall the governing body discriminate in the provision of the publicly funded services between areas included in such a district and areas not so included.

(L. 1972 H.B. 1156 § 5, A.L. 1975 S.B. 322, A.L. 2006 S.B. 1094)



Section 71.799 Cities of 350,000 or more--powers of district--governing body to determine expenditures.

Cities of 350,000 or more--powers of district--governing body to determine expenditures.

71.799. 1. In any city with a population of three hundred fifty thousand or more, a district shall have all the powers necessary or convenient to carry out any and all improvements adopted in the ordinance establishing the district and, in addition, may exercise the following powers:

(1) Cooperate with other public agencies and with any industry or business located within the district in the implementation of any project within the district;

(2) Enter into any agreement with any other public agency, any person, firm, or corporation to effect any of the provisions contained in sections 71.790 to 71.808;

(3) Contract and be contracted with, and to sue and be sued;

(4) Accept gifts, grants, loans, or contributions from the city in which the district is located, the United States of America, the state of Missouri, political subdivisions, foundations, other public or private agencies, individuals, partnerships, or corporations;

(5) Employ such managerial, engineering, legal, technical, clerical, accounting, and other assistance as it may deem advisable. The district may also contract with independent contractors for any such assistance.

2. In any city with a population of three hundred fifty thousand or more, the governing body of the city creating the district shall have final discretion as to how the revenue derived from any tax to be imposed under sections 71.790 to 71.808 shall be used within the scope of the above purposes, and the governing body of the city shall give its advice and consent to members of a board of commissioners appointed by the mayor of the city to administer the district. The governing body of the city creating the district shall not decrease the level of publicly funded services in the district existing prior to creation of the district or transfer the financial burden of providing the services to the district unless the services at the same time are decreased throughout the city, nor shall the governing body discriminate in the provision of the publicly funded services between areas included in such a district and areas not so included.

(L. 1982 H.B. 1120 §§ 71.797, 71.799, A.L. 1983 H.B. 713 Revision)



Section 71.800 Rate of tax--exception--abatement of certain tax benefits--new tax rate or special assessment, election, procedure, ballot forms--definitions--tax rate ceiling approved, effective when.

Rate of tax--exception--abatement of certain tax benefits--new tax rate or special assessment, election, procedure, ballot forms--definitions--tax rate ceiling approved, effective when.

71.800. 1. For the purpose of paying for all costs and expenses incurred in the operation of the district, the provision of services or improvements authorized in section 71.796, and incidental to the leasing, construction, acquisition, and maintenance of any improvements provided for under sections 71.790 to 71.808 or for paying principal and interest on notes or bonds authorized for the construction or acquisition of any said improvement, the district may impose a tax upon the owners of real property within the district which shall not exceed eighty-five cents on the one-hundred-dollar assessed valuation. In any city other than a city not within a county, real property subject to partial tax abatement under either the provisions of the urban redevelopment corporations law of Missouri or the provisions of sections 99.700 to 99.710 shall for the purpose of assessment and collection of ad valorem real estate taxes levied under the provisions of this section be assessed and ad valorem real estate taxes shall be collected as if the real estate were not subject to the tax abatement. The collection of delinquent receipts of said tax shall be in the same manner and form as that provided by law for all ad valorem property taxes. Taxes levied and collected under sections 71.790 to 71.808 shall be uniform upon the same class of subjects within the territorial limits of the authority levying the tax.

2. For the purpose of paying for all costs and expenses incurred in the operation of the district and the provision of services or improvements authorized in section 71.796, the district may impose additional tax on businesses and individuals doing business within the district. If the governing body imposes any business license taxes, such additional taxes shall not exceed fifty percent of the business license taxes. Whenever a hearing is held herein, the governing body shall hear all protests and receive evidence for or against the proposed action; rule upon all protests which determination shall be final; and may continue the hearing from time to time. Proceedings shall terminate if protest is made by businesses in the proposed area which pay a majority of the additional taxes within the area. For purposes of the additional tax to be imposed pursuant to this part, the governing body of the city may make a reasonable classification of businesses, giving consideration to various factors.

3. In addition to the taxes authorized by subsections 1 and 2 of this section, any district within a city which has a population of three hundred fifty thousand or more and is located within more than one county upon authorization of a majority of the voters voting thereon may impose one or more of the following special assessments on all real property located within the district:

(1) Not more than five cents per square foot on each square foot of land;

(2) Not more than one-half of a cent per square foot on each square foot of improvements on land; and

(3) Not more than twelve dollars per abutting foot of the lots, tracts and parcels of land within the district abutting on public streets, roads and highways.

4. For purposes of sections 10(c), 16, and 22 of article X of the Constitution of Missouri, and of section 137.073, the following terms as applied to an election pursuant to this section mean:

(1) "Approval of the required majority" or "direct voter approval", a simple majority;

(2) "Qualified voters", persons or other entities who have filed an application pursuant to subsection 6 of this section.

5. The governing body of any city in which there is a special business district may order an election on the approval of a new tax rate ceiling or assessment limit for any tax imposed pursuant to subsections 1 to 3 of this section. All costs of any such election shall be borne by the district out of its existing levy. The order shall set forth the new tax rate ceiling or assessment limit proposed. Any provision of law to the contrary notwithstanding, the tax rate ceiling may be increased or decreased, from any rate as revised under the provisions of section 137.073 to any rate not in excess of eighty-five cents on the one-hundred-dollar assessed valuation. Such order shall specify a date on which ballots for the election shall be mailed. Such date shall be a Tuesday, and shall be not earlier than the eighth Tuesday from the issuance of the order, nor later than August fifteenth of the year the order is issued and shall not be on the same day as an election conducted under the provisions of chapter 115.

6. Application for a ballot shall be conducted as provided in this subsection:

(1) Persons entitled to apply for a ballot in an election to approve a new tax rate ceiling for a tax imposed pursuant to subsection 1 or 3 of this section shall be:

(a) A resident individual of the district; or

(b) A person, including an individual, partnership, limited partnership, corporation, estate, or trust, which owns real property within the special business district;

(2) A person entitled to apply for a ballot in an election to approve a new tax rate ceiling for a tax imposed pursuant to subsection 2 of this section shall be a person, including an individual, partnership, limited partnership, corporation, estate, or trust, which possesses a license to do business in the district;

(3) Only persons entitled to apply for a ballot in elections pursuant to this section shall apply. Such persons shall apply with the clerk of the city in which the special business district is organized. Each person applying shall provide:

(a) Such person's name, address, mailing address, and phone number;

(b) An authorized signature; and

(c) Evidence that such person is entitled to vote. Such evidence shall be:

a. For resident individuals, proof of registration from the election authority;

b. For owners of real property, a tax receipt or deed or other document which evidences an equitable ownership, and identifies the real property by location;

c. For holders of business licenses, a copy of such business license;

(4) No person shall apply later than the fourth Tuesday before the date for mailing ballots specified in the governing body's order.

7. The clerk shall mail a ballot to each applicant of the district along with a return addressed envelope directed to the city clerk's office with a sworn affidavit on the reverse side of such envelope for the voter's signature. Such affidavit shall be in the following form:

I hereby declare under penalties of perjury that I am qualified to vote, or to affix my authorized signature in the name of an entity which is entitled to vote, in this election. . . . . . . . . . . . . . . . . . . . . Authorized Signature Subscribed and sworn to before me this . . . . . . . . . . day of . . . . . . . . , 20 . . . . . . . . . . . . . . . . . . . . . . Printed Name of Voter . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . Address of Voter Signature of notary or

other officer authorized . . . . . . . . . . . . . . . . . . . . . to administer oaths Mailing Address of Voter

(if different)

8. The question shall be submitted in substantially the following forms: (1) Shall the special business district of . . . . . . . . . . . . . . . be authorized to impose a tax on owners of real property in a sum not to exceed . . . . . . . . . . cents on the one hundred dollar assessed valuation?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO". (2) Shall the special business district of . . . . . . . . . . . . . . . be authorized to impose its business license tax on businesses and individuals doing business within the special business district in an amount not to exceed . . . . . . . . . . . . percent of the business license tax imposed by . . . . . . . . . . . . . .?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO". (3) Shall the special business district of . . . . . . . . . . . . . . . be authorized to impose a special assessment not to exceed . . . . . . cents per square foot on each square foot of land within the district?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO". (4) Shall the special business district of . . . . . . . . . . . . . . . be authorized to impose a special assessment not to exceed . . . . . . .cents per square foot on each square foot of improvements on land within the district?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO". (5) Shall the special business district of . . . . . . . . . . . . . be authorized to impose a special assessment not to exceed . . . . . . dollars per abutting foot of the lots, tracts and parcels of land within the district abutting on public streets, roads and highways?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO". (6) Shall the special business district of . . . . . . . . . . . . change its tax on . . . . . . . . . . . . . to . . . . . ?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO". Each ballot shall be plain paper, through which printing or writing cannot be read.

9. Each qualified voter shall have one vote. Each voter which is not an individual shall determine how to cast its vote as provided for in its articles of incorporation, articles of partnership, bylaws, or other document which sets forth an appropriate mechanism for the determination of the entity's vote. If a voter has no such mechanism, then its vote shall be cast as determined by a majority of the persons who run the day-to-day affairs of the voter. Each voted ballot shall be signed with the authorized signature.

10. Voted ballots shall be returned to the city clerk's office by mail or hand delivery no later than 5:00 p.m. on the sixth Tuesday after the date for mailing the ballots as set forth in the governing body's order. The city clerk shall transmit all voted ballots to a team of judges of not less than four, with an equal number from each of the two major political parties. The judges shall be selected by the city clerk from lists compiled by the election authority. Upon receipt of the voted ballots the judges shall verify the authenticity of the ballots, canvass the votes, and certify the results. Certification by the election judges shall be final and shall be immediately transmitted to the governing body. Any voter who applied for such election may contest the result in the same manner as provided in chapter 115.

11. If approved, the new tax rate ceiling or assessment limit shall be effective for the tax year in which the election is held, the provisions of section 67.110 to the contrary notwithstanding.

(L. 1972 H.B. 1156 § 6, A.L. 1975 S.B. 322, A.L. 1977 H.B. 651, A.L. 1982 H.B. 1120, A.L. 1985 H.B. 509, A.L. 1987 H.B. 909, A.L. 1988 H.B. 1729)



Section 71.801 St. Louis City--taxation of urban redevelopment real property, ordinance to control.

St. Louis City--taxation of urban redevelopment real property, ordinance to control.

71.801. In any city not within a county, real property subject to partial tax abatement under the provisions of chapter 353 shall for the purpose of assessment and collection of ad valorem real estate taxes levied under the provisions of sections 71.790 to 71.808 be assessed and ad valorem real estate taxes shall be collected as provided in the ordinance adopted by the governing body of the city approving the development plan of any such corporation and authorizing tax abatement.

(L. 1982 H.B. 1120, A.L. 1988 H.B. 1729)



Section 71.802 General obligation bonds authorized, when--election, notice of--form of ballot.

General obligation bonds authorized, when--election, notice of--form of ballot.

71.802. 1. Any district established under the provisions of sections 71.790 to 71.808 may, upon approval of the constitutionally required percentage of the voters of the district voting thereon, incur indebtedness and issue bonds or notes for the payment thereof. Notice of the election, the amount and the purpose of the loan shall be given.

2. The question shall be submitted in substantially the following form:

Shall the special business district incur indebtedness for the purpose of . . . . . . . in the amount of . . . . dollars, evidenced by the issuance of bonds or notes and levy a real estate tax to pay therefor?

3. If the constitutionally required percentage of the votes cast are for the indebtedness, the district shall, subject to the restrictions of section 71.796 and section 71.800, be vested with the power to incur indebtedness in the name of the district, to the amount and for the purposes specified on the ballot, and issue the bonds of the district for the payment thereof.

4. The indebtedness authorized by this section shall not be contracted for a period longer than twenty years, and the entire amount of the indebtedness shall at no time exceed, including the existing indebtedness of the district, in the aggregate ten percent of the value of taxable tangible property therein, as shown by the last completed assessment for state and county purposes.

5. It shall be the duty of the district to provide for the collection of an annual tax sufficient to pay the interest on the indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof within the time the principal becomes due.

(L. 1972 H.B. 1156 § 7, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 71.804 Revenue bonds authorized, when--refunding of revenue bonds authorized.

Revenue bonds authorized, when--refunding of revenue bonds authorized.

71.804. 1. In addition to the bonds specified in section 71.802 the cost of any district of acquiring, constructing, improving, or extending any revenue producing facilities may be met from the proceeds of revenue bonds of the district, payable solely from the operation of such revenue producing facility.

2. Revenue bonds issued under authority of this section shall be payable solely from the revenues derived from the operation of the revenue producing facility acquired, constructed, improved or extended in whole or in part from the proceeds of the bonds. No revenue bond issued pursuant to this section shall constitute an indebtedness of the district within the meaning of any constitutional or statutory restriction, limitation or provision.

3. For the purpose of refunding, extending and unifying the whole or any part of any valid outstanding bonded indebtedness payable from the revenues of a revenue producing facility, the district may issue refunding bonds not exceeding in amount the principal of the outstanding indebtedness to be refunded and the accrued interest to the date of the refunding bonds. The district shall provide for the payment of interest not to exceed the same rate and the principal of the refunding bonds in the same manner and from the same source as was provided for the payment of interest on and principal of the bonds to be refunded.

(L. 1972 H.B. 1156 § 8)



Section 71.806 Bonds, term of, form, interest rate, private sale authorized.

Bonds, term of, form, interest rate, private sale authorized.

71.806. The notes and bonds issued hereunder shall bear such date or dates, and shall mature at such time or times, in the case of any general obligation bond or note not exceeding twenty years, from the date of issue of such original bond or note, and in the case of any revenue bond not exceeding fifty years from the date of issue, as may be provided by the governing body of such city. The notes and bonds shall bear interest at such rate, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of* payment, at such place or places and be subject to such terms of redemption as provided. The notes and bonds shall be sold at public or private sale, at such price or prices as shall be determined.

(L. 1972 H.B. 1156 § 9)

*Word "or" appears in original rolls.



Section 71.808 Benefit determinations by legislative body of city to be conclusive.

Benefit determinations by legislative body of city to be conclusive.

71.808. The findings of the legislative body of the city of the benefits to be derived by said district as set out in the ordinance as required above shall be conclusive.

(L. 1972 H.B. 1156 § 10)



Section 71.860 Application of section 71.015--exceptions.

Application of section 71.015--exceptions.

71.860. The provisions of section 71.015 shall apply as well to all cities, towns, villages and municipalities of whatsoever kind, located in any county with a charter form of government where fifty or more cities, towns and villages have been incorporated, except as provided in section 71.920 and sections 72.400 to 72.420.

(L. 1963 p. 126 § 1, A.L. 1989 H.B. 487, A.L. 1995 H.B. 446)



Section 71.870 Separate elections required for annexation--effective when.

Separate elections required for annexation--effective when.

71.870. The legislative body of any city, town, or village located within the boundaries of a first class chartered county which has a population of at least five hundred thousand shall not have the power to extend the limits of such city, town, or village by annexation of unincorporated territory adjacent to the city, town, or village in accordance with the provisions of law relating to annexation by such municipalities until the question of annexation is submitted and is carried by a majority of the total votes cast in the city, town, or village and by a separate majority of the total votes cast in the unincorporated territory sought to be annexed. There shall be separate submissions of the question of annexation to the two groups of voters, the same to be held simultaneously. However, no annexation in a first class charter county which has a population of at least nine hundred thousand shall become effective sooner than one year after the vote for annexation if the question of annexation is carried by a majority of the votes cast by the two groups of voters.

(L. 1963 p. 126 § 2, A.L. 1978 H.B. 971, A.L. 1980 H.B. 1110, A.L. 1984 H.B. 1214 & 1319)

Effective 3-19-84



Section 71.880 Notice to election authority and governing body of county--map setting out boundaries to be posted in polling places, when.

Notice to election authority and governing body of county--map setting out boundaries to be posted in polling places, when.

71.880. Whenever any city, town, or village located in a first class chartered county which has a population of at least five hundred thousand desires to annex any unincorporated land of the county, the governing body of the city, town, or village shall, before proceeding as otherwise provided by law, certify a notice of such fact to the election authority and to the governing body of the first class charter county, which notice shall include:

(1) The description by metes and bounds of the unincorporated territory sought to be annexed and a map of the area to be annexed and of the incorporated area, such map to be a size large enough to accurately and adequately denote the boundaries of the area to be annexed and the incorporated area, but not less than eight inches by ten inches in size, and to be clearly displayed to voters in each polling place where the annexation question is on the ballot; and

(2) A copy of the order, resolution or ordinance which contains the legislative act of the municipality ordering the submission of the question.

(L. 1963 p. 126 § 3, A.L. 1978 H.B. 971, A.L. 1980 H.B. 1110, A.L. 1989 H.B. 487)

Effective 7-14-89



Section 71.900 Form of ballot.

Form of ballot.

71.900. The question shall be submitted in substantially the following form:

Shall . . . . . . . (name of city, town, or village) annex unincorporated territory adjacent to it?

(L. 1963 p. 126 § 5, A.L. 1978 H.B. 971)



Section 71.910 Proposition not to be resubmitted, when.

Proposition not to be resubmitted, when.

71.910. In the event that the question of annexing such territory fails to receive the necessary majorities, the question shall not be resubmitted to the voters for a period of at least two years.

(L. 1963 p. 126 § 6, A.L. 1978 H.B. 971)



Section 71.920 City limits may be extended by ordinance if approved by unanimous affirmative vote in both elections--effective when.

City limits may be extended by ordinance if approved by unanimous affirmative vote in both elections--effective when.

71.920. In the event that the question of annexing such territory is approved by a unanimous affirmative vote in both the annexing municipality and the territory sought to be annexed, the annexing municipality, other provisions of this chapter notwithstanding, shall extend its limits by ordinance to include such territory, specifying with accuracy the new boundary lines to which the city, town, or village limits are extended, except that, no such ordinance by any municipality in a first class charter county which has a population of at least nine hundred thousand shall become effective sooner than one year after the date of the election approving the annexation. Upon duly enacting such annexation ordinance, the municipality shall cause three certified copies of the same to be filed with the clerk of the county wherein the municipality is located, whereupon the annexation shall be complete and final and thereafter all courts of this state shall take judicial notice of the limits of that municipality as so extended.

(L. 1963 p. 126 § 7, A.L. 1978 H.B. 971, A.L. 1984 H.B. 1214 & 1319)

Effective 3-19-84



Section 71.922 Certain annexations effective on date determined by jurisdictions involved.

Certain annexations effective on date determined by jurisdictions involved.

71.922. Any annexation initiated by a municipality through first reading of an ordinance and by the holding of a public hearing on or before June 12, 1995, in any county with a charter form of government where fifty or more cities, towns and villages have been incorporated shall become effective on the date determined by the jurisdictions involved in such annexation.

(L. 1995 H.B. 446 § 1)

Effective 6-2-95



Section 71.940 Codification and compilation of ordinances, defined.

Codification and compilation of ordinances, defined.

71.940. For the purposes of sections 71.940 to 71.948, the following terms mean:

(1) "Codification" includes:

(a) The compilation and revision of the general ordinances of the municipality;

(b) The changing of sections deemed advisable;

(c) The omission of sections deemed unnecessary;

(d) The addition of new provisions; and

(e) The adoption of the whole by an adopting ordinance and publication in permanently bound or loose-leaf book form;

(2) "Compilation" includes the collecting, assembling and organizing of existing ordinances of the municipality and publication thereof in permanently bound or loose-leaf book form.

(L. 1997 H.B. 749 § 1)



Section 71.943 Codification of municipal ordinances, contents--supplements authorized--code to be evidence in all courts.

Codification of municipal ordinances, contents--supplements authorized--code to be evidence in all courts.

71.943. The governing body of any municipality may from time to time provide for the compilation or revision and codification of the general ordinances of the municipality and the publication in book form of such compilation or codification, and may provide for keeping such compilation and codification up to date by supplements to permanently bound books or by insertions of amending or new ordinances in loose-leaf binders, and may provide for annual or occasional recodification of codifications housed in loose-leaf binders. The codification may contain citations to sections or previous ordinances retained or modified. All titles, effective date sections and signatures of ordinances may be omitted. The codification may contain annotations to statutes, cross references and other matter that may make the code more useful. The codification may incorporate by reference standard or model codes or ordinances, state regulations and statutes as authorized by section 67.280, sections 67.400 to 67.450, and section 300.600, and amendments to such statutes. The codification may incorporate by reference state statutes relating to vehicle equipment regulations contained in chapter 307 and amendments to such statutes. The ordinance adopting the codification shall recite that the codification was authorized by ordinance, and that it was made in conformity with this section and amendments to this section. When the ordinance and the codification, along with a certificate of the municipal clerk that the same are true and correct copies, are published in book form, the codification shall take effect and shall import absolute verity and be received in evidence in all courts and places without further proof.

(L. 1997 H.B. 749 § 2 subsec. 1, A.L. 2005 H.B. 445)



Section 71.946 Supplements to code to be deemed part of original code.

Supplements to code to be deemed part of original code.

71.946. One copy of the published book may be kept on file with the ordinance books and constitute an ordinance book. A loose-leaf code or compilation of ordinances published pursuant to this section may be kept current by the periodic preparation of loose-leaf supplements. Whenever any ordinance expresses the intent of the governing body that it may be made a part of such loose-leaf code and the ordinance is thereafter included in a supplement to such code, such inclusion shall have the same force and effect as if the ordinance had been included in the original code at the time of its adoption by the governing body. The governing body shall make provision for furnishing insertions in loose-leaf compilations or codes to municipal personnel, purchasers and others having copies of the compilation or code.

(L. 1997 H.B. 749 § 2, subsec. 2)



Section 71.948 Copies of code on file with municipal clerks and open to public.

Copies of code on file with municipal clerks and open to public.

71.948. At least three copies of the published book shall be kept on file in the office of the municipal clerk and kept available for inspection by the public at all reasonable business hours.

(L. 1997 H.B. 749 § 2, subsec. 2, last sentence)






Chapter 72 Classification and Consolidation of Cities, Towns and Villages

Section 72.030 Third class cities.

Third class cities.

72.030. All cities and towns in this state containing three thousand or more inhabitants, which shall elect to be a city of the third class, shall be cities of the third class.

(RSMo 1939 § 6214, A.L. 1975 H.B. 398)



Section 72.040 Fourth class cities--villages may vote to become.

Fourth class cities--villages may vote to become.

72.040. 1. All cities and towns in this state containing five hundred and less than three thousand inhabitants, and all towns existing under any special law, and having less than five hundred inhabitants which shall elect to be cities of the fourth class, shall be cities of the fourth class.

2. Notwithstanding the population requirements of subsection 1 of this section, all incorporated villages as of August 13, 1982, may elect by majority vote of the voters therein to be a city of the fourth class and shall retain such classification at its option.

(RSMo 1939 § 6215, A.L. 1982 H.B. 1120)

Prior revisions: 1929 § 6093; 1919 § 7613; 1909 § 8527



Section 72.050 Villages--certain towns declared to be, when--villages may vote to become fourth class cities.

Villages--certain towns declared to be, when--villages may vote to become fourth class cities.

72.050. 1. All towns not now incorporated in this state containing less than five hundred inhabitants are hereby declared to be villages.

2. Any village in this state now or hereafter having more than two hundred inhabitants may by majority vote of the voters therein elect to become a city of the fourth class and shall retain such classification at its option.

(RSMo 1939 § 6216, A.L. 1978 H.B. 971, A.L. 1982 H.B. 1120 §§ 72.050, 1)

Prior revisions: 1929 § 6094; 1919 § 7614; 1909 § 8528



Section 72.060 May cause census to be taken, when.

May cause census to be taken, when.

72.060. Any city, town or village within this state, now incorporated under the provisions of this chapter, or under any special or local law, as a village, town or city, either of the second, third or fourth classes, as classified in said chapter, and in which the citizens thereof desire incorporation as a village, town or city of a higher class, and believe that since the taking of the last census, state or national, there has been sufficient increase in population to entitle it to such desired incorporation, may, by authority of an ordinance, and at the expense of such village, town or city, cause to be taken a census of its population, and should such census, when so taken, show that the village, town or city taking the same, has the requisite population to entitle it to the right to become incorporated as a village, town or city of the higher class, then such village, town or city may proceed to secure such incorporation as its population may then entitle it to, under and by authority of the provisions of this chapter; provided, that cities or towns that have permitted their organization to become dormant or ineffective, through a failure to elect corporate officers or levy a corporate tax for the two years immediately preceding, may, by a petition of the majority of the taxpayers of such city or town to the county commission, have an enumeration taken and be assigned to its proper class; and thereupon the county commission shall appoint the proper officers for such city or town, who shall hold their office until the next municipal election thereafter and until their successors are elected and qualified.

(RSMo 1939 § 6222, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6100; 1919 § 7620; 1909 § 8534



Section 72.070 Election by city or town to become city of different class--village officers to act on becoming city.

Election by city or town to become city of different class--village officers to act on becoming city.

72.070. Any city, town or village in this state, existing by virtue of the present general law, or by any local or special law, may elect to become a city of the class to which its population would entitle it under the provisions of sections 72.030 to 72.140, or who may elect to become a city of a class to which it may be eligible as otherwise provided by section 72.040 or section 72.050 shall proceed by passing an ordinance or proposition, and submitting the same to the legal voters of such city, town or village, at an election to be held for that purpose, not less than twenty days nor more than thirty days after the passage of such ordinance or proposition; and if a majority of such voters voting at such election shall ratify such ordinance or proposition, the mayor or chief officer of such city, town, or village shall issue his proclamation, declaring the result of such election, and thereafter such city, town, or village shall, by virtue of such vote, be incorporated under the provisions of the general law providing for the government of the class to which such city belongs. Whenever any village shall elect to become a city of the class to which it is entitled, the officers of such village, until new officers shall be elected and qualified, shall be the officers of such city, with the powers and functions corresponding to the powers and functions of the officers of the former village, the chairman of the board of trustees to act as mayor and the remaining trustees to act as aldermen, with the power to divide the city into wards and to call an election of officers of such city and to submit to the voters of such city in the manner provided by law such other matters or propositions as they may deem proper and as may be authorized by law. Any city eligible for more than one classification shall alter that classification pursuant to the procedure contained in this section.

(RSMo 1939 § 6217, A.L. 1957 p. 249, A.L. 1982 H.B. 1120)

Prior revisions: 1929 § 6095; 1919 § 7615; 1909 § 8529



Section 72.080 Cities and towns may be incorporated in their respective classes--exception, certain cities must comply with boundary change law--exception, Cass County--owners of majority of certain class of property may object to incorporation, cause of action--definition--contents of petition.

Cities and towns may be incorporated in their respective classes--exception, certain cities must comply with boundary change law--exception, Cass County--owners of majority of certain class of property may object to incorporation, cause of action--definition--contents of petition.

72.080. 1. Any unincorporated city, town, or other area of the state may, except as otherwise provided in sections 72.400 to 72.420, become a city of the class to which its population would entitle it pursuant to this chapter, and be incorporated pursuant to the law for the government of cities of that class, in the following manner: whenever a number of voters equal to fifteen percent of the votes cast in the last gubernatorial election in the area proposed to be incorporated shall present a petition to the governing body of the county in which such city, town, or area is situated, such petition shall describe, by metes and bounds, the area to be incorporated and be accompanied by a plat thereof, shall state the approximate population and the assessed valuation of all real and personal property in the area and shall state facts showing that the proposed city shall have the ability to furnish normal municipal services within a reasonable time after its incorporation is to become effective and praying that the question be submitted to determine if it may be incorporated. If the governing body shall be satisfied that a number of voters equal to fifteen percent of the votes cast in the last gubernatorial election in the area proposed to be incorporated have signed such petition, the governing body shall submit the question to the voters.

2. The county may make changes in the petition to correct technical errors or to redefine the metes and bounds of the area to be incorporated to reflect other boundary changes occurring within six months prior to the time of filing the petition. Petitions submitted by proposing agents may be submitted with exclusions for the signatures collected in areas originally included in the proposal but subsequently annexed or incorporated separately as a city, town or village, although the governing body shall be satisfied as to the sufficiency of the signatures for the final proposed area. If a majority of the voters voting on the question vote for incorporation, the governing body shall declare such city, town, or other area incorporated, designating in such order the metes and bounds thereof, and thenceforth the inhabitants within such bounds shall be a body politic and incorporate, by the name and style of "the city of .................................", or "the town of ................................", and the first officers of such city or town shall be designated by the order of the governing body, who shall hold their offices until the next municipal election and until their successors shall be duly elected and qualified. The county shall pay the costs of the election.

3. In any county with a charter form of government where fifty or more cities, towns and villages have been incorporated, an unincorporated city, town or other area of the state shall not be incorporated except as provided in sections 72.400 to 72.420.

4. Any unincorporated area with a private eighteen-hole golf course community and with at least a one hundred acre lake located within any county of the first classification with more than eighty-two thousand but less than eighty-two thousand one hundred inhabitants may incorporate as a city of the class to which its population would entitle it pursuant to this chapter notwithstanding any proposed annexation of the unincorporated area by any city of the third or fourth classification or any home rule city with more than four hundred thousand inhabitants and located in more than one county. If any city of the third or fourth classification or any home rule city with more than four hundred thousand inhabitants and located in more than one county proposes annexation by ordinance or resolution of any unincorporated area as defined in this subsection, no such annexation shall become effective until and only after a majority of the qualified voters in the unincorporated area proposed to be incorporated fail to approve or oppose the proposed incorporation by a majority vote in the election described in subsection 2 of this section.

5. Prior to the election described in subsection 2 of this section, if the owner or owners of either the majority of the commercial or the majority of the agricultural classification of real property in the proposed area to be incorporated object to such incorporation, such owner or owners may file an action in the circuit court of the county in which such unincorporated area is situated, pursuant to chapter 527, praying for a declaratory judgment requesting that such incorporation be declared unreasonable by the court. As used in this subsection, a "majority of the commercial or agricultural classification" means a majority as determined by the assessed valuation of the tracts of real property in either classification to be determined by the assessments made according to chapter 137. The petition in such action shall state facts showing that such incorporation including the real property owned by the petitioners is not reasonable based on the same criteria as specified in subsection 3 of section 72.403 and is not necessary to the proper development of the city or town. If the circuit court finds that such inclusion is not reasonable and necessary, it may enjoin the incorporation or require the petition requesting the incorporation to be resubmitted excluding all or part of the property of the petitioners from the proposed incorporation.

(RSMo 1939 § 6217, A.L. 1971 H.B. 28, A.L. 1978 H.B. 971, A.L. 1989 H.B. 487, A.L. 1993 S.B. 219, A.L. 1995 H.B. 446, A.L. 1998 S.B. 809, A.L. 2003 H.B. 166 merged with S.B. 238, A.L. 2007 S.B. 22, A.L. 2008 S.B. 765)

Prior revisions: 1929 § 6095; 1919 § 7615; 1909 § 8529



Section 72.090 Unincorporated city entitled to become third class city--may incorporate and adopt commission form, when.

Unincorporated city entitled to become third class city--may incorporate and adopt commission form, when.

72.090. Provided, that any city or town of the state of Missouri, not incorporated, having sufficient population to entitle it to become a city of the third class, in making application for incorporation as a city of the third class, may include in its petition for such incorporation a request that it be authorized to avail itself of the provisions of sections 78.010 to 78.420, and the county commission, in passing upon such application, shall have power in its order of incorporation to authorize said city to be governed by the provisions of sections 78.010 to 78.420 as fully as if the provisions of sections 78.010 to 78.420 had been adopted by a formal election of the inhabitants of the territory comprised therein; and thereupon such county commission shall appoint the officers of such city provided by sections 78.010 to 78.420.

(RSMo 1939 § 6217)

Prior revisions: 1929 § 6095; 1919 § 7615; 1909 § 8529



Section 72.100 City or town situated on county line.

City or town situated on county line.

72.100. Provided, that when any city, town or other area is or may be situated on the county line, and in two counties, the petition shall be signed by a number of voters equal to fifteen percent of the votes cast in the last gubernatorial election in the area proposed in each county to be incorporated of such city, town or other area in each county, and presented to the governing body of each county, and designating that each of the two governing bodies equally shall designate the officers therefor. If the governing body of each county shall be satisfied that a number of voters equal to fifteen percent of the votes cast in the last gubernatorial election in the area proposed in each county to be incorporated have signed such petition, the governing bodies of each county shall submit the question to the voters. If a majority of the voters voting on the question, of each of the counties in such city or town, vote for incorporation, the governing bodies of each county shall declare such city or town incorporated and the inhabitants thereof shall thenceforth be a body politic and incorporate, by the name and style of "the city of ..............", or "the town of .............", and provided further, that appeals taken from the decision of the mayor, judge or other officer before whom any cause is tried, acting for said city, town or other area may be sent to the circuit court of either county wherein such city or town is situated, as may be specified in the order granting such appeal.

(RSMo 1939 § 6217, A.L. 1971 H.B. 28, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6095; 1919 § 7615; 1909 § 8529



Section 72.110 Jurisdiction to remain same.

Jurisdiction to remain same.

72.110. The jurisdiction of any city which shall be reorganized under this chapter shall not in any wise be affected or changed in consequence of such reorganization, but such limits, wards and boundaries shall remain after such reorganization the same as before such reorganization; and all laws or parts of laws or ordinances, not inconsistent with the provisions of the chapter dealing with the class into which such city is reorganized, which were operative in such city prior to its reorganization, shall continue to be in force until repealed or otherwise changed by ordinance.

(RSMo 1939 §§ 6229, 6606, 6866, 7097, A. 1949 H.B. 2024 § 77.11)

Prior revisions: 1929 §§ 6107, 6483, 6720, 6947; 1919 §§ 7627, 7973, 8207, 8398; 1909 §§ 8541, 9144, 9300



Section 72.120 Rights of property retained.

Rights of property retained.

72.120. All rights and property of every kind and description, which were vested in any city under its former organization, shall be deemed and held to be vested in such city upon its becoming reorganized as provided in sections 72.090 to 72.110, but no rights or liabilities, either in favor of or against such city, existing at the time of so becoming reorganized, and no suit or prosecution of any kind shall be affected by such change, but the same shall stand and progress as if no change had been made.

(RSMo 1939 § 6218)

Prior revisions: 1929 § 6096; 1919 § 7616; 1909 § 8530



Section 72.130 No incorporation within two miles of existing city, where, exceptions.

No incorporation within two miles of existing city, where, exceptions.

72.130. Except as provided in sections 72.400 to 72.420, no city, town, village or other area shall be organized within this state under and by virtue of any law thereof, adjacent to or within two miles of the limits of any city of the first, second, third or fourth classification or any constitutional charter city, unless the city, town, village or other area be in a different county from the city or unless the city, town, or village is located within any county of the first classification with more than eighty-two thousand but less than eighty-two thousand one hundred inhabitants, except that a city, town, village or other area may be incorporated within the two-mile area if a petition signed by a number of voters equal to fifteen percent of the votes cast in the last gubernatorial election in the area proposed to be incorporated is presented to the existing city requesting that the boundaries of the existing city be extended to include the area proposed to be incorporated and if action taken thereon by the existing city is unfavorable to the petition, or if no action is taken by the existing city on the petition, then the city, town, village or other area may be incorporated after the expiration of one year from the date of the petition and upon a favorable majority vote on the question.

(RSMo 1939 § 6221, A.L. 1959 H.B. 207, A.L. 1965 p. 192, A.L. 1971 H.B. 28, A.L. 1973 H.B. 640, A.L. 1978 H.B. 971, A.L. 1995 H.B. 446, A.L. 2003 H.B. 166 merged with S.B. 238)

Effective 5-15-03 (S.B. 238)

8-28-03 (H.B. 166)



Section 72.132 Signers to state name, address and date when signing petition--time limit on petition.

Signers to state name, address and date when signing petition--time limit on petition.

72.132. 1. Every inhabitant signing such petition shall state his street address or rural post-office box number and route together with the month, day and year on which he affixed his signature thereto.

2. Every such petition shall be presented to the appropriate county commission or county council within two hundred eighty days following the date on which the first signature was affixed to such petition, or any part thereof. Failure to so present such petition within the foregoing time period shall render such petition absolutely void.

(L. 1971 H.B. 28 § 72.136)



Section 72.135 Resubmission within year prohibited.

Resubmission within year prohibited.

72.135. No such question shall be resubmitted for substantially the same area within one year after defeat of the question.

(L. 1971 H.B. 28, A.L. 1978 H.B. 971)



Section 72.140 Reorganization to take effect, when--officers hold, how long.

Reorganization to take effect, when--officers hold, how long.

72.140. Any city which may organize under this chapter shall continue as before in every respect with all former rights and obligations until the time fixed for such reorganization to take effect; and all its officers and employees shall continue to discharge the duties of their respective offices and shall hold their offices until their successors are elected or appointed and qualified, except as herein otherwise provided.

(RSMo 1939 § 6227)

Prior revisions: 1929 § 6105; 1919 § 7625; 1909 § 8539



Section 72.150 Certain adjoining municipalities may consolidate--certain cities to comply with boundary changes law.

Certain adjoining municipalities may consolidate--certain cities to comply with boundary changes law.

72.150. When two or more cities, towns or villages in this state adjoining and contiguous to each other in the same or adjoining county or two or more cities, towns or villages located in a county of the second classification having a population of at least forty-seven thousand but not more than forty-nine thousand which are not adjoining and contiguous to each other but whose combined territory when combined will be contiguous shall be desirous of being consolidated, it shall be lawful for them to consolidate under one government of the classification under which any of them was organized or the classification provided for the consolidated population, in the manner and subject to the provisions prescribed in sections 72.150 to 72.220. Any cities, towns or villages within any county with a charter form of government where fifty or more cities, towns and villages have been incorporated shall consolidate pursuant to the provisions of section 72.420.

(RSMo 1939 § 7829, A.L. 1961 p. 193, A.L. 1963 p. 128, A.L. 1976 H.B. 1295, A.L. 1989 H.B. 487, A.L. 1992 S.B. 571, A.L. 1995 H.B. 446)

Prior revisions: 1929 § 7684; 1919 § 9123; 1909 § 9948



Section 72.153 Cities separated by street or stream may consolidate as though contiguous.

Cities separated by street or stream may consolidate as though contiguous.

72.153. If the cities, towns or villages proposing to consolidate are separated only by a street, road or other public way, or a stream, or vacant land, they may consolidate as though they were adjoining and contiguous by taking in the street, road or other public way, or stream or vacant land as part of the consolidated municipality. The question submitted to the voters of each city, town or village shall include a provision that the street, road or other public way, or stream or vacant land to the extent set out by appropriate description in the proposition shall become a part of the consolidated municipality upon approval of the voters voting on the question.

(L. 1965 p. 192, A.L. 1978 H.B. 971)



Section 72.155 Consolidation ordinance when initiated by municipality--contents.

Consolidation ordinance when initiated by municipality--contents.

72.155. 1. Consolidation of municipalities may be instituted by the governing bodies of any cities, towns or villages, or any combination thereof, by ordinance, adopted by the governing bodies of the respective municipalities. The ordinance shall contain the following:

(1) The names of the municipalities to be consolidated;

(2) The proposed effective date of consolidation;

(3) The number of votes cast in the last municipal election.

2. The ordinance may contain the name of the municipality as consolidated, the form of government to be adopted and the details of transition, such as which officers will serve, which employees shall be retained, what taxes will be collected, what ordinances will be in effect and similar matters for the operation of the consolidated municipality until the new governing body provides otherwise.

3. The adopted ordinance shall then be filed with the county commission in the same manner as provided for initiative petitions in section 72.167.

(L. 1961 p. 193 § 72.157, A.L. 1963 p. 128)



Section 72.160 Petition of voters for election--county commission to order election, how and when.

Petition of voters for election--county commission to order election, how and when.

72.160. Whenever a petition containing the signatures of one hundred voters, or fifteen percent of the total number of votes cast in the last preceding election, whichever is greater, in each of the affected municipalities (provided, however, that in the event any affected municipality has a population of less than one thousand the one hundred or more minimum signature requirement shall not apply, and only the fifteen percent requirement shall apply as to such municipality) shall petition the county commission to order the question of consolidation of such cities, towns or villages into one city, town or village, the county commission at the next regular or special term of said commission shall submit the question to the voters.

(RSMo 1939 § 7830, A.L. 1961 p. 193, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7685; 1919 § 9124; 1909 § 9949



Section 72.163 Petition for consolidation, contents, verification.

Petition for consolidation, contents, verification.

72.163. 1. A petition for consolidation shall contain the following:

(1) The names of the municipalities to be consolidated;

(2) The proposed effective date of consolidation;

(3) The number of votes cast in the last municipal election;

(4) A statement that all signers are registered voters in the affected municipality;

(5) The form of government, the name of the municipality as consolidated and the details of transition, such as which officers will serve, which employees shall be retained, what taxes will be collected, what ordinances will be in effect and similar matters for the operation of the consolidated municipality until the new governing body provides otherwise, may be included, but are not required.

2. All persons signing the petition for consolidation shall designate their address opposite their signatures, and said signatures shall be affixed before a person who shall certify, by affidavit acknowledged before a notary public, that said signatures were affixed in his or her presence.

(L. 1961 p. 193 § 72.151, A.L. 1963 p. 128, A.L. 1975 H.B. 641)



Section 72.165 County commission to submit question, when.

County commission to submit question, when.

72.165. The county commission may submit the question of consolidation when it receives ordinances from one or more municipalities and petitions from residents of one or more other municipalities requesting the submission of the question, if the ordinances and petitions propose the same terms and conditions for consolidation and fulfill the requirements of sections 72.150 to 72.205.

(L. 1963 p. 128 § 72.167, A.L. 1978 H.B. 971)



Section 72.167 Approval of municipality of petition by citizens, procedure on--certification to county commission, contents.

Approval of municipality of petition by citizens, procedure on--certification to county commission, contents.

72.167. 1. When the petition for a proposed consolidation of municipalities originates from a group of citizens within a municipality to be included in the proposal, the petition shall be filed with the governing body of the municipality affected. The governing body of the municipality shall then have ninety days, from the filing of the petition, to study and investigate the proposal and endorse thereon their approval or disapproval. In either alternative, the governing body shall forward the petition with a certification of the municipality's clerk, stating the action taken by the governing body, to the county commission. The certification may, but shall not be required to, contain reasons for approval or disapproval of the petition, but whether approved or disapproved, the certification shall also contain the following information:

(1) A statement that the names of signers fulfill statutory requirements as to number, residence and qualification to vote;

(2) A statement as to the number and amounts of all bond issues in the municipality, and the amount owing upon each;

(3) A copy of the last annual financial report required by statute to be published by the municipality;

(4) A statement as to the current tax rate of the municipality;

(5) A statement listing the locations of municipally owned real estate, indicating whether improved or unimproved.

2. In the event that the governing body of the municipality shall not take action approving or disapproving the petition for consolidation within ninety days from receipt thereof, it shall be deemed rejected and the municipality's clerk shall within five days forward the petition to the county commission noting the fact in the certification.

(L. 1961 p. 193 § 72.158)



Section 72.170 Form of ballot.

Form of ballot.

72.170. The question shall be submitted in substantially the following form:

Shall ....... and ....... consolidate?

(RSMo 1939 § 7831, A.L. 1961 p. 193, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7686; 1919 § 9125; 1909 § 9950



Section 72.180 Consolidation effective, when--more than two cities, vote against, effect.

Consolidation effective, when--more than two cities, vote against, effect.

72.180. If it shall appear that a majority of the votes cast in each one of said municipalities on the question shall be in favor of consolidation, the certificate of the clerk shall be recorded in the journal of the council, board of trustees or board of aldermen of each of said cities, towns or villages, and consolidation of such cities, towns or villages thereafter be consummated. Where more than two cities, towns or villages as provided in section 72.150, seek consolidation, a majority of the votes cast in any one city, town or village against the consolidation shall not prevent the consolidation of the remaining cities, towns or villages if a majority of the votes cast in such remaining cities, towns or villages are in favor of consolidation unless a majority of the votes in the largest of the cities, towns or villages seeking consolidation is against consolidation, in which case the consolidation shall be deemed to have been defeated.

(RSMo 1939 § 7832, A.L. 1961 p. 193, A.L. 1978 H.B. 971, A.L. 1992 S.B. 571)

Prior revisions: 1929 § 7687; 1919 § 9126; 1909 § 9951

Effective 7-9-92



Section 72.185 Charter commission to recommend name and form of government of consolidated municipality--approval by election.

Charter commission to recommend name and form of government of consolidated municipality--approval by election.

72.185. In the event that the question as voted upon does not contain the name and form of government of the proposed consolidated municipality and the details of transition, such as which officers will serve, which employees shall be retained, what taxes will be collected, what ordinances will be in effect and similar matters for the operation of the consolidated municipality until the new governing body provides otherwise, then the governing body of each affected municipality shall select five commissioners if only two cities, towns or villages are involved or if more than two cities, towns or villages are involved, three or more commissioners from each involved city, town or village, with an equal number being appointed from each city, town or village and not less than ten commissioners being appointed in all, to meet with similar commissioners appointed from the other affected municipalities, the commissioners to study and recommend an appropriate name and form of government of the consolidated municipality and the details of the transition. The commissioners shall recommend the name and form of government of the consolidated municipality and the details of the transition, and, if the question fails to pass by a simple majority in both or all of the same affected municipalities, a new charter commission shall be appointed which shall submit a second recommendation to the voters. If the second recommendation as to name and form of government and the details of the transition shall also fail to pass by a simple majority, the results of the two submissions shall be compared and the question receiving the highest total number of votes in favor thereof shall be considered as having passed by a simple majority.

(L. 1961 p. 193, A.L. 1963 p. 128, A.L. 1978 H.B. 971, A.L. 1992 S.B. 571)

Effective 7-9-92



Section 72.195 Bonded indebtedness of municipalities to become debt of consolidated municipality--when.

Bonded indebtedness of municipalities to become debt of consolidated municipality--when.

72.195. Unless otherwise provided in the proposition as voted upon, the bonded indebtedness of each municipality at the time of the consolidation which was incurred for the purpose of purchasing, constructing or repairing local improvements or facilities for the residents of the municipality shall continue to be the debt of the taxpayers in the area of the former municipality and a special tax sufficient to retire the indebtedness shall be levied against the property within the area of the former municipality, but the bonded indebtedness of any municipality which was incurred for the purpose of purchasing, constructing or repairing improvements or facilities which are to be used generally by the consolidated municipality shall become the indebtedness of the consolidated municipality. The question as originally submitted shall list each separate bonded indebtedness of the municipalities and shall clearly indicate whether the tax necessary to retire it is to be levied generally or locally.

(L. 1965 p. 193, A.L. 1978 H.B. 971)



Section 72.200 Elections governed by laws governing bond issue elections.

Elections governed by laws governing bond issue elections.

72.200. All elections authorized in sections 72.150 to 72.220 shall be conducted procedurally in all respects as elections to authorize bond issues, whether bond issues are authorized in affected municipalities or not.

(RSMo 1939 § 7834, A.L. 1961 p. 193)

Prior revisions: 1929 § 7689; 1919 § 9128; 1909 § 9953



Section 72.205 Three-year limit on elections on petition of citizens.

Three-year limit on elections on petition of citizens.

72.205. No election may be required to be held as a result of petition by citizens of an affected municipality if the petition is filed within three years of the date of unsuccessful election for consolidation. Where an election is held as a result of action originating within the governing body of the municipality affected, no limitation on the number or frequency of elections applies.

(L. 1961 p. 193 § 72.165)



Section 72.210 Two or more cities may consolidate--procedure.

Two or more cities may consolidate--procedure.

72.210. When two or more cities in this state, each containing a population of less than five hundred thousand inhabitants, adjoining and contiguous to each other in adjoining counties shall be desirous of being consolidated, it shall be lawful for them to consolidate under one government of the highest class under which either of said cities is organized and take the name of said city in the same manner and subject to the provisions of this chapter prescribed for the consolidation of adjoining cities in the same county and furnishing bonds by those petitioning for such elections, the subdivisions of the consolidated city into wards and the calling of an election for officers in such consolidated city shall be done by the respective county commissions of the counties in which such cities are situated and said elections shall be held simultaneously on the same day.

(RSMo 1939 § 7835, A.L. 1978 H.B. 971)

Prior revision: 1929 § 7690



Section 72.220 Procedure--form of ballot to be used.

Procedure--form of ballot to be used.

72.220. 1. Whenever twenty-five percent of the voters of such adjoining cities in adjoining counties shall petition their respective county commissions to order the submission of the question on the consolidation of such cities into one city, said county commissions at their next regular or special term of said commissions shall order the submission of the question to the voters.

2. The question shall be submitted in substantially the following form:

Shall . . . . . . and . . . . . . consolidate?

(RSMo 1939 § 7836, A.L. 1978 H.B. 971)

Prior revision: 1929 § 7691



Section 72.300 Absorption of municipalities authorized (certain third class counties).

Absorption of municipalities authorized (certain third class counties).

72.300. Any two or more municipalities which are adjoining or contiguous to each other on two or more sides and which are located in a county of the third class having a population of not less than twenty-five thousand nor more than thirty thousand may provide for the absorption of the corporate existence and the territorial limits of one or more of the municipalities by another such municipality in the manner provided in sections 72.300 to 72.350.

(L. 1976 H.B. 1017 § 1)



Section 72.305 Resolution to absorb, contents of.

Resolution to absorb, contents of.

72.305. The governing body of each of the municipalities involved in the proposed absorption shall adopt a resolution which sets forth:

(1) The name of each municipality which is to be absorbed;

(2) The name of the municipality which will absorb the other municipality;

(3) A statement that each municipality being absorbed accepts and will be governed by each and every provision and ordinance of the municipality which is absorbing them;

(4) The proposed effective date of the merger;

(5) A listing of each separate bonded indebtedness of each municipality which will be absorbed and a statement whether the tax necessary to retire it is to be levied locally or generally.

(L. 1976 H.B. 1017 § 2)



Section 72.310 Election, how ordered.

Election, how ordered.

72.310. Upon adoption of the resolution setting forth the plan of absorption, the governing body of each municipality involved shall order the submission of the question of absorption to the voters of each municipality involved.

(L. 1976 H.B. 1017 § 3, A.L. 1978 H.B. 971)



Section 72.320 Form of ballot.

Form of ballot.

72.320. 1. The question shall be submitted in substantially the following form:

Shall the municipality of . . . . . . . . . . absorb the municipality of . . . . . . . . . .?

2. If a majority of the voters voting on the proposition in each of the municipalities involved vote for the absorption, such absorption shall be consummated as provided in sections 72.300 to 72.350 and not otherwise.

(L. 1976 H.B. 1017 § 5, A.L. 1978 H.B. 971)



Section 72.325 Procedure for, and effect of absorption.

Procedure for, and effect of absorption.

72.325. Upon approval of the question in each of the municipalities involved, the absorption shall be accomplished on the date contained in the resolutions by the municipality specified in the resolution as the one which is to absorb the other municipalities shall succeed to the corporate existence and the territorial limits of the municipalities being absorbed and the municipalities absorbed shall cease to exist as separate municipal entities. All the property, real, personal and mixed, and all rights of every kind and nature belonging to and vested in each municipality being absorbed shall be transferred to and vested in the municipality which is absorbing the others on the effective date of the resolutions. All debts and liabilities and all other choses in action, and all and every interest of or belonging to each of the municipalities absorbed shall be taken and transferred to and vested in the municipality which is absorbing the others on the effective date of the resolutions. The title to any real estate, or any interest therein, vested in any municipality which is absorbed shall not revert or be in any way impaired by reason of the absorption.

(L. 1976 H.B. 1017 § 6, A.L. 1978 H.B. 971)



Section 72.330 Liabilities or legal actions, effect on.

Liabilities or legal actions, effect on.

72.330. The municipality which absorbs the other municipalities shall assume and be responsible and liable for all the liabilities and obligations of each of the municipalities being absorbed. Any claim existing or action or proceeding pending by or against any of the municipalities being absorbed may be prosecuted to judgment as if the absorption had not taken place, or the municipality which has absorbed the other municipality may be substituted in its place. Neither the rights of creditors nor any liens upon the property of any municipality which is absorbed shall be impaired by reason of the absorption.

(L. 1976 H.B. 1017 § 7)



Section 72.335 Bonded indebtedness, effect on--notice of indebtedness required in resolution and election notice.

Bonded indebtedness, effect on--notice of indebtedness required in resolution and election notice.

72.335. The bonded indebtedness of each municipality being absorbed at the time of the absorption which was incurred for the purpose of purchasing, constructing or repairing local improvements or facilities for the residents in the area of a municipality being absorbed shall continue to be the debt of the taxpayers in the area of the municipality being absorbed and a special tax sufficient to retire the indebtedness shall be levied against the property within the area of the municipality being absorbed, but the bonded indebtedness of any municipality involved in the absorption which was incurred for the purpose of purchasing, constructing or repairing improvements or facilities which are to be used generally by the entire area of the municipality which absorbs the others shall become the indebtedness of the entire area of the absorbing municipality and the area which it absorbed. The question as originally submitted by resolutions and the notice of the election shall list each separate bonded indebtedness of the municipalities involved and shall clearly indicate whether the tax necessary to retire it is to be levied generally or locally.

(L. 1976 H.B. 1017 § 8, A.L. 1978 H.B. 971)



Section 72.340 Ordinances, effect on--corporate existence to cease, when.

Ordinances, effect on--corporate existence to cease, when.

72.340. All ordinances including all ordinances adopted at elections by a vote of the people of the municipality which absorbs the other municipalities shall remain in full force and effect and shall govern in the territory of the absorbing municipality and of the municipalities which are absorbed. All ordinances and the corporate existence of the municipalities being absorbed shall cease to exist and be null and void and of no force and effect upon the effective date of the absorption.

(L. 1976 H.B. 1017 § 9)



Section 72.345 Notice of approval of absorption, who to send and receive.

Notice of approval of absorption, who to send and receive.

72.345. Upon the approval of the question of absorption by the voters in each of the municipalities involved, the governing body of the municipality which is absorbing the other municipalities shall send notice containing the results of the election and a copy of the resolutions of absorption to the clerk of the county in which the municipalities involved are located and to the secretary of state.

(L. 1976 H.B. 1017 § 10, A.L. 1978 H.B. 971)



Section 72.350 Courts to take judicial notice of absorption.

Courts to take judicial notice of absorption.

72.350. After the effective date of the absorption, the courts of this state shall take judicial notice of the absorption and of the new corporate boundaries of the municipality which absorbed the other municipalities.

(L. 1976 H.B. 1017 § 11)



Section 72.400 Definitions.

Definitions.

72.400. As used in sections 72.400 to 72.423, the following terms mean:

(1) "Boundary adjustment", an adjustment of a boundary between two municipalities or a municipality and the unincorporated area of the county involving all or part of one or more residential parcels in common ownership or an adjustment between two municipalities or a municipality and the unincorporated area of the county involving only public property or public rights-of-way;

(2) "Boundary change", any annexation, consolidation, incorporation, transfer of jurisdiction between municipalities or between a municipality and the county, or combination thereof, which, if approved, would result in a municipality composed of contiguous territory;

(3) "Commission", a boundary commission established pursuant to this section;

(4) "Contiguousness", territory proposed for annexation in which at least fifteen percent of its boundary is adjacent to the municipality which is proposing the annexation or territory proposed for addition to an established unincorporated area in which at least fifteen percent of its boundary is adjacent to the established unincorporated area;

(5) "Established unincorporated area", an area in the unincorporated area of the county which has been approved by the voters pursuant to section 72.422 to remain unincorporated and not subject to any boundary change except as otherwise provided;

(6) "Proposing agent", the governing body of any municipality which by ordinance has adopted a boundary change proposal or the governing body of the county which by ordinance has adopted a boundary change proposal, or the chief elected official of the county who has authorized the filing of an unincorporated area proposal, or a person presenting petitions for incorporation signed by a number of registered voters equal to not less than fifteen percent of the number of votes cast for governor in the last gubernatorial election in the total combined area affected by the boundary change proposal. Petitions submitted by proposing agents may be submitted with exclusions for the signatures collected in areas originally included in the proposal but subsequently annexed or incorporated separately as a municipality, although the commission shall be satisfied as to the sufficiency of the signatures for the final proposed area;

(7) "Voting jurisdiction", a city, town or village, or areas of unincorporated territory with boundaries established by the commission for purposes of holding a boundary change election.

(L. 1989 H.B. 487 § 1, A.L. 1991 S.B. 402, A.L. 1992 S.B. 571, A.L. 1995 H.B. 446, A.L. 1996 H.B. 1557 & 1489, A.L. 1998 S.B. 809, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.401 Law to be exclusive for boundary changes if commission established (St. Louis County)--procedure for boundary change--prior commission abolished--commission members, qualifications, appointment, vacancies--notice of ordinance establishing commission--list of appointees--terms--succession--conflict of interest--boundary adjustment not subject to commission review and not prohibited by existence of established unincorporated area, when.

Law to be exclusive for boundary changes if commission established (St. Louis County)--procedure for boundary change--prior commission abolished--commission members, qualifications, appointment, vacancies--notice of ordinance establishing commission--list of appointees--terms--succession--conflict of interest--boundary adjustment not subject to commission review and not prohibited by existence of established unincorporated area, when.

72.401. 1. If a commission has been established pursuant to section 72.400 in any county with a charter form of government where fifty or more cities, towns and villages have been established, any boundary change within the county shall proceed solely and exclusively in the manner provided for by sections 72.400 to 72.423, notwithstanding any statutory provisions to the contrary concerning such boundary changes.

2. In any county with a charter form of government where fifty or more cities, towns and villages have been established, if the governing body of such county has by ordinance established a boundary commission, as provided in sections 72.400 to 72.423, then boundary changes in such county shall proceed only as provided in sections 72.400 to 72.423.

3. The commission shall be composed of eleven members as provided in this subsection. No member, employee or contractor of the commission shall be an elective official, employee or contractor of the county or of any political subdivision within the county or of any organization representing political subdivisions or officers or employees of political subdivisions. Each of the appointing authorities described in subdivisions (1) to (3) of this subsection shall appoint persons who shall be residents of their respective locality so described. The appointing authority making the appointments shall be:

(1) The chief elected officials of all municipalities wholly within the county which have a population of more than twenty thousand persons, who shall name two members to the commission as prescribed in this subsection each of whom is a resident of a municipality within the county of more than twenty thousand persons;

(2) The chief elected officials of all municipalities wholly within the county which have a population of twenty thousand or less but more than ten thousand persons, who shall name one member to the commission as prescribed in this subsection who is a resident of a municipality within the county with a population of twenty thousand or less but more than ten thousand persons;

(3) The chief elected officials of all municipalities wholly within the county which have a population of ten thousand persons or less, who shall name one member to the commission as prescribed in this subsection who is a resident of a municipality within the county with a population of ten thousand persons or less;

(4) An appointive body consisting of the director of the county department of planning, the president of the municipal league of the county, one additional person designated by the county executive, and one additional person named by the board of the municipal league of the county, which appointive body, acting by a majority of all of its members, shall name three members of the commission who are residents of the county; and

(5) The county executive of the county, who shall name four members of the commission, three of whom shall be from the unincorporated area of the county and one of whom shall be from the incorporated area of the county. The seat of a commissioner shall be automatically vacated when the commissioner changes his or her residence so as to no longer conform to the terms of the requirements of the commissioner's appointment. The commission shall promptly notify the appointing authority of such change of residence.

4. Upon the passage of an ordinance by the governing body of the county establishing a boundary commission, the governing body of the county shall, within ten days, send by United States mail written notice of the passage of the ordinance to the chief elected official of each municipality wholly or partly in the county.

5. Each of the appointing authorities described in subdivisions (1) to (4) of subsection 3 of this section shall meet within thirty days of the passage of the ordinance establishing the commission to compile its list of appointees. Each list shall be delivered to the county executive within forty-one days of the passage of such ordinance. The county executive shall appoint members within forty-five days of the passage of the ordinance. If a list is not submitted by the time specified, the county executive shall appoint the members using the criteria of subsection 3 of this section before the sixtieth day from the passage of the ordinance. At the first meeting of the commission appointed after the effective date of the ordinance, the commissioners shall choose by lot the length of their terms. Three shall serve for one year, two for two years, two for three years, two for four years, and two for five years. All succeeding commissioners shall serve for five years. Terms shall end on December thirty-first of the respective year. No commissioner shall serve more than two consecutive full terms. Full terms shall include any term longer than two years.

6. When a member's term expires, or if a member is for any reason unable to complete his term, the respective appointing authority shall appoint such member's successor. Each appointing authority shall act to ensure that each appointee is secured accurately and in a timely manner, when a member's term expires or as soon as possible when a member is unable to complete his term. A member whose term has expired shall continue to serve until his successor is appointed and qualified.

7. The commission, its employees and subcontractors shall be subject to the regulation of conflicts of interest as defined in sections 105.450 to 105.498* and to the requirements for open meetings and records under chapter 610.

8. Notwithstanding any provisions of law to the contrary, any boundary adjustment approved by the residential property owners and the governing bodies of the affected municipalities or the county, if involved, and any voluntary annexation approved by municipal ordinance provided that the municipality owns the area to be annexed, that the area is contiguous with the municipality, and that the area is utilized only for parks and recreation purposes, shall not be subject to commission review. Such a boundary adjustment or annexation is not prohibited by the existence of an established unincorporated area.

(L. 1991 S.B. 402, A.L. 1995 H.B. 446, A.L. 1996 H.B. 1557 & 1489, A.L. 1998 S.B. 809, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967, A.L. 2012 S.B. 665)

*Section 105.498 was repealed by S.B. 16, 1997.



Section 72.402 Rules and regulations, commission shall promulgate--procedure.

Rules and regulations, commission shall promulgate--procedure.

72.402. The commission shall enact and adopt all rules, regulations and procedures that are reasonably necessary to achieve the objectives of sections 72.400 to 72.423 no sooner than twenty-seven calendar days after notifying all municipalities and the county of the proposed rule, regulation or procedure enactment or change. Notice may be given by ordinary mail or by publishing in at least one newspaper of general circulation qualified to publish legal notices. No new or amended rule, regulation or procedure shall apply retroactively to any boundary change or unincorporated area proposal pending before the commission.

(L. 1991 S.B. 402, A.L. 1995 H.B. 446, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.403 Powers and duties of commission to review all boundary changes--no changes submitted to commission until April 15, 2001, exceptions, procedures--plan of intent--notice, publication of--approval of change, factors to be considered--commission may provide advice to proposing agents.

Powers and duties of commission to review all boundary changes--no changes submitted to commission until April 15, 2001, exceptions, procedures--plan of intent--notice, publication of--approval of change, factors to be considered--commission may provide advice to proposing agents.

72.403. 1. The commission shall review all proposed boundary changes of any area wholly or partially within the county. After June 27, 2000, no boundary change or unincorporated area proposal shall be submitted to or considered by the commission until April 15, 2001, except for consolidations. Any boundary change or unincorporated area proposal pending before the commission on June 27, 2000, shall be suspended on June 27, 2000, and shall be further considered after April 15, 2001, only if such proposal is reflected in a map plan submitted to the commission pursuant to section 72.423, except an annexation proposal by a village with a population under three thousand five hundred where the initial public hearing will occur prior to July 1, 1999, such proposal shall continue notwithstanding other provisions of law to the contrary. Review shall begin no later than thirty days after the plan of intent for the boundary change has been submitted to the commission by the proposing agent or thirty days after April 15, 2001, for boundary changes or unincorporated area proposals which are pending on June 27, 2000. The plan of intent shall address the criteria set forth in subsection 3 of this section. For the purposes of this subsection, the term "pending" means any proposal submitted to the commission which has not yet been approved by the commission as a simplified annexation or approved for submission to the qualified voters of the voting jurisdictions. No simplified boundary change involving territory already described in an annexation resolution or incorporation petition filed with the commission shall occur unless the annexation or incorporation proposal has been disapproved by the commission or defeated by voters. If more than one proposed change is received from the same proposing agency, the review of each additional proposed change shall begin not later than thirty days after the date that review was commenced for the next preceding proposed change or thirty days after receipt of the proposed changes were received by the commission; except that, if more than one proposed change is received by the commission from the same proposing agency on the same date, the commission may establish the order of review.

2. When a boundary change proposal has been submitted to the commission, the commission shall, within twenty-one days of receipt of such proposal, publish notice of such proposal and the date of the public hearing thereon in at least one newspaper of general circulation qualified to publish legal notices. Within twenty-one days of receipt of such proposal, the commission shall also mail written notification of such proposal and public hearing date to the county clerk, and to the city or village clerk of each municipality or village, and to any other political subdivision which, in the opinion of the commission, is materially affected by the proposal. The costs of publication and notification shall be borne by the proposing agent. The commission shall hold such public hearing concerning the proposal not less than fourteen nor more than sixty days after such publication and notification are complete. At such public hearing, the county, the proposing agent and affected municipalities shall be parties, and any other interested person, corporation, or political subdivision may also present evidence regarding the proposed boundary change. A boundary change proposal which has been disapproved by the commission and which is resubmitted with changes to the commission shall be subject to the public hearing requirement of this section, unless the commission determines that a public hearing on the resubmitted proposal is not necessary to achieve the objectives of sections 72.400 to 72.423.

3. In reviewing any proposed boundary change, the commission shall approve such proposal if it finds that the boundary change will be in the best interest of the municipality or municipalities and unincorporated territories affected by the proposal and the areas of the county next to such proposed boundary. In making its determination, the commission shall consider the following factors:

(1) The impact, including but not limited to the impact on the tax base or on the ability to raise revenue, of such proposal on:

(a) The area subject to the proposed boundary change and its residents;

(b) The existing municipality or municipalities, if any, proposing the boundary change and the residents thereof;

(c) Adjoining areas not involved in the boundary change and the residents thereof; and

(d) The entire geographic area of the county and its residents;

(2) A legal description of the area to be annexed, incorporated, consolidated, or subject to the transfer of jurisdiction;

(3) The creation of logical and reasonable municipal boundaries in the county, and for such purpose the commission shall have the ability to make additions, deletions and modifications which address legal boundaries, technical or service delivery problems or boundaries which overlap those of other proposals; however, such additions, deletions and modifications shall not make substantial changes to any proposed boundary petition;

(4) The present level of major services provided by the municipality or other provider, provided to the unincorporated area by the county, and proposed to be provided by the annexing municipality or municipality to be incorporated or consolidated, including, but not limited to, police protection, fire protection, water and sewer systems, street maintenance, utility agreements, parks, recreation, and refuse collections;

(5) A proposed time schedule whereby the municipality or proposed municipality plans to provide such services to the residents of the area to be annexed, incorporated or consolidated within three years from the date the municipal boundary change is to become effective;

(6) The current tax rates of the areas subject to the proposal;

(7) What sources of revenue other than property tax are collected or are proposed to be collected by the municipality or proposed municipality;

(8) The extraordinary effect the boundary change will have on the distribution of tax resources in the county;

(9) How the municipality or proposed municipality proposes to zone any area not presently incorporated;

(10) The compactness of the area subject to such proposal;

(11) When the proposed boundary change shall become effective.

4. The provisions of section 71.910 shall not apply to a proposing agent proceeding before the commission.

5. Nothing in sections 72.400 to 72.423 shall be construed to prevent the boundary commission or its staff from advising proposing agents on issues related to proposals. The commission may meet informally, subject to the requirements of chapter 610, with the representatives of municipalities, other government entities or county residents with regard to future boundary changes.

(L. 1989 H.B. 487 § 2, A.L. 1991 S.B. 402, A.L. 1992 S.B. 571, A.L. 1995 H.B. 446, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.405 Boundary changes, approval or disapproval--commission may modify proposal--minor corrections allowed, when--simplified boundary change, procedure--noncontiguous boundary changes, required proposals--prohibited boundary changes, exception--proposing agent may modify proposal--commission may defer final action until after election, when.

Boundary changes, approval or disapproval--commission may modify proposal--minor corrections allowed, when--simplified boundary change, procedure--noncontiguous boundary changes, required proposals--prohibited boundary changes, exception--proposing agent may modify proposal--commission may defer final action until after election, when.

72.405. 1. For any proposed boundary change submitted after August 28, 1995, the commission shall issue a finding approving or disapproving such proposals within nine months after such submittal, except that final action may be deferred on part or all of a boundary change proposal when necessary to accommodate an overlapping boundary change or unincorporated area proposal as more particularly provided in subsection 10 of this section. If the commission finds in favor of a proposed boundary change, it shall submit the question to the voters residing within the areas subject to the proposed boundary change, except as provided in subsection 6 of this section.

2. If a boundary change is proposed by a municipality or the county and if the commission finds against the proposed boundary change submitted by a municipality or the county, it shall disapprove the boundary change proposal. In disapproving any boundary change proposal, the commission shall issue a document indicating the reasons such proposal was disapproved. No election shall be held on any such proposal not approved by the commission.

3. If the boundary change is an incorporation proposed pursuant to a petition, the commission may make such changes in the proposal as it finds would result in an acceptable proposal, such changes to include but not be limited to additions, deletions or the modification of a proposal which contains boundaries which overlap those boundaries contained in any other proposal. After submittal, the commission may allow the proposing agent to make minor additions, deletions or modifications which do not substantially alter the proposal. When reviewing more than one boundary change proposal made by petition, the commission may consolidate two or more unincorporated areas into one proposed boundary change. Any changes made by the commission shall meet the criteria established pursuant to section 72.403.

4. Where a proposal submitted by a municipality, the county or by a petition, contains more than two voting jurisdictions, the commission may provide for approval of a boundary change comprising only those municipalities and unincorporated area where a majority of voters approve the boundary change if the resulting municipality would meet the criteria established pursuant to section 72.403.

5. If a boundary change is proposed by a municipality or the county and the commission determines that there is a minor error or discrepancy in the legal descriptions of the areas subject to the proposal as submitted by the municipality or county, then the commission with the concurrence of the proposing agent may make such changes to the proposal as are necessary to rectify the error in the legal description.

6. A simplified boundary change may be proposed by:

(1) A verified petition signed by seventy-five percent of the registered voters within the area proposed to be annexed which is predominately residential in character and has an average residential density of not less than one dwelling per three acres which is filed by the annexing municipality; or

(2) Two municipalities for a transfer of jurisdiction between them or a municipality and the county for a transfer of jurisdiction between a municipality and the county. Within twenty-one days of receipt of a proposal pursuant to this subsection, the commission shall publish notice of such proposal and the date of the public hearing thereon in at least one newspaper of general circulation qualified to publish legal notices. The commission shall, within twenty-one days of receipt of such proposal, mail written notification of such proposal and the date of the public hearing thereon to the county clerk, and to the city or village clerk of each municipality or village, and to any other political subdivision which, in the opinion of the commission, is materially affected by such proposal. The commission shall hold a public hearing concerning the matter not less than fourteen nor more than sixty days after such publication and notification is complete. At the public hearing any interested person, corporation or political subdivision may present evidence regarding the proposed boundary change. Within four months of receipt of the proposal, the commission shall determine whether to disapprove the proposal, or to approve the proposal and allow it to proceed as an approved boundary change to be adopted or rejected by the voters pursuant to section 72.407, or to approve the proposal as a simplified boundary change, for which no vote shall be required, except that final action may be deferred on part or all of a simplified boundary change proposal when necessary to accommodate an overlapping boundary change or unincorporated area proposal as more particularly provided in subsection 10 of this section. In making its determination, the commission shall consider the factors set forth in subsection 3 of section 72.403. If the commission determines that the proposal should be approved as a simplified boundary change, such proposal shall become effective upon the date set forth in the commission's written report of approval.

7. A municipality which wishes to propose a boundary change containing two or more unincorporated areas that are noncontiguous to each other shall submit separate proposals for the unincorporated areas that are noncontiguous to each other, in which case there shall be a separate vote for each proposal approved by the commission. The municipality may:

(1) Adopt and submit separate ordinances for each such separate proposal; or

(2) Adopt and submit one ordinance containing said separate proposals, which ordinance shall clearly state that the municipality is making multiple, separate proposals, and is desirous of separate votes for each separate proposal. The ordinance shall also clearly identify each separate proposal that the municipality is making.

8. The commission shall not approve any boundary change proposal in which more than fifty percent of the combined land subject to the proposal is unincorporated territory or territories unless the area subject to the proposal has a population of more than ten thousand persons.

9. A proposing agent may modify its proposal and submit additional information during the review period.

10. The commission may defer final action on part or all of a boundary change proposal or proposal for an established unincorporated area beyond the periods provided for their consideration in order to allow an election with respect to an overlapping boundary change or unincorporated area proposal in order to maximize the ability of voters to determine their own status. Such deferral may be ordered only when the proposal granted such priority is filed with the commission no later than sixty days after the proposal on which action will be deferred and only when the commission determines that the population of the overlapping area is a greater proportion of the proposal given priority than of the proposal on which action is deferred. The commission shall take final action on the deferred proposal within forty-five days of the election at which the proposal granted priority is decided. The proposing agent may modify the proposal in accordance with the results of the election.

(L. 1989 H.B. 487 § 3 subsecs. 1 to 5, A.L. 1991 S.B. 402, A.L. 1992 S.B. 571, A.L. 1995 H.B. 446, A.L. 1998 S.B. 809, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.407 Adoption of boundary change by voters, procedure--unincorporated pocket defined--cost of election, how paid--proposal concerning annexation and incorporation not to be submitted at same election, election void, when.

Adoption of boundary change by voters, procedure--unincorporated pocket defined--cost of election, how paid--proposal concerning annexation and incorporation not to be submitted at same election, election void, when.

72.407. 1. Boundary changes may be adopted by the voters in the following manner:

(1) If the commission approves a proposed boundary change containing more than one municipality and no unincorporated areas, such proposal shall be adopted if a separate majority of the votes cast on the question in each municipality are in favor of the boundary change, except as provided in subsection 4 of section 72.405;

(2) If the commission approves a proposed boundary change containing one or more municipalities and at least one unincorporated area, such proposal shall be adopted if a separate majority of the votes cast on the question in each municipality and a separate majority of votes cast in each voting jurisdiction comprising unincorporated areas of the county are in favor of the boundary change, except as provided in subsection 4 of section 72.405. If a voting jurisdiction comprising unincorporated areas of the county has no residents or if no votes are cast for or against the boundary change, such boundary change shall become effective if a majority of the votes cast in all other voting jurisdictions and municipalities are in favor of the boundary change. If the commission approves a proposed boundary change containing one or more municipalities and at least one unincorporated area which is classified as an unincorporated pocket, such proposal shall be adopted if a separate majority of the votes cast on the question in each municipality and a majority of votes cast in the whole municipality which would result from the boundary change are in favor of the boundary change, except as provided in subsection 4 of section 72.405. As used in this subdivision, the term "unincorporated pocket" means an unincorporated territory with an average residential density in excess of one dwelling per three acres, which has a population of no more than five hundred, which is accessible by public or private roadway only from incorporated jurisdictions and/or another county, and which the commission has determined presents practical difficulties for service by the county by reason of its isolation.

2. Any election held pursuant to sections 72.400 to 72.423 shall be held on a date established by the commission in accordance with the provisions of chapter 115. If the proposing agent is a petitioner or the governing body of the county, all costs of the election shall be paid by the county. If the proposing agent is the governing body of any municipality, the cost of such election in each municipality shall be paid by each municipality and if the proposal contains any unincorporated territory the cost of the election in the unincorporated territory shall be paid by the county.

3. Questions concerning the annexation of an area covered by sections 72.400 to 72.423 and the incorporation of the same area shall not be put to the voters at the same election. Any such election where the questions of annexation and incorporation have been put to the voters shall be void in the area covered by both propositions. This subsection shall not affect the results of that election in areas where both questions were not put to the voters at the same time. When boundary change proposals for annexation and for incorporation cover the same area, the proposal for annexation shall be put to the voters first.

(L. 1989 H.B. 487 § 3 subsecs. 6, 7, A.L. 1992 S.B. 571, A.L. 1995 H.B. 446, A.L. 1998 S.B. 809, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.408 Limitation on resubmission--void petition, when.

Limitation on resubmission--void petition, when.

72.408. 1. If a boundary change is disapproved by the voters, no boundary change which contains more than sixty percent of the area of the disapproved boundary change shall be submitted to or processed by the commission any sooner than two years after the date of the disapproved boundary change.

2. Every petition shall be presented to the commission within two hundred eighty days following the date on which the first signature was affixed to the petition, or any part thereof, except that the period of time from June 14, 1999, to April 15, 2001, shall be excluded. Failure to present a petition within the foregoing time period shall render the petition absolutely void.

(L. 1998 S.B. 809, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.409 Boundary change, effective when--transition committee established, members, how selected--to disband when delay in declaring new incorporated municipality, when--conflict of laws, this section to prevail.

Boundary change, effective when--transition committee established, members, how selected--to disband when delay in declaring new incorporated municipality, when--conflict of laws, this section to prevail.

72.409. 1. If a proposed boundary change is approved by the voters, such proposal shall be effective six months following the date of the election or the date specified in such proposal, whichever date is later. Immediately following the certification of the election, the commission shall establish a committee to determine the details of the transition. The governing body of each affected municipality shall select two members and the governing body of the county in which each unincorporated territory is situated shall select two members from the affected unincorporated territory to meet with similar members appointed from other affected municipalities and the unincorporated territory. The committee shall disband no later than the date the boundary change becomes effective. The governing body of the county may delay declaring a newly incorporated municipality for a period not to exceed six months at the request of the boundary commission to provide for an orderly transition from unincorporated to incorporated status.

2. If a conflict shall exist between the provisions of sections 72.400 to 72.423 and the orders, ordinances or charters of any statutory or charter cities affected by sections 72.400 to 72.423, the provisions of sections 72.400 to 72.423 shall prevail.

3. If a boundary change involves an annexation, failure of the proposing agent to provide services to the area being annexed or to zone in compliance with the plan of intent required of the proposing agent within three years of the boundary change becoming effective, unless compliance is made unreasonable, shall give rise to a cause of action for deannexation which may be filed in the circuit court by any resident who was residing in the area at the time the boundary change became effective.

(L. 1989 H.B. 487 § 3 subsecs. 8, 9, A.L. 1992 S.B. 571, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.412 Commission independent of county--budget request, appropriation level--application fee for annexation, use.

Commission independent of county--budget request, appropriation level--application fee for annexation, use.

72.412. 1. The commission, once established, shall not be a county commission but shall act as an independent commission. The commission may hire such staff and acquire such facilities as it finds necessary to carry out its duties.

2. The commission shall submit a budget requesting the funds necessary to carry out its duties pursuant to sections 72.400 to 72.423. The county shall appropriate and provide a reasonable and necessary level of funding for the commission to carry out its statutory duties. In addition, the county shall upon request provide petitioners with such available information as may be necessary to develop a plan of intent. Funding must provide for at least one professional staff person, one attorney or the equivalent funds for legal services, and clerical support for the professional staff and attorney. All salary levels shall be based upon the personnel system in use for county employees.

3. The commission shall provide by rule for an application fee for municipal annexations in the amount of one dollar per resident of the proposed annexation area to defray the commission's cost of processing and reviewing proposals.

(L. 1989 H.B. 487 § 4, A.L. 1995 H.B. 446, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.414 Approval of change, governing body to declare a municipality and designate metes and bounds--first officers designated by governing body.

Approval of change, governing body to declare a municipality and designate metes and bounds--first officers designated by governing body.

72.414. If the approval of the boundary change creates a new municipality, the governing body of the county shall declare such municipality, designating in such order the metes and bounds thereof, and henceforth the inhabitants within such bounds shall be a body politic and incorporate, by the name and style of "the city of .............." and the first officers of such city shall be designated by the order of the governing body of the county, and they shall hold their offices until the next municipal election and until their successors shall be duly elected and qualified.

(L. 1989 H.B. 487 § 5, A.L. 1992 S.B. 571)

Effective 7-9-92



Section 72.416 Civil actions against commission, who may bring, cost and attorneys fees paid to commission, when.

Civil actions against commission, who may bring, cost and attorneys fees paid to commission, when.

72.416. The county, an interested municipality, or any other interested party may bring an appropriate civil action against the commission regarding a proposed boundary change, unincorporated area proposal, or other commission action or failure to act. In any civil action brought against the commission regarding a proposed boundary change, if the commission prevails in the action, the court may require the party who initiated the action to pay to the commission the reasonable costs incurred by the commission in opposing the action, including attorney's fees.

(L. 1989 H.B. 487 § 6, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.418 New city not to provide fire services, when--annexation, continuation of services--city to pay fire protection district, amount--voting provisions.

New city not to provide fire services, when--annexation, continuation of services--city to pay fire protection district, amount--voting provisions.

72.418. 1. Notwithstanding any other provision of law to the contrary, no new city created pursuant to sections 72.400 to 72.423 shall establish a municipal fire department to provide fire protection services, including emergency medical services, if such city formerly consisted of unincorporated areas in the county or municipalities in the county, or both, which are provided fire protection services and emergency medical services by one or more fire protection districts. Such fire protection districts shall continue to provide services to the area comprising the new city and may levy and collect taxes the same as such districts had prior to the creation of such new city.

2. Fire protection districts serving the area included within any annexation by a city having a fire department, including simplified boundary changes, shall continue to provide fire protection services, including emergency medical services to such area. The annexing city shall pay annually to the fire protection district an amount equal to that which the fire protection district would have levied on all taxable property within the annexed area. Such annexed area shall not be subject to taxation for any purpose thereafter by the fire protection district except for bonded indebtedness by the fire protection district which existed prior to the annexation. The amount to be paid annually by the municipality to the fire protection district pursuant hereto shall be a sum equal to the annual assessed value multiplied by the annual tax rate as certified by the fire protection district to the municipality, including any portion of the tax created for emergency medical service provided by the district, per one hundred dollars of assessed value in such area. The tax rate so computed shall include any tax on bonded indebtedness incurred subsequent to such annexation, but shall not include any portion of the tax rate for bonded indebtedness incurred prior to such annexation. Notwithstanding any other provision of law to the contrary, the residents of an area annexed on or after May 26, 1994, may vote in all fire protection district elections and may be elected to the fire protection district board of directors.

3. The fire protection district may approve or reject any proposal for the provision of fire protection and emergency medical services by a city.

(L. 1989 H.B. 487 § 7, A.L. 1992 S.B. 571, A.L. 1993 S.B. 256, A.L. 1995 H.B. 446, A.L. 1996 S.B. 735, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.420 Consolidation of multiple municipalities and unincorporated areas, must be contiguous--procedure, petition content--costs of election--ballot form--effective when--transition committee, how selected, duties.

Consolidation of multiple municipalities and unincorporated areas, must be contiguous--procedure, petition content--costs of election--ballot form--effective when--transition committee, how selected, duties.

72.420. 1. The provisions of this section shall apply to the consolidation of two or more cities, towns, villages, unincorporated areas, or any combination thereof, in any county with a charter form of government where fifty or more cities, towns and villages have been incorporated. If a boundary commission has been established pursuant to section 72.400, such proposal shall be submitted to the commission, but if no such commission has been established, consolidation of such areas shall be accomplished pursuant to this section. All municipalities and unincorporated areas which may be consolidated under the procedures established in this section must be contiguous to each other, so that if the consolidation is approved by the voters pursuant to subsections 7 to 9 of this section, there will be one municipality with all parts contiguous to at least one other portion of the new municipality.

2. Whenever a petition for consolidation containing the signatures of at least fifteen percent of the qualified voters of each municipality or unincorporated area, determined on the basis of the number of votes cast for governor at the last gubernatorial election held prior to the filing of the petition, is received by the governing body of the county, the governing body of the county shall submit the question of consolidation to the qualified voters of each municipality and unincorporated area named in the petition at the next state or county primary, general or special election. The petition need not contain signatures of qualified voters of a municipality if the governing body of such municipality adopts an ordinance approving the proposed consolidation which meets the requirements of subsection 5 of this section, and sends a copy of the ordinance to the governing body of the county in conjunction with the petition prescribed by this subsection.

3. A petition for consolidation shall contain the following:

(1) The names of the municipalities and a description of any unincorporated area to be consolidated;

(2) The proposed effective date of consolidation;

(3) The number of votes cast in the last election in each municipality and unincorporated area; and

(4) A statement that all signers are registered voters in the affected municipalities or unincorporated areas. The petition may contain the form of government, the name of the municipality as consolidated and the details of transition, such as which officers will serve, which employees shall be retained, what taxes will be collected, what ordinances will be in effect and similar matters for the operation of the consolidated municipality until the new governing body provides otherwise.

4. All persons signing the petition for consolidation shall designate their address opposite their signatures, and such signatures shall be affixed before a person who shall certify, by affidavit acknowledged before a notary public, that such signatures were affixed in his presence.

5. Any ordinance approving a proposed consolidation shall contain the following:

(1) The names of the municipalities and a description of any unincorporated area to be consolidated;

(2) The proposed effective date of the consolidation;

(3) The number of votes cast in the last election in that municipality. The ordinance may contain the form of government, the name of the municipality as consolidated, and the details of transition prescribed in subsection 3 of this section.

6. The costs of an election held under this section shall be assessed proportionately to each municipality; however, when a voting jurisdiction is composed of unincorporated territory or territories, all costs of the election in such voting jurisdictions shall be paid proportionally by each municipality in the proposed consolidation. Proportional election costs paid under this section shall be assessed by charging each municipality the same percentage of the total cost of the election as the number of registered voters of the municipality on the day of the election is to the total number of registered voters on the day of the election, derived by adding together the number of registered voters in each municipality.

7. The question shall be submitted separately, but on the same date, to each municipality and unincorporated area described in the petition or ordinances filed pursuant to subsections 2 to 5 of this section. The question shall be submitted in substantially the following form:

Shall the municipalities of ................. (list all municipalities) be consolidated into one municipality?

â ã YES â ã NO The consolidation shall only become effective if a separate majority of the votes cast on the proposal in each municipality and unincorporated area affected by such proposal are in favor of the consolidation. If the voters of any municipality or unincorporated area vote against such proposal, the consolidation shall not take effect, even if the voters of all other municipalities and unincorporated areas vote in favor of the proposal.

8. If a consolidation is approved by the voters, such proposal shall be effective six months following the date of the election or the date specified in such proposal, whichever date is later. Immediately following the certification of the election, the governing body of each affected municipality shall select two members and the governing body of the county in which each unincorporated territory is situated shall select two members from each affected unincorporated territory to meet with similar members appointed from other affected municipalities and unincorporated territories in order to determine the details of the transition.

9. If the consolidation is approved, it shall create a new municipality, and the governing body of the county shall declare such municipality, designating in such order the metes and bounds thereof, and henceforth the inhabitants within such bounds shall be a body politic and incorporate, by the name and style of "the city of ...........................".

(L. 1989 H.B. 487 § 8, A.L. 1992 S.B. 571, A.L. 1995 H.B. 446)



Section 72.422 Petition to remain unincorporated--unincorporated area proposal, procedure for creating established unincorporated areas--no boundary change to affect established unincorporated area prior to expiration.

Petition to remain unincorporated--unincorporated area proposal, procedure for creating established unincorporated areas--no boundary change to affect established unincorporated area prior to expiration.

72.422. 1. Notwithstanding any other provision of sections 72.400 to 72.420 to the contrary, residents of an unincorporated area of a county may remain unincorporated and not subject to any boundary change pursuant to sections 72.400 to 72.420 if the following are satisfied:

(1) The county petitions the boundary commission;

(2) A legal description of the unincorporated area accompanies the petition. If there is a minor error or discrepancy in the legal description of the unincorporated area, the commission, with the concurrence of the county, may make such changes to the proposal as are necessary to rectify the error in the legal description;

(3) The unincorporated area either contains a population of not less than two thousand five hundred or is contiguous with an existing established unincorporated area;

(4) A plan of intent accompanies the petition addressing the issues to be considered by the commission.

2. When an unincorporated area proposal has been submitted to the commission, the commission shall, within twenty-one days of receipt of such proposal, publish notice of such proposal and the date of the public hearing thereon in at least one newspaper of general circulation qualified to publish legal notices. Within twenty-one days of receipt of such proposal, the commission shall also mail written notification of such proposal and public hearing date to the county clerk, and to the city or village clerk of each neighboring municipality or village, and to any other political subdivision which, in the opinion of the commission, is materially affected by the proposal. The costs of publication and notification shall be borne by the county. The commission shall hold such public hearing concerning the proposal not less than fourteen nor more than sixty days after such publication and notification are complete. At such public hearing, the county and any municipality with an overlapping map plan shall be parties, and any other interested person, corporation, or political subdivision may also present evidence regarding the unincorporated area proposal. An unincorporated area proposal which has been disapproved by the commission and which is resubmitted with changes to the commission shall be subject to the public hearing requirement of this section, unless the commission determines that a public hearing on the resubmitted proposal is not necessary to achieve the objectives of this section. The commission shall issue findings approving or disapproving such proposal within nine months after submittal, except that final action may be deferred on part or all of an unincorporated proposal when necessary to accommodate an overlapping boundary change proposal as more particularly provided in subsection 10 of section 72.405. The proposal shall be submitted at the next general or special election in accordance with the provisions of chapter 115. The cost of the election shall be paid by the county. If the proposal is approved by the voters then the area shall be an established unincorporated area and shall remain unincorporated territory for a period of five years from the date of the vote and shall not be subject to any boundary change pursuant to sections 72.400 to 72.420.

3. In reviewing any proposed unincorporated area proposal, the commission shall approve such proposal if it finds that continued provision of local services to the area by the county will not impose an unreasonable burden on county government and that such designation is in the best interest of the unincorporated territories affected by the proposal and the areas of the county next to such area. In making its determination, the commission shall consider the following factors:

(1) The impact, including but not limited to the impact on the tax base or on the ability to raise revenue, of such proposal on:

(a) The area subject to the proposed established unincorporated area and its residents;

(b) Adjoining areas not involved in the proposed established area and the residents thereof; and

(c) The entire geographic area of the county and its residents;

(2) A legal description of the unincorporated area;

(3) The creation of logical and reasonable municipal boundaries in the county, and for such purpose the commission shall have the ability to make additions, deletions and modifications which address legal boundaries, technical or service delivery problems or boundaries which overlap those of other proposals; however, such additions, deletions and modifications shall not make substantial changes to any proposed unincorporated area proposal;

(4) Whether approval of the unincorporated area proposal will result in unreasonable difficulty in provision of services by the county;

(5) The effect approval of the established unincorporated area will have on the distribution of tax resources in the county;

(6) The compactness of the area subject to such proposal.

4. After approval by the voters of an unincorporated area proposal, no boundary change affecting any part of such area shall be proposed to the commission until expiration of the area's status as an established unincorporated area, but map plans affecting the area may be filed during the planning period pursuant to section 72.423. If no map plan of a boundary change proposal with respect to an established unincorporated area has been submitted during the most recent planning period pursuant to section 72.423, the commission shall commence review of the circumstances of such established unincorporated area six months prior to its expiration, and shall submit reauthorization of such unincorporated area to the voters if the commission determines that its circumstances have not materially changed since it was approved.

(L. 1998 S.B. 809, A.L. 1999 S.B. 160 & 82, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.423 Five-year planning cycle, procedures, map plans, review.

Five-year planning cycle, procedures, map plans, review.

72.423. 1. In any county in which a boundary commission has been established pursuant to section 72.400, all boundary changes and unincorporated area proposals shall be subject to the five-year planning cycle mandated in this section. No municipality nor other person shall file, nor shall the commission accept or review, any boundary change or unincorporated area proposal which has not previously been submitted to the commission for map plan review and comment as provided in this section, except that consolidations of municipalities and transfers of jurisdiction pursuant to subdivision (2) of subsection 6 of section 72.405 may be sought at any time without prior submission for map plan review and comment as provided in this section.

2. Between January 1, 2000, and July 1, 2000, and between January first and July first of each sixth year thereafter, each municipality, the county, and any citizen group may present general maps of proposed boundary changes and proposed established unincorporated areas to the commission for map plan review. Proposed incorporations and unincorporated areas, if not submitted by the county, shall be submitted by petition of no less than five percent of the registered voters within the proposed area. Boundary change and unincorporated area maps shall not be accompanied by a plan of intent, but shall be depicted with sufficient detail and accuracy to permit review and comment.

3. Between August 1, 2000, and December 31, 2000, and each sixth year thereafter, the commission shall solicit written comments on all boundary change and established unincorporated area map plans and shall hold informational public hearings in or near the affected areas, at which the county, any municipality, or other interested person shall be heard. The commission may encourage negotiation between parties involved in competing map plans. Map plans may be amended by the submitting parties until April fifteenth of the year following map plan submission based on negotiation or based on the hearings or other comments, but no such amendment shall enlarge the boundary change or unincorporated area map plan beyond the area originally submitted, except for minor technical amendments necessary to address boundary issues.

4. The commission may by April first of the year following map plan submission issue written comments regarding each boundary change and unincorporated area map plan to notify proponents of the merits or demerits of such map plan based on planning and public policy considerations. The map plan as submitted or as amended by April fifteenth shall remain on file with the commission, and shall be the limit of permissible boundary changes and unincorporated area proposals as provided in subsection 1 of this section.

5. Proposals shall be submitted to the commission no later than July first of the third year following conclusion of map plan review. Any proposal which has not been approved by the commission by January first of the next review period year as provided in subsection 2 of this section shall expire without further action.

(L. 1999 S.B. 160 & 82 § 20, A.L. 2000 H.B. 1967)

Effective 6-27-00



Section 72.430 Standing for proposed boundary change.

Standing for proposed boundary change.

72.430. A county or any other interested municipality or person may bring an action against the commission established pursuant to section 72.400 contesting a proposed boundary change or other commission action.

(L. 1999 S.B. 1, et al. § 1)






Chapter 77 Third Class Cities

Section 77.010 Third class cities, incorporation and powers of.

Third class cities, incorporation and powers of.

77.010. Any city of the third class in this state may become a body corporate under the provisions of this chapter, in the manner provided by law, under the name of "The city of .....", and by that name shall have perpetual succession, may sue and be sued, implead and be impleaded, defend and be defended in all courts of law and equity, and in all actions whatever; may receive and hold property, both real and personal, within such city, and may purchase, receive and hold real estate within or without such city for the burial of the dead; and may purchase, hold, lease, sell or otherwise dispose of any property, real or personal, it now owns or may hereafter acquire; may receive bequests, gifts and donations of all kinds of property; and may have and hold one common seal, and may break, change or alter the same at pleasure, and all courts of this state shall take judicial notice thereof.

(RSMo 1939 § 6865)

Prior revisions: 1929 § 6719; 1919 § 8206; 1909 § 9143

CROSS REFERENCE:

Cities of the third classification, population, 72.030



Section 77.020 City limits may be altered, how.

City limits may be altered, how.

77.020. The mayor and council of such city, with the consent of a majority of the legal voters of such city voting at an election thereof, shall have power to extend the limits of the city over territory adjacent thereto, and to diminish the limits of the city by excluding territory therefrom, and shall, in every case, have power, with the consent of the legal voters as aforesaid, to extend or diminish the city limits in such manner as in their judgment and discretion may redound to the benefit of the city; provided, however, that no election or voter consent shall be required for voluntary annexations or transfers of jurisdiction under chapter 71.

(RSMo 1939 § 6866, A. 1949 H.B. 2027, A.L. 2007 S.B. 22)

Prior revisions: 1929 § 6720; 1919 § 8207; 1909 § 9144

CROSS REFERENCES:

Extension of limits of special charter city to include another city, procedure, 81.080

Procedure for annexation of area to which objection is made, 71.015



Section 77.030 Division of city into wards--council members, terms.

Division of city into wards--council members, terms.

77.030. 1. Unless it elects to be governed by subsection 2 of this section, the council shall by ordinance divide the city into not less than four wards, and two councilmen shall be elected from each of such wards by the qualified voters thereof at the first election for councilmen in cities hereafter adopting the provisions of this chapter; the one receiving the highest number of votes in each ward shall hold his office for two years, and the one receiving the next highest number of votes shall hold his office for one year; but thereafter each ward shall elect annually one councilman, who shall hold his office for two years.

2. In lieu of electing councilmen as provided in subsection 1 of this section, the council may elect to establish wards and elect councilmen as provided in this subsection. If the council so elects, it shall, by ordinance, divide the city into not less than four wards, and one councilman shall be elected from each of such wards by the qualified voters thereof at the first election for councilmen held in the city after it adopts the provisions of this subsection. At the first election held under this subsection the councilmen elected from the odd-numbered wards shall be elected for a term of one year and the councilmen elected from the even-numbered wards shall be elected for a term of two years. At each annual election held thereafter, successors for councilmen whose terms expire in such year shall be elected for a term of two years.

3. (1) Council members may serve four-year terms if the two-year terms provided under subsection 1 or 2 of this section have been extended to four years by approval of a majority of the voters voting on the proposal.

(2) The ballot of submission shall be in substantially the following form:

Shall the terms of council members which are currently set at two years in ....................... (city) be extended to four years for members elected after August 28, 2013?

â ã YES â ã NO

(3) If a majority of the voters voting approve the proposal authorized in this subsection, the members of council who would serve two years under subsections 1 and 2 of this section shall be elected to four-year terms beginning with any election occurring after approval of the ballot question.

(RSMo 1939 § 6881, A.L. 1985 H.B. 817, A.L. 2013 H.B. 163, A.L. 2013 S.B. 99)

Prior revisions: 1929 § 6735; 1919 § 8222; 1909 § 9159



Section 77.040 Election of officers--option to appoint certain officers--terms.

Election of officers--option to appoint certain officers--terms.

77.040. A general election for the elective officers of each city of the third class shall be held after the organization of the city under the provisions of this chapter and on municipal election days every two years thereafter, the city council may by ordinance provide for the nomination of officers by primary election; and provided, that all certificates of nomination and petitions therefor shall be filed with the city clerk and not with any other officer. Any city organizing under the provisions of this chapter may elect a mayor and may elect or provide for the appointment of such other officers as may be necessary to carry this chapter into effect, who shall hold office until their successors are elected or appointed and qualified; provided, that the assessor shall hold office until the first day of September and until his successor is elected or appointed and qualified, and the term of office of the assessor in such cities shall commence on the first day of September after the election at which he is elected or at such time as the city shall set the beginning of his appointive term, if appointed.

(RSMo 1939 § 6867, A.L. 1945 p. 1302, A.L. 1963 p. 129, A.L. 1978 H.B. 971, A.L. 1985 H.B. 817)

Prior revisions: 1929 § 6721; 1919 § 8208; 1909 § 9145

Effective 4-10-85



Section 77.042 City administrator, employment authorized.

City administrator, employment authorized.

77.042. The governing body of any city of the third class, except those organized under the provisions of sections 78.430 to 78.640, and any fourth class city may by ordinance provide for the employment by the governing body with the approval of the mayor of a city administrator who shall be the chief administrative assistant to the mayor and who shall have general superintending control of the administration and management of the government business, officers and employees of the city, subject to the direction and supervision of the mayor.

(L. 1969 H.B. 284 § 1)



Section 77.044 Qualifications, compensation of administrator.

Qualifications, compensation of administrator.

77.044. 1. The governing body shall provide, as minimum qualifications, that the city administrator be at least twenty-one years of age, and that he devote his full time to the performance of the duties of his office. The governing body may also require that the city administrator meet other personal qualifications.

2. The city administrator shall receive a salary as set by ordinance, and shall serve at the pleasure of the appointing authority.

(L. 1969 H.B. 284 § 2, A.L. 1987 S.B. 393)



Section 77.046 Other officers, appointment, discharge, regulations concerning.

Other officers, appointment, discharge, regulations concerning.

77.046. 1. Upon the adoption of a city administrator form of government, the governing body of the city may provide that all other officers and employees of the city, except elected officers, shall be appointed and discharged by the city administrator, but the governing body may make reasonable rules and regulations governing the same.

2. Nothing in this section shall be construed to authorize the city to remove or discharge any chief, as that term is defined in section 106.273.

(L. 1969 H.B. 284 § 3, A.L. 2013 H.B. 307)



Section 77.048 Other powers of mayor and council retained.

Other powers of mayor and council retained.

77.048. Except as provided in sections 77.042 to 77.048, the mayor and city council of any third class city and the mayor and board of aldermen of any fourth class city which adopts the city administrator form of government shall retain all the powers given to it by the laws applying to the city before the city administrator form of government was adopted, and all laws governing the city under its prior form of government and not inconsistent with the provisions of sections 77.042 to 77.048 shall apply to and govern the city after it adopts this form of government. All bylaws, ordinances, and resolutions lawfully passed and in force at the time the city administrator form of government is adopted shall remain in force until repealed or altered by the council or board of aldermen.

(L. 1969 H.B. 284 § 4)



Section 77.050 Election may be ordered, how, when.

Election may be ordered, how, when.

77.050. If at any time, by reason of nonacceptance, resignation, refusal to qualify, or for any other cause, there shall be no officers of the city to order an election, any associate circuit judge or commissioner of the county commission of the county is empowered to order an election for city officers.

(RSMo 1939 § 6868, A. 1949 H.B. 2027, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6722; 1919 § 8209; 1909 § 9146



Section 77.060 Councilman, qualifications.

Councilman, qualifications.

77.060. No person shall be councilman unless he is at least twenty-one years of age prior to taking office, a citizen of the United States, and an inhabitant of the city for one year next preceding his election, and a resident of the ward from which he is elected six months next preceding his election. Whenever there is a tie in the election of a councilman, the matter shall be determined by the council.

(RSMo 1939 § 6882, A. 1949 H.B. 2027, A.L. 1955 p. 303)

Prior revisions: 1929 § 6736; 1919 § 8223; 1909 § 9160



Section 77.070 President pro tem.

President pro tem.

77.070. At the first regular meeting of the city council after the election in each year--which meeting shall occur at the time fixed by ordinance, but shall not be later than the fourth Tuesday in April--the council shall elect one of its members president pro tem, who shall hold his office for the term of one year, and who, in the absence of the mayor, shall preside at the meetings of the council; provided, that in the absence of the mayor and president pro tem the council may select one of its members present to preside at such meetings, who shall be styled "acting president pro tem".

(RSMo 1939 § 6883, A.L. 2003 S.B. 136)

Prior revisions: 1929 § 6737; 1919 § 8224; 1909 § 9161



Section 77.080 Style of ordinances--procedure to enact.

Style of ordinances--procedure to enact.

77.080. The style of the ordinances of the city shall be: "Be it ordained by the council of the city of ......, as follows:" No ordinance shall be passed except by bill, and no bill shall become an ordinance unless on its final passage a majority of the members elected to the council shall vote therefor, and the ayes and nays shall be entered on the journal. Every proposed ordinance shall be introduced to the council in writing and shall be read by title or in full two times prior to passage, both readings may occur at a single meeting of the council. If the proposed ordinance is read by title only, copies of the proposed ordinance shall be made available for public inspection prior to the time the bill is under consideration by the council. No bill shall become an ordinance until it shall have been signed by the officer presiding at the meeting of the council at which it shall have been passed. When so signed, it shall be delivered to the mayor for his approval and signature, or his veto.

(RSMo 1939 § 6946, A.L. 1988 H.B. 1435)

Prior revisions: 1929 § 6800; 1919 § 8287; 1909 § 9224



Section 77.090 Proceedings of, how kept.

Proceedings of, how kept.

77.090. The council shall cause to be kept a journal of its proceedings, and the ayes and nays of the members shall be entered on any question at the desire of any two members. The council may prescribe and enforce such rules as may be necessary to secure the attendance of its members and the expeditious transactions of its business.

(RSMo 1939 § 6886)

Prior revisions: 1929 § 6740; 1919 § 8227; 1909 § 9164



Section 77.100 Powers of council--witnesses, papers.

Powers of council--witnesses, papers.

77.100. The council shall have power to compel the attendance of witnesses and the production of papers relating to any subject under consideration in which the interest of the city is involved, and shall have power to call on the proper officer of the city, or of the county in which such city is located, to execute such process. The officer making such service shall be entitled to receive therefor such fees as are allowed by law for similar service, to be paid by the city. The president of the council, or president pro tem, shall have power to administer oaths to witnesses.

(RSMo 1939 § 6885)

Prior revisions: 1929 § 6739; 1919 § 8226; 1909 § 9163



Section 77.105 Budget and expenditures, approval by ordinance, motion, or resolution required.

Budget and expenditures, approval by ordinance, motion, or resolution required.

77.105. The budget or any authorization to expend funds shall be approved by an ordinance, motion, or resolution that is approved by a majority of all the members elected to the governing body.

(L. 2008 H.B. 1804)



Section 77.110 Council to publish semiannual statements.

Council to publish semiannual statements.

77.110. The council shall publish a full and detailed statement of the receipts and expenditures and indebtedness of the city at the end of each fiscal year and six months after the end of each fiscal year in a newspaper of general circulation in the city. Each such statement shall be for the six-month period preceding the date of the statement.

(RSMo 1939 § 6884, A.L. 1989 H.B. 308)

Prior revisions: 1929 § 6738; 1919 § 8225; 1909 § 9162



Section 77.120 Council may acquire land for and maintain cemetery.

Council may acquire land for and maintain cemetery.

77.120. The city council shall have power to purchase, receive and hold real estate, as herein mentioned, for public cemetery purposes, either within the city or within three miles thereof; provided, that no such cemetery shall exceed more than one hundred and sixty acres in one body. The council shall provide for the survey, platting, grading, fencing, ornamenting and improving of all the cemetery ground and the avenues leading thereto, owned by the city, and may construct walks and protect ornamental trees therein, and provide for paying the expenses therefor. The council may make rules and pass ordinances imposing penalties and fines, not exceeding one hundred dollars, regulating, protecting and governing city cemeteries, the owners of lots therein, visitors thereto, and punishing trespassers therein; and the officers of such city shall have as full jurisdiction and power in the enforcing of such rules and ordinances as though they related to the city itself.

(RSMo 1939 § 6972)

Prior revisions: 1929 § 6826; 1919 § 8308; 1909 § 9244



Section 77.130 Cemetery lots, how conveyed.

Cemetery lots, how conveyed.

77.130. The cemetery lots shall be conveyed by certificates, signed by the mayor and countersigned by the clerk, under the seal of the city, specifying that the purchaser to whom the same is issued is the owner of the lot or lots described therein by numbers, as laid down on such map or plat, for the purpose of interment, and such certificates shall vest in the purchaser, his or her heirs and assigns, a right in fee simple to such lot for the sole purpose of interment, under the regulations of the council; and such certificates shall be entitled to be recorded in the office of the recorder of deeds of the proper county without further acknowledgment; and such descriptions of lots shall be deemed and recognized as sufficient description thereof. The council may limit the number of lots to be owned by the same person at the same time, and may prescribe rules for enclosing, adorning and erecting monuments, tombstones and ornaments on cemetery lots, and prohibit any improper adornment thereof; but no religious test shall be made to the ownership of the lots, or burials therein, or for the ornamentation of graves or lots.

(RSMo 1939 § 6973)

Prior revisions: 1929 § 6827; 1919 § 8309; 1909 § 9245



Section 77.140 May control watercourses, establish water reservoirs, market houses, city hall and parks.

May control watercourses, establish water reservoirs, market houses, city hall and parks.

77.140. The council may establish, alter and change the channel of watercourses, and wall them and cover them over, and prevent obstructions thereon, and may establish, make and regulate public wells, cisterns and reservoirs of water, and provide for filling the same. The council may purchase grounds and erect and establish market houses and marketplaces, and regulate and govern the same; and also contract with any person or persons, association or corporation for the erection, maintenance and regulation of market houses and marketplaces, on such terms and conditions and in such manner as the council may prescribe. The council may also provide for the erection, purchase or renting of a city hall, workhouses, houses of correction, prisons, engine houses and any and all other necessary buildings for the city; and may sell, lease, abolish or otherwise dispose of the same, and may enclose, improve, regulate, purchase or sell all public parks or other public grounds belonging to the city, and may purchase and hold grounds for public parks within the city, or within three miles thereof.

(RSMo 1939 § 6954)

Prior revisions: 1929 § 6808; 1919 § 8295; 1909 § 9232



Section 77.150 Cities may acquire property for dams, flood protection, bathhouses.

Cities may acquire property for dams, flood protection, bathhouses.

77.150. In addition to other powers, the mayor and council of cities of the third class are hereby authorized and empowered to acquire by gift, devise, purchase or condemnation, within such cities or within a mile thereof, such real and personal property as may be necessary or desirable for the purpose of the erection or construction of dams, lake and flood protection systems, bathhouses, therapeutic bathhouses, mineral water vending houses and in connection therewith, auditoriums and lecture rooms and for the laying of pipelines for the distribution of mineral waters and to so acquire, improve and operate mineral springs and wells, and to construct all necessary and appropriate buildings and works therefor, and to do any and all things necessary to maintain and operate said properties so acquired and constructed as a self-liquidating revenue producing public project, and for that purpose to lease or convey the same; provided such properties shall be so acquired, constructed and thereafter maintained and operated without increasing the indebtedness of such city and shall not be paid for, maintained or operated by taxes, either general or special.

(RSMo 1939 § 7045)

CROSS REFERENCE:

Water mains, special assessments for, certain cities, 88.650 to 88.663



Section 77.160 Payment for property acquired--issuance of bonds.

Payment for property acquired--issuance of bonds.

77.160. The mayor and council of said cities are authorized to accept gifts and grants and to borrow money and execute, issue and negotiate bonds or other securities, for the purpose of paying the cost of acquiring said property or the construction of said buildings or works thereon, and to secure same by mortgages or deeds of trust on said properties and the income and revenue derived therefrom; which said mortgage or deeds of trust shall be a first lien on all said property and all revenues or income therefrom and shall be enforceable as provided therein but shall not be a debt of said city or payable out of any revenue not derived from said property. Said bonds issued under the provisions of this section and sections 77.150, 77.170 and 77.180 shall bear interest at a rate not exceeding six percent per annum, payable annually or semiannually, shall be executed in such manner and be payable serially in annual installments beginning not later than three years and extending not more than forty years from the date thereof, and at such place or places as the mayor and council shall determine. Any income, receipts, collections and profits from any properties on which such a mortgage or deed of trust has been so executed, shall be held and kept in the city treasury as a separate fund, and payments therefrom shall be made only as provided by said mortgage or deed of trust.

(RSMo 1939 § 7046)

CROSS REFERENCE:

Improvements, special tax bills and bonds issued in payment of, 88.497 to 88.647



Section 77.170 Manner of purchasing and condemning lands.

Manner of purchasing and condemning lands.

77.170. The mayor and common council, in proceeding by ordinance to purchase and condemn lands for the purpose stated in section 77.160, may proceed in the manner provided by law for the establishment of streets, avenues, alleys or marketplaces or public squares, but it shall not be necessary to establish a benefit district or assess benefits, or, unless there are nonresident or unknown defendants, to give notice by publication as therein provided; and on such condemnation and the payment of the appraisement as therein provided, the title of such lands shall vest in such city for the uses and purposes for which taken.

(RSMo 1939 § 7047, A. 1949 H.B. 2027)



Section 77.180 Election to be held for issuance of bonds.

Election to be held for issuance of bonds.

77.180. Before any such bonds shall be issued the mayor and council shall, by ordinance, provide that said bonds shall be issued, which said ordinance shall fix the maximum amount of said bonds and in a general way the purposes for which said money shall be expended and shall submit the question to issue bonds to the voters of the city. The ballots shall state the maximum amount of bonds proposed to be issued and the fact that such bonds are not to be payable from taxation and will not be a debt of said city and the general purpose for which they are to be issued. If the majority of voters voting on the question assent, the mayor and city council may, by ordinance, cause such bonds of such municipality not exceeding the maximum amount submitted to the voters to be issued for the purpose set out in said ordinance and secure the same as herein provided.

(RSMo 1939 § 7048, A.L. 1978 H.B. 971)



Section 77.190 May purchase fire-fighting equipment.

May purchase fire-fighting equipment.

77.190. The council may also purchase fire engines, hook and ladder outfits, hose and hose carts, buckets and all other apparatus useful in the extinguishing of fires, and organize fire companies, and prescribe rules of duty for the government thereof, with such penalties for the violation thereof as they may deem proper, not exceeding one hundred dollars, and to make all necessary expenditures for the purchase of such fire apparatus and the payment of such fire companies.

(RSMo 1939 § 6950)

Prior revisions: 1929 § 6804; 1919 § 8291; 1909 § 9228

CROSS REFERENCE:

Information to be filed annually with state fire marshal, 320.271



Section 77.200 Railroads or street railroads--powers of council.

Railroads or street railroads--powers of council.

77.200. The council shall have sole authority, by ordinance, to grant the right to any person or persons, or corporation, to make and construct railroads or street railroads in any street or highway of the city, and to control and regulate the use thereof; provided, that no such railroad or street railroad shall be located on any street or highway in the city, or any portion of such street or highway, until a majority of the residents, owners of land abutting on said street or highway, or such portion thereof, shall first assent thereto in writing; and provided further, that no such railroad or street railroad shall be constructed or operated until all damages to such abutting lands shall have been first ascertained and paid to the owners thereof by the person, persons or corporation constructing said railroad or street railroad, and the city council shall pass suitable ordinances providing the manner and way of ascertaining any damages contemplated by this section.

(RSMo 1939 § 6978)

Prior revisions: 1929 § 6832; 1919 § 8314; 1909 § 9250



Section 77.210 Thirty-year franchises and extensions may be granted for supplying heat--voter approval required, procedure.

Thirty-year franchises and extensions may be granted for supplying heat--voter approval required, procedure.

77.210. All cities of the third class may grant to any person or corporation formed under the laws of this state or doing business as a foreign corporation under the laws of this state, the privilege and franchise for a period of thirty years, to use the streets, alleys and other public places of such cities, for the purpose of laying pipes, conduits or other heating apparatus thereon and therein, and connecting same with the heating plant of such person or corporation, to furnish heat to the inhabitants of the city at a reasonable rate to be agreed upon by the person or corporation furnishing the heat and the person using the same. Such privilege and franchise may be renewed for another period or periods not to exceed thirty years per period. The plant to heat the city may be by means of hot water, steam, hot air or electricity, or in any other mode that may be advisable, but the person or corporation, to which the franchise or privilege is granted, shall commence operation under its franchise or right within two years after the granting of such franchise or right, or the same shall be forfeited. Such franchise or privilege may be extended or renewed by the city council of such city for another period or periods of not more than thirty years per period, and the extensions or renewals of such franchise or privilege shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251. An initial privilege or franchise must be approved by a majority of the voters of the municipality voting on the question.

(RSMo 1939 § 6979, A.L. 1987 S.B. 412)

Prior revisions: 1929 § 6833; 1919 § 8315; 1909 § 9251



Section 77.220 May change names of streets, how.

May change names of streets, how.

77.220. Whenever it is deemed necessary by the council to change the name of any street or avenue, the council shall, by resolution, declare such proposed change of name necessary to be made, and shall cause such resolution to be published at least one week in some newspaper published in the city; and if, within four weeks after such publication, a majority of the resident property owners along the line of such street or avenue do not file with the city clerk their written protest against such proposed change of name, then the council shall have power by ordinance to change the name of such street or avenue in accordance with the terms of such resolution; and upon the passage and approval of such ordinance, the city clerk shall file with the recorder of deeds of the proper county a certified copy of such ordinance, and such recorder shall enter the same upon the records of such county.

(RSMo 1939 § 7013)

Prior revisions: 1929 § 6867; 1919 § 8349; 1909 § 9276



Section 77.230 Qualifications of mayor.

Qualifications of mayor.

77.230. No person shall be mayor unless he be at least thirty years of age, a citizen of the United States and a resident of such city at the time of and for two years next preceding his election. When two or more persons shall have an equal number of votes for the office of mayor, the matter shall be determined by the council.

(RSMo 1939 § 6870, A. 1949 H.B. 2027)

Prior revisions: 1929 § 6724; 1919 § 8211; 1909 § 9148



Section 77.240 Vacancy in office of mayor, how filled, exceptions--president pro tem, duties of.

Vacancy in office of mayor, how filled, exceptions--president pro tem, duties of.

77.240. When any vacancy shall happen in the office of mayor, by death, resignation, removal from the city, removal from office, refusal to qualify or otherwise, nominations of a successor may be made by any member of the council and selected with the consent of a majority of the members of the council, except in counties of the first classification with a charter form of government which have a population of at least nine hundred thousand inhabitants. The council may adopt procedures to fill any such vacancy consistent with this section. In the case of a temporary absence of the mayor or disability to perform the duties of his or her office, the president pro tem of the council shall perform the duties of mayor until the mayor shall return or such disability be removed; and during the time the president pro tem of the council shall act as mayor, the president pro tem shall receive the same compensation that the mayor would be entitled to. In counties of the first classification with a charter form of government and which do not contain a city with a population of at least four hundred thousand, in case of vacancy other than a temporary absence or disability, the person exercising the office of mayor shall cause a new election to be held; provided, when a vacancy occurs within six months of a municipal election, no election shall be called to fill such vacancy.

(RSMo 1939 § 6880, A.L. 1978 H.B. 971, A.L. 1982 S.B. 526, A.L. 1991 S.B. 34, A.L. 1999 S.B. 214)

Prior revisions: 1929 § 6734; 1919 § 8221; 1909 § 9158



Section 77.250 Mayor to be president of council--vote.

Mayor to be president of council--vote.

77.250. The mayor shall be president of the council and shall preside over same, but shall not vote except in case of a tie in said council, when he shall cast the deciding vote; but provided, however, that he shall have no such power to vote in cases when he is an interested party. He shall have the superintending control of all the officers and affairs of the city, and shall take care that the ordinances of the city and the state laws relating to such city are complied with.

(RSMo 1939 § 6871)

Prior revisions: 1929 § 6725; 1919 § 8212; 1909 § 9149



Section 77.260 Powers and duties of mayor and council generally.

Powers and duties of mayor and council generally.

77.260. The mayor and council of each city governed by this chapter shall have the care, management and control of the city and its finances, and shall have power to enact and ordain any and all ordinances not repugnant to the constitution and laws of this state, and such as they shall deem expedient for the good government of the city, the preservation of peace and good order, the benefit of trade and commerce, and the health of the inhabitants thereof, and such other ordinances, rules and regulations as may be deemed necessary to carry such powers into effect, and to alter, modify or repeal the same.

(RSMo 1939 § 6949)

Prior revisions: 1929 § 6803; 1919 § 8290; 1909 § 9227

CROSS REFERENCES:

Assessment, special tax bills for sprinkling and cleaning streets, 88.640, 88.811

County roads, adjoining corporate limits, benefits how assessed, 88.647

License taxes, authorized, on what, 94.110

Policemen, appointment and removal, 85.541, 85.551

Street lighting, council may provide, approval of electorate, 88.613 to 88.630

Taxation, 94.010 to 94.180

Water, council may contract for service, 88.633



Section 77.270 Mayor to approve ordinances--may veto--proceedings when vetoed.

Mayor to approve ordinances--may veto--proceedings when vetoed.

77.270. Every bill presented to the mayor and returned to the council with the approval of the mayor shall become an ordinance, and every bill presented as aforesaid, but returned with his objections thereto, shall stand reconsidered. The council shall cause the objections of the mayor to be entered at large upon the journal, and proceed at its convenience to consider the question pending, which shall be in this form: "Shall the bill pass, the objections of the mayor thereto notwithstanding?" The votes on this question shall be taken by yeas and nays and the names entered upon the journal, and if two-thirds of all the members-elect shall vote in the affirmative, the president shall certify the fact on the roll, and the bill thus certified shall be deposited with the proper officer, and shall become an ordinance in the same manner and with like effect as if it had received the approval of the mayor. The mayor shall have power to sign or veto any ordinance passed by the city council, and shall also possess the power to approve all or any portion of the general appropriation bill, or to veto any item or all of the same; provided, that should he neglect or refuse to sign any ordinance and return the same with his objections, in writing, at the next regular meeting of the council, the same shall become a law without his signature.

(RSMo 1939 § 6947)

Prior revisions: 1929 § 6801; 1919 § 8288; 1909 § 9225



Section 77.280 Mayor may veto resolutions and orders.

Mayor may veto resolutions and orders.

77.280. The mayor shall also have the power to veto any resolution or order of the council which calls for or contemplates the expenditure of the revenues of the city. Such vetoes shall be noted on the journal of the council, and shall be effective and binding unless the council, at a subsequent session thereof, general or special, shall pass said resolution or order by a vote of three-fourths of all the members elected to the council.

(RSMo 1939 § 6948)

Prior revisions: 1929 § 6802; 1919 § 8289; 1909 § 9226



Section 77.290 Mayor shall communicate to the council, what.

Mayor shall communicate to the council, what.

77.290. The mayor shall, from time to time, communicate to the council such measures as may, in his opinion, tend to the improvement of the finances, the police, health, security, ornament, comfort and general prosperity of the city.

(RSMo 1939 § 6873)

Prior revisions: 1929 § 6727; 1919 § 8214; 1909 § 9151



Section 77.310 May require officers to exhibit accounts.

May require officers to exhibit accounts.

77.310. The mayor shall have power to require, as often as he may deem it necessary, any officer of the city to exhibit his accounts or other papers or records, and to make report to the council, in writing, touching any subject or matter pertaining to his office.

(RSMo 1939 § 6874)

Prior revisions: 1929 § 6728; 1919 § 8215; 1909 § 9152



Section 77.320 Mayor to sign all commissions and appointments--bond approval by mayor.

Mayor to sign all commissions and appointments--bond approval by mayor.

77.320. The mayor shall sign the commissions and appointments of all city officers elected or appointed in the city, and shall approve all official bonds.

(RSMo 1939 § 6872, A.L. 1990 H.B. 986)

Prior revisions: 1929 § 6726; 1919 § 8213; 1909 § 9150



Section 77.330 May appoint what officers.

May appoint what officers.

77.330. The mayor, with the consent and approval of a majority of the members elected to the city council, shall have power to appoint a street commissioner and such other officers as he may be authorized by ordinance to appoint.

(RSMo 1939 § 6879)

Prior revisions: 1929 § 6733; 1919 § 8220; 1909 § 9157



Section 77.340 May remove officer with consent of council.

May remove officer with consent of council.

77.340. The mayor may, with the consent of a majority of all the members elected to the city council, remove from office, for cause shown, any elective officer of the city, such officer being first given opportunity, together with his witnesses, to be heard before the council, sitting as a court of impeachment. Any elective officer may, in like manner, for cause shown, be removed from office by a two-thirds vote of all the members elected to the city council, independently of the mayor's approval or recommendation. The mayor may, with the consent of a majority of all the members elected to the council, remove from office any appointive officer of the city at will; and any such appointive officer may be so removed by a two-thirds vote of all the members elected to the council, independently of the mayor's approval or recommendation. The council may pass ordinances regulating the manner of impeachment and removals.

(RSMo 1939 § 6875)

Prior revisions: 1929 § 6729; 1919 § 8216; 1909 § 9153



Section 77.350 Shall enforce ordinances.

Shall enforce ordinances.

77.350. The mayor shall be active and vigilant in enforcing all laws and ordinances for the government of the city, and he shall cause all subordinate officers to be dealt with promptly for any neglect or violation of duty; and he is hereby authorized to call on every male inhabitant of the city, over eighteen years of age and under fifty, to aid in enforcing the laws.

(RSMo 1939 § 6876)

Prior revisions: 1929 § 6730; 1919 § 8217; 1909 § 9154



Section 77.360 May remit fines.

May remit fines.

77.360. The mayor shall have power to remit fines and forfeitures and to grant reprieves and pardons for offenses arising under ordinances of the city; but this section shall not be so construed as to authorize the mayor to remit any costs which may have accrued to any officer of the city by reason of any prosecution under the laws or ordinances of said city.

(RSMo 1939 § 6877)

Prior revisions: 1929 § 6731; 1919 § 8218; 1909 § 9155



Section 77.370 Elective officers--option to appoint certain officers--terms.

Elective officers--option to appoint certain officers--terms.

77.370. 1. Except as hereinafter provided, the following officers shall be elected by the voters of the city: mayor, police judge, attorney, assessor, collector, treasurer and, except in cities which adopt the merit system police department, a marshal.

2. Notwithstanding the provisions of subsection 1 of this section, in cities which contract with another entity for police service, the city council may eliminate the office of marshal.

3. The attorney shall be a person licensed to practice law in Missouri, and the council, by ordinance, may provide for the appointment of an attorney, by the mayor with the approval of the council, in lieu of electing an attorney. If so appointed he shall serve at the pleasure of the mayor and council.

4. Whenever a city contracts for the assessment of property or the collection of taxes with either a public or private entity as authorized by section 70.220, the city council may by ordinance provide that at the expiration of the term of the then city assessor or collector, as the case may be, the office is abolished and thereafter no election shall be had to fill the office; except that in the event the contract expires and, for any reason, is not renewed, the council may by ordinance provide for the election of such officer at the next and succeeding regular elections for municipal officers.

5. The term of office for each of the officers is two years except the office of mayor and the marshal which are four-year terms. All officers hold office until their successors are duly elected or appointed and qualified.

6. The council, by ordinance, may provide that any officer of the city except the mayor and the councilmen shall be appointed instead of elected. Such ordinance shall set the manner of appointment, in accordance with section 77.330, and the term of office for each appointive officer, which term shall not exceed four years.

(RSMo 1939 § 6869, A.L. 1955 p. 290, A.L. 1957 p. 240, A.L. 1959 H.B. 166, A.L. 1978 H.B. 971, H.B. 1634, A.L. 1985 H.B. 817, A.L. 1989 H.B. 785, A.L. 2001 H.B. 491)

Prior revisions: 1929 § 6723; 1919 § 8210; 1909 § 9147



Section 77.380 Officers to be voters and residents of city, exceptions, appointed officers.

Officers to be voters and residents of city, exceptions, appointed officers.

77.380. All officers elected to offices or appointed to fill a vacancy in any elective office under the city government shall be voters under the laws and constitution of this state and, except appointed officers, must be residents of the city. No person shall be elected or appointed to any office who shall at the time be in arrears for any unpaid city taxes, or forfeiture or defalcation in office.

(RSMo 1939 § 6889, A.L. 1967 p. 159, A.L. 1969 S.B. 15, A.L. 1978 H.B. 971, A.L. 1987 S.B. 393, A.L. 1994 S.B. 517)

Prior revisions: 1929 § 6743; 1919 § 8230; 1909 § 9167



Section 77.390 Officer's oath--bond.

Officer's oath--bond.

77.390. Every officer of the city and his assistants, and every councilman, before entering upon the duties of his office, shall take and subscribe to an oath or affirmation before some court of record in the county, or the city clerk, that he possesses all the qualifications prescribed for his office by law; that he will support the Constitution of the United States, and of the state of Missouri, the provisions of all laws of this state affecting cities of this class, and the ordinances of the city, and faithfully demean himself in office; which official oath or affirmation shall be filed with the city clerk. Every officer of the corporation, when required by law or ordinance, shall, within fifteen days after his election or appointment, and before entering upon the discharge of the duties of his office, give bond to the city in such sum and with such sureties as shall be designated by ordinance, conditioned for the faithful performance of his duty, and that he will pay over all moneys belonging to the city, as provided by law, that may come into his hands. If any person elected or appointed to any office shall fail to take and subscribe such oath or affirmation, or to give bond as herein required, his office shall be deemed vacant. For any breach of condition of any such bond, suit may be instituted thereon by the city, or by any person in the name of the city for the use of such person.

(RSMo 1939 § 6890, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 6744; 1919 § 8231; 1909 § 9168

Effective 1-2-79



Section 77.400 Term officer construed.

Term officer construed.

77.400. The term "officer", whenever used in this chapter, shall include any person holding any situation under the city government or any of its departments, with an annual salary, or for a definite term of office, other than clerical or professional staff.

(RSMo 1939 § 6891, A.L. 1990 H.B. 986)

Prior revisions: 1929 § 6745; 1919 § 8232; 1909 § 9169



Section 77.410 City clerk--duties.

City clerk--duties.

77.410. The city clerk shall, among other duties, keep the journal of the proceedings of the council. He shall safely and properly keep all records and papers belonging to the city which may be entrusted to his care, and generally shall perform all the duties required of him by ordinance or orders of the council. He is hereby empowered to administer official oaths, and also oaths to persons certifying to demands or claims against the city.

(RSMo 1939 § 6888, A.L. 1990 H.B. 986)

Prior revisions: 1929 § 6742; 1919 § 8229; 1909 § 9169



Section 77.440 Compensation of officers and employees.

Compensation of officers and employees.

77.440. The council shall have power to fix the compensation of all officers and employees of the city.

(RSMo 1939 § 6893, A.L. 1955 p. 290, A.L. 1990 H.B. 986)

Prior revisions: 1929 § 6747; 1919 § 8234; 1909 § 9171



Section 77.450 Vacancies, how filled.

Vacancies, how filled.

77.450. If a vacancy occurs in any elective office other than the office of mayor, a successor to the vacant office shall be selected by appointment by the mayor with the advice and consent of a majority of the remaining members of the council. The council may adopt procedures to fill vacancies consistent with this section. The successor shall serve until the next available regular municipal April election. If a vacancy occurs in any office not elective, the mayor shall appoint a suitable person to discharge the duties of the same until the first regular meeting of the council thereafter, at which time the vacancy shall be permanently filled.

(RSMo 1939 § 6894, A.L. 1978 H.B. 971, A.L. 1982 S.B. 526, A.L. 1990 H.B. 986, A.L. 1991 S.B. 34, A.L. 1999 S.B. 214, A.L. 2001 H.B. 491)

Prior revisions: 1929 § 6748; 1919 § 8235; 1909 § 9172



Section 77.460 Corrupt allowance of claim, how punished.

Corrupt allowance of claim, how punished.

77.460. Any member of the council or officer of the city who shall, in official capacity, or under color of his office, knowingly or willfully or corruptly vote or assent to, or report in favor of, or allow or certify for allowance, any claim or demand against the city, which claim or demand shall be on account of or under color of a contract or agreement not authorized by law and the ordinances of the city, shall be deemed guilty of a misdemeanor, and shall, upon conviction thereof, be punished by imprisonment in the county jail for not more than one year, or by a fine not exceeding five hundred dollars, or by both such fine and imprisonment.

(RSMo 1939 § 6895)

Prior revisions: 1929 § 6749; 1919 § 8236; 1909 § 9173



Section 77.480 Duties may be regulated by ordinance--bonds required.

Duties may be regulated by ordinance--bonds required.

77.480. The duties, powers and privileges of officers of every character in any way connected with the city government, not herein defined, shall be prescribed by ordinance; and bonds may be required of any such officers for faithfulness in office.

(RSMo 1939 § 6897)

Prior revisions: 1929 § 6751; 1919 § 8238; 1909 § 9175



Section 77.490 May fix certain rates.

May fix certain rates.

77.490. The council may, by ordinance, regulate and fix reasonable maximum rates and charges for the rental and use of telephones and telephone service within such city, and the price and quality of water, gas, gasoline, petroleum, electric lights and other means of lighting furnished by any person, firm or corporation operating under any franchise granted by the city, and may prescribe the candle power of the gas and electric lights furnished the city and private consumers. The council may, by ordinance, regulate and fix reasonable maximum rates, charges and prices of steam heat or other means of heating furnished by any person, firm or corporation operating under any franchise granted by the city, and may prescribe the pressure to be maintained, on its mains, by any steam heating company, person or firm operating the same.

(RSMo 1939 § 6950)

Prior revisions: 1929 § 6804; 1919 § 8291; 1909 § 9228



Section 77.500 May also regulate and control the construction of buildings.

May also regulate and control the construction of buildings.

77.500. The city council may also regulate and control the construction of buildings, the construction and cleaning of fireplaces, chimneys, stoves and stovepipes, ovens, boilers, kettles, forges or any apparatus used in any building, manufactory or business which may be dangerous in causing or promoting fires, and may provide for the inspection of the same. The council may also provide, by ordinance, limits within which no building shall be constructed except of brick or stone or other incombustible materials, with fireproof roofs, and impose a penalty for the violation of such ordinance, and may cause buildings commenced, put up or removed into such limit, in violation of such ordinance, to be removed or abated.

(RSMo 1939 § 6950)

Prior revisions: 1929 § 6804; 1919 § 8291; 1909 § 9228



Section 77.505 Electricians and electric contractors, certain cities third class may license and regulate--exceptions--examination and inspection requirements.

Electricians and electric contractors, certain cities third class may license and regulate--exceptions--examination and inspection requirements.

77.505. 1. Except as provided in subsection 5, the city council of each third class city, including a city of the third class in a county of the third class which contains a state university whose primary mission is engineering studies and technical research, shall have the power and authority to license, levy and collect a license tax on, and regulate, electrical contractors and electricians.

2. Any third class city which licenses and regulates electrical contractors and electricians under this section shall require an examination be taken by those electrical contractors and electricians prior to granting a license. The examination shall be either the multistate electrical licensing test or some other comparable examination which is based on the National Electrical Code as developed by the National Fire Protection Association. Each third class city which licenses and regulates electrical contractors and electricians shall establish a process for administering the test required in this section. The city may provide separate licenses for varying grades of electrical contractors and electricians and may exempt from licensure those electricians who are in the employ of an electrical contractor.

3. No third class city shall license and regulate electrical contractors or electricians unless and until such city shall provide for a process of inspection of and approval of electrical installations. Any inspector carrying out electrical inspections shall be a licensed electrician with a minimum of two years' experience in electrical work.

4. The city council of each third class city which licenses and regulates electrical contractors and electricians may appoint an advisory committee to assist with the development of examinations and licensing procedures as may be provided by ordinance.

5. The provisions of this section shall not apply to third class cities located in counties of the first class having a charter form of government or to third class cities located in a county of the third class; except, however, the provisions of this section shall apply to a city of the third class in a county of the third class which contains a state university whose primary mission is engineering studies and technical research.

(L. 1990 S.B. 511 § 1)



Section 77.510 May regulate lumber yards--running at large of animals and fowls--provide pounds and impose penalties.

May regulate lumber yards--running at large of animals and fowls--provide pounds and impose penalties.

77.510. The council may prescribe limits within the city within which no lumber yard or wood yard or coal yard shall be kept, and may regulate, restrain and prohibit the erection or maintenance of any fence, composed in whole or in part of barbed wire, along or adjacent to any public street, avenue, alley, park, cemetery or other public place. The council may also regulate or prohibit the running at large of cattle, hogs, horses, mules, sheep, goats and other animals and domestic geese, ducks, chickens and turkeys, and cause such as may be running at large to be impounded and sold in such manner and time as may be provided by ordinance. The council may also provide penalties for the owners or keepers who shall permit such animals or geese, ducks, chickens or turkeys to run at large. The council may also provide for the erection of all needful pounds, pens and buildings for the use of the city within or without the city limits, and appoint and compensate keepers thereof, and establish and enforce rules governing the same. The council may also tax, restrain and prohibit the running at large of dogs, and provide for their destruction when at large contrary to ordinance, and impose penalties on the owners or keepers thereof.

(RSMo 1939 § 6951)

Prior revisions: 1929 § 6805; 1919 § 8292; 1909 § 9229



Section 77.520 May control streets, sidewalks, amusements.

May control streets, sidewalks, amusements.

77.520. The council may prohibit and prevent all encroachments into and upon the sidewalks, streets, avenues, alleys and other public places of the city, and may provide for the removal of all obstructions from the sidewalks, curbstones, gutters and crosswalks at the expense of the owners or occupants of the ground fronting thereon, or at the expense of the person causing the same; the council may also regulate the planting of shade trees, erecting of awnings, hitching posts, lamp posts, awning posts, telephone, telegraph and electric light poles, and the making of excavations through and under the sidewalks or in any public street, avenue, alley or other public place within the city. The council may prevent and punish for all horseracing or other racing, fast driving or training in the streets, highways, avenues, alleys, or over bridges or through tunnels in the city, and all games, practices or amusements therein likely to result in damage to any person or property, and to regulate, prevent and punish for the riding, driving, leading, standing, hitching or passing of horses, mules, oxen or other teams or stock or animals or any vehicle over or upon or across or along any sidewalk, street, avenue or alley of the city.

(RSMo 1939 § 6952)

Prior revisions: 1929 § 6806; 1919 § 8293; 1909 § 9230



Section 77.530 Powers of council, quarantine, condemnation, police power outside city.

Powers of council, quarantine, condemnation, police power outside city.

77.530. The council may make regulations and pass ordinances for the prevention of the introduction of contagious diseases into the city, and for the abatement of the same, and may make quarantine laws and enforce the same within five miles of the city. The council may purchase or condemn and hold for the city, within or without the city limits, within ten miles therefrom, all necessary lands for hospital purposes, waterworks, sewer carriage and outfall, and erect, establish and regulate hospitals, workhouses, poorhouses, police stations, fire stations and provide for the government and support of the same, and make regulations to secure the general health of the city, and to prevent and remove nuisances; provided, however, that the condemnation of any property outside of the city limits shall be regulated in all respects as the condemnation of property or railroad purposes is regulated by law; and provided further, that the police jurisdiction of the city shall extend over such lands and property to the same extent as over public cemeteries, as provided in this chapter.

(RSMo 1939 § 6953, A.L. 1998 H.B. 1352)

Prior revisions: 1929 § 6807; 1919 § 8294; 1909 § 9231

CROSS REFERENCES:

Hospital, established, adoption for tax, board of trustees to govern, 96.150 to 96.228

Parks, city may acquire, tax to maintain, 90.010



Section 77.550 Inspection, weighing.

Inspection, weighing.

77.550. The council may prescribe rules and provide methods by ordinance for the inspection, weighing and measuring of any commodity sold in the city in all cases not otherwise provided for by law, and may provide for the selling, weighing and inspecting of meats, poultry and vegetables, of butter, lard and other provisions and articles of food; and may provide for the inspecting and measuring of wood, coal and fuel, lumber, shingles, timber and all kinds of building material, and shall have power to appoint inspectors and measurers; and may make provisions for the inspection of steam boilers and all steam heating apparatus, and to license engineers using steam boilers in the city, and may regulate the place or places where hay, lime, lumber, timber, wood, coal and all kinds of fuel shall be exposed for sale, and fix the fees of the person or persons appointed to perform the duties named in this section.

(RSMo 1939 § 6956)

Prior revisions: 1929 § 6810; 1919 § 8297; 1909 § 9234

CROSS REFERENCES:

Farmers, selling own produce, not subject to license, 150.030



Section 77.560 Slaughterhouses, stockyards.

Slaughterhouses, stockyards.

77.560. The council shall have power, by ordinance, to secure the general health of the inhabitants of the city by any measure to regulate, suppress or abate slaughterhouses, slaughtering animals, stockyards, soap and other factories, pigpens, cow stables and other stables and dairies, coal oil tanks and factories, and to remove the same; and to regulate or prevent the carrying on of any business which may be dangerous or detrimental to the public health, or the manufacturing or vending of articles obnoxious to the health of the inhabitants; to prevent, abate and remove nuisances in a summary manner at the cost of the occupant or owner of the premises where the nuisance or the cause thereof may be; provided, that the same was caused by the occupant or owner of the premises or his agent; and all costs and expenses incurred by the city in removing or abating any nuisance on private property within the city limits may be assessed against the occupant or owner, if caused by them or either of them or their agent, and the same shall be assessed by the council as a special tax bill against such private property, which shall be a special lien against such property in the same manner and with the same effect that special tax bills are for paving; or the cost of removing or abating such nuisance may be made a part of the judgment by the judge, in addition to the fine imposed, in case of conviction in court of the person causing or maintaining any such nuisance; and the power is hereby given the city council to provide punishments for persons causing or maintaining nuisances in the city, or within one mile thereof. The council may also provide for a health commissioner and board of health to perform such duties and such powers as may be prescribed by ordinance; and may provide for the condemnation of goods, merchandise, clothing, furniture and other personal property containing the germs of contagious or infectious dangerous disease, whenever the same is necessary for the health of the city; but in every case where private property is so condemned and destroyed, due compensation shall be made to the owner thereof, upon the appraisement of five disinterested commissioners appointed by the mayor.

(RSMo 1939 § 6957, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 6811; 1919 § 8298; 1909 § 9235

Effective 1-2-79



Section 77.570 Police regulations.

Police regulations.

77.570. The council shall enact ordinances to prohibit and suppress houses of prostitution and other disorderly houses and practices, and gambling houses and all kinds of public indecencies, and may prohibit the selling or giving intoxicating liquors to any minor or habitual drunkard. The council shall also enact ordinances to restrain and prohibit riots, noises, assaults and battery, petit larceny, disturbances of the peace, disturbances of religious and other lawful assemblies, indecent shows, exhibitions or concerts in any street, house or place in the city, disorderly assemblies, and to regulate, restrain and prevent the discharge of firearms and the keeping and discharge of rockets, powder, fireworks or other dangerous combustible materials in the streets or in the limits of the city.

(RSMo 1939 § 6950)

Prior revisions: 1929 § 6804; 1919 § 8291; 1909 § 9228



Section 77.590 Council may make ordinances and rules and regulations and establish penalties for violation.

Council may make ordinances and rules and regulations and establish penalties for violation.

77.590. For any purpose or purposes mentioned in this chapter, the council may enact and make all necessary ordinances, rules and regulations; and they may enact and make all such ordinances and rules, not inconsistent with the laws of the state, as may be expedient for maintaining the peace and good government and welfare of the city and its trade and commerce; and all ordinances may be enforced by prescribing and inflicting upon its inhabitants, or other persons violating the same, such fine not exceeding five hundred dollars, and such imprisonment not exceeding three months, or both such fine and imprisonment, as may be just for any offense, recoverable with costs of suit, together with judgment of imprisonment, until the fine and costs are paid or satisfied; and any person committed for the nonpayment of fine and costs, or either, may be compelled to work out the same as herein provided; but, in any case wherein the penalty for an offense is fixed by any statute, the council shall affix the same penalty by ordinance for the punishment of such offense, except that imprisonments, when made under city ordinances, may be in the city prison or workhouse instead of the county jail.

(RSMo 1939 § 7014, A.L. 1972 S.B. 504)

Prior revisions: 1929 § 6868; 1919 § 8350; 1909 § 9277

CROSS REFERENCES:

Ordinances, codification and revision procedure, 71.940 to 71.948

Ordinances evidence in all courts, 71.943



Section 77.600 Claims and suits for damages--notice.

Claims and suits for damages--notice.

77.600. No action shall be maintained against any city organized under the laws of this state as a city of the third class on account of any injuries growing out of any defect or unsafe condition of or on any bridge, boulevard, street, sidewalk or thoroughfare in said city, until notice shall first have been given in writing to the mayor of said city, within ninety days of the occurrence for which such damage is claimed, stating the place where, the time when such injury was received, and the character and circumstances of the injury, and that the person so injured will claim damages therefor from such city.

(RSMo 1939 § 7044)

Prior revisions: 1929 § 6898; 1919 § 8372



Section 77.610 Shall give bond on appeal.

Shall give bond on appeal.

77.610. Such city, in taking an appeal or prosecuting a writ of error in any judicial proceeding, shall give bonds as required by law; but it is hereby released from the obligation of law to furnish security therefor. All such bonds shall be executed by the mayor or chief magistrate of such city, and shall be taken in all courts of this state as full compliance with the law in such cases; and all laws and parts of laws inconsistent with this provision are hereby repealed.

(RSMo 1939 § 7017)

Prior revisions: 1929 § 6871; 1919 § 8353; 1909 § 9280



Section 77.650 Recall of elected officials--procedure--limitations.

Recall of elected officials--procedure--limitations.

77.650. 1. The holder of any elective office in a third class city may be removed by the qualified voters of such city by recall petition in accordance with the procedure set out in sections 77.650 to 77.660 subject to the following limitations:

(1) The officer has held office for at least six months;

(2) In the case of an office for a term of two years only, one recall petition may be filed during such term;

(3) For a term of office more than two years, additional recall petitions may be filed but not less than six months later after voter disapproval of the last recall petition;

(4) The recalled officer may not be a candidate to succeed himself at a special election held to fill the vacancy created by his recall, nor may he be appointed by the appointing authority to fill the vacancy.

2. A petition signed by voters entitled to vote for a successor to the incumbent sought to be removed, equal in number to at least twenty-five percent of the total number of registered voters in such city entitled to vote for a successor to the incumbent sought to be removed, demanding the recall of a person from elective office shall be filed with the county clerk which petition shall contain a statement of the reasons for which recall is sought which shall not be more than two hundred words in length. Such petition for recall shall be filed with the appropriate county clerk or election authority within sixty days after the date of the earliest signature on the petition. The reasons for recall are misconduct in office, incompetence or failure to perform duties prescribed by law. The signatures to the petition need not all be appended to one paper, but each signer shall add to his signature his place of residence, giving the street and number and the date signed. One of the signers of each such paper shall make oath before an officer competent to administer oaths that the statements therein made are true as he believes and that each signature to the paper appended is the genuine signature of the person whose name it purports to be.

(L. 1982 H.B. 1120 § 2, A.L. 1983 H.B. 713 Revision, A.L. 1997 S.B. 395)



Section 77.655 Recall petitions, examination and certification by county clerk--amended, when--duties of clerk and council.

Recall petitions, examination and certification by county clerk--amended, when--duties of clerk and council.

77.655. Within ten days from the date of filing such petition, the county clerk of such third class city shall examine and from the voters' register ascertain whether or not said petition is signed by the requisite number of voters, and if necessary, the council shall allow him extra help for the purpose; and he shall attach to said petition his certificate, showing the result of said examination. If by the clerk's certificate the petition is shown to be insufficient, it may be amended within ten days from the date of said certificate. The clerk shall, within ten days after such amendment, make like examination of the amended petition, and if his certificate shall show the same to be insufficient, it shall be returned to the person filing the same, without prejudice, however, to the filing of a new petition to the same effect. If the petition shall be deemed to be sufficient, the clerk shall submit the same to the council without delay. If the petition shall be found to be sufficient, the council shall order the question to be submitted to the voters of the city.

(L. 1982 H.B. 1120 § 3)



Section 77.660 Recall petition, election on, when, form of question--removal of official, when, vacancy created.

Recall petition, election on, when, form of question--removal of official, when, vacancy created.

77.660. 1. A special election shall be held on the recall petition as soon as practicable and as may be determined by the election authority of the county. The question to be presented to the voters at such election shall be in substantially the following form:

â ãFOR the removal of . . . . . . . . . . . . . (name of officer) from the office of . . . . . . . . . . . . (title of office)

â ãAGAINST the removal of . . . . . . . . . (name of officer) from the office of . . . . . . . . . . . . . (title of office)

2. If a majority of the qualified electors voting on the question at such election shall vote FOR the removal of such officer, a vacancy shall exist in such office. If a majority of the qualified electors voting on the question at such election shall vote AGAINST the removal of such officer, such officer shall continue to serve during the term for which elected.

(L. 1982 H.B. 1120 § 4)



Section 77.670 Reserve funds, certain third class cities may establish (including North Kansas City).

Reserve funds, certain third class cities may establish (including North Kansas City).

77.670. The governing body of any third class city with a population of more than four thousand but less than four thousand five hundred inhabitants that is located in a county of the first classification with a population of more than one hundred fifty thousand but less than one hundred seventy thousand inhabitants may establish, by ordinance, reserve funds. In the ordinance establishing the reserve funds, the city may either earmark the funds for a specific project, or for operations in general. The repeal or amendment of any such ordinance shall be approved by the qualified voters of the city.

(L. 2000 H.B. 1647)



Section 77.675 Ordinances, adoption and repeal process (City of Farmington).

Ordinances, adoption and repeal process (City of Farmington).

77.675. 1. In addition to the process for passing ordinances provided in section 77.080, the council of any city of the third classification with more than fifteen thousand but fewer than seventeen thousand inhabitants and located in any county of the first classification with more than sixty-five thousand but fewer than seventy-five thousand inhabitants may adopt or repeal any ordinance by passage of a bill that sets forth the ordinance and specifies that the ordinance so proposed shall be submitted to the registered voters of the city at the next municipal election. The bill shall be passed under and pursuant to the procedures in section 77.080, except that it shall take effect upon approval of a majority of the voters rather than upon the approval and signature of the mayor.

2. If the mayor approves the bill and signs the bill*, the question shall be submitted to the voters in substantially the following form:

Shall the following ordinance be (adopted) (repealed)? (Set out ordinance.)

â ã YES â ã NO

3. If a majority of the voters voting on the proposed ordinance vote in favor, such ordinance shall become a valid and binding ordinance of the city.

(L. 2013 S.B. 23 merged with S.B. 58)

*Word "it" appears in original rolls of S.B. 58, 2013.






Chapter 78 Optional Forms, Third Class Cities

Section 78.010 Definitions.

Definitions.

78.010. In the construction of sections 78.010 to 78.420 the following rules shall be observed, unless such construction would be inconsistent with the manifest intent or repugnant to the context of the statute:

(1) The words "councilman" or "alderman" shall be construed to mean councilman when applied to cities under said sections.

(2) When an "office" or "officer" is named in any law referred to in said sections, it shall, when applied to cities under said sections, be construed to mean the office or officer having the same functions or duties under the provisions of said sections, or under ordinances passed under authority thereof.

(3) The word "franchise" shall include every special privilege in the streets, highways and public places in the city, whether granted by the state or the city, which does not belong to the citizens generally by common right.

(4) The "voters" shall be construed to mean persons qualified to vote for elective offices at municipal elections.

(RSMo 1939 § 7073, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6923; 1919 § 8390



Section 78.020 Organization.

Organization.

78.020. That any city of the third class, including any such city acting under special charter or any city now having or which may hereafter have a population entitling them to become cities of the third class, may become organized as a city under the provisions of sections 78.010 to 78.420 by proceeding as herein provided, unless authority for the adoption of the plan of city government authorized by said sections be contained in the order incorporating such city, in which event an election shall not be necessary.

(RSMo 1939 § 7056)

Prior revisions: 1929 § 6906; 1919 § 8373



Section 78.030 Election--petition for--how held--officers elected, when.

Election--petition for--how held--officers elected, when.

78.030. Upon petition of voters equal in number to twenty-five percent of the votes cast for all candidates for mayor at the last preceding city election of any such city, the mayor shall, by proclamation, submit the question of organizing as a city under sections 78.010 to 78.420 at an election. If said plan is not adopted at the last election, the question of adopting said plan shall not be resubmitted to the voters of said city for adoption within two years thereafter, and then the question to adopt shall be resubmitted upon the presentation of a petition signed by voters as herein provided, equal in number to twenty-five percent of all votes cast for all candidates for mayor at the last preceding election. At such election the proposition to be submitted shall be "Shall the proposition to organize the city of (name of city) under sections 78.010 to 78.420 be adopted?" If the majority of the votes cast shall be in favor thereof, cities shall proceed to the election of mayor and councilmen. Immediately after such proposition is adopted, the mayor shall transmit to the governor, the secretary of state and to the county clerk each a certificate stating that such proposition was adopted. At the next municipal election after the adoption of such proposition there shall be elected a mayor and councilmen. In the event, however, that the next municipal election does not occur within six months after such election, the mayor shall, within ten days after such election, by proclamation, call a special election for the election of a mayor and councilmen, sixty days' notice thereof being given in such call.

(RSMo 1939 § 7057, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6907; 1919 § 8374



Section 78.040 Officers--quorum--mayor to have no veto.

Officers--quorum--mayor to have no veto.

78.040. Every city having a population of eight thousand and less than thirty thousand shall be governed by a council consisting of the mayor and four councilmen, and every city having a population of three thousand and less than eight thousand shall be governed by a council consisting of the mayor and two councilmen, chosen as provided in sections 78.010 to 78.420, each of whom shall have the right to vote on all questions coming before the council. In cities having four councilmen, three members of the council shall constitute a quorum, and in cities having two councilmen two members of the council shall constitute a quorum, and in cities having four councilmen the affirmative vote of three members, and in cities having two councilmen the affirmative vote of two members of the council shall be necessary to adopt any motion, resolution or ordinance, or pass any measure unless a greater number is provided for in said sections. Upon every vote the yeas and nays shall be called and recorded, and every motion, resolution or ordinance shall be reduced to writing and read before the vote is taken thereon. The mayor shall preside at all meetings of the council; he shall have no power to veto any measure, but every resolution or ordinance passed by the council must be signed by the mayor, or by two councilmen, and be recorded, before the same shall be in force.

(RSMo 1939 § 7061, A.L. 1980 H.B. 1819, A.L. 1983 H.B. 696, A.L. 1991 H.B. 532)

Prior revisions: 1929 § 6911; 1919 § 8378



Section 78.050 Salaries, how computed.

Salaries, how computed.

78.050. The mayor and councilmen shall have an office at the city hall or at some other convenient and suitable place. The mayor's and each councilman's annual salary shall be fixed by ordinance. Such salary shall be payable in equal monthly or semimonthly installments as provided by ordinance. Every other officer or assistant shall receive such salary or compensation as the council shall provide by ordinance or resolution, payable in equal monthly or semimonthly installments. The salary or compensation of all other employees of the city shall be fixed by the council and shall be payable monthly or at such shorter periods as the council shall determine.

(RSMo 1939 § 7064, A.L. 1955 p. 301)

Prior revisions: 1929 § 6914; 1919 § 8381



Section 78.060 Powers of council--departments.

Powers of council--departments.

78.060. 1. The council shall have and possess, and the council and its members shall exercise all executive, legislative and judicial powers and duties now had, possessed and exercised by the mayor, city council, city attorney, assessor, treasurer, collector, city engineer and other executive and administrative officers in cities of the third class and in cities under special charter with a population less than thirty thousand, and shall also possess and exercise all executive, legislative and judicial powers and duties now had and exercised by the board of police and fire commissioners, the board of public works, park commissioners, the board of waterworks trustees in all cities wherein such boards now exist or may be hereafter created. The executive and administrative powers, authority and duties in such cities shall be distributed into and among five departments as follows:

(1) Department of public affairs;

(2) Department of accounts and finance;

(3) Department of public safety;

(4) Department of streets and public improvements;

(5) Department of parks and public property.

2. The council shall determine the powers and duties to be performed by and assign them to the appropriate department; shall prescribe the powers and duties of officers and employees; may assign particular officers and employees to one or more of the departments; may require an officer or employee to perform duties in two or more departments; and may make such other rules and regulations as may be necessary or proper for the efficient and economical conduct of the business of the city.

(RSMo 1939 § 7062, A.L. 1955 p. 303)

Prior revisions: 1929 § 6912; 1919 § 8379



Section 78.070 Mayor and councilmen to superintend departments--council to elect city officers.

Mayor and councilmen to superintend departments--council to elect city officers.

78.070. The mayor shall be superintendent of the department of public affairs and the council shall at the first regular meeting after election of its members designate by a majority vote one councilman to be superintendent of the department of accounts and finances; one to be superintendent of the department of public safety, and one to be superintendent of the department of street and public improvements and one to be superintendent of the department of parks and public property; provided, however, that in cities having a population of less than ten thousand there may be designated to each councilman two of such departments. Such designation shall be changed whenever it appears that the public service would be benefitted thereby. The council shall at such first meeting, or as soon as practicable thereafter, elect by majority vote the following officers: A city clerk, attorney, assessor, treasurer, auditor, civil engineer, city physician, marshal, chief of fire department, market master, street commissioner, and such other officers and assistants as shall be provided for by ordinance and necessary to the proper and efficient conduct of the affairs of the city; provided, however, that only such of the above officers shall be appointed as may in the judgment of the mayor and councilmen be necessary for the proper and efficient transaction of the affairs of the city. Any officer or assistant elected or appointed by the council may be removed from office at any time by a vote of a majority of the members of the council, except as otherwise provided in sections 78.010 to 78.420.

(RSMo 1939 § 7063, A.L. 1955 p. 303, A.L. 1959 H.B. 417, A.L. 1978 H.B. 1634, A.L. 1980 H.B. 1819, A.L. 1983 H.B. 696)

Prior revisions: 1929 § 6913; 1919 § 8380



Section 78.080 Election of mayor and councilmen.

Election of mayor and councilmen.

78.080. In every city having a population of over three thousand and under eight thousand there shall be elected at the first municipal election held after the taking effect of this section, and every four years thereafter, a mayor and two councilmen, except in any city with a population of at least five thousand within a third class county which adjoins three other third class counties and one second class county and the state of Arkansas, wherein the law applicable before August 28, 1991, shall continue to apply; and in cities having a population of over eight thousand and less than thirty thousand, a mayor and four councilmen. For cities with a population of at least eight thousand and under thirty thousand, the council shall be elected for the following terms: The mayor shall be elected for a four-year term. The councilmen shall be elected for four-year terms except that at the first election the candidate receiving the highest number of votes shall serve a four-year term, the candidate receiving the second highest number of votes shall serve a three-year term, the candidate receiving the third highest number of votes shall serve a two-year term and the candidate receiving the fourth highest number of votes shall serve a one-year term. If any vacancy occurs in such office, the remaining members of the council shall appoint a person to fill such vacancy during the balance of the unexpired term. Such officers shall qualify and their terms shall begin on the first Monday after their appointment. The terms of office of the mayor and councilmen or aldermen in such city in office at the beginning of the terms of office of the mayor and councilmen first elected under the provisions of this section shall then cease and the terms of office of all other city officers, whether elective or appointive, in force in each such city, except as otherwise provided, shall cease as soon as the council shall by resolution declare.

(RSMo 1939 § 7059, A.L. 1978 H.B. 971, A.L. 1980 H.B. 1819, A.L. 1983 H.B. 696, A.L. 1991 H.B. 532)

Prior revisions: 1929 § 6909; 1919 § 8376



Section 78.090 Election, primary--held when--elimination of primary, when.

Election, primary--held when--elimination of primary, when.

78.090. 1. Candidates to be voted for at all general municipal elections at which a mayor and councilmen are to be elected under the provisions of sections 78.010 to 78.400 shall be nominated by a primary election, except as provided in this section, and no other names shall be placed upon the general ballot except those selected in the manner herein prescribed. The primary election for such nomination shall be held on the first Tuesday after the first Monday in February preceding the municipal election.

2. (1) In lieu of conducting a primary election under this section, any city organized under sections 78.010 to 78.400 may, by order or ordinance, provide for the elimination of the primary election and the conduct of elections for mayor and councilman as provided in this subsection.

(2) Any person desiring to become a candidate for mayor or councilman shall file with the city clerk a signed statement of such candidacy, stating whether such person is a resident of the city and a qualified voter of the city, that the person desires to be a candidate for nomination to the office of mayor or councilman to be voted upon at the next municipal election for such office, that the person is eligible for such office, that the person requests to be placed on the ballot, and that such person will serve if elected. Such statement shall be sworn to or affirmed before the city clerk.

(3) Under the requirements of section 115.023, the city clerk shall notify the requisite election authority who shall cause the official ballots to be printed, and the names of the candidates shall appear on the ballots in the order that their statements of candidacy were filed with the city clerk. Above the names of the candidates shall appear the words "Vote for (number to be elected)". The ballot shall also include a warning that voting for more than the total number of candidates to be elected to any office invalidates the ballot.

(RSMo 1939 § 7060, A.L. 1978 H.B. 971, A.L. 2013 H.B. 163 merged with S.B. 99)

Prior revisions: 1929 § 6910; 1919 § 8377



Section 78.100 Candidate to file statement.

Candidate to file statement.

78.100. Any person desiring to become a candidate for mayor or councilman shall file with the city clerk a statement of such candidacy in substantially the following form: State of Missouri, County of . . . . . . . . . . . ss.

I, . . . . . . . . . . . . . . , herewith state and declare that I reside at number . . . . street, city of . . . . . . . . . . . . . . . . . . , county of therein; that I am a candidate for nomination to the office of (mayor or councilman) to be voted upon at the primary election to be held on the . . . . . . . . Tuesday of . . . . . . . . , 20 . . . . , and I hereby request that my name be printed upon the official primary ballot for nomination by such primary election for such office.

(Signed). . . . . . . . . . . . . . . . . . . .

(RSMo 1939 § 7060, A.L. 1978 H.B. 971, A.L. 1998 H.B. 1807)

Prior revisions: 1929 § 6910; 1919 § 8377



Section 78.120 Form of ballot.

Form of ballot.

78.120. Upon the said ballot the names of the candidates for mayor, arranged in the order of filing shall first be placed, with a square at the left of each name, and immediately below, the words, "vote for one". Following these names, likewise arranged in the order of filing, shall appear the names of the candidates for councilmen, with a square at the left of each name, and below the names of such candidates shall appear the words, "vote for four", or "vote for three", or "vote for two", as the case may be. The ballot shall be in substantially the following form: CANDIDATES FOR NOMINATION FOR MAYOR AND COUNCILMEN OF . . . . . . CITY AT THE PRIMARY ELECTION, . . . . . . . . FOR MAYOR

(Names of candidates) (Vote for one) FOR COUNCILMEN (Names of candidates) (Vote for four) or (Vote for three) or (Vote for two) As the case may be. Official ballot, attest:

(RSMo 1939 § 7060, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6910; 1919 § 8377



Section 78.140 Who shall be candidates.

Who shall be candidates.

78.140. The two candidates receiving the highest number of votes for mayor shall be the candidates, and the only candidates whose names shall be placed upon the ballot for mayor at the next succeeding general municipal election, and in cities having a population of eight thousand and less than thirty thousand the eight candidates having the highest number of votes for councilmen, or all such candidates if less than eight, and in cities having a population of three thousand and less than eight thousand the four candidates receiving the highest number of votes for councilmen, or all such candidates if less than four, shall be the candidates and the only candidates whose names shall be placed upon the ballot for councilman at such municipal election.

(RSMo 1939 § 7060, A.L. 1978 H.B. 971, A.L. 1983 H.B. 696, A.L. 1991 H.B. 532, A.L. 1994 S.B. 517)

Prior revisions: 1929 § 6910; 1919 § 8377



Section 78.160 Council meetings.

Council meetings.

78.160. Regular meetings of the council shall be held on the first Monday after the election of councilmen, and thereafter at least once each month. The council shall provide by ordinance for the times of holding regular meetings, and special meetings may be called from time to time by the mayor or two councilmen. All meetings of the council, whether regular or special, at which any person not a city officer is admitted, shall be open to the public. The mayor shall be president of the council and preside at its meetings, and shall supervise all departments and report to the council for its action all matters requiring attention in either. The superintendent of the department of accounts and finances shall be vice president of the council, and in case of vacancy in the office of mayor, or the absence or inability of the mayor, shall perform the duties of mayor.

(RSMo 1939 § 7066)

Prior revisions: 1929 § 6916; 1919 § 8383



Section 78.170 Appropriations--power of council.

Appropriations--power of council.

78.170. If at the beginning of the term of office of the first council elected in such city under the provisions of sections 78.010 to 78.420 the appropriations for the expenditures of the city government for the current fiscal year have been made, said council shall have power by ordinance to revise, to repeal or change said appropriations, and to make additional appropriations.

(RSMo 1939 § 7072)

Prior revisions: 1929 § 6922; 1919 § 8389



Section 78.180 Itemized statement of receipts and expenses--accounts to be examined, how.

Itemized statement of receipts and expenses--accounts to be examined, how.

78.180. The council shall each month in cities having a population of ten thousand and less than thirty thousand, and every three months in cities having a population of three thousand and less than ten thousand, print in pamphlet form a detailed itemized statement of all receipts and expenses of the city and a summary of its proceedings during the preceding month or preceding three months, according to the population of such city, and furnish printed copies thereof to the city library, the daily and weekly newspapers of the city and to persons who shall apply therefor at the office of the city clerk. At the end of each year the council shall cause a full and complete examination of all the books and accounts of the city to be made by competent accountants and shall publish the result of such examination in the manner above provided for publication of statements of monthly or quarterly expenditures.

(RSMo 1939 § 7071, A.L. 1983 H.B. 696)

Prior revisions: 1929 § 6921; 1919 § 8388



Section 78.190 Ordinances to be on file with city clerk for inspection--franchises--extensions or renewal, to be voted on.

Ordinances to be on file with city clerk for inspection--franchises--extensions or renewal, to be voted on.

78.190. Every ordinance or resolution appropriating money or ordering any street improvement or sewer, or making or authorizing the making of any contract or granting any franchise or right to occupy or use the streets, highways, bridges or public places in the city for any purpose shall be complete in the form in which it is finally passed and shall remain on file with the city clerk for public inspection at least one week before the final passage or adoption thereof. No franchise or right to occupy or use the streets, highways, bridges, or public places in any city shall be granted, renewed or extended except by ordinances, and every initial franchise or grant for interurban or street railways, gas, or waterworks, electric light or power plants, telegraph or telephone systems or other public service utilities within said city, must be authorized or approved by a majority of the voters voting thereon. Any extension or renewal shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251.

(RSMo 1939 § 7067, A.L. 1953 p. 268, A.L. 1978 H.B. 971, A.L. 1987 S.B. 412)

Prior revisions: 1929 § 6917; 1919 § 8384



Section 78.200 Ordinance by initiative--procedure.

Ordinance by initiative--procedure.

78.200. Any proposed ordinance may be submitted to the council by petition signed by voters of the city equal in number to the percentage hereafter required. The signatures, verification, authentication, inspection, certification, amendment and submission of such petition shall be the same as provided for petitions under sections 78.260 to 78.290. If the petition accompanying the proposed ordinance be signed by voters equal in number to twenty-five percent of the votes cast for all candidates for mayor at the last preceding election, and contains a request that the said ordinance be submitted to a vote of the people if not passed by the council, such council shall either:

(1) Pass said ordinance without alteration within twenty days after attachment of the clerk's certificate to the accompanying petition; or

(2) Forthwith after the clerk shall attach to the petition accompanying such ordinance his certificate of sufficiency, the council shall submit the question without alteration to the vote of the voters. But if the petition is signed by not less than ten and less than twenty-five percent of the voters, as above defined, then the council shall within twenty days pass said ordinance without change, or submit the same at the next municipal election.

(RSMo 1939 § 7075, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6925; 1919 § 8392



Section 78.210 Ballots--such ordinance may be repealed, how.

Ballots--such ordinance may be repealed, how.

78.210. 1. The question shall be submitted in substantially the following form:

Shall the following ordinance be (adopted) (repealed)? (Set out ordinance)

2. If a majority of the voters voting on the proposed ordinance shall vote in favor thereof, such ordinance shall thereupon become a valid and binding ordinance of the city; and any ordinance proposed by petition, or which shall be adopted by a vote of the people, cannot be repealed or amended except by a vote of the people. Any number of proposed ordinances may be voted upon at the same election, in accordance with the provisions of this section. The council may submit a proposition for the repeal of any such ordinance or for amendments thereto, to be voted upon at any municipal election; and should such proposition so submitted receive a majority of the votes cast thereon, such ordinance shall thereby be repealed or amended accordingly.

(RSMo 1939 § 7075, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6925; 1919 § 8392



Section 78.220 Proposed ordinance--effective, when--referendum.

Proposed ordinance--effective, when--referendum.

78.220. No ordinance passed by the council, except when otherwise required by the general laws of the state, or by the provisions of sections 78.010 to 78.420, except an ordinance for the immediate preservation of the public peace, health or safety, which contains a statement of its urgency and is passed by a two-thirds vote of the council shall go into effect before ten days from the time of its final passage; and if during said ten days a petition signed by the voters of the city equal in number to at least twenty-five percent of the entire vote cast for all candidates for mayor at the last preceding municipal election at which a mayor was elected, protesting against the passage of such ordinance be presented to the council, the same shall thereupon be suspended from going into operation; and it shall be the duty of the council to reconsider such ordinance, and if the same is not entirely repealed, the council shall submit the ordinance as is provided by subdivision (2) of section 78.200, to the vote of the voters. Such ordinance shall not go into effect or become operative unless a majority of the voters voting on the same shall vote in favor thereof. Said petition shall be in all respects in accordance with the provisions of said sections 78.260 to 78.290 except as to the percentage of signers, and be examined and certified to by the clerk in all respects as therein provided.

(RSMo 1939 § 7076, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6926; 1919 § 8393



Section 78.230 Organization may be abandoned--charter may be resumed--procedure.

Organization may be abandoned--charter may be resumed--procedure.

78.230. Any city which shall have operated for more than six years under the provisions of sections 78.010 to 78.420 may abandon such organization hereunder, and accept the provisions of the general law of the state then applicable to the cities of its population, or if now organized under special charter, may resume said special charter by proceeding as follows: Upon the petition of not less than ten percent of the voters casting votes for governor in the last preceding general election of such city the following question shall be submitted: "Shall the city of (name of city) abandon its organization under sections 78.010 to 78.420, and become a city under the general law governing cities of like population, or if now organized under special charter shall resume said special charter?" If a majority of votes cast on the question be in favor of such question, the officers elected at the next election shall be those then prescribed by the general law of the state for cities of like population, and upon the qualification of such officers such city shall become a city under such general law of the state; but such change shall not in any manner or degree affect the property, right or liabilities of any nature of such city, but shall merely extend to such change in its form of government. The sufficiency of such petition shall be determined, the election ordered and conducted, and the results declared generally as provided by sections 78.260 to 78.290, insofar as the provisions thereof are applicable.

(RSMo 1939 § 7077, A.L. 1978 H.B. 971, S.B. 594)

Prior revisions: 1929 § 6927; 1919 § 8394



Section 78.240 Contents of petition.

Contents of petition.

78.240. Petitions provided for in sections 78.010 to 78.420 shall be signed by none but voters of the city. Each petition shall contain, in addition to the names of the petitioners, the street and house number in which the petitioner resides, his age and length of residence in the city. It shall be accompanied by an affidavit of one or more voters of the city stating that the signers thereof were at the time of signing voters of said city and the number of signers at the time the affidavit was made.

(RSMo 1939 § 7078, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6928; 1919 § 8395



Section 78.250 Council may create and discontinue offices--may change compensation.

Council may create and discontinue offices--may change compensation.

78.250. The council shall have power from time to time to create, fill and discontinue offices and employments other than herein prescribed according to their judgment of the needs of the city; and may by majority vote of all the members remove any such officer or employee, except as otherwise provided for in sections 78.010 to 78.420; and may by resolution or otherwise prescribe, limit or change the compensation of such officers or employees.

(RSMo 1939 § 7065)

Prior revisions: 1929 § 6915; 1919 § 8382



Section 78.260 Officer may be removed--procedure.

Officer may be removed--procedure.

78.260. The holder of any elective office may be removed at any time by the voters qualified to vote for a successor of such incumbent. The procedure to effect the removal of an incumbent of an elective office shall be as follows: a petition signed by voters entitled to vote for a successor to the incumbent sought to be removed, equal in number to at least twenty-five percent of the total number of registered voters in such city entitled to vote for a successor to the incumbent sought to be removed, demanding an election of a successor of the person sought to be removed shall be filed with the city clerk which petition shall contain a general statement of the grounds for which the removal is sought. The signatures to the petition need not all be appended to one paper, but each signer shall add to his or her signature his or her place of residence, giving the street and number. One of the signers of each such paper shall make oath before an officer competent to administer oaths that the statements therein made are true as he or she believes and that each signature to the paper appended is the genuine signature of the person whose name it purports to be.

(RSMo 1939 § 7074, A.L. 1978 H.B. 971, A.L. 1998 H.B. 1807)

Prior revisions: 1929 § 6924; 1919 § 8391



Section 78.270 Clerk to ascertain sufficiency of petition--council to order election.

Clerk to ascertain sufficiency of petition--council to order election.

78.270. Within ten days from the date of filing such petition the city clerk shall examine and from the voters' register ascertain whether or not said petition is signed by the requisite number of voters, and if necessary, the council shall allow him extra help for the purpose; and he shall attach to said petition his certificate, showing the result of said examination. If by the clerk's certificate the petition is shown to be insufficient, it may be amended within ten days from the date of said certificate. The clerk shall, within ten days after such amendment, make like examination of the amended petition, and if his certificate shall show the same to be insufficient, it shall be returned to the person filing the same, without prejudice, however, to the filing of a new petition to the same effect. If the petition shall be deemed to be sufficient, the clerk shall submit the same to the council without delay. If the petition shall be found to be sufficient, the council shall order the question to be submitted to the voters of the city.

(RSMo 1939 § 7074, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6924; 1919 § 8391



Section 78.280 Election--form of ballot.

Election--form of ballot.

78.280. 1. Nominations hereunder shall be made without the intervention of a primary election by filing with the clerk a statement of candidacy accompanied by a petition signed by voters of the city, equal in number to at least ten percent of the entire vote for all candidates for the office of mayor at the last preceding municipal election.

2. The question shall be submitted in substantially the following form:

Election for the balance or the unexpired term of . . . . . .

as . . . . . . . . for . . . . . . . .

Vote for one only.

Names of candidates.

(RSMo 1939 § 7074, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6924; 1919 § 8391



Section 78.290 Incumbent may be candidate.

Incumbent may be candidate.

78.290. The successor of any officer so removed shall hold office during the unexpired term of his predecessor. Any person sought to be removed may be a candidate to succeed himself, and unless he requests otherwise in writing, the clerk shall place his name on the official ballot without nomination. In any such removal election the candidate receiving the highest number of votes shall be declared elected. At such election if some other person than the incumbent receives the highest number of votes, the incumbent shall thereupon be deemed removed from the office upon qualification of his successor. In case the party who receives the highest number of votes should fail to qualify within ten days after receiving notification of election, the office shall be deemed vacant. If the incumbent receives the highest number of votes he shall continue in office. The same method of removal shall be cumulative and additional to the methods heretofore provided by law.

(RSMo 1939 § 7074)

Prior revisions: 1929 § 6924; 1919 § 8391



Section 78.300 Qualifications of officers and employees--unlawful promises--statement of campaign expenses.

Qualifications of officers and employees--unlawful promises--statement of campaign expenses.

78.300. All officers and employees in any such city shall be elected or appointed with reference to their qualifications and fitness and for the good of the public service, and without reference to their political faith or party affiliations. It shall be unlawful for any candidate for office or any officer in any such city directly or indirectly to give or promise any person or persons any office, position, employment, benefit, or any thing of value, for the purpose of influencing or obtaining the political support, aid or vote of any person or persons. Every elective officer in any such city shall, within thirty days after qualifying, file with the city clerk, and publish at least once in a daily newspaper of general circulation his sworn statement of all his election and campaign expenses, and by whom such funds were contributed. Any violations of the provisions of this section shall be a misdemeanor and be ground for removal from office.

(RSMo 1939 § 7070)

Prior revisions: 1929 § 6920; 1919 § 8387



Section 78.310 Civil service commissioners--appointment.

Civil service commissioners--appointment.

78.310. In cities having a population of twenty thousand and less than thirty thousand the council shall, and in cities having a population of ten thousand and less than twenty thousand the council may immediately after organizing, by ordinance appoint two civil service commissioners, who shall hold office, one until the first Tuesday in April of the second year after his appointment, and one until the first Tuesday in April of the fourth year after his appointment; provided, however, that in all cases in which no civil commissioners are appointed by the council the council shall have the same powers and duties devolving upon such commissioners as provided for in sections 78.010 to 78.420.

(RSMo 1939 § 7069)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.320 Tenure--qualifications.

Tenure--qualifications.

78.320. In cities wherein civil service commissioners have been appointed under the provisions of sections 78.010 to 78.420, each succeeding council shall as soon as practicable after organizing appoint one commissioner for four years who shall take the place of the commissioner whose term of office expires. The chairman of the commission for each biennial period shall be the member whose term first expires. No person while on the said commission shall hold or be a candidate for any office of public trust. Two members shall constitute a quorum to transact business. The commissioners must be citizens of Missouri and residents of the city for more than three years next preceding their appointment.

(RSMo 1939 § 7069)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.330 Removal--council to supply necessary equipment.

Removal--council to supply necessary equipment.

78.330. The council may remove any of said commissioners during their term of office for cause and shall fill any vacancy that may occur in said commission for the unexpired term. The city council shall provide suitable rooms in which the said civil service commission may hold its meetings. They shall have a clerk who shall keep a record of all its meetings, such city to supply the said commission with all the necessary equipment to properly attend to such business.

(RSMo 1939 § 7069)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.340 Oath.

Oath.

78.340. 1. Before entering upon the duties of their office each of said commissioners shall take and subscribe an oath, which shall be filed and kept in the office of the city clerk, to support the Constitution of the state of Missouri and to obey the laws and aim to secure and maintain an honest and efficient force free from partisan distinction or control, and to perform the duties of his office to the best of his ability.

2. Nothing in this section shall be construed to authorize the commissioners to remove or discharge any chief, as that term is defined in section 106.273.

(RSMo 1939 § 7069, A.L. 2013 H.B. 307)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.350 Examination of applicants.

Examination of applicants.

78.350. Said commission shall, on the first Tuesdays in April and October of each year, or oftener if it shall be deemed necessary, under such rules and regulations as may be prescribed by the council, hold examinations for the purpose of determining the qualifications of applicants for positions, which examination shall be practical and shall fairly test the fitness of persons examined to discharge the duties of the position to which they seek to be appointed. Said commission shall as soon as possible after such examination certify to the council double the number of persons necessary to fill vacancies, who according to its records have the highest standing for the positions they seek to fill, and all vacancies which occur that come under the civil service prior to the date of the next regular examination shall be filled from said list so certified; provided, however, that should the list become exhausted, then the council or the head of the proper department may temporarily fill a vacancy, but not to exceed thirty days.

(RSMo 1939 § 7069)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.360 Removal from office.

Removal from office.

78.360. All persons under civil service shall be subject to removal from office or employment by the council for misconduct or failure to perform their duties under such rules and regulations as it may adopt, and the chief of police, chief of the fire department or any superintendent or foreman in charge of municipal work may peremptorily suspend or discharge any subordinate then under his direction for neglect of duty or disobedience of his orders, but shall within twenty-four hours thereafter report such suspension or discharge and reason therefor to the superintendent of his department, who shall thereupon affirm or revoke such discharge or suspension according to the facts. Such employee or the officer discharging or suspending him may within five days of such ruling appeal therefrom to the council, which shall fully hear and determine the matter.

(RSMo 1939 § 7069, A.L. 1953 p. 268)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.370 General powers and duties.

General powers and duties.

78.370. The council shall have the power to enforce the attendance of witnesses, the production of books and papers and power to administer oaths in the same manner and with like effect and under the same penalties as in the case of associate circuit judges exercising criminal or civil jurisdiction under the statutes of Missouri. Said commissioners shall make annual report to the council and it may require a special report from said commission at any time; and said council may prescribe such rules and regulations for the proper conduct of the business of the said commission as shall be found expedient and advisable, including restrictions on appointments, promotions, removals for cause, roster of employees, certification of records to the auditor, and restrictions on payment to persons improperly employed.

(RSMo 1939 § 7069, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 6919; 1919 § 8386

Effective 1-2-79



Section 78.380 Provisions to apply to whom.

Provisions to apply to whom.

78.380. The provisions of sections 78.310 to 78.390 shall apply to all appointive officers and employees of such city except those specially named in section 78.070, commissioners of any kind (laborers whose occupation requires no special skill or fitness), election officials and mayor's secretary, and assistant attorney, where such officers are appointed; provided, however, that existing employees heretofore appointed or employed and who are performing their duties in a satisfactory manner may retain their positions without further examination, subject, however, to the approval of the council.

(RSMo 1939 § 7069)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.390 Penalties.

Penalties.

78.390. The council of such city shall have the power to pass ordinances imposing suitable penalties for the punishment of persons violating any of the provisions of sections 78.010 to 78.420 relating to the civil service commission.

(RSMo 1939 § 7069)

Prior revisions: 1929 § 6919; 1919 § 8386



Section 78.400 Laws applicable--territorial limits not to change.

Laws applicable--territorial limits not to change.

78.400. All laws governing cities of the third class and not inconsistent with the provisions of sections 78.010 to 78.420 shall apply to and govern cities organized under said sections. All bylaws, ordinances and resolutions lawfully passed and in force in any such city under its former organization shall remain in force until altered or repealed by the council elected under the provisions of said sections. The territorial limits of such city shall remain the same as under its former organization and all rights and property of every description which were vested in any city under its former organization shall vest in the same under the organization herein contemplated, and no right or liability either in favor of or against it existing at the time and no suit or prosecution of any kind shall be affected by such change, unless otherwise provided for in sections 78.010 to 78.420.

(RSMo 1939 § 7058)

Prior revisions: 1929 § 6908; 1919 § 8375



Section 78.430 Third class city may adopt city manager form of government--procedure.

Third class city may adopt city manager form of government--procedure.

78.430. 1. Any city of the third class, or any city with a population entitling it to become a city of the third class, may become organized under the provisions of sections 78.430 to 78.640 by proceeding in the following manner: Upon petition of voters residing in the city equal in number to twenty-five percent of the votes cast for all candidates for mayor in the last preceding election, the mayor shall by proclamation submit the question of organizing under sections 78.430 to 78.640.

2. The question shall be submitted in substantially the following form:

Shall the city of . . . . . . . . . . . organize under sections 78.430 to 78.640, RSMo, providing for the city manager form of government?

3. The election thereon shall be conducted, votes canvassed, and results declared in the same manner as provided for by law in respect to other city elections of cities of the third class. If a majority of votes cast on the question is in favor of adopting the optional form of government provided for herein, the city clerk shall transmit to the secretary of state and to the county clerk of the county in which the city is located, duplicate copies of a certificate stating that the question was adopted. The city shall then proceed to organize under sections 78.430 to 78.640, by nomination of candidates and election of councilmen as herein provided. The elections shall be held at the next municipal election following the date of adoption of sections 78.430 to 78.640. If the plan is not adopted, the question of adopting the plan shall not be resubmitted to the voters of the city for adoption for at least one year thereafter, and then the question of adoption may be resubmitted upon a like petition, proclamation and notice as provided above.

(RSMo 1939 § 7080, A.L. 1957 p. 240, A.L. 1961 p. 198, A.L. 1978 H.B. 971)

Prior revision: 1929 § 6930



Section 78.440 Laws shall apply, when--limits of city to remain same.

Laws shall apply, when--limits of city to remain same.

78.440. All laws governing any city under its former organization and not inconsistent with the provisions of sections 78.430 to 78.640 shall apply to and govern such city after it adopts the form of government herein provided, or all bylaws, ordinances and resolutions lawfully passed and in force in any such city under its former organization shall remain in force until altered or repealed by the council elected under the provisions of said sections. The territorial limits of such city shall remain the same as under its former organization, and all rights and property of every description which were vested in any city under its former organization shall vest in the same, under the organization herein contemplated, and no right or liability either in favor of or against it existing at the time, and no suit or prosecution of any kind shall be affected by such change unless otherwise provided for herein. The operation of any of said sections governing cities of the third class, which may be inconsistent with the provisions of said sections, shall be suspended in those cities adopting the said sections.

(RSMo 1939 § 7094)

Prior revision: 1929 § 6944



Section 78.450 City may abandon plan--procedure--election--form of ballot.

City may abandon plan--procedure--election--form of ballot.

78.450. 1. Any city which has operated pursuant to the provisions of sections 78.430 to 78.630 may abandon the form of organization provided for in sections 78.430 to 78.630, by proceeding as follows: upon the petition of registered voters residing in the city numbering not less than twenty-five percent of the votes cast in the city in the last gubernatorial election, the question shall be submitted whether the city shall continue operating pursuant to sections 78.430 to 78.630, in the manner provided for the adoption of sections 78.430 to 78.630. Each petition shall contain, in addition to the printed names and signatures of each petitioner:

(1) The street and house number of each petitioner;

(2) The age of the petitioner;

(3) An accompanying affidavit of one or more of the voters of the city. The affidavit shall state:

(a) That the signers of the petition were, at the time of signing, voters of the city; and

(b) The number of signers of the petition at the time of the making of the affidavit.

2. The question shall be submitted in substantially the following form:

Shall the city manager form of government for the city of ......... be continued?

3. If a majority of the votes cast are against the continuation of the city manager form of government, then the provisions of sections 78.430 to 78.630 and all amendments thereto cease to be effective in the city and the city shall resume the form of government it abandoned when it adopted the plan provided for in sections 78.430 to 78.630, and shall organize thereunder; except that any third class city, desiring to vote on the question to determine whether or not to remain organized under the provisions of sections 78.430 to 78.630, may at the same time submit the question as to what form of government it shall adopt, if there is more than one other form provided for third class cities; but the change of form or organization shall not become effective until the next municipal election thereafter.

(RSMo 1939 § 7095, A.L. 1957 p. 281, A.L. 1978 H.B. 971, S.B. 594, A.L. 2001 H.B. 498)

Prior revision: 1929 § 6945



Section 78.460 Council to consist of five members--term--vacancies, how filled.

Council to consist of five members--term--vacancies, how filled.

78.460. The council shall consist of five members, and all persons now eligible for the position of councilman under the laws governing cities of the third class shall be eligible to serve as councilmen under sections 78.430 to 78.640. The term of councilmen shall be three years, except that of the first council elected after the adoption of sections 78.430 to 78.640, one member shall serve for one year, two for two years, and two for three years. Those councilmen receiving the highest number of votes at the first municipal election shall serve for the three-year term, those receiving the next highest shall serve for the two-year term, and the other for the one-year term. In counties of the first class with a charter form of government which have a population of at least nine hundred thousand inhabitants should a vacancy occur in the office of councilman by death, resignation or otherwise, a special election may be called by the council for the purpose of filling the vacancy, and the person elected at such special election shall serve only for the unexpired term or until his successor is elected and qualified. In all other counties should a vacancy occur in the office of councilman by death, resignation or otherwise, the council shall select a successor who shall serve until the next regular election. All councilmen shall be elected at large. They shall qualify and their terms of office shall begin on the first Monday after their election. The terms of office of the mayor and councilmen or aldermen in such city, in office at the beginning of the terms of office of the council first elected under the provisions of sections 78.430 to 78.640, including all boards and commissions, shall cease and determine and the terms of office of all other city officers, whether elective or appointive, in force in such city except as herein provided shall cease and determine as soon as the council shall by resolution declare, except that the council may continue the board of public works, and the library, hospital and park boards for such time or times after organizing under sections 78.430 to 78.640 as the interests of the city in its judgment may require.

(RSMo 1939 § 7081, A.L. 1978 H.B. 971, A.L. 1982 S.B. 526, A.L. 1991 S.B. 34)

Prior revision: 1929 § 6931



Section 78.470 Candidates may be nominated by primary election, exception.

Candidates may be nominated by primary election, exception.

78.470. Except as provided in section 78.530, candidates to be voted for at all general and special municipal elections at which the officers are to be elected under the provisions of sections 78.430 to 78.640 shall be nominated by a primary election, and no other names shall be placed upon the general ballot except those nominated as herein prescribed. The primary for such nominations shall be held on the first Tuesday after the first Monday in February preceding the election, and the judges of the election appointed for general or special election shall be the judges of the primary election, so far as possible.

(RSMo 1939 § 7082, A.L. 1978 H.B. 971, A.L. 1983 S.B. 234)

Prior revision: 1929 § 6932



Section 78.480 Statement of candidacy if running in primary election, exception.

Statement of candidacy if running in primary election, exception.

78.480. 1. Except as provided in section 78.530, any person desiring to become a candidate for councilman shall file with the city clerk a statement of such candidacy in substantially the following form: State of Missouri,)

) ss. County of . . . . . . . .)

I, . . . . . . . . , being first duly sworn, say that I reside at . . . . . . street, city of . . . . . . . . , county of . . . . . . . , state of Missouri; that I am a qualified voter therein; that I am a candidate for nomination to the office of councilman to be voted upon at the primary election to be held on . . . . . . . Tuesday of . . . . . , 20. . . ., and am eligible therefor, and I hereby request that my name be printed upon the official primary ballot for nomination by primary election for such office, and that I will serve as such officer, if elected.

(Signed) . . . . . . . . . . . .

Subscribed and sworn to (or affirmed) before me on this

. . . . . . . . day of . . . . . . , 20. . . . . .

(Signed) . . . . . . . . . . . . . . .

2. The ballots shall be in substantially the following form:

Warning: Voting for more than the total number of candidates to be chosen for any one office will invalidate this ballot.

OFFICIAL PRIMARY BALLOT

Candidates for nomination for councilmen of . . . . . . . . . . . at primary election. FOR COUNCILMEN Vote for (number to be elected)

â ã . . . . . . . . (Name of candidate) . . . . . . .

â ã . . . . . . . . (Name of candidate) . . . . . . .

â ã . . . . . . . . (Name of candidate) . . . . . . .

3. The names of candidates receiving the highest number of votes for councilmen, equal to twice the number to be elected, if there be so many running, shall be placed upon the official ballot for councilmen at the municipal election.

(RSMo 1939 § 7082, A.L. 1978 H.B. 971, A.L. 1983 S.B. 234)

Prior revision: 1929 § 6932



Section 78.510 Primary shall not be required, when.

Primary shall not be required, when.

78.510. The primary election as provided for by sections 78.470 to 78.500 shall not be required if upon the expiration of the time for filing of statements with the city clerk of persons desiring to become a candidate for councilman, as provided for by sections 78.470 to 78.500, the number of such persons shall not exceed a number equal to twice the number to be elected at the general or special election. Within forty-eight hours after the expiration of the time for filing of such statements with the city clerk the council shall canvass the statements filed to determine from the number of statements filed whether this section shall be applicable. In the event that it is determined that the provisions shall be applicable the council shall, by ordinance, provide that a primary election under the provisions of sections 78.470 to 78.500 shall not be held and that the names of the persons filing statements shall be printed on the municipal election ballots as the nominees for councilman as provided for by sections 78.520 to 78.540; provided, however, that the names of such persons appearing on such ballot shall appear thereon in the order that they were filed with the city clerk.

(L. 1947 V. I p. 410 § 7082a, A.L. 1978 H.B. 971)



Section 78.520 General election--official ballot for use following a primary election.

General election--official ballot for use following a primary election.

78.520. 1. Except as provided in section 78.530, the city clerk shall thereupon cause the official ballots to be printed, and upon the ballots the names of the candidates shall be arranged in the order of their vote received at the primary election, and above the names of the candidates shall appear the words "Vote for (number to be elected)".

2. The ballots shall be in substantially the following form:

Warning: Voting for more than the total number of candidates to be elected to any office will invalidate this ballot. OFFICIAL BALLOT

Candidates for councilmen of . . . . . . at general election. FOR COUNCILMEN Vote for (number to be elected)

â ã . . . . . . . . . . . . . . . (Name of candidate) . . . . . .

â ã . . . . . . . . . . . . . . . (Name of candidate) . . . . . .

â ã . . . . . . . . . . . . . . . (Name of candidate) . . . . . .

(RSMo 1939 § 7083, A.L. 1963 p. 130, A.L. 1978 H.B. 971, A.L. 1983 S.B. 234)

Prior revision: 1929 § 6933



Section 78.530 City elections, alternative procedure eliminating primary elections.

City elections, alternative procedure eliminating primary elections.

78.530. 1. As an alternative to conducting city elections as provided by sections 78.470 to 78.520, the city council may provide by ordinance for the elimination of the primary election and the conduct of city elections as provided in this section.

2. Any person desiring to become a candidate for councilman shall file with the city clerk a statement of such candidacy in substantially the following form: State of Missouri,)

) ss. County of . . . . . . . .)

I, . . . . . . . ., being first duly sworn, say that I reside at . . . . . street, city of . . . . . . . ., county of . . . . . . ., state of Missouri; that I am a qualified voter therein; that I am a candidate for nomination to the office of councilman to be voted upon at the municipal election to be held on . . . . . . . Tuesday of . . . . ., 20. . . ., and am eligible therefor, and I hereby request that my name be printed upon the official ballot for such office, and that I will serve as such officer, if elected.

(Signed) . . . . . . . . . . . .

Subscribed and sworn to (or affirmed) before me . . . . . . . .

on this. . . . . . . day of . . . . .., 20. .

(Signed) . . . . . . . . . . . .

3. The city clerk shall thereupon cause the official ballots to be printed, and upon the ballots the names of the candidates shall appear in the order that their statements of candidacy were filed with the city clerk, and above the names of the candidates shall appear the words "Vote for (number to be elected)".

4. The ballots shall be in substantially the following form:

Warning: Voting for more than the total number of candidates to be elected to any office will invalidate this ballot. OFFICIAL BALLOT Candidates for councilmen of . . . . at general election.

FOR COUNCILMEN Vote for (number to be elected)

â ã . . . . . . . . . . . . . . . (Name of candidate) . . . . . .

â ã . . . . . . . . . . . . . . . (Name of candidate) . . . . . .

â ã . . . . . . . . . . . . . . . (Name of candidate) . . . . . .

(L. 1983 S.B. 234)

*No continuity with the section enacted in 1929 and repealed in 1978 by H.B. 971.



Section 78.540 Conduct of election--council to establish voting precincts.

Conduct of election--council to establish voting precincts.

78.540. 1. If a person elected fails to qualify within thirty days after his election, the office shall be filled as if there were a vacancy in such office, as herein provided.

2. No informalities in conducting municipal elections shall invalidate the same, if they have been conducted fairly and in substantial conformity to the requirements of these sections.

3. The council shall by ordinance, resolution or otherwise, divide the city into as many voting precincts as it may deem necessary to afford all the voters a convenient opportunity of exercising the right of franchise in all municipal elections to be held in the city, and each of said precincts shall be deemed a ward within the purview of the general and primary election laws of the state.

(RSMo 1939 § 7083, A.L. 1978 H.B. 971)

Prior revision: 1929 § 6933



Section 78.560 Organization of city council.

Organization of city council.

78.560. 1. The city council shall at the time of organizing elect one of its members as mayor and another as chairman pro tem for a term of one year. In case the members of the city council, within five days after the time herein fixed for their organization meeting, are unable to agree upon a mayor or a chairman pro tem, of such council, then a mayor or chairman pro tem, or both, as the occasion may require, shall be selected from all the members of such council by lot and a record thereof shall be made upon the journal of the council.

2. The mayor shall preside at all meetings of the council and perform such other duties consistent with his office as may be imposed by it; and he shall have a voice and vote in its proceedings, but no veto.

3. The mayor shall be recognized as the official head of the city by the courts for the purpose of serving civil process, by the governor for the purpose of military law, and for all ceremonial purposes. The powers and duties of the mayor shall be such as are conferred upon him by sections 78.430 to 78.640, and no others.

4. If the mayor be temporarily absent from the city, or become temporarily disabled from any cause, his duties shall be performed during such absence or disability by the chairman pro tem. In the absence of both the mayor and chairman pro tem the other members of the city council shall select one of their number to perform the duties of mayor.

(RSMo 1939 § 7084)

Prior revision: 1929 § 6934



Section 78.570 Powers of council--city manager.

Powers of council--city manager.

78.570. 1. Except as herein otherwise provided the council of any city organizing under sections 78.430 to 78.640 shall have all of the powers now or hereafter given to the council or to the mayor and council jointly, under the law by which such city adopting said sections was governed under its former organization; and shall have such power over and control of the administration of the city government as is provided in said sections.

2. It shall be the duty of the council to pass all ordinances and other measures conducive to the welfare of the city and to the proper carrying out of the provisions of sections 78.430 to 78.640. It shall appoint a suitable person not a member of the council to be the administrative head of the city government whose official title shall be "city manager". The council shall also provide for all offices and positions in addition to those herein specified, which may become necessary for the proper carrying on of the work of the city, and shall fix the salary and compensation of all officers and employees of the city not herein provided for. All officers of the city shall be paid in equal monthly installments for their services and all employees of the city shall be paid monthly or at such shorter periods as the council shall determine. The creation of all offices and salaries attached thereto, which may be provided for by the council under sections 78.430 to 78.640, shall be by ordinance, and they shall all be for an indefinite term. The council shall also provide office rooms at the city hall or at some other convenient and suitable place in the city for the transaction of the business of the city and for the convenience of its officers.

(RSMo 1939 § 7087)

Prior revision: 1929 § 6937



Section 78.573 Ordinances by initiative and referendum, procedure--exceptions--petition protesting an ordinance, procedure for repeal.

Ordinances by initiative and referendum, procedure--exceptions--petition protesting an ordinance, procedure for repeal.

78.573. 1. The council may, by ordinance, adopt procedures for the initiative and referendum as provided in this section and section 78.575.

2. Any proposal to adopt an ordinance except an ordinance appropriating money, emergency ordinances and ordinances for the levying of taxes may be submitted to the council by a petition signed by at least twenty-five percent of the registered voters. The signatures, verification, authentication, inspection, certification, amendment and submission of the petition shall be the same as that provided in section 78.270.

3. When a petition to adopt an ordinance is signed by at least twenty-five percent of the registered voters, the council shall pass the ordinance without alteration, within twenty days of the clerk's certification of the petition, or submit it for a vote at the next municipal or state primary or general election. If a majority of the voters voting on the proposed ordinance vote in favor thereof, it shall thereupon become a valid and binding ordinance of the city.

4. If a petition protesting an ordinance, signed by at least twenty-five percent of the registered voters of the city, is presented to the council, the council shall reconsider such ordinance and, if it is not entirely repealed, submit the ordinance to the voters as provided by subsection 3 of this section. Such ordinance shall not remain in effect after the election unless a majority of the voters voting on the same shall vote in favor thereof. The petition shall be submitted, verified and certified in accordance with the provisions of section 78.270*.

(L. 1984 S.B. 632)

*Original rolls contain section "73.270", an apparent typographical error.



Section 78.575 Form for submission of the question--repeal or amendment of ordinances adopted by initiative and referendum.

Form for submission of the question--repeal or amendment of ordinances adopted by initiative and referendum.

78.575. 1. The question shall be submitted in substantially the following form:

Shall the following ordinance be (adopted) (repealed)? (Set out ordinance).

2. Any ordinance proposed by petition, or which is adopted by a vote of the people, cannot be repealed or amended by the council for a period of two years after the adoption of the ordinance except by a unanimous vote of all members of the council. Any number of proposed ordinances may be voted upon at the same election. The council may submit a proposition for the repeal of any such ordinance or for amendments thereto, to be voted upon at any municipal election. Should the proposition receive a majority of the votes cast thereon, it shall be repealed or amended accordingly.

(L. 1984 S.B. 632)



Section 78.580 Quorum to do business.

Quorum to do business.

78.580. Three members of the council shall constitute a quorum to do business; but no action thereof shall be valid unless at least three shall vote in favor of such action. Upon every vote the yeas and nays shall be called and recorded and every motion, resolution, and ordinance shall be reduced to writing before the vote is taken thereon. Every resolution or ordinance passed by the council must be signed by the mayor or in his absence by the chairman pro tem, or by two members of the council before the same shall be enforced.

(RSMo 1939 § 7085)

Prior revision: 1929 § 6935



Section 78.590 Meetings of the council--salary determined by city council.

Meetings of the council--salary determined by city council.

78.590. Regular meetings of the council shall be held at least once every month and special meetings may be called by the mayor at the mayor's own instance or upon written application of two members of the council. Each council member shall receive a salary as determined by ordinance of the council, payable quarterly.

(RSMo 1939 § 7086, A.L. 2004 H.B. 1047)

Prior revision: 1929 § 6936



Section 78.600 Officials--appointment.

Officials--appointment.

78.600. The council shall appoint a city manager, a city clerk, city assessor and city treasurer; the offices of city clerk and city assessor may be filled by one person. All other officers and employees of the city shall be appointed and discharged by the city manager, the council to have power to make rules and regulations governing the same.

(RSMo 1939 § 7088)

Prior revision: 1929 § 6938



Section 78.610 City manager--duties.

City manager--duties.

78.610. The city manager shall devote his or her entire time to the duties of his or her office. He shall be the administrative head of the government subject to the direction and supervision of the council and shall hold his office at the pleasure of the council, or may be employed for a term not to exceed one year. He shall receive an adequate salary to be fixed by the council which shall not be diminished during the service of any incumbent without his consent. The council shall have the discretion to require the city manager to reside in the city as a condition of employment; except in counties with a charter form of government the city manager shall be a resident of the city at the time of his or* her appointment. Before entering upon the duties of his or her office the city manager shall take the official oath required by law and shall execute a bond in favor of the city for the faithful performance of his or her duties and such sum shall be determined by the city council. It shall be his or her duty:

(1) To make all appointments to offices and positions provided for in section 78.600;

(2) To see that the laws and ordinances are enforced;

(3) To exercise control of all departments and divisions that may hereafter be created by the council;

(4) To see that all terms and conditions imposed in favor of the city or its inhabitants in any public utility franchises are faithfully kept and performed, and upon information of any violation thereof to take such steps as will be necessary to stop or prevent the further violation of the same;

(5) To attend all meetings of the council with the privilege of taking part in the discussions but having no vote;

(6) To recommend to the council for adoption such measures as he or she may deem necessary or expedient;

(7) To prepare and submit the annual budget and to keep the city council fully advised as to the financial conditions and needs of the city and to perform such other duties as may be prescribed by these sections or be required of him or her by any ordinance or resolution of the council.

(RSMo 1939 § 7089, A. 1949 H.B. 2028, A.L. 2007 S.B. 22)

Prior revision: 1929 § 6939

*Word "or" does not appear in original rolls.



Section 78.620 Manager shall file itemized statements.

Manager shall file itemized statements.

78.620. The council of any city operating under sections 78.430 to 78.640 shall cause the city manager to prepare and file with the council monthly itemized statement of receipts and expenditures of the city, and a summary of the business transacted for the month preceding; and every three months the unpublished reports shall be published in pamphlet form and printed copies thereof shall be furnished the city library, the various newspapers of the city and citizens applying therefor at the office of the city clerk.

(RSMo 1939 § 7092)

Prior revision: 1929 § 6942



Section 78.630 Franchise, lease, rights, privileges, also extensions and renewals, how granted--approval by voters--procedure.

Franchise, lease, rights, privileges, also extensions and renewals, how granted--approval by voters--procedure.

78.630. 1. No initial ordinance granting any franchise, lease, right or privilege in or under the streets, public thoroughfares or public places of a city operating under sections 78.430 to 78.640 shall go into effect or become operative or vest any right in the grantee or grantees, unless such grant shall first be approved by a majority of the voters voting at a municipal election at which the proposed grant is properly submitted. Any renewal or extension thereof shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251.

2. No ordinance or amendment or modification thereof granting any nonexclusive franchise, lease, right or privilege for not to exceed twenty years in or under the streets, public thoroughfares or public places of a city operating under sections 78.430 to 78.640 shall go into effect or become operative or vest any right in the grantee or grantees, except upon prior compliance with the following conditions:

(1) Before final passage of the ordinance, or amendment or modification of ordinance, by the council, the city clerk shall prepare a notice of a public hearing thereupon and cause it, along with a true copy of the ordinance, including the full text of the franchise under consideration, to be published once a week for four consecutive weeks in a daily newspaper or for four consecutive weeks in a weekly newspaper if no daily newspaper is published in the city, the first publication to be at least thirty days before, and the last publication within ten days of, the date fixed by the city council for the public hearing;

(2) The notice shall give the date, time and place of the public hearing, and shall contain a statement of the substance and effect of the proposed ordinance, and a further statement that the ordinance, or amendment or modification of ordinance, as introduced, or a true copy thereof, may be inspected and copied at the office of the city clerk during regular business hours;

(3) The public hearing shall be at a regular, adjourned or called meeting of the city council at which all interested persons will be heard in person or by attorney;

(4) The city council may at any time, before or after the public hearing, submit the proposed franchise, lease, right or privilege to an election by the voters for their approval;

(5) The provisions of this subsection shall not apply in the granting of any franchise, lease, right or privilege to any utility regulated by the public service commission of the state of Missouri.

3. Any ordinance, however, may be amended or modified by the council of any city as to streets, alleys, or public places already occupied and used by any person, persons or corporation by and under a franchise then in existence and only as to such streets, alleys or public places used and occupied by such person, persons or corporation under a franchise then in existence, when such modifications or amendment is necessary to enable such person or corporation to enlarge, better or improve its facilities, equipment, material or structure above, upon or beneath such streets, alleys, public thoroughfares or public places then used and occupied by such person or corporation by and under a franchise then in existence, for the purpose of removing or overcoming hindrances to public service. The city council shall have the right to grant to any railroad company the right to construct switches or spur tracks to industrial plants or warehouses.

(RSMo 1939 § 7091, A.L. 1963 p. 131, A.L. 1978 H.B. 971, A.L. 1987 S.B. 412)

Prior revision: 1929 § 6941



Section 78.700 Optional city manager form of government--procedure to adopt, election, ballot form.

Optional city manager form of government--procedure to adopt, election, ballot form.

78.700. As an alternative to the city manager form of government described in sections 78.430 to 78.640, any city of the third class, or any city with a population entitling it to become a city of the third class, may become organized under the optional city manager form of government as provided in sections 78.700 to 78.720. Upon petition of voters residing in the city equal in number to twenty-five percent of the votes cast within the city for all candidates for governor in the last preceding election, the mayor shall by proclamation submit the question of organizing under sections 78.700 to 78.720. The question shall be submitted in substantially the following form:

Shall the city of . . . . . . . . . . organize under sections 78.700 to 78.720, providing for the optional city manager form of government?

(L. 1985 H.B. 244 § 1)



Section 78.703 City may abandon plan, when--procedure, election, ballot form.

City may abandon plan, when--procedure, election, ballot form.

78.703. Any city which has operated under the provisions of sections 78.700 to 78.720 not less than six years may abandon the form of organization provided for herein, by proceeding as follows: Upon the petition of not less than twenty-five percent of the voters casting votes for governor in the last preceding general election of such city, as shown by the total vote cast at the last preceding municipal election of the city, the question shall be submitted whether the city shall continue operating under the provisions of sections 78.700 to 78.720. The question shall be submitted in substantially the following form:

Shall the city manager form of government for the city of . . . . . . . . . . be continued?

(L. 1985 H.B. 244 § 2)



Section 78.706 City to be divided into five wards, procedure.

City to be divided into five wards, procedure.

78.706. If a majority of the votes cast on the question of adoption are in favor of adopting the optional form of government provided in sections 78.700 to 78.720, the existing council shall by ordinance divide the city into five wards of approximately equal population. The council shall then assign an arbitrary designation to each ward and shall cause a lot to be drawn for each ward designated from among the five lots, numbered one through five. The wards shall thereafter be known as wards one, two, three, four and five according to the lot drawn for each.

(L. 1985 H.B. 244 § 3)



Section 78.712 Council to consist of seven members, qualifications--term, vacancies, how filled--quorum.

Council to consist of seven members, qualifications--term, vacancies, how filled--quorum.

78.712. 1. If a city adopts the optional city manager form of government, the council shall consist of seven members, and all persons now eligible for the position of councilman under the laws governing cities of the third class shall be eligible to serve as councilmen under the provisions of sections 78.700 to 78.720, provided that a ward councilman must reside within the ward he represents. One councilman shall be elected from each ward by the qualified voters thereof, and two councilmen shall be elected at large by the qualified voters of the city, at the first municipal election after the adoption of the optional form of government provided in sections 78.700 to 78.720. The term of councilmen shall be three years; provided, that of the first council elected after the adoption of sections 78.700 to 78.720, the councilmen representing wards two and four shall serve terms of one year; the councilmen representing wards one and three shall serve terms of two years; and the councilman representing ward five, along with the two councilmen elected at large, shall serve terms of three years. In any special election held to replace a councilman elected by the voters of a particular ward, only the voters of that ward shall be eligible to vote.

2. Four members of the council shall constitute a quorum to do business, and no action of the council shall be valid unless at least four shall vote in favor of such action.

(L. 1985 H.B. 244 §§ 4, 5 subdiv. (4))



Section 78.720 Other applicable procedures for optional plan--councilmen, nomination and election--eligible voters--statement of candidacy, contents--ballot form.

Other applicable procedures for optional plan--councilmen, nomination and election--eligible voters--statement of candidacy, contents--ballot form.

78.720. Except as otherwise provided in sections 78.700 to 78.720, the provisions of sections 78.430 to 78.640 shall apply to the adoption, implementation, or abandonment of the optional city manager form of government, provided that:

(1) Only the qualified voters of each ward shall be eligible to vote to nominate the candidates for councilmen of their respective wards, or to elect a ward councilman; and

(2) Statements of candidacy shall indicate whether the candidate is running at large or as a ward councilman. Candidates seeking to become a ward councilman shall also specify the ward and state under oath that they are a qualified voter of such ward; and

(3) Separate ballots shall be provided in all elections held pursuant to the adoption of the optional city manager form of government for the offices of councilmen at large and ward councilman, designated as follows:

"FOR COUNCILMEN AT LARGE" or "FOR

. . . . . . . . . . WARD COUNCILMAN".

(L. 1985 H.B. 244 § 5 subdivs. (1), (2), (3))






Chapter 79 Fourth Class Cities

Section 79.010 Fourth class cities, incorporation of.

Fourth class cities, incorporation of.

79.010. Any city of the fourth class in this state may become a body corporate under the provisions of this chapter, in the manner provided by law, under the name of "The city of . . . .", and by that name shall have perpetual succession, may sue and be sued, implead and be impleaded, defend and be defended in all courts of law and equity and in all actions whatever; may receive and hold property, both real and personal, within such city, and may purchase, receive and hold real estate within or without such city for the burial of the dead; and may purchase, hold, lease, sell or otherwise dispose of any property, real or personal, it now owns or may hereafter acquire; may receive bequests, gifts and donations of all kinds of property, and may have and hold one common seal, and may break, change or alter the same at pleasure, and all courts of this state shall take judicial notice thereof.

(RSMo 1939 § 7096)

Prior revisions: 1929 § 6946; 1919 § 8397; 1909 § 9299

CROSS REFERENCE:

Cities of the fourth classification--minimum population requirements, 72.040



Section 79.020 City limits may be altered, how.

City limits may be altered, how.

79.020. The mayor and board of aldermen of such city, whether the same shall have been incorporated before becoming a city of the fourth class or not, with the consent of a majority of the voters of such city voting on the question, shall have power to extend the limits of the city over territory adjacent thereto, and to diminish the limits of the city by excluding territory therefrom, and shall, in every case, have power, with the consent of the voters as aforesaid, to extend or diminish the city limits in such manner as in their judgment and discretion may redound to the benefit of the city.

(RSMo 1939 § 7097, A. 1949 H.B. 2029, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6947; 1919 § 8398; 1909 § 9300



Section 79.025 Annexation of territory prohibited, when (City of Byrnes Mill).

Annexation of territory prohibited, when (City of Byrnes Mill).

79.025. No city of the fourth classification with more than two thousand three hundred but fewer than two thousand four hundred inhabitants and located in any county with a charter form of government and with more than one hundred ninety-eight thousand but fewer than one hundred ninety-nine thousand two hundred inhabitants shall annex any territory adjacent to the city if such adjacent territory proposed for annexation does not contain any registered voters unless the city has obtained the written consent of all the owners of real property within such adjacent territory.

(L. 2010 H.B. 1806 merged with S.B. 942)

Effective 5-25-10 (H.B. 1806)

8-28-10 (S.B. 942)



Section 79.030 Election of officers.

Election of officers.

79.030. An election for the elective officers of each city of the fourth class shall be held after the organization of such city under the provisions of this chapter, and on municipal election days every two years thereafter, except that cities may provide by ordinance that beginning with the election of a collector after January 1, 1990, collectors shall be elected every four years.

(RSMo 1939 § 7099, A.L. 1978 H.B. 971, A.L. 1989 H.B. 785)

Prior revisions: 1929 § 6949; 1919 § 8400; 1909 § 9302



Section 79.035 Primary election may be held, procedure, cost, exception.

Primary election may be held, procedure, cost, exception.

79.035. 1. In all cities of the fourth class, except those in a county of the first class with a charter form of government and which adjoins a city not within a county, the governing body may provide for a primary election, to be held on one of the days specified in section 115.123, only by ordinance. Any city adopting such an ordinance shall file a certified copy thereof with the secretary of state within thirty days of its adoption, and shall not hold a primary election sooner than sixty days after its adoption.

2. In lieu of establishing its own election authority to conduct its primary or general elections, or both, the appropriate election authority of the county in which a fourth class city is located shall conduct such elections. All costs incurred in conducting such primary and general elections, including those incurred by a county election authority under this subsection, shall be paid by the fourth class city for which the elections are held.

(L. 1981 H.B. 18 § 2)

CROSS REFERENCE:

Primary elections may be held, authorization procedure, exception, 115.305



Section 79.040 Election ordered.

Election ordered.

79.040. If, at any time, by reason of nonacceptance, resignation, refusal to qualify, or for any other cause, there shall be no officers of the city to order an election, any commissioner of the county commission, or associate circuit judge of the county, is empowered to order and hold an election for city officers.

(RSMo 1939 § 7100, A. 1949 H.B. 2029, A.L. 1978 H.B. 971, H.B. 1634)

Prior revisions: 1929 § 6950; 1919 § 8401; 1909 § 9303

Effective 1-2-79



Section 79.050 Elective officers, terms--chief of police or marshal, qualification--same person may be elected collector and marshal--board of aldermen, four-year term permitted, submission to voters required.

Elective officers, terms--chief of police or marshal, qualification--same person may be elected collector and marshal--board of aldermen, four-year term permitted, submission to voters required.

79.050. 1. The following officers shall be elected by the qualified voters of the city, and shall hold office for the term of two years, except as otherwise provided in this section, and until their successors are elected and qualified, to wit: mayor and board of aldermen. The board of aldermen may provide by ordinance, after the approval of a majority of the voters voting at an election at which the issue is submitted, for the appointment of a collector and for the appointment of a chief of police, who shall perform all duties required of the marshal by law, and any other police officers found by the board of aldermen to be necessary for the good government of the city. The marshal or chief of police shall be twenty-one years of age or older. If the board of aldermen does not provide for the appointment of a chief of police and collector as provided by this section, a city marshal, who shall be twenty-one years of age or older, and collector shall be elected, and the board of aldermen may provide by ordinance that the same person may be elected marshal and collector, at the same election, and hold both offices and the board of aldermen may provide by ordinance for the election of city assessor, city attorney, city clerk and street commissioner, who shall hold their respective offices for a term of two years and until their successors shall be elected or appointed and qualified, except that the term of the city marshal shall be four years.

2. The board of aldermen may provide by ordinance, after the approval of a majority of the voters voting thereon at the next municipal election at which the issue is submitted, that the term of the collector shall be four years and the term of the mayor shall be two, three, or four years. Any person elected as collector after the passage of such an ordinance shall serve for a term of four years and until his successor is elected and qualified. Any person elected as mayor after the passage of such ordinance shall serve for a term of two, three, or four years, as provided, and until his successor is elected and qualified.

3. The board of aldermen may provide by ordinance that the term of the board of aldermen shall be four years. Such ordinance shall be submitted by the board to the voters of the city and shall take effect only upon the approval of a majority of the voters voting at an election at which the issue is submitted. Any person elected to the board of aldermen after the passage of such an ordinance shall serve for a term of four years and until his successor is elected and qualified.

(RSMo 1939 § 7101, A.L. 1961 p. 200, A.L. 1987 H.B. 155, A.L. 1988 H.B. 1531, A.L. 1989 H.B. 785, A.L. 1998 S.B. 580, A.L. 2007 S.B. 22)

Prior revisions: 1929 § 6951; 1919 § 8402; 1909 § 9304



Section 79.055 City marshal, training requirements, fourth class cities.

City marshal, training requirements, fourth class cities.

79.055. 1. Any person who is elected to his first term as city marshal in a general election or in a special election in any fourth class city of this state shall, within six months of such election, cause to be filed with the city clerk of the city and director of the department of public safety proof that he has completed the training program formulated pursuant to sections 590.170 and 590.175, or some other comparable training program of not less than one hundred twenty hours' instruction approved by the director of the department of public safety. If the newly elected city marshal is unable to complete the training program within six months due to the proper course not being available from the department of public safety, an extension may be granted until such a course is made available.

2. Whether any person elected to his first term as city marshal attends such a training program prior to or after assuming the duties of his office shall be left to the discretion of the governing body of the city from which he was elected. During the time that a marshal-elect is enrolled in such a training program, he shall be hired as a city employee and receive as full compensation from the city from which he was elected, compensation at a rate equal to that of city marshal.

(L. 1997 H.B. 69 & 179 & H.B. 669 § 2)



Section 79.060 City to be divided into wards--aldermen elected--aldermen at large permitted for certain cities.

City to be divided into wards--aldermen elected--aldermen at large permitted for certain cities.

79.060. 1. The board of aldermen shall, by ordinance, divide the city into not less than two wards, and two aldermen shall be elected from each ward by the qualified voters thereof, at the first election for aldermen in cities adopting the provisions of this chapter. At such election for aldermen, the person receiving the highest number of votes in each ward shall hold his office for two years, and the person receiving the next highest number of votes shall hold his office for one year; but thereafter each ward shall elect annually one alderman, who shall hold his office for two years.

2. Notwithstanding the provisions of subsection 1 of this section, cities with a population of one thousand or less in the most recent census may, by ordinance, choose to elect aldermen at large instead of by the method outlined in subsection 1 of this section. Under this option, the seats of aldermen shall be filled at large as soon as the current terms expire. Each year thereafter, one-half of the board of aldermen shall stand for election at large for a two-year term.

(RSMo 1939 § 7113, A.L. 2006 H.B. 977)

Prior revisions: 1929 § 6963; 1919 § 8414; 1909 § 9316



Section 79.070 Aldermen, qualifications.

Aldermen, qualifications.

79.070. No person shall be an alderman unless he or she is at least eighteen years of age, a citizen of the United States, and an inhabitant and resident of the city for one year next preceding his or her election, and a resident, at the time he or she files and during the time he or she serves, of the ward from which he or she is elected.

(RSMo 1939 § 7114, A.L. 1986 H.B. 1471, et al., A.L. 1999 H.B. 476 merged with S.B. 90, A.L. 2013 S.B. 99)

Prior revisions: 1929 § 6964; 1919 § 8415; 1909 § 9317



Section 79.080 Mayor, qualifications.

Mayor, qualifications.

79.080. No person shall be mayor unless he be at least twenty-five years of age, a citizen of the United States and a resident of the city at the time of and for at least one year next preceding his election.

(RSMo 1939 § 7102, A.L. 1986 H.B. 1471, et al.)

Prior revisions: 1929 § 6952; 1919 § 8403; 1909 § 9305



Section 79.090 Board to select an acting president, term.

Board to select an acting president, term.

79.090. The board shall elect one of their own number who shall be styled "acting president of the board of aldermen" and who shall serve for a term of one year.

(RSMo 1939 § 7111, A.L. 1983 S.B. 234)

Prior revisions: 1929 § 6961; 1919 § 8412; 1909 § 9314



Section 79.100 Acting president to perform duties of mayor, when.

Acting president to perform duties of mayor, when.

79.100. When any vacancy shall happen in the office of mayor by death, resignation, removal from the city, removal from office, refusal to qualify, or from any other cause whatever, the acting president of the board of aldermen shall, for the time being, perform the duties of mayor, with all the rights, privileges, powers and jurisdiction of the mayor, until such vacancy be filled or such disability be removed; or, in case of temporary absence, until the mayor's return.

(RSMo 1939 § 7112)

Prior revisions: 1929 § 6962; 1919 § 8413; 1909 § 9315



Section 79.110 Mayor and board--duties.

Mayor and board--duties.

79.110. The mayor and board of aldermen of each city governed by this chapter shall have the care, management and control of the city and its finances, and shall have power to enact and ordain any and all ordinances not repugnant to the constitution and laws of this state, and such as they shall deem expedient for the good government of the city, the preservation of peace and good order, the benefit of trade and commerce and the health of the inhabitants thereof, and such other ordinances, rules and regulations as may be deemed necessary to carry such powers into effect, and to alter, modify or repeal the same.

(RSMo 1939 § 7168)

Prior revisions: 1929 § 7018; 1919 § 8469; 1909 § 9371

CROSS REFERENCES:

Licenses, certain businesses and occupations subject to tax and regulation, 94.230, 94.270

Public utilities, certain cities may own and operate, 91.450

Taxing powers--may provide for public works, 88.670, 94.200



Section 79.120 Mayor may sit in board.

Mayor may sit in board.

79.120. The mayor shall have a seat in and preside over the board of aldermen, but shall not vote on any question except in case of a tie, nor shall he preside or vote in cases when he is an interested party. He shall exercise a general supervision over all the officers and affairs of the city, and shall take care that the ordinances of the city, and the state laws relating to such city, are complied with.

(RSMo 1939 § 7103)

Prior revisions: 1929 § 6953; 1919 § 8404; 1909 § 9306



Section 79.130 Ordinances--procedure to enact.

Ordinances--procedure to enact.

79.130. The style of the ordinances of the city shall be: "Be it ordained by the board of aldermen of the city of . . . . ., as follows:" No ordinance shall be passed except by bill, and no bill shall become an ordinance unless on its final passage a majority of the members elected to the board of aldermen shall vote for it, and the ayes and nays be entered on the journal. Every proposed ordinance shall be introduced to the board of aldermen in writing and shall be read by title or in full two times prior to passage, both readings may occur at a single meeting of the board of aldermen. If the proposed ordinance is read by title only, copies of the proposed ordinance shall be made available for public inspection prior to the time the bill is under consideration by the board of aldermen. No bill shall become an ordinance until it shall have been signed by the mayor or person exercising the duties of the mayor's office, or shall have been passed over the mayor's veto, as herein provided.

(RSMo 1939 § 7166, A.L. 1988 H.B. 1435)

Prior revisions: 1929 § 7016; 1919 § 8467; 1909 § 9369

CROSS REFERENCES:

Ordinances, codification and revision procedure, 71.940 to 71.948

Ordinances evidence in all courts, 71.943



Section 79.140 Bills must be signed--mayor's veto.

Bills must be signed--mayor's veto.

79.140. Every bill duly passed by the board of aldermen and presented to the mayor and by him approved shall become an ordinance, and every bill presented as aforesaid, but returned with the mayor's objections thereto, shall stand reconsidered. The board of aldermen shall cause the objections of the mayor to be entered at large upon the journal, and proceed at its convenience to consider the question pending, which shall be in this form: "Shall the bill pass, the objections of the mayor thereto notwithstanding?" The vote on this question shall be taken by ayes and nays and the names entered upon the journal, and if two-thirds of all the members-elect shall vote in the affirmative, the city clerk shall certify the fact on the roll, and the bill thus certified shall be deposited with the proper officer, and shall become an ordinance in the same manner and with like effect as if it had received the approval of the mayor. The mayor shall have power to sign or veto any ordinance passed by the board of aldermen; provided, that should he neglect or refuse to sign any ordinance and return the same with his objections, in writing, at the next regular meeting of the board of aldermen, the same shall become a law without his signature.

(RSMo 1939 § 7167)

Prior revisions: 1929 § 7017; 1919 § 8468; 1909 § 9370



Section 79.150 Board to keep journal of proceedings.

Board to keep journal of proceedings.

79.150. The board of aldermen shall cause to be kept a journal of its proceedings, and the ayes and nays shall be entered on any question at the request of any two members. The board of aldermen may prescribe and enforce such rules as it may find necessary for the expeditious transaction of its business.

(RSMo 1939 § 7117)

Prior revisions: 1929 § 6967; 1919 § 8418; 1909 § 9320



Section 79.160 Board shall publish semiannual statements.

Board shall publish semiannual statements.

79.160. The board of aldermen shall semiannually each year, at times to be set by the board of aldermen, make out and spread upon their records a full and detailed account and statement of the receipts and expenditures and indebtedness of the city for the half year ending with the last day of the month immediately preceding the date of such report, which account and statement shall be published in some newspaper in the city.

(RSMo 1939 § 7115, A.L. 1979 H.B. 334)

Prior revisions: 1929 § 6965; 1919 § 8416; 1909 § 9318



Section 79.165 No money of city to be disbursed until statement is published--penalty.

No money of city to be disbursed until statement is published--penalty.

79.165. In the event the financial statement of any fourth class city is not published as required by section 79.160, the treasurer of such city shall not pay out any money of the city on any warrant or order of the board of aldermen after the end of the month in which such financial statement should have been published until such time as such financial statement is published. Any treasurer violating the provisions of this section shall be deemed guilty of a class A misdemeanor.

(L. 1951 p. 346 § 1, A.L. 1979 H.B. 334)



Section 79.180 Board may compel attendance of witnesses--mayor to administer oaths.

Board may compel attendance of witnesses--mayor to administer oaths.

79.180. The board of aldermen shall have power to compel the attendance of witnesses and the production of papers and records relating to any subject under consideration in which the interest of the city is involved, and shall have power to call on the proper officers of the city, or of the county in which such city is located, to execute such process. The officer making such service shall be allowed to receive therefor such fees as are allowed by law in the circuit court for similar services, to be paid by the city. The mayor or acting president of the board of aldermen shall have power to administer oaths to witnesses.

(RSMo 1939 § 7116)

Prior revisions: 1929 § 6966; 1919 § 8417; 1909 § 9319



Section 79.190 Mayor to sign commissions.

Mayor to sign commissions.

79.190. The mayor shall sign the commissions and appointments of all city officers elected or appointed in the city, and shall approve all official bonds unless otherwise prescribed by ordinance.

(RSMo 1939 § 7104, A.L. 1993 H.B. 206)

Prior revisions: 1929 § 6954; 1919 § 8405; 1909 § 9307



Section 79.200 Mayor shall have the power to enforce laws.

Mayor shall have the power to enforce laws.

79.200. The mayor shall be active and vigilant in enforcing all laws and ordinances for the government of the city, and he shall cause all subordinate officers to be dealt with promptly for any neglect or violation of duty; and he is hereby authorized to call on every male inhabitant of the city over eighteen years of age and under fifty, to aid in enforcing the laws.

(RSMo 1939 § 7108)

Prior revisions: 1929 § 6958; 1919 § 8409; 1909 § 9311



Section 79.210 Mayor--communications to board.

Mayor--communications to board.

79.210. The mayor shall, from time to time, communicate to the board of aldermen such measures as may, in his opinion, tend to the improvement of the finances, the police, health, security, ornament, comfort and general prosperity of the city.

(RSMo 1939 § 7105)

Prior revisions: 1929 § 6955; 1919 § 8406; 1909 § 9308



Section 79.220 Mayor may remit fine, grant pardon.

Mayor may remit fine, grant pardon.

79.220. The mayor shall have power to remit fines and forfeitures, and to grant reprieves and pardons for offenses arising under the ordinances of the city; but this section shall not be so construed as to authorize the mayor to remit any costs which may have accrued to any officer of said city by reason of any prosecution under the laws or ordinances of such city.

(RSMo 1939 § 7109)

Prior revisions: 1929 § 6959; 1919 § 8410; 1909 § 9312



Section 79.230 Appointive officers.

Appointive officers.

79.230. The mayor, with the consent and approval of the majority of the members of the board of aldermen, shall have power to appoint a treasurer, city attorney, city assessor, street commissioner and night watchman, and such other officers as he may be authorized by ordinance to appoint, and if deemed for the best interests of the city, the mayor and board of aldermen may, by ordinance, employ special counsel to represent the city, either in a case of a vacancy in the office of city attorney or to assist the city attorney, and pay reasonable compensation therefor, and the person elected marshal may be appointed to and hold the office of street commissioner.

(RSMo 1939 § 7110)

Prior revisions: 1929 § 6960; 1919 § 8411; 1909 § 9313

CROSS REFERENCES:

Administrator, appointment, 77.042

Policemen, number prescribed by ordinance, 85.620



Section 79.240 Removal of officers.

Removal of officers.

79.240. 1. The mayor may, with the consent of a majority of all the members elected to the board of aldermen, remove from office, for cause shown, any elective officer of the city, such officer being first given opportunity, together with his witnesses, to be heard before the board of aldermen sitting as a board of impeachment. Any elective officer, including the mayor, may in like manner, for cause shown, be removed from office by a two-thirds vote of all members elected to the board of aldermen, independently of the mayor's approval or recommendation. The mayor may, with the consent of a majority of all the members elected to the board of aldermen, remove from office any appointive officer of the city at will, and any such appointive officer may be so removed by a two-thirds vote of all the members elected to the board of aldermen, independently of the mayor's approval or recommendation. The board of aldermen may pass ordinances regulating the manner of impeachments and removals.

2. Nothing in this section shall be construed to authorize the mayor, with the consent of the majority of all the members elected to the board of aldermen, or the board of aldermen by a two-thirds vote of all its members, to remove or discharge any chief, as that term is defined in section 106.273.

(RSMo 1939 § 7107, A.L. 2013 H.B. 307)

Prior revisions: 1929 § 6957; 1919 § 8408; 1909 § 9310



Section 79.250 Officers to be voters and residents--exceptions, appointed officers.

Officers to be voters and residents--exceptions, appointed officers.

79.250. All officers elected to offices or appointed to fill a vacancy in any elective office under the city government shall be voters under the laws and constitution of this state and the ordinances of the city except that appointed officers need not be voters of the city. No person shall be elected or appointed to any office who shall at the time be in arrears for any unpaid city taxes, or forfeiture or defalcation in office. All officers, except appointed officers, shall be residents of the city.

(RSMo 1939 § 7119, A.L. 1967 p. 159, A.L. 1969 p. 135, A.L. 1978 H.B. 971, A.L. 1987 S.B. 393, A.L. 1994 S.B. 517)

Prior revisions: 1929 § 6969; 1919 § 8420; 1909 § 9322



Section 79.260 Officers' oath--bond.

Officers' oath--bond.

79.260. Every officer of the city and his assistants, and every alderman, before entering upon the duties of his office, shall take and subscribe to an oath or affirmation before some court of record in the county, or the city clerk, that he possesses all the qualifications prescribed for his office by law; that he will support the Constitution of the United States and of the state of Missouri, the provisions of all laws of this state affecting cities of this class, and the ordinances of the city, and faithfully demean himself while in office; which official oath or affirmation shall be filed with the city clerk. Every officer of the corporation, when required by law or ordinance, shall, within fifteen days after his appointment or election, and before entering upon the discharge of the duties of his office, give bond to the city in such sum and with such sureties as may be designated by ordinance, conditioned upon the faithful performance of his duty, and that he will pay over all moneys belonging to the city, as provided by law, that may come into his hands. If any person elected or appointed to any office shall fail to take and subscribe such oath or affirmation, or to give bond as herein required, his office shall be deemed vacant. For any breach of condition of any such bond, suit may be instituted thereon by the city, or by any person in the name of the city to the use of such person.

(RSMo 1939 § 7120)

Prior revisions: 1929 § 6970; 1919 § 8421; 1909 § 9323



Section 79.270 Salaries fixed by ordinance.

Salaries fixed by ordinance.

79.270. The board of aldermen shall have power to fix the compensation of all the officers and employees of the city, by ordinance. But the salary of an officer shall not be changed during the time for which he was elected or appointed.

(RSMo 1939 § 7121)

Prior revisions: 1929 § 6971; 1919 § 8422; 1909 § 9324



Section 79.280 Vacancies in certain offices, how filled.

Vacancies in certain offices, how filled.

79.280. If a vacancy occurs in any elective office, the mayor or the person exercising the duties of the mayor shall cause a special meeting of the board of aldermen to convene where a successor to the vacant office shall be selected by appointment by the mayor with the advice and consent of a majority of the remaining members of the board of aldermen. If the vacancy is in the office of mayor, nominations of a successor may be made by any member of the board of aldermen and selected with the consent of a majority of the members of the board of aldermen. The board of aldermen may adopt procedures to fill vacancies consistent with this section. The successor shall serve until the next regular municipal election. If a vacancy occurs in any office not elective, the mayor shall appoint a suitable person to discharge the duties of such office until the first regular meeting of the board of aldermen thereafter, at which time such vacancy shall be permanently filled.

(RSMo 1939 § 7123, A.L. 1978 H.B. 971, A.L. 1982 S.B. 526, A.L. 1985 H.B. 620, A.L. 1989 H.B. 230, A.L. 1999 S.B. 214)

Prior revisions: 1929 § 6973; 1919 § 8424; 1909 § 9326



Section 79.290 Powers and duties of officers to be prescribed by ordinance.

Powers and duties of officers to be prescribed by ordinance.

79.290. The duties, powers and privileges of officers of every character in any way connected with the city government, not herein defined, shall be prescribed by ordinance. And bonds may be required of any such officers for faithfulness in office in all respects.

(RSMo 1939 § 7124)

Prior revisions: 1929 § 6974; 1919 § 8425; 1909 § 9327



Section 79.300 Treasurer, duties--bond.

Treasurer, duties--bond.

79.300. The treasurer shall receive and safely keep all moneys, warrants, books, bonds and obligations entrusted to his care, and shall pay over all moneys, bonds or other obligations of the city on warrants or orders, duly drawn, passed or ordered by the board of aldermen, and signed by the mayor and attested by the city clerk, and having the seal of the city affixed thereto, and not otherwise; and shall perform such other duties as may be required of him by ordinance. Before entering upon the duties of his office he shall give bond in such sum as may be required by ordinance.

(RSMo 1939 § 7192)

Prior revisions: 1929 § 7042; 1919 § 8493; 1909 § 9395

CROSS REFERENCES:

City depositary, selection of, 95.355



Section 79.310 Collector to make annual report.

Collector to make annual report.

79.310. The collector shall, annually, at such times as may be designated by ordinance, make a detailed report to the board of aldermen, stating the various moneys collected by him during the year, and the amounts uncollected and the names of the persons from which he failed to collect and the causes therefor.

(RSMo 1939 § 7193)

Prior revisions: 1929 § 7043; 1919 § 8494; 1909 § 9396

CROSS REFERENCE:

Collector to settle monthly with treasurer, 95.360



Section 79.320 City clerk, election--duties.

City clerk, election--duties.

79.320. The board of aldermen shall elect a clerk for such board, to be known as "the city clerk", whose duties and term of office shall be fixed by ordinance. Among other things, the city clerk shall keep a journal of the proceedings of the board of aldermen. He shall safely and properly keep all the records and papers belonging to the city which may be entrusted to his care; he shall be the general accountant of the city; he is hereby empowered to administer official oaths and oaths to persons certifying to demands or claims against the city.

(RSMo 1939 § 7118)

Prior revisions: 1929 § 6968; 1919 § 8419; 1909 § 9321



Section 79.330 Offices of marshal and collector may be consolidated.

Offices of marshal and collector may be consolidated.

79.330. The board of aldermen may by ordinance provide that hereafter the same person shall hold the offices of marshal and collector, in which case his official title shall be "marshal and ex officio collector".

(RSMo 1939 § 7225)

Prior revisions: 1929 § 7075; 1919 § 8525; 1909 § 9426

CROSS REFERENCE:

Marshal to be chief of police--powers and duties, 85.610



Section 79.340 Officers to report receipts and expenditures.

Officers to report receipts and expenditures.

79.340. It shall be the duty of all the officers of the city to report annually to the board of aldermen, such reports to embrace a full statement of the receipts and expenditures of their respective offices, and such other matters as may be required by the board of aldermen, by ordinance, resolution or otherwise.

(RSMo 1939 § 7194)

Prior revisions: 1929 § 7044; 1919 § 8495; 1909 § 9397



Section 79.350 Mayor or board may inspect books and records of officers.

Mayor or board may inspect books and records of officers.

79.350. The mayor or board of aldermen shall have power, as often as he or they may deem it necessary, to require any officer of the city to exhibit his accounts or other papers or records, and to make report to the board of aldermen, in writing, touching any matter relating to his office.

(RSMo 1939 § 7106)

Prior revisions: 1929 § 6956; 1919 § 8407; 1909 § 9309



Section 79.360 Misdemeanor in office, penalty.

Misdemeanor in office, penalty.

79.360. Any member of the board of aldermen or officer of the city who shall, in official capacity, or under color of his office, knowingly or willfully or corruptly vote or assent to, or report in favor of or allow or certify for allowance, any claim or demand against the city, which claim or demand shall be on account of or under color of a contract or agreement not authorized by law and the ordinances of the city, shall be deemed guilty of a misdemeanor, and shall, upon conviction thereof, be punished by imprisonment in the county jail for not more than one year or by a fine not exceeding five hundred dollars, or by both such fine and imprisonment.

(RSMo 1939 § 7195)

Prior revisions: 1929 § 7045; 1919 § 8496; 1909 § 9398



Section 79.365 Compensation of certain board and commission members, how fixed.

Compensation of certain board and commission members, how fixed.

79.365. Notwithstanding any other provision of law to the contrary, in all cities of the fourth class, the board of alderpersons shall have the authority to fix the compensation, not to exceed two hundred dollars per month, of members of the planning and zoning commission, the board of adjustment, the park board and the board of police commissioners of the city by ordinance.

(L. 1997 H.B. 710, A.L. 1998 H.B. 1304)



Section 79.370 Board shall regulate sanitary conditions.

Board shall regulate sanitary conditions.

79.370. The board of aldermen shall have power, by ordinance, to secure the general health of the inhabitants of the city by any measure to regulate, suppress and abate slaughterhouses, slaughtering animals, stockyards, soap and other factories, pig pens, cow stables, and other stables and dairies, and to remove the same, and to regulate or prevent the carrying on of any business which may be dangerous or detrimental to the public health, or the manufacturing or rendering of articles obnoxious to the health of the inhabitants; and to pass ordinances for the prevention of nuisances and their abatement.

(RSMo 1939 § 7176)

Prior revisions: 1929 § 7026; 1919 § 8477; 1909 § 9379



Section 79.380 Diseases, control of--condemnation for public facilities--police jurisdiction, city-owned property.

Diseases, control of--condemnation for public facilities--police jurisdiction, city-owned property.

79.380. The board of aldermen may make regulations and pass ordinances for the prevention of the introduction of contagious diseases in the city, and for the abatement of the same, and may make quarantine laws and enforce the same within five miles of the city. They may purchase or condemn and hold for the city, within or without the city limits, or within ten miles therefrom, all necessary lands for hospital purposes, waterworks, sewer carriage and outfall, and erect, establish and regulate hospitals, workhouses, poorhouses, airports and provide for the government and support of the same, and make regulations to secure the general health of the city, and to prevent and remove nuisances; except that the condemnation of any property outside of the city limits shall be regulated in all respects as the condemnation of property for railroad purposes is regulated by law. The police jurisdiction of the city shall extend over such land and property to the same extent as over other city property, as provided in this chapter.

(RSMo 1939 § 7173, A.L. 1969 p. 136)

Prior revisions: 1929 § 7023; 1919 § 8474; 1909 § 9376

CROSS REFERENCE:

Waterworks, cities may own and operate, 91.090 to 91.300



Section 79.383 Abatement of nuisance by civil action, city may be awarded attorney's fees.

Abatement of nuisance by civil action, city may be awarded attorney's fees.

79.383. 1. If any fourth class city shall enact an ordinance allowing for a civil cause of action for abatement of nuisances created by the accumulation of unsightly, dangerous, or noxious personal property within the borders of such city, the city may, upon successful prosecution of such cause of action, be awarded by the court reasonable attorney's fees incurred in such action.

2. This section shall not be construed to allow any award of attorney's fees in any municipal court hearing on criminal charges or traffic violations.

(L. 1993 H.B. 217)



Section 79.390 Powers--water supply, marketplaces, city hall, prison, parks.

Powers--water supply, marketplaces, city hall, prison, parks.

79.390. The board of aldermen may establish, alter and change the channel of watercourses, and wall them and cover them over, and prevent obstructions thereon, and may establish, make and regulate public wells, cisterns and reservoirs of water, and provide for filling the same. The board of aldermen may purchase grounds and erect and establish market houses and marketplaces, and regulate and govern the same, and also contract with any person or persons, association or corporation, for the erection, maintenance and regulation of market houses, and marketplaces, on such terms and conditions and in such manner as the board of aldermen may prescribe. They may also provide for the erection, purchase or renting of the city hall, workhouse, houses of correction, prisons, engine houses, and any and all other necessary buildings for the city, and may sell, lease, abolish or otherwise dispose of the same, and may enclose, improve, regulate, purchase or sell all public parks or other public grounds belonging to the city, and may purchase and hold grounds for public parks within the city, or within three miles thereof.

(RSMo 1939 § 7174)

Prior revisions: 1929 § 7024; 1919 § 8475; 1909 § 9377



Section 79.400 Powers--regulation of lumberyards, fences, animals and poultry--may establish pounds.

Powers--regulation of lumberyards, fences, animals and poultry--may establish pounds.

79.400. 1. The board of aldermen may prescribe limits within the city within which no lumberyard or woodyard shall be kept, and may regulate, restrain or prohibit the erection or maintenance of any fence composed in whole or in part of barbed wire, along or adjacent to any public street, avenue, alley, park, lane, cemetery or other public grounds.

2. The board of aldermen may also regulate or prohibit the running at large of cattle, hogs, horses, mules, sheep, goats and all other domestic animals, also geese, ducks, chickens, turkeys and all other domestic fowls and cause such animals or fowls as may be running at large to be impounded and sold in such manner and at such time as may be prescribed by ordinance.

3. They may also provide penalties for the owners or keepers who shall permit such animals or fowls to be at large.

4. The board of aldermen may also provide for the erection of all needful pounds, pens and buildings for the use of the city, within or without the city limits, and appoint and compensate keepers thereof and establish and enforce rules governing the same.

5. The board of aldermen may also tax, regulate and restrain and prohibit the running at large of dogs, and provide for their destruction when at large contrary to ordinance, and impose penalties on the owners or keepers thereof.

(RSMo 1939 § 7171)

Prior revisions: 1929 § 7021; 1919 § 8472; 1909 § 9374



Section 79.410 Powers--regulations governing.

Powers--regulations governing.

79.410. The board of aldermen may prohibit and prevent all encroachments into and upon sidewalks, streets, avenues, alleys and other public places of the city, and may provide for the removal of obstructions from the sidewalks, curbstones, gutters and crosswalks, at the expense of the owners or occupants of the ground fronting thereon, or at the expense of the person causing the same; they may also regulate the planting of shade trees, erecting of awnings, hitching posts, lamp posts, awning posts, telephone, telegraph and electric light poles, and making of excavations through and under the sidewalks or in any public street, avenue, alley or other public place within the city. They may prevent and punish for all horseracing, or other racing, fast riding or driving or training in the streets, highways, avenues, alleys, or over bridges or through tunnels in the city, and all games, practices or amusements therein likely to result in damage to any person or property, and to regulate, prevent and punish for the riding, driving, leading, standing, hitching or passing of horses, mules, oxen or other teams or stock or animals or any vehicle over or upon or across or along any sidewalk, street, avenue or alley of the city.

(RSMo 1939 § 7172)

Prior revisions: 1929 § 7022; 1919 § 8473; 1909 § 9375



Section 79.430 Board may provide public cemeteries and regulate same.

Board may provide public cemeteries and regulate same.

79.430. The board of aldermen shall have power to purchase, receive, and to hold real estate, as herein mentioned, for public cemeteries, either within or without the city, within a distance of three miles thereof, and the city and its officers shall have jurisdiction over the said cemeteries wherever located; provided, that no such cemetery shall exceed eighty acres in one body. The board of aldermen shall provide for the survey, platting, grading, fencing, ornamenting and improving of all the cemetery ground, and the avenues leading thereto, owned by the city, and may construct walks and protect ornamental trees, and provide for paying the expenses therefor. The board of aldermen may make rules and pass ordinances imposing penalties and fines, regulating, protecting and governing city cemeteries, the owners of lots therein, visitors thereto, and punish trespassers therein, and the officers of such city shall have as full jurisdiction and power in the enforcing of such rules and ordinances as though they related to the city itself.

(RSMo 1939 § 7190)

Prior revisions: 1929 § 7040; 1919 § 8491; 1909 § 9393



Section 79.440 Cemetery lots, how sold.

Cemetery lots, how sold.

79.440. The cemetery lots shall be conveyed by certificates, signed by the mayor, countersigned by the clerk, under the seal of the city, specifying that the purchaser to whom the same is issued is the owner of the lot described therein by numbers, as laid down upon the official map or plat of such cemetery made by the city, for the purpose of interment, and such certificate shall vest in the purchaser, his or her heirs or assigns, a right in fee simple to such lots, for the sole purpose of interment, under the regulations of the board of aldermen. Such certificates shall be entitled to be recorded in the office of recorder of deeds of the proper county without further acknowledgment, and such description of lots shall be deemed and recognized as sufficient description thereof. The board of aldermen may limit the number of lots owned by the same person at the same time, and may prescribe rules for enclosing, adorning and erecting monuments, tombstones and ornaments on cemetery lots, and prohibit any improper adornment thereof; but no religious test shall be made to the ownership of the lots, or the burials had therein, or for the ornamentation of graves or lots.

(RSMo 1939 § 7191)

Prior revisions: 1929 § 7041; 1919 § 8492; 1909 § 9394



Section 79.450 Certain activities to be prohibited and suppressed.

Certain activities to be prohibited and suppressed.

79.450. 1. The board of aldermen shall enact ordinances to prohibit and suppress houses of prostitution and other disorderly houses and practices, including gambling and gambling houses, and all kinds of public indecencies, and may prohibit the selling or giving of intoxicating liquors to any minor or habitual drunkard.

2. The board of aldermen shall also enact ordinances to restrain and prohibit riots, noises, assaults and batteries, disturbances of the peace, disturbances of religious and other lawful assemblies, indecent shows, exhibitions or concerts in any street, house or place in the city, disorderly assemblies, and to regulate, restrain and prevent the discharge of firearms, and the keeping and discharge of rockets, powder, fireworks or other dangerous combustible materials in the streets or in limits of the city.

3. The board of aldermen may also regulate and control the construction of buildings, the construction and cleaning of fireplaces, chimneys, stoves and stovepipes, ovens, boilers, kettles, forges or any apparatus used in any building, manufactory or business which may be dangerous in causing or promoting fires, and may provide for the inspection of the same.

4. The board of aldermen may also provide by ordinance limits within which no building shall be constructed except of brick or stone or other incombustible materials, with fireproof roofs, and impose a penalty for the violation of such ordinance, and may cause buildings commenced, put up or removed into such limits in violation of such ordinance, to be removed or abated.

5. The board of aldermen may also purchase fire engines, hook and ladder outfits, hose and hose carts, buckets and all other apparatus useful in the extinguishing of fires, and organize fire companies and prescribe rules of duty for the government thereof, with such penalties for the violation thereof as they may deem proper, and not exceeding one hundred dollars and to make all necessary expenditures for the purchase of such fire apparatus and the payment of such fire companies.

6. The board of aldermen may enact or make all ordinances, rules and regulations necessary to carry out the purposes of this chapter.

7. The board of aldermen may enact or make all ordinances, rules and regulations, not inconsistent with the laws of the state, expedient for maintaining the peace, good government and welfare of the city and its trade and commerce.

(RSMo 1939 § 7169, A.L. 1971 S.B. 299)

Prior revisions: 1929 § 7019; 1919 § 8470; 1909 § 9372



Section 79.460 Board may prohibit carrying concealed weapons.

Board may prohibit carrying concealed weapons.

79.460. The board of aldermen may adopt ordinances providing for the prohibition of and punishment for the carrying of concealed deadly weapons, and may also adopt ordinances providing for the prohibition of vagrancy and providing that upon conviction one adjudged guilty may be imprisoned, fined or set to work.

(RSMo 1939 § 7177, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7027; 1919 § 8478; 1909 § 9380

Effective 1-2-79



Section 79.470 Board to set penalties, limitation.

Board to set penalties, limitation.

79.470. For all ordinance violations the board of aldermen may impose penalties not exceeding a fine of five hundred dollars and costs, or ninety days' imprisonment, or both the fine and imprisonment. Where the city and state have a penalty for the same offense, the board shall set the same penalty by ordinance as is set by statute, except that imprisonments, when made under city ordinances, may be in the city prison or workhouse instead of the county jail.

(RSMo 1939 § 7221, A.L. 1971 S.B. 299)

Prior revisions: 1929 § 7071; 1919 § 8521; 1909 § 9422



Section 79.480 Notice of action shall be given--when--contents.

Notice of action shall be given--when--contents.

79.480. No action shall be maintained against any city organized under the laws of this state as a city of the fourth class on account of any injuries growing out of any defect or unsafe condition of or on any bridge, boulevard, street, sidewalk or thoroughfare, in said city until notice shall first have been given in writing to the mayor of said city, within ninety days of the occurrence for which said damage is claimed, stating the place where, the time when such injury was received, and the character and circumstances of the injury, and that the person so injured will claim damages therefor from such city.

(RSMo 1939 § 7241)



Section 79.490 Fourth class city disincorporated, how--election, notice.

Fourth class city disincorporated, how--election, notice.

79.490. 1. The county governing body of any county in which a city of the fourth class is located shall disincorporate such city as provided in this section.

2. The county governing body shall order an election upon the question of disincorporation of a fourth class city upon petition of one-half of the voters of the city.

3. The county governing body shall give notice of the election by publication in a newspaper of general circulation published in the city or, if there is no such newspaper in the city, then in the newspaper in the county published nearest the city. The notice shall contain a copy of the petition and the names of the petitioners. No election on the question of disincorporation shall be held until the notice has been published for four weeks successively.

4. The question shall be submitted in substantially the following form:

Shall the city of . . . . . . . . . . . . . . . . . . . . be dissolved?

5. Upon the affirmative vote of sixty percent of those persons voting on the question, the county governing body shall disincorporate the city.

(RSMo 1939 § 7215, A.L. 1978 H.B. 971, A.L. 1987 H.B. 160)

Prior revisions: 1929 § 7065; 1919 § 8515; 1909 § 9416



Section 79.495 Disincorporation without election allowed, when--diminishing city limits (certain fourth class cities).

Disincorporation without election allowed, when--diminishing city limits (certain fourth class cities).

79.495. 1. The county governing body of any county in which a city of the fourth class is located shall have the power to disincorporate such city upon petition of two-thirds of the voters of such city, without an election in such city, provided that the petition requests disincorporation without an election, and provided that the population of such city is less than one hundred.

2. Upon the application of any person or persons owning a tract of land containing five acres or more in a city of the fourth class with a population less than one hundred in any county, the governing body of such county may, in its discretion, diminish the limits of such city by excluding any such tract of land from said corporate limits without an election in such city; provided that such application shall be accompanied by a petition asking for such change without an election and signed by a majority of the registered voters in such city and to the extent there are no such registered voters available in such city, then such petition shall be signed by the parties owning a majority of the land area to be excluded from such city limits. Thereafter, such tract of land so excluded shall not be deemed or held to be any part of such city.

(L. 1987 H.B. 160 § 1, A.L. 2007 S.B. 22)



Section 79.500 Contracts not affected by disincorporation.

Contracts not affected by disincorporation.

79.500. No dissolution of such corporation shall invalidate or affect any right accruing to such corporation or to any person, or invalidate or affect any contract entered into or imposed on such corporation.

(RSMo 1939 § 7216)

Prior revisions: 1929 § 7066; 1919 § 8516; 1909 § 9417



Section 79.510 County commission shall appoint trustee.

County commission shall appoint trustee.

79.510. Whenever the county commission shall dissolve any such city of the fourth class, the said county commission shall appoint some competent person to act as trustee for the corporation so dissolved, and such trustee, before entering upon the discharge of his duties, shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security, to be approved by the commission, to the use of such disincorporated city, conditioned for the faithful discharge of his duty.

(RSMo 1939 § 7217)

Prior revisions: 1929 § 7067; 1919 § 8517; 1909 § 9418



Section 79.520 Trustee, duties.

Trustee, duties.

79.520. The trustee shall have power to prosecute and defend to final judgment all suits instituted by or against the corporation, collect all moneys due the same, liquidate all lawful demands against the same, and for that purpose shall sell any property belonging to such corporation, or so much thereof as may be necessary, and generally to do all acts requisite to bring to a speedy close all the affairs of the corporation.

(RSMo 1939 § 7218)

Prior revisions: 1929 § 7068; 1919 § 8518; 1909 § 9419



Section 79.530 Trustee may employ counsel--report to county commission.

Trustee may employ counsel--report to county commission.

79.530. Such trustee shall employ counsel whenever necessary in the discharge of his duties, and shall make report of his proceedings to the county commission at each regular term thereof, and such trustee shall receive for his services such compensation as the commission shall think reasonable.

(RSMo 1939 § 7219)

Prior revisions: 1929 § 7069; 1919 § 8519; 1909 § 9420



Section 79.540 Trustee to make final settlement with county commission.

Trustee to make final settlement with county commission.

79.540. When the trustee shall have closed the affairs of the corporation, and shall have paid all debts due by said corporation, he shall pay over to the county treasurer all money remaining in his hands, and take receipt therefor, and deliver to the clerk of such county commission all books, papers, records and deeds belonging to the dissolved corporation.

(RSMo 1939 § 7220)

Prior revisions: 1929 § 7070; 1919 § 8520; 1909 § 9421



Section 79.550 Municipal redevelopment authority, governing body may establish (certain municipalities).

Municipal redevelopment authority, governing body may establish (certain municipalities).

79.550. Any fourth class city with a population of at least one thousand which is located within a first class county with a charter form of government adjoining a city not within a county and which has had, during four years prior to June 24, 1988, at least fifteen percent of the lands within the city limits of such city purchased under a federal noise abatement program designed to purchase residential property due to the high level of noise from a nearby airport, any municipality which adjoins a city not within a county and which contains an enterprise zone, and any municipality which has a population of less than seven thousand inhabitants which adjoins a city not within a county and also adjoins either a municipality containing an enterprise zone or a municipality which adjoins a municipality containing an enterprise zone may, upon the motion of the governing body of such municipality, establish a municipal redevelopment authority pursuant to sections 79.550 to 79.565.

(L. 1988 H.B. 1738 § 1, A.L. 1990 H.B. 1564)

Effective 7-12-90



Section 79.552 Members, appointment, qualifications, terms--expenses (certain municipalities).

Members, appointment, qualifications, terms--expenses (certain municipalities).

79.552. 1. In any municipality eligible under section 79.550 to create a municipal redevelopment authority, upon the motion of the governing body of such municipality, there is hereby created a municipal redevelopment authority in such municipality, which shall consist of nine members appointed pursuant to this section. Three members of such authority shall be appointed by the mayor of such municipality, six members of such authority shall be appointed by the governor, with the advice and consent of the senate.

2. The members of the authority shall be citizens and residents of the state. The members of the authority appointed by the mayor shall be residents of the municipality, or shall have previously been residents of the municipality for at least five years preceding the appointment. Of the members of the authority appointed by the governor, at least four members shall be residents of the county in which the municipality is located and such members may also be residents of the municipality.

3. Each member appointed shall serve for a term of two years, except that of the members first appointed, two of the members appointed by the mayor and three of the members appointed by the governor shall serve for a term of one year. The mayor shall designate one of the members as chairman. Vacancies in the authority shall be filled for the unexpired term in the same manner as original appointments are made. Five members of the authority shall constitute a quorum, and any action or order of the authority shall require the approval of at least five members.

4. All members shall be reimbursed for actual and necessary expenses incurred by them in the performance of their duties, except that the reimbursements for expenses incurred on any one day other than the cost of travel shall not exceed one hundred and fifty percent of the daily expense allowance established for members of the general assembly pursuant to section 21.145. Any member who is a resident of the county in which the municipality establishing the authority is located shall not be reimbursed for lodging.

(L. 1988 H.B. 1738 § 2, A.L. 1990 H.B. 1564, A.L. 1995 H.B. 484, et al.)



Section 79.555 Powers of authority (certain municipalities).

Powers of authority (certain municipalities).

79.555. The authority shall have the power to:

(1) Acquire by gift, purchase or lease, sell or otherwise dispose of, and to plan, construct, operate and maintain, or lease to others for operation and maintenance, industrial parks, warehouses, grain elevators, commodity and other storage facilities, and air, water, rail, motor vehicle and other terminal or parking facilities;

(2) Contract with municipalities or other political subdivisions for the services or use of any facility owned or operated by the authority, or owned or operated by any such municipality or other political subdivision;

(3) Borrow money for any of the authorized purposes of the authority and to issue the negotiable notes, bonds or other instruments in writing of the authority in evidence of the sum or sums to be borrowed;

(4) Issue negotiable refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its valid indebtedness from time to time outstanding, whether evidenced by notes, bonds or other instruments in writing;

(5) Provide that all negotiable notes, bonds or other instruments in writing issued either pursuant to subdivision (3) or pursuant to subdivision (4) of this section shall be payable, both as to principal and interest, out of the revenues collected for the use of any facility or combination of facilities owned or operated or owned and operated by the authority, or out of any other resources of the authority, and may be further secured by a mortgage or deed of trust upon any property owned by the authority. All notes, bonds or other instruments in writing issued by the authority as provided in this section shall be sold at public or private sale, shall mature in not to exceed thirty years from the date thereof, shall bear interest at the best obtainable rate, and shall be sold for not less than ninety-five percent of the par value thereof. The authority shall have the power to prescribe the details of such notes, bonds or other instruments in writing, and of the issuance and sale thereof, and shall have power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers granted to the authority, without further legislative authority;

(6) Contract and be contracted with, and to sue and be sued in contract;

(7) Promulgate rules and regulations necessary to administer the provisions of sections 79.550 to 79.565;

(8) Specifically purchase lands from the county in which one city is situated, from any county airport authority or from any other political subdivision of this state;

(9) Make leasing arrangements and contracts on any lands purchased by the authority in order to finance economic development, with revenues from such contracts and arrangements to be used to assist in the repayment of bonds issued by the authority;

(10) Hire personnel necessary in order to effectively administer the provisions of sections 79.550 to 79.565.

(L. 1988 H.B. 1738 § 3)

Effective 6-24-88



Section 79.557 Bonds, interest and income tax exempt--recognized as securities (certain municipalities).

Bonds, interest and income tax exempt--recognized as securities (certain municipalities).

79.557. 1. All bonds, notes and other instruments of indebtedness issued by the authority and all interest thereon and income therefrom shall be tax exempt.

2. Any notes, bonds or other instruments in writing issued by the authority pursuant to the provisions of sections 79.550 to 79.565 are hereby recognized to be securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies, and all other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of the state of Missouri may properly and legally invest any funds, including capital, belonging to them, or within their control and the obligations are hereby recognized as securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.

(L. 1988 H.B. 1738 § 4)

Effective 6-24-88



Section 79.560 Purchases of real property, cooperation of other political subdivisions--limitation of powers (certain municipalities).

Purchases of real property, cooperation of other political subdivisions--limitation of powers (certain municipalities).

79.560. 1. Where the authority attempts to purchase real property for fair market value from any political subdivision in this state, such political subdivision shall, if at all possible and if it would not incur undue hardship, assist the authority by selling such property.

2. The provisions of sections 79.550 to 79.565 shall apply only in the boundaries of the municipality which establishes a municipal redevelopment authority as such boundaries existed on January 1, 1988. If any such municipality disincorporates after establishing an authority, the authority shall be dissolved, except that the authority shall determine the method of retiring any bonds issued by the authority.

(L. 1988 H.B. 1738 § 5, A.L. 1990 H.B. 1564)

Effective 7-12-90



Section 79.565 Elected or appointed officials, no financial interest in authority operations (certain municipalities).

Elected or appointed officials, no financial interest in authority operations (certain municipalities).

79.565. No elected or appointed official or employee of the municipality or authority, and no spouse or dependent child of any official or employee shall have any financial or pecuniary interest whatsoever in any land, land development which is a part of a redevelopment project of the authority or any of the authority's operations including the issuance of bonds or other indebtedness.

(L. 1988 H.B. 1738 § 6, A.L. 1990 H.B. 1564)

Effective 7-12-90



Section 79.600 Annexation of trash and recyclable material facilities, procedure (City of Eureka)

Annexation of trash and recyclable material facilities, procedure (City of Eureka)

79.600. Notwithstanding the annexation provisions of chapter 71, if the governing body of a city of the fourth classification with more than seven thousand five hundred but fewer than seven thousand six hundred eighty inhabitants and located in any county with a charter form of government and with more than one million inhabitants finds it is in the public interest that a parcel of land located in an unincorporated area of said county, which is proposed for use as a trash and recyclable material transfer facility or recyclable material reclamation facility, should be located in the city for purposes of ensuring that there is more local legislative consideration, building inspections, and monitoring of ongoing operations, the city may annex such parcel, provided that the city obtains the written consent of all the property owners located within the unincorporated area of such parcel. Further, both such city and county shall adopt reciprocal ordinances authorizing the annexation of such parcel by the city. Notwithstanding the provisions of section 71.012, the subject parcel shall be considered contiguous and compact with the city if it is located within two miles of the city by means of railroad line-owned property.

(L. 2005 H.B. 58)






Chapter 80 Towns and Villages

Section 80.010 Town construed.

Town construed.

80.010. When the word "town" is used in this chapter concerning the incorporation of towns and villages, it shall be construed to include village. In relation to corporations under this chapter, it shall be construed to mean village only.

(RSMo 1939 § 655, A. 1949 H.B. 2030)

Prior revisions: 1929 § 655; 1919 § 7058; 1909 § 8057



Section 80.020 Towns and villages--how incorporated.

Towns and villages--how incorporated.

80.020. Whenever two-thirds of the taxable inhabitants of any town or village within this state shall present a petition to the county commission of the county, setting forth the metes and bounds of their village and commons, and praying that they may be incorporated under a police established for their local government, and for the preservation and regulation of any commons appertaining to such town and village, and the county commission shall be satisfied that two-thirds of the taxable inhabitants of such town or village have signed such petition, and that the prayer of such petition is reasonable, the county commission may declare such town or village incorporated, designating in such order the metes and bounds thereof, and thenceforth the inhabitants within such bounds shall be a body politic and corporate, by the name and style of "The town of ....." naming it and by that name they and their successors shall be known in law; have perpetual succession, unless disincorporated; sue and be sued; plead and be impleaded; defend and be defended in all courts and in all actions, pleas and matters whatsoever; may grant, purchase, hold and receive property, real and personal, within such town and no other, burial grounds and cemeteries excepted; and may lease, sell and dispose of the same for the benefit of the town, and may have a common seal, and alter the same at pleasure.

(RSMo 1939 § 7242)

Prior revisions: 1929 § 7091; 1919 § 8541; 1909 § 9430



Section 80.040 Board of trustees--corporate powers vested in--terms of office.

Board of trustees--corporate powers vested in--terms of office.

80.040. The corporate powers and duties of every village so incorporated shall be vested in a board of trustees, to consist of five members, unless such town shall contain more than twenty-five hundred inhabitants, in which case such board may consist of nine members, the number to be determined by a vote of the voters of such village. The first board of trustees shall be appointed by the county commission at the time of declaring such town incorporated. If the board consists of five members the county commission shall designate two members who shall serve for terms of two years and three members who shall serve for terms of one year. If the board consists of nine members the county commission shall designate four members who shall serve for terms of two years and five members who shall serve for terms of one year. Thereafter all members shall serve for terms of two years and until their successors are elected and qualified.

(RSMo 1939 § 7243, A.L. 1957 p. 274, A.L. 1961 p. 201, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7092; 1919 § 8542; 1909 § 9431



Section 80.050 Trustees--qualifications.

Trustees--qualifications.

80.050. No person shall be a trustee who has not attained the age of twenty-one years; who is not a citizen of the United States; who is not an inhabitant of the town at the time of his election, and has not resided therein for one whole year next preceding the time of his election.

(RSMo 1939 § 7244, A. 1949 H.B. 2030, A.L. 1957 p. 274, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7093; 1919 § 8543; 1909 § 9432



Section 80.060 Trustees--oath--organization--meetings.

Trustees--oath--organization--meetings.

80.060. Every trustee, before entering upon the duties of his office, shall take the oath prescribed by the constitution of this state, and that he will faithfully demean himself in office. Every board of trustees shall assemble within twenty days after their appointment or election, and choose a chairman of their number, and some other person as clerk. The chairman may vote on any proposition before the board. The board of trustees, by ordinance, shall fix the time and place of holding their stated meetings, and may be convened by the chairman at any time.

(RSMo 1939 § 7245, A.L. 1957 p. 274)

Prior revisions: 1929 § 7094; 1919 § 8544; 1909 § 9433



Section 80.070 Trustees--quorum.

Trustees--quorum.

80.070. At all meetings of the board, a majority of the trustees shall constitute a quorum to do business; a smaller number may adjourn from day to day, and may compel the attendance of absent members in such manner and under such penalties as the board of trustees previously, by ordinance, may have prescribed.

(RSMo 1939 § 7246)

Prior revisions: 1929 § 7095; 1919 § 8545; 1909 § 9434



Section 80.080 Trustees--powers and duties as to members and meetings.

Trustees--powers and duties as to members and meetings.

80.080. The board of trustees shall judge of the qualifications, elections and returns of their own members; they may determine rules of their own proceedings, punish any member or other person for disorderly behavior in their presence, and, with the concurrence of four of the trustees, expel any member, but not a second time for the same cause; they shall keep a journal of their proceedings, and, at the desire of any member, shall cause the yeas and nays to be taken and entered on the journal, on any question, resolution or ordinance; and their proceedings shall be public.

(RSMo 1939 § 7247, A. 1949 H.B. 2030)

Prior revisions: 1929 § 7096; 1919 § 8546; 1909 § 9435



Section 80.090 Trustees--power to pass certain ordinances.

Trustees--power to pass certain ordinances.

80.090. Such board of trustees shall have power:

(1) To pass bylaws and ordinances to prevent and remove nuisances;

(2) To prevent, restrain and suppress bawdy-houses, gambling houses and other disorderly houses within the limits of such town, or any addition to said town, or any commons thereto attached;

(3) To restrain and prohibit gambling;

(4) To license, tax and regulate merchants, peddlers and auctioneers, and to regulate and prohibit the sale or giving away of intoxicating liquors under merchants' licenses in such towns; provided, that druggists and pharmacists may sell upon prescriptions, as is provided by law;

(5) To provide for licensing and regulating and prohibiting dramshops and tippling houses, public shows, circuses, theatrical and other amusements, to the distance of one-half mile from the corporate limits of such town;

(6) To prohibit the firing of firearms;

(7) To prevent furious and unnecessary riding or driving of any horse or other animal within such town, or such part thereof as they may think proper;

(8) To establish night watches and patrols;

(9) To erect and maintain calabooses, poorhouses and hospitals;

(10) To prevent the introduction and spreading of contagious diseases;

(11) To organize and maintain fire companies;

(12) To prevent and extinguish fires;

(13) To establish fire limits and to define the limits within which wooden buildings, stables, manufactories and other structures which may increase the danger of calamities from fires shall not be erected;

(14) To establish and provide for wells, cisterns and pumps;

(15) To regulate the construction of chimneys and flues thereof, and to appoint an inspector of chimneys and flues, and to define the duties and fix the compensation thereof;

(16) To establish and regulate markets;

(17) To erect and repair bridges and culverts;

(18) To erect, repair and regulate wharves and the rate of wharfage;

(19) To regulate the landing and stationing of steamboats, rafts and other watercraft;

(20) To provide for the inspection of lumber, building material and for provisions to be used or offered for sale in such town, or to be exported therefrom;

(21) To regulate the storage of gunpowder and other combustible materials;

(22) To regulate the slaughtering of animals;

(23) To license, tax, regulate and prohibit ball and tenpin alleys, billiards and pool tables, or other tables upon which games are played for pay or amusement;

(24) To license, tax, regulate and prohibit all other games for pay or amusement; provided, that no permission shall be given to bet money, property or other thing upon any game, or to license any such game;

(25) To license, tax and regulate wagons and teams, livery, sale and feed stables, and any vehicle or team kept or let for pay;

(26) To license, tax and regulate hay, grain and stock scales;

(27) To levy and collect taxes upon property and the licenses herein provided for;

(28) To borrow money for the improvement of such town, or to supply the same with water or gas;

(29) To open and form public squares, avenues, drains and sewers, and to keep the same cleaned and in order;

(30) To locate and lay out new streets and alleys;

(31) To establish the grade of streets and alleys;

(32) To determine and fix the width of sidewalks, and the material of which the same may be built; and

(33) To widen streets heretofore laid out in such town, and to appoint three commissioners to assess the damages done to property upon which such street or alley may be located, deducting from such damages the amount of benefit, if any, such street or alley, or the widening thereof, may be to the same; but all assessments so made by the commissioners shall be reported, as soon as may be, to the board of trustees, who may approve or reject the same; and all persons aggrieved by such assessment may, within fifteen days after receiving notice of such assessment, appeal therefrom to the next circuit court of the county, by giving notice of such appeal to said board of trustees at least fifteen days before the first day of the term to which said appeal is taken; and the circuit court, on such appeal, shall be possessed of the case and proceed therewith to final judgment, according to law. In all cases of assessment or appeal, the land to be used for or occupied by the street or alley may be taken possession of for the purpose of establishing and improving such street or alley, as soon as the amount of damages so assessed shall be tendered to the owner;

(34) Also to open, clear, regulate, grade, pave or improve the streets and alleys of such town;

(35) To provide for lighting the streets and erecting lamps thereon;

(36) To regulate and prohibit the running at large of dogs, hogs, cattle and horses in the streets and alleys of such town, and to impose and collect tax on dogs not exceeding one dollar each;

(37) To impose and appropriate fines for forfeitures and penalties for breaking or violating their ordinances;

(38) To levy and collect taxes;

(39) To regulate the enclosure of any common field belonging to or within the limits of such town; and

(40) To pass such other bylaws and ordinances for the regulation and police of such town and commons thereto appertaining as they shall deem necessary, not repugnant to and contrary to the laws of the state.

(RSMo 1939 § 7248)

Prior revisions: 1929 § 7097; 1919 § 8547; 1909 § 9436

CROSS REFERENCES:

Auctioneers, not maintaining a business office in municipality, exempt from license, 71.620

Farmers, selling own produce, exempt from license, 150.030



Section 80.100 Trustees--style of ordinances.

Trustees--style of ordinances.

80.100. The style of ordinances of villages organized under the provisions of this chapter shall be: "Be it ordained by the board of trustees of the village of ....., as follows."

(RSMo 1939 § 7283)

Prior revisions: 1929 § 7132; 1919 § 8581; 1909 § 9469



Section 80.110 Trustees--passage of ordinances.

Trustees--passage of ordinances.

80.110. No ordinance shall be passed except by bill, and no bill shall become an ordinance unless on its passage a majority of all the members of the board of trustees vote therefor, and the yeas and nays be entered upon the journal; every proposed ordinance shall be introduced to the board of trustees in writing and shall be read by title or in full two times prior to passage, both readings may occur at a single meeting of the board of trustees. If the proposed ordinance is read by title only, copies of the proposed ordinance shall be made available for public inspection prior to the time the bill is under consideration by the board of trustees. All ordinances shall be in full force and effect from and after their passage after being duly signed by the chairman of the board of trustees and attested by the village clerk.

(RSMo 1939 § 7284, A.L. 1996 S.B. 811)

Prior revisions: 1929 § 7133; 1919 § 8582; 1909 § 9470



Section 80.120 Trustees--publication of ordinances--chairman.

Trustees--publication of ordinances--chairman.

80.120. The chairman of the board shall cause to be printed and published the bylaws and ordinances of the board, for the information of the inhabitants, and cause the same to be carried into effect. He shall remain in office for the term for which he is appointed or elected as a trustee; but in case of his absence at any meeting of the board, the board may appoint a chairman pro tempore, and in case he shall die, resign, be removed from office or remove from the town, the board of trustees shall appoint one of their number chairman, who shall hold the office for the unexpired term.

(RSMo 1939 § 7285)

Prior revisions: 1929 § 7134; 1919 § 8583; 1909 § 9471



Section 80.130 Trustees--sprinkling and oiling of streets.

Trustees--sprinkling and oiling of streets.

80.130. Whenever the board of trustees of any town or village organized under the laws of the state of Missouri as such town or village shall, by resolution, declare that a necessity exists for the sprinkling, oiling or otherwise treating of any particular street, avenue, alley or streets, avenues, alleys and such public places within such town or village and whenever thereafter two-thirds of the resident taxpayers owning property adjoining and abutting on said street, or streets, avenues, alleys and such public places shall file with the board of trustees of such town or village a petition requesting that said street or streets, avenues, alleys and such public places so designated and set aside by resolution be sprinkled, oiled or otherwise treated, the board of trustees shall have power by ordinance to cause such sprinkling, oiling or treating to be done and the cost thereof to be provided for and defrayed by a special tax to be assessed in favor of town or village on the adjoining property fronting or bordering on the streets, avenues, alleys, and such public places, where such sprinkling, oiling or treating is proposed to be done in the proportion that the linear feet of each lot fronting or bordering on the street, avenue, alley and public place so to be sprinkled, oiled or treated bears to the total cost of such sprinkling, oiling or treating.

(RSMo 1939 § 7249)

Prior revision: 1929 § 7098



Section 80.140 Sprinkling or oiling of streets--estimate of cost--notice of hearing.

Sprinkling or oiling of streets--estimate of cost--notice of hearing.

80.140. Upon receipt of such petition, it shall be the duty of the board of trustees to make or cause to be made a careful estimate of the approximate cost in total of said sprinkling, oiling or treating and an average general cost per linear foot of each lot, fronting or bordering upon the streets, avenues, alleys and public places so outlined in the petition. Upon completion of said estimate a written report thereof shall be posted in one or more conspicuous places in or about the town or village, or cause to be published in at least one paper, if such paper be published in the town or village. Such report shall contain therein a notice of public hearing where persons may be heard either for or against granting the petition. Said hearing to be not less than fifteen days from date of posting of said notice of said publication. The time, date, and place of meeting shall be designated by the board of trustees.

(RSMo 1939 § 7249)

Prior revision: 1929 § 7098



Section 80.150 Sprinkling or oiling of streets--special ordinance.

Sprinkling or oiling of streets--special ordinance.

80.150. Upon completion of the hearing, in case the board of trustees shall determine that the petition contains the necessary number of signers sufficient to satisfy the statute, such decision and determination shall be final and a special ordinance shall be drafted by the board of trustees, in conformity with section 80.110; provided, that whenever the majority of the owners of the property liable to taxation therefor residing in such town or village shall remonstrate against the sprinkling, oiling, or otherwise treating of any street, avenue, alley, or streets, avenues, alleys and such public places, then the board of trustees shall have no power to let a contract therefor or to perform the work of sprinkling, oiling or otherwise treating on behalf of such town or village. The provisions of the said ordinance shall be executed by the board of trustees and an accurate account of the cost thereof kept by the town or village clerk, or shall be contracted for annually by the board of trustees at such time and under such terms as shall be provided for by ordinance or until such ordinance is repealed upon petition of seventy percent or more of resident property owners.

(RSMo 1939 § 7249)

Prior revision: 1929 § 7098



Section 80.160 Sprinkling or oiling of streets--tax bill--limitation on cost.

Sprinkling or oiling of streets--tax bill--limitation on cost.

80.160. The special tax bill issued under the provisions of sections 80.130 to 80.160 shall be and become a lien on the property charged therewith from and after the commencing of sprinkling, oiling or treating of such streets, avenues, alleys and such public places coming under the provisions of said ordinance provided therefor and shall be prima facie evidence of liability of the property charged therewith to the expense and the amount therein specified and may be collected on and from the owner of the land, in the name of and by the town or village in any court of competent jurisdiction with interest at the rate of eight percent per annum and such special tax bills shall be issued and collected in the manner provided by ordinance; provided, that in no case shall the cost of such sprinkling, oiling or treating exceed fifteen cents per front foot per annum on any residence property, nor thirty cents per annum per front foot on any business property abutting upon any street, avenue, alley or public place.

(RSMo 1939 § 7249)

Prior revision: 1929 § 7098



Section 80.170 Trustees--restraint of domestic animals.

Trustees--restraint of domestic animals.

80.170. In addition to the power already possessed by towns and villages under section 80.090 to restrain domestic animals from running at large within their corporate limits, such towns and villages may, through their board of trustees, regulate or prohibit the running at large of cattle, hogs, horses, sheep, goats, mules, asses and other domestic animals, and cause such as may be running at large to be impounded and sold in such manner and time as may be provided by ordinance; such trustees may provide fees for restraining and impounding such animals to be paid by the owners and may also provide penalties for the owners who allow or permit such animals to run at large. The said trustees may also provide for the erection of all needful pens, pounds and buildings for the use of such town or village, within or without the limits thereof, and appoint and compensate keepers thereof and establish and enforce rules governing the same.

(RSMo 1939 § 7250)

Prior revisions: 1929 § 7099; 1919 § 8548



Section 80.180 Trustees--powers as to sidewalks.

Trustees--powers as to sidewalks.

80.180. Such board of trustees of any incorporated town or village in this state shall have power, by ordinance, to cause the owner or owners of any property or lot adjacent to any street or alley in said town or village to build, pave, construct, improve or repair any sidewalk along the side of said property or lot in such town or village.

(RSMo 1939 § 7255)

Prior revisions: 1929 § 7104; 1919 § 8553; 1909 § 9441



Section 80.190 Trustees--repair of sidewalks, procedure.

Trustees--repair of sidewalks, procedure.

80.190. Whenever the board of trustees of any town or village shall determine to have any sidewalk built or repaired, as contemplated by section 80.180, the said board of trustees shall cause at least ten days' notice, in writing, to be served on the owner or owners of any such property or lot in said town or village, which said notice shall require such owner or owners of such property or lot to begin to build, repair and complete the building and repairing of any such sidewalk in reasonable time thereafter; which said notice shall contain a description of each property or lot as aforesaid, and a general description of the character of such sidewalk, giving the length and breadth of such sidewalk and the material of which all or any part thereof shall be composed; and if, at the expiration of fifteen days after the service of said notice, if in writing, or if by publication, at the end of four weeks after said publication, said owner or owners as aforesaid shall not in good faith have commenced to build and repair any such sidewalk as aforesaid, and complete the same in reasonable time thereafter in the judgment of the board of trustees, said board of trustees shall cause such sidewalk to be built or repaired at the expense of such town or village, the cost and expense of which shall constitute a lien on the property or lot along which said sidewalk may be built or repaired as aforesaid, and the said town or village may enforce the said lien against such property or lot in any court of competent jurisdiction; and in such cases a certified copy of any special tax bill for such work, approved by the board of trustees, shall in all cases be prima facie evidence that the work therein stated was done along the property therein mentioned and the amount thereof as stated therein is due and correct and the provisions of the law and ordinances have been carried out; provided, the owner or owners of said property or lot may pay into the treasury of said town or village the cost and expense of building or repairing said sidewalk by the town or village, at any time before the sale of said property or lot for such cost and expense.

(RSMo 1939 § 7256)

Prior revisions: 1929 § 7105; 1919 § 8554; 1909 § 9442



Section 80.200 Repair of sidewalks--publication of notice.

Repair of sidewalks--publication of notice.

80.200. If the notice in writing cannot be personally served in the state as provided herein, or if the owner or owners are unknown and cannot be personally served, the board of trustees shall cause four weeks' notice to be published in the English language, in some daily or weekly newspaper published in the county in which the property or lot is situated, setting forth all the facts required in the written notice in section 80.190.

(RSMo 1939 § 7257)

Prior revisions: 1929 § 7106; 1919 § 8555; 1909 § 9443



Section 80.210 Trustees--semiannual reports.

Trustees--semiannual reports.

80.210. The chairman of each board of trustees shall, semiannually, make out a correct statement of all moneys received and expended on account of their respective towns during the six months next preceding; and shall cause such statement, within ten days thereafter, to be published, either in some newspaper printed in the same town, or by causing copies of such statement to be put up in six of the most public places in such town.

(RSMo 1939 § 7281, A.L. 2002 H.B. 1846)

Prior revisions: 1929 § 7130; 1919 § 8579; 1909 § 9467



Section 80.220 Semiannual report, failure to make--penalty.

Semiannual report, failure to make--penalty.

80.220. If the chairman of the board of trustees of any town shall, at any time, neglect to make, and cause such statement to be published, as required by section 80.210, he shall forfeit for every such neglect the sum of fifty dollars, to be recovered by civil action in any court of record, one-half whereof shall be to the use of such town, and the other half to the use of any taxpayer of said town who will sue for the same.

(RSMo 1939 § 7282)

Prior revisions: 1929 § 7131; 1919 § 8580; 1909 § 9468



Section 80.230 Trustees--vacancy, how filled.

Trustees--vacancy, how filled.

80.230. All vacancies in the board of trustees shall be filled by the remaining members of the board. In case the office of chairman becomes vacant, the remaining members shall select one of their own number as temporary chairman and then proceed to elect some person to fill such vacancy; provided, the chairman or temporary chairman shall have no vote except in case of a tie.

(RSMo 1939 § 7286)

Prior revisions: 1929 § 7135; 1919 § 8584; 1909 § 9472



Section 80.240 Trustees--power of appointment.

Trustees--power of appointment.

80.240. Such board of trustees shall have power to appoint an assessor, collector, marshal, treasurer, and such other officers, servants and agents as may be necessary, remove them from office, prescribe their duties and fix their compensation.

(RSMo 1939 § 7251, A. 1949 H.B. 2030, A.L. 1953 p. 268)

Prior revisions: 1929 § 7100; 1919 § 8549; 1909 § 9437



Section 80.250 Appointed officers--bond.

Appointed officers--bond.

80.250. Every constable, marshal, collector and treasurer appointed by virtue of section 80.240 shall, before he enters on the duties of his office, enter into bond, payable to the city or town of which he is an officer, with good and sufficient securities, in any sum not less than one thousand dollars, the amount to be fixed and the bond to be approved by the board of trustees. The bond shall be conditioned that he will faithfully perform the duties of his office according to law.

(RSMo 1939 § 7306)

Prior revisions: 1929 § 7155; 1919 § 8604; 1909 § 9492



Section 80.400 Marshal--powers.

Marshal--powers.

80.400. The marshal appointed by the trustees of the inhabitants of such towns, giving bond and ample security for the performance of his duties, is hereby authorized to execute orders and process, arising under the ordinances of said town, and who, within the corporate limits of said town, shall have concurrent power with the constable of the district, if any, and the sheriff of the county in which said town is situated to execute all orders, notices, writs and other process and duties that may be executed by such constable or sheriff, with like effect, and shall receive the same fees therefor.

(RSMo 1939 § 7253, A. 1949 H.B. 2030)

Prior revisions: 1929 § 7102; 1919 § 8551; 1909 § 9439



Section 80.410 Marshal--police powers.

Marshal--police powers.

80.410. The town marshal shall be chief of police, and shall at all times have power to make or order all arrests, with proper process, for any offenses against the laws of the state, or of the town, by day or by night, and bring the offender to trial before the proper court, and he shall have power to arrest without process in all cases where any such offense shall be committed, or attempted to be committed, in his presence.

(RSMo 1939 § 7278)

Prior revisions: 1929 § 7127; 1919 § 8576; 1909 § 9464



Section 80.420 Marshal and policemen--removal.

Marshal and policemen--removal.

80.420. 1. The policemen of the town, in the discharge of their duties, shall be subject to the orders of the marshal only as chief of police; but any marshal, assistant marshal or policeman may be instantly removed from his office by the board of trustees at a regular or called meeting, for any wanton neglect of duty.

2. Nothing in this section shall be construed to authorize the board of trustees to remove or discharge any chief, as that term is defined in section 106.273.

(RSMo 1939 § 7279, A.L. 2013 H.B. 307)

Prior revisions: 1929 § 7128; 1919 § 8577; 1909 § 9465



Section 80.430 Taxes a lien on property.

Taxes a lien on property.

80.430. All general and special taxes levied by the board of trustees of any town upon property therein, in conformity to the laws of the state and the ordinances of such town, shall constitute a lien upon the property upon which they are levied, until paid.

(RSMo 1939 § 7258)

Prior revisions: 1929 § 7107; 1919 § 8556; 1909 § 9444



Section 80.440 Redemption of property.

Redemption of property.

80.440. If any real estate be sold by virtue of any ordinance of such town, the owner thereof may redeem the same at any time within two years from the day of sale, by paying the purchase money and all costs and penalties incurred, together with the interest thereon, at the rate of fifteen percent per annum until paid.

(RSMo 1939 § 7280)

Prior revisions: 1929 § 7129; 1919 § 8578; 1909 § 9466



Section 80.450 Compensation of county clerk.

Compensation of county clerk.

80.450. The board of trustees shall provide by ordinance for compensating the county clerk for certifying and transmitting an abstract of the property within such town, made taxable by law for state purposes, as required by this chapter.

(RSMo 1939 § 7262)

Prior revisions: 1929 § 7111; 1919 § 8560; 1909 § 9448



Section 80.460 County clerk to furnish abstract from assessment books--tax levy not to exceed maximum rate except by special vote.

County clerk to furnish abstract from assessment books--tax levy not to exceed maximum rate except by special vote.

80.460. 1. The chairman of the board of trustees of all towns and villages in this state shall procure from the clerk of the county commission in which such town is located, and it shall be the duty of said clerk to deliver to the chairman of the board of trustees within twenty days after the date of the final adjournment of the board of equalization a certified abstract from his assessment books, as corrected by the board of equalization, on all property within such town subject to its taxing power and the assessed value thereof as corrected by the board of equalization, which abstract shall be immediately transmitted to the board of trustees, and it shall be the duty of such board of trustees to establish by ordinance the annual rates of tax levy for the year for municipal purposes upon all subjects and objects of taxation within such town, which tax shall not exceed the maximum rate for general municipal purposes of fifty cents on the one hundred dollars assessed valuation; provided, however, that the rate of taxation for general municipal purposes herein limited may be increased for such purposes for a period not to exceed four years at any one time when such rate and purpose of increase are submitted to a vote of the voters within such towns and two-thirds of the voters voting thereon shall vote therefor, but such increase so voted shall be limited to a maximum rate of taxation not to exceed thirty cents on the one hundred dollars assessed valuation. The board of trustees of any such towns may submit a question for increase of levy when in the opinion of such board of trustees the necessity therefor arises, and such question shall be submitted by such board of trustees when petitioned therefor by voters equaling in number five percent or more of the voters of such towns or villages voting for mayor or member of board of trustees at the last election at which a mayor or member of board of trustees was elected.

2. The question shall be submitted in substantially the following form:

Shall there be a . . . . cent increase in levy on one hundred dollars assessed valuation for general municipal purposes for . . . . years?

3. If such increase in levy shall be voted, then such increased levy shall be effective for the number of years designated, and no longer, but such towns through their boards of trustees may submit any such proposal for continuing such increase of levy at any time for like periods not to exceed four years each.

(RSMo 1939 § 7259, A.L. 1945 p. 1278, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7108; 1919 § 8557; 1909 § 9445



Section 80.470 Additional levies--maximum rates.

Additional levies--maximum rates.

80.470. In addition to the levy for general municipal purposes, all towns and villages in this state may levy annually not to exceed the following rates of taxation on all property subject to its taxing powers for the following special purposes: For library purposes in the manner and at the rate authorized under the provisions of sections 182.140 to 182.280; for hospital, public health and museum purposes, twenty cents on the one hundred dollars assessed valuation; and for recreation grounds in the manner and at the rate authorized under the provisions of sections 90.500 to 90.570.

(L. 1945 p. 1278 § 7259a, A.L. 1957 p. 240)



Section 80.480 Assessment and collection of revenues.

Assessment and collection of revenues.

80.480. All assessments on real and personal property within the limits of such town, which may be certified and transmitted to the board of trustees, from time to time, as provided in section 80.460, shall be taken and considered as the lawful and proper assessment on which to levy and collect the municipal taxes of the town, and the payment of all taxes authorized by this chapter shall be enforced by the collector in the same manner and under the same rules and regulations as may be provided by law for collecting and enforcing the payment of state and county taxes, and for that purpose it shall be the duty of the board of trustees to require the collector, annually, to make out and return, under oath, a list of delinquent taxes remaining due and uncollected on the first day of January of each year, to be known as the delinquent list. It shall be the duty of the board of trustees, at the next meeting after such delinquent list shall be returned, or as soon thereafter as convenient, carefully to examine the same, and if it shall appear that all property and taxes contained in said list are properly returned as delinquent, they shall approve such list and cause an order of approval to be entered on the journal, and the amount of taxes in such list to be credited on the account of the collector; and shall also cause said delinquent list or a certified copy thereof, with the bills therefor, to be placed in the hands of the county collector, who shall give a receipt therefor and proceed to collect the taxes due thereon, in like manner and with the same effect as delinquent taxes for state and county purposes are collected. The said collector shall pay over the taxes collected to the city treasurer, at the times and in the manner provided by law for the payment of county taxes to the county treasurer, and shall make the same statements and settlements for such taxes with the board of trustees, and at the same time as may be provided by law for statements and settlements with the county commission for county taxes, and all taxes shall bear the same rate of interest, and the same penalties shall attach to the nonpayment thereof when due, as may be provided by law in cases of county taxes. A certified copy of any tax bill included in the delinquent list, approved by the board of trustees, shall in all cases be prima facie evidence that the amount therein specified is legally due by the party against whom such tax bill is made out, and that all provisions of the law and ordinances have been duly complied with, and that the same is a lien on the property therein described.

(RSMo 1939 § 7260)

Prior revisions: 1929 § 7109; 1919 § 8558; 1909 § 9446



Section 80.490 Trustees--taxing powers.

Trustees--taxing powers.

80.490. The board of trustees shall also, from time to time, provide, by ordinance, for the levy and collection of all other taxes and licenses, including wharfage and other dues, and to fix the penalties for neglect or refusal to pay same, which now or hereafter may be authorized by law or ordinance.

(RSMo 1939 § 7261, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7110; 1919 § 8559; 1909 § 9447



Section 80.560 Failure to elect officers--procedure.

Failure to elect officers--procedure.

80.560. If the trustees fail to call the municipal election, a majority of the trustees then in office, or any associate circuit judge of the county in which said town or village is situated, may call the election.

(RSMo 1939 § 7294, A. 1949 H.B. 2030, A.L. 1978 H.B. 971 merged with H.B. 1634)

Prior revisions: 1929 § 7143; 1919 § 8592; 1909 § 9480

Effective 8-13-78 (H.B. 971) 1-2-79 (H.B. 1634)



Section 80.570 Disincorporation procedure.

Disincorporation procedure.

80.570. 1. The county governing body of each county shall have power to disincorporate any town or village which they may have incorporated as provided in this section.

2. The county governing body shall order an election upon the question of disincorporation of a town or village upon petition of one-half of the voters of the town or village.

3. The county governing body shall give notice of the election by publication in a newspaper of general circulation published in the town or village or, if there is no such newspaper in the town or village, then in the newspaper in the county published nearest the town or village. The notice shall contain a copy of the petition and the names of the petitioners. No election on the question of disincorporation shall be held until the notice has been published for eight weeks successively.

4. The question shall be submitted in substantially the following form as the case may be:

Shall the town of . . . . . . . . . . . . . . . be dissolved?; or

Shall the village of . . . . . . . . . . . . . . . . be dissolved?

5. Upon the affirmative vote of sixty percent of those persons voting on the question, the county governing body shall disincorporate the town or village.

6. Any county governing body may, in its discretion, on the application of any person or persons owning a tract of land containing five acres or more in a town or village, used only for agricultural purposes, to diminish the limits of such town or village by excluding any such tract of land from said corporate limits; provided, that such application shall be accompanied by a petition asking such change and signed by a majority of the voters in such town or village. And thereafter such tract of land so excluded shall not be deemed or held to be any part of such town or village.

(RSMo 1939 § 7295, A.L. 1978 H.B. 971, A.L. 1987 H.B. 160)

Prior revisions: 1929 § 7144; 1919 § 8593; 1909 § 9481



Section 80.575 Election not required, when.

Election not required, when.

80.575. The county governing body of each county shall have the power to disincorporate any town or village which they may have incorporated, upon petition of three-fourths of the voters of such town or village, without an election in such town or village, provided that the petition requests disincorporation without an election, and provided that the population of such town or village is less than one hundred.

(L. 1987 H.B. 160 § 2)



Section 80.580 Disincorporation through failure of trustees to qualify.

Disincorporation through failure of trustees to qualify.

80.580. If the trustees appointed by the county commission under section 80.040 shall fail to qualify and assume the duties of such trustees, within one year after their appointment, or if the voters of such village shall fail for one year to elect such trustees, then such village shall be disincorporated by the county commission of the county where the village is located, upon the petition of any citizen residing in such village, after the publication of notice of the presentation of such petition published for two weeks successively prior to such application in some newspaper in this state nearest the village.

(RSMo 1939 § 7296, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7145; 1919 § 8594; 1909 § 9482



Section 80.600 No rights affected by disincorporation.

No rights affected by disincorporation.

80.600. No dissolution of any corporation under this chapter shall invalidate or affect any right, forfeiture or penalty accruing to such corporation, or invalidate or affect any contract entered into or imposed upon such corporation.

(RSMo 1939 § 7298)

Prior revisions: 1929 § 7147; 1919 § 8596; 1909 § 9484



Section 80.610 Trustee in disincorporation--appointment.

Trustee in disincorporation--appointment.

80.610. Whenever the county commission shall dissolve any corporation, they shall appoint some competent person to act as trustee for the corporation so dissolved.

(RSMo 1939 § 7299)

Prior revisions: 1929 § 7148; 1919 § 8597; 1909 § 9485



Section 80.620 Trustee in disincorporation--bond.

Trustee in disincorporation--bond.

80.620. The trustee, before entering upon the discharge of his duties, shall take and subscribe an oath before some judge or associate circuit judge that he will faithfully discharge the duties of his office; and shall, moreover, give bond, with sufficient security, to be approved of by the court, to the use of such disincorporated town or village, conditioned for the faithful discharge of the duties of his office.

(RSMo 1939 § 7300, A.L. 1987 H.B. 160)

Prior revisions: 1929 § 7149; 1919 § 8598; 1909 § 9486



Section 80.630 Trustee in disincorporation--powers.

Trustee in disincorporation--powers.

80.630. The trustee shall, as soon as possible, prosecute or defend to final judgment all suits instituted by or against the corporation; collect all money due the same; liquidate all lawful demands against the same, and for that purpose shall sell any property belonging to such corporation, or so much thereof as may be necessary, and generally do all acts requisite to bring to a speedy close all the affairs of the corporation.

(RSMo 1939 § 7301)

Prior revisions: 1929 § 7150; 1919 § 8599; 1909 § 9487



Section 80.640 Trustee in disincorporation--report.

Trustee in disincorporation--report.

80.640. The trustee shall make a report of his proceedings to the county commission at each term thereof.

(RSMo 1939 § 7302)

Prior revisions: 1929 § 7151; 1919 § 8600; 1909 § 9488



Section 80.650 Trustee in disincorporation--duties on conclusion of trust.

Trustee in disincorporation--duties on conclusion of trust.

80.650. When the trustee shall have closed the affairs of the corporation, he shall pay over to the county commission all moneys remaining in his hands, and deliver to the clerk of such commission all books, papers, records and deeds belonging to the dissolved corporation.

(RSMo 1939 § 7303)

Prior revisions: 1929 § 7152; 1919 § 8601; 1909 § 9489



Section 80.660 Trustee in disincorporation--compensation.

Trustee in disincorporation--compensation.

80.660. The trustee shall receive for his services such compensation as the commission shall think reasonable.

(RSMo 1939 § 7304)

Prior revisions: 1929 § 7153; 1919 § 8602; 1909 § 9490



Section 80.670 Disincorporated town or village--disposition of revenue.

Disincorporated town or village--disposition of revenue.

80.670. If any town or village, disincorporated as aforesaid, have an annual revenue accruing thereto, the same shall be paid to the county governing body by the person owing the same; and all moneys thus paid, as well as all moneys paid them by the trustee, shall be held and disposed of by the governing body for the benefit of such town or village, and may be applied by the governing body to any specific object, upon the petition of a majority of the taxable inhabitants of such town or village.

(RSMo 1939 § 7305, A.L. 1987 H.B. 160)

Prior revisions: 1929 § 7154; 1919 § 8603; 1909 § 9491






Chapter 81 Special Charter Cities and Towns

Section 81.010 Certain cities and towns declared cities and towns under special charter.

Certain cities and towns declared cities and towns under special charter.

81.010. All cities and towns of this state operating under charters granted directly and specially by the general assembly prior to the adoption of the constitution of 1875 are hereby defined and declared to be cities and towns under special charter, and all laws now existing or which may hereafter be enacted relating or making reference to cities or towns under special charter or special charter cities or towns shall be deemed to and shall apply and be valid in relation only to cities and towns of this state defined and declared in this section to be cities and towns under special charter.

(L. 1945 p. 1289 § 6215b)



Section 81.013 Amendment of charter, procedure.

Amendment of charter, procedure.

81.013. If the charter of a city or town under special charter provides for amendment of the charter only by act of the general assembly of the state of Missouri or does not provide for amendment of the charter, the charter may be amended if a proposition to amend the charter is submitted to a vote of the qualified electors of the city or town and a majority of the qualified voters voting on the proposition vote in favor thereof. A proposition to amend the charter may be submitted to the qualified voters of the city or town at the next municipal election, or at a special election called for the purpose, by an ordinance adopted by the chief legislative body of the city or town; and a proposition to amend the charter shall be so submitted if a petition so to do signed by ten percent of the qualified voters of the city or town, as determined by the total number of votes cast in the city or town for governor at the last preceding gubernatorial election, is presented to the body or official in charge of municipal elections of the city or town.

(L. 1983 H.B. 76)

CROSS REFERENCE:

Amendment to city charter, Const. Art. VI § 20



Section 81.020 Special charter cities may take census, when.

Special charter cities may take census, when.

81.020. Any town or city within this state, now incorporated under and by virtue of any special or local law, and in which the citizens thereof desire incorporation as a city of any special class under the general laws of this state, and believe that since the taking of the last census, state or national, there has been sufficient increase in population to entitle it to be incorporated as a city of a higher class than they would be entitled to under said last census, may, by authority of an ordinance, and at the expense of such town or city, cause to be taken a census of its population; and should such census, when so taken, show that the town or city taking the same has the requisite population to entitle it to become a city of the class desired, then such town or city may proceed to secure such incorporation as its population may entitle it to under and by authority of the provisions of chapter 72.

(RSMo 1939 § 7435)

Prior revisions: 1929 § 7282; 1919 § 8698; 1909 § 9576



Section 81.030 Census, how taken--false return, misdemeanor (fourth class cities, special charter cities and towns).

Census, how taken--false return, misdemeanor (fourth class cities, special charter cities and towns).

81.030. 1. Any such city may at any time, by ordinance and at the expense of the city, cause an enumeration of its inhabitants to be made, and its population ascertained, and such census, when so taken, shall have like force and effect as a state or national census to authorize such city to proceed in securing such other incorporation as its population may entitle it to under the laws and constitution of this state, and for any other purpose that the laws may require, or have any other act or thing to be done making the population a basis thereof; and should the board of aldermen, councilmen or trustees fail or refuse to pass an ordinance for the taking of the census, when requested in writing to do so, then a petition may be presented to the board of aldermen, councilmen or trustees, signed by not less than twenty-five resident citizens of such city or town, asking the board to pass an ordinance providing for the taking of the census of such city, and the board shall then pass an ordinance providing for the taking of the census; and should the board of aldermen, councilmen or trustees fail or refuse to pass an ordinance providing for the taking of the census within thirty days from the date of filing said petition with the city clerk, then the mayor shall, by proclamation, order the city marshal to take the census of such city, and when taken by the city marshal, under the proclamation of the mayor, it shall have the same force and effect in law as if taken under an ordinance passed by the board of aldermen, city council or board of trustees.

2. Any person taking such census shall make return thereof, under oath, and file the same with the city clerk, and after said census is returned in either of the above modes, all courts of this state shall take judicial notice of the population of such city or town; provided, however, that the census shall not be taken in any city or town oftener than once every two years, unless the board of aldermen, councilmen or board of trustees shall be of the opinion that the public good demands and requires a new census, when they may provide for it.

3. Any person failing or refusing to comply with this section, or any person who shall make a false return, shall be deemed guilty of a misdemeanor, and shall be punished by fine not less than ten dollars or more than one hundred dollars, and may be ousted from office.

4. This section shall apply to cities of the fourth class, and towns and villages, and cities and towns under special charters.

(RSMo 1939 § 7522)

Prior revisions: 1929 § 7369; 1919 § 8783; 1909 § 9639



Section 81.040 Street and sidewalk commissioner (special charter cities under 10,000).

Street and sidewalk commissioner (special charter cities under 10,000).

81.040. The council of any such city or town mentioned in section 88.804 may provide by ordinance for the appointment by the council of a street and sidewalk commissioner, which may be made by ordinance a separate office, and he shall give bond as such for the faithful discharge of such duties as the council may by ordinance or entry of record prescribe, and fix his compensation.

(RSMo 1939 § 7449)

Prior revisions: 1929 § 7296; 1919 § 8711; 1909 § 9589



Section 81.050 Election and terms of officers (cities of 1,000 and less than 3,000).

Election and terms of officers (cities of 1,000 and less than 3,000).

81.050. At the next municipal election in all cities and towns under special charters having one thousand inhabitants and less than three thousand inhabitants, and every two years thereafter, there shall be elected the officers as specified in said charters to be elected, each of whom shall hold his office until his successor is elected and qualified; except that any such city may provide by ordinance that two councilmen shall be elected each year for a term of two years. At the first election held after the passage of any such ordinance the two councilmen receiving the highest number of votes shall hold office for two years each and the two receiving the next highest number of votes shall hold office for one year each; and thereafter two councilmen shall be elected each year for terms of two years each.

(RSMo 1939 § 7448, A.L. 1959 H.B. 53, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7295; 1919 § 8710; 1909 § 9588



Section 81.060 Notice of claim for damages on account of injury shall be given, when (cities of 500 to 3,000).

Notice of claim for damages on account of injury shall be given, when (cities of 500 to 3,000).

81.060. No action shall be maintained against any city or town organized and existing under special charter in this state, which city shall contain more than five hundred and less than three thousand inhabitants, on account of any injuries growing out of any defect or unsafe condition of or on any bridge, boulevard, street, sidewalk or thoroughfare, in said city or town until notice shall first have been given in writing to the mayor of said city or town, within ninety days of the occurrence for which said damage is claimed, stating the place where, the time when such injury was received, and the character and circumstances of the injury, and that the person so injured will claim damages therefor from such city or town.

(RSMo 1939 § 7524)



Section 81.070 Election of certain officers (cities of 3,000 to 10,000), exceptions.

Election of certain officers (cities of 3,000 to 10,000), exceptions.

81.070. 1. At the next municipal election in all cities and towns under special charters and having three thousand inhabitants and not more than ten thousand inhabitants, except as allowed in subsection 2 of this section, and at each municipal election thereafter, there shall be elected a mayor, a councilman at large, one councilman from each ward, a constable, an attorney, a treasurer, who shall be, by virtue of the treasurer's office, collector of the revenue of such city, an auditor, and a clerk, who shall hold their respective offices for two years, and until their successors are elected and qualified. And the city council shall provide by ordinance for the election for the election or appointment of the following officer, to wit: An assessor; except that the governing bodies of cities in counties of the first class under a charter form of government which have attained a population of more than three thousand and less than ten thousand inhabitants subsequent to the granting of its special charter, may by ordinance provide that the terms of its original special charter relating to municipal officers, their election and terms shall continue in force notwithstanding the provisions of this section.

2. At the next municipal election in all cities and towns under special charters with at least three thousand inhabitants and not more than ten thousand inhabitants and located in a county of the first or second classification that adjoins a county of the first classification with a charter form of government, the city council may place the question of whether the city council shall be allowed to appoint municipal offices, other than a mayor, a councilman at large and one councilman from each ward. The city council shall provide by ordinance the ballot language to be submitted to the voters. Upon approval by a majority of the qualified voters in such city or town voting on the question, the city council shall be allowed to appoint the specified offices.

(RSMo 1939 § 7447, A.L. 1953 p. 297, A.L. 1978 H.B. 971, A.L. 1997 H.B. 711)

Prior revisions: 1929 § 7294; 1919 § 8709; 1909 § 9587



Section 81.075 Officers--elections (cities attaining 3,000 to 10,000 after grant of charter in certain counties).

Officers--elections (cities attaining 3,000 to 10,000 after grant of charter in certain counties).

81.075. At the next municipal election in all cities and towns under special charter, located in counties of the first class under a charter form of government, which have attained a population of three thousand inhabitants and not more than ten thousand inhabitants subsequent to the granting of their special charter, and at each municipal election thereafter, there shall be elected a mayor, a police judge and two councilmen from each ward, each of whom shall hold his respective office* for four years and until his successor is elected and qualified; provided that at the next municipal election there shall be elected one councilman from each ward, who shall serve for a term of four years, and the year next following such an election, at the time of holding the general election for municipal officers, there shall be elected one councilman from each ward, who shall serve for a term of one year, after which election there shall be elected at each succeeding municipal election one councilman from each ward, who shall serve for a period of four years.

(L. 1959 H.B. 324 § 1, A.L. 1978 H.B. 971 merged with H.B. 1634)

Effective 8-13-78 (H.B. 971) 1-2-79 (H.B. 1634)

*Word "office" erroneously omitted from original rolls.



Section 81.080 Extension of limits, how--inclusion of another city, procedure (cities of 20,000 or less).

Extension of limits, how--inclusion of another city, procedure (cities of 20,000 or less).

81.080. 1. Any city or town of less than twenty thousand inhabitants and having a special charter, after the taking effect of such charter, may at any time extend its limits by ordinance, specifying with accuracy the new line to which it is proposed to extend such limits. All courts of this state shall take judicial notice of the limits of such city when thus extended.

2. Provided, that should such city by such extension of its territorial limits include any portion of any incorporated city, town or village, such extension shall be made to include the whole territory of such incorporated city, town or village, and upon such extension being made, the corporate existence of such incorporated city, town or village so included in such extension shall, ipso facto, cease, and all property and rights of every kind and nature belonging to and vested in such incorporated city, town or village shall, by operation of law, at once pass to and vest in the city making such extension of its limits, and it shall be the duty of all officers and employees of such incorporated city, town or village having custody or control thereof to surrender and deliver the same to such city so extending its limits; and such city shall also, by operation of law, become liable to pay all debts and liabilities of such incorporated city, town or village; provided further, that before such city shall extend its limits so as to include an incorporated city, town or village, four-sevenths of the qualified voters of the incorporated city, town or village, voting at such election so desired to be included within the limits of such city, shall vote in favor of such proposition at an election, to be determined in the following manner, to wit: Whenever such city shall desire to include within its limits any incorporated city, town or village, the mayor of such city shall inform the mayor or other chief officer of the incorporated city, town or village proposed to be so taken in of its intention to include said city, town or village within the limits; the mayor thereof shall order the question to be submitted to determine the wish of said city, town or village. If four-sevenths of the voters voting on the question shall vote in favor of the proposed extension, the mayor shall certify the result to the mayor of such city, and such city may proceed to extend its limits as provided in this section.

(RSMo 1939 § 7514, A.L. 1953 p. 298, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7361; 1919 § 8775

CROSS REFERENCES:

Extension of limits to include other incorporated city, 82.090 to 82.170

Procedure for annexation of area to which objection is made, 71.015



Section 81.090 Establishment and maintenance of city jail (cities of 10,000 or less).

Establishment and maintenance of city jail (cities of 10,000 or less).

81.090. Every city and town in this state having a special charter and containing ten thousand inhabitants or less shall have and is hereby granted power, authority and right to provide, by ordinance, for the erection, establishment and maintenance of a city jail.

(RSMo 1939 § 7467)

Prior revisions: 1929 § 7314; 1919 § 8729; 1909 § 9608



Section 81.100 Authorization for commitment of prisoners (cities of 10,000 or less).

Authorization for commitment of prisoners (cities of 10,000 or less).

81.100. Every such city or town shall have the same right, power and authority, by and through its properly constituted officers and courts, to commit prisoners to such city jail, and to confine therein persons apprehended for offenses against the laws of such city or town, as it had with reference to the jail specified in its special charter.

(RSMo 1939 § 7468)

Prior revisions: 1929 § 7315; 1919 § 8730; 1909 § 9609



Section 81.110 Construction of jail--bond (cities of 10,00 or less).

Construction of jail--bond (cities of 10,00 or less).

81.110. If such jail cannot be erected and paid for out of the general revenue and income provided for such city or town, then every such city or town shall have power and authority to issue its bonds, to an amount not exceeding the limit authorized by the constitution of the state, for the purpose of purchasing a site and erecting thereon a city jail for the use of such city or town.

(RSMo 1939 § 7469)

Prior revisions: 1929 § 7316; 1919 § 8741; 1909 § 9610



Section 81.120 Construction of levees--bond (cities of 10,000 or less).

Construction of levees--bond (cities of 10,000 or less).

81.120. Every city or town in this state having a special charter and now or hereafter containing ten thousand inhabitants or less, shall have and is hereby granted power, authority and right to issue its bonds, to an amount not exceeding the limit authorized by the constitution of the state, for the purpose of constructing and maintaining levees and acquiring the right-of-way therefor within the limits of such city or town.

(L. 1949 p. 383 § 7452A)



Section 81.130 Farming lands, exclusion--procedure (cities of 20,000 or less).

Farming lands, exclusion--procedure (cities of 20,000 or less).

81.130. In all cases where farming lands, or lands not laid out in town or city lots, or used for town or city purposes, are included within the corporate limits of any town, city or municipality of this state now containing, or which may hereafter contain, twenty thousand inhabitants or less, existing or operating under a special charter, and where ten of the taxable inhabitants of said town, city or municipality shall petition the council of said town, city or municipality to become disincorporated or detached from the said municipal corporation, it shall be the duty of said council, by ordinance, to submit the question to the voters of the city, town or municipality; and if at said election a majority of the voters voting at said election, vote in favor of disincorporating or detaching said lands, then the council of said town, city or municipality shall declare the said land disincorporated or detached from the said municipality, and the same shall not thereafter be included in or be a part thereof; provided, however, that in all cases where the said town, city or municipality has any outstanding debts, liabilities or obligations, said lands shall not be disincorporated or detached until the owner or owners thereof shall have paid into the town, city or municipal treasury their just and proper proportion of such debts, liabilities or obligations.

(RSMo 1939 § 7441, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7288; 1919 § 8703; 1909 § 9581



Section 81.140 Election and appointment of certain officers--tenure (cities of 10,000 to 30,000).

Election and appointment of certain officers--tenure (cities of 10,000 to 30,000).

81.140. At municipal elections in all cities and towns under special charters which have not less than ten thousand inhabitants nor more than thirty thousand inhabitants there shall be elected a mayor, a police judge or recorder, an attorney, a marshal or chief of police, and such other officers as the charter and ordinances of such city or town may provide, who shall hold their respective offices for a term of two years, provided, however, any such city may provide by ordinance that marshal, chief of police and attorney may be appointed by the mayor, subject to the approval of the city council, and such ordinance may further provide that all or any of such officers when so appointed and any of the other appointive officers of any such city, except the members of the board of public works, shall hold office for an indefinite term and during the pleasure of the mayor and city council of such cities.

(RSMo 1939 § 7470, A.L. 1953 p. 297, A.L. 1978 H.B. 971 merged with H.B. 1634)

Prior revisions: 1929 § 7317; 1919 § 8732; 1909 § 9611

Effective 8-13-78 (H.B. 971) 1-2-79 (H.B. 1634)



Section 81.150 Election of aldermen--tenure (cities of 10,000 to 30,000).

Election of aldermen--tenure (cities of 10,000 to 30,000).

81.150. In all cities and towns under special charter which have not less than ten thousand inhabitants and not more than thirty thousand inhabitants, there shall be elected two aldermen from each ward, who shall hold office for a term of four years; provided, that at the next general election for municipal officers to be held in any such city or town there shall be elected one alderman from each ward, who shall serve for a term of four years, and in the year next following such election, at the time of holding the general election for municipal officers in such city or town, there shall be elected one alderman from each ward, who shall serve for a term of one year, after which election there shall be elected, at each succeeding general election for municipal officers in such city or town, one alderman from each ward, who shall serve for a term of four years.

(RSMo 1939 § 7471)

Prior revisions: 1929 § 7318; 1919 § 8733; 1909 § 9612



Section 81.160 Enactment of ordinances--additional power (cities of 10,000 to 30,000).

Enactment of ordinances--additional power (cities of 10,000 to 30,000).

81.160. All cities within this state having more than ten thousand and less than thirty thousand inhabitants, and having a special charter, in their corporate capacity are authorized and empowered to enact ordinances for the following purposes, in addition to the powers now conferred upon such cities by law.

(RSMo 1939 § 7480)

Prior revisions: 1929 § 7327; 1919 § 8741



Section 81.170 Condemnation of private property (cities of 10,000 to 30,000).

Condemnation of private property (cities of 10,000 to 30,000).

81.170. Any such city may condemn private property for public use for such purposes as they are now by law authorized to condemn the same and as provided by chapter 88.

(RSMo 1939 § 7481)

Prior revisions: 1929 § 7328; 1919 § 8742



Section 81.180 Acquired property--management, regulation (cities of 10,000 to 30,000).

Acquired property--management, regulation (cities of 10,000 to 30,000).

81.180. Any such city may procure by purchase, condemnation, gift or otherwise, within the city or beyond the limits thereof, property for the use of the city in and for the performance of its functions, and may manage and regulate the uses thereof and may sell, lease or otherwise dispose of the same.

(RSMo 1939 § 7482)

Prior revisions: 1929 § 7329; 1919 § 8743



Section 81.190 Acquisition of property--regulation of business (cities of 10,000 to 30,000).

Acquisition of property--regulation of business (cities of 10,000 to 30,000).

81.190. Any such city may acquire, by condemnation, purchase, gift, lease or otherwise, property, real and personal, within such city or beyond the limits thereof, and establish, construct, maintain, add to, equip, improve, own, control, regulate and operate libraries, art galleries, museums, parks, places of recreation, auditoriums, convention halls, refrigerating plants, fountains, bathing places, watering troughs, public toilets, markets, market houses, abattoirs, medical dispensaries, laboratories, infirmaries, hospitals, poorhouses, charitable institutions, employment agencies, pawnshops, jails, city halls, engine houses, houses of correction, reform schools, workhouses and work farms, detention homes, morgues, cemeteries, crematories, garbage collection and garbage disposal and reduction plants and equipments, street cleaning and sprinkling plants and equipment, gas plants, telephone systems, telegraph systems, electric light systems, electric or other heat systems, electric or other power systems, electric or other railways, ferries and transportation systems of any kind; waterworks, quarries, wharves, docks, waterways, canals, streets, avenues, alleys, lanes and all other public buildings, places, works, equipment and institutions, and all other public utilities, not herein enumerated and everything required therefor; and to sell, convey and encumber the same, to sell water, gas, electric current and all products of any utilities operated by the city; and to lease to corporations or to individuals when authorized by a vote of a two-thirds majority of the voters of the city, voting at any general city election, for the purpose of maintenance and operation and for a term not exceeding ten years, any public utility owned by the city, but no sale of any utility shall be made, unless the same shall be authorized by a two-thirds vote of the voters of said city at a general city election thereof.

(RSMo 1939 § 7483)

Prior revisions: 1929 § 7330; 1919 § 8744



Section 81.195 Officers, terms (cities of 30,000 to 250,000 in certain counties).

Officers, terms (cities of 30,000 to 250,000 in certain counties).

81.195. In all cities and towns under special charter, located in counties of the first class under a charter form of government, which have attained a population of more than thirty thousand inhabitants but less than two hundred fifty thousand inhabitants subsequent to the granting of their special charter, and every four years thereafter, there shall be elected a mayor, police judge and two councilmen from each ward, who shall hold their respective offices for a term of four years and until their successors are elected and qualified.

(L. 1961 p. 202, A.L. 1978 H.B. 971 and 1634)

Effective 8-13-78 (H.B. 971) 1-2-79 (H.B. 1634)



Section 81.200 Extension of limits (cities of 20,000 and less than 250,000).

Extension of limits (cities of 20,000 and less than 250,000).

81.200. Any city now containing, or which may hereafter contain, more than twenty thousand and less than two hundred and fifty thousand inhabitants, organized under special or local laws, may extend its limits by an ordinance specifying with accuracy the new line or lines to which it is proposed to extend such limits. All courts of this state shall take judicial notice of the limits of said city when thus extended, and of all the steps in the proceedings leading thereto.

(RSMo 1939 § 7513)

Prior revisions: 1929 § 7360; 1919 § 8774; 1909 § 9631



Section 81.210 Changes of wards by ordinance (cities of 20,000 and less than 250,000).

Changes of wards by ordinance (cities of 20,000 and less than 250,000).

81.210. Whenever the corporate limits of any city now coming or which may hereafter come under the operation of section 81.200 of this chapter shall hereafter be altered or extended, and whenever the population of any such city, or of any ward or wards thereof, has been or may be so increased or diminished as to render, in the opinion of the common council, a division or redistricting of the corporation into wards, or a change in the boundary of any ward or wards necessary, the same may be done by ordinance at some regular meeting of the common council.

(RSMo 1939 § 7515)

Prior revisions: 1929 § 7362; 1919 § 8776; 1909 § 9632



Section 81.220 Notice of proposed change--when to take effect (cities of 20,000 and less than 250,000).

Notice of proposed change--when to take effect (cities of 20,000 and less than 250,000).

81.220. Upon any ordinance for such purpose being introduced into the common council, the latter shall, before the passage thereof, by resolution, require the city clerk to publish a copy of the ordinance in at least one daily newspaper published in the city, to be designated in the resolution, for at least three weeks within the four weeks next after the passage of said resolution. After such publication, proof thereof shall be made and filed with the city clerk, and, if the common council shall be satisfied that such publication has been made, it shall, by vote, so find, and the city clerk shall make a record of such finding in the book for record of the current proceedings of the common council, which record shall be conclusive evidence of the truth of the facts so found. If such ordinance be passed by the common council at the first or second regular meeting after such publication and finding, and not later, and duly approved by the mayor, the same shall thereafter be in force until repealed or altered. Any such ordinance shall be subject to amendment before such publication, but not after.

(RSMo 1939 § 7516)

Prior revisions: 1929 § 7363; 1919 § 8777; 1909 § 9633



Section 81.230 Disposition of acquired territory--qualified voters (cities of 20,000 and less than 250,000).

Disposition of acquired territory--qualified voters (cities of 20,000 and less than 250,000).

81.230. When territory is annexed to any city pursuant to section 81.200, the common council shall, by ordinance, organize the same into a new ward or wards, or attach the same to some existing ward or wards long enough before the next ensuing municipal election to enable voters in such annexed territory to register, and all other proper steps to be taken according to law, so that the voters of such annexed territory may have full opportunity to register and vote at such election. Actual residents of any territory at the time of annexation thereof to any city as provided in section 81.200 shall, if otherwise qualified, be voters of the city, and be eligible to any office therein at the next municipal election following such annexation. In case of redistricting or division of the city into wards, creation of any new ward or wards, or change of boundary in any ward or wards, every voter residing in any ward at any municipal election next thereafter, duly registered, shall be a voter of such ward, and nothing in this chapter contained shall be so construed as to prevent any voter from voting or being eligible to any office by reason merely of such redistricting or division or creation of any new ward or wards, or change in the boundary of any ward or wards.

(RSMo 1939 § 7517, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7364; 1919 § 8778; 1909 § 9634



Section 81.240 Change not to be made, when (cities of 20,000 and less than 250,000).

Change not to be made, when (cities of 20,000 and less than 250,000).

81.240. Territory shall not be annexed to any such city within four months next preceding any municipal election, nor shall there be a redistricting or division of the city into wards, or change of boundaries of any ward or wards, or creation of any new ward or wards, within two months next preceding any municipal election.

(RSMo 1939 § 7518, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7365; 1919 § 8779; 1909 § 9635



Section 81.250 Numbering wards--territory (cities of 20,000 and less than 250,000).

Numbering wards--territory (cities of 20,000 and less than 250,000).

81.250. All wards which may hereafter be established shall be composed of adjacent and compact territory, and the several wards at the time of redistricting shall contain as nearly an equal number of inhabitants as may be practicable. The wards shall be numbered consecutively from one up to the highest number thus established.

(RSMo 1939 § 7519)

Prior revisions: 1929 § 7366; 1919 § 8780; 1909 § 9636



Section 81.260 Election of aldermen (cities of 20,000 and less than 250,000).

Election of aldermen (cities of 20,000 and less than 250,000).

81.260. Whenever any change in the number of wards or alteration in the boundaries of any ward shall be made, or new wards shall be established, there shall be no election of aldermen for such wards until the general election for corporation officers.

(RSMo 1939 § 7520)

Prior revisions: 1929 § 7367; 1919 § 8781; 1909 § 9637



Section 81.270 Change in wards not to affect aldermen (cities of 20,000 and less than 250,000).

Change in wards not to affect aldermen (cities of 20,000 and less than 250,000).

81.270. Nothing in sections 81.200 to 81.260 contained shall be construed to limit or abridge the term of office which any alderman shall be elected to fill, but every alderman shall be deemed and taken to be for the residue of the term for which he may have been elected an alderman of that ward in which his actual residence and place of abode may be at the time of any division of the city into wards, creation of any new ward or wards, or change in the boundaries of any ward or wards.

(RSMo 1939 § 7521)

Prior revisions: 1929 § 7368; 1919 § 8782; 1909 § 9638



Section 81.280 Elective officers--terms--appointment--offices combined--section to be effective after vote (cities of 7,500 to 100,000 in certain counties).

Elective officers--terms--appointment--offices combined--section to be effective after vote (cities of 7,500 to 100,000 in certain counties).

81.280. 1. At municipal elections in all cities and towns under special legislative charters, located in a county containing a city, or a part of a city, of over four hundred thousand population, which have attained a population of seven thousand five hundred inhabitants, and not more than one hundred thousand there shall be elected one alderman from each ward for a four-year term; at municipal elections there shall be elected a mayor for a four-year term; and there shall be elected an attorney, a treasurer, who shall be, by virtue of his office, collector of revenue of the city, an auditor, a municipal judge, and a clerk, each of whom shall hold his respective office for a term of two years, and their successors shall be elected accordingly, except that any such city may provide by ordinance that the attorney, treasurer, municipal judge, and clerk be appointed by the mayor, subject to the approval of the city council, and the ordinance may further provide that all or any of such officers when so appointed and any of the appointive officers of any such city, except the members of any board created by statute, shall hold office for an indefinite term and at the pleasure of the mayor and city council. In addition to the above officers the city council shall provide by ordinance for the appointment of an assessor and a chief of police, whose duties shall be prescribed by ordinance.

2. The city council may by ordinance combine the offices of clerk and treasurer. When so combined, this office may be filled by election at municipal elections or may be made appointive by ordinance under the same provisions applying to the offices separately.

3. The provisions of this section shall apply only after a majority of the voters voting thereon at a municipal election approve the effectiveness of this section for such city or town. The question shall be placed upon the ballot by a petition signed by a number of voters of the city or town equal to five percent of the total number of votes cast for mayor at the last election, or by a resolution of the board of aldermen of the city or town.

(L. 1965 p. 194 § 1, A.L. 1978 H.B. 971 merged with H.B. 1634)

Effective 8-13-78 (H.B. 971) 1-2-79 (H.B. 1634)






Chapter 82 Constitutional Charter Cities

Section 82.010 Certain cities declared constitutional charter cities.

Certain cities declared constitutional charter cities.

82.010. 1. Any city of this state framing and adopting a charter for its own government, whether under the provisions of section 19, article VI of the constitution of 1945, or under the provisions of section 16 or section 20, article IX of the constitution of 1875, is hereby defined and declared to be a constitutional charter city.

2. All laws now existing or which may hereafter be enacted relating or making reference to cities under constitutional charter or constitutional charter cities, shall be deemed to and shall apply and be valid only in relation to cities of this state defined and declared in this section to be cities under constitutional charter.

(L. 1945 p. 1289 § 6215a, A.L. 1953 p. 268)



Section 82.020 Constitutional charter, certain cities and towns may adopt or amend, procedure.

Constitutional charter, certain cities and towns may adopt or amend, procedure.

82.020. Any city or town under special charter, as defined in section 81.010, and any other city in this state which now has or which may hereafter have a population of more than five thousand inhabitants according to the last preceding federal decennial census may frame and adopt or amend a charter for its own government by complying with the provisions of sections 19 and 20 of article VI of the constitution of this state, or any amendments thereof.

(L. 1945 p. 1309 § 1, A.L. 1980 H.B. 991, A.L. 2008 H.B. 1804)

Effective 6-25-08



Section 82.040 Officers, tenure upon adoption of charter--vacancy in office, how filled.

Officers, tenure upon adoption of charter--vacancy in office, how filled.

82.040. All persons in office in such city at the time of the ratification of such charter shall hold their offices until their successors are elected or appointed and qualified, as may be provided in such charter, but no longer. At any time there is a vacancy in any office in a city not within a county, where a person is to be appointed by the governor to fill such vacancy, the deputy officer for that particular office shall serve in the interim until such appointment is made.

(RSMo 1939 § 7592, A.L. 1990 H.B. 1716)

Prior revisions: 1929 § 7449; 1919 § 8860; 1909 § 9709



Section 82.050 Consistent ordinances to remain in force.

Consistent ordinances to remain in force.

82.050. All ordinances, regulations and resolutions in force at the time such charter takes effect, and not inconsistent with the provisions thereof, shall remain and be in force until altered, modified or repealed by the lawmaking authorities of such city.

(RSMo 1939 § 7595)

Prior revisions: 1929 § 7452; 1919 § 8863; 1909 § 9712



Section 82.060 Adoption not to affect existing rights.

Adoption not to affect existing rights.

82.060. Such charter, in superseding any previous charter and amendments thereof, shall not affect any right, lien or liability accrued, established or subsisting previous to the time when such charter takes effect, nor affect any action or proceeding pending when such charter takes effect; but such right, lien or liability shall be enforced, and such action or proceeding shall be carried on, in all respects, as if such charter had not taken effect; nor shall such charter be in any wise so construed as to affect any right or liability acquired or accrued under the previous charter and amendments superseded thereby, by or on the part of any city, or any person or body corporate.

(RSMo 1939 § 7593)

Prior revisions: 1929 § 7450; 1919 § 8861; 1909 § 9710



Section 82.070 Accrued rights or penalties not affected by adoption.

Accrued rights or penalties not affected by adoption.

82.070. All rights of action, fines, penalties and forfeitures accrued to such city before such charter takes effect shall remain unaffected thereby, and may be prosecuted, recovered and received as fully in every respect as if such charter had not taken effect.

(RSMo 1939 § 7596)

Prior revisions: 1929 § 7453; 1919 § 8864; 1909 § 9713



Section 82.080 Tax liens on realty vested in city.

Tax liens on realty vested in city.

82.080. Any lien on real property existing in favor of the state of Missouri, or of such city, at or before the taking effect of such charter, for taxes and special assessments levied by such city, and all right, title and estate acquired by or vested in the state of Missouri or such city, by reason of the forfeiture or sale to the state or such city of any tract of land, town or city lot offered at public sale for taxes or special assessments levied by such city, interest and costs due thereon, and not sold to others for want of bidders, are hereby assigned and transferred to and continued in such city, and all lands, town or city lots forfeited or sold to the state of Missouri or such city on account of taxes or special assessments levied thereon by such city shall, from the taking effect of such charter, be deemed and taken to be forfeited and sold to such city. In all cases where certificates of purchase have, at the time such charter takes effect, been made out in the name of purchasers at any sale for such delinquent taxes or special assessments, the right to redeem from any such sale, or to a deed or deeds, shall not be affected or impaired by anything in this chapter or in such charter contained.

(RSMo 1939 § 7598)

Prior revisions: 1929 § 7455; 1919 § 8866; 1909 § 9715



Section 82.090 Extension of limits.

Extension of limits.

82.090. Any constitutional charter city may at any time extend its limits by ordinance, specifying with accuracy the new lines to which it is proposed to extend its limits. All courts of this state shall take judicial notice of the limits of the city when thus extended, and of all the steps in the proceeding leading thereto. Should the city by extension of its territorial limits include any portion of any incorporated city, town or village, the extension shall be made to include the whole territory of such incorporated city, town or village, and upon the extension being made, the corporate existence of the incorporated city, town or village included in the extension ipso facto ceases and all property and rights of every kind and nature belonging to and vested in such incorporated city, town or village shall, by operation of law, at once pass to and vest in the city making the extension of its limits. All officers and employees of such incorporated city, town or village having custody or control thereof shall surrender and deliver the same to the city so extending its limits; and the city shall also, by operation of law, become liable to pay all debts and liabilities of the incorporated city, town or village. Before the city extends its limits to include an incorporated city, town or village, four-sevenths of the voters of the incorporated city, town or village voting at such election desired to be included within the limits of the city shall vote in favor of the question in the following manner: Whenever the city desires to include within its limits any incorporated city, town or village, the mayor of the city shall inform the mayor or other chief officer of the incorporated city, town or village proposed to be taken in of its intention to include the city, town or village within its limits; the mayor thereof shall order the question to be submitted to determine the wish of the city, town or village; and if four-sevenths of the voters voting on the question vote in favor of the proposed extension, the mayor shall certify the result to the mayor of the city seeking to extend its limits and the city may proceed to extend its limits as provided in this section. In all cases where the corporate limits are defined in the charter of the city, the ordinance extending the limits shall be in the form of a proposed amendment to the charter of the city, and before the amendment shall be of any force or effect, it shall be submitted to and accepted by a majority of the voters of the city voting on the question, in all respects and in compliance with all the requirements provided for amendments to the charter of the city.

(RSMo 1939 § 7626, A. 1949 H.B. 2032, A.L. 1959 S.B. 75, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7483; 1919 § 8894; 1909 § 9743



Section 82.100 Annexed territory to be divided into wards.

Annexed territory to be divided into wards.

82.100. Whenever, by extension of its territorial limits as aforesaid, new territory is annexed to such city, the lawmaking authorities thereof shall, by ordinance, organize the same into a new ward or wards, or attach the same to some existing ward or wards, long enough before the next ensuing general city election to enable electors in such annexed territory to register, and all other proper steps to be taken according to law, so that the electors of such annexed territory may have full opportunity to register and vote at such election. Actual residents of any territory at the time of the annexation thereof as aforesaid shall, if otherwise qualified, be qualified electors of such city, and be eligible to any office therein at the next general city election following such annexation.

(RSMo 1939 § 7627)

Prior revisions: 1929 § 7484; 1919 § 8895; 1909 § 9744



Section 82.110 City may be redistricted, when.

City may be redistricted, when.

82.110. Whenever the corporate limits of any such city shall be so extended, and whenever and as often as the population of any such city, or of any ward or wards thereof, has been or may be so increased or diminished as to render, in the opinion of the lawmaking authorities of such city, a revision or redistricting of the corporation into wards or a change in the boundary of any ward or wards necessary, the same may be done by ordinance.

(RSMo 1939 § 7628)

Prior revisions: 1929 § 7485; 1919 § 8896; 1909 § 9745



Section 82.120 Redistricting ordinance to be published.

Redistricting ordinance to be published.

82.120. Before such ordinance shall be passed, the same shall be published for at least three weeks in at least one daily newspaper published in such city, to be designated by the lawmaking authorities of such city, but the failure to make such publication shall in no way affect the validity of such ordinance.

(RSMo 1939 § 7629)

Prior revisions: 1929 § 7486; 1919 § 8897; 1909 § 9746



Section 82.130 Redistricting not to affect eligibility of electors.

Redistricting not to affect eligibility of electors.

82.130. In case of redistricting or division of such city into wards, creation of any new ward or wards, or change of boundary in any ward or wards, every qualified elector residing in any ward at any general city election next thereafter, duly registered, shall be a qualified voter of such ward, and nothing in this chapter contained shall be so construed as to prevent any elector from voting or being eligible to any office by reason merely of such redistricting or division or creation of any new ward or wards, or change in the boundary of any ward or wards.

(RSMo 1939 § 7630)

Prior revisions: 1929 § 7487; 1919 § 8898; 1909 § 9747



Section 82.150 Wards to be of adjacent territory--numbering.

Wards to be of adjacent territory--numbering.

82.150. All wards which may be established by ordinance as aforesaid shall be composed of adjacent and compact territory, and the several wards, at the time of redistricting, shall contain as nearly an equal number of inhabitants as may be practicable. The wards shall be numbered consecutively from one up to the highest number thus established.

(RSMo 1939 § 7632)

Prior revisions: 1929 § 7489; 1919 § 8900; 1909 § 9749



Section 82.160 Election--new ward.

Election--new ward.

82.160. Whenever any change in the number of wards or alteration in the boundaries of any ward shall be made, or new wards shall be established, there shall be no election of a representative to the municipal legislature for such ward until the general election for corporation officers.

(RSMo 1939 § 7633)

Prior revisions: 1929 § 7490; 1919 § 8901; 1909 § 9750)



Section 82.170 Redistricting not to affect term of office of incumbent.

Redistricting not to affect term of office of incumbent.

82.170. Nothing in this chapter contained shall be construed to limit or abridge the term of office which any representative in the municipal legislature of such city shall be elected to fill, but every such representative shall be deemed and taken, for the residue of the term for which he may have been elected, a representative of that ward in which his actual residence and place of abode may be at the time of any division of such city into wards, creation of any new ward or wards, or change in the boundaries of any ward or wards.

(RSMo 1939 § 7634)

Prior revisions: 1929 § 7491; 1919 § 8902; 1909 § 9751



Section 82.180 Providing for nominations and the form of ballot.

Providing for nominations and the form of ballot.

82.180. All cities which have heretofore adopted charters pursuant to section 16, article IX, of the Constitution of Missouri of 1875, or may hereafter adopt charters pursuant to section 19, article VI of the Constitution of Missouri of 1945 shall have power by charter enactment to prescribe the manner in which nominations shall be made for municipal offices in such cities and the form of ballot to be used at elections for municipal offices in such cities.

(RSMo 1939 § 7436, A.L. 1945 p. 1303)

Prior revision: 1929 § 7283



Section 82.190 City has exclusive control of public highways.

City has exclusive control of public highways.

82.190. Such city shall have exclusive control over its public highways, streets, avenues, alleys and public places, and shall have exclusive power, by ordinance, to vacate or abandon any public highway, street, avenue, alley or public place, or part thereof, any law of this state to the contrary notwithstanding.

(RSMo 1939 § 7635)

Prior revisions: 1929 § 7492; 1919 § 8903; 1909 § 9752



Section 82.200 Attestation of ordinances--evidence, when.

Attestation of ordinances--evidence, when.

82.200. All ordinances, resolutions and proceedings of such city may be approved by its corporate seal, attested by the officer having charge thereof, and when printed and published by authority of such city, the same shall be received in evidence in all courts and places without further proof.

(RSMo 1939 § 7591)

Prior revisions: 1929 § 7448; 1919 § 8859; 1909 § 9708



Section 82.210 Action for damages maintained, how.

Action for damages maintained, how.

82.210. No action shall be maintained against any city of this state which now has or may hereafter attain a population of one hundred thousand inhabitants, on account of any injuries growing out of any defect in the condition of any bridge, boulevard, street, sidewalk or thoroughfare in said city, until notice shall first have been given in writing to the mayor of said city, within ninety days of the occurrence for which such damage is claimed, stating the place where, the time when such injury was received, and the character and circumstances of the injury, and that the person so injured will claim damages therefor from such city.

(RSMo 1939 § 7636)

Prior revisions: 1929 § 7493; 1919 § 8904

(2000) Yield sign is not construed as bridge, boulevard, street, sidewalk or thoroughfare pursuant to this section. Jones v. City of Kansas City, 15 S.W.3d 736 (Mo.banc).



Section 82.220 Bonds in judicial proceedings.

Bonds in judicial proceedings.

82.220. Such city, in taking an appeal or prosecuting a writ of error in any judicial proceeding, shall give bonds as required by law, but it is hereby released from the obligation of law to furnish security therefor. All such bonds shall be executed by the mayor or chief magistrate of such city, and shall be taken in all courts of this state as full compliance with the law in such cases, and all laws and parts of laws inconsistent with this provision are hereby repealed.

(RSMo 1939 § 7594)

Prior revisions: 1929 § 7451; 1919 § 8862; 1909 § 9711



Section 82.230 Regulation of public franchises.

Regulation of public franchises.

82.230. It shall be lawful for any such city in such charter, or by amendment thereof, to provide for regulating and controlling the exercise by any person or corporation of any public franchise or privilege in any of the streets or public places of such city, whether such franchises or privileges have been granted by said city, or by or under the state of Missouri, or any other authority.

(RSMo 1939 § 7637)

Prior revisions: 1929 § 7494; 1919 § 8905; 1909 § 9753



Section 82.240 Parks, cemeteries may be provided for.

Parks, cemeteries may be provided for.

82.240. It shall be lawful for any such city to make provision in its charter, or by amendment thereof, to acquire and hold by gift, devise, purchase or by the exercise of the power of eminent domain by condemnation proceedings, lands for public use, either within the corporate boundaries of such city or outside of such corporate boundaries, and within the territorial limits of the county in which such city may be situated, for public parks, cemeteries, penal institutions, hospitals, rights-of-way for sewers, or for any other public purpose, and to provide for managing, controlling and policing the same.

(RSMo 1939 § 7638)

Prior revisions: 1929 § 7495; 1919 § 8906; 1909 § 9754



Section 82.250 Certain cities may acquire subways.

Certain cities may acquire subways.

82.250. All cities in this state having one hundred thousand inhabitants or over are hereby authorized and empowered to build or to acquire, by purchase or otherwise, within their respective corporate limits, a subway or subways, to be exclusively owned by such cities, with such suitable approaches, connections, loops, turnouts, sidings, stations, exits, entrances and other appurtenances, and land, rights-of-way and easements and estates and rights in land, including the right to go on, under or above the surface, as may be necessary or expedient for the construction and efficient use of such subway or subways for the transportation of persons, baggage, express and freight, and for cars, other means of transportation, pipes, wires and cables used for public service purposes.

(RSMo 1939 § 7639)

Prior revisions: 1929 § 7496; 1919 § 8907; 1909 § 9759



Section 82.260 May operate, lease and regulate subways.

May operate, lease and regulate subways.

82.260. All such cities may operate or may lease such subway or subways, or parts thereof, on terms to be fixed by said cities. Such cities may contract for the purchase or construction of such subway or subways, and for lease of same, and may grant rights therein, or in any part thereof, upon such terms as they may deem best, for cars, other means of transportation, pipes, wires and cables used for public service purposes. But no such lease or grant shall be made for a longer period than fifty years. And such cities may regulate the use of such subway or subways, and of the construction and operation of cars, other means of transportation, pipes, wires and cables used therein; provided, that such city shall not lease, grant or let such street railroad, street railroad system, subway or subways, or any part thereof, or rights therein, for any purpose whatever, without the assent of a majority of the qualified voters of such city voting for or against such lease, grant or letting at an election held for that purpose.

(RSMo 1939 § 7640)

Prior revisions: 1929 § 7497; 1919 § 8908; 1909 § 9760



Section 82.270 May issue subway revenue bonds.

May issue subway revenue bonds.

82.270. Any such city may issue and sell, at not less than par, its bonds, payable out of the revenue or income from such subway or subways.

(RSMo 1939 § 7641)

Prior revisions: 1929 § 7498; 1919 § 8909; 1909 § 9761



Section 82.280 Certain county officers to perform duties for cities, when--compensation.

Certain county officers to perform duties for cities, when--compensation.

82.280. In all cities in this state which now have or may hereafter have more than one hundred thousand inhabitants and less than five hundred thousand inhabitants, it shall be the duty of the county assessor, collector of the revenue, and the officer charged with the duty of auditor of such county or any of them to perform the services for such city pertaining to like offices when required by such city so to do, and such city or cities are authorized and empowered to require such officers of the county or any of them to perform the duties for the city pertaining to such offices at such times, under such terms, in such manner and for such compensation as such city may provide.

(RSMo 1939 § 7597)

Prior revisions: 1929 § 7454; 1919 § 8865



Section 82.290 Certain officers to administer oaths free.

Certain officers to administer oaths free.

82.290. In all cities having a population of over one hundred thousand inhabitants in this state, the mayor, comptroller, auditor, register, recorder of deeds, president of the board of assessors, and their deputies, are hereby authorized and required to administer, free of charge, any and all oaths in connection with the business of their offices required to be made or submitted to or before them, by any law or ordinance now in force or which may hereafter be enacted, or which they themselves may deem necessary in the discharge of their official duties.

(RSMo 1939 § 7643, A.L. 1953 p. 268)

Prior revisions: 1929 § 7500; 1919 § 8911; 1909 § 9763



Section 82.291 Derelict vehicle, removal as a nuisance (Hazelwood)--definition, procedure--termination date.

Derelict vehicle, removal as a nuisance (Hazelwood)--definition, procedure--termination date.

82.291. 1. For purposes of this section, "derelict vehicle" means any motor vehicle or trailer that was originally designed or manufactured to transport persons or property on a public highway, road, or street and that is junked, scrapped, dismantled, disassembled, or in a condition otherwise harmful to the public health, welfare, peace, and safety.

2. The owner of any property located in any home rule city with more than twenty-six thousand two hundred but less than twenty-six thousand three hundred inhabitants, except any property subclassed as agricultural and horticultural property pursuant to section 4(b), article X, of the Constitution of Missouri or any property containing any licensed vehicle service or repair facility, who permits derelict vehicles or substantial parts of derelict vehicles to remain on the property other than inside a fully enclosed permanent structure designed and constructed for vehicle storage shall be liable for the removal of the vehicles or the parts if they are declared to be a public nuisance.

3. To declare derelict vehicles or parts of derelict vehicles to be a public nuisance, the governing body of the city shall give a hearing upon ten days' notice, either personally or by United States mail to the owner or agent, or by posting a notice of the hearing on the property. At the hearing, the governing body may declare the vehicles or the parts to be public nuisances, and may order the nuisance to be removed within five business days. If the nuisance is not removed within the five days, the governing body or the designated city official shall have the nuisance removed and shall certify the costs of the removal to the city clerk or the equivalent official, who shall cause a special tax bill for the removal to be prepared against the property and collected by the collector with other taxes assessed on the property, and to be assessed any interest and penalties for delinquency as other delinquent tax bills are assessed as permitted by law.

4. The provisions of this section shall terminate on August 28, 2010.

(L. 2003 S.B. 621 §§ 82.291, B, A.L. 2004 S.B. 1114, A.L. 2005 H.B. 58 merged with S.B. 453)

Expires 8-28-10



Section 82.293 No surcharge or fee to compensate school districts without statutory authority (Lee's Summit).

No surcharge or fee to compensate school districts without statutory authority (Lee's Summit).

82.293. 1. Absent explicit statutory authority, no constitutional charter city with more than seventy thousand five hundred but less than seventy-one thousand inhabitants located at least in part within a county of the first classification with more than eighty-two thousand but less than eighty-two thousand one hundred inhabitants shall enact any ordinance, regulation, or resolution that would impose a surcharge or other fee to compensate any political subdivision organized pursuant to chapter 162.

2. If any provision of this section or the application thereof to anyone or to any circumstances is held invalid, the remainder of section A of this act* and the application of such provisions to others or other circumstances shall not be affected thereby.

(L. 2002 H.B. 1711)

*"This act" (H.B. 1711, 2002) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 82.300 Certain cities may enact ordinances, purposes, punishments (including Kansas City).

Certain cities may enact ordinances, purposes, punishments (including Kansas City).

82.300. 1. Any city with a population of four hundred thousand or more inhabitants which is located in more than one county may enact all needful ordinances for preserving order, securing persons or property from violence, danger and destruction, protecting public and private property and for promoting the general interests and ensuring the good government of the city, and for the protection, regulation and orderly government of parks, public grounds and other public property of the city, both within and beyond the corporate limits of such city; and to prescribe and impose, enforce and collect fines, forfeitures and penalties for the breach of any provisions of such ordinances and to punish the violation of such ordinances by fine or imprisonment, or by both fine and imprisonment; but no fine shall exceed one thousand dollars nor imprisonment exceed twelve months for any such offense, except as provided in subsection 2 of this section.

2. Any city with a population of four hundred thousand or more inhabitants which is located in more than one county which operates a publicly owned treatment works in accordance with an approved pretreatment program pursuant to the federal Clean Water Act, 33 U.S.C. 1251, et seq. and chapter 644 may enact all necessary ordinances which require compliance by an industrial user with any pretreatment standard or requirement. Such ordinances may authorize injunctive relief or the imposition of a fine of at least one thousand dollars but not more than five thousand dollars per violation for noncompliance with such pretreatment standards or requirements. For any continuing violation, each day of the violation shall be considered a separate offense.

3. Any city with a population of more than four hundred thousand inhabitants may enact all needful ordinances to protect public and private property from illegal and unauthorized dumping and littering, and to punish the violation of such ordinances by a fine not to exceed one thousand dollars or by imprisonment not to exceed twelve months for each offense, or by both such fine and imprisonment.

4. Any city with a population of more than four hundred thousand inhabitants may enact all needful ordinances to protect public and private property from nuisance and property maintenance code violations, and to punish the violation of such ordinances by a fine not to exceed one thousand dollars or by imprisonment not to exceed twelve months for each offense, or by both such fine and imprisonment.

(RSMo 1939 § 7644, A.L. 1943 p. 727, A.L. 1993 S.B. 376, A.L. 2000 H.B. 1238, A.L. 2001 S.B. 345, A.L. 2009 H.B. 481)

Prior revisions: 1929 § 7501; 1919 § 8912; 1909 § 9764



Section 82.310 License collector.

License collector.

82.310. The office of license collector is hereby created in cities now having or which hereafter may have three hundred thousand inhabitants or more.

(RSMo 1939 § 7725)

Prior revisions: 1929 § 7577; 1919 § 8987; 1909 § 9838

CROSS REFERENCE:

Statutory office in certain constitutional charter cities prohibited, Const. Art. VI § 22



Section 82.311 License collector, St. Louis City, qualifications--residence requirement, violation, forfeiture of office.

License collector, St. Louis City, qualifications--residence requirement, violation, forfeiture of office.

82.311. 1. No person shall be elected or appointed to the office of license collector in any city not within a county who shall not have been a qualified voter of such city for one year next preceding his election or appointment.

2. Any license collector of any city not within a county who removes his residence from such city shall forfeit such office.

(L. 1990 S.B. 862 § 2)



Section 82.320 Word license construed.

Word license construed.

82.320. The words "license" and "license tax", used in sections 82.310 to 82.410 shall include licenses for all purposes authorized or required by law or ordinance, and also the tax on telegraph and telephone poles, the dog tax, the merchants' ad valorem tax, the vehicle license tax and the special tax on foreign insurance companies, and excepting always dramshop, water and boat or wharfage licenses.

(RSMo 1939 § 7732)

Prior revisions: 1929 § 7584; 1919 § 8994; 1909 § 9845



Section 82.330 License collector, election, term, oath, bond--vacancy.

License collector, election, term, oath, bond--vacancy.

82.330. On the Tuesday next following the first Monday in November, A.D. 1902, and every four years thereafter, there shall be elected in said cities, in the manner provided by law for the election of city officers, a license collector, who shall hold his office for the term of four years, and until his successor is elected and qualified; he shall take the oath of office required of state officers, and give bond to such city in the sum of twenty-five thousand dollars, conditioned that he will faithfully and punctually collect and pay over all revenue for licenses and license tax collected and received by him, and in all things faithfully perform the duties of the office of license collector according to law and the ordinances of said city, to be approved by the mayor; and said oath and bond to be filed in the office of the city register of such city. Vacancies in said office of license collector from any cause shall be filled by the governor, from and until the end and expiration of the term in which the vacancy is created. Said license collector shall have his office in the city hall in such rooms as may be designated for the purpose by the proper authority.

(RSMo 1939 § 7726)

Prior revisions: 1929 § 7578; 1919 § 8988; 1909 § 9839



Section 82.340 Powers and duties of license collector--duties may not be altered.

Powers and duties of license collector--duties may not be altered.

82.340. The license collector shall have exclusive authority in all such cities to issue all licenses and receipts for license taxes, except water, dramshop and boat or wharf licenses; he shall have authority to revoke any license by him granted, if the person to whom the license has been issued shall have been convicted of the violation of any law or ordinance relative to such licenses. It shall be his duty to prevent any persons carrying on any business, object or calling for which a license or license tax is required, without having a license or license receipt for that purpose; and he shall report to the court hearing municipal ordinance violations of such city all violations of law and ordinances relating to licenses and license taxes. No commissions or fees shall be paid or allowed for the license collector, or any state or city officer for the collection of any licenses or license tax to which sections 82.310 to 82.410 apply. No duties imposed under this section or designated for the license collector's office by the city shall be altered by any means other than legislative action. Any employees transferred from the license collector's office due to a change in such duties by a means other than legislative action shall be transferred back to the license collector's office to the positions previously held, even where such duties were changed within fifteen months prior to August 28, 1990.

(RSMo 1939 § 7727, A.L. 1978 H.B. 1634, A.L. 1990 H.B. 1716)

Prior revisions: 1929 § 7579; 1919 § 8989; 1909 § 9840



Section 82.350 List of licenses to be maintained.

List of licenses to be maintained.

82.350. It shall be the duty of the license collector to keep a complete list of all persons, firms, associations and corporations who are required by law, or ordinance, to obtain a license, or pay a license tax, and collect all information which may be necessary for the proper assessing, levying and issuing of licenses and license taxes. Such lists and information shall be kept in proper books in the office of the license collector and at all times be kept up to date, as complete and correct as possible.

(RSMo 1939 § 7728, A.L. 1953 p. 268)

Prior revisions: 1929 § 7580; 1919 § 8990; 1909 § 9841



Section 82.360 Procedure in obtaining and granting license.

Procedure in obtaining and granting license.

82.360. To obtain a license or to pay a license tax the person making application therefor shall accompany his application with such statements and affidavits as may now or hereafter be required by law or ordinance; the license collector, as soon thereafter as practicable, shall give to the applicant a statement that, upon the payment of the amount of the license or license tax required by law or ordinance to be paid, a license or tax receipt, as the case may be, will be issued to such applicant. Upon the receipt of said statement, the applicant shall pay to the license collector the amount named in such statement, taking therefor duplicate receipts, one of which shall be by him filed with the city auditor, and the license collector shall thereupon issue the license or license tax receipt to the applicant for the period required by law or the ordinances of such city.

(RSMo 1939 § 7729)

Prior revisions: 1929 § 7581; 1919 § 8991; 1909 § 9842



Section 82.370 Separate records to be kept--open to inspection.

Separate records to be kept--open to inspection.

82.370. The license collector shall keep a separate record or book for each kind of license or tax receipt which he is authorized to issue, in each of which shall be recorded the names of all applicants for such licenses, the place at which the applicant is permitted to conduct the business authorized, if the license is for such purpose, otherwise the place of business or residence of the applicant, and the date of issuance of the license, all of which shall be public and open to the inspection of any citizen; he shall also keep all statements and affidavits furnished him in his office for public reference and the convenience of the officers of such city.

(RSMo 1939 § 7730)

Prior revisions: 1929 § 7582; 1919 § 8992; 1909 § 9843



Section 82.390 Compensation of license collector--appointment of deputies and employees (St. Louis City).

Compensation of license collector--appointment of deputies and employees (St. Louis City).

82.390. 1. Beginning January 1, 1998, the license collector of the city of St. Louis shall receive a salary of fifty-eight thousand three hundred dollars per year and beginning January 1, 1999, the license collector of the city of St. Louis shall receive a salary of sixty-four thousand one hundred thirty dollars, payable as provided in section 82.395. Beginning January 1, 2000, the compensation of the license collector of the city of St. Louis may be annually increased by an amount equal to the annual salary adjustment for employees of the city of St. Louis as approved by the board of aldermen of such city.

2. The license collector may appoint one chief deputy, and one assistant deputy license collector, either of whom, in the absence for any cause of the license collector, may perform all the duties of the license collector. The license collector may appoint a cashier, an assistant cashier, a secretary and such other clerks, account clerks and inspectors as are required by the license collector to properly and efficiently perform the duties of the license collector's office when such positions are approved by the board of aldermen of such city.

3. The salaries and compensation of the employees enumerated in subsection 2 of this section shall be payable as provided in section 82.395.

4. The license collector, deputy license collector and clerks may administer oaths in the transaction of the business of the office. The license collector and the license collector's sureties are responsible for the official acts of all employees appointed by the license collector.

(L. 1947 V. II p. 306 § 1, A.L. 1949 p. 379, A.L. 1951 p. 341, A.L. 1957 p. 247, A.L. 1965 p. 194, A.L. 1969 p. 144, A.L. 1978 H.B. 1121 & 1257, A.L. 1983 S.B. 250, A.L. 1987 S.B. 65, et al., A.L. 1992 H.B. 1228, A.L. 1997 S.B. 11, A.L. 1999 H.B. 748)



Section 82.395 St. Louis license collector, procedural duties, payment of salaries--deficiency in salary pay, discharge of deficiency--effect of law--notary public.

St. Louis license collector, procedural duties, payment of salaries--deficiency in salary pay, discharge of deficiency--effect of law--notary public.

82.395. 1. The license collector of the city of St. Louis shall collect, deduct and retain for collecting all revenues, taxes, licenses and other dues which he is or may be authorized to collect for the state, city and school, in the same manner as is provided for the collector of revenue, fees in the amount prescribed under section 82.650. The license collector shall pay his salary, and all salaries, clerical hire and other expenses of his office, out of the fees so collected, deducted and retained by him pursuant to this section, anything to the contrary notwithstanding.

2. In the event that the fees so collected, deducted and retained by the license collector of the city of St. Louis out of the amounts so collected for state, city and school are insufficient to pay and discharge, in full, the amount required and necessary for all salaries, clerical hire and other expenses and costs of the office, the deficiency shall be paid by the state, city and school, respectively, out of the undistributed collected moneys in the license collector's hands due the state, city and school, respectively, in proportion that the moneys so collected for each bears to the total amount so collected for all, as such amounts shall be reflected in and by the settlement made annually on the first Monday in June, and for the purposes of paying and discharging such deficiency, the license collector shall deduct and retain out of such undistributed collected taxes, the proportionate amounts, and use same to pay and discharge such deficiency. Nothing in this section shall be construed as repealing the law requiring the license collector to deposit weekly in the city treasury, all moneys collected for the city, nor the law requiring him to deposit, weekly, with the state treasurer, all revenue collected for the state.

3. The license collector, under this section, shall keep at all times in his office a notary public, who shall administer oaths and take notarial acknowledgments in connection with such office without charge.

(L. 1992 H.B. 1228)

Effective 6-19-92



Section 82.397 St. Louis license collector to make annual settlement with treasurer--vouchers--residual fees.

St. Louis license collector to make annual settlement with treasurer--vouchers--residual fees.

82.397. The license collector of the city of St. Louis shall make settlement annually on the first Monday in June and at the expiration of his term of office, with the treasurer of the city, for all fees so collected, deducted and retained by him, as provided in section 82.395; and all fees so collected, deducted, and retained shall be computed for the year or part of the year next preceding the dates of such settlement. The license collector shall present for allowance proper vouchers for all disbursements made by him on account of all salaries, clerical hire and other expenses of his office, and other costs of collecting all revenues, taxes, licenses and other dues which he is or may be authorized to collect for the state, city and school, which shall be allowed and credited to him as against the fees so collected, deducted and retained by him. If the residue of such fees in the hands of the license collector after the annual settlement exceed two times the amount of the previous year's disbursement for all salaries, clerical hire and other expenses of his office, such excess shall be paid into the treasuries of the state, city and school in proportion that the amount of revenue so collected for each bears to the total amount so collected for all, as such amounts shall be reflected in and by the settlement made annually on the first Monday in June.

(L. 1992 H.B. 1228)



Section 82.400 Collector to make weekly payments to city treasurer--duty of treasurer.

Collector to make weekly payments to city treasurer--duty of treasurer.

82.400. The said license collector shall, on Monday of each week, pay to the treasurer of such city all moneys received by him for licenses and license tax; said treasurer shall issue duplicate receipts therefor, one of which he shall deliver to the license collector, the other to the auditor of such city.

(RSMo 1939 § 7734)

Prior revisions: 1929 § 7586; 1919 § 8996; 1909 § 9847



Section 82.410 Powers and duties of certain officers transferred to license collector.

Powers and duties of certain officers transferred to license collector.

82.410. Every person, firm, association or corporation shall owe to the license collector all and every duty now due by law or ordinance to the city collector of the revenue or to the license commissioner, or other city officer of such city, with respect to the assessment, levy, issue, transfer or revoking of licenses, or license taxes, for any purpose whatever; all and every duty of said city collector, license commissioner and other officer of such city imposed by law or ordinance with respect to the assessment, levy, issue, transfer or revoking of licenses or license taxes for any purpose whatever is hereby transferred to the office of license collector created by sections 82.310 to 82.410.

(RSMo 1939 § 7731)

Prior revisions: 1929 § 7583; 1919 § 8993; 1909 § 9844



Section 82.420 Public market.

Public market.

82.420. It shall be the duty of the mayor and municipal assembly or council in all cities of three hundred thousand inhabitants or over, or which may hereafter attain a population of three hundred thousand or over, to establish and locate a market for the sale, at wholesale or retail, of fruits, vegetables and other farm or dairy products.

(RSMo 1939 § 7720)

Prior revisions: 1929 § 7572; 1919 § 8982; 1909 § 9833



Section 82.430 Business to be regulated, rental fixed.

Business to be regulated, rental fixed.

82.430. Such mayor and municipal assembly shall, by ordinance, regulate the business to be conducted and carried on in such market, and fix a yearly rental to be charged for stands or stalls in the market.

(RSMo 1939 § 7721, A.L. 1969 p. 145)

Prior revisions: 1929 § 7573; 1919 § 8983; 1909 § 9834



Section 82.440 When not to sell marketplaces now owned.

When not to sell marketplaces now owned.

82.440. No city amenable to the provisions of sections 82.420 and 82.430, now owning a public marketplace or public marketplaces, or which shall hereafter acquire a public marketplace, shall be permitted to disburse or use for other purposes any of the proceeds received from the sale or disposition of such marketplace or marketplaces, unless such said city shall have, prior thereto, acquired the necessary ground for the establishment of a marketplace or marketplaces, as contemplated in said sections 82.420 and 82.430, and which ground shall be of dimensions commensurate with the requirements of said city, and not to exceed in cost the sum of one million dollars, and unless said city shall, prior thereto, have made provisions for the establishment and maintenance of a marketplace or marketplaces on such grounds, as is contemplated in sections 82.420 and 82.430.

(RSMo 1939 § 7722)

Prior revisions: 1929 § 7574; 1919 § 8984; 1909 § 9835



Section 82.450 Corporation may condemn land for marketplaces, when.

Corporation may condemn land for marketplaces, when.

82.450. In the event any city amenable to the provisions of sections 82.420 and 82.430 shall fail to provide a marketplace or marketplaces of the dimensions set out in section 82.440, any corporation composed of five or more residents of this state, organized under the laws of the state of Missouri, for the purpose of establishing a market or markets, as contemplated by said section 82.420, shall have the power to condemn lands or other property, or any interest therein, to the amount set out in section 82.440, for use by it in establishing and maintaining such marketplace or marketplaces, in the same manner and with like effect as provided in sections 523.010 to 523.100.

(RSMo 1939 § 7723)

Prior revisions: 1929 § 7575; 1919 § 8985; 1909 § 9836



Section 82.460 Streetcar gates, passengers, regulation.

Streetcar gates, passengers, regulation.

82.460. Any city having a population of three hundred thousand or more shall have the exclusive right to regulate the use of gates on streetcars operated in said city, and shall have the exclusive right to regulate passengers in getting on or off said streetcars.

(RSMo 1939 § 7724)

Prior revisions: 1929 § 7576; 1919 § 8986; 1909 § 9837



Section 82.461 Zoning permit not to issue for certain facilities unless notice is given to adjoining landowners--Kansas City.

Zoning permit not to issue for certain facilities unless notice is given to adjoining landowners--Kansas City.

82.461. 1. A municipal planning and zoning authority shall not issue any zoning permit, rezoning permit, conditional use permit, or other zoning authorization which is required by municipal ordinance for the placement of a substance abuse treatment facility unless the applicant for such permit provides evidence that he has provided written notification of the proposed placement of the facility to the owner or owners of property located within one hundred eighty-five feet of the boundaries of the property on which the treatment facility is located.

2. The division of alcohol and drug abuse of the department of mental health shall promulgate rules and regulations to implement the provisions of this section. Such rules and regulations shall provide that the division may revoke the certification of a facility certified pursuant to section 376.779 and section 630.655 if the operator of the facility does not provide evidence of compliance with this section. A person who commences operating a substance abuse treatment facility which is not certified pursuant to section 376.779 and section 630.655 without complying with the provisions of this section shall incur a civil penalty of one hundred dollars per day of violation and each successive day of violation shall constitute a separate violation.

3. The provisions of this section shall apply only to substance abuse treatment facilities located in a city with a population over three hundred fifty thousand which is partly located in a first class charter county.

(L. 1990 S.B. 728 § 2)



Section 82.470 Parking lots and buildings--St. Louis may acquire, lease--limitations on use.

Parking lots and buildings--St. Louis may acquire, lease--limitations on use.

82.470. Any constitutional charter city in this state of more than seven hundred thousand population may rent, lease and improve property, or acquire property by gift, purchase, exchange, or by the exercise of the power of eminent domain in the manner provided by law for the condemnation of land, except residential property, for street purposes in such municipality, and may construct, install or equip buildings and facilities thereon for parking motor vehicles, and may lease such property and facilities to others for parking motor vehicles, and may authorize the making of a charge for the use of such property and facilities for such purpose; provided, however, such municipality shall not dispense or furnish or allow any lessee or occupant to dispense or furnish, upon or in connection with any property or facility acquired or operated pursuant to this section any product or service other than the parking of motor vehicles; and provided further, that the city shall advertise for competitive bids before renting or leasing property for the purpose of parking motor vehicles and shall rent or lease such property to the highest bidder.

(L. 1949 p. 556 § 7411c)



Section 82.480 Financing of parking lots, methods.

Financing of parking lots, methods.

82.480. 1. Any such constitutional charter city is empowered to finance and pay for the planning, designing, acquisition, construction, equipment and improvement of property for parking motor vehicles by any one or combination of the following methods:

(1) General revenue funds, including any proceeds derived from the leasing of the parking facilities;

(2) General obligation bonds within legal debt limitations;

(3) Negotiable interest-bearing revenue bonds, the principal and interest of which shall be payable from the revenues derived by such municipality from the leasing of the parking facilities, and when the existing facility is located within five hundred feet of a municipally owned and operated auditorium and convention hall, then the interest and principal of the bonds may be payable from any parking meter receipts or revenues from municipal parking meters located on any streets or facility and designated by ordinance to be used for that purpose, which proceeds or any part thereof may be pledged by the city to the retirement of negotiable interest-bearing bonds, which revenue bonds may be issued and sold by the municipality when authorized by the legislative authority of the city;

(4) Special benefit assessments, equal to the total cost of land and improvements or only a portion thereof, to be assessed against benefitted property in proportion to the benefit derived, to be paid entirely or in such installments and at such rate of interest as the legislative authority of any such city may prescribe.

2. The benefit assessments shall be determined in accordance with established local special assessment practice after proper notice and hearing, subject to the approval of the legislative authority of the city.

(L. 1949 p. 556 § 7411d, A.L. 1967 p. 160)



Section 82.485 City treasurer supervisor of parking meters--powers and duties--parking meter fund--parking commission.

City treasurer supervisor of parking meters--powers and duties--parking meter fund--parking commission.

82.485. 1. The treasurer of any city not within a county is hereby made and constituted supervisor of parking meters.

2. It shall be the duty of the supervisor of parking meters to install parking meters, collect all parking meter fees, supervise the expenditures for repairs and maintenance, establish and supervise a parking division to enforce any statute or ordinances now or hereafter established pertaining to the parking of motor vehicles, including automated zone parking and all other parking functions, and to make all disbursements on any parking contracts, including employment, consulting, legal services, capital improvement and purchase of equipment and real property which may hereafter be made by such cities, subject to audit in the manner provided by state statute.

3. The supervisor of parking meters shall establish and maintain a parking meter fund and any other funds therein which the supervisor of parking meters determines to be necessary, including debt service funds and capital improvement funds for purposes including, but not restricted to, the construction of off-street parking facilities and supervising and directing the financing of such projects. The supervisor of parking meters of such city may issue revenue bonds and pledge parking division and other revenues and assets, including real property and future income, for the purpose of capital improvements and debt service. The parking meter fund shall be the sole depository for all parking revenue derived from parking fees, fines, penalties, administrative costs and booting or any other revenues derived from the parking division.

4. The supervisor of the parking meters shall each year submit for approval to the board of aldermen, having first been reviewed by the parking commission, an operating budget projecting revenues and expenses for the fiscal year beginning July 1, 1990, and for each fiscal year thereafter. The parking commission, which shall consist of the supervisor of parking meters as chairperson, the chairperson of the aldermanic traffic committee, the director of streets, the comptroller and the director of the parking operations, shall approve parking policy as necessary to control public parking, shall set rates and fees to ensure the successful operation of the parking division, and require a detailed accounting of parking division revenues from any agent or agency, public or private, involved in the collection of parking revenues. The supervisor of parking meters shall draw upon the parking meter fund annually a portion of such fund according to the parking division's operating budget to pay any debt obligations, salaries, contracts, expenditures for repairs and maintenance, and make any capital improvements, and a portion of such fund shall at the end of each fiscal year then be transferred to the general fund of the city. The transfer to the general fund shall be no more than forty percent of the parking meter fund's net change in the fund's balance after all payments for capital improvements and debt service have been made.

(L. 1951 p. 347 §§ 1, 2, A.L. 1990 H.B. 1716, A.L. 1992 H.B. 1228, A.L. 1999 S.B. 19, A.L. 2013 H.B. 315, A.L. 2013 H.B. 656)



Section 82.487 Parking commission, duties--city treasurer to serve as parking supervisor, duties, when (St. Louis City).

Parking commission, duties--city treasurer to serve as parking supervisor, duties, when (St. Louis City).

82.487. 1. The parking commission of any city not within a county shall be the city's authority for overseeing public parking, including planning and coordinating policies, programs and operations for any parking facility or spaces owned in whole or part, leased or managed by the parking division. On behalf of the city, the parking commission shall approve:

(1) Guidelines governing the administrative adjudication, disposition and collection of any parking violations or complaints issued by the city;

(2) Budget modifications for the parking fund, also known as the "parking meter fund"; and

(3) The acquisition, development, regulation and operation of such parking facilities or spaces owned in whole or in part, leased or managed by the parking division.

2. The treasurer of any city not within a county shall be the parking supervisor, also known as the "supervisor of parking meters", for any parking facility or space owned in whole or part, leased or managed by the city parking division, and by virtue of his office, shall be subject to the oversight and authorized funding in whole or in part, by the parking commission:

(1) Establish joint public-private parking ventures;

(2) Supervise the acquisition, development and operation of parking division properties or facilities owned by title or funded in whole or in part, leased or managed by the parking division;

(3) Make and pay contracts and other obligations;

(4) Supervise any other on-street and off-street parking programs and assets;

(5) Shall provide the comptroller with monthly reports of all parking revenues collected by the city; and

(6) Make biannual installment payments of the annual general fund transfer subject to the parking commission's approval and provide the comptroller and treasurer with monthly reports of all parking revenues collected by the city.

3. Nothing in this section shall be construed as limiting or altering the powers and duties of the license collector of the city prescribed in section 82.340, and the exclusive authority to issue licenses and receipts for license taxes shall remain with and be exercised by the license collector.

4. Nothing in this section shall be construed as limiting or altering the powers and duties of the city's collector of revenue as provided in section 52.220.

(L. 1994 S.B. 567, A.L. 1999 S.B. 19)



Section 82.490 City treasurer--commission--term--vacancy, how filled.

City treasurer--commission--term--vacancy, how filled.

82.490. In all cities in this state now or hereafter having six hundred thousand inhabitants or more, and in all cities in this state not within a county, but constituting both a political subdivision and a city in its corporate capacity, the city treasurer shall be commissioned by the mayor, and shall serve for the term or period in such commission fixed and thereafter until his successor is duly elected or appointed and qualified. In the event of a vacancy in the office of city treasurer, arising from any cause, such vacancy shall be filled by appointment by the mayor, and the city treasurer so appointed shall serve until the first Monday in January next following the date of the election of his successor, and thereafter until his successor is qualified.

(RSMo 1939 § 7781)



Section 82.500 City treasurer--bond.

City treasurer--bond.

82.500. Before entering upon his official duties the city treasurer shall enter into a good and sufficient bond, approved by the city comptroller, in the penal sum of three hundred thousand dollars, conditioned upon the faithful performance of the duties of his office and the accounting for, according to law, of all public funds coming into his hands as such city treasurer.

(RSMo 1939 § 7782)



Section 82.510 General duties.

General duties.

82.510. The city treasurer shall perform such duties as are, or may be, required of him by the general laws of this state, and such duties as are, or may be, required of him by any ordinance or ordinances of any such city not inconsistent or in conflict with any such general law.

(RSMo 1939 § 7783)



Section 82.515 City treasurer, supervision of parking meters--term.

City treasurer, supervision of parking meters--term.

82.515. The treasurer of any city not within a county shall enter upon the duties of the office of supervisor of parking meters immediately upon taking the oath of the elected office of treasurer.

(L. 1951 p. 347 § 3, A.L. 1990 H.B. 1716)



Section 82.516 City treasurer, additional compensation.

City treasurer, additional compensation.

82.516. For such services as supervisor of parking meters, the city treasurer may receive the sum of sixteen thousand dollars per year from the parking fund, as approved by the parking commission.

(L. 1951 p. 347 § 4, A.L. 1955 p. 306, A.L. 1994 S.B. 567)



Section 82.520 Compensation of city treasurer (St. Louis City).

Compensation of city treasurer (St. Louis City).

82.520. Beginning January 1, 1998, the salary of the city treasurer shall be, in addition to the amount provided by section 82.516, fifty-three thousand nine hundred dollars per annum and beginning January 1, 1999, the salary of the city treasurer shall be, in addition to the amount provided by section 82.516, fifty-nine thousand two hundred ninety dollars per annum. Beginning January 1, 2000, the compensation of the city treasurer may be annually increased by an amount equal to the annual salary adjustment for employees of the city of St. Louis as approved by the board of aldermen. The salary of the city treasurer, and the salaries of the treasurer's deputies, clerks, and assistants, shall be paid out of the city treasury, in equal semimonthly installments.

(RSMo 1939 § 7784, A.L. 1978 H.B. 1121 & 1257, A.L. 1987 S.B. 65, et al., A.L. 1997 S.B. 11, A.L. 1999 H.B. 748)



Section 82.530 Deputies and clerks.

Deputies and clerks.

82.530. The city treasurer may appoint such deputies, assistants and clerks as he may by ordinance be authorized to appoint, and who shall receive salaries as may be fixed by ordinance of any city to which this chapter applies.

(RSMo 1939 § 7785)



Section 82.540 Assessment division.

Assessment division.

82.540. There shall be an assessment division in any constitutional charter city not situated within a county which shall consist of the assessor and such deputy assessors and employees as may be provided by ordinance.

(L. 1945 p. 1859 § 3, A. 1949 H.B. 2032)



Section 82.550 Assessor appointed by mayor--term.

Assessor appointed by mayor--term.

82.550. An assessor shall be appointed at the convenience of the mayor and shall hold office for the term for which the mayor was elected and until his successor is duly qualified.

(L. 1945 p. 1859 § 2)



Section 82.560 Assessor--qualifications--compensation--duties--oath.

Assessor--qualifications--compensation--duties--oath.

82.560. The assessor shall have the qualifications provided with regard to the mayor; receive such salary as may be fixed by the charter or by ordinance; and before entering upon the duties of his office shall take an oath similar to that required by law of county assessors. He shall be the head of the assessment division; appoint the deputy assessors and employees in his division; preserve all maps, plats, books and papers belonging to said division; cause all plats to be prepared, altered and corrected as required by law; receive lists, statements or returns of property; and furnish blanks and information to those desiring to appeal to the board of equalization.

(L. 1945 p. 1859 § 4)



Section 82.570 Costs and expenses of assessments, how paid.

Costs and expenses of assessments, how paid.

82.570. In all cities in this state not in any county, all the costs and expenses of the assessor of such city or cities, in making the assessments and in the preparation of abstracts of assessment lists and tax bills provided by law, shall be allowed and paid by such city or cities in the same manner as other demands against such city or cities are allowed and paid; and when the aggregate of such costs and expenses for each year shall have been ascertained, the comptroller of such city or cities shall certify same to the director of revenue. After certification by the commissioner of administration, the director of revenue shall certify the claims for payment, and warrant upon the state treasurer shall be issued to the treasurer of such city or cities submitting such certificate for one-half of said sum; provided further, that in all cities in this state not in any county the assessor shall perform the duties now performed by county clerks in extending taxes on the assessment books and such other services pertaining thereto.

(RSMo 1939 § 10997, A.L. 1945 p. 1782 § 9)

Prior revision: 1929 § 9807



Section 82.580 Deputy assessors--qualifications--powers--oath--duties.

Deputy assessors--qualifications--powers--oath--duties.

82.580. Each deputy assessor shall take the same oath as the assessor and shall have the same powers, subject to his control, and shall have been a resident of the city for five years next before appointment.

(L. 1945 p. 1859 § 5)



Section 82.590 Bonds of assessors and deputies.

Bonds of assessors and deputies.

82.590. The assessor and his deputies before entering upon their duties shall give bond to the state; the assessor for twenty thousand dollars and the deputies each for five thousand dollars, or such other sums as may be fixed by ordinance. Each bond shall be executed in duplicate; the original thereof shall be deposited and filed in the office of the secretary of state, and the duplicate copy, which shall be so marked, shall be deposited and filed in the office of the city comptroller.

(L. 1945 p. 1859 § 6)



Section 82.599 Collector of revenue, compensation (St. Louis City).

Collector of revenue, compensation (St. Louis City).

82.599. Other provisions of law to the contrary notwithstanding, beginning January 1, 1998, the collector of revenue in a city not within a county shall receive an annual salary of seventy thousand four hundred dollars and beginning January 1, 1999, the collector of revenue in a city not within a county shall receive an annual salary of seventy-seven thousand four hundred forty dollars. Beginning January 1, 2000, the compensation of the collector of revenue in a city not within a county may be annually increased by an amount equal to the annual salary adjustment for employees of such city as approved by the board of aldermen of such city. Such salary shall be paid out of the city treasury, in equal semimonthly installments, and shall be in lieu of all other amounts otherwise provided by law.

(L. 1987 S.B. 65, et al., A.L. 1997 S.B. 11, A.L. 1999 H.B. 748)



Section 82.605 Compensation for collecting earnings tax.

Compensation for collecting earnings tax.

82.605. 1. For his services in collecting any earnings tax imposed by the city under provisions contained in its charter, the collector of revenue in any constitutional charter city not within a county shall receive the sum of eight thousand five hundred dollars annually in addition to the compensation otherwise provided by law.

2. The compensation provided by this section shall be paid semimonthly in equal installments.

(L. 1957 p. 246, A.L. 1969 p. 146)



Section 82.607 Additional duty, financial report.

Additional duty, financial report.

82.607. The city treasurer in any constitutional charter city in this state with more than six hundred thousand population shall annually compile and send to the treasurer of the state of Missouri a financial report showing the investments and deposits of such city on which interest or dividends are earned and the rate and total amount of such interest or dividends.

(L. 1969 p. 146 § 1, A.L. 1987 S.B. 65, et al.)



Section 82.610 Number of deputies, assistants, and clerks and their compensation to be set by ordinance (St. Louis).

Number of deputies, assistants, and clerks and their compensation to be set by ordinance (St. Louis).

82.610. Effective January 1, 1976, the collector shall appoint such deputies, assistants, and clerks as he may by ordinance be authorized to appoint and who shall receive salaries fixed by ordinance of any constitutional charter city not located within a county. Salaries shall be paid out of the fees collected, deducted and retained as provided by sections 82.650 and 82.670. The term of office of each of the appointees shall be at the pleasure of the said collector but not to exceed the term of office of said collector of revenue.

(L. 1945 p. 1311 § 2, A.L. 1947 V. II p. 298, A.L. 1951 p. 351, A.L. 1963 p. 132, A.L. 1965 p. 196, A.L. 1975 S.B. 317, A.L. 1976 S.B. 723)



Section 82.630 Appointment of additional clerical help.

Appointment of additional clerical help.

82.630. In addition to the above designated appointees, the collector of revenue is authorized to appoint and employ such additional temporary clerical help as may be authorized by the comptroller of the city.

(L. 1945 p. 1311 § 4, A.L. 1947 V. II p. 298, A.L. 1949 p. 376, A.L. 1951 p. 351, A.L. 1957 p. 246, A.L. 1963 p. 132, A.L. 1965 p. 196)



Section 82.640 Deputies' oath and bond.

Deputies' oath and bond.

82.640. The deputy collectors shall, before taking office, take and subscribe an oath or affirmation to support the constitutions of the United States and of the state of Missouri, and to demean themselves faithfully in office; and, each of said designated deputy collectors shall be required to give bond and security to the state of Missouri, in the amount required by and to the satisfaction of and to be approved by the collector, in a sum not to exceed two thousand five hundred dollars each, conditioned that he will faithfully account for all moneys coming into his hands as such deputy collector, all of which said bonds shall be deposited and remain in the office of the city register of such city.

(L. 1945 p. 1311 § 5)



Section 82.650 Fees to be collected.

Fees to be collected.

82.650. The collector of revenue shall collect, deduct and retain for collecting all revenues, taxes, licenses and other dues which he is or may be authorized to collect for the state, city and school the following fees, viz: On current tax revenues, on all sums collected one and one-half percent; on licenses and all other dues, except delinquent and back taxes collected in any one year, as follows: When the amount collected for the city aggregates eight hundred thousand dollars or less, two and one-half percent; on all licenses and other dues collected for the city in excess of eight hundred thousand dollars, four percent; on all such licenses collected for the state, three percent. All such fees herein enumerated shall be deducted and retained by such collector out of the amount collected for state, city and school, respectively, and upon settlement with such collector shall be credited to his account and charged against the respective revenue accounts. On all back taxes, and on all other delinquent taxes, the collector shall charge a fee of two percent which shall be added to the face of the tax bill and collected from the party paying such tax as a penalty in the same manner as other penalties are collected and enforced. The collector of revenue shall pay his salary, and all salaries, clerical hire and other expenses of his office, out of the fees so collected, deducted and retained by him as aforesaid.

(L. 1945 p. 1311 § 6, A.L. 1947 V. II p. 298)



Section 82.660 Annual settlement of fees.

Annual settlement of fees.

82.660. The collector of revenue shall make settlement annually on the first Monday in March and at the expiration of his term of office, with the comptroller of the city, for all fees so collected, deducted and retained by him, as aforesaid; and all fees herein so collected, deducted, and retained as aforesaid, shall be computed for the year or part of the year next preceding the dates of such settlement. Said collector shall present for allowance proper vouchers for all disbursements made by him on account of all salaries, clerical hire and other expenses of his office, and other costs of collecting the revenue, which shall be allowed and credited to him as against the fees so collected, deducted and retained by him as aforesaid, and the residue of such fees in his hands after deducting said allowances and credits shall be paid into the treasuries of the state, city and school in proportion that the amount of revenue so collected for each bears to the total amount so collected for all, as such amounts shall be reflected in and by the said settlement made annually on the first Monday in March.

(L. 1945 p. 1311 § 7)



Section 82.670 Who to pay in case fees are insufficient for the maintenance of office.

Who to pay in case fees are insufficient for the maintenance of office.

82.670. In the event that the fees so collected, deducted and retained by the collector out of the amounts so collected for state, city and school are insufficient to pay and discharge, in full, the amount required and necessary for all salaries, clerical hire and other expenses and costs of collecting the revenue, the deficiency shall be paid by the state, city and school, respectively, out of the undistributed collected taxes in the collector's hands due the state, city and school, respectively, in proportion that the amount of revenue so collected for each bears to the total amount so collected for all, as such amounts shall be reflected in and by the said settlement made annually on the first Monday in March; and for the purpose of paying and discharging such deficiency, the collector shall deduct and retain out of such undistributed collected taxes, the said proportionate amounts, and use same to pay and discharge said deficiency; provided, that the comptroller of the city may reasonably limit the expenditures of said office and the cost of collecting the revenue; provided, further, that nothing in this section contained shall be construed as repealing the law requiring the collector to deposit, daily, in the city treasury, all moneys collected for the city, nor the law requiring him to deposit, weekly, with the state treasurer, all revenue collected for the state. The collector of the revenue, under this section, shall keep at all times in his office a notary public, who shall administer oaths and take notarial acknowledgments in connection with such office without charge.

(L. 1945 p. 1311 § 8)



Section 82.680 Other compensation abolished.

Other compensation abolished.

82.680. All fees, commissions or other compensation heretofore charged, received or allowed by or to any such collector, as compensation for his services, either under or by virtue of state law, the charter of such city, or otherwise, are hereby abolished.

(L. 1945 p. 1311 § 9)



Section 82.690 Coroner's inquest costs to be paid out of city treasury.

Coroner's inquest costs to be paid out of city treasury.

82.690. All moneys required to be paid out of the county treasuries of the different counties of this state by section 58.570 shall, in the city of St. Louis, be paid out of the city treasury of said city.

(RSMo 1939 § 15743)

Prior revision: 1929 § 14795



Section 82.700 Duties of county commission--who to perform in St. Louis.

Duties of county commission--who to perform in St. Louis.

82.700. All acts and parts of acts which provide for the performance of any duty or trust by any county commission in this state shall also include the municipal assembly, and the mayor and comptroller of the city of St. Louis.

(RSMo 1939 § 15744)

Prior revision: 1929 § 14796



Section 82.710 Duties of county clerk to be performed by the register.

Duties of county clerk to be performed by the register.

82.710. All laws providing for the performance of any duty, service or trust, by any county clerk, shall apply to the register of the city of St. Louis, as if such officer was specially named in such law, acts, or parts of acts.

(RSMo 1939 § 15746)

Prior revision: 1929 § 14798



Section 82.715 Board of aldermen may pay additional compensation to certain officials, when.

Board of aldermen may pay additional compensation to certain officials, when.

82.715. Because of the additional duties which have been imposed on the circuit clerk, license collector, sheriff, collector of revenue, treasurer, and recorder of deeds in cities not within a county by such cities, the board of aldermen of any such city, upon the approval of the board of estimate and control of any such city, may pay such officials an additional sum in an amount to be determined by the board. The additional compensation allowed under this section shall be in addition to other compensation provided by law for such officials and shall be paid in the same manner as such other compensation.

(L. 1983 S.B. 250 § 1, A.L. 1987 S.B. 65, et al.)

Effective 1-1-88



Section 82.790 Certain cities may condemn property outside city.

Certain cities may condemn property outside city.

82.790. Every city now having or which may hereafter have a population of five hundred thousand or more inhabitants shall have authority and is hereby empowered to condemn for public use property, real or personal, or any easement or use therein, without such city.

(RSMo 1939 § 7753)

Prior revision: 1929 § 7605



Section 82.800 Condemnation proceedings--manner--where.

Condemnation proceedings--manner--where.

82.800. Condemnation proceedings as provided for in section 82.790 shall be brought in the county where the property, real or personal, or any easement or use therein, to be condemned or the greater part thereof is situated. Such proceedings shall be prosecuted in the same manner and with the same effect as those used by the county in the condemnation of lands for similar purposes. In the absence of such procedure the proceedings shall be prosecuted in the same manner as is now or may hereafter be provided by law for the condemnation of lands for telegraph, telephone and other purposes.

(RSMo 1939 § 7754)

Prior revision: 1929 § 7606



Section 82.810 Owner may cross adjoining property to repair dangerous structure in St. Louis, when.

Owner may cross adjoining property to repair dangerous structure in St. Louis, when.

82.810. When any building or part thereof, tower, retaining wall, fence wall, smokestack or other similar structure, situated in a city having five hundred thousand inhabitants shall be found by the division of building and inspection, of such city, to be in a condition such as to endanger the lives of persons or likely to cause immediate injury to other property and when the owner, lessee, or both of such property shall have been notified in writing by the building commissioner or other legally authorized officer, upon whom is imposed the duty of condemning buildings, to remove, repair or otherwise secure such building, tower, retaining wall, fence wall, smokestack, or other similar structure and when such building cannot, by use of reasonable means, be removed, properly repaired or otherwise secured without having access to and upon the land, building or premises of an adjoining owner, the owner or lessee shall at least three days before the proposed work is to be commenced, notify the owner or lessee of such adjoining property, in writing, that in order to remove, repair or secure such building or structure it will be necessary for him to enter and temporarily occupy his or their premises, such notice shall state the character of the work to be done; the probable time required for its completion; the part of the land, building or premises proposed to be occupied; the use to be made thereof, together with a true copy of the notice served upon him by the building commissioner or other legally authorized official. If upon the receipt of such notice, the owner, lessee or both, of such adjoining premises shall refuse to permit the entrance and temporary occupancy of his or their premises, for said purposes, the person or persons desiring the entrance and occupancy thereof shall file a duly verified petition in the circuit court containing a statement of facts showing a compliance with the provisions of this section, together with an accurate description of the work necessary to be done; the time reasonably required to do it; the manner in which the premises are to be occupied, a description of the land, building and premises proposed to be occupied. If it shall be made to appear to the satisfaction of the court that an entrance and temporary occupancy of the premises of the adjoining landowner is necessary to protect the safety of persons or property, the court shall, upon the execution by the plaintiff or some responsible person for him of a bond with sufficient surety or sureties to such adjoining property owner, or lessee, in such sum as the court or judge shall deem sufficient to fully secure to such adjoining property owner, or lessee, the payment of any damages that may be occasioned by such entry and occupancy and pay all cost of such proceedings. The court shall at once cause a summons to be issued and served upon the owner, lessee or both, of such adjoining land, building or premises, requiring him or them to show cause, if any they have, at a designated time within five days, why he or they should not be required to permit such entrance and occupancy of the land, building or premises in question. If the adjoining property owner, or lessee or both, shall fail to show good cause why permission should not be granted, an injunction shall issue commanding the owner, lessee or both, of such adjoining premises to permit the entry and temporary occupancy for a definite length of time, to be therein specified, as the court may find to be necessary, by the exercise of reasonable diligence, to remove, repair or otherwise place the structure in question in a safe condition. The proceedings for the enforcement of this section, not herein specifically provided for, shall be in accordance with the provisions of chapter 526 relating to injunctions.

(RSMo 1939 § 7746)

Prior revision: 1929 § 7598



Section 82.815 Number of days city offices to remain open, how set.

Number of days city offices to remain open, how set.

82.815. In any city having a population of over five hundred fifty thousand inhabitants, the governing body by order entered of record may authorize all city and county offices, except the sheriff's office, to be open not more than five days each week. The board of aldermen, after entering such an order, may require any office to be open six days a week when public convenience requires.

(L. 1971 H.B. 239 § 1)



Section 82.817 Designated agents for certain landowners within St. Louis City--penalty.

Designated agents for certain landowners within St. Louis City--penalty.

82.817. 1. All owners of real estate within any city not within a county living outside such city not within a county must designate an agent to accept service of process for any violation of city building or occupancy codes or other city ordinances. The agent's name and address must be registered in the city assessor's office by January 1, 1991, and any changes must be reregistered by the owner thereof within thirty days after any such change is made. Service of process upon this agent, including service of process by registered mail as authorized pursuant to section 506.150, shall be deemed service of process upon the owner. No agent, unless he is the owner of the property, shall be liable for housing code violations relating to the property.

2. Any violation of the provisions of this section is a class B misdemeanor.

(L. 1990 S.B. 728 § 5, A.L. 2000 S.B. 894)

(2002) Senate Bill 894 provision declared unconstitutional as a violation of the clear title requirement of Art. III, Section 23. Home Builders of Greater St. Louis v. State, 75 S.W.3d 267 (Mo.banc).



Section 82.850 Retail sales of meals or drink, tax on gross receipts--ballot language--trust fund established (Cities of Independence and Joplin).

Retail sales of meals or drink, tax on gross receipts--ballot language--trust fund established (Cities of Independence and Joplin).

82.850. 1. As used in this section, the following terms mean:

(1) "Food", all products commonly used for meals or drinks, including alcoholic beverages;

(2) "Food establishment", any cafe, cafeteria, lunchroom, or restaurant which sells meals or drinks to the public;

(3) "Gross receipts", the gross receipts from sales of meals or drinks prepared on the premises and delivered to the purchaser (excluding sales tax);

(4) "Museum", any museum dedicated to the preservation of the history of the westward expansion movement of the United States by covered wagon, train, water, or similar means of transportation, and which is or was owned by this state on the effective date of the tax authorized in this section, and which is operated by the city or any other person;

(5) "Person", any individual, corporation, partnership, or other entity;

(6) "Tourism-related activities", those activities commonly associated with the development, promotion, and operation of tourism and related facilities for the city, including historic preservation.

2. The city council of any home rule city with more than one hundred thirteen thousand two hundred but less than one hundred thirteen thousand three hundred inhabitants and any home rule city with more than forty-five thousand five hundred but fewer than forty-five thousand nine hundred inhabitants and partially located in any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants may impose a tax on the gross receipts derived from the amount of sales or charges for all meals and drinks furnished by every person operating a food establishment situated in the city or a portion thereof. The tax authorized in this section may be imposed in increments of one-eighth of one percent, up to a maximum of two percent of such gross receipts. One-half of any such tax imposed under this section shall be used solely for the development, promotion, and operation of a museum. Such tax shall be in addition to all other sales taxes imposed on such food establishments, and shall be stated separately from all other charges and taxes. Such tax shall not become effective unless the city council, by order or ordinance, submits to the voters of the city a proposal to authorize the city council to impose a tax under this section on any day available for such city to hold municipal elections or at a special election called for the purpose.

3. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall .................... (insert the name of the city) impose a tax on the gross receipts derived from the sales of meals or drinks at any food establishment situated in ............. (name of city) at a rate of .............. (insert rate of percent) percent for the sole purpose of providing funds for the development, promotion, and operation of museum and tourism-related activities and facilities, with .......... (insert rate of percent) percent of such tax dedicated to museum purposes?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter immediately following notification to the department of revenue. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

4. The tax imposed under this section shall be known as the "Museum and Tourism-Related Activities Tax". Each city imposing a tax under this section shall establish separate trust funds to be known as the "Museum Trust Fund" and the "Tourism-Related Trust Fund". The city treasurer shall deposit the revenue derived from the tax imposed under this section for museum purposes in the museum trust fund, and shall deposit the revenue derived for tourism-related purposes in the tourism-related trust fund. The proceeds of such tax shall be appropriated by the city council exclusively for the development, promotion, and operation of museum and tourism-related activities and facilities in the city.

5. All applicable provisions in chapter 144, relating to state sales tax, and in section 32.057, relating to confidentiality, shall apply to the collection of any tax imposed under this section.

6. All exemptions for government agencies, organizations, individuals, and on the sale of certain tangible personal property and taxable services granted under sections 144.010 to 144.525 shall be applicable to the imposition and collection of any tax imposed under this section.

7. The same sales tax permits, exemption certificates, and retail certificates required for the administration and collection of state sales tax in chapter 144 shall be deemed adequate for the administration and collection of any tax imposed under this section, and no additional permit, exemption certificate, or retail certificate shall be required, provided that the director of the department of revenue may prescribe a form of exemption certificate for an exemption from any tax imposed under this section.

8. Any individual, firm, or corporation subject to any tax imposed under this section shall collect the tax from the patrons of the food establishment, and each such patron of the food establishment shall pay the amount of the tax due to the individual, firm, or corporation required to collect the tax. The city shall permit the individual required to remit the tax to deduct and retain an amount equal to two percent of the taxes collected. The city council may either require the license collector of the city to collect the tax, or may enter into an agreement with the director of the department of revenue to have the director collect the tax on behalf of the city. In the event such an agreement is entered into, the director shall perform all functions incident to the collection, enforcement, and operation of such tax, and shall collect the tax on behalf of the city and shall transfer the funds collected to the city license collector, except for an amount not less than one percent nor more than three percent, which shall be retained by the director for the costs of collecting the tax. If the director is to collect such tax, the tax shall be collected and reported upon such forms and under such administrative rules and regulations as the director may prescribe. All refunds and penalties as provided in sections 144.010 to 144.525 are hereby made applicable to violations of this section.

9. It is unlawful for any person to advertise or hold out or state to the public or to any food establishment patron, directly or indirectly, that the tax or any part thereof imposed by this section, and required to be collected by that person, will be absorbed by that person, or anyone on behalf of that person, or that it will not be separately stated and added to the price of the food establishment bill, or if added, that it or any part thereof will be refunded.

(L. 2005 H.B. 186)



Section 82.851 Retail sales of food, tax on gross receipts permitted--definitions--ballot language--trust fund established (City of Independence).

Retail sales of food, tax on gross receipts permitted--definitions--ballot language--trust fund established (City of Independence).

82.851. 1. As used in this section, the following terms shall mean:

(1) "Food", all articles commonly used for food or drink, including alcoholic beverages, the provisions of chapter 311 notwithstanding;

(2) "Food establishment", any cafe, cafeteria, lunchroom, or restaurant which sells food at retail;

(3) "Gross receipts", the gross receipts from retail sales of food prepared on the premises and delivered to the purchaser, excluding sales tax;

(4) "Museum", any museum dedicated to the preservation of the history of the westward expansion movement of the United States by covered wagon, train, water, or similar means of transportation, which is or was owned by the state of Missouri on the effective date of the tax and operated by a city or other person;

(5) "Person", any individual, corporation, partnership, or other entity;

(6) "Tourism-related activities", those activities commonly associated with the development, promotion, and operation of tourism and related facilities for the city, including historic preservation.

2. The city council of any home rule city with more than one hundred thirteen thousand two hundred but less than one hundred thirteen thousand three hundred inhabitants may impose a tax on the gross receipts derived from all retail sales of food by every person operating a food establishment situated in the city or a portion thereof. The tax authorized in this section may be imposed in increments of one-eighth of one percent, up to a maximum of two percent of such gross receipts. One-half of any such tax imposed by a city pursuant to this section shall be used solely for the development, promotion and operation of a museum. Such tax shall be in addition to all other sales taxes imposed on such food establishments, and shall be stated separately from all other charges and taxes. Such tax shall not become effective unless the city council, by order or ordinance, submits to the voters of the city a proposal to authorize the city council to impose a tax under this section on any day available for such city to hold municipal elections or at a special election called for the purpose.

3. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall ............... (insert the name of the city) impose a tax on the gross receipts derived from the retail sales of food at any food establishment situated in .................. (name of city) at a rate of .......... (insert rate of percent) percent for the sole purpose of providing funds for the development, promotion, and operation of museum and tourism-related activities and facilities?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax authorized by this section shall not become effective unless and until the question is resubmitted pursuant to this section to the qualified voters of the city and such question is approved by a majority of the qualified voters of the city voting on the question.

4. The tax imposed under this section shall be known as the "Museum and Tourism-Related Activities Tax". Each city imposing a tax under this section shall establish separate trust funds to be known as the "Museum Trust Fund" and the "Tourism-Related Trust Fund". The city treasurer shall deposit the revenue derived from the tax imposed under this section for museum purposes in the museum trust fund, and shall deposit the revenue derived for tourism-related purposes in the tourism-related trust fund. The proceeds of such tax shall be appropriated by the city council exclusively for the development, promotion, and operation of museum and tourism-related activities and facilities in the city.

5. All applicable provisions in chapter 144, relating to state sales tax, and in section 32.057, relating to confidentiality, shall apply to the collection of any tax imposed under this section.

6. All exemptions for government agencies, organizations, individuals, and on the sale of certain tangible personal property and taxable services granted under sections 144.010 to 144.525 shall be applicable to the imposition and collection of any tax imposed under this section.

7. The same sales tax permits, exemption certificates, and retail certificates required for the administration and collection of state sales tax in chapter 144 shall be deemed adequate for the administration and collection of any tax imposed under this section, and no additional permit, exemption certificate, or retail certificate shall be required, provided that the director of the department of revenue may prescribe a form of exemption certificate for an exemption from any tax imposed under this section.

8. Any individual, firm, or corporation subject to any tax imposed under this section shall collect the tax from the patrons of the food establishment, and each such patron of the food establishment shall pay the amount of the tax due to the individual, firm, or corporation required to collect the tax. The city shall permit the individual required to remit the tax to deduct and retain an amount equal to two percent of the taxes collected. The city council may either require the license collector of the city to collect the tax, or may enter into an agreement with the director of the department of revenue to have the director collect the tax on behalf of the city. In the event such an agreement is entered into, the director shall perform all functions incident to the collection, enforcement, and operation of such tax, and shall collect the tax on behalf of the city and shall transfer the funds collected to the city license collector, except for an amount not less than one percent nor more than three percent, which shall be retained by the director for the costs of collecting the tax. If the director is to collect such tax, the tax shall be collected and reported upon such forms and under such administrative rules and regulations as the director may prescribe. All refunds and penalties as provided in sections 144.010 to 144.525 are hereby made applicable to violations of this section.

9. It is unlawful for any person to advertise or hold out or state to the public or to any food establishment patron, directly or indirectly, that the tax or any part thereof imposed by this section, and required to be collected by that person, will be absorbed by that person, or anyone on behalf of that person, or that it will not be separately stated and added to the price of the food establishment bill, or if added, that it or any part thereof will be refunded.

(L. 2005 S.B. 431 § 82.850)

Effective 7-14-05



Section 82.875 Police services sales tax--vote required--fund created, use of moneys (City of Independence).

Police services sales tax--vote required--fund created, use of moneys (City of Independence).

82.875. 1. The governing body of any home rule city with more than one hundred thirteen thousand two hundred but fewer than one hundred thirteen thousand three hundred inhabitants may impose, by order or ordinance, a sales tax on all retail sales made within the city which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one percent of the gross receipts of such retail sales, may be imposed in increments of one-eighth of one percent, and shall be imposed solely for the purpose of funding police services provided by the police department of the city. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No such order or ordinance adopted under this section shall become effective unless the governing body of the city submits to the voters residing within the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter after the director of revenue receives notification of adoption of the local sales tax. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue collected under this section by the director of the department of revenue on behalf of any city, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "City Police Services Sales Tax Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the trust fund and credited to the city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such city. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

5. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by a number of registered voters of the city equal to at least two percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

6. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the city shall notify the director of the department of revenue of the action at least ninety days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director shall remit the balance in the account to the city and close the account of that city. The director shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 2007 S.B. 30 merged with S.B. 81 merged with S.B. 233)



Section 82.1000 Forfeiture of motor vehicles, power to enact ordinances, requirements, procedure.

Forfeiture of motor vehicles, power to enact ordinances, requirements, procedure.

82.1000. 1. In addition to forfeiture proceedings pursuant to sections 513.600 to 513.645, the governing body of any constitutional charter city having a population of more than one hundred thousand inhabitants and located within a county of the first classification that adjoins no other county of the first classification may enact ordinances which would subject to forfeiture any motor vehicle operated by a person with one or more prior convictions for an intoxication-related traffic offense, as defined in section 577.023, who is prohibited from obtaining a license to operate a motor vehicle by the director of revenue pursuant to subdivision (9) or (10) of section 302.060, or who has the person's license to operate a motor vehicle suspended or revoked, as a result of a finding or a plea of guilty to:

(1) Any intoxication-related traffic offense as defined in section 577.023; or

(2) Involuntary manslaughter as a result of operating a motor vehicle while in an intoxicated condition as defined in section 565.024. Such forfeiture pursuant to this subsection shall only be allowed if such person operates a motor vehicle while the person's license to operate a motor vehicle is under such a suspension or revocation.

2. The ordinance allowing forfeitures pursuant to this section may also provide for the impoundment and forfeiture of a motor vehicle operated by any person who is classified as a prior offender or persistent offender pursuant to section 577.023 after the effective date of such ordinance, except that a judgment of forfeiture may only be rendered if there is a conviction of an intoxication-related traffic offense which causes the owner of the motor vehicle to be classified as a prior or persistent offender.

3. The ordinance allowing the forfeitures pursuant to this section may also provide for the impoundment and forfeiture of a motor vehicle operated by any person who has previously been convicted of two or more intoxication-related traffic offenses, as defined in section 577.023, and who thereafter, pursuant to a chemical test conducted in accordance with sections 577.020 to 577.041, is determined upon probable cause to have been driving a motor vehicle with a blood-alcohol concentration equal to or greater than the blood-alcohol percentage concentration specified in subsection 1 of section 302.520, or any such person who, pursuant to section 577.041, has been requested to submit to a chemical test as described pursuant to that section, and refused to submit to such test.

4. All forfeiture proceedings pursuant to this section shall be conducted in accordance with sections 513.600 to 513.645, except the forfeiture proceeding shall be brought by the city attorney for the city which enacted such ordinances.

5. The ordinance shall also provide that any person claiming an ownership interest in the motor vehicle subject to forfeiture shall have all the defenses to the forfeiture proceeding available to them which they may be entitled to raise pursuant to sections 513.600 to 513.645. The ordinance shall further provide that, in the event the title documents registered with the department of revenue for the motor vehicle subject to forfeiture, at the time of the action giving rise to the forfeiture proceeding, list persons as owners or co-owners of the vehicle in addition to or other than the operator, and the nonoperator owner of the motor vehicle has not previously been the operator or the owner of, a motor vehicle which has been the subject of a forfeiture proceeding authorized by this section, the motor vehicle shall be returned to the nonoperator registered owner and all costs associated with the seizure, towing, storage and impoundment of the vehicle, and the payment of all court costs and reasonable attorney fees associated with the forfeiture proceeding shall be paid by the owners or the operator of the vehicle. To be entitled to return of the vehicle all owners shall execute a written agreement with the municipality stipulating and consenting to the seizure and forfeiture of the motor vehicle in the event such motor vehicle is subsequently operated by the same operator under circumstances which would allow the municipality to seek forfeiture of such vehicle pursuant to an ordinance authorized by this section.

(L. 1993 S.B. 167 § 1, A.L. 1996 H.B. 1169 & 1271 merged with S.B. 722)

*Transferred 1994; formerly 66.730

(2004) Section authorizing city to enact forfeiture ordinance does not supercede defenses allowed under Criminal Activity Forfeiture Act; a felony conviction is therefore required before a motor vehicle can be forfeited to the government. City of Springfield v. Gee, 149 S.W.3d 609 (Mo.App.S.D.).



Section 82.1025 Nuisance action for deteriorated property (Jefferson, Platte, Franklin, and St. Louis counties, Springfield, St. Louis, Kansas City).

Nuisance action for deteriorated property (Jefferson, Platte, Franklin, and St. Louis counties, Springfield, St. Louis, Kansas City).

82.1025. 1. In any county of the first classification with a charter form of government and a population greater than nine hundred thousand, in any county of the first classification with more than one hundred ninety-eight thousand but fewer than one hundred ninety-nine thousand two hundred inhabitants, in any county of the first classification with more than seventy-three thousand seven hundred but fewer than seventy-three thousand eight hundred inhabitants, in any county of the first classification with more than ninety-three thousand eight hundred but fewer than ninety-three thousand nine hundred inhabitants, in any home rule city with more than one hundred fifty-one thousand five hundred but fewer than one hundred fifty-one thousand six hundred inhabitants, in any city not within a county and in any city with at least three hundred fifty thousand inhabitants which is located in more than one county, a parcel of property is a nuisance, if such property adversely affects the property values of a neighborhood because the owner of such property allows the property to be in a deteriorated condition, due to neglect, violation of a county or municipal building code or standard, abandonment, failure to repair after a fire, flood or some other damage to the property or because the owner or resident of the property allows clutter on the property such as abandoned automobiles, appliances or similar objects. Any property owner who owns property within a reasonable distance to a parcel of property which is alleged to be a nuisance may bring a nuisance action against the offending property owner for the amount of damage created by such property to the value of the petitioner's property and court costs, provided that the owner of the property which is alleged to be a nuisance has received notification of the alleged nuisance and has had a reasonable opportunity, not to exceed forty-five days, to correct the alleged nuisance. This section is not intended to abrogate, and shall not be construed as abrogating, any remedy available under the common law of private nuisance.

2. A nuisance action for injunctive relief may be brought by a neighborhood organization, as defined in section 32.105, representing any person or persons who could maintain a nuisance action under this section or under the common law of private nuisance.

(L. 1994 H.B. 1115 § 1, A.L. 1995 H.B. 383, A.L. 1998 H.B. 977 & 1608, A.L. 1999 H.B. 103, A.L. 2005 H.B. 58)

CROSS REFERENCE:

Nuisance abatement ordinances authorized for debris or noxious weeds on property, effect of failure to remove nuisance, penalty, 67.398



Section 82.1026 Vacant nuisance building or structure, building official may petition for appointment of receiver (Kansas City).

Vacant nuisance building or structure, building official may petition for appointment of receiver (Kansas City).

82.1026. The governing body of any home rule city with more than four hundred thousand inhabitants and located in more than one county may enact ordinances to provide for the building official of the city or any authorized representative of the building official to petition the circuit court in the county in which a vacant nuisance building or structure is located for the appointment of a receiver to rehabilitate the building or structure, to demolish it, or to sell it to a qualified buyer.

(L. 2009 H.B. 481)



Section 82.1027 Definitions.

Definitions.

82.1027. As used in sections 82.1027 to 82.1029, the following terms mean:

(1) "Local code violation", a violation under the provisions of a local code of general ordinances of any home rule city with more than four hundred thousand inhabitants and located in more than one county which regulates fire prevention, animal control, noise control, property maintenance, building construction, health and sanitation, and nuisances;

(2) "Neighborhood organization", an organization defined in section 32.105;

(3) "Nuisance", within the boundaries of the community represented by the neighborhood organization, an act or condition knowingly created, performed, or maintained on private property that constitutes a local code violation and that:

(a) Significantly affects the other residents of the neighborhood;

(b) Diminishes the value of the neighboring property; and

(c) Is injurious to public health, safety, or welfare of neighboring residents or obstructs the reasonable use of other property in the neighborhood.

(L. 2005 H.B. 58 § 82.301)



Section 82.1028 Applicability to Kansas City.

Applicability to Kansas City.

82.1028. Sections 82.1027 to 82.1029 apply to a nuisance located within the boundaries of any home rule city with more than four hundred thousand inhabitants and located in more than one county.

(L. 2005 H.B. 58 § 82.302)



Section 82.1029 Abatement of a nuisance, neighborhood organization may seek injunctive relief, procedure.

Abatement of a nuisance, neighborhood organization may seek injunctive relief, procedure.

82.1029. 1. A neighborhood organization representing persons aggrieved by a local code violation may seek injunctive and other equitable relief in the circuit court for abatement of a nuisance upon showing:

(1) The notice requirements of this subsection have been satisfied; and

(2) The nuisance exists and has not been abated.

2. An action under this section shall not be brought:

(1) Until sixty days after the neighborhood organization sends notice of the violation and of the neighborhood organization's intent to bring an action under this section, by certified mail, return receipt requested, to the appropriate municipal code enforcement agency;

(2) If the appropriate municipal code enforcement agency has filed an action for equitable relief from the nuisance;

(3) Until sixty days after the neighborhood organization sends notice by first class prepaid postage certified mail to the tenant, if any, and the property owner of record that a nuisance exists and that legal action may be taken if the nuisance is not abated. If the notice sent by certified mail is returned unclaimed or refused, designated by the post office to be undeliverable, or signed for by a person other than the addressee, then adequate and sufficient notice may be given to the tenant, if any, and the property owner of record by sending a copy of the notice by regular mail and posting a copy of notice on the property where the nuisance allegedly is occurring. The notice shall specify:

(a) The nature of the alleged nuisance;

(b) The date and time of day the nuisance was first discovered;

(c) The location on the property where the nuisance is allegedly occurring; and

(d) The relief sought in the action.

3. In filing a suit under this section, an officer of the neighborhood organization shall certify to the court:

(1) That the neighborhood organization has taken the required steps to satisfy the notice requirements under this subsection; and

(2) That each condition precedent to the filing of the action under this section has been met.

4. An action shall not be brought against an owner of residential rental property unless, prior to giving notice under this section, a notice of violation relating to the nuisance first has been issued by an appropriate municipal code enforcement agency and remains outstanding after a period of forty-five days.

5. (1) If a violation notice issued by an appropriate municipal code enforcement agency is an essential element of the municipal enforcement action, a copy of the notice signed by an official of the appropriate municipal code enforcement agency shall be prima facie evidence of the facts contained in the notice.

(2) A notice of abatement issued by the appropriate municipal code enforcement agency in regard to the violation notice shall be prima facie evidence that the plaintiff is not entitled to the relief requested.

6. A proceeding under this section shall:

(1) Be heard at the earliest practicable date; and

(2) Be expedited in every way.

(L. 2005 H.B. 58 § 82.303)



Section 82.1030 Statutes not to abrogate any equitable right or remedy--standing not granted, when.

Statutes not to abrogate any equitable right or remedy--standing not granted, when.

82.1030. 1. Subject to subsection 2 of this section, sections 82.1027 to 82.1029 shall not be construed as to abrogate any equitable or legal right or remedy otherwise available under the law to abate a nuisance.

2. Sections 82.1027 to 82.1029 shall not be construed as to grant standing for an action:

(1) Challenging any zoning application or approval;

(2) In which the alleged nuisance consists of an interior physical defect of a property; or

(3) Involving any violation of municipal alcoholic beverages law.

(L. 2005 H.B. 58 § 82.305)



Section 82.1035 Geographical information system, definitions, purpose, licensing, use of information, cost, no liability for errors.

Geographical information system, definitions, purpose, licensing, use of information, cost, no liability for errors.

82.1035. 1. As used in this section, the following terms mean:

(1) "Community", any municipality as defined in this section;

(2) "Geographical information system", a computerized, spatial coordinate mapping and relational database technology which:

(a) Captures, assembles, stores, converts, manages, analyzes, amalgamates and records, in the digital mode, all kinds and types of information and data;

(b) Transforms such information and data into intelligence and subsequently;

(c) Retrieves, presents and distributes that intelligence to a user for use in making the intelligent decisions necessary for sound management;

(3) "Municipality", any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county.

2. The development of geographical information systems has not been undertaken in any large-scale and useful way by private enterprise. The use of modern technology can enhance the planning and decision making processes of communities. The development of geographical information systems is a time consuming and expensive activity. In the interest of maintaining community governments open and accessible to the public, information gathered by communities for use in a geographical information system, unless properly made a closed record, should be available to the public. However, access to the information in a way by which a person could render the investment of the public in a geographical information system a special benefit to that person, and not to the public, should not be permitted.

3. Any community as defined in this section may create a geographical information system for the community. The scope of the geographical information system shall be determined by the governing body of the community. The method of creation, maintenance, use and distribution of the geographical information system shall be determined by the governing body of the community.

4. The information collected or assimilated by a community for use in a geographical information system shall not be withheld from the public, unless otherwise properly made a closed record of the community as provided by section 610.021. The information collected or assimilated by a community for use in a geographical information system need not be disclosed in a form which may be read or manipulated by computer, absent a license agreement between the community and the person requesting the information.

5. Information collected or assimilated by a community for use in a geographical information system and disclosed in any form, other than in a form which may be read or manipulated by computer, shall be provided for a reasonable fee, as established by section 610.026. A community maintaining a geographical information system shall make maps and other products of the system available to the public. The cost of the map or other product shall not exceed a reasonable fee representing the cost to the community of time, equipment and personnel in the production of the map or other product. A community may license the use of a geographical information system. The cost of licensing a geographical information system may reflect the:

(1) Cost to the community of time, equipment and personnel in the production of the information in a geographical information system or the production of the geographical information system;

(2) Cost to the community of the creation, purchase, or other acquisition of the information in a geographical information system or of the geographical information system; and

(3) Value of the commercial purpose, if any, for which the information in a geographical information system or a geographical information system is to be used.

6. The provisions of this section shall not hinder the daily or routine collection of data, as defined in section 569.093, from the geographical information system by real estate brokers and agents, title collectors, developers, surveyors, utility companies, banks, or mortgage companies, nor shall the provisions allow for the charging of fees for the collection of such data exceeding that allowed pursuant to section 610.026. The provisions of this section, however, shall allow a community maintaining a geographical information system to license and establish costs for the use of the system's computer program and computer software, as defined in section 569.093.

7. A community distributing information used in a geographical information system or distributing a geographical information system shall not be liable for any damages which may arise from any error which may exist in the information or the geographical information system.

(L. 1995 H.B. 414 § 2)






Chapter 84 Police Departments in St. Louis and Kansas City

Section 84.015 Venue for civil actions, (St. Louis).

Venue for civil actions, (St. Louis).

84.015. Venue for any civil action involving the board of police commissioners, established pursuant to section 84.020, shall be appropriate in the twenty-second judicial circuit.

(L. 1996 S.B. 869 § C-5)



Section 84.020 Board of police commissioners--members--officers (St. Louis).

Board of police commissioners--members--officers (St. Louis).

84.020. In all cities of this state that now have, or may hereafter attain, a population of five hundred thousand inhabitants or over, there shall be, and is hereby established, within and for said cities, a board of police, to consist of four commissioners, as provided in sections 84.040 to 84.080, together with the mayor of said cities for the time being, or whosoever may be officially acting in that capacity, and said board shall appoint one of its members as president, and one member who shall act as vice president during the absence of the president; and such president or vice president shall be the executive officer of the board and shall act for it when the board is not in session.

(RSMo 1939 § 7689)

Prior revisions: 1929 § 7541; 1919 § 8951; 1909 § 9803



Section 84.030 Police commissioners, appointment--term of office--vacancies (St. Louis).

Police commissioners, appointment--term of office--vacancies (St. Louis).

84.030. Beginning on January 9, 1989, the governor of the state of Missouri, by and with the advice and consent of the senate, shall appoint the four commissioners provided for in section 84.020, and one commissioner shall be appointed for a term of one year; one commissioner shall be appointed for a term of two years; one commissioner shall be appointed for a term of three years; one commissioner shall be appointed for a term of four years. Their successors shall each be appointed for a term of four years, and said commissioners shall hold office for their term of appointment and until their successors shall have been appointed and qualified. In case of a vacancy in said board for any cause whatsoever, it shall be filled by appointment for the unexpired term, in the same manner as in the case of original appointments. The governor shall issue commissions to the persons so appointed, designating the time for which they are appointed in case the appointment is to fill an unexpired term occasioned by death, resignation or any other cause, and whenever the term of office of any commissioner expires, the appointment of his successor shall be for four years. The commissioners now holding offices under existing laws in any city of this state to which sections 84.010 to 84.340 apply are to hold their offices until the expiration of their terms, and their successors are duly appointed and qualified.

(RSMo 1939 § 7690, A.L. 1987 H.B. 661)

Prior revisions: 1929 § 7542; 1919 § 8952; 1909 § 9804



Section 84.040 Police commissioners--qualifications--term of office--oath--compensation.

Police commissioners--qualifications--term of office--oath--compensation.

84.040. The said commissioners shall be citizens of the state of Missouri, and shall have been residents of the cities for a period of four years next preceding their appointment; they shall, except as specified in sections 84.030 and 84.080, hold their offices for four years, and until their respective successors shall have been appointed and qualified, and receive each a salary of one thousand dollars per annum, payable monthly; before entering upon the duties of their said offices, the said commissioners and the said mayor shall take and subscribe before a circuit or associate circuit judge of the circuit court of judicial circuit in which said cities shall be located, or the clerk thereof, the oath or affirmation prescribed by the Constitution of the state of Missouri, and shall also take and subscribe before the same judge or clerk the further oath or affidavit that in any and every appointment or removal to be made by them to or from the police force created and to be organized by them under sections 84.010 to 84.340, they will in no case and under no pretext appoint or remove any policeman or officer of police, or other person under them, on account of the political opinions of such police officer or other person, or for any other cause or reason than the fitness or unfitness of such a person, in the best judgment of such commissioners, for the place for which he shall be appointed, or from the place from which he shall be removed. The said oaths or affirmations shall be recorded and preserved among the records of the said circuit court.

(RSMo 1939 § 7689, A.L. 1978 H.B. 1634, A.L. 1987 H.B. 661)

Prior revisions: 1929 § 7541; 1919 § 8951; 1909 § 9803



Section 84.050 Board of police, treasurer--appointment--tenure--bond (St. Louis).

Board of police, treasurer--appointment--tenure--bond (St. Louis).

84.050. One of their number shall, from time to time, be appointed by the said commissioners treasurer of said board of police; and his appointment, when made, shall be certified to by the clerk of the circuit court of the judicial circuit in which said cities shall be located, under the seal of said court. Said treasurer shall hold his office for such time as may be designated by the commissioners, who may remove him at pleasure. Before he enters upon the duties of his office as treasurer, he shall give bond to the state of Missouri, with one or more sureties, in the penalty of ten thousand dollars, conditioned for the faithful discharge of his duties as treasurer of the board of police, and for the faithful application and payment over, pursuant to the order and direction of said board, of all moneys which may come to his hands as such treasurer. The bond of the treasurer shall be approved by a circuit judge of the judicial circuit in which said cities shall be located and shall be delivered to and safely kept by the treasurer of said cities.

(RSMo 1939 § 7689, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7541; 1919 § 8951; 1909 § 9803

Effective 1-2-79



Section 84.060 Board of police--secretary, appointment, salary.

Board of police--secretary, appointment, salary.

84.060. 1. The board shall appoint a secretary to act as such for the board of police commissioners, to be appointed in the same manner as other officers, and such appointment shall be additional to the number of appointments herein provided. The secretary shall serve at the pleasure of the board.

2. The salary of the secretary of the board shall be determined and fixed by the board of police commissioners, and no other provisions of this chapter shall apply in the determination of the amount of the salary of the secretary.

3. Every person appointed to serve as secretary shall be a resident of the city.

(RSMo 1939 § 7689, A.L. 1981 H.B. 419, A.L. 1983 H.B. 303, et al.)

Prior revisions: 1929 § 7541; 1919 § 8951; 1909 § 9803

Effective 7-17-83



Section 84.070 Board of police--quorum--vacancy (St. Louis).

Board of police--quorum--vacancy (St. Louis).

84.070. A majority of the boards of police shall constitute a quorum; and the failure or refusal of the mayor or acting mayor of said cities to qualify or act hereunder shall in no wise impair the right or duty of said commissioners to organize and proceed as herein provided in sections 84.010 to 84.340. In case a vacancy shall occur on said board, the same shall be filled by the governor of the state of Missouri forthwith, after having been notified that such vacancy exists.

(RSMo 1939 § 7689)

Prior revisions: 1929 § 7541; 1919 § 8951; 1909 § 9803



Section 84.080 Police commissioners--forfeiture of office--removal (St. Louis).

Police commissioners--forfeiture of office--removal (St. Louis).

84.080. Any one of said commissioners, who, during his term of office, shall accept any other place of public trust or emolument, or who, during the same period, shall knowingly receive any nomination for an office elective by the people, without publicly declining same within twenty days succeeding such nomination, or shall become a candidate for the nomination for any office at the hands of any political party, shall be deemed to thereby forfeit or vacate his office. Any of said commissioners may be removed by the governor of the state of Missouri upon his being fully satisfied that the commissioner is guilty of any official misconduct.

(RSMo 1939 § 7689)

Prior revisions: 1929 § 7541; 1919 § 8951; 1909 § 9803



Section 84.090 Board of police--duties, powers (St. Louis).

Board of police--duties, powers (St. Louis).

84.090. The duties of the boards of police hereby created shall be as follows: They shall, at all times of the day and night, within the boundaries of said cities, as well on water as on land,

(1) Preserve the public peace, prevent crime and arrest offenders;

(2) Protect the rights of persons and property;

(3) Guard the public health;

(4) Preserve order at every public election, and at all public meetings and places, and on all public occasions;

(5) Prevent and remove nuisances on all streets, highways, waters and other places;

(6) Provide a proper police force at every fire for the protection of firemen and property;

(7) Protect emigrants and travelers at steamboat landings and railway stations;

(8) See that all laws relating to elections and to the observance of Sunday, and regulating pawnbrokers, gamblers, intemperance, lotteries and lottery policies, vagrants, disorderly persons, and the public health are enforced;

(9) They shall also enforce all laws and all ordinances passed or which may hereafter be passed by the common council or municipal assembly of said cities, not inconsistent with the provisions of sections 84.010 to 84.340, or any other law of the state, which may be properly enforceable by a police force;

(10) In case they shall have any reason to believe that any person within said cities intends to commit any breaches of the peace, or violation of the law or order beyond the city limits, any person charged with the commission of crime in said cities and against whom criminal process shall have issued, may be arrested upon the same in any part of this state by the police force created or authorized by sections 84.010 to 84.340; provided, however, that before the person so arrested shall be removed from the county in which such arrest is made he shall be taken before some judge, to whom the papers authorizing such arrest shall be submitted; and the person so arrested shall not be removed from said county, but shall forthwith be discharged, unless such judge shall endorse and approve said papers;

(11) The said police commissioners, or either of them, shall have the power to administer oaths or affirmations in the premises, to any person appearing or called before them;

(12) They shall also have the power to summon and compel the attendance of witnesses before them, whenever it may be necessary for the more effectual discharge of their duties.

(RSMo 1939 § 7691, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7543; 1919 § 8953; 1909 § 9805

Effective 1-2-79



Section 84.095 Venue for actions against St. Louis police commissioners.

Venue for actions against St. Louis police commissioners.

84.095. All causes of action against the members of the St. Louis board of police commissioners in their official capacity shall be commenced in the circuit court of the city of St. Louis.

(L. 1997 H.B. 69 & 179 & H.B. 669 § 1)



Section 84.100 Board to establish police force, size of force.

Board to establish police force, size of force.

84.100. To enable the boards to perform the duties imposed upon them, they are hereby authorized and required to appoint, enroll and employ a permanent police force for the cities which they shall equip and arm as they may judge necessary. Except as provided below, the number of patrolmen to be appointed shall not be more than one thousand six hundred eighty-three of which number not more than two hundred fifty are to be probationary patrolmen. Any increase in the number of patrolmen authorized, in addition to that provided for above, shall be permitted upon recommendation by the board of police commissioners, with the approval of the municipal board of estimate and apportionment. The number of turnkeys to be appointed shall be sixty-five, except that for each patrolman hereafter promoted, demoted, removed, resigned or otherwise separated from the force, an additional turnkey may be appointed, but under no circumstances shall more than one hundred fifty turnkeys be appointed. As each additional turnkey is appointed, the maximum number of patrolmen to be appointed shall be reduced accordingly so that when one hundred fifty turnkeys have been appointed, the number of patrolmen to be appointed shall not be more than one thousand five hundred ninety-eight.

(RSMo 1939 § 7692, A.L. 1943 p. 703, A.L. 1945 p. 1257, A. 1949 H.B. 2033, A.L. 1955 p. 309, A.L. 1957 p. 251, A.L. 1961 p. 206, A.L. 1972 H.B. 1144, A.L. 1977 S.B. 255, A.L. 1990 H.B. 1238)

Prior revisions: 1929 § 7544; 1919 § 8954; 1909 § 9806

Effective 5-25-90



Section 84.110 Board of police--hours of service--emergency powers (St. Louis).

Board of police--hours of service--emergency powers (St. Louis).

84.110. Eight hours shall constitute the time of regular service for the members of the police force for such cities during any one day of twenty-four hours; but nothing herein shall be so construed as to prevent the boards of police commissioners in such cities from suspending the operation of such rule fixing the time of regular daily service of such police officers in case of existing emergencies, and said boards shall have full power to determine the existence and duration of such emergencies, and their finding in respect thereto shall not be subject to review by any other power.

(RSMo 1939 § 7692, A.L. 1943 p. 703, A.L. 1945 p. 1257, A. 1949 H.B. 2033, A.L. 1957 p. 255)

Prior revisions: 1929 § 7544; 1919 § 8954; 1909 § 9806



Section 84.120 Police force members--qualifications--removal--delegation of jurisdiction of hearing officers, functions (St. Louis).

Police force members--qualifications--removal--delegation of jurisdiction of hearing officers, functions (St. Louis).

84.120. 1. No person shall be appointed or employed as policeman, turnkey, or officer of police who shall have been convicted of, or against whom any indictment may be pending, for any offense, the punishment of which may be confinement in the penitentiary; nor shall any person be so appointed who is not of good character, or who is not a citizen of the United States, or who is not able to read and write the English language, or who does not possess ordinary physical strength and courage. The patrolmen and turnkeys hereafter appointed shall serve while they shall faithfully perform their duties and possess mental and physical ability and be subject to removal only for cause after a hearing by the boards, who are hereby invested with the jurisdiction in the premises.

2. The board shall have the sole discretion whether to delegate portions of its jurisdiction to hearing officers. The board shall retain final and ultimate authority over such matters and over the person to whom the delegation may be made. In any hearing before the board under this section, the member involved may make application to the board to waive a hearing before the board and request that a hearing be held before a hearing officer.

3. Nothing in this section or chapter shall be construed to prohibit the board of police commissioners from delegating any task related to disciplinary matters, disciplinary hearings, or any other hearing or proceeding which could otherwise be heard by the board or concerning any determination related to whether an officer is able to perform the necessary functions of the position. Tasks related to the preceding matter may be delegated by the board to a hearing officer under the provisions of subsection 4 of this section.

4. (1) The hearing officer to whom a delegation has been made by the board may, at the sole discretion of the board, perform certain functions, including but not limited to the following:

(a) Presiding over a disciplinary matter from its inception through to the final hearing;

(b) Preparing a report to the board of police commissioners; and

(c) Making recommendations to the board of police commissioners as to the allegations and the appropriateness of the recommended discipline.

(2) The board shall promulgate rules, which may be changed from time to time as determined by the board, and shall make such rules known to the hearing officer or others.

(3) The board shall at all times retain the authority to render the final decision after a review of the relevant documents, evidence, transcripts, videotaped testimony, or report prepared by the hearing officer.

5. Hearing officers shall be selected in the following manner:

(1) The board shall establish a panel of not less than five persons, all who are to be licensed attorneys in good standing with the Missouri Bar. The composition of the panel may change from time to time at the board's discretion;

(2) From the panel, the relevant member or officer and a police department representative shall alternatively and independently strike names from the list with the last remaining name being the designated hearing officer. The board shall establish a process to be utilized for each hearing which will determine which party makes the first strike and the process may change from time to time;

(3) After the hearing officer is chosen and presides over a matter, such hearing officer shall become ineligible until all hearing officers listed have been utilized, at which time the list shall renew, subject to officers' availability.

6. Nothing in this section shall be construed to authorize the board of police commissioners to remove or discharge any chief, as that term is defined in section 106.273.

(RSMo 1939 § 7692, A.L. 1943 p. 703, A.L. 1945 p. 1257, A. 1949 H.B. 2033, A.L. 2007 H.B. 41 merged with H.B. 574, A.L. 2013 H.B. 307)

Prior revisions: 1929 § 7544; 1919 § 8954; 1909 § 9806



Section 84.130 Reemployment of veterans, when.

Reemployment of veterans, when.

84.130. The boards may reappoint all members of the police force who have heretofore, or shall hereafter, resign to enter the military service of the United States during any war in which the United States is engaged, without loss of rank, and with the same effect as if an indefinite leave of absence had been granted such members, upon condition that an application for such reappointment shall be made within ninety days after the applicant's discharge from military service and that the applicant is mentally and physically qualified for police duty. The boards may make such reappointments notwithstanding that it may cause the number of policemen employed to temporarily exceed the number herein authorized. All necessary reductions in rank shall be made to enable the boards to reappoint officers above the rank of patrolmen as aforesaid to the end that the number of such officers shall not exceed that provided for in section 84.150.

(L. 1943 p. 703 § 7692, A.L. 1945 p. 1257, A. 1949 H.B. 2033, A.L. 1972 H.B. 1144)



Section 84.140 Vacations, holidays and off-duty time.

Vacations, holidays and off-duty time.

84.140. The boards shall grant every member of the police force who has served for one year or more a total of three weeks vacation each year with pay, and each member of the police force who has served the department for twelve years or more shall receive four weeks vacation each year with pay, and each member of the police force who has served the department for twenty-one years or more shall receive five weeks vacation each year with pay, and each member of the police force who has served the department for thirty years or more and is eligible to participate in the deferred retirement option plan shall receive six weeks vacation each year with pay; however the board may grant an additional week of paid vacation to members after one year of service. All members of the police force shall receive fifteen holidays with pay, however the board may grant additional holidays with pay, and one hundred four days off duty each year with pay, and the boards may from time to time grant additional days off duty each year with pay when in the judgment of the boards, the granting thereof will not materially impair the efficiency of the department.

(L. 1943 p. 703 § 7692a, A.L. 1945 p. 1257, A.L. 1947 V. II p. 304, A.L. 1949 p. 372, A.L. 1957 p. 254, A.L. 1972 H.B. 1144, A.L. 1977 S.B. 255, A.L. 1978 S.B. 508, A.L. 1986 S.B. 631, A.L. 2002 H.B. 1773, A.L. 2003 S.B. 248, et al. merged with S.B. 513)



Section 84.150 Number of officers in each rank.

Number of officers in each rank.

84.150. The officers of the police force in each such city shall be as follows: one chief of police with the rank of colonel; lieutenant colonels, not to exceed five in number and other such ranks and number of members within such ranks as the board from time to time deems necessary. The officers of the police force shall have commissions issued to them by the boards of police commissioners, and those heretofore and those hereafter commissioned shall serve so long as they shall faithfully perform their duties and possess the necessary mental and physical ability, and be subject to removal only for cause after a hearing by the board, who are hereby invested with exclusive jurisdiction in the premises.

(RSMo 1939 § 7693, A.L. 1941 p. 462, A.L. 1945 p. 1257, A.L. 1947 V. II p. 304, A.L. 1957 p. 251, A.L. 1961 p. 206, A.L. 1972 H.B. 1144, A.L. 1977 S.B. 255, A.L. 1978 S.B. 508, A.L. 1993 S.B. 250, A.L. 2009 H.B. 481)

Prior revisions: 1929 § 7545; 1919 § 8955; 1909 § 9807



Section 84.160 Board of police commissioners to determine salaries--overtime, how compensated--other employment benefits--unused vacation, compensation for certain officers.

Board of police commissioners to determine salaries--overtime, how compensated--other employment benefits--unused vacation, compensation for certain officers.

84.160. 1. As of August 28, 2006, the board of police commissioners shall have the authority to compute and establish the annual salary of each member of the police force without receiving prior authorization from the general assembly.

2. Each officer of police and patrolman whose regular assignment requires nonuniformed attire may receive, in addition to his or her salary, an allowance not to exceed three hundred sixty dollars per annum payable biweekly. Notwithstanding the provisions of subsection 1 of this section to the contrary, no additional compensation or compensatory time off for overtime, court time, or standby court time shall be paid or allowed to any officer of the rank of sergeant or above. Notwithstanding any other provision of law to the contrary, nothing in this section shall prohibit the payment of additional compensation pursuant to this subsection to officers of the ranks of sergeants and above, provided that funding for such compensation shall not:

(1) Be paid from the general funds of either the city or the board of police commissioners of the city; or

(2) Be violative of any federal law or other state law.

3. It is the duty of the municipal assembly or common council of the cities to make the necessary appropriation for the expenses of the maintenance of the police force in the manner herein and hereafter provided; provided, that in no event shall such municipal assembly or common council be required to appropriate for such purposes (including, but not limited to, costs of funding pensions or retirement plans) for any fiscal year a sum in excess of any limitation imposed by article X, section 21, Missouri Constitution; and provided further, that such municipal assembly or common council may appropriate a sum in excess of such limitation for any fiscal year by an appropriations ordinance enacted in conformity with the provisions of the charter of such cities.

4. Notwithstanding the provisions of subsection 1 of this section to the contrary, the board of police commissioners shall pay additional compensation for all hours of service rendered by probationary patrolmen and patrolmen in excess of the established regular working period, and the rate of compensation shall be one and one-half times the regular hourly rate of pay to which each member shall normally be entitled; except that, the court time and court standby time shall be paid at the regular hourly rate of pay to which each member shall normally be entitled. No credit shall be given or deductions made from payments for overtime for the purpose of retirement benefits.

5. Notwithstanding the provisions of subsection 1 of this section to the contrary, probationary patrolmen and patrolmen shall receive additional compensation for authorized overtime, court time and court standby time whenever the total accumulated time exceeds forty hours. The accumulated forty hours shall be taken as compensatory time off at the officer's discretion with the approval of his supervisor.

6. The allowance of compensation or compensatory time off for court standby time shall be computed at the rate of one-third of one hour for each hour spent on court standby time.

7. The board of police commissioners may effect programs to provide additional compensation to its employees for successful completion of academic work at an accredited college or university, in amounts not to exceed ten percent of their yearly salaries or for field training officer and lead officer responsibilities in amounts not to exceed three percent of their yearly salaries for field training officer responsibilities and an additional three percent of their yearly salaries for lead officer responsibilities. The board may designate up to one hundred fifty employees as field training officers and up to fifty employees as lead officers.

8. The board of police commissioners:

(1) Shall provide or contract for life insurance coverage and for insurance benefits providing health, medical and disability coverage for officers and employees of the department;

(2) Shall provide or contract for insurance coverage providing salary continuation coverage for officers and employees of the police department;

(3) Shall provide health, medical, and life insurance coverage for retired officers and employees of the police department. Health, medical and life insurance coverage shall be made available for purchase to the spouses or dependents of deceased retired officers and employees of the police department who receive pension benefits pursuant to sections 86.200 to 86.364 at the rate that such dependent's or spouse's coverage would cost under the appropriate plan if the deceased were living;

(4) May pay an additional shift differential compensation to members of the police force for evening and night tour of duty in an amount not to exceed ten percent of the officer's base hourly rate.

9. Notwithstanding the provisions of subsection 1 of this section to the contrary, the board of police commissioners shall pay additional compensation to members of the police force up to and including the rank of police officer for any full hour worked between the hours of 11:00 p.m. and 7:00 a.m., in amounts equal to five percent of the officer's base hourly pay.

10. The board of police commissioners, from time to time and in its discretion, may pay additional compensation to police officers, sergeants and lieutenants by paying commissioned officers in the aforesaid ranks for accumulated, unused vacation time. Any such payments shall be made in increments of not less than forty hours, and at rates equivalent to the base straight-time rates being earned by said officers at the time of payment; except that, no such officer shall be required to accept payment for accumulated unused vacation time.

(RSMo 1939 § 7694, A.L. 1944 p. 43, A.L. 1945 p. 1257, A.L. 1947 V. II p. 304, A.L. 1949 p. 372, A.L. 1951 p. 323, A.L. 1955 p. 277, A.L. 1957 p. 252, A.L. 1961 p. 203, A.L. 1965 p. 197, A.L. 1967 p. 161, A.L. 1969 p. 148, A.L. 1972 H.B. 1144, A.L. 1973 S.B. 164, A.L. 1974 S.B. 475, A.L. 1975 S.B. 349, A.L. 1977 S.B. 255, A.L. 1978 S.B. 508, A.L. 1979 S.B. 443, A.L. 1983 H.B. 303, et al., A.L. 1986 S.B. 631, A.L. 1986 S.B. 443, A.L. 1988 S.B. 698, A.L. 1990 S.B. 593, A.L. 1993 S.B. 250 subsecs. 1 to 12, A.L. 1995 S.B. 167, A.L. 1998 H.B. 1609, A.L. 2000 H.B. 1808, A.L. 2002 H.B. 1773 merged with S.B. 967, A.L. 2005 H.B. 448, A.L. 2006 S.B. 1086)

Effective 6-26-06



Section 84.170 Police force vacancies and promotions--rules of board (St. Louis).

Police force vacancies and promotions--rules of board (St. Louis).

84.170. 1. When any vacancy shall take place in any grade of officers, it shall be filled from the next lowest grade; provided, however, that probationary patrolmen shall serve at least six months as such before being promoted to the rank of patrolman; patrolmen shall serve at least three years as such before being promoted to the rank of sergeant; sergeants shall serve at least one year as such before being promoted to the rank of lieutenant; lieutenants shall serve at least one year as such before being promoted to the rank of captain; and in no case shall the chief or assistant chief be selected from men not members of the force or below the grade of captain. Patrolmen shall serve at least three years as such before promotion to the rank of detective; the inspector shall be taken from men in the rank not below the grade of lieutenant.

2. The boards of police are hereby authorized to make all such rules and regulations, not inconsistent with sections 84.010 to 84.340, or other laws of the state, as they may judge necessary, for the appointment, employment, uniforming*, discipline, trial and government of the police. The said boards shall also have power to require of any officer or policeman bond with sureties when they may consider it demanded by the public interests. All lawful rules and regulations of the board shall be obeyed by the police force on pain of dismissal or such lighter punishment, either by suspension, fine, reduction or forfeiture of pay, or otherwise as the boards may adjudge.

3. The authority possessed by the board of police includes, but is not limited to, the authority to delegate portions of its powers authorized in section 84.120, including presiding over a disciplinary hearing, to a hearing officer as determined by the board.

(RSMo 1939 § 7695, A.L. 2007 H.B. 41 merged with H.B. 574)

Prior revisions: 1929 § 7547; 1919 § 8957; 1909 § 9809

*Word "unciform" appears in original rolls of H.B. 574, 2007.



Section 84.175 Police reserve force authorized, powers and duties--riots or emergencies, may appoint additional members.

Police reserve force authorized, powers and duties--riots or emergencies, may appoint additional members.

84.175. 1. Upon recommendation of the chief of police, the board may authorize and provide for the organization of a police reserve force composed of members who receive a service retirement under the provisions of sections 86.200 to 86.366 and who qualify under the provisions of section 84.120. Such reserve force shall be under the command of the chief of police and shall be provided training, equipment, uniforms, and arms as the chief shall direct with the approval of the board. Members of the reserve force shall possess all of the powers of regular police officers and shall be subject to all laws and regulations applicable to police officers; provided, however, that the city council or other governing body of any such city may in its discretion fix a total in number which the reserve force may not exceed.

2. In event of riot or other emergencies as declared and defined by the mayor, in concurrence with the board, the board, upon recommendation of the chief, may appoint special officers or patrolmen for temporary service in addition to the police reserve force herein provided for, but the length of time for which such officers or patrolmen shall be employed shall be limited to the time during which such emergency shall exist.

(L. 1972 H.B. 1144, A.L. 2009 H.B. 481)



Section 84.180 Police force--acceptance of gratuities prohibited--disposition of fines (St. Louis).

Police force--acceptance of gratuities prohibited--disposition of fines (St. Louis).

84.180. No officer of police or policeman shall be allowed to receive any money or gratuity or compensation for any service he may render without the consent of the said boards; and all such moneys as any policeman or police officer may be so permitted to receive shall be paid over to the boards, and together with all the proceeds of all fines, forfeitures and unreclaimed property which may come to the possession of said boards, or to be recovered by them under the provisions of sections 84.010 to 84.340, or any other law or ordinance, shall be disposed of in accordance with rules adopted by the said boards, subject to the provisions of the laws of this state controlling and directing the dispensation of such funds.

(RSMo 1939 § 7696)

Prior revisions: 1929 § 7548; 1919 § 8958; 1909 § 9810



Section 84.190 Board of police--equipment and clerical personnel--use of fire alarm telegraph--procedure in case of hindrance (St. Louis).

Board of police--equipment and clerical personnel--use of fire alarm telegraph--procedure in case of hindrance (St. Louis).

84.190. 1. The boards of police commissioners are hereby authorized to provide themselves with such office and office furniture, and such clerks and subordinates as they shall need; and to have and use a common seal. They may divide such cities into not more than twelve nor less than nine police districts, and provide in each of them, if necessary, a station house or houses, with all things and equipments required for the same, and all such other accommodations as may be required for the use of the police.

2. The boards, for all the purposes of sections 84.010 to 84.340, shall have the use of the fire alarm telegraph of such cities for police purposes, and all station houses, watch boxes, firearms, equipments, accoutrements and other accommodations and things provided by such cities, for the use and service of the police, as fully and to the same extent as the same are now used by or for any present police, or as fully and to the same extent as the same may be used by any police force in any of the cities to which sections 84.010 to 84.340 may hereafter apply; and the mayor and common council or municipal assembly, and all persons and municipal officers in charge thereof, are hereby ordered and required to allow such use accordingly. In case the mayor and common council or municipal assembly of any of such cities, or its officers or agents, refuse or neglect to allow such use, as and whenever the same shall be required by the boards created by sections 84.010 to 84.340, or refuse to set aside and appropriate the revenue necessary to carry out the provisions of sections 84.010 to 84.340, or place obstructions or hindrances in the way of the proper discharge of the powers of such boards, the boards may apply to the circuit courts of the judicial circuit in which such cities may be located, in the name of the state, for a mandamus to compel a compliance with the provisions of this section, and the application thereof shall be heard and decided by the court. One week's notice of the application shall be given, and the respondent or respondents shall have the right to answer within the week; and if testimony be needed on either side, the same shall be taken within ten days after the same is filed, or the week shall be expired. From the decision in the circuit court in the premises either party may appeal within ten days; and it shall be the duty of the clerk of such courts to send up the record immediately, and the appeal shall be heard immediately by the supreme court, if then in session, and if not in session, at the next term. In both courts the case shall be taken up and tried in preference to all others.

(RSMo 1939 § 7697, A.L. 1961 p. 204)

Prior revisions: 1929 § 7549; 1919 § 8959; 1909 § 9811



Section 84.200 Duty of sheriff to aid in maintaining public peace (St. Louis).

Duty of sheriff to aid in maintaining public peace (St. Louis).

84.200. It shall be the duty of the sheriff of the county or city in which any of the cities to which sections 84.010 to 84.340 may apply shall be located, whenever called on for that purpose by said boards, to act under their control for the preservation of the public peace and quiet; and, if ordered by them to do so, he shall summon the posse comitatus for that purpose, and hold and employ such posse subject to their direction; whenever the exigency or circumstances may, in their judgment, warrant it, the said boards shall have the power to assume the control and command of all conservators of the peace of the county or city in which any of the cities to which sections 84.010 to 84.340 may apply, whether sheriff, constable, policemen or others, and they shall act under the orders of the said boards and not otherwise.

(RSMo 1939 § 7698)

Prior revisions: 1929 § 7550; 1919 § 8960; 1909 § 9812



Section 84.210 Board of police--annual estimate of expenses, contents--claims for expenses (St. Louis).

Board of police--annual estimate of expenses, contents--claims for expenses (St. Louis).

84.210. 1. It shall be the duty of said boards, annually on or before the last day of February of each year to prepare, in writing, on such forms as may be prescribed for budget preparation purposes by such cities for departments of city government, an estimate of the sum of money which will be necessary for the subsequent fiscal year, to enable them to discharge the duties hereby imposed upon them, and to meet the expenses of the police department. Such estimate shall include, but not be limited to, all reasonably anticipated revenues of such boards from all sources including, but not limited to, grants from the federal or state governments, governmental agencies or other grantors and forfeitures of property and proceeds of forfeited property, a table of organization, line items for personnel, supplies, maintenance, repairs, services and contractual requirements, and a statement comparing receipts and expenses for the last prior full fiscal year, the current fiscal year, and the fiscal year to which the estimate pertains. Said boards shall forthwith certify such estimate to the board of common council or municipal assembly, as the case may be, of said cities, who are hereby required to set apart and appropriate the amount so certified, payable out of the revenue of said cities, after having first deducted the amount necessary to pay the interest upon the indebtedness of said cities, the amount necessary for the expenses of the city hospital and health department, the amount necessary for lighting the city, and any sum required by law to be placed to the credit of the sinking fund of said cities. During a fiscal year for which an appropriation has been so made, said boards shall not transfer funds appropriated for one line item of such appropriation to any other line item without the prior approval of the municipal board of estimate and apportionment.

2. The said boards of police commissioners shall pass upon all claims presented against them for the expenses incurred in the discharge of their duties as herein provided, and shall certify, by their president and secretary, all such claims as are entitled to payment and all salary rolls for salaries as provided in sections 84.010 to 84.340, and such claims and salary rolls, when so certified, shall be duly audited and paid by the proper disbursing officer or officers of said cities within five days after being audited, out of any moneys in the city treasury not appropriated to the specific purposes above enumerated; provided, however, that the amount of said claims and salary rolls so certified shall not exceed, in any one year, the amount so, as aforesaid, estimated for that year to the common council or municipal assembly of said cities aforesaid. The common council or municipal assembly of said cities shall have no power or authority to levy or collect any taxes or appropriate any money for the payment of any police force, other than that organized and employed under sections 84.010 to 84.340. No officer or servant of the mayor or the common council or municipal assembly of said cities shall disburse any money for the payment of any police force other than that organized and employed under sections 84.010 to 84.340, and the power of said mayor and common council or municipal assembly to appropriate and disburse money for the payment of the police force organized and employed under sections 84.010 to 84.340 shall be exercised as in this section directed and not otherwise.

(RSMo 1939 § 7699, A.L. 1995 S.B. 167)

Prior revisions: 1929 § 7551; 1919 § 8961; 1909 § 9813



Section 84.230 Arrests--procedure (St. Louis).

Arrests--procedure (St. Louis).

84.230. The commissioners of police shall cause all persons arrested by the police to be brought before some proper judge within said cities, to be dealt with according to law. Proper police officers in charge of police station houses may, if the offense charged against any person is a bailable one, at the request of such person, take from him a recognizance in such sum as may seem to be sufficient and proper with sufficient sureties for his appearance at the proper time before some judge, but no attorney at law, police officer, and no official or employee holding office under the municipality of the said cities, or the state of Missouri, and no clerk in the employ of such officer, officials or employees shall be accepted as surety upon such bond or bonds; the proper officers in charge of said station houses may administer oaths to parties qualifying as such surety or sureties; and may refuse to receive as such surety or sureties any and all parties with unsavory reputations or who, as professional bondsmen, tend to defeat the ends of justice, and no one shall be accepted as bondsman who shall have standing against him an unsatisfied judgment rendered on a forfeited bond; such proper police officers in charge of police stations may, prior to the appearance of any person arrested before some proper judge, refuse to admit to the presence of arrested persons confined in stations, all persons who have the reputation of being what is known as grafters or shysters, or those attorneys who are guilty of the practice of soliciting business.

(RSMo 1939 § 7701, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7553; 1919 § 8963; 1909 § 9815

Effective 1-2-79



Section 84.240 Bertillon system of identification authorized (St. Louis).

Bertillon system of identification authorized (St. Louis).

84.240. The board of police commissioners shall establish the Bertillon system of identification of criminals and others by means of anthropometric indications, and they are further required to employ such additional assistance as may be necessary to properly conduct and manage this department.

(RSMo 1939 § 7702, A.L. 1969 p. 77)

Prior revisions: 1929 § 7554; 1919 § 8964; 1909 § 9816



Section 84.250 Board of police--records--annual report (St. Louis).

Board of police--records--annual report (St. Louis).

84.250. The board shall cause a full journal of their proceedings to be kept, and shall also cause all their receipts and disbursements of money to be faithfully entered in books to be procured and kept for that purpose, and said journal, and all said books, and all other documents in possession of said board, shall always be open to the inspection of the general assembly of the state of Missouri or any committee appointed by it for that purpose. It shall be the duty of the board to report to the common council or municipal assembly of the said city at each annual session thereof, the number and expenses of the police force employed by it under sections 84.010 to 84.340, and all such other matters as may be of public interest, in connection with the duties assigned it by sections 84.010 to 84.340.

(RSMo 1939 § 7703)

Prior revisions: 1929 § 7555; 1919 § 8965; 1909 § 9817



Section 84.260 Mounted police (St. Louis).

Mounted police (St. Louis).

84.260. The board, whenever and for so long a time as may be necessary, may out of the force provided for in section 84.100, appoint, mount and equip as many policemen for duty in the parks, outskirts and such other portions of the said cities as the board may deem necessary.

(RSMo 1939 § 7704, A.L. 1953 p. 268)

Prior revisions: 1929 § 7556; 1919 § 8966; 1909 § 9818



Section 84.265 Policewomen, appointment, powers (St. Louis).

Policewomen, appointment, powers (St. Louis).

84.265. The board may appoint such number of women members of the police force as they deem necessary, and such women members shall have and exercise all the powers of the other members of the police force.

(L. 1951 p. 333)



Section 84.330 Police force members are officers of state (St. Louis).

Police force members are officers of state (St. Louis).

84.330. The members of the police force of the cities covered by sections 84.010 to 84.340, organized and appointed by the police commissioners of said cities, are hereby declared to be officers of the said cities, under the charter and ordinances thereof, and also to be officers of the state of Missouri, and shall be so deemed and taken in all courts having jurisdiction of offenses against the laws of this state or the ordinances of said cities.

(RSMo 1939 § 7711)

Prior revisions: 1929 § 7563; 1919 § 8973; 1909 § 9825



Section 84.340 Board of police--power to regulate private detectives (St. Louis).

Board of police--power to regulate private detectives (St. Louis).

84.340. The police commissioner of the said cities shall have power to regulate and license all private watchmen, private detectives and private policemen, serving or acting as such in said cities, and no person shall act as such private watchman, private detective or private policeman in said cities without first having obtained the written license of the president or acting president of said police commissioners of the said cities, under pain of being guilty of a misdemeanor.

(RSMo 1939 § 7712)

Prior revisions: 1929 § 7564; 1919 § 8974; 1909 § 9826



Section 84.341 Prohibition on state officials and political subdivisions interfering with the St. Louis municipal police force--construction of statute.

Prohibition on state officials and political subdivisions interfering with the St. Louis municipal police force--construction of statute.

84.341. No elected or appointed official of the state or any political subdivision thereof shall act or refrain from acting in any manner to impede, obstruct, hinder, or otherwise interfere with any member of a municipal police force established under sections 84.343 to 84.346 in the performance of his or her job duties, or with any aspect of any investigation arising from the performance of such job duties. This section shall not be construed to prevent such officials from acting within the normal course and scope of their employment or from acting to implement sections 84.343 to 84.346. Any person who violates this section shall be liable for a penalty of two thousand five hundred dollars for each offense and shall forever be disqualified from holding any office or employment whatsoever with the governmental entity the person served at the time of the violation. The penalty shall not be paid by the funds of any committee as the term committee is defined in section 130.011. This section shall not be construed to interfere with the punishment, under any laws of this state, of a criminal offense committed by such officials, nor shall this section apply to duly appointed members of the municipal police force, or their appointing authorities, whose conduct is otherwise provided for by law.

(L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)

Effective 11-06-12



Section 84.342 Unlawful employment practice, when--cause of action for damages permitted, when.

Unlawful employment practice, when--cause of action for damages permitted, when.

84.342. 1. It shall be an unlawful employment practice for an official, employee, or agent of a municipal police force established under sections 84.343 to 84.346 to discharge, demote, reduce the pay of, or otherwise retaliate against an employee of the municipal police force for reporting to any superior, government agency, or the press the conduct of another employee that the reporting employee believes, in good faith, is illegal.

2. Any employee of the municipal police force may bring a cause of action for general or special damages based on a violation of this section.

(L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)

Effective 11-06-12



Section 84.343 Purpose of establishing a municipal police force, St. Louis City--written license required, when, penalty.

Purpose of establishing a municipal police force, St. Louis City--written license required, when, penalty.

84.343. 1. Subject to the provisions of sections 84.344 to 84.346, any city not within a county may establish a municipal police force for the purposes of:

(1) Preserving the public peace, welfare, and order;

(2) Preventing crime and arresting suspected offenders;

(3) Enforcing the laws of the state and ordinances of the city;

(4) Exercising all powers available to a police force under generally applicable state law; and

(5) Regulating and licensing all private watchmen, private detectives, and private policemen serving or acting as such in said city.

2. Any person who acts as a private watchman, private detective, or private policeman in said cities without having obtained a written license from said cities is guilty of a class A misdemeanor.

(L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)

Effective 11-06-12



Section 84.344 Establishment of municipal police force authorized--procedure--employment of commissioned and civil personnel--separate division to be established, procedure--benefits for personnel--transition committee, duties.

Establishment of municipal police force authorized--procedure--employment of commissioned and civil personnel--separate division to be established, procedure--benefits for personnel--transition committee, duties.

84.344. 1. Notwithstanding any provisions of this chapter to the contrary, any city not within a county may establish a municipal police force on or after July 1, 2013, according to the procedures and requirements of this section. The purpose of these procedures and requirements is to provide for an orderly and appropriate transition in the governance of the police force and provide for an equitable employment transition for commissioned and civilian personnel.

2. Upon the establishment of a municipal police force by a city under sections 84.343 to 84.346, the board of police commissioners shall convey, assign, and otherwise transfer to the city title and ownership of all indebtedness and assets, including, but not limited to, all funds and real and personal property held in the name of or controlled by the board of police commissioners created under sections 84.010 to 84.340. The board of police commissioners shall execute all documents reasonably required to accomplish such transfer of ownership and obligations.

3. If the city establishes a municipal police force and completes the transfer described in subsection 2 of this section, the city shall provide the necessary funds for the maintenance of the municipal police force.

4. Before a city not within a county may establish a municipal police force under this section, the city shall adopt an ordinance accepting responsibility, ownership, and liability as successor-in-interest for contractual obligations, indebtedness, and other lawful obligations of the board of police commissioners subject to the provisions of subsection 2 of section 84.345.

5. A city not within a county that establishes a municipal police force shall initially employ, without a reduction in rank, salary, or benefits, all commissioned and civilian personnel of the board of police commissioners created under sections 84.010 to 84.340 that were employed by the board immediately prior to the date the municipal police force was established. Such commissioned personnel who previously were employed by the board may only be involuntarily terminated by the city not within a county for cause. The city shall also recognize all accrued years of service that such commissioned and civilian personnel had with the board of police commissioners. Such personnel shall be entitled to the same holidays, vacation, and sick leave they were entitled to as employees of the board of police commissioners.

6. Commissioned and civilian personnel who were previously employed by the board shall continue to be subject, throughout their employment for the city not within a county, to a residency rule no more restrictive than a requirement of retaining a primary residence in a city not within a county for a total of seven years and of then allowing them to maintain a primary residence outside the city not within a county so long as the residence is located within a one-hour response time.

7. The commissioned and civilian personnel who retire from service with the board of police commissioners before the establishment of a municipal police force under subsection 1 of this section shall continue to be entitled to the same pension benefits provided under chapter 86 and the same benefits set forth in subsection 5 of this section.

8. If the city not within a county elects to establish a municipal police force under this section, the city shall establish a separate division for the operation of its municipal police force. The civil service commission of the city may adopt rules and regulations appropriate for the unique operation of a police department. Such rules and regulations shall reserve exclusive authority over the disciplinary process and procedures affecting commissioned officers to the civil service commission; however, until such time as the city adopts such rules and regulations, the commissioned personnel shall continue to be governed by the board of police commissioner's rules and regulations in effect immediately prior to the establishment of the municipal police force, with the police chief acting in place of the board of police commissioners for purposes of applying the rules and regulations. Unless otherwise provided for, existing civil service commission rules and regulations governing the appeal of disciplinary decisions to the civil service commission shall apply to all commissioned and civilian personnel. The civil service commission's rules and regulations shall provide that records prepared for disciplinary purposes shall be confidential, closed records available solely to the civil service commission and those who possess authority to conduct investigations regarding disciplinary matters pursuant to the civil service commission's rules and regulations. A hearing officer shall be appointed by the civil service commission to hear any such appeals that involve discipline resulting in a suspension of greater than fifteen days, demotion, or termination, but the civil service commission shall make the final findings of fact, conclusions of law, and decision which shall be subject to any right of appeal under chapter 536.

9. A city not within a county that establishes and maintains a municipal police force under this section:

(1) Shall provide or contract for life insurance coverage and for insurance benefits providing health, medical, and disability coverage for commissioned and civilian personnel of the municipal police force to the same extent as was provided by the board of police commissioners under section 84.160;

(2) Shall provide or contract for medical and life insurance coverage for any commissioned or civilian personnel who retired from service with the board of police commissioners or who were employed by the board of police commissioners and retire from the municipal police force of a city not within a county to the same extent such medical and life insurance coverage was provided by the board of police commissioners under section 84.160;

(3) Shall make available medical and life insurance coverage for purchase to the spouses or dependents of commissioned and civilian personnel who retire from service with the board of police commissioners or the municipal police force and deceased commissioned and civilian personnel who receive pension benefits under sections 86.200 to 86.366 at the rate that such dependent's or spouse's coverage would cost under the appropriate plan if the deceased were living; and

(4) May pay an additional shift differential compensation to commissioned and civilian personnel for evening and night tours of duty in an amount not to exceed ten percent of the officer's base hourly rate.

10. A city not within a county that establishes a municipal police force under sections 84.343 to 84.346 shall establish a transition committee of five members for the purpose of: coordinating and implementing the transition of authority, operations, assets, and obligations from the board of police commissioners to the city; winding down the affairs of the board; making nonbinding recommendations for the transition of the police force from the board to the city; and other related duties, if any, established by executive order of the city's mayor. Once the ordinance referenced in this section is enacted, the city shall provide written notice to the board of police commissioners and the governor of the state of Missouri. Within thirty days of such notice, the mayor shall appoint three members to the committee, two of whom shall be members of a statewide law enforcement association that represents at least five thousand law enforcement officers. The remaining members of the committee shall include the police chief of the municipal police force and a person who currently or previously served as a commissioner on the board of police commissioners, who shall be appointed to the committee by the mayor of such city.

(L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)

Effective 11-06-12



Section 84.345 Board of police commissioners, terms to expire--continued operation, when--state to provide legal representation, when--police chief, no restriction on selection of--sheriff's duties.

Board of police commissioners, terms to expire--continued operation, when--state to provide legal representation, when--police chief, no restriction on selection of--sheriff's duties.

84.345. 1. Except as required for the board of police commissioners to conclude its affairs and pursue legal claims and defenses, upon the establishment of a municipal police force, the terms of office of the commissioners of the board of police created under sections 84.020 and 84.030 shall expire, and the provisions of sections 84.010 to 84.340 shall not apply to any city not within a county or its municipal police force as of such date. The board shall continue to operate, if necessary, to wind down the board's affairs until the transfer of ownership and obligations under subsection 2 of section 84.344 has been completed. During such time, the board of police commissioners shall designate and authorize its secretary to act on behalf of the board for purposes of performing the board's duties and any other actions incident to the transfer and winding down of the board's affairs.

2. For any claim, lawsuit, or other action arising out of actions occurring before the date of completion of the transfer provided under subsection 2 of section 84.344, the state shall continue to provide legal representation as set forth in section 105.726, and the state legal expense fund shall continue to provide reimbursement for such claims under section 105.726. This subsection applies to all claims, lawsuits, and other actions brought against any commissioner, police officer, employee, agent, representative, or any individual or entity acting or purporting to act on its or their behalf.

3. Notwithstanding any other provision of law, rule, or regulation to the contrary, any city not within a county that establishes a municipal police force under sections 84.343 to 84.346 shall not be restricted or limited in any way in the selection of a police chief or chief of the division created under subsection 8 of section 84.344.

4. It shall be the duty of the sheriff for any city not within a county, whenever called upon by the police chief of the municipal police force, to act under the police chief's control for the preservation of the public peace and quiet; and, whenever the exigency or circumstances may, in the police chief's judgment, warrant it, said police chief shall have the power to assume the control and command of all local and municipal conservators of the peace of the city, whether sheriff, constable, policemen or others, and they shall act under the orders of the said police chief and not otherwise.

(L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)

Effective 11-06-12



Section 84.346 Police pension system, continuation of.

Police pension system, continuation of.

84.346. Any police pension system created under chapter 86 for the benefit of a police force established under sections 84.010 to 84.340 shall continue to be governed by chapter 86, and shall apply to any police force established under section 84.343 to 84.346. Other than any provision that makes chapter 86 applicable to a municipal police force established under section 84.343 to 84.346, nothing in sections 84.343 to 84.346 shall be construed as limiting or changing the rights or benefits provided under chapter 86.

(L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)

Effective 11-06-12



Section 84.347 Nonseverability clause.

Nonseverability clause.

84.347. Notwithstanding the provisions of section 1.140 to the contrary, the provisions of sections 84.343 to 84.346 shall be nonseverable. If any provision of sections 84.343 to 84.346 is for any reason held to be invalid, such decision shall invalidate all of the remaining provisions of this act*.

(L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)

Effective 11-06-12

*"This act" (Proposition A, November 6, 2012) contained numerous sections. Consult Disposition of Sections Table for a definitive listing.



Section 84.350 Board of police commissioners--organization--qualifications, terms, salaries, audits (Kansas City).

Board of police commissioners--organization--qualifications, terms, salaries, audits (Kansas City).

84.350. 1. In all cities of this state that now have, or may hereafter have, three hundred thousand inhabitants and not over seven hundred thousand inhabitants, there shall be, and is hereby established, within and for the cities, a board of police commissioners to consist of four commissioners as provided in section 84.360, together with the mayor of such cities, or whosoever may be officially acting in that capacity, who shall be a voting member of the board. The board shall appoint one of its members as president of the board, and one other member as vice president. The president, or vice president in the absence of the president, shall be the presiding officer of the board and shall act for it when the board is not in session. The commissioners shall be citizens of the state of Missouri and shall have been residents of the respective cities in which they are appointed to serve for a period of four years next preceding their appointment, except the mayor, who shall serve for a term equal to his term of office as mayor. The commissioners shall, except as otherwise specified in this section and section 84.360, hold their offices for four years, and until their respective successors are appointed and qualified. Each commissioner shall receive a salary of two thousand four hundred dollars per annum, payable not less than semimonthly, except that the mayor shall not receive any salary or compensation for his duties as commissioner.

2. The police department of such city may be audited once a year by an independent auditor to be selected by the city's board of police commissioners and approved by the mayor. The police department of such city may be audited at any time by the state auditor or by the auditor of the city. Prior to auditing the police department of such city, the city auditor shall determine which agencies or divisions of the police department would most benefit from performance auditing and notify the board of police commissioners. The city auditor, in conjunction with the board of police commissioners, shall develop a schedule for conducting such audits on such police department agencies or divisions as to not disrupt or interfere with the conduct of police business, the public's safety or the normal course of said auditors' duties or responsibilities for such city.

(RSMo 1939 § 7645, A.L. 1943 p. 727, A.L. 1947 V. I p. 405, A.L. 1958 2d Ex. Sess. p. 152, A.L. 1993 S.B. 376, A.L. 1995 H.B. 574)

Prior revisions: 1929 § 7502; 1919 § 8913; 1909 § 9765



Section 84.360 Board of police--appointment--term of office--vacancy (Kansas City).

Board of police--appointment--term of office--vacancy (Kansas City).

84.360. The governor of the state of Missouri, by and with the consent of the senate, shall appoint the four commissioners provided for in section 84.350, and one commissioner shall be appointed for a term of one year; one commissioner shall be appointed for a term of two years; one commissioner shall be appointed for a term of three years; one commissioner shall be appointed for a term of four years. Their successors shall each be appointed for a term of four years, and said commissioners shall hold office for their term of appointment and until their successors shall have been appointed and qualified. In case of a vacancy in said board from any cause whatever, it shall be filled by appointment for the unexpired term, in the same manner as in the case of original appointments. The governor shall issue commissions to the persons so appointed, designating the time for which they are appointed in case the appointment is to fill an unexpired term occasioned by death, resignation or any other cause whatever, and whenever the term of office of any commissioner expires, the appointment of his successor shall be for four years.

(RSMo 1939 § 7646, A.L. 1943 p. 727)



Section 84.370 Board of police--oath (Kansas City).

Board of police--oath (Kansas City).

84.370. Before entering upon the duties of their respective offices, the said commissioners shall take and subscribe before the judge of the court of record having jurisdiction of the trial of criminal cases in the county in which the respective cities for which they are appointed to serve shall be located, or the clerk thereof in vacation, the oath or affirmation prescribed by the Constitution of the state of Missouri, and shall also take and subscribe before the same judge, or clerk in vacation, the further oath or affidavit that they will in no case and under no pretext act on behalf of or against, prefer or disfavor, any policeman or officer of police or other employee of the board for or on account of the political opinions of such person, or for any other cause or reason whatsoever than the fitness or unfitness, merit or lack of merit of such person, in the best judgment of such commissioners, and that during their tenure as members of the board of police commissioners (other than the mayor) they will refrain from partisan political activity, violation of which shall be sufficient cause for removal of such members of the board. The said oaths or affirmations shall be recorded and preserved among the records of said court.

(RSMo 1939 § 7645, A.L. 1943 p. 727, A.L. 1947 V. I p. 405)

Prior revisions: 1929 § 7506; 1919 § 8917; 1909 § 9769



Section 84.380 Board of police, treasurer--appointment--tenure--bond (Kansas City).

Board of police, treasurer--appointment--tenure--bond (Kansas City).

84.380. One of their number shall, from time to time, be appointed by said commissioners treasurer of said board of police; and his appointment, when made, shall be certified to by the clerk of the circuit court of the county in which said cities shall be located, under the seal of said court. Said treasurer shall hold his office for such time as may be designated by the commissioners, who may remove him at pleasure. Before he enters upon the duties of his office as treasurer, he shall give bond to the state of Missouri, with one or more sureties, in the penalty of ten thousand dollars, conditioned for the faithful discharge of his duties as treasurer of the board of police and for the faithful application and payment over, pursuant to the order and direction of said board, of all moneys which may come to his hands as such treasurer. The bond of the treasurer shall be approved by a circuit judge of the circuit court of the county in which said cities shall be located, and shall be delivered to and safely kept by the treasurer of said cities.

(RSMo 1939 § 7645, A.L. 1943 p. 727, A.L. 1947 V. I p. 405, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 84.390 Police commissioners--removal (Kansas City).

Police commissioners--removal (Kansas City).

84.390. For official misconduct any of said commissioners so appointed may be removed by the governor, upon his being satisfied that such commissioner is guilty of the alleged official misconduct. No such commissioner shall be so removed until the governor has first notified such commissioner in writing of the particulars of such alleged official misconduct and shall have given such commissioner a reasonable opportunity to prove his innocence of such misconduct. The provisions of section 106.010 shall not apply to sections 84.350 to 84.860 or to any appointment made hereunder.

(RSMo 1939 § 7647, A.L. 1943 p. 727 § 7648)

Prior revisions: 1929 § 7505; 1919 § 8916; 1909 § 9768



Section 84.400 Police commissioners, members of force--forfeiture of office (Kansas City).

Police commissioners, members of force--forfeiture of office (Kansas City).

84.400. Any one of said commissioners so appointed or any member of any such police force who, during the term of his office, shall accept any other place of public trust, or emolument, or who shall knowingly receive any nomination for an office elective by the people, and shall fail to decline such nomination publicly within the five days succeeding such nomination or shall become a candidate for the nomination for any office at the hands of any political party, shall be deemed to have thereby forfeited and vacated office as such commissioner or member of such police force.

(RSMo 1939 § 7648, A.L. 1943 p. 727 § 7649)

Prior revisions: 1929 § 7504; 1919 § 8915; 1909 § 9767



Section 84.410 Board of police--quorum--effective time of regulations (Kansas City).

Board of police--quorum--effective time of regulations (Kansas City).

84.410. The majority of the board shall constitute a quorum for the transaction of business. No rule or regulation of the board shall take effect until fifteen days after final action on it by the board unless otherwise specified by the board. No action shall be taken by the board unless three concurring votes are cast.

(RSMo 1939 § 7649, A.L. 1943 p. 727 § 7650)

Prior revisions: 1929 § 7507; 1919 § 8918; 1909 § 9770



Section 84.420 Board of police--duties, responsibilities, determination of policies (Kansas City).

Board of police--duties, responsibilities, determination of policies (Kansas City).

84.420. 1. The board of police commissioners shall have the duty and responsibility at all times of the day and night within the boundaries of these cities, and on other public property of these cities beyond the corporate limits thereof to*:

(1) Preserve the public peace;

(2) Prevent crime and arrest offenders;

(3) Protect the rights of persons and property;

(4) Guard the public health;

(5) Preserve order at every public election, and at all public meetings and places and on all public occasions;

(6) Prevent and remove nuisances on all streets, alleys, highways, waters, and other places;

(7) Provide a proper police force at fires for the protection of firemen and property;

(8) Protect transients at public wharves, airports, railway and bus stations;

(9) See that all laws relating to elections and to the observance of Sunday, and relating to pawnbrokers, intemperance, lotteries and lottery policies, vagrants, disorderly persons, and the public health are enforced;

(10) Suppress gambling and bawdyhouses, and every other manner and kind of disorder and offense against law and the public health; and

(11) Enforce all laws and ordinances passed, or which may hereafter be passed, by the common council of such cities, not inconsistent with the provisions of sections 84.350 to 84.860.

2. The board shall determine the policy and in fulfillment of the duties and responsibilities herein provided and to this end shall:

(1) Adopt rules and regulations not inconsistent herewith governing the conduct of such police department;

(2) Appoint a chief of police who shall be responsible to the board for the proper execution of the policies, duties, and responsibilities established for the administration of the police department;

(3) Act as a board of review in personnel disciplinary cases as provided in section 84.430;

(4) Appoint a secretary to the board who shall appoint the necessary clerical assistants to the secretary for the conduct of affairs relating purely to activities and affairs of the board, other than those delegated to the chief in sections 84.350 to 84.860. The salary of the secretary shall be fixed by the board at not less than two thousand five hundred dollars nor more than three thousand seven hundred and fifty dollars per annum. Salaries of clerical assistants shall be determined as herein provided in section 84.520 for other clerical employees;

(5) Have the power to provide for a business manager who shall also act as an assistant secretary to the board at a salary of not less than four thousand five hundred dollars nor more than six thousand six hundred dollars per annum;

(6) Provide for and employ such medical assistants, including police surgeons and police physicians, as the board may deem necessary to perform such duties as the board may prescribe for the care and health of policemen, officers of police, and employees;

(7) Retain or employ attorneys or other consultants as necessary to advise the board or the chief;

(8) Have the power to provide and contract for insurance benefits providing for health and medical coverage;

(9) Have the power to provide and contract for liability insurance coverage for officers and employees of the police department, insuring liabilities incurred during the performance of duty and in the scope of employment for the police department;

(10) Perform such other duties and exercise such other powers not inconsistent with the provisions of sections 84.350 to 84.860 as shall further the efficient and economical operation of the police department.

3. The provisions of chapter 287 governing workers' compensation may be extended to include the employees of the police department as herein provided. The police department shall have authority by resolution to elect, under the provisions of section 287.030, to accept the provisions of chapter 287, and to pay compensation to its employees and uniformed officers of the department for injury or death arising out of and in the course of their employment in accordance with the provisions and restrictions as set forth in chapter 287. The board shall adopt rules classifying the employees who may be eligible for compensation under this section and section 226.170, and its classification shall be decisive as to whether or not an employee falls within the definition of an employee eligible for compensation coverage under this section and section 226.170. In case the board shall elect to accept said provisions, it shall purchase insurance for such purpose. The board shall have authority to perform such other duties as may be necessary or incidental effectually to carry out the purposes of this law. No election of the board to come under the provisions of chapter 287 shall ever be construed as acknowledging or creating any liability in tort or as incurring other obligations or duties except only the duty and obligation of complying with the provisions of said chapter 287, so long as said board may elect to remain under the provisions of chapter 287.

(RSMo 1939 § 7650, A.L. 1943 p. 727 § 7651, A.L. 1953 p. 304, A.L. 1958 2d Ex. Sess. p. 152, A.L. 1963 p. 133, A.L. 1978 S.B. 508)

Prior revisions: 1929 § 7507; 1919 § 8919; 1909 § 9771

*Word "to" does not appear in original rolls.



Section 84.430 Board of police--personnel disciplinary cases--decrease of force--witnesses, summons and administration of oaths (Kansas City).

Board of police--personnel disciplinary cases--decrease of force--witnesses, summons and administration of oaths (Kansas City).

84.430. 1. The board shall hear all complaints or charges filed against any member of the police department. All complaints or charges filed by persons other than the commissioners or police officers shall be verified by the oath of the person filing such complaints or charges. The board may at any time order the discharge of a specified number of police officers for the reason that in the opinion of the board, the police force is larger than the interests of the public demand or that there is insufficient money to pay the expenses of maintaining the police force as then organized; and in such cases it shall not be necessary to file any complaint or charges or to permit a hearing by the board of the policemen or police officers to be removed; but policemen and police officers so dismissed shall be placed at the top of the suitable eligible lists, and when vacancies so created shall be filled the policemen or police officers thus removed shall, if they so desire, be reappointed to fill such vacancies in the order in which such policemen or police officers were removed.

2. Any member of the board shall have power to summon and compel the attendance of witnesses before the board and the production of books and papers before them whenever it may be necessary for the more effective discharge of the board's duties and responsibilities. Any member of the board or the secretary of the board shall have the power to administer oaths or affirmations to any person appearing or called before said board.

(RSMo 1939 §§ 7661, 7664, 7665, A.L. 1943 p. 727 § 7651)

Prior revisions: 1929 §§ 7511, 7512, 7522; 1919 §§ 8922, 8923, 8933; 1909 §§ 9774, 9775, 9785



Section 84.440 Police officials--power to cause arrest (Kansas City).

Police officials--power to cause arrest (Kansas City).

84.440. In case any police official shall have reason to believe that any person has committed, or is about to commit, within the city or on public property of said city beyond the corporate limits thereof any breach of peace or violation of law and order, or that any person found within the city or on public property of said city beyond the corporate limits thereof is charged with the commission of crime in the state of Missouri, against whom criminal proceedings shall have been issued, or when any person may have committed an offense within view of a member of such police force, said police official may cause such person to be arrested by any member of the police force. In cases where officers make arrest for crime committed within their view, the offenders shall at once be conveyed before some police judge or some judge in the city and the proper complaint against him shall be filed by said officer.

(RSMo 1939 § 7651, A.L. 1943 p. 727 § 7652)

Prior revisions: 1929 § 7509; 1919 § 8920; 1909 § 9772



Section 84.450 Board of police--office and furniture--seal--police districts--use of equipment (Kansas City).

Board of police--office and furniture--seal--police districts--use of equipment (Kansas City).

84.450. 1. The mayor and common council of such city shall be and they are hereby authorized and required to provide the department with an office and office furniture as they may need. The board shall have and use a common seal. The board may divide the city into the needful number of police districts and fix the boundaries thereof; provided, however, that the number of districts into which said city may be divided shall not exceed six.

2. The department, for all the purposes of sections 84.350 to 84.860, shall have the use of all buildings heretofore used by the corporate authorities of the city in policing the city and shall have the use of all scientific equipment, identification equipment, radio and communication equipment, signal systems, watch boxes, automobiles, trucks, motorcycles, firearms, office furniture, fixtures, and supplies, all records and correspondence, and all other equipments, accoutrements and other accommodations and things of whatsoever nature heretofore provided by the city for the use and service of the police and for policing the city, as fully and to the same extent as the same are now and may be used by or for the present police force; and the mayor and common council, and all persons and municipal officers in charge thereof, are hereby ordered and required immediately upon the appointment and qualification of the board to allow such use accordingly.

3. In case the mayor and common council of the city, or their officers or agent, refuse or neglect to allow such use when the same shall be required by the board, the board may apply to the circuit court of any county in which the city is located, in the name of the state of Missouri, for a mandamus to compel a compliance with the provisions of this section, and the application therefor shall be heard and decided by that court. One week's notice of the application shall be given, and the respondent shall have the right to answer within one week, and if testimony be needed on either side, it shall be taken within ten days after the answer is filed or the week has expired. From the decision of the circuit court in the premises either party may appeal within ten days; and it shall be the duty of the clerk of that court to send up the record immediately, and the appeal shall be heard by the supreme court, if then in session, and if not in session, at the next term. In both courts the case shall be taken up and tried in preference to all others.

(RSMo 1939 § 7652, A.L. 1943 p. 727 § 7653, A.L. 1965 p. 199)



Section 84.460 Board of police--exclusive management and control of police force (Kansas City).

Board of police--exclusive management and control of police force (Kansas City).

84.460. So soon as the board created herein shall hold their first meeting, it shall be their duty to inform the chief of police and the other officers of the police force of such city that they require their attendance upon them and obedience to their orders. For failure to attend as required, and for each and every failure to obey the lawful orders of said board, the officers so notified shall be fined in any sum not exceeding five hundred dollars, to be recovered by action at law instituted by said board, in the name of the state. From and after the first meeting aforesaid, the whole of the then existing police force in such city shall pass under the exclusive management and control of the said board, and be subject to no other control and entitled to receive neither orders nor pay, except arrearages then due, from any other authority, and shall so continue, subject, however, to removal or suspension, at the discretion of said board, and with the power in said board to fill vacancies, until said board shall publicly declare that the organization of the police force, created by sections 84.350 to 84.860 is complete. Upon such public declaration, and from the time thereof thenceforward, all ordinances of such city are hereby declared null and void, so far as they conflict with sections 84.350 to 84.860 or assume to confer upon the mayor, chief of police, common council, or any other person or persons, the power to appoint, dismiss, or in any way or to any extent, employ or control any police force organized or to be organized under such ordinances, or any of them, and from and after such public declaration as aforesaid, the police force organized, or which may be organized under such ordinances, or any of them, shall cease to exist, and its functions and powers be at an end.

(RSMo 1939 § 7653, A.L. 1943 p. 727 § 7654)



Section 84.470 Permanent police force (Kansas City).

Permanent police force (Kansas City).

84.470. To enable the board of police to perform the duties imposed upon them, they are hereby authorized and required, as speedily as may be, to provide for the appointment, enrollment and employment of a permanent police force for the respective cities for which they are appointed to serve, which they shall organize, uniform, equip and arm as they may judge necessary; subject always, however, to the standards, limitations and restrictions established and set forth in sections 84.480 to 84.620.

(RSMo 1939 § 7655, A.L. 1943 p. 727 § 7656)

Prior revisions: 1929 § 7513; 1919 § 8924; 1909 § 9776

CROSS REFERENCES:

Appointment of men and women officers, 71.200

Police to be residents of state, 85.005

Special deputies to be residents of state, 542.190



Section 84.480 Chief of police--appointment--qualifications--compensation (Kansas City).

Chief of police--appointment--qualifications--compensation (Kansas City).

84.480. The board of police commissioners shall appoint a chief of police who shall be the chief police administrative and law enforcement officer of such cities. The chief of police shall be chosen by the board solely on the basis of his or her executive and administrative qualifications and his or her demonstrated knowledge of police science and administration with special reference to his or her actual experience in law enforcement leadership and the provisions of section 84.420. At the time of the appointment, the chief shall not be more than sixty years of age, shall have had at least five years' executive experience in a governmental police agency and shall be certified by a surgeon or physician to be in a good physical condition, and shall be a citizen of the United States and shall either be or become a citizen of the state of Missouri and resident of the city in which he or she is appointed as chief of police. In order to secure and retain the highest type of police leadership within the departments of such cities, the chief shall receive a salary of not less than eighty thousand two hundred eleven dollars, nor more than one hundred eighty-nine thousand seven hundred twenty-six dollars per annum.

(RSMo 1939 § 7656, A.L. 1943 p. 727 § 7657, A.L. 1951 p. 297, A.L. 1955 p. 307, A.L. 1958 2d Ex. Sess. p. 152, A.L. 1963 p. 135, A.L. 1965 p. 199, A.L. 1967 1st Ex. Sess. p. 873, A.L. 1969 p. 149, A.L. 1971 S.B. 118, A.L. 1975 S.B. 349, A.L. 1977 S.B. 68, A.L. 1979 H.B. 702, A.L. 1981 S.B. 164, A.L. 1986 H.B. 1433 & 1574, A.L. 1988 H.B. 1304, A.L. 1991 H.B. 321 & 343, A.L. 1998 S.B. 473, A.L. 2001 S.B. 4, A.L. 2008 S.B. 801, A.L. 2013 H.B. 336)

Prior revisions: 1929 § 7524; 1919 § 8935; 1909 § 9787



Section 84.490 Chief of police--tenure--removal or demotion--acting chief (Kansas City).

Chief of police--tenure--removal or demotion--acting chief (Kansas City).

84.490. 1. The chief of police shall serve during the pleasure of the board, except that such chief shall only be removed, suspended, or demoted for cause. For purposes of this section, cause may include the following reasons:

(1) The chief is unable to perform his or her duties with reasonable competence or reasonable safety as a result of a mental condition, including alcohol or substance abuse;

(2) The chief has committed any act, while engaged in the performance of his or her duties, that constitutes a reckless disregard for the safety of the public or another law enforcement officer;

(3) The chief has caused a material fact to be misrepresented for any improper or unlawful purpose;

(4) The chief has acted in a manner for the sole purpose of furthering his or her self-interest, or in a manner inconsistent with the interests of the public or the chief's governing body;

(5) The chief has been found to have violated any law, statute, or ordinance which constitutes a felony; or

(6) The chief has been deemed insubordinate or found to be in violation of a written established policy, unless such claimed insubordination or violation of a written established policy was a violation of any federal or state law or local ordinance.

2. In case the board determines to remove, suspend, or demote the chief of police, he shall be notified in writing. Within ten days after receipt of such notice, the chief may, in writing, file with the secretary of the board of police commissioners, demand and he shall receive a written statement of the reasons for such removal, suspension, or demotion, and a hearing thereon at a public meeting of the board within ten days after the chief files such notice. The chief may be suspended from office pending such hearing. The action of the board in suspending, removing or demoting the chief of police shall be final.

3. The board may, in case of and during the absence or disability of the chief, designate a qualified police officer who shall serve as acting chief and perform the duties of the office. No man shall serve as acting chief who has not the qualifications required for the position of chief.

(L. 1943 p. 727 § 7657, A.L. 2013 H.B. 307)



Section 84.500 Chief of police--powers and duties (Kansas City).

Chief of police--powers and duties (Kansas City).

84.500. The chief of police shall be the chief executive officer of the police department. He shall be responsible to the board of police commissioners for the proper administration of police affairs and suppression of crime in such cities and the execution of policy pertaining to police affairs as determined by the board of police commissioners, and to these ends, subject to provisions in sections 84.350 to 84.860, he shall:

(1) Have the power to appoint, subject to approval of the board, and shall have the power to promote, discipline and suspend all police officers and policemen. The chief shall also have the power to appoint, subject to the approval of the board, and to promote, discipline, suspend or discharge such employees of the police department other than police officers or policemen as may be specified by resolution of the board. A report of all such actions taken (other than suspensions of less than fifteen days) shall be submitted to the board at its next meeting. Any such action for which a report is required which adversely affects any officer, policeman or employee, shall be reviewed by the board as provided in section 84.590;

(2) Be required to prepare and submit to the board on or before April first in each year a complete report on the administrative and law enforcement activities of the police department for the preceding calendar year, and such report shall show complete statistics of all police work in accordance with generally recognized standards in order to facilitate comparisons with other cities of the United States of the same population class;

(3) Prepare and submit to the board on or before January first of each year a complete report on the financial requirements of the department for the ensuing fiscal year;

(4) Perform such other duties as may be prescribed elsewhere in sections 84.350 to 84.860 or required of him by the board of police commissioners, not inconsistent with sections 84.350 to 84.860.

(L. 1943 p. 727 § 7657)

CROSS REFERENCE:

Police protection for precinct canvassers, 115.059



Section 84.510 Police officers and officials--appointment--compensation (Kansas City).

Police officers and officials--appointment--compensation (Kansas City).

84.510. 1. For the purpose of operation of the police department herein created, the chief of police, with the approval of the board, shall appoint such number of police department employees, including police officers and civilian employees as the chief of police from time to time deems necessary.

2. The base annual compensation of police officers shall be as follows for the several ranks:

(1) Lieutenant colonels, not to exceed five in number, at not less than seventy-one thousand nine hundred sixty-nine dollars, nor more than one hundred thirty-three thousand eight hundred eighty-eight dollars per annum each;

(2) Majors at not less than sixty-four thousand six hundred seventy-one dollars, nor more than one hundred twenty-two thousand one hundred fifty-three dollars per annum each;

(3) Captains at not less than fifty-nine thousand five hundred thirty-nine dollars, nor more than one hundred eleven thousand four hundred thirty-four dollars per annum each;

(4) Sergeants at not less than forty-eight thousand six hundred fifty-nine dollars, nor more than ninety-seven thousand eighty-six dollars per annum each;

(5) Master patrol officers at not less than fifty-six thousand three hundred four dollars, nor more than eighty-seven thousand seven hundred one dollars per annum each;

(6) Master detectives at not less than fifty-six thousand three hundred four dollars, nor more than eighty-seven thousand seven hundred one dollars per annum each;

(7) Detectives, investigators, and police officers at not less than twenty-six thousand six hundred forty-three dollars, nor more than eighty-two thousand six hundred nineteen dollars per annum each.

3. The board of police commissioners has the authority by resolution to effect a comprehensive pay schedule program to provide for step increases with separate pay rates within each rank, in the above-specified salary ranges from police officers through chief of police.

4. Officers assigned to wear civilian clothes in the performance of their regular duties may receive an additional one hundred fifty dollars per month clothing allowance. Uniformed officers may receive seventy-five dollars per month uniform maintenance allowance.

5. The chief of police, subject to the approval of the board, shall establish the total regular working hours for all police department employees, and the board has the power, upon recommendation of the chief, to pay additional compensation for all hours of service rendered in excess of the established regular working period, but the rate of overtime compensation shall not exceed one and one-half times the regular hourly rate of pay to which each member shall normally be entitled. No credit shall be given nor deductions made from payments for overtime for the purpose of retirement benefits.

6. The board of police commissioners, by majority affirmative vote, including the mayor, has the authority by resolution to authorize incentive pay in addition to the base compensation as provided for in subsection 2 of this section, to be paid police officers of any rank who they determine are assigned duties which require an extraordinary degree of skill, technical knowledge and ability, or which are highly demanding or unusual. No credit shall be given nor deductions made from these payments for the purpose of retirement benefits.

7. The board of police commissioners may effect programs to provide additional compensation for successful completion of academic work at an accredited college or university. No credit shall be given nor deductions made from these payments for the purpose of retirement benefits.

8. The additional pay increments provided in subsections 6 and 7 of this section shall not be considered a part of the base compensation of police officers of any rank and shall not exceed ten percent of what the officer would otherwise be entitled to pursuant to subsections 2 and 3 of this section.

9. Not more than twenty-five percent of the officers in any rank who are receiving the maximum rate of pay authorized by subsections 2 and 3 of this section may receive the additional pay increments authorized by subsections 6 and 7 of this section at any given time. However, any officer receiving a pay increment provided pursuant to the provisions of subsections 6 and 7 of this section shall not be deprived of such pay increment as a result of the limitations of this subsection.

(RSMo 1939 § 7656, A.L. 1943 p. 727 § 7658, A.L. 1947 V. I p. 407, A.L. 1947 V. II p. 296, A.L. 1949 p. 370, A.L. 1951 p. 297, A.L. 1953 p. 304, A.L. 1955 p. 307, A.L. 1958 2d Ex. Sess. p. 152, A.L. 1963 p. 135, A.L. 1965 p. 199, A.L. 1967 1st Ex. Sess. p. 873, A.L. 1969 p. 149, A.L. 1971 S.B. 118, A.L. 1974 S.B. 475, A.L. 1975 S.B. 349, A.L. 1977 S.B. 68, A.L. 1978 S.B. 508, A.L. 1979 H.B. 702, A.L. 1981 S.B. 164, A.L. 1984 S.B. 431, A.L. 1986 H.B. 1433 & 1574, A.L. 1988 H.B. 1304, A.L. 1990 H.B. 1819, A.L. 1991 H.B. 321 & 343, A.L. 1993 H.B. 209 & 288, A.L. 1998 S.B. 473, A.L. 2001 S.B. 4, A.L. 2003 H.B. 199 merged with S.B. 14, A.L. 2004 S.B. 952, A.L. 2008 S.B. 801, A.L. 2013 H.B. 336)

Prior revisions: 1929 § 7524; 1919 § 8935; 1909 § 9787



Section 84.520 Police department, civilian employees--salaries (Kansas City).

Police department, civilian employees--salaries (Kansas City).

84.520. The chief of police, with the approval of the board, shall appoint such number of civilian employees as he deems necessary from time to time for the operation of the police department. Compensation for civilian employees of the police department shall not exceed the compensation paid to police officers of the department who perform like or similar work to that of such civilian employees, but the chief of police, with the approval of the board, may establish lower compensation for civilian employees than that received by police officers.

(RSMo 1939 § 7656, A.L. 1943 p. 727 § 7658, A.L. 1947 V. I p. 407, A.L. 1947 V. II p. 296, A.L. 1949 p. 370, A.L. 1958 2d Ex. Sess. p. 152, A.L. 1963 p. 135, A.L. 1977 S.B. 68)

Prior revisions: 1929 § 7524; 1919 § 8935; 1909 § 9787



Section 84.530 Police department--salaries payable, when (Kansas City).

Police department--salaries payable, when (Kansas City).

84.530. The police board and all officers and other employees of the police force shall be paid not less than semimonthly at the rate provided in sections 84.350, 84.510 and 84.520.

(RSMo 1939 § 7658, A.L. 1943 p. 727, A.L. 1947 V. I p. 407, A.L. 1947 V. II p. 296, A.L. 1949 p. 370, A.L. 1958 2d Ex. Sess. p. 152)

Prior revisions: 1929 § 7525; 1919 § 8936; 1909 § 9788



Section 84.540 Reserve force organized, when, uniforms--emergency appointments (Kansas City).

Reserve force organized, when, uniforms--emergency appointments (Kansas City).

84.540. 1. Upon recommendation of the chief of police, the board may authorize and provide for the organization of a police reserve force composed of residents of the city who qualify under the provisions of subsection 1 of section 84.570. Such reserve force shall be under the command of the chief of police and shall be provided training, equipment, uniforms, and arms as the chief shall direct with the approval of the board; and when assigned to active duty the members of the reserve force shall possess all of the powers of regular police officers and shall be subject to all laws and regulations applicable to police officers; provided, however, that the city council or other governing body of any such city may in its discretion fix a total in number which the reserve force may not exceed.

2. In event of riot or other emergencies as declared and defined by the mayor, the city council or other governing body in such city in concurrence with the board, the board, upon recommendation of the chief, may appoint special officers or patrolmen for temporary service in addition to the police reserve force herein provided for, but the length of time for which such officers or patrolmen shall be employed shall be limited to the time during which such emergency shall exist.

(RSMo 1939 § 7656, A.L. 1943 p. 727 § 7658, A.L. 1947 V. I p. 407, A.L. 1947 V. II p. 296, A.L. 1949 p. 370, A.L. 1953 p. 304)

Prior revisions: 1929 § 7524; 1919 § 8935; 1909 § 9787



Section 84.550 Police department--reemployment of veterans (Kansas City).

Police department--reemployment of veterans (Kansas City).

84.550. Any person who shall have entered the armed service of the United States during time of war shall be preferred for reemployment, provided such person was employed in the police department at the time of such induction or enlistment and is otherwise qualified and has been honorably discharged from such service and applies for reemployment within twelve months of such discharge.

(L. 1943 p. 727 § 7658, A.L. 1947 V. I p. 407, A.L. 1947 V. II p. 296, A.L. 1949 p. 370)



Section 84.560 Police force--ranks (Kansas City).

Police force--ranks (Kansas City).

84.560. For the purposes of sections 84.350 to 84.860 all police officers, not including civilian employees and other than the chief, shall be assigned one of the following ranks: lieutenant colonel, major, captain, sergeant, master patrol officer, master detective, detective, investigator, or patrolman. Lieutenant colonels shall not exceed five in number, and other titles or designations for police officers may be used but they shall be equivalent in rank and salary to the ranks herein specified.

(RSMo 1939 § 7657, A.L. 1943 p. 727 § 7659, A.L. 1947 V. I p. 407, A.L. 1953 p. 304, A.L. 1958 2d Ex. Sess. p. 152, A.L. 1969 p. 149, A.L. 1984 S.B. 431, A.L. 2004 S.B. 952)

Prior revision: 1929 § 7524



Section 84.570 Police force--qualifications--competitive examinations--eligible list--rules by board (Kansas City).

Police force--qualifications--competitive examinations--eligible list--rules by board (Kansas City).

84.570. 1. No person shall be appointed policeman or officer of police who shall have been convicted of any offense, the punishment of which may be confinement in the state penitentiary; nor shall any person be appointed who is not proven to be of good character, or who is not proven to be a bona fide citizen of the United States, or who cannot read and write the English language and who does not possess ordinary physical strength and courage, nor shall any person be originally appointed to said police force who is less than twenty-one years of age. Notwithstanding any other provision of law, the board shall have the sole authority to determine conditions of employment for police officers pursuant to section 84.460.

2. The board shall from time to time require open competitive examinations or tests for determining the qualifications and fitness of all applicants for appointment to positions on the police force. Such examinations and tests shall be practical and shall relate to matters which fairly measure the relative fitness of the candidates to discharge the duties of the positions to which they seek to be appointed. Notice of such examinations and tests shall be given not less than ten days in advance thereof by public advertisement in at least one newspaper of general circulation in such city, and by posting notice in the police headquarters building. A list of those qualifying in such examinations shall be established, listing those qualified in order of rank. When an appointment is to be made, the appointment shall be made from such eligible list.

3. The board shall also establish rules for:

(1) Temporary employment for not exceeding sixty days in the absence of any eligible list;

(2) Hours of work of police employees and officers subject to the provisions of section 84.510; and

(3) Attendance regulations and leaves of absence.

(RSMo 1939 § 7659, A.L. 1943 p. 727 § 7660, A.L. 1953 p. 304, A.L. 1958 2d Ex. Sess. p. 152, A.L. 2003 S.B. 5)

Prior revisions: 1929 § 7520; 1919 § 8931; 1909 § 9783

Effective 6-27-03



Section 84.580 Police force--list of personnel--candidate's right to examine test papers and marks (Kansas City).

Police force--list of personnel--candidate's right to examine test papers and marks (Kansas City).

84.580. 1. There shall be maintained in the departments a list of all persons in the service of the departments in such cities, showing in connection with each name the position held, the salary or wages paid, the date and character of appointment and every subsequent change in status, and the date and character of each disciplinary action taken against the officer or employee.

2. On his request, any candidate on an eligible list or who has not passed an examination shall have the right, either personally or through an agent or agents designated in writing by him, to examine his examination paper and markings. No eligible list shall be extended for a period of more than two years without a new application and examination.

(L. 1943 p. 727 § 7661)



Section 84.590 Police department--vacancies filled by promotion (Kansas City).

Police department--vacancies filled by promotion (Kansas City).

84.590. Promotions within the police department shall, as far as practicable, be made from lower ranks and, other factors being equal, preference shall be given to seniority. Unless the chief shall recommend and the board shall approve waiver of the requirement, a police officer to be eligible for promotion shall have served at least two years in the rank from which he is to be promoted and must be certified by the police physician as physically able to discharge the duties of the rank to which he is to be promoted. Patrolmen shall be considered of one rank without regard to their classification. It shall be considered a promotion when an officer is notified in writing by the chief of police that he has been assigned to a permanent position in another rank for which a higher maximum rate of compensation is prescribed by law; but assignment to a temporary or acting rank with a higher rate of compensation shall not be considered a promotion within the meaning of this section.

(L. 1943 p. 727 § 7662, A.L. 1953 p. 304)



Section 84.600 Police force--probationary term--removal and alternatives (Kansas City).

Police force--probationary term--removal and alternatives (Kansas City).

84.600. The first employment of policemen and every police officer shall be for a probationary term of six months, after which the chief may at his discretion extend the probationary period for an additional term of six months, but no longer. During said probationary period the chief may at his discretion or at the direction of the police board discontinue their services at any time. Having served at least six months' probationary service to the satisfaction of the board and the chief, such policemen and police officers shall be appointed to the police force of said city and shall thereafter be subject to discharge or removal only for cause and upon complaint being made or charges being preferred against them, a copy of which complaint or charges setting forth the ground thereof shall be given to such policemen or police officers, not less than forty-eight hours prior to the time the complaints or charges are to be heard by the board, and they shall have the right to appear before the board at a public hearing to be held within fifteen days after the filing of such complaint or charges, and be confronted by the witnesses against them and to be defended by counsel and the board after hearing the charges shall take a vote of yeas and nays to be entered upon the records whether or not the charges have been sustained and what punishment, if any, shall be imposed. If the charges are found by the board to be sustained by the evidence, the board may remove such policemen or police officers, or the board may, instead of removal, suspend, reprimand or impose a fine upon the policemen or police officers, and in any case any fine so imposed is not paid the same shall be deducted from the salary of such policemen or police officers. If complaint is made or charges preferred against a policeman or police officer which, in the opinion of the board, does not constitute an offense of which the board shall take cognizance, the board shall dismiss such complaint or charges. The board shall report all decisions on any such complaint or charges in writing to the chief of police and to the officer or policeman. Each decision of the police board in such cases shall be final and not subject to review by any court.

(RSMo 1939 § 7660, A.L. 1943 p. 727 § 7663)

Prior revisions: 1929 § 7521; 1919 § 8932; 1909 § 9784



Section 84.610 Police personnel--right to public hearing (Kansas City).

Police personnel--right to public hearing (Kansas City).

84.610. Any police officer, policeman or employee adversely affected by any action taken by the chief which he is required to report to the board under the provisions of subdivision (1) of section 84.500 shall have the right to have such action of the chief of police reviewed by the police board upon filing with the secretary of the board within ten days after the effective date of such action a written request for review by said police board. Whereupon the police board shall grant a public hearing within fifteen days after the filing of such request. The board shall have the power to inquire into all the facts and circumstances pertaining to such action and may compel the attendance of witnesses by subpoena at the request of either the police officer, policeman or employee involved, the chief of police or any member of the board. The board shall have the power upon such hearing to affirm, modify or reverse such action of the chief and may make such other orders as the board may deem necessary. The board shall report all decisions in writing to the chief of police and to the officer or employee involved. Each decision of the police board in such cases shall be final and not subject to review by any court.

(L. 1943 p. 727 § 7664)



Section 84.620 Board of police--enforcement of regulations (Kansas City).

Board of police--enforcement of regulations (Kansas City).

84.620. All lawful rules and regulations made by the board shall be obeyed by the members of the police force on pain of dismissal, suspension, fine or reduction in rank or pay, or forfeiture of pay, as the board may provide.

(RSMo 1939 § 7662, A.L. 1943 p. 727 § 7665)

Prior revisions: 1929 § 7531; 1919 § 8942; 1909 § 9794



Section 84.630 Police force--acceptance of gratuities prohibited--disposition of fines (Kansas City).

Police force--acceptance of gratuities prohibited--disposition of fines (Kansas City).

84.630. No officer of police or policeman shall be allowed to receive any money or gratuity or compensation for any service he may render without the consent of the said board, and all such moneys as any policeman or police officer may be so permitted to receive shall be paid over to the board, and, together with all the proceeds of all fines, forfeitures and unreclaimed property which may come into the possession of said board, or to be recovered by them under the provisions of sections 84.350 to 84.860, or any other law or ordinance, shall be disposed of in accordance with rules adopted by the said board, subject to the provisions of laws of this state controlling and directing the dispensation of such funds.

(RSMo 1939 § 7663, A.L. 1943 p. 727 § 7666)

Prior revisions: 1929 § 7532; 1919 § 8943; 1909 § 9795



Section 84.640 Police force--power to make arrests (Kansas City).

Police force--power to make arrests (Kansas City).

84.640. The members of the police force of any such city are hereby empowered to make arrests for the violation of any ordinance of such city for the protection, regulation and orderly government of parks, public grounds and other public property owned by any such city and situated outside of the limits thereof, and persons so arrested for the violation of any such ordinance may be brought within the city limits and tried before any court having jurisdiction of cases arising out of the ordinances of such city.

(RSMo 1939 § 7666, A.L. 1943 p. 727 § 7667, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7510; 1919 § 8921; 1909 § 9773

Effective 1-2-79



Section 84.650 Arrests--procedure (Kansas City).

Arrests--procedure (Kansas City).

84.650. The commissioners of police shall cause all persons arrested by the police to be brought before some judge within said cities, to be dealt with according to law. Proper police officers in charge of police station houses may, if the offense charged against any person is a bailable one, at the request of such person, take from him a recognizance in such sum as may seem to be sufficient and proper with sufficient sureties for his appearance at the proper time before some judge; but no attorney at law, police officer, constable or his deputy, and no official employee holding office under the municipality of the said cities, or the state of Missouri, and no clerk in the employ of such officer, officials or employees shall be accepted as surety upon such bond or bonds; the proper officers in charge of said station houses may administer oaths to parties qualifying as such surety or sureties; and may refuse to receive as such surety or sureties any and all parties with unsavory reputations or who, as professional bondsmen, tend to defeat the ends of justice, and no one shall be accepted as bondsman who shall have standing against him an unsatisfied judgment rendered on a forfeited bond.

(RSMo 1939 § 7667, A.L. 1943 p. 727 § 7668, A.L. 1949 H.B. 2033, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7517; 1919 § 8928; 1909 § 9780

Effective 1-2-79



Section 84.710 Police force--officers of state--powers to arrest (Kansas City).

Police force--officers of state--powers to arrest (Kansas City).

84.710. 1. The members of the police force appointed in pursuance hereof are hereby declared to be officers of the state of Missouri and of the city for which such commissioners are appointed.

2. They shall have power within the city or on public property of the city beyond the corporate limits thereof to arrest, on view, any person they see violating or whom they have reason to suspect of having violated any law of the state or ordinance of the city. They shall have power to arrest and hold, without warrant, for a period of time not exceeding twenty-four hours, persons found within the city or on public property of the city beyond the corporate limits thereof charged with having committed felonies in other states, and who are reported to be fugitives from justice. They shall also have the power to stop any person abroad whenever there is reasonable ground to suspect that he is committing, has committed or is about to commit a crime and demand of him his name, address, business abroad and whither he is going. When stopping or detaining a suspect, they may search him for a dangerous weapon whenever they have reasonable ground to believe they are in danger from the possession of such dangerous weapon by the suspect. No unreasonable force shall be used in detaining or arresting any person, but such force as may be necessary may be used when there is no other apparent means of making an arrest or preventing an escape and only after the peace officer has made every reasonable effort to advise the person that he is the peace officer engaged in making arrest. 3. Any person who has been arrested without a warrant may be released, without being taken before a judge, by the officer in charge of the police station whenever the officer is satisfied that there is no ground for making complaint against him, or when the person was arrested for a misdemeanor and will sign a satisfactory agreement to appear in court at the time designated.

(RSMo 1939 § 7674, A.L. 1943 p. 727 § 7673, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 7519; 1919 § 8930; 1909 § 9782

Effective 1-2-79



Section 84.720 Police commissioners, power to regulate security personnel--fingerprint, criminal history record check--penalty (Kansas City).

Police commissioners, power to regulate security personnel--fingerprint, criminal history record check--penalty (Kansas City).

84.720. The police commissioners of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county shall have power to regulate and license all private security personnel and organizations, serving or acting as such in such cities, and no person or organization shall act in the capacity of, or provide, security services in such cities without first having obtained the written license of the president or acting president of the police commissioners of such cities. In order to determine an individual's suitability to be licensed, the police commissioners of such cities shall require each applicant to be licensed to be fingerprinted and shall forward the fingerprints to the Missouri state highway patrol for a criminal history record check. Any person or organization that violates the provisions of this section is guilty of a class B misdemeanor.

(RSMo 1939 § 7675, A.L. 1943 p. 727 § 7674, A.L. 1993 H.B. 209 & 288)



Section 84.730 Board of police--annual budget estimate--appropriations (Kansas City).

Board of police--annual budget estimate--appropriations (Kansas City).

84.730. It shall be the duty of the board, on the fifteenth day of January of each year, to prepare, in writing, a budget estimating the sum of money which will be necessary for the next fiscal year, to enable the board to discharge the duties hereby imposed upon it, and to meet the expenses of the police department, which it shall forthwith certify to the governing body of such cities, and the budget shall itemize purposes of expenditure by organization units, activities, functions, and character classes in not less detail than "personal services", "contractual services", "commodities", and "capital outlays", and shall in any event be prepared in form and detail similar to the form and detail in which budgets for the various departments of such city government are prepared. The governing body of the cities is hereby required to appropriate the total amount so certified, payable out of the revenue of the cities after first having deducted the amount necessary to pay the interest on the indebtedness of the cities, the amount necessary for lighting the city, and any sum required by law to be placed to the credit of the sinking fund of the cities, and if the board shall be required to call out extra police force and the expense thereof shall not have been contemplated in their estimate for the fiscal year during which the extra police force is called out, it shall immediately certify the expense of such additional force, and the additional amount so required shall be appropriated for that purpose, except that in no event shall the governing body of the cities be required to appropriate for the use of the police board in any fiscal year an amount in excess of one-fifth of the general revenue fund of such year.

(RSMo 1939 § 7676, A.L. 1943 p. 727 § 7675, A.L. 1958 2d Ex. Sess. p. 152)

Prior revisions: 1929 § 7515; 1919 § 8926; 1909 § 9778



Section 84.740 Board of police--annual budget--expenditures (Kansas City).

Board of police--annual budget--expenditures (Kansas City).

84.740. Out of the amount of money appropriated by the governing body of such cities to meet the expense of the police department for the ensuing fiscal year, the police board shall, on or before May first of each year, adopt a budget for the police department for the ensuing fiscal year. Said budget shall itemize purposes of expenditure by organization units, activities, functions, and character classes in not less detail than "personal services", "contractual services", "commodities", and "capital outlays". Such budget, when adopted and certified by the board, shall be the authorization of expenditures for the purposes set forth therein. No transfer from one character classification of expenditure in the board budget to another character classification shall be made without the approval of said board. A copy of said budget and notice of subsequent transfers shall be deposited with the chief of police and the secretary of the police board and copies thereof shall be prepared and available to the public upon request.

(L. 1943 p. 727 § 7675)



Section 84.750 Board of police--expenditure vouchers (Kansas City).

Board of police--expenditure vouchers (Kansas City).

84.750. No order or voucher which involves a commitment to expend money shall be issued unless it bears the signature of the secretary of the board certifying that a sufficient unexpended and unencumbered appropriation balance remains in the amount appropriated for such purpose in the board budget. Any order or voucher not so certified shall be void and shall not be paid.

(L. 1943 p. 727 § 7675)



Section 84.760 Board of police--limitation of expenditures--penalty for violation (Kansas City).

Board of police--limitation of expenditures--penalty for violation (Kansas City).

84.760. 1. No officer or employee of police departments of such cities shall, during any fiscal year, spend any money, incur any liability, or enter into any contract which by its terms incurs the expenditure of money for any purpose for which no appropriation is provided in the board budget or in excess of the amount appropriated by the board for any such purpose.

2. Any officer or employee violating the provisions hereof shall immediately be removed from office, and liable for the amount of such claim.

(L. 1943 p. 727 § 7675)



Section 84.770 Organization or payment of other police force prohibited (Kansas City).

Organization or payment of other police force prohibited (Kansas City).

84.770. The common council or municipal assembly of said cities shall have no power or authority to levy or collect any taxes or appropriate any money for the payment of any police force, other than that organized and employed under sections 84.350 to 84.860. No officer or servant of the mayor or the common council or municipal assembly of said cities shall disburse any money for the payment of any police force other than that organized and employed under sections 84.350 to 84.860, and the power of said mayor and common council or municipal assembly to appropriate and disburse money for the payment of the police force organized and employed under sections 84.350 to 84.860 shall be exercised as in these sections directed and not otherwise.

(RSMo 1939 § 7676, A.L. 1943 p. 727 § 7675)



Section 84.780 Board of police--requisitions--claims (Kansas City).

Board of police--requisitions--claims (Kansas City).

84.780. 1. The secretary of the police board, as agent of the board, is hereby authorized to requisition semimonthly upon the chief finance officer of the city such sum, within the limits of the annual appropriation, as may be necessary for that period, which sum shall be allocated by said officer and placed to the credit of the police department hereby created.

2. All claims against the police department shall be approved for payment by the secretary of the board before payment thereof. No claim shall be certified by the secretary as being entitled to payment unless:

(1) Such claim is a valid claim against the department;

(2) The chief of police or a division head shall have furnished proof as to the receipt of the materials or performance of the service involved and as to other facts establishing the liability of the department;

(3) All such claims, payrolls, and bills shall have been examined by him and found to be in proper form and correctly computed.

3. Payrolls for salaries or compensation shall also bear the certificate of the chief, or the proper officer at the direction of the chief, that the names of the persons named therein appear in the personnel records as officers or employees of such police department.

4. The claims, when so certified, shall be paid by the proper disbursing officer of the city within ten days after being certified out of any moneys in the city treasury not appropriated to the specific purposes enumerated in section 84.730. The amount of the claims and salary rolls so certified shall not exceed, in any one year, the limitations set forth in section 84.730. The chief finance officer or other disbursing officer of the city shall in no wise be held liable, either personally or officially, for the payment of any claims which are properly certified by the police department to them for payment, and it shall not be their responsibility to pass upon the validity of the claims so properly certified to them.

(RSMo 1939 § 7677, A.L. 1943 p. 727 § 7676, A.L. 1958 2d Ex. Sess. p. 152)

Prior revisions: 1929 § 7516; 1919 § 8927; 1909 § 9779



Section 84.790 Board of police--journal--records--annual report (Kansas City).

Board of police--journal--records--annual report (Kansas City).

84.790. The board shall cause a full journal of their proceedings to be kept, and shall also cause all their receipts and disbursements of money to be faithfully entered in books to be procured and kept for that purpose, and said journal, and all said books, and all other documents in possession of said board, shall always be open to the inspection of the general assembly of the state of Missouri or any committee appointed by it for that purpose. It shall be the duty of the board to report to the common council or municipal assembly of the said city at each annual session thereof, the number and expenses of the police force employed by it under sections 84.350 to 84.860, and all such other matters as may be of public interest, in connection with the duties assigned it by sections 84.350 to 84.860.

(RSMo 1939 § 7678, A.L. 1943 p. 727 § 7677)

Prior revisions: 1929 § 7518; 1919 § 8929; 1909 § 9781



Section 84.800 Police relief association (Kansas City).

Police relief association (Kansas City).

84.800. The members of the police force may, by assessment or monthly dues, maintain any police relief association incorporated by them under the laws of Missouri, for the purpose of rendering assistance to sick or injured members, or, in case of the death of any member, to the widow and children, if any.

(RSMo 1939 § 7679, A.L. 1943 p. 727 § 7678)

Prior revisions: 1929 § 7529; 1919 § 8940; 1909 § 9792



Section 84.810 Police relief association--police board assistance (Kansas City).

Police relief association--police board assistance (Kansas City).

84.810. The board may assist in the maintenance of such police relief association, by causing to be paid into the treasury thereof, all unclaimed money that may come into the hands of the police, the proceeds of sale of unclaimed property remaining in the hands of the police at the end of each fiscal year; provided, that the treasurer or other officers of such relief association, into whose hands such money may be placed, shall be required to give a good and sufficient bond to the city for securing the same.

(RSMo 1939 § 7680, A.L. 1943 p. 727 § 7679)

Prior revisions: 1929 § 7530; 1919 § 8941; 1909 § 9793



Section 84.820 Aged and disabled police force members--special provisions (Kansas City).

Aged and disabled police force members--special provisions (Kansas City).

84.820. The board may, in its discretion, make special provisions for policemen and officers who have grown old in the service, or those crippled while in the discharge of their duties so as to unfit them for active work, by assigning them to special duty at a proper salary or by making other such provisions as may be just and legal.

(RSMo 1939 § 7681, A.L. 1943 p. 727 § 7680)

Prior revisions: 1929 § 7523; 1919 § 8934; 1909 § 9786



Section 84.830 Police department--prohibited activities--penalties (Kansas City).

Police department--prohibited activities--penalties (Kansas City).

84.830. 1. No officer, agent, or employee of the police department of such cities shall permit any solicitation for political purpose in any building or room occupied for the discharge of the official duties of the said department.

2. No officer or employee of said department shall promote, remove, or reduce any other official or employee, or promise or threaten to do so, for withholding or refusing to make any contribution for any political party or purpose or club, or for refusal to render any political service, and shall not directly or indirectly attempt to coerce, command, or advise any other officer or employee to make any such contribution or render any such service. No officer or employee in the service of said department or member of the police board shall use his official authority or influence for the purpose of interfering with any election or any nomination for office, or affecting the result thereof. No officer or employee of such department shall solicit any person to vote for or against any candidate for public office, or poll precincts or be connected with other political work of similar character on behalf of any political organization, party, or candidate while on duty or while wearing the official uniform of the department. All such persons shall, however, retain the right to vote as they may choose and to express their opinions on all political subjects and candidates.

3. No person or officer or employee of said department shall affix any sign, bumper sticker or other device to any property or vehicle under the control of said department which either supports or opposes any ballot measure or political candidate.

4. No question in any examination shall relate to political or religious opinions or affiliations, and no appointment, transfer, layoff, promotion, reduction, suspension, or removal shall be affected by such opinions or affiliations.

5. No person shall make false statement, certification, mark, rating, or report with regard to any tests, certificate, or appointment made under any provision of sections 84.350 to 84.860 or in any manner commit or attempt to commit any fraud preventing the impartial execution of this section or any provision thereof.

6. No person shall, directly or indirectly, give, render, pay, offer, solicit, or accept any money, service, or other valuable consideration for or on account of any appointment, proposed appointment, promotion to, or any advancement in, a position in the service of the police departments of such cities.

7. No person shall defeat, deceive, or obstruct any person in his right to examination, eligibility, certification, appointment or promotion under sections 84.350 to 84.860, or furnish to any person any such secret information for the purpose of affecting the right or prospects of any person with respect to employment in the police departments of such cities.

8. Any officer or any employee of the police department of such cities who shall be found by the board to have violated any of the provisions of this section shall be discharged forthwith from said service. It shall be the duty of the chief of police to prefer charges against any such offending person at once. Any member of the board or of the common council of such cities may bring suit to restrain payment of compensation to any such offending officer or employee and, as an additional remedy, any such member of the board or of the common council of such cities may also apply to the circuit court for a writ of mandamus to compel the dismissal of such offending officer or employee. Officers or employees discharged by such mandamus shall have no right of review before the police board. Any person dismissed or convicted under this section shall, for a period of five years, be ineligible for appointment to any position in the service of the police department of such cities or the municipal government of such cities. Any persons who shall willfully or through culpable negligence violate any of the provisions of this section may, upon conviction thereof, be punished by a fine of not less than fifty dollars and not exceeding five hundred dollars, or by imprisonment for a time not exceeding six months, or by both such fine and imprisonment.

(RSMo 1939 § 7682, A.L. 1943 p. 727 § 7681, A.L. 1988 H.B. 1304, A.L. 2013 S.B. 197, A.L. 2013 H.B. 307 merged with H.B. 336 merged with S.B. 216)



Section 84.840 Police department--annual audit of accounts (Kansas City).

Police department--annual audit of accounts (Kansas City).

84.840. The board of such cities shall at least three months before the close of the fiscal year, provide that a certified audit of the police department's accounts for the current year be made by an independent firm of certified accountants, experienced and qualified in municipal and governmental auditing. The firm shall be selected by the board with the approval of the city's mayor. Such audit shall be complete and general in scope, and report of such audit shall be completed and published within sixty days after the close of such fiscal year, and one copy shall be filed with the public library of such cities.

(L. 1943 p. 727 § 7682, A.L. 1993 S.B. 250)



Section 84.850 Police department--certain contracts with municipal government (Kansas City).

Police department--certain contracts with municipal government (Kansas City).

84.850. The police may contract with the municipal government of such cities for the performance of any of the following functions: Purchasing, building maintenance and auditing, which functions are common to the two authorities.

(L. 1943 p. 727 § 7683)



Section 84.860 Interference with enforcement of sections 84.350 to 84.860--penalty.

Interference with enforcement of sections 84.350 to 84.860--penalty.

84.860. Any officer or servant of the mayor or common council or municipal assembly of the said cities, or other persons whatsoever, who shall forcibly resist or obstruct the execution or enforcement of any of the provisions of sections 84.350 to 84.860 or relating to the same, or who shall disburse any money in violation thereof, or who shall hinder or obstruct the organization or maintenance of said board of police, or the police force provided in said sections to be organized and maintained, or who shall maintain or control any police force other than the one herein provided for, or who shall delay or hinder the due enforcement of said sections by failing or neglecting to perform the duties therein imposed upon him, shall be liable to a penalty of one thousand dollars for each and every offense, recoverable by the board by action at law in the name of the state, and shall forever thereafter be disqualified from holding or exercising any office or employment whatsoever under the mayor or common council or municipal assembly of said cities, or under said sections; provided, however, that nothing in this section shall be construed to interfere with the punishment, under any existing or any future laws of this state, or any criminal offense which shall be committed by the said parties in or about the resistance, obstruction, hindrance, conspiracy, combination or disbursement aforesaid.

(RSMo 1939 § 7654, A.L. 1943 p. 727 § 7655)



Section 84.870 Police officer--holidays.

Police officer--holidays.

84.870. That the board of police commissioners in cities of one hundred thousand inhabitants and over shall grant each and every metropolitan police officer, in active service, twenty-four days a year.

(RSMo 1939 § 7585)

Prior revisions: 1929 § 7442; 1919 § 8850; 1909 § 9699



Section 84.880 Holidays--no salary deduction.

Holidays--no salary deduction.

84.880. No deduction shall be made from the salary of any police officer on account of the aforesaid holidays.

(RSMo 1939 § 7586)

Prior revisions: 1929 § 7443; 1919 § 8851; 1909 § 9700



Section 84.890 Holidays--set apart by chief.

Holidays--set apart by chief.

84.890. Upon the taking effect of section 84.870, the board of police commissioners of all cities of one hundred thousand inhabitants and over shall make an order instructing the chief of police to set apart the days in each month each police officer is entitled to under section 84.870.

(RSMo 1939 § 7587)

Prior revisions: 1929 § 7444; 1919 § 8852; 1909 § 9701






Chapter 85 City Police and Fire Departments Generally

Section 85.005 Mayor and police authorities can appoint none but residents.

Mayor and police authorities can appoint none but residents.

85.005. The mayor, chief of police and members of the board of police commissioners of any city in this state shall be governed by the same restrictions and subject to the same penalties as a sheriff of any county, under the provisions of section 57.117.

(RSMo 1939 § 4628)

Prior revisions: 1929 § 4239; 1919 § 3486; 1909 § 4701

*Transferred 1978; formerly 562.220



Section 85.011 Procedure upon dismissal, demotion, suspension, certain officers.

Procedure upon dismissal, demotion, suspension, certain officers.

85.011. Any law enforcement officer, other than an elected sheriff or deputy, who possesses the duty and power of arrest for violations of the criminal laws of this state or for violations of ordinances of counties or municipalities of this state, who is regularly employed for more than thirty hours per week, and who is employed by a law enforcement agency of this state or political subdivision of this state which employs more than fifteen law enforcement officers, shall be given upon written request a meeting within forty-eight hours of a dismissal, disciplinary demotion or suspension that results in a reduction or withholding of salary or compensatory time. The meeting shall be held before any individual or board as designated by the governing body. At any such meeting, the employing law enforcement agency shall at a minimum provide a brief statement, which may be oral, of the reason of the discharge, disciplinary demotion or suspension, and permit the law enforcement officer the opportunity to respond. The results from such meeting shall be reduced to writing. Any law enforcement agency that has substantially similar or greater procedures shall be deemed to be in compliance with this section. This section shall not apply to an officer serving in a probationary period or to the highest ranking officer of any law enforcement agency. Any law enforcement officer employed by the state shall not be subject to the provisions of this section.

(L. 1990 H.B. 948 § 1)

CROSS REFERENCE:

Due process, police on disciplinary actions, 590.500



Section 85.012 Municipal fire department may contract with private companies for fire protection, vote required.

Municipal fire department may contract with private companies for fire protection, vote required.

85.012. 1. After August 28, 1999, municipal fire departments may contract with a private company to provide fire protection service only if a majority of voters of the municipality authorize such action at a public election.

2. The ballot of submission shall be in substantially the following form:

Shall the municipality of .......... (insert name of municipality) contract with a private company for the provision of fire protection service?

â ã YES â ã NO

3. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance shall be in effect as provided in this section.

4. If a majority of the votes cast on the proposal by the qualified voters voting thereon are opposed to the proposal, then the municipality shall have no power to contract with any private company for the provision of fire protection service.

(L. 1999 H.B. 352 § 1)



Section 85.541 Merit system police department, adoption--requirements of ordinance (third class cities).

Merit system police department, adoption--requirements of ordinance (third class cities).

85.541. 1. Any city of the third class may by ordinance adopt a merit system police department. Such police department shall have a chief of police, and may have a deputy chief of police, and such number of regular policemen of such rank or grade as may be prescribed by ordinance.

2. Any ordinance adopting the merit system police department within the meaning of sections 85.541 to 85.571 shall include the following provisions for the appointment, promotion, suspension, demotion or discharge of members of the police department:

(1) A personnel board shall be created which shall be composed of not less than three, but not more than six members;

(2) The personnel board shall be required to give examinations to candidates for appointment or promotion and to certify lists of eligibles to the mayor or other appointing authority;

(3) The mayor or other appointing authority shall be required to appoint or promote from a list of eligibles so certified;

(4) All persons so appointed or promoted shall be entitled to hold office during good behavior and efficient service;

(5) Any person suspended, demoted or discharged for misbehavior or inefficiency shall, upon his application, be granted a public hearing before the personnel board.

(L. 1955 p. 290 § 1, A.L. 1997 H.B. 125)



Section 85.551 Marshal to be chief of police where department not adopted--assistants and policemen appointed under ordinance--removal (third class cities).

Marshal to be chief of police where department not adopted--assistants and policemen appointed under ordinance--removal (third class cities).

85.551. 1. In cities of the third class which shall not have adopted the merit system police department provided for in sections 85.541 to 85.571, the marshal shall be the chief of police, and there also may be one assistant marshal, who shall serve for a term of one year and who shall be deputy chief of police; such number of regular policemen as may be deemed necessary by the council for the good government of the city, who shall serve for terms of one year; and such number of special policemen as may be prescribed by ordinance, to serve for such time as may be prescribed by ordinance.

2. The manner of appointing the assistant marshal and all policemen of the city shall be prescribed by ordinance. The council shall also, by ordinance, provide for the removal of any marshal, assistant marshal or policeman guilty of misbehavior in office.

3. Nothing in this section shall be construed to authorize the council to remove or discharge any chief, as that term is defined in section 106.273.

(L. 1955 p. 290 § 2, A.L. 2013 H.B. 307)



Section 85.561 Police officers, conservators of peace--supervision--powers and duties (third class cities).

Police officers, conservators of peace--supervision--powers and duties (third class cities).

85.561. 1. In all third class cities the members of the police department shall be conservators of the peace, and shall be active and vigilant in the preservation of good order within the city.

2. The chief of police shall, in the discharge of his duties, be subject to the orders of the mayor only; the deputy chief of police and all other members of the police department shall be subject to the orders of their superiors in the police department and the mayor only.

3. Every member of the police department shall have power at all times to make or order an arrest with proper process for any offense against the laws of the city or the state, and to keep the offender in the city prison or other proper place to prevent his escape until a trial can be had before the proper officer, unless such offender shall give a good and sufficient bond for his appearance for trial, and shall also have power to make arrests without process in all cases in which any offense against the laws of the city or the state shall be committed in his presence. Every member of the police department is also empowered to serve and execute all warrants, subpoenas, writs or other process issued by the judge hearing and determining municipal ordinance violation cases of the city at any place within the limits of the county or counties within which the city is located. Every member of the police department shall have the power to make or order an arrest in areas leased or owned by the municipality outside of the boundaries of such municipality.

4. It shall be the duty of the chief of police or in his absence the deputy chief of police to collect all fines assessed for violations of municipal ordinances if not otherwise collected and pay the same into the city treasury.

(L. 1955 p. 290 § 3, A.L. 1978 H.B. 1634, A.L. 1982 S.B. 637, A.L. 1991 H.B. 462)



Section 85.571 Terms of officers unaffected by adoption of merit system (third class cities).

Terms of officers unaffected by adoption of merit system (third class cities).

85.571. Persons elected or appointed to office prior to the effective date of sections 85.541 to 85.571 and persons elected or appointed prior to an adoption of a merit system police department therein provided for shall continue in office for the remainder of the term for which they were elected or appointed.

(L. 1955 p. 290 § 4)



Section 85.610 Marshal--powers (fourth class cities).

Marshal--powers (fourth class cities).

85.610. The marshal in cities of the fourth class shall be chief of police, and shall have power at all times to make or order an arrest, with proper process, for any offense against the laws of the city or of the state, and to keep the offender in the city prison or other proper place to prevent his escape until a trial can be had before the proper officer, unless such offender shall give a good and sufficient bond for his appearance for trial. The marshal shall also have power to make arrests without process, in all cases in which any offenses against the laws of the city or of the state shall be committed in his presence.

(RSMo 1939 § 7125, A. 1949 H.B. 2034)

Prior revisions: 1929 § 6975; 1919 § 8426; 1909 § 9328

CROSS REFERENCE:

Police jurisdiction over city property outside city, 79.380



Section 85.620 Size of police force--powers (fourth class cities).

Size of police force--powers (fourth class cities).

85.620. The police of the city may be appointed in such numbers, for such times and in such manner as may be prescribed by ordinance. They shall have power to serve and execute all warrants, subpoenas, writs or other process, and to make arrests in the same manner as the marshal. They may exercise such powers in areas leased or owned by the municipality outside of the boundaries of such municipality. The marshal and policemen shall be conservators of the peace, and shall be active and vigilant in the preservation of good order within the city.

(RSMo 1939 § 7126, A.L. 1990 H.B. 948, A.L. 1991 H.B. 462)

Prior revisions: 1929 § 6976; 1919 § 8427; 1909 § 9329






Chapter 86 Police Relief and Pension Systems

Section 86.010 Definitions.

Definitions.

86.010. The following words and phrases as used in sections 86.010 to 86.193, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated contributions" shall mean the sum of all amounts deducted from the compensation of a member and credited to his individual account in the annuity savings fund, together with regular interest thereon as provided in section 86.127.

(2) "Actuarial equivalent" shall mean a benefit of equal value when computed upon the basis of mortality tables adopted by the board of trustees and regular interest.

(3) "Annuity" shall mean annual payments for life derived from the accumulated contributions of a member. All annuities shall be payable in monthly installments.

(4) "Annuity reserve" shall mean the present value of all payments to be made on account of an annuity or benefit in lieu of an annuity granted under the provisions of sections 86.010 to 86.193 upon the basis of such mortality tables as shall be adopted by the board of trustees and regular interest.

(5) "Average final compensation" shall mean the average earnable compensation of the member during his last ten years of service as a policeman, or if he has had less than ten years of service, then the average earnable compensation of his entire period of service; provided, that all earnable compensation for service prior to July 9, 1925, shall be computed on the rates of compensation fixed by section 84.160.

(6) "Beneficiary" shall mean any person in receipt of a pension, an annuity, a retirement allowance or other benefit as provided in sections 86.010 to 86.193.

(7) "Board of police commissioners" shall mean any board of police, board of police commissioners, police commissioners and any other officials or boards now or hereafter authorized by law to employ and manage a permanent police force in said cities.

(8) "Board of trustees" shall mean the board provided in section 86.023 to administer the retirement system.

(9) "Creditable service" shall mean prior service plus membership service as provided in section 86.020.

(10) "Earnable compensation" shall mean the regular compensation which a member would earn during one year on the basis of the stated compensation for his rank or position.

(11) "Medical board" shall mean the board of physicians provided for in section 86.047.

(12) "Member" shall mean a member of the retirement system as defined by section 86.017.

(13) "Membership service" shall mean service as a policeman rendered since last becoming a member, except in the case of a member who shall have served in the Armed Forces of the United States and shall have subsequently been reinstated as a policeman, in which case "membership service" shall mean service as a policeman rendered since last becoming a member prior to entering such armed service.

(14) "Pension" shall mean annual payments for life derived from appropriations provided by the said cities. All pensions shall be paid in equal monthly installments.

(15) "Pension reserve" shall mean the present value of all payments to be made on account of any pension or benefit in lieu of a pension granted under the provisions of sections 86.010 to 86.193 upon the basis of such mortality tables as shall be adopted by the board of trustees and regular interest.

(16) "Policeman" shall mean any officer or employee of the police department of the said cities employed by the board of police commissioners of the said cities for police duty, and shall include prison guards, turnkeys, probationary patrolmen, patrolmen, sergeants, lieutenants, drill masters, captains, senior officers, detectives, and secretary to the chief of police, but shall not include any police commissioner or anyone employed in a clerical or other capacity not involving police duties. In case of doubt as to whether any person is a policeman within the meaning of sections 86.010 to 86.193, the decision of the board of trustees shall be final.

(17) "Prior service" shall mean all service as a policeman rendered prior to the date the system becomes operative which is creditable in accordance with the provisions of section 86.020.

(18) "Regular interest" shall mean interest at the rate of four percent per annum, compounded annually. (19) "Retirement allowance" shall mean the sum of the annuity and the pension or any benefits in lieu thereof granted to a member upon retirement.

(20) "Retirement system" shall mean the police retirement system of the said cities as defined in section 86.013.

(RSMo 1939 § 9464, A.L. 1945 p. 1336)

Prior revision: 1929 § 8906



Section 86.013 Name and date of establishment of pension system--exception for systems established under other provisions.

Name and date of establishment of pension system--exception for systems established under other provisions.

86.013. In all cities of this state that now have or may hereafter attain a population of five hundred thousand or more, there are hereby created and established retirement or pension systems for the purpose of providing retirement allowances for policemen of such cities; except that, any city which establishes a police retirement system under any other provisions of this chapter prior to attaining a population of five hundred thousand or more, may elect to continue its police retirement system under such other provisions of this chapter, and the provisions of sections 86.010 to 86.193 shall not apply to any city which makes such election. Each such system shall be under the management of a board of trustees herein described and shall be known as "The Police Retirement System of ..... (name of city)" and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held. The retirement systems so created shall begin operation as of the first day of October, 1929.

(RSMo 1939 § 9465, A.L. 1985 S.B. 337, et al.)

Prior revision: 1929 § 8907



Section 86.017 Membership regulations.

Membership regulations.

86.017. 1. All persons who become policemen and all policemen who enter or reenter the service of the said cities after the date the retirement system begins operation shall become members as a condition of their employment and shall receive no pension or retirement allowance from any other pension or retirement system supported wholly or in part by the said cities or the state of Missouri, nor shall they be required to make contributions under any other pension or retirement system of the said cities or the state of Missouri, anything to the contrary notwithstanding.

2. All policemen in service on the date as of which the retirement system becomes operative shall become members as of that date unless prior thereto any such policeman shall file with the board of trustees, on a form prescribed by such board, a notice of his election not to become a member of the retirement system and a duly executed waiver of all present and prospective benefits which would otherwise inure to him on account of his participation in the retirement system.

3. Any policeman whose membership is contingent on his own election and who elects not to become a member may thereafter revoke such election and become a member, but no such policeman shall receive credit for prior service unless he becomes a member within one year from the date the retirement system becomes operative.

4. Should any member in any period of five consecutive years after last becoming a member be absent from service for more than four years, or should he withdraw his accumulated contributions or should he become a beneficiary or die, he shall thereupon cease to be a member; except in the case of a member who shall have served in the Armed Forces of the United States and shall have subsequently been reinstated as a policeman.

(RSMo 1939 § 9466, A.L. 1945 p. 1336)

Prior revision: 1929 § 8908



Section 86.020 Service creditable.

Service creditable.

86.020. 1. Under such rules and regulations as the board of trustees shall adopt, each member who was a policeman on and prior to the date the retirement system becomes operative and who becomes a member within one year from such date, shall file a detailed statement of all service as a policeman rendered by him prior to that date, for which he claims credit.

2. The board of trustees shall fix and determine by proper rules and regulations how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in one calendar year, nor shall the board of trustees allow credit as service for any period of more than one month's duration during which the member was absent without pay.

3. Subject to the above restrictions and to such other rules and regulations as the board of trustees may adopt, the board of trustees shall verify the service claims as soon as practicable after the filing of such statement of service.

4. Upon verification of the statements of service the board of trustees shall issue prior service certificates, certifying to each member the length of prior service with which he is credited on the basis of his statement of service. So long as the holder of such a certificate continues to be a member, a prior service certificate shall be final and conclusive for retirement purposes as to such service; provided, however, that any member may, within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct his prior service certificate. When any policeman ceases to be a member his prior service certificate shall become void. Should he again become a member, he shall enter the retirement system as a member not entitled to prior service credit except as provided in section 86.087.

5. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member and also, if he has a prior service certificate which is in full force and effect, the amount of the service certified on his prior service certificate.

(RSMo 1939 § 9467)

Prior revision: 1929 § 8909



Section 86.023 Administration.

Administration.

86.023. The general administration and the responsibility for the proper operation of the retirement system and for making effective the provisions of sections 86.010 to 86.193 are hereby vested in a board of trustees of seven persons. The board shall be constituted as follows:

(1) The president of the board of police commissioners of said cities, ex officio. If the said president shall be absent from any meeting of such board of trustees for any cause whatsoever, he may be represented by any member of the board of police commissioners who in such case shall have full power to act as a member of the said board of trustees.

(2) The comptroller of the said cities, ex officio. If the said comptroller shall be absent from any meeting of such board of trustees for any cause whatsoever, he may be represented by either the deputy comptroller or the first assistant comptroller who in such case shall have full power to act as a member of the said board of trustees.

(3) Two members to be appointed by the mayor of said cities to serve for a term of two years; provided, however, that the term of office of the first two trustees so appointed shall begin immediately upon their appointment and shall expire one year from the date the retirement system becomes operative and two years from the date the retirement system becomes operative, respectively.

(4) Three members to be elected by the members of the retirement system of said cities for a term of three years; provided, however, that the term of office of the first three members so elected shall begin immediately upon their election and shall expire one year from the date the retirement system becomes operative, two years from the date the retirement system becomes operative and three years from the date the retirement system becomes operative, respectively.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.027 Vacancy, how filled--trustees to serve without compensation.

Vacancy, how filled--trustees to serve without compensation.

86.027. 1. If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

2. The trustees shall serve without compensation, but they shall be reimbursed from the expense fund for all necessary expenses which they may incur through service on the board.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.030 Oath.

Oath.

86.030. Each trustee shall, within ten days after his appointment or election, take an oath of office before the clerk of circuit court of said cities, that, so far as it devolves upon him he will diligently and honestly administer the affairs of the said board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the retirement system. Such oath shall be subscribed to by the member making it and certified by the said clerk of circuit court and filed in his office.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.033 Voting--quorum.

Voting--quorum.

86.033. Each trustee shall be entitled to one vote in the board. Four votes shall be necessary for a decision by the trustees at any meeting of said board.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.037 Board to have exclusive original jurisdiction--judicial review.

Board to have exclusive original jurisdiction--judicial review.

86.037. The board of trustees has exclusive original jurisdiction in all matters relating to or affecting the funds herein provided for, including, in addition to all other matters, all claims for annuities, benefits, refunds or pensions under this law, and its action, decision or determination in any matter is reviewable under chapter 536 only, and any party to the proceedings has a right of appeal from the decision of the reviewing court. Subject to the limitations of sections 86.010 to 86.193, the board of trustees shall, from time to time, establish rules and regulations for the administration of funds created by this law, for the transaction of its business and for the limitation of the time within which claims may be filed.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418, A.L. 1957 p. 240)

Prior revision: 1929 § 8910



Section 86.040 Chairman, secretary, actuaries.

Chairman, secretary, actuaries.

86.040. The board of trustees shall elect from its membership a chairman and shall, by majority vote of its members, appoint a secretary, who may be, but need not be one of its members. It shall engage such actuarial and other services as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.043 Data and records of the board.

Data and records of the board.

86.043. 1. The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the retirement system and for checking the experience of the system.

2. The board of trustees shall keep a record of all its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.047 Legal adviser and medical board--duties.

Legal adviser and medical board--duties.

86.047. 1. The city counselor of the said cities shall be the legal adviser of the board of trustees.

2. The board of trustees shall designate a medical board to be composed of three physicians who shall arrange for and pass upon all medical examinations required under the provisions of sections 86.010 to 86.193, shall investigate all essential statements and certificates made by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the board of trustees its conclusions and recommendations upon all the matters referred to it.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.050 Actuary--duties.

Actuary--duties.

86.050. 1. The actuary shall be the technical adviser of board of trustees on matters regarding the operation of the funds created by the provisions of sections 86.010 to 86.193 and shall perform such other duties as are required in connection therewith.

2. Immediately after the establishment of the retirement system the actuary shall make such investigation of the mortality, service and compensation experience of the members of the system as he shall recommend and the board of trustees shall authorize, and on the basis of such investigation he shall recommend for adoption by the board of trustees such tables and such rates as are required in section 86.053. The board of trustees shall adopt tables and certify rates of contribution to be used by the system. As soon as practicable after the establishment the actuary shall make a valuation of its assets and liabilities based upon such tables and rates of contribution as the board may adopt.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.053 Regular actuarial investigation.

Regular actuarial investigation.

86.053. In the year 1933 and at least once in each five-year period thereafter the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system and shall make a valuation of the assets and liabilities of the funds of the system and taking into account the results of such investigation and valuation the board of trustees shall:

(1) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary;

(2) Certify the rates of contribution payable by the members under the provisions of sections 86.010 to 86.193; and

(3) Certify the rates of contribution payable by the said cities in accordance with section 86.153.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.057 Annual valuation of assets and liabilities.

Annual valuation of assets and liabilities.

86.057. On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system created by sections 86.010 to 86.193.

(RSMo 1939 § 9468, A.L. 1947 V. I p. 418)

Prior revision: 1929 § 8910



Section 86.060 Service retirement benefit.

Service retirement benefit.

86.060. Retirement of a member on a service retirement allowance shall be made by the board of trustees as follows:

(1) Any member in service may retire upon his written application to the board of trustees setting forth at what time not less than thirty days nor more than ninety days subsequent to the execution and filing therefor, he desires to be retired; provided, that the said member at the time so specified for his retirement shall have attained the age of sixty, and notwithstanding that, during such period of notification, he may have separated from service;

(2) Any member in service who has attained the age of seventy shall be retired forthwith provided that upon request of the board of police commissioners the board of trustees may permit such member to remain in service for periods of not to exceed one year from the date of the last request from the board of police commissioners.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.063 Allowance on service retirement--additional pension to persons having served in Armed Forces.

Allowance on service retirement--additional pension to persons having served in Armed Forces.

86.063. Upon retirement from service a member shall receive a service retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(2) A pension in addition to his annuity which shall equal one-one hundred and fortieth of his average final compensation multiplied by the number of years of his membership service; and

(3) If he has a prior service certificate in full force and effect an additional pension which shall be equal to one-seventieth of his average final compensation multiplied by the number of years of service certified to him on his prior service certificate.

(4) If, at any time since first becoming a member of the retirement system, he has served in the Armed Forces of the United States, in any war or period of armed hostilities between the military or naval forces of the United States and those of a foreign power, he shall be paid an additional pension which shall be the actuarial equivalent of the contributions that would have been paid into the annuity savings fund and credited to his individual account therein, together with regular interest, if his service in the police department of such city had not been interrupted by his induction into the Armed Forces of the United States, such contributions to be calculated on the basis of the compensation payable to the officers of his rank during the period of his absence.

(RSMo 1939 § 9469, A.L. 1951 p. 333)

Prior revision: 1929 § 8911



Section 86.067 Ordinary disability retirement benefit.

Ordinary disability retirement benefit.

86.067. Upon the application of a member in service or of the board of police commissioners, any member who has had ten or more years of creditable service shall be retired by the board of trustees, not less than thirty and not more than ninety days next following the date of filing such application on an ordinary disability retirement allowance; provided, that the medical board after a medical examination of such member shall certify that such member is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent and that such member should be retired.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.070 Allowance on ordinary disability retirement.

Allowance on ordinary disability retirement.

86.070. Upon retirement for ordinary disability a member shall receive a service retirement allowance if he has attained age sixty, otherwise he shall receive an ordinary disability retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement; and

(2) A pension which together with his annuity shall make a total retirement allowance equal to ninety percent of one-seventieth of his average final compensation multiplied by the number of years of creditable service, if such retirement allowance exceeds one-fourth of his average final compensation; otherwise a pension which together with his annuity shall provide a total retirement allowance equal to one-fourth of his average final compensation; provided, however, that no such allowance shall exceed ninety percent of one-seventieth of his average final compensation multiplied by the number of years which would be creditable to him were his service to continue until the attainment of age sixty.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.073 Accidental disability retirement.

Accidental disability retirement.

86.073. Upon application of a member of the board of police commissioners any member who has become totally and permanently incapacitated for duty as the natural and proximate result of an accident occurring while in the actual performance of duty at some definite time and place through no negligence on his part, shall be retired by the board of trustees provided that the medical board shall certify that such member is mentally or physically incapacitated for further performance of duty, that such incapacity is likely to be permanent and that such member should be retired.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.077 Allowance on accidental disability retirement.

Allowance on accidental disability retirement.

86.077. 1. Upon retirement for accidental disability, other than permanent total disability as defined in subsection 2 of this section, a member shall receive a service retirement allowance if he has attained the age of sixty; otherwise he shall receive an accidental disability retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(2) A pension, in addition to the annuity, of sixty-six and two-thirds percent of his average final compensation.

2. Any member who, as the natural and proximate result of an accident occurring in the actual performance of his duty at some definite time and place through no negligence on his part, is permanently and totally incapacitated from performing any work, occupation or vocation of any kind whatsoever shall receive a retirement allowance which shall consist of:

(1) An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(2) In addition to such annuity, a pension of sixty-six and two-thirds percent of his average final compensation or, in the discretion of the board of trustees, a pension in an amount not exceeding the then prevailing compensation of a patrolman who has served four years or more; and

(3) An allowance, in an amount to be determined by the board of trustees of such retirement system, to provide such member with surgical, medical and hospital care reasonably required, which are the result and in consequence of the accident causing such permanent total disability.

(RSMo 1939 § 9469, A.L. 1951 p. 356)

Prior revision: 1929 § 8911



Section 86.080 Reexamination of beneficiaries retired on account of disability.

Reexamination of beneficiaries retired on account of disability.

86.080. Once each year during the first five years following the retirement of a member on a disability retirement allowance and once in every three-year period thereafter, the board of trustees may, and upon his application shall, require any disability beneficiary who has not yet attained age sixty to undergo a medical examination, such examination to be made at a place designated by the medical board, the examination to be made by the medical board or by a physician or physicians designated by such board. Should any disability beneficiary who has not attained the age of sixty refuse to submit to such medical examination, his allowance may be discontinued until his withdrawal of such refusal and should his refusal continue for one year all rights in and to his pension may be revoked by the board of trustees.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.083 Pension to be reduced, when.

Pension to be reduced, when.

86.083. Should the medical board report and certify to the board of trustees that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and his average final compensation, and should the board of trustees concur in such report, then the amount of his pension shall be reduced to an amount which together with his annuity and the amount earnable by him shall equal the amount of his average final compensation. Should his earning capacity be later changed, the amount of his pension may be further modified, providing that the new pension shall not exceed the amount of the pension originally granted nor an amount which, when added to the amount earnable by the beneficiary together with his annuity, equals the amount of his average final compensation. A beneficiary restored to active service at a salary less than the average final compensation upon the basis of which he was retired at age fifty-five or greater shall not again become a member of the retirement system and shall have his retirement allowance suspended while in active service.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.087 Retirement allowance to cease, when.

Retirement allowance to cease, when.

86.087. Should a disability beneficiary under age fifty-five be restored to active service at a compensation not less than his average final compensation, his retirement allowance shall cease, he shall again become a member and he shall contribute thereafter at the same rate he paid prior to disability. Any prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect and in addition upon his subsequent retirement he shall be credited with all his service as a member.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.090 Ordinary death benefit.

Ordinary death benefit.

86.090. Upon the receipt of proper proofs of the death of a member in service there shall be paid to his estate or to such person having an insurable interest in his life as he shall have nominated by written designation duly executed and filed with the board of trustees

(1) His accumulated contributions; and

(2) If the member has had one or more years of creditable service and no pension is payable under the provisions of section 86.093, in addition thereto an amount equal to fifty percent of the compensation earnable by him during the year immediately preceding his death.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.093 Accidental death benefit.

Accidental death benefit.

86.093. Upon the receipt by the board of trustees of proper proofs of the death of a member in service there shall be paid to his designated beneficiary, or to his estate, the amount of his accumulated contributions and if, upon the receipt of evidence and proof that such death was the natural and proximate result of an accident occurring at some definite time and place while the member was in the actual performance of duty, the board of trustees shall decide that death was the result of an accident in the performance of duty and not caused by negligence on the part of the member, there shall be paid in lieu of the ordinary death benefit provided in subdivision (2) of section 86.090, a pension of one-half of the average final compensation of such employee:

(1) To his widow to continue during her widowhood; or

(2) If there be no widow, or if the widow dies or remarries before any child of such deceased member shall have attained the age of sixteen years, then to his child or children under said age, divided in such manner as the board of trustees in its discretion shall determine to continue as a joint and survivor pension of one-half of his final compensation until every child dies or attains such age; or

(3) If there be no widow or child under the age of sixteen years surviving such deceased member, then to his dependent father or dependent mother as the deceased member shall have nominated by written designation duly acknowledged and filed with the board of trustees or if there be no such nomination then to his dependent father or his dependent mother as the board of trustees in its discretion shall direct, to continue until remarriage or death;

(4) If there be no widow, children under the age of sixteen years or dependent parent surviving such deceased member, the death shall be treated as an ordinary death case and the benefit payable in accordance with the provisions of subdivision (2) of section 86.090.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.097 Return of accumulated contributions.

Return of accumulated contributions.

86.097. Should a member cease to be a policeman except by death or retirement, he shall be paid on demand the amount of his accumulated contributions standing to the credit of his individual account in the annuity savings fund.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.100 Optional allowances.

Optional allowances.

86.100. With the provision that no optional selection shall be effective in case a beneficiary dies within thirty days after retirement, in which event such a beneficiary shall be considered as an active member at the time of death. Until the first payment on account of any benefit becomes normally due, any beneficiary may elect to receive his benefit in a retirement allowance payable throughout life or he may elect to receive the actuarial equivalent at that time, of his retirement allowance in a lesser retirement allowance, payable throughout life with the provision that:

Option 1. If he dies before he has received in payments the present value of his retirement allowance as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees; or

Option 2. Upon his death, his retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 3. Upon his death, one-half of his retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the board of trustees at the time of his retirement; or

Option 4. Some other benefit or benefits shall be paid either to the member or to such person or persons as he shall nominate provided such other benefit or benefits, together with the lesser retirement allowance, shall be certified by the actuary to be of equivalent actuarial value to his retirement allowance and shall be approved by the board of trustees.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.103 Pensions offset by compensation benefits.

Pensions offset by compensation benefits.

86.103. Any amounts which may be paid or payable by the said cities under the provisions of any workers' compensation or similar law to a member or to the dependents of a member on account of any disability or death shall be offset against and payable in lieu of any benefits payable out of funds provided by the said cities under the provisions of sections 86.010 to 86.193 on account of the same disability or death. In case the present value of the total commuted benefits under said workers' compensation or similar law is less than the pension reserve on the benefits otherwise payable from funds provided by the said cities under sections 86.010 to 86.193, then the present value of the commuted payments shall be deducted from the pension reserve and such benefits as may be provided by the pension reserve so reduced shall be payable under the provisions of sections 86.010 to 86.193.

(RSMo 1939 § 9469)

Prior revision: 1929 § 8911



Section 86.107 Trustees to manage funds.

Trustees to manage funds.

86.107. The board of trustees shall be the trustees of the several funds created by sections 86.010 to 86.193 as provided in section 86.123 and shall have full power to invest and reinvest such funds and shall have full power to hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which any of the funds created herein shall have been invested, as well as of the proceeds of said investments and any moneys belonging to said funds. The board shall invest the funds of the system as permitted by sections 105.687 to 105.690.

(RSMo 1939 § 9470, A.L. 2009 H.B. 593 merged with S.B. 161)

Prior revision: 1929 § 8912

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 86.110 Interest on funds.

Interest on funds.

86.110. The board of trustees annually shall allow regular interest on the mean amount for the preceding year in each of the funds with the exception of the expense fund. The amount so allowed shall be due and payable to said funds and shall be annually credited thereto by the board of trustees from interest and other earnings on the moneys and other assets of the retirement system. Any additional amount required to meet the interest on the funds of the retirement system shall be paid by the said cities and any excess of earnings over such amount required shall be deductible from the amount to be contributed by the said cities.

(RSMo 1939 § 9470)

Prior revision: 1929 § 8912



Section 86.113 Treasurer of city to be custodian of funds--vouchers.

Treasurer of city to be custodian of funds--vouchers.

86.113. The treasurer of the said cities shall be the custodian of the several funds. All payments from said funds shall be made by him only upon vouchers signed by two persons designated by the board of trustees. A duly attested copy of the resolution of the board of trustees designating such persons and bearing on its face specimen signatures of such persons shall be filed with the treasurer as his authority for making payments upon such vouchers. No voucher shall be drawn unless it shall previously have been allowed by resolution of the board of trustees.

(RSMo 1939 § 9470)

Prior revision: 1929 § 8912



Section 86.117 Ten percent of fund may be in available cash--how kept.

Ten percent of fund may be in available cash--how kept.

86.117. For the purpose of meeting disbursements for pensions, annuities, and other payments, there may be kept available cash not exceeding ten percent of the total amount in the several funds of the retirement system on deposit in one or more banks or trust companies in said cities, organized under the laws of the state of Missouri, or of the United States; provided, that the amount on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid up capital and surplus of such bank or trust company.

(RSMo 1939 § 9470)

Prior revision: 1929 § 8912



Section 86.120 Trustees and employees not to be interested personally in investments.

Trustees and employees not to be interested personally in investments.

86.120. Except as herein provided, no trustee and no employee of the board shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his services. No trustee or employee of the board of trustees shall directly or indirectly for himself or as an agent in any manner use the assets of the retirement system except to make such current and necessary payments as are authorized by the board of trustees, nor shall any trustee or employee of the board become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board of trustees.

(RSMo 1939 § 9470)

Prior revision: 1929 § 8912



Section 86.123 Method of financing.

Method of financing.

86.123. All the assets of the retirement system shall be credited according to the purpose for which they are held to one of five funds; namely, the annuity savings fund, the annuity reserve fund, the pension accumulation fund, the pension reserve fund and the expense fund.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.127 Annuity savings fund.

Annuity savings fund.

86.127. The annuity savings fund shall be the fund in which shall be accumulated contributions from the compensation of the members to provide for their annuities. Upon the basis of such tables as the board of trustees shall adopt, and regular interest, the actuary of the retirement system shall determine for each member the proportion of compensation which when deducted from each payment of his prospective annual earnable compensation prior to his attainment of age sixty and accumulated at regular interest until his attainment of such age shall be computed to provide at that time an annuity equal to the pension to which he will be entitled at that age on account of his membership service. Such proportion of compensation shall be computed to remain constant.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.130 Rates of contribution.

Rates of contribution.

86.130. Subject to the provisions of sections 86.010 to 86.193 as to the certification of rates of contribution payable by members until the first valuation, the rates of contribution payable by members according to their ages at becoming members shall be as follows: Age at

Age at becoming a becoming a contributor.

Rate. contributor. Rate. 20 3.53% 40 4.52% 21 3.56% 41 4.59% 22 3.60% 42 4.66% 23 3.64% 43 4.73% 24 3.68% 44 4.80% 25 3.72% 45 4.88% 26 3.76% 46 4.96% 27 3.80% 47 5.04% 28 3.85% 48 5.12% 29 3.90% 49 5.20% 30 3.95% 50 5.27% 31 4.00% 51 5.34% 32 4.05% 52 5.42% 33 4.10%

53 5.50% 34 4.15% 54 5.60% 35 4.21% 55 5.70% 36 4.27% 56 5.80% 37 4.33% 57 5.90% 38 4.39% 58 5.99% 39 4.45% 59 6.08%

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.133 Proportionate amount to be deducted from each payroll.

Proportionate amount to be deducted from each payroll.

86.133. The proportion so computed for a person age fifty-nine shall be applied to a member who attains a greater age before he becomes a member. The board of trustees shall certify to the board of police commissioners and the board of police commissioners shall cause to be deducted from the salary of each member on each and every payroll for each and every pay period, the proportion of the compensation of each member so computed. But the board of police commissioners shall not have any deduction made for annuity purposes from the compensation of a member who elects not to contribute if he has attained age sixty, nor shall any member be required to increase his rate of contribution as a result of any valuation or revision of members' contribution rates.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.137 Factors in determining deductions.

Factors in determining deductions.

86.137. In determining the amount earnable by a member in any payroll period, the board of trustees may consider the rate of annual compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period and it may omit deduction from compensation for any period less than a full payroll period if the policeman was not a member on the first day of the payroll period and to facilitate the making of the deductions, it may modify the deduction required of any member by such amount as shall not exceed one-tenth of one percent of the compensation upon the basis of which such deduction was made.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.140 Members deemed to consent to deductions--payable into annuity savings fund.

Members deemed to consent to deductions--payable into annuity savings fund.

86.140. The deductions provided for herein shall be made notwithstanding that the minimum compensation provided by law for any member shall be reduced thereby. Every member shall be deemed to consent to the deductions made and provided for herein, and shall receipt for his full salary or compensation and payment of salary or compensation less said deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered during the period covered by the payment except as to benefits provided by sections 86.010 to 86.193. The board of police commissioners shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees shall prescribe the amount deducted, and such amounts shall be paid into said annuity savings fund and shall be credited together with regular interest thereon to the individual account of the member from whose compensation said deduction was made.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.143 Additional contributions.

Additional contributions.

86.143. In addition to the contributions deducted from compensation as herein provided, any member may redeposit in the annuity savings fund by a single payment or by an increased rate of contribution an amount equal to the total amount he previously withdrew therefrom as provided in sections 86.010 to 86.193 or any part thereof or any member may deposit therein by a single payment or by an increased rate of contribution an amount computed to be sufficient to purchase an additional annuity which together with his prospective retirement allowance shall provide for him a total retirement allowance of not to exceed one-half of his average final compensation at age sixty. Such additional amounts so contributed shall become a part of his accumulated contributions except in the case of ordinary disability retirement when they shall be treated as excess contributions returnable to the member in cash or as an annuity of equivalent actuarial value. The accumulated contributions of a member withdrawn by him or paid to his estate or designated beneficiary in event of his death shall be paid from the annuity savings fund. Upon the retirement of a member his accumulated contributions shall be transferred from the annuity savings fund to the annuity reserve fund.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.147 Annuity reserve fund.

Annuity reserve fund.

86.147. The annuity reserve fund shall be the fund from which shall be paid all annuities and all benefits in lieu of annuities payable as provided in sections 86.010 to 86.193. Should a beneficiary retired on account of disability be restored to active service and again become a member of the retirement system, his annuity reserve shall be transferred from the annuity reserve fund to the annuity savings fund and credited to his individual account therein.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.150 Pension accumulation fund.

Pension accumulation fund.

86.150. The pension accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all pensions and other benefits payable from contributions made by the said cities and from which shall be paid all pensions and other benefits on account of members with prior service credit and the lump sum death benefits for all members payable from the said contributions.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.153 Contributions to and payments from such fund.

Contributions to and payments from such fund.

86.153. Contributions to and payments from the pension accumulation fund shall be as follows: On account of each member there shall be paid annually into the pension accumulation fund by the said cities an amount equal to a certain percentage of the earnable compensation of the member to be known as "the normal contribution" and an additional amount equal to a percentage of his earnable compensation to be known as "the accrued liability contribution". The rates percent of such contributions shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuations. Until the first valuation the normal contribution shall be five and thirty-one one-hundredths percent and the accrued liability contribution four and forty-nine one-hundredths percent of the earnable compensation of all members.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.157 Actuary to determine normal contribution rate.

Actuary to determine normal contribution rate.

86.157. On the basis of regular interest and of such mortality and other tables as shall be adopted by the board of trustees, the actuary engaged by the board to make each valuation required by sections 86.010 to 86.193 during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the earnable compensation of the average new entrant, which, if contributed throughout his entire period of active service, would be sufficient to provide for the payment of any death benefit or pension payable on his account. The rate percent so determined shall be known as "the normal contribution rate". After the accrued liability contribution has ceased to be payable the normal contribution rate shall be the rate percent of the earnable compensation of all members obtained by deducting from the total liabilities of the fund the amount of the funds in hand to the credit of the fund and dividing the remainder by one percent of the present value of the prospective future compensation of all members as computed on the basis of mortality and service tables adopted by the board of trustees and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.160 Accrued liability contribution rate.

Accrued liability contribution rate.

86.160. Immediately succeeding the first valuation the actuary engaged by the board of trustees shall compute the rate percent of the total earnable compensation of all members which is equivalent to four percent of the amount of the total pension and death benefit liability on account of all members and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such members during the remainder of their active service. The rate percent originally so determined shall be known as "the accrued liability contribution rate".

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.163 Amount payable to pension accumulation fund.

Amount payable to pension accumulation fund.

86.163. The total amount payable in each year to the pension accumulation fund shall be not less than the sum of the rates percent known as the normal contribution rate and the accrued liability contribution rate of the total compensation earnable by all members during the year; provided, however, that the aggregate payment by the said cities shall be sufficient when combined with the amount in the fund to provide the pensions and other benefits payable out of the fund during the then current year.

(RSMo 1939 § 9471, A.L. 1951 p. 354)

Prior revision: 1929 § 8913



Section 86.167 Accrued liability contribution discontinued, when.

Accrued liability contribution discontinued, when.

86.167. The accrued liability contribution should be discontinued as soon as the accumulated reserve in the pension accumulation fund shall equal the present value as actuarially computed and approved by the board of trustees, of the total liability of said fund, less the present value computed on the basis of the normal contribution rate then in force of the prospective normal contributions to be received on account of persons who are at that time members.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.170 Pensions and benefits payable from pension accumulation fund--exceptions.

Pensions and benefits payable from pension accumulation fund--exceptions.

86.170. All pensions, and benefits in lieu thereof with the exception of those payable to or on account of members who received no prior service allowance and all lump sum death benefits on account of death in active service payable from contributions of the said cities, shall be paid from the pension accumulation fund.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.173 Sum transferred to reserve fund, when.

Sum transferred to reserve fund, when.

86.173. Upon the retirement or death of a member not entitled to prior service credit an amount equal to the pension reserve on any pension payable to him or on account of his death shall be transferred from the pension accumulation fund to the pension reserve fund.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.177 Pension reserve fund.

Pension reserve fund.

86.177. The pension reserve fund shall be the fund in which shall be held the reserves on all pensions granted to members not entitled to prior service credit or to their beneficiaries and from which such pensions and benefits in lieu thereof shall be paid. Should a beneficiary retired on account of disability be restored to active service and again become a member of the retirement system his pension reserve shall be transferred from the pension reserve fund to the pension accumulation fund. Should the pension of a disability beneficiary be reduced as a result of an increase in his earning capacity, the amount of the annual reduction in his pension shall be paid annually into the pension accumulation fund during the period of such reduction.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.180 Expense fund.

Expense fund.

86.180. The expense fund shall be the fund to which shall be credited all money provided by the said cities to pay the administration expenses of the retirement system and from which shall be paid all the expenses necessary in connection with the administration and operation of the system. Annually the board of trustees shall estimate the amount of money necessary to be paid into the expense fund during the ensuing year to provide for the expense of operation of the retirement system.

(RSMo 1939 § 9471)

Prior revision: 1929 § 8913



Section 86.183 Contributions by city.

Contributions by city.

86.183. 1. On or before the first of March of each year the board of trustees shall certify to the board of police commissioners the amounts which will become due and payable during the year next following to the pension accumulation fund and the expense fund. The amounts so certified shall be included by the board of police commissioners in their annual budget estimate. The amounts so certified shall be appropriated by the said cities and transferred to the retirement system for the ensuing year.

2. To cover the requirements of the retirement system for the period prior to the date when the first regular appropriation is due as provided by subsection 1, such amounts as shall be necessary to cover the needs of the retirement system shall be paid into the pension accumulation fund and expense fund by special appropriations to the retirement system.

(RSMo 1939 § 9472)

Prior revision: 1929 § 8914



Section 86.187 Guaranty.

Guaranty.

86.187. Regular interest charges payable, the creation and maintenance of reserves in the pension accumulation fund and the maintenance of annuity reserves and pension reserves as provided for and the payment of all pensions, annuities, retirement allowances, refunds and other benefits granted under the provisions of sections 86.010 to 86.193 and all expenses in connection with the administration and operation of the retirement system are hereby made obligations of the said cities. All income, interest and dividends derived from deposits and investments authorized by sections 86.010 to 86.193 shall be used for the payment of the said obligations of the said cities. Any amounts derived therefrom, which, when combined with regular appropriations made under the provisions of sections 86.010 to 86.193, exceed the amount required to provide such obligations, shall be used to reduce the regular appropriations otherwise required.

(RSMo 1939 § 9474)

Prior revision: 1929 § 8916



Section 86.190 Exemption from tax and execution.

Exemption from tax and execution.

86.190. The right of any person to a pension, annuity or retirement allowance, to the return of contributions, the pension, annuity or retirement allowance itself, any optional benefit or death benefit, any other right accrued or accruing to any person under the provisions of sections 86.010 to 86.193 and the moneys in the various funds created under sections 86.010 to 86.193 are hereby exempt from any tax of the state of Missouri and shall not be subject to execution, garnishment, attachment or any other process whatsoever and shall be unassignable except as in sections 86.010 to 86.193 specifically provided.

(RSMo 1939 § 9475)

Prior revision: 1929 § 8917



Section 86.193 Correction of errors in benefits, adjustments.

Correction of errors in benefits, adjustments.

86.193. Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct such error and, as far as practicable, shall adjust the payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

(RSMo 1939 § 9476, A.L. 1955 p. 275)

Prior revision: 1929 § 8918



Section 86.200 Definitions.

Definitions.

86.200. The following words and phrases as used in sections 86.200 to 86.366, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated contributions", the sum of all mandatory contributions deducted from the compensation of a member and credited to the member's individual account, together with members' interest thereon;

(2) "Actuarial equivalent", a benefit of equal value when computed upon the basis of mortality tables and interest assumptions adopted by the board of trustees;

(3) "Average final compensation":

(a) With respect to a member who earns no creditable service on or after October 1, 2001, the average earnable compensation of the member during the member's last three years of creditable service as a police officer, or if the member has had less than three years of creditable service, the average earnable compensation of the member's entire period of creditable service;

(b) With respect to a member who is not participating in the DROP pursuant to section 86.251 on October 1, 2001, who did not participate in the DROP at any time before such date, and who earns any creditable service on or after October 1, 2001, the average earnable compensation of the member during the member's last two years of creditable service as a policeman, or if the member has had less than two years of creditable service, then the average earnable compensation of the member's entire period of creditable service;

(c) With respect to a member who is participating in the DROP pursuant to section 86.251 on October 1, 2001, or whose participation in DROP ended before such date, who returns to active participation in the system pursuant to section 86.251, and who terminates employment as a police officer for reasons other than death or disability before earning at least two years of creditable service after such return, the portion of the member's benefit attributable to creditable service earned before DROP entry shall be determined using average final compensation as defined in paragraph (a) of this subdivision; and the portion of the member's benefit attributable to creditable service earned after return to active participation in the system shall be determined using average final compensation as defined in paragraph (b) of this subdivision;

(d) With respect to a member who is participating in the DROP pursuant to section 86.251 on October 1, 2001, or whose participation in the DROP ended before such date, who returns to active participation in the system pursuant to section 86.251, and who terminates employment as a police officer after earning at least two years of creditable service after such return, the member's benefit attributable to all of such member's creditable service shall be determined using the member's average final compensation as defined in paragraph (b) of this subdivision;

(e) With respect to a member who is participating in the DROP pursuant to section 86.251 on October 1, 2001, or whose participation in DROP ended before such date, who returns to active participation in the system pursuant to section 86.251, and whose employment as a police officer terminates due to death or disability after such return, the member's benefit attributable to all of such member's creditable service shall be determined using the member's average final compensation as defined in paragraph (b) of this subdivision; and

(f) With respect to the surviving spouse or surviving dependent child of a member who earns any creditable service on or after October 1, 2001, the average earnable compensation of the member during the member's last two years of creditable service as a police officer or, if the member has had less than two years of creditable service, the average earnable compensation of the member's entire period of creditable service;

(4) "Beneficiary", any person in receipt of a retirement allowance or other benefit;

(5) "Board of police commissioners", any board of police commissioners, police commissioners and any other officials or boards now or hereafter authorized by law to employ and manage a permanent police force in such cities;

(6) "Board of trustees", the board provided in sections 86.200 to 86.366 to administer the retirement system;

(7) "Creditable service", prior service plus membership service as provided in sections 86.200 to 86.366;

(8) "DROP", the deferred retirement option plan provided for in section 86.251;

(9) "Earnable compensation", the annual salary established under section 84.160 which a member would earn during one year on the basis of the member's rank or position plus any additional compensation for academic work and shift differential that may be provided by any official or board now or hereafter authorized by law to employ and manage a permanent police force in such cities. Such amount shall include the member's deferrals to a deferred compensation plan pursuant to Section 457 of the Internal Revenue Code or to a cafeteria plan pursuant to Section 125 of the Internal Revenue Code or, effective October 1, 2001, to a transportation fringe benefit program pursuant to Section 132(f)(4) of the Internal Revenue Code. Earnable compensation shall not include a member's additional compensation for overtime, standby time, court time, nonuniform time or unused vacation time. Notwithstanding the foregoing, the earnable compensation taken into account under the plan established pursuant to sections 86.200 to 86.366 with respect to a member who is a noneligible participant, as defined in this subdivision, for any plan year beginning on or after October 1, 1996, shall not exceed the amount of compensation that may be taken into account under Section 401(a)(17) of the Internal Revenue Code, as adjusted for increases in the cost of living, for such plan year. For purposes of this subdivision, a "noneligible participant" is an individual who first becomes a member on or after the first day of the first plan year beginning after the earlier of:

(a) The last day of the plan year that includes August 28, 1995; or

(b) December 31, 1995;

(10) "Internal Revenue Code", the federal Internal Revenue Code of 1986, as amended;

(11) "Mandatory contributions", the contributions required to be deducted from the salary of each member who is not participating in DROP in accordance with section 86.320;

(12) "Medical board", the board of three physicians of different disciplines appointed by the trustees of the police retirement board and responsible for arranging and passing upon all medical examinations required under the provisions of sections 86.200 to 86.366, which board shall investigate all essential statements and certificates made by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the board of trustees its conclusions and recommendations, which can be based upon the opinion of a single member or that of an outside specialist if one is appointed, upon all the matters referred to such medical board;

(13) "Member", a member of the retirement system as defined by sections 86.200 to 86.366;

(14) "Members' interest", interest on accumulated contributions at such rate as may be set from time to time by the board of trustees;

(15) "Membership service", service as a policeman rendered since last becoming a member, except in the case of a member who has served in the Armed Forces of the United States and has subsequently been reinstated as a policeman, in which case "membership service" means service as a policeman rendered since last becoming a member prior to entering such armed service;

(16) "Plan year" or "limitation year", the twelve consecutive-month period beginning each October first and ending each September thirtieth;

(17) "Policeman" or "police officer", any member of the police force of such cities who holds a rank in such police force;

(18) "Prior service", all service as a policeman rendered prior to the date the system becomes operative or prior to membership service which is creditable in accordance with the provisions of sections 86.200 to 86.366;

(19) "Reserve officer", any member of the police reserve force of such cities, armed or unarmed, who works less than full time, without compensation, and who, by his or her assigned function or as implied by his or her uniform, performs duties associated with those of a police officer and who currently receives a service retirement as provided by sections 86.200 to 86.366;

(20) "Retirement allowance", annual payments for life as provided by sections 86.200 to 86.366 which shall be payable in equal monthly installments or any benefits in lieu thereof granted to a member upon termination of employment as a police officer and actual retirement;

(21) "Retirement system", the police retirement system of the cities as defined in sections 86.200 to 86.366;

(22) "Surviving spouse", the surviving spouse of a member who was the member's spouse at the time of the member's death.

(L. 1957 p. 256 § 1, A.L. 1963 p. 137, A.L. 1972 H.B. 1389, A.L. 1983 H.B. 664, A.L. 1986 S.B. 443, A.L. 1993 S.B. 250, A.L. 1995 H.B. 260, et al., A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2002 H.B. 1455, A.L. 2009 H.B. 397 & H.B. 947, A.L. 2012 Adopted by Initiative, Proposition A, November 6, 2012, A.L. 2013 H.B. 116 merged with H.B. 336 merged with H.B. 722)



Section 86.203 Establishment of system--name--effective date.

Establishment of system--name--effective date.

86.203. In any city not within a county, there is hereby created and established retirement systems as alternative systems to those which have been established under the provisions of sections 86.010 to 86.193. Each such system shall be under the management of a board of trustees hereinafter described and shall be known as "The Police Retirement System of (name of city)" and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held. The retirement systems so created shall begin operation as of the first day of October, 1957.

(L. 1957 p. 256 § 2, A.L. 1983 H.B. 664, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.207 Members of system, who are--reserve officer not a member.

Members of system, who are--reserve officer not a member.

86.207. 1. All persons who become policemen and all policemen who enter or reenter the service of the city after the first day of October, 1957, become members as a condition of their employment and shall receive no pensions or retirement allowance from any other pension or retirement system supported wholly or in part by the city or the state of Missouri, nor shall they be required to make contributions under any other pension or retirement system of the city or the state of Missouri, anything to the contrary notwithstanding.

2. If any member ceases to be in service for more than one year unless the member has attained the age of fifty-five or has twenty years or more of creditable service, or if the member withdraws the member's accumulated contributions or if the member receives benefits under the retirement system or dies, the member thereupon ceases to be a member; except in the case of a member who has served in the Armed Forces of the United States and has subsequently been reinstated as a policeman. A member who has terminated employment as a police officer, has actually retired and is receiving retirement benefits under the system shall be considered a retired member.

3. A reserve officer shall not be considered a member of the system for the purpose of determining creditable service, nor shall any contributions be due. A reserve officer shall not be entitled to any benefits from the system other than those awarded when the reserve officer originally retired under section 86.250, nor shall service as a reserve officer prohibit distribution of those benefits.

(L. 1957 p. 256 § 3, A.L. 1959 S.B. 76 § 86.753, A.L. 1965 p. 201, A.L. 1975 S.B. 349, A.L. 1983 H.B. 664, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2009 H.B. 397 & H.B. 947)



Section 86.210 Service creditable.

Service creditable.

86.210. 1. Under such rules and regulations as the board of trustees shall adopt, each member who was a policeman on and prior to the date the retirement system becomes operative and who becomes a member within one year from such date and each member who was a policeman prior to reentering the service of the city as a policeman, shall file a detailed statement of all service as a policeman rendered by the member prior to the date the retirement system becomes operative or prior to the date of last becoming a member, for which the member claims credit. If such member has withdrawn the member's accumulated contributions prior to reentering said service, then the member shall repay all such accumulated contributions plus the applicable members' interest thereon from the date of withdrawal to the date of repayment in order to receive credit for such prior service.

2. The board of trustees shall fix and determine by proper rules and regulations how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in one calendar year, nor shall the board of trustees allow credit as service for any period of more than one month's duration during which the member was absent without pay.

3. Subject to the above restrictions and to such other rules and regulations as the board of trustees may adopt, the board of trustees shall verify the service claims as soon as practicable after the filing of such statement of service.

4. Upon verification of the statements of service the board of trustees shall issue prior service certificates, certifying to each member the length of prior service with which the member is credited on the basis of such member's statement of service. So long as the holder of such a certificate continues to be a member, a prior service certificate shall be final and conclusive for retirement purposes as to such service; provided, however, that any member may, within one year from the date of issuance or modification of such certificate, request the board of trustees to modify or correct such prior service certificate. When any policeman ceases to be a member, the former member's prior service certificate shall become void. Should the former member again become a member, the former member shall enter the retirement system as a member not entitled to prior service credit except as provided in sections 86.200 to 86.366.

5. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by the member since last becoming a member and also if the member has a prior service certificate which is in full force and effect, the amount of the service certified on such prior service certificate.

(L. 1957 p. 256 § 4, A.L. 1963 p. 137, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.213 Board of trustees to administer--members of board, selection--terms.

Board of trustees to administer--members of board, selection--terms.

86.213. 1. The general administration and the responsibility for the proper operation of the retirement system and for making effective the provisions of sections 86.200 to 86.366 are hereby vested in a board of trustees of nine persons. The board shall be constituted as follows:

(1) The comptroller of the city, ex officio. If the comptroller is absent from any meeting of the board of trustees for any cause whatsoever, the comptroller may be represented by either the deputy comptroller or the first assistant comptroller who in such case shall have full power to act as a member of the said board of trustees;

(2) Two members to be appointed by the mayor of the city to serve for a term of two years, except the mayor shall not appoint the police chief of the municipal police force, the city's director of public safety, or the president of the board of police commissioners of the city;

(3) Three members to be elected by the members of the retirement system of the city for a term of three years; provided, however, that the term of office of the first three members so elected shall begin immediately upon their election and one such member's term shall expire one year from the date the retirement system becomes operative, another such member's term shall expire two years from the date the retirement system becomes operative and the other such member's term shall expire three years from the date the retirement system becomes operative; provided, further, that such members shall be members of the system and hold office only while members of the system;

(4) Three members who shall be retired members of the retirement system to be elected by the retired members of the retirement system for a term of three years; except that, the term of office of the first two members so elected shall begin immediately upon their election and one such member's term shall expire two years from the date of election and the other such member's term shall expire three years from the date of election.

2. Any member elected chairman of the board of trustees may serve without term limitations.

3. Each commissioned elected trustee shall be granted travel time by the St. Louis metropolitan police department to attend any and all functions that have been authorized by the board of trustees of the police retirement system of St. Louis. Travel time, with compensation, for a trustee shall not exceed thirty days in any board fiscal year.

(L. 1957 p. 256 § 5, A.L. 1990 H.B. 999, A.L. 1993 S.B. 250, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2002 H.B. 1455, A.L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)

Effective 11-06-12



Section 86.217 Vacancy on board, how filled--trustees to receive expenses.

Vacancy on board, how filled--trustees to receive expenses.

86.217. 1. If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

2. The trustees shall serve without compensation, but they shall be reimbursed for all necessary expenses which they may incur through service on the board.

(L. 1957 p. 256 § 6, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.220 Oath of trustees.

Oath of trustees.

86.220. Each trustee shall, within ten days after his appointment or election, take an oath of office before the clerk of circuit court of said cities, that, so far as it devolves upon such trustee, the trustee will diligently and honestly administer the affairs of the said board, and will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the retirement system. Such oath shall be subscribed to by the trustee making it and certified by the said clerk of circuit court and filed in the clerk's office.

(L. 1957 p. 256 § 7, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.223 Quorum, number of trustees constituting--majority vote required, when.

Quorum, number of trustees constituting--majority vote required, when.

86.223. Six trustees shall constitute a quorum for the transaction of business, and any official action of the board shall be based on the majority vote of the trustees present.

(L. 1957 p. 256 § 8, A.L. 1990 H.B. 999, A.L. 2004 H.B. 1217)



Section 86.227 Jurisdiction of board--decisions subject to judicial review.

Jurisdiction of board--decisions subject to judicial review.

86.227. The board of trustees has exclusive original jurisdiction in all matters relating to or affecting the funds herein provided for, including, in addition to all other matters, all claims for annuities, benefits, refunds of pensions under this law, and its action, decision or determination in any matter is reviewable under chapter 536 only, and any party to the proceedings has a right of appeal from the decision of the reviewing court. Subject to the limitations of sections 86.200 to 86.366, the board of trustees shall, from time to time, establish rules and regulations for the administration of the retirement system created by this law, for the transaction of its business and for the limitation of the time within which claims may be filed.

(L. 1957 p. 256 § 9, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.230 Officers, selection--actuaries and employees, appointment, compensation.

Officers, selection--actuaries and employees, appointment, compensation.

86.230. The board of trustees shall elect from its membership a chairman and shall, by majority vote of its members, appoint a secretary, who may be, but need not be, one of its members. It shall engage such actuarial and other services as shall be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees, and all other expenses of the board necessary for the operation of the retirement system, shall be paid at such rates and in such amounts as the board of trustees shall approve.

(L. 1957 p. 256 § 10)



Section 86.233 Records of board--annual report.

Records of board--annual report.

86.233. 1. The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the retirement system and for checking the experience of the system.

2. The board of trustees shall keep a record of all its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(L. 1957 p. 256 § 11, A.L. 2001 S.B. 290)



Section 86.237 Legal adviser--medical director--duties.

Legal adviser--medical director--duties.

86.237. 1. The board of trustees is authorized to use the city counselor of the specified cities as a legal advisor to the board of trustees and may also appoint an attorney-at-law or firm of attorneys-at-law to serve as the legal advisor and consultant to the board of trustees and to represent the system and the board of trustees in all legal proceedings.

2. The board of trustees shall designate a medical director, who shall appoint physicians, including himself or herself if appropriate, as he or she deems necessary to arrange for and pass upon all medical examinations required under the provisions of sections 86.200 to 86.366. Such physicians shall investigate all essential statements as to physical or mental conditions made by or on behalf of a member in connection with an application for disability retirement and shall report in writing their conclusions and recommendations upon all the matters referred to them. The medical director shall report in writing to the board of trustees conclusions and recommendations concerning all essential statements as to physical or mental conditions made by or on behalf of a member in connection with an application for disability retirement.

(L. 1957 p. 256 § 12, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2009 H.B. 397 & H.B. 947)



Section 86.240 Actuary, duties.

Actuary, duties.

86.240. The actuary shall be the technical adviser of the* board of trustees on matters regarding the operation of the retirement system created by sections 86.200 to 86.366 and shall perform such other duties as are required in connection therewith.

(L. 1957 p. 256 § 13, A.L. 2000 H.B. 1808)

Effective 7-1-00

*Word "the" does not appear in original rolls.



Section 86.243 Regular actuarial surveys--adoption of mortality tables--certification of contribution rates.

Regular actuarial surveys--adoption of mortality tables--certification of contribution rates.

86.243. At least once in each five-year period the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the retirement system and shall make a valuation of the assets and liabilities of the system and taking into account the results of such investigation and valuation the board of trustees shall:

(1) Adopt for the retirement system such mortality, service and other tables as shall be deemed necessary;

(2) Certify the rates of contribution payable by the said cities.

(L. 1957 p. 256 § 14, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.247 Annual valuation of assets and liabilities.

Annual valuation of assets and liabilities.

86.247. On the basis of such tables as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the system created by sections 86.200 to 86.366.

(L. 1957 p. 256 § 15, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.248 Assets of fund retained for benefit of members.

Assets of fund retained for benefit of members.

86.248. All assets of the retirement system, including investment income, shall be retained for the exclusive benefit of members and their beneficiaries and shall be used to pay benefits or administrative expenses of the system and shall not revert to or inure to the benefit of any other person or entity prior to the termination of the retirement system established pursuant to sections 86.200 to 86.366, and the satisfaction of all benefit liabilities under such retirement system.

(L. 1995 H.B. 260, et al. § 5, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.250 Members may retire when--application to board to be made when--compulsory retirement.

Members may retire when--application to board to be made when--compulsory retirement.

86.250. Retirement of a member on a service retirement allowance shall be made by the board of trustees as follows:

(1) Any member may terminate employment as a police officer and actually retire after completing twenty or more years of creditable service or attaining the age of fifty-five upon the member's written application to the board of trustees setting forth at what time, but not more than ninety days subsequent to the execution and filing of the application, the member desires to be retired;

(2) Any member in service who has attained the age of sixty-five shall be terminated as a police officer and actually retired forthwith provided that upon request of the board of police commissioners the board of trustees may permit such member to remain in service for periods of not to exceed one year from the date of the last request from the board of police commissioners.

(L. 1957 p. 256 § 16, A.L. 1969 p. 151, A.L. 1977 H.B. 53, A.L. 1979 H.B. 850, A.L. 1993 S.B. 250, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.251 Deferred retirement option plan--election--deposit of retirement allowance in DROP account--termination of participation, when--forms of payment--effect of participation--death of member, payment of funds--accidental disability retirement allowance, effect--interest, amount--approval by IRS--election for monthly survivor annuity, when.

Deferred retirement option plan--election--deposit of retirement allowance in DROP account--termination of participation, when--forms of payment--effect of participation--death of member, payment of funds--accidental disability retirement allowance, effect--interest, amount--approval by IRS--election for monthly survivor annuity, when.

86.251. 1. The board of trustees may develop and establish a deferred retirement option plan (DROP) in which members who are eligible for retirement but who have not terminated employment as police officers and who have not actually retired may participate. The DROP shall be designed to allow members with at least twenty years of creditable service or who have attained the age of fifty-five who have achieved eligibility for retirement and are entitled to a service retirement allowance and other benefits to postpone actual retirement, continue active employment and accumulate a deferred receipt of the service retirement allowance. No one shall participate in the DROP for a period exceeding five years.

2. Any member who has at least twenty years of creditable service or has attained the age of fifty-five may elect in writing before retirement to participate in the DROP. A member electing to participate in the DROP shall postpone actual retirement, shall continue in active employment and shall not receive any direct retirement allowance payments or benefits during the period of participation.

3. Upon the start of the participation in the DROP, the member shall cease to make any mandatory contributions to the system. No contribution shall be required by the city into the DROP account. During the period of participation in the DROP, the amount that the member would have received as a service retirement allowance if the member had actually retired instead of entering DROP shall be deposited monthly in the member's DROP account which shall be established in the member's name by the board of trustees. The member's service retirement allowance shall not be adjusted for any cost-of-living increases for any period prior to the member's termination of employment as a police officer and actual retirement. Cost-of-living increases, if any, for any period following the member's termination of employment as a police officer and actual retirement shall be applied only to monthly service retirement payments made following termination of employment as a police officer and actual retirement. Service earned during the period of participation in the DROP shall not be creditable service and shall not be counted in determination of any service retirement allowance or surviving spouse's or dependents' benefits. Compensation paid during the period of participation in the DROP shall not be earnable compensation and shall not be counted in the determination of any service retirement allowance or surviving spouse's or dependent's benefits. The member's service retirement allowance shall be frozen as of the date the member enters DROP. Except as specifically provided in sections 86.200 to 86.366, the member's frozen service retirement allowance shall not increase while the member is participating in DROP or after the member's participation in DROP ends, and the member shall not share in any benefit improvement that is enacted or that becomes effective while such member is participating in the DROP.

4. A member shall cease participation in the DROP upon the termination of the member's employment as a police officer and actual retirement, or at the end of the five-year period commencing on the first day of the member's participation in the DROP, or as of the effective date, but in no event prior to October 1, 2001, of the member's election to return to active participation in the system, whichever occurs first. A member's election to return to active participation in the system before the end of the five-year period commencing on the first day of participation in the DROP shall be made and shall become effective in accordance with procedures established by the board of trustees, but in no event prior to October 1, 2001. Upon the member's termination of employment as a police officer and actual retirement, the member shall elect to receive the value of the member's DROP account, in one of the following forms of payment:

(a) A lump sum payment; or

(b) Equal monthly installments over a ten-year period.

Either form of payment should begin within thirty days after the member's notice to the board of trustees that the member has selected a particular option.

5. If a member who is participating in the DROP elects to return to active participation in the system or if a member who is participating in the DROP does not terminate employment and actually retires as a police officer in the city for which the retirement system was established pursuant to sections 86.200 to 86.366 at the end of the five-year period commencing on the first day of the member's participation in the DROP, the member shall return to active participation in the system and shall resume making mandatory contributions to the system effective as of the day after participation in the DROP ends or, if later, October 1, 2001. The board of trustees shall notify the police commissioners to begin deducting mandatory contributions from the member's salary and the member's employment period shall count as creditable service beginning as of the day the member returns to active participation.

6. In no event shall a member whose participation in DROP has ended for any reason be eligible to participate in DROP again.

7. Upon the member's termination of employment as a police officer and actual retirement, the member's mandatory contributions to the retirement system shall be paid to the member pursuant to subsection 4 of section 86.253.

8. If a member dies prior to termination of employment as a police officer and actual retirement while participating in the DROP or before the member has received full withdrawal of the amount in the member's DROP account under the installment optional payment form, the remaining balance of the member's DROP account shall be payable to the member's surviving spouse; or, if the member is then unmarried, to the member's dependent children in equal shares; or, if none, to the member's dependent mother or father; or, if none, to the member's designated beneficiary or, if no such beneficiary is then living, to the member's estate. Payment shall be made in a lump sum within sixty days after receipt by the board of trustees of evidence and proof of the death of a member. In addition, the member's mandatory contributions, if any, that were not already paid to the member pursuant to subsection 4 of section 86.253 shall be paid to the member's surviving spouse pursuant to section 86.288.

9. If a member applies for and receives benefits for an accidental disability retirement allowance pursuant to the provisions of section 86.263, the member shall forfeit all rights, claims or interest in the member's DROP account and the member's benefits shall be calculated as if the member has continued in employment and had not elected to participate in the DROP. Any portion of a DROP account that has been forfeited as provided in this subsection shall be a general asset of the system.

10. A member's DROP account shall earn interest equal to the rate of return earned by the system's investment portfolio on a market value basis, including realized and unrealized gains and losses, net of investment expense, as certified by the system's actuary. As of the last day of each plan year beginning after DROP participation begins, the member's DROP account balance, determined as of the last day of the prior plan year, shall be credited with interest at the investment rate earned by the assets of the retirement system for such prior plan year. If distribution of the member's DROP account balance is made in a lump sum under subsection 4 or 8 of this section, interest for the plan year of distribution shall be credited on the ending balance for the prior plan year at the investment rate earned on the assets of the retirement system for the prior plan year, in proportion to the part of the plan year preceding the date of the member's termination of employment or death, whichever is earlier. If the member's DROP account is paid in equal monthly installments pursuant to subsection 4 of this section, interest during the installment period shall be credited as of the last day of each plan year ending after installment payment begins on the account balance as of the first or last day of the plan year, whichever is lower, at the investment rate earned by the assets of the system for the prior plan year. Interest for the year in which the final installment is paid shall be credited on the balance remaining after the final installment is paid, at the investment rate earned on the assets of the system for the prior plan year, in proportion to the part of the plan year preceding payment of the final installment. Any interest credited to the DROP account during the installment period shall be paid as soon as reasonably possible after the final monthly installment. No interest shall be credited on amounts, if any, added to the member's DROP account during the year in which the distribution of the account is completed.

11. The board of trustees shall not incur any liability individually or on behalf of other individuals for any act or omission made in good faith in relation to the DROP or assets credited to DROP accounts established by this section. The provisions of the Internal Revenue Code and regulations promulgated thereunder shall supersede any provision of this section if there is any inconsistency with the Internal Revenue Code or regulation.

12. Upon the receipt by the board of trustees of evidence and proof that the death of a member resulted from an event occurring while the member was in the actual performance of duty, and if the member is participating in the DROP, the member's surviving spouse or, if the member is then unmarried, the member's unmarried dependent children, may elect within thirty days after the member's death to have the amount in the member's DROP account paid in the form of a monthly survivor annuity. Payment of the survivor annuity shall begin within sixty days after the election is received. Payment to the member's surviving spouse shall continue until the surviving spouse's death; payment to the member's unmarried dependent children shall be made while any child qualifies as an unmarried dependent child pursuant to section 86.280. The survivor annuity shall be the actuarial equivalent of the member's DROP account as of the date of the member's death. In no event shall the total amount paid pursuant to this subsection be less than the member's DROP account balance as of the date of the member's death.

(L. 1995 H.B. 260, et al. § 1, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2002 H.B. 1455, A.L. 2003 H.B. 152 & 180 merged with S.B. 248, et al.)



Section 86.252 Distribution of interest of member, when--distribution periods before January 1, 2003--distributions on and after January 1, 2003.

Distribution of interest of member, when--distribution periods before January 1, 2003--distributions on and after January 1, 2003.

86.252. 1. Notwithstanding any provision of sections 86.200 to 86.366 to the contrary, the entire interest of a member shall be distributed or begin to be distributed no later than the member's required beginning date. The general required beginning date of a member's benefit is April first of the calendar year following the calendar year in which the member attains age seventy and one-half years or, if later, in which the member terminates employment as a police officer and actually retires.

2. All distributions required pursuant to this section prior to January 1, 2003, shall be determined and made in accordance with the income tax regulations under Section 401(a)(9) of the Internal Revenue Code in effect prior to January 1, 2003, including the minimum distribution incidental benefit requirement of Section 1.401(a)(9)-2 of the income tax regulations. As of the first distribution year, distributions, if not made in a single sum, may only be made over one of the following periods, or a combination thereof:

(1) The life of the member;

(2) The life of the member and a designated beneficiary;

(3) A period certain not extending beyond the life expectancy of the member; or

(4) A period certain not extending beyond the joint and last survivor expectancy of the member and a designated beneficiary.

3. (1) This subsection shall apply for purposes of determining required minimum distributions for calendar years beginning on and after January 1, 2003, and shall take precedence over any inconsistent provisions of section 86.200 to 86.366. All distributions required under this subsection shall be determined and made in accordance with the United States Treasury regulations under Section 401(a)(9) of the Internal Revenue Code of 1986, as amended.

(2) (a) The member's entire interest shall be distributed or begin to be distributed to the member no later than the member's required beginning date.

(b) If the member dies before distributions begin, the member's entire interest shall be distributed or begin to be distributed no later than as follows:

a. If the member's surviving spouse is the member's sole designated beneficiary, distributions to the surviving spouse shall begin by December thirty-first of the calendar year immediately following the calendar year in which the member died, or by December thirty-first of the calendar year in which the member would have attained age seventy and one-half years, if later;

b. If the member's surviving spouse is not the member's sole designated beneficiary, distributions to the designated beneficiary shall begin by December thirty-first of the calendar year immediately following the calendar year in which the member died;

c. If there is no designated beneficiary as of September thirtieth of the calendar year following the calendar year of the member's death, the member's entire interest shall be distributed by December thirty-first of the calendar year containing the fifth anniversary of the member's death;

d. If the member's surviving spouse is the member's sole designated beneficiary and the surviving spouse dies after the member but before distribution to the surviving spouse begins, this paragraph, except for subparagraph a. of this paragraph, shall apply as if the surviving spouse were the member.

For purposes of this paragraph and subdivision (5) of this subsection, distributions shall be considered to begin on the member's required beginning date, or if subparagraph d. of this paragraph applies, the date distributions are required to begin to the surviving spouse under subparagraph a. of this paragraph. If annuity payments irrevocably commence to the member before the member's required beginning date, or to the member's surviving spouse before the date of distributions are required to begin to the surviving spouse under subparagraph a. of this paragraph, the date of distributions shall be considered to begin the date distributions actually commence.

(c) Unless the member's interest is distributed in the form of an annuity purchased from an insurance company or in a single sum on or before the required beginning date, as of the first distribution calendar year distributions shall be made in accordance with subdivisions (3), (4), and (5) of this subsection. If the member's interest is distributed in the form of an annuity purchased from an insurance company, distributions shall be made in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, and the United States Treasury regulations.

(3) (a) If the member's interest is paid in the form of annuity distributions under sections 86.200 to 86.366, payments under the annuity shall satisfy the following requirements:

a. The annuity distributions shall be paid in periodic payments made at intervals not longer than one year;

b. The distribution period shall be over a life or lives, or over a period certain not longer than the period described in subdivision (4) or (5) of this subsection;

c. Once payments have begun over a period certain, the period certain shall not be changed even if the period certain is shorter than the maximum permitted;

d. Payments shall either be nonincreasing or increase only as permitted under Q&A-14 of Section 1.401(a)(9)-6 of the United States Treasury regulations.

(b) The amount distributed on or before the member's required beginning date, or if the member dies before distribution begins, the date distributions are required to begin under subparagraph a. or b. of paragraph (b) of subdivision (2) of this subsection, shall be the payment that is required for one payment interval. The second payment need not be made until the end of the next payment interval even if the payment interval ends in the next calendar year. "Payment intervals" means the periods for which payments are received, such as bimonthly, monthly, semiannually, or annually. All of the member's benefit accruals as of the last day of the first distribution calendar year shall be included in the calculation of the amount of the annuity payments for payment intervals ending on or after the member's required beginning date.

(c) Any additional benefits accruing to the member in a calendar year after the first distribution calendar year shall be distributed beginning with the first payment interval ending in the calendar year immediately following the calendar year in which such amount accrues.

(4) (a) If the member's interest is being distributed in the form of a joint and survivor annuity for the joint lives of the member and a nonspouse beneficiary, annuity payments to be made on or after the member's required beginning date to the designated beneficiary after the member's death shall not at any time exceed the applicable percentage of the annuity payment for such period that would have been payable to the member using the table set forth in Q&A-2 of Section 1.401(a)(9)-6T of the United States Treasury regulations.

(b) The period certain for an annuity distribution commencing during the member's lifetime shall not exceed the applicable distribution period for the member under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the United States Treasury regulations for the calendar year that contains the annuity starting date. If the annuity starting date precedes the year in which the member reaches age seventy, the applicable distribution period for the member shall be the distribution period for age seventy under the Uniform Lifetime Table set forth in Section 1.401(a)(9)-9 of the United States Treasury regulations plus the excess of seventy over the age of the member as of the member's birthday in the year that contained the annuity starting date.

(5) (a) If the member dies before the date distribution of his or her interest begins and there is a designated beneficiary, the member's entire interest shall be distributed, beginning no later than the time described in subparagraph a. or b. of paragraph (b) of subdivision (2) of this subsection, over the life of the designated beneficiary or over a period certain not exceeding:

a. Unless the annuity starting date is before the first distribution calendar year, the life expectancy of the designated beneficiary determined using the beneficiary's age as of the beneficiary's birthday in the calendar year immediately following the calendar year of the member's death; or

b. If the annuity starting date is before the first distribution calendar year, the life expectancy of the designated beneficiary determined using the beneficiary's age as of the beneficiary's birthday in the calendar year that contains the annuity starting date.

(b) If the member dies before the date distributions begin and there is no designated beneficiary as of September thirtieth of the calendar year following the calendar year of the member's death, distribution of the member's entire interest shall be completed by December thirty-first of the calendar year containing the fifth anniversary of the member's death.

(c) If the member dies before the date distribution of his or her interest begins, the member's surviving spouse is the member's sole designated beneficiary, and the surviving spouse dies before distributions to the surviving spouse begin, this subdivision shall apply as if the surviving spouse were the member; except that, the time by which distributions shall begin shall be determined without regard to subparagraph a. of paragraph (b) of subdivision (2) of this subsection.

(6) As used in this subsection, the following terms mean:

(a) "Designated beneficiary", the surviving spouse or the individual who is designated as the beneficiary under subdivision (4) of section 86.200 or any individual who is entitled to receive death benefits under section 86.283 or 86.287 and is the designated beneficiary under Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, and Section 1.401(a)(9)-1, Q&A-4 of the United States Treasury regulations;

(b) "Distribution calendar year", a calendar year for which a minimum distribution is required. For distributions beginning before the member's death, the first distribution calendar year is the calendar year immediately preceding the calendar year which contains the member's required beginning date. For distributions beginning after the member's death, the first distribution calendar year is the calendar year in which distributions are required to begin under paragraph (b) of subdivision (2) of this subsection;

(c) "Life expectancy", life expectancy as computed by use of the Single Life Table in Section 1.401(a)(9)-9 of the United States Treasury regulations;

(d) "Required beginning date", April first of the calendar year following the calendar year in which the member attains age seventy and one-half years or, if later, in which the member terminates employment as a police officer and actually retires.

(7) Notwithstanding any provision in this subsection to the contrary:

(a) A distribution for calendar years 2003, 2004, and 2005 shall not fail to satisfy Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, merely because the payments do not satisfy Section 1.401(a)(9)-1, Q&A-1 to Q&A-16 of the United States Treasury regulations, provided the payments satisfy Section 401(a)(9) of the Internal Revenue Code of 1986, as amended; and

(b) Under Section 1.401(a)(9)-1, Q&A-2(d) of the United States Treasury regulations, the plan shall be treated as having complied with Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, for all years to which Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, applies to the plan if the plan complies with a reasonable and good faith interpretation of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended.

(L. 1995 H.B. 260, et al. § 3, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2006 S.B. 871, A.L. 2011 H.B. 358)



Section 86.253 Service retirement allowance, how calculated--military service credit--contributions refund, when--retiree, surviving spouses, special consultants, when, benefits reduced, when.

Service retirement allowance, how calculated--military service credit--contributions refund, when--retiree, surviving spouses, special consultants, when, benefits reduced, when.

86.253. 1. Upon termination of employment as a police officer and actual retirement for service, a member shall receive a service retirement allowance which shall be an amount equal to two percent of the member's average final compensation multiplied by the number of years of the member's creditable service, up to twenty-five years, plus an amount equal to four percent of the member's average final compensation for each year of creditable service in excess of twenty-five years but not in excess of thirty years; plus an additional five percent of the member's average final compensation for any creditable service in excess of thirty years. Notwithstanding the foregoing, the service retirement allowance of a member who does not earn any creditable service after August 11, 1999, shall not exceed an amount equal to seventy percent of the member's average final compensation, and the service retirement allowance of a member who earns creditable service on or after August 12, 1999, shall not exceed an amount equal to seventy-five percent of the member's average final compensation; provided, however, that the service retirement allowance of a member who is participating in the DROP pursuant to section 86.251 on August 12, 1999, who returns to active participation in the system pursuant to section 86.251, and who terminates employment as a police officer and actually retires for reasons other than death or disability before earning at least two years of creditable service after such return shall be the sum of (1) the member's service retirement allowance as of the date the member entered DROP and (2) an additional service retirement allowance based solely on the creditable service earned by the member following the member's return to active participation. The member's total years of creditable service shall be taken into account for the purpose of determining whether the additional allowance attributable to such additional creditable service is two percent, four percent or five percent of the member's average final compensation.

2. If, at any time since first becoming a member of the retirement system, the member has served in the Armed Forces of the United States, and has subsequently been reinstated as a policeman within ninety days after the member's discharge, the member shall be granted credit for such service as if the member's service in the police department of such city had not been interrupted by the member's induction into the Armed Forces of the United States. If earnable compensation is needed for such period in computation of benefits it shall be calculated on the basis of the compensation payable to the officers of the member's rank during the period of the member's absence. Notwithstanding any provision of sections 86.200 to 86.366 to the contrary, the retirement system governed by sections 86.200 to 86.366 shall be operated and administered in accordance with the applicable provisions of the Uniformed Services Employment and Reemployment Rights Act of 1994, as amended.

3. The service retirement allowance of each present and future retired member who terminated employment as a police officer and actually retired from service after attaining age fifty-five or after completing twenty years of creditable service shall be increased annually at a rate not to exceed three percent as approved by the board of trustees beginning with the first increase in the second October following the member's retirement and subsequent increases in each October thereafter, provided that each increase is subject to a determination by the board of trustees that the consumer price index (United States City Average Index) as published by the United States Department of Labor shows an increase of not less than the approved rate during the latest twelve-month period for which the index is available at the date of determination; and provided further, that if the increase is in excess of the approved rate for any year, such excess shall be accumulated as to any retired member and increases may be granted in subsequent years subject to a maximum of three percent for each full year from October following the member's retirement but not to exceed a total percentage increase of thirty percent. In no event shall the increase described under this subsection be applied to the amount, if any, paid to a member or surviving spouse of a deceased member for services as a special consultant under subsection 5 of this section or, if applicable, subsection 6 of this section. If the board of trustees determines that the index has decreased for any year, the benefits of any retired member that have been increased shall be decreased but not below the member's initial benefit. No annual increase shall be made of less than one percent and no decrease of less than three percent except that any decrease may be limited in amount by the initial benefit.

4. In addition to any other retirement allowance payable under this section and section 86.250, a member, upon termination of employment as police officer and actual service retirement, may request payment of the total amount of the member's mandatory contributions to the retirement system without interest. Upon receipt of such request, the board shall pay the retired member such total amount of the member's mandatory contributions to the retirement system to be paid pursuant to this subsection within sixty days after such retired member's date of termination of employment as a police officer and actual retirement.

5. Any person who is receiving retirement benefits from the retirement system, upon application to the board of trustees, shall be made, constituted, appointed and employed by the board of trustees as a special consultant on the problems of retirement, aging and other matters, for the remainder of the person's life or, in the case of a deceased member's surviving spouse, until the earlier of the person's death or remarriage, and upon request of the board of trustees shall give opinions and be available to give opinions in writing or orally, in response to such requests, as may be required. For such services the special consultant shall be compensated monthly, in an amount which, when added to any monthly retirement benefits being received from the retirement system, including any cost-of-living increases under subsection 3 of this section, shall total six hundred fifty dollars a month. This employment shall in no way affect any person's eligibility for retirement benefits under this chapter, or in any way have the effect of reducing retirement benefits, notwithstanding any provisions of law to the contrary.

(L. 1957 p. 256 § 17, A.L. 1965 p. 204, A.L. 1967 p. 162, A.L. 1969 p. 151, A.L. 1973 S.B. 94, A.L. 1975 S.B. 349, A.L. 1977 H.B. 53, A.L. 1979 H.B. 850, A.L. 1981 S.B. 260, A.L. 1983 H.B. 664, A.L. 1986 S.B. 443, A.L. 1993 S.B. 250, A.L. 1995 H.B. 260, et al., A.L. 1997 H.B. 331, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2006 S.B. 871)



Section 86.254 Special advisors, qualifications, duties, compensation--effective, when--surviving spouses as advisors, when, compensation.

Special advisors, qualifications, duties, compensation--effective, when--surviving spouses as advisors, when, compensation.

86.254. 1. Beginning July 1, 1994, in addition to any other annuity, benefits, or retirement allowance provided pursuant to sections 86.200 to 86.366, each present and future retired member after attaining the age of sixty years shall, upon application to the board of trustees, be made, constituted, appointed and employed by the board of trustees as an advisor on the problems of retirement, aging and other matters, for the remainder of the retired member's life, and upon request of the board of trustees shall give opinions in writing or orally in response to such requests as may be required.

2. For the performance of duties required in subsection 1 of this section, each retired member employed as an advisor by the board of trustees shall be compensated monthly in an amount of ten dollars per month multiplied by the number of years the retired member is past the age of sixty years. The compensation provided by this subsection shall be adjusted annually. No funding shall be required prior to the effective date of this benefit.

3. Beginning October 1, 1999, in addition to any other benefit provided to any surviving spouse pursuant to sections 86.200 to 86.366, each present and future surviving spouse of a member after attaining the age of sixty years shall upon application to the board of trustees, be made, constituted, appointed and employed by the board of trustees as an advisor on the problems of retirement, aging and other matters for the remainder of the surviving spouse's life or until the surviving spouse remarries, whichever is earlier, and upon request of the board of trustees shall give opinions in writing or orally in response to such requests as may be required.

4. For the performance of duties required in subsection 3 of this section, each surviving spouse of a member employed as an advisor by the board of trustees shall be compensated monthly in an amount of ten dollars per month multiplied by the number of years the surviving spouse is past the age of sixty years. The compensation provided by this subsection shall be adjusted annually.

(L. 1990 S.B. 593, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.255 Eligible rollover distribution payable, election to pay directly to plan--definitions--written explanation required by board, when--distribution made, when--prohibition on eligible rollover distributions to certain members, exception.

Eligible rollover distribution payable, election to pay directly to plan--definitions--written explanation required by board, when--distribution made, when--prohibition on eligible rollover distributions to certain members, exception.

86.255. 1. Notwithstanding any other provision of the plan established in sections 86.200 to 86.366, if an eligible rollover distribution becomes payable to a distributee, the distributee may elect, at the time and in the manner prescribed by the board of trustees, to have any of the eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

2. For purposes of this section, the following terms mean:

(1) "Direct rollover", a payment by the board of trustees from the fund to the eligible retirement plan specified by the distributee;

(2) "Distributee", a member, a surviving spouse, a spouse, or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code of 1986, as amended, or, effective for distributions made on or after January 1, 2010, a nonspouse beneficiary;

(3) "Eligible retirement plan", an individual retirement account described in Section 408(a) of the Internal Revenue Code, an individual retirement annuity described in Section 408(b) of the Internal Revenue Code, or a qualified trust described in Section 401(a) of the Internal Revenue Code that accepts the distributee's eligible rollover distribution or, effective for eligible rollover distributions made on or after January 1, 2002, an annuity contract described in Section 403(b) of the Internal Revenue Code or an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from this plan, and shall include, for eligible rollover distributions made on or after January 1, 2002, a distribution to a surviving spouse or to a spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code. Effective for distributions made on or after January 1, 2008, eligible retirement plan shall also include a Roth IRA as described in Section 408 of the Internal Revenue Code of 1986, as amended, provided that for distributions made on or after January 1, 2010, to a nonspouse beneficiary, an eligible retirement plan shall include only an individual retirement account described in Section 408(a) of the Internal Revenue Code of 1986, as amended, an individual retirement annuity described in Section 408(b) of the Internal Revenue Code of 1986, as amended, or a Roth IRA described in Section 408A of the Internal Revenue Code of 1986, as amended, that is an inherited individual retirement account or annuity under Section 408 of the Internal Revenue Code of 1986, as amended;

(4) "Eligible rollover distribution", any distribution of all or any portion of a member's benefit, other than:

(a) A distribution that is one of a series of substantially equal periodic payments, made not less frequently than annually, for the life or life expectancy of the distributee or for the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more;

(b) The portion of a distribution that is required under Section 401(a)(9) of the Internal Revenue Code; or

(c) Effective for distributions made on or after January 1, 2002, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions which are not includable in gross income. However, for distributions made before January 1, 2007, such portion may be transferred only to an individual retirement account or annuity described in Section 408(a) or (b) of the Internal Revenue Code, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Internal Revenue Code that agrees to separately account for amounts so transferred, including to separately account for the portion of such distribution which is includable in gross income and the portion that is not so includable; for distributions made on or after January 1, 2007, such portion may also be transferred to an annuity contract described in Section 403(b) of the Internal Revenue Code of 1986, as amended, or to a qualified defined benefit plan described in Section 401(a) of the Internal Revenue Code of 1986, as amended, that agrees to separately account for amounts so transferred, including to separately account for the portion of such distribution which is includable in gross income and the portion that is not so includable; and for distributions made on or after January 1, 2008, such portion may also be transferred to a Roth IRA described in Section 408A of the Internal Revenue Code of 1986, as amended.

3. The board of trustees shall, at least thirty days, but not more than ninety days, before making an eligible rollover distribution, provide a written explanation to the distributee in accordance with the requirements of Section 402(f) of the Internal Revenue Code.

4. If the eligible rollover distribution is not subject to Sections 401(a) and 417 of the Internal Revenue Code, such eligible rollover distribution may be made less than thirty days after the distributee has received the notice described in subsection 3 of this section, provided that:

(1) The board of trustees clearly informs the distributee of the distributee's right to consider whether to elect a direct rollover, and if applicable, a particular distribution option, for at least thirty days after the distributee receives the notice; and

(2) The distributee, after receiving the notice, affirmatively elects a distribution.

5. Notwithstanding any provision of sections 86.200 to 86.366 to the contrary, in no event shall the trustees pay an eligible rollover distribution in the amount of five thousand dollars or less to a member or retired member who has not attained age sixty-two unless such member or retired member consents in writing either to receive such distribution in cash or to have such distribution directly rolled over in accordance with the provisions of this section.

(L. 1995 H.B. 260, et al. § 2, A.L. 2000 H.B. 1808, A.L. 2002 H.B. 1455, A.L. 2006 S.B. 871, A.L. 2011 H.B. 358)



Section 86.256 Annual benefit not to exceed certain amount--annual additions not to exceed certain amount--incorporation by reference of Internal Revenue Code.

Annual benefit not to exceed certain amount--annual additions not to exceed certain amount--incorporation by reference of Internal Revenue Code.

86.256. 1. In no event shall a member's annual benefit paid under the plan established pursuant to sections 86.200 to 86.366 exceed the amount specified in Section 415(b)(1)(A) of the Internal Revenue Code, as adjusted for any applicable increases in the cost of living, as in effect on the last day of the plan year, including any increases after the member's termination of employment.

2. Effective for limitation years beginning after December 31, 2001, in no event shall the annual additions to the plan established pursuant to sections 86.200 to 86.366, on behalf of the member, including the member's own mandatory contributions, exceed the amount specified in Section 415(c) of the Internal Revenue Code of 1986, as amended, as adjusted for any applicable increases in the cost of living under Section 415(d) of the Internal Revenue Code of 1986, as amended, as in effect on the last day of the plan year.

3. For purposes of this section, Section 415 of the Internal Revenue Code, including the special rules under Section 415(b) applicable to governmental plans and qualified participants employed by a police or fire department, is incorporated in this section by reference.

(L. 1995 H.B. 260, et al. § 4, A.L. 1997 H.B. 331, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2002 H.B. 1455, A.L. 2011 H.B. 358)



Section 86.257 Disability retirement allowance granted, when--periodic medical examinations required, when--cessation of disability benefit, when.

Disability retirement allowance granted, when--periodic medical examinations required, when--cessation of disability benefit, when.

86.257. 1. Upon the application of the board of police commissioners or any successor body, any member who has completed ten or more years of creditable service or upon the police retirement system created by sections 86.200 to 86.366 first attaining, after August 28, 2013, a funded ratio, as defined in section 105.660 and as determined by the system's annual actuarial valuation, of at least eighty percent, a member who has completed five or more years of creditable service and who has become permanently unable to perform the duties of a police officer as the result of an injury or illness not exclusively caused or induced by the actual performance of his or her official duties or by his or her own negligence shall be retired by the board of police commissioners or any successor body upon certification by the medical board of the police retirement system and approval by the board of trustees of the police retirement system that the member is mentally or physically unable to perform the duties of a police officer, that the inability is permanent or likely to become permanent, and that the member should be retired.

2. Once each year during the first five years following such member's retirement, and at least once in every three-year period thereafter, the board of trustees may, and upon the member's application shall, require any nonduty disability beneficiary who has not yet attained sixty years of age to undergo a medical examination at a place designated by the medical board or such physicians as the medical board appoints. If any nonduty disability beneficiary who has not attained sixty years of age refuses to submit to a medical examination, his or her nonduty disability pension may be discontinued until his or her withdrawal of such refusal, and if his or her refusal continues for one year, all rights in and to such pension may be revoked by the board of trustees.

3. If the medical board certifies to the board of trustees that a nonduty disability beneficiary is able to perform the duties of a police officer, and if the board of trustees concurs on the report, then such beneficiary's nonduty disability pension shall cease.

4. If upon cessation of a disability pension under subsection 3 of this section, the former disability beneficiary is restored to active service, he or she shall again become a member, and he or she shall contribute thereafter at the same rate as other members. Upon his or her subsequent retirement, he or she shall be credited with all of his or her active retirement, but not including any time during which the former disability beneficiary received a disability pension under this section.

(L. 1957 p. 256 § 18, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2009 H.B. 397 & H.B. 947, A.L. 2013 H.B. 116 merged with H.B. 336 merged with H.B. 722)



Section 86.260 Disability allowance, how calculated--members as special consultants, when--benefits for children.

Disability allowance, how calculated--members as special consultants, when--benefits for children.

86.260. 1. Upon termination of employment as a police officer and actual retirement for nonduty disability a member shall receive a service retirement allowance as calculated under subsection 1 of section 86.253 if the member has attained the age of fifty-five or completed twenty years of creditable service; otherwise the member shall receive a nonduty disability retirement allowance which shall be equal to ninety percent of the member's accrued service retirement in section 86.253, but not less than one-fourth of the member's average final compensation; provided, however, that no such allowance shall exceed ninety percent of the member's accrued service retirement benefit based on continuation of the member's creditable service to the age set out in section 86.250.

2. Effective October 1, 1999, the nonduty disability retirement allowance will be increased by fifteen percent of the member's average final compensation for each unmarried dependent child of the disabled member who is under the age of eighteen, or who, regardless of age, is totally and permanently mentally or physically disabled and incapacitated from engaging in gainful occupation sufficient to support himself or herself.

3. Any member receiving benefits pursuant to the provisions of this section immediately prior to October 1, 1999, shall upon application to the board of trustees be made, constituted, appointed and employed by the board of trustees as a special consultant on the problems of retirement, aging and other matters while the member is receiving such benefits, and upon request of the board of trustees shall give opinions in writing or orally in response to such requests as may be required. Beginning October 1, 1999, for such services as may be required, there shall be payable an additional monthly compensation of one hundred dollars or five percent of the member's average final compensation, whichever is greater, for each unmarried dependent child of the member.

4. Any benefit payable to or for the benefit of a child or children under the age of eighteen years pursuant to the provisions of subsections 2 and 3 of this section shall continue to be paid beyond the age of eighteen years through the age of twenty-two years in those cases where the child is a full-time student at a regularly accredited college, business school, nursing school, school for technical or vocational training, or university, but such extended benefit shall cease whenever the child ceases to be a student. A college or university shall be deemed to be regularly accredited which maintains membership in good standing in a national or regional accrediting agency recognized by any state college or university.

5. No benefits pursuant to this section shall be paid to a child over eighteen years of age who is totally and permanently disabled if such child is a patient or resident of a public-supported institution, nor shall such benefits be paid unless such disability occurred prior to such child reaching the age of eighteen.

(L. 1957 p. 256 § 19, A.L. 1965 p. 204, A.L. 1967 p. 163, A.L. 1969 p. 152, A.L. 1977 H.B. 53, A.L. 1979 H.B. 850, A.L. 1997 H.B. 331, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2005 S.B. 401, A.L. 2009 H.B. 397 & H.B. 947)



Section 86.263 Service-connected accidental disability retirement for active service members, requirements--periodic examinations required, when--cessation of benefits, when.

Service-connected accidental disability retirement for active service members, requirements--periodic examinations required, when--cessation of benefits, when.

86.263. 1. Any member in active service who is permanently unable to perform the full and unrestricted duties of a police officer as the natural, proximate, and exclusive result of an accident occurring within the actual performance of duty at some definite time and place, through no negligence on the member's part, shall be retired by the board of police commissioners or any successor body upon certification by one or more physicians of the medical board that the member is mentally or physically unable to perform the full and unrestricted duties of a police officer, that the inability is permanent or likely to become permanent, and that the member should be retired. The inability to perform the "full and unrestricted duties of a police officer" means the member is unable to perform all the essential job functions for the position of police officer as established by the board of police commissioners or any successor body.

2. No member shall be approved for retirement under the provisions of subsection 1 of this section unless the application was made and submitted to the board of police commissioners or any successor body no later than five years following the date of accident, provided, that if the accident was reported within five years of the date of the accident and an examination made of the member within thirty days of the date of accident by a health care provider whose services were provided through the board of police commissioners with subsequent examinations made as requested, then an application made more than five years following the date of the accident shall be considered timely.

3. Once each year during the first five years following a member's retirement, and at least once in every three-year period thereafter, the board of trustees may require any disability beneficiary who has not yet attained sixty years of age to undergo a medical examination or medical examinations at a place designated by the medical board or such physicians as the medical board appoints. If any disability beneficiary who has not attained sixty years of age refuses to submit to a medical examination, his or her disability pension may be discontinued by the board of trustees of the police retirement system until his or her withdrawal of such refusal, and if his or her refusal continues for one year, all rights in and to such pension may be revoked by the board of trustees.

4. If the medical board certifies to the board of trustees that a disability beneficiary is able to perform the duties of a police officer, then such beneficiary's disability pension shall cease.

5. If upon cessation of a disability pension under subsection 4 of this section, the former disability beneficiary is restored to active service, he or she shall again become a member, and he or she shall contribute thereafter at the same rate as other members. Upon his or her subsequent retirement, he or she shall be credited with all of his or her active service time as a member including the service time prior to receiving disability retirement, but not including any time during which the former disability beneficiary received a disability pension under this section.

6. If upon cessation of a disability pension under subsection 4 of this section, the former disability beneficiary is not restored to active service, such former disability beneficiary shall be entitled to the retirement benefit to which such former disability beneficiary would have been entitled if such former disability beneficiary had terminated service for any reason other than dishonesty or being convicted of a felony at the time of such cessation of such former disability beneficiary's disability pension. For purposes of such retirement benefits, such former disability beneficiary shall be credited with all of the former disability beneficiary's active service time as a member, but not including any time during which the former disability beneficiary received a disability beneficiary pension under this section.

(L. 1957 p. 256 § 20, A.L. 1969 p. 152, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290, A.L. 2009 H.B. 397 & H.B. 947, A.L. 2013 H.B. 116 merged with H.B. 336 merged with H.B. 722)



Section 86.267 Service-connected disability retirement allowance calculated, how--appointment as special consultant, amount to be paid, duties.

Service-connected disability retirement allowance calculated, how--appointment as special consultant, amount to be paid, duties.

86.267. 1. Upon termination of employment as a police officer and actual retirement for accidental disability, other than permanent total disability as defined in subsection 2, a member shall receive a retirement allowance of seventy-five percent of the member's average final compensation.

2. Any member who, as the natural and proximate result of an accident occurring at some definite time and place in the actual performance of the member's duty through no negligence on the member's part, is permanently and totally incapacitated from performing any work, occupation or vocation of any kind whatsoever shall receive a retirement allowance as under subsection 1 or, in the discretion of the board of trustees, may receive a larger retirement allowance in an amount not exceeding the member's rate of compensation as a policeman in effect as of the date the allowance begins.

3. The board of trustees, in its discretion, may, in addition to the allowance granted in accordance with the provisions of subsections 1 and 2, grant an allowance in an amount to be determined by the board of trustees, to provide such member with surgical, medical and hospital care reasonably required after retirement, which are the result and in consequence of the accident causing such disability.

4. Any person who is receiving benefits pursuant to subsection 2 of this section on or after August 28, 1997, and any person who is receiving benefits pursuant to subsection 1 of this section on or after October 1, 2001, and who made mandatory contributions to the retirement system, upon application to the board of trustees, shall be made, constituted, appointed and employed by the board of trustees as a special consultant on the problems of retirement, aging and other matters, and upon request of the board of trustees shall give opinions and be available to give opinions in writing or orally, in response to such requests, as may be required. For such services the retired member shall be paid a lump sum payment in an amount equal to the total amount of the member's mandatory contributions to the retirement system, without interest, within sixty days after approval of the retired member's application by the board of trustees.

(L. 1957 p. 256 § 21, A.L. 1963 p. 137, A.L. 1997 H.B. 331, (L. 1957 p. 256 § 21, A.L. 1963 p. 137, A.L. 1997 H.B. 331, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.270 Investigation and examination of applicants for disability benefits.

Investigation and examination of applicants for disability benefits.

86.270. 1. Any determination of whether a member is disabled under the provisions of section 86.257 or 86.263 shall consist of an investigation of the member's physical and mental condition by the medical director of the police retirement system and all physicians appointed by the medical director under the provisions of section 86.237 and an investigation by the board of trustees of the police retirement system of any other matter relevant to determine whether the member satisfies the applicable requirements of section 86.257 or 86.263. The board of trustees may authorize the use of staff of the police retirement system and other persons not employed by the police retirement system to assist in its investigation. The board of trustees of the police retirement system and the medical director of the police retirement system and any such physicians appointed by the medical director under the provisions of section 86.237 may communicate with each other as to matters relevant to determine whether the member satisfies the applicable requirements of section 86.257 or 86.263.

2. The board of trustees shall require each member who applies for disability benefits and any disability beneficiary to be reexamined under the provisions of section 86.257 or 86.263 to undergo medical examinations at places designated by the medical director and any physicians appointed by the medical director under the provisions of section 86.237. The examination shall be made by the medical director or by any physicians appointed by the medical director under the provisions of section 86.237.

(L. 1957 p. 256 § 22, A.L. 2000 H.B. 1808, A.L. 2009 H.B. 397 & H.B. 947)



Section 86.277 Disability allowance ceases on return to service--status as member.

Disability allowance ceases on return to service--status as member.

86.277. Should a disabled member be restored to active service, such member's disability allowance shall cease. The disabled member shall again become a member and shall contribute thereafter at the same rate in effect prior to disability. Any prior service certificate on the basis of which the member's service was computed at the time of retirement shall be restored to full force and effect and in addition upon the member's subsequent retirement, the member shall be credited with all service as a member, and if the member's then average final compensation is less than the average final compensation used in determining the member's disability allowance, the latter amount shall be used in determining benefits.

(L. 1957 p. 256 § 24, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.280 Death benefit--dependents' allowances.

Death benefit--dependents' allowances.

86.280. Upon the receipt of proper proofs of the death of a member in service and provided no other benefits are payable under the retirement system, there shall be paid the following benefits:

(1) Effective October 1, 1999, a pension to the surviving spouse until the surviving spouse dies or remarries, whichever is earlier, of forty percent of the deceased member's average final compensation plus fifteen percent of such compensation to, or for the benefit of, each unmarried dependent child of the deceased member, who is either under the age of eighteen, or who, regardless of age, is totally and permanently mentally or physically disabled and incapacitated from engaging in gainful occupation sufficient to support himself or herself;

(2) Any surviving spouse or unmarried dependent child receiving benefits pursuant to the provisions of this section immediately prior to October 1, 1999, shall, upon application to the board of trustees, be made, constituted, appointed and employed by the board of trustees as a special consultant on the problems of retirement, aging and other matters while the surviving spouse or unmarried dependent child is receiving such benefits, and upon request of the board of trustees shall give opinions in writing or orally in response to such requests as may be required. Beginning October 1, 1999, for such services as may be required, the surviving spouse shall receive additional monthly compensation in an amount equal to fifteen percent of the deceased member's average final compensation, and there shall be payable an additional monthly compensation of one hundred dollars or five percent of the member's average final compensation, whichever is greater, for each unmarried dependent child of the member. The additional monthly compensation payable to a surviving spouse pursuant to this subdivision shall be adjusted for any cost-of-living increases that apply, pursuant to subdivision (8) of this section, to the benefit the surviving spouse was receiving prior to October 1, 1999;

(3) If no surviving spouse benefits are payable pursuant to subdivisions (1) and (2) of this section, such total pension as would have been paid pursuant to subdivisions (1) and (2) of this section had there been a surviving spouse shall be divided among the unmarried dependent children under age eighteen and such unmarried dependent children, regardless of age, who are totally and permanently mentally or physically disabled and incapacitated from engaging in a gainful occupation sufficient to support themselves. The benefit shall be divided equally among the eligible dependent children, and the share of a child who is no longer eligible shall be divided equally among the remaining eligible dependent children; provided that not more than one-half of the surviving spouse's benefit shall be paid for one child;

(4) If there is no surviving spouse or dependent children, the return of accumulated contributions to the designated beneficiary as set forth in section 86.293;

(5) No benefits pursuant to this section shall be paid to a child over eighteen years of age who is totally and permanently disabled if such child is a patient or resident of a public-supported institution, nor shall such benefits be paid unless such disability occurred prior to such child reaching the age of eighteen;

(6) Wherever any dependent child designated by the board of trustees to receive benefits pursuant to this section is in the care of the surviving spouse of the deceased member, such benefits may be paid to such surviving spouse for the child;

(7) Any benefit payable to, or for the benefit of, a child or children under the age of eighteen years pursuant to subdivisions (1) to (3) of this section shall continue to be paid beyond the age of eighteen years through the age of twenty-two years if the child is a full-time student at a regularly accredited college, business school, nursing school, school for technical or vocational training, or university, but such extended benefit shall cease whenever the child ceases to be a student. A college or university shall be deemed to be regularly accredited which maintains membership in good standing in a national or regional accrediting agency recognized by any state college or university;

(8) The benefits payable pursuant to this section to the surviving spouse of a member who died in service after attaining the age of fifty-five or completing twenty years of creditable service shall be increased in the same percentages and pursuant to the same method as is provided in section 86.253 for adjustments in the service retirement allowance of a retired member.

(L. 1957 p. 256 § 25, A.L. 1961 p. 207, A.L. 1963 p. 137, A.L. 1969 p. 154, A.L. 1995 H.B. 260, et al., A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2005 S.B. 401)



Section 86.283 Death benefits of retired member--dependents' allowances--cost-of-living adjustment.

Death benefits of retired member--dependents' allowances--cost-of-living adjustment.

86.283. Upon receipt of proper proofs of the death of a retired member who retired while in service, including retirement for service, ordinary disability or accidental disability, and provided no other benefits are payable from the retirement system, there shall be paid the following benefits:

(1) Effective October 1, 1999, a pension to the surviving spouse until the surviving spouse dies or remarries, whichever is earlier, of forty percent of the deceased member's average final compensation plus fifteen percent of such compensation to, or for the benefit of, each unmarried dependent child of the deceased member, who is either under the age of eighteen, or who, regardless of age, is totally and permanently mentally or physically disabled and incapacitated from engaging in a gainful occupation sufficient to support himself or herself;

(2) Any surviving spouse or unmarried dependent child receiving benefits pursuant to this section immediately prior to October 1, 1999, shall upon application to the board of trustees be made, constituted, appointed and employed by the board of trustees as a special consultant on the problems of retirement, aging and other matters while the surviving spouse or unmarried dependent child is receiving such benefits, and upon request of the board of trustees shall give opinions in writing or orally in response to such requests as may be required. Beginning October 1, 1999, for such services as may be required, a surviving spouse shall receive additional monthly compensation equal to the amount which when added to the benefits the surviving spouse was receiving pursuant to this section prior to October 1, 1999, determined without regard to any increase applied to such benefits prior to October 1, 1999, pursuant to subdivision (8) of this section, will increase the surviving spouse's total monthly payment pursuant to this section to forty percent of the deceased member's average final compensation, and there shall be payable an additional monthly compensation of one hundred dollars or five percent of the member's average final compensation, whichever is greater, for each unmarried dependent child of the member. The additional monthly compensation payable to a surviving spouse pursuant to this subdivision shall be adjusted for any cost-of-living increases that apply to the benefit the surviving spouse was receiving prior to October 1, 1999;

(3) If no surviving spouse benefits are payable pursuant to subdivisions (1) and (2) of this section, such total pension as would have been paid pursuant to subdivisions (1) and (2) of this section had there been a surviving spouse, determined without regard to any increase which would have applied to the surviving spouse's benefits pursuant to subdivision (8) of this section, shall be divided among the unmarried dependent children under age eighteen and unmarried dependent children, regardless of age, who are totally and permanently mentally or physically disabled and incapacitated from engaging in a gainful occupation sufficient to support themselves. The benefit shall be divided equally among the eligible dependent children, and the share of a child who is no longer eligible shall be divided equally among the remaining eligible dependent children; provided that not more than one-half of the surviving spouse's benefits shall be paid for one child;

(4) No benefits pursuant to this section shall be paid to a child over eighteen years of age who is totally and permanently disabled if such child is a patient or resident of a public-supported institution, nor shall such benefits be paid unless such disability occurred prior to such child reaching the age of eighteen;

(5) Whenever any dependent child designated by the board of trustees to receive benefits pursuant to this section is in the care of the surviving spouse of the deceased member, such benefits may be paid to such surviving spouse for the child;

(6) In the event of the death of a retired member receiving accidental disability benefits before such benefits have been paid for five years, the member's surviving spouse until the surviving spouse dies or remarries, whichever is earlier, shall receive an additional pension of ten percent of the deceased member's final average compensation;

(7) Any benefit payable to, or for the benefit of, a child or children under the age of eighteen years pursuant to subdivisions (1) to (3) of this section shall continue to be paid beyond the age of eighteen years through the age of twenty-two years if the child is a full-time student at a regularly accredited college, business school, nursing school, school for technical or vocational training, or university, but such extended benefit shall cease whenever the child ceases to be a student. A college or university shall be deemed to be regularly accredited which maintains membership in good standing in a national or regional accrediting agency recognized by any state college or university;

(8) The benefits payable pursuant to this section to the surviving spouse of a retired member who received or was entitled to receive a service retirement allowance shall be increased in the same percentages and pursuant to the same method as is provided in section 86.253 for adjustments in the service retirement allowance of a retired member.

(L. 1957 p. 256 § 25-A, A.L. 1961 p. 208, A.L. 1963 p. 137, A.L. 1965 p. 201, A.L. 1967 p. 163, A.L. 1969 p. 154, A.L. 1969 3d Ex. Sess. H.B. 17, A.L. 1972 S.B. 570, A.L. 1977 H.B. 53, A.L. 1979 H.B. 850, A.L. 1993 S.B. 250, A.L. 1995 H.B. 260, et al., A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2005 S.B. 401)



Section 86.287 Accidental death benefit--dependents' allowances.

Accidental death benefit--dependents' allowances.

86.287. Upon the receipt by the board of trustees of evidence and proof that the death of a member was the natural and proximate result of an accident occurring at some definite time and place while the member was in the actual performance of duty and not caused by negligence on the part of the member, there shall be paid in lieu of the benefits pursuant to sections 86.280 to 86.283:

(1) Effective October 1, 1999, a pension to the surviving spouse until the surviving spouse dies or remarries, whichever is earlier, of seventy-five percent of the deceased member's average final compensation plus fifteen percent of such compensation to, or for the benefit of, each unmarried dependent child of the deceased member, who is either under the age of eighteen, or who, regardless of age, is totally and permanently disabled and incapacitated from engaging in a gainful occupation sufficient to support himself or herself;

(2) Any surviving spouse or unmarried dependent child receiving benefits pursuant to this section immediately prior to October 1, 1999, shall upon application to the board of trustees be made, constituted, appointed and employed by the board of trustees as a special consultant on the problems of retirement, aging and other matters while the surviving spouse or unmarried dependent child is receiving such benefits, and upon request of the board of trustees shall give opinions in writing or orally in response to such requests as may be required. Beginning October 1, 1999, for such services as may be required, a surviving spouse shall receive additional monthly compensation equal to the amount which when added to the benefits the surviving spouse was receiving pursuant to this section prior to October 1, 1999, will increase the surviving spouse's total monthly benefit payment pursuant to this section to seventy-five percent of the deceased member's average final compensation, and there shall be payable an additional monthly compensation of one hundred dollars or five percent of the member's average final compensation, whichever is greater, for each unmarried dependent child of the member;

(3) If no surviving spouse benefits are payable pursuant to subdivisions (1) and (2) of this section, such total pension as would have been paid pursuant to subdivisions (1) and (2) of this section had there been a surviving spouse shall be divided among the unmarried dependent children under age eighteen and such unmarried dependent children, regardless of age, who are totally and permanently disabled and incapacitated from engaging in a gainful occupation sufficient to support themselves. The benefit shall be divided equally among the eligible dependent children, and the share of a child who is no longer eligible shall be divided equally among the remaining eligible dependent children; provided that not more than one-half of the surviving spouse's benefit shall be paid for one child;

(4) If there is no surviving spouse or unmarried dependent children of either class mentioned in subdivision (3) of this section, then an amount equal to the surviving spouse's benefit shall be paid to the member's dependent father or dependent mother to continue until remarriage or death;

(5) No benefits pursuant to this section shall be paid to a child over eighteen years of age who is totally and permanently disabled if such child is a patient or resident of a public-supported institution, nor shall such benefits be paid unless such disability occurred prior to such child reaching the age of eighteen;

(6) Wherever any dependent child designated by the board of trustees to receive benefits pursuant to this section is in the care of the surviving spouse of the deceased member, such benefits may be paid to such surviving spouse for the child;

(7) Any benefit payable to, or for the benefit of, a child or children under the age of eighteen years pursuant to subdivisions (1) to (3) of this section shall continue to be paid beyond the age of eighteen years through the age of twenty-two years in those cases where the child is a full-time student at a regularly accredited college, business school, nursing school, school for technical or vocational training, or university, but such extended benefit shall cease whenever the child ceases to be a student. A college or university shall be deemed to be regularly accredited which maintains membership in good standing in a national or regional accrediting agency recognized by any state college or university.

(L. 1957 p. 256 § 26, A.L. 1961 p. 209, A.L. 1963 p. 137, A.L. 1969 p. 154, A.L. 1995 H.B. 260, et al., A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2005 S.B. 401)



Section 86.288 Contributions paid to surviving spouses, when.

Contributions paid to surviving spouses, when.

86.288. In addition to any other benefits payable, notwithstanding any provisions of sections 86.280 and 86.287 to the contrary, if a member dies while commissioned as a peace officer, or after retiring and before receiving a refund of the member's mandatory contributions in accordance with section 86.253 or 86.290, or while receiving a disability retirement allowance in accordance with section 86.253 or 86.257, the total amount of the member's mandatory contributions to the retirement system shall be paid without interest to the surviving spouse of such member. Payment pursuant to this section shall be made within sixty days after the later of the date proper proofs of death are provided or August 28, 1994, regardless of when the member died or actually retired, provided that the surviving spouse shall be alive on the date that payment is made.

(L. 1983 H.B. 664, A.L. 1986 S.B. 443, A.L. 1987 H.B. 384 Revision, A.L. 1994 S.B. 575, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.290 Accumulated contributions refunded, when.

Accumulated contributions refunded, when.

86.290. Should a member cease to be a policeman except by death or actual retirement, the member may request payment of the amount of the accumulated contributions standing to the credit of the member's individual account, including members' interest, in which event such amount shall be paid to the member not later than one year after the member ceases to be a policeman. If the former member is reemployed as a policeman before any portion of such former member's accumulated contributions is distributed, no distribution shall be made. If the former member is reemployed as a policeman after a portion of the former member's accumulated contributions is distributed, the amount remaining shall also be distributed.

(L. 1957 p. 256 § 27, A.L. 1965 p. 201, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.292 Accumulated contributions to remain system assets, when.

Accumulated contributions to remain system assets, when.

86.292. If the board of trustees is unable to refund the accumulated contributions of a member or to commence payment of benefits within five years after such refund or benefits are otherwise first due and payable, the accumulated contributions shall remain assets of the retirement system. If proper application is thereafter made for refund or benefits, the board shall make payment, but no credit shall be allowed for any interest after the date the refund or benefits were first due and payable.

(L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.293 Disposition of difference between benefits paid and accumulated contributions.

Disposition of difference between benefits paid and accumulated contributions.

86.293. If there are no further benefits otherwise payable under sections 86.200 to 86.366 and the total amount of benefits paid to date is less than an amount equal to the accumulated contributions of the member at death or retirement, whichever occurred first, the difference shall be paid to the beneficiary named to receive such amount or if no such beneficiary is living, to the beneficiary or the estate of the beneficiary last entitled to benefits.

(L. 1957 p. 256 § 28, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.294 Contributions to be accepted after January 1, 2002, limitations.

Contributions to be accepted after January 1, 2002, limitations.

86.294. 1. Notwithstanding any other provision of the plan established in sections 86.200 to 86.366, and subject to the provisions of subsections 2 and 3 of this section, effective January 1, 2002, the plan shall accept a member's rollover contribution or direct rollover of an eligible rollover distribution made on or after January 1, 2002, from a qualified plan described in Section 401(a) or 403(a) of the Internal Revenue Code, or an annuity contract described in Section 403(b) of the Internal Revenue Code, or an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state, and that would otherwise be includable in gross income. The plan will also accept a member's rollover contribution of the portion of a distribution from an individual retirement account or annuity described in Section 408(a) or (b) of the Internal Revenue Code that is eligible to be rolled over and would otherwise be includable in gross income. The plan will accept a member's direct rollover of an eligible rollover distribution made on or after October 1, 2011, from a qualified plan described in Section 401(a) or 403(a) of the Internal Revenue Code of 1986, as amended, or an annuity contract described in Section 403(b) of the Internal Revenue Code of 1986, as amended, that includes after-tax employee contributions, other than Roth contributions described in Section 402A of the Internal Revenue Code of 1986, as amended, that are not includable in gross income and shall separately account for such after-tax amounts.

2. Except to the extent specifically permitted under procedures established by the board of trustees, the amount of such rollover contribution or direct rollover of an eligible rollover distribution shall not exceed the amount required to repay the member's accumulated contributions plus the applicable members' interest thereon from the date of withdrawal to the date of repayment in order to receive credit for such prior service in accordance with section 86.210, to the extent that Section 415 of the Internal Revenue Code does not apply to such repayment by reason of subsection (k)(3) thereof, or to purchase permissive service credit, as defined in Section 415(n)(3)(A) of the Internal Revenue Code, for the member under the plan in accordance with the provisions of section 105.691.

3. Acceptance of any rollover contribution or direct rollover of an eligible rollover distribution under this section shall be subject to the approval of the board of trustees and shall be made in accordance with procedures established by the board of trustees.

(L. 2002 H.B. 1455, A.L. 2011 H.B. 358)



Section 86.295 Death while performing qualified military service, benefit distribution, to whom.

Death while performing qualified military service, benefit distribution, to whom.

86.295. Notwithstanding any provision of sections 86.200 to 86.366 to the contrary, if a member dies on or after January 1, 2007, while performing qualified military service, as defined in Section 414(u)(5) of the Internal Revenue Code of 1986, as amended, the member's surviving spouse and other dependents shall be entitled to any benefits, other than benefit increases relating to the period of qualified military service, and the rights and features associated with those benefits which would have been provided under sections 86.280 and 86.290 if the member had returned to active service as a police officer and died while in active service.

(L. 2011 H.B. 358)



Section 86.296 Trustee to trustee transfers to be accepted after January 1, 2002.

Trustee to trustee transfers to be accepted after January 1, 2002.

86.296. 1. Notwithstanding any other provision of the plan established in sections 86.200 to 86.366, and subject to the provisions of subsections 2 and 3 of this section, effective January 1, 2002, the plan shall accept a direct trustee-to-trustee transfer on behalf of a member from an annuity contract described in Section 403(b) of the Internal Revenue Code or an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision.

2. A trustee-to-trustee transfer may be accepted by the plan only if the transfer is used to repay the member's accumulated contributions plus the applicable members' interest thereon from the date of withdrawal to the date of repayment in order to receive credit for such prior service in accordance with section 86.210, to the extent that Section 415 of the Internal Revenue Code does not apply to such repayment by reason of subsection (k)(3) thereof, or to purchase permissive service credit, as defined in Section 415(n)(3)(A) of the Internal Revenue Code, for the member under the plan in accordance with the provisions of section 105.691.

3. Acceptance of any trustee-to-trustee transfer under this section shall be subject to the approval of the board of trustees and shall be made in accordance with procedures established by the board of trustees.

(L. 2002 H.B. 1455)

Effective 7-11-02



Section 86.297 Workers' compensation or other benefits offset against allowances.

Workers' compensation or other benefits offset against allowances.

86.297. Any amounts which may be paid or payable by the said cities under the provisions of any workers' compensation or similar law to a member or to the dependents of a member on account of any temporary total disability, permanent total disability or death shall be offset against and payable in lieu of any periodic benefits payable out of the retirement system on account of the same disability or death. In case the present value of the total commuted benefits under said workers' compensation or similar law is less than the actuarial equivalent of the benefits otherwise payable from the retirement system, then the present value of the commuted payments shall be deducted from the actuarial equivalent of the benefits and such benefits as may be provided by the retirement system so reduced.

(L. 1957 p. 256 § 29, A.L. 2000 H.B. 1808)

Effective 7-1-00

(2000) Section is unambiguous and clearly provides for an offset of worker's compensation benefits against retirement system benefits where both are paid on account of the same injury. Sisco v. Board of Trustees of Police Retirement System of St. Louis, 31 S.W.3d 114 (Mo.App.E.D.).



Section 86.300 Trustees to manage funds.

Trustees to manage funds.

86.300. The board of trustees shall be the trustees of the assets of the retirement system created by sections 86.200 to 86.366 and shall have full power to hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which any of the assets shall have been invested, as well as the proceeds of such investments and any moneys belonging to the retirement system, subject to the terms, conditions and limitations provided in sections 105.687 to 105.689.

(L. 1957 p. 256 § 30, A.L. 1965 p. 201, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 86.303 Interest on members' accounts.

Interest on members' accounts.

86.303. The board of trustees shall annually credit each member's individual account with interest on the largest balance remaining in each account for the entire year and at the members' interest rate determined by the board.

(L. 1957 p. 256 § 31, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.307 Treasurer, custodian of assets--payments from, made how.

Treasurer, custodian of assets--payments from, made how.

86.307. The treasurer of the cities shall be the custodian of the assets of the retirement system. The treasurer shall make payments from such assets only upon vouchers signed by two persons designated by the board of trustees. A duly attested copy of the resolution of the board of trustees designating such persons and bearing on its face specimen signatures of such persons shall be filed with the treasurer as authority for making payments upon such vouchers. No voucher shall be drawn unless it shall previously have been allowed by resolution of the board of trustees.

(L. 1957 p. 256 § 32, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.310 Ten percent may be kept in cash--maximum per depository.

Ten percent may be kept in cash--maximum per depository.

86.310. For the purpose of meeting disbursements for benefits and other payments there may be kept available cash not exceeding ten percent of the total assets of the retirement system on deposit in one or more banks or trust companies in said cities, organized under the laws of the state of Missouri, or of the United States; provided, that the amount on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid-up capital and surplus of such bank or trust company.

(L. 1957 p. 256 § 33, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.313 Trustees and employees not to have direct interest in investments.

Trustees and employees not to have direct interest in investments.

86.313. Except as herein provided, no trustee and no employee of the board shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor receive any pay or emolument for any services rendered as a trustee or employee. No trustee or employee of the board of trustees shall directly or indirectly in any manner use the assets of the retirement system except to make such current and necessary payments as are authorized by the board of trustees, nor shall any trustee or employee of the board become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board of trustees.

(L. 1957 p. 256 § 34, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.320 Contributions, rate of--deduction from compensation.

Contributions, rate of--deduction from compensation.

86.320. 1. The board of trustees shall certify to the board of police commissioners and the board of police commissioners shall cause to be deducted from the salary of each member on each and every payroll for each and every pay period, seven percent of the compensation of each member who is not participating in the DROP, including each member whose participation in the DROP has ended and who has returned to active participation in the system pursuant to section 86.251, and zero percent of the compensation of each member who is participating in the DROP or whose participation in the DROP has ended but who has not returned to active participation in the system pursuant to section 86.251.

2. The deductions provided for in this section shall be made notwithstanding that the minimum compensation provided by law for any member shall be reduced thereby. Every member shall be deemed to consent to the deductions made and provided for in this section, and shall receipt for the member's full salary or compensation and payment of salary or compensation less such deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered during the period covered by the payment except as to benefits provided by sections 86.200 to 86.366. The board of police commissioners shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees shall prescribe the amount deducted, and such amounts shall be paid into the system and shall be credited together with members' interest thereon to the individual account of the member from whose compensation such deduction was made.

3. The board of trustees is authorized to grant additional benefits for such parts of contributions as were made prior to the adoption of the seven-percent rate for all members which were in excess of the compulsory contributions required of each member.

(L. 1957 p. 256 §§ 36 to 39, A.L. 1995 H.B. 260, et al., A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.330 Normal rate of contribution, how determined.

Normal rate of contribution, how determined.

86.330. After each annual valuation, the actuary engaged by the board to make the valuation required by sections 86.200 to 86.366, shall determine the normal contribution rate. The normal contribution rate shall be the rate percent of the earnable compensation of all members obtained by deducting from the total liabilities of the retirement system the amount of the assets in hand to the credit of the retirement system and the present value of expected future member contributions and dividing the remainder by one percent of the present value of the prospective future compensation of all members as computed on the basis of mortality and service tables and interest assumptions adopted by the board of trustees.

(L. 1957 p. 256 § 43, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.333 Accrued liability contribution rate defined--calculated, when.

Accrued liability contribution rate defined--calculated, when.

86.333. At the first valuation after the effective date of these amendments the actuary engaged by the board of trustees shall compute the rate percent of the total earnable compensation of all members which is equivalent to four percent of the amount of the total unfunded benefit liability on account of all members and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such members during the remainder of their active service. The rate percent originally so determined shall be known as "the accrued liability contribution rate".

(L. 1957 p. 256 § 44)



Section 86.337 Amount payable to general reserve fund--city's contribution.

Amount payable to general reserve fund--city's contribution.

86.337. The total amount payable to the retirement system for each fiscal year shall be not less than the normal contribution rate of the total compensation earnable by all members during the year; provided, however, that the aggregate payment by the said cities shall be sufficient when combined with the assets of the retirement system to provide the pensions and other benefits payable during the then current year.

(L. 1957 p. 256 § 45, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.340 Accrued liability contribution discontinued, when.

Accrued liability contribution discontinued, when.

86.340. The accrued liability contribution should be discontinued as soon as the accumulated reserve in the general fund shall equal the present value, as actuarially computed and approved by the board of trustees, of the total liability of said fund, less the present value, computed on the basis of the normal contribution rate then in force, of the prospective normal contributions to be received on account of persons who are at that time members.

(L. 1957 p. 256 § 46, A.L. 1965 p. 201, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.343 Annual expenses--city, board each provide one-half--board, duties.

Annual expenses--city, board each provide one-half--board, duties.

86.343. 1. The costs of special personal service, financial advisers, special consultants, and office supplies and equipment shall be borne by the board of trustees.

2. Annually the board of trustees shall estimate the amount of money necessary to provide for the expense of the administration and operation of the retirement system for the ensuing year, excluding those items the cost of which the board is to bear pursuant to subsection 1. Fifty percent of the estimate shall be provided by the city and the remaining fifty percent shall be provided by the board of trustees from interest and other earnings on assets.

3. Annually, the board of trustees shall estimate the amount of money necessary to be paid into a board of trustees account during the ensuing year to provide for the expenses of the retirement system for the cost of special personal service, financial advisers, special consultants, and office supplies and equipment.

(L. 1947 p. 256 § 47, A.L. 1965 p. 201, A.L. 1983 H.B. 664, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.344 Certification of amounts due and payable, when, to whom--city, to appropriate funds, when.

Certification of amounts due and payable, when, to whom--city, to appropriate funds, when.

86.344. On or before the first day of March of each year the board of trustees shall certify to the board of estimate and apportionment of the city the amounts which will become due and payable during the year next following for expenses pursuant to subsection 2 of section 86.343 and the cost of benefits as determined pursuant to section 86.337. The amounts so certified shall be appropriated by the city and transferred to the retirement system in equal payments in the first six months of the ensuing year.

(L. 1983 H.B. 664, A.L. 2000 H.B. 1808)

Effective 7-1-00

(2007) Requirement that city pay entire contribution amounts certified by trustees for police retirement system and firemen's retirement system does not violate section 21, article X, Constitution of Missouri. Neske v. City of St. Louis, 218 S.W.3d 417 (Mo.banc).



Section 86.350 City obligated to pay cost of benefits and one-half of expenses.

City obligated to pay cost of benefits and one-half of expenses.

86.350. The payment of the cost of providing all benefits granted under the provisions of sections 86.200 to 86.366, as determined pursuant to section 86.337, and the payment of fifty percent of all expenses described in subsection 2 of section 86.343 incurred in connection with the administration and operation of the retirement system are hereby made obligations of the cities.

(L. 1957 p. 256 § 49, A.L. 1965 p. 201, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.353 Benefits exempt from taxes and execution--not assignable, exception, child support or maintenance.

Benefits exempt from taxes and execution--not assignable, exception, child support or maintenance.

86.353. The right of any person to a benefit, any other right accrued or accruing to any person under the provisions of sections 86.200 to 86.366 and the moneys created pursuant to sections 86.200 to 86.366 are not subject to execution, garnishment, attachment or any other process whatsoever and are unassignable except as in sections 86.200 to 86.366 specifically provided. Notwithstanding the foregoing, nothing in this section shall prevent the board of trustees from honoring the terms of a court order requiring the retirement system to pay all or any portion of the retirement benefit otherwise payable to a retired or disabled member to a third party to satisfy the member's obligation to pay child support or maintenance. Any relief association created pursuant to section 86.500 shall be exempt from the tax imposed by sections 143.011 to 143.1013.

(L. 1957 p. 256 § 50, A.L. 1961 p. 463, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.354 Benefit vested and nonforfeitable, when--forfeitures, use of.

Benefit vested and nonforfeitable, when--forfeitures, use of.

86.354. A member's benefit shall be one hundred percent vested and nonforfeitable upon the first of the following to occur:

(1) The member's attainment of age fifty-five, the normal retirement age; or

(2) The member's completion of twenty years of creditable service regardless of age; or

(3) The termination of the plan established pursuant to sections 86.200 to 86.366, to the extent the plan is funded.

Forfeitures of any nature under such plan shall not be used to increase the benefits of any member, but shall be used to reduce the city's contributions pursuant to section 86.243.

(L. 1995 H.B. 260, et al. § 6, A.L. 2000 H.B. 1808, A.L. 2011 H.B. 358)



Section 86.357 Fraud in obtaining benefits, a misdemeanor--adjustment of errors.

Fraud in obtaining benefits, a misdemeanor--adjustment of errors.

86.357. 1. Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act, shall be guilty of a misdemeanor, and shall be punishable therefor under the laws of this state.

2. Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than would have been payable had the records been correct, the board of trustees shall correct such error, and, as far as practicable, shall adjust the payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled, shall be paid.

(L. 1957 p. 256 § 51, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.359 Retroactive payments to be lump sum with interest, rate.

Retroactive payments to be lump sum with interest, rate.

86.359. If a retroactive payment is made to a member, surviving spouse, dependent child, or other beneficiary under sections 86.200 to 86.366 for any reason, a lump sum equal to the sum of the retroactive monthly payments, plus interest, shall be paid. For this purpose, interest shall be credited at the rate of six percent annum, compounded annually.

(L. 2006 S.B. 871)



Section 86.360 Consolidation of retirement system created by sections 86.010 to 86.193 with system created by this law.

Consolidation of retirement system created by sections 86.010 to 86.193 with system created by this law.

86.360. The board of trustees provided for by section 86.213 is hereby authorized to consolidate, combine and transfer funds provided by sections 86.010 to 86.193 with the funds provided by sections 86.200 to 86.366 in such a manner as will simplify the operations of the two systems. Separate records shall be maintained only to the extent necessary to determine and pay the benefits provided by sections 86.010 to 86.193 for those policemen electing not to become members of the retirement system provided by sections 86.200 to 86.366. The board of trustees may accept the membership records of the older system in lieu of the requirements in section 86.210. The board of trustees may authorize the use of the same actuarial assumptions and interest rate in the calculation of the contributions by the cities for both systems and the accrued liability rate may be a combined rate for both systems.

(L. 1957 p. 256 § 53, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 86.363 Board of trustees created by sections 86.013 and 86.023 dissolved and functions transferred, when.

Board of trustees created by sections 86.013 and 86.023 dissolved and functions transferred, when.

86.363. As soon as the board of trustees provided for by section 86.213 shall have been established, the board of trustees provided for by sections 86.013 and 86.023 shall be dissolved and its functions shall be assumed by the board of trustees established under the provisions of section 86.213.

(L. 1957 p. 256 § 52)



Section 86.364 Certain sections to terminate, when.

Certain sections to terminate, when.

86.364. All provisions of this chapter which authorize the granting of additional benefits or compensation to beneficiaries shall terminate upon the issuance of an opinion by the Missouri supreme court which would result in the state of Missouri being obligated or required to pay any such additional benefits or compensation even though such additional benefits or compensation is formally approved or authorized by the appropriate body of the city.

(L. 1983 H.B. 664, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.366 Retired members made special advisors, when--compensation--applicants, processing.

Retired members made special advisors, when--compensation--applicants, processing.

86.366. 1. The board of trustees shall by rule adopt a program whereby, in addition to any retirement allowance, or compensation paid or payable under sections 86.200 to 86.366, any retired member under such sections who is receiving ordinary service retirement benefits and who has not received a lump sum payment equal to the retired member's contributions, shall upon application to the retirement system of the city and approval of the application by the board of trustees be made a special advisor to the retirement system and shall be paid as compensation for services as special advisor a lump sum payment in an amount equal to the total amount of the retired member's contributions to the retirement system, without interest, in the manner provided in subsection 2 of this section.

2. Within ninety days of August 28, 1990, the board of trustees shall establish a system of processing and approving qualified applicants for appointment and payment under this section. Application for appointment for special advisor to the retirement system must be made within one hundred eighty days of August 28, 1990. All qualified applicants shall be deemed appointed as of the date of their application, and shall be paid within one year of August 28, 1990.

3. Any diminishment of the assets of the system resulting from the compensation paid the special advisors to the retirement system provided for in sections 86.200 to 86.366 shall result in an increase in the funding requirement as computed under section 86.330 and made an obligation of the city under sections 86.344 and 86.350.

(L. 1984 H.B. 1103, A.L. 1990 S.B. 593, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 86.500 Police may form relief associations.

Police may form relief associations.

86.500. Any police force organized or existing by authority of the laws of this state in any city having a population of over one hundred thousand inhabitants is hereby authorized and empowered to form a relief association under the general incorporation laws of this state, and to create a fund for the purpose of affording relief to such members of their organization as may become sick or disabled while in the discharge of their duties, or who may become incapacitated by long years of service, and for aiding the families of police officers who may die while in the service of any police department, and for such other similar purposes as may be set forth in their articles of incorporation.

(RSMo 1939 § 9543, A.L. 1975 H.B. 398)

Prior revisions: 1929 § 8978; 1919 § 10302; 1909 § 3458



Section 86.503 Fund, how created.

Fund, how created.

86.503. This fund shall be created in the following manner: All moneys at present remaining in the hands of any unincorporated police relief committee or association; all moneys arising from the sale of unclaimed personal property; all fines assessed against any delinquent officers by any board of police commissioners; all monthly, annual or periodical assessments of members as may be provided for by the rules of said association; all percentages of rewards allowed to members of any police force under the regulations of its department.

(RSMo 1939 § 9544)

Prior revisions: 1929 § 8979; 1919 § 10303; 1909 § 3459



Section 86.510 Definitions.

Definitions.

86.510. The following words and phrases as used in sections 86.510 to 86.577, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Board of police commissioners" shall mean any board of police, board of police commissioners, police commissioners and any other officials, or board now or hereafter authorized by law to employ and manage a permanent police force in said cities;

(2) "Pension system" shall mean the police pension system of said cities;

(3) "Policeman" or "member of the police department" shall mean any regularly employed officer or employee of the police department of said cities employed and commissioned by the board of police commissioners of the said cities for police duty but shall not include any police commissioner or anyone employed in a clerical or other capacity not involving police duties and not commissioned by the said board as a police officer. In case of doubt as to whether any person is a policeman within the meaning of sections 86.510 to 86.577, decision of the board of trustees shall be final.

(RSMo 1939 § 9497)



Section 86.511 Pensions to be paid monthly.

Pensions to be paid monthly.

86.511. Any pension authorized by sections 86.510 to 86.577 shall be paid to the recipient entitled thereto in equal monthly installments.

(RSMo 1939 § 9497)



Section 86.513 First class cities may provide pension fund for police department.

First class cities may provide pension fund for police department.

86.513. Municipal authorities, by ordinance, in all cities of the first class in this state, having an organized police department, or having an organized fire department, may provide for a pension fund for the pensioning of retired, crippled or disabled members of such police department or such fire department, and the dependent widow and minor children of deceased members, and such cities may appropriate or set apart from special or general municipal funds such percent or amount as may be fixed by the ordinance therefor, subject to existing constitutional or statutory limitations, said fund to be managed by a board of trustees, and the treasurer of said city shall be the treasurer of said funds.

(RSMo 1939 § 9477, A.L. 1953 p. 265)

Prior revision: 1929 § 8919



Section 86.517 Board of trustees of policemen's pension fund.

Board of trustees of policemen's pension fund.

86.517. The city treasurer, counselor, city clerk and comptroller, or such other officers exercising such functions while holding such office, and the chief officer of the police department, two delegates at large from the police department to be selected by the members thereof annually, whose term of office shall be one year and two delegates from the pensioned list, if any, to be selected by such retired or pensioned members on the thirtieth day of June of each year, who shall hold office for one year, shall constitute and be a board by the name of "The Board of Trustees of the Policemen's Pension Fund". The said board shall make all needful rules and regulations for its government in the discharge of its duties. The board shall select from their members a president and secretary and shall establish their own order of business.

(RSMo 1939 § 9478)

Prior revision: 1929 § 8920



Section 86.520 Board to have exclusive control and management of funds.

Board to have exclusive control and management of funds.

86.520. The board shall have exclusive control and management of funds created for the purpose herein and of all moneys donated, paid or received for the relief or pensioning of retired or disabled members of the police department, their widows and minor children, and may have an assessment from each member of at least five percent but not more than ten percent of the salary of such member, the contribution to be placed by the treasurer to the credit of such fund, subject to the order of the board. The percent rate shall not be changed without the affirmative vote of a majority of the entire board.

(RSMo 1939 § 9479, A.L. 1947 V. II p. 327, A.L. 1953 p. 300 § 86.340, A.L. 1979 H.B. 850)

Prior revision: 1929 § 8921

Effective 8-1-79



Section 86.523 Refund of contributions, when--exceptions.

Refund of contributions, when--exceptions.

86.523. In the event of resignation or dismissal from the force, any member who has faithfully served at least five years and less than twenty-five years in the department shall receive a refund from the pension fund of all moneys he may have theretofore paid in as salary contribution, except thirty-three and one-third percent of his salary contribution the member shall have paid into the fund, except that no refund shall be made from the fund because of the death or retirement of members or when the resignation or dismissal of a member from the force was occasioned or required by the culpable misconduct of the member.

(RSMo 1939 § 9479, A.L. 1947 V. II p. 327, A.L. 1961 p. 210)



Section 86.527 Board's decision on applications for relief or pension to be final.

Board's decision on applications for relief or pension to be final.

86.527. Said board shall hear and decide all applications for such relief or pensions under sections 86.510 to 86.577, and its decisions on such applications shall be final and conclusive and not subject to a review and reversal except by the board, and a record shall be kept by its secretary of all meetings and proceedings of the board which may convene at any time, by order of the president of the board or a majority of the members of said board. Said board of trustees shall serve without pay.

(RSMo 1939 § 9479, A.L. 1947 V. II p. 327)

Prior revision: 1929 § 8921



Section 86.530 Rewards, fees, gifts, shall be paid into pension fund.

Rewards, fees, gifts, shall be paid into pension fund.

86.530. All rewards in money, fees, gifts and endowments that may be paid or given for or on account of extraordinary services by said police department or any member thereof, except when permitted by the board of police commissioners to be retained by said member, shall be paid into said pension fund. The board of trustees may take by gift, grant, devise or bequest of any money, real estate, personal property, right of property or other valuable things, and the same shall be treated as a part of and for the uses of said fund. All fines and penalties imposed upon members of the department for dereliction of duty or violating any order or regulation, shall form part of said fund.

(RSMo 1939 § 9480)



Section 86.533 Trustees may invest funds in certain bonds.

Trustees may invest funds in certain bonds.

86.533. The said board of trustees shall have power by a majority vote to draw said pension money from the treasury of such city and invest such funds or any part thereof in the name of "Board of Trustees of the Policemen's Pension Fund", in interest-bearing bonds of the United States, of the state of Missouri, of any county, township or municipal corporation of the state, or for the purchase of any judgment in any court of record in this state, or loan same on real estate in the city when such pension fund is established, not, however, exceeding sixty percent of the assessed taxpaying valuation of such real estate, and all such securities shall be deposited with the treasurer, which shall be subject to the order of the board. No loans on real estate shall be made drawing less than four percent net interest and such interest shall become a part of the fund when received; provided, that no member of the board of trustees shall obtain a loan directly or indirectly from this fund.

(RSMo 1939 § 9481)

Prior revision: 1929 § 8922

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 86.537 Trustees shall pay disabled members from pension fund, when.

Trustees shall pay disabled members from pension fund, when.

86.537. If any member of the police department of any such city shall, while in the performance of his duty and not otherwise, become and be found upon examination by a medical officer selected by such board and authorized by said applicant, to be physically or mentally permanently disabled by reason of service in such department, so as to render necessary his retirement from service from said department, said board of trustees may, if it finds such applicant is entitled to be pensioned, pay the said disabled member from said pension fund the sum equal to one-half the average monthly rate of salary which such member shall have received on said force during three years immediately preceding the date of his retirement; except, if such member shall have served less than three years in said department, the average monthly rate of salary shall be computed by the board of trustees. On the other hand, if said physician or physicians shall find the applicant is disabled from further service from disease contracted or injuries sustained outside of the services of the police department then said applicant shall be permitted to receive as a refund the amount he would receive under section 86.523 if he should be dismissed or resign from the police department; provided, that any pension granted to any member of such pension fund for disability provided in this section shall cease if such member shall recover from said disability, provided such member shall be restored to active duty in such force, the said board of trustees to be at all times the final authority in determining all matters pertaining to the granting or termination of the pensions, refunds, or allowances, awarded as provided for in this section.

(RSMo 1939 § 9482)

Prior revision: 1929 § 8923



Section 86.540 Retirement, when, amount--surviving spouse, children under eighteen eligible, when.

Retirement, when, amount--surviving spouse, children under eighteen eligible, when.

86.540. 1. Any member of the police department of any such city having served faithfully twenty-five years or more in the department, of which the last three years shall be continuous, may make application to be relieved from the department, and in such event or if any such member is removed, suspended or discharged from the department after such tenure of service the board of trustees shall order and direct that the person shall be paid a monthly pension equal to one-half the average monthly rate of salary which the member received on the force during the twelve months immediately preceding the date of his retirement.

2. Any member who remains on active duty in the department and continues to make regular and periodic payments into the pension fund as provided in sections 86.510 to 86.577 for a period of time beyond twenty-five years, shall, upon subsequent retirement, be paid monthly, in addition to the retirement benefit provided in subsection 1 of this section, a sum equal to one percent of the average monthly salary of the member during the twelve months immediately preceding the effective date of his retirement for each full twelve month period beyond twenty-five years but not to exceed ten additional twelve month periods.

3. After the decease of the member, his wife while single, and children under eighteen years of age, if any survive him, shall be entitled to the pension provided for in sections 86.510 to 86.577.

(RSMo 1939 § 9483, A.L. 1973 H.B. 106)

Prior revision: 1929 § 8926



Section 86.543 Pension shall be paid after twenty years of service in certain cases.

Pension shall be paid after twenty years of service in certain cases.

86.543. If any member of the police department of any such city, who shall have served faithfully twenty years and less than twenty-five years in such department of which the last six years shall be continuous, be removed, suspended or discharged from such department, or become or be found upon examination by a medical officer selected by such board and authorized by said applicant to be superannuated, by age, permanently insane or mentally incapacitated or disabled physically or mentally so as to be unfitted or unable to perform full police duty by reason of such disability or disease so as to render necessary his retirement from service in such department, if the said board of trustees find such incapacity does not result from misconduct on the part of such member, it shall pay to the said member from said pension fund, a sum equal to four-fifths of one-half the average monthly rate of salary which such member shall have received on said force during three years immediately preceding the date of his retirement. After the decease of such member, his wife while single, and children under sixteen years of age, if any survive him, shall be entitled to the pension provided for in sections 86.510 to 86.577.

(RSMo 1939 § 9484)



Section 86.547 Widow eligible for payments, when.

Widow eligible for payments, when.

86.547. 1. When a member of the department dies from any cause whatever while a member of the department or after retirement under the provisions of sections 86.510 to 86.577, and leaves a widow surviving, the board of trustees shall pay such widow from the pension fund, monthly, while unmarried, a sum equal to one-half the monthly pension which her husband received or would have received had he been retired on the date of his death or the sum of seventy-five dollars monthly, whichever is the greater amount. No pension shall be paid to any widow of a pensioner who has been retired on account of twenty years or more of service, unless she was married to the deceased pensioner at least five years immediately prior to the date of his retirement.

2. If there be any surviving children of the deceased member or pensioner under eighteen years of age, the pension payable to the widow shall be increased ten dollars per month for each dependent child if the decedent leave no widow, but does leave an orphan child or children, under the age of eighteen years, the child or children, collectively, shall receive a pension of thirty dollars monthly until the youngest child attains the age of eighteen years, but no child shall receive any pension after attaining the age of eighteen years.

(RSMo 1939 § 9485, A.L. 1947 V. II p. 327, A.L. 1961 p. 210, A.L. 1973 H.B. 106)

Prior revision: 1929 § 8924



Section 86.549 Special consultants, eligibility, compensation for.

Special consultants, eligibility, compensation for.

86.549. 1. Any person who, on September 28, 1973, is receiving retirement benefits under the provisions of sections 86.510 to 86.577, upon application to the board of trustees, shall be made, constituted, appointed, and employed by the board as a special consultant on the problems of retirement, aging, and other retirement system matters, for the remainder of his life, and upon request of the board give opinions in writing, or orally, in response to the request, as may be required, and for such services shall be compensated monthly in an amount not to exceed fifteen percent of his monthly retirement benefits payable under the provisions of this chapter.

2. This compensation shall be consolidated with any other retirement benefits payable to such person under the provisions of this chapter, and shall be paid out of the same funds as are those other retirement benefits.

3. The employment provided for by sections 86.540, 86.547, 86.549 and 86.557 shall in no way affect any person's eligibility for retirement benefits under this chapter, or in any way have the effect of reducing retirement benefits, other provisions of law to the contrary notwithstanding.

(L. 1973 H.B. 106)



Section 86.550 Persons ineligible for membership.

Persons ineligible for membership.

86.550. On and after the effective date of sections 86.510 to 86.577 no member of the police department thereafter appointed who is over the age of thirty-five years, that is, who has attained his thirty-sixth birthday, and who is unable to pass a physical examination by a physician designated by the board of trustees of the police pension fund, shall be eligible to become a member of such fund, except persons who had theretofore served not less than four years in said department, the last service being not more than five years before their reappointment to the department. If a member of the police department is appointed by the board of police commissioners, who is over thirty-five years of age, that is, has attained his thirty-sixth birthday, or is unable to pass a physical examination provided by sections 86.510 to 86.577, such member shall not be permitted to become a member of the police pension fund, nor shall he be liable for any assessments for the support of such fund; provided, that nothing in this section shall be construed to apply to the reappointment of any member of such force at the expiration of his term of appointment in such department.

(RSMo 1939 § 9486, A.L. 1947 V. II p. 327)



Section 86.553 Payments prorated if money insufficient for full payment.

Payments prorated if money insufficient for full payment.

86.553. If at any time there shall not be sufficient money in such pension fund to pay each person the full amount per month as herein provided, then an equal percentage of such monthly payment shall be made to each beneficiary until the said fund in the judgment of the board of trustees shall be sufficient in amount to resume the payment in full of such pension awards and the payment of sums previously deducted.

(RSMo 1939 § 9487)

Prior revision: 1929 § 8925



Section 86.557 Funeral expenses, when, amount.

Funeral expenses, when, amount.

86.557. Whenever an active or retired policeman shall die as aforesaid, the board of trustees may appropriate from the fund, a sum not exceeding three hundred dollars to his widow or legal heirs for funeral expenses.

(RSMo 1939 § 9492, A.L. 1973 H.B. 106)

Prior revision: 1929 § 8931



Section 86.560 Payments from pension fund by warrants only.

Payments from pension fund by warrants only.

86.560. All moneys ordered to be paid from such pension fund to any person or persons shall be paid by the treasurer only upon warrants signed by the president of the board and countersigned by the secretary thereof, and no warrants shall be drawn except by the order of the board, duly entered upon the records of the proceedings of the board.

(RSMo 1939 § 9489)

Prior revision: 1929 § 8928



Section 86.563 Payments from fund not to be diverted.

Payments from fund not to be diverted.

86.563. No portion of said pension fund shall before or after its order of distribution by the board of trustees to the person entitled thereto, be held, seized, taken, subjected to or detained or levied on by virtue of any attachment, execution, injunction, writ, interlocutory or other order or decree or any process or proceedings whatever issued out of or by any court for the payment or satisfaction in whole or in part of any debt, damage, claim, demand or judgment against the beneficiary of this fund and no assignment by said beneficiary shall be valid, but the same shall be null and void, and said fund shall be held and distributed for the purpose of sections 86.510 to 86.577 solely to the persons entitled thereto and for no other purpose whatever.

(RSMo 1939 § 9491)

Prior revision: 1929 § 8930



Section 86.567 Pensioners may be recalled to duty in an emergency.

Pensioners may be recalled to duty in an emergency.

86.567. The board of police commissioners shall have the right to recall any person receiving a pension under sections 86.510 to 86.577 to active duty in an emergency, said person to receive full pay for the rank in which he may serve, but such person shall not be entitled to any payments out of such pension fund while serving on active duty.

(RSMo 1939 § 9493)



Section 86.570 Pension may be terminated, when.

Pension may be terminated, when.

86.570. The board of trustees of the police pension fund may in their discretion terminate and cease all pensions awarded to any member of the police department under the provisions of sections 86.510 to 86.577 if the pensioner is convicted of a felony or infamous crime.

(RSMo 1939 § 9494)



Section 86.573 Books and accounts subject to inspection.

Books and accounts subject to inspection.

86.573. The treasurer shall be the custodian of said pension fund, subject to the control and direction of the board and shall keep a separate rate book and complete account concerning said fund, in such manner as may be prescribed by the board, and the books and accounts shall always be subject to the inspection of the board or any member thereof, and said treasurer shall be personally liable, and also liable on his bond executed to the city for the purpose of becoming said officer of the city. On the expiration of his term of office, he will surrender and deliver over to his successor all unexpended moneys and all property and evidence of indebtedness, and all other papers and records which may have come to his possession as treasurer of such funds.

(RSMo 1939 § 9488)

Prior revision: 1929 § 8927



Section 86.577 Annual report of pension fund.

Annual report of pension fund.

86.577. The board of trustees shall make report to the legislative body of said city of the condition of said pension fund on the first day of January on each and every year.

(RSMo 1939 § 9490)

Prior revision: 1929 § 8929



Section 86.580 All cities--police and firemen, service in Armed Forces to be credited in determining pension rights.

All cities--police and firemen, service in Armed Forces to be credited in determining pension rights.

86.580. In all systems or plans heretofore or hereafter established by law or ordinance for the pensioning of the salaried members of the organized police force or fire department and the widows and minor children of deceased members, of any municipality of this state, for all honorably discharged members of the armed services of the United States in any war, who reenter or have reentered the service of any such police force or fire department within one year after such honorable discharge, service in such armed services shall be counted as service on such police force or fire department in determining the right to any pension.

(L. 1947 V. II p. 330 § 1)



Section 86.583 Municipalities in first class counties and certain cities may provide pensions--approval by voters.

Municipalities in first class counties and certain cities may provide pensions--approval by voters.

86.583. 1. Any municipality in any county of the first class, and any other municipality in this state which now contains or may hereafter contain not more than one hundred thousand inhabitants nor less than three thousand inhabitants as determined by the last preceding federal census is hereby authorized to provide for the pensioning of the salaried members of its organized police force or fire department and the widows and minor children of deceased members; provided, however, that nothing in this section shall be construed to affect any pension or retirement system for members of an organized police force or fire department, and their widows or minor children, which has been established previously under authority of an act of the general assembly and which is in operation at the time of the passage of this section, and the provisions of law applicable to any such pension or retirement system shall not be deemed to be repealed or superseded by the provisions of this section. This section shall not take effect in any such city until approved by the voters thereof as herein provided. On order of the city council, or on petition of five percent of the voters of said city, the question shall be submitted to the voters.

2. The question shall be submitted in substantially the following form:

Shall the (police or firemen's insert one) pension plan be approved?

3. If a majority of the voters casting votes thereon is in favor of the question, this section shall take effect in said city thirty days after the submission of the question.

(L. 1945 p. 1267 § 1, A.L. 1955 p. 276, A.L. 1978 H.B. 971)



Section 86.584 Contributing members of retirement system to be represented on board of trustees.

Contributing members of retirement system to be represented on board of trustees.

86.584. If the police and firemen's pension system established under the provisions of section 86.583 requires a contribution from the members of the organized police or fire department, then at least one voting member of the board of trustees shall be a member of the organized police department or fire department elected by the contributing members, and if the system serves both the police and the fire departments, a member of both the organized police department and of the fire department shall be voting members of the board of trustees elected by the contributing members.

(L. 1990 H.B. 1675)



Section 86.590 Board of trustees authorized to invest funds, how.

Board of trustees authorized to invest funds, how.

86.590. The board of trustees of police and firemen's pension systems, established under the provisions of section 86.583, may invest and reinvest the moneys of the system, and may hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys. The board of trustees of police and firemen's pension systems, established under the provisions of section 86.583, shall invest the funds of the system as permitted by sections 105.687 to 105.690.

(L. 1965 p. 212, A.L. 1969 p. 156, A.L. 1974 S.B. 423, A.L. 1995 H.B. 260 merged with H.B. 416, et al., A.L. 2009 H.B. 593 merged with S.B. 161)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investments in, when, 409.950



Section 86.810 Hancock provision to void sections.

Hancock provision to void sections.

86.810. The provisions of any other law notwithstanding, the board of trustees of any retirement system, the provisions of which are governed by this chapter, or any political subdivision which funds such retirement system, shall have standing to seek a declaratory judgment concerning the application of article X, section 21 of the Missouri Constitution to the provisions of this chapter. In the event a final judgment is rendered by a court which judgment determines that any provision of this chapter constitutes a new activity or service or increase in the level of an activity or service beyond that required by existing law under article X, section 21 of the Missouri Constitution, or any successor to that section, that provision of this chapter shall be void ab initio and any new benefit or feature required by such provision of this chapter shall be deemed not to have accrued and shall not be payable to members.

(L. 1997 H.B. 331, A.L. 1999 S.B. 308 & 314)



Section 86.900 Definitions.

Definitions.

86.900. The following words and phrases as used in sections 86.900 to 86.1280 shall have the following meanings unless a different meaning is plainly required by the context:

(1) "Accumulated contributions", the sum of all amounts deducted from the compensation of a member and paid to the retirement board, together with all amounts paid to the retirement board by a member or by a member's beneficiary, for the purchase of prior service credits or any other purpose permitted under sections 86.900 to 86.1280;

(2) "Actuarial cost", the present value of a future payment or series of payments as calculated by applying the actuarial assumptions established according to subsection 8 of section 86.1270;

(3) "Beneficiary", any person entitled, either currently or conditionally, to receive pension or other benefits provided in sections 86.900 to 86.1280;

(4) "Board of police commissioners", the board composed of police commissioners authorized by law to employ and manage an organized police force in the cities;

(5) "City" or "cities", any city which now has or may hereafter have a population of more than three hundred thousand and less than seven hundred thousand inhabitants, or any city that has made an election under section 86.910 to continue a police retirement system maintained under sections 86.900 to 86.1280;

(6) "Compensation", the basic wage or salary paid a member for any period on the basis of the member's rank and position, excluding bonuses, overtime pay, expense allowances, and other extraordinary compensation; except that, notwithstanding such provision, compensation for any year for any member shall not exceed the amount permitted to be taken into account under Section 401(a)(17) of the Internal Revenue Code as applicable to such year;

(7) "Consultant", unless otherwise specifically defined, a person retained by the retirement system as a special consultant on the problems of retirement, aging and related matters who, upon request of the retirement board, shall give opinions and be available to give opinions in writing or orally in response to such requests, as may be needed by the board;

(8) "Creditable service", service qualifying as a determinant of a member's pension or other benefit under sections 86.900 to 86.1280 by meeting the requirements specified in said sections or section 105.691;

(9) "Final compensation":

(a) For a Tier I member as described in subdivision (13) of this section, the average annual compensation of a member during the member's service if less than two years, or the twenty-four months of service for which the member received the highest salary whether consecutive or otherwise. In computing the average annual compensation of a member, compensation shall only be included for the periods in which the member made contributions as provided under section 86.1010 except as provided in subsection 3* of section 86.110;

(b) For a Tier II member as described in subdivision (13) of this section, the average annual compensation of a member during the member's service if less than three years, or the thirty-six months of service for which the member received the highest salary whether consecutive or otherwise. In computing the average annual compensation of a member, compensation shall only be included for the periods in which the member made contributions as provided under section 86.1010 except as provided in subsection 3* of section 86.110;

(c) For any period of time when a member is paid on a frequency other than monthly, the member's salary for such period shall be deemed to be the monthly equivalent of the member's annual rate of compensation for such period;

(10) "Fiscal year", for the retirement system, the fiscal year of the cities;

(11) "Internal Revenue Code", the United States Internal Revenue Code of 1986, as amended;

(12) "Medical board", not less than one nor more than three physicians appointed by the retirement board to arrange for and conduct medical examinations as directed by the retirement board;

(13) "Member", a member of the police retirement system as described in section 86.1090:

(a) "Tier I member", any person who became a member prior to August 28, 2013, and who remains a member on August 28, 2013, shall remain a Tier I member until such member's membership is terminated as described in section 86.1130;

(b) "Tier I surviving spouse", the surviving spouse of a Tier I member;

(c) "Tier II member", any person who became a member on or after August 28, 2013;

(d) "Tier II surviving spouse", the surviving spouse of a Tier II member;

(e) Any person whose membership is terminated as described in section 86.1130 and who reenters membership on or after August 28, 2013, shall become a member under paragraph (c) of this subdivision;

(14) "Pension", annual payments for life, payable monthly, at the times described in section 86.1030;

(15) "Pension fund", the fund resulting from contributions made thereto by the cities affected by sections 86.900 to 86.1280 and by the members of the police retirement system;

(16) "Police officer", an officer or member of the police department of the cities employed for compensation by the boards of police commissioners of the cities for police duty who holds a rank or position for which an annual salary range is provided in section 84.480 or 84.510; in case of dispute as to whether any person is a police officer qualified for membership in the retirement system, the decision of the board of police commissioners shall be final;

(17) "Retirement board" or "board", the board provided in section 86.920 to administer the retirement system;

(18) "Retirement system", the police retirement system of the cities as defined in section 86.910;

(19) "Surviving spouse", when determining whether a person is entitled to benefits under sections 86.900 to 86.1280 by reason of surviving a member, shall include only:

(a) A person who was married to a member at the time of the member's death in the line of duty or from an occupational disease arising out of and in the course of the member's employment and who had not, after the member's death and prior to August 28, 2000, remarried;

(b) With respect to a member who retired or died prior to August 28, 1997, a spouse who survives such member, whose marriage to such member occurred at least two years before the member's retirement or at least two years before the member's death while in service, and who had not remarried anyone other than the member prior to August 28, 2000;

(c) With respect to a member who retired or died while in service after August 28, 1997, and before August 28, 2000, a spouse who survives such member, was married to such member at the time of such member's retirement or of such member's death while in service, and had not, after the member's death and prior to August 28, 2000, remarried; and

(d) With respect to a member who retires or dies in service after August 28, 2000, a spouse who survives a member and was married to such member at the time of such member's retirement or death while in service.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)

*Section 86.110 does not contain a subsection 3 as it appears in original rolls of H.B. 116 merged with H.B. 418, 2013.



Section 86.910 Police retirement system created--election to continue system after decline in population.

Police retirement system created--election to continue system after decline in population.

86.910. In all cities that now have or may hereafter attain a population of more than three hundred thousand and less than seven hundred thousand inhabitants according to the last preceding federal decennial census, there are hereby created and established retirement or pension systems for the purpose of providing retirement allowances for police officers of such cities. Any city which has established a police retirement system under the provisions of sections 86.370 to 86.497 or sections 86.900 to 86.1280 may elect to continue its police retirement system under the provisions of sections 86.900 to 86.1280 even though the city may cease to have the population described in this section, and any city so electing to continue its established police retirement system shall be excused from creating or maintaining any other police retirement system under any other provisions of the Missouri statutes. Each system shall be under the management of a retirement board to be known as the "Police Retirement System of (name of city)", and by such name all of its business shall be transacted, and all of its cash and other property held. The retirement systems so created shall begin operation on the effective date of sections 86.370 to 86.497.

(L. 2005 H.B. 323)



Section 86.920 Retirement board established, responsibility for operation of retirement system.

Retirement board established, responsibility for operation of retirement system.

86.920. The general administration and the responsibility for the proper operation of the retirement system and for making effective the provisions of sections 86.900 to 86.1280 are hereby vested in a retirement board of nine persons.

(L. 2005 H.B. 323)



Section 86.930 Membership of the board--election procedures--vacancies--oath.

Membership of the board--election procedures--vacancies--oath.

86.930. 1. The retirement board shall be constituted as follows:

(1) Two members, one of whom shall be of the political party casting the highest number of votes statewide for governor in the election next preceding such member's selection and the other of whom shall be of the political party casting the next highest number of votes statewide for governor at the election next preceding such member's selection, shall be selected by the board of police commissioners of such cities to serve one- and two-year terms respectively. All such subsequent members shall serve for terms of two years each or to fill an unexpired term;

(2) Two members, one of whom shall be of the political party casting the highest number of votes statewide for governor in the election next preceding such member's selection and the other of whom shall be of the political party casting the next highest number of votes statewide for governor at the election next preceding such member's selection, shall be selected by the city council of such city, one of whom may be the director of finance of such city to act as ex officio member, and the other to serve for a term of two years; and

(3) Five members shall be elected for three-year terms respectively or to fill an unexpired term in annual elections in which each member of the police retirement system, each person receiving benefits as a surviving spouse of a member of the police retirement system, and, if such city has established a civilian employees' retirement system of the police department of such city pursuant to the provisions of sections 86.1310 to 86.1640, each member of such civilian employees' retirement system and each person receiving benefits as a surviving spouse of a member of such civilian employees' retirement system shall be entitled to one vote.

2. Commencing with the first annual election for members of the retirement board in 2004, the five elected members of the board shall be designated and elected as follows:

(1) If a city has established a civilian employees' retirement system of the police department of such city under the provisions of sections 86.1310 to 86.1640, the elected members of the retirement board of such city shall consist of three restricted members and two open members:

(a) One restricted member shall be a member of the police retirement system who has retired from active service with the police department as of the date of such member's election to the board;

(b) One restricted member shall be a member of the police retirement system who, as of the date of such member's election to the board, is in active service as a police officer and has not attained the rank of sergeant or higher; and

(c) One restricted member shall be a member of the civilian employees' retirement system of the police department of such city. There shall be no required qualifications for open members. At the annual election in 2004 and each third year thereafter, one open member shall be elected to a three-year term. At the annual election in 2005 and each third year thereafter, one open member shall be elected to a three-year term. At the annual election in 2006 and each third year thereafter, the three restricted members shall be elected to a three-year term. Such elections shall be conducted simultaneously but as elections for three separate offices, in which only persons qualified for a respective office may be a candidate for such office;

(2) If a city has not established a civilian employees' retirement system of the police department of such city under the provisions of sections 86.1310 to 86.1640, the elected members of the retirement board of such city shall consist of two restricted members and three open members. All provisions of subdivision (1) of this subsection shall apply, except that the restricted membership provided for a member of a civilian employees' retirement system shall be an open membership;

(3) In every election in which more than one position is to be filled, either for a three-year term or for the unexpired portion of the term of a position which has become vacant, every candidate in such election must declare the position to which such candidate desires to be elected; and no person may be a candidate for more than one such position in any given election;

(4) Any person elected to a restricted position on the retirement board who at the time of such election meets the qualifications for such position shall be deemed to continue to meet such qualifications throughout the term to which such person was elected, regardless of any change in the rank, classification or other employment status of such person.

3. If a vacancy occurs in the office of a member of the retirement board the vacancy shall be filled for the unexpired term in the same manner as the vacated office was previously filled.

4. Each member of the retirement board shall, within ten days after appointment or election, take an oath of office that such member will diligently and honestly administer the affairs of the board, and will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the police retirement system. Such oath shall be signed by the member and filed with the clerk of such city.

(L. 2005 H.B. 323)



Section 86.940 Voting rights of board members.

Voting rights of board members.

86.940. Each member of the retirement board shall be entitled to one vote in the decisions of the board. Five votes or more in favor shall be necessary to pass a motion by the retirement board at any meeting of the board.

(L. 2005 H.B. 323)



Section 86.950 Board to establish policies--officers and employees.

Board to establish policies--officers and employees.

86.950. 1. Subject to the limitations of sections 86.900 to 86.1280, the retirement board shall from time to time establish policies for the administration of its assets, for the transaction of its business and for the conduct of nominations and elections of the elected members of the retirement board.

2. The retirement board shall elect from its membership a chairman, a vice chairman, and a treasurer, and shall by majority vote of its members appoint a secretary, who may be, but need not be, one of its members. The offices of secretary and of treasurer shall not be held by the same person. The retirement board may employ such actuarial, legal, and other services as may be necessary to transact the business of the retirement system. The compensation of all persons employed by the retirement board and all other expenses of the board necessary for the operation of the retirement system shall be paid in such manner as the retirement board shall determine; provided that the compensation of such persons as may be employed by the retirement board shall not be greater than the compensation paid for comparable abilities by the governments of the cities in which the retirement board is located.

(L. 2005 H.B. 323)



Section 86.951 Board deemed a state agency--rulemaking authority.

Board deemed a state agency--rulemaking authority.

86.951. The retirement board shall be deemed to be a state agency within the meaning of chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 86.900 to 86.1280 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 H.B. 323)



Section 86.960 Data and records--annual report--actuarial study--appointment of a medical board--common seal.

Data and records--annual report--actuarial study--appointment of a medical board--common seal.

86.960. 1. The retirement board shall keep in convenient form such data as is necessary for administration of the retirement system. The retirement board shall keep a record of all its proceedings which shall be open to public inspection.

2. The retirement board shall publish annually a statement reporting the operations of the retirement system for the year, including income and disbursements during the year and the financial condition of the retirement system at the end of the year, including actuarial valuation and valuations of its assets and liabilities as of April thirtieth of each year. Such statement shall be consistent with results reviewed and approved by independent certified public accountants selected by the board. One copy of the annual report shall be delivered to each member of the retirement board and each member of the board of police commissioners, and one copy shall be filed with the city clerk. Copies of the report shall be made conveniently available to each member of the retirement system.

3. The retirement board shall cause an actuarial study and calculation to be made annually based upon the experiences of the retirement system by an independent firm of pension actuaries.

4. The retirement board shall appoint a medical board of not more than three physicians, each of whom shall serve at the pleasure of the retirement board, to arrange for and conduct medical examinations as requested by the retirement board.

5. The retirement board shall adopt a common seal.

(L. 2005 H.B. 323)



Section 86.970 Compensation of board members.

Compensation of board members.

86.970. The members of the retirement board shall be compensated in full for all services rendered under the provisions of sections 86.900 to 86.1280 at the rate of ten dollars per business session actually attended but no member shall be so compensated in an amount exceeding one hundred fifty dollars in any fiscal year regardless of the amount of services rendered or the number of business sessions actually attended. The members of the board shall be reimbursed from the funds of the police retirement system for all necessary expenses which they may incur on such board, in addition to their compensation for services.

(L. 2005 H.B. 323)



Section 86.980 Board members in active police service, leave to attend educational seminars.

Board members in active police service, leave to attend educational seminars.

86.980. Each member of the retirement board who is in active service with the police department of a city as either a police officer, as defined in section 86.900, or as an employee, as defined in section 86.1310, shall be granted authorized leave with pay by such police department to attend any and all educational seminars and like functions that have been authorized by the retirement board, including travel time to and from such functions, not to exceed ten days in any calendar year. Leave granted under this section shall not reduce vacation or other authorized leave time to which such member may be entitled without reference to this section.

(L. 2005 H.B. 323)



Section 86.990 Board to certify amount to be paid by city, when.

Board to certify amount to be paid by city, when.

86.990. The retirement board shall before October fifteenth of each year certify to the chief financial officer of such city the amount to be paid by the city under the retirement pension system for the succeeding fiscal year, as otherwise provided by sections 86.900 to 86.1280.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1000 Contributions to pension fund by city--board to certify to board of police commissioners amount required.

Contributions to pension fund by city--board to certify to board of police commissioners amount required.

86.1000. 1. The city shall contribute to the pension fund quarter-annually or at such lesser intervals as may be agreed upon by the city and the retirement board. Such contribution shall be in addition to and separate from the appropriations made by the city for the operation of the police department. For each fiscal year of the operation of the pension system, the city's contribution to the pension fund shall be a percentage of the compensation paid to members of the pension system from which a member's deduction has been made under section 86.1010. The city's contribution shall be the total of the following amounts:

(1) Such amounts as may be necessary to meet the requirements for the annual actuarial required contributions as determined by a qualified professional actuary selected by the retirement board;

(2) An amount of two-hundred dollars per month for every member entitled to receive a supplemental benefit under section 86.1230 or section 86.1231.

Such total of said amounts shall be certified by the retirement board to the chief financial officer of said city as provided in section 86.990.

2. On or before October fifteenth of each year the retirement board shall certify to the board of police commissioners the amount of money that will be required to comply with the provisions of this section during the next succeeding fiscal year including administration expenses. The amounts so certified shall be included by the board of police commissioners in their annual budget estimate, and shall be appropriated by the cities and transferred to the pension fund during the ensuing fiscal year.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1010 Members' retirement contributions, amount, how determined.

Members' retirement contributions, amount, how determined.

86.1010. Except as provided in subsection 5 of section 86.1100, the board of police commissioners shall cause to be deducted from the compensation of each member who is accruing creditable service a percentage of such member's compensation as determined by the retirement board, as such member's contribution to the pension fund. The sum so deducted shall be paid by the board of police commissioners promptly after each payroll to the retirement board to be credited to the member's account. Every member shall be deemed to consent to the deductions made and provided for herein. The board of police commissioners shall certify to the retirement board on every payroll the amount deducted, and such amounts shall be paid into the pension fund and shall be credited to the individual pension account of the member from whose compensation such deduction was made.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1020 Board to act as trustee of certain funds--powers of the board.

Board to act as trustee of certain funds--powers of the board.

86.1020. 1. The retirement board shall act as trustee of the funds created by or collected under the provisions of sections 86.900 to 86.1280. With appropriate safeguards against loss by the retirement system, the board may designate one or more banks or trust companies to serve as a depository of retirement system funds, and as an intermediary in the investment of those funds and payment of system obligations. The board shall promptly deposit the funds with any such designated bank or trust company.

2. The retirement board shall have power, in the name and on behalf of the retirement pension system, to purchase, acquire, hold, invest, lend, lease, sell, assign, transfer, and dispose of all property, rights, and securities, and enter into written contracts, all as may be necessary or proper to carry out the purposes of sections 86.900 to 86.1280. No investment transaction authorized by the retirement board shall be handled by any company or firm in which a member of the board has an interest, nor shall any member of the board profit directly or indirectly from any such investment. All investments shall be made for the account of the retirement system, and any securities or other properties obtained by the retirement board may be held by a custodian in the name of the retirement system, or in the name of a nominee in order to facilitate the expeditious transfer of such securities or other properties. Such securities or other properties may be held by such custodian in bearer form or in book entry form. The retirement system is further authorized to deposit, or have deposited for its account, eligible securities in a central depository system or clearing corporation or in a federal reserve bank under a book entry system as defined in the uniform commercial code, sections 400.8-102 and 400.8-117. When such eligible securities of the retirement system are so deposited with the central depository system they may be merged and held in the name of the nominee of such securities depository and title to such securities may be transferred by bookkeeping entry on the books of such securities depository or federal reserve bank without physical delivery of the certificates or documents representing such securities.

3. The retirement board may contract with a bank or trust company to act as the custodian of bonds and securities acquired by the board, in which case the retirement board may authorize such custodian bank or trust company to order purchases, loans or sales of investments by such custodian bank or trust company, and may also appoint one or more investment managers to manage investments of the retirement pension system and in the course of such management to order purchases, loans, or sales of investments by such custodian bank or trust company, subject to such limitations, reporting requirements and other terms and restrictions as the retirement board may include in the terms of each such appointment. The income from investments shall be credited to the funds of the retirement system at frequent intervals satisfactory to the retirement board. All payments from the funds shall be made by the bank or trust company only upon orders signed by the secretary and treasurer of the retirement board, except as otherwise provided in this subsection. No order shall be drawn unless it shall have previously been allowed by a specific or an ongoing generalized resolution of the retirement board. In the case of payments for benefits, services, supplies or similar items in the ordinary course of business, such board resolutions may be ongoing generalized authorizations, provided that each payment other than payments to members or beneficiaries for benefits shall be reported to the board at its next following meeting and shall be subject to ratification and approval by the board.

4. Before assuming the duties of the office, the secretary and treasurer shall each be bonded for an amount determined by the retirement board at the cost of the retirement system, conditioned upon the faithful performance of the duties as such officer, and to account for all moneys, securities, and property which may come into their respective hands or under their respective control by virtue of such office, with a corporate surety duly licensed to transact business in this state. Such bonds shall be subject to the approval of the presiding judge of the circuit court of the county in which such cities are located.

(L. 2005 H.B. 323)



Section 86.1030 Benefits and administrative expenses to be paid by retirement system funds--commencement of base pension--death of a member, effect of.

Benefits and administrative expenses to be paid by retirement system funds--commencement of base pension--death of a member, effect of.

86.1030. 1. All benefits and all necessary administrative expenses of the retirement system shall be paid from the funds of the retirement system.

2. The base pension of a member who, after August 28, 2011, retires from or otherwise terminates active service with entitlement to a base pension under sections 86.900 to 86.1280 shall commence as of the first day of the month next following such retirement or termination with no proration of such pension for the month in which such retirement or termination occurs. The supplemental retirement benefits of a member who, after August 28, 2011, retires from or otherwise terminates active service with entitlement to a supplemental retirement benefit provided in subsection 1 of section 86.1230 or as provided in section 86.1231 shall commence as of the first day of the month next following such retirement or termination with no proration of such supplemental retirement benefit for the month in which such retirement or termination occurs.

3. Upon the death of a member who is receiving a base pension under sections 86.900 to 86.1280 leaving a surviving spouse, as defined in section 86.900, entitled to benefits, payment of the member's base pension including all cost-of-living adjustments thereto, prorated for that portion of the month of such death in which such member was living, shall be made to such surviving spouse, and the benefit for which such spouse is entitled under section 86.1240 or subdivision (1) of subsection 2 of section 86.1151 shall be prorated and paid to such spouse for the remainder of such month.

4. Upon the death of a member who is receiving a base pension under sections 86.900 to 86.1280 leaving no surviving spouse, as defined in section 86.900, entitled to benefits, payment of the member's base pension including all cost-of-living adjustments thereto, prorated for that portion of the month of such death in which such member was living, shall be made in equal shares to or for the benefit of the children, if any, of such member as are entitled to share in spousal benefits as described in subsection 2 of section 86.1250. If no such children shall survive such member, such prorated benefit for the month of such member's death shall be paid to the beneficiary named by such member in a writing filed with the retirement system prior to the member's death for the purpose of receiving such benefit. If no beneficiary is named, then no payment shall be made of such prorated benefit for the month of such member's death.

5. Upon the death of a surviving spouse who is receiving a base pension under section 86.1240 or subdivision (1) of subsection 2 of section 86.1151, payment of such spouse's base pension including all cost-of-living adjustments thereto, prorated for that portion of the month of such death in which such spouse was living, shall be made in equal shares to or for the benefit of the children, if any, of the member of whom such spouse is the surviving spouse as are entitled to share in spousal benefits described in subsection 2 of section 86.1250. If no such children shall survive such spouse, such prorated benefit for the month of such spouse's death shall be paid to the beneficiary named by such surviving spouse in a writing filed with the retirement system prior to such spouse's death for the purpose of receiving such benefit. If no beneficiary is named, then no payment shall be made of such prorated benefit for the month of such spouse's death.

6. Upon the death of a Tier I member who is receiving a supplemental benefit under section 86.1230 or upon the death of a Tier II member who is receiving a supplemental benefit under section 86.1231 and who leaves a surviving spouse, as defined in section 86.900, entitled to benefits, the entire supplemental benefit for the month of such death shall be paid to such surviving spouse without proration, and the surviving spouse shall receive no additional supplemental benefit for such month.

7. Upon the death of a Tier I member who is receiving a supplemental benefit under section 86.1230 or upon the death of a Tier II member who is receiving a supplemental benefit under section 86.1231 and who leaves no surviving spouse, as defined in section 86.900, entitled to benefits, or upon the death of a surviving spouse who is receiving a supplemental benefit under section 86.1230 or section 86.1231, such supplemental benefit shall terminate upon such death. No benefit shall be payable for any period after the most recent monthly payment of such benefit prior to such death.

8. Upon the death of a member in service who leaves a surviving spouse, as defined in section 86.900, entitled to benefits, the base pension of such surviving spouse shall commence as of the first day of the month next following such death with no proration of such pension for the month in which such death occurs.

9. Upon the death of a member in service who leaves no surviving spouse, as defined in section 86.900, entitled to benefits, any benefit payable to surviving children of such member under subsection 2 of section 86.1250 shall commence as of the first day of the month next following such death with no proration of such benefit for the month in which such death occurs. If there are no such surviving children entitled to such benefit, then such member's accumulated contributions shall be paid to the beneficiary named by such member in a writing filed with the retirement system prior to the member's death for the purpose of receiving such benefit, or if no beneficiary is named, then to such member's estate.

10. Upon the death of a member in service or after retirement, any benefit payable to the surviving children of such member under subsection 1 of section 86.1250 shall commence as of the first day of the month next following such death with no proration of such benefit for the month in which such death occurs.

11. All payments of any benefit shall be paid on the last business day of each month for that month. For any benefit under sections 86.900 to 86.1280, the retirement system shall withhold payment of such benefit until all requisite documentation has been filed with the retirement system evidencing the entitlement of payee to such payment.

12. If no benefits are otherwise payable to a surviving spouse or child of a deceased member or otherwise as provided in this section, the member's accumulated contributions, to any extent not fully paid to such member prior to the member's death or to the surviving spouse or child of such member or otherwise as provided in this section, shall be paid in one lump sum to the member's beneficiary named by such member in a writing filed with the retirement system prior to the member's death for the purpose of receiving such benefit, or if no beneficiary is named, then to such member's estate. Such payment shall constitute full and final payment of any and all claims for benefits under the retirement system.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1040 Retirement benefits not subject to execution, garnishment, or attachment--tax-exempt status of funds.

Retirement benefits not subject to execution, garnishment, or attachment--tax-exempt status of funds.

86.1040. The right of any person to pension or pensions, to the return of contributions, disability or death benefits, or any other right accrued or accruing to any person under the provisions of sections 86.900 to 86.1280 and the moneys in the various funds created under sections 86.900 to 86.1280 shall not be subject to execution, garnishment, attachment, or any other process whatsoever, and shall be unassignable except as specifically provided in sections 86.900 to 86.1280, and except for court orders or assignments approved by a court to provide support for family members or a former spouse of any person entitled to benefits under sections 86.900 to 86.1280. The moneys in the various funds created under sections 86.900 to 86.1280 are hereby exempt from any tax of the state of Missouri or of any municipality or political subdivision thereof. A revocable request or authorization by a member or a beneficiary to withhold and apply for the requester's convenience some portion or all of a benefit payment shall not be deemed an assignment prohibited under this section provided that any such request shall remain revocable at all times except as to payments or withholdings effected prior to any such revocation. The retirement system may, but shall not be obligated to, comply with any such request.

(L. 2005 H.B. 323)



Section 86.1050 Criminal liability not limited by retirement system laws--correction of errors.

Criminal liability not limited by retirement system laws--correction of errors.

86.1050. Nothing contained in sections 86.900 to 86.1280 shall in any way limit the criminal liability of any person subject to prosecution under any law which is now or may hereafter be in force. Should any change or error in records result in any member or beneficiary receiving from the pension system more or less than such person would have been entitled to receive had the records been correct, the retirement board shall correct such error and, as far as practicable, shall adjust the payments in such a manner that the benefit to which said member or beneficiary was correctly entitled shall be paid.

(L. 2005 H.B. 323)



Section 86.1060 Board may sue and be sued--service of process, procedure.

Board may sue and be sued--service of process, procedure.

86.1060. 1. The retirement board may sue and be sued in its own name. Such suits shall constitute suits by or against the members of the retirement board in their representative capacities and not as individuals.

2. Service of process on the retirement board shall be sufficient if ten copies of the pleading or other document to be served shall be served upon the secretary of the retirement board at the principal office of the retirement system during business hours.

(L. 2005 H.B. 323)



Section 86.1070 Findings of the board--review.

Findings of the board--review.

86.1070. 1. In any hearing conducted by the retirement board, the board's findings on all issues of fact shall be final and conclusive upon all parties concerned when such findings are supported by competent and substantial evidence.

2. Any ruling of the retirement board on a question of law and whether the same is supported by substantial evidence shall, at the option of the plaintiff, be reviewed upon application of any party by the circuit court of Cole County, or in the county of the residence of the plaintiff or one of the plaintiffs, or in the county in which the principal office of the retirement system is located.

(L. 2005 H.B. 323)



Section 86.1080 Purchase of insurance policies permitted--indemnification--expenses of court proceedings may be paid, when.

Purchase of insurance policies permitted--indemnification--expenses of court proceedings may be paid, when.

86.1080. 1. The retirement board may purchase with retirement system assets from one or more insurers licensed to do business in this state one or more insurance policies that provide for reimbursement of the retirement system and any trustee, member of the retirement board, officer, or employee of the retirement system for liability imposed or damages because of an alleged act, error, or omission committed in the trustee's, board member's, officer's, or employee's capacity as a fiduciary, officer, or employee of the retirement system and for costs and expenses, including attorney fees, incurred as a trustee, board member, officer, or employee in defense of a claim for an alleged act, error, or omission, as long as the insurance policy does not provide for reimbursement of a trustee, board member, officer, or employee for liability imposed or expenses incurred because of the trustee's, board member's, officer's, or employee's personal dishonesty, fraud, lack of good faith, or intentional failure to act prudently.

2. If the insurance coverage described in subsection 1 of this section is insufficient or is not in effect, the retirement board may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative, by reason of the fact that the person is or was a member of the retirement board, or is or was serving at the request of the retirement board in the capacity which caused the person's relationship to such action, suit, or proceeding, against expenses, including attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the person in connection with such action, suit, or proceeding, if the person acted in good faith and without willful malfeasance, and, with respect to any criminal action or proceeding, had reasonable cause to believe the relevant conduct was lawful. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent shall not, of itself, create a presumption that the person did not act in good faith, or, with respect to any criminal action or proceeding, that the person did not have reasonable cause to believe that the relevant conduct was lawful.

3. To the extent that a member of the retirement board has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in subsections 1 and 2 of this section, or in defense of any claim, issue, or matter therein, the person shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred in connection with the action, suit, or proceeding that are not covered by the insurance described in subsection 1 of this section.

4. Any indemnification under this section, unless ordered by a court, shall be made by the retirement board only as authorized in each specific case upon a determination that indemnification of any person potentially entitled to indemnification hereunder is proper in the circumstances because the person has met the applicable standard of conduct set forth in this section. The determination shall be made by the retirement board by a majority vote of a quorum consisting of members of the retirement board who are not parties to the action, suit, or proceeding, or if such a quorum is not obtainable, or even if obtainable and a quorum of disinterested members of the retirement board so directs, by independent legal counsel in a written opinion. Such legal counsel may but need not be counsel to the retirement system.

5. Expenses incurred in defending a civil or criminal action, suit, or proceeding may be paid by the retirement board in advance of the final disposition of the action, suit, or proceeding as authorized by the retirement board in the specific case upon receipt of an undertaking by or on behalf of the person potentially entitled to indemnification hereunder to repay such amount unless it shall ultimately be determined that the person is entitled to be indemnified by the retirement board as authorized in this section.

(L. 2005 H.B. 323)



Section 86.1090 Membership of persons entering or reentering the force after effective date of retirement system.

Membership of persons entering or reentering the force after effective date of retirement system.

86.1090. 1. All persons who enter or reenter the service of the such cities as police officers for compensation after the date this police retirement system becomes effective shall become members thereof as a condition of their employment.

2. Members of the police retirement system shall receive no retirement or pension allowance from any other retirement or pension system supported wholly or in part by such cities or the state of Missouri, nor shall they be required to make contributions under any other retirement or pension system of such cities or the state.

3. Nothing in sections 86.900 to 86.1280 shall be construed to prevent the inauguration of the federal Social Security laws for police officers, nor to prevent the contribution to such Social Security administration or fund established by the federal government, nor by it the pensioning of such police officers. In the event that federal Social Security benefits are made available to police officers covered by sections 86.900 to 86.1280, then any benefits payable to any member or the dependents of such member under sections 86.900 to 86.1280 shall be in addition to the amount of such Social Security benefits, and any contributions required by a member under this section shall be in addition to the amount of such member's contribution under such Social Security system.

(L. 2005 H.B. 323)



Section 86.1100 Creditable service, board to fix and determine by rule.

Creditable service, board to fix and determine by rule.

86.1100. 1. The retirement board shall fix and determine by proper rules and regulations how much service in any year is equivalent to one year of service. In no case shall more than one year of service be creditable for all service rendered in one calendar year. The retirement board shall not allow credit as service for any period during which the member was absent without compensation, except as provided in sections 86.1110 and 86.1140.

2. Except as provided in subsection 3 of section 86.1110 or subsection 2 of section 86.1140, creditable service at retirement on which the retirement allowance of a member is based consists of the membership service rendered by such member since such member last became a member provided that no creditable service shall be allowed for any period of time when a member was not making contributions.

3. Creditable service also includes any prior service credit to which a member may be entitled by virtue of an authorized purchase of such credit or as otherwise provided in sections 86.900 to 86.1280.

4. Creditable service shall not include any time a member was suspended from service without compensation. No contribution is required from either the member under section 86.1010 or from the city under section 86.1000 for such time.

5. Any member in active service with the police department on or after August 28, 2013, may accrue up to a maximum of thirty-two years of creditable service. Contributions shall not be required of, and no service shall be credited to, any member for more than thirty-two years of service.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1110 Military leave of absence, effect of--service credit for military service, when.

Military leave of absence, effect of--service credit for military service, when.

86.1110. 1. Whenever a member is given a leave of absence for military service and returns to employment after discharge from the service, such member shall be entitled to creditable service for the years of employment prior to the leave of absence.

2. Except as provided in subsection 3 of this section, a member who served on active duty in the Armed Forces of the United States and who became a member, or returned to membership, after discharge under honorable conditions, may elect prior to retirement to purchase creditable service equivalent to such service in the Armed Forces, not to exceed two years, provided the member is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan for the service to be purchased, other than a United States military service retirement system or United States Social Security benefits attributable to such military service, and an affidavit so stating is filed by the member with the retirement system. A member electing to make such purchase shall pay to the retirement system an amount equal to the actuarial cost of the additional benefits attributable to the additional service credit to be purchased, as of the date the member elects to make such purchase. Payment in full of the amount due from a member electing to purchase creditable service under this subsection shall be made over a period not to exceed five years, measured from the date of election, or prior to the commencement date for payment of benefits to the member from the retirement system, whichever is earlier, including interest on unpaid balances compounded annually at the interest rate assumed from time to time for actuarial valuations of the retirement system. If payment in full including interest is not made within the prescribed period, any partial payments made by the member shall be refunded, and no creditable service attributable to such election, or as a result of any such partial payments, shall be allowed; provided that if a benefit commencement date occurs because of the death or disability of a member who has made an election under this subsection and if the member is current in payments under an approved installment plan at the time of the death or disability, such election shall be valid if the member, the surviving spouse, or other person entitled to benefit payments pays the entire balance of the remaining amount due, including interest to the date of such payment, within sixty days after the member's death or disability. The time of a disability shall be deemed to be the time when such member is retired by the board of police commissioners for reason of disability as provided in sections 86.900 to 86.1280.

3. Notwithstanding any other provision of sections 86.900 to 86.1280, a member who is on leave of absence for military service during any portion of which leave the United States is in a state of declared war, or a compulsory draft is in effect for any of the military branches of the United States, or any units of the military reserves of the United States, including the National Guard, are mobilized for combat military operations, and who becomes entitled to reemployment rights and other employment benefits under Title 38, Chapter 43 of the U.S. Code, relating to employment and reemployment rights of members of the uniformed services by meeting the requirements for such rights and benefits under Section 4312 of said chapter, or the corresponding provisions of any subsequent applicable federal statute, shall be entitled to service credit for the time spent in such military service for all purposes of sections 86.900 to 86.1280 and such member shall not be required to pay any member contributions for such time. If it becomes necessary for the years of such service to be included in the calculation of such member's compensation for any purpose, such member shall be deemed to have received the same compensation throughout such period of service as the member's base annual salary immediately prior to the commencement of such leave of absence; provided, however, that the foregoing provisions of this subsection shall apply only to such portion of such leave with respect to which the cumulative length of the absence and of all previous absences from a position of employment with the employer by reason of service in the uniformed services does not exceed five years except for such period of any such excess as meets the requirements for exceptions to such five-year limitation set forth in the aforesaid Section 4312.

(L. 2005 H.B. 323, A.L. 2006 H.B. 1138 merged with S.B. 830, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1120 Termination of members after five or more years of service, credit towards retirement.

Termination of members after five or more years of service, credit towards retirement.

86.1120. Members who terminate membership with five years or more of creditable service and later return to membership may be given credit toward retirement for prior creditable service, subject to the condition that such member deposit in the pension fund a sum equal to the member's portion of the actuarial cost to restore such service. The member's portion of the actuarial cost is determined on the ratio of the member's contribution rate to the total of the member and employer contribution rates at the time the member elects to purchase the creditable service.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1130 Membership, terminated when.

Membership, terminated when.

86.1130. Each person who becomes a member of the police retirement system under the provisions of sections 86.900 to 86.1280 shall remain a member until the earliest to occur of the following events:

(1) The termination of service of such person and the payment to such person of all benefits due such person under the provisions of sections 86.900 to 86.1280; or

(2) The death of such person.

(L. 2005 H.B. 323)



Section 86.1140 Leave of absence not to act as termination of membership--creditable service permitted, when.

Leave of absence not to act as termination of membership--creditable service permitted, when.

86.1140. 1. Should any member be granted leave of absence by the board of police commissioners, such member shall not, because of such absence, cease to be a member.

2. If a member is on leave of absence by authority of the board of police commissioners for thirty consecutive days or less, and returns from such leave prior to August 28, 2011, such member shall receive creditable service for such time.

3. Except as provided in subsection 3 of section 86.1110, if a member is on leave of absence without compensation, such member shall not receive service credits for such time unless such member shall return to active service and purchase such creditable service at the actuarial cost. The actuarial cost shall be determined at the time the member makes such purchase.

(L. 2005 H.B. 323, A.L. 2006 H.B. 1138 merged with S.B. 830, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1150 Retirement age--base pension amount.

Retirement age--base pension amount.

86.1150. 1. Any Tier I member may retire when such member has completed twenty-five or more years of creditable service. Upon such retirement such member shall receive a base pension equal to:

(1) For a member retiring prior to August 28, 2000, two percent of such member's final compensation, as defined in section 86.900, multiplied by the number of years of such member's total creditable service; or

(2) For a member retiring on or after August 28, 2000, and prior to August 28, 2013, two and one-half percent of such member's final compensation, as defined in section 86.900, multiplied by the number of years of such member's total creditable service. Such pension shall not exceed seventy-five percent of the member's final compensation; or

(3) For a member retiring on or after August 28, 2013, two and one-half percent of such member's final compensation, as defined in section 86.900, multiplied by the number of years of such member's total creditable service. Such pension shall not exceed eighty percent of the member's final compensation.

2. Any Tier I member in service who shall have attained sixty years of age and at that time shall have completed at least ten years of creditable service may retire and upon such retirement shall receive a base pension equal to:

(1) For a member retiring prior to August 28, 2000, two percent of such member's final compensation, as defined in section 86.900, multiplied by the number of years of such member's total creditable service; or

(2) For a member retiring on or after August 28, 2000, two and one-half percent of such member's final compensation as defined in section 86.900 multiplied by the number of years of such member's total creditable service.

3. Subject to the provisions of subsection 4 of this section, whenever the service of a Tier I member is terminated for any reason prior to death or retirement and the member has fifteen or more years of creditable service, the member may elect not to withdraw such member's accumulated contributions and shall become entitled to a base pension commencing on the first day of the month following the attainment of the age of fifty-five, if then living, equal to:

(1) For a member whose service so terminates prior to August 28, 2001, two percent of such member's final compensation multiplied by the number of years of such member's creditable service; or

(2) For a member whose service so terminates on or after August 28, 2001, two and one-half percent of such member's final compensation multiplied by the number of years of such member's creditable service.

4. Notwithstanding any other provisions of sections 86.900 to 86.1280, any member who is convicted of a felony prior to separation from active service shall not be entitled to any benefit from this retirement system except the return of such member's accumulated contributions.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1151 Tier II members, retire when--benefits, how computed.

Tier II members, retire when--benefits, how computed.

86.1151. 1. Any Tier II member may retire when such member has completed twenty-seven or more years of creditable service. Upon such retirement such member shall receive a base pension equal to two and one-half percent of such member's final compensation, as defined in section 86.900, multiplied by the number of years of such member's total creditable service. Such pension shall not exceed eighty percent of the member's final compensation.

2. (1) A Tier II member who is married at the time of retirement may by a written election, with the written consent of such member's spouse, elect an optional benefit calculated as follows: such optional benefit shall be a monthly pension in the initial amount which shall be actuarially equivalent to the actuarial value of the pension described in subsection 1 of this section for such member at the date of retirement (including the value of survivorship rights of a surviving spouse, where applicable, under section 86.1240), upon the basis that the initial annuity for the member's spouse, if such spouse survives the member, shall be:

(a) The same as the amount being paid the member at the member's death, and, together with cost-of-living adjustments thereafter declared on the spouse's base pension under section 86.1220, shall be paid to such surviving spouse for the lifetime of such spouse; or

(b) Seventy-five percent of the amount being paid the member at the member's death, and, together with cost-of-living adjustments thereafter declared on the spouse's base pension under section 86.1220, shall be paid to such surviving spouse for the lifetime of such spouse.

(2) If a member who elects the optional benefit permitted by this subsection also makes an election permitted under section 86.1210, such optional benefit shall be reduced as provided in subdivision (3) of subsection 2 of section 86.1210.

(3) If a member makes the election permitted by this subsection, the amount calculated for such optional benefit under either subdivision (1) or (2) of this subsection shall become the base pension for such member and for such member's spouse for all purposes of sections 86.900 to 86.1280.

(4) An election for an optional benefit under this subsection shall be void if the member dies within thirty days after filing such election with the retirement system or if the member dies before the due date of the first payment of such member's pension.

3. Subject to the provisions of subsection 4 of this section, whenever the service of a Tier II member is terminated for any reason prior to death or retirement and the member has fifteen or more years of creditable service, the member may elect not to withdraw such member's accumulated contributions and shall become entitled to a base pension commencing on the first day of the month following the attainment of the age of sixty, if then living, equal to two and one-half percent of such member's final compensation multiplied by the number of years of such member's creditable service.

4. Notwithstanding any other provisions of sections 86.900 to 86.1280, any member who is convicted of a felony prior to separation from active service shall not be entitled to any benefit from this retirement system except the return of such member's accumulated contributions.

(L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1160 Termination of membership prior to death or retirement, effect of.

Termination of membership prior to death or retirement, effect of.

86.1160. Whenever a member's service is terminated for any reason prior to death or retirement and such member has less than fifteen years of creditable service, or a member's service is terminated after conviction of a felony, or a member's service is terminated for any reason and such member requests the withdrawal of all such member's accumulated contributions to the retirement system, such member shall be paid the amount of such member's accumulated contributions in one lump sum, without interest, and such payment shall be in lieu of any and all other benefits to which such member or any beneficiary or survivor thereof might otherwise be or become entitled under sections 86.900 to 86.1280.

(L. 2005 H.B. 323)



Section 86.1170 Pension benefit after twenty-five years of service or injury in line of duty, when--retirees appointed as consultants to board, when.

Pension benefit after twenty-five years of service or injury in line of duty, when--retirees appointed as consultants to board, when.

86.1170. 1. Any member who retires after August 28, 2000, who is entitled to a pension benefit under the provisions of sections 86.900 to 86.1280 and who either has at least twenty-five years of creditable service or is retired as a result of an injury or illness occurring in the line of duty or course of employment under section 86.1180, shall receive a pension benefit which, without including any supplemental retirement benefits paid such member by the retirement system, shall be six hundred dollars monthly. Any member who retired on or before August 28, 2000, who is entitled to a pension benefit under the provisions of sections 86.900 to 86.1280 and who either had at least twenty-five years of creditable service or was retired as a result of an injury or illness occurring in the line of duty or course of employment under section 86.1180, shall upon application to the retirement board be appointed by the retirement board as a consultant and shall, beginning the later of August 28, 2000, or the time of such appointment under this subsection or a previously applicable statute, be compensated in an amount which, without including any supplemental retirement benefits provided by this system, shall be not less than six hundred dollars monthly. A pension benefit under this subsection shall be paid in lieu of such member's base pension as increased by cost-of-living adjustments granted under section 86.1220. The benefit under this subsection shall not be subject to cost-of-living adjustments, but shall be terminated and replaced by the member's base pension and cost-of-living adjustments at such time as the total base pension and such adjustments exceed six hundred dollars monthly.

2. Any member who retired on or before August 28, 2009, who is entitled to a pension benefit under the provisions of sections 86.900 to 86.1280 and was retired under section 86.1200 shall, upon application to the retirement board, be appointed by the retirement board as a consultant and shall, beginning August 28, 2009, or the time of such appointment under this subsection, whichever is later, be compensated in an amount which, without including any supplemental retirement benefits provided by sections 86.900 to 86.1280, shall be six hundred dollars monthly. A pension benefit under this subsection shall be paid in lieu of such member's base pension as increased by cost-of-living adjustments granted under section 86.1220. The benefit under this subsection shall not be subject to cost-of-living adjustments, but shall be terminated and replaced by the member's base pension and cost-of-living adjustments at such time as the total base pension and adjustments exceed six hundred dollars monthly.

(L. 2005 H.B. 323, A.L. 2009 H.B. 397 & H.B. 947)



Section 86.1180 Permanent disability caused by performance of duty, retirement by board of police commissioners permitted--base pension amount--certification of disability.

Permanent disability caused by performance of duty, retirement by board of police commissioners permitted--base pension amount--certification of disability.

86.1180. 1. Any member in active service who is permanently unable to perform the full and unrestricted duties of a police officer as the natural, proximate, and exclusive result of an accident occurring within the actual performance of duty at some definite time and place or through an occupational disease arising exclusively out of and in the course of his or her employment shall be retired by the board of police commissioners upon certification by one or more physicians of the medical board that the member is mentally or physically unable to perform the full and unrestricted duties of a police officer, that the inability is permanent or likely to become permanent, and that the member should be retired. The inability to perform the full and unrestricted duties of a police officer means that the member is unable to perform all the essential job functions for the position of police officer as established by the board of police commissioners.

2. (1) Upon such retirement on or after August 28, 2001, and prior to August 28, 2013, a member shall receive a base pension equal to seventy-five percent of his or her final compensation for so long as the permanent disability shall continue, during which time such member shall for purposes of this section be referred to as a disability beneficiary. Such pension may be subject to offset or reduction under section 86.1190 by amounts paid or payable under any workers' compensation law;

(2) Upon such retirement on or after August 28, 2013, a member shall receive a base pension equal to eighty percent of his or her final compensation for so long as the permanent disability shall continue, during which time such member shall for purposes of this section be referred to as a disability beneficiary. Such pension may be subject to offset or reduction under section 86.1190 by amounts paid or payable under any workers' compensation law.

3. Once each year during the first five years following his or her retirement, and at least once in every three-year period thereafter, the retirement board may, and upon the member's application shall, require any disability beneficiary who has not yet attained the age of sixty years to undergo a medical examination at a place designated by the medical board or some member thereof. If any disability beneficiary who has not attained the age of sixty years refuses to submit to a medical examination his or her disability pension may be discontinued until his or her withdrawal of such refusal, and if his or her refusal continues for one year, all rights in and to such pension may be revoked by the retirement board.

4. If one or more members of the medical board certify to the retirement board that a disability beneficiary is able to perform the full and unrestricted duties of a police officer, and if the retirement board concurs on the report, then such beneficiary's disability pension shall cease.

5. If upon cessation of a disability pension under subsection 4 of this section, the former disability beneficiary is restored to active service, such member shall contribute to this retirement system thereafter at the same rate as other members. Upon subsequent retirement, such member shall be credited with all his or her creditable service, including any years in which such member received a disability pension under this section.

6. If upon cessation of a disability pension under subsection 4 of this section, the former disability beneficiary is not restored to active service, such member shall be entitled to the retirement benefit to which such member would have been entitled if such member had terminated service at the time of such cessation of the disability pension. For the purpose of such retirement benefits, such former disability beneficiary will be credited with all his or her creditable service, including any years in which such member received a disability pension under this section.

(L. 2005 H.B. 323, A.L. 2008 H.B. 1710 merged with S.B. 980, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1190 Workers' compensation benefit payments, offset against retirement benefits, exceptions--member's percentage defined.

Workers' compensation benefit payments, offset against retirement benefits, exceptions--member's percentage defined.

86.1190. 1. Any periodic payment, excluding payments for medical treatment, which may be paid or payable by cities under the provisions of any workers' compensation or similar law to a member or to the dependents of a member on account of any disability or death shall be offset against any benefits payable to the recipient of the workers' compensation payments from funds provided by cities under the provisions of sections 86.900 to 86.1280 on account of the same disability or death; except that, amounts payable under subsection 1 of section 86.1250 and section 86.1260 shall not be offset or reduced by any amount paid or payable under any workers' compensation or similar law. However, in no event shall the amount paid from funds under the provisions of sections 86.900 to 86.1280 be less than the amount which represents the member's percentage, as defined in this section, of total benefits payable under sections 86.900 to 86.1280, other than under subsection 1 of section 86.1250 and section 86.1260 and before any offset for workers' compensation benefits.

2. Any lump sum amount, excluding payments for medical treatments, which may be paid or payable by the cities under the provisions of any workers' compensation or similar law to a member or to the dependents of a member on account of any disability or death shall be offset against any benefits payable from funds provided by cities under the provisions of sections 86.900 to 86.1280 on account of the same disability or death; except that, amounts payable under subsection 1 of section 86.1250 and section 86.1260 shall not be offset or reduced by any amounts paid or payable under any workers' compensation or similar law. The amount by which each periodic payment made under the provisions of sections 86.900 to 86.1280 is offset or reduced shall be computed as the periodic amount necessary to amortize as an annuity over the period of time represented by the respective workers' compensation benefits the total amount of the lump sum settlement received as a workers' compensation benefit by a beneficiary of the retirement system. Such computation shall be based upon the same interest rate and mortality assumptions as used for the retirement system at the time of such computation. However, in no event shall the amount paid from funds under the provisions of sections 86.900 to 86.1280 be less than the amount which represents the member's percentage, as defined in this section, of total benefits payable under sections 86.900 to 86.1280, other than under subsection 1 of section 86.1250 and section 86.1260 and before any offset for workers' compensation benefits.

3. As used in this section, the term "member's percentage" shall be the fraction of which the numerator is the percentage of compensation contributed by a working member to the retirement pension system under section 86.1010 during the pay period immediately preceding such member's death or disability which created entitlement to benefits and the denominator is the sum of the percentages of a member's compensation contributed by a working member under section 86.1010 and the city under section 86.1000 to the retirement pension system during such pay period. Such percentage shall identify the portion of any benefits due under the provisions of sections 86.900 to 86.1280 which is deemed to have been provided by the member's own contributions.

(L. 2005 H.B. 323)



Section 86.1200 Permanent disability not caused by performance of duty, ten years of creditable service, retirement permitted--base pension amount--certification of disability.

Permanent disability not caused by performance of duty, ten years of creditable service, retirement permitted--base pension amount--certification of disability.

86.1200. 1. Any member in active service who has completed ten or more years of creditable service and who has become permanently unable to perform the full and unrestricted duties of a police officer as the result of an injury or illness not exclusively caused or induced by the actual performance of his or her official duties or by his or her own negligence shall be retired by the board of police commissioners upon certification by one or more physicians of the medical board of the retirement board that the member is mentally or physically unable to perform the full and unrestricted duties of a police officer, that the inability is permanent or likely to become permanent, and that the member should be retired. The inability to perform the full and unrestricted duties of a police officer means that the member is unable to perform all the essential job functions for the position of police officer as established by the board of police commissioners.

2. Upon such retirement on or after August 28, 2001, a member shall receive a base pension equal to two and one-half percent of final compensation multiplied by the number of years of creditable service. Such pension shall be paid for so long as the permanent disability shall continue, during which time such member shall for purposes of this section be referred to as a nonduty disability beneficiary.

3. Once each year during the first five years following such member's retirement, and at least once in every three-year period thereafter, the retirement board may, and upon the member's application shall, require any nonduty disability beneficiary who has not yet attained the age of sixty years to undergo a medical examination at a place designated by the medical board. If any nonduty disability beneficiary who has not attained the age of sixty years refuses to submit to a medical examination, his or her nonduty disability pension may be discontinued until his or her withdrawal of such refusal, and if his or her refusal continues for one year, all rights in and to such pension may be revoked by the retirement board.

4. If one or more members of the medical board certify to the retirement board that a nonduty disability beneficiary is able to perform the full and unrestricted duties of a police officer, and if the retirement board concurs in the report, then such beneficiary's nonduty disability pension shall cease.

(L. 2005 H.B. 323, A.L. 2008 H.B. 1710 merged with S.B. 980)



Section 86.1210 Partial lump sum option plan distribution authorized.

Partial lump sum option plan distribution authorized.

86.1210. 1. Any member in active service entitled to commence a pension under subsection 1 of section 86.1150 or subsection 1 of section 86.1151 may elect an optional distribution under the partial lump sum option plan provided in this section if the member:

(1) Notifies the retirement system in writing of the member's retirement date at least ninety days in advance thereof and requests an explanation of the member's rights under this section; and

(2) Notifies the retirement system of the member's election hereunder at least thirty days in advance of the member's retirement date.

Following receipt of an initial notice of a member's retirement date and request for an explanation under this section, the retirement system shall, at least sixty days in advance of such retirement date, provide the member a written explanation of the member's rights under this section and an estimate of the amount by which the member's regular monthly base pension would be reduced in the event of the member's election of any of the options available to the member under this section.

2. (1) A member entitled to make an election under this section may elect to receive a lump sum distribution with the member's initial monthly pension payment under subsection 1 of section 86.1150 or subsection 1 of section 86.1151, subject to all the terms of this section. The member may elect the amount of the member's lump sum distribution from one, but not more than one, of the following options for which the member qualifies:

(a) A member having one or more years of creditable service after the member's eligible retirement date may elect a lump sum amount equal to twelve times the initial monthly base pension the member would receive if no election were made under this section;

(b) A member having two or more years of creditable service after the member's eligible retirement date may elect a lump sum amount equal to twenty-four times the initial monthly base pension the member would receive if no election were made under this section; or

(c) A member having three or more years of creditable service after the member's eligible retirement date may elect a lump sum amount equal to thirty-six times the initial monthly base pension the member would receive if no election were made under this section.

For purposes of this section, "eligible retirement date" for a member shall mean the earliest date on which the member could elect to retire and be entitled to receive a pension under subsection 1 of section 86.1150 or subsection 1 of section 86.1151.

(2) When a member makes an election to receive a lump sum distribution under this section, the base pension which the member would have received in the absence of the election shall be reduced on an actuarially equivalent basis to reflect the payment of the lump sum distribution, and the reduced base pension shall be the member's base pension thereafter for all purposes relating to base pension amounts under sections 86.900 to 86.1280, unless the member has also elected an optional benefit permitted under subdivision (1) of subsection 2 of section 86.1151.

(3) If a member electing a lump sum distribution under this section has elected the optional benefit permitted under subdivision (1) of subsection 2 of section 86.1151, the calculation of the member's pension shall be made in the following order:

(a) The amount of the member's normal pension under subsection 1 of section 86.1151 shall be reduced to the actuarially equivalent amount to produce the optional form of benefit described in subdivision (1) of subsection 2 of section 86.1151; and

(b) The amount of reduced pension as determined under paragraph (a) of this subdivision shall be further reduced as required to produce an actuarially equivalent benefit in the form of the lump sum distribution option elected under this section which will include the lump sum benefit and the optional benefit elected under subdivision (1) of subsection 2 of section 86.1151, and, subject to cost-of-living adjustments thereafter declared on the spouse's base pension under section 86.1220, shall be paid to such surviving spouse for the lifetime of such spouse.

3. An election under this section to receive a lump sum distribution and reduced monthly base pension shall be void if the member dies before retirement, and in such case amounts due a surviving spouse or other beneficiary of the member shall be determined without regard to such election.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1220 Cost-of-living adjustments in addition to base pension.

Cost-of-living adjustments in addition to base pension.

86.1220. 1. Provided that the retirement system shall remain actuarially sound, each of the following persons may receive, in addition to such person's base pension, a cost-of-living adjustment in an amount not to exceed three percent of such person's base pension during any one year:

(1) Every Tier I member who is retired and receiving a base pension from the retirement system; and

(2) Every Tier I surviving spouse who is receiving a base pension from the retirement system.

2. Provided that the retirement system shall remain actuarially sound, each of the following persons may receive, in addition to such person's base pension, a cost-of-living adjustment in an amount not to exceed three percent of such person's base pension during any one year as follows:

(1) Every Tier II member who retired with at least thirty-two years of creditable service shall be eligible in the year following retirement; and

(2) Every Tier II member who retired under subsection 1 of section 86.1151 with less than thirty-two years of creditable service shall be eligible in the year following the year in which they would have attained thirty-two years of creditable service had such member remained in active service; and

(3) Every Tier II member who retired under section * shall be eligible in the year following retirement; and

(4) Every Tier II member who retired under section 86.1200 shall be eligible in the earlier of the year following the fifth year after retirement or the year following the year in which they would have attained thirty-two years of creditable service had such member remained in active service; and

(5) Every Tier II member who retired under subsection 3 of section 86.1151 shall be eligible in the year following the fifth year after retirement; and

(6) (a) Every Tier II surviving spouse of a member who, at the member's death, was receiving benefits including cost-of-living adjustments shall be eligible in the year following the most recent year when the decedent received a cost-of-living adjustment; and

(b) Every Tier II surviving spouse of a member who, at the member's death, was receiving benefits but who was not yet eligible for cost-of-living adjustments shall be eligible in the year when the decedent member would have become eligible had such decedent survived; and

(c) Every Tier II surviving spouse entitled to the benefit provided in subsection 1 of section 86.1260 shall be eligible in the year following the year of the member's death; and

(d) Every Tier II surviving spouse of a member who died with less than twenty-seven years of creditable service, entitled to benefits provided in subsection 1 of section 86.1240, and who is not eligible for the benefit provided in subsection 1 of section 86.1260, shall be eligible in the year following the fifth year after the member's death; and

(e) Every Tier II surviving spouse of a member who died with twenty-seven or more years of creditable service, entitled to benefits provided in subsection 1 of section 86.1240, and who is not eligible for the benefit provided in subsection 1 of section 86.1260, shall be eligible the later of the year following the year of the member's death or the year following the year in which the member would have attained thirty-two years of creditable service had such member remained in active service.

3. Provided that the retirement system shall remain actuarially sound, every child who, under subsection 2 of section 86.1250, is receiving the benefit, or a portion thereof, which would be payable to a surviving spouse of the member who was such child's parent, may receive each year such cost-of-living adjustment on such benefit as would have been payable on such benefit, or portion thereof, to such surviving spouse if living.

4. Upon the death of a Tier I member who has been retired and receiving a pension and who dies after September 28, 1987, the surviving spouse of such member entitled to receive a base pension under section 86.1240 or children of such member entitled to receive a base pension under subsection 2 of section 86.1250 shall receive an immediate percentage cost-of-living adjustment to their respective base pension equal to the total percentage cost-of-living adjustments received during such member's lifetime under this section, except that the adjustment provided by this subsection shall not be made to a base pension calculated under either subdivision (1) or paragraph (b) of subdivision (2) of subsection 2 of section 86.1240, either for a surviving spouse or for a child or children entitled to a base pension measured by the pension to which a qualified surviving spouse would be entitled, wherein such base pension is determined by a percentage of the amount being received by the deceased member at death.

5. Upon the death of a Tier II member who has been retired and receiving a pension, the surviving spouse of such member entitled to receive a base pension under section 86.1240 or children of such member entitled to receive a base pension under subsection 2 of section 86.1250 shall receive an immediate percentage cost-of-living adjustment to their respective base pension equal to the total percentage cost-of-living adjustments received during such member's lifetime under this section, except that the adjustment provided by this subsection shall not apply for any surviving spouse, or for a child or children entitled to benefits which would be received by a qualified surviving spouse, receiving a benefit pursuant to an election made under subdivision (1) of subsection 2 of section 86.1151.

6. For purposes of this section, the term "base pension" shall mean:

(1) For a member, the pension computed under the provisions of the law as of the date of retirement without regard to cost-of-living adjustments, as adjusted, if applicable, for any election made under subdivision (1) of subsection 2 of section 86.1151 or section 86.1210, but in all events not including any supplemental benefit under section 86.1230 or section 86.1231;

(2) For a surviving spouse, the base pension calculated for such spouse in accordance with the provisions of section 86.1240 or subdivision (3) of subsection 2 of section 86.1151, including any compensation as a consultant to which such surviving spouse is entitled under said section in lieu of a pension thereunder, but not including any supplemental benefit under section 86.1230 or section 86.1231; and

(3) For a member's surviving child who is entitled to receive part or all of the pension which would be received by the surviving spouse, if living, the base pension calculated for such surviving spouse in accordance with the provisions of section 86.1240 or subdivision (3) of subsection 2 of section 86.1151, including any compensation as a consultant to which such spouse would be entitled under said section, if living, divided by the number of surviving children entitled to share in such pension under subsection 2 of section 86.1250.

7. The cost-of-living adjustment shall be an increase or decrease computed on the base pension amount by the retirement board in an amount that the board, in its discretion, determines to be satisfactory, but in no event shall the adjustment be more than three percent or reduce the pension to an amount less than the base pension. In determining and granting the cost-of-living adjustments, the retirement board shall adopt such rules and regulations as may be necessary to effectuate the purposes of this section, including provisions for the manner of computation of such adjustments and the effective dates thereof. The retirement board shall provide for such adjustments to be determined once each year and granted on a date or dates to be chosen by the board, and may apply such adjustments in full to eligible members as provided in subsections 1 and 2 of this section who have retired during the year prior to such adjustments but who have not been retired for one full year and to the surviving spouse or applicable children of a member who has died during the year prior to such adjustments.

8. The determination of whether the retirement system will remain actuarially sound shall be made at the time any cost-of-living adjustment is granted. If at any time the retirement system ceases to be actuarially sound, pension payments shall continue as adjusted by increases theretofore granted. A member of the retirement board shall have no personal liability for granting increases under this section if that retirement board member in good faith relied and acted upon advice of a qualified actuary that the retirement system would remain actuarially sound.

9. If any benefit under subsection 1 of section 86.1250 on August 27, 2005, would be reduced by application of this section, such benefit shall continue thereafter without reduction, but any benefit so continued shall terminate at the time prescribed in subsection 1 of section 86.1250.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)

*A "ã" appears here in original rolls of H.B. 116 merged with H.B. 418, 2013.



Section 86.1230 Supplemental retirement benefits, Tier I members, amount--member to be special consultant, compensation.

Supplemental retirement benefits, Tier I members, amount--member to be special consultant, compensation.

86.1230. 1. Any Tier I member who retires subsequent to August 28, 1991, with entitlement to a pension under sections 86.900 to 86.1280, shall receive, in addition to such member's base pension and cost-of-living adjustments thereto under section 86.1220, and in addition to any other compensation or benefit to which such member may be entitled under sections 86.900 to 86.1280, a supplemental retirement benefit of fifty dollars per month. The amount of such supplemental retirement benefit may be adjusted by cost-of-living adjustments determined by the retirement board not more frequently than annually.

2. Any Tier I member who was retired on or before August 28, 1991, and is receiving retirement benefits from the retirement system shall, upon application to the retirement board, be retained as a consultant, and for such services such member shall receive, in addition to such member's base pension and cost-of-living adjustments thereto under section 86.1220, and in addition to any other compensation or benefit to which such member may be entitled under sections 86.900 to 86.1280, a supplemental compensation in the amount of fifty dollars per month. This appointment as a consultant shall in no way affect any member's eligibility for retirement benefits under the provisions of sections 86.900 to 86.1280, or in any way have the effect of reducing retirement benefits otherwise payable to such member. The amount of such supplemental compensation under this subsection may be adjusted by cost-of-living adjustments determined by the retirement board not more frequently than annually.

3. For purposes of subsections 1 and 2 of this section, the term "member" shall include a surviving spouse entitled to a benefit under sections 86.900 to 86.1280 who shall be deemed to have retired for purposes of this section on the date of retirement of the member of whom such person is the surviving spouse or on the date of death of such member if such member died prior to retirement; provided, that if the surviving spouse of any member who retired prior to August 28, 2000, shall not have remarried prior to August 28, 2000, but remarries thereafter, such surviving spouse shall thereafter receive benefits under subsection 2 of this section, and provided further, that no benefits shall be payable under this section to the surviving spouse of any member who retired prior to August 28, 2000, if such surviving spouse was at any time remarried after the member's death and prior to August 28, 2000. All benefits payable to a surviving spouse under this section shall be in addition to all other benefits to which such surviving spouse may be entitled under other provisions of sections 86.900 to 86.1280. Any such surviving spouse of a member who dies while entitled to payments under this section shall succeed to the full amount of payment under this section to which such member was entitled at the time of such member's death, including any cost-of-living adjustments received by such member in the payment under this section prior to such member's death. In all events, the term "member" shall not include any children of the member who would be entitled to receive part or all of the pension which would be received by a surviving spouse if living.

4. Any member who is receiving benefits from the retirement system and who either was retired under the provisions of subdivision (1) of subsection 1 of section 86.1150, or who retired before August 28, 2001, under the provisions of section 86.1180 or section 86.1200, shall, upon application to the retirement board, be retained as a consultant. For such services such member shall receive each month in addition to such member's base pension and cost-of-living adjustments thereto under section 86.1220, and in addition to any other compensation or benefit to which such member may be entitled under sections 86.900 to 86.1280, an equalizing supplemental compensation of ten dollars per month. This appointment as a consultant shall in no way affect any member's eligibility for retirement benefits under the provisions of sections 86.900 to 86.1280, or in any way have the effect of reducing retirement benefits otherwise payable to such member. The amount of equalizing supplemental compensation under this subsection may be adjusted by cost-of-living adjustments, determined by the retirement board not more frequently than annually, but in no event shall the aggregate of such equalizing supplemental compensation together with all such cost-of-living adjustments thereto exceed twenty-five percent of the member's base pension. Each cost-of-living adjustment to compensation under this subsection shall be determined independently of any cost-of-living adjustment to any other benefit under sections 86.900 to 86.1280. For the purposes of this subsection, the term "member" shall include a surviving spouse entitled to benefits under the provisions of sections 86.900 to 86.1280, and who is the surviving spouse of a member who qualified, or would have qualified if living, for compensation under this subsection. Such surviving spouse shall, upon application to the retirement board, be retained as a consultant, and for such services shall be compensated in an amount equal to the compensation which would have been received by the member under this subsection, if living. Any such surviving spouse of a member who dies while entitled to payments under this subsection shall succeed to the full amount of payment under this subsection to which such member was entitled at the time of such member's death, including any cost-of-living adjustments received by such member in the payment under this subsection prior to such member's death. In all events, the term "member" shall not include any children of the member who would be entitled to receive part or all of the pension that would be received by a surviving spouse, if living.

5. A surviving spouse who is entitled to benefits under the provisions of subsection 1 of section 86.1240 as a result of the death prior to August 28, 2007, of a member in service, and who is receiving benefits from the retirement system, shall, upon application to the retirement board, be retained as a consultant, and for such services such surviving spouse shall receive each month an equalizing supplemental compensation of ten dollars per month. A surviving spouse entitled to benefits under the provisions of subsection 1 of section 86.1240 as a result of the death of a member in service on or after August 28, 2007, shall receive each month an equalizing supplemental benefit of ten dollars per month. All benefits payable to a surviving spouse under this subsection shall be in addition to all other benefits to which such surviving spouse may be entitled under other provisions of sections 86.900 to 86.1280 and shall in no way have the effect of reducing benefits otherwise payable to such surviving spouse. The amount of equalizing supplemental benefit or equalizing supplemental compensation under this subsection may be adjusted by cost-of-living adjustments, determined by the retirement board not more frequently than annually, but in no event shall the aggregate of such equalizing supplemental benefit or compensation together with all such cost-of-living adjustments thereto exceed twenty-five percent of the base pension of the surviving spouse. Each cost-of-living adjustment to an equalizing supplemental benefit or compensation under this subsection shall be determined independently of any cost-of-living adjustment to any other benefit under sections 86.900 to 86.1280. In all events the term "surviving spouse" as used in this subsection shall not include any children of the member who would be entitled to receive part or all of the pension that would be received by a surviving spouse, if living.

6. In determining and granting the cost-of-living adjustments under this section, the retirement board shall adopt such rules and regulations as may be necessary to effectuate the purposes of this section, including provisions for the manner of computation of such adjustments and the effective dates thereof. The retirement board shall provide for such adjustments to be determined once each year and granted on a date or dates to be chosen by the board. The retirement board shall not be required to prorate the initial adjustment to any benefit or compensation under this section for any member.

7. The determination of whether the retirement system will remain actuarially sound shall be made at the time any cost-of-living adjustment under this section is granted. If at any time the retirement system ceases to be actuarially sound, any benefit or compensation payments provided under this section shall continue as adjusted by increases or decreases theretofore granted. A member of the retirement board shall have no personal liability for granting increases under this section if that retirement board member in good faith relied and acted upon advice of a qualified actuary that the retirement system would remain actuarially sound.

(L. 2005 H.B. 323, A.L. 2007 S.B. 172 and S.B. 406, A.L. 2008 H.B. 1710 merged with S.B. 980, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1231 Supplemental retirement benefits, Tier II members, amount--member to be a special consultant, compensation.

Supplemental retirement benefits, Tier II members, amount--member to be a special consultant, compensation.

86.1231. Any Tier II member who retires with entitlement to a pension under sections 86.900 to 86.1280, shall receive, in addition to such member's base pension and cost-of-living adjustments thereto under section 86.1220, and in addition to any other compensation or benefit to which such member may be entitled under sections 86.900 to 86.1280, a supplemental retirement benefit of two hundred dollars per month. For purposes of this section, the term "member" shall include a surviving spouse entitled to a benefit under sections 86.900 to 86.1280 as a Tier II surviving spouse. All benefits payable to a surviving spouse under this section shall be in addition to all other benefits to which such surviving spouse may be entitled under other provisions of sections 86.900 to 86.1280. Any such surviving spouse of a member who dies while entitled to payments under this section shall succeed to the full amount of payment under this section to which such member was entitled at the time of such member's death. In all events, the term "member" shall not include any children of the member who would be entitled to receive part or all of the pension which would be received by a surviving spouse, if living.

(L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1240 Pensions of spouses of deceased members--surviving spouse to be appointed as consultant to board, when.

Pensions of spouses of deceased members--surviving spouse to be appointed as consultant to board, when.

86.1240. 1. Upon receipt of the proper proofs of death of a member in service for any reason whatsoever, there shall be paid to such member's surviving spouse, if any, in addition to all other benefits but subject to subsection 6 of this section, a base pension equal to forty percent of the final compensation of such member, subject to adjustments, if any, as provided in section 86.1220.

2. (1) Upon receipt of the proper proofs of death of a Tier I member who was retired or terminated service after August 28, 1999, and died after having become entitled to benefits from this retirement system, there shall be paid to such member's surviving spouse, if any, in addition to all other benefits but subject to subsection 6 of this section, a base pension equal to eighty percent of the pension being received by such member, including cost-of-living adjustments to such pension but excluding supplemental retirement benefits, at the time of such member's death, subject to subsequent adjustments, if any, as provided in section 86.1220. The pension provided by this subdivision shall terminate upon remarriage by the surviving spouse prior to August 28, 2000.

(2) (a) Upon receipt of the proper proof of death of a Tier I member who retired or terminated service on or before August 28, 1999, and who died after August 28, 1999, and after having become entitled to benefits from this retirement system, such member's surviving spouse, if any, shall be entitled to a base pension equal to forty percent of the final compensation of such member.

(b) Such a surviving spouse shall, upon application to the retirement board, be appointed by the retirement board as a consultant and be compensated in an amount equal to the benefits such spouse would receive under subdivision (1) of this subsection if the member had retired or terminated service after August 28, 1999.

(c) The benefits provided by this subdivision shall terminate upon remarriage by the surviving spouse prior to August 28, 2000.

(3) Upon receipt of the proper proof of death of a Tier II member after retirement who has not elected the optional annuity permitted under subdivision (1) of subsection 2 of section 86.1151, such member's surviving spouse, shall be entitled to a base pension payable for life equaling fifty percent of the member's base pension.

3. In the case of any member who, prior to August 28, 2000, died in service or retired, the surviving spouse who would qualify for benefits under subsection 1 or 2 of this section but for remarriage, and who has not remarried prior to August 28, 2000, but remarries thereafter, shall upon application be appointed by the retirement board as a consultant. For services as such consultant, such surviving spouse shall be compensated in an amount equal to the benefits such spouse would have received under sections 86.900 to 86.1280 in the absence of such remarriage.

4. Upon the death of any member who is in service after August 28, 2000, and who either had at least twenty-five years of creditable service or was retired or died as a result of an injury or illness occurring in the line of duty or course of employment under section 86.1180, the surviving spouse's benefit provided under this section, without including any supplemental retirement benefits paid such surviving spouse by this retirement system, shall be six hundred dollars per month. For any member who died, retired or terminated service on or before August 28, 2000, and who either had at least twenty-five years of creditable service or was retired or died as a result of an injury or illness occurring in the line of duty or course of employment under section 86.1180, the surviving spouse shall upon application to the retirement board be appointed by the retirement board as a consultant. For services as such consultant, the surviving spouse shall, beginning the later of August 28, 2000, or the time the appointment is made under this subsection, be compensated in an amount which without including supplemental retirement benefits provided by this system shall be six hundred dollars monthly. A pension benefit under this subsection shall be paid in lieu of any base pension as increased by cost-of-living adjustments granted under section 86.1220. The benefit under this subsection shall not be subject to cost-of-living adjustments, but shall be terminated and replaced by the base pension and cost-of-living adjustments to which such spouse would otherwise be entitled at such time as the total base pension and such adjustments exceed six hundred dollars monthly.

5. A surviving spouse who is entitled to benefits under the provisions of subsection 1 of this section as a result of the death on or before August 28, 2009, of a member in service who is receiving benefits under sections 86.900 to 86.1280 and who does not qualify under the provisions of subsection 4 of this section shall, upon application to the retirement board, be appointed as a consultant, and for such services such surviving spouse shall be compensated in an amount which, without including any supplemental retirement benefits provided by sections 86.900 to 86.1280, shall be six hundred dollars monthly. A pension benefit under this subsection shall be paid in lieu of any base pension as increased by cost-of-living adjustments granted under section 86.1220. The benefit under this subsection shall not be subject to cost-of-living adjustments, but shall be terminated and replaced by the base pension and cost-of-living adjustments to which such surviving spouse would otherwise be entitled at such time as the total base pension and such adjustments exceed six hundred dollars monthly. As used in this subsection, "surviving spouse" shall not include any children of the member who would be entitled to receive part or all of the pension that would be received by a surviving spouse, if living.

6. Any beneficiary of benefits under sections 86.900 to 86.1280 who becomes the surviving spouse of more than one member shall be paid all benefits due a surviving spouse of that member whose entitlements produce the largest surviving spouse benefits for such beneficiary but shall not be paid surviving spouse benefits as the surviving spouse of more than one member.

(L. 2005 H.B. 323, A.L. 2009 H.B. 397 & H.B. 947, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1250 Pensions of children of deceased members.

Pensions of children of deceased members.

86.1250. 1. (1) Upon the death of a member in service or after retirement, such member's child or children under the age of eighteen years at the time of the member's death shall be paid fifty dollars per month each until he or she shall attain the age of eighteen years; however, each such child who is or becomes a full-time student at an accredited educational institution shall continue to receive payments under this section for so long as such child shall remain such a full-time student or shall be in a summer or other vacation period scheduled by the institution with intent by such child, demonstrated to the satisfaction of the retirement board, to return to such full-time student status upon the resumption of the institution's classes following such vacation period, but in no event shall such payments be continued after such child shall attain the age of twenty-one years except as hereinafter provided.

(2) Any child eighteen years of age or older, who is physically or mentally incapacitated from wage earning, so long as such incapacity exists as certified by a member of the medical board, shall be entitled to the same benefits as a child under the age of eighteen. For purposes of this section, a determination of whether a child of a member is physically or mentally incapacitated from wage earning so that the child is entitled to benefits under this section shall be made at the time of the member's death. If a child becomes incapacitated after the member's death, or if a child's incapacity existing at the member's death is removed and such child later becomes incapacitated again, such child shall not be entitled to benefits as an incapacitated child under the provisions of this section. A child shall be deemed incapacitated only for so long as the incapacity existing at the time of the member's death continues.

(3) Notwithstanding any other law to the contrary, amounts payable under subdivision (1) or (2) of this subsection shall not be subject to offset or reduction by amounts paid or payable under any workers' compensation or similar law.

2. Upon or after the death of a member in service or after retirement with entitlement to benefits, if there is no surviving spouse or if a surviving spouse dies, the total amount, including any amounts receivable as consulting compensation, but not including any supplemental benefits under section 86.1230 for a Tier I member or section 86.1231 for a Tier II member, which would be received by a qualified surviving spouse or which is being received by the surviving spouse at the date of death of such surviving spouse shall be added to the amounts received by and shall be divided among the children of such member under the age of eighteen years and the incapacitated children in equal shares. As each such child attains the age of eighteen years or has such incapacity removed, such total amount shall then be divided among the remaining such children, until there is no remaining child of such member under the age of eighteen years or incapacitated, at which time all benefits for children of such member under this subsection shall cease.

3. Upon the death of a member in service or after retirement, a funeral benefit of one thousand dollars shall be paid to the person or entity who provided or paid for the funeral services for such member.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1260 Pensions of spouse and children of member who died in performance of duty.

Pensions of spouse and children of member who died in performance of duty.

86.1260. 1. Upon the receipt of the proper proof that the death of a member in service was the natural and proximate result of an event occurring within the performance of duty or of an occupational disease arising out of and in the course of such member's employment, there shall be paid to the surviving spouse, or if there be no surviving spouse, then to the child or children of such member under the age of twenty-one years and those, if any, over the age of twenty-one years if mentally or physically incapacitated from wage earning, in equal shares or divided between or among them as the retirement board in its sole discretion shall direct, the sum of fifty thousand dollars.

2. If a member dies in such manner that a surviving spouse or child would be entitled to benefits under this section but there is no surviving spouse or child eligible to receive payments under this section, no payments under this section shall be paid.

3. Notwithstanding any other law to the contrary, amounts payable under this section shall not be subject to offset or reduction by amounts paid or payable under any workers' compensation or similar law.

(L. 2005 H.B. 323)



Section 86.1270 Retirement plan deemed qualified plan under federal law--board to administer plan as a qualified plan--vesting of benefits--distributions--definitions.

Retirement plan deemed qualified plan under federal law--board to administer plan as a qualified plan--vesting of benefits--distributions--definitions.

86.1270. 1. A retirement plan under sections 86.900 to 86.1280 is a qualified plan under the provisions of applicable federal law. The benefits and conditions of a retirement plan under sections 86.900 to 86.1280 shall always be adjusted to ensure that the tax-exempt status is maintained.

2. The retirement board shall administer the retirement system in a manner as to retain at all times qualified status under Section 401(a) of the Internal Revenue Code.

3. The retirement board shall hold in trust the assets of the retirement system for the exclusive benefit of the members and their beneficiaries and for defraying reasonable administrative expenses of the system. No part of such assets shall, at any time prior to the satisfaction of all liabilities with respect to members and their beneficiaries, be used for or diverted to any purpose other than such exclusive benefit or to any purpose inconsistent with sections 86.900 to 86.1280.

4. A member's benefit shall be one hundred percent vested and nonforfeitable upon the member's attainment of normal retirement age, which shall be the earlier of:

(1) Completion of twenty-five years of service for Tier I members and twenty-seven years of service for Tier II members;

(2) Age sixty for any Tier I member who has completed at least ten years of creditable service or age sixty for any Tier II member who has completed at least fifteen years of creditable service;

(3) Age seventy without regard to years of service; or

(4) To the extent funded, upon the termination of the system established under sections 86.900 to 86.1280 or any partial termination which affects the members or any complete discontinuance of contributions by the city to the system.

Amounts representing forfeited nonvested benefits of terminated members shall not be used to increase benefits payable from the system but may be used to reduce contributions for future plan years.

5. Distribution of benefits shall begin not later than April first of the year following the later of the calendar year during which the member becomes seventy and one-half years of age or the calendar year in which the member retires, and shall otherwise conform to Section 401(a)(9) of the Internal Revenue Code.

6. A member or beneficiary of a member shall not accrue a service retirement annuity, disability retirement annuity, death benefit, whether death occurs in the line of duty or otherwise, or any other benefit under sections 86.900 to 86.1280 in excess of the benefit limits applicable to the fund under Section 415 of the Internal Revenue Code. The retirement board shall reduce the amount of any benefit that exceeds those limits by the amount of the excess. If the total benefits under the retirement system and the benefits and contributions to which any member is entitled under any other qualified plan or plans maintained by the board of police commissioners that employs the member would otherwise exceed the applicable limits under Section 415 of the Internal Revenue Code, the benefits the member would otherwise receive from the retirement system shall be reduced to the extent necessary to enable the benefits to comply with Section 415 of the Internal Revenue Code.

7. The total salary taken into account for any purpose for any member of the retirement system shall not exceed two hundred thousand dollars per year, subject to periodic adjustments in accordance with guidelines provided by the United States Secretary of the Treasury, and shall not exceed such other limits as may be applicable at any given time under Section 401(a)(17) of the Internal Revenue Code.

8. If the amount of any benefit is to be determined on the basis of actuarial assumptions that are not otherwise specifically set forth for that purpose in sections 86.900 to 86.1280, the actuarial assumptions to be used are those earnings and mortality assumptions being used on the date of the determination by the retirement system's actuary and approved by the retirement board. The actuarial assumptions being used at any particular time shall be attached as an addendum to a copy of the retirement system's statute that is maintained by the retirement board and shall be treated for all purposes as a part of sections 86.900 to 86.1280. The actuarial assumptions may be changed by the retirement system's actuary annually if approved by the retirement board, but a change in actuarial assumptions shall not result in any decrease in benefits accrued as of the effective date of the change.

9. Any member or beneficiary who is entitled to receive any distribution that is an eligible rollover distribution, as defined by Section 402(c)(4) of the Internal Revenue Code, is entitled to have that distribution transferred directly to another eligible retirement plan of the member's or beneficiary's choice upon providing direction to the secretary of this retirement system regarding the transfer in accordance with procedures established by the retirement board.

10. For all distributions made after December 31, 2001:

(1) For the purposes of subsection 9 of this section, an eligible retirement plan shall also mean an annuity contract described in Section 403(b) of the Internal Revenue Code and an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by the state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from the retirement system. The definition of eligible retirement plan shall also apply in the case of a distribution to a surviving spouse or to a spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code; and

(2) For purposes of subsection 9 of this section, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions which are not includable in gross income. However, such portion may be paid only to an individual retirement account or annuity described in Section 408(a) or 408(b) of the Internal Revenue Code, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Internal Revenue Code that agrees to separately account for amounts so transferred, including separately accounting for the portion of such distribution that is includable in gross income and the portion of such distribution that is not so includable.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1280 Early retirement incentives, effect of.

Early retirement incentives, effect of.

86.1280. If a city and the police department of such city adopt any program of incentives to authorize or encourage early retirements, whether for employees not yet eligible for regular retirement or for employees who are eligible but have not yet chosen to retire or for both, the retirement board shall be authorized to administer and pay such incentives for retirees who accept such incentives and are members of the retirement system under sections 86.900 to 86.1280, in addition to such other benefits as such members or their beneficiaries are entitled to receive under sections 86.900 to 86.1280, provided such city shall so request and shall agree to increase the city's contribution under section 86.1000 sufficiently to provide the full actuarial cost of any such incentives in addition to the contribution required of such city necessary, in conjunction with members' contributions under section 86.1010, to provide all other benefits provided under sections 86.900 to 86.1280.

(L. 2005 H.B. 323)



Section 86.1310 Definitions.

Definitions.

86.1310. The following words and phrases as used in sections 86.1310 to 86.1640 shall have the following meanings unless a different meaning is plainly required by the context:

(1) "Accumulated contributions", the sum of all amounts deducted from the compensation of a member and paid to the retirement board, together with all amounts paid to the retirement board by a member or by a member's beneficiary for the purchase of prior service credits or any other purpose permitted under sections 86.1310 to 86.1640, in all cases with interest, if any, thereon at a rate determined from time to time for such purpose by the retirement board;

(2) "Actuarial cost", the present value of a future payment or series of payments as calculated by applying the actuarial assumptions established according to subsection 8 of section 86.1630;

(3) "Beneficiary", any person entitled, either currently or conditionally, to receive pension or other benefits provided in sections 86.1310 to 86.1640;

(4) "Board of police commissioners", the board composed of police commissioners authorized by law to employ and manage an organized police force in the cities;

(5) "City" or "cities", any city which now has or may hereafter have a population of more than three hundred thousand and less than seven hundred thousand inhabitants, or any city that has made an election under section 86.1320 to continue a civilian employees' retirement system theretofore maintained under sections 86.1310 to 86.1640;

(6) "Compensation", the basic wage or salary paid a member for any period, excluding bonuses, overtime pay, expense allowances, and other extraordinary compensation; except that, notwithstanding such provision, compensation for any year for any member shall not exceed the amount permitted to be taken into account under Section 401(a)(17) of the Internal Revenue Code as applicable to such year;

(7) "Consultant", unless otherwise specifically defined, means a person retained by the retirement system as a special consultant on the problems of retirement, aging and related matters who, upon request of the retirement board, shall give opinions and be available to give opinions in writing or orally in response to such requests, as may be needed by the board;

(8) "Creditable service", service qualifying as a determinant of a member's pension or other benefit under sections 86.1310 to 86.1640 by meeting the requirements specified in such sections, or section 105.691;

(9) "Employee", any regularly appointed civilian employee of the police department of the city as specified in sections 86.1310 to 86.1640 who is:

(a) Appointed prior to August 28, 2011, and is not eligible to receive a pension from the police retirement system of said city;

(b) Appointed on or after August 28, 2011, and is not eligible to receive a pension from the police retirement system of such city or from any other retirement or pension system of such city;

(10) "Final compensation":

(a) For a Tier I member as described in subdivision (13) of this section, the average annual compensation of a member during the member's service if less than two years, or the twenty-four months of service for which the member received the highest salary whether consecutive or otherwise;

(b) For a Tier II member as described in subdivision (13) of this section, the average annual compensation of a member during the member's service if less than three years, or the thirty-six months of service for which the member received the highest salary whether consecutive or otherwise;

(c) For any period of time when a member is paid on a frequency other than monthly, the member's salary for such period shall be deemed to be the monthly equivalent of the member's annual rate of compensation for such period;

(11) "Internal Revenue Code", the United States Internal Revenue Code of 1986, as amended;

(12) "Medical board", not less than one nor more than three physicians appointed by the retirement board to arrange for and conduct medical examinations as directed by the retirement board;

(13) "Member", a member of the civilian employees' retirement system as described in section 86.1480:

(a) "Tier I member", any person who became a member prior to August 28, 2013, and who remains a member on August 28, 2013, shall remain a Tier I member until such member's membership is terminated as described in section 86.1520;

(b) "Tier I surviving spouse", the surviving spouse of a Tier I member;

(c) "Tier II member", any person who became a member on or after August 28, 2013;

(d) "Tier II surviving spouse", the surviving spouse of a Tier II member;

(e) Any person whose membership is terminated as described in section 86.1520 and who reenters membership on or after August 28, 2013, shall become a member under paragraph (c) of this subdivision;

(14) "Pension", annual payments for life, payable monthly, at the times described in section 86.1420;

(15) "Pension fund", the fund resulting from contributions made thereto by the cities affected by sections 86.1310 to 86.1640 and by the members of the civilian employees' retirement system;

(16) "Retirement", termination of a member's status as an employee of the police department of the city at a time when the member or the member's beneficiary is immediately entitled to one or more benefits under sections 86.1310 to 86.1640;

(17) "Retirement board" or "board", the board provided in section 86.1330 to administer the retirement system;

(18) "Retirement system", the civilian employees' retirement system of the police department of the cities as defined in section 86.1320;

(19) "Surviving spouse", when determining whether a person is entitled to benefits under sections 86.1310 to 86.1640 by reason of surviving a member, shall include only:

(a) The person who was married to the member at the time of the member's death in service prior to August 28, 2001, and who had not remarried prior to August 28, 2001;

(b) The person who was married to the member at the time of the member's death in service on or after August 28, 2001;

(c) In the case of any member who both retired and died prior to August 28, 2001, the person who was married to the member at the time of the member's death and who had not remarried prior to August 28, 2001;

(d) In the case of any member who retired prior to August 28, 2001, and died on or after that date, the person who was married to the member at the time of the member's death; or

(e) In the case of any member who retired on or after August 28, 2001, the person who was married to the member at both the time of the member's retirement and the time of the member's death.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1320 System established--continuation of system after population increase, when--name of system.

System established--continuation of system after population increase, when--name of system.

86.1320. In all cities that now have or may hereafter attain a population of more than three hundred thousand and less than seven hundred thousand inhabitants according to the last preceding federal decennial census, there are hereby created and established retirement or pension systems for the purpose of providing retirement allowances for civilian employees of police departments of such cities. Any city which has established a civilian employees' retirement system under the provisions of sections 86.600 to 86.790 or sections 86.1310 to 86.1640 may elect to continue its civilian employees' retirement system under the provisions of sections 86.1310 to 86.1640 even though the city may cease to have the population described in this section, and any city so electing to continue its established civilian employees' retirement system shall be excused from creating or maintaining any other civilian employees' retirement system under any other provisions of the Missouri statutes. Each system shall be under the management of a retirement board to be known as the "Civilian Employees' Retirement System of the Police Department of (name of city)," and by such name all of its business shall be transacted, and all of its cash and other property held. The retirement systems so created shall begin operation on October 13, 1965, on which date contributions of employees shall be payable to the pension fund.

(L. 2005 H.B. 323)



Section 86.1330 Retirement board established, members, duties--funds received, duties--oath of board members required.

Retirement board established, members, duties--funds received, duties--oath of board members required.

86.1330. 1. There shall be a retirement board whose members shall serve without compensation but shall be reimbursed from the pension fund for any necessary expenses which they may incur for service on the board. The board shall adopt policies for the administration of the affairs of the retirement system. The members of the retirement board for the civilian employees' retirement system herein enacted shall be the same as the members of the retirement board for police officers as provided in section 86.930 and upon election or appointment as provided in section 86.930, shall be vested with full authority to administer the retirement system provided in sections 86.1310 to 86.1640, and shall be vested with full authority to do all things necessary and required herein; but all funds received for the administration of the retirement system shall be kept separately and not commingled with funds included in retirement systems provided in sections 86.900 to 86.1280. The members of the retirement system provided in sections 86.1310 to 86.1640 and a surviving spouse receiving benefits from the retirement system shall be entitled to vote in the election of elected members of the retirement board as provided in section 86.930.

2. Each member of the retirement board shall, within ten days after appointment or election, take an oath of office that such member will diligently and honestly administer the affairs of such board, and will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the civilian employees' retirement system. Such oath shall be signed by the member and filed with the clerk of such city.

(L. 2005 H.B. 323)



Section 86.1350 Voting by board, votes necessary to pass a motion.

Voting by board, votes necessary to pass a motion.

86.1350. Each member of the retirement board shall be entitled to one vote in the decisions of the board. Five votes or more in favor shall be necessary to pass a motion by the retirement board at any meeting of the board.

(L. 2005 H.B. 323)



Section 86.1360 Administration of assets and transaction of business, board to set policies--rulemaking authority--officers to be elected, employment of staff.

Administration of assets and transaction of business, board to set policies--rulemaking authority--officers to be elected, employment of staff.

86.1360. 1. Subject to the limitations of sections 86.1310 to 86.1640, the retirement board shall, from time to time, establish policies for the administration of its assets, for the transaction of its business and for the conduct of nominations and elections of the elected members of the retirement board. The retirement board shall be deemed to be a state agency within the meaning of chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

2. The retirement board shall elect from its membership a chairman, a vice chairman, and a treasurer and shall, by majority vote of its members, appoint a secretary, who may be, but need not be, one of its members. The offices of secretary and of treasurer shall not be held by the same person. It may employ such actuarial, legal, and other services as may be necessary to transact the business of the retirement system. The compensation of all persons employed by the retirement board and all other expenses of the board necessary for the operation of the retirement system shall be paid in such manner as the retirement board shall determine; provided, that the compensation of such persons as may be employed by the retirement board shall not be greater than the compensation paid for comparable abilities by the governments of the cities in which the retirement board is located.

(L. 2005 H.B. 323)



Section 86.1370 Data to be maintained by board--annual statement required--actuarial study and calculation required--medical board to be appointed--seal to be adopted.

Data to be maintained by board--annual statement required--actuarial study and calculation required--medical board to be appointed--seal to be adopted.

86.1370. 1. The retirement board shall keep in convenient form such data as is necessary for administration of the retirement system. The retirement board shall keep a record of all its proceedings which shall be open to public inspection.

2. The retirement board shall publish annually a statement reporting the operations of the retirement system for the year, including income and disbursements during the year and the financial condition of the retirement system at the end of the year, including actuarial valuation and valuations of its assets and liabilities as of April thirtieth of each year. Such statement shall be consistent with results reviewed and approved by independent certified public accountants selected by the board. One copy of the annual report shall be delivered to each member of the retirement board and each member of the board of police commissioners, and one copy shall be filed with the city clerk. Copies of the report shall be made conveniently available to each member of the retirement system.

3. The retirement board shall cause an actuarial study and calculation to be made annually based upon the experiences of the retirement system by an independent firm of pension actuaries.

4. The retirement board shall appoint a medical board of not more than three physicians, each of whom shall serve at the pleasure of the retirement board, to arrange for and conduct medical examinations as requested by the retirement board.

5. The retirement board shall adopt a common seal.

(L. 2005 H.B. 323)



Section 86.1380 Certification by the board to the city for amount to be paid to the retirement system.

Certification by the board to the city for amount to be paid to the retirement system.

86.1380. The retirement board shall before October fifteenth of each year certify to the chief financial officer of such city the amount to be paid by the city to the retirement pension system for the succeeding fiscal year, as otherwise provided by sections 86.1310 to 86.1640.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1390 Contributions to retirement system by cities, amount.

Contributions to retirement system by cities, amount.

86.1390. The cities specified in sections 86.1310 to 86.1640 shall contribute to the retirement pension system such an amount as may be necessary to pay the pensions as they accrue from year to year, and such additional amounts as may be necessary to maintain the system on a sound actuarial basis as determined by the retirement board and certified as provided in section 86.1380.

(L. 2005 H.B. 323)



Section 86.1400 Employee contributions to be deducted from compensation--payment by board of police commissioners.

Employee contributions to be deducted from compensation--payment by board of police commissioners.

86.1400. The board of police commissioners shall cause to be deducted from the compensation of each member until retirement a percentage of such member's compensation, which shall not be less than five percent, as determined by the retirement board, as such member's contribution to the pension fund. The sum so deducted shall be paid by the board of police commissioners promptly after each payroll to the retirement board to be credited to the member's account. Every member shall be deemed to consent to the deductions made and provided for herein. The board of police commissioners shall certify to the retirement board on each payroll the amount deducted, and such amounts shall be paid into the pension fund and shall be credited to the individual pension account of the member from whose compensation such deduction was made.

(L. 2005 H.B. 323)



Section 86.1410 Board to be trustee of funds--powers and duties.

Board to be trustee of funds--powers and duties.

86.1410. 1. The retirement board shall act as trustee of the funds created by or collected under the provisions of sections 86.1310 to 86.1640. With appropriate safeguards against loss by the retirement system, the board may designate one or more banks or trust companies to serve as a depository of retirement system funds and as an intermediary in the investment of those funds and payment of system obligations. The board shall promptly deposit the funds with any such designated bank or trust company.

2. The retirement board shall have power, in the name and on behalf of the retirement pension system, to purchase, acquire, hold, invest, lend, lease, sell, assign, transfer, and dispose of all property, rights, and securities, and enter into written contracts, all as may be necessary or proper to carry out the purposes of sections 86.1310 to 86.1640. No investment transaction authorized by the retirement board shall be handled by any company or firm in which a member of the board has an interest, nor shall any member of the board profit directly or indirectly from any such investment. All investments shall be made for the account of the retirement system, and any securities or other properties obtained by the retirement board may be held by a custodian in the name of the retirement system, or in the name of a nominee in order to facilitate the expeditious transfer of such securities or other properties. Such securities or other properties may be held by such custodian in bearer form or in book entry form. The retirement system is further authorized to deposit, or have deposited for its account, eligible securities in a central depository system or clearing corporation or in a federal reserve bank under a book entry system as defined in the uniform commercial code, sections 400.8-102 and 400.8-117. When such eligible securities of the retirement system are so deposited with the central depository system they may be merged and held in the name of the nominee of such securities depository and title to such securities may be transferred by bookkeeping entry on the books of such securities depository or federal reserve bank without physical delivery of the certificates or documents representing such securities.

3. The retirement board may contract with a bank or trust company to act as the custodian of bonds and securities acquired by the board, in which case the retirement board may authorize such custodian bank or trust company to order purchases, loans, or sales of investments by such custodian bank or trust company, and may also appoint one or more investment managers to manage investments of the retirement pension system and in the course of such management to order purchases, loans, or sales of investments by such custodian bank or trust company, subject to such limitations, reporting requirements and other terms and restrictions as the retirement board may include in the terms of each such appointment. The income from investments shall be credited to the funds of the retirement system at frequent intervals satisfactory to the retirement board. All payments from the funds shall be made by the bank or trust company only upon orders signed by the secretary and treasurer of the retirement board, except as otherwise provided in this subsection. No order shall be drawn unless it shall have previously been allowed by a specific or an ongoing generalized resolution of the retirement board. In the case of payments for benefits, services, supplies, or similar items in the ordinary course of business, such board resolutions may be ongoing generalized authorizations, provided that each payment other than payments to members or beneficiaries for benefits shall be reported to the board at its next following meeting and shall be subject to ratification and approval by the board.

4. Before assuming the duties of office, the secretary and treasurer shall each be bonded for an amount determined by the retirement board at the cost of the retirement system, conditioned upon the faithful performance of the duties as such officer, and to account for all moneys, securities, and property which may come into their respective hands or under their respective control by virtue of such office, with a corporate surety duly licensed to transact business in this state. Such bonds shall be subject to the approval of the presiding judge of the circuit court of the county in which such cities are located.

(L. 2005 H.B. 323)



Section 86.1420 Benefits and administrative expenses to be paid by system funds--commencement of base pension, when--death of member, effect of.

Benefits and administrative expenses to be paid by system funds--commencement of base pension, when--death of member, effect of.

86.1420. 1. All benefits and all necessary administrative expenses of the retirement system shall be paid from the funds of the retirement system.

2. The base pension of a member who, after August 28, 2011, retires from or otherwise terminates active service with entitlement to a base pension under sections 86.1310 to 86.1640 shall commence as of the first day of the month next following such retirement or termination with no proration of such pension for the month in which such retirement or termination occurs. The supplemental retirement benefit of a member who, after August 28, 2011, retires from or otherwise terminates active service with entitlement to a supplemental retirement benefit provided in subsection 1 of section 86.1600 shall commence as of the first day of the month next following such retirement or termination with no proration of such supplemental retirement benefit for the month in which such retirement or termination occurs.

3. Upon the death of a member in service who leaves a surviving spouse, as defined in section 86.1310, entitled to benefits, any base pension which such surviving spouse shall elect under subdivision (2) of subsection 1 of section 86.1610 or under paragraph (b) of subdivision (3) of subsection 1 of section 86.1610 shall commence the later of the first day of the month next following such death or the first day of the month following the date which would have been the member's earliest possible retirement date permitted under subsections 2 or 3 of section 86.1540 with no proration of such pension for the month prior to such commencement date. Any base pension which such surviving spouse shall elect under paragraph (c) of subdivision (3) of subsection 1 of section 86.1610 shall commence the first day of the month next following such death with no proration of such pension for the month prior to such commencement date.

4. Upon the death of a member who is receiving a base pension under sections 86.1310 to 86.1640 leaving a surviving spouse, as defined in section 86.1310, entitled to benefits, the pension of such surviving spouse shall commence on the first day of the month next following such death with no proration for the month in which such death occurs.

5. All payments of any benefit shall be paid on the first business day of each month for that month. For any benefit under sections 86.1310 to 86.1640, the retirement system shall withhold payment of such benefit until all requisite documentation has been filed with the retirement system evidencing the entitlement of the payee to such payment. The final payment due to a retired member shall be the payment due on the first day of the month in which such member's death occurs. The final payment due to any surviving spouse shall be the payment due on the first day of the month in which such surviving spouse dies or otherwise ceases to be entitled to benefits under sections 86.1310 to 86.1640.

6. If no benefits are otherwise payable to a surviving spouse of a deceased member or otherwise as provided in this section, the member's accumulated contributions, to any extent not fully paid to such member prior to the member's death or to the surviving spouse of such member or otherwise as provided in this section, shall be paid in one lump sum to the member's beneficiary named by such member in a writing filed with the retirement system prior to the member's death for the purpose of receiving such benefit, and if no beneficiary is named, then to such member's estate. Such payment shall constitute full and final payment of any and all claims for benefits under the retirement system, except as provided in section 86.1620.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1430 Retirement benefits not subject to execution, garnishment, or attachment--exceptions--funds exempt from taxation.

Retirement benefits not subject to execution, garnishment, or attachment--exceptions--funds exempt from taxation.

86.1430. The right of any person to pension or pensions, to the return of contributions, disability or death benefits, or any other right accrued or accruing to any person under the provisions of sections 86.1310 to 86.1640 and the moneys in the various funds created under sections 86.1310 to 86.1640 shall not be subject to execution, garnishment, attachment, or any other process whatsoever and shall be unassignable except as specifically provided in sections 86.1310 to 86.1640, and except for court orders or assignments approved by a court to provide support for family members or a former spouse of any person entitled to benefits under sections 86.1310 to 86.1640. The moneys in the various funds created under sections 86.1310 to 86.1640 are hereby exempt from any tax of the state of Missouri or of any municipality or political subdivision thereof. A revocable request or authorization by a member or a beneficiary to withhold and apply for the requester's convenience some portion or all of a benefit payment shall not be deemed an assignment prohibited under this section provided that any such request shall remain revocable at all times except as to payments or withholdings effected prior to any such revocation. The retirement system may, but shall not be obligated to, comply with any such request.

(L. 2005 H.B. 323)



Section 86.1440 Criminal liability not limited by statutory provisions--correction of benefit errors by the board.

Criminal liability not limited by statutory provisions--correction of benefit errors by the board.

86.1440. Nothing contained in sections 86.1310 to 86.1640 shall in any way limit the criminal liability of any person subject to prosecution under any law which is now or may hereafter be in force. Should any change or error in records result in any member or beneficiary receiving from the pension system more or less than such person would have been entitled to receive had the records been correct, the retirement board shall correct such error and, as far as practicable, shall adjust the payments in such a manner that the benefit to which said member or beneficiary was correctly entitled shall be paid.

(L. 2005 H.B. 323)



Section 86.1450 Board may sue and be sued--service of process, procedure.

Board may sue and be sued--service of process, procedure.

86.1450. 1. The retirement board may sue and be sued in its own name. Such suits shall constitute suits by or against the members of the retirement board in their representative capacities and not as individuals.

2. Service of process on the retirement board shall be sufficient if ten copies of the pleading or other document to be served shall be served upon the secretary of the retirement board at the principal office of the retirement system during business hours.

(L. 2005 H.B. 323)



Section 86.1460 Findings of board final and conclusive--judicial review.

Findings of board final and conclusive--judicial review.

86.1460. 1. In any hearing conducted by the retirement board, the board's findings on all issues of fact shall be final and conclusive upon all parties concerned, when such findings are supported by competent and substantial evidence.

2. Any ruling of the retirement board on a question of law and whether the same is supported by substantial evidence shall, at the option of the plaintiff, be reviewed upon application of any party by the circuit court of Cole County, or in the county of the residence of the plaintiff or one of the plaintiffs, or in the county in which the principal office of the retirement system is located.

(L. 2005 H.B. 323)



Section 86.1470 Board may purchase liability insurance--indemnification, when.

Board may purchase liability insurance--indemnification, when.

86.1470. 1. The retirement board may purchase with retirement system assets from one or more insurers licensed to do business in this state one or more insurance policies that provide for reimbursement of the retirement system and any trustee, member of the retirement board, officer, or employee of the retirement system for liability imposed or damages because of an alleged act, error, or omission committed in the trustee's, board member's, officer's, or employee's capacity as a fiduciary, officer, or employee of the retirement system and for costs and expenses, including attorney fees, incurred as a trustee, board member, officer, or employee in defense of a claim for an alleged act, error, or omission, as long as the insurance policy does not provide for reimbursement of a trustee, board member, officer, or employee for liability imposed or expenses incurred because of the trustee's, board member's, officer's, or employee's personal dishonesty, fraud, lack of good faith, or intentional failure to act prudently.

2. If the insurance coverage described in subsection 1 of this section is insufficient or is not in effect, the retirement board may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative, by reason of the fact that the person is or was a member of the retirement board, or is or was serving at the request of the retirement board in the capacity which caused the person's relationship to such action, suit, or proceeding, against expenses, including attorneys' fees, judgments, fines, and amounts paid in settlement actually and reasonably incurred by the person in connection with such action, suit, or proceeding, if the person acted in good faith and without willful malfeasance, and, with respect to any criminal action or proceeding, had reasonable cause to believe the relevant conduct was lawful. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of itself, create a presumption that the person did not act in good faith, or, with respect to any criminal action or proceeding, that the person did not have reasonable cause to believe that the relevant conduct was lawful.

3. To the extent that a member of the retirement board has been successful on the merits or otherwise in defense of any action, suit, or proceeding referred to in subsections 1 and 2 of this section, or in defense of any claim, issue, or matter therein, the person shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred in connection with the action, suit, or proceeding that are not covered by the insurance described in subsection 1 of this section.

4. Any indemnification under this section, unless ordered by a court, shall be made by the retirement board only as authorized in each specific case upon a determination that indemnification of any person potentially entitled to indemnification hereunder is proper in the circumstances because the person has met the applicable standard of conduct set forth in this section. The determination shall be made by the retirement board by a majority vote of a quorum consisting of members of the retirement board who are not parties to the action, suit, or proceeding, or if such a quorum is not obtainable, or even if obtainable and a quorum of disinterested members of the retirement board so directs, by independent legal counsel in a written opinion. Such legal counsel may but need not be counsel to the retirement system.

5. Expenses incurred in defending a civil or criminal action, suit, or proceeding may be paid by the retirement board in advance of the final disposition of the action, suit, or proceeding as authorized by the retirement board in the specific case upon receipt of an undertaking by or on behalf of the person potentially entitled to indemnification hereunder to repay such amount unless it shall ultimately be determined that the person is entitled to be indemnified by the retirement board as authorized in this section.

(L. 2005 H.B. 323)



Section 86.1480 Who shall be members.

Who shall be members.

86.1480. 1. Every person who becomes an employee, as defined in subdivision (9) of section 86.1310, after August 28, 2001, shall become a member of the retirement system defined in sections 86.1310 to 86.1640 as a condition of such employment.

2. Every person who was a member of the retirement system on or before August 28, 2001, shall remain a member.

3. Every person who was an employee, as defined in subdivision (9) of section 86.1310, on August 28, 2001, but was not a member, shall become a member as a condition of employment upon the completion of six months' continuous employment.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1490 Creditable service, determination of--inclusions and exclusions.

Creditable service, determination of--inclusions and exclusions.

86.1490. 1. The retirement board shall fix and determine by proper rules and regulations how much service in any year is equivalent to one year of service. In no case shall more than one year of service be creditable for all service rendered in one calendar year. The retirement board shall not allow credit as service for any period during which the member was absent without compensation, except as provided in subsection 3 of this section and subsection 3 of section 86.1500.

2. Except as provided in subsection 3 of section 86.1500, creditable service at retirement on which the retirement allowance of a member is based consists of the membership service rendered by such member since such member last became a member.

3. Except as provided in subsection 3 of section 86.1500, if a member is on leave of absence without compensation, such member shall not receive service credits for such time unless such member shall return to active service and purchase such creditable service at the actuarial cost. The actuarial cost shall be determined at the time the member makes such purchase.

4. Creditable service also includes any prior service credit to which a member may be entitled by virtue of an authorized purchase of such credit or as otherwise provided in sections 86.1310 to 86.1640.

5. Creditable service shall not include any time a member was suspended from service without compensation. No contribution is required from either the member under section 86.1400 or from the city under section 86.1390 for such time.

(L. 2005 H.B. 323, A.L. 2006 H.B. 1138 merged with S.B. 830, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1500 Military service, effect on creditable service--election to purchase creditable service, when--service credit for military service, when.

Military service, effect on creditable service--election to purchase creditable service, when--service credit for military service, when.

86.1500. 1. Whenever a member is given a leave of absence for military service and returns to employment after discharge from the service, such member shall be entitled to creditable service for the years of employment prior to the leave of absence.

2. Except as provided in subsection 3 of this section, a member who served on active duty in the Armed Forces of the United States and who became a member, or returned to membership, after discharge under honorable conditions, may elect prior to retirement to purchase creditable service equivalent to such service in the Armed Forces, not to exceed two years, provided the member is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan for the service to be purchased, other than a United States military service retirement system or United States Social Security benefits attributable to such military service, and an affidavit so stating is filed by the member with the retirement system. A member electing to make such purchase shall pay to the retirement system an amount equal to the actuarial cost of the additional benefits attributable to the additional service credit to be purchased, as of the date the member elects to make such purchase. Payment in full of the amount due from a member electing to purchase creditable service under this subsection shall be made over a period not to exceed five years, measured from the date of election, or prior to the commencement date for payment of benefits to the member from the retirement system, whichever is earlier, including interest on unpaid balances compounded annually at the interest rate assumed from time to time for actuarial valuations of the retirement system. If payment in full including interest is not made within the prescribed period, any partial payments made by the member shall be refunded, and no creditable service attributable to such election, or as a result of any such partial payments, shall be allowed; provided that if a benefit commencement date occurs because of the death or disability of a member who has made an election under this subsection and if the member is current in payments under an approved installment plan at the time of the death or disability, such election shall be valid if the member, the surviving spouse or other person entitled to benefit payments pays the entire balance of the remaining amount due, including interest to the date of such payment, within sixty days after the member's death or disability. The time of a disability shall be deemed to be the time when such member is determined by the retirement board to be totally and permanently disabled as provided in section 86.1560.

3. Notwithstanding any other provision of sections 86.1310 to 86.1640, a member who is on leave of absence for military service during any portion of which leave the United States is in a state of declared war, or a compulsory draft is in effect for any of the military branches of the United States, or any units of the military reserves of the United States, including the National Guard, are mobilized for combat military operations, and who becomes entitled to reemployment rights and other employment benefits under Title 38, Chapter 43 of the U.S. Code, relating to employment and reemployment rights of members of the uniformed services by meeting the requirements for such rights and benefits under Section 4312 of said chapter, or the corresponding provisions of any subsequent applicable federal statute, shall be entitled to service credit for the time spent in such military service for all purposes of sections 86.1310 to 86.1640 and such member shall not be required to pay any member contributions for such time. If it becomes necessary for the years of such service to be included in the calculation of such member's compensation for any purpose, such member shall be deemed to have received the same compensation throughout such period of service as the member's base annual salary immediately prior to the commencement of such leave of absence; provided, however, that the foregoing provisions of this subsection shall apply only to such portion of such leave with respect to which the cumulative length of the absence and of all previous absences from a position of employment with the employer by reason of service in the uniformed services does not exceed five years except for such period of any such excess as meets the requirements for exceptions to such five-year limitation set forth in the aforesaid Section 4312.

(L. 2005 H.B. 323, A.L. 2006 H.B. 1138 merged with S.B. 830, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1510 Members entitled to prior creditable service, when.

Members entitled to prior creditable service, when.

86.1510. Members who terminate membership with three years or more of creditable service and later return to membership may be given credit toward retirement for prior creditable service, subject to the condition that such member deposit in the pension fund a sum equal to the member's portion of the actuarial cost to restore such service. The member's portion of the actuarial cost is determined on the ratio of the member's contribution rate to the total of the member and employer contribution rates at the time the member elects to purchase the creditable service.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1520 Duration of membership.

Duration of membership.

86.1520. Each person who becomes a member of the civilian employees' retirement system under the provisions of sections 86.1310 to 86.1640 shall remain a member until the earliest to occur of the following events:

(1) The termination of service of such person and the payment to such person of all benefits due such person under the provisions of sections 86.1310 to 86.1640; or

(2) The death of such person.

(L. 2005 H.B. 323)



Section 86.1530 Normal retirement dates.

Normal retirement dates.

86.1530. The normal retirement date of a member shall be the later of:

(1) Tier I member - the date such member attains the age of sixty-five years, or the tenth anniversary of such member's employment; or

(2) Tier II member - the date such member attains the age of sixty-seven years, or the twentieth anniversary of such member's employment.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1540 Normal pension, amount--early retirement option, when--election for optional benefit for spouse--pension after five years of creditable service--felony conviction, effect of.

Normal pension, amount--early retirement option, when--election for optional benefit for spouse--pension after five years of creditable service--felony conviction, effect of.

86.1540. 1. (1) Upon retirement on or after a member's normal retirement date, such member shall receive a base pension in the amount of two percent of such member's final compensation times the number of years, including fractions thereof, of such member's creditable service.

(2) Such member may elect to receive a different base pension under an election permitted under this section or section 86.1580.

2. Tier I members may elect early retirement as follows:

(1) Beginning at age fifty-five, if the member has completed at least ten years of creditable service or at any later age after the member has completed at least ten years of creditable service. Unless subdivision (3) of this subsection shall be applicable, the benefit as computed under subsection 1 of this section shall be reduced by one-half of one percent for each full month the initial payment is prior to the first day of the month following that in which such member will attain age sixty;

(2) Beginning at age sixty, if the member has completed at least five but not more than ten years of creditable service or at any later age after the member has completed at least five years of creditable service. Unless subdivision (3) of this subsection shall be applicable, the benefit as computed under subsection 1 of this section shall be reduced by one-half of one percent for each full month the initial payment is prior to the first day of the month following that in which such member will attain age sixty-five; or

(3) At any time after the member's total of age and years of creditable service equals or exceeds eighty, in which event the benefit shall be as computed under subsection 1 of this section without any reduction. If an election for early retirement results in a reduced benefit under subdivision (1) or (2) of this subsection, such reduced benefit shall become the member's base pension, subject to all other adjustments described in this section.

3. Tier II members may elect early retirement as follows:

(1) Beginning at age sixty-two, if the member has completed at least five years of creditable service, the benefit as computed under subsection 1 of this section shall be reduced by one-half of one percent for each full month the initial payment is prior to the first day of the month following that in which such member will attain age sixty-seven; or

(2) At any time after the member has completed at least twenty years of creditable service and is at least sixty-two years of age, in which event the benefit shall be as computed under subsection 1 of this section without any reduction; or

(3) At any time after the member's total of age and years of creditable service equals or exceeds eighty-five, in which event the benefit shall be as computed under subsection 1 of this section without any reduction.

If an election for early retirement results in a reduced benefit under subdivision (1) of this subsection, such reduced benefit shall become the member's base pension, subject to all other adjustments described in this section.

4. (1) A member who is married at the time of retirement may by a written election, with the written consent of such member's spouse, elect an optional benefit calculated as follows: such optional benefit shall be a monthly pension in the initial amount which shall be actuarially equivalent to the actuarial value of the pension described in subdivision (1) of subsection 1 of this section for such member at the date of retirement (including the value of survivorship rights of a surviving spouse, where applicable, under section 86.1610), upon the basis that the initial annuity for the member's spouse, if such spouse survives the member, shall be the same as the amount being paid the member on such annuity at the member's death, and, subject to cost-of-living adjustments thereafter declared on the spouse's base pension under section 86.1590, shall be paid to such surviving spouse for the lifetime of such spouse without regard to remarriage. If a member who makes an election of an optional benefit under this subsection has also elected an early retirement under either subdivision (1) or (2) of subsection 2 of this section or subdivision (1) of subsection 3 of this section, any reduction in benefit required for such early retirement election shall be calculated before calculating the initial amount of the optional benefit under this subsection.

(2) If a member who makes the election permitted by this subsection also makes an election permitted under section 86.1580, such optional benefit shall be reduced as provided in subdivision (3) of subsection 2 of section 86.1580.

(3) If a member makes the election permitted by this subsection, the amount calculated for such optional benefit under either subdivision (1) or (2) of this subsection shall be the base pension for such member and for such member's spouse for all purposes of sections 86.1310 to 86.1640.

(4) An election for an optional benefit under this subsection shall be void if the member dies within thirty days after filing such election with the retirement system or if the member dies before the due date of the first payment of such member's pension.

5. Subject to the provisions of subsection 7 of this section, whenever the service of a member is terminated after August 28, 1999, for any reason prior to death or retirement and the member has five or more years of creditable service, the member may elect not to withdraw such member's accumulated contributions and shall become entitled to receive a pension upon such member's normal retirement date under subdivision (1) of subsection 1 of this section or may elect to receive a pension commencing upon or after any date, prior to his or her normal retirement date, upon which early retirement would have been permitted under subsection 2 of this section for Tier I members or subsection 3 of this section for Tier II members if such member had remained a civilian employee of such police department, except that in calculating any qualification under subsection* 2 or 3 of this section, such member shall not be entitled to count any year of creditable service in excess of such member's total years of creditable service at the time of such member's termination of employment. The amount of any pension commenced upon the basis of a date permitted under subsection* 2 or 3 of this section shall be computed on the basis of the member's final compensation and number of years of creditable service, subject to such adjustments as may be applicable under the subdivision of subsection* 2 or 3 of this section upon which such member relies in electing such member's pension and subject to any other adjustments that such member may elect under this section. The amount of the initial pension calculated after all applicable adjustments shall be the base pension for such member, and for such member's spouse if such member shall elect the optional benefit permitted under subsection 4 of this section, for all purposes of sections 86.1310 to 86.1640. Payment of any benefits elected under this subsection shall commence as of the first day of the month next following the applicable date with no proration of such benefit for any initial partial month.

6. A member whose service was terminated on or before August 28, 1999, after five or more years of creditable service, and who permitted such member's accumulated contributions to remain in the pension fund, shall upon application to the retirement board be appointed as a consultant. For services as such consultant, such member shall, beginning the later of August 28, 1999, or the time of such appointment under this subsection, be entitled to elect to receive compensation in such amount and at such time as such member would have been entitled to elect under any of the provisions of subsection 5 of this section if such member had terminated service after August 28, 1999. Such member shall be entitled to the same cost-of-living adjustments following the commencement of such compensation as if such member's compensation had been a base pension.

7. Notwithstanding any other provisions of sections 86.1310 to 86.1640, any member who is convicted of a felony prior to separation from active service shall not be entitled to any benefit from this retirement system except the return of such member's accumulated contributions.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)

*Word "subsections" appears in original rolls.



Section 86.1550 Termination of employment prior to five years of creditable service, lump-sum payment.

Termination of employment prior to five years of creditable service, lump-sum payment.

86.1550. Whenever a member's service is terminated for any reason prior to death or retirement and such member has less than five years of creditable service, or a member's service is terminated after conviction of a felony, or a member's service is terminated for any reason and such member requests the withdrawal of all such member's accumulated contributions to the retirement system, such member shall be paid the amount of such member's accumulated contributions in one lump sum and such payment shall be in lieu of any and all other benefits to which such member or any beneficiary or survivor thereof might otherwise be or become entitled under sections 86.1310 to 86.1640.

(L. 2005 H.B. 323)



Section 86.1560 Disability retirement pension, amount--definitions--board to determine disability, proof may be required.

Disability retirement pension, amount--definitions--board to determine disability, proof may be required.

86.1560. 1. A member in active service who becomes totally and permanently disabled, as defined in this section, shall be entitled to retire and to receive a base pension determined in accordance with the terms of this section. Members who are eligible and totally and permanently disabled shall receive a disability pension computed as follows:

(1) Duty disability, fifty percent of final compensation as of the date of disability;

(2) Nonduty disability, thirty percent of final compensation as of the date of disability, provided that a nonduty disability pension shall not be available to any member with less than ten years creditable service;

(3) In no event shall the disability pension be less than the amount to which the member would be entitled as a pension if the member retired on the same date with equivalent age and creditable service.

2. For purposes of sections 86.1310 to 86.1640, the following terms shall mean:

(1) "Duty disability", total and permanent disability directly due to and caused by actual performance of employment with the police department;

(2) "Nonduty disability", total and permanent disability arising from any other cause than duty disability;

(3) "Total and permanent disability", a state or condition which presumably prevents for the rest of a member's life the member's engaging in any occupation or performing any work for remuneration or profit. Such disability, whether duty or nonduty, must not have been caused by the member's own negligence or willful self-infliction.

3. The retirement board in its sole judgment shall determine whether the status of total and permanent disability exists. Its determination shall be binding and conclusive. The retirement board shall rely upon the findings of a medical board of three physicians, and shall procure the written recommendation of at least one member thereof in each case considered by the retirement board. The medical board shall be appointed by the retirement board and expense for such examinations as are required shall be paid from funds of the retirement system.

4. From time to time, the retirement board shall have the right to require proof of continuing disability which may include further examination by the medical board. Should the retirement board determine that disability no longer exists, it shall terminate the disability pension. A member who immediately returns to work with the police department shall again earn creditable service beginning on the first day of such return. Creditable service prior to disability retirement shall be reinstated. A member who does not return to work with the police department shall be deemed to have terminated employment at the time disability retirement commenced; but in calculating any benefits due upon such presumption, the retirement system shall receive credit for all amounts paid such member during the period of disability, except that such member shall not be obligated in any event to repay to the retirement system any amounts properly paid during such period of disability.

(L. 2005 H.B. 323, A.L. 2008 H.B. 1710 merged with S.B. 980, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1570 Offset to workers' compensation payments--member's percentage defined.

Offset to workers' compensation payments--member's percentage defined.

86.1570. 1. Any periodic payment, excluding payments for medical treatment, which may be paid or payable by cities under the provisions of any workers' compensation or similar law to a member or to the dependents of a member on account of any disability or death shall be offset against any benefits payable to the recipient of the workers' compensation payments from funds provided by cities under the provisions of sections 86.1310 to 86.1640 on account of the same disability or death. However, in no event shall the amount paid from funds under the provisions of sections 86.1310 to 86.1640 be less than the amount which represents the member's percentage, as defined in this section, of total benefits payable under sections 86.1310 to 86.1640, before any offset for workers' compensation benefits.

2. Any lump sum amount, excluding payments for medical treatments, which may be paid or payable by cities under the provisions of any workers' compensation or similar law to a member or to the dependents of a member on account of any disability or death shall be offset against any benefits payable from funds provided by cities under the provisions of sections 86.1310 to 86.1640 on account of the same disability or death. The amounts by which each periodic payment made under the provisions of sections 86.1310 to 86.1640 is offset or reduced shall be computed as the periodic amount necessary to amortize as an annuity over the period of time represented by the respective workers' compensation benefits the total amount of the lump sum settlement received as a workers' compensation benefit by a beneficiary of the retirement system. Such computation shall be based upon the same interest rate and mortality assumptions as used for the retirement system at the time of such computation. However, in no event shall the amount paid from funds under the provisions of sections 86.1310 to 86.1640 be less than the amount which represents the member's percentage, as defined in this section, of total benefits payable under sections 86.1310 to 86.1640, before any offset for workers' compensation benefits.

3. As used in this section, the term "member's percentage" shall be the fraction of which the numerator is the percentage of compensation contributed by a working member to the retirement pension system under section 86.1400 during the pay period immediately preceding such member's death or disability which created entitlement to benefits and the denominator is the sum of percentages of a member's compensation contributed by a working member under section 86.1400 and the city under section 86.1390 to the retirement pension system during such pay period. Such percentage shall identify the portion of any benefits due under the provisions of sections 86.1310 to 86.1640 which is deemed to have been provided by the member's own contributions.

(L. 2005 H.B. 323)



Section 86.1580 Optional distribution under partial lump-sum option plan, when--death before retirement, effect of.

Optional distribution under partial lump-sum option plan, when--death before retirement, effect of.

86.1580. 1. Any member in active service entitled to commence a pension under section 86.1540 may elect an optional distribution under the partial lump sum option plan provided in this section if the member:

(1) Notifies the retirement system in writing of the member's retirement date at least ninety days in advance thereof and requests an explanation of the member's rights under this section; and

(2) Notifies the retirement system of the member's election hereunder at least thirty days in advance of the retirement date.

Following receipt of an initial notice of a member's retirement date and request for an explanation, the retirement system shall, at least sixty days in advance of such retirement date, provide the member a written explanation of such member's rights under this section and an estimate of the amount by which the member's regular monthly base pension would be reduced in the event of the member's election of any of the options available to the member under this section.

2. (1) A member entitled to make an election under this section may elect to receive a lump sum distribution with the member's initial monthly pension payment under section 86.1540, subject to all the terms of this section. The member may elect the amount of the member's lump sum distribution from one, but not more than one, of the following options for which the member qualifies:

(a) A member having one or more years of creditable service after the member's eligible retirement date may elect a lump sum amount equal to twelve times the initial monthly base pension the member would receive if no election were made under this section;

(b) A member having two or more years of creditable service after the member's eligible retirement date may elect a lump sum amount equal to twenty-four times the initial monthly base pension the member would receive if no election were made under this section; or

(c) A member having three or more years of creditable service after the member's eligible retirement date may elect a lump sum amount equal to thirty-six times the initial monthly base pension the member would receive if no election were made under this section.

For purposes of this section, "eligible retirement date" for a member shall mean the earliest date on which the member could elect to retire and be entitled to receive a pension under section 86.1540.

(2) When a member makes an election to receive a lump sum distribution under this section, the base pension that the member would have received in the absence of an election shall be reduced on an actuarially equivalent basis to reflect the payment of the lump sum distribution, and the reduced base pension shall be the member's base pension thereafter for all purposes relating to base pension amounts under sections 86.1310 to 86.1640, unless the member has also elected an optional benefit permitted under subsection 4 of section 86.1540.

(3) If a member electing a lump sum distribution under this section has elected the optional benefit permitted under subsection 4 of section 86.1540, the calculation of the member's pension shall be made in the following order:

(a) The amount of the member's normal pension under subdivision (1) of subsection 1 of section 86.1540 shall be reduced if applicable by any reductions required under subsection* 2 or 3 of section 86.1540;

(b) The amount of the pension as determined under paragraph (a) of this subdivision shall be reduced to the actuarially equivalent amount to produce the optional form of benefit described in subdivision (1) of subsection 4 of section 86.1540;

(c) The amount of reduced pension as determined under paragraph (b) of this subdivision shall be further reduced as required to produce an actuarially equivalent benefit in the form of the lump sum distribution option elected under this section and a remaining monthly annuity which shall be paid on the basis that the initial annuity for the member's spouse, if such spouse survives the member, shall be the same as the amount being paid the member on this annuity at the member's death, and, subject to cost-of-living adjustments thereafter declared on the spouse's base pension under section 86.1590, shall be paid to such surviving spouse for the lifetime of such spouse without regard to remarriage.

3. An election under this section to receive a lump sum distribution and reduced monthly base pension shall be void if the member dies before retirement, in which case amounts due a surviving spouse or other beneficiary of the member shall be determined without regard to such election.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)

*Word "subsections" appears in original rolls.



Section 86.1590 Cost-of-living adjustments--base pension defined.

Cost-of-living adjustments--base pension defined.

86.1590. 1. Provided that the retirement system shall remain actuarially sound, each of the following persons may receive each year, in addition to such person's base pension, a cost-of-living adjustment in an amount not to exceed three percent of such person's base pension during any one year:

(1) Every member who is retired and receiving a base pension from this retirement system; and

(2) Every surviving spouse who is receiving a base pension from this retirement system.

2. Upon the death of a member who has been retired and receiving a pension, and who dies after August 28, 2001, the surviving spouse of such member entitled to receive a base pension under section 86.1610 shall receive an immediate percentage cost-of-living adjustment to his or her base pension equal to the total percentage cost-of-living adjustments received during such member's lifetime under this section, but such adjustment shall not be deemed to change the base pension amount to which subsequent cost-of-living adjustments may be made.

3. For purposes of this section, the term "base pension" shall mean:

(1) For a member, the pension computed under the provisions of the law as of the date of retirement without regard to cost-of-living adjustments, as adjusted if applicable, for any optional elections made under sections 86.1540 and 86.1580, but in all events not including any supplemental benefit under section 86.1600;

(2) For a surviving spouse whose pension is prescribed by section 86.1610, the base pension calculated for such spouse in accordance with the provisions of section 86.1610, including any compensation as a consultant to which such surviving spouse is entitled under said section in lieu of a pension, but not including any supplemental benefit under section 86.1600;

(3) For a surviving spouse entitled to the continuation of an optional benefit elected under subsection 4 of section 86.1540, the base pension determined in accordance with subdivision (3) of subsection 4 of section 86.1540.

4. The cost-of-living adjustment shall be an increase or decrease computed on the base pension amount by the retirement board in an amount that the board, in its discretion, determines to be satisfactory, but in no event shall the adjustment be more than three percent or reduce the pension to an amount less than the base pension. In determining and granting the cost-of-living adjustments, the retirement board shall adopt such rules and regulations as may be necessary to effectuate the purposes of this section, including provisions for the manner of computation of such adjustments and the effective dates thereof. The retirement board shall provide for such adjustments to be determined once each year and granted on a date or dates to be chosen by the board, and may apply such adjustments in full to members who have retired during the year prior to such adjustments but who have not been retired for one full year and to the surviving spouse of a member who has died during the year prior to such adjustments.

5. The determination of whether the retirement system will remain actuarially sound shall be made at the time any cost-of-living adjustment is granted. If at any time the retirement system ceases to be actuarially sound, pension payments shall continue as adjusted by increases theretofore granted. A member of the retirement board shall have no personal liability for granting increases under this section if that retirement board member in good faith relied and acted upon advice of a qualified actuary that the retirement system would remain actuarially sound.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1600 Supplemental retirement benefit, amount, cost-of-living adjustments--special consultant, compensation--cost-of-living adjustments, rulemaking authority--member defined.

Supplemental retirement benefit, amount, cost-of-living adjustments--special consultant, compensation--cost-of-living adjustments, rulemaking authority--member defined.

86.1600. 1. Any member who retires subsequent to August 28, 1997, and on or before August 28, 2007, with entitlement to a pension under sections 86.1310 to 86.1640, and any member who retires subsequent to August 28, 2007, with entitlement to a pension under sections 86.1310 to 86.1640 and who either has at least fifteen years of creditable service or is retired under subsection 1 of section 86.1560, shall receive, in addition to such member's base pension and cost-of-living adjustments thereto under section 86.1590, and in addition to any other compensation or benefit to which such member may be entitled under sections 86.1310 to 86.1640, a supplemental retirement benefit of fifty dollars per month. The amount of such supplemental retirement benefit may be adjusted by cost-of-living adjustments determined by the retirement board not more frequently than annually.

2. Any member who was retired on or before August 28, 1997, and is receiving retirement benefits from the retirement system shall, upon application to the retirement board, be retained as a consultant, and for such services such member shall receive, in addition to such member's base pension and cost-of-living adjustments thereto under section 86.1590, and in addition to any other compensation or benefit to which such member may be entitled under sections 86.1310 to 86.1640, a supplemental compensation in the amount of fifty dollars per month. This appointment as a consultant shall in no way affect any member's eligibility for retirement benefits under the provisions of sections 86.1310 to 86.1640, or in any way have the effect of reducing retirement benefits otherwise payable to such member. The amount of such supplemental compensation under this subsection may be adjusted by cost-of-living adjustments determined by the retirement board not more frequently than annually.

3. In determining and granting the cost-of-living adjustments under this section, the retirement board shall adopt such rules and regulations as may be necessary to effectuate the purposes of this section, including provisions for the manner of computation of such adjustments and the effective dates thereof. The retirement board shall provide for such adjustments to be determined once each year and granted on a date or dates to be chosen by the board. The retirement board shall not be required to prorate the initial adjustment to any supplemental retirement benefit or any supplemental compensation under this section for any member.

4. For purposes of subsections 1 and 2 of this section, the term "member" shall include a surviving spouse who is entitled to a benefit under sections 86.1310 to 86.1640, who shall be deemed to have retired for purposes of this section on the date of retirement of the member of whom such person is the surviving spouse or on the date of death of such member if such member died prior to retirement; provided, that no benefits shall be payable under this section to the surviving spouse of any member who died while in active service after August 28, 2007, unless such death occurred in the line of duty or course of employment or as the result of an injury or illness incurred in the line of duty or course of employment or unless such member had at least fifteen years of creditable service. The surviving spouse of a member who died in service after August 28, 2007, whose death occurred in the line of duty or course of employment or as the result of an injury or illness incurred in the line of duty or course of employment shall be entitled to benefits under subsection 1 of this section without regard to such member's years of creditable service. All benefits payable to a surviving spouse under this section shall be in addition to all other benefits to which such surviving spouse may be entitled under other provisions of sections 86.1310 to 86.1640. Any qualifying surviving spouse of a member who dies while entitled to payments under this section shall succeed to the full amount of payment under this section to which such member was entitled at the time of such member's death, including any cost-of-living adjustments received by such member in the payment under this section prior to such member's death.

5. The determination of whether the retirement system will remain actuarially sound shall be made at the time any cost-of-living adjustment under this section is granted. If at any time the retirement system ceases to be actuarially sound, supplemental retirement benefit payments under subsection 1 of this section and supplemental compensation payments as a consultant under subsection 2 of this section shall continue as adjusted by increases or decreases theretofore granted. A member of the retirement board shall have no personal liability for granting increases under this section if that retirement board member in good faith relied and acted upon advice of a qualified actuary that the retirement system would remain actuarially sound.

(L. 2005 H.B. 323, A.L. 2007 S.B. 172 merged with S.B. 406, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1610 Death of member in service, benefit to be received--death of member after retirement, benefit to be received--surviving spouse benefits.

Death of member in service, benefit to be received--death of member after retirement, benefit to be received--surviving spouse benefits.

86.1610. 1. Upon receipt of the proper proofs of death of a member in service for any reason whatsoever, the following amounts shall be payable subject to subsection 4 of this section, and if a pension shall be elected, the initial amount thereof shall be the base pension for such surviving spouse:

(1) If the member has less than five years of creditable service, the member's surviving spouse shall be paid, in one lump sum, the amount of the member's accumulated contributions. If there is no surviving spouse, the member's accumulated contributions shall be paid as provided in subsection 6 of section 86.1420;

(2) If the member has at least five but fewer than twenty years of creditable service, the member's surviving spouse may elect the lump sum settlement in subdivision (1) of this subsection or a pension. Such pension shall be fifty percent of the member's accrued pension at date of death as computed in subdivision (1) of subsection 1 of section 86.1540, commencing as provided in subsection 3 of section 86.1420;

(3) If the member has at least twenty years of creditable service, the member's surviving spouse may elect any one of:

(a) The lump sum settlement in subdivision (1) of this subsection;

(b) The pension as computed in subdivision (2) of this subsection; or

(c) A pension in the monthly amount determined on a joint and survivor's basis from the actuarial value of the member's accrued annuity at date of death;

(4) Any death of a retired member occurring before the first payment of the retirement pension shall be deemed to be a death prior to retirement;

(5) For the surviving spouse of a member who died in service after August 28, 2001, benefits payable under subsection 1 of this section shall continue for the lifetime of such surviving spouse without regard to remarriage.

2. Upon death of a member after retirement who has not elected the optional annuity permitted under subsection 4 of section 86.1540, the surviving spouse shall receive a base pension payable for life, equaling fifty percent of the member's base pension, as of the member's retirement date, subject to the following:

(1) No surviving spouse of a member who retires after August 28, 2001, shall be entitled to receive any benefits under sections 86.1310 to 86.1640 unless such spouse was married to the member at the time of the member's retirement; and

(2) Any surviving spouse who was married to such a member at the time of the member's retirement shall be entitled to all benefits for surviving spouses under sections 86.1310 to 86.1640 for the life of such surviving spouse without regard to remarriage.

3. In the case of any member who, prior to August 28, 2001, died in service or retired, the surviving spouse who would qualify for benefits under subsection 1 or 2 of this section but for remarriage, and has not remarried prior to August 28, 2001, but remarries thereafter, shall upon application be appointed by the retirement board as a consultant. For services as such consultant, such surviving spouse shall be compensated in an amount equal to the benefits such spouse would have received under sections 86.1310 to 86.1640 in the absence of such remarriage.

4. Any beneficiary of benefits under sections 86.1310 to 86.1640 who becomes the surviving spouse of more than one member shall be paid all benefits due a surviving spouse of that member whose entitlements produce the largest surviving spouse benefits for such beneficiary but shall not be paid surviving spouse benefits as the surviving spouse of more than one member, except that any surviving spouse for whom an election has been made for an optional benefit under subsection 4 of section 86.1540 shall be entitled to every optional benefit for which such surviving spouse has so contracted.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1620 Funeral benefits, amount.

Funeral benefits, amount.

86.1620. 1. Upon the death after August 28, 2003, of a member in service, or upon the death of a member who was in service on or after August 28, 2003, and who dies after having been retired and pensioned, there shall be paid, in addition to all other benefits, a funeral benefit of one thousand dollars to the person or entity who provided or paid for the funeral services for such member.

2. Any member who was retired on or before August 28, 2003, and is receiving retirement benefits from the retirement system, upon application to the retirement board, shall be appointed by the retirement board as a consultant for the remainder of such member's life. Upon the death of such member, there shall be paid, in addition to all other benefits, a funeral benefit of one thousand dollars to the person or entity who provided or paid for the funeral services for such member.

(L. 2005 H.B. 323, A.L. 2011 H.B. 183 merged with H.B. 282)



Section 86.1630 Tax-exempt status of plan to be maintained--assets of system to be held in trust--member benefits vested, when--distribution of benefits.

Tax-exempt status of plan to be maintained--assets of system to be held in trust--member benefits vested, when--distribution of benefits.

86.1630. 1. A retirement plan under sections 86.1310 to 86.1640 is a qualified plan under the provisions of applicable federal law. The benefits and conditions of a retirement plan under sections 86.1310 to 86.1640 shall always be adjusted to ensure that the tax-exempt status is maintained.

2. The retirement board shall administer this retirement system in such manner as to retain at all times qualified status under Section 401(a) of the Internal Revenue Code.

3. The retirement board shall hold in trust the assets of the retirement system for the exclusive benefit of the members and their beneficiaries and for defraying reasonable administrative expenses of the system. No part of such assets shall, at any time prior to the satisfaction of all liabilities with respect to members and their beneficiaries, be used for or diverted to any purpose other than such exclusive benefit or to any purpose inconsistent with sections 86.1310 to 86.1640.

4. A member's benefit shall be one hundred percent vested and nonforfeitable upon the member's attainment of normal retirement age, which shall be the earlier of:

(1) The attaining of the age of sixty-five or the member's tenth anniversary of employment, whichever is later for any Tier I member, or the attaining of the age of sixty-seven or the member's twentieth anniversary of employment, whichever is later for any Tier II member;

(2) For any Tier I member when the total sum of age and years of creditable service equals or exceeds eighty, or for any Tier II member when the total sum of age and years of creditable service equals or exceeds eighty-five; or

(3) To the extent funded, upon the termination of the system established under sections 86.1310 to 86.1640 or any partial termination which affects the member or any complete discontinuance of contributions by the city to the system.

Amounts representing forfeited nonvested benefits of terminated members shall not be used to increase benefits payable from the system but may be used to reduce contributions for future plan years.

5. Distribution of benefits shall begin not later than April first of the year following the later of the calendar year during which the member becomes seventy and one-half years of age or the calendar year in which the member retires, and shall otherwise conform to Section 401(a)(9) of the Internal Revenue Code.

6. A member or beneficiary of a member shall not accrue a service retirement annuity, disability retirement annuity, death benefit, whether death occurs in the line of duty or otherwise, or any other benefit under sections 86.1310 to 86.1640 in excess of the benefit limits applicable to the fund under Section 415 of the Internal Revenue Code. The retirement board shall reduce the amount of any benefit that exceeds the limits of this section by the amount of the excess. If the total benefits under the retirement system and the benefits and contributions to which any member is entitled under any other qualified plan or plans maintained by the board of police commissioners that employs the member would otherwise exceed the applicable limits under Section 415 of the Internal Revenue Code, the benefits the member would otherwise receive from the retirement system are reduced to the extent necessary to enable the benefits to comply with Section 415 of the Internal Revenue Code.

7. The total salary taken into account for any purpose for any member of the retirement system shall not exceed two hundred thousand dollars per year, subject to periodic adjustments in accordance with guidelines provided by the United States Secretary of the Treasury and may not exceed such other limits as may be applicable at any given time under Section 401(a)(17) of the Internal Revenue Code.

8. If the amount of any benefit is determined on the basis of actuarial assumptions that are not specifically set forth for that purpose in sections 86.1310 to 86.1640, the actuarial assumptions to be used are those earnings and mortality assumptions used on the date of the determination by the retirement system's actuary and approved by the retirement board. The actuarial assumptions used at any particular time shall be attached as an addendum to a copy of the retirement system's statute maintained by the retirement board and shall be treated for all purposes as part of sections 86.1310 to 86.1640. The actuarial assumptions may be changed by the retirement system's actuary annually if approved by the retirement board, but a change in actuarial assumptions shall not result in any decrease in benefits accrued as of the effective date of the change.

9. Any member or beneficiary who is entitled to receive any distribution that is an eligible rollover distribution, as defined by Section 402(c)(4) of the Internal Revenue Code, is entitled to have that distribution transferred directly to another eligible retirement plan of the member's or beneficiary's choice upon providing direction to the secretary of the retirement system regarding the transfer in accordance with procedures established by the retirement board.

10. For all distributions made after December 31, 2001:

(1) For the purposes of subsection 9 of this section, an eligible retirement plan shall also mean an annuity described in Section 403(b) of the Internal Revenue Code and an eligible plan under Section 457(b) of the Internal Revenue Code that is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from the retirement system. The definition for eligible retirement plan shall also apply in the case of a distribution to a surviving spouse or to a spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code; and

(2) For the purposes of subsection 9 of this section, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions which are not includable in gross income. However, such portion may be paid only to an individual retirement account or annuity described in Section 408(a) or 408(b) of the Internal Revenue Code, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Internal Revenue Code that agrees to separately account for amounts so transferred, including separately accounting for the portion of such distribution that is includable in gross income and the portion of such distribution that is not so includable.

(L. 2005 H.B. 323, A.L. 2013 H.B. 116 merged with H.B. 418)



Section 86.1640 Incentives for early retirement, board to administer and pay.

Incentives for early retirement, board to administer and pay.

86.1640. If a city and the police department of such city adopt any program of incentives to authorize or encourage early retirements, whether for employees not yet eligible for regular retirement or for employees who are eligible but have not yet chosen to retire or for both, the retirement board shall be authorized to administer and pay such incentives for retirees who accept such incentives and are members of the retirement system under sections 86.1310 to 86.1640, in addition to such other benefits as such members or their beneficiaries are entitled to receive under sections 86.1310 to 86.1640, provided such city shall so request and shall agree to increase said city's contribution under section 86.1390 sufficiently to provide the full actuarial cost of any such incentives in addition to the contribution required of such city necessary, in conjunction with members' contributions under section 86.1400, to provide all other benefits provided under sections 86.1310 to 86.1640.

(L. 2005 H.B. 323)






Chapter 87 Firemen's Retirement and Relief Systems

Section 87.005 Firemen, certain diseases presumed incurred in line of duty--conditions--infectious disease defined.

Firemen, certain diseases presumed incurred in line of duty--conditions--infectious disease defined.

87.005. 1. Notwithstanding the provisions of any law to the contrary, after five years' service, any condition of impairment of health caused by any infectious disease, disease of the lungs or respiratory tract, hypertension, or disease of the heart resulting in total or partial disability or death to a uniformed member of a paid fire department, who successfully passed a physical examination within five years prior to the time a claim is made for such disability or death, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in line of duty, unless the contrary be shown by competent evidence. In order to receive the presumption that an infectious disease was contracted in the line of duty, the member shall submit to an annual physical examination, at which a blood test is administered.

2. This section shall apply only to the provisions of chapter 87, RSMo 1959.

3. As used in this section, the term "infectious disease" means the human immunodeficiency virus, acquired immunodeficiency syndrome, tuberculosis, hepatitis A, hepatitis B, hepatitis C, hepatitis D, diphtheria, meningococcal meningitis, methicillin-resistant staphylococcus aureus, hemorrhagic fever, plague, rabies, and severe acute respiratory syndrome.

(L. 1967 p. 167 § 1, A.L. 2011 H.B. 664 merged with S.B. 238)



Section 87.006 Firemen, certain diseases presumed incurred in line of duty--persons covered--disability from cancer, presumption suffered in line of duty, when--infectious disease defined.

Firemen, certain diseases presumed incurred in line of duty--persons covered--disability from cancer, presumption suffered in line of duty, when--infectious disease defined.

87.006. 1. Notwithstanding the provisions of any law to the contrary, and only for the purpose of computing retirement benefits provided by an established retirement plan, after five years' service, any condition of impairment of health caused by any infectious disease, disease of the lungs or respiratory tract, hypotension, hypertension, or disease of the heart resulting in total or partial disability or death to a uniformed member of a paid fire department, who successfully passed a physical examination within five years prior to the time a claim is made for such disability or death, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in the line of duty, unless the contrary be shown by competent evidence. In order to receive the presumption that an infectious disease was contracted in the line of duty, the member shall submit to an annual physical examination, at which a blood test is administered.

2. Any condition of cancer affecting the skin or the central nervous, lymphatic, digestive, hematological, urinary, skeletal, oral, breast, testicular, genitourinary, liver or prostate systems, as well as any condition of cancer which may result from exposure to heat or radiation or to a known or suspected carcinogen as determined by the International Agency for Research on Cancer, which results in the total or partial disability or death to a uniformed member of a paid fire department who successfully passed a physical examination within five years prior to the time a claim is made for disability or death, which examination failed to reveal any evidence of such condition, shall be presumed to have been suffered in the line of duty unless the contrary be shown by competent evidence and it can be proven to a reasonable degree of medical certainty that the condition did not result nor was contributed to by the voluntary use of tobacco.

3. This section shall apply to paid members of all fire departments of all counties, cities, towns, fire districts, and other governmental units.

4. As used in this section, the term "infectious disease" means the human immunodeficiency virus, acquired immunodeficiency syndrome, tuberculosis, hepatitis A, hepatitis B, hepatitis C, hepatitis D, diphtheria, meningococcal meningitis, methicillin-resistant staphylococcus aureus, hemorrhagic fever, plague, rabies, and severe acute respiratory syndrome.

(L. 1969 p. 157 § 1, A.L. 2007 S.B. 22 merged with S.B. 406, A.L. 2011 H.B. 664 merged with S.B. 238)



Section 87.010 Fund for pensioning firemen--treasurer of corporation ex officio treasurer of fund--cities other than first class to ratify.

Fund for pensioning firemen--treasurer of corporation ex officio treasurer of fund--cities other than first class to ratify.

87.010. The municipal authorities by act or ordinance, in all cities, villages or incorporated towns in this state having an organized fire department, may set apart not exceeding fifty percent of all revenue received by such cities, villages or incorporated towns for municipal purposes from licenses issued by them for carrying on the business of a fire insurance company, agent or agency, and not exceeding three percent of all other revenue received by such cities, villages or incorporated towns for municipal purposes from licenses issued by such cities, villages or incorporated towns, as a fund for the pensioning of crippled and disabled members of the fire department, and of the widows and orphans of deceased members of the fire department of such cities, villages or incorporated towns, and the treasurer of such cities, villages or incorporated towns shall be ex officio treasurer of such fund; provided, that in any city other than a city of the first class the provisions of sections 87.010 to 87.105 shall not be in effect until it shall be ratified by a majority of the voters of such city, who vote on the question which shall be submitted at the request of one hundred voters.

(RSMo 1939 § 9499, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 8932; 1919 § 9033; 1909 § 9859



Section 87.015 How certain cities may be included in these provisions.

How certain cities may be included in these provisions.

87.015. Sections 87.010 to 87.105 shall not apply to any city, village or incorporated town having less than twenty thousand inhabitants, until the provisions of said sections shall be adopted by two-thirds of the voters of such city, town or village, voting in favor of the question submitted at an election.

(RSMo 1939 § 9519, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 8952; 1919 § 9053; 1909 § 9878



Section 87.020 Creating board of trustees.

Creating board of trustees.

87.020. In cities, the treasurer, the counselor, the clerk or register, and the comptroller where such office exists, the chief officer of the fire department, three delegates at large from the fire department, to be elected by the members thereof on the first Monday in December of each year, whose term of office shall be for one year, and one delegate from the retired or pensioned list, to be elected by such retired or pensioned members on the first Monday in December of each year, whose term of office shall be for one year, shall constitute and be a board by the name of "The Board of Trustees of the Firemen's Fund". The board shall select from their members a president and secretary; provided, that in villages and incorporated towns the board of trustees of the firemen's pension fund shall consist of the chairman of the village or town trustees, the clerk, counselor or attorney, treasurer and chief officer of the fire department.

(RSMo 1939 § 9501)

Prior revisions: 1929 § 8934; 1919 § 9035; 1909 § 9860



Section 87.025 Duties and powers of board--assessment of members.

Duties and powers of board--assessment of members.

87.025. The board shall have exclusive control and management of the fund mentioned in section 87.010, and of all money donated, paid or assessed for the relief or pensioning of disabled members of the fire department, retirement for service pensions, their widows and minor children, and shall assess each member of the fire department at least one percent but not more than ten percent of the salary of such member, to be deducted and withheld from the monthly pay of each member so assessed, and the same to be placed by the treasurer of such city, village or incorporated town, who shall be ex officio treasurer of such board, to the credit of such fund, subject to the order of such board. The percent rate shall not be changed without the affirmative vote of a majority of the entire board. The board shall make all needful rules and regulations for its government in the discharge of its duties, and shall hear and decide all applications for relief or pensions, under sections 87.010 to 87.105, and its decisions on such applications shall be final and conclusive, and not subject to review and reversal except by the board, and a record shall be kept of all the meetings and proceedings of all the board.

(RSMo 1939 § 9502, A.L. 1953 p. 301, A.L. 1979 H.B. 850, A.L. 1990 H.B. 1047)

Prior revisions: 1929 § 8935; 1919 § 9036; 1909 § 9861

Effective 4-30-90



Section 87.030 Rewards and gifts to pension fund.

Rewards and gifts to pension fund.

87.030. All rewards in money, fees, gifts and endowments that may be paid or given for or on account of extraordinary services by said fire department or any member thereof, except when permitted by order of the board to be retained by said member, may be paid into said pension fund. The said board of trustees may take by gift, grant, devise or bequest any money, real estate, personal property, right of property, or other valuable thing, and the same shall be treated as a part of and for the uses of said fund.

(RSMo 1939 § 9503, A.L. 1953 p. 300)

Prior revisions: 1929 § 8936; 1919 § 9037; 1909 § 9862



Section 87.035 Trustees may invest fund.

Trustees may invest fund.

87.035. The said board of trustees shall have power to draw such pension fund from the treasury of such city, village or incorporated town, and may invest such fund, or any part thereof, in the name of the board of trustees of the firemen's pension fund, in interest-bearing bonds of the United States, of the state of Missouri, of any county, township or municipal corporation of the state, or in judgments or tax bills against the city where such pension fund is established, or loan the same on real estate in the city where such pension fund is established, not exceeding in amount in any case two-thirds of the assessed taxpaying valuation of such real estate; and all such securities shall be deposited with the treasurer of said city, village or incorporated town, as ex officio treasurer of said board, and shall be subject to the order of said board.

(RSMo 1939 § 9504)

Prior revisions: 1929 § 8937; 1919 § 9038; 1909 § 9863

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 87.040 Disposition of interest--duties of legislative body of city.

Disposition of interest--duties of legislative body of city.

87.040. The interest received from the investment of said funds shall be applicable to the payment of pensions under sections 87.010 to 87.105, and it shall be in the power of the legislative body of any city, village or incorporated town to diminish and adjust the annual rate of one percent from licenses, so that the income from interest, dues from members and licenses shall meet the requirements of the pension list as provided by sections 87.010 to 87.105.

(RSMo 1939 § 9505)

Prior revisions: 1929 § 8938; 1919 § 9039; 1909 § 9864



Section 87.045 Eligibility for and payment of a disability pension.

Eligibility for and payment of a disability pension.

87.045. 1. If any member of the fire department of any such city, village or incorporated town shall become and be found, upon an examination by a medical officer designated by the board of trustees, to be physically or mentally incapacitated for duty as the result of an accident occurring while in the actual performance of duty or exposure while in the actual performance of duty, and if the medical officer certifies that the member is mentally or physically incapacitated for further performance of duty and that such incapacity is likely to be permanent, and that the member should be retired, the board of trustees shall retire such disabled member from service in the fire department. Upon such retirement the board of trustees shall order the payment to such disabled member, monthly, from the pension fund, a sum equal to fifty percent of the average monthly salary of said member during the twelve months immediately preceding the effective date of his retirement.

2. Upon application, any member of the fire department who has made regular and periodic payments into the pension fund for a period of five years or more shall be retired by the board of trustees, not less than thirty days nor more than ninety days next following the date of filing the application, on a disability pension, provided a medical officer designated by the board of trustees, after a medical examination of the member, shall certify that such member is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent, and that such member should be retired. Upon such retirement the board of trustees shall order the payment to such disabled member, monthly, from the pension fund, a sum equal to twenty-five percent of the average monthly salary said member was receiving during the twelve months immediately preceding the effective date of his retirement. In addition there shall also be paid a sum equal to five percent of the said average monthly salary the member was receiving at the time of his retirement for each unmarried dependent child under the age of eighteen, and each unmarried child, regardless of age, who is totally and permanently mentally or physically incapacitated from engaging in gainful employment sufficiently remunerative to support himself. Such additional sum shall not be paid to or for more than three eligible children, and if there are more than three eligible children, then payments shall be made for the three youngest eligible children, and further provided that no benefits under this section shall be paid to or for any child or children over eighteen years of age who are totally and permanently mentally or physically incapacitated if such child is a patient or ward in a publicly supported institution, and no benefits shall be paid under this section to or for any child born or adopted after the effective date of the member's disability retirement.

(RSMo 1939 § 9506, A.L. 1969 p. 157)

Prior revisions: 1929 § 8939; 1919 § 9040; 1909 § 9865



Section 87.050 Death benefits, amount--eligibility--limitations.

Death benefits, amount--eligibility--limitations.

87.050. 1. If any member shall be killed or die while in the performance of his* duty or as the result of any injury received in the line of duty, or of any disease contracted by reason of his occupation, or shall die from any cause whatever while a member of said fire department, or shall die while receiving a disability or service pension, and shall leave a widow or child or children under the age of eighteen years surviving, said board of trustees shall order and direct the payment from the pension fund, monthly, to such widow, a sum equal to not less than twenty percent of the monthly compensation allowed a first class fireman of the fire department as salary at the date of the death of the member or seventy-five dollars, whichever is greater; and to or for the benefit of each child until it reaches the age of eighteen, a sum equal to not less than five percent of the monthly compensation allowed a first class fireman of the fire department as salary at the date of the death of the member; and to or for each unmarried child, regardless of age, who is totally and permanently mentally or physically incapacitated from engaging in gainful employment sufficiently remunerative to support himself, a sum equal to five percent of the monthly compensation allowed a first class fireman of the fire department as salary at the date of the death of the member; provided that no benefits shall be paid to or for any child over eighteen years of age who is totally and permanently mentally or physically disabled or incapacitated if such child is a patient or ward in a publicly supported institution. In the case of widows, payments shall be made only to those widows whose marriage to the member occurred prior to his retirement on disability or service pension, and shall be made only while said widow is unmarried and are to cease forever immediately upon remarriage. In the case of children no payments shall be made to or for any child born or adopted after the effective date of the member's retirement on disability or service pension, or the date of his death, and payments shall not be made for more than three eligible children and, if there are more than three eligible children, payments shall be made for the three youngest eligible children. If the member who dies is a member of a volunteer department, the amount to be paid monthly to his widow and children aforesaid shall be fixed by the board of trustees.

2. Any widow who is receiving survivors' pension benefits under the provisions of this section as it existed at any time prior to August 13, 1982, upon application to the board of trustees, shall be employed by the board as a special consultant on the problems of retirement, aging, and other pension system matters for the remainder of her life and upon request of the board shall give opinions in writing or orally, as may be requested, and for such services shall be compensated monthly in an amount equal to the difference between the amount of the monthly pension benefit the widow is receiving for herself and seventy-five dollars. This compensation shall be consolidated with the pension benefits the widow is receiving and shall be paid out of the same fund as are such benefits. Employment as a special consultant shall in no way affect any widow's eligibility for survivors' pension benefits or in any way have the effect of reducing such benefits, other provisions of law to the contrary notwithstanding.

(RSMo 1939 § 9507, A.L. 1969 H.B. 127, H.B. 407, A.L. 1982 H.B. 904)

Prior revisions: 1929 § 8940; 1919 § 9041; 1909 § 9866

*Word "this" appears in original rolls.



Section 87.055 Law applicable to whom.

Law applicable to whom.

87.055. Sections 87.010 to 87.105 shall apply to all persons who are now or shall hereafter become members of any organized fire department in any city, village or incorporated town in this state, and to all cities, villages and incorporated towns now existing in this state or which may hereafter be created herein.

(RSMo 1939 § 9510)

Prior revisions: 1929 § 8943; 1919 § 9044; 1909 § 9869



Section 87.060 Retirement pension, eligibility for and payment of.

Retirement pension, eligibility for and payment of.

87.060. 1. Any member of the fire department of any such city, village or incorporated town having served twenty-five years or more in such fire department, and having theretofore regularly paid into the pension fund his periodic payments as herein provided, shall be retired upon written application to the board of trustees, setting forth a time not less than thirty days nor more than sixty days after the filing of such application at which he desires to be retired. Thereupon, the board of trustees shall order and direct that said member shall be paid a monthly pension equal to fifty percent of the average monthly salary of said member during the twelve months immediately preceding the effective date of his retirement; and further provided that any member who remains on active duty in the fire department and continues to make regular and periodic payments into the pension fund as herein provided for a period of time beyond twenty-five years shall, upon subsequent retirement, be paid monthly an additional sum equal to one percent of the average monthly salary of said member during the twelve months immediately preceding the effective date of his retirement for each full twelve-month period beyond twenty-five years up to but not including the year in which said member attains the age of sixty-five.

2. Any member of the fire department of any such city, village or incorporated town having served at least twenty years, but less than twenty-five years, in such fire department, and having theretofore regularly paid into the pension fund his periodic payments as herein provided, may make application to be retired from such fire department, and if his application is granted by the board of trustees, the said board of trustees shall order and direct that said member shall be paid a monthly service pension equal to forty percent of the average monthly salary of said member during the twelve months immediately preceding the effective date of his retirement.

3. In the event that any member of the fire department of any such city, village or incorporated town having served twenty years or more in such fire department, and having theretofore regularly paid into the pension fund his periodic payments as herein provided, is discharged from such fire department, the board of trustees shall order and direct that said person shall be paid a monthly service pension equal to fifty percent of the salary said person was receiving at the time of his discharge, and further provided that the board of trustees shall order and direct the payment of said monthly service pension within thirty days after the date of discharge of said member, and the effective date of said pension shall be the same as the date of his discharge.

4. Members of volunteer fire departments serving without pay shall receive such monthly amount as may be fixed by the board of trustees.

(RSMo 1939 § 9509, A.L. 1953 p. 302, A.L. 1969 p. 157)

Prior revisions: 1929 § 8942; 1919 § 9043; 1909 § 9868



Section 87.063 Health care benefits for retirees--separate fund established for benefits and premiums--application by retiree to be special consultant, compensation to fund benefits.

Health care benefits for retirees--separate fund established for benefits and premiums--application by retiree to be special consultant, compensation to fund benefits.

87.063. 1. The board of trustees may provide or contract for insurance benefits to cover hospital, surgical, and medical expenses for retirees under sections 87.010 to 87.105, in an amount not to exceed one hundred dollars per month for each retiree.

2. If the board agrees to provide benefits pursuant to this section, a separate account for hospital, surgical and medical benefits shall be established as part of the benefit reserve fund. All benefits and premiums shall be transferred from the general revenue fund of the system to the benefit reserve fund for payment of hospital, surgical and medical benefits.

3. Any retiree who is receiving benefits from the system may make application to the board to be named as a special advisor to the firemen's retirement system. Upon the acceptance of such application, the board may deposit in the fund created in subsection 2 of this section an amount not to exceed one hundred dollars per month for the applicant and may make a monthly payment from the fund created in subsection 2 of this section toward health care benefits for the applicant as provided in subsection 1 of this section.

(L. 1990 H.B. 1675)



Section 87.065 Payments prorated when funds are insufficient.

Payments prorated when funds are insufficient.

87.065. If at any time there shall not be sufficient money in such pension fund to pay each person entitled to the benefit thereof the full amount per month as herein provided, then an equal percentage of such monthly payments shall be made to each beneficiary until the said fund shall be replenished to warrant the payment in full of each of said beneficiaries.

(RSMo 1939 § 9508)

Prior revisions: 1929 § 8941; 1919 § 9042; 1909 § 9867



Section 87.070 Pension fund custodian.

Pension fund custodian.

87.070. The treasurer shall be the custodian of said pension fund, subject to the control and direction of the board and shall keep a separate book and complete account concerning said fund, in such a manner as may be prescribed by the board, and the books and accounts shall always be subject to the inspection of the board or any member thereof, and said treasurer shall be personally liable, and also liable on his bond executed to the city for the purpose of becoming said officer of the city. On the expiration of his term of office, he will surrender and deliver over to his successor all unexpended moneys and all property and evidence of indebtedness, and all other papers and records which may have come to his possession as treasurer of such funds.

(RSMo 1939 § 9511)

Prior revisions: 1929 § 8944; 1919 § 9045; 1909 § 9870



Section 87.075 Warrants, upon whom drawn.

Warrants, upon whom drawn.

87.075. It shall be the duty of the officer or officers of such city, village or incorporated town as are designated by law to draw warrants on the treasurer of such city, village or incorporated town, upon request, in writing, by said board of trustees, to draw warrants on the treasurer of such city, village or incorporated town, payable to the treasurer of said board of trustees, for all funds belonging to said pension fund, as aforesaid.

(RSMo 1939 § 9512)

Prior revisions: 1929 § 8945; 1919 § 9046; 1909 § 9871



Section 87.080 Warrants, how drawn.

Warrants, how drawn.

87.080. All moneys ordered to be paid from said pension fund to any person or persons shall be paid by the treasurer of the board of trustees only upon warrants signed by the president of said board and countersigned by the secretary thereof, and no warrant shall be drawn except by order of the board, duly entered on the records of the proceedings of the board.

(RSMo 1939 § 9513)

Prior revisions: 1929 § 8946; 1919 § 9047; 1909 § 9872



Section 87.085 Annual report of condition of fund.

Annual report of condition of fund.

87.085. The board of trustees shall make report to the legislative body of said city, village or incorporated town of the condition of said pension fund, on the first day of January in each and every year.

(RSMo 1939 § 9514)

Prior revisions: 1929 § 8947; 1919 § 9048; 1909 § 9873



Section 87.090 Fund exempt from execution.

Fund exempt from execution.

87.090. No portion of said pension fund shall, before or after its order of distribution by the board of trustees to the persons entitled thereto, be held, seized, taken, subjected to or detained or levied on by virtue of any attachment, execution, injunction, writ, interlocutory or other order or decree, or any process or proceeding whatever issued out of or by any court of this state for the payment or satisfaction, in whole or in part, of any debt, damages, claim, demand or judgment against the beneficiary of said fund; but the said fund shall be held and distributed for the purpose of sections 87.010 to 87.105, and for no other purpose whatever.

(RSMo 1939 § 9515)

Prior revisions: 1929 § 8948; 1919 § 9049; 1909 § 9874



Section 87.095 Funeral expenses to be paid.

Funeral expenses to be paid.

87.095. Whenever an active or retired fireman shall die, as aforesaid, the board of trustees shall appropriate from the fund a sum not exceeding one hundred and fifty dollars to the widow or family for funeral expenses. In cities not within a county the payment for funeral expenses shall be two thousand dollars, and shall be paid solely from moneys within the pension fund.

(RSMo 1939 § 9517, A.L. 1989 H.B. 156)

Prior revisions: 1929 § 8950; 1919 § 9051; 1909 § 9876



Section 87.100 Relief associations may, by vote of members, amalgamate with board of trustees.

Relief associations may, by vote of members, amalgamate with board of trustees.

87.100. Any fire department pension fund and relief association existing in this state under sections 87.495 to 87.515, is hereby empowered, by a majority vote of its members, to amalgamate with the board of trustees of the firemen's pension fund formed under sections 87.010 to 87.105 in the same city, village or town, and thereupon all the assets and property of said relief association and all its rights and privileges shall be vested in said board of trustees, and all obligations, debts and liabilities of said association shall be assumed and shall become obligations, debts and liabilities of said board of trustees, and thenceforward the business of said amalgamated organizations shall be conducted under the terms of sections 87.010 to 87.105 by said board of trustees.

(RSMo 1939 § 9516)

Prior revisions: 1929 § 8949; 1919 § 9050; 1909 § 9875



Section 87.105 Penalty for misrepresentation.

Penalty for misrepresentation.

87.105. Any member of the fire department who, upon entering such fire department, makes any misstatement or misrepresentation as to his physical condition or understatement of his age, shall, for himself and his dependents, forfeit all rights to participate in the benefits of sections 87.010 to 87.105.

(RSMo 1939 § 9518)



Section 87.120 Definitions.

Definitions.

87.120. The following words and phrases as used in sections 87.120 to 87.370, unless a different meaning is plainly required by the context, have the following meanings:

(1) "Accumulated contributions", the sum of all amounts deducted from the compensation of a member and credited to his or her individual account in the members' savings fund together with interest thereon;

(2) "Actuarial equivalent", a benefit of equal value when computed upon the basis of such mortality tables and interest rate as shall be adopted by the board of trustees;

(3) "Average final compensation", the average earnable compensation of the member during his or her last two years of service as a firefighter, or if the firefighter has less than two years of service, then the average earnable compensation of his or her entire period of service;

(4) "Beneficiary", any person in receipt of a retirement allowance or other benefit as provided by sections 87.120 to 87.370;

(5) "Benefit reserve", the present value of all payments to be made on account of any retirement allowance or benefit in lieu of a retirement allowance upon the basis of such mortality tables and interest rate as shall be adopted by the board of trustees;

(6) "Board of trustees", the board provided for in section 87.140 to administer the retirement system;

(7) "City", any city not within a county and adopting the retirement system provided by sections 87.120 to 87.370;

(8) "Creditable service", prior service plus membership service as provided in section 87.135;

(9) "DROP", the deferred retirement option plan provided in section 87.182;

(10) "Earnable compensation", the regular compensation which a member would earn during one year on the basis of the stated compensation for his or her rank or position;

(11) "Firefighter", any officer or employee of the fire department of the city employed by the city for the duty of fighting fires, but does not include anyone employed in a clerical or other capacity not involving fire-fighting duties. In case of doubt as to whether any person is a firefighter within the meaning of sections 87.120 to 87.370, the decision of the board of trustees shall be final;

(12) "Medical board", the board of physicians provided for in section 87.160;

(13) "Member", a member of the retirement system as defined by section 87.130;

(14) "Membership service", service as a firefighter rendered since last becoming a member;

(15) "Prior service", all service as a firefighter rendered prior to the date the system becomes operative which is creditable in accordance with the provisions of section 87.135;

(16) "Retirement allowance", annual payments for life which shall be payable in equal monthly installments or any benefits in lieu thereof granted to a member upon retirement or to a beneficiary;

(17) "Retirement system", the firefighter's retirement system of any city as defined in section 87.125.

(L. 1943 p. 708 § 1, A.L. 1959 S.B. 314 § 86.480, A.L. 1961 p. 211, A.L. 1972 H.B. 766, A.L. 1973 H.B. 591, A.L. 1985 H.B. 26, A.L. 1991 H.B. 312, A.L. 1993 H.B. 259, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 87.125 Authorizing municipality to provide by ordinance for pensions.

Authorizing municipality to provide by ordinance for pensions.

87.125. Any city in this state that now has or may hereafter have seven hundred thousand inhabitants or more and that has an organized fire department is hereby authorized, subject to the provisions of sections 87.120 to 87.370, to provide by ordinance for the pensioning of members of any such organized fire department and of the dependents of deceased members thereof and to take from its municipal revenue a fund for such purpose. The fund shall be under the management of a board of trustees herein described and shall be known as "The Firemen's Retirement System of ....." and by such name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held.

(L. 1943 p. 708 § 2, A.L. 1959 S.B. 314 § 86.483)



Section 87.127 Qualified government plan, retirement plan intended to be.

Qualified government plan, retirement plan intended to be.

87.127. A retirement plan under sections 87.120 to 87.370 is intended to be a qualified governmental plan under the provisions of applicable federal law. The benefits and conditions of the plan shall be interpreted and the system shall be operated to ensure that the system meets the federal qualification requirements.

(L. 2011 H.B. 282 merged with H.B. 664)



Section 87.130 Membership requirements.

Membership requirements.

87.130. 1. All persons who are firefighters shall be members as a condition of their employment and shall receive no pension or retirement allowance from any other pension or retirement system supported wholly or in part by the city or the state of Missouri because of years of service for which they are entitled to benefits under this system nor shall they be required to make contributions under any other pension or retirement system of the city or the state of Missouri, anything to the contrary notwithstanding.

2. If any member, in any period of five consecutive years after last becoming a member, is absent from service for more than four years unless the member has twenty years or more of creditable service, or if any member withdraws the member's accumulated contributions, or if any member becomes a beneficiary, the person shall thereupon cease to be a member; except in the case of a member who has served in the Armed Forces of the United States or retired pursuant to section 87.170 and is subsequently reinstated as a firefighter or as a member in beneficiary status as a surviving spouse.

3. Any member who is reinstated after retiring pursuant to conditions in section 87.170 shall not be eligible to participate in the benefit provided pursuant to section 87.182.

(L. 1943 p. 708 § 3, A.L. 1945 p. 1239 § 3, A.L. 1959 S.B. 314 § 86.487, A.L. 1996 H.B. 1404, A.L. 2001 S.B. 290)



Section 87.135 Members shall file detailed account of service--verification of service and issuance of service certificate.

Members shall file detailed account of service--verification of service and issuance of service certificate.

87.135. 1. Under such rules and regulations as the board of trustees shall adopt, each member who was a firefighter on and prior to the date of the establishment of the retirement system shall file a detailed statement of all service as a firefighter rendered by him or her prior to that date for which the firefighter claims credit.

2. The board of trustees shall fix and determine by proper rules and regulations how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in one calendar year, nor shall the board of trustees allow credit as service for any period of more than one month's duration during which the member was absent without pay.

3. Subject to the above restrictions and to such other rules and regulations as the board of trustees may adopt, the board of trustees shall verify the service claims as soon as practicable after the filing of the statement of service.

4. Upon verification of the statements of service the board of trustees shall issue prior service certificates, certifying to each member the length of prior service with which the member is credited on the basis of his or her statement of service. So long as the holder of the certificate continues to be a member, a prior service certificate shall be final and conclusive for retirement purposes as to such service, except that any member may, within one year from the date of issuance or modification of the certificate, request the board of trustees to modify or correct the member's prior service certificate, and upon such request or of its own motion the board may correct the certificate. When any firefighter ceases to be a member his or her prior service certificate shall become void. Should he or she again become a member, he or she shall enter the retirement system as a member not entitled to prior service credit except as provided in section 87.215.

5. Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of creditable membership service rendered by him or her, and also if the member has a prior service certificate which is in full force and effect, the amount of the service certified on the member's prior service certificate. Service rendered by a firefighter after the operative date and prior to becoming a member shall be included as creditable membership service provided the service was rendered since he or she last became a firefighter.

(L. 1943 p. 708 § 4, A.L. 1959 S.B. 314 § 86.490, A.L. 2001 S.B. 290)



Section 87.140 Administration vested in board of trustees--how appointed--vacancies--compensation--oath--voting.

Administration vested in board of trustees--how appointed--vacancies--compensation--oath--voting.

87.140. 1. The general administration and the responsibility for the proper operation of the retirement system shall be vested in a board of trustees of nine persons. The board shall be constituted as follows:

(1) The chief of the fire department of the city, ex officio;

(2) The comptroller or deputy comptroller of the city, ex officio;

(3) Two members to be appointed by the mayor of the city to serve for a term of two years;

(4) Three members to be elected by the members of the retirement system for a term of three years who shall be members of the system and hold office only while members of the system;

(5) Two members who shall be retired firemen to be elected by the retired firemen of the city and who shall hold office for a term of three years.

2. If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

3. The trustees shall serve without compensation, but they shall be reimbursed from the expense fund for all necessary expenses which they may incur through service on the board.

4. Each trustee shall, within ten days after his appointment or election, take an oath of office before the clerk of circuit court of the city, that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the board and that he will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the retirement system. The oath shall be subscribed to by the member making it and certified by the clerk of circuit court and filed in his office.

5. Each trustee shall be entitled to one vote on the board. Five votes shall be necessary for a decision by the trustees at any meeting of the board.

(L. 1943 p. 708 § 5, A.L. 1959 S.B. 314 § 86.493, A.L. 1980 H.B. 1139 & 1140, A.L. 1983 H.B. 694 & 171, A.L. 1993 H.B. 175)



Section 87.145 Board has exclusive original jurisdiction--review--rules and regulations.

Board has exclusive original jurisdiction--review--rules and regulations.

87.145. The board of trustees shall have exclusive original jurisdiction in all matters relating to or affecting the funds herein provided for, including, in addition to all other matters, all claims for benefits and refunds under this law, and its action, decision or determination in any matter shall be reviewable under chapter 536 only, and any party to the proceedings shall have a right of appeal from the decision of the reviewing court. Subject to the limitations of sections 87.120 to 87.370, the board of trustees shall, from time to time, establish rules and regulations for the administration of funds created by this law, for the transaction of its business, and for the limitation of the time within which claims may be filed.

(L. 1943 p. 708 § 5, A.L. 1959 S.B. 314 § 86.497)



Section 87.150 Chairman--secretary--actuaries.

Chairman--secretary--actuaries.

87.150. The board of trustees shall elect from its membership a chairman, and shall by majority vote of its members appoint a secretary who may be one of its members. It may engage such actuarial and other services as may be required to transact the business of the retirement system. The compensation of all persons engaged by the board of trustees and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

(L. 1943 p. 708 § 5, A.L. 1959 S.B. 314 § 86.500)



Section 87.155 Data and record to be kept--annual report.

Data and record to be kept--annual report.

87.155. 1. The board of trustees shall keep in convenient form such data as is necessary for actuarial valuation of the funds of the retirement system and for checking the experience of the system.

2. The board of trustees shall keep a record of all its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

(L. 1943 p. 708 § 5, A.L. 1959 S.B. 314 § 86.503)



Section 87.160 Legal adviser--medical board.

Legal adviser--medical board.

87.160. 1. The city counselor of the city shall be the legal adviser of the board of trustees.

2. The board of trustees shall designate a medical board to be composed of three physicians who shall arrange for and pass upon all medical examinations required under the provisions of sections 87.120 to 87.370, shall investigate all essential statements and certificates made by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the board of trustees its conclusions and recommendations upon all the matters referred to it.

(L. 1943 p. 708 § 5, A.L. 1959 S.B. 314 § 86.507)



Section 87.165 Actuarial investigation--establishment of contribution rates and tables.

Actuarial investigation--establishment of contribution rates and tables.

87.165. 1. The actuary shall be the technical adviser of the board of trustees on matters regarding the operation of the funds created by sections 87.120 to 87.370 and shall perform such other duties as are required in connection therewith. He shall be qualified by membership as a fellow in the Society of Actuaries.

2. The board of trustees shall have made every five years an actuarial investigation into the mortality, service and compensation experiences of the members and beneficiaries of the retirement system and, taking into account the results of such investigation and valuation, the board of trustees shall establish for the retirement system such mortality, service and other tables as are deemed necessary.

3. On the basis of the tables as the board of trustees adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the system.

4. On the basis of the valuation the board of trustees shall certify the rates of contribution payable by the city.

(L. 1943 p. 708 § 5, A.L. 1959 S.B. 314 § 86.510)



Section 87.170 Conditions of retirement.

Conditions of retirement.

87.170. Retirement of a member on a service retirement allowance shall be made by the board of trustees as follows:

(1) Any member may retire upon the member's written application to the board of trustees setting forth at what time, not less than thirty days nor more than ninety days subsequent to the execution and filing therefor, the member desires to be retired, if the member at the time so specified for such member's retirement has twenty-five years or more of service; except that a member who ceases to be a firefighter after twenty years or more of service may retire prior to the twenty-five years of service with a retirement allowance based on the member's years of service;

(2) Any member in service upon attaining the age of sixty, if qualifying for a service retirement allowance equal to seventy-five percent of the average final compensation, shall be retired forthwith; except that with respect to any member, the board shall not retire such member when the member attains sixty years of age or more merely because the member has attained that age unless the member so requests or the member has completed thirty or more years of service, even if a portion of such service is not creditable service pursuant to participation in the deferred retirement option plan prescribed by section 87.182;

(3) Any member who qualifies for a service retirement allowance of seventy-five percent or over and has not attained sixty years of age may be retained as a member until sixty years of age, with no increase in retirement allowance.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 134 § 86.513, A.L. 1967 1st Ex. Sess. p. 876, A.L. 1977 H.B. 308, A.L. 1983 H.B. 694 & 171, A.L. 1994 H.B. 1543, A.L. 1995 H.B. 260, et al. merged with S.B. 404, A.L. 1997 H.B. 590, A.L. 2001 S.B. 290)



Section 87.175 Retirement for service--amount, how computed--refund of member's contribution.

Retirement for service--amount, how computed--refund of member's contribution.

87.175. 1. Upon retirement for service, a member shall receive a service retirement allowance which shall be equal to fifty percent of the average final compensation, plus an amount equal to five percent of the average final compensation for each additional year of service after twenty-five years, but no service retirement allowance shall exceed an amount equal to seventy-five percent of the average final compensation.

2. In addition to any other annuity or retirement allowance payable under this section and sections 87.195 and 87.205, any member upon retirement application approval shall be repaid the total amount of the member's contribution to the retirement system, without interest. Any beneficiary, upon the receipt of evidence and proof of the death of an active member, shall be repaid the total amount of the member's contribution to the firemen's retirement system, without interest. The board shall pay the beneficiary such total amount of the member's contribution to the retirement system within sixty days after the date of the death of the member.

3. Any annuity or retirement allowance repaid to a member under subsection 2 of this section shall be withdrawn from the members' contribution fund of the firemen's retirement system and no moneys shall be withdrawn from the general revenue fund of the city .

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.517, A.L. 1963 p. 142, A.L. 1967 1st Ex. Sess. p. 876, A.L. 1969 pp. 161, 162, A.L. 1972 H.B. 1378, A.L. 1973 H.B. 591, A.L. 1977 H.B. 308, A.L. 1982 S.B. 508, A.L. 1983 H.B. 694 & 171, A.L. 1994 H.B. 1575, A.L. 1995 H.B. 260, et al. merged with S.B. 404)



Section 87.177 Service retirement allowance, five year service and less than twenty--survivor to share benefits--cost-of-living allowance.

Service retirement allowance, five year service and less than twenty--survivor to share benefits--cost-of-living allowance.

87.177. 1. Any firefighter who terminates employment with five or more years of service but less than twenty years may apply at age sixty-two for a service retirement allowance. Upon written application to the board of trustees the benefit payable shall be equal to two percent times years of service times the average final compensation, and the member shall also be repaid the total amount of the member's contribution, without interest.

2. The benefits provided in subsection 1 of this section shall be in lieu of any benefits payable pursuant to the provisions of section 87.240.

3. Any survivor of a firefighter retiring pursuant to the provisions of subsection 1 of this section shall be entitled to fifty percent of the retirement allowance of the retired member at his or her date of death.

4. Any surviving spouse of a firefighter who had five or more years of service but less than twenty years and who dies prior to application for retirement benefits payable pursuant to this section shall be entitled to fifty percent of the retirement allowance of the member at his or her date of death payable at the date the member would have reached age sixty-two, or to the immediate refund of the member's contribution plus interest. If no surviving spouse exists, a benefit shall be payable pursuant to subdivisions (2) and (3) of subsection 1 of section 87.220, or by the immediate refund of the member's contribution plus interest.

5. Any firefighter retiring pursuant to the provisions of this section shall be entitled to receive a cost-of-living allowance of five percent per year for a maximum of five years.

(L. 2002 H.B. 1455 merged with S.B. 1107)

Effective 7-11-02 (H.B. 1455)

8-28-02 (S.B. 1107)



Section 87.179 Funding for increases in benefit provisions from future benefits fund.

Funding for increases in benefit provisions from future benefits fund.

87.179. The funding for increases in benefit provisions of sections 87.170, 87.175, 87.182 and 87.371 shall be funded from the future benefits fund upon approval of an appropriate enabling ordinance.

(L. 1995 H.B. 260, et al. merged with S.B. 404)



Section 87.182 Deferred retirement option plan, established, may include self-directed program--procedures--election to stop participation, how--death, effect of--interest earned.

Deferred retirement option plan, established, may include self-directed program--procedures--election to stop participation, how--death, effect of--interest earned.

87.182. 1. The board may develop and establish a deferred retirement plan program (DROP) which may include a self-directed program, in which members eligible for retirement may participate. The DROP program shall be designed to allow members with at least twenty years of creditable service who have achieved eligibility for retirement and receipt of a service retirement allowance to continue active employment and defer receipt of the retirement allowance for a period not to exceed five years. Any member who has at least twenty years of creditable service may elect in writing before retirement to participate in the DROP program. A member electing to participate in the DROP program shall continue in active employment and shall not receive any direct retirement allowance payments during the time of participation. Upon the start of participation in the DROP program, the member shall make the contributions as provided in section 87.295. No contribution shall be required by the city. During the period of participation in the DROP program, the amount that the member would have received as a service retirement allowance shall be deposited monthly in the member's DROP account which shall be established in his or her name by the board. Service earned during the period of participation in the DROP program shall not be creditable service and shall not be counted in determination of any service retirement allowance.

2. If a member who has elected to participate in the DROP program chooses to stop participation in the DROP program, he or she shall notify the board in writing. Upon receipt of notice of a member's desire to end participation in the DROP program, the board shall return the member to non-DROP participation status and both the member and the city shall make the contributions required by sections 87.120 to 87.370. Service rendered after restoration of the member to non-DROP participation status shall be counted as creditable service. No member ending participation in the DROP program and returning to non-DROP participation status shall make any withdrawal from his or her DROP account until after termination of employment. If after return to non-DROP participation status, a member retires, the member's retirement allowance shall be computed on the combination of the member's pre-DROP service retirement allowance plus an additional allowance earned by a member after returning to non-DROP participation status. Post-DROP participation years of service will be the only years used in computing the additional allowance; however total years of creditable service will be used to determine the appropriate level of additional allowance, two percent or five percent, for each year of post-DROP participation service. Upon retirement the member shall receive additional benefits as provided under the provisions of sections 87.120 to 87.371 plus the amount which has accumulated in his or her DROP account. The amount in the member's DROP account shall be payable, at the member's option, either as a lump sum payment or as a periodic payment calculated according to a deferred payment plan established by the board.

3. A member who terminates employment after participation in the DROP program may withdraw any amount in his or her DROP account in a lump sum or according to a deferred payment plan established by the board at his option. If the member is eligible to receive a service retirement allowance, benefit payment shall begin at the time specified in sections 87.120 to 87.370.

4. If a member dies prior to termination of employment while participating in the DROP program, the funds in his or her DROP account shall be payable to the member's designated beneficiary under either of the following options:

(1) A lump sum payment equal to the amount in the member's DROP account shall be paid to the beneficiary or the member's estate. The benefits for a beneficiary provided under the provisions of sections 87.120 to 87.370 shall be based on the member's compensation and creditable service prior to the member's election to participate in the DROP program; or

(2) The beneficiary shall waive any right, claim or interest in the member's DROP account and any benefits payable to the beneficiary under the provisions of sections 87.120 to 87.370 shall be calculated as if the member had continued as an employee and had not elected to participate in the DROP program. Any funds in a DROP account which has been waived as provided in this subdivision shall become funds of the system.

5. If a member who has elected to participate in the DROP program subsequently applies for and receives benefits for an accidental disability retirement allowance under the provisions of section 87.205, the member shall forfeit all rights, claims or interest in his or her DROP account and the member's benefits shall be calculated as if the member had continued in employment and had not elected to participate in the DROP program. Any funds in a DROP account which has been forfeited as provided in this subsection shall become funds of the system.

6. Except in the case of any self-directed program, a member's DROP account shall earn interest equal to the percentage rate of return of the system's investment portfolio as certified annually by the system's actuary in the yearly evaluation report. Except in the case of any self-directed program, the interest shall be credited annually to the member's account beginning with the start of the second fiscal year of participation.

7. No member may elect to participate in the DROP program more than once.

(L. 1993 H.B. 259 § 87.180, A.L. 1995 H.B. 260, et al. merged with S.B. 404, A.L. 2003 S.B. 456)

Effective 5-15-03



Section 87.185 Military service during war credited.

Military service during war credited.

87.185. If, at any time since first becoming a member of the retirement system, a member has served in the Armed Forces of the United States, in any war or period of armed hostilities between the Armed Forces of the United States and those of a foreign power, and is subsequently reinstated as a firefighter within ninety days after his or her discharge, the member shall be granted credit for such service as if his or her service in the fire department of the city had not been interrupted by his or her induction into the Armed Forces of the United States, and as if the member had made the required contributions during such service. If earnable compensation is needed for such period in computation of benefits it shall be calculated on the basis of the compensation payable to the officers of his or her rank during the period of his or her absence.

(L. 1959 S.B. 314 § 86.520, A.L. 2001 S.B. 290)



Section 87.190 Disability retirement after five years of service.

Disability retirement after five years of service.

87.190. Upon the application of a member in service or of the chief of the fire department, any member who has had five years or more of creditable service shall be retired by the board of trustees, not less than thirty and not more than ninety days next following the date of filing the application on an ordinary disability retirement allowance, if the medical board after a medical examination of the member shall certify that such member is mentally or physically incapacitated for the further performance of duty, that such incapacity is likely to be permanent, and that the member should be retired.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.523, A.L. 1961 p. 213)



Section 87.195 Ordinary disability retirement, when, amount.

Ordinary disability retirement, when, amount.

87.195. 1. Upon retirement for ordinary disability, a member shall receive a service retirement allowance if he has twenty years or more of creditable service; otherwise he shall receive an ordinary disability retirement allowance which shall be the larger of:

(1) Ninety percent of a service retirement allowance based on his creditable service and calculated the date of disability retirement, or

(2) One-fourth of his average final compensation, except that such allowance shall not exceed ninety percent of the service retirement allowance based on his creditable service and calculated at the date of disability retirement.

2. In addition to whichever of the allowances the member shall receive for retirement for ordinary disability, there shall be paid to him an additional allowance of ten percent of his average final compensation for each unmarried dependent child under the age of eighteen and each unmarried child, regardless of age, who is totally and permanently mentally or physically incapacitated from engaging in gainful employment sufficiently remunerative to support himself, but such additional allowance shall not be paid on more than three children.

3. No benefits under this section shall be paid to a child over eighteen years of age who is totally and permanently mentally or physically disabled and incapacitated if such child is a patient or ward in a publicly supported institution.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.527, A.L. 1961 p. 213, A.L. 1967 1st Ex. Sess. p. 876, A.L. 1983 H.B. 694 & 171)



Section 87.200 Retirement for accidental disability.

Retirement for accidental disability.

87.200. Upon application by the member or the chief of the fire department, any member who has become totally and permanently incapacitated for duty as the natural and proximate result of an accident occurring while in the actual performance of duty or exposure while in the actual performance of duty in response to an emergency call shall be retired by the board of trustees, if the medical board shall certify that the member is mentally or physically incapacitated for further performance of duty, that such incapacity is likely to be permanent and that the member should be retired. If the accident occurred prior to the beginning of the member's twentieth year of service, application for benefits must be made before this time, except that the interval between the date of accident and of application may be at least one year.

(L. 1943 p. 708 § 6, A.L. 1957 p. 282 § 86.528, A.L. 1959 S.B. 314, A.L. 1961 p. 214, A.L. 1967 1st Ex. Sess. p. 876, A.L. 1983 H.B. 694 & 171)



Section 87.205 Accidental disability retirement allowance.

Accidental disability retirement allowance.

87.205. 1. Upon retirement for accidental disability before August 28, 2011, a member shall receive seventy-five percent of the pay then provided by law for the highest step in the range of salary for the title or rank held by such member at the time of such retirement unless the member is permanently and totally incapacitated from performing any work, occupation or vocation of any kind whatsoever and is continuously confined to the member's home except for visits to obtain medical treatment, in which event the member may receive, in the discretion of the board of trustees, a retirement allowance in an amount not exceeding the member's rate of compensation as a firefighter in effect as of the date the allowance begins.

2. Anyone who has retired pursuant to the provisions of section 87.170 and has been reinstated pursuant to subsection 2 of section 87.130 who subsequently becomes disabled, as provided in section 87.200, shall receive a total benefit which is the higher of either the disability pension or the service pension.

3. Upon retirement for accidental disability on or after August 28, 2011, based on conditions of the heart, lungs, or cancer or based on permanent and total disability which will prevent the member from obtaining employment elsewhere, as determined by the board of trustees based on medical evidence presented by the retirement system's physicians, a member shall receive, regardless of his or her number of years of creditable service, seventy-five percent of the earnable compensation then provided for the step in the range of salary for the title or rank held by such member at the time of such retirement.

4. Except as provided in subsection 3 of this section, upon retirement for accidental disability on or after August 28, 2011, a member shall receive a base pension equal to twenty-five percent of the member's earnable compensation then provided for the step in the range of salary for the title or rank held by such member at the time of such retirement.

5. Except as provided in subsection 3 of this section, upon retirement for accidental disability on or after August 28, 2011, the member may elect to receive an education allowance in an amount not to exceed the tuition for a state resident at the University of Missouri-St. Louis. The accidentally disabled member shall enroll in a college, university, community college, or vocational or technical school at the first opportunity after the accidentally disabled member was retired and shall receive such educational allowance in the form of reimbursement upon proof of payment to such institution. The education allowance described in this subsection shall cease when the accidentally disabled member ceases to be a full-time student, fails to provide proof of achievement of a grade point average of two on a four-point scale or the equivalent on another scale for each academic term, or if the accidentally disabled member is restored to active service as a firefighter, but in no event shall such education allowance be available for more than five years after the member is retired under section 87.200.

6. Except as provided in subsection 3 of this section, upon retirement for accidental disability on or after August 28, 2011, in addition to the base pension provided for in subsection 4 of this section and the education allowance provided for in subsection 5 of this section, members with twenty-five years or less of creditable service shall receive an additional accidental retirement pension equal to two and three-fourths percent of the member's earnable compensation then provided for the step in the range of salary for the title or rank held by such member at the time of retirement for each year of creditable service equal to or greater than ten years but not more than twenty-five years.

7. Except as provided in subsection 3 of this section, upon retirement for accidental disability on or after August 28, 2011, in addition to the base pension provided for in subsection 4 of this section and the additional accidental retirement pension provided for in subsection 6 of this section, for members with twenty-five years or less of creditable service, then during such time that the disabled member is a full-time student in a college, university, community college, or vocational or technical school and is receiving the educational allowance provided for in subsection 5 of this section, such member shall also receive a supplemental disability retirement pension in the amount necessary so that his or her total accidental disability retirement pension, excluding the education allowance, shall be equal to one hundred percent of the earnable compensation then provided for the step in the range of salary for the title or rank held by such member at the time of such retirement. In no event shall such supplemental accidental disability pension be paid for a period more than five years after the member is retired under section 87.200.

8. Except as provided in subsection 3 of this section, upon retirement for accidental disability on or after August 28, 2011, in addition to the base pension provided for in subsection 4 of this section and the education allowance provided for in subsection 5 of this section, for members with more than twenty-five years of creditable service, such member shall also receive an additional pension equal to fifty percent of the member's earnable compensation then provided for the step in the range of salary for the title or rank held by such member at the time of such retirement.

9. Notwithstanding any other provisions in this section, upon retirement for accidental disability, other than as provided in subsection 3 of this section, on or after August 28, 2011, a member with more than twenty years of creditable service but not more than twenty-five years of creditable service may waive the right to receive the education allowance provided for in subsection 5 of this section, the right to additional pension retirement allowance provided for in subsection 6 of this section, and the right to receive the supplemental disability retirement pension provided for in subsection 7 of this section and may elect to receive instead in addition to the accidental disability retirement base pension as provided for in subsection 4 of this section an additional pension from the date of such member's retirement equal to forty percent of the member's earnable compensation then provided for the step in the range of salary for the title or rank held by such member at the time of such retirement. Any such election shall be made prior to such member's receipt of his or her first accidental disability pension payment.

(L. 1959 S.B. 314 § 86.531, A.L. 1967 p. 168, A.L. 1996 H.B. 1404, A.L. 2001 S.B. 290, A.L. 2011 H.B. 282 merged with H.B. 664)



Section 87.207 Cost-of-living increase, how determined.

Cost-of-living increase, how determined.

87.207. The following allowances due under the provisions of sections 87.120 to 87.371 of any member who retired from service shall be increased annually, as approved by the board of trustees beginning with the first increase in the October following his or her retirement and subsequent increases in each October thereafter, at the rates designated:

(1) With a retirement service allowance or ordinary disability allowance:

(a) One and one-half percent per year, compounded each year, up to age sixty for those retiring with twenty to twenty-four years of service,

(b) Two and one-fourth percent per year, compounded each year, up to age sixty for those retiring with twenty-five to twenty-nine years of service,

(c) Three percent per year, compounded each year, up to age sixty for those retiring with thirty or more years of service,

(d) After age sixty, five percent per year for five years;

(2) With an accidental disability allowance, three percent per year, compounded each year, up to age sixty, then five percent per year for five years. Provided, however, for accidental disability on or after August 28, 2011, for reasons other than provided in subsection 3 of section 87.205, unless a member has more than twenty-five years of creditable service, the accidental disability allowance shall only increase at a rate of one percent per year, compounded each year, up to age sixty, then five percent per year for five years. For accidental disability on or after August 28, 2011, for reasons other than provided in subsection 3 of section 87.205, if a member has more than twenty-five years of creditable service, the accidental disability allowance shall only increase at a rate of two and one-fourth percent per year, compounded each year, up to age sixty, then five percent per year for five years.

(L. 1969 p. 163 § 1, A.L. 1973 H.B. 591, A.L. 1983 H.B. 694 & 171, A.L. 2002 H.B. 1455 merged with S.B. 1107, A.L. 2011 H.B. 282 merged with H.B. 664)



Section 87.208 Cost-of-living increases for certain persons, when--how computed.

Cost-of-living increases for certain persons, when--how computed.

87.208. The retirement allowance, due under the provisions of sections 87.120 to 87.370, of any member who retired from service prior to February 15, 1973, with a retirement service allowance, ordinary disability allowance or accidental disability allowance may be increased at the rate of three percent per year or at the discretion of the board of trustees a cash payment may be made in lieu of such percentage increase in an amount to be determined by the board but not to exceed fifty dollars whenever it has been determined by the board of trustees that the consumer price index as published by the United States Department of Labor shows an increase of at least three percent for three consecutive months in the twelve-month period preceding, but not to exceed a total increase of twenty-five percent. Such increase in retirement allowance shall commence in the payment for the first month following the determination by the board of trustees. At least once each quarter the board of trustees shall, at a regular meeting or at a special meeting called for that purpose, consider the question of whether there has been an increase in such consumer price index.

(L. 1985 H.B. 558, A.L. 1986 H.B. 856)



Section 87.210 Disability beneficiaries to undergo physical examinations.

Disability beneficiaries to undergo physical examinations.

87.210. Once each year during the first five years following the retirement of a member on a disability retirement allowance, and once in every three-year period thereafter, the board of trustees may, and upon his application shall, require any disability beneficiary to undergo a medical examination, the examination to be made at a place designated by the medical board, and to be made by the medical board or by a physician or physicians designated by such board. Should any disability beneficiary refuse to submit to the medical examination, his allowance may be discontinued until his withdrawal of the refusal, and if his refusal continues for one year all rights in and to his allowance may be revoked by the board of trustees.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.532)



Section 87.215 Reduction and suspension of pension, when.

Reduction and suspension of pension, when.

87.215. 1. If the medical board reports and certifies to the board of trustees that the disability beneficiary is engaged or is able to engage in a gainful occupation other than firefighter paying more than the difference between his or her retirement allowance and one and one-half times the then current rate of pay for the rank held by the member at the time of retirement, and if the board of trustees concurs in the report, then the amount of his or her retirement allowance shall be reduced to an amount which together with the amount earnable by him or her in such other occupation shall equal the amount of such current rate of pay. If his or her earning capacity is later changed, the amount of his or her retirement may be further modified. If any such disability beneficiary is found by such medical board to be able to engage in the occupation of firefighter, his or her retirement allowance shall not cease until he or she is restored to active service at the position and title held by such disability beneficiary at the time such disability occurred.

2. If a disability beneficiary is restored to active service, his or her retirement allowance shall cease and he or she shall again become a member. His or her creditable service at the time of his or her retirement shall be restored to full force and effect and in addition, upon his or her subsequent retirement, he or she shall be credited with all his or her additional service as a member, and if his or her then average final compensation is less than the average final compensation used in determining his or her disability benefits, the latter amount shall be used in determining benefits. In addition, an accident-disabled member restored to active service shall be credited with all the time he or she has served as a beneficiary.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 §§ 86.537, 86.538, A.L. 1965 p. 212, A.L. 1967 p. 168, A.L. 1983 H.B. 694 & 171, A.L. 2001 S.B. 290)



Section 87.220 Death benefits for beneficiaries of members in service or on accidental disability allowance--child to receive benefits, when.

Death benefits for beneficiaries of members in service or on accidental disability allowance--child to receive benefits, when.

87.220. 1. Upon the receipt of proper proofs of the death of a member who retired while in service, including retirement for service, ordinary disability or accidental disability, prior to September 28, 1983, and provided no other benefits are payable, there shall be paid the following benefits:

(1) A retirement allowance to all widows during their widowhood of fifty percent of the deceased member's average final compensation or two hundred dollars per month, whichever is greater, plus ten percent of such compensation to or for the benefit of each unmarried dependent child of the deceased member who is either under age eighteen or who is totally and permanently mentally or physically incapacitated regardless of age, but not in excess of three children, including both classes, and paid as the board of trustees in its discretion shall direct;

(2) If no widow benefits are payable pursuant to subdivision (1) of this subsection, such total allowance as would have been paid, had there been a widow, shall be divided among the unmarried dependent children under age eighteen and such unmarried children, regardless of age, who are totally and permanently mentally or physically incapacitated, and paid, to or for the benefit of such children, as the board of trustees in its discretion shall direct;

(3) Any benefit payable to, or for the benefit of, a child or children under the age of eighteen years pursuant to subdivisions (1) and (2) of this section shall be paid beyond the age of eighteen years through the age of twenty-five years in such cases where the child is a full-time student at a regularly accredited college, business school, nursing school, school for technical or vocational training or university, but such benefit shall cease whenever the child ceases to be a student. A college or university shall be deemed to be regularly accredited which maintains membership in good standing in a national or regional accrediting agency recognized by any state college or university.

2. Upon the receipt of proper proofs of the death of a member in service or who retired while in service, including retirement for service, ordinary disability or accidental disability, after September 28, 1983, and provided no other benefits are payable, there shall be paid the following benefits:

(1) A retirement allowance to all widows during their widowhood of twenty-five percent of the deceased member's average final compensation or two hundred dollars per month, whichever is greater, plus ten percent of such compensation to or for the benefit of each unmarried dependent child of the deceased member who is either under age eighteen or who is totally and permanently mentally or physically incapacitated regardless of age, but not in excess of three children, including both classes, and paid as the board of trustees in its discretion shall direct;

(2) If no widow's benefits are payable pursuant to subdivision (1) of this subsection, such total allowance as would have been paid, had there been a widow, shall be divided among the unmarried dependent children under age eighteen and such unmarried children, regardless of age, who are totally and permanently mentally or physically incapacitated, and paid to or for the benefit of such children, as the board of trustees in its discretion shall direct;

(3) Any benefit payable to, or for the benefit of, a child or children under the age of eighteen years pursuant to subdivisions (1) and (2) of this section shall be paid beyond the age of eighteen years through the age of twenty-five years in such cases where the child is a full-time student at a regularly accredited college, business school, nursing school, school for technical or vocational training or university, but such benefit shall cease whenever the child ceases to be a student. A college or university shall be deemed to be regularly accredited which maintains membership in good standing in a national or regional accrediting agency recognized by any state college or university.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.540, A.L. 1963 p. 142, A.L. 1980 H.B. 1139 & 1140, A.L. 1983 H.B. 694 & 171, A.L. 1996 H.B. 1404)



Section 87.230 Widow may serve as special consultant, when, compensation, duties.

Widow may serve as special consultant, when, compensation, duties.

87.230. 1. Any widow who is receiving retirement benefits, upon application to the board of trustees of the retirement system, shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging, and other state matters, for the remainder of her life, and upon request of the board, give opinions, and be available to give opinions in writing, or orally, in response to such request, as may be required, and for such services shall be compensated monthly, in an amount, which, when added to any monthly retirement benefits being received, shall not exceed fifty percent of the deceased member's average final compensation or seventy-five percent of the federal poverty level for a single person as set and updated by the United States Department of Health and Human Services or its successor agency, whichever is greater.

2. This compensation shall be consolidated with any other retirement benefits payable to such widow, and shall be paid in the manner and from the same fund as her other retirement benefits under this chapter, and shall be treated in all aspects under the laws of this state as retirement benefits paid pursuant to this chapter.

3. The employment provided for by this section shall in no way affect any person's eligibility for retirement benefits under this chapter, or in any way have the effect of reducing retirement benefits, anything to the contrary notwithstanding.

(L. 1959 S.B. 314 § 86.542, A.L. 1965 p. 214, A.L. 1969 p. 163, A.L. 1980 H.B. 1139 & 1140, A.L. 1983 H.B. 694 & 171, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 87.231 Surviving spouse as special consultant to the board, when--compensation--effect on eligibility for retirement benefits.

Surviving spouse as special consultant to the board, when--compensation--effect on eligibility for retirement benefits.

87.231. 1. In lieu of any benefits payable pursuant to section 87.230, any surviving spouse who is receiving retirement benefits, upon application to the board of trustees of the retirement system, shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging, and other state matters, for the remainder of his or her life, and upon request of the board, give opinions, and be available to give opinions in writing, or orally, in response to such request, as may be required, and for such services shall be compensated monthly, in an amount, which, when added to any monthly retirement benefits being received, shall not exceed fifty percent of the deceased member's average final compensation or five hundred twenty-five dollars, whichever is greater.

2. This compensation shall be consolidated with any other retirement benefits payable to such surviving spouse, and shall be paid in the manner and from the same fund as his or her other retirement benefits under this chapter, and shall be treated in all aspects under the laws of this state as retirement benefits paid pursuant to this chapter.

3. The employment provided for by this section shall in no way affect any person's eligibility for retirement benefits under this chapter, or in any way have the effect of reducing retirement benefits, anything to the contrary notwithstanding.

(L. 2002 H.B. 1455 merged with S.B. 1107)

Effective 7-11-02 (H.B. 1455)

8-28-02 (S.B. 1107)



Section 87.235 Payments on proof of accidental death in service--beneficiaries.

Payments on proof of accidental death in service--beneficiaries.

87.235. 1. Effective May 1, 2002, upon the receipt of evidence and proof that the death of a member was the result of an accident or exposure at any time or place, provided that at such time or place the member was in the actual performance of the member's duty and, in the case of an exposure, while in response to an emergency call, or was acting pursuant to orders, there shall be paid in lieu of all other benefits the following benefits:

(1) A retirement allowance to the widow during the person's widowhood of seventy percent of the pay then provided by law for the highest step in the range of salary for the next title or next rank above the member's range or title held at the time of the member's death, plus ten percent of such compensation to or for the benefit of each unmarried dependent child of the deceased member, who is either under the age of eighteen, or who is totally and permanently mentally or physically disabled and incapacitated, regardless of age, but not in excess of a total of three children, including both classes, and paid as the board of trustees in its discretion directs;

(2) If no widow benefits are payable pursuant to subdivision (1), such total allowance as would have been paid had there been a widow shall be divided among the unmarried dependent children under the age of eighteen and such unmarried children, regardless of age, who are totally and permanently mentally or physically disabled and incapacitated, and paid to or for the benefit of such children as the board of trustees in its discretion shall direct;

(3) If there is no widow, or child under the age of eighteen years, or child, regardless of age, who is totally and permanently mentally or physically disabled and incapacitated, then an amount equal to the widow's benefit shall be paid to the member's dependent father or dependent mother, as the board of trustees shall direct, to continue until remarriage or death;

(4) Any benefit payable to, or for the benefit of, a child or children under the age of eighteen years pursuant to subdivisions (1) and (2) of this section shall be paid beyond the age of eighteen years through the age of twenty-five years in such cases where the child is a full-time student at a regularly accredited college, business school, nursing school, school for technical or vocational training or university, but such benefit shall cease whenever the child ceases to be a student. A college or university shall be deemed to be regularly accredited which maintains membership in good standing in a national or regional accrediting agency recognized by any state college or university.

2. No benefits pursuant to this section shall be paid to a child over eighteen years of age who is totally and permanently mentally or physically disabled and incapacitated, if such child is a patient or ward in a public-supported institution.

3. Wherever any dependent child designated by the board of trustees to receive benefits pursuant to this section is in the care of the widow of the deceased member, the child's benefits may be paid to the widow for the child.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.547, A.L. 1961 p. 215, A.L. 1963 p. 142, A.L. 1996 H.B. 1404, A.L. 2002 H.B. 1455 merged with S.B. 1107)

Effective 7-11-02 (H.B. 1455)

8-28-02 (S.B. 1107)



Section 87.237 Retiree to become special advisor, when, compensation.

Retiree to become special advisor, when, compensation.

87.237. 1. Any person who served as a firefighter and who is retired and receiving a retirement allowance of less than one hundred percent of the federal poverty level for a single person as set and updated by the United States Department of Health and Human Services or its successor agency may act as a special advisor to the retirement system.

2. For the additional service as a special advisor, each retired person shall receive, in addition to the retirement allowance provided pursuant to this chapter, an additional amount, which amount, together with the retirement allowance he or she is receiving pursuant to other provisions of this chapter, shall equal, but not exceed, one hundred percent of the federal poverty level for a single person as set and updated by the United States Department of Health and Human Services or its successor agency. Any retirement allowance paid to a retiree pursuant to this subsection shall be withdrawn from the firefighters' retirement and relief system fund and no moneys shall be withdrawn from the general revenue fund of any city not within a county.

(L. 1982 H.B. 904, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 290)



Section 87.238 Retired firefighters to act as special advisors to retirement system, when--compensation.

Retired firefighters to act as special advisors to retirement system, when--compensation.

87.238. 1. In lieu of any benefit payable pursuant to section 87.237, any person who served as a firefighter and who is retired and receiving a retirement allowance of less than six hundred twenty-five dollars may act as a special advisor to the retirement system.

2. For the additional service as a special advisor, each retired person shall receive, in addition to the retirement allowance provided pursuant to this chapter, an additional amount, which amount, together with the retirement allowance he or she is receiving pursuant to other provisions of this chapter, shall equal, but not exceed, six hundred twenty-five dollars. Any retirement allowance paid to a retiree pursuant to this subsection shall be withdrawn from the firefighters' retirement and relief system fund and no moneys shall be withdrawn from the general revenue fund of any city not within a county.

(L. 2002 H.B. 1455 merged with S.B. 1107)

Effective 7-11-02 (H.B. 1455)

8-28-02 (S.B. 1107)



Section 87.240 Accumulated contributions to be refunded, when.

Accumulated contributions to be refunded, when.

87.240. If a member ceases to be a firefighter except by death or retirement, the firefighter shall be paid on demand the amount of his or her accumulated contributions standing to the credit of his or her individual account in the members' savings fund, and such a member who has left his or her contributions with the system may later withdraw his or her accumulated contributions at any time prior to the beginning of his or her retirement benefits.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.550, A.L. 2001 S.B. 290)



Section 87.245 Remainder of accumulated contributions paid to beneficiary.

Remainder of accumulated contributions paid to beneficiary.

87.245. If there are no further benefits otherwise payable under sections 87.120 to 87.370 and the total amount of benefits paid to date is less than an amount equal to the accumulated contributions of the member at his death or at his retirement whichever occurred first, the difference shall be paid to the beneficiary named to receive the amount or if no such beneficiary is living, to the beneficiary or the estate of the beneficiary last entitled to benefits.

(L. 1959 S.B. 314 § 86.551)



Section 87.250 Benefits under this law payable to whom.

Benefits under this law payable to whom.

87.250. All members who are firemen on or after the effective date of this section and their beneficiaries shall receive benefits as provided by sections 87.120 to 87.370, and all members and retired members who are not firemen as of the effective date of this section and their beneficiaries shall receive benefits as provided by the laws in effect prior thereto.

(L. 1959 S.B. 314 § 86.555)



Section 87.255 Amounts payable by city under chapter 287 to be set off.

Amounts payable by city under chapter 287 to be set off.

87.255. Any amounts which may be paid or payable by the city under the provisions of chapter 287 to a member or to the dependents of a member on account of any disability or death shall be offset against and payable in lieu of any benefits payable out of funds provided by the city under the provisions of sections 87.120 to 87.370 on account of the same disability or death. In case the present value of the total commuted benefits under chapter 287 is less than the reserve on the benefits otherwise payable from funds provided by the city under sections 87.120 to 87.370, then the present value of the commuted payments shall be deducted from the reserve and such benefits as may be provided by the reserve so reduced shall be payable under the provisions of sections 87.120 to 87.370.

(L. 1943 p. 708 § 6, A.L. 1959 S.B. 314 § 86.557, A.L. 1963 p. 144)



Section 87.260 Board of trustees shall have exclusive authority to invest and reinvest funds in property.

Board of trustees shall have exclusive authority to invest and reinvest funds in property.

87.260. The board of trustees of the firefighters' retirement system shall have the exclusive authority and discretion to invest and reinvest the funds in property of any kind, real or personal. The board of trustees shall invest and manage the fund as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the firefighters' retirement system. In satisfying this standard, the board of trustees shall exercise reasonable care, skill, and caution. No trustee shall have any interest as a trustee in the gains or profits made on any investment, except benefits from interest in investments common to all members of the plan, if entitled thereto.

(L. 1943 p. 708 § 7, A.L. 1959 S.B. 314 § 86.560, A.L. 1979 S.B. 280, A.L. 2006 H.B. 1344)

Effective 6-12-06

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 87.262 Representative may be appointed to hold title to investments.

Representative may be appointed to hold title to investments.

87.262. Nothing in the provisions of sections 87.120 to 87.370 shall be construed as prohibiting the retirement system from appointing, designating, and using a nominee or representative for purposes of acquiring, holding title to, and disposing of those investments which are authorized by section 87.260.

(L. 1979 S.B. 280)



Section 87.265 Interest to be allowed--credit to members' accounts.

Interest to be allowed--credit to members' accounts.

87.265. The board of trustees annually shall allow interest at the rate determined by the board on the mean amount for the preceding year in each of the funds with the exception of the expense fund. The amount so allowed shall be due and payable to the funds and shall be annually credited thereto by the board of trustees from interest and other earnings on the moneys and other assets of the retirement system. From the interest allocated to the members' savings fund, the board of trustees shall annually credit each member's individual account with interest on the largest balance remaining in each account for the entire year and at the rate determined by the board.

(L. 1943 p. 708 § 7, A.L. 1959 S.B. 314 § 86.561)



Section 87.270 City treasurer to keep funds, how disbursed.

City treasurer to keep funds, how disbursed.

87.270. The treasurer of the city shall be the custodian of the several funds. All payments from the funds shall be made by him only upon vouchers signed by two persons designated by the board of trustees. A duly attested copy of the resolution of the board of trustees designating the persons and bearing on its face specimen signatures of the persons shall be filed with the treasurer as his authority for making payments upon the vouchers. No voucher shall be drawn unless it shall previously have been allowed by the board of trustees.

(L. 1943 p. 708 § 7, A.L. 1959 S.B. 314 § 86.562)



Section 87.275 Amount kept on deposit.

Amount kept on deposit.

87.275. For the purpose of meeting disbursements for benefits and other payments there may be kept available cash not exceeding ten percent of the total amount in the several funds of the retirement system on deposit in one or more banks or trust companies in the city, organized under the laws of the state of Missouri, or of the United States. The amount on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid up capital and surplus of the bank or trust company.

(L. 1943 p. 708 § 7, A.L. 1959 S.B. 314 § 86.563)



Section 87.280 Trustees, employees not to have interest in contracts or money.

Trustees, employees not to have interest in contracts or money.

87.280. Except as herein provided, no trustee and no employee of the board shall have any direct interest in the gains or profits of any investment made by the board of trustees, nor as such receive any pay or emolument for his services. No trustee or employee of the board of trustees shall directly or indirectly for himself or as an agent in any manner use the assets of the retirement system except to make such current and necessary payments as are authorized by the board of trustees, nor shall any trustee or employee of the board become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board of trustees.

(L. 1943 p. 708 § 7, A.L. 1959 S.B. 314 § 86.564)



Section 87.285 Assets in four funds--names of.

Assets in four funds--names of.

87.285. All the assets of the retirement system shall be credited according to the purpose for which they are held to one of four funds; namely, the members' savings fund, the benefit reserve fund, the general reserve fund, and the expense fund. The board of trustees is authorized to transfer and close out the fund accounts as provided prior to the effective date of sections 87.120 to 87.370 into the appropriate fund accounts provided by sections 87.120 to 87.370.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.565)



Section 87.288 Retired firefighter not receiving cost-of-living benefit, special consultant--compensation, amount.

Retired firefighter not receiving cost-of-living benefit, special consultant--compensation, amount.

87.288. 1. Any person who served as a firefighter who is retired and not receiving a cost-of-living benefit and any surviving spouse or dependent child receiving retirement benefits, but not receiving a cost-of-living benefit shall be made, constituted, and appointed as a special consultant on the problems of retirement, aging, and other state matters, and be available to give opinion in writing or orally, in response to such requests as may be required and for such services shall be compensated annually in accordance with the provisions of subsection 2 of this section.

2. Effective September 1, 1996, and annually thereafter, one-half of the annual interest earned in the future benefits fund created pursuant to section 87.287* shall be appropriated to provide an ad hoc COLA administered by the board of trustees and from September 1, 2016, and annually thereafter three-fourths of the annual interest earned in the future benefits fund created pursuant to section 87.287* shall be appropriated to provide an ad hoc COLA administered by the board of trustees based upon the formula in this subsection. The distributable amount shall be divided by the number of retirees and surviving spouses and dependent children eligible to receive the ad hoc COLA pursuant to this provision calculated and distributed based upon the following years of service:

(1) Members retiring with thirty or more years of service shall receive a full share of the distributable amount;

(2) Members retiring with twenty-five or more years of service but less than thirty years shall receive a three-quarter share of the distributable amount;

(3) Members retiring with less than twenty-five years shall receive a one-half share of the distributable amount;

(4) Surviving spouses and dependent children shall receive one-half of the ad hoc COLA the member would have been entitled to receive.

(L. 1995 H.B. 260, et al. merged with S.B. 404, A.L. 2001 S.B. 290)

*Section 87.287 was repealed by S.B. 1001, 2000.



Section 87.290 Members' savings fund.

Members' savings fund.

87.290. The members' savings fund shall be the fund in which shall be accumulated contributions of the members.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.567)



Section 87.295 Contributions by member, how computed.

Contributions by member, how computed.

87.295. The board of trustees shall certify to the chief of the fire department and the chief of the fire department shall cause to be deducted from the salary of each member on each and every payroll for each and every pay period, eight percent of the compensation of each member not participating in the DROP program and one percent of the compensation of each member participating in the DROP program.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.570, A.L. 1977 H.B. 308, A.L. 1993 H.B. 259)



Section 87.300 Members deemed to consent to deduction--amount to be credited to members' savings fund.

Members deemed to consent to deduction--amount to be credited to members' savings fund.

87.300. The deductions provided for herein shall be made notwithstanding that the minimum compensation provided by law for any member shall be reduced thereby. Every member shall be deemed to consent to the deductions made and provided for herein, and shall receipt for his full salary or compensation, and payment of salary or compensation less the deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered during the period covered by the payment except as to benefits provided by sections 87.120 to 87.370. The chief of the fire department shall certify to the board of trustees on each and every payroll or in such other manner as the board of trustees shall prescribe the amount deducted, and such amounts shall be paid into the members' savings fund and shall be credited to the individual account of the member from whose compensation the deduction was made.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.573)



Section 87.305 Refunds of contributions, when.

Refunds of contributions, when.

87.305. The board of trustees is authorized at its discretion to make refunds or grant additional benefits for such parts of contributions as were made prior to the adoption of the eight percent rate for all members which were in excess of the compulsory contributions required of each member.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.577, A.L. 1977 H.B. 308)



Section 87.310 Repayment with interest of contributions withdrawn on reinstatement of member.

Repayment with interest of contributions withdrawn on reinstatement of member.

87.310. When any member terminates his or her employment as a firefighter and withdraws his or her accumulated contributions from the retirement system, he or she ceases to be a member of the retirement system. If he or she is reinstated as a firefighter he or she will again become a member of the retirement system as a new member with no creditable service prior to his or her termination. However, any member currently employed as a firefighter may repay the retirement system his or her total accumulated contribution withdrawn at the time of his or her termination and an amount of interest on such contribution at the same rate per annum as allowed in the member's savings account in the same period. Such repayment shall occur within two years after August 13, 1984, and when made the member shall then receive full credit for service prior to the date of his or her termination.

(L. 1984 S.B. 617, A.L. 2001 S.B. 290)



Section 87.315 Benefit reserve fund.

Benefit reserve fund.

87.315. The benefit reserve fund shall be the fund from which shall be paid all benefits except such benefits as involve only the refund of the members' contributions at time of withdrawal in which case the refund shall be made direct from the members' savings fund. There shall be transferred to this fund at time of approval of payment of benefits to any member or beneficiary, the accumulated contributions of such member from the members' savings fund and such additional amount from the general reserve fund as is calculated by the actuary to be necessary with the member's contributions to provide the payment of all benefits arising from the service of the member. Upon the completion of the first valuation after the creation of this fund, there shall be transferred to it from the annuity reserve fund, the pension reserve fund and the pension accumulation fund such amounts as are certified by the actuary on the basis of the tables then in use for all beneficiaries receiving benefits.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.580)



Section 87.320 General reserve fund.

General reserve fund.

87.320. The general reserve fund shall be the fund in which shall be accumulated all reserves for benefits not provided by members' contributions, and which are provided by contributions made by the city.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.583)



Section 87.325 Contributions by city to general reserve fund.

Contributions by city to general reserve fund.

87.325. Contributions to and payments from the general reserve fund shall be as follows: On account of each member there shall be paid annually into the fund by the city an amount equal to a certain percentage of the earnable compensation of the member to be known as "the normal contribution" and an additional amount equal to a percentage of his earnable compensation to be known as "the accrued liability contribution". The rates percent of the contributions shall be fixed on the basis of the liabilities of the retirement system as shown by actuarial valuations.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.587)



Section 87.330 Normal contribution rate, determination of.

Normal contribution rate, determination of.

87.330. On the basis of the interest rate and of such mortality and other tables as shall be adopted by the board of trustees, the actuary shall determine the uniform and constant percentage of the earnable compensation of the average new entrant, which, if contributed throughout his entire period of active service, would be sufficient to provide for the payment of any death benefit or pension payable on his account. The rate percent so determined shall be known as "the normal contribution rate". After the accrued liability contribution has ceased to be payable the normal contribution rate shall be the rate percent of the earnable compensation of all members obtained by deducting from the total liabilities of the fund the amount of the funds in hand to the credit of the fund and dividing the remainder by one percent of the present value of the prospective future compensation of all members as computed on the basis of the interest rate and the mortality and service tables adopted by the board of trustees. The normal rate of contribution shall be determined by the actuary after each valuation.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.590)



Section 87.335 Accrued liability contribution rate, determination of.

Accrued liability contribution rate, determination of.

87.335. At the first valuation after the effective date of these amendments (in 1959) the actuary engaged by the board of trustees shall compute the rate percent of the total earnable compensation of all members which is equivalent to three and one-half percent of the amount of the total unfunded benefit liability on account of all members and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such members during the remainder of their active service. The rate percent originally so determined shall be known as "the accrued liability contribution rate".

(L. 1943 p. 708 § 8, A.L. 1951 p. 355 § 86.593, A.L. 1959 S.B. 314)



Section 87.340 Total amount payable to general reserve fund.

Total amount payable to general reserve fund.

87.340. The total amount payable in each year to the general reserve fund shall be not less than the sum of the rates percent known as the normal contribution rate and the accrued liability contribution rate of the total compensation earnable by all members during the year, and the aggregate payment by the city shall be sufficient when combined with the amount in the fund to provide the retirement allowances and other benefits payable out of the fund during the then current year. The city may contribute at any time from bond issue or other available funds an amount equal to the unfunded accrued liability as certified by the actuary in which event no further accrued liability contribution will be required or may contribute any lesser amount which will be used to proportionately reduce future accrued liability contributions.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.597)



Section 87.345 Accrued liability contribution discontinued, when--decreased, when--changes amortized, when.

Accrued liability contribution discontinued, when--decreased, when--changes amortized, when.

87.345. The accrued liability contribution should be discontinued as soon as the accumulated reserve in the general reserve fund shall equal the present value as actuarially computed and approved by the board of trustees, of the total liability of the fund, less the present value computed on the basis of the normal contribution rate then in force of the prospective normal contributions to be received on account of persons who are at that time members. The accrued liability contribution rate may be decreased by the board of trustees provided the reduced level rate does not require an amortization period extending beyond the year 2010 for any accrued liability as of August 31, 1980. Subsequent to that date, any changes in the accrued liability by reason of changes in the benefits payable under the retirement system, changes in the actuarial assumptions, or changes in the actuarial funding method are to be amortized over a period not exceeding thirty years from the date in which the additional accrued liabilities are recognized in the annual actuarial valuation of the system.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.600, A.L. 1983 H.B. 694 & 171)



Section 87.350 Expense fund, purposes, determination of amount.

Expense fund, purposes, determination of amount.

87.350. The expense fund shall be the fund to which shall be credited all money provided to pay the administration expenses of the retirement system and from which shall be paid all the expenses necessary in connection with the administration and operation of the system. Annually the board of trustees shall estimate the amount of money necessary to be paid into the expense fund during the ensuing year to provide for the expense of operation of the retirement system. Such estimate shall be provided by the board of trustees from interest and other earnings on assets of the retirement system.

(L. 1943 p. 708 § 8, A.L. 1959 S.B. 314 § 86.613, A.L. 1965 p. 214)



Section 87.355 Amounts due from city, certification, budget and appropriation.

Amounts due from city, certification, budget and appropriation.

87.355. On or before the first of March of each year the board of trustees shall certify to the proper city authorities the amount which will become due and payable during the year next following to the general reserve fund. The amount so certified shall be included by the city authorities in their annual budget estimate. The amount so certified shall be appropriated by the city and transferred to the retirement system for the ensuing year.

(L. 1943 p. 708 § 9, A.L. 1959 S.B. 314 § 86.617, A.L. 1965 p. 214)

(2007) Requirement that city pay entire contribution amounts certified by trustees for police retirement system and firemen's retirement system does not violate section 21, article X, Constitution of Missouri. Neske v. City of St. Louis, 218 S.W.3d 417 (Mo.banc).



Section 87.360 Reserves made obligation of city.

Reserves made obligation of city.

87.360. The creation and maintenance of reserves in the general reserve fund and the maintenance of benefit reserves as provided for and the payment of all benefits granted under the provisions of sections 87.120 to 87.370 are hereby made obligations of the city.

(L. 1959 S.B. 314 § 86.620, A.L. 1965 p. 214)



Section 87.365 Benefits exempt from taxes and civil process.

Benefits exempt from taxes and civil process.

87.365. The right of any person to a benefit, any other right accrued or accruing to any person under the provisions of sections 87.120 to 87.370 and the moneys in the various funds created under sections 87.120 to 87.370 are hereby exempt from any tax of the state of Missouri and shall not be subject to execution, garnishment, attachment or any other process whatsoever and shall be unassignable except as in sections 87.120 to 87.370 specifically provided.

(L. 1943 p. 708 § 12, A.L. 1959 S.B. 314 § 86.627)



Section 87.367 Health care plan may be adopted for retirees, procedure and funding.

Health care plan may be adopted for retirees, procedure and funding.

87.367. 1. The board of trustees may provide or contract for insurance benefits to cover hospital, surgical, and medical expenses for retirees under sections 87.120 to 87.370, in an amount not to exceed one hundred dollars per month for each retiree.

2. If the board agrees to provide benefits pursuant to this section, a separate account for hospital, surgical and medical benefits shall be established as part of the benefit reserve fund. All benefits and premiums shall be transferred from the general revenue fund of the system to the benefit reserve fund for payment of hospital, surgical and medical benefits.

3. Any retiree who is receiving benefits from the system may make application to the board to be named as a special advisor to the firemen's retirement system. Upon the acceptance of such application, the board may deposit in the fund created in subsection 2 of this section an amount not to exceed one hundred dollars per month for the applicant and may make a monthly payment from the fund created in subsection 2 of this section toward health care benefits for the applicant as provided in subsection 1 of this section.

(L. 1987 H.B. 59)



Section 87.370 False statement, a misdemeanor--adjustment of benefits resulting from false statement.

False statement, a misdemeanor--adjustment of benefits resulting from false statement.

87.370. Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system as a result of such act, is guilty of a misdemeanor. Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall correct the error and, as far as practicable, shall adjust the payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

(L. 1943 p. 708 § 13, A.L. 1955 p. 275 § 86.630, A.L. 1959 S.B. 314)



Section 87.371 Unused sick leave, how credited.

Unused sick leave, how credited.

87.371. 1. Any member retiring pursuant to the provisions of sections 87.120 to 87.370, after working continuously for an entity covered by sections 87.120 to 87.370, until reaching retirement age, but not including retirement for service-connected disability, shall be credited with all of the member's unused sick leave as certified by the member's employing entity.

2. No member working on or after July 1, 2000, shall be credited with sick leave at a rate less than or more than the rate being earned on July 1, 2000, nor shall any cap or limit applied to accumulated sick leave after July 1, 2000, be construed as a limit on the number of sick days actually earned without reference to the cap or limit which may be credited pursuant to the provisions of this section. When calculating years of service, each member shall be entitled to one day of creditable service for each day of unused accumulated sick leave earned by the member.

3. Accumulated sick leave shall allow a member to vest in the retirement system by using such credited sick leave to reach the time of vesting and shall also allow a member to exceed a seventy-five percent service retirement allowance by adding accumulated sick leave to no more than thirty years of creditable service or a member who is participating in the DROP program established in section 87.182 may elect upon retirement to have placed in his or her DROP account a dollar amount equal to his or her accumulated number of sick leave hours multiplied by his or her hourly rate of pay at the time of retirement, or to place one-half of this dollar amount in the member's DROP account, to have one-fourth of this dollar amount added to the member's average final compensation, and to have the remaining one-fourth of this dollar amount remain as time and added to the member's creditable service.

(L. 1989 S.B. 334 § 1, A.L. 1995 H.B. 260, et al. merged with S.B. 404, A.L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 290)



Section 87.380 Fire departments in cities of over 100,000 may create relief fund.

Fire departments in cities of over 100,000 may create relief fund.

87.380. Any fire department existing by authority of the laws of this state, or any municipal authority thereof, in any city in this state now having or which may hereafter acquire a population of more than one hundred thousand inhabitants, is hereby authorized and empowered to create funds for the purpose of pensioning firemen, and affording relief to members of such fire department when sick, or who may become disabled in the service, or retired, and provide for the relief of the families and other dependents of such firemen in case of death, under such rules and regulations as may be enacted by the board of trustees of such funds, subject to the provisions of sections 87.380 to 87.490, and not inconsistent with the constitution and laws of this state.

(RSMo 1939 § 9520)

Prior revisions: 1929 § 8953; 1919 § 9054; 1909 § 9879



Section 87.385 Board of trustees, how composed.

Board of trustees, how composed.

87.385. In cities, the treasurer, the counselor, the clerk or register, and the comptroller, where such office exists, the chief officer of the fire department, four members of the fire department and one of the retired or pensioned members, whose term of office shall be for one year and who shall be appointed by the mayor on or about the first Monday of December of each year, shall constitute and be a board to be known as "The Board of Trustees of the Firemen's Pension Fund". The board shall select from their members a president and secretary. The members of the fire department, and the retired or pensioned members, shall each hold an election on the first Monday of December of each year and respectively select four members of the department and one retired or pensioned member for recommendation to the mayor for appointment as members of said board, but the mayor shall not be required to appoint the candidates so recommended.

(RSMo 1939 § 9522)

Prior revisions: 1929 § 8955; 1919 § 9056; 1909 § 9881



Section 87.390 City treasurer ex officio member of board.

City treasurer ex officio member of board.

87.390. The treasurer, in all cities in this state to which sections 87.380 to 87.490 are applicable, shall be ex officio treasurer of said board, and as such shall have charge of the funds and securities provided for herein. He shall give such bond as the board may require, and shall be subject to the order and direction of the board.

(RSMo 1939 § 9523)

Prior revisions: 1929 § 8956; 1919 § 9057; 1909 § 9882



Section 87.395 Treasurer--duties--bond.

Treasurer--duties--bond.

87.395. The treasurer of the board of trustees shall be the custodian of said pension funds, and shall secure and safely keep the same, subject to the control and direction of the board, and shall keep his books and accounts concerning said funds in such manner as may be prescribed by the board, and said books and accounts shall always be subject to the inspection of the board or any member thereof. The treasurer shall execute a bond to the city, with good and sufficient sureties, in such penal sum as the board shall direct, to be approved by the board, conditioned for the faithful performance of the duties of his office, and that he will safely keep and well and truly account for all moneys and property which may come to his hands as such treasurer, and that on the expiration of his term of office he will surrender and deliver over to his successor all unexpended moneys, and all securities and property which may have come to his hands as treasurer of such funds; and said bond shall be filed in the office where the records of the city are kept, and may be sued on in the name of said city, to the use of said board or any person or persons injured by a breach thereof.

(RSMo 1939 § 9536)

Prior revisions: 1929 § 8971; 1919 § 9072; 1909 § 9897



Section 87.400 Creation of fire department pension fund--sources of revenue.

Creation of fire department pension fund--sources of revenue.

87.400. The revenues which shall form and maintain the fire department pension fund in cities to which sections 87.380 to 87.490 are applicable shall be created as herein provided, and shall be separately kept and used only as provided in sections 87.380 to 87.490. The funds which shall be credited to and form the pension fund shall be realized and secured from the following sources:

(1) All moneys and securities remaining in the hands, or under the control, of any incorporated fire department pension fund and relief association existing in any such city at the time sections 87.380 to 87.490 shall take effect, which may be transferred to said fund by authority of the members of such associations, and all moneys which may now be under the control of any board of trustees of the firemen's fund, or firemen's pension fund, in any such city at the time sections 87.380 to 87.490 shall take effect;

(2) All moneys derived by any such city by the sale of all condemned hose, or other fire department apparatus of every kind or description, which may be set apart to said fund by ordinance of the municipal authorities of such city;

(3) All moneys received from rejected or surplus material, or article of value, coming into the department, and disposed of and sold by the officers of any such city, which may be set apart to said fund by ordinance of the municipal authorities of such city;

(4) All moneys levied and collected by any court as fines for the violation of the laws in relation to the construction of any certain class of buildings of prohibited materials within the fire limits of any such city as established by ordinance, which may be set apart to said fund by ordinance of the municipal authorities of such city;

(5) All fines derived from any violation of any building law or ordinance in any such city, which may be set apart to said fund by ordinance of the municipal authorities of such city;

(6) All fines and penalties that may be collected for violating the municipal laws or ordinances regulating the quantity, quality, or storage of petroleum, coal oil, gasoline, turpentine, or any product thereof, all hemp, cotton, powder, giant powder, dynamite, or other combustible, or inflammable substance, liquid, or material that is considered extremely dangerous or hazardous, which may be set apart to said fund by ordinance of the municipal authorities of such city;

(7) All moneys derived from licenses or privileges to store or manufacture coal oil, petroleum, gasoline, turpentine, powder, giant powder, dynamite, hemp, cotton, or other combustible or inflammable substance, liquid or material, that is considered dangerous or hazardous, which may be set apart to said fund by ordinance of the municipal authorities of such city;

(8) All initiation fees and dues from the active and honorary members of the department;

(9) All moneys derived from citizens or others for services rendered by any such fire department to such citizens or others for pumping out cellars, filling cisterns, removing dangerous walls, buildings, or other obstructions that are injurious or dangerous to the inhabitants of any such city;

(10) The emoluments from all such other work as may be permitted by any such city to be performed by the department outside of its legitimate and proper duty;

(11) All fines and penalties imposed upon members of the department for any dereliction of duty, or for violation of any rule, order, or regulation of the department, after any such rule, order or regulation has been properly promulgated and made known to the department such fine or penalty shall not exceed fifty dollars, or be less than five dollars, for any one offense;

(12) All donations received by the chief or any member of the department from any citizen, person, or corporation for and in the name of the department;

(13) All rewards in money, fees, gifts, and endowments that may be paid or given for or on account of extraordinary service by said fire department, or any member thereof, except when permitted by order of the board of trustees to be retained by said member;

(14) And the said board of trustees may take by gift, grant, devise, or bequest any money, real estate, personal property, right of property, or other valuable thing to hold for the use of said fund;

(15) All money derived from lectures, pictures, and other entertainments authorized by the department;

(16) All moneys derived from any and all other sources that may by any law or ordinance of this state or municipality thereof be set apart for the benefit of any such fire department pension fund in any such city in this state.

(RSMo 1939 § 9524)

Prior revisions: 1929 § 8957; 1919 § 9508; 1909 § 9883



Section 87.405 Moneys set apart for pension fund.

Moneys set apart for pension fund.

87.405. The municipal authorities in cities in this state to which sections 87.380 to 87.490 are applicable, may, by law or ordinance, set apart one-half of all revenues received for municipal purposes by such cities from licenses issued by such cities for carrying on the business of a fire insurance company, agent or agency, and not exceeding three percent of all revenues received for municipal purposes by such cities from all other licenses issued by such cities, as a fund for the pensioning of members of the fire department, and of the widows and orphans of deceased members of the fire department of such cities, which moneys shall be credited to said pension fund.

(RSMo 1939 § 9525)

Prior revisions: 1929 § 8958; 1919 § 9059; 1909 § 9884



Section 87.410 Authorizing a tax for firemen's pensions in certain cities.

Authorizing a tax for firemen's pensions in certain cities.

87.410. 1. When one hundred voters of any city in this state which now has or may hereafter have one hundred thousand inhabitants or more shall petition the proper authorities asking that an annual tax of one-fifth of a mill on the dollar annually on all taxable property in such city shall be levied for the benefit of the fund for the pensioning of crippled and disabled firemen, and for the relief of the widows and minor children of deceased firemen of the fire department of such city, and shall ask that the question of whether such a tax shall be levied be submitted to the voters of the city, provided no special tax for such fund shall then be subject to be levied, the proper authorities shall submit the question to the voters of the city.

2. The question shall be submitted in substantially the following form:

Shall there be a one-fifth mill tax on the firemen's pension fund?

3. If the majority of all the votes cast in such city upon such proposition for or against a one-fifth mill tax for the firemen's pension fund shall be for the tax, the tax specified in such notice shall be levied and collected in like manner with the other general taxes of said city, and the proceeds of said tax shall be known as "the firemen's pension fund"; provided, that such tax shall cease in case the voters of such city shall so determine by a majority vote at any election held therein; provided further, however, that when a majority of the voters of such city shall have voted for a one-fifth mill tax for the firemen's pension fund, the authorities, officials or representatives of the city whose duty it shall be to fix the tax rate for such city shall have the tax for the firemen's pension fund at the rate specified in consideration in fixing the tax rate, and shall so fix said rate that with and including such tax for the firemen's pension fund the constitutional limitation upon the taxing power of such city shall not be exceeded.

(RSMo 1939 § 9500, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 8933; 1919 § 9034



Section 87.415 Warrants to be drawn on treasurer.

Warrants to be drawn on treasurer.

87.415. It shall be the duty of the officer or officers of such city who are designated by law to draw warrants on the treasurer of such city, upon request, in writing, by said board of trustees, to draw warrants on the treasurer of such city, payable to the treasurer of such board of trustees, for all funds belonging to said pension funds as aforesaid.

(RSMo 1939 § 9537)

Prior revisions: 1929 § 8972; 1919 § 9073; 1909 § 9898



Section 87.420 Powers of board of trustees.

Powers of board of trustees.

87.420. The board of trustees of the firemen's fund shall have exclusive control and management of the separate funds mentioned in sections 87.380 to 87.490, and of all the moneys donated, paid or assessed, for the relief or pensioning of crippled, disabled or retired members of the fire department, and their widows, minor children and dependents. Said board shall make all needful rules and regulations for its government in the discharge of its duties, and shall hear and decide all applications for relief or pensions under sections 87.380 to 87.490 and its decision on such applications shall be final and conclusive and not subject to review and reversal except by the board, or on rehearing by the circuit court, and a record shall be kept of all the meetings and proceedings of the board. No pension, relief or other benefit payable from such fund shall be more or less than those payable to the most numerous class of members of the fire department, or their widows, children or other dependents.

(RSMo 1939 § 9527)

Prior revisions: 1929 § 8960; 1919 § 9061; 1909 § 9886



Section 87.425 Members of department may be assessed.

Members of department may be assessed.

87.425. The board of trustees may assess each member of the fire department such sum per month as may be determined by the rules and regulations adopted by the board, and such assessment shall not be increased or diminished during any one fiscal year, the sums so assessed to be deducted and withheld from the monthly pay of each member, and the same to be placed by the treasurer of the board to the credit of the pension fund.

(RSMo 1939 § 9528)

Prior revisions: 1929 § 8962; 1919 § 9063; 1909 § 9888



Section 87.430 Funds may be invested.

Funds may be invested.

87.430. Said board of trustees shall have power to draw such funds as are credited to the pension fund under the provisions of sections 87.380 to 87.490 from the treasury of such city, and may invest the same, or any part thereof, in the name of the board of trustees of the firemen's pension fund, in interest-bearing bonds of the United States or the state of Missouri, or of any county, township or municipal corporation of the state, or loan the same on real estate in the city where such pension funds are established, not exceeding in amount in any case two-thirds of such real estate. All such securities shall be deposited with the treasurer of such city, as ex officio treasurer of such board.

(RSMo 1939 § 9529)

Prior revisions: 1929 § 8963; 1919 § 9064; 1909 § 9889

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 87.435 Who shall be beneficiaries.

Who shall be beneficiaries.

87.435. If any member of the fire department of any city shall, while in the performance of his duty, become and be found, upon examination by a medical officer ordered by said board of trustees, to be physically or mentally permanently disabled by reason of age or service in such department, so as to render necessary his retirement from service in said fire department, said board of trustees shall retire such disabled member from service in such fire department; provided, however, no such retirement on account of disability shall occur unless said member has contracted said disability in the service of such fire department, and upon such retirement the said board of trustees shall order the payment to such disabled members of such fire department monthly from the "pension fund" such sum of money as may be determined by the rules and regulations provided for the management of said funds; and in case the party suffering such disability is a member of the volunteer department receiving no pay, the amount to be paid him shall be fixed by the board of trustees. If any such person reenters the service of the department, no such payments shall be made to him during such service.

(RSMo 1939 § 9530)

Prior revisions: 1929 § 8965; 1919 § 9066; 1909 § 9891



Section 87.440 Widow and children may be awarded retirement pay, when.

Widow and children may be awarded retirement pay, when.

87.440. If any member of such fire department shall die after having been retired and pensioned by reason of injuries sustained or disease contracted while serving as a member of the department, his widow, provided their marriage shall have occurred prior to such retirement, and children under sixteen years of age, if any, shall be paid monthly out of the pension fund such sum of money as may be determined by the rules and regulations provided for the management of said funds. If there be no widow, or if such widow die while unmarried, the amount of her said benefit may be added to the said benefits for such children.

(RSMo 1939 § 9534)

Prior revisions: 1929 § 8969; 1919 § 9070; 1909 § 9895



Section 87.445 Widow and children beneficiaries, when.

Widow and children beneficiaries, when.

87.445. If any member of such fire department shall, while in the performance of his duty, be killed or die as the result of an injury received in the line of his duty, or of any disease contracted by reason of his occupation as fireman, or shall die from any cause whatever while in such service, and shall leave a widow, or child or children under the age of sixteen years, surviving, said board of trustees shall direct the payment from said pension fund monthly to such widow, while unmarried, such sum of money as may be determined by the rules and regulations provided for the management of such funds, and said board shall also direct the payment out of said pension fund for each child until it reaches the age of sixteen years such sum of money as may be determined by said rules and regulations, and in case the party suffering such disability is a member of the volunteer department, the amount to be paid monthly to his widow and children aforesaid shall be fixed by said board of trustees. If there be no widow, or if such widow die while unmarried, the amount of her said benefits may be added to the said benefits for such children. If any member of the fire department shall die from any cause while a member of such department, but not while in the service thereof, if he be married his widow and children shall receive from the pension fund the same benefits as are payable from the pension fund in other cases, and if he be unmarried his dependent father, mother, brothers and sisters shall receive from the pension fund the same benefits as are payable from said fund in other cases.

(RSMo 1939 § 9531)

Prior revisions: 1929 § 8966; 1919 § 9067; 1909 § 9892



Section 87.450 Relatives, when.

Relatives, when.

87.450. If any member of such fire department being single and unmarried shall, while in the performance of his duty, be killed, or die, as the result of an injury received, or shall die of any disease contracted by reason of his occupation as fireman, or shall die from any cause whatever while in said service, and shall leave a father or mother who are dependent upon him for support, or a brother or sister under the age of sixteen years so dependent, said board of trustees shall direct the payment from the pension fund monthly to such dependent parents or the survivor thereof and to each such dependent brother or sister under sixteen years of age, such sum of money as may be determined by the rules and regulations of said board; provided, that the board of trustees shall also have the power to make provision for any such dependent brother or sister over the age of sixteen years who may be mentally deficient or physically incapacitated, in such sum as the board my determine, and the board shall have the sole power to determine who is mentally deficient or physically incapacitated.

(RSMo 1939 § 9532)

Prior revisions: 1929 § 8967; 1919 § 9068; 1909 § 9893



Section 87.455 Members may be retired, when.

Members may be retired, when.

87.455. Any member of the fire department of any such city having served twenty years or more in such fire department, of which the last two years shall have been continuous, may have application to be relieved from such fire department and retired; and if his application is granted, or if he shall be discharged from such department, the said board of trustees shall order and direct that said person shall be paid out of the pension fund monthly such sum of money as may be determined by the rules and regulations provided for the management of said funds; and if he be a member of the volunteer fire department and not under pay, such amount monthly as may be fixed by the board of trustees. After the decease of such member, his widow, provided their marriage shall have occurred prior to such retirement, and his children under the age of sixteen years, if any, shall be paid out of the pension fund such sum of money as may be determined by said rules and regulations. If there be no widow, or if such widow die while unmarried, the amount of her said benefit may be added to the said benefits for such children. If such member be discharged from the department by reason of age, or if he be found permanently disabled by reason of service in such department, his payment shall be made out of the pension fund. If any retired or pensioned member reenters the service of the department his payments shall abate during such service.

(RSMo 1939 § 9533)

Prior revisions: 1929 § 8968; 1919 § 9069; 1909 § 9894



Section 87.457 Health care benefits for retirees, separate fund established for benefit and premiums--application by retiree to be special consultant, compensation to fund benefits.

Health care benefits for retirees, separate fund established for benefit and premiums--application by retiree to be special consultant, compensation to fund benefits.

87.457. 1. The board of trustees may provide or contract for insurance benefits to cover hospital, surgical, and medical expenses for retirees under sections 87.380 to 87.490, in an amount not to exceed one hundred dollars per month for each retiree.

2. If the board agrees to provide benefits pursuant to this section, a separate account for hospital, surgical and medical benefits shall be established as part of the benefit reserve fund. All benefits and premiums shall be transferred from the general revenue fund of the system to the benefit reserve fund for payment of hospital, surgical and medical benefits.

3. Any retiree who is receiving benefits from the system may make application to the board to be named as a special advisor to the firemen's retirement system. Upon the acceptance of such application, the board may deposit in the fund created in subsection 2 of this section an amount not to exceed one hundred dollars per month for the applicant and may make a monthly payment from the fund created in subsection 2 of this section toward health care benefits for the applicant as provided in subsection 1 of this section.

(L. 1990 H.B. 1675)



Section 87.460 Funds to be prorated, when.

Funds to be prorated, when.

87.460. If at any time there shall not be sufficient money in the funds created under the provisions of sections 87.380 to 87.490 to pay each person entitled to the benefits herein provided the full amount per month provided for in said rules and regulations, then an equal percentage of such monthly payments shall be paid to each beneficiary until said funds shall have been replenished so as to warrant the payment in full of each of said beneficiaries.

(RSMo 1939 § 9535)

Prior revisions: 1929 § 8970; 1919 § 9071; 1909 § 9896



Section 87.465 Money paid beneficiaries only on warrant.

Money paid beneficiaries only on warrant.

87.465. All moneys ordered to be paid from said pension funds to any person or persons shall be paid by the treasurer of the board of trustees only upon warrants signed by the president of said board and countersigned by the secretary thereof, and no warrant shall be drawn except by order of the board, duly entered on the records of the proceedings of the board.

(RSMo 1939 § 9538)

Prior revisions: 1929 § 8973; 1919 § 9074; 1909 § 9899



Section 87.470 Funeral expenses.

Funeral expenses.

87.470. Whenever an active or retired fireman shall die, as aforesaid, the board of trustees may appropriate a sum not exceeding two hundred dollars for funeral expenses, to be paid out of the pension fund and may expend a sum not exceeding fifty dollars, to be drawn from the pension fund, for the expenses of the attendance of the firemen at said funeral.

(RSMo 1939 § 9542)

Prior revisions: 1929 § 8977; 1919 § 9078; 1909 § 9903



Section 87.475 Honorary members, admission of.

Honorary members, admission of.

87.475. The board of trustees may provide for the admission of honorary members of the department in such manner and under such conditions as may be set forth in the rules and regulations enacted by said board of trustees.

(RSMo 1939 § 9521)

Prior revisions: 1929 § 8954; 1919 § 9055; 1909 § 9880



Section 87.480 Board of trustees to make report.

Board of trustees to make report.

87.480. The board of trustees shall make report to the legislative body of such city of the condition of said pension funds immediately after the first meeting of said board in January of each year.

(RSMo 1939 § 9539)

Prior revisions: 1929 § 8974; 1919 § 9075; 1909 § 9900



Section 87.485 Funds exempt from garnishment or other legal process.

Funds exempt from garnishment or other legal process.

87.485. No portion of said pension fund shall, before or after its order of distribution by the board of trustees to the persons entitled thereto, and before the actual payment thereof to such persons, be held, seized, taken, subjected to, or detained or levied on by virtue of any attachment, execution, injunction, writ, interlocutory or other order or decree, or any process or proceeding whatever issued out of or by any court of this state for the payment or satisfaction, in whole or in part, of any debt, damages, claim, demand or judgment against the beneficiary of said funds; but the said funds shall be held and distributed for the purposes of sections 87.380 to 87.490, and for no other purpose whatever.

(RSMo 1939 § 9540)

Prior revisions: 1929 § 8975; 1919 § 9076; 1909 § 9901



Section 87.487 Fund subject to domestic relations order (Kansas City).

Fund subject to domestic relations order (Kansas City).

87.487. The provisions of section 87.485 to the contrary notwithstanding, a pension fund for firefighters located in a home rule city with a population of more than four hundred thousand inhabitants and located in more than one county shall recognize a domestic relations order and pay pension benefits directly to a spouse or former spouse of a participant, if such domestic relations order assigns a spouse or former spouse all or a portion of a participant's pension benefits payable by the pension fund, is properly entered in a court of competent jurisdiction in accordance with the state's domestic relation's law and complies with the rules and procedures of the pension fund.

(L. 2002 S.B. 1247)



Section 87.490 Associations authorized to transfer funds.

Associations authorized to transfer funds.

87.490. Any fire department pension fund and relief association existing in any city to which sections 87.380 to 87.490 are applicable is hereby empowered, by a majority vote of its members, to transfer and deliver all its property and effects, after the payment of all debts and liabilities then due, to the board of trustees created under sections 87.380 to 87.490, and the said board of trustees is hereby authorized to credit said property and effects to the pension fund provided for in sections 87.380 to 87.490.

(RSMo 1939 § 9541)

Prior revisions: 1929 § 8976; 1919 § 9077; 1909 § 9902



Section 87.495 Firemen's pension fund provided.

Firemen's pension fund provided.

87.495. Any fire department existing by authority of the laws of this state, or any municipal authority thereof, in any city or county in this state having a population of fifty thousand inhabitants or over, is hereby authorized and empowered to form a pension fund and relief association under the general incorporation laws of this state in relation to benevolent associations, and to create a fund for the purpose of pensioning retired firemen, and affording relief to members of such fire department when sick, or who may become disabled in the service, and to provide a fund for the relief of the families and other dependents of such firemen in case of death, under such rules and regulations as may be enacted by such fire department pension fund and relief association, not inconsistent with sections 87.495 to 87.515 or the laws of this state in relation to benevolent associations.

(RSMo 1939 § 9545)

Prior revisions: 1929 § 8980; 1919 § 10304; 1909 § 3460



Section 87.500 Membership continued after retirement.

Membership continued after retirement.

87.500. All members of any such fire department in any such city or county in this state shall become members of the fire department pension fund and relief association, and may continue in full membership in such association after having been retired from the department and pensioned by the association.

(RSMo 1939 § 9546)

Prior revisions: 1929 § 8981; 1919 § 10305; 1909 § 3461



Section 87.505 Funds to create fire department pension fund.

Funds to create fire department pension fund.

87.505. The funds to create the fire department pension fund and relief association in any city or county in this state, as aforesaid, shall be created, realized, and secured from the following sources:

(1) All money at present remaining in the hands or under the control of any unincorporated fire department, benevolent or relief association in any such city or county;

(2) All initiation fees and dues from the active and honorary members;

(3) All moneys that may be derived by bequest or appropriation from individuals, companies, corporations or municipalities;

(4) All moneys derived from citizens or others for services rendered by any such fire department to such citizens or others for pumping out cellars, filling cisterns, removing dangerous walls, buildings or other obstructions that are injurious or dangerous to the inhabitants of any such city or county, and the emoluments from all such other work as may be permitted by any such city or county to be performed by the department outside of its legitimate and proper duties;

(5) All fines and penalties imposed upon members of the department for any dereliction of duty, or violation of any rule or order or regulation of the department, after any such rule, order or regulation has been properly promulgated and made known to the members of the department;

(6) All donations received by the chief or any other officer of the department from any citizen or other persons or corporations for and in the name of the department;

(7) All moneys derived from lectures, entertainments, picnics, etc.;

(8) All moneys derived by any such city or county from the sale of all condemned stock, horses, mules, condemned hose or other fire apparatus of every kind or description;

(9) All rejected or surplus material or article of value coming into the department and disposed of and sold by the officers of any such city or county;

(10) All moneys levied and collected by any court as fines for the violation of the laws in relation to the construction of any certain class of buildings of prohibited material within the fire limits of any such city or county as established by law or ordinance;

(11) All fines derived from any violation of any building law or ordinance in any such city or county;

(12) All fines and penalties that may be collected for violating the municipal laws or ordinances regulating the quantity, quality or storage of petroleum, coal oil, gasoline, turpentine, or any product thereof, all hemp, cotton, powder, giant powder, dynamite or other combustible or inflammable substance, liquid or material that is considered extremely dangerous or hazardous;

(13) All moneys derived from licenses or privileges to store or manufacture coal oil, petroleum, gasoline, turpentine, powder, giant powder, dynamite, hemp, cotton or other combustible or inflammable substance, liquid or material that is considered extremely dangerous or hazardous;

(14) And all moneys derived from any or all other sources that may by any law or ordinance of this state, or any municipality thereof, be set apart for the benefit of any such fire department pension fund and relief association in any city or county in this state; provided, however, that no money or property owned, belonging to or controlled by any municipal corporation in this state shall be transferred or the title or possession thereto disturbed by any provision of sections 87.495 to 87.515 until the same is provided for by city ordinance duly enacted.

(RSMo 1939 § 9548)

Prior revisions: 1929 § 8983; 1919 § 10307; 1909 § 3463



Section 87.507 Health care benefits for retirees, separate fund established for benefit and premiums--application by retiree to be special consultant, compensation to fund benefits.

Health care benefits for retirees, separate fund established for benefit and premiums--application by retiree to be special consultant, compensation to fund benefits.

87.507. 1. The governing body of the city or county may provide or contract for insurance benefits to cover hospital, surgical and medical expenses for retirees under sections 87.495 to 87.515, in an amount not to exceed one hundred dollars per month for each retiree.

2. If the governing body agrees to provide benefits pursuant to this section, a separate account for hospital, surgical and medical benefits shall be established as part of the benefit reserve fund. All benefits and premiums shall be transferred from the general revenue fund of the association to the benefit reserve fund for payment of hospital, surgical and medical benefits.

3. Any retiree who is receiving benefits from the system may make application to the governing body to be named as a special advisor to the firemen's retirement association. Upon the acceptance of such application, the governing body may deposit in the fund created in subsection 2 of this section an amount not to exceed one hundred dollars per month for the applicant and may make a monthly payment from the fund created in subsection 2 of this section toward health care benefits for the applicant as provided in subsection 1 of this section.

(L. 1990 H.B. 1675)



Section 87.510 Honorary members admitted.

Honorary members admitted.

87.510. Any such association may provide for the admission of honorary members in such manner and under such conditions as may be set forth in their articles of association and incorporation.

(RSMo 1939 § 9547)

Prior revisions: 1929 § 8982; 1919 § 10306; 1909 § 3462



Section 87.515 Treasurer to give bond--who may be.

Treasurer to give bond--who may be.

87.515. The city or county treasurer of any such city or county as aforesaid may be the treasurer of any such association existing in any such city or county, and shall be required as such treasurer to furnish such reasonable bond as may be required by such association.

(RSMo 1939 § 9549)

Prior revisions: 1929 § 8984; 1919 § 10308; 1909 § 3464



Section 87.600 Proposed change in benefits--notice and meeting with representative of members required.

Proposed change in benefits--notice and meeting with representative of members required.

87.600. Whenever any municipality having a population of more than four hundred fifty thousand inhabitants and less than six hundred thousand inhabitants, according to the last federal decennial census, has established a pension plan for the pensioning of the salaried members, and the widows and minor children of deceased members, of an organized fire department, no changes shall be made in the present and future benefits payable to such members or the widows and minor children of deceased members, except changes required to establish and maintain actuarial soundness of such pension plan as determined by the actuaries for the system and the members, unless an itemized list of the proposed changes and the reasons therefor is sent by mail to the designated representative of the members at least thirty days before the proposed effective date of such proposed changes and said municipality or its designated representative or representatives shall meet, confer, and discuss such proposed changes with the designated representative of the members.

(L. 1967 p. 167 § 1)



Section 87.615 Retired firemen or their beneficiaries not covered by retirement system may be employed by certain cities as consultants, duties, compensation (St. Joseph).

Retired firemen or their beneficiaries not covered by retirement system may be employed by certain cities as consultants, duties, compensation (St. Joseph).

87.615. 1. Any firefighter who has retired or who retires and was not or is not a member of the retirement system governed by sections 70.600 to 70.755 and any beneficiary of any such firefighter shall, upon application to any city with a population of at least seventy thousand located in a county of the first classification without a charter form of government, be made, constitutionally appointed, and employed by the city as a special consultant on the problems of retirement and upon request of the city council, shall give opinions and be available to give opinions in writing or orally in response to requests of the city council. As compensation for the services required by this section, the city may directly compensate the retired firefighter or beneficiary thereof in an amount established by ordinance of the city. Such amount of additional compensation may be paid directly by the city to each qualified retiree or beneficiary and shall not be considered employer contributions to the local government retirement system nor benefits paid therefrom.

2. Notwithstanding any other law to the contrary, beginning August 29, 2001, any beneficiary of a firefighter who had retired or who retires and was not or is not a member of the retirement system governed by sections 70.600 to 70.755 shall upon application to any city with a population of at least seventy thousand located in a county of the first classification without a charter form of government, be made, constitutionally appointed, and employed by the city as a special consultant on the problems of retirement and upon request of the city council, shall give opinions and be available to give opinions in writing or orally in response to request of the city council. As compensation for the services required by this section, the city may directly compensate the beneficiary thereof by continuing the death benefit payment upon remarriage of the beneficiary. Such amount of compensation may be paid directly by the city to each qualifying special consultant and shall not be considered employer contributions to the local government employees retirement system nor benefits paid therefrom.

(L. 1993 S.B. 157 & 29 § 3, A.L. 2001 S.B. 290)






Chapter 88 Public Works and Special Assessments Therefor--Condemnation

Section 88.010 Condemnation of private property.

Condemnation of private property.

88.010. Whenever the city council, or the proper legislative body of any city, shall deem it necessary to condemn or appropriate private property and to assess the cost thereof against property in a benefit district, said legislative body shall enact an ordinance setting forth the general nature or purpose of the use to which such private property is to be put and declare it to be necessary to take and appropriate private property therein described for such purpose and define the limits of a benefit district within which private property shall be deemed benefitted or assessed to pay for such improvements, and the time and mode of payment of such assessment and the penalty for failure to pay the same when due.

(RSMo 1939 §§ 6386, 6755, 6999, 7230, 7484, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6264, 6628, 6853, 7080, 7331; 1919 §§ 7767, 8116, 8335, 8530, 8745; 1909 §§ 8681, 9033, 9262



Section 88.013 Condemnation of property--petition for appointment of commissioners.

Condemnation of property--petition for appointment of commissioners.

88.013. Thereupon the attorney for the city, in the name of the city, shall apply to the circuit court of the county where the city is located, by petition, setting forth the limits of the benefit district, a correct description of the property that is sought to be acquired or condemned, the use for which such land is to be taken and dedicated or the general nature of the improvements proposed to be made, the names of the owners of the several lots, tracts or parcels of land if known, or if unknown a correct description of the parcels whose owners are unknown, and praying the appointment of three disinterested commissioners, who are residents of the county, in which the real estate or a portion thereof is situated, to assess the damages which the owners may severally sustain by reason of the appropriation and condemnation of such real estate by the city for any of the purposes described in this section, and to assess the property especially benefitted by the improvements within the benefitted district, in proportion to the benefits accruing to each from the proposed improvements.

(RSMo 1939 §§ 6386, 6755, 6999, 7230, 7484, A. 1949 H.B. 2036, A.L. 1990 H.B. 1070, A.L. 1999 S.B. 1, et al. merged with S.B. 71)

Prior revisions: 1929 §§ 6264, 6628, 6853, 7080, 7331; 1919 §§ 7767, 8116, 8335, 8530, 8745; 1909 §§ 8681, 9033, 9262



Section 88.017 Condemnation of property--party defendant.

Condemnation of property--party defendant.

88.017. The owners of property to be appropriated or damaged shall be made defendants by name, but it shall not be necessary to name any defendants except the owners of a freehold in the property to be appropriated. If the proceedings seek to affect lands of persons under conservatorship, the conservators must be made parties defendant. If the possessor of land to be affected has an estate less than a fee the person having the next vested estate in remainder or reversion must, if known, be made a party defendant. It shall not be necessary to name any person defendant who is neither in actual possession nor record owner of the property to be appropriated, but any person holding an interest in the property or who is damaged by such appropriation may be made a party thereto by appearing therein and shall have just compensation allowed and paid to him in such proceedings.

(RSMo 1939 §§ 6386, 6755, 6999, 7230, 7487, A. 1949 H.B. 2036, A.L. 1983 S.B. 44 & 45, A.L. 1990 H.B. 1070)

Prior revisions: 1929 §§ 6264, 6628, 6853, 7080, 7334; 1919 §§ 7767, 8116, 8335, 8530, 8748; 1909 §§ 8681, 9033, 9262



Section 88.020 Condemnation of property--summons, how served.

Condemnation of property--summons, how served.

88.020. Upon the filing of the petition a summons shall be issued giving such defendants named therein at least ten days' notice of the time when the petition will be heard, which summons shall be served in the same manner as writs are or may be required to be served by the code of civil procedure. If the name or residence of any owners be unknown, or if the owners or any of them do not reside within the state, or if service upon them cannot be had for any reason specified in section 506.160, then service of notice of the time of hearing of the petition by mail or publication shall be made in the time and manner prescribed by said section 506.160. Notice of the proceedings shall be given to the owners of the property benefitted, as well as other parties interested, by publication as in this section provided for nonresidents except that such notice need not be addressed to them by name, but shall contain a general description of the property appropriated and of the benefit district by boundaries as defined by the legislative body. The notice to owners of property benefitted herein required may, in the discretion of the court or judge thereof, be incorporated in the notice by publication to unknown or absent defendants.

(RSMo 1939 §§ 6386, 6387, 6755, 7000, 7231, 7485, 7486, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6264, 6265, 6628, 6854, 7081, 7332, 7333; 1919 §§ 7767, 7768, 8116, 8336, 8531, 8746, 8747; 1909 §§ 8681, 8682, 9034, 9263



Section 88.023 Condemnation of property--appointment of commissioners.

Condemnation of property--appointment of commissioners.

88.023. The court on being satisfied that proper notice has been given to all the defendants and to the owners of property within the benefitted district and that the ordinance and petition are regular and valid, shall appoint three persons, who are residents of the county, in which the real estate or a portion thereof is situated, as commissioners to assess the damages which the owners of the land may severally sustain by reason of such appropriation, and to assess the property especially benefitted by said improvements within the benefitted district to pay therefor.

(RSMo 1939 §§ 6388, 6756, 7001, 7232, 7488, A. 1949 H.B. 2036, A.L. 1990 H.B. 1070, A.L. 1999 S.B. 1, et al. merged with S.B. 71)

Prior revisions: 1929 §§ 6266, 6629, 6855, 7082, 7335; 1919 §§ 7769, 8117, 8337, 8532, 8749; 1909 §§ 8683, 9035, 9264



Section 88.027 Condemnation of property--assessment of damages, duties of commissioners.

Condemnation of property--assessment of damages, duties of commissioners.

88.027. 1. The commissioners so appointed shall give notice to all parties interested of the time and place when and where they will hear all parties interested who may appear before them, which notice need not be directed to any particular defendant or party interested, but may be general in its form, giving the number, title and date of approval of the ordinance initiating the proceedings and a description of the benefitted district by boundaries as defined in the ordinance. Such notice shall be published in some newspaper in said city, selected by the commissioners, once each week for two consecutive weeks, the last insertion to be at least one day before the day set for such hearing.

2. It shall be the duty of the commissioners to first determine the value of the property to be appropriated, and all damages caused by said appropriation; then they shall apportion the total sum to be paid for the property condemned and damages so determined among the various lots, tracts and parcels of land within the benefitted district, and the city, according to the actual benefits which they find will accrue to the various lots, tracts and parcels of land within said benefitted district and to the city at large. They shall not be required to assess any sum against any lot, tract or parcel of land within the benefitted district which they may find will not be benefitted, nor shall they be required to assess any sum against the city unless they find that the city at large will be benefitted. Any action taken by a majority of the commissioners shall be deemed the act of all.

(RSMo 1939 §§ 6389, 6757, 6765, 7489, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6267, 6630, 6638, 7336; 1919 §§ 7770, 8118, 8126, 8750; 1909 § 8684



Section 88.030 Condemnation of property--commissioners' report.

Condemnation of property--commissioners' report.

88.030. When the commissioners shall have viewed the property and assessed the value, damages and benefits they shall make their return of such assessment in writing and under oath to the circuit court. The report shall be filed with the clerk of the court and shall set out the amounts allowed for each lot, tract or parcel of land condemned and the amounts assessed against the various lots, tracts and parcels of land, and the city, if any, to pay for the land condemned, stating such amounts separately and giving a description of each lot, tract or parcel of land condemned or assessed.

(RSMo 1939 §§ 6390, 6757, 7002, 7233, 7489, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6268, 6630, 6856, 7083; 1919 §§ 7771, 8118, 8338, 8533, 8750; 1909 §§ 8685, 9265



Section 88.033 Condemnation of property--filing of exceptions to commissioners' report.

Condemnation of property--filing of exceptions to commissioners' report.

88.033. All parties interested shall take notice of the filing of said report, and any owner of any lot, tract or parcel of land assessed may, within ten days after the filing of said report, file his written exception to said report, asking that the same be set aside and, if the judge shall find that such assessment was not properly made, or that injustice was done in the making of such assessment, he shall set aside the report of the commissioners and appoint new commissioners, who shall proceed in the manner provided for the first commissioners, and so on until a fair and proper determination of the allowance of damages and assessment of benefits has been made and reported. Whenever no exceptions are filed within the time limited, or whenever the judge shall find that the commissioners have fairly and properly discharged their duties and reported their action, he shall make an order confirming the assessment as reported, which shall be final as to the assessment of benefits.

(RSMo 1939 §§ 6391, 6758, 7003, 7234, 7491, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6269, 6631, 6857, 7084, 7338; 1919 §§ 7772, 8119, 8339, 8534, 8752; 1909 §§ 8686, 9266



Section 88.037 Condemnation of property--assessment by jury.

Condemnation of property--assessment by jury.

88.037. All owners of property to be appropriated shall take notice of the confirmation of the report of the commissioners as to the assessment of benefits, and any owner of property to be appropriated may, within ten days after such confirmation, file with the clerk his request that the assessment of damages made by the commissioners be set aside as to his property and that the damages be assessed by a jury. If such exceptions are filed by several property owners, the issues may, by their consent filed in the cause, be tried as one case by the same jury, the verdict to show the amounts allowed to the several defendants separately as to each lot, tract or parcel of land; otherwise the issues shall be tried separately. The judge shall set the time for trial, allowing a reasonable time for preparation.

(RSMo 1939 §§ 6759, 7003, 7234, 7491, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6632, 6857, 7084, 7338; 1919 §§ 8120, 8339, 8534, 8752; 1909 § 9266



Section 88.040 Condemnation of property--appeals from judgment.

Condemnation of property--appeals from judgment.

88.040. Appeals from the final judgment of the court on jury verdicts shall be allowed to any defendant, defendants or the city as in condemnation proceedings by railroad companies, and shall be controlled and governed by the same rules as far as the same may be applicable. But no such appeal shall operate as a supersedeas or delay the right of the city to take possession of the property condemned.

(RSMo 1939 §§ 6760, 7493, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6633, 7340; 1919 §§ 8121, 8754



Section 88.043 Condemnation of property--payment of assessed damages.

Condemnation of property--payment of assessed damages.

88.043. If the amount of damages finally allowed by the court or jury shall be greater than the amount allowed by the commissioners, the excess shall be paid by the city and the assessments against the property benefitted and against the city, if any, as made by the commissioners, shall remain the same, but if the amount of damages finally allowed shall be less than the amount allowed by the commissioners all assessments made by the commissioners shall be reduced proportionately.

(RSMo 1939 § 6761, A. 1949 H.B. 2036)

Prior revisions: 1929 § 6634; 1919 § 8122



Section 88.047 Condemnation of property--report of damages.

Condemnation of property--report of damages.

88.047. When no requests for jury trials are filed within the time limited, or when the allowances of damages have been finally determined, the clerk shall make a report of the result of the proceedings showing the amount of damages finally allowed for each lot, tract or parcel of land to be appropriated, describing the same, and showing the amounts finally charged against the various lots, tracts and parcels of land for benefits, describing the same and the amount assessed against the city at large, if any, and the amount of excess to be paid by the city, if any, under his hand and the seal of the court, and file the same with the papers in the case. He shall also make a copy of said report, duly certified, which the sheriff shall deliver to the city clerk and the sheriff shall make his return on the original showing such service and the date thereof.

(RSMo 1939 § 6762, A. 1949 H.B. 2036)

Prior revisions: 1929 § 6635; 1919 § 8123



Section 88.050 Condemnation of property--confirmation or rejection of report.

Condemnation of property--confirmation or rejection of report.

88.050. The city shall, by ordinance, confirm or reject the report mentioned in section 88.047 within thirty days after delivery of the said certified copy to the city clerk and shall file a certified copy of such ordinance with the clerk of the circuit court within ten days after the taking effect of such ordinance. Failure of the city to take action upon such report within the time limited shall be deemed a rejection of same. If such report is rejected in either manner, the proceedings shall be dismissed and no proceedings to condemn any of said property for the same or any similar purpose shall be instituted by the city within two years after the rejection of the report, unless upon the petition of the owners of three-fourths of the property fronting on the line of the proposed improvement.

(RSMo 1939 § 6393, 6394, 6763, 7492, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6271, 6272, 6636, 7339; 1919 §§ 7774, 7775, 8124, 8753; 1909 §§ 8688, 8689



Section 88.053 Condemnation of property--commissioners' compensation, how paid.

Condemnation of property--commissioners' compensation, how paid.

88.053. The judge shall allow the commissioners and court officials reasonable compensation for their services, which, together with all other costs accruing up to and including confirmation of the commissioners' report, shall be paid by the city. All costs accruing after said time shall be paid by the losing party.

(RSMo 1939 §§ 6392, 6764, 7004, 7235, 7494, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6270, 6637, 6858, 7085, 7341; 1919 §§ 7773, 8125, 8340, 8535, 8755; 1909 §§ 8687, 9267



Section 88.057 Condemnation of property--judgment rendered for city.

Condemnation of property--judgment rendered for city.

88.057. When the council shall confirm the proceedings, judgment shall be rendered that the city have and hold the property so to be taken upon payment of the compensation assessed therefor, for the purpose specified in the initiatory ordinance, that the city recover the respective amounts assessed against private property, and that the lots, tracts and parcels of land so assessed for benefits stand severally charged and bound for the payment of the respective assessments and the interest that may accrue thereon, and the city pay the amount, if any, charged against it, and if said assessments are by the ordinance aforesaid made payable in more than one installment the judgment shall so recite. The city shall not have the right to take possession of the property condemned until it has paid to the owners, or to the clerk of the court for the use of said owners, the amount of damages determined as aforesaid.

(RSMo 1939 §§ 6769, 7006, 7008, 7237, 7239, 7492, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6641, 6860, 6862, 7087, 7089, 7339; 1919 §§ 8129, 8342, 8344, 8537, 8539, 8753; 1909 §§ 9269, 9271



Section 88.060 Condemnation of property--assessments a lien--special executions.

Condemnation of property--assessments a lien--special executions.

88.060. 1. Said assessments for benefits shall be a lien from the date of the taking effect of the initiatory ordinance and shall continue until the assessment against such lot, tract or parcel of land has been fully paid or a sale made thereunder. No assessment shall be defeated or affected by any irregularity affecting only other assessments. In case of failure of the proceedings as to any part of the land to be condemned supplementary proceedings may be had as to such part. Damages allowed and benefits assessed shall bear interest from the date of final judgment until paid at the rate of six percent per annum, but in case of any deficiency in the interest collected upon benefit assessments, the city shall pay the deficit. In case of failure to collect any assessments in full or in part by failure of the property to sell for a sufficient price to fully pay same and costs of sale, or otherwise, the city shall pay the amount of such deficit or loss. The city may pay all or any part of the assessments and have execution therefor in its own right.

2. Special executions may be issued against any property assessed for benefits at the instance of the city or of any party entitled to damages under the judgment, and such special execution shall be entitled as the case is docketed without naming any owner of the property, and proceedings thereon and sale thereunder shall be governed by the ordinary rules applicable to special executions against real estate. Payments shall be made to the clerk of the court in which the judgment is rendered, and if made at different times the clerk may disburse the same by prorating the amount or amounts so received by him among the various lots, tracts or parcels of land for which damages have been allowed, in proportion to the allowance for each, and paying the respective amounts to the owner thereof.

(RSMo 1939 §§ 6768, 7007, 7237, 7238, 7492, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6640, 6861, 7087, 7088, 7339; 1919 §§ 8128, 8343, 8537, 8538, 8753; 1909 § 9270



Section 88.063 Condemnation of property--right to take possession after payment of damages.

Condemnation of property--right to take possession after payment of damages.

88.063. Any city shall have the right to advance the amount of damages awarded on the filing of the report of the commissioners assessing the damages and thereupon enter upon and take possession of such property and proceed with the public improvements for which such property is sought to be taken or damaged, and to be reimbursed from the benefits assessed when the same are collected. Any subsequent proceedings shall affect only the amount of compensation to be allowed for the property taken or damaged and shall not in any way interfere with the right of such city to the property sought to be acquired or damaged for public purposes.

(RSMo 1939 §§ 6395, 7008, 7010, 7239, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6273, 6862, 6864, 7089; 1919 §§ 7776, 8344, 8346, 8539; 1909 §§ 8690, 9271, 9273

CROSS REFERENCE:

Possession of land condemned, delivery, how enforced, 523.055



Section 88.067 Condemnation of property--change of venue.

Condemnation of property--change of venue.

88.067. No change of venue shall be allowed in any of the proceedings under sections 88.010 to 88.070 to which any city having not less than ten thousand inhabitants and not more than thirty thousand inhabitants and having a special charter is a party except where the judge of the court shall be disqualified for any of the reasons stated in the statute of this state relating to change of venue in civil cases. If the judge of such court is disqualified or is charged by any person interested in such proceedings with being disqualified for any of the reasons stated in the statute, it shall be the duty of said judge to call in a judge from some other judicial circuit of this state to sit and hear the proceedings and render his decree and judgment the same as the regular judge could have done. Said judge so called shall receive for his services mileage and ten dollars per day for each day engaged, to be taxed as cost in the cause.

(RSMo 1939 § 7496, A. 1949 H.B. 2036)

Prior revisions: 1929 § 7343; 1919 § 8757



Section 88.070 Condemnation of property--duty of court.

Condemnation of property--duty of court.

88.070. The court shall so adapt its procedure hereunder as to give all parties in interest due process of law and just compensation for all property appropriated notwithstanding any provisions in this or any other statute to the contrary. All proceedings hereunder shall be governed as far as practicable, when the practice is not prescribed by these sections, by the rules applicable to civil proceedings in the circuit court.

(RSMo 1939 §§ 6770, 7494, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 6642, 7341; 1919 § 8755



Section 88.073 Condemnation of property--right to condemn lands.

Condemnation of property--right to condemn lands.

88.073. 1. Cities shall have the right to condemn lands under the provisions of sections 88.010 to 88.070 and pay for the same out of any funds available out of the city treasury without any assessments for benefits, or to advance the amount of damages awarded at the time pending the proceedings and thereupon take possession of the property and to be reimbursed from the benefits assessed when the same are collected.

2. Whenever the charter of any constitutional charter city makes provision for the condemnation of property for public purposes and assessment of benefits therefor, such city may elect to proceed with such condemnation or assessment, or both, in the manner provided in sections 88.010 to 88.070 or to proceed in the manner provided in its charter.

(RSMo 1939 § 7240, A. 1949 H.B. 2036)

Prior revisions: 1929 § 7090; 1919 § 8540



Section 88.077 Condemnation of property--condemnation outside city limits.

Condemnation of property--condemnation outside city limits.

88.077. When it becomes necessary for any city to condemn private property outside of the city limits for any authorized purpose the proceedings therefor shall be regulated in all respects as the condemnation of property for railroad purposes is at the time regulated by law.

(RSMo 1939 § 7495; A. 1949 H.B. 2036)

Prior revisions: 1929 § 7342; 1919 § 8756



Section 88.080 Street grading--assessment of damages, procedure.

Street grading--assessment of damages, procedure.

88.080. 1. In all cases where the proper authorities in any city in this state have graded or regraded, or may hereafter grade or change the grade or lines of any street or alley, or in any way alter or enlarge the same, or construct any public improvement, thereby causing damage to private property for public use, within the meaning of section 26 of article I of the state constitution, without the consent of the owner of such property, or in case they fail to agree with the owner thereof for the proper compensation for the damages so done, or likely to be done or sustained by reason thereof, or if by reason of the legal incapacity of such owner, no such compensation can be agreed upon, the circuit court having jurisdiction over the territory embraced in such city on application by petition, either by the city authorities or the owner of the property for which damage is claimed, or any one on behalf of either, shall appoint three disinterested residents of such city, who shall meet upon the premises at a time by them to be appointed, of which they shall give personal notice to the owners, or their agents, of the land affected, if they can be found, as well as five days' notice by advertisement in the newspaper doing the city printing; and the commissioners, having first been duly sworn to perform their duties justly and impartially, and a true report to make, shall view the street or alley or improvement and premises affected by the change or enlargement or construction thereof, having due regard to and making just allowances for the advantages which have resulted or which may seem likely to result to the owner or owners of property for which damages may be allowed or claimed, and after such comparison shall estimate and determine whether any, and if any, how much damages such property may have sustained, or seems likely to sustain by reason thereof, and make report of the same, and if no exceptions be filed within ten days thereafter, or in the event exceptions are filed and overruled, the court shall confirm the report and enter judgment thereon with costs, from which judgment either or any party shall be entitled to an appeal or writ of error, as in other cases.

2. If the proceedings seek to affect the lands of persons under conservatorship, the conservators must be made parties; if the lands of married persons, their spouses must be made parties; if the possessor of lands to be affected has an estate less than a fee, the person having the next vested estate in remainder or reversion must, if known, be made a party. It shall not be necessary to make any persons parties in respect to their ownership unless they are in actual possession of the premises to be affected, or have a title to the premises appearing of record.

3. The petition shall set forth the general nature of the work or improvement causing damage to private property for public use as aforesaid, together with all the facts necessary to give the court jurisdiction in the premises, the names of the owners of the several lots or parcels of land to be affected thereby, if known, or if unknown, a correct description of the parcels whose owners are unknown. The petition may be presented to the circuit court.

4. Upon filing the petition a summons shall be issued, giving the defendants at least ten days' notice of the time when the petition will be heard, which summons shall be served in the same manner as writs of summons are or may be by law required to be served. If the name or residence of the defendants, or any of them, be unknown, or if they, or any of them, do not reside within the state, notice of the time of hearing the petition, reciting the substance of the petition, and the day fixed for the hearing thereof, shall be given by publication for four weeks consecutively prior to the time of the hearing of the petition, in the papers doing the city printing, and the court on being satisfied that due notice of the pending of the petition has been given, shall make the above appointment of commissioners.

5. The city authorities shall, before the filing of such petition, define by ordinance the limits within which private property is deemed benefitted by the change, enlargement, grading, regrading or improvement aforesaid, and the owners of the private property within such limits shall be made parties defendants, as provided in this section, and served with notice and process as provided in this section.

(RSMo 1939 § 7373, A.L. 1945 p. 1306, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 7222; 1919 § 8676; 1909 § 9553



Section 88.083 Street grading--benefits, assessments, lien on property--special judgment and execution.

Street grading--benefits, assessments, lien on property--special judgment and execution.

88.083. It shall be the duty of the commissioners, in every case where damages are allowed as aforesaid, to provide for the payment of such damages by assessing against the city the amount of benefit, if any, to the public generally by reason of the change, enlargement or improvement aforesaid, and the balance, if any, against all property which shall, in the opinion of the commissioners, be especially benefitted by the proposed change, enlargement or improvement, to the amount that each lot or tract of ground shall be benefitted thereby. The sum to be paid by the owners of the property especially benefitted as aforesaid shall be a lien on the property charged from the date of the final decree of the circuit court, and the court, when it makes such decree and confirms the report of the commissioners, shall render a special judgment against each tract or parcel of private property assessed in said report for benefits, to the amount assessed against each tract and parcel, which judgment shall be a special judgment and bind the property and the interests of the defendant therein. If said judgment is not paid within ten days thereafter, then there shall be issued from said court in favor of the city a special execution against each tract or parcel separately, and the same shall be sold in the same manner as is now provided by law for sales of real estate under execution. Said judgment shall bear fifteen percent interest from ten days from the rendition thereof; and the cost of such execution and proceedings thereunder shall be taxed against the defendants.

(RSMo 1939 § 7374)

Prior revisions: 1929 § 7223; 1919 § 8677; 1909 § 9554



Section 88.087 Street grading--report of commissioners, contents.

Street grading--report of commissioners, contents.

88.087. The report of the commissioners to the circuit court shall be in writing and under oath, and filed by the clerk thereof, and the damages allowed to and the benefits assessed against each lot of ground, and the owner or owners thereof, shall be separately stated.

(RSMo 1939 § 7375)

Prior revisions: 1929 § 7224; 1919 § 8678; 1909 § 9555



Section 88.090 Street grading--review of commissioners' report.

Street grading--review of commissioners' report.

88.090. The report of the commissioners may be reviewed by the circuit court on written exceptions, filed by any party in the clerk's office within ten days after the filing of such report, and the court shall make such order therein as right and justice may require, and may order a new appraisement on good cause shown, but the hearing of such exceptions shall be summary, and the court shall fix a day therefor without delay. And any party shall be entitled to have the damages assessed by a trial by jury as at common law, upon claiming the right in the exceptions to the report of the commissioners.

(RSMo 1939 § 7376)

Prior revisions: 1929 § 7225; 1919 § 8679; 1909 § 9556



Section 88.093 Street grading--cost of proceedings.

Street grading--cost of proceedings.

88.093. The costs of the proceedings, up to and including the filing of the report of the commissioners in cases where damages are allowed by the report, shall be paid by the city, and all costs caused by any subsequent litigation shall be paid by the losing party, and in cases where the report disallows all claims for damages, the costs shall be paid by the losing party.

(RSMo 1939 § 7377)

Prior revisions: 1929 § 7226; 1919 § 8680; 1909 § 9557



Section 88.097 Street grading--payment of damages.

Street grading--payment of damages.

88.097. All the damages allowed shall, within six months from any final decree terminating the litigation, from which no appeal or writ of error is prosecuted, be paid out of the city treasury to the parties entitled thereto, and if the ownership of the property to which such damages are allowed is in controversy, the amount of the damages allowed said property shall, within the time aforesaid, be paid into the circuit court for the use of the successful claimant of the property.

(RSMo 1939 § 7378)

Prior revisions: 1929 § 7227; 1919 § 8681; 1909 § 9558



Section 88.100 Public improvement--assessment against railroad real property.

Public improvement--assessment against railroad real property.

88.100. All real property, including rights-of-way, yards and depot grounds, situated within the corporate limits of any incorporated city, town or village in this state, of any railroad company which now owns or operates, or which may hereafter own or operate, any railroad or part of a railroad within the corporate limits of any such city, town or village, shall be subject to special assessments for public improvements made by any such city, town or village, in the same manner and to the same extent in all respects as the real property of any other person or corporation therein. And all laws which now or which may hereafter be in force for the making, enforcement and collection of such special assessments against the real property of other persons and corporations in such city, town or village, shall apply to and govern the making, collection and enforcement of such special assessments against such real property of any such railroad company in the same manner and to the same extent as to such special assessments against the real property of other persons and corporations therein.

(RSMo 1939 § 7367)

Prior revisions: 1929 § 7216; 1919 § 8655; 1909 § 9543



Section 88.103 Tax bill as lien against property, how released.

Tax bill as lien against property, how released.

88.103. In all cities of Missouri that are authorized to issue special tax bills against real estate therein for public improvements of any kind, and which special tax bills are required by law to be recorded, and are made by law a lien on the real estate described in such tax bill, such lien may be released upon presentation of such tax bill to the city clerk, or other officer in charge of the records of special tax bills, and the city clerk or other officer shall note on such special tax bill that the same is cancelled and has been released on the record, stating the date of such release, and attest the release in his official capacity; and such clerk or other officer shall note on the record of such tax bill that the original tax bill has been presented to him, and by him cancelled, and affix thereto the date of such release, and attest the same; releases made under the provisions of this section shall be a release of the lien of such tax bill for all purposes. If any such tax bill has been paid and cannot be presented for cancellation for the reason that the same has been lost or destroyed, an affidavit by the payee thereof as to said loss, and stating that same has been paid, may be presented in same manner and to same effect as the original tax bill, and the cancellation shown on the record and attested as above provided. If the tax bill has been assigned or transferred, the affidavit as to such loss may be made by the assignee thereof, and in all cases where such affidavit is made, the affiant shall state that he was the owner of said tax bill at the time of its loss, and that the same is not in the possession of any person having a lawful claim to the same. If the tax bill has been lost or destroyed after being paid and surrendered to the owner of the property described therein, or some other proper person, then the clerk or other proper officer may enter a cancellation of the record of such tax bill upon the presentation to him of the affidavits above mentioned. All affidavits used for the purpose herein indicated shall be attached to the record of the tax bill affected by it. Such affidavits may apply to more than one such tax bill and reference thereto properly shown by the clerk or other officer who enters such release. The clerk, or other officer who enters such release, shall be entitled to collect twenty-five cents for each tax bill released.

(RSMo 1939 § 7385)

Prior revision: 1929 § 7234



Section 88.107 Assessment adjudged invalid--reassessment.

Assessment adjudged invalid--reassessment.

88.107. If a city of this state has caused to be constructed or reconstructed any sewer, boulevard, street, alley, sidewalk or other local improvement, and to pay the cost of the improvement has levied a special assessment against private property and issued special tax bills pursuant thereto, and the assessment or any part thereof, or the special tax bills, or any thereof are adjudged invalid and unenforceable either in whole or in part by the final judgment of any appellate court of competent jurisdiction for any reason other than the failure of the contractor who has done the work to fully comply with his contract, the city may, by ordinance, make a new assessment or reassessment upon all land benefitted by the improvement, and in so doing may, if necessary, create a new assessment district and define its boundaries.

(RSMo 1939 § 7379, A.L. 1945 p. 1305, A.L. 1957 p. 240)

Prior revisions: 1929 § 7228; 1919 § 8661



Section 88.110 Proposed reassessment--hearing of objections.

Proposed reassessment--hearing of objections.

88.110. Before any ordinance making provision for such reassessment, or the creation of such assessment district, shall be put upon its passage, the board of aldermen, or other local legislative body before which it is pending, shall appoint a day upon which it will hear and consider any and all objections to such ordinance and shall give public notice of the time and place and matter thus to be considered, which said notice shall be addressed to all persons interested; shall set forth in full the pending ordinance; shall state that at the appointed time and place all landowners within the assessment district defined by said ordinance, and all other persons interested, may appear before said legislative body and be heard upon all matters pertinent to said ordinance; and shall be published once a week for two weeks, the last publication to be at least one week before such day of hearing, in some newspaper of general circulation published in the city wherein said ordinance is pending, or if there be no newspaper published in said city, then in the county wherein said city is situated. After said hearing has been had, said ordinance may be passed, rejected or amended as justice may require.

(RSMo 1939 § 7380)

Prior revisions: 1929 § 7229; 1919 § 8662



Section 88.113 Proposed reassessment--contents of ordinance.

Proposed reassessment--contents of ordinance.

88.113. Such ordinance shall set forth the total amount of such new assessment and shall provide in what manner it shall be apportioned among the various lots and parcels of land included within the assessment district in said ordinance defined, giving due credit to each and every lot and parcel of land entitled thereto for all payments on the previous assessment for the improvement in question that shall appear from the city records to have been made on account of such lot or parcel, and for any part of such previous assessment, which, though unpaid, is a valid lien against such lot or parcel.

(RSMo 1939 § 7381)

Prior revisions: 1929 § 7230; 1919 § 8663



Section 88.117 New assessment not to exceed old.

New assessment not to exceed old.

88.117. The total amount of such new assessment shall be in such sum as is equitable under all circumstances. It shall in no case exceed that part of the previous assessment that is invalid and is unpaid at the time the ordinance levying the new assessment is introduced, and where, because of lack of competitive bidding, or other cause, the value of the improvement, when made, was less than the contract price thereof, then the new assessment shall not exceed the fair value of the improvement at said time less all payments made on the original assessment and the amount of such part of the original assessment as is valid. And no lot or parcel of land shall be assessed by said ordinance in a greater amount than the difference between the amount of the benefits it shall have received from the improvement and the credits to which it is entitled under section 88.113; provided, however, that if, through error or misconstruction, the amount of the new assessment should, in any case, be excessive under this provision, because of the failure to give a proper credit or credits under section 88.113, the new assessment shall not thereby be avoided, but any person owning or pecuniarily interested in any property which shall not have received due credit under the aforesaid provisions shall be entitled to a proper reduction in amount, in any proceeding brought to enforce such assessment or tax bill, or in appropriate proceedings instituted for the purpose by him or them in the circuit court of the county or city where the property is situated.

(RSMo 1939 § 7382)

Prior revisions: 1929 § 7231; 1919 § 8664



Section 88.120 Ordinance--conclusive.

Ordinance--conclusive.

88.120. The final passage of any ordinance under the provisions of sections 88.107 to 88.127 shall be deemed a conclusive determination that the amount of the assessment therein made is in conformity with section 88.117 and that each lot or parcel of land within the assessment district by such ordinance defined has been benefitted by the improvement in question in an amount at least equal to the assessment charged against it by such ordinance, plus all credits to which it is entitled under section 88.113.

(RSMo 1939 § 7383)

Prior revisions: 1929 § 7232; 1919 § 8665



Section 88.123 New tax bills issued.

New tax bills issued.

88.123. As soon as may be after such ordinance has come into effect, special tax bills, in favor of the record holder of the original defective bills, against the various lots, tracts and parcels of land included within the assessment district in said ordinance defined, shall be issued pursuant thereto by the proper officers, and all other appropriate steps to effectuate said ordinance shall be taken in the same manner and with like force and effect as in the case of original assessments; and such new tax bills shall have the same attributes as have tax bills issued pursuant to original assessments for like improvements.

(RSMo 1939 § 7384)

Prior revisions: 1929 § 7233; 1919 § 8666



Section 88.127 Construction of law--limit on frequency of assessment.

Construction of law--limit on frequency of assessment.

88.127. Sections 88.107 to 88.127 shall be liberally construed so as to prevent private property that has been in good faith benefitted by local public improvements from escaping payment of its just share of the value thereof; and shall apply to all cases wherein original assessments for local improvements are made. No reassessment shall be made under sections 88.107 to 88.127 unless the ordinance authorizing it is passed and becomes effective within two years after the previous assessment has been declared to be invalid, in whole or in part. Parts of previous assessments which are not invalid under the ruling of some appellate court of competent jurisdiction are not in any way affected by sections 88.107 to 88.127.

(RSMo 1939 § 7386, A.L. 1957 p. 240)

Prior revisions: 1929 § 7235; 1919 § 8667



Section 88.130 Expiration of time limit.

Expiration of time limit.

88.130. Whenever in any proceeding instituted by any city in this state for the purchasing, taking or damaging of property for public purposes, provision is made in the judgment in said proceeding for the payment in annual installments of assessments of benefits against property for the purchasing, taking or damaging of property for public purposes, the time within which execution may be issued on the judgment assessing any such benefits shall not expire until two years after the date upon which the last installment shall be due, and default in the payment of any prior installment shall not shorten the time within which such execution may be issued.

(L. 1919 p. 221 § 1)



Section 88.251 Utilities, franchises and contracts, procedure to grant, extend or renew--ballot form--majority vote required--notice required.

Utilities, franchises and contracts, procedure to grant, extend or renew--ballot form--majority vote required--notice required.

88.251. Each franchise or contract provided for in sections 71.530, 77.210, 78.190, 78.630, and sections 88.613, 88.770, and 88.773 shall remain on file with the city clerk for public inspection at least thirty days before the final passage or adoption thereof. The effective date of such franchise or contract shall be the earliest date upon which one of the following events occurs: the bill approving the franchise or contract is signed by the mayor or person exercising the duties of the mayor's office; the board of aldermen overrides the mayor's veto; or the conclusion of the next meeting of the board of aldermen when the mayor has neither signed nor vetoed the bill. Every such franchise or contract provided for above shall be subject to approval or disapproval of the voters of such city whenever twenty-five percent of the voters of such city, as appears from the number of voters who voted for mayor at the last preceding municipal election, file with the city clerk, within thirty days after the passing of the franchise or contract, a petition, in the following form, calling for the submission of the question of approval or disapproval of the grant of the franchise or contract to the voters of such city at a special election or at a regular municipal election:

To the city clerk of. . . . . . . . . . . . . . . . . . . .

We, the undersigned, hereby request the appropriate election authority to submit the grant of the following franchise or contract to the electors of . . . . . . . . . . . . . . . at a special election or at a regular municipal election.

(State nature of franchise or contract.) Upon receipt of such a petition by the city clerk, it shall be the duty of the city clerk to determine whether the petition has presented the question in the form required by this section and whether the petition has been executed in compliance with the terms of subsection 4 of section 115.019. If the petition satisfies the requirements of this section and subsection 4 of section 115.019, the city clerk shall cause the appropriate election authority to give notice of an election and to submit the question of approval or disapproval of the grant of the franchise or contract to the voters at a special election, or at a regular municipal election. Not later than the tenth Tuesday prior to an election, the city clerk shall send to the appropriate election authority a certified copy of the legal notice to be published. The legal notice shall include the particular question to be voted on at such election, the date and time of the election and a sample ballot. The appropriate election authority shall cause legal notice of such election to be published as required in chapter 115. The ballots used when voting upon such franchise or contract shall contain, but not be limited to, the following language:

Shall the city of . . . . . . . . . . . . . (name of city) enter into the contract to . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . (State nature of proposed contract or franchise)?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No". If a majority of the voters voting on that issue vote against such franchise or contract, the same shall no longer be effective on the date the election authority certifies the election results. If a majority of the qualified voters voting on such proposed franchise or contract shall vote in favor thereof, such franchise or contract shall continue to be an effective, valid and binding franchise or contract of the city and shall remain in full force and effect and cannot be repealed or amended. Nothing contained herein shall be interpreted to prohibit the granting of a franchise by the use of the right of initiative petition.

(L. 1987 S.B. 412 § 1, A.L. 1989 H.B. 451, A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 88.497 Condemnation of private property (third class cities).

Condemnation of private property (third class cities).

88.497. Private property may be taken by the cities of the third class for public use for the purpose of establishing, opening, widening, extending or altering any street, avenue, alley, wharf, creek, river, watercourse, market place, public park or public square, and for establishing market houses, and for any other necessary public purposes.

(RSMo 1939 § 6998)

Prior revisions: 1929 § 6852; 1919 § 8334; 1909 § 9261



Section 88.500 City tax bills (third class cities).

City tax bills (third class cities).

88.500. The city may issue tax bills or certificates transferring to the holder benefits, or parts thereof, as may be provided by ordinance, and sell the same for not less than par, the proceeds being applied only to the use for which such benefits were levied, and in such case said city shall only be liable to the holder thereof for the proper application of funds collected by it.

(RSMo 1939 § 7011)

Prior revisions: 1929 § 6865; 1919 § 8347; 1909 § 9274



Section 88.503 Appropriation of private property--records of ordinances and proceedings (third class cities).

Appropriation of private property--records of ordinances and proceedings (third class cities).

88.503. As soon as practicable after the confirmation of any verdict rendered under sections 88.010 to 88.070 by the council of any third class city in the proceedings for the condemnation of private property, the city clerk shall file a full record, in a book provided for that purpose, of such proceedings, which record shall contain correct copies of all ordinances constituting part of the proceedings, the notices to the parties to the proceedings, and returns thereon; all notices published and the proofs thereof, all orders by the mayor, the names of the jurors and when impaneled, and the verdict of the jury, and such other documents and matters as the ordinances of the city may require. The mayor shall examine such final record of such proceedings, and if it be correct, sign the same; and thereafter such record, or copy thereof, certified by the city clerk, under his hand and the seal of the city, shall be competent evidence in all courts of this state of facts stated therein. The original papers shall be carefully preserved by the city clerk.

(RSMo 1939 § 7012, A. 1949 H.B. 2036)

Prior revisions: 1929 § 6866; 1919 § 8348; 1909 § 9275



Section 88.507 Power to levy and collect taxes for general revenue purposes, and to improve streets, alleys, sidewalks, bridges (third class cities).

Power to levy and collect taxes for general revenue purposes, and to improve streets, alleys, sidewalks, bridges (third class cities).

88.507. Any city of the third class shall have full power and authority, under the following conditions, to do the following things: To levy and collect taxes, for general revenue purposes, on all property within the limits of such city, taxable according to the laws of this state. To grade, pave (the word "pave" as herein used meaning to improve with all kinds of street paving, including macadamizing), gutter, curb and otherwise improve streets and alleys, and parts of same, and to reconstruct and repair any paving, grading, guttering and curbing, and to make and repair sidewalks, bridges, culverts and crosswalks, and to condemn and destroy any sidewalk deemed unfit for use, and replace the same with a new one of the same or different material, and to exercise control over streets and alleys, and establish and reestablish grades thereon. The cost of bridges, culverts and footwalks across streets and alleys shall be paid for out of the general revenue funds of the city. The cost of grading streets and alleys shall be charged against the lots and tracts of land fronting or abutting on the street or alley, or part of same, so improved, and on the improvement, in proportion to the number of fronting or abutting feet. Such city shall have the power to grade all, or any part of any street, or alley, but when the sidewalk part of any street, that is the part between the curb line and the street line, is graded exclusive of the other parts of same, the cost of the grading shall be charged against the lots and tracts of land fronting or abutting on the side of the street so improved, and on the improvement, in proportion to the number of fronting or abutting feet. The cost of making curbing and sidewalks shall be charged against the lots and tracts of land fronting or abutting on the improvement in proportion to the fronting or abutting feet, except that in making sidewalks, corner lots shall be charged with the cost of extending the sidewalk to the curb lines of intersecting streets, and in making curbing, corner lots shall be charged with the cost of extending the curbing to the curb lines of intersecting streets, and curbing and extending the curbing back to the street line at intersecting streets and alleys. The cost of repairing sidewalks and curbing shall be charged against the particular lot or tract of land fronting or abutting on the part repaired. The cost of paving, guttering and otherwise improving any alley and the roadway part of any street, that is, the part between curb lines, including street intersections, shall be charged against the lots and tracts of land fronting or abutting on the street or alley so improved along the distance improved, in proportion to the number of fronting or abutting feet. When the paving or guttering on any street or alley is only repaired ("repaired" as here used shall not include any improvement where the entire surface of a paving is renewed, but such renewal shall be considered as paving), the cost of such repairing shall be charged in the following manner, namely: The street or alley shall be divided into sections, a section being the distance from the center line of one cross or intersecting street to the center line of the next cross or intersecting street, and the cost of repairing each section shall be charged against the lots and tracts of land fronting or abutting on that section in proportion to the number of fronting or abutting feet.

(RSMo 1939 § 6987)

Prior revisions: 1929 § 6841; 1919 § 8323; 1909 § 9254

CROSS REFERENCE:

Sidewalks to have wheelchair ramps, when required, 71.365



Section 88.510 Assessment of public property--street improvements, how paid--special tax bills (third class cities).

Assessment of public property--street improvements, how paid--special tax bills (third class cities).

88.510. 1. All lands owned by any county or other political or municipal subdivisions, cemeteries and railroad rights-of-way, fronting or abutting on any of said improvements shall be liable for their proportionate part of the cost of such improvement, and tax bills shall be issued against such property as against other property, and any county, city or other political or municipal subdivision that shall own any such property shall out of the general revenue funds or other funds pay any such tax bill, and in any case where any county, city or other political or municipal subdivision, cemetery company or owners or railroad company, shall fail to pay any such tax bill, the owner or holder of same may sue such county, city or other political or municipal subdivision, cemetery company or owners or railroad company on such tax bill, and be entitled to recover a general judgment against such county, city or other political or municipal subdivision, cemetery company or owners or railroad company.

2. Any of said street improvements may be paid for in whole or part by such city out of general revenue funds, or other funds which the city may have for such purposes if the council so desires, but all such improvements shall be paid for with special tax bills, unless the proceedings of the city for same specify that payment will be out of the general revenue funds or other funds in whole or part.

3. The charges made against lands for all of said improvements shall be known as special assessments or taxes, for improvements, and shall be charged and assessed by issuing special tax bills against the lands chargeable with the cost of the improvements; each special tax bill so issued shall be a special lien on the land against which it is issued.

(RSMo 1939 § 6987)

Prior revisions: 1929 § 6841; 1919 § 8323; 1909 § 9254, 9255



Section 88.520 Declaration of necessity for improvement to be published--protests (third class cities).

Declaration of necessity for improvement to be published--protests (third class cities).

88.520. 1. Before the city council shall be authorized, under the provisions of sections 88.507 and 88.510, to grade or pave any alley, or to grade, pave or gutter the roadway part of any street, when the improvement is to be paid for with special tax bills, they shall, by resolution, declare that they deem such improvement necessary to be made, and shall cause such resolution to be published in some newspaper printed and published in the city, for two consecutive insertions in a weekly paper, or seven consecutive insertions in a daily paper, and if a majority of the resident owners of the lands that would be liable for the cost of the improvement, at the date of the passage of the resolution, who shall own a majority of the front feet owned by residents of the city, abutting on the street or part of street proposed to be improved, shall not within ten days after the date of the last publication file with the city clerk their protest against such improvement, then the council shall have the power to cause the improvement to be made; and if the council shall find and declare by ordinance that no such majority have so filed such protest, such finding and declaration shall be conclusive, after the execution of the contract for the making of the improvement, and thereafter no special tax bill shall be held invalid for the reason that a protest sufficiently signed was filed with the clerk.

2. The council shall have full power to make all provisions deemed necessary for the making of contracts by the city, for the doing of all the work necessary in making the improvements herein specified, but all such contracts shall be let to the lowest and best bidder, upon advertisement for bids, published by two consecutive insertions in a weekly paper or seven consecutive insertions in a daily paper in some newspaper published in the city.

3. But before the city shall make any contract for any of said improvements excepting repairs, an estimate of the cost thereof shall be made by the city engineer, and in case there be no city engineer, such estimate shall be made by some other person designated by ordinance. Such estimate shall be filed with the city clerk and no contract shall be made for a price exceeding such estimate.

4. The council shall have the power to require any contractor doing work to guarantee that an improvement will last for a specified term of years, and during such term will be kept in repair, and to require the contractor to give to the city approved bonds for the faithful performance of any obligation.

5. The council shall have the power to repair any sidewalk, curbing, guttering or paving without letting any contract for such work, but can have such work done in such manner as may be provided for by ordinance. When such work is done by the city, not through a contractor, the tax bills shall be issued to the city and the city shall have the same power to collect such tax bills as other owners of tax bills.

(RSMo 1939 § 6988)

Prior revisions: 1929 § 6842; 1919 § 8324; 1909 § 9255

CROSS REFERENCE:

Sidewalks to have wheelchair ramps, when required, 71.365



Section 88.523 Certain street improvements--protest, how heard and determined (third class cities).

Certain street improvements--protest, how heard and determined (third class cities).

88.523. When the council of any city of the third class shall deem it necessary to pave, macadamize, gutter, curb, grade or otherwise improve the roadway of any street or avenue for a distance not more than twelve hundred feet in length so as to connect at both ends with paving, macadamizing, guttering, curbing, grading or other improvement either on the same street or avenue or on other streets or avenues, or on the same street or avenue and another street or avenue, the council shall declare such work to be necessary to be done and shall cause the same proceedings to be had as are provided in section 88.520, except that no protest may be filed. The resolution passed and published shall state the fact that anyone desiring to do so may appear before the council at a time stated therein and be heard on the question of the necessity of the work sought to be done, and if anyone does so appear he shall be heard, and the council shall by resolution state the result of such hearing to be a reaffirmance of the necessity for the doing of such work or the contrary, as the council may then decide. If no one appears, or if the council reaffirms the necessity of the doing of such work and improvement, then it shall proceed with such work and improvement in the manner provided in sections 88.497 to 88.647 for such work and improvement when no sufficient protest against such improvement is filed within the time limited therefor.

(RSMo 1939 § 6989)

Prior revisions: 1929 § 6843; 1919 § 8325



Section 88.530 Improvements, costs--limitations--payment (third class cities).

Improvements, costs--limitations--payment (third class cities).

88.530. 1. The council shall have power to limit the cost to be assessed as a special tax against the abutting property for street improvement as provided in section 88.520. If the council shall, in the resolution provided for by said section, declare that the cost of the proposed work, not to exceed an amount per front foot to be stated in the resolution, shall be charged to the abutting property and limited to such amount, and the balance, if any, shall be charged to the city, then any cost in excess of such stated amount shall be borne by the general revenue, and only that part of the cost limited to such stated amount per front foot shall be charged against the abutting property.

2. In proceeding under this section the council may let the work to contract as provided in sections 88.497 to 88.647, or have the same done by its street commissioner under such supervision as it may direct by ordinance. In either case, the whole cost shall be paid out of the general revenue, and special tax bills shall then be assessed by ordinance against the abutting property for its part of the cost when the work is completed, and special tax bills issued therefor, made payable to the city, signed by the mayor and attested by the city clerk with the seal of the city affixed. Said special tax bills, when due and after demand of payment, may be sued upon for nonpayment whenever the council shall so order. Said tax bills shall be delivered and charged by the city clerk to the city collector for collection, and the collector shall be entitled to two and a half percent upon the amount of such collections made by him for his service in collecting the same.

3. All of the provisions of sections 88.507 to 88.523, relating to the assessment, issue, rate of interest, lien, abstracting, collection, releasing and cancellation of special tax bills for improvements mentioned in said section 88.520, so far as applicable and not inconsistent with the provisions of this section, shall apply to tax bills issued in pursuance of this section.

(RSMo 1939 § 6994)

Prior revisions: 1929 § 6848; 1919 § 8330; 1909 § 9257



Section 88.533 Condemnation of sidewalks (third class cities).

Condemnation of sidewalks (third class cities).

88.533. In addition to the powers herein granted, the city council may, by ordinance or resolution, condemn wooden and defective sidewalks, and may remove walks so condemned, and may provide for the construction of new sidewalks in the place of walks so condemned and removed.

(RSMo 1939 § 6996)

Prior revisions: 1929 § 6850; 1919 § 8332; 1909 § 9259



Section 88.613 Lighting of streets (third class cities).

Lighting of streets (third class cities).

88.613. 1. The council may provide for and regulate the lighting of streets and the erection of lamp posts, poles and lights therefor, and may make contracts with any person, association or corporation for the lighting of the streets and other public places of the city with gas, electricity or otherwise. Any initial contract must be ratified by a majority of the voters of the city voting on the question. Any renewal contracts entered into under the provisions of this section shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251.

2. The council may also erect, maintain and operate gas works, electric light works or light works of any other kind or name, and may erect lamp posts, electric light poles, or any other apparatus or appliances necessary to light the streets, avenues, alleys or other public places, and may supply private lights for the use of the inhabitants of the city and its suburbs, and may regulate the same, and may prescribe and regulate the rates to be paid by the consumers thereof, and may acquire, by purchase, donation or condemnation, suitable ground within or without the city upon which to erect such works, and the right-of-way to and from said works, and also the right-of-way for laying gas pipes, electric wires under or above ground, and erecting posts and poles and such other apparatus and appliances as may be necessary for the efficient operation of such works, except that the council may in its discretion grant the right to any person or persons or corporation to erect such works and lay the pipe, wires and erect the posts, poles and other necessary apparatus and appliances therefor, upon such terms as may be prescribed by ordinance and that such right to any such person, persons or corporation shall not extend for a longer period than twenty years, except that such right may be renewed for another period or periods not to exceed twenty years per period. Every initial grant for such services shall be approved by a majority of the voters of the municipality voting on the question. Every renewal or extension shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251. Nothing herein contained shall be construed as to prevent the council from contracting with any person, association or corporation for furnishing the city with gas or electric lights in cities where franchises have already been granted, and where gas or electric lights plants already exist, without a vote of the people.

(RSMo 1939 § 6961, A. 1949 H.B. 2036, A.L. 1978 H.B. 971, A.L. 1986 H.B. 1471, et al., A.L. 1987 S.B. 412, A.L. 1989 H.B. 451)

Prior revisions: 1929 § 6815; 1919 § 8302; 1909 § 9238



Section 88.617 White way system defined.

White way system defined.

88.617. The term "white way system" as used in sections 88.617 to 88.633 means the systematic arrangement of ornamental light posts, street arches, frosted and colored lights and globes and other illuminating equipment, conduits and all necessary apparatus therefor in a prescribed district.

(RSMo 1939 § 6962)

Prior revision: 1929 § 6816



Section 88.620 White way system--powers of city council (third class cities).

White way system--powers of city council (third class cities).

88.620. Councils in cities of the third class may lay out, establish and maintain white way systems; may provide for and regulate the lighting of the streets within the white way district and may make contracts with any persons, associations or corporations for the lighting of the white way illuminating system; providing that no such contract shall be made for a longer time than ten years.

(RSMo 1939 § 6963)

Prior revision: 1929 § 6817



Section 88.623 White way system--further powers of council (third class cities).

White way system--further powers of council (third class cities).

88.623. The city council shall have the right to erect, install, maintain and operate lamp posts, electric light poles, street arches, conduits or any other apparatus or appliances necessary in lighting the streets, avenues, alleys or other public places within the white way district.

(RSMo 1939 § 6964)

Prior revision: 1929 § 6818



Section 88.627 White way system--costs, how paid (third class cities).

White way system--costs, how paid (third class cities).

88.627. The city council may, at its discretion, elect to assess as special taxes, one-half of the cost of installation of a white way system unless by remonstrance estopped, and submit to the voters a proposal to issue bonds for the remaining one-half, the whole project being contingent upon the approval of the proposed issue of special tax bills and of bonds.

(RSMo 1939 § 6965, A.L. 1978 H.B. 971)

Prior revision: 1929 § 6819



Section 88.630 Public works, governing statutes (third class cities).

Public works, governing statutes (third class cities).

88.630. The city council shall be governed in its proceedings by sections 88.507 to 88.520, 88.812 to 88.822 and 88.854 (governing the improvement of streets, alleys, sidewalks, etc., assessment of costs against abutting property owners, notice, contracts, tax bills, records to be kept by the city clerk, and payment of tax bills) and sections 95.115 to 95.145 (prescribing the procedure for incurring indebtedness).

(RSMo 1939 § 6966, A.L. 1953 p. 268, A.L. 1961 p. 216)

Prior revision: 1929 § 6820



Section 88.633 Water supply (third class cities).

Water supply (third class cities).

88.633. 1. The council may make contracts with any person, association or corporation for furnishing the city with water, and for supplying fire hydrants and public fountains, but no such contract shall be made for a longer time than twenty years. Any initial contract must be ratified by the vote of a majority of the voters of the city voting on the question. Any renewal contracts entered into under the provisions of this section shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251.

2. The council may erect, maintain and operate waterworks for the city, and may regulate the same, may prescribe and regulate the rates to charge to private consumers of water furnished from such waterworks, and may acquire by purchase, donation or condemnation, suitable grounds within or without the city upon which to erect such works, and the right-of-way to and from such works, and also the right-of-way for laying water pipes and posts and telephone, telegraph or electric wires and poles, under or above ground, as may be necessary for the efficient operation of said waterworks; all of which shall be done in such manner as shall be prescribed by ordinance, and the council may in its discretion grant the right to any person, association or corporation to erect, maintain and operate waterworks, and lay pipes, erect poles and telegraph, telephone and other electric wires, under or above ground, as may be necessary for the efficient operation of such works, upon such terms as the council may by ordinance prescribe, but in no case shall such right extend for a longer period than twenty years, except that such right may be renewed for another period or periods not to exceed twenty years per period. Every initial grant for such services shall be approved by a majority of the voters of the municipality voting on the question. Every renewal or extension shall be subject to voter approval of the majority of the voters voting on the question, pursuant to section 88.251. Nothing in this section* and section 88.630 shall be so construed as to prevent any city council from contracting with any person, association, or corporation for supplying fire hydrants and public fountains, and to furnish the city with gas or electric lights in cities where franchises have already been granted and where waterworks and electric plants already exist, without a vote of the people.

(RSMo 1939 § 6967, A.L. 1978 H.B. 971, A.L. 1986 H.B. 1471, et al., A.L. 1989 H.B. 451)

Prior revisions: 1929 § 6821; 1919 § 8303; 1909 § 9239

*Word "section" does not appear in original rolls.



Section 88.637 May open, vacate and improve streets (third class cities).

May open, vacate and improve streets (third class cities).

88.637. The council shall have power to create, open and improve any public square, street, avenue, alley or other highway, old or new, and also to vacate or discontinue the same whenever deemed necessary or expedient; provided, that all damages sustained by the citizens of the city, or the owners of the property therein, shall be ascertained as prescribed in that portion of sections 88.497 to 88.647 relating to the condemnation of private property for public use; and provided further, that whenever any public square, street, avenue or alley or other highway shall be vacated, the same shall revert to the owners of the adjacent lots in proportion as it was taken from them; and still further provided, that when the grade of any street or alley shall have been once established by ordinance, it shall not be lawful to change such grade without making compensation to all persons owning real estate on such street or square, avenue, alley or other highway who may be damaged by such change of grade, to be determined and governed in all respects with reference to benefits and damages as is provided in sections 88.497 to 88.647.

(RSMo 1939 § 6995)

Prior revisions: 1929 § 6849; 1919 § 8331; 1909 § 9258



Section 88.640 Sprinkling and cleaning of streets--cost, how assessed (third class cities).

Sprinkling and cleaning of streets--cost, how assessed (third class cities).

88.640. The council may provide by ordinance for sprinkling and cleaning, or either or both, the streets and avenues, or any part thereof of the city, and may assess the cost and expense thereof as a special tax upon all real estate abutting upon the street or avenue, or part thereof, sprinkled or cleaned, in proportion to the front foot, and may issue, or cause to be issued, special tax bills therefor, which shall be a lien on such real estate until paid; provided, that before any such assessment shall be made, the council shall pass a resolution declaring such street sprinkling or cleaning necessary to be done, and shall cause such resolution to be published at least one week in some newspaper published in the city, and if a majority of the resident owners of the property abutting upon such street or avenue, or part thereof, proposed to be sprinkled or cleaned, shall not, within ten days thereafter, file with the clerk of said city their protest against such sprinkling or cleaning, then the council shall have power to contract therefor and cause the same to be done; provided further, however, that in no case shall the cost of such sprinkling or cleaning exceed five cents each per front foot per month upon the property abutting upon such street or avenue, or part thereof. The method of making said assessments and collecting the same shall be provided by ordinance.

(RSMo 1939 § 6959)

Prior revisions: 1929 § 6813; 1919 § 8300; 1909 § 9237



Section 88.647 Opening, extending or widening county roads--duty of council as to benefits (third class cities).

Opening, extending or widening county roads--duty of council as to benefits (third class cities).

88.647. Whenever a petition as is now provided by law is presented to the county commission of any county for the opening, extension or widening of any county road along and adjoining the corporate limits of any city of the third class, such commission shall proceed as is now authorized by law to condemn the right-of-way of such road, the maximum width of which shall not be over eighty feet. Before such road, however, shall be declared opened or the possession of such property for such right-of-way be taken for public use, the council of such city shall ascertain, in the manner herein provided in this chapter, the proportionate amount of benefits resulting to the owners of land adjacent thereto within the corporate limits of such city, who shall contribute toward compensating the person injured, and such amount shall constitute a lien in favor of the city on the said adjacent land, and the person or persons who shall be benefitted and so assessed shall pay in such manner as herein provided. The city authorities shall define by ordinance the limits within which private property is deemed benefitted by the opening, extension or widening as aforesaid, and the owners of private property within such limits shall be notified as herein set out, and appeals may be taken as herein provided.

(RSMo 1939 § 6974)

Prior revisions: 1929 § 6828; 1919 § 8310; 1909 § 9246



Section 88.650 Providing for levy of special assessment for cost of laying and extending water mains (third class and certain special charter cities).

Providing for levy of special assessment for cost of laying and extending water mains (third class and certain special charter cities).

88.650. All cities in this state of the third class and cities with special charter containing three thousand inhabitants and less than thirty thousand inhabitants are authorized and empowered to enact ordinances to pay the cost of laying and extending water main pipes by said cities by levying a special assessment, as herein provided, on the lots and tracts of land fronting or abutting on either side of the street, avenue or alley along the distance so improved in proportion to the front foot, whenever a majority of the resident owners of the property liable to taxation therefor and who shall own a majority of the front feet owned by residents of the city abutting on the street or alley along which the improvement is to be made shall petition the city council or other legislative body for such improvement, or whenever such body in its discretion, shall deem extension of water mains necessary for sanitary or other purposes conducive to the public welfare.

(RSMo 1939 § 7525)

Prior revision: 1929 § 7371



Section 88.653 Declaration of necessity for improvement (third class and certain special charter cities).

Declaration of necessity for improvement (third class and certain special charter cities).

88.653. Whenever the council or other legislative body of such city shall deem such improvement necessary to be done, whether on petition or otherwise, it shall by ordinance declare such improvement necessary to be done together with the reason therefor and shall cause plans and specifications for such work and improvement together with an estimate of the cost thereof, to be prepared by the city engineer or other proper officer and filed with the city clerk of such city subject to inspection of public, which said ordinance shall also set out in detail the course along which the water main pipes are to be laid, the depth, the dimensions of the pipe, the source and the termination thereof, together with the necessary valves and other equipment and appurtenances in connection with the said pipe and cause said ordinance to be published in some newspaper printed in the city.

(RSMo 1939 § 7526)

Prior revision: 1929 § 7372



Section 88.657 Owners to have thirty days to make improvements (third class and certain special charter cities).

Owners to have thirty days to make improvements (third class and certain special charter cities).

88.657. The ordinance shall provide that after the publication thereof, the owners of the property affected by the improvement shall have thirty days from the date of the publication to make and complete the improvement provided for in the ordinance under direction of the city engineer and in conformity with the plans and specifications filed as provided for in section 88.653. At the end of said thirty days the owners of the land affected by the improvement shall cease to have a right to make the improvement by private contract and the council or other legislative body shall have power to cause a contract for said work to be let to the lowest and best bidder, on the plans and specifications filed as aforesaid with the city clerk by the city engineer or other proper officer, not less than one week's advertisement for bids thereon being made in some newspaper published in the city. Where the bids for said work are above the estimates, or no bids are presented, or where bids presented are for any reason rejected, or where the contractor to whom the contract is awarded fails to enter into a written contract for the performance of said contract, or to execute the bonds required by ordinance within the time provided therefor, the council or other legislative body shall direct the clerk to readvertise for bids. All county or other public property, cemeteries or railroad rights-of-way shall be subject to assessments as provided for by sections 88.787 and 88.790, relating to such lands.

(RSMo 1939 § 7527)

Prior revision: 1929 § 7373



Section 88.660 Cost to be assessed proportionally (third class and certain special charter cities).

Cost to be assessed proportionally (third class and certain special charter cities).

88.660. After the city has entered into a contract for construction of the improvements, the city engineer or other proper officer of the city shall compute the cost thereof and apportion said cost among the various lots and tracts of land chargeable therewith, charging each lot or tract of land with its proportionate part of said cost as required herein and shall make a written report to the council or other legislative body describing therein the lots and tracts of land chargeable with the part of the cost of such improvement and the amount with which it is chargeable and the name of the owner thereof. If the council approves the report, they shall by ordinance levy and assess the cost of the improvement against the various lots and tracts and parcels of land in proportion to the front foot as provided herein and direct the clerk to issue tax bills in accordance with the levy and assessment of the ordinance.

(RSMo 1939 § 7528, A.L. 1985 H.B. 676)

Prior revision: 1929 § 7374

Effective 6-18-85



Section 88.663 Special tax bills shall be assignable and collectible (third class and certain special charter cities).

Special tax bills shall be assignable and collectible (third class and certain special charter cities).

88.663. All special tax bills issued by cities as herein provided for laying and extending of water main pipes shall be assignable and collectible in any action brought by the owner or holder of said bills, but the city shall not be liable for the cost in any such suit in any action brought by the owner or holder of said tax bills and said tax bills shall in any action thereon be prima facie evidence of the regularity of the proceedings for such special assessments and of the validity of the bills, of the doing of the work and of the furnishing of the materials charged for, and of the liability of the property to the charge stated in the bills.

(RSMo 1939 § 7529)

Prior revision: 1929 § 7375



Section 88.667 Condemnation of private property (fourth class cities).

Condemnation of private property (fourth class cities).

88.667. Private property may be taken by cities of the fourth class, for public use, for the purpose of establishing, opening, widening, extending or altering any street, avenue, alley, wharf, creek, river, watercourse, marketplace, public park, or public square, and for establishing market houses and for any other necessary public purposes.

(RSMo 1939 § 7229)

Prior revisions: 1929 § 7079; 1919 § 8529



Section 88.670 Public improvements--powers (fourth class cities).

Public improvements--powers (fourth class cities).

88.670. 1. The cities coming under the provisions of sections 88.667 to 88.773 in their corporate capacities are authorized and empowered to enact ordinances for the following purposes in addition to the other powers granted by law:

(1) To levy and collect taxes for general revenue purposes on all mixed, personal and real property within the limits of said city, taxable according to the laws of this state;

(2) To open and improve streets, avenues, alleys and other highways, and to make sidewalks and build bridges, culverts, drains and sewers within the city, and to establish grades for all improvements herein mentioned.

2. Such ordinances as may relate to any public work or improvements of any kind shall authorize the particular work to be done or improvements to be made, and shall specify the general character and extent thereof, the material to be used therein and in the alternative, if desirable, and the manner and regulations under which any such public work or improvement shall be executed.

3. Cities of the fourth class shall have and exercise exclusive control over all streets, alleys, avenues and public highways within the limits of such city.

(RSMo 1939 § 7197)

Prior revisions: 1929 § 7047; 1919 § 8498; 1909 § 9400



Section 88.673 Board may open and vacate streets (fourth class cities).

Board may open and vacate streets (fourth class cities).

88.673. The board of aldermen shall have power to create, open and improve any public square, public park, street, avenue, alley or other highway, old or new, and also to vacate or discontinue the same whenever deemed necessary or expedient; provided, that all damages sustained by the citizens of the city or the owners of the property therein shall be ascertained as prescribed in that portion of this chapter relating to the condemnation of private property for public use; and provided further, that whenever any public square, street, avenue or alley, or other highway, shall be vacated, the same shall revert to the owners of the adjacent lots in proportion as it was taken from them; and when the grade of any street or alley shall have been once established by ordinance, it shall not be lawful to change such grade without making compensation to all persons owning real estate on such street or square, avenue, alley or other highway, who may be damaged by such change of grade, to be determined and governed in all respects, with reference to benefit and damages, as is provided in sections 88.667 to 88.773.

(RSMo 1939 § 7212)

Prior revisions: 1929 § 7062; 1919 § 8512; 1909 § 9412



Section 88.677 Public improvements--cost, how paid (fourth class cities).

Public improvements--cost, how paid (fourth class cities).

88.677. The cost of bringing to grade all streets, avenues, alleys and other highways, and for the building of bridges, culverts, public sewers and footwalks across streets, avenues, alleys and other public highways, shall be paid out of the general revenue fund of the city.

(RSMo 1939 § 7198)

Prior revisions: 1929 § 7048; 1919 § 8499; 1909 § 9401



Section 88.680 Street improvements--cost, how paid (fourth class cities).

Street improvements--cost, how paid (fourth class cities).

88.680. The cost of paving, macadamizing, guttering and curbing (where such curb is set out into the street beyond the sidewalks) all streets, avenues, alleys and other highways, or any part thereof or any connection therewith, and repairing the same, and for doing all excavating and grading necessary for the same, after said streets, avenues, alleys and other highways, or parts thereof or connections therewith, have been first brought to grade, as provided in section 88.670, shall be levied as a special assessment upon all lots and pieces of ground upon either side of such street, avenue, alley or other highway, or part thereof or connection therewith, abutting thereon, along the distance improved, in proportion to the front foot; provided, that the cost of paving, macadamizing, curbing and guttering any street, avenue, alley or highway, or any part thereof, and the cost of repairing and cleaning of the same and of making and repairing sidewalks may be paid out of the general revenue fund of the city or other funds which the city may have for such purposes, if the board of aldermen so desires, in which case the proceedings of the city for such improvements shall specify that payment will be made out of the general revenue funds or other funds in whole or in part.

(RSMo 1939 § 7201, A.L. 1945 p. 1266)

Prior revisions: 1929 § 7051; 1919 § 8502; 1909 § 9403



Section 88.683 Street crossing improvements--special assessment (fourth class cities).

Street crossing improvements--special assessment (fourth class cities).

88.683. The cost of paving or macadamizing the squares and areas as formed by the crossing or meeting of streets and other highways, or parts thereof or connections therewith, shall be levied as a special assessment, and paid for as follows: Such area shall be divided into parts or portions by lines drawn lengthwise along the middle of each of said streets or highways so intersecting or meeting, and the cost of said parts or portion shall be levied as a special assessment against the block or square contiguous to each, and prorated against the lots or pieces of ground in such block or square abutting on the street improved.

(RSMo 1939 § 7203)

Prior revisions: 1929 § 7053; 1919 § 8504; 1909 § 9405



Section 88.700 Street improvements--declaration of necessity--taxpayers' protests (fourth class cities).

Street improvements--declaration of necessity--taxpayers' protests (fourth class cities).

88.700. When the board of aldermen shall deem it necessary to pave, macadamize, gutter, curb (when such is set out in the street beyond the sidewalk) or otherwise improve any street, avenue, alley or other highway, or any part thereof, within the limits of the city for which a special tax is to be levied as herein provided, the board of aldermen shall, by resolution, declare the work or improvements necessary to be done, and cause the resolutions to be published in some newspaper published in the city for seven consecutive insertions in a daily paper or two consecutive insertions in a weekly paper. If a majority of the owners of the property liable to taxation therefor, residing in the city at the date of the passage of such resolution, shall not, within ten days from the date of the last insertion of the resolution, file with the city clerk their protest against, then the board of aldermen may cause the improvements to be made, and to contract therefor, and to levy the tax as herein provided. The findings of the board that a majority of such owners have not filed protest shall be conclusive and final. No publication shall be necessary for the making of any sidewalks, but upon the petition of any ten citizens of the city the board of aldermen may make contracts for the construction of sidewalks, including grading therefor, with or without curbing, along any street, avenue or other public highway, or any part thereof whatever. The contract shall be let to the lowest and best bidder, upon plans and specifications filed therefor by the city engineer or other officer designated by the board of aldermen, with the city clerk, not less than one week's advertisement for bids thereupon being made in some newspaper published in the city. When upon proper advertisement no bid is received, the board of aldermen may proceed as provided in section 88.826.

(RSMo 1939 § 7210, A.L. 1961 p. 216)

Prior revisions: 1929 § 7060; 1919 § 8510; 1909 § 9411



Section 88.703 Street repairs--cost, how paid (fourth class cities).

Street repairs--cost, how paid (fourth class cities).

88.703. No formality shall be required to authorize the repairing of sidewalks, or of street or other paving, curbing, guttering, macadamizing or part thereof, or reconstructing the same, and making assessments therefor; but the proper officer or committee on improvements may, without notice, cause such work to be done, keeping an account of the cost thereof, and reporting the same to the board of aldermen for assessment; and each lot or piece of ground abutting on such sidewalk, street, avenue, or alley, or part thereof, shall be liable for its part of the cost of any work or improvement provided for in sections 88.700 and 88.703, done or made along or in front of such lot or piece of ground as reported to the board of aldermen, and all lands, lots and public parks owned by any county or city, and all other public lands, all cemeteries, owned by public, private or municipal corporations; provided, that nothing in this section shall be construed to authorize any assessment against any cemetery lot, and all railroad rights-of-way fronting or abutting on any of said improvements shall be liable for their proportionate part of the cost of such work and improvements, and tax bills shall be issued against said property as against other property, and any county or city that shall own any such property shall out of the general revenue funds pay any such tax bill, and in any case where any county or city or railroad company shall fail to pay any such tax bill, the owner of the same may sue such county, city or railroad company on such tax bill and be entitled to recover a general judgment against such county, city or railroad company. Any of said improvements to be paid for by such city may be paid for by said city out of the general revenue funds if the council so desires, but all such work and improvements shall be paid for with special tax bills unless the proceedings of the city for the same specify that payment will be made out of the general revenue funds of said city. The board of aldermen may provide a penalty for failure to pay such special tax within a given time, and any tax bills issued in payment of such repairs shall constitute a lien upon the property liable therefor until paid. All costs for building and constructing sidewalks shall be paid to the contractor therefor, in special tax bills assessed against the abutting property liable therefor, and such tax bills shall constitute a lien upon such property until paid, and shall bear interest at eight percent per annum from the date of issue.

(RSMo 1939 § 7210, A.L. 1971 S.B. 171)

Prior revisions: 1929 § 7060; 1919 § 8510; 1909 § 9411



Section 88.707 Certain street improvements--protest, how heard and determined (fourth class cities).

Certain street improvements--protest, how heard and determined (fourth class cities).

88.707. When the board of aldermen of any city of the fourth class shall deem it necessary to pave, macadamize, gutter, curb, grade or otherwise improve the roadway of any street or avenue for a distance not more than twelve hundred feet in length so as to connect at both ends with paving, macadamizing, guttering, curbing, grading or other improvements either on the same street or avenue or other streets or avenues, or on the same street or avenue and another street or avenue, the board of aldermen shall declare such work to be necessary to be done and shall cause the same proceedings to be had as are provided in section 88.700, except no protest may be filed. The resolution passed and published shall state the fact that anyone desiring to do so may appear before the board of aldermen at a time stated therein and be heard on the question of the necessity of the work sought to be done, and if anyone does so appear he shall be heard, and the board of aldermen shall, by resolution, state the result of such hearing to be a reaffirmance of the necessity for the doing of such work or the contrary, as the board of aldermen may then decide. If no one appears, or if the board of aldermen reaffirm the necessity of the doing of such work and improvement, then it shall proceed with such work and improvement in the manner in this chapter provided for such work and improvement when no sufficient protest against such improvement is filed within the time limited therefor.

(RSMo 1939 § 7211)

Prior revisions: 1929 § 7061; 1919 § 8511



Section 88.710 Sidewalk improvements--cost, how paid (fourth class cities).

Sidewalk improvements--cost, how paid (fourth class cities).

88.710. The board of aldermen shall have power, by ordinance, to provide for and require the building and repairing of sidewalks and sidewalk curbing along any streets, avenues or highways of such city, the cost thereof to be levied as a special assessment on all lots or pieces of ground abutting on such improvements in proportion to the front foot thereof, and to impose a fine and penalty for the violation of such ordinance. Corner lots shall be liable for the extension of curbs and sidewalks to the curb lines each way.

(RSMo 1939 §§ 7170, 7199, A. 1949 H.B. 2036)

Prior revisions: 1929 §§ 7020, 7049; 1919 §§ 8471, 8500; 1909 §§ 9373, 9402

CROSS REFERENCE:

Sidewalks to have wheelchair ramps, when required, 71.365



Section 88.713 Condemnation of sidewalks (fourth class cities).

Condemnation of sidewalks (fourth class cities).

88.713. In addition to the powers herein granted, the board of aldermen may, by ordinance or resolution, condemn wooden and defective sidewalks, and may remove walks so condemned, and may provide for the construction of new sidewalks in the place of walks so condemned and removed.

(RSMo 1939 § 7213)

Prior revisions: 1929 § 7063; 1919 § 8513; 1909 § 9413



Section 88.743 County property subject to city ordinances (fourth class cities).

County property subject to city ordinances (fourth class cities).

88.743. All real estate owned by a county and situate within the corporate limits of any city of the fourth class shall be subject to the provisions of all ordinances of such city which relate to the erection and maintenance of hitching posts, sidewalks, guttering, curbing, fences along streets and alleys, and the paving and macadamizing of streets to the same extent as that of private citizens of such city.

(RSMo 1939 § 7226)

Prior revisions: 1929 § 7076; 1919 § 8526; 1909 § 9427



Section 88.747 Improvements, county property--duty of county commission (fourth class cities).

Improvements, county property--duty of county commission (fourth class cities).

88.747. It shall be the duty of the county commission whenever any of the improvements of the property set out in section 88.743 is required by ordinance, to forthwith make such improvement fronting or abutting any real estate owned by the county and lying within the corporate limits of the city, and included in the terms of the ordinance, in compliance with the provisions of such ordinance, and pay for such improvements out of the general fund of the county.

(RSMo 1939 § 7227)

Prior revisions: 1929 § 7077; 1919 § 8527; 1909 § 9428



Section 88.750 Procedure upon failure of county commission to make improvements (fourth class cities).

Procedure upon failure of county commission to make improvements (fourth class cities).

88.750. If the county commission shall fail, neglect or refuse to comply with the provisions of any ordinance providing for the improvement of property as provided in sections 88.743 and 88.747, for a period of sixty days after notice has been served on the county clerk, of the requirements of the ordinance and the kind and nature of the improvements to be made, the city shall proceed to make such improvements in the same manner as is provided by ordinance for the making of similar improvements by private citizens, and shall issue special tax bills for the cost of all labor and material necessary in making such improvements, and such special tax bills shall be a valid claim against such county, and it shall be the duty of the county commission at its next regular meeting after the completion of said improvements to audit, allow and pay out of the general fund of the county the cost of making said improvements or the special tax bills issued therefor.

(RSMo 1939 § 7228)

Prior revisions: 1929 § 7078; 1919 § 8528; 1909 § 9429



Section 88.767 Sewage reduction device--assessment (fourth class cities).

Sewage reduction device--assessment (fourth class cities).

88.767. Whenever the city shall deem it necessary, it may, by ordinance, provide for the construction of a septic tank or other sewage reduction device for the purpose of purifying the discharge from any district or joint district sewer. In such case the cost thereof shall be assessed against the lands in the district or joint district for which the same is provided in the same manner as is provided for the assessing of the cost of district sewers.

(RSMo 1939 § 7188)

Prior revisions: 1929 § 7038; 1919 § 8489; 1909 § 9391



Section 88.770 Street lighting system--electric or gas works (fourth class cities).

Street lighting system--electric or gas works (fourth class cities).

88.770. 1. The board of aldermen may provide for and regulate the lighting of streets and the erection of lamp posts, poles and lights therefor, and may make contracts with any person, association or corporation, either private or municipal, for the lighting of the streets and other public places of the city with gas, electricity or otherwise, except that each initial contract shall be ratified by a majority of the voters of the city voting on the question and any renewal contract or extension shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251. The board of aldermen may erect, maintain and operate gas works, electric light works, or light works of any other kind or name, and to erect lamp posts, electric light poles, or any other apparatus or appliances necessary to light the streets, avenues, alleys or other public places, and to supply private lights for the use of the inhabitants of the city and its suburbs, and may regulate the same, and may prescribe and regulate the rates to be paid by the consumers thereof, and may acquire by purchase, donation or condemnation suitable grounds within or without the city upon which to erect such works and the right-of-way to and from such works, and also the right-of-way for laying gas pipes, electric wires under or above the grounds, and erecting posts and poles and such other apparatus and appliances as may be necessary for the efficient operation of such works. The board of aldermen may, in its discretion, grant the right to any person, persons or corporation, to erect such works and lay the pipe, wires, and erect the posts, poles and other necessary apparatus and appliances therefor, upon such terms as may be prescribed by ordinance. Such rights shall not extend for a longer time than twenty years, but may be renewed for another period or periods not to exceed twenty years per period. Every initial grant shall be approved by a majority of the voters of the municipality voting on the question, and each renewal or extension of such rights shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251. Nothing herein contained shall be so construed as to prevent the board of aldermen from contracting with any person, persons or corporation for furnishing the city with gas or electric lights in cities where franchises have already been granted, and where gas or electric light plants already exist, without a vote of the people, except that the board of aldermen may sell, convey, encumber, lease, abolish or otherwise dispose of any public utilities owned by the city including electric light systems, electric distribution systems or transmission lines, or any part of the electric light systems, electric or other heat systems, electric or other power systems, electric or other railways, gas plants, telephone systems, telegraph systems, transportation systems of any kind, waterworks, equipments and all public utilities not herein enumerated and everything acquired therefor, after first having passed an ordinance setting forth the terms of the sale, conveyance or encumbrance and when ratified by two-thirds of the voters voting on the question.

2. The ballots shall be substantially in the following form and shall indicate the property, or portion thereof, and whether the same is to be sold, leased or encumbered:

Shall . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . (Indicate the property by stating whether electric distribution system, electric transmission lines or waterworks, etc.) be . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . (Indicate whether sold, leased or encumbered.)?

(RSMo 1939 § 7178, A.L. 1945 p. 1274, A. 1949 H.B. 2036, A.L. 1978 H.B. 971, A.L. 1986 H.B. 1471, et al., A.L. 1987 S.B. 412)

Prior revisions: 1929 § 7028; 1919 § 8479; 1909 § 9381



Section 88.773 Water supply--contracts (fourth class cities).

Water supply--contracts (fourth class cities).

88.773. 1. The board of aldermen may make contracts with any person, association or corporation, either private or municipal, for furnishing the city with water, and for supplying fire hydrants and public fountains, but no such contract shall be made for a longer time than twenty years. Any initial contract must be ratified by a vote of a majority of the voters of the city voting on the question. Any renewal contracts entered into under the provisions of this section shall be subject to voter approval of the majority of the voters voting on the question, pursuant to section 88.251.

2. The board of aldermen may also erect, maintain and operate waterworks for the city, and may regulate the same, may prescribe and regulate the rates to charge to private consumers of water furnished from such waterworks, and may acquire by purchase, donation or condemnation, suitable grounds within or without the city, upon which to erect such works, and the right-of-way to and from such works, and also the right-of-way for laying water pipes and posts and telephone, telephone exchanges with other cities and towns, telegraph or electric wires and poles, under or above the ground, as may be necessary for the efficient operation of such waterworks; all of which shall be done in such manner as shall be prescribed by ordinance; except that the board of aldermen may, in its discretion, grant the right to any person, persons or corporation to erect, maintain and operate waterworks, and lay pipes, erect poles and telegraph, telephone exchanges with other cities and towns, and other electric wires, under or above ground, as may be necessary for the efficient operation of such works, upon such terms as the board of aldermen may prescribe by ordinance, and in no case shall such right extend for a longer period than twenty years; except that such right may be renewed for another period or periods not to exceed twenty years per period. Every initial grant for such services shall be approved by a majority of voters voting on the question. Every renewal or extension shall be subject to voter approval of the majority of the voters voting on the question, pursuant to the provisions of section 88.251. Nothing in this section shall be so construed as to prevent the board of aldermen from contracting with any person, association or corporation for supplying fire hydrants and public fountains, in cities where franchises have already been granted, and where waterworks already exist, without a vote of the people.

(RSMo 1939 § 7179, A.L. 1978 H.B. 971, A.L. 1986 H.B. 1471, et al., A.L. 1989 H.B. 451)

Prior revisions: 1929 § 7029; 1919 § 8480; 1909 § 9382



Section 88.777 Public improvement powers (cities, under 30,000).

Public improvement powers (cities, under 30,000).

88.777. All cities within this state having less than thirty thousand inhabitants and having a special charter, in their corporate capacity are authorized and empowered to enact ordinances for the following purposes, and upon the following conditions, in addition to their other powers:

(1) To have exclusive control and power over the streets; to grade, pave, macadamize, gutter, curb, oil and otherwise improve streets, avenues and alleys, and to repair or reconstruct any paving, macadamizing, guttering or curbing; to have exclusive control and power over the streets, avenues, alleys and public grounds and highways; to open, alter, widen, extend, vacate, establish grades, pave or otherwise improve, clear and keep in repair; to prevent and remove all encroachments thereon or obstruction thereof; to put drains and sewers in the same and to regulate the placing of vaults under sidewalks; to prohibit the erection of sheds and awnings; and to control the erection and placing of signs and billboards on buildings and sides of the public streets, alleys, avenues and public grounds within the corporate limits; to control the erection and placing of telegraph, telephone and electric light poles on the same; and to require the owners of all telegraph, telephone and electric light plants to place their wires and cables under ground in the business sections of such cities as the proper authorities may provide by ordinance or resolution; and to enforce the same by imposing appropriate fines, forfeitures and penalties for violation of such ordinances;

(2) To construct and repair sidewalks, bridges, culverts, sewers, crosswalks, and to exercise exclusive control over streets, avenues and alleys, and establish grades therefor;

(3) To pay the cost of bridges, culverts, public sewers and footwalks across streets, avenues and alleys out of the general revenue fund of the city;

(4) To pay the cost of grading streets, avenues and alleys by levying a special assessment on all lots and tracts of land fronting or abutting on the improvement, with the exception of street and alley intersections, which shall be paid as provided in subdivision (11) of this section, in proportion to the front foot thereof;

(5) To grade all or any part of any street, avenue or alley, and when the sidewalk portion of any street or avenue is graded exclusive of the other part of the same, then the cost shall be assessed on the lots or tracts of land fronting or abutting on the side of the street or avenue improved and on the improvement;

(6) To pay the cost of grading, paving, macadamizing, repairing and curbing streets, avenues and alleys out of the general revenue fund if the council so order;

(7) To pay the cost of constructing and reconstructing curbing and sidewalks by levying a special assessment on all lots or tracts of land fronting or abutting on the improvement in proportion to the front foot thereof; provided, that corner lots shall be liable for the extension of curbs and sidewalks to the curb line each way;

(8) To pay the cost of repairing sidewalks by levying a special assessment on the particular lot or tract of land fronting or abutting on the part repaired;

(9) To pay the cost of grading, paving, macadamizing and otherwise improving the roadway of streets, avenues and alleys, except the cost of such improvement on street and alley intersections which shall be paid as provided in subdivision (11) of this section, by levying a special assessment on the lots and tracts of land fronting or abutting on either side of said street, avenue or alley along the distance improved in proportion to the front foot;

(10) To pay the cost of repairing the paving, macadamizing and guttering on any street, avenue or alley by levying a special assessment in the following manner: The street, avenue or alley repaired shall be divided into sections, a section being the distance from the center of one cross or intersecting street to the center of the next cross or intersecting street, and the cost of each section shall be assessed on the lots or tracts of land fronting on either side of that section; and the cost of such repairs done on street intersections or other places fronting on any other street, avenue, alley or other public highway shall be included as a part of the cost of the work done on the part of the street whose improvement is provided for by the same ordinance and contract, and shall be charged and paid for in the same manner as the improvements provided for by such ordinance and contract;

(11) To pay the cost of grading, paving or macadamizing the squares and areas as formed by the crossing or meeting of streets, avenues or alleys, or parts thereof, or connections therewith, by levying a special assessment as follows: Such areas shall be divided into parts or portions by lines drawn lengthwise along the middle of each of said streets, avenues or alleys, or parts thereof, so intersecting or meeting, and the cost of said parts or portions shall be levied as a special assessment against the block or square contiguous to each, and prorated, in proportion to the front foot, against the lots or pieces of ground in such block or square fronting or abutting on each of such intersecting, crossing or meeting streets, avenues or alleys, or parts thereof.

(RSMo 1939 § 7497)

Prior revisions: 1929 § 7344; 1919 § 8758; 1909 § 9618

CROSS REFERENCES:

Bonds for street improvements in special charter cities of 10,000 or less, 95.415 to 95.460

Power to procure, manage, regulate, lease and sell property, 81.180, 81.190



Section 88.787 Council to publish resolution declaring improvements necessary--filing of protests--contract let to lowest and best bidder (cities, under 30,000).

Council to publish resolution declaring improvements necessary--filing of protests--contract let to lowest and best bidder (cities, under 30,000).

88.787. When the council of any city having less than thirty thousand inhabitants and having a special charter shall deem it necessary to pave, macadamize, gutter, curb, grade or otherwise improve the roadway of any street, avenue or alley, or other highway, or any part thereof, within the limits of the city, for which a special tax is to be levied as provided in section 88.777, the council shall, by resolution, declare such work or improvements necessary to be done, and shall cause plans and specifications for such work and improvements, together with an estimate of the cost thereof, to be prepared by the city engineer or other proper officer, and filed with the city clerk of such city, subject to the inspection of the public, and shall cause such resolution to be published in some newspaper printed in the city for two consecutive insertions in a weekly paper or seven consecutive insertions in a daily paper and if a majority of the resident owners of the property liable to taxation therefor, at the date of the passage of such resolution, who shall own a majority of the front feet owned by residents of the city abutting on the street, avenue or alley proposed to be improved, shall not, within ten days thereafter, file with the clerk of the city, their protest against such improvements, then the council shall have power to cause a contract for said work to be let to the lowest and best bidder, on the plans and specifications filed as aforesaid with the city clerk by the city engineer or other proper officer, not less than one week's advertisement for bids thereon being made in some newspaper published in the city. Where the bids for said work are above the estimates, or no bids are presented, or where the bids presented are for any reason rejected, or where the contractor to whom the contract is awarded fails to enter into a written contract for the performance of said contract, or to execute the bonds required by ordinance within the time provided therefor, the council may readvertise for bids. When the council shall by ordinance find and declare that a majority of the resident owners of the property liable to taxation therefor, who shall also own a majority of the front feet owned by residents of the city abutting on the street or alley, proposed to be improved, have not filed with the city clerk a protest against such improvement, such finding and declaration shall be conclusive after the execution of the contract for said improvement, and no special tax bill shall be held invalid for the reason that a protest sufficiently signed was filed with the city clerk.

(RSMo 1939 § 7498)

Prior revisions: 1929 § 7345; 1919 § 8759; 1909 § 9619



Section 88.790 Assessment of public property--street repairs (cities, under 30,000).

Assessment of public property--street repairs (cities, under 30,000).

88.790. 1. All county or other public property, cemeteries and railroad rights-of-way shall, for the proportionate frontage, be subject to the liens of the special tax bills authorized by sections 88.777 to 88.797, as in the case of other property subject to the lien of said tax bills; any county or city in this state which shall own any public property of any kind, character or description made subject to the lien of special tax bills authorized by said sections shall, out of the general revenue of such city or county, pay its proper proportionate share of the cost of such work and improvement authorized by said sections, and a tax bill shall be issued against such city or county, upon which said county or city may be sued by the owner or holder of said tax bill in default of the payment thereof; but no property held for public use shall be sold to enforce any such lien, and the judgment upon any such tax bill shall be the same as an ordinary judgment against cities or counties for the recovery of money on contracts, and its collection shall be enforced in the same manner as is now or may hereafter be provided by law for the collection of judgments against such cities and counties.

2. No formality shall be required to authorize the repairing of streets or other paving, macadamizing, curbing, guttering or part thereof, and making assessments therefor, but the proper officer or officers or committee on improvements may, with or without notice, as authorized by ordinance or resolution, cause such work to be done, keeping an account of the cost thereof, reporting the same to the council for assessment; provided, that all property owned by any school district of this state shall be subject to the special tax provided in sections 88.777 to 88.797, in the same manner as city and county property is subject thereto and may be collected in same manner, and the school board of any such district shall pay such special tax out of the general fund of said district.

(RSMo 1939 § 7498, A.L. 1993 S.B. 380)

Prior revisions: 1929 § 7345; 1919 § 8759; 1909 § 9619



Section 88.793 Paving or improving street to connect with paved or improved streets--protests, how heard and determined (cities, under 30,000).

Paving or improving street to connect with paved or improved streets--protests, how heard and determined (cities, under 30,000).

88.793. When the council of any such city having less than thirty thousand inhabitants and having a special charter shall deem it necessary to pave, macadamize, gutter, curb, grade or otherwise improve the roadway of any street, avenue or other highway not more than eight hundred feet in length so as to connect with paved, macadamized, curbed, graded or improved streets at both ends, on the same or other streets, the council shall, by resolution, declare such work necessary to be done, and shall cause the same proceedings to be had as is provided in sections 88.787 and 88.790, except that no protest may be filed. The resolution passed and published shall state the fact that anyone desiring to do so may appear before the council at a time stated therein and be heard on the question of the necessity of the work sought to be done, and if anyone does so appear he shall be heard, and the council shall by resolution state the result of such hearing to be a reaffirmance of the necessity for the doing of such work, or the contrary, as the fact may be. If no one appears, or if the council reaffirms the necessity of the doing of such work, then it shall proceed under the terms of sections 88.787 and 88.790, in the same manner as is therein provided when the abutting resident owners fail to file a sufficient protest. The work shall be done in the same manner and of the same materials as one or both of the improvements on the street or streets, avenue or highway to be thus connected is constructed, and only such work may be done as will connect similar work on said street or streets, avenues or highways.

(RSMo 1939 § 7499)

Prior revisions: 1929 § 7346; 1919 § 8760



Section 88.797 Sprinkling and oiling of streets (cities, under 30,000).

Sprinkling and oiling of streets (cities, under 30,000).

88.797. The city council of any city in the state having a population of less than thirty thousand inhabitants and being operated under a special charter, shall have power within the city, by ordinance, to cause the streets and public places in the city, or any part thereof, to be sprinkled or oiled, and the cost thereof to be provided for and defrayed by a special tax to be assessed in favor of the city on the adjoining property fronting or bordering on the streets or public places where such sprinkling or oiling is proposed to be done, on the proportion that the linear feet of each lot fronting or bordering on the street or public place so to be sprinkled or oiled bears to the total number of all property chargeable with the special tax aforesaid in the territory embraced by the contract under which said sprinkling is to be done. The above work shall be contracted for annually by the commissioner of streets and public improvements at such time and under such terms as shall be provided by ordinance, and the city shall be divided into convenient sprinkling or oiling districts for the above purpose, and each district shall be let separately. The special tax bills spoken of shall be and become a lien on the property charged therewith from the first Monday in April each year and shall be prima facie evidence of the liability of the property charged therewith to the extent and amount therein specified, and may be collected of and from the owner of the land in the name of and by the city as any other claim in any court of competent jurisdiction, with interest at the rate of eight percent per annum from the first day of May in each year, and they shall be issued and collected in the manner hereafter provided by ordinance.

(RSMo 1939 § 7500)

Prior revisions: 1929 § 7347; 1919 § 8761



Section 88.801 General sewer system (cities, 10,000 to 30,000).

General sewer system (cities, 10,000 to 30,000).

88.801. All cities in this state having a special charter and containing over ten thousand inhabitants and having less than thirty thousand inhabitants and having special charters shall have power to cause a general sewer system to be established, which shall be composed of four classes of sewers, to wit: Public, district, joint district, and private sewers. Public sewers shall be established, along the principal courses of drainage, at such time, to such extent, of such dimensions, and under such regulations as may be provided by ordinance. These may be extensions or branches of sewers already constructed or entirely new throughout, as may be deemed expedient. The city may levy a tax on all property made taxable for state purposes over the whole city to pay for the constructing, reconstructing and repairing of such work, which tax shall be called "special public sewer tax" and shall be of such amount as may be required for the sewer provided by ordinance to be built; and the fund arising from said tax shall be appropriated solely to the constructing, reconstructing and repairing of said sewer.

(RSMo 1939 § 7472)

Prior revisions: 1929 § 7319; 1919 § 8734; 1909 § 9613



Section 88.804 Council may require owners to build or repair sidewalks (cities, under 10,000).

Council may require owners to build or repair sidewalks (cities, under 10,000).

88.804. The council of any incorporated town or city in this state having a special charter and containing ten thousand inhabitants or less, shall have power, by ordinance, to cause the owner or owners of any property or lot adjacent to any street or alley in said town or city to build, pave, construct, improve or repair any sidewalk along the side of said property or lot in such town or city.

(RSMo 1939 § 7445)

Prior revisions: 1929 § 7292; 1919 § 8707; 1909 § 9585



Section 88.806 Sidewalk improvement (cities, under 10,000).

Sidewalk improvement (cities, under 10,000).

88.806. Whenever the council of any town or city shall determine to have any sidewalk built or repaired, as contemplated by section 88.804, the said council shall cause at least ten days' notice, in writing, to be served on the owner or owners of any such property or lot in said town or city which said notice shall require such owner or owners of such property or lot to begin to build, repair and complete the building and repairing of any such sidewalk in a reasonable time thereafter; which said notice shall contain a description of each property or lot as aforesaid, and a general description of the character of such sidewalk, giving the length and breadth of such sidewalk and the material of which all or any part thereof shall be composed; and if, at the expiration of fifteen days after the service of said notice, if in writing, or if by publication, at the end of four weeks after such publication, said owner or owners, as aforesaid, shall not, in good faith, have commenced to build and repair any such sidewalk as aforesaid, and complete the same in a reasonable time thereafter in the judgment of the council, said council shall cause such sidewalk to be built or repaired at the expense of such town or city, the cost and expense of which shall constitute a lien on the property or lot along which such sidewalk may be built or repaired as aforesaid, and the said town or city may enforce the said lien against such property or lot in any court of competent jurisdiction, and a bill duly certified by the treasurer of such town or city to be a true and correct statement of the amount expended or paid by the town or city for the construction or repair of such sidewalk shall be prima facie evidence in any court that the amount therein stated is correct and constitutes a legal lien against the property or lot along which said sidewalk is constructed or repaired as aforesaid; provided, the owner or owners of said property or lot may pay into the treasury of said town or city the cost and expense of building or repairing said sidewalk by the town or city, at any time before the sale of the said property or lot for such cost and expense.

(RSMo 1939 § 7446)

Prior revisions: 1929 § 7293; 1919 § 8708; 1909 § 9586

CROSS REFERENCE:

Sidewalks to have wheelchair ramps, when required, 71.365



Section 88.808 Sidewalk improvement--notice (cities, under 10,000).

Sidewalk improvement--notice (cities, under 10,000).

88.808. If the notice in writing cannot be personally served in the state as provided in section 88.806, or if the owner or owners are unknown and cannot be personally served, the council shall cause four weeks' notice to be published in the English language, in some daily or weekly newspaper published in the county in which the property or lot is situated, setting forth all the facts required in the written notice in section 88.806.

(RSMo 1939 § 7450)

Prior revisions: 1929 § 7297; 1919 § 8712; 1909 § 9590



Section 88.811 Limited street improvement costs--special tax bills.

Limited street improvement costs--special tax bills.

88.811. The legislative body of any city of the third class, fourth class, of any city having a constitutional charter or a special charter, and towns and villages shall have power within the municipality, by ordinance, in all cases where the cost does not exceed two dollars per front foot per annum upon the property abutting upon any street, avenue, alley or public place to be improved as in this section provided, to cause the streets, avenues, alleys and public places of the city, or any part thereof, to be sprinkled, oiled, repaired, surfaced and resurfaced, and the cost thereof to be provided for and defrayed by a special tax to be assessed in favor of the municipality or contractor on the adjoining property fronting or bordering on the streets, avenues, alleys and public places where such sprinkling, oiling, repairing, surfacing and resurfacing is proposed to be done, in proportion that the linear feet of each lot fronting or bordering on the street, avenue, alley and public place so to be sprinkled, oiled, repaired, surfaced and resurfaced bears to the total number of linear feet of all the property chargeable with the special tax aforesaid in the territory embraced by the contract under which said sprinkling, oiling, repairing, surfacing and resurfacing is to be done. The above work may be done by said municipality and an accurate account of the cost thereof kept by said municipality or may be contracted for annually by the legislative body at such time and under such terms as shall be provided by ordinance, and the municipality shall be divided into convenient sprinkling, oiling, repairing, surfacing and resurfacing districts for the above purpose, and each district shall be let separately. The special tax bill spoken of shall be and become a lien on the property charged therewith from and after the commencing of such sprinkling, oiling, repairing, surfacing and resurfacing of such streets, avenues, alleys or public places under the provisions of an ordinance providing therefor, and shall be prima facie evidence of the liability of the property charged therewith to the extent and amount therein specified and may be collected of and from the owner of the land in the name of and by such municipality or contractor as any other claim in any court of competent jurisdiction, and tax bills may bear interest not to exceed the rate on ten-year United States treasury notes as established at the most recent auction, and they shall be issued and collected in the manner provided by ordinance; provided, that in no case shall the provisions of this section apply where the cost of such improvement shall exceed two dollars per front foot per annum upon the property abutting upon any street, avenue, alley or public place; provided further, that the cost of sprinkling, oiling, repairing, surfacing and resurfacing of any street, avenue, alley or public place or any part thereof may be paid out of the general revenue fund of the municipality or other funds which the municipality may have for such purposes if the legislative body of such municipality so desires, in which case the proceedings of the municipality for such improvements shall specify that payment will be made out of the general revenue fund or other funds in whole or in part.

(L. 1953 p. 312 § 1, A.L. 1959 H.B. 280 § 88.665, A.L. 1969 p. 164, A.L. 1984 S.B. 613, A.L. 1985 H.B. 676)

Effective 6-18-85



Section 88.812 Special assessments for improvements authorized--plans and cost estimates, publication of public hearing required, when--attorney and engineering fees, limit on--lien, duration of--constitutional charter cities may make assessments for certain repairs.

Special assessments for improvements authorized--plans and cost estimates, publication of public hearing required, when--attorney and engineering fees, limit on--lien, duration of--constitutional charter cities may make assessments for certain repairs.

88.812. In all third class cities, fourth class cities, towns and villages, and all cities having a constitutional charter or a special charter, the assessments made for constructing and repairing sidewalks and sidewalk curbing, and for sewers, and for grading, paving, excavating, macadamizing, curbing and guttering of any street, avenue, alley, square, or other highway, or part thereof, and repairing the same, or for any other improvement authorized by sections 88.497 to 88.663, and sections 88.667 to 88.773, and sections 80.090 to 80.560, and sections 88.777 to 88.797, and sections 88.811 to 88.861, shall be known as "special assessments for improvements", and shall be levied and collected as a special tax, and a special tax bill shall issue therefor and be paid in the manner provided by ordinance. The legislative body of such city, town or village shall cause plans and specifications for all projects, together with an estimate of the total cost for the projects, including construction, construction contingency and fees and other expenses, and an estimate of the portion of the total cost to be assessed against each property to be benefitted by the project, to be prepared by the city engineer or other proper officer, and filed with the clerk of such city, town or village, subject to the inspection of the public, and shall cause notice thereof to be published in some newspaper printed in the county for two consecutive insertions in a weekly paper, and for seven consecutive insertions in a daily paper. A public hearing shall be had before such legislative body upon the request of three or more citizens of such city, town or village, at which hearing citizens may express their assent or objection to such project. These special tax bills may include a reasonable construction contingency and an amount not to exceed twenty percent of the total cost of the improvement to be used for payment of fees and other expenses, and tax bills may bear interest not to exceed the rate on ten-year United States treasury notes as established at the most recent auction; all the tax bills shall become due and payable sixty days after the date of issue thereof, except in the case of tax bills payable in installments as herein provided; and, every special tax bill shall be a lien against the lot or tract or parcel of land described in said special tax bill for a period of ten years after date of issue, unless sooner paid, except in the case of special tax bills payable in installments, the lien of which shall not expire until one year after the date of maturity of the last installment, and except in any case where it becomes necessary to bring a suit to enforce the lien of any special tax bill, the lien of which shall continue until the expiration of the litigation. Notwithstanding the provisions of this section, a constitutional charter city may provide for special assessments for constructing and repairing sidewalks and sidewalk curbing, and for sewers, and for grading, paving, excavating, macadamizing, curbing and guttering of any street, avenue, alley, square or other highway, or part thereof, and repairing the same, upon such terms, conditions and procedures as are set forth in its own charter or ordinances.

(L. 1959 S.B. 344 § 2, A.L. 1963 p. 145, A.L. 1975 H.B. 220, A.L. 1984 S.B. 613, A.L. 1985 H.B. 676, A.L. 1999 S.B. 20)

(2004) Special tax bill and resulting lien are not subject to recording requirements of sections 442.380, 442.390, or 442.400, or to "first in time, first in right" rule of perfecting a security interest. Golden Delta Enterprises v. City of Arnold, 151 S.W.3d 119 (Mo.App.E.D.).



Section 88.814 Errors in tax bills, corrected, how--hearing required, when--adjustment authorized--general revenue funds to be used to pay balance, when.

Errors in tax bills, corrected, how--hearing required, when--adjustment authorized--general revenue funds to be used to pay balance, when.

88.814. 1. Any error made in issuing any tax bill may be corrected by the clerk of the city, town or village who issued it, or his successor in office, either by interlineations in it, or by issuing a new tax bill in lieu of the erroneous one, but when a tax bill is corrected by interlineations the date of making same shall be certified to by the clerk on the margin or back of the bill.

2. In any action brought on any special tax bill the court may correct any error in the amount of the tax bill, and in any case where it is shown that the work done was not as good as required by the contract, the court may give judgment for the reasonable value of the work chargeable against the land described in the special tax bill; and in all actions to enforce any special tax bill the court shall fix and allow a reasonable attorney fee to the plaintiff's attorney for his services in the prosecution of said action and tax the same as costs in the proceeding.

3. In all cases where work is done or improvements made and the cost thereof is assessed as a special tax, any owner of property upon which such tax is levied may request, and the legislative body of such city, town or village shall grant, a public hearing to determine whether such assessment is excessive or is levied at a greater sum than was stated in the notices required by section 88.812. The legislative body is hereby empowered to adjust or reduce such assessment which is determined to be excessive or levied at a greater sum than was stated in the notices. If such adjustments or reductions result in the collection of special taxes insufficient to pay the costs of work done or improvements made, the city, town or village may pay the difference between costs accrued and special taxes collected out of general revenue.

(L. 1959 S.B. 344 § 4, A.L. 1975 H.B. 220)



Section 88.815 Assessment notes may be issued by certain cities for improvements--content--how paid and secured--sales procedure.

Assessment notes may be issued by certain cities for improvements--content--how paid and secured--sales procedure.

88.815. 1. Any city authorized to make assessments and issue special tax bills under section 88.812 may issue assessment notes secured by a special fund into which the city has deposited the special tax bills, and the proceeds of any assessment notes issued to fund a reserve, and other funds to provide additional security for the noteholders as shall be available for such purposes. A city issuing such assessment notes shall assign to the special fund for the benefit of the holders or registered owners of the assessment notes, or to a trustee for the holders or registered owners of such notes, the special tax bills evidencing the tax liens provided for in section 88.103. Proceeds from the special tax bills so deposited shall be used only for the payment of the assessment notes issued for the particular improvement.

2. Assessment notes issued under authority of sections 88.811 to 88.815 shall be payable solely from the assessments derived or to be derived from the special tax bills issued for the particular improvement and from such other funds as deposited in the special fund. No assessment notes issued pursuant to sections 88.811 to 88.815 shall constitute an indebtedness of the city, town or village within the meaning of any constitutional, statutory or charter restriction, limitation or provision. The face of each assessment note shall state in substance that the note has been issued under the provisions of sections 88.811 to 88.815, that the general taxing power of the city, town or village issuing the note is not pledged to the payment thereof either as to principal or interest and that the note and the interest thereon are payable solely from the special fund as established pursuant to subsection 1 of this section.

3. Any city, town or village issuing assessment notes is authorized to covenant* with the holders of such notes that it will diligently and faithfully enforce and collect all the special assessments and interest and penalties thereon arising from the special tax bills and tax liens deposited into the special fund for the particular improvement; to foreclose such tax liens so assigned to such special fund or represented by the special tax bills deposited in the special fund, after such tax liens have become delinquent, and deposit the proceeds derived from such foreclosure, including interest and penalties, in such special funds; and to make any other covenants** deemed necessary or advisable in order to properly secure the holders of such assessment notes.

4. (1) Notwithstanding the provisions of section 108.170, all such assessment notes shall be sold at public sale as provided in subdivision (2) of this section or shall be sold at negotiated sale if the governing body of the issuer shall determine a negotiated sale is in the best interest of the issuer. If the governing body determines it is in the best interest of the issuer to sell such assessment notes at negotiated sale, the specific reasons for concluding a negotiated sale is in the best interest of the issuer shall be recited in the ordinance or resolution authorizing the negotiated sale.

(2) Notice of the public sale of assessment notes shall contain the following:

(a) The name of the issuer;

(b) The issue date, maturity dates, amounts to mature on each maturity date, and interest payment dates;

(c) The time, date and place where bids will be received;

(d) The name, address and telephone number of a person from whom additional information may be obtained; and may contain additional information.

(3) Notice of the public sale of assessment notes shall be given by publication in at least one newspaper of general circulation within the bounds of the issuer of the assessment notes. Such notice shall be published not more than twenty-five days nor*** less than ten days prior to the date of assessment note sale. The issuer may provide such additional notice of the assessment note sale as it deems desirable.

(4) The governing body of an issuer may reject any and all bids received for assessment notes offered at public sale. If the governing body rejects such bids, the assessment notes offered may be sold at negotiated sale at any time within thirty days after the date advertised for the receipt of bids provided the negotiated sale results in a lower net interest cost in dollars over the life of the issue to the issuer than the best bid received at the public sale.

(L. 1984 S.B. 613 §§ 1 to 4, A.L. 1985 H.B. 676)

Effective 6-18-85

*Word "convenant" appears in original rolls.

**Word "convenants" appears in original rolls.

***Word "or" appears in original rolls.



Section 88.816 Tax bills payable in annual installments, how--interest--effect of default on installment.

Tax bills payable in annual installments, how--interest--effect of default on installment.

88.816. The total cost of constructing and repairing sidewalks and sidewalk curbing, and for sewers, and for grading, paving, excavating, macadamizing, curbing and guttering of any street, avenue, alley, square, or other highway, or part thereof, and repairing the same, or for any other improvement whatsoever authorized by sections 88.497 to 88.663, and sections 88.667 to 88.773, and sections 80.090 to 80.560, and sections 88.777 to 88.797, and sections 88.811 to 88.861, wherein a special tax bill shall issue therefor, may be paid in ten annual installments. In such case the tax bills shall be payable in annual installments as follows: One-tenth in one year, one-tenth in two years, one-tenth in three years, one-tenth in four years, one-tenth in five years, one-tenth in six years, one-tenth in seven years, one-tenth in eight years, one-tenth in nine years and one-tenth in ten years after the date of their issue, and tax bills may bear interest not to exceed the rate on ten-year United States treasury notes as established at the most recent auction, payable annually, from sixty days after the date of issue until paid, and shall provide that if any annual installment, or the interest thereon, is not paid when due, then all of the remaining installments shall, at the option of the holder of the tax bill, become immediately due and payable; provided, that the owner of property charged with the payment of the tax bill, or the owner of any interest therein, shall have the privilege of paying the whole of any tax bill in full at any time, or on any annual installment payment date of paying in full one or more of the remaining installments not of maturity date.

(L. 1959 S.B. 344 § 5, A.L. 1984 S.B. 613, A.L. 1985 H.B. 676)

Effective 6-18-85



Section 88.818 Record of tax bills--payment to owner or city--procedure on payment to city.

Record of tax bills--payment to owner or city--procedure on payment to city.

88.818. The clerk shall on completion of all special tax bills enter an abstract thereof in a special book provided for that purpose. Said abstract shall recite the date of the tax bill, the name of the property owner and of the person in whose favor it is issued, and a description of the property subject to the lien, and the street upon which it abuts, amount of the tax bill, and the character of the improvement for which it is issued. When any tax bill is assigned, the assignment shall be noted thereon, and the assignee shall exhibit the same to the city clerk, who shall, on the margin of said tax bill, appropriately note the assignment. The party liable to pay the tax bill may either pay the owner of the tax bill, or he may pay the amount of the tax bill to the collector of the municipality, who shall accept the money and make out duplicate receipts therefor, one of which he shall deliver to the person so paying the tax bill and the other he shall file with the clerk of the municipality. And thereupon the clerk shall note the filing of the receipt on the margin of the abstract of the tax bill, and shall mark the latter "cancelled", and shall affix his name to the cancellation, with the date thereof. The cancellation shall have the effect to extinguish all liability or right of action on the tax bill. The collector, on the presentation to him of the tax bill by its owner, shall pay to him the amount thereof, taking duplicate receipts therefor, one of which he shall file with the clerk, who shall note it on the margin of the abstract of the tax bill, and the other the collector shall retain. The collector shall be liable on his bond for said collections, and shall be paid two percent thereof for his services.

(L. 1959 S.B. 344 § 6)



Section 88.822 Apportionment of costs of improvement and issuance of tax bills--contents.

Apportionment of costs of improvement and issuance of tax bills--contents.

88.822. After the city has entered into a contract for construction of the improvements, in accordance with the contract for same, the engineer or other official in charge of the improvement shall compute the cost thereof, and apportion the cost among the tracts of land chargeable therewith, charging each tract of land with its proportionate part of the costs, and shall make a written report to the governing body of the municipality describing each tract of land chargeable with a part of the cost of the improvement, and the amount with which it is chargeable. If the governing body of the municipality approves the report, which approval may be made by a motion duly adopted, then the clerk shall immediately thereafter issue and deposit the special tax bills into a special fund as authorized by section 88.815, or, if appropriate, shall hold such special tax bills for delivery to the contractor upon completion of the project in payment for the work in accordance with the engineer's report, which tax bill shall be signed by the clerk and under the corporate seal of the municipality. Each tax bill shall in substance contain a brief general statement of the facts authorizing its issue, the amount for which it is issued, a description of the land against which it is issued, the name of the contractor to whom it is issued, the rate of interest which it bears, and when it begins to bear interest, and shall state that it is a special lien against the land therein described, and give the time that the lien continues. It need not give the name of the owner of the land against which it is issued.

(L. 1959 S.B. 344 § 7, A.L. 1985 H.B. 676)

Effective 6-18-85



Section 88.824 Costs of improvement to be estimated--contracts not to exceed estimate.

Costs of improvement to be estimated--contracts not to exceed estimate.

88.824. Before the governing body of the municipality shall make any contract for building bridges, sidewalks, culverts or sewers, or for paving, macadamizing, curbing, guttering or grading any street, avenue, alley or other highway, or building any other improvements authorized herein, an estimate of the cost thereof shall be made by the engineer or other proper officer or person designated by ordinance and submitted to the governing body of the municipality, and no contract shall be entered into for any work or improvement for a price exceeding the estimate; provided, that no estimate shall be required for the making of any local or special repairs.

(L. 1959 S.B. 344 § 8)



Section 88.826 Construction of street and sidewalk improvements by city, when--special tax bills.

Construction of street and sidewalk improvements by city, when--special tax bills.

88.826. Whenever the governing body of the municipality shall advertise for bids for the construction of any new sidewalk of any kind, or for the construction of new sidewalks in the place of sidewalks condemned, or whenever the city, town or village shall advertise for bids for paving, macadamizing, guttering, curbing, or otherwise improving any street, avenue, alley or other highway or any part thereof, and shall receive no bids therefor, the city, town or village may proceed to construct or reconstruct any sidewalks, or pave, macadamize, gutter, curb or otherwise improve any street at its own expense, and shall keep an accurate account of the amount expended for labor and material, including grading and filling, opposite each lot or piece of ground, and present the same to the governing body of the municipality for assessment, and each lot or piece of ground abutting on the sidewalk, constructed or reconstructed, or other street improvement made, shall be liable for the costs thereof, as reported to the governing body of the municipality by the officer or committee having charge of the matter, and special tax bills shall be issued for the amount thereof, payable to the municipality, against each lot or piece of ground for the amount for which it is liable. In making the assessment there may be as many assessments included in one ordinance as there are lots or pieces of ground reported as having received resulting benefits from the improvement. The special tax bills payable to the city shall be as valid in all respects as other tax bills provided herein, and where any tax bill has been assigned the municipality shall not in any event be liable for any cost that may accrue in any court action brought in the name of the municipality to the use of the holder thereof, nor shall the municipality be liable for the amount of any tax bill after the same is so assigned.

(L. 1959 S.B. 344 § 9)



Section 88.828 Cost of bringing street to grade included in special assessment for surfacing.

Cost of bringing street to grade included in special assessment for surfacing.

88.828. The governing body of any municipality may, by ordinance, include in the special assessment for the paving, macadamizing or constructing sidewalks on any street, avenue or alley the cost of bringing to the established grade said street, avenue or alley, or part thereof, proposed to be improved; provided, that the resolution declaring the paving and macadamizing necessary to be done shall also declare that the street, avenue or alley, or part thereof, shall be brought to the established grade, and that the cost thereof shall be included in the special assessment for paying for the paving or macadamizing.

(L. 1959 S.B. 344 § 19)



Section 88.832 General sewer system may be established--special public sewer tax.

General sewer system may be established--special public sewer tax.

88.832. The governing body of any municipality shall have power to cause a general sewer system to be established, which shall be composed of four classes of sewers, to wit: public, district, joint district, and private sewers. Public sewers shall be established, along the principal courses of drainage, at such time, to such extent, of such dimensions, and under such regulations as may be provided by ordinance. These may be extensions or branches of sewers already constructed or entirely new throughout, as may be deemed expedient. The municipality may levy a tax on all property made taxable for state purposes over the whole municipality to pay for the constructing, reconstructing and repairing of the work, which tax shall be called "special public sewer tax" and shall be of the amount as may be required for the sewer provided by ordinance to be built; and the fund arising from the tax shall be appropriated solely to the constructing, reconstructing and repairing of the sewer.

(L. 1959 S.B. 344 § 10)



Section 88.834 District sewers--sewers constructed, when--changes.

District sewers--sewers constructed, when--changes.

88.834. District sewers shall be established for the districts created to be prescribed by ordinance, and shall connect with public, or other district or joint district sewers or with a natural course of drainage, as each case may be, and may be constructed with the main branch or discharge pipe wholly within or beyond the boundary of the district as the council shall determine. The district may be subdivided, enlarged or changed by ordinance at any time previous to the construction of the sewer therein; and more than one district sewer may be laid in a sewer district if deemed necessary by the governing body of the municipality for sanitary or other purposes. The governing body shall cause sewers to be constructed in each district whenever a majority of the property holders shall petition therefor, or whenever the governing body shall deem the sewers necessary for sanitary or other purposes, and the sewer shall be of such dimensions and materials as may be prescribed by ordinance and may be changed, enlarged or extended, and shall have all the necessary laterals, inlets, catch basins, manholes and other appurtenances.

(L. 1959 S.B. 344 § 11, A.L. 1982 S.B. 646)



Section 88.836 Apportionment of costs of district sewer--levy of tax--tax bills.

Apportionment of costs of district sewer--levy of tax--tax bills.

88.836. After the city has entered into a contract for construction of the district sewer improvements, the engineer or other officer having charge of the work shall compute the whole cost thereof and shall apportion the same against the lots or tracts of ground in the district, exclusive of the public highways, and the officer shall report the same to the governing body of the municipality by bill or otherwise, and the governing body shall therefore levy and assess a special tax by ordinance against each lot or piece of ground within the district; whereupon the clerk shall make out a certified tax bill under the seal of the city, town or village of the assessment against each lot or piece of ground within the district in the name of the owner thereof. Said certified tax bills shall be signed by the mayor and attested and recorded by the clerk and shall be delivered to the contractor in payment for the work upon completion of the project or deposited into a special fund as authorized by section 88.815, as appropriate.

(L. 1959 S.B. 344 § 12, A.L. 1985 H.B. 676)

Effective 6-18-85



Section 88.838 Joint district sewers, costs, how paid.

Joint district sewers, costs, how paid.

88.838. Joint district sewers may be constructed by the municipality wherever it may deem it necessary that a sewer shall be constructed in any part of the city, town or village containing two or more sewer districts. In such case it may, by ordinance, unite the sewer districts into a joint district sewer and cause a sewer to be constructed therein in like manner and in all respects as is provided in the case of district sewers; except in cases of joint district sewers, the city, town or village may, if deemed proper, provide in the ordinance creating the joint district sewer, that the municipality shall pay a certain proportion to be specified in the ordinance, of the cost of the joint district sewer. The cost of constructing the joint district sewer, except the amount, if any, specified in the ordinance, to be paid by the municipality, shall be assessed and paid in special tax bills against the property included in the joint sewer district, the same as is provided in the case of district sewers.

(L. 1959 S.B. 344 § 13)



Section 88.842 Private sewers, regulation--liability for repair and expense of sewers--condemnation of sewer right-of-way.

Private sewers, regulation--liability for repair and expense of sewers--condemnation of sewer right-of-way.

88.842. 1. Private sewers connected with the public, district or joint district sewers may be constructed under such restrictions and regulations as the governing body of the municipality may prescribe by general ordinance; but the municipality shall be at no expense in the construction, repairing or cleaning of the same, or for any damage that may arise from their construction.

2. The municipality shall incur no liability for building district or joint district sewers other than in the manner provided in section 88.838, except when the city, town or village is the owner of a lot of ground within the district or joint sewer district, and in such case the said municipality shall be liable for the cost of said sewer in the same manner as other property owners within the district. The repair, cleaning and other incidental expenses of district and joint district sewers shall be paid out of the general appropriation for that purpose.

3. Whenever the governing body of the municipality shall deem it necessary to run any sewer through private property, the governing body shall have power to condemn the same, or so much thereof as may be necessary in the opinion of the governing body of the municipality for that purpose, in the same manner that other private property may be condemned within the city, town or village for public uses, and should any sewer be laid through or on private property without the right therefor having been first obtained by said municipality, the contractor, or any person interested, may compel said city, town or village to exercise its right of condemnation by mandamus or other appropriate remedy.

(L. 1959 S.B. 344 § 14)



Section 88.844 City may condemn property for sewers.

City may condemn property for sewers.

88.844. The governing body of the municipality shall have power to condemn private property for use, occupation or possession in the construction and repair of sewers, in the same manner as other property is condemned for public uses.

(L. 1959 S.B. 344 § 15)



Section 88.846 Special tax bills for sewers, validity, how collected.

Special tax bills for sewers, validity, how collected.

88.846. All special tax bills issued under the provisions of sections 88.832 to 88.852 for sewers shall be as valid in all respects whatever as the other special tax bills provided for herein and shall be collected in the same manner, containing the same provisions as provided for in sections 88.812 to 88.818 and 88.854.

(L. 1959 S.B. 344 § 16)



Section 88.848 When no bids received, city may construct sewer, tax bills.

When no bids received, city may construct sewer, tax bills.

88.848. Whenever the municipality advertises for bids for the construction of a new district sewer, as provided by law, and receives no bids therefor, the municipality may proceed to construct the sewer at its own expense and shall keep an accurate account of the amount expended for labor and materials used. As soon as the district sewer has been completed the engineer or other officer having charge of the work shall compute the whole cost thereof and apportion the same against the lots, tracts or parcels of ground in proportion to the area of the whole district, exclusive of public highways, and the officer shall report the same to the governing body of the municipality by bill or otherwise. The clerk shall issue tax bills, payable to the municipality, against each lot, tract or parcel of ground for the amount for which it is liable. And when the tax bill made payable to the city, town or village is assigned, the municipality shall not be liable thereon in any court action in any manner as provided in section 88.826.

(L. 1959 S.B. 344 § 17)



Section 88.852 Cost of sewer construction and disposal plants, how paid--limits on changes in sewer district.

Cost of sewer construction and disposal plants, how paid--limits on changes in sewer district.

88.852. The cost of constructing all sewers, including the erection of all necessary disposal plants, in and for any district where such sewers were constructed by assessment against the property of the district shall be paid for wholly in special tax bills against the lands embraced within the district, exclusive of public highways, streets and alleys, in proportion to the area of each tract. The boundaries of no sewer district that has been paid for wholly by special tax bills shall be altered or changed after any sewer has been constructed in and for the same.

(L. 1959 S.B. 344 § 18)



Section 88.854 Special tax bills, how collected--evidence.

Special tax bills, how collected--evidence.

88.854. All special tax bills herein authorized shall be assignable and collectible in any action brought in the name of the city, town or village to the use of the holder thereof; but the municipality shall not in any event be liable for any cost that may accrue in the action. The special tax bills shall, in any action thereon, be prima facie evidence of the regularity of the proceedings for the special assessment, of the validity of the bill, of the doing of the work and of the furnishing of the materials charged for, and of the liability of the property to the charge stated in the bill.

(L. 1959 S.B. 344 § 3)



Section 88.856 Action on tax bills, how tried.

Action on tax bills, how tried.

88.856. Any action brought to enforce and foreclose the lien of any special tax bills provided for herein and all questions relating thereto shall be tried by the court.

(L. 1959 S.B. 344 § 20)



Section 88.858 Names of landowners not required in tax bills--parties to action on, assignment--petition in action, contents.

Names of landowners not required in tax bills--parties to action on, assignment--petition in action, contents.

88.858. No special tax bill need give the name of any party owning or interested in any land charged and bound by the lien; and before suit the owner of any part in severalty, or of any undivided interest in any land charged by any tax bill, may pay his share separately, in which case his part or interest shall not be further liable in case of suit. All or any of the owners of the land charged, or of any interest or estate therein, may be made defendants in any suit, but only the right, title, interest and estate of the parties made defendant in any suit shall be affected or bound thereby, or by the proceedings therein. In case any owner of the land, or of any interest therein, shall be unknown, or a nonresident of the state, suit under this section may be brought against the owner separately or together with others, and the unknown or nonresident owner may be proceeded against and charged by giving notice, either by publication in a newspaper or otherwise, as in suit in the circuit court to enforce any other lien on land in the county. Every tax bill, and the lien thereof, shall be assignable, and any assignee may sue in his own name. It shall be sufficient for the plaintiff, in any suit on the special tax bill, to plead the making of the tax bill sued upon, giving the date and contents thereof, and the assignment thereof, if any, and to allege that the party or parties made defendant own, or claim to own, the lands charged, or some estate or interest therein, as the case may be, and to file the tax bill in suit. Special tax bills against different lots or parcels of land, owned by the same party or parties made defendant, may join in one suit; but a separate judgment on each tax bill shall be rendered, and execution shall be issued accordingly.

(L. 1959 S.B. 344 § 21)



Section 88.861 Special judgment on tax bill, effect--interest rate--parties only bound.

Special judgment on tax bill, effect--interest rate--parties only bound.

88.861. In any suit for the foreclosure of a special tax lien, the judgment shall be special, that the plaintiff recover the amount found due, including interest, together with the costs, including a reasonable attorney fee, to be levied and made on the land described in the tax bill or liable for the special tax, and a special execution shall issue to sell the land to pay any judgment, interest and cost. The judgment, exclusive of costs, shall bear interest at the same rate as the special tax. The suits may be brought in any court of competent jurisdiction. Proceedings on special executions on the judgment shall, including the making of the deeds to purchasers, conform, as far as practicable, to proceedings on other special executions from the circuit court. Every special judgment shall bind all the right, title, interest and estate in the land that defendants, and each of them, own at the time that the lien of the special tax commenced or acquired afterward, and a sale on execution thereof shall vest all right, title, interest and estate in the purchaser; but parties interested in the land not made defendants shall not be affected thereby, and if they claim through or under any party defendant by right acquired before the suit was brought, may redeem from the purchaser or otherwise assert their rights according to equity and good conscience.

(L. 1959 S.B. 344 § 22)



Section 88.863 Sidewalks--power of city council (cities, 30,000 or less).

Sidewalks--power of city council (cities, 30,000 or less).

88.863. Every city in this state that now has or may hereafter have a population of less than thirty thousand inhabitants (that is now or may hereafter be incorporated and operating under the general statutes or special charter) shall have and is hereby given the power regarding sidewalks along any of the streets, avenues or other highways within such city, as provided in sections 88.863 to 88.913.

(RSMo 1939 § 7537)

Prior revisions: 1929 § 7383; 1919 § 8791; 1909 § 9647



Section 88.867 Definitions.

Definitions.

88.867. 1. The term "approaches" or "sidewalk approaches" as used in sections 88.863 to 88.913 shall be understood to mean the extension of sidewalks at corner lots from the property line each way to the street curb line, and being in fact the connection across the parkway or intervening space between the corner of the property and the crossing in the street.

2. The words "city clerk" shall be construed to mean the officer of any city who performs the duties appertaining to the office of clerk or record keeper of such city, whether he be known as city clerk or by any other title.

3. The words "city council" as used in sections 88.863 to 88.913 shall in all cases be construed to mean the legislative or governing body of any city, whether it be known by that or any other title.

4. The words "city engineer" and the words "street commissioner" shall be construed to mean any person appointed, authorized or employed by the city council to exercise and perform the duties and functions commonly appertaining to such officers.

(RSMo 1939 §§ 7538, 7545)

Prior revisions: 1929 §§ 7384, 7391; 1919 §§ 8792, 8799; 1909 §§ 9648, 9655



Section 88.870 Council may regulate building of sidewalks and parkways (cities, 30,000 or less).

Council may regulate building of sidewalks and parkways (cities, 30,000 or less).

88.870. The city council may, by ordinance, regulate the building, construction, reconstruction or repair of sidewalks, and may adopt plans and specifications for sidewalks and parkways, which parkways shall include all of the space between curbstone and the building or property line, or any space in the center of a street which may be set aside as a parkway, and prescribe and require certain materials to be used, and the manner and form of doing said work, including the kind of shade trees to be planted and the manner of their care and preservation.

(RSMo 1939 § 7539)

Prior revisions: 1929 § 7385; 1919 § 8793; 1909 § 9649

CROSS REFERENCE:

Sidewalks to have wheelchair ramps, when required, 71.365



Section 88.873 Condemnation of sidewalks (cities, 30,000 or less).

Condemnation of sidewalks (cities, 30,000 or less).

88.873. The city council may, by ordinance, condemn any sidewalk which they may deem to be in a dangerous or defective condition or out of repair, or any sidewalk which is not located upon the established grade and line for sidewalks (on the street on which it is located, as provided by the ordinances of said city), or any sidewalk which does not conform to the specifications and requirements for sidewalks in said city, as provided by the ordinances of said city, and to provide for the removal of any sidewalk so condemned.

(RSMo 1939 § 7540)

Prior revisions: 1929 § 7386; 1919 § 8794; 1909 § 9650



Section 88.877 Sidewalk maintenance by owner (cities, 30,000 or less).

Sidewalk maintenance by owner (cities, 30,000 or less).

88.877. The city council may, by ordinance, provide that the owner of any lot or tract shall build and construct, or rebuild or reconstruct or repair, a sidewalk lying along and adjacent to his said property, and may require said owner to grade, fill or park that portion of the street lying between the property line and the street curb line, and to build approaches as defined in section 88.867, and may provide for the serving of notice to do said work by delivering a written order to said property owner, or his representatives, or by publication, and may provide, by ordinance, that any person who shall, after having been notified as above, fail, neglect or refuse to comply with said order, shall be guilty of an offense, and shall be punished by a fine of not less than five nor more than one hundred dollars for each offense.

(RSMo 1939 § 7541)

Prior revisions: 1929 § 7387; 1919 § 8795; 1909 § 9651



Section 88.880 Sidewalk construction (cities, 30,000 or less).

Sidewalk construction (cities, 30,000 or less).

88.880. 1. The city council may, by ordinance, provide for the building of any sidewalk or for the rebuilding and reconstruction of the same, including grading and filling therefor, and including the removal of any obstructions, and including approaches (as defined in section 88.867) at corner lots, and including the grading or parking of that portion of the street lying between the property line and the street curb line, by contract, and levy a special assessment against each lot or tract along which such work is done, for the cost thereof, as provided in section 88.890; provided, however, that no such contract shall be let until the plans and specifications for said work have been adopted by ordinance (provided that such adoption may be by reference to general plans and specifications, which have already been adopted by ordinance by said city).

2. And no contract shall be let until an advertisement for bids for the doing of said work has been published in at least one issue of a weekly newspaper or at least two consecutive issues of a daily newspaper, published in said city, or if there be no paper published in said city, in some newspaper published in the county in which said city is located, and the date for the opening of said bids shall be at least ten days after the date of the first publication of said advertisement for bids; and provided further, that before the said bids are opened, the city engineer, or other proper person designated by ordinance by the city council, shall prepare and file an estimate showing the estimated quantities of grading, filling and of the various materials required for the sidewalk in front of each separate lot, tract or parcel of ground, and an estimate of the cost of said work per cubic yard or per square yard, as the case may be, and an estimate of the cost of the removal of any obstruction; and no contract shall be let for a price in excess of the said estimate of the cost.

3. After the bids are opened by the city council, the said city council shall let the contract for said work to the lowest and best responsible bidder, and in case there are no bids received, or that all bids are rejected for any reason, the city council may readvertise for bids for said work, or may, by ordinance, order and require the city engineer or other proper person to build and construct said sidewalk or do the other work as herein contemplated, according to the specifications adopted therefor (provided, however, that the cost of said work shall not exceed the estimate of the city engineer previously filed), keeping an accurate account of the cost of the separate items thereof, and the city council shall pay for the labor and material and all other costs of said work out of any funds which they may have on hand available for such purpose; and at the completion of said work (either by contract or by the city, as last provided) shall levy the cost thereof as a special assessment against the lot, tract or parcel of ground along which each of said sidewalks or other improvements is made in the manner as provided in section 88.890.

(RSMo 1939 § 7542)

Prior revisions: 1929 § 7388; 1919 § 8796; 1909 § 9652



Section 88.883 Sidewalk maintenance by city (cities, 30,000 or less).

Sidewalk maintenance by city (cities, 30,000 or less).

88.883. The city council may, by ordinance, provide for the repairing or reconstruction of any sidewalk by the city engineer or other proper person designated in said ordinance, paying the cost thereof as provided in section 88.880, and may assess and levy the cost thereof as a special assessment, as in sections 88.863 to 88.880 provided.

(RSMo 1939 § 7543)

Prior revisions: 1929 § 7389; 1919 § 8797; 1909 § 9653



Section 88.887 Sidewalk districts (cities, 30,000 or less).

Sidewalk districts (cities, 30,000 or less).

88.887. 1. The city council of any city coming within the purview of sections 88.863 to 88.913 may, when deemed necessary or expedient, divide said city or any portion thereof into sidewalk districts, by ordinance, and may adopt plans and specifications for the building of all sidewalks within said district or districts, and may advertise for bids and award a contract to the lowest and best responsible bidder for the building and construction of all sidewalks which may be ordered built by the city council within said district for the next ensuing year. Said advertisement for bids shall be published in at least one issue of a weekly newspaper or at least two consecutive issues of a daily newspaper published in said city, or if there be no newspaper published in said city, may be published in any newspaper within such county in which said city is located.

2. And before the bids are opened or any contract let, the city engineer, or other proper person designated by the city council, by ordinance, shall prepare and submit to the city council an estimate of the cost of said sidewalk, including approaches, grading and parking, material, etc., which estimate shall be the price per cubic yard or square yard, as the case may be, for the finished improvement; and no contract shall be let for a price in excess of said estimate. And the cost of all sidewalks, approaches, parking or other improvement herein contemplated shall be, on their completion, levied as a special assessment against the lot, tract or parcel of ground along and in front of which said improvement is made, as provided in section 88.890.

(RSMo 1939 § 7544)

Prior revisions: 1929 § 7390; 1919 § 8798; 1909 § 9654



Section 88.890 Sidewalk improvement--assessments (cities, 30,000 or less).

Sidewalk improvement--assessments (cities, 30,000 or less).

88.890. The cost of any of the work or improvements contemplated in sections 88.863 to 88.913 that are made and done either by contract or by the city engineer or other proper person acting for the city as above provided in section 88.883 (except the cost of condemnation and removal of sidewalks, which shall be paid by the city) shall be levied as a special assessment against the lot, tract or parcel of ground along and in front of which said improvement is made; and the cost of the approaches, as defined in section 88.867, shall be levied as a special assessment against the corner lots which said approaches abut and connect with. And said assessment shall be levied by ordinance, in which ordinance shall be set out separately the number and title of the ordinance under authority of which the work will be done, a separate description of each lot, tract or parcel of ground assessed, the name of the owner thereof, the number of front feet therein abutting on said improvement, the separate items of cost of said improvement and the total amount thereof; and said assessment ordinance shall further provide for the making out of tax bills by the city engineer, or other proper person therein designated, in evidence of said assessments, payable to the contractor doing the work, and for the delivery of said tax bills in payment for said work, or if the work was done by the city engineer or other person acting for the city as provided in sections 88.863 to 88.887, the tax bills shall be made payable to such engineer or other person and for and to the use of the city, and shall be collected the same as other tax bills.

(RSMo 1939 § 7546)

Prior revisions: 1929 § 7392; 1919 § 8800; 1909 § 9656



Section 88.893 Sidewalk maintenance--tax bills (cities, 30,000 or less).

Sidewalk maintenance--tax bills (cities, 30,000 or less).

88.893. A separate tax bill shall be issued against each lot or tract against which an assessment has been made, and shall state therein the name of the owner of record of the lot or tract assessed, an adequate description of said lot or tract, the number of front feet therein abutting on the improvement, the number of the improvement ordinance under which the work was done, and the number of the assessment ordinance under which the tax bills are issued, the different items of improvement and total cost thereof; and shall be payable to the contractor doing the work, or to the city engineer or other person to and for the city, as the case may be. Said tax bills shall be due in thirty days after the date of issue thereof, and may bear interest as provided by ordinance, after said thirty days, at a rate of not to exceed eight percent per annum.

(RSMo 1939 § 7547)

Prior revisions: 1929 § 7393; 1919 § 8801; 1909 § 9657



Section 88.897 Sidewalk improvement--certain tax bills a lien (cities, 30,000 or less).

Sidewalk improvement--certain tax bills a lien (cities, 30,000 or less).

88.897. Any and all real property shall be liable for the cost of the improvements contemplated in sections 88.863 to 88.913, as above provided, whether owned by a person, a company, a corporation, a railroad corporation or company, a church, a charitable institution, educational institution, eleemosynary institution, cemetery or cemetery association, or any other institution or association whatever, except real estate owned by the state of Missouri or by any state institution, or by the United States, or by any county, township or city, and the tax bills so issued on any and all property, except those last named and excepted, shall be and constitute a first and prior lien against the property described therein, and second only to the lien of state, county and city taxes, and said lien shall continue for a period of three years after the maturity of each or any of said tax bills, or until the final determination of any legal proceedings to collect the same.

(RSMo 1939 § 7548)

Prior revisions: 1929 § 7394; 1919 § 8802; 1909 § 9658



Section 88.900 Sidewalk improvements--assessment of government property (cities, 30,000 or less).

Sidewalk improvements--assessment of government property (cities, 30,000 or less).

88.900. Any real estate owned by the state of Missouri or by state institutions, or owned by any county, township or city, shall be liable for the cost of any of the improvements contemplated and provided for in sections 88.863 to 88.913, the same as other property, and an assessment shall be made thereon and tax bills issued in the same manner as tax bills against other property provided for in section 88.897, and said tax bills shall be a valid and subsisting claim against such state, state institutions, county, township or city, the same as any other debt or demand against such state, state institution, county, township or city, and shall be paid for out of funds appropriated by them for such purposes, and shall bear interest at the rate of not to exceed eight percent per annum from thirty days after the date of issue until paid.

(RSMo 1939 § 7549)

Prior revisions: 1929 § 7395; 1919 § 8803; 1909 § 9659



Section 88.903 Special tax bills prima facie evidence (cities, 30,000 or less).

Special tax bills prima facie evidence (cities, 30,000 or less).

88.903. Any special tax bills issued under the provisions of sections 88.863 to 88.913 shall, in actions thereon, be prima facie evidence of the regularity of the proceedings for such special assessment, of the validity of the bill, of the doing of the work, and of the furnishing of the materials charged for, and of the liability of the property to the charge stated in the bill.

(RSMo 1939 § 7550)

Prior revisions: 1929 § 7396; 1919 § 8804; 1909 § 9660



Section 88.907 Certification of tax bills (cities, 30,000 or less).

Certification of tax bills (cities, 30,000 or less).

88.907. All of the tax bills, as provided in sections 88.863 to 88.913, shall be certified as correct by the city engineer or other person who has made the computation under authority of the city council, and shall be signed by the mayor, attested by the city clerk under the seal of the city.

(RSMo 1939 § 7551)

Prior revisions: 1929 § 7397; 1919 § 8805; 1909 § 9661



Section 88.910 Recording of tax bills (cities, 30,000 or less).

Recording of tax bills (cities, 30,000 or less).

88.910. All such tax bills shall be recorded by the city clerk in a book kept by him for such purpose before the delivery of said tax bills. And said city clerk shall release said tax bills on the margin of the record thereof, upon presentation of the tax bills duly marked "paid" by the holder or assignee, or upon presentation of other suitable evidence that such tax bill has been paid in full.

(RSMo 1939 § 7552)

Prior revisions: 1929 § 7398; 1919 § 8806; 1909 § 9662



Section 88.913 Suit to enforce collection of special tax bill (cities, 30,000 or less).

Suit to enforce collection of special tax bill (cities, 30,000 or less).

88.913. In any suit or proceedings to enforce the collection of any special tax bill issued under the provisions of sections 88.863 to 88.910 it shall only be necessary for the owner thereof to charge in the petition that such amount is due by the defendant to the plaintiff for a certain improvement made by virtue of certain ordinances, giving their title and date of adoption; provided, that nothing in said sections shall be so construed as to prevent any defendant from pleading and proving in reduction of any bill any mistake or error in the amount thereof, or that the work therein mentioned was not done in a good and workmanlike manner; and provided further, that if any party shall plead any mistake or error in the amount of the bill, or that the work was not done in a workmanlike manner, and that such party, before the commencement of the suit, tendered to the contractor, or holder of the bill, the full value of the work done, and shall establish the same on the trial, the recovery shall only be in the amount so tendered, and judgment for costs shall be rendered against the plaintiff; provided further, that if it be pleaded and proved that the work for which the bill was issued was not done according to the terms of the contract made by the contractor with the city, then the plaintiff or plaintiffs shall recover thereon only the actual value of the work done, with interest at six percent from date, if of any value; and if not of any value, the judgment shall be for the defendant. No suit for the collection of any tax bill shall be defeated or affected by any irregularity affecting any other bill, or matter rendering any other bill invalid in whole or in part; provided further, that if at any time it is found that there has been any error in the issuance of any tax bills or in any assessment, or in the mode or manner of any assessment, the same shall be corrected and a reassessment made (if necessary to correct the mistake) by the proper officials, and said reassessment shall be as binding and in all respects the same as if no previous assessments had been made or tax bills issued.

(RSMo 1939 § 7553)

Prior revisions: 1929 § 7399; 1919 § 8807; 1909 § 9663



Section 88.917 Street grading (cities, 300,000 or over).

Street grading (cities, 300,000 or over).

88.917. Every city now having or which may at any time hereafter have a population of three hundred thousand inhabitants or over shall have at all times the power to establish the grade and change the grade already established of any street, alley, avenue, public highway or public place, or any part thereof, as often as it may be deemed best for the public interest, and to cause the same or any part thereof to be graded to the established grade or to any change thereof. Provided, however, that when a change is proposed to be made in the grade of any street, alley, avenue, public highway or public place, or any part thereof, which has once been established, the city shall by ordinance declare the work of improvement to be necessary, and cause such ordinance, or the substance thereof, to be published in the newspaper doing the city printing, for ten days, Sundays included. Unless the resident owners of the city who shall own the majority in front feet of all the lands belonging to such residents fronting on the street, alley, avenue, public highway, public place, or part thereof to be improved, within thirty days after the first day of the publication of such ordinance, file with the city register their remonstrance against the proposed change, then the ordinance to cause the proposed change to be made shall become effective. Provided further, however, that when the charter of any such city shall require that such ordinance shall, before being passed, be recommended by a board of public improvements, or other authority of such city, then the same shall, before being passed, be recommended as therein required. If the remonstrance of the resident property owners above mentioned shall be filed with the city register, as herein provided, the ordinance to make the proposed change in the grade of such street, alley, avenue, public highway or public place, or any part thereof, shall not become effective until a sufficient number of the persons so remonstrating or their grantees shall, in writing, withdraw their names or the property represented by them from such remonstrance, so that said remonstrance shall cease to represent a majority of the resident owners as above provided.

(RSMo 1939 § 7713, A.L. 2008 H.B. 2047)

Prior revisions: 1929 § 7565; 1919 § 8975; 1909 § 9827



Section 88.920 Street grading--damages and benefits (cities, 300,000 or over).

Street grading--damages and benefits (cities, 300,000 or over).

88.920. When the property owners to be disturbed or damaged by the grading, regrading, or other change of any street, alley, avenue, public highway, public place, or any part thereof, are lawfully entitled to remuneration or damages under the Constitution of the state of Missouri, and shall not have waived all right or claim thereto, the ordinance which shall order the grading or regrading of any such street, alley, avenue, public highway or public place, or any part thereof, shall also prescribe and determine the limits within which private property is benefitted by the proposed grading or regrading.

(RSMo 1939 § 7714)

Prior revisions: 1929 § 7566; 1919 § 8976; 1909 § 9828



Section 88.923 Notice of suit on special tax bills (cities, 300,000 or over).

Notice of suit on special tax bills (cities, 300,000 or over).

88.923. Whenever any suit shall be commenced in any city of this state now having, or which may hereafter have a population of three hundred thousand or more inhabitants, on any special tax bill to enforce the payment or the lien thereof, the party or parties plaintiff shall, within ten days after the commencement of such suit, file with the comptroller or other officer of such city, in whose office the record of such special tax bills is required to be kept, a written notice setting forth when and in which court such suit was brought; and the comptroller or such other officer shall immediately note such facts on the record of such tax bill.

(RSMo 1939 § 7735)

Prior revisions: 1929 § 7587; 1919 § 8997; 1909 § 9848



Section 88.927 Limiting lien on special tax bills (cities, 300,000 or over).

Limiting lien on special tax bills (cities, 300,000 or over).

88.927. The lien of every such tax bill shall cease, end and determine in two years after said tax bill, or the last installment thereof, if the same be payable in installments, shall have become due and payable, unless suit shall have been brought on such tax bill, and notice of such suit, as required in section 88.923, shall have been given and filed within that time. If within said time no such suit was brought, or if within said time no such notice of suit shall have been filed, the tax bill shall be presumed to have been paid, and the comptroller, or other proper officer, shall make an appropriate entry on the record of the tax bill in his office that the lien thereof has expired by lapse of time.

(RSMo 1939 § 7736)

Prior revisions: 1929 § 7588; 1919 § 8998; 1909 § 9849



Section 88.930 Condemnation of property (cities, 150,000 to 500,000).

Condemnation of property (cities, 150,000 to 500,000).

88.930. 1. Whenever a city which now has or may hereafter have more than one hundred and fifty thousand inhabitants and less than five hundred thousand inhabitants, whether organized under general law or special charter of the provisions of section 19 of article VI of the constitution of this state, shall, by ordinance, deem it necessary to take and condemn or damage any private property for a public use of said city, it may adopt the same procedure for such taking and condemning or damaging as is prescribed in the general laws of the state for the appropriation and valuation of lands taken for telegraph, telephone, gravel and plank or railroad purposes, being chapter 523. Upon paying to the clerk of the circuit court the amount of damages awarded, the city shall have the right, notwithstanding the filing of exceptions to such award, to enter upon and take possession of the property so taken and condemned, and to proceed with the public improvement, or in the case of damage only, to proceed with the public improvement, and any subsequent proceeding shall only affect the amount of compensation to be allowed.

2. The method or procedure provided for in this section shall be construed to be an additional remedy for the benefit of the cities mentioned in said section, and not as in any way affecting or repealing the provisions of any existing law.

(RSMo 1939 §§ 7684, 7685)

Prior revisions: 1929 §§ 7536, 7537; 1919 §§ 8947, 8948; 1909 §§ 9799, 9800



Section 88.940 City improvements--contracts (constitutional charter cities, 75,000 to 80,000).

City improvements--contracts (constitutional charter cities, 75,000 to 80,000).

88.940. All city improvements of whatever kind or character, including the erection of all public buildings made or to be erected at the expense of any constitutional charter city having more than seventy-five thousand and less than eighty thousand inhabitants, except where otherwise provided herein, shall be let by contract to the lowest and best bidder, and shall be prescribed by ordinance; provided, that nothing in this section shall be so construed as to prevent the repair, by day's work, of boulevards, streets, sewers, culverts, buildings or other city property, so far as may be necessary for the preservation thereof; and provided that nothing in this section shall be construed to prevent the city from specifying by ordinance the kind and character of materials and the kind and character of labor to be used by contractors making city improvements and the maximum hours that the labor shall work thereon and the minimum wages that shall be paid the labor.

(L. 1963 p. 145 § 1)



Section 88.950 Special benefit parking districts--condemnation, procedure.

Special benefit parking districts--condemnation, procedure.

88.950. 1. Any city located within a first class county not having a charter form of government and any city having a population of at least eighty thousand, but not more than two hundred thousand, located within a first class county having a charter form of government which county contains a portion of a city having more than four hundred thousand inhabitants may establish special benefit parking districts to provide for the acquisition, improvement and all costs incident thereto, and maintenance of off-street parking facilities.

2. Whenever, upon petition of the owners of fifty-one percent of the assessable square feet of the property to be included in such district, the governing body of any city deems it necessary to condemn or appropriate private property and to assess the cost thereof against property in a benefit district, the governing body shall enact an ordinance setting forth the general nature or purpose of the use to which such private property is to be put, declaring it to be necessary to take and appropriate private property therein described for such purpose, and defining the limits of a benefit district within which private property shall be deemed benefitted or assessed to pay for the property acquired by condemnation, the improvement and all cost incident thereto, and the time and mode of payment of such assessment and the penalty for failure to pay the same when due.

3. Upon enactment of the ordinance prescribed in subsection 1 of this section, the governing body of the city shall proceed with the establishment of the benefit district as prescribed in sections 88.010 to 88.070, and the cost of improving any property acquired through that procedure shall be apportioned in the same manner and along with the costs of such acquisition.

(L. 1965 p. 215 §§ 1, 2, A.L. 1973 H.B. 638)






Chapter 89 Zoning and Planning

Section 89.010 Applicability of law--conflict with zoning provisions of another political subdivision, which to prevail.

Applicability of law--conflict with zoning provisions of another political subdivision, which to prevail.

89.010. 1. The provisions of sections 89.010 to 89.140 shall apply to all cities, towns and villages in this state.

2. (1) As used in this subsection, "transect-based zoning" means a zoning classification system that prescriptively arranges uses, elements, and environments according to a geographic cross-section that range across a continuum from rural to urban, with the range of environments providing the basis for organizing the components of the constructed world, including buildings, lots, land use, street, and all other physical elements of the human habitat, with the objective of creating sustainable communities and emphasizing bicycle lanes, street connectivity, and sidewalks, and permitting high-density and mixed use development in urban areas.

(2) In the event that any city, town, or village adopts a zoning or subdivision ordinance based on transect-based zoning, and such transect-based zoning provisions conflict with the zoning provisions adopted by code or ordinance of another political subdivision with jurisdiction in such city, town, or village, the transect-based zoning provisions governing street configuration requirements, including number and locations of parking spaces, street, drive lane, and cul-de-sac lengths and widths, turning radii, and improvements within the right-of-way, shall prevail over any other conflicting or more restrictive zoning provisions adopted by code or ordinance of the other political subdivision.

(RSMo 1939 § 7423, A.L. 1941 p. 460, A.L. 1957 p. 274, A.L. 2007 H.B. 205 merged with H.B. 795 merged with S.B. 22 merged with S.B. 81)

Prior revision: 1929 § 7270



Section 89.020 Powers of municipal legislative body--group homes, classification, standards, restrictions--enforcement of zoning beyond lake shorelines, when, how--foster homes, classifications of--certain municipalities may adopt county zoning regulations.

Powers of municipal legislative body--group homes, classification, standards, restrictions--enforcement of zoning beyond lake shorelines, when, how--foster homes, classifications of--certain municipalities may adopt county zoning regulations.

89.020. 1. For the purpose of promoting health, safety, morals or the general welfare of the community, the legislative body of all cities, towns, and villages is hereby empowered to regulate and restrict the height, number of stories, and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts, and other open spaces, the density of population, the preservation of features of historical significance, and the location and use of buildings, structures and land for trade, industry, residence or other purposes.

2. For the purpose of any zoning law, ordinance or code, the classification single family dwelling or single family residence shall include any home in which eight or fewer unrelated mentally or physically handicapped persons reside, and may include two additional persons acting as houseparents or guardians who need not be related to each other or to any of the mentally or physically handicapped persons residing in the home. In the case of any such residential home for mentally or physically handicapped persons, the local zoning authority may require that the exterior appearance of the home and property be in reasonable conformance with the general neighborhood standards. Further, the local zoning authority may establish reasonable standards regarding the density of such individual homes in any specific single family dwelling neighborhood.

3. No person or entity shall contract or enter into a contract which would restrict group homes or their location as defined in this section from and after September 28, 1985.

4. Any county, city, town or village which has a population of at least five hundred and whose boundaries are partially contiguous with a portion of a lake with a shoreline of at least one hundred fifty miles shall have the authority to enforce its zoning laws, ordinances or codes for one hundred yards beyond the shoreline which is adjacent to its boundaries. In the event that a lake is not large enough to allow any county, city, town or village to enforce its zoning laws, ordinances or codes for one hundred yards beyond the shoreline without encroaching on the enforcement powers granted another county, city, town or village under this subsection, the counties, cities, towns and villages whose boundaries are partially contiguous to such lake shall enforce their zoning laws, ordinances or orders under this subsection pursuant to an agreement entered into by such counties, cities, towns and villages.

5. Should a single family dwelling or single family residence as defined in subsection 2 of this section cease to operate for the purpose as set forth in subsection 2 of this section, any other use of such home, other than allowed by local zoning restrictions, must be approved by the local zoning authority.

6. For purposes of any zoning law, ordinance or code the classification of single family dwelling or single family residence shall include any private residence licensed by the division of family services or department of mental health to provide foster care to one or more but less than seven children who are unrelated to either foster parent by blood, marriage or adoption. Nothing in this subsection shall be construed to relieve the division of family services, the department of mental health or any other person, firm or corporation occupying or utilizing any single family dwelling or single family residence for the purposes specified in this subsection from compliance with any ordinance or regulation relating to occupancy permits except as to number and relationship of occupants or from compliance with any building or safety code applicable to actual use of such single family dwelling or single family residence.

7. Any city, town, or village that is granted zoning powers under this section and is located within a county that has adopted zoning regulations under chapter 64 may enact an ordinance to adopt by reference the zoning regulations of such county in lieu of adopting its own zoning regulations.

(RSMo 1939 § 7412, A.L. 1957 p. 274, A.L. 1959 H.B. 493, A.L. 1985 H.B. 552, A.L. 1989 S.B. 11, A.L. 2006 S.B. 809)



Section 89.030 Zoning districts.

Zoning districts.

89.030. For any or all of said purposes the local legislative body may divide the municipality into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of sections 89.010 to 89.140; and within such districts may regulate and restrict the erection, construction, reconstruction, alteration or use of buildings, structures, or land. All such regulations shall be uniform for each class or kind of buildings throughout each district, but the regulations in one district may differ from those in other districts.

(RSMo 1939 § 7413)

Prior revision: 1929 § 7260



Section 89.040 Purpose of regulations.

Purpose of regulations.

89.040. Such regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the streets; to secure safety from fire, panic and other dangers; to promote health and the general welfare; to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population; to preserve features of historical significance; to facilitate the adequate provision of transportation, water, sewerage, schools, parks, and other public requirements. Such regulations shall be made with reasonable consideration, among other things, to the character of the district and its peculiar suitability for particular uses, and with a view to conserving the values of buildings and encouraging the most appropriate use of land throughout such municipality.

(RSMo 1939 § 7414, A.L. 1959 H.B. 493)

Prior revision: 1929 § 7261



Section 89.050 Powers and limitations of legislative body in city--hearings, notice.

Powers and limitations of legislative body in city--hearings, notice.

89.050. The legislative body of such municipality shall provide for the manner in which such regulations and restrictions and the boundaries of such districts shall be determined, established, and enforced, and from time to time amended, supplemented, or changed. However, no such regulation, restriction, or boundary shall become effective until after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. At least fifteen days' notice of the time and place of such hearing shall be published in an official paper or a paper of general circulation in such municipality.

(RSMo 1939 § 7415)

Prior revision: 1929 § 7262

(2000) Ordinance directed toward regulation of public health and safety, as opposed to a zoning ordinance, does not require the statutory notice and hearing prior to enactment. City of Green Ridge v. Kreisel, 25 S.W.3d 559 (Mo.App.W.D.).



Section 89.060 Change in regulations, restrictions and boundaries--procedure.

Change in regulations, restrictions and boundaries--procedure.

89.060. Such regulations, restrictions, and boundaries may from time to time be amended, supplemented, changed, modified or repealed. In case, however, of a protest against such change duly signed and acknowledged by the owners of thirty percent or more, either of the areas of the land (exclusive of streets and alleys) included in such proposed change or within an area determined by lines drawn parallel to and one hundred and eighty-five feet distant from the boundaries of the district proposed to be changed, such amendment shall not become effective except by the favorable vote of two-thirds of all the members of the legislative body of such municipality. The provisions of section 89.050 relative to public hearing and official notice shall apply equally to all changes or amendments.

(RSMo 1939 § 7416, A.L. 1988 H.B. 923)

Prior revision: 1929 § 7263



Section 89.070 Zoning commission--appointment--duties.

Zoning commission--appointment--duties.

89.070. In order to avail itself of the powers conferred by sections 89.010 to 89.140, such legislative body shall appoint a commission, to be known as "The Zoning Commission", to recommend the boundaries of the various original districts and appropriate regulations to be enforced therein. Such commission shall make a preliminary report and hold public hearings thereon before submitting its final report and such legislative body shall not hold its public hearings or take action until it has received the final report of such commission. Where a city plan commission already exists, it may be appointed as the zoning commission.

(RSMo 1939 § 7417)

Prior revision: 1929 § 7264



Section 89.080 Board of adjustment--appointment--term--vacancies--organization.

Board of adjustment--appointment--term--vacancies--organization.

89.080. Such local legislative body shall provide for the appointment of a board of adjustment, and in the regulations and restrictions adopted pursuant to the authority of sections 89.010 to 89.140 may provide that the board of adjustment may determine and vary their application in harmony with their general purpose and intent and in accordance with general or specific rules therein contained. The board of adjustment shall consist of five members, who shall be residents of the municipality except as provided in section 305.410. The membership of the first board appointed shall serve respectively, one for one year, one for two years, one for three years, one for four years, and one for five years. Thereafter members shall be appointed for terms of five years each. Three alternate members may be appointed to serve in the absence of or the disqualification of the regular members. All members and alternates shall be removable for cause by the appointing authority upon written charges and after public hearing. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant. The board shall elect its own chairman who shall serve for one year. The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to sections 89.010 to 89.140. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. Such chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board and shall be a public record. All testimony, objections thereto and rulings thereon, shall be taken down by a reporter employed by the board for that purpose.

(RSMo 1939 § 7418, A.L. 1971 H.B. 320, A.L. 1990 H.B. 1070, A.L. 2008 H.B. 1888)

Prior revision: 1929 § 7265



Section 89.090 Board of adjustment--powers, exception for Kansas City.

Board of adjustment--powers, exception for Kansas City.

89.090. 1. The board of adjustment shall have the following powers:

(1) To hear and decide appeals where it is alleged there is error in any order, requirement, decision, or determination made by an administrative official in the enforcement of sections 89.010 to 89.140 or of any ordinance adopted pursuant to such sections;

(2) To hear and decide all matters referred to it or upon which it is required to pass under such ordinance;

(3) In passing upon appeals, where there are practical difficulties or unnecessary hardship in the way of carrying out the strict letter of such ordinance, to vary or modify the application of any of the regulations or provisions of such ordinance relating to the construction or alteration of buildings or structures or the use of land so that the spirit of the ordinance shall be observed, public safety and welfare secured and substantial justice done, provided that, in any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, the board of adjustment shall not have the power to vary or modify any ordinance relating to the use of land.

2. In exercising the above-mentioned powers such board may, in conformity with the provisions of sections 89.010 to 89.140, reverse or affirm wholly or partly, or may modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made and to that end shall have all the powers of the officer from whom the appeal is taken. The concurring vote of four members of the board shall be necessary to reverse any order, requirement, decision, or determination of any such administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance or to effect any variation in such ordinance except as provided in section 305.410.

(RSMo 1939 § 7418, A.L. 1992 H.B. 1434 & 1490, A.L. 1993 S.B. 56, A.L. 1996 H.B. 956, A.L. 2008 H.B. 1888)

Prior revision: 1929 § 7265



Section 89.100 Board of adjustment--appeals, procedure.

Board of adjustment--appeals, procedure.

89.100. Appeals to the board of adjustment may be taken by any person aggrieved, by any neighborhood organization as defined in section 32.105 representing such person, or by any officer, department, board or bureau of the municipality affected by any decision of the administrative officer. Such appeal shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment after the notice of appeal shall have been filed with him that by reason of facts stated in the certificate a stay would, in his opinion, cause immediate peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of adjustment or by a court of record on application or notice to the officer from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give public notice thereof, as well as due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing any party may appear in person or by agent or by attorney.

(RSMo 1939 § 7418, A.L. 1997 S.B. 112)

Prior revision: 1929 § 7265



Section 89.110 Board of adjustment--decisions subject to review--procedure.

Board of adjustment--decisions subject to review--procedure.

89.110. Any person or persons jointly or severally aggrieved by any decision of the board of adjustment, any neighborhood organization as defined in section 32.105 representing such person or persons or any officer, department, board or bureau of the municipality, may present to the circuit court of the county or city in which the property affected is located a petition, duly verified, setting forth that such decision is illegal, in whole or in part, specifying the grounds of the illegality. Such petition shall be presented to the court within thirty days after the filing of the decision in the office of the board. Upon the presentation of such petition the court may allow a writ of certiorari directed to the board of adjustment to review such decision of the board of adjustment and shall prescribe therein the time within which a return thereto must be made and served upon the relator's attorney, which shall not be less than ten days and may be extended by the court. The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board and on due cause shown, grant a restraining order. The board of adjustment shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof or of such portions thereof as may be called for by such writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified. If, upon the hearing, it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take additional evidence or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which a determination of the court shall be made. The court may reverse or affirm, wholly or partly, or may modify the decision brought up for review. Costs shall not be allowed against the board unless it shall appear to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision appealed from. All issues in any proceedings under sections 89.080 to 89.110 shall have preference over all other civil actions and proceedings.

(RSMo 1939 § 7418, A.L. 1997 S.B. 112)

Prior revision: 1929 § 7265



Section 89.120 Violations--penalties.

Violations--penalties.

89.120. 1. In case any building or structure is erected, constructed, reconstructed, altered, converted, or maintained, or any building, structure, or land is used in violation of sections 89.010 to 89.140 or of any ordinance or other regulation made under authority conferred hereby, the proper local authorities of the municipality, in addition to other remedies, may institute any appropriate action or proceedings to prevent such unlawful erection, construction, reconstruction, alteration, conversion, maintenance, or use, to restrain, correct, or abate such violation, to prevent the occupancy of such building, structure, or land, or to prevent any illegal act, conduct, business, or use in or about such premises. Such regulations shall be enforced by an officer empowered to cause any building, structure, place, or premises to be inspected and examined and to order in writing the remedying of any condition found to exist therein or thereat in violation of any provision of the regulations made under authority of sections 89.010 to 89.140.

2. The owner or general agent of a building or premises where a violation of any provision of said regulations has been committed or shall exist, or the lessee or tenant of an entire building or entire premises where such violation has been committed or shall exist, or the owner, general agent, lessee, or tenant of any part of the building or premises in which such violation has been committed or shall exist, or the general agent, architect, builder, contractor, or any other person who commits, takes part or assists in any such violation, or who maintains any building or premises in which any such violation shall exist shall be guilty of a misdemeanor punishable as follows:

(1) In any city with more than three hundred thousand inhabitants, by a fine of not less than ten dollars and not more than five hundred dollars for each and every day that such violation continues, or by imprisonment for ten days for each and every day such violation shall continue, or by both such fine and imprisonment in the discretion of the court. Notwithstanding the provisions of section 82.300, however, for the second and subsequent offenses involving the same violation at the same building or premises, the punishment shall be a fine of not less than two hundred and fifty dollars or more than one thousand dollars for each and every day that such violation shall continue, or by imprisonment for ten days for each and every day such violation shall continue, or by both such fine and imprisonment in the discretion of the court;

(2) In all other municipalities, by a fine of not less than ten dollars and not more than two hundred fifty dollars for each and every day that such violation continues, or by imprisonment for ten days for each and every day such violation shall continue, or by both such fine and imprisonment in the discretion of the court. Notwithstanding the provisions of section 82.300, for the second and subsequent offenses involving the same violation at the same building or premises, the punishment shall be a fine of not less than one hundred dollars or more than five hundred dollars for each and every day that such violation shall continue, or by imprisonment for ten days for each and every day such violation shall continue, or by both such fine and imprisonment in the discretion of the court.

3. Any such person who, having been served with an order to remove any such violation, shall fail to comply with such order within ten days after such service or shall continue to violate any provision of the regulations made under authority of sections 89.010 to 89.140 in the respect named in such order shall also be subject to a civil penalty of two hundred and fifty dollars.

(RSMo 1939 § 7419, A.L. 1989 H.B. 498, A.L. 1998 H.B. 977 & 1608 and H.B. 1352, A.L. 2008 H.B. 1849 merged with S.B. 1002)

Prior revision: 1929 § 7266



Section 89.130 Provisions of this law to govern, when.

Provisions of this law to govern, when.

89.130. Wherever the regulations made under authority of sections 89.010 to 89.140 require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of sections 89.010 to 89.140 shall govern. Wherever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or a less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the regulations made under authority of sections 89.010 to 89.140, the provisions of such statute or local ordinance or regulation shall govern.

(RSMo 1939 § 7420)

Prior revision: 1929 § 7267



Section 89.140 Previous ordinances to remain in force.

Previous ordinances to remain in force.

89.140. Wherever any municipality pursuant to an act of the legislature of this state shall have adopted an ordinance or ordinances for any of the purposes covered by sections 89.010 to 89.140, such ordinance or ordinances shall be deemed to have been adopted under the provisions of sections 89.010 to 89.140, and it shall not be necessary in such cases for the local legislative body to appoint a zoning commission as provided in section 89.070. All such ordinances shall remain in full force and effect, except so far as they shall be inconsistent with the provisions of sections 89.010 to 89.140, until they shall have been amended, altered or repealed by such legislative body.

(RSMo 1939 § 7421, A. 1949 H.B. 2037)

Prior revision: 1929 § 7268



Section 89.143 Zoning law to allow certain facilities.

Zoning law to allow certain facilities.

89.143. 1. Any zoning law, ordinance or code enacted on or before August 28, 1990, by the governing body of any county, or any city, town or village containing a population of more than five hundred persons, as determined based upon the last previous decennial census of the United States, shall contain or be modified to contain appropriate provisions establishing as a permissive, conditional, or special use, the location and use of buildings, structures and land as residential or outpatient facilities for the treatment of alcohol and other drug abuse.

2. Any county, or such city, town, or village which fails to modify its zoning law, ordinance or code by January 1, 1991, to provide for classification as set out in subsection 1 of this section shall be deemed to have adopted the classification of commercial or an equivalent classification for such treatment facilities.

3. If a county, or such city, town, or village, initially adopts a zoning ordinance or code after August 28, 1990, it shall contain appropriate provisions establishing as a permissive, conditional, or special use, the location and use of buildings, structures and land as residential or outpatient facilities for the treatment of alcohol and other drug abuse. If such a zoning law, ordinance, or code does not contain such provisions, the county, or such city, town, or village shall be deemed to have adopted the classification of commercial or an equivalent classification for such treatment facilities.

4. The local zoning authority may require that the exterior appearance of the facility and property be in reasonable conformance with the general standards in the area. Further, the local zoning authority may establish reasonable standards regarding the density of such residential treatment facilities in any specific neighborhood.

(L. 1990 S.B. 728 § 1)



Section 89.144 Peripheral zoning (third class cities over 25,000 inhabitants).

Peripheral zoning (third class cities over 25,000 inhabitants).

89.144. 1. Any third class city having a population of more than twenty-five thousand inhabitants may, by ordinance, adopt and enforce regulations governing zoning, planning, subdivision and building within all or any portion of the unincorporated area extending two miles outward from the corporate limits of the city if the city has a zoning commission and a board of adjustment established pursuant to sections 89.010 to 89.140. When authorized by ordinance, the zoning commission and the board of adjustment of the city shall have the same powers within the unincorporated area as they have within the corporate limits of the city.

2. The ordinances, before passage, must be approved by order of the county commission of the county in which the unincorporated area is located and the ordinances shall not be more, but may be less, restrictive than the ordinances governing zoning, planning, subdivision and building within the corporate limits of the city. If building permits are required by the ordinances, they shall be issued without fee.

3. In the event the county in which the unincorporated area is located shall create a county planning commission and the planning commission shall adopt an official master plan for the unincorporated areas of the county in accordance with the provisions of chapter 64, the authority granted the city under the terms of this section shall terminate.

(L. 1971 H.B. 145)



Section 89.145 Peripheral zoning by certain cities--approval by county commission, hearing, notice--termination.

Peripheral zoning by certain cities--approval by county commission, hearing, notice--termination.

89.145. 1. Any constitutional charter city having a population of more than thirty-five thousand inhabitants, located in any county of the first class not having a charter form of government or in any county of the second class, may, by ordinance, adopt and enforce any and all regulations governing zoning, planning, subdivision and building within all unincorporated area extending up to two miles outward from the corporate limits of the city if the city has a zoning commission and a board of adjustment established pursuant to sections 89.010 to 89.140. When authorized by ordinance, the zoning commission and the board of adjustment of the city shall have the same powers within the above county as they have within the corporate limits of the city.

2. The ordinances, before passage, must be approved by order of a majority of the county commission of the county in which the city is located and the ordinances shall not be more, but may be less, restrictive than the ordinances governing zoning, planning, subdivision and building within the corporate limits of the city. Before the approval of the ordinance, the county commission shall hold at least one public hearing thereon, fourteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the county; the notice of such hearing shall also be posted at least fourteen days in advance thereof in one or more public areas of the courthouse of the county. Such hearing may be adjourned from time to time.

3. In the event the county in which such city is located creates a county planning commission and the planning commission adopts an official master plan for the unincorporated areas of the county in accordance with the authority granted by sections 64.211 to 64.295 or by sections 64.510 to 64.690, the authority granted such constitutional charter city under the terms of this section shall terminate.

(L. 1959 S.B. 102, A.L. 1974 1208, A.L. 1992 S.B. 571)

Effective 7-9-92



Section 89.191 Municipalities in first class charter counties annexing territory with a prior zoning classification, zoning not affected.

Municipalities in first class charter counties annexing territory with a prior zoning classification, zoning not affected.

89.191. Whenever any city, town or village, located in a county of the first class with a charter form of government annexes any unincorporated territory, the zoning classification of the annexed territory shall remain the same as it was prior to the annexation, unless the zoning classification is affirmatively changed through the regular rezoning procedures used by the annexing city, town or village.

(L. 1991 S.B. 93 § 1)



Section 89.210 Street defined.

Street defined.

89.210. The word "street", as used in sections 89.220 to 89.250, means any public highway, esplanade, boulevard, parkway, square or street, or any part or side, or part of the side, of any of the same.

(RSMo 1939 § 7747)

Prior revision: 1929 § 7599



Section 89.220 Establishment of building lines.

Establishment of building lines.

89.220. It shall be lawful for any city now having or which may hereafter have five hundred thousand or more inhabitants to provide by ordinance for the establishment of building lines on any public street. Such building line shall be established by the same procedure as that provided by law in such city for the acquiring of land for the opening of streets. After the establishment of any such line no building or other structure shall be erected, reconstructed or substantially repaired and no new building or other structure or part thereof shall be reerected within said lines so established.

(RSMo 1939 § 7748)

Prior revision: 1929 § 7600



Section 89.230 Structures shall be required to conform to new line, when.

Structures shall be required to conform to new line, when.

89.230. Whenever and wherever a building line shall be established as aforesaid, all structures extending within such building lines shall be required to conform to the new line within a period of not more than twenty-five years from the time of establishing said lines, such time to be provided in the ordinance providing for the establishment of such line. At the expiration of the time limit in which all structures are so required to conform to the new building line, the proper municipal authorities shall proceed in the manner then provided by law relating to condemnation proceedings by such cities to determine the additional damages sustained by the removal of such structure then within the building line and may in the same proceeding acquire the land within the building lines or any part thereof as a street.

(RSMo 1939 § 7749)

Prior revision: 1929 § 7601



Section 89.240 Assessment and payment of damages.

Assessment and payment of damages.

89.240. In payment for the real estate, improvements and easements to be taken and acquired for the establishment of such building lines as are herein provided and of the damages sustained thereby, benefits shall be assessed and collected in the same manner as provided by law in proceedings in any such city for the acquiring of lands for the opening of streets.

(RSMo 1939 § 7750)

Prior revision: 1929 § 7602



Section 89.250 Law does not abridge or limit power of eminent domain.

Law does not abridge or limit power of eminent domain.

89.250. This law shall not limit or abridge any power now or hereafter conferred by law on such cities to establish building lines or take any property or any interest therein by eminent domain.

(RSMo 1939 § 7751)

Prior revision: 1929 § 7603



Section 89.300 Definitions.

Definitions.

89.300. For the purpose of sections 89.300 to 89.480 the following terms mean or include:

(1) "Council", the chief legislative body of the municipality;

(2) "Streets", any public ways;

(3) "Subdivision", the division of a parcel of land into two or more lots, or other divisions of land; it includes resubdivision and, when appropriate to the context, relates to the process of subdividing or to the land or territory subdivided.

(L. 1963 p. 146 § 1)



Section 89.310 Municipality may adopt city plan and appoint commission.

Municipality may adopt city plan and appoint commission.

89.310. Any municipality in this state may make, adopt, amend, and carry out a city plan and appoint a planning commission with the powers and duties herein set forth.

(L. 1963 p. 146 § 2)



Section 89.320 Planning commission--membership--terms--vacancy--removal.

Planning commission--membership--terms--vacancy--removal.

89.320. The planning commission of any municipality shall consist of not more than fifteen nor less than seven members, including:

(1) The mayor, if the mayor chooses to be a member;

(2) A member of the council selected by the council, if the council chooses to have a member serve on the commission; and

(3) Not more than fifteen nor less than five citizens appointed by the mayor and approved by the council. All citizen members of the commission shall serve without compensation. The term of each of the citizen members shall be for four years, except that the terms of the citizen members first appointed shall be for varying periods so that succeeding terms will be staggered. Any vacancy in a membership shall be filled for the unexpired term by appointment as aforesaid. The council may remove any citizen member for cause stated in writing and after public hearing.

(L. 1963 p. 146 § 3, A.L. 1997 H.B. 831, A.L. 1999 H.B. 853)



Section 89.330 Commission officers, rules, records, employees, expenditures--zoning commission to constitute planning commission.

Commission officers, rules, records, employees, expenditures--zoning commission to constitute planning commission.

89.330. 1. The commission shall elect its chairman and secretary from among the citizen members. The term of chairman and secretary shall be for one year with eligibility for reelection. The commission shall hold regular meetings and special meetings as they provided by rule, and shall adopt rules for the transaction of business and keep a record of its proceedings. These records shall be public records. The commission shall appoint the employees and staff necessary for its work, and may contract with city planners and other professional persons for the services that it requires. The expenditures of the commission, exclusive of grants and gifts, shall be within the amounts appropriated for the purpose by council.

2. Where a zoning or planning commission exists on October 13, 1963, it shall constitute the city planning commission for the purposes of sections 89.300 to 89.480 in lieu of the commission provided for herein with the same officers, membership procedures, powers and terms of office as theretofore existing, unless the council otherwise provides; except in a charter city where the provisions of the charter shall govern.

(L. 1963 p. 146 § 4)



Section 89.340 City plan, contents--zoning plan.

City plan, contents--zoning plan.

89.340. The commission shall make and adopt a city plan for the physical development of the municipality. The city plan, with the accompanying maps, plats, charts and descriptive and explanatory matter, shall show the commission's recommendations for the physical development and uses of land, and* may include, among other things, the general location, character and extent of streets and other public ways, grounds, places and spaces; the general location and extent of public utilities and terminals, whether publicly or privately owned, the acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment or change of use of any of the foregoing; the general character, extent and layout of the replanning of blighted districts and slum areas. The commission may also prepare a zoning plan for the regulation of the height, area, bulk, location and use of private, nonprofit and public structures and premises, and of population density, but the adoption, enforcement and administration of the zoning plan shall conform to the provisions of sections 89.010 to 89.250.

(L. 1963 p. 146 § 5)

*Word "and" inadvertently omitted from original rolls.



Section 89.350 Plan, prepared how--purposes.

Plan, prepared how--purposes.

89.350. In the preparation of the city plan, the commission shall make careful and comprehensive surveys and studies of the existing conditions and probable future growth of the municipality. The plan shall be made with the general purpose of guiding and accomplishing a coordinated development of the municipality which will, in accordance with existing and future needs, best promote the general welfare, as well as efficiency and economy in the process of development.

(L. 1963 p. 146 § 6)



Section 89.360 Adoption of plan, procedure.

Adoption of plan, procedure.

89.360. The commission may adopt the plan as a whole by a single resolution, or, as the work of making the whole city plan progresses, may from time to time adopt a part or parts thereof, any part to correspond generally with one or more of the functional subdivisions of the subject matter of the plan. Before the adoption, amendment or extension of the plan or portion thereof the commission shall hold at least one public hearing thereon. Fifteen days' notice of the time and place of such hearing shall be published in at least one newspaper having general circulation within the municipality. The hearing may be adjourned from time to time. The adoption of the plan requires a majority vote of the full membership of the planning commission. The resolution shall refer expressly to the maps, descriptive matter and other matters intended by the commission to form the whole or part of the plan and the action taken shall be recorded on the adopted plan or part thereof by the identifying signature of the secretary of the commission and filed in the office of the commission, identified properly by file number, and a copy of the plan or part thereof shall be certified to the council and the municipal clerk, and a copy shall be available in the office of the county recorder of deeds and shall be available at the municipal clerk's office for public inspection during normal office hours.

(L. 1963 p. 146 § 7, A.L. 1991 H.B. 487)



Section 89.370 Powers of commission--recommendations.

Powers of commission--recommendations.

89.370. The commission may make reports and recommendations relating to the plan and development of the municipality to public officials and agencies, public utility companies, civic, educational, professional and other organizations and citizens. It may recommend to the executive or legislative officials of the municipality programs for public improvements and the financing thereof. All public officials shall, upon request, furnish to the commission, within a reasonable time, all available information it requires for its work. The commission, its members and employees, in the performance of its functions, may enter upon any land to make examinations and surveys. In general, the commission shall have the power necessary to enable it to perform its functions and promote municipal planning.

(L. 1963 p. 146 § 8)



Section 89.380 Planning commission to approve improvements--commission disapproval, overruled, how.

Planning commission to approve improvements--commission disapproval, overruled, how.

89.380. Whenever the commission adopts the plan of the municipality or any part thereof, no street or other public facilities, or no public utility, whether publicly or privately owned, and, the location, extent and character thereof having been included in the recommendations and proposals of the plan or portions thereof, shall be constructed or authorized in the municipality until the location, extent and character thereof has been submitted to and approved by the planning commission. In case of disapproval the commission shall communicate its reasons to the council, and the council, by vote of not less than two-thirds of its entire membership, may overrule the disapproval and, upon the overruling, the council or the appropriate board or officer may proceed, except that if the public facility or utility is one the authorization or financing of which does not fall within the province of the council, then the submission to the planning commission shall be by the board having jurisdiction, and the planning commission's disapproval may be overruled by that board by a vote of not less than two-thirds of its entire membership. The acceptance, widening, removal, extension, relocation, narrowing, vacation, abandonment, change of use, acquisition of land for, sale or lease of any street or other public facility is subject to similar submission and approval, and the failure to approve may be similarly overruled. The failure of the commission to act within sixty days after the date of official submission to it shall be deemed approval.

(L. 1963 p. 146 § 9)

(2005) Section covers all boards acquiring property and buildings in certain cities, including school boards. Board of Education v. City of Springfield, 174 S.W.3d 653 (Mo.App.S.D.).



Section 89.390 Functions of commission.

Functions of commission.

89.390. The commission shall have and perform all of the functions of the zoning commission provided for in sections 89.010 to 89.250.

(L. 1963 p. 146 § 10)



Section 89.400 Commission to make recommendations to council on plats, when--conflict with zoning provisions of another political subdivision, which to prevail.

Commission to make recommendations to council on plats, when--conflict with zoning provisions of another political subdivision, which to prevail.

89.400. 1. When the planning commission of any municipality adopts a city plan which includes at least a major street plan or progresses in its city planning to the making and adoption of a major street plan, and files a certified copy of the major street plan in the office of the county recorder of the county in which the municipality is located, no plat of a subdivision of land lying within the municipality shall be filed or recorded until it has been submitted to and a report and recommendation thereon made by the commission to the city council and the council has approved the plat as provided by law.

2. (1) As used in this subsection, "transect-based zoning" means a zoning classification system that prescriptively arranges uses, elements, and environments according to a geographic cross-section that range across a continuum from rural to urban, with the range of environments providing the basis for organizing the components of the constructed world, including buildings, lots, land use, street, and all other physical elements of the human habitat, with the objective of creating sustainable communities and emphasizing bicycle lanes, street connectivity, and sidewalks, and permitting high-density and mixed use development in urban areas.

(2) In the event that any city, town, or village adopts a zoning or subdivision ordinance based on transect-based zoning, and such transect-based zoning provisions conflict with the zoning provisions adopted by code or ordinance of another political subdivision with jurisdiction in such city, town, or village, the transect-based zoning provisions governing street configuration requirements, including number and locations of parking spaces, street, drive lane, and cul-de-sac lengths and widths, turning radii, and improvements within the right-of-way, shall prevail over any other conflicting or more restrictive zoning provisions adopted by code or ordinance of the other political subdivision.

(L. 1963 p. 146 § 11, A.L. 2007 H.B. 205 merged with H.B. 795 merged with S.B. 22 merged with S.B. 81)



Section 89.410 Regulations governing subdivision of land, limitations, contents--public hearing--escrow funds, when released.

Regulations governing subdivision of land, limitations, contents--public hearing--escrow funds, when released.

89.410. 1. The planning commission shall recommend and the council may by ordinance adopt regulations governing the subdivision of land within its jurisdiction. The regulations, in addition to the requirements provided by law for the approval of plats, may provide requirements for the coordinated development of the city, town or village; for the coordination of streets within subdivisions with other existing or planned streets or with other features of the city plan or official map of the city, town or village; for adequate open spaces for traffic, recreation, light and air; and for a distribution of population and traffic; provided that, the city, town or village may only impose requirements for the posting of bonds, letters of credit or escrows for subdivision-related improvements as provided for in subsections 2 to 5 of this section.

2. The regulation may include requirements as to the extent and the manner in which the streets of the subdivision or any designated portions thereto shall be graded and improved as well as including requirements as to the extent and manner of the installation of all utility facilities. Compliance with all of these requirements is a condition precedent to the approval of the plat. The regulations or practice of the council may provide for the tentative approval of the plat previous to the improvements and utility installations; but any tentative approval shall not be entered on the plat. The regulations may provide that, in lieu of the completion of the work and installations previous to the final approval of a plat, the council shall accept, at the option of the developer, an escrow secured with cash or an irrevocable letter of credit deposited with the city, town, or village. The city, town, or village may accept a surety bond, and such bond shall be in an amount and with surety and other reasonable conditions, providing for and securing the actual construction and installation of the improvements and utilities within a period specified by the council and expressed in the bond. The release of any such escrow, letter of credit, or bond by the city, town or village shall be as specified in this section. The council may enforce the escrow or bond by all appropriate legal and equitable remedies. The regulations may provide, in lieu of the completion of the work and installations previous to the final approval of a plat, for an assessment or other method whereby the council is put in an assured position to do the work and make the installations at the cost of the owners of the property within the subdivision. The regulations may provide for the dedication, reservation or acquisition of lands and open spaces necessary for public uses indicated on the city plan and for appropriate means of providing for the compensation, including reasonable charges against the subdivision, if any, and over a period of time and in a manner as is in the public interest.

3. The regulations shall provide that in the event a developer who has posted an escrow, or letter of credit, or bond with a city, town, or village in accordance with subsection 2 of this section transfers title of the subdivision property prior to full release of the escrow, letter of credit, or bond, the municipality shall accept a replacement escrow or letter of credit from the successor developer in the form allowed in subsection 2 of this section and in the amount of the escrow or letter of credit held by the city, town, or village at the time of the property transfer, and upon receipt of the replacement escrow or letter of credit, the city, town, or village shall release the original escrow or letter of credit in full and release the prior developer from all further obligations with respect to the subdivision improvements if the successor developer assumes all of the outstanding obligations of the previous developer. The city, town, or village may accept a surety bond from the successor developer in the form allowed in subsection 2 of this section and in the amount of the bond held by the city, town, or village at the time of the property transfer, and upon receipt of the replacement bond, the city, town, or village shall release the original bond in full, and release the prior developer from all further obligations with respect to the subdivision improvements.

4. The regulations shall provide that any escrow or bond amount held by the city, town or village to secure actual construction and installation on each component of the improvements or utilities shall be released within thirty days of completion of each category of improvement or utility work to be installed, minus a maximum retention of five percent which shall be released upon completion of all improvements and utility work. The city, town, or village shall inspect each category of improvement or utility work within twenty business days after a request for such inspection. Any such category of improvement or utility work shall be deemed to be completed upon certification by the city, town or village that the project is complete in accordance with the ordinance of the city, town or village including the filing of all documentation and certifications required by the city, town or village, in complete and acceptable form. The release shall be deemed effective when the escrow funds or bond amount are duly posted with the United States Postal Service or other agreed-upon delivery service or when the escrow funds or bond amount are hand delivered to an authorized person or place as specified by the owner or developer.

5. If the city, town or village has not released the escrow funds or bond amount within thirty days as provided in this section or provided a timely inspection of the improvements or utility work after request for such inspection, the city, town or village shall pay the owner or developer in addition to the escrow funds due the owner or developer, interest at the rate of one and one-half percent per month calculated from the expiration of the thirty-day period until the escrow funds or bond amount have been released. Any owner or developer aggrieved by the city's, town's or village's failure to observe the requirements of this section may bring a civil action to enforce the provisions of this section. In any civil action or part of a civil action brought pursuant to this section, the court may award the prevailing party or the city, town or village the amount of all costs attributable to the action, including reasonable attorneys' fees.

6. Nothing in this section shall apply to performance, maintenance and payment bonds required by cities, towns or villages.

7. Before adoption of its subdivision regulations or any amendment thereof, a duly advertised public hearing thereon shall be held by the council.

8. The provisions of subsection 2 of this section requiring the acceptance of an escrow secured by cash or an irrevocable letter of credit, rather than a surety bond, at the option of the developer, all of the provisions of subsection 3 of this section, and the provisions of subsections 4 and 5 of this section regarding an inspection of improvements or utility work within twenty business days shall not apply to any home rule city with more than four hundred thousand inhabitants and located in more than one county.

9. Notwithstanding the provisions of section 290.210 to the contrary, improvements secured by escrow, letter of credit, or bond as provided in this section shall not be subject to the terms of sections 290.210 to 290.340 unless they are paid for wholly or in part out of public funds.

(L. 1963 p. 146 § 12, A.L. 1999 S.B. 20, A.L. 2004 H.B. 795, et al.)



Section 89.420 Commission to approve plats, when.

Commission to approve plats, when.

89.420. Within sixty days after the submission of a plat to the commission, the commission shall approve or disapprove the plat; otherwise the plat is deemed approved by the commission, except that the commission, with the consent of the applicant for the approval, may extend the sixty-day period. The ground of disapproval of any plat by the commission shall be made a matter of record.

(L. 1963 p. 146 § 13)



Section 89.430 Commission approval of plats--effects.

Commission approval of plats--effects.

89.430. The approval of a plat by the commission does not constitute or effect an acceptance by the municipality or public of the dedication to public use of any street or other ground shown upon the plat.

(L. 1963 p. 146 § 14)



Section 89.440 Approval of plats required for recording.

Approval of plats required for recording.

89.440. No county recorder shall receive for filing or recording any subdivision plat required to be approved by a city council or municipal planning commission unless the plat has endorsed upon it the approval of the city council under the hand of the clerk and the seal of the city, or by the secretary of the planning commission.

(L. 1963 p. 146 § 15)



Section 89.450 Use of unapproved plat in sale of land--penalty--vacation or injunction of transfer.

Use of unapproved plat in sale of land--penalty--vacation or injunction of transfer.

89.450. No owner, or agent of the owner, of any land located within the platting jurisdiction of any municipality, knowingly or with intent to defraud, may transfer, sell, agree to sell, or negotiate to sell that land by reference to or by other use of a plat of any purported subdivision of the land before the plat has been approved by the council or planning commission and recorded in the office of the appropriate county recorder unless the owner or agent shall disclose in writing that such plat has not been approved by such council or planning commission and the sale is contingent upon the approval of such plat by such council or planning commission. Any person violating the provisions of this section shall forfeit and pay to the municipality a penalty not to exceed three hundred dollars for each lot transferred or sold or agreed or negotiated to be sold; and the description by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring shall not exempt the transaction from this penalty. A municipality may enjoin or vacate the transfer or sale or agreement by legal action, and may recover the penalty in such action.

(L. 1963 p. 146 § 16, A.L. 2005 S.B. 210)



Section 89.460 Public improvements, how approved after adoption of major street plan.

Public improvements, how approved after adoption of major street plan.

89.460. Upon adoption of a major street plan and subdivision regulations, the municipality shall not accept, lay out, open, improve, grade, pave or light any street, lay or authorize the laying of water mains, sewers, connections or other utilities in any street within the municipality unless the street has received the legal status of a public street prior to the adoption of a city plan; or unless the street corresponds in its location and lines with a street shown on a subdivision plat approved by the council or planning commission or on a street plan made by and adopted by the commission. The council may locate and construct or may accept any other street if the ordinance or other measure for the location and construction or for the acceptance is first submitted to the commission for its approval and approved by the commission or, if disapproved by the commission, is passed by the affirmative vote of not less than two-thirds of the entire membership of the council.

(L. 1963 p. 146 § 17)



Section 89.470 No building permitted on streets not conforming to major street plan.

No building permitted on streets not conforming to major street plan.

89.470. After the adoption of a major street plan, no building permit shall be issued for and no building shall be erected on any lot within the territorial jurisdiction of the commission unless the street giving access to the lot upon which the building is proposed to be placed conforms to the requirements of section 89.460.

(L. 1963 p. 146 § 18)



Section 89.480 Establishment of building lines--board of adjustment.

Establishment of building lines--board of adjustment.

89.480. Whenever a plan for major streets has been adopted, the council, upon recommendation of the planning commission, is authorized and empowered to establish, regulate and limit and amend, by ordinance, building or setback lines on major streets, and to prohibit any new building being located within building or setback lines. When a plan for proposed major streets or other public improvements has been adopted, the council is authorized to prohibit any new building being located within the proposed site or right-of-way when the center line of the proposed street or the limits of the proposed sites have been carefully determined and are accurately delineated on maps approved by the planning commission and adopted by the council. The council shall provide for the method by which this section shall be administered and enforced and may provide for a board of adjustment with powers to modify or vary the regulations, in specific cases, in order that unwarranted hardship, which constitutes an unreasonable deprivation of use as distinguished from the mere grant of a privilege, may be avoided. If there is a board of zoning adjustment on October 13, 1963, that board shall be appointed to serve as the board of adjustment for the building line regulations. If there is no board of zoning adjustment, the personnel, length of terms, method of appointment and organization of the board of adjustment for the building line regulations shall be the same as now provided for municipal boards of zoning adjustment. The regulations of this section shall not be adopted, changed or amended until a public hearing has been held thereon as provided in section 89.360.

(L. 1963 p. 146 § 19)



Section 89.490 Violation--penalty.

Violation--penalty.

89.490. Any person violating the provisions of sections 89.300 to 89.490 is guilty of a misdemeanor and upon conviction thereof shall be fined not less than one hundred dollars nor more than five hundred dollars, or by confinement in the county jail for not more than one year, or by both such fine and confinement.

(L. 1963 p. 146 § 21)



Section 89.491 Violation of county planning, zoning and recreation order or ordinance, civil action authorized--venue, jurisdiction--costs.

Violation of county planning, zoning and recreation order or ordinance, civil action authorized--venue, jurisdiction--costs.

89.491. 1. Any person or neighborhood organization as defined in section 32.105 aggrieved by a violation described in this subsection may commence a civil action on his own behalf against any person who is alleged to be in violation of the provisions of chapter 64 or this chapter, or in violation of any standard, regulation, or ordinance which has been adopted by any county or city pursuant to chapter 64 or this chapter.

2. Venue for such actions allowed by subsection 1 of this section shall be in the circuit court in the circuit in which the violation is alleged to have occurred.

3. The appropriate circuit court, as established in subsection 2 of this section, shall have jurisdiction to enforce the standard, regulation or ordinance alleged to have been violated, to order such action as may be necessary to correct the violation, and to impose any civil penalty provided for the violation.

4. The appropriate circuit court, in issuing any final order in any action brought pursuant to this section, shall award costs of litigation, including reasonable attorney's fees, to the prevailing party.

(L. 1993 S.B. 376)






Chapter 90 Parks and Recreation (Cities)

Section 90.010 Parks, acquisition, funds, how obtained--tax, how levied and collected--amount of tax.

Parks, acquisition, funds, how obtained--tax, how levied and collected--amount of tax.

90.010. 1. Whenever any city desires to establish a park or pleasure grounds, the common council or mayor and board of aldermen of such city is hereby authorized and empowered to acquire property for such purposes by gift, purchase or condemnation of lands in such city or within one mile thereof, and for that purpose may borrow money and issue bonds in payment thereof, and shall by ordinance describe the metes and bounds of such lands to be purchased or condemned. Lands owned by such city may by ordinance be converted, set aside or appropriated for parks or pleasure grounds. Such city may levy an annual tax not to exceed two mills on the dollar for the maintenance of such parks or pleasure grounds, and such tax shall be levied and collected in like manner with other general taxes of such city, but the funds received therefrom shall be kept separate and apart from all other funds of the city and shall be deposited in the park fund.

2. Taxes levied and collected in accordance with the provisions of this section shall not be included in calculating any amount of taxes which may be levied and collected for general municipal purposes.

3. The annual tax for park and pleasure grounds may be set at any amount approved by the qualified voters of the city in the manner prescribed by section 90.500 which amount if approved by the voters shall be in addition to the maximum amount authorized by this section or any other section for parks and pleasure purposes. The city council may submit the tax to the voters or citizens may petition in accordance with the provisions of section 90.500. The ballot and the vote for the tax shall be in accordance with procedures set forth in section 90.500.

(RSMo 1939 §§ 6975, 15331, A. 1949 H.B. 2038, A.L. l972 H.B. 1386, A.L. 1994 H.B. 1200 & 1192)

Prior revisions: 1929 §§ 6829, 14238; 1919 §§ 8311, 9210; 1909 §§ 9247, 10239

CROSS REFERENCE:

Corporation, municipalities may contract for common facilities and services, 70.210 to 70.320



Section 90.020 Park lands--condemnation.

Park lands--condemnation.

90.020. The common council or mayor and board of aldermen, in proceedings by ordinance to purchase or condemn lands for the purpose stated in section 90.010, shall proceed in the manner provided by law, or in the manner provided in the charter of such city for the condemnation of lands for the establishment of streets, avenues, alleys or market places, or public squares; and on such condemnation and the payment of the appraisement as therein provided, the title of such land shall vest in such city for the uses and purposes for which it was taken.

(RSMo 1939 § 15332, A. 1949 H.B. 2038)

Prior revisions: 1929 § 14239; 1919 § 9211; 1909 § 10240



Section 90.101 Numbers of commissioners--vacancy in board of commissioners, how filled.

Numbers of commissioners--vacancy in board of commissioners, how filled.

90.101. 1. Notwithstanding any law to the contrary, the board of commissioners of Tower Grove Park shall have the authority to adjust the size of its membership, provided that any such adjustment shall be approved by a majority vote of the board members.

2. Notwithstanding any law to the contrary, in case of any vacancy occurring in the membership of the board of commissioners of Tower Grove Park from death, resignation, or disqualification to act, the vacancy shall be filled by appointment from the remaining members of the board, or a majority of them, for the balance of the term then vacant, and all vacancies caused by the expiration of the term of office shall be filled by appointment from the judges of the supreme court of the state of Missouri, or a majority of them or if said judges are unable or unwilling to so act, which shall be presumed by their failure to act within thirty days following delivery to the court of a slate of appointees, by the majority vote of the remaining board members.

(L. 1998 H.B. 1158 § 1, A.L. 2011 H.B. 142 merged with H.B. 464)

Source: RSMo 1939 § 15735



Section 90.500 Parks--petition--tax rate--election--form of ballot (certain cities).

Parks--petition--tax rate--election--form of ballot (certain cities).

90.500. 1. When one hundred voters of any incorporated city or town having less than thirty thousand inhabitants, or any city of the third class, shall petition the mayor and common council asking that an annual tax be levied for the establishment and maintenance of free public parks in the incorporated city or town, and providing for suitable entertainment therein, and shall specify in their petition a rate of taxation as provided in this section, the mayor and common council shall submit the question to the voters.

2. The question shall be submitted in substantially the following form:

Shall a . . . . cent tax per one hundred dollars assessed valuation be levied for public parks?

3. The tax specified in the notice shall be levied and collected in the same manner as other general taxes of the incorporated city or town and shall be deposited in the park fund. The rate of taxation authorized by this section shall be combined with any rate of tax imposed pursuant to the provisions of section 90.010, and any tax authorized pursuant to the provisions of this section shall cease in case the voters of such incorporated city or town shall so determine, by a majority vote after a petition for the submission is filed in accordance with the provisions of this section.

(RSMo 1939 §§ 15333, 15341, A. 1949 H.B. 2038, A.L. 1967 p. 169, A.L. 1972 H.B. 1386, A.L. 1975 H.B. 398, A.L. 1976 S.B. 729, A.L. 1978 H.B. 971, A.L. 1994 H.B. 1200 & 1192)

Prior revisions: 1929 §§ 14240, 14248; 1919 §§ 9212, 9220; 1909 §§ 10241, 10249



Section 90.510 Public parks, maintenance.

Public parks, maintenance.

90.510. In case of an increase in valuation in any year of the taxable property within any city, or whenever the common council of such city is satisfied that a lower rate will produce ample funds, it may reduce the levy herein provided for by levying a tax for the maintenance of said free public parks which in the judgment of said common council shall be sufficient for the maintenance of said free public parks throughout the year.

(RSMo 1939 § 15333, A. 1949 H.B. 2038, A.L. 1959 S.B. 162)

Prior revisions: 1929 § 14240; 1919 § 1912; 1909 § 10241



Section 90.520 Park board--appointment.

Park board--appointment.

90.520. When any incorporated city or town shall have decided to establish and maintain public parks under sections 90.500 to 90.570, the mayor of such city shall, with the approval of the legislative branch of the municipal government, proceed to appoint a board of nine directors for the same, chosen from the citizens at large with reference to their fitness for such office, and no member of the municipal government shall be a member of the board.

(RSMo 1939 §§ 15334, 15342, A. 1949 H.B. 2038)

Prior revisions: 1929 §§ 14241, 14249; 1919 §§ 9213, 9221; 1909 §§ 10242, 10250



Section 90.530 Park directors--terms of office.

Park directors--terms of office.

90.530. The directors shall hold office, one-third for one year, one-third for two years and one-third for three years from the first of June following their appointment, and at their first regular meeting shall cast lots for their respective terms; and annually thereafter the mayor shall, before the first of June of each year, appoint as before three directors, who shall hold office for three years and until their successors are appointed. The mayor may, by and with the consent of the legislative branch of the municipal government, remove any director for misconduct or neglect of duty.

(RSMo 1939 §§ 15335, 15343, A. 1949 H.B. 2038)

Prior revisions: 1929 §§ 14242, 14250; 1919 §§ 9214, 9222; 1909 §§ 10243, 10251



Section 90.540 Park board--vacancies--no compensation.

Park board--vacancies--no compensation.

90.540. Vacancies in the board of directors, occasioned by removal, resignation or otherwise, shall be reported to the city council and be filled in like manner as original appointments, and no director shall receive compensation as such.

(RSMo 1939 §§ 15336, 15344, A. 1949 H.B. 2038)

Prior revisions: 1929 §§ 14243, 14251; 1919 §§ 9215, 9223; 1909 §§ 10244, 10252



Section 90.550 Park board--organization--powers.

Park board--organization--powers.

90.550. Said directors shall immediately after their appointment, meet and organize by the election of one of their number president, and by the election of such other officers as they may deem necessary. They shall make and adopt such bylaws, rules and regulations for their guidance and for the government of the parks as may be expedient, not inconsistent with sections 90.500 to 90.570. They shall have the exclusive control of the expenditures of all money collected to the credit of the park fund and of the supervision, improvement, care and custody of said park. All moneys received for such parks shall be deposited in the treasury of said city or town to the credit of the park fund and shall be kept separate and apart from the other moneys of such city or town and drawn upon by the proper officers of said city or town upon the properly authenticated vouchers of the park board. Said board shall have power to purchase or otherwise secure ground to be used for such parks, shall have power to appoint a suitable person to take care of said parks and necessary assistants for said person and fix their compensation, and shall have power to remove such appointees; and shall in general carry out the spirit and intent of sections 90.500 to 90.570 in establishing and maintaining public parks.

(RSMo 1939 §§ 15337, 15345, A. 1949 H.B. 2038)

Prior revisions: 1929 §§ 14244, 14252; 1919 §§ 9216, 9224; 1909 §§ 10245, 10253



Section 90.560 Park board--annual report.

Park board--annual report.

90.560. The said board of directors shall make, on or before the second Monday in June, an annual report to the city council stating the condition of their trust on the first day of May of that year, the various sums of money received from the park fund and other sources, and how much moneys have been expended and for what purposes, with such other statistics, information and suggestions as they may deem of general interest. All such portions of such report as relate to the receipt and expenditure of money shall be verified by affidavit.

(RSMo 1939 §§ 15338, 15346, A. 1949 H.B. 2038)

Prior revisions: 1929 §§ 14245, 14253; 1919 §§ 9217, 9225; 1909 §§ 10246, 10254



Section 90.570 Public park--private donations.

Public park--private donations.

90.570. Any person desiring to make donations of money, personal property or real estate for the benefit of such park shall have a right to vest the title to the money or real estate so donated in the board of directors created under sections 90.500 to 90.570, to be held and controlled by such board when accepted according to the terms of the deed, gift, devise or bequest of such property; and as to such property, the said board shall be held and considered to be the special trustees.

(RSMo 1939 §§ 15339, 15347, A. 1949 H.B. 2038)

Prior revisions: 1929 §§ 14246, 14254; 1919 §§ 9218, 9226; 1909 §§ 10247, 10255



Section 90.640 Zoological park board--annual report.

Zoological park board--annual report.

90.640. The said board of control shall make, before the second Monday in April, an annual report to the legislative branch of the municipal government, stating the condition of their trust on the first day of April of that year, the various sums of money received from the zoological park fund and from other sources, and how such moneys have been expended and for what purposes, the number and character of the acquisitions to the collections added by the purchase, gift or otherwise during the year, together with the number at the beginning of the year, and such information and suggestions as they may deem of general interest. All such portions of said report as relate to the receipt and expenditure of money, as well as to the number and value of the collections and description and value of the property, shall be verified by affidavit.

(RSMo 1939 § 15371)

Prior revisions: 1929 § 7616; 1919 § 9015



Section 90.650 Zoological park--protective ordinances.

Zoological park--protective ordinances.

90.650. The legislative authority of said city shall have power to enact ordinances imposing suitable penalties for the punishment of persons committing injury upon said zoological park or the grounds or collections or property thereof.

(RSMo 1939 § 15372)

Prior revisions: 1929 § 7617; 1919 § 9016



Section 90.700 St. Louis symphony's promissory note to state extended to April 15, 1998.

St. Louis symphony's promissory note to state extended to April 15, 1998.

90.700. Interest on the promissory note entered into by the St. Louis Symphony Society, a not-for-profit corporation, wherein the society promised to repay to the state of Missouri the sum of two million dollars with interest on or before the fifteenth day of April, 1993, shall be paid on or before that time, and the note is hereby extended and shall become due and payable on April 15, 1998. No further extension of the note shall be made or granted and the note, the underlying debt represented by the note and any accrued interest shall not be released, extinguished or forgiven in whole or in part.

(L. 1992 H.B. 1058 § 1 subsec. 1)



Section 90.702 Kansas City symphony's promissory note to state extended to April 15, 1998.

Kansas City symphony's promissory note to state extended to April 15, 1998.

90.702. Interest on the promissory note entered into by the Kansas City Symphony, a not-for-profit corporation, wherein it promised to repay to the state of Missouri the sum of one million dollars with interest on or before the fifteenth day of April, 1993, shall be paid on or before that time, and the note is hereby extended and shall become due and payable on April 15, 1998. No further extension of the note shall be made or granted and the note, the underlying debt represented by the note and any accrued interest shall not be released, extinguished or forgiven in whole or in part.

(L. 1992 H.B. 1058 § 1 subsec. 2)



Section 90.750 Kansas City regional sports complex authority created--authority defined.

Kansas City regional sports complex authority created--authority defined.

90.750. There is hereby created in any city with a population of more than three hundred thousand inhabitants which is located in more than one county a special authority to be known as the "Kansas City Regional Sports Complex Authority". Such authority shall be a distinct and separate entity from any county sports complex authority authorized by section 64.930. For purposes of sections 90.750 to 90.760, the term "authority" means the Kansas City regional sports complex authority.

(L. 1997 2d Ex. Sess. S.B. 1 § 13)

Effective 12-23-97



Section 90.755 Complex commissioners' qualifications, appointment, terms, vacancies--chairman, how selected.

Complex commissioners' qualifications, appointment, terms, vacancies--chairman, how selected.

90.755. 1. The authority created in section 90.750 shall consist of eight commissioners who shall be qualified voters of the state of Missouri, one of whom shall be the director of the department of economic development. The remaining seven members shall be appointed by the governor with the advice and consent of the senate as follows:

(1) The mayor of a city having a population of at least four hundred thirty thousand inhabitants located in more than one county shall submit two panels of three names of residents of such city to the governor who shall select one person from each such panel;

(2) The governing body of a county of the first classification with a charter form of government containing the major part of a city having a population of at least four hundred thirty thousand inhabitants shall submit two panels of three names of residents of such county to the governor who shall select one person from each such panel; and

(3) The governing bodies of all other counties containing a part of a city with a population of at least four hundred thirty thousand inhabitants shall each submit a panel of three names of residents of each such county to the governor who shall select one person from each such panel. No more than four of the members selected by the governor shall be from the same political party.

2. Except for the director of the department of economic development, the commissioners shall be appointed to serve for terms of six years, except those first appointed. One shall be appointed for a two-year term, one for a three-year term, one for a four-year term, two for a five-year term and two for a six-year term. The commissioners shall annually select a chairman from among their members.

3. Each commissioner shall hold office until his or her successor has been appointed and qualified. If a vacancy occurs, it shall be filled in the same manner as the first appointment. All vacancies shall be filled within thirty days from the date of such vacancy. The commissioners shall serve without compensation.

(L. 1997 2d Ex. Sess. S.B. 1 § 14)

Effective 12-23-97



Section 90.760 Duties of the authority--annual report due when.

Duties of the authority--annual report due when.

90.760. The duties of the authority created in section 90.750 shall include, but are not limited to, the study and review of all current major sports leagues, clubs or franchises operating in Kansas City and the analysis of possibilities for future growth and expansion of existing and new major sports leagues, clubs or franchises in that and surrounding areas. Unless and until otherwise provided, the authority shall make an annual report by December first of every year, to the governor, the president pro tem of the senate and the speaker of the house of representatives, and the director of the department of economic development. Such report shall set forth in detail the authority's findings and recommendations.

(L. 1997 2d Ex. Sess. S.B. 1 § 15)

Effective 12-23-97






Chapter 91 Municipally Owned Utilities

Section 91.010 Cities empowered to erect, maintain gas and power plants--waterworks--ice plants--electric light plants.

Cities empowered to erect, maintain gas and power plants--waterworks--ice plants--electric light plants.

91.010. The city council of any city, town or village in this state shall have power to erect, maintain and operate waterworks, or to acquire waterworks by purchase and to operate and maintain the same, and to supply the inhabitants thereof with water; to erect, purchase, acquire, maintain and operate gas and power plants, electric light plants, ice plants or any other kind of plant or device for lighting purposes, or to acquire and own the same by purchase and to maintain and operate such plants and to supply the inhabitants of such cities, towns and villages with water, light, ice and power therefrom.

(RSMo 1939 § 7786)

Prior revisions: 1929 § 7641; 1919 § 9079; 1909 § 9904



Section 91.020 Cities empowered to sell light and power.

Cities empowered to sell light and power.

91.020. Any city in this state, which owns and operates any electric light or power plant, may, and is hereby authorized and empowered to, supply electric current from its light or power plant to other municipal corporations for their use and the use of their inhabitants, and also to persons and private corporations for use beyond the corporate limits of such city, and to enter into contracts therefor for such time and upon such terms and under such rules and regulations as may be agreed upon by the contracting parties.

(RSMo 1939 § 7787)

Prior revisions: 1929 § 7642; 1919 § 9080



Section 91.025 Definitions--continuation of existing electrical service--change of supplier--commission jurisdiction.

Definitions--continuation of existing electrical service--change of supplier--commission jurisdiction.

91.025. 1. As used in this section, the following terms mean:

(1) "Municipally owned or operated electric power system", a system for the distribution of electrical power and energy to the inhabitants of a municipality which is owned and operated by the municipality itself, whether operated under authority pursuant to this chapter or under a charter form of government;

(2) "Permanent service", electrical service provided through facilities which have been permanently installed on a structure and which are designed to provide electric service for the structure's anticipated needs for the indefinite future, as contrasted with facilities installed temporarily to provide electrical service during construction. Service provided temporarily shall be at the risk of the electrical supplier and shall not be determinative of the rights of the provider or recipient of permanent service;

(3) "Structure" or "structures", an agricultural, residential, commercial, industrial or other building or a mechanical installation, machinery or apparatus at which retail electric energy is being delivered through a metering device which is located on or adjacent to the structure and connected to the lines of an electrical corporation, rural electric cooperative, municipally owned or operated electric power system, or joint municipal utility commission. Such terms shall include any contiguous or adjacent additions to or expansions of a particular structure. Nothing in this section shall be construed to confer any right on an electric supplier to serve new structures on a particular tract of land because it was serving an existing structure on that tract.

2. Once a municipally owned or operated electrical system, or its predecessor in interest, lawfully commences supplying retail electric energy to a structure through permanent service facilities, it shall have the right to continue serving such structure, and other suppliers of electrical energy shall not have the right to provide service to the structure except as might be otherwise permitted in the context of municipal annexation, pursuant to section 386.800 or pursuant to a territorial agreement approved under section 394.312. The public service commission, upon application made by a customer, may order a change of suppliers on the basis that it is in the public interest for a reason other than a rate differential, and the commission is hereby given jurisdiction over municipally owned or operated electric systems to accomplish the purpose of this section. The commission's jurisdiction under this section is limited to public interest determinations and excludes questions as to the lawfulness of the provision of service, such questions being reserved to courts of competent jurisdiction. Except as provided in this section, nothing in this section shall be construed as otherwise conferring upon the commission jurisdiction over the service, rates, financing, accounting or management of any such municipally owned or operated electrical system, and nothing in this section, section 393.106, and section 394.315 shall affect the rights, privileges or duties of any municipality to form or operate municipally owned or operated electrical systems. Nothing in this section shall be construed to make lawful any provision of service which was unlawful prior to July 11, 1991. Nothing in this section shall be construed to make unlawful the continued lawful provision of service to any structure which may have had a different supplier in the past, if such a change in supplier was lawful at the time it occurred.

(L. 1991 S.B. 221)

Effective 7-11-91



Section 91.026 Aluminum smelting facilities may contract to purchase electric power, no set rates or time periods--definitions--criteria.

Aluminum smelting facilities may contract to purchase electric power, no set rates or time periods--definitions--criteria.

91.026. 1. As used in this section, the following terms mean:

(1) "Aluminum smelting facility", a facility whose primary industry is the smelting of aluminum and primary metals, Standard Industrial Classification Code 3334, is located in a county of the second classification, which has used over three million megawatt hours of electricity during a calendar year, and has had electrical service provided to said facility in the past, in part or whole, by a municipally owned utility and, in part or whole, by an electric generating cooperative owned by rural electric cooperatives;

(2) "Commission", the Missouri public service commission;

(3) "Delivery services", transmission, distribution, or metering of electric power and energy or services ancillary thereto or related services;

(4) "Local electric service utility", an electrical corporation engaged in the furnishing of local electric service to consumers under a certificate of convenience and necessity issued by the commission, any municipal electric distribution system or electric cooperative;

(5) "Municipally owned utility", a utility as defined in subdivision (1) of subsection 1 of section 91.025.

2. Notwithstanding any provisions of law to the contrary, any aluminum smelting facility shall have the right to purchase and contract to purchase electric power and energy and delivery services from any provider, wherever found or located, at whatever rates or charges as contracted for, and such periods or times as is needed or necessary or convenient for the operation of such aluminum smelting facility and for no other purpose, notwithstanding any past circumstances of supply. Any aluminum smelting facility purchasing or contracting to purchase electric power and energy pursuant to this section shall not resell such electric power and energy to any party except the original providers of such electric power and energy.

3. Notwithstanding the provisions of section 91.025, section 393.106, and section 394.315 to the contrary, any provider of such electric power and energy and delivery services, whether or not otherwise under Missouri regulatory jurisdiction, shall have the right to transact for and sell electric power and energy and delivery services to an aluminum smelting facility. Any transactions or contracts pursuant to this section for electric power and energy and delivery services shall not be subject to the jurisdiction of the commission with regard to the determination of rates.

4. When current electric power and energy is being supplied in part or in whole by a municipally owned utility and in part or whole by an electric generating cooperative owned by rural electric cooperatives and not under any contract authorized pursuant to this section, a replacement contract pursuant to the provisions of subsections 2 and 3 of this section shall provide for all of the electric power and energy and delivery services requirements of the aluminum smelter and shall meet the following criteria:

(1) The aluminum smelting facility's change of supplier shall have no negative financial impact on any past supplier or suppliers or to other electricity customers of such supplier or suppliers;

(2) The supply arrangements made by the aluminum smelting facility when operated in coordination with the local electric infrastructure shall not reduce the reliability of service to other customers or the safety of any person;

(3) The aluminum smelting facility's change of electric supplier shall not cause a reduction in tax revenue to the state of Missouri or any political subdivision;

(4) No billing or metering functions of any municipally owned utility will be changed or affected as a result of a change of electric supplier by such aluminum smelting facility.

5. No local electric service utility provider of electric power and energy or delivery services shall have any obligation to supply or deliver backup, peaking or emergency power to an aluminum smelting facility exercising its rights under this section, nor liability for inability or failure to provide such power, except as may be established by written contract.

6. Once an aluminum smelting facility has purchased electric power pursuant to its rights pursuant to this section, no past supplier of energy and related services shall have any obligation to provide electric power and energy and delivery services to such aluminum smelting facility except as may be established by written contract.

7. The provisions of this section recognize highly unique circumstances of aluminum smelting facilities and are not to be interpreted as condoning or conceding the suitability of retail electric restructuring for any customer or class of customers in the state of Missouri.

(L. 2003 H.B. 208 merged with S.B. 555)

Effective 5-22-03 (S.B. 555) 7-09-03 (H.B. 208)



Section 91.030 Cities may purchase light and power, and ancillary services.

Cities may purchase light and power, and ancillary services.

91.030. Any city, town or village in this state, having authority to maintain and operate an electric light and power plant, may procure electric current and ancillary services for that purpose from any other city, owning and operating such plant, or other lawful supplier and to that end may enter into a contract therefor with such city or other supplier having such plant for such period and upon such terms as may be agreed by the contracting parties solely on the approval by the governing board or council of such municipality owned or operated electric power system or by its duly authorized representative without further regulatory or public approval, notwithstanding any provisions of law to the contrary.

(RSMo 1939 § 7788, A.L. 2003 H.B. 208 merged with S.B. 555)

Prior revisions: 1929 § 7643; 1919 § 9081

Effective 5-22-03 (S.B. 555) 7-09-03 (H.B. 208)



Section 91.040 Cities may use streets and roads.

Cities may use streets and roads.

91.040. Any city, town or village, which any city of this state, having an electric light or power plant, may agree to supply with electric current under the provisions of sections 91.020 and 91.030, is hereby authorized and empowered to conduct said current from the city, agreeing to supply the same, and for that purpose to erect poles, piers, abutments, wires and other fixtures along, across or under any of the public roads, streets and water in such a manner as not to incommode or endanger the public in the use of said public roads, streets and waters, and to put in and maintain and operate all apparatus and devices necessary for and in conducting said current from the city agreeing to supply the same into its own limits in, upon, over and through any territory of this state outside, as well as within, the limits of said city, town or village.

(RSMo 1939 § 7789)

Prior revisions: 1929 § 7644; 1919 § 9082



Section 91.050 Cities owning waterworks may supply other cities.

Cities owning waterworks may supply other cities.

91.050. Any city in this state which owns and operates a system of waterworks may, and is hereby authorized and empowered to, supply water from its waterworks to other municipal corporations for their use and the use of their inhabitants, and also to persons and private corporations for use beyond the corporate limits of such city, and to enter into contracts therefor, for such time, upon such terms and under such rules and regulations as may be agreed upon by the contracting parties.

(RSMo 1939 § 7790)

Prior revisions: 1929 § 7645; 1919 § 9083; 1909 § 9905



Section 91.055 Customers may choose to maintain municipal water service despite claim of exclusive right by public water supply district (Jackson County).

Customers may choose to maintain municipal water service despite claim of exclusive right by public water supply district (Jackson County).

91.055. Notwithstanding any other provision of law to the contrary, in a county of the first classification with a charter form of government and having a population of more than six hundred thousand but less than nine hundred thousand inhabitants, any person who is a water service customer of any municipality located in whole or in part in such county may continue to receive water service from such municipality even in the event that a public water supply district shall claim the exclusive right to provide water service to such person.

(L. 1999 H.B. 450 and L. 1999 S.B. 160 & 82, A.L. 2011 H.B. 315)



Section 91.060 Cities, towns or villages may procure water from any other city--contract.

Cities, towns or villages may procure water from any other city--contract.

91.060. Any city, town or village in this state having authority to maintain and operate waterworks may procure water for that purpose from any other city having a system of waterworks, and to that end may enter into a contract therefor with such city having a system of waterworks; and any city of this state having a waterworks system is hereby authorized and empowered whenever it deems it expedient to supply any other city, town or village of this state in its vicinity with water from its waterworks for such time and upon such terms and under such rules and regulations as it may deem proper.

(RSMo 1939 § 7791)

Prior revisions: 1929 § 7646; 1919 § 9084; 1909 § 9906



Section 91.070 City authorized to lay pipes and mains, machinery to carry out provisions of section 91.060.

City authorized to lay pipes and mains, machinery to carry out provisions of section 91.060.

91.070. Any city, town or village, which any city of this state having waterworks may agree to supply with water under the provisions of section 91.060, is hereby authorized and empowered to conduct the water from the city agreeing to supply the same, and for that purpose to lay mains and pipes and to put in, maintain and operate all necessary machinery, apparatus and devices necessary for and in the conducting of the water from the city agreeing to supply the same into its own limits in, upon, over and through any territory of this state, outside as well as within the limits of any such city, town or village, and to connect with the mains of such city agreeing to supply it with water, with the consent of such city supplying the same, and at such place or places and in such manner as such city supplying the water may permit and direct.

(RSMo 1939 § 7792)

Prior revisions: 1929 § 7647; 1919 § 9085; 1909 § 9907



Section 91.080 Condemnation proceedings--compensation for private property taken.

Condemnation proceedings--compensation for private property taken.

91.080. Every such city, town or village to be supplied with water as herein provided shall have the right to acquire, by purchase, donation or condemnation, the right-of-way to and from the city agreeing to supply it with water, and all lands and easements, and all rights-of-way, either above or below ground, it may require for the purposes of laying its mains and pipes and putting in, maintaining and operating all necessary machinery, apparatus and devices for conducting the water into its own limits; and all condemnation proceedings under sections 91.060 to 91.080 shall be had according to and under the provisions of sections 393.030 to 393.100 which are made applicable to condemnation proceedings under sections 91.060 to 91.080.

(RSMo 1939 § 7793, A. 1949 H.B. 2039)

Prior revisions: 1929 § 7648; 1919 § 9086; 1909 § 9908



Section 91.090 Certain cities may construct or acquire waterworks.

Certain cities may construct or acquire waterworks.

91.090. The city council of any city of the third or fourth class in this state, or any city operating under a special charter, having three thousand inhabitants or more and less than one hundred and fifty thousand inhabitants shall have the power to erect, maintain and operate waterworks or to acquire waterworks by purchase as herein provided, and to operate and maintain the same and supply the inhabitants thereof with water and to charge therefor reasonable rates as herein provided.

(RSMo 1939 § 7806, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 7661; 1919 § 9099; 1909 § 9924

CROSS REFERENCE:

Special charter cities may acquire, sell, lease public utilities, 81.190



Section 91.100 May contract to supply.

May contract to supply.

91.100. Any such city which shall erect or acquire a system of waterworks under sections 91.090 to 91.300 may, and is hereby authorized and empowered to, supply water from its waterworks to persons and private corporations for use in or beyond the corporate limits of the city, and to enter into any such contracts therefor, upon such terms and under such rules and regulations as may be agreed upon by the contracting parties.

(RSMo 1939 § 7807)

Prior revisions: 1929 § 7662; 1919 § 9100; 1909 § 9925



Section 91.110 May acquire by purchase.

May acquire by purchase.

91.110. Every such city shall have the right and is hereby expressly given the power to acquire, by purchase, as herein provided, a waterworks system, consisting of pipes, mains, machinery, buildings, standpipes, reservoirs, easements, rights-of-way, water supply and such real estate as is necessarily connected therewith for the successful operation thereof, including the franchises and rights granted thereto by the city, and any leasehold rights, and any other water supply that may be necessary or that the city may deem necessary, whether owned by the water company or other person or corporation, and said city is hereby given the power to erect and construct such waterworks system as herein provided.

(RSMo 1939 § 7808)

Prior revisions: 1929 § 7663; 1919 § 9101; 1909 § 9926



Section 91.120 May acquire water system--procedure.

May acquire water system--procedure.

91.120. 1. The city shall have the right to acquire by purchase any waterworks system in operation in such city at its fair and equitable value, to be agreed upon by the city and the person, firm or corporation owning the waterworks system, and whenever a proposition is made in writing to the city by the person, firm or corporation owning such plant to sell to the city under sections 91.090 to 91.300 its waterworks system at a price that the city council deems fair and equitable, the council or other proper authorities shall, by ordinance, submit the question to the voters of the city.

2. The question shall be submitted in substantially the following form:

Shall the city acquire the waterworks system and property and issue bonds therefor, which shall be a first lien on the waterworks system and property, but not a general or personal obligation of the city?

3. And if a majority of the voters of the city voting on the question shall vote "Yes", then such city shall acquire said property at the price and on the terms named in the question.

(RSMo 1939 § 7809, A. 1949 H.B. 2039, A.L. 1975 H.B. 947, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7664; 1919 § 9102; 1909 § 9927



Section 91.130 Proposition to sell to be in writing--publication--deed, how made.

Proposition to sell to be in writing--publication--deed, how made.

91.130. 1. The proposition so submitted by the said person, firm or corporation shall be in writing, and shall state the price at which the city may acquire the property, and shall contain an agreement to accept in payment of such price the bonds provided for by sections 91.090 to 91.300, which bonds shall not create any personal or general liability on the part of the city, or the persons signing the same, for the payment of the bonds, nor shall the city be liable to pay for the city waterworks system other than by the execution and delivery of bonds as provided in said sections. In case the waterworks system is owned by a corporation, the proposition submitted by it to the city shall be authorized by the board of directors of the corporation, and also shall have the consent of a majority of the stockholders of the corporation owning the waterworks system and a majority of the bondholders thereof, which consent shall be obtained at a meeting of the stockholders of the corporation in pursuance to notice published for three weeks in a newspaper published in the city where the corporation is located, signed by the president or the secretary of the corporation, stating the object of the meeting; and by a written notice addressed to each stockholder at his usual place of residence, postage prepaid and deposited in the United States post office, ten days before the meeting.

2. The deed to said waterworks property shall be placed in escrow when the proposition is made to the city, and the person, firm or corporation submitting such proposition shall, at the time of submitting the same, deposit with the city clerk a sum sufficient to defray the expenses of the election held to vote on such proposition. The city shall be the grantee in said deed, which deed shall convey to it the title to said property, subject to the payment of the bonds provided for in said sections, given for the purchase price thereof, and the deed may contain the following reservation, to wit:

"The power is reserved in the members of the board of waterworks commissioners and their successors in office to convey the property hereby conveyed in case of default in the payment of the bonds or interest coupons provided for in sections 91.090 to 91.300, RSMo, authorizing the city to purchase a waterworks system and issue bonds in payment therefor, as is provided in said sections; that is to say: That in case of default in the payment of said bonds and interest coupons, the property hereby conveyed shall be conveyed by said board of waterworks commissioners by deed of conveyance to the bondholders, to be held by them in the relative proportion that the bonds held by each shall bear to the entire bond issue; provided, that said property may be conveyed to a trustee designated by a majority of the bondholders to be held for the use of all the bondholders in the proportion aforesaid. The power hereby reserved in said board of waterworks commissioners is to be irrevocable, and the city, by the acceptance of this deed, hereby recognizes such irrevocable power in said board of waterworks commissioners for the purpose of securing the payment of said bonds and coupons."

3. At the time of the delivery of the deed, the delivery thereof shall be accompanied with at least a majority of the bonds of the corporation, if there are any outstanding bonds; and in case all of the bonds are not delivered, the person, firm or corporation so making the deed to the city shall deposit sufficient money in the depositary selected for the waterworks system, as herein provided in said sections, to pay off any such outstanding bonds as are not delivered at the time of the delivery of the deed, so that the city will receive the property free and clear of all liens, and subject to no lien except the lien of the bonds given by the city, as provided in said sections for the purchase price thereof.

(RSMo 1939 § 7810)

Prior revisions: 1929 § 7665; 1919 § 9103; 1909 § 9928



Section 91.140 Petition by citizens--duty of council.

Petition by citizens--duty of council.

91.140. In case a proposition is made by the person, firm or corporation owning the plant in the city for the sale thereof under sections 91.090 to 91.300, and in case the city council fails or neglects to submit said proposition as herein provided, then upon the filing with the city clerk of said city a petition signed by one hundred taxpaying citizens of the city, requesting the submission of such proposition, as above provided, it shall be the duty of the city council and the mayor of such city to duly enact an ordinance submitting the said proposition to the voters of said city, as herein provided.

(RSMo 1939 § 7811)

Prior revisions: 1929 § 7666; 1919 § 9104; 1909 § 9929



Section 91.150 Plant, how paid for--bonds to constitute lien.

Plant, how paid for--bonds to constitute lien.

91.150. Whenever a proposition shall be submitted and adopted by a majority of the voters of the city voting on the proposition, then the waterworks system shall be conveyed to the city by the person, firm or corporation owning the same, which deed shall convey to the city a valid title to the property except that such conveyance shall be subject to a vendor's lien for the purchase price of the plant, which shall be evidenced by bonds herein provided for, which shall be issued and delivered to the person, firm or corporation selling the property, in payment therefor. And the city, for the purpose of paying for the waterworks plant, shall issue bonds to an amount equal to the agreed purchase price, which shall be known as "the waterworks bonds" and which shall constitute a first lien on the waterworks plant so acquired, and all the property connected therewith or thereafter acquired constituting a part of the plant, including the income arising therefrom, it being the intent of sections 91.090 to 91.300, however, that there is to be no liability on the part of the city to pay the amount evidenced by the bonds out of any other fund than the one herein specified, and the bonds shall not constitute a liability of the city for which the general revenues thereof can be appropriated, or any part thereof, except to pay a reasonable fire hydrant rental for such hydrants as may be used by the city for the purpose of fire protection, and washing and flushing streets, crossings, alleys and sewers, as herein provided.

(RSMo 1939 § 7812, A. 1949 H.B. 2039, A.L. 1975 H.B. 947)

Prior revisions: 1929 § 7667; 1919 § 9105; 1909 § 9930



Section 91.160 Management--form of bonds.

Management--form of bonds.

91.160. 1. The said waterworks plant and system, when acquired, shall be subject to the control and management of a board known as "The Board of Waterworks Commissioners", who shall have the power to issue to the person, firm or corporation, in payment for said waterworks system, bonds in such denomination as may be stated in the proposition to the city or as may be determined by the board, which bonds shall refer to and recite sections 91.090 to 91.300, as authority for their issuance, and shall be signed by each member of the board, attested by the secretary, under the seal of the board, and each bond shall contain substantially the following, among other appropriate recitals therein:

This bond shall constitute a first lien in the nature of a mortgage or vendor's lien upon all the property, rights, issues and revenue of the waterworks system in this city, or in any way appertaining thereto, including any and all funds that may have been or may be derived therefrom, whether in existence at the time of the issuing of this bond or thereafter acquired, but this bond shall not create any personal or general liability on the part of this city or the persons signing the same for the payment thereof, and the same shall be paid only out of the property constituting the waterworks system and the revenue derived therefrom, on which it shall be a first lien, as aforesaid, and in case of default in the payment of the principal hereof, or any interest due thereon, for a period of six months, all of the said property upon which it shall be a lien, as aforesaid, shall be conveyed by the waterworks commissioners to the holders of the waterworks bonds in the proportion that the bonds held by each bears to the entire bond issue; provided, that said property may be conveyed to a trustee designated by a majority of the bondholders, to be held for the use of all the bondholders in the proportion aforesaid, and the conveyance of the said waterworks commissioners shall also convey all obligations due to the said board of waterworks commissioners from private corporations, individuals, or this city on account of water furnished or consumed, and shall also convey to them, their grantees and assigns, the right, privilege and franchise to continue thereafter the maintenance and operation of said waterworks system for a period of thirty years, and for that purpose to have the use of the streets, avenues, alleys and other public places of the city to maintain and operate the said waterworks plant.

2. The said bond shall run for a period of twenty years and draw interest at the rate of six percent per annum, payable semiannually, said interest to be evidenced by the coupons attached. The bonds and coupons shall be negotiable in form. The coupons may be signed only by the lithographed signatures of the president of the board and the secretary thereof.

(RSMo 1939 § 7813)

Prior revisions: 1929 § 7668; 1919 § 9106; 1909 § 9931



Section 91.170 May advertise for bids to construct.

May advertise for bids to construct.

91.170. When there are no waterworks in operation in any such city, and the city shall desire to construct waterworks, the city council shall, by ordinance, cause plans and specifications of the waterworks system to be constructed, to be duly made and filed in the office of the city clerk by the city engineer, or such other person as the council may designate, which plans and specifications shall give a full description of the plant to be constructed, the details thereof and the manner of construction; and the council shall cause the said engineer or the person so designated, to make the plans and specifications, to advertise for bids, and the council, by and through said city engineer, or such committee as the council may appoint, shall contract, subject to the approval and ratification of the voters of said city, as herein provided, with the person, firm or corporation who will agree to do the work on the lowest and best terms, and such person, firm or corporation shall agree to accept, in payment for the construction of said plant, bonds issued under sections 91.090 to 91.300, and containing substantially the recitals as provided in section 91.160; and the advertisement for bids shall state, among other things, that the work is to be paid for by bonds issued under sections 91.090 to 91.300, which will be a first lien in the nature of a mortgage or vendor's lien upon all the property, rights, issues and revenues of the waterworks system when erected, or in any way appertaining thereto, including any and all funds that may have been or may be derived therefrom, whether in existence at the time of the issuing of the bonds or thereafter acquired, but that the bonds shall not create any personal or general liability on the part of the city or the person signing them for the payment thereof, and that the same shall be paid only out of the property constituting the waterworks system and the revenue derived therefrom.

(RSMo 1939 § 7814)

Prior revisions: 1929 § 7669; 1919 § 9107; 1909 § 9932



Section 91.180 Contractor to give bond.

Contractor to give bond.

91.180. The contractor who shall be awarded said contract shall give to the city a bond with sufficient security for the performance of the work in accordance with the plans and specifications, and in accordance with the contract, which bond shall be for such sum as the council may by ordinance determine, and shall be approved by the mayor and filed in the office of the city clerk.

(RSMo 1939 § 7815)

Prior revisions: 1929 § 7670; 1919 § 9108; 1909 § 9933

CROSS REFERENCE:

Bond of contractor, conditions of, 107.170



Section 91.190 Bid for construction to be submitted to voters.

Bid for construction to be submitted to voters.

91.190. The council shall then, by ordinance, submit the proposition to erect the waterworks system as provided in the contract, ordinance and other proceedings, and to pay for same by bonds issued as aforesaid, to the voters of the city, as provided in section 91.120. The proposition to be submitted at the election shall be:

To erect a waterworks plant and issue bonds in payment therefor, which shall be a first lien on the waterworks plant when erected, but no general or personal obligation of the city Yes.

To erect a waterworks plant and issue bonds in payment therefor, which shall be a first lien on the waterworks plant when erected, but no general or personal obligation of the city No. And if a majority of the voters of the city voting on the proposition shall vote "Yes", then the contract shall be binding and in full force and effect, and the waterworks system shall be erected in accordance therewith, and when erected and accepted by the city, bonds shall be issued in payment therefor to the contractor under the terms of the contract as provided for in sections 91.090 to 91.300, and the title to the waterworks system, after it is erected, shall pass to and vest in the city subject to the payment of the bonds issued in payment of the contract price for erecting same.

(RSMo 1939 § 7816, A. 1949 H.B. 2039, A.L. 1975 H.B. 947)

Prior revisions: 1929 § 7671; 1919 § 9109; 1909 § 9934



Section 91.200 Council to appoint superintendent of construction.

Council to appoint superintendent of construction.

91.200. As soon as the proposition to erect the waterworks system has been ratified by a majority of the voters of the city voting on the proposition as aforesaid, the city council shall appoint some suitable person to superintend the erection thereof, and who shall receive reasonable compensation therefor, whose compensation shall be paid by the contractor into the treasury of the city before the work is commenced, and paid to the superintendent as the work progresses, as may be directed by the council, and the amount so deposited by the contractor shall be included by him in the contract price for the work for which bonds shall be issued in payment.

(RSMo 1939 § 7817, A. 1949 H.B. 2039, A.L. 1975 H.B. 947)

Prior revisions: 1929 § 7672; 1919 § 9110; 1909 § 9935



Section 91.210 What provisions to apply.

What provisions to apply.

91.210. All the provisions of sections 91.010 to 91.300, 91.450 to 91.540, 91.600 and 91.610, which concern the purchase of waterworks, shall apply, so far as the same are applicable, to the erection or purchase of electric light plants, gas plants, ice plants or other lighting plants.

(RSMo 1939 § 7818)

Prior revisions: 1929 § 7673; 1919 § 9111; 1909 § 9936



Section 91.220 Failure to redeem bonds.

Failure to redeem bonds.

91.220. In case of default in the payment of the principal of the bonds or interest due thereon for a period of six months, all of said property, to wit: The waterworks system, consisting of pipes, mains, machinery, buildings, standpipes, reservoirs, easements, rights-of-way, water supply and the real estate connected therewith, including any leasehold rights and all obligations due from private corporations, individuals or the city to the said waterworks system, or board of waterworks commissioners, on account of water furnished or consumed, and including the right, privilege and franchise to continue thereafter the maintenance and operation of said plant for a period of thirty years, shall be conveyed by said commissioners by a deed of conveyance to the bondholders to be held by them in the relative proportion that the bonds held by each shall bear to the entire issue; provided, that said property may be conveyed to a trustee designated by a majority of the bondholders to be held for the use of all the bondholders in the proportion aforesaid, and such conveyance shall vest a perfect title in said bondholders and their assigns or their trustee to said property, and said bondholders and their assigns or their trustee, shall thereafter have the use of the streets, avenues, alleys and other public places to maintain and operate their said plant for a period of thirty years, as aforesaid; and provided further, that the lien created by the said bonds and sections 91.090 to 91.300 may be foreclosed in a court of equity in a like manner as if a mortgage or deed of trust was given to secure the same. No general or personal judgment shall be rendered against the city except for such amounts as may be due from said city as rental for hydrants used by the city for the purpose of fire protection and washing and flushing streets, crossings, alleys and sewers of the city, and in case of foreclosure, the decree and sale shall convey to the purchaser, or person or persons receiving title under the decree, or by a sale under the decree, all the rights, title and estate which could be conveyed by a conveyance from the board of waterworks commissioners, as aforesaid.

(RSMo 1939 § 7819)

Prior revisions: 1929 § 7674; 1919 § 9112; 1909 § 9937



Section 91.230 City to pay for fire protection--rates.

City to pay for fire protection--rates.

91.230. The city shall pay to the board of waterworks commissioners a reasonable fire hydrant rental for such hydrants as may be used by the city for the purpose of fire protection, and washing and flushing the streets, crossings, alleys and sewers, which shall in no case exceed a reasonable and just price therefor, to be fixed by the concurrent action of the board of waterworks commissioners and city council every five years from the date of the purchase of said waterworks system. The inhabitants of the city shall be required to pay reasonable rates for the use of water, to be fixed by the board of waterworks commissioners, to be paid quarterly, and the amount paid by the city and private consumers shall be sufficient to raise funds adequate:

(1) To pay the current running expenses for maintaining the waterworks system, and provide for such extensions and renewals as may become necessary;

(2) To provide for the payment of the interest on the bonded indebtedness;

(3) To provide each year a sum equal to not less than two nor more than five percent of the entire bonded indebtedness herein provided for, which sum shall be turned into a sinking fund to provide for the final payment and extinguishment of the bonded debt; provided, that the rates in force at the time of taking over any such property shall not be reduced for the first five years, at which time they may be reduced by the board of waterworks commissioners, if it is apparent that the rates are higher than necessary to operate and maintain the plant, pay interest on the bonds, and create a sinking fund for the payment of said bonds at the end of twenty years, in which event it shall be the duty of the said board of waterworks commissioners to make a suitable reduction. Said sinking fund to remain in the depositary to be selected as herein provided, and to draw interest.

(RSMo 1939 § 7820)

Prior revisions: 1929 § 7675; 1919 § 9113; 1909 § 9938



Section 91.240 Funds, where deposited.

Funds, where deposited.

91.240. There shall be selected a depositary for the funds of the waterworks system in the manner as provided by section 95.280, and all moneys received from water consumers shall be deposited daily by the manager of the said waterworks system, and all to be drawn out of such depositary on warrants drawn upon said depositary and signed by the president of the board of waterworks commissioners with the seal of the board attached, countersigned by the mayor.

(RSMo 1939 § 7821)

Prior revisions: 1929 § 7676; 1919 § 9114; 1909 § 9939



Section 91.250 Waterworks bonds of certain cities may be deposited as securities.

Waterworks bonds of certain cities may be deposited as securities.

91.250. When any city of over twenty thousand inhabitants has purchased or erected a waterworks system under sections 91.090 to 91.300 and issued bonds in payment therefor as herein provided, such bonds shall be subject to be deposited with the director of the department of insurance, financial institutions and professional registration of Missouri, as provided by the statutes relating to the deposit of securities by trust and insurance companies, and such bonds may also be deposited with the treasurer of the state of Missouri, as provided in section 30.270, within the discretion of the governor, attorney general and treasurer of the state, as provided in said section 30.270; provided, that at the time that such bonds are offered for deposit, the waterworks system upon which they are secured has, for a period of five years last past, earned all necessary current running expenses, and in addition thereto an amount equal to eight percent per annum on the entire amount of such bonds issued for the payment of said waterworks system.

(RSMo 1939 § 7822)

Prior revisions: 1929 § 7677; 1919 § 9115; 1909 § 9940



Section 91.260 Board of waterworks commissioners, how composed--compensation.

Board of waterworks commissioners, how composed--compensation.

91.260. The waterworks system, when acquired by purchase or erected by the city, shall be under the management and control of a board known as "The Board of Waterworks Commissioners", which shall be composed of three residents of the city, well known for their intelligence and integrity, who shall be appointed by the mayor with the approval of the city council. As soon as convenient after the members of the board have been chosen, the board shall hold a meeting at the city council room of such city, and organize by the election of a president, and adopt a corporate seal, and at such first meeting they shall determine by lot the term of office of each member, so that one shall serve for one year, one for two years and one for three years, and whenever the term of office of a member of the board expires, the mayor of the city, with the approval of the city council, shall appoint a successor to serve a full term of three years; and in case any other vacancy arises in the board, it shall be filled in like manner for the unexpired term. Each of the commissioners shall give bond in the penal sum of five thousand dollars, with two solvent securities, for the faithful performance of their duties, such bond to be approved by the mayor. Any member of such board shall be suspended or removed in the same manner and for like cause as an appointive city officer. The board shall keep a record of its proceedings, and the city clerk of the city, by virtue of his office, shall be secretary of the board of waterworks commissioners, and shall be the custodian of the seal, and shall serve without further compensation than that received as city clerk. Each member of the board may, by ordinance of the council of the city, be paid out of the revenues derived from the operation of the plant, a salary not exceeding the sum of five hundred dollars per year. No person holding an office under the city government, either elective or appointive, shall be eligible to appointment on the board of waterworks commissioners, and no more than two of such commissioners shall belong to the same political party.

(RSMo 1939 § 7823, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 7678; 1919 § 9116; 1909 § 9941



Section 91.270 Powers and duties of board--may appoint manager--city to pay for water.

Powers and duties of board--may appoint manager--city to pay for water.

91.270. Said board of waterworks commissioners shall have full control and management of said waterworks system, and shall make all contracts for supplies and improvements, and manage the business of said waterworks system, and may employ such assistants and employees as may be necessary for the operation of the same, subject to the approval of the mayor, and shall have power to fix the water rates so as to raise funds sufficient for the purposes mentioned in section 91.230, and to adopt such reasonable rules and regulations for the enforcement and collection thereof as it may deem expedient; and such board shall collect from said city rental for hydrants used by the city for the purposes of fire protection, and washing and flushing the streets, crossings, alleys and sewers, at the rate agreed upon between the board and the city council and shall have the same power to sue for any such amount due from the city as if the water was furnished to the city by a private person or corporation. The said board shall have the power to appoint a manager of the plant who shall receive a salary of not exceeding two thousand dollars per year, and such manager shall give bond, the same as required to be given by each member of the board, and all of the books, papers and documents relating to the board and management of the plant shall be under the immediate supervision of the board, and shall be open at all times for public inspection and shall be examined by a committee appointed by the mayor at least once a year.

(RSMo 1939 § 7824)

Prior revisions: 1929 § 7679; 1919 § 9117; 1909 § 9942



Section 91.280 Board and manager liable on bond for neglect.

Board and manager liable on bond for neglect.

91.280. The board of waterworks commissioners and the manager of the waterworks system shall be liable on their bonds for any willful or negligent misappropriation of the moneys or properties of the waterworks system, and no part of the said moneys or properties shall be diverted from the depositary selected as provided in sections 91.090 to 91.300, nor shall the city council or other officers of the city have any power to divert the same, and the city, or any holder of the bonds issued under said sections, may at any time enjoin the misappropriation or waste of the funds of the waterworks system, or may by mandamus proceeding compel the raising of sufficient funds to comply with the provisions of section 91.230, or the performance of any other duty enjoined on them. Any money recovered from any member of the board of waterworks commissioners, or the manager of such waterworks plant, or any sureties on their bonds, for failure to perform their official duties, or for the misapplication of any of the money or properties of the waterworks system, shall be paid into the depositary selected under sections 91.090 to 91.300.

(RSMo 1939 § 7825)

Prior revisions: 1929 § 7680; 1919 § 9118; 1909 § 9943



Section 91.290 Waterworks exempt from execution, exception.

Waterworks exempt from execution, exception.

91.290. The waterworks system so acquired by any city under sections 91.090 to 91.300 shall be entirely exempt from seizure, levy or sale under any judgment, execution, decree of court, or other proceedings in invitum, except as expressly provided in said sections, for the payment of the bonds issued in payment for the purchase price of said waterworks system, or the contract price for the construction of the same, and the city or board of waterworks commissioners shall not have power to sell, convey, mortgage or pledge the same, except as expressly provided in said sections.

(RSMo 1939 § 7826)

Prior revisions: 1929 § 7681; 1919 § 9120; 1909 § 9945



Section 91.300 Scope of sections 91.090 to 91.300.

Scope of sections 91.090 to 91.300.

91.300. Sections 91.090 to 91.300 are in addition to the powers heretofore granted to such cities with reference to the subject matter hereof, and shall not be construed so as to abridge or take away any of such powers granted to such cities by any statute now in force, not inconsistent herewith, but are intended to enlarge and extend the powers of such cities with reference to the acquisition of waterworks.

(RSMo 1939 § 7827)

Prior revisions: 1929 § 7682; 1919 § 9121; 1909 § 9946



Section 91.450 Certain cities may own public utilities--how acquired--board of public works.

Certain cities may own public utilities--how acquired--board of public works.

91.450. Any city of the third or fourth class, and any town or village, and any city now organized or which may hereafter be organized and having a special charter, and which now has or may hereafter have less than thirty thousand inhabitants, shall have power to erect or to acquire, by purchase or otherwise, maintain and operate, waterworks, gas works, electric light and power plant, steam heating plant, or any other device or plant for furnishing light, power or heat, telephone plant or exchange, street railway or any other public transportation, conduit system, public auditorium or convention hall, which are hereby declared public utilities, and such cities, towns or villages are hereby authorized and empowered to provide for the erection or extension of the same by the issue of bonds therefor, and any city, town or village which may own, maintain or operate, and which may hereafter acquire, by purchase or otherwise, and operate, or which may engage in the construction of any of the plants, systems or works mentioned in this section, is hereby authorized and empowered to establish, by ordinance, within such city, town or village, an executive department to be known as "The Board of Public Works", to consist of four persons, electors of said city, town or village, who have resided therein for a period of two years next before their appointment, who shall be appointed by the mayor of such city, town or village, and confirmed by the common council in such manner as other appointive officers of such city, town or village are appointed and confirmed. The members of such board shall hold office for a term of four years each, or until their successors are appointed and qualified; provided, that the members of said board shall hold office for a term of four years each, except the first incumbents, as members of said board of public works, who shall be appointed and hold office for the term of one, two, three and four years respectively.

(RSMo 1939 § 7796)

Prior revisions: 1929 § 7651; 1919 § 9089; 1909 § 9914

CROSS REFERENCES:

CITIES OF THE THIRD CLASSIFICATION:

Flood protection, powers of city generally, 77.150, 77.160, 77.180

Water supply, authority to contract for, operate waterworks, 88.633

CITIES OF THE FOURTH CLASSIFICATION:

Board of aldermen may contract for lights, water, may erect lighthouses and waterworks--bonds may be issued, 88.773

Board of aldermen may hold property for hospital purposes, waterworks, 79.380



Section 91.460 Board to be nonpartisan--salary--bond.

Board to be nonpartisan--salary--bond.

91.460. Not more than two members of said board shall belong to the same political party, and its administration shall in all respects be entirely nonpartisan. Each member of said board shall receive such salary and give such bond as may be prescribed by ordinance.

(RSMo 1939 § 7797)

Prior revisions: 1929 § 7652; 1919 § 9090; 1909 § 9915



Section 91.470 Office vacated, how.

Office vacated, how.

91.470. Any member of said board of public works, who shall accept a nomination or appointment for any other office during his official term, shall be deemed thereby to have resigned as a member of said board, and his said membership shall thereby be ipso facto vacated.

(RSMo 1939 § 7798)

Prior revisions: 1929 § 7653; 1919 § 9091; 1909 § 9916



Section 91.480 Board to manage municipal utilities.

Board to manage municipal utilities.

91.480. Whenever any such city mentioned in section 91.450 shall have by ordinance established a board of public works, as herein provided, such board so established in such city, town or village shall, during the existence of said board, have the power, and it shall be its duty, to take charge of and exercise control over any waterworks, gas works, electric light and power plant, steam heating plant or any other device or plant for furnishing light, power or heat, telephone plant or exchange, street railway or any other public transportation, conduit system or any other public utility whatever which may be owned by such city, town or village at the time such board is so established, or which may be thereafter established or acquired by such city, town or village, by purchase or otherwise, and all appurtenances thereto belonging, and shall enforce the performance of all contracts and work, and have charge and custody of all books, property and assets belonging or appertaining to such plant or plants.

(RSMo 1939 § 7799)

Prior revisions: 1929 § 7654; 1919 § 9092; 1909 § 9917



Section 91.490 Council to prescribe powers--rules and regulations.

Council to prescribe powers--rules and regulations.

91.490. Said board shall also exercise such other powers and perform such other duties in the superintendence of public works, improvements and repairs constructed by authority of the common council or owned by the city as may be prescribed by ordinance. Said board shall make all necessary regulations for the government of the department not inconsistent with the general laws of this state, the charter of such city or the ordinances thereof.

(RSMo 1939 § 7800)

Prior revisions: 1929 § 7655; 1919 § 9093; 1909 § 9918



Section 91.500 Officers and employees--compensation.

Officers and employees--compensation.

91.500. Said board shall have the power to appoint a chief superintendent and such subordinates, including engineers, inspectors, clerks, assistants and other persons, as may be necessary, but the number of such additional appointees and the compensation of all employees and appointees of said board shall be as provided by ordinances.

(RSMo 1939 § 7801)

Prior revisions: 1929 § 7656; 1919 § 9094; 1909 § 9919



Section 91.510 Salaries and expenses--how paid.

Salaries and expenses--how paid.

91.510. All bills of such board and all salaries of its employees shall be allowed and paid in the same manner that bills and salaries of other officers and employees of such city are allowed and paid.

(RSMo 1939 § 7802)

Prior revisions: 1929 § 7657; 1919 § 9095; 1909 § 9920



Section 91.520 Board to keep accounts and make report.

Board to keep accounts and make report.

91.520. It shall be the duty of said board to keep books of account, showing with entire accuracy contemporaneous current entries of the receipts and expenditures of the board in such manner as to enable the same to be understood and investigated, and also to preserve on file in its office duplicate vouchers for all its expenditures, which books and duplicates shall at all times be open to the examination of the finance committee of the city council, or any other committee appointed by the common council, and such board shall make such reports of its business and transactions to the mayor and city council of such city, town or village as may be provided by ordinance.

(RSMo 1939 § 7803)

Prior revisions: 1929 § 7658; 1919 § 9096; 1909 § 9921



Section 91.530 Board to let work by contract.

Board to let work by contract.

91.530. The doing of all work and the furnishing of all supplies for the waterworks, electric power and light plant, or any other plant or work which may be under its supervision or control, shall be let out by the board of public works in the same manner as other public works are let out, except in cases where it is not practicable to do such work or furnish material by contract; and all contracts shall be submitted to the common council for approval. Said board may have charge of the purchase of all supplies needed by the city in its several departments, under such restrictions and regulations as may be provided by ordinance.

(RSMo 1939 § 7804)

Prior revisions: 1929 § 7659; 1919 § 9097; 1909 § 9922



Section 91.540 Rates to be fixed by board.

Rates to be fixed by board.

91.540. The assessment and collection of rates for water, electric power, electric light, gas, or for the product or service of any other plant or works which any such city, town or village may own or operate, shall be under the control and supervision of the board of public works, when such board has been established as herein provided, subject to the ordinances of such city, town or village.

(RSMo 1939 § 7805)

Prior revisions: 1929 § 7660; 1919 § 9098; 1909 § 9923



Section 91.550 Referendum on sale of municipal utility by third class city.

Referendum on sale of municipal utility by third class city.

91.550. Before any city of the third class shall sell or dispose of, in any way, or abandon or cease to operate any electric light plant, waterworks plant, gas plant, street railway or any other public utility which may be owned by it, it shall first submit the proposition for such sale or disposition or abandonment or ceasing to operate, by ordinance, to the voters of said city and it shall require a majority of the votes cast to be in favor of the proposition before any authority shall exist for such sale, disposition, abandonment or ceasing to operate.

(L. 1949 p. 505 § 6967a, A.L. 1978 H.B. 971)



Section 91.560 Special charter cities may enact certain ordinances.

Special charter cities may enact certain ordinances.

91.560. All cities within this state having less than ten thousand inhabitants, and having a special charter, in their corporate capacity are authorized and empowered to enact ordinances for the following purposes and to have the following rights and powers, in addition to the powers now conferred on such cities by law.

(L. 1944 p. 42 § 1)



Section 91.570 Cities are authorized to acquire all necessary lands and easements.

Cities are authorized to acquire all necessary lands and easements.

91.570. All such cities are hereby granted the right and power to acquire by purchase, condemnation or gift all necessary land and easements within and without the city for the purpose of waterworks, electrical power plants to supply the inhabitants of such cities with water and electrical energy, for the construction, maintenance and alteration of levees to protect the inhabitants of such cities and towns and for any other public use.

(L. 1944 p. 42 § 2, A.L. 1961 p. 219)



Section 91.580 May condemn private property for public use.

May condemn private property for public use.

91.580. All such cities may condemn private property for public use for such purposes, either within or without said city, and shall pay just compensation for all private property taken or damaged for public use for the purposes of said waterworks and such condemnation proceedings and ascertainment of compensation, as far as practicable, shall be governed and regulated in all respects as the condemnation of property for railroad purposes is at the time regulated by law.

(L. 1944 p. 42 § 3)



Section 91.590 Rights and powers granted herein shall be in addition to all rights and powers of such cities under laws of state.

Rights and powers granted herein shall be in addition to all rights and powers of such cities under laws of state.

91.590. All rights and powers granted by sections 91.560 to 91.590 shall be in addition to all rights and powers of such cities under the laws of this state and all such cities shall have the rights and powers herein granted, irrespective of any provision in the charter of such cities.

(L. 1944 p. 42 § 4)



Section 91.593 Waterworks--authority to acquire property and furnish services outside city limits.

Waterworks--authority to acquire property and furnish services outside city limits.

91.593. All cities in the state under special charter which have or may hereafter have a population of not less than three thousand and not more than ten thousand inhabitants, which now own and operate or may hereafter own and operate a waterworks system shall have the right to purchase, install and maintain pipes, mains, machinery, buildings, easements, rights-of-way and real estate necessarily connected therewith outside the limits of any such city including the right of condemnation and the right to purchase and maintain any such facilities now existing from any person, firm, corporation or governmental unit authorized to sell the same, whenever in the opinion of its board of public works any such facilities are reasonably necessary for the purpose of connecting with another water supply system capable of furnishing emergency water to such city or whenever in the opinion of the board there is sufficient need and demand from persons outside the limits of such city for water from the water supply system thereof to justify, make profitable and advantageous the purchase, installation and maintenance of such facilities as a part of the water supply system of such city.

(L. 1951 p. 348 § 1)



Section 91.595 Waterworks--revenue bonds, issuance--authorization for.

Waterworks--revenue bonds, issuance--authorization for.

91.595. All cities in the state under special charter and which have or may hereafter have a population of not less than three thousand and not more than ten thousand inhabitants and which now own and operate or may hereafter own and operate a waterworks system may, and are hereby authorized and empowered to, issue revenue bonds, which shall be payable solely from the revenues derived from the operation of such utility by the municipality and not a general obligation of such city, for the purpose of providing funds for the repair or improvement of any such system, including the pumping and distribution facilities thereof, or the replacement of any part thereof, or for the extension of any such system within or without such city as such expenditures are now or may hereafter be allowed by law, and for the acquisition of all necessary easements and rights-of-way which such extension or improvement may require, and for the purchase and installation of all necessary equipment and materials for adding additional pumping or distributional facilities to any such system including the purchase of any existing distributional facilities now or hereafter allowed by law.

(L. 1951 p. 349 § 1)



Section 91.596 Revenue bonds--election--form of ballot.

Revenue bonds--election--form of ballot.

91.596. 1. Whenever the board of public works of any such city shall desire to issue such revenue bonds for any or all of the purposes enumerated in section 91.595 it shall make written request, authorized by majority vote of its members, to the mayor and council of such city requesting the submission of the question of authorizing the issuance of said bonds which request shall set forth the amount of funds required and the purposes for which the same is to be expended.

2. The council may then by ordinance submit the proposition to the voters of the city.

3. The question shall be submitted in substantially the following form:

Shall the city of . . . . . . issue revenue bonds, in the amount of . . . . . . dollars to be payable solely from the revenues derived from the operation of . . . . . . (utility) by the city and not a general or personal obligation of the city, for the purpose of . . . . . . . (here state purpose)?

4. If a majority of the voters of such city voting on the question shall vote "Yes" then the board of public works of such city shall be authorized to issue waterworks revenue bonds not to exceed the amount approved by the voters.

(L. 1951 p. 349 § 2, A.L. 1975 H.B. 947, A.L. 1978 H.B. 971)



Section 91.597 Bonds, how signed--term--rate of interest.

Bonds, how signed--term--rate of interest.

91.597. The bonds authorized by section 91.596 shall be signed by each member of the board, attested by the secretary under the seal of the board. Said bonds shall run for a period not to exceed twenty years and draw interest at a rate to be designated by the board of public works, interest to be payable semiannually and to be evidenced by the coupons attached. The bonds and coupons shall be negotiable in form; the coupons may be signed only by the lithographed signatures of the president of the board and the secretary thereof.

(L. 1951 p. 349 § 3)



Section 91.600 Waterworks property, how acquired--may issue bonds, make contracts (certain cities).

Waterworks property, how acquired--may issue bonds, make contracts (certain cities).

91.600. Every city organized and existing under the provisions of section 16 of article IX of the Constitution of Missouri of 1875, or section 19 of article VI of the Constitution of Missouri of 1945, shall have the right and power to construct, maintain and operate waterworks to supply the city and all persons and parties therein with water and may for such purpose, take, hold, use and dispose of real estate and personal property whether within or outside of the city, or whether within or outside of the state of Missouri, necessary to accomplish such object. It may acquire such property by purchase, donation or an exercise of the power of eminent domain, and may do whatever may be necessary to the exercise of the powers herein granted. Every such city shall have the power to issue its bonds for such purpose to an amount not exceeding the constitutional limitations. Every such city shall have power to make at any time a contract with any such person, corporation, or company, for a period not exceeding twenty years, to furnish water to the city, or to the city and its inhabitants, and to authorize such corporation, person or company, during the existence of such contract, to construct, maintain and operate waterworks in the city. Such contract shall contain a provision reserving to such city the right at its option at any time to acquire and become the sole owner of such portion of the waterworks of such corporation, person or company as may at the time of such purchase be situated in the state of Missouri, on paying a fair and equitable value therefor, to be ascertained, if the parties thereto cannot agree, by the circuit court of the county in which such city is situated, upon the petition of the city, and in such manner as the court may determine; a copy of such petition shall be served upon the corporation, person or company at least fifteen days before the same is presented to the court. The contract above mentioned shall not take effect until an ordinance fully setting forth its terms is submitted to a vote of the voters of the city and approved by two-thirds of the voters voting on the proposition.

(RSMo 1939 § 7794, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7649; 1919 § 9087; 1909 § 9909



Section 91.610 Compensation for private property taken.

Compensation for private property taken.

91.610. Every such city shall pay just compensation for all private property taken or damages for public use for the purposes necessary for the construction or extension or efficient operation of its waterworks, and such compensation may be ascertained in proceedings therefor, as far as practicable, in the same manner as is prescribed in the general law of this state for the appropriation and valuation of lands taken for telegraph, telephone, gravel and plank or railroad purposes, being chapter 523. Upon paying to the clerk of the circuit court the amount of damages awarded to the party in whose favor the same may be assessed, the city shall have the right to enter upon and take possession of the property, notwithstanding the filing of exceptions to such award; and any subsequent proceedings shall only affect the amount of compensation to be allowed.

(RSMo 1939 § 7795)

Prior revisions: 1929 § 7650; 1919 § 9088; 1909 § 9913



Section 91.620 Citation of law.

Citation of law.

91.620. Sections 91.620 to 91.770 may be cited as "The National Defense Cooperation Law of 1941".

(L. 1941 p. 493 § 16)



Section 91.630 Definitions.

Definitions.

91.630. Wherever used in sections 91.620 to 91.770, unless a different meaning clearly appears from the context:

(1) The term "board" shall mean the board of public works set up by sections 91.620 to 91.770 to control, manage and operate the undertakings herein described.

(2) A "defense area" shall constitute the territory within a radius of fifty miles of a camp, encampment, cantonment, fort, depot, or other establishment of the Armed Forces of the United States of America within which not less than ten thousand persons are stationed, except the territory contained in any county now or hereafter having a population of not less than two hundred thousand nor more than four hundred thousand inhabitants.

(3) The term "government" shall mean the United States of America, or any department, agency or instrumentality thereof now in existence or hereafter created.

(4) The term "governing body" shall mean the bodies and boards, by whatever names they may be known, charged with the governing of a municipality as herein defined.

(5) The term "municipality" shall mean any county, school district, city, town, village, township, road district, public water supply district or drainage district located in whole or in part within a defense area, except any county now or hereafter having a population of not less than two hundred thousand nor more than four hundred thousand inhabitants and also except any school district, city, town, village, township, road district, public water supply district or drainage district or other political subdivision or public corporation located within any such county.

(6) The term "undertaking" shall include the following undertakings or any combination of two or more of such undertakings, whether now existing or hereafter acquired or constructed: Hospitals, water systems, and sewer systems (both sanitary and storm); together with all parts of any such undertaking and all appurtenances thereto and equipment therefor including, without limiting the generality of the foregoing, lands, easements, rights in land, water rights, contract rights, franchises, approaches, dams, reservoirs, sewage disposal plants, intercepting sewers, trunk, connecting and other sewer and water mains, filtration works, pumping stations and equipment.

(L. 1941 p. 493 § 1)



Section 91.640 Additional powers conferred on certain municipalities--board of public works, terms, duties.

Additional powers conferred on certain municipalities--board of public works, terms, duties.

91.640. 1. In addition to the powers which it may now have, any municipality as herein defined shall have power, under sections 91.620 to 91.770

(1) To lease as herein provided, to acquire by gift, purchase or the exercise of the right of eminent domain, to construct, to reconstruct, to improve, to better, and to extend any undertaking, wholly within, or wholly without the municipality, or partially within and partially without the municipality, and to acquire by gift, purchase or the exercise of the right of eminent domain, lands, easements, rights in lands and water rights in connection therewith;

(2) To operate and maintain any undertaking for its own use and for the use of public and private consumers, and users within and without the territorial boundaries of the municipality;

(3) To prescribe, revise and collect rates, fees, tolls or charges subject to rules and regulations of public service commission of state of Missouri for the services, facilities or commodities furnished by such undertaking, and in anticipation of the collection of the revenues of such undertaking, to issue revenue bonds, to finance in whole or in part the cost of the acquisition, construction, reconstruction, improvement, betterment or extension of any undertaking;

(4) To pledge to the punctual payment of said bonds and interest thereon all or any part of the revenues of such undertaking (including the revenues of improvements, betterments or extensions thereto thereafter constructed or acquired, as well as the revenues of existing systems, plants, works, instrumentalities, and properties of the undertaking so improved, bettered or extended) or of any part of such undertaking; subject to any outstanding obligation existing against such systems, plants; and

(5) To make all contracts, execute all instruments and do all things necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties or in order to secure the payment of its bonds, provided, no encumbrance, mortgage or other pledge of property of the municipality is created thereby, and provided no property of the municipality is liable to be forfeited or taken in payment of said bonds, and provided no debt on the credit of the municipality is thereby incurred in any manner for any purpose; and provided further, that plans and specifications for the aforesaid undertakings shall be submitted to and approved by the state board of health; provided, however, that all contracts for the undertakings herein authorized shall be awarded to the lowest and best bidder, notice of the letting of such contract having been published as is required by law for the letting of public contracts for the erection of public buildings.

2. For the purpose of constructing, managing and operating the undertakings herein described there is hereby created a "board of public works". This board shall consist of five members, who shall be qualified voters and resident taxpayers of such municipality. The mayor or presiding officer of such municipality shall be a member of this board. The other four members shall be appointed by the mayor or presiding officer of the municipality, by and with the consent and approval of the majority of the governing body. The term of office of the members appointed shall be four years, except the terms of two members of the first board appointed shall be for two years. The officer making the appointment shall designate which members shall be appointed for two years and which shall be for four years. Vacancies shall be filled for an unexpired term in the same manner as the original appointment. The board shall organize when new members are appointed to it. It shall select a chairman, vice chairman, secretary and treasurer. The board of public works shall operate, manage and control such undertakings, and in the performance of this duty may employ such persons and expend such sums as are necessary to properly perform same, which funds shall be appropriated and allowed by the governing body out of the earnings of the undertaking. This board shall require any person who has custody of any moneys or properties of the district to furnish bond executed by a responsible bonding company, for the faithful performance of his or her duties as prescribed by the board of public works and for the faithful accounting of all moneys or property which may come into his custody or possession by virtue of such employment or appointment. The board of public works shall be allowed such a salary for their services as the governing body may determine not in excess of one hundred dollars per month for each member and for their actual expenses incurred in performing their duties under sections 91.620 to 91.770 they shall be paid out of the revenue of the undertaking formed herein. The members of the board of public works may be removed for cause after a public hearing by the governing body. The board of public works shall make such report to the governing body and at such times as may be required by the governing body, and shall have the power to establish bylaws, rules and regulations for its own government. The board of public works, in respect to all matter of custody, operation, administration and maintenance of such work shall have all the powers and perform all the duties herein provided for, not specifically delegated to the governing body.

3. The government is hereby authorized to construct any undertaking within a defense area, to acquire by purchase, lease, gift, exchange or the exercise of eminent domain, lands, easements, rights of lands and water rights in connection therewith and to maintain and operate such undertakings. Any municipality is hereby authorized to lease from the government or to enter into an agreement to operate for and in behalf of the government any undertaking constructed by the government.

(L. 1941 p. 493 § 2)



Section 91.650 Preliminary expenses--how met and paid.

Preliminary expenses--how met and paid.

91.650. All necessary preliminary expenses actually incurred by the governing body in the making of surveys, estimates of costs and revenues, employment of engineers or other employees, the giving of notices, taking of options and all other expenses of whatsoever nature, necessary to be paid prior to the issue and delivery of the revenue bonds pursuant to the provisions of sections 91.620 to 91.770, may be met and paid in the following manner: Said board or governing body may from time to time certify such items of expense to the governing body, directing the payments of the several amounts thereof, and thereupon the proper officer shall at once draw a warrant or warrants upon the governing body, which warrant or warrants shall be paid out of the general funds of said governing body not theretofore appropriated, without a special appropriation being made therefor; or, in case there are no general funds of such city not otherwise appropriated, the governing body may temporarily transfer from other funds of such governing body a sufficient amount to meet such items of expense, or the making of a temporary loan for such purpose, and such governing body shall thereupon at once make such transfer of funds, or authorize such temporary loan in the same manner that other temporary loans are made by the governing body; provided, however, that the fund or funds of such governing body from which such payments are made shall be fully reimbursed and repaid by said board out of the first proceeds of the sale of revenue bonds herein provided for, and before any other disbursements are made therefrom, and the amount so advanced to pay such preliminary expenses shall be a first charge against the proceeds resulting from the sale of such revenue bonds until the same has been repaid as herein provided.

(L. 1941 p. 493 § 4)



Section 91.660 Bond issues--authorization, approval.

Bond issues--authorization, approval.

91.660. The acquisition, construction, reconstruction, improvement, betterment or extension of any undertaking and the issuance in anticipation of the collection of the revenues of such undertaking of bonds to provide funds to pay the cost thereof may be authorized under this law by ordinance or resolution of the governing body which may be adopted at a regular or special meeting by a vote of a majority of the members elected to the governing body. Unless otherwise provided therein, such ordinance or resolution shall take effect immediately and need not be laid over or published or posted. The governing body, in determining such cost, may include all costs and estimated costs of the issuance of said bonds, all engineering, inspection, fiscal and legal expenses, and interest which it is estimated will accrue during the construction period and for six months thereafter on money borrowed or which it is estimated will be borrowed pursuant to this law. The approval of the voters of such municipality shall be required and on such approval such bonds may be so issued and sold, notwithstanding any provisions of any law of the state of Missouri or the charter, bylaws or other regulations of any municipality, or any limitations upon the incurring of bonded indebtedness prescribed by law of the state of Missouri or the charter, bylaws or other regulations of such municipality. A four-sevenths majority of the voters voting for the proposition shall constitute an approval as herein provided; except that, if the bonds are to be issued for any of the purposes set out in article VI, section 27 of the Constitution of Missouri, a simple majority shall constitute approval.

(L. 1941 p. 493 § 3, A. 1949 H.B. 2039, A.L. 1975 H.B. 947, A.L. 1978 H.B. 971)



Section 91.670 Revenue bonds--rate of interest, sale.

Revenue bonds--rate of interest, sale.

91.670. Revenue bonds issued under sections 91.620 to 91.770 shall bear interest at such rate or rates not exceeding six percent per annum, payable semiannually, may be in one or more series, may bear such date or dates, may mature at such time or times not exceeding forty years from their respective dates, may be payable in such medium of payment, at such place or places, may carry such registration privileges, may be subject to such terms of redemption, may be executed in such manner, may contain such terms, covenants and conditions, and may be in such form, either coupon or registered, as such ordinance or resolution or subsequent ordinances or resolutions may provide. Such bonds shall be deemed valid and negotiable without being presented to the state auditor for registration and certification. Sections 108.240 and 108.250 shall not apply to bonds issued hereunder, and said bonds shall be sold at not less than par. Said bonds may be sold at private sale to the United States of America or any agency, instrumentality or corporation thereof. Unless sold to the United States of America or any agency, instrumentality or corporation thereof, said bonds shall be sold at public sale after notice of such sale published once at least five days prior to such sale in a newspaper circulating in the municipality and in a financial newspaper published in the city of St. Louis, Missouri, or Kansas City, Missouri. Pending the preparation of the definitive bonds, interim receipts or certificates in such form and with such provisions as the governing body may determine may be issued to the purchaser or purchasers of bonds sold pursuant to sections 91.620 to 91.770. Said bonds and interim receipts or certificates shall be fully negotiable for all the purposes.

(L. 1941 p. 493 § 5)



Section 91.680 Moneys received--how expended.

Moneys received--how expended.

91.680. All moneys received from any bonds issued and all other income pursuant to sections 91.620 to 91.770, after reimbursements and repayment to said city or town of all amounts advanced for preliminary expenses, shall be applied solely to the payment of the costs of the works, extensions, operation, maintenance, improvements or betterments or to the appurtenant sinking fund and there shall be and hereby is created and granted a lien upon such moneys, until so applied, in favor of the holders of the bonds or the trustees herein provided for.

(L. 1941 p. 493 § 6)



Section 91.690 Sinking fund.

Sinking fund.

91.690. 1. At or before the issuance of any such bonds the governing body shall by ordinance create a sinking fund for the payment of the bonds and the interest thereon and the payment of the charges of banks or trust companies for making payment of such bonds or interest, and shall set aside and pledge a sufficient amount of the net revenues of the works, hereby defined to mean the revenues of the works remaining after the payment of the reasonable expense of operation, repair and maintenance, such amount to be paid by the board into said sinking fund at intervals to be determined by ordinance prior to issuance of the bonds, for

(1) The interest upon such bonds as such interest shall fall due; and

(2) The necessary fiscal agency charges for paying bonds and interest;

(3) The payment of the bonds as they fall due, or, if all bonds mature at one time, the proper maintenance of a sinking fund sufficient for the payment thereof at such time; and

(4) A margin for safety and for the payment of premiums upon bonds retired by call or purchase as herein provided, which margin, together with any unused surplus of such margin carried forward from the preceding year, shall equal ten percent of all other amounts so required to be paid into the sinking fund.

2. Such required payments shall constitute a first charge upon all the net revenues of the undertakings. Prior to the issuance of the bonds, the board may by ordinance be given the right to use such sinking fund or any part thereof in the purchase of any of the outstanding bonds payable therefrom at the market price thereof, but not exceeding the price, if any, at which the same shall in the same year be payable or redeemable and all bonds redeemed or purchased shall forthwith be cancelled and shall not again be issued. After the payment into the sinking fund as herein required, the board may at any time in its discretion transfer all or any part of the balance of the net revenue, after reserving an amount deemed by the board sufficient for operation, repair and maintenance for an ensuing period of not less than twelve months and for depreciation, into the sinking fund or into a fund for extensions, betterments and additions to the works.

(L. 1941 p. 493 § 7)



Section 91.700 Bonds shall not be invalidated for certain reasons.

Bonds shall not be invalidated for certain reasons.

91.700. Said bonds bearing the signatures of officers in office on the date of the signing thereof shall be valid and binding obligations, notwithstanding that before the delivery thereof and payment therefor any or all the persons whose signatures appear thereon shall have ceased to be officers of the municipality issuing the same. The validity of said bonds shall not be dependent or not affected by the validity or regularity of any proceedings relating to the acquisition, purchase, construction, reconstruction, improvement, betterment, or extension of the undertaking for which said bonds are issued. The ordinance or resolution authorizing said bonds may provide that the bonds shall contain a recital that they are issued pursuant to sections 91.620 to 91.770, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

(L. 1941 p. 493 § 8)



Section 91.710 Ordinance or resolution--may contain what.

Ordinance or resolution--may contain what.

91.710. Any ordinance or resolution authorizing the issuance of bonds under sections 91.620 to 91.770, to finance in whole or in part the acquisition, construction, reconstruction, improvement, betterment or extension of an undertaking, may contain covenants (notwithstanding that such covenants may limit the exercise of powers conferred by sections 91.620 to 91.770) as to:

(1) The rates, fees, tolls, or charges to be charged for the services, facilities and commodities of said undertaking;

(2) The use and disposition of the revenue of said undertaking;

(3) The creation and maintenance of reserves or sinking funds and the regulation, use and disposition thereof;

(4) The purpose or purposes to which the proceeds of the sale of said bonds may be applied and the use and disposition of such proceeds;

(5) Events of default and the rights and liabilities arising thereupon, and the terms and conditions upon which bonds issued under sections 91.620 to 91.770 shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived;

(6) A fair and reasonable payment by the municipality to the account of said undertaking for the services, facilities or commodities furnished said municipality or any of its departments by said undertaking;

(7) The issuance of other or additional bonds or instruments payable from or constituting a charge against the revenue of such undertaking;

(8) The insurance to be carried thereon and the use and disposition of insurance moneys;

(9) Books of account and the inspection and audit thereof;

(10) Events of default and terms and conditions upon which any or all of the bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(11) The rights, liabilities, powers and duties arising upon the breach by it of any covenants, conditions or obligations;

(12) The vesting in a trustee or trustees the rights to enforce any covenants made to secure, to pay, or in relation to the bonds, as to the powers and duties of such trustee or trustees, and the limitation of liabilities thereof, and as to the terms and conditions upon which the holders of the bonds or any proportion or percentage of them may enforce any covenants made under sections 91.620 to 91.770 or duties imposed hereby;

(13) A procedure by which the terms of any resolution authorizing bonds, or any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated and as to the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.

(L. 1941 p. 493 § 9)



Section 91.720 Bonds--payable from what revenue, liability limited.

Bonds--payable from what revenue, liability limited.

91.720. Revenue bonds issued under sections 91.620 to 91.770 shall not be payable from or charged upon any funds, other than the revenue pledged to the payment thereof, nor shall the municipality issuing the same be subject to any pecuniary liability thereon. No holder or holders of any such bonds shall ever have the right to compel any exercise of the taxing power of the municipality to pay any such bonds or the interest thereon, nor to enforce payment thereof against any property of the municipality, nor shall any such bonds constitute a charge, lien or encumbrance, legal or equitable, upon any property of the municipality. Each bond issued under sections 91.620 to 91.770 shall recite in substance that said bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof, and that said bond does not constitute a debt of the municipality within the meaning of any constitutional or statutory limitation.

(L. 1941 p. 493 § 10)



Section 91.730 Default--rights of bondholders--procedure of circuit court--receiver.

Default--rights of bondholders--procedure of circuit court--receiver.

91.730. 1. In the event that the municipality shall default in the payment of the principal or interest on any of the bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or in the event that the municipality or the governing body or officers, agents or employees thereof shall fail or refuse to comply with the provisions of sections 91.620 to 91.770 or shall default in any agreement made with the holders of the bonds, any holders of bonds, or trustee therefor, shall have the right to apply in an appropriate judicial proceeding to the circuit court, or if the undertaking is situate in two or more different counties, then the circuit court of the county in which are situate more of the lands and other property of the municipality than in any other county, for the appointment of a receiver of the enterprise, whether or not all bonds have been declared due and payable and whether or not such holder, or trustee therefor, is seeking or has sought to enforce any other right, or exercise any remedy in connection with such bonds. Upon such application the circuit court may appoint, and if the application is made by the holders of twenty-five percent in principal amount of such bonds then outstanding, or any trustee for holders of such bonds in such principal amount, shall appoint a receiver of the enterprise.

2. The receiver so appointed shall forthwith, directly or by his agents and attorneys, enter into and upon and take possession of the enterprise and each and every part thereof and may exclude the municipality, its governing body, officers, agents, and employees and all persons claiming under them wholly therefrom and shall have, hold, use, operate, manage, and control the same and each and every part thereof, and, in the name of the municipality or otherwise, as the receiver may deem best, and shall exercise all the rights and powers of the municipality with respect to the enterprise as the municipality itself might do. Such receiver shall maintain, restore, insure and keep insured, the enterprise, and from time to time shall make all such necessary or proper repairs as to such receiver may seem expedient and shall establish, levy, maintain and collect such fees, tolls, rentals, and other charges in connection with the enterprise as such receiver may deem necessary or proper and reasonable, and shall collect and receive all revenues and shall deposit the same in a separate account and apply such revenues so collected and received in such manner as the court shall direct.

3. Whenever all that is due upon the bonds, and interest thereon, and upon any other notes, bonds or other obligations, and interest thereon, having a charge, lien, or encumbrance on the revenues of the enterprise and under any of the terms of any covenants or agreements with bondholders shall have been paid or deposited as provided therein, and all defaults shall have been cured and made good, the court may in its discretion, and after such notice and hearing as it deems reasonable and proper, direct the receiver to surrender possession of the enterprise to the municipality, the same right of the holders of the bonds to secure the appointment of a receiver to exist upon any subsequent default as herein provided.

4. Such receiver shall in the performance of the powers herein conferred upon him, act under the direction and supervision of the court making such appointment and shall at all times be subject to the orders and decrees of such court and may be removed thereby. Nothing herein contained shall limit or restrict the jurisdiction of such court to enter such other and further orders and decrees as such court may deem necessary or appropriate for the exercise by the receiver of any functions specifically set forth herein.

(L. 1941 p. 493 § 11, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 91.740 Rights and powers of bondholders--shall be cumulative.

Rights and powers of bondholders--shall be cumulative.

91.740. 1. Subject to any contractual limitations binding upon the holders of any issue of bonds, or trustee therefor, including but not limited to the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of bonds, or trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of bonds similarly situated

(1) By mandamus or other suit, action or proceeding at law or in equity to enforce his rights against the municipality and its governing body and any of its officers, agents and employees and to require and compel such municipality or such governing body or any such officers, agents or employees to perform and carry out its and their duties and obligations under sections 91.620 to 91.770 and its and their covenants and agreements with bondholders;

(2) By action or suit in equity to require the municipality and the governing body thereof to account as if they were the trustee of an express trust;

(3) By action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders;

(4) Bring suit upon the bonds.

2. No right or remedy conferred by sections 91.620 to 91.770 upon any holder of bonds, or any trustee therefor, is intended to be exclusive of any other right or remedy, but each such right or remedy is cumulative and in addition to every other right or remedy and may be exercised without exhausting and without regard to any other remedy conferred by sections 91.620 to 91.770 or by any other law.

(L. 1941 p. 493 § 12)



Section 91.750 Sewage disposal and waterworks--operators authorized to enter into contracts.

Sewage disposal and waterworks--operators authorized to enter into contracts.

91.750. Any governing body operating sewage disposal or waterworks as defined in sections 91.620 to 91.770 or which as herein provided has ordered the construction or acquisition of such works (in this section called the owner) is hereby authorized to contract with one or more other cities, towns or political subdivisions within the state (in this section called the lessee), and such lessees are hereby authorized to enter into such contracts with such owners, for the use of such works by such lessee and their inhabitants, but only to the extent of the capacity of the works without impairing the usefulness thereof to the owners, upon such terms and conditions as may be fixed by the boards and approved by ordinances of the respective contracting parties; provided, however, that no such contract shall be made for a period of more than fifteen years or in violation of the provisions of said ordinance authorizing bonds hereunder or in violation of the provisions of said trust indenture. The lessee shall by ordinance have power to establish, change and adjust rates and charges for the service rendered therein by the works against the owners of the premises served, in the manner herein provided for establishing, changing and adjusting rates and charges for the service rendered in the city or town where the works are owned and operated, and such rates or charges shall be collectible and shall be a lien as herein provided for rates and charges made by the owner. The necessary intercepting sewers and appurtenant works for connecting the works of the owner with the sewerage system of the lessee shall be constructed by the owner or the lessee upon such terms and conditions as may be set forth in said contract, and the cost or that part of the cost thereof which is to be borne by the owner may be paid as a part of the cost of the works from the proceeds of bonds issued under sections 91.620 to 91.770 unless otherwise provided by said ordinance or trust indenture prior to the issuance of the bonds. The income received by the owner under any such contract shall, if so provided in said ordinance or trust indenture, be deemed to be a part of the revenues of the works as in sections 91.620 to 91.770 defined and be applied as herein provided for the application of such revenues.

(L. 1941 p. 493 § 13)



Section 91.760 Powers are additional and supplemental--law shall be controlling.

Powers are additional and supplemental--law shall be controlling.

91.760. The powers conferred by sections 91.620 to 91.770 shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by sections 91.620 to 91.770 shall not affect the powers conferred by any other general, special or local law or charter. Bonds may be issued under sections 91.620 to 91.770 without regard to the provisions of any other general, special or local law or charter. The undertaking may be leased, acquired, purchased, constructed, reconstructed, improved, bettered, and extended, and bonds may be issued under sections 91.620 to 91.770 for said purposes, notwithstanding that any general, special or local law or charter may provide for the leasing, acquisition, purchase, construction, reconstruction, improvement, betterment, and extension of a like undertaking, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, debt or other limitations or other provisions contained in any other general, special or local law, or charter, including, but not limited to, any requirement for the approval by the electors, taxpayers, or voters of any municipality and any restriction or limitation on the incurring of indebtedness or the issuance of bonds. Insofar as the provisions of sections 91.620 to 91.770 are inconsistent with the provisions of any other general, special, or local law, the provisions of sections 91.620 to 91.770 shall be controlling.

(L. 1941 p. 493 § 14)



Section 91.770 Municipalities--power to acquire lands and other property, limitation.

Municipalities--power to acquire lands and other property, limitation.

91.770. Any municipality as herein defined shall have power to purchase, lease or condemn lands or other property, or interests therein, in the name of the state, necessary and proper to enable it to carry out the purposes of sections 91.620 to 91.770. If condemnation becomes necessary, the municipalities shall have power to proceed to condemn such lands or other property, or interests therein, in the name of the state, in accordance with the provisions of law relating to condemnation proceedings by railroad corporations insofar as same are applicable; provided, however, that any municipality shall have power to require any publicly or privately owned water system or sewer system service which is now or may hereafter be authorized or ordered by the public service commission only by contract with the owner thereof and with the approval of the public service commission, and the provisions of sections 91.620 to 91.770 shall not be construed to authorize any such municipality to acquire, by condemnation proceedings, any such water system or sewer system service, or any other public utility service, now or hereafter authorized or ordered by the public service commission.

(L. 1941 p. 493 § 14a)



Section 91.780 Defining term rapid transit improvement.

Defining term rapid transit improvement.

91.780. The term "rapid transit improvement", as used in sections 91.780 to 91.840, shall include every improvement for local public use in connection with the transportation or movements of persons and, or property, so designed as to eliminate interference with or by ordinary travel upon the public highways and in public places, and located upon, over, above, below, across, through or along any street, avenue, road, highway, bridge, viaduct, public place, or private property within or without the municipal corporate limits, including all subways, tunnels, elevated highways and structures, walks, bridges, viaducts, surface construction, approaches, loops, stations, entrances, exits, yards, buildings, lands, rights-of-way or other easements, estates or interests of land, which may be necessary, convenient or expedient for the proper construction, equipment, maintenance or use of such rapid transit improvement. Such rapid transit improvement, when municipally owned or controlled, shall be deemed to be a public work and a local improvement.

(RSMo 1939 § 7774)

Prior revision: 1929 § 7634



Section 91.790 Authorized to establish, construct and own rapid transit improvement.

Authorized to establish, construct and own rapid transit improvement.

91.790. All cities in this state having six hundred thousand or more inhabitants are hereby authorized and empowered by ordinance to establish, construct and own, to acquire by condemnation, purchase, lease, or otherwise, and to contract for the construction, purchase, lease or other acquisition, within and/or without their respective corporate limits, and along such routes, and upon such terms and conditions as they may deem best, of a rapid transit improvement as herein defined, or any part thereof; and to use such rapid transit improvement, or permit the same to be used, for the transportation or movement of persons and/or property, and for the operation of cars, motorbuses and other vehicles or means of transportation, public or private, and for the laying of tracks, pipes, wires, cables, conduits, and other equipment and appurtenances necessary and incident thereto, used for public or private transportation. In all cases the use of streets, avenues, roads, highways, places and lands, and the rights-of-way through and interest in the same, for any of the purposes of a rapid transit improvement as herein authorized and provided, shall be considered, and is hereby declared to be a public use, consistent with the uses for which the streets, avenues, roads, highways and public places are publicly held.

(RSMo 1939 § 7775)

Prior revision: 1929 § 7635



Section 91.800 May assess benefits and damages, and collect and pay therefor.

May assess benefits and damages, and collect and pay therefor.

91.800. All such cities are hereby authorized and empowered to acquire such rapid transit improvement, in whole or in part, by condemnation, and shall have the power to assess benefits and damages, and collect and pay therefor, in the manner that such cities may now or hereafter be authorized to acquire real estate or other property, or rights of interest therein, for public purposes.

(RSMo 1939 § 7776)

Prior revision: 1929 § 7636



Section 91.810 May provide for payment by special assessment.

May provide for payment by special assessment.

91.810. All such cities are hereby authorized and empowered to construct such rapid transit improvement, or any part thereof, or cause the same to be constructed, and to provide for the payment thereof, in part, by special assessment, in the manner and to the effect that such cities may now or hereafter be authorized to provide for special assessments for local improvements.

(RSMo 1939 § 7777)

Prior revision: 1929 § 7637



Section 91.820 May issue and sell public utility improvement and general bonds.

May issue and sell public utility improvement and general bonds.

91.820. All such cities are hereby authorized and empowered, for the purpose of acquiring, constructing, equipping, maintaining and extending such rapid transit improvement, and paying therefor, in whole or in part, to issue and sell public utility, public improvement, and general bonds. The form and denomination of such bonds; the date of maturity or maturities thereof; the rate of interest thereon and date and place of payment; by what officers and in what manner they shall be executed and attested; the place and method of payment, and the fund or funds out of which payment shall be made, together with other provisions and regulations concerning such bonds and not inconsistent herewith or contrary to law, shall be prescribed by the ordinance authorizing the particular issue.

(RSMo 1939 § 7778)

Prior revision: 1929 § 7638



Section 91.830 May grant rights and interests in rapid transit improvements.

May grant rights and interests in rapid transit improvements.

91.830. All such cities are hereby authorized and empowered to maintain such rapid transit improvement so constructed or acquired, and every part thereof; and to grant rights and interests in said rapid transit improvement, or in any part thereof, for public use, to such parties and upon such terms, and for such rentals and considerations, as such cities may deem best.

(RSMo 1939 § 7779)

Prior revision: 1929 § 7639



Section 91.840 May establish rapid transit commission, or commissioner.

May establish rapid transit commission, or commissioner.

91.840. All such cities are hereby authorized and empowered by ordinance to create and establish a rapid transit commission and determine the number of members thereof, or, in lieu of such commission, create the office of rapid transit commissioner; provide for the appointment and removal of such commission or commissioner, prescribe their qualifications, fix their term of office and compensation, define their powers and duties, provide for the employment of assistants, and do all other things necessary for the proper and efficient functioning of such commissioner or commission, and for carrying out effectively the provisions of sections 91.780 to 91.840.

(RSMo 1939 § 7780)

Prior revision: 1929 § 7640






Chapter 92 Taxation in St. Louis, Kansas City (and Certain Other Cities)

Section 92.010 Maximum rate of levy for general purposes--method of increase (St. Louis).

Maximum rate of levy for general purposes--method of increase (St. Louis).

92.010. 1. Any constitutional charter cities in this state which may now have or hereafter acquire seven hundred thousand or more inhabitants may levy upon all subjects and objects of taxation a rate for general municipal purposes not to exceed the annual rate of one dollar on the one hundred dollars assessed valuation; provided, that the city of St. Louis may levy for county purposes, in addition to the municipal rate of taxation above provided, a rate not exceeding the rate which would be allowed for county purposes if said city of St. Louis were a county; provided, however, that the rate of taxation for general municipal purposes herein limited may be increased for not to exceed four years, when the rate and purpose of the increase are submitted to a vote and two-thirds of the voters voting thereon shall vote therefor, but such increase so voted shall be limited to a maximum rate of taxation not to exceed thirty cents on the one hundred dollars assessed valuation. The legislative body of any of said cities may submit the question of an increase of levy when, in the opinion of such legislative body, necessity therefor arises, and such question shall be submitted by such legislative body when petitioned therefor by the voters equaling in number one percent or more of the voters of the city voting for mayor at the last city election at which a mayor was elected.

2. The question shall be submitted in substantially the following form:

Shall there be a . . . . . . . cent increase in tax levy on one hundred dollars valuation for general municipal purposes for . . . . . . . years?

3. If such increase in levy shall be voted, then such increased levy shall be effective for the number of years designated, and no longer, but said cities, through their legislative bodies, may submit any such proposal for continuing such increase of levy at any time for like periods not to exceed four years each.

(L. 1945 p. 1296 § 1, A.L. 1978 H.B. 971)



Section 92.012 Sewer lateral lines connected to public lines, fee added to general tax levy bill (St. Louis).

Sewer lateral lines connected to public lines, fee added to general tax levy bill (St. Louis).

92.012. 1. Notwithstanding any other provision of law to the contrary, the collector of revenue in the city of St. Louis, who now or hereafter collects any fee to provide for, ensure or guarantee the repair of lateral sewer lines connected to public sewer lines, may add such fee to the general tax levy bills of property owners within the city. All revenues received on such combined bill which are for the purpose of providing for, ensuring or guaranteeing the repair of lateral sewer lines, shall be separated from all other revenues so collected and credited to the appropriate fund or account.

2. The collector of revenue in the city of St. Louis may collect such fee in the same manner and to the same extent as he now or hereafter may collect delinquent real estate taxes and tax bills.

(L. 1992 H.B. 973 § 1)



Section 92.020 Additional levy for library, hospital, recreational purposes authorized.

Additional levy for library, hospital, recreational purposes authorized.

92.020. Any such municipality is hereby authorized by ordinance to levy a rate of taxation on all property subject to its taxing power for library, hospital, public health, recreation grounds and museum purposes, and the rate of taxation levied for such purposes shall be in addition to the maximum rate of taxation levied for general municipal purposes, as limited by the constitution or laws of this state. No tax levied for the special purposes enumerated in this section shall exceed the following annual rates:

(1) Library, in the manner and at the rate authorized under the provisions of sections 182.140 to 182.301;

(2) Hospital, ten cents on the hundred dollars assessed valuation;

(3) Public health, two cents on the hundred dollars assessed valuation;

(4) Recreation grounds other than zoological park, two cents on the hundred dollars assessed valuation;

(5) Zoological park, in the manner and at the rate authorized under the provisions of sections 90.640 and 90.650;

(6) Art museum, in the manner and at the rate authorized by law.

(L. 1945 p. 1296 § 2, A.L. 1983 H.B. 713 Revision)



Section 92.030 Maximum rate of levy for municipal purposes (Kansas City).

Maximum rate of levy for municipal purposes (Kansas City).

92.030. 1. All cities in this state which now have or which may hereafter contain a population of not less than three hundred thousand and not more than seven hundred thousand inhabitants, according to the last preceding federal decennial census, framing and adopting charters for their own government under the provisions of section 19, article VI of the Constitution of Missouri, or which framed and adopted charters for their own government under the provisions of section 16, article IX of the Constitution of Missouri for 1875, as amended, may by city ordinance levy and impose annually for municipal purposes upon the real and tangible personal property located within their corporate limits a tax which shall not exceed a maximum rate of one dollar on the hundred dollars assessed valuation, except as herein provided.

2. Such annual rate of tax levy of one dollar on the hundred dollars assessed valuation shall be limited, or may be increased, by such cities by city ordinance, as follows:

(1) If the annual rate of tax levy for debt service, including principal and interest payments on any bonded debt of such cities, equals or exceeds fifty cents on the hundred dollars assessed valuation, then such cities cannot by city ordinance levy and impose any tax for municipal operating purposes at an annual tax rate in excess of said one dollar on the hundred dollars assessed valuation; provided, however, that if the annual rate of tax levy for municipal operating purposes is less than one dollar on the hundred dollars assessed valuation, then such cities may by city ordinance levy and impose an annual tax for capital improvements, such as public works, public buildings and any other public improvements in such cities, at a rate which may equal, but shall not exceed, the difference between the annual rate of tax levy for municipal operating purposes and one dollar on the hundred dollars assessed valuation.

(2) If the annual rate of tax levy for debt service, including principal and interest payments on any bonded debt of such cities, is less than fifty cents on the hundred dollars assessed valuation and the annual rate of tax levy for municipal operating purposes is one dollar on the hundred dollars assessed valuation, then such cities may by city ordinance levy and impose additional taxes at an annual rate not to exceed such tax rate as shall represent the difference between the one dollar on the hundred dollars assessed valuation imposed for municipal operating purposes, plus the rate required for such debt service, and an annual tax rate not to exceed one dollar and fifty cents on the hundred dollars assessed valuation; provided, however, that any such additional tax levy shall be imposed solely for capital improvements or operating expenses for any one or all of the following purposes, namely, hospital, public health, recreation grounds and museum.

(3) If the annual rate of tax levy for debt service, including principal and interest payments on any bonded debt of such cities, is less than fifty cents on the hundred dollars assessed valuation, and the annual rate of tax levy for municipal operating purposes is less than one dollar on the hundred dollars assessed valuation, then such cities may by city ordinance, in addition to any tax levy for the specific purposes described in subdivision (2) of this section, namely, hospital, public health, recreation grounds and museum, also levy and impose taxes at an annual rate not to exceed such tax rate as shall represent the difference between the annual tax rate for municipal operating purposes and one dollar on the hundred dollars assessed valuation, for any capital improvements such as public works, public buildings or public improvements of any kind in such cities, but such total annual tax rate shall not exceed one dollar and fifty cents on the hundred dollars assessed valuation.

(RSMo 1939 § 7686, A.L. 1945 p. 1293)

Prior revision: 1929 § 7538



Section 92.031 Annual tax for debt service, rate--(Kansas City).

Annual tax for debt service, rate--(Kansas City).

92.031. 1. Such cities may, in the alternative to imposing the levies for debt service and for capital improvements and operating expenses for hospital, public health, recreation grounds and museum purposes as provided for in section 92.030, elect by ordinance to levy and impose an annual tax for debt service and an annual tax for capital improvements and operating expenses for hospital, public health, recreation grounds and museum purposes such as are referred to* in subdivisions (1), (2) and (3) of subsection 2 of section 92.030, which tax levies shall be independent of the other tax levies provided for in section 92.030.

2. In the event such cities make such election, the limits on individual and total annual tax levy rate referred to in subdivisions (1), (2) and (3) of subsection 2 of section 92.030 for debt service and for capital improvements and operating expenses for hospital, public health, recreation grounds and museum purposes shall not apply. The tax levy rate for capital improvements and operating expenses for hospital, public health, recreation grounds and museum purposes may be increased from its current rate to a rate not to exceed one dollar per hundred dollars assessed valuation by submission to and approval by a vote of the people.

(L. 1986 H.B. 1571, A.L. 1999 S.B. 348, A.L. 2000 H.B. 1238)

*Word "to" does not appear in original rolls.



Section 92.035 Additional levy for museum purposes--admission to be free, when (Kansas City).

Additional levy for museum purposes--admission to be free, when (Kansas City).

92.035. 1. Any city having a charter form of government and a population of at least three hundred thousand, but less than six hundred and fifty thousand and located wholly or partially within a county of the first class having a charter form of government, in addition to the levy and imposition of taxes authorized by section 92.030, may, except as otherwise provided in this section, by ordinance, levy or impose a tax not to exceed the rate of ten cents on each one hundred dollars of assessed valuation of real and tangible personal property located within the city. The proceeds of the tax representing a rate of at least three cents on each one hundred dollars of assessed valuation to be used for the operation, improvement or construction expansion of museum facilities in existence on August 13, 1978, and the remaining proceeds of the tax to be used exclusively for the construction, operation, improvement, or expansion of additional facilities for such museum and no other. The word "museum" as used in this section, shall not be construed to mean or include an art gallery. General admission to the museum's facility in existence prior to August 13, 1978, shall be free and open to the residents of such city. Before the city shall impose any tax under this section at a rate which exceeds two cents on each one hundred dollars of assessed valuation, the governing body of the city shall submit the proposed tax rate increase to the voters of the city for approval or rejection at an election.

2. The question shall be submitted in substantially the following form:

Shall there be an increased tax levy of . . . . . . . cents on the hundred dollars assessed valuation for museum purposes?

3. If a majority of the votes cast upon the proposal are in favor of the levy increase, the governing body of the city may, by ordinance, impose the additional tax. If a majority of the votes cast upon the proposal are against the levy increase, the governing body of the city shall not impose the increase. Nothing in this section shall prohibit a rejected proposal from being resubmitted to a vote of the voters.

(L. 1967 p. 170 § 1, A.L. 1977 S.B. 73, A.L. 1978 H.B. 971, A.L. 1991 S.B. 344)



Section 92.036 Residency requirements for officers and board members of museum (Kansas City).

Residency requirements for officers and board members of museum (Kansas City).

92.036. The director and a majority of the officers of the board of governors of any museum in any city authorized to levy a tax under section 92.035 shall be residents of the state of Missouri and taxpayers of such city.

(L. 1977 S.B. 73 § 2)



Section 92.040 Taxation and licensing of merchants and manufacturers by certain cities, exemptions.

Taxation and licensing of merchants and manufacturers by certain cities, exemptions.

92.040. For the purpose of state, county, and municipal taxes, merchandise held by merchants and the raw material, merchandise, finished products, tools, machinery and appliances used or kept on hand by manufacturers shall constitute a class separate and distinct by itself. All cities in this state having a population of over three hundred thousand inhabitants are authorized to levy for local purposes a less ad valorem rate of taxation than that levied by them on real estate or other property for the same purpose, and such reductions may from time to time be arranged to apply on both or either the tax rate for payments of valid indebtedness or the tax rate for city purposes. All such cities, for city and local purposes, are hereby authorized to license, tax and regulate the occupation of merchants and manufacturers, and may graduate the amount of annual license imposed upon a merchant or manufacturer in proportion to the sales made by such merchant or manufacturer during the year next preceding any fixed date; provided, however, that no such license, tax, or regulation shall apply to grain and other agricultural crops in an unmanufactured condition, as defined in section 137.010, which are subject to assessment, valuation, and taxation under subsection 3 of section 137.115.

(RSMo 1939 §§ 7743, 7744, 10942, A.L. 1945 p. 1799 § 6, A.L. 1981 S.B. 13)

Prior revisions: 1929 §§ 7595, 7596, 9748; 1919 §§ 9005, 9006, 12758; 1909 §§ 9856, 9857, 11340

Effective 1-1-82

CROSS REFERENCES:

Farmer selling own produce, exempt from license tax, 71.630, 150.030

Merchants and manufacturers tax, assessment equalization and collection in St. Louis City, 150.090, 150.350



Section 92.041 Certain property of merchants and manufacturers classified for tax purposes (St. Louis City).

Certain property of merchants and manufacturers classified for tax purposes (St. Louis City).

92.041. For the purpose of state, county, local and municipal taxes, merchandise held by merchants and the raw material, merchandise, finished products, tools, machinery, and appliances used or kept on hand by manufacturers shall constitute a class separate and distinct by itself.

(L. 1967 p. 170 § 1)



Section 92.043 Lower tax levy authorized on certain property of merchants and manufacturers (St. Louis City).

Lower tax levy authorized on certain property of merchants and manufacturers (St. Louis City).

92.043. Any constitutional charter city in this state which now has or may hereafter acquire a population in excess of six hundred fifty thousand inhabitants is authorized to levy for local purposes on the class of property enumerated in section 92.041 hereof an ad valorem rate of taxation less than that levied by such city on real estate or other property for the same purposes, and said reductions may from time to time be arranged to apply on both or either the tax rate for payments of valid indebtedness or the tax rate for city purposes.

(L. 1967 p. 170 § 2)



Section 92.045 Certain cities may license, tax and regulate manufacturers, and other merchants, businesses and avocations--local legislative body may grant rulemaking power to tax official--copies of rules, where available (St. Louis City).

Certain cities may license, tax and regulate manufacturers, and other merchants, businesses and avocations--local legislative body may grant rulemaking power to tax official--copies of rules, where available (St. Louis City).

92.045. 1. Any constitutional charter city in this state which now has or may hereafter acquire a population in excess of three hundred fifty thousand inhabitants, according to the last federal decennial census, is hereby authorized, for city and local purposes, to license, tax, and regulate the occupation of merchants, manufacturers, and all businesses, avocations, pursuits, and callings that are not exempt from the payment of licenses by law and may, by ordinance, base such licenses on gross receipts, gross profits or net profits, per capita, flat fee, graduated scale based on gross or net receipts or sales, or any other method or measurement of tax or any combination thereof derived or allocable to the carrying on or conducting of any business, avocation, pursuits or callings or activities carried on in such cities.

2. The local legislative body may grant by ordinance to its administering tax official the power to adopt regulations and rules relating to any matters pertaining to the administration and enforcement of any ordinances enacted in accordance with the authority heretofore given. Copies of such regulations and rules shall be kept in the office of such tax official designated in such ordinance and shall be open to inspection by the public. Said regulations or rules may be changed or amended from time to time.

(L. 1967 p. 170 §§ 3, 4, A.L. 1992 H.B. 1228)



Section 92.047 Inconsistent laws repealed--certain laws declared not inconsistent (St. Louis City).

Inconsistent laws repealed--certain laws declared not inconsistent (St. Louis City).

92.047. 1. All laws inconsistent with or repugnant to the foregoing shall be deemed to have been repealed to the extent of such inconsistency or repugnancy. The provisions of this statute shall in no way be construed to prohibit any city which has a population in excess of seven hundred thousand inhabitants from assessing, levying and collecting a tax pursuant to the provisions of sections 92.110 through 92.200.

2. For the purposes of sections 92.041 to 92.047, and chapter 311, as amended, or any section thereof, as amended, shall not be construed to be inconsistent with or repugnant to the provisions of sections 92.041 to 92.047, and shall not be deemed to have been repealed by sections 92.041 to 92.047, but shall continue in full force and effect. For the purpose of sections 92.041 to 92.047, no such city included within the scope of sections 92.041 to 92.047 shall charge or exact an occupational license tax on manufacturers, wholesalers, or retailers of alcoholic beverages in excess of that permitted by chapter 311 for cities.

(L. 1967 p. 170 § 5, A.L. 2009 H.B. 132)



Section 92.050 Back tax books.

Back tax books.

92.050. Back tax books in cities of seven hundred thousand inhabitants or more shall be made at the time and in the manner provided by sections 140.050 and 140.060. The back tax book when completed shall be delivered by the register to the comptroller, who shall deliver the same to the collector of such city, taking triplicate receipts therefor, one to be filed in his office, one with the director of revenue, and one with the auditor of such city.

(RSMo 1939 §§ 7737, 7738, A. 1949 H.B. 2040)

Prior revisions: 1929 §§ 7589, 7590; 1919 §§ 8999, 9000; 1909 §§ 9850, 9851

CROSS REFERENCE:

Delinquent tax list, uncollected bills to be returned in St. Louis, 140.050



Section 92.060 Back taxes, how collected.

Back taxes, how collected.

92.060. All taxes, interest and register's fees contained in the back tax books described in section 92.050 shall be computed, charged and collected in the same manner as is now or as may be hereafter from time to time provided by law.

(RSMo 1939 § 7739)

Prior revisions: 1929 § 7591; 1919 § 9001; 1909 § 9852

CROSS REFERENCES:

Collection of back taxes, Chaps. 140, 141

Special tax bills, notice of suit to enforce payment, 88.923



Section 92.070 Informality not to affect validity of books.

Informality not to affect validity of books.

92.070. Any failure to make or complete the back tax books within the time required by sections 92.050 and 92.060, or any informality in making said back tax books, shall in no way affect the validity of the same.

(RSMo 1939 § 7740)

Prior revisions: 1929 § 7592; 1919 § 9002; 1909 § 9853



Section 92.073 Gross receipts tax--collection, cost--delinquencies--refunds (St. Louis City).

Gross receipts tax--collection, cost--delinquencies--refunds (St. Louis City).

92.073. 1. The director of revenue shall collect any tax imposed on gross receipts by ordinance of any city not within a county if there is an agreement in existence between such city and the director of revenue which contains substantially the following provisions:

(1) That all taxes collected on behalf of the city, less one percent for the cost of collection, shall be collected and treated in the same manner as taxes collected under section 94.550, and money so collected shall be distributed to the treasurer of the city as provided in subsection 1 of section 94.550;

(2) That the director of revenue, and any of his deputies, assistants and employees who shall have any duties or responsibilities in connection with the collection, deposit, transfer, transmittal, disbursement, safekeeping, accounting, or recording of any funds which come into the hands of the director of revenue pursuant to the imposition of a tax on gross receipts by ordinance of such city shall meet the bonding requirements established in subsection 4 of section 94.550;

(3) That the director of revenue shall notify the city of all delinquent taxpayers who have either failed or refused to file or remit the tax imposed on gross receipts by the ordinance of the city, and of the assignment of any other claims arising against him pursuant to such agreement;

(4) That the city agrees to hold the state of Missouri and the director of revenue harmless for any loss, cost or expenses due to or arising from any payments of refunds, assessed damages of any courts or any action arising directly or indirectly under such agreement, and that all claims against the state of Missouri or the director of revenue, or both, shall be offset and withheld from future tax revenue distributions to the city due under the ordinance of the city or section 94.550.

2. It shall be the duty of every person who sells or furnishes tangible personal property or who renders services subject to the provisions of sections 144.010 to 144.510 to collect, file, and remit all taxes due on gross receipts pursuant to applicable ordinances of any city not within a county to the director of revenue as provided in sections 144.080 and 144.090.

3. All applicable provisions contained in sections 144.010 to 144.510 and section 32.057 shall apply to the collection of any tax imposed on gross receipts by ordinance of any city not within a county; except that, the taxes so imposed on the purchase and sale of motor vehicles shall be collected pursuant to section 94.560. The interest provisions of section 144.170 relating to delinquent sales taxes shall apply to delinquent taxes due as a result of the imposition of the tax on gross receipts by ordinance of any city not within a county.

4. The claim for refund provisions of section 144.190 shall apply to all claims for refunds of taxes paid pursuant to any tax imposed on gross receipts by ordinance of any city not within a county.

(L. 1985 H.B. 842 § 1)

Effective 5-7-85



Section 92.074 Title of law.

Title of law.

92.074. Sections 92.074 to 92.095 shall be known as the "Municipal Telecommunications Business License Tax Simplification Act".

(L. 2005 H.B. 209)

(2006) Subsection 10 of section 92.086 is a special law prohibited under subdivision (30), section 40, article III, Constitution of Missouri. Under the nonseverability clause in section 92.092, sections 92.074, 92.077, 92.080, 92.083, 92.086, and 92.089 are invalid in their entirety. City of Springfield v. Spring Spectrum, L.P., 2006 WL 2256882 (Mo.banc).



Section 92.077 Definitions.

Definitions.

92.077. As used in sections 92.074 to 92.095, unless the context clearly requires otherwise, the following terms mean:

(1) "Business license tax", any tax, including any fee, charge, or assessment in the nature of a tax, assessed by a municipality on a telecommunications company for the privilege of doing business within the borders of such municipality, and specifically includes any tax assessed on a telecommunications company by a municipality under section 66.300 and section 80.090, section 92.073, section 94.110, 94.270, or 94.360, or under authority granted in its charter, as well as an occupation license tax, gross receipts tax, franchise tax, or similar tax, but shall not include:

(a) Any state or municipal sales tax imposed under sections 144.010 to 144.525; or

(b) Any municipal right-of-way usage fee imposed under the authority of a municipality's police powers under Section 253(c) of the Federal Telecommunications Act of 1996, or under sections 67.1830 to 67.1846; or

(c) Any tax or fee levied for emergency services under section 190.292, 190.305, 190.325, 190.335, or 190.430, or any tax authorized by the general assembly after August 28, 2005, for emergency services;

(d) Any flat tax duly imposed on or before August 28, 2005;

(2) "Director", the director of the department of revenue;

(3) "Municipal", of or relating to a municipality;

(4) "Municipality", any city, county, town, or village in Missouri entitled by authority of section 66.300, section 80.090, section 92.073, section 94.110, 94.270, or 94.360, or under authority granted in its charter to assess a business license tax on telecommunications companies;

(5) "Telecommunications company", any company doing business in this state that provides telecommunications service;

(6) "Telecommunications service", the same meaning as such term is defined in section 144.010. The term telephone company, as used in sections 94.110, 94.270, and 94.360, shall have the same meaning as telecommunications company as defined in this section.

(L. 2005 H.B. 209)

(2006) Subsection 10 of section 92.086 is a special law prohibited under subdivision (30), section 40, article III, Constitution of Missouri. Under the nonseverability clause in section 92.092, sections 92.074, 92.077, 92.080, 92.083, 92.086, and 92.089 are invalid in their entirety. City of Springfield v. Spring Spectrum, L.P., 2006 WL 2256882 (Mo.banc).



Section 92.080 Municipalities prohibited from imposing certain taxes on telecommunications companies.

Municipalities prohibited from imposing certain taxes on telecommunications companies.

92.080. Notwithstanding any provisions of this chapter or chapter 66, 80, or 94, or the provisions of any municipal charter, after August 28, 2005, no municipality may impose any business license tax, tower tax, or antennae tax on a telecommunications company except as specified in sections 92.074 to 92.095.

(L. 2005 H.B. 209)

(2006) Subsection 10 of section 92.086 is a special law prohibited under subdivision (30), section 40, article III, Constitution of Missouri. Under the nonseverability clause in section 92.092, sections 92.074, 92.077, 92.080, 92.083, 92.086, and 92.089 are invalid in their entirety. City of Springfield v. Spring Spectrum, L.P., 2006 WL 2256882 (Mo.banc).



Section 92.083 Terms used in ordinances to have statutory meaning, when--existing ordinances not repealed.

Terms used in ordinances to have statutory meaning, when--existing ordinances not repealed.

92.083. 1. On or after July 1, 2006, if any city, county, village, or town has imposed a business license tax on a telecommunications company, as authorized in this chapter, or chapter 66, 80, or 94, or under the authority granted in its charter, the terms used in such ordinance shall be construed, for the purposes of sections 92.074 to 92.095, to have the meanings set forth in this section, regardless of any contrary definition in the ordinance:

(1) "Gross receipts" means all receipts from the retail sale of telecommunications service taxable under section 144.020 and from any retail customer now or hereafter exempt from the state sales tax;

(2) "Telephone service", "telecommunications service", "telecommunications", "local exchange service", "local exchange telephone transmission service", "exchange telephone service" or similar terms means telecommunications service as defined in section 92.077.

2. Nothing in this section shall have the effect of repealing any existing ordinance imposing a business license tax on a telecommunications company; provided that a city with an ordinance in effect prior to August 28, 2005, complies with the provisions of section 92.086.

3. Any business license tax imposed on a telecommunications company after July 1, 2006, shall be imposed on the retail sale of telecommunications service.

(L. 2005 H.B. 209)

(2006) Subsection 10 of section 92.086 is a special law prohibited under subdivision (30), section 40, article III, Constitution of Missouri. Under the nonseverability clause in section 92.092, sections 92.074, 92.077, 92.080, 92.083, 92.086, and 92.089 are invalid in their entirety. City of Springfield v. Spring Spectrum, L.P., 2006 WL 2256882 (Mo.banc).



Section 92.086 List of municipalities with business license tax ordinances to be published--revenue director to collect tax, when--basis for tax--rulemaking authority--intent of general assembly--review of revenue collected--audit authority.

List of municipalities with business license tax ordinances to be published--revenue director to collect tax, when--basis for tax--rulemaking authority--intent of general assembly--review of revenue collected--audit authority.

92.086. 1. On or before January 1, 2006, the director shall publish a list of the municipalities which have, prior to August 28, 2005, enacted ordinances imposing a business license tax on a telecommunications company. The list shall contain:

(1) The name of the municipality imposing the tax;

(2) The name of the tax as denoted by the municipality;

(3) The citation to the municipal code provisions imposing the tax; and

(4) The percentage of gross receipts.

The director shall not be required to include any figures for the percentage of gross receipts if the municipality in question at the time of August 28, 2005, had an ordinance which imposed a flat fee instead of a fee based on gross receipts as its business license tax. In compiling the list, the director shall collect information from telecommunications companies, municipalities, municipal codes, and other reliable sources.

2. (1) On or before February 1, 2006, all telecommunications companies in Missouri shall provide the director and the state auditor with the amount of municipal business license tax which they paid each Missouri municipality identified by the director in accordance with subsection 1 of this section for the previous four quarters. On or before February 1, 2006, all telecommunications companies in Missouri shall provide the director and the state auditor with an itemized list establishing their gross receipts for the previous four quarters for each category of gross receipts in each municipality identified by the director in accordance with subsection 1 of this section upon which a sales tax is paid.

(2) On or before February 1, 2006, each municipality shall provide the director and state auditor with the total amount of tax revenue collected for the previous fiscal year of taxable gross receipts from telecommunications companies. Any inconsistency or dispute arising from the information provided by the municipalities and telecommunications companies shall be resolved through an audit performed by the state auditor.

3. Beginning on July 1, 2006, the director shall henceforth collect, administer, and distribute telecommunications business license tax revenues in accordance with the provisions of sections 92.074 to 92.095.

4. Notwithstanding the provisions of any municipal business license tax ordinance, effective July 1, 2006, all business license taxes shall be based solely and exclusively on those gross receipts of telecommunications companies for the retail sale of telecommunications services which are subject to taxation under sections 144.010 and 144.020. Any provisions in any municipal taxing ordinances which provide different definitions, rules, or provisions are expressly preempted and are null and void.

5. The director is authorized to promulgate regulations to establish the appropriate procedures for collecting, administering, and distributing such taxes. A telecommunications company shall file a quarterly return with the director with an attached schedule setting forth the total amount of taxable gross receipts for the quarter and the amount of business license tax due to each municipality. The director shall distribute the appropriate amounts, as set forth in this section, to the municipalities. In exchange for its collection, administration, and distribution functions, the department of revenue shall retain a collection fee of up to one percent (not to exceed the actual costs incurred) on all funds collected and distributed and shall be allowed to collect the interest off such funds during the time between collection and distribution. In no event shall the director fail to distribute the collected funds to a municipality more than thirty days after the collection of the funds.

6. It is the intent of the general assembly that sections 92.074 to 92.095 comply with article X, section 22 of the Missouri Constitution, so that the application of sections 92.074 to 92.095 shall have a revenue-neutral effect. Because business license taxes shall now be based on the gross receipts subject to the sales tax, it is anticipated that the base of the existing business license taxes in most cases shall be broadened, so in order to comply with article X, section 22 of the Missouri Constitution, the municipality shall adjust the gross receipts percentage rate identified by the director in accordance with subsection 2 of this section so that the amount collectible, in total from all telecommunications companies, excluding the collection fee authorized in subsection 5 as defined herein, before and immediately after enactment remains the same in each municipality. If the determination is made by a municipality that in order to comply with article X, section 22 of the Missouri Constitution the gross receipts percentage rate must be increased, such increase shall be passed by a majority vote of the qualified voters voting in that municipality. The existing tax base shall be an amount equal to the total amount of telecommunications business license taxes collected by a municipality for fiscal year 2005, increased by fifty percent of the difference between such amount and the business license tax receipts that would have been yielded by applying the gross receipts percentage rate identified in accordance with subsection 1 of this section to the total gross receipts for all wireless telecommunications services provided by telecommunications companies as identified in 47 U.S.C. Section 332(D)(1) and 47 C.F.R. Parts 22 or 24 in such fiscal year attributable to the municipality. Based upon the rate information received from the director under this section, each municipality shall, no later than April 1, 2006, promulgate and publish the revenue-neutral rates to be applied in each municipality. Such tax rates shall be the applicable business license tax rate for bills rendered on or after July 1, 2006. Any percentages in any ordinance that are contrary to that established by the municipality herein are null and void. If any municipal business license tax ordinance as of January 1, 2005, had a provision stating that the tax only applied to business customers, the new calculated rate under this section also shall be determined based only on business customers and shall apply only to business customers.

7. On or before April 1, 2007, the director, in consultation with the state auditor and municipalities, shall examine revenues collected and forecast whether a shortfall or excess in municipal revenues for each municipality is likely to occur for the fiscal year ending June 30, 2007, due to data reporting errors or other errors in the calculation of the revenue-neutral tax rate. Section 32.057 shall not restrict the disclosure of information to perform such consultation. If a shortfall or excess is expected, the director, after review and comment from municipalities and telecommunications companies, shall promulgate and publish an adjustment in the rate in such municipalities. Such tax rate adjustment, if necessary, shall apply to bills issued after July 1, 2007.

8. The director shall be notified in writing within thirty days of any change in the municipal business license tax rate adopted by a municipality. The director shall promulgate such rate changes, but such rate changes may only take effect on the first day of a calendar quarter and only after a minimum of ninety days notice from the director to a telecommunications company. Any subsequent increase in the business license tax rate passed through an ordinance by a municipality which is above that rate as established by the municipality under subsection 6 of this section shall be passed by a majority vote of the qualified voters voting in that municipality. No municipal tax rate shall exceed the cap provided in subsection 9 of this section.

9. Notwithstanding the provisions of subsections 3 to 8 of this section or any other provision of law to the contrary, for any municipality not subject to the provisions of subsection 10 of this section, the maximum rate of taxation on gross receipts shall not exceed five percent for bills rendered on or after July 1, 2006, except if the business license tax rate for any municipality, as calculated in subsection 6 of this section, or if necessary, subsection 7 of this section, is determined to be greater than five percent, then, notwithstanding the provisions of such subsections, the business license tax rates for such municipality on and after July 1, 2006, shall be as follows:

(1) For bills rendered between July 1, 2006, and June 30, 2008, the rate shall be the actual adjusted rate as determined by subsection 6 of* this section, or, if necessary, subsection 7 of this section;

(2) For bills rendered between July 1, 2008, and June 30, 2010, the rate shall be half the sum of the rate determined in subdivision (1) of this subsection and five percent; and

(3) For all bills rendered on and after July 1, 2010, five percent.

10. (1) Any municipality which prior to November 4, 1980, had an ordinance imposing a business license tax on telecommunications companies which specifically included the words "wireless", "cell phones", or "mobile phones" in its business license tax ordinance as revenues upon which a business license tax could be imposed, and had not limited its tax to local exchange telephone service or landlines, and had taken affirmative action to collect such tax from wireless telecommunications providers prior to January 15, 2005, shall not be required to adjust its business license tax rate as provided in subsection 6 of this section and shall not be subject to the provisions of subsection 9 of this section.

(2) Any municipality which has an ordinance or an amendment to an ordinance imposing a business license tax on telecommunications companies which was authorized or amended by a public vote subsequent to November 4, 1980, and such authorization specifically included the terms "wireless", "cell phones", or "mobile telephones" as revenues upon which a business license tax could be imposed, and had not limited its tax to local exchange telephone service or landlines, and had taken affirmative action to collect such tax from wireless telecommunications providers prior to January 15, 2005, shall not be required to adjust its business license tax rate as provided in subsection 6 of this section and shall not be subject to the provisions of subsection 9 of this section.

11. For purposes of sections 92.074 to 92.095, the director and any municipality shall have the authority to audit any telecommunications company. Notwithstanding the provisions of section 32.057, the director of revenue shall furnish any municipality with information it requests to permit the municipality to review and audit the payments of any telecommunications company.

12. The statute of limitations shall be three years for the alleged nonpayment or underpayment of the business license tax.

13. Any telecommunications company is authorized to pass through to its retail customers all or part of the business license tax.

14. The provisions of subsection 5 of section 144.190 and subdivision (3) of subsection 12 of section 32.087 shall apply to the tax imposed under sections 92.074 to 92.095.

15. Unless specifically stated otherwise in sections 92.074 to 92.095, taxpayer remedies, enforcement mechanisms, tax refunds, tax protests, assessments, and all other procedures shall be the same as those provided in chapter 144.

16. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 H.B. 209)

*Word "or" appears in original rolls.

(2006) Subsection 10 of section 92.086 is a special law prohibited under subdivision (30), section 40, article III, Constitution of Missouri. Under the nonseverability clause in section 92.092, sections 92.074, 92.077, 92.080, 92.083, 92.086, and 92.089 are invalid in their entirety. City of Springfield v. Spring Spectrum, L.P., 203 S.W.3d 177 (Mo.banc).



Section 92.089 Findings of general assembly--immunity for telecommunications companies, when.

Findings of general assembly--immunity for telecommunications companies, when.

92.089. 1. The general assembly finds and declares it to be the policy of the state of Missouri that costly litigation which have or may be filed by Missouri municipalities against telecommunications companies, concerning the application of certain business license taxes to certain telecommunications companies, and to certain revenues of those telecommunications companies, as set forth below, is detrimental to the economic well being of the state, and the claims of the municipal governments regarding such business licenses have neither been determined to be valid nor liquidated. The general assembly further finds and declares that the resolution of such uncertain litigation, the uniformity, and the administrative convenience and cost savings to municipalities resulting from, and the revenues which will or may accrue to municipalities in the future as a result of the enactment of sections 92.074 to 92.095 are full and adequate consideration to municipalities, as the term "consideration" is used in article III, section 39(5) of the Missouri Constitution, for the immunity and dismissal of lawsuits outlined in subsection 2 of this section.

2. In the event any telecommunications company, prior to July 1, 2006, failed to pay any amount to a municipality based on a subjective good faith belief that either:

(1) It was not a telephone company covered by the municipal business license tax ordinance, or the statute authorizing the enactment of such taxing ordinance, or did not provide telephone service as stated in the business license tax ordinance, and therefore owed no business license tax to the municipality; or

(2) That certain categories of its revenues did not qualify under the definition or wording of the ordinance as gross receipts or revenues upon which business license taxes should be calculated;

such a telecommunications company is entitled to full immunity from, and shall not be liable to a municipality for, the payment of the disputed amounts of business license taxes, up to and including July 1, 2006. However, such immunity and release from liability shall not apply to any business license tax imposed in accordance with subdivisions (1) and (2) of subsection 10 of section 92.086 or sections 92.074 to 92.095 after July 1, 2006. If any municipality, prior to July 1, 2006, has brought litigation or caused an audit of back taxes for the nonpayment by a telecommunications company of municipal business license taxes, it shall immediately dismiss such lawsuit without prejudice and shall cease and desist from continuing any audit, except those cities described in subsection 10 of section 92.086.

(L. 2005 H.B. 209)

(2006) Subsection 10 of section 92.086 is a special law prohibited under subdivision (30), section 40, article III, Constitution of Missouri. Under the nonseverability clause in section 92.092, RSMo, sections 92.074, 92.077, 92.080, 92.083, 92.086, and 92.089 are invalid in their entirety. City of Springfield v. Spring Spectrum, L.P., 2006 WL 2256882 (Mo.banc).



Section 92.092 Nonseverability clause.

Nonseverability clause.

92.092. All provisions of sections 92.074 to 92.089 are so essentially and inseparably connected with, and so dependent upon, each other that no such provision would be enacted without all others. If a court of competent jurisdiction enters a final judgment on the merits that is not subject to appeal and that declares any provision or part of sections 92.074* to 92.089 unconstitutional or unenforceable then sections 92.074 to 92.089, in their collective entirety, are invalid and shall have no legal effect as of the date of such judgment. In such event, both telecommunications companies and municipalities shall have the same rights as existed before August 28, 2005, but shall not be entitled to reimbursement, or required to pay reimbursement, for any sums paid in the good faith belief in the validity and constitutionality of sections 92.074 to 92.089.

(L. 2005 H.B. 209)

*Original rolls contained "92.974".



Section 92.095 Severability clause.

Severability clause.

92.095. The provisions of section 71.675 are severable from the provisions of sections 92.074 to 92.092. If any portion of sections 92.074 to 92.092 is declared unconstitutional or the application of any part of sections 92.074 to 92.092 to any person or circumstance is held invalid, section 71.675 and its applicability to any person or circumstance shall remain valid and enforceable. If any portion of section 71.675 is declared unconstitutional or the application of any part of section 71.675 to any person or circumstance is held invalid, sections 92.074 to 92.092 and its applicability to any person or circumstance shall remain valid and enforceable.

(L. 2005 H.B. 209 § 92.098)



Section 92.105 Intent clause.

Intent clause.

92.105. It is the intent of sections 92.105 to 92.125 that starting in 2011 voters in any city imposing an earnings tax will decide in local elections to continue the earnings tax. If the majority of local voters vote to continue the earnings tax, it will continue for five years and then will be voted on again. If a majority of voters in any city having an earnings tax vote against continuing the earnings tax, it will be phased out pursuant to section 92.125 in such city over a period of ten years. Further, sections 92.105 to 92.125 prohibit any Missouri city or town that does not, as of November 2, 2010, impose an earnings tax, from imposing such a tax on residents and businesses.

(L. 2010 Adopted by Initiative, Proposition A, November 2, 2010)



Section 92.111 Limitation on imposition of earnings tax--definitions.

Limitation on imposition of earnings tax--definitions.

92.111. 1. After December 31, 2011, no city, including any constitutional charter city, shall impose or levy an earnings tax, except a constitutional charter city that imposed or levied an earnings tax on November 2, 2010, may continue to impose the earnings tax if it submits to the voters of such city pursuant to section 92.115 the question whether to continue such earnings tax for a period of five years and a majority of such qualified voters voting thereon approve such question, however, if no such election is held, or if in any election held to continue to impose or levy the earnings tax a majority of such qualified voters voting thereon fail to approve the continuation of the earnings tax, such city shall no longer be authorized to impose or levy such earnings tax except to reduce such tax in the manner provided by section 92.125.

2. As used in sections 92.111 to 92.200, unless the context clearly requires otherwise, the term "earnings tax" means a tax on the:

(1) Salaries, wages, commissions and other compensation earned by its residents;

(2) Salaries, wages, commissions and other compensation earned by nonresidents of the city for work done or services performed or rendered in the city;

(3) Net profits of associations, businesses or other activities conducted by residents;

(4) Net profits of associations, businesses or other activities conducted in the city by nonresidents;

(5) Net profits earned by all corporations as the result of work done or services performed or rendered and business or other activities;

(L. 2010 Adopted by Initiative, Proposition A, November 2, 2010 § 92.110)



Section 92.113 Definition of salaries, wages, commissions and other compensation.

Definition of salaries, wages, commissions and other compensation.

92.113. As referred to in section 92.111, the term "salaries, wages, commissions and other compensation" shall not include any contributions to any deferred compensation plans, including but not limited to any salary reduction plans, cafeteria plans or any other similar plans deferring the receipt of compensation by a resident or nonresident if such contribution is not subject to Missouri state income tax at the time such contribution is made.

(L. 2010 Adopted by Initiative, Proposition A, November 2, 2010 § 92.112)



Section 92.115 Constitutional charter cities--requirements--ballot language.

Constitutional charter cities--requirements--ballot language.

92.115. 1. Any constitutional charter city which as of November 2, 2010, imposed or levied an earnings tax may continue to impose or levy an earnings tax, pursuant to sections 92.111 to 92.200, if it submits to the qualified voters of such city on the next general municipal election date immediately following November 2, 2010, and once every five years thereafter, the question whether to continue to impose and levy the earnings tax authorized pursuant to sections 92.111 to 92.200, and if a majority of qualified voters voting approve the continuance of the earnings tax at such election.

2. The question submitted to the qualified voters in any such city shall contain the earnings tax percentage imposed and the name of the city submitting the question and shall otherwise contain exactly the following language:

Shall the earnings tax of .....%, imposed by the City of ....., be continued for a period of five (5) years commencing January 1 immediately following the date of this election?

âã Yes âã No

3. If the question whether to continue to impose and levy the earnings tax fails to be approved by the majority of qualified voters voting thereon, the earnings tax levied and imposed on November 2, 2010, shall be reduced pursuant to section 92.125 commencing January first of the calendar year following the date of the election held under this section or January first of the calendar year following the calendar year in which such election was authorized under this section but not held by such city.

4. No city which has begun reductions of its earnings tax pursuant to section 92.125 may, by ordinance or any other means, with or without voter approval, stop or suspend such reduction.

(L. 2010 Adopted by Initiative, Proposition A, November 2, 2010)



Section 92.120 Tax rate limits.

Tax rate limits.

92.120. The tax on salaries, wages, commissions and other compensation of individuals, subject to tax, and on the net profits or earnings of associations, businesses or other activities, and corporations, subject to tax, shall not be in excess of one percent per annum.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 4, A.L. 1959 S.B. 27)



Section 92.125 Reduction of earnings tax, when, amount.

Reduction of earnings tax, when, amount.

92.125. If no election is held pursuant to section 92.115, or if in an election held to continue to impose or levy the earnings tax a majority of such qualified voters fail to approve the continuance of the earnings tax, the earnings tax levied and imposed on November 2, 2010, shall be reduced as follows:

(1) Beginning January first of the first calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of nine-tenths of one percent;

(2) Beginning January first of the second calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of eight-tenths of one percent;

(3) Beginning January first of the third calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of seven-tenths of one percent;

(4) Beginning January first of the fourth calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of six-tenths of one percent;

(5) Beginning January first of the fifth calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of one-half of one percent;

(6) Beginning January first of the sixth calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of four-tenths of one percent;

(7) Beginning January first of the seventh calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of three-tenths of one percent;

(8) Beginning January first of the eighth calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of two-tenths of one percent;

(9) Beginning January first of the ninth calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, the earnings tax shall not be in excess of one-tenth of one percent;

(10) After the ninth calendar year following the calendar year in which the election provided for in section 92.115 was held or the calendar year in which the election provided for in section 92.115 was authorized to be held but was not held, notwithstanding any provisions of this chapter or chapter 66, 80, or 94 or the provisions of any municipal charter, no city, including any constitutional charter city, which either failed to hold an election pursuant to section 92.111 or which held an election pursuant to section 92.111 and in which a majority of qualified voters fail to approve the continuance of the earnings tax, may impose or levy by ordinance or any other means an earnings tax.

(L. 2010 Adopted by Initiative, Proposition A, November 2, 2010)



Section 92.130 Income exempt from earnings tax.

Income exempt from earnings tax.

92.130. 1. The income received by any

(1) Labor, agricultural or horticultural organizations;

(2) Mutual savings bank not having a capital stock represented by shares;

(3) Fraternal-beneficiary society, order or association, operating under the lodge system or for the exclusive benefit of the members of a fraternity itself operating under the lodge system, and providing for the payment of life, sick, accident or other benefits to the members of such society, order, or association or their dependents;

(4) Domestic building and loan associations and credit unions without capital stock organized and operated for mutual purposes and without profit;

(5) Cemetery company owned and operated exclusively for the benefit of its members, unless said cemetery is operated for profit;

(6) Corporation or association organized and operated exclusively for religious, charitable, scientific or educational purposes, no part of the net income of which inures to the benefit of any private stockholder or individual;

(7) Business league, chamber of commerce or board of trade not organized for profit and no part of the net income of which inures to the benefit of any private stockholder or individual;

(8) Civic league or organization not organized for profit but operated exclusively for the promotion of social welfare;

(9) Club organized and operated exclusively for pleasure, recreation and other nonprofitable purposes, no part of the net income of which inures to the benefit of any private stockholder or member;

(10) Farmers or other mutual hail, cyclone or fire insurance company, mutual ditch or irrigation company, mutual or cooperative telephone company, or like organization, the income of which consists solely of assessments, dues and fees collected from members for the sole purpose of meeting its expenses;

(11) Farmers, fruit growers or like association, organized and operated as a sales agent for the purpose of marketing the products of its members and turning back to them the proceeds of sales, less the necessary selling expenses, on the basis of the quantity of produce furnished by them;

(12) Corporation or association organized for the exclusive purpose of holding title to property, collecting income therefrom, and turning over the entire amount thereof, less expenses, to an organization which itself is exempt from the tax imposed by chapter 143;

(13) Federal land banks and national farm loan associations, as provided in section 26 of an act of congress approved July 17, 1916, entitled "An act to provide capital for agricultural development, to create standard forms of investment based upon farm mortgage, to equalize rates of interest upon farm loans, to furnish a market for United States bonds, to create government depositaries and financial agents for the United States, and for other purposes";

(14) Joint stock land banks as to income derived from bonds or debentures or other joint stock land banks or any federal land bank belonging to such joint stock land bank;

(15) Express companies which now pay an annual tax on their gross receipts in this state and insurance companies which pay an annual tax on their gross premium receipts in this state;

(16) Trusts created by an employer and employees as part of a stock bonus, pension or profit-sharing plan, for the exclusive benefit of employees, to which contributions are made by such employer or employees, or both, for the purpose of distributing to such employees the earnings and principal of the fund accumulated by the trust in accordance with such plan, or a trust consisting solely of one or more restricted retirement funds created for one or more self-employed persons as part of a retirement plan for the exclusive benefit of such self-employed person or persons, to which contributions are made by such self-employed person or persons, for the purpose of distributing to such self-employed person or persons the earnings and principal of the fund accumulated by the trust in accordance with such plan and the amount actually distributed, or made available to any distributee; shall not be taxable under any tax ordinance enacted pursuant to the provisions of sections 92.110 to 92.200.

2. The following income shall be exempt, regardless of who receives it, from such tax:

(1) The proceeds of life insurance policies paid to the individual beneficiaries upon the death of the insured;

(2) The amount received by the insured as a return of premium or premiums paid by him under life insurance or endowment contracts, either during the term or at the maturity of the term mentioned in the contract or upon the surrender of the contract;

(3) Any amount received under workers' compensation acts, as compensation for personal injuries or sickness, plus the amount of any damages received whether by suit or agreement on account of such injuries or sickness, or through the war risk insurance act or any law for the benefit or relief of injured or disabled members of the military or naval forces of the United States;

(4) The value of property acquired by gift, bequest, devise or descent, but the income from such property shall be included as income;

(5) Interest upon the obligations of this state or of any political subdivision thereof, or upon the obligations of the United States or its possessions;

(6) Any income derived from any public utility performing functions of national government or those incident to the state or any political subdivision thereof, or from the exercise of any essential government function accruing to any state, territory or the District of Columbia; provided, that whenever any state, territory or the District of Columbia, or any political subdivision of a state or territory has, prior to the passage of chapter 143, entered in good faith into a contract with any person or corporation the object and purpose of which is to acquire, construct, operate or maintain a public utility, no tax shall be levied under the provisions of chapter 143 upon the income derived from the operation of such public utility, so far as the payment thereof will impose a loss or burden upon such state, territory or the District of Columbia, or a political subdivision of this state; but this provision is not intended to confer upon such person or corporation any financial gain or exemption or to relieve such person or corporation from the payment of a tax as provided for in chapter 143 upon the part or portion of said income to which such person or corporation shall be entitled under such contract.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 6, A.L. 1973 S.B. 25)



Section 92.140 Exemptions and deductions from tax may be authorized by city.

Exemptions and deductions from tax may be authorized by city.

92.140. The municipal assembly of any such city may provide for deductions and exemptions from salaries, wages and commissions of employees and may provide for exemptions on account of the wives, husbands and dependents of such employees.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 2)



Section 92.150 Net profits, how ascertained.

Net profits, how ascertained.

92.150. The net profits or earnings of associations, businesses or other activities, and corporations shall be ascertained and determined by deducting the necessary expenses of operation from the gross profits or earnings.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 3)



Section 92.160 Tax ordinance to contain formulae for taxing profits of nonresidents.

Tax ordinance to contain formulae for taxing profits of nonresidents.

92.160. The earnings or net profits subject to tax of any nonresident individual, of any association or business conducted by nonresidents, or of any corporation, in any case in which the work done, services performed or rendered, and business or other activities conducted are done, performed, rendered or conducted both within and without the city may be ascertained by formulae set forth in any ordinance enacted pursuant to sections 92.110 to 92.200 or prescribed by rules or regulations adopted pursuant to such ordinance.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 5)



Section 92.170 Employers may collect tax, and allowance may be authorized.

Employers may collect tax, and allowance may be authorized.

92.170. Any such city is hereby authorized to impose upon employers the duty of collecting and remitting to the city any tax that may be levied upon the earnings of employees pursuant to sections 92.110 to 92.200, and to prescribe penalties for failure to perform such duty. In the event that any such city should impose such duty on employers, each such employer shall be entitled to deduct and retain one and one-half percent of the total amount collected to compensate such employer for collecting such tax. The governing body of any such city may, by ordinance, reduce, eliminate, or reimpose, if eliminated, the fee allowed to employers by this section.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 7, A.L. 1961 p. 219, A.L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 92.180 Wage brackets may be established.

Wage brackets may be established.

92.180. In order to facilitate the collection of the tax herein authorized any such city may by ordinance create wage brackets within which the tax shall be uniform for taxpayers entitled to the same number of exemptions.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 8)



Section 92.190 Tax ordinance not to require copies of federal or state income tax returns.

Tax ordinance not to require copies of federal or state income tax returns.

92.190. No tax ordinance enacted pursuant to the provisions of sections 92.110 to 92.200 shall require any taxpayer to file copies of his state or federal income tax returns with any city officer, employee or other person designated by said ordinance to collect or otherwise administer any tax imposed thereunder.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 9)



Section 92.200 Amendment of charter required--present ordinance to continue.

Amendment of charter required--present ordinance to continue.

92.200. No ordinance enacted under sections 92.110 to 92.200, except an ordinance limited to the purposes of section 92.170, shall be effective unless it is authorized pursuant to a charter amendment of such city; provided that any ordinance authorized by charter and presently in effect shall remain in effect until an ordinance is adopted under the authority of sections 92.110 to 92.200.

(Reenacted L. 1953 2d Ex. Sess. p. 14 § 10, A.L. 1959 S.B. 27, A.L. 1961 p. 219)



Section 92.325 Definitions.

Definitions.

92.325. As used in sections 92.325 to 92.340, the following terms mean:

(1) "City", a constitutional charter city located in four or more counties;

(2) "Food", all articles commonly used for food or drink, including alcoholic beverages, the provisions of chapter 311 notwithstanding;

(3) "Food establishment", any cafe, cafeteria, lunchroom or restaurant which sells food at retail;

(4) "Governing body", the city council charged with governing the city;

(5) "Gross receipts", the gross receipts from retail sales of food prepared on the premises and delivered to the purchaser (excluding sales tax);

(6) "Hotel, motel or tourist court", any structure or building, under one management, which contains rooms furnished for the accommodation or lodging of guests, with or without meals being so provided, and kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are sought for pay or compensation to transient guests or permanent guests and having more than eight bedrooms furnished for the accommodations of such guests. Sleeping accommodations consisting of one bedroom or more, that rent for less than twenty dollars per day or less than eighty-five dollars per week and shelters for the homeless operated by not-for-profit organizations are not a "hotel, motel or tourist court" for the purposes of this act*;

(7) "Person", any individual, corporation, partnership or other entity;

(8) "Transient guest", a person who occupies a room or rooms in a hotel, motel or tourist court for thirty-one days or less during any calendar quarter.

(L. 1989 S.B. 295 & 312 § 6)

*"This act" (S.B. 295 & 312, 1989) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 92.327 Convention and tourism tax, submitted to voters--rate of tax, deposit in convention tourism fund, purpose.

Convention and tourism tax, submitted to voters--rate of tax, deposit in convention tourism fund, purpose.

92.327. 1. Any city may submit a proposition to the voters of such city:

(1) A tax not to exceed seven and one-half percent of the amount of sales or charges for all sleeping rooms paid by the transient guests of hotels, motels and tourist courts situated within the city involved, and doing business within such city (excluding sales tax); and

(2) A tax not to exceed two percent of the gross receipts derived from the retail sales of food by every person operating a food establishment.

2. Such taxes shall be known as the "convention and tourism tax" and when collected shall be deposited by the city treasurer in a separate fund to be known as the "Convention and Tourism Fund". The governing body of the city shall appropriate from the convention and tourism fund as provided in sections 92.325 to 92.340.

(L. 1989 S.B. 295 & 312 § 7, A.L. 1999 H.B. 35, A.L. 2002 H.B. 1041 merged with S.B. 1210)



Section 92.329 Voter approval of tax required.

Voter approval of tax required.

92.329. The governing body of any city may, by adopting an ordinance, impose the convention and tourism tax, but no ordinance enacted pursuant to the authority granted by the provisions of sections 92.325 to 92.340 shall be effective unless the governing body of the city submits to the voters of the city at a citywide general or primary election or at a special election called for that purpose, a proposal to authorize the governing body of the city to impose the convention and tourism tax.

(L. 1989 S.B. 295 & 312 § 8)



Section 92.331 Ballot form.

Ballot form.

92.331. Such proposition shall be submitted to the voters in substantially the following form at such election:

Shall a convention and tourism tax of . . . . . . . . . . percent on the amount of sales or charges for all rooms paid by the transient guests of hotels, motels and tourist courts and . . . . . . . . . . . percent on the gross receipts derived from the retail sales of food at a food establishment be levied in the city of . . . . . . . . . . . . . . to provide funds for the promotion of convention and tourism?

â ã YES â ã NO

(L. 1989 S.B. 295 & 312 § 9)



Section 92.332 Majority vote required.

Majority vote required.

92.332. In the event that a majority of the qualified voters voting on such proposition in such city at such election approve the proposition, then the ordinance shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the city shall have no power to impose the tax authorized by sections 92.325 to 92.340 unless and until the governing body of the city shall again have submitted another proposal to authorize the imposition and collection of the tax, and such proposal is approved by a majority of the qualified voters voting thereon.

(L. 1989 S.B. 295 & 312 § 10)



Section 92.334 Gross receipts tax on certain businesses prohibited, when.

Gross receipts tax on certain businesses prohibited, when.

92.334. In the event a tax is lawfully imposed under sections 92.325 to 92.340, no gross receipts tax imposed solely on hotels, motels or tourist courts or cafes, cafeterias, lunchrooms or restaurants shall be levied or collected by the city involved so long as the tax imposed under sections 92.325 to 92.340 remains in effect.

(L. 1989 S.B. 295 & 312 § 11)



Section 92.336 Revenue received from tax, distribution, requirements--neighborhood tourist development fund established, purpose.

Revenue received from tax, distribution, requirements--neighborhood tourist development fund established, purpose.

92.336. The revenues received from the tax authorized under sections 92.325 to 92.340 shall be used exclusively for the advertising and promotion of convention and tourism business and international trade for the city from which it is collected, subject to the following requirements:

(1) Not less than forty percent of the proceeds of any tax imposed pursuant to subdivision (1) of section 92.327 shall be appropriated and paid to a general not-for-profit organization, with whom the city has contracted, and which is incorporated in the state of Missouri and located within the city limits of such city, established for the purpose of promoting such city as a convention, visitors and tourist center with the balance to be used for operating expenses and capital expenditures, including debt service, for sports, convention, exhibition, trade and tourism facilities located within the city limits of the city;

(2) Not less than ten percent of the proceeds of any tax imposed pursuant to subdivision (1) of section 92.327 shall be appropriated to a fund that hereby shall be established and called the "Neighborhood Tourist Development Fund". Such moneys from said funds shall be paid to not-for-profit neighborhood organizations with whom the city has contracted, and which are incorporated in the state of Missouri and located within the city limits of such city established for the purpose of promoting such neighborhood through cultural, social, ethnic, historic, educational, and recreational activities in conjunction with promoting such city as an international trade, convention, visitors and tourist center;

(3) The proceeds of any tax imposed pursuant to subdivision (2) of section 92.327 shall be used by the city only for capital expenditures, including debt service, for sports, convention, exhibition, trade and tourism facilities located within the city limits of the city.

(L. 1989 S.B. 295 & 312 § 12, A.L. 1999 H.B. 35, A.L. 2002 H.B. 1041 merged with S.B. 1210)



Section 92.338 Provisions, exemptions and confidentiality of state sales tax to apply--exemption certificates, form--collection of tax, deduction allowed for collection--refunds and penalties.

Provisions, exemptions and confidentiality of state sales tax to apply--exemption certificates, form--collection of tax, deduction allowed for collection--refunds and penalties.

92.338. 1. All applicable provisions contained in sections 144.010 to 144.510 governing the state sales tax and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by sections 92.325 to 92.340, except as modified in sections 92.325 to 92.340.

2. All exemptions granted to agencies of government, organizations, persons and to the sale of certain articles and items of tangible personal property and taxable services under the provisions of sections 144.010 to 144.510 are hereby made applicable to the imposition and collection of the tax imposed by sections 92.325 to 92.340. Notwithstanding the provisions of this subsection, the governing body of any city that imposes a convention and tourism tax pursuant to sections 92.325 to 92.340 may pass an ordinance and seek voter approval to collect the tax from certain transient guests who are otherwise exempt under this subsection. Such proposition shall be submitted to the voters at a citywide general or primary election or at a special election called for that purpose. It shall be submitted in a form set by the governing body.

3. Except as provided in subsection 2 of this section, the same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.510 for the administration and collection of the state sales tax shall satisfy the requirements of sections 92.325 to 92.340, and no additional permit or exemption certificate or retail certificate shall be required; except that the director of revenue may prescribe a form of exemption certificate for an exemption from the tax imposed by sections 92.325 to 92.340.

4. The person, firm or corporation subject to any tax imposed pursuant to sections 92.325 to 92.340 shall collect the tax from the transient guests and patrons of the food establishment and each such transient guest and patron of the food establishment shall pay the amount of the tax due to the person, firm or corporation required to collect the tax. The city shall permit the person required to remit the tax to deduct and retain an amount equal to two percent of the taxes collected. The city governing body may either require the license collector of the city to collect the tax imposed by sections 92.325 to 92.340 or may enter into an agreement with the director of revenue to have the director collect such tax on behalf of the city. In the event such an agreement is entered into, the director of revenue shall perform all functions incident to the collection, enforcement and operation of such tax, and the director shall collect the tax on behalf of the city and shall transfer the funds collected to the city license collector, except for an amount not less than one percent nor more than three percent, which shall be retained by the director for costs of collection. If the director of revenue is to collect such tax, the tax shall be collected and reported upon such forms and under such administrative rules and regulations as the director may prescribe. All refunds and penalties as provided in sections 144.010 to 144.525 are hereby made applicable to violations of sections 92.325 to 92.340.

(L. 1989 S.B. 295 & 312 § 13, A.L. 2012 H.B. 1504)



Section 92.340 Refund or absorption of tax, prohibited.

Refund or absorption of tax, prohibited.

92.340. It is unlawful for any person to advertise or hold out or state to the public or to any transient guest or food establishment patron directly or indirectly, that the tax or any part thereof imposed by sections 92.325 to 92.340, and required to be collected by that person, will be absorbed by that person, or anyone on behalf of that person, or that it will not be separately stated and added to the price of the sleeping room or food establishment bill, or if added, that it or any part thereof will be refunded.

(L. 1989 S.B. 295 & 312 § 14)



Section 92.350 State and political subdivisions to deduct earnings tax--compensation for collecting.

State and political subdivisions to deduct earnings tax--compensation for collecting.

92.350. The state of Missouri and all its political subdivisions or instrumentalities shall deduct from the wages and salaries of their employees the amount of any municipal earnings tax levied upon the income of the particular employee, and pay same to the municipality levying said tax. The state of Missouri and its political subdivisions and instrumentalities shall be entitled to deduct and retain of the total amount so collected to compensate such employer for collecting the tax a percentage as follows: Three percent if said municipal earnings tax is one-half of one percent of gross earnings. One and one-half percent if said municipal earnings tax is one percent of gross earnings.

(L. 1965 p. 216 § 92.285)

*Transferred 1969; formerly 92.285



Section 92.400 Definitions.

Definitions.

92.400. The following words as used in sections 92.400 to 92.421, shall have the following meaning unless a different meaning clearly appears from the context:

(1) "City", any city having a population of over four hundred thousand in the state of Missouri located within an interstate transportation district containing a constitutional charter city having a population of over four hundred thousand and under six hundred thousand;

(2) "Director of revenue", the director of revenue of the state of Missouri;

(3) "Interstate transportation authority", any political subdivision created by compact between this state and another state, which is a body corporate and politic and a political subdivision of both contracting states, and which operates a public mass transportation system;

(4) "Interstate transportation district", that geographical area set forth and defined in the particular compact between this state and another state;

(5) "Motor pool operations", special transportation services provided by a city, or by an interstate transportation authority pursuant to a contract with a city, to certain residents of the city, including the transporting of elderly persons and persons with disabilities in accordance with standards and specifications of the United States Department of Transportation and any other federal agency or body charged with promulgating standards for persons with disabilities relating to the transportation of such persons;

(6) "Person", an individual, corporation, partnership or other entity;

(7) "Public mass transportation system", a transportation system or systems owned and operated by an interstate transportation authority, employing motor buses, rails or any other means of conveyance, by any type of power, operated for public use in the conveyance of persons, mainly providing local transportation service within an interstate transportation district, as set forth by the interstate compact between this state and another state.

(L. 1971 S.B. 147 § 1, A.L. 1973 H.B. 64, A.L. 1991 H.B. 29 merged with S.B. 119)



Section 92.402 Tax, how imposed--rate of tax--boundary changes, procedure, effect of.

Tax, how imposed--rate of tax--boundary changes, procedure, effect of.

92.402. 1. Any city may, by a majority vote of its council or governing body, impose a sales tax for the benefit of the public mass transportation system operating within such city as provided in sections 92.400 to 92.421.

2. The sales tax may be imposed at a rate not to exceed one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525. Seven and one-half percent of the sales tax shall be distributed to the interstate transportation authority pursuant to the provisions of section 92.421. The remainder of the tax in excess of such seven and one-half percent shall expire on December 31, 2015, on which date the authority shall be in full compliance with handicapped accessibility pursuant to the terms of the Americans with Disabilities Act.

3. Within ten days after the adoption of any ordinance imposing such a sales tax, the city clerk shall forward to the director of revenue by United States registered mail or certified mail a certified copy of the ordinance of the council or governing body. The ordinance shall reflect the effective date thereof and shall be accompanied by a map of the city clearly showing the boundaries thereof.

4. If the boundaries of a city in which such sales tax has been imposed shall thereafter be changed or altered, the city clerk shall forward to the director of revenue by United States registered mail or certified mail a certified copy of the ordinance adding or detaching territory from the city. The ordinance shall reflect the effective date thereof, and shall be accompanied by a map of the city clearly showing the territory added thereto or detached therefrom. Upon receipt of the ordinance and map, the tax imposed by sections 92.400 to 92.421 shall be effective in the added territory or abolished in the detached territory on the effective date of the change of the city boundary.

(L. 1971 S.B. 147 § 2, A.L. 1989 H.B. 473, A.L. 1991 H.B. 29 merged with S.B. 119, A.L. 1993 S.B. 376, A.L. 1995 S.B. 72, A.L. 1997 S.B. 212, A.L. 1999 H.B. 346, A.L. 2001 H.B. 321, A.L. 2003 H.B. 122 & 80, A.L. 2005 H.B. 114)



Section 92.410 Deposit of collections--public mass transportation sales tax trust fund--state to retain collection cost.

Deposit of collections--public mass transportation sales tax trust fund--state to retain collection cost.

92.410. 1. All sales taxes collected by the director of revenue under the provisions of sections 92.400 to 92.421, less one percent for the cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "Public Mass Transportation Sales Tax Trust Fund". The moneys in this fund are not state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city wherein a sales tax is imposed pursuant to the provisions of sections 92.400 to 92.421. The records shall be open to the inspection of the officers of the city and the public.

2. Except as modified in sections 92.400 to 92.421, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 92.400 to 92.421.

(L. 1971 S.B. 147 § 6, A.L. 1980 S.B. 693, A.L. 1991 H.B. 29)



Section 92.412 Distribution to city, when--abolition of tax--account, how closed.

Distribution to city, when--abolition of tax--account, how closed.

92.412. 1. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city treasurer or such other officer as may be designated by the city ordinance imposing the tax authorized by sections 92.400 to 92.421 the sum due the city as certified by the director of revenue.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of revenue shall authorize the state treasurer to remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 1971 S.B. 147 § 7, A.L. 1991 H.B. 29)



Section 92.418 Proceeds of tax, how spent--minority businesses to be given consideration for contracts--when.

Proceeds of tax, how spent--minority businesses to be given consideration for contracts--when.

92.418. 1. All moneys received by a city imposing a sales tax pursuant to sections 92.400 to 92.421, less two percent for the cost of handling, which shall be deposited in the city's general fund, shall be deposited by the city treasurer, or other city officer authorized by ordinance, in a special fund to be known as the "Public Mass Transportation Trust Fund" for the primary benefit of a public mass transportation system and motor pool operations operating within the city.

2. The moneys in the public mass transportation trust fund accumulated by the city beyond the end of the city's fiscal year in which such funds were collected, and not needed by the city to meet its contractual obligations to an interstate transportation authority or for motor pool operations, may be appropriated and paid directly to such interstate transportation authority to be used by the interstate transportation authority for its general purposes in providing a public mass transportation system within an interstate transportation district, or the city may appropriate and expend such excess funds for the purposes set forth in section 30(a)(2), of article IV, of the Constitution of Missouri, as amended.

3. A city may designate by contract from time to time with an interstate transportation authority to provide specific services, frequency of service, to underwrite a certain fare structure or for any purpose consistent with providing a sound public mass transportation system to serve the city, and the city shall appropriate and pay directly to the interstate transportation authority from the public mass transportation trust fund the amounts of money that the city finds is sufficient to enable the interstate transportation authority to perform its contractual obligations to the city, including intracommunity transit services, or a city may appropriate and pay all of the funds on deposit in a public mass transportation trust fund directly to an interstate transportation authority to be used by such interstate transportation authority for its general purposes in providing a public mass transportation system within an interstate transportation district.

4. Any provisions of sections 92.400 to 92.421 to the contrary notwithstanding, seven and one-half percent of the proceeds of any sales tax imposed under sections 92.400 to 92.421 that are appropriated and paid by a city to an interstate transportation authority shall be used only by the city and the interstate transportation authority for the purchase of new equipment, for the construction of public mass transportation facilities or for any other capital expenditures or improvements to the property of the interstate transportation authority, or to pay the interest or principal payments or to satisfy sinking fund requirements on any negotiable notes or bonds or other instruments in writing issued by the interstate transportation authority for any of the above purposes.

5. Ninety-two and one-half percent of the proceeds of any sales tax imposed under sections 92.400 to 92.421 that are appropriated and paid by a city to an interstate transportation authority shall be used to supply funds to be applied to the expenses of the organization and costs of operation of the public mass transportation system and the facilities thereof, and may be used to supply additional funds for capital expenditures as set forth in subsection 4 of this section.

6. Transportation authorities operating a public mass transportation system under sections 92.400 to 92.421 may provide for interior and exterior advertising on each vehicle for mass transportation purposes.

7. Transportation authorities operating a public mass transportation system under sections 92.400 to 92.421 shall set and attain goals for the inclusion of minority business enterprises as defined in section 33.750 for contracts in operating motor pools, construction, repairs and related projects for the public mass transportation system. The attainment of such goals on these contracts shall be based on the availability of minority-owned businesses operating within the city that perform the services for which such contract is to be awarded.

(L. 1971 S.B. 147 § 10, A.L. 1973 H.B. 64, A.L. 1975 1st Ex. Sess. S.B. 1, A.L. 1979 H.B. 367, A.L. 1983 S.B. 25, A.L. 1991 H.B. 29 merged with S.B. 119, A.L. 2000 S.B. 881, A.L. 2003 H.B. 122 & 80)



Section 92.420 Other payments by city to transportation authority permitted.

Other payments by city to transportation authority permitted.

92.420. Nothing contained in sections 92.400 to 92.421 shall be construed to prevent a city from appropriating and paying moneys to an interstate transportation authority from any of its other revenues, and all such cities are so empowered to appropriate and pay moneys to an interstate transportation authority from any of its other revenues for any of the purposes enumerated in sections 92.400 to 92.421.

(L. 1971 S.B. 147 § 11, A.L. 1991 H.B. 29)



Section 92.421 Distribution of tax to transportation authority--use of funds (Kansas City).

Distribution of tax to transportation authority--use of funds (Kansas City).

92.421. 1. Not later than the tenth day of each month, the director of revenue shall distribute all moneys due the interstate transportation authority as determined by the director of revenue pursuant to section 92.402 received by him from proceeds of the tax authorized in sections 92.400 to 92.421 in the previous month, less one percent for the cost of collection which shall be deposited in the state general revenue fund, to the interstate transportation authority for the city in which the tax was levied. The director of revenue may authorize the state treasurer to make refunds for erroneous payments and overpayments, and may redeem any dishonored checks and drafts used in payment of the tax.

2. The interstate transportation authority shall use the proceeds of the tax solely for capital improvements for the system.

3. The interstate transportation authority shall within ninety days after August 28, 1989, promulgate rules and regulations for a minority/disadvantaged and women business enterprise program for the purchase of goods and services and construction of capital improvements for the authority.

(L. 1989 H.B. 473, A.L. 1991 H.B. 29)

*No continuity with § 92.421 as enacted by L. 1987 S.B. 67.



Section 92.500 Sales tax for the operation of public safety departments--ballot submission--use of moneys--repeal of tax, ballot language (St. Louis).

Sales tax for the operation of public safety departments--ballot submission--use of moneys--repeal of tax, ballot language (St. Louis).

92.500. 1. The governing body of any city not within a county may impose, by order or ordinance, a sales tax on all retail sales made within the city which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one-half of one percent, and shall be imposed solely for the purpose of providing revenues for the operation of public safety departments, including police and fire departments, which operations are defined to include, but not be limited to, compensation, pension programs, and health care for employees and pensioners of the public safety departments. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The order or ordinance shall not become effective unless the governing body of the city submits to the voters residing within the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall .................... (insert the name of the city) impose a sales tax at a rate of .............. (insert rate of percent) percent, solely for the purpose of providing revenues for the operation of public safety departments of the city, including hiring more police officers, prosecuting more criminals, nuisance crimes, and problem properties?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter immediately following notification to the department of revenue. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue collected under this section by the director of the department of revenue on behalf of any city, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Public Safety Protection Sales Tax Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the trust fund and credited to the city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such city. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. The director shall keep accurate records of the amounts in the fund, and such records shall be open to the inspection of the officers of such city and to the public. Not later than the tenth day of each month, the director shall distribute all moneys deposited in the fund during the preceding month to the city. Such funds shall be deposited with the treasurer of the city, and all expenditures of moneys from the fund shall be by an appropriation ordinance enacted by the governing body of the city.

4. On or after the effective date of the tax, the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and sections 32.085 and 32.087 shall apply. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body of the city may authorize the use of a bracket system similar to that authorized in section 144.285, and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions. Beginning with the effective date of the tax, every retailer in the city shall add the sales tax to the sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. For purposes of this section, all retail sales shall be deemed to be consummated at the place of business of the retailer.

5. All applicable provisions in sections 144.010 to 144.525 governing the state sales tax, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax, and all exemptions granted to agencies of government, organizations, and persons under sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax. The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax. All discounts allowed the retailer under the state sales tax for the collection of and for payment of taxes are hereby allowed and made applicable to the tax. The penalties for violations provided in section 32.057 and sections 144.010 to 144.525 are hereby made applicable to violations of this section. If any person is delinquent in the payment of the amount required to be paid under this section, or in the event a determination has been made against the person for the tax and penalties under this section, the limitation for bringing suit for the collection of the delinquent tax and penalties shall be the same as that provided in sections 144.010 to 144.525.

6. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot of submission shall be in substantially the following form:

Shall ................................... (insert the name of the city) repeal the sales tax imposed at a rate of ......... (insert rate of percent) percent for the purpose of providing revenues for the operation of public safety departments of the city?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

7. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by a number of registered voters of the city equal to at least two percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

8. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the city shall notify the director of the department of revenue of the action at least ninety days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director shall remit the balance in the account to the city and close the account of that city. The director shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 2007 H.B. 795 merged with S.B. 22)



Section 92.700 Provisions, how adopted.

Provisions, how adopted.

92.700. All cities not within a county, which now have or may hereafter have a population in excess of five hundred thousand inhabitants, may elect by the enactment of an ordinance by the legislative body of such city to have the collection of delinquent and back real estate taxes regulated and controlled by the provisions of sections 92.700 to 92.920 and to operate thereunder. The election to operate under the provisions of sections 92.700 to 92.920 may be rescinded by repealing said ordinance.

(L. 1971 H.B. 472 § 1)



Section 92.705 Short title.

Short title.

92.705. Sections 92.700 to 92.920 shall be known by the short title of "The Municipal Land Reutilization Law".

(L. 1971 H.B. 472 § 2)



Section 92.710 Definitions.

Definitions.

92.710. The following words, terms and definitions, when used in sections 92.700 to 92.920, shall have the meanings ascribed to them in this section, except where the text clearly indicates a different meaning:

(1) "Collector", the collector of revenue of any city operating under the provisions of sections 92.700 to 92.920;

(2) "Land reutilization authority", and "land reutilization commission", the authority and commission as created by section 92.875;

(3) "Land taxes", general taxes on real property or real estate and shall include the taxes both on land and the improvements thereon;

(4) "Person", any individual, firm, copartnership, joint venture, association, corporation, estate, trust, business trust, receiver or trustee appointed by any state or federal court, trustee otherwise created, syndicate, or any other group or combination acting as a unit;

(5) "School district", "water district", "sewer district", "special benefit district", "special assessment district" shall include those districts located totally or partially within any city operating under the provisions of sections 92.700 to 92.920;

(6) "Sheriff", "circuit clerk", and "assessor", the sheriff, circuit clerk, and assessor, respectively, of any city operating under the provisions of sections 92.700 to 92.920;

(7) "Tax bill", as used in sections 92.700 to 92.920, the real estate taxes and the lien thereof, levied and assessed by any taxing authority;

(8) "Tax district", the state of Missouri and any city, municipality, school district, road district, water district, sewer district, levee district, drainage district, special benefit district, special assessment district, or park district, located within any city operating under the provisions of sections 92.700 to 92.920;

(9) "Tax lien", the lien of any tax bill as defined in subdivision (7) of this section;

(10) "Taxing authority", any governmental, or other lawful authority, now or hereafter empowered by law to issue tax bills, the state of Missouri, or any city, municipality, school district, road district, water district, sewer district, levee district, or drainage district, affected by the provisions of sections 92.700 to 92.920.

(L. 1971 H.B. 472 § 3, A.L. 1989 H.B. 342)



Section 92.715 Collectors to act--redemption, interest and costs--compromise of judgment--errors, correction of.

Collectors to act--redemption, interest and costs--compromise of judgment--errors, correction of.

92.715. 1. The collectors of cities operating under the provisions of sections 92.700 to 92.920 shall proceed to collect the taxes contained in the back tax book or recorded list of the delinquent land and lots in the collector's office as herein required.

2. Any person interested in or the owner of any tract of land or lot contained in the back tax book or in the recorded list of delinquent lands and lots in the collector's office may redeem such tract of land or town lot, or any part thereof, from the state's or such city's lien thereon, by paying to the proper collector the amount of the original taxes, together with interest from the date of delinquency at the rate of two percent per month with a maximum rate of eighteen percent per annum and the costs.

3. If suit shall have been commenced against any tract of land or town lot for the collection of taxes, the person desiring to redeem any such land before judgment, in addition to the original tax, interest and costs including attorney's fee accruing under this law, shall pay to the city collector all necessary costs incurred in the court where the suit is pending, and the city collector shall account to the clerk of the court in which said suit is filed for the court costs so collected.

4. The provisions of the law with reference to the compromise of taxes shown on the back tax book or recorded list of delinquent land and lots in the collector's office shall apply to and shall also authorize the compromise of any judgment for taxes after the same had been rendered therefor and up to that time when the property shall be sold under execution issued on said judgment; such compromise to be authorized by the same officials and under the same conditions as set forth under existing law for the compromise of taxes. The comptroller of any city operating under the provisions of sections 92.700 to 92.920 shall serve in lieu of the county commission. The comptroller shall also have the right to correct manifest errors.

(L. 1971 H.B. 472 § 4, A.L. 1999 S.B. 76, A.L. 2010 H.B. 1316)



Section 92.720 Unredeemed lands, how proceeded against, lists--limitation on actions.

Unredeemed lands, how proceeded against, lists--limitation on actions.

92.720. 1. If any of the lands or town lots contained in the back tax book or list of delinquent lands or lots remain unredeemed on the first day of January, the collector may file suit in the circuit court against such lands or lots to enforce the lien of the state and city as herein provided in sections 92.700 to 92.920.

2. The collector shall note opposite such tract in the back tax book the fact that suit has been commenced.

3. The collector shall compile lists of all state, city, school and other tax bills collectible by him which are delinquent according to his records and he shall assign a serial number to each parcel of real estate in each list and if suit has been filed in the circuit court of the city on any delinquent tax bill included in any list, the collector shall give the court docket number of each suit.

4. The sheriff may appoint the collector and the collector's deputies as deputy sheriffs, and when so appointed they may serve all process in matters pertaining to sections 92.700 to 92.920 with like effect as the sheriff himself might do.

5. No action for recovery of taxes against real estate shall be commenced, had or maintained, unless action therefor shall be commenced within five years after delinquency.

(L. 1971 H.B. 472 § 5)



Section 92.725 Lists, contents of.

Lists, contents of.

92.725. Each list shall contain the following:

(1) A description of the land by the smallest legal subdivisions or by the smallest parts, lots, or parcels when sections and subdivisions of the land are divided into lots, blocks or parcels, and when such real estate cannot be so described, then by metes and bounds; and variance in any description of such real estate from year to year or any such variance between taxing authorities shall not be material so long as such descriptions reasonably identify the same land;

(2) A statement of the amount of each tax bill upon such parcel, including all tax bills thereon which are delinquent, the year of such assessment, the tract number, if any, of each tax bill, and the date or dates from which and the rate or rates at which interest and penalties shall be computed, and an appropriate designation of the owner or holder of each such tax bill;

(3) The names of the last known owners of such real estate as the same appear in the records of the assessor. The search of the record of the assessor must be made not more than thirty days prior to the filing of the petition specified in section 92.740.

(L. 1971 H.B. 472 § 6, A.L. 1989 H.B. 342)



Section 92.730 Consolidation of pending suits--costs to be lien--defenses preserved.

Consolidation of pending suits--costs to be lien--defenses preserved.

92.730. 1. All suits to collect delinquent tax bills which may be pending at the time of the commencement of any suits brought under the provisions of sections 92.700 to 92.920 affecting the same land shall be consolidated with suits brought under said sections, and the parties to such pending suits shall file answers within the time and as provided in sections 92.700 to 92.920, but any tax bills sought to be collected in any pending suits may be included in any list or lists included as a part of any petition filed by the collector and, if so included in any list filed as part of any such petition, such inclusion shall act as an abatement of any such pending suit, and all amounts then due on such tax bills, including interest, penalties, attorney's fees and costs, shall be so listed and charged, and shall thereupon continue in full force and effect the liens therefor against the respective parcels of real estate described therein and so listed in the petition filed under the provisions of sections 92.700 to 92.920; and, when so listed and included in the petition, no answer shall be required to be filed in such collector's suit to collect such delinquent bills.

2. Suits brought under the provisions of sections 92.700 to 92.920, involving delinquent tax bills sought to be collected by suits pending at the time suits are brought under sections 92.700 to 92.920, shall be tried as all other actions under said sections, and the statutes of limitations shall not prevent the parties to such pending suits from asserting all rights and defenses which they then had.

(L. 1971 H.B. 472 § 7)



Section 92.735 Joinder of parcels, how numbered, fee.

Joinder of parcels, how numbered, fee.

92.735. Any number of parcels of real estate may be joined in one petition or suit. Each separate tract or parcel of real estate joined in any one action shall be given a serial number by the collector and shall be separately indexed and docketed by the circuit clerk in a book kept by the clerk for that purpose. For each serially numbered parcel of real estate, the circuit clerk shall be allowed a fee of ten cents, which shall be taxed and paid as other costs in the case which he shall pay into the city treasury in accordance with the provisions of chapter 82.

(L. 1971 H.B. 472 § 8)



Section 92.740 Petition, form, contents.

Petition, form, contents.

92.740. 1. A suit for the foreclosure of the tax liens herein provided for shall be instituted by filing in the appropriate office of the circuit clerk and with the land reutilization authority a petition, which petition shall contain a caption, a copy of the list prepared by the collector, and a prayer. Such petition without further allegation shall be deemed to be sufficient.

2. The caption shall be in the following form: In the Circuit Court of . . . . . . . Missouri, In the Matter of Foreclosure of Liens for Delinquent Land Taxes

By Action in Rem. Collector of Revenue of . . . . . ., Missouri, Plaintiff

-vs- Parcels of Land Encumbered with Delinquent Tax Liens, Defendants

3. The petition shall conclude with a prayer that all tax liens upon such real estate be foreclosed; that the court determine the amounts and priorities of all tax bills, together with interest, penalties, costs, and attorney's fees; that the court order such real estate to be sold by the sheriff at public sale as provided by sections 92.700 to 92.920 and that thereafter a report of such sale be made by the sheriff to the court for further proceedings under the provisions of sections 92.700 to 92.920.

4. The petition when so filed shall have the same force and effect with respect to each parcel of real estate therein described as a separate suit instituted to foreclose the tax lien or liens against any one of said parcels of real estate.

(L. 1971 H.B. 472 § 9)



Section 92.745 Action in rem, pleadings, failure to answer, effect of.

Action in rem, pleadings, failure to answer, effect of.

92.745. 1. The foregoing proceeding or suit shall constitute an action in rem, and the pleadings therein shall consist of a petition and an answer or answers.

2. An answer may be filed by any person or taxing authority owning or claiming any right, title or interest in or to any tax bill constituting a tax lien on the real estate described in the petition, or by any person owning or claiming any right, title, or interest in or to, or lien upon, such real estate. An answer shall include the nature and amount of the interest and any defense or objection to the foreclosure of the tax liens listed in the petition, and may include the allegations usually incorporated in pleadings entitled cross-petitions, cross-complaints, interpleas, or intervening petition.

3. All pleadings must be brief, clear and concise, and shall be liberally construed by the court. Any such answer shall contain the caption and number of the case, and the serial number or numbers of the parcels of real estate concerned. Such answer must be filed with the circuit clerk and a copy thereof served on the collector not later than sixty calendar days after the date of the first publication of the notice of foreclosure, and if such sixtieth day falls on a Sunday or legal holiday, then such answer may be filed on the day after such Sunday or legal holiday.

4. In the event of failure to answer within the time herein fixed, a default judgment may be taken as to all tax bills affecting parcels of real estate as to which no answer has been filed.

(L. 1971 H.B. 472 § 10)



Section 92.750 Redemption by interested party, certificate--foreclosure sale, effect of.

Redemption by interested party, certificate--foreclosure sale, effect of.

92.750. 1. Any person having any right, title or interest in, or lien upon, any parcel of real estate described in such petition may redeem such parcel of real estate by paying to the collector all of the sums mentioned therein, including principal, interest, penalties, attorney's fees and costs then due, at any time prior to the time of the foreclosure sale of such real estate by the sheriff.

2. In the event of failure to redeem prior to the time of the foreclosure sale by the sheriff, such person shall be barred and forever foreclosed of all his right, title and interest in and to the parcels of real estate described in such petition.

3. Upon redemption, as permitted by this section, the person redeeming shall be entitled to a certificate of redemption from the collector describing the property in the same manner as it is described in such petition, and the collector shall thereupon note on his records the word "redeemed" and the date of such payment opposite the description of such parcel of real estate.

(L. 1971 H.B. 472 § 11)



Section 92.755 Notice of foreclosure, how given, form.

Notice of foreclosure, how given, form.

92.755. 1. Within thirty days after the filing of such suits with the circuit clerk, the collector shall forthwith cause a notice of foreclosure to be published four times, once a week, during successive weeks, and on the same day of each week, in a daily newspaper of general circulation regularly published in such city, qualified according to law for the publication of public notices and advertisements.

2. Such notice shall be in substantially the following form: NOTICE OF FORECLOSURE OF LIENS FOR DELINQUENT LAND TAXES, BY ACTION IN REM

Public notice is hereby given that on the . . . . . day of . . ., 20. . ., the Collector of Revenue of . . . . ., Missouri, filed a petition, being suit No. . . ., in the Circuit Court of . . . . . Missouri, at . . . . (stating the city), for the foreclosure of liens for delinquent land taxes (except liens in favor of the United States of America, if any) against the real estate situated in such city, all as described in said petition.

The object of said suit is to obtain from the court a judgment foreclosing the tax liens against such real estate and ordering the sale of such real estate for the satisfaction of said tax liens thereon (except liens in favor of the United States of America, if any), including principal, interest, penalties, attorney's fees and costs. Such action is brought against the real estate only and no personal judgment shall be entered therein.

The serial number assigned by the collector to each parcel of real estate, a description of each such parcel, a statement of the total principal amount of all delinquent tax bills against each such parcel of real estate, all of which, as to each parcel, is more fully set out and itemized in the aforesaid petition, and the name of the last known person appearing on the records of the collector in whose name said tax bills were listed or charged for the year preceding the calendar year in which the list described in said petition was filed with the collector, are, respectively, as follows:

(Here set out the respective serial numbers, descriptions, names and statements of total principal amounts of tax bills, next above referred to.)

The total principal amounts of delinquent taxes set out in this notice do not include the lawful interest, penalties, attorney's fees and costs which have accrued against the respective parcels of real estate, all of which in each case is set out and itemized in the aforesaid petition.

Any person or taxing authority owning or holding any tax bill or claiming any right, title or interest in or to, or lien upon, any such parcel of real estate must file an answer to such suit in the office of the circuit clerk of the aforesaid city, and a copy of such answer with the collector of revenue at the office of the collector of revenue of said city, on or before the . . . . day of . . ., 20. . ., and in such answer shall set forth in detail the nature and amount of such interest and any defense or objection to the foreclosure of the tax liens, or any affirmative relief he and it may be entitled to assert with respect thereto.

Any person having any right, title or interest in or to, or lien upon, any parcel of such real estate may redeem such parcel of real estate by paying all of the sums mentioned therein, to the undersigned Collector of Revenue, including principal, interest, penalties, attorney's fees and costs then due, at any time prior to the time of the foreclosure sale of such real estate by the sheriff.

In the event of failure to answer or redeem on or before the date herein fixed as the last day for filing answer in the suit, by any person having the right to answer or redeem, such person shall be forever barred and foreclosed as to any defense or objection he might have to the foreclosure of such liens for delinquent taxes and a judgment of foreclosure may be taken by default. Redemption may be made, however, up to the time fixed for the holding of sheriff's foreclosure sale, and thereafter there shall be no equity of redemption and each such person having any right, title or interest in or to, or any lien upon, any such parcel of real estate described in the petition so failing to answer or redeem, as aforesaid, shall be forever barred and foreclosed of any right, title, or interest in, or lien upon, any equity of redemption in said real estate.

. . . . . . . . . . . . . . . . . . .

Collector of Revenue

. . . . . . . . . ., Missouri (Name of City)

Address . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Attorney . . . . . . . . . . . . . . . . . . Address . . . . . . . . . . . . . . . . . . First Publication

(L. 1971 H.B. 472 § 12)



Section 92.760 Notice of filing, how made, form of.

Notice of filing, how made, form of.

92.760. 1. The collector shall also cause to be prepared and mailed in an envelope with postage prepaid, within thirty days after the filing of such petition, a brief notice of the filing of the suit, to the persons named in the petition as being the owners, according to the records of the assessor for the respective parcels of real estate described in the petition. The notices shall be sent to the addresses of such persons upon the records of the assessor, and in the event that any name or address does not appear on the records of the assessor, with respect to any parcel of real estate, the collector shall so state in an affidavit, giving the serial number of each parcel of real estate affected. Such affidavit shall be filed in the suit with the circuit clerk not later than sixty days after the date of the first publication of the notice of foreclosure. The failure of the collector to mail the notice as provided in this section shall invalidate any proceedings brought pursuant to the provisions of sections 92.700 to 92.920. The failure of the collector to file the affidavit as provided in this section shall not affect the validity of any proceedings brought pursuant to the provisions of sections 92.700 to 92.920.

2. Such notice shall be substantially as follows:

To the person to whom this notice is addressed: According to the records in the assessor's office, you are the record owner as to one or more parcels of real estate described in a certain petition bearing cause No. . . . . . . . . (fill in number of case) filed in the Circuit Court of . . . ., Missouri, at . . . . (fill in city), on . . . ., 20. . ., wherein a foreclosure of the lien of various delinquent tax bills is sought and a court order asked for the purpose of selling such real estate at a public sale for payment of all delinquent tax bills, together with interest, penalties, attorney's fees and costs. Publication of notice of such foreclosure was commenced on the . . . day of . . . ., 20. . ., in . . . . (here insert name of city), Missouri.

THE COLLECTOR OF THE CITY OF . . . . . . . . . . . . . . . . . . . . . . . . . . . . (Insert name of city) HAS FILED A LAWSUIT AGAINST YOUR PROPERTY. THE LAWSUIT SAYS THAT YOU ARE BEHIND ON YOUR PROPERTY TAXES. YOU COULD LOSE YOUR PROPERTY IF YOU DON'T DO ANYTHING ABOUT THIS.

YOU HAVE A RIGHT TO ENTER INTO AN AGREEMENT WITH THE COLLECTOR TO BRING YOUR TAXES UP TO DATE. YOU MAY CONTACT THE COLLECTOR BY CALLING . . . . . . . . . . . . . . . . . . . . . . . . . . (Insert telephone number of collector). IF YOU DO NOT UNDERSTAND THIS NOTICE, OR YOU DO NOT KNOW WHAT TO DO, YOU MAY CALL THIS OFFICE FOR FURTHER EXPLANATION OR SEE A LAWYER RIGHT AWAY.

Unless all delinquent taxes be paid upon the parcels of real estate described in such petition and such real estate redeemed prior to the time of the foreclosure sale of such real estate by the sheriff, the owner or any person claiming any right, title or interest in or to, or lien upon, any such parcels of real estate shall be forever barred and foreclosed of all right, title and interest and equity of redemption in and to such parcels of real estate; except that any such persons shall have the right to file an answer in said suit on or before the . . . day of . . ., 20. . ., in the office of the Circuit Clerk and a copy thereof to the Collector, setting forth in detail the nature and amount of the interest and any defense or objection to the foreclosure. Dated . . . . . . . .

. . . . . . . . . . . . . . . . . . .

Collector of Revenue

. . . . . . . . . . . ., Missouri

(Name of City)

Address . . . . . . . . . .

(L. 1971 H.B. 472 §§ 13, 14, A.L. 1989 H.B. 342)



Section 92.765 Records of actions taken, where filed.

Records of actions taken, where filed.

92.765. Affidavits of publication of notice of foreclosure, and of posting, mailing, or other acts required by the provisions of sections 92.700 to 92.920 shall be filed in the office of the circuit clerk prior to the trial, and when so filed shall constitute part of the evidentiary documents in the foreclosure suit. Such affidavits shall be prima facie evidence of the performance of acts therein described, and may be so used in the trial of the suit, unless challenged by verified answer duly filed in the suit.

(L. 1971 H.B. 472 § 15)



Section 92.770 Attorneys, employment authorized, compensation.

Attorneys, employment authorized, compensation.

92.770. 1. The collector may employ such attorneys as he deems necessary to collect such taxes and to prosecute suits for taxes.

2. Such attorneys shall receive as total compensation a sum, not to exceed six percent of the amount of taxes actually collected and paid into the treasury, and an additional sum not to exceed two dollars for each suit filed when publication is not necessary and not to exceed five dollars where publication is necessary, as may be agreed upon in writing and approved by the collector, before such services are rendered.

3. The attorney fees shall be taxed as costs in the suit and collected as other costs.

(L. 1971 H.B. 472 § 16)



Section 92.775 Trial, evidence, judgment--severances--jury not authorized--precedence of action.

Trial, evidence, judgment--severances--jury not authorized--precedence of action.

92.775. 1. Upon the trial of the cause upon the question of foreclosure, the tax bill shall be prima facie proof that the tax described in the tax bill has been validly assessed at the time indicated by the tax bill and that the tax is unpaid. Any person alleging any jurisdictional defect or invalidity in the tax bill or in the sale thereof must particularly specify in his answer the defect or basis of invalidity, and must, upon trial, affirmatively establish such defense.

2. After the court has first determined the validity of the tax liens of all tax bills affecting parcels of real estate described in the petition, the priorities of the respective tax bills and the amounts due thereon, including principal, interest, penalties, attorney's fees, and costs, the court shall thereupon enter judgment of foreclosure of such liens and fix the time and place of the foreclosure sale. The petition shall be dismissed as to any parcel of real estate redeemed prior to the time fixed for the sheriff's foreclosure sale as provided in sections 92.700 to 92.920. If the parcel of real estate auctioned off at sheriff's foreclosure sale is sold for a sum sufficient to fully pay the principal amount of all tax bills included in the judgment, together with interest, penalties, attorney's fees and costs, and for no more, and such sale is confirmed by the court, then all other proceedings as to such parcels of real estate shall be finally dismissed as to all parties and interests other than tax bill owners or holders; provided, however, that any parties seeking relief other than an interest in or lien upon the real estate may continue with said suit to a final adjudication of such other issues; provided, further, an appeal may be had as to any claim attacking the validity of the tax bill or bills or the priorities as to payment of proceeds of foreclosure sale. If the parcel of real estate auctioned off at sheriff's foreclosure sale is sold for a sum greater than the total amount necessary to pay the principal amount of all tax bills included in the judgment, together with interest, penalties, attorney's fees and costs, and such sale is confirmed by the court, and no appeal is taken by any person claiming any right, title or interest in or to or lien upon said parcel of real estate or by any person or taxing authority owning or holding or claiming any right, title or interest in or to any tax bills within the time fixed by law for the filing of notice of appeal, the court shall thereupon order the sheriff to make distribution to the owners or holders of the respective tax bills included in the judgment of the amounts found to be due and in the order of priorities. Thereafter all proceedings in the suit shall be ordered by the court to be dismissed as to such persons or taxing authorities owning, holding or claiming any right, title or interest in any such tax bill or bills so paid, and the case shall proceed as to any parties claiming any right, title, or interest in or lien upon the parcel of real estate affected by such tax bill or bills as to their respective claims to such surplus funds then remaining in the hands of the sheriff.

3. Whenever an answer is filed to the petition, as herein provided, a severance of the action as to all parcels of real estate affected by such answer shall be granted, and the issues raised by the petition and such answer shall be tried separate and apart from the other issues in the suit, but the granting of such severance shall not delay the trial or other disposition of any other issue in the case. A separate appeal may be taken from any other issue in the case. A separate appeal may be taken from any action of the court affecting any right, title or interest in or to, or lien upon, such real estate, other than issues of law and fact affecting the amount or validity of the lien of tax bills, but the proceeding to foreclose the lien of any tax bills shall not be stayed by such appeal. The trial shall be conducted by the court without the aid of a jury and the suit shall be in equity. This action shall take precedence over and shall be triable before any other action in equity affecting the title to such real estate, upon motion of any interested party.

(L. 1971 H.B. 472 § 17)



Section 92.800 Equity rules of procedure required, exception.

Equity rules of procedure required, exception.

92.800. Except as herein provided, the rules of civil procedure in equity cases, in force at the time when any proceeding is had in the suit, shall be followed in all suits brought pursuant to the provisions of sections 92.700 to 92.920.

(L. 1971 H.B. 472 § 18)



Section 92.805 Judgment, findings, effect.

Judgment, findings, effect.

92.805. After the trial of the issues, the court shall, as promptly as circumstances permit, render judgment. If the court finds that no tax bill upon the land collectible by the collector or the relator was delinquent when the suit was instituted or tried, then the judgment of the court shall be that the cause be dismissed as to the parcels of real estate described in the tax bill; or, if the evidence warrants, the judgment may be for the principal amount of the delinquent tax bill upon the real estate upon which suit was brought, together with interest, penalties, attorney's and appraiser's fees and costs computed as of the date of the judgment. It may decree that the lien upon the parcels of real estate described in the tax bill be foreclosed and such real estate sold by the sheriff, and the cause shall be continued for further proceedings, as herein provided.

(L. 1971 H.B. 472 § 19)



Section 92.810 Waiting period after final judgment--notice of sale to owners, form of--failure to redeem, transfer, purpose, reimbursement.

Waiting period after final judgment--notice of sale to owners, form of--failure to redeem, transfer, purpose, reimbursement.

92.810. 1. After the judgment of foreclosure has been entered, or, after a motion for a new trial has been overruled, or, if an appeal be taken from such judgment and the judgment has been affirmed, after the sheriff shall have been notified by any party to the suit that such judgment has been affirmed on appeal and that the mandate of the appellate court is on file with the circuit clerk, there shall be a waiting period of six months before any advertisement of sheriff's sale shall be published.

2. If any such parcel of real estate be not redeemed, or if no written contract providing for redemption be made within six months after the date of the judgment of foreclosure, if no motion for rehearing be filed, and, if filed, within six months after such motion may have been overruled, or, if an appeal be taken from such judgment and the judgment be affirmed, within six months after the sheriff shall have been notified by any party to the suit that such judgment has been affirmed on appeal and that the mandate of the appellate court is on file with the circuit clerk, the sheriff shall, after giving the notice required by subsection 3 of this section, commence to advertise the real estate described in the judgment and shall fix the date of sale within thirty days after the date of the first publication of the notice of sheriff's sale as herein provided, and shall at such sale proceed to sell the real estate.

3. No later than twenty days prior to the sheriff's sale, the sheriff shall send notice of the sale to the owner or owners, as disclosed upon the records of the assessor of the real estate for which tax bills thereon are delinquent. The search of the records of the assessor must be made not more than forty days prior to the sending of this notice. The notice shall provide the date, time and place of the sale. The notice shall also state that the property owner may avoid the sale by redeeming such parcel of real estate prior to the sale as specified in section 92.750 or by entering into an agreement with the collector to pay the taxes included in the foreclosure suit under section 92.740. The notice required by this subsection shall be mailed in an envelope with postage prepaid. The cost of the title search, mailing and notice as required by this subsection shall be included as costs at the sale of the real estate.

4. Notwithstanding the provisions of this section to the contrary, any residential property which has not been redeemed by the end of the waiting period required by this section which has been determined to be of substandard quality or condition under the standards established by the residential renovation loan commission pursuant to sections 67.970 to 67.983 may, upon the request of the residential renovation loan commission, be transferred to the residential renovation loan commission for the purpose of renovation of the property. Any such property transferred pursuant to this subsection shall be renovated and sold by the residential renovation loan commission in the manner prescribed in sections 67.970 to 67.983. The residential renovation loan commission shall reimburse the land reutilization authority for all expenses directly incurred in relation to such property under sections 92.700 to 92.920 prior to the transfer.

(L. 1971 H.B. 472 § 21, A.L. 1989 H.B. 342, A.L. 1993 S.B. 376)



Section 92.815 Redemption contracts, installment payments.

Redemption contracts, installment payments.

92.815. 1. During such waiting period and at any time prior to the time of foreclosure sale by the sheriff, any interested party may redeem any parcel of real estate as provided by sections 92.700 to 92.920; except that during such time and at any time prior to the time of foreclosure sale by the sheriff, the collector shall enter into a written redemption contract with the owner of any real estate occupied as a homestead and who has not previously defaulted upon any such written redemption contract, provided that in no instance shall such installments exceed twelve in number or extend more than twenty-four months next after any agreement for such installment payments shall have been entered into; provided further, that upon good cause being shown by the owner of any parcel of real estate occupied as a homestead, or in the case of improved real estate with a total assessed valuation of not more than five thousand dollars, owned by an individual, the income from such property being a major factor in the total income of such individual, or by anyone on his behalf, the court may, in its discretion, fix the time and terms of payment in such contract to permit all of such installments to be paid within not longer than forty-eight months after any order or agreement as to installment payments shall have been made.

2. So long as such installments be paid according to the terms of the contract, the six months' waiting period shall be extended, but if any installment be not paid when due, the extension of the waiting period shall be ended and the real estate shall immediately be advertised for sale or included in the next notice of sheriff's foreclosure sale. Notice shall also be sent to the redemption contract payor as specified in subsection 3 of section 92.810.

(L. 1971 H.B. 472 § 20, A.L. 1989 H.B. 342)



Section 92.820 Sale, where held--notice, form--occupancy permit required, when.

Sale, where held--notice, form--occupancy permit required, when.

92.820. 1. At the front door of the courthouse of the city of ...... at which sales of real estate are customarily made by the sheriff under execution, the sheriff shall advertise by posting the notice for sale and sell the respective parcels of real estate ordered sold by him pursuant to any judgment of foreclosure by any court under the provisions of sections 92.700 to 92.920.

2. Such advertisements by posting of notice of sale may include more than one parcel of real estate, and shall be in substantially the following form: NOTICE OF SHERIFF'S SALE UNDER JUDGMENT OF FORECLOSURE OF LIENS FOR DELINQUENT LAND TAXES In the Circuit Court of . . . . . . . ., Missouri.

In the Matter of Foreclosure of Liens

for Delinquent Land Taxes

Collector of Revenue of . . . . . . . ., Missouri,

Plaintiff,

-vs-

No. . . . . . . . Parcels of Land encumbered with Delinquent Tax Liens, Defendants.

WHEREAS, judgment has been rendered against parcels of real estate for taxes, interest, penalties, attorney's fees and costs with the serial numbers of each parcel of real estate, the description thereof, the name of the person appearing in the petition in this suit against whom the tax bill was listed or charged, and the total amount of the judgment against each such parcel for taxes, interest, penalties, attorney's fees and costs, all as set out in said judgment and described in each case, respectively, as follows:

(Here set out the respective serial numbers, descriptions, names and total amounts of each judgment, next above referred to.) and,

WHEREAS, such judgment orders such real estate sold by the undersigned sheriff, to satisfy the total amount of such judgment, including interest, penalties, attorney's fees and costs,

NOW, THEREFORE,

Public Notice is hereby given that I, . . . . ., Sheriff of . . . . .., Missouri, will sell such real estate, parcel by parcel, at public auction, to the highest bidder, for cash to be paid immediately at the end of bidding on each parcel offered at the sheriff's sale. The sheriff's shall run between the hours of nine o'clock a.m. and five o'clock p.m., at the . . . . . front door of the . . . . . City Courthouse in . . . . ., Missouri, on . . . .., the . . . . . day of . . . . ., 20. . ., and continuing from day to day thereafter, to satisfy the judgment as to each respective parcel of real estate sold. If no acceptable bids are received as to any parcel of real estate, said parcel shall be sold to the Land Reutilization Authority of . . . ., Missouri.

Any bid received shall be subject to confirmation by the Court and upon presentation of an application for an occupancy permit, within ten days of confirmation, when applicable. No occupancy permit shall be required for parcels without buildings or structures.

. . . . . . . . . . . . . . . .

Sheriff of . . . . . . . .,

Missouri

First Publication . . . . . . . ., 20. . .

(L. 1971 H.B. 472 § 22, A.L. 1984 H.B. 1500)



Section 92.825 Sale, how conducted--interest conveyed--costs, how advanced--purchase price, payable when, amount.

Sale, how conducted--interest conveyed--costs, how advanced--purchase price, payable when, amount.

92.825. 1. The sale shall be conducted, the sheriff's return thereof made, and the sheriff's deed pursuant to the sale executed, all as provided in the case of sales of real estate taken under execution except as otherwise provided in sections 92.700 to 92.920, and provided that such sale need not occur during the term of court or while the court is in session.

2. Such sale shall convey the whole interest of every person having or claiming any right, title or interest in or lien upon such real estate, whether such person has answered or not, subject to rights-of-way thereon of public utilities upon which tax has been otherwise paid, and subject only to the tax lien thereon, if any, of the United States of America.

3. The collector shall advance from current tax collections the sums necessary to pay for the publication of all advertisements required by the provisions of sections 92.700 to 92.920 and shall be allowed credit therefor in his accounts with the taxing authorities on a pro rata basis. He shall give credit in such accounts for all such advances recovered by him. Such expenses of publication shall be apportioned pro rata among and taxed as costs against the respective parcels of real estate described in the judgment; provided, however, that none of the costs herein enumerated, including the costs of publication, shall constitute any lien upon the real estate after such sale.

4. The purchaser at a sale conducted by the sheriff shall pay cash immediately at the end of bidding of each parcel on the day of the sale in an amount including all taxes due and owing and other costs as otherwise provided by law.

(L. 1971 H.B. 472 § 23, A.L. 1984 H.B. 1500)



Section 92.830 Sale, insufficient bid, effect.

Sale, insufficient bid, effect.

92.830. 1. In the event no bid equal to the full amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due thereon shall be received at the sale, the land reutilization authority shall be deemed to have bid the full amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due, and if no other bid be then received by the sheriff in excess of the bid of the land reutilization authority and the sheriff shall so announce at the sale, then the bid of the land reutilization authority shall be announced as accepted. The sheriff shall report any such bid or bids so made by the land reutilization authority in the same way as his report of other bids is made.

2. Upon confirmation by the court of such bid at such sale by such land reutilization authority, and upon notification by the sheriff, the collector shall mark the tax bills so bid by the land reutilization authority as "cancelled by sale to the land reutilization authority" and shall take credit for the full amount of such tax bills, including principal amount, interest, penalties, attorney's fees, and costs, on his books and his statements with any other taxing authorities.

(L. 1971 H.B. 472 § 24, A.L. 1984 H.B. 1500)



Section 92.835 Title, how held by reutilization authority--title, how taken by others.

Title, how held by reutilization authority--title, how taken by others.

92.835. 1. The title to any real estate which shall vest in the land reutilization authority under the provisions of sections 92.700 to 92.920 shall be held by the land reutilization authority of the city in trust for the tax bill owners and taxing authorities having an interest in any tax liens which were foreclosed, as their interests may appear in the judgment of foreclosure.

2. The title to any real estate which shall vest in any purchaser, upon confirmation of such sale by the court, shall be an absolute estate in fee simple, subject to rights-of-way thereon of public utilities on which tax has been otherwise paid, and subject to any tax lien thereon of the United States of America, if any, and all persons, including the state of Missouri, minors, incapacitated and disabled persons, and nonresidents who may have had any right, title, interest, claim, or equity of redemption in or to, or lien upon, such lands shall be barred and forever foreclosed of all such right, title, interest, claim, lien or equity of redemption, and the court shall order immediate possession of such real estate be given to such purchaser; provided, however, that such title shall also be subject to the liens of any tax bills which may have attached to such parcel of real estate prior to the time of the filing of the petition affecting such parcel of real estate not then delinquent, or which may have attached after the filing of the petition and prior to sheriff's sale and not included in any answer to such petition, but if such parcel of real estate is sold to the land reutilization authority the title thereto shall be free of any such liens to the extent of the interest of any taxing authority in such real estate; provided further, that such title shall not be subject to the lien of special tax bills which has attached to the parcel of real estate prior to January 1, 1972, but the lien of such special tax bills shall attach to the proceeds of the sheriff's sale or to the proceeds of the ultimate sale of such parcel by the land reutilization authority.

(L. 1971 H.B. 472 § 25, A.L. 1983 S.B. 44 & 45, A.L. 1984 H.B. 1500)



Section 92.840 Confirmation of sales, when--proceeds of sale, how applied--occupancy permit, defined, when required, effect, failure to obtain, result.

Confirmation of sales, when--proceeds of sale, how applied--occupancy permit, defined, when required, effect, failure to obtain, result.

92.840. 1. After the sheriff sells any parcel of real estate, the court shall, upon its own motion or upon motion of any interested party, set the cause down for hearing to confirm the foreclosure sale of the real estate, even though such parcels are not all of the parcels of real estate described in the notice of sheriff's foreclosure sale. Notice of the hearing shall be sent by any interested party, or the court, moving to confirm the foreclosure sale, to each person who received notice of sale as specified in subsection 3 of section 92.810. At the time of such hearing, the sheriff shall make report of the sale, and the court shall hear evidence of the value of the property offered on behalf of any interested party to the suit, and shall immediately determine whether an adequate consideration has been paid for each such parcel.

2. For this purpose, the court shall have power to summon any city official or any private person to testify as to the reasonable value of the property, and if the court finds that adequate consideration has been paid, he shall confirm the sale and order the sheriff to issue a deed with restriction as provided herein to the purchaser subject to the application of an occupancy permit for all parcels as provided in subsection 5 of this section. If the court finds that the consideration paid is inadequate, the purchaser may increase his bid to such amount as the court may deem to be adequate, whereupon the court may confirm the sale. If, however, the purchaser declines to increase his bid and make such additional payment, then the sale shall be disapproved, the lien of the judgment continued, and such parcel of real estate shall be again advertised and offered for sale by the sheriff to the highest bidder at public auction for cash at any subsequent sheriff's foreclosure sale.

3. If the sale is confirmed, the court shall order the proceeds of the sale applied in the following order:

(1) To the payment of the costs of the publication of the notice of foreclosure and of the sheriff's foreclosure sale;

(2) To the payment of all costs including appraiser's fee and attorney's fees;

(3) To the payment of all tax bills adjudged to be due in the order of their priority, including principal, interest and penalties thereon. If, after such payment, there is any sum remaining of the proceeds of the sheriff's foreclosure sale, the court shall thereupon try and determine the other issues in the suit in accordance with section 92.775. If any answering parties have specially appealed as provided in section 92.845, the court shall retain the custody of such funds pending disposition of such appeal, and upon disposition of such appeal shall make such distribution. If there are not sufficient proceeds of the sale to pay all claims in any class described, the court shall order the same to be paid pro rata in accordance with the priorities.

4. If there are any funds remaining of the proceeds after the sheriff's sale and after the distribution of such funds as set out in this section and no person entitled to any such funds, whether or not a party to the suit, shall, within two years after such sale, appear and claim the funds, they shall be distributed to the appropriate taxing authorities.

5. For the purpose of this section, the term "occupancy permit" shall mean the certificate of use and occupancy as provided for in the revised municipal code of any city not within a county, which now has or may hereafter have a population in excess of three hundred thousand inhabitants.

6. If there is a building or structure on the parcel, the purchaser shall apply for an occupancy permit from the city or appropriate governmental agency within ten days after the confirmation hearing. Any purchaser who is a public corporation acting in a governmental capacity shall not be required to acquire the occupancy permit. When a parcel, acquired at a sheriff sale, containing a building is sold from a public corporation acting in a governmental capacity, the subsequent purchaser shall be required to apply for the occupancy permit. Failure to apply for such occupancy permit within ten days after confirmation shall result in the sale and confirmation being immediately set aside by the motion of any interested party and that parcel shall again be advertised and offered for sale by the sheriff to the highest bidder at public auction for cash at any subsequent sheriff foreclosure sale.

7. The sheriff shall include a deed restriction in the sheriff's deed, issued after confirmation and after the application of an occupancy permit for any parcel containing a building or structure. The deed restriction shall state that the purchasers at the sheriff's sale who had the property confirmed and who applied for an occupancy permit shall obtain an occupancy permit for the building or structure from the appropriate governmental agency prior to any subsequent transfer or sale of this property. This deed restriction shall exist as a lien against such real estate while the purchasers hold same in the amount of five thousand dollars. The purchasers of the property at the sheriff sale who had the property confirmed and applied for the occupancy permit shall agree that in the event of their failure to obtain an occupancy permit prior to any subsequent transfer of the property, they shall pay to the sheriff the sum of five thousand dollars as fixed, liquidated and ascertained damages without proof of loss or damages. The sheriff shall have the discretionary power to file a lawsuit against such purchaser for collection of these liquidated damages. These liquidated damages shall be distributed on a prorated basis to the appropriate taxing authority after the sheriff deducts all costs, expenses and attorney fees for such lawsuits. The sheriff may employ attorneys as he deems necessary to collect liquidated damages.

(L. 1971 H.B. 472 § 26, A.L. 1984 H.B. 1500, A.L. 1989 H.B. 342)



Section 92.845 Appeals.

Appeals.

92.845. The collector or any interested person or anyone on behalf of any disabled person as defined in chapter 475 may appeal from the judgment confirming or disapproving the sheriff's sale and the distribution made thereafter; provided, however, no question can be raised upon such appeal that could have been raised upon an appeal from the judgment of foreclosure. Such appeals must be taken within twenty days after the date of such judgment. The necessity for giving bond and the provisions thereof shall be the same as in cases of appeal from a judgment of foreclosure.

(L. 1971 H.B. 472 § 27, A.L. 1983 S.B. 44 & 45)



Section 92.850 Deputy sheriff, authority.

Deputy sheriff, authority.

92.850. Any lawfully appointed deputy sheriff may perform all acts and things herein required to be done by the sheriff, including the conduct of any sales, reports of such sales and the issuance of deeds according to the order of the court, in the name of and with like effect as the sheriff himself might do.

(L. 1971 H.B. 472 § 28)



Section 92.852 Recording fee, sheriff's deed given pursuant to municipal land reutilization law, assessed when--recorded, when.

Recording fee, sheriff's deed given pursuant to municipal land reutilization law, assessed when--recorded, when.

92.852. Any sheriff's deed given pursuant to the municipal land reutilization law shall be subject to a recording fee for the costs of recording the deed that shall be assessed and collected from the purchaser of the property at the same time the proceeds from the sale are collected. All such deeds shall be recorded at the office of the recorder of deeds within two months after the sheriff's deed is given.

(L. 2002 H.B. 2064)

CROSS REFERENCE:

Recorder of deeds, Chap. 59



Section 92.855 Sheriff's deed, effect of.

Sheriff's deed, effect of.

92.855. Each sheriff's deed given pursuant to the provisions of the municipal land reutilization law shall be presumptive evidence that the suit and all proceedings therein and all proceedings prior thereto from and including assessment of the lands affected thereby and all notices required by law were regular and in accordance with all provisions of the law relating thereto. After two years from the date of the recording of such sheriff's deed, the presumption shall be conclusive, unless at the time that this section takes effect the two-year period since the recording of such sheriff's deed has expired, or less than six months of such period of two years remains unexpired, in which latter case the presumption shall become conclusive six months after September 28, 1971. No suit to set aside or to attack the validity of any such sheriff's deed shall be commenced or maintained unless the suit is filed prior to the time that the presumption becomes conclusive, as aforesaid.

(L. 1971 H.B. 472 § 29)



Section 92.860 Fees allowable.

Fees allowable.

92.860. 1. Fees shall be allowed for services rendered under the provisions of sections 92.700 to 92.920, as follows:

(1) To the collector, two percent on all sums collected and twenty-five cents per tract for making the back tax books;

(2) To the circuit clerk, sheriff and printer, such fees as are allowed by law for like services in civil cases.

2. Such fees shall be taxed as costs and collected from the person redeeming such tract or from the proceeds of sale.

(L. 1971 H.B. 472 § 30)



Section 92.863 Costs, how apportioned--collector's fees.

Costs, how apportioned--collector's fees.

92.863. 1. All costs, including costs of publishing any notices, and any court costs, shall be apportioned among the respective taxing authorities on a pro rata basis.

2. If any party redeems any parcel of real estate from the lien of any tax bill, such party shall, in addition to all other amounts then due, including principal, interest, attorney's fees and costs, also pay costs to the collector as follows:

(1) Fifty cents per parcel of real estate for issuance of certificate of redemption;

(2) One dollar per parcel of real estate, if notice of publication has been commenced;

(3) An additional one dollar per parcel of real estate if notice of sheriff's foreclosure sale has been commenced.

(L. 1971 H.B. 472 § 31)



Section 92.865 Amended petition, when allowed.

Amended petition, when allowed.

92.865. At the option of the taxing authority or tax bill owner, all claims for land taxes against any parcel of real estate, which has been included in any petition filed under sections 92.700 to 92.920, where such taxes have become due and payable after any tax list or petition thereon has been filed, may be asserted by amended petition or by answer filed before judgment, and, if allowed by the court, shall be included in the judgment against such parcel of real estate.

(L. 1971 H.B. 472 § 32)



Section 92.870 Applicable provisions of general law to apply.

Applicable provisions of general law to apply.

92.870. The general law relating to taxation and the collection of delinquent taxes as now existing and the provisions found in sections 92.700 to 92.920 shall apply to cities not within any county and which now have or may hereafter have a population in excess of five hundred thousand, insofar as not inconsistent with the provisions of sections 92.700 to 92.920.

(L. 1971 H.B. 472 § 33)



Section 92.875 Land reutilization authority created, purpose.

Land reutilization authority created, purpose.

92.875. 1. There is hereby created an authority for the management, sale, transfer and other disposition of tax delinquent lands, which authority shall be known as "The Land Reutilization Authority of the city of . . . . . ., Missouri". It shall have authority to accept the grant of any interest in real property made to it, or to accept gifts and grant in aid assistance. Such authority shall have and exercise all the powers conferred by the provisions of sections 92.700 to 92.920 necessary and incidental to the effective management, sale, transfer or other disposition of real estate acquired under and by virtue of the foreclosure of the lien for delinquent real estate taxes, as provided in sections 92.700 to 92.920, and in the exercise of such powers, the land reutilization authority shall be deemed to be a public corporation acting in a governmental capacity.

2. The land reutilization authority is hereby created to foster the public purpose of returning land which is in a nonrevenue generating nontax producing status, to effective utilization in order to provide housing, new industry, and jobs for the citizens of any city operating under the provisions of sections 92.700 to 92.920 and new tax revenues for said city.

(L. 1971 H.B. 472 § 34)



Section 92.880 Beneficiaries of authority--interest, how determined.

Beneficiaries of authority--interest, how determined.

92.880. The beneficiaries of the land reutilization authority shall be the taxing authorities which held or owned tax bills against the respective parcel of real estate sold to the land reutilization authority at sheriff's foreclosure sale included in the judgment of the court, and their respective interests in each parcel of real estate shall be to the extent and in the proportion and according to the priorities determined by the court on the basis which the principal amount of their respective tax bills bore to the total principal amount of all of the tax bills described in the judgment.

(L. 1971 H.B. 472 § 35)



Section 92.885 Members, appointment--vacancy, how filled.

Members, appointment--vacancy, how filled.

92.885. 1. The land reutilization authority shall be composed of three members, one of whom shall be appointed by the comptroller of any city operating under the provisions of sections 92.700 to 92.920, one of whom shall be appointed by the board of education of such city, and one shall be appointed by the mayor of any such city. The members shall serve at the pleasure of their respective appointing authority and shall serve without compensation. The members so appointed may be employees of the appointing authority and shall serve without additional compensation.

2. Any vacancy in the office of land reutilization commissioner shall be filled by the same appointing authority which made the original appointment. If any appointing authority fails to make any appointment of a land reutilization commissioner within the time the first appointments are required, or within thirty days after any term expires, then the appointment shall be made by the mayor of the city.

(L. 1971 H.B. 472 § 36)



Section 92.890 Commissioners, organization, bond, oath.

Commissioners, organization, bond, oath.

92.890. 1. Such land reutilization commissioners shall meet immediately after all three have been appointed and qualified and shall select a chairman, a vice chairman and a secretary.

2. Such commissioners shall each furnish a surety bond, if such bond is not already covered by governmental surety bond in a penal sum not to exceed twenty-five thousand dollars to be approved by the comptroller, the premium of such bond to be paid by the comptroller out of the city funds. Such bond must be issued by a surety company licensed to do business in the state of Missouri, and shall be conditioned to guarantee the faithful performance of their duties hereunder, and shall be written to cover all the commissioners.

3. Before entering upon the duties of his office, each commissioner shall take and subscribe to the following oath: State of Missouri

ss. City of . . . . . . . .

I, . . . ., do solemnly swear that I will support the Constitution of the United States, and the Constitution of the state of Missouri; that I will faithfully and impartially discharge my duties as a member of the Land Reutilization Authority of . . . ., Missouri; that I will, according to my best knowledge and judgment, administer such tax delinquent lands held by me in trust, according to the laws of this state and for the benefit of the public bodies and the tax bill owners which I represent, so help me God.

. . . . . . . . . . . . . . . . .

Subscribed and sworn to this . . . . day of . . . . . ., 20. . .

My commission expires: . . . . . . . . . .

. . . . . . . . . . . . . . . .

Notary Public

(L. 1971 H.B. 472 § 37)



Section 92.895 Authority's seal, powers.

Authority's seal, powers.

92.895. 1. Such land reutilization authority shall be a continuing body and shall have and adopt an official seal which shall bear on its face the words "Land Reutilization Authority of . . . . ., Missouri", "Seal", and shall have the power to sue and issue deeds in its name, which deed shall be signed by the chairman or vice chairman, and attested by the secretary or assistant secretary and the official seal of the land reutilization authority affixed thereon, and shall have the general power to administer its business as any other corporate body.

2. The land reutilization authority may convey title to any real estate sold or conveyed by it by general or special warranty deed, and may convey as absolute title in fee simple, without in any case procuring any consent, conveyance or other instrument from the beneficiaries for which it acts; provided, however, that each such deed shall recite whether the selling price represents a consideration equal to or in excess of two-thirds of the appraised value of such real estate so sold or conveyed, and if such selling price represents a consideration less than two-thirds of the appraised value of the real estate, then the land reutilization commissioners shall first procure the consent thereto of not less than two of the three appointing authorities, which consent shall be evidenced by a copy of the action of each such appointing authority duly certified to by its clerk or secretary attached to and made a part of land reutilization authority commission official minutes. However, the land reutilization authority may retain a reversionary interest in any real estate conveyed by it for up to two years from the date of conveyance.

(L. 1971 H.B. 472 § 38, A.L. 1984 H.B. 1500)



Section 92.900 Duties of authority.

Duties of authority.

92.900. It shall be the duty of such land reutilization authority to administer the tax delinquent lands, as follows:

(1) Such land reutilization authority shall immediately assume possession and control of all real estate acquired by it under the provisions of sections 92.700 to 92.920 and proceed to inventory and appraise such land, and thereafter keep and maintain a perpetual inventory of such real estate, except that individual parcels may be consolidated and grouped or regrouped for economy, utility or convenience.

(2) It shall classify such land as to its use, into the following three classifications:

(a) Suitable for private use;

(b) Suitable for use by a public agency;

(c) Not usable in its present condition or situation and held as a public land reserve.

Any parcel of property may be reclassified by two-thirds vote of the land reutilization commissioners, and all properties classified as falling within paragraph (c) of this subdivision shall be reviewed annually to determine the appropriateness of such classification.

(3) Such land reutilization authority shall administer all property in classification (a) of subdivision (2) in accordance with subdivision (4) of this section. Every effort shall be made to sell the property at a price as close to its appraised value as possible. Property in classifications (b) and (c) of subdivision (2) may be transferred at no cost, except any administrative expenses connected with the transfer, by the land reutilization authority upon request of and to those public agencies provided for in classification (b) of subdivision (2) upon submission of a plan of use for the property by the public agency to the land reutilization commissioners, except that no property shall be transferred at no cost unless there be a unanimous vote of the three land reutilization commissioners. If the property is transferred at no cost to any public agency and the public agency shall then sell or otherwise dispose of the property within ten years for any consideration, the proceeds of the sale or disposal shall be returned to the land reutilization commissioners who shall in turn distribute the proceeds in accordance with the provisions of section 92.840. If the land reutilization commissioners do not give an affirmative vote to the request for transfer, the land reutilization authority may dispose of the property in accordance with subdivision (4) of this section. Properties in paragraph (c) of subdivision (2) shall be studied and recommendations made to taxing authorities as to possible uses for real estate in the classification. In furtherance of this object the land reutilization authority shall have access to any and all city and county records at any time and may call upon any and all city and county officers, departments, boards, planning commissions or other commissions for studies, statistics or recommendations. The land reutilization authority shall prepare a list of all buildings in paragraph (a) of subdivision (2), which list shall be corrected and amended on a quarterly basis. The commissioners may make a charge, not to exceed one dollar for each copy of the list, which money shall be used to help defray the costs of preparing the list. Any person may purchase a copy of the list. Any real estate agent or broker licensed to do business in the city may when authorized by the commissioners sell any property upon the terms and conditions imposed by the commissioners, and the commissioners are authorized and empowered to pay a reasonable real estate commission; and provided, that nothing herein shall prohibit the commissioners from selling or exchanging any real estate directly to or with any purchaser.

(4) The land reutilization commissioners shall have power, and it shall be their duty, to manage, maintain, protect, rent, lease, repair, insure, alter, hold and return, assemble, sell, trade, acquire, exchange or otherwise dispose of any real estate, on terms and conditions as may be determined in the sole discretion of the commissioners. The land reutilization commissioners may assemble tracts or parcels of real estate for public parks or any other purposes and to such end may exchange or acquire parcels, and otherwise effectuate such purposes by agreement with any taxing authority.

(5) The land reutilization authority shall adopt rules and regulations in harmony with the provisions of sections 92.700 to 92.920 and shall keep records of all its transactions, which records shall be open to inspection of any taxing authority in the city at any time. There shall be an annual audit of the affairs, accounts, expenses, and financial transactions of such land reutilization authority by certified public accountant as of December thirty-first of each year, which accountants shall be employed by the commissioners on or before November first of each year, and certified copies thereof shall be furnished to the appointing authorities described in section 92.885 and shall be available for public inspection at the office of the land reutilization authority.

(L. 1971 H.B. 472 § 39, A.L. 1984 H.B. 1500)



Section 92.905 Director and employees, appointment--funds, how obtained, deposit of, audits--expenditures, how made.

Director and employees, appointment--funds, how obtained, deposit of, audits--expenditures, how made.

92.905. 1. The land reutilization commissioners may appoint a director and such other employees who are deemed necessary to carry out the responsibilities and duties herein imposed and may incur such other reasonable and proper costs and expenses as are related thereto. If such costs and expenses exceed the amount of funds available to the land reutilization authority under provisions of sections 92.700 to 92.920, the land reutilization authority shall obtain approval of the board of estimate and apportionment and an appropriation by the governing body of the city for such additional or supplemental fund needs. Such appropriations by the city shall be considered advances to the land reutilization authority subject to repayment from funds supplementally accumulated by the land reutilization authority under provisions of law.

2. The comptroller of the city shall handle all such appropriated expense funds and disburse same under the same provisions for handling other city departmental expenditures.

3. The land reutilization authority shall deposit all funds received under provisions of sections 92.700 to 92.920 with the treasurer of the city, and the comptroller of the city shall maintain separate fund accounts for such deposits and make disbursements therefrom upon receipt of vouchers duly authorized by the land reutilization authority under provisions of sections 92.700 to 92.920 and in accordance with standard procedures adopted by and approved by the comptroller.

4. The fiscal year of the land reutilization authority shall commence on January first of each year. The land reutilization authority shall audit all claims for the expenditure of money, and shall, acting by the chairman or vice chairman thereof, draw warrants therefor from time to time.

(L. 1971 H.B. 472 § 40)



Section 92.910 Inventory of real estate required.

Inventory of real estate required.

92.910. The land reutilization authority shall set up and maintain a perpetual inventory on each tract of its real estate, except that individual tracts may be consolidated and grouped or regrouped for economy or convenience.

(L. 1971 H.B. 472 § 41)



Section 92.915 Accounts, how kept--expenditures, priority of.

Accounts, how kept--expenditures, priority of.

92.915. 1. The land reutilization authority shall set up accounts on its books relating to the operation, management, or other expense of each individual parcel of real estate.

2. When any parcel of real estate is sold or otherwise disposed of by the land reutilization authority, the proceeds therefrom shall be applied and distributed in the following order, except as provided for in section 92.900:

(1) To the payment of the expenses of sale, the costs of the care, improvement, operation, acquisition, demolition, management, and administration of such parcels of real estate as determined by the land reutilization commissioners and apportioned to such parcel;

(2) The balance to be paid to the respective taxing authorities and tax bill owners, if any, in the proportion that the principal amounts of the tax bills of each such party bears to the total principal amount of all the tax bills included in the original judgment relating to such parcel of real estate and in the order of their respective priorities. After deduction of all sums charged to each account for various expenses, distribution shall be made to the respective taxing authorities and to tax bill owners having an interest in such parcel of real estate, on January first and July first of each year, and at such other times as the land reutilization commissioners in their discretion may determine.

(L. 1971 H.B. 472 § 42, A.L. 1984 H.B. 1500)



Section 92.916 Duties of collector--compensation (St. Louis City).

Duties of collector--compensation (St. Louis City).

92.916. 1. Before any distribution provided for in section 92.915 may be made, the collector shall review the books of the land reutilization authority for purposes of certifying the following:

(1) That the expenses and costs reflected on the books have been properly allocated to each property which has been sold and the expenses and costs provided for in subdivision (1) of subsection 2 of section 92.915 are reasonably related to the management and operation of the land reutilization authority;

(2) That the proposed distribution accurately reflects the amounts shown on the books of the collector for penalties, attorneys' fees or costs which were included in the judgment against such parcel of real estate, plus its proportional part of the costs of the sheriff's foreclosure sale.

2. After such certification, the land reutilization authority shall transfer to the collector that part of distributed proceeds provided for the payment of those costs described in subsection 2 of section 92.915, upon receipt of which he shall immediately pay thereon.

3. The balance of the proposed distribution shall also be paid to the collector, who in accord with the provisions of subdivision (3) of subsection 2 of section 92.915, shall determine the interests of the respective taxing authorities for the various tax years included in the original judgment for each parcel of real property and shall establish the proportionate share of each taxing authority based upon its tax rate for the various years. The collector shall thereupon submit in writing to each taxing authority his determination as to their respective interests in the proposed distribution. If no objection is made within ten days thereafter, the collector shall forthwith make such distribution.

4. As additional compensation for the duties herein prescribed, the collector shall receive annually the sum of five thousand dollars.

(L. 1979 S.B. 385)



Section 92.920 Members and employees prohibited from profiting from operations of authority, exception--penalty.

Members and employees prohibited from profiting from operations of authority, exception--penalty.

92.920. 1. Neither said members nor any salaried employee of the land reutilization authority provided for herein shall receive any compensation, emolument or other profit directly or indirectly from the rental, management, purchase, sale or other disposition of any lands held by such land reutilization authority other than the salaries, expenses and emoluments provided for herein.

2. Any person convicted of violating this section shall be deemed guilty of a felony and upon conviction thereof shall be sentenced to serve not less than two nor more than five years in the state penitentiary.

(L. 1971 H.B. 472 § 43)



Section 92.930 Sale of lands subject to covenants and easements.

Sale of lands subject to covenants and easements.

92.930. Any sale of lands under this chapter shall be subject to valid recorded covenants running with the land and valid easements of record or in use.

(L. 2013 S.B. 23 § 92.387)






Chapter 94 Taxation in Other Cities

Section 94.010 Assessment of property, how made--equalization--correction of books.

Assessment of property, how made--equalization--correction of books.

94.010. 1. Except as hereinafter provided, in assessing property, both real and personal, in cities of the third class, the city assessor shall, jointly with the county or township assessor, assess all property in such city, and such assessment, as made by the city assessor and county or township assessor jointly, and after the same has been passed upon by the board of equalization, as herein provided for, shall be taken as the basis from which the city council shall make the levy for city purposes; and for the purpose of giving cities of the third class representation on the county board of equalization, when said board is sitting for the purpose of equalizing the assessment on such city property, the mayor and city assessor shall sit with the county board of equalization when the said board is passing upon the assessment of such city property, and shall each have a vote in said board, and they shall be paid for such service the same amount per day and out of the same fund as other members of such board of equalization.

2. The assessment of city property as made by the city and county assessor shall conform to each other, and after such board of equalization has passed upon such assessment and equalized the same, the city assessor's book shall be corrected in red ink in accordance with the changes made by the board of equalization, and so certified by said board, and then returned to the city council.

(RSMo 1939 § 6925, A.L. 1959 H.B. 164)

Prior revisions: 1929 § 6779; 1919 § 8266; 1909 § 9203



Section 94.015 Procedure when county or township assessor acts under contract--levy--representation for county board of equalization.

Procedure when county or township assessor acts under contract--levy--representation for county board of equalization.

94.015. In any city which contracts for the assessment of property by the county or township assessor as authorized by section 70.220 and does not elect or appoint an assessor, the county or township clerk shall deliver to the mayor, on or before the first day of October of each year, a certified abstract from his assessment books of all property within the city subject to taxation by the state and the assessed value thereof as agreed upon by the board of equalization. The mayor shall immediately transmit the abstract to the council which shall establish by ordinance the rate of taxes for the year; and for the purpose of giving cities of the third class representation on the county board of equalization, when said board is sitting for the purpose of equalizing the assessment on such city property, the mayor and one other person to be selected by the legislative body of the city shall sit with the county board of equalization when the board is passing upon the assessment of such city property, and shall each have a vote in said board, and they shall be paid for such service the same amount per day and out of the same fund as other members of the board of equalization.

(L. 1959 H.B. 164 § 94.010)



Section 94.020 Power of council to levy taxes and licenses.

Power of council to levy taxes and licenses.

94.020. The city council shall, from time to time, provide by ordinance for the levy and collection of all taxes, licenses, wharfage and other duties not herein enumerated, and for neglect or refusal to pay the same shall fix such penalties as are now or may hereafter be authorized by law or ordinance.

(RSMo 1939 § 6932)

Prior revisions: 1929 § 6786; 1919 § 8273; 1909 § 9210

CROSS REFERENCES:

City improvements, special tax bills may be issued for, 88.507, 88.510

Indebtedness, tax for sinking fund and interest to pay, 95.330, 95.345



Section 94.040 Council may correct illegal levy.

Council may correct illegal levy.

94.040. In case the corporate authorities of the city have attempted to levy any tax or assessment for improvements, or for the payment of interest or coupons on bonds issued and outstanding, or other evidences of debt, which tax or assessment may be informal, illegal or void in consequence of a failure to comply with the requirements of law, the council shall have power to relevy and reassess any such tax or assessment, in manner provided in sections 94.010 to 94.180.

(RSMo 1939 § 6935)

Prior revisions: 1929 § 6789; 1919 § 8276; 1909 § 9213



Section 94.050 No exemptions from tax.

No exemptions from tax.

94.050. The city council shall have no power to relieve any person from the payment of any tax, or exempt any person from any burden imposed by law.

(RSMo 1939 § 6938)

Prior revisions: 1929 § 6792; 1919 § 8279; 1909 § 9216



Section 94.060 Maximum rate of tax--how increased--ballots.

Maximum rate of tax--how increased--ballots.

94.060. 1. All cities of the third class in this state may by ordinance levy and impose annually for municipal purposes upon all subjects and objects of taxation within such cities a tax which shall not exceed the maximum rate of one dollar on the one hundred dollars assessed valuation; provided, however, that the rate of tax levy of one dollar on the one hundred dollars assessed valuation for municipal purposes may be increased for such purposes for a period not to exceed four years at any one time when such rate and purpose of increase are submitted to a vote of the voters within such cities and two-thirds of the voters voting thereon shall vote therefor, but such increase so voted shall be limited to a maximum rate of taxation not to exceed thirty cents on the one hundred dollars assessed valuation.

2. The city council may submit the question of increasing the levy when in the opinion of such city council the necessity therefor arises, and the question shall be submitted by such city council when petitioned therefor by voters equaling in number five percent or more of the voters of such cities voting for mayor at the last election at which a mayor was elected.

3. The question shall be submitted in substantially the following form:

Shall there be a . . . . . cent increase in tax levy on one hundred dollars valuation for general municipal purposes for . . . . . years in the city of . . . . .?

4. If such increase in levy shall be voted, then such increased levy shall be effective for the number of years designated, and no longer, but cities through their city councils may submit the question of continuing such increase of levy at any time for like periods not to exceed four years each.

(RSMo 1939 § 6976, A.L. 1945 p. 1282, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6830; 1919 § 8312; 1909 § 9248



Section 94.070 Maximum levy for special purposes--alternate rate (Excelsior Springs).

Maximum levy for special purposes--alternate rate (Excelsior Springs).

94.070. 1. In addition to the levy aforesaid for general municipal purposes, all cities of the third class are hereby authorized to levy annually not to exceed the following rates of taxation on all property subject to its taxing power for the following special purposes:

(1) For library purposes in the manner and at the rate authorized under the provisions of sections 182.140 to 182.301;

(2) For hospitals, public health, and museum purposes twenty cents on the one hundred dollars assessed valuation; and

(3) For recreational grounds in the manner and at the rate authorized under the provisions of sections 90.500 to 90.570.

2. In lieu of the twenty cents levied on the one hundred dollars assessed valuation for hospitals, public health, and museum purposes in subdivision (2) of subsection 1 of this section, any city of the third classification with more than ten thousand eight hundred but less than ten thousand nine hundred inhabitants and located in more than one county may levy a tax at the rate of thirty cents on the one hundred dollars assessed valuation for hospital, public health, and museum purposes.

(L. 1945 p. 1282 § 6976a, A.L. 2005 H.B. 186)

CROSS REFERENCE:

Hospitals, establishment, tax for to be approved by voters, 96.150



Section 94.080 Merchants' tax.

Merchants' tax.

94.080. The council shall have power to levy, and all merchants shall pay to the city collector, an ad valorem tax equal to that which is levied upon real estate; the amount of which tax shall be determined and ascertained in the same way as the state and county tax is determined and ascertained; and the collector shall have power to enforce the payment of the same by seizure and sale, as in the collection of other taxes.

(RSMo 1939 § 6936)

Prior revisions: 1929 § 6790; 1919 § 8277; 1909 § 9214



Section 94.110 License taxes on certain businesses.

License taxes on certain businesses.

94.110. The council shall have power and authority to levy and collect a license tax on wholesale houses, auctioneers, architects, druggists, grocers, banks, brokers, wholesale merchants, merchants of all kinds, confectioners, delivery trucks, ice trucks, transfer trucks, laundry wagons, milk wagons, merchant delivery companies, cigar and tobacco stands, hay scales, wood dealers, coal dealers, lumber dealers, real estate agents, loan companies, abstracters, abstract agencies, loan agents, collection agencies, undertakers, public buildings, office buildings, public halls, public grounds, concerts, photographers in office or upon the streets, canvassers, artists, drummers, patent right dealers, automobile agents and dealers, automobile accessory dealers, insurance companies, insurance agents, taverns, hotels, rooming houses, boardinghouses, health schools, telephone companies, street contractors, paper hanger contractors, painting contractors, plastering contractors, and all subcontractors, flour mills, express company agencies, wagons, buggies, carriages, tinners, barbers, barbershops, hair dressers, hair dressing shops, whether conducted in connection with other business or separate beauty parlors, tailors, florists, nursery stock agents, book binders, monument dealers and agencies, manufacturing agents, shoe cobbler shops, storage warehouses, shoe shining parlors, newspaper offices, job printing plants, ready-to-wear clothing agencies, tailor-made clothing agencies, sewing machine agents, piano and organ dealers and agents, foreign coffee and tea dealers and agents, and all other vocations whatsoever, and fix the rate of carriage of persons and wagonage, drayage and cartage of property; and to levy and collect a license tax and regulate hawkers, peddlers, pawnbrokers, restaurants, butchers, wholesale butchers, bathhouses and masseurs, lunch stands, lunch counters, lunch wagons, soft drink and ice cream stand and vendors, ice cream parlors, peanut and popcorn stands, and stands of every kind, hucksters, opera houses, moving picture shows, private parks, public lectures, public meetings, baseball parks, outdoor advertising, horse and cattle dealers, stockyards, wagon yards, auto yards, oil stations, wholesale and retail, inspectors, gaugers, mercantile agents, manufacturing and other corporations, or institutions, machine shops, blacksmith shops, foundries, sewer contractors, building contractors, stone contractors, plumbing contractors, brick contractors, cement contractors, sidewalk contractors, bridge contractors, and all subcontractors, street railroad cars, light, power and water companies, gas companies, laundries, laundry agencies, ice plants and ice plant agencies, ice dealers, omnibuses, automobiles, automobile trailers, tractors, carts, drays, milk wagons, laundry wagons, delivery wagons, transfer and job wagons, ice wagons, and all other vehicles, traveling and auction stores, plumbers, pressing establishments, installment houses and agencies, produce and poultry dealers, feather renovators, bakers and bakeries, bakery delivery wagons, and delivery autos, bottling works, dye works, cleaning establishments, sand plants, steam fitters, corn doctors, chiropodists, hackmen, taxicabs, buses, draymen, omnibus drivers, porters, ferries, and to regulate the same, and the landing thereof, within the limits of the city, and all others pursuing like occupations; and to levy and collect a license tax, regulate, restrain, prohibit and suppress ordinaries, money brokers, money changers, intelligence and employment offices and agencies, public masquerades, balls, street exhibitions, dance halls, fortune tellers, pistol galleries, shooting galleries, palmists, private venereal hospitals, museums, menageries, equestrian performances, fluoroscopic views, picture shows, telescopic views, lung testers, muscle developers, magnifying glasses, ten pin alleys, ball alleys, bowling alleys, billiard tables, pool and other tables, miniature golf courses, theatrical or other exhibitions, boxing and sparring exhibitions, shows and amusements, amusement parks, and the sales of unclaimed goods by express companies or common carriers, auto wrecking shops, bill posters, junk dealers, porters, carnival and street fairs, circuses and shows, for parade and exhibition, or both, skating rinks, and runners and solicitors for steamboats, cars, stages, taxicabs, hotels, rooming houses, boardinghouses, bathhouses, masseurs, health schools, and all other vocations and business whatsoever, and all others pursuing like occupations.

(RSMo 1939 § 6986, A.L. 1943 p. 701, A.L. 1953 p. 295)

Prior revisions: 1929 § 6840; 1919 § 8322; 1909 § 9253

CROSS REFERENCE:

Imposition of tax or license fee on certain professions prohibited--imposition of tax or fee prohibited unless business office maintained, 71.620



Section 94.120 Licenses, how issued.

Licenses, how issued.

94.120. All license tax shall be regulated by ordinance, and no license shall be issued until the amount prescribed therefor shall be paid to the city collector, and no license shall in any case be assigned or transferred. Licenses shall be signed by the mayor and clerk, and countersigned by the collector, and the clerk shall affix the corporate seal of the city thereto.

(RSMo 1939 § 6937)

Prior revisions: 1929 § 6791; 1919 § 8278; 1909 § 9215



Section 94.130 Clerk to make tax books--charge collector with gross.

Clerk to make tax books--charge collector with gross.

94.130. When the council shall have fixed the rate of taxation for any given year, the city clerk shall make out appropriate and accurate tax books, and shall therein set out in suitable columns opposite the name of each person and item of taxable property, as returned by the assessor and board of equalization, the amount of taxes, whether general or special, due thereon, and shall charge the collector with the full amount of taxes levied and to be collected; the clerk shall also charge the city collector with all licenses and other duties of all kinds to be collected.

(RSMo 1939 § 6930)

Prior revisions: 1929 § 6784; 1919 § 8271; 1909 § 9208



Section 94.140 Collector to pay over all moneys monthly.

Collector to pay over all moneys monthly.

94.140. It shall be the duty of the city collector to pay into the treasury, monthly, all moneys received by him from all sources, which may be levied by law or ordinance; also, all licenses of every description authorized by law to be collected, and all moneys belonging to the city which may come into his hands. He shall give such bond and perform such duties as may be required of him by ordinance.

(RSMo 1939 § 6931)

Prior revisions: 1929 § 6785; 1919 § 8272; 1909 § 9209



Section 94.150 Enforcement of taxes--how suits brought.

Enforcement of taxes--how suits brought.

94.150. The enforcement of all taxes authorized by sections 94.010 to 94.180 shall be made in the same manner and under the same rules and regulations as are or may be provided by law for the collection and enforcement of the payment of state and county taxes, including the seizure and sale of goods and chattels, both before and after said taxes shall become delinquent; provided, that all suits for the collection of city taxes shall be brought in the name of the state, at the relation and to the use of the city collector.

(RSMo 1939 § 6926)

Prior revisions: 1929 § 6780; 1919 § 8267; 1909 § 9204



Section 94.160 City taxes delinquent, when--lien for taxes.

City taxes delinquent, when--lien for taxes.

94.160. Upon the first day of January of each year all unpaid city taxes shall become delinquent, and the taxes upon real property are hereby made a perpetual lien thereon against all persons in favor of the city.

(RSMo 1939 § 6926)

Prior revisions: 1929 § 6780; 1919 § 8267; 1909 § 9204



Section 94.170 Collector to make delinquent lists--council to approve--collection of delinquent taxes.

Collector to make delinquent lists--council to approve--collection of delinquent taxes.

94.170. 1. The city council shall require the collector, at the first meeting of the council in April of each year, or as soon thereafter as may be, to make out, under oath, lists of delinquent taxes remaining due and uncollected for each year, to be known as "the land and lot delinquent list" and "the personal delinquent list".

2. At the meeting at which the delinquent lists are returned, or as soon as may be thereafter, the council shall examine carefully the delinquent lists, and if it appears that all property and taxes contained in the lists are properly returned as delinquent, the council shall approve the lists and cause a record thereof to be entered on the journal, and shall cause the amount thereof to be credited to the account of the collector.

3. The city council shall return the delinquent lists to the collector, charging him therewith, and he shall proceed to collect the same in the manner provided by law for the collection of delinquent lists of real and personal taxes for state and county purposes.

(RSMo 1939 § 6927, A. 1949 H.B. 2042)

Prior revisions: 1929 § 6781; 1919 § 8268; 1909 § 9205



Section 94.180 Monthly reports of delinquent payments.

Monthly reports of delinquent payments.

94.180. The city collector shall report to the city council, at the regular meetings in each month, all taxes collected on the real and personal delinquent lists; and he shall pay the same to the city treasurer, and receive credit therefor. He shall turn over to his successor all uncollected delinquent lists, receiving credit therefor, and his successor shall be charged therewith; provided, that the city council may declare worthless any and all personal delinquent taxes which the council may deem uncollectible.

(RSMo 1939 § 6928)

Prior revisions: 1929 § 6782; 1919 § 8269; 1909 § 9206



Section 94.190 Assessment of property--county clerk to deliver abstract--lien for taxes.

Assessment of property--county clerk to deliver abstract--lien for taxes.

94.190. 1. In cities of the fourth class, the city assessor, jointly with the county assessor, shall assess all real and personal property in the city, and the assessment so made, after being passed upon by the board of equalization, shall be the basis upon which the board of aldermen shall make the levy for city purposes.

2. The assessments of city property made by the city and county assessors shall conform to each other and after the board of equalization has passed upon and equalized the assessment, the city assessor's books shall be corrected in red ink in accordance with the changes made by the board of equalization and so certified by the board and returned to the board of aldermen.

3. In cities which do not elect an assessor, the county clerk shall deliver to the mayor, on or before the first day of October of each year, a certified abstract from his assessment books of all property within the city subject to taxation by the state and the assessed value thereof as agreed upon by the board of equalization. The mayor shall immediately transmit the abstract to the council which shall establish by ordinance the rate of taxes for the year.

4. A lien is hereby created in favor of the city against any lot or tract of land for any such tax assessed by any such city against the lot or tract of land, which lien shall be superior to all other liens or encumbrances except the lien of the state for state, county, or school taxes.

(RSMo 1939 § 7144, A. 1949 H.B. 2042)

Prior revisions: 1929 § 6994; 1919 § 8445; 1909 § 9347



Section 94.200 Board to provide for levy and collection of taxes--fix penalties.

Board to provide for levy and collection of taxes--fix penalties.

94.200. The board of aldermen shall, from time to time, provide by ordinance for the levy and collection of all taxes, licenses, wharfage and other duties not herein enumerated, and for neglect or refusal to pay the same, shall fix such penalties as are now or may hereafter be authorized by law or ordinance.

(RSMo 1939 § 7151)

Prior revisions: 1929 § 7001; 1919 § 8452; 1909 § 9354

CROSS REFERENCES:

Indebtedness, city to provide for collection of annual tax to pay bonds, 95.380, 95.410

Taxing authority, to levy taxes for general revenue purposes, 88.670



Section 94.220 Board to perfect illegal levy.

Board to perfect illegal levy.

94.220. In case the corporate authorities of the city have attempted to levy any tax or assessment for improvements, or for the payment of interest or coupons on bonds issued and outstanding, or other evidences of debt, which tax or assessment may be informal, illegal or void in consequence of a failure to comply with the requirements of law, the board of aldermen shall have power to relevy and reassess any such tax or assessment in manner provided in sections 94.190 to 94.330.

(RSMo 1939 § 7161)

Prior revisions: 1929 § 7011; 1919 § 8462; 1909 § 9364



Section 94.230 Licenses fixed by ordinance--signed by mayor and collector.

Licenses fixed by ordinance--signed by mayor and collector.

94.230. All license tax shall be regulated by ordinance, and no license shall be issued until the amount prescribed therefor shall be paid to the city collector, and no license shall in any case be assigned or transferred. Licenses shall be signed by the mayor and clerk and countersigned by the collector, and the clerk shall affix the corporate seal thereto.

(RSMo 1939 § 7162)

Prior revisions: 1929 § 7012; 1919 § 8463; 1909 § 9365



Section 94.240 Board shall not exempt any person from any tax.

Board shall not exempt any person from any tax.

94.240. The mayor and board of aldermen shall have no power to release any person from the payment of any tax, or exempt any person from any burden imposed by law.

(RSMo 1939 § 7163)

Prior revisions: 1929 § 7013; 1919 § 8464; 1909 § 9366



Section 94.250 Maximum rate of tax--how increased--extension of period of increase.

Maximum rate of tax--how increased--extension of period of increase.

94.250. 1. All cities of the fourth class in this state may by city ordinance levy and impose annually for municipal purposes upon all subjects and objects of taxation within such cities a tax which shall not exceed the maximum rate of one dollar on the one hundred dollars assessed valuation.

2. The maximum rate of taxation for general municipal purposes may be increased for not to exceed four years at any one time when the rate and purpose of such increase are submitted to a vote and two-thirds of the voters voting thereon vote in favor of the increase, but the increase so voted shall be limited to a maximum rate of taxation not to exceed thirty cents on the one hundred dollars assessed valuation. The board of aldermen of such cities may submit the question, and the question shall be submitted by the board of aldermen when petitioned therefor by voters equaling in number five percent or more of the voters of such cities voting for mayor at the last election at which a mayor was elected.

3. The question shall be submitted in substantially the following form:

Shall there be a . . . . . cent increase in tax levy on one hundred dollars valuation for general municipal purposes for . . . . . years in the city of . . . . . .?

4. If the increase in levy is voted, the increased levy shall be effective for the number of years designated, and no longer, but such cities through their boards of aldermen may submit proposals for continuing the increase of levy at any time for like periods not to exceed four years each.

(RSMo 1939 § 7098, A.L. 1945 p. 1280, A.L. 1971 S.B. 64, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 6948; 1919 § 8309; 1909 § 9301



Section 94.260 Levy for special purposes--maximum amount of levy.

Levy for special purposes--maximum amount of levy.

94.260. In addition to the levy aforesaid for general municipal purposes, all cities of the fourth class are hereby authorized to levy annually not to exceed the following rates of taxation on all property subject to its taxing powers for the following special purposes:

(1) For library purposes in the manner and at the rate authorized under the provisions of sections 182.140 to 182.301;

(2) For hospital, public health, and museum purposes, twenty cents on the one hundred dollars assessed valuation; and

(3) For recreation grounds in the manner and at the rate authorized under the provisions of sections 90.500 to 90.570.

(L. 1945 p. 1280 § 7098a)



Section 94.270 Power to license, tax and regulate certain businesses and occupations--prohibition on local license fees in excess of certain amounts in certain cities (Edmundson, Woodson Terrace)--license fee on hotels or motels (St Peters)--increase or decrease of tax, when.

Power to license, tax and regulate certain businesses and occupations--prohibition on local license fees in excess of certain amounts in certain cities (Edmundson, Woodson Terrace)--license fee on hotels or motels (St Peters)--increase or decrease of tax, when.

94.270. 1. The mayor and board of aldermen shall have power and authority to regulate and to license and to levy and collect a license tax on auctioneers, druggists, hawkers, peddlers, banks, brokers, pawnbrokers, merchants of all kinds, grocers, confectioners, restaurants, butchers, taverns, hotels, public boardinghouses, billiard and pool tables and other tables, bowling alleys, lumber dealers, real estate agents, loan companies, loan agents, public buildings, public halls, opera houses, concerts, photographers, bill posters, artists, agents, porters, public lecturers, public meetings, circuses and shows, for parades and exhibitions, moving picture shows, horse or cattle dealers, patent right dealers, stockyards, inspectors, gaugers, mercantile agents, gas companies, insurance companies, insurance agents, express companies, and express agents, telegraph companies, light, power and water companies, telephone companies, manufacturing and other corporations or institutions, automobile agencies, and dealers, public garages, automobile repair shops or both combined, dealers in automobile accessories, gasoline filling stations, soft drink stands, ice cream stands, ice cream and soft drink stands combined, soda fountains, street railroad cars, omnibuses, drays, transfer and all other vehicles, traveling and auction stores, plumbers, and all other business, trades and avocations whatsoever, and fix the rate of carriage of persons, drayage and cartage of property; and to license, tax, regulate and suppress ordinaries, money brokers, money changers, intelligence and employment offices and agencies, public masquerades, balls, street exhibitions, dance houses, fortune tellers, pistol galleries, corn doctors, private venereal hospitals, museums, menageries, equestrian performances, horoscopic views, telescopic views, lung testers, muscle developers, magnifying glasses, ten pin alleys, ball alleys, billiard tables, pool tables and other tables, theatrical or other exhibitions, boxing and sparring exhibitions, shows and amusements, tippling houses, and sales of unclaimed goods by express companies or common carriers, auto wrecking shops and junk dealers; to license, tax and regulate hackmen, draymen, omnibus drivers, porters and all others pursuing like occupations, with or without vehicles, and to prescribe their compensation; and to regulate, license and restrain runners for steamboats, cars, and public houses; and to license ferries, and to regulate the same and the landing thereof within the limits of the city, and to license and tax auto liveries, auto drays and jitneys.

2. Notwithstanding any other law to the contrary, no city of the fourth classification with more than eight hundred but less than nine hundred inhabitants and located in any county with a charter form of government and with more than one million inhabitants shall levy or collect a license fee on hotels or motels in an amount in excess of twenty-seven dollars per room per year. No hotel or motel in such city shall be required to pay a license fee in excess of such amount, and any license fee in such city that exceeds the limitations of this subsection shall be automatically reduced to comply with this subsection.

3. Notwithstanding any other law to the contrary, no city of the fourth classification with more than four thousand one hundred but less than four thousand two hundred inhabitants and located in any county with a charter form of government and with more than one million inhabitants shall levy or collect a license fee on hotels or motels in an amount in excess of thirteen dollars and fifty cents per room per year. No hotel or motel in such city shall be required to pay a license fee in excess of such amount, and any license fee in such city that exceeds the limitations of this subsection shall be automatically reduced to comply with this subsection.

4. Notwithstanding any other law to the contrary, on or after January 1, 2006, no city of the fourth classification with more than fifty-one thousand three hundred and eighty but less than fifty-one thousand four hundred inhabitants and located in any county with a charter form of government and with more than two hundred eighty thousand but less than two hundred eighty-five thousand or no city of the fourth classification with more than fifty-one thousand but fewer than fifty-two thousand inhabitants and located in any county with a charter form of government and with more than two hundred eighty thousand but less than two hundred eighty-five thousand shall levy or collect a license fee on hotels or motels in an amount in excess of one thousand dollars per year. No hotel or motel in such city shall be required to pay a license fee in excess of such amount, and any license fee in such city that exceeds the limitation of this subsection shall be automatically reduced to comply with this subsection.

5. Any city under subsection 4 of this section may increase a hotel and motel license tax by five percent per year but the total tax levied under this section shall not exceed one-eighth of one percent of such hotels' or motels' gross revenue.

6. Any city under subsection 1 of this section may increase a hotel and motel license tax by five percent per year but the total tax levied under this section shall not exceed the greater of:

(1) One-eighth of one percent of such hotels' or motels' gross revenue; or

(2) The business license tax rate for such hotel or motel on May 1, 2005.

7. The provisions of subsection 6 of this section shall not apply to any tax levied by a city when the revenue from such tax is restricted for use to a project from which bonds are outstanding as of May 1, 2005.

(RSMo 1939 § 7196, A.L. 1945 p. 1224, A.L. 1953 p. 91, A.L. 1963 p. 154, A.L. 2004 S.B. 758 merged with S.B. 1155 merged with S.B. 1394, A.L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 210, A.L. 2013 S.B. 99)

Prior revisions: 1929 § 7046; 1919 § 8497; 1909 § 9399

CROSS REFERENCE:

Imposition of tax or fee prohibited on auctioneers, real estate brokers, real estate agents, unless business office maintained, 71.620



Section 94.271 Transient guest tax for the promotion of tourism (City of Grandview).

Transient guest tax for the promotion of tourism (City of Grandview).

94.271. 1. The governing body of any city of the fourth classification with more than twenty-four thousand eight hundred but fewer than twenty-five thousand inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof, which shall not be more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general or primary election a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and the proceeds of such tax shall be used by the city for the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall ........... (insert the name of the city) impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in ........... (name of city) at a rate of ..... (insert rate of percent) percent for the purpose of promoting tourism?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax authorized by this section shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the city and such question is approved by a majority of the qualified voters of the city voting on the question.

3. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2010 H.B. 1442)



Section 94.290 City clerk to make tax books--charge collector.

City clerk to make tax books--charge collector.

94.290. When the board of aldermen shall have fixed the rate of taxation for any given year, the city clerk shall make out appropriate and accurate tax books, and shall therein set out in suitable columns, opposite the name of each person and the item of taxable property, as returned by the assessor and board of equalization, the amount of taxes, whether general or special, due thereon, and shall charge the collector with the full amount of taxes levied and to be collected; the clerk shall also charge the city collector with all licenses and other duties of all kinds to be collected.

(RSMo 1939 § 7149)

Prior revisions: 1929 § 6999; 1919 § 8450; 1909 § 9352



Section 94.300 Taxes delinquent January first.

Taxes delinquent January first.

94.300. Upon the first day of January of each year all unpaid city taxes shall become delinquent, and the taxes upon real property are hereby made a lien thereon.

(RSMo 1939 § 7145)

Prior revisions: 1929 § 6995; 1919 § 8446; 1909 § 9348



Section 94.310 How payment of taxes enforced--suits, how brought.

How payment of taxes enforced--suits, how brought.

94.310. The enforcement of all taxes authorized by sections 94.190 to 94.330 shall be made in the same manner as is provided by law for the collection and enforcement of the payment of state and county taxes, including the seizure and sale of goods and chattels after the taxes become delinquent. Where applicable in chapter 140, the term "county" shall be construed "city", the term "county clerk" shall be construed "city clerk", and the term "county collector" shall be construed "city collector" or other proper officer collecting taxes in the city.

(RSMo 1939 § 7145, A.L. 1961 p. 220)

Prior revisions: 1929 § 6995; 1919 § 8446; 1909 § 9348



Section 94.320 Collector to make delinquent lists--board to approve--collection of delinquent taxes.

Collector to make delinquent lists--board to approve--collection of delinquent taxes.

94.320. 1. The board of aldermen shall require the collector, at the first meeting of the board in April of each year, or as soon thereafter as may be, to make out, under oath, lists of delinquent taxes remaining due and uncollected for each year, to be known as "the land and lot delinquent list" and "the personal delinquent list".

2. The board of aldermen, at the meeting at which the delinquent lists are returned or as soon as may be thereafter, shall examine the lists carefully, and if it appear that all property and taxes contained in the lists are properly returned as delinquent, the board shall approve the lists, enter a record thereof in the journal and credit the amount thereof to the account of the city collector.

3. The board shall return the delinquent lists to the collector, charging him therewith, and he shall proceed to collect the same in the same manner as provided by law for state and county taxes.

(RSMo 1939 § 7146, A. 1949 H.B. 2042)

Prior revisions: 1929 § 6996; 1919 § 8447; 1909 § 9349



Section 94.330 Collector to report monthly to board.

Collector to report monthly to board.

94.330. The city collector shall report to the board of aldermen, at the regular meetings in each month, all taxes collected on the real and personal delinquent lists; and he shall pay the same into the city treasury, and shall receive credit therefor. He shall turn over to his successor in office all uncollected delinquent lists, receiving credit therefor, and his successor shall be charged therewith; provided, that the board of aldermen may declare worthless any and all personal delinquent taxes which they may deem uncollectible.

(RSMo 1939 § 7147)

Prior revisions: 1929 § 6997; 1919 § 8448; 1909 § 9350

CROSS REFERENCE:

Collectors, to settle monthly for taxes and licenses in certain cities, 95.360



Section 94.340 Maximum rate of tax--how increased--extension of period of increase.

Maximum rate of tax--how increased--extension of period of increase.

94.340. 1. All cities and towns in this state organized and operating under special charters granted by the legislature, known as special charter cities and towns, may by ordinance levy and impose annually for municipal purposes upon all subjects and objects of taxation within such cities and towns a tax which shall not exceed the maximum rate of one dollar on the one hundred dollars assessed valuation; provided, however, that the rate of taxation for general municipal purposes herein limited may be increased for not to exceed four years when the rate and purpose of such increase are submitted to a vote of the voters within such cities and towns and two-thirds of the voters voting thereon shall vote therefor, but such increase so voted shall be limited to a maximum rate of taxation not to exceed thirty cents on the one hundred dollars assessed valuation.

2. The council of any such cities and towns may submit the question of increasing the levy when in the opinion of such council the necessity therefor arises, and the question shall be submitted by such council when petitioned therefor by voters equaling in number five percent or more of the voters of such cities and towns voting for mayor at the last election at which a mayor was elected.

3. The question shall be submitted in substantially the following form:

Shall there be a . . . . . cent increase in tax levy on one hundred dollars valuation for general municipal purposes for . . . . . . years in the city of . . . . . .?

4. If such increase in levy shall be voted, then such increased levy shall be effective for the number of years designated, and no longer, but such cities and towns through their councils may submit any such proposal for continuing such increase of levy at any time for like periods not to exceed four years each.

(RSMo 1939 § 7506, A.L. 1945 p. 1276, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7353; 1919 § 8767; 1909 § 9625



Section 94.350 Additional levy for special purposes--amount authorized.

Additional levy for special purposes--amount authorized.

94.350. In addition to the levy aforesaid for general municipal purposes, all cities and towns under special charter are hereby authorized to levy annually not to exceed the following rates of taxation on all property subject to its taxing powers for the following special purposes:

(1) For library purposes in the manner and at the rate authorized under the provisions of sections 182.140 to 182.301;

(2) For hospital, public health, and museum purposes, twenty cents on the one hundred dollars assessed valuation; and

(3) For recreation grounds in the manner and at the rate authorized under the provisions of sections 90.500 to 90.570.

(RSMo 1939 § 7507, A.L. 1945 p. 1276)

Prior revisions: 1929 § 7354; 1919 § 8768



Section 94.360 May collect license tax on certain businesses.

May collect license tax on certain businesses.

94.360. The council of any incorporated town or city in this state having a special charter and which contains not more than thirty thousand inhabitants may by ordinance levy and collect a license tax on wholesale houses, auctioneers, architects, druggists, grocers, banks, brokers, wholesale merchants, merchants of all kinds, confectioners, delivery trucks, ice trucks, transfer trucks, laundry wagons, milk wagons, merchant delivery companies, cigar and tobacco stands, hay scales, wood dealers, coal dealers, coal distributors, coal truckers, lumber dealers, real estate agents, loan companies, abstracters, abstract agencies, loan agents, collection agencies, undertakers, public buildings, office buildings, public halls, public grounds, concerts, photographers in office or upon streets, canvassers, artists, drummers, patent right dealers, insurance companies, insurance agents, taverns, hotels, rooming houses, boarding houses, sanitariums, hospitals, health schools, telephone companies, street contractors, paperhanger contractors, painting contractors, plastering contractors, and all subcontractors, flour mills, express company agencies, opticians, wagons, buggies, carriages, tinners, barbers, barbershops, hairdressers, hair dressing shops, whether conducted in connection with other business or separate, beauty parlors, tailors, florists, nursery stock agents, bookbinders, monument dealers, and agencies, manufacturing agents, shoe cobbler shops, storage warehouses, shoe shining parlors, job printing plants, outdoor advertising, ready-to-wear clothing agencies, tailor-made clothing agencies, sewing machine agencies, piano and organ dealers and agents, foreign coffee and tea dealers, and agents or all other vocations whatsoever, and fix the rate of carriage of persons and wagonage, drayage and cartage of property; and may levy and collect a license tax and regulate hawkers, peddlers, pawnbrokers, restaurants, butchers, wholesale butchers, bathhouses and masseurs, lunch stands, lunch counters, lunch wagons, soft drink and ice cream stands and vendors, ice cream parlors, peanut and popcorn stands, and stands of every kind, hucksters, opera houses, moving picture shows, private parks, public lectures, public meetings, baseball parks, horse and cattle dealers, stockyards, wagon yards, auto yards, oil stations, wholesale and retail inspectors, gaugers, mercantile agents, manufacturing and other corporations, or institutions, machine shops, blacksmith shops, radio repair shops, foundries, sewer contractors, building contractors, stone contractors, sidewalk contractors, bridge contractors, plumbing contractors, brick contractors, cement contractors, and all subcontractors, street railroad cars, gas companies, light companies, power companies, and water companies, laundries, laundry agencies, rug and carpet cleaners, linen supply rental service, conditioning and renting for use, bed linen, table linen, towels, rugs, uniform aprons, coats, caps, coveralls, chair covers, automobile seat covers or any other items, ice plants and ice plant agencies, ice dealers, omnibuses, automobiles, automobile trailers, tractors, carts, drays, milk wagons, laundry wagons, delivery wagons, transfer and job wagons, ice wagons, and all other vehicles, traveling and auction stores, plumbers, pressing establishments, installment houses and agencies, produce and poultry dealers, feather renovators, baker and bakeries, bakery delivery wagons, and delivery autos, bottling works, dye works, cleaning establishments, sand plants, steamfitters, corn doctors, chiropodists, hackmen, taxicabs, buses, draymen, omnibus drivers, porters, dairies, and regulate the same, and all other pursuing like occupations; and may levy and collect a license tax, regulate, restrain, prohibit and suppress ordinaries, money brokers, money changers, intelligence and employment offices, and agencies, public masquerades, balls, street exhibitions, dance halls, fortune tellers, pistol galleries, shooting galleries, palmists, private venereal hospitals, museums, menageries, equestrian performances, fluoroscopic views, picture shows, telescopic views, lung testers, muscle developers, magnifying glasses, ten pin alleys, ball alleys, bowling alleys, billiard tables, pool and other tables, miniature golf courses, theatrical or other exhibitions, boxing and sparring exhibitions, shows and amusements, amusement parks, and the sale of unclaimed goods by express companies or common carriers, auto wrecking shops, bill posters, junk dealers, porters, carnival and street fairs, circuses and shows for parade and exhibition, or both, skating rinks and runners, and solicitors for steamboats, cars, stages, taxicabs, hotels, rooming houses, boarding houses, bathhouses, masseurs, hospitals, sanitariums, health schools, and all other pursuing like occupations.

(RSMo 1939 § 7451, A.L. 1943 p. 706, A.L. 1953 p. 292, A.L. 1957 p. 240, A.L. 1971 H.B. 128)

Prior revisions: 1929 § 7298; 1919 § 8713; 1909 § 9591

CROSS REFERENCE:

Imposition of tax or license fee on certain professions prohibited--imposition of tax or fee prohibited unless business office maintained, 71.620



Section 94.370 Personal tax, how collected.

Personal tax, how collected.

94.370. 1. Taxes now or hereafter levied on personal property by the proper authorities of any city in this state, organized or existing under a special charter, shall constitute a debt in favor of such city, for which a personal judgment may be recovered before an associate circuit judge or recovered in the circuit courts of this state against the person on whose personal property such taxes shall be levied.

2. Actions for the recovery of such taxes shall be prosecuted in the name of the city entitled to recover the same at the relation and to the use of the collector of revenue of such city and against the person on whose property said taxes are levied, and all personal taxes in the payment of which any person may be delinquent, whether for one or more years, may be recovered in one action, and may be set forth and stated in a single count in a petition or in separate counts.

3. The taxes sued for shall be set forth in a back tax bill filed with the petition, which back tax bill shall state the total valuation for each year of the personal property on which the taxes sued for have been levied, and shall also state, separately, the amount due for each year to each fund for which taxes are levied. Such back tax bill, authenticated by the certificate of such collector, shall be prima facie evidence in the case wherein it is filed that the amount stated in said back tax bill to be due is correct and is due and unpaid.

4. And the circuit courts and associate circuit judges shall have jurisdiction of all such suits without regard to the amount sued for. Suits hereunder commenced in the circuit courts or before an associate circuit judge shall be governed by the general laws of this state as to practice, and on all judgments rendered a general execution shall be issued, and no property shall be exempt from seizure and sale under such execution.

5. It shall be the duty of the city attorney of any such city to prosecute all actions brought hereunder; provided, however, that the mayor of any such city, by and with the consent of the council thereof, may, in lieu of said city attorney, employ, for a period of not to exceed one year at a time, a competent attorney, whose duty it shall be to institute and prosecute all such actions. Such attorney, whether city attorney or special attorney, shall receive as fees in such case the sum of one dollar and fifty cents and, in addition thereto, the sum of ten percent of the taxes actually collected, all of which fees shall be taxed as cost in the case, and shall be collected as other costs; but in no case shall the city or the collector be liable for any cost, nor shall any costs be taxed against them or either of them.

6. Suits hereunder shall not be instituted until the taxes sued for have been delinquent thirty days, and all suits shall be instituted within five years after delinquency.

(RSMo 1939 § 7443)

Prior revisions: 1929 § 7290; 1919 § 8705; 1909 § 9583



Section 94.380 Remedy cumulative.

Remedy cumulative.

94.380. The remedy for the collection of personal taxes hereby provided shall be cumulative and shall not in any manner impair other methods or provisions now existing or which may be hereafter provided for the collection of the same.

(RSMo 1939 § 7444)

Prior revisions: 1929 § 7291; 1919 § 8706; 1909 § 9584



Section 94.390 Powers, rights and remedies for collection of delinquent taxes--suits, how brought.

Powers, rights and remedies for collection of delinquent taxes--suits, how brought.

94.390. 1. Cities under special charters having a population not exceeding six thousand are invested with and given all the powers, rights and remedies in the matter of the collection of delinquent taxes by suit and the establishment and enforcement of liens on real estate in connection therewith as are provided by statutes for the collection of delinquent state and county taxes by suit and the establishment and enforcement of liens on real estate in connection therewith; and to that end the provisions of sections 141.010 to 141.200, insofar as they are applicable, are declared to be in force and to govern the proceedings in suits for delinquent taxes due such cities and in the establishment and enforcement of liens on real estate in connection therewith.

2. Suits for the collection of delinquent taxes due any such city may be brought in the name of the city at the relation and to the use of the collector of the city as plaintiff, against the person named in the tax bill sued on or any other person or corporation owning or claiming to own any interest in the real estate involved in the suit and against which it is sought to establish and enforce a lien for the amount of the delinquent taxes, interest penalties and costs, as defendants. The powers, rights and remedies given to the cities under this section are additional and cumulative powers, rights and remedies, and are not to be construed as interfering with, altering or in any manner affecting or diminishing any existing powers, rights and remedies which such cities possess under statutes, or ordinances of the cities.

(RSMo 1939 § 7477, A.L. 1957 p. 240)

Prior revision: 1929 § 7324



Section 94.400 Maximum rate of tax--how increased--extension of period of increase--continuation of levy.

Maximum rate of tax--how increased--extension of period of increase--continuation of levy.

94.400. 1. All cities in this state which now have or may hereafter contain a population of not less than ten thousand and less than three hundred thousand inhabitants according to the last preceding federal decennial census, framing and adopting a charter for its own government under the provisions of section 19, article VI of the constitution of this state, known as "constitutional charter cities", may by city ordinance levy and impose annually for municipal purposes upon all subjects and objects of taxation within their corporate limits a tax which shall not exceed the maximum rate of one dollar on the one hundred dollars assessed valuation, and may by city ordinance levy and impose annually an additional tax at a rate in excess of said one dollar on the one hundred dollars assessed valuation, but not to exceed forty cents on the one hundred dollars assessed valuation for any one or more of the following purposes, to wit: Library, hospital, public health, and museum purposes, except that the rate of tax levy of one dollar on the one hundred dollars assessed valuation for general municipal purposes may, in addition to the aforesaid rate and purposes of increase which may be voted by city ordinance, be further increased for general municipal purposes for a period not to exceed four years at any one time when such rate and purpose of increase are submitted to a vote of the voters within such cities and two-thirds of the voters voting thereon shall vote therefor, but such increase so voted shall be limited to a maximum rate of taxation not to exceed thirty cents on the one hundred dollars assessed valuation.

2. The legislative body of any such cities may submit the question of increasing the levy when in the opinion of such legislative body the necessity therefor arises and the question shall be submitted by such legislative body when petitioned therefor by voters equaling in number five percent of the voters of such cities voting for a mayor at the last election at which a mayor was elected.

3. The question shall be submitted in substantially the following form:

Shall there be a . . . . cent increase in tax levy on one hundred dollars valuation for general municipal purposes for . . . . years in the city of . . . . . . . . . . .?

4. If such increase of levy shall be voted, then such increased levy shall be effective for the number of years designated, and no longer, but such cities through their legislative bodies may submit any such proposal for continuing such increase of levy at any time for like periods not to exceed four years each.

5. Any city that has a levy for recreation grounds in excess of two mills on August 28, 1994, may continue the levy at that rate without any further action. Any levy for recreation purposes which is two mills or less on August 28, 1994, shall be for purposes of computing the amount permitted by law considered to be under section 90.010. Any increase in the levy for recreation grounds after August 28, 1994, shall be in accordance with procedures set forth in section 90.010.

(L. 1945 p. 1804 § 1, A.L. 1978 H.B. 971, A.L. 1994 H.B. 1200 & 1192)



Section 94.410 Vehicle license tax--funds to maintain streets (cities of 4,000 to 30,000).

Vehicle license tax--funds to maintain streets (cities of 4,000 to 30,000).

94.410. Each and every city within this state that now has or may hereafter have a population of over four thousand and less than thirty thousand inhabitants (that is now or may hereafter be incorporated and operating under the general statutes or special charter) shall have and is hereby given power and authority, by ordinance, to levy and collect a license tax upon each and every vehicle (whether used for hire or for private use or pleasure), propelled by horse power or by other domestic animals or propelled by steam or electricity, gasoline, denatured alcohol or other like motive powers, that are owned and operated within the corporate limits of such city, and the moneys derived from such license tax shall be placed in a special fund of such city and shall be expended in the maintenance, cleaning and repairs of the streets or other highways within such city, and for no other use or purpose whatever, and to provide for fines and penalties for the violation of such ordinance; and said license tax may be graduated according to the use and character of the vehicle; provided, however, that all vehicles of the same class shall be taxed alike.

(RSMo 1939 § 7555)

Prior revisions: 1929 § 7401; 1919 § 8809; 1909 § 9665



Section 94.413 Sales tax for storm water control and public works projects authorized, cities with population of more than 100,000--disposition of funds, duties of director of revenue--city storm water and public works sales tax trust fund created--distribution of funds, procedure.

Sales tax for storm water control and public works projects authorized, cities with population of more than 100,000--disposition of funds, duties of director of revenue--city storm water and public works sales tax trust fund created--distribution of funds, procedure.

94.413. 1. Any city with a population of more than one hundred thousand inhabitants located in a county of the first classification which does not adjoin any other county of the first classification may, if the county in which such city is located does not levy the tax prescribed in section 67.729 in the same manner and by the same procedure and subject to the same penalties as set out in section 94.577, except as otherwise provided in this section, impose a sales tax of not more than one-tenth of one percent for the purpose of funding storm water control and public works projects other than stadiums or other sports facilities. This sales tax shall be in addition to any other sales tax authorized by law.

2. Notwithstanding the provisions of section 94.577, as to the disposition of any other sales tax imposed under the provisions of section 94.577, all sales taxes collected by the director of revenue from the tax authorized by this section on behalf of any city, less one percent for cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "City Storm Water and Public Works Sales Tax Trust Fund". The moneys in the city storm water and public works sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city imposing a sales tax under this section and the records shall be open to the inspection of officers of the city and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the city storm water and public works sales tax trust fund during the preceding month to the city which levied the tax.

3. The director of revenue may authorize the state treasurer to make refunds from the amounts in the city storm water and public works sales tax trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the city storm water and public works sales tax trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of revenue shall authorize the state treasurer to remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 1993 S.B. 219 § 1)



Section 94.500 Short title and definitions.

Short title and definitions.

94.500. Sections 94.500 to 94.550 are known and may be cited as the "City Sales Tax Act", and the following words shall have the following meanings unless a different meaning clearly appears from the context:

(1) "City" shall mean any incorporated city, town or village in the state of Missouri;

(2) "Director of revenue" shall mean the director of revenue of the state of Missouri;

(3) "Person" means an individual, corporation, partnership or other entity.

(L. 1969 p. 166 § 1, A.L. 1977 H.B. 165, A.L. 1991 H.B. 29)



Section 94.510 Imposition of tax, election--rate--collection--abolishment of tax, effect of.

Imposition of tax, election--rate--collection--abolishment of tax, effect of.

94.510. 1. Any city may, by a majority vote of its council or governing body, impose a city sales tax for the benefit of such city in accordance with the provisions of sections 94.500 to 94.550; provided, however, that no ordinance enacted pursuant to the authority granted by the provisions of sections 94.500 to 94.550 shall be effective unless the legislative body of the city submits to the voters of the city, at a public election, a proposal to authorize the legislative body of the city to impose a tax under the provisions of sections 94.500 to 94.550. The ballot of submission shall be in substantially the following form:

Shall the city of ..................... (insert name of city) impose a city sales tax of ........................ (insert rate of percent) percent?

â ã YES â ã NO

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance and any amendments thereto shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the legislative body of the city shall have no power to impose the tax herein authorized unless and until the legislative body of the city shall again have submitted another proposal to authorize the legislative body of the city to impose the tax under the provisions of sections 94.500 to 94.550, and such proposal is approved by a majority of the qualified voters voting thereon.

2. The sales tax may be imposed at a rate of one-half of one percent, seven-eighths of one percent or one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525; except that, each city not within a county may impose such tax at a rate not to exceed one and three-eighths percent.

3. If any city in which a city tax has been imposed in the manner provided for in sections 94.500 to 94.550 shall thereafter change or alter its boundaries, the city clerk of the city shall forward to the director of revenue by United States registered mail or certified mail a certified copy of the ordinance adding or detaching territory from the city. The ordinance shall reflect the effective date thereof, and shall be accompanied by a map of the city clearly showing the territory added thereto or detached therefrom. Upon receipt of the ordinance and map, the tax imposed by the act shall be effective in the added territory or abolished in the detached territory on the effective date of the change of the city boundary.

4. If any city abolishes the tax authorized under this section, the repeal of such tax shall become effective December thirty-first of the calendar year in which such abolishment was approved. Each city shall notify the director of revenue at least ninety days prior to the effective date of the expiration of the sales tax authorized by this section and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the date of expiration of the tax authorized by this section in such city, the director of revenue shall remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 1969 p. 166 § 2, A.L. 1977 S.B. 344, A.L. 1978 S.B. 490, A.L. 1985 H.B. 842, A.L. 1991 H.B. 29, A.L. 2010 H.B. 1442)



Section 94.540 Applicable provisions.

Applicable provisions.

94.540. Except as modified in sections 94.500 to 94.550, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 94.500 to 94.550.

(L. 1969 p. 166 § 5, A.L. 1976 H.B. 1384, A.L. 1979 H.B. 726, H.B. 296, A.L. 1991 H.B. 29)



Section 94.550 Deposit of receipts of tax--state to retain percentage--distribution by director of revenue--refunds authorized--effect of abolition of tax.

Deposit of receipts of tax--state to retain percentage--distribution by director of revenue--refunds authorized--effect of abolition of tax.

94.550. 1. All city sales taxes collected by the director of revenue under sections 94.500 to 94.550 on behalf of any city, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "City Sales Tax Trust Fund". The moneys in the city sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city imposing a city sales tax, and the records shall be open to the inspection of officers of the city and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month, to the city treasurer, or such other officer as may be designated by the city ordinance, of each city imposing the tax authorized by sections 94.500 to 94.550, the sum due the city as certified by the director of revenue.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of revenue shall authorize the state treasurer to remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts.

(L. 1969 p. 166 § 6, A.L. 1980 S.B. 693, A.L. 1991 H.B. 29)



Section 94.575 Definitions.

Definitions.

94.575. The following words, as used in sections 94.575 to 94.577, shall mean:

(1) "Capital asset" or "fixed asset", assets of a long-term character that are intended to continue to be held or used, including but not limited to land, buildings, machinery, furniture, and other equipment, including computer hardware and software;

(2) "Capital improvements", any capital or fixed asset having an estimated economic useful life of at least two years.

(L. 2001 S.B. 352)



Section 94.577 Sales tax imposed in certain cities--rates of tax--election procedure--revenue to be used for capital improvements--revenue bonds, retirement--special trust fund--limitation on use of revenue by city of St. Louis--refunds authorized--Kansas City alternative tax authorized.

Sales tax imposed in certain cities--rates of tax--election procedure--revenue to be used for capital improvements--revenue bonds, retirement--special trust fund--limitation on use of revenue by city of St. Louis--refunds authorized--Kansas City alternative tax authorized.

94.577. 1. The governing body of any municipality except those located in whole or in part within any first class county having a charter form of government and not containing any part of a city with a population of four hundred thousand or more and adjacent to a city not within a county for that part of the municipality located within such first class county is hereby authorized to impose, by ordinance or order, a one-eighth, one-fourth, three-eighths, or one-half of one percent sales tax on all retail sales made in such municipality which are subject to taxation under the provisions of sections 144.010 to 144.525 for the purpose of funding capital improvements, including the operation and maintenance of capital improvements, which may be funded by issuing bonds which will be retired by the revenues received from the sales tax authorized by this section or the retirement of debt under previously authorized bonded indebtedness. A municipality located in a charter county may impose a sales tax on all retail sales for capital improvements as provided in section 94.890. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law; but no ordinance imposing a sales tax under the provisions of this section shall be effective unless the governing body of the municipality submits to the voters of the municipality, at a municipal or state general, primary or special election, a proposal to authorize the governing body of the municipality to impose such tax and, if such tax is to be used to retire bonds authorized under this section, to authorize such bonds and their retirement by such tax, or to authorize the retirement of debt under previously authorized bonded indebtedness.

2. The ballot of submission shall contain, but need not be limited to:

(1) If the proposal submitted involves only authorization to impose the tax authorized by this section, the following language:

Shall the municipality of ................................. (municipality's name) impose a sales tax of .......... (insert amount) for the purpose of funding capital improvements which may include the retirement of debt under previously authorized bonded indebtedness?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO"; or

(2) If the proposal submitted involves authorization to issue bonds and repay such bonds with revenues from the tax authorized by this section, the following language:

Shall the municipality of ................ (municipality's name) issue bonds in the amount .......... of .......... (insert amount) to fund capital improvements and impose a sales tax of .......... (insert amount) to repay bonds?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, including when the proposal authorizes the reduction of debt under previously authorized bonded indebtedness under subdivision (1) of this subsection, then the ordinance or order and any amendments thereto shall be in effect, except that any proposal submitted under subdivision (2) of this subsection to issue bonds and impose a sales tax to retire such bonds must be approved by the constitutionally required percentage of the voters voting thereon to become effective. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the municipality shall have no power to issue any bonds or impose the sales tax authorized in this section unless and until the governing body of the municipality shall again have submitted another proposal to authorize the governing body of the municipality to issue any bonds or impose the sales tax authorized by this section, and such proposal is approved by the requisite majority of the qualified voters voting thereon; however, in no event shall a proposal pursuant to this section be submitted to the voters sooner than twelve months from the date of the last proposal pursuant to this section, except that any municipality with a population of greater than four hundred thousand and located within more than one county may submit a proposal pursuant to this section to the voters sooner than twelve months from the date of the last proposal submitted pursuant to this section if submitted to the voters on or before November 6, 2001.

3. All revenue received by a municipality from the tax authorized under the provisions of this section shall be deposited in a special trust fund and shall be used solely for capital improvements, including the operation and maintenance of capital improvements, for so long as the tax shall remain in effect. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund required by this subsection shall be used solely for the maintenance of the capital improvements made with revenues raised by the tax authorized by this section. Any funds in the special trust fund required by this subsection which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal funds. The provisions of this subsection shall apply only to taxes authorized by this section which have not been imposed to retire bonds issued pursuant to this section.

4. All revenue received by a municipality which issues bonds under this section and imposes the tax authorized by this section to retire such bonds shall be deposited in a special trust fund and shall be used solely to retire such bonds, except to the extent that such funds are required for the operation and maintenance of capital improvements. Once all of such bonds have been retired, all funds remaining in the special trust fund required by this subsection shall be used solely for the maintenance of the capital improvements made with the revenue received as a result of the issuance of such bonds. Any funds in the special trust fund required by this subsection which are not needed to meet current obligations under the bonds issued under this section may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal funds. The provisions of this subsection shall apply only to taxes authorized by this section which have been imposed to retire bonds issued under this section.

5. After the effective date of any tax imposed under the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax in the same manner as provided in sections 94.500 to 94.550, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized under the authority of this section. The tax imposed pursuant to this section and the tax imposed under the sales tax law of the state of Missouri shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

6. No tax imposed pursuant to this section for the purpose of retiring bonds issued under this section may be terminated until all of such bonds have been retired.

7. In any city not within a county, no tax shall be imposed pursuant to this section for the purpose of funding in whole or in part the construction, operation or maintenance of a sports stadium, field house, indoor or outdoor recreational facility, center, playing field, parking facility or anything incidental or necessary to a complex suitable for any type of professional sport or recreation, either upon, above or below the ground.

8. Any tax imposed under this section in any home rule city with more than four hundred thousand inhabitants and located in more than one county solely for public transit purposes shall not be considered economic activity taxes as such term is defined under sections 99.805 and 99.918, and tax revenues derived from such tax shall not be subject to allocation under the provisions of subsection 3 of section 99.845 or subsection 4 of section 99.957.

9. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any municipality for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such municipalities. If any municipality abolishes the tax, the municipality shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such municipality, the director of revenue shall remit the balance in the account to the municipality and close the account of that municipality. The director of revenue shall notify each municipality of each instance of any amount refunded or any check redeemed from receipts due the municipality.

10. If any city abolishes the tax authorized under subsections 1 to 9 of this section, the repeal of such tax shall become effective December thirty-first of the calendar year in which such abolishment was approved. Each city shall notify the director of revenue at least ninety days prior to the effective date of the expiration of the sales tax authorized by this section and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the date of expiration of the tax authorized by this section in such city, the director of revenue shall remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

11. Any home rule city with more than four hundred thousand inhabitants and located in more than one county is hereby authorized to impose, in lieu of the tax authorized under subsection 1 of this section, by ordinance or order, a one-eighth, one-fourth, three-eighths, or one-half of one percent sales tax on all retail sales made in such municipality which are subject to taxation under the provisions of sections 144.010 to 144.525 for the purpose of providing revenues for public safety activities, including operations and capital improvements, which may be funded by issuing bonds which will be retired by the revenues received from the sales tax authorized by this section or the retirement of debt under previously authorized bonded indebtedness. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law; but no ordinance imposing a sales tax under the provisions of this section shall be effective unless the governing body of the municipality submits to the voters of the municipality, at a municipal or state general, primary or special election, a proposal to authorize the governing body of the municipality to impose such tax and, if such tax is to be used to retire bonds authorized under this section, to authorize such bonds and their retirement by such tax, or to authorize the retirement of debt under previously authorized bonded indebtedness.

12. The ballot of submission shall contain, but need not be limited to:

(1) If the proposal submitted involves only authorization to impose the tax authorized by this section, the following language:

Shall the municipality of ................................. (municipality's name) impose a sales tax of .......... (insert amount) for the purpose of providing revenues for public safety activities, including operations and capital improvements, which may include the retirement of debt under previously authorized bonded indebtedness?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO"; or

(2) If the proposal submitted involves authorization to issue bonds and repay such bonds with revenues from the tax authorized by this section, the following language:

Shall the municipality of ................................. (municipality's name) issue bonds in the amount of .......... (insert amount) for the purpose of providing revenues for public safety activities, including operations and capital improvements, and impose a sales tax of .......... (insert amount) to repay bonds?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

The ballot may include descriptions of specific uses to which the revenues from the tax will be applied.

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, including when the proposal authorizes the reduction of debt under previously authorized bonded indebtedness under subdivision (1) of this subsection, then the ordinance or order and any amendments thereto shall be in effect, except that any proposal submitted under subdivision (2) of this subsection to issue bonds and impose a sales tax to retire such bonds must be approved by the constitutionally required percentage of the voters voting thereon to become effective. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the municipality shall have no power to issue any bonds or impose the sales tax authorized in this section unless and until the governing body of the municipality shall again have submitted another proposal to authorize the governing body of the municipality to issue any bonds or impose the sales tax authorized by subsection 11 of this section, and such proposal is approved by the requisite majority of the qualified voters voting thereon.

13. All revenue received by a municipality from the tax authorized under the provisions of subsection 11 of this section shall be deposited in a special trust fund and shall be used solely for public safety activities for so long as the tax shall remain in effect. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund required by this subsection shall be used solely for the public safety activities authorized in subsection 11 of this section. Any funds in the special trust fund required by this subsection which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal funds. The provisions of this subsection shall apply only to taxes authorized by this subsection which have not been imposed to retire bonds issued pursuant to this subsection.

14. All revenue received by a municipality which issues bonds under subsection 11 of this section and imposes the tax authorized by this section to retire such bonds shall be deposited in a special trust fund and shall be used solely to retire such bonds, except to the extent that such funds are required for the operation of the public safety department. Once all of such bonds have been retired, all funds remaining in the special trust fund required by this subsection shall be used solely for public safety activities. Any funds in the special trust fund required by this subsection which are not needed to meet current obligations under the bonds issued under this section may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal funds. The provisions of this subsection shall apply only to taxes authorized by subsection 11 of this section which have been imposed to retire bonds issued under this section.

15. After the effective date of any tax imposed under the provisions of subsection 11 of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax in the same manner as provided in sections 94.500 to 94.550, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized under the authority of this section. The tax imposed pursuant to this section and the tax imposed under the sales tax law of the state of Missouri shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

16. No tax imposed pursuant to subsection 11 of this section for the purpose of retiring bonds issued under this section may be terminated until all of such bonds have been retired.

(L. 1987 H.B. 210 § 1, A.L. 1988 S.B. 645, A.L. 1989 H.B. 473, A.L. 1991 H.B. 29, A.L. 1995 H.B. 607, A.L. 2001 H.B. 80, A.L. 2008 S.B. 1131, A.L. 2010 H.B. 1442 merged with S.B. 981)



Section 94.578 Sales tax authorized in certain cities (Springfield), rate, use of funds, bonds authorized--ballot, effective date--administration, deposit of revenue--use of funds upon abolishment--repeal.

Sales tax authorized in certain cities (Springfield), rate, use of funds, bonds authorized--ballot, effective date--administration, deposit of revenue--use of funds upon abolishment--repeal.

94.578. 1. In addition to the sales tax authorized in section 94.577, the governing body of any home rule city with more than one hundred fifty-one thousand five hundred but less than one hundred fifty-one thousand six hundred inhabitants is hereby authorized to impose, by order or ordinance, a sales tax on all retail sales made within the city which are subject to sales tax under chapter 144. The tax authorized in this section may be imposed at a rate of one-eighth, one-fourth, three-eighths, or one-half of one percent, but shall not exceed one-half of one percent, shall not be imposed for longer than three years, and shall be imposed solely for the purpose of funding the construction, operation, and maintenance of capital improvements in the city's center city. The governing body may issue bonds for the funding of such capital improvements, which will be retired by the revenues received from the sales tax authorized by this section. The order or ordinance shall not become effective unless the governing body of the city submits to the voters residing within the city at a state or municipal general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. The ballot submission for the tax authorized in this section shall be in substantially the following form:

Shall ..................... (insert the name of the city) impose a sales tax at a rate of .............(insert rate of percent) percent for a capital improvements purposes in the city's center city for a period of ............. (insert number of years, not to exceed three) years?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of the adoption of the sales tax. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question. In no case shall a tax be resubmitted to the qualified voters of the city sooner than twelve months from the date of the proposal under this section.

3. Any sales tax imposed under this section shall be administered, collected, enforced, and operated as required in section 32.087. All revenue generated by the tax shall be deposited in a special trust fund and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of revenue of the action at least ninety days before the effective date of the repeal, and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of revenue shall remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded.

5. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot of submission shall be in substantially the following form:

Shall ....................... (insert the name of the city) repeal the sales tax imposed at a rate of .......... (insert rate of percent) percent for capital improvements purposes in the city's center city?

â ã YES â ã NO

If a majority of the votes cast on the proposal are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters, and the repeal is approved by a majority of the qualified voters voting on the question.

6. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by ten percent of the registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

(L. 2004 S.B. 1155)



Section 94.579 Sales tax authorized--ballot language--use of moneys--repeal of tax, ballot language--special trust fund.

Sales tax authorized--ballot language--use of moneys--repeal of tax, ballot language--special trust fund.

94.579. 1. The governing body of any home rule city with more than one hundred fifty-one thousand five hundred but fewer than one hundred fifty-one thousand six hundred inhabitants is hereby authorized to impose, by order or ordinance, a sales tax on all retail sales made within the city which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one percent, and shall be imposed solely for the purpose of providing revenues for the operation of public safety departments, including police and fire departments, and for pension programs, and health care for employees and pensioners of the public safety departments. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The order or ordinance shall not become effective unless the governing body of the city submits to the voters residing within the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section. If the tax authorized in this section is not approved by the voters, then the city shall have an additional year during which to meet its required contribution payment beyond the time period described in section 105.683. If the city meets its required contribution payment in this time, then, notwithstanding the provisions of section 105.683 to the contrary, the delinquency shall not constitute a lien on the funds of the political subdivision, the board of such plan shall not be authorized to compel payment by application for writ of mandamus, and the state treasurer and the director of the department of revenue shall not withhold twenty-five percent of the certified contribution deficiency from the total moneys due the political subdivision from the state. The one-year extension shall only be available to the city on a one-time basis.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall .................... (insert the name of the city) impose a sales tax at a rate of .......... (up to one) percent, solely for the purpose of providing revenues for the operation of public safety departments of the city?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter immediately following notification to the department of revenue. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue collected under this section by the director of the department of revenue on behalf of any city, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Public Safety Protection Sales Tax Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the trust fund and credited to the city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such city. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. The director shall keep accurate records of the amounts in the fund, and such records shall be open to the inspection of the officers of such city and to the public. Not later than the tenth day of each month, the director shall distribute all moneys deposited in the fund during the preceding month to the city. Such funds shall be deposited with the treasurer of the city, and all expenditures of moneys from the fund shall be by an appropriation ordinance enacted by the governing body of the city.

4. On or after the effective date of the tax, the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and sections 32.085 and 32.087 shall apply. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body of the city may authorize the use of a bracket system similar to that authorized in section 144.285, and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions. Beginning with the effective date of the tax, every retailer in the city shall add the sales tax to the sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. For purposes of this section, all retail sales shall be deemed to be consummated at the place of business of the retailer.

5. All applicable provisions in sections 144.010 to 144.525 governing the state sales tax, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax, and all exemptions granted to agencies of government, organizations, and persons under sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax. The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax. All discounts allowed the retailer under the state sales tax for the collection of and for payment of taxes are hereby allowed and made applicable to the tax. The penalties for violations provided in section 32.057 and sections 144.010 to 144.525 are hereby made applicable to violations of this section. If any person is delinquent in the payment of the amount required to be paid under this section, or in the event a determination has been made against the person for the tax and penalties under this section, the limitation for bringing suit for the collection of the delinquent tax and penalties shall be the same as that provided in sections 144.010 to 144.525.

6. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot of submission shall be in substantially the following form:

Shall ...................................... (insert the name of the city) repeal the sales tax imposed at a rate of .......... (up to one) percent for the purpose of providing revenues for the operation of public safety departments of the city?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

7. The governing body of any city that has adopted the sales tax authorized in this section shall submit the question of repeal of the tax to the voters every five years from the date of its inception on a date available for elections for the city. The ballot of submission shall be in substantially the following form:

Shall ......................................... (insert the name of the city) repeal the sales tax imposed at a rate of ............. (up to one) percent for the purpose of providing revenues for the operation of public safety departments of the city?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

8. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by a number of registered voters of the city equal to at least two percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

9. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the city shall notify the director of the department of revenue of the action at least ninety days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director shall remit the balance in the account to the city and close the account of that city. The director shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 2007 S.B. 406)



Section 94.581 Sales tax authorized (Columbia)--ballot language--deposit of revenue generated--fund created, purpose--refunds, when.

Sales tax authorized (Columbia)--ballot language--deposit of revenue generated--fund created, purpose--refunds, when.

94.581. 1. The governing body of any home rule city with more than eighty-four thousand five hundred but fewer than eighty-four thousand six hundred inhabitants is hereby authorized to impose, by ordinance or order, a sales tax in the amount of up to one percent on all retail sales made in such city which are subject to taxation under the provisions of sections 144.010 to 144.525 for the purpose of capital improvements for public safety for such city, including but not limited to expenditures for new construction and equipment, repair and maintenance of buildings and equipment, and for financing such capital improvements for public safety. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance or order imposing a sales tax pursuant to the provisions of this section shall be effective unless the governing body of the city submits to the voters of the city, at a county or state general, primary or special election, a proposal to authorize the governing body of the city to impose a tax.

2. If the proposal submitted involves only authorization to impose the tax authorized by this section, the ballot of submission shall contain, but need not be limited to, the following language:

Shall the city of .......................................... (city's name) impose a citywide sales tax of ............. (insert amount) for the purpose of capital improvements for public safety of the city?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal submitted pursuant to this subsection, then the ordinance or order and any amendments thereto shall be in effect on the first day of the second calendar quarter after the director of revenue receives notification of adoption of the local sales tax. If a proposal receives less than the required majority, then the governing body of the city shall have no power to impose the sales tax herein authorized unless and until the governing body of the city shall again have submitted another proposal to authorize the governing body of the city to impose the sales tax authorized by this section and such proposal is approved by the required majority of the qualified voters voting thereon. However, in no event shall a proposal pursuant to this section be submitted to the voters sooner than twelve months from the date of the last proposal pursuant to this section.

3. All revenue received by a city from the tax authorized under the provisions of this section shall be deposited in a special trust fund and shall be used solely for capital improvements for public safety for such city for so long as the tax shall remain in effect.

4. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for capital improvements for public safety for the city. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city funds.

5. All sales taxes collected by the director of the department of revenue under this section on behalf of any city, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "City Capital Improvements for Public Safety Sales Tax Trust Fund". The moneys in the trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of the general revenue fund. The director of the department of revenue shall keep accurate records of the amount of money in the trust and which was collected in each city imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of the city and the public. Not later than the tenth day of each month the director of the department of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city which levied the tax; such funds shall be deposited with the city treasurer of each such city, and all expenditures of funds arising from the trust fund shall be by an appropriation act to be enacted by the governing body of each such city. Expenditures may be made from the fund for any functions authorized in the ordinance or order adopted by the governing body submitting the tax to the voters.

6. The director of the department of revenue may make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of the department of revenue of the action at least ninety days prior to the effective date of the repeal and the director of the department of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of the department of revenue shall remit the balance in the account to the city and close the account of that city. The director of the department of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

7. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

(L. 2011 S.B. 117 § 1)



Section 94.585 Sales tax authorized (Excelsior Springs)--ballot language--deposit of revenue generated--repeal, procedure--board established, duties--limitation on refinancing.

Sales tax authorized (Excelsior Springs)--ballot language--deposit of revenue generated--repeal, procedure--board established, duties--limitation on refinancing.

94.585. 1. The governing body of any city of the third classification with more than ten thousand eight hundred but fewer than ten thousand nine hundred inhabitants and located in more than one county may impose, by order or ordinance, a sales tax on all retail sales made within the city which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one percent, and shall be imposed solely for the purpose of funding the construction, maintenance, operation, and equipping of a community center and retiring any bonds issued for such purposes. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No such order or ordinance adopted under this section shall become effective unless the governing body of the city submits to the voters residing within the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax and issue bonds under this section. Such a proposal may include only the proposal to impose a sales tax or a proposal to issue bonds and to impose a sales tax to retire such bonds.

3. The ballot of submission shall contain, but need not be limited to the following language:

(1) If the proposal submitted involves only authorization to impose the tax authorized by this section, the following language:

Shall the municipality of ...... (municipality's name) impose a sales tax of ...... (insert amount) for a period of twenty-five years for the purpose of funding the construction, maintenance, operation, and equipping of a community center which may include the retirement of debt under previously authorized bonded indebtedness?

(2) If the proposal submitted involves authorization to issue bonds and repay such bonds with revenues from the tax authorized by this section, the following language:

Shall the municipality of ...... (municipality's name) issue bonds in the amount ...... of ...... (insert amount) for a period of twenty-five years to fund construction, maintenance, operation, and equipping of a community center and impose a sales tax of ...... (insert amount) to repay bonds?

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter after the director of revenue receives notification of adoption of the local sales tax, except that any proposal submitted to issue bonds shall be approved by the constitutionally required percentage of the voters voting thereon to become effective. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by the requisite majority of the qualified voters voting on the question. In no event shall a proposal under this section be submitted to the voters sooner than twelve months from the date of the last proposal under this section.

4. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

5. All revenue collected under this section by the director of the department of revenue on behalf of any city, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created and shall be known as the "City Community Center Sales Tax Trust Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the fund and credited to the city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such city. Any funds in the special fund which are not needed for meeting current obligations under any bond issued under this section or for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

6. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. Except as provided in subsection 9 of this section, if a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

7. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by a number of registered voters of the city equal to at least ten percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. Except as provided in subsection 9 of this section, if a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

8. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the city shall notify the director of the department of revenue of the action at least ninety days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director shall remit the balance in the account to the city and close the account of that city. The director shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

9. No sales tax imposed under this section shall be terminated until all of any bonds issued under this section have been retired.

10. The sales tax imposed under this section shall be imposed for a period of twenty-five years, and may be extended upon the approval of the voters of the city in the same manner in which the sales tax was adopted.

11. The city shall establish a board consisting of seven members, one of which shall be the mayor of the city, to administer the provisions of this section with such powers and duties which shall be delegated by the governing body of the city.

12. No bonds issued under this section shall be refinanced for a term longer than the number of years remaining on the original terms of the bonds being refinanced without the approval of the voters of the city. Any proposal to refinance such bonds submitted to the voters shall include the number of years the bonds will be refinanced and the number of years the sales tax will be extended to repay such refinanced bonds.

(L. 2011 S.B. 117)



Section 94.600 Definitions.

Definitions.

94.600. The following words, as used in sections 94.600 to 94.655, mean:

(1) "City", any city not within a county, any city of over four hundred thousand inhabitants wholly or partially within a first class county, and any first class county operating under a charter form of government and having a population of over nine hundred thousand inhabitants;

(2) "City transit authority", a commission or board created by city charter provision or by ordinance of a city, and which operates a public mass transportation system;

(3) "City utilities board", a board or commission created by city charter provision or by ordinance of a city, which controls and operates city-owned utilities including a public mass transportation system;

(4) "Director of revenue", the director of revenue of the state of Missouri;

(5) "Interstate transportation authority", any political subdivision created by compact between this state and another state, which is a body corporate and politic and a political subdivision of both contracting states, and which operates a public mass transportation system;

(6) "Interstate transportation district", that geographical area set forth and defined in the particular compact between this state and another state;

(7) "Person", an individual, corporation, partnership, or other entity;

(8) "Public mass transportation system", a transportation system or systems owned and operated by an interstate transportation authority, a municipality, a city transit authority, or a city utilities board, employing motor buses, rails or any other means of conveyance, by whatsoever type or power, operated for public use in the conveyance of persons, mainly providing local transportation service within an interstate transportation district or municipality;

(9) "Transportation purposes", financial support of a public mass transportation system including, but not limited to, the development and operation of bus, para-transit, and fixed-rail and light-rail transit systems; the construction, reconstruction, repair and maintenance of streets, roads and bridges within a municipality; the construction, reconstruction, repair and maintenance of airports owned and operated by municipalities; the acquisition of lands and rights-of-way for streets, roads, bridges and airports; and planning and feasibility studies for streets, roads, bridges, and airports. "Bridges" shall include bridges connecting a municipality with another municipality either within or without the state, with an unincorporated area of the state, or with another state or an unincorporated area thereof. Notwithstanding the other provisions of this subdivision, in first class counties operating under a charter form of government and having a population of over nine hundred thousand inhabitants, transportation purposes shall mean financial support of a public mass transportation system; the construction, reconstruction, repair and maintenance of streets, roads and bridges which are a part of a county-urban road system established by the governing body of the county; the acquisition of lands and rights-of-way for streets, roads and bridges for a county-urban road system established by the governing body of the county; planning and feasibility studies for streets, roads and bridges for a county-urban road system; and rapid transit purposes; and "bridges" shall include those county-urban road system bridges connecting a municipality with another municipality either within or without the state, with an unincorporated area of the state, or with another state or an unincorporated area thereof.

(L. 1973 H.B. 65 § 1, A.L. 1983 1st Ex. Sess. H.B. 9, A.L. 1991 S.B. 34, A.L. 2008 S.B. 1131)



Section 94.605 Tax, how imposed--rate of tax--boundary change, procedure--effective date for tax or its abolition--city or county clerk's duties.

Tax, how imposed--rate of tax--boundary change, procedure--effective date for tax or its abolition--city or county clerk's duties.

94.605. 1. Any city as defined in section 94.600 may by a majority vote of its governing body impose a sales tax for transportation purposes enumerated in sections 94.600 to 94.655.

2. The sales tax may be imposed at a rate not to exceed one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

3. With respect to any tax increment financing plan originally approved by ordinance of the city council after March 31, 2009, in any home rule city with more than four hundred thousand inhabitants and located in more than one county, any three-eighths of one cent sales tax imposed under sections 94.600 to 94.655 shall not be considered economic activity taxes as such term is defined under sections 99.805 and 99.918, and tax revenues derived from such taxes shall not be subject to allocation under the provisions of subsection 3 of section 99.845 or subsection 4 of section 99.957. Any one-eighth of one cent sales tax imposed in such city under sections 94.600 to 94.655 for constructing and operating a light-rail transit system shall not be considered economic activity taxes as such term is defined under sections 99.805 and 99.918, and tax revenues derived from such tax shall not be subject to allocation under the provisions of subsection 3 of section 99.845 or subsection 4 of section 99.957.

4. If the boundaries of a city in which such sales tax has been imposed shall thereafter be changed or altered, the city or county clerk shall forward to the director of revenue by United States registered mail or certified mail a certified copy of the ordinance adding or detaching territory from the city. The ordinance shall reflect the effective date thereof, and shall be accompanied by a map of the city clearly showing the territory added thereto or detached therefrom. Upon receipt of the ordinance and map, the tax imposed by sections 94.600 to 94.655 shall be effective in the added territory or abolished in the detached territory on the effective date of the change of the city boundary.

(L. 1973 H.B. 65 § 2, A.L. 1983 1st Ex. Sess. H.B. 9, A.L. 1991 H.B. 29 merged with S.B. 34, A.L. 2008 S.B. 1131)



Section 94.620 Applicable provisions.

Applicable provisions.

94.620. Except as modified in sections 94.600 to 94.655, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 94.600 to 94.655.

(L. 1973 H.B. 65 § 5, A.L. 1979 H.B. 726, H.B. 296, A.L. 1991 H.B. 29)



Section 94.625 Deposit of collections--transportation sales tax fund.

Deposit of collections--transportation sales tax fund.

94.625. All sales taxes collected by the director of revenue under the provisions of sections 94.600 to 94.655, less one percent for the cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "Transportation Sales Tax Trust Fund". The moneys in this fund are not state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city wherein a sales tax is imposed pursuant to the provisions of sections 94.600 to 94.655. The records shall be open to the inspection of the officers of the city and the public.

(L. 1973 H.B. 65 § 6, A.L. 1980 S.B. 693, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1991 H.B. 29)



Section 94.630 Funds, how distributed--adjustments, how made--tax abolished, notice of--two percent, retention of, when.

Funds, how distributed--adjustments, how made--tax abolished, notice of--two percent, retention of, when.

94.630. 1. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city treasurer or such other officer as may be designated by the city ordinance imposing the tax authorized by sections 94.600 to 94.655, the sum due the city as certified by the director of revenue.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of revenue shall authorize the state treasurer to remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 1973 H.B. 65 § 7, A.L. 1991 H.B. 29)



Section 94.645 Transportation trust fund created, limitation on use of funds, audit required--sheltered workshop, transportation, percentage authorized for St. Louis City and County.

Transportation trust fund created, limitation on use of funds, audit required--sheltered workshop, transportation, percentage authorized for St. Louis City and County.

94.645. 1. All moneys received by a city imposing a sales tax pursuant to the provisions of sections 94.600 to 94.655 shall be deposited by the city treasurer, or other city officer authorized by ordinance, in a special fund to be known as the "Transportation Trust Fund". All moneys in such transportation trust fund shall be appropriated and disbursed only for transportation purposes as enumerated herein.

2. Any portion or all of the funds on deposit in a transportation trust fund may be appropriated and paid by a city directly to an interstate transportation authority, a city transit authority or a city utilities board for its general purposes in providing a public mass transportation system within an interstate transportation district or a municipality; provided that, before such funds may be appropriated and paid to any such interstate transportation authority, city transit authority or city utilities board with a service area population in excess of two million persons, such authority or board shall develop, for mutual agreement, a program of transit service to be provided to the city. Such program shall define the service to be provided, the fare structure to be in effect, the estimated cost of the total transit service program of the authority or board, and the estimated cost of the city's portion of the program. Such agreement shall be renewed prior to the beginning of each fiscal year and, when such agreement is reached, the city shall appropriate to the authority or board funds as are designated in the agreement for the period of the agreement. A city may designate by contract with an interstate transportation authority, a city transit authority or a city utilities board that a designated portion of such funds shall be used by the interstate transportation authority, the city transit authority or the city utilities board to provide specific service or frequency of service to underwrite a certain fare structure, or for any other purposes consistent with providing a sound public mass transportation system.

3. Any provisions of sections 94.600 to 94.655 to the contrary notwithstanding, not less than two percent of the proceeds of any sales tax imposed by any city not within a county and any county of the first class having a charter form of government and having a population of at least nine hundred thousand inhabitants pursuant to sections 94.600 to 94.655 that are appropriated and paid by a city or county to an interstate transportation authority shall be expended to sheltered workshop or residence facility, boards of directors established pursuant to section 205.970, to pay costs of transportation, above the level of expenditures for such costs during the fiscal year of the board immediately preceding January 1, 1984, to and from sheltered or presheltered employment of developmentally disabled clients of the regional center for the developmentally disabled serving the area where the tax is imposed, and shall be expended only for the purpose of transporting persons who are developmentally disabled and require nonpublic transportation and who are residents of the city not within a county, or of the adjacent county of the first class having a charter form of government and having a population of at least nine hundred thousand inhabitants. As used in this subsection, "developmentally disabled clients" means persons served by the regional center who have a developmental disability as defined in section 630.005.

4. No funds may be appropriated and paid to any such transportation authority, transit authority or utilities board, unless and until such authority or board shall file or shall have filed with the city, paying said funds, and the secretary of state of the state of Missouri, annually and within six months after the close of such authority or board's fiscal year, an independently audited report and accounting as to such authority or board's management and administration of any and all funds received and expended by such authority or board.

5. Transportation authorities operating a public mass transportation system pursuant to sections 94.600 to 94.655 shall provide for interior and exterior advertising on each vehicle for mass transportation purposes.

(L. 1973 H.B. 65 § 10, A.L. 1975 1st Ex. Sess. S.B. 1, A.L. 1979 H.B. 320, A.L. 1980 S.B. 731, A.L. 1983 1st Ex. Sess. S.B. 3, A.L. 1991 S.B. 34, A.L. 1992 H.B. 1814, A.L. 1997 H.B. 229)



Section 94.650 No bar to use of other city revenues for public mass transportation purposes.

No bar to use of other city revenues for public mass transportation purposes.

94.650. Nothing contained herein shall be construed to prevent a city from appropriating and paying moneys from any of its other revenues to an interstate transportation authority, a city transit authority or a city utilities board for any of the purposes enumerated herein, and all cities are empowered to appropriate and pay or expend moneys from any of its revenues for the public mass transportation purposes enumerated herein.

(L. 1973 H.B. 65 § 11)

Effective 6-13-73



Section 94.655 Procedure for cities to adopt transportation sales tax.

Procedure for cities to adopt transportation sales tax.

94.655. In those cities in which the transportation sales tax has been submitted to and approved by the voters or by a majority vote of the governing body of any such city without submission of the issue to the voters, the transportation sales tax shall remain in effect until repealed by local ordinance in those cities.

(L. 1977 H.B. 489, A.L. 1979 H.B. 320, A.L. 1981 S.B. 163, A.L. 1983 1st Ex. Sess. S.B. 3, A.L. 1985 H.B. 405, A.L. 1987 S.B. 253, A.L. 1989 H.B. 121, A.L. 1991 H.B. 29 merged with H.B. 139 & 41, A.L. 1993 S.B. 114, A.L. 1995 H.B. 153, A.L. 1997 H.B. 229, A.L. 1999 H.B. 261 §§ 94.655, B, A.L. 2000 S.B. 881)



Section 94.660 Transportation sales tax, ballot--effective, when--approval required in city and county--collection, fund created--use of funds--abolition of tax, procedure--reduction of rate.

Transportation sales tax, ballot--effective, when--approval required in city and county--collection, fund created--use of funds--abolition of tax, procedure--reduction of rate.

94.660. 1. The governing body of any city not within a county and any county of the first classification having a charter form of government with a population of over nine hundred thousand inhabitants may propose, by ordinance or order, a transportation sales tax of up to one percent for submission to the voters of that city or county at an authorized election date selected by the governing body.

2. Any sales tax approved under this section shall be imposed on the receipts from the sale at retail of all tangible personal property or taxable services within the city or county adopting the tax, if such property and services are subject to taxation by the state of Missouri under sections 144.010 to 144.525.

3. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the county/city of ..................... (county's or city's name) impose a county/city-wide sales tax of .......... percent for the purpose of providing a source of funds for public transportation purposes?

â ã YES â ã NO

Except as provided in subsection 4 of this section, if a majority of the votes cast in that county or city not within a county on the proposal by the qualified voters voting thereon are in favor of the proposal, then the tax shall go into effect on the first day of the next calendar quarter beginning after its adoption and notice to the director of revenue, but no sooner than thirty days after such adoption and notice. If a majority of the votes cast in that county or city not within a county by the qualified voters voting are opposed to the proposal, then the additional sales tax shall not be imposed in that county or city not within a county unless and until the governing body of that county or city not within a county shall have submitted another proposal to authorize the local option transportation sales tax authorized in this section, and such proposal is approved by a majority of the qualified voters voting on it. In no event shall a proposal pursuant to this section be submitted to the voters sooner than twelve months from the date of the last proposal.

4. No tax shall go into effect under this section in any city not within a county or any county of the first classification having a charter form of government with a population over nine hundred thousand inhabitants unless and until both such city and such county approve the tax.

5. The provisions of subsection 4 of this section requiring both the city and county to approve a transportation sales tax before a transportation sales tax may go into effect in either jurisdiction shall not apply to any transportation sales tax submitted to and approved by the voters in such city or such county on or after August 28, 2007.

6. All sales taxes collected by the director of revenue under this section on behalf of any city or county, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "County Public Transit Sales Tax Trust Fund". The sales taxes shall be collected as provided in section 32.087. The moneys in the trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city or county approving a sales tax under this section, and the records shall be open to inspection by officers of the city or county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city or county which levied the tax, and such funds shall be deposited with the treasurer of each such city or county and all expenditures of funds arising from the county public transit sales tax trust fund shall be by an appropriation act to be enacted by the governing body of each such county or city not within a county.

7. The revenues derived from any transportation sales tax under this section shall be used only for the planning, development, acquisition, construction, maintenance and operation of public transit facilities and systems other than highways.

8. The director of revenue may authorize the state treasurer to make refunds from the amount in the trust fund and credited to any city or county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities or counties. If any city or county abolishes the tax, the city or county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city or county, the director of revenue shall authorize the state treasurer to remit the balance in the account to the city or county and close the account of that city or county. The director of revenue shall notify each city or county of each instance of any amount refunded or any check redeemed from receipts due the city or county.

(L. 1994 S.B. 432 § 2, A.L. 1995 H.B. 153, A.L. 2005 H.B. 186, A.L. 2007 S.B. 22 merged with S.B. 497)



Section 94.700 Definitions.

Definitions.

94.700. The following words, as used in sections 94.700 to 94.755, shall have the following meaning unless a different meaning clearly appears from the context:

(1) "City" shall mean any incorporated city, town, or village in the state of Missouri with a population of one hundred or more, but the term "city" does not include any city not within a county or any city of over four hundred thousand inhabitants wholly or partially within a first class county;

(2) "City transit authority" shall mean a commission or board created by city charter provision or by ordinance of a city, and which operates a public mass transportation system;

(3) "City utilities board" shall mean a board or commission created by city charter provision or by ordinance of a city, which controls and operates city-owned utilities including a public mass transportation system;

(4) "Director of revenue" shall mean the director of revenue of the state of Missouri;

(5) "Interstate transportation authority" shall mean any political subdivision created by compact between this state and another state, which is a body corporate and politic and a political subdivision of both contracting states, and which operates a public mass transportation system;

(6) "Interstate transportation district" shall mean that geographical area set forth and defined in the particular compact between this state and another state;

(7) "Person" shall mean an individual, corporation, partnership, or other entity;

(8) "Public mass transportation system" shall mean a transportation system or systems owned and operated by an interstate transportation authority, a municipality, a city transit authority, or a city utilities board, employing motor buses, rails or any other means of conveyance, by whatsoever type or power, operated for public use in the conveyance of persons, mainly providing local transportation service within an interstate transportation district or municipality;

(9) "Transportation purposes" shall mean financial support of a public mass transportation system; the construction, reconstruction, repair and maintenance of streets, roads, sidewalks, trails, community-owned parking lots, and bridges within a municipality; the construction, reconstruction, repair and maintenance of airports owned and operated by municipalities; the acquisition of lands and rights-of-way for streets, roads, sidewalks, trails, community-owned parking lots, bridges, and airports; and planning and feasibility studies for streets, roads, sidewalks, trails, community-owned parking lots, bridges, and airports. "Bridges" shall include bridges connecting a municipality with another municipality either within or without the state, with an unincorporated area of the state, or with another state or an unincorporated area thereof.

(L. 1983 1st Ex. Sess. H.B. 9 § 1, A.L. 1987 H.B. 210, A.L. 2005 H.B. 58 merged with H.B. 186, A.L. 2012 S.B. 568)



Section 94.705 Tax, how imposed--ballot form--rate of tax--boundary changes, procedure--retirement of bonds necessary to terminate tax, when.

Tax, how imposed--ballot form--rate of tax--boundary changes, procedure--retirement of bonds necessary to terminate tax, when.

94.705. 1. Any city may by a majority vote of its governing body impose a sales tax for transportation purposes enumerated in sections 94.700 to 94.755, and issue bonds for transportation purposes which shall be retired by the revenues received from the sales tax authorized by this section. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law. No ordinance imposing a sales tax pursuant to the provisions of this section shall become effective unless the council or other governing body submits to the voters of the city, at a city or state general, primary, or special election, a proposal to authorize the council or other governing body of the city to impose such a sales tax and, if such tax is to be used to retire bonds authorized pursuant to this section, to authorize such bonds and their retirement by such tax; except that no vote shall be required in any city that imposed and collected such tax under sections 94.600 to 94.655, before January 5, 1984. The ballot of the submission shall contain, but is not limited to, the following language:

(1) If the proposal submitted involves only authorization to impose the tax authorized by this section, the following language:

Shall the city of . . . . . . . . . . . . . . . (city's name) impose a sales tax of . . . . . . . . . . . . . . . . . . (insert amount) for transportation purposes?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No";

(2) If the proposal submitted involves authorization to issue bonds and repay such bonds with revenues from the tax authorized by this section, the following language:

Shall the city of . . . . . . . . . . . . . . . (city's name) issue bonds in the amount of . . . . . . . . . . . (insert amount) for transportation purposes and impose a sales tax of . . . . . . . . . . . . . . (insert amount) to repay such bonds?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No". If a majority of the votes cast on the proposal, provided in subdivision (1) of this subsection, by the qualified voters voting thereon are in favor of the proposal, then the ordinance and any amendments thereto shall be in effect. If the four-sevenths majority of the votes, as required by the Missouri Constitution, article VI, section 26, cast on the proposal, provided in subdivision (2) of this subsection to issue bonds and impose a sales tax to retire such bonds, by the qualified voters voting thereon are in favor of the proposal, then the ordinance and any amendments thereto shall be in effect. If a majority of the votes cast on the proposal, as provided in subdivision (1) of this subsection, by the qualified voters voting thereon* are opposed to the proposal, then the council or other governing body of the city shall have no power to impose the tax authorized in subdivision (1) of this subsection unless and until the council or other governing body of the city submits another proposal to authorize the council or other governing body of the city to impose the tax and such proposal is approved by a majority of the qualified voters voting thereon. If more than three-sevenths of the votes cast by the qualified voters voting thereon* are opposed to the proposal, as provided in subdivision (2) of this subsection to issue bonds and impose a sales tax to retire such bonds, then the council or other governing body of the city shall have no power to issue any bonds or to impose the tax authorized in subdivision (2) of this subsection unless and until the council or other governing body of the city submits another proposal to authorize the council or other governing body of the city to issue such bonds or impose the tax to retire such bonds and such proposal is approved by four-sevenths of the qualified voters voting thereon.

2. No incorporated municipality located wholly or partially within any first class county operating under a charter form of government and having a population of over nine hundred thousand inhabitants shall impose such a sales tax for that part of the city, town or village that is located within such first class county, in the event such a first class county imposes a sales tax under the provisions of sections 94.600 to 94.655.

3. The sales tax may be imposed at a rate not to exceed one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

4. If the boundaries of a city in which such sales tax has been imposed shall thereafter be changed or altered, the city clerk shall forward to the director of revenue by United States registered mail or certified mail a certified copy of the ordinance adding or detaching territory from the city. The ordinance shall reflect the effective date thereof, and shall be accompanied by a map of the city clearly showing the territory added thereto or detached therefrom. Upon receipt of the ordinance and map, the tax imposed by sections 94.700 to 94.755 shall be effective in the added territory or abolished in the detached territory on the effective date of the change of the city boundary.

5. No tax imposed pursuant to this section for the purpose of retiring bonds issued pursuant to this section may be terminated until all of such bonds have been retired.

(L. 1983 1st Ex. Sess. H.B. 9 § 2, A.L. 1991 H.B. 29 merged with S.B. 34, A.L. 1996 H.B. 991)

*Word "thereon" does not appear in original rolls.



Section 94.720 Applicable provisions.

Applicable provisions.

94.720. Except as modified in sections 94.700 to 94.755, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 94.700 to 94.755.

(L. 1983 1st Ex. Sess. H.B. 9 § 5, A.L. 1991 H.B. 29)



Section 94.725 Deposit of collection--city transportation sales tax trust fund.

Deposit of collection--city transportation sales tax trust fund.

94.725. All sales taxes collected by the director of revenue under the provisions of sections 94.700 to 94.755, less one percent for the cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited with the state treasurer in a special trust fund, which is hereby created, to be known as the "City Transportation Sales Tax Trust Fund". The moneys in this fund are not state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city wherein a sales tax is imposed pursuant to the provisions of sections 94.700 to 94.755. The records shall be open to the inspection of the officers of the city and the public.

(L. 1983 1st Ex. Sess. H.B. 9 § 6, A.L. 1991 H.B. 29)



Section 94.730 Funds, how distributed--adjustments, how made--tax abolished, notice procedure--two percent retention, when.

Funds, how distributed--adjustments, how made--tax abolished, notice procedure--two percent retention, when.

94.730. 1. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city treasurer or such other officer as may be designated by the city ordinance imposing the tax authorized by sections 94.700 to 94.755, the sum due the city as certified by the director of revenue.

2. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of revenue shall authorize the state treasurer to remit the balance in the account to the city and close the account of that city. The director of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 1983 1st Ex. Sess. H.B. 9 § 7, A.L. 1991 H.B. 29)



Section 94.745 City transportation trust fund created--special trust fund created to retire bonds--limitation on use of funds--audit required.

City transportation trust fund created--special trust fund created to retire bonds--limitation on use of funds--audit required.

94.745. 1. All moneys received by a city imposing a sales tax under the provisions of sections 94.700 to 94.755 shall be deposited by the city treasurer, or other city officer authorized by ordinance, in a special fund to be known as the "City Transportation Trust Fund". All moneys in such transportation trust fund shall be appropriated and disbursed only for transportation purposes as enumerated in sections 94.700 to 94.755. The provisions of this subsection shall apply only to taxes authorized by sections 94.700 to 94.755 which have not been imposed to retire bonds issued pursuant to sections 94.700 to 94.755.

2. All moneys received by a city which issues bonds pursuant to the provisions of section 94.705 and imposes the tax authorized by such section to retire such bonds shall be deposited in a special trust fund and shall be used solely to retire such bonds, except to the extent that such funds are required for the operation and maintenance of the capital improvements made with the proceeds of the bonds. Once all of such bonds have been retired, all funds remaining in the special trust fund required by this subsection shall be used solely for transportation purposes. Any funds in the special trust fund required by this subsection which are not needed to meet current obligations under the bonds issued pursuant to section 94.705 may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal funds. The provisions of this subsection shall apply only to taxes authorized by section 94.705 which have been imposed to retire bonds issued pursuant to such section.

3. Any portion or all of the funds on deposit in a transportation trust fund may be appropriated and paid by a city directly to an interstate transportation authority, a city transit authority or a city utilities board for its general purposes in providing a public mass transportation system within an interstate transportation district or a municipality; provided that, before such funds may be appropriated and paid to any such interstate transportation authority, city transit authority or city utilities board with a service area population in excess of two million persons, such authority or board shall develop, for mutual agreement, a program of transit service to be provided to the city. Such program shall define the service to be provided, the fare structure to be in effect, the estimated cost of the total transit service program of the authority or board, and the estimated cost of the city's portion of the program. Such agreement shall be renewed prior to the beginning of each fiscal year and, when such agreement is reached, the city shall appropriate to the authority or board funds as are designated in the agreement for the period of the agreement. A city may designate by contract with an interstate transportation authority, a city transit authority or a city utilities board that a designated portion of such funds shall be used by the interstate transportation authority, the city transit authority or the city utilities board to provide specific service or frequency of service to underwrite a certain fare structure, or for any other purposes consistent with providing a sound public mass transportation system.

4. Any provisions of sections 94.700 to 94.755 to the contrary notwithstanding, at least seven percent of the proceeds of any sales tax imposed under sections 94.700 to 94.755 that are appropriated and paid by a city to an interstate transportation authority, a city transit authority or a city utilities board shall be expended only for the purchase of new public mass transportation equipment, for the construction of public mass transportation facilities, or for any other capital expenditures or improvements to the property of the interstate transportation authority, city transit authority or city utilities board used in providing public mass transportation service, or to pay the interest or principal payments, or to satisfy sinking fund requirements on any negotiable notes or bonds or other instruments in writing issued for any of the above purposes.

5. Any provisions of sections 94.700 to 94.755 to the contrary notwithstanding, at least seven percent of the proceeds of any sales tax imposed under sections 94.700 to 94.755 that are appropriated and expended by a city for its general purposes in providing a public mass transportation system directly owned and operated by it shall be expended only for the purpose of new public mass transportation equipment, for the construction of public mass transportation facilities, or for any other capital expenditures or improvements to its properties used in providing public mass transportation service, or to pay the interest or principal payments, or to satisfy the sinking fund requirements on any negotiable notes or bonds or other instruments in writing issued for any of the above purposes.

6. No funds may be appropriated and paid to any such transportation authority, transit authority or utilities board, unless and until such authority or board shall file or shall have filed with the city paying such funds, and the secretary of state of the state of Missouri, annually and within six months after the close of such authority or board's fiscal year, an independently audited report and accounting as to such authority or board's management and administration of any and all funds received and expended by such authority or board.

7. Transportation authorities operating a public mass transportation system under sections 94.700 to 94.755 shall provide for interior and exterior advertising on each vehicle for mass transportation purposes.

(L. 1983 1st Ex. Sess. H.B. 9 § 10, A.L. 1996 H.B. 991)



Section 94.750 No bar to use of other city revenues for public mass transportation.

No bar to use of other city revenues for public mass transportation.

94.750. Nothing contained in sections 94.700 to 94.755 shall be construed to prevent a city from appropriating and paying moneys from any of its other revenues to an interstate transportation authority, a city transit authority or a city utilities board for any of the purposes enumerated in sections 94.700 to 94.750, and all cities are empowered to appropriate and pay or expend moneys from any of its revenues for the public mass transportation purposes enumerated in sections 94.700 to 94.755.

(L. 1983 1st Ex. Sess. H.B. 9 § 11)

Effective 1-5-84



Section 94.755 Voter approval not required--recodification of existing law.

Voter approval not required--recodification of existing law.

94.755. It is the stated purpose and intent of the general assembly of the state of Missouri that sections 94.700 to 94.755 represent only a recodification of existing law and shall not constitute a new tax, license or fee, or an increase in the current levy or an existing tax, license or fee for the purpose of article X, section 22(a) of the Constitution of Missouri, and that cities which imposed and collected the tax under sections 94.600 to 94.655 before January 5, 1984, may collect such tax under the provisions of sections 94.700 to 94.755 without further approval of the voters as a continuation of a tax previously approved by the voters of such city.

(L. 1983 1st Ex. Sess. H.B. 9 § 12)

Effective 1-5-84



Section 94.800 Tax established (Branson).

Tax established (Branson).

94.800. In addition to any other taxes provided by law, tourism taxes may be imposed by certain municipalities pursuant to sections 94.802 and 94.805 and shall be administered in accordance with the provisions of sections 94.800 to 94.825; provided, however, that if any municipality imposes a local sales tax or a local gross receipts tax for the purpose of promoting tourism under any other statutory or charter authorization, such municipality shall not also impose a tourism tax pursuant to section 94.802 or section* 94.805.

(L. 1993 H.B. 345 § 1, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97

*Word "section" does not appear in original rolls.

CROSS REFERENCE:

Violation of collection provisions of tourism sales tax, penalty, 144.157



Section 94.802 Hotel and motel charges and price charged for private tourist attractions, tax on, maximum rate, definitions (Branson).

Hotel and motel charges and price charged for private tourist attractions, tax on, maximum rate, definitions (Branson).

94.802. 1. In addition to any tourism tax imposed by section 94.805, the governing body of any municipality with more than two thousand five hundred hotel and motel rooms inside the municipal limits may impose, by ordinance, a tourism tax at a rate not to exceed four percent on the following:

(1) The price paid or charged to any person for rooms or accommodations paid by transient guests of hotels, motels, condominium units, time-share interests in condominiums, campgrounds, and tourist courts situated within the municipality; and

(2) The price paid or charged for any admission ticket to or participation in any private tourist attraction in such municipality.

2. As used in this section, the term "hotel", "motel", "condominium", "time-share interests in condominiums", or "tourist court" means any structure or building, under one management, which contains rooms furnished for the accommodation or lodging of guests, with or without meals being provided, including bed and breakfast facilities, and kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are sought for pay or compensation to transient guests and the use of the term "hotel" or "motel" alone shall also be deemed to include all such structures, buildings and facilities, and the term "campground" means real property, other than state-owned property, which contains parcels for rent to transient guests for pay or compensation, which may include temporary utility hook-ups for use by the transient guests, and where such transient guests generally use tents, recreational vehicles or some other form of temporary shelter while on the rented premises. Shelters for the homeless operated by not-for-profit organizations are not a hotel, motel, or tourist court for the purposes of this section. As used in this section, the term "transient guest" means a person who occupies a room or rooms in a hotel, motel, campground, or tourist court for thirty consecutive days or less.

3. As used in this section, "private tourist attraction" means any commercial entity which appeals to the recreational desires and tastes of the traveling public through the presentation of services or devices designed to entertain or educate visitors, including but not limited to:

(1) Amusement parks, carnivals, circuses, fairs and water parks;

(2) Aerial tramways;

(3) Commercial animal, reptile, and zoological exhibits;

(4) Commercial beaches and hot springs;

(5) Go-carts/miniature golf establishments;

(6) Horse shows and rodeos;

(7) Rides on airplanes, helicopters, balloons, gliders, parachutes and bungee jumps;

(8) Automobile, bicycle, dog, horse, and other racing events;

(9) Music shows and pageants, movie theaters, and live theaters;

(10) Regularly scheduled and special professional sporting events including, but not limited to, football, baseball, basketball, hockey, tennis, golf, bowling, soccer, horse racing, bicycle racing, human track and field events, table tennis and other racquet events, except that attractions owned or operated by schools, colleges and universities shall be exempt from the provisions of this subdivision. Attractions operating on an occasional or intermittent basis for fund-raising purposes by nonprofit charitable organizations whose ordinary activities do not involve the operation of such attractions shall be exempt from the admissions tax imposed by this section.

(L. 1993 H.B. 345 § 2, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 94.805 Restaurant and intoxicating liquor charges, tax on, maximum rate (Branson).

Restaurant and intoxicating liquor charges, tax on, maximum rate (Branson).

94.805. In addition to any tourism tax imposed by section 94.802, the governing body of any municipality described in section 94.802 may impose, by ordinance, a tourism tax on the purchase price paid or charged to any person for food and drinks sold on the premises of restaurant establishments in such municipality or for drinks sold in such municipality for consumption on the premises by establishments licensed pursuant to section 311.090 to sell intoxicating liquors, at a rate not to exceed two percent, on such purchase price paid or charged.

(L. 1993 H.B. 345 § 3, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 94.812 Retailers liable for tax, collection and return of taxes (Branson).

Retailers liable for tax, collection and return of taxes (Branson).

94.812. Every retailer, vendor, operator, and other person who sells or provides goods and services subject to tax under section 94.802 or section 94.805 shall be liable and responsible for the collection and payment of taxes due under these sections and shall make a return and remit such taxes to the municipality or its designee, at such times and in such manner as the governing body of the municipality shall prescribe. The collection of the taxes imposed by these sections shall be computed in accordance with schedules or systems approved by the governing body of the municipality.

(L. 1993 H.B. 345 § 5, A.L. 1997 2d Ex. Sess. H.B. 3, A.L. 2001 S.B. 323 & 230)



Section 94.815 Tourism tax trust fund, established--distribution--infrastructure account, established--debt retirement account, established--tourism promotion account, established (Branson).

Tourism tax trust fund, established--distribution--infrastructure account, established--debt retirement account, established--tourism promotion account, established (Branson).

94.815. 1. All taxes authorized and collected under sections 94.800 to 94.825 shall be deposited by the municipality in a special trust fund to be known as the "Tourism Tax Trust Fund". The moneys in such tourism tax trust fund shall not be commingled with any funds of the municipality.

2. Except as provided in subsection 3 of this section, seventy-five percent of the taxes collected shall be deposited in an "Infrastructure Account" within the tourism tax trust fund and shall be used, upon appropriation by the municipality, solely for the purpose of constructing and maintaining infrastructure improvements, to include sidewalks, streets, highways, roads, waterworks, wastewater including distribution and collection systems and solid waste disposal facilities, the costs of which may be funded by issuing bonds which may be retired by revenues received from tourism taxes imposed pursuant to sections 94.802 and 94.805 or the retirement of debt under previously voter-approved bonded indebtedness and the costs of operation and maintenance of such infrastructure improvements.

3. Notwithstanding the provisions of subsection 2 of this section, if any outstanding bonds have been issued or indebtedness has been incurred prior to or after September 15, 1997, for the purpose of constructing and maintaining infrastructure improvements, including sidewalks, streets, highways, roads, waterworks, wastewater including distribution and collection systems and solid waste disposal facilities, then a portion of the seventy-five percent of the collected taxes to be deposited in the infrastructure account pursuant to subsection 2 of this section shall instead be deposited in a "Debt Retirement Account" within the tourism tax trust fund. The portion of the seventy-five percent of collected taxes to be deposited in the debt retirement account and the administration of such account shall be pursuant to section 94.820.

4. Twenty-five percent of the taxes collected shall be deposited into a "Tourism Promotion Account" within the tourism tax trust fund and shall be used, upon appropriation by the municipality, for tourism marketing and promotional purposes.

5. The tourism taxes authorized by sections 94.802 and 94.805 shall be in addition to any and all other taxes allowed by law, but no ordinance imposing a tax under sections 94.802 and 94.805 shall be effective unless the governing body of the municipality submits to the voters of the municipality at an election permitted pursuant to section 115.123 a proposal to authorize the governing body of the municipality to impose such tax and, if such tax is to be used to retire bonds authorized under this section, to authorize such bonds and their retirement by such tax or charge or to authorize the retirement of debt under previously voter-approved bonded indebtedness.

(L. 1993 H.B. 345 § 6, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 94.817 Ballot for submission, all taxes (Branson).

Ballot for submission, all taxes (Branson).

94.817. 1. The ballot of submission shall contain substantially, but need not be limited to, the following:

(1) If the proposal submitted involves only authorization to impose the tourism tax authorized by section 94.802, the following language:

Shall the municipality of . . . . . . . . . . . . . . . . . . . . . . . . . . . . (insert name of municipality) impose a tourism tax of . . . . . . .% on the price paid or charged for rooms or accommodations thirty days or less at hotels, motels, tourist courts, campground sites, condominium units, time-share interests in condominiums and the price charged for tickets and other charges for admission to or participation in private tourist attractions for the purpose of funding . . . . . . . . . . . . . . . . . . (insert type of improvement), which may include the retirement of debt under previously voter-approved bonded indebtedness, and promoting tourism?

â ã YES â ã NO

(2) If the proposal submitted involves only authorization to impose the tourism tax authorized by section 94.805, the following language:

Shall the municipality of . . . . . . . . . . . . . . . . . . . . . . . . . . . . (insert name of municipality) impose a tourism tax of . . . . . . .% on the price paid or charged for food and drinks sold in restaurants and other establishments for the purpose of funding . . . . . . . . . . . . . . .. . . .. . . . . (insert type of improvement), which may include the retirement of debt under previously voter-approved bonded indebtedness, and promoting tourism?

â ã YES â ã NO

(3) If the proposal submitted involves authorization to issue bonds and repay such bonds with revenues from the collection of the tourism tax authorized by sections 94.802, the following language:

Shall the municipality of . . . . . . . . . . . . . . . . . . . . . . . . . (insert name of municipality) issue bonds in the amount of $ . . . . . . . . . . . . (insert amount) for the purpose of funding . . . . . . . . . . . . . . . . . .. . . . (insert type of improvement) and shall a tourism tax of . . . . . .% be imposed on the price paid or charged for rooms or accommodations for thirty days or less at hotels, motels, tourist courts, campground sites, condominium units, time-share interests in condominiums and the price charged for tickets and other charges for admission to or participation in private tourist attractions to repay such bonds or previously voter-approved bonded indebtedness and to promote tourism?

â ã YES â ã NO

(4) If the proposal submitted involves authorization to issue bonds and repay such bonds with revenues from the collection of the tax authorized by section 94.805, the following language:

Shall the municipality of . . . . . . . . . . . . . . . . . . . . . . . . . (insert name of municipality) issue bonds in the amount of $ . . . . . . . . . . . . (insert amount) for the purpose of funding . . . . . . . . . . . . . . . . . . . . . . (insert type of improvement) and shall a tourism tax of . . . . . . .% be imposed on the price paid or charged for food and drinks sold in restaurants and other establishments to repay such bonds or previously voter-approved bonded indebtedness and promote tourism?

â ã YES â ã NO

2. Any proposal to impose a tourism tax shall be approved by a majority of the qualified voters voting thereon before the tax shall become effective. Any proposal to issue bonds and impose a tourism tax to retire such bonds must be approved by the constitutionally required percentage of the qualified voters voting thereon before such bonds may be issued; provided however, if a majority of the qualified voters voting thereon are in favor of the proposal, the governing body of the municipality may nevertheless impose any tourism tax submitted to the voters as a part of such proposal and use the revenues from the tourism tax for the retirement of debt under previously voter-approved bonded indebtedness. A proposal to impose a tourism tax or to issue bonds which does not receive the requisite majority of the qualified voters voting thereon to impose a tourism tax or to issue bonds may by action of the governing body of the municipality be resubmitted at a subsequent election. In the event a proposal to authorize the issuance of bonds and to impose a tourism tax does not receive the affirmative vote of the constitutionally required percentage of qualified voters voting thereon for the issuance of bonds but does receive the affirmative vote of a majority of the qualified voters voting thereon and the tourism tax then becomes effective, the governing body of the municipality may submit a proposal to issue bonds at a subsequent election and utilize a previously voter-approved tourism tax to retire said bonds, and in such event, the ballot of submission shall be substantially in the following language:

Shall the municipality of . . . . . . . . . . . . . . . (insert name of municipality) issue bonds in the amount of $ . . . . . (insert amount) for the purpose of funding . . . . . . . . (insert type of improvement) and repay such bonds by using the tourism . . . . . . . (here insert "tax" or "taxes") previously voter approved?

â ã YES â ã NO

(L. 1993 H.B. 345 § 7, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 94.820 Bonds, retirement of--procedures (Branson).

Bonds, retirement of--procedures (Branson).

94.820. 1. If a debt retirement account is established pursuant to subsection 3 of section 94.815, then a portion of seventy-five percent of the revenues received by a municipality from a tourism tax authorized by section 94.802 or section 94.805 which is required to be set aside for debt retirement purposes by any sinking fund or other requirement in connection with any bonds or indebtedness, or which is required by ordinance to be set aside for debt retirement purposes and to establish reserves and additional security, or which is otherwise required to be set aside so as to make scheduled payments upon and otherwise secure any outstanding bonds or indebtedness shall be deposited in a debt retirement account within the tourism tax trust fund provided for in section 94.815 and shall be used solely to retire and otherwise secure any outstanding bonds or indebtedness. Any remaining portion of the seventy-five percent of the revenues not deposited in the debt retirement account pursuant to this subsection shall be deposited in the infrastructure account provided for in section 94.815.

2. Once all the bonds and indebtedness for which the debt retirement account was established have been retired, all funds remaining in such account shall be transferred to the infrastructure account provided for in section 94.815.

(L. 1993 H.B. 345 § 8, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 94.822 Effective date of taxes (Branson).

Effective date of taxes (Branson).

94.822. A tourism tax authorized by section 94.802 or section* 94.805 shall be effective at such time as the governing body of the municipality shall determine within ninety days from the date such tax is approved by the voters of the municipality pursuant to section 94.817. After the effective date of any tax imposed under the provisions of sections 94.800 to 94.825, the municipality shall perform all functions incident to the administration, collection, enforcement, and operation of the tax. The taxes imposed under sections 94.800 to 94.825 shall be collected together and reported upon such forms and under such ordinances or administrative rules and regulations as may be prescribed by the governing body of the municipality.

(L. 1993 H.B. 345 § 9, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97

*Word "section" does not appear in original rolls.



Section 94.825 Tax may not terminate prior to retirement of bonds (Branson).

Tax may not terminate prior to retirement of bonds (Branson).

94.825. No tax imposed pursuant to sections 94.800 to 94.822 for the purpose of retiring bonds issued under sections 94.800 to 94.822 may be terminated until all of such bonds have been retired.

(L. 1993 H.B. 345 § 10, A.L. 1997 2d Ex. Sess. H.B. 3)

Effective 9-15-97



Section 94.830 Hotel and motel tax, authorized--ballot--collection of tax--penalties may be collected (Rolla).

Hotel and motel tax, authorized--ballot--collection of tax--penalties may be collected (Rolla).

94.830. 1. The governing body of any third class city in any county of the third classification which contains a state university whose primary mission is engineering studies and technical research may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city, which shall be more than two percent but not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general, primary or special election, a proposal to authorize the governing body of the city to impose a tax under the provisions of this section. The tax authorized by this section shall be in addition to the charge for the sleeping room and shall be in addition to any and all taxes imposed by law, and the proceeds of such tax shall be used by the city solely for funding a convention and visitors bureau which shall be a general not-for-profit organization with whom the city has contracted, and which is established for the purpose of promoting the city as a convention, visitor and tourist center. Such tax shall be stated separately from all other charges and taxes.

2. The question shall be submitted in substantially the following form:

Shall the . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . (city) levy a tax of . . . . . . . . . . . . . . . . percent on each sleeping room occupied and rented by transient guests of hotels and motels located in the city, where the proceeds of which shall be expended for promotion of tourism?

â ã YES â ã NO If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the governing body for the city shall have no power to impose the tax authorized by this section unless and until the governing body of the city again submits the question to the qualified voters of the city and such question is approved by a majority of the qualified voters voting on the question.

3. On and after the effective date of any tax authorized under the provisions of this section, the city which levied the tax may adopt one of the two following provisions for the collection and administration of the tax:

(1) The city which levied the tax may adopt rules and regulations for the internal collection of such tax by the city officers usually responsible for collection and administration of city taxes; or

(2) The city may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in this section. In the event any city enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect the additional tax authorized under the provisions of this section. The tax authorized under the provisions of this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection.

4. If a tax is imposed by a city under this section, the city may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

(L. 1993 H.B. 345 § 11)

Effective 2-4-93



Section 94.831 Tourism tax on transient guests in hotels and motels (Salem).

Tourism tax on transient guests in hotels and motels (Salem).

94.831. 1. The governing body of any city of the fourth classification with more than four thousand eight hundred but less than four thousand nine hundred inhabitants and located in any county of the third classification without a township form of government and with more than fourteen thousand nine hundred but less than fifteen thousand inhabitants may impose, by order or ordinance, a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof. The tax shall be not more than five percent per occupied room per night, and shall be imposed solely for the purpose of promoting tourism. The order or ordinance shall not become effective unless the governing body of the city submits to the voters of the city at a state general or primary election a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall ................. (insert the name of the city) impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in ............... (name of city) at a rate of ............ (insert rate of percent) percent, solely for the purpose of promoting tourism?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of the adoption of the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

3. Any tax imposed under this section shall be administered, collected, enforced, and operated by the governing body of the city adopting the tax. All revenue generated by the tax shall be deposited in a special trust fund and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures may be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The governing body of any city that has adopted the tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot of submission shall be in substantially the following form:

Shall ............ (insert the name of the city) repeal the tax imposed at a rate of ............. (insert rate of percent) percent for the purpose of promoting tourism?

â ã YES â ã NO

If a majority of the votes cast on the proposal are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters, and the repeal is approved by a majority of the qualified voters voting on the question.

5. Whenever the governing body of any city that has adopted the tax authorized in this section receives a petition, signed by ten percent of the registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

6. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2004 S.B. 1394 § 94.839)



Section 94.832 Transient guest tax for tourism and infrastructure improvements (North Kansas City).

Transient guest tax for tourism and infrastructure improvements (North Kansas City).

94.832. 1. The governing body of any city of the third classification with more than four thousand seven hundred but fewer than four thousand eight hundred inhabitants and located in any county of the first classification with more than one hundred eighty-four thousand but fewer than one hundred eighty-eight thousand inhabitants may impose, by order or ordinance, a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof. The tax shall be not more than five percent per occupied room per night, and shall be imposed solely for the purpose of funding tourism and infrastructure improvements. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No such order or ordinance shall become effective unless the governing body of the city submits to the voters of the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the city and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue generated by the tax shall be collected by the city collector of revenue, shall be deposited in a special trust fund, and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund that are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city funds. Any interest and moneys earned on such investments shall be credited to the fund.

4. The governing body of any city that has adopted the tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. If a majority of the votes cast on the proposal are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters of the city, and the repeal is approved by a majority of the qualified voters voting on the question.

5. Whenever the governing body of any city that has adopted the tax authorized in this section receives a petition, signed by a number of registered voters of the city equal to at least ten percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters of the city and the repeal is approved by a majority of the qualified voters voting on the question.

6. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2010 H.B. 1442)



Section 94.834 Tourism tax on transient guests in hotels and motels (Marshall, Sweet Springs, and Concordia).

Tourism tax on transient guests in hotels and motels (Marshall, Sweet Springs, and Concordia).

94.834. 1. The governing body of any city of the third classification with more than twelve thousand four hundred but less than twelve thousand five hundred inhabitants, the governing body of any city of the fourth classification with more than two thousand three hundred but less than two thousand four hundred inhabitants and located in any county of the fourth classification with more than thirty-two thousand nine hundred but less than thirty-three thousand inhabitants, and the governing body of any city of the fourth classification with more than one thousand six hundred but less than one thousand seven hundred inhabitants and located in any county of the fourth classification with more than twenty-three thousand seven hundred but less than twenty-three thousand eight hundred inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof, which shall be not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general or primary election a proposal to authorize the governing body of the city to impose a tax pursuant to this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and the proceeds of such tax shall be used by the city solely for the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall ..................... (insert the name of the city) impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in .................. (name of city) at a rate of .......... (insert rate of percent) percent for the sole purpose of promoting tourism?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax authorized by this section shall not become effective unless and until the question is resubmitted pursuant to this section to the qualified voters of the city and such question is approved by a majority of the qualified voters of the city voting on the question.

3. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2003 H.B. 181, A.L. 2004 H.B. 1456 and H.B. 824)



Section 94.836 Tourism tax on transient guests in hotels and motels (Marston, Matthews, Steele)--procedure, ballot, use of revenues--repeal of tax.

Tourism tax on transient guests in hotels and motels (Marston, Matthews, Steele)--procedure, ballot, use of revenues--repeal of tax.

94.836. 1. The governing body of any city of the fourth classification with more than six hundred but less than seven hundred inhabitants and located in any county of the second classification with more than nineteen thousand seven hundred but less than nineteen thousand eight hundred inhabitants or any city of the fourth classification with more than two thousand two hundred but less than two thousand three hundred inhabitants and located in any county of the third classification without a township form of government and with more than twenty thousand but less than twenty thousand one hundred inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof, which shall be not more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general or primary election a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall ....................... (insert the name of the city) impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in ....................... (name of city) at a rate of ............. (insert rate of percent) percent for tourism purposes, including infrastructure improvements?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the city and such question is approved by a majority of the qualified voters of the city voting on the question.

3. At least sixty-five percent of the revenue generated by the tax authorized in this section shall be used by the city solely for tourism purposes, and not more than thirty-five percent of the revenue generated may be used for infrastructure improvements. All revenue generated by the tax shall be deposited in a special trust fund and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city funds.

4. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot of submission shall be in substantially the following form:

Shall ................................. (insert the name of the city) repeal the sales tax imposed at a rate of .......... (insert rate of percent) percent for tourism purposes?

â ã YES â ã NO

If a majority of the votes cast on the proposal are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters of the city, and the repeal is approved by a majority of the qualified voters voting on the question.

5. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by ten percent of the registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters of the city and the repeal is approved by a majority of the qualified voters voting on the question.

6. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2004 H.B. 1456 and H.B. 824)



Section 94.837 Transient guest tax (Canton, LaGrange, Edina, special charter cities).

Transient guest tax (Canton, LaGrange, Edina, special charter cities).

94.837. 1. The governing body of any city of the fourth classification with more than two thousand five hundred but fewer than two thousand six hundred inhabitants and located in any county of the third classification without a township form of government and with more than ten thousand four hundred but fewer than ten thousand five hundred inhabitants, the governing body of any special charter city, and the governing body of any city of the fourth classification with more than one thousand two hundred but fewer than one thousand three hundred inhabitants and located in any county of the third classification without a township form of government and with more than four thousand three hundred but fewer than four thousand four hundred inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof, which shall not be more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general or primary election a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and the proceeds of such tax shall be used by the city solely for the promotion of tourism. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall ....................... (insert the name of the city) impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in ...................... (name of city) at a rate of .......... (insert rate of percent) percent for the sole purpose of promoting tourism?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax authorized by this section shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the city and such question is approved by a majority of the qualified voters of the city voting on the question.

3. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2005 H.B. 58 merged with H.B. 186, A.L. 2007 H.B. 795 merged with S.B. 81)



Section 94.838 Transient guest tax and tax on retail sales of food (Lamar Heights).

Transient guest tax and tax on retail sales of food (Lamar Heights).

94.838. 1. As used in this section, the following terms mean:

(1) "Food", all articles commonly used for food or drink, including alcoholic beverages, the provisions of chapter 311 notwithstanding;

(2) "Food establishment", any cafe, cafeteria, lunchroom, or restaurant which sells food at retail;

(3) "Municipality", any village or fourth class city with more than two hundred but less than three hundred inhabitants and located in any county of the third classification with a township form of government and with more than twelve thousand five hundred but less than twelve thousand six hundred inhabitants;

(4) "Transient guest", a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

2. The governing body of any municipality may impose, by order or ordinance:

(1) A tax, not to exceed six percent per room per night, on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the municipality or a portion thereof; and

(2) A tax, not to exceed two percent, on the gross receipts derived from the retail sales of food by every person operating a food establishment in the municipality.

The taxes shall be imposed solely for the purpose of funding the construction, maintenance, and operation of capital improvements. The order or ordinance shall not become effective unless the governing body of the municipality submits to the voters of the municipality at a state general or primary election a proposal to authorize the governing body of the municipality to impose taxes under this section. The taxes authorized in this section shall be in addition to the charge for the sleeping room, the retail sales of food at a food establishment, and all other taxes imposed by law, and shall be stated separately from all other charges and taxes.

3. The ballot of submission for the taxes authorized in this section shall be in substantially the following form:

Shall .................. (insert the name of the municipality) impose a tax on the charges for all retail sales of food at a food establishment situated in ................... (name of municipality) at a rate of ................ (insert rate of percent) percent, and for all sleeping rooms paid by the transient guests of hotels and motels situated in ................ (name of municipality) at a rate of ................ (insert rate of percent) percent, solely for the purpose of funding the construction, maintenance, and operation of capital improvements?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the taxes shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of the adoption of the taxes. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the taxes shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

4. Any tax on the retail sales of food imposed under this section shall be administered, collected, enforced, and operated as required in section 32.087, and any transient guest tax imposed under this section shall be administered, collected, enforced, and operated by the municipality imposing the tax. All revenue generated by the tax shall be deposited in a special trust fund and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures may be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

5. Once the initial bonds, if any, have been satisfied, then the governing body of any municipality that has adopted the taxes authorized in this section may submit the question of repeal of the taxes to the voters on any date available for elections for the municipality. The ballot of submission shall be in substantially the following form:

Shall .................. (insert the name of the municipality) repeal the taxes imposed at the rates of ..................... (insert rate of percent) and ......................... (insert rate of percent) percent for the purpose of funding the construction, maintenance, and operation of capital improvements?

â ã YES â ã NO

If a majority of the votes cast on the proposal are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters, and the repeal is approved by a majority of the qualified voters voting on the question.

6. Once the initial bonds, if any, have been satisfied, then, whenever the governing body of any municipality that has adopted the taxes authorized in this section receives a petition, signed by ten percent of the registered voters of the municipality voting in the last gubernatorial election, calling for an election to repeal the taxes imposed under this section, the governing body shall submit to the voters of the municipality a proposal to repeal the taxes. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

(L. 2005 H.B. 58 merged with H.B. 186)

Effective 5-24-05 (H.B. 186) 8-28-05 (H.B. 58)



Section 94.840 Transient guest tax for tourism and convention facilities (City of Raytown).

Transient guest tax for tourism and convention facilities (City of Raytown).

94.840. 1. The governing body of any city of the fourth classification with more than thirty thousand three hundred but fewer than thirty thousand seven hundred inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof, which shall not be more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and the proceeds of such tax shall be used by the city for the promotion, operation, and development of tourism and convention facilities. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall ........... (insert the name of the city) impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in ........... (name of city) at a rate of ..... (insert rate of percent) percent for the purpose of the promotion, operation, and development of tourism and convention facilities?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax authorized by this section shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the city and such question is approved by a majority of the qualified voters of the city voting on the question.

3. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2010 H.B. 1442)



Section 94.850 Sales tax may be proposed by governing body, submission to voters--ballot form.

Sales tax may be proposed by governing body, submission to voters--ballot form.

94.850. Any city, town or village located within a county of the first classification having a charter form of government and having a population of nine hundred thousand or more inhabitants may by a vote of its governing body impose a sales tax in the amount of one-eighth of one percent or one-fourth of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the city, town or village, but no such ordinance shall become effective unless the council or other governing body submits to the voters of the city, town or village at a city or state general, primary, or special election, a proposal to authorize the council or other governing body of the city, town or village to impose such a sales tax. The ballot of submission shall contain, but is not limited to, the following language:

Shall the city of . . . . . . . . . . . . . . . . . . . . . . . . (city's name) impose a sales tax of . . . . . . . . . . . . (insert amount)?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO". If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance and any amendments thereto shall be in effect. If a majority of the votes cast by the qualified voters voting thereon are opposed to the proposal, then the council or other governing body of the city, town or village shall have no power to impose the tax authorized in this section unless and until the council or other governing body submits another proposal to authorize the council or other governing body to impose the tax and such proposal is approved by a majority of the qualified voters voting thereon.

(L. 1993 H.B. 618 § 2 subsec. 1)

CROSS REFERENCE:

Municipalities in St. Louis County, additional sales tax for capital improvement purposes, 94.890



Section 94.852 Boundary changes, procedure, city clerk's duties--tax effect on detached and added territory.

Boundary changes, procedure, city clerk's duties--tax effect on detached and added territory.

94.852. If any city, town, or village shall hereafter change or alter its boundaries, the city clerk of the municipality shall forward to the director of revenue, by registered mail, a certified copy of the ordinance adding or detaching territory from the municipality. The ordinance shall reflect the effective date thereof, and shall be accompanied by a map of the municipality clearly showing the territory added thereto or detached therefrom. Upon receipt of the ordinance and map, the tax imposed by sections 94.850 to 94.857 shall be effective in the added territory or abolished in the detached territory on the effective date of the change of the municipal boundary.

(L. 1993 H.B. 618 § 2 subsec. 2)

CROSS REFERENCE:

Municipalities in St. Louis County, additional sales tax for capital improvement purposes, 94.890



Section 94.855 Collection, definitions and procedure applicable to sales tax.

Collection, definitions and procedure applicable to sales tax.

94.855. Except as modified in sections 94.850 to 94.857, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under sections 94.850 to 94.857.

(L. 1993 H.B. 618 § 3)



Section 94.857 Sales tax to be deposited in special municipal sales tax trust fund--not to be a state fund--distribution formula--refunds, procedure, director of revenue, duties--abolishing of tax, procedure.

Sales tax to be deposited in special municipal sales tax trust fund--not to be a state fund--distribution formula--refunds, procedure, director of revenue, duties--abolishing of tax, procedure.

94.857. 1. All sales taxes collected by the director of revenue under sections 94.850 to 94.857, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Special Municipal Sales Tax Trust Fund". The moneys in the special municipal sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each municipality imposing the sales tax established in sections 94.850 to 94.857, and the records shall be open to the inspection of officers of the municipality and the public.

2. The special municipal sales tax trust fund shall be distributed in conjunction with the county sales tax levied under sections 66.600 to 66.630 and may be combined by the director of revenue in a single payment. The director of revenue shall distribute to the municipality levying the tax a portion of the taxes based on the location in which the sales were deemed consummated under subsection 12 of section 32.087 in accordance with the formula described in this subsection. Except for distributions relating to recently annexed areas described in subsection 4 of this section, after deducting the distribution to the municipality, the director of revenue shall distribute the remaining funds in the special municipal sales tax fund to the cities, towns and villages and the county in group B as defined in section 66.620 as follows: To the county, ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated since April 1, 1993, multiplied by the total sales tax revenues, and a percentage of the remaining distributable revenue equal to the percentage ratio that the population of the unincorporated areas of the county bears to the total population of group B; and to each city, town or village in group B located wholly within the taxing county, a percentage of the remaining distributable revenue equal to the percentage ratio that the population of such city, town or village bears to the total population of group B; and to each city, town or village located partly within the taxing county, a percentage of the remaining distributable revenue equal to the percentage ratio that the population of that part of the city, town or village located within the taxing county bears to the total population of group B.

3. For purposes of administering the distribution formula of subsection 2 of this section, the revenues arising each year from sales occurring within the municipality shall be shared as follows: The municipality shall receive that portion of the revenues arising from sales occurring within the municipality that remains after deducting therefrom an amount equal to the cumulative sales tax revenues arising from sales within the municipality multiplied by the sum of ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated after April 1, 1993, and the greater of 12.5 percent or the percentage equal to the product of 11.627 multiplied by the logarithm (to base 10) of the product of 0.15 multiplied by the total of the cumulative per capita sales taxes arising from sales within the municipality pursuant to sections 94.850 to 94.857 less one-eighth, in the case of a one-eighth of one percent sales tax, or one quarter, in the case of a one-fourth of one percent sales tax, of the per capita countywide average of all sales tax distributions during the prior calendar year under section 66.620, which average is reduced by the percentage which is equal to ten percent multiplied by the percentage of the population of unincorporated county which has been annexed or incorporated after April 1, 1993.

4. Sales taxes arising from sales within recently annexed areas pursuant to sections 94.850 to 94.857 shall be divided half to the municipality and half to the county until the fifth anniversary of the effective date of the annexation, and shall thereafter be distributed as provided in subsections 2 and 3 of this section. A "recently annexed area" is any area which was annexed or incorporated from or in the unincorporated area of the county less than five years prior to the effective date of the sales tax under sections 94.850 to 94.857.

5. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the special municipal sales tax trust fund during the preceding month as provided in this section.

6. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any municipality for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such municipalities. If any city, town or village abolishes the tax, the municipality shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such municipality, the director of revenue shall remit the balance in the account to the municipality and close the account. The director of revenue shall notify each county of each instance of any amount refunded or any check redeemed from receipts due the municipality.

(L. 1993 H.B. 618 § 4)



Section 94.870 Tourism tax on transient guests, definitions--authority to impose tax, rate--exception.

Tourism tax on transient guests, definitions--authority to impose tax, rate--exception.

94.870. In addition to all other taxes prescribed by law, the governing body of any municipality of the third classification with a population of at least fifteen thousand but not more than eighteen thousand inhabitants located within a county with a population of at least thirty-five thousand but not more than forty-five thousand inhabitants which has a total assessed valuation of at least two hundred seventy-five million dollars but not more than three hundred twenty-five million dollars, the governing body of any county with a population of at least twenty thousand but not more than twenty-five thousand which has a total assessed valuation of at least one hundred twenty million dollars but not more than one hundred forty million dollars or any municipality located in such county and the governing body of any county with a population of at least twenty-eight thousand but not more than thirty-one thousand which has a total assessed valuation of at least two hundred fifty-five million dollars or any municipality located in such county and the governing body of any county with a population of at least twenty-five thousand but not more than thirty thousand which has a total assessed valuation of at least two hundred million dollars but not more than two hundred five million dollars or any municipality located in such county, or any city located partially but not wholly within a county of the third classification with a population of at least thirty-nine thousand inhabitants may impose, by ordinance or order, a tax on the price paid or charged to any person for rooms or accommodations paid by transient guests of hotels, motels, condominium units, campgrounds, and tourist courts situated within the political subdivision, at a rate not to exceed four percent of such price paid or charged. As used in this section, the term "hotel", "motel", or "tourist court" means any structure or building, under one management, which contains rooms furnished for the accommodation or lodging of guests, with or without meals being provided, including bed and breakfast facilities, and kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are sought for pay or compensation to transient guests, and the term "campground" means real property, other than state-owned property, which contains parcels for rent to transient guests for pay or compensation, which may include temporary utility hook-ups for use by the transient guests, and where such transient guests generally use tents, recreational vehicles or some other form of temporary shelter while on the rented premises. Shelters for the homeless operated by not-for-profit organizations are not a hotel, motel, or tourist court for the purposes of this section. As used in this section, the term "transient guest" means a person who occupies a room or rooms in a hotel, motel, campground, or tourist court for thirty consecutive days or less.

(L. 1994 S.B. 749, A.L. 1997 2d Ex. Sess. H.B. 3, A.L. 2007 H.B. 205)



Section 94.873 Retailers and persons liable for payment of taxes and returns.

Retailers and persons liable for payment of taxes and returns.

94.873. Every retailer, vendor, operator, and other person who sells goods and services subject to tax under section 94.870 shall be liable and responsible for the payment of taxes due under section 94.870* and shall make a return and remit such taxes at such times and in such manner as the governing body shall prescribe.

(L. 1994 S.B. 749)

*Words "this section" appear in original rolls.



Section 94.875 Tourism tax trust fund established, purpose--taxes to be deposited in fund--distribution--election required to impose tax.

Tourism tax trust fund established, purpose--taxes to be deposited in fund--distribution--election required to impose tax.

94.875. All taxes authorized and collected under sections 94.870 to 94.881 shall be deposited by the political subdivision in a special trust fund to be known as the "Tourism Tax Trust Fund". The moneys in such tourism tax trust fund shall not be commingled with any other funds of the political subdivision except as specifically provided in this section. The taxes collected shall be used, upon appropriation by the political subdivision, solely for the purpose of constructing, maintaining, or operating convention and tourism facilities, and at least twenty-five percent of such taxes collected shall be used for tourism marketing and promotional purposes; except that in any city with a population of less than seven thousand five hundred inhabitants, forty percent of such taxes collected may be transferred to such city's general revenue fund and the remaining thirty-five percent may be used for city capital improvements, pursuant to voter approval. The moneys in the tourism tax trust fund of any city with a population of at least fifteen thousand located partially but not wholly within a county of the third classification with a population of at least thirty-nine thousand inhabitants shall be used solely for tourism marketing and promotional purposes. The tax authorized by section 94.870 shall be in addition to any and all other sales taxes allowed by law, but no ordinance or order imposing a tax under section 94.870 shall be effective unless the governing body of the political subdivision submits to the voters of the political subdivision at a municipal or state general, primary, or special election a proposal to authorize the governing body of the political subdivision to impose such tax.

(L. 1994 S.B. 749, A.L. 1996 H.B. 1237, A.L. 2002 H.B. 1041 merged with S.B. 1151, A.L. 2007 H.B. 205, A.L. 2007 S.B. 22)



Section 94.877 Ballot form for submission of tax--tax to become effective, when.

Ballot form for submission of tax--tax to become effective, when.

94.877. The ballot of submission shall contain, but need not be limited to:

Shall the governing body of . . . . . . . . . . . . . . . . . . . . . . . . . . (insert name of political subdivision) impose a tourism tax of . . . . . . .% on sales, charges or admissions on all hotels, motels, recreation vehicle parks, campground sites, condominium units rented for less than thirty days for the purpose of funding . . . . . . . . . . . . . . . . . . . . . . (insert type of improvement)?

â ã YES â ã NO If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the governing body shall have no power to impose the tax authorized by section 94.870 unless and until the governing body again submits the question to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

(L. 1994 S.B. 749)



Section 94.879 Options on how tax shall be collected, internal collection by political subdivision's officer or director of revenue.

Options on how tax shall be collected, internal collection by political subdivision's officer or director of revenue.

94.879. On and after the effective date of any tax authorized under the provisions of section 94.870, the political subdivision which levied the tax may adopt one of the two following provisions for the collection and administration of the tax:

(1) The political subdivision which levied the tax may adopt rules and regulations for the internal collection of such tax by the officers usually responsible for collection and administration of taxes; or

(2) The political subdivision may enter into an agreement with the director of revenue of the state of Missouri for the purpose of collecting the tax authorized in section 94.870. In the event any political subdivision enters into an agreement with the director of revenue of the state of Missouri for the collection of the tax authorized in section 94.870, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of such tax, and the director of revenue shall collect the additional tax authorized under the provisions of section 94.870. The tax authorized under the provisions of section 94.870 shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue, and the director of revenue shall retain not less than one percent nor more than three percent for cost of collection.

(L. 1994 S.B. 749)



Section 94.881 Penalty for delinquent taxes, amount--taxes delinquent, when.

Penalty for delinquent taxes, amount--taxes delinquent, when.

94.881. If a tax is imposed by a political subdivision under section 94.870, the political subdivision may collect a penalty of one percent and interest not to exceed two percent per month on unpaid taxes which shall be considered delinquent thirty days after the last day of each quarter.

(L. 1994 S.B. 749)



Section 94.890 Municipalities in St. Louis County, sales tax to fund capital improvements--ballot, contents--approval of tax, options of governing body--municipal capital improvements sales tax fund, distribution--special trust fund--director of revenue, duties--erroneous payments, refunds.

Municipalities in St. Louis County, sales tax to fund capital improvements--ballot, contents--approval of tax, options of governing body--municipal capital improvements sales tax fund, distribution--special trust fund--director of revenue, duties--erroneous payments, refunds.

94.890. 1. The governing body of any municipality located in whole or in part within any county of the first classification having a charter form of government and containing a population of nine hundred thousand or more is hereby authorized to impose, by ordinance, a one-half of one percent sales tax on all retail sales which are subject to taxation under the provisions of sections 144.010 to 144.525 for the purpose of funding capital improvements, including the operation and maintenance of capital improvements. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law. The ordinance shall become effective after the governing body of the municipality shall submit to the voters of the municipality, a proposal to authorize the tax and, if such tax is to be used to retire bonds to authorize such bonds and their retirement by such tax, to authorize the retirement of debt under previously authorized bonded indebtedness.

2. The ballot of submission shall contain, but need not be limited to:

(1) If the proposal submitted involves only authorization to impose the tax, the following language:

Shall the municipality of . . . . . . . . . . . . . (municipality's name) impose a sales tax of one-half of one percent for the purpose of funding capital improvements which may include the retirement of debt under previously authorized bonded indebtedness?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No"; or

(2) If the proposal submitted involves authorization to issue bonds and repay such bonds with revenues from the tax authorized by this section, the following language:

Shall the municipality of . . . . . . . . . . . . . . (municipality's name) issue bonds in the amount of . . . . . . . . . . . . (insert amount) to fund capital improvements and impose a sales tax of one-half of one percent to repay such bonds?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in box opposite "No". If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance* shall be in effect; provided that any proposal submitted under subdivision (2) of this subsection must be approved by the constitutionally required percentage of the voters voting thereon. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the municipality shall have no power to issue any bonds or impose the sales tax authorized in this section unless and until the governing body of the municipality shall again have submitted another such proposal and the proposal is approved by the requisite majority of the qualified voters voting thereon. However, in no event shall a proposal pursuant to this section be submitted to the voters sooner than twelve months from the date of the last proposal submitted pursuant to this section.

3. No tax imposed pursuant to this section for the purpose of retiring bonds issued under this section may be terminated until all of such bonds have been retired.

4. Within thirty days of the approval of a capital improvement sales tax pursuant to this section and section 94.577, the governing body shall choose one of the following options:

OPTION 1 Eighty-five percent of the moneys generated within each municipality shall be retained in subaccount #1 of the trust fund created in subsection 5 of this section and shall be returned to that municipality as provided in subdivision (1) of subsection 5 of this section. Fifteen percent of the moneys generated within each municipality shall be retained in subaccount #2 of the trust fund created in, and allocated as provided in, subdivision (2) of subsection 5 of this section.

OPTION 2 One hundred percent of the moneys generated within each municipality shall be retained in subaccount #2 of the trust fund created in, and allocated as provided in, subdivision (2) of subsection 5 of this section.

5. The moneys shall be retained in two separate subaccounts in the "Municipal Capital Improvement Sales Tax Fund" which is hereby created in the state treasury. The fund moneys shall be distributed to each municipality as follows:

(1) For municipalities choosing Option 1, eighty-five percent of the taxes collected within each municipality and retained in subaccount #1 of the trust fund shall be returned to each municipality;

(2) For municipalities choosing Option 2, the moneys retained in subaccount #2 of the trust fund shall be distributed to each municipality based on the percentage ratio that the population of that municipality bears to the total population of all of the municipalities choosing Option 2.

6. All revenue received by a municipality from the tax authorized under the provisions of this section shall be deposited monthly in a special trust fund and shall be used solely for capital improvements, including the operation and maintenance of capital improvements, for so long as the tax shall remain in effect. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund required by this subsection shall be used solely for the maintenance of the capital improvements made with revenues raised by the tax authorized by this section. Any funds in the special trust fund required by this subsection which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal funds. The provisions of this subsection shall apply only to taxes authorized by this section which have not been imposed to retire bonds issued pursuant to this section.

7. All revenue received by a municipality which issues bonds under this section and imposes the tax authorized by this section to retire such bonds shall be deposited in a special trust fund and shall be used solely to retire such bonds, except to the extent that such funds are required for the operation and maintenance of capital improvements. Once all of such bonds have been retired, all funds remaining in the special trust fund required by this subsection shall be used solely for the maintenance of the capital improvements made with the revenue received as a result of the issuance of such bonds. Any funds in the special trust fund required by this subsection which are not needed to meet current obligations under the bonds issued under this section may be invested by the governing body in accordance with applicable laws relating to the investment of other municipal funds. The provisions of this subsection shall apply only to taxes authorized by this section which have been imposed to retire bonds issued under this section.

8. After the effective date of any tax imposed under the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax in the same manner as provided in sections 94.500 to 94.570**, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized under the authority of this section. The tax imposed hereunder and the tax imposed under the sales tax law of the state of Missouri shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

9. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any municipality for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such municipalities. If any municipality abolishes the tax, the municipality shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such municipality, the director of revenue shall remit the balance in the account to the municipality and close the account of that municipality. The director of revenue shall notify each municipality of each instance of any amount refunded or any check redeemed from receipts due the municipality.

10. Any other provision of this chapter notwithstanding, any municipality in a charter county, with a population of nine hundred thousand or more which adopted a capital improvement sales tax before August 28, 1995, shall by ordinance select Option 1 or Option 2 within sixty days of August 28, 1995.

(L. 1995 H.B. 607 § 1)

*Word "and" appears here in original rolls.

**Section 94.570 was repealed by H.B. 29 § A, 1991.



Section 94.900 Sales tax authorized (Blue Springs, Excelsior Springs, Harrisonville, Peculiar, St. Joseph)--proceeds to be used for public safety purposes--ballot language--collection of tax, procedure.

Sales tax authorized (Blue Springs, Excelsior Springs, Harrisonville, Peculiar, St. Joseph)--proceeds to be used for public safety purposes--ballot language--collection of tax, procedure.

94.900. 1. (1) The governing body of the following cities may impose a tax as provided in this section:

(a) Any city of the third classification with more than ten thousand eight hundred but less than ten thousand nine hundred inhabitants located at least partly within a county of the first classification with more than one hundred eighty-four thousand but less than one hundred eighty-eight thousand inhabitants;

(b) Any city of the fourth classification with more than eight thousand nine hundred but fewer than nine thousand inhabitants;

(c) Any city of the fourth classification with more than two thousand six hundred but fewer than two thousand seven hundred inhabitants and located in any county of the first classification with more than eighty-two thousand but fewer than eighty-two thousand one hundred inhabitants;

(d) Any home rule city with more than forty-eight thousand but fewer than forty-nine thousand inhabitants;

(e) Any home rule city with more than seventy-three thousand but fewer than seventy-five thousand inhabitants.

(2) The governing body of any city listed in subdivision (1) of this subsection is hereby authorized to impose, by ordinance or order, a sales tax in the amount of up to one-half of one percent on all retail sales made in such city which are subject to taxation under the provisions of sections 144.010 to 144.525 for the purpose of improving the public safety for such city, including but not limited to expenditures on equipment, city employee salaries and benefits, and facilities for police, fire and emergency medical providers. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no ordinance or order imposing a sales tax pursuant to the provisions of this section shall be effective unless the governing body of the city submits to the voters of the city, at a county or state general, primary or special election, a proposal to authorize the governing body of the city to impose a tax.

2. If the proposal submitted involves only authorization to impose the tax authorized by this section, the ballot of submission shall contain, but need not be limited to, the following language:

Shall the city of .......................................... (city's name) impose a citywide sales tax of ............. (insert amount) for the purpose of improving the public safety of the city?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal submitted pursuant to this subsection, then the ordinance or order and any amendments thereto shall be in effect on the first day of the second calendar quarter after the director of revenue receives notification of adoption of the local sales tax. If a proposal receives less than the required majority, then the governing body of the city shall have no power to impose the sales tax herein authorized unless and until the governing body of the city shall again have submitted another proposal to authorize the governing body of the city to impose the sales tax authorized by this section and such proposal is approved by the required majority of the qualified voters voting thereon. However, in no event shall a proposal pursuant to this section be submitted to the voters sooner than twelve months from the date of the last proposal pursuant to this section.

3. All revenue received by a city from the tax authorized under the provisions of this section shall be deposited in a special trust fund and shall be used solely for improving the public safety for such city for so long as the tax shall remain in effect.

4. Once the tax authorized by this section is abolished or is terminated by any means, all funds remaining in the special trust fund shall be used solely for improving the public safety for the city. Any funds in such special trust fund which are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city funds.

5. All sales taxes collected by the director of the department of revenue under this section on behalf of any city, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "City Public Safety Sales Tax Trust Fund". The moneys in the trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of the general revenue fund. The director of the department of revenue shall keep accurate records of the amount of money in the trust and which was collected in each city imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of the city and the public. Not later than the tenth day of each month the director of the department of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city which levied the tax; such funds shall be deposited with the city treasurer of each such city, and all expenditures of funds arising from the trust fund shall be by an appropriation act to be enacted by the governing body of each such city. Expenditures may be made from the fund for any functions authorized in the ordinance or order adopted by the governing body submitting the tax to the voters.

6. The director of the department of revenue may make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of the department of revenue of the action at least ninety days prior to the effective date of the repeal and the director of the department of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director of the department of revenue shall remit the balance in the account to the city and close the account of that city. The director of the department of revenue shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

7. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

(L. 2003 S.B. 269 §67.230, A.L. 2008 S.B. 718, A.L. 2010 H.B. 1442, A.L. 2011 H.B. 161 merged with S.B. 117)



Section 94.902 Sales tax authorized for certain cities (Gladstone, Grandview, Raytown)--ballot, effective date--administration and collection--refunds, use of funds upon establishment of tax--repeal.

Sales tax authorized for certain cities (Gladstone, Grandview, Raytown)--ballot, effective date--administration and collection--refunds, use of funds upon establishment of tax--repeal.

94.902. 1. The governing body of any city of the third classification with more than twenty-six thousand three hundred but less than twenty-six thousand seven hundred inhabitants, or any city of the fourth classification with more than thirty thousand three hundred but fewer than thirty thousand seven hundred inhabitants, or any city of the fourth classification with more than twenty-four thousand eight hundred but fewer than twenty-five thousand inhabitants, may impose, by order or ordinance, a sales tax on all retail sales made in the city which are subject to taxation under chapter 144. The tax authorized in this section may be imposed in an amount of up to one-half of one percent, and shall be imposed solely for the purpose of improving the public safety for such city, including but not limited to expenditures on equipment, city employee salaries and benefits, and facilities for police, fire and emergency medical providers. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The order or ordinance imposing a sales tax under this section shall not become effective unless the governing body of the city submits to the voters residing within the city, at a county or state general, primary, or special election, a proposal to authorize the governing body of the city to impose a tax under this section.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall the city of .......................................... (city's name) impose a citywide sales tax at a rate of ......... (insert rate of percent) percent for the purpose of improving the public safety of the city?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments to the order or ordinance shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of the adoption of the sales tax. If a majority of the votes cast on the proposal by the qualified voters voting thereon are opposed to the proposal, then the tax shall not become effective unless the proposal is resubmitted under this section to the qualified voters and such proposal is approved by a majority of the qualified voters voting on the proposal. However, in no event shall a proposal under this section be submitted to the voters sooner than twelve months from the date of the last proposal under this section.

3. Any sales tax imposed under this section shall be administered, collected, enforced, and operated as required in section 32.087. All sales taxes collected by the director of the department of revenue under this section on behalf of any city, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created in the state treasury, to be known as the "City Public Safety Sales Tax Trust Fund". The moneys in the trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of the general revenue fund. The director shall keep accurate records of the amount of money in the trust fund and which was collected in each city imposing a sales tax under this section, and the records shall be open to the inspection of officers of the city and the public. Not later than the tenth day of each month the director shall distribute all moneys deposited in the trust fund during the preceding month to the city which levied the tax. Such funds shall be deposited with the city treasurer of each such city, and all expenditures of funds arising from the trust fund shall be by an appropriation act to be enacted by the governing body of each such city. Expenditures may be made from the fund for any functions authorized in the ordinance or order adopted by the governing body submitting the tax to the voters. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The director of the department of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such cities. If any city abolishes the tax, the city shall notify the director of the action at least ninety days before the effective date of the repeal, and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director shall remit the balance in the account to the city and close the account of that city. The director shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

5. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot of submission shall be in substantially the following form:

Shall ............................................... (insert the name of the city) repeal the sales tax imposed at a rate of .......... (insert rate of percent) percent for the purpose of improving the public safety of the city?

â ã YES â ã NO

If a majority of the votes cast on the proposal are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters, and the repeal is approved by a majority of the qualified voters voting on the question.

6. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by ten percent of the registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

7. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

(L. 2004 S.B. 1394, A.L. 2008 S.B. 718, A.L. 2010 H.B. 1442)



Section 94.950 Historical locations and museums, sales tax authorized for promotion of tourism--ballot language--revenue, use of--repeal of tax, ballot language (city of Joplin).

Historical locations and museums, sales tax authorized for promotion of tourism--ballot language--revenue, use of--repeal of tax, ballot language (city of Joplin).

94.950. 1. As used in this section, "museum" means museums operating or to be built in the city and that are registered with the United States Internal Revenue Service as a 501(c)(3) corporation, or an organization that is registered with the United States Internal Revenue Service as a 501(c)(3) corporation and that develops, promotes, or operates historical locations or preservation sites.

2. The governing body of any home rule city with more than forty-five thousand five hundred but fewer than forty-five thousand nine hundred inhabitants and partially located in any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants may impose, by order or ordinance, a sales tax on all retail sales made within the city which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one-half of one percent, and shall be imposed solely for the purpose of funding the operation, construction, or renovation of historical locations and museums to promote tourism. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. The order or ordinance shall not become effective unless the governing body of the city submits to the voters residing within the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section.

3. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall ....................... (insert the name of the city) impose a sales tax at a rate of .......... (insert rate of percent) percent, solely for the purpose of funding the operation, construction, or renovation of historical locations and museums to promote tourism?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter immediately following notification to the department of revenue. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

4. All revenue collected under this section by the director of the department of revenue on behalf of any city, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Local Option Museum Sales Tax Trust Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the trust fund and credited to the city for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such city. Any funds in the trust fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. Not later than the tenth day of each month, the director shall distribute all moneys deposited in the trust fund during the preceding month to the city that levied the sales tax.

5. On or after the effective date of the tax, the director of revenue shall be responsible for the administration, collection, enforcement, and operation of the tax, and sections 32.085 and 32.087 shall apply. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting the tax, or to serve as a levy of the tax, and in order to avoid fractions of pennies, the governing body of the city may authorize the use of a bracket system similar to that authorized in section 144.285, and notwithstanding the provisions of that section, this new bracket system shall be used where this tax is imposed and shall apply to all taxable transactions. Beginning with the effective date of the tax, every retailer in the city shall add the sales tax to the sale price, and this tax shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price. For purposes of this section, all retail sales shall be deemed to be consummated at the place of business of the retailer.

6. All applicable provisions in sections 144.010 to 144.525 governing the state sales tax, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax, and all exemptions granted to agencies of government, organizations, and persons under sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax. The same sales tax permit, exemption certificate, and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that, the director of revenue may prescribe a form of exemption certificate for an exemption from the tax. All discounts allowed the retailer under the state sales tax for the collection of and for payment of taxes are hereby allowed and made applicable to the tax. The penalties for violations provided in section 32.057 and sections 144.010 to 144.525 are hereby made applicable to violations of this section. If any person is delinquent in the payment of the amount required to be paid under this section, or in the event a determination has been made against the person for the tax and penalty under this section, the limitation for bringing suit for the collection of the delinquent tax and penalties shall be the same as that provided in sections 144.010 to 144.525.

7. The governing body of any city that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. The ballot of submission shall be in substantially the following form:

Shall ....................... (insert the name of the city) repeal the sales tax imposed at a rate of .......... (insert rate of percent) percent for the purpose of funding the operation, construction, or renovation of historical locations and museums to promote tourism?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

8. Whenever the governing body of any city that has adopted the sales tax authorized in this section receives a petition, signed by a number of registered voters of the city equal to at least two percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

9. If the tax is repealed or terminated by any means, all funds remaining in the trust fund shall continue to be used solely for the designated purposes, and the city shall notify the director of the department of revenue of the action at least thirty days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such city, the director shall remit the balance in the account to the city and close the account of that city. The director shall notify each city of each instance of any amount refunded or any check redeemed from receipts due the city.

(L. 2007 S.B. 22)



Section 94.1000 Medically indigent sales tax authorized for St. Louis--ballot contents--director of revenue duties--rate of tax--medical indigence sales tax fund.

Medically indigent sales tax authorized for St. Louis--ballot contents--director of revenue duties--rate of tax--medical indigence sales tax fund.

94.1000. 1. The governing body of any city not within a county is hereby authorized to impose, by ordinance or order, a sales tax on all retail sales which are subject to taxation under the provisions of sections 144.010 to 144.525 for the purpose of funding medical care for the medically indigent. For the purposes of this section, the term "medically indigent" shall mean those individuals and families who do not have employer-sponsored health insurance, coverage under the Medicaid or Medicare programs, or income levels, as determined by the city imposing the tax, sufficient to purchase adequate health insurance coverage. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law. The ordinance or order shall become effective after the governing body of the city shall submit to the voters of that city a proposal to authorize the tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the city of . . . . . . . . . . . . . . . . .(name of city) impose a sales tax of . . . . . . . . . . . . . . . . (insert amount) for the purpose of funding medical care for the medically indigent?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO". If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order shall be in effect, beginning the first day of the second calendar quarter following its adoption. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the city shall have no power to impose the sales tax authorized in this section unless and until the governing body of the city shall again have submitted another such proposal and the proposal is approved by the requisite majority of the qualified voters voting thereon. However, in no event shall a proposal pursuant to this section be submitted to the voters sooner than twelve months from the date of the last proposal submitted pursuant to this section.

3. After the effective date of any tax imposed under the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax in the same manner as provided in sections 94.500 to 94.550, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized under the authority of this section. The tax imposed pursuant to this section and the tax imposed under the sales tax law of the state of Missouri shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

4. The sales tax may be approved at a rate of one-eighth of one percent, one-fourth of one percent, three-eighths of one percent, one-half of one percent, five-eighths of one percent, three-fourths of one percent, seven-eighths of one percent, or one percent of the receipts from the sale at retail of all tangible personal property and taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525.

5. All revenue generated from the tax authorized under the provisions of this section shall be deposited into the "Medical Indigence Sales Tax Fund", which is hereby created in the state treasury. The fund moneys shall be distributed to the city from which the revenue was generated for the sole purpose of funding medical care for the medically indigent, as that term is defined in this section. Once the tax authorized by this section is abolished or terminated by any means, all funds remaining in the fund shall be used solely for that purpose.

(L. 1997 S.B. 21 § 1)

Effective 7-7-97



Section 94.1008 Economic development sales tax authorized for Kirksville, ballot language, expiration date, collection, rate, creation of fund.

Economic development sales tax authorized for Kirksville, ballot language, expiration date, collection, rate, creation of fund.

94.1008. 1. The governing body of any third class city with a population of at least seventeen thousand which is located in a county of the third classification without a township form of government and with a population of at least twenty-four thousand four hundred but not in excess of twenty-five thousand may impose, by ordinance or order, an economic development sales tax on all retail sales which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525 for the purpose of funding economic development. For the purposes of this section, the term "economic development" shall mean funding any economic development project approved by the voters, including a transportation corporation, as defined in sections 238.300 to 238.367. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law. The ordinance or order shall become effective after the governing body of the city shall submit to the voters of that city a proposal to authorize the tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the city of . . . . . . . . . . (name of city) impose a sales tax of . . . . . . . . . . (insert rate) for the purpose of funding economic development in order to fund a . . . . . . . . . . (description of economic development project to be approved); provided that, the sales tax shall terminate upon the payment of all bonds issued to complete the . . . . . . . . . . (description of economic development project to be approved)? There is no guarantee of any state funding.

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO". If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order shall be in effect, beginning the first day of the second calendar quarter following its adoption or a later date if authorized by the governing body. If the governing body has not authorized the initial collection of the tax pursuant to such ordinance or order within three years after the date of the passage of the proposal, authorization for the governing body to impose such tax shall expire. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the city shall have no power to impose the sales tax authorized in this section unless and until the governing body of the city shall again have submitted another such proposal and the proposal is approved by the requisite majority of the qualified voters voting thereon. However, in no event shall a proposal pursuant to this section be submitted to the voters sooner than twelve months from the date of the last proposal submitted pursuant to this section.

3. After the effective date of any tax imposed pursuant to the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of the tax in the same manner as provided in sections 94.500 to 94.550, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized pursuant to the authority of this section. The tax imposed pursuant to this section and the tax imposed pursuant to the sales tax law of the state of Missouri shall be collected together and reported upon such forms and pursuant to such administrative rules and regulations as may be prescribed by the director of revenue. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

4. The economic development sales tax may be approved at a rate of one-quarter of one percent, one-half of one percent, three-fourths of one percent or one percent of the receipts from the sale at retail of all tangible personal property and taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525.

5. All revenue generated from the tax authorized pursuant to the provisions of this section, less one percent for the cost of collection which shall be deposited in the general revenue fund, shall be deposited into the "Local Economic Development Sales Tax Fund", which is hereby created in the state treasury. The fund moneys shall be distributed to the city from which the revenue was generated for the sole purpose of funding economic development, as that term is defined in this section. The tax authorized by this section shall terminate as approved by the voters.

(L. 2000 H.B. 1659)



Section 94.1010 Economic development sales tax, certain cities (Jefferson City)--economic development defined--ballot language--election procedure--collection procedure--rate of tax--local economic development sales tax fund, created, limitation on use of moneys--tax terminates, when.

Economic development sales tax, certain cities (Jefferson City)--economic development defined--ballot language--election procedure--collection procedure--rate of tax--local economic development sales tax fund, created, limitation on use of moneys--tax terminates, when.

94.1010. 1. The governing body of any city which has a population of at least thirty-five thousand and is located in a county with a population of at least sixty-three thousand but not in excess of eighty thousand may impose, by ordinance or order, an economic development sales tax on all retail sales which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525 for the purpose of funding economic development. For the purposes of this section, the term "economic development" shall mean the funding of the construction and debt financing of a civic and convention center, as determined by the city imposing the tax. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law. The ordinance or order shall become effective after the governing body of the city shall submit to the voters of that city a proposal to authorize the tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the city of . . . . . . . . . . (name of city) impose a sales tax of . . . . . . . . . . (insert rate) for the purpose of funding economic development in order to construct a convention center? There is no guarantee of any state funding.

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO". If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order shall be in effect, beginning the first day of the second calendar quarter following its adoption or a later date if authorized by the governing body. If the governing body has not authorized the initial collection of the tax pursuant to such ordinance or order within three years after the date of the passage of the proposal, authorization for the governing body to impose such tax shall expire. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the city shall have no power to impose the sales tax authorized in this section unless and until the governing body of the city shall again have submitted another such proposal and the proposal is approved by the requisite majority of the qualified voters voting thereon. However, in no event shall a proposal pursuant to this section be submitted to the voters sooner than twelve months from the date of the last proposal submitted pursuant to this section.

3. After the effective date of any tax imposed pursuant to the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax in the same manner as provided in sections 94.500 to 94.550, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized pursuant to the authority of this section. The tax imposed pursuant to this section and the tax imposed pursuant to the sales tax law of the state of Missouri shall be collected together and reported upon such forms and pursuant to such administrative rules and regulations as may be prescribed by the director of revenue. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

4. The economic development sales tax may be approved at a rate of one-eighth of one percent, one-fourth of one percent, three-eighths of one percent, one-half of one percent, three-fourths of one percent or one percent of the receipts from the sale at retail of all tangible personal property and taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525.

5. All revenue generated from the tax authorized pursuant to the provisions of this section, less one percent for the cost of collection which shall be deposited in the general revenue fund, shall be deposited into the "Local Economic Development Sales Tax Fund", which is hereby created in the state treasury. The fund moneys shall be distributed to the city from which the revenue was generated for the sole purpose of funding economic development, as that term is defined in this section. The tax authorized by this section is abolished or terminated when the original indebtedness for the civic and convention center is fully paid.

(L. 1997 2d Ex. Sess. H.B. 2 § 1)

Effective 12-23-97



Section 94.1011 Transient guest tax for multipurpose conference and convention center (City of Waynesville).

Transient guest tax for multipurpose conference and convention center (City of Waynesville).

94.1011. 1. The governing body of any city of the third classification with more than three thousand five hundred but fewer than three thousand six hundred inhabitants may impose, by order or ordinance, a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof. The tax shall be not more than three percent per occupied room per night, and shall be imposed solely for the purpose of funding the construction, maintenance, and repair of a multipurpose conference and convention center. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No such order or ordinance shall become effective unless the governing body of the city submits to the voters of the city at a state general, primary, or special election a proposal to authorize the governing body of the city to impose a tax under this section. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the city and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue generated by the tax shall be collected by the city collector of revenue, shall be deposited in a special trust fund, and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund that are not needed for current expenditures may be invested by the governing body in accordance with applicable laws relating to the investment of other city funds. Any interest and moneys earned on such investments shall be credited to the fund.

4. The governing body of any city that has adopted the tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. If a majority of the votes cast on the proposal are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters of the city, and the repeal is approved by a majority of the qualified voters voting on the question.

5. Whenever the governing body of any city that has adopted the tax authorized in this section receives a petition, signed by a number of registered voters of the city equal to at least two percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the tax imposed under this section, the governing body shall submit to the voters of the city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters of the city and the repeal is approved by a majority of the qualified voters voting on the question.

6. As used in this section, "transient guests" means a person or persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2010 H.B. 1442)



Section 94.1012 Economic development sales tax (Poplar Bluff)--ballot language--rate of tax--revenue from tax deposited in the local economic development sales tax fund.

Economic development sales tax (Poplar Bluff)--ballot language--rate of tax--revenue from tax deposited in the local economic development sales tax fund.

94.1012. 1. The governing body of any city of the third classification with more than sixteen thousand six hundred but fewer than sixteen thousand seven hundred inhabitants may impose, by ordinance or order, an economic development sales tax on all retail sales which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525 for the purpose of funding economic development. For the purposes of this section, the term "economic development" shall mean funding any economic development project approved by the voters, including a transportation corporation, as defined in sections 238.300 to 238.367. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law. The ordinance or order shall become effective after the governing body of the city shall submit to the voters of that city a proposal to authorize the tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the city of .......... (name of city) impose a sales tax of .......... (insert rate) for the purpose of funding economic development in order to fund a .......... (description of economic development project to be approved); provided that, the sales tax shall terminate upon the payment of all bonds issued to complete the .......... (description of economic development project to be approved)? There is no guarantee of any state funding.

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order shall be in effect beginning the first day of the second calendar quarter following its adoption or a later date if authorized by the governing body. If the governing body has not authorized the initial collection of the tax pursuant to such ordinance or order within three years after the date of the passage of the proposal, authorization for the governing body to impose such tax shall expire. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the city shall have no power to impose the sales tax authorized in this section unless and until the governing body of the city shall again have submitted another such proposal and the proposal is approved by the requisite majority of the qualified voters voting thereon. However, in no event shall a proposal pursuant to this section be submitted to the voters sooner than twelve months from the date of the last proposal submitted pursuant to this section.

3. After the effective date of any tax imposed pursuant to the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement and operation of the tax in the same manner as provided in sections 94.500 to 94.550, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized pursuant to the authority of this section. The tax imposed pursuant to this section and the tax imposed pursuant to the sales tax law of the state of Missouri shall be collected together and reported upon such forms and pursuant to such administrative rules and regulations as may be prescribed by the director of revenue. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

4. The economic development sales tax may be approved at a rate of one-half of one percent of the receipts from the sale at retail of all tangible personal property and taxable services at retail within any city adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525.

5. All revenue generated from the tax authorized pursuant to the provisions of this section, less one percent for the cost of collection which shall be deposited in the general revenue fund, shall be deposited into the "Local Economic Development Sales Tax Fund", which is hereby created in the state treasury. The fund moneys shall be distributed to the city from which the revenue was generated for the sole purpose of funding economic development, as that term is defined in this section. The tax authorized by this section shall terminate as approved by the voters.

(L. 2005 S.B. 176)

Effective 2-01-05



Section 94.1013 Transient guest tax--ballot language (cities of Jonesburg and New Florence).

Transient guest tax--ballot language (cities of Jonesburg and New Florence).

94.1013. 1. The governing body of any city of the fourth classification with more than seven hundred but fewer than eight hundred inhabitants and located in any county of the third classification without a township form of government and with more than twelve thousand but fewer than fourteen thousand inhabitants may impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels or motels situated in the city or a portion thereof, which shall not be more than five percent per occupied room per night, except that such tax shall not become effective unless the governing body of the city submits to the voters of the city at a state general or primary election a proposal to authorize the governing body of the city to impose a tax under this section. The tax authorized in this section shall be in addition to the charge for the sleeping room and all other taxes imposed by law, and the proceeds of such tax shall be used by the city for the promotion of tourism, growth of the region, and economic development. Such tax shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall .......... (insert the name of the city) impose a tax on the charges for all sleeping rooms paid by the transient guests of hotels and motels situated in .......... (name of city) at a rate of ..... (insert rate of percent) percent for the promotion of the city, growth of the region, and economic development?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter following the calendar quarter in which the election was held. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax authorized by this section shall not become effective unless and until the question is resubmitted under this section to the qualified voters of the city and such question is approved by a majority of the qualified voters of the city voting on the question.

3. As used in this section, "transient guests" means persons who occupy a room or rooms in a hotel or motel for thirty-one days or less during any calendar quarter.

(L. 2013 S.B. 23 § 94.1060)






Chapter 95 Financial Administration and Indebtedness

Section 95.115 Cities and towns may incur indebtedness, how.

Cities and towns may incur indebtedness, how.

95.115. Any city, incorporated town or village of the state, whether organized under the general laws of this state or by special charter or by constitutional charter, by vote of the constitutionally required percentage of the electors thereof voting thereon, may become indebted in an amount exceeding in any year the income and revenue provided for such year plus any unencumbered balances from previous years for any purpose authorized in the charter of such city, incorporated town or village, or by any general law of this state. Such indebtedness shall not exceed five percent of the value of taxable tangible property therein as shown by the last completed assessment for state and county purposes.

(RSMo 1939 § 7368, A.L. 1945 p. 1299, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 7217; 1919 § 8656; 1909 § 9544



Section 95.120 Additional indebtedness of cities by special vote.

Additional indebtedness of cities by special vote.

95.120. Any city, whether organized under the general laws of this state or by special charter or by constitutional charter, by vote of the constitutionally required percentage of the qualified electors thereof voting thereon, may incur an additional indebtedness for city purposes authorized in the charter of such city or by any general law of this state, not to exceed five percent of the taxable tangible property therein as shown by the last completed assessment for state and county purposes.

(L. 1945 p. 1299 § 7368a, A.L. 1990 H.B. 1621)



Section 95.123 Indebtedness to establish revolving improvement fund, purposes, procedure.

Indebtedness to establish revolving improvement fund, purposes, procedure.

95.123. 1. Any city, whether organized under the general laws of this state or by special or constitutional charter, may become indebted and issue bonds in evidence thereof in the manner and to the extent provided in sections 95.115 to 95.170, inclusive, for the purpose of establishing a revolving improvement fund to be used for the purchase of tax bills issued by the city, in payment for public improvements under any law of this state. Such purpose is found and declared to be a city purpose within the meaning of sections 95.115 and 95.120 and article X, section 1, and article VI, section 26, of the Constitution of the State of Missouri.

2. Any city desiring to establish a revolving improvement fund under this section shall proceed in the manner provided in sections 95.135 to 95.160, inclusive, and the provisions of sections 95.115, 95.120 and 95.135 to 95.170, inclusive, apply to all cities proceeding under this section.

3. The principal proceeds of the sale of any bonds issued under this section shall be deposited by the issuing municipality in a separate fund to be known as the "Revolving Improvement Fund". The issuing municipality may thereafter purchase out of the fund any special tax bills issued by it in payment for public improvements under any law of this state, and may use the fund for no other purpose. The accrued interest and any premium received upon delivery of any such bonds shall be deposited in the interest and sinking fund from which the bonds and the interest thereon are payable.

4. All sums received in payment of principal on the special tax bills so purchased shall be paid into the revolving improvement fund, and shall be reused as provided in subsection 3. So long as any bonds issued under the provisions of this section remain outstanding, all sums received in payment of interest on any special tax bills purchased with the proceeds of the sale of such bonds shall be transferred and credited to the interest and sinking fund from which the bonds and the interest thereon are payable. When all bonds issued hereunder have been fully paid, all interest received on special tax bills purchased from the revolving improvement fund shall be transferred to the revolving improvement fund.

5. When the city purchases any tax bill from a contractor and if said bill is not paid in accordance with the terms thereof the city attorney or city counselor shall forthwith institute suit on said tax bill as is by law provided.

(L. 1959 H.B. 354 §§ 1 to 5)



Section 95.125 Indebtedness for street improvements.

Indebtedness for street improvements.

95.125. Any city, whether organized under the general laws of this state or by special charter or by constitutional charter, by a vote of the constitutionally required percentage of the voters thereof voting thereon, may become indebted, not exceeding in the aggregate an additional ten percent of the value of the taxable tangible property therein as shown by the last completed assessment for state and county purposes, for the purpose of acquiring rights-of-way, constructing, extending and improving the streets and avenues and acquiring rights-of-way, constructing, extending and improving sanitary or storm sewer systems. The governing body of such city may provide that any portion or all of the cost of any such improvement be levied and assessed by such governing body on property benefitted by such improvement, and, when so provided, such city shall collect any special assessments so levied and shall use the same to reimburse the city for the amount paid or to be paid by it on the bonds of the city issued for such improvement.

(L. 1945 p. 1299 § 7368b, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 95.130 Indebtedness for waterworks, electric or other light plants.

Indebtedness for waterworks, electric or other light plants.

95.130. Any city, whether organized under the general laws of this state or by special charter or by constitutional charter, by vote of the constitutionally required percentage of the voters thereof voting thereon, may incur an indebtedness in an amount not to exceed an additional ten percent of the value of the taxable tangible property therein as shown by the last completed assessment for state and county purposes for the purpose of paying all or any part of the cost of purchasing or constructing waterworks, electric or other light plants to be owned exclusively by the city. The total general obligation indebtedness of such city shall not exceed twenty percent of the assessed valuation of such city as shown by the last completed assessment for state and county purposes.

(L. 1945 p. 1299 § 7368c, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 95.135 Annual tax to pay principal and interest--indebtedness to be retired in twenty years.

Annual tax to pay principal and interest--indebtedness to be retired in twenty years.

95.135. Before incurring any indebtedness under the provisions of sections 95.115 to 95.130, every city, incorporated town or village, whether organized under the general laws of this state or by special charter or by constitutional charter, shall provide for the collection of an annual tax on all taxable tangible property therein sufficient to pay the interest and principal of the indebtedness as they fall due, and to retire the same within twenty years from the date contracted.

(L. 1945 p. 1299 § 7368d)

CROSS REFERENCE:

Proceeds and sinking funds of bonds--to be kept separately, 108.180 to 108.230



Section 95.145 Election.

Election.

95.145. For the purpose of testing the sense of the voters of any incorporated city, town, or village, whether organized under the general laws of this state or by special charter or by constitutional charter, upon a proposition to incur debt as authorized in sections 95.115 to 95.135, the council, board of aldermen or trustees, as the case may be, shall order the question be submitted to the voters.

(RSMo 1939 § 7369, A.L. 1945 p. 1299, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7218; 1919 § 8657; 1909 § 9545



Section 95.150 Form of ballot.

Form of ballot.

95.150. The question shall be submitted in substantially the following form:

Shall . . . . . . . (name of city, town, or village) issue bonds in the amount of . . . . . . . dollars for the purpose of . . . . . . .?

(RSMo 1939 § 7370, A.L. 1953 p. 303, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7219; 1919 § 8658; 1909 § 9546



Section 95.155 Bonds issued, when, terms.

Bonds issued, when, terms.

95.155. Upon the result of the submission of the question being certified to the council, board of aldermen or trustees, as the case may be, if the proposition to incur or increase such indebtedness be assented to by the constitutionally required percentage of the voters voting on the proposition, the council, board of aldermen or trustees, as the case may be, may, by ordinance or resolution, declare the result of the submission of the question and cause bonds of such municipality to be issued, not exceeding the amount authorized, and in denominations of not less than one hundred dollars, or some multiple thereof, payable in not more than twenty years from the date they bear, bearing interest from date at a rate not exceeding the rate per annum authorized by law. All such bonds shall be signed by the mayor of the city, or chairman of the board of trustees of the town or village, as the case may be, attested by the signature of the clerk, and each bond shall have impressed thereon the corporate seal of the municipality. In the event that the charter under which a municipality may be operating makes no provision for the office of mayor, such bonds shall be signed by the presiding officer of the governing body of such municipality. In the event that the charter under which a municipality may be operating makes no provision for the office of clerk, such bonds shall be attested by the officer designated by the charter as the custodian of the seal of the municipality.

(RSMo 1939 § 7371, A.L. 1957 p. 280, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 7220; 1919 § 8659; 1909 § 9547



Section 95.160 Provisions of sections 95.115 to 95.155, scope of.

Provisions of sections 95.115 to 95.155, scope of.

95.160. The provisions of sections 95.115 to 95.155 shall apply to all cities, towns and villages in this state, whether organized by special charter or under the general laws of the state, any provision in any special charter of any city, town or village in the state to the contrary notwithstanding.

(RSMo 1939 § 7372)

Prior revisions: 1929 § 7221; 1919 § 8660; 1909 § 9548



Section 95.165 Treasurer or other officer to register bonds when requested.

Treasurer or other officer to register bonds when requested.

95.165. Whenever the owner of any coupon bond, or of any bond payable to bearer, already issued or hereafter issued by any municipal corporation now or hereafter existing in this state, whether organized under special charter or not, shall present any such bond to the treasurer or other officer of such corporation, who by law performs the duties of treasurer, with a request for the conversion of such bond into a registered bond, such treasurer, or such other officer, shall cut off and cancel the coupons of any such coupon bond so presented, and shall stamp, print or write upon such coupon bond, or such other bond payable to bearer, so presented, either upon the back or upon the face thereof, as may be convenient, a statement to the effect that the said bond is registered in the name of the owner, and that thereafter the interest and principal of said bond are payable to the registered owner. Thereafter, and from time to time any such bond may be transferred by such registered owner in person, or by attorney duly authorized on presentation of such bond to such treasurer, or such other officer, and the bond be again registered as before, a similar statement being stamped, printed or written thereon. Such statement stamped, printed or written upon any such bond may be in substantially the following form:

(Date, giving month, day and year.)

This bond is registered pursuant to the statute in such cases made and provided in the name of . . . . (here insert name of owner) and the interest and principal thereof are hereafter payable to such owner.

. . . . . . . ., treasurer (or such other officer). After any bond shall have been registered as aforesaid, the principal and interest of such bond shall be payable to the registered owner. Such treasurer, or such other officer, shall keep in his office a book or books which shall at all times show what bonds are registered and in whose names respectively.

(RSMo 1939 § 7387)

Prior revisions: 1929 § 7236; 1919 § 8668



Section 95.170 Form of bonds.

Form of bonds.

95.170. Whenever under any statute of this state or any charter of any municipal corporation, whether organized under special charter or not, in this state, any bonds are issued, whether the proceedings for the issuance of such bonds have been had in whole or in part prior to the enactment of this statute, such bonds may be issued either in the form of coupon bonds, or in the form of registered bonds, or some in the form of coupon bonds, and some in the form of registered bonds, as has been or hereafter may be provided in the proceedings for the issuance of such bonds, and notwithstanding any language or provision to the contrary contained in any such statute or charter authorizing the issuance of the bonds, or in any other law of the state. The provisions of section 95.165 shall apply to coupon bonds, so issued, as well as to other coupon bonds, or other bonds payable to bearer.

(RSMo 1939 § 7388)

Prior revisions: 1929 § 7237; 1919 § 8669



Section 95.280 Depositary for city funds, how selected.

Depositary for city funds, how selected.

95.280. 1. Subject to the provisions of section 110.030, the city council, at its regular meetings in July of each year, may receive sealed proposals for the deposit of the city funds from banking institutions doing business within the city that desire to be selected as the depositary of the funds of the city. Notice that bids will be received shall be published by the city clerk not less than one nor more than four weeks before the meeting, in some newspaper published in the city. Any banking institution doing business in the city, desiring to bid, shall deliver to the city clerk, on or before the day of the meeting, a sealed proposal stating the rate percent upon daily balances that the banking institution offers to pay to the city for the privilege of being the depositary of the funds of the city for the year next ensuing the date of the meeting; or, in the event that the selection is made for a less term than one year, as herein provided, then for the time between the date of the bid and the next regular time for the selection of a depositary. It is a misdemeanor for the city clerk or other person to disclose directly or indirectly the amount of any bid to any person before the selection of the depositary.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, the city council of any third class city with a population of more than fifteen thousand and less than nineteen thousand that is located in any county of the fourth classification with a population of more than forty thousand and less than forty-eight thousand three hundred, or of any city of the third classification with more than ten thousand five hundred but less than ten thousand six hundred inhabitants may receive sealed proposals for the deposit of city funds from banking institutions doing business within the city at any of the regular meetings of such city. The city shall send notice of bids to each banking institution in the city by regular mail at the time the notice is published in the newspaper in subsection 1 of this section. The banking institution selected as the depositary shall be offered a depositary contract for a maximum of two years. Any such city shall follow the bid procedure established in subsection 1 of this section, except as otherwise provided in this subsection.

(RSMo 1939 § 6939, A.L. 1965 p. 216, A.L. 2001 S.B. 441, A.L. 2004 H.B. 1398)

Prior revisions: 1929 § 6793; 1919 § 8280; 1909 § 9217



Section 95.285 Depositary to deposit securities--contract term for depositaries, certain cities (Maryville).

Depositary to deposit securities--contract term for depositaries, certain cities (Maryville).

95.285. 1. Except as provided in subsection 2 of this section, upon the opening of the sealed proposals submitted, the city council shall select as the depositary of the funds of the city the banking institution offering to pay to the city the largest amount for the privilege; except that the council may reject any or all bids. Within five days after the selection of the depositary, the banking institution selected shall deposit the securities as required by sections 110.010 and 110.020. The rights and duties of the parties to the depositary contract are as provided in section 110.010.

2. Notwithstanding any provision of section 95.280 or this section to the contrary, the contract term for any city of the third classification with more than ten thousand five hundred but less than ten thousand six hundred inhabitants shall begin on the first day of August following the receipt of the bid proposals.

(RSMo 1939 § 6940, A.L. 1965 p. 216, A.L. 2004 H.B. 1398)

Prior revisions: 1929 § 6794; 1919 § 8281; 1909 § 9218



Section 95.320 Bonds to issue, when--rate of interest.

Bonds to issue, when--rate of interest.

95.320. The mayor and council of any city of the third class, for the purpose of paying any sum of money which it may now or hereafter be required to pay by the judgment or decree of any court of record, may issue coupon bonds of the city, payable in such lawful money of the United States as they may provide, which shall run for a period not exceeding twenty years, may carry interest payable annually or semiannually, at a rate not exceeding six percent per annum, shall be signed by the mayor, countersigned by the city treasurer, attested by the city clerk, and shall bear the seal of the city.

(RSMo 1939 § 6981)

Prior revisions: 1929 § 6835; 1919 § 8317



Section 95.325 Not to increase indebtedness.

Not to increase indebtedness.

95.325. No such bonds shall be issued in such a manner as to increase the indebtedness of the said city, but such bonds shall be delivered in payment and discharge of sums which it shall be required to pay by the judgment or decree of any court, at least equal to the principal sum of the bonds so delivered; or such bonds shall be sold as directed by the council of the city, or, in the absence of such directions, by the city treasurer, and the proceeds thereof shall be applied only to the payment of the sums aforesaid; but all such bonds so sold shall be delivered at the same time that the sums aforesaid shall be paid and discharged.

(RSMo 1939 § 6982)

Prior revisions: 1929 § 6836; 1919 § 8318



Section 95.330 Sinking and interest funds to be provided for.

Sinking and interest funds to be provided for.

95.330. Every city issuing bonds under the provisions of sections 95.320 to 95.340 shall, before or at the time of doing so, provide for the collection of an annual tax, which, together with all sums which shall be applicable to the payment of the principal and interest of the said bonds, shall be sufficient to pay the interest of the said bonds, as it falls due, and also to constitute a sinking fund for the payment of the principal thereof at the maturity thereof. Such sinking fund shall be kept invested and managed in the same manner as the other sinking funds of such city.

(RSMo 1939 § 6983)

Prior revisions: 1929 § 6837; 1919 § 8319



Section 95.335 Bonds to be negotiable.

Bonds to be negotiable.

95.335. All bonds purporting to be issued by virtue or in pursuance of sections 95.320, 95.325 and 95.330, and signed and sealed as herein provided, shall, in favor of bona fide holders, be conclusively presumed to have been duly and regularly authorized and issued in accordance with the provisions herein contained, and no holder shall be obliged to see to the existence of the purpose of the issue, or to the regularity of any of the proceedings, or to the validity of the judgments and decrees to be paid, or to the application of the proceeds. All such bonds shall be negotiable in all respects and to the same extent as securities negotiable by the law merchant.

(RSMo 1939 § 6984)

Prior revisions: 1929 § 6838; 1919 § 8320



Section 95.340 Bonds not to be registered with state auditor.

Bonds not to be registered with state auditor.

95.340. No bonds issued under the provisions of sections 95.320, 95.325, 95.330 and 95.335 shall be required to be presented to the state auditor, or registered by him, nor shall any of the provisions in respect of the issue thereof be required to be examined or certified by him or by any other person or officer, except as shall be provided by the city council.

(RSMo 1939 § 6985)

Prior revisions: 1929 § 6839; 1919 § 8321



Section 95.345 May issue bonds for certain purposes.

May issue bonds for certain purposes.

95.345. The city council of any city of the third class may provide for the purchase of ground, and the erection of city halls, fire stations, assembly halls, memorial halls, convention halls, public library, hospital buildings, equipment and other buildings and the improvement thereof, and for the payment of the same, and also for all necessary work of improvement specified in chapter 88, by the issue of bonds or otherwise, subject to the conditions and limitations provided by sections 95.120 to 95.160.

(RSMo 1939 § 6980, A. 1949 H.B. 2043)

Prior revisions: 1929 § 6834; 1919 § 8316; 1909 § 9252



Section 95.350 Bonded debt and interest, power to levy tax for--funding outstanding debts.

Bonded debt and interest, power to levy tax for--funding outstanding debts.

95.350. The council shall have the power to levy, annually, taxes upon all taxable property within the city, in addition to other taxes, and in sufficient amount for the purpose of paying the interest and coupons as they become due on all bonds now issued and outstanding, and such taxes shall be collected in the same manner and time as other taxes. The mayor and council shall also have the power, by ordinance, to issue bonds, payable in one year, to an amount not exceeding half the current revenue for the fiscal year, and also to issue bonds in renewal of other bonds of the city maturing for the requisite amount, and which the city has no fund to pay; provided, however, that such renewal bonds shall not bear any greater rate of interest than did the original bonds, and shall not run for a longer time than ten years. The mayor and council shall also have power by ordinance to issue bonds for the purpose of funding the floating indebtedness of the city existing at the time of its incorporation as a city of the third class; provided, however, that such bonds shall not draw any greater rate of interest than six percent per annum, payable semiannually, and shall not run for a longer time than ten years.

(RSMo 1939 § 6934)

Prior revisions: 1929 § 6788; 1919 § 8275; 1909 § 9212



Section 95.355 City depositary.

City depositary.

95.355. Boards of aldermen in cities of the fourth class, at their first regular meetings in the months of January, April, July and October of each year, may select a depositary for the funds of their respective cities, for the length of time and under the rules and regulations that are provided and prescribed by ordinance therefor. The rights and duties of the parties to the depositary contract are as provided in section 110.010. The deposits shall be secured by deposit of securities as required by sections 110.010 and 110.020. The depositary shall be a banking institution doing business within the city. If such depositary cannot be selected, or such satisfactory arrangements made, the boards of aldermen may invest the moneys upon the terms and under the conditions provided by law for the loaning of county and school moneys.

(RSMo 1939 § 7160, A.L. 1965 p. 216)

Prior revisions: 1929 § 7010, 1919 § 8461; 1909 § 9363



Section 95.360 Collector to settle monthly with treasury.

Collector to settle monthly with treasury.

95.360. It shall be the duty of the city collector to pay into the treasury, monthly, all moneys received by him from all sources which may be levied by law or ordinance; also, all licenses of every description authorized by law to be collected, and all moneys belonging to the city which may come into his hands. He shall give such bond and perform such duties as may be required of him by ordinance.

(RSMo 1939 § 7150)

Prior revisions: 1929 § 7000; 1919 § 8451; 1909 § 9353

CROSS REFERENCES:

Collector to make annual report, 79.310

Collector to make annual and final settlements, 82.660

Collector to pay taxes collected into treasury monthly, 94.330



Section 95.370 Bonds may be issued to pay judgments, when--procedure.

Bonds may be issued to pay judgments, when--procedure.

95.370. The mayor and board of aldermen of any city of the fourth class, upon the assent of the constitutionally required percentage of the voters of the city voting on the question, may, by ordinance, issue bonds of the city in amounts not less than one hundred dollars each, for the purpose of paying any indebtedness of such city, reduced to judgment, which bonds shall run for a period not exceeding twenty years, may carry interest at a rate not exceeding the rate per annum authorized by law, which shall be signed by the mayor, attested by the city clerk, and shall bear the seal of the city.

(RSMo 1939 § 7153, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 7003; 1919 § 8454; 1909 § 9356



Section 95.375 Indebtedness of city not to be increased--proceeds from sale of bonds, how applied.

Indebtedness of city not to be increased--proceeds from sale of bonds, how applied.

95.375. No such bonds shall be issued in such a manner as to increase the indebtedness of the said city, but such bonds shall be sold as directed by the board of aldermen of such city, and the proceeds thereof shall be applied only to the payment and discharge of the judgment and decrees of any court for the payment of which the same may be issued, and such bonds so sold shall be delivered at the same time that the judgment and decrees aforesaid shall be paid and discharged.

(RSMo 1939 § 7154)

Prior revisions: 1929 § 7004; 1919 § 8455; 1909 § 9357



Section 95.380 Tax to be levied for payment of bonds and interest.

Tax to be levied for payment of bonds and interest.

95.380. Every city issuing bonds under the provisions of sections 95.370 to 95.400, inclusive, shall, before or at the time of doing so, provide for the levy and collection of an annual tax sufficient to pay the interest on such indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof, within twenty years from the date of issue of the said bonds.

(RSMo 1939 § 7155)

Prior revisions: 1929 § 7005; 1919 § 8456; 1909 § 9358



Section 95.385 Election to be held.

Election to be held.

95.385. For the purpose of testing the sense of the voters upon the proposition to issue bonds and levy tax provided for in sections 95.370, 95.375 and 95.380, the mayor and board of aldermen of such city shall order the question to be submitted to the voters of the city.

(RSMo 1939 § 7156, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7006; 1919 § 8457; 1909 § 9359



Section 95.390 Form of ballot.

Form of ballot.

95.390. The question shall be submitted in substantially the following form:

Shall . . . . . . (name of city) issue bonds in the amount of . . . . . . . dollars to pay judgments and to levy a tax therefor?

(RSMo 1939 § 7157, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7007; 1919 § 8458; 1909 § 9360



Section 95.395 Bonds to be registered.

Bonds to be registered.

95.395. All bonds issued under the provisions of sections 95.370 to 95.400, inclusive, shall be presented to and registered by the state auditor before being offered for sale, and it shall be the duty of the state auditor to register such bonds upon satisfactory proof that all the provisions of said sections authorizing the issue of bonds have been complied with.

(RSMo 1939 § 7158)

Prior revisions: 1929 § 7008; 1919 § 8459; 1909 § 9361



Section 95.400 Construction of law.

Construction of law.

95.400. No law or act heretofore passed by any general assembly for the state of Missouri shall be in any way construed to abridge, impair or otherwise affect the provisions of sections 95.370 to 95.395.

(RSMo 1939 § 7159)

Prior revisions: 1929 § 7009; 1919 § 8460; 1909 § 9362



Section 95.405 Bonds may be issued.

Bonds may be issued.

95.405. The board of aldermen of any city of the fourth class may issue bonds for the erection or purchase of public buildings, bridges, waterworks, electric light plants and ice plants, public parks, and other improvements, and for the establishment and maintenance of a fire department, in the manner and within the limits provided by sections 95.120 to 95.160.

(RSMo 1939 § 7180, A. 1949 H.B. 2043)

Prior revisions: 1929 § 7030; 1919 § 8481; 1909 § 9383



Section 95.410 Board may levy tax to pay interest on bonds--may issue bonds.

Board may levy tax to pay interest on bonds--may issue bonds.

95.410. The board of aldermen shall have the power to levy, annually, taxes upon all taxable property within the city in addition to other taxes, and in sufficient amount for the purpose of paying the interest and principal as may become due on all bonds now issued and outstanding, and such taxes shall be collected in the same manner and time as other taxes. The mayor and board of aldermen shall also have power, by ordinance, to issue bonds payable in one year, to an amount not exceeding half the current revenue for the fiscal year, and also to issue bonds in renewal of other bonds of the city maturing for the requisite amount and which the city has no fund to pay. Such renewal bonds shall not bear a greater average rate of interest than did the original bonds, and shall not run for a longer time than ten years. The mayor and board of aldermen shall also have power, by ordinance, to issue bonds for the purpose of funding the floating indebtedness of the city existing at the time of its incorporation as a city of the fourth class. The mayor and board of aldermen shall have power, by ordinance, to issue bonds for the purpose of extinguishing or paying off any indebtedness against any such city of the fourth class; provided, such indebtedness has been contracted by and with the consent of the constitutionally required percentage of the voters voting in favor of the question and declared by any court of competent jurisdiction to be a legal and valid indebtedness, and which has or may hereafter become a judgment against such city. The aggregate amount of such judgment and existing indebtedness shall not exceed the constitutional limit of such city, and such bonds shall not bear any greater rate of interest than the rate per annum permitted by law, and shall not run for a longer time than twenty years.

(RSMo 1939 § 7152, A. 1949 H.B. 2043, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 7002; 1919 § 8453; 1909 § 9355



Section 95.415 May issue bonds for payment of judgment--how sold.

May issue bonds for payment of judgment--how sold.

95.415. Any city or town in this state having a special charter and containing ten thousand inhabitants or less may, for the purpose of paying any indebtedness of any such city or town which may have been ascertained or determined by a judgment or decree of any court of competent jurisdiction, issue and sell negotiable bonds of any such city or town to an amount sufficient to pay off and satisfy such judgments or decrees; such bonds to be made, issued and sold as may be provided and directed by ordinance.

(RSMo 1939 § 7457)

Prior revisions: 1929 § 7304; 1919 § 8719; 1909 § 9598

CROSS REFERENCE:

Revenue bonds for waterworks, cities of 3,000 to 10,000, 91.595 to 91.597



Section 95.420 Amounts--time to run--rate of interest--where paid.

Amounts--time to run--rate of interest--where paid.

95.420. Such bonds shall be issued in amounts of not less than one hundred dollars and not over one thousand dollars each, and may be negotiable in form, and shall become due at such time, not exceeding twenty years from their date, as may be provided by ordinance, and shall bear interest, payable annually or semiannually, at a rate not exceeding six percent per annum; the principal and interest thereof being payable at such place in the United States and in such lawful money of the United States as may be specified in the ordinance directing their issue and in the bonds, and shall be executed under the seal of the city or town and by such officers or officer and in such manner as may be directed by ordinance.

(RSMo 1939 § 7458)

Prior revisions: 1929 § 7305; 1919 § 8720; 1909 § 9599



Section 95.425 Net income from water and light plants, how applied.

Net income from water and light plants, how applied.

95.425. In case any such bonds shall be issued for the purpose of paying off any such judgments or decrees already rendered, or which may hereafter be rendered, on account of indebtedness arising from the purchase or acquisition by such city or town of any waterworks, gas works, electric light works or property from the ownership whereof by the city or town an income or revenue may be derived, all such income or revenue from such waterworks, gas works, electric light works, or property, after paying the running expenses, the necessary cost of repairs or reasonable enlargements or extension, shall be set aside and used, first, for the purpose of paying interest matured or maturing upon such bonds during the fiscal year for which such income or revenue is received, and the residue of such income or revenue shall constitute a sinking fund to meet the principal of such bonds when the same shall become due, and shall be kept and invested and managed as sinking funds of such city or town are required to be kept and invested and managed by the laws of this state and the charter of such city or town.

(RSMo 1939 § 7459)

Prior revisions: 1929 § 7306; 1919 § 8721; 1909 § 9600



Section 95.430 Bonds, how sold--proceeds, how applied.

Bonds, how sold--proceeds, how applied.

95.430. Such bonds shall be sold as directed by ordinance, or, in the absence of such directions, by the city treasurer, and the proceeds thereof shall be applied and used for the payment of the judgments and decrees for the payment whereof the same were directed to be issued; provided, however, that said bonds shall not be sold for less than par.

(RSMo 1939 § 7460)

Prior revisions: 1929 § 7307; 1919 § 8722; 1909 § 9601



Section 95.435 Sinking fund to be provided.

Sinking fund to be provided.

95.435. Every city or town before issuing such bonds shall provide for a sinking fund to be levied and collected during each year prior to the maturity of any bonds issued under the provisions of sections 95.415 to 95.460, sufficient to provide for the payment of the bonds at maturity, or any interest thereon; and any ordinance authorizing and directing the issue of such bonds shall also provide for a sinking fund for their payment. Such sinking fund shall be provided from the annual revenues and incomes mentioned in section 95.425, if such there be, and from a special tax to be levied annually, sufficient to meet and discharge the maturing bonds and matured or maturing interest; and the city council or other proper legislative body of any such city or town shall be bound and required to levy and collect, during each fiscal year, a special tax sufficient, with the aforesaid revenues and incomes, to pay all interest matured and maturing during that fiscal year, and provide for and keep up the sinking fund as aforesaid.

(RSMo 1939 § 7461)

Prior revisions: 1929 § 7308; 1919 § 8723; 1909 § 9602



Section 95.440 Question to be submitted to voters.

Question to be submitted to voters.

95.440. For the purpose of testing the sense of the voters upon a proposition to issue bonds for the purposes of taking up the indebtedness of such city or town as has been ascertained and determined by a judgment or decree of court, the council, trustees or other proper authority of such municipality shall order the question to be submitted to the voters.

(RSMo 1939 § 7462, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7309; 1919 § 8724; 1909 § 9603



Section 95.445 Form of ballot.

Form of ballot.

95.445. The question shall be submitted in substantially the following form:

Shall . . . . . . . (name of city) issue bonds in the amount of . . . . . . . dollars to pay a . . . . . . (judgment or decree) and levy a tax therefor?

(RSMo 1939 § 7463, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7310; 1919 § 8725; 1909 § 9604



Section 95.450 Bonds issued, when--procedure, limits.

Bonds issued, when--procedure, limits.

95.450. If the bond issue by any such city or town be carried or consented to by the constitutionally required percentage of the voters voting on the question, the council, trustees or other legislative authority of such city or town may, by ordinance, declare the result of the submission of the question, and cause such bonds of such city or town to be issued for the amount of such indebtedness as has been ascertained and determined by judgment or decree of court.

(RSMo 1939 § 7464, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 7311; 1919 § 8726; 1909 § 9605



Section 95.455 Bonds to be registered.

Bonds to be registered.

95.455. All bonds issued under the provisions of sections 95.415 to 95.460 shall be presented to and registered by the state auditor before being offered for sale, and it shall be the duty of the state auditor to register such bonds, upon satisfactory proof, that all the provisions of said sections authorizing the issue of bonds have been complied with.

(RSMo 1939 § 7465)

Prior revisions: 1929 § 7312; 1919 § 8727; 1909 § 9606



Section 95.460 Effect of sections 95.415 to 95.455.

Effect of sections 95.415 to 95.455.

95.460. No law or act heretofore passed by any general assembly for the state of Missouri shall be in any way construed to abridge, impair or otherwise affect the provisions of sections 95.415 to 95.455.

(RSMo 1939 § 7466)

Prior revisions: 1929 § 7313; 1919 § 8728; 1909 § 9607



Section 95.465 Mayor and two houses of legislation defined (cities over 100,000).

Mayor and two houses of legislation defined (cities over 100,000).

95.465. In sections 95.465 to 95.500, the word "mayor" shall include the chief magistrate in every such city, and the words "two houses of legislation" shall include the municipal assembly and the common council of every city having such a body of government.

(RSMo 1939 § 7583)

Prior revisions: 1929 § 7440; 1919 § 8848; 1909 § 9697



Section 95.470 Certain cities may issue bonds to pay judgment debts--form, conditions of bonds (cities over 100,000).

Certain cities may issue bonds to pay judgment debts--form, conditions of bonds (cities over 100,000).

95.470. The mayor and the two houses of legislation of any city having more than one hundred thousand inhabitants, for the purpose of paying any sums of money which it may now or hereafter be required to pay by the judgment or decree of any court, may issue coupon bonds of the city, payable in such lawful money of the United States as they may provide, which shall run for a period not exceeding twenty years, may carry interest payable annually or semiannually, at a rate not exceeding six percent per annum, shall be signed by the mayor, countersigned by the comptroller, attested by the clerk or register, and shall bear the seal of the city.

(RSMo 1939 § 7577)

Prior revisions: 1929 § 7434; 1919 § 8842; 1909 § 9691



Section 95.475 Proceeds from sale of bonds used to pay judgment (cities over 100,000).

Proceeds from sale of bonds used to pay judgment (cities over 100,000).

95.475. No such bonds shall be issued in such a manner as to increase the indebtedness of the said city, but such bonds shall be delivered in payment and discharge of sums which it shall be required to pay by the judgment or decree of any court, at least equal to the principal sum of the bonds so delivered, or such bonds shall be sold as directed by the two houses of legislation of the city, or, in the absence of such directions, by the city treasurer, and the proceeds thereof shall be applied only to the payment of the sums aforesaid; but all such bonds so sold shall be delivered at the same time that the sums aforesaid shall be paid and discharged.

(RSMo 1939 § 7578)

Prior revisions: 1929 § 7435; 1919 § 8843; 1909 § 9692



Section 95.480 Sinking fund--annual tax (cities over 100,000).

Sinking fund--annual tax (cities over 100,000).

95.480. Every city issuing bonds under the provisions of sections 95.465 to 95.500 shall, before or at the time of doing so, provide for the collection of an annual tax, which, together with all sums which shall be applicable to the payment of the principal and interest of the said bonds, shall be sufficient to pay the interest of the said bonds, as it falls due, and also to constitute a sinking fund for the payment of the principal thereof at the maturity thereof. Such sinking fund shall be kept invested and managed in the same manner as the other sinking funds of such city.

(RSMo 1939 § 7579)

Prior revisions: 1929 § 7436; 1919 § 8844; 1909 § 9693



Section 95.485 Debt arising from purchase of waterworks, income applied, how (cities over 100,000).

Debt arising from purchase of waterworks, income applied, how (cities over 100,000).

95.485. In case any such bonds shall be issued for the purpose of paying any such sums required to be paid by a court on account of or in respect of the purchase or acquisition by such city of any waterworks, gas works, electric light works or property from which such city may thereafter derive any income or revenue, such income and revenue for each year shall be used to pay the cost of maintaining, repairing, enlarging and extending such works or property, and the interest on such bonds, and the residue of such income and revenue shall be paid into the sinking fund provided for by section 95.480, for the payment of the principal of such bonds.

(RSMo 1939 § 7580)

Prior revisions: 1929 § 7437; 1919 § 8845; 1909 § 9694



Section 95.490 Bonds presumed to have been regularly authorized and issued--negotiability (cities over 100,000).

Bonds presumed to have been regularly authorized and issued--negotiability (cities over 100,000).

95.490. All bonds purporting to be issued by virtue or in pursuance of sections 95.470 to 95.485, and signed and sealed as herein provided, shall in favor of bona fide holders, be conclusively presumed to have been duly and regularly authorized and issued in accordance with the provisions herein contained and no holder shall be obliged to see to the existence of the purpose of the issue, or to the regularity of any of the proceedings, or to the validity of the judgments and decrees to be paid, or to the application of the proceeds. All such bonds shall be negotiable in all respects and to the same extent as securities negotiable by the law merchant.

(RSMo 1939 § 7581)

Prior revisions: 1929 § 7438; 1919 § 8846; 1909 § 9695



Section 95.495 Need not be registered with state auditor (cities over 100,000).

Need not be registered with state auditor (cities over 100,000).

95.495. No bonds issued under the provisions of sections 95.470 to 95.490 shall be required to be presented to the state auditor, or registered by him, nor shall any of the provisions in respect of the issue thereof be required to be examined or certified by him, or by any other person or officer, except as shall be provided by the two houses of legislation of the city.

(RSMo 1939 § 7582)

Prior revisions: 1929 § 7439; 1919 § 8847; 1909 § 9696



Section 95.500 Certain laws not repealed--this law not to be impaired (cities over 100,000).

Certain laws not repealed--this law not to be impaired (cities over 100,000).

95.500. Sections 95.465 to 95.500 shall not repeal, abridge, impair or in any way affect any law or act passed by the thirty-eighth general assembly of this state, relating to the issue and sale of bonds of any such city for the purpose of paying judgments or decrees of courts, and providing for the payment of any such bonds; and no law or act passed by the said thirty-eighth general assembly shall be in any way construed to abridge, impair or otherwise affect the provisions of said sections.

(RSMo 1939 § 7584)

Prior revisions: 1929 § 7441; 1919 § 8849; 1909 § 9698



Section 95.505 Certain municipal officers to pay fees to treasurer (cities over 200,000).

Certain municipal officers to pay fees to treasurer (cities over 200,000).

95.505. Every officer of any municipality in this state having a population of more than two hundred thousand inhabitants, who performs duties for the state by virtue of his office, and whose salary and the expenses of his office are paid, or for the payment of which provision is made, by such municipality, directly out of its treasury, shall collect and pay over daily to the treasurer of such municipality all fees, commissions and other compensation allowed or authorized under and by virtue of any state law, for or by reason of the performance by him of any and all acts for or on account of the state, or duties imposed upon him relating in any manner to the state or its revenue or other affairs; and he shall make settlement therefor in the same manner as is or may be required of other officers of such municipality. Nothing in this section shall be so construed as to apply to collectors of revenue in such municipalities; provided, that such municipality shall pay all the expenses of making out the back tax books.

(RSMo 1939 § 7425)

Prior revisions: 1929 § 7272; 1919 § 8692; 1909 § 9572



Section 95.510 Board of aldermen to call bond election for national park or plaza (cities over 400,000).

Board of aldermen to call bond election for national park or plaza (cities over 400,000).

95.510. In the event that at any time the United States, or any qualified authority thereof, shall propose to establish and improve, within any city in this state now or hereafter having a population of four hundred thousand inhabitants or more, a national park or plaza, intended and designed to commemorate any great event or movement in our national history, to be accessible to the public under federal regulation, and to cover an area within such city of not less than one million square feet, and one thousand or more voters of such city shall petition the board of aldermen of such city, asking that the question be submitted to the voters to determine whether, in consideration of and in order to induce the location and establishment of such improved park or plaza in such city, the city shall incur indebtedness and evidence the same by the issuance of bonds for the purpose of providing funds to make the payment by way of assistance herein referred to, it shall be the duty of the board of aldermen as soon as conveniently may be, to submit the question to the voters.

(RSMo 1939 § 15373, A.L. 1978 H.B. 971)



Section 95.515 Questions to be submitted--amount of bonds to be voted (cities over 400,000).

Questions to be submitted--amount of bonds to be voted (cities over 400,000).

95.515. There shall be submitted to the voters the question whether or not such city shall incur an indebtedness and evidence the same by the issuance of bonds for the purpose of providing funds to pay by way of assistance to the United States, or its qualified authority, in consideration of and in order to induce the location and establishment within such city of such park or plaza, the sum fixed by the ordinance providing for the submission of the question, which sum shall not exceed one-fourth of the total amount to be expended by the United States, or its authority, for the acquisition and establishment of such park or plaza (including site and improvements), and shall not exceed the sum of eight million dollars; nor shall such sum, when added to the other indebtedness of the city, exceed its capacity to become indebted under the constitution of this state.

(RSMo 1939 § 15374, A.L. 1978 H.B. 971)



Section 95.520 Bonds issued, when (cities over 400,000).

Bonds issued, when (cities over 400,000).

95.520. In the event that at such election the constitutionally required percentage of the voters of such city voting on such proposition shall vote in favor thereof, then such city shall issue and dispose of its bonds thus authorized, and pay to the United States or its qualified authority, out of the proceeds of such bonds, the amount of the payment and consideration so voted. All bonds issued under the provisions of sections 95.510 to 95.525 shall be subject to all limitations, terms and provisions of law now or hereafter applicable to the issuance and sale of general obligation bonds of such cities.

(RSMo 1939 § 15375, A.L. 1990 H.B. 1621)



Section 95.525 United States granted authority to establish parks in state (cities over 400,000).

United States granted authority to establish parks in state (cities over 400,000).

95.525. The consent of the state of Missouri is hereby fully given to the acquisition by the United States or any qualified authority thereof, by purchase, grant or condemnation, of any lands or improvements thereon, in any of the cities to which sections 95.510 to 95.525 are applicable, for the purpose of establishing, improving in any manner, and maintaining any national park or plaza of the character described.

(RSMo 1939 § 15376)



Section 95.527 Additional bonds authorized for national park or plaza--election (cities over 400,000).

Additional bonds authorized for national park or plaza--election (cities over 400,000).

95.527. 1. Any city having a population of four hundred thousand inhabitants or more may borrow money and issue bonds in an amount not to exceed one million five hundred thousand dollars for the purpose of providing funds to supplement the funds authorized by sections 95.510 to 95.525. Any additional funds authorized hereunder shall be expended as provided by ordinance, and the ordinance shall provide the extent, if any, to which any expenditure shall be conditioned upon the expenditures of additional funds for improvements to be made by the United States.

2. The submission of the question may be ordered by ordinance without a petition therefor, and all bonds issued under the provisions of this section are subject to all limitations, terms and provisions of law applicable to the issuance and sale of general obligation bonds of the city.

(L. 1965 p. 220 §§ 1, 2, A.L. 1978 H.B. 971)



Section 95.530 Funds committee--membership--chairman--selection of depositary--duties of chairman--financial institutions, agencies and officials to report--bonds and securities--may invest funds, when, how (certain cities).

Funds committee--membership--chairman--selection of depositary--duties of chairman--financial institutions, agencies and officials to report--bonds and securities--may invest funds, when, how (certain cities).

95.530. In all cities not within a county, the mayor, the comptroller and the treasurer shall constitute the funds committee, and the treasurer, by virtue of his office, shall serve as chairman of such committee. The committee shall annually select a bank or banks, or trust company or trust companies, or credit union or credit unions, savings and loan or savings and loans, which has its principal place of business in Missouri referred to hereafter as "listed institutions", for the current deposit of the city's funds, which in their opinion will be most commensurate with the safety thereof. The treasurer, as chairman, shall supervise the business of the committee and maintain records of committee proceedings, and shall call annual meetings or any other meeting as often as the business of the city may require. The treasurer shall be a member of any financial planning or decision-making body or committee furthering the needs of the city's financial business, except the legislative and appropriating bodies. The treasurer, by virtue of his office, shall sit on any committee or group which deals with the issuance of bonds of the city or any agency or instrumentality thereof. The treasurer shall serve as the chief investment and cash management officer of the city and, as such, act as the sole investment authority on any investments of public funds held by the city or any instrumentality thereof, including funds derived from proceeds from the issuance of bonds and funds from proceeds from lease/purchase agreements. Such investments shall be made in a manner consistent with investment policies approved by the funds commission, and with judgment and care, under circumstances then prevailing, which persons of prudence, discretion and intelligence exercise in the management of their own affairs, not for speculation, but for investment, considering the probable safety of capital and income to be derived. The treasurer shall ensure the safety of all funds held by the city or any instrumentalities thereof and, upon the approval of the funds commission and reasonable notice, may assume control of any accounts not managed in compliance with state law, serve as the custodian of any funds held in such accounts and take any other measures reasonably required to ensure the preservation of public funds and compliance with applicable law. The funds commission, also known as the "funds committee", shall approve all financial institutions for any banking services required by the city pursuant to investment policies and evaluation criteria set by the treasurer and approved by the funds commission. At least once per year, the treasurer and the city's external auditors shall report to the comptroller on the city's compliance with this section. Any state or municipally created agency, citywide elected officials or any instrumentality thereof working in cooperation with the city in the collection, management, investment or disbursement of governmental funds, shall annually report a listing of all listed institution's accounts, including a list of all pledged collateral, to the fund committee. Any financial institution acting as a depository or custodian of public funds for any state or municipally created agency, citywide elected official or any instrumentality thereof working in the collection, management, investment or disbursement of governmental funds for a city located not within a county shall annually report to the funds committee. Such agencies, elected officials and instrumentalities shall, during the interim period, report any change or transfer or establishment of new accounts or changes in collateral to the fund committee within ten days of doing so. Financial institutions, when requested by the funds committee, shall verify such information. Before any deposit shall be made by the treasurer in any listed institution, the institution shall give a bond in an amount equal to the deposit, with good and sufficient sureties, to be approved by the unanimous vote of the members of the funds committee, for the safekeeping and prompt payment of such funds, or any part thereof, when demanded by the treasurer, and shall at all times keep the sureties on such bond satisfactory to the funds committee. In lieu of or in addition to such bond, listed institutions may, with the unanimous consent of the members of the funds committee, deposit with the treasurer of such city or with some other mutually satisfactory depositary in such city, in escrow, bonds or treasury certificates of the United States or other interest-bearing obligations guaranteed as to both principal and interest by the United States or agency or instrumentality thereof in accordance with the approved collateral securities maintained and approved by the state treasurer, or bonds of the state of Missouri or of any city not within a county, of a par value equal to the amount of such deposit, or any part of such deposit not protected by such bond. The securities so deposited shall, in case of default by any such listed institution, be taken possession of by the funds committee, and to the extent required to make good such default, be sold for the benefit of such city. Any securities so deposited may, with the unanimous consent of the members of the funds committee, be withdrawn, and others of equal value and amount substituted therefor. As the amount of such funds on deposit is reduced, listed institutions, when not in default, shall be permitted to withdraw the excess of collateral, except that there shall at no time be a less amount in par value of collateral than the amount at such time of deposits. The securities so deposited or any substitute therefor, shall, upon default, be exhausted before recourse shall be had against the securities upon any bond executed by listed institutions for the protection of such deposits. In lieu of or in addition to such deposit of city funds in listed institutions, the treasurer may invest funds belonging to such city and not immediately needed for the purpose to which such funds or any of them may be applicable, in accordance with section 15, article IV of the Missouri Constitution. In addition, the treasurer may enter into repurchase agreements maturing and becoming payable within ninety days secured by United States Treasury obligations or obligations of the United States government agencies or instrumentalities of any maturity as provided by law.

(RSMo 1939 § 7757, A.L. 1988 H.B. 1583, A.L. 1990 H.B. 1716, A.L. 1992 H.B. 1228, A.L. 1994 S.B. 567, A.L. 1999 S.B. 386)

Prior revisions: 1929 § 7609; 1919 § 9008; 1909 § 9858



Section 95.535 All fees to be deposited in treasury--duty of comptroller (St. Louis City).

All fees to be deposited in treasury--duty of comptroller (St. Louis City).

95.535. All public officers, excepting the public administrator and notaries public, in the city of St. Louis shall be compensated for their services by salaries only. It shall be the duty of any public officer in such city to charge on behalf of the city every fee that accrues in or to his office and to receive the same and all fees, fines, costs, commissions, penalties and charges that may be taxed in his office. All such fees, fines, costs, commissions, penalties and charges imposed by law and collected by such officer shall be paid into the city treasury and become the property of the city. The comptroller of such city shall determine by a proper order the current or future dates or periods when such fees, fines, costs, commissions, penalties or charges so collected by any of the officers in said city shall be paid and turned over to the city treasury and how they shall be accounted for. The comptroller shall require a sworn or affirmed statement by each public officer, showing such items collected in detail, their source character and the aggregate amount thereof, and shall require a copy of such sworn or affirmed statement to be filed in the office of the city register. Nothing herein contained shall be construed to include the performance by the sheriff of his duties as trustee in any deed of trust or mortgage with power of sale, within the term "services" used herein.

(L. 1945 p. 1512 § 1)



Section 95.537 Officers and employees, salaries paid biweekly (St. Louis City).

Officers and employees, salaries paid biweekly (St. Louis City).

95.537. All salaries fixed by statute for public officers, elective or appointive, or their deputies, assistants and employees, in any city now having or which may hereafter acquire a population of seven hundred thousand inhabitants or more, and which are payable by the treasurer of the city, shall be paid biweekly.

(L. 1963 p. 155 § 1)



Section 95.540 City may establish pension system for officers, employees and dependents--costs for utility, library, museum and zoo employees, how paid (cities over 450,000).

City may establish pension system for officers, employees and dependents--costs for utility, library, museum and zoo employees, how paid (cities over 450,000).

95.540. 1. The following words and phrases as used in this section, unless a different meaning is plainly required by the context, shall mean:

(1) "Employee", any person regularly employed by any city, within the authorization of this section, who receives remuneration from the city for personal services rendered the city. The term "employee" shall not include any person:

(a) Who is included as an active member in any other pension plan similar in purpose by reason of his employment with the city, except the federal Social Security Old Age, Survivors, and Disability Insurance Program, as amended; or

(b) Who acts for the city under contracts or is paid wholly on a fee basis; or

(c) Who is a city officer or elected official of the city as defined in this section; or

(d) Who is employed by the city as a "fireman" or "policeman";

(2) "Officer", any officer or elected official of the city who has been delegated some substantial part of the sovereign power to be independently exercised with some continuity and without control of a superior power other than the law.

2. Any city of this state that now has or may hereafter have a population of more than four hundred and fifty thousand inhabitants is hereby authorized to provide by ordinance or otherwise for the pensioning of its employees and officers, in one or more plans, whether performing city or county functions, and the widows and minor children of deceased employees and officers and to appropriate and utilize its municipal revenues and other available funds for such purposes.

3. The employees and officers of any municipally owned public utility may be included within the provisions of any pension plan adopted in pursuance of subsection 2, but the cost of paying pensions to such employees and officers and the widows and minor children thereof, as well as its pro rata share of the expenses of administration and the operation of the pension system, as a whole, shall be borne by the funds or revenues of such municipally owned public utility.

4. The employees and officers of any administrative board or board of control organized and existing under the general laws of the state of Missouri for the purpose of furnishing library services or maintaining and operating an art museum or a zoological park or similar public service to the inhabitants of such city may be included within the provisions of any pension plan adopted in pursuance of subsection 2, but the cost of paying pensions to such employees and officers and widows and minor children thereof, as well as their pro rata share of the expenses of administration and the operation of the pension system, as a whole, shall be borne by the funds or revenues of such administrative board or board of control; provided, however, that the employees and officers of any such board or board of control shall not be included in any such pension plan unless the ordinance of such city providing for the inclusion of such employees and officers shall be accepted by resolution of such administrative board or board of control.

(L. 1959 S.B. 329 §§ 1, 2, 3, A.L. 1971 S.B. 207)



Section 95.545 City may provide medical, health and life insurance for certain employees (St. Louis City).

City may provide medical, health and life insurance for certain employees (St. Louis City).

95.545. The governing body of any constitutional charter city not within a county that now has or may hereafter have a population of six hundred thousand inhabitants or more may by ordinance establish a medical, health and life insurance program for the coverage of certain public employees as provided in sections 95.545 to 95.555.

(L. 1971 H.B. 441 § 1)



Section 95.547 Employees who may be covered (St. Louis City).

Employees who may be covered (St. Louis City).

95.547. The ordinance authorizing the insurance program may provide for the coverage within a single plan of municipal employees, public employees performing county functions within the city, employees of any municipally owned or operated public utility, and the employees of any independent public board or agency operating within the city under the authority of a statute of this state or ordinance of the city.

(L. 1971 H.B. 441 § 2)



Section 95.549 Program, how financed--services covered (St. Louis City).

Program, how financed--services covered (St. Louis City).

95.549. Such city may appropriate and utilize its revenues and other available funds to contribute to all or part of the cost of such plan, including payment of insurance premiums, for furnishing all or a part of the medical, hospital, and life insurance benefits provided under the plan for its employees, and comparable benefits for employees who rely solely on spiritual means through prayer for healing. Any participating public employee whose compensation is not paid by such city from municipal or county revenues may not have premiums or pro rata costs paid therefrom, but such premiums or costs shall be paid from the revenues of the participating public utility, board or agency employing such employee.

(L. 1971 H.B. 441 § 3)



Section 95.551 Employee defined (St. Louis City).

Employee defined (St. Louis City).

95.551. The term "employee" shall not include any appointed or elected officers who may be prohibited from the receipt of benefits hereunder by the application of any provision of any statute or of the constitution of this state affecting the compensation of public officers, but such term shall otherwise be deemed to include public officers.

(L. 1971 H.B. 441 § 4)



Section 95.553 Independent board employees, how handled (St. Louis City).

Independent board employees, how handled (St. Louis City).

95.553. No employees of any independent public board or agency shall be covered by any plan adopted hereunder unless their inclusion shall be authorized by resolution or order of such board or agency; but any such city may terminate the coverage of the employees of any public board or agency or modify the scope of their coverage in the manner authorized by ordinance or by amendment thereto, notwithstanding the resolution or order of any independent board or agency.

(L. 1971 H.B. 441 § 5)



Section 95.555 City authorized to contract with insurers--rules and regulations authorized (St. Louis City).

City authorized to contract with insurers--rules and regulations authorized (St. Louis City).

95.555. Any ordinance adopted hereunder may empower the city to contract for the purposes of sections 95.545 to 95.555 with insurance companies authorized to do business in this state and may authorize an officer or board of the city to adopt rules and regulations with respect to all matters pertaining to coverage and claims under any insurance program hereunder which are not inconsistent with any provision of sections 95.545 to 95.555.

(L. 1971 H.B. 441 § 6)



Section 95.556 Officers to administer--membership and benefits as compensation.

Officers to administer--membership and benefits as compensation.

95.556. 1. In addition to their other duties as prescribed by law, appointed or elected officers whose employees are extended coverage under an insurance program as provided in sections 95.540 to 95.555 shall be responsible for carrying out the administrative duties resulting from said program.

2. For the performance of the additional administrative duties required by any such insurance program, the officers referred to herein shall be enrolled as members of and be entitled to the benefits of any group insurance program provided for their employees.

(L. 1973 H.B. 444)






Chapter 96 Municipal Health and Welfare

Section 96.150 Submission of question to voters--maximum tax authorized--approval required--tax may be ended--board of trustees, authority to operate or lease hospital.

Submission of question to voters--maximum tax authorized--approval required--tax may be ended--board of trustees, authority to operate or lease hospital.

96.150. 1. When one hundred voters of any city of the third class shall petition the mayor and council asking that an annual tax as specified in the petition not to exceed fifty cents on each one hundred dollars assessed valuation annually be levied for the establishment, equipping, operating, and maintaining by purchase, lease, construction or otherwise of a health care facility in such city for the care and treatment of the sick, disabled, and infirm persons, the mayor and council shall submit the question to the voters. For all purposes under sections 96.150 to 96.228 each type of facility shall be considered as a separate facility.

2. The question shall be submitted in substantially the following form:

Shall there be . . . . . . cent tax for . . . . . (establishment of, equipping, operating and maintaining) a . . . . . . . (hospital, nursing home, or convalescent home, etc.) in the city for the care and treatment of the sick, disabled and infirm?

3. If two-thirds of the voters voting on the question shall vote for such tax, the tax shall be levied and collected in like manner as other general taxes of the city and shall be a separate fund established for the facility.

4. The tax shall cease in case the voters in the city shall so determine by a majority vote at any election held on such question. Unless otherwise specified in the proposition approved by the voters, the trustees may continue to operate any such facility under the provisions of sections 96.150 to 96.228.

5. The trustees shall have authority to operate, maintain and manage a hospital and hospital facilities, and to make and enter into contracts, for the use, operation or management of a hospital or hospital facilities; to make and enter into leases of equipment and real property, a hospital or hospital facilities, as lessor or lessee, regardless of the duration of such lease; provided, however, that any lease of substantially all of the hospital, as the term "hospital" is defined in section 197.020, wherein the board of trustees is lessor shall be entered into only with the approval of the council; and further to provide rules and regulations for the operation, management or use of a hospital or hospital facilities. Any agreement entered into pursuant to this subsection pertaining to the lease of the hospital, as herein defined, shall have a definite termination date as negotiated by the parties, but this shall not preclude the trustees from entering into a renewal of the agreement with the same or other parties pertaining to the same or other subjects upon such terms and conditions as the parties may agree.

(RSMo 1939 § 7036, A.L. 1969 p. 171, A.L. 1978 H.B. 971, A.L. 1979 S.B. 445, A.L. 1984 S.B. 576, A.L. 1987 H.B. 810)

Prior revision: 1929 § 6890

CROSS REFERENCES:

Bonds may be issued for hospital buildings, etc., 95.345

Contagious diseases, regulations for prevention of--erection of hospitals, etc., 77.530



Section 96.160 Board of trustees--appointment.

Board of trustees--appointment.

96.160. 1. Each facility established or operated and maintained under the provisions of sections 96.150 to 96.228 shall be governed by a board of trustees who shall serve without compensation. Each such board of trustees shall consist of five trustees, who shall be citizens of the city, unless the council shall provide by ordinance for a larger board of not more than fifteen trustees. Trustees shall be appointed by the mayor with the approval of the council and shall be chosen with reference to their fitness for such position; provided no member of the city council and no member of the immediate family of a member of the city council shall be a member of the board.

2. An ordinance providing for a larger board of trustees may provide that some or all of the trustees need not be citizens of the city, but shall be citizens of the state of Missouri.

3. Any city establishing or maintaining and operating more than one health care facility may provide by ordinance that one board of trustees shall manage and operate two or more health care facilities.

(RSMo 1939 § 7037, A.L. 1969 p. 171, A.L. 1979 S.B. 445, A.L. 2008 H.B. 1790)

Prior revision: 1929 § 6891



Section 96.170 Terms of office of trustees--vacancies.

Terms of office of trustees--vacancies.

96.170. 1. Unless the council has provided for a larger board of trustees, two of the trustees first appointed under the provisions of sections 96.150 to 96.228 shall hold office for terms of four years, and the remaining trustees first appointed shall hold office respectively for a term of one, two, and three years as indicated in the order of the mayor appointing them; thereafter each member shall be appointed for a term of four years. When the council has provided for a larger board of trustees, the trustees first appointed shall hold office for terms so that as nearly as possible the terms of an equal number expire in each of the succeeding four years as indicated by the order of the mayor appointing them; thereafter each member shall be appointed for a term of four years. If the council increases the size of the board by ordinance, the trustees then in office shall continue to serve for the remainder of the term for which appointed; the additional members shall be appointed such that as nearly as possible equal numbers expire in succeeding years.

2. Vacancies on the board shall be filled in the same manner provided herein for appointment of members. Any person appointed to fill a vacancy on the board shall serve for the unexpired portion of the original term.

3. In the event the council has provided for a larger board of trustees and subsequently the size of the board is reduced, the trustees then in office shall continue to serve for the remainder of the terms for which they were appointed. After the effective date of the reduction in size of the board, the mayor shall appoint as nearly as possible an equal number of trustees in each of the four succeeding years.

(RSMo 1939 § 7038, A.L. 1979 S.B. 445)

Prior revision: 1929 § 6892



Section 96.175 Removal of trustees, procedure.

Removal of trustees, procedure.

96.175. A trustee may be removed for crimes, misconduct, habitual drunkenness, willful neglect of duty, corruption in office, incompetency or oppression in office or for breach of standards required of a fiduciary in connection with managing and operating the facility under sections 96.150 to 96.228, by a majority vote of the council if the removal is recommended by the mayor or by a two-thirds vote of the council if the mayor has not recommended removal of the trustee; but such trustee shall be removed only after first being given a copy of the charges at least ten days prior to the hearing thereon at which he shall have an opportunity to be heard and present witnesses. A record of the proceedings, together with the charges and findings thereon, shall be maintained and filed in the office of the clerk.

(L. 1979 S.B. 445)



Section 96.180 Organization of board--rules and regulations.

Organization of board--rules and regulations.

96.180. The board shall meet and organize by electing one of their members president, and one secretary, and by the election of such other officers as they may deem necessary. They shall make and adopt such bylaws, rules and regulations for the management of such facility and the admission and discharge of patients as they shall deem expedient.

(RSMo 1939 § 7039, A.L. 1969 p. 171, A.L. 1979 S.B. 445)

Prior revision: 1929 § 6893



Section 96.190 Board to control expenditures, funds--employ assistants.

Board to control expenditures, funds--employ assistants.

96.190. The board shall control the expenditures of all moneys collected to the credit of the fund established for such facility and the construction, leasing, equipping, operating and maintaining of the facility and the grounds and other property real and personal belonging to the facility; provided, all moneys from taxes, donations and from any other source shall be deposited in the city treasury to the credit of that facility's fund, and drawn upon by the vouchers of the proper officers of such board. The board shall also employ such help, professional and otherwise, as may be necessary to carry out the spirit and intent of sections 96.150 to 96.220, and all such assistants and employees shall serve at the pleasure of the board.

(RSMo 1939 § 7040, A.L. 1969 p. 171)

Prior revision: 1929 § 6894



Section 96.195 Facility funds only to be used--nonliability of city.

Facility funds only to be used--nonliability of city.

96.195. All obligations incurred in connection with the construction, leasing, equipping, operating and maintaining of this facility and grounds and other property, real and personal, under control of the board shall be payable only from the fund established for such facility and the assets under control of the board. The city shall not be liable for any such claims or indebtedness except to the extent of the fund established for such facility and the assets under control of the board or as provided pursuant to sections 96.222, 96.224, 96.226, and 96.228.

(L. 1979 S.B. 445)



Section 96.196 Hospital may purchase, operate or lease related facilities outside city or county--limitations.

Hospital may purchase, operate or lease related facilities outside city or county--limitations.

96.196. 1. A hospital organized under this chapter may purchase, operate or lease, as lessor or lessee, related facilities or engage in health care activities, except in counties of the third or fourth classification (other than the county in which the hospital is located) where there already exists a hospital organized pursuant to this chapter and chapter 205 or 206; provided, however, that this exception shall not prohibit the continuation of existing activities otherwise allowed by law.

2. If a hospital organized pursuant to this chapter accepts appropriated funds from the city during the twelve months immediately preceding the date that the hospital purchases, operates or leases its first related facility outside the city boundaries or engages in its first health care activity outside the city boundaries, the governing body of the city shall approve the hospital's plan for such purchase, operation or lease prior to implementation of the plan.

(L. 1979 S.B. 445, A.L. 1996 S.B. 676)



Section 96.200 Annual report--how, when made.

Annual report--how, when made.

96.200. The board shall make on or before the second Monday in June of each year a detailed report to the city council, showing the receipts of all funds and the expenditures therefrom, and showing each donation and amount thereof.

(RSMo 1939 § 7041, A.L. 1969 p. 171)

Prior revision: 1929 § 6895



Section 96.210 Bequests, donations--board to be special trustees.

Bequests, donations--board to be special trustees.

96.210. Any person making bequests or donations to such facility shall have the right to vest the title to the real estate or personal property so bequeathed or donated in the board and to be held and controlled by the board, and to all such property the board shall be held to be special trustees.

(RSMo 1939 § 7042, A.L. 1969 p. 171)

Prior revision: 1929 § 6896



Section 96.220 Special taxes under this law to be collected as are regular municipal taxes.

Special taxes under this law to be collected as are regular municipal taxes.

96.220. The taxes authorized and provided by the terms of sections 96.150 to 96.220 shall be levied and collected in the same manner as the regular municipal taxes are levied and collected.

(RSMo 1939 § 7043)

Prior revision: 1929 § 6897



Section 96.222 Bonds, issuance of--payable from revenue--mortgage authorized.

Bonds, issuance of--payable from revenue--mortgage authorized.

96.222. For the purpose of providing funds for the acquisition, construction, erection, equipment and furnishing of hospitals, nursing or convalescent homes, and related facilities, including medical office buildings to provide offices for rental to physicians or dentists on a hospital's medical staff, and for providing sites therefor, including offstreet parking space, and making from time to time enlargements or extensions thereof, the city council, upon recommendation and request of the board of trustees created pursuant to sections 96.150 to 96.220, may issue and sell revenue bonds. In addition to pledging the net income and revenues as herein provided, the council and board, in their discretion, may mortgage, by mortgage or deed of trust, the real and personal property comprising the project or portions thereof for the payment of the bonds, both principal and interest. The revenue bonds are payable, both as to principal and interest, solely and only out of the net income and revenues arising from the operation of the facility, after providing for the costs of operation and maintenance thereof, or from other funds made available to the facility from sources other than from proceeds of taxation, or from proceeds of foreclosure sale of property mortgaged or pledged as security therefor.

(L. 1969 p. 171, A.L. 1981 H.B. 258)



Section 96.224 Bonds not indebtedness of state.

Bonds not indebtedness of state.

96.224. Any bonds issued under and pursuant to sections 96.222 to 96.228 shall not be deemed to be an indebtedness of the state of Missouri, or of any city or of the board of trustees, or of the individual members of the city council or board of trustees and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1969 p. 171)



Section 96.226 Bonds, interest, mature when.

Bonds, interest, mature when.

96.226. 1. Revenue bonds issued under section 96.222 shall be of such denomination, shall bear such rate of interest not to exceed the highest rate permitted by law, and shall mature at such times as determined by the city council upon the recommendation of the board of trustees. The bonds may be either serial bonds or term bonds and may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice and with or without the covenant requiring the payment of a premium in the event of the call and redemption prior to maturity as the board determines.

2. The bonds when issued and sold shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law and the interest thereon is exempt from income taxes under the laws of the state of Missouri.

(L. 1969 p. 171)



Section 96.228 Bonds secured how, rights of bondholder.

Bonds secured how, rights of bondholder.

96.228. 1. The city council, upon the recommendation of the board of trustees, issuing bonds under section 96.222, shall prescribe the form, details and incidents of the bonds and said council and board of trustees shall make such covenants as in their judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 96.222 to 96.228.

2. The holder of any bonds issued hereunder or of any coupons representing interest accrued thereon may, by civil action either at law or in equity, compel the city council and board of trustees issuing such bonds to perform all duties imposed upon them by sections 96.222 to 96.228, and also to enforce the performance of any and all other covenants made by such city council and board of trustees in the issuance of the bonds.

3. The provisions of sections 96.222 through 96.228 shall not be exclusive of other legal methods of financing the facilities therein described, but shall furnish an alternative method of finance.

(L. 1969 p. 171)



Section 96.229 Charter hospitals, election to be governed by nonprofit corporation law, procedure.

Charter hospitals, election to be governed by nonprofit corporation law, procedure.

96.229. 1. Notwithstanding subsection 5 of section 96.150 regarding the lease of substantially all of a hospital where the board of trustees is lessor, a city in which a hospital is located that:

(1) Is organized and operated under this chapter;

(2) Has not accepted appropriated funds from the city during the prior twenty years; and

(3) Is licensed by the department of health and senior services for two hundred beds or more pursuant to sections 197.010 to 197.120,

shall not have authority to sell, lease, or otherwise transfer all or substantially all of the property from a hospital organized under this chapter, both real and personal, except in accordance with this section.

2. Upon filing with the city clerk of a resolution adopted by no less than two-thirds of the incumbent members of the board of trustees to sell, lease, or otherwise transfer all or substantially all of the hospital property, both real and personal, for reasons specified in the resolution, the clerk shall present the resolution to the city council. If a majority of the incumbent members of the city council determine that sale, lease, or other transfer of the hospital property is desirable, the city council shall submit to the voters of the city the question in substantially the following form:

Shall the city council of .........., Missouri and the board of trustees of .......... Hospital be authorized to sell (or lease or otherwise transfer) the property, real and personal, of .......... Hospital as approved by, and in accordance with, the resolution of the board of trustees authorizing such sale (or lease or transfer)?

A majority of the votes cast on such question shall be required in order to approve and authorize such sale, lease or other transfer. If the question receives less than the required majority, then the city council and the board of trustees shall have no power to sell, lease or otherwise transfer the property, real and personal, of the hospital unless and until the city council has submitted another question to authorize such sale, lease or transfer authorized under this section and such question is approved by the required majority of the qualified voters voting thereon. However, in no event shall a question under this section be submitted to the voters sooner than twelve months from the date of the last question under this section and after the adoption of another resolution by no less than two-thirds of the board of trustees and a subsequent vote by a majority of the city council to again submit the question to the voters.

3. Upon passage of such question by the voters, the board of trustees shall sell and dispose of such property, or lease or transfer such property, in the manner proposed by the board of trustees. The deed of the board of trustees, duly authorized by the board of trustees and duly acknowledged and recorded, shall be sufficient to convey to the purchaser all the rights, title, interest, and estate in the hospital property.

4. No sale, lease, or other transfer of such hospital property shall be authorized or effective unless such transaction provides sufficient proceeds to be available to be applied to the payment of all interest and principal of any outstanding valid indebtedness incurred for purchase of the site or construction of the hospital, or for any repairs, alterations, improvements, or additions thereto, or for operation of the hospital.

5. Assets donated to the hospital pursuant to section 96.210 shall be used to provide health care services in the city and in the geographic region previously served by the hospital, except as otherwise prescribed by the terms of the deed, gift, devise, or bequest.

(L. 2013 H.B. 163 merged with H.B. 351 merged with H.B. 1035)

Effective 5-15-13 (H.B. 163)

7-02-13 (H.B. 351)

9-11-13 (H.B. 1035)

*H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

*Revisor''s Note: Article III, Sections 29 and 32 of the Missouri Constitution, and Sections 1.130 and 21.250, RSMo, do not specifically address the effective date of a section subject to an emergency clause which is overridden by the general assembly.



Section 96.230 Authorizing certain cities to create social welfare boards.

Authorizing certain cities to create social welfare boards.

96.230. In all cities of the third class in this state there is hereby created and established, at the option of the mayor and common council of any such city, a board which shall be styled "The Social Welfare Board of the City of ...". All powers and duties connected with and incident to the relief and prevention of dependency, relief and care of the indigent, and the care of sick dependents, with the exception of the insane and those suffering with contagious, infectious and transmissible diseases, and excepting those persons who may be admitted to the county poorhouses of the counties in which such cities are located, shall be exclusively invested in and exercised by the board. The board shall have power to receive and expend donations for social welfare purposes, and shall have exclusive control of the distribution and expenditure of any public funds set aside and appropriated by such cities for relief of the temporary dependent. The board shall have power to sue and be sued, complain and defend in all courts, to assume the care of or take by gift, grant, devise, bequest or otherwise, any money, real estate, personal property, right of property or other valuable things, and may use, enjoy, control, sell or convey the same for charitable purposes, to have and to use a common seal and alter the same at pleasure. The board may make bylaws for its own guidance, rules and regulations for the government of its agents, servants and employees, and for the distribution of the funds under its control.

(RSMo 1939 § 7049, A.L. 1975 H.B. 398)

Prior revision: 1929 § 6899



Section 96.240 Board--powers and duties.

Board--powers and duties.

96.240. Said board shall have power to make all suitable provisions for the relief, maintenance and support of all indigent persons within said cities, and to make suitable provisions for the care and maintenance of the sick dependents and those who are unable to support themselves; to enforce the laws of the state, the ordinances of said cities, in regard to the indigent, and to make such rules and regulations in the conduct of its business not inconsistent with the laws of the state of Missouri, and the ordinances of said cities; to recommend to the common council of said cities the passage of such ordinances as said board may deem necessary for the welfare of the indigent of said cities. The board shall have the power to employ and discharge all persons or officers in their judgment necessary to carry on the work over which said board is given jurisdiction or control. Said board shall further have power to enter into cooperative arrangement with state or county agencies, or with charitable and philanthropic associations in order better to promote the objects of its work. Said board may act as agent for the county superintendent of public welfare within the limits of the city, under such arrangements as may be made jointly by them.

(RSMo 1939 § 7050)

Prior revision: 1929 § 6900



Section 96.250 Personnel of board--terms.

Personnel of board--terms.

96.250. Said board shall be nonpartisan and nonsectarian and the members and officers thereof shall receive no compensation as such. Said board shall consist of the mayor of such cities, who shall be ex officio a member thereof, and six other members, men or women, who shall be appointed by the mayor and the common council of such cities, who shall hold office, two for one year, two for two years, and two for three years, whose term of office shall be designated by the mayor. Whenever the term of office of any member so appointed expires, the appointment of his successor shall be for three years. All such appointments shall date from the first of June following their appointment. Vacancies from any causes shall be filled in like manner as original appointment. The mayor may, for misconduct or neglect of duty, remove any members appointed by him in the manner required for removal of officers of such cities.

(RSMo 1939 § 7051)

Prior revision: 1929 § 6901



Section 96.260 Board shall meet and organize.

Board shall meet and organize.

96.260. Said members shall, immediately after their appointment, and annually thereafter, meet and organize by electing out of their number a president, vice president, treasurer and secretary. All subordinate officers and employees appointed shall give such bonds for the faithful discharge of their duties as may be required by the board.

(RSMo 1939 § 7052)

Prior revision: 1929 § 6902



Section 96.270 Money deposited with treasurer, who shall give bond.

Money deposited with treasurer, who shall give bond.

96.270. All moneys received or appropriated for the use of said board shall be deposited with the treasurer, who shall give good and sufficient bond to said board for the safekeeping and proper expenditure of all funds placed in his hands, by or for the use of said board.

(RSMo 1939 § 7053)

Prior revision: 1929 § 6903



Section 96.280 Record of proceedings--annual report.

Record of proceedings--annual report.

96.280. It shall be the duty of said board to keep a record of its proceedings and its receipts, expenditures and operations, and to annually render a full and complete itemized report, stating the condition of their trust, together with such other matters as they may deem of general interest to the mayor and common council of said cities; provided said board shall render reports concerning receipts, expenditures, operations, etc., whenever called for by the common council of said cities.

(RSMo 1939 § 7054)

Prior revision: 1929 § 6904



Section 96.290 Boards shall furnish relief, when.

Boards shall furnish relief, when.

96.290. It shall be the duty of said board, when any person by himself or another applies for relief, to make immediate inquiry into the state and circumstances of the applicant, and if it shall appear that he or she is in such indigent circumstances as to require temporary relief, the said board shall furnish, out of the funds in its hands, such relief as the circumstances of the case may require; provided, that in all cases where the applicant for aid may be found dependent, and said applicant or member of said applicant's family is an able-bodied person, said board shall require such person to perform work to the value of the aid given.

(RSMo 1939 § 7055)

Prior revision: 1929 § 6905






Chapter 98 Courts and Attorneys

Section 98.030 Certain cities may elect police judges--jurisdiction.

Certain cities may elect police judges--jurisdiction.

98.030. All cities and towns having a population of less than ten thousand and acting under special charters, may, by ordinance, provide for the election of police judges in such cities, who shall be elected at the municipal election, and shall, when so elected, have exclusive jurisdiction to hear and determine all offenses against the ordinances of such cities; provided, that when such police judge shall be elected, then the jurisdiction conferred on the mayor to hear and determine cases for the violation of city ordinances by the charter of such city shall be held to refer to the police judge elected under this section.

(RSMo 1939 § 7437, A.L. 1947 V. I p. 404, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7284; 1919 § 8699; 1909 § 9577

*This section was repealed and reenacted by H.B. 971, 1978; it was also repealed by H.B. 1634, 1978. House Bill 971 became effective 8-13-78; H.B. 1634 became effective 1-2-79. Apparently this statute is in effect.



Section 98.330 Attorney, duties of (third class cities).

Attorney, duties of (third class cities).

98.330. It shall be the duty of the city attorney to prosecute and defend all actions originating or pending in any court in this state to which the city is a party, or in which the interests of the city are involved, and shall, generally, perform all legal services required in behalf of the city.

(RSMo 1939 § 6923, A.L. 1978 H.B. 1634, A.L. 1996 S.B. 869)

Prior revisions: 1929 § 6777; 1919 § 8264; 1909 § 9201

Effective 7-1-97



Section 98.340 Attorneys employed, when, how (third class cities).

Attorneys employed, when, how (third class cities).

98.340. In any suit or action at law or in equity brought by or against the city except in prosecutions for violations of municipal ordinances, the city council may, by resolution, employ an attorney or attorneys, and pay him or them a reasonable fee therefor; provided, that any city may, by ordinance, provide for the office of city counselor and his duties and compensation. Such city counselor, when so provided for, shall represent the city in all other cases in all courts of record in this state; shall draft all ordinances and contracts and all legal forms of every kind, and give legal advice to the council and other officers of the city, and perform such other duties as shall be prescribed by ordinance or shall be ordered by the council or the mayor. In any city where there is a city counselor, the duties of the city attorney shall be such as may be prescribed by ordinance.

(RSMo 1939 § 6924, A. 1949 H.B. 2045, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 6778; 1919 § 8265; 1909 § 9202

Effective 1-2-79






Chapter 99 Municipal Housing

Section 99.010 Designation of law.

Designation of law.

99.010. Sections 99.010 to 99.230 may be referred to as "The Housing Authorities Law".

(RSMo 1939 § 7853)

CROSS REFERENCE:

Urban redevelopment corporations law, 353.010 to 353.180



Section 99.020 Definitions.

Definitions.

99.020. The following terms, wherever used or referred to in sections 99.010 to 99.230, shall have the following respective meanings unless a different meaning clearly appears from the context:

(1) "Area of operation", in the case of a housing authority of a city, shall include such city; in the case of a housing authority of a county, shall include all of the county except that portion which lies within the territorial boundaries of any city as herein defined;

(2) "Authority" or "housing authority" shall mean any of the municipal corporations created by section 99.040;

(3) "Blighted" shall mean any area where dwellings predominate which, by reason of dilapidation, overcrowding, lack of ventilation, light or sanitary facilities or any combination of these factors are detrimental to safety, health and morals;

(4) "Bonds" shall mean any bonds, notes, interim certificates, debentures, or other obligations issued by the authority pursuant to this chapter;

(5) "City" shall mean any city, town or village in the state;

(6) "The city" shall mean the particular city for which a particular housing authority is created;

(7) "Clerk" shall mean the clerk of the city or the clerk of the county commission, as the case may be, or the officer charged with the duties customarily imposed on such clerk;

(8) "County" shall mean any county in the state;

(9) "The county" shall mean the particular county for which a particular housing authority is created;

(10) "Federal government" shall include the United States of America, the United States Department of Housing and Urban Development or any other agency or instrumentality, corporate or otherwise, of the United States of America;

(11) "Governing body" shall mean, in the case of a city, the city council, common council, board of aldermen or other legislative body of the city, and in the case of a county, the county commission or other legislative body of the county;

(12) "Housing project" shall mean any work or undertaking, whether in a blighted or other area:

(a) To demolish, clear or remove buildings. Such work or undertaking may include the adaptation of such area to public purposes, including parks or other recreation or community purposes; or

(b) To provide decent, safe and sanitary urban or rural dwellings, apartments or other living accommodations for persons of very low and lower income. Such work or undertaking may include buildings, land, equipment, facilities and other real or personal property for necessary, convenient or desirable appurtenances, streets, sewers, water service, site preparation, gardening, administrative, community, health, welfare or other purposes. Such work or undertaking may also include housing, for persons of moderate income, offices, stores, solar energy access, parks, and recreational and educational facilities, provided that such activities be undertaken only in conjunction with the provision of housing for persons of very low and lower income, and provided further that any profit of the authority shall be distributed as provided in subsection 3 of section 99.080; or

(c) To accomplish a combination of the foregoing. The term "housing project" also may be applied to the planning of the buildings and improvements, the acquisition of property; the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection therewith;

(d) In the planning and carrying out of any housing project owned and operated by a housing authority, a housing authority shall establish procedures for allocating any training and employment opportunities which may arise from such activity to qualified persons of very low and lower income who have been unemployed for one year or more and reside within the area of operation of the housing authority;

(13) "Mayor" shall mean the elected mayor of the city or the elected officer thereof charged with duties customarily imposed on the mayor or executive head of the city;

(14) "Obligee of the authority" or "obligee" shall include any bondholder, trustee or trustees for any bondholders, or lessor demising to the authority property used in connection with a housing project, or any assignee or assignees of such lessor's interest or any part thereof, and the federal government when it is a party to any contract with the authority;

(15) "Persons of very low income" means those persons or families whose annual income does not exceed fifty percent of the median income for the area. "Persons of lower income" means those persons or families whose annual income is greater than fifty but does not exceed eighty percent of the median income for the area. "Persons of moderate income" means those persons or families whose annual income is greater than eighty but does not exceed one hundred and fifty percent of the median income for the area. For purposes of this subdivision, median income for the area shall be determined in accordance with section 1437a, Title 42, United States Code, including any amendments thereto. Any and all references to "persons of low income" in this chapter shall mean persons of very low, lower or moderate income as defined herein;

(16) "Profit" shall mean the difference between gross revenues and necessary and ordinary business expenses, including debt service, if any;

(17) "Real property" shall include all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens.

(RSMo 1939 § 7855, A.L. 1941 p. 455, A.L. 1951 p. 331, A.L. 1963 p. 156, A.L. 1986 S.B. 767, A.L. 1988 H.B. 1105, A.L. 1995 S.B. 16)



Section 99.030 Declaration and purpose of law.

Declaration and purpose of law.

99.030. It is hereby declared

(1) That there exist in the state insanitary or unsafe dwelling accommodations and that persons of low income are forced to reside in such insanitary or unsafe accommodations; that within the state there is a shortage of safe or sanitary dwelling accommodations available at rents which persons of low income can afford and that such persons are forced to occupy overcrowded and congested dwelling accommodations; that the aforesaid conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the residents of the state and impair economic values; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities;

(2) That these areas in the state cannot be cleared, nor can the shortage of safe and sanitary dwellings for persons of low income be relieved, through the operation of private enterprise, and that the construction of housing projects for persons of low income (as herein defined) would therefore not be competitive with private enterprise;

(3) That the clearance, replanning and reconstruction of the areas in which insanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern;

(4) That it is in the public interest that work on projects for such purposes be commenced as soon as possible in order to relieve unemployment which now constitutes an emergency; and the necessity in the public interest for the provisions herein enacted, is hereby declared as a matter of legislative determination.

(RSMo 1939 § 7854)



Section 99.040 Creating a housing authority--need of, how determined.

Creating a housing authority--need of, how determined.

99.040. 1. In each city (as herein defined) and in each county of the state there is hereby created a municipal corporation to be known as the "Housing Authority" of the city or county; provided, however, that such authority shall not transact any business or exercise its powers hereunder until or unless the governing body of the city or the county, as the case may be, by resolution or other declaration shall determine at any time hereafter that there is need for an authority to function in such city or county. The determination as to whether or not there is such need for an authority to function may be made by the governing body upon the filing of a petition signed by fifty taxpayers of the city or county, as the case may be, asserting that there is need for an authority to function in such city or county and requesting that the governing body so declare.

2. The governing body shall determine that there is need for a housing authority in the city or county, as the case may be, if it shall find that insanitary or unsafe inhabited dwelling accommodations exist in such city or county or that there is a shortage of safe or sanitary dwelling accommodations in such city or county available to persons of low income at rentals they can afford. In determining whether dwelling accommodations are unsafe or insanitary said governing body may take into consideration the degree of overcrowding, the percentage of land coverage, the light, air, space and access available to the inhabitants of such dwelling accommodations, the size and arrangement of the rooms, the sanitary facilities, and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

3. In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of a resolution or other declaration by the governing body declaring the need for the authority. Such resolutions or other declaration shall be deemed sufficient if it declares that there is such need for an authority and finds in substantially the foregoing terms (no further detail being necessary) that either or both of the above enumerated conditions exist in the city or county, as the case may be. A copy of such resolution or other declaration duly certified by the clerk shall be admissible in evidence in any suit, action or proceeding.

(RSMo 1939 § 7856)



Section 99.050 Commissioners--appointment--qualifications--term--compensation.

Commissioners--appointment--qualifications--term--compensation.

99.050. When the governing body of a city adopts a resolution or other declaration as aforesaid, it shall promptly notify the mayor of such adoption. Upon receiving such notice, the mayor shall appoint five persons who shall be taxpayers who have resided in said city for one year prior to such appointment as commissioners of the authority created for said city. When the governing body of a county adopts a resolution or other declaration as aforesaid, said body shall appoint five persons as commissioners of the authority created for said county. Three of the commissioners who are first appointed shall be designated to serve for terms of one, two, and three years, respectively, from the date of their appointment, and two shall be designated to serve for terms of four years from the date of their appointment. Thereafter commissioners shall be appointed as aforesaid for a term of office of four years except that all vacancies shall be filled for the unexpired term. No commissioner of an authority may be an officer or employee of the city or county for which the authority is created. A commissioner shall hold office until his successor has been appointed and has qualified, unless sooner removed according to sections 99.010 to 99.230. A certificate of the appointment or reappointment of any commissioner shall be filed with the clerk and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. A commissioner shall receive no compensation for his services for the authority, in any capacity, but he shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. The powers of each authority shall be vested in the commissioners thereof in office from time to time. One more than one-half of all commissioners shall constitute a quorum of the authority for the purpose of conducting its business and exercising its powers and for all other purposes. Action may be taken by the authority upon a vote of a majority of a quorum, unless in any case the bylaws of the authority shall require a larger number. The mayor (or in the case of an authority for a county, the governing body of the county) shall designate which of the commissioners shall be the first chairman and he shall serve in the capacity of chairman until the expiration of his term of office as commissioner. When the office of the chairman of the authority thereafter becomes vacant, the authority shall select a chairman from among its commissioners. An authority shall select from among its commissioners a vice chairman, and it may employ a secretary (who shall be executive director), technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. For such legal services as it may require, an authority may call upon the chief law officer of the city or the county or may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper.

(RSMo 1939 § 7857, A.L. 1985 H.B. 425, A.L. 1988 H.B. 1105, A.L. 2002 S.B. 1039)



Section 99.051 Additional provisions, additional commissioners, St. Louis City--to be tenants of housing authority--qualifications, vacancies.

Additional provisions, additional commissioners, St. Louis City--to be tenants of housing authority--qualifications, vacancies.

99.051. 1. Notwithstanding any conflicting provisions of section 99.050, in cities not within a county the following provisions shall govern the composition of the housing authority commission and the selection of the members thereof:

(1) Appointive members of the housing authority commission shall be appointed by the mayor subject to the approval of the governing body of the city;

(2) Within one hundred days of the date the term of two appointed members is to expire, and every fourth year thereafter, an election shall be conducted by the housing authority commission, after ten days' written notice to each tenant of the housing authority, to elect from among the tenants in good standing of the housing authority two housing authority commissioners in addition to the five appointed members. The election shall be by written ballot and each tenant of the housing authority who has attained the age of eighteen years shall be entitled to one vote. The two persons, tenants of the housing authority, receiving the two highest numbers of votes cast at the election shall be elected to terms of four years and until their successors are elected and qualified. The elective members of the commission, in addition to being tenants in good standing of the housing authority, shall possess the other qualifications required for the office by the provisions of sections 99.010 to 99.230, and shall not be employed in any capacity by the authority.

2. Commissioners of the housing authority required by this section to be tenants of the housing authority shall not be construed, because of such tenancy, to have a direct or indirect interest in any housing authority project, or in any property included or planned to be included in any project, or in any proposed contract for materials or services within the meaning of section 99.060.

3. Any commissioner required by provisions of this section to be a tenant of the housing authority who ceases to be such shall thereby forfeit his office. In the event a tenant commissioner forfeits his office, a special election shall be held for the purpose of filling the vacancy. The election shall be conducted according to the procedures specified in subdivision (2) of subsection 1 of this section governing the conduct of regular elections of tenant commissioners. The successor elected at a special election shall serve only the remaining term of his predecessor.

(L. 1985 H.B. 425, A.L. 1988 H.B. 1105)



Section 99.052 Commissioner may be employee of city or county.

Commissioner may be employee of city or county.

99.052. Notwithstanding any provision in section 99.050 to the contrary, one commissioner of an authority may be an officer or employee of the city or county for which the authority is created.

(L. 1995 S.B. 16 § 1)



Section 99.053 Appointment of additional housing commissioner authorized where necessary to comply with federal law.

Appointment of additional housing commissioner authorized where necessary to comply with federal law.

99.053. 1. Notwithstanding any provision of section 99.050 to the contrary regarding the number of housing commissioners, in any political subdivision except those described in subsection 2 of this section, a sixth housing commissioner may be appointed. Such a commissioner may be appointed, in the same manner as other appointees pursuant to section 99.050, if the housing authority determines that such a commissioner is needed to fulfill any federal requirement stating that at least one person who receives direct assistance from the housing authority shall serve as a commissioner. Any commissioner appointed to serve as a commissioner for the purposes of meeting the requirement of having a person who is directly assisted by the housing authority shall forfeit such appointment if that person:

(1) Ceases to meet the requirements of housing commissioners pursuant to section 99.050; or

(2) Ceases receiving direct assistance from the housing authority for which he or she is a commissioner.

2. The provisions of this section shall not apply to those housing authorities:

(1) Located within a city not within a county;

(2) Located within a city with a population of over four hundred thousand inhabitants;

(3) Which are exempted, pursuant to federal law or regulation, from any federal requirement stating that at least one person who receives direct assistance from the housing authority shall serve as a commissioner.

(L. 2000 H.B. 1238 merged with S.B. 557)



Section 99.055 Annual audit, content--annual hearings.

Annual audit, content--annual hearings.

99.055. The board of commissioners of each housing authority shall conduct an annual audit of all operations and activities undertaken by said housing authority pursuant to this chapter, including, but not limited to, reports of revenues and expenditures of said housing authority and such related entities as described in subsection 3 of section 99.080, divided and broken out by each project or undertaking as defined in paragraph (b) of subdivision (12)* of section 99.020. The board of commissioners shall issue a detailed report of said audit and shall make said report available to the public upon its completion. In connection therewith and after the final issuance of such audit, each board of commissioners shall conduct not less than one public hearing and, with respect to authorities which own and operate one thousand or more rental units prior to the final issuance of such audit as part of audit procedure not less than two hearings and after the final issuance of such audit not less than one hearing, at locations reasonably accessible to tenants of housing project, for the purposes of obtaining tenant and public responses regarding the activities of the authority during the preceding year and suggestions for future activities of the authority.

(L. 1986 S.B. 767, A.L. 1988 H.B. 1105)

*"Subsection 11" appears in original rolls.



Section 99.060 Commissioner or employee of authority to have no interest in any housing project.

Commissioner or employee of authority to have no interest in any housing project.

99.060. No commissioner or employee of an authority shall acquire any interest direct or indirect in any housing project or in any property included or planned to be included in any project, nor shall he have any interest direct or indirect in any contract or proposed contract for materials or services to be furnished or used in connection with any housing project. If any commissioner or employee of an authority owns or controls an interest direct or indirect in any property included or planned to be included in any housing project, he immediately shall disclose the same in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Failure so to disclose such interest shall constitute misconduct in office. Upon such disclosure such commissioner or employee shall not participate in any action by the authority affecting such property.

(RSMo 1939 § 7858)



Section 99.070 Commissioner, how removed.

Commissioner, how removed.

99.070. For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor (or in the case of an authority for a county, by the governing body of said county), but a commissioner shall be removed only after he shall have been given a copy of the charges at least ten days prior to the hearing thereon and had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the clerk.

(RSMo 1939 § 7859)



Section 99.080 Authority to constitute municipal corporation--powers--profits--profits to be applied, how--agents of authority, restrictions.

Authority to constitute municipal corporation--powers--profits--profits to be applied, how--agents of authority, restrictions.

99.080. 1. An authority shall constitute a municipal corporation, exercising public and essential governmental functions, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of sections 99.010 to 99.230, including the following powers in addition to others herein granted:

(1) To sue and be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with sections 99.010 to 99.230, to carry into effect the powers and purposes of the authority;

(2) Within its area of operation: To prepare, carry out, acquire, lease and operate housing projects; to provide for the construction, reconstruction, improvement, alteration or repair of any housing project or any part thereof; except that, when the authority shall lie within an unincorporated area of a first class county having a charter form of government and that unincorporated area is bordered by a city or cities of the third class which may provide services to that authority, the city or cities shall give its approval before said construction, reconstruction, improvement, alteration or repair takes place;

(3) To arrange or contract for the furnishing by any person or agency, public or private, of services, privileges, works, or facilities for, or in connection with, a housing project or the occupants thereof; and (notwithstanding anything to the contrary contained in sections 99.010 to 99.230 or any other provision of law) to include in any contract let in connection with a project, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor, and comply with any conditions which the federal government may have attached to its financial aid of the project;

(4) To lease or rent any dwellings, houses, accommodations, lands, buildings, structures or facilities embraced in any housing project and (subject to the limitations contained in sections 99.010 to 99.230) to establish and revise the rents or charges therefor; to own, hold, and improve real or personal property; to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise any real or personal property or any interest therein; to acquire by the exercise of the power of eminent domain any real property in fee simple or other estate; to sell, lease, exchange, transfer, assign, pledge, or dispose of any real or personal property or any interest therein; to insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards; to procure or agree to the procurement of insurance or guarantees from the federal government of the payment of any bonds or parts thereof issued by an authority, including the power to pay premiums on any such insurance; to allocate federal or state tax credits or other economic benefits or inducements allocated to an authority;

(5) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to purchase its bonds at a price not more than the principal amount thereof and accrued interest, all bonds so purchased to be cancelled;

(6) Within its area of operation: To investigate into living, dwelling and housing conditions and into the means and methods of improving such conditions; to determine where blighted areas exist or where there is a shortage of decent, safe and sanitary dwelling accommodations for persons of very low, lower and moderate income; to make studies and recommendations relating to the problem of clearing, replanning and reconstructing of blighted areas, and the problem of providing dwelling accommodations for persons of very low, lower and moderate income, and to cooperate with the city, the county, the state or any political subdivision thereof in action taken in connection with such problems; and to engage in research, studies and experimentation on the subject of housing;

(7) Acting through one or more commissioners or other person or persons designated by the authority: To conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to administer oaths, issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are outside of the state or unable to attend before the authority, or excused from attendance; to make available to appropriate agencies (including those charged with the duty of abating or requiring the correction of nuisances or like conditions, or of demolishing unsafe or unsanitary structures within its area of operation) its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety or welfare;

(8) To contract with private owners to manage, lease and operate any rental, cooperative or condominium housing project within its area of operation and to act as management agent for any such project for a management fee;

(a) The persons and families who occupy the housing project shall be very low, lower or moderate income persons as defined in sections 99.010 to 99.230;

(b) Any profit derived by housing authorities from such management fees should be applied to the development, improvement or maintenance of housing projects in the following manner: no less than fifty percent of said profits shall be applied toward improving, developing or maintaining housing units that are occupied by or will be occupied by persons of very low income; the remaining profits shall be applied toward improving, developing or maintaining housing units that are occupied by, or will be occupied by persons of low income;

(9) To loan the proceeds of its bonds and notes to provide for the purchase, construction, extension and improvement of any housing project;

(10) To exercise all powers or parts or combination of powers necessary, convenient or appropriate to undertake and carry out housing projects and all the powers herein granted.

2. No provision of law with respect to the acquisition, operation or disposition of property by other public bodies shall be applicable to an authority unless the law shall specifically so state.

3. An authority may exercise any and all of the powers conferred upon it by this section, either generally or with respect to any specific activity or activities, through or by any agent which it may designate including any corporation or corporations formed under the laws of this state and for such purposes, an authority may cause one or more corporations to be formed under the laws of this state, provided, however, that no employee of any housing authority or publicly elected official shall receive, directly or indirectly, any compensation therefrom other than their salary as such an employee or publicly elected official and that all profits from such corporations and agents shall be distributed in the following manner: not less than seventy percent of said profits shall be applied, in such manner as the housing authority shall determine, toward improving, developing or maintaining housing units that are occupied by, or will be occupied by persons of very low or lower income; not more than thirty percent of said profits shall be applied in such manner as the housing authority shall determine; and if such corporation or agent is involved in managing, developing or purchasing a housing project, at least twenty percent of the units of said project shall be reserved for very low or low income. The distribution of project units reserved for persons of very low and lower income by size shall be proportional to the distribution of units by size for the entire housing project.

(RSMo 1939 § 7860, A.L. 1978 H.B. 1155, A.L. 1986 S.B. 767, A.L. 1988 H.B. 1105)



Section 99.090 Rentals, how fixed.

Rentals, how fixed.

99.090. 1. It is hereby declared to be the policy of this state that each housing authority shall manage and operate housing projects owned by it in an efficient manner so as to enable it to fix the rentals for its very low and low-income tenants at the lowest possible rates consistent with providing decent, safe and sanitary dwelling accommodations, and at rates not higher than rental guidelines established by the United States Department of Housing and Urban Development for such persons. To this end an authority shall fix the rentals for dwellings in its projects at no higher rates than it shall find to be necessary in order:

(1) To pay, as the same become due, the principal and interest on the bonds of the authority;

(2) To meet the cost of, and to provide for, maintaining and operating its projects, including the cost of any insurance and any other administrative expenses of the authority; and

(3) To create (during not less than the six years immediately succeeding its issuance of any bonds) a reserve sufficient to meet the largest principal and interest payments which will be due on such bonds in any one year and to maintain such reserve.

2. The provisions of this section shall not apply to any moderate income tenants of the authority.

(RSMo 1939 § 7861, A.L. 1978 H.B. 1155, A.L. 1986 S.B. 767)



Section 99.100 Rentals and tenant selection--duties.

Rentals and tenant selection--duties.

99.100. 1. In the operation or management of housing projects owned by it, an authority shall at all times observe the following duties with respect to rentals and tenant selection:

(1) It may rent or lease the dwelling accommodations therein only to persons of very low income, low income or moderate income and at rentals within the financial reach of such persons;

(2) It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms (but no greater number) which it deems necessary to provide safe and sanitary accommodations to the proposed occupants thereof, without overcrowding; and

(3) In the operation or management of housing projects, an authority shall ensure that at least twenty percent of the units of each new project built or developed by said housing authority will be occupied by persons of very low or lower income.

2. Nothing contained in this or section 99.090 shall be construed as limiting the power of an authority to vest in an obligee the right, in the event of a default by the authority, to take possession of a housing project, or cause the appointment of a receiver thereof, free from all the restrictions imposed by this or section 99.090.

(RSMo 1939 § 7862, A.L. 1978 H.B. 1155, A.L. 1986 S.B. 767, A.L. 1988 H.B. 1105)



Section 99.103 Authority may not rent or lease to certain persons, when--reapplication, when (Kansas City).

Authority may not rent or lease to certain persons, when--reapplication, when (Kansas City).

99.103. 1. In addition to the duties imposed by section 99.100, no housing authority in any city with a population of four hundred thousand or more inhabitants, and whose jurisdiction covers more than one county, shall rent or lease accommodations to any person who, within the preceding five years, has been convicted of a crime involving prostitution or the possession or sale of controlled substances listed in schedule I and II of section 195.017, or whose dwelling unit is known to have been the site of crimes involving prostitution or the possession or sale of controlled substances listed in schedule I and II of section 195.017.

2. If a family which is living in accommodations rented or leased by the housing authority becomes ineligible for such accommodations because a member of that family was convicted of a crime listed in subsection 1 of this section, the remaining members of such family may reapply to the board of commissioners of the housing authority for accommodations.

(L. 1988 H.B. 1105)



Section 99.110 Authority may join or cooperate with other authorities or with private entities--certain authorities not to establish additional units, when.

Authority may join or cooperate with other authorities or with private entities--certain authorities not to establish additional units, when.

99.110. 1. Any two or more authorities may join or cooperate with one another in the exercise of any or all of the powers conferred hereby for the purpose of financing, planning, undertaking, constructing or operating a housing project or projects, or other federally subsidized housing programs located within the area of operation of any one or more of said authorities. An authority may also provide technical assistance to other authorities and charge a fee for such services, provided that the profits from such fees shall be distributed as provided in subsection 3 of section 99.080.

2. An authority may provide technical assistance to public and private developers of housing for persons of very low, lower or moderate income and charge a fee for such services, provided that any profits from such fees shall be distributed as provided in subsection 3 of section 99.080.

3. An authority may participate, with other public or private entities, in partnerships, joint ventures, or other co-ownership arrangements as long as the profits from such participation are distributed as provided in subsection 3 of section 99.080. If a housing project is the subject of the participation, at least twenty percent of the units shall be occupied by persons of very low or lower income. The distribution of project units reserved for persons of very low and lower income by size shall be proportional to the distribution of units by size for the entire housing project.

4. An authority which participates with a private entity, in a partnership, joint venture or co-ownership arrangement in the development or the management of a housing project for which the property has been acquired by the power of eminent domain and results in the displacement of persons and/or businesses, shall establish written policies and procedures for the payment of displacement and relocation benefits to such affected parties.

5. No authority in any city partially contained within a county of the first class having a charter form of government with a population in excess of four hundred thousand inhabitants shall create in whole or in part, directly or indirectly, any additional housing units within any area that is within two and one-half miles from the center of any other area having a radius of one-half mile that contains more than five hundred housing units subject to any provisions of this chapter. Excepted from this subsection is any area that formerly contained multiple building high rise public housing.

(RSMo 1939 § 7863, A.L. 1986 S.B. 767, A.L. 1988 H.B. 1105)



Section 99.120 Acquisition of property.

Acquisition of property.

99.120. An authority whose board members are appointed by one or more elected officials shall have the right to acquire by the exercise of the power of eminent domain any real property in fee simple or other estate which it may deem necessary for its purposes under sections 99.010 to 99.230 after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. An authority may exercise the power of eminent domain in the manner provided for corporations in chapter 523. Property already devoted to a public use may be acquired in like manner, provided that no real property belonging to the city, the county, the state or any political subdivision thereof may be acquired without its consent.

(RSMo 1939 § 7864, A.L. 2006 H.B. 1944)



Section 99.130 Housing projects subject to local regulations.

Housing projects subject to local regulations.

99.130. All housing projects of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the housing project is situated. In the planning and location of any housing project, an authority shall take into consideration the relationship of the project to any larger plan or long-range program for the development of the area in which the housing authority functions.

(RSMo 1939 § 7865)



Section 99.132 Violations of city property maintenance code, liability--construction of new units (Kansas City).

Violations of city property maintenance code, liability--construction of new units (Kansas City).

99.132. 1. The provisions of this section shall apply to housing authorities of any city with a population of more than four hundred fifty thousand inhabitants which is located in more than one county.

2. Notwithstanding the provisions of section 99.130, any such housing authority shall be liable for violations of the city property maintenance code in single-family or duplex units by tenants of the housing authority or by the housing authority. The executive director of the housing authority, appointed pursuant to section 99.050, or, if no executive director is appointed, the chairman of the housing authority or, if a chairman is not designated, the senior member of the housing authority shall be the person held responsible for such violations, shall be the person upon whom service of process is served, and shall be subject to any penalty provided by law.

3. The housing authority shall make payments in lieu of taxes for any single-family or duplex unit to the school districts located wholly or partially within the city in the same amount as if such property were subject to taxation within such school district based on the latest assessed valuation of such property.

4. Subject to the provisions of subsection 5 of section 99.110, when the housing authority acquires, purchases or constructs additional single- or multiple-family units, all such acquisitions, purchases or construction, shall be scattered in such a manner that the additional units are divided proportionately among all school districts located wholly or partially within the city, in accordance with the proportion of each school district's population within the city to the population of the city as a whole, based upon the most current United States Bureau of the Census data. Further, within all such school districts, except the urban school district the greater portion of which lies within the city, no additional unit may be acquired, purchased or constructed in any census tract, as defined by the Bureau of the Census, within a particular school district, except in the census tract or tracts wholly or partially located within the city, which have the least number of units within the school district.

(L. 1990 H.B. 1510)

Effective 6-14-90



Section 99.134 Commissioners of housing authority--membership--terms (Kansas City).

Commissioners of housing authority--membership--terms (Kansas City).

99.134. This section shall apply to housing authorities of any home rule city with more than four hundred thousand inhabitants and located in more than one county. The provisions of this section shall apply to such housing authorities and the following provisions shall govern the composition of the housing authority and the selection of the members thereof:

(1) There shall be seven members of the housing authority commission, six shall be appointed and one shall be elected by the tenants of the housing authority;

(2) The appointive members of the housing authority commission shall be nominated by a nominating committee and appointed by the mayor. The nominating committee shall consist of five members, consisting of two disinterested persons selected by the jurisdiction-wide resident organization of which one must be a public housing resident and the other a person receiving Section 8 housing assistance, the remaining three members of the nominating committee shall be selected by the housing authority commissioners. At least one appointive member must be a resident in good standing receiving Section 8 housing assistance and participating in a self-sufficiency program or successfully completed a self-sufficiency program, and at least one appointive member must be an owner of rental property located within the limits of the city who is a resident of such city, but shall not own any property containing public housing;

(3) The election of the tenant commissioner shall be conducted by the jurisdiction-wide resident organization and overseen by an independent third party. The election shall be by written ballot and each tenant of the housing authority who has attained the age of eighteen years shall be entitled to one vote. In addition to the qualifications required for the office by the provisions of sections 99.010 to 99.230, the elected member of the commission shall be a tenant in good standing;

(4) Commissioners of the housing authority required by this section to be tenants of the housing authority or tenants receiving Section 8 housing assistance shall not be employed in any capacity by the housing authority and shall not be construed, because of such tenancy or receipt of housing assistance, to have direct or indirect interest in any housing authority project or in any property included or planned to be included in any project, or in proposed contract for materials or services within the meaning of section 99.060;

(5) Each elective commissioner shall serve a term of four years. Of the six appointive members of the commissioners first appointed pursuant to this section, two shall serve a term of one year, two commissioners shall serve a term of two years, and two commissioners shall serve a term of three years. Thereafter all commissioners shall serve a term of office of four years except that all vacancies shall be filled for the unexpired term;

(6) The commissioners shall select from among its members a chairperson and a vice chairperson;

(7) Each commissioner shall receive a stipend of two hundred dollars per month for his or her services to the housing authority in any capacity in addition to reimbursement for expenses incurred for special travel or conference expenses incurred in the discharge of the commissioner's duties. The board of commissioners shall have the power to adjust the stipend amount annually to reflect changes in the Consumer Price Index or similar prudent and object pre-escalator method;

(8) A quorum shall consist of at least four commissioners; and

(9) All commissioners shall be residents of the jurisdiction of the housing authority.

(L. 1990 H.B. 1510, A.L. 1995 S.B. 16, A.L. 2002 S.B. 1039)



Section 99.140 Authority to have power to issue bonds--liability therefor.

Authority to have power to issue bonds--liability therefor.

99.140. 1. An authority shall have power to issue bonds from time to time in its discretion, for any of its corporate purposes. An authority shall also have power to issue refunding bonds for the purpose of paying or retiring bonds previously issued by it. An authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable from income and revenues of the authority and from grants or contributions from the federal government or other source.

2. Such income and revenues securing the bonds may be:

(1) Exclusively the income and revenues of the housing project financed with the proceeds of such bonds;

(2) Exclusively the income and revenues of certain designated housing projects, whether or not they are financed in whole or in part with the proceeds of such bonds; or

(3) The income and revenues of the authority generally.

3. Any such bonds may be additionally secured by a pledge of any income or revenues of the authority, or a mortgage of any housing project, projects or other property of the authority.

4. Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of an authority (and such bonds and obligations shall so state on their face) shall not be a debt of the city, the county, the state or any political subdivision thereof and neither the city or the county, nor the state or any political subdivision thereof shall be liable thereon, nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of said authority. The bonds shall not constitute an indebtedness within the meaning of any constitutional, statutory or charter debt limitation or restriction.

(RSMo 1939 § 7866)



Section 99.150 Bonds, how issued--how sold--interest.

Bonds, how issued--how sold--interest.

99.150. 1. Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide.

2. The bonds shall be sold at not less than par at public sale held after notice published once at least five days prior to such sale in a newspaper having a general circulation in the area of operation and in a financial newspaper published in Kansas City or in the city of St. Louis; provided, that such bonds may be sold to the federal government at private sale at not less than par and, in the event less than all of the bonds authorized in connection with any project or projects are sold to the federal government, the balance of such bonds may be sold at private sale at not less than par at an interest cost to the authority of not to exceed the interest cost to the authority of the portion of the bonds sold to the federal government.

3. In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if they had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to sections 99.010 to 99.230 shall be fully negotiable.

4. In any suit, action or proceedings involving the validity or enforceability of any bond of an authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a housing project to provide dwelling accommodations for persons of low income shall be conclusively deemed to have been issued for a housing project of such character and said project shall be conclusively deemed to have been planned, located and constructed in accordance with the purposes and provisions of sections 99.010 to 99.230.

(RSMo 1939 § 7867, A.L. 1982 H.B. 1164)



Section 99.160 Powers of authority in connection with issuance of bonds.

Powers of authority in connection with issuance of bonds.

99.160. In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, shall have power

(1) To pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence;

(2) To mortgage all or any part of its real or personal property, then owned or thereafter acquired;

(3) To covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part thereof; and to covenant as to what other or additional debts or obligations may be incurred by it;

(4) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to redeem the bonds, and to covenant for their redemption and to provide the terms and conditions thereof;

(5) To covenant (subject to the limitations contained in sections 99.010 to 99.230) as to the rents and fees to be charged in the operation of a housing project or projects, the amount to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds;

(6) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(7) To covenant as to use of any or all of its real or personal property; and to covenant as to the maintenance of its real and personal property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys;

(8) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity, and as to the terms and conditions upon which such declaration and its consequences may be waived;

(9) To vest in a trustee or trustees or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in a trustee or trustees the right, in the event of a default by said authority, to take possession and use, operate and manage any housing project or part thereof, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with said trustees; to provide for the powers and duties of a trustee or trustees and to limit the liabilities thereof; and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds;

(10) To exercise all or any part or combination of the powers herein granted; to make covenants other than and in addition to the covenants herein expressly authorized, of like or different character; to make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

(RSMo 1939 § 7868)



Section 99.170 State auditor to pass upon validity of bonds.

State auditor to pass upon validity of bonds.

99.170. An authority may submit to the state auditor any bonds to be issued hereunder after all proceedings for the issuance of such bonds have been taken. Upon the submission of such proceedings to the state auditor, it shall be his duty to examine into and pass upon the validity of such bonds and the regularity of all proceedings in connection therewith. If such proceedings conform to the provisions of sections 99.010 to 99.230 and are otherwise regular in form and if such bonds when delivered and paid for will constitute binding and legal obligations of the authority enforceable according to the terms thereof, the state auditor shall certify in substance upon the back of each of said bonds that it is issued in accordance with the constitution and laws of the state of Missouri.

(RSMo 1939 § 7869)



Section 99.180 Rights of an obligee of an authority.

Rights of an obligee of an authority.

99.180. An obligee of an authority shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action or proceeding at law or in equity to compel said authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said authority with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said authority and the fulfillment of all duties imposed upon said authority by sections 99.010 to 99.230;

(2) By suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said authority.

(RSMo 1939 § 7870)



Section 99.190 Rights of authority upon the happening of an event of default.

Rights of authority upon the happening of an event of default.

99.190. An authority shall have power by its resolution, trust indenture, mortgage, lease or other contract to confer upon any obligee holding or representing a specified amount in bonds, or holding a lease, the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

(1) To cause possession of any housing project or any part thereof to be surrendered to any such obligee;

(2) To obtain the appointment of a receiver of any housing project of said authority or any part thereof and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of such housing project or any part thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said authority as the court shall direct;

(3) To require said authority and the commissioners thereof to account as if it and they were the trustees of an express trust.

(RSMo 1939 § 7871)



Section 99.200 Real property of authority exempt from levy and sale by virtue of an execution.

Real property of authority exempt from levy and sale by virtue of an execution.

99.200. All real property of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against an authority be a charge or lien upon its real property; provided, however, that the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees or revenues.

(RSMo 1939 § 7872)



Section 99.210 Authority may borrow money or accept grants or assistance from federal government.

Authority may borrow money or accept grants or assistance from federal government.

99.210. In addition to the powers conferred upon an authority by other provisions of sections 99.010 to 99.230, an authority is empowered to borrow money or accept contributions, grants or other financial assistance from the federal government for or in aid of any housing project within its area of operation, to take over or lease or manage any housing project or undertaking constructed or owned by the federal government, and to these ends, to comply with such conditions and enter into such mortgages, trust indentures, leases or agreements as may be necessary, convenient or desirable. It is the purpose and intent of this chapter to authorize every authority to do any and all things necessary or desirable to secure the financial aid or cooperation of the federal government in the undertaking, construction, maintenance or operation of any housing project by such authority.

(RSMo 1939 § 7873)



Section 99.220 Authority to file report annually.

Authority to file report annually.

99.220. At least once a year, an authority shall file with the clerk a report of its activities for the preceding year, and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of sections 99.010 to 99.230.

(RSMo 1939 § 7874)



Section 99.225 Funds to be used only for certain purposes.

Funds to be used only for certain purposes.

99.225. No funds derived from the United States Department of Housing and Urban Development for the subsidization, directly or indirectly, of very low and low-income housing may be used by any housing authority, directly or indirectly, for any of the nonhousing related activities or housing projects for moderate income persons described in sections 99.010 to 99.230, unless authorized by federal statutes or regulation.

(L. 1986 S.B. 767)



Section 99.230 Effect of sections 99.010 to 99.230.

Effect of sections 99.010 to 99.230.

99.230. Insofar as the provisions of sections 99.010 to 99.230 are inconsistent with the provisions of any other law, the provisions of sections 99.010 to 99.230 shall be controlling.

(RSMo 1939 § 7875)



Section 99.300 Citation of law.

Citation of law.

99.300. Sections 99.300 to 99.660 shall be known and may be cited as the "Land Clearance for Redevelopment Authority Law".

(L. 1951 p. 300 § 1)



Section 99.310 Declaration of policy.

Declaration of policy.

99.310. It is hereby found and declared that there exists in municipalities of the state insanitary, blighted, deteriorated and deteriorating areas which constitute a serious and growing menace injurious to the public health, safety, morals and welfare of the residents of the state; that the existence of such areas contributes substantially and increasingly to the spread of disease and crime, necessitating excessive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, punishment and the treatment of juvenile delinquency and for the maintenance of adequate police, fire and accident protection and other public services and facilities, constitutes an economic and social liability, substantially impairs or arrests the sound growth of communities and retards the provision of housing accommodations; that this menace is beyond remedy and control solely by regulatory process in the exercise of the police power and cannot be dealt with effectively by the ordinary operations of private enterprise without the aids herein provided; that the elimination or prevention of the detrimental conditions in such areas, the acquisition and preparation of land in or necessary to the development, renewal or rehabilitation of such areas and its sale or lease for development, renewal or rehabilitation in accordance with general plans and redevelopment or urban renewal plans of communities and any assistance which may be given by any public body in connection therewith are public uses and purposes for which public money may be expended and private property acquired; and that the necessity in the public interest for the provisions hereinafter enacted is hereby declared as a matter of legislative determination; and that certain insanitary, blighted, deteriorated or deteriorating areas, or portions thereof, may require acquisition and clearance, as provided in this law, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation, but other areas or portions thereof, through the means provided in this law may be susceptible of conservation or rehabilitation in such a manner that the conditions and evils hereinbefore enumerated may be eliminated, remedied or prevented, and to the extent feasible, salvable, insanitary and blighted areas should be conserved and rehabilitated through voluntary action and the regulatory process. A municipality, to the greatest extent it determines to be feasible in carrying out the provisions of this law, shall afford maximum opportunity, consistent with the sound needs of the municipality as a whole, to the rehabilitation or redevelopment or renewal of areas by private enterprise.

(L. 1951 p. 300 § 2, A.L. 1955 p. 279)



Section 99.320 Definitions.

Definitions.

99.320. As used in this law, the following terms mean:

(1) "Area of operation", in the case of a municipality, the area within the municipality except that the area of operation of a municipality under this law shall not include any area which lies within the territorial boundaries of another municipality unless a resolution has been adopted by the governing body of the other municipality declaring a need therefor; and in the case of a county, the area within the county, except that the area of operation in such case shall not include any area which lies within the territorial boundaries of a municipality unless a resolution has been adopted by the governing body of the municipality declaring a need therefor; and in the case of a regional authority, the area within the communities for which the regional authority is created, except that a regional authority shall not undertake a land clearance project within the territorial boundaries of any municipality unless a resolution has been adopted by the governing body of the municipality declaring that there is a need for the regional authority to undertake the land clearance project within such municipality; no authority shall operate in any area of operation in which another authority already established is undertaking or carrying out a land clearance project without the consent, by resolution, of the other authority;

(2) "Authority" or "land clearance for redevelopment authority", a public body corporate and politic created by or pursuant to section 99.330 or any other public body exercising the powers, rights and duties of such an authority;

(3) "Blighted area", an area which, by reason of the predominance of defective or inadequate street layout, insanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, retards the provision of housing accommodations or constitutes an economic or social liability or a menace to the public health, safety, morals, or welfare in its present condition and use;

(4) "Bond", any bonds, including refunding bonds, notes, interim certificates, debentures, or other obligations issued by an authority pursuant to this law;

(5) "Clerk", the clerk or other official of the municipality or county who is the custodian of the official records of the municipality or county;

(6) "Community", any county or municipality except that such term shall not include any municipality containing less than seventy-five thousand inhabitants until the governing body thereof shall have submitted the proposition of accepting the provisions of this law to the qualified voters therein at an election called and held as provided by law for the incurring of indebtedness by such municipality, and a majority of the voters voting at the election shall have voted in favor of such proposition;

(7) "Federal government", the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America;

(8) "Governing body", the city council, common council, board of aldermen or other legislative body charged with governing the municipality or the county commission or other legislative body charged with governing the county;

(9) "Insanitary area", an area in which there is a predominance of buildings and improvements which, by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air sanitation or open spaces, high density of population and overcrowding of buildings, overcrowding of land, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency and crime or constitutes an economic or social liability and is detrimental to the public health, safety, morals, or welfare;

(10) "Land clearance project", any work or undertaking:

(a) To acquire blighted, or insanitary areas or portions thereof, including lands, structures, or improvements the acquisition of which is necessary or incidental to the proper clearance, development or redevelopment of the blighted or insanitary areas or to the prevention of the spread or recurrence of substandard or insanitary conditions or conditions of blight;

(b) To clear any such areas by demolition or removal of existing buildings, structures, streets, utilities or other improvements thereon and to install, construct or reconstruct streets, utilities, and site improvements essential to the preparation of sites for uses in accordance with a redevelopment plan;

(c) To sell, lease or otherwise make available land in such areas for residential, recreational, commercial, industrial or other use or for public use or to retain such land for public use, in accordance with a redevelopment plan;

(d) To develop, construct, reconstruct, rehabilitate, repair or improve residences, houses, buildings, structures and other facilities;

(e) The term "land clearance project" may also include the preparation of a redevelopment plan, the planning, survey and other work incident to a land clearance project and the preparation of all plans and arrangements for carrying out a land clearance project and wherever the words "land clearance project" are used in this law, they shall also mean and include the words "urban renewal project" as defined in this section;

(11) "Mayor", the elected mayor of the city or the elected officer having the duties customarily imposed upon the mayor of the city or the executive head of a county;

(12) "Municipality", any incorporated city, town or village in the state;

(13) "Obligee", any bondholders, agents or trustees for any bondholders, lessor demising to the authority property used in connection with land clearance project, or any assignee or assignees of the lessor's interest or any part thereof, and the federal government when it is a party to any contract with the authority;

(14) "Person", any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and shall include any trustee, receiver, assignee, or other similar representative thereof;

(15) "Public body", the state or any municipality, county, township, board, commission, authority, district, or any other subdivision of the state;

(16) "Real property", all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in* connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens;

(17) "Redeveloper", any person, partnership, or public or private corporation or agency which enters or proposes to enter into a redevelopment or rehabilitation or renewal contract;

(18) "Redevelopment contract", a contract entered into between an authority and redeveloper for the redevelopment, rehabilitation or renewal of an area in conformity with a redevelopment plan or an urban renewal plan;

(19) "Redevelopment", the process of undertaking and carrying out a redevelopment plan or urban renewal plan;

(20) "Redevelopment plan", a plan other than a preliminary or tentative plan for the acquisition, clearance, reconstruction, rehabilitation, renewal or future use of a land clearance project area, and shall be sufficiently complete to comply with subdivision (4) of section 99.430 and shall be in compliance with a "workable program" for the city as a whole and wherever used in sections 99.300 to 99.660 the words "redevelopment plan" shall also mean and include "urban renewal plan" as defined in this section;

(21) "Urban renewal plan", a plan as it exists from time to time, for an urban renewal project, which plan shall conform to the general plan for the municipality as a whole; and shall be sufficiently complete to indicate such land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation as may be proposed to be carried out in the area of the urban renewal project, zoning and planning changes, if any, land uses, maximum densities, building requirements, and the relationship of the plan to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements; an** urban renewal plan shall be prepared and approved pursuant to the same procedure as provided with respect to a redevelopment plan;

(22) "Urban renewal project", any surveys, plans, undertakings and activities for the elimination and for the prevention of the spread or development of insanitary, blighted, deteriorated or deteriorating areas and may involve any work or undertaking for such purpose constituting a land clearance project or any rehabilitation or conservation work, or any combination of such undertaking or work in accordance with an urban renewal project; for this purpose, "rehabilitation or conservation work" may include:

(a) Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements;

(b) Acquisition of real property and demolition, removal or rehabilitation of buildings and improvements thereon where necessary to eliminate unhealthful, insanitary or unsafe conditions, lessen density, eliminate uneconomic, obsolete or other uses detrimental to the public welfare, or to otherwise remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities;

(c) To develop, construct, reconstruct, rehabilitate, repair or improve residences, houses, buildings, structures and other facilities;

(d) Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out the objectives of the urban renewal project; and

(e) The disposition, for uses in accordance with the objectives of the urban renewal project, of any property or part thereof acquired in the area of the project; but such disposition shall be in the manner prescribed in this law for the disposition of property in a land clearance project area;

(23) "Workable program", an official plan of action, as it exists from time to time, for effectively dealing with the problem in insanitary, blighted, deteriorated or deteriorating areas within the community and for the establishment and preservation of a well-planned community with well-organized residential neighborhoods of decent homes and suitable living environment for adequate family life, for utilizing appropriate private and public resources to eliminate and prevent the development or spread of insanitary, blighted, deteriorated or deteriorating areas, to encourage needed urban rehabilitation, to provide for the redevelopment of blighted, insanitary, deteriorated and deteriorating areas, or to undertake such of the aforesaid activities or other feasible community activities as may be suitably employed to achieve the objectives of such a program.

(L. 1951 p. 300 § 3, A.L. 1955 p. 279, A.L. 1965 p. 220, A.L. 1972 S.B. 586)

*Word "on" appears in original rolls.

**Word "and" appears in original rolls.



Section 99.330 Authority may be created, when.

Authority may be created, when.

99.330. There is hereby created in each community (as herein defined) a public body corporate and politic, to be known as the "Land Clearance for Redevelopment Authority" of the community; provided, however:

(1) That such authority shall not transact any business or exercise its powers hereunder until or unless the governing body shall approve (by resolution or ordinance as herein provided) the exercise in such community of the powers, functions and duties of an authority under this law; and provided further that, if it deems such action to be in the public interest, the governing body may, instead of such resolution or ordinance adopt a resolution or ordinance approving the exercise of such powers, functions and duties by the community itself or by the housing authority, if one exists or is subsequently established in the community, and in such event, the community or housing authority, as the case may be, shall be vested with all the powers, functions, rights, duties and privileges of a land clearance for redevelopment authority under this law;

(2) The governing body of a community shall not adopt a resolution or ordinance pursuant to subdivision (1) above unless it finds:

(a) That one or more blighted, or insanitary areas (as herein defined) exist in such community, and

(b) That the redevelopment of such area or areas is necessary in the interest of the public health, safety, morals or welfare of the residents of such community.

(L. 1951 p. 300 § 4)



Section 99.340 Board of commissioners--appointment--qualifications--terms.

Board of commissioners--appointment--qualifications--terms.

99.340. 1. When the governing body of a municipality adopts a resolution or ordinance as aforesaid, it shall promptly notify the mayor of such adoption. If the resolution or ordinance adopted is one approving the exercise of powers hereunder by a land clearance for redevelopment authority, the mayor shall appoint a board of commissioners of such authority which shall consist of five commissioners, and when the governing body of a county adopts such a resolution, said body shall appoint a board of commissioners of the authority created for such county which shall consist of five commissioners.

2. All commissioners of an authority shall be taxpayers who have resided for a period of five years in, in the case of a municipality, the area within the municipality; and, in the case of a county, the area within the county.

3. Two of the commissioners who are first appointed shall be designated to serve for terms of one year from the date of their appointment and three shall be designated to serve for terms of two, three and four years respectively from the date of their appointment. Thereafter, commissioners shall be appointed as aforesaid for a term of office for four years except that all vacancies shall be filled for the unexpired term.

(L. 1951 p. 300 § 4, A.L. 1997 H.B. 689)



Section 99.350 Board of commissioners--meetings--quorum--employees.

Board of commissioners--meetings--quorum--employees.

99.350. 1. The powers hereunder vested in each land clearance for redevelopment authority shall be exercised by the board of commissioners thereof. A majority of the commissioners shall constitute a quorum of such board for the purpose of conducting business and exercising the powers of the authority and for all other purposes. Action may be taken by the board upon a vote of a majority of the commissioners present, unless in any case the bylaws of the authority shall require a larger number. Meetings of the board of an authority may be held anywhere within the perimeter boundaries of the area of operation of the authority.

2. The commissioners of an authority shall elect a chairman and vice chairman from among the commissioners; however, the first chairman shall be designated by the mayor. An authority may employ an executive director, technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. For such legal services as it may require, an authority may call upon the chief law officer of the communities within its area of operation or may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper.

(L. 1951 p. 300 § 4)



Section 99.360 Regional authority--creation--area of operation increased, how.

Regional authority--creation--area of operation increased, how.

99.360. 1. If the governing body of each of two or more communities declares, by resolution or ordinance, that there is a need for one land clearance for redevelopment authority to be created for all of such communities, and has made the findings required by subdivision (2) of section 99.330, a public body, corporate and politic, to be known as a regional land clearance for redevelopment authority (herein referred to as regional authority or authority) shall thereupon exist for all of such communities and may exercise the powers and other functions of an authority under this law in such communities.

2. The area of operation of a regional authority shall be increased from time to time to include one or more additional communities if the governing body of each of such additional communities adopts the resolution or ordinance described in subsection 1 of this section and makes the findings required by subdivision (2) of section 99.330, and the commissioners of the regional authority consent to the inclusion within its area of operation of such additional communities.

(L. 1951 p. 300 § 4)



Section 99.370 Regional authority--commissioners--terms--additional commissioner appointed, when and how.

Regional authority--commissioners--terms--additional commissioner appointed, when and how.

99.370. 1. If a regional authority is created as herein provided, one person shall be appointed as a commissioner of such authority for each community for which such authority is created.

2. When the area of operation of a regional authority is increased to include an additional community or communities as herein provided, one additional person shall be appointed as a commissioner of such authority for each such additional community.

3. Each such commissioner appointed for a municipality shall be appointed by the mayor thereof, and each such commissioner appointed for a county shall be appointed by the governing body thereof. The first appointment of commissioners of a regional authority may be made at or after the time of the adoption of the resolution declaring the need for such authority or declaring the need for the inclusion of such community in the area of operation of such authority. The commissioners of a regional authority and their successors shall be appointed as aforesaid for terms of four years except that all vacancies shall be filled for the unexpired terms.

4. If the area of operation of a regional authority consists at any time of an even number of communities, the commissioners of the regional authority already appointed in the manner described above shall appoint one additional commissioner whose term of office shall be as provided for a commissioner of a regional authority except that such term shall end at any earlier time that the area of operation of the regional authority shall be changed to consist of an odd number of communities. The commissioners of such authority already appointed in the manner described above shall likewise appoint each person to succeed such additional commissioner; provided that the term of office of such person begins during the terms of office of the commissioners appointing him.

5. A certificate of the appointment of any such additional commissioners of such regional authority shall be filed with the other records of the regional authority and shall be conclusive evidence of the due and proper appointment of such additional commissioner.

(L. 1951 p. 300 § 4)



Section 99.380 Commissioners--compensation--certificate of appointment.

Commissioners--compensation--certificate of appointment.

99.380. A commissioner of an authority shall receive no compensation for his services, but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. Each commissioner shall hold office until his successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the municipal or county clerk, as the case may be, and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner.

(L. 1951 p. 300 § 4)



Section 99.390 Commissioner--misconduct in office--removal--procedure.

Commissioner--misconduct in office--removal--procedure.

99.390. For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor (or by the governing body of the county in case it appointed such commissioner), but a commissioner shall be removed only after a hearing and after he shall have been given a copy of the charges at least ten days prior to such hearing and have had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the municipal or county clerk, as the case may be.

(L. 1951 p. 300 § 4)



Section 99.400 Commissioner not to acquire interest voluntarily in clearance project--penalty.

Commissioner not to acquire interest voluntarily in clearance project--penalty.

99.400. 1. No commissioner or employee of an authority shall voluntarily acquire any interest, direct or indirect, in any land clearance project or in any property included or planned by the authority to be included in any such project, or in any contract or proposed contract in connection with any such project.

2. Where the acquisition is not voluntary such commissioner or employee shall immediately disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority.

3. A commissioner or employee who owns or controls any interest, direct or indirect, in such property shall not participate in any action by the authority affecting the property. If any commissioner or employee of an authority owned or controlled within the preceding two years an interest, direct or indirect, in any property included or planned by the authority to be included in any land clearance project, he immediately shall disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Upon such disclosure such commissioner or employee shall not participate in any action by the authority affecting such property.

4. Any violation of the provisions of sections 99.330 to 99.410 shall constitute misconduct in office.

(L. 1951 p. 300 § 4)



Section 99.410 Resolution creating authority deemed conclusive, when--filing.

Resolution creating authority deemed conclusive, when--filing.

99.410. 1. In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of an authority or other public body, such authority or other public body shall be conclusively deemed to have become established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of the appropriate resolution prescribed in subdivision (1) of section 99.330 or subsection 1 of section 99.360 above. Each such resolution shall be deemed sufficient if it authorizes the exercise of powers hereunder by the authority or other public body and finds in substantially the terms provided in subdivision (2) of section 99.330 (no further detail being necessary) that the conditions therein enumerated exist.

2. A copy of such resolution duly certified by the municipal or county clerk, as the case may be, shall be admissible in evidence in any suit, action or proceeding.

(L. 1951 p. 300 § 4)



Section 99.420 Powers of authority.

Powers of authority.

99.420. An authority shall constitute a public body corporate and politic, exercising public and essential governmental functions, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this law, including the following powers in addition to others herein granted:

(1) To sue and to be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with this law, to carry out the provisions of this law;

(2) To prepare or cause to be prepared and recommend redevelopment plans and urban renewal plans to the governing body of the community or communities within its area of operation and to undertake and carry out land clearance projects and urban renewal projects within its area of operation;

(3) To arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities or other facilities for or in connection with a land clearance project or urban renewal project; and notwithstanding anything to the contrary contained in this law or any other provision of law, to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of a land clearance project or urban renewal project, and to include in any contract let in connection with such a project provisions to fulfill such of the conditions as it may deem reasonable and appropriate;

(4) Within its area of operation, to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, eminent domain or otherwise, any real or personal property or any interest therein, including fee simple absolute title, together with any improvements thereon, necessary or incidental to a land clearance project or urban renewal project; to hold, improve, clear or prepare for redevelopment or urban renewal any such property; to develop, construct, reconstruct, rehabilitate, repair or improve residences, houses, buildings, structures and other facilities; to sell, lease, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge, hypothecate or otherwise encumber or dispose of any real or personal property or any interest therein; to enter into contracts with redevelopers of property and with other public agencies containing covenants, restrictions and conditions regarding the use of such property for residential, commercial, industrial, recreational purposes or for public purposes in accordance with the redevelopment or urban renewal plan and such other covenants, restrictions and conditions as the authority may deem necessary to prevent a recurrence of blighted or insanitary areas or to effectuate the purposes of this law; to make any of the covenants, restrictions, or conditions of the foregoing contracts covenants running with the land, and to provide appropriate remedies for any breach of any such covenants, or conditions, including the right in the authority to terminate such contracts and any interest in the property created pursuant thereto; to borrow money and issue bonds and provide security for loans or bonds; to insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this law; provided, however, that no statutory provision with respect to the acquisition, clearance or disposition of property by other public bodies shall restrict an authority or other public bodies exercising powers hereunder, in such functions, unless the legislature shall specifically so state;

(5) To prepare a workable program;

(6) To make plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements, plans for the enforcement of state and local laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements; the authority may develop, test and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of insanitary, blighted, deteriorated or deteriorating areas;

(7) To invest any funds held in reserves or sinking funds or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem its bonds at the redemption price, all bonds so redeemed or purchased to be cancelled;

(8) To borrow money and to apply for and accept advances, loans, grants, contributions and any other form of financial assistance from the federal government, the state, county, municipality or other public body or from any sources public or private, for the purposes of this law, to give such security as may be required and to enter into and carry out contracts in connection therewith; an authority, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government for a land clearance or urban renewal project such conditions imposed pursuant to federal law as the authority may deem reasonable and appropriate and which are not inconsistent with the purposes of this law;

(9) Acting through one or more commissioners or other persons designated by the authority, to conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to administer oaths, issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are outside of the state or unable to attend before the authority, or excused from attendance; to make available to appropriate agencies, including those charged with the duty of abating or requiring the correction of nuisances or like conditions or of demolishing unsafe or insanitary structures or eliminating substandard or insanitary conditions or conditions of blight within its area of operation, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, safety, morals or welfare;

(10) Within its area of operation, to make or have made all surveys, studies and plans, but not including the preparation of a general plan for the community, necessary to the carrying out of the purposes of this law and in connection therewith to enter into or upon any land, building, or improvement thereon for such purposes and to make soundings, test borings, surveys, appraisals and other preliminary studies and investigations necessary to carry out its powers but such entry shall constitute no cause of action for trespass in favor of the owner of such land, building or improvement except for injuries resulting from wantonness or malice; and to contract or cooperate with any and all persons or agencies, public or private, in the making and carrying out of the surveys, appraisals, studies and plans;

(11) To prepare plans and provide reasonable assistance for the relocation of families displaced from a land clearance project area or an urban renewal project area, to the extent essential for acquiring possession of and* clearing or renewing the area or parts thereof;

(12) To make such expenditures as may be necessary to carry out the purposes of this law; and to make expenditures from funds obtained from the federal government without regard to any other laws pertaining to the making and approval of appropriations and expenditures;

(13) To delegate to a municipality or other public body any of the powers or functions of the authority with respect to the planning or undertaking of a land clearance project or urban renewal project in the area in which the municipality or public body is authorized to act, and the municipality or public body is hereby authorized to carry out or perform such powers or functions for the authority;

(14) To exercise all powers or parts or combinations of powers necessary, convenient or appropriate to undertake and carry out land clearance, redevelopment and urban renewal plans and projects and all the powers herein granted;

(15) To loan the proceeds of the bonds or temporary notes hereinafter authorized to provide for the purchase, construction, extension and improvement of a project by a private or public developer pursuant to a development contract approved by the authority.

(L. 1951 p. 300 § 5, A.L. 1955 p. 279, A.L. 1972 S.B. 586, A.L. 1982 H.B. 1411 & 1587)

*Word "an" appears in original rolls.

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 99.430 Preparation and approval of redevelopment and urban renewal plans--modification of plan.

Preparation and approval of redevelopment and urban renewal plans--modification of plan.

99.430. 1. Preparation and approval of redevelopment and urban renewal plans shall be carried out within the following regulations:

(1) An authority shall not acquire real property for a land clearance or urban renewal project unless the governing body of the community in which the land clearance project area or urban renewal project area is located has approved the redevelopment or urban renewal plan, as prescribed in subdivision (9) of this section.

(2) An authority shall not prepare a redevelopment or an urban renewal plan for a land clearance or urban renewal project area unless the governing body of the community in which the area is located has declared, by resolution or ordinance, the area to be a blighted, or insanitary area in need of redevelopment or in need of rehabilitation.

(3) An authority shall not recommend a redevelopment or urban renewal plan to the governing body of the community in which the land clearance or urban renewal project area is located until a general plan for the development of the community has been prepared.

(4) The authority itself may prepare or cause to be prepared a redevelopment or urban renewal plan or any person or agency, public or private, may submit such a plan to an authority. A redevelopment or urban renewal plan shall be sufficiently complete to indicate its relationship to definite local objectives as to appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements and the proposed land uses and building requirements in the land clearance or urban renewal project area, and shall include without being limited to:

(a) The boundaries of the land clearance or urban renewal project area, with a map showing the existing uses and condition of the real property therein;

(b) A land use plan showing proposed uses of the area;

(c) Information showing the standards of population densities, land coverage and building intensities in the area after redevelopment or urban renewal;

(d) A statement of the proposed changes, if any, in zoning ordinances or maps, street layouts, street levels or grades, building codes and ordinances;

(e) A statement as to the kind and number of additional public facilities or utilities which will be required in the area after redevelopment or urban renewal; and

(f) A schedule indicating the estimated length of time needed for completion of each phase of the plan.

(5) Prior to recommending a redevelopment or urban renewal plan to the governing body for approval, an authority shall submit the plan to the planning agency, if any, of the community in which the land clearance or urban renewal project area is located for review and recommendations as to its conformity with the general plan for the development of the community as a whole. The planning agency shall submit its written recommendations with respect to the proposed redevelopment or urban renewal plan to the authority within thirty days after receipt of the plan for review. Upon receipt of the recommendations of the planning agency, or, if no recommendations are received within the thirty days, then without the recommendations, an authority may recommend the redevelopment or urban renewal plan to the governing body of the community for approval.

(6) Prior to recommending a redevelopment or urban renewal plan to the governing body for approval, an authority shall consider whether the proposed land uses and building requirements in the land clearance or urban renewal project area are designed with the general purpose of accomplishing, in conformance with the general plan, a coordinated, adjusted and harmonious development of the community and its environs which, in accordance with present and future needs, will promote health, safety, morals, order, convenience, prosperity and the general welfare, as well as efficiency and economy in the process of development; including, among other things, adequate provision for traffic, vehicular parking, the promotion of safety from fire, panic and other dangers, adequate provision for light and air, the promotion of the healthful and convenient distribution of population, the provision of adequate transportation, water, sewerage, and other public utilities, schools, parks, recreational and community facilities and other public requirements, the promotion of sound design and arrangement, the wise and efficient expenditure of public funds, the prevention of the recurrence of insanitary or unsafe dwelling accommodations, or insanitary areas, or conditions of blight or deterioration, and the provision of adequate, safe and sanitary dwelling accommodations.

(7) The recommendation of a redevelopment or urban renewal plan by an authority to the governing body shall be accompanied by the recommendations, if any, of the planning commission concerning the redevelopment or urban renewal plan; a statement of the proposed method and estimated cost of the acquisition and preparation for redevelopment or urban renewal of the land clearance or urban renewal project area and the estimated proceeds or revenues from its disposal to redevelopers; a statement of the proposed method of financing the project; a statement of a feasible method proposed for the relocation of families to be displaced from the land clearance or urban renewal project area; and a schedule indicating the estimated length of time needed for completion of each phase of the plan.

(8) The governing body of the community shall hold a public hearing on any redevelopment or urban renewal plan or substantial modification thereof recommended by the authority, after public notice thereof by publication in a newspaper of general circulation in the community once each week for two consecutive weeks, the last publication to be at least ten days prior to the date set for hearing. The notice shall describe the time, date, place and purpose of the hearing and shall also generally identify the area to be covered by the plan. All interested parties shall be afforded at the public hearing a reasonable opportunity to express their views respecting the proposed redevelopment or urban renewal plan.

(9) Following the hearing, the governing body may approve a redevelopment or urban renewal plan if it finds that the plan is feasible and in conformity with the general plan for the development of the community as a whole. A redevelopment or urban renewal plan which has not been approved by the governing body when recommended by the authority may be recommended again to it with any modifications deemed advisable.

(10) A redevelopment or urban renewal plan may be modified at any time by the authority, provided that, if modified after the lease or sale of real property in the land clearance or urban renewal project area, the modification must be consented to by the redeveloper of the real property or his successor, or their successors in interest affected by the proposed modification. Where the proposed modification will substantially change the redevelopment or urban renewal plan as previously approved by the governing body, the modification must similarly be approved by the governing body.

2. As an alternative to the procedures prescribed in subdivisions (2) and (5) of subsection 1, an authority may find an area to be a blighted, insanitary or undeveloped area in need of redevelopment or rehabilitation, and simultaneously prepare a plan, or adopt a plan presented to the authority, and the authority may simultaneously recommend its finding of a blighted, insanitary or undeveloped area and the approval of a plan to the governing body of the community, and the governing body may make its finding that the area is blighted, insanitary or undeveloped and approve the plan simultaneously. Simultaneously with such recommendation of a finding of a blighted or insanitary or undeveloped industrial area and recommendation of a plan to the governing body for approval, an authority shall submit the finding of a blighted or insanitary or undeveloped area and the plan to the planning agency, if any, of the community in which the project area is located for review and recommendation as to the conformity of the plan to the general plan for the development of the community as a whole. The planning agency shall submit its written recommendations with respect to the finding of a blighted or insanitary or undeveloped industrial area and the plan to the authority and the local governing body within thirty days after receipt of the findings and the plan for review. Upon receipt of the recommendations of the planning agency, or, if no recommendations are received within the thirty days, then without the recommendations, the governing body may simultaneously approve the finding of a blighted or insanitary or undeveloped area and approve the plan in the manner prescribed in subdivisions (8) and (9) of subsection 1.

(L. 1951 p. 300 § 6, A.L. 1955 p. 279, A.L. 1982 H.B. 1411 & 1587)



Section 99.450 Authority may dispose of property, how.

Authority may dispose of property, how.

99.450. Property in a land clearance project may be disposed of as follows:

(1) An authority may sell, lease, exchange or otherwise transfer real property or any interest therein in a land clearance project area to any redeveloper for residential, recreational, commercial, industrial or other uses or for public use in accordance with the redevelopment plan, subject to such covenants, conditions and restrictions as may be deemed to be in the public interest or to carry out the purposes of this law; provided that such sale, lease, exchange or other transfer, and any agreement relating thereto, may be made only after, or subject to, the approval of the redevelopment plan by the governing body of the community. Such real property shall be sold, leased or transferred at its fair value for uses in accordance with the redevelopment plan notwithstanding such value may be less than the cost of acquiring and preparing such property for redevelopment. In determining the fair value of real property for uses in accordance with the redevelopment plan, an authority shall take into account and give consideration to the uses and purposes required by such plan; the restrictions upon, and the covenants, conditions and obligations assumed by the redeveloper of such property; the objectives of the redevelopment plan for the prevention of the recurrence of blighted, or insanitary areas; and such other matters as the authority shall specify as being appropriate. In fixing rentals and selling prices, an authority shall give consideration to appraisals of the property for such uses made by land experts employed by the authority.

(2) An authority shall, by public notice published at least two times in a newspaper having a general circulation in its area of operation, prior to the consideration of any redevelopment contract proposal, invite proposals from, and make available all pertinent information to private redevelopers or any persons interested in undertaking the redevelopment of an area, or any part thereof, which the governing body has declared to be in need of redevelopment. Such notice shall identify the area, and shall state that such further information as is available may be obtained at the office of the authority. The authority shall consider all redevelopment proposals and the financial and legal ability of the prospective redevelopers to carry out their proposals and may negotiate with any redevelopers for proposals for the purchase or lease of any real property in the land clearance project area. The authority may accept such redevelopment contract proposal as it deems to be in the public interest and in furtherance of the purposes of this law, provided that the authority has, not less than thirty days prior thereto, notified the governing body in writing of its intention to accept such redevelopment contract proposal. Thereafter, the authority may execute such redevelopment contract in accordance with the provisions of subdivision (1) of this section and deliver deeds, leases and other instruments and take all steps necessary to effectuate such redevelopment contract. In its discretion, the authority may, with regard to the foregoing provisions of this subdivision, dispose of real property in a land clearance project area to private redevelopers for redevelopment under such reasonable competitive bidding procedures as it shall prescribe, subject to the provisions of subdivision (1).

(3) In carrying out a land clearance project, an authority may:

(a) Convey to the community in which the project is located, such real property as, in accordance with the redevelopment plan, is to be laid out into streets, alleys and public ways, this power being additional to and not limiting any and all other powers of conveyance of property to communities expressed herein generally or otherwise;

(b) Grant servitudes, easements and rights-of-way for public utilities, sewers, streets and other similar facilities, in accordance with the redevelopment plan; and

(c) Convey to the municipality, county or other appropriate public body, such real property as, in accordance with the redevelopment plan, is to be used for parks, schools, public buildings, facilities or other public purposes.

(4) An authority may temporarily operate and maintain real property in a land clearance project area pending the disposition of the property for redevelopment, without regard to the provisions of subdivisions (1) and (2) above, for such uses and purposes as may be deemed desirable even though not in conformity with the redevelopment plan.

(L. 1951 p. 300 § 7)



Section 99.460 Power of eminent domain--procedure.

Power of eminent domain--procedure.

99.460. 1. An authority whose board members are appointed by one or more elected officials shall have the right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for a land clearance project or for its purposes under this law after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. An authority may exercise the power of eminent domain in the manner and under the procedure provided for corporations in chapter 523 and acts amendatory thereof or supplementary thereto.

2. Property already devoted to a public use may be acquired in like manner, provided that no real property belonging to the municipality, the county or the state may be acquired without its consent.

(L. 1951 p. 300 § 8, A.L. 2006 H.B. 1944)



Section 99.470 Vacant land may be developed, when.

Vacant land may be developed, when.

99.470. Upon a determination, by resolution or ordinance, of the governing body of the community in which such land is located that the acquisition and development of undeveloped vacant land, not within a blighted, or insanitary area, is essential to the proper clearance or redevelopment of blighted, or insanitary areas, or a necessary part of the general land clearance program of the community, the acquisition, planning, preparation for development or disposal of such land shall constitute a land clearance project which may be undertaken by the authority in the manner provided in the foregoing sections. The determination by the governing body shall be in lieu of the declaration required by subdivision (2) of section 99.430 but shall not be made until the governing body finds that there is a shortage of decent, safe and sanitary housing in the community; that such undeveloped vacant land will be developed for predominantly residential uses; and that the provision of dwelling accommodations on such undeveloped vacant land is necessary to accomplish the relocation, in decent, safe and sanitary housing in the community, of families to be displaced from blighted, or insanitary areas which are to be redeveloped; provided, however, that in the undertaking of land clearance projects on a regional or unified metropolitan basis, involving the acquisition and development of undeveloped vacant land in one community as an adjunct to the redevelopment of blighted, or insanitary areas, in another community, each determination or finding required in this section shall be made by the governing body of the community with respect to which the determination or finding relates.

(L. 1951 p. 300 § 9)



Section 99.480 Bonds--authority to issue--how paid.

Bonds--authority to issue--how paid.

99.480. 1. An authority shall have power to issue bonds from time to time in its discretion for any of its corporate purposes including the payment of principal and interest upon any advances for surveys and plans for land clearance projects.

2. An authority shall also have power to issue refunding bonds for the purpose of paying or retiring or in exchange for bonds previously issued by it.

3. An authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable:

(1) Exclusively from the income, proceeds, and revenues of the land clearance project financed with the proceeds of such bonds; or

(2) Exclusively from the income, proceeds, and revenues of any of its land clearance projects whether or not they are financed in whole or in part with the proceeds of such bonds.

4. Provided that any such bonds may be additionally secured by a pledge of any loan, grant or contributions, or parts thereof, from the federal government or other source, or a mortgage of any land clearance project or projects of the authority.

(L. 1951 p. 300 § 10)



Section 99.490 Bonds--conditions--interest rate--to be sold at par.

Bonds--conditions--interest rate--to be sold at par.

99.490. 1. Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, not in excess of the maximum rate, if any, applicable to general and business corporations, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide.

2. The bonds shall be sold at not less than ninety-five percent of par at public or, if the authority determines it is in the best interest of the authority to sell such bonds at private sale, notwithstanding the provisions of section 108.070. The reason or reasons why private sale is in the best interest of the authority shall be set forth in the order or resolution authorizing the private sale; provided, however, that any issue in excess of ten million dollars shall be sold only at public sale; provided, further, that notice of such public or private sale shall be published in a newspaper having a general circulation in the area of operation and such medium of publication as the authority may deem at least once and not later than ten days prior to such public or private sale. The decision of the authority shall be conclusive.

(L. 1951 p. 300 § 10, A.L. 1982 H.B. 1411 & 1587)



Section 99.500 Bonds--commissioners not personally liable--not to constitute debt of a political subdivision or state--exempt from income taxes.

Bonds--commissioners not personally liable--not to constitute debt of a political subdivision or state--exempt from income taxes.

99.500. 1. Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. Bonds issued under this section by a land clearance for redevelopment authority, created by or pursuant to sections 99.330 to 99.410 or by a housing authority, shall not be a debt of the municipality, the county or the state and neither the municipality, the county or the state shall be liable thereon nor in any event shall such bonds be payable out of any funds or properties other than those acquired for the purposes of this law and such bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

2. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities, and interest thereon and income therefrom shall be exempt from income taxes.

(L. 1951 p. 300 § 10)



Section 99.510 Commissioner's signature on bonds--validity--bonds deemed to be issued for lawful purpose.

Commissioner's signature on bonds--validity--bonds deemed to be issued for lawful purpose.

99.510. 1. In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to sections 99.300 to 99.660 shall be fully negotiable.

2. In any suit, action or proceedings involving the validity or enforceability of any bond of an authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a land clearance project, as herein defined, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located and carried out in accordance with the purposes and provisions of this law.

(L. 1951 p. 300 § 10)



Section 99.520 Bond issues--additional powers of authority.

Bond issues--additional powers of authority.

99.520. In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, shall have power:

(1) To pledge all or any part of its gross or net rents, fees or revenues from land clearance projects to which its right then exists or may thereafter come into existence;

(2) To mortgage all or any part of its real or personal property in a land clearance project then owned or thereafter acquired;

(3) To covenant against pledging all or any part of its rents, fees and revenues from land clearance projects, or against mortgaging all or any part of its real or personal property in a land clearance project, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any land clearance project or any part thereof; and to covenant as to what other or additional debts or obligations may be incurred by it;

(4) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to covenant for the redemption of the bonds and to provide the terms and conditions thereof;

(5) To covenant (subject to the limitations contained in this law) as to the amount of revenues to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds;

(6) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(7) To covenant as to the use, maintenance and replacement of any or all of its real or personal property, the insurance to be carried thereon and the use and disposition of insurance moneys, and to warrant its title to such property;

(8) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenants, condition or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(9) To vest in any obligees of the authority the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in any obligee or obligees holding a specified amount in bonds the right, in the event of a default by said authority, to take possession of and use, operate and manage any land clearance project or any part thereof, title to which is in the authority, or any funds connected therewith, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with such obligees; to provide for the powers and duties of such obligees and to limit the liabilities thereof; and to provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds; and

(10) To exercise all or any part or combination of the powers herein granted; to make such covenants (other than and in addition to the covenants herein expressly authorized) and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

(L. 1951 p. 300 § 11)



Section 99.530 Default of bonds--rights of obligee.

Default of bonds--rights of obligee.

99.530. An authority shall have power by its resolution, trust indenture, mortgage, lease or other contract to confer upon an obligee holding or representing a specified amount in bonds, the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

(1) To cause possession of any land clearance project or any part thereof, title to which is in the authority, to be surrendered to any such obligee;

(2) To obtain the appointment of a receiver of any land clearance project of said authority or any part thereof, title to which is in the authority, and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of, carry out, operate and maintain such project or any part thereof and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said authority as the court shall direct; and

(3) To require said authority and the commissioners, officers, agents and employees thereof to account as if it and they were the trustees of an express trust.

(L. 1951 p. 300 § 12)



Section 99.540 Obligee--additional rights.

Obligee--additional rights.

99.540. An obligee of an authority shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action or proceeding at law or in equity to compel said authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said authority with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said authority and the fulfillment of all duties imposed upon said authority by this law; and

(2) By suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said authority.

(L. 1951 p. 300 § 13)



Section 99.550 Bonds--who may invest in.

Bonds--who may invest in.

99.550. All public officers, municipal corporations, political subdivisions and public bodies, all banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by an authority pursuant to this law or by any public housing or redevelopment authority or commission, or agency or any other public body in the United States for redevelopment purposes, when such bonds and other obligations are secured by a contract for financial assistance to be paid by the federal government or any agency thereof and such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. However, nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

(L. 1951 p. 300 § 14)



Section 99.560 Authority may convey property to federal government in case of default.

Authority may convey property to federal government in case of default.

99.560. In any contract for financial assistance with the federal government the authority may obligate itself (which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws) to convey to the federal government possession of or title to the land clearance project and land therein to which such contract relates which is owned by the authority, upon the occurrence of a substantial default (as defined in such contract) with respect to the covenants or conditions to which the authority is subject; such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey or otherwise deal with the land clearance project in accordance with the terms of such contract; provided, that the contract requires that, as soon as practicable after the federal government is satisfied that all defaults with respect to the land clearance project have been cured and that the land clearance project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the authority the land clearance project as then constituted.

(L. 1951 p. 300 § 15)



Section 99.570 Property of authority exempt from execution.

Property of authority exempt from execution.

99.570. All property including funds of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against an authority be a charge or lien upon its property; provided, however, that the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by an authority on its rents, fees, grants or revenues.

(L. 1951 p. 300 § 16)



Section 99.580 Powers of a public body to cooperate in land clearance project.

Powers of a public body to cooperate in land clearance project.

99.580. For the purpose of aiding and cooperating in the planning, undertaking or carrying out of a land clearance project located within the area in which it is authorized to act, any public body may, upon such terms, with reasonable consideration, as it may determine:

(1) Dedicate, sell, convey or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges therein to an authority;

(2) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished in compliance with a redevelopment plan;

(3) Furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places, which it is otherwise empowered to undertake;

(4) Plan or replan, zone or rezone any part of the public body or make exceptions from building regulations and ordinances if such functions are of the character which the public body is otherwise empowered to perform;

(5) Cause administrative and other services to be furnished to the authority of the character which the public body is otherwise empowered to undertake or furnish for the same or other purposes;

(6) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section;

(7) Do any and all things necessary or convenient to aid and cooperate in the planning or carrying out of a redevelopment plan;

(8) Lend, grant or contribute funds to an authority;

(9) Employ any funds belonging to or within the control of such public body, including funds derived from the sale or furnishing of property, service, or facilities to an authority, in the purchase of the bonds or other obligations of an authority and, as the holder of such bonds or other obligations, exercise the rights connected therewith; and

(10) Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with an authority respecting action to be taken by such public body pursuant to any of the powers granted by this law. If at any time title to, or possession of, any land clearance project is held by any public body or governmental agency, other than the authority, authorized by law to engage in the undertaking, carrying out or administration of land clearance projects, including any agency or instrumentality of the United States of America, the provisions of such agreements shall inure to the benefit of and may be enforced by such public body or governmental agency.

(L. 1951 p. 300 § 17)



Section 99.590 Public notice of conveyance or agreement not required.

Public notice of conveyance or agreement not required.

99.590. Any sale, conveyance, lease or agreement provided for in section 99.580 may be made by a public body without appraisal, public notice, advertisement or public bidding.

(L. 1951 p. 300 § 18)



Section 99.600 Community may issue and sell bonds to aid project.

Community may issue and sell bonds to aid project.

99.600. Any community located in whole or in part within the area of operation of an authority may grant funds to an authority for the purpose of aiding such authority in carrying out any of its powers and functions under this law. To obtain funds for this purpose the community may levy taxes or may issue and sell its bonds. Any bonds to be issued by the community pursuant to the provisions of this section shall be issued in the manner and within the limitations, except as herein otherwise provided, prescribed by the laws of this state for the issuance and authorization of such bonds for public purposes generally.

(L. 1951 p. 300 § 19)



Section 99.610 Two or more authorities may cooperate in joint project--governing body and community defined.

Two or more authorities may cooperate in joint project--governing body and community defined.

99.610. 1. Any two or more authorities may join or cooperate with one another in the exercise of any or all of the powers conferred hereby for the purpose of planning, undertaking or financing a land clearance project or projects located within the area or areas of operation of any one or more of said authorities.

2. When a land clearance project or projects are planned, undertaken or financed on a regional or unified metropolitan basis, the terms "governing body" and "community" as used in this law shall mean the governing bodies of the appropriate communities and the appropriate communities cooperating in the planning, undertaking or financing of such project or projects.

(L. 1951 p. 300 § 20)



Section 99.620 Annual report, satisfactory progress of projects, procedure to determine.

Annual report, satisfactory progress of projects, procedure to determine.

99.620. 1. At least once a year, an authority shall file with the clerk a report of its activities for the preceding year, and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of this law.

2. Within sixty days after August 13, 1982, and every five years thereafter, the governing body shall hold a public hearing regarding those land clearances and urban renewal projects under the jurisdiction of the authority. The purpose of the hearing shall be to determine if the authority is making satisfactory progress under the proposed time schedule contained within the approved plans for completion of such projects. Notice of such public hearing shall be given in a newspaper of general circulation in the area served by the authority once each week for four weeks immediately prior to the hearing.

(L. 1951 p. 300 § 21, A.L. 1982 H.B. 1411 & 1587)



Section 99.630 Authority may take over projects of constitutional charter city or county.

Authority may take over projects of constitutional charter city or county.

99.630. Any authority empowered to undertake and carry out land clearance projects in a constitutional charter city or county under this law is hereby authorized to and may, upon such terms and conditions as it may determine not inconsistent with this law, and with the consent of the governing body of such constitutional charter city or county, contract to and take over, assume, continue and carry out all undertakings, obligations, rights, powers, plans and activities, not inconsistent with this law, of such constitutional charter city or county relating to planned or existing land clearance projects.

(L. 1951 p. 300 § 23)



Section 99.640 Master plan--municipalities authorized to prepare.

Master plan--municipalities authorized to prepare.

99.640. The governing body of any municipality or county, which is not otherwise authorized to establish a planning agency with power to prepare a master plan for the physical development of the community, is hereby authorized and empowered to prepare such a master plan for the purposes of initiating and carrying out a land clearance project under this law.

(L. 1951 p. 300 § 24)



Section 99.650 Construction of law.

Construction of law.

99.650. This law shall be construed liberally to effectuate the purposes hereof. Insofar as the provisions of this law are inconsistent with the provisions of any other law, the provisions of this law shall be controlling.

(L. 1951 p. 300 § 25)



Section 99.660 Powers additional to those conferred by other laws.

Powers additional to those conferred by other laws.

99.660. The powers conferred by this law shall be in addition and supplemental to the powers conferred by any other law.

(L. 1951 p. 300 § 27)



Section 99.700 Application for designation as a blighted area, who may request--certificate of tax abatement, when issued.

Application for designation as a blighted area, who may request--certificate of tax abatement, when issued.

99.700. In any constitutional charter city any person may apply to the land clearance for redevelopment authority of the city for certification that designated real property which he owns, rents, or leases is in a blighted area as defined in section 99.320, and declared to be a blighted area as provided in section 99.430. Upon receiving plans, as they may hereby require, which show that the person applying is engaged in new construction or rehabilitation of the designated real property in accordance with an approved redevelopment or urban renewal plan, the authority shall issue a certificate of qualification for tax abatement to the applicant.

(L. 1973 H.B. 63 § 1, A.L. 1979 H.B. 103, A.L. 1986 H.B. 1327)



Section 99.705 Assessor to issue current assessed value statement, when.

Assessor to issue current assessed value statement, when.

99.705. Within thirty days of receiving the certificate, the applicant shall notify the city or county assessor, as the case may be, who shall, as soon as possible, issue a statement as to the current assessed valuation of the then existing real property covered by the plans. The authority shall issue a copy of the plans to the assessor.

(L. 1973 H.B. 63 § 2, A.L. 1979 H.B. 103)



Section 99.710 Assessor's statement, area covered--on file for ten years.

Assessor's statement, area covered--on file for ten years.

99.710. The city or county assessor's statement, as issued under section 99.705, shall be the maximum total assessed valuation of all real property included in the plans, a copy of which shall remain on file in his office, for each year for a period of ten years from the date on which the statement was issued.

(L. 1973 H.B. 63 § 3, A.L. 1979 H.B. 103)



Section 99.715 Assessor's statement to affect assessment of approved new construction or rehabilitation only.

Assessor's statement to affect assessment of approved new construction or rehabilitation only.

99.715. In no event shall section 99.710 prevent the assessor from increasing or decreasing the assessed valuation of the real property other than the new construction or rehabilitation approved in the certificate of qualification.

(L. 1973 H.B. 63 § 4)



Section 99.800 Law, how cited.

Law, how cited.

99.800. Sections 99.800 to 99.865 shall be known and may be cited as the "Real Property Tax Increment Allocation Redevelopment Act".

(L. 1982 H.B. 1411 & 1587 § 1)



Section 99.805 Definitions.

Definitions.

99.805. As used in sections 99.800 to 99.865, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Blighted area", an area which, by reason of the predominance of defective or inadequate street layout, unsanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, retards the provision of housing accommodations or constitutes an economic or social liability or a menace to the public health, safety, morals, or welfare in its present condition and use;

(2) "Collecting officer", the officer of the municipality responsible for receiving and processing payments in lieu of taxes or economic activity taxes from taxpayers or the department of revenue;

(3) "Conservation area", any improved area within the boundaries of a redevelopment area located within the territorial limits of a municipality in which fifty percent or more of the structures in the area have an age of thirty-five years or more. Such an area is not yet a blighted area but is detrimental to the public health, safety, morals, or welfare and may become a blighted area because of any one or more of the following factors: dilapidation; obsolescence; deterioration; illegal use of individual structures; presence of structures below minimum code standards; abandonment; excessive vacancies; overcrowding of structures and community facilities; lack of ventilation, light or sanitary facilities; inadequate utilities; excessive land coverage; deleterious land use or layout; depreciation of physical maintenance; and lack of community planning. A conservation area shall meet at least three of the factors provided in this subdivision for projects approved on or after December 23, 1997;

(4) "Economic activity taxes", the total additional revenue from taxes which are imposed by a municipality and other taxing districts, and which are generated by economic activities within a redevelopment area over the amount of such taxes generated by economic activities within such redevelopment area in the calendar year prior to the adoption of the ordinance designating such a redevelopment area, while tax increment financing remains in effect, but excluding personal property taxes, taxes imposed on sales or charges for sleeping rooms paid by transient guests of hotels and motels, licenses, fees or special assessments. For redevelopment projects or redevelopment plans approved after December 23, 1997, if a retail establishment relocates within one year from one facility to another facility within the same county and the governing body of the municipality finds that the relocation is a direct beneficiary of tax increment financing, then for purposes of this definition, the economic activity taxes generated by the retail establishment shall equal the total additional revenues from economic activity taxes which are imposed by a municipality or other taxing district over the amount of economic activity taxes generated by the retail establishment in the calendar year prior to its relocation to the redevelopment area;

(5) "Economic development area", any area or portion of an area located within the territorial limits of a municipality, which does not meet the requirements of subdivisions (1) and (3) of this section, and in which the governing body of the municipality finds that redevelopment will not be solely used for development of commercial businesses which unfairly compete in the local economy and is in the public interest because it will:

(a) Discourage commerce, industry or manufacturing from moving their operations to another state; or

(b) Result in increased employment in the municipality; or

(c) Result in preservation or enhancement of the tax base of the municipality;

(6) "Gambling establishment", an excursion gambling boat as defined in section 313.800 and any related business facility including any real property improvements which are directly and solely related to such business facility, whose sole purpose is to provide goods or services to an excursion gambling boat and whose majority ownership interest is held by a person licensed to conduct gambling games on an excursion gambling boat or licensed to operate an excursion gambling boat as provided in sections 313.800 to 313.850. This subdivision shall be applicable only to a redevelopment area designated by ordinance adopted after December 23, 1997;

(7) "Greenfield area", any vacant, unimproved, or agricultural property that is located wholly outside the incorporated limits of a city, town, or village, or that is substantially surrounded by contiguous properties with agricultural zoning classifications or uses unless said property was annexed into the incorporated limits of a city, town, or village ten years prior to the adoption of the ordinance approving the redevelopment plan for such greenfield area;

(8) "Municipality", a city, village, or incorporated town or any county of this state. For redevelopment areas or projects approved on or after December 23, 1997, "municipality" applies only to cities, villages, incorporated towns or counties established for at least one year prior to such date;

(9) "Obligations", bonds, loans, debentures, notes, special certificates, or other evidences of indebtedness issued by a municipality to carry out a redevelopment project or to refund outstanding obligations;

(10) "Ordinance", an ordinance enacted by the governing body of a city, town, or village or a county or an order of the governing body of a county whose governing body is not authorized to enact ordinances;

(11) "Payment in lieu of taxes", those estimated revenues from real property in the area selected for a redevelopment project, which revenues according to the redevelopment project or plan are to be used for a private use, which taxing districts would have received had a municipality not adopted tax increment allocation financing, and which would result from levies made after the time of the adoption of tax increment allocation financing during the time the current equalized value of real property in the area selected for the redevelopment project exceeds the total initial equalized value of real property in such area until the designation is terminated pursuant to subsection 2 of section 99.850;

(12) "Redevelopment area", an area designated by a municipality, in respect to which the municipality has made a finding that there exist conditions which cause the area to be classified as a blighted area, a conservation area, an economic development area, an enterprise zone pursuant to sections 135.200 to 135.256, or a combination thereof, which area includes only those parcels of real property directly and substantially benefitted by the proposed redevelopment project;

(13) "Redevelopment plan", the comprehensive program of a municipality for redevelopment intended by the payment of redevelopment costs to reduce or eliminate those conditions, the existence of which qualified the redevelopment area as a blighted area, conservation area, economic development area, or combination thereof, and to thereby enhance the tax bases of the taxing districts which extend into the redevelopment area. Each redevelopment plan shall conform to the requirements of section 99.810;

(14) "Redevelopment project", any development project within a redevelopment area in furtherance of the objectives of the redevelopment plan; any such redevelopment project shall include a legal description of the area selected for the redevelopment project;

(15) "Redevelopment project costs" include the sum total of all reasonable or necessary costs incurred or estimated to be incurred, and any such costs incidental to a redevelopment plan or redevelopment project, as applicable. Such costs include, but are not limited to, the following:

(a) Costs of studies, surveys, plans, and specifications;

(b) Professional service costs, including, but not limited to, architectural, engineering, legal, marketing, financial, planning or special services. Except the reasonable costs incurred by the commission established in section 99.820 for the administration of sections 99.800 to 99.865, such costs shall be allowed only as an initial expense which, to be recoverable, shall be included in the costs of a redevelopment plan or project;

(c) Property assembly costs, including, but not limited to, acquisition of land and other property, real or personal, or rights or interests therein, demolition of buildings, and the clearing and grading of land;

(d) Costs of rehabilitation, reconstruction, or repair or remodeling of existing buildings and fixtures;

(e) Initial costs for an economic development area;

(f) Costs of construction of public works or improvements;

(g) Financing costs, including, but not limited to, all necessary and incidental expenses related to the issuance of obligations, and which may include payment of interest on any obligations issued pursuant to sections 99.800 to 99.865 accruing during the estimated period of construction of any redevelopment project for which such obligations are issued and for not more than eighteen months thereafter, and including reasonable reserves related thereto;

(h) All or a portion of a taxing district's capital costs resulting from the redevelopment project necessarily incurred or to be incurred in furtherance of the objectives of the redevelopment plan and project, to the extent the municipality by written agreement accepts and approves such costs;

(i) Relocation costs to the extent that a municipality determines that relocation costs shall be paid or are required to be paid by federal or state law;

(j) Payments in lieu of taxes;

(16) "Special allocation fund", the fund of a municipality or its commission which contains at least two separate segregated accounts for each redevelopment plan, maintained by the treasurer of the municipality or the treasurer of the commission into which payments in lieu of taxes are deposited in one account, and economic activity taxes and other revenues are deposited in the other account;

(17) "Taxing districts", any political subdivision of this state having the power to levy taxes;

(18) "Taxing districts' capital costs", those costs of taxing districts for capital improvements that are found by the municipal governing bodies to be necessary and to directly result from the redevelopment project; and

(19) "Vacant land", any parcel or combination of parcels of real property not used for industrial, commercial, or residential buildings.

(L. 1982 H.B. 1411 & 1587 § 2, A.L. 1986 H.B. 989 & 1390 merged with S.B. 664, A.L. 1991 H.B. 502, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07



Section 99.810 Redevelopment plan, contents, adoption of plan, required findings--time limitations--reports by department of economic development, required when, contents.

Redevelopment plan, contents, adoption of plan, required findings--time limitations--reports by department of economic development, required when, contents.

99.810. 1. Each redevelopment plan shall set forth in writing a general description of the program to be undertaken to accomplish the objectives and shall include, but need not be limited to, the estimated redevelopment project costs, the anticipated sources of funds to pay the costs, evidence of the commitments to finance the project costs, the anticipated type and term of the sources of funds to pay costs, the anticipated type and terms of the obligations to be issued, the most recent equalized assessed valuation of the property within the redevelopment area which is to be subjected to payments in lieu of taxes and economic activity taxes pursuant to section 99.845, an estimate as to the equalized assessed valuation after redevelopment, and the general land uses to apply in the redevelopment area. No redevelopment plan shall be adopted by a municipality without findings that:

(1) The redevelopment area on the whole is a blighted area, a conservation area, or an economic development area, and has not been subject to growth and development through investment by private enterprise and would not reasonably be anticipated to be developed without the adoption of tax increment financing. Such a finding shall include, but not be limited to, a detailed description of the factors that qualify the redevelopment area or project pursuant to this subdivision and an affidavit, signed by the developer or developers and submitted with the redevelopment plan, attesting that the provisions of this subdivision have been met;

(2) The redevelopment plan conforms to the comprehensive plan for the development of the municipality as a whole;

(3) The estimated dates, which shall not be more than twenty-three years from the adoption of the ordinance approving a redevelopment project within a redevelopment area, of completion of any redevelopment project and retirement of obligations incurred to finance redevelopment project costs have been stated, provided that no ordinance approving a redevelopment project shall be adopted later than ten years from the adoption of the ordinance approving the redevelopment plan under which such project is authorized and provided that no property for a redevelopment project shall be acquired by eminent domain later than five years from the adoption of the ordinance approving such redevelopment project;

(4) A plan has been developed for relocation assistance for businesses and residences;

(5) A cost-benefit analysis showing the economic impact of the plan on each taxing district which is at least partially within the boundaries of the redevelopment area. The analysis shall show the impact on the economy if the project is not built, and is built pursuant to the redevelopment plan under consideration. The cost-benefit analysis shall include a fiscal impact study on every affected political subdivision, and sufficient information from the developer for the commission established in section 99.820 to evaluate whether the project as proposed is financially feasible;

(6) A finding that the plan does not include the initial development or redevelopment of any gambling establishment, provided however, that this subdivision shall be applicable only to a redevelopment plan adopted for a redevelopment area designated by ordinance after December 23, 1997.

2. By the last day of February each year, each commission shall report to the director of economic development the name, address, phone number and primary line of business of any business which relocates to the district. The director of the department of economic development shall compile and report the same to the governor, the speaker of the house and the president pro tempore of the senate on the last day of April each year.

(L. 1982 H.B. 1411 & 1587 § 3 subsec. 1, A.L. 1986 S.B. 664 merged with H.B. 989 & 1390, A.L. 1987 S.B. 367 Revision, A.L. 1991 H.B. 502, A.L. 1993 H.B. 566, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97

(2006) Term "acquired" under section refers not to time of filing condemnation petition but to transfer of ownership from property owner to condemnor upon payment of commissioner's award into court or to property owner. State ex rel. Broadway-Washington v. Manners, 186 S.W.3d 272 (Mo. banc).



Section 99.815 County implementing project within boundaries of municipality, permission required--definition of municipality to include county.

County implementing project within boundaries of municipality, permission required--definition of municipality to include county.

99.815. When a county of this state desires to implement a tax increment financing project within the boundaries of a municipality partially or totally within the county, such county shall first obtain the permission of the governing body of the municipality located within the county. When the term "municipality" is used within sections 99.800 to 99.865, such term may be interpreted to include a county implementing a tax incremental financing project.

(L. 1982 H.B. 1411 & 1587 § 3 subsec. 2)



Section 99.820 Municipalities' powers and duties--commission appointment and powers--public disclosure requirements--officials' conflict of interest, prohibited.

Municipalities' powers and duties--commission appointment and powers--public disclosure requirements--officials' conflict of interest, prohibited.

99.820. 1. A municipality may:

(1) By ordinance introduced in the governing body of the municipality within fourteen to ninety days from the completion of the hearing required in section 99.825, approve redevelopment plans and redevelopment projects, and designate redevelopment project areas pursuant to the notice and hearing requirements of sections 99.800 to 99.865. No redevelopment project shall be approved unless a redevelopment plan has been approved and a redevelopment area has been designated prior to or concurrently with the approval of such redevelopment project and the area selected for the redevelopment project shall include only those parcels of real property and improvements thereon directly and substantially benefitted by the proposed redevelopment project improvements;

(2) Make and enter into all contracts necessary or incidental to the implementation and furtherance of its redevelopment plan or project;

(3) Pursuant to a redevelopment plan, subject to any constitutional limitations, acquire by purchase, donation, lease or, as part of a redevelopment project, eminent domain, own, convey, lease, mortgage, or dispose of land and other property, real or personal, or rights or interests therein, and grant or acquire licenses, easements and options with respect thereto, all in the manner and at such price the municipality or the commission determines is reasonably necessary to achieve the objectives of the redevelopment plan. No conveyance, lease, mortgage, disposition of land or other property, acquired by the municipality, or agreement relating to the development of the property shall be made except upon the adoption of an ordinance by the governing body of the municipality. Each municipality or its commission shall establish written procedures relating to bids and proposals for implementation of the redevelopment projects. Furthermore, no conveyance, lease, mortgage, or other disposition of land or agreement relating to the development of property shall be made without making public disclosure of the terms of the disposition and all bids and proposals made in response to the municipality's request. Such procedures for obtaining such bids and proposals shall provide reasonable opportunity for any person to submit alternative proposals or bids;

(4) Within a redevelopment area, clear any area by demolition or removal of existing buildings and structures;

(5) Within a redevelopment area, renovate, rehabilitate, or construct any structure or building;

(6) Install, repair, construct, reconstruct, or relocate streets, utilities, and site improvements essential to the preparation of the redevelopment area for use in accordance with a redevelopment plan;

(7) Within a redevelopment area, fix, charge, and collect fees, rents, and other charges for the use of any building or property owned or leased by it or any part thereof, or facility therein;

(8) Accept grants, guarantees, and donations of property, labor, or other things of value from a public or private source for use within a redevelopment area;

(9) Acquire and construct public facilities within a redevelopment area;

(10) Incur redevelopment costs and issue obligations;

(11) Make payment in lieu of taxes, or a portion thereof, to taxing districts;

(12) Disburse surplus funds from the special allocation fund to taxing districts as follows:

(a) Such surplus payments in lieu of taxes shall be distributed to taxing districts within the redevelopment area which impose ad valorem taxes on a basis that is proportional to the current collections of revenue which each taxing district receives from real property in the redevelopment area;

(b) Surplus economic activity taxes shall be distributed to taxing districts in the redevelopment area which impose economic activity taxes, on a basis that is proportional to the amount of such economic activity taxes the taxing district would have received from the redevelopment area had tax increment financing not been adopted;

(c) Surplus revenues, other than payments in lieu of taxes and economic activity taxes, deposited in the special allocation fund, shall be distributed on a basis that is proportional to the total receipt of such other revenues in such account in the year prior to disbursement;

(13) If any member of the governing body of the municipality, a member of a commission established pursuant to subsection 2 or 3 of this section, or an employee or consultant of the municipality, involved in the planning and preparation of a redevelopment plan, or redevelopment project for a redevelopment area or proposed redevelopment area, owns or controls an interest, direct or indirect, in any property included in any redevelopment area, or proposed redevelopment area, which property is designated to be acquired or improved pursuant to a redevelopment project, he or she shall disclose the same in writing to the clerk of the municipality, and shall also so disclose the dates, terms, and conditions of any disposition of any such interest, which disclosures shall be acknowledged by the governing body of the municipality and entered upon the minutes books of the governing body of the municipality. If an individual holds such an interest, then that individual shall refrain from any further official involvement in regard to such redevelopment plan, redevelopment project or redevelopment area, from voting on any matter pertaining to such redevelopment plan, redevelopment project or redevelopment area, or communicating with other members concerning any matter pertaining to that redevelopment plan, redevelopment project or redevelopment area. Furthermore, no such member or employee shall acquire any interest, direct or indirect, in any property in a redevelopment area or proposed redevelopment area after either (a) such individual obtains knowledge of such plan or project, or (b) first public notice of such plan, project or area pursuant to section 99.830, whichever first occurs;

(14) Charge as a redevelopment cost the reasonable costs incurred by its clerk or other official in administering the redevelopment project. The charge for the clerk's or other official's costs shall be determined by the municipality based on a recommendation from the commission, created pursuant to this section.

2. Prior to adoption of an ordinance approving the designation of a redevelopment area or approving a redevelopment plan or redevelopment project, the municipality shall create a commission of nine persons if the municipality is a county or a city not within a county and not a first class county with a charter form of government with a population in excess of nine hundred thousand, and eleven persons if the municipality is not a county and not in a first class county with a charter form of government having a population of more than nine hundred thousand, and twelve persons if the municipality is located in or is a first class county with a charter form of government having a population of more than nine hundred thousand, to be appointed as follows:

(1) In all municipalities two members shall be appointed by the school boards whose districts are included within the redevelopment plan or redevelopment area. Such members shall be appointed in any manner agreed upon by the affected districts;

(2) In all municipalities one member shall be appointed, in any manner agreed upon by the affected districts, to represent all other districts levying ad valorem taxes within the area selected for a redevelopment project or the redevelopment area, excluding representatives of the governing body of the municipality;

(3) In all municipalities six members shall be appointed by the chief elected officer of the municipality, with the consent of the majority of the governing body of the municipality;

(4) In all municipalities which are not counties and not in a first class county with a charter form of government having a population in excess of nine hundred thousand, two members shall be appointed by the county of such municipality in the same manner as members are appointed in subdivision (3) of this subsection;

(5) In a municipality which is a county with a charter form of government having a population in excess of nine hundred thousand, three members shall be appointed by the cities in the county which have tax increment financing districts in a manner in which the cities shall agree;

(6) In a municipality which is located in the first class county with a charter form of government having a population in excess of nine hundred thousand, three members shall be appointed by the county of such municipality in the same manner as members are appointed in subdivision (3) of this subsection;

(7) At the option of the members appointed by the municipality, the members who are appointed by the school boards and other taxing districts may serve on the commission for a term to coincide with the length of time a redevelopment project, redevelopment plan or designation of a redevelopment area is considered for approval by the commission, or for a definite term pursuant to this subdivision. If the members representing school districts and other taxing districts are appointed for a term coinciding with the length of time a redevelopment project, plan or area is approved, such term shall terminate upon final approval of the project, plan or designation of the area by the governing body of the municipality. Thereafter the commission shall consist of the six members appointed by the municipality, except that members representing school boards and other taxing districts shall be appointed as provided in this section prior to any amendments to any redevelopment plans, redevelopment projects or designation of a redevelopment area. If any school district or other taxing jurisdiction fails to appoint members of the commission within thirty days of receipt of written notice of a proposed redevelopment plan, redevelopment project or designation of a redevelopment area, the remaining members may proceed to exercise the power of the commission. Of the members first appointed by the municipality, two shall be designated to serve for terms of two years, two shall be designated to serve for a term of three years and two shall be designated to serve for a term of four years from the date of such initial appointments. Thereafter, the members appointed by the municipality shall serve for a term of four years, except that all vacancies shall be filled for unexpired terms in the same manner as were the original appointments. Members appointed by the county executive or presiding commissioner prior to August 28, 2008, shall continue their service on the commission established in subsection 3 of this section without further appointment unless the county executive or presiding commissioner appoints a new member or members.

3. Beginning August 28, 2008:

(1) In lieu of a commission created under subsection 2 of this section, any city, town, or village in a county with a charter form of government and with more than one million inhabitants, in a county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants, or in a county of the first classification with more than one hundred eighty-five thousand but fewer than two hundred thousand inhabitants shall, prior to adoption of an ordinance approving the designation of a redevelopment area or approving a redevelopment plan or redevelopment project, create a commission consisting of twelve persons to be appointed as follows:

(a) Six members appointed either by the county executive or presiding commissioner; notwithstanding any provision of law to the contrary, no approval by the county's governing body shall be required;

(b) Three members appointed by the cities, towns, or villages in the county which have tax increment financing districts in a manner in which the chief elected officials of such cities, towns, or villages agree;

(c) Two members appointed by the school boards whose districts are included in the county in a manner in which the school boards agree; and

(d) One member to represent all other districts levying ad valorem taxes in the proposed redevelopment area in a manner in which all such districts agree.

No city, town, or village subject to this subsection shall create or maintain a commission under subsection 2 of this section, except as necessary to complete a public hearing for which notice under section 99.830 has been provided prior to August 28, 2008, and to vote or make recommendations relating to redevelopment plans, redevelopment projects, or designation of redevelopment areas, or amendments thereto that were the subject of such public hearing;

(2) Members appointed to the commission created under this subsection, except those six members appointed by either the county executive or presiding commissioner, shall serve on the commission for a term to coincide with the length of time a redevelopment project, redevelopment plan, or designation of a redevelopment area is considered for approval by the commission. The six members appointed by either the county executive or the presiding commissioner shall serve on all such commissions until replaced. The city, town, or village that creates a commission under this subsection shall send notice thereof by certified mail to the county executive or presiding commissioner, to the school districts whose boundaries include any portion of the proposed redevelopment area, and to the other taxing districts whose boundaries include any portion of the proposed redevelopment area. The city, town, or village that creates the commission shall also be solely responsible for notifying all other cities, towns, and villages in the county that have tax increment financing districts and shall exercise all administrative functions of the commission. The school districts receiving notice from the city, town, or village shall be solely responsible for notifying the other school districts within the county of the formation of the commission. If the county, school board, or other taxing district fails to appoint members to the commission within thirty days after the city, town, or village sends the written notice, as provided herein, that it has convened such a commission or within thirty days of the expiration of any such member's term, the remaining duly appointed members of the commission may exercise the full powers of the commission.

4. (1) Any commission created under this section, subject to approval of the governing body of the municipality, may exercise the powers enumerated in sections 99.800 to 99.865, except final approval of plans, projects and designation of redevelopment areas. The commission shall hold public hearings and provide notice pursuant to sections 99.825 and 99.830.

(2) Any commission created under subsection 2 of this section shall vote on all proposed redevelopment plans, redevelopment projects and designations of redevelopment areas, and amendments thereto, within thirty days following completion of the hearing on any such plan, project or designation and shall make recommendations to the governing body within ninety days of the hearing referred to in section 99.825 concerning the adoption of or amendment to redevelopment plans and redevelopment projects and the designation of redevelopment areas. The requirements of subsection 2 of this section and this subsection shall not apply to redevelopment projects upon which the required hearings have been duly held prior to August 31, 1991.

(3) Any commission created under subsection 3 of this section shall, within fifteen days of the receipt of a redevelopment plan meeting the minimum requirements of section 99.810, as determined by counsel to the city, town, or village creating the commission and a request by the applicable city, town, or village for a public hearing, fix a time and place for the public hearing referred to in section 99.825. The public hearing shall be held no later than seventy-five days from the commission's receipt of such redevelopment plan and request for public hearing. The commission shall vote and make recommendations to the governing body of the city, town, or village requesting the public hearing on all proposed redevelopment plans, redevelopment projects, and designations of redevelopment areas, and amendments thereto within thirty days following the completion of the public hearing. If the commission fails to vote within thirty days following the completion of the public hearing referred to in section 99.825 concerning the proposed redevelopment plan, redevelopment project, or designation of redevelopment area, or amendments thereto, such plan, project, designation, or amendment thereto shall be deemed rejected by the commission.

(L. 1982 H.B. 1411 & 1587 § 3 subsec. 3, A.L. 1991 H.B. 502, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 707 & 484, A.L. 2003 S.B. 11, A.L. 2007 H.B. 741, A.L. 2007 1st Ex. Sess H.B. 1, A.L. 2008 H.B. 2058 merged with S.B. 718)

(2000) Proposed city charter amendment requiring two-thirds voter approval on every tax increment financing measure violated section and thus was unconstitutional pursuant to article VI, section 19(a). State ex rel. Hazelwood Yellow Ribbon Committee v. Klos, 35 S.W.3d 457 (Mo.App.E.D.).



Section 99.825 Adoption of ordinance for redevelopment, public hearing required--objection procedure--hearing and notices not required, when--restrictions on certain projects.

Adoption of ordinance for redevelopment, public hearing required--objection procedure--hearing and notices not required, when--restrictions on certain projects.

99.825. 1. Prior to the adoption of an ordinance proposing the designation of a redevelopment area, or approving a redevelopment plan or redevelopment project, the commission shall fix a time and place for a public hearing as required in subsection 4 of section 99.820 and notify each taxing district located wholly or partially within the boundaries of the proposed redevelopment area, plan or project. At the public hearing any interested person or affected taxing district may file with the commission written objections to, or comments on, and may be heard orally in respect to, any issues embodied in the notice. The commission shall hear and consider all protests, objections, comments and other evidence presented at the hearing. The hearing may be continued to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the subsequent hearing; provided, if the commission is created under subsection 3 of section 99.820, the hearing shall not be continued for more than thirty days beyond the date on which it is originally opened unless such longer period is requested by the chief elected official of the municipality creating the commission and approved by a majority of the commission. Prior to the conclusion of the hearing, changes may be made in the redevelopment plan, redevelopment project, or redevelopment area, provided that each affected taxing district is given written notice of such changes at least seven days prior to the conclusion of the hearing. After the public hearing but prior to the adoption of an ordinance approving a redevelopment plan or redevelopment project, or designating a redevelopment area, changes may be made to the redevelopment plan, redevelopment projects or redevelopment areas without a further hearing, if such changes do not enlarge the exterior boundaries of the redevelopment area or areas, and do not substantially affect the general land uses established in the redevelopment plan or substantially change the nature of the redevelopment projects, provided that notice of such changes shall be given by mail to each affected taxing district and by publication in a newspaper of general circulation in the area of the proposed redevelopment not less than ten days prior to the adoption of the changes by ordinance. After the adoption of an ordinance approving a redevelopment plan or redevelopment project, or designating a redevelopment area, no ordinance shall be adopted altering the exterior boundaries, affecting the general land uses established pursuant to the redevelopment plan or changing the nature of the redevelopment project without complying with the procedures provided in this section pertaining to the initial approval of a redevelopment plan or redevelopment project and designation of a redevelopment area. Hearings with regard to a redevelopment project, redevelopment area, or redevelopment plan may be held simultaneously.

2. Effective January 1, 2008, if, after concluding the hearing required under this section, the commission makes a recommendation under section 99.820 in opposition to a proposed redevelopment plan, redevelopment project, or designation of a redevelopment area, or any amendments thereto, a municipality desiring to approve such project, plan, designation, or amendments shall do so only upon a two-thirds majority vote of the governing body of such municipality.

3. Tax incremental financing projects within an economic development area shall apply to and fund only the following infrastructure projects: highways, roads, streets, bridges, sewers, traffic control systems and devices, water distribution and supply systems, curbing, sidewalks and any other similar public improvements, but in no case shall it include buildings.

(L. 1982 H.B. 1411 & 1587 § 4, A.L. 1986 S.B. 664 merged with H.B. 989 & 1390, A.L. 1991 H.B. 502, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2007 H.B. 741, A.L. 2008 H.B. 2058 merged with S.B. 718)



Section 99.830 Notice of public hearings, publication and mailing requirements, contents.

Notice of public hearings, publication and mailing requirements, contents.

99.830. 1. Notice of the public hearing required by section 99.825 shall be given by publication and mailing. Notice by publication shall be given by publication at least twice, the first publication to be not more than thirty days and the second publication to be not more than ten days prior to the hearing, in a newspaper of general circulation in the area of the proposed redevelopment. Notice by mailing shall be given by depositing such notice in the United States mail by certified mail addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the redevelopment project or redevelopment area which is to be subjected to the payment or payments in lieu of taxes and economic activity taxes pursuant to section 99.845. Such notice shall be mailed not less than ten days prior to the date set for the public hearing. In the event taxes for the last preceding year were not paid, the notice shall also be sent to the persons last listed on the tax rolls within the preceding three years as the owners of such property.

2. The notices issued pursuant to this section shall include the following:

(1) The time and place of the public hearing;

(2) The general boundaries of the proposed redevelopment area or redevelopment project by street location, where possible;

(3) A statement that all interested persons shall be given an opportunity to be heard at the public hearing;

(4) A description of the proposed redevelopment plan or redevelopment project and a location and time where the entire plan or project proposal may be reviewed by any interested party;

(5) Such other matters as the commission may deem appropriate.

3. Not less than forty-five days prior to the date set for the public hearing, the commission shall give notice by mail as provided in subsection 1 of this section to all taxing districts from which taxable property is included in the redevelopment area, redevelopment project or redevelopment plan, and in addition to the other requirements pursuant to subsection 2 of this section, the notice shall include an invitation to each taxing district to submit comments to the commission concerning the subject matter of the hearing prior to the date of the hearing.

4. A copy of any and all hearing notices required by section 99.825 shall be submitted by the commission to the director of the department of economic development. Such submission of the copy of the hearing notice shall comply with the prior notice requirements pursuant to subsection 3 of this section.

(L. 1982 H.B. 1411 & 1587 § 5, A.L. 1991 H.B. 502, A.L. 1993 H.B. 566, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 99.835 Secured obligations authorized--interest rates--how retired--sale--approval by electors not required--surplus fund distribution--exception--county collectors' and municipal treasurers' duties--no personal liability for commission, municipality or state.

Secured obligations authorized--interest rates--how retired--sale--approval by electors not required--surplus fund distribution--exception--county collectors' and municipal treasurers' duties--no personal liability for commission, municipality or state.

99.835. 1. Obligations secured by the special allocation fund set forth in sections 99.845 and 99.850 for the redevelopment area or redevelopment project may be issued by the municipality pursuant to section 99.820 or by the tax increment financing commission to provide for redevelopment costs. Such obligations, when so issued, shall be retired in the manner provided in the ordinance or resolution authorizing the issuance of such obligations by the receipts of payments in lieu of taxes as specified in section 99.855 and, subject to annual appropriation, other tax revenue as specified in section 99.845. A municipality may, in the ordinance or resolution, pledge all or any part of the funds in and to be deposited in the special allocation fund created pursuant to sections 99.845 and 99.850 to the payment of the redevelopment costs and obligations. Any pledge of funds in the special allocation fund may provide for distribution to the taxing districts of moneys not required for payment of redevelopment costs or obligations and such excess funds shall be deemed to be surplus funds, except that any moneys allocated to the special allocation fund as provided in subsection 4 of section 99.845, and which are not required for payment of redevelopment costs and obligations, shall not be distributed to the taxing districts but shall be returned to the department of economic development for credit to the general revenue fund. In the event a municipality only pledges a portion of the funds in the special allocation fund for the payment of redevelopment costs or obligations, any such funds remaining in the special allocation fund after complying with the requirements of the pledge, including the retention of funds for the payment of future redevelopment costs, if so required, shall also be deemed surplus funds. All surplus funds shall be distributed annually to the taxing districts in the redevelopment area by being paid by the municipal treasurer to the county collector who shall immediately thereafter make distribution as provided in subdivision (12) of section 99.820.

2. Without limiting the provisions of subsection 1 of this section, the municipality may, in addition to obligations secured by the special allocation fund, pledge any part or any combination of net new revenues of any redevelopment project, or a mortgage on part or all of the redevelopment project to secure its obligations or other redevelopment costs.

3. Obligations issued pursuant to sections 99.800 to 99.865 may be issued in one or more series bearing interest at such rate or rates as the issuing body of the municipality shall determine by ordinance or resolution. Such obligations shall bear such date or dates, mature at such time or times not exceeding twenty-three years from their respective dates, when secured by the special allocation fund, be in such denomination, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, contain such covenants, terms and conditions, and be subject to redemption as such ordinance or resolution shall provide. Obligations issued pursuant to sections 99.800 to 99.865 may be sold at public or private sale at such price as shall be determined by the issuing body and shall state that obligations issued pursuant to sections 99.800 to 99.865 are special obligations payable solely from the special allocation fund or other funds specifically pledged. No referendum approval of the electors shall be required as a condition to the issuance of obligations pursuant to sections 99.800 to 99.865.

4. The ordinance authorizing the issuance of obligations may provide that the obligations shall contain a recital that they are issued pursuant to sections 99.800 to 99.865, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.

5. Neither the municipality, its duly authorized commission, the commissioners or the officers of a municipality nor any person executing any obligation shall be personally liable for such obligation by reason of the issuance thereof. The obligations issued pursuant to sections 99.800 to 99.865 shall not be a general obligation of the municipality, county, state of Missouri, or any political subdivision thereof, nor in any event shall such obligation be payable out of any funds or properties other than those specifically pledged as security therefor. The obligations shall not constitute indebtedness within the meaning of any constitutional, statutory or charter debt limitation or restriction.

(L. 1982 H.B. 1411 & 1587 § 6, A.L. 1990 H.B. 1564, A.L. 1991 H.B. 502, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 99.840 Obligation, refunded to pay redevelopment costs, requirements--other obligations of municipality pledged to redevelopment may qualify.

Obligation, refunded to pay redevelopment costs, requirements--other obligations of municipality pledged to redevelopment may qualify.

99.840. 1. A municipality may also issue its obligations to refund, in whole or in part, obligations theretofore issued by such municipality under the authority of sections 99.800 to 99.865, whether at or prior to maturity; provided, however, that the last maturity of the refunding obligations shall not be expressed to mature later than the last maturity date of the obligations to be refunded.

2. In the event a municipality issues obligations under home rule powers or other legislative authority, the proceeds of which are pledged to pay for redevelopment project costs, the municipality may, if it has followed the procedures in conformance with sections 99.800 to 99.865, retire such obligations from funds in the special allocation fund in amounts and in such manner as if such obligations had been issued pursuant to the provisions of sections 99.800 to 99.865.

(L. 1982 H.B. 1411 & 1587 § 7)



Section 99.843 Greenfield areas, no new projects to be designated, when.

Greenfield areas, no new projects to be designated, when.

99.843. Notwithstanding the provisions of sections 99.800 to 99.865 to the contrary, no new tax increment financing project shall be authorized in any greenfield area, as such term is defined in section 99.805, that is located within a city not within a county or any county subject to the authority of the East-West Gateway Council of Governments. Municipalities not subject to the authority of the East-West Gateway Council of Governments may authorize tax increment finance projects in greenfield areas.

(L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07



Section 99.845 Tax increment financing adoption--division of ad valorem taxes--payments in lieu of tax, deposit, inclusion and exclusion of current equalized assessed valuation for certain purposes, when--other taxes included, amount--supplemental tax increment financing fund established, disbursement.

Tax increment financing adoption--division of ad valorem taxes--payments in lieu of tax, deposit, inclusion and exclusion of current equalized assessed valuation for certain purposes, when--other taxes included, amount--supplemental tax increment financing fund established, disbursement.

99.845. 1. A municipality, either at the time a redevelopment project is approved or, in the event a municipality has undertaken acts establishing a redevelopment plan and redevelopment project and has designated a redevelopment area after the passage and approval of sections 99.800 to 99.865 but prior to August 13, 1982, which acts are in conformance with the procedures of sections 99.800 to 99.865, may adopt tax increment allocation financing by passing an ordinance providing that after the total equalized assessed valuation of the taxable real property in a redevelopment project exceeds the certified total initial equalized assessed valuation of the taxable real property in the redevelopment project, the ad valorem taxes, and payments in lieu of taxes, if any, arising from the levies upon taxable real property in such redevelopment project by taxing districts and tax rates determined in the manner provided in subsection 2 of section 99.855 each year after the effective date of the ordinance until redevelopment costs have been paid shall be divided as follows:

(1) That portion of taxes, penalties and interest levied upon each taxable lot, block, tract, or parcel of real property which is attributable to the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in the area selected for the redevelopment project shall be allocated to and, when collected, shall be paid by the county collector to the respective affected taxing districts in the manner required by law in the absence of the adoption of tax increment allocation financing;

(2) (a) Payments in lieu of taxes attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the area selected for the redevelopment project and any applicable penalty and interest over and above the initial equalized assessed value of each such unit of property in the area selected for the redevelopment project shall be allocated to and, when collected, shall be paid to the municipal treasurer who shall deposit such payment in lieu of taxes into a special fund called the "Special Allocation Fund" of the municipality for the purpose of paying redevelopment costs and obligations incurred in the payment thereof. Payments in lieu of taxes which are due and owing shall constitute a lien against the real estate of the redevelopment project from which they are derived and shall be collected in the same manner as the real property tax, including the assessment of penalties and interest where applicable. The municipality may, in the ordinance, pledge the funds in the special allocation fund for the payment of such costs and obligations and provide for the collection of payments in lieu of taxes, the lien of which may be foreclosed in the same manner as a special assessment lien as provided in section 88.861. No part of the current equalized assessed valuation of each lot, block, tract, or parcel of property in the area selected for the redevelopment project attributable to any increase above the total initial equalized assessed value of such properties shall be used in calculating the general state school aid formula provided for in section 163.031 until such time as all redevelopment costs have been paid as provided for in this section and section 99.850;

(b) Notwithstanding any provisions of this section to the contrary, for purposes of determining the limitation on indebtedness of local government pursuant to Article VI, Section 26(b) of the Missouri Constitution, the current equalized assessed value of the property in an area selected for redevelopment attributable to the increase above the total initial equalized assessed valuation shall be included in the value of taxable tangible property as shown on the last completed assessment for state or county purposes;

(c) The county assessor shall include the current assessed value of all property within the taxing district in the aggregate valuation of assessed property entered upon the assessor's book and verified pursuant to section 137.245, and such value shall be utilized for the purpose of the debt limitation on local government pursuant to Article VI, Section 26(b) of the Missouri Constitution;

(3) For purposes of this section, "levies upon taxable real property in such redevelopment project by taxing districts" shall not include the blind pension fund tax levied under the authority of Article III, Section 38(b) of the Missouri Constitution, or the merchants' and manufacturers' inventory replacement tax levied under the authority of subsection 2 of Section 6 of Article X of the Missouri Constitution, except in redevelopment project areas in which tax increment financing has been adopted by ordinance pursuant to a plan approved by vote of the governing body of the municipality taken after August 13, 1982, and before January 1, 1998.

2. In addition to the payments in lieu of taxes described in subdivision (2) of subsection 1 of this section, for redevelopment plans and projects adopted or redevelopment projects approved by ordinance after July 12, 1990, and prior to August 31, 1991, fifty percent of the total additional revenue from taxes, penalties and interest imposed by the municipality, or other taxing districts, which are generated by economic activities within the area of the redevelopment project over the amount of such taxes generated by economic activities within the area of the redevelopment project in the calendar year prior to the adoption of the redevelopment project by ordinance, while tax increment financing remains in effect, but excluding taxes imposed on sales or charges for sleeping rooms paid by transient guests of hotels and motels, taxes levied pursuant to section 70.500, licenses, fees or special assessments other than payments in lieu of taxes and any penalty and interest thereon, or, effective January 1, 1998, taxes levied pursuant to section 94.660, for the purpose of public transportation, shall be allocated to, and paid by the local political subdivision collecting officer to the treasurer or other designated financial officer of the municipality, who shall deposit such funds in a separate segregated account within the special allocation fund. Any provision of an agreement, contract or covenant entered into prior to July 12, 1990, between a municipality and any other political subdivision which provides for an appropriation of other municipal revenues to the special allocation fund shall be and remain enforceable.

3. In addition to the payments in lieu of taxes described in subdivision (2) of subsection 1 of this section, for redevelopment plans and projects adopted or redevelopment projects approved by ordinance after August 31, 1991, fifty percent of the total additional revenue from taxes, penalties and interest which are imposed by the municipality or other taxing districts, and which are generated by economic activities within the area of the redevelopment project over the amount of such taxes generated by economic activities within the area of the redevelopment project in the calendar year prior to the adoption of the redevelopment project by ordinance, while tax increment financing remains in effect, but excluding personal property taxes, taxes imposed on sales or charges for sleeping rooms paid by transient guests of hotels and motels, taxes levied pursuant to section 70.500, taxes levied for the purpose of public transportation pursuant to section 94.660, taxes imposed on sales pursuant to subsection 2 of section 67.1712 for the purpose of operating and maintaining a metropolitan park and recreation district, licenses, fees or special assessments other than payments in lieu of taxes and penalties and interest thereon, any sales tax imposed by a county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, for the purpose of sports stadium improvement or levied by such county under section 238.410 for the purpose of the county transit authority operating transportation facilities, or for redevelopment plans and projects adopted or redevelopment projects approved by ordinance after August 28, 2013, taxes imposed on sales under and pursuant to section 650.399 for the purpose of emergency communication systems, shall be allocated to, and paid by the local political subdivision collecting officer to the treasurer or other designated financial officer of the municipality, who shall deposit such funds in a separate segregated account within the special allocation fund.

4. Beginning January 1, 1998, for redevelopment plans and projects adopted or redevelopment projects approved by ordinance and which have complied with subsections 4 to 12 of this section, in addition to the payments in lieu of taxes and economic activity taxes described in subsections 1, 2 and 3 of this section, up to fifty percent of the new state revenues, as defined in subsection 8 of this section, estimated for the businesses within the project area and identified by the municipality in the application required by subsection 10 of this section, over and above the amount of such taxes reported by businesses within the project area as identified by the municipality in their application prior to the approval of the redevelopment project by ordinance, while tax increment financing remains in effect, may be available for appropriation by the general assembly as provided in subsection 10 of this section to the department of economic development supplemental tax increment financing fund, from the general revenue fund, for distribution to the treasurer or other designated financial officer of the municipality with approved plans or projects.

5. The treasurer or other designated financial officer of the municipality with approved plans or projects shall deposit such funds in a separate segregated account within the special allocation fund established pursuant to section 99.805.

6. No transfer from the general revenue fund to the Missouri supplemental tax increment financing fund shall be made unless an appropriation is made from the general revenue fund for that purpose. No municipality shall commit any state revenues prior to an appropriation being made for that project. For all redevelopment plans or projects adopted or approved after December 23, 1997, appropriations from the new state revenues shall not be distributed from the Missouri supplemental tax increment financing fund into the special allocation fund unless the municipality's redevelopment plan ensures that one hundred percent of payments in lieu of taxes and fifty percent of economic activity taxes generated by the project shall be used for eligible redevelopment project costs while tax increment financing remains in effect. This account shall be separate from the account into which payments in lieu of taxes are deposited, and separate from the account into which economic activity taxes are deposited.

7. In order for the redevelopment plan or project to be eligible to receive the revenue described in subsection 4 of this section, the municipality shall comply with the requirements of subsection 10 of this section prior to the time the project or plan is adopted or approved by ordinance. The director of the department of economic development and the commissioner of the office of administration may waive the requirement that the municipality's application be submitted prior to the redevelopment plan's or project's adoption or the redevelopment plan's or project's approval by ordinance.

8. For purposes of this section, "new state revenues" means:

(1) The incremental increase in the general revenue portion of state sales tax revenues received pursuant to section 144.020, excluding sales taxes that are constitutionally dedicated, taxes deposited to the school district trust fund in accordance with section 144.701, sales and use taxes on motor vehicles, trailers, boats and outboard motors and future sales taxes earmarked by law. In no event shall the incremental increase include any amounts attributable to retail sales unless the municipality or authority has proven to the Missouri development finance board and the department of economic development and such entities have made a finding that the sales tax increment attributable to retail sales is from new sources which did not exist in the state during the baseline year. The incremental increase in the general revenue portion of state sales tax revenues for an existing or relocated facility shall be the amount that current state sales tax revenue exceeds the state sales tax revenue in the base year as stated in the redevelopment plan as provided in subsection 10 of this section; or

(2) The state income tax withheld on behalf of new employees by the employer pursuant to section 143.221 at the business located within the project as identified by the municipality. The state income tax withholding allowed by this section shall be the municipality's estimate of the amount of state income tax withheld by the employer within the redevelopment area for new employees who fill new jobs directly created by the tax increment financing project.

9. Subsection 4 of this section shall apply only to blighted areas located in enterprise zones, pursuant to sections 135.200 to 135.256, blighted areas located in federal empowerment zones, or to blighted areas located in central business districts or urban core areas of cities which districts or urban core areas at the time of approval of the project by ordinance, provided that the enterprise zones, federal empowerment zones or blighted areas contained one or more buildings at least fifty years old; and

(1) Suffered from generally declining population or property taxes over the twenty-year period immediately preceding the area's designation as a project area by ordinance; or

(2) Was a historic hotel located in a county of the first classification without a charter form of government with a population according to the most recent federal decennial census in excess of one hundred fifty thousand and containing a portion of a city with a population according to the most recent federal decennial census in excess of three hundred fifty thousand.

10. The initial appropriation of up to fifty percent of the new state revenues authorized pursuant to subsections 4 and 5 of this section shall not be made to or distributed by the department of economic development to a municipality until all of the following conditions have been satisfied:

(1) The director of the department of economic development or his or her designee and the commissioner of the office of administration or his or her designee have approved a tax increment financing application made by the municipality for the appropriation of the new state revenues. The municipality shall include in the application the following items in addition to the items in section 99.810:

(a) The tax increment financing district or redevelopment area, including the businesses identified within the redevelopment area;

(b) The base year of state sales tax revenues or the base year of state income tax withheld on behalf of existing employees, reported by existing businesses within the project area prior to approval of the redevelopment project;

(c) The estimate of the incremental increase in the general revenue portion of state sales tax revenue or the estimate for the state income tax withheld by the employer on behalf of new employees expected to fill new jobs created within the redevelopment area after redevelopment;

(d) The official statement of any bond issue pursuant to this subsection after December 23, 1997;

(e) An affidavit that is signed by the developer or developers attesting that the provisions of subdivision (1) of subsection 1 of section 99.810 have been met and specifying that the redevelopment area would not be reasonably anticipated to be developed without the appropriation of the new state revenues;

(f) The cost-benefit analysis required by section 99.810 includes a study of the fiscal impact on the state of Missouri; and

(g) The statement of election between the use of the incremental increase of the general revenue portion of the state sales tax revenues or the state income tax withheld by employers on behalf of new employees who fill new jobs created in the redevelopment area;

(h) The name, street and mailing address, and phone number of the mayor or chief executive officer of the municipality;

(i) The street address of the development site;

(j) The three-digit North American Industry Classification System number or numbers characterizing the development project;

(k) The estimated development project costs;

(l) The anticipated sources of funds to pay such development project costs;

(m) Evidence of the commitments to finance such development project costs;

(n) The anticipated type and term of the sources of funds to pay such development project costs;

(o) The anticipated type and terms of the obligations to be issued;

(p) The most recent equalized assessed valuation of the property within the development project area;

(q) An estimate as to the equalized assessed valuation after the development project area is developed in accordance with a development plan;

(r) The general land uses to apply in the development area;

(s) The total number of individuals employed in the development area, broken down by full-time, part-time, and temporary positions;

(t) The total number of full-time equivalent positions in the development area;

(u) The current gross wages, state income tax withholdings, and federal income tax withholdings for individuals employed in the development area;

(v) The total number of individuals employed in this state by the corporate parent of any business benefitting from public expenditures in the development area, and all subsidiaries thereof, as of December thirty-first of the prior fiscal year, broken down by full-time, part-time, and temporary positions;

(w) The number of new jobs to be created by any business benefitting from public expenditures in the development area, broken down by full-time, part-time, and temporary positions;

(x) The average hourly wage to be paid to all current and new employees at the project site, broken down by full-time, part-time, and temporary positions;

(y) For project sites located in a metropolitan statistical area, as defined by the federal Office of Management and Budget, the average hourly wage paid to nonmanagerial employees in this state for the industries involved at the project, as established by the United States Bureau of Labor Statistics;

(z) For project sites located outside of metropolitan statistical areas, the average weekly wage paid to nonmanagerial employees in the county for industries involved at the project, as established by the United States Department of Commerce;

(aa) A list of other community and economic benefits to result from the project;

(bb) A list of all development subsidies that any business benefitting from public expenditures in the development area has previously received for the project, and the name of any other granting body from which such subsidies are sought;

(cc) A list of all other public investments made or to be made by this state or units of local government to support infrastructure or other needs generated by the project for which the funding pursuant to this section is being sought;

(dd) A statement as to whether the development project may reduce employment at any other site, within or without the state, resulting from automation, merger, acquisition, corporate restructuring, relocation, or other business activity;

(ee) A statement as to whether or not the project involves the relocation of work from another address and if so, the number of jobs to be relocated and the address from which they are to be relocated;

(ff) A list of competing businesses in the county containing the development area and in each contiguous county;

(gg) A market study for the development area;

(hh) A certification by the chief officer of the applicant as to the accuracy of the development plan;

(2) The methodologies used in the application for determining the base year and determining the estimate of the incremental increase in the general revenue portion of the state sales tax revenues or the state income tax withheld by employers on behalf of new employees who fill new jobs created in the redevelopment area shall be approved by the director of the department of economic development or his or her designee and the commissioner of the office of administration or his or her designee. Upon approval of the application, the director of the department of economic development or his or her designee and the commissioner of the office of administration or his or her designee shall issue a certificate of approval. The department of economic development may request the appropriation following application approval;

(3) The appropriation shall be either a portion of the estimate of the incremental increase in the general revenue portion of state sales tax revenues in the redevelopment area or a portion of the estimate of the state income tax withheld by the employer on behalf of new employees who fill new jobs created in the redevelopment area as indicated in the municipality's application, approved by the director of the department of economic development or his or her designee and the commissioner of the office of administration or his or her designee. At no time shall the annual amount of the new state revenues approved for disbursements from the Missouri supplemental tax increment financing fund exceed thirty-two million dollars;

(4) Redevelopment plans and projects receiving new state revenues shall have a duration of up to fifteen years, unless prior approval for a longer term is given by the director of the department of economic development or his or her designee and the commissioner of the office of administration or his or her designee; except that, in no case shall the duration exceed twenty-three years.

11. In addition to the areas authorized in subsection 9 of this section, the funding authorized pursuant to subsection 4 of this section shall also be available in a federally approved levee district, where construction of a levee begins after December 23, 1997, and which is contained within a county of the first classification without a charter form of government with a population between fifty thousand and one hundred thousand inhabitants which contains all or part of a city with a population in excess of four hundred thousand or more inhabitants.

12. There is hereby established within the state treasury a special fund to be known as the "Missouri Supplemental Tax Increment Financing Fund", to be administered by the department of economic development. The department shall annually distribute from the Missouri supplemental tax increment financing fund the amount of the new state revenues as appropriated as provided in the provisions of subsections 4 and 5 of this section if and only if the conditions of subsection 10 of this section are met. The fund shall also consist of any gifts, contributions, grants or bequests received from federal, private or other sources. Moneys in the Missouri supplemental tax increment financing fund shall be disbursed per project pursuant to state appropriations.

13. Redevelopment project costs may include, at the prerogative of the state, the portion of salaries and expenses of the department of economic development and the department of revenue reasonably allocable to each redevelopment project approved for disbursements from the Missouri supplemental tax increment financing fund for the ongoing administrative functions associated with such redevelopment project. Such amounts shall be recovered from new state revenues deposited into the Missouri supplemental tax increment financing fund created under this section.

14. For redevelopment plans or projects approved by ordinance that result in net new jobs from the relocation of a national headquarters from another state to the area of the redevelopment project, the economic activity taxes and new state tax revenues shall not be based on a calculation of the incremental increase in taxes as compared to the base year or prior calendar year for such redevelopment project, rather the incremental increase shall be the amount of total taxes generated from the net new jobs brought in by the national headquarters from another state. In no event shall this subsection be construed to allow a redevelopment project to receive an appropriation in excess of up to fifty percent of the new state revenues.

(L. 1982 H.B. 1411 & 1587 § 8 subsec. 1, A.L. 1986 S.B. 664 merged with H.B. 989 & 1390, A.L. 1990 H.B. 1564, A.L. 1991 H.B. 502, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 707 & 484, A.L. 2003 S.B. 620 and H.B. 289 merged with S.B. 235, A.L. 2005 S.B. 343, A.L. 2006 H.B. 1688, A.L. 2012 S.B. 769, A.L. 2013 H.B. 128 merged with H.B. 336 merged with H.B. 1035 merged with S.B. 23)

Effective 8-28-13 (H.B. 128)

8-28-13 (H.B. 336)

8-28-13 (S.B. 23)

10-11-13 (H.B. 1035)

*H.B. 1035 effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 99.847 No new TIF projects authorized for flood plain areas in St. Charles County, applicability of restriction.

No new TIF projects authorized for flood plain areas in St. Charles County, applicability of restriction.

99.847. 1. Notwithstanding the provisions of sections 99.800 to 99.865 to the contrary, no new tax increment financing project shall be authorized in any area which is within an area designated as flood plain by the Federal Emergency Management Agency and which is located in or partly within a county with a charter form of government with greater than two hundred fifty thousand inhabitants but fewer than three hundred thousand inhabitants, unless the redevelopment area actually abuts a river or a major waterway and is substantially surrounded by contiguous properties with residential, industrial, or commercial zoning classifications.

2. This subsection shall not apply to tax increment financing projects or districts approved prior to July 1, 2003, and shall allow the aforementioned tax increment financing projects to modify, amend or expand such projects including redevelopment project costs by not more than forty percent of such project original projected cost including redevelopment project costs as such projects including redevelopment project costs as such projects redevelopment projects including redevelopment project costs existed as of June 30, 2003, and shall allow the aforementioned tax increment financing district to modify, amend or expand such districts by not more than five percent as such districts existed as of June 30, 2003.

(L. 1996 H.B. 1237 § 24, A.L. 2002 S.B. 1107, A.L. 2005 S.B. 516, A.L. 2007 S.B. 22)



Section 99.848 Emergency services district, reimbursement from special allocation fund authorized, when.

Emergency services district, reimbursement from special allocation fund authorized, when.

99.848. Notwithstanding subsection 1 of section 99.847, any district providing emergency services pursuant to chapter 190 or 321 shall be entitled to reimbursement from the special allocation fund in the amount of at least fifty percent nor more than one hundred percent of the district's tax increment. This section shall not apply to tax increment financing projects or districts approved prior to August 28, 2004.

(L. 2004 H.B. 1529 & 1655)



Section 99.850 Costs of project paid--surplus fund in special allocation fund--distribution--dissolution of fund and redevelopment area.

Costs of project paid--surplus fund in special allocation fund--distribution--dissolution of fund and redevelopment area.

99.850. 1. When such redevelopment project costs, including, but not limited to, all municipal obligations financing redevelopment project costs incurred under sections 99.800 to 99.865 have been paid, all surplus funds then remaining in the special allocation fund shall be paid by the municipal treasurer to the county collector who shall immediately thereafter pay such funds to the taxing districts in the area selected for a redevelopment project in the same manner and proportion as the most recent distribution by the collector to the affected districts of real property taxes from real property in the area selected for a redevelopment project.

2. Upon the payment of all redevelopment project costs, retirement of obligations and the distribution of any excess moneys pursuant to section 99.845 and this section, the municipality shall adopt an ordinance dissolving the special allocation fund for the redevelopment area and terminating the designation of the redevelopment area as a redevelopment area. Thereafter the rates of the taxing districts shall be extended and taxes levied, collected, and distributed in the manner applicable in the absence of the adoption of tax increment financing.

3. Nothing in sections 99.800 to 99.865 shall be construed as relieving property in such areas from paying a uniform rate of taxes, as required by article X, section 3 of the Missouri Constitution.

(L. 1982 H.B. 1411 & 1587 § 8 subsecs. 2, 3, 4, A.L. 1991 H.B. 502)



Section 99.855 Tax rates for districts containing redevelopment projects, method for establishing--county assessor's duties--method of extending taxes to terminate, when.

Tax rates for districts containing redevelopment projects, method for establishing--county assessor's duties--method of extending taxes to terminate, when.

99.855. 1. If a municipality by ordinance provides for tax increment allocation financing pursuant to sections 99.845 and 99.850, the county assessor shall immediately thereafter determine total equalized assessed value of all taxable real property within such redevelopment project by adding together the most recently ascertained equalized assessed value of each taxable lot, block, tract, or parcel of real property within such project, and shall certify such amount as the total initial equalized assessed value of the taxable real property within such project.

2. After the county assessor has certified the total initial equalized assessed value of the taxable real property in such redevelopment project, then, in respect to every taxing district containing a redevelopment project, the county clerk, or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within such district for the purpose of computing any debt service levies to be extended upon taxable property within such district, shall in every year that tax increment allocation financing is in effect ascertain the amount of value of taxable property in a redevelopment project by including in such amount the certified total initial equalized assessed value of all taxable real property in such area in lieu of the equalized assessed value of all taxable real property in such area. For the purpose of measuring the size of payments in lieu of taxes under sections 99.800 to 99.865, all tax levies shall then be extended to the current equalized assessed value of all property in the redevelopment project in the same manner as the tax rate percentage is extended to all other taxable property in the taxing district. The method of extending taxes established under this section shall terminate when the municipality adopts an ordinance dissolving the special allocation fund for the redevelopment project.

(L. 1982 H.B. 1411 & 1587 § 9, A.L. 1986 S.B. 664 merged with H.B. 989 & 1390, A.L. 1991 H.B. 502)



Section 99.860 Severability.

Severability.

99.860. If any section, subsection, subdivision, paragraph, sentence or clause of sections 99.800 to 99.860 is, for any reason, held to be invalid or unconstitutional, such decision shall not affect any remaining portion, section, or part thereof which can be given effect without the invalid provision.

(L. 1982 H.B. 1411 & 1587 § 10)



Section 99.863 Joint committee on real property tax increment allocation redevelopment, members, appointment, duties.

Joint committee on real property tax increment allocation redevelopment, members, appointment, duties.

99.863. Beginning in 1999, and every five years thereafter, a joint committee of the general assembly, comprised of five members appointed by the speaker of the house of representatives and five members appointed by the president pro tem of the senate, shall review sections 99.800 to 99.865. A report based on such review, with any recommended legislative changes, shall be submitted to the speaker of the house of representatives and the president pro tem of the senate no later than February first following the year in which the review is conducted.

(L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 99.865 Report by municipalities, contents, publication--satisfactory progress of project, procedure to determine--reports by department of economic development required, when, contents--rulemaking authority--department to provide manual, contents--penalty for failure to comply.

Report by municipalities, contents, publication--satisfactory progress of project, procedure to determine--reports by department of economic development required, when, contents--rulemaking authority--department to provide manual, contents--penalty for failure to comply.

99.865. 1. Each year the governing body of the municipality, or its designee, shall prepare a report concerning the status of each redevelopment plan and redevelopment project, and shall submit a copy of such report to the director of the department of economic development. The report shall include the following:

(1) The amount and source of revenue in the special allocation fund;

(2) The amount and purpose of expenditures from the special allocation fund;

(3) The amount of any pledge of revenues, including principal and interest on any outstanding bonded indebtedness;

(4) The original assessed value of the redevelopment project;

(5) The assessed valuation added to the redevelopment project;

(6) Payments made in lieu of taxes received and expended;

(7) The economic activity taxes generated within the redevelopment area in the calendar year prior to the approval of the redevelopment plan, to include a separate entry for the state sales tax revenue base for the redevelopment area or the state income tax withheld by employers on behalf of existing employees in the redevelopment area prior to the redevelopment plan;

(8) The economic activity taxes generated within the redevelopment area after the approval of the redevelopment plan, to include a separate entry for the increase in state sales tax revenues for the redevelopment area or the increase in state income tax withheld by employers on behalf of new employees who fill new jobs created in the redevelopment area;

(9) Reports on contracts made incident to the implementation and furtherance of a redevelopment plan or project;

(10) A copy of any redevelopment plan, which shall include the required findings and cost-benefit analysis pursuant to subdivisions (1) to (6) of section 99.810;

(11) The cost of any property acquired, disposed of, rehabilitated, reconstructed, repaired or remodeled;

(12) The number of parcels acquired by or through initiation of eminent domain proceedings; and

(13) Any additional information the municipality deems necessary.

2. Data contained in the report mandated pursuant to the provisions of subsection 1 of this section and any information regarding amounts disbursed to municipalities pursuant to the provisions of section 99.845 shall be deemed a public record, as defined in section 610.010. An annual statement showing the payments made in lieu of taxes received and expended in that year, the status of the redevelopment plan and projects therein, amount of outstanding bonded indebtedness and any additional information the municipality deems necessary shall be published in a newspaper of general circulation in the municipality.

3. Five years after the establishment of a redevelopment plan and every five years thereafter the governing body shall hold a public hearing regarding those redevelopment plans and projects created pursuant to sections 99.800 to 99.865. The purpose of the hearing shall be to determine if the redevelopment project is making satisfactory progress under the proposed time schedule contained within the approved plans for completion of such projects. Notice of such public hearing shall be given in a newspaper of general circulation in the area served by the commission once each week for four weeks immediately prior to the hearing.

4. The director of the department of economic development shall submit a report to the state auditor, the speaker of the house of representatives, and the president pro tem of the senate no later than February first of each year. The report shall contain a summary of all information received by the director pursuant to this section.

5. For the purpose of coordinating all tax increment financing projects using new state revenues, the director of the department of economic development may promulgate rules and regulations to ensure compliance with this section. Such rules and regulations may include methods for enumerating all of the municipalities which have established commissions pursuant to section 99.820. No rule or portion of a rule promulgated under the authority of sections 99.800 to 99.865 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to June 27, 1997, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to June 27, 1997, if such rule complied with the provisions of chapter 536. The provisions of this section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536, including the ability to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule, are subsequently held unconstitutional, then the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

6. The department of economic development shall provide information and technical assistance, as requested by any municipality, on the requirements of sections 99.800 to 99.865. Such information and technical assistance shall be provided in the form of a manual, written in an easy-to-follow manner, and through consultations with departmental staff.

7. Any municipality which fails to comply with the reporting requirements provided in this section shall be prohibited from implementing any new tax increment finance project for a period of no less than five years from such municipality's failure to comply.

8. Based upon the information provided in the reports required under the provisions of this section, the state auditor shall make available for public inspection on the auditor's website, a searchable electronic database of such municipal tax increment finance reports. All information contained within such database shall be maintained for a period of no less than ten years from initial posting.

(L. 1982 H.B. 1411 & 1587 § 11, A.L. 1990 H.B. 1564, A.L. 1991 H.B. 502, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2009 H.B. 191)

(2000) Proposed city charter amendment requiring two-thirds voter approval on every tax increment financing measure violated section and thus was unconstitutional pursuant to article VI, section 19(a). State ex rel. Hazelwood Yellow Ribbon Committee v. Klos, 35 S.W.3d 457 (Mo.App.E.D.).



Section 99.875 Definitions.

Definitions.

99.875. As used in sections 99.875 to 99.912, the following terms mean:

(1) "Abandoned property", any real property on which there is a vacant structure and on which real property taxes have been delinquent for one year or more and orders have been issued by the municipality's fire official, building official or health official and there has been no compliance with those orders within the prescribed time given by such official or within ninety days, whichever is longer, or the owner has declared in writing to the building official that his property is abandoned or there has been a determination by the municipality that the vacant structure contributes to housing blight;

(2) "Building official", the person appointed by the municipality to oversee municipal building codes or housing;

(3) "Fire official", the fire chief or the municipal official authorized to administer the provisions of the municipal fire safety code;

(4) "Health official", the municipal official authorized to administer the provisions of any local health code;

(5) "Low- or moderate-income families", families or individuals who lack the amount of income necessary to rent or purchase adequate housing without financial assistance, as defined by such income limits as shall be established by the Missouri housing development commission for the purposes of determining eligibility under any programs aimed at providing housing for low- and moderate-income families or persons;

(6) "Municipality", any city, town or village;

(7) "Owner", any holder, as appears in the land records of the municipality, of title to real property and any mortgage or other secured or equitable interest in such property;

(8) "Rehabilitation permit" and "demolition permit", those permits obtained from a local building official for the purpose of rehabilitating or demolishing a structure;

(9) "Urban homesteader", any person, firm, partnership, corporation or other legal entity to which urban homestead program property is conveyed;

(10) "Urban homesteading agency", the agency designated by the legislative body of a municipality pursuant to sections 99.875 to 99.912.

(L. 1992 H.B. 1434 & 1490 § 2)



Section 99.877 Municipalities may establish urban homesteading program and homesteading agency--members, qualifications, appointment, terms--secretary to be selected--staff--expenses.

Municipalities may establish urban homesteading program and homesteading agency--members, qualifications, appointment, terms--secretary to be selected--staff--expenses.

99.877. Any municipality may, by ordinance, establish an urban homesteading program and may authorize any existing board, commission, department or agency, including a housing authority, redevelopment agency or any nonprofit community housing development corporation to be the urban homesteading agency or may, by ordinance, establish a new board, commission, department or agency to act as the urban homesteading agency. Such new "Urban Homesteading Agency" shall be composed of not less than three nor more than nine members, all of whom shall be residents of the municipality, appointed by the mayor with the approval of the governing body of the city. Those first appointed shall be designated to serve one, two and three years, respectively, and thereafter members shall be appointed annually to serve for three years. Each member shall serve until his successor is appointed and has qualified. Action by such an urban homesteading agency shall be taken by majority vote of members present, provided no action may be taken unless at least fifty percent of the members are present. An urban homesteading agency created pursuant to this section shall select a secretary, who may be a member of the agency and may elect or employ such other officers, agents, technical consultants, legal counsel and employees as the agency requires. The members shall serve without compensation but may be reimbursed for necessary expenses incurred in the performance of their official duties out of funds provided by the governing body of the city.

(L. 1992 H.B. 1434 & 1490 § 3)



Section 99.879 Abandoned property report on suitability for rehabilitation or construction, duties of building official, notice to owners--hearing--right of owner to contest--decision, procedure--eminent domain action, when.

Abandoned property report on suitability for rehabilitation or construction, duties of building official, notice to owners--hearing--right of owner to contest--decision, procedure--eminent domain action, when.

99.879. 1. In any municipality adopting an ordinance pursuant to section 99.877, the building official shall certify to the urban homesteading agency all properties which are abandoned, together with a statement as to which structures are suitable for rehabilitation, and all municipally owned properties which are vacant, together with a statement as to which properties are suitable for construction. At least quarterly thereafter the building official shall certify to the urban homesteading agency any changes in the number or condition of the abandoned properties or the vacant municipally owned properties.

2. Upon receipt of the list of the abandoned properties pursuant to subsection 1 of this section, the urban homesteading agency shall serve notice to each owner of such properties by mailing to the owner by certified mail to the last known address of such owner, or, in the case of the owner who cannot be identified or whose address is unknown, by publishing a copy of such notice in a newspaper having general circulation in the municipality, stating such property has been determined to be abandoned and setting a date for a hearing before the urban homesteading agency, or any hearing examiner appointed by the urban homesteading agency, for the purpose of determining whether the owner is willing and able to rehabilitate or demolish the vacant structure on such abandoned property within a reasonable time. At such hearing the owner may contest the designation of such property as abandoned. A decision rendered by a hearing examiner after such hearing shall be in writing and shall be filed with the urban homesteading agency for its final decision. All decisions of the urban homesteading agency shall be in writing and shall be mailed, by certified mail, return receipt requested, to each owner and to all parties to the proceedings. A decision of the urban homesteading agency may be appealed by filing an action in circuit court within thirty days after notification of the decision is received.

3. In the event that an owner fails to appear, either personally or by an attorney, on the date set for the hearing or any adjourned date of such hearing, or in the event the urban homesteading agency, after holding the hearing pursuant to subsection 2 of this section, determines that the owner of such property is not willing or able to rehabilitate or demolish such property within a reasonable time, the urban homesteading agency may recommend to the governing body of the municipality that the urban homesteading agency be authorized to acquire the property, either by purchase of the property, free and clear of any liens, for an amount not in excess of fair market value of the land and any improvements thereon as determined by the urban homesteading agency, or by eminent domain, provided all eminent domain proceedings instituted under this section shall be undertaken by the urban homesteading agency in the same manner as provided by law for condemnation proceedings by the municipality, and title to all property acquired pursuant to this subsection shall be held in the name of the municipality; or the building official that he order the structure demolished; or the tax collector, if any liens for real property taxes are due to the municipality against the abandoned property, that he institute tax foreclosure proceedings as provided by law.

4. Notwithstanding any other provision of this section, an urban homesteading agency may, at any time, with the concurrence of the governing body of the city, accept free and clear title to an abandoned property upon which exists a structure deemed rehabilitable by a building official for such consideration not in excess of fair market value of the land and any improvements on such land as determined by the urban homesteading agency.

(L. 1992 H.B. 1434 & 1490 § 4)



Section 99.881 Publications of available property, notice, content--transfer to applicant, when--consideration for transfer--rehabilitation on construction for residential use.

Publications of available property, notice, content--transfer to applicant, when--consideration for transfer--rehabilitation on construction for residential use.

99.881. 1. Upon acquisition of real property by the urban homesteading agency under section 99.879 or upon certification by the building official of vacant municipally owned property and approval of the governing body of the municipality, the urban homesteading agency shall publish at least twice a notice in a newspaper having general circulation in the municipality that such property is available. Such notice shall include the estimated purchase price, the qualifications for applicants, procedures for bidding on the property and the closing date for such bidding. The second notice shall be published not less than two weeks before such closing date.

2. Within thirty days after the closing date for bidding, the urban homesteading agency shall recommend to the legislative body the transfer of such property to a qualified applicant under such terms and conditions as are determined by the agency, provided the applicant shall be selected in accordance with priorities established under section 99.891.

3. The governing body of the city may, by resolution, vote to transfer the urban homesteading property with or without compensation to the applicant selected pursuant to subsection 2 of this section. Such transfer shall be made pursuant to a contract of sale and rehabilitation or construction which shall provide among other things that, as consideration for the transfer:

(1) The property transferred be rehabilitated or constructed predominantly for residential use and be brought into and maintained in conformity with applicable health, housing and building code standards;

(2) The rehabilitation or construction shall commence and be completed within a period of time as determined by the urban homesteading agency.

(L. 1992 H.B. 1434 & 1490 § 5 subsecs. 1, 2, 3 subdivs. (1), (2))



Section 99.884 Prior to issue of certificate of occupancy no transfer of property except transfer to mortgagee or lienholder--without approval--requirements.

Prior to issue of certificate of occupancy no transfer of property except transfer to mortgagee or lienholder--without approval--requirements.

99.884. Prior to the issuance of a certificate of occupancy by the building official no transfer of the property or any interest therein, except a transfer to a bona fide mortgagee or similar lienholder, may be made by the homesteader without the approval of the urban homesteading agency, provided any such transfer may only be made for a consideration not in excess of the cost of the property to the homesteader together with the costs of any improvements made or construction thereon by the homesteader.

(L. 1992 H.B. 1434 & 1490 § 5 subsec. 3 subdiv. (3))



Section 99.886 Discrimination in sale or rental prohibited.

Discrimination in sale or rental prohibited.

99.886. In the sale or rental of the property, or any portion of such property, no person shall be discriminated against because of such person's race, color, religion, sex or national origin.

(L. 1992 H.B. 1434 & 1490 § 5 subsec. 3 subdiv. (4))



Section 99.888 Inspection by government agencies authorized, when--purpose.

Inspection by government agencies authorized, when--purpose.

99.888. Representatives of the urban homesteading agency, the municipality, and where state or federal assistance is involved, representatives of the federal and state governments, shall have access to the property during normal business hours for the purpose of inspecting compliance with the provisions of subsection 3 of section 99.881 and sections 99.884 to 99.888.

(L. 1992 H.B. 1434 & 1490 § 5 subsec. 3 subdiv. (5))



Section 99.891 Applicants, priority for selection.

Applicants, priority for selection.

99.891. The urban homesteading agency shall select from among applicants for urban homestead program property those applicants who in the determination of the agency can acquire the necessary financial and technical resources to rehabilitate or construct, own and manage urban homestead program property. Such property shall be offered to such qualified applicants in accordance with the following priorities:

(1) Persons displaced by governmental activities declaring in writing their intent to occupy the property for a period of not less than two years;

(2) Low- and moderate-income families declaring in writing their intent to occupy the property for a period of not less than two years;

(3) Families or persons providing the highest bid for the property;

(4) Level of consideration bid for the property by such persons or families;

(5) Municipal housing authority formed pursuant to this chapter;

(6) Any other qualified applicant, provided the urban homesteading agency has certified that no qualified urban homesteaders of higher priority have applied.

(L. 1992 H.B. 1434 & 1490 § 6)



Section 99.893 Financial assistance may be provided by urban homesteading agency--loans to be secured by mortgage--right of assignment of mortgage.

Financial assistance may be provided by urban homesteading agency--loans to be secured by mortgage--right of assignment of mortgage.

99.893. 1. An urban homesteading agency may provide financial assistance to urban homesteaders for the purchase and rehabilitation of, or construction on, urban homestead program property. Such financial assistance may be in the form of grants or loans for a municipal housing authority formed pursuant to this chapter, and in the form of loans for other urban homesteaders. All such loans, if made by the urban homesteading agency, shall be secured by a mortgage naming the municipality as the mortgagee, provided if any such loans are made from funds provided by the state or federal government or any other public or private entity, the state or federal government or the public or private agency may be the mortgagee, and provided further that a municipality may assign any such mortgage to another entity.

2. An urban homesteading agency may utilize federal, state or other public or private financial assistance, provided that any such assistance requiring local financial participation shall be first approved by the governing body of the municipality.

(L. 1992 H.B. 1434 & 1490 § 7 subsecs. 1, 2)



Section 99.896 Abatement or deferral of real property taxes, requirements.

Abatement or deferral of real property taxes, requirements.

99.896. An urban homesteading agency may recommend to the governing body the abatement, in whole or in part, of real property taxes due on urban homestead program property conveyed to an urban homesteader pursuant to sections 99.875 to 99.912, or the deferral of such taxes for a period not to exceed five years as provided in article X, section 7 of the constitution. Such governing body may, by resolution, authorize such abatement, except that the abatement shall only apply if the property is owned for the entire tax year by the homesteader to which the homestead agency originally transferred the property.

(L. 1992 H.B. 1434 & 1490 § 7 subsec. 3)



Section 99.899 Agency may accept property from U.S. government, notice, publication, content--conveyance of property to urban homesteader, requirements.

Agency may accept property from U.S. government, notice, publication, content--conveyance of property to urban homesteader, requirements.

99.899. Notwithstanding any other provision of sections 99.875 to 99.912, an urban homesteading agency may accept, on behalf of the municipality, any real property tendered to it without payment by the United States of America, acting by and through the Secretary of Housing and Urban Development, pursuant to the provisions of Section 810 of the Housing and Community Development Act of 1974 (P.L. 93-383). Upon acquisition of real property by the urban homesteading agency under this section, the urban homesteading agency shall publish at least twice a notice in a newspaper having general circulation in the municipality that such property is available. Such notice shall include the estimated purchase price, the qualifications of the applicant, procedures for bidding on the property and the closing date for such bidding. The second notice shall be published not less than two weeks before such closing date. In addition thereto, the governing body of a municipality may, upon recommendation of the urban homesteading agency, authorize conveyance of such real property to an urban homesteader meeting the requirements of Subsection (b)(3) of Section 810 of the Housing and Community Development Act of 1974 in accordance with the requirements and procedures set forth in Section 810 of the Housing and Community Development Act of 1974 and any regulations promulgated thereunder by the Secretary of Housing and Urban Development.

(L. 1992 H.B. 1434 & 1490 § 8)



Section 99.901 Urban homesteading fund established, purpose.

Urban homesteading fund established, purpose.

99.901. The governing body of the municipality may create a fund to be known as the "Urban Homesteading Fund". The fund shall be used on a revolving basis to aid any urban homesteading agency in providing financial assistance to urban homesteaders in the form of loans for the purchase and rehabilitation of, or construction on, urban homestead program property and to aid any urban homesteading agency in providing financial assistance to a municipal housing authority in the form of grants for the purchase and rehabilitation of, or construction on, urban homestead program property.

(L. 1992 H.B. 1434 & 1490 § 9 subsec. 1)



Section 99.903 Bond issues authorized for funding--powers of municipalities--bonded indebtedness, how paid--proceeds from bond issues not to be used for refinancing existing loans, exception.

Bond issues authorized for funding--powers of municipalities--bonded indebtedness, how paid--proceeds from bond issues not to be used for refinancing existing loans, exception.

99.903. 1. The governing body of the municipality may issue and sell revenue bonds under the rights conferred by sections 99.875 to 99.912 for the purposes of providing funding for the urban homesteading fund.

2. The municipality shall have the power to set and collect the fees and charges that are necessary to pay debt service on bonds issued under the provisions of sections 99.901 to 99.912 and to otherwise implement the purposes of sections 99.875 to 99.912.

3. The revenue bonds shall be payable, both as to principal and interest, solely from the revenues derived from mortgages or loans, as the case may be, with respect to which the bonds are issued.

4. Any bonds issued under the provisions of sections 99.875 to 99.912 shall not be deemed to be an indebtedness of the state of Missouri or of any political subdivision thereof, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

5. The proceeds of revenue bonds issued and sold under the provisions of sections 99.875 to 99.912 shall not be used for refinancing of any existing loan, unless such refinancing accompanies the substantial rehabilitation of single-family residential housing for which an existing loan is outstanding.

(L. 1992 H.B. 1434 & 1490 § 9 subsecs. 2 to 6)



Section 99.905 Bond's rate of interest--maturing when--may be with or without right to call for payment or redemption--minimum price of bond--sale requirements.

Bond's rate of interest--maturing when--may be with or without right to call for payment or redemption--minimum price of bond--sale requirements.

99.905. Revenue bonds issued pursuant to the provisions of sections 99.875 to 99.912 shall be of such denomination, shall bear such rate or rates of interest not to exceed fourteen percent per annum, and shall mature at such time or times, not exceeding thirty-five years from their date of issue, as determined by the governing body of the municipality in its ordinance directing the issuance of the bonds. The bonds may be either serial bonds or term bonds and may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice, and with or without a covenant requiring the payment of a premium in the event of a call for redemption prior to maturity. The bonds may be sold at such price or prices as the issuing municipality shall determine, but at not less than ninety-four percent of the principal amount thereof. Such bonds shall be sold at public sale, or at private sale if the governing body of the municipality determines it is in the best interest of the issuing municipality to sell the bonds at private sale. The reason or reasons that private sale is in the best interest of the issuing municipality shall be set forth in the ordinance authorizing the private sale. The decision of the governing body of the municipality shall be conclusive.

(L. 1992 H.B. 1434 & 1490 § 9 subsec. 7)



Section 99.907 Tax exemption for interest on bonds.

Tax exemption for interest on bonds.

99.907. The bonds when issued and sold shall be negotiable instruments within the meaning of chapter 400, and the interest thereon shall be exempt from any state or local income taxes under the laws of the state of Missouri. The provisions of section 409.402 to the contrary notwithstanding, the bonds issued pursuant to the provisions of sections 99.875 to 99.912 shall be subject to the provisions of sections 409.101 to 409.418, the Missouri uniform securities act.

(L. 1992 H.B. 1434 & 1490 § 9 subsec. 8)



Section 99.910 Form of bond, how determined--more restrictive or additional criteria for mortgages and loans may be set by municipality.

Form of bond, how determined--more restrictive or additional criteria for mortgages and loans may be set by municipality.

99.910. The governing body of the municipality issuing bonds pursuant to the provisions of sections 99.875 to 99.912 shall prescribe the form, details and incidents of the bonds, and shall make such covenants as in its judgment are advisable or necessary to properly secure the payment thereof; but the form, details, incidents, and covenants shall not be inconsistent with any of the provisions of sections 99.875 to 99.912. The governing body of the municipality may prescribe more restrictive or additional criteria for mortgages or loans qualifying for the purposes specified in sections 99.875 to 99.912.

(L. 1992 H.B. 1434 & 1490 § 9 subsec. 9)



Section 99.912 Civil actions to compel governing body issuing bonds to perform all duties.

Civil actions to compel governing body issuing bonds to perform all duties.

99.912. The governing body of the municipality may prescribe in any ordinance directing the issuance of bonds pursuant to the provisions of sections 99.875 to 99.912 the terms and conditions under which the holder, or any specified percentage of all holders, of any such bonds or of any coupons representing interest accrued thereon may, by civil action, compel the governing body of the municipality issuing such bonds to perform all duties imposed upon it by the provisions of sections 99.875 to 99.912 and to enforce the performance of any and all of the covenants made by the governing body of the municipality, in the issuance of the bonds.

(L. 1992 H.B. 1434 & 1490 § 9 subsec. 10)



Section 99.915 Title--funding exclusions--act supersedes other inconsistent laws.

Title--funding exclusions--act supersedes other inconsistent laws.

99.915. 1. Sections 99.915 to 99.1060 shall be known and may be cited as the "Missouri Downtown and Rural Economic Stimulus Act".

2. Nothing in sections 99.915 to 99.1060 shall be construed to provide any funding for the construction, maintenance, or operation of any sports stadium, arena, or related facility which has as its intended purpose use for spectator events which seats over ten thousand persons.

3. Insofar as the provisions of sections 99.915 to 99.1060 are inconsistent with the provisions of any other law, the provisions of sections 99.915 to 99.1060 shall be controlling.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.918 Definitions.

Definitions.

99.918. As used in sections 99.915 to 99.980, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Authority", the downtown economic stimulus authority for a municipality, created pursuant to section 99.921;

(2) "Baseline year", the calendar year prior to the adoption of an ordinance by the municipality approving a development project; provided, however, if economic activity taxes or state sales tax revenues, from businesses other than any out-of-state business or businesses locating in the development project area, decrease in the development project area in the year following the year in which the ordinance approving a development project is approved by a municipality, the baseline year may, at the option of the municipality approving the development project, be the year following the year of the adoption of the ordinance approving the development project. When a development project area is located within a county for which public and individual assistance has been requested by the governor pursuant to Section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. 5121, et seq., for an emergency proclaimed by the governor pursuant to section 44.100 due to a natural disaster of major proportions that occurred after May 1, 2003, but prior to May 10, 2003, and the development project area is a central business district that sustained severe damage as a result of such natural disaster, as determined by the state emergency management agency, the baseline year may, at the option of the municipality approving the development project, be the calendar year in which the natural disaster occurred or the year following the year in which the natural disaster occurred, provided that the municipality adopts an ordinance approving the development project within one year after the occurrence of the natural disaster;

(3) "Blighted area", an area which, by reason of the predominance of defective or inadequate street layout, unsanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, retards the provision of housing accommodations or constitutes an economic or social liability or a menace to the public health, safety, morals, or welfare in its present condition and use;

(4) "Central business district", the area at or near the historic core that is locally known as the "downtown" of a municipality that has a median household income of sixty-two thousand dollars or less, according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five. In addition, at least fifty percent of existing buildings in this area will have been built in excess of thirty-five years prior or vacant lots that had prior structures built in excess of thirty-five years prior to the adoption of the ordinance approving the redevelopment plan. The historical land use emphasis of a central business district prior to redevelopment will have been a mixed use of business, commercial, financial, transportation, government, and multifamily residential uses;

(5) "Collecting officer", the officer of the municipality responsible for receiving and processing payments in lieu of taxes, economic activity taxes other than economic activity taxes which are local sales taxes, and other local taxes other than local sales taxes, and, for local sales taxes and state taxes, the director of revenue;

(6) "Conservation area", any improved area within the boundaries of a redevelopment area located within the territorial limits of a municipality in which fifty percent or more of the structures in the area have an age of thirty-five years or more, and such an area is not yet a blighted area but is detrimental to the public health, safety, morals, or welfare and may become a blighted area because of any one or more of the following factors: dilapidation; obsolescence; deterioration; illegal use of individual structures; presence of structures below minimum code standards; abandonment; excessive vacancies; overcrowding of structures and community facilities; lack of ventilation, light or sanitary facilities; inadequate utilities; excessive land coverage; deleterious land use or layout; depreciation of physical maintenance; and lack of community planning;

(7) "Development area", an area designated by a municipality in respect to which the municipality has made a finding that there exist conditions which cause the area to be classified as a blighted area or a conservation area, which area shall have the following characteristics:

(a) It includes only those parcels of real property directly and substantially benefitted by the proposed development plan;

(b) It can be renovated through one or more development projects;

(c) It is located in the central business district;

(d) It has generally suffered from declining population or property taxes for the twenty-year period immediately preceding the area's designation as a development area or has structures in the area fifty percent or more of which have an age of thirty-five years or more;

(e) It is contiguous, provided, however that a development area may include up to three noncontiguous areas selected for development projects, provided that each noncontiguous area meets the requirements of paragraphs (a) to (g) herein;

(f) The development area shall not exceed ten percent of the entire area of the municipality; and

(g) The development area shall not include any property that is located within the one hundred year flood plain, as designated by the Federal Emergency Management Agency flood delineation maps, unless such property is protected by a structure that is inspected and certified by the United States Army Corps of Engineers. This subdivision shall not apply to property within the one hundred year flood plain if the buildings on the property have been or will be flood proofed in accordance with the Federal Emergency Management Agency's standards for flood proofing and the property is located in a home rule city with more than one hundred fifty-one thousand five hundred but fewer than one hundred fifty-one thousand six hundred inhabitants. Only those buildings certified as being flood proofed in accordance with the Federal Emergency Management Agency's standards for flood proofing by the authority shall be eligible for the state sales tax increment and the state income tax increment. Subject to the limitation set forth in this subdivision, the development area can be enlarged or modified as provided in section 99.951;

(8) "Development plan", the comprehensive program of a municipality to reduce or eliminate those conditions which qualified a development area as a blighted area or a conservation area, and to thereby enhance the tax bases of the taxing districts which extend into the development area through the reimbursement, payment, or other financing of development project costs in accordance with sections 99.915 to 99.980 and through the exercise of the powers set forth in sections 99.915 to 99.980. The development plan shall conform to the requirements of section 99.942;

(9) "Development project", any development project within a development area which constitutes a major initiative in furtherance of the objectives of the development plan, and any such development project shall include a legal description of the area selected for such development project;

(10) "Development project area", the area located within a development area selected for a development project;

(11) "Development project costs" include such costs to the development plan or a development project, as applicable, which are expended on public property, buildings, or rights-of-ways for public purposes to provide infrastructure to support a development project. Such costs shall only be allowed as an initial expense which, to be recoverable, must be included in the costs of a development plan or development project, except in circumstances of plan amendments approved by the Missouri development finance board and the department of economic development. Such infrastructure costs include, but are not limited to, the following:

(a) Costs of studies, appraisals, surveys, plans, and specifications;

(b) Professional service costs, including, but not limited to, architectural, engineering, legal, marketing, financial, planning, or special services;

(c) Property assembly costs, including, but not limited to, acquisition of land and other property, real or personal, or rights or interests therein, demolition of buildings, and the clearing and grading of land;

(d) Costs of rehabilitation, reconstruction, repair, or remodeling of existing public buildings and fixtures;

(e) Costs of construction of public works or improvements;

(f) Financing costs, including, but not limited to, all necessary expenses related to the issuance of obligations issued to finance all or any portion of the infrastructure costs of one or more development projects, and which may include capitalized interest on any such obligations and reasonable reserves related to any such obligations;

(g) All or a portion of a taxing district's capital costs resulting from any development project necessarily incurred or to be incurred in furtherance of the objectives of the development plan, to the extent the municipality by written agreement accepts and approves such infrastructure costs;

(h) Payments to taxing districts on a pro rata basis to partially reimburse taxes diverted by approval of a development project;

(i) State government costs, including, but not limited to, the reasonable costs incurred by the department of economic development, the department of revenue and the office of administration in evaluating an application for and administering state supplemental downtown development financing for a development project; and

(j) Endowment of positions at an institution of higher education which has a designation as a Carnegie Research I University including any campus of such university system, subject to the provisions of section 99.958. In addition, economic activity taxes and payment in lieu of taxes may be expended on or used to reimburse any reasonable or necessary costs incurred or estimated to be incurred in furtherance of a development plan or a development project;

(12) "Economic activity taxes", the total additional revenue from taxes which are imposed by the municipality and other taxing districts, and which are generated by economic activities within each development project area, which are not related to the relocation of any out-of-state business into the development project area, which exceed the amount of such taxes generated by economic activities within such development project area in the baseline year plus, in development project areas where the baseline year is the year following the year in which the development project is approved by the municipality pursuant to subdivision (2) of this section, the total revenue from taxes which are imposed by the municipality and other taxing districts which is generated by economic activities within the development project area resulting from the relocation of an out-of-state business or out-of-state businesses to the development project area pursuant to section 99.919; but excluding personal property taxes, taxes imposed on sales or charges for sleeping rooms paid by transient guests of hotels and motels, licenses, fees, or special assessments. If a retail establishment relocates within one year from one facility to another facility within the same county and the municipality or authority finds that the retail establishment is a direct beneficiary of development financing, then for purposes of this definition, the economic activity taxes generated by the retail establishment shall equal the total additional revenues from taxes which are imposed by the municipality and other taxing districts which are generated by the economic activities within the development project area which exceed the amount of taxes which are imposed by the municipality and other taxing districts which are generated by economic activities within the development project area generated by the retail establishment in the baseline year;

(13) "Gambling establishment", an excursion gambling boat as defined in section 313.800 and any related business facility including any real property improvements which are directly and solely related to such business facility, whose sole purpose is to provide goods or services to an excursion gambling boat and whose majority ownership interest is held by a person licensed to conduct gambling games on an excursion gambling boat or licensed to operate an excursion gambling boat as provided in sections 313.800 to 313.850;

(14) "Major initiative", a development project within a central business district that:

(a) Promotes tourism, cultural activities, arts, entertainment, education, research, arenas, multipurpose facilities, libraries, ports, mass transit, museums, or conventions, the estimated cost of which is in excess of the amount set forth below for the municipality, as applicable; or

(b) Promotes business location or expansion, the estimated cost of which is in excess of the amount set forth below for the municipality, and is estimated to create at least as many new jobs as set forth below within three years of such location or expansion:

Population of Estimated New Jobs

Municipality Project Cost Created

300,000 or more $10,000,000 at least 100

100,000 to 299,999 $5,000,000 at least 50

50,001 to 99,999 $1,000,000 at least 10

50,000 or less $500,000 at least 5;

(15) "Municipality", any city, village, incorporated town, or any county of this state established on or prior to January 1, 2001, or a census-designated place in any county designated by the county for purposes of sections 99.915 to 99.1060;

(16) "New job", any job defined as a new job pursuant to subdivision (11) of section 100.710;

(17) "Obligations", bonds, loans, debentures, notes, special certificates, or other evidences of indebtedness issued by the municipality or authority, or other public entity authorized to issue such obligations pursuant to sections 99.915 to 99.980 to carry out a development project or to refund outstanding obligations;

(18) "Ordinance", an ordinance enacted by the governing body of any municipality or an order of the governing body of such a municipal entity whose governing body is not authorized to enact ordinances;

(19) "Other net new revenues", the amount of state sales tax increment or state income tax increment or the combination of the amount of each such increment as determined under section 99.960;

(20) "Out-of-state business", a business entity or operation that has been located outside of the state of Missouri prior to the time it relocates to a development project area;

(21) "Payment in lieu of taxes", those revenues from real property in each development project area, which taxing districts would have received had the municipality not adopted a development plan and the municipality not adopted development financing, and which would result from levies made after the time of the adoption of development financing during the time the current equalized value of real property in such development project area exceeds the total equalized value of real property in such development project area during the baseline year until development financing for such development project area expires or is terminated pursuant to sections 99.915 to 99.980;

(22) "Special allocation fund", the fund of the municipality or its authority required to be established pursuant to section 99.957 which special allocation fund shall contain at least four separate segregated accounts into which payments in lieu of taxes are deposited in one account, economic activity taxes are deposited in a second account, other net new revenues are deposited in a third account, and other revenues, if any, received by the authority or the municipality for the purpose of implementing a development plan or a development project are deposited in a fourth account;

(23) "State income tax increment", up to fifty percent of the estimate of the income tax due the state for salaries or wages paid to new employees in new jobs at a business located in the development project area and created by the development project. The estimate shall be a percentage of the gross payroll which percentage shall be based upon an analysis by the department of revenue of the practical tax rate on gross payroll as a factor in overall taxable income;

(24) "State sales tax increment", up to one-half of the incremental increase in the state sales tax revenue in the development project area. In no event shall the incremental increase include any amounts attributable to retail sales unless the Missouri development finance board and the department of economic development are satisfied based on information provided by the municipality or authority, and such entities have made a finding that a substantial portion of all but a de minimus portion of the sales tax increment attributable to retail sales is from new sources which did not exist in the state during the baseline year. The incremental increase for an existing facility shall be the amount by which the state sales tax revenue generated at the facility exceeds the state sales tax revenue generated at the facility in the baseline year. The incremental increase in development project areas where the baseline year is the year following the year in which the development project is approved by the municipality pursuant to subdivision (2) of this section shall be the state sales tax revenue generated by out-of-state businesses relocating into a development project area. The incremental increase for a Missouri facility which relocates to a development project area shall be the amount by which the state sales tax revenue of the facility exceeds the state sales tax revenue for the facility in the calendar year prior to relocation;

(25) "State sales tax revenues", the general revenue portion of state sales tax revenues received pursuant to section 144.020, excluding sales taxes that are constitutionally dedicated, taxes deposited to the school district trust fund in accordance with section 144.701, sales and use taxes on motor vehicles, trailers, boats and outboard motors and future sales taxes earmarked by law;

(26) "Taxing district's capital costs", those costs of taxing districts for capital improvements that are found by the municipal governing bodies to be necessary and to directly result from a development project; and

(27) "Taxing districts", any political subdivision of this state having the power to levy taxes.

(L. 2003 H.B. 289, A.L. 2004 S.B. 1331, A.L. 2005 H.B. 431, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204



Section 99.919 Out-of-state business, projects that relocate, calculation of new net revenues.

Out-of-state business, projects that relocate, calculation of new net revenues.

99.919. Notwithstanding anything contained in sections 99.915 to 99.980 to the contrary, for development projects that result in the relocation of an out-of-state business or out-of-state businesses to the development project area, the portion of economic activity taxes, the state income tax increment, the state sales tax increment and other net new revenues generated by such out-of-state business or businesses shall be calculated based upon the full amount of tax revenue generated by such out-of-state business or out-of-state businesses without reduction due to revenues generated in the baseline year.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.921 Downtown economic stimulus authority authorized, limitations.

Downtown economic stimulus authority authorized, limitations.

99.921. Each municipality may create an authority to be known as a "Downtown Economic Stimulus Authority"; provided, however:

(1) No such authority shall transact any business or exercise its powers pursuant to sections 99.915 to 99.980 until and unless the governing body of such municipality shall, in accordance with subsection 1 of section 99.948, approve, by ordinance, the exercise of the powers, functions, and duties of an authority under sections 99.915 to 99.980;

(2) No governing body of a municipality shall adopt an ordinance pursuant to subdivision (1) of this section unless it finds:

(a) That it would be in the interest of the public to consider the establishment of a development area in accordance with sections 99.915 to 99.980;

(b) That the development of such a development area would be in the interest of the public health, safety, morals, or welfare of the residents of such municipality; and

(c) That it is anticipated that such a development area can be renovated through a series of one or more development projects;

(3) Cities, villages, and census-designated places located wholly within a county of the first classification with a population of more than one million, according to the last decennial census, shall undertake downtown development financing as allowed for pursuant to sections 99.915 to 99.980 through a countywide downtown economic stimulus authority. This countywide authority shall have the same powers, functions, and duties of an authority pursuant to sections 99.915 to 99.980. In addition, the countywide downtown economic stimulus authority shall be responsible for coordinating municipal downtown development financing activities in such a way as to discourage fiscal competition and promote mutual benefits among the affected local jurisdictions. Each countywide downtown economic stimulus authority shall be governed by a board of commissioners. In any county of the first classification with a population greater than one million, the authority shall be comprised of fifteen members. Three members shall be appointed by the county executive. Three members shall be appointed by the county council to represent class A cities and three members shall be appointed to represent class B cities, as both are defined in section 66.620. The remaining six members shall be appointed by the county executive with the approval of the county council, of which members at least three will represent school districts within the county and the remainder shall represent other political subdivisions levying ad valorem taxes in the county. The term of office for each member shall be at the discretion of the appointing jurisdictions.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.924 Board of commissioners to govern authority, exceptions--appointment of commissioners, terms, vacancies.

Board of commissioners to govern authority, exceptions--appointment of commissioners, terms, vacancies.

99.924. Each authority created pursuant to section 99.921, except a countywide downtown economic stimulus authority created pursuant to subdivision (3) of section 99.921, shall be governed by a board of commissioners. The number of commissioners serving on the board of each authority shall be no less than five and no more than fourteen, which number shall be established by ordinance of the municipality of which one shall be a member of any local community development corporation, if one exists in the municipality, and one shall be an African American business owner in the municipality, if one exists. One of the initial commissioners appointed pursuant to this subsection shall be appointed by the school district or districts located within the development area for a term of three years. The other initial commissioners appointed pursuant to this subsection shall serve staggered terms of one, two, and three years as determined by the mayor or chief executive officer of the municipality at the time of their appointment. Thereafter, successor commissioners shall be appointed by the mayor or chief executive officer of the municipality or the school district or districts making the initial appointments for a term of three years. All vacancies shall be filled by appointment of the mayor or chief executive officer of the municipality, or the school district or districts, for the unexpired term. In addition to the commissioners appointed in accordance with this subsection, a nonvoting advisor shall be appointed by the other taxing districts located within the development area.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.927 Powers of authority exercised by board--quorum requirements, meetings, officers, expenses, removal.

Powers of authority exercised by board--quorum requirements, meetings, officers, expenses, removal.

99.927. 1. The powers of the authority created pursuant to section 99.921 shall be exercised by its board of commissioners. A majority of the commissioners shall constitute a quorum of such board for the purpose of conducting business and exercising the powers of the authority and for all other purposes. Action may be taken by the board upon a vote of a majority of the commissioners present in person or by teleconference, unless in any case the bylaws of the authority shall require a larger number. Meetings of the board of the authority may be held anywhere within the municipality.

2. The commissioners of the authority annually shall elect a chair and vice chair from among the commissioners; however, the first chair shall be designated by the mayor for a term of one year. The mayor or chief executive officer of the municipality shall serve as the co-chair of the authority. The authority may employ an executive director, technical experts, and such other officers, agents, and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation. For such legal services as it may require, an authority may call upon the chief law officer of the municipality or may employ its own counsel and legal staff.

3. A commissioner of an authority shall receive no compensation for his or her services, but may receive the necessary expenses, including traveling expenses, incurred in the discharge of his or her duties. Each commissioner shall hold office until a successor has been appointed.

4. For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor or chief executive officer of the municipality.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.930 Contracts, authority may transact business, when--validity of authority not to be challenged, when.

Contracts, authority may transact business, when--validity of authority not to be challenged, when.

99.930. 1. In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of an authority entered into pursuant to sections 99.915 to 99.980, such authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers under sections 99.915 to 99.980 upon proof of the adoption of the appropriate ordinance prescribed in section 99.921. Each such ordinance shall be deemed sufficient if it authorizes the exercise of powers under sections 99.915 to 99.980 by the authority and sets forth the findings of the municipality as required in subdivision (2) of section 99.921.

2. A copy of such ordinance duly certified by the clerk of the municipality shall be admissible in evidence in any suit, action, or proceeding.

3. No lawsuit to set aside the creation of an authority, the approval of a development plan, development project, development area or development project area, or a tax levied pursuant to sections 99.915 to 99.980, or to otherwise question the validity of the proceedings related thereto, shall be brought after the expiration of ninety days from the effective date of the ordinance or resolution in question.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.933 Authority to be public body corporate and politic, powers--disclosure of conflicts of interest--disadvantaged business enterprise to be approved (Kansas City, St. Louis City, St. Louis County).

Authority to be public body corporate and politic, powers--disclosure of conflicts of interest--disadvantaged business enterprise to be approved (Kansas City, St. Louis City, St. Louis County).

99.933. 1. The authority created pursuant to section 99.921 shall constitute a public body corporate and politic, exercising public and essential governmental functions.

2. A municipality or an authority created pursuant to section 99.921 shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of sections 99.915 to 99.980, including the following powers in addition to others granted pursuant to sections 99.915 to 99.980:

(1) To prepare or cause to be prepared and approved development plans and development projects to be considered at public hearings in accordance with sections 99.915 to 99.980 and to undertake and carry out development plans and development projects which have been adopted by ordinance;

(2) To arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, streets, roads, public utilities, or other facilities for or in connection with any development project; and notwithstanding anything to the contrary contained in sections 99.915 to 99.980 or any other provision of law, to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of any development project, and to include in any contract let in connection with any such development project provisions to fulfill such of the conditions as it may deem reasonable and appropriate;

(3) Within a development area, to acquire by purchase, lease, gift, grant, bequest, devise, obtain options upon, or otherwise acquire any real or personal property or any interest therein, necessary or incidental to a development project, all in the manner and at such price as the municipality or authority determines is reasonably necessary to achieve the objectives of a development plan;

(4) Within a development area, subject to provisions of section 99.936 with regard to the disposition of real property, to sell, lease, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real or personal property or any interest therein, all in the manner and at such price and subject to any covenants, restrictions, and conditions as the municipality or authority determines is reasonably necessary to achieve the objectives of a development plan; to make any such covenants, restrictions, or conditions as covenants running with the land, and to provide appropriate remedies for any breach of any such covenants, restrictions, or conditions, including the right in the municipality or authority to terminate such contracts and any interest in the property created pursuant thereto;

(5) Within a development area, to clear any area by demolition or removal of existing buildings and structures;

(6) To install, repair, construct, reconstruct, or relocate streets, utilities, and site improvements as necessary or desirable for the preparation of a development area for use in accordance with a development plan;

(7) Within a development area, to fix, charge, and collect fees, rents, and other charges for the use of any real or personal property, or any portion thereof, in which the municipality or authority has any interest;

(8) To accept grants, guarantees, and donations of property, labor, or other things of value from any public or private source for purposes of implementing a development plan;

(9) In accordance with section 99.936, to select one or more developers to implement a development plan, or one or more development projects, or any portion thereof;

(10) To charge as a development project cost the reasonable costs incurred by the municipality or authority, the department of economic development, the Missouri development finance board, or the department of revenue in evaluating, administering, or implementing the development plan or any development project;

(11) To borrow money and issue obligations in accordance with sections 99.915 to 99.980 and provide security for any such loans or obligations;

(12) To insure or provide for the insurance of any real or personal property or operations of the municipality or authority against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of sections 99.915 to 99.980;

(13) Within a development area, to renovate, rehabilitate, own, operate, construct, repair, or improve any improvements, buildings, parking garages, fixtures, structures, and other facilities;

(14) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem obligations at the redemption price established therein or to purchase obligations at less than redemption price, all obligations so redeemed or purchased to be cancelled;

(15) To borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, the state, county, municipality, or other public body or from any sources, public or private, for the purposes of implementing a development plan, to give such security as may be required and to enter into and carry out contracts in connection therewith. A municipality or authority, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government for a project such conditions imposed pursuant to federal law as the municipality or authority may deem reasonable and appropriate and which are not inconsistent with the purposes of sections 99.915 to 99.980;

(16) To incur development project costs and make such expenditures as may be necessary to carry out the purposes of sections 99.915 to 99.980; and to make expenditures from funds obtained from the federal government without regard to any other laws pertaining to the making and approval of appropriations and expenditures;

(17) To loan the proceeds of obligations issued pursuant to sections 99.915 to 99.980 for the purpose of providing for the purchase, construction, extension, or improvement of public infrastructure related to a development project by a developer pursuant to a development contract approved by the municipality or authority in accordance with subdivision (2) of section 99.936;

(18) To declare any funds, or any portion thereof, in the special allocation fund to be excess funds, so long as such excess funds have not been pledged to the payment of outstanding obligations or outstanding development project costs, are not necessary for the payment of development project costs incurred or anticipated to be incurred, and are not required to pay baseline state sales taxes and baseline state withholding taxes to the director of revenue. Any such funds deemed to be excess shall be disbursed in the manner of surplus funds as provided in section 99.965;

(19) To pledge or otherwise expend funds deposited to the special allocation fund, or any portion thereof, for the payment or reimbursement of development project costs incurred by the authority, the municipality, a developer selected by the municipality or authority, or any other entity with the consent of the municipality or authority; to pledge or otherwise expend funds deposited to the special allocation fund, or any portion thereof, or to mortgage or otherwise encumber its property, or any portion thereof, for the payment of obligations issued to finance development project costs; provided, however, any such pledge or expenditure of economic activity taxes or other net new revenues shall be subject to annual appropriation by the municipality; and

(20) To exercise all powers or parts or combinations of powers necessary, convenient, or appropriate to undertake and carry out development plans and any development projects and all the powers granted pursuant to sections 99.915 to 99.980, excluding powers of eminent domain.

3. If any member of the governing body of the municipality, a commissioner of the authority, or an employee or consultant of the municipality or authority, involved in the planning and preparation of a development project, owns or controls an interest, direct or indirect, in any property included in a development project area, the individual shall disclose the same in writing to the clerk of the municipality, and shall also so disclose the dates, terms, and conditions of any disposition of any such interest, which disclosures shall be acknowledged by the governing body of the municipality and entered upon the minutes books of the governing body of the municipality. If an individual holds such an interest, then that individual shall refrain from any further official involvement in regard to a development project and from voting on any matter pertaining to such development project or communicating with other commissioners or members of the authority or the municipality concerning any matter pertaining to such development project. Furthermore, subject to the succeeding sentence, no such member, commissioner, employee, or consultant shall acquire any interest, direct or indirect, in any property in a development project area or proposed development project area, after either such individual obtains knowledge of a development project, or first public notice of such development project, or development project area pursuant to subsection 2 of section 99.951, whichever first occurs. At any time after one year from the adoption of an ordinance designating a development project area, any commissioner may acquire an interest in real estate located in a development project area so long as any such commissioner discloses such acquisition and refrains from voting on any matter related to the development project area in which the property acquired by such commissioner is located.

4. An authority created pursuant to section 99.921 shall have the following powers in addition to others granted pursuant to sections 99.915 to 99.980:

(1) To sue and to be sued; to have a seal and to alter the same at the authority's pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules, and regulations, not inconsistent with sections 99.915 to 99.980, to carry out the provisions of sections 99.915 to 99.980;

(2) To delegate to a municipality or other public body any of the powers or functions of the authority with respect to the planning or undertaking of a development project, and any such municipality or public body is hereby authorized to carry out or perform such powers or functions for the authority;

(3) To receive and exercise powers delegated by any authority, agency, or agent of a municipality created pursuant to this chapter or chapter 353, excluding powers of eminent domain.

5. Any home rule city with more than four hundred thousand inhabitants and located in more than one county, any city not within a county, and any county with a charter form of government and with more than one million inhabitants shall approve a disadvantaged business enterprise program to be implemented by the downtown economic stimulus authority. The program shall require all businesses, vendors, and contractors working on projects undertaken by the authority to ensure enforcement of an equal opportunity employment plan and a minority and women-owned business program that is based on population and availability that contains specific worker ethnicity goals for each such business, vendor, and contractor, in accordance with applicable state and federal laws, rules, regulations, and orders.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.936 Disposal of real property.

Disposal of real property.

99.936. Real property which is acquired by a municipality or authority in a development project area may be disposed of as follows:

(1) Within a development project area, the authority may sell, lease, exchange, or otherwise transfer real property, including land, improvements, and fixtures, or any interest therein, to any developer selected for a development project, or any portion thereof, in accordance with the development plan, subject to such covenants, conditions, and restrictions as may be deemed to be in the public interest or to carry out the purposes of sections 99.915 to 99.980. Such real property shall be sold, leased, or transferred at its fair market value for uses in accordance with the development plan; provided that such fair market value may be less than the cost of such property to the municipality or authority. In determining the fair market value of real property for uses in accordance with a development plan, the municipality or authority shall take into account and give consideration to the uses and purposes required by the development plan; the restrictions upon, and the covenants, conditions, and obligations assumed by the developer of such property; the objectives of the development plan; and such other matters as the municipality or authority shall specify as being appropriate. In fixing rental and sale prices, a municipality or authority shall give consideration to appraisals of the property for such uses made by experts employed by the municipality or authority;

(2) The municipality or authority shall, by public notice published in a newspaper having a general circulation in a development area, prior to selecting one or more developers for any development project, or any portion thereof, invite proposals from, and make available all pertinent information to, private developers or any persons interested in undertaking the development of such development project, or any portion thereof. Such notice shall be published at least once each week during the two weeks preceding the selection of a developer, shall identify the area of the development project or development projects, or any portion thereof, for which one or more developers are to be selected, and shall state that such further information as it is available may be obtained at the office of the municipality or authority. The municipality or authority shall consider all proposals and the financial and legal ability of the prospective developers to carry out their proposals. The municipality or authority may negotiate and enter into one or more contracts with any developer selected for the development of any such area for the development of such area by such developer in accordance with a development plan or for the sale or lease of any real property to any such developer in any such area for the purpose of developing such property in accordance with the development plan. The municipality or authority may enter into any such contract as it deems to be in the public interest and in furtherance of the purposes of sections 99.915 to 99.980; provided that the municipality or authority has, not less than ten days prior thereto, notified the governing body in writing of its intention to enter into such contract. Thereafter, the municipality or authority may execute such contract in accordance with the provisions of subdivision (1) of this section and deliver deeds, leases, and other instruments and take all steps necessary to effectuate such contract. In its discretion, the municipality or authority may, in accordance with the provisions of this subdivision, dispose of any real property in an area selected for a development project, or any portion thereof, to private developers for development under such reasonable competitive bidding procedures as it shall prescribe, subject to the provisions of subdivision (1) of this section;

(3) In carrying out a development project, the authority may:

(a) Convey to the municipality such real property as, in accordance with the development plan, is to be dedicated as public right-of-way for streets, sidewalks, alleys, or other public ways, this power being additional to and not limiting any and all other powers of conveyance of property to municipalities expressed, generally or otherwise, in sections 99.915 to 99.980;

(b) Grant servitudes, easements, and rights-of-way for public utilities, sewers, streets, and other similar facilities, in accordance with the development plan; and

(c) Convey to the municipality or other appropriate public body such real property as, in accordance with the development plan, is to be used for parks, schools, public buildings, facilities, or other public purposes;

(4) The municipality or authority may operate and maintain real property in the development area pending the disposition or development of the property in accordance with a development plan, without regard to the provisions of subdivisions (1) and (2) of this section, for such uses and purposes as may be deemed desirable even though not in conformity with the development plan.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.939 Fund established for community development corporations (Kansas City, St. Louis County, St. Louis City, Boone County)--fund administration--diversion of certain sales tax revenues to general revenue fund--grants and loans awarded.

Fund established for community development corporations (Kansas City, St. Louis County, St. Louis City, Boone County)--fund administration--diversion of certain sales tax revenues to general revenue fund--grants and loans awarded.

99.939. 1. Any home rule city with more than four hundred thousand inhabitants and located in more than one county, any county with a charter form of government and with more than one million inhabitants, any city not within a county, and any county of the first classification with more than one hundred thirty-five thousand four hundred but less than one hundred thirty-five thousand five hundred inhabitants and any municipality located therein shall by ordinance establish a fund for the purpose of providing funds to community development corporations in such city for comprehensive programs within such city to stimulate economic development, housing, and other public benefits leading to the development of economically sustainable neighborhoods or communities, such fund to be known as the "Community Development Corporation Revolving Fund". Notwithstanding section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

2. The community development corporation revolving fund shall be administered by a community development corporation revolving fund board, which shall consist of six members appointed by the chief elected official of such municipality or county, of which one shall be a member of the economic stimulus authority, three shall be members of the local regional community development association, and two shall be members of local business or financial organizations. The initial members shall serve staggered terms of one, two, and three years as determined by the chief elected official at the time of appointment. Thereafter, successor members shall be appointed by the chief elected official for a term of three years, and shall hold office until a successor is appointed. Any member may be removed by the chief elected official for inefficiency, neglect of duty, or misconduct. All vacancies shall be filled by appointment of the chief elected official for the unexpired term. No member shall receive compensation for the member's services, but shall be entitled to necessary and reasonable expenses, including travel expenses, incurred in the discharge of the member's duties. The chief elected official shall appoint the chair of the board, and the members of the board shall elect officers from the membership of the board.

3. Beginning January 1, 2004, up to five percent of the state sales tax increment portion of other net new revenues generated by development projects certified for state supplemental downtown development financing pursuant to sections 99.915 to 99.980, but not being used for state supplemental downtown development financing, may be available for appropriation by the general assembly from the state supplemental downtown development fund, to the general revenue fund, for the purpose of providing grants to cities or counties as set forth herein. A city or county described in subsection 1 of this section may, upon application to the department of economic development, receive a grant for deposit into the city or county community development corporation revolving fund for the purposes of funding a community development corporation revolving fund program pursuant to subsection 4 of this section. Any city or county otherwise eligible shall not be denied participation in the grant program due to a lack of projects certified for state supplemental downtown development financing, but such grants shall be limited to incremental revenues generated from certified projects in any city or county described in subsection 1 of this section. At no time shall the sum of the grants exceed one million five hundred thousand dollars annually.

4. From money granted to a city or county described in subsection 1 of this section for deposit in the community development corporation revolving fund, the city or county, through the community development corporation revolving fund board, shall provide grants and forgivable loans to community development corporations in such municipality for community economic development activities implemented by such corporations. The board shall give special funding consideration to collaborations on community development projects between developers organized for profit and nonprofit developers. All expenses for such projects shall be paid for out of the community development corporation revolving fund. Any money appropriated, and any other money made available by gift, grant, bequest, contribution, or otherwise to carry out the purposes of this section, and all interest earned on, and income generated from, money in the fund shall be paid to, and deposited in, the community development corporation revolving fund.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.942 Development plan, contents--goal for certain projects (Kansas City, St. Louis City, St. Louis County, Boone County)--adoption of development plan, procedure.

Development plan, contents--goal for certain projects (Kansas City, St. Louis City, St. Louis County, Boone County)--adoption of development plan, procedure.

99.942. 1. A development plan shall set forth in writing a general description of the program to be undertaken to accomplish the development projects and related objectives and shall include, but need not be limited to:

(1) The name, street and mailing address, and phone number of the mayor or chief executive officer of the municipality;

(2) The street address of the development site;

(3) The three-digit North American Industry Classification System number or numbers characterizing the development project;

(4) The estimated development project costs;

(5) The anticipated sources of funds to pay such development project costs;

(6) Evidence of the commitments to finance such development project costs;

(7) The anticipated type and term of the sources of funds to pay such development project costs;

(8) The anticipated type and terms of the obligations to be issued;

(9) The most recent equalized assessed valuation of the property within the development project area;

(10) An estimate as to the equalized assessed valuation after the development project area is developed in accordance with a development plan;

(11) The general land uses to apply in the development area;

(12) The total number of individuals employed in the development area, categorized by full-time, part-time, and temporary positions;

(13) The total number of full-time equivalent positions in the development area;

(14) The current gross wages, state income tax withholdings, and federal income tax withholdings for individuals employed in the development area;

(15) The total number of individuals employed in this state by the corporate parent of any business benefitting from public expenditures in the development area, and all subsidiaries thereof, as of December thirty-first of the prior fiscal year, categorized by full-time, part-time, and temporary positions;

(16) The number of new jobs to be created by any business benefitting from public expenditures in the development area, categorized by full-time, part-time, and temporary positions;

(17) The average hourly wage to be paid to all current and new employees at the project site, categorized by full-time, part-time, and temporary positions;

(18) For project sites located in a metropolitan statistical area, as defined by the federal Office of Management and Budget, the average hourly wage paid to nonmanagerial employees in this state for the industries involved at the project, as established by the United States Bureau of Labor Statistics;

(19) For project sites located outside of metropolitan statistical areas, the average weekly wage paid to nonmanagerial employees in the county for industries involved at the project, as established by the United States Department of Commerce;

(20) A list of other community and economic benefits to result from the project;

(21) A list of all development subsidies that any business benefitting from public expenditures in the development area has previously received for the project, and the name of any other granting body from which such subsidies are sought;

(22) A list of all other public investments made or to be made by this state or units of local government to support infrastructure or other needs generated by the project for which the funding pursuant to this act* is being sought;

(23) A statement as to whether the development project may reduce employment at any other site, within or without of the state, resulting from automation, merger, acquisition, corporate restructuring, relocation, or other business activity;

(24) A statement as to whether or not the project involves the relocation of work from another address and if so, the number of jobs to be relocated and the address from which they are to be relocated;

(25) A list of businesses that are competing with the business benefitting from the development plan in the county containing the development area and in each contiguous county;

(26) A market study for the development area; and

(27) A certification by the chief officer of the applicant as to the accuracy of the development plan.

2. For any home rule city with more than four hundred thousand inhabitants and located in more than one county, for any county with a charter form of government and with more than one million inhabitants, any county of the first classification with more than one hundred thirty-five thousand four hundred but less than one hundred thirty-five thousand five hundred inhabitants and any municipality within the county, and for any city not within a county, the authority shall be required in connection with the designation of the development area, development projects, and development project areas, to work with local community development corporations, as defined in subsection 3 of section 135.400, with a goal that over the term of the development plan five percent of the funds generated pursuant to section 99.957 will be expended in connection with such projects through the community development revolving fund created pursuant to section 99.939.

3. The development plan may be adopted by a municipality in reliance on findings that a reasonable person would believe:

(1) The development area on the whole is a blighted area or a conservation area. Such a finding shall include, but not be limited to, a detailed description of the factors that qualify the development area or project pursuant to this subsection, a written statement, signed by members of the governing body of the municipality or authority confirming that the information has been independently reviewed by the members of the governing body of the municipality or authority with due diligence to confirm its accuracy, truthfulness, and completeness. The study shall be of sufficient specificity to allow representatives of the authority or the municipality to conduct investigations deemed necessary in order to confirm its findings;

(2) The development area has not been subject to growth and development through investment by private enterprise and would not reasonably be anticipated to be developed without the implementation of one or more development projects and the adoption of local and state development financing;

(3) The development plan conforms to the comprehensive plan for the development of the municipality as a whole;

(4) The estimated dates, which shall not be more than twenty-five years from the adoption of the ordinance approving any development project, of the completion of such development project and retirement of obligations incurred to finance development project costs have been stated, provided that no ordinance approving a development project shall be adopted later than fifteen years from the adoption of the ordinance approving the development plan and provided that no property for a development project shall be acquired by eminent domain later than ten years from the adoption of the ordinance approving such development plan;

(5) In the event any business or residence is to be relocated as a direct result of the implementation of the development plan, a plan has been developed for relocation assistance for businesses and residences;

(6) A cost-benefit analysis showing the economic impact of the development plan on the municipality and school districts that are at least partially within the boundaries of the development area. The analysis shall show the impact on the economy if the development projects are not built pursuant to the development plan under consideration. The cost-benefit analysis shall include a fiscal impact study on each municipality and school district which is at least partially within the boundaries of the development area, and sufficient information from the authority to evaluate whether each development project as proposed is financially feasible;

(7) The development plan does not include the initial development or redevelopment of any gambling establishment; and

(8) An economic feasibility analysis including a pro forma financial statement indicating the return on investment that may be expected without public assistance. The financial statement shall detail any assumptions made, a pro forma statement analysis demonstrating the amount of assistance required to bring the return into a range deemed attractive to private investors, which amount shall not exceed the estimated reimbursable project costs.

(L. 2003 H.B. 289)

Effective 7-07-03

*"This act" (H.B. 289, 2003) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 99.945 Permission needed for designation of development area outside boundaries of municipality.

Permission needed for designation of development area outside boundaries of municipality.

99.945. In the event a municipality desires to designate a development area located in whole or in part outside the incorporated boundaries of the municipality and within the boundaries of another municipality, such municipality shall first obtain the permission of the governing body of such other municipality.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.948 Powers of municipality creating authority--powers authorized to authority--public hearings held, when.

Powers of municipality creating authority--powers authorized to authority--public hearings held, when.

99.948. 1. A municipality which has created an authority pursuant to section 99.921 may:

(1) Approve by ordinance the exercise by the authority of the powers, functions, and duties of the authority under sections 99.915 to 99.980; and

(2) After adopting an ordinance in accordance with subdivision (1) of this subsection and after receipt of recommendations from the authority in accordance with subsection 3 of this section, by ordinance, designate development areas adopt the development plans and development projects, designate a development project area for each development project adopted, and adopt development financing for each such development project area. No development plan may be adopted until the development area is designated. No development project shall be adopted until the development plan is adopted and the development project area for each development project shall be designated at the time of adopting the development project.

2. A municipality may authorize an authority created pursuant to section 99.921 to exercise all powers and perform all functions of a transportation development district pursuant to sections 238.200 to 238.275 within a development area.

3. The municipality or authority shall hold public hearings and provide notice pursuant to sections 99.957 and 99.960. Within ten days following the completion of any such public hearing, the authority shall vote on and shall make recommendation to the governing body of the municipality with regard to any development plan, development projects, designation of a development area or amendments thereto which were proposed at such public hearing.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.951 Adoption of authorizing ordinance, public hearings to be held--notice for hearing, contents.

Adoption of authorizing ordinance, public hearings to be held--notice for hearing, contents.

99.951. 1. Prior to the adoption of the ordinance designating a development area, adopting a development plan, or approving a development project, the municipality or authority shall fix a time and place for a public hearing and notify each taxing district located wholly or partially within the boundaries of the proposed development area or development project area affected. Such notice shall comply with the provisions of subsection 2 of this section. At the public hearing any interested person or affected taxing district may file with the municipality or authority written objections to, or comments on, and may be heard orally in respect to, any issues regarding the plan or issues embodied in the notice. The municipality or authority shall hear and consider all protests, objections, comments, and other evidence presented at the hearing. The hearing may be continued to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the subsequent hearing. Prior to the conclusion of the hearing, changes may be made in the development plan, development project, development area or development project area, provided that written notice of such changes is available at the public hearing. After the public hearing but prior to the adoption of an ordinance designating a development area, adopting a development plan or approving a development project, changes may be made to any such proposed development plan, development project, development area, or development project area without a further hearing, if such changes do not enlarge the exterior boundaries of the development area, and do not substantially affect the general land uses established in a development plan or development project, provided that notice of such changes shall be given by mail to each affected taxing district and by publication in a newspaper of general circulation in the development area or development project area, as applicable, not less than ten days prior to the adoption of the changes by ordinance. After the adoption of an ordinance designating the development area, adopting a development plan, approving a development project, or designating a development project area, no ordinance shall be adopted altering the exterior boundaries of the development area or a development project area affecting the general land uses established pursuant to the development plan or the general nature of a development project without holding a public hearing in accordance with this section. One public hearing may be held for the simultaneous consideration of a development area, development plan, development project, or development project area.

2. Notice of the public hearing required by this section shall be given by publication and mailing. Notice by publication shall be given by publication at least twice, the first publication to be not more than thirty days and the second publication to be not more than ten days prior to the hearing, in a newspaper of general circulation in the proposed development area or development project area, as applicable, and in two minority newspapers, if such newspapers are published in the municipality, of which one shall be published in the Spanish language, if such a newspaper is published in the municipality. Notice by mailing shall be given by depositing such notice in the United States mail by certified mail addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the proposed development area or development project area, as applicable, which is to be subjected to the payment or payments in lieu of taxes and economic activity taxes pursuant to section 99.957. Such notice shall be mailed not less than ten working days prior to the date set for the public hearing. In the event taxes for the last preceding year were not paid, the notice shall also be sent to the persons last listed on the tax rolls within the preceding three years as the owners of such property.

3. The notices issued pursuant to this section shall include the following:

(1) The time and place of the public hearing;

(2) The general boundaries of the proposed development area or development project area, as applicable, by street location, where possible;

(3) A statement that all interested persons shall be given an opportunity to be heard at the public hearing;

(4) A description of the development plan and the proposed development projects and a location and time where the entire development plan or development projects proposed may be reviewed by any interested party;

(5) An estimate of other net new revenues;

(6) A statement that development financing involving tax revenues and payments in lieu of taxes is being sought for the project and an estimate of the amount of local development financing that will be requested, if applicable; and

(7) Such other matters as the municipality or authority may deem appropriate.

4. Not less than forty-five days prior to the date set for the public hearing, the municipality or authority shall give notice by mail as provided in subsection 2 of this section to all taxing districts with jurisdiction over taxable property in the development area or development project area, as applicable, and in addition to the other requirements pursuant to subsection 3 of this section, the notice shall include an invitation to each taxing district to submit comments to the municipality or authority concerning the subject matter of the hearing prior to the date of the hearing.

5. A copy of any and all hearing notices required by this section shall be submitted by the municipality or authority to the director of the department of economic development and the date such notices were mailed or published, as applicable.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.954 Financing project costs, issuance of obligations permitted, procedure--immunity from liability for obligations--retiring or refinancing debt, restrictions.

Financing project costs, issuance of obligations permitted, procedure--immunity from liability for obligations--retiring or refinancing debt, restrictions.

99.954. 1. For the purpose of financing development project costs, obligations may be issued by the municipality, or, at the request of the municipality, by the authority or any other political subdivision authorized to issue bonds, but in no event by the state, to pay or reimburse development project costs. Such obligations, when so issued, shall be retired in the manner provided in the ordinance or resolution authorizing the issuance of such obligations.

2. Obligations issued pursuant to sections 99.915 to 99.980 may be issued in one or more series bearing interest at such rate or rates as the issuing entity shall determine by ordinance or resolution. Such obligations shall bear such date or dates, be in such denomination, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, contain such covenants, terms, and conditions, and be subject to redemption as such ordinance or resolution shall provide. Obligations issued pursuant to sections 99.915 to 99.980 may be sold at public or private sale at such price as shall be determined by the issuing entity and shall state that obligations issued pursuant to sections 99.915 to 99.980 are special obligations payable solely from the funds specifically pledged. No referendum approval of the electors shall be required as a condition to the issuance of obligations pursuant to sections 99.915 to 99.980.

3. In the event the obligations contain a recital that they are issued pursuant to sections 99.915 to 99.980, such recital shall be conclusive evidence of their validity and of the regularity of their issuance.

4. Neither the municipality, the authority, or any other entity issuing such obligations, or the members, commissioners, directors, or the officers of any such entities nor any person executing any obligation shall be personally liable for such obligation by reason of the issuance thereof. The obligations issued pursuant to sections 99.915 to 99.980 shall not be a general obligation of the state, the municipality, or any political subdivision thereof, nor in any event shall such obligation be payable out of any funds or properties other than those specifically pledged as security for such obligations. The obligations shall not constitute indebtedness within the meaning of any constitutional, statutory, or charter debt limitation or restriction.

5. Obligations issued pursuant to sections 99.915 to 99.980 may be issued to refund, in whole or in part, obligations theretofore issued by such entity pursuant to the authority of sections 99.915 to 99.980, whether at or prior to maturity; provided, however, that the last maturity of the refunding obligations shall not be expressed to mature later than the last maturity date of the obligations to be refunded.

6. In the event a municipality or authority issues obligations under home rule powers or other legislative authority, the proceeds of which are pledged to pay for development project costs, the municipality may retire such obligations from funds in the special allocation fund in amounts and in such manner as if such obligations had been issued pursuant to the provisions of sections 99.915 to 99.980.

7. State supplemental downtown development financing shall not be used for retiring or refinancing debt or obligations on a previously publicly financed redevelopment project without express approval from the director of the department of economic development and the Missouri development finance board. No approval shall be granted unless the application for state supplemental downtown development financing contains development projects that are new projects which were not a part of the development projects for which there is existing public debt or obligations.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.957 Adoption of development financing by ordinance--county assessor to determine total equalized assessed value--calculation of ad valorem taxes--allocation of economic activity taxes.

Adoption of development financing by ordinance--county assessor to determine total equalized assessed value--calculation of ad valorem taxes--allocation of economic activity taxes.

99.957. 1. A municipality, after designating a development area, adopting a development plan, and adopting any development project in conformance with the procedures of sections 99.915 to 99.980, may adopt development financing for the development project area selected for any such development project by passing an ordinance. Upon the adoption of the first of any such ordinances, the municipality shall establish, or shall direct the authority to establish, a special allocation fund for the development area.

2. Immediately upon the adoption of a resolution or ordinance adopting development financing for a development project area pursuant to subsection 1 of this section, the county assessor shall determine the total equalized assessed value of all taxable real property within such development project area by adding together the most recently ascertained equalized assessed value of each taxable lot, block, tract, or parcel of real property within such development project area as of the date of the adoption of such resolution or ordinance and shall provide to the clerk of the municipality written certification of such amount as the total initial equalized assessed value of the taxable real property within such development project area.

3. In each of the twenty-five calendar years following the adoption of an ordinance adopting development financing for a development project area pursuant to subsection 1 of this section unless and until development financing for such development project area is terminated by ordinance of the municipality, the ad valorem taxes, and payments in lieu of taxes, if any, arising from the levies upon taxable real property in such development project area by taxing districts at the tax rates determined in the manner provided in section 99.968 shall be divided as follows:

(1) That portion of taxes, penalties, and interest levied upon each taxable lot, block, tract, or parcel of real property in such development project area which is attributable to the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such development project area as certified by the county assessor in accordance with subsection 2 of this section shall be allocated to and, when collected, shall be paid by the collecting authority to the respective affected taxing districts in the manner required by law in the absence of the adoption of development financing;

(2) Payments in lieu of taxes attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the development project area and any applicable penalty and interest over and above the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such development project area as certified by the county assessor in accordance with subsection 2 of this section shall be allocated to and, when collected, shall be paid to the collecting officer of the municipality who shall deposit such payment in lieu of taxes into a separate segregated account for payments in lieu of taxes within the special fund. Payments in lieu of taxes which are due and owing shall constitute a lien against the real property from which such payments in lieu of taxes are derived and shall be collected in the same manner as real property taxes, including the assessment of penalties and interest where applicable. The lien of payments in lieu of taxes may be foreclosed in the same manner as the lien of real property taxes. No part of the current equalized assessed valuation of each taxable lot, block, tract, or parcel of property in any such development project area attributable to any increase above the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such development project area as certified by the county assessor in accordance with subsection 2 of this section shall be used in calculating the general state school aid formula provided for in section 163.031 until development financing for such development project area expires or is terminated in accordance with sections 99.915 to 99.980;

(3) For purposes of this section, "levies upon taxable real property in such development area by taxing districts" shall not include the blind pension fund tax levied under the authority of section 38(b), article III, of the Missouri Constitution, the merchants' and manufacturers' inventory replacement tax levied under the authority of subsection 2 of section 6, article X of the Missouri Constitution, the desegregation sales tax, or the conservation taxes.

4. In each of the twenty-five calendar years following the adoption of an ordinance or resolution adopting development financing for a development project area pursuant to subsection 1 of this section unless and until development financing for such development project area is terminated in accordance with sections 99.915 to 99.980, fifty percent of the economic activity taxes from such development project area shall be allocated to, and paid by the collecting officer of any such economic activity tax to, the treasurer or other designated financial officer of the municipality, who shall deposit such funds in a separate segregated account for economic activity taxes within the special allocation fund. Provided however, in any county, the governing body of the county may, by resolution, exclude any portion of any countywide sales tax of such county.

5. In no event shall a municipality collect and deposit economic activity taxes in the special allocation fund unless the developing project has been approved for state supplemental downtown development financing pursuant to section 99.960.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.958 Endowment, Carnegie Research I University, private funds needed for one-half of endowment.

Endowment, Carnegie Research I University, private funds needed for one-half of endowment.

99.958. If a development plan includes an endowment of positions at an institution of higher education which has a designation as a Carnegie Research I University, including any campus of such university system, such endowment must first be funded with a private donation to the institution of higher education in accordance with its endowment policy in an amount of at least one-half of the total amount of the endowment. Thereafter, the remaining portion of matching public for such endowment may be made either from the local economic activity taxes or from a disbursement made from the state supplemental downtown development fund. Any disbursement from the state supplemental downtown development fund for purposes of funding an endowment pursuant to the provisions of this section shall be transferred to general revenue for appropriation of the endowment.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.960 Disbursement of project costs, approval of department required--application, contents--finance board to make determination--cap on disbursements--time limitations on disbursements--development costs defined--projects ineligible for TIFs, when--rulemaking authority.

Disbursement of project costs, approval of department required--application, contents--finance board to make determination--cap on disbursements--time limitations on disbursements--development costs defined--projects ineligible for TIFs, when--rulemaking authority.

99.960. 1. A municipality shall submit an application to the department of economic development for review and submission of an analysis and recommendation to the Missouri development finance board for a determination as to approval of the disbursement of the project costs of one or more development projects from the state supplemental downtown development fund. The department of economic development shall forward the application to the Missouri development finance board with the analysis and recommendation. In no event shall any approval authorize a disbursement of one or more development projects from the state supplemental downtown development fund which exceeds the allowable amount of other net new revenues derived from the development area. An application submitted to the department of economic development shall contain the following, in addition to the items set forth in section 99.942:

(1) An estimate that one hundred percent of the payments in lieu of taxes and economic activity taxes deposited to the special allocation fund must and will be used to pay development project costs or obligations issued to finance development project costs to achieve the objectives of the development plan. Contributions to the development project from any private not-for-profit organization or local contributions from tax abatement or other sources may be substituted on a dollar-for-dollar basis for the local match of one hundred percent of payments in lieu of taxes and economic activity taxes from the fund;

(2) Identification of the existing businesses located within the development project area and the development area;

(3) The aggregate baseline year amount of state sales tax revenues and the aggregate baseline year amount of state income tax withheld on behalf of existing employees, reported by existing businesses within the development project area. Provisions of section 32.057 notwithstanding, municipalities will provide this information to the department of revenue for verification. The department of revenue will verify the information provided by the municipalities within forty-five days of receiving a request for such verification from a municipality;

(4) An estimate of the state sales tax increment and state income tax increment within the development project area after redevelopment;

(5) An affidavit that is signed by the developer or developers attesting that the provision of subdivision (2) of subsection 3 of section 99.942 has been met and specifying that the development area would not be reasonably anticipated to be developed without the appropriation of the other net new revenues;

(6) The amounts and types of other net new revenues sought by the applicant to be disbursed from state supplemental downtown development fund over the term of the development plan;

(7) The methodologies and underlying assumptions used in determining the estimate of the state sales tax increment and the state income tax increment; and

(8) Any other information reasonably requested by the department of economic development and the Missouri development finance board.

2. The department of economic development shall make all reasonable efforts to process applications within sixty days of receipt of the application.

3. The Missouri development finance board shall make a determination regarding the application for a certificate allowing disbursements from the state supplemental downtown development fund and shall forward such determination to the director of the department of economic development. In no event shall the amount of disbursements from the state supplemental downtown development fund approved for a project, in addition to any other state economic development funding or other state incentives, exceed the projected state benefit of the development project, as determined by the department of economic development through a cost-benefit analysis. Any political subdivision located either wholly or partially within the development area shall be permitted to submit information to the department of economic development for consideration in its cost-benefit analysis. Upon approval of state supplemental downtown development financing, a certificate of approval shall be issued by the department of economic development containing the terms and limitations of the disbursement.

4. At no time shall the annual amount of other net new revenues approved for disbursements from the state supplemental downtown development fund exceed one hundred eight million dollars.

5. Development projects receiving disbursements from the state supplemental downtown development fund shall be limited to receiving such disbursements for fifteen years, unless specific approval for a longer term is given by the director of the department of economic development, as set forth in the certificate of approval; except that, in no case shall the duration exceed twenty-five years. The approved term notwithstanding, state supplemental downtown development financing shall terminate when development financing for a development project is terminated by a municipality.

6. The municipality shall deposit payments received from the state supplemental downtown development fund in a separate segregated account for other net new revenues within the special allocation fund.

7. Development project costs may include, at the prerogative of the state, the portion of salaries and expenses of the department of economic development, the Missouri development finance board, and the department of revenue reasonably allocable to each development project approved for disbursements from the state supplemental downtown development fund for the ongoing administrative functions associated with such development project. Such amounts shall be recovered from other net new revenues deposited into the state supplemental downtown development fund created pursuant to section 99.963.

8. A development project approved for state supplemental downtown development financing may not thereafter elect to receive tax increment financing pursuant to the real property tax increment allocation redevelopment act, sections 99.800 to 99.865, and continue to receive state supplemental downtown development financing pursuant to sections 99.915 to 99.980.

9. The department of economic development, in conjunction with the Missouri development finance board, may establish the procedures and standards for the determination and approval of applications by the promulgation of rules and regulations and publish forms to implement the provisions of this section and section 99.963.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section and section 99.963 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section, section 99.963, and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

11. The Missouri development finance board shall consider parity based on population and geography of the state among the regions of the state in making determinations on applications pursuant to this section.

(L. 2003 H.B. 289, A.L. 2005 S.B. 343)



Section 99.963 State supplemental downtown development fund established, moneys in fund, use of moneys, disbursements--rulemaking authority.

State supplemental downtown development fund established, moneys in fund, use of moneys, disbursements--rulemaking authority.

99.963. 1. There is hereby established within the state treasury a special fund to be known as the "State Supplemental Downtown Development Fund", to be administered by the department of economic development. Any unexpended balance and any interest in the fund at the end of the biennium shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund. The fund shall consist of:

(1) The first one hundred fifty million dollars of other net new revenues generated annually by the development projects;

(2) Money received from costs charged pursuant to subsection 7 of section 99.960; and

(3) Gifts, contributions, grants, or bequests received from federal, private, or other sources.

2. Notwithstanding the provisions of section 144.700 to the contrary, the department of revenue shall annually submit the first one hundred fifty million of other net new revenues generated by the development projects to the treasurer for deposit in the state supplemental downtown development fund.

3. The department of economic development shall annually disburse funds from the state supplemental downtown development fund in amounts determined pursuant to the certificates of approval for projects, providing that the amounts of other net new revenues generated from the development area have been verified and all of the conditions of sections 99.915 to 99.980 are met. If the revenues appropriated from the state supplemental downtown development fund are not sufficient to equal the amounts determined to be disbursed pursuant to such certificates of approval, the department of economic development shall disburse the revenues on a pro rata basis to all such projects and other costs approved pursuant to section 99.960.

4. In no event shall the amounts distributed to a project from the state supplemental downtown development fund exceed the lessor of the amount of the certificates of approval for projects or the actual other net new revenues generated by the projects.

5. The department of economic development shall not disburse any moneys from the state supplemental downtown development fund for any project which has not complied with the annual reporting requirements of section 99.980.

6. Money in the state supplemental downtown development fund may be spent for the reasonable and necessary costs associated with the administration of the program authorized under sections 99.915 to 99.980.

7. No municipality shall obligate or commit the expenditure of disbursements received from the state supplemental downtown development fund prior to receiving a certificate of approval for the development project generating other net new revenues.

8. Taxpayers in any development area who are required to remit sales taxes pursuant to chapter 144 or income tax withholdings pursuant to chapter 143 shall provide additional information to the department of revenue in a form prescribed by the department by rule. Such information shall include but shall not be limited to information upon which other net new revenues can be calculated, and shall include the number of new jobs, the gross payroll for such jobs, and sales tax generated in the development area by such taxpayer in the baseline year and during the time period related to the withholding or sales tax remittance.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.965 Termination of development financing, when, procedure--dissolution of special fund and termination of designated area.

Termination of development financing, when, procedure--dissolution of special fund and termination of designated area.

99.965. 1. When all development project costs and all obligations issued to finance development project costs have been paid in full, the municipality shall adopt an ordinance terminating development financing for all development project areas. Immediately upon the adoption of such ordinance, all payments in lieu of taxes, all economic activity taxes, and other net new revenues then remaining in the special allocation fund shall be deemed to be surplus funds; and thereafter, the rates of the taxing districts shall be extended and taxes levied, collected, and distributed in the manner applicable in the absence of the adoption of development financing. Surplus payments in lieu of taxes shall be paid to the county collector who shall immediately thereafter pay such funds to the taxing districts in the development area selected in the same manner and proportion as the most recent distribution by the collector to the affected taxing districts of real property taxes from real property in the development area. Surplus economic activity taxes shall be paid to the taxing districts in the development area in proportion to the then current levy rates of such taxing districts that are attributable to economic activity taxes. Surplus other net new revenues shall be paid to the state. Any other funds remaining in the special allocation fund following the adoption of an ordinance terminating development financing in accordance with this section shall be deposited to the general fund of the municipality.

2. Upon the payment of all development project costs, retirement of obligations, and the distribution of any surplus funds pursuant to this section, the municipality shall adopt an ordinance dissolving the special allocation fund and terminating the designation of the development area as a development area.

3. Nothing in sections 99.915 to 99.980 shall be construed as relieving property in such areas from paying a uniform rate of taxes, as required by section 3, article X of the Missouri Constitution.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.968 Debt service levies, computation of.

Debt service levies, computation of.

99.968. In each of the twenty-five calendar years following the adoption of an ordinance adopting development financing for a development project area, unless and until development financing for such development project area is terminated by ordinance of the municipality, then, in respect to every taxing district containing such development project area, the county clerk, or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within such development project area for the purpose of computing any debt service levies to be extended upon taxable property within such development project area, shall in every year that development financing is in effect ascertain the amount of value of taxable property in such development project area by including in such amount the certified total initial equalized assessed value of all taxable real property in such development project area in lieu of the equalized assessed value of all taxable real property in such development project area. For the purpose of measuring the size of payments in lieu of taxes under sections 99.915 to 99.980, all tax levies shall then be extended to the current equalized assessed value of all property in the development project area in the same manner as the tax rate percentage is extended to all other taxable property in the taxing district.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.971 Joint committee of general assembly to review economic stimulus act, when--report to be submitted, when.

Joint committee of general assembly to review economic stimulus act, when--report to be submitted, when.

99.971. Beginning in 2008, and every five years thereafter, a joint committee of the general assembly, comprised of five members appointed by the speaker of the house of representatives and five members appointed by the president pro tempore of the senate, shall review sections 99.915 to 99.980. A report based on such review, with any recommended legislative changes, shall be submitted to the speaker of the house of representatives and the president pro tempore of the senate no later than February first following the year in which the review is conducted.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.975 Application approvals, limitations.

Application approvals, limitations.

99.975. 1. No new applications made pursuant to sections 99.915 to 99.980 shall be approved after January 1, 2013.

2. No applications made pursuant to sections 99.915 to 99.980 shall be approved prior to August 28, 2003, except for applications for projects that are located within a county for which public and individual assistance has been requested by the governor pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. 5121 et seq., for an emergency proclaimed by the governor pursuant to section 44.100 due to a natural disaster of major proportions that occurred after May 1, 2003, but prior to May 10, 2003, and the development project area is a central business district that sustained severe damage as a result of such natural disaster, as determined by the state emergency management agency.

3. Prior to December 31, 2006, the Missouri development finance board may approve up to two applications made pursuant to sections 99.915 to 99.980 in a home rule city with more than four hundred thousand inhabitants and located in more than one county in which the state sales tax increment for such projects approved pursuant to the provisions of this subsection shall be up to one-half of the incremental increase in all sales taxes levied pursuant to section 144.020. In no event shall the incremental increase include any amounts attributable to retail sales unless the Missouri development finance board and the department of economic development are satisfied based on information provided by the municipality or authority, and such entities have made a finding that a substantial portion of all but a de minimus portion of the sales tax increment attributable to retail sales is from new sources which did not exist in the state during the baseline year. The incremental increase for an existing facility shall be the amount of all state sales taxes generated pursuant to section 144.020 at the facility in excess of the amount of all state sales taxes generated pursuant to section 144.020 at the facility in the baseline year. The incremental increase in development project areas where the baseline year is the year following the year in which the development project is approved by the municipality pursuant to subdivision (2) of section 99.918 shall be the state sales tax revenue generated by out-of-state businesses relocating into a development project area. The incremental increase for a Missouri facility which relocates to a development project area shall be the amount by which the state sales tax revenue of the facility exceeds the state sales tax revenue for the facility in the calendar year prior to relocation.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.980 Businesses relocating in development area, authority to report to department, when--status of development plan, report to be submitted, contents--access to project sites--annual financial statements required.

Businesses relocating in development area, authority to report to department, when--status of development plan, report to be submitted, contents--access to project sites--annual financial statements required.

99.980. 1. By the last day of February each year, the municipality or authority shall report to the director of the department of economic development the name, address, phone number, and primary line of business of any business which relocates to the development area.

2. Each year the governing body of the municipality, or its designee, shall prepare a report concerning the status of the development plan, the development area, and the included development projects, and shall submit a copy of such report to the director of the department of economic development. The report shall include the following:

(1) The name, street and mailing addresses, phone number, and chief officer of the granting body;

(2) The name, street and mailing addresses, phone number, and chief officer of any business benefitting from public expenditures in such development plans and projects;

(3) The amount and source of revenue in the special allocation fund;

(4) The amount and purpose of expenditures from the special allocation fund;

(5) The amount of any pledge of revenues, including principal and interest on any outstanding bonded indebtedness;

(6) The original equalized assessed value of the development area;

(7) The assessed valuation added to the development area;

(8) Payments made in lieu of taxes received and expended;

(9) The economic activity taxes generated within the development area in the baseline year;

(10) The economic activity taxes generated within the development area after the baseline year;

(11) Reports on contracts made incident to the implementation and furtherance of a development area, the development plan, and the included development projects;

(12) A copy of the development plan;

(13) The cost of any property acquired, disposed of, rehabilitated, reconstructed, repaired, or remodeled;

(14) The number of parcels acquired by or through initiation of eminent domain proceedings;

(15) For municipalities with more than four hundred thousand inhabitants and located in more than one county, any county with a charter form of government and with more than one million inhabitants, any city not within a county, and any county of the first classification with more than one hundred thirty-five thousand four hundred but less than one hundred thirty-five thousand five hundred inhabitants and any municipality located therein, the number of development projects developed in connection with community development corporations and the amount of funds generated pursuant to section 99.957 which are expended in connection with such project;

(16) A summary of the number of net new jobs created, categorized by full-time, part-time, and temporary positions, and by wage groups;

(17) The comparison of the total employment in this state by any business, including any corporate parent, benefitting from public expenditures in the development area on the date of the application compared to such employment on the date of the report, categorized by full-time, part-time, and temporary positions;

(18) A statement as to whether public expenditures on any development project during the previous fiscal year have reduced employment at any other site controlled by any business benefitting from public expenditures in the development area or its corporate parent, within or without of this state as a result of automation, merger, acquisition, corporate restructuring, or other business activity;

(19) A summary of the other community and economic benefits resulting from the project, consistent with those identified in the application;

(20) A signed certification by the chief officer of the authority or municipality as to the accuracy of the progress report; and

(21) Any additional reasonable information the department of economic development deems necessary.

3. The report shall include an analysis of the distribution of state supplemental downtown development financing by municipality and by economic development region, as defined by the department of economic development.

4. The department shall compile and publish all data from the progress reports in both written and electronic form, including the department's internet website.

5. The department shall have access at all reasonable times to the project site and the records of any authority or municipality in order to monitor the development project or projects and to prepare progress reports.

6. Data contained in the report required pursuant to the provisions of subsection 1 of this section and any information regarding amounts disbursed to municipalities pursuant to the provisions of sections 99.957 and 99.963 shall be deemed a public record, as defined in section 610.010.

7. Any municipality failing to file an annual report as required pursuant to this section shall be ineligible to receive any disbursements from the state supplemental downtown development fund pursuant to section 99.963.

8. The Missouri development finance board and the department of economic development shall annually review the reports provided pursuant to this section.

9. The director of the department of economic development shall submit a report to the governor, the speaker of the house of representatives, and the president pro tempore of the senate no later than April thirtieth of each year. The report shall contain a summary of all information received by the director of economic development pursuant to subsection 2 of this section.

10. An annual statement showing the payments made in lieu of taxes received and expended in that year, the status of the development area, the development plan, the development projects in the development plan, the amount of outstanding obligations, and any additional information that the municipality deems necessary shall be published in a newspaper of general circulation in the municipality.

11. Five years after the establishment of the development area and the development plan and every five years thereafter the governing body of the municipality or authority shall hold a public hearing regarding the development area and the development plan and the development projects adopted pursuant to sections 99.915 to 99.980. The purpose of the hearing shall be to determine if the development area, development plan, and the included development projects are making satisfactory progress under the proposed time schedule contained within the approved development plan for completion of such development projects. Notice of such public hearing shall be given in a newspaper of general circulation in the area served by the municipality or authority once each week for four weeks immediately prior to the hearing.

(L. 2003 H.B. 289)

Effective 7-07-03



Section 99.1000 Definitions.

Definitions.

99.1000. As used in sections 99.1000 to 99.1060, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Authority", the rural economic stimulus authority for a municipality, created pursuant to section 99.1006;

(2) "Baseline year", the calendar year prior to the adoption of an ordinance by the municipality approving a development project;

(3) "Collecting officer", the officer of the municipality responsible for receiving and processing payments in lieu of taxes, economic activity taxes other than economic activity taxes which are local sales taxes, and other local taxes other than local sales taxes, and, for local sales taxes and state taxes, the director of revenue;

(4) "Development area", an area designated by a municipality which area shall have the following characteristics:

(a) It includes only those parcels of real property directly and substantially benefitted by the proposed development plan;

(b) It can be renovated through one or more development projects;

(c) It is contiguous, provided, however that a development area may include up to three noncontiguous areas selected for development projects, provided that each noncontiguous area meets the requirements of paragraphs (a) and (b) of this subdivision; and

(d) The development area shall not exceed ten percent of the entire area of the municipality.

Subject to the limitation set forth in this subdivision, the development area can be enlarged or modified as provided in section 99.1036;

(5) "Development facility", a facility producing either a good derived from an agricultural commodity or using a process to produce a good derived from an agricultural product;

(6) "Development plan", the comprehensive program of a municipality and to thereby enhance the tax bases of the taxing districts which extend into the development area through the reimbursement, payment, or other financing of development project costs in accordance with sections 99.1000 to 99.1060 and through the exercise of the powers set forth in sections 99.1000 to 99.1060. The development plan shall conform to the requirements of section 99.1027;

(7) "Development project", any development project within a development area which creates a renewable fuel production facility or eligible new generation processing entity, and any such development project shall include a legal description of the area selected for such development project;

(8) "Development project area", the area located within a development area selected for a development project;

(9) "Development project costs" include such costs to the development plan or a development project, as applicable, which are expended on public property, buildings, or rights-of-ways for public purposes to provide infrastructure to support a development project. Such costs shall only be allowed as an initial expense which, to be recoverable, must be included in the costs of a development plan or development project, except in circumstances of plan amendments approved by the Missouri agricultural and small business development authority and the department of economic development. Such infrastructure costs include, but are not limited to, the following:

(a) Costs of studies, appraisals, surveys, plans, and specifications;

(b) Professional service costs, including, but not limited to, architectural, engineering, legal, marketing, financial, planning, or special services;

(c) Property assembly costs, including, but not limited to, acquisition of land and other property, real or personal, or rights or interests therein, demolition of buildings, and the clearing and grading of land;

(d) Costs of rehabilitation, reconstruction, repair, or remodeling of existing public buildings and fixtures;

(e) Costs of construction of public works or improvements;

(f) Financing costs, including, but not limited to, all necessary expenses related to the issuance of obligations issued to finance all or any portion of the infrastructure costs of one or more development projects, and which may include capitalized interest on any such obligations and reasonable reserves related to any such obligations;

(g) All or a portion of a taxing district's capital costs resulting from any development project necessarily incurred or to be incurred in furtherance of the objectives of the development plan, to the extent the municipality by written agreement accepts and approves such infrastructure costs;

(h) Payments to taxing districts on a pro rata basis to partially reimburse taxes diverted by approval of a development project;

(i) State government costs, including, but not limited to, the reasonable costs incurred by the department of economic development, the agricultural and small business development authority, and the department of revenue in evaluating an application for and administering state supplemental rural development financing for a development project; and

(j) Endowment of positions at an institution of higher education which has a designation as a Carnegie Research I University including any campus of such university system, subject to the provisions of section 99.1043;

(10) "Economic activity taxes", the total additional revenue from taxes which are imposed by the municipality and other taxing districts, and which are generated by economic activities within each development project area which exceed the amount of such taxes generated by economic activities within such development project area in the baseline year; but excluding taxes imposed on sales or charges for sleeping rooms paid by transient guests of hotels and motels, licenses, fees, or special assessments. If a retail establishment relocates within one year from one facility to another facility within the same county and the municipality or authority finds that the retail establishment is a direct beneficiary of development financing, then for purposes of this definition, the economic activity taxes generated by the retail establishment shall equal the total additional revenues from taxes which are imposed by the municipality and other taxing districts which are generated by economic activities within the development project area which exceed the amount of taxes which are imposed by the municipality and other taxing districts which are generated by economic activities within the development project area generated by the retail establishment in the baseline year;

(11) "Eligible new generation processing entity", as defined in section 348.432;

(12) "Major initiative", a development project that:

(a) Promotes the development of a facility producing either a good derived from an agricultural commodity or using a process to produce a good derived from an agricultural product, the estimated cost of which is in excess of the amount set forth below for the municipality, as applicable; or

(b) Promotes business location or expansion, the estimated cost of which is in excess of the amount set forth below for the municipality, and is estimated to create at least as many new jobs as set forth below within three years of such location or expansion:

Population of Estimated New Jobs Municipality Project Cost Created

99,999 or less $3,000,000 at least 30;

(13) "Municipality", any city, village, incorporated town, or any county of this state established on or prior to January 1, 2001;

(14) "New job", any job defined as a new job pursuant to subdivision (11) of section 100.710;

(15) "Obligations", bonds, loans, debentures, notes, special certificates, or other evidences of indebtedness issued by the municipality or authority, or other public entity authorized to issue such obligations pursuant to sections 99.1000 to 99.1060 to carry out a development project or to refund outstanding obligations;

(16) "Ordinance", an ordinance enacted by the governing body of any municipality or an order of the governing body of such a municipal entity whose governing body is not authorized to enact ordinances;

(17) "Other net new revenues", the amount of state sales tax increment or state income tax increment or the combination of the amount of each such increment as determined under section 99.1045;

(18) "Payment in lieu of taxes", those revenues from real property in each development project area, which taxing districts would have received had the municipality not adopted a development plan and the municipality not adopted development financing, and which would result from levies made after the time of the adoption of development financing during the time the current equalized value of real property in such development project area exceeds the total equalized value of real property in such development project area during the baseline year until development financing for such development project area expires or is terminated pursuant to sections 99.1000 to 99.1060;

(19) "Renewable fuel production facility", a facility producing an energy source which is derived from a renewable, domestically grown, organic compound capable of powering machinery, including an engine or power plant, and any by-product derived from such energy source;

(20) "Special allocation fund", the fund of the municipality or its authority required to be established pursuant to section 99.1042 which special allocation fund shall contain at least four separate segregated accounts into which payments in lieu of taxes are deposited in one account, economic activity taxes are deposited in a second account, other net new revenues are deposited in a third account, and other revenues, if any, received by the authority or the municipality for the purpose of implementing a development plan or a development project are deposited in a fourth account;

(21) "State income tax increment", the estimate of the income tax due the state for salaries or wages paid to new employees in new jobs at a business located in the development project area and created by the development project. The estimate shall be a percentage of the gross payroll which percentage shall be based upon an analysis by the department of revenue of the practical tax rate on gross payroll as a factor in overall taxable income. In no event shall the percentage exceed two percent;

(22) "State sales tax increment", the incremental increase in the state sales tax revenue in the development project area. In no event shall the incremental increase include any amounts attributable to retail sales unless the Missouri agricultural and small business development authority and the department of economic development are satisfied based on the information provided by the municipality or authority, and such entities have made a finding that a substantial portion of all but a de minimus portion of the sales tax increment attributable to retail sales is from new sources which did not exist in the state during the baseline year. In addition, the incremental increase for an existing facility shall be the amount by which the state sales tax revenue generated at the facility exceeds the state sales tax revenue generated at the facility in the baseline year. The incremental increase for a Missouri facility which relocates to a development project area shall be the amount by which the state sales tax revenue of the facility exceeds the state sales tax revenue for the facility in the calendar year prior to relocation;

(23) "State sales tax revenues", the general revenue portion of state sales tax revenues received pursuant to section 144.020, excluding sales taxes that are constitutionally dedicated, taxes deposited to the school district trust fund in accordance with section 144.701, sales and use taxes on motor vehicles, trailers, boats and outboard motors and future sales taxes earmarked by law;

(24) "Taxing districts", any political subdivision of this state having the power to levy taxes; and

(25) "Taxing district's capital costs", those costs of taxing districts for capital improvements that are found by the municipal governing bodies to be necessary and to directly result from a development project.

(L. 2003 H.B. 289, A.L. 2004 S.B. 1155)



Section 99.1006 Rural economic stimulus authority authorized, limitations.

Rural economic stimulus authority authorized, limitations.

99.1006. Each municipality may create an authority to be known as a "Rural Economic Stimulus Authority"; provided, however:

(1) No such authority shall transact any business or exercise its powers pursuant to sections 99.1000 to 99.1060 until and unless the governing body of such municipality shall, in accordance with subsection 1 of section 99.1033, approve, by ordinance, the exercise of the powers, functions, and duties of an authority under sections 99.1000 to 99.1060;

(2) No governing body of a municipality shall adopt an ordinance pursuant to subdivision (1) of this section unless it finds:

(a) That it would be in the interest of the public to consider the establishment of a development area in accordance with sections 99.1000 to 99.1060; and

(b) That the development of such a development area would be in the interest of the public health, safety, morals, or welfare of the residents of such municipality.

(L. 2003 H.B. 289)



Section 99.1009 Board of commissioners to govern authority--appointment of commissioners, terms, vacancies.

Board of commissioners to govern authority--appointment of commissioners, terms, vacancies.

99.1009. 1. Each authority created pursuant to section 99.1006 shall be governed by a board of commissioners. The number of commissioners serving on the board of each authority shall be no less than five and no more than fourteen, which number shall be established by ordinance of the municipality.

2. One of the initial commissioners appointed pursuant to this subsection shall be appointed by the school district or districts located within the development area for a term of three years. The other initial commissioners appointed pursuant to this subsection shall serve staggered terms of one, two, and three years as determined by the mayor or chief executive officer of the municipality at the time of their appointment. Thereafter, successor commissioners shall be appointed by the mayor or chief executive officer of the municipality or the school district or districts making the initial appointments for a term of three years. All vacancies shall be filled by appointment of the mayor or chief executive officer of the municipality, or the school district or districts, for the unexpired term. In addition to the commissioners appointed in accordance with this subsection, a nonvoting advisor shall be appointed by the other taxing districts located within the development area.

(L. 2003 H.B. 289)



Section 99.1012 Powers of authority exercised by board--quorum requirements, meetings, officers, expenses, removal.

Powers of authority exercised by board--quorum requirements, meetings, officers, expenses, removal.

99.1012. 1. The powers of the authority created pursuant to section 99.1006 shall be exercised by its board of commissioners. A majority of the commissioners shall constitute a quorum of such board for the purpose of conducting business and exercising the powers of the authority and for all other purposes. Action may be taken by the board upon a vote of a majority of the commissioners present in person or by teleconference, unless in any case the bylaws of the authority shall require a larger number. Meetings of the board of the authority may be held anywhere within the municipality.

2. The commissioners of the authority annually shall elect a chair and vice chair from among the commissioners; however, the first chair shall be designated by the mayor for a term of one year. The mayor or chief executive officer of the municipality shall serve as the co-chair of the authority. The authority may employ an executive director, technical experts, and such other officers, agents, and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation. For such legal services as it may require, an authority may call upon the chief law officer of the municipality or may employ its own counsel and legal staff.

3. A commissioner of an authority shall receive no compensation for his or her services, but may receive the necessary expenses, including traveling expenses, incurred in the discharge of his or her duties. Each commissioner shall hold office until a successor has been appointed.

4. For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor or chief executive officer of the municipality.

(L. 2003 H.B. 289)



Section 99.1015 Contracts, authority may transact business, when--validity of authority not to be challenged, when.

Contracts, authority may transact business, when--validity of authority not to be challenged, when.

99.1015. 1. In any suit, action, or proceeding involving the validity or enforcement of or relating to any contract of an authority entered into pursuant to sections 99.1000 to 99.1060, such authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers under sections 99.1000 to 99.1060 upon proof of the adoption of the appropriate ordinance prescribed in section 99.1006. Each such ordinance shall be deemed sufficient if it authorizes the exercise of powers under sections 99.1000 to 99.1060 by the authority and sets forth the findings of the municipality as required in subdivision (2) of section 99.1006.

2. A copy of such ordinance duly certified by the clerk of the municipality shall be admissible in evidence in any suit, action, or proceeding.

3. No lawsuit to set aside the creation of an authority, the approval of a development plan, development project, development area or development project area, or a tax levied pursuant to sections 99.1000 to 99.1060, or to otherwise question the validity of the proceedings related thereto, shall be brought after the expiration of ninety days from the effective date of the ordinance or resolution in question.

(L. 2003 H.B. 289)



Section 99.1018 Authority to be public body corporate and politic, powers--disclosure of conflicts of interest.

Authority to be public body corporate and politic, powers--disclosure of conflicts of interest.

99.1018. 1. The authority created pursuant to section 99.1006 shall constitute a public body corporate and politic, exercising public and essential governmental functions.

2. A municipality or an authority created pursuant to section 99.1006 shall have all the powers necessary or convenient to carry out and effectuate the purposes and provisions of sections 99.1000 to 99.1060, including the following powers in addition to others granted pursuant to sections 99.1000 to 99.1060:

(1) To prepare or cause to be prepared and approve development plans and development projects to be considered at public hearings in accordance with sections 99.1000 to 99.1060 and to undertake and carry out development plans and development projects which have been adopted by ordinance;

(2) To arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, streets, roads, public utilities, or other facilities for or in connection with any development project; and notwithstanding anything to the contrary contained in sections 99.1000 to 99.1060 or any other provision of law, to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of any development project, and to include in any contract let in connection with any such development project provisions to fulfill such of the conditions as it may deem reasonable and appropriate;

(3) Within a development area, to acquire by purchase, lease, gift, grant, bequest, devise, obtain options upon, or otherwise acquire any real or personal property or any interest therein, necessary or incidental to a development project, all in the manner and at such price as the municipality or authority determines is reasonably necessary to achieve the objectives of a development plan;

(4) Within a development area, subject to provisions of section 99.1021 with regard to the disposition of real property, to sell, lease, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge, hypothecate, or otherwise encumber or dispose of any real or personal property or any interest therein, all in the manner and at such price and subject to any covenants, restrictions, and conditions as the municipality or authority determines is reasonably necessary to achieve the objectives of a development plan; to make any such covenants, restrictions, or conditions as covenants running with the land, and to provide appropriate remedies for any breach of any such covenants, restrictions, or conditions, including the right in the municipality or authority to terminate such contracts and any interest in the property created pursuant thereto;

(5) Within a development area, to clear any area by demolition or removal of existing buildings and structures;

(6) To install, repair, construct, reconstruct, or relocate streets, utilities, and site improvements as necessary or desirable for the preparation of a development area for use in accordance with a development plan;

(7) Within a development area, to fix, charge, and collect fees, rents, and other charges for the use of any real or personal property, or any portion thereof, in which the municipality or authority has any interest;

(8) To accept grants, guarantees, and donations of property, labor, or other things of value from any public or private source for purposes of implementing a development plan;

(9) In accordance with section 99.1021, to select one or more developers to implement a development plan, or one or more development projects, or any portion thereof;

(10) To charge as a development project cost the reasonable costs incurred by the municipality or authority, the department of economic development, the Missouri agricultural and small business development authority, or the department of revenue in evaluating, administering, or implementing the development plan or any development project;

(11) To borrow money and issue obligations in accordance with sections 99.1000 to 99.1060 and provide security for any such loans or obligations;

(12) To insure or provide for the insurance of any real or personal property or operations of the municipality or authority against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of sections 99.1000 to 99.1060;

(13) Within a development area, to renovate, rehabilitate, own, operate, construct, repair, or improve any improvements, buildings, parking garages, fixtures, structures, and other facilities;

(14) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem obligations at the redemption price established therein or to purchase obligations at less than redemption price, all obligations so redeemed or purchased to be cancelled;

(15) To borrow money and to apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal government, state, county, municipality, or other public body or from any sources, public or private, for the purposes of implementing a development plan, to give such security as may be required and to enter into and carry out contracts in connection therewith. A municipality or authority, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government for a project such conditions imposed pursuant to federal law as the municipality or authority may deem reasonable and appropriate and which are not inconsistent with the purposes of sections 99.1000 to 99.1060;

(16) To incur development project costs and make such expenditures as may be necessary to carry out the purposes of sections 99.1000 to 99.1060; and to make expenditures from funds obtained from the federal government without regard to any other laws pertaining to the making and approval of appropriations and expenditures;

(17) To loan the proceeds of obligations issued pursuant to sections 99.1000 to 99.1060 for the purpose of providing for the purchase, construction, extension, or improvement of public infrastructure related to a development project by a developer pursuant to a development contract approved by the municipality or authority in accordance with subdivision (2) of section 99.1021;

(18) To declare any funds, or any portion thereof, in the special allocation fund to be excess funds, so long as such excess funds have not been pledged to the payment of outstanding obligations or outstanding development project costs, are not necessary for the payment of development project costs incurred or anticipated to be incurred, and are not required to pay baseline state sales taxes and baseline state withholding taxes to the director of revenue. Any such funds deemed to be excess shall be disbursed in the manner of surplus funds as provided in section 99.1051;

(19) To pledge or otherwise expend funds deposited to the special allocation fund, or any portion thereof, for the payment or reimbursement of development project costs incurred by the authority, the municipality, a developer selected by the municipality or authority, or any other entity with the consent of the municipality or authority; to pledge or otherwise expend funds deposited to the special allocation fund, or any portion thereof, or to mortgage or otherwise encumber its property, or any portion thereof, for the payment of obligations issued to finance development project costs; provided, however, any such pledge or expenditure of economic activity taxes or other net new revenues shall be subject to annual appropriation by the municipality; and

(20) To exercise all powers or parts or combinations of powers necessary, convenient, or appropriate to undertake and carry out development plans and any development projects and all the powers granted pursuant to sections 99.1000 to 99.1060, excluding powers of eminent domain.

3. If any member of the governing body of the municipality, a commissioner of the authority, or an employee or consultant of the municipality or authority, involved in the planning and preparation of a development project, owns or controls an interest, direct or indirect, in any property included in a development project area, the individual shall disclose the same in writing to the clerk of the municipality, and shall also so disclose the dates, terms, and conditions of any disposition of any such interest, which disclosures shall be acknowledged by the governing body of the municipality and entered upon the minutes books of the governing body of the municipality. If an individual holds such an interest, then that individual shall refrain from any further official involvement in regard to a development project and from voting on any matter pertaining to such development project or communicating with other commissioners or members of the authority or the municipality concerning any matter pertaining to such development project. Furthermore, subject to the succeeding sentence, no such member, commissioner, employee, or consultant shall acquire any interest, direct or indirect, in any property in a development project area or proposed development project area after either such individual obtains knowledge of a development project, or first public notice of such development project, or development project area pursuant to subsection 2 of section 99.1036, whichever first occurs. At any time after one year from the adoption of an ordinance designating a development project area, any commissioner may acquire an interest in real estate located in a development project area so long as any such commissioner discloses such acquisition and refrains from voting on any matter related to the development project area in which the property acquired by such commissioner is located.

4. An authority created pursuant to section 99.1006 shall have the following powers in addition to others granted pursuant to sections 99.1000 to 99.1060:

(1) To sue and to be sued; to have a seal and to alter the same at the authority's pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules, and regulations, not inconsistent with sections 99.1000 to 99.1060, to carry out the provisions of sections 99.1000 to 99.1060;

(2) To delegate to a municipality or other public body any of the powers or functions of the authority with respect to the planning or undertaking of a development project, and any such municipality or public body is hereby authorized to carry out or perform such powers or functions for the authority;

(3) To receive and exercise powers delegated by any authority, agency, or agent of a municipality created pursuant to this chapter or chapter 353, excluding powers of eminent domain.

(L. 2003 H.B. 289, A.L. 2004 S.B. 1155)



Section 99.1021 Disposal of real property.

Disposal of real property.

99.1021. Real property which is acquired by a municipality or authority in a development project area may be disposed of as follows:

(1) Within a development project area, the authority may sell, lease, exchange, or otherwise transfer real property, including land, improvements, and fixtures, or any interest therein, to any developer selected for a development project, or any portion thereof, in accordance with the development plan, subject to such covenants, conditions, and restrictions as may be deemed to be in the public interest or to carry out the purposes of sections 99.1000 to 99.1060. Such real property shall be sold, leased, or transferred at its fair market value for uses in accordance with the development plan; provided that such fair market value may be less than the cost of such property to the municipality or authority. In determining the fair market value of real property for uses in accordance with a development plan, the municipality or authority shall take into account and give consideration to the uses and purposes required by the development plan; the restrictions upon, and the covenants, conditions, and obligations assumed by the developer of such property; the objectives of the development plan; and such other matters as the municipality or authority shall specify as being appropriate. In fixing rental and sale prices, a municipality or authority shall give consideration to appraisals of the property for such uses made by experts employed by the municipality or authority;

(2) The municipality or authority shall, by public notice published in a newspaper having a general circulation in a development area, prior to selecting one or more developers for any development project, or any portion thereof, invite proposals from, and make available all pertinent information to, private developers or any persons interested in undertaking the development of such development project, or any portion thereof. Such notice shall be published at least once each week during the two weeks preceding the selection of a developer, shall identify the area of the development project or development projects, or any portion thereof, for which one or more developers are to be selected, and shall state that such further information as it is available may be obtained at the office of the municipality or authority. The municipality or authority shall consider all proposals and the financial and legal ability of the prospective developers to carry out their proposals. The municipality or authority may negotiate and enter into one or more contracts with any developer selected for the development of any such area for the development of such area by such developer in accordance with a development plan or for the sale or lease of any real property to any such developer in any such area for the purpose of developing such property in accordance with the development plan. The municipality or authority may enter into any such contract as it deems to be in the public interest and in furtherance of the purposes of sections 99.1000 to 99.1060; provided that the municipality or authority has, not less than ten days prior thereto, notified the governing body in writing of its intention to enter into such contract. Thereafter, the municipality or authority may execute such contract in accordance with the provisions of subdivision (1) of this section and deliver deeds, leases, and other instruments and take all steps necessary to effectuate such contract. In its discretion, the municipality or authority may, in accordance with the provisions of this subdivision, dispose of any real property in an area selected for a development project, or any portion thereof, to private developers for development under such reasonable competitive bidding procedures as it shall prescribe, subject to the provisions of subdivision (1) of this section;

(3) In carrying out a development project, the authority may:

(a) Convey to the municipality such real property as, in accordance with the development plan, is to be dedicated as public right-of-way for streets, sidewalks, alleys, or other public ways, this power being additional to and not limiting any and all other powers of conveyance of property to municipalities expressed, generally or otherwise, in sections 99.1000 to 99.1060;

(b) Grant servitudes, easements, and rights-of-way for public utilities, sewers, streets, and other similar facilities, in accordance with the development plan; and

(c) Convey to the municipality or other appropriate public body such real property as, in accordance with the development plan, is to be used for parks, schools, public buildings, facilities, or other public purposes;

(4) The municipality or authority may operate and maintain real property in the development area pending the disposition or development of the property in accordance with a development plan, without regard to the provisions of subdivisions (1) and (2) of this section, for such uses and purposes as may be deemed desirable even though not in conformity with the development plan.

(L. 2003 H.B. 289)



Section 99.1027 Developmental plan, contents, adoption of, procedure.

Developmental plan, contents, adoption of, procedure.

99.1027. 1. A development plan shall set forth in writing a general description of the program to be undertaken to accomplish the development projects and related objectives and shall include, but need not be limited to:

(1) The name, street and mailing address, and phone number of the mayor or chief executive officer of the municipality;

(2) The street address of the development site;

(3) The three-digit North American Industry Classification System number or numbers characterizing the development project;

(4) The estimated development project costs;

(5) The anticipated sources of funds to pay such development project costs;

(6) Evidence of the commitments to finance such development project costs;

(7) The anticipated type and term of the sources of funds to pay such development project costs;

(8) The anticipated type and terms of the obligations to be issued;

(9) The most recent equalized assessed valuation of the property within the development project area;

(10) An estimate as to the equalized assessed valuation after the development project area is developed in accordance with a development plan;

(11) The general land uses to apply in the development area;

(12) The total number of individuals employed in the development area, categorized by full-time, part-time, and temporary positions;

(13) The total number of full-time equivalent positions in the development area;

(14) The current gross wages, state income tax withholdings, and federal income tax withholdings for individuals employed in the development area;

(15) The total number of individuals employed in this state by the corporate parent of any business benefitting from public expenditures in the development area, and all subsidiaries thereof, as of December thirty-first of the prior fiscal year, categorized by full-time, part-time, and temporary positions;

(16) The number of new jobs to be created by any business benefitting from public expenditures in the development area, categorized by full-time, part-time, and temporary positions;

(17) The average hourly wage to be paid to all current and new employees at the project site, categorized by full-time, part-time, and temporary positions;

(18) For project sites located in a metropolitan statistical area, as defined by the federal Office of Management and Budget, the average hourly wage paid to nonmanagerial employees in this state for the industries involved at the project, as established by the United States Bureau of Labor Statistics;

(19) For project sites located outside of metropolitan statistical areas, the average weekly wage paid to nonmanagerial employees in the county for industries involved at the project, as established by the United States Department of Commerce;

(20) A list of other community and economic benefits to result from the project;

(21) A list of all development subsidies that any business benefitting from public expenditures in the development area has previously received for the project, and the name of any other granting body from which such subsidies are sought;

(22) A list of all other public investments made or to be made by this state or units of local government to support infrastructure or other needs generated by the project for which the funding pursuant to this act* is being sought;

(23) A statement as to whether the development project may reduce employment at any other site, within or without of the state, resulting from automation, merger, acquisition, corporate restructuring, relocation, or other business activity;

(24) A statement as to whether or not the project involves the relocation of work from another address and if so, the number of jobs to be relocated and the address from which they are to be relocated;

(25) A list of businesses that are competing with the business benefitting from the development plan in the county containing the development area and in each contiguous county;

(26) A market study for the development area; and

(27) A certification by the chief officer of the applicant as to the accuracy of the development plan.

2. The development plan may be adopted by a municipality in reliance on findings that a reasonable person would believe:

(1) The development area has not been subject to growth and development through investment by private enterprise and would not reasonably be anticipated to be developed without the implementation of one or more development projects and the adoption of local and state development financing;

(2) The development plan conforms to the comprehensive plan for the development of the municipality as a whole;

(3) The estimated dates, which shall not be more than twenty-five years from the adoption of the ordinance approving any development project, of the completion of such development project and retirement of obligations incurred to finance development project costs have been stated, provided that no ordinance approving a development project shall be adopted later than fifteen years from the adoption of the ordinance approving the development plan and provided that no property for a development project shall be acquired by eminent domain later than ten years from the adoption of the ordinance approving such development plan;

(4) In the event any business or residence is to be relocated as a direct result of the implementation of the development plan, a plan has been developed for relocation assistance for businesses and residences;

(5) A cost-benefit analysis showing the economic impact of the development plan on the municipality and school districts that are at least partially within the boundaries of the development area. The analysis shall show the impact on the economy if the development projects are not built pursuant to the development plan under consideration. The cost-benefit analysis shall include a fiscal impact study on each municipality and school district which is at least partially within the boundaries of the development area, and sufficient information from the authority to evaluate whether each development project as proposed is financially feasible; and

(6) An economic feasibility analysis including a pro forma financial statement indicating the return on investment that may be expected without public assistance. The financial statement shall detail any assumptions made, a pro forma statement analysis demonstrating the amount of assistance required to bring the return into a range deemed attractive to private investors, which amount shall not exceed the estimated reimbursable project costs.

(L. 2003 H.B. 289)

*"This act" (H.B. 289, 2003) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 99.1030 Permission needed for designation of development area outside boundaries of municipality.

Permission needed for designation of development area outside boundaries of municipality.

99.1030. In the event a municipality desires to designate a development area located in whole or in part outside the incorporated boundaries of the municipality and within the boundaries of another municipality, such municipality shall first obtain the permission of the governing body of such other municipality.

(L. 2003 H.B. 289)



Section 99.1033 Powers of municipality creating authority--powers authorized to authority--public hearings held, when.

Powers of municipality creating authority--powers authorized to authority--public hearings held, when.

99.1033. 1. A municipality which has created an authority pursuant to section 99.1006 may:

(1) Approve by ordinance the exercise by the authority of the powers, functions, and duties of the authority under sections 99.1000 to 99.1060; and

(2) After adopting an ordinance in accordance with subdivision (1) of this subsection and after receipt of recommendations from the authority in accordance with subsection 3 of this section, by ordinance, designate development areas, adopt the development plans, and development projects, designate a development project area for each development project adopted, and adopt development financing for each such development project area. No development plan may be adopted until the development area is designated. No development project shall be adopted until the development plan is adopted and the development project area for each development project shall be designated at the time of adopting the development project.

2. A municipality may authorize an authority created pursuant to section 99.1006 to exercise all powers and perform all functions of a transportation development district pursuant to sections 238.200 to 238.275 within a development area.

3. The municipality or authority shall hold public hearings and provide notice pursuant to sections 99.1042 and 99.1045. Within ten days following the completion of any such public hearing, the authority shall vote on and shall make recommendation to the governing body of the municipality with regard to any development plan, development projects, designation of a development area or amendments thereto which were proposed at such public hearing.

(L. 2003 H.B. 289)



Section 99.1036 Adoption of authorizing ordinance, public hearings to be held--notice for hearing, contents.

Adoption of authorizing ordinance, public hearings to be held--notice for hearing, contents.

99.1036. 1. Prior to the adoption of the ordinance designating a development area, adopting a development plan, or approving a development project, the municipality or authority shall fix a time and place for a public hearing and notify each taxing district located wholly or partially within the boundaries of the proposed development area or development project area affected. Such notice shall comply with the provisions of subsection 2 of this section. At the public hearing any interested person or affected taxing district may file with the municipality or authority written objections to, or comments on, and may be heard orally in respect to, any issues regarding the plan or issues embodied in the notice. The municipality or authority shall hear and consider all protests, objections, comments, and other evidence presented at the hearing. The hearing may be continued to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the subsequent hearing. Prior to the conclusion of the hearing, changes may be made in the development plan, development project, development area or development project area, provided that written notice of such changes is available at the public hearing. After the public hearing but prior to the adoption of an ordinance designating a development area, adopting a development plan or approving a development project, changes may be made to any such proposed development plan, development project, development area, or development project area without a further hearing, if such changes do not enlarge the exterior boundaries of the development area, and do not substantially affect the general land uses established in a development plan or development project, provided that notice of such changes shall be given by mail to each affected taxing district and by publication in a newspaper of general circulation in the development area or development project area, as applicable, not less than ten days prior to the adoption of the changes by ordinance. After the adoption of an ordinance designating the development area, adopting a development plan, approving a development project, or designating a development project area, no ordinance shall be adopted altering the exterior boundaries of the development area or a development project area affecting the general land uses established pursuant to the development plan or the general nature of a development project without holding a public hearing in accordance with this section. One public hearing may be held for the simultaneous consideration of a development area, development plan, development project, or development project area.

2. Notice of the public hearing required by this section shall be given by publication and mailing. Notice by publication shall be given by publication at least twice, the first publication to be not more than thirty days and the second publication to be not more than ten days prior to the hearing, in a newspaper of general circulation in the proposed development area or development project area, as applicable. Notice by mailing shall be given by depositing such notice in the United States mail by certified mail addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the proposed development area or development project area, as applicable, which is to be subjected to the payment or payments in lieu of taxes and economic activity taxes pursuant to section 99.1042. Such notice shall be mailed not less than ten working days prior to the date set for the public hearing. In the event taxes for the last preceding year were not paid, the notice shall also be sent to the persons last listed on the tax rolls within the preceding three years as the owners of such property.

3. The notices issued pursuant to this section shall include the following:

(1) The time and place of the public hearing;

(2) The general boundaries of the proposed development area or development project area, as applicable, by street location, where possible;

(3) A statement that all interested persons shall be given an opportunity to be heard at the public hearing;

(4) A description of the development plan and the proposed development projects and a location and time where the entire development plan or development projects proposed may be reviewed by any interested party;

(5) An estimate of other net new revenues;

(6) A statement that development financing involving tax revenues and payments in lieu of taxes is being sought for the project and an estimate of the amount of local development financing that will be requested, if applicable; and

(7) Such other matters as the municipality or authority may deem appropriate.

4. Not less than forty-five days prior to the date set for the public hearing, the municipality or authority shall give notice by mail as provided in subsection 2 of this section to all taxing districts with jurisdiction over taxable property in the development area or development project area, as applicable, and in addition to the other requirements pursuant to subsection 3 of this section, the notice shall include an invitation to each taxing district to submit comments to the municipality or authority concerning the subject matter of the hearing prior to the date of the hearing.

5. A copy of any and all hearing notices required by this section shall be submitted by the municipality or authority to the director of the department of economic development and the date such notices were mailed or published, as applicable.

(L. 2003 H.B. 289)



Section 99.1039 Financing project costs, issuance of obligations permitted, procedure--immunity from liability for obligations--retiring or refinancing debt, limitations.

Financing project costs, issuance of obligations permitted, procedure--immunity from liability for obligations--retiring or refinancing debt, limitations.

99.1039. 1. For the purpose of financing development project costs, obligations may be issued by the municipality, or, at the request of the municipality, by the authority or any other political subdivision authorized to issue bonds, but in no event by the state, to pay or reimburse development project costs. Such obligations, when so issued, shall be retired in the manner provided in the ordinance or resolution authorizing the issuance of such obligations.

2. Obligations issued pursuant to sections 99.1000 to 99.1060 may be issued in one or more series bearing interest at such rate or rates as the issuing entity shall determine by ordinance or resolution. Such obligations shall bear such date or dates, be in such denomination, carry such registration privileges, be executed in such manner, be payable in such medium of payment at such place or places, contain such covenants, terms, and conditions, and be subject to redemption as such ordinance or resolution shall provide. Obligations issued pursuant to sections 99.1000 to 99.1060 may be sold at public or private sale at such price as shall be determined by the issuing entity and shall state that obligations issued pursuant to sections 99.1000 to 99.1060 are special obligations payable solely from the funds specifically pledged. No referendum approval of the electors shall be required as a condition to the issuance of obligations pursuant to sections 99.1000 to 99.1060.

3. In the event the obligations contain a recital that they are issued pursuant to sections 99.1000 to 99.1060, such recital shall be conclusive evidence of their validity and of the regularity of their issuance.

4. Neither the municipality, the authority, or any other entity issuing such obligations, or the members, commissioners, directors, or the officers of any such entities nor any person executing any obligation shall be personally liable for such obligation by reason of the issuance thereof. The obligations issued pursuant to sections 99.1000 to 99.1060 shall not be a general obligation of the state, the municipality, or any political subdivision thereof, nor in any event shall such obligation be payable out of any funds or properties other than those specifically pledged as security for such obligations. The obligations shall not constitute indebtedness within the meaning of any constitutional, statutory, or charter debt limitation or restriction.

5. Obligations issued pursuant to sections 99.1000 to 99.1060 may be issued to refund, in whole or in part, obligations theretofore issued by such entity pursuant to the authority of sections 99.1000 to 99.1060, whether at or prior to maturity; provided, however, that the last maturity of the refunding obligations shall not be expressed to mature later than the last maturity date of the obligations to be refunded.

6. In the event a municipality or authority issues obligations under home rule powers or other legislative authority, the proceeds of which are pledged to pay for development project costs, the municipality may retire such obligations from funds in the special allocation fund in amounts and in such manner as if such obligations had been issued pursuant to the provisions of sections 99.1000 to 99.1060.

7. State supplemental rural development financing shall not be used for retiring or refinancing debt or obligations on a previously publicly financed redevelopment project without express approval from the director of the department of economic development and the agricultural and small business development authority created pursuant to section 348.020. No approval shall be granted unless the application for state supplemental rural development financing contains development projects that are new projects which were not a part of the development projects for which there is existing public debt or obligations.

(L. 2003 H.B. 289)



Section 99.1042 Adoption of development financing by ordinance--county assessor to determine total equalized assessed value--calculation of ad valorem taxes--allocation of economic activity taxes.

Adoption of development financing by ordinance--county assessor to determine total equalized assessed value--calculation of ad valorem taxes--allocation of economic activity taxes.

99.1042. 1. A municipality, after designating a development area, adopting a development plan, and adopting any development project in conformance with the procedures of sections 99.1000 to 99.1060, may adopt development financing for the development project area selected for any such development project by passing an ordinance. Upon the adoption of the first of any such ordinances, the municipality shall establish, or shall direct the authority to establish, a special allocation fund for the development area.

2. Immediately upon the adoption of a resolution or ordinance adopting development financing for a development project area pursuant to subsection 1 of this section, the county assessor shall determine the total equalized assessed value of all taxable real property within such development project area by adding together the most recently ascertained equalized assessed value of each taxable lot, block, tract, or parcel of real property within such development project area as of the date of the adoption of such resolution or ordinance and shall provide to the clerk of the municipality written certification of such amount as the total initial equalized assessed value of the taxable real property within such development project area.

3. In each of the twenty-five calendar years following the adoption of an ordinance adopting development financing for a development project area pursuant to subsection 1 of this section unless and until development financing for such development project area is terminated by ordinance of the municipality, the ad valorem taxes, and payments in lieu of taxes, if any, arising from the levies upon taxable real property in such development project area by taxing districts at the tax rates determined in the manner provided in section 99.1054 shall be divided as follows:

(1) That portion of taxes, penalties, and interest levied upon each taxable lot, block, tract, or parcel of real property in such development project area which is attributable to the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such development project area as certified by the county assessor in accordance with subsection 2 of this section shall be allocated to and, when collected, shall be paid by the collecting authority to the respective affected taxing districts in the manner required by law in the absence of the adoption of development financing;

(2) Payments in lieu of taxes attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the development project area and any applicable penalty and interest over and above the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such development project area as certified by the county assessor in accordance with subsection 2 of this section shall be allocated to and, when collected, shall be paid to the collecting officer of the municipality who shall deposit such payment in lieu of taxes into a separate segregated account for payments in lieu of taxes within the special fund. Payments in lieu of taxes which are due and owing shall constitute a lien against the real property from which such payments in lieu of taxes are derived and shall be collected in the same manner as real property taxes, including the assessment of penalties and interest where applicable. The lien of payments in lieu of taxes may be foreclosed in the same manner as the lien of real property taxes. No part of the current equalized assessed valuation of each taxable lot, block, tract, or parcel of property in any such development project area attributable to any increase above the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such development project area as certified by the county assessor in accordance with subsection 2 of this section shall be used in calculating the general state school aid formula provided for in section 163.031 until development financing for such development project area expires or is terminated in accordance with sections 99.1000 to 99.1060;

(3) For purposes of this section, "levies upon taxable real property in such development area by taxing districts" shall not include the blind pension fund tax levied under the authority of section 38(b), article III, of the Missouri Constitution, the merchants' and manufacturers' inventory replacement tax levied under the authority of subsection 2 of section 6, article X of the Missouri Constitution, the desegregation sales tax, or the conservation taxes.

4. In each of the twenty-five calendar years following the adoption of an ordinance or resolution adopting development financing for a development project area pursuant to subsection 1 of this section unless and until development financing for such development project area is terminated in accordance with sections 99.1000 to 99.1060, fifty percent of the economic activity taxes from such development project area shall be allocated to, and paid by the collecting officer of any such economic activity tax to, the treasurer or other designated financial officer of the municipality, who shall deposit such funds in a separate segregated account for economic activity taxes within the special allocation fund.

5. In no event shall a municipality collect and deposit economic activity taxes in the special allocation fund unless the developing project has been approved for state supplemental rural development financing pursuant to section 99.1045.

(L. 2003 H.B. 289)



Section 99.1043 Endowment, Carnegie Research I University, private funds needed for one-half of endowment.

Endowment, Carnegie Research I University, private funds needed for one-half of endowment.

99.1043. If a development plan includes an endowment of positions at an institution of higher education which has a designation as a Carnegie Research I University, including any campus of such university system, such endowment must first be funded with a private donation to the institution of higher education in accordance with its endowment policy in an amount of at least one-half of the total amount of the endowment. Thereafter, the remaining portion of matching funds for such endowment may be made either from the local economic activity taxes or from a disbursement made from the state supplemental downtown development fund. Any disbursement from the state supplemental downtown development fund for purposes of funding an endowment pursuant to the provisions of this section shall be transferred to general revenue for appropriation of the endowment.

(L. 2003 H.B. 289)



Section 99.1045 Disbursement of project costs, approval required by agriculture and small business development authority--application, contents--cap on disbursements--time limitations on disbursements--rulemaking authority.

Disbursement of project costs, approval required by agriculture and small business development authority--application, contents--cap on disbursements--time limitations on disbursements--rulemaking authority.

99.1045. 1. A municipality shall submit an application to the Missouri agricultural and small business development authority created pursuant to section 348.020 for approval of the disbursement of the project costs of one or more development projects from the state supplemental rural development fund. In no event shall any approval authorize a disbursement of one or more development projects from the state supplemental rural development fund which exceeds the allowable amount of other net new revenues derived from the development area. An application submitted to the Missouri agricultural and small business development authority shall contain the following, in addition to the items set forth in section 99.1027:

(1) An estimate that one hundred percent of the payments in lieu of taxes and economic activity taxes deposited to the special allocation fund must and will be used to pay development project costs or obligations issued to finance development project costs to achieve the objectives of the development plan. Contributions to the development project from any private not-for-profit organization or local contributions from tax abatement or other sources may be substituted on a dollar-for-dollar basis for the local match of one hundred percent of payments in lieu of taxes and economic activity taxes from the fund;

(2) Identification of the existing businesses located within the development project area and the development area;

(3) The aggregate baseline year amount of state sales tax revenues and the aggregate baseline year amount of state income tax withheld on behalf of existing employees, reported by existing businesses within the development project area. Provisions of section 32.057 notwithstanding, municipalities will provide this information to the department of revenue for verification. The department of revenue will verify the information provided by the municipalities within forty-five days of receiving a request for such verification from a municipality;

(4) An estimate of the state sales tax increment and state income tax increment within the development project area after redevelopment;

(5) An affidavit that is signed by the developer or developers attesting that the provision of subdivision (2) of subsection 3 of section 99.1027 has been met and specifying that the development area would not be reasonably anticipated to be developed without the appropriation of the other net new revenues;

(6) The amounts and types of other net new revenues sought by the applicant to be disbursed from state supplemental rural development fund over the term of the development plan;

(7) The methodologies and underlying assumptions used in determining the estimate of the state sales tax increment and the state income tax increment;

(8) Any other information reasonably requested by the Missouri agricultural and small business development authority.

2. The Missouri agricultural and small business development authority shall make all reasonable efforts to process applications within sixty days of receipt of the application.

3. The Missouri agricultural and small business development authority shall make a determination regarding the application for a disbursement from the state supplemental rural development fund and shall forward such determination to the director of the department of economic development. In no event shall the amount of disbursements from the state supplemental rural development fund approved for a project, in addition to any other state economic development funding or other state incentives, exceed the projected state benefit of the development project, as determined by the department of economic development through a cost-benefit analysis. Any political subdivision located either wholly or partially within the development area shall be permitted to submit information to the department of economic development for consideration in its cost-benefit analysis. Upon approval of state supplemental rural development financing, a certificate of approval shall be issued by the department of economic development containing the terms and limitations of the disbursement.

4. At no time shall the annual amount of other net new revenues approved for disbursements from the state supplemental rural development fund exceed twelve million dollars.

5. Development projects receiving disbursements from the state supplemental rural development fund shall be limited to receiving such disbursements for fifteen years, unless specific approval for a longer term is given by the director of the department of economic development, as set forth in the certificate of approval; except that, in no case shall the duration exceed twenty-five years. The approved term notwithstanding, state supplemental rural development financing shall terminate when development financing for a development project is terminated by a municipality.

6. The municipality shall deposit payments received from the state supplemental rural development fund in a separate segregated account for other net new revenues within the special allocation fund.

7. Development project costs may include, at the prerogative of the state, the portion of salaries and expenses of the department of economic development, the Missouri agricultural and small business development authority, and the department of revenue reasonably allocable to each development project approved for disbursements from the state supplemental rural development fund for the ongoing administrative functions associated with such development project. Such amounts shall be recovered from other net new revenues into the state supplemental rural development fund created pursuant to section 99.1048.

8. A development project approved for state supplemental rural development financing may not thereafter elect to receive tax increment financing pursuant to the real property tax increment allocation redevelopment act, sections 99.800 to 99.865, and continue to receive state supplemental rural development financing pursuant to sections 99.1000 to 99.1060.

9. The Missouri agricultural and small business development authority shall promulgate rules and regulations and publish forms to implement the provisions of this section and section 99.1048.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section and section 99.1048 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section, section 99.1048, and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 H.B. 289)



Section 99.1048 State supplemental rural development fund established, moneys in fund, use of moneys, disbursements--rulemaking authority.

State supplemental rural development fund established, moneys in fund, use of moneys, disbursements--rulemaking authority.

99.1048. 1. There is hereby established within the state treasury a special fund to be known as the "State Supplemental Rural Development Fund", to be administered by the department of economic development. Any unexpended balance and any interest in the fund at the end of the biennium shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund. The fund shall consist of:

(1) The first twelve million dollars of other net new revenues generated annually by the development projects;

(2) Money received from fees charged pursuant to subsection 7 of section 99.1045; and

(3) Gifts, contributions, grants, or bequests received from federal, private, or other sources.

2. Notwithstanding the provisions of section 144.700 to the contrary, the department of revenue shall annually submit the first twelve million of other net new revenues generated by the development projects to the treasurer for deposit in the state supplemental rural development fund.

3. The department of economic development shall annually disburse funds from the state supplemental rural development fund in amounts determined pursuant to the certificates of approval for projects, providing that the amounts of other net new revenues generated from the development area have been verified and all of the conditions of sections 99.1000 to 99.1060 are met. If the revenues appropriated from the state supplemental rural development fund are not sufficient to equal the amounts determined to be disbursed pursuant to such certificates of approval, the department of economic development shall disburse the revenues on a pro rata basis to all such projects and other costs approved pursuant to section 5 of this section.

4. In no event shall the amounts distributed to a project from the state supplemental rural development fund exceed the lessor of the amount of the certificates of approval for projects or the actual other net new revenues generated by the projects.

5. The department of economic development shall not disburse any moneys from the state supplemental rural development fund for any project which has not complied with the annual reporting requirements of section 99.1060.

6. Money in the state supplemental rural development fund may be spent for the reasonable and necessary costs associated with the administration of the program authorized under sections 99.1000 to 99.1060.

7. No municipality shall obligate or commit the expenditure of disbursements received from the state supplemental rural development fund prior to receiving a certificate of approval for the development project generating other net new revenues.

8. Taxpayers in any development area who are required to remit sales taxes pursuant to chapter 144, or income tax withholdings pursuant to chapter 143, shall provide additional information to the department of revenue in a form prescribed by the department by rule. Such information shall include but shall not be limited to information upon which other net new revenues can be calculated, and shall include the number of new jobs, the gross payroll for such jobs, and sales tax generated in the development area by such taxpayer in the baseline year and during the time period related to the withholding or sales tax remittance.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 H.B. 289)



Section 99.1051 Termination of development financing, when, procedure--dissolution of special fund and termination of designated area.

Termination of development financing, when, procedure--dissolution of special fund and termination of designated area.

99.1051. 1. When all development project costs and all obligations issued to finance development project costs have been paid in full, the municipality shall adopt an ordinance terminating development financing for all development project areas. Immediately upon the adoption of such ordinance, all payments in lieu of taxes, all economic activity taxes, and other net new revenues then remaining in the special allocation fund shall be deemed to be surplus funds; and thereafter, the rates of the taxing districts shall be extended and taxes levied, collected, and distributed in the manner applicable in the absence of the adoption of development financing. Surplus payments in lieu of taxes shall be paid to the county collector who shall immediately thereafter pay such funds to the taxing districts in the development area selected in the same manner and proportion as the most recent distribution by the collector to the affected taxing districts of real property taxes from real property in the development area. Surplus economic activity taxes shall be paid to the taxing districts in the development area in proportion to the then current levy rates of such taxing districts that are attributable to economic activity taxes. Surplus other net new revenues shall be paid to the state. Any other funds remaining in the special allocation fund following the adoption of an ordinance terminating development financing in accordance with this section shall be deposited to the general fund of the municipality.

2. Upon the payment of all development project costs, retirement of obligations, and the distribution of any surplus funds pursuant to this section, the municipality shall adopt an ordinance dissolving the special allocation fund and terminating the designation of the development area as a development area.

3. Nothing in sections 99.1000 to 99.1060 shall be construed as relieving property in such areas from paying a uniform rate of taxes, as required by section 3, article X of the Missouri Constitution.

(L. 2003 H.B. 289)



Section 99.1054 Debt service levies, computation of.

Debt service levies, computation of.

99.1054. In each of the twenty-five calendar years following the adoption of an ordinance adopting development financing for a development project area, unless and until development financing for such development project area is terminated by ordinance of the municipality, then, in respect to every taxing district containing such development project area, the county clerk, or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within such development project area for the purpose of computing any debt service levies to be extended upon taxable property within such development project area, shall in every year that development financing is in effect ascertain the amount of value of taxable property in such development project area by including in such amount the certified total initial equalized assessed value of all taxable real property in such development project area in lieu of the equalized assessed value of all taxable real property in such development project area. For the purpose of measuring the size of payments in lieu of taxes under sections 99.1000 to 99.1060, all tax levies shall then be extended to the current equalized assessed value of all property in the development project area in the same manner as the tax rate percentage is extended to all other taxable property in the taxing district.

(L. 2003 H.B. 289)



Section 99.1057 Joint committee of general assembly to review rural economic stimulus act, when--report to be submitted, when.

Joint committee of general assembly to review rural economic stimulus act, when--report to be submitted, when.

99.1057. Beginning in 2008, and every five years thereafter, a joint committee of the general assembly, comprised of five members appointed by the speaker of the house of representatives and five members appointed by the president pro tempore of the senate, shall review sections 99.1000 to 99.1060. A report based on such review, with any recommended legislative changes, shall be submitted to the speaker of the house of representatives and the president pro tempore of the senate no later than February first following the year in which the review is conducted.

(L. 2003 H.B. 289)



Section 99.1060 Businesses relocating in development area, authority to report to department, when--status report submitted, contents--access to project sites--annual financial statements required.

Businesses relocating in development area, authority to report to department, when--status report submitted, contents--access to project sites--annual financial statements required.

99.1060. 1. By the last day of February each year, the municipality or authority shall report to the director of the department of economic development the name, address, phone number, and primary line of business of any business which relocates to the development area.

2. Each year the governing body of the municipality, or its designee, shall prepare a report concerning the status of the development plan, the development area, and the included development projects, and shall submit a copy of such report to the director of the department of economic development. The report shall include the following:

(1) The name, street and mailing addresses, phone number, and chief officer of the granting body;

(2) The name, street and mailing addresses, phone number, and chief officer of any business benefitting from public expenditures in such development plans and projects;

(3) The amount and source of revenue in the special allocation fund;

(4) The amount and purpose of expenditures from the special allocation fund;

(5) The amount of any pledge of revenues, including principal and interest on any outstanding bonded indebtedness;

(6) The original equalized assessed value of the development area;

(7) The assessed valuation added to the development area;

(8) Payments made in lieu of taxes received and expended;

(9) The economic activity taxes generated within the development area in the baseline year;

(10) The economic activity taxes generated within the development area after the baseline year;

(11) Reports on contracts made incident to the implementation and furtherance of a development area, the development plan, and the included development projects;

(12) A copy of the development plan;

(13) The cost of any property acquired, disposed of, rehabilitated, reconstructed, repaired, or remodeled;

(14) The number of parcels acquired by or through initiation of eminent domain proceedings;

(15) A summary of the number of net new jobs created, categorized by full-time, part-time, and temporary positions, and by wage groups;

(16) The comparison of the total employment in this state by the any business, including any corporate parent, benefitting from public expenditures in the development area on the date of the application compared to such employment on the date of the report, categorized by full-time, part-time, and temporary positions;

(17) A statement as to whether public expenditures on any development project during the previous fiscal year have reduced employment at any other site controlled by any business benefitting from public expenditures in the development area or its corporate parent, within or without of this state as a result of automation, merger, acquisition, corporate restructuring, or other business activity;

(18) A summary of the other community and economic benefits resulting from the project, consistent with those identified in the application;

(19) A signed certification by the chief officer of the authority or municipality as to the accuracy of the progress report; and

(20) Any additional reasonable information the department of economic development deems necessary.

3. The department shall compile and publish all data from the progress reports in both written and electronic form, including the department's internet website.

4. The department shall have access at all reasonable times to the project site and the records of any authority or municipality in order to monitor the development project or projects and to prepare progress reports.

5. Data contained in the report required pursuant to the provisions of subsection 1 of this section and any information regarding amounts disbursed to municipalities pursuant to the provisions of sections 99.1042 and 99.1048 shall be deemed a public record, as defined in section 610.010.

6. Any municipality failing to file an annual report as required pursuant to this section shall be ineligible to receive any disbursements from the state supplemental rural development fund pursuant to section 99.1048.

7. The Missouri agricultural and small business development authority and the department of economic development shall annually review the reports provided pursuant to this section.

8. The director of the department of economic development shall submit a report to the governor, the speaker of the house of representatives, and the president pro tempore of the senate no later than April thirtieth of each year. The report shall contain a summary of all information received by the director of economic development pursuant to subsection 2 of this section.

9. An annual statement showing the payments made in lieu of taxes received and expended in that year, the status of the development area, the development plan, the development projects in the development plan, the amount of outstanding obligations, and any additional information that the municipality deems necessary shall be published in a newspaper of general circulation in the municipality.

10. Five years after the establishment of the development area and the development plan and every five years thereafter the governing body of the municipality or authority shall hold a public hearing regarding the development area and the development plan and the development projects adopted pursuant to sections 99.1000 to 99.1060. The purpose of the hearing shall be to determine if the development area, development plan, and the included development projects are making satisfactory progress under the proposed time schedule contained within the approved development plan for completion of such development projects. Notice of such public hearing shall be given in a newspaper of general circulation in the area served by the municipality or authority once each week for four weeks immediately prior to the hearing.

(L. 2003 H.B. 289)



Section 99.1080 Citation of law.

Citation of law.

99.1080. Sections 99.1080 to 99.1092 shall be known and may be cited as the "Downtown Revitalization Preservation Program".

(L. 2005 H.B. 58 merged with S.B. 210)



Section 99.1082 Definitions.

Definitions.

99.1082. As used in sections 99.1080 to 99.1092, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Baseline year", the calendar year prior to the adoption of an ordinance by the municipality approving a redevelopment project; provided, however, if local sales tax revenues or state sales tax revenues, from businesses other than any out-of-state business or businesses locating in the redevelopment project area, decrease in the redevelopment project area in the year following the year in which the ordinance approving a redevelopment project is approved by a municipality, the baseline year may, at the option of the municipality approving the redevelopment project, be the year following the year of the adoption of the ordinance approving the redevelopment project. When a redevelopment project area is located within a county for which public and individual assistance has been requested by the governor under Section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. 5121, et seq., for an emergency proclaimed by the governor under section 44.100 due to a natural disaster of major proportions and the redevelopment project area is a central business district that sustained severe damage as a result of such natural disaster, as determined by the state emergency management agency, the baseline year may, at the option of the municipality approving the redevelopment project, be the calendar year in which the natural disaster occurred or the year following the year in which the natural disaster occurred, provided that the municipality adopts an ordinance approving the redevelopment project within one year after the occurrence of the natural disaster;

(2) "Blighted area", an area which, by reason of the predominance of defective or inadequate street layout, unsanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, retards the provision of housing accommodations or constitutes an economic or social liability or a menace to the public health, safety, morals, or welfare in its present condition and use;

(3) "Central business district", the area at or near the historic core that is locally known as the "downtown" of a municipality that has a median household income of sixty-two thousand dollars or less, according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five. In addition, at least fifty percent of existing buildings in this area will have been built in excess of thirty-five years prior or vacant lots that had prior structures built in excess of thirty-five years prior to the adoption of the ordinance approving the redevelopment plan. The historical land use emphasis of a central business district prior to redevelopment will have been a mixed use of business, commercial, financial, transportation, government, and multifamily residential uses;

(4) "Conservation area", any improved area within the boundaries of a redevelopment area located within the territorial limits of a municipality in which fifty percent or more of the structures in the area have an age of thirty-five years or more, and such an area is not yet a blighted area but is detrimental to the public health, safety, morals, or welfare and may become a blighted area because of any one or more of the following factors: dilapidation; obsolescence; deterioration; illegal use of individual structures; presence of structures below minimum code standards; abandonment; excessive vacancies; overcrowding of structures and community facilities; lack of ventilation, light or sanitary facilities; inadequate utilities; excessive land coverage; deleterious land use or layout; depreciation of physical maintenance; and lack of community planning;

(5) "Gambling establishment", an excursion gambling boat as defined in section 313.800 and any related business facility including any real property improvements which are directly and solely related to such business facility, whose sole purpose is to provide goods or services to an excursion gambling boat and whose majority ownership interest is held by a person licensed to conduct gambling games on an excursion gambling boat or licensed to operate an excursion gambling boat as provided in sections 313.800 to 313.850;

(6) "Local sales tax increment", at least fifty percent of the local sales tax revenue from taxes that are imposed by a municipality and its county, and that are generated by economic activities within a redevelopment area over the amount of such taxes generated by economic activities within such a redevelopment area in the calendar year prior to the adoption of the ordinance designating such a redevelopment area while financing under sections 99.1080 to 99.1092 remains in effect, but excluding personal property taxes, taxes imposed on sales or charges for sleeping rooms paid by transient guests of hotels and motels, licenses, fees, or special assessments; provided however, the governing body of any county may, by resolution, exclude any portion of any countywide sales tax of such county. For redevelopment projects or redevelopment plans approved after August 28, 2005, if a retail establishment relocates within one year from one facility within the same county and the governing body of the municipality finds that the retail establishment is a direct beneficiary of tax increment financing, then for the purposes of this subdivision, the economic activity taxes generated by the retail establishment shall equal the total additional revenues from economic activity taxes that are imposed by a municipality or other taxing district over the amount of economic activity taxes generated by the retail establishment in the calendar year prior to its relocation to the redevelopment area;

(7) "Local sales tax revenue", city sales tax revenues received under sections 94.500 to 94.550 and county sales tax revenues received under sections 67.500 to 67.594;

(8) "Major initiative", a development project within a central business district which promotes tourism, cultural activities, arts, entertainment, education, research, arenas, multipurpose facilities, libraries, ports, mass transit, museums, economic development, or conventions for the municipality, and where the capital investment within the redevelopment project area is:

(a) At least five million dollars for a project area within a city having a population of one hundred thousand to one hundred ninety-nine thousand nine hundred and ninety-nine inhabitants;

(b) At least one million dollars for a project area within a city having a population of fifty thousand to ninety-nine thousand nine hundred and ninety-nine inhabitants;

(c) At least five hundred thousand dollars for a project area within a city having a population of ten thousand to forty-nine thousand nine hundred and ninety-nine inhabitants; or

(d) At least two hundred fifty thousand dollars for a project area within a city having a population of one to nine thousand nine hundred and ninety-nine inhabitants;

(9) "Municipality", any city or county of this state having fewer than two hundred thousand inhabitants;

(10) "Obligations", bonds, loans, debentures, notes, special certificates, or other evidences of indebtedness issued by the municipality or authority, or other public entity authorized to issue such obligations under sections 99.1080 to 99.1092 to carry out a redevelopment project or to refund outstanding obligations;

(11) "Ordinance", an ordinance enacted by the governing body of any municipality;

(12) "Redevelopment area", an area designated by a municipality in respect to which the municipality has made a finding that there exist conditions which cause the area to be classified as a blighted area or a conservation area, which area shall have the following characteristics:

(a) It can be renovated through one or more redevelopment projects;

(b) It is located in the central business district;

(c) The redevelopment area shall not exceed ten percent of the entire geographic area of the municipality. Subject to the limitation set forth in this subdivision, the redevelopment area can be enlarged or modified as provided in section 99.1088;

(13) "Redevelopment plan", the comprehensive program of a municipality to reduce or eliminate those conditions which qualify a redevelopment area as a blighted area or a conservation area, and to thereby enhance the tax bases of the taxing districts which extend into the redevelopment area through the reimbursement, payment, or other financing of redevelopment project costs in accordance with sections 99.1080 to 99.1092 and through application for and administration of downtown revitalization preservation program financing under sections 99.1080 to 99.1092;

(14) "Redevelopment project", any redevelopment project within a redevelopment area which constitutes a major initiative in furtherance of the objectives of the redevelopment plan, and any such redevelopment project shall include a legal description of the area selected for such redevelopment project;

(15) "Redevelopment project area", the area located within a redevelopment area selected for a redevelopment project;

(16) "Redevelopment project costs" include such costs to the redevelopment plan or a redevelopment project, as applicable, which are expended on public property, buildings, or rights-of-way for public purposes to provide infrastructure to support a redevelopment project, including facades. Such costs shall only be allowed as an initial expense which, to be recoverable, must be included in the costs of a redevelopment plan or redevelopment project, except in circumstances of plan amendments approved by the department of economic development. Such infrastructure costs include, but are not limited to, the following:

(a) Costs of studies, appraisals, surveys, plans, and specifications;

(b) Professional service costs, including, but not limited to, architectural, engineering, legal, marketing, financial, planning, or special services;

(c) Property assembly costs, including, but not limited to, acquisition of land and other property, real or personal, or rights or interests therein, demolition of buildings, and the clearing and grading of land;

(d) Costs of rehabilitation, reconstruction, repair, or remodeling of existing public buildings and fixtures;

(e) Costs of construction of public works or improvements;

(f) Financing costs, including, but not limited to, all necessary expenses related to the issuance of obligations issued to finance all or any portion of the infrastructure costs of one or more redevelopment projects, and which may include capitalized interest on any such obligations and reasonable reserves related to any such obligations;

(g) All or a portion of a taxing district's capital costs resulting from any redevelopment project necessarily incurred or to be incurred in furtherance of the objectives of the redevelopment plan, to the extent the municipality by written agreement accepts and approves such infrastructure costs;

(h) Payments to taxing districts on a pro rata basis to partially reimburse taxes diverted by approval of a redevelopment project when all debt is retired;

(i) State government costs, including, but not limited to, the reasonable costs incurred by the department of economic development and the department of revenue in evaluating an application for and administering downtown revitalization preservation financing for a redevelopment project;

(17) "State sales tax increment", up to one-half of the incremental increase in the state sales tax revenue in the redevelopment project area provided the local taxing jurisdictions commit one-half of their local sales tax to paying for redevelopment project costs. The incremental increase shall be the amount by which the state sales tax revenue generated at the facility or within the redevelopment project area exceeds the state sales tax revenue generated at the facility or within the redevelopment project area in the baseline year. For redevelopment projects or redevelopment plans approved after August 28, 2005, if a retail establishment relocates within one year from one facility to another facility within the same county and the governing body of the municipality finds that the retail establishment is a direct beneficiary of tax increment financing, then for the purposes of this subdivision, the economic activity taxes generated by the retail establishment shall equal the total additional revenues from economic activity taxes that are imposed by a municipality or other taxing district over the amount of economic activity taxes generated by the retail establishment in the calendar year prior to the relocation to the redevelopment area;

(18) "State sales tax revenues", the general revenue portion of state sales tax revenues received under section 144.020, excluding sales taxes that are constitutionally dedicated, taxes deposited to the school district trust fund in accordance with section 144.701, sales and use taxes on motor vehicles, trailers, boats and outboard motors and future sales taxes earmarked by law;

(19) "Taxing district's capital costs", those costs of taxing districts for capital improvements that are found by the municipal governing bodies to be necessary and to directly result from a redevelopment project;

(20) "Taxing districts", any political subdivision of this state having the power to levy taxes.

(L. 2005 H.B. 58 merged with S.B. 210, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204



Section 99.1086 Redevelopment plan, contents--adoption of plan, when.

Redevelopment plan, contents--adoption of plan, when.

99.1086. 1. A redevelopment plan shall set forth in writing a general description of the program to be undertaken to accomplish the redevelopment projects and related objectives and shall include, but need not be limited to:

(1) The name, street and mailing address, and phone number of the mayor or chief executive officer of the municipality;

(2) The street address of the redevelopment site;

(3) The estimated redevelopment project costs;

(4) The anticipated sources of funds to pay such redevelopment project costs;

(5) Evidence of the commitments to finance such redevelopment project costs;

(6) The anticipated type and term of the sources of funds to pay such redevelopment project costs;

(7) The anticipated type and terms of the obligations to be issued;

(8) The general land uses to apply in the redevelopment area;

(9) A list of other community and economic benefits to result from the project;

(10) A list of all other public investments made or to be made by this state or units of local government to support infrastructure or other needs generated by the project for which the funding under sections 99.1080 to 99.1092 is being sought;

(11) A certification by the chief officer of the applicant as to the accuracy of the redevelopment plan;

(12) A study analyzing the revenues that are being displaced as a result of the project that otherwise would have occurred in the market area. The department of economic development shall have discretion to exempt smaller projects from this requirement;

(13) An economic feasibility analysis including a pro forma financial statement indicating the return on investment that may be expected without public assistance. The financial statement shall detail any assumptions made including a pro forma statement analysis that demonstrates the amount of assistance required to bring the return into a range deemed attractive to private investors. That amount shall not exceed the estimated reimbursable project costs.

2. The redevelopment plan may be adopted by a municipality in reliance on findings that a reasonable person would believe:

(1) The redevelopment area on the whole is a blighted area or a conservation area as determined by an independent third party. Such a finding shall include, but not be limited to, a detailed description of the factors that qualify the redevelopment area or project under this subsection;

(2) The redevelopment area has not been subject to growth and redevelopment through investment by private enterprise or would not reasonably be anticipated to develop or continue to be developed without the implementation of one or more redevelopment projects and the adoption of local and state redevelopment financing;

(3) The redevelopment plan conforms to the comprehensive plan for the redevelopment of the municipality as a whole;

(4) The estimated dates, which shall not be more than twenty-five years from the adoption of the ordinance approving any redevelopment project, of the completion of such redevelopment project and retirement of obligations incurred to finance redevelopment project costs have been stated, provided that no ordinance approving a redevelopment project shall be adopted later than fifteen years from the adoption of the ordinance approving the redevelopment plan and provided that no property for a redevelopment project shall be acquired by eminent domain later than ten years from the adoption of the ordinance approving such redevelopment plan;

(5) In the event any business or residence is to be relocated as a direct result of the implementation of the redevelopment plan, a plan has been developed for relocation assistance for businesses and residences; and

(6) The redevelopment plan does not include the initial development or redevelopment of any gambling establishment.

(L. 2005 H.B. 58 merged with S.B. 210)



Section 99.1088 Public hearing required, notice requirements--changes to a plan without further hearing, when--boundaries of redevelopment area not to be changed after adoption.

Public hearing required, notice requirements--changes to a plan without further hearing, when--boundaries of redevelopment area not to be changed after adoption.

99.1088. 1. Prior to the adoption of the ordinance designating a redevelopment area, adopting a redevelopment plan, or approving a redevelopment project, the municipality or authority shall fix a time and place for a public hearing and notify each taxing district located wholly or partially within the boundaries of the proposed redevelopment area or redevelopment project area affected. Such notice shall comply with the provisions of subsections 2 and 3 of this section. At the public hearing any interested person or affected taxing district may file with the municipality or authority written objections to, or comments on, and may be heard orally in respect to any issues regarding the plan or issues embodied in the notice. The municipality or authority shall hear and consider all protests, objections, comments, and other evidence presented at the hearing. The hearing may be continued to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the subsequent hearing. Prior to the conclusion of the hearing, changes may be made in the redevelopment plan, redevelopment project, redevelopment area or redevelopment project area, provided that written notice of such changes is available at the public hearing. After the public hearing but prior to the adoption of an ordinance designating a redevelopment area, adopting a redevelopment plan or approving a redevelopment project, changes may be made to any such proposed redevelopment plan, redevelopment project, redevelopment area, or redevelopment project area without a further hearing, if such changes do not enlarge the exterior boundaries of the redevelopment area, and do not substantially affect the general land uses established in a redevelopment plan or redevelopment project, provided that notice of such changes shall be given by mail to each affected taxing district and by publication in a newspaper of general circulation in the redevelopment area or redevelopment project area, as applicable, not less than ten days prior to the adoption of the changes by ordinance. After the adoption of an ordinance designating the redevelopment area, adopting a redevelopment plan, approving a redevelopment project, or designating a redevelopment project area, no ordinance shall be adopted altering the exterior boundaries of the redevelopment area or a redevelopment project area affecting the general land uses established under the redevelopment plan or the general nature of a redevelopment project without holding a public hearing in accordance with this section. One public hearing may be held for the simultaneous consideration of a redevelopment area, redevelopment plan, redevelopment project, or redevelopment project area.

2. Notice of the public hearing required by this section shall be given by publication and mailing. Notice by publication shall be given by publication at least twice, the first publication to be not more than thirty days and the second publication to be not more than ten days prior to the hearing, in a newspaper of general circulation in the proposed redevelopment area or redevelopment project area, as applicable. Notice by mailing shall be given by depositing such notice in the United States mail by certified mail addressed to the person or persons in whose name the general taxes for the last preceding year were paid on each lot, block, tract, or parcel of land lying within the proposed redevelopment area or redevelopment project area, as applicable. Such notice shall be mailed not less than ten working days prior to the date set for the public hearing.

3. The notices issued under this section shall include the following:

(1) The time and place of the public hearing;

(2) The general boundaries of the proposed redevelopment area or redevelopment project area, as applicable, by street location, where possible;

(3) A statement that all interested persons shall be given an opportunity to be heard at the public hearing;

(4) A description of the redevelopment plan and the proposed redevelopment projects and a location and time where the entire redevelopment plan or redevelopment projects proposed may be reviewed by any interested party;

(5) A statement that redevelopment financing involving tax revenues is being sought for the project and an estimate of the amount of local redevelopment financing that will be requested, if applicable; and

(6) Such other matters as the municipality or authority may deem appropriate.

4. Not less than forty-five days prior to the date set for the public hearing, the municipality or authority shall give notice by mail as provided in subsection 2 of this section to all taxing districts whose taxes are affected in the redevelopment area or redevelopment project area, as applicable, and in addition to the other requirements under subsection 3 of this section, the notice shall include an invitation to each taxing district to submit comments to the municipality or authority concerning the subject matter of the hearing prior to the date of the hearing.

5. A copy of any and all hearing notices required by this section shall be submitted by the municipality or authority to the director of the department of economic development and the date such notices were mailed or published, as applicable.

(L. 2005 H.B. 58 merged with S.B. 210)



Section 99.1090 Application to department for approval of project costs, approval procedure--rulemaking authority.

Application to department for approval of project costs, approval procedure--rulemaking authority.

99.1090. 1. A municipality shall submit an application to the department of economic development for review and determination as to approval of the disbursement of the project costs of one or more redevelopment projects from the downtown revitalization preservation fund. The department of economic development shall forward the application to the commissioner of the office of administration for approval. In no event shall any approval authorize a disbursement of one or more redevelopment projects from the downtown revitalization preservation fund which exceeds the allowable amount of other net new revenues derived from the redevelopment area. An application submitted to the department of economic development shall contain the following, in addition to the items set forth in section 99.1086:

(1) An estimate that one hundred percent of the local sales tax increment deposited to the special allocation fund must and will be used to pay redevelopment project costs or obligations issued to finance redevelopment project costs to achieve the objectives of the redevelopment plan;

(2) Identification of the existing businesses located within the redevelopment project area and the redevelopment area;

(3) The aggregate baseline year amount of state sales tax revenues reported by existing businesses within the redevelopment project area. Provisions of section 32.057 notwithstanding, municipalities will provide this information to the department of revenue for verification. The department of revenue will verify the information provided by the municipalities within forty-five days of receiving a request for such verification from a municipality;

(4) An estimate of the state sales tax increment within the redevelopment project area after redevelopment. The department of economic development shall have the discretion to exempt smaller projects from this requirement;

(5) An affidavit that is signed by the developer or developers attesting that the provision of subdivision (2) of subsection 2 of section 99.1086 has been met;

(6) The amounts and types of other net new revenues sought by the applicant to be disbursed from the downtown revitalization preservation fund over the term of the redevelopment plan;

(7) The methodologies and underlying assumptions used in determining the estimate of the state sales tax increment; and

(8) Any other information reasonably requested by the department of economic development.

2. The department of economic development shall make all reasonable efforts to process applications within a reasonable amount of time.

3. The department of economic development shall make a determination regarding the application for a certificate allowing disbursements from the downtown revitalization preservation fund and shall forward such determination to the commissioner of the office of administration. In no event shall the amount of disbursements from the downtown revitalization preservation fund approved for a project, in addition to any other state economic redevelopment funding or other state incentives, exceed the projected state benefit of the redevelopment project, as determined by the department of economic development through a cost-benefit analysis. Any political subdivision located either wholly or partially within the redevelopment area shall be permitted to submit information to the department of economic development for consideration in its cost-benefit analysis. Upon approval of downtown revitalization preservation financing, a certificate of approval shall be issued by the department of economic development containing the terms and limitations of the disbursement.

4. At no time shall the annual amount of other net new revenues approved for disbursements from the downtown revitalization preservation fund exceed fifteen million dollars.

5. Redevelopment projects receiving disbursements from the downtown revitalization preservation fund shall be limited to receiving such disbursements for twenty-five years. The approved term notwithstanding, downtown revitalization preservation financing shall terminate when redevelopment financing for a redevelopment project is terminated by a municipality.

6. The municipality shall deposit payments received from the downtown revitalization preservation redevelopment fund in a separate segregated account for other net new revenues within the special allocation fund.

7. Redevelopment project costs may include, at the prerogative of the state, the portion of salaries and expenses of the department of economic development and the department of revenue reasonably allocable to each redevelopment project approved for disbursements from the downtown revitalization preservation fund for the ongoing administrative functions associated with such redevelopment project. Such amounts shall be recovered from new state revenues deposited into the downtown revitalization preservation fund created under section 99.1092.

8. A redevelopment project approved for downtown revitalization preservation financing shall not thereafter elect to receive tax increment financing under the real property tax increment allocation redevelopment act, sections 99.800 to 99.865, and continue to receive downtown revitalization financing under sections 99.1080 to 99.1092.

9. The department of economic development may establish the procedures and standards for the determination and approval of applications by the promulgation of rules and publish forms to implement the provisions of this section and section 99.1092.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section and section 99.1092 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section, section 99.1092, and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 H.B. 58 merged with S.B. 210)



Section 99.1092 Fund established, allocation of moneys--rulemaking authority.

Fund established, allocation of moneys--rulemaking authority.

99.1092. 1. There is hereby established within the state treasury a special fund to be known as the "Downtown Revitalization Preservation Fund", to be administered by the department of economic development. Any unexpended balance and any interest in the fund at the end of the biennium shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund. The fund shall consist of:

(1) The first fifteen million dollars of other net new revenues generated annually by the redevelopment projects;

(2) Money received from costs charged under subsection 7 of section 99.1090; and

(3) Gifts, contributions, grants, or bequests received from federal, private, or other sources.

2. Notwithstanding the provisions of section 144.700 to the contrary, the department of revenue shall annually submit the first fifteen million dollars of other net new revenues generated by the redevelopment projects to the treasurer for deposit in the downtown revitalization preservation fund.

3. The department of economic development shall annually disburse funds from the downtown revitalization preservation fund in amounts determined under the certificates of approval for projects, providing that the amounts of other net new revenues generated from the redevelopment area have been verified and all of the conditions of sections 99.1080 to 99.1092 are met. If the revenues appropriated from the downtown revitalization preservation fund are not sufficient to equal the amounts determined to be disbursed under such certificates of approval, the department of economic development shall disburse the revenues on a pro rata basis to all such projects and other costs approved under section 99.1090.

4. In no event shall the amounts distributed to a project from the downtown revitalization preservation fund exceed the lessor of the amount of the certificates of approval for projects or the actual other net new revenues generated by the projects.

5. The department of economic development shall not disburse any moneys from the downtown revitalization preservation fund for any project which has not complied with the annual reporting requirements determined by the department of economic development.

6. Money in the downtown revitalization preservation fund may be spent for the reasonable and necessary costs associated with the administration of the program authorized under sections 99.1080 to 99.1092.

7. No municipality shall obligate or commit the expenditure of disbursements received from the downtown revitalization preservation fund prior to receiving a certificate of approval for the redevelopment project generating other net new revenues. In addition, no municipality shall commence work on a redevelopment project prior to receiving a certificate of approval for the redevelopment project.

8. Taxpayers in any redevelopment area who are required to remit sales taxes under chapter 144 shall provide additional information to the department of revenue in a form prescribed by the department by rule. Such information shall include, but shall not be limited to, information upon which other net new revenues can be calculated and sales tax generated in the redevelopment area by such taxpayer in the baseline year and during the time period related to the sales tax remittance.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is created pursuant to the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2005 H.B. 58 merged with S.B. 210)



Section 99.1205 Citation of law--definitions--tax credit allowed, amount--procedure to claim--cap on aggregate tax credit amount--report required--rulemaking authority.

Citation of law--definitions--tax credit allowed, amount--procedure to claim--cap on aggregate tax credit amount--report required--rulemaking authority.

99.1205. 1. This section shall be known and may be cited as the "Distressed Areas Land Assemblage Tax Credit Act".

2. As used in this section, the following terms mean:

(1) "Acquisition costs", the purchase price for the eligible parcel, costs of environmental assessments, closing costs, real estate brokerage fees, reasonable demolition costs of vacant structures, and reasonable maintenance costs incurred to maintain an acquired eligible parcel for a period of five years after the acquisition of such eligible parcel. Acquisition costs shall not include costs for title insurance and survey, attorney's fees, relocation costs, fines, or bills from a municipality;

(2) "Applicant", any person, firm, partnership, trust, limited liability company, or corporation which has:

(a) Incurred, within an eligible project area, acquisition costs for the acquisition of land sufficient to satisfy the requirements under subdivision (8) of this subsection; and

(b) Been appointed or selected, pursuant to a redevelopment agreement by a municipal authority, as a redeveloper or similar designation, under an economic incentive law, to redevelop an urban renewal area or a redevelopment area that includes all of an eligible project area or whose redevelopment plan or redevelopment area, which encompasses all of an eligible project area, has been approved or adopted under an economic incentive law. In addition to being designated the redeveloper, the applicant shall have been designated to receive economic incentives only after the municipal authority has considered the amount of the tax credits in adopting such economic incentives as provided in subsection 8 of this section. The redevelopment agreement shall provide that:

a. The funds generated through the use or sale of the tax credits issued under this section shall be used to redevelop the eligible project area;

b. No more than seventy-five percent of the urban renewal area identified in the urban renewal plan or the redevelopment area identified in the redevelopment plan may be redeveloped by the applicant; and

c. The remainder of the urban renewal area or the redevelopment area shall be redeveloped by co-redevelopers or redevelopers to whom the applicant has assigned its redevelopment rights and obligations under the urban renewal plan or the redevelopment plan;

(3) "Certificate", a tax credit certificate issued under this section;

(4) "Condemnation proceedings", any action taken by, or on behalf of, an applicant to initiate an action in a court of competent jurisdiction to use the power of eminent domain to acquire a parcel within the eligible project area. Condemnation proceedings shall include any and all actions taken after the submission of a notice of intended acquisition to an owner of a parcel within the eligible project area by a municipal authority or any other person or entity under section 523.250;

(5) "Department", the Missouri department of economic development;

(6) "Economic incentive laws", any provision of Missouri law pursuant to which economic incentives are provided to redevelopers of a parcel or parcels to redevelop the land, such as tax abatement or payments in lieu of taxes, or redevelopment plans or redevelopment projects approved or adopted which include the use of economic incentives to redevelop the land. Economic incentive laws include, but are not limited to, the land clearance for redevelopment authority law under sections 99.300 to 99.660, the real property tax increment allocation redevelopment act under sections 99.800 to 99.865, the Missouri downtown and rural economic stimulus act under sections 99.915 to 99.1060, and the downtown revitalization preservation program under sections 99.1080 to 99.1092;

(7) "Eligible parcel", a parcel:

(a) Which is located within an eligible project area;

(b) Which is to be redeveloped;

(c) On which the applicant has not commenced construction prior to November 28, 2007;

(d) Which has been acquired without the commencement of any condemnation proceedings with respect to such parcel brought by or on behalf of the applicant. Any parcel acquired by the applicant from a municipal authority shall not constitute an eligible parcel; and

(e) On which all outstanding taxes, fines, and bills levied by municipal governments that were levied by the municipality during the time period that the applicant held title to the eligible parcel have been paid in full;

(8) "Eligible project area", an area which shall have satisfied the following requirements:

(a) The eligible project area shall consist of at least seventy-five acres and may include parcels within its boundaries that do not constitute an eligible parcel;

(b) At least eighty percent of the eligible project area shall be located within a Missouri qualified census tract area, as designated by the United States Department of Housing and Urban Development under 26 U.S.C. Section 42, or within a distressed community as that term is defined in section 135.530;

(c) The eligible parcels acquired by the applicant within the eligible project area shall total at least fifty acres, which may consist of contiguous and noncontiguous parcels;

(d) The average number of parcels per acre in an eligible project area shall be four or more;

(e) Less than five percent of the acreage within the boundaries of the eligible project area shall consist of owner-occupied residences which the applicant has identified for acquisition under the urban renewal plan or the redevelopment plan pursuant to which the applicant was appointed or selected as the redeveloper or by which the person or entity was qualified as an applicant under this section on the date of the approval or adoption of such plan;

(9) "Interest costs", interest, loan fees, and closing costs. Interest costs shall not include attorney's fees;

(10) "Maintenance costs", costs of boarding up and securing vacant structures, costs of removing trash, and costs of cutting grass and weeds;

(11) "Municipal authority", any city, town, village, county, public body corporate and politic, political subdivision, or land trust of this state established and authorized to own land within the state;

(12) "Municipality", any city, town, village, or county;

(13) "Parcel", a single lot or tract of land, and the improvements thereon, owned by, or recorded as the property of, one or more persons or entities;

(14) "Redeveloped", the process of undertaking and carrying out a redevelopment plan or urban renewal plan pursuant to which the conditions which provided the basis for an eligible project area to be included in a redevelopment plan or urban renewal plan are to be reduced or eliminated by redevelopment or rehabilitation; and

(15) "Redevelopment agreement", the redevelopment agreement or similar agreement into which the applicant entered with a municipal authority and which is the agreement for the implementation of the urban renewal plan or redevelopment plan pursuant to which the applicant was appointed or selected as the redeveloper or by which the person or entity was qualified as an applicant under this section; and such appointment or selection shall have been approved by an ordinance of the governing body of the municipality, or municipalities, or in the case of any city not within a county, the board of aldermen, in which the eligible project area is located. The redevelopment agreement shall include a time line for redevelopment of the eligible project area. The redevelopment agreement shall state that the named developer shall be subject to the provisions of chapter 290.

3. Any applicant shall be entitled to a tax credit against the taxes imposed under chapters 143, 147, and 148, except for sections 143.191 to 143.265, in an amount equal to fifty percent of the acquisition costs, and one hundred percent of the interest costs incurred for a period of five years after the acquisition of an eligible parcel. No tax credits shall be issued under this section until after January 1, 2008.

4. If the amount of such tax credit exceeds the total tax liability for the year in which the applicant is entitled to receive a tax credit, the amount that exceeds the state tax liability may be carried forward for credit against the taxes imposed under chapters 143, 147, and 148 for the succeeding six years, or until the full credit is used, whichever occurs first. The applicant shall not be entitled to a tax credit for taxes imposed under sections 143.191 to 143.265. Applicants entitled to receive such tax credits may transfer, sell, or assign the tax credits. Tax credits granted to a partnership, a limited liability company taxed as a partnership, or multiple owners of property shall be passed through to the partners, members, or owners respectively pro rata or pursuant to an executed agreement among the partners, members, or owners documenting an alternate distribution method.

5. A purchaser, transferee, or assignee of the tax credits authorized under this section may use acquired tax credits to offset up to one hundred percent of the tax liabilities otherwise imposed under chapters 143, 147, and 148, except for sections 143.191 to 143.265. A seller, transferor, or assignor shall perfect such transfer by notifying the department in writing within thirty calendar days following the effective date of the transfer and shall provide any information as may be required by the department to administer and carry out the provisions of this section.

6. To claim tax credits authorized under this section, an applicant shall submit to the department an application for a certificate. An applicant shall identify the boundaries of the eligible project area in the application. The department shall verify that the applicant has submitted a valid application in the form and format required by the department. The department shall verify that the municipal authority held the requisite hearings and gave the requisite notices for such hearings in accordance with the applicable economic incentive act, and municipal ordinances. On an annual basis, an applicant may file for the tax credit for the acquisition costs, and for the tax credit for the interest costs, subject to the limitations of this section. If an applicant applying for the tax credit meets the criteria required under this section, the department shall issue a certificate in the appropriate amount. If an applicant receives a tax credit for maintenance costs as a part of the applicant's acquisition costs, the department shall post on its internet website the amount and type of maintenance costs and a description of the redevelopment project for which the applicant received a tax credit within thirty days after the department issues the certificate to the applicant.

7. The total aggregate amount of tax credits authorized under this section shall not exceed ninety-five million dollars. At no time shall the annual amount of the tax credits issued under this section exceed twenty million dollars. If the tax credits that are to be issued under this section exceed, in any year, the twenty million dollar limitation, the department shall either:

(1) Issue tax credits to the applicant in the amount of twenty million dollars, if there is only one applicant entitled to receive tax credits in that year; or

(2) Issue the tax credits on a pro rata basis to all applicants entitled to receive tax credits in that year. Any amount of tax credits, which an applicant is, or applicants are, entitled to receive on an annual basis and are not issued due to the twenty million dollar limitation, shall be carried forward for the benefit of the applicant or applicants to subsequent years.

No tax credits provided under this section shall be authorized after August 28, 2013. Any tax credits which have been authorized on or before August 28, 2013, but not issued, may be issued, subject to the limitations provided under this subsection, until all such authorized tax credits have been issued.

8. Upon issuance of any tax credits pursuant to this section, the department shall report to the municipal authority the applicant's name and address, the parcel numbers of the eligible parcels for which the tax credits were issued, the itemized acquisition costs and interest costs for which tax credits were issued, and the total value of the tax credits issued. The municipal authority and the state shall not consider the amount of the tax credits as an applicant's cost, but shall include the tax credits in any sources and uses and cost benefit analysis reviewed or created for the purpose of awarding other economic incentives. The amount of the tax credits shall not be considered an applicant's cost in the evaluation of the amount of any award of any other economic incentives, but shall be considered in measuring the reasonableness of the rate of return to the applicant with respect to such award of other economic incentives. The municipal authority shall provide the report to any relevant commission, board, or entity responsible for the evaluation and recommendation or approval of other economic incentives to assist in the redevelopment of the eligible project area. Tax credits authorized under this section shall constitute redevelopment tax credits, as such term is defined under section 135.800, and shall be subject to all provisions applicable to redevelopment tax credits provided under sections 135.800 to 135.830.

9. The department may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 1st Ex. Sess H.B. 1, A.L. 2009 H.B. 191)

(2011) Against claim that tax credit authorized by section is unconstitutional, court held that taxpayers lacked standing because such a tax credit is not a direct expenditure of funds generated through taxation. Manzara v. State, 343 S.W.3d 656 (Mo.banc).






Chapter 100 Industrial Development

Section 100.010 Definitions.

Definitions.

100.010. As used in sections 100.010 to 100.200, unless the context clearly indicates otherwise, the following words and terms have the following meanings:

(1) "Division", an appropriate division of the department of economic development of the state of Missouri, or any agency which succeeded to the functions of the division of commerce and industrial development;

(2) "Facility", an industrial plant purchased, constructed, extended or improved pursuant to sections 100.010 to 100.200, including the real estate, buildings, fixtures and machinery;

(3) "Governing body", bodies and boards, by whatever names they may be known, charged with the governing of a municipality as herein defined;

(4) "Municipality", any county, city, incorporated town or village of the state;

(5) "Office industry", a regional, national or international headquarters, a telecommunications operation, a computer operation, an insurance company or a credit card billing and processing center;

(6) "Project for industrial development" or "project", the purchase, construction, extension and improvement of warehouses, distribution facilities, research and development facilities, office industries, agricultural processing industries, service facilities which provide interstate commerce, and industrial plants, including the real estate either within or without the limits of such municipalities, buildings, fixtures, and machinery; except that any project of a municipality having fewer than eight hundred inhabitants shall be located wholly within the limits of the municipality;

(7) "Revenue bonds", bonds, loans, debentures, notes, special certificates, or other evidences of indebtedness issued by a municipality and secured by revenues of a project for industrial development.

(L. 1961 p. 189 § 1, A.L. 1963 p. 124 § 71.790, A.L. 1976 H.B. 1359, A.L. 1992 H.B. 1380, A.L. 1998 H.B. 1656, A.L. 2003 H.B. 289)

*(Transferred 1967; formerly 71.790)



Section 100.020 Municipality may carry out industrial development projects.

Municipality may carry out industrial development projects.

100.020. The municipality may carry out projects for industrial development under the terms of sections 100.010 to 100.200.

(L. 1961 p. 189 § 4)

*(Transferred 1967; formerly 71.793)



Section 100.030 Acceptance of federal grants or gifts.

Acceptance of federal grants or gifts.

100.030. The municipality may accept grants from the federal and state governments for industrial development purposes, and may enter into such agreements as are not contrary to the laws of this state and which may be required as a condition of grants by the federal government or its agencies. The municipality may also receive gifts and donations from private sources to be expended for industrial development purposes.

(L. 1961 p. 189 § 3)

*(Transferred 1967; formerly 71.797)



Section 100.040 Plans for industrial development to be made.

Plans for industrial development to be made.

100.040. Any municipality desiring to avail itself of the provisions of sections 100.010 to 100.200 shall prepare plans for the industrial development of such municipality. In preparing the plans, the municipality shall cooperate with local private agencies and with other state and local agencies concerned with industrial development.

(L. 1961 p. 189 § 2)

*(Transferred 1967; formerly 71.800)



Section 100.050 Approval of plan by governing body of municipality--information required--additional information required, when--payments in lieu of taxes, applied how.

Approval of plan by governing body of municipality--information required--additional information required, when--payments in lieu of taxes, applied how.

100.050. 1. Any municipality proposing to carry out a project for industrial development shall first, by majority vote of the governing body of the municipality, approve the plan for the project. The plan shall include the following information pertaining to the proposed project:

(1) A description of the project;

(2) An estimate of the cost of the project;

(3) A statement of the source of funds to be expended for the project;

(4) A statement of the terms upon which the facilities to be provided by the project are to be leased or otherwise disposed of by the municipality; and

(5) Such other information necessary to meet the requirements of sections 100.010 to 100.200.

2. If the plan for the project is approved after August 28, 2003, and the project plan involves issuance of revenue bonds or involves conveyance of a fee interest in property to a municipality, the project plan shall additionally include the following information:

(1) A statement identifying each school district, community college district, county, or city affected by such project except property assessed by the state tax commission pursuant to chapters 151 and 153;

(2) The most recent equalized assessed valuation of the real property and personal property included in the project, and an estimate as to the equalized assessed valuation of real property and personal property included in the project after development;

(3) An analysis of the costs and benefits of the project on each school district, community college district, county, or city; and

(4) Identification of any payments in lieu of taxes expected to be made by any lessee of the project, and the disposition of any such payments by the municipality.

3. If the plan for the project is approved after August 28, 2003, any payments in lieu of taxes expected to be made by any lessee of the project shall be applied in accordance with this section. The lessee may reimburse the municipality for its actual costs of issuing the bonds and administering the plan. All amounts paid in excess of such actual costs shall, immediately upon receipt thereof, be disbursed by the municipality's treasurer or other financial officer to each school district, community college district, county, or city in proportion to the current ad valorem tax levy of each school district, community college district, county, or city; however, in any county of the first classification with more than ninety-three thousand eight hundred but fewer than ninety-three thousand nine hundred inhabitants, or any county of the first classification with more than one hundred thirty-five thousand four hundred but fewer than one hundred thirty-five thousand five hundred inhabitants, if the plan for the project is approved after May 15, 2005, such amounts shall be disbursed by the municipality's treasurer or other financial officer to each affected taxing entity in proportion to the current ad valorem tax levy of each affected taxing entity.

(L. 1961 p. 189 § 5, A.L. 1983 S.B. 316, A.L. 2003 H.B. 289, A.L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 210, A.L. 2007 S.B. 22 merged with S.B. 233)

*(Transferred 1967; formerly 71.803)



Section 100.059 Notice of proposed project for industrial development, when, contents--limitation on indebtedness, inclusions--applicability, limitation.

Notice of proposed project for industrial development, when, contents--limitation on indebtedness, inclusions--applicability, limitation.

100.059. 1. The governing body of any municipality proposing a project for industrial development which involves issuance of revenue bonds or involves conveyance of a fee interest in property to a municipality shall, not less than twenty days before approving the plan for a project as required by section 100.050, provide notice of the proposed project to the county in which the municipality is located and any school district that is a school district, community college district, county, or city; however, in any county of the first classification with more than ninety-three thousand eight hundred but fewer than ninety-three thousand nine hundred inhabitants, or any county of the first classification with more than one hundred thirty-five thousand four hundred but fewer than one hundred thirty-five thousand five hundred inhabitants, if the plan for the project is approved after May 15, 2005, such notice shall be provided to all affected taxing entities in the county. Such notice shall include the information required in section 100.050, shall state the date on which the governing body of the municipality will first consider approval of the plan, and shall invite such school districts, community college districts, counties, or cities to submit comments to the governing body and the comments shall be fairly and duly considered.

2. Notwithstanding any other provisions of this section to the contrary, for purposes of determining the limitation on indebtedness of local government pursuant to section 26(b), article VI, Constitution of Missouri, the current equalized assessed value of the property in an area selected for redevelopment attributable to the increase above the total initial equalized assessed valuation shall be included in the value of taxable tangible property as shown on the last completed assessment for state or county purposes.

3. The county assessor shall include the current assessed value of all property within the school district, community college district, county, or city in the aggregate valuation of assessed property entered upon the assessor's book and verified pursuant to section 137.245, and such value shall be utilized for the purpose of the debt limitation on local government pursuant to section 26(b), article VI, Constitution of Missouri.

4. This section is applicable only if the plan for the project is approved after August 28, 2003.

(L. 2003 H.B. 289 § 100.060, A.L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 210, A.L. 2007 S.B. 22 merged with S.B. 233)



Section 100.090 General obligation bonds authorized.

General obligation bonds authorized.

100.090. Any municipality may issue its general obligation bonds in an amount not in excess of ten percent of the assessed valuation of the taxable tangible property in the municipality to provide funds for the carrying out of a project under sections 100.010 to 100.200. Proposals for the issuance of general obligation bonds shall be submitted in the manner provided by sections 95.135 to 95.170, and if the issuance of the bonds is approved by the constitutionally required percentage of the voters voting on the proposition, the bonds shall be issued and a tax shall be levied for their payment in the same manner as other general obligation bonds of the municipality.

(L. 1961 p. 189 § 9, A.L. 1976 H.B. 1359, A.L. 1990 H.B. 1621)

*(Transferred 1967; formerly 71.817)



Section 100.100 Revenue bonds authorized, how paid.

Revenue bonds authorized, how paid.

100.100. Any municipality may issue revenue bonds to provide funds for the carrying out of a project under sections 100.010 to 100.200. The revenue bonds shall be paid solely from revenue received from the project, and shall not be a general obligation of the municipality.

(L. 1961 p. 189 § 10, A.L. 1976 H.B. 1359, A.L. 1992 H.B. 1380)

Effective 3-11-92

*(Transferred 1967; formerly 71.820)



Section 100.105 Municipality to file annual report on bond issuances with department, content.

Municipality to file annual report on bond issuances with department, content.

100.105. No later than January thirty-first of each year, the municipality shall file a report with the department of economic development on the previous year's revenue bond issuances and general obligation bond issuances, which report shall contain only the following information:

(1) The name, address, spokesperson, and telephone number of the issuing entity;

(2) The name, address, age, and type of business of the beneficiary firm;

(3) The amount, term, interest rate or rates, and date of issuance of the bonds issued;

(4) The name and address of the underwriter, if any, of such bonds;

(5) The name and address of the guarantor, if any;

(6) The size, by assets and previous year's sales, and the current number of employees, of the beneficiary firm;

(7) A copy of the preliminary official statement used when offering the bonds for sale;

(8) The estimated number of new jobs to be generated by the proposed project;

(9) A list of the use of bond proceeds, including whether the purpose of the project and the funds generated by the issuance of such bonds is to open a new business, build a branch plant, expand an existing facility, or acquire an existing business together with a general description of the real property or personal property purchased by or on behalf of the municipality with such proceeds; and

(10) The estimated total cost of the project.

(L. 1983 S.B. 316, A.L. 2003 H.B. 289)



Section 100.120 Time for election--subsequent elections.

Time for election--subsequent elections.

100.120. The question of issuing general obligation bonds under a plan to finance a project which has been approved by the governing body of the municipality shall be submitted within one year from the date of approval by the governing body. If the question of issuing general obligation bonds is submitted and does not pass, the question shall not be submitted to the voters until the governing body determines that the question may be submitted.

(L. 1961 p. 189 § 12, A.L. 1978 H.B. 971, A.L. 1983 S.B. 316)

Effective 6-22-83

*(Transferred 1967; formerly 71.827)



Section 100.130 Municipality to fix terms and form of revenue bonds.

Municipality to fix terms and form of revenue bonds.

100.130. The municipality shall, by ordinance, provide the form of the revenue bonds to be issued hereunder and shall set out the terms under which such bonds shall be issued, including the rate of interest which they shall bear and the number of years within which they are to be redeemed.

(L. 1961 p. 189 § 13)

*(Transferred 1967; formerly 71.830)



Section 100.140 Sinking fund for revenue bonds.

Sinking fund for revenue bonds.

100.140. At or before the issuance of the revenue bonds the governing body shall, by ordinance, create a sinking fund for the payment of the bonds and the interest thereon, and shall set aside and pledge a sufficient amount of the revenues of the project to be paid into the sinking fund at intervals to be determined by ordinance prior to the issuance of the bonds, for

(1) The interest upon the bonds as such interest shall fall due;

(2) The necessary fiscal agent charges for paying bonds and interest; and

(3) The payment of the bonds as they fall due or if all of the bonds mature at the same time, the proper maintenance of a sinking fund sufficient for their payment at maturity.

(L. 1961 p. 189 § 14)

*(Transferred 1967; formerly 71.833)



Section 100.150 Revenue bonds payable from revenues only--statement on bond.

Revenue bonds payable from revenues only--statement on bond.

100.150. Revenue bonds issued under sections 100.010 to 100.200 shall not be payable from or charged upon any funds, other than the revenue pledged to the payment thereof, nor shall the municipality issuing the bonds be subject to any pecuniary liability thereon. Each revenue bond issued under sections 100.010 to 100.200 shall recite, in substance, that the bond, including interest thereon, is payable solely from the revenue pledged to the payment thereof and that the bond does not constitute a debt of the municipality within the meaning of any constitutional or statutory limitation.

(L. 1961 p. 189 § 15)

*(Transferred 1967; formerly 71.837)



Section 100.155 Revenue bonds, municipalities, refunding issue authorized--form and terms.

Revenue bonds, municipalities, refunding issue authorized--form and terms.

100.155. 1. Any municipality which has revenue bonds issued pursuant to the provisions of sections 100.010 to 100.200 may issue refunding revenue bonds to provide funds to refund any or all of such revenue bonds, including payment of unpaid interest, premiums and other expenses connected therewith, whether the bonds to be refunded have or have not matured. The form of such refunding revenue bonds, and the terms under which such refunding revenue bonds may be issued, including the number of the years within which they are to be redeemed and their interest rate or rates, which interest rate or rates may be less than, the same, or greater than that of the revenue bonds being refunded, shall be specified by the ordinance, order, indenture or resolution authorizing the refunding bonds. Refunding under the provisions of this section may be effected by a private or public sale of the refunding revenue bonds, and the application of the proceeds to the purchase, redemption or payment of the revenue bonds to be refunded, or by an exchange of the refunding revenue bonds for the revenue bonds being refunded with the consent of the holder or holders of the revenue bonds being refunded. The refunding revenue bonds shall be paid solely from revenue received from the project or projects financed by the revenue bonds being refunded, and shall not be a general obligation of the municipality.

2. Any municipality proposing to issue refunding revenue bonds shall issue those bonds pursuant to the provisions of sections 100.010 to 100.200.

(L. 1981 S.B. 250 §§ 1, 2, A.L. 1983 S.B. 316)

Effective 6-22-83



Section 100.160 Municipality to carry out plan on receipt of funds.

Municipality to carry out plan on receipt of funds.

100.160. When funds have been received by the municipality for the carrying out of the project, the municipality shall purchase, construct, extend or improve the facilities as provided by the plan.

(L. 1961 p. 189 § 16)

*(Transferred 1967; formerly 71.840)



Section 100.170 Construction to be under contract--how let, notice.

Construction to be under contract--how let, notice.

100.170. Whenever the approved plan for the project calls for the construction, improvement or extension of facilities, the municipality shall enter into a contract for the purpose. All contracts shall be let on competitive bidding to the lowest and best bidder. Notice of the letting of the contracts shall be given in the manner provided by section 8.250.

(L. 1961 p. 189 § 17)

*(Transferred 1967; formerly 71.843)



Section 100.180 Municipality's power to enter into loans, sales, leases or mortgages--terms--requirements.

Municipality's power to enter into loans, sales, leases or mortgages--terms--requirements.

100.180. The municipality shall have the authority to enter into loan agreements, sell, lease, or mortgage to private persons, partnerships or corporations the facilities purchased, constructed or extended by the municipality for manufacturing and industrial development purposes. In the event that the facility has been financed by revenue bonds, the installments of charges or rents shall be sufficient to meet the interest and sinking fund requirements on the bonds. The loan agreement, installment sale agreement, lease, or other such document shall contain such other terms as are agreed upon between the municipality and the obligor, provided that such terms shall be consistent with the other provisions of sections 100.010 to 100.200.

(L. 1961 p. 189 § 18, A.L. 1963 p. 125 § 71.847, A.L. 1983 S.B. 316, A.L. 2003 H.B. 289)

*(Transferred 1967; formerly 71.847)



Section 100.190 Property acquired may be sold.

Property acquired may be sold.

100.190. Any municipality may sell or otherwise dispose of the property, or buildings or plants acquired with the proceeds from the sale of general obligation bonds issued under sections 100.010 to 100.200, to private persons or corporations for warehousing, manufacturing or industrial development purposes upon approval by the governing body. The terms and method of the sale or other disposal shall be established by the governing body so as to reasonably protect and promote the economic well-being and the industrial development of the municipality.

(L. 1961 p. 189 § 19, A.L. 1963 p. 125 § 71.850, A.L. 1976 H.B. 1359, A.L. 1983 S.B. 316)

Effective 6-22-83

*(Transferred 1967; formerly 71.850)



Section 100.200 Sales of industrial development property acquired with revenue bonds.

Sales of industrial development property acquired with revenue bonds.

100.200. Any municipality may sell or otherwise dispose of the property or buildings or plants, acquired with the proceeds from the sale of revenue bonds issued under sections 100.100 to 100.190, to private persons or corporations for manufacturing or industrial development purposes. The terms and method of the sale or other disposal shall be established so as to reasonably protect and promote the economic well-being and the industrial development of the municipality, but in no case shall the property or buildings or plants be sold for an amount less than one which shall be sufficient to retire all outstanding revenue bonds which were sold for the purchase or construction of the property or buildings or plants.

(L. 1967 p. 159 § 71.855, A.L. 1983 S.B. 316)

Effective 6-22-83



Section 100.250 Title of act.

Title of act.

100.250. Sections 100.250 to 100.297 shall be known and may be cited as the "Missouri Development Finance Board Act".

(L. 1982 S.B. 681, A.L. 1985 H.B. 416, A.L. 1989 H.B. 378, A.L. 1994 H.B. 1248 & 1048)



Section 100.255 Definitions.

Definitions.

100.255. As used in sections 100.250 to 100.297, the following terms mean:

(1) "Board", the Missouri development finance board created by section 100.265;

(2) "Borrower", any person, partnership, public or private corporation, association, development agency or any other entity eligible for funding under sections 100.250 to 100.297;

(3) "Development agency", any of the following:

(a) A port authority established pursuant to chapter 68;

(b) The bi-state development agencies established pursuant to sections 70.370 to 70.440*, and sections 238.010 to 238.100;

(c) A land clearance for redevelopment authority established pursuant to sections 99.300 to 99.660;

(d) A county, city, incorporated town or village or other political subdivision or public body of this state;

(e) A planned industrial expansion authority established pursuant to sections 100.300 to 100.620;

(f) An industrial development corporation established pursuant to sections 349.010 to 349.105;

(g) A real property tax increment financing commission established pursuant to sections 99.800 to 99.865;

(h) Any other governmental, quasi-governmental or quasi-public corporation or entity created by state law or by resolution adopted by the governing body of a development agency otherwise described in paragraphs (a) through (g) of this subdivision;

(4) "Development and reserve fund", the industrial development and reserve fund established pursuant to section 100.260;

(5) "Export finance fund", the Missouri export finance fund established pursuant to section 100.260;

(6) "Export trade activities" includes, but is not limited to, consulting, international market research, advertising, marketing, insurance, product research and design, legal assistance, transportation, including trade documentation and freight forwarding, communication, and processing of foreign orders to and for exporters and foreign purchases and warehousing, when undertaken to export or facilitate the export of goods or services produced or assembled in this state;

(7) "Guarantee fund", the industrial development guarantee fund established by section 100.260;

(8) "Infrastructure development fund", the infrastructure development fund established under section 100.263;

(9) "Infrastructure facilities", the highways, streets, bridges, water supply and distribution systems, mass transportation facilities and equipment, telecommunication facilities, jails and prisons, sewers and sewage treatment facilities, wastewater treatment facilities, airports, railroads, reservoirs, dams and waterways in this state, acquisition of blighted real estate and the improvements thereon, demolition of existing structures and preparation of sites in anticipation of development, public facilities, and any other improvements provided by any form of government or development agency;

(10) "Jobs now fund", the jobs now fund established under section 100.260;

(11) "Jobs now projects", the purchase, construction, extension, and improvement of real estate, plants, buildings, structures, or facilities, whether or not now in existence, used or to be used primarily as infrastructure facilities or public facilities. When any entity provides a certified design or operation plan which is demonstrably less than the usual and customary average industry determination of cost for installation, construction, purchasing, extension, and improvement of real estate, manufacturing facilities, buildings, structures or facilities, including public facilities, then the entity or company providing such service may receive payment in an amount equal to the usual and customary fee for such project plus additional compensation equal to two times the percentage by which the cost of such aforementioned criteria of such facility is less than the usual and customary average industrial determination of cost for installation, construction, materials, extension and improvement of real estate, manufacturing facilities, buildings, structures, or facilities, including public facilities. Such entity shall also pay to such company providing such aforementioned service compensation equal to twenty-five percent of the amount of any annual operational costs which are lower than the customary average industry determination of cost for operation for such facility, procedure, or service for a period of time equal to one-fourth the design lifetime of such entity or five years whichever is less;

(12) "Participating lender", a lender authorized by the board to participate with the board in the making of a loan or to make loans the repayment of which is secured by the development and reserve fund;

(13) "Project", the purchase, construction, extension, and improvement of real estate, plants, buildings, structures or facilities, whether or not now in existence, used or to be used primarily as a factory, assembly plant, manufacturing plant, fabricating plant, distribution center, warehouse building, office building, port terminal or facility, transportation and transfer facility, industrial plant, processing plant, commercial or agricultural facility, nursing or retirement facility or combination thereof, recreational facility, cultural facility, public facilities, job training or other vocational training facility, infrastructure facility, video-audio telecommunication conferencing facility, office building, facility for the prevention, reduction, disposal or control of pollution, sewage or solid waste, facility for conducting export trade activities, or research and development building in connection with any of the facilities defined as a project in this subdivision. The term "project" shall also include any improvements, including, but not limited to, road or rail construction, alteration or relocation, and construction of facilities to provide utility service for any of the facilities defined as a project under this subdivision, along with any fixtures, equipment, and machinery, and any demolition and relocation expenses used in connection with any such projects and any capital used to promote and facilitate such facilities and notes payable from anticipated revenue issued by any development agency;

(14) "Public facility", any facility or improvements available for use by the general public including facilities for which user or other fees are charged on a nondiscriminatory basis.

(L. 1982 S.B. 681 § 2, A.L. 1985 H.B. 416, A.L. 1986 S.B. 664 merged with S.B. 731 merged with H.B. 989 & 1390, A.L. 1989 H.B. 378, A.L. 1990 H.B. 1564, A.L. 1992 S.B. 485, A.L. 1994 H.B. 1248 & 1048, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 829, A.L. 2004 S.B. 1155)

*Section 70.440 was repealed by H.B. 1248 & 1048 in 1994.



Section 100.260 Funds established--administration, investment--no transfer to general revenue, when--increase of certain revenue calculated and allocated to Jobs Now fund.

Funds established--administration, investment--no transfer to general revenue, when--increase of certain revenue calculated and allocated to Jobs Now fund.

100.260. 1. There are hereby created four special funds, to be known as the "Industrial Development and Reserve Fund", the "Industrial Development Guarantee Fund", the "Export Finance Fund", and the "Jobs Now Fund", into which the following may be deposited as and when received and designated for deposit in one of such funds:

(1) Any moneys appropriated by the general assembly for use by the board in carrying out the powers set forth in sections 100.250 to 100.297;

(2) Any moneys made available through the issuance of revenue bonds under the provisions of sections 100.250 to 100.295*;

(3) Any moneys received from grants or which are given, donated, or contributed to the fund from any source;

(4) Any moneys received in repayment of loans or from application fees, reserve participation fees, guarantee fees and premium payments as provided for under sections 100.250 to 100.297;

(5) Any moneys received as interest on deposits or as income on approved investments of the fund;

(6) Any moneys obtained from the issuance of revenue bonds or notes by the board;

(7) Any moneys that were in the industrial development fund authorized by this section, the economic development reserve authorized by section 620.215*, or the industrial revenue bond guarantee fund authorized by section 620.240*, respectively, as of September 28, 1985; and

(8) Any moneys obtained from any other available source.

2. The development and reserve fund, the guarantee fund, the jobs now fund, and the export finance fund shall be administered by the board as provided in sections 100.250 to 100.297. Separate accounts may be created within the development and reserve fund and the guarantee fund for moneys specifically appropriated, donated or otherwise received for industrial development purposes. The board may also create such other separate accounts within any of such funds as deemed necessary or appropriate by the board to carry out the duties and purposes of sections 100.250 to 100.297. All such separate accounts may be administered by a corporate trustee on behalf of the board upon the terms and conditions established by the board.

3. Moneys in the jobs now fund, the development and reserve fund, the guarantee fund, and the export finance fund shall be invested by the board in the manner prescribed by the board and any interest earned on invested moneys shall accrue to the benefit of the respective fund.

4. None of the funds and accounts of the board shall be considered a state fund, and money deposited therein may not be appropriated therefrom, nor shall any money deposited therein be subject to the provisions of section 33.080.

5. The commissioner of administration shall annually calculate the increased amount of revenue to the state treasury due to the provisions of sections 135.155, 135.286, 135.546, and subsection 7 of section 620.1039, as enacted or modified by this act** and shall allocate up to twelve million dollars of such revenue to the jobs now fund.

(L. 1982 S.B. 681 § 3, A.L. 1985 H.B. 416, A.L. 1986 S.B. 731, A.L. 1989 H.B. 378, A.L. 2004 S.B. 1155)

*Sections 100.295, 620.215, and 620.240 were repealed by H.B. 416 in 1985.

**"This act" (S.B. 1155, 2004) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 100.263 Infrastructure development fund, created, purpose--lapse into general revenue, prohibited.

Infrastructure development fund, created, purpose--lapse into general revenue, prohibited.

100.263. An "Infrastructure Development Fund" shall be established from which moneys shall be used to make low-interest or interest-free loans, loan guarantees, or grants to local political subdivisions and to state agencies. The fund may receive funds from the federal government for infrastructure development purposes, but other public or private funds may be received by the board for deposit in the fund. The general assembly may appropriate state moneys to the fund. The infrastructure development fund shall be administered by the board under the provisions of sections 100.250 to 100.297. Any moneys remaining in the fund at the end of any fiscal year shall not revert to the general revenue fund.

(L. 1989 H.B. 378)



Section 100.265 Missouri development finance board created--members, qualifications, appointment, terms--meetings--quorum--expenses.

Missouri development finance board created--members, qualifications, appointment, terms--meetings--quorum--expenses.

100.265. 1. There is hereby created within the department of economic development the "Missouri Development Finance Board", which shall constitute a body corporate and politic and shall consist of twelve members, including the lieutenant governor, the director of the department of economic development, the director of the department of natural resources, and the director of the department of agriculture. No more than five members appointed by the governor to the board shall be of the same political party. Except for the lieutenant governor, the director of the department of economic development, the director of the department of natural resources, and the director of the department of agriculture, all members shall be appointed by the governor by and with the advice and consent of the senate, and shall serve for terms of four years. The persons serving as members of the Missouri economic development, export and infrastructure board on August 28, 1994, shall become members of the Missouri development finance board for terms to expire at the same time their terms would have expired if they had remained members of the Missouri economic development, export and infrastructure board. The Missouri development finance board shall replace the Missouri economic development, export and infrastructure board. All moneys, property, any other assets or liabilities of the Missouri economic development, export and infrastructure board on August 28, 1994, shall be transferred to the Missouri development finance board. All powers, duties and functions performed by the Missouri economic development, export and infrastructure board pursuant to sections 100.250 to 100.297 shall be transferred to the Missouri development finance board.

2. Each member of the board appointed by the governor shall have resided in this state for at least five years prior to appointment. Except for the lieutenant governor, director of the department of economic development, the director of the department of natural resources, and the director of the department of agriculture, no person may be appointed to the board who is an elected officer or employee of the state, or any agency, board, commission, or authority established by the state.

3. The governor shall designate one of the members of the board to serve as chairman. The board shall meet at such times and places it shall designate. Seven members shall constitute a quorum. No vacancy in the membership shall impair the right of a quorum of the members to exercise all of the rights and powers and to perform all of the duties of the board.

4. Members of the board shall serve without compensation but shall be reimbursed for their reasonable and necessary expenses incurred in the performance of their duties.

(L. 1982 S.B. 681 § 4, A.L. 1985 H.B. 416, A.L. 1989 H.B. 378, A.L. 1992 S.B. 676 adopted by referendum (Proposition C) November 3, 1992, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 2006 S.B. 718)

CROSS REFERENCE:

Annual report for tax credits, 320.092



Section 100.270 Board's powers and duties--rules, authority to promulgate.

Board's powers and duties--rules, authority to promulgate.

100.270. The board shall have the power to:

(1) Sue and be sued in its official name;

(2) Adopt and use an official seal;

(3) Confer with agencies of the state and development agencies, and with representatives of business, industry, and labor for the purpose of promoting the economic development of this state;

(4) Consider and review applications for loans to be made from the development and reserve fund or for loans, bonds or notes to be made by or secured by the development and reserve fund, the guarantee fund, the export finance fund or the infrastructure development fund or any other available money, under sections 100.250 to 100.297, and for grants or loans to be made by or secured by the jobs now fund;

(5) Enter into agreements with development agencies, borrowers, participating lenders and others to implement any of the provisions of sections 100.250 to 100.297;

(6) Direct disbursements from the development and reserve fund, the guarantee fund, the export finance fund, the infrastructure development fund, and the jobs now fund as provided in sections 100.250 to 100.297;

(7) Administer the development and reserve fund, the guarantee fund, the export finance fund, the infrastructure development fund, and the jobs now fund and invest any portion of such funds not required for immediate disbursement in obligations of the United States, or any agency or instrumentality of the United States, in obligations of the state of Missouri and its political subdivisions, in certificates of deposit and time deposits or other obligations of banks and savings and loan associations or in such other obligations as may be prescribed by the board;

(8) Apply for and accept gifts, grants, appropriations, loans or contributions to the development and reserve fund, the guarantee fund, the export finance fund, the infrastructure development fund, and the jobs now fund from any source, public or private, and enter into contracts or other transactions with any federal or state agency, any development agency, private organization, or any other source in furtherance of the purposes of sections 100.250 to 100.297, and do any and all things necessary in order to avail itself of such aid and cooperation;

(9) Issue, from time to time, its negotiable revenue bonds or notes in such principal amounts as, in its opinion, shall be necessary to provide sufficient funds for achieving its purposes;

(10) Establish reserves to secure bonds, notes and loans issued or made by the board, development agencies or participating lenders;

(11) Make, purchase, or participate in the making or purchase, of loans, bonds, or notes to finance the costs of projects;

(12) Procure insurance, letters of credit, or other form of credit enhancement, to secure the payment of principal and interest on any loans, bonds or notes or other obligations of the board;

(13) Purchase, receive, take by grant, gift, devise, bequest or otherwise, lease, or otherwise acquire, own, hold, improve, employ, use and otherwise deal in and with, real or personal property, or any interest therein, wherever situated;

(14) Sell, convey, lease, exchange, transfer or otherwise dispose of, all or any of its property, or any interest therein, wherever situated;

(15) Conduct hearings and other methods of examination, and authorize any of its members to do so, on any matter material for its information and necessary to the exercise of the duties of the board;

(16) Employ and fix the compensation of an executive director and such other agents or employees as it considers necessary;

(17) Adopt, alter, or repeal its own bylaws, rules, and regulations governing the manner in which its business may be transacted;

(18) Assess or charge a fee for each application it receives for funding for a project or a jobs now project and assess or charge other fees as the board determines to be reasonable to carry out its purposes, including, but not limited to, fees or premiums for loans made from the development and reserve fund and the export finance fund and for loans, bonds or notes secured by the development and reserve fund, the guarantee fund, the export finance fund or the infrastructure development fund or the jobs now fund;

(19) Make all expenditures which are incident and necessary to carry out its purposes and powers;

(20) Take such action, enter into such agreements and exercise all other powers and functions necessary or appropriate to carry out the duties and purposes set forth in sections 100.250 to 100.297;

(21) Insure, coinsure, guarantee loans and make loans relating to qualified export transactions and adopt criteria, by means of rules and regulations, establishing which exporters shall be eligible for the insurance, coinsurance, loan guarantees and loans which may be extended by the board;

(22) Do all things necessary to ensure full participation by the state of Missouri in any federal program which may relate to the construction, repair, replacement or further development of the infrastructure of the state and its political subdivisions;

(23) Receive funds from the federal government for deposit into the infrastructure development fund or the jobs now fund and authorize disbursements therefrom. The board may enter into agreements with agencies of the federal government and may, on behalf of the state of Missouri, do all things necessary to ensure full participation by the state of Missouri in any federal program which may relate to the repair, replacement or further development of the infrastructure of the state and its political subdivisions;

(24) Set guidelines and priorities for loans, loan guarantees or grants from the infrastructure development fund. The board is the sole state agency authorized to set such guidelines and priorities with respect to the infrastructure development fund on behalf of the state or any of its political subdivisions, and loans, loan guarantees, or grants shall only be made upon approval of the board;

(25) Make equity investments in or otherwise acquire ownership interests in: for-profit and not-for-profit federal- or state-authorized community development corporations; small business investment companies, including minority or specialized small business investment companies; and microloan corporations and similar lending institutions, when such investments are deemed to enhance the benefit of the public;

(26) Make investments in Missouri certified capital companies, as defined by subdivision (5) of subsection 2 of section 135.500, or other investment companies for investment in qualified Missouri businesses, as defined by subdivision (14) of subsection 2 of section 135.500. All investments made by the board for the eventual investment in qualified Missouri businesses shall be matched by an equivalent investment made by the certified capital company or other investment firm for investment into qualified Missouri businesses. All investments made into Missouri qualified businesses under the provisions of this subdivision shall be in the form of equity or unsecured debt financing. No investment shall be made by the board under the provisions of this subdivision without the approval of the director of the department of economic development; and

(27) Make loans and grants from the jobs now fund in accordance with the provisions of section 100.293.

(L. 1982 S.B. 681 § 5, A.L. 1985 H.B. 416, A.L. 1986 S.B. 731, A.L. 1989 H.B. 378, A.L. 1994 H.B. 1248 & 1048, A.L. 1996 H.B. 1237, A.L. 2004 S.B. 1155)

CROSS REFERENCE:

Multinational banks, securities and obligation of, investment in, when, 409.950



Section 100.273 Development finance board employees are state employees eligible for state retirement--not eligible for state health insurance plan unless requested by board--no purchase of creditable service, exception.

Development finance board employees are state employees eligible for state retirement--not eligible for state health insurance plan unless requested by board--no purchase of creditable service, exception.

100.273. 1. Any person employed by the Missouri development finance board on or after September 1, 2011, in a full-time position shall be both a state employee and a member of the Missouri state employees' retirement system, except that such state employee shall not have coverage under the Missouri consolidated health care plan, unless such coverage is requested by the Missouri development finance board and approved by the board of trustees of the Missouri consolidated health care plan.

2. Employees described in subsection 1 of this section may not purchase and receive creditable or credited service in the Missouri state employees' retirement system for prior full-time service with the Missouri development finance board except as follows: such employees shall be permitted to purchase all or a portion of their creditable or credited service in the Missouri state employees' retirement system up to the actual years of prior full-time service with the Missouri development finance board. The cost of the full amount of such creditable or credited service allowed shall be an amount determined to equal the actuarial accrued liability at the time of the purchase to the extent the system's actuarial accrued liability was funded as of the most recent actuarial valuation. If an employee pays less than the full amount so determined, the creditable or credited service granted shall be prorated accordingly. Employees may purchase and receive such creditable or credited service at any time on or after September 1, 2011, but before applying for retirement, and may do so notwithstanding any vesting requirement to the contrary. Any employee who purchases such creditable or credited service and subsequently terminates employment prior to becoming vested in the system may, upon proper application, receive a refund equal to the purchase amount.

(L. 2011 H.B. 282)



Section 100.275 Bonds and notes issued--approved as investment, who may invest--tax exemptions, exceptions--power to contract with development agency.

Bonds and notes issued--approved as investment, who may invest--tax exemptions, exceptions--power to contract with development agency.

100.275. 1. The board may at any time issue revenue bonds for the purpose of paying any part of the cost of any project or projects, or part thereof, and for the purpose of refunding any of its bonds or the bonds of any development agency. Every issue of its bonds shall be payable out of the revenues of the board which may be pledged for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds or pledging any specified revenues. The bonds shall be authorized by resolution of the board, shall bear such date or dates, and shall mature at such time or times, but not in excess of thirty years, as the resolution of the board shall specify. The bonds shall be in such denominations, bear interest at such rates, be in such form, either coupon or registered, be issued in such manner, be payable in such place or places and be subject to redemption as such resolution may provide. The bonds of the board may be sold at public or private sale, as the board may specify, at such price or prices as the board shall determine, but at not less than ninety-five percent of the principal amount thereof, and at such interest rate as the board shall determine, notwithstanding the provisions of section 108.170.

2. The board may issue notes payable from the proceeds of bonds to be issued in the future or from such other sources as the board may specify as in the case of bonds. Such notes shall mature in not more than five years and shall be sold at public or private sale, as the board may specify, at not less than ninety-five percent of the principal amount thereof and at such interest rate as the board shall determine, notwithstanding the provisions of section 108.170. The other details with respect to such notes shall be determined by the board as in the case of bonds.

3. The state shall not be liable on any notes or bonds of the board. Such notes or bonds shall not be a debt of the state and shall contain on the faces thereof a statement to such effect.

4. No member of the board nor any person authorized to execute notes or bonds of the board shall be liable personally on such notes or bonds or shall be subject to any personal liability or accountability by reason of the issuance thereof.

5. The notes and bonds of the board are securities in which all public bodies and political subdivisions of this state; all insurance companies and associations and all other persons carrying on an insurance business; all banks, trust companies, saving associations, savings and loan associations, credit unions, and investment companies; all administrators, guardians, executors, trustees, and other fiduciaries; and all other persons who now or may hereafter be authorized to invest in notes and bonds or other obligations of this state may properly and legally invest funds, including capital, in their control or belonging to them.

6. The board shall not be required to pay any taxes or any assessments whatsoever to this state, any political subdivision of this state, or any other governmental agency of this state. The notes and bonds of the board, and the income therefrom, shall, at all times, be exempt from any taxes and any assessments, except for estate taxes, gift taxes, and taxes on transfers.

7. Nothing contained in sections 100.250 to 100.297 shall be deemed to constitute a use of state funds or credit in violation of the provisions of article III, sections 37, 38(a) and 39, of the Missouri Constitution.

8. The board shall have the power to contract with any development agency to perform any governmental service, activity or undertaking which the contracting development agency is authorized by law to perform or to issue any bonds or notes which the contracting development agency is authorized by law to issue. Any such contract shall be authorized by the governing body of the development agency and by the board and shall state the purpose of the contract and the powers and duties of the parties thereunder. Any bonds or notes issued by the board on behalf of a development agency shall be entitled to the same security as if such bonds or notes were issued directly by the development agency. In addition to any other security for such bonds or notes, the board may secure such bonds, notes or other indebtedness in the manner described in section 100.297.

(L. 1982 S.B. 681 § 6, A.L. 1985 H.B. 416, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 100.277 Employment and business opportunities required to be provided, to whom.

Employment and business opportunities required to be provided, to whom.

100.277. Funds expended for projects authorized in sections 100.255 to 100.293 shall provide appropriate employment and business opportunities for participation by minority, women, and disadvantaged business enterprises in compliance with all state laws, rules, and regulations.

(L. 2004 S.B. 1155)



Section 100.281 Project plan, approval procedure--board to review and grant loan, when--borrowing power--sale of bonds.

Project plan, approval procedure--board to review and grant loan, when--borrowing power--sale of bonds.

100.281. 1. A request for a loan from the development and reserve fund, the infrastructure development fund, the export finance fund, or the jobs now fund to fund export trade activities or to carry out a project shall be in the form of an application for the project to the board, which application shall be in such form as the board may specify. After reviewing the application and such other information as the board may require, the board may grant all or a part of the loan request, provided the board determines that:

(1) The project will be a benefit to the economy or infrastructure of the state;

(2) The project will generate sufficient revenues or the borrower will otherwise have sufficient revenues available to enable the borrower to repay the loan to the development and reserve fund, the infrastructure development fund, the export finance fund, or the jobs now fund, along with any interest to be charged; and

(3) In the case of an infrastructure facility project, the loan will not exceed ten million dollars.

2. Notwithstanding any other provision of law to the contrary, all development agencies, as defined in section 100.255, shall have the power to borrow funds from the board for any project, to contract with the board, and to furnish a security interest in any of their revenues or properties to the board to secure a loan from the board and to issue notes in evidence thereof upon such terms as such development agencies shall determine.

3. When the board issues bonds to provide loans for more than one infrastructure project, the board shall make a reasonable effort to sell the bonds to a purchaser that represents a group consisting of more than one underwriter.

(L. 1985 H.B. 416, A.L. 1986 S.B. 664 merged with S.B. 731 merged with H.B. 989 & 1390, A.L. 1989 H.B. 378, A.L. 1990 H.B. 1564, A.L. 2004 S.B. 1155, A.L. 2006 S.B. 718)



Section 100.282 Limitations on approval of loans.

Limitations on approval of loans.

100.282. The Missouri development finance board, the Missouri health and educational* facilities authority, the Missouri higher education loan authority, the Missouri housing development commission, and the environmental improvement and energy resources authority shall only approve loan requests from the state, any agency or department of the state, or any state educational institution if the borrower's means of repayment is readily ascertainable and reliable. With the exception of annual appropriation debt for state-owned property, the entities listed in this section shall not approve such requests if the means of repayment is contingent upon state funding that has not been granted, unless the project has been approved by concurrent resolution of the general assembly, or similar legislative directive or approval.

(L. 2006 S.B. 718)

*Word "education" appears in original rolls.



Section 100.286 Loans secured by certain funds--standards--information required--review and certification by participating lender--board approval--fee, tax credit, limitation.

Loans secured by certain funds--standards--information required--review and certification by participating lender--board approval--fee, tax credit, limitation.

100.286. 1. Within the discretion of the board, the development and reserve fund, the infrastructure development fund or the export finance fund may be pledged to secure the payment of any bonds or notes issued by the board, or to secure the payment of any loan made by the board or a participating lender which loan:

(1) Is requested to finance any project or export trade activity;

(2) Is requested by a borrower who is demonstrated to be financially responsible;

(3) Can reasonably be expected to provide a benefit to the economy of this state;

(4) Is otherwise secured by a mortgage or deed of trust on real or personal property or other security satisfactory to the board; provided that loans to finance export trade activities may be secured by export accounts receivable or inventories of exportable goods satisfactory to the board;

(5) Does not exceed five million dollars;

(6) Does not have a term longer than five years if such loan is made to finance export trade activities; and

(7) Is, when used to finance export trade activities, made to small or medium size businesses or agricultural businesses, as may be defined by the board.

2. The board shall prescribe standards for the evaluation of the financial condition, business history, and qualifications of each borrower and the terms and conditions of loans which may be secured, and may require each application to include a financial report and evaluation by an independent certified public accounting firm, in addition to such examination and evaluation as may be conducted by any participating lender.

3. Each application for a loan secured by the development and reserve fund, the infrastructure development fund or the export finance fund shall be reviewed in the first instance by any participating lender to whom the application was submitted. If satisfied that the standards prescribed by the board are met and that the loan is otherwise eligible to be secured by the development and reserve fund, the infrastructure development fund or the export finance fund, the participating lender shall certify the same and forward the application for final approval to the board.

4. The securing of any loans by the development and reserve fund, the infrastructure development fund or the export finance fund shall be conditioned upon approval of the application by the board, and receipt of an annual reserve participation fee, as prescribed by the board, submitted by or on behalf of the borrower.

5. The securing of any loan by the export finance fund for export trade activities shall be conditioned upon the board's compliance with any applicable treaties and international agreements, such as the general agreement on tariffs and trade and the subsidies code, to which the United States is then a party.

6. Any taxpayer, including any charitable organization that is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143, may, subject to the limitations provided under subsection 8 of this section, receive a tax credit against any tax otherwise due under the provisions of chapter 143, excluding withholding tax imposed by sections 143.191 to 143.261, chapter 147, or chapter 148, in the amount of fifty percent of any amount contributed in money or property by the taxpayer to the development and reserve fund, the infrastructure development fund or the export finance fund during the taxpayer's tax year, provided, however, the total tax credits awarded in any calendar year beginning after January 1, 1994, shall not be the greater of ten million dollars or five percent of the average growth in general revenue receipts in the preceding three fiscal years. This limit may be exceeded only upon joint agreement by the commissioner of administration, the director of the department of economic development, and the director of the department of revenue that such action is essential to ensure retention or attraction of investment in Missouri. If the board receives, as a contribution, real property, the contributor at such contributor's own expense shall have two independent appraisals conducted by appraisers certified by the Master Appraisal Institute. Both appraisals shall be submitted to the board, and the tax credit certified by the board to the contributor shall be based upon the value of the lower of the two appraisals. The board shall not certify the tax credit until the property is deeded to the board. Such credit shall not apply to reserve participation fees paid by borrowers under sections 100.250 to 100.297. The portion of earned tax credits which exceeds the taxpayer's tax liability may be carried forward for up to five years.

7. Notwithstanding any provision of law to the contrary, any taxpayer may sell, assign, exchange, convey or otherwise transfer tax credits allowed in subsection 6 of this section under the terms and conditions prescribed in subdivisions (1) and (2) of this subsection. Such taxpayer, hereinafter the assignor for the purpose of this subsection, may sell, assign, exchange or otherwise transfer earned tax credits:

(1) For no less than seventy-five percent of the par value of such credits; and

(2) In an amount not to exceed one hundred percent of annual earned credits.

The taxpayer acquiring earned credits, hereinafter the assignee for the purpose of this subsection, may use the acquired credits to offset up to one hundred percent of the tax liabilities otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.261, chapter 147, or chapter 148. Unused credits in the hands of the assignee may be carried forward for up to five years, provided all such credits shall be claimed within ten years following the tax years in which the contribution was made. The assignor shall enter into a written agreement with the assignee establishing the terms and conditions of the agreement and shall perfect such transfer by notifying the board in writing within thirty calendar days following the effective day of the transfer and shall provide any information as may be required by the board to administer and carry out the provisions of this section. Notwithstanding any other provision of law to the contrary, the amount received by the assignor of such tax credit shall be taxable as income of the assignor, and the excess of the par value of such credit over the amount paid by the assignee for such credit shall be taxable as income of the assignee.

8. Provisions of subsections 1 to 7 of this section to the contrary notwithstanding, no more than ten million dollars in tax credits provided under this section, may be authorized or approved annually. The limitation on tax credit authorization and approval provided under this subsection may be exceeded only upon mutual agreement, evidenced by a signed and properly notarized letter, by the commissioner of the office of administration, the director of the department of economic development, and the director of the department of revenue that such action is essential to ensure retention or attraction of investment in Missouri provided, however, that in no case shall more than twenty-five million dollars in tax credits be authorized or approved during such year. Taxpayers shall file, with the board, an application for tax credits authorized under this section on a form provided by the board. The provisions of this subsection shall not be construed to limit or in any way impair the ability of the board to authorize tax credits for issuance for projects authorized or approved, by a vote of the board, on or before the thirtieth day following the effective date of this act*, or a taxpayer's ability to redeem such tax credits.

(L. 1985 H.B. 416, A.L. 1986 S.B. 731, A.L. 1989 H.B. 378, A.L. 1990 H.B. 1564, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 2007 1st Ex. Sess H.B. 1, A.L. 2009 H.B. 191)

Effective 6-04-09

*"This act" (H.B. 191, 2009) contained multiple effective dates.

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 100.287 Default procedure--subrogation to rights of lender upon payment from fund, amount.

Default procedure--subrogation to rights of lender upon payment from fund, amount.

100.287. 1. The development and reserve fund shall be used to prevent a default in payment of principal or interest or to defray losses which may be incurred in connection with bonds, notes or loans secured by the development and reserve fund in accordance with the terms and provisions of the resolution or trust indenture of the board authorizing such bonds, notes or loans.

2. Upon certification by a participating lender that a loan secured by the development and reserve fund is in default and noncollectible, and that the property which secured the loan has been liquidated and applied against the debt, and after a review by the board and its determination of the same, the board shall distribute, from funds available in the development and reserve fund, an amount not to exceed ninety percent of the balance remaining to be paid by the borrower to the participating lender. Upon payment to a participating lender to repay any loan, the board shall become subrogated to the extent of such payment to all rights which the participating lender had against the borrower.

3. A loan or issue of bonds or notes secured by the development and reserve fund shall in no case constitute or be construed as an obligation or an indebtedness of this state or of the board, and neither the state nor the board shall be liable to repay any such loan, bonds or notes upon any condition.

(L. 1985 H.B. 416, A.L. 1986 S.B. 731)



Section 100.291 Guarantees issued by board, when--application, fee--information required.

Guarantees issued by board, when--application, fee--information required.

100.291. 1. The board may issue guarantees using moneys in the guarantee fund for bonds or notes issued by the board or by development agencies when the board makes the following findings:

(1) That the owners and lessees, if any, of the projects to be financed are found to be financially responsible, and that sufficient income may reasonably be expected to be derived from the projects to amortize the interest and principal amount of the bonds or notes;

(2) That the projects will benefit the economy of this state.

2. The board shall evaluate the financial condition and business history of project owners and lessees, and may require the attachment to each application for guarantee under sections 100.250 to 100.297 a financial report and evaluation by an independent certified public accounting firm, in addition to such examination and evaluation as the board may make, in determining whether the owner or lessee meets prescribed minimum standards and qualifications before entering into any guarantee under sections 100.250 to 100.297.

3. Every development agency requesting a bond or note guarantee under sections 100.250 to 100.297 shall submit to the board supporting documents, instruments, and other evidence showing the circumstances surrounding the issuance of the bonds or notes, and an initial guarantee fee and a premium payment as required by the board, to the guarantee fund. Such fees and payments may be collected by the development agency from the owners or lessees of the projects involved.

(L. 1985 H.B. 416)



Section 100.292 Guarantee agreement provisions.

Guarantee agreement provisions.

100.292. 1. Guarantee agreements for bonds or notes entered into by the board pursuant to the provisions of sections 100.250 to 100.297 shall provide that:

(1) The board guarantees, and is hereby required, to use the moneys in the guarantee fund to meet amortization payments as guaranteed under the provisions of sections 100.250 to 100.297, as the same become due, in the event, and to the extent, the board or the development agency issuing the bonds or notes is unable to meet such payments in accordance with the terms of the bond or note indenture when called on to do so; and

(2) The guarantee shall not be a general obligation of the state of Missouri, but shall be a special obligation, and in no event shall the guarantee be deemed an indebtedness of the state of Missouri, or of any political subdivision thereof, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

2. Whenever the board, acting under the terms of any guarantee agreement, deems it necessary to assume the obligation of maintenance of any project the amortization payments of which have been guaranteed by the board, the board may use funds available in the guarantee fund to pay insurance and maintenance costs required for the preservation of the project and to protect such fund from loss, or to minimize loss, in such manner as deemed necessary by the board.

3. In addition to the provisions required by this section the guarantee agreement shall include such other additional provisions, restrictions, and conditions as the board shall determine to be necessary, including, but not limited to, a detailing of the remedies that must be exhausted by the bondholders or noteholders prior to any enforcement of the guarantee agreement and the subrogation or other rights of the board with reference to the project and its operation in the event the board makes payment pursuant to the applicable guarantee agreement.

(L. 1985 H.B. 416)



Section 100.293 Citation--jobs now recommendation committee created, membership, duties--applications--preference given to certain projects--requests granted, determinations required.

Citation--jobs now recommendation committee created, membership, duties--applications--preference given to certain projects--requests granted, determinations required.

100.293. 1. This section, section 100.277, and sections 135.950 to 135.973 shall be known and may be cited as the "Jobs Now Act".

2. There shall be created a "Jobs Now Recommendation Committee", comprised of representatives of the department of economic development, the department of agriculture, the department of natural resources, and the department of transportation. The committee shall establish application materials and procedures for development agencies to apply to the board for grants or low-interest or interest-free loans for the purpose of funding jobs now projects.

3. Applications shall be submitted simultaneously to the committee and the board. The committee shall review the applications and prepare and submit analyses and recommendations to the board for a determination as to approval or denial of grants or loans from the jobs now fund.

4. In reviewing applications, the board shall give preference to redevelopment projects that protect natural resources or rehabilitate existing dilapidated or inadequate infrastructure in areas defined under section 135.530.

5. After reviewing applications and such other information as the board may require, the board may grant all or a part of a grant or loan request, provided the board determines:

(1) The jobs now project:

(a) Will not happen without the grant or loan from the board; or

(b) Will have a significant local economic impact; or

(c) Demonstrates high levels of job creation;

(2) In the case of a low-interest or interest-free loan, the jobs now project will generate sufficient revenues or the borrower will otherwise have sufficient revenues available to enable the borrower to repay the loan to the jobs now fund, along with any interest to be charged; and

(3) No loan or grant may exceed two million dollars.

(L. 2004 S.B. 1155, A.L. 2013 H.B. 196)



Section 100.296 Application of provisions of other sections--state and local records laws--meetings of governmental bodies--conflict of interest or lobbying--prohibited loans--notifications of certain campaign contributions.

Application of provisions of other sections--state and local records laws--meetings of governmental bodies--conflict of interest or lobbying--prohibited loans--notifications of certain campaign contributions.

100.296. 1. Except as provided in section 620.014, sections 100.250 to 100.297 shall be subject to the provisions of sections 109.200 to 109.310, the state and local records law, or the provisions of sections 610.010 to 610.030, relating to the meetings of governmental bodies, and a member appointed pursuant to section 100.265 shall be exempt from the provisions of chapter 105, provided that the member shall not vote or participate in any matter in which the member has a direct or indirect interest. For the purposes of sections 100.250 to 100.297, a "direct or indirect interest" means the ownership of ten percent or more of any class of equity securities in any corporation seeking a guarantee pursuant to the provisions of sections 100.250 to 100.297, occupying the office of vice president or other office senior to the office of vice president, or a director, of any corporation seeking a guarantee pursuant to the provisions of sections 100.250 to 100.297; provided, nothing contained in sections 100.250 to 100.297, nor the provisions of chapter 105, shall prevent any corporation, bank, or trust company from purchasing, selling, or otherwise dealing in bonds or notes or mortgages guaranteed pursuant to the provisions of sections 100.250 to 100.297. The development and reserve fund may be pledged to secure loans made through a participating lender with which a member of the board is affiliated so long as the member does not participate in or attempt to influence the approval of any such loan.

2. The board shall not knowingly extend or secure a loan or grant a tax credit to, or issue any bonds or enter into any other agreement with or on behalf of any business entity in which a board member, statewide elected official, state legislator or employee of this state has a substantial interest as defined in section 105.450.

3. The board shall not knowingly extend or secure a loan or grant a tax credit to, or issue any bonds or enter into any other agreement with or on behalf of any business entity until each officer of the business entity has notified the board of all campaign contributions such officer has made within the previous two years, to the extent such contributions are not otherwise reportable by the recipient, pursuant to the provisions of chapter 130. For the purposes of this section, "an officer" means a person who is employed by the business entity in a policy-making capacity and whose name is listed in the business entity's articles of incorporation filed with the secretary of state.

(L. 1985 H.B. 416, A.L. 1986 S.B. 731, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 100.297 Tax credit for owner of revenue bonds or notes, purpose, when, amount, limitation.

Tax credit for owner of revenue bonds or notes, purpose, when, amount, limitation.

100.297. 1. The board may authorize a tax credit, as described in this section, to the owner of any revenue bonds or notes issued by the board pursuant to the provisions of sections 100.250 to 100.297, for infrastructure facilities as defined in subdivision (9) of section 100.255, if, prior to the issuance of such bonds or notes, the board determines that:

(1) The availability of such tax credit is a material inducement to the undertaking of the project in the state of Missouri and to the sale of the bonds or notes;

(2) The loan with respect to the project is adequately secured by a first deed of trust or mortgage or comparable lien, or other security satisfactory to the board.

2. Upon making the determinations specified in subsection 1 of this section, the board may declare that each owner of an issue of revenue bonds or notes shall be entitled, in lieu of any other deduction with respect to such bonds or notes, to a tax credit against any tax otherwise due by such owner pursuant to the provisions of chapter 143, excluding withholding tax imposed by sections 143.191 to 143.261, chapter 147, or chapter 148, in the amount of one hundred percent of the unpaid principal of and unpaid interest on such bonds or notes held by such owner in the taxable year of such owner following the calendar year of the default of the loan by the borrower with respect to the project. The occurrence of a default shall be governed by documents authorizing the issuance of the bonds. The tax credit allowed pursuant to this section shall be available to the original owners of the bonds or notes or any subsequent owner or owners thereof. Once an owner is entitled to a claim, any such tax credits shall be transferable as provided in subsection 7 of section 100.286. Notwithstanding any provision of Missouri law to the contrary, any portion of the tax credit to which any owner of a revenue bond or note is entitled pursuant to this section which exceeds the total income tax liability of such owner of a revenue bond or note shall be carried forward and allowed as a credit against any future taxes imposed on such owner within the next ten years pursuant to the provisions of chapter 143, excluding withholding tax imposed by sections 143.191 to 143.261, chapter 147, or chapter 148. The eligibility of the owner of any revenue bond or note issued pursuant to the provisions of sections 100.250 to 100.297 for the tax credit provided by this section shall be expressly stated on the face of each such bond or note. The tax credit allowed pursuant to this section shall also be available to any financial institution or guarantor which executes any credit facility as security for bonds issued pursuant to this section to the same extent as if such financial institution or guarantor was an owner of the bonds or notes, provided however, in such case the tax credits provided by this section shall be available immediately following any default of the loan by the borrower with respect to the project. In addition to reimbursing the financial institution or guarantor for claims relating to unpaid principal and interest, such claim may include payment of any unpaid fees imposed by such financial institution or guarantor for use of the credit facility.

3. The aggregate principal amount of revenue bonds or notes outstanding at any time with respect to which the tax credit provided in this section shall be available shall not exceed fifty million dollars.

(L. 1985 H.B. 416, A.L. 1994 H.B. 1248 & 1048, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 100.300 Short title.

Short title.

100.300. Sections of this law shall be known and may be cited as "The Planned Industrial Expansion Law".

(L. 1967 p. 172 § 1)



Section 100.310 Definitions.

Definitions.

100.310. As used in this law, the following words and terms mean:

(1) "Authority", a public body corporate and politic created by or pursuant to sections of this law or any other public body exercising the powers, rights and duties of such an authority;

(2) "Blighted area", an area which, by reason of the predominance of defective or inadequate street layout, insanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, retards the provision of housing accommodations or constitutes an economic or social liability or a menace to the public health, safety, morals or welfare in its present condition and use;

(3) "Bond", any bonds, including refunding bonds, notes, interim certificates, debentures or other obligations issued by an authority pursuant to this law;

(4) "City", all cities of this state now having or which hereafter have four hundred thousand inhabitants or more according to the last decennial census of the United States or any city that has adopted a home rule charter pursuant to section 19 of article VI of the Missouri Constitution;

(5) "Clerk", the official custodian of records of the city;

(6) "Federal government", the United States of America or any agency or instrumentality corporate or otherwise of the United States of America;

(7) "Governing body", the city council, common council, board of aldermen or other legislative body charged with governing the municipality;

(8) "Industrial developer", any person, partnership or public or private corporation or agency which enters or proposes to enter into an industrial development contract;

(9) "Industrial development", the acquisition, clearance, grading, improving, preparing of land for industrial and commercial development and use and the construction, reconstruction, purchase, repair of industrial and commercial improvements, buildings, plants, additions, stores, shops, shopping centers, office buildings, hotels and motels and parking garages, multi-family housing facilities, warehouses, distribution centers, machines, fixtures, structures and other facilities relating to industrial and commercial use in blighted, insanitary or undeveloped industrial areas; and the existing merchants, residents, and present businesses shall have the first option to redevelop the area under this act;

(10) "Industrial development contract", a contract entered into between an authority and an industrial developer for the industrial development of an area in conformity with a plan;

(11) "Insanitary area", an area in which there is a predominance of buildings and improvements which, by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation or open spaces, high density of population and overcrowding of buildings, overcrowding of land, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency and crime or constitutes an economic or social liability and is detrimental to the public health, safety, morals or welfare;

(12) "Obligee", any bondholders, agents or trustees for any bondholders, lessor demising to the authority property used in connection with industrial clearance project, or any assignee or assignees of the lessor's interest or any part thereof, and the federal government when it is a party to any contract with the authority;

(13) "Person", any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and shall include any trustee, receiver, assignee or other similar representative thereof;

(14) "Plan", a plan as it exists from time to time for the orderly carrying on of a project of industrial development;

(15) "Project", any work or undertaking:

(a) To acquire blighted, insanitary and undeveloped industrial areas or portions thereof including lands, structures or improvements the acquisition of which is necessary or incidental to the proper industrial development of the blighted, insanitary and undeveloped industrial areas or to prevent the spread or recurrence of conditions of blight, insanitary or undevelopment;

(b) To clear any such areas by demolition or removal of existing buildings, structures, streets, utilities or other improvements thereon and to install, construct or reconstruct streets, utilities and site improvements essential to the preparation of sites for uses in accordance with a plan;

(c) To construct, reconstruct, remodel, repair, improve, install improvements, buildings, plants, additions, stores, shops, shopping centers, office buildings, hotels and motels and parking garages, multi-family housing facilities, warehouses, distribution centers, machines, fixtures, structures and other facilities related to industrial and commercial uses;

(d) To sell, lease or otherwise make available land in such areas for industrial and commercial or related use or to retain such land for public use, in accordance with a plan;

(16) "Public body", the state or any municipality, county, township, board, commission, authority, district or any other subdivision of the state;

(17) "Real property", all lands, including improvements and fixtures thereon, and property of any nature appurtenant thereto, or used in connection therewith, and every estate, interest and right, legal or equitable, therein, including terms for years and liens by way of judgment, mortgage or otherwise and the indebtedness secured by such liens;

(18) "Undeveloped industrial area", any area which, by reason of defective and inadequate street layout or location of physical improvements, obsolescence and inadequate subdivision and platting contains vacant parcels of land not used economically; contains old, decaying, obsolete buildings, plants, stores, shops, shopping centers, office buildings, hotels and motels and parking garages, warehouses, distribution centers, structures; contains buildings, plants, stores, shops, shopping centers, office buildings, hotels and motels and parking garages, multi-family housing facilities, warehouses, distribution centers and structures whose operation is not economically feasible; contains intermittent commercial and industrial structures in a primarily industrial or commercial area; or contains insufficient space for the expansion and efficient use of land for industrial plants and commercial uses amounting to conditions which retard economic or social growth, are economic waste and social liabilities and represent an inability to pay reasonable taxes to the detriment and injury of the public health, safety, morals and welfare.

(L. 1967 p. 172 § 2, A.L. 1980 H.B. 1477, A.L. 1984 H.B. 1144, A.L. 1986 S.B. 591)

Effective 5-30-86



Section 100.320 Planned industrial expansion authority created, powers exercised, when.

Planned industrial expansion authority created, powers exercised, when.

100.320. There is hereby created in each city, as herein defined, a public body corporate and politic to be known as "The Planned Industrial Expansion Authority" of the city; provided, however:

(1) That such authority shall not transact any business or exercise its powers hereunder until and unless the governing body shall approve, by resolution or ordinance, the exercising in such city of the powers, functions and duties of an authority under this law;

(2) That the governing body of a city shall not adopt a resolution or ordinance pursuant to subdivision (1) above unless it finds:

(a) That one or more blighted, insanitary or undeveloped industrial areas exist in such community; and

(b) That the development of such area or areas is necessary in the interest of the public health, safety, morals or welfare of the residents of such city.

(L. 1967 p. 172 § 3)



Section 100.330 Commissioners, number reduced, appointment, term, vacancies.

Commissioners, number reduced, appointment, term, vacancies.

100.330. Subsequent to August 13, 1980, the number of commissioners shall be fifteen. Provided, however, by the process of attrition the number of commissioners shall be reduced from twenty-five to fifteen by the expiration of the terms of currently serving commissioners and nonreplacement of any vacancies. Commissioners shall be appointed for a term of four years each. All commissioners shall be appointed by the mayor or chief executive officer of the city, shall be taxpayers of the city, and shall have resided in the city for five years immediately prior to their appointment. All vacancies shall be filled by the mayor or chief executive officer of the city for the unexpired term, subsequent to the time the number of commissioners is reduced to fifteen by attrition.

(L. 1967 p. 172 § 4, A.L. 1980 H.B. 1477)



Section 100.331 Commissioners, number reduced, appointment, terms, qualifications, vacancies--consolidation plan authorized (St. Louis City).

Commissioners, number reduced, appointment, terms, qualifications, vacancies--consolidation plan authorized (St. Louis City).

100.331. 1. Notwithstanding the provisions of section 100.330 or any other provision of law to the contrary, beginning August 28, 2000, the number of commissioners in any city not within a county shall be five; provided that, by the process of attrition the number of commissioners shall be reduced from fifteen to five by the expiration of the terms of currently serving commissioners and nonreplacement of any vacancies. Commissioners shall be appointed for a term of four years each. All commissioners shall be appointed by the mayor of any such city, shall be taxpayers of the city, and shall have resided in the city for five years immediately prior to their appointment. All vacancies shall be filled by the mayor of the city for the unexpired term, subsequent to the time the number of commissioners is reduced to five by attrition.

2. At any time, the governing body of a city not within a county may adopt a plan of consolidation to combine the planned industrial expansion authority of such city with the land clearance for redevelopment authority of such city.

(L. 2000 H.B. 1238 merged with S.B. 894, A.L. 2001 H.B. 596)



Section 100.340 Commission, quorum, officers, legal services, how obtained.

Commission, quorum, officers, legal services, how obtained.

100.340. 1. The powers hereunder vested in each authority shall be exercised by the board of commissioners thereof. A majority of the commissioners shall constitute a quorum of such board for the purpose of conducting business and exercising the powers of the authority and for all other purposes. Action may be taken by the board upon a vote of a majority of the commissioners present, unless in any case the bylaws of the authority shall require a larger number. Meetings of the board of an authority may be held anywhere within the city.

2. The commissioners of an authority shall elect a chairman and vice chairman from among the commissioners; however, the first chairman shall be designated by the mayor. An authority may employ an executive director, technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation. For such legal services as it may require, an authority may call upon the chief law officer of the communities within its area of operation or may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper.

(L. 1967 p. 172 § 5)



Section 100.350 Commissioner, expenses--certificate of appointment.

Commissioner, expenses--certificate of appointment.

100.350. A commissioner of an authority shall receive no compensation for his services, but shall be entitled to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. Each commissioner shall hold office until his successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner shall be filed with the municipal or county clerk, as the case may be, and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner.

(L. 1967 p. 172 § 6)



Section 100.360 Commissioner, removal for cause, hearing.

Commissioner, removal for cause, hearing.

100.360. For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor, but a commissioner shall be removed only after a hearing and after he shall have been given a copy of the charges at least ten days prior to such hearing and have had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings thereon, shall be filed in the office of the city clerk.

(L. 1967 p. 172 § 7)



Section 100.370 Commissioners or employees of authority, voluntary interest in project prohibited--disclosure of involuntary interest required and participation in action of authority forbidden--violation is misconduct, office forfeited.

Commissioners or employees of authority, voluntary interest in project prohibited--disclosure of involuntary interest required and participation in action of authority forbidden--violation is misconduct, office forfeited.

100.370. 1. No commissioner or employee of an authority shall voluntarily acquire any interest, direct or indirect, in any project or in any property included or planned by the authority to be included in any such project, or in any contract or proposed contract in connection with any such project.

2. Where the acquisition is not voluntary such commissioner or employee shall immediately disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority.

3. A commissioner or employee who owns or controls any interest, direct or indirect, in such property shall not participate in any action by the authority affecting the property. If any commissioner or employee of the authority owned or controlled within the preceding two years any interest direct or indirect, in any property included or planned by the authority to be included in any project, he immediately shall disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Upon such disclosure such commissioner or employee shall not participate in any action by the authority affecting such property.

4. Any violation of the provisions of sections of this law shall constitute misconduct in office; and the commissioner shall forfeit forthwith his office.

(L. 1967 p. 172 § 8)



Section 100.380 Adoption of resolution or ordinance, effect of--certified copy admissible as evidence.

Adoption of resolution or ordinance, effect of--certified copy admissible as evidence.

100.380. 1. In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of an authority or other public body, such authority or other public body shall be conclusively deemed to have become established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of the appropriate resolution or ordinance prescribed in section 100.320 above. Each such resolution or ordinance shall be deemed sufficient if it authorized the exercise of powers hereunder by the authority or other public body and finds in substantially the terms provided in subdivision (2) of section 100.320, no further detail being necessary, that the conditions therein enumerated exist.

2. A copy of such resolution or ordinance duly certified by the municipal or county clerk, as the case may be, shall be admissible in evidence in any suit, action or proceeding.

(L. 1967 p. 172 § 9)



Section 100.390 Authority to be a body corporate and politic, powers and duties of authority.

Authority to be a body corporate and politic, powers and duties of authority.

100.390. An authority shall constitute a public body corporate and politic, exercising public and essential governmental functions and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this law, including the following powers in addition to others granted:

(1) To sue and to be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make and from time to time amend and repeal bylaws, rules and regulations, not inconsistent with this law, to carry out the provisions of this law;

(2) To prepare or cause to be prepared plans for industrial development plans and to undertake and carry out industrial clearance projects for industrial development;

(3) To arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities or other facilities for or in connection with a clearance project; and notwithstanding anything to the contrary contained in this law or any other provision of law, to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of a clearance project, and to include in any contract let in connection with such a project provisions to fulfill such of the conditions as it may deem reasonable and appropriate;

(4) Within its area of operation, to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, eminent domain or otherwise, any real or personal property or any interest therein, including fee simple absolute title, together with any improvements thereon, necessary or incidental to a project; to construct, reconstruct, remodel, repair, improve, install improvements, buildings, plants, additions, stores, shops, shopping centers, office buildings, hotels and motels and parking garages, multi-family housing facilities, warehouses, distribution centers, machines, fixtures, structures and other facilities related to industrial and commercial uses; to sell, lease, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge, hypothecate or otherwise encumber or dispose of any real or personal property or any interest therein; to enter into contracts with developers of property and with other public agencies containing covenants, restrictions and conditions regarding the use of such property for industrial and commercial and related purposes in accordance with the planned project and such other covenants, restrictions and conditions as the authority may deem necessary to prevent a recurrence of blighted, insanitary, undeveloped industrial areas or to effectuate the purposes of this law; to make any of the covenants, restrictions or conditions of the foregoing contracts covenants running with the land, and to provide appropriate remedies for any breach of any such covenants or conditions, including the right in the authority to terminate such contracts and any interest in the property created pursuant thereto; to borrow money and issue bonds and provide security for loans or bonds; to insure or provide for the insurance of any real or personal property or operations of the authority against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this law; provided, however, that no statutory provision with respect to the acquisition, clearance or disposition of property by other public bodies shall restrict an authority or other public bodies exercising powers hereunder, in such functions, unless the legislature shall specifically so state;

(5) To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to redeem its bonds at the redemption price established therein or to purchase its bonds at less than redemption price, all bonds so redeemed or purchased to be cancelled;

(6) To borrow money and to apply for and accept advances, loans, grants, contributions and any other form of financial assistance from the federal government, the state, county, municipality or other public body or from any sources, public or private, for the purposes of this law, to give such security as may be required and to enter into and carry out contracts in connection therewith; an authority, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government for a project such conditions imposed pursuant to federal law as the authority may deem reasonable and appropriate and which are not inconsistent with the purposes of this law;

(7) Within its area of operation, to make or have made all surveys, studies and plans necessary to the carrying out of the purposes of this law and, in connection therewith, to enter into or upon any land, building or improvement thereon for such purposes and to make soundings, test borings, surveys, appraisals and other preliminary studies and investigations necessary to carry out its powers, but such entry shall constitute no cause of action for trespass in favor of the owner of such land, building or improvement except for injuries resulting from wantonness or malice; and to contract or cooperate with any and all persons or agencies, public or private, in the making and carrying out of the surveys, appraisals, studies and plans;

(8) To prepare plans and provide reasonable assistance for the relocation of families displaced from an industrial or commercial clearance project area to the extent essential for acquiring possession of and clearing the area or parts thereof;

(9) To make such expenditures as may be necessary to carry out the purposes of this law; and to make expenditures from funds obtained from the federal government without regard to any other laws pertaining to the making and approval of appropriations and expenditures;

(10) To delegate to a municipality or other public body any of the powers or functions of the authority with respect to the planning or undertaking of a project, and the municipality or public body is hereby authorized to carry out or perform such powers or functions for the authority;

(11) To loan the proceeds of the bonds or temporary notes hereinafter authorized to provide for the purchase, construction, extension, and improvement of a project by an industrial developer pursuant to an industrial development contract approved by the authority in accordance with subdivision (2) of section 100.410;

(12) To exercise all powers or parts or combinations of powers necessary, convenient or appropriate to undertake and carry out plans and projects and all the powers herein granted.

(L. 1967 p. 172 § 10, A.L. 1980 H.B. 1477, A.L. 1982 H.B. 1411 & 1587, A.L. 1986 S.B. 591)

Effective 5-30-86

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 100.400 Preparation and approval of plans, regulations governing.

Preparation and approval of plans, regulations governing.

100.400. 1. Preparation and approval of plans shall be carried out within the following regulations:

(1) An authority shall not acquire real property for a project unless the governing body of the city has approved the plan, as prescribed in subdivision (9) of this section.

(2) An authority shall not prepare a plan for a project area unless the governing body of the city has declared, by resolution or ordinance, the area to be blighted, insanitary or undeveloped industrial area in need of industrial development.

(3) An authority shall not recommend a plan to the governing body of the city until a general plan for the development of the city has been prepared.

(4) The authority itself may prepare or cause to be prepared a plan or any person or agency, public or private, may submit such a plan to an authority. A plan shall be sufficiently complete to indicate its relationship to definite local objectives as to appropriate land uses, improved traffic, foster employment, public transportation, public utilities, recreational and community facilities and other public improvements and the proposed land uses and building requirements in the project area, and shall include without being limited to:

(a) The boundaries of the project area, with a map showing the existing uses and condition of the real property therein;

(b) A land use plan showing proposed uses of the area;

(c) Information showing the standards of population densities, unemployment within area and adjacent areas, land coverage and building intensities in the area after completion of the plan;

(d) A statement of the proposed changes, if any, in zoning ordinances or maps, street layouts, street levels or grades, building codes and ordinances;

(e) A statement as to the kind and number of additional public facilities or utilities which will be required in the area after completion of the plan;

(f) A schedule indicating the estimated length of time needed for completion of each phase of the plan. (5) Prior to recommending a plan to the governing body for approval, an authority shall submit the plan to the planning agency, if any, of the community in which the project area is located for review and recommendations as to its conformity with the general plan for the development of the city as a whole. The planning agency shall submit its written recommendations with respect to the proposed plan to the authority within thirty days after receipt of the plan for review. Upon receipt of the recommendations of the planning agency, or, if no recommendations are received within the thirty days, then without the recommendations, an authority may recommend the plan to the governing body of the city for approval.

(6) Prior to recommending a plan to the governing body for approval, an authority shall consider whether the proposed land uses and building requirements in the project area are designed with the general purpose of accomplishing, in conformance with the general plan, a coordinated, adjusted and harmonious development of the city and its environs which, in accordance with present and future needs, will promote health, safety, morals, order, convenience, prosperity and the general welfare, as well as efficiency and economy in the process of development; including, among other things, adequate provision for traffic, vehicular parking, the promotion of safety from fire, panic and other dangers, adequate provision for light and air, the promotion of the healthful and convenient distribution of population, employment opportunities, the provision of adequate transportation, water, sewerage and other public utilities, schools, parks, recreational and community facilities and other public requirements, the promotion of sound design and arrangement, the wise and efficient expenditure of public funds, the prevention of the recurrence of insanitary areas, conditions of blight or deterioration or undeveloped industrial or commercial use.

(7) The recommendation of a plan by an authority to the governing body shall be accompanied by the recommendations, if any, of the planning commission concerning the plan; a statement of the proposed method and estimated cost of the acquisition and preparation for the project area and the estimated proceeds or revenues from its disposal to industrial developers; a statement of the proposed method of financing the project; a statement of a feasible method proposed for the relocation of families to be displaced from the project area; and a schedule indicating the estimated length of time needed for completion of each phase of the plan.

(8) The governing body of the community may hold a public hearing on any plan or substantial modification thereof recommended by the authority, after public notice thereof by publication in a newspaper of general circulation in the community once each week for two consecutive weeks, the last publication to be at least ten days prior to the date set for hearing. The notice shall describe the time, date, place and purpose of the hearing and shall also generally identify the area to be covered by the plan. All interested parties shall be afforded at the public hearing a reasonable opportunity to express their views respecting the proposed plan.

(9) Following the hearing, the governing body may approve a plan if it finds that the plan is feasible and in conformity with the general plan for the development of the community as a whole. A plan which has not been approved by the governing body when recommended by the authority may be recommended again to it with any modifications deemed advisable.

(10) A plan may be modified at any time by the authority, or by the governing body; provided that, if modified after the lease or sale of real property in the project area, the modification must be consented to by the industrial developer of the real property or his successor, or their successors in interest affected by the proposed modification. Where the proposed modification will substantially change the plan as previously approved by the governing body, the modification must similarly be approved by the governing body.

2. As an alternative to the procedures prescribed in subdivisions (2) and (5) of subsection 1, an authority may find an area to be a blighted or insanitary or undeveloped industrial area and in need of industrial or commercial development and may simultaneously prepare a plan and recommend to the governing body of the community the approval of such finding of* a blighted or insanitary or undeveloped industrial area and the approval of a plan, whether prepared by the authority or submitted to the authority, and the governing body may make its finding and approve the plan simultaneously. Simultaneously with such recommendation of a finding of a blighted or insanitary or undeveloped industrial area and recommendation of a plan to the governing body for approval, an authority shall submit the finding of a blighted or insanitary or undeveloped area and the plan to the planning agency, if any, of the community in which the project area is located for review and recommendation as to the conformity of the plan to the general plan for the development of the community as a whole. The planning agency shall submit its written recommendations with respect to the finding of a blighted or insanitary or undeveloped industrial area and the plan to the authority and the local governing body within thirty days after receipt of the findings and the plan for review. Upon receipt of the recommendations of the planning agency, or, if no recommendations are received within the thirty days, then without the recommendations, the governing body may approve the finding of a blighted or insanitary or undeveloped industrial area and may approve the plan in the manner prescribed in subdivisions (8) and (9) of subsection 1.

(L. 1967 p. 172 § 11, A.L. 1980 H.B. 1477, A.L. 1982 H.B. 1411 & 1587)

*Word "or" appears in original rolls.



Section 100.410 Property in a project, how disposed of.

Property in a project, how disposed of.

100.410. Property in a project may be disposed of as follows:

(1) An authority may sell, lease, exchange or otherwise transfer real property, including land and improvements as provided for in the project, or any interest therein in a project area to any developer for industrial and commercial or related uses or for public use in accordance with the plan, subject to such covenants, conditions and restrictions as may be deemed to be in the public interest or to carry out the purposes of this law; provided that such sale, lease, exchange or other transfer, and any agreement relating thereto, may be made only after, or subject to, the approval of the plan by the governing body of the city. Such real property shall be sold, leased or transferred at its fair value for uses in accordance with the plan notwithstanding such value may be less than the cost of such property to the authority. In determining the fair value of real property for uses in accordance with the plan, an authority shall take into account and give consideration to the uses and purposes required by such plan; the restrictions upon, and the covenants, conditions and obligations assumed by, the developer of such property; the objectives of the plan for the prevention of the recurrence of blighted, insanitary or undeveloped industrial areas; and such other matters as the authority shall specify as being appropriate. In fixing rentals and selling prices, an authority shall give consideration to appraisals of the property for such uses made by experts employed by the authority.

(2) An authority shall, by public notice published at least two times in a newspaper having a general circulation in its area of operation, prior to the consideration of any industrial development contract proposal, invite proposals from, and make available all pertinent information to, private industrial developers or any persons interested in undertaking the development of an area, or any part thereof, which the governing body has declared to be in need of industrial development. Such notice shall identify the area and shall state that such further information as is available may be obtained at the office of the authority. The authority shall consider all proposals and the financial and legal ability of the prospective developers to carry out their proposals and may negotiate with any industrial developer for proposals for the purchase or lease of any real property in the industrial clearance project area. The authority may accept such industrial development contract proposal as it deems to be in the public interest and in furtherance of the purposes of this law; provided that the authority has, not less than thirty days prior thereto, notified the governing body in writing of its intention to accept such industrial development contract proposal. Thereafter, the authority may execute such industrial development contract in accordance with the provisions of subdivision (1) of this section and deliver deeds, leases and other instruments and take all steps necessary to effectuate such industrial development contract. In its discretion, the authority may, with regard to the foregoing provisions of this subdivision, dispose of real property in a project area to private developers for redevelopment under such reasonable competitive bidding procedures as it shall prescribe, subject to the provisions of subdivision (1).

(3) In carrying out a project, an authority may:

(a) Convey to the city such real property as, in accordance with the development plan, is to be laid out into streets, alleys and public ways, this power being additional to and not limiting any and all other powers of conveyance of property to cities expressed herein generally or otherwise;

(b) Grant servitudes, easements and rights-of-way for public utilities, sewers, streets and other similar facilities, in accordance with the plan; and

(c) Convey to the municipality, county or other appropriate public body such real property as, in accordance with the plan, is to be used for parks, schools, public buildings, facilities or other public purposes.

(4) An authority may temporarily operate and maintain real property in a project area pending the disposition of the property for industrial development, without regard to the provisions of subdivisions (1) and (2) above, for such uses and purposes as may be deemed desirable even though not in conformity with the plan.

(L. 1967 p. 172 § 12, A.L. 1980 H.B. 1477)



Section 100.420 Authority may exercise power of eminent domain.

Authority may exercise power of eminent domain.

100.420. 1. An authority whose board members are appointed by one or more elected officials shall have the right to acquire by the exercise of the power of eminent domain any real property which it may deem necessary for a project or for its purposes under this law after the adoption by it of a resolution declaring that the acquisition of the real property described therein is necessary for such purposes. Any authority may exercise the power of eminent domain in the manner and under the procedure provided for corporations in chapter 523 and acts amendatory thereof or supplementary thereto.

2. Property already devoted to a public use may be acquired in like manner; provided that no real property belonging to the municipality, the county or the state may be acquired without its consent.

(L. 1967 p. 172 § 13, A.L. 2006 H.B. 1944)



Section 100.430 Bonds, issuance by authority.

Bonds, issuance by authority.

100.430. 1. An authority shall have power to issue bonds from time to time in its discretion for any of its corporate purposes including the payment of principal and interest upon any advances for surveys and plans for projects.

2. An authority shall also have power to issue refunding bonds for the purpose of paying or retiring or in exchange for bonds previously issued by it.

3. An authority may issue such types of bonds as it may determine, including, without limiting the generality of the foregoing, bonds on which the principal and interest are payable:

(1) Exclusively from the income, proceeds, and revenues of the project financed with the proceeds of such bonds; or

(2) Exclusively from the income, proceeds, and revenues of any of its projects whether or not they are financed in whole or in part with the proceeds of such bonds.

4. Provided, that any such bonds may be additionally secured by a pledge of any loan, grant or contributions, or parts thereof, from the federal government or other source, or a mortgage of any project or projects of the authority.

(L. 1967 p. 172 § 14)



Section 100.440 Bonds, how issued, authorized and sold.

Bonds, how issued, authorized and sold.

100.440. 1. Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, not in excess of the maximum rate, if any, applicable to general and business corporations, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, with or without premium, as such resolution, its trust indenture or mortgage may provide.

2. The bonds shall be sold at not less than ninety-five percent of par at public or, if the authority determines it is in the best interest of the authority, at private sale, notwithstanding the provisions of section 108.170. The reason or reasons why private sale is in the best interest of the authority shall be set forth in the order or resolution authorizing the private sale; provided, however, that any issue in excess of ten million dollars shall be sold only at public sale; provided, further, that notice of such public or private sale shall be published in a newspaper having a general circulation in the area of operation and such medium of publication as the authority may deem at least once and not later than ten days prior to such public or private sale. The decision of the authority shall be conclusive.

(L. 1967 p. 172 § 15, A.L. 1974 2d Ex. Sess. S.B. 1, A.L. 1976 H.B. 1359, A.L. 1980 H.B. 1477, A.L. 1982 H.B. 1411 & 1587)



Section 100.445 Allowable rates of interest.

Allowable rates of interest.

100.445. If the interest rates allowed under the provisions of this act* are greater than the interest rates allowed under the provisions of senate bill no. 554** of the second regular session of the eightieth general assembly, then the interest rates allowed under this act* shall prevail over the interest rates set in senate bill no. 554**.

(L. 1980 H.B. 1477 § 2)

*"This act" (H.B. 1477, 1980) contained this section and sections 100.310, 100.330, 100.390, 100.400, 100.410 and 100.440.

**Senate Bill 554 of the second regular session of the 80th General Assembly, 1980, enacted sections 108.450, 108.455, 108.460, 108.465, 108.470.



Section 100.450 Bonds, no personal liability on, not a debt of issuing subdivision or state--interest on bonds exempt from income tax.

Bonds, no personal liability on, not a debt of issuing subdivision or state--interest on bonds exempt from income tax.

100.450. 1. Neither the commissioners of any authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. Bonds issued under this section by an authority, created by or pursuant to sections * shall not be a debt of the municipality, the county or the state and neither the municipality, the county or the state shall be liable thereon nor in any event shall such bonds be payable out of any funds or properties other than those acquired for the purposes of this law and such bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

2. Bonds of an authority are declared to be issued for an essential public and governmental purpose and to be public instrumentalities, and interest thereon and income therefrom shall be exempt from income taxes.

(L. 1967 p. 172 § 16)

*Apparent omission in text of original rolls.



Section 100.460 Signatures on bonds, validity of--bonds negotiable--conclusive presumption that bond was issued for stated purpose.

Signatures on bonds, validity of--bonds negotiable--conclusive presumption that bond was issued for stated purpose.

100.460. 1. In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this law shall be fully negotiable.

2. In any suit, action or proceeding involving the validity or enforceability of any bond of any authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a project, as herein defined, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located and carried out in accordance with the purposes and provisions of this law.

(L. 1967 p. 172 § 17)



Section 100.470 Payment of bonds secured, how.

Payment of bonds secured, how.

100.470. In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, shall have power:

(1) To pledge all or any part of its gross or net rents, fees or revenues from projects to which its right then exists or may thereafter come into existence;

(2) To mortgage all or any part of its real or personal property in a project then owned or thereafter acquired;

(3) To covenant against pledging all or any part of its rents, fees and revenues from projects, or against mortgaging all or any part of its real or personal property in a project, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any project or any part thereof; and to covenant as to what other, or additional, debts or obligations may be incurred by it;

(4) To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds; to covenant against extending the time for the payment of its bonds or interest thereon; and to covenant for the redemption of the bonds and to provide the terms and conditions thereof;

(5) To covenant, subject to the limitations contained in this law, as to the amount of revenues to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds;

(6) To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(7) To covenant as to the use, maintenance and replacement of any or all of its real or personal property, the insurance to be carried thereon and the use and disposition of insurance moneys, and to warrant its title to such property;

(8) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenants, conditions or obligation; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(9) To vest in any obligees of the authority the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in any obligee or obligees holding a specified amount in bonds the right, in the event of a default by said authority, to take possession of and use, operate and manage any project or any part thereof, title to which is in the authority, or any funds connected therewith, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with such obligees; to provide for the powers and duties of such obligees and to limit the liabilities thereof; and to provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds; and

(10) To exercise all or any part or combination of the powers herein granted; to make such covenants, other than and in addition to the covenants herein expressly authorized, and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

(L. 1967 p. 172 § 18)



Section 100.480 Powers of obligee granted by authority.

Powers of obligee granted by authority.

100.480. Any authority shall have power by its resolution, trust indenture, mortgage, lease or other contract to confer upon an obligee holding or representing a specified amount in bonds, the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

(1) To cause possession of any project or any part thereof, title to which is in the authority, to be surrendered to any such obligee;

(2) To obtain the appointment of a receiver of any project of said authority or any part thereof, title to which is in the authority, and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of, carry out, operate and maintain such project or any part thereof and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said authority as the court shall direct; and

(3) To require said authority and the commissioners, officers, agents and employees thereof to account as if it and they were the trustees of an express trust.

(L. 1967 p. 172 § 19)



Section 100.490 Obligee, rights of, exception.

Obligee, rights of, exception.

100.490. An obligee of an authority shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus suit, action or proceeding at law or in equity, to compel said authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said authority with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said authority and the fulfillment of all duties imposed upon said authority by this law; and

(2) By suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said authority.

(L. 1967 p. 172 § 20)



Section 100.500 Bonds or other obligations legal investments for enumerated purposes, when.

Bonds or other obligations legal investments for enumerated purposes, when.

100.500. All public officers, municipal corporations, political subdivisions and public bodies, all banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on insurance business, and all executors, administrators, curators, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bond or other obligations issued by an authority pursuant to this law or commission, or agency or any other public body in the United States for industrial purposes, when such bonds and other obligations are secured by a contract for financial assistance to be paid by the federal government or any agency thereof and such bonds and other obligations shall be authorized security for all public deposits. It is the purpose of this section to authorize any persons, political subdivisions and officers, public or private, to use any funds owned or controlled by them for the purchase of any such bonds or other obligations. However, nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities.

(L. 1967 p. 172 § 21)



Section 100.510 Contracts with federal government, provisions for conveyance of project and land to federal government--authorized, reconveyance when.

Contracts with federal government, provisions for conveyance of project and land to federal government--authorized, reconveyance when.

100.510. In any contract for financial assistance with the federal government the authority may obligate itself, which obligation shall be specifically enforceable and shall not constitute a mortgage, notwithstanding any other laws, to convey to the federal government possession of or title to the project and land therein to which such contract relates which is owned by the authority, upon the occurrence of a substantial default, as defined in such contract, with respect to the covenants or conditions to which the authority is subject; such contract may further provide that in case of such conveyance, the federal government may complete, operate, manage, lease, convey or otherwise deal with the project in accordance with the terms of such contract; provided, that the contract requires that, as soon as practicable after the federal government is satisfied that all defaults with respect to the project have been cured and that the project will thereafter be operated in accordance with the terms of the contract, the federal government shall reconvey to the authority the project as then constituted.

(L. 1967 p. 172 § 22)



Section 100.520 Execution or judicial process, property and funds of authority exempt from, exceptions.

Execution or judicial process, property and funds of authority exempt from, exceptions.

100.520. All property including funds of an authority shall be exempt from levy and sale by virtue of an execution, and no execution or other judicial process shall issue against the same nor shall judgment against an authority be a charge or lien upon its property; provided, however, that the provisions of this section shall not apply to or limit the right of obligees to foreclose or otherwise enforce any mortgage of an authority or the right of obligees to pursue any remedies for the enforcement of any pledge or lien given by the authority on its rents, fees, grants or revenues.

(L. 1967 p. 172 § 23)



Section 100.530 Public bodies may assist a project, how.

Public bodies may assist a project, how.

100.530. For the purpose of aiding and cooperating in the planning, undertaking or carrying out of a project located within the area in which it is authorized to act, any public body may, upon such terms, with reasonable consideration, as it may determine:

(1) Dedicate, sell, convey or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges therein to an authority;

(2) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished in compliance with a plan;

(3) Furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places, which it is otherwise empowered to undertake;

(4) Plan or replan, zone or rezone any part of the public body or make exceptions from building regulations and ordinances if such functions are of the character which the public body is otherwise empowered to perform;

(5) Cause administrative and other services to be furnished to the authority of the character which the public body is otherwise empowered to undertake or furnish for the same or other purposes;

(6) Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section;

(7) Do any and all things necessary or convenient to aid and cooperate in the planning or carrying out of a plan;

(8) Lend, grant or contribute funds to an authority;

(9) Employ any funds belonging to or within the control of such public body, including funds derived from the sale or furnishing of property, service, or facilities to an authority, in the purchase of the bonds or other obligations of an authority and, as the holder of such bonds or other obligations, exercise the rights connected therewith; and

(10) Enter into agreements, which may extend over any period, notwithstanding any provision or rule of law to the contrary, with an authority respecting action to be taken by such public body pursuant to any of the powers granted by this law. If at any time title to, or possession of, any project is held by any public body or governmental agency, other than the authority, authorized by law to engage in the undertaking, carrying out or administration of projects, including any agency or instrumentality of the United States of America, the provisions of such agreements shall inure to the benefit of and* may be enforced by such public body or governmental agency.

(L. 1967 p. 172 § 24)

*Word "any" appears in original rolls.



Section 100.540 Sales by public body to authority, how made.

Sales by public body to authority, how made.

100.540. Any sale, conveyance, lease or agreement provided for in section 100.530 may be made by a public body without appraisal, public notice, advertisement or public bidding.

(L. 1967 p. 172 § 25)



Section 100.550 Cities may levy taxes or sell bonds to finance grants to an authority.

Cities may levy taxes or sell bonds to finance grants to an authority.

100.550. Any city located in whole or in part within the area of operation of an authority may grant funds to an authority for the purpose of aiding such authority in carrying out any of its powers and functions under this law. To obtain funds for this purpose the community may levy taxes or may issue and sell its bonds. Any bonds to be issued by the city pursuant to the provisions of this section shall be issued in the manner and within the limitations, except as herein otherwise provided, prescribed by the laws of this state for the issuance and authorization of such bonds for public purposes generally.

(L. 1967 p. 172 § 26)



Section 100.560 Two or more authorities may cooperate in a project.

Two or more authorities may cooperate in a project.

100.560. 1. Any two or more authorities may join or cooperate with one another in the exercise of any or all of the powers conferred hereby for the purpose of planning, undertaking or financing a project or projects located within the area or areas of operation of any one or more of said authorities.

2. When a project or projects are planned, undertaken or financed on a regional or unified metropolitan basis, the terms "governing body" and "community" as used in this law shall mean the governing bodies of the appropriate communities and the appropriate communities cooperating in the planning, undertaking or financing of such project or projects.

(L. 1967 p. 172 § 27)



Section 100.570 Ad valorem tax benefits available, when.

Ad valorem tax benefits available, when.

100.570. The ad valorem tax exemption benefits contained in chapter* 353, RSMo 1959, of "The Urban Redevelopment Corporation Law" and more specifically in sections 353.110 and 353.150(4), shall not be available to any urban redevelopment corporation on lands and improvements situated within a project area under this law, unless the governing body by a three-fourths vote of such body approves the ad valorem tax exemption benefits.

(L. 1967 p. 172 § 28)

*Word "section" appears in original rolls.



Section 100.580 Annual report of authority, contents--satisfactory progress of projects, procedure to determine.

Annual report of authority, contents--satisfactory progress of projects, procedure to determine.

100.580. 1. At least once a year, an authority shall file with the clerk a report of its activities for the preceding year, and shall make recommendations with reference to such additional legislation or other action as it deems necessary in order to carry out the purposes of this law.

2. Within sixty days after August 13, 1982, and every five years thereafter, the governing body shall hold a public hearing regarding those industrial development projects under the jurisdiction of the authority. The purpose of the hearing shall be to determine if the authority is making satisfactory progress under the proposed time schedule contained within the approved plans for completion of such projects. Notice of such public hearing shall be given in a newspaper of general circulation in the area served by the authority once each week for four weeks immediately prior to the hearing.

(L. 1967 p. 172 § 29, A.L. 1982 H.B. 1411 & 1587)



Section 100.590 Authority may assume projects of constitutional charter cities, when.

Authority may assume projects of constitutional charter cities, when.

100.590. Any authority empowered to undertake and carry out projects in a constitutional charter city under this law is hereby authorized to and may, upon such terms and conditions as it may determine not inconsistent with this law, and with the consent of the governing body of such constitutional charter city, contract to and take over, assume, continue and carry out all undertakings, obligations, rights, powers, plans and activities, not inconsistent with this law, of such constitutional charter city relating to planned or existing projects for industrial development.

(L. 1967 p. 172 § 30)



Section 100.600 Any municipality authorized to prepare a master plan for physical development of community.

Any municipality authorized to prepare a master plan for physical development of community.

100.600. The governing body of any municipality, which is not otherwise authorized to establish a planning agency with power to prepare a master plan for the physical development of the community, is hereby authorized and empowered to prepare such a master plan for the purposes of initiating and carrying out a project under this law.

(L. 1967 p. 172 § 31)



Section 100.610 Law to be liberally construed.

Law to be liberally construed.

100.610. This law shall be construed liberally to effectuate the purposes hereof. Insofar as the provisions of this law are inconsistent with the provisions of any other law, the provisions of this law shall be controlling.

(L. 1967 p. 172 § 32)



Section 100.620 Powers conferred in this law to be supplemental to existing powers.

Powers conferred in this law to be supplemental to existing powers.

100.620. The powers conferred by this law shall be in addition and supplemental to the powers conferred by any other law.

(L. 1967 p. 172 § 33)



Section 100.700 Title.

Title.

100.700. Sections 100.700 to 100.850 shall be known as the "Missouri Business Use Incentives for Large-Scale Development Act".

(L. 1996 H.B. 1237 § 7)



Section 100.710 Definitions.

Definitions.

100.710. As used in sections 100.700 to 100.850, the following terms mean:

(1) "Assessment", an amount of up to five percent of the gross wages paid in one year by an eligible industry to all eligible employees in new jobs, or up to ten percent if the economic development project is located within a distressed community as defined in section 135.530;

(2) "Board", the Missouri development finance board as created by section 100.265;

(3) "Certificates", the revenue bonds or notes authorized to be issued by the board pursuant to section 100.840;

(4) "Credit", the amount agreed to between the board and an eligible industry, but not to exceed the assessment attributable to the eligible industry's project;

(5) "Department", the Missouri department of economic development;

(6) "Director", the director of the department of economic development;

(7) "Economic development project":

(a) The acquisition of any real property by the board, the eligible industry, or its affiliate; or

(b) The fee ownership of real property by the eligible industry or its affiliate; and

(c) For both paragraphs (a) and (b) of this subdivision, "economic development project" shall also include the development of the real property including construction, installation, or equipping of a project, including fixtures and equipment, and facilities necessary or desirable for improvement of the real property, including surveys; site tests and inspections; subsurface site work; excavation; removal of structures, roadways, cemeteries and other surface obstructions; filling, grading and provision of drainage, storm water retention, installation of utilities such as water, sewer, sewage treatment, gas, electricity, communications and similar facilities; off-site construction of utility extensions to the boundaries of the real property; and the acquisition, installation, or equipping of facilities on the real property, for use and occupancy by the eligible industry or its affiliates;

(8) "Eligible employee", a person employed on a full-time basis in a new job at the economic development project averaging at least thirty-five hours per week who was not employed by the eligible industry or a related taxpayer in this state at any time during the twelve-month period immediately prior to being employed at the economic development project. For an essential industry, a person employed on a full-time basis in an existing job at the economic development project averaging at least thirty-five hours per week may be considered an eligible employee for the purposes of the program authorized by sections 100.700 to 100.850;

(9) "Eligible industry", a business located within the state of Missouri which is engaged in interstate or intrastate commerce for the purpose of manufacturing, processing or assembling products, conducting research and development, or providing services in interstate commerce, office industries, or agricultural processing, but excluding retail, health or professional services. "Eligible industry" does not include a business which closes or substantially reduces its operation at one location in the state and relocates substantially the same operation to another location in the state. This does not prohibit a business from expanding its operations at another location in the state provided that existing operations of a similar nature located within the state are not closed or substantially reduced. This also does not prohibit a business from moving its operations from one location in the state to another location in the state for the purpose of expanding such operation provided that the board determines that such expansion cannot reasonably be accommodated within the municipality in which such business is located, or in the case of a business located in an incorporated area of the county, within the county in which such business is located, after conferring with the chief elected official of such municipality or county and taking into consideration any evidence offered by such municipality or county regarding the ability to accommodate such expansion within such municipality or county. An eligible industry must:

(a) Invest a minimum of fifteen million dollars, or ten million dollars for an office industry, in an economic development project; and

(b) Create a minimum of one hundred new jobs for eligible employees at the economic development project or a minimum of five hundred jobs if the economic development project is an office industry or a minimum of two hundred new jobs if the economic development project is an office industry located within a distressed community as defined in section 135.530, or in the case of an approved company for a project for a world headquarters of a business whose primary function is tax return preparation in any home rule city with more than four hundred thousand inhabitants and located in more than one county, create a minimum of one hundred new jobs for eligible employees at the economic development project. An industry that meets the definition of "essential industry" may be considered an eligible industry for the purposes of the program authorized by sections 100.700 to 100.850.

Notwithstanding the preceding provisions of this subdivision, a development agency, as such term is defined in subdivision (3) of section 100.255, or a corporation, limited liability company, or partnership formed on behalf of a development agency, at the option of the board, may be authorized to act as an eligible industry with such obligations and rights otherwise applicable to an eligible industry, including the rights of an approved company under section 100.850, so long as the eligible industry otherwise meets the requirements imposed by this subsection;

(10) "Essential industry", a business that otherwise meets the definition of eligible industry except an essential industry shall:

(a) Be a targeted industry;

(b) Be located in a home rule city with more than twenty-six thousand but less than twenty-seven thousand inhabitants located in any county with a charter form of government and with more than one million inhabitants or in a city of the fourth classification with more than four thousand three hundred but fewer than four thousand four hundred inhabitants and located in any county with a charter form of government and with more than one million inhabitants;

(c) Have maintained at least two thousand jobs at the proposed economic development project site each year for a period of four years preceding the year in which application for the program authorized by sections 100.700 to 100.850 is made and during the year in which said application is made;

(d) Retain, at the proposed economic development project site, the level of employment that existed at the site in the taxable year immediately preceding the year in which application for the program, authorized by sections 100.700 to 100.850, is made. Retention of such level of employment shall commence three years from the date of issuance of the certificates and continue for the duration of the certificates; and

(e) Invest a minimum of five hundred million dollars in the economic development project by the end of the third year after the issuance of the certificates under this program;

(11) "New job", a job in a new or expanding eligible industry not including jobs of recalled workers, replacement jobs or jobs that formerly existed in the eligible industry in the state. For an essential industry, an existing job may be considered a new job for the purposes of the program authorized by sections 100.700 to 100.850;

(12) "Office industry", a regional, national or international headquarters, a telecommunications operation, a computer operation, an insurance company, or a credit card billing and processing center;

(13) "Program costs", all necessary and incidental costs of providing program services including payment of the principal of premium, if any, and interest on certificates, including capitalized interest, issued to finance a project, and funding and maintenance of a debt service reserve fund to secure such certificates. Program costs shall include:

(a) Obligations incurred for labor and obligations incurred to contractors, subcontractors, builders and materialmen in connection with the acquisition, construction, installation or equipping of an economic development project;

(b) The cost of acquiring land or rights in land and any cost incidental thereto, including recording fees;

(c) The cost of contract bonds and of insurance of all kinds that may be required or necessary during the course of acquisition, construction, installation or equipping of an economic development project which is not paid by the contractor or contractors or otherwise provided for;

(d) All costs of architectural and engineering services, including test borings, surveys, estimates, plans and specifications, preliminary investigations and supervision of construction, as well as the costs for the performance of all the duties required by or consequent upon the acquisition, construction, installation or equipping of an economic development project;

(e) All costs which are required to be paid under the terms of any contract or contracts for the acquisition, construction, installation or equipping of an economic development project; and

(f) All other costs of a nature comparable to those described in this subdivision;

(14) "Program services", administrative expenses of the board, including contracted professional services, and the cost of issuance of certificates;

(15) "Targeted industry", an industry or one of a cluster of industries that is identified by the department as critical to the state's economic security and growth and affirmed as such by the joint committee on economic development policy and planning established in section 620.602.

(L. 1996 H.B. 1237 § 8, A.L. 1998 H.B. 1656, A.L. 2003 H.B. 289 merged with S.B. 620, A.L. 2004 H.B. 1182 merged with S.B. 1155 merged with S.B. 1394, A.L. 2005 S.B. 343, A.L. 2006 S.B. 645)

Contingent expiration date, see § 135.284



Section 100.720 Additional powers of Missouri development finance board--certificates, state credit for.

Additional powers of Missouri development finance board--certificates, state credit for.

100.720. 1. The Missouri development finance board shall have, in addition to the powers provided to it in sections 100.250 to 100.297, and with the approval of the department, all the powers necessary to carry out and effectuate the purposes and provisions of sections 100.700 to 100.850, including, but not limited to, the power to:

(1) Provide and finance economic development projects, pursuant to the provisions of sections 100.700 to 100.850, and cooperate with eligible industries in order to promote, foster and support economic development within the state;

(2) Conduct hearings and inquiries, in the manner and by the methods as it deems desirable, for the purpose of gathering information with respect to eligible industries and economic development projects, and for the purpose of making any determinations necessary or desirable in the furtherance of sections 100.700 to 100.850; and

(3) Negotiate the terms of, including the amount of project costs, and enter into financing agreements with eligible industries, and in connection therewith to acquire, convey, sell, mortgage, finance or otherwise dispose of any property, real or personal, loan bond proceeds, and permit the use of assessments, in connection with an economic development project, and to pay, or cause to be paid, in accordance with the provisions of a financing agreement, the program costs of an economic development project from any funds available therefor.

2. Certificates issued by the board pursuant to the provisions of sections 100.700 to 100.850 shall not constitute an indebtedness or liability of the state of Missouri within the meaning of any state constitutional provision or statutory limitation, shall not constitute a pledge of the faith and credit of the state of Missouri, shall not be guaranteed by the credit of the state, and unless approved by a concurrent resolution of the general assembly, no certificate in default shall be paid by the state of Missouri.

(L. 1996 H.B. 1237 § 9)



Section 100.730 Establishment of procedures to determine eligible industries--authority to request information.

Establishment of procedures to determine eligible industries--authority to request information.

100.730. 1. The department, in conjunction with the board, shall establish the procedures and standards for the determination and approval of eligible industries and their economic development projects by the promulgation of rules or regulations in accordance with sections 100.700 to 100.850, chapter 536, and section 620.1066. These rules or regulations shall mandate the evaluation of the credit worthiness of eligible industries, the number of new jobs to be provided by an economic development project to residents of the state, and the likelihood of the economic success of the economic development project. No economic development project which will result in the replacement of facilities existing in the state shall be approved by the board.

2. With respect to each eligible industry making an application to the board for incentives, and with respect to the economic development project described in the application, the board shall request relevant information, documentation and other materials and make inquiries of the applicant as necessary or appropriate. After a diligent review of relevant materials and completion of its inquiries, the board may by resolution designate an economic development project.

(L. 1996 H.B. 1237 § 10)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 100.740 Financing agreement, authority to enter into.

Financing agreement, authority to enter into.

100.740. The board may enter into, with the approval of the department and in consultation with the office of administration, with any eligible industry, a financing agreement with respect to its economic development project. Subject to the inclusion of the mandatory provisions set forth in sections 100.700 to 100.850, the terms and provisions of each financing agreement shall be determined by negotiations between the board and the eligible industry.

(L. 1996 H.B. 1237 § 11)



Section 100.750 Financing agreement, contents.

Financing agreement, contents.

100.750. The financing agreement shall provide in substance that:

(1) It may be assigned by the eligible industry only upon the prior written consent of the board following the adoption of a resolution by the board to such effect; and

(2) Upon default by the eligible industry in any obligations under the financing agreement or other documents evidencing, securing or related to the eligible industry's obligations, the board shall have the right, at its option, to:

(a) Declare the financing agreement or other such documents in default;

(b) Accelerate and declare the total of all such payments due by the eligible industry and sell the economic development project at public, private, or judicial sale;

(c) Pursue any remedy provided under the financing agreement or other such documents;

(d) Be entitled to the appointment of a receiver by the circuit court wherein any part of the economic development project is located; and

(e) Pursue any other applicable legal remedy.

(L. 1996 H.B. 1237 § 12)



Section 100.760 Credit agreement, conditions.

Credit agreement, conditions.

100.760. After receipt of an application, the board may, with the approval of the department, enter into an agreement with an eligible industry for a credit pursuant to sections 100.700 to 100.850 if the board determines that all of the following conditions exist:

(1) The applicant's project will create new jobs that were not jobs previously performed by employees of the applicant in Missouri;

(2) The applicant's project is economically sound and will benefit the people of Missouri by increasing opportunities for employment and strengthening the economy of Missouri;

(3) Significant local incentives with respect to the project or eligible industry have been committed, which incentives may consist of:

(a) Cash or in-kind incentives derived from any nonstate source, including incentives provided by the affected political subdivisions, private industry and/or local chambers of commerce or similar such organizations; and/or

(b) Relief from local taxes, in either case as acceptable to the board;

(4) Receiving the credit is a major factor in the applicant's decision to go forward with the project and not receiving the credit will result in the applicant not creating new jobs in Missouri; and

(5) Awarding the credit will result in an overall positive fiscal impact to the state.

(L. 1996 H.B. 1237 § 13, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2009 H.B. 191)

Effective 6-04-09



Section 100.770 Factors considered in awarding credit.

Factors considered in awarding credit.

100.770. In determining the credit that should be awarded, the board shall take into consideration the following factors:

(1) The economy of the county where the projected investment is to occur;

(2) The potential impact on the economy of Missouri;

(3) The payroll attributable to the project;

(4) The capital investment attributable to the project;

(5) The amount the average wage paid by the applicant exceeds the average wage paid within the county in which the project will be located;

(6) The costs to Missouri and the affected political subdivisions with respect to the project; and

(7) The financial assistance that is otherwise provided by Missouri and the affected political subdivisions.

(L. 1996 H.B. 1237 § 14, A.L. 2009 H.B. 191)

Effective 6-04-09



Section 100.780 Board authority to determine projects, assessments, credits and refunds, credit and assessment time limit.

Board authority to determine projects, assessments, credits and refunds, credit and assessment time limit.

100.780. The board shall determine the amount and duration of a project and its associated assessments, credits and refunds. The credit amount may not exceed the estimated assessment. Assessments made for any project may not exceed a period of fifteen years.

(L. 1996 H.B. 1237 § 15)



Section 100.790 Agreement contents.

Agreement contents.

100.790. An agreement between the board and an eligible industry shall include all of the following:

(1) A detailed description of the project that is the subject of the agreement;

(2) A specific method for determining the number of new employees employed during a taxable year who are performing jobs not previously performed by an employee of the eligible industry;

(3) A requirement that the taxpayer shall annually report to the board the number of new employees who are performing jobs not previously performed by an employee, the total amount of salaries and wages paid to eligible employees in new jobs, and any other information the board needs to perform its duties pursuant to sections 100.700 to 100.850;

(4) A requirement that the taxpayer shall provide written notification to the director and the board not more than thirty days after the taxpayer makes or receives a proposal that would transfer the taxpayer's state tax liability obligations to a successor taxpayer;

(5) Any other performance conditions that the board and the director determine are appropriate; and

(6) A requirement that the taxpayer shall maintain operations at the project location for at least a period of time equal to the number of years for which credits are authorized in the financing agreement with the board.

(L. 1996 H.B. 1237 § 16)



Section 100.800 Noncompliance by eligible industry, determination, penalty.

Noncompliance by eligible industry, determination, penalty.

100.800. If the board determines that an eligible industry, which has received a credit pursuant to sections 100.700 to 100.850, is not complying with the requirements of the credit agreement or all of the provisions of sections 100.700 to 100.850, the board shall, after giving the industry an opportunity to explain the noncompliance, notify the department of revenue of the noncompliance and request a penalty. The board shall state the amount of the penalty, which may not exceed the sum of any previously allowed assessments pursuant to sections 100.700 to 100.850.

(L. 1996 H.B. 1237 § 17)



Section 100.810 Evaluation of program.

Evaluation of program.

100.810. On an annual basis, the director shall provide for an evaluation of the program. The evaluation shall include an assessment of the effectiveness of the program in creating new jobs in Missouri and of the revenue impact of the program. The director shall submit a report on the evaluation to the governor, the president pro tem of the senate, and the speaker of the house of representatives.

(L. 1996 H.B. 1237 § 18)



Section 100.820 Program costs, how paid, assessments.

Program costs, how paid, assessments.

100.820. An agreement between the board and an eligible industry shall provide that all or part of program costs are to be met by receipt of assessments. Assessments shall be based upon wages paid to eligible employees. If business or employment conditions cause the amount of the assessment to be less than the amount projected in the agreement for any time period, then the employer shall pay to the board the amount of such difference, then a portion of withholding tax paid by the employer pursuant to sections 143.191 to 143.265 may be credited to the board by the amount of such difference. The employer shall remit the amount of the assessment to the board. When all program costs, including the principal of, premium, if any, and interest on the certificates have been paid, the employer credits shall cease.

(L. 1996 H.B. 1237 § 19)



Section 100.830 Special fund, purposes--certification by employer.

Special fund, purposes--certification by employer.

100.830. 1. The board shall establish a special fund for and in the name of each project. All received by the board in respect of the project and required by the agreement to be used to pay program costs for the project shall be deposited in the special fund. Amounts held in the special fund may be used and disbursed by the board only to pay program costs for the project.

2. Any disbursement in respect of a project pursuant to the provisions of sections 100.700 to 100.850, and the special fund into which it is paid, may be irrevocably pledged by the board for the payment of the principal of, premium, if any, and interest on the certificate issued by the board to finance or refinance, in whole or in part, the project.

3. The employer shall certify to the department of revenue that the assessment is in accordance with an agreement and shall provide other information the department may require.

4. If an agreement provides that all or part of program costs are to be met by receipt of assessments, the provisions of this section shall also apply to any successor to the original employer until such time as the principal and interest on the certificates have been paid.

(L. 1996 H.B. 1237 § 20)



Section 100.840 Board, powers to borrow money--issue and sell certificates--sale or exchange of refunding certificates--certificates not indebtedness of state.

Board, powers to borrow money--issue and sell certificates--sale or exchange of refunding certificates--certificates not indebtedness of state.

100.840. 1. To provide funds for the present payment of the costs of economic development projects, the board may borrow money and issue and sell certificates payable from a sufficient portion of the future receipts of payments authorized by the agreement. The receipts shall be pledged to the payment of principal of and interest on the certificates. Certificates may be sold at public sale or at private sale at par, premium, or discount of not less than ninety-five percent of the par value thereof, at the discretion of the board, and may bear interest at such rate or rates as the board shall determine, notwithstanding the provisions of section 108.170 to the contrary. Certificates may be issued with respect to a single project or multiple projects and may contain terms or conditions as the board may provide by resolution authorizing the issuance of the certificates.

2. Certificates issued to refund other certificates may be sold at public sale or at private sale as provided in this section with the proceeds from the sale to be used for the payment of the certificates being refunded. The refunding certificates may be exchanged in payment and discharge of the certificates being refunded, in installments at different times or an entire issue or series at one time. Refunding certificates may be sold or exchanged at any time on, before, or after the maturity of the outstanding certificates to be refunded. Certificates may be issued for the purpose of refunding a like, greater or lesser principal amount of certificates and may bear a higher, lower or equivalent rate of interest than the certificates being renewed or refunded.

3. The board shall determine if revenues provided in the agreement are sufficient to secure the faithful performance of obligations in the agreement.

4. Certificates issued pursuant to this section shall not be deemed to be an indebtedness of the state or the board or of any political subdivision of the state.

(L. 1996 H.B. 1237 § 21, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2003 H.B. 289 and S.B. 620)

Effective 6-18-03 (S.B. 620)

7-07-03 (H.B. 289)

Contingent expiration date, see § 135.284



Section 100.850 Assessments remittal, job development assessment fee--company records available to board, when--when remitted assessment ceases--tax credit amount, cap, claiming credit--refunds.

Assessments remittal, job development assessment fee--company records available to board, when--when remitted assessment ceases--tax credit amount, cap, claiming credit--refunds.

100.850. 1. The approved company shall remit to the board a job development assessment fee, not to exceed five percent of the gross wages of each eligible employee whose job was created as a result of the economic development project, or not to exceed ten percent if the economic development project is located within a distressed community as defined in section 135.530, for the purpose of retiring bonds which fund the economic development project.

2. Any approved company remitting an assessment as provided in subsection 1 of this section shall make its payroll books and records available to the board at such reasonable times as the board shall request and shall file with the board documentation respecting the assessment as the board may require.

3. Any assessment remitted pursuant to subsection 1 of this section shall cease on the date the bonds are retired.

4. Any approved company which has paid an assessment for debt reduction shall be allowed a tax credit equal to the amount of the assessment. The tax credit may be claimed against taxes otherwise imposed by chapters 143 and 148, except withholding taxes imposed under the provisions of sections 143.191 to 143.265, which were incurred during the tax period in which the assessment was made.

5. In no event shall the aggregate amount of tax credits authorized by subsection 4 of this section exceed twenty-five million dollars annually. Of such amount, nine hundred fifty thousand dollars shall be reserved for an approved project for a world headquarters of a business whose primary function is tax return preparation that is located in any home rule city with more than four hundred thousand inhabitants and located in more than one county, which amount reserved shall end in the year of the final maturity of the certificates issued for such approved project.

6. The director of revenue shall issue a refund to the approved company to the extent that the amount of credits allowed in subsection 4 of this section exceeds the amount of the approved company's income tax.

(L. 1996 H.B. 1237 § 22, A.L. 1998 H.B. 1656, A.L. 2003 H.B. 289 and S.B. 620, A.L. 2004 H.B. 1182 and S.B. 1155 and S.B. 1394, A.L. 2005 S.B. 343, A.L. 2009 H.B. 191)

Effective 6-04-09









TITLE VIII PUBLIC OFFICERS AND EMPLOYEES, BONDS AND RECORDS

Chapter 103 Health Plan for State Employees

Section 103.003 Definitions.

Definitions.

103.003. As used in sections 103.003 to 103.175, the following terms mean:

(1) "Actuarial reserves", the necessary funding required to pay all the medical expenses for services provided to members of the plan but for which the claims have not yet been received by the claims administrator;

(2) "Actuary", a member of the American Academy of Actuaries or who is an enrolled actuary under the Employee Retirement Income Security Act of 1974;

(3) "Agency", a state-sponsored institution of higher learning, political subdivision or governmental entity or instrumentality;

(4) "Alternative delivery health care program", a plan of covered benefits that pays medical expenses through an alternate mechanism rather than on a fee-for-service basis. This includes, but is not limited to, health maintenance organizations and preferred provider organizations, all of which shall include chiropractic physicians licensed under chapter 331, in the provider networks or organizations;

(5) "Board", the board of trustees of the Missouri consolidated health care plan;

(6) "Claims administrator", an agency contracted to process medical claims submitted from providers or members of the plan and their dependents;

(7) "Coordination of benefits", to work with another group-sponsored health care plan which also covers a member of the plan to ensure that both plans pay their appropriate amount of the health care expenses incurred by the member;

(8) "Covered benefits", a schedule of covered services, including chiropractic services, which are payable under the plan;

(9) "Employee", any person employed full time by the state or a participating member agency, or a person eligible for coverage by a state-sponsored retirement system or a retirement system sponsored by a participating member agency of the plan;

(10) "Evidence of good health", medical information supplied by a potential member of the plan that is reviewed to determine the financial risk the person represents to the plan and the corresponding determination of whether or not he or she should be accepted into the plan;

(11) "Health care plan", any group medical benefit plan providing coverage on an expense-incurred basis, any HMO, any group service or indemnity contract issued by a health plan of any type or description;

(12) "Medical benefits coverages" shall include services provided by chiropractic physicians as well as physicians licensed under chapter 334;

(13) "Medical expenses", costs for services performed by a provider and covered under the plan;

(14) "Missouri consolidated health care plan benefit fund account", the benefit trust fund account containing all payroll deductions, payments, and income from all sources for the plan;

(15) "Officer", an elected official of the state of Missouri;

(16) "Participating member agency", a state-sponsored institution of higher learning, political subdivision or governmental entity that has elected to join the plan and has been accepted by the board;

(17) "Plan year", a twelve-month period designated by the board which is used to calculate the annual rate categories and the appropriate coverage;

(18) "Provider", a physician, hospital, pharmacist, psychologist, chiropractic physician or other licensed practitioner who or which provides health care services within the respective scope of practice of such practitioner pursuant to state law and regulation;

(19) "Retiree", a person who is not an employee and is receiving or is entitled to receive an annuity benefit from a state-sponsored retirement system or a retirement system of a participating member agency of the plan or becomes eligible for retirement benefits because of service with a participating member agency.

(L. 1992 H.B. 1574 § 1 subsec. 1, A.L. 1995 S.B. 410, A.L. 1996 H.B. 1400, A.L. 2000 S.B. 885)



Section 103.005 Missouri consolidated health care plan established, purpose--powers to carry out plan.

Missouri consolidated health care plan established, purpose--powers to carry out plan.

103.005. For the purpose of covering medical expenses of the officers, employees and retirees, the eligible dependents of officers, employees and retirees and to the surviving spouses and children of deceased officers, employees and retirees of the state and participating member agencies of the state, there is hereby created and established a health care plan which shall be a body corporate, which shall be under the management of the board of trustees herein described, and shall be known as the "Missouri Consolidated Health Care Plan". Notwithstanding any provision of law to the contrary, such plan may sue and be sued, transact business, contract, invest funds and hold cash, securities and other property and shall be vested with such other powers as may be necessary or proper to enable it, its officers, employees, and agents to carry out fully and effectively all the purposes of sections 103.003 to 103.175.

(L. 1992 H.B. 1574 § 1 subsec. 2)



Section 103.008 Administration to be by board of trustees--members, qualifications, appointment, terms--vacancies.

Administration to be by board of trustees--members, qualifications, appointment, terms--vacancies.

103.008. 1. The general administration and the responsibility for the proper operation of the plan is vested in a board of trustees of thirteen persons, as follows: the director of the department of health and senior services, the director of the department of insurance, financial institutions and professional registration, the commissioner of the state office of administration serving ex officio, one member of the senate from the majority party appointed by the president pro tem of the senate and one member of the senate from the minority party appointed by the president pro tem of the senate with the concurrence of the minority floor leader of the senate, one member of the house of representatives from the majority party appointed by the speaker of the house of representatives and one member of the house of representatives from the minority party appointed by the speaker of the house of representatives with the concurrence of the minority floor leader of the house of representatives, and six members appointed by the governor with the advice and consent of the senate. Of the six members appointed by the governor, three shall be citizens of the state of Missouri who are not members of the plan, but who are familiar with medical issues. The remaining three members shall be members of the plan and may be selected from any state agency or any participating member agency.

2. Except for the legislative members, the director of the department of health and senior services, the director of the department of insurance, financial institutions and professional registration, and the commissioner of the office of administration, trustees shall be chosen for terms of four years from the first day of January next following their election or appointment. Any vacancies occurring in the office of trustee shall be filled in the same manner the office was filled previously.

(L. 1992 H.B. 1574 § 1 subsecs. 3, 4, A.L. 1996 H.B. 1400, A.L. 2000 S.B. 885)



Section 103.010 MOSERS medical staff will serve jointly on both boards--rates and services, decisions prior to January 1, 1994, to be made by MOSERS board.

MOSERS medical staff will serve jointly on both boards--rates and services, decisions prior to January 1, 1994, to be made by MOSERS board.

103.010. MOSERS medical staff will serve jointly on both boards. All decisions on rates and services for dates prior to January 1, 1994, shall be determined by the MOSERS board. All decisions after that date shall be determined by the Missouri consolidated health care plan board.

(L. 1992 H.B. 1574 § 1 subsec. 5)



Section 103.012 Board chairman and vice chairman elected annually by secret ballot--powers and duties.

Board chairman and vice chairman elected annually by secret ballot--powers and duties.

103.012. The board shall elect by secret ballot one member as chairman and one member as vice chairman in January of each year. The chairman shall preside over the meetings of the board and perform such other duties as may be required by action of the board. The vice chairman shall perform the duties of the chairman in the absence of the latter or upon the chairman's inability or refusal to act.

(L. 1992 H.B. 1574 § 1 subsec. 6)



Section 103.014 Executive director appointed by board, not to be board member--powers and duties.

Executive director appointed by board, not to be board member--powers and duties.

103.014. The board shall appoint an executive director, not one of their number, who shall be the executive officer of the board and shall have charge of the offices, records and employees of the plan, subject to the direction of the board.

(L. 1992 H.B. 1574 § 1 subsec. 7)



Section 103.016 Executive director and staff to be state employees--board members not to be employed by plan for four years after leaving board, exception.

Executive director and staff to be state employees--board members not to be employed by plan for four years after leaving board, exception.

103.016. The executive director and all other employees of the plan shall be state employees and eligible for all corresponding benefits. Except by the unanimous vote of the board, no person who has served as a trustee of the board may become an employee of the plan until four years have expired between the date of his or her resignation, termination, or other removal as trustee and the date of his or her appointment as an employee of the plan.

(L. 1992 H.B. 1574 § 1 subsec. 8)



Section 103.019 Staff salaries to be set by board.

Staff salaries to be set by board.

103.019. 1. Employees of the plan shall receive such salaries and necessary expenses as shall be fixed by the board.

2. Subject to the provisions of the constitution, the board of trustees shall have exclusive jurisdiction and control over the funds and property of the plan and may employ and fix the compensation of necessary employees.

(L. 1992 H.B. 1574 § 1 subsecs. 9, 27)



Section 103.020 Summons and writs to be served on executive director.

Summons and writs to be served on executive director.

103.020. Any summons or other writ issued by the courts of the state shall be served upon the executive director.

(L. 1992 H.B. 1574 § 1 subsec. 10)



Section 103.023 Actuary or actuarial firm to give technical advice.

Actuary or actuarial firm to give technical advice.

103.023. The board shall employ or contract with an actuary or firm of actuaries familiar with health care financing as technical advisor to the board on matters regarding the operation and funding of the plan from an actuarial basis and shall perform such duties as are from time to time required by the board.

(L. 1992 H.B. 1574 § 1 subsec. 11)



Section 103.025 Annual audit of records and accounts by CPA.

Annual audit of records and accounts by CPA.

103.025. The board shall arrange for annual audits of the records and accounts of the plan by a certified public accountant or firm of certified public accountants.

(L. 1992 H.B. 1574 § 1 subsec. 12, A.L. 2013 H.B. 116)



Section 103.027 Records to be open to public--annual report on financial condition of plan, content.

Records to be open to public--annual report on financial condition of plan, content.

103.027. The board shall keep a record of its proceedings, which shall be open to public inspection. The board shall prepare annually and make available a report showing the financial condition of the plan which shall contain, but not be limited to, a financial balance sheet, a statement of income and disbursements, a detailed statement of investments acquired and disposed of during the year, together with a detailed statement of the annual rates on investment return from all assets and from each type of investment, a listing of all advisors and consultants retained by the board and such other data as the board shall deem necessary or desirable for a proper understanding of the condition of the plan.

(L. 1992 H.B. 1574 § 1 subsec. 13)



Section 103.029 Attorney at law may be employed for legal advice and representation.

Attorney at law may be employed for legal advice and representation.

103.029. The board may employ or contract with an attorney at law or firm of attorneys to be the legal advisor of the board and to represent the board in all legal proceedings.

(L. 1992 H.B. 1574 § 1 subsec. 14)



Section 103.032 Investment counselors may be employed for investment advice, qualifications, duties.

Investment counselors may be employed for investment advice, qualifications, duties.

103.032. The board may employ or contract with an investment counselor or counselors to be the investment advisor to the board. The board may delegate to such investment counselor authority to act in place of the board in the investment and reinvestment of all or part of the moneys of the plan, and may also delegate to such counselor the authority to act in place of the board in the holding, purchasing, selling, assigning, transferring or disposing of any or all securities and investments in which such moneys have been invested, as well as the proceeds of such investments. Such investment counselor or counselors shall be registered as an investment advisor with the United States Securities and Exchange Commission. In exercising or delegating its investment powers and authority, members of the board shall exercise ordinary business care prudence under the facts and circumstances prevailing at the time of the action or decision. In so doing, the board shall consider long- and short-term needs of the plan in carrying out its purposes, the plan's present and anticipated financial requirements, the expected total return on the plan's investment, general economic conditions, income, growth, long-term net appreciation, and probable safety of funds. No member of the board shall be liable for any action taken or omitted with respect to the exercise of or delegation of these powers and authority if such member shall have discharged the duties of his or her position in good faith and with that degree of diligence, care, and skill which prudent men and women would ordinarily exercise under similar circumstances in a like position.

(L. 1992 H.B. 1574 § 1 subsec. 15)



Section 103.036 Benefit trust fund account to be established by board, purpose--powers of board to carry out duties.

Benefit trust fund account to be established by board, purpose--powers of board to carry out duties.

103.036. The board shall set up and maintain a benefit trust fund account in which shall be placed all payroll deductions, payments, and income from all sources. All property, money, funds, investments, and rights which shall belong to or be available for expenditure or use by the plan shall be dedicated to and held in trust for the members and for the purposes herein set out and no other. The board shall have power, in the name and on behalf of the plan, to purchase, acquire, hold, invest, lend, lease, sell, assign, transfer, and dispose of all property, rights, and securities, and enter into written contracts as may be necessary and proper to carry out its duties.

(L. 1992 H.B. 1574 § 1 subsec. 16)



Section 103.039 Deposit of funds--commingling of funds prohibited--executive director to be responsible, bond required.

Deposit of funds--commingling of funds prohibited--executive director to be responsible, bond required.

103.039. All moneys received by or belonging to the plan shall be paid to the executive director and promptly deposited by the executive director to the credit of the plan in one or more banks or trust companies or other financial institutions as selected by the board. No such money shall be deposited in or be retained by any bank or trust company which does not have on deposit with and for the board at the time, the kind and value of collateral required by sections 30.240 and 30.270, for depositories of the state treasurer. These moneys are funds of the plan and shall not be commingled with any funds in the state treasury. The executive director shall be responsible for all funds, securities, and property belonging to the plan and shall be provided with such corporate surety bond for the faithful handling of the same as the board shall require.

(L. 1992 H.B. 1574 § 1 subsec. 17)



Section 103.042 Board to serve without compensation--expenses authorized--board members performing duties not to suffer loss of their regular compensation.

Board to serve without compensation--expenses authorized--board members performing duties not to suffer loss of their regular compensation.

103.042. The board shall serve without compensation for their services as such, but shall be paid for any necessary expenses incurred in attending meetings of the board or committees thereof or in the performance of other duties authorized by the board. Duties performed for the plan by any member of the board shall be considered duties in connection with the regular employment of the individual, and he or she shall suffer no loss in regular compensation by reason of the performance of such duties.

(L. 1992 H.B. 1574 § 1 subsec. 18)



Section 103.045 Meetings of board, held where and how set--notice to board members.

Meetings of board, held where and how set--notice to board members.

103.045. The board shall meet within the state of Missouri not less than once per calendar quarter, at a time set at a previously scheduled meeting or at the request of the chairman or any four trustees acting jointly. Notice of the meeting shall be delivered to all trustees in person or by depositing notice in a United States Post Office in a properly stamped and addressed envelope not less than six days prior to the date fixed for the meeting. The board may meet at any time by unanimous consent.

(L. 1992 H.B. 1574 § 1 subsec. 19)



Section 103.047 Board members to have one vote--six members to be quorum--majority vote of trustees present for official actions--meeting not required, procedure to determine will of board.

Board members to have one vote--six members to be quorum--majority vote of trustees present for official actions--meeting not required, procedure to determine will of board.

103.047. Each trustee shall be entitled to one vote. Six trustees shall constitute a quorum for the transaction of business and any official action of the board shall be based on the majority vote of the trustees present. Unless otherwise expressly provided in sections 103.003 to 103.175, a meeting need not be called or held to make any decision on a matter before the board. Each member must be sent by the executive director a copy of the matter to be decided with full information on the question from the files of the plan. The concurring decisions of six trustees may decide the issue by signing a document declaring their decision and sending the written document to the executive director within fifteen days after the document and information was mailed to the trustee. If any trustee is not in agreement with the six trustees, the matter is to be passed on at a regular board meeting or a special meeting called for that purpose.

(L. 1992 H.B. 1574 § 1 subsec. 20)



Section 103.050 Principal office for plan to be in Jefferson City, seal--courts to take judicial notice.

Principal office for plan to be in Jefferson City, seal--courts to take judicial notice.

103.050. The principal office of the plan shall be in Jefferson City. The plan shall have a seal bearing the inscription "Missouri Consolidated Health Care Plan", which shall be in the custody of its executive director. The courts of the state shall take judicial notice of the seal, and all copies of records, books, and written instruments which are kept in the office of the system and are certified by the director under the seal shall be proved or admitted in any court or proceeding as provided by section 109.130.

(L. 1992 H.B. 1574 § 1 subsec. 21)



Section 103.055 Errors in members or providers receiving more or less than entitled to--board's power to correct or recover overpayments.

Errors in members or providers receiving more or less than entitled to--board's power to correct or recover overpayments.

103.055. Should any error result in any member or provider receiving more or less than he or she would have been entitled to receive had the error not occurred, the board shall correct such error, and to this end may recover any overpayments.

(L. 1992 H.B. 1574 § 1 subsec. 22)



Section 103.057 False statement or falsifying record of plan, penalty.

False statement or falsifying record of plan, penalty.

103.057. A person who knowingly makes a false statement, or falsifies or permits to be falsified a record of the plan, in an attempt to defraud the plan is subject to fine or imprisonment under the laws of this state.

(L. 1992 H.B. 1574 § 1 subsec. 23)



Section 103.059 Rules authorized, duties of board.

Rules authorized, duties of board.

103.059. Subject to the limitations of law, the board shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the plan, and its decisions as to all questions of fact shall be final and conclusive on all persons except for the right of review as provided by law and except for fraud or such gross mistake of fact as to have an effect equivalent to fraud.

(L. 1992 H.B. 1574 § 1 subsec. 24)



Section 103.061 Inspection by board of accounts and records of participants in plan or requesting participants.

Inspection by board of accounts and records of participants in plan or requesting participants.

103.061. The accounts and records of any state department, agency, institution, political subdivision or governmental entity participating in the plan or requesting participation shall be open to inspection by the board of trustees and its employees for the purpose of obtaining information necessary in the performance of the duties of the board.

(L. 1992 H.B. 1574 § 1 subsec. 25)



Section 103.064 Subpoena of witnesses or production of records, powers of board.

Subpoena of witnesses or production of records, powers of board.

103.064. The board shall have the power to subpoena witnesses or obtain the production of records when necessary for the performance of its duties.

(L. 1992 H.B. 1574 § 1 subsec. 26)



Section 103.067 Trustees and employees not to profit from plan transactions--acceptance of gratuity or compensation to influence investment, penalties.

Trustees and employees not to profit from plan transactions--acceptance of gratuity or compensation to influence investment, penalties.

103.067. 1. No trustee or employee of the plan shall receive any gain or profit from any funds or transaction of the plan, except benefits common to all members, if entitled thereto.

2. Any trustee or employee accepting any gratuity or compensation for the purpose of influencing his action with respect to the investment of the funds of the plan shall thereby forfeit his office and in addition thereto be subject to the penalties prescribed by law.

(L. 1992 H.B. 1574 § 1 subsecs. 28, 29)



Section 103.070 Tax exemptions for plan's assets.

Tax exemptions for plan's assets.

103.070. The assets of the plan shall be exempt from state, county, municipal or other political subdivision taxes.

(L. 1992 H.B. 1574 § 1 subsec. 30)



Section 103.075 Plan to become effective on January 1, 1994--prior to effective date employees' retirement medical care plan to remain in effect.

Plan to become effective on January 1, 1994--prior to effective date employees' retirement medical care plan to remain in effect.

103.075. The plan shall become effective on January 1, 1994. The Missouri state employees' retirement system medical care plan available for state employees, retirees, and their dependents together with all assets and liabilities shall be incorporated into the plan by June 30, 1994. Prior to January, 1994, all statutory provisions governing the Missouri state employees' retirement system medical care plan shall remain in effect.

(L. 1992 H.B. 1574 § 1 subsec. 31)



Section 103.078 Foster parents permitted to purchase, when.

Foster parents permitted to purchase, when.

103.078. In accordance with section 210.539, the Missouri consolidated health care plan shall allow a foster parent who qualifies for state health insurance under section 210.539 to purchase the same state health insurance as state employees for himself or herself and his or her dependents at the actuarially determined rate of total premium for such health care coverage. In order to qualify for the purchase of state health insurance under this section, foster parents shall not have access to other health insurance coverage through an employer or spouse's employer. Foster parents shall provide documentation of eligibility for state health insurance prior to purchase of any state health insurance under the Missouri consolidated health care plan.

(L. 2012 H.B. 1576)



Section 103.079 Health care programs sponsored by other state agencies may become part of consolidated plan, procedure--departments may review plan and withdraw, when.

Health care programs sponsored by other state agencies may become part of consolidated plan, procedure--departments may review plan and withdraw, when.

103.079. The health care programs sponsored by the departments of transportation and conservation shall become a part of this plan only upon request to and acceptance by the board of trustees by the highways and transportation commission or the conservation commission and any such transfer into this plan shall be deemed reviewable by such department every three years. Such department may withdraw from the plan upon approval by such department's commission and by providing the board a minimum of six months' notice prior to the end of the then current plan year and termination of coverage will become effective at the end of the then current plan year. For any of the foregoing state agencies choosing to participate, the plan shall not assume responsibility for any liabilities incurred by the agency or its eligible employees, retirees, or dependents prior to its effective date.

(L. 1992 H.B. 1574 § 1 subsec. 32, A.L. 1996 H.B. 1400)



Section 103.080 High deductible plans and health savings accounts to be offered--definitions--premiums--consumer-driven health care plans--rulemaking authority.

High deductible plans and health savings accounts to be offered--definitions--premiums--consumer-driven health care plans--rulemaking authority.

103.080. 1. As used in this section, the following terms shall mean:

(1) "Health savings account" or "account", shall have the same meaning ascribed to it as in 26 U.S.C. Section 223(d), as amended;

(2) "High deductible health plan", a policy or contract of health insurance or health care plan that meets the criteria established in 26 U.S.C. Section 223(c)(2), as amended, and any regulations promulgated thereunder.

2. Beginning with the open enrollment period for the 2009 plan year, the board shall offer to all qualified state employees and retirees, in addition to the plans currently offered including but not limited to health maintenance organization plans, preferred provider organization plans, copay plans, and participating public entities the option of receiving health care coverage through a high deductible health plan and the establishment of a health savings account. The health savings account shall conform to the guidelines to be established by the Internal Revenue Service for the current tax year but in no case shall a qualified employee or retiree be required to contribute more than the minimum amount allowed by law. A qualified employee or retiree may contribute up to the maximum allowed by law. In order for a qualified individual to obtain a high deductible health plan through the Missouri consolidated health care plan, such individual shall present evidence, in a manner prescribed by regulation, to the board that he or she has established a health savings account in compliance with 26 U.S.C. Section 223, and any amendments and regulations promulgated thereto.

3. Beginning with the open enrollment period for the 2012 plan year, the high deductible health plan offered under subsection 2 of this section shall have monthly subscriber premiums that are materially lower than non-high deductible health plan monthly subscriber premiums with a goal of monthly subscriber premiums being at least fifty percent lower than non-high deductible health plan premiums. The amount of the annual deductible for the high deductible health plan offered under subsection 2 of this section shall be no greater than two hundred percent of the minimum annual deductible for self-only coverage and family coverage as established by the Internal Revenue Service for the current tax year. The coverage afforded by the high deductible health plan, after the applicable deductible has been met, shall be substantially similar or better than the average coverage provided by the non-high deductible health plans.

4. It is the intent of the Missouri general assembly to promote the use of consumer-driven health care plans such as health savings account compatible high deductible health plans by active state employees as an alternative to using traditional managed care plans. If, after the completion of the open enrollment period for the 2012 plan year, fewer than ten percent of Missouri's active state employees have enrolled in a high deductible health plan described in this section, then the board shall offer a more competitive high deductible health plan with increased financial and coverage incentives, including but not limited to alternative annual deductibles, out-of-pocket expenses, and other health plan design features, all within the established federal guidelines, with the goal of having forty percent of Missouri's active state employees enrolling in a health savings account compatible high deductible health plan by the open enrollment period for the 2015 plan year.

5. The board is authorized to promulgate rules and regulations for the administration and implementation of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

6. The board shall issue a request for proposals from companies interested in offering a high deductible health plan in connection with a health savings account.

(L. 2007 H.B. 818 merged with S.B. 406, A.L. 2011 H.B. 270)



Section 103.083 Medical benefit coverage, board's authority to contract for--comparable benefits for employees relying on spiritual healing.

Medical benefit coverage, board's authority to contract for--comparable benefits for employees relying on spiritual healing.

103.083. The board shall provide or contract, or both, on its own behalf, for medical benefits coverage and services for persons covered under sections 103.003 to 103.175 and enrolled in the plan. The board may contract for medical benefits coverage with alternative delivery health care programs where available. Medical expenses shall also include expenses for comparable benefits for employees who rely solely on spiritual means through prayer for healing.

(L. 1992 H.B. 1574 § 2 subsec. 1)



Section 103.084 Recommendation to change to an October first plan year for health care provider contracts.

Recommendation to change to an October first plan year for health care provider contracts.

103.084. Due to the differences between the appropriations process and the current contract methodology used by the board, the general assembly hereby recommends that the board, with respect to health care provider contracts, implement a plan year based upon a fiscal year beginning October first rather than the calendar year period currently employed by the board.

(L. 2000 S.B. 885 § 1)



Section 103.085 Termination of coverage, when, exceptions, certain persons may choose to continue coverage, requirements.

Termination of coverage, when, exceptions, certain persons may choose to continue coverage, requirements.

103.085. Except as otherwise provided by sections 103.003 to 103.080, medical benefits coverage as provided by sections 103.003 to 103.080 shall terminate when the member ceases to be an active employee; except persons receiving or entitled to receive an annuity or retirement benefit or disability benefit or the spouse of or unemancipated children of deceased persons receiving or entitled to receive an annuity or retirement benefit or disability benefit from the state, participating member agency, institution, political subdivision or governmental entity may elect to continue coverage, provided the individuals to be covered have been continuously covered for health care benefits:

(1) Under a separate group or individual policy for the six-month period immediately preceding the member's date of death or disability or eligibility for normal or early retirement; or

(2) Pursuant to sections 103.003 to 103.080, since the effective date of the most recent open enrollment period prior to the member's date of death or disability or eligibility for normal or early retirement; or

(3) From the initial date of eligibility for the benefits provided by sections 103.003 to 103.080; or

(4) Within sixty days of a loss of group coverage, provided that such coverage was in place for at least twelve consecutive months immediately prior to the loss and that such loss was due to the dependent's termination of employment or termination of group coverage by the dependent's employer. This subdivision only applies to qualifying dependents of members receiving or entitled to receive an annuity or retirement benefit from the state, participating member agency, institution, political subdivision, or governmental entity.

Cost for coverage continued pursuant to this section shall be determined by the board. If an eligible person does not elect to continue the coverage within thirty-one days of the first day of the month following the date on which the eligible person ceases to be an employee, he or she may not later elect to be covered pursuant to this section.

(L. 1992 H.B. 1574 § 2 subsec. 2, A.L. 2000 H.B. 1808 merged with S.B. 885, A.L. 2007 H.B. 818 merged with S.B. 406)



Section 103.089 Medicare benefits participants, effect.

Medicare benefits participants, effect.

103.089. Participants in the program of medical benefits coverage provided by sections 103.003 to 103.175 who are eligible for Medicare benefits and who are not eligible for the program of medical benefits coverage provided under sections 103.083 to 103.098 to be their primary plan of coverage benefits shall be provided substantially similar benefits provided participants who are not eligible for Medicare benefits. Medical benefits coverage provided under sections 103.003 to 103.175 shall be coordinated with Medicare benefits for participants covered by part A or part B, or both, of Medicare benefits, or for participants eligible for but not covered by part A or part B, or both, of Medicare benefits, reduced by an amount determined by the claims administrator to provide a benefit equivalent to the amount which would be provided on a coordination of benefit basis for such participants if such participants were covered by part A or part B, or both, of Medicare benefits. As used in sections 103.083 to 103.098, the term "Medicare benefits" shall include those medical benefits provided by Title XVIII, A and B, Public Law 89-97, 1965 amendments to the federal Social Security Act (42 U.S.C. Section 301, et seq.) and amendments thereto. Any participating member agency having employees or eligible retirees not covered by Medicare shall authorize the plan at its option to enroll those individuals for medical benefits as provided by Title XVIII, A and B, Public Law 89-97, 1965 amendments to the federal Social Security Act whenever they become eligible for such benefits and the plan shall pay the premium for such enrollment on behalf of that person. The Medicare premium amounts shall be included in the rate established by the actuary for providing medical benefits coverage to such a participating member agency. Anyone not authorizing this Medicare enrollment shall be denied coverage.

(L. 1992 H.B. 1574 § 2 subsec. 3, A.L. 2011 H.B. 270)



Section 103.095 General assembly members, elected officials and employees who cease to hold office may continue coverage--time limitation to elect coverage.

General assembly members, elected officials and employees who cease to hold office may continue coverage--time limitation to elect coverage.

103.095. Notwithstanding any other provision of law to the contrary, any member of the general assembly and any elected state official holding a statewide elective state office, who ceases to hold elective office, or any person employed by the elected official or employed by a member of the general assembly, whose employment is terminated because such elected official or member of the general assembly ceases to hold elective office, may elect to continue insurance benefits to cover medical expenses provided under sections 103.003 to 103.175, by paying the cost of such benefits as determined by the board. If an eligible person does not elect to continue the coverage within thirty-one days from the last day of the month in which the eligible person ceases to be an employee, he may not later elect to be covered under this section.

(L. 1992 H.B. 1574 § 2 subsec. 4)



Section 103.098 Thirty-day enrollment period for state employees, retirees and dependents--preexisting condition not covered for twelve months.

Thirty-day enrollment period for state employees, retirees and dependents--preexisting condition not covered for twelve months.

103.098. There shall be a thirty-day enrollment period, at a time designated by the board, during which retirees and surviving dependents of retirees or employees of state agencies participating in the plan but not then covered by the medical care plan shall be able to enroll in the plan upon provision, at their* own expense, of evidence of good health satisfactory to the board. A preexisting condition will not be covered until a person has been a plan participant for twelve consecutive months.

(L. 1992 H.B. 1574 § 2 subsec. 5)

*Word "his" appears in original rolls.



Section 103.100 Cost of medical benefit program, estimated amount, how computed--notification of authorized medical benefit options--recommendation of portion to be paid by employees--appropriations requested.

Cost of medical benefit program, estimated amount, how computed--notification of authorized medical benefit options--recommendation of portion to be paid by employees--appropriations requested.

103.100. 1. Before each October first, the board shall separately certify to each participating member agency an actuarially determined estimate of the amount which will be necessary during the next plan year to pay all the liabilities for that individual state-sponsored plan or participating member agency plan, including the costs of administration, which shall exist or accrue pursuant to providing the medical benefits of the plan. The estimate shall be computed based on the medical benefit program or programs adopted by the board and shall be certified in total expected expenditures, including the expected expenditures per person for each separately rated category of coverage.

2. Before August first of each year, beginning with August 1, 1996, the board shall notify the state division of budget and planning of the medical benefit options authorized by the board. In addition, the board shall provide the cost of funding each category for each medical benefit option the plan offers.

3. Before September first of each year, beginning September 1, 1996, the entity designated by the governor to make recommendations on a total compensation package for state employees shall analyze the medical benefit options authorized by the board and the costs of each such option, and shall make recommendations to the state division of budget and planning on the portion of such costs, if any, to be paid by the state and the portion to be paid by each state employee for each recommended option. The extent of the recommendation shall be limited to the total state contribution amount as it pertains to the basic covered benefit packages available and any new ancillary benefits that may be available in addition to the basic covered benefit packages. The Missouri consolidated health care plan board of trustees shall maintain responsibility for the pricing strategy regarding how the covered benefit packages are offered to state employees who are members of the plan. The entity shall also notify the board of the recommended state contribution.

4. The commissioner of administration shall request appropriations for payments to the plan for covered state employees. Subject to appropriation, the commissioner of administration monthly shall requisition and certify the payment to the executive director of the plan who shall promptly deposit such amounts to the benefit trust fund account.

(L. 1992 H.B. 1574 § 3 subsecs. 1, 2, A.L. 1995 S.B. 410)



Section 103.105 Participating member agencies to pay executive director monthly--payment deposited in health fund.

Participating member agencies to pay executive director monthly--payment deposited in health fund.

103.105. The employing participating member agency of the members of the plan who are not paid out of funds that have been deposited in the state treasury shall promptly pay monthly to the executive director an amount equal to the amount which the board has certified based upon the actuarial study for that participating member agency. The executive director shall promptly deposit such amounts to the benefit trust fund account.

(L. 1992 H.B. 1574 § 3 subsec. 3)



Section 103.110 Certification of costs of providing recommended options--premium amounts, payment--deposit in fund.

Certification of costs of providing recommended options--premium amounts, payment--deposit in fund.

103.110. Before each October first, the board shall certify to the state division of budget and planning an actuarially determined amount which will be necessary during the next plan year to pay all the liabilities, including the cost of administration, and any necessary actuarial reserves which shall exist or accrue pursuant to providing the medical benefits options as recommended by the entity. All such premium amounts shall be paid to the executive director at the time that each employee's wages or salary would normally be paid, but not later than the fifteenth day of the month following. The premium amounts so remitted will be promptly placed by the executive director in the benefit trust fund account. In lieu of the availability of premium deductions the board may establish alternative methods for the collection of premium amounts.

(L. 1992 H.B. 1574 § 3 subsec. 4, A.L. 1995 S.B. 410)



Section 103.115 Consultants, former employees from certain state agencies, judges or teachers to be compensated for advice which will be paid toward medical benefits, amount.

Consultants, former employees from certain state agencies, judges or teachers to be compensated for advice which will be paid toward medical benefits, amount.

103.115. Any former employee or any surviving spouse who is receiving retirement benefits from the Missouri state employees' retirement system or the transportation department employees' and highway patrol retirement system; or any former judge or surviving spouse of a former judge who is receiving retirement benefits pursuant to the provisions of sections 287.812 to 287.856, or sections 476.450 to 476.686; or any former teacher or surviving spouse of a former teacher who elected to remain in the public school retirement system pursuant to the provisions of section 104.342 and who is receiving retirement benefits from the public school retirement system and is, or becomes, a member of the Missouri consolidated health care plan or an alternative delivery health care program provided by the board on behalf of the state shall, upon application with the board of trustees, be made, constituted, appointed and employed by the board as a special consultant on the problems of retiree health and, in addition to duties prescribed in section 104.610, or any other law, and upon request of the board of trustees, give the board, orally or in writing, a short detailed statement of physical, medical and health problems affecting retirees. As compensation for the extra duty imposed by this section, each such special consultant as defined above shall receive, in addition to all other compensation provided by law, an amount contributed toward medical benefits coverage provided by the above-referenced plan or plans as appropriated by law.

(L. 1992 H.B. 1574 § 3 subsec. 5, A.L. 1994 H.B. 1149, A.L. 1995 S.B. 410)

Effective 5-16-95



Section 103.130 Agencies joining plan to be by majority vote of governing body, procedure--coverage to be effective, when--must be offered to all eligible employees, retirees and dependents of agency.

Agencies joining plan to be by majority vote of governing body, procedure--coverage to be effective, when--must be offered to all eligible employees, retirees and dependents of agency.

103.130. Each participating member agency may elect by majority vote of its governing body, to join the plan and cover its employees, retirees, and their dependents under the plan as follows:

(1) The clerk or secretary of the participating member agency shall certify the election to the board within ten working days after the vote of the governing body;

(2) The board shall establish a procedure for considering the election of the agencies. Acceptance of the agency into the plan shall be by action of the board and shall be based upon an actuarial analysis or any other determination that the board deems appropriate;

(3) The agency shall supply all available information requested by the board that is necessary to complete an actuarial analysis of the agency and make a determination of the fiscal impact that inclusion of the agency would have on the plan;

(4) The effective date of the participating member agency's coverage will be the first day of the month so requested by the agency and approved by the board;

(5) The participating member agency must offer coverage under the plan to all of its eligible employees, retirees, and dependents.

(L. 1992 H.B. 1574 § 4 subsec. 1)



Section 103.133 Withdrawal from plan--participating agencies and political subdivisions, procedure--termination of plan effective, when.

Withdrawal from plan--participating agencies and political subdivisions, procedure--termination of plan effective, when.

103.133. A participating member agency may elect to withdraw from the plan by certifying such election of its governing body to the board. Such certification must be received by the board at least ninety days prior to the end of the then current plan year and termination of the agency's coverage under the plan will become effective at the end of the then current plan year.

(L. 1992 H.B. 1574 § 4 subsec. 2)



Section 103.136 Agencies and political subdivisions, coverage by plan after termination, two-year period, exception, board action.

Agencies and political subdivisions, coverage by plan after termination, two-year period, exception, board action.

103.136. Any participating member agency terminating its coverage under the plan will not be eligible for participation in the plan for a period of two years after its termination date.

(L. 1992 H.B. 1574 § 4 subsec. 3, A.L. 2000 S.B. 885)



Section 103.138 Plan not responsible for liabilities prior to effective date--for participating agencies and political subdivisions.

Plan not responsible for liabilities prior to effective date--for participating agencies and political subdivisions.

103.138. The plan shall not assume responsibility for any liabilities incurred by the participating member agency or its eligible employees, retirees, or dependents prior to its effective date.

(L. 1992 H.B. 1574 § 4 subsec. 4)



Section 103.141 Participating agencies and political subdivisions, persons eligible for plan.

Participating agencies and political subdivisions, persons eligible for plan.

103.141. The persons in each participating member agency eligible for coverage by the plan shall include, subject to the limitations contained in sections 103.003 to 103.175:

(1) All employees, retirees, former employees entitled to a retirement benefit because of service with the participating member agency, employees eligible for a disability benefit from the participating member agency, employees on a leave of absence, and their dependents;

(2) All persons, and their dependents, who become employees of a participating member agency on or after the date such agency becomes covered under the plan, and who wish to enroll in the plan; and

(3) All persons who become eligible for retirement benefits because of service with the participating member agency, persons who become eligible for a disability benefit from the participating member agency, and their unemancipated dependents, on or after the date such participating member agency becomes covered under the plan, and who have been continuously covered by the benefits under sections 103.003 to 103.175 for at least the shorter of:

(a) Two years prior to the date of disability of the employee or his eligibility for normal or early retirement; or

(b) From the initial date of eligibility for the benefits provided by sections 103.003 to 103.175.

(L. 1992 H.B. 1574 § 4 subsec. 5)



Section 103.145 Enrollment period of thirty days for employees, retirees and dependents of participating member agency.

Enrollment period of thirty days for employees, retirees and dependents of participating member agency.

103.145. There shall be a thirty-day enrollment period, at a time designated by the board, during which retirees and surviving dependents of retirees or employees of a participating member agency who are not then covered by any health care plan offered by the participating member agency shall be able to enroll in the plan upon provision, at their* own expense, of evidence of good health satisfactory to the board. A preexisting condition will not be covered until a person has been a plan participant for a period of twelve consecutive months.

(L. 1992 H.B. 1574 § 4 subsec. 6)

*Word "his" appears in original rolls.



Section 103.150 Coverage to terminate when person no longer employee of participating member agency--exceptions.

Coverage to terminate when person no longer employee of participating member agency--exceptions.

103.150. Notwithstanding any other law to the contrary and with the exception of a retiree of the participating member agency or a former employee of the participating member agency who is entitled to retirement benefits from the participating member agency, when a person is no longer an employee of a participating member agency covered by the plan, that person and his dependents shall thereupon cease to be covered by the plan.

(L. 1992 H.B. 1574 § 4 subsec. 7)



Section 103.155 Reimbursement by participating member agency of start-up costs incurred solely for member agency.

Reimbursement by participating member agency of start-up costs incurred solely for member agency.

103.155. If so determined by the board, a participating member agency shall reimburse the plan for any initial start-up costs that are incurred by the plan solely on behalf of the participating member agency and necessary in order for the participating member agency to be included in the plan.

(L. 1992 H.B. 1574 § 4 subsec. 8)



Section 103.158 Premiums to be paid by participating agencies--deposit into fund.

Premiums to be paid by participating agencies--deposit into fund.

103.158. Monthly, in accordance with a schedule developed by the board, or its designee, each participating member agency shall pay all applicable premium amounts to the executive director. The premium amounts so remitted will be promptly deposited by the executive director in the benefit trust fund account.

(L. 1992 H.B. 1574 § 4 subsec. 9, A.L. 1996 H.B. 1400)



Section 103.163 Delinquent participating member agency, effect--first lien on member agency's fund--writ of mandamus for payment.

Delinquent participating member agency, effect--first lien on member agency's fund--writ of mandamus for payment.

103.163. If any participating member agency fails to make any payment due the plan for a period of sixty days after the payment is due, the participating member agency shall become delinquent and the amount of the delinquency shall constitute a first lien of the funds of the participating member agency, and the board is authorized to compel payment by application for a writ of mandamus; and, in addition, such delinquency shall be certified by the board to the state treasurer. Until such delinquency, together with regular interest, is satisfied, the state treasurer shall withhold all moneys due the participating member agency from the state.

(L. 1992 H.B. 1574 § 4 subsec. 10)



Section 103.165 Termination of agency's participation in plan for failure to pay--no payment of claims during period of nonpayment.

Termination of agency's participation in plan for failure to pay--no payment of claims during period of nonpayment.

103.165. If any participating member agency fails to make any payment due the plan, the board may terminate the agency's participation in the plan and stop paying claims accrued during the period of nonpayment.

(L. 1992 H.B. 1574 § 4 subsec. 11)



Section 103.170 Deficiency in year participating member agencies withdraw to be prorated by the actuary.

Deficiency in year participating member agencies withdraw to be prorated by the actuary.

103.170. If there is a deficiency in any year, participating member agencies withdrawing from the plan during that year will be assessed a prorated amount determined by the actuary.

(L. 1992 H.B. 1574 § 4 subsec. 12)



Section 103.175 Feasibility of agencies and school district retirees not having joined plan to join--board to study and report.

Feasibility of agencies and school district retirees not having joined plan to join--board to study and report.

103.175. The board shall study and report to the general assembly, on or before December 15, 2003, on the feasibility of including in this plan individuals who are employees of eligible agencies which have not elected to join the plan or who are retirees of school districts.

(L. 1992 H.B. 1574 § 4 subsec. 13, A.L. 2003 S.B. 317)



Section 103.178 Alternative system of benefits for treatment of chemical dependency, pilot project--design of project, report.

Alternative system of benefits for treatment of chemical dependency, pilot project--design of project, report.

103.178. 1. Beginning on a date specified by the board of trustees of the Missouri consolidated health care plan but not later than July 1, 1995, the Missouri consolidated health care plan established under section 103.005 shall implement a pilot project to make available to those residing in the pilot project area who are covered by the plan an alternative system of benefits for the treatment of chemical dependency added* to those benefits regularly available to plan participants. The benefits provided under the pilot project shall be similar in scope and comprehensiveness, but not limited to, the benefits provided for the treatment and rehabilitation of persons who are chemically dependent under the department of mental health's comprehensive substance treatment and rehabilitation program, popularly described as the C-STAR program. Such a pilot project shall operate for a period not to exceed four years. To the extent that participation in the pilot project incurs additional cost to a person covered under the plan, participation shall be voluntary. If no additional cost is incurred, the alternative system of benefits may be made in lieu of the regular benefits for the services in the pilot project area.

2. The Missouri state employees' retirement system or the Missouri health care plan, as appropriate, shall in cooperation with the department of mental health and the department of insurance, financial institutions and professional registration design the pilot project so as to generate data to evaluate the costs and benefits of providing coverage of chemical dependency using an alternative set of benefits as provided in this section. The Missouri consolidated health care plan shall at the completion of the pilot project submit to the governor and the members of the general assembly a report which describes the results of the evaluation of this pilot project. As authorized by appropriations made for that purpose, the Missouri state employees' retirement system or the Missouri consolidated health care plan may contract with persons to conduct an independent evaluation of the pilot project established in this section.

(L. 1993 H.B. 564 § 16)

*Word "added" does not appear in original rolls.






Chapter 104 Retirement of State Officers and Employees

Section 104.010 Definitions.

Definitions.

104.010. 1. The following words and phrases as used in sections 104.010 to 104.800, unless a different meaning is plainly required by the context, shall mean:

(1) "Accumulated contributions", the sum of all deductions for retirement benefit purposes from a member's compensation which shall be credited to the member's individual account and interest allowed thereon;

(2) "Active armed warfare", any declared war, or the Korean or Vietnamese Conflict;

(3) "Actuarial equivalent", a benefit which, when computed upon the basis of actuarial tables and interest, is equal in value to a certain amount or other benefit;

(4) "Actuarial tables", the actuarial tables approved and in use by a board at any given time;

(5) "Actuary", the actuary who is a member of the American Academy of Actuaries or who is an enrolled actuary under the Employee Retirement Income Security Act of 1974 and who is employed by a board at any given time;

(6) "Annuity", annual payments, made in equal monthly installments, to a retired member from funds provided for in, or authorized by, this chapter;

(7) "Annuity starting date", the first day of the first month with respect to which an amount is paid as an annuity under sections 104.010 to 104.800, and the terms retirement, time of retirement, and date of retirement shall mean annuity starting date as defined in this subdivision unless the context in which the term is used indicates otherwise;

(8) "Average compensation", the average compensation of a member for the thirty-six consecutive months of service prior to retirement when the member's compensation was greatest; or if the member is on workers' compensation leave of absence or a medical leave of absence due to an employee illness, the amount of compensation the member would have received may be used, as reported and verified by the employing department; or if the member had less than thirty-six months of service, the average annual compensation paid to the member during the period up to thirty-six months for which the member received creditable service when the member's compensation was the greatest; or if the member is on military leave, the amount of compensation the member would have received may be used as reported and verified by the employing department or, if such amount is not determinable, the amount of the employee's average rate of compensation during the twelve-month period immediately preceding such period of leave, or if shorter, the period of employment immediately preceding such period of leave. The board of each system may promulgate rules for purposes of calculating average compensation and other retirement provisions to accommodate for any state payroll system in which compensation is received on a monthly, semimonthly, biweekly, or other basis;

(9) "Beneficiary", any persons or entities entitled to or nominated by a member or retiree who may be legally entitled to receive benefits pursuant to this chapter;

(10) "Biennial assembly", the completion of no less than two years of creditable service or creditable prior service by a member of the general assembly;

(11) "Board of trustees", "board", or "trustees", a board of trustees as established for the applicable system pursuant to this chapter;

(12) "Chapter", sections 104.010 to 104.800;

(13) "Compensation":

(a) All salary and wages payable out of any state, federal, trust, or other funds to an employee for personal services performed for a department; but including only amounts for which contributions have been made in accordance with section 104.436, or section 104.070, whichever is applicable, and excluding any nonrecurring single sum payments or amounts paid after the member's termination of employment unless such amounts paid after such termination are a final installment of salary or wages at the same rate as in effect immediately prior to termination of employment in accordance with a state payroll system adopted on or after January 1, 2000, or any other one-time payments made as a result of such payroll system;

(b) All salary and wages which would have been payable out of any state, federal, trust or other funds to an employee on workers' compensation leave of absence during the period the employee is receiving a weekly workers' compensation benefit, as reported and verified by the employing department;

(c) Effective December 31, 1995, compensation in excess of the limitations set forth in Internal Revenue Code Section 401(a)(17) shall be disregarded. The limitation on compensation for eligible employees shall not be less than the amount which was allowed to be taken into account under the system as in effect on July 1, 1993. For this purpose, an "eligible employee" is an individual who was a member of the system before the first plan year beginning after December 31, 1995;

(14) "Consumer price index", the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as approved by a board, as such index is defined and officially reported by the United States Department of Labor, or its successor agency;

(15) "Creditable prior service", the service of an employee which was either rendered prior to the establishment of a system, or prior to the date the employee last became a member of a system, and which is recognized in determining the member's eligibility and for the amount of the member's benefits under a system;

(16) "Creditable service", the sum of membership service and creditable prior service, to the extent such service is standing to a member's credit as provided in this chapter; except that in no case shall more than one day of creditable service or creditable prior service be credited any member for any one calendar day of eligible service credit as provided by law;

(17) "Deferred normal annuity", the annuity payable to any former employee who terminated employment as an employee or otherwise withdrew from service with a vested right to a normal annuity, payable at a future date;

(18) "Department", any department or agency of the executive, legislative or judicial branch of the state of Missouri receiving state appropriations, including allocated funds from the federal government but not including any body corporate or politic unless its employees are eligible for retirement coverage from a system pursuant to this chapter as otherwise provided by law;

(19) "Disability benefits", benefits paid to any employee while totally disabled as provided in this chapter;

(20) "Early retirement age", a member's attainment of fifty-five years of age and the completion of ten or more years of creditable service, except for uniformed members of the water patrol;

(21) "Employee":

(a) Effective August 28, 2007, any elective or appointive officer or person employed by the state who is employed, promoted or transferred by a department into a new or existing position and earns a salary or wage in a position normally requiring the performance by the person of duties during not less than one thousand forty hours per year, including each member of the general assembly but not including any patient or inmate of any state, charitable, penal or correctional institution. However, persons who are members of the public school retirement system and who are employed by a state agency other than an institution of higher learning shall be deemed employees for purposes of participating in all insurance programs administered by a board established pursuant to section 104.450. This definition shall not exclude any employee as defined in this subdivision who is covered only under the federal Old Age and Survivors' Insurance Act, as amended. As used in this chapter, the term "employee" shall include:

a. Persons who are currently receiving annuities or other retirement benefits from some other retirement or benefit fund, so long as they are not simultaneously accumulating creditable service in another retirement or benefit system which will be used to determine eligibility for or the amount of a future retirement benefit;

b. Persons who have elected to become or who have been made members of a system pursuant to section 104.342;

(b) Any person who is not a retiree and has performed services in the employ of the general assembly or either house thereof, or any employee of any member of the general assembly while acting in the person's official capacity as a member, and whose position does not normally require the person to perform duties during at least one thousand forty hours per year, with a month of service being any monthly pay period in which the employee was paid for full-time employment for that monthly period; except that persons described in this paragraph shall not include any such persons who are employed on or after August 28, 2007, and who have not previously been employed in such positions;

(c) "Employee" does not include special consultants employed pursuant to section 104.610;

(d) The system shall consider a person who is employed in multiple positions simultaneously within a single agency to be working in a single position for purposes of determining whether the person is an employee as defined in this subdivision;

(22) "Employer", a department of the state;

(23) "Executive director", the executive director employed by a board established pursuant to the provisions of this chapter;

(24) "Fiscal year", the period beginning July first in any year and ending June thirtieth the following year;

(25) "Full biennial assembly", the period of time beginning on the first day the general assembly convenes for a first regular session until the last day of the following year;

(26) "Fund", the benefit fund of a system established pursuant to this chapter;

(27) "Interest", interest at such rate as shall be determined and prescribed from time to time by a board;

(28) "Member", as used in sections 104.010 to 104.272 or 104.601 to 104.800 shall mean an employee, retiree, or former employee entitled to a deferred annuity covered by the Missouri department of transportation and highway patrol employees' retirement system. "Member", as used in this section and sections 104.312 to 104.800, shall mean an employee, retiree, or former employee entitled to deferred annuity covered by the Missouri state employees' retirement system;

(29) "Membership service", the service after becoming a member that is recognized in determining a member's eligibility for and the amount of a member's benefits under a system;

(30) "Military service", all active service performed in the United States Army, Air Force, Navy, Marine Corps, Coast Guard, and members of the United States Public Health Service or any women's auxiliary thereof; and service in the Army National Guard and Air National Guard when engaged in active duty for training, inactive duty training or full-time National Guard duty, and service by any other category of persons designated by the President in time of war or emergency;

(31) "Normal annuity", the annuity provided to a member upon retirement at or after the member's normal retirement age;

(32) "Normal retirement age", an employee's attainment of sixty-five years of age and the completion of four years of creditable service or the attainment of age sixty-five years of age and the completion of five years of creditable service by a member who has terminated employment and is entitled to a deferred normal annuity or the member's attainment of age sixty and the completion of fifteen years of creditable service, except that normal retirement age for uniformed members of the highway patrol shall be fifty-five years of age and the completion of four years of creditable service and uniformed employees of the water patrol shall be fifty-five years of age and the completion of four years of creditable service or the attainment of age fifty-five and the completion of five years of creditable service by a member of the water patrol who has terminated employment and is entitled to a deferred normal annuity and members of the general assembly shall be fifty-five years of age and the completion of three full biennial assemblies. Notwithstanding any other provision of law to the contrary, a member of the Missouri department of transportation and highway patrol employees' retirement system or a member of the Missouri state employees' retirement system shall be entitled to retire with a normal annuity and shall be entitled to elect any of the survivor benefit options and shall also be entitled to any other provisions of this chapter that relate to retirement with a normal annuity if the sum of the member's age and creditable service equals eighty years or more and if the member is at least forty-eight years of age;

(33) "Payroll deduction", deductions made from an employee's compensation;

(34) "Prior service credit", the service of an employee rendered prior to the date the employee became a member which service is recognized in determining the member's eligibility for benefits from a system but not in determining the amount of the member's benefit;

(35) "Reduced annuity", an actuarial equivalent of a normal annuity;

(36) "Retiree", a member who is not an employee and who is receiving an annuity from a system pursuant to this chapter;

(37) "System" or "retirement system", the Missouri department of transportation and highway patrol employees' retirement system, as created by sections 104.010 to 104.270, or sections 104.601 to 104.800, or the Missouri state employees' retirement system as created by sections 104.320 to 104.800;

(38) "Uniformed members of the highway patrol", the superintendent, lieutenant colonel, majors, captains, director of radio, lieutenants, sergeants, corporals, and patrolmen of the Missouri state highway patrol who normally appear in uniform;

(39) "Uniformed members of the water patrol", employees of the Missouri state water patrol* of the department of public safety who are classified as water patrol officers who have taken the oath of office prescribed by the provisions of chapter 306 and who have those peace officer powers given by the provisions of chapter 306;

(40) "Vesting service", the sum of a member's prior service credit and creditable service which is recognized in determining the member's eligibility for benefits under the system.

2. Benefits paid pursuant to the provisions of this chapter shall not exceed the limitations of Internal Revenue Code Section 415, the provisions of which are hereby incorporated by reference. Notwithstanding any other law to the contrary, the board of trustees may establish a benefit plan under Section 415(m) of the Internal Revenue Code of 1986, as amended. Such plan shall be created solely for the purposes described in Section 415(m)(3)(A) of the Internal Revenue Code of 1986, as amended. The board of trustees may promulgate regulations necessary to implement the provisions of this subsection and to create and administer such benefit plan.

(L. 1955 p. 718 § 1, A.L. 1965 p. 223, A.L. 1969 p. 174, A.L. 1972 S.B. 650, A.L. 1981 H.B. 835, et al., A.L. 1982 H.B. 1720, et al., A.L. 1983 H.B. 713 Revision, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 S.B. 135, A.L. 1992 S.B. 499, et al., A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371, A.L. 2003 S.B. 248, et al., A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)

*"Missouri state water patrol" changed to "water patrol division" by 306.010, 2010.

(2000) Circuit court employees, who are paid entirely by the county and are hired and fired by court administrator, are not "state employees" qualified to participate in state retirement system; source of salary test, rather than right to control test, applies. Boone County v. County Employees' Retirement Fund, 26 S.W.3d 257 (Mo.App.W.D.).



Section 104.012 Spouse defined.

Spouse defined.

104.012. For the purposes of public retirement systems administered pursuant to this chapter, any reference to the term "spouse" only recognizes marriage between a man and a woman.

(L. 2001 S.B. 371 § 2)



Section 104.020 System created.

System created.

104.020. There is hereby created the "Missouri Department of Transportation and Highway Patrol Employees' Retirement System", which shall be a body corporate and an instrumentality of the state. In such system shall be vested the powers and duties specified in sections 104.010 to 104.270 and such other powers as may be necessary or proper to enable it, its officers, employees, and agents to carry out fully and effectively all the purposes of sections 104.010 to 104.270.

(L. 1955 p. 718 § 2, A.L. 1983 H.B. 713 Revision, A.L. 2004 H.B. 1440)



Section 104.030 Highway patrol uniformed members and civilian employees to be members of retirement system--credit for military service, when.

Highway patrol uniformed members and civilian employees to be members of retirement system--credit for military service, when.

104.030. 1. As an incident to his contract of employment or continued employment, each employee of the highways and transportation commission of Missouri, each uniformed member of the highway patrol, and each civilian or nonuniformed employee of the Missouri state highway patrol shall become a member of the system as established in section 104.020 on November 1, 1955, and every person thereafter becoming an employee in either of the three classifications shall become a member at the time of employment. Each employee's membership shall continue as long as he shall continue to be an employee; be on leave for military service or training as hereinafter provided; or receive or be eligible to receive an annuity or benefit hereunder.

2. The military service or training must be that to which he shall have become obligated, either irrespective of his consent under the mandatory provisions of law or as a volunteer while the United States is engaged in actual active armed warfare, if within ninety days after becoming eligible for release from said service obligation he shall have reentered the employment of the transportation department or the state highway patrol. No payment of contributions shall be required of such member upon his return from military service, but he shall be given credit for the actual time of military service rendered at the salary received at the time of entry into military service.

(L. 1955 p. 718 § 4, A.L. 1972 S.B. 650, A.L. 1976 H.B. 1211, A.L. 1982 H.B. 1720, et al., A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399)



Section 104.035 Deferred normal annuity on termination of employment to be paid to employee, requirements--reemployment and member of system, prior service credit restored, when--transportation department and highway patrol, deferred normal annuity, when, requirements.

Deferred normal annuity on termination of employment to be paid to employee, requirements--reemployment and member of system, prior service credit restored, when--transportation department and highway patrol, deferred normal annuity, when, requirements.

104.035. 1. Any member whose employment terminated prior to August 13, 1976, and who had served twenty years or more as an employee shall be entitled to a deferred normal annuity based on his creditable service, average compensation, and the act in effect at the time his employment was terminated.

2. Any member whose employment terminates on or after August 13, 1976, and prior to June 1, 1981, and who had served fifteen or more years' creditable service as an employee or had served ten or more years of creditable service as an employee and was at least thirty-five years of age at the date of termination of employment shall be entitled to a deferred normal annuity based on his creditable service, average compensation, and the act in effect at the time his employment was terminated.

3. Any member whose employment terminates on or after June 1, 1981, and who has ten or more years of creditable service at the date of termination of employment shall be entitled to a deferred normal annuity based on the member's creditable service, average compensation and the act in effect at the time the member's employment is terminated.

4. Any member entitled to a deferred normal annuity as provided in subsection 1, 2, 3 or 5 of this section who reenters the service of a department and again becomes a member of the system and thereafter serves for one continuous year shall have his prior period of service restored, so that benefits determined by reason of his retirement or subsequent withdrawal from service will include the sum of all periods of creditable service, and his annuity shall be based on his creditable service, average compensation, and the act in effect at the time of his retirement or subsequent withdrawal from service.

5. Notwithstanding any other law to the contrary, any member of the transportation department and highway patrol retirement system whose employment terminated on or after September 28, 1992, who has five or more years of vesting service as an employee at the date of termination of employment shall be entitled to a deferred normal annuity based on the member's creditable service, average compensation, and the act in effect at the time the member's employment was terminated.

(L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 1993 S.B. 126)



Section 104.040 Members to receive credit for prior service--military service to be considered--purchase of credit for service in the Armed Forces, cost, interest rate, computation--certain creditable prior service, purchase of, effect--nonfederal public employment, purchase of credit for service.

Members to receive credit for prior service--military service to be considered--purchase of credit for service in the Armed Forces, cost, interest rate, computation--certain creditable prior service, purchase of, effect--nonfederal public employment, purchase of credit for service.

104.040. 1. Any member shall be entitled to creditable prior service within the meaning of sections 104.010 to 104.272 for all service in the United States Army, Navy, or other armed services of the United States, or any women's auxiliary thereof in time of active armed warfare, if such member was a state employee immediately prior to his or her entry into the armed services and became an employee of the state within ninety days after termination of such service by an honorable discharge or release to inactive status; the requirement of section 104.010 of duties during not less than one thousand forty hours for status as an employee shall not apply to persons who apply for creditable prior service pursuant to the provisions of this section.

2. Any member of the system who served as an employee prior to the original effective date of sections 104.010 to 104.272, but was not an employee on that date, shall be entitled to creditable prior service that such member would have been entitled to had such member become a member of the retirement system on the date of its inception if such member has, or hereafter attains, one year of continuous membership service.

3. Any employee who completes one continuous year of creditable service in the system shall receive credit for service with a state department, if such service has not otherwise been credited.

4. Any member who had served in the Armed Forces of the United States prior to becoming a member, or who is otherwise ineligible pursuant to subsection 1 of this section or other provisions of this chapter, and who became a member after his or her discharge under honorable conditions may elect, prior to retirement, to purchase all of his or her creditable prior service equivalent to such service in the Armed Forces, but not to exceed four years, if the member is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan for the service to be purchased, and an affidavit so stating shall be filed by the member with the retirement system. However, if the member is eligible to receive retirement credits in a United States military service retirement system, the member shall be permitted to purchase creditable prior service equivalent to his or her service in the armed services, but not to exceed four years, any other provision of law to the contrary notwithstanding. The purchase shall be effected by the member's paying to the retirement system an amount equal to what would have been contributed by the state in his or her behalf had the member been a member for the period for which the member is electing to purchase credit and had his or her compensation during such period of membership been the same as the annual salary rate at which the member was initially employed as a member, with the calculations based on the contribution rate in effect on the date of his or her employment with simple interest calculated from date of employment from which the member could first receive creditable service to the date of election pursuant to this subsection. The payment shall be made over a period of not longer than two years, measured from the date of election, and with simple interest on the unpaid balance. Payments made for such creditable prior service pursuant to this subsection shall be treated by the retirement system as would contributions made by the state and shall not be subject to any prohibition on member contributions or refund provisions in effect at the time of enactment of this subsection.

5. Any uniformed member of the highway patrol who served as a certified police officer prior to becoming a member may elect, prior to retirement, to purchase all of his or her creditable prior service equivalent to such service in the police force, but not to exceed four years, if he or she is not receiving and is not eligible to receive credits or benefits from any other public or private retirement plan for the service to be purchased, and an affidavit so stating shall be filed by the member with the retirement system. The purchase shall be effected by the member's paying to the retirement system an amount equal to what would have been contributed by the state in his or her behalf had he or she been a member of the system for the period for which the member is electing to purchase credit and had his compensation during such period been the same as the annual salary rate at which the member was initially employed as a member, with the calculations based on the contribution rate in effect on the date of his or her employment with simple interest calculated from the date of employment from which the member could first receive creditable service to the date of election pursuant to the provisions of this section. The payment shall be made over a period of not longer than two years, measured from the date of election, and with simple interest on the unpaid balance. Payments made for such creditable prior service pursuant to the provisions of this section shall be treated by the retirement system as would contributions made by the state and shall not be subject to any prohibition on member contributions or refund provisions in effect at the time of enactment of this section.

6. Any member of the system under section 104.030 or 104.170 who is an active employee and who served as a nonfederal full-time public employee in this state prior to becoming a member may elect, prior to retirement, to purchase all of his or her creditable prior service equivalent to such service, but not to exceed four years, if he or she is not receiving and is not eligible to receive credits or benefits from any other public plan for the service to be purchased. The purchase shall be effected by the member's paying to the retirement system an amount equal to what would have been contributed by the state in his or her behalf had he or she been a member of the system for the period for which the member is electing to purchase credit and had his compensation during such period been the same as the annual salary rate at which the member was initially employed as a member, with the calculations based on the contribution rate in effect on the date of his or her employment with simple interest calculated from the date of employment from which the member could first receive creditable service to the date of election pursuant to the provisions of this section. The payment shall be made over a period of not longer than two years, measured from the date of election, and with simple interest on the unpaid balance. Payments made for such creditable prior service pursuant to the provisions of this section shall be treated by the retirement system as would contributions made by the state and shall not be subject to any prohibition on member contributions or refund provisions in effect at the time of enactment of this section. All purchase payments under this subsection must be completed prior to retirement or prior to termination of employment. If a member who purchased creditable service under this subsection dies prior to retirement, the surviving spouse may, upon written request, receive a refund of the amount contributed for such purchase of such creditable service. The surviving spouse shall not be eligible for a refund under this subsection if he or she is entitled to survivorship benefits payable under section 104.140. A member who is entitled to a deferred annuity under section 104.035 shall be ineligible to purchase service under this subsection.

(L. 1955 p. 718 § 5, A.L. 1982 H.B. 1720, et al., A.L. 1983 H.B. 713 Revision, A.L. 1984 H.B. 1370, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1994 H.B. 1149, A.L. 1999 S.B. 308 & 314, A.L. 2003 S.B. 248, et al., A.L. 2007 S.B. 127 merged with S.B. 406, A.L. 2013 H.B. 233)



Section 104.050 Years of service used in calculating annuity--noncompensated absences for illness and injury, effect--withdrawal before entitled to deferred annuity, relinquishes all rights--reinstatement of forfeited creditable service, when.

Years of service used in calculating annuity--noncompensated absences for illness and injury, effect--withdrawal before entitled to deferred annuity, relinquishes all rights--reinstatement of forfeited creditable service, when.

104.050. 1. Years of service and twelfths of a year are to be used in calculating any annuity. Absences taken by an employee without compensation for sickness or injury of the employee of up to but not more than twelve months or for leave taken by such employee without compensation pursuant to the provisions of the Family and Medical Leave Act of 1993 shall be counted as membership service.

2. Any member who withdraws from service before he is entitled to deferred benefits under section 104.035 forfeits, waives, and relinquishes all accrued rights in the fund, including all accrued creditable service.

3. If a former employee has forfeited creditable service for any period he shall have the period of creditable service restored only upon the completion of one continuous year of service after he again becomes an employee.

(L. 1955 p. 718 § 6, A.L. 1976 H.B. 1211, A.L. 1982 H.B. 1720, et al., A.L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 2002 H.B. 1455, A.L. 2004 H.B. 1440)

CROSS REFERENCE:

Multinational banks, securities and obligation of, investment in, when, 409.950



Section 104.060 No payroll deductions--accumulated contributions refunded, when, to whom.

No payroll deductions--accumulated contributions refunded, when, to whom.

104.060. 1. No payroll deduction shall be made from the compensation of any employee for the Missouri state highway employees' and highway patrol retirement system fund after August 13, 1976.

2. When a member who was an employee on August 13, 1976, thereafter retires or when a former member who has been restored creditable service in accordance with the provisions of subsections 4 and 6 of section 104.050 retires or who is entitled to a deferred annuity under subsection 4 of section 104.030, the board shall pay him an amount equal to his accumulated contributions and credited interest not previously refunded to the date of his retirement. This amount is in addition to any retirement benefits to which he is entitled.

3. When an employee dies after August 13, 1976, the board shall pay to such beneficiary as the employee may have designated in writing or to his estate if no beneficiary be designated an amount equal to his accumulated contributions plus credited interest not previously refunded to the date of death.

4. Within ninety days after February 14, 1980, or within ninety days after reinstatement of membership under subsection 6 of section 104.050, whichever occurs later, when a member or vested member who was an employee on or after August 13, 1976, shall so request in writing, the board shall immediately pay to that employee all accumulated contributions made on account of service rendered through August 13, 1976, and not previously refunded, plus credited interest to the date the payment is made by the board, and such refund of contributions and interest shall not in any way change any benefits or rights which the employee may be entitled to from the system.

(L. 1955 p. 718 § 15, A.L. 1965 p. 223, A.L. 1969 p. 174, A.L. 1972 S.B. 650, A.L. 1976 H.B. 1211, A.L. 1980 H.B. 983)

Effective 2-14-80



Section 104.070 Board to submit estimate of amounts to be contributed by state--included in appropriation request.

Board to submit estimate of amounts to be contributed by state--included in appropriation request.

104.070. At least ninety days before each regular session of the general assembly, the board shall certify to each department an actuarially determined estimate of the respective shares of each employer in the amount which will be necessary during the next appropriation period to pay all liabilities which shall exist or accrue under sections 104.010 to 104.270 during such period. The estimate shall be computed upon a level percentage of payroll compensation to cover the normal cost. To the estimate actuarially computed there shall be added the additional payment of ninety dollars per month due those retired members of the highway patrol who have not attained the age of sixty-five years. Each department shall include in its budget and in its request for appropriations for personal service, the sum so certified to it by the board, and shall present the same to the general assembly for allowance. The sums so certified and appropriated, when available, shall be paid to the system and deposited in the transportation department employees' and highway patrol retirement and benefit fund. Such contributions and contributions previously made by members are the funds of the system and shall not be commingled with any funds in the state treasury.

(L. 1955 p. 718 § 16, A.L. 1972 S.B. 650, A.L. 1976 H.B. 1211, A.L. 1983 H.B. 713 Revision)



Section 104.080 Member may retire when--waiver of monthly annuity, when.

Member may retire when--waiver of monthly annuity, when.

104.080. Each member may retire the first of the month following the month during which such member shall reach normal retirement age with a normal annuity. Notwithstanding any other provisions to the contrary, a person receiving an annuity may waive monthly annuity payments or a cost-of-living adjustment (COLA) for periods of time, provided no waiver may be contrary to applicable federal law. A waiver shall be final as to any payment or COLA waived.

(L. 1955 p. 718 § 17, A.L. 1982 H.B. 1720, et al., A.L. 1988 H.B. 1643 & 1399, A.L. 2004 H.B. 1440)



Section 104.081 Highway patrol retirement age.

Highway patrol retirement age.

104.081. Notwithstanding any other provision of law to the contrary, any uniformed member of the highway patrol may retire at age fifty-five with four years of creditable service with a normal annuity and shall retire at age sixty.

(L. 2004 H.B. 1440)



Section 104.090 Normal annuity of retired member--additional allowance to patrolmen, qualifications--survivorship options--option selected prior to retirement, death of spouse, effect--spouse as beneficiary, effect.

Normal annuity of retired member--additional allowance to patrolmen, qualifications--survivorship options--option selected prior to retirement, death of spouse, effect--spouse as beneficiary, effect.

104.090. 1. The normal annuity of a member shall equal one and six-tenths percent of the average compensation of the member multiplied by the number of years of creditable service of such member. In addition, the normal annuity of a uniformed member of the patrol shall be increased by thirty-three and one-third percent.

2. In addition, a uniformed member of the highway patrol who is retiring with a normal annuity after attaining normal retirement age shall receive an additional sum of ninety dollars per month as a contribution by the system until such member attains the age of sixty-five years, when such contribution shall cease. To qualify for the contribution provided in this subsection by the system, the retired uniformed member of the highway patrol is made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters. Such additional contribution shall be reduced each month by such amount earned by the retired uniformed member of the highway patrol in gainful employment. In order to qualify for the additional contribution provided in this subsection, the retired uniformed member of the highway patrol shall have been:

(1) Hired by the Missouri state highway patrol prior to January 1, 1995; and

(2) Employed by the Missouri state highway patrol or receiving long-term disability or work-related disability benefits on the day before the effective date of the member's retirement.

3. In lieu of the annuity payable to the member pursuant to section 104.100, a member whose age at retirement is forty-eight or more may elect in the member's application for retirement to receive one of the following:

Option 1. An actuarial reduction approved by the board of the member's annuity in reduced monthly payments for life during retirement with the provision that upon the member's death the reduced annuity at date of death shall be continued throughout the life of, and be paid to, the member's spouse; or

Option 2. The member's normal annuity in regular monthly payments for life during retirement with the provision that upon the member's death a survivor's benefit equal to one-half the member's normal annuity at date of death shall be paid to the member's spouse in regular monthly payments for life; or

Option 3. An actuarial reduction approved by the board of the member's normal annuity in reduced monthly payments for the member's life with the provision that if the member dies prior to the member's having received one hundred twenty monthly payments of the member's reduced annuity, the member's reduced allowance to which the member would have been entitled had the member lived shall be paid for the remainder of the one hundred twenty-month period to such beneficiary as the member shall have nominated by written designation duly executed and filed with the board. If there is no beneficiary surviving the retiree, the reserve for such allowance for the remainder of such one hundred twenty-month period shall be paid to the retiree's estate; or

Option 4. An actuarial reduction approved by the board of the member's normal annuity in reduced monthly payments for the member's life with the provision that if the member dies prior to the member having received sixty monthly payments of the member's reduced annuity, the member's reduced allowance to which the member would have been entitled had the member lived shall be paid for the remainder of the sixty-month period to such beneficiary as the member shall have nominated by written designation duly executed and filed with the board. If there is no beneficiary surviving the retiree, the reserve for such allowance for the remainder of such sixty-month period shall be paid to the retiree's estate.

4. The election may be made only in the application for retirement, and such application shall be filed at least thirty days but not more than ninety days prior to the date on which the retirement of the member is to be effective, provided that if either the member or the spouse nominated to receive the survivorship payment dies before the effective date of retirement, the election shall not be effective. If after the reduced annuity commences, the spouse predeceases the retired member, the reduced annuity continues to the retired member during the member's lifetime.

5. Effective July 1, 2000, a member may make an election under option 1 or 2 after the date retirement benefits are initiated if the member makes the election within one year from the date of marriage or July 1, 2000, whichever is later, under any of the following circumstances:

(1) The member elected to receive a normal annuity and was not eligible to elect option 1 or 2 on the date retirement benefits were initiated; or

(2) The member's annuity reverted to a normal annuity pursuant to subsection 8 of section 104.103 and the member remarried; or

(3) The member elected option 1 or 2 but the member's spouse at the time of retirement has died and the member has remarried.

6. Any person who terminates employment or retires prior to July 1, 2000, shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters, and for such services shall be eligible to elect to receive the benefits described in subsection 5 of this section.

7. For retirement applications filed on or after August 28, 2004, the beneficiary for either option 1 or option 2 of subsection 3 of this section shall be the member's spouse at the time of retirement. If the member's marriage ends after retirement as a result of a dissolution of marriage, such dissolution shall not affect the option election and the former spouse shall continue to be eligible to receive survivor benefits upon death of the member.

8. Any application for retirement shall only become effective on the first day of the month.

(L. 1955 p. 718 § 18, A.L. 1961 p. 542, A.L. 1969 p. 174, A.L. 1972 S.B. 650, A.L. 1976 H.B. 1211, A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 H.B. 1149, A.L. 1996 H.B. 1541, A.L. 2000 H.B. 1808, A.L. 2004 H.B. 1440, A.L. 2013 H.B. 233)



Section 104.100 Early retirement and retirement, service credits required at age fifty-five--sixty--sixty-five, exception--computation.

Early retirement and retirement, service credits required at age fifty-five--sixty--sixty-five, exception--computation.

104.100. 1. Any member after attaining fifty-five years of age and having had at least ten years of creditable service may retire. In such case, the member, except uniformed members of the highway patrol, shall receive an actuarial reduction approved by the board of the normal annuity he would have received commencing at his normal retirement age.

2. Any member after attaining sixty years of age and having had at least fifteen years of creditable service may retire with a normal annuity.

3. Any employee after attaining sixty-five years of age and having at least four years of creditable service may retire with a normal annuity.

4. Any member after attaining normal retirement age or early retirement age and who is entitled to a deferred annuity under section 104.035 may retire. In such case, the member shall receive an annuity in an amount which is the actuarial reduction approved by the board of the normal annuity the member would have received commencing at the earliest date on which the member is entitled to an unreduced benefit based on the member's creditable service at the date of the member's termination of employment.

5. Notwithstanding any other provisions to the contrary, any member after attaining fifty-five years of age and having had at least thirty years of creditable service may retire with a normal annuity.

(L. 1955 p. 718 § 19, A.L. 1961 p. 542, A.L. 1969 p. 174, A.L. 1972 S.B. 650, A.L. 1976 H.B. 1211, A.L. 1981 H.B. 835, et al., A.L. 1982 H.B. 1720, et al., A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1993 S.B. 126)



Section 104.103 Annual benefit increase, when, how computed--limitation--reversion of amount of benefit--special consultant, compensation.

Annual benefit increase, when, how computed--limitation--reversion of amount of benefit--special consultant, compensation.

104.103. 1. Each member who was employed prior to August 28, 1997, and retires on or after May 12, 1981, shall receive each year a percentage increase in the amount of benefits received by the member during the preceding year of eighty percent of the increase in the consumer price index determined in the manner hereinafter provided. Any such annual benefit increase, however, shall not exceed five percent, nor be less than four percent, and the total increase in the amount of benefits received pursuant to the provisions of this section shall not exceed sixty-five percent of the initial monthly benefit which the member received upon retirement or the benefit received immediately prior to October 1, 1986, whichever is later.

2. Each member who is employed for the first time on or after August 28, 1997, and retires shall be entitled annually to a percentage increase in the retirement benefit payable equal to eighty percent of the increase in the consumer price index. Such benefit increase, however, shall not exceed five percent of the retirement benefit payable prior to the increase.

3. Each member who is employed before August 28, 1997, and terminates employment or retires after that date shall be entitled to the annual benefit increase described in subsection 1 of this section. For such members, the annual benefit increase described in subsection 2 of this section shall not be effective until the year in which the member reaches the limit on total annual benefit increases provided by subsection 1 of this section. After that year, the member shall receive the annual benefit increase described in subsection 2 of this section.

4. Survivors of members described in subsection 2 of this section shall be entitled to the annual benefit increase described in that subsection.

5. For the purposes of this section, any increase in the consumer price index shall be determined in January of each year, based upon the percentage increase of (a) the consumer price index for the preceding calendar year over (b) the consumer price index for the calendar year immediately prior thereto. Any increase so determined shall be applied in calculating any benefit increases that become payable under this section during the calendar year in which the determination is made and in no case shall the percentage be less than zero.

6. An annual increase, if any is due under either this section or section 104.612 for special consultants with the Missouri department of transportation and highway patrol employees' retirement system, shall be payable monthly beginning on a date specified by the board.

7. For members who retire on or after July 1, 2000, in the event such member has chosen a joint and survivor option under the provisions of section 104.090 and the member's eligible spouse or former spouse precedes the member in death, the member's benefit shall revert, effective the first of the month following the death of the spouse or former spouse regardless of when the board receives the member's written application for the benefit provided in this subsection, to an amount equal to the member's normal annuity, as adjusted for early retirement if applicable; such benefit shall include any increases the member would have received since the date of retirement had the member elected a normal annuity.

8. Effective on or after July 1, 2000, any retired member who had elected a joint and survivor payment option and whose eligible spouse or former spouse precedes or preceded the member in death shall upon application to the board be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters. As a special consultant under the provisions of this subsection, the member's reduced benefit will revert to a normal annuity as adjusted for early retirement if applicable, effective the first of the month following the death of the spouse or former spouse regardless of when the board receives the member's written application; such benefit shall include any increases the retired member would have received since the date of retirement had the member elected a normal annuity.

(L. 1981 H.B. 835, et al., A.L. 1987 H.B. 713, A.L. 1993 S.B. 126, A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 2000 H.B. 1808, A.L. 2004 H.B. 1440)



Section 104.110 Disability benefits, who entitled, how calculated, terminated when--medical examination required, when--proof of application for Social Security benefits--death benefit, not payable, when--board to establish definitions--annuity benefits, accrual, election--death benefit, eligibility, when--disability and death benefits payable, when.

Disability benefits, who entitled, how calculated, terminated when--medical examination required, when--proof of application for Social Security benefits--death benefit, not payable, when--board to establish definitions--annuity benefits, accrual, election--death benefit, eligibility, when--disability and death benefits payable, when.

104.110. 1. Any employee, regardless of the length of time of creditable service, who is affirmatively found by the board to be wholly incapable of performing the duties of the employee's or any other position in the employee's department for which the employee is suited, shall be entitled to receive disability benefits. The disability benefit provided by this subsection shall equal one and six-tenths percent of the employee's average compensation multiplied by the number of years of creditable service of the member. Effective September 1, 2003, no employee is eligible for or shall request or apply for the disability benefit provided pursuant to this subsection.

2. Any uniformed member of the highway patrol, highway patrol employee or department of transportation employee, regardless of the length of time of creditable service, who is found by the board to be disabled as a result of injuries incurred in the performance of the employee's duties, shall be entitled to receive an initial disability benefit in an amount equal to seventy percent of the compensation that the employee was receiving on the date preceding the date of disability; provided, however, that the amount of the disability benefit, plus any primary Social Security disability benefits received by such member shall not exceed ninety percent of the monthly compensation such member was receiving on the date preceding the date of disability.

3. Any disability benefits payable pursuant to this section shall be decreased by any amount paid to such member for periodic disability benefits by reason of the workers' compensation laws of this state. After termination of payment under workers' compensation, however, disability benefits shall be paid in the amount required by subsections 1, 2, 7, and 9 of this section.

4. The board of trustees may require a medical examination of a disabled member at any time by a designated physician, and benefits shall be discontinued if the board finds that such member is able to perform the duties of the member's former position or if such member refuses to submit to a medical examination. Any employee who applies for disability benefits provided pursuant to this section shall provide medical certification acceptable to the board which shall include the date the disability commenced and the expected duration of the disability.

5. Any employee who applies for disability benefits pursuant to subsections 2 and 7 of this section shall provide proof of application for Social Security disability benefits. If Social Security disability benefits are denied, the employee shall also provide proof that the employee has requested reconsideration, and upon denial of the reconsideration, that an appeal process is prosecuted.

6. The disability benefits provided in this section shall not be paid to any member who retains or regains earning capacity as determined by the board. If a member who has been receiving disability benefits again becomes an employee, the member's disability benefits shall be discontinued.

7. The board shall also provide or contract for long-term disability benefits for those members whose disability exists or is diagnosed as being of such nature as to exist for more than one year. The benefits provided or contracted for pursuant to this subsection shall be in lieu of any other benefit provided in this section. The eligibility requirements, benefit period and amount of the disability benefits provided pursuant to this subsection shall be established by the board.

8. Definitions of disability and other rules and procedures necessary for administration of the disability benefits provided pursuant to this section shall be established by the board.

9. Any member receiving disability benefits pursuant to subsections 1 and 2 of this section shall receive the same cost-of-living increases as granted to retired members pursuant to section 104.103.

10. The state highways and transportation commission shall contribute the same amount as provided for all state employees for any person receiving disability benefits pursuant to subsection 2 of this section for medical insurance provided pursuant to section 104.270.

11. Any member who qualified for disability benefits pursuant to subsection 2 or subsection 7 of this section shall continue to accrue normal annuity benefits based on the member's rate of pay immediately prior to the date the member became disabled in accordance with sections 104.090 and 104.615 as in effect on the earlier of the date the member reaches normal retirement age or the date normal annuity payments commence.

12. A member who continues to be disabled as provided in subsection 2 or subsection 7 of this section shall continue to accrue creditable service until the member reaches normal retirement age. The maximum benefits period for benefits pursuant to subsections 2 and 7 of this section shall be established by the board. A member who is eligible to retire and does retire while receiving disability benefits pursuant to subsections 2 and 7 of this section shall receive the greater of the normal annuity or the minimum annuity determined pursuant to sections 104.090 and 104.615, as if the member had continued in the active employ of the employer until the member's normal retirement age and the member's compensation for such period had been the member's rate of pay immediately preceding the date the member became disabled.

13. Any member who was receiving disability benefits from the board prior to August 28, 1997, or any member who has submitted an application for disability benefits before August 28, 1997, and would have been eligible to receive benefits pursuant to the eligibility requirements which were applicable at the time of application shall be eligible to receive or shall continue to receive benefits in accordance with such prior eligibility requirements until the member again becomes an employee.

14. Any member receiving disability benefits pursuant to subsection 1, subsection 2 or subsection 7 of this section shall be eligible to receive death benefits pursuant to the provisions of subsection 1 of section 104.140. The death benefits provided pursuant to this subsection shall be in lieu of the death benefits available to the member pursuant to subsection 2 of section 104.140.

15. The board is authorized to contract for benefits in lieu of the benefits provided pursuant to this section.

16. To the extent that the board enters or has entered into any contract with any insurer or service organization to provide the disability benefits provided for pursuant to this section:

(1) The obligation to provide such disability benefits shall be primarily that of the insurer or service organization and secondarily that of the board;

(2) Any employee who has been denied disability benefits by the insurer or service organization and has exhausted all appeal procedures provided by the insurer or service organization may appeal such decision by filing a petition against the insurer or service organization in a court of law in the employee's county of residence; and

(3) The board and the system shall not be liable for the disability benefits provided by an insurer or service organization pursuant to this section and shall not be subject to any cause of action with regard to disability benefits or the denial of disability benefits by the insurer or service organization unless the employee has obtained judgment against the insurer or service organization for disability benefits and the insurer or service organization is unable to satisfy that judgment.

17. An employee may elect to waive the receipt of any disability benefit provided for pursuant to this section at any time.

18. Any member receiving disability benefits pursuant to subsections 1 and 2 of this section shall be eligible for a death benefit of five thousand dollars in addition to any benefits under subsection 14 of this section.

(L. 1955 p. 718 § 20, A.L. 1961 p. 542, A.L. 1969 p. 174, A.L. 1972 S.B. 650, A.L. 1976 H.B. 1211, A.L. 1979 H.B. 36, A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 817 merged with S.B. 389, A.L. 2002 H.B. 1455, A.L. 2003 S.B. 248, et al., A.L. 2004 H.B. 1440)



Section 104.120 Accumulated contributions paid as death benefit, when.

Accumulated contributions paid as death benefit, when.

104.120. Upon the death of any member prior to his retirement, the board shall as soon as practicable pay to such beneficiary as the member may have designated in writing, or to his estate if no beneficiary be designated, a death benefit equal to the amount of the member's accumulated contributions.

(L. 1955 p. 718 § 21)



Section 104.130 Death benefit of retired member.

Death benefit of retired member.

104.130. Upon the death of a retired member, the board shall pay to such member's designated beneficiaries or to his estate a death benefit equal to the excess, if any, of the accumulated contributions of the member at retirement over the total amount of retirement benefits received by such member prior to his death.

(L. 1955 p. 718 § 22)



Section 104.140 Death prior to retirement, benefits.

Death prior to retirement, benefits.

104.140. 1. (1) If a member who has five or more years of creditable service dies before retirement, the member's surviving spouse, to whom the member was married on the date of the member's death, if any, shall receive the reduced survivorship benefits provided in option 1 of subsection 3 of section 104.090 calculated as if the member were of normal retirement age and had retired as of the date of the member's death and had elected option 1.

(2) If there is no eligible surviving spouse, or when a spouse's annuity has ceased to be payable, the member's eligible surviving children under twenty-one years of age shall receive monthly, in equal shares, an amount equal to eighty percent of the member's accrued annuity calculated as if the member were of normal retirement age and retired as of the date of death. Benefits otherwise payable to a child under eighteen years of age shall be payable to the surviving parent as natural guardian of such child if such parent has custody or assumes custody of such minor child, or to the legal conservator of such child, until such child attains age eighteen, and thereafter, the benefit may be paid to the child until age twenty-one; provided, the age twenty-one maximum shall be extended for any child who has been found totally incapacitated by a court of competent jurisdiction.

(3) No benefit is payable pursuant to this section if no eligible surviving spouse or children under twenty-one years of age survive the member. Benefits cease pursuant to this section when there is no eligible surviving beneficiary through either death of the eligible surviving spouse or through either death or the attainment of twenty-one years of age by the eligible surviving children. If the member's surviving children are receiving equal shares of the benefit described in subdivision (2) of this subsection, and one or more of such children become ineligible by reason of death or the attainment of twenty-one years of age, the benefit shall be reallocated so that the remaining eligible children receive equal shares of the total benefit as described in subdivision (2) of this subsection.

2. Effective January 1, 1985, if an employee who has three or more, but less than five years of creditable service dies before retirement, the surviving spouse of the deceased employee, if married to the deceased employee on the date of the employee's death, or the deceased employee's surviving eligible children under the age of twenty-one, shall receive a total monthly payment equal to twenty-five percent of the deceased employee's accrued monthly benefit calculated as if the employee were of normal retirement age as of the date of death. If the surviving spouse dies leaving any eligible children under the age of twenty-one years, the payment shall continue until the children reach twenty-one years of age. If there is no surviving spouse eligible for benefits under this subsection, but there are any children of the deceased employee eligible for payments, the payments shall continue until the children reach twenty-one years of age. Any benefits payable to eligible children under twenty-one years of age shall be made on a pro rata basis among the surviving children under twenty-one years of age.

3. For the purpose of computing the amount of a benefit payable pursuant to this section, if the board finds that the death was a natural and proximate result of a personal injury or disease arising out of and in the course of the member's actual performance of duty as an employee, then the minimum benefit to such member's surviving spouse or, if no surviving spouse benefits are payable, the minimum benefit that shall be divided among and paid to such member's surviving eligible children under the age of twenty-one shall be fifty percent of the member's final average compensation. The service requirements of subsections 1 and 2 of this section shall not apply to any benefit payable pursuant to this subsection.

(L. 1955 p. 718 § 23, A.L. 1969 p. 174, A.L. 1972 S.B. 650, A.L. 1976 H.B. 1211, A.L. 1982 H.B. 1720, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399, A.L. 2000 H.B. 1808, A.L. 2002 H.B. 1455, A.L. 2013 H.B. 233)



Section 104.150 Benefit fund, how held--purpose--deposit, executive director, duties, bond required--investment, board's powers and duties.

Benefit fund, how held--purpose--deposit, executive director, duties, bond required--investment, board's powers and duties.

104.150. 1. The board shall set up and maintain a transportation department employees' and highway patrol retirement and benefit fund account in which shall be placed all payroll deductions, deferred compensation, payments and income from all sources. All property, money, funds, investments, and rights which shall belong to, or be available for expenditure or use by, the system shall be dedicated to and held in trust for the members and for the purposes set out in sections 104.010 to 104.270 and sections 104.600 to 104.800 and no other. The board, in the name and on behalf of the system, may purchase, acquire, hold, invest, lend, lease, sell, assign, transfer, and dispose of all property, rights, and securities, and enter into written contracts, when necessary or proper to carry out the purposes of sections 104.010 to 104.270 and sections 104.600 to 104.800.

2. All moneys received by or belonging to the system shall be paid to the executive director and by him deposited to the credit of the system in one or more banks or trust companies. No such money shall be deposited in or be retained by any bank or trust company which does not have on deposit with and for the board at the time the kind and value of collateral required by section 30.270 for depositaries of the state treasurer. The executive director shall be responsible for all funds, securities, and property belonging to the system, and shall give such corporate surety bond for the faithful handling of the same as the board shall require.

3. The board may invest the funds of the system as permitted by sections 105.686 to 105.690.

(L. 1955 p. 718 § 14, A.L. 1961 p. 463, A.L. 1983 H.B. 713 Revision, A.L. 1988 H.B. 1643 & 1399)

CROSS REFERENCES:

Borrowing money in disaster area, 246.277

Investment of funds, regulations and limitations, public employees retirement systems, 105.687 to 105.690



Section 104.160 Board of trustees, membership--nominations and voting rights of members of system.

Board of trustees, membership--nominations and voting rights of members of system.

104.160. The board of trustees shall consist of three members of the state highways and transportation commission elected by the members of the commission. The superintendent of the highway patrol and the director of the department of transportation shall serve as members by virtue of their respective offices, and their successors shall succeed them as members of the board of trustees. In addition, one member of the senate appointed by the president pro tem of the senate and one member of the house of representatives, appointed by the speaker of the house shall serve as members of the board of trustees. In addition to the appointed legislators, two active employee members of the system shall be elected by a plurality vote of the active employee members of the system, herein designated for four-year terms to commence July 1, 1982, and every four years thereafter. One elected member shall be elected from the active employees of the department of transportation and one elected member shall be elected from the active employees of the civilian or uniformed highway patrol. In addition to the two active employee members, two retirees of the system shall be elected to serve on the board by a plurality vote of the retirees of the system. One retiree shall be elected by the retired employees of the transportation department and one retiree shall be elected by the retired employees of the civilian or uniformed highway patrol. The retiree serving on the board on August 28, 2007, shall continue to serve on the board as the representative of the retired employees of the transportation department until June 30, 2010. An election shall be held prior to January 1, 2008, for the retiree to be elected by the retired employees of the civilian or uniformed highway patrol with said term to commence on January 1, 2008, and expire on June 30, 2010. All terms of elected retired employees shall be for four years after June 30, 2010. The board shall determine the procedures for nomination and election of the elective board members. Nominations may be entered by any member of the system, provided members of the system have a reasonable opportunity to vote.

(L. 1955 p. 718 § 8, A.L. 1981 H.B. 835, et al., A.L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 1999 S.B. 268, A.L. 2007 S.B. 127 merged with S.B. 406)



Section 104.170 Officers of board of trustees, election, terms, duties--executive director, appointment, powers and duties--process to be served on executive director.

Officers of board of trustees, election, terms, duties--executive director, appointment, powers and duties--process to be served on executive director.

104.170. 1. The board shall elect by secret ballot one member as chair and one member as vice chair at the first board meeting of each year. The chair may not serve more than two consecutive terms beginning after August 13, 1988. The chair shall preside over meetings of the board and perform such other duties as may be required by action of the board. The vice chair shall perform the duties of the chair in the absence of the latter or upon the chair's inability or refusal to act.

2. The board shall appoint a full-time executive director, who shall not be compensated for any other duties under the state highways and transportation commission. The executive director shall have charge of the offices and records and shall hire such employees that the executive director deems necessary subject to the direction of the board. The executive director and all other employees of the system shall be members of the system and the board shall make contributions to provide the insurance benefits available pursuant to section 104.270 on the same basis as provided for other state employees pursuant to the provisions of section 104.515, and also shall make contributions to provide the retirement benefits on the same basis as provided for other employees pursuant to the provisions of sections 104.090 to 104.260. The executive director is authorized to execute all documents including contracts necessary to carry out any and all actions of the board.

3. Any summons or other writ issued by the courts of the state shall be served upon the executive director or, in the executive director's absence, on the assistant director.

(L. 1955 p. 718 § 9, A.L. 1988 H.B. 1643 & 1399, A.L. 2001 S.B. 371, A.L. 2004 H.B. 1440)



Section 104.175 Liability insurance coverage authorized, state highways and transportation commission.

Liability insurance coverage authorized, state highways and transportation commission.

104.175. The state highways and transportation commission is authorized, when requested by the highways and transportation employees' and highway patrol retirement system, to provide liability insurance covering the operation of all vehicles owned or leased or used by the system. The commission is also authorized, when requested by the system, to provide workers' compensation coverage for the executive director and employees of the system. In the event the commission provides such insurance coverage, the system shall reimburse the commission for all costs of such coverage.

(L. 2001 S.B. 371)



Section 104.180 Meetings of board, quorum, compensation of employees of board--service to system deemed regular duties.

Meetings of board, quorum, compensation of employees of board--service to system deemed regular duties.

104.180. 1. The board of trustees shall meet within the state of Missouri upon the written call of the chairman or by agreement of any four members of the board. Notice of the meeting shall be delivered to all other trustees in person, or by depositing notice in a United States post office, in a properly stamped and addressed envelope, not less than six days prior to the date fixed for the meeting, unless authorized by the board. The board may meet at any time by unanimous mutual consent. There shall be at least one meeting in each quarter.

2. Six trustees shall constitute a quorum for the transaction of business, and any official action of the board shall be based on the majority vote of the trustees present.

3. The trustees shall serve without compensation, but shall receive their necessary expenses incurred in the performance of their duties for the system.

4. The executive director and other employees of the system shall receive such salaries or other compensation as may be fixed by the board and their necessary travel expense within and without the state as may be authorized by the board.

5. Duties performed for the system as board members by the director or any elected employee of the state highways and transportation commission or by the superintendent of the state highway patrol or any elected employee or member of the patrol shall be considered duties in connection with the regular employment of such individual, and the employee shall suffer no loss in regular compensation by reason of the performance of such duties.

(L. 1955 p. 718 § 10, A.L. 1987 H.B. 457, A.L. 1988 H.B. 1643 & 1399, (L. 1955 p. 718 § 10, A.L. 1987 H.B. 457, A.L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 1999 S.B. 268, A.L. 2004 H.B. 1440)



Section 104.190 Records of board--report--office at Jefferson City--seal--audit of accounts, requirements.

Records of board--report--office at Jefferson City--seal--audit of accounts, requirements.

104.190. 1. The board shall keep a complete record of all its proceedings, which shall be open at all reasonable hours to the inspection of any member. A statement covering the operations of the system for the year, including income and disbursements, and the financial condition of the system at the end of the year, showing the actuarial valuation and appraisal of its assets and liabilities, as of July first, shall each year be delivered to the governor of Missouri and be made readily available to the members.

2. A system of member employment records necessary for the calculation of retirement benefits shall be kept separate and apart from the customary employee employment records.

3. The principal office of the system shall be located in Jefferson City. The system shall have a seal bearing the inscription "Transportation Department Employees' and Highway Patrol Retirement System", which shall be in the custody of its executive director. The courts of this state shall take judicial notice of the seal; and all copies of records, books, and written instruments which are kept in the office of the system and are certified by the executive director under said seal shall be proved or admitted in any court or proceeding as provided by section 109.130.

4. The board shall arrange for annual audits of the records and accounts of the system by a certified public accountant or by a firm of certified public accountants.

(L. 1955 p. 718 § 11, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 2013 H.B. 116)



Section 104.200 Board may correct error in amounts paid member, limitation.

Board may correct error in amounts paid member, limitation.

104.200. Should any error in any records result in any member's or beneficiary's receiving more or less than he would have been entitled to receive had the records been correct, the board shall correct such error, and, as far as practicable, make future payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was entitled shall be paid, and to this end may recover any overpayments. In all cases in which such error has been made, no such error shall be corrected unless the system discovers or is notified of such error within ten years after the initial date of error.

(L. 1955 p. 718 § 25, A.L. 2013 H.B. 233)



Section 104.210 Powers of board of trustees.

Powers of board of trustees.

104.210. 1. The general administration of, and responsibility for, the proper operation of the system are hereby vested in a board of trustees.

2. Subject to the limitations of law, the board shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the system, and its decisions as to all question of fact shall be final and conclusive on all persons except for the right of review as provided by law and except for fraud or such gross mistake of fact as to have an effect equivalent to fraud.

3. The accounts and records of the state highways and transportation commission, the state highway patrol, the state auditor, and the state treasurer shall be open to inspection to the board of trustees and its employees, for the purpose of obtaining information necessary in the performance of the duties of such board under sections 104.010 to 104.270 and sections 104.600 to 104.800.

4. The board shall have the power to subpoena witnesses or obtain the production of records when necessary for the performance of its duties.

5. Subject to the provisions of the constitution and sections 104.010 to 104.270 and sections 104.600 to 104.800, the board of trustees shall have exclusive jurisdiction and control over the funds and property of the system and may employ and fix the compensation of necessary employees.

6. No trustee or employee of the system shall receive any gain or profit from any funds or transaction of the system, except benefits from interest in investments common to all members if entitled thereto.

7. Any trustee or employee accepting any gratuity or compensation for the purpose of influencing his action with respect to the investment and the funds of the system shall thereby forfeit his office and in addition thereto be subject to the penalties prescribed for bribery.

(L. 1955 p. 718 § 7, A.L. 1983 H.B. 713 Revision, A.L. 1988 H.B. 1643 & 1399)



Section 104.220 Actuary, selection, duties.

Actuary, selection, duties.

104.220. The board of trustees may select and employ an actuary who shall serve at its pleasure as its technical adviser on matters regarding the operation of the system, or may call upon the director of the department of insurance, financial institutions and professional registration for actuarial service, which shall be furnished by him. The actuary shall:

(1) During the first year of operation of the system, or as soon as practicable, and at least once every five years thereafter, make a general investigation of the mortality, retirement, disability, death, employment turnover, interest, and earnable compensation experience of the system;

(2) Recommend mortality and other tables to be used for all required actuarial calculations;

(3) Make an annual valuation of the liabilities, assets, and reserves of the system, and a determination of the amounts of contributions required by the system to discharge the liabilities and administration costs under sections 104.010 to 104.270, and certify the results thereof to the board; and

(4) Perform such other duties as may be assigned to him by the board.

(L. 1955 p. 718 § 12, A.L. 1983 H.B. 713 Revision)



Section 104.230 Legal services to be rendered by whom.

Legal services to be rendered by whom.

104.230. The chief counsel of the state highways and transportation commission may furnish whatever legal services shall be necessary and may call upon the attorney general, who shall furnish such services as may be requested.

(L. 1955 p. 718 § 13)



Section 104.240 Actions by and against system--process how served--venue of actions against system--no personal liability for official acts by officers and employees.

Actions by and against system--process how served--venue of actions against system--no personal liability for official acts by officers and employees.

104.240. The transportation department employees' and highway patrol retirement system may sue and be sued in its official name, but its officers and employees shall not be personally liable for acts of the system. The service of all legal process and of all notices which may be required to be in writing, whether in legal proceedings or otherwise, shall be had on the executive director or assistant director at his office. All suits or proceedings directly or indirectly against the system shall be brought in Cole County.

(L. 1955 p. 718 § 3, A.L. 1988 H.B. 1643 & 1399)



Section 104.250 Law creates vested rights--benefits exempt from taxes and executions--exception, subject to child support and spousal maintenance.

Law creates vested rights--benefits exempt from taxes and executions--exception, subject to child support and spousal maintenance.

104.250. 1. All payroll deductions and deferred compensation provided for under sections 104.010 to 104.270 are hereby made obligations of the state of Missouri. No alteration, amendment, or repeal of sections 104.010 to 104.270 shall affect the then existing rights of members and beneficiaries, but shall be effective only as to rights which would otherwise accrue under sections 104.010 to 104.270 as a result of services rendered by an employee after such alteration, amendment, or repeal.

2. Any annuity, benefits, funds, property, or rights created by, or accruing to, any person under the provisions of sections 104.010 to 104.270 are hereby made and declared exempt from any tax of the state of Missouri or any political subdivision or taxing body thereof, and shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable except that any payment from the retirement system shall be subject to the collection of child support or spousal maintenance.

(L. 1955 p. 718 § 24, A.L. 1983 H.B. 713 Revision, A.L. 2002 H.B. 1455)

Effective 7-11-02

CROSS REFERENCE:

Taxability of retirement benefits, 143.124



Section 104.254 Spouses of deceased retired members appointed as special consultants, when--duties--compensation--not to affect other benefits.

Spouses of deceased retired members appointed as special consultants, when--duties--compensation--not to affect other benefits.

104.254. 1. Any spouse of a deceased member of the patrol who retired prior to October 1, 1984, shall, upon application, be made, constituted, appointed, and employed by the board as a special consultant on the problems of retirement, aging, and other matters relating to spouses of deceased members of the patrol, and upon the request of the board, shall give opinions and be available to give opinions, in writing or orally, in response to such requests of the board. As compensation for the services required by this section, spouses of deceased members of the patrol shall be compensated monthly in an amount based on the monthly amount which the member would have been receiving had the selection of options been made on the date of the spouse's application to be made a consultant under the provisions of this section and the member had elected the option of his choice pursuant to the provisions of subsection 3 of section 104.090, or an amount which, when added to any survivorship benefits received initially upon the death of the member of the patrol, shall be equal to two hundred dollars per month or fifty percent or the percentage so selected by the member at retirement of the monthly benefit amount which the member was receiving immediately prior to his death, whichever amount is greater, plus an annual monthly increase in an amount computed by multiplying the spouse's current monthly benefit amount by eighty percent of the increase in the consumer price index calculated in the manner specified in section 104.415. The annual increase provided by this subsection shall not exceed five percent nor be less than four percent, and the total increase in compensation granted as annual increases in accordance with this subsection shall not exceed sixty-five percent of the total compensation granted each spouse by this section on August 13, 1986.

2. The employment provided for by this section shall in no way affect any person's eligibility for retirement or survivor benefits under this chapter, or in any way have the effect of reducing any retirement or survivor benefits, anything to the contrary notwithstanding.

(L. 1986 H.B. 1496, A.L. 1987 H.B. 713 merged with H.B. 384 Revision, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.255 Certain surviving spouses to become consultants--compensation--not to affect survivor's benefits or eligibility for retirement--surviving spouses not receiving payments on or after September 1, 1989.

Certain surviving spouses to become consultants--compensation--not to affect survivor's benefits or eligibility for retirement--surviving spouses not receiving payments on or after September 1, 1989.

104.255. 1. Any spouse of a deceased member who retired prior to August 28, 1989, shall, upon application, be made, constituted, and appointed and employed by the board as a special consultant on the problems of retirement, aging, and other matters relating to spouses of deceased members of the system, and upon the request of the board shall give opinions, in writing or orally, in response to such requests of the board. As compensation for the services required by this section, spouses of deceased members of the system shall be compensated monthly in an amount subject to either the option that the member chose at the time of retirement or an amount equal to one-half of the member's benefit, whichever is greater. The above benefits shall be based upon the benefit the member was receiving at the time of death.

2. The employment provided for by this section shall in no way affect any person's eligibility for retirement or survivor benefits under the provisions of this chapter, or in any way have the effect of reducing any retirement or survivor benefits, anything to the contrary notwithstanding.

3. Other provisions of law notwithstanding, any surviving spouse not receiving a continuing payment who would have been eligible for compensation under the provisions of subsection 1 or 2 of this section on or after September 1, 1989, shall be entitled to receive compensation in a sum equal to the amount the spouse would have received had subsections 1 and 2 been in effect on September 1, 1989. In order for a surviving spouse to be eligible for the benefits under this subsection, the retirement application of the deceased member must be filed prior to August 28, 2004.

(L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 2004 H.B. 1440)



Section 104.260 Members retiring after October 1, 1984, may be made consultants, when, procedure--compensation to be exempt from taxes, judgments, claims--unassignability.

Members retiring after October 1, 1984, may be made consultants, when, procedure--compensation to be exempt from taxes, judgments, claims--unassignability.

104.260. 1. Any member who retired prior to October 1, 1984, and who elected at that time to take the option of a reduced benefit during his life and a survivor's benefit for his spouse after his death shall, upon application, be made consultant on the problems of retirement, aging, and maintaining a spouse on reduced benefit, and upon the request of the board, shall give opinions and be available to give opinions, in writing or orally, in response to such requests by the board. As compensation for the services required by this section, such person shall be compensated in an amount which, when added to the benefits received by him, is equal to the amount he would have received had he retired on the date of his application to be made a consultant under the provisions of this section and had elected the option of his choice pursuant to the provisions of subsection 3 of section 104.090.

2. The employment provided for by this section shall in no way affect any person's eligibility for retirement or survivor benefits under this chapter, or in any way have the effect of reducing any retirement or survivor benefits, anything to the contrary notwithstanding.

3. The compensation provided for in this section shall be treated as any other state retirement benefits, payable by the transportation department employees' and highway patrol retirement system and are exempt from any tax of any political subdivision of the state, and shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable, anything to the contrary notwithstanding.

(L. 1987 H.B. 713, A.L. 1992 S.B. 499, et al.)

*No continuity with § 104.260 as repealed by L. 1977 S.B. 60.



Section 104.270 Medical and death benefits to be furnished, how--state contribution, amount--contracts for, how let.

Medical and death benefits to be furnished, how--state contribution, amount--contracts for, how let.

104.270. The state highways and transportation commission may provide for benefits to cover medical expenses and death for members of the closed and year 2000 plans of the highways and transportation employees' and highway patrol retirement system. Any plan may provide medical benefits for dependents of members and for retirees of the closed and year 2000 plans and for persons entitled to deferred annuities in the closed and year 2000 plans and their dependents. Death benefits shall be comparable to those provided for in section 104.517. Contributions by the state highways and transportation commission to provide the benefits shall be on the same basis as provided for other state employees under the provisions of section 104.515. Except as otherwise provided by law, the cost of benefits for dependents of members and for retirees and their dependents shall be paid by the members or retirees. The commission may contract with other persons or entities including but not limited to third-party administrators, health network providers, and health maintenance organizations for all, or any part of, the benefits provided for in this section. The commission may require reimbursement of any medical claims paid by the commission's medical plan for which there was third-party liability.

(L. 1977 H.B. 703, A.L. 1983 H.B. 713 Revision, A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.271 Retirement age, certain employees--"eighty and out".

Retirement age, certain employees--"eighty and out".

104.271. Notwithstanding any other provision of law to the contrary, a member of the Missouri transportation department and highway patrol retirement system or a member of the Missouri state employees' retirement system shall be entitled to retire with a normal annuity and shall be entitled to elect any of the survivor benefit options and shall also be entitled to any other provisions of this chapter that relate to retirement with a normal annuity if the sum of the member's age and creditable service equals eighty years or more and if the member is at least forty-eight years of age.

(L. 1992 H.B. 1440 § 1, A.L. 1994 H.B. 1149, A.L. 2003 S.B. 248, et al.)



Section 104.272 Certain members entitled to credit for service regardless of classification.

Certain members entitled to credit for service regardless of classification.

104.272. Other provisions of law to the contrary notwithstanding, any person who is an employee of state government and a member of the Missouri department of transportation and highway patrol employees' retirement system is entitled to credit for all of his service during employment with the department of transportation or the state highway patrol if he is an employee of that same agency upon retirement regardless of whether he was classified as full-time, part-time or temporary, and the requirement of section 104.010 of duties during not less than one thousand forty hours for status as an employee shall not apply to persons applying for retirement credit under the provisions of this section.

(L. 1992 S.B. 499, et al. § 1, A.L. 2013 H.B. 233)



Section 104.312 Pension, annuity, benefit, right, and allowance is marital property--division of benefits order, requirements--information for courts--rejection of division of benefits order--basis for payment to alternate payee.

Pension, annuity, benefit, right, and allowance is marital property--division of benefits order, requirements--information for courts--rejection of division of benefits order--basis for payment to alternate payee.

104.312. 1. The provisions of subsection 2 of section 104.250, subsection 2 of section 104.540, subsection 2 of section 287.820, and section 476.688 to the contrary notwithstanding, any pension, annuity, benefit, right, or retirement allowance provided pursuant to this chapter, chapter 287, or chapter 476 is marital property and after August 28, 1994, a court of competent jurisdiction may divide the pension, annuity, benefits, rights, and retirement allowance provided pursuant to this chapter, chapter 287, or chapter 476 between the parties to any action for dissolution of marriage. A division of benefits order issued pursuant to this section:

(1) Shall not require the applicable retirement system to provide any form or type of annuity or retirement plan not selected by the member and not normally made available by that system;

(2) Shall not require the applicable retirement system to commence payments until the member submits a valid application for an annuity and the annuity becomes payable in accordance with the application;

(3) Shall identify the monthly amount to be paid to the alternate payee, which shall be expressed as a percentage and which shall not exceed fifty percent of the amount of the member's annuity accrued during all or part of the time while the member and alternate payee were married; and which shall be based on the member's vested annuity on the date of the dissolution of marriage or an earlier date as specified in the order, which amount shall be adjusted proportionately if the member's annuity is reduced due to early retirement or the member's annuity is reduced pursuant to section 104.395 under an annuity option in which the member named the alternate payee as beneficiary prior to the dissolution of marriage or pursuant to section 104.090 under an annuity option in which the member on or after August 28, 2007, named the alternative payee as beneficiary prior to the dissolution of marriage, and the percentage established shall be applied to the pro rata portion of any lump sum distribution pursuant to subsection 6 of section 104.335, accrued during the time while the member and alternate payee were married;

(4) Shall not require the payment of an annuity amount to the member and alternate payee which in total exceeds the amount which the member would have received without regard to the order;

(5) Shall provide that any benefit formula increases, additional years of service, increased average compensation or other type of increases accrued after the date of the dissolution of marriage shall accrue solely to the benefit of the member; except that on or after September 1, 2001, any annual benefit increase shall not be considered to be an increase accrued after the date of termination of marriage and shall be part of the monthly amount subject to division pursuant to any order issued after September 1, 2001;

(6) Shall terminate upon the death of either the member or the alternate payee, whichever occurs first;

(7) Shall not create an interest which is assignable or subject to any legal process;

(8) Shall include the name, address, and date of birth of both the member and the alternate payee, and the identity of the retirement system to which it applies;

(9) Shall be consistent with any other division of benefits orders which are applicable to the same member;

(10) Shall not require the applicable retirement system to continue payments to the alternate payee if the member's retirement benefit is suspended or waived as provided by this chapter but such payments shall resume when the retiree begins to receive retirement benefits in the future.

2. A system established by this chapter shall provide the court having jurisdiction of a dissolution of marriage proceeding or the parties to the proceeding with information necessary to issue a division of benefits order concerning a member of the system, upon written request from either the court, the member or the member's spouse, which cites this section and identifies the case number and parties.

3. A system established by this chapter shall have the discretionary authority to reject a division of benefits order for the following reasons:

(1) The order does not clearly state the rights of the member and the alternate payee;

(2) The order is inconsistent with any law governing the retirement system.

4. The amount paid to an alternate payee under an order issued pursuant to this section shall be based on the plan the member was in on the date of the dissolution of marriage; except that any annual benefit increases subject to division shall be based on the actual annual benefit increases received after the retirement plan election.

(L. 1992 S.B. 499, et al. § 5, A.L. 1994 H.B. 1149, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 2001 S.B. 371, A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.320 Retirement system to be body corporate, to be known as Missouri state employees' retirement system--powers and duties--medical benefit funds.

Retirement system to be body corporate, to be known as Missouri state employees' retirement system--powers and duties--medical benefit funds.

104.320. 1. For the purpose of providing retirement income and other benefits to employees of the state, there is hereby created and established a retirement system which shall be a body corporate and an instrumentality of the state, which shall be under the management of a board of trustees herein described, and shall be known as the "Missouri State Employees' Retirement System". In the system shall be vested the powers and duties specified in sections 104.010 and 104.320 to 104.800 and such other powers as may be necessary or proper to enable it, its officers, employees, and agents to carry out fully and effectively all the purposes of sections 104.010 and 104.320 to 104.800.

2. Notwithstanding any provision of law to the contrary, the system is also authorized and empowered to provide services in connection with medical benefit funds established or maintained for state employees, retirees, and their dependents who are participants in a state medical plan administered by the Missouri consolidated health care* plan established under section 103.005 or other medical benefit plans established or maintained by the state for its employees, retirees, and their dependents. All such plans described in this section shall be welfare plans referred to as "State Medical Plans". The services to be provided by the system shall include, but not be limited to, the investment of assets of such state medical plans. Such services to be provided by the system shall be provided under a trust agreement between the board, as trustee, and the state medical plan, subject to approval by the board of trustees of the Missouri state employees' retirement system and the state medical plan. The system shall be vested with the powers and duties specified in section 104.010 and sections 104.320 to 104.1093 and such other powers as may be necessary or proper to enable it, its officers, employees, and agents to carry out fully and effectively all the purposes of this subsection. Whenever the system is acting under section 104.010 and sections 104.320 to 104.1093 with respect to services provided under this subsection, the provisions of such sections shall be read to apply to services provided under this subsection and not to services provided under subsection 1 of this section.

3. Notwithstanding any provision of law to the contrary, the board shall set up and maintain a separate employee and retiree medical benefit trust for each state medical plan that the system contracts with under subsection 2 of this section in which shall be placed contributions made to the board by the state of Missouri, either directly or indirectly through the medical benefit plan, to fund benefits payable under such state medical plan. No such contributions made from the medical benefit plan's trust fund shall be transferred to the board without the approval of the medical benefit plan's governing body. All property, money, funds, investments, and rights so received and accepted by the board together with proceeds and reinvestments thereof shall be dedicated to and held in a separate trust, known as the medical benefit trust, for the exclusive purpose of satisfying the obligations of the applicable state medical plan to pay health care and other medical benefits to employee and retiree participants and their dependents under such state medical plan. At no time shall any part of a medical benefit trust be used for or diverted to any purpose other than for the exclusive purpose of satisfying the obligations of the applicable state medical plan to provide health care and other medical benefits to employee and retiree participants and their dependents, including payment of benefits on behalf of such participants under such state medical plan and payment of reasonable expenses of the medical benefit trust. The board may establish one or more trust instruments that set forth the terms and conditions for holding, investing, and distributing assets of a medical benefit trust that are consistent with subsection 2 of this section. Such medical benefit trust may be irrevocable. A separate account for a state medical plan may be established under a separate trust instrument. The board may consolidate the retiree assets of one or more medical benefit trusts in a single fund or funds, a "master trust", that may be commingled for investment purposes, and subject to the applicable trust agreement, may commingle the retiree assets of one or more medical benefit trusts with assets of the system for investment purposes. In the event the board commingles assets of one or more trusts for investment purposes, it shall maintain separate bookkeeping accounts reflecting the separate share in each investment pool of each participating trust. The board shall have power to purchase, acquire, hold, invest, lend, lease, sell, assign, transfer, and dispose of all property, rights, and securities and enter into written contracts and may employ or contract with third-party advisors all as may be necessary or proper to carry out the purposes of this subsection and subsection 2 of this section. The board shall have the power to borrow money for any of the authorized purposes of the board and to issue negotiable notes, bonds, or other instruments in writing in evidence of the sum or sums to be borrowed. Whenever the system is acting under section 104.010 and sections 104.320 to 104.1093 with respect to an account established under this subsection, the provisions of such sections shall be read to apply to an account provided under this subsection and not accounts established under subsection 1 of section 104.440.

4. The board shall make such payments from a medical benefit trust to or for the benefit of the participants in a state medical plan and their dependents, at such time, in such manner, in such amounts, in such form, and for such purposes as may be specified in one or more directives by the state medical plan administrator authorized to direct payment of benefits under such state medical plan from time to time or as provided in a trust agreement governing such medical benefit trust, and the board shall have no responsibility and shall be without liability for any payment made under such direction. The board shall be under no duty or obligation to make any inquiry or investigation as to whether any direction is made under the provisions of any state medical plan and shall not be responsible in any respect for the administration of any state medical plan. Payment in response to such direction shall be a complete discharge of the board of its responsibility for the holding and safekeeping of such assets and any assets paid over shall no longer constitute part of the medical benefit trust.

5. The board shall invest the funds of a medical benefit trust in the same manner as it invests funds of the retirement system as permitted by sections 105.686** to 105.690.

6. The board may authorize the executive director to assist with programs and procedures pertaining to payroll for state employees and any state employee benefits as requested by the office of administration or other state agencies.

(L. 1957 p. 706 § 2, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399, A.L. 1995 H.B. 416, et al., A.L. 2007 S.B. 406)

*Word "care" does not appear in original rolls.

**Section 105.686 was repealed by S.B. 544, 1994.



Section 104.330 State employees to be members--military service, effect.

State employees to be members--military service, effect.

104.330. 1. As an incident to his or her contract of employment or continued employment, each employee of the state shall become a member of the system on the first day of the first month following the original effective date of sections 104.310 to 104.540, September 1, 1957, and every person thereafter becoming an employee shall become a member at the time of employment. Each employee's membership shall continue as long as the member continues to be an employee or be on leave for military service or training as hereinafter provided; or receive or be eligible to receive an annuity or benefit.

2. Any member who completes military service or training on or after December 3, 1974, shall receive creditable service and salary credit mandated by federal law under the Vietnam Era Veteran's Readjustment Act of 1974 and the Uniformed Services Employment and Reemployment Rights Act of 1994 or any successor thereto, or as otherwise provided under federal or state law.

(L. 1957 p. 706 § 4, A.L. 1958 2d Ex. Sess. p. 180, A.L. 1972 S.B. 548, A.L. 1980 H.B. 983, A.L. 1981 H.B. 835, et al., A.L. 2001 S.B. 371)



Section 104.332 Certain legal advisors to be made special consultants on problems of retirement--legal advisor defined.

Certain legal advisors to be made special consultants on problems of retirement--legal advisor defined.

104.332. 1. Any person who has been appointed or employed as a legal advisor pursuant to section 286.070 prior to August 28, 2001, who is receiving or thereafter is qualified to receive retirement benefits pursuant to section 104.374 shall upon application be made, constituted, appointed and employed by the board of trustees of the Missouri state employees' retirement system as a special consultant on the problems of retirement, aging and other state matters for the remainder of the person's life. Upon request of the board or the administrative hearing commission, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation for such services and in lieu of receiving benefits pursuant to section 104.374, each such special consultant shall be eligible for all benefits payable pursuant to sections 287.812 to 287.856, effective upon the later of August 28, 1999, or the date retirement benefits become payable. In no event shall retroactive benefits be paid.

2. The term "legal advisor" as defined in subdivision (6) of section 287.812 shall be deemed to include any attorney or legal counsel appointed or employed pursuant to section 286.070.

(L. 2001 S.B. 371 § 1)



Section 104.335 Vesting service--members who are entitled to annuities--requirements, amounts--terminated vested member, judge, administrative law judge or legal advisor, election to pay present value of annuity, eligibility, purchase of prior service credit.

Vesting service--members who are entitled to annuities--requirements, amounts--terminated vested member, judge, administrative law judge or legal advisor, election to pay present value of annuity, eligibility, purchase of prior service credit.

104.335. 1. Any member whose employment terminated prior to September 1, 1972, and (a) who had served at least three full biennial assemblies as a member of the general assembly, or (b) who was other than a member of the general assembly and who had fifteen or more years of vesting service shall be entitled to a deferred normal annuity based on the member's creditable service, average compensation and the law in effect at the time the member's employment was terminated.

2. (1) Any member whose employment terminated on or after September 1, 1972, and prior to July 1, 1981, and (a) who had served at least three full biennial assemblies as a member of the general assembly, or (b) who was other than a member of the general assembly and who had fifteen or more years of vesting service or who had ten or more years of vesting service and was at least thirty-five years of age at the date of termination of employment shall be entitled to a deferred normal annuity based on the member's creditable service, average compensation and the law in effect at the time the member's employment was terminated.

(2) Any member whose employment terminated on or after July 1, 1981, and (a) who had served at least three full biennial assemblies as a member of the general assembly, or (b) who was other than a member of the general assembly and who had ten or more years of vesting service at the date of termination of employment shall be entitled to a deferred normal annuity based on the member's creditable service, average compensation and the law in effect at the time the member's employment was terminated.

(3) Any member whose employment terminated on or after September 1, 1972, and who had four or more years of vesting service as governor, lieutenant governor, secretary of state, auditor, treasurer, or attorney general of this state shall be entitled to a deferred normal annuity based on the member's creditable service, average compensation and the law in effect at the time the member's employment was terminated.

(4) Any member whose employment terminated on or after September 28, 1985, and who (a) had served less than three full biennial assemblies as a member of the general assembly, and (b) has less than ten years of vesting service as an employee other than a member of the general assembly shall be entitled to two years of vesting service for each full biennial assembly in which the member served plus an additional amount of vesting service for each partial biennial assembly served, which amount shall be equal to the pro rata portion of the biennial assembly so served. The total amount of vesting service provided for in this subdivision shall be used to calculate the deferred normal annuity or deferred partial annuity to which such member is entitled based on the member's creditable service, which includes all service designated as vesting service under this subdivision, the member's average compensation, and the law in effect at the time the member's employment was terminated.

3. Any member whose employment terminated on or after October 1, 1984, but before September 28, 1992, and who was other than a member of the general assembly and who has five or more years of vesting service as an employee at the date of termination of employment shall be entitled to a deferred partial annuity based on the member's creditable service, average compensation, and the law in effect at the time the member's employment was terminated, in the following amounts:

(1) An employee with at least five years of vesting service, but less than six years, is entitled to fifty percent of the amount payable as a deferred normal annuity;

(2) An employee with six years of vesting service, but less than seven years, is entitled to sixty percent of the amount payable as a deferred normal annuity;

(3) An employee with seven years of vesting service, but less than eight years, is entitled to seventy percent of the amount payable as a deferred normal annuity;

(4) An employee with eight years of vesting service, but less than nine years, is entitled to eighty percent of the amount payable as a deferred normal annuity;

(5) An employee with nine years of vesting service, but less than ten years, is entitled to ninety percent of the amount payable as a deferred normal annuity.

4. Any member whose employment terminated on or after September 28, 1992, and who was other than a member of the general assembly and who has five or more years of vesting service as an employee at the date of termination of employment shall be entitled to a deferred normal annuity based on the member's creditable service, average compensation, and the law in effect at the time the member's employment was terminated.

5. Any member who is entitled to a deferred normal annuity as provided in subsection 1, 2, 3, or 4 of this section and who reenters the service of a department and again becomes a member of the system shall have the member's prior period of vesting service combined with the member's current membership service, so that any benefits that may become payable under this system by reason of the member's retirement or subsequent withdrawal will recognize such prior period of vesting service.

6. (1) A vested member, an administrative law judge or legal advisor as defined in section 287.812, or a judge as defined in section 476.515, who has terminated all employment with the state of Missouri for a period of six months or longer, may make a one-time election for the system to pay the present value of a deferred annuity or a benefit as defined in section 287.812 or section 476.515 if the amount of such terminated member's or person's creditable service is less than ten years, and if such terminated member or person is not within five years of eligibility for receiving an annuity or benefit. Any such member, administrative law judge, legal advisor or judge who terminates employment on or after August 28, 1997, shall be eligible for the one-time election provided for in this subsection only if the present value of the deferred annuity does not exceed ten thousand dollars. The present value shall be actuarially determined by the system. Except as provided in subdivision (2) of this subsection, any payment so made shall be a complete discharge of the existing liability of the system with respect to such terminated member or person.

(2) Upon subsequent employment in a position covered under a system administered by the Missouri state employees' retirement system, the employee, administrative law judge or judge may elect, within one year of such employment, to purchase creditable service equal to the amount of creditable service surrendered due to a payment as specified in this subsection. The cost of such purchase shall be actuarially determined by the system, and shall be paid over a period of not longer than two years from the date of election, with interest on the unpaid balance.

(3) Persons described in subdivision (1) of this subsection who terminate employment on or after September 1, 2002, shall no longer be eligible to make the election described in subdivision (1) of this subsection.

7. Any individual, covered by a retirement plan identified in this chapter, chapter 287 or chapter 476 who terminated employment prior to August 28, 1993, shall, upon application to the board of trustees of the Missouri state employees' retirement system, be made, constituted and appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the person's life. Upon request of the board or the court from which the person retired, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation for such services, the consultant shall be eligible to purchase or transfer, prior to retirement, creditable service as set forth in section 105.691.

(L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 1994 H.B. 1149, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 2000 H.B. 1808, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.339 Creditable prior service, members entitled to.

Creditable prior service, members entitled to.

104.339. 1. Any employee who became a member of the system, on the first day of the first month following the original effective date of sections 104.310 to 104.540, September 1, 1957, shall be given creditable prior service with the state. All such creditable prior service must be established to the satisfaction of the board.

2. Any member of the system employed on or after August 13, 1988, and who served as an employee prior to September 1, 1957, but was not an employee on that date, shall be entitled to the creditable prior service that such employee would have been entitled to had such employee become a member of the retirement system on the date of its inception.

(L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399, A.L. 2001 S.B. 371)



Section 104.340 Creditable prior service and prior service credits--what is included--special consultants, requirements, compensation.

Creditable prior service and prior service credits--what is included--special consultants, requirements, compensation.

104.340. 1. Any member, on the first day of the first month following the original effective date of sections 104.310* to 104.540, September 1, 1957, shall be entitled to creditable prior service for the purpose of sections 104.310* to 104.620 for all active military service performed in the United States Army, Air Force, Navy, Marine Corps, Coast Guard and members of the United States Public Health Service when in the active military service, or any women's auxiliary thereof in time of active armed warfare, if such member was a state employee immediately prior to the member's entry into the armed services and became an employee of the state within ninety days after termination of such service under honorable conditions or release to inactive status in a reserve component of the Armed Forces. This includes:

(1) Members of the reserve component of the Armed Forces (National Guard of the United States, United States Army Reserve, Air National Guard of the United States, United States Air Force Reserve, United States Naval Reserve, United States Marine Corps Reserve, United States Coast Guard);

(2) Reserve components existing prior and subsequent to the original effective date of sections 104.310* to 104.540; and

(3) The reserve of the United States Public Health Service, while in the active military service of the United States.

2. Any former full-time employee of a state board, whether unassigned or assigned to the governor, who becomes a member within one year of termination of employment with the board, shall be entitled to creditable prior service not to exceed eight years for service rendered, provided the member had not become vested in a city or county retirement system and has or attains one or more years of continuous service.

3. Notwithstanding any other provision of law to the contrary, any employee of a political subdivision who becomes a state employee, or gains eligibility to become a member, by an act, or acts, of the general assembly after August 13, 1986, making such employment state employment shall be entitled only to prior service credit for such employment with a political subdivision. Such prior service credit, which cannot exceed eight years, shall be used in the determination of eligibility for benefits pursuant to the provisions of sections 104.310* to 104.612 but not in determining the amount of benefits, if the person makes application to the board for such prior service credit within ninety days of becoming a member of the Missouri state employees' retirement system, and establishes such service to the satisfaction of the board; except that such prior service credit shall not be used for the purposes of computing the minimum benefit provided by section 104.615.

4. Any member who had performed active service in the United States Army, Air Force, Navy, Marine Corps, Army or Air National Guard, Coast Guard, or any reserve component thereof prior to last becoming a member, or who is otherwise ineligible under subsection 1 of this section or other provisions of this chapter, and who became a member after the person's discharge under honorable conditions may elect, prior to retirement, to purchase all of the member's creditable prior service equivalent to such service in the Armed Forces, but not to exceed four years, provided the person is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan for the service to be purchased. However, if the member is eligible to receive retirement credits in a United States military service retirement system, the member shall be permitted to purchase creditable prior service equivalent to such service in the Armed Forces, but not to exceed four years, any other provision of law to the contrary notwithstanding. The purchase shall be effected by the member's submission of appropriate documentation verifying the member's dates of active service and by paying to the retirement system an amount equal to what would have been contributed by the state in the member's behalf had the member been a member for the period for which the member is electing to purchase credit and had the member's compensation during such period of membership been the same as the annual salary rate at which the member was initially employed by a department, with the calculations based on the contribution rate in effect on the date of employment with simple interest calculated from the date of employment from which the member could first receive creditable service to the date of election under this subsection. The payment shall be made over a period of not longer than two years, measured from the date of election, and with simple interest on the unpaid balance. Payments made for such creditable prior service under this subsection shall be treated by the retirement system as would contributions made by the state and shall not be subject to any prohibition on member contributions or refund provisions in effect at the time of enactment of this subsection**.

5. Any member who terminated employment prior to August 13, 1986, who had served in the Armed Forces of the United States prior to becoming a member, or who is otherwise ineligible pursuant to subsection 1 of this section or other provisions of this chapter, and who became a member after the person's discharge under honorable conditions shall, upon application to the board of trustees of the Missouri state employees' retirement system, be made, constituted and appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the person's life. Upon request of the board of the system or the court from which the person retired, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation for such services, the consultant shall be eligible to purchase, prior to retirement, creditable prior service as provided in this subsection.

6. Any member who is an employee on or after June 30, 1988, shall be entitled to creditable prior service for all full-time service rendered at Lincoln University prior to June 30, 1988, if such service is established to the satisfaction of the board, provided such member elects in writing to forfeit all rights accrued under the Lincoln University retirement plan for such service, and provided such service is not now credited the member under the Missouri state employees' retirement system.

7. Any person who is an employee on or after August 28, 1989, and who has been denied credit for any service because the person was a member of some other retirement system or benefit fund to which the state was a contributor shall receive creditable prior service for all the service rendered which would have otherwise been earned during such period of service by the person except for the denial of credit; however, in no event shall any person receive service credit for the same period of service under more than one retirement system.

8. Upon application to the board, any member or former member not yet retired previously employed by the Missouri institute of psychiatry prior to July 1, 1974, and who by virtue of such employment was a member of a retirement system or plan other than the Missouri state employees' retirement system but did not become vested in that system or plan shall receive creditable prior service for such service, provided that such service is not used for the calculation of benefits under any other retirement system or plan, excluding Social Security, and that such service is established to the satisfaction of the board.

9. Any retired member previously employed by the Missouri institute of psychiatry prior to July 1, 1974, and who by virtue of such employment was a member of a retirement system or plan other than the Missouri state employees' retirement system but did not become vested in that system or plan may make application to be made, constituted, appointed, and employed by the board as a special consultant on the problems of retirement, aging and other state matters. As compensation the special consultant shall receive beginning the month next following such appointment an amount equal to the retirement benefit the member would have been receiving had such service been included in the original retirement benefit calculation, provided that such service is not used for the calculation of benefits under any other retirement system or plan, excluding Social Security, and that such service is established to the satisfaction of the board.

10. Notwithstanding any other provisions of law to the contrary, if a former employee terminated employment before January 1, 1988, and such former employee had also served as a board member pursuant to the provisions of section 329.190, such former employee shall upon application to the board of trustees of the Missouri state employees' retirement system be made a special consultant on the problems of retirement and shall upon request of the board of trustees give opinions in writing or orally in response to such request. As compensation for such services, the former employee shall receive creditable service for all time the former employee was employed by the state and the time the former employee served on the board pursuant to the provisions of section 329.190, provided that such service is not used for vesting in any other public employee retirement system.

(L. 1957 p. 706 § 5, A.L. 1959 H.B. 283, A.L. 1972 S.B. 548, A.L. 1978 H.B. 1634, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, H.B. 575, A.L. 1986 H.B. 1496, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 1988 H.B. 1100, et al., A.L. 1989 H.B. 610 merged with H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1993 S.B. 126, A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 2003 S.B. 248, et al.)

*Section 104.310 was repealed by H.B. 1643, 1988.

**"This subsection" was enacted as subsection 12 of H.B. 1496, 1986, and went into effect on 8-13-86.



Section 104.342 Certain teachers employed by state to be members, when--may elect to remain members of public school retirement system, procedure, election for certain teachers required to be made, when--effect of failure to make election--newly employed teachers to become members of state system--employees at time of service not covered by federal Social Security, effect--certain employees electing to remain in school retirement system entitled to refund plus interest, when--certain teachers remaining in school retirement system to be noncontributory members.

Certain teachers employed by state to be members, when--may elect to remain members of public school retirement system, procedure, election for certain teachers required to be made, when--effect of failure to make election--newly employed teachers to become members of state system--employees at time of service not covered by federal Social Security, effect--certain employees electing to remain in school retirement system entitled to refund plus interest, when--certain teachers remaining in school retirement system to be noncontributory members.

104.342. 1. Any person hired by the state on or after August 13, 1986, in any of the positions described in this subsection shall be a member of the system from the date on which such employment begins. This subsection shall apply to any person duly certified under the law governing the certification of teachers who is employed full time:

(1) As a teacher by the division of youth services;

(2) As a teacher by a division of the state department of social services and who renders services in a school whose standards of education are set and which is supervised by a public school officer of the county in which the school is located, by the department of elementary and secondary education or by the coordinating board for higher education;

(3) As a teacher by the section of inmate education of the department of corrections;

(4) In either a teaching or supervisory teaching capacity by the department of mental health, in which his or her duties include participation in the educational program of the department of mental health.

2. Any person employed in any of the positions described in subsection 1 of this section immediately prior to and on August 13, 1986, may elect, in writing, to:

(1) Become a member of the Missouri state employees' retirement system effective January 1, 1987. Any person who, by virtue of an election made under this subdivision, becomes a member of the Missouri state employees' retirement system shall be entitled to creditable prior service credit for service rendered in any of the positions described in subsection 1 of this section. Members who so elect shall be eligible, upon written request filed with the public school retirement system, to receive a refund of their accumulated contributions including interest of six percent and upon payment of such refund, the public school retirement systems shall pay to the state employees' retirement system before June 30, 1987, an amount equal to the amount paid the public school retirement system on behalf of each member so electing by the member's employer; or

(2) Remain a member of the public school retirement system of Missouri created under sections 169.010 to 169.140. Any person entitled to make the election provided by this subsection who does not make such election, in writing, by January 1, 1987, shall be deemed to have elected to be governed by subdivision (1) of this subsection.

3. Any person who is employed on a full-time basis by Truman State University, Northwest Missouri State University, Central Missouri State University, Southeast Missouri State University, Southwest Missouri State University, Harris-Stowe State College or Missouri Southern State College and Missouri Western State College shall be a member of the system; except that any person who is duly certified under the laws governing the certification of teachers and who is a full-time employee of such institution or institutions on June 14, 1989, and is contributing because of such employment to a retirement system established under sections 169.010 to 169.140 or sections 169.410 to 169.540, may make an election to continue in that retirement system if such election is made on or before December 31, 1989. This election shall not apply to any such person who commenced receiving retirement benefits prior to January 1, 1990, from any state retirement system because of such service.

4. Effective January 1, 1990, only after an affirmative referendum in accordance with section 105.353, any person who is employed on a full-time basis by the department of elementary and secondary education shall be a member of the system; except that any person duly certified under the law governing the certification of teachers who is a full-time employee at any time during the period extending from June 14, 1989, through December 31, 1989, and is contributing because of such employment to the retirement system established under sections 169.010 to 169.140, may elect to continue in that retirement system if such election is made on or before December 31, 1989. This election shall not apply to any such person who commenced receiving retirement benefits prior to January 1, 1990, from any state retirement system because of such service.

5. On June 14, 1989, all newly employed persons in the positions described in subsection 3 of this section shall become members of the Missouri state employees' retirement system. Effective January 1, 1990, and only after an affirmative referendum provided for in subsection 4 of this section, all newly employed persons in the positions described in subsection 4 of this section shall become members of the Missouri state employees' retirement system.

6. Any employee actively employed on June 14, 1989, who, because of employment in a position described in subsection 1, 3 or 4 of this section, has creditable service in this system for such employment which at the time the service was rendered was not covered by the federal Social Security Act, shall remain in this system and be entitled to the benefits provided under subdivision (1) of subsection 7 of this section; except that any such employee who has creditable service in this system because of employment in a position described in subsection 4 of this section which is not covered by the federal Social Security Act on January 1, 1990, shall not be entitled to the benefits provided under subdivision (1) of subsection 7 of this section for such creditable service.

7. Any person entitled to make the election provided by subsection 3 or 4 of this section, who does not make such election, in writing, on or before December 31, 1989, shall be deemed to have elected to be governed by subdivision (1) of this subsection:

(1) Those persons described in subsections 3 and 4 of this section who elect or have elected by written request filed with the board to be members of this system, shall be entitled to creditable prior service for service rendered in any of the positions described in subsections 1, 3 and 4 of this section. Any person who so elects shall be eligible, upon written request filed with the board on or before March 31, 1990, with the retirement system established under sections 169.010 to 169.140 or sections 169.410 to 169.540, to receive a refund of the member's accumulated contributions for the creditable service in any of the positions described in subsections 1, 3 and 4 of this section, plus interest at an annual rate of six percent computed on the refundable balance, if any, in the member's account in that retirement system as of June 30, 1989. Such refunds shall be made prior to June 1, 1990. If any creditable prior service transferred under subsection 1, 3 or 4 of this section, or subsection 3 of section 104.372, includes periods of service not covered by the federal Social Security Act, as provided in sections 105.300 to 105.445, then, in calculating the benefit amount payable to such member, the normal annuity shall be an amount equal to two and one-tenth percent of the average compensation of the member multiplied by the number of years of such creditable service for the positions described in subsections 1, 3 and 4 of this section not covered by the federal Social Security Act in addition to an amount payable under section 104.374 for all service covered by the federal Social Security Act. The normal annuity as described in this subdivision shall be adjusted for early retirement, if applicable;

(2) Any person described in subsections 3 and 4 of this section, who elects to remain in one of the retirement systems established under sections 169.010 to 169.140 or sections 169.410 to 169.540, shall, notwithstanding any provision of chapter 169 to the contrary, be a noncontributing member of such system and shall receive a refund of the member's accumulated contributions for the creditable service in any of the positions described in subsection 1, 3 or 4 of this section, plus interest at an annual rate of six percent computed on the refundable balance, if any, in the member's account in that retirement system as of June 30, 1989. Such refunds shall be made prior to June 1, 1990. At the time of retirement under the provisions of sections 169.010 to 169.140 or sections 169.410 to 169.540, such person shall receive a retirement benefit computed under the then existing law of that retirement system; except that, for any person employed in a position described in subsection 4 of this section, the benefit shall be the amount computed as though the position were not covered by the federal Social Security Act, reduced by the amount of any federal Social Security benefit the person may receive which is attributable to service rendered in the positions described in subsection 4 of this section after December 31, 1989.

8. Upon payment of the refunds provided in subdivision (1) of subsection 7 of this section, each refunding retirement system shall pay to the state employees' retirement system, by December 31, 1990, an amount actuarially determined to equal the liability transferred from such retirement systems. At least ninety days before each regular session of the general assembly the board of trustees of the affected public school retirement system shall certify to the division of budget an actuarially determined estimate of the amount which will be necessary during the next appropriation period to pay all liabilities, including costs of administration, which shall exist or accrue under subsections 1 through 7 of this section during such period. The estimate shall be computed as a level percentage of payroll compensation to cover the normal cost and to amortize the accrued liability over a period not to exceed forty years. The commissioner of administration shall request appropriation of the amount calculated under the provisions of this subsection. The commissioner of administration monthly shall requisition and certify the payment to the executive secretary of the appropriate school retirement system.

9. Notwithstanding any provisions of chapter 169 to the contrary, any member who becomes a member under the provisions of subsection 2, 5, or 7 of this section and who has creditable service with a public school retirement system under that chapter because of employment with any employer other than those defined in subsection 1, 3, or 4 of this section shall immediately vest in that public school retirement system and upon attainment of the minimum retirement age of that system shall be entitled to a monthly benefit based on such creditable service and the law in effect at that time, provided the person does not elect to withdraw the member's accumulated contributions for such creditable service from that public school retirement system.

10. Effective July 1, 1988, the Lincoln University board of curators shall terminate the Lincoln University retirement, disability and death benefit plan and shall purchase through competitive bids annuities adequate to cover the liability for all benefits presently being paid from such plan to former employees or their surviving beneficiaries upon the death of the employee as provided by such plan at the time of the commencement of benefits to such former employees or beneficiaries. Lincoln University shall pay to the Missouri state employees' retirement system on or before July 1, 1988, an amount equal to all funds and securities thereon contained in the Lincoln University retirement, disability and death benefit plan less the amount needed to purchase annuities for retiree and survivor benefits.

11. Effective July 1, 1988, the Lincoln University board of curators shall certify to the board of trustees of the Missouri state employees' retirement system all persons eligible to receive but not yet receiving benefits under the Lincoln University retirement, disability and death benefit plan, for service prior to June 30, 1988, together with the amounts payable and supporting documentation as to the methods, plan provisions and data used to calculate such benefits, to the satisfaction of the board of trustees of the Missouri state employees' retirement system, and the Missouri state employees' retirement system shall assume responsibility for payment of such benefits in the future.

12. Any person employed on a full-time basis by Lincoln University on or after July 1, 1988, shall become a member of the Missouri state employees' retirement system, and may elect in writing to receive creditable prior service for all full-time service to Lincoln University if such service is not now credited the member under the Missouri state employees' retirement system, and provided the member elects in writing to forfeit all rights accrued under the Lincoln University retirement, disability and death benefit plan for such service.

13. (1) Any person who is employed by Harris-Stowe State College as a teacher or administrator on August 28, 1995, who was employed full time by Harris-Stowe College prior to September 1, 1978, who became a member of the Missouri state employees' retirement system on or after September 1, 1978, and who has been continuously employed by the college, may purchase creditable prior service for any service rendered to Harris-Stowe College prior to September 1, 1978, which is not otherwise credited under the Missouri state employees' retirement system, not to exceed twelve years;

(2) Any person eligible to purchase creditable prior service under the provisions of subdivision (1) of this subsection may make written application to the board of trustees of the Missouri state employees' retirement system prior to retirement, but not later than April 1, 1996. The purchase shall be effected by the member and the public school retirement system of which the member was previously a member paying to the Missouri state employees' retirement system the following amounts:

(a) The amount contributed by the employee to the St. Louis public school retirement system during the years of prior service with Harris-Stowe College for which the employee seeks to purchase creditable prior service in the Missouri state employees' retirement system, including interest which may have been credited to the member's individual account with the system, or which would have been credited to the account had it remained with the St. Louis public school retirement system; and

(b) An amount which shall not be less than zero and which shall equal the actuarial accrued liability of the St. Louis public school retirement system for the prior service, determined as of the transfer date as if the member were still in active service covered by the St. Louis public school retirement system, less the amount stipulated in paragraph (a) of this subdivision;

(c) If the member had received a refund of contributions related to service covered by the St. Louis public school retirement system, the amount stipulated in paragraph (a) of this subdivision shall be paid to the Missouri state employees' retirement system by the member, otherwise, such amount shall be paid to the Missouri state employees' retirement system by the St. Louis public school retirement system;

(3) Any amount payable to the Missouri state employees' retirement system by the member may be paid in a lump sum or in monthly installments. If paid in monthly installments, the period over which payments are being made may not extend beyond the earlier of the member's retirement date or April 1, 1997, and shall include interest at a rate established by the board of trustees of the Missouri state employees' retirement system;

(4) Any amounts payable to the Missouri state employees' retirement system by the St. Louis public schools retirement system shall be paid in a lump sum and shall not be paid later than the earlier of the member's retirement date or April 1, 1997, and shall include interest at a rate established by the board of trustees of the Missouri state employees' retirement system;

(5) Any person who elects to purchase creditable prior service under the provisions of this section shall file with the St. Louis public school retirement system an irrevocable waiver and release of any rights and benefits in that system for the creditable prior service being purchased. The member shall file with the Missouri state employees' retirement system a copy of the waiver and an affidavit stating that he or she is no longer eligible to receive benefits or credits in any other retirement system for the creditable prior service being purchased;

(6) All retirement plans defined under section 105.660 shall develop a procurement action plan for utilization of minority and women money managers, brokers and investment counselors. Such retirement systems shall report their progress annually to the joint committee on public employee retirement and the governor's minority advocacy commission.

14. In no event shall any person receive service credit for the same period of service under more than one retirement system.

(L. 1986 H.B. 1496, A.L. 1987 H.B. 713 merged with H.B. 384 Revision, A.L. 1988 H.B. 1100, et al., A.L. 1989 H.B. 610, A.L. 1995 H.B. 416, et al. merged with S.B. 340, A.L. 1997 H.B. 356)



Section 104.343 Military service, purchase of prior service credit, refund to surviving spouse when death occurs before retirement, procedure, limitation.

Military service, purchase of prior service credit, refund to surviving spouse when death occurs before retirement, procedure, limitation.

104.343. The surviving spouse of any deceased member who purchased creditable prior service for service in the Armed Forces of the United States pursuant to subsection 4 of section 104.340 and who died prior to retirement may, upon written request, receive a refund of the amount contributed for such purchase of creditable prior service, provided the surviving spouse is not entitled to a survivorship benefit as payable under the provisions of section 104.420.

(L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al.)



Section 104.344 Member entitled to purchase prior creditable service for nonfederal full-time public employment or contractual services--method, period, limitation.

Member entitled to purchase prior creditable service for nonfederal full-time public employment or contractual services--method, period, limitation.

104.344. Notwithstanding any other law to the contrary, any person who is actively employed by the state of Missouri in a position covered by a retirement plan administered by the Missouri state employees' retirement system and who had nonfederal full-time public employment in the state of Missouri, and who by virtue of such employment was a member of a retirement system or other employer-sponsored retirement plan other than the Missouri state employees' retirement system but is not vested in such other retirement system or plan, or was not a member of any retirement system or plan, may elect, prior to retirement, to purchase all of the member's creditable prior service but not to exceed four years for such service in any plan administered by the Missouri state employees' retirement system in which the person is receiving service credit for active employment or is eligible for a deferred annuity. The purchase shall be effected by the person paying to the Missouri state employees' retirement system an amount equal to what would have been contributed by the state in his or her behalf had the person been a member for the period for which he or she is electing to purchase credit and had the person's compensation during such period been the same as the annual salary rate at which the person was initially employed in a position covered by a plan administered by the Missouri state employees' retirement system or the Missouri department of transportation and highway patrol employees' retirement system, with the calculations based on the contribution rate in effect on the date of his or her employment under the provisions of the Missouri state employees' retirement system with simple interest calculated from the date of employment from which the person could first receive creditable service from the Missouri state employees' retirement system to the date of election to purchase such service. The payment shall be made over a period of not longer than two years, with simple interest on the unpaid balance. In no event shall any individual be eligible to purchase creditable service under this section if such individual after the completion of such purchase has or will receive credit or service under another retirement plan as defined pursuant to section 105.691 for the same time period of service being purchased pursuant to the provisions of this section. The contribution rate for any judge who elects to purchase service for a period prior to July 1, 1998, shall be equal to a contribution rate which would be used if the judicial system were funded on an actuarial basis prior to that date.

(L. 1994 S.B. 579 § 22, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2002 H.B. 1455, A.L. 2007 S.B. 406)



Section 104.345 Circuit clerks entitled to prior service credit, when--certain circuit clerks to be appointed consultants, duties, compensation to be creditable service, when--clerks entitled to refund of contribution, procedure, also entitled to prior service credit.

Circuit clerks entitled to prior service credit, when--certain circuit clerks to be appointed consultants, duties, compensation to be creditable service, when--clerks entitled to refund of contribution, procedure, also entitled to prior service credit.

104.345. 1. Any circuit clerk holding office or employment as such on or after August 28, 1989, for service rendered as an employee of any county or other political subdivision for the purposes of performing duties for the judicial system, is entitled to creditable prior service pursuant to the provisions of this chapter in the Missouri state employees' retirement system, provided such period of service has not been included for purposes of qualification for any other retirement system.

2. Any member who was a circuit clerk on July 1, 1980, and whose employment as a circuit clerk terminated prior to October 1, 1989, upon application to the board shall be made, constituted, appointed, and employed by the board as a special consultant on the problems of retirement for the remainder of the person's life. Upon request of the board, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation, the consultant shall receive creditable service for service rendered as a circuit clerk, deputy circuit clerk or division clerk, if:

(1) The member does not receive credit for the same period of service under more than one retirement system;

(2) The person made application to the board for such creditable prior service within ninety days of October 1, 1989; and

(3) The person establishes proof of such service to the satisfaction of the board.

Such person shall be a member of the Missouri state employees' retirement system and be entitled to a normal annuity or to a deferred normal annuity, based on the person's creditable service and the law in effect at the time service as a circuit clerk was terminated.

3. Notwithstanding any provision of law to the contrary, any person who is an employee on August 28, 1990, who was a circuit clerk, deputy circuit clerk or division clerk on June 30, 1981, employed by a county which participated in the local government employees' retirement system pursuant to sections 70.600 to 70.755, or which paid to the Missouri state employees' retirement system to actuarially fund the creditable prior service of such clerk, and such person elected to receive creditable prior service under this system by waiving rights to the person's accumulated contributions made or accrued while such person was a county employee or who made payment to the county as reimbursement for the costs incurred by the county to actuarially fund the creditable prior service for such person which were received by this system pursuant to the provisions of this section in effect when such person became a member, upon written application filed with the board, shall be eligible to receive a refund of such accumulated contributions or payment amount. Members receiving such a refund shall not forfeit any service presently credited the member under this system but in no event shall a member receive credit for the same period of service under more than one retirement system.

4. Any actively employed member of the Missouri state employees' retirement system on or after August 28, 2000, shall be entitled to creditable prior service for service rendered as a circuit clerk, deputy circuit clerk or division clerk, if:

(1) The service had not become vested in a county or city retirement plan;

(2) The person made application to the board for such creditable prior service; and

(3) The person establishes proof of such service to the satisfaction of the board including proof that the person worked in a position that normally required at least one thousand hours of service per year for service after October 1, 1984, or one thousand five hundred hours of service per year for service prior to October 1, 1984.

(L. 1981 H.B. 835, et al., A.L. 1982 H.B. 1720, et al., A.L. 1983 H.B. 713 Revision, A.L. 1984 H.B. 1370, A.L. 1989 H.B. 674, A.L. 1990 H.B. 1347, et al., A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371)



Section 104.347 Member elected as circuit clerk of certain counties entitled to annuity.

Member elected as circuit clerk of certain counties entitled to annuity.

104.347. Notwithstanding any provision of law to the contrary, any member of the Missouri state employees' retirement system eligible to receive an annuity or who has received an annuity based on prior creditable service and who, after January 1, 1990, was an elected circuit clerk of a first class county shall be entitled to a normal annuity based on prior creditable service plus creditable service as an elected circuit clerk of such first class county.

(L. 1992 S.B. 499, et al. § 3, A.L. 1994 H.B. 1149)



Section 104.350 Withdrawal from service, when, reentry after withdrawal, how made--forfeiture and reinstatement of creditable service, when.

Withdrawal from service, when, reentry after withdrawal, how made--forfeiture and reinstatement of creditable service, when.

104.350. 1. Upon withdrawal from service, any member who is not entitled to a normal annuity, deferred normal annuity or disability benefits pursuant to the provisions of this chapter shall forfeit all rights in the fund, including the member's accrued creditable service as of the date of the member's withdrawal.

2. A former employee who is employed on or after August 28, 2002, who has forfeited service shall have the forfeited period of service restored after receiving creditable service continuously for one year.

(L. 1957 p. 706 § 6, A.L. 1972 S.B. 548, A.L. 1979 S.B. 1, A.L. 1980 H.B. 983, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399, A.L. 1997 H.B. 356, A.L. 2000 H.B. 1808, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.352 Part-time legislative employees--insurance benefits--vesting service--deferred normal and partial annuities--requirements.

Part-time legislative employees--insurance benefits--vesting service--deferred normal and partial annuities--requirements.

104.352. 1. Each employee described in paragraph (b) of subdivision (21) of section 104.010 shall be entitled to the same insurance benefits provided under sections 103.003 to 103.175 to employees described in paragraph (a) of subdivision (21) of section 104.010 to cover the medical expenses of such employees and their spouses and children. Such insurance benefits shall be made available to employees described in paragraph (b) of subdivision (21) of section 104.010 upon their initial employment as such employees in the same manner provided for employees described in paragraph (a) of subdivision (21) of section 104.010, and shall be continued during any period of time, not to exceed one year, in which such employees are not paid for full-time employment, so long as such employees pay the same amount for such insurance benefits as is required of employees described in paragraph (a) of subdivision (21) of section 104.010 who continue receiving such insurance benefits during a leave of absence without pay from their employment with the state. Any employee described in paragraph (b) of subdivision (21) of section 104.010 who is reemployed by the general assembly or either house thereof, or by any member of the general assembly while acting in his official capacity as a member, by the thirteenth legislative day of the session of the general assembly immediately following the session of the general assembly in which such employee was last so employed, without having elected to discontinue the insurance benefits described in this subsection, shall be entitled to continue such insurance benefits without having to prove insurability for himself or any of his covered dependents for whom he has paid for such coverage continuously since last employed as an employee described in paragraph (b) of subdivision (21) of section 104.010. Any employee described in paragraph (b) of subdivision (21) of section 104.010 who is not reemployed by the general assembly or either house thereof, or by any member of the general assembly while acting in his official capacity as a member, by the thirteenth legislative day of the session of the general assembly immediately following the session of the general assembly in which such employee was last so employed, shall be deemed terminated as an employee as of such thirteenth legislative day, and the insurance benefits provided for such employee under this subsection and sections 103.003 to 103.175 shall be terminated as provided for employees described in paragraph (a) of subdivision (21) of section 104.010 whose employment is terminated. During each month of service in which an employee described in paragraph (b) of subdivision (21) of section 104.010 is employed, the state shall make any contribution required by sections 103.003 to 103.175 for such employee.

2. Any employee described in paragraph (b) of subdivision (21) of section 104.010 who is actively employed on or after September 28, 1992, shall be deemed vested for purposes of determining eligibility for benefits under sections 104.320 to 104.620 after being so employed for at least sixty months.

(L. 1979 S.B. 1 § 2, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399, A.L. 1992 H.B. 1574 merged with S.B. 499, et al., A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.354 Part-time legislative employee retirement benefits--funding.

Part-time legislative employee retirement benefits--funding.

104.354. In each fiscal year in which retirement benefits are to be paid to retired employees described in paragraph (b) of subdivision (21) of section 104.010 because of the provisions of section 104.352, funding for such benefits shall be provided as set forth in section 104.436. All benefits paid because of the provisions of section 104.352 shall be paid by the retirement system along with all other retirement benefits due such retired employees under the retirement system.

(L. 1979 S.B. 1 § 3, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.370 General assembly members entitled to normal annuity, requirements, limitation--election to state office, effect--certain members entitled to creditable prior service--former members as special consultants, compensation--elected county officials, prior service.

General assembly members entitled to normal annuity, requirements, limitation--election to state office, effect--certain members entitled to creditable prior service--former members as special consultants, compensation--elected county officials, prior service.

104.370. 1. Any member of the general assembly who has served at least three full biennial assemblies as a member of the general assembly and who meets the conditions for retirement at or after the member's normal retirement age shall be entitled to a normal annuity in a monthly amount equal to one hundred fifty dollars multiplied by the number of biennial assemblies in which such member has served. For the purpose of calculating benefits due under this subsection:

(1) Service in any portion of a biennial assembly after service in at least three biennial assemblies shall be credited as service in a full biennial assembly; and

(2) Any person who is elected as a member of the general assembly at a special election and who serves the remainder of that term to which he was elected at such special election shall receive credit for a full biennial assembly for such service.

2. If a member of either retirement system established by this chapter, who has served at least three full biennial assemblies as a member of the general assembly, is elected to a state office, appointed to a state office, or employed by the state before, after, or before and after his service as a member of the general assembly, the member may, at the end of such employment, receive upon retirement, at or after the member's normal retirement age, the amount which shall be due the member for creditable service as a member of the general assembly. If he has not fully vested as a result of his employment as other than a member of the general assembly, he shall be credited with additional service as a legislator just as though all of the service combined had in fact been rendered as a member of the general assembly and receive a normal annuity. If the member retires before normal retirement age, the member shall receive the actuarial reduction approved by the board. Nothing in this section shall allow any member to simultaneously accumulate service in more than one state retirement system as a member of the general assembly and an employee or state officer; provided that, any member who otherwise would accrue simultaneous creditable service as a member of the general assembly and as an employee or state officer may elect prior to retirement to receive such simultaneous creditable service in the state retirement plan that covered the member's service as an employee or state officer in lieu of receiving such creditable service as a member of the general assembly pursuant to subdivision (1) of subsection 1 of this section. Any member who makes such election shall receive creditable service for the member's remaining legislative service equal to the pro rata portion of the biennial assembly actually served by such member. The provisions of this subsection providing an election with regard to simultaneous creditable service shall apply to any member of the general assembly who is employed on or after August 28, 2003, or any former member of the general assembly who is employed as an employee or state officer on or after August 28, 2003. The term "state officer" as used in this subsection includes a statewide elected official as described in section 104.371, an administrative law judge or legal advisor as defined in section 287.812, or a judge as defined in section 476.515.

3. A member who has fully vested as a state officer or employee and has service as a member of the general assembly of less than three full biennial assemblies, upon retirement, at or after the member's normal retirement age, shall be credited with additional service as a state officer or employee for the time he served as a member of the general assembly. If the member retires before normal retirement age, he shall receive the actuarial reduction approved by the board.

4. Any member of the general assembly who has served at least three full biennial assemblies and whose service as such terminates on or after October 1, 1984, and who served as an employee, as that term is defined in section 104.010, prior to the respective dates on which the retirement systems to which such sections apply originally became effective, but was not such an employee on such dates, shall be entitled to the creditable prior service that such employee would have been entitled to in either or both systems had such employee become a member on the date of inception of either or both systems. The maximum number of years of creditable prior service to which a member may become entitled pursuant to this section is less than ten years. The benefits attributable to such service shall be calculated as if all service was rendered as a member of the general assembly.

5. Any former member of the general assembly who is receiving benefits under the provisions of this section shall, upon written request to the board, be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement and other related matters and shall upon request of the board give opinions in writing or orally in response to such requests. As compensation for such services, the retired member shall have his retirement benefits recalculated the first of the month next following his application under this subsection to reflect that any portion of a year of creditable service shall be counted as one full biennial session.

6. Any retired member who is receiving benefits from the system and is elected to the general assembly but does not serve at least three biennial sessions shall receive creditable service for the time he served in the general assembly and upon leaving the general assembly shall have an additional benefit calculated using such service.

7. Benefits paid for service credited to legislative service shall be funded as provided in section 104.436.

8. Any former member of the general assembly not retired on August 28, 1994, who is fifty-five years of age or more and who has creditable service in the general assembly of at least three full biennial assemblies and has not used such services as creditable services in any other retirement system shall be made and employed by the board as a special consultant on the problems related to retirement and shall, when requested by the board, give opinions either written or orally on such problems. As compensation for such duties the former member of the general assembly shall be entitled to retire with a normal annuity effective the first of the month following receipt by the board of a written application.

9. Notwithstanding any other law to the contrary, any active member of the Missouri state employees' retirement system who is vested, on August 28, 1994, under the provisions of subsection 1 of this section, and who has served as an elected county official and who, by virtue of such service was a member of a retirement system other than the Missouri state employees' retirement system but was not vested in such other retirement system, or was not a member of any retirement system, shall receive creditable prior service in the Missouri state employees' retirement system for such previous service as an elected county official.

(L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1988 H.B. 1100, et al., A.L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1993 S.B. 126, A.L. 1994 H.B. 1149, A.L. 2003 S.B. 248, et al.)



Section 104.371 Elective state officers entitled to normal annuity, how computed, exception--additional service, how credited--retirement age, statewide officer, annuity, amount.

Elective state officers entitled to normal annuity, how computed, exception--additional service, how credited--retirement age, statewide officer, annuity, amount.

104.371. 1. The normal annuity of a state official holding an elective state office, other than a member of the general assembly, shall be an amount equal to one and six-tenths percent of the average compensation of such elective or appointed officer multiplied by the number of years of creditable service of such elective or appointed officer; except that, if a member has held one or more statewide state elective offices for a total of at least twelve years, the member's normal annuity after September 28, 1983, shall be equal to fifty percent of the compensation provided by law at the time of retirement for the state officer of the highest office held, other provisions of law notwithstanding. The benefits shall be funded as provided in section 104.436.

2. Any member who has served in at least three full biennial assemblies as a member of the general assembly may elect to be credited with additional service as a state officer or employee for each year in which he or she served as a member of the general assembly with each full biennial assembly served counting as two years of service and each partial biennial assembly served counting as the pro rata portion of two years which is equal to the portion of the general assembly served.

3. Any member who terminated employment prior to August 28, 1994, who has served in at least three full biennial assemblies as a member of the general assembly, may upon application to the board of trustees of the Missouri state employees' retirement system, be made, constituted and appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the member's life. Upon request of the board, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation for such services, the consultant may elect to be credited with additional service as a statewide elected official or employee for each year in which he or she served as a member of the general assembly, with each full biennial assembly served counting as two years and each partial biennial assembly served counting as the pro rata portion of two years which is equal to the portion of the general assembly served.

4. Any elected statewide officer may retire after attaining fifty-five years of age and having had at least ten years of vesting service. In such case, such elected officer shall receive an annuity in an amount which is the actuarial reduction approved by the board of the normal annuity the member would have received commencing at the earliest date on which the member is entitled to an unreduced benefit based on the member's creditable service at the date such member left office.

5. Any member who may retire as an elected statewide officer who has attained sixty years of age and has at least fifteen years of creditable service may retire with a normal annuity benefit.

6. Any member who may retire as an elected statewide elected officer shall be entitled to retire with a normal annuity if the sum of the member's age and creditable service equals eighty years or more and if the member is at least fifty years of age.

(L. 1981 H.B. 835, et al., A.L. 1983 S.B. 252, A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356)



Section 104.372 General assembly members and elective state officers, survivor's income payments, when, amount--death before retirement survivor's benefit--creditable prior service for certain teachers employed by state--surviving spouse, special consultant--payments in lieu of other provisions, when.

General assembly members and elective state officers, survivor's income payments, when, amount--death before retirement survivor's benefit--creditable prior service for certain teachers employed by state--surviving spouse, special consultant--payments in lieu of other provisions, when.

104.372. 1. (1) In the event a person who served as a member of the general assembly or in an elective state office on or after September 1, 1976, and who retired after September 1, 1976, dies, a survivor's income in an amount equal to fifty percent of the monthly annuity the retired member was receiving at the time of the member's death shall be paid in monthly installments to such deceased retired member's surviving spouse; provided such surviving spouse was married to the deceased retired member of the general assembly or elected official on the date of the member's death; or if there is no surviving spouse eligible to receive such survivor's income, then such survivor's income shall be payable to any children under the age of twenty-one of the deceased member of the general assembly or elective official in equal shares in a total amount equal to such survivor's income that would otherwise have been paid to the surviving spouse until the children reach twenty-one years of age. The benefits shall be funded as provided in section 104.436; or

(2) Upon the death of a person who served as a member of the general assembly or in an elective state office on or after September 1, 1976, and who retired pursuant to the provisions of this chapter on or after September 1, 1976, and who terminated employment before August 28, 1988, such deceased retired member's surviving spouse, who was married to the deceased retired member on the date of the member's death, may apply to the board of trustees and shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the surviving spouse's life, and upon request of the board shall give opinions, and be available to give opinions in writing, or orally, in response to such requests. As compensation for such services, beginning the first of the month following application, such surviving spouse shall receive monthly an amount equal to fifty percent of the monthly annuity the retired member was receiving at the time of the member's death.

2. If a member of the general assembly who has served in at least three full biennial assemblies dies before retirement, pursuant to the provisions of sections 104.312 to 104.801, a survivor's benefit shall be paid in an amount equal to fifty percent of the member's accrued annuity calculated as if the member were of normal retirement age as of the member's death. The survivor's benefit shall be paid in monthly installments to such deceased member's surviving spouse; provided such surviving spouse was married to the deceased member of the general assembly on the date of the member's death; or if there is no surviving spouse eligible to receive such survivor's benefit, such survivor's benefit shall be payable to any children under the age of twenty-one of the deceased member of the general assembly in equal shares in a total amount equal to such survivor's benefit that would otherwise have been paid to the surviving spouse until the children reach twenty-one years of age.

3. In the event a person who has held one or more statewide state elective offices for a total of at least twelve years, and whose retirement benefits have been calculated and are being paid pursuant to the provisions of section 104.371, dies, a survivor's benefit in an amount equal to fifty percent of the benefits being paid the member pursuant to section 104.371 shall be paid to the member's surviving spouse. The survivor's benefits shall be paid in the manner provided in section 104.371.

4. Every member of the state employees' retirement system who had previous state employment by a state agency by virtue of which the person was a member of the public school retirement system of Missouri and has previously withdrawn the person's employee contribution to the public school retirement system shall upon request if qualified pursuant to the provisions of this subsection receive creditable prior service in the state employees' retirement system for such service notwithstanding any other provisions of law. The public school retirement system shall pay to the state employees' retirement system an amount equal to the contribution paid to the public school retirement system on behalf of the employee by the employee's employer, and the commissioner of administration shall pay an equal amount to the state employees' retirement system from funds appropriated from the general revenue fund for such purpose. In no event shall any person receive credit for the same period of service under more than one retirement system.

5. Upon the death of a person who served as a member of the general assembly or in an elective state office before September 1, 1976, and who retired and chose a normal annuity pursuant to the provisions of this chapter, such deceased retired member's surviving spouse, who was married to the member on the date of the member's death, may apply to the board of trustees and shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging, and other state matters for the remainder of the surviving spouse's life, and upon request of the board shall give opinions, and be available to give opinions in writing, or orally, in response to such requests. As compensation for such services, beginning the first of the month following application, such surviving spouse shall receive monthly an amount equal to fifty percent of the monthly annuity the retired member was receiving at the time of the member's death.

6. Survivor benefits shall be paid pursuant to section 104.420 in lieu of any other provisions of this section to the contrary if the member of the general assembly or statewide elected official:

(1) Dies on or after August 28, 2001;

(2) Had a vested right to an annuity; and

(3) Was not receiving an annuity.

7. Survivor benefits shall be paid pursuant to section 104.395 in lieu of any other provisions of this section to the contrary if the member of the general assembly or statewide elected official elects a survivor benefit option pursuant to section 104.395, and dies on or after August 28, 2001.

(L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371)



Section 104.374 State employee's normal annuity, computation--noncompensated absences counted as membership service, when--employees and general assembly members continuing to serve, cost-of-living increases on retirement or death.

State employee's normal annuity, computation--noncompensated absences counted as membership service, when--employees and general assembly members continuing to serve, cost-of-living increases on retirement or death.

104.374. 1. The normal annuity of a member, other than a member of the general assembly or a member who served in an elective state office, shall be an amount equal to one and six-tenths percent of the average compensation of the member multiplied by the number of years of creditable service of the member. Years of membership service and twelfths of a year are to be used in calculating any annuity. Absences taken by an employee without compensation for sickness and injury of the employee of less than twelve months or for leave taken by an employee without compensation pursuant to the provisions of the Family and Medical Leave Act of 1993 shall be counted as years of creditable service.

2. In addition to the amount determined pursuant to subsection 1 of this section, the normal annuity of a uniformed member of the water patrol shall be increased by thirty-three and one-third percent of the benefit.

3. Employees who are fully vested at the age of sixty-five years and who continue to be employed by an agency covered under the system or members of the general assembly who serve in the general assembly after the age of sixty-five years shall have added to their normal annuity when they retire or die an amount equal to the total of all annual cost-of-living increases that the retired members of the system received during the years between when the employee or member of the general assembly reached sixty-five years of age and the year that the employee or member of the general assembly terminated employment or died. In no event shall the total increase in compensation granted under this subsection and subsection 2 of section 104.612 exceed sixty-five percent of the person's normal annuity calculated at the time of retirement or death.

(L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1993 S.B. 126, A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.378 Survivors as special consultants on board, when, compensation.

Survivors as special consultants on board, when, compensation.

104.378. Upon the death of a member who has not requested creditable prior service pursuant to subsection 4 of section 104.372, the survivor of such member who is or would be eligible to receive benefits pursuant to section 104.420 may apply to the board of trustees and shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the surviving spouse's life, and upon request of the board shall give opinions, and be available to give opinions in writing, or orally, in response to such requests. As compensation for such services, such survivor may elect to have the member receive such creditable prior service. Upon making such election, all of the provisions of subsection 4 of section 104.372 shall apply. Any survivor benefits payable shall be calculated as if such creditable prior service had been received by such member on the date of the death of the member.

(L. 1999 S.B. 308 & 314)



Section 104.380 Retired members elected to state office, effect of--reemployment of retired members, effect of.

Retired members elected to state office, effect of--reemployment of retired members, effect of.

104.380. If a retired member is elected to any state office or is appointed to any state office or is employed by a department in a position normally requiring the performance by the person of duties during not less than one thousand forty hours per year, the member shall not receive an annuity for any month or part of a month for which the member serves as an officer or employee, but the member shall be considered to be a new employee with no previous creditable service and must accrue creditable service continuously for at least one year in order to receive any additional annuity. Any retired member who again becomes an employee and who accrues additional creditable service and later retires shall receive an additional amount of monthly annuity calculated to include only the creditable service and the average compensation earned by the member since such employment or creditable service earned as a member of the general assembly. Years of membership service and twelfths of a year are to be used in calculating any additional annuity except for creditable service earned as a member of the general assembly, and such additional annuity shall be based on the type of service accrued. In either event, the original annuity and the additional annuity, if any, shall be paid commencing with the end of the first month after the month during which the member's term of office has been completed, or the member's employment terminated. If a retired member is employed by a department in a position that does not normally require the person to perform duties during at least one thousand forty hours per year, the member shall not be considered an employee as defined pursuant to section 104.010. A retired member who becomes reemployed as an employee on or after August 28, 2001, in a position covered by the Missouri department of transportation and highway patrol employees' retirement system shall not be eligible to receive retirement benefits or additional creditable service from the state employees' retirement system. Annual benefit increases paid under section 104.415 shall not accrue while a retired member is employed as described in this section. Any future annual benefit increases paid after the member terminates such employment will be paid in the same month as the member's original annual benefit increases were paid. Benefits paid under subsection 3 of section 104.374 are not applicable to any additional annuity paid under this section.

(L. 1957 p. 706 § 17, A.L. 1958 2d Ex. Sess. p. 180, A.L. 1967 p. 190, A.L. 1972 S.B. 548, A.L. 1976 H.B. 1213, H.B. 1733, A.L. 1980 H.B. 983, A.L. 1981 H.B. 835, et al., A.L. 1982 H.B. 1720, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455, A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.395 Options available to members in lieu of normal annuity--spouse as designated beneficiary, when--statement that spouse aware of retirement plan elected--reversion of amount of benefit, conditions--special consultant, compensation--election to be made, when.

Options available to members in lieu of normal annuity--spouse as designated beneficiary, when--statement that spouse aware of retirement plan elected--reversion of amount of benefit, conditions--special consultant, compensation--election to be made, when.

104.395. 1. In lieu of the normal annuity otherwise payable to a member pursuant to sections 104.335, 104.370, 104.371, 104.374, or 104.400, and prior to the last business day of the month before the annuity starting date pursuant to section 104.401, a member shall elect whether or not to have such member's normal annuity reduced as provided by the options set forth in this section; provided that if such election has not been made within such time, annuity payments due beginning on and after such annuity starting date shall be made the month following the receipt by the system of such election, and further provided, that if such person dies after such annuity starting date but before making such election, no benefits shall be paid except as required pursuant to section 104.420:

Option 1. An actuarial reduction approved by the board of the member's annuity in reduced monthly payments for life during retirement with the provision that upon the member's death the reduced annuity at the date of the member's death shall be continued throughout the life of, and be paid to, the member's spouse to whom the member was married at the date of retirement and who was nominated by the member to receive such payments in the member's application for retirement or as otherwise provided pursuant to subsection 5 of this section. Such annuity shall be reduced in the same manner as an annuity under option 2 as in effect immediately prior to August 28, 1997. The surviving spouse shall designate a beneficiary to receive any final monthly payment due after the death of the surviving spouse; or

Option 2. The member's normal annuity in regular monthly payments for life during the member's retirement with the provision that upon the member's death a survivor's benefit equal to one-half the member's annuity at the date of the member's death shall be paid to the member's spouse to whom the member was married at the date of retirement and who was nominated by the member to receive such payments in the member's application for retirement or as otherwise provided pursuant to subsection 5 of this section, in regular monthly payments for life. The surviving spouse shall designate a beneficiary to receive any final monthly payment due after the death of the surviving spouse; or

Option 3. An actuarial reduction approved by the board of the member's normal annuity in reduced monthly payments for the member's life with the provision that if the member dies prior to the member having received one hundred twenty monthly payments of the member's reduced annuity, the member's reduced annuity to which the member would have been entitled had the member lived shall be paid for the remainder of the one hundred twenty months' period to such beneficiary as the member shall have nominated by written designation duly executed and filed with the board. If there is no such beneficiary surviving the retirant, the reserve for such annuity for the remainder of such one hundred twenty months' period shall be paid as provided under subsection 3 of section 104.620. If such beneficiary dies after the member's date of death but before having received the remainder of the one hundred twenty monthly payments of the retiree's reduced annuity, the reserve for such annuity for the remainder of such one hundred twenty-month period shall be paid as provided under subsection 3 of section 104.620; or

Option 4. An actuarial reduction approved by the board of the member's normal annuity in reduced monthly payments for the member's life with the provision that if the member dies prior to the member having received sixty monthly payments of the member's reduced annuity, the member's reduced annuity to which the member would have been entitled had the member lived shall be paid for the remainder of the sixty months' period to such beneficiary as the member shall have nominated by written designation duly executed and filed with the board. If there be no such beneficiary surviving the retirant, the reserve for such annuity for the remainder of such sixty months' period shall be paid as provided under subsection 3 of section 104.620. If such beneficiary dies after the member's date of death but before having received the remainder of the sixty monthly payments of the retiree's reduced annuity, the reserve for such annuity for the remainder of the sixty-month period shall be paid as provided under subsection 3 of section 104.620.

2. Effective July 1, 2000, if a member is married as of the annuity starting date to a person who has been the member's spouse, the member's annuity shall be paid pursuant to the provisions of either option 1 or option 2 as set forth in subsection 1 of this section, at the member's choice, with the spouse as the member's designated beneficiary unless the spouse consents in writing to the member electing another available form of payment.

3. For members who retire on or after August 28, 1995, in the event such member elected a joint and survivor option pursuant to the provisions of this section and the member's eligible spouse or eligible former spouse precedes the member in death, the member's annuity shall revert effective the first of the month following the death of the spouse or eligible former spouse regardless of when the board receives the member's written application for the benefit provided in this subsection, to an amount equal to the member's normal annuity, as adjusted for early retirement if applicable; such benefit shall include any increases the member would have received since the date of retirement had the member elected a normal annuity. If a member dies prior to notifying the system of the spouse's death, the benefit will not revert to a normal annuity and no retroactive payments shall be made.

4. Effective on or after August 28, 1995, any retired member who had elected a joint and survivor option and whose spouse or eligible former spouse precedes or preceded the member in death shall upon application to the board be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters. As a special consultant pursuant to the provisions of this section, the member's reduced annuity shall revert to a normal annuity as adjusted for early retirement, if applicable, effective the first of the month following the death of the spouse or eligible former spouse or August 28, 1995, whichever is later, if the member cancels the member's original joint and survivor election; such annuity shall include any increases the retired member would have received since the date of retirement had the member elected a normal annuity.

5. Effective July 1, 2000, a member may make an election under option 1 or 2 after the date retirement benefits are initiated if the member makes such election within one year from the date of marriage or July 1, 2000, whichever is later, under any of the following circumstances:

(1) The member elected to receive a normal annuity and was not eligible to elect option 1 or 2 on the date retirement benefits were initiated; or

(2) The member's annuity reverted to a normal annuity pursuant to subsection 3 or 4 of this section and the member remarried.

6. Any person who terminates employment or retires prior to July 1, 2000, shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters, and for such services shall be eligible to elect to receive the benefits described in subsection 5 of this section.

7. Effective September 1, 2001, the retirement application of any member who fails to make an election pursuant to subsection 1 of this section within ninety days of the annuity starting date contained in such retirement application shall be nullified. Any member whose retirement application is nullified shall not receive retirement benefits until the member files a new application for retirement pursuant to section 104.401 and makes the election pursuant to subsection 1 of this section. In no event shall any retroactive retirement benefits be paid.

8. A member may change a member's election made under this section at any time prior to the system mailing or electronically transferring the first annuity payment to such member.

(L. 1967 p. 191, A.L. 1972 S.B. 548, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 H.B. 1149, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371, A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.400 Normal retirement age--early retirement requirements--annuity, how computed.

Normal retirement age--early retirement requirements--annuity, how computed.

104.400. 1. Any member who terminates employment may retire with a normal annuity upon obtaining normal retirement age.

2. Any member after attaining fifty-five years of age who has at least ten years of vesting service may retire. In such case, the member, except uniformed members of the water patrol, shall receive an annuity in an amount which is the actuarial reduction approved by the board of the normal annuity the member would have received commencing at the earliest date on which the member is entitled to an unreduced benefit based on the member's creditable service at the date of the member's termination of employment.

(L. 1957 p. 706 § 19, A.L. 1961 p. 543, A.L. 1965 p. 225, A.L. 1972 S.B. 548, A.L. 1979 H.B. 87, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 H.B. 1149, A.L. 1995 H.B. 416, et al., A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.401 Retirement requirements and procedure, annuity or deferred normal annuity, payment to commence when--temporary waiver of right to receive, effect, limitation.

Retirement requirements and procedure, annuity or deferred normal annuity, payment to commence when--temporary waiver of right to receive, effect, limitation.

104.401. 1. Any member may retire with the annuity provided for in section 104.335, 104.370, 104.371, 104.374 or 104.400 upon the member's written application to the board designating the annuity starting date which shall be the first day of the month with respect to which an amount is paid as annuity; except that at the time of the annuity starting date, the member must have attained the normal retirement age or meet the eligibility requirements of subsection 2 of section 104.400 and must have sufficient years of creditable service. The annuity starting date shall not be earlier than the first day of the second month following the month of the execution and filing of such application nor later than the first day of the fourth month following the month of the execution and filing of such application. The annuity shall commence in the month of the annuity starting date specified by the member in such application. The payment of the monthly service retirement annuity shall be made by the last day of each month, providing all documentation required pursuant to section 104.395 for the calculation and payment of the benefits is received by the board. The member shall designate a beneficiary to receive any final monthly payment due after the death of the member if no survivor annuity is payable.

2. Nothing in sections 104.010 and 104.320 to 104.800 shall be construed as prohibiting a member from waiving the member's right to receive the member's monthly annuity for a period of time that the member chooses. However, the waiver may not extend beyond the age permitted by Section 401(a)(9) of the Internal Revenue Code. The waiver shall be final as to benefits waived.

(L. 1981 H.B. 835, et al., A.L. 1982 H.B. 1720, et al., A.L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 674, A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371)



Section 104.403 Certain retirees eligible to apply for medical coverage benefits, amount of contribution, limitations.

Certain retirees eligible to apply for medical coverage benefits, amount of contribution, limitations.

104.403. 1. Any state employee or retiree who retires pursuant to section 104.404, and who is also eligible for medical coverage as described in section 103.115, shall be eligible to apply for the following coverage:

(1) Such retiree may elect to continue coverage for himself or herself and any eligible dependents at the same cost as if such retiree was an active employee;

(2) Such retiree may continue to pay the applicable rate as if the retiree were an active employee for a maximum period of five years or upon becoming eligible for Medicare, whichever occurs first; and

(3) After five years or upon becoming eligible for Medicare, the cost for medical coverage for such retiree and any dependents shall revert to the applicable rate in place at that time.

2. Any employee or retiree of a participating member agency who retires pursuant to section 104.404 shall only be eligible to have the provisions of subsection 1 of this section applied to his or her coverage if the governing body of the participating member agency elects to provide such benefits.

3. The governing boards of Truman State University, Lincoln University, the educational institutions described in section 174.020, the highway commission that governs the health care plans of the Missouri department of transportation and the Missouri state highway patrol, and the conservation commission of the department of conservation may elect to provide its employees or retirees who retire pursuant to section 104.404 the same benefits as described in subsection 1 of this section under the respective medical plans of those institutions and departments. If the highway commission elects to provide retirees the benefits of this section, any special consultant pursuant to section 104.515 who is a member of the Missouri department of transportation and Missouri state highway patrol medical and life insurance plan and who retired on or after February 1, 2003, but prior to July 1, 2003, shall be eligible to receive the benefits of this section.

(L. 2003 S.B. 248, et al. § 1)

Effective 7-01-03



Section 104.404 Certain employees eligible for retirement may apply for medical benefits upon retirement, amount of contribution, time limitations.

Certain employees eligible for retirement may apply for medical benefits upon retirement, amount of contribution, time limitations.

104.404. 1. An employee who has not been a retiree of the system in which such employee is currently receiving creditable or credited service, who is eligible to receive a normal annuity pursuant to section 104.080, 104.090, 104.100, 104.271, or 104.400, or a life and any temporary annuity pursuant to section 104.1024, and whose annuity commences no later than September 1, 2003, shall be eligible to receive the medical benefits described in section 104.403.

2. An employee who would be eligible to receive a normal annuity pursuant to section 104.080, 104.090, 104.100, 104.271, or 104.400, or a life and any temporary annuity pursuant to section 104.1024, no later than January 1, 2004, shall be eligible to retire based on the employee's creditable or credited service and the average compensation or final average pay on the employee's date of termination of employment if the employee applies to retire and whose annuity commences no later than September 1, 2003. Such employee who so retires shall be eligible to receive the medical benefits described in subsection 1 of this section.

3. Any employee described in subsections 1 and 2 of this section who otherwise would be eligible to elect to receive benefits under the provisions of sections 104.625 and 104.1024, by no later than January 1, 2004, shall be eligible to elect to receive benefits pursuant to sections 104.625 and 104.1024; except that in no event shall a lump sum payment be made for any time period after the employee's annuity starting date.

4. A retiree whose retirement annuity commenced on or after February 1, 2003, but no later than September 1, 2003, shall be eligible to receive the medical benefits described in section 104.403.

5. The state may hire employees to replace those employees retiring pursuant to this section and section 104.403, except that departments shall not fill more than twenty-five percent of those positions vacated. Exceptions to the twenty-five percent restriction may be made for critical or seasonal positions or positions which are entirely federally funded. Such determination shall be made by rule and regulation promulgated by the office of administration. The provisions of this subsection shall not apply to Truman University, Lincoln University or the educational institutions described in section 174.020.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

7. The Missouri state employees' retirement system and the highways and transportation employees' and highway patrol retirement system shall make a report in writing to the governor, commissioner of administration, and the general assembly by April 1, 2004, and in addition shall provide monthly tracking of the effect of state employee retirements pursuant to this section and section 104.403. The report shall cover the time period of February 1, 2003, to January 31, 2004. The report shall include the number of such retirements, the amount of payroll affected as a result of retirements, and the financial effect of such retirements as expressed in a report by each system's actuary.

8. The office of administration shall make a report in writing to the governor and the general assembly by April 1, 2004, and in addition shall provide monthly tracking of the budgetary effect of state employee retirements pursuant to this section and section 104.403. The report shall include the amount of payroll reduced as a result of such retirements, the number of positions that are core cut as a result of such retirements, the number of employees employed to replace those who retired pursuant to this section, and the financial effect on the budget, including any costs associated with payment of medical premiums by the state.

9. The Missouri consolidated health care plan shall make a report in writing to the governor and the general assembly by April 1, 2004, and in addition shall provide monthly tracking of the effect of state employee retirements pursuant to this section and section 104.403. The report may include, and not be limited to, the amount of payroll reduced as a result of such retirements, the number of positions that are core cut as a result of such retirements, the number of employees employed to replace those who retired pursuant to this section, and the financial effect on the budget, including any costs associated with payment of medical premiums by the state.

(L. 2003 S.B. 248, et al. § 2)

Effective 7-01-03



Section 104.410 Disability benefits, who entitled, eligibility--how calculated--eligibility requirements--disabled, a normal retiree, when--termination of disability, effect.

Disability benefits, who entitled, eligibility--how calculated--eligibility requirements--disabled, a normal retiree, when--termination of disability, effect.

104.410. 1. Any uniformed member of the water patrol who shall be affirmatively found by the board to be wholly and permanently incapable of holding any position of gainful employment as a result of injuries or illness incurred in the performance of the member's duties shall be entitled to receive disability benefits in an amount equal to one-half of the compensation that the employee was receiving at the time of the occurrence of the injury entitling the employee to such disability benefits. Any disability benefit payable pursuant to this subsection shall be decreased by any amount paid to such uniformed member of the water patrol by reason of the workers' compensation laws of this state. After termination of payment under workers' compensation, however, any such reduction and disability benefits shall be restored.

2. The board of trustees may require a medical examination of any uniformed member of the water patrol who is receiving disability benefits pursuant to this section at any time by a designated physician, and disability benefits shall be discontinued if the board finds that such member is able to perform the duties of the member's former position, or if such member refuses to submit to such an examination.

3. The disability benefits described in this section shall not be paid to any uniformed member of the water patrol who has retained or regained more than fifty percent of the member's earning capacity. If any uniformed member of the water patrol who has been receiving disability benefits again becomes an employee, the member's disability benefits shall be discontinued, the member's prior period of creditable service shall be restored, and any subsequent determination of benefits due the member or the member's survivors shall be based on the sum of the member's creditable service accrued to the date the member's disability benefits commenced and the period of creditable service after the member's return to employment.

4. Any uniformed member of the water patrol receiving benefits pursuant to the provisions of this section for five or more years immediately prior to attainment of age fifty-five shall be considered a normal retirant at age fifty-five, and may elect, within thirty days preceding the attainment of age fifty-five, option 1 of section 104.395, but only for the member's spouse who was the member's spouse for two or more years prior to the member's attainment of age fifty-five.

5. Any member who is receiving disability benefits as of December 31, 1985, or any member who is disabled on December 31, 1985, and would have been entitled to receive disability benefits pursuant to this section as the provisions of this section existed immediately prior to September 28, 1985, shall be eligible to receive or shall continue to receive benefits in accordance with such prior provisions of this section until the member again becomes an employee; however, all employees of the department of conservation who are disabled shall receive benefits pursuant only to this section or section 104.518, whichever is applicable, and shall not be eligible for benefits under any other plan or program purchased or provided after September 28, 1985.

6. Any member who qualifies for disability benefits pursuant to subsection 1 of this section or pursuant to the provisions of section 104.518, or under a long-term disability program provided by the member's employing department as a consequence of employment by the department, shall continue to accrue creditable service based on the member's rate of pay immediately prior to the date the member became disabled in accordance with sections 104.370, 104.371, 104.374 and 104.615, until the date the member's retirement benefit goes into pay status, the disability benefits cease being paid to the member, or the member is no longer disabled, whichever comes first. Persons covered by the provisions of sections 476.515 to 476.565 or sections 287.812 to 287.855, who qualify for disability benefits pursuant to the provisions of section 104.518, at the date the person becomes disabled, shall continue to accrue creditable service based on the person's rate of pay immediately prior to the date the person becomes disabled until the date the person's retirement benefit goes into pay status, the disability benefits cease being paid to the person or the person is no longer disabled, whichever comes first. Members or persons continuing to accrue creditable service pursuant to this subsection shall be entitled to continue their life insurance coverage subject to the provisions of the life insurance plan administered by the board pursuant to section 104.517. The rate of pay for purposes of calculating retirement benefits for a member or person described in this subsection who becomes disabled and retires on or after August 28, 1999, shall be the member's or person's regular monthly compensation received at the time of disablement, increased thereafter for any increases in the consumer price index. Such increases in the member's monthly pay shall be made annually beginning twelve months after disablement and shall be equal to eighty percent of the increase in the consumer price index during the calendar year prior to the adjustment, but not more than five percent of the member's monthly pay immediately before the increase. Such accruals shall continue until the earliest of: receipt of an early retirement annuity, attainment of normal retirement eligibility or termination of disability benefits.

7. A member or person who continues to be disabled as provided in subsection 6 of this section until the member's normal retirement age shall be eligible to retire on the first day of the month next following the member's or person's final payment pursuant to section 104.518 or, if applicable, subsection 1 of this section. A member or person who retires pursuant to this subsection shall receive the greater of the normal annuity or the minimum annuity, if applicable, determined pursuant to sections 104.370, 104.371, 104.374 and 104.615, and section 287.820, and section 476.530 as if the member or person had continued in the active employ of the employer until the member's or person's retirement benefit goes into pay status, the disability benefits cease being paid to the member or person, or the member or person is no longer disabled, whichever comes first and the member's or person's compensation for such period had been the member's or person's rate of pay immediately preceding the date the member or person became disabled.

8. If a member who has been disabled becomes an employee again and if the member was disabled during the entire period of the member's absence, then the member shall resume active participation as of the date of reemployment. Such a member shall receive creditable service for the entire period the member was disabled as provided in subsection 6 of this section.

9. If a member ceases to be disabled and if the member does not return to work as provided in subsection 8 of this section, the member's rights to further benefits shall be determined in accordance with sections 104.335, 104.380, 104.400, 104.420 and 104.615 as though the member had withdrawn from service as of the date the member ceased to be disabled, as determined by the system.

(L. 1957 p. 706 § 20, A.L. 1961 p. 543, A.L. 1973 S.B. 53, A.L. 1980 H.B. 983, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 S.B. 772, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314)



Section 104.415 Annual benefit increase, when, how computed--minimum--maximum increase--payable when--temporary waiver of right to receive, effect, limitation.

Annual benefit increase, when, how computed--minimum--maximum increase--payable when--temporary waiver of right to receive, effect, limitation.

104.415. 1. Each member who was employed prior to August 28, 1997, and retires on or after May 12, 1981, shall receive each year a percentage increase in the amount of benefits received by the member during the preceding year of eighty percent of the increase in the consumer price index calculated in the manner hereinafter provided. Such annual benefit increase, however, shall not exceed five percent, nor be less than four percent, and the total increase in the amount of benefits received pursuant to the provisions of this subsection shall not exceed sixty-five percent of the initial benefit which the member received upon retirement or the benefit received immediately prior to October 1, 1986, whichever is later.

2. Each member who is employed for the first time on or after August 28, 1997, and retires shall be entitled annually to a percentage increase in the retirement benefit payable equal to eighty percent of the increase in the consumer price index. Such benefit increase, however, shall not exceed five percent of the retirement benefit payable prior to the increase.

3. Each member who is employed before August 28, 1997, and terminates employment and retires after that date shall be entitled to the annual benefit increase described in subsection 2 of this section. For such members, the annual benefit increase described in subsection 2 of this section shall not be effective until the year in which the member reaches the limit on total annual benefit increases provided by subsection 1 of this section. During that year on the anniversary date of the member's retirement, the member or person shall receive the benefit increase described in subsection 1 or 2 of this section, whichever is greater. After that year, the member shall receive the annual benefit increase described in subsection 2 of this section.

4. Survivors of members described in subsection 2 of this section shall be entitled to the annual benefit increase described in that subsection. The annual benefit increases of such survivors and any other survivors of retired members of the Missouri state employees' retirement system, if any are due, shall commence during the month of the anniversary date of the member's retirement date if the member died on or after July 1, 2000.

5. For the purposes of this section, any increase in the consumer price index shall be determined in January of each year, based upon the percentage increase of (a) the consumer price index for the preceding calendar year over (b) the consumer price index for the calendar year immediately prior thereto. Any increase so determined shall be applied in calculating any benefit increases that become payable pursuant to this section during the calendar year in which the determination is made and in no case shall the percentage be less than zero.

6. The annual benefit increases of members described in this section who retire on or after July 1, 2000, if any are due, shall commence beginning twelve months after the commencement of the member's retirement benefit. Nothing in this section shall be construed to prohibit a member from waiving his or her right to receive the annual increase provided pursuant to this section. However, the waiver may not extend beyond the age permitted by Section 401(a)(9) of the Internal Revenue Code. The waiver shall be final as to the annual increase waived.

(L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1993 S.B. 126, A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314)



Section 104.420 Death before retirement, member or disabled member--surviving spouse to receive benefits--if no qualifying surviving spouse, children's benefits.

Death before retirement, member or disabled member--surviving spouse to receive benefits--if no qualifying surviving spouse, children's benefits.

104.420. 1. Unless otherwise provided by law, if a member or disabled member who has a vested right to a normal annuity dies prior to retirement, regardless of the age of the member at the time of death, the member's or disabled member's surviving spouse, to whom the member or disabled member was married on the date of the member's death, if any, shall receive the reduced survivorship benefits provided in option 1 of section 104.395 calculated as if the member were of normal retirement age and had retired as of the date of the member's death and had elected option 1.

2. If there is no eligible surviving spouse, or when a spouse annuity has ceased to be payable, the member's or disabled member's eligible surviving children under twenty-one years of age shall receive monthly, in equal shares, an amount equal to eighty percent of the member's or disabled member's accrued annuity calculated as if the member or disabled member were of a normal retirement age and retired as of the date of death. Benefits otherwise payable to a child under eighteen years of age shall be payable to the surviving parent as natural guardian of such child if such parent has custody or assumes custody of such minor child, or to the legal conservator of such child, until such child attains age eighteen; thereafter, the benefit may be paid to the child until age twenty-one; provided the age twenty-one maximum shall be extended for any child who has been found totally incapacitated by a court of competent jurisdiction.

3. No benefit is payable pursuant to this section if no eligible surviving spouse or children under twenty-one years of age survive the member or disabled member. Benefits cease pursuant to this section when there is no eligible surviving beneficiary through either death of the eligible surviving spouse or through either death or the attainment of twenty-one years of age by the eligible surviving children. If the member's or disabled member's surviving children are receiving equal shares of the benefit described in subsection 2 of this section, and one or more of such children become ineligible by reason of death or the attainment of twenty-one years of age, the benefit shall be reallocated so that the remaining eligible children receive equal shares of the total benefit as described in subsection 2 of this section.

4. For the purpose of computing the amount of an annuity payable pursuant to this section, if the board finds that the death was the natural and proximate result of a personal injury or disease arising out of and in the course of the member's actual performance of duty as an employee, then the minimum annuity to such member's surviving spouse or, if no surviving spouse benefits are payable, the minimum annuity that shall be divided among and paid to such member's surviving children shall be fifty percent of the member's final average compensation; except that for members of the general assembly and statewide elected officials with twelve or more years of service, the monthly rate of compensation in effect on the date of death shall be used in lieu of final average compensation. The vesting service requirement of subsection 1 of this section shall not apply to any annuity payable pursuant to this subsection.

(L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371, A.L. 2013 H.B. 233)



Section 104.422 Accumulated contribution as death benefit of member or former member.

Accumulated contribution as death benefit of member or former member.

104.422. Upon the death of any member, or former member who has not been refunded his or her accumulated contributions to the fund or received an annuity or benefit, the board shall as soon as practical pay to the beneficiary as the member or former member may have designated in writing, or to his or her estate if no beneficiary be designated, a death benefit equal to the amount of the member's or former member's accumulated contributions.

(L. 1981 H.B. 835, et al.)

Effective 5-12-81



Section 104.436 Financing pattern for contribution determinations--commissioner of administration to certify payment.

Financing pattern for contribution determinations--commissioner of administration to certify payment.

104.436. 1. The board intends to follow a financing pattern which computes and requires contribution amounts which, expressed as percents of active member payroll, will remain approximately level from year to year and from one generation of citizens to the next generation. Such contribution determinations require regular actuarial valuations, which shall be made by the board's actuary, using assumptions and methods adopted by the board after consulting with its actuary. The entry age normal cost valuation method shall be used in determining normal cost, and contributions for unfunded accrued liabilities shall be determined using level percent-of-payroll amortization.

2. At least ninety days before each regular session of the general assembly, the board shall certify to the division of budget the contribution rate necessary to cover the liabilities of the plan administered by the system, including costs of administration, expected to accrue during the next appropriation period. The commissioner of administration shall request appropriation of the amount calculated pursuant to the provisions of this subsection. Following each pay period, the commissioner of administration shall requisition and certify the payment to the executive director of the Missouri state employees' retirement system. The executive director shall promptly deposit the amounts certified to the credit of the Missouri state employees' retirement fund.

3. The employers of members of the system who are not paid out of funds that have been deposited in the state treasury shall remit promptly to the executive director an amount equal to the amount which the state would have paid if those members had been paid entirely from state funds. The executive director shall promptly deposit the amounts certified to the credit of the Missouri state employees' retirement system fund.

4. These amounts are funds of the system, and shall not be commingled with any funds in the state treasury.

(L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1988 H.B. 1100, et al., A.L. 1992 S.B. 499, et al., A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.438 Benefit funds, pay period certification of amount required--treasurer to transfer amount to fund.

Benefit funds, pay period certification of amount required--treasurer to transfer amount to fund.

104.438. The commissioner of administration at the end of each pay period shall certify to the state treasurer the amount required to be paid on account of officers and employees of each department, division, agency or unit of government whose services are covered by the Missouri state employees' retirement system. Thereupon the state treasurer shall immediately transfer such amounts from the proper funds to the credit of the fund for the Missouri state employees' retirement system.

(L. 1981 H.B. 835, et al., A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.440 Benefit fund, how held--board's powers--deposit--bond of executive director, investment of fund.

Benefit fund, how held--board's powers--deposit--bond of executive director, investment of fund.

104.440. 1. The board shall set up and maintain a Missouri state employees' retirement and benefit fund account in which shall be placed all payroll deductions, deferred compensation, payments, and income from all sources. All property, money, funds, investments, and rights which shall belong to, or be available for expenditure or use by, the system shall be dedicated to and held in trust for the members and for the purposes herein set out and no other. The board shall have power, in the name and on behalf of the system, to purchase, acquire, hold, invest, lend, lease, sell, assign, transfer, and dispose of all property, rights, and securities, and enter into written contracts, all as may be necessary or proper to carry out the purposes of sections 104.010 and 104.320 to 104.800.

2. All moneys received by or belonging to the system shall be paid to the executive director and deposited by the executive director to the credit of the system in one or more banks or trust companies. No such money shall be deposited in or be retained by any bank or trust company which does not have on deposit with and for the board at the time the kind and value of collateral required by sections 30.240 and 30.270 for depositaries of the state treasurer. The executive director shall be responsible for all funds, securities, and property belonging to the system, and shall give such corporate surety bond for the faithful handling of the same as the board shall require.

3. The board may invest the funds of the system as permitted by sections 105.686 to 105.690.

(L. 1957 p. 706 § 14, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399)

CROSS REFERENCES:

Investment of funds, regulations and limitations, public employee retirement systems, 105.687 to 105.690

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 104.450 Board of trustees, membership of--appointed members and elected members, how chosen.

Board of trustees, membership of--appointed members and elected members, how chosen.

104.450. The board of trustees shall consist of the state treasurer, the commissioner of administration, two members of the senate appointed by the president pro tem of the senate, two members of the house of representatives appointed by the speaker of the house, two members appointed by the governor, and three members who are members of the system, one of whom shall be a retiree elected by a plurality vote of retired members and two of whom shall be employees, elected by a plurality vote of the members of the system not retired for four-year terms. The board so constituted shall determine the procedures for nomination and election of the elective board members. The first two trustees designated above shall serve as trustees during their respective terms of office; the legislative members shall serve as trustees until such time as they resign, are no longer members of the general assembly, or are replaced by new appointments; and the members appointed by the governor shall serve as trustees until such time as they resign or are replaced by new appointments. Any vacancies occurring in the office of trustees shall be filled in the same manner as the office was filled previously except that vacancies occurring in the offices of the elected board members may be filled by the board of trustees until the next regularly scheduled election.

(L. 1957 p. 706 § 8, A.L. 1972 S.B. 548, A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 2001 S.B. 371)



Section 104.460 Board officer, selection, terms--elected members campaign disclosure procedure, penalty--executive director and staff, appointment, salaries, expenses--service of process to be served on director or director's designee.

Board officer, selection, terms--elected members campaign disclosure procedure, penalty--executive director and staff, appointment, salaries, expenses--service of process to be served on director or director's designee.

104.460. 1. The board shall elect by secret ballot one member as chairman and one member as vice chairman during the first board meeting of each year. The chairman shall preside over meetings of the board and perform such other duties as may be required by action of the board. The vice chairman shall perform the duties of the chairman in the absence of the latter or upon the chairman's inability or refusal to act. Each person who was elected to membership on the board of trustees or who is a candidate for membership on the board of trustees shall file with the Missouri ethics commission a campaign finance disclosure form showing:

(1) The amounts and sources of all contributions received for the purpose of supporting such person's candidacy or for the purpose of opposing any other candidate; and

(2) The amounts and recipients of all expenditures made for the purpose of supporting such person's candidacy or for the purpose of opposing any other candidate.

The disclosure reports shall be filed not later than the fifteenth day prior to the date of the election for the period closing on the twentieth day prior to the election, and not later than the thirtieth day after the date of the election for the period from the nineteenth day prior to the date of the election to the twenty-fifth day after the date of the election. Such reports shall be public records and shall be made available by the Missouri ethics commission during normal business hours. Any person who purposefully fails or refuses to file the reports required by this subsection is guilty of a class A misdemeanor.

2. The board shall appoint an executive director who shall be the executive officer of the system and who shall have charge of the offices, records, and employees of the system, subject to the direction of the board. Other employees of the system shall be chosen only upon the recommendation of the executive director.

3. All employees of the system shall be both state employees and members of the system. Except by the unanimous vote of the board, no person who has served as a trustee of the board may become an employee of the system until four years have expired between the date of his or her resignation, termination, or other removal as trustee and the date of his or her appointment as an employee of the system.

4. Employees of the system shall receive such salaries as shall be fixed by the board and their necessary travel expense within and without the state as shall be authorized by the board.

5. Any summons or other writ issued by the courts of the state shall be served upon the executive director or, in his or her absence, on the executive director's designee.

(L. 1957 p. 706 § 9, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 674, A.L. 1996 H.B. 1541, A.L. 2003 S.B. 248, et al.)



Section 104.470 Meeting of board--quorum--meetings not required for decisions of board, procedure, exception--expenses--failure to attend, result, exceptions--vacancies.

Meeting of board--quorum--meetings not required for decisions of board, procedure, exception--expenses--failure to attend, result, exceptions--vacancies.

104.470. 1. The board of trustees shall meet within the state of Missouri, at the time set at a previously scheduled meeting or by the request of any four members of the board. Notice of the meeting shall be delivered to all other trustees in person or by depositing notice in a United States post office in a properly stamped and addressed envelope not less than six days prior to the date fixed for the meeting. The board may meet at any time by unanimous mutual consent. There shall be at least one meeting in each quarter.

2. Six trustees shall constitute a quorum for the transaction of business, and any official action of the board shall be based on the majority vote of the trustees present. Unless otherwise expressly provided in this section, a meeting need not be called or held to make any decision on a matter before the board. Each member shall be sent by the executive director a copy of the matter to be decided with full information from the files of the system. The concurring decisions of six trustees may decide the issue by signing a document declaring their decision and sending the written instrument to the executive director within seven days after the document and information was received by the trustee. If any trustee is not in agreement with the six trustees, the matter is to be passed on at a regular board meeting or a special meeting called for that purpose.

3. The trustees shall serve the system without compensation but shall receive their necessary expenses incurred in the performance of their duties for the system.

4. Duties performed for the system by any member of the board shall be considered duties in connection with the regular employment of the individual, and he or she shall suffer no loss in regular compensation by reason of the performance of such duties.

5. In the event any trustee other than the state treasurer or the commissioner of administration fails to attend three consecutive meetings of the board, unless excused for cause at the third meeting and each consecutive meeting thereafter by the trustees attending such meetings, the trustee shall be considered to have resigned from the board and the board shall declare such person's office of trustee vacated, and the vacancy shall be filled in the same manner as originally filled except that vacancies occurring of the elected board members may be filled by the board of trustees until the next regularly scheduled election.

(L. 1957 p. 706 § 10, A.L. 1972 S.B. 548, A.L. 1973 S.B. 53, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1986 H.B. 1496, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1997 H.B. 356)



Section 104.480 Records of board--financial report--office at Jefferson City--seal--audit of accounts, requirements.

Records of board--financial report--office at Jefferson City--seal--audit of accounts, requirements.

104.480. 1. The board shall keep a complete record of all its proceedings, which shall be open at all reasonable hours to the inspection of any member.

2. A statement covering the operations of the system for the year, including income and disbursements, and of the financial condition of the system at the end of the year, showing the actuarial valuation and appraisal of its assets and liabilities, as of July first, shall each year be delivered to the governor of Missouri and be made readily available to the members.

3. The principal office of the system shall be in Jefferson City. The system shall have a seal bearing the inscription "Missouri State Employees' Retirement System", which shall be in the custody of its director. The courts of this state shall take judicial notice of the seal; and all copies of records, books, and written instruments which are kept in the office of the system and are certified by the director under the seal shall be proved or admitted in any court or proceeding as provided by section 109.130.

4. The board shall arrange for annual audits of the records and accounts of the system by a certified public accountant or by a firm of certified public accountants.

(L. 1957 p. 706 § 11, A.L. 1973 S.B. 53, A.L. 1987 H.B. 713, A.L. 2013 H.B. 116)



Section 104.490 Correction of errors in amount paid members--falsification of records, penalty--survivor or beneficiary charged with killing member, denial of benefits, resumption of payments if not convicted.

Correction of errors in amount paid members--falsification of records, penalty--survivor or beneficiary charged with killing member, denial of benefits, resumption of payments if not convicted.

104.490. 1. Should any error result in any member or beneficiary receiving more or less than he or she would have been entitled to receive had the error not occurred, the board shall correct such error, and, as far as practicable, make future payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was entitled shall be paid, and to this end may recover any overpayments. In all cases in which such error has been made, no such error shall be corrected unless the system discovers or is notified of such error within ten years after the initial date of error.

2. A person who knowingly makes a false statement, or falsifies or permits to be falsified a record of the system, in an attempt to defraud the system is subject to fine or imprisonment pursuant to the Missouri revised statutes.

3. The board of trustees of the Missouri state employees' retirement system shall cease paying benefits to any survivor or beneficiary who is charged with the intentional killing of a member without legal excuse or justification. A survivor or beneficiary who is convicted of such charge shall no longer be entitled to receive benefits. If the survivor or beneficiary is not convicted of such charge, the board shall resume payment of benefits and shall pay the survivor or beneficiary any benefits that were suspended pending resolution of such charge.

(L. 1957 p. 706 § 24, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1997 H.B. 356, A.L. 2013 H.B. 233)



Section 104.500 Powers and duties of board--conflict of interest of members or employees prohibited.

Powers and duties of board--conflict of interest of members or employees prohibited.

104.500. 1. The general administration of, and responsibility for, the proper operation of the system are hereby vested in a board of trustees.

2. Subject to the limitations of law, the board shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the system, and its decisions as to all questions of fact shall be final and conclusive on all persons except for the right of review as provided by law and except for fraud or such gross mistake of fact as to have an effect equivalent to fraud.

3. The accounts and records of any department shall be open to inspection by the board of trustees and its employees for the purpose of obtaining information necessary in the performance of the duties of said board under sections 104.010 and 104.320 to 104.800.

4. The board shall have the power to subpoena witnesses or obtain the production of records when necessary for the performance of its duties.

5. Subject to the provisions of the constitution and sections 104.010 and 104.320 to 104.800, the board of trustees shall have exclusive jurisdiction and control over the funds and property of the system and may employ and fix the compensation of necessary employees.

6. No trustee or employee of the system shall receive any gain or profit from any funds or transaction of the system, except benefits from interest in investments common to all members, if entitled thereto.

7. Any trustee or employee accepting any gratuity or compensation for the purpose of influencing his action with respect to the investment of the funds of the system shall thereby forfeit his office and in addition thereto be subject to the penalties prescribed for bribery.

(L. 1957 p. 706 § 7, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399)



Section 104.510 Actuary, selection--duties.

Actuary, selection--duties.

104.510. The board of trustees may select and employ an actuary who shall serve at its pleasure as its technical adviser on matters regarding the operation of the system, or may call upon the director of the department of insurance, financial institutions and professional registration for actuarial service. The actuary shall:

(1) During the first year of operation of the system, or as soon as practicable, and at least once every five years thereafter, make a general investigation of the mortality, retirement, disability, death, employment turnover, interest, and earnable compensation experience of the system;

(2) Recommend mortality and other tables to be used for all required actuarial calculations;

(3) Make an annual valuation of the liabilities, assets, and reserves of the system, and a determination of the amounts of contributions required by the system to discharge the liabilities and administration costs under sections 104.010 and 104.320 to 104.800, and certify the results thereof to the board; and

(4) Perform such other duties as are assigned by the board.

(L. 1957 p. 706 § 12, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399)



Section 104.515 Insurance and disability benefits to be kept in separate accounts--state's contribution, amount, contribution to be made from highway funds for certain employees, when--employees and families, who are covered for medical insurance--premium collection for amount not covered by state--special consultants, duties, compensation, benefits.

Insurance and disability benefits to be kept in separate accounts--state's contribution, amount, contribution to be made from highway funds for certain employees, when--employees and families, who are covered for medical insurance--premium collection for amount not covered by state--special consultants, duties, compensation, benefits.

104.515. 1. Separate accounts for medical, life insurance and disability benefits provided pursuant to sections 104.517 and 104.518 shall be established as part of the fund. The funds, property and return on investments of the separate account shall not be commingled with any other funds, property and investment return of the system. All benefits and premiums are paid solely from the separate account for medical, life insurance and disability benefits provided pursuant to this section.

2. The state shall contribute an amount as appropriated by law and approved by the governor per month for medical benefits, life insurance and long-term disability benefits as provided pursuant to this section and sections 104.517 and 104.518. Such amounts shall include the cost of providing life insurance benefits for each active employee who is a member of the Missouri state employees' retirement system, a member of the public school retirement system and who is employed by a state agency other than an institution of higher learning, a member of the retirement system established by sections 287.812 to 287.855, the judicial retirement system, each legislator and official holding an elective state office, members not on payroll status who are receiving workers' compensation benefits, and if the state highways and transportation commission so elects, those employees who are members of the state transportation department employees' and highway patrol retirement system; if the state highways and transportation commission so elects to join the plan, the state shall contribute an amount as appropriated by law for medical benefits for those employees who are members of the transportation department employees' and highway patrol retirement system; an additional amount equal to the amount required, based on competitive bidding or determined actuarially, to fund the retired members' death benefit or life insurance benefit, or both, provided in subsection 4 of this section and the disability benefits provided in section 104.518. This amount shall be reported as a separate item in the monthly certification of required contributions which the commissioner of administration submits to the state treasurer and shall be deposited to the separate account for medical, life insurance and disability benefits. All contributions made on behalf of members of the state transportation department employees' and highway patrol retirement system shall be made from highway funds. If the highways and transportation commission so elects, the spouses and unemancipated children under twenty-three years of age of employees who are members of the state transportation department employees' and highway patrol retirement system shall be able to participate in the program of insurance benefits to cover medical expenses pursuant to the provisions of subsection 3 of this section.

3. The board shall determine the premium amounts required for participating employees. The premium amounts shall be the amount, which, together with the state's contribution, is required to fund the benefits provided, taking into account necessary actuarial reserves. Separate premiums shall be established for employees' benefits and a separate premium or schedule of premiums shall be established for benefits for spouses and unemancipated children under twenty-three years of age of participating employees. The employee's premiums for spouse and children benefits shall be established to cover that portion of the cost of such benefits which is not paid for by contributions by the state. All such premium amounts shall be paid to the board of trustees at the time that each employee's wages or salary would normally be paid. The premium amounts so remitted will be placed in the separate account for medical, life insurance and disability benefits. In lieu of the availability of premium deductions, the board may establish alternative methods for the collection of premium amounts.

4. Each special consultant eligible for life benefits employed by a board of trustees of a retirement system as provided in section 104.610 who is a member of the Missouri state life insurance plan or Missouri state transportation department and Missouri state highway patrol life insurance plan shall, in addition to duties prescribed in section 104.610 or any other law, and upon request of the board of trustees, give the board, orally or in writing, a short detailed statement on life insurance and death benefit problems affecting retirees. As compensation for the extra duty imposed by this subsection, any special consultant as defined above, other than a special consultant entitled to a deferred normal annuity pursuant to section 104.035 or 104.335, who retires on or after September 28, 1985, shall receive as a part of compensation for these extra duties, a death benefit of five thousand dollars, and any special consultant who terminates employment on or after August 28, 1999, after reaching normal or early retirement age and becomes a retiree within sixty days of such termination shall receive five thousand dollars of life insurance coverage. In addition, each special consultant who is a member of the transportation department employees' and highway patrol retirement system medical insurance plan shall also provide the board, upon request of the board, orally or in writing, a short detailed statement on physical, medical and health problems affecting retirees. As compensation for this extra duty, each special consultant as defined above shall receive, in addition to all other compensation provided by law, nine dollars, or an amount equivalent to that provided to other special consultants pursuant to the provisions of section 103.115. In addition, any special consultant as defined in section 287.820 or section 476.601 who terminates employment and immediately retires on or after August 28, 1995, shall receive as a part of compensation for these duties, a death benefit of five thousand dollars and any special consultant who terminates employment on or after August 28, 1999, after reaching the age of eligibility to receive retirement benefits and becomes a retiree within sixty days of such termination shall receive five thousand dollars of life insurance coverage.

5. Any former employee who is receiving disability income benefits from the Missouri state employees' retirement system or the transportation department employees' and highway patrol retirement system shall, upon application with the board of trustees of the Missouri consolidated health care plan or the transportation department employees and highway patrol medical plan, be made, constituted, appointed and employed by the respective board as a special consultant on the problems of the health of disability income recipients and, upon request of the board of trustees of each medical plan, give the board, orally or in writing, a short detailed statement of physical, medical and health problems affecting disability income recipients. As compensation for the extra duty imposed by this subsection, each such special consultant as defined in this subsection may receive, in addition to all other compensation provided by law, an amount contributed toward medical benefits coverage provided by the Missouri consolidated health care plan or the transportation employees and highway patrol medical plan pursuant to appropriations.

(L. 1972 S.B. 548, A.L. 1976 S.B. 513, A.L. 1977 H.B. 703, A.L. 1978 S.B. 497, A.L. 1979 H.B. 129, A.L. 1981 H.B. 835, et al., H.B. 903, A.L. 1982 H.B. 1720, et al., A.L. 1983 S.B. 353 merged with H.B. 713 Revision, A.L. 1984 H.B. 1370 merged with H.B. 1106, A.L. 1985 H.B. 670, H.B. 790, A.L. 1986 H.B. 1496, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1643 & 1399, A.L. 1988 H.B. 1100, et al., A.L. 1989 H.B. 610, A.L. 1992 H.B. 1574, A.L. 1994 H.B. 1149, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.516 Conservation department, contributions for insurance for uniformed agents, when.

Conservation department, contributions for insurance for uniformed agents, when.

104.516. Notwithstanding any other provision of law to the contrary, the department of conservation shall continue to contribute toward monthly costs for insurance benefits to cover medical expenses for each uniformed agent in the protection division receiving disability benefits for a job related illness or injury pursuant to the provisions of section 104.518 the same amount which would have been contributed by the state on such person's behalf if on active service as a uniformed agent. The reimbursement shall continue as long as the uniformed agent is receiving disability benefits.

(L. 1975 S.B. 68, A.L. 1976 S.B. 513, A.L. 1977 H.B. 703, A.L. 1984 H.B. 1106, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 610 merged with H.B. 674, A.L. 1992 H.B. 1574)



Section 104.517 Life insurance benefits, employees covered--certain departments and highway patrol may elect coverage--amount--additional insurance by payroll deductions, maximum--retention of coverage on retirement, cost deducted from retirement benefits--death benefits for special consultants.

Life insurance benefits, employees covered--certain departments and highway patrol may elect coverage--amount--additional insurance by payroll deductions, maximum--retention of coverage on retirement, cost deducted from retirement benefits--death benefits for special consultants.

104.517. 1. The board shall provide or contract, or both, for life insurance benefits for employees pursuant to sections 104.320 to 104.540, persons covered by sections 287.812 to 287.855, and for employees who are members of the judicial retirement system as provided in section 476.590, and at the election of the state highways and transportation commission shall include employees who are members of the state transportation department employees' and highway patrol retirement system. Employees are entitled to fifteen thousand dollars of life insurance until December 31, 2000. Effective January 1, 2001, the system shall provide or contract or both for basic life insurance for employees covered under any retirement plan administered by the system pursuant to this chapter, persons covered by sections 287.812 to 287.856, for employees who are members of the judicial retirement system as provided in section 476.590, and, at the election of the state highways and transportation commission, employees who are members of the highways and transportation employees' and highway patrol retirement system, in an amount equal to one times annual pay, subject to a minimum amount of fifteen thousand dollars. The board shall establish by rule or contract the method for determining the annual rate of pay and any other terms of such insurance as it deems necessary to implement the requirements pursuant to this section. Annual rate of pay shall not include overtime or any other irregular payments as determined by the board. Such life insurance shall provide for triple indemnity in the event the cause of death is a proximate result of a personal injury or disease arising out of and in the course of actual performance of duty as an employee.

2. A conversion of such life insurance benefits shall be available. However, a member eligible to receive a lump sum death benefit as provided in subsection 4 of section 104.515 shall be entitled to convert any amount of terminated life insurance benefit in excess of the benefit provided in said section.

3. (1) In addition to the life insurance authorized by the provisions of subsection 1 of this section, any person for whom life insurance is provided or contracted for pursuant to such subsection may purchase, at the person's own expense and only if monthly voluntary payroll deductions are authorized, additional life insurance at a cost to be stipulated in a contract with a private insurance company or as may be required by the system if the board of trustees determines that the system should provide such insurance itself. The maximum amount of additional life insurance which may be so purchased on or after January 1, 1998, but prior to January 1, 2004, is that amount which equals six times the amount of the person's annual rate of pay, except that if such maximum amount is not evenly divisible by one thousand dollars, then the maximum amount of additional insurance which may be purchased is the next higher amount evenly divisible by one thousand dollars. The maximum amount of additional life insurance which may be so purchased on or after January 1, 2004, is an amount to be stipulated in a contract with a private insurance company or as may be required by the system if the board of trustees determines that the system should provide the insurance itself. The selection of a private insurance company to provide this life insurance shall be on the basis of competitive bidding.

(2) Any person defined in subdivision (1) of this subsection retiring on or after September 1, 1988, may retain an amount not to exceed ten thousand dollars of life insurance following the date of his or her retirement if such person makes written application for such life insurance at the same time such person's application is made to the board for retirement benefits. Any person, defined in subdivision (1) of this subsection, retiring on or after May 1, 1996, may retain an amount not to exceed sixty thousand dollars of life insurance following the date of the person's retirement if such person makes written application for such life insurance at the same time such person applies to the board for retirement benefits. Such life insurance shall only be provided if such person pays the entire cost of the insurance, as determined by the board, by allowing voluntary deductions from the member's monthly retirement benefits.

(3) Effective January 1, 1998, in addition to the life insurance authorized in subsection 1 of this section, any person for whom life insurance is provided or contracted for pursuant to such subsection may purchase, at the person's own expense and only if monthly voluntary payroll deductions are authorized, life insurance covering the person's children or the person's spouse or both the person's children and the person's spouse at coverage amounts to be determined by the board at a cost to be stipulated in a contract with a private insurance company or as may be required by the system if the board of trustees determines that the system should provide such insurance itself.

4. The highways and transportation employees' and highway patrol retirement system shall provide or contract or both for the death benefit for special consultants in subsection 4 of section 104.515. The highways and transportation employees' and highway patrol retirement system may request the state highways and transportation commission to administer the death benefit. If the state highways and transportation commission accepts the obligation to administer the death benefit, the highways and transportation employees' and highway patrol retirement system shall reimburse the state highways and transportation commission for any costs or expenses of administering the death benefit.

5. To the extent that the board enters or has entered into any contract with any insurer or service organization to provide life insurance provided for pursuant to this section:

(1) The obligation to provide such life insurance shall be primarily that of the insurer or service organization and secondarily that of the board;

(2) Any member who has been denied life insurance benefits by the insurer or service organization and has exhausted all appeal procedures provided by the insurer or service organization may appeal such decision by filing a petition against the insurer or service organization in a court of law in the member's county of residence; and

(3) The board and the system shall not be liable for life insurance benefits provided by an insurer or service organization pursuant to this section and shall not be subject to any cause of action with regard to life insurance benefits or the denial of life insurance benefits by the insurer or service organization unless the member has obtained judgment against the insurer or service organization for life insurance benefits and the insurer or service organization is unable to satisfy that judgment.

(L. 1988 H.B. 1643 & 1399, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2003 S.B. 248, et al.)



Section 104.518 Disability income benefits, employees covered--certain members of water patrol eligible.

Disability income benefits, employees covered--certain members of water patrol eligible.

104.518. 1. The board shall provide or contract, or both, for disability income benefits for employees pursuant to sections 104.320 to 104.540, and persons covered by the provisions of sections 287.812 to 287.855, and an employee covered pursuant to the provisions of subdivision (4) of subsection 1 of section 476.515 as follows:

(1) Members of the water patrol who qualify for receiving benefits pursuant to subsection 1 of section 104.410 are not eligible for benefits pursuant to this section. Members of the water patrol who do not qualify for receiving benefits pursuant to subsection 1 of section 104.410 are eligible for benefits pursuant to this section;

(2) Effective January 1, 1986, employees other than members of the water patrol who qualify for receiving benefits pursuant to subsection 1 of section 104.410 shall be eligible for coverage on the first of the month following the date of employment;

(3) Definitions of disability and other rules and procedures necessary for the operation and administration of the disability benefit shall be established by the board provided that such definitions, rules and procedures may be established in any contract between the board and any insurer or service organization to provide the disability benefits provided for pursuant to this section or in any policy issued to the board by such insurer or service organization;

(4) An employee may elect to waive the receipt of the disability benefit provided for pursuant to this section at any time.

2. To the extent that the board enters or has entered into any contract with any insurer or service organization to provide the disability benefits provided for pursuant to this section:

(1) The obligation to provide such disability benefits shall be primarily that of the insurer or service organization and secondarily that of the board;

(2) Any member who has been denied disability benefits by the insurer or service organization and has exhausted all appeal procedures provided by the insurer or service organization may appeal such decision by filing a petition against the insurer or service organization in a court of law in the member's county of residence;

(3) The board and the system shall not be liable for the disability benefits provided for by an insurer or service organization pursuant to this section and shall not be subject to any cause of action with regard to disability benefits or the denial of disability benefits by the insurer or service organization unless the member has obtained judgment against the insurer or service organization for disability benefits and the insurer or service organization is unable to satisfy that judgment.

(L. 1988 H.B. 1643 & 1399, A.L. 1994 S.B. 772, A.L. 2001 S.B. 371)



Section 104.519 Rules established for insurance and disability benefits--selection of insurance companies by bids--coverage of state employees under teacher retirement system eligible for insurance program--certain employees not eligible, when.

Rules established for insurance and disability benefits--selection of insurance companies by bids--coverage of state employees under teacher retirement system eligible for insurance program--certain employees not eligible, when.

104.519. 1. The board shall establish and implement programs as provided in sections 104.517 and 104.518. The board shall establish rules of eligibility for participation in the programs, and shall avoid duplication of benefits provided to employees, their spouses and children under any other program of benefits provided through, or as a result of, employment with a department, any other employer, or any plan established by the federal government. The benefits set forth in sections 104.517 and 104.518 shall be provided all employees complying with the rules of eligibility for participation established by the board for whom contributions are being made pursuant to subsection 2 of section 104.515. No member shall receive benefits until such program shall become operative and until any premium amounts required by the board have been paid. To the extent any benefits provided under this program are insured, the selection of any insurance company or service organization shall be on the basis of competitive bidding.

2. Notwithstanding any provision of law to the contrary, persons employed by an agency, division, or department, who would be employees pursuant to sections 104.320 to 104.620, except by reason of coverage under the retirement system established pursuant to sections 169.010 to 169.130, shall be eligible to participate in the program of life insurance provided pursuant to subsection 1 of section 104.517, and to continue such participation after retirement, under rules of eligibility for participation established by the board of trustees, and on the basis that such covered persons pay the premium rate as determined by the board.

3. Except for long-term disability benefits provided by section 104.518, the provisions of sections 104.516 and 104.517 shall not apply to members who are employed by any agency, division, or department which has in effect a program of life insurance which is wholly or partially paid by the employing agency, division or department.

(L. 1988 H.B. 1643 & 1399, A.L. 1992 H.B. 1574, A.L. 1997 H.B. 356)



Section 104.520 Legal advice, representation--attorney general to provide legal services, when.

Legal advice, representation--attorney general to provide legal services, when.

104.520. The board may appoint an attorney or firm of attorneys to be the legal advisor* to the board and to represent the board in legal proceedings, however, if the board does not make such an appointment, the attorney general of the state shall furnish, upon request, whatever legal services are necessary.

(L. 1957 p. 706 § 13, A.L. 1988 H.B. 1643 & 1399, A.L. 1988 H.B. 1100, et al., A.L. 1995 H.B. 416, et al.)

*Word "advisory" appears in original rolls.



Section 104.530 Actions by and against system--process, how served--venue.

Actions by and against system--process, how served--venue.

104.530. The Missouri state employees' retirement system may sue and be sued in its official name, but its officers and employees shall not be personally liable for acts of the system. The board may indemnify, protect, defend and hold harmless the trustees, officers and employees of the system against all claims and suits for negligent or wrongful acts alleged to have been committed in the scope of their service or employment or under the direction of the trustees provided that the trustees, officers and employees of the system shall not be indemnified for willful misconduct or gross negligence. The board is authorized to insure against loss or liability of the trustees, officers and employees of the system that may result from claims and suits for negligent or wrongful acts alleged to have been committed in the scope of their service or employment or under the direction of the trustees. This insurance shall be carried through a company that is licensed to write such coverage in this state. The service of all legal process and of all notices which may be required to be in writing, whether in legal proceedings or otherwise, shall be made on the executive director or in his or her absence, on the executive director's designee at his or her office. All suits or proceedings directly or indirectly against the system shall be brought in Cole County, except that suits or proceedings involving payment of disability benefits may be brought, at the election of the beneficiary, in the county of residence of the beneficiary.

(L. 1957 p. 706 § 3, A.L. 1981 H.B. 835, et al., A.L. 1988 H.B. 1643 & 1399, A.L. 1993 S.B. 88, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 2001 S.B. 371)



Section 104.540 Law creates vested rights--certain contributions may be withheld from benefits and paid over.

Law creates vested rights--certain contributions may be withheld from benefits and paid over.

104.540. 1. All premium payments and deferred compensation provided for under sections 104.320 to 104.540 are hereby made obligations of the state of Missouri. No alteration, amendment, or repeal of sections 104.320 to 104.540 shall affect the then-existing rights of members and beneficiaries, but shall be effective only as to rights which would otherwise accrue hereunder as a result of services rendered by an employee after such alteration, amendment, or repeal.

2. Any annuity, benefits, funds, property, or rights created by, or accruing or paid to, any person under the provisions of sections 104.320 to 104.540 shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable, except with regard to the collection of child support or maintenance, and except that a beneficiary may assign life insurance proceeds. Any retired member of the system may request the executive director of the system, in writing, to withhold and pay on his behalf to the proper person, from each of his monthly retirement benefit payments, if the payment is large enough, the contribution due from the retired member to any group providing state-sponsored life or medical insurance and to the Missouri state employees charitable campaign.

3. The executive director of the system shall, when requested in writing by a retired member, withhold and pay over the funds authorized in subsection 2 of this section until such time as the request to do so is revoked by the death or written revocation of the retired member.

(L. 1957 p. 706 § 23, A.L. 1959 S.B. 274, A.L. 1965 p. 226, A.L. 1981 H.B. 835, et al., A.L. 1988 H.B. 1643 & 1399, A.L. 1992 S.B. 499, et al., A.L. 1998 S.B. 910, A.L. 2002 H.B. 1455, A.L. 2009 H.B. 210)



Section 104.550 Consulting firms assisting board, preference to be given Missouri based companies, when.

Consulting firms assisting board, preference to be given Missouri based companies, when.

104.550. In the selection of any consulting firm or pension consulting firm for the purpose of assisting the board or making fixed income investments, equity investments, venture capital investments, limited partnership investments, real estate investments, or any other type of investment, preference shall and must be given to a Missouri based company, if the service is available.

(L. 1987 H.B. 713)

Effective 6-19-87

*No continuity with § 104.550 repealed by L. 1977 S.B. 60 § 1.



Section 104.552 Department of health and senior services employee entitled to creditable prior service, when--application, time period.

Department of health and senior services employee entitled to creditable prior service, when--application, time period.

104.552. 1. Any employee of the state department of health and senior services employed as such on or after August 28, 1992, is entitled to creditable prior service under the provisions of chapter 104 for service rendered as an employee of a city or county health department organized under the provisions of chapter 192 or chapter 205, or a city health department operating under a city charter or a combined city/county health department prior to becoming a member of the Missouri state employees' retirement system if credit has not previously been granted for such service and if and to the extent that the employee pays to the Missouri state employees' retirement system an amount determined by the board of trustees of the Missouri state employees' retirement system to actuarially fund the creditable prior service of the employee receiving credit therefor.

2. An employee seeking creditable prior service under the provisions of this section shall make application to the board of trustees of the Missouri state employees' retirement system for the creditable prior service within ninety days after August 28, 1992, or within ninety days after first becoming an employee. The creditable prior service shall be established to the satisfaction of the board of trustees of the Missouri state employees' retirement system.

(L. 1992 S.B. 499, et al. § 2)



Section 104.601 Years of service to include unused accumulated sick leave, when--credited sick leave not counted for vesting purposes--applicable also to teachers' and school employees' retirement system.

Years of service to include unused accumulated sick leave, when--credited sick leave not counted for vesting purposes--applicable also to teachers' and school employees' retirement system.

104.601. Any member retiring pursuant to the provisions of this chapter or any member retiring pursuant to provisions of chapter 169 who is a member of the public school retirement system and who is employed by a department other than an institution of higher learning, after working continuously until reaching retirement age, shall be credited with all his or her unused sick leave as reported by the last department that employed the member prior to retirement through the financial and human resources system maintained by the office of administration, or if a state agency's employees are not paid salaries or wages through such system, as reported directly by the last department that employed the member prior to retirement. When calculating years of service, each member shall be entitled to one-twelfth of a year of creditable service for each one hundred sixty-eight hours of unused accumulated sick leave earned by the member. The employing agency shall not certify unused sick leave unless such unused sick leave could have been used by the member for sickness or injury. The rate of accrual of sick leave for purposes of computing years of service pursuant to this section shall be no greater than ten hours per month. Nothing under this section shall allow a member to vest in the retirement system by using such credited sick leave to reach the time of vesting.

(L. 1982 H.B. 1720, et al., A.L. 1984 H.B. 1370, A.L. 1990 H.B. 1452, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455, A.L. 2013 H.B. 233)



Section 104.602 Creditable service not previously credited to members of either system to be credited, when--duplicate credit prohibited--death of a member prior to exercise of transfer rights, rights of survivor.

Creditable service not previously credited to members of either system to be credited, when--duplicate credit prohibited--death of a member prior to exercise of transfer rights, rights of survivor.

104.602. 1. Any member as defined in section 104.010 may elect prior to retirement to receive creditable service with the system of which he or she is a current member equal to all creditable service or any forfeited service performed for a department covered by the other system. In no event shall a member under either system established pursuant to this chapter receive credit in more than one system for the same period of service.

2. If a member dies before retirement and prior to exercising transfer rights pursuant to the provisions of this section, the survivor may elect to receive survivor benefits that shall be computed as if the member had in fact exercised the member's transfer rights to produce the most advantageous benefit possible. In this instance, the benefit shall be paid by the system that provides the most advantageous benefit. If there is no advantage in one system or the other after the transfer of creditable service, the benefit shall be paid by the system that the member last accrued service under prior to the date of the death of the member.

(L. 1981 H.B. 835, et al., A.L. 1982 H.B. 1720, et al., A.L. 1984 H.B. 1370, A.L. 1988 H.B. 1643 & 1399, A.L. 1997 H.B. 356, A.L. 2001 S.B. 371)



Section 104.603 Reciprocal transfer of creditable service, when.

Reciprocal transfer of creditable service, when.

104.603. 1. Effective with transfers of service between the Missouri department of transportation and highway patrol employees' retirement system and the Missouri state employees' retirement system that occur on or after September 1, 2011, upon a reciprocal transfer of creditable or credited service pursuant to section 104.602 or subsection 8 of section 104.1021, the sending system from which the service is transferred shall pay the receiving system to which the service is transferred the present value of the accrued benefit as determined pursuant to subsection 2 of this section.

2. For purposes of this section, the present value of the accrued benefit shall be determined using the actuarial assumptions of the sending system used in that system's last regular valuation assuming active member status and using the unit credit actuarial cost method. However, in no event shall the payment amount be less than the sum of the member's accumulated contributions and interest plus any purchased service payments from the member held on deposit by the sending system. If the member had received a refund of accumulated contributions from the sending system and forfeited service credit with that system, the member would need to reestablish that service with the sending system by again becoming an active member of a system covered by this chapter and satisfying requirements otherwise stipulated for reestablishing service credit. However, in the event the member had previously transferred service from the receiving system to the sending system which was not subject to an asset transfer under this section, then that service will be excluded from the computation of the accrued benefit. In the event any prior payments by a sending system under this section included an amount for previously transferred service that was not subject to this section, the receiving system shall return to the sending system the present value amount attributable to such service, including interest as determined and agreed to by both systems.

3. The service transfer shall not be deemed completed until the sending system makes payment to the receiving system as prescribed in this section. Payments shall be made within ninety days of the date that a completed transfer request is submitted by a member.

4. When the transfer payment includes an amount identified as corresponding to a member's accumulated contributions, the accumulated contributions portion shall be identified, and further, the accumulated contributions balance as of the preceding July first shall be identified and the receiving system shall be responsible for crediting interest according to the terms of the receiving plan.

5. The systems shall coordinate their plan administration for reciprocal transfers to give full effect to the transfer including the transfer and acceptance of corresponding division of benefit orders.

6. The member or survivor obtaining a reciprocal transfer of service covered by this section shall satisfy all requirements under section 104.602 or subsection 8 of section 104.1021 to obtain a transfer of credited or creditable service and shall satisfy the requirements under section 104.1091 with the receiving system to reestablish forfeited service previously accrued at either system.

(L. 2011 H.B. 282, A.L. 2012 S.B. 625)



Section 104.604 Surviving spouse to receive benefits from only one member--right to elect.

Surviving spouse to receive benefits from only one member--right to elect.

104.604. A person may receive benefits as a surviving spouse of only one deceased member under the provisions of this chapter. The benefit election shall be made by the surviving spouse.

(L. 1984 H.B. 1370)

Effective 10-1-84



Section 104.605 Eligible rollover distribution and eligible retirement plan defined--compliance with IRS code required, when.

Eligible rollover distribution and eligible retirement plan defined--compliance with IRS code required, when.

104.605. 1. Notwithstanding any provision to the contrary in this chapter, the term "eligible rollover distribution" shall have the meaning specified in Section 402(c)(4) of the Internal Revenue Code of 1986, as amended, and which is herein incorporated by reference.

2. Notwithstanding any provision to the contrary in this chapter, the term "eligible retirement plan" shall have the meaning specified in Section 402(c)(8)(B) of the Internal Revenue Code of 1986, as amended, and which is herein incorporated by reference.

3. For distributions occurring after December 31, 1993, the systems shall comply with Section 401(a)(31) of the Internal Revenue Code of 1986, as amended, and which is herein incorporated by reference.

(L. 2002 H.B. 1455 §§ 104.605 merged with 104.1055)

Effective 7-11-02

CROSS REFERENCE:

Provisions of this section also apply to Year 2000 plan, 104.1003 to 104.1093



Section 104.606 Purchase of creditable service, required before receipt of retirement annuity.

Purchase of creditable service, required before receipt of retirement annuity.

104.606. Any member of either system who purchases creditable service or credited service under this chapter or chapter 105 shall apply and complete the purchase prior to applying to receive a retirement annuity in order to receive credit for such purchase.

(L. 2007 S.B. 406)



Section 104.608 General assembly member may become consultant if denied credit in system due to membership in other state systems--compensation to be creditable service for all service in general assembly.

General assembly member may become consultant if denied credit in system due to membership in other state systems--compensation to be creditable service for all service in general assembly.

104.608. Upon application to the board of trustees of the Missouri state employees' retirement system, any person who has served at least three full biennial assemblies as a member of the general assembly, and who has been denied credit for any service rendered as a member of the general assembly because he was a member of some other retirement or benefit fund to which the state was a contributor shall be made, constituted, appointed, and employed by the board as a special consultant on the problems of retirement for the remainder of the person's life. Upon request of the board, the consultant shall give opinions or be available to give opinions in writing or orally in response to such requests. As compensation the consultant shall receive creditable service for all service rendered as a member of the general assembly and be a member of the Missouri state employees' retirement system and shall be entitled to a normal annuity or to a deferred normal annuity, based on the person's service as a member of the general assembly and the law in effect at the time service as a member of the general assembly was terminated.

(L. 1989 H.B. 674)



Section 104.610 Special consultants, employment as, when--compensation, how, calculation of--severability provisions--former members as special consultants, when--certain special consultants may be eligible for survivor benefits.

Special consultants, employment as, when--compensation, how, calculation of--severability provisions--former members as special consultants, when--certain special consultants may be eligible for survivor benefits.

104.610. 1. Any person, who is receiving or hereafter may receive state retirement benefits from the Missouri state employees' retirement system other than a person with twelve or more years of service in statewide state elective office receiving benefits pursuant to the provisions of section 104.371, a legislators' retirement system, or the highways and transportation employees' and highway patrol retirement system, upon application to the board of trustees of the system from which he or she is receiving retirement benefits, shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging, and other state matters, for the remainder of the person's life, and upon request of the board, or other state agencies where such person was employed prior to retirement, give opinions, and be available to give opinions in writing, or orally, in response to such requests, as may be required, and for such services shall be compensated monthly, in an amount, which, when added to any monthly state retirement benefits received on his or her retirement, shall be equal to the state retirement benefits the person would be receiving currently if the person had benefitted from changes in the law effecting increases in the rate in the formula for calculating benefits in his or her respective retirement system, for his or her type of employment or for those persons having accrued thirty-five or more years of creditable service, changes in the law pertaining to the age and service requirements for a normal annuity in his or her respective retirement system, made subsequent to the date of his or her retirement; except that in calculating such benefits the meaning of "average compensation" shall be that ascribed to it by the law in effect on the date on which the benefits pursuant to this section are calculated.

2. In lieu of any other benefits pursuant to the provisions of this section, any member of the Missouri state employees' retirement system who has or may hereafter retire pursuant to the provisions of section 104.371, pertaining to those members who have held statewide state elective office for at least twelve years, may apply pursuant to this section to be employed as a special consultant and for such services shall be compensated monthly, in an amount, which, when added to any monthly state retirement benefits received initially on his or her retirement, shall be equal to the state retirement benefits the person would be receiving if the person had benefitted from changes in the law affecting increases in compensation for statewide state elective offices, pursuant to house substitute for senate bill no. 528, second regular session of the eighty-second general assembly, any other provisions of the law to the contrary notwithstanding.

3. This compensation shall be consolidated with any other retirement benefits payable to the person, and shall be funded as provided in section 104.436.

4. This compensation shall be treated as any other state retirement benefits payable by the Missouri state employees' retirement system or the highways and transportation employees' and highway patrol retirement system are treated and shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable, anything to the contrary notwithstanding.

5. The employment provided for by this section shall in no way affect any person's eligibility for retirement benefits pursuant to this chapter, or in any way have the effect of reducing retirement benefits, anything to the contrary notwithstanding.

6. In order to determine the total monthly state retirement compensation due each retiree who is eligible for the additional amount provided for in subsection 1 of this section, the following formula shall be used:

(1) The retiree's base monthly retirement compensation shall be determined by dividing the sum of the retiree's annual normal annuity as of the effective date of any increase in the rate in the formula for calculating benefits in his or her respective retirement system plus any annual increases granted such retiree as a result of his or her being a consultant, by twelve;

(2) The amount determined pursuant to subdivision (1) of this subsection shall be increased by an amount equal to the base monthly retirement compensation calculated pursuant to subdivision (1) of this subsection multiplied by the percentage increase in the rate in the formula;

(3) The sum obtained from completing the calculations contained in subdivisions (1) and (2) of this subsection shall be the retiree's new total monthly state retirement compensation. Any retiree who is eligible for the benefit provided in subsection 1 of this section whose benefit pursuant to subsection 1 of this section was not calculated in accordance with the procedure provided in this subsection shall have his or her total monthly retirement compensation for all months beginning on or after September 28, 1985, recalculated in accordance with this subsection.

7. The provisions of this section are severable. If any provision of this section is found by a court of competent jurisdiction to be unconstitutional or otherwise invalid, the remaining provisions of this section are valid unless the court finds that such valid provisions, standing alone, are incomplete and incapable of being executed in accordance with the legislative intent.

8. Any person who terminates employment or retires prior to July 1, 2000, shall be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging, and other state matters, for the remainder of the person's life, and upon request of the board, or other state agencies where such person was employed prior to retirement, give opinions, and be available to give opinions in writing, or orally, in response to such requests, as may be required, and for such services shall be eligible to elect to receive a retirement annuity pursuant to the year 2000 plan as provided in this chapter.

9. Effective August 28, 2000, any person otherwise eligible for survivor benefits due to the death of a member prior to retirement, who was married less than two years to the member at the time of the member's death, shall, upon application to the board, be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters. As a special consultant pursuant to the provisions of this subsection, the person shall begin to receive a survivor benefit in a monthly amount equal to what the system would have paid the person had the person been eligible for such survivor benefit upon the death of the member. Such benefit shall commence the first of the month following receipt by the system of an application from such person, but not earlier than September 1, 2000. In no event shall any retroactive benefits be paid.

(L. 1972 H.B. 1178 § 1, A.L. 1975 S.B. 5, A.L. 1979 H.B. 87, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1986 H.B. 1496, A.L. 1992 S.B. 499, et al., A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 104.612 Consultants, extra duty, compensation--benefit increases, limitations--survivors of judges, administrative law judges, and legal advisors to be consultants--limited survivor benefits extended to all members, one-time refund payments made to certain members.

Consultants, extra duty, compensation--benefit increases, limitations--survivors of judges, administrative law judges, and legal advisors to be consultants--limited survivor benefits extended to all members, one-time refund payments made to certain members.

104.612. 1. Each special consultant, not otherwise eligible for a retirement benefit increase pursuant to section 104.415, employed or eligible for employment on or after May 12, 1981, by a board of trustees of a retirement system as provided in subsection 1 of section 104.610 shall, in addition to duties prescribed in section 104.610, and upon request of the board of trustees, give the board, orally or in writing, a short detailed statement on the problems of retirement under the current monthly benefits.

2. As compensation for the extra duty imposed by subsection 1 of this section, each special consultant shall receive, in addition to all other compensation provided by law, a percentage increase in compensation each year, computed upon the total amount which the consultant received in the previous year from state retirement benefits, compensation pursuant to the provisions of section 104.610, and compensation pursuant to the provisions of this section, of eighty percent of the increase in the consumer price index calculated in the manner specified in section 104.415. The increase in compensation for special consultants who have been retired less than one year shall be one-twelfth of the applicable cost-of-living increase for every month or partial month that the member was retired and receiving an annuity. Any such annual increase in compensation, however, shall not exceed five percent, nor be less than four percent, and the total increase in compensation to each special consultant pursuant to the provisions of this subsection shall not exceed sixty-five percent of the total retirement benefits and compensation he or she was receiving immediately prior to October 1, 1986.

3. As compensation for the services described in subsections 1 and 2 of this section, each special consultant shall receive, in addition to all other compensation provided by those subsections, an annual percentage increase in the retirement benefit payable equal to eighty percent of the increase in the consumer price index. Such benefit increase, however, shall not exceed five percent of the retirement benefit payable prior to the increase. The annual benefit increase described in this subsection shall not be effective until the year in which the special consultant reaches the limit on total annual increases provided by subsection 2 of this section. During that year on the anniversary date of the special consultant's retirement, the special consultant shall receive the benefit increase described in subsection 2 of this section or this subsection, whichever is greater. After that year, the special consultant shall receive the annual benefit increase described in this subsection. Any special consultant who reaches the limit on total annual benefit increases provided by subsection 2 prior to October 1, 1996, shall receive the benefit increase described in this subsection on September 1, 1997. Any special consultant who reaches the limit on total annual benefit increases provided by subsection 2 on or after October 1, 1996, but before September 1, 1997, shall receive the benefit increase described in this subsection beginning on the anniversary date of the special consultant's retirement following September 1, 1997. In no event shall any retroactive annual benefit increases be paid pursuant to this subsection to any special consultant who reached the limit provided in subsection 2 of this section prior to August 28, 1997.

4. The compensation provided for in this section shall be payable in equal monthly installments and shall be consolidated with any retirement benefits and compensation due pursuant to section 104.610 which is payable to the special consultant. The compensation provided for in this section shall be paid from the retirement fund for all members who retire after August 30, 1980. The retirement fund shall be funded on a sound actuarial basis for such benefits as prescribed in sections 104.070 and 104.436. Appropriations necessary to achieve a sound actuarial basis for the retirement fund shall be made from general revenue or any other fund during the three general assembly sessions next occurring after February 14, 1980. Appropriations to maintain the retirement fund on a continuing sound actuarial basis shall be made as necessary in accordance with the provisions of sections 104.070, 104.436 and 104.438. For all members who retire prior to September 1, 1980, the compensation provided for in this section shall be funded as provided in sections 104.070 and 104.436.

5. The compensation provided for in this section shall be treated as any other state retirement benefits, payable by the Missouri state employees' retirement system or the transportation department and highway patrol retirement system are treated and shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable, anything to the contrary notwithstanding.

6. The employment provided for by this section shall in no way affect any person's eligibility for retirement benefits pursuant to this chapter, or in any way have the effect of reducing retirement benefits, anything to the contrary notwithstanding.

7. (1) Any person who is receiving, on or after August 28, 1994, a survivor benefit provided by the provisions of this chapter by virtue of being a survivor of a member, a survivor of a judge as defined in section 476.515, or a survivor of an administrative law judge or legal advisor as those terms are defined in section 287.812, and who was employed prior to August 28, 1997, shall, upon application, be made, constituted, appointed and employed by the board as a special consultant on the problems of retirement, aging, and other matters relating to survivors of deceased members and upon the request of the appropriate board shall give opinions, in writing or orally, in response to such requests of the board. As compensation for the services required by this subsection, each such special consultant shall receive, in addition to all other compensation provided by law, a percentage increase in compensation each year, computed upon the amount which the special consultant received in the previous year in survivor benefits from the system, of eighty percent of the increase in the consumer price index calculated in the manner specified in section 104.415. Any such increase in compensation, however, shall not exceed five percent, nor be less than four percent;

(2) The total increases in benefits received pursuant to this subsection shall be limited by the following:

(a) In cases of death after retirement where an optional form of payment was elected by the retirant, the total increase shall not exceed sixty-five percent of the survivor benefit which would have been payable based on the option elected and the original benefit amount payable to the retirant;

(b) In cases of death before retirement, the total increase shall not exceed sixty-five percent of the original survivor benefit amount.

8. As compensation for the services described in subsection 7 of this section, each special consultant shall receive, in addition to all other compensation provided by subsection 7 of this section, an annual percentage increase in the survivor benefit payable equal to eighty percent of the increase in the consumer price index. Such benefit increase, however, shall not exceed five percent of the survivor benefit payable prior to the increase. The annual benefit increase described in this subsection shall not be effective until the year in which the special consultant reaches the limit on total annual increases provided by subsection 7 of this section. During that year on the anniversary date that the special consultant's benefit became payable, the special consultant shall receive the benefit increase described in subsection 7 of this section or this subsection, whichever is greater. After that year, the special consultant shall receive the annual benefit increase described in this subsection. Any special consultant who reaches the limit on total annual benefit increases provided by subsection 7 of this section prior to October 1, 1996, shall receive the benefit increase described in this subsection on September 1, 1997. Any special consultant who reaches the limit on total annual benefit increases provided by subsection 7 of this section on or after October 1, 1996, but before September 1, 1997, shall receive the benefit increase described in this subsection beginning on the anniversary date that the special consultant's benefit became payable following September 1, 1997. In no event shall any retroactive annual benefit increases be paid pursuant to this subsection to any special consultant who reached the limit provided in subsection 7 of this section prior to August 28, 1997.

9. The employment provided for by this subsection shall in no way affect any person's eligibility for retirement or survivor benefits pursuant to the provisions of this chapter, or in any way have the effect of reducing any retirement or survivor benefits, anything to the contrary notwithstanding. An annual increase, if any is due, shall be payable monthly beginning on a date specified by the board. Nothing in this subsection shall be construed to prohibit a special consultant from waiving the right to receive the annual increase provided pursuant to this subsection. However, the waiver may not extend beyond the age permitted by the Tax Equity and Fiscal Responsibility Act (TEFRA). The waiver shall be final as to the annual increase waived.

10. (1) Any member who terminated employment on or after October 1, 1984, who is receiving an annuity on September 1, 1997, and who had elected one of the options providing for a continuing lifetime annuity to a surviving spouse, and who has been made, constituted and appointed by the board as a special consultant on the problems of retirement, aging, and other matters relating to retirement shall be eligible for additional compensation. As additional compensation for such services, each special consultant shall be eligible for the benefits described in this subdivision. The annuity of a special consultant who is receiving benefits under option 1 of section 104.395, shall be reduced in the same manner as an annuity under option 2 of section 104.395, as in effect immediately prior to August 28, 1997. The annuity of a special consultant who is receiving benefits under the provisions of option 2 of section 104.395, as in effect on or after August 13, 1986, but prior to August 28, 1997, shall be determined in the same manner as an annuity under option 2 of section 104.395, as in effect on September 1, 1997. The annuity of a special consultant who is receiving benefits under an annuity that provides for a continuing lifetime annuity to a surviving spouse other than as previously described in this subdivision shall be reduced in a manner approved by the board so as to be consistent with the other continuing lifetime annuities described in this subdivision. Such annuities shall be adjusted for early retirement if applicable. The member's benefit shall include any formula or minimum benefit increases or both, and cost-of-living increases the retired member would have received since the date of retirement had the member's benefit been calculated as described in this subdivision. The member shall also receive a one-time payment in an amount equal to the difference in the amount of retirement benefits that the member received and the amount the member would have received since the date of retirement had the member's benefit been calculated as described in this subdivision.

(2) Any member who terminated employment on or after October 1, 1984, but before August 28, 1997, and who retires after August 28, 1997, may elect at retirement to become a special consultant as provided for in subdivision (1) of this subsection and elect any option provided pursuant to section 104.395, as in effect on August 28, 1997.

(3) Any member who terminated employment on or after October 1, 1984, but retired prior to August 28, 1997, who applied for increased benefits pursuant to the provisions described in subsection 3 or subsection 4 of section 104.395, and whose spouse died prior to September 1, 1997, and who has been made, constituted and appointed by the board as a special consultant on the problems of retirement, aging, and other matters relating to retirement shall be eligible for additional compensation. As additional compensation for such services, such member shall receive a one-time payment in an amount equal to the difference in the amount of retirement benefits that the member received and the amount the member would have received since the date of retirement had the member's benefit been calculated as described in subdivision (1) of this subsection.

(4) Any member who terminated employment on or after October 1, 1984, but retired before September 1, 1997, and who had elected a normal annuity at retirement, and who is receiving benefits on September 1, 1997, and who has been made, constituted and appointed by the board as a special consultant on the problems of retirement, aging, and other matters relating to retirement shall be eligible for additional compensation. As additional compensation for such services, beginning the first month following the death of the member, the member's surviving spouse who was married to the member of the transportation department and highway patrol retirement system on the date of retirement or the person who was married to the member of the Missouri state employees' retirement system on the date of retirement shall receive monthly an amount equal to fifty percent of the monthly annuity the retired member was receiving at the time of the member's death.

(5) If a member dies on or after September 1, 1997, but prior to receiving any one-time payment described in subdivision (1) of this subsection, payment shall be issued to the surviving spouse who was married to the member at the date of the member's death. If there is no surviving spouse, payment will be issued to the member's estate.

(6) Any member who terminated employment on or after October 1, 1984, retired, became a special consultant on the problems of retirement, aging and other matters relating to retirement or applies to become such a consultant, and whose annuity was not in pay status on September 1, 1997, pursuant to the provisions of section 104.380, shall be eligible for additional compensation. As additional compensation for such services, each special consultant shall be eligible for the benefits described in subdivision (1), (3) or (4) of this subsection depending on the annuity selected by the member at the time of retirement. Any one-time payment that may be due shall be paid upon application for such benefit. Any adjustment to a future annuity shall be made upon application for retirement or survivor benefits.

(7) Any person who received benefits pursuant to subsection 6 of section 104.335 prior to August 28, 1997, may apply to the board to become a special consultant on the problems of retirement, aging, and other matters relating to retirement. As compensation for such services, each special consultant shall be eligible to receive upon making application for such benefits a one-time payment which shall be equal to the difference between the amount of benefits the person received and the amount of benefits the person would have received had the original benefit payment been calculated under the actuarial assumptions in effect on August 28, 1997.

(8) Any person who was married to a member of the Missouri state employees' retirement system at the time the member retired and such member terminated employment on or after October 1, 1984, elected one of the options providing for a continuing lifetime annuity at the time of retirement, and died prior to September 1, 1997, may apply to the board to become a special consultant on the problems of retirement, aging, and other matters relating to retirement. As additional compensation for such services, the survivor benefit of the special consultant shall be recalculated in the manner described in subdivision (1) of this subsection. The special consultant shall also receive a one-time payment in an amount equal to the difference between the amount of retirement and survivor benefits that the retired member and the special consultant received and the amount of retirement and survivor benefits the retired member and the special consultant would have received since the date of retirement had the retired member's and the special consultant's benefits been calculated as described in subdivision (1) of this subsection.

(9) Any person who was married to a member of the Missouri state employees' retirement system at the time the member retired and such member terminated employment on or after October 1, 1984, retired after electing a normal annuity, and died prior to September 1, 1997, may apply to the board to become a special consultant on the problems of retirement, aging, and other matters relating to retirement. As additional compensation for such services, the special consultant shall receive a monthly benefit in an amount equal to fifty percent of the monthly annuity the retired member was receiving at the time of the member's death, including any annual benefit increases pursuant to subsections 7 and 8 of this section that occurred between the date of the member's death and the date of application. Such benefit shall commence upon application and shall include a one-time payment, if necessary, so that the special consultant shall receive the same amount that would have been paid to the special consultant had such benefit commenced the month following the death of the member.

(10) Any surviving spouse receiving benefits pursuant to the provisions of section 104.420 as the result of the death of a member whose employment terminated on or after October 1, 1984, may apply to the board to become a special consultant on the problems of retirement, aging, and other matters relating to retirement. As compensation for such services, the benefit of each special consultant shall be reduced in the same manner as an annuity under option 1 of section 104.395 as in effect on August 28, 1997. The special consultant shall also receive a one-time payment in an amount equal to the difference between the amount of benefits that the survivor received and the amount of benefits the survivor would have received had the survivor's benefit been originally calculated as described under option 1 of section 104.395 as in effect on August 28, 1997.

(L. 1977 H.B. 253 § 1, A.L. 1980 H.B. 983, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1989 H.B. 674, A.L. 1992 S.B. 499, et al., A.L. 1994 H.B. 1149, A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314)



Section 104.615 Minimum monthly benefits.

Minimum monthly benefits.

104.615. 1. Notwithstanding provisions of other sections of this chapter to the contrary, but subject to the provisions of subsection 2 of this section, the total minimum monthly benefit payable, before any actuarial adjustments or any cost of living adjustments in accordance with sections 104.415 and 104.612, to a member of the state employees' retirement system or a member of the transportation department employees' and highway patrol retirement system who retires under the provisions of section 104.080, 104.095, 104.100, 104.110, 104.140, 104.380, 104.400 or 104.410 shall not be less than fifteen dollars multiplied by the number of full years of creditable service of the member. A minimum benefit under this section does not apply to any deferred normal annuity or any deferred partial annuity. A minimum benefit under this section is applicable in the determination of any benefit payable under section 104.420 to a survivor of an employee who dies on or after January 1, 1995. Special consultants shall give an oral summary of opinions on aging, if so requested, as an extra duty for which additional compensation shall be paid as provided in this section. Any additional compensation payable to any member under the provisions of this section shall be consolidated with any other retirement benefits payable to such person, and funding for such compensation shall be provided as set forth in section 104.436.

2. In determining the amount due a member under the provisions of this section, the following provisions shall apply:

(1) Any election made by the member under the provisions of this chapter to receive the actuarial equivalent of the member's annuity in reduced monthly payments shall not increase the amount of any compensation due the member under the provisions of this section, and the determination shall be based on the amount the member's monthly payments would have been had such an election not been made;

(2) Any payments authorized by the member to be made from the monthly payments for payment of insurance premiums or other such purpose shall not increase the amount of compensation due the member under the provisions of this section, and the determination shall be based on the amount of the payments before such premium payments are made.

(L. 1979 S.B. 242 § 1, A.L. 1981 H.B. 835, et al., A.L. 1984 H.B. 1370, A.L. 1985 H.B. 790, A.L. 1986 H.B. 1496, A.L. 1988 H.B. 1643 & 1399, A.L. 1994 H.B. 1149)

Effective 1-1-95



Section 104.620 Contribution refund to members--effect on benefits--record retention--reversion to credit of fund, when--reversion of unclaimed benefits, when--refund received, when.

Contribution refund to members--effect on benefits--record retention--reversion to credit of fund, when--reversion of unclaimed benefits, when--refund received, when.

104.620. 1. Any member who has not received a lump sum payment equal to the sum total of the contributions that the member paid into the retirement system, plus interest credited to his or her account, shall be entitled to such a lump sum payment. Lump sum payments made pursuant to this section shall not be reduced by any retirement benefits which a member is entitled to receive, but shall be paid in full out of appropriate funds pursuant to appropriations for this purpose.

2. In the event any accumulated contributions standing to a member of the Missouri state employees' retirement system's credit remains unclaimed by such member for a period of four years or more, such accumulated contributions shall automatically revert to the credit of the fund for the Missouri state employees' retirement system. If an application is made, after such reversion, for such accumulated contributions, the board shall pay such contributions from the fund for the Missouri state employees' retirement system; except that, no interest shall be paid on such funds after the date of the reversion to the fund for the Missouri state employees' retirement system.

3. In the event any amount is due a deceased member, survivor, or beneficiary who dies after September 1, 2002, and the member's survivor's or beneficiary's financial institution is unable to accept the final payments due to the member, survivor, or beneficiary, such amount shall be paid to the person or entity designated in writing as beneficiary to receive such amount by such member, survivor, or beneficiary. The member, survivor, or beneficiary may designate in writing a beneficiary to receive any final payment due after the death of a member, survivor, or beneficiary pursuant to this chapter. If no living person or entity so designated as beneficiary exists at the time of death, such amount shall be paid to the surviving spouse married to the deceased member, survivor, or beneficiary at the time of death. If no surviving spouse exists, such amount shall be paid to the surviving children of such member, survivor, or beneficiary in equal parts. If no surviving children exist, such amount shall be paid to the surviving parents of such member, survivor, or beneficiary in equal parts. If no surviving parents exist, such amount shall be paid to the surviving brothers or sisters of such member, survivor, or beneficiary in equal parts. If no surviving brothers or sisters exist, payment may be made as otherwise permitted by law. Notwithstanding this subsection, any amount due to a deceased member as payment of all or part of a lump sum pursuant to section 104.625 shall be paid to the member's surviving spouse married to the member at the time of death, and otherwise payment may be made as provided in this subsection. In the event any amount that is due to a person from either system remains unclaimed for a period of four years or more, such amount shall automatically revert to the credit of the fund of the member's system. If an application is made after such reversion for such amount, the board shall pay such amount to the person from the board's fund, except that no interest shall be paid on such funds after the date of the reversion to the fund.

4. The beneficiary of any member who purchased creditable service in the Missouri state employees' retirement system shall receive a refund upon the member's death equal to the amount of any purchase less any retirement benefits received by the member unless an annuity is payable to a survivor or beneficiary as a result of the member's death. In that event, the beneficiary of the survivor or beneficiary who received the annuity shall receive a refund upon the survivor's or beneficiary's death equal to the amount of the member's purchase of service less any annuity amounts received by the member and the survivor or beneficiary.

(L. 1981 H.B. 835, et al., A.L. 1985 H.B. 790, A.L. 1988, H.B. 1643 & 1399, A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314, A.L. 2002 H.B. 1455, A.L. 2013 H.B. 233)



Section 104.621 Affirmative action plan for hiring money managers, brokers and investment counselors, required--report to joint committee on public employee retirement.

Affirmative action plan for hiring money managers, brokers and investment counselors, required--report to joint committee on public employee retirement.

104.621. All retirement systems created in this chapter shall develop an affirmative action plan for the utilization of minority and women money managers, brokers, and investment counselors. Such retirement systems shall report their progress annually to the joint committee on public employee retirement.

(L. 1993 S.B. 126 § 1)



Section 104.625 Annuities and lump sum payments, when, determination of amount.

Annuities and lump sum payments, when, determination of amount.

104.625. Effective July 1, 2002, any member retiring pursuant to the provisions of sections 104.010 to 104.801, except an elected official or a member of the general assembly, who has not been paid retirement benefits and continues employment for at least two years beyond normal retirement age, may elect to receive an annuity and lump sum payment or payments, determined as follows:

(1) A retroactive starting date shall be established which shall be a date selected by the member; provided, however, that the retroactive starting date selected by the member shall not be a date which is earlier than the date when a normal annuity would have first been payable. In addition, the retroactive starting date shall not be more than five years prior to the annuity starting date, which shall be the first day of the month with respect to which an amount is paid as an annuity pursuant to this section. The member's selection of a retroactive starting date shall be done in twelve-month increments, except this restriction shall not apply when the member selects the total available time between the retroactive starting date and the annuity starting date;

(2) The prospective annuity payable as of the annuity starting date shall be determined pursuant to the provisions otherwise applicable under the law, with the exception that it shall be the amount which would have been payable had the member actually retired on the retroactive starting date under the retirement plan selected by the member. Other than for the lump sum payment or payments specified in subdivision (3) of this section, no other amount shall be due for the period between the retroactive starting date and the annuity starting date;

(3) The lump sum payable shall be ninety percent of the annuity amounts which would have been paid to the member from the retroactive starting date to the annuity starting date had the member actually retired on the retroactive starting date and received a normal annuity. The member shall elect to receive the lump sum amount either in its entirety at the same time as the initial annuity payment is made or in three equal annual installments with the first payment made at the same time as the initial annuity payment;

(4) Any annuity payable pursuant to this section that is subject to a division of benefit order pursuant to section 104.312 shall be calculated as follows:

(a) Any service of a member between the retroactive starting date and the annuity starting date shall not be considered creditable service except for purposes of calculating the division of benefit; and

(b) The lump sum payment described in subdivision (3) of this section shall not be subject to any division of benefit order; and

(5) For purposes of determining annual benefit increases payable as part of the lump sum and annuity provided pursuant to this section, the retroactive starting date shall be considered the member's date of retirement.

(L. 2001 S.B. 371, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.800 Transfers of creditable service to other retirement system--transfer to be made, when--effect of transfer--death of member prior to retirement and transfer to be computed under system with most advantageous benefits.

Transfers of creditable service to other retirement system--transfer to be made, when--effect of transfer--death of member prior to retirement and transfer to be computed under system with most advantageous benefits.

104.800. 1. Except as otherwise provided by law, any person having earned creditable service pursuant to the provisions of the state employees' retirement system or pursuant to the provisions of the state transportation department employees' and highway patrol retirement system or having service as a statewide state elective officer or having service as a member of the general assembly or having service pursuant to the provisions of sections 287.812 to 287.855, or having service as a judge, as defined in section 476.515, may elect prior to retirement and not after retirement, to make a one-time transfer of credit for such service or such creditable service to or from any other retirement system or type of service specified in this section or sections 56.800 to 56.840 for which the person has accumulated service or creditable service. The amount of transferred credit shall be accumulated with the amount of such creditable service or such service earned by the person in the retirement system or type of service to which the service is transferred for purposes of determining the benefits to which the person is entitled under the retirement system or type of service to which the service is transferred. The transfer of such creditable service or service shall become effective at the time the person files written notification of the person's election with the retirement boards affected by such service transfer. When the election to transfer creditable service or service becomes effective, the person shall thereby forfeit any claim to any benefit under the provisions of the retirement system or type of service, as the case may be, from which the service or creditable service was transferred regardless of the amount of service or creditable service previously earned in such retirement system or type of service. Any person who has transferred service pursuant to this subsection prior to August 28, 2002, and who is an employee covered by a retirement plan described in this subsection after that date, may elect to make an additional transfer of service prior to retirement if additional service would otherwise be available to be transferred except for the forfeiture of that service after the previous transfer. In no event shall the amount of service that a person shall be entitled to transfer pursuant to the provisions of this section exceed eight years.

2. In the event of the death of a member before retirement and prior to exercising transfer rights pursuant to the provisions of this section, survivorship benefits shall be computed as if such person had in fact exercised or not exercised the person's transfer rights to produce the most advantageous benefit possible.

3. Any person that has earned creditable service pursuant to the provisions governing the Missouri state employees' retirement system or pursuant to the provisions of chapter 287 or chapter 476, who terminated employment prior to August 13, 1986, shall, upon application to the board of trustees of the Missouri state employees' retirement system, be made, constituted and appointed and employed by the board as a special consultant on the problems of retirement, aging and other state matters for the remainder of the person's life. Upon request of the board or the court from which the person retired, the consultant shall give opinions or be available to give opinions in writing or orally in response to such request. As compensation for such services, the consultant shall be eligible, prior to retirement, to make a one-time transfer of creditable service as provided in this section.

(L. 1986 H.B. 1496 § 2, A.L. 1987 H.B. 713, A.L. 1995 H.B. 416, et al., A.L. 1997 H.B. 356, A.L. 1999 S.B. 308 & 314, A.L. 2002 H.B. 1455, A.L. 2013 H.B. 233)



Section 104.801 Health benefit coverage mandated by general assembly to be applicable to health benefit plans for state employees.

Health benefit coverage mandated by general assembly to be applicable to health benefit plans for state employees.

104.801. Notwithstanding any law to the contrary, any legislation enacted by the general assembly which mandates the coverage of specific health benefits, services, or providers in the policies or contracts of insurers, health services corporations, health maintenance organizations, or other third-party payors, on and after January 1, 1991, also shall apply to the health benefit plans of the Missouri state employees' retirement system, the Missouri state transportation department retirement system, and any other health benefit plan provided by the state on behalf of its employees.

(L. 1990 H.B. 1739 § 16)



Section 104.805 Employees transferred to department of transportation (MoDOT) not members of closed department of transportation and highway patrol employees' retirement system unless election made, procedure.

Employees transferred to department of transportation (MoDOT) not members of closed department of transportation and highway patrol employees' retirement system unless election made, procedure.

104.805. 1. Employees who are earning creditable service in the closed plan of the Missouri state employees' retirement system and who are, as a result of the provisions of this section and sections 226.008, 389.005, 389.610, and 621.040, transferred to the department of transportation will not become members of the closed plan of the Missouri department of transportation and highway patrol employees' retirement system unless they elect to transfer membership and creditable service to the closed plan of the Missouri department of transportation and highway patrol employees' retirement system. The election must be in writing and must be made within sixty days of August 28, 2007. Any election to transfer membership and creditable service to the Missouri department of transportation and highway patrol employees' retirement system shall result in the forfeiture of any rights or benefits in the Missouri state employees' retirement system. Any failure to elect to transfer membership and creditable service pursuant to this subsection will result in the employees remaining in the closed plan of the Missouri state employees' retirement system. If an election is made, the effective date for commencement of membership and transfer of such creditable service shall be January 1, 2008.

2. Employees who are earning credited service in the year 2000 plan of the Missouri state employees' retirement system and who are, as a result of the provisions of this section and sections 226.008, 389.005, 389.610, and 621.040, transferred to the department of transportation will remain in the year 2000 plan administered by the Missouri state employees' retirement system unless they elect to transfer membership and credited service to the year 2000 plan administered by the Missouri department of transportation and highway patrol employees' retirement system. The election must be in writing and must be made within sixty days of August 28, 2007. Any election to transfer membership and credited service to the year 2000 plan administered by the Missouri department of transportation and highway patrol employees' retirement system shall result in the forfeiture of any rights or benefits in the Missouri state employees' retirement system. Any failure to elect to transfer membership and credited service pursuant to this subsection will result in the employees remaining in the year 2000 plan administered by the Missouri state employees' retirement system. If an election is made, the effective date for commencement of membership and transfer of such creditable service shall be January 1, 2008.

3. For any employee who elects under subsection 1 or 2 of this section to transfer to the Missouri department of transportation and highway patrol employees' retirement system, the Missouri state employees' retirement system shall pay to the Missouri department of transportation and highway patrol employees' retirement system, by December 31, 2007, an amount actuarially determined to equal the liability transferred from the Missouri state employees' retirement system.

4. In no event shall any employee receive service credit for the same period of service under more than one retirement system as a result of the provisions of this section.

5. For any transferred employee who elects under subsection 1 or 2 of this section to transfer to the Missouri department of transportation and highway patrol employees' retirement system, the only medical coverage available for the employee shall be the medical coverage provided in section 104.270. The effective date for commencement of medical coverage shall be January 1, 2008. However, this does not preclude medical coverage for the transferred employee as a dependent under any other health care plan.

6. Those employees transferred to the department of transportation prior to January 1, 2003, under the provisions of this section and sections 226.008, 389.005, 389.610, and 621.040, shall not be eligible for the election provisions under this section.

(L. 2002 S.B. 1202, A.L. 2007 S.B. 406)



Section 104.806 Certain employees transferred to MoDOT, not to become members of MoDOT retirement system unless elect to, procedure.

Certain employees transferred to MoDOT, not to become members of MoDOT retirement system unless elect to, procedure.

104.806. 1. Employees who are earning creditable service in the closed plan of the Missouri state employees' retirement system and who are transferred to the department of transportation as a result of the provisions of executive order 03-05 will not become members of the closed plan of the highways and transportation employees' and highway patrol retirement system unless they elect to transfer membership and creditable service to the closed plan of the highways and transportation employees' and highway patrol retirement system. The election must be in writing and must be made within ninety days of July 1, 2003. Any election to transfer membership and creditable service to the highways and transportation employees' and highway patrol retirement system shall result in the forfeiture of any rights or benefits in the Missouri state employees' retirement system. Any failure to elect to transfer membership and creditable service pursuant to this subsection will result in the employees remaining in the closed plan of the Missouri state employees' retirement system. If an election is made, the effective date for commencement of membership and transfer of such creditable service shall be January 1, 2004.

2. Employees who are earning credited service in the year 2000 plan of the Missouri state employees' retirement system and who are transferred to the department of transportation as a result of the provisions of executive order 03-05 will remain in the year 2000 plan administered by the Missouri state employees' retirement system unless they elect to transfer membership and credited service to the year 2000 plan administered by the highways and transportation employees' and highway patrol retirement system. The election must be in writing and must be made within ninety days of July 1, 2003. Any election to transfer membership and credited service to the year 2000 plan administered by the highways and transportation employees' and highway patrol retirement system shall result in the forfeiture of any rights or benefits in the Missouri state employees' retirement system. Any failure to elect to transfer membership and credited service pursuant to this subsection will result in the employees remaining in the year 2000 plan administered by the Missouri state employees' retirement system. If an election is made, the effective date for commencement of membership and transfer of such creditable service shall be January 1, 2004.

3. For any employee who elects pursuant to subsection 1 or 2 of this section to transfer to the highways and transportation employees' and highway patrol retirement system, the Missouri state employees' retirement system shall pay to the highways and transportation employees' and highway patrol retirement system, by December 31, 2003, an amount actuarially determined to equal the liability at the time of the transfer to the extent that liability is funded as of the most recent actuarial valuation, not to exceed one hundred percent.

4. In no event shall any employee receive service credit for the same period of service under more than one retirement system as a result of the provisions of this section.

5. For any transferred employee who elects pursuant to subsection 1 or 2 of this section to transfer to the highways and transportation employees' and highway patrol retirement system, the only medical coverage available for the employee shall be the medical coverage provided in section 104.270. The effective date for commencement of medical coverage shall be January 1, 2004. However, this does not preclude medical coverage for the transferred employee as a dependent under any other health care plan.

(L. 2003 S.B. 248, et al.)



Section 104.810 Water patrol employees, membership options.

Water patrol employees, membership options.

104.810. 1. Employees of the Missouri state water patrol* who are earning creditable service in the closed plan of the Missouri state employees' retirement system and who are transferred to the division of water patrol with the Missouri state highway patrol shall elect within ninety days of January 1, 2011, to either remain a member of the Missouri state employees' retirement system or transfer membership and creditable service to the closed plan of the Missouri department of transportation and highway patrol employees' retirement system. The election shall be made in writing after the employee has received a detailed analysis comparing retirement, life insurance, disability benefits, and medical benefits of a member of the Missouri state employees' retirement system with the corresponding benefits provided an employee of the highway patrol covered by the closed plan of the Missouri department of transportation and highway patrol employees' retirement system. In electing plan membership the employee shall acknowledge and agree that an election made under this subsection is irrevocable, and constitutes a waiver to receive retirement, life insurance, disability benefits, and medical benefits except as provided by the system elected by the employee. Furthermore, in connection with the election, the employee shall be required to acknowledge that the benefits provided by virtue of membership in either system, and any associated costs to the employee, may be different now or in the future as a result of the election and that the employee agrees to hold both systems harmless with regard to benefit differences resulting from the election.

2. Employees of the Missouri state water patrol* who are earning** credited service in the year 2000 plan of the Missouri state employees' retirement system and who are transferred to the division of water patrol with the Missouri state highway patrol shall elect within ninety days of January 1, 2011, to either remain a member of the Missouri state employees' retirement system or transfer membership and creditable service to the year 2000 plan of the Missouri department of transportation and highway patrol employees' retirement system. The election shall be made in writing after the employee has received a detailed analysis comparing retirement, life insurance, disability benefits, and medical benefits of a member of the Missouri state employees' retirement system with the corresponding benefits provided an employee of the highway patrol covered by the year 2000 plan of the Missouri department of transportation and highway patrol employees' retirement system. In electing plan membership the employee shall acknowledge and agree that an election made under this subsection is irrevocable, and constitutes a waiver to receive retirement, life insurance, disability benefits, and medical benefits except as provided by the system elected by the employee. Furthermore, in connection with the election, the employee shall be required to acknowledge that the benefits provided by virtue of membership in either system, and any associated costs to the employee, may be different now or in the future as a result of the election and that the employee agrees to hold both systems harmless with regard to benefit differences resulting from the election.

3. The Missouri state employees' retirement system shall pay to the Missouri department of transportation and highway patrol employees' retirement system, by June 30, 2011, an amount actuarially determined to equal the liability at the time of the transfer for any employee who elects under subsection 1 or 2 of this section to transfer to the Missouri department of transportation and highway patrol employees' retirement system, to the extent that liability is funded as of the most recent actuarial valuation and based on the actuarial value of assets not to exceed one hundred percent.

4. In no event shall any employee receive service credit for the same period of service under more than one retirement system as a result of the provisions of this section.

5. The only medical coverage available for any employee who elects under subsection 1 or 2 of this section to transfer to the Missouri department of transportation and highway patrol employees' retirement system shall be the medical coverage provided in section 104.270. The effective date for commencement of medical coverage shall be July 1, 2011. However, this does not preclude medical coverage for the transferred employee as a dependent under any other health care plan.

6. Any employee who elects under subsection 1 or 2 of this section to transfer to the Missouri department of transportation and highway patrol employees' retirement system and who is also thereafter a uniformed member of the highway patrol shall be subject to the mandatory retirement age stated in section 104.081.

(L. 2010 H.B. 1868)

*"Missouri state water patrol" changed to "water patrol division" by 306.010, 2010.

**Word "earing" appears in original rolls.



Section 104.1003 Definitions.

Definitions.

104.1003. 1. Unless a different meaning is plainly required by the context, the following words and phrases as used in sections 104.1003 to 104.1093 shall mean:

(1) "Act", the year 2000 plan created by sections 104.1003 to 104.1093;

(2) "Actuary", an actuary who is experienced in retirement plan financing and who is either a member of the American Academy of Actuaries or an enrolled actuary under the Employee Retirement Income Security Act of 1974;

(3) "Annuity", annual benefit amounts, paid in equal monthly installments, from funds provided for in, or authorized by, sections 104.1003 to 104.1093;

(4) "Annuity starting date" means the first day of the first month with respect to which an amount is paid as an annuity pursuant to sections 104.1003 to 104.1093;

(5) "Beneficiary", any persons or entities entitled to receive an annuity or other benefit pursuant to sections 104.1003 to 104.1093 based upon the employment record of another person;

(6) "Board of trustees", "board", or "trustees", a governing body or bodies established for the year 2000 plan pursuant to sections 104.1003 to 104.1093;

(7) "Closed plan", a benefit plan created pursuant to this chapter and administered by a system prior to July 1, 2000. No person first employed on or after July 1, 2000, shall become a member of the closed plan, but the closed plan shall continue to function for the benefit of persons covered by and remaining in the closed plan and their beneficiaries;

(8) "Consumer price index", the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as approved by the board, as such index is defined and officially reported by the United States Department of Labor, or its successor agency;

(9) "Credited service", the total credited service to a member's credit as provided in sections 104.1003 to 104.1093; except that in no case shall more than one day of credited service be credited to any member or vested former member for any one calendar day of eligible credit as provided by law;

(10) "Department", any department or agency of the executive, legislative, or judicial branch of the state of Missouri receiving state appropriations, including allocated funds from the federal government but not including any body corporate or politic unless its employees are eligible for retirement coverage from a system pursuant to this chapter as otherwise provided by law;

(11) "Early retirement eligibility", a member's attainment of fifty-seven years of age and the completion of at least five years of credited service;

(12) "Effective date", July 1, 2000;

(13) "Employee" shall be any person who is employed by a department and is paid a salary or wage by a department in a position normally requiring the performance of duties of not less than one thousand forty hours per year, provided:

(a) The term "employee" shall not include any patient or inmate of any state, charitable, penal or correctional institution, or any person who is employed by a department in a position that is covered by a state-sponsored defined benefit retirement plan not created by this chapter;

(b) The term "employee" shall be modified as provided by other provisions of sections 104.1003 to 104.1093;

(c) The system shall consider a person who is employed in multiple positions simultaneously within a single agency to be working in a single position for purposes of determining whether the person is an employee as defined in this subdivision;

(d) Beginning September 1, 2001, the term "year" as used in this subdivision shall mean the twelve-month period beginning on the first day of employment;

(e) The term "employee" shall include any person as defined under paragraph (b) of subdivision (21) of subsection 1 of section 104.010 who is first employed on or after July 1, 2000, but prior to August 28, 2007;

(14) "Employer", a department;

(15) "Executive director", the executive director employed by a board established pursuant to the provisions of sections 104.1003 to 104.1093;

(16) "Final average pay", the average pay of a member for the thirty-six full consecutive months of service before termination of employment when the member's pay was greatest; or if the member was on workers' compensation leave of absence or a medical leave of absence due to an employee illness, the amount of pay the member would have received but for such leave of absence as reported and verified by the employing department; or if the member was employed for less than thirty-six months, the average monthly pay of a member during the period for which the member was employed. The board of each system may promulgate rules for purposes of calculating final average pay and other retirement provisions to accommodate for any state payroll system in which pay is received on a monthly, semimonthly, biweekly, or other basis;

(17) "Fund", a fund of the year 2000 plan established pursuant to sections 104.1003 to 104.1093;

(18) "Investment return", or "interest", rates as shall be determined and prescribed from time to time by a board;

(19) "Member", a person who is included in the membership of the system, as set forth in section 104.1009;

(20) "Normal retirement eligibility", a member's attainment of at least sixty-two years of age and the completion of at least five or more years of credited service or, the attainment of at least forty-eight years of age with a total of years of age and years of credited service which is at least eighty or, in the case of a member of the highway patrol who shall be subject to the mandatory retirement provisions of section 104.080, the mandatory retirement age and completion of five years of credited service or, the attainment of at least forty-eight years of age with a total of years of age and years of credited service which is at least eighty;

(21) "Pay" shall include:

(a) All salary and wages payable to an employee for personal services performed for a department; but excluding:

a. Any amounts paid after an employee's employment is terminated, unless the payment is made as a final installment of salary or wages at the same rate as in effect immediately prior to termination of employment in accordance with a state payroll system adopted on or after January 1, 2000;

b. Any amounts paid upon termination of employment for unused annual leave or unused sick leave;

c. Pay in excess of the limitations set forth in Section 401(a)(17) of the Internal Revenue Code of 1986 as amended and other applicable federal laws or regulations;

d. Any nonrecurring single sum payments; and

e. Any amounts for which contributions have not been made in accordance with section 104.1066;

(b) All salary and wages which would have been payable to an employee on workers' compensation leave of absence during the period the employee is receiving a weekly workers' compensation benefit, as reported and verified by the employing department;

(c) All salary and wages which would have been payable to an employee on a medical leave due to employee illness, as reported and verified by the employing department;

(d) For purposes of members of the general assembly, pay shall be the annual salary provided to each senator and representative pursuant to section 21.140, plus any salary adjustment pursuant to section 21.140;

(22) "Retiree", a person receiving an annuity from the year 2000 plan based upon the person's employment record;

(23) "State", the state of Missouri;

(24) "System" or "retirement system", the Missouri state employees' retirement system or the Missouri department of transportation and highway patrol employees' retirement system, as the case may be;

(25) "Vested former member", a person entitled to receive a deferred annuity pursuant to section 104.1036;

(26) "Year 2000 plan", the benefit plan created by sections 104.1003 to 104.1093.

2. Benefits paid under the provisions of this chapter shall not exceed the limitations of Internal Revenue Code Section 415, the provisions of which are hereby incorporated by reference. Notwithstanding any other law to the contrary, the board of trustees may establish a benefit plan under Section 415(m) of the Internal Revenue Code of 1986, as amended. Such plan shall be created solely for the purposes described in Section 415(m)(3)(A) of the Internal Revenue Code of 1986, as amended. The board of trustees may promulgate regulations necessary to implement the provisions of this subsection and to create and administer such benefit plan.

(L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371, A.L. 2003 S.B. 248, et al., A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.1006 Year 2000 plan, citation, applicability of other provisions.

Year 2000 plan, citation, applicability of other provisions.

104.1006. For the purpose of providing retirement income and other benefits to employees of the state, there is hereby created and established a benefit plan, which shall be under the management of boards of trustees herein described, and which shall be known as the "Year 2000 Plan". In the systems shall be vested the powers and duties specified in sections 104.1003 to 104.1093 and such other powers as may be necessary or proper to enable it, its officers, employees, and agents to carry out fully and effectively all the purposes of sections 104.1003 to 104.1093. The provisions of sections 104.150 to 104.190 and 104.210 to 104.240 shall continue to be applicable to the transportation department and highway patrol retirement system under the year 2000 plan. The provisions of sections 104.440 to 104.480 and 104.500 to 104.510 and 104.520 to 104.530 shall continue to be applicable to the Missouri state employees' retirement system under the year 2000 plan. Both systems shall be subject to sections 105.660 to 105.691.

(L. 1999 S.B. 308 & 314)



Section 104.1009 Membership in year 2000 plan.

Membership in year 2000 plan.

104.1009. 1. The membership of the year 2000 plan shall include the following persons:

(1) Each person who first becomes an employee on or after July 1, 2000, and continues to be an employee;

(2) Each person covered by the closed plan on July 1, 2000, who elects to be covered by the year 2000 plan in accordance with the provisions of section 104.1015.

2. In any case of question as to the membership status of any person, the appropriate board shall decide the question. If a person is not included in membership at time of employment and is later determined to be a member, the board is authorized to collect any contribution shortfall by requesting a special appropriation from the office of administration. Upon receipt of such appropriation or if funds are otherwise lawfully available, the office of administration shall immediately pay to the system the amount needed to cover such shortfall.

(L. 1999 S.B. 308 & 314)



Section 104.1012 Plans to be managed by appropriate boards.

Plans to be managed by appropriate boards.

104.1012. 1. Any new state employee who would have become a member of the closed plan administered by the transportation department and highway patrol retirement system except for the creation of the year 2000 plan and persons covered by the closed plan administered by the highway and transportation employees' and highway patrol retirement system who elect year 2000 plan coverage as provided in section 104.1015 shall have their year 2000 plan coverage managed by that board.

2. Any new state employee who would have become a member of the closed plan administered by the Missouri state employees' retirement system except for the creation of the year 2000 plan or persons covered by the closed plan administered by the Missouri state employees' retirement system who elect year 2000 plan coverage as provided in section 104.1015 shall have their year 2000 plan coverage managed by that board.

3. In the event either board of trustees elects to provide employees, members, or vested former members under either the closed plan or the year 2000 plan with education or advice pertaining to any aspect of retirement planning, the board will not be liable for the retirement or investment decisions made or not made by employees, members, or vested former members so long as the board acts with the same care, skills, prudence, and diligence in the selection and monitoring of providers of education and advice under the circumstances then prevailing that a prudent person acting in a similar capacity and familiar with those matters would use in the conduct of a similar enterprise with similar aims.

(L. 1999 S.B. 308 & 314, A.L. 2007 S.B. 406)



Section 104.1015 Election into year 2000 plan, effect of--comparison of plans provided--calculation of annuity.

Election into year 2000 plan, effect of--comparison of plans provided--calculation of annuity.

104.1015. 1. Persons covered by a closed plan on July 1, 2000, shall elect whether or not to change to year 2000 plan coverage. Any such person who elects to be covered by the year 2000 plan shall forfeit all rights to receive benefits under this chapter except as provided under the year 2000 plan and all creditable service of such person under the closed plan shall be credited under the year 2000 plan. Any such person who elects not to be covered by the year 2000 plan shall waive all rights to receive benefits under the year 2000 plan. In no event shall any retroactive annuity be paid to such persons pursuant to sections 104.1003 to 104.1093 except as described in subsection 2 of this section. Any person who elects year 2000 plan coverage under subsection 3, 4, 5, or 6 of this section shall be in the closed plan until the person's annuity starting date.

2. Each retiree of the closed plan on July 1, 2000, shall be furnished by the appropriate system a written comparison of the retiree's closed plan coverage and the retiree's potential year 2000 plan coverage. A retiree shall elect whether or not to change to year 2000 plan coverage by making a written election, on a form furnished by the appropriate board, and providing that form to the system by no later than twelve months after July 1, 2000, and any retiree who fails to make such election within such time period shall be deemed to have elected to remain covered under the closed plan; provided the election must be after the retiree has received from the appropriate system such written comparison. The retirement option elected under the year 2000 plan shall be the same as the retirement option elected under the closed plan, except any retiree who is receiving one of the options providing for a continuing lifetime annuity to a surviving spouse under the closed plan may elect to receive an annuity under option 1 or 2 of section 104.1027, or a life annuity under subsection 2 of section 104.1024, provided the person who was married to the member at the time of retirement, if any, consents in writing to such election made pursuant to section 104.1024, or to any election described in this section if the person was married to a member of the Missouri state employees' retirement system. The effective date of payment of an annuity under the year 2000 plan as provided in this subsection shall begin on July 1, 2000. No adjustment shall be made to retirement benefits paid to the retiree prior to July 1, 2000. In order to calculate a new monthly annuity for retirees electing coverage under the year 2000 plan pursuant to this subsection, the following calculations shall be made:

(1) Except as otherwise provided in this subsection, the retiree's gross monthly retirement annuity in effect immediately prior to July 1, 2000, shall be multiplied by the percentage increase in the life annuity formula between the closed plan and the year 2000 plan. This amount shall be added to the retiree's gross monthly retirement annuity in effect immediately prior to July 1, 2000, to arrive at the retiree's new monthly retirement annuity in the year 2000 plan on July 1, 2000. The age of eligibility and reduction factors applicable to the retiree's original annuity under the closed plan shall remain the same in the annuity payable under the year 2000 plan, except as provided in subdivision (2) of this subsection;

(2) If option 1 or 2 pursuant to section 104.1027 is chosen by the retiree under the year 2000 plan, the new monthly retirement annuity calculated pursuant to subdivision (1) of this subsection shall be recalculated using the reduction factors for the option chosen pursuant to section 104.1027;

(3) If a temporary annuity is payable pursuant to subsection 4 of section 104.1024 the additional temporary annuity shall be calculated by multiplying the retiree's credited service by the retiree's final average pay by eight-tenths of one percent;

(4) Cost-of-living adjustments paid pursuant to section 104.1045 will commence on the anniversary of the retiree's annuity starting date coincident with or next following July 1, 2000;

(5) Any retiree or other person described in this section who elects coverage under the year 2000 plan based on service rendered as a member of the general assembly or as a statewide elected official shall receive an annuity under the year 2000 plan calculated pursuant to the provisions of section 104.1084 using the current monthly pay at the time of the election with future COLAs calculated pursuant to subsection 7 of section 104.1084.

3. Each person who is an employee and covered by the closed plan and not a retiree of the closed plan on July 1, 2000, shall elect whether or not to change to year 2000 plan coverage prior to the last business day of the month before the person's annuity starting date, and if such election has not been made within such time, annuity payments due beginning on and after the month of the annuity starting date shall be made the month following the receipt by the appropriate system of such election and any other information required by the year 2000 plan created by sections 104.1003 to 104.1093; provided, such election must be after the person has received from the year 2000 plan a written comparison of the person's closed plan coverage and the person's potential year 2000 plan coverage and the election must be made in writing on a form furnished by the appropriate board. If such person dies after the annuity starting date but before making such election and providing such other information, no benefits shall be paid except as required pursuant to section 104.420 or subsection 2 of section 104.372 for members of the general assembly.

4. Each person who is not an employee and not a retiree and is eligible for a deferred annuity from the closed plan on July 1, 2000, shall elect whether or not to change to the year 2000 plan coverage prior to the last business day of the month before the person's annuity starting date, and if such election has not been made within such time, annuity payments due beginning on and after the month of the annuity starting date shall be made the month following the receipt by the appropriate system of such election and any other information required by the year 2000 plan created by sections 104.1003 to 104.1093; provided, the election must be after the person has received from the year 2000 plan a written comparison of the person's closed plan coverage and the person's potential year 2000 plan coverage and the election must be made in writing on a form furnished by the appropriate board. If such person dies after the annuity starting date but before making such election and providing such other information, no benefits shall be paid except as required pursuant to section 104.420 or subsection 2 of section 104.372 for members of the general assembly.

5. Each person who is not an employee and not a retiree and is eligible for a deferred annuity from the closed plan and returns to covered employment on or after July 1, 2000, shall be covered under the closed plan; provided, such person shall elect whether or not to change to the year 2000 plan coverage prior to the last business day of the month before the person's annuity starting date, and if such election has not been made within such time, annuity payments due beginning on and after the month of the annuity starting date shall be made the month following the receipt by the appropriate system of such election and any other information required by the year 2000 plan created by sections 104.1003 to 104.1093 and the election must be after the person has received from the year 2000 plan a written comparison of the person's closed plan coverage and the person's potential year 2000 plan coverage and the election must be made in writing on a form furnished by the appropriate board. If such person dies after the annuity starting date but before making such election and providing such other information, no benefits shall be paid except as required under section 104.420 or subsection 2 of section 104.372 for members of the general assembly.

6. Each person who is not an employee and not a retiree and not eligible for a deferred annuity from the closed plan but has forfeited creditable service with the closed plan and becomes an employee on or after August 28, 2002, shall be changed to year 2000 plan coverage and upon receiving credited service continuously for one year shall receive credited service for all such forfeited creditable service under the closed plan.

7. Each person who was employed as a member of the general assembly through December 31, 2000, covered under the closed plan, and has served at least two full biennial assemblies as defined in subdivision (25) of subsection 1 of section 104.010 but who is not eligible for a deferred annuity under the closed plan shall be eligible to receive benefits under the new plan pursuant to subdivision (5) of subsection 2 of this section upon meeting the age requirements under the new plan.

8. The retirees and persons described in subsections 2 and 4 of this section shall be eligible for benefits under those subsections pursuant to subsection 8 of section 104.610.

9. A member may change a member's plan election made under this section at any time prior to the system mailing or electronically transferring the first annuity payment to such member.

(L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2002 H.B. 1455, A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.1018 Vesting of benefits, when--reemployment of member, effect of.

Vesting of benefits, when--reemployment of member, effect of.

104.1018. 1. When a member is no longer employed in a position covered by the system, membership in the system shall thereupon cease. If a member has five or more years of credited service upon such member's termination of membership, such member shall be a vested former member entitled to a deferred annuity pursuant to section 104.1036. If a member has fewer than five years of credited service upon termination of membership, such former member's credited service shall be forfeited, provided that if such former member becomes reemployed in a position covered by the system, such former member shall again become a member of the system and the forfeited credited service shall be restored after receiving creditable service continuously for one year.

2. Upon a member becoming a retiree, membership shall cease and, except as otherwise provided in section 104.1039, the person shall not again become a member of the system.

3. If a vested former member becomes reemployed in a position covered by the system before such vested former member's annuity starting date, membership shall be restored with the previous credited service and increased by such reemployment.

(L. 1999 S.B. 308 & 314, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.1021 Credited service determined by board--calculation.

Credited service determined by board--calculation.

104.1021. 1. The appropriate board shall determine how much credited service shall be given each member consistent with this section.

2. If a member terminates employment and is eligible to receive an annuity pursuant to the year 2000 plan, or becomes a vested former member at the time of termination, the member's or former member's unused sick leave as reported through the financial and human resources system maintained by the office of administration by the last department that employed the member prior to retirement, or if a department's employees are not paid salaries or wages through such system, as reported directly by the department that last employed the member prior to retirement, for which the member has not been paid will be converted to credited service at the time of application for retirement benefits. The member shall receive one-twelfth of a year of credited service for each one hundred and sixty-eight hours of such unused sick leave. The employing department shall not certify unused sick leave unless such unused sick leave could have been used by the member for sickness or injury. The rate of accrual of sick leave for purposes of computing years of service pursuant to this section shall be no greater than ten hours per month. Such credited service shall not be used in determining the member's eligibility for retirement or final average pay. Such credited service shall be added to the credited service in the last position of employment held as a member of the system.

3. If a member is employed in a covered position and simultaneously employed in one or more other covered or noncovered positions, credited service shall be determined as if all such employment were in one position, and covered pay shall be the total of pay for all such positions.

4. In calculating any annuity, "credited service" means a period expressed as whole years and any fraction of a year measured in twelfths that begins on the date an employee commences employment in a covered position and ends on the date such employee's membership terminates pursuant to section 104.1018 plus any additional period for which the employee is credited with service pursuant to this section.

5. A member shall be credited for all military service after membership commences as required by state and federal law.

6. Any member who had active military service in the United States Army, Air Force, Navy, Marine Corps, Army or Air National Guard, Coast Guard, or any reserve component thereof prior to last becoming a member, or who is otherwise ineligible to receive credited service pursuant to subsection 1 or 5 of this section, and who became a member after the person's discharge from military service under honorable conditions may elect, prior to retirement, to purchase credited service for all such military service, but not to exceed four years, provided the person is not receiving and is not eligible to receive retirement credits or benefits from any other public or private retirement plan, other than a United States military service retirement system, for the military service to be purchased along with the submission of appropriate documentation verifying the member's dates of active service. The purchase shall be effected by the member paying to the system an amount equal to the state's contributions that would have been made to the system on the member's behalf had the member been a member for the period for which the member is electing to purchase credit and had the member's pay during such period of membership been the same as the annual pay rate as of the date the member was initially employed as a member, with the calculations based on the contribution rate in effect on the date of such member's employment with simple interest calculated from the date of employment to the date of election pursuant to this subsection. The payment shall be made over a period of not longer than two years, measured from the date of election, and with simple interest on the unpaid balance. If a member who purchased credited service pursuant to this subsection dies prior to retirement, the surviving spouse may, upon written request, receive a refund of the amount contributed for such purchase of such credited service, provided the surviving spouse is not entitled to survivorship benefits payable pursuant to the provisions of section 104.1030.

7. Any member of the Missouri state employees' retirement system shall receive credited service for the creditable prior service that such employee would have been entitled to under the closed plan pursuant to section 104.339, subsections 2, and 6 to 9 of section 104.340, subsection 12 of section 104.342, section 104.344, subsection 4 of section 104.345, subsection 4 of section 104.372, section 178.640, and section 211.393, provided such service has not been credited under the closed plan.

8. Any member who has service in both systems and dies or terminates employment shall have the member's service in the other system transferred to the last system that covered such member and any annuity payable to such member shall be paid by that system. Any such member may elect to transfer service between systems prior to termination of employment, provided, any annuity payable to such member shall be paid by the last system that covered such member prior to the receipt of such annuity.

9. In no event shall any person or member receive credited service pursuant to the year 2000 plan if that same service is credited for retirement benefits under any defined benefit retirement system not created pursuant to this chapter.

10. Any additional credited service as described in subsections 5 to 7 of this section shall be added to the credited service in the first position of employment held as a member of the system. Any additional creditable service received pursuant to section 105.691 shall be added to the credited service in the position of employment held at the time the member completes the purchase or transfer pursuant to such section.

11. A member may not purchase any credited service described in this section unless the member has met the five-year minimum service requirement as provided in subdivisions (11) and (20) of subsection 1 of section 104.1003, the three full biennial assemblies minimum service requirement as provided in section 104.1084, or the four-year minimum service requirement as provided in section 104.1084.

12. Absences taken by an employee without compensation for sickness and injury of the employee of less than twelve months or for leave taken by such employee without compensation pursuant to the provisions of the Family and Medical Leave Act of 1993 shall be counted as years of credited service.

(L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455, A.L. 2003 S.B. 248, et al., A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.1024 Retirement, application--annuity payments, how paid, amount--election to receive annuity or lump sum payment for certain employees, determination of amount.

Retirement, application--annuity payments, how paid, amount--election to receive annuity or lump sum payment for certain employees, determination of amount.

104.1024. 1. Any member who terminates employment may retire on or after attaining normal retirement eligibility by making application in written form and manner approved by the appropriate board. The written application shall set forth the annuity starting date which shall not be earlier than the first day of the second month following the month of the execution and filing of the member's application for retirement nor later than the first day of the fourth month following the month of the execution and filing of the member's application for retirement. The payment of the annuity shall be made the last working day of each month, providing all documentation required under section 104.1027 for the calculation and payment of the benefits is received by the board.

2. A member's annuity shall be paid in the form of a life annuity, except as provided in section 104.1027, and shall be an amount for life equal to one and seven-tenths percent of the final average pay of the member multiplied by the member's years of credited service.

3. The life annuity defined in subsection 2 of this section shall not be less than a monthly amount equal to fifteen dollars multiplied by the member's full years of credited service.

4. If as of the annuity starting date of a member who has attained normal retirement eligibility the sum of the member's years of age and years of credited service equals eighty or more years and if the member's age is at least forty-eight years but less than sixty-two years, or, in the case of a member of the highway patrol who shall be subject to the mandatory retirement provision of section 104.080, the mandatory retirement age and completion of five years of credited service, then in addition to the life annuity described in subsection 2 of this section, the member shall receive a temporary annuity equal to eight-tenths of one percent of the member's final average pay multiplied by the member's years of credited service. The temporary annuity and any cost-of-living adjustments attributable to the temporary annuity pursuant to section 104.1045 shall terminate at the end of the calendar month in which the earlier of the following events occurs: the member's death or the member's attainment of the earliest age of eligibility for reduced Social Security retirement benefits, but no later than age sixty-two.

5. The annuity described in subsection 2 of this section for any person who has credited service not covered by the federal Social Security Act, as provided in sections 105.300 to 105.445, shall be calculated as follows: the life annuity shall be an amount equal to two and five-tenths percent of the final average pay of the member multiplied by the number of years of service not covered by the federal Social Security Act in addition to one and seven-tenths percent of the final average pay of the member multiplied by the member's years of credited service covered by the federal Social Security Act.

6. Effective July 1, 2002, any member, except an elected official or a member of the general assembly, who has not been paid retirement benefits and continues employment for at least two years beyond the date of normal retirement eligibility, may elect to receive an annuity and lump sum payment or payments, determined as follows:

(1) A retroactive starting date shall be established which shall be a date selected by the member; provided, however, that the retroactive starting date selected by the member shall not be a date which is earlier than the date when a normal annuity would have first been payable. In addition, the retroactive starting date shall not be more than five years prior to the annuity starting date. The member's selection of a retroactive starting date shall be done in twelve-month increments, except this restriction shall not apply when the member selects the total available time between the retroactive starting date and the annuity starting date;

(2) The prospective annuity payable as of the annuity starting date shall be determined pursuant to the provisions of this section, with the exception that it shall be the amount which would have been payable at the annuity starting date had the member actually retired on the retroactive starting date under the retirement plan selected by the member. Other than for the lump sum payment or payments specified in subdivision (3) of this subsection, no other amount shall be due for the period between the retroactive starting date and the annuity starting date;

(3) The lump sum payable shall be ninety percent of the annuity amounts which would have been paid to the member from the retroactive starting date to the annuity starting date had the member actually retired on the retroactive starting date and received a life annuity. The member shall elect to receive the lump sum amount either in its entirety at the same time as the initial annuity payment is made or in three equal annual installments with the first payment made at the same time as the initial annuity payment;

(4) Any annuity payable pursuant to this section that is subject to a division of benefit order pursuant to section 104.1051 shall be calculated as follows:

(a) Any service of a member between the retroactive starting date and the annuity starting date shall not be considered credited service except for purposes of calculating the division of benefit; and

(b) The lump sum payment described in subdivision (3) of this section shall not be subject to any division of benefit order; and

(5) For purposes of determining annual benefit increases payable as part of the lump sum and annuity provided pursuant to this section, the retroactive starting date shall be considered the member's date of retirement.

(L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455, A.L. 2003 S.B. 248, et al., A.L. 2007 S.B. 406)



Section 104.1027 Options for election of annuity reduction--spouse's benefits.

Options for election of annuity reduction--spouse's benefits.

104.1027. 1. Prior to the last business day of the month before the annuity starting date, a member or a vested former member shall elect whether or not to have such member's or such vested former member's life annuity reduced, but not any temporary annuity which may be payable, and designate a beneficiary, as provided by the options set forth in this section; provided that if such election has not been made within such time, annuity payments due beginning on and after the month of the annuity starting date shall be made the month following the receipt by the appropriate system of such election and any other information required by the year 2000 plan created by sections 104.1003 to 104.1093, and further provided, that if such person dies after the annuity starting date but before making such election and providing such other information, no benefits shall be paid except as required pursuant to section 104.1030:

Option 1. A retiree's life annuity shall be reduced to a certain percent of the annuity otherwise payable. Such percent shall be ninety percent adjusted as follows: if the retiree's age on the annuity starting date is younger than sixty-two years, an increase of three-tenths of one percent for each year the retiree's age is younger than age sixty-two years; and if the beneficiary's age is younger than the retiree's age on the annuity starting date, a decrease of three-tenths of one percent for each year of age difference; and if the retiree's age is younger than the beneficiary's age on the annuity starting date, an increase of three-tenths of one percent for each year of age difference; provided, after all adjustments the option 1 percent cannot exceed ninety-five percent. Upon the retiree's death, fifty percent of the retiree's reduced annuity shall be paid to such beneficiary who was the retiree's spouse on the annuity starting date or as otherwise provided by subsection 5 of this section.

Option 2. A retiree's life annuity shall be reduced to a certain percent of the annuity otherwise payable. Such percent shall be eighty-three percent adjusted as follows: if the retiree's age on the annuity starting date is younger than sixty-two years, an increase of four-tenths of one percent for each year the retiree's age is younger than sixty-two years; and if the beneficiary's age is younger than the retiree's age on the annuity starting date, a decrease of five-tenths of one percent for each year of age difference; and if the retiree's age is younger than the beneficiary's age on the annuity starting date, an increase of five-tenths of one percent for each year of age difference; provided, after all adjustments the option 2 percent cannot exceed ninety percent. Upon the retiree's death one hundred percent of the retiree's reduced annuity shall be paid to such beneficiary who was the retiree's spouse on the annuity starting date or as otherwise provided by subsection 5 of this section.

Option 3. A retiree's life annuity shall be reduced to ninety-five percent of the annuity otherwise payable. If the retiree dies before having received one hundred twenty monthly payments, the reduced annuity shall be continued for the remainder of the one hundred twenty-month period to the retiree's designated beneficiary provided that if there is no beneficiary surviving the retiree, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620. If the beneficiary survives the retiree but dies before receiving the remainder of such one hundred twenty monthly payments, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620.

Option 4. A retiree's life annuity shall be reduced to ninety percent of the annuity otherwise payable. If the retiree dies before having received one hundred eighty monthly payments, the reduced annuity shall be continued for the remainder of the one hundred eighty-month period to the retiree's designated beneficiary provided that if there is no beneficiary surviving the retiree, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620. If the beneficiary survives the retiree but dies before receiving the remainder of such one hundred eighty monthly payments, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620.

2. If a member is married as of the annuity starting date, the member's annuity shall be paid under the provisions of either option 1 or option 2 as set forth in subsection 1 of this section, at the member's choice, with the spouse as the member's designated beneficiary unless the spouse consents in writing to the member electing another available form of payment.

3. If a member has elected at the annuity starting date option 1 or 2 pursuant to this section and if the member's spouse or eligible former spouse dies after the annuity starting date but before the member dies, then the member may cancel the member's election and return to the life annuity form of payment and annuity amount, effective the first of the month following the date of such spouse's or eligible former spouse's death. If a member dies prior to notifying the system of the spouse's death, the benefit will not revert to a life annuity and no retroactive payments shall be made.

4. If a member designates a spouse as a beneficiary pursuant to this section and subsequently that marriage ends as a result of a dissolution of marriage, such dissolution shall not affect the option election pursuant to this section and the former spouse shall continue to be eligible to receive survivor benefits upon the death of the member.

5. Effective July 1, 2000, a member may make an election under option 1 or 2 after the annuity starting date as described in this section if the member makes such election within one year from the date of marriage or July 1, 2000, whichever is later, pursuant to any of the following circumstances:

(1) The member elected to receive a life annuity and was not eligible to elect option 1 or 2 on the annuity starting date; or

(2) The member's annuity reverted to a normal or early retirement annuity pursuant to subsection 3 of this section, and the member remarried.

6. Effective September 1, 2001, the retirement application of any member who fails to make an election pursuant to subsection 1 of this section within ninety days of the annuity starting date contained in such retirement application shall be nullified. Any member whose retirement application is nullified shall not receive retirement benefits until the member files a new application for retirement pursuant to section 104.1024 and makes the election pursuant to subsection 1 of this section. In no event shall any retroactive retirement benefits be paid.

7. A member may change a member's election made under this section at any time prior to the system mailing or electronically transferring the first annuity payment to such member.

(L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371, A.L. 2007 S.B. 406)



Section 104.1030 Death prior to annuity starting date, effect of--surviving spouse's benefits--children's benefits--applicability to members of general assembly and statewide officials.

Death prior to annuity starting date, effect of--surviving spouse's benefits--children's benefits--applicability to members of general assembly and statewide officials.

104.1030. 1. If a member with five or more years of credited service or a vested former member dies before such member's or such vested former member's annuity starting date, the applicable annuity provided in this section shall be paid.

2. The member's surviving spouse who was married to the member at the date of death shall receive an annuity computed as if such member had:

(1) Retired on the date of death with a normal retirement annuity based upon credited service and final average pay to the date of death, and without reduction if the member's age was younger than normal retirement eligibility;

(2) Elected option 2 provided for in section 104.1027; and

(3) Designated such spouse as beneficiary under such option.

3. If a spouse annuity is not payable pursuant to the provisions of subsection 2 of this section, or when a spouse annuity has ceased to be payable, eighty percent of an annuity computed in the same manner as if the member had retired on the date of death with a normal retirement annuity based upon credited service and final average pay to the date of death and without reduction if the member's age at death was younger than normal retirement eligibility shall be divided equally among the dependent children of the deceased member. A child shall be a dependent child until death or attainment of age twenty-one, whichever occurs first; provided the age twenty-one maximum shall be extended for any child who has been found totally incapacitated by a court of competent jurisdiction. Benefits otherwise payable to a child under eighteen years of age shall be payable to the surviving parent as a natural guardian of such child if such parent has custody or assumes custody of such minor child or to the legal conservator of such child until such child attains age eighteen. Upon a child ceasing to be a dependent child, that child's portion of the dependent annuity shall cease to be paid, and the amounts payable to any remaining dependent children shall be proportionately increased.

4. For the purpose of computing the amount of an annuity payable pursuant to this section, if the board finds that the death was the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty as an employee, then the minimum annuity to such member's spouse or, if no spouse benefits are payable, the minimum annuity that shall be divided among and paid to such member's dependent children shall be fifty percent of final average pay. The credited service requirement of subsection 1 of this section shall not apply to any annuity payable pursuant to this subsection.

5. The provisions of this section shall apply to members of the general assembly and statewide elected officials except that the credited service and monthly pay requirements described in section 104.1084 shall apply notwithstanding any other language to the contrary contained in this section.

(L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371, A.L. 2013 H.B. 233)



Section 104.1033 Early retirement annuity, when.

Early retirement annuity, when.

104.1033. 1. Any member who has not attained normal retirement eligibility but who has at least five years of credited service may retire with an early retirement annuity on or after attainment of age fifty-seven and by making application in written form and manner approved by the board.

2. The early retirement annuity shall be a certain percent of an annuity provided for in subsection 2 of section 104.1024. The percent shall be one hundred percent reduced by one-half of one percent multiplied by the number of months by which age at early retirement is younger than normal retirement eligibility.

3. Subject to the provisions of subsection 2 of section 104.1027, the early retirement annuity shall be paid for the life of the retiree unless an optional form of payment is elected as provided for in section 104.1027.

(L. 1999 S.B. 308 & 314)



Section 104.1036 Deferred annuity, when--annuity starting date election--death of member, effect on annuity.

Deferred annuity, when--annuity starting date election--death of member, effect on annuity.

104.1036. 1. A member with five or more years of credited service who ceases to be a member, except by reason of death or retirement, shall be a vested former member entitled to a deferred annuity provided for in this section.

2. A vested former member shall be eligible to elect an annuity starting date at any time after attaining age fifty-seven by submitting a written application therefor not earlier than ninety days before attainment of fifty-seven years of age. The vested former member shall have the right to elect an option provided for in section 104.1027, subject to the provisions of subsection 2 of section 104.1027. No deferred annuity shall be paid if the vested former member becomes employed in a position covered by the year 2000 plan and does not terminate employment prior to the annuity starting date.

3. If the deferred annuity commences on or after age sixty-two, the annuity amount shall be calculated in the same manner as the annuity specified in subsection 2 of section 104.1024. If the deferred annuity commences before the vested former member's normal retirement eligibility, the annuity amount shall be calculated in the same manner as the annuity specified in subsection 2 of section 104.1033.

4. If the vested former member dies before the annuity starting date, the surviving spouse and dependent children shall be covered by the provisions of section 104.1030.

(L. 1999 S.B. 308 & 314)



Section 104.1039 Reemployment of a retiree, effect on annuity--cost-of-living adjustments.

Reemployment of a retiree, effect on annuity--cost-of-living adjustments.

104.1039. If a retiree is employed as an employee by a department, the retiree shall not receive an annuity payment for any calendar month in which the retiree is so employed. While reemployed the retiree shall be considered to be a new employee with no previous credited service and must accrue credited service continuously for at least one year in order to receive any additional annuity. Such retiree shall receive an additional annuity in addition to the original annuity, calculated based only on the credited service and the pay earned by such retiree during reemployment and paid in accordance with the annuity option originally elected; provided such retiree who ceases to receive an annuity pursuant to this section shall not receive such additional annuity if such retiree is employed by a department in a position that is covered by a state-sponsored defined benefit retirement plan not created pursuant to this chapter. The original annuity and any additional annuity shall be paid commencing as of the end of the first month after the month during which the retiree's reemployment terminates. Cost-of-living adjustments paid under section 104.1045 shall not accrue while a retiree is employed as described in this section. Any future cost-of-living adjustments paid after the retiree terminates such employment will be paid in the same month as the retiree's original annual benefit increases were paid.

(L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455, A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.1042 Long-term disability, effect on retiree's annuity.

Long-term disability, effect on retiree's annuity.

104.1042. 1. Any member who is in the Missouri state employees' retirement system pursuant to the year 2000 plan created by sections 104.1003 to 104.1093 and who becomes disabled and qualifies for long-term disability benefits and retires after August 28, 1999, or who becomes disabled and qualifies for long-term disability benefits under a program provided by the member's employing department and retires after August 28, 1999, shall continue to accrue credited service and such member's rate of pay for purposes of calculating an annuity pursuant to the year 2000 plan created by sections 104.1003 to 104.1093 shall be the member's regular monthly pay received at the time of disablement, increased thereafter for any increases in the consumer price index. Such increases in the member's monthly pay shall be made annually beginning twelve months after disablement and shall be equal to eighty percent of the increase in the consumer price index during the calendar year prior to the adjustment, but not more than five percent of the member's monthly pay immediately before the increase. Such accruals shall continue until the earliest of receipt of an early retirement annuity, attainment of normal retirement eligibility, or termination of disability benefits.

2. A member described in subsection 1 of this section who continues to be disabled until normal retirement eligibility may elect an annuity starting date upon termination of disability payments and shall receive a normal retirement annuity provided for in section 104.1024.

3. If the member's disability terminates, disability accruals described in subsection 1 of this section shall terminate.

4. Upon termination of disability payments and not returning to a position in which the member is an employee, the member's rights to plan benefits shall be determined as if the member had terminated employment at time of termination of disability payments.

5. Any member who was disabled under the closed plan prior to July 1, 2000, and who returns to a position in which the member is an employee after July 1, 2000, shall be covered under the closed plan and shall be eligible to elect coverage under the new plan as provided by subsection 5 of section 104.1015.

(L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 104.1045 Cost-of-living adjustment, amount.

Cost-of-living adjustment, amount.

104.1045. 1. Each person receiving an annuity shall be entitled to a cost-of-living adjustment (COLA) when there are increases in the consumer price index. The COLA shall be made annually beginning twelve months after the annuity starting date and shall be equal to eighty percent of the increase in the consumer price index, but not more than five percent of the annuity amount payable immediately before the payment of the COLA provided that COLAs payable to a beneficiary shall commence during the month of the anniversary of the member's annuity starting date.

2. For the purposes of this section, an increase in the consumer price index shall be determined in January of each year, based upon the percentage increase of (a) the consumer price index for the preceding calendar year determined by dividing the sum of the monthly consumer price index values by twelve, over (b) the corresponding index for the next earlier calendar year. Any COLA so determined cannot be less than zero and shall be applied in calculating any COLA that becomes payable under this section during the calendar year in which January falls. Any surviving spouse, beneficiary, or former spouse receiving all or part of an annuity shall be eligible for such COLAs as provided herein.

(L. 1999 S.B. 308 & 314)



Section 104.1048 Waiver of monthly payment or COLA.

Waiver of monthly payment or COLA.

104.1048. A person receiving an annuity may waive monthly annuity payments or a cost-of-living adjustment (COLA) for periods of time, provided no waiver may be contrary to applicable federal law. A waiver shall be final as to any payment or COLA waived.

(L. 1999 S.B. 308 & 314)



Section 104.1051 Annuity deemed marital property--division of benefits.

Annuity deemed marital property--division of benefits.

104.1051. 1. Any annuity provided pursuant to the year 2000 plan is marital property and a court of competent jurisdiction may divide such annuity between the parties to any action for dissolution of marriage if at the time of the dissolution the member has at least five years of credited service pursuant to sections 104.1003 to 104.1093. A division of benefits order issued pursuant to this section:

(1) Shall not require the applicable retirement system to provide any form or type of annuity or retirement plan not selected by the member;

(2) Shall not require the applicable retirement system to commence payments until the member's annuity starting date;

(3) Shall identify the monthly amount to be paid to the former spouse, which shall be expressed as a percentage and which shall not exceed fifty percent of the amount of the member's annuity accrued during all or part of the period of the marriage of the member and former spouse and which shall be based on the member's vested annuity on the date of the dissolution of marriage or an earlier date as specified in the order, which amount shall be adjusted proportionately upon the annuity starting date if the member's annuity is reduced due to the receipt of an early retirement annuity or the member's annuity is reduced pursuant to section 104.1027 under an annuity option in which the member named the alternate payee as beneficiary prior to the dissolution of marriage;

(4) Shall not require the payment of an annuity amount to the member and former spouse which in total exceeds the amount which the member would have received without regard to the order;

(5) Shall provide that any annuity increases, additional years of credited service, increased final average pay, increased pay pursuant to subsections 2 and 5 of section 104.1084, or other type of increases accrued after the date of the dissolution of marriage and any temporary annuity received pursuant to subsection 4 of section 104.1024 shall accrue solely to the benefit of the member; except that on or after September 1, 2001, any cost-of-living adjustment (COLA) due after the annuity starting date shall not be considered to be an increase accrued after the date of termination of marriage and shall be part of the monthly amount subject to division pursuant to any order issued after September 1, 2001;

(6) Shall terminate upon the death of either the member or the former spouse, whichever occurs first;

(7) Shall not create an interest which is assignable or subject to any legal process;

(8) Shall include the name, address, and date of birth of both the member and the former spouse, and the identity of the retirement system to which it applies;

(9) Shall be consistent with any other division of benefits orders which are applicable to the same member;

(10) Shall not require the applicable retirement system to continue payments to the alternate payee if the member's retirement benefit is suspended or waived as provided by this chapter but such payments shall resume when the retiree begins to receive retirement benefits in the future.

2. A system shall provide the court having jurisdiction of a dissolution of a marriage proceeding or the parties to the proceeding with information necessary to issue a division of benefits order concerning a member of the system, upon written request from either the court, the member, or the member's spouse, citing this section and identifying the case number and parties.

3. A system shall have the discretionary authority to reject a division of benefits order for the following reasons:

(1) The order does not clearly state the rights of the member and the former spouse;

(2) The order is inconsistent with any law governing the retirement system.

4. Any member of the closed plan who elected the year 2000 plan pursuant to section 104.1015 and then becomes divorced and subject to a division of benefits order shall have the division of benefits order calculated pursuant to the provisions of the year 2000 plan.

(L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371, A.L. 2003 S.B. 248, et al., A.L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 104.1054 Benefits are obligations of the state--benefits not subject to execution, garnishment, attachment, writ of sequestration--benefits unassignable--reversion of benefits, when--refund received, when.

Benefits are obligations of the state--benefits not subject to execution, garnishment, attachment, writ of sequestration--benefits unassignable--reversion of benefits, when--refund received, when.

104.1054. 1. The benefits provided to each member and each member's spouse, beneficiary, or former spouse under the year 2000 plan are hereby made obligations of the state of Missouri and are an incident of every member's continued employment with the state. No alteration, amendment, or repeal of the year 2000 plan shall affect the then-existing rights of members, or their spouses, beneficiaries or former spouses, but shall be effective only as to rights which would otherwise accrue hereunder as a result of services rendered by a member after such alteration, amendment, or repeal.

2. Except as otherwise provided in section 104.1051, any annuity, benefit, funds, property, or rights created by, or accruing or paid to, any person covered under the year 2000 plan shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other process or claim whatsoever, and shall be unassignable, except with regard to the collection of child support and maintenance, and except that a beneficiary may assign life insurance proceeds. Any retiree may request the executive director, in writing, to withhold and pay on his behalf to the proper person, from each of his monthly annuity payments, if the payment is large enough, the contribution due from the retiree to any group providing state-sponsored life or medical insurance and to the Missouri state employees charitable campaign.

3. The executive director shall, when requested in writing by a retiree, withhold and pay over the funds authorized in subsection 2 of this section until such time as the request to do so is revoked by the death or written revocation of the retiree.

4. In the event any amount is due a deceased member, survivor, or beneficiary who dies after September 1, 2002, and the member's, survivor's, or beneficiary's financial institution is unable to accept the final payments due to the member, survivor, or beneficiary, such amount shall be paid to the person or entity designated in writing as beneficiary to receive such amount by such member, survivor, or beneficiary. The member, survivor, or beneficiary may designate in writing a beneficiary to receive any final payment due after the death of a member, survivor, or beneficiary pursuant to this chapter. If no living person or entity so designated as beneficiary exists at the time of death, such amount shall be paid to the surviving spouse married to the deceased member, survivor, or beneficiary at the time of death. If no surviving spouse exists, such amount shall be paid to the surviving children of such member, survivor, or beneficiary in equal parts. If no surviving children exist, such amount shall be paid to the surviving parents of such member, survivor, or beneficiary in equal parts. If no surviving parents exist, such amount shall be paid to the surviving brothers or sisters of such member, survivor, or beneficiary in equal parts. If no surviving brothers or sisters exist, payment may be made as otherwise permitted by law. Notwithstanding this subsection, any amount due to a deceased member as payment of all or part of a lump sum pursuant to subsection 6 of section 104.1024 shall be paid to the member's surviving spouse married to the member at the time of death, and otherwise payment may be made as provided in this subsection. In the event any amount that is due to a person from either system remains unclaimed for a period of four years or more, such amount shall automatically revert to the credit of the fund of the member's system. If an application is made for such amount after such reversion, the board shall pay such amount to the person from the board's fund, except that no interest shall be paid on such amounts after the date of the reversion to the fund.

5. All annuities payable pursuant to the year 2000 plan shall be determined based upon the law in effect on the last date of termination of employment.

6. The beneficiary of any member who purchased creditable service in the Missouri state employees' retirement system shall receive a refund upon the member's death equal to the amount of any purchase less any retirement benefits received by the member unless an annuity is payable to a survivor or beneficiary as a result of the member's death. In such event, the beneficiary of the survivor or beneficiary who received the annuity shall receive a refund upon the survivor's or beneficiary's death equal to the amount of the member's purchase of services less any annuity amounts received by the member and the survivor or beneficiary.

(L. 1999 S.B. 308 & 314, A.L. 2002 H.B. 1455, A.L. 2009 H.B. 210, A.L. 2013 H.B. 233)



Section 104.1057 Year 2000 plan, a qualified plan according to federal law.

Year 2000 plan, a qualified plan according to federal law.

104.1057. The year 2000 plan is a qualified plan pursuant to the provisions of applicable federal law. The benefits and conditions of the year 2000 plan shall always be adjusted to ensure that the tax-exempt status is maintained.

(L. 1999 S.B. 308 & 314)



Section 104.1060 Erroneous amount paid, correction--penalty for falsification--disqualification from receipt of payments, when.

Erroneous amount paid, correction--penalty for falsification--disqualification from receipt of payments, when.

104.1060. 1. Should any error result in any person receiving more or less than the person would have been entitled to receive had the error not occurred, the board shall correct such error, and, as far as practicable, make future payments in such a manner that the actuarial equivalent of the annuity to which such person was entitled shall be paid, and to this end may recover any overpayments. In all cases in which such error has been made, no such error shall be corrected unless the system discovers or is notified of such error within ten years after the initial date of error.

2. A person who knowingly makes a false statement, or falsifies or permits to be falsified a record of the system, in an attempt to defraud the system shall be subject to fine or imprisonment under the Missouri revised statutes.

3. A board shall not pay an annuity to any survivor or beneficiary who is charged with the intentional killing of a member, retiree or survivor without legal excuse or justification. A survivor or beneficiary who is convicted of such charge shall no longer be entitled to receive an annuity. If the survivor or beneficiary is not convicted of such charge, the board shall resume annuity payments and shall pay the survivor or beneficiary any annuity payments that were suspended pending resolution of such charge.

(L. 1999 S.B. 308 & 314, A.L. 2013 H.B. 233)



Section 104.1063 Rulemaking authority.

Rulemaking authority.

104.1063. Each system is authorized to promulgate rules to properly administer the system and govern its own proceedings and to hold hearings as required by law. The term "agency" and the term "state agency" as defined by section 536.010 shall not include a system pursuant to this chapter with regard to the promulgation of rules or hearings required by law provided such system has established written procedures to assure that constitutionally required due process safeguards exist and apply to the promulgation of a rule or regulation that would otherwise constitute a "rule" as defined in section 536.010 and to a proceeding that would otherwise constitute a "contested case" as defined in section 536.010. Each system may delegate a hearing officer to hear all matters wherein a hearing is required by law.

(L. 1999 S.B. 308 & 314)



Section 104.1066 Actuarial evaluations, methods used--certification of contribution rate, when.

Actuarial evaluations, methods used--certification of contribution rate, when.

104.1066. 1. The year 2000 plan intends to follow a financing pattern which computes and requires contribution amounts which, expressed as percents of active member payroll, will remain approximately level from year to year and from one generation of citizens to the next generation. Such contribution determinations require regular actuarial valuations, which shall be made by the board's actuary, using assumptions and methods adopted by the board after consulting with its actuary. The entry age-normal cost valuation method shall be used in determining normal cost, and contributions for unfunded accrued liabilities shall be determined using level percent-of-payroll amortization. For purposes of this subsection and section 104.436, the actuary shall determine a single contribution rate applicable to both closed plan and year 2000 plan participants and, in determining such rate, make estimates of the probabilities of closed plan participants transferring to the year 2000 plan.

2. At least ninety days before each regular session of the general assembly, the board of the Missouri state employees' retirement system shall certify to the division of budget the contribution rate necessary to cover the liabilities of the year 2000 plan administered by such system, including costs of administration, expected to accrue during the next appropriation period. The commissioner of administration shall request appropriations based upon the contribution rate so certified. From appropriations so made, the commissioner of administration shall certify contribution amounts to the state treasurer who in turn shall immediately pay the contributions to the year 2000 plan.

3. The employers of members covered by the Missouri state employees' retirement system who are not paid out of funds that have been deposited in the state treasury shall remit following each pay period to the year 2000 plan an amount equal to the amount which the state would have paid if those members had been paid entirely from state funds. Such employers shall maintain payroll records for a minimum of five years and shall produce all such records as requested by the system. The system is authorized to request from the state office of administration an appropriation out of the annual budget of any such employer in the event such records indicate that such employer has not contributed the amounts required by this section. The office of administration shall request such appropriation which shall be equal to the amount necessary to replace any shortfall in contributions as determined by the system. From appropriations so made, the commissioner of administration shall certify contribution amounts to the state treasurer who in turn shall immediately pay such contributions to the year 2000 plan.

4. At least ninety days before each regular session of the general assembly, the board of the transportation department and highway patrol retirement system shall certify to the department of transportation and the department of public safety the contribution rate necessary to cover the liabilities of the year 2000 plan administered by such system, including costs of administration, expected to accrue during the next biennial or other appropriation period. Each department shall include in its budget and in its request for appropriations for personal service the sum so certified to it by such board, and shall present the same to the general assembly for allowance. The sums so certified and appropriated, when available, shall be immediately paid to the system and deposited in the highway and transportation employees' and highway patrol retirement and benefit fund.

5. These amounts are funds of the year 2000 plan and shall not be commingled with any funds in the state treasury.

(L. 1999 S.B. 308 & 314, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.1069 Trust established, investment of funds.

Trust established, investment of funds.

104.1069. 1. All assets of the year 2000 plan shall be dedicated to and held in trust for the persons covered by the year 2000 plan and for the purposes herein set out and no other. Each board shall have full power, in the name and on behalf of the year 2000 plan, to manage the assets of the year 2000 plan as described in sections 104.150 and 104.440.

2. The board shall invest the funds of the system as permitted by sections 105.687 to 105.690. Trustees of a board may delegate to employees of the system, or to an agent, functions that a prudent trustee acting in a like capacity and familiar with those matters could properly delegate.

3. Each board may deliberate about, or make tentative or final decisions on, investments or other financial matters in executive session if disclosure of the deliberations or decisions would jeopardize the ability to implement a decision or to achieve investment objectives. A record of each system that discloses deliberations about, or a tentative or final decision on, investments or other financial matters is not a public record under chapter 610 to the extent and so long as its disclosure would jeopardize the ability to implement a decision or to achieve investment objectives.

(L. 1999 S.B. 308 & 314)



Section 104.1072 Life insurance benefits--medical insurance for certain retirees.

Life insurance benefits--medical insurance for certain retirees.

104.1072. 1. Each board shall provide or contract, or both, for life insurance benefits for employees covered pursuant to the year 2000 plan as follows:

(1) Employees shall be provided fifteen thousand dollars of life insurance until December 31, 2000. Effective January 1, 2001, the system shall provide or contract or both for basic life insurance for employees covered under any retirement plan administered by the system pursuant to this chapter, persons covered by sections 287.812 to 287.856, for employees who are members of the judicial retirement system as provided in section 476.590, and, at the election of the state highways and transportation commission, employees who are members of the highways and transportation employees' and highway patrol retirement system, in the amount equal to one times annual pay, subject to a minimum amount of fifteen thousand dollars. The board shall establish by rule or contract the method for determining the annual rate of pay and any other terms of such insurance as it deems necessary to implement the requirements pursuant to this section. Annual rate of pay shall not include overtime or any other irregular payments as determined by the board. Such life insurance shall provide for triple indemnity in the event the cause of death is a proximate result of a personal injury or disease arising out of and in the course of actual performance of duty as an employee;

(2) Any member who terminates employment after reaching normal or early retirement eligibility and becomes a retiree within sixty days of such termination shall receive five thousand dollars of life insurance coverage.

2. (1) In addition to the life insurance authorized by the provisions of subsection 1 of this section, any person for whom life insurance is provided or contracted for pursuant to such subsection may purchase, at the person's own expense and only if monthly voluntary payroll deductions are authorized, additional life insurance at a cost to be stipulated in a contract with a private insurance company or as may be required by a system if the board of trustees determines that the system should provide such insurance itself. The maximum amount of additional life insurance which may be so purchased prior to January 1, 2004, is that amount which equals six times the amount of the person's annual rate of pay, subject to any maximum established by a board, except that if such maximum amount is not evenly divisible by one thousand dollars, then the maximum amount of additional insurance which may be purchased is the next higher amount evenly divisible by one thousand dollars. The maximum amount of additional life insurance which may be so purchased on or after January 1, 2004, is an amount to be stipulated in a contract with a private insurance company or as may be required by the system if the board of trustees determines that the system should provide the insurance itself.

(2) Any person defined in subdivision (1) of this subsection may retain an amount not to exceed sixty thousand dollars of life insurance following the date of his or her retirement if such person becomes a retiree the month following termination of employment and makes written application for such life insurance at the same time such person's application is made to the board for retirement benefits. Such life insurance shall only be provided if such person pays the entire cost of the insurance, as determined by the board, by allowing voluntary deductions from the member's annuity.

(3) In addition to the life insurance authorized in subdivision (1) of this subsection, any person for whom life insurance is provided or contracted for pursuant to this subsection may purchase, at the person's own expense and only if monthly voluntary payroll deductions are authorized, life insurance covering the person's children or the person's spouse or both at coverage amounts to be determined by the board at a cost to be stipulated in a contract with a private insurer or as may be required by the system if the board of trustees determines that the system should provide such insurance itself.

(4) Effective July 1, 2000, any member who applies and is eligible to receive an annuity based on the attainment of at least forty-eight years of age with a total of years of age and years of credited service which is at least eighty shall be eligible to retain any optional life insurance described in subdivision (1) of this subsection. The amount of such retained insurance shall not be greater than the amount in effect during the month prior to termination of employment. Such insurance may be retained until the member's attainment of the earliest age for eligibility for reduced Social Security retirement benefits but no later than age sixty-two, at which time the amount of such insurance that may be retained shall be that amount permitted pursuant to subdivision (2) of this subsection.

3. The state highways and transportation commission may provide for insurance benefits to cover medical expenses for members of the highways and transportation employees' and highway patrol retirement system. The state highways and transportation commission may provide medical benefits for dependents of members and for retired members. Contributions by the state highways and transportation commission to provide the benefits shall be on the same basis as provided for other state employees pursuant to the provisions of section 104.515. Except as otherwise provided by law, the cost of benefits for dependents of members and for retirees and their dependents shall be paid by the members or retirees. The commission may contract with other persons or entities including but not limited to third-party administrators, health network providers and health maintenance organizations for all, or any part of, the benefits provided for in this section. The commission may require reimbursement of any medical claims paid by the commission's medical plan for which there was third-party liability.

4. The highways and transportation employees' and highway patrol retirement system may request the state highways and transportation commission to provide life insurance benefits as required in subsections 1 and 2 of this section. If the state highways and transportation commission agrees to the request, the highways and transportation employees' and highway patrol retirement system shall reimburse the state highways and transportation commission for any and all costs for life insurance provided pursuant to subdivision (2) of subsection 1 of this section. The person who is covered pursuant to subsection 2 of this section shall be solely responsible for the costs of any additional life insurance. In lieu of the life insurance benefit in subdivision (2) of subsection 1 of this section, the highways and transportation employees' and highway patrol retirement system is authorized in its sole discretion to provide a death benefit of five thousand dollars.

5. To the extent that the board enters or has entered into any contract with any insurer or service organization to provide life insurance provided for pursuant to this section:

(1) The obligation to provide such life insurance shall be primarily that of the insurer or service organization and secondarily that of the board;

(2) Any member who has been denied life insurance benefits by the insurer or service organization and has exhausted all appeal procedures provided by the insurer or service organization may appeal such decision by filing a petition against the insurer or service organization in a court of law in the member's county of residence; and

(3) The board and the system shall not be liable for life insurance benefits provided by an insurer or service organization pursuant to this section and shall not be subject to any cause of action with regard to life insurance benefits or the denial of life insurance benefits by the insurer or service organization unless the member has obtained judgment against the insurer or service organization for life insurance benefits and the insurer or service organization is unable to satisfy that judgment.

(L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455, A.L. 2003 S.B. 248, et al., A.L. 2007 S.B. 406)



Section 104.1075 Disability income benefits.

Disability income benefits.

104.1075. 1. Each board shall provide or contract, or both, for disability income benefits for employees pursuant to sections 104.1003 to 104.1093, and other persons specified by applicable state law, as follows:

(1) Definitions of disability and other rules and procedures necessary for the operation and administration of the disability benefit shall be established by each board;

(2) An employee may elect to waive the receipt of the disability benefit provided for under this section at any time.

2. To the extent that each board enters or has entered into any contract with any insurer or service organization to provide the disability benefits provided for pursuant to this section:

(1) The obligation to provide such disability benefits shall be primarily that of the insurer or service organization and secondarily that of the board;

(2) Any member who has been denied disability benefits by the insurer or service organization and has exhausted all appeal procedures provided by the insurer or service organization may appeal such decision by filing a petition against the insurer or service organization in a court of law in the member's county of residence;

(3) The board and the system shall not be liable for the disability benefits provided for by an insurer or service organization pursuant to this section and shall not be subject to any cause of action with regard to disability benefits or the denial of disability benefits by the insurer or service organization unless the member has obtained judgment against the insurer or service organization for disability benefits and the insurer or service organization is unable to satisfy that judgment.

(L. 1999 S.B. 308 & 314, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.1078 Separate accounts established for benefits--contributions by the state--board to determine premiums.

Separate accounts established for benefits--contributions by the state--board to determine premiums.

104.1078. 1. Separate accounts for medical, life insurance and disability benefits provided pursuant to sections 104.1072 and 104.1075 shall be established as part of the fund. The funds, property and return on investments of the separate accounts shall not be commingled with any other funds, property and investment return of a system. All benefits and premiums are paid solely from the separate accounts for medical, life insurance and disability benefits provided in this section.

2. The state shall contribute an amount as appropriated by law and approved by the governor per month for medical benefits, life insurance, and long-term disability benefits as provided pursuant to sections 104.1072 and 104.1075 and such amounts shall include the cost of providing such benefits to members not on payroll status who are receiving workers' compensation benefits.

3. Each board shall determine the premium amounts required for participating persons. The premium amounts shall be the amount which, together with the state's contribution, is required to fund the benefits provided, taking into account necessary actuarial reserves. Separate premiums shall be established for employees' benefits and a separate premium or schedule of premiums shall be established for children under twenty-three years of age and for spouses of participating employees. The employee's premiums for spouse and children benefits shall be established to cover that portion of the cost of such benefits which is not paid for by contributions by the state. All such premium amounts shall be paid to a board of trustees at the time that each employee's wages or salary would normally be paid. The premium amounts so remitted will be placed in the separate account for medical, life insurance and disability benefits. In lieu of the availability of premium deductions, each board may establish alternative methods for the collection of premium amounts.

(L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371)



Section 104.1081 Life insurance and disability benefit programs established--board rules.

Life insurance and disability benefit programs established--board rules.

104.1081. 1. Each board shall establish and implement life insurance and disability benefit programs as provided in the year 2000 plan. Each board shall establish rules of eligibility for participation in the programs and shall avoid duplication of benefits provided to employees, their spouses and children under any other program of benefits provided through, or as a result of, employment with a department, any other employer, or any plan established by the federal government. No member shall receive benefits until such program shall become operative and until any premium amounts required by each board have been paid. To the extent any benefits provided under this program are insured, the selection of any insurance company or service organization shall be on the basis of competitive bidding.

2. The life insurance provisions of section 104.1072 shall not apply to members who are employed by any department which has in effect a program of life insurance which is wholly or partially paid by the employing department.

(L. 1999 S.B. 308 & 314)



Section 104.1084 Retirement benefits, general assembly members--COLA permitted, when--ineligibility for benefits.

Retirement benefits, general assembly members--COLA permitted, when--ineligibility for benefits.

104.1084. 1. For members of the general assembly, the provisions of this section shall supplement or replace the indicated other provisions of the year 2000 plan. "Normal retirement eligibility" means attainment of age fifty-five for a member who has served at least three full biennial assemblies or the attainment of at least age fifty for a member who has served at least three full biennial assemblies with a total of years of age and years of credited service which is at least eighty. A member shall receive two years of credited service for every full biennial assembly served. A full biennial assembly shall be equal to the period of time beginning on the first day the general assembly convenes for a first regular session until the last day of the following year. If a member serves less than a full biennial assembly, the member shall receive credited service for the pro rata portion of the full biennial assembly served.

2. For the purposes of section 104.1024, the normal retirement annuity of a member of the general assembly shall be an amount for life equal to one twenty-fourth of the monthly pay for a senator or representative on the annuity starting date multiplied by the years of credited service as a member of the general assembly. In no event shall any such member or eligible beneficiary receive annuity amounts in excess of one hundred percent of pay.

3. To be covered by the provisions of section 104.1030, or section 104.1036, a member of the general assembly must have served at least three full biennial assemblies.

4. For members who are statewide elected officials, the provisions of this section shall supplement or replace the indicated other provisions of the year 2000 plan. "Normal retirement eligibility" means attainment of age fifty-five for a member who has served at least four years as a statewide elected official, or the attainment of age fifty with a total of years of age and years of such credited service which is at least eighty.

5. For the purposes of section 104.1024, the normal retirement annuity of a member who is a statewide elected official shall be an amount for life equal to one twenty-fourth of the monthly pay in the highest office held by such member on the annuity starting date multiplied by the years of credited service as a statewide elected official not to exceed twelve years.

6. To be covered by the provisions of sections 104.1030 and 104.1036, a member who is a statewide elected official must have at least four years as a statewide elected official.

7. The provisions of section 104.1045 shall not apply to persons covered by the general assembly and statewide elected official provisions of this section. Persons covered by the general assembly provisions and receiving a year 2000 plan annuity shall be entitled to a cost-of-living adjustment (COLA) when there are increases in pay for members of the general assembly. Persons covered by the statewide elected official provisions and receiving a year 2000 plan annuity shall be entitled to COLAs when there are increases in the pay for statewide elected officials in the highest office held by such person. The COLA described in this subsection shall be equal to and concurrent with the percentage increase in pay as described in section 105.005. No COLA shall be less than zero.

8. Any member who serves under this chapter as a member of the general assembly or as a statewide elected official on or after August 28, 1999, shall not be eligible to receive any retirement benefits from the system under either the closed plan or the year 2000 plan based on service rendered on or after August 28, 1999, as a member of the general assembly or as a statewide elected official if such member is convicted of a felony that is determined by a court of law to have been committed in connection with the member's duties either as a member of the general assembly or as a statewide elected official, unless such conviction is later reversed by a court of law.

9. A member of the general assembly who has purchased or transferred creditable service shall not be subject to the cap on benefits pursuant to subsection 2 of this section for that portion of the benefit attributable to the purchased or transferred service.

(L. 1999 S.B. 308 & 314, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.1087 Credited service with multiple plans, payable annuity amount.

Credited service with multiple plans, payable annuity amount.

104.1087. 1. If a member has credited service with more than one selected plan at time of separation of covered employment from all selected plans, then the annuity payable from each selected plan shall be based upon the annuity program, pay record and service record with that selected plan; provided, however, that the total of credited service with all selected plans shall be used for the sole purpose of determining whether or not the member has met the credited service requirement contained in subdivisions (11) and (20) of subsection 1 of section 104.1003 and subsections 1 and 4 of section 104.1084 for each selected plan.

2. The selected plans cited in this section are:

(1) Year 2000 plan - basic provisions;

(2) Year 2000 plan - general assembly provisions;

(3) Year 2000 plan - statewide elected official provisions.

(L. 1999 S.B. 308 & 314, A.L. 2007 S.B. 406)



Section 104.1090 Additional credited service, when.

Additional credited service, when.

104.1090. 1. Any member who as described in subdivision (1) of subsection 1 of section 104.1009 has been employed in a position covered by the system for at least ten or more years and has received credited service for such employment in the year 2000 plan shall receive additional credited service for previous public employment within the state covered by another retirement plan as defined in section 105.691, if all of the following conditions are met:

(1) Such member has a vested right to receive a retirement benefit from the other retirement plan at the time of application pursuant to this section;

(2) The other retirement plan transfers to the system an amount equal to the employee's account balance under a defined contribution plan or the amount equal to the employee's pension benefit obligation under a defined benefit plan at the time of transfer to the extent that obligation is funded as of the plan's most recent actuarial valuation, not to exceed one hundred percent, as determined by the other retirement plan's actuary using the same assumption used in performing the last regular actuarial valuation of the transferring plan, except that in no event shall the transferred amount be less than the employee's accumulated contributions on deposit with the transferring plan;

(3) No such credited service remains credited in such other retirement plan;

(4) The member applies for the additional credited service prior to the members's annuity starting date in manner and form established by the appropriate board. Such additional credited service shall be added to the credited service in the first position of employment held as a member of the system; and

(5) The other retirement plan enters into an agreement with the system to comply with the provisions of this section.

2. Any member described in subsection 3 of section 104.1015 who elects to be covered by the year 2000 plan shall be eligible to receive service under the terms and conditions of subsection 1 of this section.

(L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2007 S.B. 406)



Section 104.1091 New employees, normal retirement eligibility--vesting requirements--temporary annuity, when--early retirement annuity, when--minimum credited service requirements--contribution amount--options.

New employees, normal retirement eligibility--vesting requirements--temporary annuity, when--early retirement annuity, when--minimum credited service requirements--contribution amount--options.

104.1091. 1. Notwithstanding any provision of the year 2000 plan to the contrary, each person who first becomes an employee on or after January 1, 2011, shall be a member of the year 2000 plan subject to the provisions of this section.

2. A member's normal retirement eligibility shall be as follows:

(1) The member's attainment of at least age sixty-seven and the completion of at least ten years of credited service; or the member's attainment of at least age fifty-five with the sum of the member's age and credited service equaling at least ninety; or, in the case of a member who is serving as a uniformed member of the highway patrol and subject to the mandatory retirement provisions of section 104.081, such member's attainment of at least age sixty or the attainment of at least age fifty-five with ten years of credited service;

(2) For members of the general assembly, the member's attainment of at least age sixty-two and the completion of at least three full biennial assemblies; or the member's attainment of at least age fifty-five with the sum of the member's age and credited service equaling at least ninety;

(3) For statewide elected officials, the official's attainment of at least age sixty-two and the completion of at least four years of credited service; or the official's attainment of at least age fifty-five with the sum of the official's age and credited service equaling at least ninety.

3. A vested former member's normal retirement eligibility shall be based on the attainment of at least age sixty-seven and the completion of at least ten years of credited service.

4. A temporary annuity paid pursuant to subsection 4 of section 104.1024 shall be payable if the member has attained at least age fifty-five with the sum of the member's age and credited service equaling at least ninety; or in the case of a member who is serving as a uniformed member of the highway patrol and subject to the mandatory retirement provisions of section 104.081, the temporary annuity shall be payable if the member has attained at least age sixty, or at least age fifty-five with ten years of credited service.

5. A member, other than a member who is serving as a uniformed member of the highway patrol and subject to the mandatory retirement provisions of section 104.081, shall be eligible for an early retirement annuity upon the attainment of at least age sixty-two and the completion of at least ten years of credited service. A vested former member shall not be eligible for early retirement.

6. The provisions of subsection 6 of section 104.1021 and section 104.344 as applied pursuant to subsection 7 of section 104.1021 and section 104.1090 shall not apply to members covered by this section.

7. The minimum credited service requirements of five years contained in sections 104.1018, 104.1030, 104.1036, and 104.1051 shall be ten years for members covered by this section. The normal and early retirement eligibility requirements in this section shall apply for purposes of administering section 104.1087.

8. A member shall be required to contribute four percent of the member's pay to the retirement system, which shall stand to the member's credit in his or her individual account with the system, together with investment credits thereon, for purposes of funding retirement benefits payable under the year 2000 plan, subject to the following provisions:

(1) The state of Missouri employer, pursuant to the provisions of 26 U.S.C. Section 414(h)(2), shall pick up and pay the contributions that would otherwise be payable by the member under this section. The contributions so picked up shall be treated as employer contributions for purposes of determining the member's pay that is includable in the member's gross income for federal income tax purposes;

(2) Member contributions picked up by the employer shall be paid from the same source of funds used for the payment of pay to a member. A deduction shall be made from each member's pay equal to the amount of the member's contributions picked up by the employer. This deduction, however, shall not reduce the member's pay for purposes of computing benefits under the retirement system pursuant to this chapter;

(3) Member contributions so picked up shall be credited to a separate account within the member's individual account so that the amounts contributed pursuant to this section may be distinguished from the amounts contributed on an after-tax basis;

(4) The contributions, although designated as employee contributions, shall be paid by the employer in lieu of the contributions by the member. The member shall not have the option of choosing to receive the contributed amounts directly instead of having them paid by the employer to the retirement system;

(5) Interest shall be credited annually on June thirtieth based on the value in the account as of July first of the immediately preceding year at a rate of four percent. Effective June 30, 2014, and each June thirtieth thereafter, the interest crediting rate shall be equal to the investment rate that is published by the United States Department of Treasury, or its successor agency, for fifty-two week treasury bills for the relevant auction that is nearest to the preceding July first, or a successor treasury bill investment rate as approved by the board if the fifty-two week treasury bill is no longer issued. Interest credits shall cease upon termination of employment if the member is not a vested former member. Otherwise, interest credits shall cease upon retirement or death;

(6) A vested former member or a former member who is not vested may request a refund of his or her contributions and interest credited thereon. If such member is married at the time of such request, such request shall not be processed without consent from the spouse. Such member is not eligible to request a refund if such member's retirement benefit is subject to a division of benefit order pursuant to section 104.1051. Such refund shall be paid by the system after ninety days from the date of termination of employment or the request, whichever is later, and shall include all contributions made to any retirement plan administered by the system and interest credited thereon. A vested former member may not request a refund after such member becomes eligible for normal retirement. A vested former member or a former member who is not vested who receives a refund shall forfeit all the member's credited service and future rights to receive benefits from the system and shall not be eligible to receive any long-term disability benefits; provided that any member or vested former member receiving long-term disability benefits shall not be eligible for a refund. If such member subsequently becomes an employee and works continuously for at least one year, the credited service previously forfeited shall be restored if the member returns to the system the amount previously refunded plus interest at a rate established by the board;

(7) The beneficiary of any member who made contributions shall receive a refund upon the member's death equal to the amount, if any, of such contributions and interest credited thereon less any retirement benefits received by the member unless an annuity is payable to a survivor or beneficiary as a result of the member's death. In that event, the beneficiary of the survivor or beneficiary who received the annuity shall receive a refund upon the survivor's or beneficiary's death equal to the amount, if any, of the member's contributions less any annuity amounts received by the member and the survivor or beneficiary.

9. The employee contribution rate, the benefits provided under the year 2000 plan to members covered under this section, and any other provision of the year 2000 plan with regard to members covered under this section may be altered, amended, increased, decreased, or repealed, but only with respect to services rendered by the member after the effective date of such alteration, amendment, increase, decrease, or repeal, or, with respect to interest credits, for periods of time after the effective date of such alteration, amendment, increase, decrease, or repeal.

10. For purposes of members covered by this section, the options under section 104.1027 shall be as follows:

Option 1. A retiree's life annuity shall be reduced to a certain percent of the annuity otherwise payable. Such percent shall be eighty-eight and one half percent adjusted as follows: if the retiree's age on the annuity starting date is younger than sixty-seven years, an increase of three-tenths of one percent for each year the retiree's age is younger than age sixty-seven years; and if the beneficiary's age is younger than the retiree's age on the annuity starting date, a decrease of three-tenths of one percent for each year of age difference; and if the retiree's age is younger than the beneficiary's age on the annuity starting date, an increase of three-tenths of one percent for each year of age difference; provided, after all adjustments the option 1 percent cannot exceed ninety-four and one quarter percent. Upon the retiree's death, fifty percent of the retiree's reduced annuity shall be paid to such beneficiary who was the retiree's spouse on the annuity starting date or as otherwise provided by subsection 5 of this section.

Option 2. A retiree's life annuity shall be reduced to a certain percent of the annuity otherwise payable. Such percent shall be eighty-one percent adjusted as follows: if the retiree's age on the annuity starting date is younger than sixty-seven years, an increase of four-tenths of one percent for each year the retiree's age is younger than sixty-seven years; and if the beneficiary's age is younger than the retiree's age on the annuity starting date, a decrease of five-tenths of one percent for each year of age difference; and if the retiree's age is younger than the beneficiary's age on the annuity starting date, an increase of five-tenths of one percent for each year of age difference; provided, after all adjustments the option 2 percent cannot exceed eighty-seven and three quarter percent. Upon the retiree's death one hundred percent of the retiree's reduced annuity shall be paid to such beneficiary who was the retiree's spouse on the annuity starting date or as otherwise provided by subsection 5 of this section.

Option 3. A retiree's life annuity shall be reduced to ninety-three percent of the annuity otherwise payable. If the retiree dies before having received one hundred twenty monthly payments, the reduced annuity shall be continued for the remainder of the one hundred twenty-month period to the retiree's designated beneficiary provided that if there is no beneficiary surviving the retiree, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620. If the beneficiary survives the retiree but dies before receiving the remainder of such one hundred twenty monthly payments, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620.

Option 4. A retiree's life annuity shall be reduced to eighty-six percent of the annuity otherwise payable. If the retiree dies before having received one hundred eighty monthly payments, the reduced annuity shall be continued for the remainder of the one hundred eighty-month period to the retiree's designated beneficiary provided that if there is no beneficiary surviving the retiree, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620. If the beneficiary survives the retiree but dies before receiving the remainder of such one hundred eighty monthly payments, the present value of the remaining annuity payments shall be paid as provided under subsection 3 of section 104.620.

11. The provisions of subsection 6 of section 104.1024 shall not apply to members covered by this section.

(L. 2010 1st Ex. Sess. H.B. 1, A.L. 2012 S.B. 625)



Section 104.1093 Designation of an agent--benefit recipient defined--revocation of agent's authority.

Designation of an agent--benefit recipient defined--revocation of agent's authority.

104.1093. 1. For purposes of this section, the term "benefit recipient" shall include any employee, beneficiary or retiree pursuant to sections 104.010 to 104.1093, any administrative law judge, legal advisor or beneficiary as defined pursuant to section 287.812, or any judge or beneficiary as defined pursuant to section 476.515, or any special commissioner pursuant to section 476.450.

2. Notwithstanding any provision of law to the contrary, any benefit recipient may designate an agent who shall have the same authority as an agent pursuant to a durable power of attorney pursuant to sections 404.700 to 404.737 with regard to the application for and receipt of an annuity or any other benefits. The authority of such agent may be revoked at any time by such benefit recipient. The authority of such agent shall not terminate if such benefit recipient becomes disabled or incapacitated. The designation shall be effective only upon the disability or incapacity of the benefit recipient as determined by that person's physician and communicated in writing to the system.

3. In the event a benefit recipient becomes disabled or incapacitated and has not designated an agent pursuant to subsection 2 of this section, the following persons may act as agent as described in subsection 2 of this section upon submission of a written statement from a physician determining that the benefit recipient is disabled or incapacitated:

(1) The spouse of the benefit recipient;

(2) If the spouse is unavailable, to a child of the benefit recipient;

(3) If no child is available, to a parent of the benefit recipient;

(4) If no parent is available, to a brother or sister of the benefit recipient; or

(5) If no brother or sister is available, to a niece, nephew, or a grandchild of the benefit recipient.

4. The system shall not be liable with regard to any payment made in good faith pursuant to this section.

(L. 1999 S.B. 308 & 314, A.L. 2001 S.B. 371, A.L. 2002 H.B. 1455, A.L. 2003 S.B. 248, et al.)



Section 104.1200 Definitions.

Definitions.

104.1200. As used in sections 104.1200 to 104.1215, the following terms mean:

(1) "Education employee", any person described in the following classifications who is employed by one of the institutions, otherwise would meet the definition of "employee" pursuant to section 104.010 or 104.1003, and is not employed at a technical or vocational school or college: teaching personnel, instructors, assistant professors, associate professors, professors and academic administrators holding faculty rank;

(2) "Institutions", Truman State University, Northwest Missouri State University, Southeast Missouri State University, Southwest Missouri State University, Central Missouri State University, Harris-Stowe State College, Lincoln University, Missouri Western State College and Missouri Southern State College;

(3) "Outside employee", any other provisions of sections 104.010 to 104.1093 to the contrary notwithstanding, an education employee first so employed on or after July 1, 2002, who has not been previously employed in a position covered by the Missouri state employee's retirement system. An outside employee shall not be covered by the other benefit provisions of this chapter, but rather shall be covered by the benefit provisions provided for pursuant to sections 104.1200 to 104.1215.

(L. 2001 S.B. 371, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.1205 Duties of board.

Duties of board.

104.1205. The board of trustees of the Missouri state employees' retirement system shall:

(1) Establish a defined contribution plan for outside employees which, among other things, provides for immediate vesting;

(2) Select a third-party administrator to provide such services as the board determines to be necessary for the proper administration of the defined contribution plan;

(3) Select the investment products which shall be made available to the participants in the defined contribution plan;

(4) Annually establish the contribution rate used for purposes of subsection 3 of section 104.1066 for employees of institutions who are other than outside employees, which shall be done by considering all such employees to be part of the general employee population within the Missouri state employees' retirement system;

(5) Establish the contribution rate for outside employees which shall be equal to one percent of payroll less than the normal cost contribution rate established pursuant to subdivision (4) of this section; and

(6) Establish such rules and regulations as may be necessary to carry out the purposes of this section.

(L. 2001 S.B. 371)



Section 104.1210 No credited service for outside employee or member, when--information provided by institutions and administrators, when.

No credited service for outside employee or member, when--information provided by institutions and administrators, when.

104.1210. 1. In no event shall any outside employee receive credited service in the system for any time period in which such employee or member participated in the defined contribution plan established pursuant to sections 104.1200 to 104.1215.

2. Institutions and any third-party administrator shall provide such information to the Missouri state employees' retirement system as may be required to implement the provisions of sections 104.1200 to 104.1215.

(L. 2001 S.B. 371, A.L. 2002 H.B. 1455)

Effective 7-11-02



Section 104.1215 Outside employee's election for membership, when.

Outside employee's election for membership, when.

104.1215. Any outside employee who has participated in the defined contribution plan established pursuant to sections 104.1200 to 104.1215 for at least six years may elect to become a member of the Missouri state employees' retirement system. Such employee shall:

(1) Make such election while actively employed in a position that would otherwise be eligible for membership in the Missouri state employees' retirement system except for the provisions of sections 104.1200 to 104.1215;

(2) Participate in the year 2000 plan;

(3) Be considered to have met the service requirements contained in section 104.1018;

(4) Not receive any credited service for service rendered while a participant in such defined contribution plan;

(5) Forfeit any right to future participation in the defined contribution plan after such election; and

(6) Not be eligible to receive credited service pursuant to section 104.1090 based on service rendered while a participant in such defined contribution plan.

(L. 2001 S.B. 371, A.L. 2002 H.B. 1455)

Effective 7-11-02






Chapter 105 Public Officers and Employees--Miscellaneous Provisions

Section 105.005 State officials and employees, annual salary adjustments, when, restrictions on, how appropriated--compensation schedule to be maintained, where, how--duty of revisor of statutes.

State officials and employees, annual salary adjustments, when, restrictions on, how appropriated--compensation schedule to be maintained, where, how--duty of revisor of statutes.

105.005. 1. The salary set by sections 21.140, 26.010, 27.010, 28.010, 29.010, 30.010, 105.950, 138.230, 138.235, 138.236, 138.440, 138.445, 217.665, 286.005, 287.615, 386.150, 386.190, 621.015 and 621.055 shall be adjusted on July first of each year and the adjustment shall not be less than zero.

2. The salary adjustment provided by this section shall not be effective in any amount in excess of the salary adjustment for the executive department contained in the pay plan applicable to other state employees at a similar salary level for that fiscal year. The salary adjustments provided by this section shall not be effective unless appropriations necessary to fund the adjustments are approved by the general assembly and the governor. Each salary adjustment to be approved pursuant to this section shall be stated in a separate line item of the pertinent appropriation bill.

3. Each salary adjustment approved pursuant to this section for offices that have a statutory salary shall be added to the compensation otherwise provided by law for each office if such, including prior salary adjustments made pursuant to this section, and the sum of these amounts shall be the statutory salary of the office for all purposes. Each such statutory salary shall be included in the pertinent appropriation bill in the same manner as any other personal service appropriation involving a statutory salary.

4. The office of administration shall maintain a compensation schedule for each fiscal year indicating the statutory salary or salary range paid for each office subject to this section and the salary adjustment contained in the pay plan applicable to other state employees generally. The schedule required by this subsection shall be open for public inspection during the normal business hours of the office of administration and shall be included annually in the Missouri Register and an appendix to the Revised Statutes of Missouri. For each office for which a salary adjustment is approved pursuant to this section, the revisor of statutes shall place a revisor's note following each section providing compensation for the office referencing the reader to the compensation appendix.

(L. 1984 S.B. 528 § 2, A.L. 1999 H.B. 368)

*Salary adjustment index is printed in Appendix E, as required by this section.



Section 105.006 State officials and employees, effective date for salary adjustments, exception.

State officials and employees, effective date for salary adjustments, exception.

105.006. Any increase in a statutorily set salary, other than the adjustment provided for in section 105.005, shall take effect on July first of the year following the date of enactment unless a specific line item appropriation to fund the increase has been made prior to that date.

(L. 1999 H.B. 368)



Section 105.010 Terms of office.

Terms of office.

105.010. All officers elected or appointed by the authority of the laws of this state shall hold their offices until their successors are elected or appointed, commissioned and qualified.

(RSMo 1939 § 12820)

Prior revisions: 1929 § 11196; 1919 § 9168; 1909 § 10197



Section 105.015 Officer-elect, how determined for certain purposes--expenditure of transition funds not invalidated, when.

Officer-elect, how determined for certain purposes--expenditure of transition funds not invalidated, when.

105.015. In designating the officer-elect under the provisions of sections 26.215, 26.220, 26.225, 27.090, 27.095, 27.100, 28.300, 28.305, 28.310, 29.400, 29.405, 29.410, 30.500, 30.505, and 30.510, for the purpose of transition only, the commissioner of administration shall rely on the voting records in the office of the secretary of state, whether canvassed or not. Any subsequent election contest shall in no way invalidate prior expenditures incurred in attempting orderly transition of government pursuant to the provisions of sections 26.215, 26.220, 26.225, 27.090, 27.095, 27.100, 28.300, 28.305, 28.310, 29.400, 29.405, 29.410, 30.500, 30.505, and 30.510. This section shall be applicable to each officer covered by the provisions of sections 26.215, 26.220, 26.225, 27.090, 27.095, 27.100, 28.300, 28.305, 28.310, 29.400, 29.405, 29.410, 30.500, 30.505, and 30.510.

(L. 1977 H.B. 493 & 458 § 6)



Section 105.020 Governor to commission certain officers.

Governor to commission certain officers.

105.020. The attorney general, prosecuting attorneys, and the circuit attorney for the city of St. Louis shall be commissioned by the governor, and shall hold their offices until their successors are elected, commissioned and qualified.

(RSMo 1939 § 12988, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11362; 1919 § 781; 1909 § 1042

Effective 1-2-79



Section 105.030 Vacancies, how filled.

Vacancies, how filled.

105.030. Whenever any vacancy, caused in any manner or by any means whatsoever, occurs or exists in any state or county office originally filled by election of the people, other than in the offices of lieutenant governor, state senator or representative, sheriff, or recorder of deeds in the city of St. Louis, the vacancy shall be filled by appointment by the governor except that when a vacancy occurs in the office of county assessor after a general election at which a person other than the incumbent has been elected, the person so elected shall be appointed to fill the remainder of the unexpired term; and the person appointed after duly qualifying and entering upon the discharge of his duties under the appointment shall continue in office until the first Monday in January next following the first ensuing general election, at which general election a person shall be elected to fill the unexpired portion of the term, or for the ensuing regular term, as the case may be, and the person so elected shall enter upon the discharge of the duties of the office the first Monday in January next following his election, except that when the term to be filled begins on any day other than the first Monday in January, the appointee of the governor shall be entitled to hold the office until such other date. This section shall not apply to vacancies in county offices in any county which has adopted a charter for its own government under section 18, article VI of the constitution. Any vacancy in the office of recorder of deeds in the city of St. Louis shall be filled by appointment by the mayor of that city.

(RSMo 1939 § 11509, A.L. 1955 p. 728, A.L. 1983 S.B. 250, A.L. 1990 S.B. 580)

Prior revisions: 1929 § 10216; 1919 § 4786; 1909 § 5828



Section 105.040 United States senator--vacancy, how filled.

United States senator--vacancy, how filled.

105.040. Whenever a vacancy in the office of senator of the United States from this state exists, the governor, unless otherwise provided by law, shall appoint a person to fill such vacancy, who shall continue in office until a successor shall have been duly elected and qualified according to law.

(RSMo 1939 § 11510)

Prior revisions: 1929 § 10217; 1919 § 4787



Section 105.050 Vacancy in certain offices--how filled.

Vacancy in certain offices--how filled.

105.050. If any vacancy shall happen from any cause in the office of the attorney general, circuit attorney, prosecuting attorney or assistant prosecuting attorney, the governor, upon being satisfied that such vacancy exists, shall appoint some competent person to fill the same until the next regular election for attorney general, prosecuting attorney or assistant prosecuting attorney, as the case may be; provided, in the case of a vacancy in the office of prosecuting attorney, if there is no qualified person in the county who can or will accept such appointment, then the governor may appoint any person who possesses all the qualifications set forth in section 56.010, except the qualification as to residence.

(RSMo 1939 § 12989, A.L. 1947 V. I p. 217)

Prior revisions: 1929 § 11363; 1919 § 782; 1909 § 1043



Section 105.055 State employee reporting mismanagement or violations of agencies, discipline of employee prohibited--appeal by employee from disciplinary actions, procedure--disciplinary action defined--violation, penalties--civil action, when.

State employee reporting mismanagement or violations of agencies, discipline of employee prohibited--appeal by employee from disciplinary actions, procedure--disciplinary action defined--violation, penalties--civil action, when.

105.055. 1. No supervisor or appointing authority of any state agency shall prohibit any employee of the agency from discussing the operations of the agency, either specifically or generally, with any member of the legislature, state auditor, attorney general, or any state official or body charged with investigating such alleged misconduct.

2. No supervisor or appointing authority of any state agency shall:

(1) Prohibit a state employee from or take any disciplinary action whatsoever against a state employee for the disclosure of any alleged prohibited activity under investigation or any related activity, or for the disclosure of information which the employee reasonably believes evidences:

(a) A violation of any law, rule or regulation; or

(b) Mismanagement, a gross waste of funds or abuse of authority, or a substantial and specific danger to public health or safety, if the disclosure is not specifically prohibited by law; or

(2) Require any such employee to give notice to the supervisor or appointing authority prior to making any such report.

3. This section shall not be construed as:

(1) Prohibiting a supervisor or appointing authority from requiring that an employee inform the supervisor or appointing authority as to legislative requests for information to the agency or the substance of testimony made, or to be made, by the employee to legislators on behalf of the employee to legislators on behalf of the agency;

(2) Permitting an employee to leave the employee's assigned work areas during normal work hours without following applicable rules and regulations and policies pertaining to leaves, unless the employee is requested by a legislator or legislative committee to appear before a legislative committee;

(3) Authorizing an employee to represent the employee's personal opinions as the opinions of a state agency; or

(4) Restricting or precluding disciplinary action taken against a state employee if: the employee knew that the information was false; the information is closed or is confidential under the provisions of the open meetings law or any other law; or the disclosure relates to the employee's own violations, mismanagement, gross waste of funds, abuse of authority or endangerment of the public health or safety.

4. As used in this section, "disciplinary action" means any dismissal, demotion, transfer, reassignment, suspension, reprimand, warning of possible dismissal or withholding of work, whether or not the withholding of work has affected or will affect the employee's compensation.

5. Any employee may file an administrative appeal whenever the employee alleges that disciplinary action was taken against the employee in violation of this section. The appeal shall be filed with the administrative hearing commission; provided that the appeal shall be filed with the appropriate agency review board or body of nonmerit agency employers which have established appeal procedures substantially similar to those provided for merit employees in subsection 5 of section 36.390. The appeal shall be filed within thirty days of the alleged disciplinary action. Procedures governing the appeal shall be in accordance with chapter 536. If the commission or appropriate review body finds that disciplinary action taken was unreasonable, the commission or appropriate review body shall modify or reverse the agency's action and order such relief for the employee as the commission considers appropriate. If the commission finds a violation of this section, it may review and recommend to the appointing authority that the violator be suspended on leave without pay for not more than thirty days or, in cases of willful or repeated violations, may review and recommend to the appointing authority that the violator forfeit the violator's position as a state officer or employee and disqualify the violator for appointment to or employment as a state officer or employee for a period of not more than two years. The decision of the commission or appropriate review body in such cases may be appealed by any party pursuant to law.

6. Each state agency shall prominently post a copy of this section in locations where it can reasonably be expected to come to the attention of all employees of the agency.

7. (1) In addition to the remedies in subsection 6 of this section, a person who alleges a violation of this section may bring a civil action for damages within ninety days after the occurrence of the alleged violation.

(2) A civil action commenced pursuant to this subsection may be brought in the circuit court for the county where the alleged violation occurred, the county where the complainant resides, or the county where the person against whom the civil complaint is filed resides.

(3) An employee must show by clear and convincing evidence that he or she or a person acting on his or her behalf has reported or was about to report, verbally or in writing, a prohibited activity or a suspected prohibited activity.

(4) A court, in rendering a judgment in an action brought pursuant to this section, shall order, as the court considers appropriate, actual damages, and may also award the complainant all or a portion of the costs of litigation, including reasonable attorney fees.

(L. 1987 H.B. 659 § 1, A.L. 1993 S.B. 180, A.L. 2000 S.B. 788, A.L. 2004 H.B. 1548, A.L. 2010 H.B. 1868)



Section 105.058 State agencies and officials not to prohibit communications between employees and the state auditor or legislators, exceptions.

State agencies and officials not to prohibit communications between employees and the state auditor or legislators, exceptions.

105.058. No state agency and no state official, including the joint committee on legislative research and the oversight division, shall, by agency policy, executive order, ethics codes or any other means, prohibit any state employee from communicating with the state auditor or his or her state representative or state senator, nor shall such agency or official require any such employee to provide any record or other information regarding any communications with the state auditor or his or her state representative or state senator, except when such communications are directly related to the primary employment duties of such employee.

(L. 1998 H.B. 927 § 1, A.L. 2000 S.B. 788)



Section 105.060 Settlement of account with court.

Settlement of account with court.

105.060. Whenever money shall come to the hands of any officer, except only the state treasurer and county treasurer, on account of fines, penalties, forfeitures and judgments in favor of the state or any county, such officer shall state and settle the account thereof before the court under whose authority the money was received, or on whose writs, records or proceedings the same accrued, at the first regular term after the receipt of the money, in the same manner as is required of sheriffs.

(RSMo 1939 § 11224, A. 1949 H.B. 2046)

Prior revisions: 1929 § 9993; 1919 § 12983; 1909 § 11535

CROSS REFERENCE:

Collector and other county officers to settle with court--penalty for delinquency, 50.390 to 50.440



Section 105.070 Settlement to be entered of record.

Settlement to be entered of record.

105.070. Whenever the courts shall make such settlement with any officer, the substance thereof shall be entered on record, so as to show separately the whole amount received by such officer, the amount of commissions allowed to him by law for collection, how much remains due to the state, and how much to the county, on what account each sum of money was received, and to what particular fund, if any, it belongs.

(RSMo 1939 § 11225)

Prior revisions: 1929 § 9994; 1919 § 12984; 1909 § 11536



Section 105.080 Duplicate copies of record.

Duplicate copies of record.

105.080. Whenever any such settlement shall be made, the court shall cause duplicate copies of the record thereof to be certified and delivered, one to the county treasurer and the other to the clerk of the county commission, and the county treasurer shall be charged by the clerk of the county commission with the sums appearing thereby to be due to the state and to the county, respectively.

(RSMo 1939 § 11226)

Prior revisions: 1929 § 9995; 1919 § 12985; 1909 § 11537



Section 105.090 Payment to county treasurer of full amount.

Payment to county treasurer of full amount.

105.090. All officers who shall have made settlements with the courts shall forthwith pay the county treasurer the full amount with which they stand charged on such settlement; in default thereof the county treasurer shall enforce the payment in the manner and by the means prescribed in sections 105.110 and 105.120.

(RSMo 1939 § 11227)

Prior revisions: 1929 § 9996; 1919 § 12986; 1909 § 11538



Section 105.100 Duplicate receipts for payment.

Duplicate receipts for payment.

105.100. Whenever the county treasurer shall receive the amount due from any such officer, by voluntary payment or by sale of goods, he shall give such officer duplicate receipts for the same, stating therein the whole amount received, how much for the state and how much for the county, and the particular fund, if any, to which the same belongs, and the officer taking such receipt shall, without delay, deposit one of them with the clerk of the county commission.

(RSMo 1939 § 11228)

Prior revisions: 1929 § 9997; 1919 § 12987; 1909 § 11539



Section 105.110 Delinquent settlements, how enforced.

Delinquent settlements, how enforced.

105.110. Every officer required by any law to make settlement with the respective courts, and pay over to the county treasurer, who shall fail to settle his accounts in the time and manner prescribed, may be attached, and unless good cause be shown, may be imprisoned until such settlement shall be made to the satisfaction of the court to which he is accountable.

(RSMo 1939 § 11229)

Prior revisions: 1929 § 9998; 1919 § 12988; 1909 § 11540



Section 105.120 Penalty on delinquents.

Penalty on delinquents.

105.120. Every such officer who shall fail to pay the amount found due from him on such settlement, and who shall be returned by the collector to the county commission as a delinquent, so that the collector shall be credited in his account with the amount of delinquency, shall forfeit five percent per month upon the amount due from the time it ought to have been paid until collected, which may be recovered by suit upon his official bond or otherwise according to law.

(RSMo 1939 § 11230)

Prior revisions: 1929 § 9999; 1919 § 12989; 1909 § 11541



Section 105.130 Treasurer to settle quarterly.

Treasurer to settle quarterly.

105.130. The several county commissions shall at each regular term cause the county treasurer to settle his accounts of all moneys received by him from clerks, sheriffs, recorders and other officers on account of fines, penalties and judgments, and settlement shall be entered of record so as to show what is due to the state and the county, respectively, from what officer received, from what branch of the revenue, and the particular fund, if any, to which the same belongs.

(RSMo 1939 § 11231)

Prior revisions: 1929 § 10000; 1919 § 12990; 1909 § 11542



Section 105.145 Political subdivisions to make annual report of financial transactions to state auditor.

Political subdivisions to make annual report of financial transactions to state auditor.

105.145. 1. The following definitions shall be applied to the terms used in this section:

(1) "Governing body", the board, body, or persons in which the powers of a political subdivision as a body corporate, or otherwise, are vested;

(2) "Political subdivision", any agency or unit of this state, except counties and school districts, which now is, or hereafter shall be, authorized to levy taxes or empowered to cause taxes to be levied.

2. The governing body of each political subdivision in the state shall cause to be prepared an annual report of the financial transactions of the political subdivision in such summary form as the state auditor shall prescribe by rule, except that the annual report of political subdivisions whose cash receipts for the reporting period are ten thousand dollars or less shall only be required to contain the cash balance at the beginning of the reporting period, a summary of cash receipts, a summary of cash disbursements and the cash balance at the end of the reporting period.

3. Within such time following the end of the fiscal year as the state auditor shall prescribe by rule, the governing body of each political subdivision shall cause a copy of the annual financial report to be remitted to the state auditor.

4. The state auditor shall immediately on receipt of each financial report acknowledge the receipt of the report.

5. In any fiscal year no member of the governing body of any political subdivision of the state shall receive any compensation or payment of expenses after the end of the time within which the financial statement of the political subdivision is required to be filed with the state auditor and until such time as the notice from the state auditor of the filing of the annual financial report for the fiscal year has been received.

6. The state auditor shall prepare sample forms for financial reports and shall mail the same to the political subdivisions of the state. Failure of the auditor to supply such forms shall not in any way excuse any person from the performance of any duty imposed by this section.

7. All reports or financial statements hereinabove mentioned shall be considered to be public records.

8. The provisions of this section apply to the board of directors of every transportation development district organized under sections 238.200 to 238.275. Any transportation development district that fails to timely submit a copy of the annual financial statement to the state auditor shall be subject to a fine not to exceed five hundred dollars per day.

(L. 1965 p. 227 §§ 1 to 10, A.L. 1983 S.B. 88, A.L. 2009 H.B. 191)



Section 105.150 No state officer or clerk to deal in state stocks--penalty.

No state officer or clerk to deal in state stocks--penalty.

105.150. It shall not be lawful for the state treasurer or auditor, or any state officer or any clerk or employee of the state, to deal in any of the stocks or indebtedness of the state, at less than their par value, or any claim against the state, or to prosecute any claim against the state, under pain of forfeiting his office or place.

(L. 1945 p. 1977 § 27)



Section 105.160 United States savings bonds--authorization for withholding.

United States savings bonds--authorization for withholding.

105.160. Whenever any official or employee of the state of Missouri, county or any municipal corporation of the state of Missouri shall authorize in writing, the commissioner of administration in case such person is a state officer or employee, or the disbursing officer of the county or municipal corporation in case such person is an officer or employee of a county or municipal corporation, to withhold a specified portion of his salary or compensation, for the purpose of purchasing United States series "E" savings bonds, said commissioner of administration or disbursing officer, as the case may be, may withhold such sum from the salary or compensation of such officer or employee for the period and in the amount stated in the authorization, and issue a warrant therefor payable to such officer or employee, to be endorsed by the commissioner of administration or his authorized agent in case the officer or employee is paid out of the state treasury, and endorsed by the disbursing agent of the county or municipal corporation in case the officer or employee is paid out of the county or municipal corporation treasury, each and every pay period until cancelled as provided in section 105.180.

(L. 1943 p. 332 § 1, A. 1949 H.B. 2046)



Section 105.170 Duties of commissioner of administration.

Duties of commissioner of administration.

105.170. The commissioner of administration or the disbursing officer of the county or municipal corporation, as the case may be, shall use such funds for purchasing United States series "E" savings bonds of the smallest denomination issued by the United States government, whenever any person shall have a sufficient sum of such withheld funds to buy such bond, and immediately deliver the bond to the person entitled thereto, or mail the same to the same address designated in the authorization.

(L. 1943 p. 332 § 2, A. 1949 H.B. 2046)



Section 105.180 Termination of withholdings.

Termination of withholdings.

105.180. 1. The commissioner of administration or disbursing officer of the county or municipal corporation, as the case may be, shall cease to withhold any of the above mentioned funds from any of said salaries or compensations under said authorization upon

(1) Termination of employment;

(2) Written notice of cancellation of such authorization or the allotment thereunder;

(3) Termination of the allotment arrangement by the commissioner of administration or disbursing officer of the county or municipal corporation as the case may be.

2. Upon such termination the money, if any, so allotted, which has not been invested in bonds shall be immediately remitted to the official or employee from whose salary or compensation such money has been withheld.

(L. 1943 p. 332 § 3, A. 1949 H.B. 2046)



Section 105.190 Incurrence of certain liabilities prohibited.

Incurrence of certain liabilities prohibited.

105.190. The commissioner of administration or the disbursing officer of a county or municipal corporation shall not incur any liability under the bonds required of them as such officials, on account of the duties imposed upon them under sections 105.160 to 105.200.

(L. 1943 p. 332 § 4, A. 1949 H.B. 2046)



Section 105.200 Warrant to represent sum withheld.

Warrant to represent sum withheld.

105.200. Any sum withheld by the commissioner of administration or the disbursing officer of a county or municipal corporation, as the case may be, under authorization for purchase of such United States series "E" savings bonds shall be represented by a warrant drawn by the commissioner of administration, or disbursing officer of a county or municipal corporation, as the case may be, to the official or employee, and endorsed by the commissioner of administration or his authorized agent, or the disbursing officer of the county or municipal corporation, as the case may be, and as provided in such authorization.

(L. 1943 p. 332 § 5, A. 1949 H.B. 2046)



Section 105.201 Office of administration to develop flexible benefit plan.

Office of administration to develop flexible benefit plan.

105.201. 1. The office of administration shall develop a flexible benefit plan for all state employees. The objectives of the plan shall be to:

(1) Allow employees to customize their benefit selection;

(2) Maximize equity in benefits among state employees; and

(3) Deliver benefits to state employees in the most cost-effective manner possible.

2. The office of administration shall seek input from all departments and the general assembly to determine which benefits would be appropriate and prudent to include within the plan.

3. Nothing in this act* shall be construed to authorize the implementation of said plan.

(L. 1995 S.B. 410 § 1)

*"This act" (S.B. 410, 1995) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 105.202 Flexible benefit plan for state employees, established and maintained by commissioner of administration--benefit options selected by state employee--minimum level of benefits required--benefit options offered.

Flexible benefit plan for state employees, established and maintained by commissioner of administration--benefit options selected by state employee--minimum level of benefits required--benefit options offered.

105.202. 1. Notwithstanding any provision of law to the contrary, the commissioner of administration shall, subject to appropriations, establish and maintain a flexible benefit plan for employees of the state of Missouri. Such a plan shall permit employees to select certain specified employee benefit options based on an amount appropriated for each employee and the cost of each benefit. The plan shall provide that employees shall maintain a minimum level of health care and retirement benefits. The plan may allow any employee to select a combination of benefit options with a cost greater than the amount appropriated for such employee; provided that, the employee pays the additional cost difference through payroll deduction or salary reduction. Benefit options offered through the flexible benefit plan may include, but are not limited to, medical coverage, life insurance, dental plans, vision plans and plans for retirement savings.

2. The plan established pursuant to subsection 1 of this section shall be submitted to the general assembly and shall take effect thirty days after submission, unless such plan is disapproved by a concurrent resolution adopted by a majority vote of the respective members of the house and senate.

(L. 1996 H.B. 1208)



Section 105.210 Officer may call aid, when.

Officer may call aid, when.

105.210. In all cases where, by the common law or a statute of this state, any officer is authorized to execute any process, he may call to his aid all male inhabitants above the age of twenty-one years in the county in which the officer is authorized to act.

(RSMo 1939 § 12821)

Prior revisions: 1929 § 11197; 1919 § 9169; 1909 § 10198



Section 105.230 Officer liable to party injured, when.

Officer liable to party injured, when.

105.230. If any civil or military officer of this state shall, by any official act, cause any person or persons, subject to his order or control, to render services or to expend time or money in the performance of any service not authorized by the laws of the land, the officer directing, ordering or compelling the performance of such unauthorized service shall be liable to the person or persons performing such service for the amount of all expenses they may incur or time lost in the performance of the same, and shall also be liable to any person, body politic or corporate, for any injury which may be sustained in consequence of such unlawful or unauthorized procedure; and the same shall be recoverable before any magistrate or other court having competent jurisdiction. Nothing contained in sections 105.010 or 105.210 to 105.240 shall extend to judicial officers when acting judicially.

(RSMo 1939 § 12823)

Prior revisions: 1929 § 11199; 1919 § 9172; 1909 § 10201



Section 105.240 Officers may break doors, when.

Officers may break doors, when.

105.240. Every officer may break open doors and enclosures to execute a warrant or other process for the arrest of any person, or to levy an execution, or execute an order for the delivery of personal property, if, upon public demand and an announcement of his official character, they be not opened.

(RSMo 1939 § 12824)

Prior revisions: 1929 § 11200; 1919 § 9173; 1909 § 10202



Section 105.255 Discrimination in hiring based on educational programs prohibited, when.

Discrimination in hiring based on educational programs prohibited, when.

105.255. 1. No municipal fire department, municipal police department, state agency, state department, or political subdivision of the state shall discriminate in hiring, placement, treatment, or prerequisite requirements for any employment or services of an individual based on the elementary or secondary education program that the individual is completing or has completed, provided that such elementary or secondary education program is permitted under Missouri law.

2. Nothing in this section shall prohibit an employer from requiring an individual to have other abilities or skills applicable to the duties of a position.

3. This section shall not apply to any private employer.

(L. 2009 S.B. 232 § 167.043)



Section 105.260 Certain laws to apply to St. Louis.

Certain laws to apply to St. Louis.

105.260. All laws requiring any officer of any county to perform any duty, service, or trust under the laws of this state shall include all corresponding city officers named in the charter and scheme of separation for the government of the city and county of St. Louis.

(RSMo 1939 § 15745)

Prior revision: 1929 § 14797

CROSS REFERENCE:

City of St. Louis to be included in term "county", when, 1.080



Section 105.262 No delinquent taxes, condition of state employment--annual check by department of revenue.

No delinquent taxes, condition of state employment--annual check by department of revenue.

105.262. 1. As a condition of continued employment with the state of Missouri, all persons employed full time, part time, or on a temporary or contracted basis by the executive, legislative, or judicial branch shall file all state income tax returns and pay all state income taxes owed.

2. Each chief administrative officer or their designee of each division of each branch of state government shall at least one time each year check the status of every employee within the division against a database developed by the director of revenue to determine if all state income tax returns have been filed and all state income taxes owed have been paid. The officer or designee shall notify any employee if the database shows any state income tax return has not been filed or taxes are owed under that employee's name or taxpayer number. Upon notification, the employee will have forty-five days to satisfy the liability or provide the officer or designee with a copy of a payment plan approved by the director of revenue. To satisfy this section, any approved payment plan shall be in the form of a payroll deduction. Failure to satisfy the liability or provide a copy of the approved payroll deduction payment plan within the forty-five days will result in immediate dismissal of the employee from employment by the state. Nothing in this subsection shall prohibit the director of revenue from approving modifications to an approved payroll deduction payment plan for good cause; however, if an employee voluntarily suspends or terminates an approved payroll deduction without the agreement of the director of revenue before the tax liability is satisfied, then the employee shall be in violation of this section and shall be immediately dismissed as an employee of this state.

3. The chief administrative officer of each division of the general assembly or their designee shall at least one time each year provide the name and Social Security number of every member of the general assembly to the director of revenue to determine if all state income tax returns have been filed and all state income taxes owed have been paid. The director shall notify any member of the general assembly if the database shows any state income tax return has not been filed or taxes are owed under that member's name or taxpayer number. Upon notification, the member will have forty-five days to satisfy the liability or provide the director with a copy of a payment plan approved by the director of revenue. To satisfy this section, any approved payment plan shall be in the form of a payroll deduction. Failure to satisfy the liability or provide a copy of the approved payroll deduction payment plan within the forty-five days will result in the member's name being submitted to the appropriate ethics committee for disciplinary action deemed appropriate by the committee. Nothing in this subsection shall prohibit the director of revenue from approving modifications to an approved payroll deduction payment plan for good cause; however, if a member voluntarily suspends or terminates an approved payroll deduction without the agreement of the director of revenue before the tax liability is satisfied, then the member shall be in violation of this section and the member's name shall be immediately submitted to the appropriate ethics committee for disciplinary action deemed appropriate by the committee.

4. The chief administrative officer of each division of the judicial branch or their designee shall at least one time each year provide the name and Social Security number of every elected or appointed member of the judicial branch to the director of revenue to determine if all state income tax returns have been filed and all state income taxes owed have been paid. The director shall notify any member if the database shows any state income tax return has not been filed or taxes are owed under that member's name or taxpayer number. Upon notification, the member will have forty-five days to satisfy the liability or provide the director with a copy of a payment plan approved by the director of revenue. To satisfy this section, any approved payment plan shall be in the form of a payroll deduction. Failure to satisfy the liability or provide a copy of the approved payroll deduction payment plan within the forty-five days will result in the member's name being submitted to the appropriate ethics body for disciplinary action deemed appropriate by that body. Nothing in this subsection shall prohibit the director of revenue from approving modifications to an approved payroll deduction payment plan for good cause; however, if a member voluntarily suspends or terminates an approved payroll deduction without the agreement of the director of revenue before the tax liability is satisfied, then the member shall be in violation of this section and the member's name shall be immediately submitted to the appropriate ethics body for disciplinary action deemed appropriate by that body.

5. The director of revenue shall at least one time each year check the status of every statewide elected official against a database developed by the director to determine if all state income tax returns have been filed and all state income taxes owed have been paid. The director shall notify any elected official if the database shows any state income tax return has not been filed or taxes are owed under that official's name or taxpayer number. Upon notification, the official will have forty-five days to satisfy the liability or agree to a payment plan approved by the director of revenue. To satisfy this section, any approved payment plan shall be in the form of a payroll deduction. Failure to satisfy the liability or agree to the approved payroll deduction payment plan within the forty-five days will result in the official's name being submitted to the state ethics commission. Nothing in this subsection shall prohibit the director of revenue from approving modifications to an approved payroll deduction payment plan for good cause; however, if an official voluntarily suspends or terminates an approved payroll deduction without the agreement of the director of revenue before the tax liability is satisfied, then the official shall be in violation of this section and the official's name shall be immediately submitted to the state ethics commission.

(L. 2003 H.B. 600 § 1, A.L. 2005 S.B. 367)

Effective 1-01-06



Section 105.265 Life insurance benefits, effect of active military duty.

Life insurance benefits, effect of active military duty.

105.265. All officers and employees of this state, or of any department or agency thereof, all members of state retirement systems, and all other public employees of this state who are entitled to life insurance benefits as a state employee or a member of a state retirement system, and who are or become members of the United States Armed Forces or the National Guard and who are called to military service under competent orders from the appropriate military authority in time of active armed warfare shall be entitled to such life insurance benefits for the entire duration of such military deployment, including time periods in excess of twelve months, subject to the terms and conditions of any life insurance policy that may be in place to provide such coverage. Such persons shall be required to pay the cost of such coverage.

(L. 2005 H.B. 119)

Effective 7-13-05



Section 105.266 Leave of absence granted, state employees, bone marrow or organ donation.

Leave of absence granted, state employees, bone marrow or organ donation.

105.266. 1. Any employee of the state of Missouri, its departments or agencies shall be granted a leave of absence for the time specified for the following purposes:

(1) Five workdays to serve as a bone marrow donor if the employee provides his or her employer with written verification that he or she is to serve as a bone marrow donor;

(2) Thirty workdays to serve as a human organ donor if the employee provides his or her employer with written verification that he or she is to serve as a human organ donor.

2. An employee who is granted a leave of absence pursuant to this section shall receive his or her base state pay without interruption during the leave of absence. For purposes of determining seniority, pay or pay advancement and performance awards and for the receipt of any benefit that may be affected by a leave of absence, the service of the employee shall be considered uninterrupted by the leave of absence.

3. The employer shall not penalize an employee for requesting or obtaining a leave of absence according to this section.

4. The leave authorized by this section may be requested by the employee only if the employee is the person who is serving as the donor.

(L. 2001 H.B. 679)



Section 105.267 Red Cross and other emergency management agency recognized volunteers granted leave during disasters--procedure--definition--additional employees granted leave, when.

Red Cross and other emergency management agency recognized volunteers granted leave during disasters--procedure--definition--additional employees granted leave, when.

105.267. 1. Except as otherwise provided in this subsection, any employee of an agency of the state of Missouri, who has been certified by the American Red Cross or certified by a volunteer organization with a disaster service commitment recognized by the state emergency management agency as a disaster service volunteer, may be granted leave from work with pay to participate in specialized disaster relief services for the American Red Cross or such volunteer organization, not to exceed a total of twenty-five full-time equivalent state employees for a total of one hundred twenty work hours in any fiscal year for each full-time equivalent employee. The employee shall be released from work to participate in specialized disaster relief services upon request from an authorized representative of the American Red Cross or such volunteer organization for such employee and upon the approval of such employee's appointing authority. The appointing authority shall compensate an employee granted leave pursuant to this section at the employee's regular rate of pay for regular work hours during which the employee is absent from the employee's regular place of employment for the state of Missouri. Any leave granted pursuant to this section shall not affect the employee's leave status.

2. Before any payment of salary is made covering the period of the leave, the authorized representative of the American Red Cross or such volunteer organization, pursuant to subsection 1 of this section, shall file with the appointing authority or supervising agency evidence that such employee participated in specialized disaster relief services during the time such leave pay is granted.

3. No certified disaster service volunteer shall be discharged from employment because of such person's status as a certified disaster service volunteer nor shall such employee be discriminated against or dissuaded from volunteering or continuing such service as a certified disaster relief volunteer. For the purposes of this section, the term "certified disaster volunteer" means a person who has completed the necessary training for, and has been certified as, a disaster service specialist by the American Red Cross or such volunteer organization, pursuant to subsection 1 of this section.

4. Upon written order of the governor, additional employees, not to exceed twenty-five full-time equivalent state employees, may be granted leave pursuant to this section to participate in specialized disaster relief services for disasters occurring within this state.

(L. 1995 H.B. 80, A.L. 1999 H.B. 368, A.L. 2003 S.B. 426, A.L. 2005 S.B. 71)



Section 105.269 Retired teacher, certain districts, may return to teaching without losing retirement benefits--rulemaking authority.

Retired teacher, certain districts, may return to teaching without losing retirement benefits--rulemaking authority.

105.269. 1. Any metropolitan school district may allow retired teachers to teach in said metropolitan school district for up to four years without losing his or her retirement benefits or to teach or be an administrator in a charter school established pursuant to sections 160.400 to 160.420 in said metropolitan school district without losing his or her retirement benefits. Said retired teacher need not be in the teacher's salary scale. Said metropolitan school district shall place an emphasis on hiring retired teachers to teach in areas that include but are not limited to, improving student reading, which may include elementary remedial reading and the "Read to be Ready Program" as established under this act, math, science and special education.

2. The department of elementary and secondary education shall adopt rules to implement the provisions of this section.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section and section 167.640 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and section 167.640 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 H.B. 889 § 5, subsec. 7, A.L. 2001 H.B. 660)



Section 105.270 Leave of absence to perform military duties mandatory--discrimination against militia members a misdemeanor--hours of leave, how computed.

Leave of absence to perform military duties mandatory--discrimination against militia members a misdemeanor--hours of leave, how computed.

105.270. 1. All officers and employees of this state, or of any department or agency thereof, or of any county, municipality, school district, or other political subdivision, and all other public employees of this state who are or may become members of the National Guard or of any reserve component of the Armed Forces of the United States, shall be entitled to leave of absence from their respective duties, without loss of time, pay, regular leave, impairment of efficiency rating, or of any other rights or benefits, to which otherwise entitled, for all periods of military services during which they are engaged in the performance of duty or training in the service of this state at the call of the governor and as ordered by the adjutant general without regard to length of time, and for all periods of military services during which they are engaged in the performance of duty in the service of the United States under competent orders for a period not to exceed a total of one hundred twenty hours in any federal fiscal year.

2. Before any payment of salary is made covering the period of the leave the officer or the employee shall file with the appointing authority or supervising agency an official order from the appropriate military authority as evidence of such duty for which military leave pay is granted which order shall contain the certification of the officer or employee's commanding officer of performance of duty in accordance with the terms of such order.

3. No member of the organized militia shall be discharged from employment by any of the aforementioned agencies because of being a member of the organized militia, nor shall he be hindered or prevented from performing any militia service he may be called upon to perform by proper authority nor otherwise be discriminated against or dissuaded from enlisting or continuing his service in the militia by threat or injury to him in respect to his employment. Any officer or agent of the aforementioned agencies violating any of the provisions of this section is guilty of a misdemeanor.

4. Notwithstanding the provisions of any other administrative rule or law to the contrary, any person entitled to military leave pursuant to the provisions of subsection 1 of this section shall only be charged military leave for any hours which that person would otherwise have been required to work had it not been for such military leave. The minimum charge for military leave shall be one hour and additional charges for military leave shall be in multiples of the minimum charge.

(L. 1955 p. 737 §§ 1, 2, A.L. 1975 H.B. 103, A.L. 1977 H.B. 384, A.L. 1982 S.B. 715, A.L. 2002 H.B. 1822)



Section 105.271 Employee leave for adoptive parents and stepparents, when.

Employee leave for adoptive parents and stepparents, when.

105.271. 1. An adoptive parent who is employed by the state of Missouri, its departments, agencies, or political subdivisions, may use his or her accrued sick leave, annual leave, or the same leave without pay granted to biological parents to take time off for purposes of arranging for the adopted child's placement or caring for the child after placement. The employer shall not penalize an employee for requesting or obtaining time off according to this section.

2. A stepparent, as defined in section 453.015, who is employed by the state of Missouri, its departments*, agencies, or political subdivisions, may use his or her accrued sick leave, annual leave or the same leave without pay granted to biological parents to take time off to care for his or her stepchild. The employer shall not penalize an employee for requesting or obtaining time off according to this section.

3. The leave authorized by this section may be requested by the employee only if the employee is the person who is primarily responsible for furnishing the care and nurture of the child.

(L. 1987 H.B. 774 § 1, A.L. 1998 H.B. 1918)

*Word "department" appears in original rolls.



Section 105.272 Expenses of officers and employees of state and political subdivisions, procedure--cash advances authorized, when--procedure.

Expenses of officers and employees of state and political subdivisions, procedure--cash advances authorized, when--procedure.

105.272. 1. As used in this section, the term "governmental entity" shall include the state of Missouri and all political subdivisions of the state of Missouri. The term "employees" shall include all persons employed by a governmental entity and all elected and appointed officials of a governmental entity. The term "expenses" shall refer only to expenses actually and necessarily incurred by an employee in the performance of the official business of the governmental entity.

2. If a governmental entity elects to pay expenses incurred by its employees, then prior to May 1, 1995, the governing body of the governmental entity shall provide, by enactment of a statute, rule, order or ordinance, a system whereby all employees of the governmental entity shall submit a voucher of their expenses which has been certified by the employee as being true and correct. The governing body of each governmental entity shall designate one employee of the governmental entity to whom the vouchers of expenses of all employees of the governmental entity shall be submitted. The designated employee shall be responsible for reviewing such vouchers of expenses and for ensuring reimbursement of only those expenses of employees properly incurred.

3. Governmental entities may authorize cash advances in particular instances when the projected expenses to be incurred by particular employees would pose a financial burden on such employees. If such an advance is authorized, then the voucher for the expenses actually and necessarily incurred and the balance of the advance remaining after the expenditures shall be submitted to a designated employee as provided in subsection 2 of this section, within ten days after such expenses are actually incurred.

(L. 1993 H.B. 551 & 552 § 3, A.L. 1994 H.B. 1699)



Section 105.273 Definitions.

Definitions.

105.273. As used in sections 105.273 to 105.278

(1) "Public security" means a bond, note, certificate of indebtedness, or other obligation for the payment of money, issued by this state or by any of its departments, agencies or other instrumentalities or by any of its political subdivisions;

(2) "Instrument of payment" means a check, draft, warrant or order for the payment, delivery or transfer of funds;

(3) "Authorized officer" means any official of this state or any of its departments, agencies, or other instrumentalities or any of its political subdivisions whose signature to a public security or instrument of payment is required or permitted;

(4) "Facsimile signature" means a reproduction by engraving, imprinting, stamping, or other means of the manual signature of an authorized officer;

(5) "Contract", means any contract executed by a political subdivision of this state and approved by the governing body of the political subdivision.

(L. 1959 S.B. 119 § 1, A.L. 1998 S.B. 680)

CROSS REFERENCES:

Governor, use of facsimile signature, 26.101

Secretary of state, use of facsimile signature, 28.095



Section 105.274 Facsimile signature on public securities, instruments, or contracts, effect.

Facsimile signature on public securities, instruments, or contracts, effect.

105.274. Any authorized officer, after filing with the secretary of state his or her manual signature certified by such officer under oath, may execute or cause to be executed with a facsimile signature in lieu of his or her manual signature:

(1) Any public security, provided that at least one signature required or permitted to be placed thereon shall be manually subscribed;

(2) Any instrument of payment. Upon compliance with sections 105.273 to 105.278 by the authorized officer, his or her facsimile signature has the same legal effect as his or her manual signature; and

(3) Any contract executed by a political subdivision of this state and approved by the governing body of the political subdivision.

(L. 1959 S.B. 119 § 2, A.L. 1998 S.B. 680)



Section 105.275 Facsimile seal, use, effect.

Facsimile seal, use, effect.

105.275. When the seal of this state or any of its departments, agencies, or other instrumentalities or of any of its political subdivisions is required in the execution of a public security or instrument of payment, the authorized officer may cause the seal to be printed, engraved, stamped or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal.

(L. 1959 S.B. 119 § 3)



Section 105.276 Fraudulent use of facsimile signature or seal, penalty.

Fraudulent use of facsimile signature or seal, penalty.

105.276. Any person who with intent to defraud uses on a public security or an instrument of payment a facsimile signature, or any reproduction of it, of any authorized officer; or any facsimile seal, or any reproduction of it, of this state or any of its departments, agencies, or other instrumentalities or of any of its political subdivisions is guilty of a felony and shall be punishable by imprisonment for not less than two or more than ten years in an institution designated by the state division of corrections.

(L. 1959 S.B. 119 § 4)



Section 105.277 Uniformity of interpretation.

Uniformity of interpretation.

105.277. This law shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(L. 1959 S.B. 119 § 5)



Section 105.278 Short title.

Short title.

105.278. Sections 105.273 to 105.278 may be cited as the "Uniform Facsimile Signature of Public Officials Law".

(L. 1959 S.B. 119 § 6)



Section 105.300 Definitions.

Definitions.

105.300. When used in sections 105.300 to 105.440, the following terms mean:

(1) "Applicable federal law", those provisions of the federal law, including federal regulations and requirements issued pursuant thereto which provide for the extension of the benefits of Title 2 of the Social Security Act (42 U.S.C.A. § 401 et seq.) to employees of states, political subdivisions and their instrumentalities;

(2) "Employee", elective or appointive officers and employees of the state, including members of the general assembly, and elective or appointive officers and employees of any political subdivision of the state, including county officers remunerated wholly by fees from sources other than county funds, or any instrumentality of either the state or such political subdivisions; and employees of a group of two or more political subdivisions of the state organized to perform common functions or services;

(3) "Employee tax", the tax imposed by section 1400 of the federal Internal Revenue Code of 1939 and section 3101 of the federal Internal Revenue Code of 1954;

(4) "Employment", any service performed by any employee of the state or any of its political subdivisions or any instrumentality of either of them, which may be covered, under applicable federal law, in the agreement between the state and the Secretary of Health, Education and Welfare, except services, which in the absence of an agreement entered into under sections 105.300 to 105.440 would constitute "employment" as defined in section 210 of the Social Security Act (42 U.S.C.A. § 410); any services performed by an employee as a member of a coverage group, in positions covered by a retirement system on the date such agreement is made applicable to such coverage group, which retirement system is supported wholly or in part by the state or any of its instrumentalities or political subdivisions, shall not be considered as "employment" within the meaning of sections 105.300 to 105.440; however, service which under the Social Security Act may be included only upon certification by the governor in accordance with section 218(d)(3) of that act shall be included in the term "employment" if and when the governor issues, with respect to such service, a certificate to the Secretary of Health, Education and Welfare pursuant to section 105.353;

(5) "Federal agency", any federal officer, department, or agency which is charged on behalf of the federal government with the particular federal function referred to in connection with such term;

(6) "Federal Insurance Contributions Act", subchapter A of chapter 9 of the federal Internal Revenue Code of 1939 and subchapters A and B of chapter 21 of the federal Internal Revenue Code of 1954, as such codes have been and may be amended;

(7) "Instrumentality", an instrumentality of a state or of one or more of its political subdivisions but only if such instrumentality is a juristic entity which is legally separate and distinct from the state or such political subdivision and whose employees are not by virtue of their relation to such juristic entity employees of the state or such subdivision;

(8) "Political subdivision", any county, township, municipal corporation, school district, or other governmental entity of equivalent rank;

(9) "Social Security Act", the act of Congress approved August 14, 1935, Title 42, Chapter 7, United States Code, officially cited as the "Social Security Act", (42 U.S.C.A. § 401, et seq.), as such act has been and may from time to time be amended;

(10) "State administrator", director, division of accounting, office of administration;

(11) "State agency", office of administration, division of accounting;

(12) "Wages", all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that the term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act.

(L. 1951 p. 788 § 1, A.L. 1951 p. 796 § 1, A.L. 1953 p. 659, A.L. 1955 p. 729, A.L. 1961 p. 545, A.L. 1979 H.B. 877, A.L. 1980 H.B. 1153, A.L. 1983 H.B. 713 Revision, A.L. 1985 H.B. 640)

Effective 6-25-85



Section 105.310 Federal-state agreement--contents--services covered.

Federal-state agreement--contents--services covered.

105.310. 1. The state agency, with the approval of the governor, shall enter into on behalf of the state an agreement with the Secretary of Health and Human Services, consistent with sections 105.300 to 105.440, for the purpose of extending the benefits of the federal old age and survivors insurance system to employees of the state or of any of its political subdivisions, or of any instrumentality of any one or more of them, with respect to services specified in such agreement, which constitute employment as defined in section 105.300. Such agreement may contain provisions relating to coverage, benefits, contributions, effective date, modifications and termination of the agreement, administration and other appropriate provisions, and except as otherwise required by the Social Security Act as to the services to be covered, such agreement shall provide that benefits will be granted to employees whose services are covered by the agreement, their dependents and survivors, on the same basis as though the services constituted employment within the meaning of Title 2 of the Social Security Act (42 U.S.C.A. § 401 et seq.).

2. A modification entered into after December 31, 1954, and prior to January 1, 1958, may be effective with respect to services performed after December 31, 1954, or after a later date specified in the modification.

3. All services which constitute employment as defined in section 105.300 and are performed in the employ of the state by employees of the state shall be covered by the agreement.

4. All services shall be covered by the agreement which:

(1) Constitute employment as defined in section 105.300;

(2) Are performed in the employ of a political subdivision or in the employ of an instrumentality of either the state or a political subdivision; except services performed in the employ of any municipality in connection with its operation of a public transportation system as defined in section 210(1) of the Social Security Act (42 U.S.C.A. § 410); and there is hereby granted to the governing body of such municipality and the officers in charge of such transportation system such powers and authority as may be necessary to comply with the Social Security Act in extending the benefits of the federal old age and survivors insurance system to the employees of such public transportation system; and

(3) Are covered by a plan which is in conformity with the terms of the agreement approved by the state agency under section 105.350.

5. As modified the agreement shall include all services described in either subsection 3 or 4 of this section and performed by individuals in positions covered by a retirement system with respect to which the governor has issued a certificate to the Secretary of Health and Human Services pursuant to section 105.353.

(L. 1951 p. 788 § 2, A.L. 1955 p. 729, A.L. 1985 H.B. 640)

Effective 6-25-85



Section 105.320 Contributions by state.

Contributions by state.

105.320. The trustee of the state will pay to the Secretary of the Treasury at such times as may be prescribed by federal law or regulation, contributions with respect to wages equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act (26 U.S.C.A. § 1400 et seq.), if service covered by the agreement constituted employment within the meaning of the act.

(L. 1951 p. 788 § 2, A.L. 1955 p. 729, A.L. 1959 S.B. 186)



Section 105.330 Agreements with bistate instrumentality, how made.

Agreements with bistate instrumentality, how made.

105.330. Any instrumentality jointly created by this state and any other state or states is hereby authorized upon the granting of like authority by such other state or states:

(1) To enter into an agreement with the Secretary of Health, Education and Welfare whereby the benefits of the federal old age and survivors insurance system shall be extended to employees of such instrumentality;

(2) To require its employees to pay, and for that purpose deduct from their wages, contributions equal to the amounts which they would be required to pay under section 105.340, subsection 1, if they were covered by an agreement made pursuant to section 105.310;

(3) To make payments to the Secretary of the Treasury in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements. Such agreement, to the extent practicable, shall be consistent with the provisions of sections 105.300 to 105.440.

(L. 1951 p. 788 § 3, A.L. 1955 p. 729)



Section 105.340 Contributions by state employees, liability for--collection.

Contributions by state employees, liability for--collection.

105.340. 1. Every employee of the state whose services are covered by an agreement entered into under section 105.310 shall be required to pay for the period of coverage to the trustee contributions with respect to wages equal to the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act (26 U.S.C.A. § 1400). The liability shall arise in consideration of the employee's retention in the service, or his entry upon service after the passage of sections 105.300 to 105.440.

2. The contributions imposed by this section shall be collected by the trustee by deducting the amount of the contributions from wages paid, but failure to make the deductions shall not relieve the employee from liability for the contribution.

3. If more or less than the correct amount of the employee's contribution is paid or deducted with respect to any remuneration, proper adjustments or refund shall be made, without interest, in such manner and at such times as the state agency shall prescribe.

(L. 1951 p. 788 § 4, A.L. 1955 p. 729, A.L. 1959 S.B. 186, A.L. 1969 H.B. 670)



Section 105.350 Agreements between the state and its political subdivisions--contents.

Agreements between the state and its political subdivisions--contents.

105.350. 1. Each political subdivision of the state and each instrumentality of the state or of a political subdivision may submit for approval by the state agency a plan for extending the benefits of Title 2 of the Social Security Act (42 U.S.C.A. § 401 et seq.) to its employees, and are hereby authorized to, by proper ordinance or resolution, enter into and ratify any such agreement upon its approval as aforesaid. Two or more political subdivisions or instrumentalities may form a joint plan if, in the absence of such joint plan, because of the requirements of the agreement entered into pursuant to section 105.310, or because of any requirement imposed by federal law, any subdivision included in such unit would be unable to submit an approvable plan.

2. Each plan or any amendment thereof shall be approved by the state agency if it finds that such plan is in conformity with the requirements provided by the regulations of the state agency, except that no plan shall be approved unless:

(1) It is in conformity with the requirements of the applicable federal law and with the agreement entered into under section 105.310;

(2) It provides that all services which constitute employment as defined in section 105.300 and are performed in the employ of the political subdivision or instrumentality, or in the employ of any member of a joint coverage unit are covered by the plan;

(3) It specifies the source or sources from which the funds necessary to make the payments required by section 105.370 are to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(4) It provides for methods of administration of the plan by the political subdivision or instrumentality or members of the joint coverage unit as are found by the state agency to be necessary for the proper and efficient administration of the plan;

(5) It provides that the political subdivision or instrumentality or members of the joint coverage unit shall make reports, in the form and containing such information as the state agency may from time to time require, and that it shall comply with all provisions which the state or federal agency may find necessary to assure the correctness and verification of such reports.

(L. 1951 p. 788 § 5, A.L. 1985 H.B. 640)

Effective 6-25-85



Section 105.353 Referendum on inclusion of members of existing retirement systems--notice--agreement for coverage.

Referendum on inclusion of members of existing retirement systems--notice--agreement for coverage.

105.353. 1. Upon the request of the governing body of a retirement system, the governor shall authorize a referendum supervised by the office of administration, in accordance with the requirements of section 218(d)(3) of the Social Security Act, on the question of whether service in positions covered by a retirement system established by the state or by a political subdivision thereof should be excluded from or included under an agreement under sections 105.300 to 105.440. The notice required by section 218(d)(3)(C) of the Social Security Act to be given to employees shall contain or be accompanied by a statement, in such form and detail necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject, if their services are included under an agreement under sections 105.300 to 105.440. The public school retirement system of Missouri shall constitute a single retirement system and vote in a single referendum except that each state college and teachers' college and the department of elementary and secondary education shall be treated as a separate retirement system, shall vote in a separate referendum and shall determine its coverage independently of action taken by any other entity.

2. Upon receiving evidence satisfactory to him that with respect to any referendum the conditions specified in section 218(d)(3) of the Social Security Act have been met, the governor shall so certify to the Secretary of Health, Education and Welfare.

3. In the event the employees in positions covered by the public school retirement system of Missouri, except employees of any state college or state teachers' college, vote to be included under an agreement under sections 105.300 to 105.440, the employing political subdivision, instrumentalities and the state shall enter into and execute an agreement with the state agency for extending the benefits of Title 2 of the Social Security Act (42 U.S.C.A. § 401 et seq.) to their employees.

(L. 1955 p. 729 § 105.355, A.L. 1987 H.B. 713, A.L. 1988 H.B. 1100, et al.)

Effective 6-21-88



Section 105.360 Nonapproval or termination of plan--hearing.

Nonapproval or termination of plan--hearing.

105.360. The state agency shall not finally refuse to approve a plan without reasonable notice and opportunity for hearing to each political subdivision or instrumentality affected thereby.

(L. 1951 p. 788 § 5, A.L. 1985 H.B. 640)

Effective 6-25-85



Section 105.370 Contributions by political subdivisions and employees--liability for.

Contributions by political subdivisions and employees--liability for.

105.370. 1. Each political subdivision or instrumentality whose plan has been approved under section 105.350 shall pay to the trustee with respect to wages at such times as the state agency may prescribe contributions in the amounts and at the rates specified in the agreement entered into by the state agency.

2. Each political subdivision or instrumentality required to make payments under sections 105.300 to 105.440 is authorized, in consideration of the employee's retention in, or entry upon, employment after the passage of sections 105.300 to 105.440, to impose upon its employees, as to services which are covered by an approved plan, a contribution with respect to wages, not exceeding the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act (26 U.S.C.A. § 1400) and to deduct the amount of the contribution from the wages when paid. Contributions so collected shall be paid to the trustee in partial discharge of the liability of the political subdivision or instrumentality. Failure to deduct the contribution shall not relieve the employee or employer of liability therefor.

(L. 1951 p. 788 § 5, A.L. 1955 p. 729, A.L. 1959 S.B. 186)



Section 105.375 Officer compensated solely by fees to reimburse county for contributions.

Officer compensated solely by fees to reimburse county for contributions.

105.375. Any county officer who is compensated wholly by fees derived from sources other than county or state moneys shall pay into the county treasury out of fees received by him amounts equal to the contributions required to be paid by the county under section 105.370 and shall collect from all deputies, assistants and employees in his office and turn over to the officer or agent of the county charged with the payment thereof to the state agency the amounts required to be collected and paid under section 105.370.

(L. 1961 p. 545 § 105.365)



Section 105.380 Delinquent contributions, interest charged, penalty, extension of time to file new reports, abatement of penalties.

Delinquent contributions, interest charged, penalty, extension of time to file new reports, abatement of penalties.

105.380. 1. Delinquent payments due under section 105.370 shall bear interest at a rate equal to that charged by the federal agency for the period for which said payments are delinquent. No interest shall be charged if less than one dollar.

2. Delinquent wage reports or adjustment reports or contributions due but not filed or submitted by prescribed due dates shall be subject to a penalty of five dollars for the first day and one dollar for each day thereafter, or the penalty prescribed by the federal agency, whichever is greater. No more than one penalty shall apply in case of any joint failure to file a deposit return and to pay deposit contributions on the same prescribed due date.

3. Extensions to file required annual wage reports and adjustment reports may be granted by the state agency for good cause providing a written extension request is mailed to the state agency on or before the prescribed due date with an estimated deposit no less than the previous deposit, as adjusted. No penalty shall be applied to any report for which an extension of time has been authorized by the state agency.

4. The state administrator or his designate may, upon written request by any political subdivision or instrumentality covered by an agreement entered into under section 105.350 and upon showing of "good cause", abate any portion or all of a penalty charge which has been assessed in accordance with subsection 2 of this section. Good cause abatement can only be granted within the rules and regulations established by the state agency pursuant to section 105.430.

(L. 1951 p. 788 § 5, A.L. 1959 S.B. 186, A.L. 1980 H.B. 1153, A.L. 1985 H.B. 640)

Effective 6-25-85



Section 105.385 Delinquent contributions, how collected--withheld from distributions of state funds--payment required by county officer out of available funds.

Delinquent contributions, how collected--withheld from distributions of state funds--payment required by county officer out of available funds.

105.385. 1. Delinquent payments due under section 105.370, together with accrued interest and penalties, may, at the request of the state agency, be deducted from any moneys payable to the subdivision or instrumentality by any department or agency of the state, or may be recovered in a court of competent jurisdiction against the political subdivision or instrumentality.

2. Whenever the state agency shall certify to any agency of the state authorized to apportion or allocate funds to political subdivisions or instrumentalities that any political subdivision or instrumentality is* delinquent in its payments as provided by sections 105.300 to 105.440, the amount so certified shall be withheld from distribution. Upon notification by the state administrator of the withholding by the distributing agency, the state treasurer, or appropriate official, if other than the state treasurer, shall transfer the amount so certified or such part thereof as is available from apportionments or allocations due the political subdivision or instrumentality to the state agency. In the event the state agency recovers any delinquent amounts from the political subdivision or instrumentality, the funds so recovered shall be credited to the fund or funds from which the transfer was made, and the distributing agency shall then apportion or allocate to the political subdivision or instrumentality the amount it was originally entitled to receive by law.

3. Whenever any political subdivision or instrumentality which is part of or located within a county shall become delinquent of any payments due under section 105.370 and/or 105.380, the state agency may certify to the treasurer or to any appropriate officer of the county and/or political subdivision or instrumentality the amount of the delinquent payment plus accrued interest and penalties. The official receiving such certification shall without regard to formal administrative procedure and usage of a particular fund, cause payments to be made out of available funds to the state agency sufficient to cover the amount certified by the state agency. If any treasurer or appropriate official to which the delinquent payment certification is so directed shall fail or neglect to perform the duties imposed upon him by this section he shall be liable upon his bond for the failure or neglect.

(L. 1980 H.B. 1153)

Effective 7-1-80

*Word "if" appears in original rolls.



Section 105.390 State treasurer as trustee of contributions--receipt, deposit and disposition of funds.

State treasurer as trustee of contributions--receipt, deposit and disposition of funds.

105.390. 1. The state treasurer is appointed trustee of the old age and survivors insurance contributions. The trustee shall deposit in one or more banks or trust companies to the credit of the trust the following:

(1) All contributions, interest and penalties collected under sections 105.340 to 105.385;

(2) All moneys appropriated thereto;

(3) All moneys paid to the state pursuant to any agreement entered into under section 105.350;

(4) Any property or securities and earnings thereof acquired through the use of the moneys in the account; and

(5) All sums recovered upon the bond of the trustee or otherwise for losses sustained by the account and all other moneys received for the account from any other source.

2. No money shall be deposited in or be retained by any bank or trust company which does not have on deposit with and for the trustee at the time the kind and value of collateral required by section 30.270 for depositaries of the state treasurer.

3. All moneys in the trustee's account shall be mingled and undivided. Subject to the provisions of sections 105.300 to 105.440, the trustee is vested with full power, authority and jurisdiction over the account, including all moneys and property or securities belonging thereto, and may perform any and all acts which are necessary to the administration thereof consistent with the provisions of sections 105.300 to 105.440, except that all withdrawals from the trustee's account shall be accompanied by a certification of the director of the division of accounting that the withdrawal is in the correct amount and for a proper and legal purpose.

4. The trustee's account shall be held separate and apart from any other funds or moneys of the state and shall be used and administered exclusively for the purpose of sections 105.300 to 105.440. Withdrawals from such account shall be made solely for:

(1) Payment of amounts required to be paid to the federal agency pursuant to an agreement entered into under section 105.310;

(2) Payments of refunds provided for in section 105.340;

(3) Refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality; or

(4) Investing part or all of the account in United States obligations or for placing part or all of the account in open account time deposits in banking institutions in this state selected by the state treasurer and approved by the governor and state auditor.

5. All interest received from the investment or deposit of funds from this account and all interest and penalties collected but not remitted to the federal agency shall be credited by the state treasurer to general revenue.

6. From his account the trustee shall pay to the federal agency such amounts and at such times as may be directed by the state agency in accordance with any agreement entered into under section 105.310.

(L. 1951 p. 788 § 6, A.L. 1959 S.B. 186, A.L. 1973 H.B. 615, A.L. 1980 H.B. 1153, A.L. 1985 H.B. 640)

Effective 6-25-85

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 105.400 Certification and transfer of state's share--contribution fund.

Certification and transfer of state's share--contribution fund.

105.400. The director of the division of accounting at such times as may be prescribed by federal law or regulation shall certify to the state treasurer the amount of the state's share of the contributions required to be paid to the federal agency on account of the officers and employees of each department, division, agency or unit of state government whose services are covered by an agreement entered into under section 105.310. Thereupon the state treasurer shall immediately transfer such amounts from the proper funds from which the officers and employees were paid to the "Contribution Fund" which is hereby created.

(L. 1951 p. 788 § 6, A.L. 1959 S.B. 186, A.L. 1980 H.B. 1153, A.L. 1985 H.B. 640)

Effective 6-25-85



Section 105.420 Additional appropriations authorized.

Additional appropriations authorized.

105.420. There are hereby authorized to be appropriated to the trustee in addition to the contributions paid into the account under sections 105.340 to 105.375, to be available for the purpose of subsections 4 and 5 of section 105.390, until expended, such additional sums as are found to be necessary in order to make the payments to the federal agency which the state is obligated to make pursuant to an agreement entered into under section 105.310.

(L. 1951 p. 788 § 6, A.L. 1959 S.B. 186, A.L. 1980 H.B. 1153)

Effective 7-1-80



Section 105.430 Rules and regulations--publication.

Rules and regulations--publication.

105.430. The state agency shall make and publish such rules and regulations, not inconsistent with the provisions of sections 105.300 to 105.440, as it finds necessary to the efficient administration of the provisions of sections 105.300 to 105.440.

(L. 1951 p. 788 § 7)



Section 105.440 Studies--report to general assembly.

Studies--report to general assembly.

105.440. The state agency shall make studies concerning the problem of old age and survivors protection for employees of the state and local governments and their instrumentalities concerning the operation of agreements made and plans approved under sections 105.300 to 105.440, and shall submit a report to the general assembly by April fifteenth of each year covering the administration and operation of sections 105.300 to 105.440 during the preceding year, including such recommendations for amendments to sections 105.300 to 105.440 as it considers proper and necessary.

(L. 1951 p. 788 § 8, A.L. 1980 H.B. 1153)

Effective 7-1-80



Section 105.445 Access to records, recovery of costs, power to compel production of records.

Access to records, recovery of costs, power to compel production of records.

105.445. 1. The state agency shall have access to all payroll and disbursement records of political subdivisions and instrumentalities covered by agreement pursuant to section 105.350. The state agency after giving notice may order the political subdivision or instrumentality to make its books and records available to the state agency, at the office of the political subdivision or instrumentality and may audit those books and records.

2. The state agency may recover the actual costs and necessary expenses for the preparation of required Social Security wage and adjustment reports not filed with the state agency by a political subdivision or instrumentality. Such costs and expenses shall be billed and paid upon completion of wage and adjustment reports and all moneys collected shall be immediately deposited into the state's general revenue fund.

3. The state administrator shall have the power to issue a subpoena duces tecum to compel the production of any payroll and disbursement records of political subdivisions and instrumentalities covered by agreement pursuant to section 105.350.

(L. 1985 H.B. 640)

Effective 6-25-85



Section 105.450 Definitions.

Definitions.

105.450. As used in sections 105.450 to 105.496 and sections 105.955 to 105.963, unless the context clearly requires otherwise, the following terms mean:

(1) "Adversary proceeding", any proceeding in which a record of the proceedings may be kept and maintained as a public record at the request of either party by a court reporter, notary public or other person authorized to keep such record by law or by any rule or regulation of the agency conducting the hearing; or from which an appeal may be taken directly or indirectly, or any proceeding from the decision of which any party must be granted, on request, a hearing de novo; or any arbitration proceeding; or a proceeding of a personnel review board of a political subdivision; or an investigative proceeding initiated by an official, department, division, or agency which pertains to matters which, depending on the conclusion of the investigation, could lead to a judicial or administrative proceeding being initiated against the party by the official, department, division or agency;

(2) "Business entity", a corporation, association, firm, partnership, proprietorship, or business entity of any kind or character;

(3) "Business with which a person is associated":

(a) Any sole proprietorship owned by himself or herself, the person's spouse or any dependent child in the person's custody;

(b) Any partnership or joint venture in which the person or the person's spouse is a partner, other than as a limited partner of a limited partnership, and any corporation or limited partnership in which the person is an officer or director or of which either the person or the person's spouse or dependent child in the person's custody whether singularly or collectively owns in excess of ten percent of the outstanding shares of any class of stock or partnership units; or

(c) Any trust in which the person is a trustee or settlor or in which the person or the person's spouse or dependent child whether singularly or collectively is a beneficiary or holder of a reversionary interest of ten percent or more of the corpus of the trust;

(4) "Commission", the Missouri ethics commission established in section 105.955;

(5) "Confidential information", all information whether transmitted orally or in writing which is of such a nature that it is not, at that time, a matter of public record or public knowledge;

(6) "Decision-making public servant", an official, appointee or employee of the offices or entities delineated in paragraphs (a) through (h) of this subdivision who exercises supervisory authority over the negotiation of contracts, or has the legal authority to adopt or vote on the adoption of rules and regulations with the force of law or exercises primary supervisory responsibility over purchasing decisions. The following officials or entities shall be responsible for designating a decision-making public servant:

(a) The governing body of the political subdivision with a general operating budget in excess of one million dollars;

(b) A department director;

(c) A judge vested with judicial power by article V of the Constitution of the state of Missouri;

(d) Any commission empowered by interstate compact;

(e) A statewide elected official;

(f) The speaker of the house of representatives;

(g) The president pro tem of the senate;

(h) The president or chancellor of a state institution of higher education;

(7) "Dependent child" or "dependent child in the person's custody", all children, stepchildren, foster children and wards under the age of eighteen residing in the person's household and who receive in excess of fifty percent of their support from the person;

(8) "Political subdivision" shall include any political subdivision of the state, and any special district or subdistrict;

(9) "Public document", a state tax return or a document or other record maintained for public inspection without limitation on the right of access to it and a document filed in a juvenile court proceeding;

(10) "Substantial interest", ownership by the individual, the individual's spouse, or the individual's dependent children, whether singularly or collectively, directly or indirectly, of ten percent or more of any business entity, or of an interest having a value of ten thousand dollars or more, or the receipt by an individual, the individual's spouse or the individual's dependent children, whether singularly or collectively, of a salary, gratuity, or other compensation or remuneration of five thousand dollars, or more, per year from any individual, partnership, organization, or association within any calendar year;

(11) "Substantial personal or private interest in any measure, bill, order or ordinance", any interest in a measure, bill, order or ordinance which results from a substantial interest in a business entity.

(L. 1965 p. 229 § 1, A.L. 1978 H.B. 1610 § 2, A.L. 1991 S.B. 262, A.L. 1997 S.B. 16)



Section 105.452 Prohibited acts by elected and appointed public officials and employees.

Prohibited acts by elected and appointed public officials and employees.

105.452. 1. No elected or appointed official or employee of the state or any political subdivision thereof shall:

(1) Act or refrain from acting in any capacity in which he is lawfully empowered to act as such an official or employee by reason of any payment, offer to pay, promise to pay, or receipt of anything of actual pecuniary value paid or payable, or received or receivable, to himself or any third person, including any gift or campaign contribution, made or received in relationship to or as a condition of the performance of an official act, other than compensation to be paid by the state or political subdivision; or

(2) Use confidential information obtained in the course of or by reason of his employment or official capacity in any manner with intent to result in financial gain for himself, his spouse, his dependent child in his custody, or any business with which he is associated;

(3) Disclose confidential information obtained in the course of or by reason of his employment or official capacity in any manner with intent to result in financial gain for himself or any other person;

(4) Favorably act on any matter that is so specifically designed so as to provide a special monetary benefit to such official or his spouse or dependent children, including but not limited to increases in retirement benefits, whether received from the state of Missouri or any third party by reason of such act. For the purposes of this subdivision, "special monetary benefit" means being materially affected in a substantially different manner or degree than the manner or degree in which the public in general will be affected or, if the matter affects only a special class of persons, then affected in a substantially different manner or degree than the manner or degree in which such class will be affected. In all such matters such officials must recuse themselves from acting, except that such official may act on increases in compensation subject to the restrictions of section 13 of article VII of the Missouri Constitution; or

(5) Use his decision-making authority for the purpose of obtaining a financial gain which materially enriches himself, his spouse or dependent children by acting or refraining from acting for the purpose of coercing or extorting from another anything of actual pecuniary value.

2. No elected or appointed official or employee of any political subdivision shall offer, promote, or advocate for a political appointment in exchange for anything of value to any political subdivision.

(L. 1978 H.B. 1610 § 3, A.L. 1990 H.B. 948, A.L. 1991 S.B. 262, A.L. 2008 H.B. 2233)



Section 105.454 Additional prohibited acts by certain elected and appointed public officials and employees, exceptions.

Additional prohibited acts by certain elected and appointed public officials and employees, exceptions.

105.454. No elected or appointed official or employee of the state or any political subdivision thereof, serving in an executive or administrative capacity, shall:

(1) Perform any service for any agency of the state, or for any political subdivision thereof in which he or she is an officer or employee or over which he or she has supervisory power for receipt or payment of any compensation, other than of the compensation provided for the performance of his or her official duties, in excess of five hundred dollars per transaction or five thousand dollars per annum, except on transactions made pursuant to an award on a contract let or sale made after public notice and competitive bidding, provided that the bid or offer is the lowest received;

(2) Sell, rent or lease any property to any agency of the state, or to any political subdivision thereof in which he or she is an officer or employee or over which he or she has supervisory power and received consideration therefor in excess of five hundred dollars per transaction or five thousand dollars per year, unless the transaction is made pursuant to an award on a contract let or sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received;

(3) Participate in any matter, directly or indirectly, in which he or she attempts to influence any decision of any agency of the state, or political subdivision thereof in which he or she is an officer or employee or over which he or she has supervisory power, when he or she knows the result of such decision may be the acceptance of the performance of a service or the sale, rental, or lease of any property to that agency for consideration in excess of five hundred dollars' value per transaction or five thousand dollars' value per annum to him or her, to his or her spouse, to a dependent child in his or her custody or to any business with which he or she is associated unless the transaction is made pursuant to an award on a contract let or sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received;

(4) Perform any services during the time of his or her office or employment for any consideration from any person, firm or corporation, other than the compensation provided for the performance of his or her official duties, by which service he or she attempts to influence a decision of any agency of the state, or of any political subdivision in which he or she is an officer or employee or over which he or she has supervisory power;

(5) Perform any service for consideration, during one year after termination of his or her office or employment, by which performance he or she attempts to influence a decision of any agency of the state, or a decision of any political subdivision in which he or she was an officer or employee or over which he or she had supervisory power, except that this provision shall not be construed to prohibit any person from performing such service and receiving compensation therefor, in any adversary proceeding or in the preparation or filing of any public document or to prohibit an employee of the executive department from being employed by any other department, division or agency of the executive branch of state government. For purposes of this subdivision, within ninety days after assuming office, the governor shall by executive order designate those members of his or her staff who have supervisory authority over each department, division or agency of state government for purposes of application of this subdivision. The executive order shall be amended within ninety days of any change in the supervisory assignments of the governor's staff. The governor shall designate not less than three staff members pursuant to this subdivision;

(6) Perform any service for any consideration for any person, firm or corporation after termination of his or her office or employment in relation to any case, decision, proceeding or application with respect to which he or she was directly concerned or in which he or she personally participated during the period of his or her service or employment.

(L. 1978 H.B. 1610 § 4, A.L. 1991 S.B. 262, A.L. 1998 H.B. 1120, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2005 H.B. 577 merged with S.B. 307)



Section 105.456 Prohibited acts by members of general assembly and statewide elected officials, exceptions.

Prohibited acts by members of general assembly and statewide elected officials, exceptions.

105.456. 1. No member of the general assembly or the governor, lieutenant governor, attorney general, secretary of state, state treasurer or state auditor shall:

(1) Perform any service for the state or any political subdivision of the state or any agency of the state or any political subdivision thereof or act in his or her official capacity or perform duties associated with his or her position for any person for any consideration other than the compensation provided for the performance of his or her official duties; or

(2) Sell, rent or lease any property to the state or political subdivision thereof or any agency of the state or any political subdivision thereof for consideration in excess of five hundred dollars per transaction or one thousand five hundred dollars per annum unless the transaction is made pursuant to an award on a contract let or sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received; or

(3) Attempt, for compensation other than the compensation provided for the performance of his or her official duties, to influence the decision of any agency of the state on any matter, except that this provision shall not be construed to prohibit such person from participating for compensation in any adversary proceeding or in the preparation or filing of any public document or conference thereon. The exception for a conference upon a public document shall not permit any member of the general assembly or the governor, lieutenant governor, attorney general, secretary of state, state treasurer or state auditor to receive any consideration for the purpose of attempting to influence the decision of any agency of the state on behalf of any person with regard to any application, bid or request for a state grant, loan, appropriation, contract, award, permit other than matters involving a driver's license, or job before any state agency, commission, or elected official. Notwithstanding Missouri supreme court rule 1.10 of rule 4 or any other court rule or law to the contrary, other members of a firm, professional corporation or partnership shall not be prohibited pursuant to this subdivision from representing a person or other entity solely because a member of the firm, professional corporation or partnership serves in the general assembly, provided that such official does not share directly in the compensation earned, so far as the same may reasonably be accounted, for such activity by the firm or by any other member of the firm. This subdivision shall not be construed to prohibit any inquiry for information or the representation of a person without consideration before a state agency or in a matter involving the state if no consideration is given, charged or promised in consequence thereof.

2. No sole proprietorship, partnership, joint venture, or corporation in which a member of the general assembly, governor, lieutenant governor, attorney general, secretary of state, state treasurer, state auditor or spouse of such official is the sole proprietor, a partner having more than a ten percent partnership interest, or a coparticipant or owner of in excess of ten percent of the outstanding shares of any class of stock, shall:

(1) Perform any service for the state or any political subdivision thereof or any agency of the state or political subdivision for any consideration in excess of five hundred dollars per transaction or one thousand five hundred dollars per annum unless the transaction is made pursuant to an award on a contract let or sale made after public notice and competitive bidding, provided that the bid or offer accepted is the lowest received; or

(2) Sell, rent, or lease any property to the state or any political subdivision thereof or any agency of the state or political subdivision thereof for consideration in excess of five hundred dollars per transaction or one thousand five hundred dollars per annum unless the transaction is made pursuant to an award on a contract let or a sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest and best received.

3. No statewide elected official, member of the general assembly, or any person acting on behalf of such official or member shall expressly and explicitly make any offer or promise to confer any paid employment, where the individual is compensated above actual and necessary expenses, to any statewide elected official or member of the general assembly in exchange for the official's or member's official vote on any public matter. Any person making such offer or promise is guilty of the crime of bribery of a public servant under section 576.010.

4. Any statewide elected official or member of the general assembly who accepts or agrees to accept an offer described in subsection 3 of this section is guilty of the crime of acceding to corruption under section 576.020.

(L. 1978 H.B. 1610 § 5, A.L. 1985 H.B. 193, A.L. 1990 H.B. 1650 & 1565, A.L. 1991 S.B. 262, A.L. 1998 H.B. 1120, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Prohibited acts by members of general assembly and statewide elected officials, exceptions.

105.456. 1. No member of the general assembly or the governor, lieutenant governor, attorney general, secretary of state, state treasurer or state auditor shall:

(1) Perform any service for the state or any political subdivision of the state or any agency of the state or any political subdivision thereof or act in his or her official capacity or perform duties associated with his or her position for any person for any consideration other than the compensation provided for the performance of his or her official duties; or

(2) Sell, rent or lease any property to the state or political subdivision thereof or any agency of the state or any political subdivision thereof for consideration in excess of five hundred dollars per transaction or one thousand five hundred dollars per annum unless the transaction is made pursuant to an award on a contract let or sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received; or

(3) Attempt, for compensation other than the compensation provided for the performance of his or her official duties, to influence the decision of any agency of the state on any matter, except that this provision shall not be construed to prohibit such person from participating for compensation in any adversary proceeding or in the preparation or filing of any public document or conference thereon. The exception for a conference upon a public document shall not permit any member of the general assembly or the governor, lieutenant governor, attorney general, secretary of state, state treasurer or state auditor to receive any consideration for the purpose of attempting to influence the decision of any agency of the state on behalf of any person with regard to any application, bid or request for a state grant, loan, appropriation, contract, award, permit other than matters involving a driver's license, or job before any state agency, commission, or elected official. Notwithstanding Missouri supreme court rule 1.10 of rule 4 or any other court rule or law to the contrary, other members of a firm, professional corporation or partnership shall not be prohibited pursuant to this subdivision from representing a person or other entity solely because a member of the firm, professional corporation or partnership serves in the general assembly, provided that such official does not share directly in the compensation earned, so far as the same may reasonably be accounted, for such activity by the firm or by any other member of the firm. This subdivision shall not be construed to prohibit any inquiry for information or the representation of a person without consideration before a state agency or in a matter involving the state if no consideration is given, charged or promised in consequence thereof.

2. No sole proprietorship, partnership, joint venture, or corporation in which a member of the general assembly, governor, lieutenant governor, attorney general, secretary of state, state treasurer, state auditor or spouse of such official, is the sole proprietor, a partner having more than a ten percent partnership interest, or a coparticipant or owner of in excess of ten percent of the outstanding shares of any class of stock, shall:

(1) Perform any service for the state or any political subdivision thereof or any agency of the state or political subdivision for any consideration in excess of five hundred dollars per transaction or one thousand five hundred dollars per annum unless the transaction is made pursuant to an award on a contract let or sale made after public notice and competitive bidding, provided that the bid or offer accepted is the lowest received; or

(2) Sell, rent, or lease any property to the state or any political subdivision thereof or any agency of the state or political subdivision thereof for consideration in excess of five hundred dollars per transaction or one thousand five hundred dollars per annum unless the transaction is made pursuant to an award on a contract let or a sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest and best received.

(L. 1978 H.B. 1610 § 5, A.L. 1985 H.B. 193, A.L. 1990 H.B. 1650 & 1565, A.L. 1991 S.B. 262, A.L. 1998 H.B. 1120)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.458 Prohibited acts by members of governing bodies of political subdivisions, exceptions.

Prohibited acts by members of governing bodies of political subdivisions, exceptions.

105.458. 1. No member of any legislative or governing body of any political subdivision of the state shall:

(1) Perform any service for such political subdivision or any agency of the political subdivision for any consideration other than the compensation provided for the performance of his or her official duties, except as otherwise provided in this section; or

(2) Sell, rent or lease any property to the political subdivision or any agency of the political subdivision for consideration in excess of five hundred dollars per transaction or five thousand dollars per annum, or in the case of a school board five thousand dollars per annum, unless the transaction is made pursuant to an award on a contract let or a sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received; or

(3) Attempt, for any compensation other than the compensation provided for the performance of his or her official duties, to influence the decision of any agency of the political subdivision on any matter; except that, this provision shall not be construed to prohibit such person from participating for compensation in any adversary proceeding or in the preparation or filing of any public document or conference thereon.

2. No sole proprietorship, partnership, joint venture, or corporation in which any member of any legislative body of any political subdivision is the sole proprietor, a partner having more than a ten percent partnership interest, or a coparticipant or owner of in excess of ten percent of the outstanding shares of any class of stock, shall:

(1) Perform any service for the political subdivision or any agency of the political subdivision for any consideration in excess of five hundred dollars per transaction or five thousand dollars per annum, or in the case of a school board five thousand dollars per annum, unless the transaction is made pursuant to an award on a contract let after public notice and competitive bidding, provided that the bid or offer accepted is the lowest received;

(2) Sell, rent or lease any property to the political subdivision or any agency of the political subdivision where the consideration is in excess of five hundred dollars per transaction or five thousand dollars per annum, or in the case of a school board five thousand dollars per annum, unless the transaction is made pursuant to an award on a contract let or a sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received.

(L. 1978 H.B. 1610 § 6, A.L. 1985 H.B. 193, A.L. 1998 H.B. 1120, A.L. 2005 H.B. 577 merged with S.B. 306 merged with S.B. 307)



Section 105.461 Interest in measure, bill, or ordinance to be recorded--financial interest statement.

Interest in measure, bill, or ordinance to be recorded--financial interest statement.

105.461. 1. The governor, lieutenant governor, any member of the general assembly, or any member of the governing body of a political subdivision who has a substantial personal or private interest in any measure, bill, order or ordinance proposed or pending before the general assembly or such governing body, shall, before such official passes on the measure, bill, order or ordinance, file a written report of the nature of the interest with the chief clerk of the house of representatives or the secretary of the senate or clerk of such governing body and such statement shall be recorded in the appropriate journal or other record of proceedings of the governing body. The governor shall make the governor's written report along with the governor's approval or disapproval of any bill or act of the general assembly describing the nature of the interest and such report shall be recorded in the journal of the house of representatives or of the senate.

2. The governor, lieutenant governor, any member of the general assembly, or any member of the governing body of a political subdivision shall be deemed to have complied with the requirements of this section if such official has filed, at any time before the official passes on such measure, bill, order or ordinance, a financial interest statement pursuant to sections 105.483 to 105.492 which discloses the basis for the official's substantial personal or private interest or interests that the official may have therein. Any such person may amend the person's financial interest statement to disclose any subsequently acquired substantial interest at any time before the person passes on any measure, bill, order or ordinance, and shall be relieved of the provisions of subsection 1 of this section.

(L. 1991 S.B. 262 § 105.460, A.L. 1997 S.B. 16)



Section 105.462 Prohibited acts by persons with rulemaking authority--appearances--exceptions.

Prohibited acts by persons with rulemaking authority--appearances--exceptions.

105.462. 1. No member of any agency of the state or any political subdivision thereof who is empowered to adopt a rule or regulation, other than rules and regulations governing the internal affairs of the agency, or who is empowered to fix any rate, adopt zoning or land use planning regulations or plans, or who participates in or votes on the adoption of any such rule, regulation, rate or plan shall:

(1) Attempt to influence the decision or participate, directly or indirectly, in the decision of the agency in which he or she is a member when he or she knows the result of such decision may be the adoption of rates or zoning plans by the agency which may result in a direct financial gain or loss to him or her, to his or her spouse or a dependent child in his or her custody or to any business with which he or she is associated;

(2) Perform any service, during the time of his or her employment, for any person, firm or corporation for compensation other than the compensation provided for the performance of his or her official duties, if by the performance of the service he or she attempts to influence the decision of the agency of the state or political subdivision in which he or she is a member;

(3) Perform for one year after termination of his or her employment any service for compensation for any person, firm or corporation to influence the decision or action of the agency with which he or she served as a member; provided, however, that he or she may, after termination of his or her office or employment, perform such service for consideration in any adversary proceeding or in the preparation or filing of any public document or conference thereon unless he or she participated directly in that matter or in the receipt or analysis of that document while he or she was serving as a member.

2. No such member or any business with which such member is associated shall knowingly perform any service for, or sell, rent or lease any property to any person, firm or corporation which has participated in any proceeding in which the member adopted, participated in the adoption or voted on the adoption of any rate or zoning plan or the granting or revocation of any license during the preceding year and received therefor in excess of five hundred dollars per transaction or one thousand five hundred dollars per annum except on transactions pursuant to an award on contract let or of sale made after public notice and in the case of property other than real property, competitive bidding, provided that the bid or offer accepted is the lowest received.

(L. 1978 H.B. 1610 § 7, A.L. 1998 H.B. 1120)



Section 105.463 Appointment to board or commission, financial interest statement required.

Appointment to board or commission, financial interest statement required.

105.463. Within thirty days of submission of the person's name to the governor and in order to be an eligible nominee for appointment to a board or commission requiring senate confirmation, a nominee shall file a financial interest statement in the manner provided by section 105.485 and shall request a list of all political contributions and the name of the candidate or committee as defined in chapter 130, to which those contributions were made within the four-year period prior to such appointment, made by the nominee, from the ethics commission. The information shall be delivered to the nominee by the ethics commission. The nominee shall deliver the information to the president pro tem of the senate prior to confirmation.

(L. 2010 S.B. 844)

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.464 Prohibited acts by persons in judicial or quasi-judicial positions.

Prohibited acts by persons in judicial or quasi-judicial positions.

105.464. 1. No person serving in a judicial or quasi-judicial capacity shall participate in such capacity in any proceeding in which the person knows that a party is any of the following: the person or the person's great-grandparent, grandparent, parent, stepparent, guardian, foster parent, spouse, former spouse, child, stepchild, foster child, ward, niece, nephew, brother, sister, uncle, aunt, or cousin.

2. No provision in the section shall be construed to prohibit him from entering an order disqualifying himself or herself or transferring the matter to another court, body, or person for further proceedings.

(L. 1978 H.B. 1610 § 8, A.L. 1997 S.B. 16, A.L. 1999 S.B. 1, et al.)



Section 105.466 Exceptions to applicability of sections 105.450 to 105.458, 105.462 to 105.468, and 105.472 to 105.482.

Exceptions to applicability of sections 105.450 to 105.458, 105.462 to 105.468, and 105.472 to 105.482.

105.466. 1. No provision of sections 105.450 to 105.458, 105.462 to 105.468, and 105.472 to 105.482 shall be construed to prohibit any person from performing any ministerial act or any act required by order of a court or by law to be performed.

2. No provision of sections 105.450 to 105.458, 105.462 to 105.468, and 105.472 to 105.482 shall be construed to prohibit any person from communicating with the office of the attorney general or any prosecuting attorney or any attorney for any political subdivision concerning any prospective claim or complaint then under consideration not otherwise prohibited by law.

3. No provision of sections 105.450 to 105.458, 105.462 to 105.468, and 105.472 to 105.482 shall be construed to prohibit any person, firm or corporation from receiving compensation for property taken by the state or any political subdivision thereof under the power of eminent domain in accordance with the provisions of the constitution and the laws of the state.

(L. 1978 H.B. 1610 § 9)



Section 105.467 Discharge and discrimination prohibited, reasons--reinstatement.

Discharge and discrimination prohibited, reasons--reinstatement.

105.467. 1. A governmental body, state agency or appointing authority shall not discharge, threaten, or otherwise discriminate against a person or state employee acting on behalf of a person regarding compensation, terms, conditions, location, or privileges of employment because:

(1) The person or state employee acting on behalf of the person reports or is about to report, verbally or in writing, a violation or a suspected violation of sections 105.450 to 105.498; or

(2) A person or state employee acting on behalf of the person is requested by the commission to participate in an investigation, hearing, or inquiry held by the commission or any related court action. This subsection shall not apply to a person or state employee acting on behalf of a person who knowingly or recklessly makes a false report.

2. A person or state employee acting on behalf of a person who alleges a violation of subsection 1 of this section may bring a civil action for appropriate injunctive relief, or actual damages, or both.

3. A court, in rendering a judgment in an action brought pursuant to this section, shall order, as the court considers appropriate, reinstatement of the person or state employee acting on behalf of the person, the payment of back wages, full reinstatement of fringe benefits and seniority rights, actual damages, or any combination of these remedies. A court may also award such person all or a portion of the costs of litigation, including reasonable attorney's fees and witness fees, if the court determines that the award is appropriate.

(L. 1991 S.B. 262)



Section 105.470 Definitions.

Definitions.

105.470. As used in section 105.473, unless the context requires otherwise, the following words and terms mean:

(1) "Elected local government official lobbyist", any natural person employed specifically for the purpose of attempting to influence any action by a local government official elected in a county, city, town, or village with an annual operating budget of over ten million dollars;

(2) "Executive lobbyist", any natural person who acts for the purpose of attempting to influence any action by the executive branch of government or by any elected or appointed official, employee, department, division, agency or board or commission thereof and in connection with such activity, meets the requirements of any one or more of the following:

(a) Is acting in the ordinary course of employment on behalf of or for the benefit of such person's employer; or

(b) Is engaged for pay or for any valuable consideration for the purpose of performing such activity; or

(c) Is designated to act as a lobbyist by any person, business entity, governmental entity, religious organization, nonprofit corporation, association or other entity; or

(d) Makes total expenditures of fifty dollars or more during the twelve-month period beginning January first and ending December thirty-first for the benefit of one or more public officials or one or more employees of the executive branch of state government in connection with such activity.

An "executive lobbyist" shall not include a member of the general assembly, an elected state official, or any other person solely due to such person's participation in any of the following activities:

a. Appearing or inquiring in regard to a complaint, citation, summons, adversary proceeding, or contested case before a state board, commission, department, division or agency of the executive branch of government or any elected or appointed officer or employee thereof;

b. Preparing, filing or inquiring, or responding to any audit, regarding any tax return, any public document, permit or contract, any application for any permit or license or certificate, or any document required or requested to be filed with the state or a political subdivision;

c. Selling of goods or services to be paid for by public funds, provided that such person is attempting to influence only the person authorized to authorize or enter into a contract to purchase the goods or services being offered for sale;

d. Participating in public hearings or public proceedings on rules, grants, or other matters;

e. Responding to any request for information made by any public official or employee of the executive branch of government;

f. Preparing or publication of an editorial, a newsletter, newspaper, magazine, radio or television broadcast, or similar news medium, whether print or electronic;

g. Acting within the scope of employment by the general assembly, or acting within the scope of employment by the executive branch of government when acting with respect to the department, division, board, commission, agency or elected state officer by which such person is employed, or with respect to any duty or authority imposed by law to perform any action in conjunction with any other public official or state employee; or

h. Testifying as a witness before a state board, commission or agency of the executive branch;

(3) "Expenditure", any payment made or charge, expense, cost, debt or bill incurred; any gift, honorarium or item of value bestowed including any food or beverage; any price, charge or fee which is waived, forgiven, reduced or indefinitely delayed; any loan or debt which is cancelled, reduced or otherwise forgiven; the transfer of any item with a reasonably discernible cost or fair market value from one person to another or provision of any service or granting of any opportunity for which a charge is customarily made, without charge or for a reduced charge; except that the term "expenditure" shall not include the following:

(a) Any item, service or thing of value transferred to any person within the third degree of consanguinity of the transferor which is unrelated to any activity of the transferor as a lobbyist;

(b) Informational material such as books, reports, pamphlets, calendars or periodicals informing a public official regarding such person's official duties, or souvenirs or mementos valued at less than ten dollars;

(c) Contributions to the public official's campaign committee or candidate committee which are reported pursuant to the provisions of chapter 130;

(d) Any loan made or other credit accommodations granted or other payments made by any person or entity which extends credit or makes loan accommodations or such payments in the regular ordinary scope and course of business, provided that such are extended, made or granted in the ordinary course of such person's or entity's business to persons who are not public officials;

(e) Any item, service or thing of de minimis value offered to the general public, whether or not the recipient is a public official or a staff member, employee, spouse or dependent child of a public official, and only if the grant of the item, service or thing of de minimis value is not motivated in any way by the recipient's status as a public official or staff member, employee, spouse or dependent child of a public official;

(f) The transfer of any item, provision of any service or granting of any opportunity with a reasonably discernible cost or fair market value when such item, service or opportunity is necessary for a public official or employee to perform his or her duty in his or her official capacity, including but not limited to entrance fees to any sporting event, museum, or other venue when the official or employee is participating in a ceremony, public presentation or official meeting therein;

(g) Any payment, gift, compensation, fee, expenditure or anything of value which is bestowed upon or given to any public official or a staff member, employee, spouse or dependent child of a public official when it is compensation for employment or given as an employment benefit and when such employment is in addition to their employment as a public official;

(4) "Judicial lobbyist", any natural person who acts for the purpose of attempting to influence any purchasing decision by the judicial branch of government or by any elected or appointed official or any employee thereof and in connection with such activity, meets the requirements of any one or more of the following:

(a) Is acting in the ordinary course of employment which primary purpose is to influence the judiciary in its purchasing decisions on a regular basis on behalf of or for the benefit of such person's employer, except that this shall not apply to any person who engages in lobbying on an occasional basis only and not as a regular pattern of conduct; or

(b) Is engaged for pay or for any valuable consideration for the purpose of performing such activity; or

(c) Is designated to act as a lobbyist by any person, business entity, governmental entity, religious organization, nonprofit corporation or association; or

(d) Makes total expenditures of fifty dollars or more during the twelve-month period beginning January first and ending December thirty-first for the benefit of one or more public officials or one or more employees of the judicial branch of state government in connection with attempting to influence such purchasing decisions by the judiciary.

A "judicial lobbyist" shall not include a member of the general assembly, an elected state official, or any other person solely due to such person's participation in any of the following activities:

a. Appearing or inquiring in regard to a complaint, citation, summons, adversary proceeding, or contested case before a state court;

b. Participating in public hearings or public proceedings on rules, grants, or other matters;

c. Responding to any request for information made by any judge or employee of the judicial branch of government;

d. Preparing, distributing or publication of an editorial, a newsletter, newspaper, magazine, radio or television broadcast, or similar news medium, whether print or electronic; or

e. Acting within the scope of employment by the general assembly, or acting within the scope of employment by the executive branch of government when acting with respect to the department, division, board, commission, agency or elected state officer by which such person is employed, or with respect to any duty or authority imposed by law to perform any action in conjunction with any other public official or state employee;

(5) "Legislative lobbyist", any natural person who acts for the purpose of attempting to influence the taking, passage, amendment, delay or defeat of any official action on any bill, resolution, amendment, nomination, appointment, report or any other action or any other matter pending or proposed in a legislative committee in either house of the general assembly, or in any matter which may be the subject of action by the general assembly and in connection with such activity, meets the requirements of any one or more of the following:

(a) Is acting in the ordinary course of employment, which primary purpose is to influence legislation on a regular basis, on behalf of or for the benefit of such person's employer, except that this shall not apply to any person who engages in lobbying on an occasional basis only and not as a regular pattern of conduct; or

(b) Is engaged for pay or for any valuable consideration for the purpose of performing such activity; or

(c) Is designated to act as a lobbyist by any person, business entity, governmental entity, religious organization, nonprofit corporation, association or other entity; or

(d) Makes total expenditures of fifty dollars or more during the twelve-month period beginning January first and ending December thirty-first for the benefit of one or more public officials or one or more employees of the legislative branch of state government in connection with such activity.

A "legislative lobbyist" shall include an attorney at law engaged in activities on behalf of any person unless excluded by any of the following exceptions. A "legislative lobbyist" shall not include any member of the general assembly, an elected state official, or any other person solely due to such person's participation in any of the following activities:

a. Responding to any request for information made by any public official or employee of the legislative branch of government;

b. Preparing or publication of an editorial, a newsletter, newspaper, magazine, radio or television broadcast, or similar news medium, whether print or electronic;

c. Acting within the scope of employment of the legislative branch of government when acting with respect to the general assembly or any member thereof;

d. Testifying as a witness before the general assembly or any committee thereof;

(6) "Lobbyist", any natural person defined as an executive lobbyist, judicial lobbyist, elected local government official lobbyist, or a legislative lobbyist;

(7) "Lobbyist principal", any person, business entity, governmental entity, religious organization, nonprofit corporation or association who employs, contracts for pay or otherwise compensates a lobbyist;

(8) "Public official", any member or member-elect of the general assembly, judge or judicial officer, or any other person holding an elective office of state government or any agency head, department director or division director of state government or any member of any state board or commission and any designated decision-making public servant designated by persons described in this subdivision.

(L. 1965 p. 229 § 3, A.L. 1975 H.B. 20, et al., A.L. 1990 H.B. 1650 & 1565, A.L. 1991 S.B. 262, A.L. 1994 S.B. 650, A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900)

Effective 1-01-07



Section 105.472 Violation of law--complaint--oath.

Violation of law--complaint--oath.

105.472. All complaints against lobbyists, elected or appointed officials, including judges, or employees of the state or any political subdivision thereof shall be made in writing to the Missouri ethics commission. The complaints shall name the person allegedly violating the provisions of sections 105.450 to 105.482, the nature of the violation and the date of the commission of the violation and shall be signed by the complainant and shall contain the complainant's statement under oath that the complainant believes, to the best of the complainant's knowledge, the truthfulness of the statements contained therein.

(L. 1978 H.B. 1610 § 11, A.L. 1990 H.B. 1650 & 1565, A.L. 1997 S.B. 16)



Section 105.473 Duties of lobbyist--report required, contents--exception--penalties--supersession of local ordinances or charters.

Duties of lobbyist--report required, contents--exception--penalties--supersession of local ordinances or charters.

105.473. 1. Each lobbyist shall, not later than January fifth of each year or five days after beginning any activities as a lobbyist, file standardized registration forms, verified by a written declaration that it is made under the penalties of perjury, along with a filing fee of ten dollars, with the commission. The forms shall include the lobbyist's name and business address, the name and address of all persons such lobbyist employs for lobbying purposes, the name and address of each lobbyist principal by whom such lobbyist is employed or in whose interest such lobbyist appears or works. The commission shall maintain files on all lobbyists' filings, which shall be open to the public. Each lobbyist shall file an updating statement under oath within one week of any addition, deletion, or change in the lobbyist's employment or representation. The filing fee shall be deposited to the general revenue fund of the state. The lobbyist principal or a lobbyist employing another person for lobbying purposes may notify the commission that a judicial, executive or legislative lobbyist is no longer authorized to lobby for the principal or the lobbyist and should be removed from the commission's files.

2. Each person shall, before giving testimony before any committee of the general assembly, give to the secretary of such committee such person's name and address and the identity of any lobbyist or organization, if any, on whose behalf such person appears. A person who is not a lobbyist as defined in section 105.470 shall not be required to give such person's address if the committee determines that the giving of such address would endanger the person's physical health.

3. (1) During any period of time in which a lobbyist continues to act as an executive lobbyist, judicial lobbyist, legislative lobbyist, or elected local government official lobbyist, the lobbyist shall file with the commission on standardized forms prescribed by the commission monthly reports which shall be due at the close of business on the tenth day of the following month;

(2) Each report filed pursuant to this subsection shall include a statement, verified by a written declaration that it is made under the penalties of perjury, setting forth the following:

(a) The total of all expenditures by the lobbyist or his or her lobbyist principals made on behalf of all public officials, their staffs and employees, and their spouses and dependent children, which expenditures shall be separated into at least the following categories by the executive branch, judicial branch and legislative branch of government: printing and publication expenses; media and other advertising expenses; travel; the time, venue, and nature of any entertainment; honoraria; meals, food and beverages; and gifts;

(b) The total of all expenditures by the lobbyist or his or her lobbyist principals made on behalf of all elected local government officials, their staffs and employees, and their spouses and children. Such expenditures shall be separated into at least the following categories: printing and publication expenses; media and other advertising expenses; travel; the time, venue, and nature of any entertainment; honoraria; meals; food and beverages; and gifts;

(c) An itemized listing of the name of the recipient and the nature and amount of each expenditure by the lobbyist or his or her lobbyist principal, including a service or anything of value, for all expenditures made during any reporting period, paid or provided to or for a public official or elected local government official, such official's staff, employees, spouse or dependent children;

(d) The total of all expenditures made by a lobbyist or lobbyist principal for occasions and the identity of the group invited, the date, location, and description of the occasion and the amount of the expenditure for each occasion when any of the following are invited in writing:

a. All members of the senate, which may or may not include senate staff and employees under the direct supervision of a state senator;

b. All members of the house of representatives, which may or may not include house staff and employees under the direct supervision of a state representative;

c. All members of a joint committee of the general assembly or a standing committee of either the house of representatives or senate, which may or may not include joint and standing committee staff;

d. All members of a caucus of the majority party of the house of representatives, minority party of the house of representatives, majority party of the senate, or minority party of the senate;

e. All statewide officials, which may or may not include the staff and employees under the direct supervision of the statewide official;

(e) Any expenditure made on behalf of a public official, an elected local government official or such official's staff, employees, spouse or dependent children, if such expenditure is solicited by such official, the official's staff, employees, or spouse or dependent children, from the lobbyist or his or her lobbyist principals and the name of such person or persons, except any expenditures made to any not-for-profit corporation, charitable, fraternal or civic organization or other association formed to provide for good in the order of benevolence and except for any expenditure reported under paragraph (d) of this subdivision;

(f) A statement detailing any direct business relationship or association or partnership the lobbyist has with any public official or elected local government official. The reports required by this subdivision shall cover the time periods since the filing of the last report or since the lobbyist's employment or representation began, whichever is most recent.

4. No expenditure reported pursuant to this section shall include any amount expended by a lobbyist or lobbyist principal on himself or herself. All expenditures disclosed pursuant to this section shall be valued on the report at the actual amount of the payment made, or the charge, expense, cost, or obligation, debt or bill incurred by the lobbyist or the person the lobbyist represents. Whenever a lobbyist principal employs more than one lobbyist, expenditures of the lobbyist principal shall not be reported by each lobbyist, but shall be reported by one of such lobbyists. No expenditure shall be made on behalf of a state senator or state representative, or such public official's staff, employees, spouse, or dependent children for travel or lodging outside the state of Missouri unless such travel or lodging was approved prior to the date of the expenditure by the administration and accounts committee of the house or the administration committee of the senate.

5. Any lobbyist principal shall provide in a timely fashion whatever information is reasonably requested by the lobbyist principal's lobbyist for use in filing the reports required by this section.

6. All information required to be filed pursuant to the provisions of this section with the commission shall be kept available by the executive director of the commission at all times open to the public for inspection and copying for a reasonable fee for a period of five years from the date when such information was filed.

7. No person shall knowingly employ any person who is required to register as a registered lobbyist but is not registered pursuant to this section. Any person who knowingly violates this subsection shall be subject to a civil penalty in an amount of not more than ten thousand dollars for each violation. Such civil penalties shall be collected by action filed by the commission.

8. Any lobbyist found to knowingly omit, conceal, or falsify in any manner information required pursuant to this section shall be guilty of a class A misdemeanor.

9. The prosecuting attorney of Cole County shall be reimbursed only out of funds specifically appropriated by the general assembly for investigations and prosecutions for violations of this section.

10. Any public official or other person whose name appears in any lobbyist report filed pursuant to this section who contests the accuracy of the portion of the report applicable to such person may petition the commission for an audit of such report and shall state in writing in such petition the specific disagreement with the contents of such report. The commission shall investigate such allegations in the manner described in section 105.959. If the commission determines that the contents of such report are incorrect, incomplete or erroneous, it shall enter an order requiring filing of an amended or corrected report.

11. The commission shall provide a report listing the total spent by a lobbyist for the month and year to any member or member-elect of the general assembly, judge or judicial officer, or any other person holding an elective office of state government or any elected local government official on or before the twentieth day of each month. For the purpose of providing accurate information to the public, the commission shall not publish information in either written or electronic form for ten working days after providing the report pursuant to this subsection. The commission shall not release any portion of the lobbyist report if the accuracy of the report has been questioned pursuant to subsection 10 of this section unless it is conspicuously marked "Under Review".

12. Each lobbyist or lobbyist principal by whom the lobbyist was employed, or in whose behalf the lobbyist acted, shall provide a general description of the proposed legislation or action by the executive branch or judicial branch which the lobbyist or lobbyist principal supported or opposed. This information shall be supplied to the commission on March fifteenth and May thirtieth of each year.

13. The provisions of this section shall supersede any contradicting ordinances or charter provisions.

(L. 1997 S.B. 16, A.L. 1998 H.B. 927, A.L. 1999 S.B. 31 & 285, A.L. 2006 H.B. 1900, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Duties of lobbyist--report required, contents--exception--penalties--supersession of local ordinances or charters.

105.473. 1. Each lobbyist shall, not later than January fifth of each year or five days after beginning any activities as a lobbyist, file standardized registration forms, verified by a written declaration that it is made under the penalties of perjury, along with a filing fee of ten dollars, with the commission. The forms shall include the lobbyist's name and business address, the name and address of all persons such lobbyist employs for lobbying purposes, the name and address of each lobbyist principal by whom such lobbyist is employed or in whose interest such lobbyist appears or works. The commission shall maintain files on all lobbyists' filings, which shall be open to the public. Each lobbyist shall file an updating statement under oath within one week of any addition, deletion, or change in the lobbyist's employment or representation. The filing fee shall be deposited to the general revenue fund of the state. The lobbyist principal or a lobbyist employing another person for lobbying purposes may notify the commission that a judicial, executive or legislative lobbyist is no longer authorized to lobby for the principal or the lobbyist and should be removed from the commission's files.

2. Each person shall, before giving testimony before any committee of the general assembly, give to the secretary of such committee such person's name and address and the identity of any lobbyist or organization, if any, on whose behalf such person appears. A person who is not a lobbyist as defined in section 105.470 shall not be required to give such person's address if the committee determines that the giving of such address would endanger the person's physical health.

3. (1) During any period of time in which a lobbyist continues to act as an executive lobbyist, judicial lobbyist, legislative lobbyist, or elected local government official lobbyist, the lobbyist shall file with the commission on standardized forms prescribed by the commission monthly reports which shall be due at the close of business on the tenth day of the following month;

(2) Each report filed pursuant to this subsection shall include a statement, verified by a written declaration that it is made under the penalties of perjury, setting forth the following:

(a) The total of all expenditures by the lobbyist or his or her lobbyist principals made on behalf of all public officials, their staffs and employees, and their spouses and dependent children, which expenditures shall be separated into at least the following categories by the executive branch, judicial branch and legislative branch of government: printing and publication expenses; media and other advertising expenses; travel; the time, venue, and nature of any entertainment; honoraria; meals, food and beverages; and gifts;

(b) The total of all expenditures by the lobbyist or his or her lobbyist principals made on behalf of all elected local government officials, their staffs and employees, and their spouses and children. Such expenditures shall be separated into at least the following categories: printing and publication expenses; media and other advertising expenses; travel; the time, venue, and nature of any entertainment; honoraria; meals; food and beverages; and gifts;

(c) An itemized listing of the name of the recipient and the nature and amount of each expenditure by the lobbyist or his or her lobbyist principal, including a service or anything of value, for all expenditures made during any reporting period, paid or provided to or for a public official or elected local government official, such official's staff, employees, spouse or dependent children;

(d) The total of all expenditures made by a lobbyist or lobbyist principal for occasions and the identity of the group invited, the date and description of the occasion and the amount of the expenditure for each occasion when any of the following are invited in writing:

a. All members of the senate;

b. All members of the house of representatives;

c. All members of a joint committee of the general assembly or a standing committee of either the house of representatives or senate; or

d. All members of a caucus of the majority party of the house of representatives, minority party of the house of representatives, majority party of the senate, or minority party of the senate;

(e) Any expenditure made on behalf of a public official, an elected local government official or such official's staff, employees, spouse or dependent children, if such expenditure is solicited by such official, the official's staff, employees, or spouse or dependent children, from the lobbyist or his or her lobbyist principals and the name of such person or persons, except any expenditures made to any not-for-profit corporation, charitable, fraternal or civic organization or other association formed to provide for good in the order of benevolence;

(f) A statement detailing any direct business relationship or association or partnership the lobbyist has with any public official or elected local government official.

The reports required by this subdivision shall cover the time periods since the filing of the last report or since the lobbyist's employment or representation began, whichever is most recent.

4. No expenditure reported pursuant to this section shall include any amount expended by a lobbyist or lobbyist principal on himself or herself. All expenditures disclosed pursuant to this section shall be valued on the report at the actual amount of the payment made, or the charge, expense, cost, or obligation, debt or bill incurred by the lobbyist or the person the lobbyist represents. Whenever a lobbyist principal employs more than one lobbyist, expenditures of the lobbyist principal shall not be reported by each lobbyist, but shall be reported by one of such lobbyists. No expenditure shall be made on behalf of a state senator or state representative, or such public official's staff, employees, spouse, or dependent children for travel or lodging outside the state of Missouri unless such travel or lodging was approved prior to the date of the expenditure by the administration and accounts committee of the house or the administration committee of the senate.

5. Any lobbyist principal shall provide in a timely fashion whatever information is reasonably requested by the lobbyist principal's lobbyist for use in filing the reports required by this section.

6. All information required to be filed pursuant to the provisions of this section with the commission shall be kept available by the executive director of the commission at all times open to the public for inspection and copying for a reasonable fee for a period of five years from the date when such information was filed.

7. No person shall knowingly employ any person who is required to register as a registered lobbyist but is not registered pursuant to this section. Any person who knowingly violates this subsection shall be subject to a civil penalty in an amount of not more than ten thousand dollars for each violation. Such civil penalties shall be collected by action filed by the commission.

8. No lobbyist shall knowingly omit, conceal, or falsify in any manner information required pursuant to this section.

9. The prosecuting attorney of Cole County shall be reimbursed only out of funds specifically appropriated by the general assembly for investigations and prosecutions for violations of this section.

10. Any public official or other person whose name appears in any lobbyist report filed pursuant to this section who contests the accuracy of the portion of the report applicable to such person may petition the commission for an audit of such report and shall state in writing in such petition the specific disagreement with the contents of such report. The commission shall investigate such allegations in the manner described in section 105.959. If the commission determines that the contents of such report are incorrect, incomplete or erroneous, it shall enter an order requiring filing of an amended or corrected report.

11. The commission shall provide a report listing the total spent by a lobbyist for the month and year to any member or member-elect of the general assembly, judge or judicial officer, or any other person holding an elective office of state government or any elected local government official on or before the twentieth day of each month. For the purpose of providing accurate information to the public, the commission shall not publish information in either written or electronic form for ten working days after providing the report pursuant to this subsection. The commission shall not release any portion of the lobbyist report if the accuracy of the report has been questioned pursuant to subsection 10 of this section unless it is conspicuously marked "Under Review".

12. Each lobbyist or lobbyist principal by whom the lobbyist was employed, or in whose behalf the lobbyist acted, shall provide a general description of the proposed legislation or action by the executive branch or judicial branch which the lobbyist or lobbyist principal supported or opposed. This information shall be supplied to the commission on March fifteenth and May thirtieth of each year.

13. The provisions of this section shall supersede any contradicting ordinances or charter provisions.

(L. 1997 S.B. 16, A.L. 1998 H.B. 927, A.L. 1999 S.B. 31 & 285, A.L. 2006 H.B. 1900)

Effective 1-1-07

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.475 Lobbyist exceptions.

Lobbyist exceptions.

105.475. 1. The provisions of sections 105.470 to 105.473 shall not apply to any public official or a staff member, employee, spouse or dependent child of a public official when employed by a lobbyist principal and who is acting on behalf of the lobbyist principal in their employment, except if such person's employment is as a lobbyist for the lobbyist principal.

2. The provisions of sections 105.470 to 105.473 shall not apply to any member of a union who is acting in either an employment capacity or contractual capacity in association with the union, except if such person's employment or contractual capacity is as a lobbyist for the union.

(L. 1997 S.B. 16)



Section 105.476 Applicability of other provisions of law--additional standards.

Applicability of other provisions of law--additional standards.

105.476. Nothing in sections 105.450 to 105.498 shall be interpreted as exempting any individual from applicable provisions of any other laws of this state or the provisions of any charter or ordinance of other political subdivisions in the state, and nothing in sections 105.450 to 105.498 shall prohibit any political subdivision from establishing additional or more stringent requirements than those specified in sections 105.450 to 105.498.

(L. 1978 H.B. 1610 § 13, A.L. 1990 H.B. 1650 & 1565, A.L. 1991 S.B. 262)



Section 105.477 Electronic filing, lobbying reports--information to be made available, to whom--internet website connection, when.

Electronic filing, lobbying reports--information to be made available, to whom--internet website connection, when.

105.477. 1. The commission shall supply an electronic reporting system which shall be used by all lobbyists registered with the ethics commission for filing by electronic format prescribed by the commission. The electronic reporting system shall be able to operate using either the Windows or Macintosh operating environment with minimum standards set by the commission.

2. The commission shall have the appropriate software and hardware in place by January 1, 2003, for acceptance of reports electronically. The commission shall make this information available via an internet website connection by no later than January 1, 2004.

3. All lobbyists shall file expenditure reports required by the commission electronically as prescribed by the commission. In addition, lobbyists shall file a signed form prescribed by the commission which verifies the information filed electronically within five working days; except that, when a means becomes available which will allow a verifiable electronic signature, the commission may accept this in lieu of a signed form.

4. All records that are in electronic format, not otherwise closed by law, shall be available in electronic format to the public. The commission shall maintain and provide for public inspection a listing of all reports, with a complete description for each field contained on the report, that has been used to extract information from their database files. The commission shall develop a report or reports which contain every field in each database.

5. Annually, the commission shall provide to the general assembly at no cost a complete copy of information contained in the commission's electronic reporting system database files. The information shall be copied onto a medium specified by the general assembly. Such information shall not contain records otherwise closed by law. It is the intent of the general assembly to provide open access to the commission's records. The commission shall make every reasonable effort to comply with requests for information and shall take a liberal interpretation when considering such requests. Priority shall be given to public requests for reports identifying lobbyist or lobbyist principal expenditures per individual legislator.

(L. 1997 S.B. 16, A.L. 2002 H.B. 1840)



Section 105.478 Penalty.

Penalty.

105.478. Any person guilty of knowingly violating any of the provisions of sections 105.450 to 105.498 shall be punished as follows:

(1) For the first offense, such person is guilty of a class B misdemeanor;

(2) For the second and subsequent offenses, such person is guilty of a class D felony.

(L. 1978 H.B. 1610 § 14, A.L. 1990 H.B. 1650 & 1565, A.L. 1991 S.B. 262)



Section 105.482 Severability.

Severability.

105.482. It is the intent of the legislature that sections 105.450 to 105.482 be severable as noted in section 1.140. In the event that any provision of sections 105.450 to 105.482 be declared invalid under the Constitution of the United States or the Constitution of the State of Missouri, it is the intent of the legislature that the remaining provisions of sections 105.450 to 105.482 remain in force and effect as far as they are capable of being carried into execution as intended by the legislature.

(L. 1978 H.B. 1610 § 15, A.L. 1990 H.B. 1650 & 1565)

Effective 1-1-91



Section 105.483 Financial interest statements--who shall file, exception.

Financial interest statements--who shall file, exception.

105.483. Each of the following persons shall be required to file a financial interest statement:

(1) Associate circuit judges, circuit court judges, judges of the courts of appeals and of the supreme court, and candidates for any such office;

(2) Persons holding an elective office of the state, whether by election or appointment, and candidates for such elective office, except those running for or serving as county committee members for a political party pursuant to section 115.609 or section 115.611;

(3) The principal administrative or deputy officers or assistants serving the governor, lieutenant governor, secretary of state, state treasurer, state auditor and attorney general, which officers shall be designated by the respective elected state official;

(4) The members of each board or commission and the chief executive officer of each public entity created pursuant to the constitution or interstate compact or agreement and the members of each board of regents or curators and the chancellor or president of each state institution of higher education;

(5) The director and each assistant deputy director and the general counsel and the chief purchasing officer of each department, division and agency of state government;

(6) Any official or employee of the state authorized by law to promulgate rules and regulations or authorized by law to vote on the adoption of rules and regulations;

(7) Any member of a board or commission created by interstate compact or agreement, including the executive director and any Missouri resident who is a member of the bi-state development agency created pursuant to sections 70.370 to 70.440*;

(8) Any board member of a metropolitan sewer district authorized under section 30(a) of article VI of the state constitution;

(9) Any member of a commission appointed or operating pursuant to sections 64.650 to 64.950, sections 67.650 to 67.658, or sections 70.840 to 70.859;

(10) The members, the chief executive officer and the chief purchasing officer of each board or commission which enters into or approves contracts for the expenditure of state funds;

(11) Each elected official, candidate for elective office, the chief administrative officer, the chief purchasing officer and the general counsel, if employed full time, of each political subdivision with an annual operating budget in excess of one million dollars, and each official or employee of a political subdivision who is authorized by the governing body of the political subdivision to promulgate rules and regulations with the force of law or to vote on the adoption of rules and regulations with the force of law; unless the political subdivision adopts an ordinance, order or resolution pursuant to subsection 4 of section 105.485;

(12) Any person who is designated as a decision-making public servant by any of the officials or entities listed in subdivision (6) of section 105.450.

(L. 1990 H.B. 1650 & 1565 § 1, A.L. 1991 S.B. 262, A.L. 1996 H.B. 846, A.L. 1997 S.B. 16)

*Section 70.440 was repealed by H.B. 1248 & 1048, 1994.



Section 105.485 Financial interest statements--form--contents--political subdivisions, compliance.

Financial interest statements--form--contents--political subdivisions, compliance.

105.485. 1. Each financial interest statement required by sections 105.483 to 105.492 shall be on a form prescribed by the commission and shall be signed and verified by a written declaration that it is made under penalties of perjury; provided, however, the form shall not seek information which is not specifically required by sections 105.483 to 105.492.

2. Each person required to file a financial interest statement pursuant to subdivisions (1) to (12) of section 105.483 shall file the following information for himself, his spouse and dependent children at any time during the period covered by the statement, whether singularly or collectively; provided, however, that said person, if he does not know and his spouse will not divulge any information required to be reported by this section concerning the financial interest of his spouse, shall state on his financial interest statement that he has disclosed that information known to him and that his spouse has refused or failed to provide other information upon his bona fide request, and such statement shall be deemed to satisfy the requirements of this section for such financial interest of his spouse; and provided further if the spouse of any person required to file a financial interest statement is also required by section 105.483 to file a financial interest statement, the financial interest statement filed by each need not disclose the financial interest of the other, provided that each financial interest statement shall state that the spouse of the person has filed a separate financial interest statement and the name under which the statement was filed:

(1) The name and address of each of the employers of such person from whom income of one thousand dollars or more was received during the year covered by the statement;

(2) The name and address of each sole proprietorship which he owned; the name, address and the general nature of the business conducted of each general partnership and joint venture in which he was a partner or participant; the name and address of each partner or coparticipant for each partnership or joint venture unless such names and addresses are filed by the partnership or joint venture with the secretary of state; the name, address and general nature of the business conducted of any closely held corporation or limited partnership in which the person owned ten percent or more of any class of the outstanding stock or limited partners' units; and the name of any publicly traded corporation or limited partnership which is listed on a regulated stock exchange or automated quotation system in which the person owned two percent or more of any class of outstanding stock, limited partnership units or other equity interests;

(3) The name and address of any other source not reported pursuant to subdivisions (1) and (2) and subdivisions (4) to (9) of this subsection from which such person received one thousand dollars or more of income during the year covered by the statement, including, but not limited to, any income otherwise required to be reported on any tax return such person is required by law to file; except that only the name of any publicly traded corporation or limited partnership which is listed on a regulated stock exchange or automated quotation system need be reported pursuant to this subdivision;

(4) The location by county, the subclassification for property tax assessment purposes, the approximate size and a description of the major improvements and use for each parcel of real property in the state, other than the individual's personal residence, having a fair market value of ten thousand dollars or more in which such person held a vested interest including a leasehold for a term of ten years or longer, and, if the property was transferred during the year covered by the statement, the name and address of the persons furnishing or receiving consideration for such transfer;

(5) The name and address of each entity in which such person owned stock, bonds or other equity interest with a value in excess of ten thousand dollars; except that, if the entity is a corporation listed on a regulated stock exchange, only the name of the corporation need be listed; and provided that any member of any board or commission of the state or any political subdivision who does not receive any compensation for his services to the state or political subdivision other than reimbursement for his actual expenses or a per diem allowance as prescribed by law for each day of such service need not report interests in publicly traded corporations or limited partnerships which are listed on a regulated stock exchange or automated quotation system pursuant to this subdivision; and provided further that the provisions of this subdivision shall not require reporting of any interest in any qualified plan or annuity pursuant to the Employees' Retirement Income Security Act;

(6) The name and address of each corporation for which such person served in the capacity of a director, officer or receiver;

(7) The name and address of each not-for-profit corporation and each association, organization, or union, whether incorporated or not, except not-for-profit corporations formed to provide church services, fraternal organizations or service clubs from which the officer or employee draws no remuneration, in which such person was an officer, director, employee or trustee at any time during the year covered by the statement, and for each such organization, a general description of the nature and purpose of the organization;

(8) The name and address of each source from which such person received a gift or gifts, or honorarium or honoraria in excess of two hundred dollars in value per source during the year covered by the statement other than gifts from persons within the third degree of consanguinity or affinity of the person filing the financial interest statement. For the purposes of this section, a "gift" shall not be construed to mean political contributions otherwise required to be reported by law or hospitality such as food, beverages or admissions to social, art, or sporting events or the like, or informational material. For the purposes of this section, a "gift" shall include gifts to or by creditors of the individual for the purpose of cancelling, reducing or otherwise forgiving the indebtedness of the individual to that creditor;

(9) The lodging and travel expenses provided by any third person for expenses incurred outside the state of Missouri whether by gift or in relation to the duties of office of such official, except that such statement shall not include travel or lodging expenses:

(a) Paid in the ordinary course of business for businesses described in subdivisions (1), (2), (5) and (6) of this subsection which are related to the duties of office of such official; or

(b) For which the official may be reimbursed as provided by law; or

(c) Paid by persons related by the third degree of consanguinity or affinity to the person filing the statement; or

(d) Expenses which are reported by the campaign committee or candidate committee of the person filing the statement pursuant to the provisions of chapter 130; or

(e) Paid for purely personal purposes which are not related to the person's official duties by a third person who is not a lobbyist, a lobbyist principal or member, or officer or director of a member, of any association or entity which employs a lobbyist. The statement shall include the name and address of such person who paid the expenses, the date such expenses were incurred, the amount incurred, the location of the travel and lodging, and the nature of the services rendered or reason for the expenses;

(10) The assets in any revocable trust of which the individual is the settlor if such assets would otherwise be required to be reported under this section;

(11) The name, position and relationship of any relative within the first degree of consanguinity or affinity to any other person who:

(a) Is employed by the state of Missouri, by a political subdivision of the state or special district, as defined in section 115.013, of the state of Missouri;

(b) Is a lobbyist; or

(c) Is a fee agent of the department of revenue;

(12) The name and address of each campaign committee, political party committee, candidate committee, or political action committee for which such person or any corporation listed on such person's financial interest statement received payment; and

(13) For members of the general assembly or any statewide elected public official, their spouses, and their dependent children, whether any state tax credits were claimed on the member's, spouse's, or dependent child's most recent state income tax return.

3. For the purposes of subdivisions (1), (2) and (3) of subsection 2 of this section, an individual shall be deemed to have received a salary from his employer or income from any source at the time when he shall receive a negotiable instrument whether or not payable at a later date and at the time when under the practice of his employer or the terms of an agreement he has earned or is entitled to anything of actual value whether or not delivery of the value is deferred or right to it has vested. The term income as used in this section shall have the same meaning as provided in the Internal Revenue Code of 1986, and amendments thereto, as the same may be or becomes effective, at any time or from time to time for the taxable year, provided that income shall not be considered received or earned for purposes of this section from a partnership or sole proprietorship until such income is converted from business to personal use.

4. Each official, officer or employee or candidate of any political subdivision described in subdivision (11) of section 105.483 shall be required to file a financial interest statement as required by subsection 2 of this section, unless the political subdivision biennially adopts an ordinance, order or resolution at an open meeting by September fifteenth of the preceding year, which establishes and makes public its own method of disclosing potential conflicts of interest and substantial interests and therefore excludes the political subdivision or district and its officers and employees from the requirements of subsection 2 of this section. A certified copy of the ordinance, order or resolution shall be sent to the commission within ten days of its adoption. The commission shall assist any political subdivision in developing forms to complete the requirements of this subsection. The ordinance, order or resolution shall contain, at a minimum, the following requirements with respect to disclosure of substantial interests:

(1) Disclosure in writing of the following described transactions, if any such transactions were engaged in during the calendar year:

(a) For such person, and all persons within the first degree of consanguinity or affinity of such person, the date and the identities of the parties to each transaction with a total value in excess of five hundred dollars, if any, that such person had with the political subdivision, other than compensation received as an employee or payment of any tax, fee or penalty due to the political subdivision, and other than transfers for no consideration to the political subdivision;

(b) The date and the identities of the parties to each transaction known to the person with a total value in excess of five hundred dollars, if any, that any business entity in which such person had a substantial interest, had with the political subdivision, other than payment of any tax, fee or penalty due to the political subdivision or transactions involving payment for providing utility service to the political subdivision, and other than transfers for no consideration to the political subdivision;

(2) The chief administrative officer and chief purchasing officer of such political subdivision shall disclose in writing the information described in subdivisions (1), (2) and (6) of subsection 2 of this section;

(3) Disclosure of such other financial interests applicable to officials, officers and employees of the political subdivision, as may be required by the ordinance or resolution;

(4) Duplicate disclosure reports made pursuant to this subsection shall be filed with the commission and the governing body of the political subdivision. The clerk of such governing body shall maintain such disclosure reports available for public inspection and copying during normal business hours.

(L. 1990 H.B. 1650 & 1565 § 2, A.L. 1991 S.B. 262, A.L. 1994 S.B. 650, A.L. 2006 H.B. 1900, A.L. 2008 H.B. 2058, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Financial interest statements--form--contents--political subdivisions, compliance.

105.485. 1. Each financial interest statement required by sections 105.483 to 105.492 shall be on a form prescribed by the commission and shall be signed and verified by a written declaration that it is made under penalties of perjury; provided, however, the form shall not seek information which is not specifically required by sections 105.483 to 105.492.

2. Each person required to file a financial interest statement pursuant to subdivisions (1) to (12) of section 105.483 shall file the following information for himself, his spouse and dependent children at any time during the period covered by the statement, whether singularly or collectively; provided, however, that said person, if he does not know and his spouse will not divulge any information required to be reported by this section concerning the financial interest of his spouse, shall state on his financial interest statement that he has disclosed that information known to him and that his spouse has refused or failed to provide other information upon his bona fide request, and such statement shall be deemed to satisfy the requirements of this section for such financial interest of his spouse; and provided further if the spouse of any person required to file a financial interest statement is also required by section 105.483 to file a financial interest statement, the financial interest statement filed by each need not disclose the financial interest of the other, provided that each financial interest statement shall state that the spouse of the person has filed a separate financial interest statement and the name under which the statement was filed:

(1) The name and address of each of the employers of such person from whom income of one thousand dollars or more was received during the year covered by the statement;

(2) The name and address of each sole proprietorship which he owned; the name, address and the general nature of the business conducted of each general partnership and joint venture in which he was a partner or participant; the name and address of each partner or coparticipant for each partnership or joint venture unless such names and addresses are filed by the partnership or joint venture with the secretary of state; the name, address and general nature of the business conducted of any closely held corporation or limited partnership in which the person owned ten percent or more of any class of the outstanding stock or limited partners' units; and the name of any publicly traded corporation or limited partnership which is listed on a regulated stock exchange or automated quotation system in which the person owned two percent or more of any class of outstanding stock, limited partnership units or other equity interests;

(3) The name and address of any other source not reported pursuant to subdivisions (1) and (2) and subdivisions (4) to (9) of this subsection from which such person received one thousand dollars or more of income during the year covered by the statement, including, but not limited to, any income otherwise required to be reported on any tax return such person is required by law to file; except that only the name of any publicly traded corporation or limited partnership which is listed on a regulated stock exchange or automated quotation system need be reported pursuant to this subdivision;

(4) The location by county, the subclassification for property tax assessment purposes, the approximate size and a description of the major improvements and use for each parcel of real property in the state, other than the individual's personal residence, having a fair market value of ten thousand dollars or more in which such person held a vested interest including a leasehold for a term of ten years or longer, and, if the property was transferred during the year covered by the statement, the name and address of the persons furnishing or receiving consideration for such transfer;

(5) The name and address of each entity in which such person owned stock, bonds or other equity interest with a value in excess of ten thousand dollars; except that, if the entity is a corporation listed on a regulated stock exchange, only the name of the corporation need be listed; and provided that any member of any board or commission of the state or any political subdivision who does not receive any compensation for his services to the state or political subdivision other than reimbursement for his actual expenses or a per diem allowance as prescribed by law for each day of such service need not report interests in publicly traded corporations or limited partnerships which are listed on a regulated stock exchange or automated quotation system pursuant to this subdivision; and provided further that the provisions of this subdivision shall not require reporting of any interest in any qualified plan or annuity pursuant to the Employees' Retirement Income Security Act;

(6) The name and address of each corporation for which such person served in the capacity of a director, officer or receiver;

(7) The name and address of each not-for-profit corporation and each association, organization, or union, whether incorporated or not, except not-for-profit corporations formed to provide church services, fraternal organizations or service clubs from which the officer or employee draws no remuneration, in which such person was an officer, director, employee or trustee at any time during the year covered by the statement, and for each such organization, a general description of the nature and purpose of the organization;

(8) The name and address of each source from which such person received a gift or gifts, or honorarium or honoraria in excess of two hundred dollars in value per source during the year covered by the statement other than gifts from persons within the third degree of consanguinity or affinity of the person filing the financial interest statement. For the purposes of this section, a "gift" shall not be construed to mean political contributions otherwise required to be reported by law or hospitality such as food, beverages or admissions to social, art, or sporting events or the like, or informational material. For the purposes of this section, a "gift" shall include gifts to or by creditors of the individual for the purpose of cancelling, reducing or otherwise forgiving the indebtedness of the individual to that creditor;

(9) The lodging and travel expenses provided by any third person for expenses incurred outside the state of Missouri whether by gift or in relation to the duties of office of such official, except that such statement shall not include travel or lodging expenses:

(a) Paid in the ordinary course of business for businesses described in subdivisions (1), (2), (5) and (6) of this subsection which are related to the duties of office of such official; or

(b) For which the official may be reimbursed as provided by law; or

(c) Paid by persons related by the third degree of consanguinity or affinity to the person filing the statement; or

(d) Expenses which are reported by the campaign committee or candidate committee of the person filing the statement pursuant to the provisions of chapter 130; or

(e) Paid for purely personal purposes which are not related to the person's official duties by a third person who is not a lobbyist, a lobbyist principal or member, or officer or director of a member, of any association or entity which employs a lobbyist. The statement shall include the name and address of such person who paid the expenses, the date such expenses were incurred, the amount incurred, the location of the travel and lodging, and the nature of the services rendered or reason for the expenses;

(10) The assets in any revocable trust of which the individual is the settlor if such assets would otherwise be required to be reported under this section;

(11) The name, position and relationship of any relative within the first degree of consanguinity or affinity to any other person who:

(a) Is employed by the state of Missouri, by a political subdivision of the state or special district, as defined in section 115.013, of the state of Missouri;

(b) Is a lobbyist; or

(c) Is a fee agent of the department of revenue;

(12) The name and address of each campaign committee, political committee, candidate committee, or continuing committee for which such person or any corporation listed on such person's financial interest statement received payment; and

(13) For members of the general assembly or any statewide elected public official, their spouses, and their dependent children, whether any state tax credits were claimed on the member's, spouse's, or dependent child's most recent state income tax return.

3. For the purposes of subdivisions (1), (2) and (3) of subsection 2 of this section, an individual shall be deemed to have received a salary from his employer or income from any source at the time when he shall receive a negotiable instrument whether or not payable at a later date and at the time when under the practice of his employer or the terms of an agreement he has earned or is entitled to anything of actual value whether or not delivery of the value is deferred or right to it has vested. The term income as used in this section shall have the same meaning as provided in the Internal Revenue Code of 1986, and amendments thereto, as the same may be or becomes effective, at any time or from time to time for the taxable year, provided that income shall not be considered received or earned for purposes of this section from a partnership or sole proprietorship until such income is converted from business to personal use.

4. Each official, officer or employee or candidate of any political subdivision described in subdivision (11) of section 105.483 shall be required to file a financial interest statement as required by subsection 2 of this section, unless the political subdivision biennially adopts an ordinance, order or resolution at an open meeting by September fifteenth of the preceding year, which establishes and makes public its own method of disclosing potential conflicts of interest and substantial interests and therefore excludes the political subdivision or district and its officers and employees from the requirements of subsection 2 of this section. A certified copy of the ordinance, order or resolution shall be sent to the commission within ten days of its adoption. The commission shall assist any political subdivision in developing forms to complete the requirements of this subsection. The ordinance, order or resolution shall contain, at a minimum, the following requirements with respect to disclosure of substantial interests:

(1) Disclosure in writing of the following described transactions, if any such transactions were engaged in during the calendar year:

(a) For such person, and all persons within the first degree of consanguinity or affinity of such person, the date and the identities of the parties to each transaction with a total value in excess of five hundred dollars, if any, that such person had with the political subdivision, other than compensation received as an employee or payment of any tax, fee or penalty due to the political subdivision, and other than transfers for no consideration to the political subdivision;

(b) The date and the identities of the parties to each transaction known to the person with a total value in excess of five hundred dollars, if any, that any business entity in which such person had a substantial interest, had with the political subdivision, other than payment of any tax, fee or penalty due to the political subdivision or transactions involving payment for providing utility service to the political subdivision, and other than transfers for no consideration to the political subdivision;

(2) The chief administrative officer and chief purchasing officer of such political subdivision shall disclose in writing the information described in subdivisions (1), (2) and (6) of subsection 2 of this section;

(3) Disclosure of such other financial interests applicable to officials, officers and employees of the political subdivision, as may be required by the ordinance or resolution;

(4) Duplicate disclosure reports made pursuant to this subsection shall be filed with the commission and the governing body of the political subdivision. The clerk of such governing body shall maintain such disclosure reports available for public inspection and copying during normal business hours.

(L. 1990 H.B. 1650 & 1565 § 2, A.L. 1991 S.B. 262, A.L. 1994 S.B. 650, A.L. 2006 H.B. 1900, A.L. 2008 H.B. 2058)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.487 Financial interest statements--filed, when, exception.

Financial interest statements--filed, when, exception.

105.487. The financial interest statements shall be filed at the following times, but no person is required to file more than one financial interest statement in any calendar year:

(1) Each candidate for elective office, except those candidates for county committee of a political party pursuant to section 115.609 or section 115.611, who is required to file a personal financial disclosure statement shall file a financial interest statement no later than fourteen days after the close of filing at which the candidate seeks nomination or election, and the statement shall be for the twelve months prior to the closing date, except that in the event an individual does not become a candidate until after the date of certification for candidates, the statement shall be filed within fourteen days of the individual's nomination by caucus. An individual required to file a financial interest statement because of the individual's candidacy for office prior to a primary election in accordance with this section is also required to amend such statement no later than the close of business on Monday prior to the general election to reflect any changes in financial interest during the interim. The appropriate election authority shall provide to the candidate at the time of filing for election written notice of the candidate's obligation to file pursuant to sections 105.483 to 105.492 and the candidate shall sign a statement acknowledging receipt of such notice;

(2) Each person appointed to office, except any person elected for county committee of a political party pursuant to section 115.617, and each official or employee described in section 105.483 who is not otherwise covered in this subsection shall file the statement within thirty days of such appointment or employment;

(3) Every other person required by sections 105.483 to 105.492 to file a financial interest statement shall file the statement annually not later than the first day of May and the statement shall cover the calendar year ending the immediately preceding December thirty-first; provided that the governor, lieutenant governor, any member of the general assembly or any member of the governing body of a political subdivision may supplement such person's financial interest statement to report additional interests acquired after December thirty-first of the covered year until the date of filing of the financial interest statement;

(4) The deadline for filing any statement required by sections 105.483 to 105.492 shall be 5:00 p.m. of the last day designated for filing the statement. When the last day of filing falls on a Saturday or Sunday or on an official state holiday, the deadline for filing is extended to 5:00 p.m. on the next day which is not a Saturday or Sunday or official holiday. Any statement required within a specified time shall be deemed to be timely filed if it is postmarked not later than midnight of the day previous to the last day designated for filing the statement.

(L. 1990 H.B. 1650 & 1565 § 3, A.L. 1991 S.B. 262, A.L. 1996 H.B. 846, A.L. 1997 S.B. 16)



Section 105.489 Financial interest statements--to be kept with filing officer.

Financial interest statements--to be kept with filing officer.

105.489. The financial interest statements required to be filed pursuant to the provisions of sections 105.483 to 105.492, other than pursuant to subsection 4 of section 105.485, shall be filed with the appropriate filing officer or officers. For the purpose of sections 105.483 to 105.492, the term "filing officer" is defined as:

(1) In the case of state elected officials and candidates for such office, and all other state officials and employees, the filing officer is the commission;

(2) In the case of judges of courts of law, the filing officer shall be the clerk of the supreme court. Financial interest statements filed by judges shall be made available for public inspection unless otherwise provided by supreme court rule;

(3) In the case of persons holding elective office in any political subdivision and candidates for such offices, and in the case of all other officers or employees of a political subdivision, the filing officer shall be the commission.

(L. 1990 H.B. 1650 & 1565 § 4, A.L. 1991 S.B. 262)

Effective 1-1-92



Section 105.491 Executive director of commission--duties.

Executive director of commission--duties.

105.491. 1. The executive director of the commission shall:

(1) Develop and publish forms and printed instructions for use in filing the statements described in section 105.485;

(2) Furnish the necessary forms and instructions to persons required pursuant to the provisions of sections 105.483 to 105.492 to file financial statements by distributing them to any other locations the executive director deems necessary to accomplish the purposes of sections 105.483 to 105.492;

(3) Maintain a filing system for financial statements filed with the executive director's office and preserve such statements for a period of not less than five years;

(4) Make any financial statement filed with the executive director available for public inspection and copying within a reasonable time after filing and permit copying of any financial statement at a reasonable expense to such person;

(5) Employ staff and retain such contract services, including legal services to represent the commission before any state agency or before the courts as the executive director deems necessary within the limits authorized by appropriation by the general assembly.

2. The executive director and each other filing officer shall keep a public record of all persons inspecting or copying financial statements.

(L. 1990 H.B. 1650 & 1565 § 5, A.L. 1991 S.B. 262, A.L. 1997 S.B. 16)



Section 105.492 Penalties.

Penalties.

105.492. 1. Any person required in sections 105.483 to 105.492 to file a financial interest statement who fails to file such statement by the times required in section 105.487 shall, if such person receives any compensation or other remuneration from public funds for the person's services, not be paid such compensation or receive such remuneration until the person has filed a financial interest statement as required by sections 105.483 to 105.492. Any person required in sections 105.483 to 105.492 to file a financial statement who fails to file such statement by the time required in section 105.487 and continues to fail to file the required financial interest statement for thirty or more days after receiving notice from the commission shall be subject to suspension from office in the manner otherwise provided by law or the constitution. The attorney general or prosecuting or circuit attorney, at the request of the commission, may take appropriate legal action to enforce the provisions of this section.

2. If a candidate for office does not file a financial interest statement by the close of business on the twenty-first day after the last day for filing for election for which the person is a candidate, the commission shall notify the official who accepted such candidate's declaration of candidacy that the candidate is disqualified. Such election official shall remove the candidate's name from the ballot.

3. Failure of any elected official or judge to file a financial interest statement thirty days after notice from the appropriate filing officer shall be grounds for removal from office as may be otherwise provided by law or the constitution.

4. Any person who knowingly misrepresents or omits any facts required to be contained in any financial interest statement filed as required by sections 105.483 to 105.496 is guilty of a class B misdemeanor. Venue for any criminal proceeding brought pursuant to this section shall be the county in which the defendant resided at the time the defendant filed the financial interest statement.

5. Any lobbyist who fails to timely file a lobbying disclosure report as required by section 105.473 shall be assessed a late filing fee of ten dollars for every day such report is late.

(L. 1990 H.B. 1650 & 1565 § 6, A.L. 1991 S.B. 262, A.L. 1997 S.B. 16, A.L. 1999 H.B. 676)



Section 105.494 Governor--appointment to certain boards or commissions prohibited.

Governor--appointment to certain boards or commissions prohibited.

105.494. No governor shall be appointed by any board or commission of state government to any administrative position which such board or commission has the authority to fill, during that governor's term of office, within two years of his leaving his elective office, and as long as a majority of the members serving on such board or commission were appointed by that governor.

(L. 1990 H.B. 1650 & 1565 § 7)

Effective 1-1-91



Section 105.496 Permanent select committee on ethics.

Permanent select committee on ethics.

105.496. Upon the convening of the next general assembly after January 1, 1991, the house of representatives and the senate shall each, respectively, establish by rule a permanent select committee on ethics and shall adopt the rules by which the manner and method of investigations and disciplinary proceedings and actions shall be conducted.

(L. 1990 H.B. 1650 & 1565 § 8)

Effective 1-1-91



Section 105.500 Definitions.

Definitions.

105.500. Unless the context otherwise requires, the following words and phrases mean:

(1) "Appropriate unit" means a unit of employees at any plant or installation or in a craft or in a function of a public body which establishes a clear and identifiable community of interest among the employees concerned;

(2) "Exclusive bargaining representative" means an organization which has been designated or selected by majority of employees in an appropriate unit as the representative of such employees in such unit for purposes of collective bargaining;

(3) "Public body" means the state of Missouri, or any officer, agency, department, bureau, division, board or commission of the state, or any other political subdivision of or within the state.

(L. 1965 p. 232 § 1, A.L. 1967 p. 192)



Section 105.510 Certain public employees may join labor organizations and bargain collectively--exceptions--discharge or discrimination for exercise of right prohibited--allowable organizations for excepted employees.

Certain public employees may join labor organizations and bargain collectively--exceptions--discharge or discrimination for exercise of right prohibited--allowable organizations for excepted employees.

105.510. Employees, except police, deputy sheriffs, Missouri state highway patrolmen, Missouri National Guard, all teachers of all Missouri schools, colleges and universities, of any public body shall have the right to form and join labor organizations and to present proposals to any public body relative to salaries and other conditions of employment through the representative of their own choosing. No such employee shall be discharged or discriminated against because of his exercise of such right, nor shall any person or group of persons, directly or indirectly, by intimidation or coercion, compel or attempt to compel any such employee to join or refrain from joining a labor organization, except that the above excepted employees have the right to form benevolent, social, or fraternal associations. Membership in such associations may not be restricted on the basis of race, creed, color, religion or ancestry.

(L. 1965 p. 232 § 2, A.L. 1967 p. 192, A.L. 1969 S.B. 36)



Section 105.520 Public bodies shall confer with labor organizations.

Public bodies shall confer with labor organizations.

105.520. Whenever such proposals are presented by the exclusive bargaining representative to a public body, the public body or its designated representative or representatives shall meet, confer and discuss such proposals relative to salaries and other conditions of employment of the employees of the public body with the labor organization which is the exclusive bargaining representative of its employees in a unit appropriate. Upon the completion of discussions, the results shall be reduced to writing and be presented to the appropriate administrative, legislative or other governing body in the form of an ordinance, resolution, bill or other form required for adoption, modification or rejection.

(L. 1965 p. 232 § 3, A.L. 1967 p. 192)



Section 105.525 Issues as to appropriate bargaining units and majority representative status to be decided by state board of mediation--appeal to circuit court.

Issues as to appropriate bargaining units and majority representative status to be decided by state board of mediation--appeal to circuit court.

105.525. Issues with respect to appropriateness of bargaining units and majority representative status shall be resolved by the state board of mediation. In the event that the appropriate administrative body or any of the bargaining units shall be aggrieved by the decision of the state board of mediation, an appeal may be had to the circuit court of the county where the administrative body is located or in the circuit court of Cole County. The state board of mediation shall use the services of the state hearing officer in all contested cases.

(L. 1967 p. 192 § 105.530)



Section 105.530 Law not to be construed as granting right to strike.

Law not to be construed as granting right to strike.

105.530. Nothing contained in sections 105.500 to 105.530 shall be construed as granting a right to employees covered in sections 105.500 to 105.530 to strike.

(L. 1965 p. 232 § 4, A.L. 1967 p. 192 § 105.540)



Section 105.600 Definitions.

Definitions.

105.600. For the purposes of sections 105.600 to 105.650 the following words and phrases have the meanings ascribed to them in this section:

(1) "Receiving agency", any department or agency of the federal government or a state government which receives an employee of another government under sections 105.600 to 105.650;

(2) "Sending agency", any department or agency of the federal government or a state government which sends any employee thereof to another government agency under sections 105.600 to 105.650.

(L. 1967 p. 194 § 1)



Section 105.610 Employers authorized to exchange employees--length of exchange period, exception--elected officials exempted.

Employers authorized to exchange employees--length of exchange period, exception--elected officials exempted.

105.610. 1. Any department, agency, or instrumentality of the state is authorized to participate in a program of interchange of employees with departments, agencies, or instrumentalities of the federal government, or another state, as a sending or receiving agency.

2. The period of individual assignment or detail under an interchange program shall not exceed twelve months, except as provided in subsection 3 of this section, nor shall any person be assigned or detailed for more than twelve months during any thirty-six-month period. Details relating to any matter covered in sections 105.600 to 105.650 may be the subject of an agreement between the sending and receiving agencies. Elected officials shall not be assigned from a sending agency nor detailed to a receiving agency.

3. If the sending agency is an instrumentality of the federal government, the interchange may exceed twelve months but no longer than provided for by federal statutes.

(L. 1967 p. 194 § 2, A.L. 1991 S.B. 249)

Effective 5-28-91



Section 105.620 Status of exchanged employees.

Status of exchanged employees.

105.620. 1. Employees of a sending agency participating in an exchange of personnel as authorized in section 105.610 may be considered during such participation to be on detail to regular work assignments of the sending agency.

2. Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency.

3. Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, shall be treated, for the purposes of the sending agency's employee compensation program, as an employee, as defined in the act, who has sustained the injury in the performance of duty, but shall not receive benefits under that act for any period for which he is entitled to and elects to receive similar benefits under the receiving agency's employee compensation program.

(L. 1967 p. 194 § 3)



Section 105.630 Travel expenses during assignment.

Travel expenses during assignment.

105.630. A sending agency in this state may, in accordance with the travel regulations of the state or the agency, pay the travel expenses of employees assigned to a receiving agency on either a detail or leave basis, but shall not pay the travel expenses of the employees incurred in connection with their work assignments at the receiving agency. During the period of assignment, the sending agency may pay a per diem allowance to the employee on assignment or detail.

(L. 1967 p. 194 § 4)



Section 105.640 Employees detailed to this state--qualifications waived--supervision by agreement--death or disability of.

Employees detailed to this state--qualifications waived--supervision by agreement--death or disability of.

105.640. 1. When any unit of government of this state acts as a receiving agency, employees of the sending agency who are assigned under authority of sections 105.600 to 105.650 may be considered to be on detail to the receiving agency.

2. Appointments of persons so assigned may be made without regard to the laws or regulations governing the selection of employees of the receiving agency. The person shall be in the unclassified service of the state.

3. Employees who are detailed to the receiving agency shall not by virtue of the detail be considered to be employees thereof, except as provided in subsection 4 of this section, nor shall they be paid a salary or wage by the receiving agency during the period of their detail. The supervision of the duties of employees during the period of detail may be governed by agreement between the sending agency and the receiving agency.

4. Any employee of a sending agency assigned in this state who suffers disability or death as a result of personal injury arising out of and in the course of the assignment, or sustained in the performance of duties in connection therewith, shall be treated for the purpose of receiving agency's employee compensation program, as an employee, as defined in the act, who has sustained the injury in the performance of the duty, but shall not receive benefits under that act for any period for which he elects to receive similar benefits as an employee under the sending agency's employee compensation program.

(L. 1967 p. 194 § 5)



Section 105.650 Travel expenses of persons assigned to this state.

Travel expenses of persons assigned to this state.

105.650. A receiving agency in this state may, in accordance with the travel regulations of the agency, pay travel expenses of persons assigned thereto under sections 105.600 to 105.650 during the period of the assignments on the same basis as if they were regular employees of the receiving agency.

(L. 1967 p. 194 § 6)



Section 105.660 Definitions, retirement benefit changes.

Definitions, retirement benefit changes.

105.660. The following words and phrases as used in sections 105.660 to 105.685, unless a different meaning is plainly required by the context, shall mean:

(1) "Actuarial valuation", a mathematical process which determines plan financial condition and plan benefit cost;

(2) "Actuary", an actuary (i) who is a member of the American Academy of Actuaries or who is an enrolled actuary under the Employee Retirement Income Security Act of 1974 and (ii) who is experienced in retirement plan financing;

(3) "Board", the governing board or decision-making body of a plan that is authorized by law to administer the plan;

(4) "Defined benefit plan", a plan providing a definite benefit formula for calculating retirement benefit amounts;

(5) "Defined contribution plan", a plan in which the contributions are made to an individual retirement account for each employee;

(6) "Funded ratio", the ratio of the actuarial value of assets over its actuarial accrued liability;

(7) "Lump sum benefit plan", payment within one taxable year of the entire balance to the participant from a plan;

(8) "Plan", any retirement system established by the state of Missouri or any political subdivision or instrumentality of the state for the purpose of providing plan benefits for elected or appointed public officials or employees of the state of Missouri or any political subdivision or instrumentality of the state;

(9) "Plan benefit", the benefit amount payable from a plan together with any supplemental payments from public funds;

(10) "Substantial proposed change", a proposed change in future plan benefits which would increase or decrease the total contribution percent by at least one-quarter of one percent of active employee payroll, or would increase or decrease a plan benefit by five percent or more, or would materially affect the actuarial soundness of the plan. In testing for such one-quarter of one percent of payroll contribution increase, the proposed change in plan benefits shall be added to all actual changes in plan benefits since the last date that an actuarial valuation was prepared.

(L. 1979 H.B. 130 § 1, A.L. 2007 S.B. 406)



Section 105.661 All retirement plans to prepare financial report, content audit by state auditor and joint committee on public employee retirement--rules submitted to joint committee on public employee retirement, when--report required.

All retirement plans to prepare financial report, content audit by state auditor and joint committee on public employee retirement--rules submitted to joint committee on public employee retirement, when--report required.

105.661. 1. Each plan shall annually prepare and have available as public information a comprehensive annual financial report showing the financial condition of the plan as of the end of the plan's fiscal year. The report shall contain, but not be limited to, detailed financial statements prepared in accordance with generally accepted accounting principles for public employee retirement systems including an independent auditors report thereon, prepared by a certified public accountant or a firm of certified public accountants, a detailed summary of the plan's most recent actuarial valuation including a certification letter from the actuary and a summary of actuarial assumptions and methods used in such valuation, a detailed listing of the investments, showing both cost and market value, held by the plan as of the date of the report together with a detailed statement of the annual rates of investment return from all assets and from each type of investment, a detailed list of investments acquired and disposed of during the fiscal year, a listing of the plan's board of trustees or responsible administrative body and administrative staff, a detailed list of administrative expenses of the plan including all fees paid for professional services, a detailed list of brokerage commissions paid, a summary plan description, and such other data as the plan shall deem necessary or desirable for a proper understanding of the condition of the plan. In the event a plan is unable to comply with any of the disclosure requirements outlined above, a detailed statement must be included in the report as to the reason for such noncompliance.

2. Any rule or portion of rule promulgated by any plan pursuant to the authority of chapter 536, or of any other provision of law, shall be submitted to the joint committee on public employee retirement prior to or concurrent with the filing of a notice of proposed rulemaking with the secretary of state's office pursuant to section 536.021. The requirement of this subsection is intended solely for the purpose of notifying the joint committee on public employee retirement with respect to a plan's proposed rulemaking so that the joint committee on public employee retirement has ample opportunity to submit comments with respect to such proposed rulemaking in accordance with the normal process. Any plan not required to file a notice of proposed rulemaking with the secretary of state's office shall submit any proposed rule or portion of a rule to the joint committee on public employee retirement within ten days of its promulgation.

3. A copy of the comprehensive annual financial report as outlined in subsection 1 of this section shall be forwarded within six months of the end of the plan's fiscal year to the state auditor and the joint committee on public employee retirement.

4. Each defined benefit plan shall submit a quarterly report regarding the plan's investment performance to the joint committee on public employee retirement in the form and manner requested by the committee. If the plan fails to submit this report, the committee may subpoena witnesses, take testimony under oath, and compel the production of records regarding this information, pursuant to its authority under section 21.561.

(L. 1987 H.B. 713, A.L. 2002 H.B. 1674, A.L. 2011 H.B. 282)



Section 105.662 Public pension funds not to be commingled--trusteeship.

Public pension funds not to be commingled--trusteeship.

105.662. The assets of public pension funds represent the deferred wages and future economic security of plan participants and shall not be commingled with any other funds of the political jurisdiction. All funds of the plan shall be placed in a trusteeship, and adequate reporting and disclosure requirements shall be established.

(L. 1992 S.B. 499, et al. § 4)



Section 105.663 Retirement plan may appoint attorney as legal advisor.

Retirement plan may appoint attorney as legal advisor.

105.663. Notwithstanding any other provision of law to the contrary, each public retirement plan as defined in section 105.660, through its board of trustees or other responsible administrative body, is authorized to appoint an attorney at law or firm of attorneys at law to be the legal advisor and to represent the plan and the board of trustees or other responsible administrative body in all legal proceedings.

(L. 1995 H.B. 416, et al.)



Section 105.664 Actuarial valuation performed at least biennially.

Actuarial valuation performed at least biennially.

105.664. Each plan shall at least biennially prepare and have available as public information an actuarial valuation performed in compliance with the recommended standards and guidelines as set forth by the governmental accounting standards board. Any plan currently performing valuations on a biennial basis making a substantial proposed change in benefits as defined in section 105.660 shall have a new actuarial valuation performed using the same methods and assumptions for the most recent periodic actuarial valuation.

(L. 2002 H.B. 1455)

Effective 7-11-02



Section 105.665 Cost statement of proposed changes prepared by actuary--contents.

Cost statement of proposed changes prepared by actuary--contents.

105.665. 1. The legislative body or committee thereof which determines the amount and type of plan benefits to be paid shall, before taking final action on any substantial proposed change in plan benefits, cause to be prepared a statement regarding the cost of such change.

2. The cost statement shall be prepared by an actuary using the methods used in preparing the most recent periodic actuarial valuation for the plan and shall, without limitation by enumeration, include the following:

(1) The level normal cost of plan benefits currently in effect, which cost is expressed as a percent of active employee payroll;

(2) The contribution for unfunded accrued liabilities currently payable by the plan, which cost is expressed as a percent of active employee payroll and shall be over a period not to exceed thirty years;

(3) The total contribution rate expressed as a percent of active employees payroll, which contribution rate shall be the total of the normal cost percent plus the contribution percent for unfunded accrued liabilities;

(4) A statement as to whether the legislative body is currently paying the total contribution rate as defined in subdivision (3) of this subsection;

(5) The total contribution rate expressed as a percent of active employee payroll which would be sufficient to adequately fund the proposed change in benefits;

(6) A statement as to whether such additional contributions are mandated by the proposed change;

(7) A statement as to whether or not the proposed change would in any way impair the ability of the plan to meet the obligations thereof in effect at the time the proposal is made;

(8) All assumptions relied upon to evaluate the present financial condition of the plan and all assumptions relied upon to evaluate the impact of the proposed change upon the financial condition of the plan, which shall be those assumptions used in preparing the most recent periodic actuarial valuation for the plan, unless the nature of the proposed change is such that alternative assumptions are clearly warranted, and shall be made and stated with respect to at least the following:

(a) Investment return;

(b) Pay increase;

(c) Mortality of employees and officials, and other persons who may receive benefits under the plan;

(d) Withdrawal (turnover);

(e) Disability;

(f) Retirement ages;

(g) Change in active employee group size;

(9) The actuary shall certify that in the actuary's opinion the assumptions used for the valuation produce results which, in the aggregate, are reasonable;

(10) A description of the actuarial funding method used in preparing the valuation including a description of the method used and period applied in amortizing unfunded actuarial accrued liabilities;

(11) The increase in the total contribution amount required to adequately fund the proposed change in benefits, expressed in annual dollars as determined by multiplying the increase in total contribution rate by the active employee annual payroll used for this valuation.

(L. 1979 H.B. 130 § 2, A.L. 1996 H.B. 1355, A.L. 2007 S.B. 406)



Section 105.666 Board member education program required, curriculum--annual pension benefit statement required.

Board member education program required, curriculum--annual pension benefit statement required.

105.666. 1. Each plan shall, in conjunction with its staff and advisors, establish a board member education program, which shall be in effect on or after January 1, 2008. The curriculum shall include, at a minimum, education in the areas of duties and responsibilities of board members as trustees, ethics, governance process and procedures, pension plan design and administration of benefits, investments including but not limited to the fiduciary duties as defined under section 105.688, legal liability and risks associated with the administration of a plan, sunshine law requirements under chapter 610, actuarial principles and methods related to plan administration, and the role of staff and consultants in plan administration. Board members appointed or elected on a board on or after January 1, 2008, shall complete a board member education program designated to orient new board members in the areas described in this section within ninety days of becoming a new board member. Board members who have served one or more years shall attend at least two continuing education programs each year in the areas described in this section.

2. Each plan shall, upon the request of any individual participant, provide an annual pension benefit statement which shall be written in a manner calculated to be understood by the average plan participant and may be delivered in written, electronic, or other appropriate form to the extent such form is reasonably accessible to each participant or beneficiary. Such pension benefit statement shall include, but not be limited to, accrued participant contributions to the plan, total benefits accrued, date first eligible for a normal retirement benefit, and projected benefit at normal retirement. Any plan failing to do so shall submit in writing to the joint committee on public employee retirement as to why the information may not be provided as requested.

(L. 2007 S.B. 406)



Section 105.667 Gain or profit from funds or transactions of plan, prohibited when.

Gain or profit from funds or transactions of plan, prohibited when.

105.667. 1. Any appointing authority, board member, or employee shall be prohibited from receiving any gain or profit from any funds or transaction of the plan, except benefits from interest in investments common to all members of the plan, if entitled thereto.

2. Any appointing authority, board member, or employee accepting any political contribution, gratuity, or compensation for the purpose of influencing his or her action with respect to the investment of the funds of the system shall thereby forfeit his or her office and in addition thereto be subject to the penalties prescribed for bribery.

3. Any trustee, employee, or participant of a plan who pleads guilty to or is found guilty of a plan-related felony after August 28, 2007, that is determined by a court of law to have been directly committed in connection with the member's duties as either a trustee, employee, or participant of a plan shall not be eligible to receive any retirement benefits from the respective plan.

(L. 2007 S.B. 406)



Section 105.670 Cost statement available for inspection--effect of changes (general assembly).

Cost statement available for inspection--effect of changes (general assembly).

105.670. When the general assembly is the legislative body responsible for authorizing a substantial proposed change in plan benefits, a prepared statement regarding the cost of such change shall be made available for its consideration prior to taking final action. Such statement of cost shall be prepared in accordance with section 105.665 and shall be available as public information for at least five legislative days before final passage by either house. The speaker or president pro tem may refer such bill for reconsideration upon receipt of the actuary statement to the committee to which the bill was originally referred. The bill shall retain its place on the calendar as though it had not been recalled. The committee shall report the bill to the house or senate, respectively, within seven calendar days with its recommendations. If any additional substantial proposed change as defined in subdivision (5) of section 105.660, in cost or benefits is made by either house or committee thereof, the actuary making the original cost statement shall amend the statement to reflect the additional features. The plan shall make available to the actuary such information as is necessary to prepare such actuarial statement. The statement of cost shall be filed with the chief clerk of the Missouri house of representatives, the secretary of the senate, and with the joint committee on public employee retirement.

(L. 1979 H.B. 130 § 3, A.L. 1985 H.B. 695, A.L. 1987 H.B. 713, A.L. 1989 H.B. 674, A.L. 1996 H.B. 1355)



Section 105.675 Cost statement available for inspection (political subdivisions).

Cost statement available for inspection (political subdivisions).

105.675. When a political subdivision or instrumentality of the state is the legislative body responsible for making a substantial proposed change in benefits, a prepared statement regarding the cost of such change shall be prepared in accordance with section 105.665 and shall be made available for its consideration. Such statement of cost shall be available as public information for at least forty-five calendar days before the legislative body can take final action to adopt the substantial proposed change in benefits. The statement of cost required by this section shall be filed in the office of the clerk, secretary or other individual responsible for keeping the official records of the legislative body, and with the joint committee on public employee retirement.

(L. 1979 H.B. 130 § 4, A.L. 1985 H.B. 695, A.L. 1996 H.B. 1355)



Section 105.679 Contact information for retired members to be provided, when (St. Louis City).

Contact information for retired members to be provided, when (St. Louis City).

105.679. Notwithstanding the provisions of sections 610.010 to 610.035 to the contrary, any retirement plan as defined in section 105.660, located in a city not within a county, providing retirement benefits for general employees shall provide, upon request by any retiree organization, sufficient information enabling such organization to contact retired members.

(L. 2001 S.B. 290 § 1, A.L. 2003 H.B. 131)

*Transferred 2003; formerly 70.795



Section 105.680 Expenses for cost statements, how paid.

Expenses for cost statements, how paid.

105.680. 1. For any proposed change in plan benefits, the expense of having the cost statement prepared shall be assured before the legislative body may take final action to approve a proposed substantial change in plan benefits.

2. The expense of having the cost statement prepared shall be paid by the plan if the substantial proposed change is initiated or approved by the plan's governing board.

3. When the general assembly is the legislative body considering a proposed change in plan benefits, the joint committee on public employee retirement, upon approval by a majority of the statutory number of senators serving on the committee and approval of a majority of the statutory number of representatives serving on the committee, may assume the expense of preparing a cost statement required by sections 105.660 to 105.685 by employing or contracting with an actuary or actuaries who possess the qualifications required by the provisions of sections 105.660 to 105.685 upon such terms as may be agreed upon and within the limits of appropriations made therefor, or may order the plan to provide such statement.

4. If the expense of preparing the cost statement is not assured by reason of subsection 2 or 3 above, the expense shall be paid by the individual, group of individuals, department or agency seeking such proposed change.

(L. 1979 H.B. 130 § 5, A.L. 1985 H.B. 695)



Section 105.683 Plan deemed delinquent, when, effect of.

Plan deemed delinquent, when, effect of.

105.683. Any plan, other than a plan created under sections 169.010 to 169.141 or sections 169.600 to 169.715, whose actuary determines that the plan has a funded ratio below sixty percent and the political subdivision has failed to make one hundred percent of the actuarially required contribution payment for five successive plan years with a descending funded ratio for five successive plan years after August 28, 2007, shall be deemed delinquent in the contribution payment and such delinquency in the contribution payment shall constitute a first lien on the funds of the political subdivision, and the board as defined under section 105.660 is authorized to compel payment by application for a writ of mandamus; and in addition, such delinquency in the contribution payment shall be certified by the board to the state treasurer and director of the department of revenue. Until such delinquency in the contribution payment, together with regular interest, is satisfied, the state treasurer and director of the department of revenue shall withhold twenty-five percent of the certified contribution deficiency from the total moneys due the political subdivision from the state.

(L. 2007 S.B. 406)



Section 105.684 Benefit increases prohibited, when--amortization of unfunded actuarial accrued liabilities--accelerated contribution schedule required, when.

Benefit increases prohibited, when--amortization of unfunded actuarial accrued liabilities--accelerated contribution schedule required, when.

105.684. 1. Notwithstanding any law to the contrary, no plan shall adopt or implement any additional benefit increase, supplement, enhancement, lump sum benefit payments to participants, or cost-of-living adjustment beyond current plan provisions in effect prior to August 28, 2007, unless the plan's actuary determines that the funded ratio of the most recent periodic actuarial valuation and prior to such adoption or implementation is at least eighty percent and will not be less than seventy-five percent after such adoption or implementation.

2. The unfunded actuarial accrued liabilities associated with benefit changes described in this section shall be amortized over a period not to exceed twenty years for purposes of determining the contributions associated with the adoption or implementation of any such benefit increase, supplement, or enhancement.

3. Any plan with a funded ratio below sixty percent shall have the actuary prepare an accelerated contribution schedule based on a descending amortization period for inclusion in the actuarial valuation.

4. Nothing in this section shall apply to any plan established under chapter 70 or chapter 476.

5. Nothing in this section shall prevent a plan from adopting and implementing any provision necessary to maintain a plan's status as a qualified trust pursuant to 26 U.S.C. 401(a).

(L. 2007 S.B. 406, A.L. 2013 H.B. 233)



Section 105.685 Effective date of changes.

Effective date of changes.

105.685. A substantial proposed change in plan benefits shall not become effective until such time as the provisions of sections 105.660 to 105.685 are complied with.

(L. 1979 H.B. 130 § 6)

Effective 8-6-79



Section 105.687 Definitions.

Definitions.

105.687. As used in sections 105.687 to 105.689, the following terms mean:

(1) "Equity interests", limited partnership interests and other interests in which the liability of the investor is limited to the amount of the investment, but does not include general partnership interests or other interests involving general liability of the investor;

(2) "Invest" or "investment", utilization of money in the expectation of future returns in the form of income or capital gain;

(3) "Investment fiduciary", a person who either exercises any discretionary authority or control in the investment of a public employee retirement system's assets or who renders for a fee advice for a public employment retirement system;

(4) "Small business", an independently owned and operated business as defined in Title 15 U.S.C. Section 632A and as described by Title 13 CFR Part 121*;

(5) "Small business investment company", an incorporated body or a limited partnership under Section 301 of Title III of the Small Business Investment Act of 1958, 15 U.S.C. 681;

(6) "System", a public employee retirement system established by the state or any political subdivision of the state;

(7) "Venture capital firm", a corporation, partnership, proprietorship, or other entity, the principal businesses of which is the making of investments in small businesses, either directly or indirectly by investing in entities the principal business of which is the making of investments in small businesses.

(L. 1987 S.B. 20 § 1)

*Original rolls contain "21", an apparent typographical error.



Section 105.688 Investment fiduciaries, duties.

Investment fiduciaries, duties.

105.688. The assets of a system may be invested, reinvested and managed by an investment fiduciary subject to the terms, conditions and limitations provided in sections 105.687 to 105.689. An investment fiduciary shall discharge his or her duties in the interest of the participants in the system and their beneficiaries and shall:

(1) Act with the same care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a similar capacity and familiar with those matters would use in the conduct of a similar enterprise with similar aims;

(2) Act with due regard for the management, reputation, and stability of the issuer and the character of the particular investments being considered;

(3) Make investments for the purposes of providing benefits to participants and participants' beneficiaries, and of defraying reasonable expenses of investing the assets of the system;

(4) Give appropriate consideration to those facts and circumstances that the investment fiduciary knows or should know are relevant to the particular investment or investment course of action involved, including the role of the investment or investment course of action plays in that portion of the system's investments for which the investment fiduciary has responsibility. For purposes of this subdivision, "appropriate consideration" shall include, but is not necessarily limited to a determination by the investment fiduciary that a particular investment or investment course of action is reasonably designed, as part of the investments of the system, to further the purposes of the system, taking into consideration the risk of loss and the opportunity for gain or other return associated with the investment or investment course of action; and consideration of the following factors as they relate to the investment or investment course of action:

(a) The diversification of the investments of the system;

(b) The liquidity and current return of the investments of the system relative to the anticipated cash flow requirements of the system; and

(c) The projected return of the investments of the system relative to the funding objectives of the system;

(5) Give appropriate consideration to investments which would enhance the general welfare of this state and its citizens if those investments offer the safety and rate of return comparable to other investments available to the investment fiduciary at the time the investment decision is made.

(L. 1987 S.B. 20 § 2)



Section 105.689 Investment fiduciary may make investments in certain countries.

Investment fiduciary may make investments in certain countries.

105.689. Nothing in sections 105.687 to 105.689 shall prevent any investment fiduciary from making investments in any company which does business in any country with which the United States maintains diplomatic relations.

(L. 1987 S.B. 20 § 3, A.L. 1992 S.B. 499, et al.)



Section 105.690 Selection of fiduciaries, preference to Missouri firms.

Selection of fiduciaries, preference to Missouri firms.

105.690. When selection is made of a venture capital firm, a consultant or a fiduciary, preference must be given to a Missouri based company.

(L. 1987 S.B. 20 § 4)



Section 105.691 Definitions--agreements to transfer service between plans--election to transfer--transfer of service, determination of value--amount due, payment period--effect of transfer--transfer not to result in receipt of benefits under more than one plan.

Definitions--agreements to transfer service between plans--election to transfer--transfer of service, determination of value--amount due, payment period--effect of transfer--transfer not to result in receipt of benefits under more than one plan.

105.691. 1. As used in this section, unless a different meaning is plainly required by the context, the following terms mean:

(1) "Accumulated contributions", the sum of all amounts deducted from the compensation of an individual and credited to the person's individual account in the applicable plan, together with interest allowed thereon by the plan;

(2) "Creditable service", the service of an individual, whether rendered while a member of a plan or not, which is recognized by a plan in determining the individual's eligibility for and the amount of the individual's benefits under the plan;

(3) "Plan" or "retirement plan", any retirement system established by the state of Missouri or any political subdivision or instrumentality of the state for the purpose of providing plan benefits for elected or appointed public officials or employees of the state of Missouri or any political subdivision or instrumentality of the state;

(4) "Receiving plan", a plan which pursuant to this section is receiving funds from another plan or an individual to provide creditable service for that individual;

(5) "Transferring plan", a plan which pursuant to this section is transferring funds to another plan for the purpose of providing creditable service for an individual;

(6) "Vested", having the right to receive the payment of a benefit from the plan, whether at present or at a future time. For the purpose of determining eligibility for transferring service credit, all plans shall be deemed to have five-year vesting.

2. Any retirement plan as defined in this section may enter into cooperative agreements to transfer creditable service from one retirement plan to another when a member who has been employed in a position covered by one plan is employed in a position covered by another plan. If any two plans already have in place on August 28, 1992, a cooperative agreement for transferring service between those plans, the existing agreement may remain in force upon agreement of both plans.

3. Any individual who has not yet retired and has earned creditable service under the provisions of a retirement plan which has entered into a cooperative agreement as specified in subsection 2 of this section, and who is vested in any plan may elect in writing to transfer the individual's creditable service from one plan to another plan upon employment and vesting in a position covered by the receiving plan. Within sixty days of such election the plan from which the individual is transferring shall transfer on the individual's behalf to the receiving plan an amount equal to the employee's pension benefit obligation at the time of transfer using the same assumption used in performing the last regular actuarial valuation of the transferring plan; except that in no event shall the transferred amount be less than the employee's accumulated contributions on deposit with the transferring plan.

4. The receiving plan shall determine, using accepted actuarial methods, the value of transferred service in the receiving plan. The amount of creditable service which shall be recognized in the receiving plan shall be determined by the actuarial value of the funds transferred, but in no event shall such creditable service exceed the actual number of years of creditable service from the transferring plan. If the actuarial value of the funds transferred to the receiving plan is less than that required to fund the liability created by the actual number of years of creditable service in the transferring plan, the employee may purchase additional creditable service in the receiving plan up to the actual number of years of creditable service in the transferring plan by paying the amount required by the receiving plan.

5. Any individual having earned creditable service under the provisions of any of the retirement plans identified in this section who is not vested in such plans and who becomes employed and vested in a position covered by another retirement plan identified in this section shall be permitted to purchase creditable service in the plan in which the individual is vested up to the actual number of years of creditable service the individual has in the other plans. The cost shall be determined using accepted actuarial methods by the receiving plan.

6. Payment in full of an amount due by an individual electing to transfer or purchase creditable service pursuant to this section shall be made over a period not to exceed two years, measured from the date of election, or prior to the effective date of retirement benefit payments to that individual by the receiving plan, whichever is earlier, and with interest compounded annually at the actuarially assumed interest rate of the plan receiving the payments. If payment in full is not made within this prescribed time period, any partial payments made by the individual because of the election shall be refunded, and no creditable service shall be allowable in the receiving plan as a result of the partial payments.

7. Any individual employed in nonfederal public employment in Missouri but not covered by a retirement plan who becomes employed and vested in a position covered by a retirement plan identified in this section shall be permitted to purchase creditable service in the plan up to the actual number of years of public service in an uncovered position. The cost and creditable service allowed shall be determined using accepted actuarial methods by the receiving plan.

8. When an individual elects to transfer creditable service from one plan to another plan, the individual thereby forfeits any claim to any benefit based on such service under the provisions of the retirement plan from which the creditable service is transferred.

9. In no event shall any individual receive credit or benefits for the same period of service or employment under more than one retirement plan as a consequence of transfer or purchase pursuant to the provisions of this section. Benefits paid on the basis of creditable service transferred or purchased pursuant to the provisions of this section shall be calculated using the formula applicable to the receiving plan.

(L. 1992 S.B. 499, et al., A.L. 1993 H.B. 733 merged with S.B. 363, A.L. 1997 H.B. 356, A.L. 1999 S.B. 196)

*Transferred 1994; formerly 105.985

CROSS REFERENCE:

Purchase or transfer of prior creditable service authorized for certain persons covered by retirement plans identified in chapter 104, 287 or 476, 104.335



Section 105.711 Legal expense fund created--officers, employees, agencies, certain health care providers covered, procedure--rules regarding contract procedures and documentation of care--certain claims, limitations--funds not transferable to general revenue--rules.

Legal expense fund created--officers, employees, agencies, certain health care providers covered, procedure--rules regarding contract procedures and documentation of care--certain claims, limitations--funds not transferable to general revenue--rules.

105.711. 1. There is hereby created a "State Legal Expense Fund" which shall consist of moneys appropriated to the fund by the general assembly and moneys otherwise credited to such fund pursuant to section 105.716.

2. Moneys in the state legal expense fund shall be available for the payment of any claim or any amount required by any final judgment rendered by a court of competent jurisdiction against:

(1) The state of Missouri, or any agency of the state, pursuant to section 536.050 or 536.087 or section 537.600;

(2) Any officer or employee of the state of Missouri or any agency of the state, including, without limitation, elected officials, appointees, members of state boards or commissions, and members of the Missouri National Guard upon conduct of such officer or employee arising out of and performed in connection with his or her official duties on behalf of the state, or any agency of the state, provided that moneys in this fund shall not be available for payment of claims made under chapter 287;

(3) (a) Any physician, psychiatrist, pharmacist, podiatrist, dentist, nurse, or other health care provider licensed to practice in Missouri under the provisions of chapter 330, 332, 334, 335, 336, 337 or 338 who is employed by the state of Missouri or any agency of the state under formal contract to conduct disability reviews on behalf of the department of elementary and secondary education or provide services to patients or inmates of state correctional facilities on a part-time basis, and any physician, psychiatrist, pharmacist, podiatrist, dentist, nurse, or other health care provider licensed to practice in Missouri under the provisions of chapter 330, 332, 334, 335, 336, 337, or 338 who is under formal contract to provide services to patients or inmates at a county jail on a part-time basis;

(b) Any physician licensed to practice medicine in Missouri under the provisions of chapter 334 and his professional corporation organized pursuant to chapter 356 who is employed by or under contract with a city or county health department organized under chapter 192 or chapter 205, or a city health department operating under a city charter, or a combined city-county health department to provide services to patients for medical care caused by pregnancy, delivery, and child care, if such medical services are provided by the physician pursuant to the contract without compensation or the physician is paid from no other source than a governmental agency except for patient co-payments required by federal or state law or local ordinance;

(c) Any physician licensed to practice medicine in Missouri under the provisions of chapter 334 who is employed by or under contract with a federally funded community health center organized under Section 315, 329, 330 or 340 of the Public Health Services Act (42 U.S.C. 216, 254c) to provide services to patients for medical care caused by pregnancy, delivery, and child care, if such medical services are provided by the physician pursuant to the contract or employment agreement without compensation or the physician is paid from no other source than a governmental agency or such a federally funded community health center except for patient co-payments required by federal or state law or local ordinance. In the case of any claim or judgment that arises under this paragraph, the aggregate of payments from the state legal expense fund shall be limited to a maximum of one million dollars for all claims arising out of and judgments based upon the same act or acts alleged in a single cause against any such physician, and shall not exceed one million dollars for any one claimant;

(d) Any physician licensed pursuant to chapter 334 who is affiliated with and receives no compensation from a nonprofit entity qualified as exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, which offers a free health screening in any setting or any physician, nurse, physician assistant, dental hygienist, dentist, or other health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338 who provides health care services within the scope of his or her license or registration at a city or county health department organized under chapter 192 or chapter 205, a city health department operating under a city charter, or a combined city-county health department, or a nonprofit community health center qualified as exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, if such services are restricted to primary care and preventive health services, provided that such services shall not include the performance of an abortion, and if such health services are provided by the health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338 without compensation. MO HealthNet or Medicare payments for primary care and preventive health services provided by a health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338 who volunteers at a free health clinic is not compensation for the purpose of this section if the total payment is assigned to the free health clinic. For the purposes of the section, "free health clinic" means a nonprofit community health center qualified as exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code of 1987, as amended, that provides primary care and preventive health services to people without health insurance coverage for the services provided without charge. In the case of any claim or judgment that arises under this paragraph, the aggregate of payments from the state legal expense fund shall be limited to a maximum of five hundred thousand dollars, for all claims arising out of and judgments based upon the same act or acts alleged in a single cause and shall not exceed five hundred thousand dollars for any one claimant, and insurance policies purchased pursuant to the provisions of section 105.721 shall be limited to five hundred thousand dollars. Liability or malpractice insurance obtained and maintained in force by or on behalf of any health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338 shall not be considered available to pay that portion of a judgment or claim for which the state legal expense fund is liable under this paragraph;

(e) Any physician, nurse, physician assistant, dental hygienist, or dentist licensed or registered to practice medicine, nursing, or dentistry or to act as a physician assistant or dental hygienist in Missouri under the provisions of chapter 332, 334, or 335, or lawfully practicing, who provides medical, nursing, or dental treatment within the scope of his license or registration to students of a school whether a public, private, or parochial elementary or secondary school or summer camp, if such physician's treatment is restricted to primary care and preventive health services and if such medical, dental, or nursing services are provided by the physician, dentist, physician assistant, dental hygienist, or nurse without compensation. In the case of any claim or judgment that arises under this paragraph, the aggregate of payments from the state legal expense fund shall be limited to a maximum of five hundred thousand dollars, for all claims arising out of and judgments based upon the same act or acts alleged in a single cause and shall not exceed five hundred thousand dollars for any one claimant, and insurance policies purchased pursuant to the provisions of section 105.721 shall be limited to five hundred thousand dollars; or

(f) Any physician licensed under chapter 334, or dentist licensed under chapter 332, providing medical care without compensation to an individual referred to his or her care by a city or county health department organized under chapter 192 or 205, a city health department operating under a city charter, or a combined city-county health department, or nonprofit health center qualified as exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, or a federally funded community health center organized under Section 315, 329, 330, or 340 of the Public Health Services Act, 42 U.S.C. Section 216, 254c; provided that such treatment shall not include the performance of an abortion. In the case of any claim or judgment that arises under this paragraph, the aggregate of payments from the state legal expense fund shall be limited to a maximum of one million dollars for all claims arising out of and judgments based upon the same act or acts alleged in a single cause and shall not exceed one million dollars for any one claimant, and insurance policies purchased under the provisions of section 105.721 shall be limited to one million dollars. Liability or malpractice insurance obtained and maintained in force by or on behalf of any physician licensed under chapter 334, or any dentist licensed under chapter 332, shall not be considered available to pay that portion of a judgment or claim for which the state legal expense fund is liable under this paragraph;

(4) Staff employed by the juvenile division of any judicial circuit;

(5) Any attorney licensed to practice law in the state of Missouri who practices law at or through a nonprofit community social services center qualified as exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, or through any agency of any federal, state, or local government, if such legal practice is provided by the attorney without compensation. In the case of any claim or judgment that arises under this subdivision, the aggregate of payments from the state legal expense fund shall be limited to a maximum of five hundred thousand dollars for all claims arising out of and judgments based upon the same act or acts alleged in a single cause and shall not exceed five hundred thousand dollars for any one claimant, and insurance policies purchased pursuant to the provisions of section 105.721 shall be limited to five hundred thousand dollars;

(6) Any social welfare board created under section 205.770 and the members and officers thereof upon conduct of such officer or employee while acting in his or her capacity as a board member or officer, and any physician, nurse, physician assistant, dental hygienist, dentist, or other health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338 who is referred to provide medical care without compensation by the board and who provides health care services within the scope of his or her license or registration as prescribed by the board; or

(7) Any person who is selected or appointed by the state director of revenue under subsection 2 of section 136.055 to act as an agent of the department of revenue, to the extent that such agent's actions or inactions upon which such claim or judgment is based were performed in the course of the person's official duties as an agent of the department of revenue and in the manner required by state law or department of revenue rules.

3. The department of health and senior services shall promulgate rules regarding contract procedures and the documentation of care provided under paragraphs (b), (c), (d), (e), and (f) of subdivision (3) of subsection 2 of this section. The limitation on payments from the state legal expense fund or any policy of insurance procured pursuant to the provisions of section 105.721, provided in subsection 7 of this section, shall not apply to any claim or judgment arising under paragraph (a), (b), (c), (d), (e), or (f) of subdivision (3) of subsection 2 of this section. Any claim or judgment arising under paragraph (a), (b), (c), (d), (e), or (f) of subdivision (3) of subsection 2 of this section shall be paid by the state legal expense fund or any policy of insurance procured pursuant to section 105.721, to the extent damages are allowed under sections 538.205 to 538.235. Liability or malpractice insurance obtained and maintained in force by any health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338 for coverage concerning his or her private practice and assets shall not be considered available under subsection 7 of this section to pay that portion of a judgment or claim for which the state legal expense fund is liable under paragraph (a), (b), (c), (d), (e), or (f) of subdivision (3) of subsection 2 of this section. However, a health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338 may purchase liability or malpractice insurance for coverage of liability claims or judgments based upon care rendered under paragraphs (c), (d), (e), and (f) of subdivision (3) of subsection 2 of this section which exceed the amount of liability coverage provided by the state legal expense fund under those paragraphs. Even if paragraph (a), (b), (c), (d), (e), or (f) of subdivision (3) of subsection 2 of this section is repealed or modified, the state legal expense fund shall be available for damages which occur while the pertinent paragraph (a), (b), (c), (d), (e), or (f) of subdivision (3) of subsection 2 of this section is in effect.

4. The attorney general shall promulgate rules regarding contract procedures and the documentation of legal practice provided under subdivision (5) of subsection 2 of this section. The limitation on payments from the state legal expense fund or any policy of insurance procured pursuant to section 105.721 as provided in subsection 7 of this section shall not apply to any claim or judgment arising under subdivision (5) of subsection 2 of this section. Any claim or judgment arising under subdivision (5) of subsection 2 of this section shall be paid by the state legal expense fund or any policy of insurance procured pursuant to section 105.721 to the extent damages are allowed under sections 538.205 to 538.235. Liability or malpractice insurance otherwise obtained and maintained in force shall not be considered available under subsection 7 of this section to pay that portion of a judgment or claim for which the state legal expense fund is liable under subdivision (5) of subsection 2 of this section. However, an attorney may obtain liability or malpractice insurance for coverage of liability claims or judgments based upon legal practice rendered under subdivision (5) of subsection 2 of this section that exceed the amount of liability coverage provided by the state legal expense fund under subdivision (5) of subsection 2 of this section. Even if subdivision (5) of subsection 2 of this section is repealed or amended, the state legal expense fund shall be available for damages that occur while the pertinent subdivision (5) of subsection 2 of this section is in effect.

5. All payments shall be made from the state legal expense fund by the commissioner of administration with the approval of the attorney general. Payment from the state legal expense fund of a claim or final judgment award against a health care professional licensed or registered under chapter 330, 331, 332, 334, 335, 336, 337, or 338, described in paragraph (a), (b), (c), (d), (e), or (f) of subdivision (3) of subsection 2 of this section, or against an attorney in subdivision (5) of subsection 2 of this section, shall only be made for services rendered in accordance with the conditions of such paragraphs. In the case of any claim or judgment against an officer or employee of the state or any agency of the state based upon conduct of such officer or employee arising out of and performed in connection with his or her official duties on behalf of the state or any agency of the state that would give rise to a cause of action under section 537.600, the state legal expense fund shall be liable, excluding punitive damages, for:

(1) Economic damages to any one claimant; and

(2) Up to three hundred fifty thousand dollars for noneconomic damages.

The state legal expense fund shall be the exclusive remedy and shall preclude any other civil actions or proceedings for money damages arising out of or relating to the same subject matter against the state officer or employee, or the officer's or employee's estate. No officer or employee of the state or any agency of the state shall be individually liable in his or her personal capacity for conduct of such officer or employee arising out of and performed in connection with his or her official duties on behalf of the state or any agency of the state. The provisions of this subsection shall not apply to any defendant who is not an officer or employee of the state or any agency of the state in any proceeding against an officer or employee of the state or any agency of the state. Nothing in this subsection shall limit the rights and remedies otherwise available to a claimant under state law or common law in proceedings where one or more defendants is not an officer or employee of the state or any agency of the state.

6. The limitation on awards for noneconomic damages provided for in this subsection shall be increased or decreased on an annual basis effective January first of each year in accordance with the Implicit Price Deflator for Personal Consumption Expenditures as published by the Bureau of Economic Analysis of the United States Department of Commerce. The current value of the limitation shall be calculated by the director of the department of insurance, financial institutions and professional registration, who shall furnish that value to the secretary of state, who shall publish such value in the Missouri Register as soon after each January first as practicable, but it shall otherwise be exempt from the provisions of section 536.021.

7. Except as provided in subsection 3 of this section, in the case of any claim or judgment that arises under sections 537.600 and 537.610 against the state of Missouri, or an agency of the state, the aggregate of payments from the state legal expense fund and from any policy of insurance procured pursuant to the provisions of section 105.721 shall not exceed the limits of liability as provided in sections 537.600 to 537.610. No payment shall be made from the state legal expense fund or any policy of insurance procured with state funds pursuant to section 105.721 unless and until the benefits provided to pay the claim by any other policy of liability insurance have been exhausted.

8. The provisions of section 33.080 notwithstanding, any moneys remaining to the credit of the state legal expense fund at the end of an appropriation period shall not be transferred to general revenue.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority delegated in sections 105.711 to 105.726 shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1983 S.B. 275, A.L. 1987 H.B. 667, et al., A.L. 1989 H.B. 408, A.L. 1990 S.B. 765, A.L. 1993 H.B. 564 merged with S.B. 52 merged with S.B. 88 merged with S.B. 180, A.L. 1995 S.B. 3, A.L. 1999 S.B. 295 & 46, A.L. 2004 S.B. 974 merged with S.B. 1211 merged with S.B. 1247, A.L. 2005 H.B. 58 merged with H.B. 353 merged with S.B. 420 & 344, A.L. 2007 S.B. 577, A.L. 2008 S.B. 788, A.L. 2009 S.B. 296, A.L. 2013 S.B. 252)

CROSS REFERENCE:

Liability of state and public entities, increases to be effective on certain causes of actions, when, 537.615



Section 105.712 Dental primary care and preventative health services.

Dental primary care and preventative health services.

105.712. Dental primary care and preventive health services as authorized in section 105.711 shall include examinations, cleaning, fluoride treatment, application of sealants, placement of basic restorations, extractions, and emergency treatment to relieve pain.

(L. 2001 S.B. 393 § 1, A.L. 2005 S.B. 177)



Section 105.716 Attorney general to handle claims, exceptions--certain departments to reimburse fund--prior to settlement, payment of certain legal expenses authorized, when.

Attorney general to handle claims, exceptions--certain departments to reimburse fund--prior to settlement, payment of certain legal expenses authorized, when.

105.716. 1. Any investigation, defense, negotiation, or compromise of any claim covered by sections 105.711 to 105.726 shall be conducted by the attorney general; provided, that in the case of any claim against the department of conservation, the department of transportation or a public institution which awards baccalaureate degrees, or any officer or employee of such department or* such institution, any investigation, defense, negotiation, or compromise of any claim covered by sections 105.711 to 105.726 shall be conducted by legal counsel provided by the respective entity against which the claim is made or which employs the person against whom the claim is made. In the case of any payment from the state legal expense fund based upon a claim or judgment against the department of conservation, the department of transportation or any officer or employee thereof, the department so affected shall immediately transfer to the state legal expense fund from the department funds a sum equal to the amount expended from the state legal expense fund on its behalf.

2. All persons and entities protected by the state legal expense fund shall cooperate with the attorneys conducting any investigation and preparing any defense under the provisions of sections 105.711 to 105.726 by assisting such attorneys in all respects, including the making of settlements, the securing and giving of evidence, and the attending and obtaining witness to attend hearings and trials. Funds in the state legal expense fund shall not be used to pay claims and judgments against those persons and entities who do not cooperate as required by this subsection.

3. The provisions of sections 105.711 to 105.726 notwithstanding, the attorney general may investigate, defend, negotiate, or compromise any claim covered by sections 105.711 to 105.726 against any public institution which awards baccalaureate degrees whose governing body has declared a state of financial exigency.

4. Notwithstanding the provisions of subsection 2 of section 105.711, funds in the state legal expense fund may be expended prior to the payment of any claim or any final judgment to pay costs of defense, including reasonable attorney's fees for retention of legal counsel, when the attorney general determines that a conflict exists or particular expertise is** required, and also to pay for related legal expenses including medical examination fees, expert witness fees, court reporter expenses, travel costs and ancillary legal expenses incurred prior to the payment of a claim or any final judgment.

(L. 1983 S.B. 275, A.L. 1987 H.B. 667, et al. merged with H.B. 564)

Effective 9-28-87 (subsecs. 1, 2, 3) 8-31-87 (subsec. 4)

*Word "of" appears in original rolls.

**Word "in" appears in original rolls.



Section 105.721 Fund may be used to purchase insurance against liabilities--report--surety bonds, judicial acts or commissions.

Fund may be used to purchase insurance against liabilities--report--surety bonds, judicial acts or commissions.

105.721. 1. The commissioner of administration may, in his discretion, direct that any or all of the moneys appropriated to the state legal expense fund be expended to procure one or more policies of insurance to insure against all or any portion of the potential liabilities of the state of Missouri or its agencies, officers, and employees.

2. Until July 1, 1996, the commissioner of administration may procure one or more policies of insurance or reinsurance to insure against all potential losses from liabilities incurred by the state legal expense fund under paragraphs (d) and (e) of subdivision (3) of subsection 2 of section 105.711. On or before January 1, 1996, the commissioner of administration shall prepare and distribute a report regarding the cost effectiveness of insuring against potential losses to the state under paragraphs (d) and (e) of subdivision (3) of subsection 2 of section 105.711, by the direct purchase of an insurance policy or policies as compared to self-insuring against such losses through appropriations to the state legal expense fund under section 105.711. The report shall be submitted to the governor, the speaker of the house of representatives, the president pro tempore of the senate, and upon request to any member of the general assembly.

3. After consultation with the state courts administrator, the commissioner of administration shall procure such surety bonds as are required by statute and such surety bonds as he deems necessary to protect the state against loss from the acts or omissions of any person within the judiciary that receives compensation from the state. No other bond for such person shall be required for the protection of the state. A copy of any bond procured pursuant to this section shall be filed with the secretary of state.

(L. 1983 S.B. 275, A.L. 1993 H.B. 564 merged with S.B. 395)



Section 105.726 Law, how construed--moneys unavailable, when--representation by attorney general, when.

Law, how construed--moneys unavailable, when--representation by attorney general, when.

105.726. 1. Nothing in sections 105.711 to 105.726 shall be construed to broaden the liability of the state of Missouri beyond the provisions of sections 537.600 to 537.610, nor to abolish or waive any defense at law which might otherwise be available to any agency, officer, or employee of the state of Missouri. Sections 105.711 to 105.726 do not waive the sovereign immunity of the state of Missouri.

2. The creation of the state legal expense fund and the payment therefrom of such amounts as may be necessary for the benefit of any person covered thereby are deemed necessary and proper public purposes for which funds of this state may be expended.

3. Moneys in the state legal expense fund shall not be available for the payment of any claim or any amount required by any final judgment rendered by a court of competent jurisdiction against a board of police commissioners established under chapter 84, including the commissioners, any police officer, notwithstanding sections 84.330 and 84.710, or other provisions of law, other employees, agents, representative, or any other individual or entity acting or purporting to act on its or their behalf. Such was the intent of the general assembly in the original enactment of sections 105.711 to 105.726, and it is made express by this section in light of the decision in Wayman Smith, III, et al. v. State of Missouri, 152 S.W.3d 275. Except that the commissioner of administration shall reimburse from the legal expense fund the board of police commissioners established under section 84.350, and any successor-in-interest established pursuant to section 84.344, for liability claims otherwise eligible for payment under section 105.711 paid by such board up to a maximum of one million dollars per fiscal year.

4. Subject to the provisions of subsection 2 of section 84.345, if the representation of the attorney general is requested by a board of police commissioners or its successor-in-interest established pursuant to section 84.344, the attorney general shall represent, investigate, defend, negotiate, or compromise all claims under sections 105.711 to 105.726 for the board of police commissioners, its successor-in-interest pursuant to section 84.344, any police officer, other employees, agents, representatives, or any other individual or entity acting or purporting to act on their behalf. The attorney general may establish procedures by rules promulgated under chapter 536 under which claims must be referred for the attorney general's representation. The attorney general and the officials of the city which the police board represents or represented shall meet and negotiate reasonable expenses or charges that will fairly compensate the attorney general and the office of administration for the cost of the representation of the claims under this section.

5. Claims tendered to the attorney general promptly after the claim was asserted as required by section 105.716 and prior to August 28, 2005, may be investigated, defended, negotiated, or compromised by the attorney general and full payments may be made from the state legal expense fund on behalf of the entities and individuals described in this section as a result of the holding in Wayman Smith, III, et al. v. State of Missouri, 152 S.W.3d 275.

(L. 1983 S.B. 275, A.L. 2005 S.B. 420 & 344, A.L. 2012 Adopted by Initiative, Proposition A, November 6, 2012)

Effective 11-06-12



Section 105.800 State employee defined.

State employee defined.

105.800. As used in sections 105.800 to 105.850, the term "state employee" means any person who is an elected or appointed official of the state of Missouri or who is employed by the state and earns a salary or wage in a position normally requiring the actual performance by him of duties on behalf of the state. The term "state employee" also includes all juvenile court personnel, whether compensation for such personnel is paid by the state, the judicial circuits, the counties, or a combination thereof.

(L. 1969 S.B. 213 § 1, A.L. 1993 S.B. 88 merged with S.B. 180)



Section 105.810 All employees covered--option to self-insure or purchase coverage--duties of attorney general--legal expenses, how paid.

All employees covered--option to self-insure or purchase coverage--duties of attorney general--legal expenses, how paid.

105.810. The provisions of chapter 287 governing workers' compensation are extended to include all state employees. The state of Missouri shall have the option to become a self-insurer and assume all liability imposed by chapter 287 or to purchase insurance in companies licensed to write workers' compensation insurance in this state and if the state elects to self-insure, the attorney general shall appear on behalf of and defend the state in all actions brought by state employees under the provisions of the workers' compensation law. Any legal expenses incurred by the attorney general's office in defense of such claims, including, but not limited to, medical examination fees, expert witness fees, court reporter expenses, travel costs, and related legal expenses shall be paid from the moneys designated by the legislature for the payment of workers' compensation claims of state employees.

(L. 1969 S.B. 213 § 2, A.L. 1987 H.B. 564)

Effective 8-31-87



Section 105.820 Option, who shall exercise.

Option, who shall exercise.

105.820. The head of each executive department and constitutional agency and in the case of the judicial branch of the government the chief justice of the supreme court, and in the case of the legislative branch of the government the president pro tem of the senate and the speaker of the house of representatives acting together, shall exercise the option to insure or self-insure in the best interest of the state and shall perform such duties as may be necessary or incidental to carry out effectively the purposes of sections 105.800 to 105.850.

(L. 1969 S.B. 213 § 3)



Section 105.830 State employees already covered by workers' compensation not affected by sections 105.800 to 105.850.

State employees already covered by workers' compensation not affected by sections 105.800 to 105.850.

105.830. Nothing in sections 105.800 to 105.850 shall affect any department or constitutional agency which is already under the provisions of chapter 287, but every employee of each department and agency shall be covered by the provisions of chapter 287.

(L. 1969 S.B. 213 § 4)



Section 105.840 Legislators, certain travel covered.

Legislators, certain travel covered.

105.840. In addition to any other provision of law each elected member of the legislative branch of government shall be considered to be within the scope of his office while traveling between his district and the seat of government in connection with his legislative duties.

(L. 1969 S.B. 213 § 5)



Section 105.850 Sovereign immunity not waived.

Sovereign immunity not waived.

105.850. Nothing in sections 105.800 to 105.850 shall ever be construed as acknowledging or creating any liability in tort or as incurring other obligations or duties except only the duty and obligation of complying with the provisions of chapter 287.

(L. 1969 S.B. 213 § 6)



Section 105.900 Employee defined--limitations--tax exempt, when.

Employee defined--limitations--tax exempt, when.

105.900. 1. As herein provided, "employee" means any person*, including elected or appointed officials, receiving compensation from the state, city, county, or other political subdivision for services rendered, including salaried persons. In no event shall the total of the amount of deferred compensation to be set aside under a deferred compensation program and the employee's nondeferred income for any year exceed the total annual salary or compensation under the existing salary schedule or classification plan applicable to such employee in such year.

2. The deferred compensation program established by sections 105.900 to 105.925, shall exist and serve in addition to retirement, pension and benefit systems established by the state or political subdivision. Any income deferred under such a plan shall continue to be included as regular compensation for the purpose of computing the retirement and pension benefits earned by any employee. However, any sum deferred under the deferred compensation program shall be exempt from taxation by this state to the same extent as it is exempt from income tax imposed by the United States.

(L. 1974 H.B. 1112 § 1)

*Word "persons" appears in original rolls.



Section 105.905 Deferred payment agreements authorized--funds, how invested.

Deferred payment agreements authorized--funds, how invested.

105.905. Notwithstanding any law to the contrary, the state of Missouri, or any city, county, or other political subdivision shall be authorized to enter into a written contract with any of their employees to defer, in whole or in part, any part of their gross compensation and invest said funds in any such manner as prescribed by the deferred compensation program of the state, or its cities, counties, or other political subdivisions and as permitted under subsequent provisions of sections 105.900 to 105.925.

(L. 1974 H.B. 1112 § 2, A.L. 1977 H.B. 482)



Section 105.910 Fund established--commission established, selection of members, qualifications, meetings, when held--transfer of administration of fund.

Fund established--commission established, selection of members, qualifications, meetings, when held--transfer of administration of fund.

105.910. 1. Sections 105.900 to 105.927 shall provide for the establishment of the "Missouri State Public Employees Deferred Compensation Fund". This fund shall be administered by the Missouri state public employees deferred compensation commission. The commission shall approve any deferred compensation agreement entered into by the state under sections 105.900 to 105.927 and shall oversee the orderly administration of the fund in compliance with the subsequent provisions of sections 105.900 to 105.927.

2. Such commission shall have five commissioners, including one member of the Missouri state house of representatives to be selected by the speaker of the house, one member of the Missouri state senate to be selected by the president pro tempore of the senate, and three other such commissioners to be appointed by the governor of the state of Missouri by and with the advice and consent of the senate. The legislators appointed as commissioners shall serve during their terms of office in the general assembly. The commissioners appointed by the governor shall serve a term of three years; except that, of the commissioners first appointed, one shall be appointed for a term of one year, one shall be appointed for a term of two years, and one shall be appointed for a term of three years. The commission shall annually elect a chairman and shall be required to meet not less than quarterly or at any other such time as called by the chairman or a majority of the commission.

3. On August 28, 2007, the commission shall transfer administration of the fund to the board of trustees of the Missouri state employees' retirement system. Following such transfer:

(1) The board shall assume sole control over and shall be authorized to administer the fund beginning on the first day of the month following the month that the commission transfers administration to the board;

(2) The commission shall provide for the orderly transfer of all records pertaining to the fund, and shall take any other action necessary for the board to assume its duties under section 105.915; and

(3) The commission shall be dissolved upon such transfer.

(L. 1974 H.B. 1112 § 3, A.L. 2007 S.B. 406)



Section 105.915 Board to administer plan--written agreement required--immunity from liability, when--automatic designation of surviving spouse as primary beneficiary, when.

Board to administer plan--written agreement required--immunity from liability, when--automatic designation of surviving spouse as primary beneficiary, when.

105.915. 1. The board of trustees of the Missouri state employees' retirement system shall administer the deferred compensation fund for the employees of the state of Missouri that was previously administered by the deferred compensation commission, as established in section 105.910, prior to August 28, 2007. The board shall be vested with the same powers that it has under chapter 104 to enable it and its officers, employees, and agents to administer the fund under sections 105.900 to 105.927. Two of the commissioners serving on the deferred compensation commission immediately prior to the transfer made to the board under section 105.910 shall serve as ex officio members of the board solely to participate in the duties of administering the deferred compensation fund. One such commissioner serving as an ex officio board member shall be a member of the house of representatives selected by the speaker of the house of representatives, and such commissioner's service on the board shall cease on December 31, 2009. The other commissioner serving as an ex officio board member shall be the chairman of the deferred compensation commission immediately prior to the transfer made to the board under section 105.910, and such commissioner's service on the board shall cease December 31, 2008.

2. Except as provided in this subsection, participation in such plan shall be by a specific written agreement between state employees and the state, which shall provide for the deferral of such amounts of compensation as requested by the employee subject to any limitations imposed under federal law. Participating employees must authorize that such deferrals be made from their wages for the purpose of participation in such program. An election to defer compensation shall be made before the beginning of the month in which the compensation is paid. Contributions shall be made for payroll periods occurring on or after the first day of the month after the election is made. Each employee eligible to participate in the plan hired on or after July 1, 2012, shall be enrolled in the plan automatically and his or her employer shall, in accordance with the plan document, withhold and contribute to the plan an amount equal to one percent of eligible compensation received on and after the date of hire, unless the employee elects not to participate in the plan within the first thirty days of employment, and in that event, any amounts contributed and earnings thereon will be refunded by the plan to the employee pursuant to the procedure contained in the plan documents. Employees who are employed by a state college or university shall not be automatically enrolled but may elect to participate in the plan and make contributions in accordance with the terms of the plan. Employees who are enrolled automatically may elect to change the contribution rate in accordance with the terms of the plan. Employees who elect not to participate in the plan may at a later date elect to participate in the plan and make contributions in accordance with the terms of the plan. All assets and income of such fund shall be held in trust by the board for the exclusive benefit of participants and their beneficiaries. Assets of such trust, and the trust established pursuant to section 105.927, may be pooled solely for investment management purposes with assets of the trust established under section 104.320.

3. Notwithstanding any other provision of sections 105.900 to 105.927, funds held for the state by the board in accordance with written deferred compensation agreements between the state and participating employees may be invested in such investments as are deemed appropriate by the board. All administrative costs of the program described in this section, including staffing and overhead expenses, may be paid out of assets of the fund, which may reduce the amount due participants in the fund. Such investments shall not be construed to be a prohibited use of the general assets of the state.

4. Investments offered under the deferred compensation fund for the employees of the state of Missouri shall be made available at the discretion of the board.

5. The board and employees of the Missouri state employees' retirement system shall be immune from suit and shall not be subject to any claim or liability associated with any administrative actions or decisions made by the commission with regard to the deferred compensation program prior to the transfer made to the board under section 105.910.

6. The board and employees of the system shall not be liable for the investment decisions made or not made by participating employees as long as the board acts with the same skill, prudence, and diligence in the selection and monitoring of providers of investment products, education, advice, or any default investment option, under the circumstances then prevailing that a prudent person acting in a similar capacity and familiar with those matters would use in the conduct of a similar enterprise with similar aims.

7. The system shall be immune from suit and shall not be subject to any claim or liability associated with the administration of the deferred compensation fund by the board and employees of the system.

8. Beginning on or after September 1, 2011, if a participant under the deferred compensation plan or the plan established under section 105.927 is married on the date of his or her death, the participant's surviving spouse shall be automatically designated as the primary beneficiary under both plans, unless the surviving spouse consented in writing, witnessed by a notary public, to allow the participant to designate a nonspouse beneficiary. As used in this subsection, "surviving spouse" means the spouse as defined pursuant to section 104.012 to whom the participant is lawfully married on the date of death of the participant, provided that a former spouse shall be treated as the surviving spouse of the participant to the extent provided under a judgment, decree, or order that relates to child support, alimony payments, or marital property rights made under Missouri domestic relations law that creates or recognizes the existence of such former spouse's right to receive all or a portion expressed as a stated dollar amount or specific percentage stated in integers of the benefits payable from such plan upon the death of the participant. This subsection shall not apply to beneficiary designations made prior to September 1, 2011.

9. The board may adopt and amend plan documents to change the terms and conditions of the deferred compensation plan and the plan established under section 105.927 that are consistent with federal law.

(L. 1974 H.B. 1112 § 4, A.L. 1977 H.B. 482, A.L. 2007 S.B. 406, A.L. 2011 H.B. 282)



Section 105.925 Participation in plans requires written agreement--funding--other plans not precluded.

Participation in plans requires written agreement--funding--other plans not precluded.

105.925. 1. As provided in sections 105.900 to 105.925, any city, county, institution of the state of Missouri, or other political subdivision may establish for its employees a deferred compensation program. Participation shall be by written agreement between such employees and the legislative authority of the city, county, institution, or other political subdivision providing for the deferral of such compensation and the subsequent investment and administration of such funds.

2. For purposes of funding such agreements between the city, county, institution, or other such political subdivision and the participating employees, the agency or department as designated by the legislative authority to establish and administer such plans may invest such funds, with the consent of the participating employee, in such investments deemed appropriate by said agency or department, including, but not limited to, life insurance or annuity contracts. Such payments shall not be construed to be a prohibited use of the general assets of the political subdivision.

3. Notwithstanding any provision of sections 105.900 to 105.925 of the Missouri revised statutes to the contrary, this section does not limit the power or authority of any city, county, municipal corporation, political subdivision, or any institution supported in whole or in part by public funds to establish and administer any other such deferred compensation plans as might be deemed appropriate by the officials of such subdivisions or institutions. Providing, however, that in no case may any insurance or investment as authorized under such a plan be offered by other than a duly licensed resident agent representing a company duly licensed and authorized by the state of Missouri and other applicable federal regulatory agencies to offer such insurance or investment programs in compliance with all provisions of this code.

(L. 1974 H.B. 1112 § 6)



Section 105.927 State's contribution to participants in deferred compensation program.

State's contribution to participants in deferred compensation program.

105.927. The treasurer of the state of Missouri shall credit an amount not to exceed seventy-five dollars per month, to a plan established pursuant to the provisions of the Internal Revenue Code Section 401(a) for each participant in the state's deferred compensation program; provided that funds to be credited to each participant's account shall not exceed the amount appropriated by the general assembly for each participant. Such funds may be credited to each participant directly by a state agency if that agency's payroll is not issued through the treasurer of the state of Missouri. Funds so credited shall be held, administered and invested as provided in sections 105.900 to 105.925 and the plan document adopted for the administration of such contributions.

(L. 1994 H.B. 947 § 1, A.L. 1998 H.B. 1229, A.L. 2011 H.B. 282)



Section 105.935 Overtime hours, state employee may choose compensatory leave time, when--payment for overtime, when--reports on overtime paid--overtime earned under Fair Labor Standards Act, applicability.

Overtime hours, state employee may choose compensatory leave time, when--payment for overtime, when--reports on overtime paid--overtime earned under Fair Labor Standards Act, applicability.

105.935. 1. Any state employee who has accrued any overtime hours may choose to use those hours as compensatory leave time provided that the leave time is available and agreed upon by both the state employee and his or her supervisor.

2. A state employee who is a nonexempt employee pursuant to the provisions of the Fair Labor Standards Act shall be eligible for payment of overtime in accordance with subsection 4 of this section. A nonexempt state employee who works on a designated state holiday shall be granted equal compensatory time off duty or shall receive, at his or her choice, the employee's straight time hourly rate in cash payment. A nonexempt state employee shall be paid in cash for overtime unless the employee requests compensatory time off at the applicable overtime rate. As used in this section, the term "state employee" means any person who is employed by the state and earns a salary or wage in a position normally requiring the actual performance by him or her of duties on behalf of the state, but shall not include any employee who is exempt under the provisions of the Fair Labor Standards Act or any employee of the general assembly.

3. Beginning on January 1, 2006, and annually thereafter each department shall pay all nonexempt state employees in full for any overtime hours accrued during the previous calendar year which have not already been paid or used in the form of compensatory leave time. All nonexempt state employees shall have the option of retaining up to a total of eighty compensatory time hours.

4. The provisions of subsection 2 of this section shall only apply to nonexempt state employees who are otherwise eligible for compensatory time under the Fair Labor Standards Act, excluding employees of the general assembly. Any nonexempt state employee requesting cash payment for overtime worked shall notify such employee's department in writing of such decision and state the number of hours, no less than twenty, for which payment is desired. The department shall pay the employee within the calendar month following the month in which a valid request is made. Nothing in this section shall be construed as creating a new compensatory benefit for state employees.

*5. Each department shall, by November first of each year, notify the commissioner of administration, the house budget committee chair, and the senate appropriations committee chair of the amount of overtime paid in the previous fiscal year and an estimate of overtime to be paid in the current fiscal year. The fiscal year estimate for overtime pay to be paid by each department shall be designated as a separate line item in the appropriations bill for that department. The provisions of this subsection shall become effective July 1, 2005.

6. Each state department shall report quarterly to the house of representatives budget committee chair, the senate appropriations committee chair, and the commissioner of administration the cumulative number of accrued overtime hours for department employees, the dollar equivalent of such overtime hours, the number of authorized full-time equivalent positions and vacant positions, the amount of funds for any vacant positions which will be used to pay overtime compensation for employees with full-time equivalent positions, and the current balance in the department's personal service fund.

7. This section is applicable to overtime earned under the Fair Labor Standards Act. This section is applicable to employees who are employed in nonexempt positions providing direct client care or custody in facilities operating on a twenty-four-hour seven-day-a-week basis in the department of corrections, the department of mental health, the division of youth services of the department of social services, and the veterans commission of the department of public safety.

(L. 2004 H.B. 1548, A.L. 2005 S.B. 367)

Effective 1-01-06

*Subsection 5 becomes effective 7-01-05



Section 105.950 Compensation of certain department heads.

Compensation of certain department heads.

105.950. 1. Until June 30, 2000, the commissioner of administration and the directors of the departments of revenue, social services, agriculture, economic development, corrections, labor and industrial relations, natural resources, and public safety shall continue to receive the salaries they received on August 27, 1999, subject to annual adjustments as provided in section 105.005.

2. On and after July 1, 2000, the salary of the directors of the above departments shall be set by the governor within the limits of the salary ranges established pursuant to this section and the appropriation for that purpose. Salary ranges for department directors and members of the board of probation and parole shall be set by the personnel advisory board after considering the results of a study periodically performed or administered by the office of administration. Such salary ranges shall be published yearly in an appendix to the revised statutes of Missouri.

3. Each of the above salaries shall be increased by any salary adjustment provided pursuant to the provisions of section 105.005.

(L. 1977 H.B. 841 § 2, A.L. 1980 H.B. 1266, A.L. 1984 S.B. 528, A.L. 1990 H.B. 974, A.L. 1999 H.B. 368)

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 105.955 Ethics commission established--appointment--qualifications-- terms--vacancies--removal--secretary--filings required--investigators--powers and duties of commission--advisory opinions, effect--audits.

Ethics commission established--appointment--qualifications-- terms--vacancies--removal--secretary--filings required--investigators--powers and duties of commission--advisory opinions, effect--audits.

105.955. 1. A bipartisan "Missouri Ethics Commission", composed of six members, is hereby established. The commission shall be assigned to the office of administration with supervision by the office of administration only for budgeting and reporting as provided by subdivisions (4) and (5) of subsection 6 of section 1 of the Reorganization Act of 1974. Supervision by the office of administration shall not extend to matters relating to policies, regulative functions or appeals from decisions of the commission, and the commissioner of administration, any employee of the office of administration, or the governor, either directly or indirectly, shall not participate or interfere with the activities of the commission in any manner not specifically provided by law and shall not in any manner interfere with the budget request of or withhold any moneys appropriated to the commission by the general assembly. All members of the commission shall be appointed by the governor with the advice and consent of the senate from lists submitted pursuant to this section. Each congressional district committee of the political parties having the two highest number of votes cast for their candidate for governor at the last gubernatorial election shall submit two names of eligible nominees for membership on the commission to the governor, and the governor shall select six members from such nominees to serve on the commission.

2. Within thirty days of submission of the person's name to the governor as provided in subsection 1 of this section, and in order to be an eligible nominee for appointment to the commission, a person shall file a financial interest statement in the manner provided by section 105.485 and shall provide the governor, the president pro tempore of the senate, and the commission with a list of all political contributions and the name of the candidate or committee, political party, or political action committee, as defined in chapter 130, to which those contributions were made within the four-year period prior to such appointment, made by the nominee, the nominee's spouse, or any business entity in which the nominee has a substantial interest. The information shall be maintained by the commission and available for public inspection during the period of time during which the appointee is a member of the commission. In order to be an eligible nominee for membership on the commission, a person shall be a citizen and a resident of the state and shall have been a registered voter in the state for a period of at least five years preceding the person's appointment.

3. The term of each member shall be for four years, except that of the members first appointed, the governor shall select three members from even-numbered congressional districts and three members from odd-numbered districts. Not more than three members of the commission shall be members of the same political party, nor shall more than one member be from any one United States congressional district. Not more than two members appointed from the even-numbered congressional districts shall be members of the same political party, and no more than two members from the odd-numbered congressional districts shall be members of the same political party. Of the members first appointed, the terms of the members appointed from the odd-numbered congressional districts shall expire on March 15, 1994, and the terms of the members appointed from the even-numbered congressional districts shall expire on March 15, 1996. Thereafter all successor members of the commission shall be appointed for four-year terms. Terms of successor members of the commission shall expire on March fifteenth of the fourth year of their term. No member of the commission shall serve on the commission after the expiration of the member's term. No person shall be appointed to more than one full four-year term on the commission.

4. Vacancies or expired terms on the commission shall be filled in the same manner as the original appointment was made, except as provided in this subsection. Within thirty days of the vacancy or ninety days before the expiration of the term, the names of two eligible nominees for membership on the commission shall be submitted to the governor by the congressional district committees of the political party or parties of the vacating member or members, from the even- or odd-numbered congressional districts, based on the residence of the vacating member or members, other than from the congressional district committees from districts then represented on the commission and from the same congressional district party committee or committees which originally appointed the member or members whose positions are vacated. Appointments to fill vacancies or expired terms shall be made within forty-five days after the deadline for submission of names by the congressional district committees, and shall be subject to the same qualifications for appointment and eligibility as is provided in subsections 2 and 3 of this section. Appointments to fill vacancies for unexpired terms shall be for the remainder of the unexpired term of the member whom the appointee succeeds, and such appointees shall be eligible for appointment to one full four-year term. If the congressional district committee does not submit the required two nominees within the thirty days or if the congressional district committee does not submit the two nominees within an additional thirty days after receiving notice from the governor to submit the nominees, then the governor may appoint a person or persons who shall be subject to the same qualifications for appointment and eligibility as provided in subsections 2 and 3 of this section.

5. The governor, with the advice and consent of the senate, may remove any member only for substantial neglect of duty, inability to discharge the powers and duties of office, gross misconduct or conviction of a felony or a crime involving moral turpitude. Members of the commission also may be removed from office by concurrent resolution of the general assembly signed by the governor. If such resolution receives the vote of two-thirds or more of the membership of both houses of the general assembly, the signature of the governor shall not be necessary to effect removal. The office of any member of the commission who moves from the congressional district from which the member was appointed shall be deemed vacated upon such change of residence.

6. The commission shall elect biennially one of its members as the chairman. The chairman may not succeed himself or herself after two years. No member of the commission shall succeed as chairman any member of the same political party as himself or herself. At least four members are necessary to constitute a quorum, and at least four affirmative votes shall be required for any action or recommendation of the commission.

7. No member or employee of the commission, during the person's term of service, shall hold or be a candidate for any other public office.

8. In the event that a retired judge is appointed as a member of the commission, the judge shall not serve as a special investigator while serving as a member of the commission.

9. No member of the commission shall, during the member's term of service or within one year thereafter:

(1) Be employed by the state or any political subdivision of the state;

(2) Be employed as a lobbyist;

(3) Serve on any other governmental board or commission;

(4) Be an officer of any political party or political organization;

(5) Permit the person's name to be used, or make contributions, in support of or in opposition to any candidate or proposition;

(6) Participate in any way in any election campaign; except that a member or employee of the commission shall retain the right to register and vote in any election, to express the person's opinion privately on political subjects or candidates, to participate in the activities of a civic, community, social, labor or professional organization and to be a member of a political party.

10. Each member of the commission shall receive, as full compensation for the member's services, the sum of one hundred dollars per day for each full day actually spent on work of the commission, and the member's actual and necessary expenses incurred in the performance of the member's official duties.

11. The commission shall appoint an executive director who shall serve subject to the supervision of and at the pleasure of the commission, but in no event for more than six years. The executive director shall be responsible for the administrative operations of the commission and perform such other duties as may be delegated or assigned to the director by law or by rule of the commission. The executive director shall employ staff and retain such contract services as the director deems necessary, within the limits authorized by appropriations by the general assembly.

12. Beginning on January 1, 1993, all lobbyist registration and expenditure reports filed pursuant to section 105.473, financial interest statements filed pursuant to subdivision (1) of section 105.489, and campaign finance disclosure reports filed other than with election authorities or local election authorities as provided by section 130.026 shall be filed with the commission.

13. Within sixty days of the initial meeting of the first commission appointed, the commission shall obtain from the clerk of the supreme court or the state courts administrator a list of retired appellate and circuit court judges who did not leave the judiciary as a result of being defeated in an election. The executive director shall determine those judges who indicate their desire to serve as special investigators and to investigate any and all complaints referred to them by the commission. The executive director shall maintain an updated list of those judges qualified and available for appointment to serve as special investigators. Such list shall be updated at least annually. The commission shall refer complaints to such special investigators on that list on a rotating schedule which ensures a random assignment of each special investigator. Each special investigator shall receive only one unrelated investigation at a time and shall not be assigned to a second or subsequent investigation until all other eligible investigators on the list have been assigned to an investigation. In the event that no special investigator is qualified or available to conduct a particular investigation, the commission may appoint a special investigator to conduct such particular investigation.

14. The commission shall have the following duties and responsibilities relevant to the impartial and effective enforcement of sections 105.450 to 105.496 and chapter 130, as provided in sections 105.955 to 105.963:

(1) Receive and review complaints regarding alleged violation of sections 105.450 to 105.496 and chapter 130, conduct initial reviews and investigations regarding such complaints as provided herein; refer complaints to appropriate prosecuting authorities and appropriate disciplinary authorities along with recommendations for sanctions; and initiate judicial proceedings as allowed by sections 105.955 to 105.963;

(2) Review and investigate any reports and statements required by the campaign finance disclosure laws contained in chapter 130, and financial interest disclosure laws or lobbyist registration and reporting laws as provided by sections 105.470 to 105.492, for timeliness, accuracy and completeness of content as provided in sections 105.955 to 105.963;

(3) Conduct investigations as provided in subsection 2 of section 105.959;

(4) Develop appropriate systems to file and maintain an index of all such reports and statements to facilitate public access to such information, except as may be limited by confidentiality requirements otherwise provided by law, including cross-checking of information contained in such statements and reports. The commission may enter into contracts with the appropriate filing officers to effectuate such system. Such filing officers shall cooperate as necessary with the commission as reasonable and necessary to effectuate such purposes;

(5) Provide information and assistance to lobbyists, elected and appointed officials, and employees of the state and political subdivisions in carrying out the provisions of sections 105.450 to 105.496 and chapter 130;

(6) Make recommendations to the governor and general assembly or any state agency on the need for further legislation with respect to the ethical conduct of public officials and employees and to advise state and local government in the development of local government codes of ethics and methods of disclosing conflicts of interest as the commission may deem appropriate to promote high ethical standards among all elected and appointed officials or employees of the state or any political subdivision thereof and lobbyists;

(7) Render advisory opinions as provided by this section;

(8) Promulgate rules relating to the provisions of sections 105.955 to 105.963 and chapter 130. All rules and regulations issued by the commission shall be prospective only in operation;

(9) Request and receive from the officials and entities identified in subdivision (6) of section 105.450 designations of decision-making public servants.

15. In connection with such powers provided by sections 105.955 to 105.963 and chapter 130, the commission may:

(1) Subpoena witnesses and compel their attendance and testimony. Subpoenas shall be served and enforced in the same manner provided by section 536.077;

(2) Administer oaths and affirmations;

(3) Take evidence and require by subpoena duces tecum the production of books, papers, and other records relating to any matter being investigated or to the performance of the commission's duties or exercise of its powers. Subpoenas duces tecum shall be served and enforced in the same manner provided by section 536.077;

(4) Employ such personnel, including legal counsel, and contract for services including legal counsel, within the limits of its appropriation, as it deems necessary provided such legal counsel, either employed or contracted, represents the Missouri ethics commission before any state agency or before the courts at the request of the Missouri ethics commission. Nothing in this section shall limit the authority of the Missouri ethics commission as provided for in subsection 2 of section 105.961; and

(5) Obtain information from any department, division or agency of the state or any political subdivision reasonably calculated to lead to the discovery of evidence which will reasonably assist the commission in carrying out the duties prescribed in sections 105.955 to 105.963 and chapter 130.

16. (1) Upon written request for an advisory opinion received by the commission, and if the commission determines that the person requesting the opinion would be directly affected by the application of law to the facts presented by the requesting person, the commission shall issue a written opinion advising the person who made the request, in response to the person's particular request, regarding any issue that the commission can receive a complaint on pursuant to section 105.957. The commission may decline to issue a written opinion by a vote of four members and shall provide to the requesting person the reason for the refusal in writing. The commission shall give an approximate time frame as to when the written opinion shall be issued. Such advisory opinions shall be issued no later than ninety days from the date of receipt by the commission. Such requests and advisory opinions, deleting the name and identity of the requesting person, shall be compiled and published by the commission on at least an annual basis. Advisory opinions issued by the commission shall be maintained and made available for public inspection and copying at the office of the commission during normal business hours. Any advisory opinion or portion of an advisory opinion rendered pursuant to this subsection shall be withdrawn by the commission if, after hearing thereon, the joint committee on administrative rules finds that such advisory opinion is beyond or contrary to the statutory authority of the commission or is inconsistent with the legislative intent of any law enacted by the general assembly, and after the general assembly, by concurrent resolution, votes to adopt the findings and conclusions of the joint committee on administrative rules. Any such concurrent resolution adopted by the general assembly shall be published at length by the commission in its publication of advisory opinions of the commission next following the adoption of such resolution, and a copy of such concurrent resolution shall be maintained by the commission, along with the withdrawn advisory opinion, in its public file of advisory opinions. The commission shall also send a copy of such resolution to the person who originally requested the withdrawn advisory opinion. Any advisory opinion issued by the ethics commission shall act as legal direction to any person requesting such opinion and no person shall be liable for relying on the opinion and it shall act as a defense of justification against prosecution. An advisory opinion of the commission shall not be withdrawn unless:

(a) The authorizing statute is declared unconstitutional;

(b) The opinion goes beyond the power authorized by statute; or

(c) The authorizing statute is changed to invalidate the opinion.

(2) Upon request, the attorney general shall give the attorney general's opinion, without fee, to the commission, any elected official of the state or any political subdivision, any member of the general assembly, or any director of any department, division or agency of the state, upon any question of law regarding the effect or application of sections 105.450 to 105.496 or chapter 130. Such opinion need be in writing only upon request of such official, member or director, and in any event shall be rendered within sixty days after such request is delivered to the attorney general.

17. The state auditor and the state auditor's duly authorized employees who have taken the oath of confidentiality required by section 29.070 may audit the commission and in connection therewith may inspect materials relating to the functions of the commission. Such audit shall include a determination of whether appropriations were spent within the intent of the general assembly, but shall not extend to review of any file or document pertaining to any particular investigation, audit or review by the commission, an investigator or any staff or person employed by the commission or under the supervision of the commission or an investigator. The state auditor and any employee of the state auditor shall not disclose the identity of any person who is or was the subject of an investigation by the commission and whose identity is not public information as provided by law.

18. From time to time but no more frequently than annually the commission may request the officials and entities described in subdivision (6) of section 105.450 to identify for the commission in writing those persons associated with such office or entity which such office or entity has designated as a decision-making public servant. Each office or entity delineated in subdivision (6) of section 105.450 receiving such a request shall identify those so designated within thirty days of the commission's request.

(L. 1991 S.B. 262 § 1, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1996 S.B. 501, A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Ethics commission established--appointment--qualifications-- terms--vacancies--removal--restrictions--compensation--administrative secretary--filings required--investigators--powers and duties of commission--advisory opinions, effect--audits.

105.955. 1. A bipartisan "Missouri Ethics Commission", composed of six members, is hereby established. The commission shall be assigned to the office of administration with supervision by the office of administration only for budgeting and reporting as provided by subdivisions (4) and (5) of subsection 6 of section 1 of the Reorganization Act of 1974. Supervision by the office of administration shall not extend to matters relating to policies, regulative functions or appeals from decisions of the commission, and the commissioner of administration, any employee of the office of administration, or the governor, either directly or indirectly, shall not participate or interfere with the activities of the commission in any manner not specifically provided by law and shall not in any manner interfere with the budget request of or withhold any moneys appropriated to the commission by the general assembly. All members of the commission shall be appointed by the governor with the advice and consent of the senate from lists submitted pursuant to this section. Each congressional district committee of the political parties having the two highest number of votes cast for their candidate for governor at the last gubernatorial election shall submit two names of eligible nominees for membership on the commission to the governor, and the governor shall select six members from such nominees to serve on the commission.

2. Within thirty days of submission of the person's name to the governor as provided in subsection 1 of this section, and in order to be an eligible nominee for appointment to the commission, a person shall file a financial interest statement in the manner provided by section 105.485 and shall provide the governor, the president pro tempore of the senate, and the commission with a list of all political contributions and the name of the candidate or committee, political party, or continuing committee, as defined in chapter 130, to which those contributions were made within the four-year period prior to such appointment, made by the nominee, the nominee's spouse, or any business entity in which the nominee has a substantial interest. The information shall be maintained by the commission and available for public inspection during the period of time during which the appointee is a member of the commission. In order to be an eligible nominee for membership on the commission, a person shall be a citizen and a resident of the state and shall have been a registered voter in the state for a period of at least five years preceding the person's appointment.

3. The term of each member shall be for four years, except that of the members first appointed, the governor shall select three members from even-numbered congressional districts and three members from odd-numbered districts. Not more than three members of the commission shall be members of the same political party, nor shall more than one member be from any one United States congressional district. Not more than two members appointed from the even-numbered congressional districts shall be members of the same political party, and no more than two members from the odd-numbered congressional districts shall be members of the same political party. Of the members first appointed, the terms of the members appointed from the odd-numbered congressional districts shall expire on March 15, 1994, and the terms of the members appointed from the even-numbered congressional districts shall expire on March 15, 1996. Thereafter all successor members of the commission shall be appointed for four-year terms. Terms of successor members of the commission shall expire on March fifteenth of the fourth year of their term. No member of the commission shall serve on the commission after the expiration of the member's term. No person shall be appointed to more than one full four-year term on the commission.

4. Vacancies or expired terms on the commission shall be filled in the same manner as the original appointment was made, except as provided in this subsection. Within thirty days of the vacancy or ninety days before the expiration of the term, the names of two eligible nominees for membership on the commission shall be submitted to the governor by the congressional district committees of the political party or parties of the vacating member or members, from the even- or odd-numbered congressional districts, based on the residence of the vacating member or members, other than from the congressional district committees from districts then represented on the commission and from the same congressional district party committee or committees which originally appointed the member or members whose positions are vacated. Appointments to fill vacancies or expired terms shall be made within forty-five days after the deadline for submission of names by the congressional district committees, and shall be subject to the same qualifications for appointment and eligibility as is provided in subsections 2 and 3 of this section. Appointments to fill vacancies for unexpired terms shall be for the remainder of the unexpired term of the member whom the appointee succeeds, and such appointees shall be eligible for appointment to one full four-year term. If the congressional district committee does not submit the required two nominees within the thirty days or if the congressional district committee does not submit the two nominees within an additional thirty days after receiving notice from the governor to submit the nominees, then the governor may appoint a person or persons who shall be subject to the same qualifications for appointment and eligibility as provided in subsections 2 and 3 of this section.

5. The governor, with the advice and consent of the senate, may remove any member only for substantial neglect of duty, inability to discharge the powers and duties of office, gross misconduct or conviction of a felony or a crime involving moral turpitude. Members of the commission also may be removed from office by concurrent resolution of the general assembly signed by the governor. If such resolution receives the vote of two-thirds or more of the membership of both houses of the general assembly, the signature of the governor shall not be necessary to effect removal. The office of any member of the commission who moves from the congressional district from which the member was appointed shall be deemed vacated upon such change of residence.

6. The commission shall elect biennially one of its members as the chairman. The chairman may not succeed himself or herself after two years. No member of the commission shall succeed as chairman any member of the same political party as himself or herself. At least four members are necessary to constitute a quorum, and at least four affirmative votes shall be required for any action or recommendation of the commission.

7. No member or employee of the commission, during the person's term of service, shall hold or be a candidate for any other public office.

8. In the event that a retired judge is appointed as a member of the commission, the judge shall not serve as a special investigator while serving as a member of the commission.

9. No member of the commission shall, during the member's term of service or within one year thereafter:

(1) Be employed by the state or any political subdivision of the state;

(2) Be employed as a lobbyist;

(3) Serve on any other governmental board or commission;

(4) Be an officer of any political party or political organization;

(5) Permit the person's name to be used, or make contributions, in support of or in opposition to any candidate or proposition;

(6) Participate in any way in any election campaign; except that a member or employee of the commission shall retain the right to register and vote in any election, to express the person's opinion privately on political subjects or candidates, to participate in the activities of a civic, community, social, labor or professional organization and to be a member of a political party.

10. Each member of the commission shall receive, as full compensation for the member's services, the sum of one hundred dollars per day for each full day actually spent on work of the commission, and the member's actual and necessary expenses incurred in the performance of the member's official duties.

11. The commission shall appoint an executive director who shall serve subject to the supervision of and at the pleasure of the commission, but in no event for more than six years. The executive director shall be responsible for the administrative operations of the commission and perform such other duties as may be delegated or assigned to the director by law or by rule of the commission. The executive director shall employ staff and retain such contract services as the director deems necessary, within the limits authorized by appropriations by the general assembly.

12. Beginning on January 1, 1993, all lobbyist registration and expenditure reports filed pursuant to section 105.473, financial interest statements filed pursuant to subdivision (1) of section 105.489, and campaign finance disclosure reports filed other than with election authorities or local election authorities as provided by section 130.026 shall be filed with the commission.

13. Within sixty days of the initial meeting of the first commission appointed, the commission shall obtain from the clerk of the supreme court or the state courts administrator a list of retired appellate and circuit court judges who did not leave the judiciary as a result of being defeated in an election. The executive director shall determine those judges who indicate their desire to serve as special investigators and to investigate any and all complaints referred to them by the commission. The executive director shall maintain an updated list of those judges qualified and available for appointment to serve as special investigators. Such list shall be updated at least annually. The commission shall refer complaints to such special investigators on that list on a rotating schedule which ensures a random assignment of each special investigator. Each special investigator shall receive only one unrelated investigation at a time and shall not be assigned to a second or subsequent investigation until all other eligible investigators on the list have been assigned to an investigation. In the event that no special investigator is qualified or available to conduct a particular investigation, the commission may appoint a special investigator to conduct such particular investigation.

14. The commission shall have the following duties and responsibilities relevant to the impartial and effective enforcement of sections 105.450 to 105.496 and chapter 130, as provided in sections 105.955 to 105.963:

(1) Receive and review complaints regarding alleged violation of sections 105.450 to 105.496 and chapter 130, conduct initial reviews and investigations regarding such complaints as provided herein; refer complaints to appropriate prosecuting authorities and appropriate disciplinary authorities along with recommendations for sanctions; and initiate judicial proceedings as allowed by sections 105.955 to 105.963;

(2) Review and audit any reports and statements required by the campaign finance disclosure laws contained in chapter 130, and financial interest disclosure laws or lobbyist registration and reporting laws as provided by sections 105.470 to 105.492, for timeliness, accuracy and completeness of content as provided in sections 105.955 to 105.963;

(3) Develop appropriate systems to file and maintain an index of all such reports and statements to facilitate public access to such information, except as may be limited by confidentiality requirements otherwise provided by law, including cross-checking of information contained in such statements and reports. The commission may enter into contracts with the appropriate filing officers to effectuate such system. Such filing officers shall cooperate as necessary with the commission as reasonable and necessary to effectuate such purposes;

(4) Provide information and assistance to lobbyists, elected and appointed officials, and employees of the state and political subdivisions in carrying out the provisions of sections 105.450 to 105.496 and chapter 130;

(5) Make recommendations to the governor and general assembly or any state agency on the need for further legislation with respect to the ethical conduct of public officials and employees and to advise state and local government in the development of local government codes of ethics and methods of disclosing conflicts of interest as the commission may deem appropriate to promote high ethical standards among all elected and appointed officials or employees of the state or any political subdivision thereof and lobbyists;

(6) Render advisory opinions as provided by this section;

(7) Promulgate rules relating to the provisions of sections 105.955 to 105.963 and chapter 130. All rules and regulations issued by the commission shall be prospective only in operation;

(8) Request and receive from the officials and entities identified in subdivision (6) of section 105.450 designations of decision-making public servants.

15. In connection with such powers provided by sections 105.955 to 105.963 and chapter 130, the commission may:

(1) Subpoena witnesses and compel their attendance and testimony. Subpoenas shall be served and enforced in the same manner provided by section 536.077;

(2) Administer oaths and affirmations;

(3) Take evidence and require by subpoena duces tecum the production of books, papers, and other records relating to any matter being investigated or to the performance of the commission's duties or exercise of its powers. Subpoenas duces tecum shall be served and enforced in the same manner provided by section 536.077;

(4) Employ such personnel, including legal counsel, and contract for services including legal counsel, within the limits of its appropriation, as it deems necessary provided such legal counsel, either employed or contracted, represents the Missouri ethics commission before any state agency or before the courts at the request of the Missouri ethics commission. Nothing in this section shall limit the authority of the Missouri ethics commission as provided for in subsection 2 of section 105.961; and

(5) Obtain information from any department, division or agency of the state or any political subdivision reasonably calculated to lead to the discovery of evidence which will reasonably assist the commission in carrying out the duties prescribed in sections 105.955 to 105.963 and chapter 130.

16. (1) Upon written request for an advisory opinion received by the commission, and if the commission determines that the person requesting the opinion would be directly affected by the application of law to the facts presented by the requesting person, the commission shall issue a written opinion advising the person who made the request, in response to the person's particular request, regarding any issue that the commission can receive a complaint on pursuant to section 105.957. The commission may decline to issue a written opinion by a vote of four members and shall provide to the requesting person the reason for the refusal in writing. The commission shall give an approximate time frame as to when the written opinion shall be issued. Such advisory opinions shall be issued no later than ninety days from the date of receipt by the commission. Such requests and advisory opinions, deleting the name and identity of the requesting person, shall be compiled and published by the commission on at least an annual basis. Advisory opinions issued by the commission shall be maintained and made available for public inspection and copying at the office of the commission during normal business hours. Any advisory opinion or portion of an advisory opinion rendered pursuant to this subsection shall be withdrawn by the commission if, after hearing thereon, the joint committee on administrative rules finds that such advisory opinion is beyond or contrary to the statutory authority of the commission or is inconsistent with the legislative intent of any law enacted by the general assembly, and after the general assembly, by concurrent resolution, votes to adopt the findings and conclusions of the joint committee on administrative rules. Any such concurrent resolution adopted by the general assembly shall be published at length by the commission in its publication of advisory opinions of the commission next following the adoption of such resolution, and a copy of such concurrent resolution shall be maintained by the commission, along with the withdrawn advisory opinion, in its public file of advisory opinions. The commission shall also send a copy of such resolution to the person who originally requested the withdrawn advisory opinion. Any advisory opinion issued by the ethics commission shall act as legal direction to any person requesting such opinion and no person shall be liable for relying on the opinion and it shall act as a defense of justification against prosecution. An advisory opinion of the commission shall not be withdrawn unless:

(a) The authorizing statute is declared unconstitutional;

(b) The opinion goes beyond the power authorized by statute; or

(c) The authorizing statute is changed to invalidate the opinion.

(2) Upon request, the attorney general shall give the attorney general's opinion, without fee, to the commission, any elected official of the state or any political subdivision, any member of the general assembly, or any director of any department, division or agency of the state, upon any question of law regarding the effect or application of sections 105.450 to 105.496, or chapter 130. Such opinion need be in writing only upon request of such official, member or director, and in any event shall be rendered within sixty days that such request is delivered to the attorney general.

17. The state auditor and the state auditor's duly authorized employees who have taken the oath of confidentiality required by section 29.070 may audit the commission and in connection therewith may inspect materials relating to the functions of the commission. Such audit shall include a determination of whether appropriations were spent within the intent of the general assembly, but shall not extend to review of any file or document pertaining to any particular investigation, audit or review by the commission, an investigator or any staff or person employed by the commission or under the supervision of the commission or an investigator. The state auditor and any employee of the state auditor shall not disclose the identity of any person who is or was the subject of an investigation by the commission and whose identity is not public information as provided by law.

18. From time to time but no more frequently than annually the commission may request the officials and entities described in subdivision (6) of section 105.450 to identify for the commission in writing those persons associated with such office or entity which such office or entity has designated as a decision-making public servant. Each office or entity delineated in subdivision (6) of section 105.450 receiving such a request shall identify those so designated within thirty days of the commission's request.

(L. 1991 S.B. 262 § 1, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1996 S.B. 501, A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.956 Advisory opinion, withdrawn, when.

Advisory opinion, withdrawn, when.

105.956. No advisory opinion issued before August 28, 1997, by the ethics commission shall be withdrawn except pursuant to the provisions of section 105.955.

(L. 1997 S.B. 16 § 130.047 subsec. 2)



Section 105.957 Receipt of complaints--form--investigation--dismissal of frivolous complaints, damages, public report.

Receipt of complaints--form--investigation--dismissal of frivolous complaints, damages, public report.

105.957. 1. The commission shall receive any complaints alleging violation of the provisions of:

(1) The requirements imposed on lobbyists by sections 105.470 to 105.478;

(2) The financial interest disclosure requirements contained in sections 105.483 to 105.492;

(3) The campaign finance disclosure requirements contained in chapter 130;

(4) Any code of conduct promulgated by any department, division or agency of state government, or by state institutions of higher education, or by executive order;

(5) The conflict of interest laws contained in sections 105.450 to 105.468 and section 171.181; and

(6) The provisions of the constitution or state statute or order, ordinance or resolution of any political subdivision relating to the official conduct of officials or employees of the state and political subdivisions.

2. Complaints filed with the commission shall be in writing and filed only by a natural person. The complaint shall contain all facts known by the complainant that have given rise to the complaint and the complaint shall be sworn to, under penalty of perjury, by the complainant. No complaint shall be investigated unless the complaint alleges facts which, if true, fall within the jurisdiction of the commission. Within five days after receipt by the commission of a complaint which is properly signed and notarized, and which alleges facts which, if true, fall within the jurisdiction of the commission, a copy of the complaint, including the name of the complainant, shall be delivered to the alleged violator.

3. No complaint shall be investigated which concerns alleged criminal conduct which allegedly occurred previous to the period of time allowed by law for criminal prosecution for such conduct. The commission may refuse to investigate any conduct which is the subject of civil or criminal litigation. The commission, its executive director or an investigator shall not investigate any complaint concerning conduct which is not criminal in nature which occurred more than two years prior to the date of the complaint. A complaint alleging misconduct on the part of a candidate for public office, other than those alleging failure to file the appropriate financial interest statements or campaign finance disclosure reports, shall not be accepted by the commission within sixty days prior to the primary election at which such candidate is running for office, and until after the general election.

4. If the commission finds that any complaint is frivolous in nature, the commission shall dismiss the case. For purposes of this subsection, "frivolous" shall mean a complaint clearly lacking any basis in fact or law. Any person who submits a frivolous complaint shall be liable for actual and compensatory damages to the alleged violator for holding the alleged violator before the public in a false light. If the commission finds that a complaint is frivolous, the commission shall issue a public report to the complainant and the alleged violator stating with particularity its reasons for dismissal of the complaint. Upon such issuance, the complaint and all materials relating to the complaint shall be a public record as defined in chapter 610.

5. Complaints which allege violations as described in this section which are filed with the commission shall be handled as provided by section 105.961.

(L. 1991 S.B. 262 § 2, A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Receipt of complaints--form--investigation--dismissal of frivolous complaints, damages, public report.

105.957. 1. The commission shall receive any complaints alleging violation of the provisions of:

(1) The requirements imposed on lobbyists by sections 105.470 to 105.478;

(2) The financial interest disclosure requirements contained in sections 105.483 to 105.492;

(3) The campaign finance disclosure requirements contained in chapter 130;

(4) Any code of conduct promulgated by any department, division or agency of state government, or by state institutions of higher education, or by executive order;

(5) The conflict of interest laws contained in sections 105.450 to 105.468 and section 171.181; and

(6) The provisions of the constitution or state statute or order, ordinance or resolution of any political subdivision relating to the official conduct of officials or employees of the state and political subdivisions.

2. Complaints filed with the commission shall be in writing and filed only by a natural person. The complaint shall contain all facts known by the complainant that have given rise to the complaint and the complaint shall be sworn to, under penalty of perjury, by the complainant. No complaint shall be investigated unless the complaint alleges facts which, if true, fall within the jurisdiction of the commission. Within five days after receipt of a complaint by the commission, a copy of the complaint, including the name of the complainant, shall be delivered to the alleged violator.

3. No complaint shall be investigated which concerns alleged criminal conduct which allegedly occurred previous to the period of time allowed by law for criminal prosecution for such conduct. The commission may refuse to investigate any conduct which is the subject of civil or criminal litigation. The commission, its executive director or an investigator shall not investigate any complaint concerning conduct which is not criminal in nature which occurred more than two years prior to the date of the complaint. A complaint alleging misconduct on the part of a candidate for public office, other than those alleging failure to file the appropriate financial interest statements or campaign finance disclosure reports, shall not be accepted by the commission within sixty days prior to the primary election at which such candidate is running for office, and until after the general election.

4. If the commission finds that any complaint is frivolous in nature or finds no probable cause to believe that there has been a violation, the commission shall dismiss the case. For purposes of this subsection, "frivolous" shall mean a complaint clearly lacking any basis in fact or law. Any person who submits a frivolous complaint shall be liable for actual and compensatory damages to the alleged violator for holding the alleged violator before the public in a false light. If the commission finds that a complaint is frivolous or that there is not probable cause to believe there has been a violation, the commission shall issue a public report to the complainant and the alleged violator stating with particularity its reasons for dismissal of the complaint. Upon such issuance, the complaint and all materials relating to the complaint shall be a public record as defined in chapter 610.

5. Complaints which allege violations as described in this section which are filed with the commission shall be handled as provided by section 105.961.

(L. 1991 S.B. 262 § 2, A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900)

Effective 1-1-07

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.958 Designated decision-making public servant, notification.

Designated decision-making public servant, notification.

105.958. 1. The Missouri ethics commission shall notify each person whose name has been submitted to the commission by the designating agency as a designated decision-making public servant and who has been informed by the agency of such designation. The commission shall send written notification by postcard at least ninety days before the required filing date of a financial interest statement pursuant to subdivision (12) of section 105.483.

2. If the designating agency fails to notify a person that their name has been submitted to the commission by the designating agency as a designated decision-making public servant, then the designating agency shall be responsible for any late filing fees assessed by the commission.

(L. 1997 S.B. 16)



Section 105.959 Review of reports and statements, notice--investigations--report--referral of report--confidentiality.

Review of reports and statements, notice--investigations--report--referral of report--confidentiality.

105.959. 1. The executive director of the commission, under the supervision of the commission, shall review reports and statements filed with the commission or other appropriate officers pursuant to sections 105.470, 105.483 to 105.492, and chapter 130 for completeness, accuracy and timeliness of filing of the reports or statements and any records relating to the reports or statements, and upon review, if there are reasonable grounds to believe that a violation has occurred, shall conduct an investigation of such reports, statements, and records and assign a special investigator following the provisions of subsection 1 of section 105.961.

2. (1) If there are reasonable grounds to believe that a violation has occurred and after the commission unanimously votes to proceed with all six members voting, the executive director shall, without receipt of a complaint, conduct an independent investigation of any potential violations of the provisions of:

(a) The requirements imposed on lobbyists by sections** 105.470 to 105.478;

(b) The financial interest disclosure requirements contained in sections 105.483 to 105.492;

(c) The campaign finance disclosure requirements contained in chapter 130;

(d) Any code of conduct promulgated by any department, division, or agency of state government, or by state institutions of higher education, or by executive order;

(e) The conflict of interest laws contained in sections 105.450 to 105.468 and section 171.181; and

(f) The provisions of the constitution or state statute or order, ordinance, or resolution of any political subdivision relating to the official conduct of officials or employees of the state and political subdivisions.

(2) If an investigation conducted under this subsection fails to establish reasonable grounds to believe that a violation has occurred, the investigation shall be terminated and the person who had been under investigation shall be notified of the reasons for the disposition of the complaint.

3. Upon findings of the appropriate filing officer which are reported to the commission in accordance with the provisions of section 130.056, the executive director shall investigate disclosure reports, statements and records pertaining to such findings within a reasonable time after receipt of the reports from the appropriate filing officer.

4. The commission may make such investigations and inspections within or outside of this state as are necessary to determine compliance.

5. The commission shall notify the person under investigation under this section, by registered mail, within five days of the decision to conduct such investigation and assign a special investigator following the provisions of subsection 1 of section 105.961.

6. After completion of an investigation, the executive director shall provide a detailed report of such investigation to the commission. Upon determination that there are reasonable grounds to believe that a person has violated the requirements of sections 105.470, 105.483 to 105.492, or chapter 130, by a vote of four members of the commission, the commission may refer the report with the recommendations of the commission to the appropriate prosecuting authority together with the details of the investigation by the commission as is provided in subsection 2 of section 105.961.

7. All investigations by the executive director of an alleged violation shall be strictly confidential with the exception of notification of the commission and the complainant and the person under investigation. Revealing any such confidential investigation information shall be cause for removal or dismissal of the executive director or a commission member or employee.

(L. 1991 S.B. 262 § 3, A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

**Word "section" appears in original rolls.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Review of reports and statements, notice--audits and investigations--formal investigations--report--referral of report.

105.959. 1. The executive director of the commission, under the supervision of the commission, shall review reports and statements filed with the commission or other appropriate officers pursuant to sections 105.470, 105.483 to 105.492, and chapter 130 for completeness, accuracy and timeliness of filing of the reports or statements, and upon review, if there are reasonable grounds to believe that a violation has occurred, shall conduct an audit of such reports and statements. All investigations by the executive director of an alleged violation shall be strictly confidential with the exception of notification of the commission and the complainant or the person under investigation. All investigations by the executive director shall be limited to the information contained in the reports or statements. The commission shall notify the complainant or the person under investigation, by registered mail, within five days of the decision to conduct such investigation. Revealing any such confidential investigation information shall be cause for removal or dismissal of the executive director or a commission member or employee.

2. Upon findings of the appropriate filing officer which are reported to the commission in accordance with the provisions of section 130.056, the executive director shall audit disclosure reports, statements and records pertaining to such findings within a reasonable time after receipt of the reports from the appropriate filing officer.

3. Upon a sworn written complaint of any natural person filed with the commission pursuant to section 105.957, the commission shall audit and investigate alleged violations. Within sixty days after receipt of a sworn written complaint alleging a violation, the executive director shall notify the complainant in writing of the action, if any, the executive director has taken and plans to take on the complaint. If an investigation conducted pursuant to this subsection fails to establish reasonable grounds to believe that a violation has occurred, the investigation shall be terminated and the complainant and the person who had been under investigation shall be notified of the reasons for the disposition of the complaint.

4. The commission may make such investigations and inspections within or outside of this state as are necessary to determine compliance.

5. If, during an audit or investigation, the commission determines that a formal investigation is necessary, the commission shall assign the investigation to a special investigator in the manner provided by subsection 1 of section 105.961.

6. After completion of an audit or investigation, the executive director shall provide a detailed report of such audit or investigation to the commission. Upon determination that there are reasonable grounds to believe that a person has violated the requirements of sections 105.470, 105.483 to 105.492, or chapter 130, by a vote of four members of the commission, the commission may refer the report with the recommendations of the commission to the appropriate prosecuting authority together with a copy of the audit and the details of the investigation by the commission as is provided in subsection 2 of section 105.961.

(L. 1991 S.B. 262 § 3, A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900)

Effective 1-1-07

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.961 Special investigator--report--commission review, determination--special prosecutor--hearings--action of commission--formal proceedings--appropriate disciplinary authorities--powers of investigators--fees and expenses--confidentiality, penalty--compensation.

Special investigator--report--commission review, determination--special prosecutor--hearings--action of commission--formal proceedings--appropriate disciplinary authorities--powers of investigators--fees and expenses--confidentiality, penalty--compensation.

105.961. 1. Upon receipt of a complaint as described by section 105.957 or upon notification by the commission of an investigation under subsection 5 of section 105.959, the commission shall assign the complaint or investigation to a special investigator, who may be a commission employee, who shall investigate and determine the merits of the complaint or investigation. Within ten days of such assignment, the special investigator shall review such complaint and disclose, in writing, to the commission any conflict of interest which the special investigator has or might have with respect to the investigation and subject thereof. Within ninety days of receipt of the complaint from the commission, the special investigator shall submit the special investigator's report to the commission. The commission, after review of such report, shall determine:

(1) That there is reasonable grounds for belief that a violation has occurred; or

(2) That there are no reasonable grounds for belief that a violation exists and the complaint or investigation shall be dismissed; or

(3) That additional time is necessary to complete the investigation, and the status and progress of the investigation to date. The commission, in its discretion, may allow the investigation to proceed for no more than two additional successive periods of ninety days each, pending reports regarding the status and progress of the investigation at the end of each such period.

2. When the commission concludes, based on the report from the special investigator, or based on an investigation conducted pursuant to section 105.959, that there are reasonable grounds to believe that a violation of any criminal law has occurred, and if the commission believes that criminal prosecution would be appropriate upon a vote of four members of the commission, the commission shall refer the report to the Missouri office of prosecution services, prosecutors coordinators training council established in section 56.760, which shall submit a panel of five attorneys for recommendation to the court having criminal jurisdiction, for appointment of an attorney to serve as a special prosecutor; except that, the attorney general of Missouri or any assistant attorney general shall not act as such special prosecutor. The court shall then appoint from such panel a special prosecutor pursuant to section 56.110 who shall have all the powers provided by section 56.130. The court shall allow a reasonable and necessary attorney's fee for the services of the special prosecutor. Such fee shall be assessed as costs if a case is filed, or ordered by the court if no case is filed, and paid together with all other costs in the proceeding by the state, in accordance with rules and regulations promulgated by the state courts administrator, subject to funds appropriated to the office of administration for such purposes. If the commission does not have sufficient funds to pay a special prosecutor, the commission shall refer the case to the prosecutor or prosecutors having criminal jurisdiction. If the prosecutor having criminal jurisdiction is not able to prosecute the case due to a conflict of interest, the court may appoint a special prosecutor, paid from county funds, upon appropriation by the county or the attorney general to investigate and, if appropriate, prosecute the case. The special prosecutor or prosecutor shall commence an action based on the report by the filing of an information or seeking an indictment within sixty days of the date of such prosecutor's appointment, or shall file a written statement with the commission explaining why criminal charges should not be sought. If the special prosecutor or prosecutor fails to take either action required by this subsection, upon request of the commission, a new special prosecutor, who may be the attorney general, shall be appointed. The report may also be referred to the appropriate disciplinary authority over the person who is the subject of the report.

3. When the commission concludes, based on the report from the special investigator or based on an investigation conducted pursuant to section 105.959, that there are reasonable grounds to believe that a violation of any law has occurred which is not a violation of criminal law or that criminal prosecution is not appropriate, the commission shall conduct a hearing which shall be a closed meeting and not open to the public. The hearing shall be conducted pursuant to the procedures provided by sections 536.063 to 536.090 and shall be considered to be a contested case for purposes of such sections. The commission shall determine, in its discretion, whether or not that there is probable cause that a violation has occurred. If the commission determines, by a vote of at least four members of the commission, that probable cause exists that a violation has occurred, the commission may refer its findings and conclusions to the appropriate disciplinary authority over the person who is the subject of the report, as described in subsection 8 of this section.

4. If the appropriate disciplinary authority receiving a report from the commission pursuant to subsection 3 of this section fails to follow, within sixty days of the receipt of the report, the recommendations contained in the report, or if the commission determines, by a vote of at least four members of the commission that some action other than referral for criminal prosecution or for action by the appropriate disciplinary authority would be appropriate, the commission shall take any one or more of the following actions:

(1) Notify the person to cease and desist violation of any provision of law which the report concludes was violated and that the commission may seek judicial enforcement of its decision pursuant to subsection 5 of this section;

(2) Notify the person of the requirement to file, amend or correct any report, statement, or other document or information required by sections 105.473, 105.483 to 105.492, or chapter 130 and that the commission may seek judicial enforcement of its decision pursuant to subsection 5 of this section; and

(3) File the report with the executive director to be maintained as a public document; or

(4) Issue a letter of concern or letter of reprimand to the person, which would be maintained as a public document; or

(5) Issue a letter that no further action shall be taken, which would be maintained as a public document; or

(6) Through reconciliation agreements or action of the commission, the power to seek fees for violations in an amount not greater than one thousand dollars or double the amount involved in the violation.

5. Upon vote of at least four members, the commission may initiate formal judicial proceedings in the circuit court of Cole County seeking to obtain any of the following orders:

(1) Cease and desist violation of any provision of sections 105.450 to 105.496, or chapter 130, or sections 105.955 to 105.963;

(2) Pay any civil penalties required by sections 105.450 to 105.496 or chapter 130;

(3) File any reports, statements, or other documents or information required by sections 105.450 to 105.496, or chapter 130; or

(4) Pay restitution for any unjust enrichment the violator obtained as a result of any violation of any criminal statute as described in subsection 7 of this section.

6. After the commission determines by a vote of at least four members of the commission that a violation has occurred, other than a referral for criminal prosecution, and the commission has referred the findings and conclusions to the appropriate disciplinary authority over the person who is the subject of the report, or has taken an action under subsection 4 of this section, the subject of the report may appeal the determination of the commission to the circuit court of Cole County. The court shall conduct a de novo review of the determination of the commission. Such appeal shall stay the action of the Missouri ethics commission. Such appeal shall be filed not later than the fourteenth day after the subject of the commission's action receives actual notice of the commission's action. If a petition for judicial review of a final order is not filed as provided in this section or when an order for fees under subsection 4 of this section becomes final following an appeal to the circuit court of Cole County, the commission may file a certified copy of the final order with the circuit court of Cole County. When any order for fees under subsection 4 of this section becomes final, the commission may file a certified copy of the final order with the circuit court of Cole County. The order so filed shall have the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

7. In the proceeding in the circuit court of Cole County, the commission may seek restitution against any person who has obtained unjust enrichment as a result of violation of any provision of sections 105.450 to 105.496, or chapter 130 and may recover on behalf of the state or political subdivision with which the alleged violator is associated, damages in the amount of any unjust enrichment obtained and costs and attorney's fees as ordered by the court.

8. The appropriate disciplinary authority to whom a report shall be sent pursuant to subsection 2 or 3 of this section shall include, but not be limited to, the following:

(1) In the case of a member of the general assembly, the ethics committee of the house of which the subject of the report is a member;

(2) In the case of a person holding an elective office or an appointive office of the state, if the alleged violation is an impeachable offense, the report shall be referred to the ethics committee of the house of representatives;

(3) In the case of a person holding an elective office of a political subdivision, the report shall be referred to the governing body of the political subdivision;

(4) In the case of any officer or employee of the state or of a political subdivision, the report shall be referred to the person who has immediate supervisory authority over the employment by the state or by the political subdivision of the subject of the report;

(5) In the case of a judge of a court of law, the report shall be referred to the commission on retirement, removal and discipline, or if the inquiry involves an employee of the judiciary to the applicable presiding judge;

(6) In the case of a person holding an appointive office of the state, if the alleged violation is not an impeachable offense, the report shall be referred to the governor;

(7) In the case of a statewide elected official, the report shall be referred to the attorney general;

(8) In a case involving the attorney general, the report shall be referred to the prosecuting attorney of Cole County.

9. The special investigator having a complaint referred to the special investigator by the commission shall have the following powers:

(1) To request and shall be given access to information in the possession of any person or agency which the special investigator deems necessary for the discharge of the special investigator's responsibilities;

(2) To examine the records and documents of any person or agency, unless such examination would violate state or federal law providing for confidentiality;

(3) To administer oaths and affirmations;

(4) Upon refusal by any person to comply with a request for information relevant to an investigation, an investigator may issue a subpoena for any person to appear and give testimony, or for a subpoena duces tecum to produce documentary or other evidence which the investigator deems relevant to a matter under the investigator's inquiry. The subpoenas and subpoenas duces tecum may be enforced by applying to a judge of the circuit court of Cole County or any county where the person or entity that has been subpoenaed resides or may be found, for an order to show cause why the subpoena or subpoena duces tecum should not be enforced. The order and a copy of the application therefor shall be served in the same manner as a summons in a civil action, and if, after hearing, the court determines that the subpoena or subpoena duces tecum should be sustained and enforced, the court shall enforce the subpoena or subpoena duces tecum in the same manner as if it had been issued by the court in a civil action; and

(5) To request from the commission such investigative, clerical or other staff assistance or advancement of other expenses which are necessary and convenient for the proper completion of an investigation. Within the limits of appropriations to the commission, the commission may provide such assistance, whether by contract to obtain such assistance or from staff employed by the commission, or may advance such expenses.

10. (1) Any retired judge may request in writing to have the judge's name removed from the list of special investigators subject to appointment by the commission or may request to disqualify himself or herself from any investigation. Such request shall include the reasons for seeking removal;

(2) By vote of four members of the commission, the commission may disqualify a judge from a particular investigation or may permanently remove the name of any retired judge from the list of special investigators subject to appointment by the commission.

11. Any person who is the subject of any investigation pursuant to this section shall be entitled to be represented by counsel at any proceeding before the special investigator or the commission.

12. The provisions of sections 105.957, 105.959 and 105.961 are in addition to other provisions of law under which any remedy or right of appeal or objection is provided for any person, or any procedure provided for inquiry or investigation concerning any matter. The provisions of this section shall not be construed to limit or affect any other remedy or right of appeal or objection.

13. No person shall be required to make or file a complaint to the commission as a prerequisite for exhausting the person's administrative remedies before pursuing any civil cause of action allowed by law.

14. If, in the opinion of the commission, the complaining party was motivated by malice or reason contrary to the spirit of any law on which such complaint was based, in filing the complaint without just cause, this finding shall be reported to appropriate law enforcement authorities. Any person who knowingly files a complaint without just cause, or with malice, is guilty of a class A misdemeanor.

15. A respondent party who prevails in a formal judicial action brought by the commission shall be awarded those reasonable fees and expenses incurred by that party in the formal judicial action, unless the court finds that the position of the commission was substantially justified or that special circumstances make such an award unjust.

16. The special investigator and members and staff of the commission shall maintain confidentiality with respect to all matters concerning a complaint, with the exception of communications with any person which are necessary to the investigation. Any person who violates the confidentiality requirements imposed by this section or subsection 17 of section 105.955 required to be confidential is guilty of a class A misdemeanor and shall be subject to removal from or termination of employment by the commission.

17. Any judge of the court of appeals or circuit court who ceases to hold such office by reason of the judge's retirement and who serves as a special investigator pursuant to this section shall receive annual compensation, salary or retirement for such services at the rates of compensation provided for senior judges by subsections 1, 2 and 4 of section 476.682. Such retired judges shall by the tenth day of each month following any month in which the judge provided services pursuant to this section certify to the commission and to the state courts administrator the amount of time engaged in such services by hour or fraction thereof, the dates thereof, and the expenses incurred and allowable pursuant to this section. The commission shall then issue a warrant to the state treasurer for the payment of the salary and expenses to the extent, and within limitations, provided for in this section. The state treasurer upon receipt of such warrant shall pay the same out of any appropriations made for this purpose on the last day of the month during which the warrant was received by the state treasurer.

(L. 1991 S.B. 262 § 4, A.L. 1997 S.B. 16, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Special investigator--report--commission review, determination--special prosecutor--hearings--action of commission--formal proceedings--appropriate disciplinary authorities--powers of investigators--fees and expenses--confidentiality, penalty--compensation.

105.961. 1. Upon receipt of a complaint as described by section 105.957, the commission shall assign the complaint to a special investigator, who may be a commission employee, who shall investigate and determine the merits of the complaint. Within ten days of such assignment, the special investigator shall review such complaint and disclose, in writing, to the commission any conflict of interest which the special investigator has or might have with respect to the investigation and subject thereof. Within one hundred twenty days of receipt of the complaint from the commission, the special investigator shall submit the special investigator's report to the commission. The commission, after review of such report, shall determine:

(1) That there is reasonable grounds for belief that a violation has occurred; or

(2) That there are no reasonable grounds for belief that a violation exists and the complaint should be dismissed; or

(3) That additional time is necessary to complete the investigation, and the status and progress of the investigation to date. The commission, in its discretion, may allow the investigation to proceed for additional successive periods of one hundred twenty days each, pending reports regarding the status and progress of the investigation at the end of each such period.

2. When the commission concludes, based on the report from the special investigator, or based on an audit conducted pursuant to section 105.959, that there are reasonable grounds to believe that a violation of any criminal law has occurred, and if the commission believes that criminal prosecution would be appropriate upon a vote of four members of the commission, the commission shall refer the report to the Missouri office of prosecution services, prosecutors coordinators training council established in section 56.760, which shall submit a panel of five attorneys for recommendation to the court having criminal jurisdiction, for appointment of an attorney to serve as a special prosecutor; except that, the attorney general of Missouri or any assistant attorney general shall not act as such special prosecutor. The court shall then appoint from such panel a special prosecutor pursuant to section 56.110 who shall have all the powers provided by section 56.130. The court shall allow a reasonable and necessary attorney's fee for the services of the special prosecutor. Such fee shall be assessed as costs if a case is filed, or ordered by the court if no case is filed, and paid together with all other costs in the proceeding by the state, in accordance with rules and regulations promulgated by the state courts administrator, subject to funds appropriated to the office of administration for such purposes. If the commission does not have sufficient funds to pay a special prosecutor, the commission shall refer the case to the prosecutor or prosecutors having criminal jurisdiction. If the prosecutor having criminal jurisdiction is not able to prosecute the case due to a conflict of interest, the court may appoint a special prosecutor, paid from county funds, upon appropriation by the county or the attorney general to investigate and, if appropriate, prosecute the case. The special prosecutor or prosecutor shall commence an action based on the report by the filing of an information or seeking an indictment within sixty days of the date of such prosecutor's appointment, or shall file a written statement with the commission explaining why criminal charges should not be sought. If the special prosecutor or prosecutor fails to take either action required by this subsection, upon request of the commission, a new special prosecutor, who may be the attorney general, shall be appointed. The report may also be referred to the appropriate disciplinary authority over the person who is the subject of the report.

3. When the commission concludes, based on the report from the special investigator or based on an audit conducted pursuant to section 105.959, that there are reasonable grounds to believe that a violation of any law has occurred which is not a violation of criminal law or that criminal prosecution is not appropriate, the commission shall conduct a hearing which shall be a closed meeting and not open to the public. The hearing shall be conducted pursuant to the procedures provided by sections 536.063 to 536.090 and shall be considered to be a contested case for purposes of such sections. The commission shall determine, in its discretion, whether or not that there is probable cause that a violation has occurred. If the commission determines, by a vote of at least four members of the commission, that probable cause exists that a violation has occurred, the commission may refer its findings and conclusions to the appropriate disciplinary authority over the person who is the subject of the report, as described in subsection 7 of this section. After the commission determines by a vote of at least four members of the commission that probable cause exists that a violation has occurred, and the commission has referred the findings and conclusions to the appropriate disciplinary authority over the person subject of the report, the subject of the report may appeal the determination of the commission to the administrative hearing commission. Such appeal shall stay the action of the Missouri ethics commission. Such appeal shall be filed not later than the fourteenth day after the subject of the commission's action receives actual notice of the commission's action.

4. If the appropriate disciplinary authority receiving a report from the commission pursuant to subsection 3 of this section fails to follow, within sixty days of the receipt of the report, the recommendations contained in the report, or if the commission determines, by a vote of at least four members of the commission that some action other than referral for criminal prosecution or for action by the appropriate disciplinary authority would be appropriate, the commission shall take any one or more of the following actions:

(1) Notify the person to cease and desist violation of any provision of law which the report concludes was violated and that the commission may seek judicial enforcement of its decision pursuant to subsection 5 of this section;

(2) Notify the person of the requirement to file, amend or correct any report, statement, or other document or information required by sections 105.473, 105.483 to 105.492, or chapter 130 and that the commission may seek judicial enforcement of its decision pursuant to subsection 5 of this section; and

(3) File the report with the executive director to be maintained as a public document; or

(4) Issue a letter of concern or letter of reprimand to the person, which would be maintained as a public document; or

(5) Issue a letter that no further action shall be taken, which would be maintained as a public document; or

(6) Through reconciliation agreements or civil action, the power to seek fees for violations in an amount not greater than one thousand dollars or double the amount involved in the violation.

5. Upon vote of at least four members, the commission may initiate formal judicial proceedings seeking to obtain any of the following orders:

(1) Cease and desist violation of any provision of sections 105.450 to 105.496, or chapter 130, or sections 105.955 to 105.963;

(2) Pay any civil penalties required by sections 105.450 to 105.496 or chapter 130;

(3) File any reports, statements, or other documents or information required by sections 105.450 to 105.496, or chapter 130; or

(4) Pay restitution for any unjust enrichment the violator obtained as a result of any violation of any criminal statute as described in subsection 6 of this section.

The Missouri ethics commission shall give actual notice to the subject of the complaint of the proposed action as set out in this section. The subject of the complaint may appeal the action of the Missouri ethics commission, other than a referral for criminal prosecution, to the administrative hearing commission. Such appeal shall stay the action of the Missouri ethics commission. Such appeal shall be filed no later than fourteen days after the subject of the commission's actions receives actual notice of the commission's actions.

6. In the proceeding in circuit court, the commission may seek restitution against any person who has obtained unjust enrichment as a result of violation of any provision of sections 105.450 to 105.496, or chapter 130 and may recover on behalf of the state or political subdivision with which the alleged violator is associated, damages in the amount of any unjust enrichment obtained and costs and attorney's fees as ordered by the court.

7. The appropriate disciplinary authority to whom a report shall be sent pursuant to subsection 2 or 3 of this section shall include, but not be limited to, the following:

(1) In the case of a member of the general assembly, the ethics committee of the house of which the subject of the report is a member;

(2) In the case of a person holding an elective office or an appointive office of the state, if the alleged violation is an impeachable offense, the report shall be referred to the ethics committee of the house of representatives;

(3) In the case of a person holding an elective office of a political subdivision, the report shall be referred to the governing body of the political subdivision;

(4) In the case of any officer or employee of the state or of a political subdivision, the report shall be referred to the person who has immediate supervisory authority over the employment by the state or by the political subdivision of the subject of the report;

(5) In the case of a judge of a court of law, the report shall be referred to the commission on retirement, removal and discipline, or if the inquiry involves an employee of the judiciary to the applicable presiding judge;

(6) In the case of a person holding an appointive office of the state, if the alleged violation is not an impeachable offense, the report shall be referred to the governor;

(7) In the case of a statewide elected official, the report shall be referred to the attorney general;

(8) In a case involving the attorney general, the report shall be referred to the prosecuting attorney of Cole County.

8. The special investigator having a complaint referred to the special investigator by the commission shall have the following powers:

(1) To request and shall be given access to information in the possession of any person or agency which the special investigator deems necessary for the discharge of the special investigator's responsibilities;

(2) To examine the records and documents of any person or agency, unless such examination would violate state or federal law providing for confidentiality;

(3) To administer oaths and affirmations;

(4) Upon refusal by any person to comply with a request for information relevant to an investigation, an investigator may issue a subpoena for any person to appear and give testimony, or for a subpoena duces tecum to produce documentary or other evidence which the investigator deems relevant to a matter under the investigator's inquiry. The subpoenas and subpoenas duces tecum may be enforced by applying to a judge of the circuit court of Cole County or any county where the person or entity that has been subpoenaed resides or may be found, for an order to show cause why the subpoena or subpoena duces tecum should not be enforced. The order and a copy of the application therefor shall be served in the same manner as a summons in a civil action, and if, after hearing, the court determines that the subpoena or subpoena duces tecum should be sustained and enforced, the court shall enforce the subpoena or subpoena duces tecum in the same manner as if it had been issued by the court in a civil action; and

(5) To request from the commission such investigative, clerical or other staff assistance or advancement of other expenses which are necessary and convenient for the proper completion of an investigation. Within the limits of appropriations to the commission, the commission may provide such assistance, whether by contract to obtain such assistance or from staff employed by the commission, or may advance such expenses.

9. (1) Any retired judge may request in writing to have the judge's name removed from the list of special investigators subject to appointment by the commission or may request to disqualify himself or herself from any investigation. Such request shall include the reasons for seeking removal;

(2) By vote of four members of the commission, the commission may disqualify a judge from a particular investigation or may permanently remove the name of any retired judge from the list of special investigators subject to appointment by the commission.

10. Any person who is the subject of any investigation pursuant to this section shall be entitled to be represented by counsel at any proceeding before the special investigator or the commission.

11. The provisions of sections 105.957, 105.959 and 105.961 are in addition to other provisions of law under which any remedy or right of appeal or objection is provided for any person, or any procedure provided for inquiry or investigation concerning any matter. The provisions of this section shall not be construed to limit or affect any other remedy or right of appeal or objection.

12. No person shall be required to make or file a complaint to the commission as a prerequisite for exhausting the person's administrative remedies before pursuing any civil cause of action allowed by law.

13. If, in the opinion of the commission, the complaining party was motivated by malice or reason contrary to the spirit of any law on which such complaint was based, in filing the complaint without just cause, this finding shall be reported to appropriate law enforcement authorities. Any person who knowingly files a complaint without just cause, or with malice, is guilty of a class A misdemeanor.

14. A respondent party who prevails in a formal judicial action brought by the commission shall be awarded those reasonable fees and expenses incurred by that party in the formal judicial action, unless the court finds that the position of the commission was substantially justified or that special circumstances make such an award unjust.

15. The special investigator and members and staff of the commission shall maintain confidentiality with respect to all matters concerning a complaint until and if a report is filed with the commission, with the exception of communications with any person which are necessary to the investigation. The report filed with the commission resulting from a complaint acted upon under the provisions of this section shall not contain the name of the complainant or other person providing information to the investigator, if so requested in writing by the complainant or such other person. Any person who violates the confidentiality requirements imposed by this section or subsection 17 of section 105.955 required to be confidential is guilty of a class A misdemeanor and shall be subject to removal from or termination of employment by the commission.

16. Any judge of the court of appeals or circuit court who ceases to hold such office by reason of the judge's retirement and who serves as a special investigator pursuant to this section shall receive annual compensation, salary or retirement for such services at the rates of compensation provided for senior judges by subsections 1, 2 and 4 of section 476.682. Such retired judges shall by the tenth day of each month following any month in which the judge provided services pursuant to this section certify to the commission and to the state courts administrator the amount of time engaged in such services by hour or fraction thereof, the dates thereof, and the expenses incurred and allowable pursuant to this section. The commission shall then issue a warrant to the state treasurer for the payment of the salary and expenses to the extent, and within limitations, provided for in this section. The state treasurer upon receipt of such warrant shall pay the same out of any appropriations made for this purpose on the last day of the month during which the warrant was received by the state treasurer.

(L. 1991 S.B. 262 § 4, A.L. 1997 S.B. 16)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.962 Position created in ethics commission for electronic reporting system management.

Position created in ethics commission for electronic reporting system management.

105.962. There is hereby created a position within the Missouri ethics commission which shall administer and be responsible for the establishment, implementation, and maintenance of any electronic reporting system required by law. Prerequisites for such position shall include, at a minimum, a baccalaureate degree from an accredited institution of higher education with a major in computer science, computer engineering, or computer programming. In addition to the baccalaureate degree, prerequisites for the position shall also include appropriate work experience in the field of computer science, computer engineering, or computer programming. The person employed in this position shall be employed pursuant to subsection 11 of section 105.955.

(L. 1999 S.B. 31 & 285 § 2)



Section 105.963 Assessments of committees, campaign disclosure reports--notice--penalty--assessments of financial interest statements--notice--penalties--effective date.

Assessments of committees, campaign disclosure reports--notice--penalty--assessments of financial interest statements--notice--penalties--effective date.

105.963. 1. The executive director shall assess every committee, as defined in section 130.011, failing to file with a filing officer other than a local election authority as provided by section 130.026 a campaign disclosure report or statement of limited activity as required by chapter 130, other than the report required pursuant to subdivision (1) of subsection 1 of section 130.046, a late filing fee of fifty dollars for each day after such report is due to the commission, provided that the total amount of such fees assessed under this subsection per report shall not exceed three thousand dollars. The executive director shall send a notice to any candidate and the treasurer of any committee who fails to file such report within seven business days of such failure to file informing such person of such failure and the fees provided by this section.

2. Any committee that fails to file a campaign disclosure report required pursuant to subdivision (1) of subsection 1 of section 130.046, other than a report required to be filed with a local election authority as provided by section 130.026, shall be assessed by the executive director a late filing fee of one hundred dollars for each day that the report is not filed, provided that the total amount of such fees assessed under this subsection per report shall not exceed three thousand dollars. The executive director shall send a notice to any candidate and the treasurer of any committee who fails to file the report described in this subsection within seven business days of such failure to file informing such person of such failure and the fees provided by this section.

3. The executive director shall assess every person required to file a financial interest statement pursuant to sections 105.483 to 105.492 failing to file such a financial interest statement with the commission a late filing fee of ten dollars for each day after such statement is due to the commission. The executive director shall send a notice to any person who fails to file such statement informing the individual required to file of such failure and the fees provided by this section. If the person persists in such failure for a period in excess of thirty days beyond receipt of such notice, the amount of the late filing fee shall increase to one hundred dollars for each day thereafter that the statement is late, provided that the total amount of such fees assessed pursuant to this subsection per statement shall not exceed six thousand dollars.

4. Any person assessed a late filing fee may seek review of such assessment or the amount of late filing fees assessed, at the person's option, by filing a petition within fourteen days after receiving notice of assessment with the circuit court of Cole County.

5. The executive director of the Missouri ethics commission shall collect such late filing fees as are provided for in this section. Unpaid late filing fees shall be collected by action filed by the commission. The commission shall contract with the appropriate entity to collect such late filing fees after a thirty-day delinquency. If not collected within one hundred twenty days, the Missouri ethics commission shall file a petition in Cole County circuit court to seek a judgment on said fees. After obtaining a judgment for the unpaid late filing fees, the commission or any entity contracted by the commission may proceed to collect the judgment in any manner authorized by law, including but not limited to garnishment of and execution against the committee's official depository account as set forth in subsection 4 of section 130.021 after a thirty-day delinquency. All late filing fees collected pursuant to this section shall be transmitted to the state treasurer and deposited to the general revenue fund.

6. The late filing fees provided by this section shall be in addition to any penalty provided by law for violations of sections 105.483 to 105.492 or chapter 130.

7. If any lobbyist fails to file a lobbyist report in a timely manner and that lobbyist is assessed a late fee, or if any individual who is required to file a personal financial disclosure statement fails to file such disclosure statement in a timely manner and is assessed a late fee, or if any candidate or the treasurer of any committee fails to file a campaign disclosure report or a statement of limited activity in a timely manner and that candidate or treasurer of any committee who fails to file a disclosure statement in a timely manner and is assessed a late filing fee, the lobbyist, individual, candidate, or the treasurer of any committee may file an appeal of the assessment of the late filing fee with the commission. The commission may forgive the assessment of the late filing fee upon a showing of good cause. Such appeal shall be filed within ten days of the receipt of notice of the assessment of the late filing fee.

(L. 1991 S.B. 262 § 5, A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2006 H.B. 1900, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Assessments of committees, campaign disclosure reports--notice--penalty--assessments of financial interest statements--notice--penalties--effective date.

105.963. 1. The executive director shall assess every committee, as defined in section 130.011, failing to file with a filing officer other than a local election authority as provided by section 130.026 a campaign disclosure report as required by chapter 130, other than the report required pursuant to subdivision (1) of subsection 1 of section 130.046, a late filing fee of ten dollars for each day after such report is due to the commission. The executive director shall mail a notice, by registered mail, to any candidate and the treasurer of any committee who fails to file such report informing such person of such failure and the fees provided by this section. If the candidate or treasurer of any committee persists in such failure for a period in excess of thirty days beyond receipt of such notice, the amount of the late filing fee shall increase to one hundred dollars for each day that the report is not filed, provided that the total amount of such fees assessed pursuant to this subsection per report shall not exceed three thousand dollars.

2. (1) Any candidate for state or local office who fails to file a campaign disclosure report required pursuant to subdivision (1) of subsection 1 of section 130.046, other than a report required to be filed with a local election authority as provided by section 130.026, shall be assessed by the executive director a late filing fee of one hundred dollars for each day that the report is not filed, until the first day after the date of the election. After such election date, the amount of such late filing fee shall accrue at the rate of ten dollars per day that such report remains unfiled, except as provided in subdivision (2) of this subsection.

(2) The executive director shall mail a notice, by certified mail or other means to give actual notice, to any candidate who fails to file the report described in subdivision (1) of this subsection informing such person of such failure and the fees provided by this section. If the candidate persists in such failure for a period in excess of thirty days beyond receipt of such notice, the amount of the late filing fee shall increase to one hundred dollars for each day that the report is not filed, provided that the total amount of such fees assessed pursuant to this subsection per report shall not exceed six thousand dollars.

3. The executive director shall assess every person required to file a financial interest statement pursuant to sections 105.483 to 105.492 failing to file such a financial interest statement with the commission a late filing fee of ten dollars for each day after such statement is due to the commission. The executive director shall mail a notice, by certified mail, to any person who fails to file such statement informing the individual required to file of such failure and the fees provided by this section. If the person persists in such failure for a period in excess of thirty days beyond receipt of such notice, the amount of the late filing fee shall increase to one hundred dollars for each day thereafter that the statement is late, provided that the total amount of such fees assessed pursuant to this subsection per statement shall not exceed six thousand dollars.

4. Any person assessed a late filing fee may seek review of such assessment or the amount of late filing fees assessed, at the person's option, by filing a petition within fourteen days after receiving actual notice of assessment with the administrative hearing commission, or without exhausting the person's administrative remedies may seek review of such issues with the circuit court of Cole County.

5. The executive director of the Missouri ethics commission shall collect such late filing fees as are provided for in this section. Unpaid late filing fees shall be collected by action filed by the commission. The commission shall contract with the appropriate entity to collect such late filing fees after a thirty-day delinquency. If not collected within one hundred twenty days, the Missouri ethics commission shall file a petition in Cole County circuit court to seek a judgment on said fees. All late filing fees collected pursuant to this section shall be transmitted to the state treasurer and deposited to the general revenue fund.

6. The late filing fees provided by this section shall be in addition to any penalty provided by law for violations of sections 105.483 to 105.492 or chapter 130.

7. If any candidate fails to file a campaign disclosure report in a timely manner and that candidate is assessed a late filing fee, the candidate, candidate committee treasurer or assistant treasurer may file an appeal of the assessment of the late filing fee with the commission. The commission may forgive the assessment of the late filing fee upon a showing of good cause. Such appeal shall be filed within ten days of the receipt of notice of the assessment of the late filing fee.

(L. 1991 S.B. 262 § 5, A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2006 H.B. 1900)

Effective 1-01-07

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.964 Deadline for filing of reports extended, when--no extension, when.

Deadline for filing of reports extended, when--no extension, when.

105.964. 1. When the last day of filing any report, statement or other document required to be filed with the commission pursuant to the provisions of this chapter or chapter 130 falls on a Saturday or Sunday or on an official state holiday, the deadline for filing is extended to 5:00 p.m. on the next day which is not a Saturday or Sunday or official holiday.

2. The provisions of subsection 1 of this section shall not apply to any report or disclosure required to be filed less than eight days prior to an election when such report or disclosure contains information relating to such election.

3. The provisions of this section shall also apply to any report, statement or other document required to be filed with an appropriate officer, other than the ethics commission, as indicated pursuant to the provisions of section 130.026.

(L. 1999 S.B. 31 & 285)



Section 105.966 Ethics commission to complete all complaint investigations, procedure.

Ethics commission to complete all complaint investigations, procedure.

105.966. 1. The ethics commission shall complete and make determinations pursuant to subsection 1 of section 105.961 on all complaint investigations within ninety days of initiation.

2. Any complaint investigation not completed and decided upon by the ethics commission within the time allowed by this section shall be deemed to not have been a violation.

(L. 1999 S.B. 31 & 285, A.L. 2010 S.B. 844)

*Revisor' Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Ethics commission to complete all complaint investigations, procedure, hearing for time extension, when--applicability to ongoing investigations.

105.966. 1. Except as provided in subsection 2 of this section, the ethics commission shall complete and make determinations pursuant to subsection 1 of section 105.961 on all complaint investigations, except those complaint investigations assigned to a retired judge, within ninety days of initiation.

2. The commission may file a petition in the Cole County circuit court to request an additional ninety days for investigation upon proving by a preponderance of the evidence that additional time is needed. Upon filing the petition, the ninety-day period shall be tolled until the court determines whether additional time is needed.

3. The hearing shall be held in camera before the Cole County circuit court and all records of the proceedings shall be closed.

4. The provisions of this section shall apply to all ongoing complaint investigations on July 13, 1999.

5. Any complaint investigation not completed and decided upon by the ethics commission within the time allowed by this section shall be deemed to not have been a violation.

(L. 1999 S.B. 31 & 285)

Effective 7-13-99

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 105.967 Lobbyists not to serve on certain commissions.

Lobbyists not to serve on certain commissions.

105.967. After January 1, 1992, no person shall be appointed to or serve on any of the commissions created under section 2 or section 7 of article III of the state constitution while acting as a lobbyist, as defined by section 105.470.

(L. 1991 S.B. 262 § 7)



Section 105.969 Executive branch code of conduct--adoption.

Executive branch code of conduct--adoption.

105.969. 1. The governor is directed to adopt by executive order a code of conduct applicable to state employees of the executive branch on or before February 1, 1992. Such code shall not supersede or be inconsistent with any provision of law or the constitution.

2. Within six months after the code of conduct is adopted by the governor, the secretary of state, state treasurer, state auditor, attorney general and lieutenant governor shall adopt by internal rule a code of conduct to govern their employees.

(L. 1991 S.B. 262 § 8, A.L. 1997 S.B. 16)



Section 105.973 Summary of ethics, lobbying and campaign finance laws, commission to print and make available--candidate to verify receipt of summary, when.

Summary of ethics, lobbying and campaign finance laws, commission to print and make available--candidate to verify receipt of summary, when.

105.973. 1. The ethics commission shall print and make available a summary of all laws over which the commission has enforcement powers pursuant to chapter 105 and chapter 130. The summary shall be in plain English and compiled to put individuals on notice of such laws.

2. A candidate shall sign a statement verifying that such candidate has received the summary when filing for an office.

(L. 1997 S.B. 16 § 1)



Section 105.975 Signature not required, when.

Signature not required, when.

105.975. Notwithstanding any provision of law to the contrary, no signature shall be required by the ethics commission to view any public document not otherwise closed by law after the ethics commission has published all reports via the internet.

(L. 1997 S.B. 16 § 3)



Section 105.977 Attorney general to represent commission, exception.

Attorney general to represent commission, exception.

105.977. Notwithstanding any provision of law to the contrary, the attorney general shall represent the ethics commission in all state appellate or federal appellate or supreme courts, unless the attorney general refuses to pursue such action, in which case, the ethics commission may retain competent counsel for such action.

(L. 1997 S.B. 16 § 4)



Section 105.981 Rules, effective, when--rules invalid and void, when.

Rules, effective, when--rules invalid and void, when.

105.981. Any rule or portion of a rule promulgated pursuant to this bill* shall become effective only as provided pursuant to chapter 536 including but not limited to section 536.028, if applicable, after August 28, 1997. All rulemaking authority delegated prior to August 28, 1997, is of no force and effect and repealed. The provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028, if applicable, to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

(L. 1997 S.B. 16 § 6)

*"This bill" (S.B. 16, 1997) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 105.1000 Definition.

Definition.

105.1000. As used in sections 105.1000 to 105.1020, the term "employee" means any person, including elected or appointed officials, receiving compensation from the state, city, county, or other political subdivision for services rendered, including salaried persons.

(L. 1993 H.B. 882 § 1 subsec. 1)



Section 105.1003 Deduction from compensation for life insurance plan to be included as regular compensation in computing retirement benefits.

Deduction from compensation for life insurance plan to be included as regular compensation in computing retirement benefits.

105.1003. Any voluntary life insurance plan established under sections 105.1000 to 105.1020 shall exist and serve in addition to any insurance, retirement, pension and benefit systems established by the state or political subdivision. Any compensation withheld under such a plan shall continue to be included as regular compensation for the purpose of computing the retirement and pension benefits earned by any employee.

(L. 1993 H.B. 882 § 1 subsec. 2)



Section 105.1005 Withholding part of gross compensation of employees to fund plan.

Withholding part of gross compensation of employees to fund plan.

105.1005. Notwithstanding any other provision of law to the contrary, the state of Missouri, or any city, county, or other political subdivision may enter into a written contract with any of its employees to withhold, in whole or in part, any part of their gross compensation and invest such funds in any such manner as prescribed by the voluntary life insurance plan of the state, or its cities, counties, or other political subdivisions and as permitted under sections 105.1000 to 105.1020.

(L. 1993 H.B. 882 § 2)



Section 105.1006 Funds to be deposited in Missouri state employees voluntary life insurance fund--lapse into general revenue prohibited.

Funds to be deposited in Missouri state employees voluntary life insurance fund--lapse into general revenue prohibited.

105.1006. All funds withheld from employees of the state of Missouri pursuant to section 105.1005 shall be transferred to the director of revenue for deposit in the state treasury to the credit of the "Missouri State Employees Voluntary Life Insurance Fund", which is hereby created. The Missouri state employees voluntary life insurance fund shall be administered by the commissioner of administration, and the moneys in the fund shall be used solely as provided in sections 105.1000 to 105.1020, including the contracts entered into with employees under section 105.1005. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the Missouri state employees voluntary life insurance fund at the end of any biennium shall not be transferred to the credit of the general revenue fund. The commissioner shall approve any voluntary life insurance agreement entered into by the state and shall oversee the orderly administration of the fund in compliance with sections 105.1000 to 105.1020.

(L. 1993 H.B. 882 § 3 subsec. 1, A.L. 2011 H.B. 464)



Section 105.1012 Commission's duties to establish life insurance plan--with payroll deduction by participating employees--plan to be based on competitive bidding--bid to include cost of administration.

Commission's duties to establish life insurance plan--with payroll deduction by participating employees--plan to be based on competitive bidding--bid to include cost of administration.

105.1012. 1. The office of administration shall establish and administer a voluntary life insurance plan for the employees of the state of Missouri. Participation in such plan shall be by a specific written agreement between such employees and the state which shall provide for the payroll deduction of such amount of compensation as requested by the employee. Participating employees shall authorize that such deferrals be made from their wages for the purpose of participation in such plan.

2. Funds held for the state pursuant to a written payroll deduction agreement between the state and participating employees may be invested in such life insurance contracts as are approved by the commissioner of administration. All such insurance plans or policies to be offered pursuant to this plan shall have been reviewed and selected based on a competitive bidding process as established by such specifications and considerations as are deemed appropriate. The bid shall include the costs of administration incurred by the office of administration in implementing sections 105.1000 to 105.1020, which shall be borne by the successful bidder.

(L. 1993 H.B. 882 § 4, A.L. 2011 H.B. 464)



Section 105.1015 Cities, counties and other political subdivisions may establish for employees a voluntary life insurance plan.

Cities, counties and other political subdivisions may establish for employees a voluntary life insurance plan.

105.1015. Any city, county, institution of the state of Missouri, or other political subdivision may establish for its employees a voluntary life insurance plan. Participation shall be by written agreement between such employees and the governing body of the city, county, institution, or other political subdivision providing for the payroll deduction and the subsequent administration of such funds.

(L. 1993 H.B. 882 § 5 subsec. 1)



Section 105.1017 Funds to be deposited with consent of participating employees and as designated by governing body with approved life insurance company.

Funds to be deposited with consent of participating employees and as designated by governing body with approved life insurance company.

105.1017. For purposes of funding such agreements between the city, county, institution, or other such political subdivision and the participating employees, the agency or department as designated by the governing body to establish and administer such plans may deposit such funds, with the consent of the participating employee, with the approved life insurance company deemed appropriate by such governing body.

(L. 1993 H.B. 882 § 5 subsec. 2)



Section 105.1020 Political subdivisions may establish and administer other life insurance plans.

Political subdivisions may establish and administer other life insurance plans.

105.1020. Notwithstanding any provision of law to the contrary, this section and sections 105.1015 and 105.1017 do not limit the power or authority of any city, county, municipal corporation, political subdivision, or any institution supported in whole or in part by public funds to establish and administer any other such life insurance plans as might be deemed appropriate by the officials of such political subdivisions or institutions.

(L. 1993 H.B. 882 § 5 subsec. 3)



Section 105.1070 State-controlled motor vehicles, aircraft and marine vessels, liability insurance for operators of to be provided.

State-controlled motor vehicles, aircraft and marine vessels, liability insurance for operators of to be provided.

105.1070. The commissioner of administration may procure under the provisions of chapter 34 motor vehicle, aircraft, and marine liability insurance covering the operation of state-controlled motor vehicles, aircraft, and marine vessels by state employees, members of the Missouri National Guard, or agents in the course of their employment, military duties, or the scope of their agency, or for dangerous conditions of property as defined in section 537.600; provided, however, that in lieu of procuring insurance to cover such risks, the commissioner may determine that the state shall self-insure or assume all or any portion of such risks. Each department and agency of state government shall provide the commissioner with such information regarding the risks to be insured as the commissioner deems necessary. The procurement of liability insurance or the adoption of a plan of self-insurance by the commissioner of administration shall not limit the express waiver of sovereign immunity in all cases within such situations specified therein whether or not the public entity was functioning in a governmental or proprietary capacity or whether or not the public entity is: (1) covered by liability insurance or a self-insurance plan or (2) uninsured. In the other situations specified in this section, and in such other situations of tort liability for which insurance or a self-insurance plan is obtained or provided, sovereign immunity is waived to the maximum amount of, and for the purposes covered by, such policy of insurance or self-insurance plan, provided that sovereign immunity in instances other than those specified in subdivisions (1) and (2) of section 537.600 shall be retained in the event the public entity elects not to procure insurance or to implement a self-insurance plan under the provisions of sections 537.620 to 537.650.

(L. 1973 H.B. 353 § 1, A.L. 1976 H.B. 1528, A.L. 1983 H.B. 354, A.L. 1995 H.B. 562)

*Transferred 1995; formerly 34.260



Section 105.1073 Liability coverage to be provided--amounts of coverage.

Liability coverage to be provided--amounts of coverage.

105.1073. Motor vehicle, aircraft, or marine liability insurance acquired pursuant to sections 105.1070 to 105.1079 shall provide coverage for state employees, members of the Missouri National Guard, or agents while operating state-controlled motor vehicles, aircraft, or marine vessels on state business in the course of their employment, military duties, or within the scope of their agency, subject to the following minimum amounts exclusive of interest and costs:

(1) Not less than twenty-five thousand dollars because of bodily injury to, or the death of, one person in any one accident;

(2) Subject to the limit in subdivision (1), not less than fifty thousand dollars because of bodily injury to, or death of, two or more persons in any one accident; and

(3) Not less than ten thousand dollars because of injury to, or destruction of, property of others in any one accident.

(L. 1973 H.B. 353 § 2, A.L. 1976 H.B. 1528, A.L. 1995 H.B. 562)

*Transferred 1995; formerly 34.265



Section 105.1075 Eligible insurers--department of insurance, financial institutions and professional registration to approve policies.

Eligible insurers--department of insurance, financial institutions and professional registration to approve policies.

105.1075. Insurance acquired pursuant to sections 105.1070 to 105.1079 shall be issued by an insurance company or association authorized to transact business in this state and shall by its terms provide adequate insurance for the employee, member of the Missouri National Guard, or agent under policy provisions approved by the state department of insurance, financial institutions and professional registration for the coverage specified in sections 105.1070 to 105.1079 for any damages caused by reason of death, personal injury, or property damage resulting from the negligent operation of a state-controlled motor vehicle, aircraft, or marine vessel on state business or within the course of the employment, military duty, or scope of the agency.

(L. 1973 H.B. 353 § 3, A.L. 1976 H.B. 1528)

*Transferred 1995; formerly 34.270



Section 105.1077 Definitions.

Definitions.

105.1077. 1. As used in sections 105.1070 to 105.1077, the term "aircraft" includes both rotary-wing and fixed-wing aircraft.

2. As used in sections 105.1070 to 105.1077, the term "motor vehicle" includes any self-propelled vehicle and any trailer or other similar piece of equipment designed for being drawn by such a self-propelled vehicle.

3. As used in sections 105.1070 to 105.1077, the term "state-controlled" includes motor vehicles, aircraft, and marine vessels owned, leased, or rented by the state, and motor vehicles and aircraft provided to the state by the federal government, and under the control and management of the Missouri National Guard. It does not include motor vehicles, aircraft, or marine vessels owned, leased or rented in the name of employees of the state.

(L. 1976 H.B. 1528 § 1)

*Transferred 1995; formerly 34.272



Section 105.1079 No waiver of sovereign immunity intended.

No waiver of sovereign immunity intended.

105.1079. Nothing in sections 105.1070 to 105.1079 is intended to nor shall it be construed as a waiver of sovereign immunity or the acknowledgment or creation of any liability on the part of the state for personal injury, death, or property damage.

(L. 1973 H.B. 353 § 4)

*Transferred 1995; formerly 34.275



Section 105.1100 Citation of law.

Citation of law.

105.1100. Sections 105.1100 to 105.1116 shall be known and may be cited as the "Drug-Free Public Work Force Act".

(L. 1993 S.B. 67 § 1)



Section 105.1102 Definitions.

Definitions.

105.1102. As used in sections 105.1100 to 105.1116, the following terms shall mean: (1) "Public employee", any person employed on a full-time, part-time, temporary or intermittent basis by a public employer as defined in this section; (2) "Public employer", any employee of the executive branch of Missouri state government; (3) "Public employment", employment by any public employer as defined in this section.

(L. 1993 S.B. 67 § 2)



Section 105.1105 First conviction of employee for use of drugs, certified drug abuse treatment and education requirement--failure to comply, suspension and dismissal--employee in compliance to be returned to position or comparable status.

First conviction of employee for use of drugs, certified drug abuse treatment and education requirement--failure to comply, suspension and dismissal--employee in compliance to be returned to position or comparable status.

105.1105. Any public employee who is convicted, pleads guilty, or pleads nolo contendere for the first time, under the laws of this state, the United States or any other state, of any criminal offense involving the use of a controlled substance, marijuana or other dangerous drug as such substances are defined in chapter 195 shall be required to show evidence of completion of a drug abuse treatment and education program certified by the state. If the public employee refuses to participate in a drug abuse treatment program or if he fails to complete such program within six months of his public employer becoming aware of the conviction, the public employee shall be suspended from his public employment until such time as he shows evidence of completion of or shows evidence of enrollment and continuing progress in a certified drug abuse treatment and education program. Notwithstanding the provisions of section 36.370, such suspension shall be for no more than three months, after which time, if the public employee has failed to complete or has failed to show evidence of continuing progress in a drug abuse treatment and education program, he shall be dismissed from his public employment. After all requirements of the suspension period have been fulfilled by the public employee, he shall be returned to his former position with the public employer or, if such position is no longer available, he shall be placed in a position of comparable status as his former position prior to suspension.

(L. 1993 S.B. 67 § 3)



Section 105.1108 Second conviction or subsequent time for use of drugs to be dismissed--requirements for rehiring.

Second conviction or subsequent time for use of drugs to be dismissed--requirements for rehiring.

105.1108. Any public employee who is convicted, pleads guilty, or pleads nolo contendere for a second or subsequent time, under the laws of this state, the United States, or any other state, of any criminal offense involving the use of a controlled substance, marijuana or other dangerous drug, as such substances are defined in chapter 195, shall be dismissed from his public employment and shall be ineligible for other public employment for a period of two years from the most recent date of conviction. Subsequent employment with a public employer after the two-year period shall be conditioned upon the showing of evidence of completion of a state certified drug abuse treatment and education program.

(L. 1993 S.B. 67 § 4)



Section 105.1110 Employee's right of appeal, record of termination or suspension to be closed records.

Employee's right of appeal, record of termination or suspension to be closed records.

105.1110. Any public employee who is suspended or dismissed under the provisions of section 105.1105 or 105.1108 shall have the right to appeal as provided under section 36.390 or under any appeal rights established by a public employer not subject to the provisions of chapter 36 that are substantially similar to the rights established under section 36.390. Personnel records of any public employee relating to suspension or termination for reasons specified in section 105.1105 or 105.1108 shall be closed records.

(L. 1993 S.B. 67 § 5)



Section 105.1112 Applicant for public employment who has been convicted of drug abuse within three years of applying, requirements.

Applicant for public employment who has been convicted of drug abuse within three years of applying, requirements.

105.1112. Any person who is not a public employee who, within three years prior to applying for public employment or appointment from an eligibility register, has been convicted under the laws of this state, the United States or any other state, of any criminal offense involving the use of a controlled substance, marijuana or other dangerous drug, as such substances are defined in chapter 195, shall be ineligible for any public employment unless such person has completed or shows evidence of enrollment and continuing progress in a state certified drug abuse treatment and education program within such three-year period or is currently undergoing treatment in such program.

(L. 1993 S.B. 67 § 6)



Section 105.1114 Administrative rules to be provided by state personnel advisory board, procedure.

Administrative rules to be provided by state personnel advisory board, procedure.

105.1114. Administrative procedures for the implementation of sections 105.1100 to 105.1116 shall be promulgated by the state personnel advisory board for those employees classified under the state personnel law and by other public employers for those employees under their management and control. No rule or portion of a rule promulgated under the authority of sections 105.1100 to 105.1116 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 S.B. 67 § 7, A.L. 1995 S.B. 3)



Section 105.1116 Law not applicable to peace officers or employees in safety-sensitive positions, definitions.

Law not applicable to peace officers or employees in safety-sensitive positions, definitions.

105.1116. 1. The provisions of sections 105.1105 and 105.1108 shall apply only with respect to criminal offenses committed on or after August 28, 1993.

2. The provisions of sections 105.1100 to 105.1114 and subsection 1 of this section shall not apply to a peace officer of any state or local law enforcement agency or other public employees in safety-sensitive positions. For the purpose of this subsection, "safety-sensitive positions" shall mean public employment involving the performance of duties which have a direct and immediate impact on the safety of the public and other public employees.

(L. 1993 S.B. 67 §§ 8, 9)



Section 105.1200 Guidelines for standardized audits, additional information may be requested.

Guidelines for standardized audits, additional information may be requested.

105.1200. 1. All state government departments shall accept a standardized audit following federal audit guidelines and a uniform cost report audited by a certified public accountant qualified to conduct such an audit.

2. Departments may require additional information outside the scope of a standardized audit if they indicate in writing that they have reason to suspect financial mismanagement or fraud.

(L. 1994 H.B. 1547 & 961 § 11)



Section 105.1209 State agencies prohibited from requiring certain educational certificates as condition of employment.

State agencies prohibited from requiring certain educational certificates as condition of employment.

105.1209. No state agency, board or commission shall establish any policy or rule which requires any person to obtain any state certificate pursuant to a public school program linking education and careers, including any school-to-work program, as a condition of employment, nor shall any state agency establish any policy or rule requiring any employer to require such state certificate as a condition of employment.

(L. 1999 H.B. 889 § 162.1120, first sentence)



Section 105.1210 Title.

Title.

105.1210. Sections 105.1210 to 105.1216 shall be known and may be cited as the "Selective Service Registration Awareness and Compliance Act".

(L. 1999 H.B. 415 § 1)



Section 105.1213 Failure to register, ineligibility for state employment and certain state education assistance.

Failure to register, ineligibility for state employment and certain state education assistance.

105.1213. Any person who is required to register with the selective service system pursuant to the provisions of the United States Military Selective Service Act, 50 U.S.C. App. 451, et seq., shall not without proof of such registration:

(1) Be offered employment with the state of Missouri; or

(2) Be eligible for state-supported scholarships, programs for financial assistance for postsecondary education or loans insured by any state agency.

(L. 1999 H.B. 415 § 2)



Section 105.1216 Hiring authorities to verify registration.

Hiring authorities to verify registration.

105.1216. Any official having charge of and authority over the hiring of employees or granting of educational assistance, as described in section 105.1213, shall adopt procedures deemed appropriate to effectuate the provisions of sections 105.1210 to 105.1216. Certification by the applicant of his registration status shall be deemed adequate to satisfy the provisions of sections 105.1210 to 105.1216.

(L. 1999 H.B. 415 § 3)



Section 105.1270 No conflict of interest for state--authorized tax credits, abatements, exemptions, or loans, when.

No conflict of interest for state--authorized tax credits, abatements, exemptions, or loans, when.

105.1270. Notwithstanding any provision to the contrary, a corporation, partnership, firm, trust, association, or other entity shall not be disqualified from receiving any state-authorized tax credit, abatement, exemption, or loan on the basis that there exists a conflict of interest due to a relationship of any degree or affinity to any statewide elected official or member of the general assembly, when the person of relation holds less than a two percent equity interest in the entity standing to benefit from the credit, abatement, exemption, or loan.

(L. 2008 H.B. 2058)






Chapter 106 Removal and Impeachment of Public Officers

Section 106.010 Appointive officers--removal.

Appointive officers--removal.

106.010. The governor shall have power and he is hereby authorized to remove from office, without assigning any other reason therefor, any appointive state official required by law to be appointed by the governor, whenever in his opinion such removal is necessary for the betterment of the public service, but the governor may, at his discretion, in any order of removal which he may make under authority of this section, assign additional and more specific reasons for such removal.

(RSMo 1939 § 12826)

CROSS REFERENCE:

Appointive state officers, removal of, Const. Art. IV § 17



Section 106.020 Who is impeachable--reasons for impeachment.

Who is impeachable--reasons for impeachment.

106.020. All elective executive officials of the state, judges of the supreme court, the court of appeals and circuit judges shall be liable to impeachment for crime, misconduct, habitual drunkenness, willful neglect of duty, corruption in office, incompetency, or any offense involving moral turpitude, or oppression in office.

(L. 1945 p. 1319 § 12836, A.L. 1973 S.B. 263)

CROSS REFERENCES:

Impeachment of public officers, Const. Art. VII §§ 1 to 3

Removal of officers not subject to impeachment, Const. Art. VII § 4



Section 106.030 Power of impeachment--trial.

Power of impeachment--trial.

106.030. The house of representatives shall have the sole power of impeachment. All impeachments shall be tried before the supreme court, except that the governor or a member of the supreme court shall be tried by a special commission as provided for in sections 106.020 to 106.210.

(L. 1945 p. 1319 § 12837)



Section 106.040 Articles of impeachment--transmittal.

Articles of impeachment--transmittal.

106.040. When the house of representatives shall be satisfied that there is good cause to impeach any officer, they shall cause articles of impeachment to be made out in due form against such officer and shall transmit the same to the supreme court, and immediately elect managers to prosecute such impeachment; provided, however, that in the case of impeachment of the governor or a member of the supreme court, they shall transmit such articles of impeachment to the senate who shall, without delay, proceed to the election of a special commission to try such impeachment as provided in section 106.080. In case of death, resignation or failure to serve, of any manager elected by the house as aforesaid, the governor shall, if the house be not in session, fill such vacancy; and the person thus appointed shall have the same power and perform the same duties as if elected by the house.

(RSMo 1939 § 12836, A.L. 1945 p. 1319 § 12838)

Prior revisions: 1929 § 11210; 1919 § 9183; 1909 § 10212



Section 106.050 Suspension of impeached officer.

Suspension of impeached officer.

106.050. If any officer shall be impeached, he is hereby suspended from exercising his office, after he shall be notified thereof, until his acquittal.

(RSMo 1939 § 12837, A.L. 1945 p. 1319 § 12839)

Prior revisions: 1929 § 11211; 1919 § 9184; 1909 § 10213



Section 106.060 Office vacated by suspension--temporary appointment.

Office vacated by suspension--temporary appointment.

106.060. If the secretary of state, state auditor, state treasurer or attorney general be impeached, and notified thereof, an appointment shall be made by the governor to supply such vacancy until such impeachment shall be determined; and if the president of the senate be impeached, notice thereof shall immediately be given by the house of representatives to the senate, that another president may be elected by the senate.

(RSMo 1939 § 12838, A.L. 1945 p. 1319 § 12840)

Prior revisions: 1929 § 11212; 1919 § 9185; 1909 § 10214



Section 106.070 Service of articles of impeachment.

Service of articles of impeachment.

106.070. When articles of impeachment shall be presented to the supreme court, the court shall immediately appoint some day for the appearance of the accused and cause a summons to be issued, signed by the chief justice of the court and countersigned by one of the judges thereof, with a copy of the articles of impeachment annexed, requiring the accused to appear on the day appointed for that purpose, and answer the charges exhibited against him, which shall be served by the marshal of the court, or by special messenger by the court appointed, a reasonable time before the day set for his appearance.

(RSMo 1939 § 12839, A.L. 1945 p. 1319 § 12841)

Prior revisions: 1929 § 11213; 1919 § 9186; 1909 § 10215



Section 106.080 Impeachment commission--members--meeting.

Impeachment commission--members--meeting.

106.080. If the governor or a judge of the supreme court shall be impeached, the house of representatives shall immediately transmit such articles of impeachment to the senate who shall, without delay, proceed to the election of a special commission to try the cause, which commission shall be composed of seven eminent jurists, who at the time of their election are judges of the circuit or appellate courts of this state; provided, however, that judges of the supreme court shall not be eligible to serve on such special commission. The commission shall meet in the City of Jefferson within thirty days after their election on a day designated by the senate.

(RSMo 1939 § 12841, A.L. 1945 p. 1319 § 12842)

Prior revisions: 1929 § 11215; 1919 § 9188; 1909 § 10217



Section 106.090 Organization of commission--summons to accused--employment of clerical help.

Organization of commission--summons to accused--employment of clerical help.

106.090. Immediately upon meeting, the commission shall proceed to organize by electing a president and a secretary and thereupon shall designate some day not less than twenty days nor more than thirty days after the service of the summons for the appearance of the accused and cause a summons to be issued, signed by the president of the commission and countersigned by the secretary thereof, with a copy of the articles of impeachment annexed, requiring the accused to appear on the day designated for that purpose, and answer charges exhibited against him, which shall be served by a messenger appointed by the commission, a reasonable time before the day set for his appearance. The commission shall have power to employ such clerical help and assistants as they may deem necessary to the proper conduct of the trial.

(L. 1945 p. 1319 § 12843)



Section 106.100 Serving of summons.

Serving of summons.

106.100. The notices as required by sections 106.070 and 106.090 shall be served on the accused personally, if he can be found; and if he cannot be found, then by leaving a copy of such summons and articles of impeachment at his dwelling house or usual place of abode, with some member of the family above the age of fifteen years.

(RSMo 1939 § 12840, A.L. 1945 p. 1319 § 12844)

Prior revisions: 1929 § 11214; 1919 § 9187; 1909 § 10216



Section 106.110 Compensation to members of commission.

Compensation to members of commission.

106.110. Each member of the special commission, provided for in section 106.080, shall be allowed an amount not to exceed ten dollars per day for actual and necessary expenses incurred in the performance of his duties, which allowance shall be in lieu of all other compensation for such service.

(L. 1945 p. 1319 § 12845)



Section 106.120 Accused to be given time to answer.

Accused to be given time to answer.

106.120. Upon the appearance of the accused, he shall have reasonable time to answer the impeachment; and when the answer shall be filed, the managers may reply thereto; and when issue shall be joined on any such impeachment, the court or commission shall appoint a time for trial thereof.

(RSMo 1939 § 12842, A.L. 1945 p. 1319 § 12846)

Prior revisions: 1929 § 11216; 1919 § 9189; 1909 § 10218



Section 106.130 Depositions.

Depositions.

106.130. The president of the commission or the chief justice of the supreme court, as the case may be, on application of the respondent, or any of his counsel, or either of the managers, shall issue subpoenas for witnesses and commissions to take depositions where the witness is unable to attend from sickness or other infirmity, or where the witness is without the state.

(RSMo 1939 § 12843, A.L. 1945 p. 1319 § 12847)

Prior revisions: 1929 § 11217; 1919 § 9190; 1909 § 10219



Section 106.140 Manner of taking depositions.

Manner of taking depositions.

106.140. Such depositions shall be taken in the same manner and the same notice be given as where depositions are taken in circuit court.

(RSMo 1939 § 12844, A.L. 1945 p. 1319 § 12848)

Prior revisions: 1929 § 11218; 1919 § 9191; 1909 § 10220



Section 106.150 Proceedings ex parte.

Proceedings ex parte.

106.150. If the accused shall not appear after being notified, or, after appearing shall fail to answer, the court or commission may proceed ex parte.

(RSMo 1939 § 12845, A.L. 1945 p. 1319 § 12849)

Prior revisions: 1929 § 11219; 1919 § 9192; 1909 § 10221



Section 106.160 Impeachment proceedings--oath.

Impeachment proceedings--oath.

106.160. At the time and place appointed for trial, and before proceeding thereon, some person authorized by law so to do shall administer to the members of the special commission, in cases of impeachment of the governor or a judge of the supreme court, or to the judges of the supreme court, in cases of impeachments of other officers, an oath or affirmation impartially to try and determine the charges and to do justice according to the law and the evidence; and no member shall sit or give his vote until he shall have taken such oath or affirmation.

(RSMo 1939 § 12846, A.L. 1945 p. 1319 § 12850)

Prior revisions: 1929 § 11220; 1919 § 9193; 1909 § 10222



Section 106.170 Impeachment trial proceedings.

Impeachment trial proceedings.

106.170. The members being sworn, the supreme court or the special commission, as the case may be, shall proceed to hear, try and determine such impeachment, and may adjourn the trial to any other time; and the court or commission shall determine all questions of law arising during the trial upon the admissibility of evidence, the competency of witnesses, or otherwise, and may punish any person for contempt committed toward it, or for obstructing the administration of justice on such trial, in as full a manner as any court of record could do for like contempt toward such court. Except as otherwise provided in sections 106.020 to 106.210, the rules of evidence and procedure applicable in civil actions before circuit judges in the circuit courts of this state shall be followed in all trials of impeachment whether before the supreme court or the special commission.

(RSMo 1939 § 12847, A.L. 1945 p. 1319 § 12851, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 11221; 1919 § 9194; 1909 § 10223

Effective 1-2-79



Section 106.180 Rights of accused--five-sevenths majority required to convict.

Rights of accused--five-sevenths majority required to convict.

106.180. In all such trials the accused shall have a right to be heard by himself and his counsel, and all matters relating to procedure and the conduct of the trial shall be determined by a majority vote of the judges or commissioners and shall be entered and made a part of the record of the proceeding; but no judgment or sentence of conviction shall be given against any person upon any impeachment without concurrence of five-sevenths of the judges of the supreme court or of the members of the special commission.

(RSMo 1939 § 12848, A.L. 1945 p. 1319 § 12851a)

Prior revisions: 1929 § 11222; 1919 § 9195; 1909 § 10224



Section 106.190 Accused party subject to indictment.

Accused party subject to indictment.

106.190. The party convicted or acquitted shall, notwithstanding such conviction or acquittal, be subject to indictment, trial, judgment and punishment, for any indictable offense, according to the law of the land.

(RSMo 1939 § 12849, A.L. 1945 p. 1319 § 12851b)

Prior revisions: 1929 § 11223; 1919 § 9196; 1909 § 10225

CROSS REFERENCE:

Impeachment not to prevent prosecution for offenses, Const. Art. VII § 3



Section 106.200 Disposition of transcript and judgment.

Disposition of transcript and judgment.

106.200. The supreme court or special commission, as the case may be, shall cause a transcript of the proceedings had on any impeachment to be made out, and the judgment of the court or commission, whether of conviction or acquittal, which shall be signed by the officer presiding at the trial and attested by the secretary of the commission or a judge of the court hearing the cause and deposited in the office of the secretary of state.

(RSMo 1939 § 12850, A.L. 1945 p. 1319 § 12851c)

Prior revisions: 1929 § 11224; 1919 § 9197; 1909 § 10226



Section 106.210 Writ to run in name of state.

Writ to run in name of state.

106.210. All writs by the court or commission shall run in the name of the state of Missouri, shall be subscribed by the presiding officer and countersigned by a judge of the supreme court or in cases of impeachment of the governor or a judge of the supreme court, by the secretary of the commission and shall be served by the marshal of the court or by a special messenger appointed for that purpose.

(RSMo 1939 § 12851, A.L. 1945 p. 1319 § 12851d)

Prior revisions: 1929 § 11225; 1919 § 9198; 1909 § 10227



Section 106.220 Forfeiture of office--reasons for.

Forfeiture of office--reasons for.

106.220. Any person elected or appointed to any county, city, town or township office in this state, except such officers as may be subject to removal by impeachment, who shall fail personally to devote his time to the performance of the duties of such office, or who shall be guilty of any willful or fraudulent violation or neglect of any official duty, or who shall knowingly or willfully fail or refuse to do or perform any official act or duty which by law it is his duty to do or perform with respect to the execution or enforcement of the criminal laws of the state, shall thereby forfeit his office, and may be removed therefrom in the manner provided in sections 106.230 to 106.290.

(RSMo 1939 § 12828)

Prior revisions: 1929 § 11202; 1919 § 9175; 1909 § 10204



Section 106.230 Complaint against officer--duty of prosecuting attorney.

Complaint against officer--duty of prosecuting attorney.

106.230. When any person has knowledge that any official mentioned in section 106.220 has failed, personally, to devote his time to the performance of the duties of such office, or has been guilty of any willful, corrupt or fraudulent violations or neglect of any official duty, or has knowingly or willfully failed or refused to perform any official act or duty which by law it was his duty to do or perform with respect to the execution or enforcement of the criminal laws of this state, he may make his affidavit before any person authorized to administer oaths, setting forth the facts constituting such offense and file the same with the clerk of the court having jurisdiction of the offense, for the use of the prosecuting attorney or deposit it with the prosecuting attorney, furnishing also the names of witnesses who have knowledge of the facts constituting such offense; and it shall be the duty of the prosecuting attorney, if, in his opinion, the facts stated in said affidavit justify the prosecution of the official charged, to file a complaint in the circuit court as soon as practicable upon such affidavit, setting forth in plain and concise language the charge against such official, or the prosecuting attorney may file such complaint against such official upon his official oath and upon his own affidavit.

(RSMo 1939 § 12829)

Prior revisions: 1929 § 11203; 1919 § 9176; 1909 § 10205



Section 106.240 Appointment of special prosecutor.

Appointment of special prosecutor.

106.240. Upon the filing of the affidavit as provided in section 106.230, against any prosecuting attorney, the judge of the circuit court of said county may appoint a special prosecutor, who shall have power and authority to file a complaint, as provided in section 106.230, against said prosecuting attorney.

(RSMo 1939 § 12830)

Prior revisions: 1929 § 11204; 1919 § 9177; 1909 § 10206



Section 106.250 Action by attorney general.

Action by attorney general.

106.250. When an affidavit has been filed with the clerk of the circuit court of any county in this state, as provided in sections 106.230 and 106.240, the governor may, in his discretion, direct the attorney general to assist in the prosecution against said officer; and in case of the refusal of the prosecuting attorney or special prosecutor, after the filing of the affidavit provided for in sections 106.230 and 106.240, to file a complaint, the attorney general shall have authority to file a complaint against the official complained of.

(RSMo 1939 § 12831)

Prior revisions: 1929 § 11205; 1919 § 9178; 1909 § 10207



Section 106.260 Appointment of special sheriff.

Appointment of special sheriff.

106.260. In any proceedings instituted under the provisions of sections 106.220 to 106.290, the attorney general, prosecuting attorney or special prosecutor appointed by the court may file with the clerk of the circuit court an affidavit that he believes the sheriff of said county is disqualified from summoning a fair and impartial jury for the trial of said cause, by reason of the fact that he is related to the defendant, or is interested or prejudiced in his favor to such an extent that he will not, in the opinion of said attorney general, prosecuting attorney or special prosecutor, summon a fair and impartial jury, and the judge may, in his discretion, thereupon make an order disqualifying said sheriff from summoning the jury in said cause, and appoint an elisor, who shall have the same power as the sheriff in the summoning of the jury, and perform the duties of the sheriff in the trial of said cause; provided, that in case the said proceeding shall be against the sheriff of any county, the judge shall make an order disqualifying him, and appoint an elisor for the summoning of the jury and performing the duties of the office of the sheriff for the trial of said cause.

(RSMo 1939 § 12832)

Prior revisions: 1929 § 11206; 1919 § 9179; 1909 § 10208



Section 106.270 Removal of officer--vacancy, how filled.

Removal of officer--vacancy, how filled.

106.270. 1. If any official against whom a proceeding has been filed, as provided for in sections 106.220 to 106.290, shall be found guilty of failing personally to devote his time to the performance of the duties of such office, or of any willful, corrupt or fraudulent violation or neglect of official duty, or of knowingly or willfully failing or refusing to do or perform any official act or duty which by law it is made his duty to do or perform with respect to the execution or enforcement of the criminal laws of the state, the court shall render judgment removing him from such office, and he shall not be elected or appointed to fill the vacancy thereby created, but the same shall be filled as provided by law for filling vacancies in other cases. All actions and proceedings under sections 106.220 to 106.290 shall be in the nature of civil actions, and tried as such.

2. Nothing in this section shall be construed to authorize the removal or discharge of any chief, as that term is defined in section 106.273.

(RSMo 1939 § 12833, A.L. 2013 H.B. 307)

Prior revisions: 1929 § 11207; 1919 § 9180; 1909 § 10209



Section 106.273 Removal of chief law enforcement officer, when.

Removal of chief law enforcement officer, when.

106.273. 1. For the purposes of this section, the following terms shall mean:

(1) "Chief", any nonelected chief law enforcement officer of any political subdivision;

(2) "Just cause", exists when a chief:

(a) Is unable to perform his or her duties with reasonable competence or reasonable safety as a result of a mental condition, including alcohol or substance abuse;

(b) Has committed any act, while engaged in the performance of his or her duties, that constitutes a reckless disregard for the safety of the public or another law enforcement officer;

(c) Has caused a material fact to be misrepresented for any improper or unlawful purpose;

(d) Acts in a manner for the sole purpose of furthering his or her self-interest or in a manner inconsistent with the interests of the public or the chief's governing body;

(e) Has been found to have violated any law, statute, or ordinance which constitutes a felony; or

(f) Has been deemed insubordinate or found to be in violation of a written established policy, unless such claimed insubordination or violation of a written established policy was a violation of any federal or state law or local ordinance.

2. A chief shall be subject to removal from office or employment by the appointing authority or the governing body of the political subdivision employing the chief if:

(1) The governing body of the political subdivision employing the chief issues a written notice to the chief whose removal is being sought no fewer than ten business days prior to the meeting at which his or her removal will be considered;

(2) The chief has been given written notice as to the governing body's intent to remove him or her. Such notice shall include:

(a) Charges specifying just cause for which removal is sought;

(b) A statement of facts that are alleged to constitute just cause for the chief's removal; and

(c) The date, time, and location of the meeting at which the chief's removal will be considered;

(3) The chief is given an opportunity to be heard before the governing body, together with any witnesses, evidence and counsel of his or her choosing; and

(4) The governing body, by two-thirds majority vote, finds just cause for removing the chief.

3. Upon the satisfaction of the removal procedure under subsection 2 of this section, the chief shall be immediately removed from his or her office, shall be relieved of all duties and responsibilities of said office, and shall be entitled to no further compensation or benefits not already earned, accrued, or agreed upon.

4. Any chief removed pursuant to subsection 3 of this section shall be issued a written notice of the grounds of his or her removal within fourteen calendar days of the removal.

(L. 2013 H.B. 307)



Section 106.280 Right of appeal.

Right of appeal.

106.280. In all prosecutions under sections 106.220 to 106.290, the defendant shall, upon conviction, after judgment of removal is entered, be entitled to an appeal to the supreme court of Missouri, and said cause shall have precedence in said court on such appeal, and such supreme court shall hear such appeal as soon as possible. Pending such appeal such officer shall be suspended from office, and the trial court shall appoint a resident of the county, qualified in law, who shall act as such special officer pending the appeal; and if the decision on said appeal in said supreme court shall be in favor of the defendant, he shall be entitled to the pay for the time for which he was removed. The person acting as such officer during such appeal shall be entitled to the same compensation of a duly elected officer. The costs herein provided for shall be taxed against and paid by the county in which said proceedings originated. And the fee of any prosecuting attorney, as provided for in sections 106.220 to 106.290, shall be a reasonable one, fixed by the court, and payable out of the county treasury.

(RSMo 1939 § 12834)

Prior revisions: 1929 § 11208; 1919 § 9181; 1909 § 10210



Section 106.290 Payment of costs.

Payment of costs.

106.290. If, upon the trial of such cause, the defendant be acquitted, the complainant shall be adjudged to pay all costs, and upon motion for that purpose, filed before said cause shall be called for trial, the court may compel him to give security for payment of the same, and in default thereof may dismiss the complaint, except that in cases where the complaint is filed officially, no security for costs shall be required, and no costs adjudged against the complainant; but the same shall be paid by the county in case of acquittal, and by the defendant in case of conviction.

(RSMo 1939 § 12835)

Prior revisions: 1929 § 11209; 1919 § 9182; 1909 § 10211






Chapter 107 Bonds of Officers and Contractors for Public Works

Section 107.010 Sureties of county officers to be residents of county.

Sureties of county officers to be residents of county.

107.010. The sureties of all clerks, sheriffs, constables, collectors and other county officers shall be residents of the county in which the bonds to which they become parties, by reason of being sureties for any of the said officers, shall be executed.

(RSMo 1939 § 3233)

Prior revisions: 1929 § 2846; 1919 § 997; 1909 § 1204



Section 107.020 Who shall not be taken as surety.

Who shall not be taken as surety.

107.020. No sheriff, collector, constable, county treasurer, attorney at law, clerk of any court of record, judge or justice of any court of record shall be taken as surety in any official bond that may be given by an officer in this state.

(RSMo 1939 § 3234)

Prior revisions: 1929 § 2847; 1919 § 998; 1909 § 1205



Section 107.030 Court shall require additional security, when.

Court shall require additional security, when.

107.030. When it shall come to the knowledge of any court whose duty it is to approve the official bonds of any of the officers named in section 107.010, that a surety of any of the said officers has become a nonresident of the county in which his official bond was executed and required to be filed, or has died, become insolvent or otherwise insufficient, said court shall make an order requiring the officer for whom any such surety executed the bond, on a day therein named, to appear and show cause why he should not give additional security.

(RSMo 1939 § 3235)

Prior revisions: 1929 § 2848; 1919 § 999; 1909 § 1206



Section 107.040 Time limit for additional security--default.

Time limit for additional security--default.

107.040. If, upon investigation of the matter, it shall appear that any surety has become a nonresident of the county in which the bond is filed, has died, become insolvent, or in any otherwise insufficient, the court shall require the officer for whom such surety executed the bond to give additional security by a day named; and, in default thereof, the said office shall be forfeited, and the same shall become vacant, and the facts shall be certified to the court or officer whose duty it is to fill such vacancy.

(RSMo 1939 § 3236)

Prior revisions: 1929 § 2849; 1919 § 1000; 1909 § 1207



Section 107.050 Discharge of former sureties.

Discharge of former sureties.

107.050. When the additional bond is given and approved, the former sureties shall thereby be discharged from any misconduct of the principal after the approval of said bond.

(RSMo 1939 § 3237)

Prior revisions: 1929 § 2850; 1919 § 1001; 1909 § 1208



Section 107.060 Bond--cost paid by county (first class counties).

Bond--cost paid by county (first class counties).

107.060. In all counties of class one, as provided by law, the officers thereof shall be required to furnish a bond as required by law, the cost thereof to be paid by the county.

(RSMo 1939 § 13535, A.L. 1945 p. 1576 § 2)



Section 107.070 Surety bond, officers may give, when--cost, how paid.

Surety bond, officers may give, when--cost, how paid.

107.070. Whenever any officer of this state or of any department, board, bureau or commission of this state, or any deputy, appointee, agent or employee of any such officer; or any officer of any county of this state, or any deputy, appointee, agent or employee of any such officer, or any officer of any incorporated city, town, or village in this state, or any deputy, appointee, agent or employee of any such officer; or any officer of any department, bureau or commission of any county, city, town or village, or any deputy, appointee, agent or employee of any such officer; or any officer of any district, or other subdivision of any county, or any incorporated city, town or village, of this state, or any deputy, appointee, agent or employee of any such officer, shall be required by law of this state, or by charter, ordinance or resolution, or by any order of any court in this state, to enter into any official bond, or other bond, he may elect, with the consent and approval of the governing body of such state, department, board, bureau, commission, official, county, city, town, village, or other political subdivision, to enter into a surety bond, or bonds, with a surety company or surety companies, authorized to do business in the state of Missouri and the cost of every such surety bond shall be paid by the public body protected thereby.

(RSMo 1939 § 3238)



Section 107.080 Corporate surety accepted, when.

Corporate surety accepted, when.

107.080. Any company having a paid-up capital of not less than two hundred thousand dollars, organized and incorporated under the laws of this or any state of the United States, or any foreign government, for the purpose of transacting the business of becoming surety on the bonds or obligations of persons or corporations, or of insuring the fidelity of persons holding places of public or private trust, and which has complied with all the requirements of the law regulating the admission of such companies to transact business in this state, may, on production of evidence of solvency satisfactory to the court, judge, clerk, head of department or other officer, person or persons authorized to approve the same, become and be accepted as surety on the bond, recognizance or other writing obligatory of any person or corporation in or concerning any matter in which the giving of a bond or other obligation is authorized, required or permitted by the laws of the state, and if such surety company shall furnish satisfactory evidence of its ability to provide all the security required by law, no additional surety may be exacted, but other surety may, in the discretion of the official authorized to approve such bond or obligation, be required; and such surety company may be released from its liability, on the same terms and conditions as are by law prescribed for the release of individuals, it being the true intent and meaning of sections 107.070 to 107.090 to enable corporations created for that purpose to become surety on any bond, recognizance or other writing in the nature of a bond, in the same manner that natural persons may, subject to all the rights and liabilities of such persons.

(RSMo 1939 § 3239)

Prior revisions: 1929 § 2851; 1919 § 1002; 1909 § 1209



Section 107.090 Foreign corporation in surety business.

Foreign corporation in surety business.

107.090. No company not incorporated under the laws of this state shall engage in the business contemplated by section 107.080 until it shall have first complied with all the provisions of the law relating to insurance companies other than life.

(RSMo 1939 § 3240)

Prior revisions: 1929 § 2852; 1919 § 1003; 1909 § 1210



Section 107.100 Company executing bond as surety estopped to deny its corporate authority.

Company executing bond as surety estopped to deny its corporate authority.

107.100. Every company which shall execute any bond or other obligation, as surety for another, under the provisions of sections 107.080 and 107.090 shall be estopped to deny its corporate power to execute such instrument, or assume such liability.

(RSMo 1939 § 3241)

Prior revisions: 1929 § 2853; 1919 § 1004; 1909 § 1211



Section 107.110 Sureties on certain bonds--evidence of solvency.

Sureties on certain bonds--evidence of solvency.

107.110. No official bond in a penal sum of twenty-five thousand dollars or more shall be approved until after the sureties therein shall subscribe and swear to a statement, to be duly attested and endorsed on or attached to the bond, setting forth in full the name, place of residence and occupation of each surety, the kind and location of his property, and that he is worth a certain sum, therein to be stated, over and above all liabilities and exemptions, and such other particulars as may be required by the officer or court whose approval of such bond is sought or required.

(RSMo 1939 § 3257)

Prior revisions: 1929 § 2869; 1919 § 1019; 1909 § 1226



Section 107.120 Additional testimony may be taken.

Additional testimony may be taken.

107.120. Testimony in addition to that of such sureties may be required by the officer or court passing upon the sufficiency of such bonds; and when required it shall in every case be endorsed on or attached to the bond, subscribed by the witness or witnesses giving it, and duly attested.

(RSMo 1939 § 3258)

Prior revisions: 1929 § 2870; 1919 § 1020; 1909 § 1227



Section 107.130 Duty of officer after approval.

Duty of officer after approval.

107.130. Whenever any such bond shall be approved, a certificate of the approval, signed by the proper officer and correctly dated, and showing a compliance with the requirements of sections 107.110 to 107.160, shall be endorsed thereon.

(RSMo 1939 § 3259)

Prior revisions: 1929 § 2871; 1919 § 1021; 1909 § 1228



Section 107.140 Annual examination of official bonds.

Annual examination of official bonds.

107.140. As soon as practicable after the taking effect of this law, and at least once in each year thereafter, the officers and courts required by law to examine and approve any such bonds shall examine as to their sufficiency and as to the solvency of the sureties therein, and shall briefly note thereon, or on the record thereof, the result of such examination; and if any such bond be for any reason deemed insufficient, the principal therein shall be required by a notice in writing to furnish a new and sufficient bond within thirty days; and if such bond be not so furnished and approved, the office shall at the expiration of said thirty days become vacant, and the vacancy shall be filled as provided by law.

(RSMo 1939 § 3260)

Prior revisions: 1929 § 2872; 1919 § 1022; 1909 § 1229



Section 107.150 Suits on official bond--duty of governor.

Suits on official bond--duty of governor.

107.150. It shall be the duty of the governor, whenever, in his judgment, the interest of the state would be promoted thereby, to direct the attorney general, in the name of the state, to bring and prosecute any suit or suits upon any official bond or bonds executed to the state, as to him may seem proper; and to that end the governor is hereby authorized to inspect the books, minutes, papers and vouchers, or direct the same to be done by the attorney general, in any of the state offices of this state; and he may require any such officer to certify to him copies of any such books, papers, minutes and vouchers as he may deem necessary to a complete understanding of the affairs and management of such office. It shall be the duty of the attorney general, whenever so directed by the governor, to bring and prosecute in behalf of the state any and all such suits.

(RSMo 1939 § 3261)

Prior revisions: 1929 § 2873; 1919 § 1023; 1909 § 1230

CROSS REFERENCE:

Official bonds, general provisions governing suits thereon, 522.010 to 522.140



Section 107.170 Bond--public works contractor--defense of employees from suit, exceptions.

Bond--public works contractor--defense of employees from suit, exceptions.

107.170. 1. As used in this section, the following terms mean:

(1) "Contractor", a person or business entity who provides construction services under contract to a public entity. Contractor specifically does not include professional engineers, architects or land surveyors licensed pursuant to chapter 327, those who provide environmental assessment services or those who design, create or otherwise provide works of art under a city's formally established program for the acquisition and installation of works of art and other aesthetic adornments to public buildings and property;

(2) "Public entity", any official, board, commission or agency of this state or any county, city, town, township, school, road district or other political subdivision of this state;

(3) "Public works", the erection, construction, alteration, repair or improvement of any building, road, street, public utility or other public facility owned by the public entity.

2. It is hereby made the duty of all public entities in this state, in making contracts for public works, the cost of which is estimated to exceed twenty-five thousand dollars, to be performed for the public entity, to require every contractor for such work to furnish to the public entity, a bond with good and sufficient sureties, in an amount fixed by the public entity, and such bond, among other conditions, shall be conditioned for the payment of any and all materials, incorporated, consumed or used in connection with the construction of such work, and all insurance premiums, both for compensation, and for all other kinds of insurance, said work, and for all labor performed in such work whether by subcontractor or otherwise.

3. All bonds executed and furnished under the provisions of this section shall be deemed to contain the requirements and conditions as herein set out, regardless of whether the same be set forth in said bond, or of any terms or provisions of said bond to the contrary notwithstanding.

4. Nothing in this section shall be construed to require a member of the school board of any public school district of this state to independently confirm the existence or solvency of any bonding company if a contractor represents to the member that the bonding company is solvent and that the representations made in the purported bond are true and correct. This subsection shall not relieve from any liability any school board member who has any actual knowledge of the insolvency of any bonding company, or any school board member who does not act in good faith in complying with the provisions of subsection 2 of this section.

5. A public entity may defend, save harmless and indemnify any of its officers and employees, whether elective or appointive, against any claim or demand, whether groundless or otherwise arising out of an alleged act or omission occurring in the performance of a duty under this section. The provisions of this subsection do not apply in case of malfeasance in office or willful or wanton neglect of duty.

(RSMo 1939 § 3277, A.L. 1959 S.B. 294, A.L. 1993 S.B. 278, A.L. 1994 H.B. 1063, A.L. 1995 H.B. 622, A.L. 1997 S.B. 437)

Prior revisions: 1929 § 2890; 1919 § 1040; 1909 § 1247

CROSS REFERENCES:

Actions on such bonds, how brought, 522.300

Prevailing rate of wages to be paid employees on construction of public works, 290.210 to 290.340

(2000) Railroad relocation project was "public works project" within meaning of section. Union Pacific Railroad Co. v. St. Louis Marketplace, 212 F.3d 386 (8th Cir.).

(2008) This section and section 429.010 are intended to provide inclusive protection to those furnishing labor and materials for public benefit. Collins & Hermann, Inc. V. TM2 Construction Co., 263 S.W.3d 793 (Mo.App.E.D.).






Chapter 108 Bond Issues, Miscellaneous Provisions

Section 108.010 County may become indebted, when--limitation.

County may become indebted, when--limitation.

108.010. Any county in this state, by vote of the constitutionally required percentage of the voters voting thereon, may become indebted in an amount exceeding in any year the income and revenue provided for such year plus any unencumbered balances from previous years. Such indebtedness shall not exceed five percent of the value of taxable tangible property therein as shown by the last completed assessment for state and county purposes.

(L. 1945 p. 597 § 3292, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 108.020 Additional county indebtedness.

Additional county indebtedness.

108.020. Any county in this state, by vote of the constitutionally required percentage of the voters voting thereon in favor of the question, may incur an indebtedness for county purposes in addition to that authorized in section 108.010 not to exceed five percent of the taxable tangible property shown as provided in that section.

(L. 1945 p. 597 § 3293, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 108.030 Interest and principal of indebtedness--annual tax on tangible property (county).

Interest and principal of indebtedness--annual tax on tangible property (county).

108.030. Before incurring any indebtedness under the provisions of sections 108.010 and 108.020 the county shall provide for the collection of an annual tax on all taxable tangible property therein sufficient to pay the interest and principal of the indebtedness as they fall due, and to retire the same within twenty years from the date contracted.

(L. 1945 p. 597 § 3294)

CROSS REFERENCE:

Annual tax to pay and retire obligation within twenty years, Const. Art. VI § 26(f)



Section 108.040 Election to authorize county indebtedness--petition.

Election to authorize county indebtedness--petition.

108.040. Whenever it may become necessary for any county in this state to incur an indebtedness as authorized in section 108.010 or 108.020, it shall be lawful for any number of voters of such county, but not less than one percent or three hundred, whichever is greater, as determined by the vote for governor in the county in last election at which a governor was elected, to present to the county commission of such county a petition in writing setting forth the object and purpose for which the indebtedness is desired to be incurred and asking that the question be submitted to the voters. Upon the presentation of such petition it shall be the duty of the county commission of such county to order that the question be submitted to the voters.

(RSMo 1939 § 3292, A.L. 1945 p. 597 § 3295, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 2905; 1919 § 1053; 1909 § 1260

CROSS REFERENCE:

Revenue bonds for the erection or extension of courthouses and other county buildings, 49.520 to 49.580



Section 108.050 Notice of election.

Notice of election.

108.050. The notice shall state the time and purpose of the election and the amount of indebtedness to be incurred.

(RSMo 1939 § 3293, A.L. 1945 p. 597 § 3296, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 2906; 1919 § 1054; 1909 § 1261



Section 108.060 Form of ballot.

Form of ballot.

108.060. 1. The question shall be submitted in substantially the following form:

Shall ....... County issue bonds in the amount of ....... dollars for the purpose of .....?

2. The election authority shall certify the results to the county commission.

(RSMo 1939 §§ 3294, 3295, A. 1945 p. 597 § 3297, A.L. 1978 H.B. 971)

Prior revisions: 1929 §§ 2907, 2908; 1919 §§ 1055, 1056; 1909 § 1262



Section 108.070 Vote required for approval--sale of bonds--tax to be imposed.

Vote required for approval--sale of bonds--tax to be imposed.

108.070. If it appears from the results of the examination and casting up of the returns of the election as certified to the county commission that the constitutionally required percentage of the voters of such county voting on the question submitted were in favor of incurring such indebtedness, the commission shall make an order reciting the submission of the question and the result thereof, both for and against the question. If the result of the submission of the question as certified shall be in favor of the issuing of bonds, the bonds shall be sold at such time and in such amounts as the commission may from time to time order and direct. The county commission shall provide for the collection of an annual tax sufficient to pay the interest on such indebtedness as it falls due, and also to create a sinking fund for the payment of the principal thereof within twenty years from the date of contracting the same.

(RSMo 1939 § 3296, A.L. 1945 p. 597 § 3298, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 2909; 1919 § 1057; 1909 § 1264



Section 108.080 Bonds--denominations, interest rate--depositary (county).

Bonds--denominations, interest rate--depositary (county).

108.080. Such bonds shall be issued in denominations of one hundred dollars or some multiple thereof, shall be payable to bearer, not later than twenty years from their date, shall bear interest from their date at a rate not exceeding four percent per annum, payable annually or semiannually, such interest payments to be evidenced by annexed coupons, and said bonds shall not be sold for less than ninety-five percent of the face value thereof. Such bonds shall specify the depositary or place where interest and principal payments will be made and shall be signed by the presiding justice of the county commission and attested by the signature of the clerk of the county commission with the seal of his office affixed thereto. The interest coupons may be executed by affixing thereon the facsimile signature of said clerk.

(RSMo 1939 § 3297, A.L. 1945 p. 597 § 3299)

Prior revisions: 1929 § 2910; 1919 § 1058; 1909 § 1265



Section 108.090 County treasurer to sell bonds.

County treasurer to sell bonds.

108.090. The county treasurer of the county issuing such bonds, under the direction of the county commission, is hereby authorized to sell and dispose of all such bonds in the manner provided by law.

(RSMo 1939 § 3298, A.L. 1945 p. 597 § 3300, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 2911; 1919 § 1059; 1909 § 1267



Section 108.100 Bond registry, contents (county).

Bond registry, contents (county).

108.100. All bonds issued under sections 108.010 to 108.110 shall be registered in the office of the county clerk, in a book kept for that purpose, which registry shall show the number, date, face amount, interest rate, date of sale, name of purchaser, maturity date, and the amount for which the bond was sold.

(RSMo 1939 § 3299, A.L. 1945 p. 597 § 3300a)

Prior revisions: 1929 § 2912; 1919 § 1060; 1909 § 1268



Section 108.110 Moneys deposited in county treasury--county commission to withdraw money for purposes for which bonds were issued.

Moneys deposited in county treasury--county commission to withdraw money for purposes for which bonds were issued.

108.110. The moneys derived from the sale of such bonds shall be deposited in the county treasury, and the county clerk shall charge the treasurer therewith. And the said moneys shall be drawn from the treasury upon the order of the commission for the purposes for which the bonds were issued.

(RSMo 1939 § 3300, A.L. 1945 p. 597 § 3300b)

Prior revisions: 1929 § 2913; 1919 § 1061; 1909 § 1269



Section 108.120 Road bonds--construction fund (county).

Road bonds--construction fund (county).

108.120. 1. The county commissions of the counties of this state are hereby authorized to issue bonds for and on behalf of their respective counties for the construction, reconstruction, improvement, maintenance and repair of any and all public roads, highways, bridges and culverts within such county, including the payment of any cost, judgment and expense for property, or rights in property, acquired by purchase or eminent domain, as may be provided by law, in such amount and such manner as may be provided by the general law authorizing the issuance of bonds by counties.

2. The proceeds of all bonds issued under the provisions of this section shall be paid into the county treasury where they shall be kept as a separate fund to be known as "The Road Bond Construction Fund" and such proceeds shall be used only for the purpose mentioned herein. Such funds may be used in the construction, reconstruction, improvement, maintenance and repair of any street, avenue, road or alley in any incorporated city, town or village if such street, avenue, road or alley or any part thereof shall form a part of a continuous road, highway, bridge or culvert of said county leading into or through such city, town or village.

(RSMo 1939 § 8606, A.L. 1945 p. 1477)

Prior revisions: 1929 § 7957; 1919 § 10744



Section 108.130 Funding of judgment indebtedness--bond issue therefor (county, municipality).

Funding of judgment indebtedness--bond issue therefor (county, municipality).

108.130. The several counties and municipalities of this state are hereby authorized to fund any judgment indebtedness of such county or municipality and to issue bonds therefor as provided by the general law governing the issuance of bonds by counties and municipalities, respectively. The issuance of such funding bonds under this section shall be deemed and held by all courts in this state, to all intents and purposes, the incurring of a new indebtedness; and thereafter no question shall ever be raised in any court as to the validity of such indebtedness, except questions of constitutional limitation of indebtedness. Such funding bonds shall not be exchanged or delivered in payment of such judgment indebtedness nor any part thereof. The provisions of this section shall not be deemed to be repugnant to nor inconsistent with section 108.140; but the power and authority hereby conferred shall be deemed to be cumulative thereof.

(RSMo 1939 § 3308, A.L. 1945 p. 601)

Prior revisions: 1929 § 2922; 1919 § 1070



Section 108.140 Political subdivisions may refund, extend, unify indebtedness.

Political subdivisions may refund, extend, unify indebtedness.

108.140. 1. The various counties in this state for themselves, as well as for and on behalf of any township, or other political subdivision for which the counties may have issued any general obligation bonds, and the several cities, school districts or other political corporations or subdivisions of the state, are hereby authorized to refund, extend, and unify the whole or part of their valid general obligation bonded indebtedness, or judgment indebtedness, and for such purpose may issue, negotiate, sell and deliver refunding general obligation bonds and with the proceeds therefrom pay off, redeem and cancel the bonds to be refunded in advance of their maturity or redemption or as the same mature or are called for redemption, or pay and cancel such judgment indebtedness, or such refunding general obligation bonds may be issued and delivered in exchange for and upon surrender and cancellation of the bonds refunded thereby, or such judgment indebtedness. School districts may pay costs and expenses related to issuing such refunding general obligation bonds from proceeds from the sale of such bonds. In no case shall the refunding general obligation bonds exceed the amount of the principal of the outstanding bond or judgment indebtedness to be refunded and the interest accrued thereon to the date of such refunding bonds. No refunding bond issued as provided in this subsection shall be payable in more than twenty years from the date thereof and such refunding bonds shall bear interest not to exceed the same rate as the bonds refunded, or judgment indebtedness; provided, that nothing in this section shall be so construed as to prohibit any county, city, school district, or other political corporation or subdivision of the state from refunding its general obligation bonded indebtedness without the submission of the question to a popular vote.

2. The various counties in this state for themselves, as well as for and on behalf of any township, or other political subdivision for which the counties may have issued any revenue bonds, notes or other obligations, and the several cities, school districts or other political corporations or subdivisions of the state, are hereby authorized to refund, extend, and unify the whole or part of their valid outstanding revenue bonds, notes or other obligations, and for such purpose may issue, negotiate, sell and deliver refunding revenue bonds, notes or other obligations and with the proceeds therefrom pay off, redeem and cancel the obligations to be refunded in advance of their maturity or redemption or as the same mature or are called for redemption, or such refunding revenue bonds, notes or other obligations may be issued and delivered in exchange for and upon surrender and cancellation of the obligations refunded thereby. In no case shall the refunding revenue bonds, notes or other obligations exceed the amount determined by the governing body of the issuing political corporation or subdivision to be necessary to pay or provide for the payment of the principal of the outstanding obligations to be refunded, together with the interest accrued thereon to the date of such refunding obligations and the interest to accrue thereon to the date of maturity or redemption of such obligations to be refunded and any premium which may be due under the terms of such obligations to be refunded and any amounts necessary for the payment of costs and expenses related to issuing such refunding obligations and to fund a debt service reserve fund for the obligations. All such refunding revenue bonds, notes or other obligations shall bear interest at such rates as the governing body of the issuing political subdivision shall provide, which rates of interest may exceed the rates of interest on the obligations being refunded but shall not exceed the maximum legal rate established by section 108.170. The refunding revenue bonds, notes or other obligations may be payable from the same sources as were pledged to the payment of the obligations refunded and, in the discretion of the governing body of the issuing political subdivision, may be payable from any other source which may be pledged to the payment of revenue bonds, notes or other obligations under any provision of law relating to the issuance of the obligations refunded. Nothing in this section shall be so construed as to prohibit any county, city, school district, or other political corporation or subdivision of the state from refunding its revenue bonded indebtedness without the submission of the question to a popular vote.

(RSMo 1939 § 3279, A.L. 1945 p. 595, A.L. 1947 V. I p. 223, A.L. 1983 S.B. 181, A.L. 1993 H.B. 685, A.L. 2002 H.B. 1711)

Prior revisions: 1929 § 2892; 1919 § 1042; 1909 § 1249

*Revisor's note:

Invalidity of section 82.293 shall not affect the validity of this section, 82.293.



Section 108.150 Refunding bonds--provision for payment of interest and principal.

Refunding bonds--provision for payment of interest and principal.

108.150. Any county, city, school district, or other political corporation or subdivision of the state, issuing its bonds for the purposes aforesaid shall, at the time of issuing the same, provide for the payment of the interest on and the principal of such refunding bonds, in the same manner as was provided for the payment of interest on and principal of the bonds refunded thereby.

(RSMo 1939 § 3282, A.L. 1945 p. 595 § 3280)

Prior revisions: 1929 § 2895; 1919 § 1045; 1909 § 1252



Section 108.160 Record of redemption and cancellation.

Record of redemption and cancellation.

108.160. All bonds and their coupons, paid off, redeemed, or judgments for which such refunding bonds shall be exchanged, shall be extinguished by such payment, redemption, or exchange, and such bond and all interest coupons pertinent thereto shall be cancelled by perforation in such manner as to prevent any further negotiation thereof. A record of such redemption and cancellation, with the date thereof, shall be made by the clerk of such county, city, school district, political corporation or subdivision of the state, or, when there is no such clerk, then the clerk of the county commission of such county, and such cancelled bonds and coupons shall then be deposited with the treasurer of such county, city, school district, or other political corporation or subdivision of the state, who shall make a like record of such redemption and cancellation.

(RSMo 1939 § 3286, A.L. 1945 p. 595 § 3281, A.L. 1947 V. I p. 223)

Prior revisions: 1929 § 2899; 1919 § 1047; 1909 § 1254



Section 108.170 Bonds, notes and other evidences of indebtedness, forms--rate--sales price--exceptions--agreements for purchase of commodities.

Bonds, notes and other evidences of indebtedness, forms--rate--sales price--exceptions--agreements for purchase of commodities.

108.170. 1. Notwithstanding any other provisions of any law or charter to the contrary, any issue of bonds, notes, or other evidences of indebtedness, including bonds, notes, or other evidences of indebtedness payable solely from revenues derived from any revenue-producing facility, hereafter issued under any law of this state by any county, city, town, village, school district, educational institution, drainage district, levee district, nursing home district, hospital district, library district, road district, fire protection district, water supply district, sewer district, housing authority, land clearance for redevelopment authority, special authority created under section 64.920, authority created pursuant to the provisions of chapter 238, or other municipality, political subdivision or district of this state shall be negotiable, may be issued in bearer form or registered form with or without coupons to evidence interest payable thereon, may be issued in any denomination, and may bear interest at a rate not exceeding ten percent per annum, and may be sold, at any sale, at the best price obtainable, not less than ninety-five percent of the par value thereof, anything in any proceedings heretofore had authorizing such bonds, notes, or other evidence of indebtedness, or in any law of this state or charter provision to the contrary notwithstanding. Such issue of bonds, notes, or other evidence of indebtedness may bear interest at a rate not exceeding fourteen percent per annum if sold at public sale after giving reasonable notice of such sale, at the best price obtainable, not less than ninety-five percent of the par value thereof; provided, that such bonds, notes, or other evidence of indebtedness may be sold to any agency or corporate or other instrumentality of the state of Missouri or of the federal government at private sale at a rate not exceeding fourteen percent per annum.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, the sale of bonds, notes, or other evidence of indebtedness issued by the state board of public buildings created under section 8.010, the state board of fund commissioners created under section 33.300, any port authority created under section 68.010, the bi-state metropolitan development district authorized under section 70.370, any special business district created under section 71.790, any county, as defined in section 108.465, exercising the powers granted by sections 108.450 to 108.470, the industrial development board created under section 100.265, any planned industrial expansion authority created under section 100.320, the higher education loan authority created under section 173.360, the Missouri housing development commission created under section 215.020, the state environmental improvement and energy resources authority created under section 260.010, the agricultural and small business development authority created under section 348.020, any industrial development corporation created under section 349.035, or the health and educational facilities authority created under section 360.020 shall, with respect to the sales price, manner of sale and interest rate, be governed by the specific sections applicable to each of these entities.

3. Notwithstanding other provisions of this section or other law, the sale of bonds, notes or other evidence of indebtedness issued by any housing authority created under section 99.040 may be sold at any sale, at the best price obtainable, not less than ninety-five percent of the par value thereof, and may bear interest at a rate not exceeding fourteen percent per annum. The sale shall be a public sale unless the issuing jurisdiction adopts a resolution setting forth clear justification why the sale should be a private sale except that private activity bonds may be sold either at public or private sale.

4. Notwithstanding other provisions of this section or law, industrial development revenue bonds may be sold at private sale and bear interest at a rate not exceeding fourteen percent per annum at the best price obtainable, not less than ninety-five percent of the par value thereof.

5. Notwithstanding other provisions in subsection 1 of this section to the contrary, revenue bonds issued for airport purposes by any constitutional charter city in this state which now has or may hereafter acquire a population of more than three hundred thousand but less than six hundred thousand inhabitants, according to the last federal decennial census, may bear interest at a rate not exceeding fourteen percent per annum if sold at public sale after giving reasonable notice, at the best price obtainable, not less than ninety-five percent of the par value thereof.

6. For purposes of the interest rate limitations set forth in this section, the interest rate on bonds, notes or other evidence of indebtedness described in this section means the rate at which the present value of the debt service payments on an issue of bonds, notes or other evidence of indebtedness, discounted to the date of issuance, equals the original price at which such bonds, notes or other evidence of indebtedness are sold by the issuer. Interest on bonds, notes or other evidence of indebtedness may be paid periodically at such times as shall be determined by the governing body of the issuer and may be compounded in accordance with section 408.080.

7. Notwithstanding any provision of law or charter to the contrary:

(1) Any entity referenced in subsection 1 or 2 of this section and any other political corporation of the state which entity or political corporation has an annual operating budget for the current year exceeding twenty-five million dollars may, in connection with managing the cost to such entity or political corporation of purchasing fuel, electricity, natural gas, and other commodities used in the ordinary course of its lawful operations, enter into agreements providing for fixing the cost of such commodity, including without limitation agreements commonly referred to as hedges, futures, and options; provided that as of the date of such agreement, such entity or political corporation shall have complied with subdivision (3) of this subsection; and further provided that no eligible school, as defined in section 393.310, shall be authorized by this subsection to enter into such agreements in connection with the purchase of natural gas while the tariffs required under section 393.310 are in effect;

(2) Any entity referenced in subsection 1 or 2 of this section and any other political corporation of the state may, in connection with its bonds, notes, or other obligations then outstanding or to be issued and bearing interest at a fixed or variable rate, enter into agreements providing for payments based on levels of or changes in interest rates, including without limitation certain derivative agreements commonly referred to as interest rate swaps, hedges, caps, floors, and collars, provided that:

(a) As of the date of issuance of the bonds, notes, or other obligations to which such agreement relates, such entity or political corporation will have bonds, notes, or other obligations outstanding in an aggregate principal amount of at least fifty million dollars; and

(b) As of the date of such agreement, such entity's or political corporation's bonds, notes, or other obligations then outstanding or to be issued have received a stand-alone credit rating in one of the two highest categories, without regard to any gradation within such categories, from at least one nationally recognized credit rating agency, or such entity or political corporation has an issuer or general credit rating, in one of the two highest categories, without regard to any gradation within such categories, from at least one nationally recognized credit rating agency; and

(c) As of the date of such agreement, such entity or political corporation shall have complied with subdivision (3) of this subsection;

(3) Prior to entering into any agreements pursuant to subdivision (1) or (2) of this subsection, the governing body of the entity or political corporations entering into such agreements shall have adopted a written policy governing such agreements. Such policy shall be prepared by integrating the recommended practices published by the Government Finance Officers Association or comparable nationally recognized professional organization and shall provide guidance with respect to the permitted purposes, authorization process, mitigation of risk factors, ongoing oversight responsibilities, market disclosure, financial strategy, and any other factors in connection with such agreements determined to be relevant by the governing body of such entity or political corporation. Such entity or political corporation may enter into such agreements at such times and such agreements may contain such payment, security, default, remedy, and other terms and conditions as shall be consistent with the written policy adopted under this subdivision and as may be approved by the governing body of such entity or other obligated party, including any rating by any nationally recognized rating agency and any other criteria as may be appropriate;

(4) Nothing in this subsection shall be applied or interpreted to authorize any such entity or political corporation to enter into any such agreement for investment purposes or to diminish or alter the special or general power any such entity or political corporation may otherwise have under any other provisions of law including the special or general power of any interstate transportation authority.

(RSMo 1939 § 3311, A.L. 1965 p. 232, A.L. 1969 1st Ex. Sess. H.B. 2, A.L. 1969 3rd Ex. Sess. H.B. 26, A.L. 1969 4th Ex. Sess. S.B. 8, A.L. 1976 S.B. 778, A.L. 1980 H.B. 1582 & 1277, A.L. 1983 S.B. 181, A.L. 1985 S.B. 140, A.L. 1993 H.B. 685, A.L. 1993 H.B. 566, A.L. 2007 S.B. 22)



Section 108.175 Use of facsimile signatures and seals, requirements--Missouri banks or trust companies may act as agents, exception.

Use of facsimile signatures and seals, requirements--Missouri banks or trust companies may act as agents, exception.

108.175. 1. All other provisions of law to the contrary notwithstanding, whenever under any statute, or under any charter of any municipal corporation or county in this state, any bond, note or other evidence of indebtedness is issued by any county, city, town, village, school district, educational institution, drainage district, levee district, nursing home district, hospital district, library district, road district, fire protection district, water supply district, sewer district, housing authority, land clearance for redevelopment authority, special authority created under section 64.920, authority created pursuant to the provisions of chapter 238, or other municipality, political subdivision or district of this state, the seal of such issuer may be impressed thereon or affixed thereto or imprinted or otherwise reproduced thereon, and if such bond, note or other evidence of indebtedness shall be authenticated by a bank or trust company having its principal office in the state of Missouri by the manual signature of a duly authorized officer or employee thereof, the duly authorized officers of such issuer executing and attesting such bond, note or other evidence of indebtedness may all do so by facsimile signature provided such signatures have been duly filed as provided in the uniform facsimile signature of public officials law, and only a bank or trust company having its principal office in the state of Missouri, when duly authorized by ordinance or resolution of such issuer, may act for and on behalf of any such issuer as the transfer agent, registrar, paying agent, authenticating agent or other agent with respect to such bond note or other evidence of indebtedness, except that nothing herein shall be construed to prohibit a bank or trust company having its principal office outside the state of Missouri from serving as a copaying agent with respect to such bond, note or other evidence of indebtedness.

2. All other provisions of law to the contrary notwithstanding, whenever under any statute, or under any charter of any municipal corporation or county in this state, any bond, note or other evidence of indebtedness is authorized to bear a facsimile signature or signatures, such bond, note or other evidence of indebtedness may bear the facsimile signature of the person or persons holding the office or offices of said issuer authorized to execute or attest the same on the date of the original issuance thereof regardless of the fact that said office or offices may be held by other persons on the date of any exchange, sale or transfer of such bond, note or other evidence of indebtedness.

(L. 1983 S.B. 181)

Effective 7-1-83



Section 108.180 Bond issue--funds kept separate.

Bond issue--funds kept separate.

108.180. When any bonds shall have been issued by any county, city, incorporated town or village, school district, or other political corporation or subdivision of the state, as provided under the constitution and laws of this state for the incurring of indebtedness, or for refunding, extending, unifying the whole or any part of their valid bonded indebtedness, the proceeds from the sale thereof and all moneys derived by tax levy, or otherwise, for interest and sinking fund provided for the payment of such bonds, shall be kept separate and apart from all other funds of such governmental unit, so that there shall be no commingling of such funds with any other funds of such county, city, incorporated town or village, school district, or other political corporation or subdivision of the state; provided, that in no case shall the proceeds derived from the sale of any such bonds be used for any purpose other than that for which such bonds were issued, nor shall such interest and sinking fund be used for any purpose other than to meet the interest and principal of such bonds; provided further, that any bonds or money remaining in the interest and sinking fund of any such county, city, incorporated town or village, school district, or other political corporation or subdivision of the state, after the extinction of the indebtedness for which such bonds were issued, shall be paid into the general revenue fund of such county, city, incorporated town or village, or other political corporation or subdivision, and into the capital projects fund of such school district.

(RSMo 1939 § 3283, A.L. 1945 p. 1389 § 1, A.L. 1993 S.B. 380, A.L. 1994 S.B. 676)

Prior revision: 1929 § 2896

Effective 7-12-94

CROSS REFERENCE:

Application of funds derived from public debt, Const. Art. VI § 29



Section 108.190 Violation a misdemeanor--penalty.

Violation a misdemeanor--penalty.

108.190. The county commission or the governing authorities of any city, incorporated town or village, school district, or other political corporation or subdivision of the state, or any comptroller, collector or treasurer of any such county, city, incorporated town or village, or other political corporation or subdivision of the state, who shall fail to carry out the provisions of section 108.180, or violate any of the provisions thereof, shall be guilty of a misdemeanor, and upon conviction shall be punished by a fine of not less than five hundred dollars nor more than one thousand dollars or by imprisonment in the county jail not to exceed one year, or by both such fine and imprisonment.

(RSMo 1939 § 3284, A.L. 1945 p. 1389 § 2)

Prior revision: 1929 § 2897



Section 108.200 Surplus funds for purchase of bonds.

Surplus funds for purchase of bonds.

108.200. Whenever there may be in the interest and sinking fund of any county, city, incorporated town or village, school district, or other political corporation or subdivision of the state, a sufficient amount of money belonging to any interest and sinking fund, which cannot be properly applied to the payment of existing bonds for the payment and redemption of which said fund has been levied and collected, to purchase one or more general obligation bonds, notes, or certificates of the state of Missouri or of the United States, or of any county, city, or school district in this state, the county commission of such county or the governing authority of such city, incorporated town or village, school district, or other political corporation or subdivision of the state may order their treasurer to purchase such bond, note, or certificate of the state of Missouri, or of the United States, or of any county, city or school district in this state, limiting him as to kind, terms and conditions of such purchase; provided, that no such bond or securities shall be ordered to be purchased, and maturity date of which shall extend beyond the maturity date of the bonds for which such sinking fund is provided and intended to pay; provided further, that other bonds, notes, certificates and securities than those herein mentioned may be purchased when so expressly authorized by law.

(L. 1945 p. 1389 § 3)



Section 108.210 Sale of bonds and purchase of new bonds.

Sale of bonds and purchase of new bonds.

108.210. Whenever the county commission or the governing authorities of any county, city, incorporated town or village, school district, or other political corporation or subdivision of the state shall deem it to be for the best interest of such county, city, incorporated town or village, school district, or other political corporation or subdivision of the state, to sell any bond, note, certificate, or security, so held by it, and to invest the proceeds derived therefrom in other bonds, notes, certificates, or securities authorized by law, they may order their treasurer to make such sale and collect the proceeds therefrom and to invest the same, within the limitations authorized by law, upon such terms and conditions as said county commission or said governing authorities may authorize; provided, that such sale may be ordered without ordering the purchase of any other bonds, notes, certificates or securities.

(RSMo 1939 § 3288, A.L. 1945 p. 1389 § 4)

Prior revisions: 1929 § 2901; 1919 § 1049; 1909 § 1256



Section 108.220 Unclaimed balances in bond issue, interest and sinking funds may be transferred to any other fund.

Unclaimed balances in bond issue, interest and sinking funds may be transferred to any other fund.

108.220. Whenever it shall appear to the state board of fund commissioners of the state of Missouri, or to the administrative or governing authority of any county, city, town, township, school district, road district, drainage district, levee district, or other political corporation or subdivision of this state, that any bond or bonds, or any interest coupon or interest coupons, theretofore issued by or on behalf of said state or by or on behalf of any such political corporation or subdivision, has or have not been presented for payment and redemption within a period of ten years from and after the due date thereof, such board or administrative or governing authority may transfer to any other fund or funds of the state, county, city, town, township, district or other political corporation or subdivision, as the case may be, any sum or sums then held for the payment and redemption of any such bond or bonds, coupon or coupons; provided, however, that nothing contained in this section shall be deemed or construed to abridge, limit or destroy any right of action now or hereafter existing in law or in equity for recovery upon any such bond or coupon.

(RSMo 1939 § 3317)



Section 108.230 Bond issue funds exempt from attachment and execution.

Bond issue funds exempt from attachment and execution.

108.230. All money collected and all securities purchased or held belonging to the interest and sinking fund of any county, city, incorporated town or village, school district, or other political corporation or subdivision of the state shall be exempt from attachment and execution. Such money and securities shall be exempt from being levied upon, taken, sequestered, or applied toward paying the debts of any such county, city, incorporated town or village, school district, or other political corporation or subdivision of the state, other than for payment of the indebtedness for which such funds and securities were provided. The money and securities so held shall be deemed to be an inviolable sinking fund for the purpose of extinguishing the indebtedness for which such fund had been levied and collected.

(L. 1945 p. 1389 § 5)



Section 108.240 Bonds to be certified by state auditor--validity--defenses.

Bonds to be certified by state auditor--validity--defenses.

108.240. 1. Before any general obligation bearer bond or general obligation registered bond, hereafter issued by any county, township, city, town, village or school district or special road district or fire protection district or by virtue of the provisions of chapters 243, 245, 248, and sections 242.010 to 242.690 for any purpose whatever, shall obtain validity or be negotiated:

(1) If such bonds are in bearer form, such bonds shall first be presented to the state auditor, who, other provisions of law notwithstanding, shall certify by manual or facsimile endorsement of such bonds that all conditions of the laws have been complied with in its issue, if that be the case, and also that the conditions of the contract, under which they were ordered to be issued, have also been complied with and the evidence of that fact shall be filed and preserved by the auditor. The state auditor may endorse bearer bonds with the auditor's facsimile signature in lieu of manual signature after filing the auditor's manual signature, certified by the auditor under oath, with the secretary of state; and

(2) If such bonds are in registered form, the proceedings relating to the issuance of such registered bonds shall first be presented to the state auditor, who shall examine the same and shall issue a certificate that such proceedings comply with all conditions of the laws, if that be the case, and also that the conditions of the contract, under which they were ordered to be issued, have also been complied with, and the evidence of these facts shall be filed and preserved by the auditor. The state auditor shall also maintain the following information: the name of the issuer of the bonds; the amount thereof; the maturity dates thereof; the interest rates thereon; and the provisions with respect to prepayment, if any.

2. Such bearer bonds after receiving the said certificate of the auditor as herein provided and such registered bonds after the issuance of the said certificate as herein provided shall thereafter be held in every action, suit or proceeding in which their validity is, or may be, brought into question, prima facie, valid and binding obligations, and in every action brought to enforce collection of such bonds, the certificate of such auditor, or a duly certified copy thereof, shall be admitted and received in evidence of the validity of such bonds, together with the coupons thereto attached if any; provided, the only defense which can be offered against the validity of such bonds shall be for forgery or fraud. But this section shall not be construed to give validity to any such bonds as may be issued in excess of the limit fixed by the constitution, or contrary to its provisions, but all such bonds shall, to the extent of such excess, be held void; and provided further, that the remedy of injunction shall also lie at the instance of any taxpayer of the respective county, city, town, village, township or school district or special road district or fire protection district or drainage district or levy district to prevent the registration of any bonds, alleged to be illegally issued or funded.

(RSMo 1939 § 3306, A.L. 1977 S.B. 357, A.L. 1983 S.B. 181, A.L. 2002 S.B. 1143)

Prior revisions: 1929 § 2920; 1919 § 1068; 1909 § 1275



Section 108.250 Auditor's fee for registering bonds--transmitted to director of revenue.

Auditor's fee for registering bonds--transmitted to director of revenue.

108.250. The state auditor shall be paid for registering bonds the sum of ten cents for each one hundred dollars of the face value of the bonds registered; provided, that the fee for registering any issue of bonds shall in no case be less than twenty-five cents and in no case be greater than one thousand dollars. The amount of any fee collected under this section shall be promptly transmitted to the state director of revenue.

(RSMo 1939 § 3302, A.L. 1947 V. I p. 222, A.L. 2008 S.B. 944)

Prior revisions: 1929 § 2916; 1919 § 1064; 1909 § 1276

Effective 5-16-08



Section 108.260 Bond issues--annual statement--call before maturity--failure to make statement, penalty.

Bond issues--annual statement--call before maturity--failure to make statement, penalty.

108.260. 1. It shall be the duty of the clerk, secretary, auditor or comptroller of any county, city, village or school district, on the first day of July, A.D. 1897, to furnish the state auditor a statement verified by his oath, of all the bonds and coupons of such county, city, town, village or school district theretofore registered by the state auditor and then outstanding, with all the details as to date of issue and maturity, rate of interest, place of redemption and purpose for which issued and the said officer shall, annually thereafter, on or about the first day of January, make a statement of the bonds and coupons retired by his county, city, town, village or school district since the last report.

2. The state auditor shall make entry of the bonds so reported as retired, and where bonds registered by the state auditor have been or shall be issued subject to call before maturity, and where such call shall be made, it shall be the duty of the clerk, secretary, auditor or comptroller, thirty days before the same are payable, to notify the state auditor of the intention of such county, city, town, village or school district to pay off such bonds called and such other description as to fully identify the same. And any such clerk, secretary, auditor or comptroller of any such county, city, town, village or school district who shall fail to make any statement required by this section shall be guilty of a misdemeanor, and shall, on conviction thereof, be punished by a fine of not less than ten nor more than one hundred dollars.

(RSMo 1939 § 3301)

Prior revisions: 1929 § 2914; 1919 § 1062; 1909 § 1274



Section 108.270 Auditor to certify annually amount required to pay interest, costs.

Auditor to certify annually amount required to pay interest, costs.

108.270. The state auditor shall, annually, on or about the first day of July, certify to the several county commissions, city councils, boards of aldermen, boards of trustees, school boards, boards of supervisors or boards of commissioners the amount required during the next fiscal year to pay maturing interest coupons, together with ordinary costs to the state of collection and disbursement of the same, which amount shall thereupon be levied as a special tax upon all property in such county, city, village, township, school district, special or common road district, drainage district or levee district, and shall be collected with the state revenue and paid over to the treasurer of the county, city, village, township, school district, drainage district or levee district, special or common road district, having issued such outstanding registered bonds, which shall be deposited by such treasurer to the credit of his respective county, city, village, township, school district, drainage district, special or common road district, or levee district, in the bank or banks at which the same are made payable; provided, that this special tax may be paid in coupons, registered under sections 108.240 to 108.300, overdue or maturing during the current fiscal year.

(RSMo 1939 § 3303)

Prior revisions: 1929 § 2917; 1919 § 1065; 1909 § 1277



Section 108.280 May levy larger tax--must certify to auditor bonds redeemed.

May levy larger tax--must certify to auditor bonds redeemed.

108.280. Nothing contained in sections 108.240 to 108.300 shall prevent any county commission, city council, board of aldermen, board of trustees of any incorporated village, board of directors of any school district, board of supervisors of any drainage or levee district, or board of commissioners of any special road district, or other authority from levying a larger tax for the payment of maturing bonds, or from applying other means to such purpose. It shall be the duty of the treasurer of such county, city, village, township, school district, drainage district or levee district, special or common road district, to certify, at least once in every fiscal year, to the state auditor the several amounts and numbers of bonds and coupons by him or through him redeemed, of his respective county, city, village, township, school district, drainage district, levee district, common or special road district, as the case may be, and he shall return such bonds and coupons, properly cancelled, to prevent their reissue, to the maker thereof, and the state shall not be deemed in any manner liable on account of any such bonds or coupons.

(RSMo 1939 § 3304)

Prior revisions: 1929 § 2918; 1919 § 1066; 1909 § 1278



Section 108.290 Registered bonds, lawful security.

Registered bonds, lawful security.

108.290. Any and all bonds registered by the state auditor under the provisions of the laws of this state, and any and all bonds that have been or may be duly issued by any county or city or school district having a population of over three hundred thousand inhabitants, whereon there is no default in payment of principal or interest, may be accepted as good and lawful security for the investment of the capital stock, surplus and reserve funds of any insurance or fraternal benefit society incorporated in or authorized to transact business in this state, or trust company authorized to transact business in this state. The state director of the department of insurance, financial institutions and professional registration is hereby authorized to accept such bonds as security or pledge in all cases where such pledge or security is required by the laws of this state. Such bonds may be accepted by the state treasurer as security for the deposit of any and all state funds, and by county and city treasurers as security for the deposit of any and all county and city funds. They shall also be eligible for the investment of any funds in the possession of any administrator, executor, guardian, curator, trustee and all other persons sustaining fiduciary relations. Such investments may be made without an order of court first had and obtained, and without incurring liability for loss, except in case of inexcusable negligence.

(RSMo 1939 § 3307, A.L. 1951 p. 798)

Prior revisions: 1929 § 2921; 1919 § 1069



Section 108.300 Provisions not applicable to certain counties, cities or school districts.

Provisions not applicable to certain counties, cities or school districts.

108.300. Nothing in the provisions of sections 108.240 to 108.300 relating to the registration of bonds shall be so construed as to include any bonds that have been or may be issued by any county of the first classification or city or school district having a population of over sixty-five thousand inhabitants, as established by the last United States census.

(RSMo 1939 § 3305, A.L. 1945 p. 595, A.L. 1951 p. 798, A.L. 1993 S.B. 339)

Prior revisions: 1929 § 2919; 1919 § 1067; 1909 § 1279



Section 108.310 Petition for pro forma decree.

Petition for pro forma decree.

108.310. Whenever the state of Missouri, or any county, township, school district or municipality shall have issued bonds under and by authority of any provision of the Constitution of the state of Missouri, or any law enacted in pursuance thereof, the state, county, township, school district or municipality issuing said bonds may file in the circuit court of the county having jurisdiction of the subject matter a petition praying for a pro forma decree of the court authorizing the issuance of such bonds. The petition for such pro forma decree shall succinctly set forth all the historical facts relating to and concerning the issuance of said bonds, and shall be accompanied by a certified copy of all records, notices, publications, orders, resolutions and other documents pertaining thereto, and shall pray for an order and judgment of such court declaring the validity of the proposed bond issue.

(RSMo 1939 § 3312)

Prior revision: 1929 § 2926



Section 108.320 Notice of presentation of petition--intervening petition.

Notice of presentation of petition--intervening petition.

108.320. 1. The state, county, township, school district or municipality, or the legal representative thereof, shall cause a notice to be published stating the time and place when said petition will be presented, which notice shall set forth the general objects and purposes of the petition and shall be published in at least two issues of some daily or weekly newspaper printed and published in the county where the suit is brought, the last insertion of which shall be not less than three nor more than seven days before the presentation of said petition.

2. Any taxpaying citizen may in person or by legal representative file an intervening petition contesting the validity of such bonds, and in case an intervening petition is filed on or before the day set for the presentation of such petition, the court shall set a definite time for the hearing of said cause at which time the court shall hear and determine all the evidence and see all proofs offered concerning the legality or illegality of such issue.

(RSMo 1939 § 3313)

Prior revision: 1929 § 2927



Section 108.330 Hearing--court order.

Hearing--court order.

108.330. Upon hearing, whether an answer has been filed or not, the court shall carefully investigate the record concerning such bond issue, together with all evidence and proofs submitted at such hearing, and if the court be of the opinion that said bonds are legal and that the laws of the state have been fully complied with, then such court shall make an order and decree adjudging such bonds to be a valid and binding obligation upon such state, county, township, school district or municipality issuing the same; which said decree, if not appealed therefrom, shall be final, conclusive and binding upon the state, subdivision or municipality issuing the same, and the legality of such bond when so issued shall not thereafter be subject to being questioned by any other court, and the holder thereof shall be conclusively deemed to be a holder in due course, for values and without notice of defect or infirmity.

(RSMo 1939 § 3314)

Prior revision: 1929 § 2928



Section 108.340 Appeal.

Appeal.

108.340. Any person or persons aggrieved by the judgment and decree of the court may appeal in like manner as appeals are taken in other civil cases.

(RSMo 1939 § 3315)

Prior revision: 1929 § 2929



Section 108.350 Court to determine appeal without delay.

Court to determine appeal without delay.

108.350. Whenever any cause has been appealed the appellate court shall, without delay, hear and determine the same without regard to the judgment of the circuit court and render such judgment as should have been rendered by the circuit court.

(RSMo 1939 § 3316)

Prior revision: 1929 § 2930



Section 108.400 Refunding bonds authorized.

Refunding bonds authorized.

108.400. Any county of the first class having a charter form of government and containing the greater part of a city with a population of four hundred fifty thousand inhabitants or more having outstanding its general obligation bonds payable in whole or in part from ad valorem taxation, may from time to time, without an election, issue its general obligation refunding bonds pursuant to the provisions of sections 108.400 to 108.410 to refund any previous issue or part thereof of its outstanding general obligation bonds. The principal amount of the refunding bonds shall not exceed the principal amount of bonds being refunded, together with any matured and unpaid interest thereon to the date of the refunding.

(L. 1975 H.B. 721 § 1)



Section 108.405 Refunding bonds, how issued.

Refunding bonds, how issued.

108.405. The refunding bonds may be sold or exchanged for the bonds being refunded, either as a whole or in installments, at any time or times, either at, before, or after the maturity of the bonds being refunded. However, if the refunding bonds are sold, the bonds being refunded pursuant to the provisions of sections 108.400 to 108.410 shall have been outstanding for not less than one year and the bonds shall become due or shall be subject to redemption and payment in accordance with their terms within ten years from the date of issuance of the refunding bonds. If the refunding bonds are sold more than one year prior to the maturity or redemption date of the bonds being refunded, the maturity of the refunding bonds shall not extend beyond the last maturity date of the bonds being refunded, and, upon such sale, the proceeds derived from the sale of the refunding bonds shall be placed in escrow with a bank or trust company having full trust powers and which shall be a member of the Federal Deposit Insurance Corporation. The proceeds shall be invested promptly in direct obligations of the United States of America or of its agencies or instrumentalities or in obligations the principal of and the interest on which are unconditionally guaranteed by the United States of America, which obligations shall mature or be subject to redemption by the holder thereof not later than the respective dates when the proceeds of the obligations, together with the interest accruing thereon, and any other moneys or investments held in escrow, will be required for the purposes intended.

(L. 1975 H.B. 721 § 2)



Section 108.410 Refunding bonds to refer to sections 108.400 to 108.410--ordinance to set denomination and rate and term within limits.

Refunding bonds to refer to sections 108.400 to 108.410--ordinance to set denomination and rate and term within limits.

108.410. Refunding bonds issued under the provisions of sections 108.400 to 108.410 shall make reference to sections 108.400 to 108.410 and, except as otherwise provided by sections 108.400 to 108.410, may become due in not to exceed twenty years from the date thereof. The bonds shall be in such denomination, bear such rate or rates of interest, not exceeding the average rate borne by the bonds being refunded, be payable at such place or places, and contain such redemption privileges as may be specified in the ordinance, order, or resolution authorizing the bonds.

(L. 1975 H.B. 721 § 3)



Section 108.450 Definitions--authority to issue bonds, form--restrictions.

Definitions--authority to issue bonds, form--restrictions.

108.450. 1. In order to aid in providing an adequate supply of residential housing for low or moderate income persons or families, the county commission, legislative body of the county or the combination of counties by sections 108.450 to 108.470 may issue and sell revenue bonds under the rights conferred by sections 108.450 to 108.470 for the purposes of:

(1) Investing in, purchasing or making commitments to purchase, and taking assignments from mortgage lenders, of notes and mortgages evidencing loans for the construction, rehabilitation or purchase of single-family residential housing;

(2) Making loans to mortgage lenders under terms and conditions requiring the proceeds thereof to be used by such mortgage lenders for the making of new mortgages for single-family residential housing;

(3) Purchasing notes and mortgages evidencing loans on one- and two-family residences from mortgage lenders under terms and conditions requiring the proceeds thereof to be used by such mortgage lenders for the making of new mortgages for single-family residential housing; and

(4) The establishment of such reserve and capitalized interest funds to secure such bonds as the county commission, or legislative body of the county, may provide in its order, resolution, or ordinance directing their issuance.

2. For the purposes of sections 108.450 to 108.470, unless the context otherwise requires:

(1) "Low or moderate income persons and families" means persons or families of low and moderate income as determined by the governing body of the county or counties in a manner consistent with any applicable federal regulations for single-family mortgage revenue bond issues;

(2) "Mortgage" shall include deeds of trust;

(3) "Mortgage lender" means any bank or trust company, Federal National Mortgage Association approved mortgage banker, savings bank, savings and loan association, industrial bank, credit union, national banking association, federal savings and loan association or federal credit union or other financial institutions which customarily provide service or otherwise aid in the financing of mortgages on single-family residential housing located in the state;

(4) "Revenues" shall mean the amounts paid or required to be paid from time to time for principal and interest by or on behalf of any mortgagor on and in accordance with the terms and provisions of any mortgage loan made or purchased pursuant to this section, including amounts paid on account of acceleration of the due date of such loan or prepayments of all or part of such loan, amounts received from the foreclosure or other sale or disposition of any mortgaged property or of the mortgage loan, amounts received from the condemnation of any mortgaged property or part thereof, amounts received from any insurer of the mortgage or any mortgaged property or the amounts paid or required to be paid from time to time for principal and interest by or on behalf of any mortgage lender on and in accordance with the terms and provisions of any loan made pursuant to this section, including amounts paid on account of acceleration of the due date of such loan or prepayments of all or part of such loan;

(5) "Single-family residential housing" means any building and the land on which it is situated or any condominium dwelling unit, except those condominium dwelling units located in a city not within a county or in a county of the first class with a charter form of government adjacent to a city not within a county that are being or have been converted from rental or lease units, having a purchase price not exceeding applicable federal regulations;

(6) "Substantial rehabilitation" means rehabilitation at a cost of not less than five thousand dollars provided that the appraised value of the home plus the value of the rehabilitation shall not exceed the maximum purchase price set forth in subdivision (5) of this subsection.

3. The county shall have the power to set and collect the fees and charges that are necessary to pay debt service on bonds issued hereunder and to otherwise implement the purposes of sections 108.450 to 108.470.

4. The revenue bonds shall be payable, both as to principal and interest, solely from the revenues derived from the mortgages or loans, as the case may be, with respect to which the bonds are issued.

5. Any bonds issued under the provisions of sections 108.450 to 108.470 shall not be deemed to be an indebtedness of the state of Missouri or of any political subdivision thereof, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

6. The proceeds of revenue bonds issued and sold under the provisions of sections 108.450 to 108.470 shall not be used for refinancing of any existing loan, unless such refinancing accompanies the substantial rehabilitation of single-family residential housing for which an existing loan is outstanding.

(L. 1980 S.B. 554 § 1, A.L. 1981 S.B. 263, A.L. 1983 S.B. 28)



Section 108.455 Bond issue, requirements and restrictions--exempt from state and local income tax.

Bond issue, requirements and restrictions--exempt from state and local income tax.

108.455. 1. Revenue bonds issued pursuant to the provisions of sections 108.450 to 108.470 shall be of such denomination, shall bear such rate or rates of interest not to exceed fourteen percent per annum, and shall mature at such time or times, not exceeding thirty-five years from their date of issue, as determined by the county commission, or the legislative body of the county, in its order, resolution or ordinance directing the issuance of the bonds. The bonds may be either serial bonds or term bonds and may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice, and with or without a covenant requiring the payment of a premium in the event of a call for redemption prior to maturity. The bonds may be sold at such price or prices as the issuing county shall determine, but at not less than ninety-four percent of the principal amount thereof. Such bonds shall be sold at public sale or at private sale if the applicable county commission or applicable legislative body of the county determines it is in the best interest of the issuing county or counties to sell such bonds at private sale. The reason or reasons that private sale is in the best interest of the issuing county or counties shall be set forth in the ordinance, order or resolution authorizing the private sale. The decision of the applicable county commission or applicable county legislative body shall be conclusive.

2. The bonds when issued and sold shall be negotiable instruments within the meaning of chapter 400 and the interest thereon shall be exempt from any state or local income taxes under the laws of the state of Missouri. The provisions of section 409.402 to the contrary notwithstanding, the bonds issued pursuant to the provisions of sections 108.450 to 108.470 shall be subject to the provisions of sections 409.101 to 409.418, the Missouri uniform securities act.

(L. 1980 S.B. 554 § 2, A.L. 1981 S.B. 263)

Effective 7-9-81



Section 108.460 Form and detail of bonds to be prescribed--criteria for mortgages may be established.

Form and detail of bonds to be prescribed--criteria for mortgages may be established.

108.460. 1. The county commission, county legislative body or combination of counties issuing bonds under the provisions of sections 108.450 to 108.470 shall prescribe the form, details and incidents of the bonds, and shall make such covenants as in its judgment are advisable or necessary to properly secure the payment thereof; but the form, details, incidents, and covenants shall not be inconsistent with any of the provisions of sections 108.450 to 108.470. The county commission, county legislative body or combination of counties may prescribe more restrictive or additional criteria for mortgages qualifying for the purposes specified in section 108.450, and the restrictions and criteria established in the Internal Revenue Code of 1954, as amended, as presently existing or as hereafter amended, for qualification under section 103 of the Internal Revenue Code of 1954, as amended, or other applicable provision thereof for the exemption from federal income taxes of interest paid on revenue bonds issued pursuant to sections 108.450 to 108.470 shall apply to all bonds issued pursuant to sections 108.450 to 108.470.

2. The county commission, legislative body of the county or combination of counties, may prescribe in any order or resolution directing the issuance of bonds hereunder the terms and conditions under which the holder, or any specified percentage of all holders, of any such bonds or of any coupons representing interest accrued thereon may, by civil action, compel the county commission or county legislative body issuing such bonds to perform all duties imposed upon it by the provisions of sections 108.450 to 108.470 and to enforce the performance of any and all of the covenants made by the county commission, or county legislative body, in the issuance of the bonds.

3. The provisions of sections 108.450 to 108.470 shall not be exclusive of other legal methods of financing single-family residential housing, but shall furnish an alternative method of finance.

(L. 1980 S.B. 554 § 3)



Section 108.465 County defined to include certain cities.

County defined to include certain cities.

108.465. As used in sections 108.450 to 108.470, the word "county" includes the city of St. Louis and any city having adopted an industrial development plan under the provisions of sections 100.010 to 100.200.

(L. 1980 S.B. 554 § 4)



Section 108.470 Discrimination in granting of loans is unlawful.

Discrimination in granting of loans is unlawful.

108.470. It shall be unlawful for any revenue bond authority, or any agent thereof, to deny a residential real estate loan to a person because of the specific geographic location of the residential real estate or to discriminate on the basis of race, color, religion, national origin, handicap, age, marital status, or sex, of the applicant for a residential real estate loan or the race, religion or national origin of persons living in the vicinity of the residential real estate.

(L. 1980 S.B. 554 § 5)



Section 108.500 Definitions.

Definitions.

108.500. As used in sections 108.500 to 108.532, the following terms mean:

(1) "Code", the Internal Revenue Code of 1986;

(2) "Director", director of the department of economic development or his designee;

(3) "Issuers", state agencies, cities, counties and other entities having authority to issue private activity bonds;

(4) "Private activity bonds", private activity bonds within the meaning of Sections 141, 146(g) and 146(i) of the Code;

(5) "State ceiling", the aggregate amount of private activity bonds, the interest on which is excludable from federal gross income pursuant to Section 103(a) of the Code, which may be issued within the state of Missouri during any calendar year commencing after 1987 in accordance with Section 146 of the Code.

(L. 1985 S.B. 140 § 2, A.L. 1987 S.B. 351)

Effective 1-1-88



Section 108.502 Allocation to bond issuers, state ceiling used.

Allocation to bond issuers, state ceiling used.

108.502. The allocation system provided in Section 146 of the Code with respect to all issuers, whether local or state, is hereby revoked for calendar years after December 31, 1987. The state ceiling shall be allocated among issuers, whether local or state, by the director in accordance with the terms and conditions of sections 108.500 to 108.532.

(L. 1987 S.B. 351 § 108.503)

Effective 1-1-88



Section 108.508 State ceiling for each calendar year, how calculated.

State ceiling for each calendar year, how calculated.

108.508. The dollar amount of the state ceiling for the state of Missouri for each calendar year commencing January 1, 1988, shall be determined by the director on or before the beginning of each such calendar year in accordance with Section 146 of the Code.

(L. 1987 S.B. 351 § 108.505, A.L. 1990 S.B. 632)

Effective 5-25-90



Section 108.510 Allocation application, form--criteria for consideration of approval by director--rules, promulgation, procedure.

Allocation application, form--criteria for consideration of approval by director--rules, promulgation, procedure.

108.510. 1. Prior to any issuance of any private activity bonds, all issuers, whether state or local, shall first make a request for an allocation by filing a signed application for each project with the director in the form prescribed by the director. Such applications for allocations shall be considered by the director in accordance with the provisions of sections 108.500 to 108.532 and, in making such allocations, the director shall consider the economic development objectives of the state, including:

(1) The mobility of the project for which the allocation is being sought, including the ability of the prospective beneficiary of the allocation to locate the project in a state other than Missouri;

(2) The potential impact of the project upon existing businesses in the local market;

(3) The type of project or financing for which the allocation is sought;

(4) The number of persons, families or businesses which would benefit from the proposed project or financing. The director may in his discretion, promulgate rules or regulations to be followed in considering such applications for allocations of the state ceiling.

2. No rule or portion of a rule promulgated under the authority of sections 108.500 to 108.532 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1987 S.B. 351 § 108.507, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 108.512 Notification of approval, rejection--expiration of approved allocation.

Notification of approval, rejection--expiration of approved allocation.

108.512. 1. Within ten business days after receipt of an application, the director shall notify the issuer (by first class mail) that:

(1) The application has been approved and the amount of the approved allocation;

(2) The application has been denied; or

(3) The application has been placed on hold pending receipt of additional information with respect to the application or pending a review of the effect of approving the application on the state ceiling for such year.

2. Unless an extension is approved by the director as provided in subsection 1 of section 108.518 or a carry-forward election is approved by the director pursuant to section 108.522, such approved allocation shall expire on the earliest of:

(1) 11:59 p.m. central standard time on the date which is sixty days from the date the approved allocation is mailed to the issuer or such other date as has been specified by the director in his notification of such approved allocation;

(2) The date upon which such approved allocation is voluntarily surrendered to the director by the issuer; or

(3) 11:59 p.m. central standard time on December eighteenth of each year.

(L. 1987 S.B. 351 § 108.509)

Effective 1-1-88



Section 108.518 Extension procedure--time authorized--bonds not issued, expire when.

Extension procedure--time authorized--bonds not issued, expire when.

108.518. 1. For good cause shown, an issuer may request an extension of the expiration date of an approved allocation by filing a written notice for extension with the director, which request must be received by the director not less than five days prior to the expiration of the initial period specified by the director pursuant to section 108.512. In such instances, the director may, in his discretion, approve an extension for a period ending on the earliest of:

(1) 11:59 p.m. central standard time on the date which is thirty days beyond the initial expiration date specified by the director pursuant to section 108.512 hereof;

(2) The date upon which such approved allocation is voluntarily surrendered to the director by the issuer; or

(3) 11:59 p.m. central standard time on December eighteenth of such year. The director shall notify the issuer within five business days after receipt if the request for extension has been approved or denied. In the event the bonds are not issued on or before the last day of the applicable extension period pursuant to the immediately preceding sentence, the approved allocation shall expire unless a carry-forward election is approved by the director pursuant to section 108.522.

2. Notwithstanding any other provision of sections 108.500 to 108.532, if an approved allocation or extension thereof expires on December eighteenth of such year in accordance with the provisions of section 108.512 or subsection 1 of this section, the director, in his discretion, may grant an extension or further extension for a period ending not later than 11:59 p.m. central standard time on December thirty-first of such year.

(L. 1987 S.B. 351 §§ 108.511, 108.513)

Effective 1-1-88



Section 108.520 Certification of bonds.

Certification of bonds.

108.520. The director shall provide to the issuer on or prior to the date of issuance of any bonds for which an approved allocation has not expired a certification, in substantially the form required by Section 149 of the Code, that such bonds meet the requirements of Section 146 of the Code.

(L. 1987 S.B. 351 § 108.515)

Effective 1-1-88



Section 108.522 Carry-forward election, procedure.

Carry-forward election, procedure.

108.522. On or after December fifteenth of each year, the director may, in his discretion, approve a carry-forward election with respect to an approved allocation or any extension thereof if the issuer, in writing, requests such action and indicates that the bonds for which the approved application was granted cannot be issued in the calendar year in which such allocation was granted. Such approved carry-forward election shall be made by the issuer by means of a statement, signed by a duly authorized official of such issuer. Such statement shall be filed with the director and with the Internal Revenue Service prior to the end of such calendar year in accordance with section 146(f) of the Code and the regulations promulgated thereunder. An issuer may elect to carry forward such issuing authority only for qualified mortgage bonds, exempt facility bonds, industrial revenue bonds, mortgage credit certificates, qualified student loan bonds, qualified redevelopment bonds, as such terms are defined in sections 142, 143 and 144 of the Code, or for bonds to finance a project described in section 141(d)(1)(A) of the Code. In no event shall such carry-forward be effective for a period longer than permitted by section 146(f) of the Code and the regulations promulgated thereunder. The director shall not approve an allocation for private activity bonds to be issued for the purpose of financing a project described in section 1317(3)(F)(ii) of the federal Tax Reform Act of 1986 unless such bonds are to be issued after December 31, 1989.

(L. 1987 S.B. 351 § 108.517, A.L. 1989 S.B. 295 & 312, A.L. 1991 S.B. 145)



Section 108.524 Expiration, resubmission of application.

Expiration, resubmission of application.

108.524. In the event an approved allocation expires as provided in section 108.512 or 108.518, the issuer may resubmit an application for an allocation for the same project. Such resubmitted application shall be reviewed in the order of date received with no preference or priority being given as a result of the prior application for the same project or financing.

(L. 1987 S.B. 351 § 108.519)

Effective 1-1-88



Section 108.526 Report of all private activity bonds issued, when--procedure.

Report of all private activity bonds issued, when--procedure.

108.526. All issuers, whether state or local, are hereby required to report the amount of all private activity bonds issued pursuant to an approved allocation in accordance with sections 108.500 to 108.532 to the director by telephone no later than the next business day after the date of issuance of said bonds, which notice shall be confirmed in writing by overnight delivery service approved by the director, or by certified mail, return receipt requested, postmarked no later than five calendar days after the issuance of such bonds, such notice to be in the form prescribed by the director.

(L. 1987 S.B. 351 § 108.521)

Effective 1-1-88



Section 108.528 Violations, effect.

Violations, effect.

108.528. Failure by an issuer to report in accordance with the provisions of section 108.526, or otherwise to abide by the terms of sections 108.500 to 108.532, may, at the discretion of the director, result in the forfeiture of future allocations for private activity bonds.

(L. 1987 S.B. 351 § 108.523)

Effective 1-1-88



Section 108.530 State ceiling, revision of, director to make recommendations, when.

State ceiling, revision of, director to make recommendations, when.

108.530. The director, from time to time, shall review and evaluate the use and demand for private activity bonds in proportion to the unused or uncommitted portion of the state ceiling. If, in the discretion of the director, it appears that the allocation of the state ceiling pursuant to the provisions hereof should be revised, then, the director shall recommend to the governor and the general assembly an alternative method by which to utilize the unused or uncommitted portion of the state ceiling.

(L. 1987 S.B. 351 § 108.525)

Effective 1-1-88



Section 108.532 Allocation of state ceiling, law applicable, when.

Allocation of state ceiling, law applicable, when.

108.532. Sections 108.500 to 108.532 shall govern the allocation of the state ceiling for each calendar year commencing after December 31, 1987.

(L. 1987 S.B. 351 § 108.527)

Effective 1-1-88



Section 108.900 Commissioners authorized to borrow and to issue bonds for state building and property improvements.

Commissioners authorized to borrow and to issue bonds for state building and property improvements.

108.900. 1. For the purpose of providing funds for improvements of state buildings and property, including state parks, including but not limited to repairing, remodeling, or rebuilding buildings and properties of the state, providing additions thereto or additional buildings where necessary and for planning, furnishing, equipping and landscaping such improvements and for expenditures for state parks as specified in section 253.040, and for grants administered pursuant to sections 644.031, 192.600 to 192.620, 68.010 to 68.070, and 278.080, and for construction and improvement of rail and highway access within this state, as authorized by and to implement section 37(d) of article III of the Constitution of the State of Missouri, the board of fund commissioners of the state of Missouri is hereby empowered to borrow, on the credit of the state, the sum of seventy-five million dollars in the manner provided in sections 108.900 to 108.914. The bonds shall be issued by the state board of fund commissioners as necessary to carry on the program of financing, planning, and constructing the improvements specified in this section as determined by the general assembly.

2. For the purpose of providing additional funds for the purposes described in subsection 1 of this section, as authorized by section 37(d) of article III of the Constitution of the State of Missouri, the board of fund commissioners is hereby empowered to borrow, on the credit of the state, fifty million dollars in the manner provided in sections 108.900 to 108.914. This amount shall be in addition to the seventy-five million dollars authorized by subsection 1 of this section.

3. For the purpose of providing additional funds for the purposes described in subsection 1 of this section, as authorized by section 37(d) of article III of the Constitution of the State of Missouri, the board of fund commissioners is hereby empowered to borrow, on the credit of the state, seventy-five million dollars in the manner provided in sections 108.900 to 108.914. This amount shall be in addition to the amounts authorized by subsections 1 and 2 of this section.

4. For the purpose of providing additional funds for the purposes described in subsection 1 of this section, as authorized by section 37(d) of article III of the Constitution of the State of Missouri, the board of fund commissioners is hereby empowered to borrow, on the credit of the state, four hundred million dollars in the manner provided in sections 108.900 to 108.914. This amount shall be in addition to the amounts authorized by subsections 1, 2 and 3 of this section. Funds allocated for economic development purposes from the moneys derived under this subsection need not be subject to any matching contribution requirements imposed by section 68.035.

(L. 1982 2nd Ex. Sess. S.B. 1 § 1, A.L. 1983 1st Ex. Sess. H.B. 1, A.L. 1984 H.B. 1017, A.L. 1985 S.B. 187)



Section 108.901 Bonds, when issued--denominations--interest, how set--form of bonds--treasurer's duties--auditor's duties.

Bonds, when issued--denominations--interest, how set--form of bonds--treasurer's duties--auditor's duties.

108.901. As evidence of the indebtedness authorized by sections 108.900 to 108.914, there shall be issued, from time to time as occasion may require, bonds of the state of Missouri in the form of coupon bonds, which may be registrable as to principal or interest or both, or fully registrable bonds without coupons. They shall be issued in denominations of one thousand dollars each, or multiples thereof, and shall bear dates to be fixed by the board of fund commissioners. They shall bear such rate or rates of interest as may be determined by the board of fund commissioners. The interest thereon may be made payable as determined by the board of fund commissioners. The bonds shall be retired serially and by installments within a period not to exceed twenty-five years from their date of issue. Both principal of and interest on the bonds may be made payable at such place or places, in or out of the state of Missouri, as the board of fund commissioners may designate, and if made payable at any place other than the office of the state treasurer at Jefferson City, Missouri, the state treasurer is authorized and directed to pay all expenses incident thereto. Each separate issue of the bonds shall be given a series designation, either alphabetical or numerical as may be determined by the board of fund commissioners. For the prompt payment of principal of the bonds at maturity and the interest thereon as it falls due, the full faith, credit and resources of the state of Missouri are hereby and herein irrevocably pledged. All bonds issued under and by virtue of sections 108.900 to 108.914, shall be in such form as may be prescribed by the board of fund commissioners. The bonds may, in the discretion of the board of fund commissioners, be executed by the facsimile signature of the governor attested by the great seal of the state of Missouri, and the facsimile signature of the secretary of state and countersigned with the facsimile signature of the state treasurer, but all such bonds shall be executed by the genuine signature of at least one of the members of the board of fund commissioners. Any coupons attached to the bonds, evidencing the interest payments to be made thereon, shall be executed by affixing thereon the facsimile signature of the state treasurer. When directed so to do by the board of fund commissioners, the state auditor shall provide the bonds to be issued and lodge them with the state treasurer in whose custody and charge they shall remain until delivered to the purchaser thereof. The board shall, by resolution, provide a method for registering any of the bonds as the title thereto may be transferred, and for paying the interest thereon as it falls due, and the board shall exchange registered bonds or bonds payable to bearer whenever requested by the holders thereof. The bonds, signed, countersigned, endorsed and sealed, as provided in sections 108.900 to 108.914, when sold, shall be and constitute valid and binding obligations of the state of Missouri, although the sale thereof may be made at a date or dates after any officer whose signature is affixed thereto shall have ceased to be the incumbent of his office.

(L. 1982 2nd Ex. Sess. S.B. 1 § 2)

Effective 12-20-82



Section 108.902 Bonds, how registered.

Bonds, how registered.

108.902. When the bonds shall have been issued, they shall be registered in the office of the state auditor in a book to be provided by him for that purpose, and he shall endorse on each bond his certificate that in the issuance thereof all of the conditions of the law have been complied with, and shall sign such certificate and authenticate the same with the seal of his office.

(L. 1982 2nd Ex. Sess. S.B. 1 § 3)

Effective 12-20-82



Section 108.903 Bonds, how sold, deposits--proceeds--expenses of sale, how paid.

Bonds, how sold, deposits--proceeds--expenses of sale, how paid.

108.903. The board of fund commissioners shall offer such bonds at public sale, and shall provide such method as it may deem necessary for the advertisement of the sale of each issue of the bonds before the same are sold, and shall require a deposit of such sum with each bid as will in its judgment be sufficient to guarantee the fulfillment thereof and generally shall conduct the sale or sales under such rules and regulations as shall to it seem advisable, provided the same are consistent with sections 108.900 to 108.914. The board may reserve the right to reject any and all bids. The proceeds thereof shall be paid into the state treasury as herein provided. All expenses incurred by the board of fund commissioners in issuing the bonds, or any part thereof, and attending the placing of the bonds on the market in a marketable condition, shall be paid by the state treasurer out of the proceeds of the sale of the bonds upon warrants drawn by the commissioner of administration to persons entitled thereto.

(L. 1982 2nd Ex. Sess. S.B. 1 § 4)

Effective 12-20-82



Section 108.904 Proceeds of sales paid into third state building fund--purchase preferences for Missouri products and firms, when.

Proceeds of sales paid into third state building fund--purchase preferences for Missouri products and firms, when.

108.904. The moneys realized from the sale of bonds under the provisions of sections 108.900 to 108.914 shall be paid into the state treasury, to the credit of the "Third State Building Fund", and shall be appropriated by the general assembly for the purposes for which the bonds are authorized to be issued and for the payment of all necessary expenses incidental thereto. In making direct purchases of commodities and expending funds from the third state building fund for commodities, the commissioner of administration shall give preference to all commodities manufactured, mined, produced or grown within the state of Missouri and to all firms, corporations or individuals doing business as Missouri firms, corporations or individuals, when quality is equal or better and delivered price is the same or less.

(L. 1982 2nd Ex. Sess. S.B. 1 § 5)

Effective 12-20-82



Section 108.905 Appropriations from fund, purposes--distribution.

Appropriations from fund, purposes--distribution.

108.905. The general assembly may appropriate in any year such amount from the third state building fund as it determines to be necessary for the purposes specified herein. Any amount so appropriated in any year shall be distributed according to the following guidelines:

(1) A minimum of 20% of the total amount of appropriations from the third state building fund in any year shall be used for the repair, replacement and maintenance of state buildings and facilities as determined by the general assembly;

(2) 15% of the total amount of appropriations from the third state building fund in any year shall be allocated for the purpose of stimulating economic development in this state and shall be distributed as follows:

(a) 20% of the appropriations under this subdivision shall be appropriated to the department of transportation for highway purposes;

(b) 20% of the appropriations under this subdivision shall be appropriated to the office of the governor or a department so designated by the governor for transportation purposes other than highways and for capital improvement expenditures as they relate to projects relating to chapter 68;

(c) 20% of the appropriations under this subdivision shall be appropriated to fund grants administered pursuant to section 644.031;

(d) 26.6% of the appropriations under this subdivision shall be appropriated to fund grants administered pursuant to section 278.080;

(e) 13.4% of the appropriations under this subdivision shall be appropriated to fund grants administered pursuant to sections 192.600 to 192.620;

(3) A maximum of 65% of the total amount appropriated from the third state building fund in any year shall be distributed among the following departments and agencies of state government as follows:

(a) 2.7% of the appropriations under this subdivision shall be appropriated to the department of agriculture;

(b) .2% of the appropriations under this subdivision shall be appropriated to the department of elementary and secondary education;

(c) 36.3% of the appropriations under this subdivision shall be appropriated to the department of higher education;

(d) 17.0% of the appropriations under this subdivision shall be appropriated to the department of mental health;

(e) 15.5% of the appropriations under this subdivision shall be appropriated to the department of natural resources for state parks and historic preservation;

(f) 1.9% of the appropriations under this subdivision shall be appropriated to the department of public safety;

(g) 18.4% of the appropriations under this subdivision shall be appropriated to the department of corrections and human resources;

(h) 3.4% of the appropriations under this subdivision shall be appropriated to the department of social services;

(i) 5.0% of the appropriations under this subdivision shall be appropriated to the board of public buildings for planning for capital improvement projects to be funded from the third state building fund.

(L. 1982 2nd Ex. Sess. S.B. 1 § 6)

Effective 12-20-82



Section 108.906 Projects to be authorized by general assembly, exceptions.

Projects to be authorized by general assembly, exceptions.

108.906. With the exception of those projects involving the repair, replacement or maintenance of state buildings or facilities for which at least twenty percent of any year's appropriations from the fund are reserved as provided in section 108.905, no project proposed to be funded from the third state building fund shall be commenced unless the general assembly shall first have specifically authorized such undertaking by passage of legislation apart from its ordinary appropriation process.

(L. 1982 2nd Ex. Sess. S.B. 1 § 7)

Effective 12-20-82



Section 108.907 Third state building fund, deposits, how made--interest to accrue to fund.

Third state building fund, deposits, how made--interest to accrue to fund.

108.907. The state treasurer, with the approval of said board of fund commissioners, is authorized to deposit all of the money in the third state building fund in the manner now or hereafter provided in section 30.260. Any interest received on such deposits shall be credited to the third state building fund.

(L. 1982 2nd Ex. Sess. S.B. 1 § 8)

Effective 12-20-82



Section 108.908 Third state building bond interest and sinking fund created, how used.

Third state building bond interest and sinking fund created, how used.

108.908. There is hereby created in and for the state treasury of the state of Missouri a fund to be known and designated as "The Third State Building Bond Interest and Sinking Fund". Upon the issuance of the bonds or any portion thereof, the state board of fund commissioners shall notify the commissioner of administration of the amount of money required, in the remaining portion of the fiscal year during which the bonds are issued, for the payment of interest on the bonds, and of the amount of money required for the payment of interest on the bonds in the next succeeding fiscal year, and to pay the bonds as they mature. Thereafter, within thirty days after the beginning of each fiscal year, the state board of fund commissioners shall notify the commissioner of administration of the amount of money required for the payment of interest on the bonds in the next succeeding fiscal year, and to pay the bonds as they mature. Thereafter, within thirty days after the beginning of each fiscal year, the state board of fund commissioners shall notify the commissioner of administration of the amount of money required for the payment of interest on the bonds in the next succeeding fiscal year and to pay the bonds maturing in such next succeeding fiscal year. The commissioner of administration shall transfer, at least monthly, from the state revenue fund, after deducting therefrom the proportionate part thereof appropriated for the support of the free public schools, and to the credit of the third state building bond interest and sinking fund such sum as may be necessary from time to time until there is transferred to the fund the amount so certified to him by the state board of fund commissioners, as hereinabove provided.

(L. 1982 2nd Ex. Sess. S.B. 1 § 9)

Effective 12-20-82



Section 108.909 Third state building bond interest and sinking fund, deposits how made--interest to accrue to fund.

Third state building bond interest and sinking fund, deposits how made--interest to accrue to fund.

108.909. The state treasurer, with the approval of the board of fund commissioners, is authorized to deposit all of the moneys in the third state building bond interest and sinking fund in the manner now or hereafter provided in section 30.260. Interest received on such deposits shall be credited to the third state building bond interest and sinking fund.

(L. 1982 2nd Ex. Sess. S.B. 1 § 10)

Effective 12-20-82



Section 108.910 Tangible property tax, when levied.

Tangible property tax, when levied.

108.910. If at any time after the issuance of any of the bonds it becomes apparent to the commissioner of administration that the funds available in the state revenue fund will not be sufficient for the payment of principal and interest on outstanding obligations of the state, and for the purpose of public education, and the principal and interest maturing and accruing on the bonds issued hereunder during the next succeeding fiscal year, a direct tax shall be levied upon all taxable tangible property in the state for the payment of the bonds and the interest that will accrue thereon. In such event, the commissioner of administration shall annually, on or before the first day of July, determine the rate of taxation necessary to be levied upon all taxable tangible property within the state to raise the amount of money needed to pay the principal and interest on such bonds maturing and accruing in the next succeeding fiscal year, taking into consideration available funds, delinquencies and costs of collection. The commissioner of administration shall annually certify the rate of taxation so determined to the county clerk of each county and to the comptroller or other officer in the city of St. Louis whose duty it is to make up and certify the tax books wherein are extended the ad valorem state taxes. The clerks and the comptroller, or other proper officer in the city of St. Louis, shall extend upon the tax books the taxes to be collected and shall certify the same to the collectors of the revenue of their respective counties and of the city of St. Louis, who shall collect such taxes at the same time and in the same manner and by the same means as are now or may hereafter be provided by law for the collection of state and county taxes, and pay the same into the state treasury for the credit of the third state building bond interest and sinking fund.

(L. 1982 2nd Ex. Sess. S.B. 1 § 11)

Effective 12-20-82



Section 108.911 Third state building bond interest and sinking fund money to stand appropriated for payment of principal and interest on bonds.

Third state building bond interest and sinking fund money to stand appropriated for payment of principal and interest on bonds.

108.911. All funds paid into the third state building bond interest and sinking fund shall be and stand appropriated without legislative action to the payment of principal and interest of the bonds, there to remain until paid out in discharge of the principal of the bonds and interest accruing thereon, and no part of such funds shall be used for any other purpose so long as any of the principal of the bonds and the interest thereon shall be unpaid.

(L. 1982 2nd Ex. Sess. S.B. 1 § 12)

Effective 12-20-82



Section 108.912 Bonds, principal and interest, how paid--repurchase, when.

Bonds, principal and interest, how paid--repurchase, when.

108.912. All bonds herein authorized to be issued shall be paid at maturity and all interest accruing thereon shall be paid when it falls due by the state treasurer, at a place designated in the bonds and coupons, if any, attached. Thirty days before any of the bonds mature and any of the interest thereon falls due, it shall be the duty of the board of fund commissioners to draw its requisition for the amount necessary to pay such interest on the bonds and the principal of maturing bonds and the necessary expenses to be incurred in transmitting such moneys. The commissioner of administration shall certify the amount and shall issue his warrant upon the state treasury therefor in favor of the president of the board of fund commissioners, payable out of the third state building bond interest and sinking fund. The warrant shall be delivered to the state treasurer who shall transmit the amount of money therein specified to the paying agents named in the bonds with instructions to place such money to the credit of the board of fund commissioners for the payment of interest or principal of such bonds. Whenever in the opinion of the board of fund commissioners it is advisable to do so, and there are sufficient funds therefor, the board may redeem any of the bonds before maturity if the holders thereof agree thereto, and may also purchase any of the bonds in the open market whenever funds are available and in the opinion of the board it is to the advantage of the state to do so.

(L. 1982 2nd Ex. Sess. S.B. 1 § 13)

Effective 12-20-82



Section 108.913 Treasurer to report on bond transactions to general assembly.

Treasurer to report on bond transactions to general assembly.

108.913. The state treasurer shall furnish to the general assembly, from time to time, a detailed statement of the total amount of bonds and the total amount of the proceeds thereof, the expense of collection and the amounts used to carry out the provisions of sections 108.900 to 108.914.

(L. 1982 2nd Ex. Sess. S.B. 1 § 14)

Effective 12-20-82



Section 108.914 Bonds to be issued as funds are required--issuance by resolution of board--written consent of governor required.

Bonds to be issued as funds are required--issuance by resolution of board--written consent of governor required.

108.914. Bonds herein provided for shall be issued by the board of fund commissioners from time to time as funds are required to meet expenditures under appropriations made by the general assembly for the purposes for which the bonds are authorized to be issued. Any action taken or proceedings had by the board of fund commissioners with reference to the issuance of the bonds or any part thereof shall be by resolution adopted by a majority of all the members of the board, but no bonds shall be authorized to be sold under the provisions of sections 108.900 to 108.914 without the written consent of the governor of this state.

(L. 1982 2nd Ex. Sess. S.B. 1 § 15)

Effective 12-20-82



Section 108.925 Fourth state building fund to rebuild institutions of higher learning, department of corrections and youth services division commissioners authorized to borrow and issue bonds.

Fourth state building fund to rebuild institutions of higher learning, department of corrections and youth services division commissioners authorized to borrow and issue bonds.

108.925. For the purpose of providing funds for rebuilding buildings of institutions of higher education, including public community colleges, the department of corrections and the division of youth services, providing additions thereto or additional buildings where necessary, for land acquisition, for construction or purchase of buildings, and for planning, furnishing, equipping and landscaping such improvements and buildings, as authorized by and to implement section 37(f) of article III of the Constitution of the State of Missouri, the board of fund commissioners of the state of Missouri is hereby authorized to borrow, on the credit of the state, the sum of two hundred and fifty million dollars subject to the provisions of section 37(f) of article III and sections 108.925 to 108.933. Bonds herein provided for shall be issued by the board of fund commissioners from time to time as funds are required to meet expenditures under appropriations made by the general assembly for the purposes for which the bonds are authorized to be issued. The payment of such bonds and the interest thereon shall be secured by a pledge of the full faith, credit and resources of the state of Missouri.

(L. 1995 S.B. 21)

Effective 2-9-95



Section 108.926 Bonds, when issued--denominations--interest, how set--form of bonds--treasurer's duties--auditor's duties--facsimile signatures authorized, when.

Bonds, when issued--denominations--interest, how set--form of bonds--treasurer's duties--auditor's duties--facsimile signatures authorized, when.

108.926. As evidence of the indebtedness authorized by section 108.925, there shall be issued, from time to time as occasion may require, bonds of the state of Missouri in bearer form, which may be registrable as to principal or interest or both, or in fully registered form. Such bonds may be issued as serial bonds, term bonds, or a combination of both types. They shall be issued in denominations of one thousand dollars each, or multiples thereof, and shall bear dates to be fixed by the board of fund commissioners. They shall bear such rate or rates of interest and may bear conversion privileges as may be determined by the board of fund commissioners. The bonds shall mature in such annual installment or installments as may be determined by the board of fund commissioners, provided that no bonds shall become due later than twenty-five years from their date of issue. Both principal of and interest on the bonds may be made payable at such place or places, in or out of the state of Missouri, as determined by the board of fund commissioners, and if made payable at any place other than the office of the state treasurer at Jefferson City, Missouri, the state treasurer is authorized and directed to pay all expenses incident thereto. Each separate issue of the bonds shall be given a series designation, either alphabetical or numerical as may be determined by the board of fund commissioners. The board may prescribe the form, details and incidents of the bonds, but they shall not be inconsistent with any of the provisions of sections 108.925 to 108.933. Such bonds may have the great seal of the state of Missouri impressed thereon or affixed thereto or imprinted or otherwise reproduced thereon. The bonds may, in the discretion of the board of fund commissioners, be executed by the facsimile signature of the governor attested by the great seal of the state of Missouri, and the facsimile signature of the secretary of state and countersigned with the facsimile signature of the state treasurer, but all such bonds shall be executed by the genuine signature of at least one of such officers; provided that if such bonds are to be authenticated by the bank or trust company acting as registrar for such bonds by the manual signature of a duly authorized officer or employee of such bank or trust company, the governor, secretary of state, and state treasurer executing and attesting such bonds may all do so by facsimile signature, provided that such signatures have been duly filed as provided in sections 105.273 to 105.278 when duly authorized by resolution of the board. The provisions of section 108.175 shall not apply to such bonds. Any coupons attached to the bonds, evidencing the interest payments to be made thereon, shall be executed by affixing thereon the facsimile signature of the state treasurer. When directed so to do by the board of fund commissioners, the state auditor shall provide the bonds to be issued and lodge them with the state treasurer in whose custody and charge they shall remain until delivered to the purchaser thereof. The board shall, by resolution, provide a method for registering any of the bonds as the title thereto may be transferred, and for paying the interest thereon as it falls due, and the board shall exchange registered bonds or bonds payable to bearer whenever requested by the holders thereof. The bonds, signed, countersigned, endorsed and sealed, as provided in sections 108.925 to 108.933, when sold, shall be and constitute valid and binding obligations of the state of Missouri, although the sale thereof may be made at a date or dates after any officer whose signature is affixed thereto shall have ceased to be the incumbent of his office.

(L. 1995 S.B. 21)

Effective 2-9-95



Section 108.927 Bonds, how registered.

Bonds, how registered.

108.927. When the bonds shall have been issued, they shall be registered in the office of the state auditor in a book to be provided by him for that purpose, and he shall endorse on each bond his certificate that in the issuance thereof all of the conditions of the law have been complied with, and shall sign such certificate and authenticate the same with the seal of his office.

(L. 1995 S.B. 21)

Effective 2-9-95



Section 108.928 Bonds, how sold, deposit--proceeds--right of commissioners to reject any bid--expenses of sale, how paid.

Bonds, how sold, deposit--proceeds--right of commissioners to reject any bid--expenses of sale, how paid.

108.928. The board of fund commissioners shall offer such bonds at public sale and shall require a deposit of such sum with each bid as will in its judgment be sufficient to guarantee the fulfillment thereof and generally shall conduct the sale or sales under such rules and regulations as shall to it seem advisable, provided the same are consistent with sections 108.925 to 108.933. The board may reserve the right to reject any and all bids. All expenses incurred by the board of fund commissioners in issuing the bonds, or any part thereof, and attending the placing of the bonds on the market in a marketable condition, shall be paid by the state treasurer out of the proceeds of the sale of bonds upon warrants drawn by the commissioner of administration to persons entitled thereto.

(L. 1995 S.B. 21)

Effective 2-9-95



Section 108.929 Proceeds of sales paid into fourth state building fund.

Proceeds of sales paid into fourth state building fund.

108.929. The moneys realized from the sale of bonds under the provisions of sections 108.925 to 108.933 shall be paid into the state treasury, to the credit of the "Fourth State Building Fund", and shall be expended in accordance with appropriations made by the general assembly for the purposes for which the bonds are authorized to be issued and for the payment of all necessary expenses incidental thereto.

(L. 1995 S.B. 21)

Effective 2-9-95



Section 108.930 Investment and deposits to be made by state treasurer in fourth state building fund--interest received on deposits to be credited to fund.

Investment and deposits to be made by state treasurer in fourth state building fund--interest received on deposits to be credited to fund.

108.930. 1. The state treasurer, with the approval of said board of fund commissioners, is authorized to deposit or invest all of the moneys in the fourth state building fund in the manner now or hereafter provided in section 30.260. Any interest received on such deposits shall be credited to the fourth state building fund.

2. The state treasurer, with the approval of the board of fund commissioners, is authorized to deposit or invest all of the moneys in the fourth state building bond and interest fund in the manner now or hereafter provided in section 30.260. Interest received on such deposits shall be credited to the fourth state building bond and interest fund.

(L. 1995 S.B. 21)

Effective 2-9-95



Section 108.933 Bonds, principal and interest, how paid--repurchase, when--actions by board of fund commissioners, procedure--governor's written consent required.

Bonds, principal and interest, how paid--repurchase, when--actions by board of fund commissioners, procedure--governor's written consent required.

108.933. All bonds herein authorized to be issued shall be paid at maturity and all interest accruing thereon shall be paid when it falls due by the state treasurer, at a place designated in the bonds and coupons, if any, attached. It shall be the duty of the board of fund commissioners to draw its requisition for the amount necessary to pay such interest on the bonds and the principal of maturing bonds and the necessary expenses to be incurred in transmitting such moneys. The commissioner of administration shall certify the amount and shall issue his warrant upon the state treasury payable out of the fourth state building bond and interest fund. The warrant shall be delivered to the state treasurer who shall transmit the amount of money therein specified to the paying agents named in the bonds with instructions to place such money to the credit of the board of fund commissioners for the payment of interest or principal of such bonds. Whenever in the opinion of the board of fund commissioners it is advisable to do so, and there are sufficient funds therefor, the board may redeem any of the bonds before maturity if the holders thereof agree thereto, and may also purchase any of the bonds in the open market whenever funds are available and in the opinion of the board it is to the advantage of the state to do so. Any action taken or proceedings had by the board of fund commissioners with reference to the issuance of the bonds or any part hereof shall be by resolution adopted by a majority of all the members of the board, but no bonds shall be authorized to be sold under the provisions of sections 108.925 to 108.933 without the written consent of the governor of this state.

(L. 1995 S.B. 21)

Effective 2-9-95



Section 108.1000 Definitions--issuance of bonds, when--federal tax credits.

Definitions--issuance of bonds, when--federal tax credits.

108.1000. 1. As used in sections 108.1000 to 108.1020, the following terms mean:

(1) "Board", the Missouri development finance board;

(2) "Build America bonds", any bonds designated build America bonds pursuant to Section 54AA of the Internal Revenue Code of 1986, as amended;

(3) "Department", the department of economic development;

(4) "Eligible issuer", any development agency as defined in section 100.255, or any board, commission, or body corporate and politic of the state that is authorized to issue bonds under the constitution and laws of this state;

(5) "Recovery zone bonds", any recovery zone economic development bonds or recovery zone facility bonds that are allocated pursuant to Section 1400U-1 of the Internal Revenue Code of 1986, as amended.

2. The board may, at any time, issue build America bonds and recovery zone bonds for the purpose of paying any part of the cost of financing any qualifying project or projects, or part thereof, and for the purpose of purchasing any debt related to such project. All bonds issued pursuant to this subsection shall be subject to section 100.275. The board shall have all necessary power to carry out the provisions of sections 108.1000 to 108.1020.

3. Any eligible issuer shall have the power to designate bonds as build America bonds and recovery zone bonds subject to the provisions of law governing the issuance of bonds by such issuer. The use of the proceeds of such bonds and the sources of repayment of such bonds shall be subject to all provisions of state and federal law governing such bonds. Prior to issuance of any bonds by a state board or commission, all certifications and assurances, under the provisions of Section 1511 of Part A of the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, 123 Stat. 115 (2009), shall be made.

4. The issuance of build America bonds or recovery zone bonds may be combined with any other economic development program offered by the state.

5. The board may buy, sell, and broker federal tax credits issued in connection with build America bonds or recovery zone bonds.

(L. 2009 H.B. 191)



Section 108.1010 Allocation of recovery zone bonds, to whom--application--rulemaking authority.

Allocation of recovery zone bonds, to whom--application--rulemaking authority.

108.1010. 1. The department shall allocate recovery zone bonds to counties and large municipalities in accordance with Section 1400U-1 of the Internal Revenue Code of 1986, as amended, and shall provide notice of such allocation to each county and large municipality. A county or large municipality may, at any time, waive any allocation of recovery zone bonds by providing written notice to the department. Each allocation shall be deemed waived by the county or large municipality on the sixtieth day following notice of allocation, except to the extent the county or large municipality provided the department with written notice of intent to issue recovery zone bonds stating the amount and type to be issued. Each county or large municipality shall notify the department in writing of the issuance of recovery zone bonds. Any recovery zone bonds allocated to a county or large municipality which remain unissued as of the first day of July of each year, shall be recaptured by the department for reallocation.

2. Any county or large municipality may apply to the department for the allocation of additional recovery zone bonds to the extent such bonds are available due to the waiver of recovery zone bond allocations by other counties or large municipalities or the recapture of recovery zone bonds by the department as provided under subsection 1 of this section. The department may reallocate such recovery zone bonds to any eligible issuer of recovery zone bonds as provided by rule.

3. The department shall promulgate rules to implement the provisions of sections 108.1000 to 108.1020. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 191)



Section 108.1020 Bonds exempt from taxation.

Bonds exempt from taxation.

108.1020. Build America bonds and any recovery zone bonds issued by the state of Missouri or an entity described in subdivision (4) of subsection 1 of section 108.1000 and the interest thereon shall be exempt from all taxation by the state of Missouri and its political subdivisions.

(L. 2009 H.B. 191)






Chapter 109 Public and Business Records

Section 109.005 State document preservation fund established, purpose--state treasurer duty to invest--unexpended balance, lapse prohibited.

State document preservation fund established, purpose--state treasurer duty to invest--unexpended balance, lapse prohibited.

109.005. 1. There is hereby established in the state treasury a special fund to be known as the "State Document Preservation Fund". The fund shall consist of all moneys received from gifts, bequests, or contributions for the specific purpose of preserving legal, historical and genealogical materials and making them available to the public.

2. The state treasurer shall invest moneys in the state document preservation fund in the same manner as surplus state funds are invested pursuant to section 30.260. All earnings which result from the investment of moneys in the state document preservation fund shall be credited to the fund.

3. Any unexpended balance in the state document preservation fund at the end of any appropriation period shall not be transferred to the general revenue fund of the state treasury and, accordingly, shall be exempt from the provisions of section 33.080 relating to the transfer of funds to the general revenue fund of the state treasury.

(L. 1996 S.B. 670 § 109.005 subsecs. 1, 2, 3)

CROSS REFERENCE:

Proceeds of sales of materials by director to be placed in document preservation fund, when, 109.265



Section 109.007 Document preservation fund, duties of archives division to preserve legal, historical and genealogical documents--annual report.

Document preservation fund, duties of archives division to preserve legal, historical and genealogical documents--annual report.

109.007. 1. The general assembly shall appropriate moneys from the fund to the office of the secretary of state to be used exclusively by the archives division to:

(1) Preserve, through any archivally appropriate means, documents of legal, historical and genealogical importance to the state of Missouri; and

(2) Perform all other functions necessary to make these documents available to the public.

2. Once each year, the secretary of state shall report to the general assembly on the expenditure of the moneys appropriated to the archive division for the purpose set out in this section.

(L. 1996 S.B. 670 § 109.005 subsecs. 4, 5)



Section 109.010 Officer to deliver records to successor.

Officer to deliver records to successor.

109.010. If any civil or military officer having any records, books or papers appertaining to any public office or any court shall resign, or his office be vacated, he shall deliver to his successor all such records, books and papers.

(RSMo 1939 § 3622)

Prior revisions: 1929 § 3232; 1919 § 10594; 1909 § 10405



Section 109.020 Duty of executor.

Duty of executor.

109.020. When such officer shall die, his executor or administrator shall deliver such records, books and papers to his successor.

(RSMo 1939 § 3623)

Prior revisions: 1929 § 3233; 1919 § 10595; 1909 § 10406



Section 109.030 Penalties for failure to deliver records.

Penalties for failure to deliver records.

109.030. 1. If any such officer, or the executor or administrator of such officer, shall fail to deliver such records, books or papers, he or they shall forfeit not more than one thousand nor less than one hundred dollars, to be recovered by civil action to the use of the county.

2. Such officer, or the executor or administrator of such officer, shall pay to any person injured by the detention of such records, books or papers all damages which may accrue to him, to be recovered by civil action.

(RSMo 1939 §§ 3624, 3625)

Prior revisions: 1929 §§ 3234, 3235; 1919 §§ 10596, 10597; 1909 §§ 10407, 10408



Section 109.040 Vacated office--seizure of records by warrant.

Vacated office--seizure of records by warrant.

109.040. If any person whose office has become vacated, or his executors or administrators, shall fail to deliver any record, book or paper to the person entitled to the same, the circuit judge, upon the affidavit of any credible person, setting forth the facts, may issue a warrant, directed to the sheriff, or coroner, commanding him to seize all the records, books and papers appertaining to such office, and deliver them to the proper officer named in such warrant.

(RSMo 1939 § 3626, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3236; 1919 § 10598; 1909 § 10409

Effective 1-2-79



Section 109.050 Authority of officer executing writ.

Authority of officer executing writ.

109.050. The officer executing such warrant may break open any doors, trunk or places in which any records, books or papers named in such warrant may be, or in which he may suspect them to be; and may arrest any person who shall resist the execution of such warrant, and carry him before some judge, to be dealt with for obstructing the execution of process.

(RSMo 1939 § 3627, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3237; 1919 § 10599; 1909 § 10410

Effective 1-2-79



Section 109.060 Penalty for not executing the writ.

Penalty for not executing the writ.

109.060. Any officer to whom any such warrant may be directed and delivered, who shall fail to execute or return the same, or to perform any duty required of him in relation thereto, shall forfeit not more than one thousand nor less than one hundred dollars, to be recovered by civil action, to the use of the county.

(RSMo 1939 § 3628)

Prior revisions: 1929 § 3238; 1919 § 10600; 1909 § 10411



Section 109.070 Remedy of person aggrieved by issuance of such warrant.

Remedy of person aggrieved by issuance of such warrant.

109.070. 1. Any person aggrieved by any such warrant may apply to a circuit judge, who upon affidavit of the applicant that injustice has been done or is about to be done by such warrant, shall issue a citation to all persons interested, commanding them to appear before said judge at a place and time named in the citation, which shall be served by the sheriff or coroner.

2. The circuit judge may enforce obedience to such citation by attachment, and shall proceed in a summary manner and determine the matter according to right and justice and may issue a warrant for the restoration of any record, book or paper found to have been improperly seized.

(RSMo 1939 §§ 3629, 3630, A.L. 1978 H.B. 1634)

Prior revisions: 1929 §§ 3239, 3240; 1919 §§ 10601, 10602; 1909 §§ 10412, 10413

Effective 1-2-79



Section 109.080 Private persons to deliver records--proceedings on failure.

Private persons to deliver records--proceedings on failure.

109.080. If any private person shall have or obtain possession of any books, records or papers, appertaining to any public office, he shall deliver them to the officer entitled to the same. If any person fail to comply with the requirements of this section, he shall be proceeded against in all respects as is provided for in cases of officers under this chapter.

(RSMo 1939 §§ 3631, 3632)

Prior revisions: 1929 §§ 3241, 3242; 1919 §§ 10603, 10604; 1909 §§ 10414, 10415



Section 109.090 Courts may order records rebound, transcribed, indexed.

Courts may order records rebound, transcribed, indexed.

109.090. The judges and justices of the several courts of record within this state shall have power to order any of the books or records in the clerk's offices of their respective courts to be rebound; or when defaced, torn or in a ruinous condition, to be transcribed in new books; or, when deemed necessary, may order new or correct indexes to be made to any record or records, and shall make a reasonable allowance therefor, which shall be chargeable to the proper county and payable out of the county treasury.

(RSMo 1939 § 3633, A. 1949 H.B. 2048)

Prior revisions: 1929 § 3243; 1919 § 10605; 1909 § 10416



Section 109.100 Photographic copies of records.

Photographic copies of records.

109.100. Wherever the statute authorizes books or records to be rebound, or their contents transcribed into new books, or new indexes to be made, the making of photographic copies of said books, records or indexes shall be deemed transcribing and the binding together of such photographic copies shall be deemed rebinding of such records within the meaning of this section.

(RSMo 1939 § 3650)

Prior revisions: 1929 § 3260; 1919 § 10622



Section 109.110 Transcript to be evidence, when.

Transcript to be evidence, when.

109.110. After any book or record so transcribed is examined by the judge or justices of such courts, respectively, ordering the same to be transcribed, and he or they shall make an order on the records of the court that the same is correct, the same faith and credit shall be given to the transcript that the book or record transcribed was entitled.

(RSMo 1939 § 3634)

Prior revisions: 1929 § 3244; 1919 § 10606; 1909 § 10417



Section 109.120 Records reproduced by photographic, video or electronic process, standards--cost.

Records reproduced by photographic, video or electronic process, standards--cost.

109.120. 1. The head of any business, industry, profession, occupation or calling, or the head of any state, county or municipal department, commission, bureau or board may cause any and all records kept by such official, department, commission, bureau, board or business to be photographed, microphotographed, photostated or transferred to other material using photographic, video, or electronic processes, including a computer-generated electronic or digital retrieval system, and the judges and justices of the several courts of record within this state may cause all closed case files more than five years old to be photographed, microphotographed, photostated, or transferred to other material using photographic, video, or electronic processes, including a computer-generated electronic or digital retrieval system. Such reproducing material shall be of durable material and the device used to reproduce the records shall be such as to accurately reproduce and perpetuate the original records in all details and ensure their proper retention and integrity in accordance with standards established by the state records commission.

2. The cost of reproduction of closed files of the several courts of record as provided herein shall be chargeable to the county and paid out of the county treasury wherein the court is situated.

3. When any recorder of deeds in this state is required or authorized by law to record, copy, file, recopy, replace or index any document, plat, map or written instrument, the recorder may do so by photostatic, photographic, microphotographic, microfilm, or electronic process, including a computer-generated electronic or digital retrieval system, which produces a clear, accurate and permanent copy of the original, provided they meet the standards for permanent retention and integrity as promulgated by the local records board. The reproductions so made may be used as permanent records of the original. When microfilm or electronic reproduction is used as a permanent record by recorder of deeds, duplicate reproductions of all recorded documents, indexes and files required by law to be kept by the recorder shall be made and one copy of each document shall be stored in a fireproof vault and the other copy shall be readily available in the recorder's office together with suitable equipment for viewing the record by projection to a size not smaller than the original and for reproducing copies of the recorded or filmed documents for any person entitled thereto. In all cases where instruments are recorded pursuant to this section by microfilm or electronic process, any release, assignment or other instrument affecting a previously recorded instrument by microfilm or electronic process shall be filed and recorded as a separate instrument and shall be cross-indexed to the document which it affects.

(L. 1945 p. 1427 §§ 1, 3, A. 1949 H.B. 2048, A.L. 1963 p. 157, A.L. 1986 S.B. 732, A.L. 1999 S.B. 34, A.L. 2001 H.B. 453 merged with H.B. 567)



Section 109.130 Reproduced records deemed original, when.

Reproduced records deemed original, when.

109.130. Such reproduction of the original records shall be deemed to be an original record for all purposes provided that the reproduction is equal in resolution to microfilm or electronic process produced pursuant to those standards set forth in subsection 4 of section 109.241, and shall be admissible in evidence in all courts or administrative agencies. A facsimile, exemplification or certified copy thereof shall, for all purposes recited in sections 109.120 to 109.140, be deemed to be a transcript, exemplification or certified copy of the original.

(L. 1945 p. 1427 § 2, A.L. 1986 S.B. 732, A.L. 1999 S.B. 34)



Section 109.140 Disposition of court records, how authorized--methods of disposition.

Disposition of court records, how authorized--methods of disposition.

109.140. The supreme court may authorize the disposition of its own closed court files and records more than five years old and such files and records of the several courts of record. Disposition may consist of destroying useless or duplicative files or records, or providing for archival storage of files or records, or the destruction of court files and records when photostatic copies, photographs, microphotographs or reproductions on film are made and placed in conveniently accessible files and provisions are made for preserving, examining and using them.

(L. 1945 p. 1427 § 4, A. 1949 H.B. 2048, A.L. 1963 p. 157, A.L. 1972 S.B. 376, A.L. 1973 S.B. 71)



Section 109.156 Original may be destroyed after reproduction, exceptions.

Original may be destroyed after reproduction, exceptions.

109.156. Following the reproduction of a record or records in the manner provided for in section 109.120, the head of any business may destroy the record or records from which such reproduction was made; provided, that this section shall not authorize the destruction of an original record of or relating to any asset or liability shown on the face of such record to be existing or outstanding.

(L. 1969 H.B. 96)



Section 109.160 Statement and affidavit when record lost or destroyed.

Statement and affidavit when record lost or destroyed.

109.160. When any record of judgments or executions, or any allowances or orders of any probate division of the circuit court or county commission, or any inventory, sale bill or appraisement or other document or paper filed or being in any court of record shall have been mutilated, lost or destroyed, stolen or carried away, any person interested in any such record or paper, or his or her agent or attorney may make out a statement in writing, verified by affidavit, setting out as near as may be the full contents of said lost, mutilated or destroyed record or paper, and file the same in the clerk's office wherein said lost, mutilated or destroyed records belonged.

(RSMo 1939 § 3639, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3249; 1919 § 10611; 1909 § 10422

Effective 1-2-79



Section 109.170 Clerk to issue summons--proceedings.

Clerk to issue summons--proceedings.

109.170. When any such statement shall be filed in the clerk's office, as provided in section 109.160, it shall be the duty of the said clerk, if a judgment of execution is intended to be supplied, to issue a summons as in ordinary suits, which summons shall be served in like manner and in the same time as in ordinary suits at law, and upon the return of such summons, duly served, the defendant or defendants may file his or their answer as in ordinary cases at law; and when judgment shall be rendered for the plaintiff or plaintiffs, said judgment, when entered of record, shall specify that the same is rendered upon a former judgment, and when such former judgment was rendered; and said judgment shall take its lien from the rendition of such former judgment. If said statement is intended to reinstate any inventory, sale bill or order of any county commission or probate division of the circuit court, then no summons shall issue, but the party seeking to establish the same shall cause a notice, setting forth the substance of said paper or order sought to be reinstated, to be served upon the administrator or executor of the estate affected by said order or paper, and also cause a copy of said notice to be set up at the courthouse door, for at least four weeks before the day at which said order or paper is sought to be reinstated.

(RSMo 1939 § 3640, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 3250; 1919 § 10612; 1909 § 10423

Effective 1-2-79



Section 109.180 Public records open to inspection--refusal to permit inspection, penalty.

Public records open to inspection--refusal to permit inspection, penalty.

109.180. Except as otherwise provided by law, all state, county and municipal records kept pursuant to statute or ordinance shall at all reasonable times be open for a personal inspection by any citizen of Missouri, and those in charge of the records shall not refuse the privilege to any citizen. Any official who violates the provisions of this section shall be subject to removal or impeachment and in addition shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding one hundred dollars, or by confinement in the county jail not exceeding ninety days, or by both the fine and the confinement.

(L. 1961 p. 548 § 1)

CROSS REFERENCE:

Tax returns and records of department of revenue, confidentiality, 32.057, 92.338, 94.540, 94.620



Section 109.190 Right of person to photograph public records--regulations.

Right of person to photograph public records--regulations.

109.190. In all cases where the public or any person interested has a right to inspect or take extracts or make copies from any public records, instruments or documents, any person has the right of access to the records, documents or instruments for the purpose of making photographs of them while in the possession, custody and control of the lawful custodian thereof or his authorized deputy. The work shall be done under the supervision of the lawful custodian of the records who may adopt and enforce reasonable rules governing the work. The work shall, where possible, be done in the room where the records, documents or instruments are by law kept, but if that is impossible or impracticable, the work shall be done in another room or place as nearly adjacent to the place of custody as possible to be determined by the custodian of the records. While the work authorized herein is in progress, the lawful custodian of the records may charge the person desiring to make the photographs a reasonable rate for his services or for the services of a deputy to supervise the work and for the use of the room or place where the work is done.

(L. 1961 p. 548 § 2)



Section 109.195 Public records of ownership or security interest not subject to inspection or copying.

Public records of ownership or security interest not subject to inspection or copying.

109.195. Records concerning the ownership of, or security interest in, registered public obligations are not subject to inspection or copying under any law of this state relating to the right of the public to inspect or copy public records, notwithstanding any law to the contrary.

(L. 1985 H.B. 791)



Section 109.200 Short title.

Short title.

109.200. Sections 109.200 to 109.310 shall be known as "The State and Local Records Law".

(L. 1965 p. 233 § 1, A.L. 1972 S.B. 376)



Section 109.210 Definitions.

Definitions.

109.210. As used in sections 109.200 to 109.310 the following words and terms have the meanings indicated, unless the context clearly requires otherwise:

(1) "Agency", any department, office, commission, board or other unit of state government or any political or administrative subdivisions created for any purpose under the authorities of or by the state of Missouri;

(2) "Boards", the local records board;

(3) "Commission", the state records commission;

(4) "Local record", any record not a state record;

(5) "Record", document, book, paper, photograph, map, sound recording or other material, regardless of physical form or characteristics, made or received pursuant to law or in connection with the transaction of official business. Library and museum material made or acquired and preserved solely for reference or exhibition purposes, extra copies of documents preserved only for convenience of reference, and stocks of publications and of processed documents are not included within the definition of records as used in sections 109.200 to 109.310, and are hereinafter designated as "nonrecord" materials;

(6) "Secretary", the secretary of state;

(7) "State record", any record designated or treated as a state record under state law.

(L. 1965 p. 233 § 2, A.L. 1972 S.B. 376)



Section 109.220 Records management and archives service to be established--appointment of director.

Records management and archives service to be established--appointment of director.

109.220. The secretary of state shall establish and administer in the executive branch of state government a "Records Management and Archives Service" for the efficient and economical application of management methods to the creation, utilization, maintenance, retention, preservation and disposal of official records. He shall make an annual report to the governor for transmission to the legislature. The report shall describe the status and progress of programs and shall include recommendations for improvements and additional economies in the management of state government. The secretary shall appoint a director of records management and archives service who shall be technically qualified in records management and archives practices and techniques.

(L. 1965 p. 233 § 3)



Section 109.221 Historical records advisory board--secretary of state to serve as coordinator--meetings, expenses--powers, duties--rules, promulgation, procedure--grants for preservation of local records, use of recorder's fund for matching moneys.

Historical records advisory board--secretary of state to serve as coordinator--meetings, expenses--powers, duties--rules, promulgation, procedure--grants for preservation of local records, use of recorder's fund for matching moneys.

109.221. 1. The state shall establish and administer a "State Historical Records Advisory Board". The state historical records advisory board shall consist of twelve members appointed by the governor, with the advice and consent of the senate. Each member shall serve for a term of three years, except for the first members appointed, which shall have four members that serve one year, four members that serve two years and four members that serve three years. Thereafter, each member shall serve three years. The secretary of state shall serve as chairman of the board and as the state historical records coordinator and his vote shall break any tie vote of the board. The executive director of the state historical society of Missouri shall serve as an ex officio member of the board. The board shall meet when called by the chairman, but shall meet at least annually. The board shall adopt written procedures to govern its activities. The board shall report annually to the general assembly on its activities.

2. The state historical records advisory board is assigned to the office of the secretary of state. Members of the board shall receive no compensation for their service, but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

3. The board shall be the central advisory body for historical records planning and for projects relating to historic records developed and carried out within the state of Missouri. The board may perform duties such as sponsoring and publishing surveys of the conditions and needs of historical records in the state; soliciting or developing proposals for projects to be carried out in the state with the National Historical Publications and Records Commission, hereafter called "commission", financing; reviewing records proposals by institutions in the state and making recommendations from these to the commission; developing, revising, and submitting to the commission state priorities for historical records projects following guidelines developed by the commission; and reviewing, through reports and otherwise, the operation and progress of records projects in the state.

4. The board may seek funds available through the National Historical Publications and Records Commission for the subvention of all or part of the costs of printing and manufacturing volumes that have been formally endorsed by the commission.

5. The board may seek funds from the National Historical Publications and Records Commission for sponsoring and publishing surveys of the conditions and needs of historical records in the state; for soliciting or developing proposals for projects to be carried out in the state for preservation of historical records and publications; for reviewing records proposals by institutions in the state and making recommendations from these to the commission; and for developing, revising, and submitting to the commission state priorities for historical records projects following guidelines developed by the commission. The board may further carry out those necessary duties to fulfill its purpose of helping in the collection and preservation of Missouri's historical records and such other duties as may be prescribed by law.

6. The secretary of state, as state historical records coordinator, may fund and administer, with the advice of the state historical records advisory board, grant requests for preservation of local records. In carrying out this subsection the secretary of state shall have the power to promulgate necessary rules and regulations. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024. Funds retained by the recorder of a county or a city not within a county and deposited in a recorder's fund for records preservation purposes pursuant to subsection 1 of section 59.319 may be used by a recorder of a county or a city not within a county toward any local matching funds requirement for funding pursuant to the grant program authorized by this subsection. A recorder's application for grant funding pursuant to this subsection shall not be penalized in any way because local funds collected pursuant to subsection 1 of section 59.319 are to be used to fund any local matching funds requirement.

(L. 1989 H.B. 686, A.L. 1990 H.B. 1496, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1998 H.B. 1480)



Section 109.225 Missouri board on geographic names established, members, terms, meetings--secretary to be designated--duties of board.

Missouri board on geographic names established, members, terms, meetings--secretary to be designated--duties of board.

109.225. 1. There is hereby established the "Missouri Board on Geographic Names". The board shall be assigned for administrative purposes to the office of the secretary of state.

2. The board shall consist of nineteen members as follows:

(1) The secretary of state, who shall serve as chair of the board;

(2) Nine citizens of Missouri appointed by the secretary of state;

(3) The director or the director's designee of the department of transportation;

(4) The director or the director's designee of the department of conservation;

(5) The director or the director's designee of the department of natural resources;

(6) The commissioner or the commissioner's designee of the office of administration;

(7) The director or the director's designee of the state archives;

(8) The executive director or the executive director's designee of the state historical society of Missouri;

(9) The director or the director's designee of the United States Geological Survey;

(10) The director or the director's designee of the United States Forest Service; and

(11) The director or the director's designee of the United States Corps of Engineers.

3. Appointed members of the board shall serve three-year terms and shall serve until their successors are appointed. Vacancies on the board shall be filled in the same manner as the original appointment and such member appointed shall serve the remainder of the unexpired term.

4. The board shall meet annually and as otherwise required by the secretary of state.

5. The board shall designate from its members a vice chair and shall adopt written guidelines to govern the management of the board.

6. Each member of the board shall serve without compensation, but may be reimbursed for their actual and necessary expenses incurred in the performance of their duties as members of the board.

7. The secretary of state shall designate an employee of the secretary of state's office as executive secretary for the board, who shall serve as a nonvoting member and shall maintain the records of the board's activities and decisions and shall be responsible for correspondence between the board and the United States Board on Geographic Names and other agencies.

8. The board shall:

(1) Receive and evaluate all proposals for changes in or additions to names of geographic features and places in the state of Missouri to determine the most appropriate and acceptable names for use in maps and official documents of all levels of government;

(2) Make official recommendations to the United States Board on Geographic Names on behalf of the state of Missouri with respect to each proposal;

(3) Assist and cooperate with the United States Board on Geographic Names in matters relating to names of geographic features and places in Missouri;

(4) Assist in the maintenance of a Missouri geographic names database as part of the national database;

(5) Maintain a list of advisors* who have special interest and knowledge in Missouri history, geography, or culture and consult with such advisors* on a regular basis in the course of the board's deliberations;

(6) Develop and revise state priorities for geographic records projects following guidelines of the United States Board on Geographic Names; and

(7) Submit a report on its activities annually to the general assembly.

9. The board may apply for moneys through federal and state grant programs to sponsor and publish surveys of the condition and needs of geographic records in the state of Missouri and to solicit or develop proposals for projects to be carried out in the state for preservation of geographic records and publications.

(L. 2009 S.B. 480)

*Word "advisers" appears in original rolls.



Section 109.230 Duties of director.

Duties of director.

109.230. The director shall, with due regard for the functions of the agencies concerned, and subject to the approval of the secretary of state:

(1) Establish standards, procedures, and techniques for effective management of records;

(2) Make continuing surveys of paperwork operations and recommend improvements in current records management practices including the use of space, equipment and supplies employed in creating, maintaining, storing and servicing records;

(3) With approval of the state records commission or local records board, establish standards for the preparation of schedules which provide for the retention of state or local records of continuing value and for the prompt and orderly disposal of state or local records no longer possessing sufficient administrative, legal, historical or fiscal value to warrant their future keeping;

(4) Publish lists of records authorized for disposal or retention;

(5) Supervise the state records center and archives;

(6) Establish standards and formulate procedures for the transfer, safeguarding and servicing of records;

(7) Evaluate economies of microfilming services for agencies;

(8) Obtain reports from agencies as required for the administration of the program;

(9) Serve as secretary to the state records commission; and

(10) Make copies of the public records filed with the state archives available at the expense of any person requesting copies.

(L. 1965 p. 233 § 4, A.L. 1972 S.B. 376, A.L. 1978 S.B. 755)



Section 109.240 Duties of agency heads.

Duties of agency heads.

109.240. The head of each agency shall:

(1) Establish and maintain an active, continuing program for the economical and efficient management of the agency;

(2) Make and maintain records containing adequate and proper documentation of the organization, functions, policies, decisions, procedures and essential transactions of the agency designed to furnish information to protect the legal and financial rights of the state and of persons directly affected by the agency's activities;

(3) Submit to the chairman of the state records commission, in accordance with the standards established by the commission and promulgated by the director of records management and archives service, schedules proposing the length of time each state records series warrants retention for administrative, legal, historical or fiscal purposes after it has been received or created by the agency. The head of each agency also shall submit lists of state records in his custody that are not needed in the transaction of current business and that do not have sufficient administrative, legal, historical or fiscal value to warrant their further keeping;

(4) Cooperate with the director in the conduct of surveys made by him pursuant to the provisions of sections 109.200 to 109.310; and

(5) Comply with the rules, regulations, standards and procedures approved by the state records commission and issued by the director, records management and archives service.

(L. 1965 p. 233 § 5, A.L. 1972 S.B. 376)



Section 109.241 Local agency head, duties of.

Local agency head, duties of.

109.241. The head of each local agency shall:

(1) Submit within six months after a call to do so from the secretary of state in accordance with standards established by the local records board and promulgated by the director of records management and archives, schedules proposing the length of time each local records series warrants retention for administrative, legal, historical or fiscal purposes after it has been received or created by the local agency;

(2) Submit lists of local records that are not needed in the transaction of current business and that do not have sufficient administrative, legal, historical or fiscal value to warrant their further retention;

(3) Cooperate with the director in the conduct of surveys made by the director pursuant to the provisions of sections 109.200 to 109.310;

(4) When files in the custody of a local governmental agency are microfilmed or otherwise reproduced through photographic, video, electronic, or other reproduction processes, including a computer-generated electronic or digital retrieval system, the public official having custody of the reproduced records shall, before disposing of the originals, certify to the director that the official has made provisions for preserving the microfilms or electronically created records for viewing and recalling images to paper or original form, as appropriate, and that the official has done so in a manner guaranteeing the proper retention and integrity of the records in accordance with standards established by the local records board. Certification shall include a statement, written plan, or reputable vendor's certificate, as appropriate, that any microfilm or document reproduced through electronic process meets the standards for archival permanence established by the United States of America Standards Institute or similar agency, or local records board. If records are microfilmed, original camera masters shall not be used for frequent reference or reading purposes, but copies shall be made for such purposes.

(L. 1972 S.B. 376, A.L. 1999 S.B. 34, A.L. 2001 H.B. 453 merged with H.B. 567)



Section 109.250 State records commission established--members--duties--meetings.

State records commission established--members--duties--meetings.

109.250. 1. There is hereby created the "State Records Commission". It shall consist of the following members: the secretary of state, or his or her authorized representative, who shall act as chairperson; the attorney general, or his or her authorized representative; the state auditor, or his or her authorized representative; the commissioner of the office of administration, or his or her authorized representative; a member of the house of representatives appointed by the speaker of the house; a member of the senate appointed by the president pro tem of the senate; the director of the state historical society; and the chief information officer. The director of the records management and archives service will serve as secretary to the commission. While serving as secretary to the commission, he or she shall have no vote on matters considered by the commission.

2. It shall be the duty of the commission to determine what records no longer have any administrative, legal, research, or historical value and should be destroyed or disposed of otherwise. The commission will prescribe the procedures for compiling and submitting to the commission lists and schedules of records proposed for disposal and the procedures for the physical destruction or other disposition of records. Procedures prescribed by the commission will be promulgated by the director of the records management and archives service, only upon written approval of the commission.

3. The commission shall meet whenever called by the chairperson.

(L. 1965 p. 233 § 6, A.L. 1983 H.B. 96, et al., A.L. 2003 S.B. 108, A.L. 2010 H.B. 1868)



Section 109.255 Secretary of state duties as to local boards of record control--local boards, terms, expenses.

Secretary of state duties as to local boards of record control--local boards, terms, expenses.

109.255. 1. The secretary of state is hereby authorized to appoint and serve as chairman of a local records board to advise, counsel, and judge what local records shall be retained, copied, preserved, or disposed of and in what manner these functions shall be carried out by the director. This board shall represent a wide area of public interest in local records and shall consist of at least twelve members one of whom shall represent school boards, one constitutional charter city, one third class city, one fourth class city, one village, one township, one for each class of county of the first and second class, one third or fourth class county, one higher education, one historical society and such other members as the secretary of state shall direct.

2. The members of the board of record control shall serve staggered terms and may be removed at the pleasure of the secretary of state.

3. The members of the board of control shall receive no salary but may be compensated for travel expenses if the budget of the secretary of state permits.

4. The board shall meet at such times as the chairman may call them.

5. The director with advice of the board of record control shall issue directives to guide local officials on the destruction of local records and nonrecord materials.

(L. 1972 S.B. 376, A.L. 1986 S.B. 732)



Section 109.260 Destruction of records and nonrecord materials.

Destruction of records and nonrecord materials.

109.260. 1. No record shall be destroyed or otherwise disposed of by any agency unless it is determined by the commission or board that the record has no further administrative, legal, fiscal, research or historical value.

2. Nonrecord materials or materials not included within the definition of records as contained in sections 109.200 to 109.310 may, if not otherwise prohibited by law, be destroyed at any time by the agency in possession of such materials with approval of the commission or board. The director of the records management and archives service may formulate advisory procedures and interpretation to guide in the disposition of nonrecord materials.

(L. 1965 p. 233 § 7, A.L. 1972 S.B. 376)



Section 109.265 Disposition of nonrecord material, director to retain certain copies, when.

Disposition of nonrecord material, director to retain certain copies, when.

109.265. The state records commission may determine that certain material under the permanent control of the director of records management and archives service is nonrecord material pursuant to section 109.260, and upon such determination may direct the sale or transfer of such material by the director upon such terms as deemed appropriate by the commission. The director shall retain a representative copy of any material subject to sale or transfer if no other copies of the material are within the permanent control of the director. All proceeds of such sale or transfer shall be deposited in the state document preservation fund established pursuant to section 109.005.

(L. 1998 H.B. 986 merged with S.B. 631)



Section 109.270 Records are property of state or local government--not to be damaged or disposed of.

Records are property of state or local government--not to be damaged or disposed of.

109.270. All records made or received by or under the authority of or coming into the custody, control or possession of state or local officials in the course of their public duties are the property of the state or local government and shall not be mutilated, destroyed, transferred, removed or otherwise damaged or disposed of, in whole or in part, except as provided by law.

(L. 1965 p. 233 § 8, A.L. 1972 S.B. 376)



Section 109.280 Agency heads may determine nature and form of records--confidential records to be so treated.

Agency heads may determine nature and form of records--confidential records to be so treated.

109.280. Nothing in sections 109.200 to 109.310 shall be construed to divest agency heads of the authority to determine the nature and form of the records required in the administration of their several departments, or to compel the removal of records deemed necessary by them in the performance of their statutory duties. Any records made confidential by law shall be so treated in the state or local records center and archives.

(L. 1965 p. 233 § 9, A.L. 1972 S.B. 376)



Section 109.290 Director to assist legislative and judicial branches upon request.

Director to assist legislative and judicial branches upon request.

109.290. Upon request, the director of records management and archives service shall assist and advise in the establishment of records management programs in the legislative and judicial branches of state government and shall, as required by them, provide program services similar to those available to the executive branch of state government pursuant to the provisions of sections 109.200 to 109.310.

(L. 1965 p. 233 § 10)



Section 109.295 Certain activities not affected.

Certain activities not affected.

109.295. Nothing in sections 109.200 to 109.310 shall be construed to:

(1) Prohibit the establishment or sharing of local records centers or records holding areas by local governmental agencies;

(2) Prohibit the establishment of regional state records centers to service the state's most populous areas, or

(3) Authorize disposal of records without audit or inspection when such is required by law, statute, ordinance, charter, or local policies and practices;

(4) Divest local officials of the authority to reproduce existing records so long as no unauthorized disposition is made of existing records.

(L. 1972 S.B. 376)



Section 109.300 Termination of agency--disposition of records.

Termination of agency--disposition of records.

109.300. Upon the termination of any agency whose function or functions have not been transferred to another agency, the records of the terminated agency shall be deposited in the state records center and archives. The commission shall determine which records are of sufficient value to warrant their continued preservation by the state.

(L. 1965 p. 233 § 11, A.L. 1972 S.B. 376)



Section 109.310 Records, how destroyed--rules and regulations to supersede existing law and regulations.

Records, how destroyed--rules and regulations to supersede existing law and regulations.

109.310. Records shall be destroyed according to the provisions of existing law and administrative regulations until the state records commission or local records board promulgates rules and regulations for the destruction of records. All provisions of law and all administrative rules and regulations for the destruction of records are repealed upon the effective date of the rules and regulations for the destruction of records adopted and promulgated by the commission or board pursuant to sections 109.200 to 109.310.

(L. 1965 p. 233 § 12, A.L. 1972 S.B. 376)



Section 109.400 Archival facility to be maintained, authority to enter into contracts and receive moneys.

Archival facility to be maintained, authority to enter into contracts and receive moneys.

109.400. 1. The secretary of state is hereby authorized:

(1) To plan, acquire, construct, develop, operate, and maintain, or to lease or sublease to or from others for acquisition, construction, development, operation, and maintenance, an archival facility located in a city not within a county* to preserve documents of legal, historical, and genealogical importance to the state of Missouri, and to provide educational and outreach programs sponsored by the Missouri state archives;

(2) To enter into contracts and agreements with public or private persons, partnerships, associations, entities, corporations, and cities, counties, and other subdivisions of the state of Missouri such as might be necessary to promote the planning, acquisition, construction, development, operation, or maintenance of such facility and its programs; and

(3) To receive any grants, gifts, bequests, rentals, contributions, moneys, or properties appropriated or otherwise designated for payment to the secretary of state for the planning, acquisition, construction, development, operation, or maintenance of such facility and its programs by municipalities, counties, state, or other political subdivisions or public agencies or by the federal government or any agency or officer thereof or from any other public or private source.

2. Nothing in this section shall require any local agency, entity, or subdivision to transfer any records to the state archives.

(L. 2004 H.B. 1363 merged with S.B. 1172)

*Original rolls (H.B. 1363, 2004) contained "St. Louis city".



Section 109.410 Missouri State Archives--St. Louis Trust Fund established, use of funds.

Missouri State Archives--St. Louis Trust Fund established, use of funds.

109.410. 1. There is hereby established in the state treasury a special revolving fund to be known as the "Missouri State Archives-St. Louis Trust Fund". The fund shall consist of all moneys received from federal, private, or other sources for the planning, acquisition, construction, development, operation, or maintenance of the facility and programs authorized by section 109.400. The fund shall further consist of fees generated at the St. Louis facility for copying public records and for providing public access to public records and images, including staff time required for making copies and reproducing images.

2. The state treasurer shall be custodian of the Missouri state archives-St. Louis trust fund. Moneys in the fund shall be used exclusively for the planning, acquisition, construction, development, operation, or maintenance of the facility and programs authorized by section 109.400. No moneys obtained through the provisions of this section shall be made a part of the general operating budget of the state of Missouri, nor shall they be transferred into the general revenue fund. No moneys from the state general revenue fund shall be appropriated for the purposes of funding an archival facility located in any city not within a county as provided in sections 109.400 to 109.410. Notwithstanding section 33.080 to the contrary, any moneys remaining in the fund at the end of any biennium shall not revert to the credit of the general revenue fund. All yield, interest, income, increment, or gain received from time deposit of moneys in the state treasury to the credit of the fund shall be credited to the fund. Notwithstanding any provision of law to the contrary, no amount of moneys in the fund shall be transferred from the fund or charged for purposes of the administration of central services for the state of Missouri.

(L. 2004 H.B. 1363 merged with S.B. 1172)



Section 109.500 Records defined (first class counties).

Records defined (first class counties).

109.500. "Records", as used in sections 109.500 and 109.510, means documents, books, papers, photographs, maps, sound recordings, or other material, regardless of physical form or characteristics, made or received pursuant to law or in connection with the transaction of official business. Library museum material made or acquired and preserved solely for reference or exhibition purposes, extra copies of documents preserved only for convenience of reference, and stocks of publications and of processed documents are not included within the definition of records as used in sections 109.500 and 109.510, and are hereinafter designated as "nonrecord" materials; and any record designated or treated as a record under state law.

(L. 1969 H.B. 161 § 1)



Section 109.510 Data processing may be used for all records (first class counties).

Data processing may be used for all records (first class counties).

109.510. Other provisions of law notwithstanding, automation data processing equipment and procedures may be utilized for all records required by law of county officials, including circuit clerks, in counties of the first class.

(L. 1969 H.B. 161 § 2)






Chapter 110 Depositaries for Public Funds

Section 110.010 Deposits of public funds to be secured.

Deposits of public funds to be secured.

110.010. 1. The public funds of every county, township, city, town, village, school district of every character, road district, sewer district, fire protection district, water supply district, drainage or levee district, state hospital, state schools for the mentally deficient, Missouri School for the Deaf, Missouri School for the Blind, Missouri Training School for Boys, training school for girls, Missouri Veterans' Home, Missouri State Chest Hospital, state university, Missouri state teachers' colleges, Lincoln University, which are deposited in any banking institution acting as a legal depositary of the funds under the statutes of Missouri requiring the letting and deposit of the same and the furnishing of security therefor, shall be secured by the deposit of securities of the character prescribed by section 30.270 for the security of funds deposited by the state treasurer.

2. The securities shall, at the option of the depositary banking institution, be delivered either to the fiscal officer or the governing body of the municipal corporation or other depositor of the funds, or by depositing the securities with another banking institution or safe depositary as trustee satisfactory to both parties to the depositary agreement. The trustee may be a bank owned or controlled by the same bank holding company as the depositary banking institution.

3. The rights and duties of the several parties to the depositary contract shall be the same as those of the state and the depositary banking institution respectively under section 30.270. If a depositary banking institution deposits the bonds or securities with a trustee as above provided, and the municipal corporation or other depositor of funds gives notice in writing to the trustee that there has been a breach of the depositary contract and makes demand in writing on the trustee for the securities, or any part thereof, then the trustee shall forthwith surrender to the municipal corporation or other depositor of funds a sufficient amount of the securities to fully protect the depositor from loss and the trustee shall thereby be discharged of all further responsibility in respect to the securities so surrendered.

(RSMo 1939 § 8183, A.L. 1955 p. 735, A.L. 1959 S.B. 77, A.L. 1961 p. 463, A.L. 1971 H.B. 581, A.L. 1988 H.B. 1204)

CROSS REFERENCES:

Banks exempt from furnishing security for insured deposits, 362.490

Depositaries of state moneys, 30.250 to 30.280

Fiscal agent, selection of bank as--duties, 33.440 to 33.470

School funds, depositaries for, 165.201 to 165.301



Section 110.020 Securities deposited, amount of.

Securities deposited, amount of.

110.020. The value of the securities deposited and maintained by a legal depositary under section 110.010 shall at all times be not less than one hundred percent of the actual amount of the funds on deposit with the depositary, less the amount, if any, insured by the Federal Deposit Insurance Corporation.

(RSMo 1939 § 8184, A.L. 1959 S.B. 77, A.L. 1973 S.B. 66)

CROSS REFERENCES:

Accounts of certain savings and loan associations shall be legal securities, when, 369.194

Bonds, notes, etc., of the FHA may be used as security, 362.190



Section 110.030 Advertisement for bids unnecessary, when.

Advertisement for bids unnecessary, when.

110.030. The various statutory provisions in relation to the advertisement for and receipt of bids and the award of the funds to the best bidder or bidders for the whole or any part of any of the public funds of the character referred to in section 110.010 shall be applicable only if and when, at the time of said advertisement and award, it shall be lawful for banking institutions to pay interest upon demand deposits, in which event such applicable statutory provisions shall be complied with; but if, at the time of the advertisement for bids or the receipt of bids or the award of funds, it shall be unlawful for depositary banks and trust companies to pay interest upon such demand deposits, the award or awards of such funds shall be made in each case, without bids and without requiring the payment of any bonus or interest, by the authority or authorities which are by statute empowered to make the awards of such funds upon bids.

(RSMo 1939 § 8185)



Section 110.040 Depositary outside of territorial limits legal, when.

Depositary outside of territorial limits legal, when.

110.040. In the event that there shall be no banking corporation, association, trust company or individual banker in the territory within which the depositary or depositaries of any public fund must, under the applicable laws of this state, be located to become eligible for selection, or in the event that the selected depositary or depositaries within such territory shall fail to accept such award or awards of such public funds as may be made, then the authority or authorities which are by law empowered to make such selection of depositaries and awards of public funds thereto are authorized and empowered to select as depositary or depositaries such banking institutions located outside the territorial limits aforesaid as such authority or authorities may deem the safest and most convenient depositary or depositaries for such public fund.

(RSMo 1939 § 8186)



Section 110.050 Liability of depositaries.

Liability of depositaries.

110.050. No bank or trust company wherein any deposits of private or public moneys shall be made shall become obligated or liable on account thereof except for the safekeeping thereof and for the payment of the amount thereof with interest thereon, if any, which said depositary may have contracted to pay. All banks and trust companies and other banking institutions now or hereafter engaged in business in this state shall be and they are hereby authorized with respect to any and all such funds deposited with them to provide and maintain the security for such deposits as may be by law required.

(RSMo 1939 § 8187)



Section 110.060 Banks to provide security for certain deposits, when.

Banks to provide security for certain deposits, when.

110.060. All banks and trust companies and other banking institutions now or hereafter engaged in business in this state shall be and they are hereby likewise authorized with respect to funds of the United States government or of any agency or instrumentality thereof, or funds held under the provisions of the Bankruptcy Act and amendments thereof, or the provisions of any other act of congress, which may be deposited with them, to provide and maintain security for such deposits as may be by such laws required. All banks and trust companies and other banking institutions now or hereafter engaged in business in this state shall be, and they are hereby, likewise authorized, with respect to funds of any housing authority created under chapter 99 and amendments thereof, which may be deposited with them, to provide and maintain security for such deposits, as may be required under any agreement of any such housing authority with the United States, or any agency or instrumentality thereof, for loans, grants-in-aid, annual contributions or other financial assistance to such housing authority, or as may be required under any general depositary agreement or any fiscal agent agreement of any such housing authority with any such bank or trust company executed pursuant to any such annual contributions contract.

(RSMo 1939 § 8188, A.L. 1953 p. 660)



Section 110.070 Bids for depositaries--publication of notice.

Bids for depositaries--publication of notice.

110.070. 1. Subject to the provisions of section 110.030, all boards of managers, curators, trustees or other persons by whatever name called, who have the management of any state institution, that have the use or custody of any funds, on or before the first Monday of July for the year in which a bid is requested shall receive sealed proposals from banking corporations, associations, or trust companies in any city, town or county in which the institutions are located which desire to be selected as depositaries of the moneys and funds of the institution. The bids may be for a period of one to four years.

2. Notice that bids will be received shall be published by the secretary of the board at least twenty days before the meeting at which the depositary is to be selected in some newspaper published in the city, town or county at least once in each week.

(RSMo 1939 § 9373, A.L. 1959 S.B. 77, A.L. 2004 S.B. 1320)

Prior revisions: 1929 § 8676; 1919 § 12319



Section 110.080 Bids for depositaries--guarantee--disclosure of bids a misdemeanor.

Bids for depositaries--guarantee--disclosure of bids a misdemeanor.

110.080. 1. Any banking corporation, association or trust company in the city desiring to bid shall deliver to the secretary of the board on or before twelve o'clock noon on the day of the meeting at which the depositary is to be selected a sealed bid stating the rate of interest that it offers to pay on the funds and moneys of the institution for the term of up to four years next ensuing the date of the bid.

2. Each bid shall be accompanied by a check in favor of the institution on some solvent banking corporation, association, or trust company in the city, duly certified, for not less than one thousand dollars, as a guaranty of good faith on the part of the bidder that if its bid is accepted by the board it will give the security required by section 110.010.

3. It is a misdemeanor for the secretary of the board to directly or indirectly disclose the amount of any bid before the selection of the depositary or depositaries.

(RSMo 1939 § 9374, A.L. 1959 S.B. 77, A.L. 2004 S.B. 1320)

Prior revisions: 1929 § 8677; 1919 § 12320



Section 110.090 Selection of depositary--computation of interest--rejected bids.

Selection of depositary--computation of interest--rejected bids.

110.090. 1. At twelve o'clock noon on the day named for the selection of the depositary, the board shall publicly open the bids and cause each bid to be entered upon the records of the board, and shall select from the bidders, as depositaries of the funds and moneys of the institution, the banking corporation, association or trust company, who bid the highest rate of interest, and shall notify the successful bidder selected; but the board may reject any and all bids.

2. The interest upon the funds and moneys shall be computed upon the daily balances to the credit of the institution with each of the depositaries, and shall be payable by each depositary on the first day of each month, to the treasurer of the institution, who shall place the same to the credit of the institution. The depositaries shall, on the first day of each month, render to the secretary of the board a statement, in writing, showing the amount of interest paid by the depositary.

3. The secretary of the board shall return the certified checks accompanying the bids to the banking corporations, associations, or trust companies whose bids which they accompanied were rejected, and, upon the approval of the securities provided for in section 110.010, return the certified check accompanying the accepted bids to the banking corporation, association, or trust company from whom it was received.

4. If, for any reason, no selection of a depositary is made at the time fixed by sections 110.070 to 110.120, the board of managers by whatever name called may, at any subsequent time, after twenty days' notice, receive bids and select depositaries in the manner herein provided, in which event the selection shall only be for the period of time as may intervene until the next regular period for the selection of the depositary.

(RSMo 1939 § 9375, A.L. 1959 S.B. 77)

Prior revisions: 1929 § 8678; 1919 § 12321



Section 110.110 Duty of treasurer.

Duty of treasurer.

110.110. The treasurer of the board of managers, by whatever name called, of the institution, after the selection of the depositaries and the approval of their security, immediately upon the receipt of any money thereafter shall deposit the same with the depositary to the credit of the institution, and the treasurer shall, as near as may be, maintain with the depositary selected its due and proper share of the total of the funds let; and for any failure of the treasurer to make transfer of the funds or to deposit all of the funds with the depositary, he shall be liable to the depositary for ten percent per month upon the part of the funds not deposited, to be recovered by civil action.

(RSMo 1939 § 9377, A.L. 1959 S.B. 77)

Prior revisions: 1929 § 8680; 1919 § 12323



Section 110.130 Depositaries of county funds--how selected.

Depositaries of county funds--how selected.

110.130. 1. Subject to the provisions of section 110.030 the county commission of each county in this state on or before the first Monday of* July for* the year in which a bid is requested and every fourth year thereafter, with an option to rebid in each odd-numbered year, shall receive proposals from banking corporations or associations at the county seat of the county which desire to be selected as the depositaries of the funds of the county.

2. Notice that such bids will be received shall be published by the clerk of the commission twenty days before the commencement of the term in some newspaper published in the county, and if no newspaper is published therein, then the notice shall be published at the door of the courthouse of the county. In counties operating under the township organization law of this state, township boards shall exercise the same powers and privileges with reference to township funds as are conferred in sections 110.130 to 110.260 upon county commissions with reference to county funds at the same time and manner, except that township funds shall not be divided but let as an entirety; and except, also, that in all cases of the letting of township funds, three notices, posted in three public places by the township clerk, will be a sufficient notice of such letting.

(RSMo 1939 § 13846, A.L. 1955 p. 734, A.L. 1959 S.B. 77, A.L. 1965 p. 236, A.L. 1996 H.B. 1469 merged with S.B. 914, A.L. 2005 S.B. 210, A.L. 2007 S.B. 22 merged with S.B. 497)

Prior revisions: 1929 § 12184; 1919 § 9582; 1909 § 3803

*Word "in" appears here in original rolls of S.B. 22, 2007.

CROSS REFERENCE:

County collector to make daily deposits, 52.360



Section 110.140 Procedure for bidders--disclosure of bids a misdemeanor.

Procedure for bidders--disclosure of bids a misdemeanor.

110.140. 1. Any banking corporation or association in the county desiring to bid shall deliver to the clerk of the commission, on or before the first Monday of July at which the selection of depositaries is to be made, a sealed proposal, stating the rate of interest that the banking corporation, or association offers to pay on the funds of the county for the term of two or four years next ensuing the date of the bid, or, if the selection is made for a less term than two or four years, as provided in sections 110.180 and 110.190, then for the time between the date of the bid and the next regular time for the selection of depositaries as fixed by section 110.130.

2. Each bid shall be accompanied by a certified check for not less than the proportion of one and one-half percent of the county general revenue of the preceding year as the sum of the part or parts of funds bid for bears to the whole number of the parts, as a guaranty of good faith on the part of the bidder, that if his or her bid should be the highest he or she will provide the security required by section 110.010. Upon his or her failure to give the security required by law, the amount of the certified check shall go to the county as liquidated damages, and the commission may order the county clerk to readvertise for bids.

3. It shall be a misdemeanor, and punishable as such, for the clerk of the commission, or any deputy of the clerk, to directly or indirectly disclose the amount of any bid before the selection of depositaries.

(RSMo 1939 § 13848, A.L. 1959 S.B. 77, A.L. 1996 H.B. 1469 merged with S.B. 914, A.L. 2007 S.B. 22 merged with S.B. 497, A.L. 2010 S.B. 771)

Prior revisions: 1929 § 12185; 1919 § 9583; 1909 § 3804



Section 110.150 Public opening of bids--computation and payment of interest--rejected bids.

Public opening of bids--computation and payment of interest--rejected bids.

110.150. 1. The county commission, at noon on or before the first Monday of July for the year in which a bid is requested and every second or fourth year thereafter, shall publicly open the bids, and cause each bid to be entered upon the records of the commission, and shall select as the depositaries of all the public funds of every kind and description going into the hands of the county treasurer, and also all the public funds of every kind and description going into the hands of the collector-treasurer in counties under township organization, the deposit of which is not otherwise provided for by law, the banking corporations or associations whose bids respectively made for one or more of the parts of the funds shall in the aggregate constitute the largest offer for the payment of interest per annum for the funds; but the commission may reject any and all bids.

2. The interest upon each fund shall be computed upon the daily balances with the depositary, and shall be payable to the county treasurer monthly, who shall place the interest to the credit of each individual fund held by the county treasurer; provided, that the interest on any funds collected by the collector of any county of the first classification not having a charter form of government on behalf of any political subdivision or special district shall be credited to such political subdivision or special district.

3. The county clerk shall, in opening the bids, return the certified checks deposited with him to the banks whose bids are rejected, and on approval of the security of the successful bidders return the certified checks to the banks whose bids are accepted.

(RSMo 1939 § 13849, A.L. 1959 S.B. 77, A.L. 1971 H.B. 45, A.L. 1984 S.B. 423, A.L. 1985 H.B. 568, A.L. 1996 H.B. 1469 merged with S.B. 914, A.L. 2005 S.B. 210, A.L. 2007 S.B. 22 merged with S.B. 497, A.L. 2010 S.B. 771)

Prior revisions: 1929 § 12186; 1919 § 9584; 1909 § 3805



Section 110.170 Transferring funds to depositary--liability of collector-treasurer and depositary--duties of township trustees.

Transferring funds to depositary--liability of collector-treasurer and depositary--duties of township trustees.

110.170. 1. As soon as the required security is given and approved, the commission shall make an order designating the successful bidders as depositaries of the funds until sixty-five days after the time fixed by sections 110.130 to 110.260 for another selection, and thereupon the county treasurer, or the collector-treasurer if the county be under township organization, shall immediately upon the making of the order, transfer to the depositaries the part or parts of all funds respectively let to the depositaries under the selection, and immediately upon the receipt of any money thereafter deposit it with the depositaries to the credit of the county. The said treasurer shall, as nearly as may be, maintain with each of the depositaries selected its due and proportionate share of the total of the funds let.

2. For any failure of the county treasurer to make transfer of the funds or to deposit all of the funds with the depositaries, whether the same shall come into his hands as treasurer or as collector-treasurer of the revenue, or otherwise, he is liable to the depositaries, respectively, for ten percent per month, during such failure, upon the respective part or parts of said funds not so deposited, to be recovered by civil action.

3. In counties under township organization the township trustee shall deposit all school taxes received by him with the depositary selected by the township board of his township as the depositary of the township funds; and in default of the selection of a depositary by the township board, and during the time when any township has no depositary of its funds, the township trustee shall deposit all school taxes and all township funds received by him in any county depositary within the township, if there be one; if not, then in the county depositary most convenient to the township, and such county depositary shall thereupon pay to the township the same rate of interest upon the moneys which it has contracted to pay the county upon its funds, and the township may recover the same by civil action.

(RSMo 1939 § 13851, A.L. 1959 S.B. 77, A.L. 2010 S.B. 771)

Prior revisions: 1929 § 12188; 1919 § 9586; 1909 § 3807



Section 110.180 Duty of county commission when no bids submitted.

Duty of county commission when no bids submitted.

110.180. If for any reason the banking corporations or associations in any county fail or refuse to submit proposals to act as county depositaries as provided in section 110.140, the county commission may deposit the funds of the county with any one or more of the banking corporations, or associations in the county or adjoining counties, in the sums or amounts, and for the period of time, the commission deems advisable, at the rate of interest, not less than one and one-half percent, as is agreed upon by the commission and the banking concern receiving the deposit, the interest to be computed upon the daily balances due the county, as provided in section 110.150. Any bank or banking concern agreeing to accept deposits under this section shall provide security as required by section 110.010.

(RSMo 1939 § 13852, A.L. 1959 S.B. 77)

Prior revisions: 1929 § 12189; 1919 § 9587; 1909 § 3808



Section 110.190 Duty of county commission when funds are deposited with two or more banks.

Duty of county commission when funds are deposited with two or more banks.

110.190. When the funds of any county are deposited with two or more banking corporations, or associations, as provided in section 110.180, the county commission shall select and name, by order, one of the banking concerns to act as a clearing house for the others, at which all checks drawn by the county treasurer upon the county funds shall be finally paid; and the bank so selected and acting as a clearing house shall be allowed a rebate on the amount of interest due from it to the county for funds deposited with it; but the rebate shall not exceed one-half of one percent per annum on the whole amount of county funds deposited with the banking concern, to be computed as provided in section 110.150 and to be deducted from the amount of interest due and payable monthly as provided in section 110.150.

(RSMo 1939 § 13853, A.L. 1959 S.B. 77)

Prior revisions: 1929 § 12190; 1919 § 9588; 1909 § 3809



Section 110.200 County commission may readvertise and relet.

County commission may readvertise and relet.

110.200. If the bids submitted under the provisions of section 110.140 shall not, when taken together, include the whole of said funds, the county commission may let the part or parts not bid for in the manner provided in section 110.190, or, if the rate of interest offered upon any part or parts into which said funds are divided shall, in the judgment of the commission, be too low, said county commission may accept one or more bids for one or more of said parts, and readvertise and relet the part or parts of said funds for which an adequate rate of interest has not been offered, or may let such part or parts in the manner provided in section 110.180.

(RSMo 1939 § 13854)

Prior revisions: 1929 § 12191; 1919 § 9589; 1909 § 3810



Section 110.210 Failure to select depositary.

Failure to select depositary.

110.210. If, for any reason, no selection of a depositary is made at the time fixed by sections 110.130 to 110.260, the county commission may, at any subsequent term, after twenty days' notice, receive bids and select a depositary or depositaries in the manner provided in section 110.130, and the bank or banks so selected shall remain the depositary or depositaries until the next regular term for the selection of a depositary as provided by section 110.130, unless the order selecting it be revoked for the causes specified in sections 110.130 to 110.260.

(RSMo 1939 § 13859)

Prior revisions: 1929 § 12196; 1919 § 9594; 1909 § 3815



Section 110.230 Duplicate monthly statements by depositaries.

Duplicate monthly statements by depositaries.

110.230. It shall be the duty of each depositary selected under the provisions of sections 110.130 to 110.260 on the first of each month to make a statement in duplicate of the amount of interest accrued for the preceding month, and of the balance standing to the credit of said county with such depositary, one of which statements said depositary shall deliver to the county treasurer, and one to the county clerk of said county.

(RSMo 1939 § 13857)

Prior revisions: 1929 § 12194; 1919 § 9592; 1909 § 3813



Section 110.240 Warrants--checks.

Warrants--checks.

110.240. It is the duty of the county treasurer to draw a check as county treasurer upon a county depositary in favor of the legal holder thereof, and to charge the same to the fund upon which it is drawn. No county treasurer shall draw any check upon the funds in any depositary unless there is sufficient money belonging to the fund upon which the check is drawn to pay the same, and no money belonging to the county shall be paid by any depositary except upon checks of the county treasurer. In case any bonds, coupons or other indebtedness of the county are payable by the terms of the bonds, coupons or other debts at any particular place other than the treasury of the county, nothing contained in this section shall prevent any county commission from causing the treasurer to place a sufficient sum at the place where such debts shall be payable, at the time of their maturity, to meet the same.

(RSMo 1939 § 13858, A.L. 1992 S.B. 833)

Prior revisions: 1929 § 12195; 1919 § 9593; 1909 § 3814



Section 110.250 Depositary to provide additional security, when.

Depositary to provide additional security, when.

110.250. If the county commission, at any time, deems it necessary for the protection of the county, it may require any depositary to provide additional security, and upon failure to do so within five days after the service of a copy of the order upon the bank the county commission may proceed to select another depositary in lieu thereof, in the manner provided in section 110.130.

(RSMo 1939 § 13860, A.L. 1959 S.B. 77)

Prior revisions: 1929 § 12197; 1919 § 9595; 1909 § 3816



Section 110.260 County treasurer exempt from liability, when.

County treasurer exempt from liability, when.

110.260. The county treasurer shall not be responsible for any loss of the county funds through the negligence or failure of any depositary, but nothing in sections 110.130 to 110.260 shall release said treasurer from any loss resulting from any official misconduct on his part, or from responsibility for the funds of the county, until a depositary shall be selected and the funds deposited therein, or for any misappropriation of such funds in any manner by him.

(RSMo 1939 § 13861)

Prior revisions: 1929 § 12198; 1919 § 9596; 1909 § 3817



Section 110.270 Counties may place money not needed for current operations outright or by repurchase agreement, requirement.

Counties may place money not needed for current operations outright or by repurchase agreement, requirement.

110.270. Any county may place money of the county which it has determined is not needed for current operations in obligations described in section 15, article IV, Constitution of Missouri, outright or by repurchase agreement. Such obligations and agreements shall be purchased through institutions in the county whose deposits may be insured by an agency of the United States government, hereafter referred to as federally insured institutions, provided the county determines such purchases to be in the best interest of the county as determined by the county treasurer. When such federally insured institutions are unwilling or unable to provide such obligations and agreements, the county may purchase them from federally insured institutions in any adjacent county in Missouri. The investment authority granted by this section shall be in addition to the investment authority otherwise granted a county by law.

(L. 1994 H.B. 1312)









TITLE IX SUFFRAGE AND ELECTIONS

Chapter 115 Election Authorities and Conduct of Elections

Section 115.001 Short title.

Short title.

115.001. Sections 115.001 to 115.641 and sections 51.450 and 51.460* shall be known as the "Comprehensive Election Act of 1977".

(L. 1977 H.B. 101 § 1.001)

Effective 1-1-78

*Section 51.450 was repealed by S.B. 65, et al., 1987.



Section 115.002 Citation of law.

Citation of law.

115.002. Sections 115.002, 115.024, 115.105, 115.124, 115.159, 115.163, 115.203, 115.205, 115.219, 115.225, 115.237, 115.247, 115.249, 115.427, 115.430, 115.431, 115.439, 115.445, 115.449, 115.453, 115.456, and 115.631, may be cited as the "Missouri Voter Protection Act".

(L. 2006 S.B. 1014 & 730)



Section 115.003 Purpose clause.

Purpose clause.

115.003. The purpose of sections 115.001 to 115.801 is to simplify, clarify and harmonize the laws governing elections. It shall be construed and applied so as to accomplish its purpose.

(L. 1977 H.B. 101 § 1.005, A.L. 2013 S.B. 99)



Section 115.005 Scope of act.

Scope of act.

115.005. Notwithstanding any other provision of law to the contrary, sections 115.001 to 115.801 shall apply to all public elections in the state, except elections for which ownership of real property is required by law for voting.

(L. 1977 H.B. 101 § 1.010, A.L. 1978 H.B. 971, A.L. 2013 S.B. 99)



Section 115.007 Presumption against implied repealer.

Presumption against implied repealer.

115.007. No part of sections 115.001 to 115.801 shall be construed as impliedly amended or repealed by subsequent legislation if such construction can be reasonably avoided.

(L. 1977 H.B. 101 § 1.015, A.L. 2013 S.B. 99)



Section 115.009 Effective date of act January 1, 1978.

Effective date of act January 1, 1978.

115.009. The effective date of sections 115.001 to 115.641 and sections 51.450 and 51.460* shall be January 1, 1978. Any amendment made to a provision repealed by sections 115.001 to 115.641 and sections 51.450 and 51.460* shall remain in force only until January 1, 1978.

(L. 1977 H.B. 101 § 1.020)

Effective 1-1-78

*Section 51.450 was repealed by S.B. 65, et al., 1987.



Section 115.012 Rules, promulgation, procedure.

Rules, promulgation, procedure.

115.012. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1994 H.B. 1411 § 1, A.L. 1995 S.B. 3)



Section 115.013 Definitions.

Definitions.

115.013. As used in this chapter, unless the context clearly implies otherwise, the following terms mean:

(1) "Automatic tabulating equipment", the apparatus necessary to examine and automatically count votes, and the data processing machines which are used for counting votes and tabulating results;

(2) "Ballot", the ballot card, paper ballot or ballot designed for use with an electronic voting system on which each voter may cast all votes to which he or she is entitled at an election;

(3) "Ballot card", a ballot which is voted by making a punch or sensor mark which can be tabulated by automatic tabulating equipment;

(4) "Ballot label", the card, paper, booklet, page or other material containing the names of all offices and candidates and statements of all questions to be voted on;

(5) "Counting location", a location selected by the election authority for the automatic processing or counting, or both, of ballots;

(6) "County", any one of the several counties of this state or the City of St. Louis;

(7) "Disqualified", a determination made by a court of competent jurisdiction, the Missouri ethics commission, an election authority or any other body authorized by law to make such a determination that a candidate is ineligible to hold office or not entitled to be voted on for office;

(8) "District", an area within the state or within a political subdivision of the state from which a person is elected to represent the area on a policy-making body with representatives of other areas in the state or political subdivision;

(9) "Electronic voting system", a system of casting votes by use of marking devices, and counting votes by use of automatic tabulating or data processing equipment, and includes computerized voting systems;

(10) "Established political party" for the state, a political party which, at either of the last two general elections, polled for its candidate for any statewide office, more than two percent of the entire vote cast for the office. "Established political party" for any district or political subdivision shall mean a political party which polled more than two percent of the entire vote cast at either of the last two elections in which the district or political subdivision voted as a unit for the election of officers or representatives to serve its area;

(11) "Federal office", the office of presidential elector, United States senator, or representative in Congress;

(12) "Independent", a candidate who is not a candidate of any political party and who is running for an office for which party candidates may run;

(13) "Major political party", the political party whose candidates received the highest or second highest number of votes at the last general election;

(14) "Marking device", either an apparatus in which ballots are inserted and voted by use of a punch apparatus, or any approved device which will enable the votes to be counted by automatic tabulating equipment;

(15) "Municipal" or "municipality", a city, village, or incorporated town of this state;

(16) "New party", any political group which has filed a valid petition and is entitled to place its list of candidates on the ballot at the next general or special election;

(17) "Nonpartisan", a candidate who is not a candidate of any political party and who is running for an office for which party candidates may not run;

(18) "Political party", any established political party and any new party;

(19) "Political subdivision", a county, city, town, village, or township of a township organization county;

(20) "Polling place", the voting place designated for all voters residing in one or more precincts for any election;

(21) "Precincts", the geographical areas into which the election authority divides its jurisdiction for the purpose of conducting elections;

(22) "Public office", any office established by constitution, statute or charter and any employment under the United States, the state of Missouri, or any political subdivision or special district, but does not include any office in the reserve forces or the National Guard or the office of notary public or city attorney in cities of the third classification or cities of the fourth classification;

(23) "Question", any measure on the ballot which can be voted "YES" or "NO";

(24) "Relative within the first degree by consanguinity or affinity", a spouse, parent, or child of a person;

(25) "Relative within the second degree by consanguinity or affinity", a spouse, parent, child, grandparent, brother, sister, grandchild, mother-in-law, father-in-law, daughter-in-law, or son-in-law;

(26) "Special district", any school district, water district, fire protection district, hospital district, health center, nursing district, or other districts with taxing authority, or other district formed pursuant to the laws of Missouri to provide limited, specific services;

(27) "Special election", elections called by any school district, water district, fire protection district, or other district formed pursuant to the laws of Missouri to provide limited, specific services; and

(28) "Voting district", the one or more precincts within which all voters vote at a single polling place for any election.

(L. 1977 H.B. 101 § 1.025, A.L. 1979 S.B. 275, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675, A.L. 2005 H.B. 58)



Section 115.015 Election authority established and defined.

Election authority established and defined.

115.015. The county clerk shall be the election authority, except that in a city or county having a board of election commissioners, the board of election commissioners shall be the election authority.

(L. 1977 H.B. 101 § 2.001)

Effective 1-01-78



Section 115.017 Election commissioners, where.

Election commissioners, where.

115.017. There shall be a board of election commissioners:

(1) In each county which has or hereafter has over nine hundred thousand inhabitants;

(2) In each city not situated in a county;

(3) In each city which has over three hundred thousand inhabitants on January 1, 1978, and is situated in more than one county;

(4) In each county of the first classification containing any part of a city which has over three hundred thousand inhabitants; provided that the county commission of a county which becomes a county of the first classification after December 31, 1998, may, prior to such date, adopt an order retaining the county clerk as the election authority. The county may subsequently establish a board of election commissioners as provided in subdivision (5) of this section;

(5) In each county of the first class which elects to have such a board through procedures provided in section 115.019.

(L. 1977 H.B. 101 § 2.005, A.L. 1997 H.B. 761)



Section 115.019 Voters may petition to establish a board of election commissioners, procedure--form of petition.

Voters may petition to establish a board of election commissioners, procedure--form of petition.

115.019. 1. Any group of registered voters from any county of the first classification not having a board of election commissioners may circulate a petition for the formation of a board.

2. The petition shall be signed by the number of registered voters in the county equal to at least fifteen percent of the total votes cast in the county for governor at the last gubernatorial election.

3. Petitions proposing the formation of a board of election commissioners in any county of the first classification shall be filed with the election authority of the county not later than 5:00 p.m. on the thirteenth Tuesday preceding a general election.

4. Each petition for the formation of a board of election commissioners shall consist of sheets of uniform size. The space for signatures on either side of a petition page shall be no larger than eight and one-half by fourteen inches, and each page shall contain signatures of registered voters from only one county. Each page of each petition for the formation of a board of election commissioners shall be in substantially the following form:

To the Honorable ......................................, county clerk of ......................... County:

We, the undersigned, citizens and registered voters of .................. County, respectfully order that the following question be placed on the official ballot, for acceptance or rejection, at the next general election to be held on the ................. day of ............., ..........:

"Should a board of election commissioners be established in .............. County to assume responsibility for the registration of voters and the conduct of elections?";

and each for himself or herself says: I have personally signed this petition; I am a registered voter of the state of Missouri and ............ County; my registered voting address and the name of the city, town or village in which I live are correctly written after my name.

CIRCULATOR'S AFFIDAVIT

STATE OF MISSOURI, COUNTY OF ...............

I, ..................., a resident of the state of Missouri, being first duly sworn, say (print or type names of signers)

REGISTERED

VOTING NAME DATE ADDRESS ZIP CONG NAME (Signature)SIGNED (Street) CODE DIST. (Printed

(City, Town or or Village)

Typed)

(Here follow numbered lines for signers)

signed this page of the foregoing petition, and each of them signed his or her name thereto in my presence; I believe that each has stated his or her name, registered voting address and city, town or village correctly, and that each signer is a registered voter of the state of Missouri and ........... County.

Signature of Affiant

(Person obtaining signatures)

Address of Affiant

Subscribed and sworn to before me this .................... day of ................., A.D. .............

..............................

Signature of Notary

Notary Public (Seal)

My commission expires ..................................

If this form is followed substantially, it shall be sufficient, disregarding clerical and merely technical errors.

5. The validity of each petition filed pursuant to provisions of this section shall be determined in the manner provided for new party and independent candidate petitions in sections 115.333, 115.335 and 115.337.

6. Upon the filing of a valid petition for the formation of a board of election commissioners or upon a majority vote of the county commission in any county of the first classification with more than eighty-two thousand but fewer than eighty-two thousand one hundred inhabitants, it shall be the duty of the election authority to have the following question placed on the official ballot, in the same manner other questions are placed, at the next general election:

"Should a board of election commissioners be established in ................... County to assume responsibility for the registration of voters and the conduct of elections?"

7. The votes for and against the question shall be counted and certified in the same manner as votes on other questions.

8. If the question is approved by a majority of the voters at the election, a board of election commissioners shall be appointed as provided in this subchapter and shall have the same rights and responsibilities provided by law for all boards of election commissioners.

9. Any person who is a registered voter of a county of the first classification not having a board of election commissioners may sign a petition for the formation of a board in the county. Any person who signs a name other than the person's own to any petition or knowingly signs the person's name more than once to the same petition or who knows the person is not a registered voter at the time of signing such petition, or any officer or person willfully violating any provision of this section shall be guilty of a class two election offense.

(L. 1977 H.B. 101 § 2.010, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2005 H.B. 58 merged with H.B. 342 merged with S.B. 210)



Section 115.021 Jurisdiction of election boards.

Jurisdiction of election boards.

115.021. 1. In each city which has over three hundred thousand inhabitants on January 1, 1978, and is situated in more than one county, the board of election commissioners for the city shall have jurisdiction in that part of the city situated in the county containing the major portion of the city.

2. In each county of the first class containing the major portion of a city which has over three hundred thousand inhabitants, the board of election commissioners shall have jurisdiction in that part of the county outside the city.

3. In each city not situated in a county, the board of election commissioners shall have jurisdiction throughout the city.

4. In all other counties, the election authority shall have jurisdiction throughout the county.

(L. 1977 H.B. 101 § 2.015)

Effective 1-1-78



Section 115.023 Election authority to conduct all elections--which authority, how determined.

Election authority to conduct all elections--which authority, how determined.

115.023. 1. Except as provided in subsections 2 and 3 of this section, each election authority shall conduct all public elections within its jurisdiction.

2. When an election is to be conducted for a political subdivision or special district, and the political subdivision or special district is located within the jurisdiction of more than one election authority, the election authority of the jurisdiction with the greatest proportion of the political subdivision's or special district's registered voters shall be responsible for publishing any legal notice required in this chapter.

3. When an election is to be conducted for a political subdivision or special district, and the political subdivision or special district is located within the jurisdiction of more than one election authority, the affected election authorities may, by contract, authorize one of their number to conduct the election for all or any part of the political subdivision or special district. In any election conducted pursuant to this subsection, the election authority conducting part of an election in an area outside its jurisdiction may consolidate precincts across jurisdiction lines and shall have all powers and duties granted pursuant to this chapter, except the provisions of sections 115.133 to 115.223 and sections 115.279 and 115.297, in the area outside its jurisdiction.

4. Notwithstanding the provision of section 493.030, whenever the publication of a legal advertisement, legal notice, order of court or public notice of any kind is allowed or required pursuant to this chapter, a newspaper publishing such notice shall charge and receive not more than its regular local classified advertising rate. The regular local classified advertising rate is that rate shown by the newspaper's rate schedule as offered to the public, and shall have been in effect for at least thirty days preceding publication of the particular notice to which it is applied.

(L. 1977 H.B. 101 § 2.020, A.L. 1978 H.B. 971, A.L. 1983 S.B. 234, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 132)



Section 115.024 Elections rescheduled or relocated due to disaster, definition--election panel established--petition to reschedule or relocate, contents--order--notice, contents--ballots--procedures--appeal.

Elections rescheduled or relocated due to disaster, definition--election panel established--petition to reschedule or relocate, contents--order--notice, contents--ballots--procedures--appeal.

115.024. 1. As used in this section, "disaster" means any catastrophic or natural disaster, statewide or nationwide emergency, man-made disaster, civil disorder, insurgency, bioterrorism attack, terrorist attack, or enemy attack.

2. The supreme court shall by rule establish a panel in each district of each court of appeals of the state to consider petitions filed under this section. Each panel shall consist of three court of appeals judges from such district, and shall be known as the "election panel" of the district in which it is established.

3. In the event that any disaster prohibits any election from occurring on the day the election is required to be held under this chapter, the election authority of the city or county in which the election was to be held may petition the election panel of the district in which the city or county is located for the election panel to authorize a relocation of the polling places affected by such disaster, or to schedule a new date upon which the election authority may conduct the election. The petition shall include the following:

(1) A description of the event prohibiting the election from occurring;

(2) A statement of the reasons the election cannot be held on the day required by law;

(3) The election authority's recommendation for relocation of the polling places or the new date upon which the election shall be held;

(4) A statement of the plan for providing notice to voters of the new location or new date of the election;

(5) A statement that the election authority will be able to conduct the election at the recommended location or on the recommended new date in the same manner as the election would have been conducted had the disaster not occurred.

4. If satisfied that the election authority will be unable to conduct the election as required by this chapter and that the recommended relocation of the polling places or new date of the election will allow voters to vote as provided by law, the election panel shall issue an order to the election authority to relocate the polling places or to conduct the election on the new date as set by the election panel.

5. The election authority shall provide notice to all voters in the election authority's jurisdiction in the same manner as required for elections by this chapter, provided that the requirements for the date and time of providing such notice in this chapter shall not apply. Notice of the election shall include a copy of the order issued by the election panel.

6. The election authority may use the same ballots that were printed for the election that was relocated or rescheduled under this section, unless such ballots were damaged, destroyed, lost, or spoiled by the disaster.

7. All procedures for voting, counting of votes, and contesting elections required under this section shall apply to any election relocated or rescheduled under this section, provided that any requirements for deadlines under this chapter that cannot be met because of the relocation or rescheduling of the election shall be rescheduled by the election panel.

8. The election authority may appeal any order issued by the election panel under this section to the supreme court, and the supreme court shall hear such appeal immediately.

(L. 2006 S.B. 1014 & 730)



Section 115.027 Election commissioners, how appointed.

Election commissioners, how appointed.

115.027. 1. Each board of election commissioners shall be composed of four members, appointed by the governor with the advice and consent of the senate. Two commissioners on each board shall be members of one major political party, and two commissioners on each board shall be members of the other major political party. In no case shall more than two commissioners on a board be members of the same political party. When appointing commissioners, the governor shall designate one commissioner on each board to be chairman of the board and one commissioner on each board to be secretary of the board. The chairman and secretary of a board shall not be members of the same political party.

2. In jurisdictions with boards of election commissioners as the election authority, the governor may appoint to the board one representative from each established political party. The representative shall not be a member of the board for purposes of subsection 1 of this section. The state chair of each established political party shall submit a list of no more than four names from which the governor shall select the representative for that party. The representative shall not have voting status, and shall not be compensated, but shall be allowed to participate in discussions and be informed of any meeting of the board.

(L. 1977 H.B. 101 § 2.025, A.L. 2003 H.B. 511)



Section 115.029 Election commissioners, when appointed, term of office.

Election commissioners, when appointed, term of office.

115.029. 1. In each county of the first class containing the major portion of a city which has more than three hundred thousand inhabitants, each election commissioner shall be appointed on April 21, 1982, for a term of four years and until his successor is appointed, confirmed and sworn. Successors shall be appointed in like manner for a term of four years and until their successors are appointed, confirmed and sworn.

2. In each county containing a portion but not the major portion of a city which has more than three hundred thousand inhabitants, each election commissioner shall be appointed on June 15, 1981, for a term of four years and until his successor is appointed, confirmed and sworn. Successors shall be appointed in like manner for a term of four years and until their successors are appointed, confirmed and sworn. The first two election commissioners appointed after May 10, 1994, shall be appointed for terms of two years and until their successors are appointed, confirmed and sworn. One of those appointed to a two-year term shall be a member of one major political party and one shall be a member of the other major political party. The next two election commissioners appointed, and all successors, shall be appointed for terms of four years and until their successors are appointed, confirmed and sworn.

3. In all other cities and counties which have or hereafter have a board of election commissioners, each commissioner's term of office shall coincide with the term of the governor who appoints him and until the commissioner's successor is appointed, confirmed and sworn.

(L. 1977 H.B. 101 § 2.030, A.L. 1994 S.B. 548)

Effective 5-10-94



Section 115.031 Election commissioner, qualifications of.

Election commissioner, qualifications of.

115.031. Each election commissioner shall be a registered voter and a resident of the jurisdiction for which he is appointed for at least one year preceding his appointment. During his term of office, no commissioner shall hold any statutory position within a political party or on a political committee, be a candidate for political office or hold any other public office.

(L. 1977 H.B. 101 § 2.035)

Effective 1-1-78



Section 115.033 Oath of office, bond, election commissioners.

Oath of office, bond, election commissioners.

115.033. Before entering upon his duties, each commissioner shall take and subscribe an oath to support the Constitution of the United States and of this state and to demean himself faithfully and impartially in office. Before entering upon his duties, each commissioner shall give bond to the state in the sum of ten thousand dollars, with security to be approved by the governor, conditioned for the faithful and honest performance of his duties and the care and preservation of the board's property. Not later than thirty days after a commissioner is sworn, his oath and bond shall be filed with the secretary of state.

(L. 1977 H.B. 101 § 2.040)

Effective 1-1-78



Section 115.035 Compensation of election commissioners.

Compensation of election commissioners.

115.035. 1. In each county which has over nine hundred thousand inhabitants, each election commissioner shall receive a salary of seven thousand two hundred dollars per year, payable from the county revenue.

2. In each city not situated in a county, each election commissioner shall receive a salary of six thousand dollars per year, except the chairman and the secretary of the board, who shall each receive a salary of seven thousand five hundred dollars per year, payable from the city revenue.

3. In each county of the first class containing the major portion of a city which has over three hundred thousand inhabitants, each election commissioner shall receive a salary of five thousand two hundred dollars per year, payable from the county revenue.

4. In each city which has over three hundred thousand inhabitants on January 1, 1978, and is situated in more than one county, each election commissioner shall receive a salary of five thousand two hundred dollars per year, payable one-half from the city revenue and one-half from the revenue of the county containing the major portion of the city.

5. In each county containing a portion but not the major portion of a city which has over three hundred thousand inhabitants, each election commissioner shall receive a salary of four thousand eight hundred dollars per year, paid proportionally from the city revenue and the county revenue. The city shall pay such proportion as its population within the county is to the total population of the county as determined by the last preceding federal decennial census.

6. In all other counties which now or hereafter have a board of election commissioners, each election commissioner shall receive a salary of two thousand six hundred dollars per year, payable from the county revenue.

(L. 1977 H.B. 101 § 2.045)

Effective 1-1-78



Section 115.037 Removal of commissioner, when.

Removal of commissioner, when.

115.037. Any commissioner may be removed by the governor for misconduct in office. Before removing a commissioner, the governor shall notify the commissioner in writing of all charges against him. Not less than ten days after so notifying a commissioner, the governor shall give the commissioner an opportunity to be publicly heard in person or by counsel in his defense. If a vacancy on any board occurs for any reason, the governor shall, with the advice and consent of the senate, appoint a new commissioner to serve the unexpired term. The new commissioner shall be a member of the same political party as the commissioner he is appointed to replace.

(L. 1977 H.B. 101 § 2.050)

Effective 1-1-78



Section 115.039 New board to receive records and property.

New board to receive records and property.

115.039. Upon the swearing in of a new board of election commissioners, the election authority or other custodian shall, upon demand, turn over to the new board all records, supplies and property relating in any way to the registration of voters and the conduct of elections within its jurisdiction.

(L. 1977 H.B. 101 § 2.055)

Effective 1-1-78



Section 115.041 Commissioners in office to complete term.

Commissioners in office to complete term.

115.041. Nothing in this subchapter shall be construed in any way as interfering with or discontinuing the term of office of any person now serving as an election commissioner until the term for which he was appointed has expired, or until he has been removed as provided in section 115.037.

(L. 1977 H.B. 101 § 2.060)

Effective 1-1-78



Section 115.043 Rules and regulations, powers of election authorities.

Rules and regulations, powers of election authorities.

115.043. Each election authority may make all rules and regulations, not inconsistent with statutory provisions, necessary for the registration of voters and the conduct of elections.

(L. 1977 H.B. 101 § 2.065, A.L. 1983 S.B. 234)



Section 115.045 Boards may employ staff.

Boards may employ staff.

115.045. Each election authority shall have the authority to employ such attorneys and other employees as may be necessary to promptly and correctly perform the duties of the election authority. Where an electronic voting system or voting machines are used, the election authority shall designate competent employees to have custody of and supervise maintenance of the voting equipment. Board of election commissioners' employees shall be subject to the same restrictions and subscribe the same oath as members of the board of election commissioners, except that no employee of a board of election commissioners shall be required to post bond unless directed to do so by the board. Employee oaths and any bonds shall be filed and preserved in the office of the board.

(L. 1977 H.B. 101 § 2.070, A.L. 1994 H.B. 1411, A.L. 1997 S.B. 132)



Section 115.047 Employees of board to be bipartisan.

Employees of board to be bipartisan.

115.047. Employees of each board shall be selected in equal numbers from the two major political parties. Each board shall adopt regulations to govern the hiring, probationary period, tenure, discipline, discharge and retirement of its employees.

(L. 1977 H.B. 101 § 2.075, A.L. 1994 H.B. 1411)

Effective 1-1-95



Section 115.049 Number of employees and salaries authorized--salary adjustments, when.

Number of employees and salaries authorized--salary adjustments, when.

115.049. 1. Each board of election commissioners in existence on January 1, 1978, shall set the salaries of its employees. Except as provided in subsection 3 of this section, the number of employees of each board and the total yearly amount of all salaries paid to the board's employees shall not exceed the number of employees and the total yearly amount of all salaries authorized on January 1, 1982; except that, in any city which has over three hundred thousand inhabitants and is located in more than one county, the board of election commissioners having jurisdiction in the part of the city situated in the county containing the major portion of the city may set the number of its employees and the total yearly amount of all salaries authorized by statute on January 1, 1982.

2. Each board of election commissioners established after January 1, 1978, shall set the salaries of its employees. Except as provided in subsection 3 of this section, the number of employees of each board and the total yearly amount of all salaries paid to the board's employees shall not exceed the number of employees and the total yearly amount of all salaries authorized on December 31, 1977, for counties of the first class not having a charter form of government by sections 119.090 and 119.100.

3. If any board of election commissioners wishes to increase the number of its employees or the total yearly amount of all salaries paid to its employees, the board shall deliver a notice of the fact to the presiding officer of the local legislative body or bodies responsible for providing payment of the election commissioners' salaries. The notice shall specify the number of additional employees requested and the additional yearly amount requested by the board and shall include a justification of the increase and a day, not less than ninety days after the notice is delivered, on which the increase is to take effect. Unless any legislative body responsible for approving payment of the election commissioners' salaries adopts a resolution disapproving the increase, the increase shall take effect on the day specified. Any board of election commissioners may implement salary adjustments, after notice to the presiding officer of the local legislative body or bodies responsible for providing payment of the election commissioners' salaries, equal to, but not more than, those adjustments granted to the employees of the local legislative body or bodies without prior legislative approval.

(L. 1977 H.B. 101 § 2.080, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.051 County clerk may employ election staff and fix compensation.

County clerk may employ election staff and fix compensation.

115.051. 1. In each county which does not have a board of election commissioners, the county clerk shall have the right to employ such deputies and assistants as are necessary to promptly and correctly register voters and conduct elections. Where an electronic voting system or voting machines are used, the county clerk shall designate competent employees to have custody of and supervise maintenance of the voting equipment. Each deputy shall be subject to the same restrictions and subscribe the same oath as the county clerk, except that no employee shall be required to post bond unless directed to do so by the clerk. Employee oaths and any bonds shall be filed and preserved in the office of the county clerk.

2. Within the total amount for deputies and assistants approved by the county commission, the salary of each deputy and assistant shall be set by the county clerk.

(L. 1977 H.B. 101 § 2.085)

Effective 1-1-78



Section 115.053 Election authority deputies--bipartisan requirement--duties, compensation.

Election authority deputies--bipartisan requirement--duties, compensation.

115.053. 1. Each election authority may appoint such even number of additional deputies as it deems necessary to carry out the provisions of subsection 3 of this section. One-half of the deputies shall be members of one major political party, and one-half of the deputies shall be members of the other major political party.

2. Each deputy appointed under the provisions of this section shall be a registered voter of the jurisdiction for which he is appointed. No such deputy shall be a candidate for any office in an election at which he serves or a relative within the third degree, by consanguinity or affinity, to any person whose name appears on the ballot in an election at which he serves.

3. At the direction of the election authority, such deputies may investigate the facts and conditions relating to the residence and voting rights of any person. Upon direction by the election authority, such deputies may attend and be present at any polling place, witness and report to the election authority any failure of duty, fraud or irregularity, instruct election judges, supervise voting procedures and perform any other lawful function prescribed by the election authority.

4. The deputies shall be paid an amount determined by the election authority, subject to approval of the legislative body or bodies responsible for providing the salaries of other election authority employees and payable from the same source as the salary of the election authority.

5. Deputies shall serve for such time as the election authority determines and may be dismissed summarily by the election authority. At no time, however, shall more deputies from one major political party serve than deputies from the other major political party.

(L. 1977 H.B. 101 § 2.090)

Effective 1-1-78



Section 115.055 Who may administer oaths.

Who may administer oaths.

115.055. Each election authority and its designated employees may administer oaths and perform all other duties necessary to register voters and conduct elections.

(L. 1977 H.B. 101 § 2.095)

Effective 1-1-78



Section 115.057 Offices may be maintained, to be open, when.

Offices may be maintained, to be open, when.

115.057. Each election authority shall maintain an office or offices sufficient for its purposes. The offices of each election authority shall be kept open during regular business hours on all election days and on all other weekdays, except legal holidays. The offices of each election authority shall also be kept open for four hours on the Saturday preceding each election and may be kept open at other times as determined by the election authority.

(L. 1977 H.B. 101 § 2.100)

Effective 1-1-78



Section 115.059 Peace officers to assist election authority or election officials, when requested.

Peace officers to assist election authority or election officials, when requested.

115.059. It shall be the duty of the police, the sheriff and all other peace officers to give any assistance or protection required by the election authority, any employee of the election authority, any election judge, any registration officer or any canvasser in the performance of his duties and to comply with all lawful requests and directions of the election authority relating to such assistance.

(L. 1977 H.B. 101 § 2.105)

Effective 1-1-78



Section 115.061 State to pay all costs of election, when.

State to pay all costs of election, when.

115.061. 1. When any question or candidate is submitted to a vote of all voters in the state and no other question or candidate is submitted at the same election, all costs of the election shall be paid from the general revenue of the state.

2. After an audit by the commissioner of administration, the state treasurer shall pay the amounts claimed by and due the respective counties and cities out of moneys appropriated by the general assembly for the purpose.

(L. 1977 H.B. 101 § 2.505)

Effective 1-1-78



Section 115.063 Political subdivision or special district, cost of elections--state to share proportionately, when--exceptions.

Political subdivision or special district, cost of elections--state to share proportionately, when--exceptions.

115.063. 1. When any question or candidate is submitted to a vote by any political subdivision or special district and no other question or candidate is submitted at the same election, all costs of the election shall be paid from the general revenue of the political subdivision or special district submitting a question or candidate at the election.

2. All costs of special elections involving a statewide candidate or statewide issue and all costs of special elections involving candidates for state senator or state representative shall be paid by the state, except that if a political subdivision or special district holds an election on the same day, the costs shall be shared proportionately by the state and the political subdivisions and special districts affected in the manner provided in section 115.065.

3. The state shall not be liable for any costs of a general election or primary election held in even-numbered years as designated in subsections 1 and 2 of section 115.121.

4. When a proposed political subdivision submits a petition requesting an election as part of the formation thereof, the petitioners shall submit together with the petition sufficient security to pay all costs of the election. If such proposition is successful, the political subdivision thereby created shall reimburse those persons advancing funds to pay the costs of the election.

(L. 1977 H.B. 101 § 2.510, A.L. 1983 S.B. 234, A.L. 1986 H.B. 1471, et al., A.L. 1993 S.B. 31)



Section 115.065 Proportion of cost for two or more political subdivisions or special districts, how computed--exceptions--definitions--election services fund, when used.

Proportion of cost for two or more political subdivisions or special districts, how computed--exceptions--definitions--election services fund, when used.

115.065. 1. Except as provided in sections 115.069, 115.071, 115.073 and 115.077, when any question or candidate is submitted to a vote by two or more political subdivisions or special districts, or except in primary and general elections by the state and one or more political subdivisions or special districts at the same election, all costs of the election shall be paid proportionally from the general revenues of the state and all political subdivisions and special districts submitting a question or candidate at the election, except that costs of publications of legal notice of elections shall not be paid proportionally. The state and each political subdivision and each special district shall pay for publication of its legal notice of election. At the discretion of the election authority, ballot printing costs, if any, may be paid proportionally or the state and each political subdivision and each special district may pay for such ballot printing costs, if any.

2. Except as provided in sections 115.069, 115.071 and 115.073, when any question or candidate is submitted to a vote by two or more political subdivisions or special districts at the same election, all costs of the election shall be paid proportionally from the general revenues of all political subdivisions and special districts submitting a question or candidate at the election.

3. Proportional election costs paid under the provisions of subsection 2 of this section shall be assessed by charging each political subdivision and special district the same percentage of the total cost of the election as the number of registered voters of the political subdivision or special district on the day of the election is to the total number of registered voters on the day of the election, derived by adding together the number of registered voters in each political subdivision and special district submitting a question or candidate at the election.

4. "Proportional costs" and "election costs", as used in this chapter, are defined as those costs that require additional out-of-pocket expense by the election authority in conducting an election. It may include reimbursement to county general revenue for the salaries of employees of the election authority for the hours worked to conduct an election, any indirect expenses identified under an independent cost allocation study and an amount not to exceed five percent of the total cost of election to be credited to the election services fund of the county. The election services fund shall be budgeted and expended at the direction of the election authority and shall not be used to substitute for or subsidize any allocation of general revenue for the operation of the election authority's office without the express consent of the election authority. The election services fund may be audited by the appropriate auditing agency, and any unexpended balance shall be left in the fund to accumulate from year to year with interest. The election services fund shall be used by the election authority for training programs and purchase of additional supplies or equipment to improve the conduct of elections, including anything necessarily pertaining thereto. In addition to these costs, the state shall, subject to appropriation, compensate the election services fund for transactions submitted pursuant to the provisions of section 115.157.

(L. 1977 H.B. 101 § 2.515, A.L. 1979 S.B. 275, A.L. 1982 S.B. 526, A.L. 1983 H.B. 713 Revision, S.B. 234, A.L. 1993 S.B. 31, A.L. 1999 H.B. 676)



Section 115.069 Election judges paid by whom (Jackson County).

Election judges paid by whom (Jackson County).

115.069. In any county of the first class containing the major portion of a city which has over three hundred thousand inhabitants, the salaries of election judges at all county and state primary, general and special elections shall be paid from the general revenue of the county, unless the city submits a question or candidate at the election, in which case the salaries of election judges shall be paid one-half from the general revenue of the city and one-half from the general revenue of the county.

(L. 1977 H.B. 101 § 2.525)

Effective 1-1-78



Section 115.071 Election costs, how paid (Kansas City).

Election costs, how paid (Kansas City).

115.071. 1. In any city which has over three hundred thousand inhabitants and is located in more than one county, all general expenses related to the conduct of elections and the registration of voters in the part of the city situated in the county containing the major portion of the city shall be paid one-half from the general revenue of the city and one-half from the general revenue of the county in which the major portion of the city is located.

2. Except as provided in section 115.067, in any city which has over three hundred thousand inhabitants and is located in more than one county, the salaries of election judges at all city primary, general and special elections shall be paid from the general revenue of the city, even if a candidate or question other than a city candidate or question is submitted at the same election.

(L. 1977 H.B. 101 § 2.530)

Effective 1-1-78



Section 115.073 Election costs, how paid (Clay, Platte and Jackson counties).

Election costs, how paid (Clay, Platte and Jackson counties).

115.073. 1. In any county containing a portion but not the major portion of a city which has over three hundred thousand inhabitants, all general expenses related to the conduct of elections and the registration of voters shall be paid proportionally from the general revenue of the city and the general revenue of the county. The city shall pay such proportion as its population within the county is to the total population of the county as determined by the last preceding federal decennial census. The annual general operating expenditures from the general revenue funds of the city and any county of the first classification with more than seventy-three thousand seven hundred but less than seventy-three thousand eight hundred inhabitants or any city located within such county shall be subject to the budgeting approval of the governing body of the county.

2. In any county containing a portion but not the major portion of a city which has over three hundred thousand inhabitants, the salaries of election judges at all county and state primary, general and special elections shall be paid from the general revenue of the county, unless the city submits a question or candidate at the election, in which case the salaries of election judges shall be paid proportionally from the general revenue of the city and the general revenue of the county as provided in subsection 1 of this section.

(L. 1977 H.B. 101 § 2.535, A.L. 2003 H.B. 511)



Section 115.074 Voting process and equipment, grants to upgrade or improve, award procedure--rulemaking authority.

Voting process and equipment, grants to upgrade or improve, award procedure--rulemaking authority.

115.074. 1. Subject to appropriation from federal funds, the secretary of state shall administer a grant, loan, or other aid program for the purposes of providing funds to election authorities to upgrade or improve the voting process or equipment. Such funding may be in the form of matching grants. The secretary of state when awarding grants shall give priority to jurisdictions which have the highest number of residents according to the most recent federal census, with an income below the federal poverty level as established by the federal department of health and human services or its successor agency. The secretary of state may promulgate rules to effectuate the provisions of this section.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 675, A.L. 2003 H.B. 511)



Section 115.075 County's election expenses to be paid from county general revenue, exception.

County's election expenses to be paid from county general revenue, exception.

115.075. Except as otherwise provided in this subchapter, all costs and expenses relating to the conduct of elections and the registration of voters in each county shall be paid from the general revenue of the county.

(L. 1977 H.B. 101 § 2.540)

Effective 1-1-78



Section 115.076 Administration of grant, loan, or other aid program--rulemaking authority.

Administration of grant, loan, or other aid program--rulemaking authority.

115.076. 1. Subject to appropriation of federal funds, the secretary of state shall administer a grant, loan, or other aid program for the purpose of providing funds to election authorities:

(1) To purchase electronic voting machines that are accessible to all individuals with disabilities, including people who are blind or visually impaired;

(2) To make polling places, including path of travel, entrances, exits and voting areas of each polling facility accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and secret, independent and verifiable participation, including privacy and independence, as for other voters;

(3) To provide individuals with disabilities and individuals who are blind and visually impaired with information about the accessibility of polling places, including outreach programs to inform individuals about the availability of accessible polling places and to train election officials, poll workers, and election volunteers on how to best promote the access and participation of individuals in elections, and to provide assistance in all accommodations needed by voters with disabilities.

Such funding may be in the form of matching grants. The secretary of state when awarding grants shall give priority to jurisdictions which have the highest number of residents, according to the most recent federal census, with an income below the federal poverty level as established by the federal Department of Health and Human Services or its successor agency. The secretary of state may promulgate rules to effectuate the provisions of this section.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 675, A.L. 2003 H.B. 511)



Section 115.077 Election costs to be paid to election authority, by whom, when, procedure--failure to pay costs, penalty--state payments, fund for, transfers from general revenue.

Election costs to be paid to election authority, by whom, when, procedure--failure to pay costs, penalty--state payments, fund for, transfers from general revenue.

115.077. 1. Special districts, cities, townships in township organization counties, villages and the state shall pay the election costs required by this subchapter to each election authority conducting its elections.

2. Not later than the fifth Tuesday prior to any election to be conducted for the state, a special district or political subdivision, the election authority shall estimate the cost of conducting the election for the state and each political subdivision and special district submitting a candidate or question at the election. Not later than the third Tuesday prior to the election, the state, each special district and political subdivision submitting a candidate or question at the election, except the county, shall deposit with the election authority an amount equal to the estimated cost of conducting the election for the state, the political subdivision or special district. All payments of election costs received by an election authority under the provisions of this subsection shall be placed by the election authority in a special account and used by the election authority only to pay the costs incurred in conducting the election. If the amount paid to an election authority by the state or any political subdivision or special district exceeds the cost of conducting the election for the state, political subdivision or special district, the election authority shall promptly refund to the state, political subdivision or special district the difference between the amount deposited with it and the cost of conducting the election. If the amount deposited with an election authority by the state or any political subdivision or special district is less than the cost of conducting the election for the state, political subdivision or special district, the state, political subdivision or special district shall, not later than the fifth Tuesday after the election, pay to the election authority the difference between the amount deposited and the cost of conducting the election.

3. Except as provided in section 115.061, all payments of election costs received by an election authority under the provisions of this section shall be placed by the election authority in a special account and used by the election authority only to pay the costs incurred in conducting elections.

4. When the state or any political subdivision or special district willfully fails to make payment of an election cost required by this subchapter by the time provided in this subchapter, it shall pay a penalty of fifty dollars for each day after the time provided in this subchapter proper payment is not made. Any such penalty shall be payable to the election authority authorized to receive payment of the election cost and shall be deposited in the general revenue fund of such election authority's city or county.

5. There is hereby created the "State Election Subsidy Fund" in the state treasury which shall be funded by appropriations from the general assembly for the purpose of the state making advance payments of election costs as required by this section. To meet the state's funding obligation to maintain expenditures pursuant to Section 254(a)(7) of the Help America Vote Act of 2002, the commissioner of the office of administration shall annually transfer from general revenue to the state election subsidy fund an amount not less than the amount expended in the fiscal year that ended June 30, 2000. At the end of each fiscal year, any amounts in the state election subsidy fund not expended or obligated to meet the state's obligations pursuant to section 115.065 and this section shall be transferred to the election administration improvements fund authorized pursuant to section 115.078 and used to meet the maintenance of effort funding requirements of Section 254(a)(7) of the Help America Vote Act of 2002. Any other law to the contrary notwithstanding, the funds received pursuant to Sections 251 and 252 of the Help America Vote Act of 2002 shall be expended according to the state plan developed pursuant to the provisions of Section 254 of said act. The secretary of state shall develop the state plan through the committee appointed by the secretary of state under the provisions of Section 255 of the Help America Vote Act of 2002.

(L. 1977 H.B. 101 § 2.545, A.L. 1982 S.B. 526, A.L. 1983 H.B. 713 Revision, A.L. 1985 H.B. 620, A.L. 2003 H.B. 511)



Section 115.078 Election administration improvements fund created, use of moneys--elections improvements revolving loan fund created, use of moneys.

Election administration improvements fund created, use of moneys--elections improvements revolving loan fund created, use of moneys.

115.078. 1. There is hereby created in the state treasury the "Election Administration Improvements Fund", which shall consist of any gifts, contributions, grants, or bequests received from federal, private, or other sources for the purpose of improving the administration of elections within Missouri. The state treasurer shall be custodian of the fund and shall make disbursements from the fund in accordance with sections 30.170 and 30.180. Money in the fund shall be used exclusively for election administration improvements as directed by the secretary of state. No moneys obtained through the provisions of this section shall be made a part of the general operating budget of an election authority, or used to supplant other federal, state, or local funds expended for elections. The secretary of state may transfer moneys from the fund to the election improvements revolving loan fund as the secretary deems necessary to facilitate compliance with the Help America Vote Act of 2002. Notwithstanding section 33.080 to the contrary, any moneys remaining in the fund at the end of any biennium shall not revert to the credit of the general revenue fund. All yield, interest, income, increment, or gain received from time deposit of moneys in the state treasury to the credit of the fund shall be credited to the fund. Notwithstanding any provision of law to the contrary, no amount of moneys in the fund shall be transferred from the fund or charged for purposes of the administration of central services for the state of Missouri.

2. There is hereby created in the state treasury the "Election Improvements Revolving Loan Fund", which shall consist of all moneys appropriated to it by the general assembly, all repayment of moneys from eligible lenders and any moneys deposited or transferred to the fund for the purpose of improving the administration of elections through loans. The state treasurer shall be custodian of the fund and shall make disbursements from the fund in accordance with sections 30.170 and 30.180. Money in the fund shall be used solely for improving the administration of elections through loans. Notwithstanding section 33.080 to the contrary, any moneys remaining in the fund shall not revert to the credit of the general revenue fund. All yield, interest, income, increment, or gain received from time deposit of moneys in the state treasury to the credit of the fund shall be credited to the fund. Notwithstanding any provision of law to the contrary, no amount of moneys in the fund shall be transferred from the fund or charged for purposes of the administration of central services for the state of Missouri. The secretary of state is authorized to administer the fund in accordance with this section and the Help America Vote Act of 2002, and to promulgate rules to execute this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 2003 H.B. 511)

Effective 7-11-03



Section 115.079 Election judges, how appointed.

Election judges, how appointed.

115.079. All election judges in each jurisdiction shall be appointed by the election authority.

(L. 1977 H.B. 101 § 3.001)

Effective 1-1-78



Section 115.081 Number of judges to be appointed, supervisory judges, duties of.

Number of judges to be appointed, supervisory judges, duties of.

115.081. 1. Each election authority shall appoint election judges for each polling place within its jurisdiction in accordance with the provisions of this section.

2. In all primary and general elections, the election authority shall appoint at least two judges from each major political party to serve at each polling place. No major political party shall have a majority of the judges at any polling place. No established party shall have a greater number of judges at any polling place than any major political party.

3. In any election that is not a primary or general election, the election authority shall appoint at least one judge from each major political party to serve at each polling place. No major political party shall have a majority of the judges at any polling place. No established party shall have a greater number of judges at any polling place than any major political party.

4. The election authority shall designate two of the judges appointed for each polling place, one from each major political party, as supervisory judges. Supervisory judges shall be responsible for the return of election supplies from the polling place to the election authority and shall have any additional duties prescribed by the election authority.

5. Election judges may be employed to serve for the first half or last half of any election day. Such judges shall be paid one-half the regular rate of pay. If part-time judges are employed, the election authority shall employ such judges and shall see that a sufficient number for each period are present at all times so as to have the proper total number of judges present at each polling place throughout each election day. The election authority shall require that at each polling place at least one election judge from each political party serve a full day and that at all times during the day there be an equal number of election judges from each political party.

6. An election authority may appoint additional election judges representing other established political parties and additional election judges who do not claim a political affiliation. Any question which requires a decision by the majority of judges shall only be made by the judges from the major political parties.

(L. 1977 H.B. 101 § 3.005, A.L. 1982 S.B. 526, A.L. 2002 S.B. 675)



Section 115.085 Qualifications of election judges.

Qualifications of election judges.

115.085. No person shall be appointed to serve as an election judge who is not a registered voter in this state; provided that, before any election authority may appoint judges who are registered voters of another election authority's jurisdiction, the election authority shall obtain the written consent of the election authority for the jurisdiction where the prospective judges are registered to vote. Each election judge shall be a person of good repute and character who can speak, read, and write the English language. No person shall serve as an election judge at any polling place in which his or her name or the name of a relative within the second degree, by consanguinity or affinity, appears on the ballot. However, no relative of any unopposed candidate shall be disqualified from serving as an election judge in any election jurisdiction of the state. No election judge shall, during his or her term of office, hold any other elective public office, other than as a member of a political party committee or township office, except any person who is elected to a board or commission of a political subdivision or special district may serve as an election judge except at a polling place where such political subdivision or special district has an issue or candidate on the ballot. In any county having a population of less than two hundred fifty thousand inhabitants, any candidate for the county committee of a political party who is not a candidate for any other office and who is unopposed for election as a member of the committee shall not be disqualified from serving as an election judge.

(L. 1977 H.B. 101 § 3.015, A.L. 1986 H.B. 1471, et al., A.L. 1988 H.B. 933, et al., A.L. 1993 S.B. 31, A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511)



Section 115.087 Selection of judges in counties not having a board of election commissioners.

Selection of judges in counties not having a board of election commissioners.

115.087. 1. In each county which does not have a board of election commissioners, the election judges shall be selected from lists provided by the county committee of each major political party or as authorized pursuant to section 115.081. Not later than December tenth in each year in which county committeemen are elected, the county committee of each major political party shall submit to the election authority a list of persons qualified to serve as election judges in double the number required to hold a general election in the county. For each election, the election authority shall select and appoint the number of judges required to hold the election. If a county committee fails to present the prescribed number of names of qualified persons by the time prescribed, the election authority may select and appoint the number of judges provided by law for the county committee's party. If the election authority deems any person on a list to be unqualified, the election authority may request the county committee which submitted the list to furnish another name.

2. The state chairperson of each established political party may, in jurisdictions where no county committee exists and where the county clerk is the election authority, submit a list of persons qualified to serve as election judges to the county clerk. The county clerk may select and appoint additional judges from such list pursuant to section 115.081.

3. County clerks may compile a list of persons who claim no political affiliation and who volunteer to be election judges. A county clerk may select and appoint additional judges from such list pursuant to section 115.081.

(L. 1977 H.B. 101 § 3.020, A.L. 2002 S.B. 675)



Section 115.089 Terms of election judges appointed by board.

Terms of election judges appointed by board.

115.089. Each board of election commissioners shall have authority to appoint election judges for individual elections, or for a term coincident with the term of the board and until the judges' successors are appointed and qualified. The board may ask the county committee of each major political party to submit a list of persons qualified to serve as election judges and may select and appoint judges from the lists. The board may compile a list of persons who claim no political affiliation and who volunteer to be election judges and may select and appoint judges from the list.

(L. 1977 H.B. 101 § 3.025, A.L. 2002 S.B. 675)



Section 115.091 Oath of election judge.

Oath of election judge.

115.091. On commissioning or before entering upon his duties, each election judge shall take and subscribe the following oath:

I solemnly swear that I will impartially discharge the duties of judge according to law, to the best of my ability and that I will not disclose how any voter has voted unless I am required to do so as a witness in a proper judicial proceeding. I also affirm that I will not allow any person to vote who is not entitled to vote and that I will make no statement nor give any information of any kind tending in any way to show the state of the count prior to the close of the polls on election day.

Sworn and subscribed to before

me this ..........day of ........, 20... ............................ Judge of Election

......................

Election Authority (Judge of Election)

witnessing oath

(L. 1977 H.B. 101 § 3.030)

Effective 1-01-78



Section 115.093 Vacancy, how filled.

Vacancy, how filled.

115.093. If an election judge dies, resigns, becomes incapacitated, becomes disqualified, is removed pursuant to section 115.099, or is otherwise unable or unwilling to serve during his term, the election authority shall appoint another qualified person from the same political party as the unable or unwilling judge to serve as a temporary judge or for the unexpired term.

(L. 1977 H.B. 101 § 3.035)

Effective 1-1-78



Section 115.095 Judge failing to appear, temporary judge to be appointed, how.

Judge failing to appear, temporary judge to be appointed, how.

115.095. If any judge fails to act or to appear by the time fixed by law for the opening of the polls, the election authority shall be notified immediately by an election judge. The election authority or the election judges present in the polling place shall appoint another judge from the same political party as the judge failing to act or to appear. If the election judges elect a qualified temporary judge, such judge shall have full authority to act as judge for the election, except that such judge may be removed at any time by the election authority and replaced with another qualified judge from the same political party as the removed judge. Any judge selected pursuant to this section shall be selected to ensure that no political party shall have a majority of judges at any polling place and that each major political party has at least one judge serving at the polling place.

(L. 1977 H.B. 101 § 3.040, A.L. 2002 S.B. 675)



Section 115.097 Judge not to be absent from polls more than one hour--not more than one judge from the same party to be absent at the same time.

Judge not to be absent from polls more than one hour--not more than one judge from the same party to be absent at the same time.

115.097. No election judge shall be absent from the polls for more than one hour during the hours the polls are open on election day. No election judge shall be absent from the polls before 9:00 a.m. or after 5:00 p.m. on election day. No more than one judge from the same major political party shall be absent from the polls at the same time on election day.

(L. 1977 H.B. 101 § 3.043, A.L. 2002 S.B. 675)



Section 115.098 Election judges, grant, loan, or other aid program to increase compensation, requirements--rulemaking authority.

Election judges, grant, loan, or other aid program to increase compensation, requirements--rulemaking authority.

115.098. 1. Subject to appropriation from federal funds, the secretary of state shall administer a grant, loan, or other aid program for the purpose of increasing the compensation of election judges. Such funding shall be made available to election authorities contingent upon the election authority increasing the compensation of election judges to an amount not less than seven dollars per hour. Such funding may be in the form of matching grants. The secretary of state when awarding grants shall give priority to jurisdictions which have the highest number of residents according to the most recent federal census, with an income below the federal poverty level as established by the federal Department of Health and Human Services or its successor agency. The secretary of state may promulgate rules to effectuate the provisions of this section.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 675, A.L. 2003 H.B. 511)



Section 115.099 Authority to supervise judges.

Authority to supervise judges.

115.099. Each election authority shall have authority to direct judges in their duties and to compel compliance with the law. Each election authority may substitute judges at his discretion on election day. Each election authority shall also have authority at any time to remove any judge for good cause and to replace the judge with a qualified person from the same political party as the removed judge. Any judge selected pursuant to this section shall be selected to ensure that no political party shall have a majority of judges at any polling place and that each major political party has at least one judge serving at the polling place.

(L. 1977 H.B. 101 § 3.045, A.L. 2002 S.B. 675)



Section 115.101 Judges' compensation, how set--not employees of election authority.

Judges' compensation, how set--not employees of election authority.

115.101. For service in conducting elections and house-to-house canvasses, each election judge shall be paid an amount established by the election authority. For purposes of this section, and the Constitution of Missouri, election judges appointed by the election authority shall not be considered employees of the election authority.

(L. 1977 H.B. 101 § 3.050, A.L. 1983 S.B. 234, A.L. 2002 S.B. 675)



Section 115.102 Election judge, service as, employer not to discriminate against--violation, penalty.

Election judge, service as, employer not to discriminate against--violation, penalty.

115.102. 1. An employer shall not terminate, discipline, threaten or take adverse actions against an employee based on the employee's service as an election judge.

2. An employee who is appointed to serve as an election judge may, on election day, be absent from his or her employment for the period of time that the election authority requires the employee to serve as election judge. Employees must notify employers at least seven days prior to an election that they will be absent from work on election day due to service as an election judge.

3. An employee discharged in violation of this section may bring a civil action against the employer within ninety days of discharge for recovery of lost wages and other damages caused by the violation and for an order directing reinstatement of the employee. If the employee prevails, the employee shall be entitled to receive reasonable attorney's fees and costs.

(L. 2002 S.B. 675)



Section 115.103 Training courses required, compensation while in training authorized.

Training courses required, compensation while in training authorized.

115.103. All election authorities shall establish training courses for election judges. Such courses shall include substantially the curriculum developed by the secretary of state's office in accordance with the Help America Vote Act of 2002. Election authorities may compensate judges for attendance at the rate set for election service subject to the approval of the governing body of a county not having a board of election commissioners, or the political subdivision or special district.

(L. 1977 H.B. 101 § 3.055, A.L. 2003 H.B. 511)



Section 115.104 Youth election participant--oath--nomination procedure--qualifications--election authorities and judges to direct, powers and duties--high schools may offer preparatory courses.

Youth election participant--oath--nomination procedure--qualifications--election authorities and judges to direct, powers and duties--high schools may offer preparatory courses.

115.104. 1. As used in this section, the term "participant" means a Missouri youth election participant. 2. Notwithstanding any other law to the contrary, any person more than fifteen years of age but less than eighteen years of age who is in full-time attendance in a school of this state may aid and assist any election judge or election authority authorized or appointed pursuant to this chapter. Such persons shall be known as "Missouri Youth Election Participants" and shall, before entering upon the duties related to an election conducted pursuant to this chapter, take and subscribe the following oath, which shall be signed by the participant and an original copy thereof delivered to the election authority:

I solemnly swear or affirm that I will impartially discharge the duties of a Missouri youth election participant by following to the best of my ability the instructions of any election judge, election authority, or teacher of my school. I also swear or affirm that I will not disclose how any voter has voted unless I am told to do so by an election judge, election authority, or a court of law in a proper judicial proceeding. I also swear or affirm that I will make no statement nor give any information of any kind tending in any way to show the state of the count of votes prior to the close of the polls on election day, nor will I make any statement during the conduct of my duties which tends to show my preferences for any issue or candidate involved in the election.

......................... .......................

Signature of Missouri Youth

Election Participant

3. If, in the opinion of the chief administrative officer of any high school of this state, the appointment of students in the tenth, eleventh or twelfth grade as Missouri youth election participants would benefit those persons involved and the election process, the officer may nominate such persons as participants. The chief administrative officer shall establish the academic and behavioral standards for qualification, but persons nominated shall, at a minimum:

(1) Have demonstrated age-appropriate academic ability and demeanor;

(2) Be a person of good repute who can speak, read and write the English language; and

(3) Not be related within the second degree of consanguinity or affinity to any person whose name appears on the ballot, except that no participant shall be disqualified if related within such degree to an unopposed candidate.

4. The chief administrative officer of the school shall transmit a written list of nominees to the election authority of the jurisdiction at least sixty days prior to the election. If, in the opinion of the election authority, the appointment of participants nominated pursuant to this section would not be disruptive to the election process, the election authority may appoint any number of participants for each polling place or place where votes are to be counted within its jurisdiction. Such appointment shall include a schedule of the time during which the participant is expected to serve. No participant shall be entitled to any compensation or remuneration for the time served as a participant or costs incurred in the performance of his* duties. Nothing in this section shall be construed to mandate the appointment of any participant if, in the sole discretion of the election authority, the presence of such participants in any polling place or place where votes are counted would be disruptive to the orderly election process.

5. Subject to the provisions of this section and under the direct supervision of the election authority or election judges, each participant may assist in the administration of the polling place, assist in the counting of votes, assist in the execution of any administrative duty of any election authority or election judge, and perform any other election-day-related duty as instructed.

6. Each election authority and election judge appointed pursuant to this chapter shall have the authority to direct any Missouri youth election participant in his* duties and to compel compliance with law. Each election authority may, in its sole discretion, substitute participants on or before election day. Each election authority or election judge shall have the authority at any time to take any action necessary to remove any participant from any polling place or place where votes are being counted. It shall be the duty of any law enforcement officer, if requested by the election authority or judges of election, to exclude any participant from the polling place or place where votes are being counted.

7. In order to best prepare students for duty as Missouri youth election participants pursuant to this section, each high school of this state may offer a course of instruction in the democratic electoral process which concentrates upon the election law of this state. The high school may require successful completion of such a course prior to qualification for nomination as a Missouri youth election participant.

(L. 1994 S.B. 632)

*Word "their" appears in original rolls.



Section 115.105 Challengers, how selected, qualifications--challenges, when made--challengers may collect certain information at presidential primary elections--challenges, how made.

Challengers, how selected, qualifications--challenges, when made--challengers may collect certain information at presidential primary elections--challenges, how made.

115.105. 1. The chair of the county committee of each political party named on the ballot shall have the right to designate a challenger for each polling place, who may be present during the hours of voting, and a challenger for each location at which absentee ballots are counted, who may be present while the ballots are being prepared for counting and counted. No later than four business days before the election, the chair of each county committee of each political party named on the ballot shall provide signed official designation forms with the names of the designated challengers and substitutes to the local election authority for confirmation of eligibility to serve as a challenger. The local election authority, after verifying the eligibility of each designated and substitute challenger, shall sign off on the official designation forms, unless the challenger is found not to have the qualifications established by subsection 5 of this section. If the election authority determines that a challenger does not meet the qualifications of subsection 5 of this section, the designating party chair may designate a replacement challenger and provide the local election authority with the name of the replacement challenger before 5:00 p.m. of the Monday preceding the election. The designating chair may substitute challengers at his or her discretion during such hours.

2. Challenges may only be made when the challenger believes the election laws of this state have been or will be violated, and each challenger shall report any such belief to the election judges, or to the election authority if not satisfied with the decision of the election judges.

3. Prior to the close of the polls, challengers may list and give out the names of those who have voted. The listing and giving out of names of those who have voted by a challenger shall not be considered giving information tending to show the state of the count.

4. In a presidential primary election, challengers may collect information about the party ballot selected by the voter and may disclose party affiliation information after the polls close.

5. All persons selected as challengers shall have the same qualifications required by section 115.085 for election judges, except that such challenger shall be a registered voter in the jurisdiction of the election authority for which the challenger is designated as a challenger.

6. Any challenge by a challenger to a voter's identification for validity shall be made only to the election judges or other election authority. If the poll challenger is not satisfied with the decision of the election judges, then he or she may report his or her belief that the election laws of this state have been or will be violated to the election authority as allowed under this section.

(L. 1977 H.B. 101 § 4.001, A.L. 1983 S.B. 234, A.L. 1999 H.B. 676, A.L. 2003 H.B. 511, A.L. 2006 S.B. 1014 & 730)



Section 115.106 Persons administering youth election admitted to polling place--oath--misconduct, removal for.

Persons administering youth election admitted to polling place--oath--misconduct, removal for.

115.106. 1. Before being permitted to enter the polling place, each person designated by the election authority to administer a simulated youth election shall take the following oath:

I do solemnly swear that I will make no statement nor give any information of any kind tending in any way to show the state of the count prior to the close of the polls on election day.

Sworn and subscribed to before me this . . day of . . .,20. . .

. . . . . . . . . . . . . . .

Simulated Youth Election Administrator

. . . . . . . . . . . . . . .

Judge of Election

2. If any person admitted to the polling place to administer or participate in a simulated youth election interferes with the orderly process of voting, or is guilty of misconduct or any law violation, the election judges shall ask the person to leave the polling place or cease the interference. If the interference continues, the election judges shall notify the election authority, which shall take such action as it deems necessary. It shall be the duty of the police, if requested by the election authority or judges of election, to exclude any such person from the polling place or the place where votes are being counted.

(L. 1996 H.B. 1557 & 1489 § 3)

Effective 6-13-96



Section 115.107 Watchers, how selected, qualifications, duties.

Watchers, how selected, qualifications, duties.

115.107. 1. At every election, the chairman of the county committee of each political party named on the ballot shall have the right to designate a watcher for each place votes are counted.

2. Watchers are to observe the counting of the votes and present any complaint of irregularity or law violation to the election judges, or to the election authority if not satisfied with the decision of the election judges. No watcher may be substituted for another on election day.

3. No watcher shall report to anyone the name of any person who has or has not voted.

4. All persons selected as watchers shall have the same qualifications required by section 115.085 for election judges, except that such watcher shall be a registered voter in the jurisdiction of the election authority for which the watcher is designated as a watcher.

(L. 1977 H.B. 101 § 4.005, A.L. 1983 S.B. 234, A.L. 2003 H.B. 511)



Section 115.109 Oath of challengers and watchers.

Oath of challengers and watchers.

115.109. Before entering upon his duties, each challenger and watcher shall take the following oath:

I do solemnly swear that I will make no statement nor give any information of any kind tending in any way to show the state of the count prior to the close of the polls on election day.

Sworn and subscribed to before me

this ....... day of ...., 20...

.....................

Challenger or Watcher ..................

Judge of Election

(L. 1977 H.B. 101 § 4.015)

Effective 1-1-78



Section 115.111 Improper conduct of challenger or watcher, how handled.

Improper conduct of challenger or watcher, how handled.

115.111. If any watcher or challenger interferes with the orderly process of voting, or is guilty of misconduct or any law violation, the election judges shall ask the watcher or challenger to leave the polling place or cease the interference. If the interference continues, the election judges shall notify the election authority, which shall take such action as it deems necessary. It shall be the duty of the police, if requested by the election authority or judges of election, to exclude any watcher or challenger from the polling place or the place where votes are being counted. If any challenger is excluded, another may be substituted by the designating committee chairman.

(L. 1977 H.B. 101 § 4.020)

Effective 1-1-78



Section 115.113 Precincts, how established--new political subdivisions, duty to identify voters of.

Precincts, how established--new political subdivisions, duty to identify voters of.

115.113. 1. The basic election district shall be the precinct. In each jurisdiction, precinct boundaries shall be established by the election authority. Every effort shall be made by the election authority to establish precinct lines which do not cross political subdivision or special district boundaries. Upon mail notification of each voter affected by the change, or publication of the new boundaries in a newspaper of general circulation in its jurisdiction, the election authority may change precinct boundaries from time to time as convenience may require.

2. When a political subdivision is formed, the political subdivision shall assist the election authority in determining the identity of all registered voters residing in each precinct eligible to vote in elections affecting the district.

(L. 1977 H.B. 101 § 5.001, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.115 Polling places, how designated, exception--notice to voters--voters not required to go to more than one polling place--elderly and handicapped polling places, common sites--plan for increased accessibility, contents.

Polling places, how designated, exception--notice to voters--voters not required to go to more than one polling place--elderly and handicapped polling places, common sites--plan for increased accessibility, contents.

115.115. 1. Except as provided in subsection 2 of this section or in section 115.436, for each election within its jurisdiction, the election authority shall designate a polling place for each precinct within which any voter is entitled to vote at the election.

2. For any election, the election authority shall have the right to consolidate two or more adjoining precincts for voting at a single polling place and to designate one set of judges to conduct the election for such precincts. Voters shall be notified of the place for voting in the manner provided in section 115.127 or 115.129.

3. No person shall be required to go to more than one polling place to vote on the same day.

4. Prior to the opening of the polling places on any election day, if candidates or issues for more than one political subdivision or district are to be voted for at one precinct, the election authority for that precinct shall provide color-coded ballots, or ballots with other distinguishing codes, to show what candidates and issues the voter is eligible to vote, based on the voter's place of residence, so that on election day no voter will have an opportunity to vote for candidates or issues for which the voter is not entitled to vote. If such ballots are not available, the election authority shall be notified and voting at that precinct shall not begin until appropriate ballots are available.

5. Each local election authority shall designate one common site and may designate up to four additional common sites as election day central polling places designed for accessibility to voters who have physical disabilities, the elderly, and any other registered voter authorized by law to vote at a central polling place. Such sites shall conform to nationally accepted accessibility standards. In addition to being able to supply such voters with their appropriate ballots, and being open during regular voting hours, such a polling place shall otherwise be staffed and operated in accordance with law, especially as provided in subsection 3 of section 115.436 and subsection 3 of section 115.445, and like any other polling place, insofar as possible.

6. Subject to receipt of sufficient Section 261 funds authorized by the Help America Vote Act of 2002, the secretary of state shall develop a comprehensive plan for increased polling place accessibility. The secretary of state shall apply for funds pursuant to Section 261 of the Help America Vote Act of 2002 and may allocate Section 101 of the Help America Vote Act of 2002 funding after reaching full compliance of Title III of the Help America Vote Act of 2002. Any funds received pursuant to Section 291 of the Help America Vote Act of 2002 may be used for provisions of this section. The plan shall include:

(1) Completion of a comprehensive audit of current polling place accessibility using nationally accepted standards for architectural accessibility such as the Federal Election Commission Polling Place Accessibility Survey or other survey developed using the Americans with Disabilities Act Accessibility Guidelines. Audits shall be completed no later than twelve months after receipt of Section 261 of the Help America Vote Act of 2002 funds. The audit shall include recommendations and cost estimates for each polling place to achieve accessibility and shall be procured in accordance with chapter 34;

(2) Development of the plan, including time lines for barrier removal and funding needed to achieve one hundred percent polling place accessibility within twenty-four months after the completion of the audit. The implementation plan may be used by local election authorities in applying for any available federal and state funds available to improve polling place accessibility and shall be submitted to the general assembly by the secretary of state for use in determining future requirements and funding needs for polling place accessibility;

(3) Establishment of an oversight committee made up of individuals with disabilities, disability organizations, advocates, and election officials to assist the activities pursuant to this section.

Nothing in this section shall be construed to limit the ability of local election authorities to apply for and receive grants for polling place accessibility pursuant to Section 261 of the Help America Vote Act of 2002 prior to the completion of the survey authorized pursuant to this section. Improvements to polling places made with grants received pursuant to Section 261 of the Help America Vote Act of 2002 shall be used to meet standards as outlined in this section unless the requirements of the grant exceed these requirements.

(L. 1977 H.B. 101 § 5.010, A.L. 1983 S.B. 234, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132, A.L. 2003 H.B. 511)



Section 115.117 Tax-supported buildings must be made available as polling places--may rent private polling place, when.

Tax-supported buildings must be made available as polling places--may rent private polling place, when.

115.117. 1. The election authority may designate tax-supported public buildings or buildings owned by any political subdivision or special district to be used as polling places for any election, and no official in charge or control of any such public building shall refuse to permit the use of the building for election purposes. The election authority shall have the right to choose the location of the polling place within such buildings.

2. If an election authority determines there is no public building convenient for a polling place in any voting district, the authority shall first attempt to secure the use of a privately owned tax-exempt building, and in the event no such building is available, it may contract for the rental of a suitable polling place in the district.

3. In selecting polling places, the election authority shall consider parking areas which may be available and shall give priority to those places which have adequate parking areas for use by poll workers and voters.

(L. 1977 H.B. 101 § 5.015, A.L. 1982 S.B. 526, A.L. 1985 H.B. 620, A.L. 1997 S.B. 132)



Section 115.119 Polling place to be marked.

Polling place to be marked.

115.119. Each polling place shall be plainly marked with a sign posted in a place and manner sufficient to notify voters of the location of the polling place.

(L. 1977 H.B. 101 § 5.020)

Effective 1-1-78



Section 115.121 General election, when held--primary election, when held--general municipal election day defined--special election to incur debt for certain purposes.

General election, when held--primary election, when held--general municipal election day defined--special election to incur debt for certain purposes.

115.121. 1. The general election day shall be the first Tuesday after the first Monday in November of even-numbered years.

2. The primary election day shall be the first Tuesday after the first Monday in August of even-numbered years.

3. The election day for the election of political subdivision and special district officers shall be the first Tuesday after the first Monday in April each year; and shall be known as the general municipal election day.

4. In addition to the primary election day provided for in subsection 2 of this section, for the year 2003, the first Tuesday after the first Monday in August, 2003, also shall be a primary election day for the purpose of permitting school districts and other political subdivisions of Missouri to incur debt in accordance with the provisions of article VI, section 26(a) through 26(g) of the Missouri Constitution, with the approval of four-sevenths of the eligible voters of such school district or other political subdivision voting thereon, to provide funds for the acquisition, construction, equipping, improving, restoration, and furnishing of facilities to replace, repair, reconstruct, reequip, restore, and refurnish facilities damaged, destroyed, or lost due to severe weather, including, without limitation, windstorms, hail storms, flooding, tornadic winds, rainstorms and the like which occurred during the month of April or May, 2003.

5. Notwithstanding the provisions of subsection 1 of section 115.125, the officer or agency calling an election on the first Tuesday after the first Monday of August, 2003, shall notify the election authorities responsible for conducting the election not later than 5:00 p.m. on the sixth Tuesday prior to the election. For purposes of any such election, all references in section 115.125 to the tenth Tuesday prior to such election shall be deemed to refer to the sixth Tuesday prior to such election.

6. In addition to the general election day provided for in subsection 1 of this section, for the year 2009 the first Tuesday after the first Monday in November shall be a general election day for the purpose of permitting school districts to incur debt in accordance with the provisions of article VI, section 26(a) through 26(g) of the Missouri Constitution, with the approval of four-sevenths of the eligible voters of such school district, to provide funds for school districts to acquire, construct, equip, improve, restore, and furnish public school facilities in accordance with the provisions of Section 54F of the Internal Revenue Code of 1986, as amended, which provides for qualified school construction bonds and the provisions of Section 54AA of the Internal Revenue Code of 1986, as amended, which provides for build America bonds, as well as in accordance with the provisions of Section 103 of the Internal Revenue Code of 1986, as amended, which provides for traditional government bonds.

(L. 1977 H.B. 101 § 6.001, A.L. 1978 H.B. 971, A.L. 1993 S.B. 31, A.L. 1997 H.B. 734, A.L. 2003 S.B. 686, A.L. 2009 S.B. 291)

Effective 7-13-09



Section 115.123 Public elections to be held on certain Tuesdays, exceptions--presidential primary, when held--exemptions.

Public elections to be held on certain Tuesdays, exceptions--presidential primary, when held--exemptions.

115.123. 1. All public elections shall be held on Tuesday. Except as provided in subsections 2 and 3 of this section, and section 247.180, all public elections shall be held on the general election day, the primary election day, the general municipal election day, the first Tuesday after the first Monday in November, or on another day expressly provided by city or county charter, and in nonprimary years on the first Tuesday after the first Monday in August. Bond elections may be held on the first Tuesday after the first Monday in February but no other issue shall be included on the ballot for such election.

2. Notwithstanding the provisions of subsection 1 of this section, an election for a presidential primary held pursuant to sections 115.755 to 115.785 shall be held on the first Tuesday after the first Monday in February of each presidential election year.

3. The following elections shall be exempt from the provisions of subsection 1 of this section:

(1) Bond elections necessitated by fire, vandalism or natural disaster;

(2) Elections for which ownership of real property is required by law for voting;

(3) Special elections to fill vacancies and to decide tie votes or election contests; and

(4) Tax elections necessitated by a financial hardship due to a five percent or greater decline in per-pupil state revenue to a school district from the previous year.

4. Nothing in this section prohibits a charter city or county from having its primary election in March if the charter provided for a March primary before August 28, 1999.

5. Nothing in this section shall prohibit elections held pursuant to section 65.600, but no other issues shall be on the March ballot except pursuant to this chapter.

(L. 1977 H.B. 101 § 6.005, A.L. 1978 H.B. 971, A.L. 1979 S.B. 275, A.L. 1980 S.B. 734, A.L. 1983 S.B. 234, A.L. 1986 H.B. 879 merged with S.B. 729, A.L. 1987 S.B. 386, A.L. 1993 H.B. 551 & 552, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675, A.L. 2012 H.B. 1036)



Section 115.124 Nonpartisan election in political subdivision or special district, no election required if number of candidates filing is same as number of positions to be filled--exceptions--random drawing filing procedure followed when election is required.

Nonpartisan election in political subdivision or special district, no election required if number of candidates filing is same as number of positions to be filled--exceptions--random drawing filing procedure followed when election is required.

115.124. 1. Notwithstanding any other law to the contrary, in a nonpartisan election in any political subdivision or special district except for municipal elections, if the notice provided for in subsection 5 of section 115.127 has been published in at least one newspaper of general circulation in the district, and if the number of candidates who have filed for a particular office is equal to the number of positions in that office to be filled by the election, no election shall be held for such office, and the candidates shall assume the responsibilities of their offices at the same time and in the same manner as if they had been elected. Notwithstanding any other provision of law to the contrary, if at any election the number of candidates filing for a particular office exceeds the number of positions to be filled at such election, the election authority shall hold the election as scheduled, even if a sufficient number of candidates withdraw from such contest for that office so that the number of candidates remaining after the filing deadline is equal to the number of positions to be filled.

2. The election authority or political subdivision responsible for the oversight of the filing of candidates in any nonpartisan election in any political subdivision or special district shall clearly designate where candidates shall form a line to effectuate such filings and determine the order of such filings; except that, in the case of candidates who file a declaration of candidacy with the election authority or political subdivision prior to 5:00 p.m. on the first day for filing, the election authority or political subdivision may determine by random drawing the order in which such candidates' names shall appear on the ballot. If a drawing is conducted pursuant to this subsection, it shall be conducted so that each candidate may draw a number at random at the time of filing. If such drawing is conducted, the election authority or political subdivision shall record the number drawn with the candidate's declaration of candidacy. If such drawing is conducted, the names of candidates filing on the first day of filing for each office on each ballot shall be listed in ascending order of the numbers so drawn.

(L. 1990 S.B. 862 § 1, A.L. 1996 S.B. 598, A.L. 1999 H.B. 676, A.L. 2003 S.B. 686, A.L. 2006 S.B. 1014 & 730)



Section 115.125 Notice of election, when given--facsimile transmission used when, exceptions--late notification, procedure.

Notice of election, when given--facsimile transmission used when, exceptions--late notification, procedure.

115.125. 1. Not later than 5:00 p.m. on the tenth Tuesday prior to any election, except a special election to decide an election contest, tie vote or an election to elect seven members to serve on a school board of a district pursuant to section 162.241, or a delay in notification pursuant to subsection 2 of this section, or pursuant to the provisions of section 115.399, the officer or agency calling the election shall notify the election authorities responsible for conducting the election. The notice shall be in writing, shall specify the name of the officer or agency calling the election and shall include a certified copy of the legal notice to be published pursuant to subsection 2 of section 115.127. The notice and any other information required by this section may, with the prior notification to the election authority receiving the notice, be accepted by facsimile transmission prior to 5:00 p.m. on the tenth Tuesday prior to the election, provided that the original copy of the notice and a certified copy of the legal notice to be published shall be received in the office of the election authority within three business days from the date of the facsimile transmission. In lieu of a certified copy of the legal notice to be published pursuant to subsection 2 of section 115.127, each notice of a special election to fill a vacancy shall include the name of the office to be filled, the date of the election and the date by which candidates must be selected or filed for the office. Not later than the fourth Tuesday prior to any special election to fill a vacancy called by a political subdivision or special district, the officer or agency calling the election shall certify a sample ballot to the election authorities responsible for conducting the election.

2. Except as provided for in sections 115.247 and 115.359, if there is no additional cost for the printing or reprinting of ballots or if the political subdivision or special district calling for the election agrees to pay any printing or reprinting costs, a political subdivision or special district may, at any time after certification required in subsection 1 of this section, but no later than 5:00 p.m. on the sixth Tuesday before the election, be permitted to make late notification to the election authority pursuant to court order, which, except for good cause shown by the election authority in opposition thereto, shall be freely given upon application by the political subdivision or special district to the circuit court of the area of such subdivision or district. No court shall have the authority to order an individual or issue be placed on the ballot less than six weeks before the date of the election, except as provided in sections 115.361 and 115.379.

(L. 1977 H.B. 101 § 6.010, A.L. 1980 S.B. 734, A.L. 1983 S.B. 234, A.L. 1986 H.B. 1676, A.L. 1995 H.B. 484, et al., A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132, A.L. 2003 H.B. 511)



Section 115.127 Notice of election, how, when given--striking names or issues from ballot, requirements--declaration of candidacy, officers for political subdivisions or special elections, filing date, when, notice requirements, exceptions for certain home rule cities--candidate withdrawing, ballot reprinting, cost, how paid.

Notice of election, how, when given--striking names or issues from ballot, requirements--declaration of candidacy, officers for political subdivisions or special elections, filing date, when, notice requirements, exceptions for certain home rule cities--candidate withdrawing, ballot reprinting, cost, how paid.

115.127. 1. Except as provided in subsection 4 of this section, upon receipt of notice of a special election to fill a vacancy submitted pursuant to section 115.125, the election authority shall cause legal notice of the special election to be published in a newspaper of general circulation in its jurisdiction. The notice shall include the name of the officer or agency calling the election, the date and time of the election, the name of the office to be filled and the date by which candidates must be selected or filed for the office. Within one week prior to each special election to fill a vacancy held in its jurisdiction, the election authority shall cause legal notice of the election to be published in two newspapers of different political faith and general circulation in the jurisdiction. The legal notice shall include the date and time of the election, the name of the officer or agency calling the election and a sample ballot. If there is only one newspaper of general circulation in the jurisdiction, the notice shall be published in the newspaper within one week prior to the election. If there are two or more newspapers of general circulation in the jurisdiction, but no two of opposite political faith, the notice shall be published in any two of the newspapers within one week prior to the election.

2. Except as provided in subsections 1 and 4 of this section and in sections 115.521, 115.549 and 115.593, the election authority shall cause legal notice of each election held in its jurisdiction to be published. The notice shall be published in two newspapers of different political faith and qualified pursuant to chapter 493 which are published within the bounds of the area holding the election. If there is only one so qualified newspaper, then notice shall be published in only one newspaper. If there is no newspaper published within the bounds of the election area, then the notice shall be published in two qualified newspapers of different political faith serving the area. Notice shall be published twice, the first publication occurring in the second week prior to the election, and the second publication occurring within one week prior to the election. Each such legal notice shall include the date and time of the election, the name of the officer or agency calling the election and a sample ballot; and, unless notice has been given as provided by section 115.129, the second publication of notice of the election shall include the location of polling places. The election authority may provide any additional notice of the election it deems desirable.

3. The election authority shall print the official ballot as the same appears on the sample ballot, and no candidate's name or ballot issue which appears on the sample ballot or official printed ballot shall be stricken or removed from the ballot except on death of a candidate or by court order.

4. In lieu of causing legal notice to be published in accordance with any of the provisions of this chapter, the election authority in jurisdictions which have less than seven hundred fifty registered voters and in which no newspaper qualified pursuant to chapter 493 is published, may cause legal notice to be mailed during the second week prior to the election, by first class mail, to each registered voter at the voter's voting address. All such legal notices shall include the date and time of the election, the location of the polling place, the name of the officer or agency calling the election and a sample ballot.

5. If the opening date for filing a declaration of candidacy for any office in a political subdivision or special district is not required by law or charter, the opening filing date shall be 8:00 a.m., the sixteenth Tuesday prior to the election, except that for any home rule city with more than four hundred thousand inhabitants and located in more than one county and any political subdivision or special district located in such city, the opening filing date shall be 8:00 a.m., the fifteenth Tuesday prior to the election. If the closing date for filing a declaration of candidacy for any office in a political subdivision or special district is not required by law or charter, the closing filing date shall be 5:00 p.m., the eleventh Tuesday prior to the election. The political subdivision or special district calling an election shall, before the sixteenth Tuesday, or the fifteenth Tuesday for any home rule city with more than four hundred thousand inhabitants and located in more than one county or any political subdivision or special district located in such city, prior to any election at which offices are to be filled, notify the general public of the opening filing date, the office or offices to be filled, the proper place for filing and the closing filing date of the election. Such notification may be accomplished by legal notice published in at least one newspaper of general circulation in the political subdivision or special district.

6. Except as provided for in sections 115.247 and 115.359, if there is no additional cost for the printing or reprinting of ballots or if the candidate agrees to pay any printing or reprinting costs, a candidate who has filed for an office or who has been duly nominated for an office may, at any time after the certification required in section 115.125 but no later than 5:00 p.m. on the sixth Tuesday before the election, withdraw as a candidate pursuant to a court order, which, except for good cause shown by the election authority in opposition thereto, shall be freely given upon application by the candidate to the circuit court of the area of such candidate's residence.

(L. 1977 H.B. 101 § 6.015, A.L. 1978 H.B. 971, A.L. 1979 S.B. 275, A.L. 1982 S.B. 526, A.L. 1983 H.B. 713 Revision merged with S.B. 234, A.L. 1988 H.B. 933, et al., A.L. 1989 H.B. 316, A.L. 1993 S.B. 31, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511 merged with S.B. 136)



Section 115.129 Notice of election by mail authorized, contents of.

Notice of election by mail authorized, contents of.

115.129. Not later than the fifth day prior to any election, the election authority may mail to each registered voter in the area of its jurisdiction in which the election is to be held, a notice of election which shall include the date and time of the election, the location of the voter's polling place and the name of the agency calling the election. The notice may also include a sample ballot. The election authority may provide any additional notice of the election it deems desirable.

(L. 1977 H.B. 101 § 6.020, A.L. 1978 S.B. 582, A.L. 1997 S.B. 132)



Section 115.133 Qualifications of voters.

Qualifications of voters.

115.133. 1. Except as provided in subsection 2 of this section, any citizen of the United States who is a resident of the state of Missouri and seventeen years and six months of age or older shall be entitled to register and to vote in any election which is held on or after his eighteenth birthday.

2. No person who is adjudged incapacitated shall be entitled to register or vote. No person shall be entitled to vote:

(1) While confined under a sentence of imprisonment;

(2) While on probation or parole after conviction of a felony, until finally discharged from such probation or parole; or

(3) After conviction of a felony or misdemeanor connected with the right of suffrage.

3. Except as provided in federal law or federal elections and in section 115.277, no person shall be entitled to vote if the person has not registered to vote in the jurisdiction of his or her residence prior to the deadline to register to vote.

(L. 1977 H.B. 101 § 7.010, A.L. 1979 S.B. 275, A.L. 1982 H.B. 1600, A.L. 1983 S.B. 44 & 45, A.L. 1993 H.B. 23, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511)



Section 115.135 Persons entitled to register, when--identification required.

Persons entitled to register, when--identification required.

115.135. 1. Any person who is qualified to vote, or who shall become qualified to vote on or before the day of election, shall be entitled to register in the jurisdiction within which he or she resides. In order to vote in any election for which registration is required, a person must be registered to vote in the jurisdiction of his or her residence no later than 5:00 p.m., or the normal closing time of any public building where the registration is being held if such time is later than 5:00 p.m., on the fourth Wednesday prior to the election, unless the voter is an interstate former resident, an intrastate new resident or a new resident, as defined in section 115.275. In no case shall registration for an election extend beyond 10:00 p.m. on the fourth Wednesday prior to the election. Any person registering after such date shall be eligible to vote in subsequent elections.

2. A person applying to register with an election authority or a deputy registration official shall identify himself or herself by presenting a copy of a birth certificate, a Native American tribal document, other proof of United States citizenship, a valid Missouri drivers license or other form of personal identification at the time of registration.

3. Except as provided in federal law or federal elections and in section 115.277, no person shall be entitled to vote if the person has not registered to vote in the jurisdiction of his or her residence prior to the deadline to register to vote.

(L. 1977 H.B. 101 § 7.015, A.L. 1982 S.B. 526, A.L. 1985 H.B. 620, A.L. 1988 H.B. 933, et al., A.L. 1993 H.B. 551 & 552, A.L. 1994 H.B. 1411, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511, A.L. 2005 H.B. 353)



Section 115.136 Secretary of state, duties pursuant to National Voter Registration Act--list of voter registration sites--further duties of secretary of state--rules--civil action, notice.

Secretary of state, duties pursuant to National Voter Registration Act--list of voter registration sites--further duties of secretary of state--rules--civil action, notice.

115.136. 1. The secretary of state shall be the chief state election official responsible for the coordination of state responsibilities under the National Voter Registration Act of 1993.

2. The secretary of state shall be responsible for the transmission of requested data from the election authorities to the Federal Election Commission.

3. The secretary of state shall supply each election authority with a list of all public assistance agencies and Armed Forces recruitment offices that are designated as voter registration sites within the jurisdiction of the election authority.

4. The secretary of state shall consult with the Federal Election Commission in the formation of a national mail voter registration application form.

5. The secretary of state shall be responsible for the transmission to the appropriate election authority of the notification by the United States attorney of the conviction of a Missouri citizen for a federal felony offense.

6. The secretary of state may promulgate rules only to ensure state compliance with the National Voter Registration Act of 1993.

7. Any person who is aggrieved by a violation of the National Voter Registration Act may provide written notice of the violation to the secretary of state and may bring a civil action pursuant to the process prescribed by section 11 of the National Voter Registration Act of 1993.

(L. 1994 H.B. 1411)

Effective 1-1-95



Section 115.137 Registered voters may vote in all elections--exception.

Registered voters may vote in all elections--exception.

115.137. 1. Except as provided in subsection 2 of this section, any citizen who is entitled to register and vote shall be entitled to register for and vote pursuant to the provisions of this chapter in all statewide public elections and all public elections held for districts and political subdivisions within which he resides.

2. Any person who and only persons who fulfill the ownership requirements shall be entitled to vote in elections for which ownership of real property is required by law for voting.

(L. 1977 H.B. 101 § 7.020, A.L. 2002 S.B. 675)



Section 115.139 Unregistered voter may not vote--exception.

Unregistered voter may not vote--exception.

115.139. Except as provided in subsection 2 of section 115.137 and section 115.277, no person shall be permitted to vote in any election unless the person is duly registered in accordance with this chapter.

(L. 1977 H.B. 101 § 7.025, A.L. 1994 H.B. 1411, A.L. 1997 S.B. 132)



Section 115.140 Handicapped and hearing-impaired persons, provision for.

Handicapped and hearing-impaired persons, provision for.

115.140. At least one-half of the voter registration sites provided by each election authority shall be accessible to handicapped persons. Each election authority shall also provide interpreter services upon request for persons with hearing impairments who wish to register.

(L. 1986 H.B. 1471, et al. § 2)



Section 115.141 Registration to be supervised by election authority.

Registration to be supervised by election authority.

115.141. Each election authority shall supervise the registration of voters within its jurisdiction in accordance with this subchapter and shall direct the activities of all deputy registration officials.

(L. 1977 H.B. 101 § 7.030)

Effective 1-1-78



Section 115.143 Deputy registration officials, qualifications of, persons eligible to serve as.

Deputy registration officials, qualifications of, persons eligible to serve as.

115.143. 1. Each election authority may appoint persons regularly employed in the office of the clerk of any city, town or village, any department of revenue fee office, or any school, library or other tax-supported public agency in its jurisdiction as deputy registration officials.

2. Each election authority may appoint any number of additional persons to serve as deputy registration officials. Each such deputy shall be a registered voter in the jurisdiction of the appointing election authority.

3. Each election authority may appoint, with the concurrence of the top administrator of each school, at least one staff person or instructor as a deputy registration official in each school that chooses to participate in voter registration. As used in this subsection, the term "school" means any school building in this state in which grades nine through twelve or grades ten through twelve are taught, including public, nonpublic, vocational and vocational-technical school buildings.

(L. 1977 H.B. 101 § 7.035, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.145 Registration duties of election authority.

Registration duties of election authority.

115.145. Each election authority shall have the following duties with respect to registration:

(1) To conduct registration at its office or offices throughout the entire year, including any four-week period prior to an election for the purpose of registration of persons for subsequent elections, on all usual business days and during its regular office hours in the manner required by this chapter;

(2) To instruct and direct each deputy registration official in the performance of his or her duties including those agencies mandated and optional, including as optional any institution of higher education located in the state, under the National Voter Registration Act of 1993 and to supply each deputy with the proper registration forms and other necessary supplies;

(3) To designate the times, dates and places or areas for additional voter registration by any deputy appointed pursuant to subsection 2 of section 115.143, and to publicize the times, dates and places or areas of such registration in any manner reasonably calculated to inform the public; provided, that the place or area for voter registration by deputies appointed under subsection 3 of section 115.143 shall be located in the school for which the deputy has been appointed;

(4) Retain all voter registration records and registration list maintenance records for a minimum of two years. The election authority shall compile data from the records as may be necessary for compliance with the National Voter Registration Act of 1993;

(5) Number or use another system of identifying the original agency of the voter registration application.

(L. 1977 H.B. 101 § 7.040, A.L. 1982 S.B. 526, A.L. 1988 H.B. 933, et al., A.L. 1994 H.B. 1411)

Effective 1-1-95



Section 115.147 Deputy registration officials, duties of.

Deputy registration officials, duties of.

115.147. Each deputy registration official shall have the following duties:

(1) To comply with all reasonable instruction and direction by the election authority which is not inconsistent with this subchapter; and

(2) To conduct registration at his regular place of business throughout the entire year on all usual business days and at the usual office hours in the manner required by this subchapter, unless he has been appointed pursuant to subsection 2 or 3 of section 115.143, in which case he shall conduct registration during the dates and times and at the places or areas designated by the election authority in the manner required by this subchapter.

(L. 1977 H.B. 101 § 7.045, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.149 Election authorities' registration jurisdictions.

Election authorities' registration jurisdictions.

115.149. 1. Within its jurisdiction, each election authority may register any person who is qualified to register in the jurisdiction. Each election authority may issue information cards to registered voters.

2. Upon agreement with another election authority, any election authority may register any person qualified to register in its jurisdiction in the jurisdiction of the other election authority.

(L. 1977 H.B. 101 § 7.050, A.L. 1979 S.B. 275)



Section 115.151 Registration complete, when.

Registration complete, when.

115.151. 1. Each qualified applicant who appears before the election authority shall be deemed registered as of the time the applicant's completed, signed and sworn registration application is witnessed by the election authority or deputy registration official.

2. Each applicant who registers by mail shall be deemed to be registered as of the date the application is postmarked, if such application is accepted and not rejected by the election authority and the verification notice required pursuant to section 115.155 is not returned as undeliverable by the postal service.

3. Each applicant who registers at a voter registration agency or the division of motor vehicle and drivers licensing of the department of revenue shall be deemed to be registered as of the date the application is signed by the applicant, if such application is accepted and not rejected by the election authority and the verification notice required pursuant to section 115.155 is not returned as undeliverable by the postal service. Voter registration agencies and the division of motor vehicle and drivers licensing of the department of revenue shall transmit voter registration application forms to the appropriate election authority not later than five business days after the form is completed by the applicant.

(L. 1977 H.B. 101 § 7.055, A.L. 1994 H.B. 1411, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675)



Section 115.155 Registration--oath.

Registration--oath.

115.155. 1. The election authority shall provide for the registration of each voter. Each application shall be in substantially the following form:

APPLICATION FOR REGISTRATION

Are you a citizen of the United States?

â ã YES â ã NO

Will you be 18 years of age on or before election

day?

â ã YES â ã NO

IF YOU CHECKED "NO" IN RESPONSE TO EITHER OF

THESE QUESTIONS, DO NOT COMPLETE THIS FORM.

IF YOU ARE SUBMITTING THIS FORM BY MAIL AND ARE REGISTERING FOR THE FIRST TIME, PLEASE SUBMIT A COPY OF A CURRENT, VALID PHOTO IDENTIFICATION. IF YOU DO NOT SUBMIT SUCH INFORMATION, YOU WILL BE REQUIRED TO PRESENT ADDITIONAL IDENTIFICATION UPON VOTING FOR THE FIRST TIME SUCH AS A BIRTH CERTIFICATE, A NATIVE AMERICAN TRIBAL DOCUMENT, OTHER PROOF OF UNITED STATES CITIZENSHIP, A VALID MISSOURI DRIVERS LICENSE OR OTHER FORM OF PERSONAL IDENTIFICATION.

............................ ...........

Township (or Ward) ....................................... ............. .......................... Name Precinct ....................................... ............. .......................... Home Address Required Personal

Identification Information ....................................... City ZIP

....................................... ............. .......................... Date of Birth Place of Birth (Optional)

....................................... ............. .......................... Telephone Number Mother's Maiden Name (Optional) (Optional)

....................................... ............. .......................... Occupation (Optional) Last Place Previously

Registered

....................................... ............. .......................... Last four digits of Under What Name Social Security Number (Required for registration unless no Social Security number exists for Applicant)

Remarks:

............................ ...........

When

I am a citizen of the United States and a resident of the state of Missouri. I have not been adjudged incapacitated by any court of law. If I have been convicted of a felony or of a misdemeanor connected with the right of suffrage, I have had the voting disabilities resulting from such conviction removed pursuant to law. I do solemnly swear that all statements made on this card are true to the best of my knowledge and belief. I UNDERSTAND THAT IF I REGISTER TO VOTE KNOWING THAT I AM NOT LEGALLY ENTITLED TO REGISTER, I AM COMMITTING A CLASS ONE ELECTION OFFENSE AND MAY BE PUNISHED BY IMPRISONMENT OF NOT MORE THAN FIVE YEARS OR BY A FINE OF BETWEEN TWO THOUSAND FIVE HUNDRED DOLLARS AND TEN THOUSAND DOLLARS OR BY BOTH SUCH IMPRISONMENT AND FINE.

....................................... ......... .............................. Signature of Voter Date

....................................... Signature of Election Official

2. After supplying all information necessary for the registration records, each applicant who appears in person before the election authority shall swear or affirm the statements on the registration application by signing his or her full name, witnessed by the signature of the election authority or such authority's deputy registration official. Each applicant who applies to register by mail pursuant to section 115.159, or pursuant to section 115.160 or 115.162, shall attest to the statements on the application by his or her signature.

3. Upon receipt by mail of a completed and signed voter registration application, a voter registration application forwarded by the division of motor vehicle and drivers licensing of the department of revenue pursuant to section 115.160, or a voter registration agency pursuant to section 115.162, the election authority shall, if satisfied that the applicant is entitled to register, transfer all data necessary for the registration records from the application to its registration system. Within seven business days after receiving the application, the election authority shall send the applicant a verification notice. If such notice is returned as undeliverable by the postal service within the time established by the election authority, the election authority shall not place the applicant's name on the voter registration file.

4. If, upon receipt by mail of a voter registration application or a voter registration application forwarded pursuant to section 115.160 or 115.162, the election authority determines that the applicant is not entitled to register, such authority shall, within seven business days after receiving the application, so notify the applicant by mail and state the reason such authority has determined the applicant is not qualified. The applicant may have such determination reviewed pursuant to the provisions of section 115.223. If an applicant for voter registration fails to answer the question on the application concerning United States citizenship, the election authority shall notify the applicant of the failure and provide the applicant with an opportunity to complete the form in a timely manner to allow for the completion of the registration form before the next election.

5. It shall be the responsibility of the secretary of state to prescribe specifications for voter registration documents so that they are uniform throughout the state of Missouri and comply with the National Voter Registration Act of 1993, including the reporting requirements, and so that registrations, name changes and transfers of registrations within the state may take place as allowed by law.

6. All voter registration applications shall be preserved in the office of the election authority.

(L. 1977 H.B. 101 § 7.065, A.L. 1986 H.B. 1471, et al., A.L. 1988 H.B. 933, et al., A.L. 1993 S.B. 88, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2003 H.B. 511, A.L. 2005 H.B. 353)



Section 115.156 Voter registration application request, absent uniformed services and overseas voters.

(Repealed L. 2013 S.B. 116 § A)

*Effective 7-01-14

Voter registration application request, absent uniformed services and overseas voters.

115.156. 1. The secretary of state shall establish procedures for absent uniformed services voters and overseas voters to request, by mail or electronically, that voter registration applications be sent to the voter, and to request that such voter registration applications be sent by mail or electronically in the preferred method of transmission designated by the voter. The secretary of state shall designate not less than one means of electronic communication for use by absent uniformed services voters and overseas voters to request voter registration applications and to send such voter registration applications.

2. No election authority shall refuse to accept and process any otherwise valid voter registration application submitted by an absent uniformed services voter or an overseas voter solely on the basis of restrictions on paper type.

(L. 2010 H.B. 1524 & 2260)

*This section was repealed by S.B. 116, 2013, effective 7-01-14.



Section 115.157 Registration information may be computerized, information required--voter lists may be sold--candidates may receive list for reasonable fee--computerized registration system, requirements--voter history and information, how entered, when released--records closed, when.

Registration information may be computerized, information required--voter lists may be sold--candidates may receive list for reasonable fee--computerized registration system, requirements--voter history and information, how entered, when released--records closed, when.

115.157. 1. The election authority may place all information on any registration cards in computerized form in accordance with section 115.158. No election authority or secretary of state shall furnish to any member of the public electronic media or printout showing any registration information, except as provided in this section. Except as provided in subsection 2 of this section, the election authority or secretary of state shall make available electronic media or printouts showing unique voter identification numbers, voters' names, dates of birth, addresses, townships or wards, and precincts. Electronic data shall be maintained in at least the following separate fields:

(1) Voter identification number;

(2) First name;

(3) Middle initial;

(4) Last name;

(5) Suffix;

(6) Street number;

(7) Street direction;

(8) Street name;

(9) Street suffix;

(10) Apartment number;

(11) City;

(12) State;

(13) Zip code;

(14) Township;

(15) Ward;

(16) Precinct;

(17) Senatorial district;

(18) Representative district;

(19) Congressional district.

All election authorities shall enter voter history in their computerized registration systems and shall, not more than six months after the election, forward such data to the Missouri voter registration system established in section 115.158. In addition, election authorities shall forward registration and other data in a manner prescribed by the secretary of state to comply with the Help America Vote Act of 2002. Except as provided in subsection 2 of this section, the election authority shall also furnish, for a fee, electronic media or a printout showing the names, dates of birth and addresses of voters, or any part thereof, within the jurisdiction of the election authority who voted in any specific election, including primary elections, by township, ward or precinct, provided that nothing in this chapter shall require such voter information to be released to the public over the internet. The amount of fees charged for information provided in this section shall be established pursuant to chapter 610. All revenues collected by the secretary of state pursuant to this section shall be deposited in the state treasury and credited to the secretary of state's technology trust fund account established pursuant to section 28.160. In even-numbered years, each election authority shall, upon request, supply the voter registration list for its jurisdiction to all candidates and party committees for a charge established pursuant to chapter 610. Except as provided in subsection 2 of this section, all election authorities shall make the information described in this section available pursuant to chapter 610. Any election authority who fails to comply with the requirements of this section shall be subject to the provisions of chapter 610.

2. Any person working as an undercover officer of a local, state or federal law enforcement agency, persons in witness protection programs, and victims of domestic violence and abuse who have received orders of protection pursuant to chapter 455 shall be entitled to apply to the circuit court having jurisdiction in his or her county of residence to have the residential address on his or her voter registration records closed to the public if the release of such information could endanger the safety of the person. Any person working as an undercover agent or in a witness protection program shall also submit a statement from the chief executive officer of the agency under whose direction he or she is serving. The petition to close the residential address shall be incorporated into any petition for protective order provided by circuit clerks pursuant to chapter 455. If satisfied that the person filing the petition meets the qualifications of this subsection, the circuit court shall issue an order to the election authority to keep the residential address of the voter a closed record and the address may be used only for the purposes of administering elections pursuant to this chapter. The election authority may require the voter who has a closed residential address record to verify that his or her residential address has not changed or to file a change of address and to affirm that the reasons contained in the original petition are still accurate prior to receiving a ballot. A change of address within an election authority's jurisdiction shall not require that the voter file a new petition. Any voter who no longer qualifies pursuant to this subsection to have his or her residential address as a closed record shall notify the circuit court. Upon such notification, the circuit court shall void the order closing the residential address and so notify the election authority.

(L. 1977 H.B. 101 § 7.070, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1471, et al., A.L. 1988 H.B. 933, et al., A.L. 1993 S.B. 88, A.L. 1994 S.B. 635, A.L. 1996 H.B. 1557 & 1489, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511)



Section 115.158 Missouri voter registration system authorized, functions--system maintenance performed--security measures implemented--verification of information--use of system for election results--information not to be used for commercial purposes, penalty--advisory committee established, duties--rulemaking authority.

Missouri voter registration system authorized, functions--system maintenance performed--security measures implemented--verification of information--use of system for election results--information not to be used for commercial purposes, penalty--advisory committee established, duties--rulemaking authority.

115.158. 1. The secretary of state shall implement a centralized, interactive computerized statewide voter registration list. This computerized list shall be known as the "Missouri Voter Registration System". The system shall be implemented by January 1, 2004, unless a waiver is obtained pursuant to the Help America Vote Act of 2002. If a waiver is obtained, the system shall be implemented by January 1, 2006. The system shall be maintained and administered by the secretary of state and contain the name and registration information of every legally registered voter in Missouri. In addition, the system shall:

(1) Assign a unique identifier to each legally registered voter in Missouri;

(2) Serve as the single system for storing and managing the official list of registered voters throughout Missouri;

(3) Be coordinated with other agency databases in Missouri;

(4) Allow any election official in Missouri, including local election authorities, immediate electronic access to the information contained in the system;

(5) Allow all voter registration information obtained by any local election official in Missouri to be electronically entered into the system on an expedited basis at the time the information is provided to the local official. The secretary of state, as the chief state election official, shall provide such support as may be required so that local election officials are able to enter the registration information; and

(6) Serve as the official voter registration list for the conduct of all elections in Missouri.

2. The secretary of state and local election authorities shall perform system maintenance on a regular basis, which shall include:

(1) Removing names in accordance with the provisions and procedures of the National Voter Registration Act of 1993 and coordinating system maintenance activities with state agency records on death and felony status;

(2) Requiring the name of each registered voter to appear in the system;

(3) Removing only voters who are not registered or who are not eligible to vote; and

(4) Eliminating duplicate names from the system.

3. The secretary of state shall provide adequate technological security measures to prevent the unauthorized access to the system established pursuant to this section.

4. The secretary of state shall develop procedures to ensure that voter registration records within the system are accurate and updated regularly. At a minimum, the procedures shall include:

(1) A system of file maintenance that makes a reasonable effort to remove registrants who are ineligible to vote. Consistent with the National Voter Registration Act of 1993, registrants who have not responded to a notice and who have not voted in two consecutive general elections for federal office shall be removed from the official list of eligible voters, except that no registrant may be removed solely by reason of a failure to vote; and

(2) Safeguards to ensure that eligible voters are not removed in error.

5. Voter registration information shall be verified in accordance with the Help America Vote Act of 2002.

(1) Except as provided in subdivision (2) of this subsection, an application for voter registration may not be accepted or processed unless the application includes:

(a) In the case of an applicant who has been issued a current and valid driver's license, the applicant's driver's license number; or

(b) In the case of any other applicant, other than an applicant to whom subdivision (2) applies, the last four digits of the applicant's Social Security number.

(2) If an applicant for voter registration has not been issued a current and valid driver's license or a Social Security number, the applicant shall be assigned a number which will serve to identify the applicant for voter registration purposes. The number assigned under this subdivision shall be used as the unique identifying number within the system.

(3) The secretary of state and the director of the department of revenue shall enter into an agreement to match information in the database of the voter registration system with information in the database of the motor vehicle system to enable the secretary to verify the accuracy of information provided on applications for voter registration.

(4) The director of the department of revenue shall enter into an agreement with the commissioner of Social Security and comply with the Help America Vote Act of 2002.

6. In addition to using the system for voter registration, the election authorities and secretary of state may use the system for the collection and dissemination of election results and other pertinent information. Any information contained in any state or local voter registration system, limited to the master voter registration list or any other list generated from the information, subject to chapter 610, shall not be used for commercial purposes; provided, however, that the information may be used for elections, for candidates, or for ballot measures, furnished at a reasonable fee. Violation of this section shall be a class B misdemeanor. For purposes of this section, "commercial purposes" means the use of a public record for the purpose of sale or resale or for the purpose of producing a document containing all or part of the copy, printout, or photograph for sale or the obtaining of names and addresses from public records for the purpose of solicitation or the sale of names and addresses to another for the purpose of solicitation or for any purpose in which the purchaser can reasonably anticipate the receipt of monetary gain from the direct or indirect use of the public record.

7. The secretary of state shall establish an advisory committee to assist in the establishment and maintenance of the Missouri voter registration system.

8. The secretary of state may promulgate rules to execute this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

9. Election authorities and any agency required under the National Voter Registration Act of 1993 to accept voter registration applications shall forward registration and other data in a manner prescribed by the secretary of state to assist with administering and maintaining the Missouri voter registration system in accordance with the Help America Vote Act of 2002.

(L. 1994 S.B. 635, A.L. 1996 H.B. 1557 & 1489, A.L. 1999 H.B. 676, A.L. 2003 H.B. 511)



Section 115.159 Registration by mail--delivery of absentee ballots, when--provisional ballot by mail permitted, when.

Registration by mail--delivery of absentee ballots, when--provisional ballot by mail permitted, when.

115.159. 1. Any person who is qualified to register in Missouri shall, upon application, be entitled to register by mail. Upon request, application forms shall be furnished by the election authority or the secretary of state.

2. Notwithstanding any provision of law to the contrary, the election authority shall not deliver any absentee ballot to any person who registers to vote by mail until after such person has:

(1) Voted, in person, after presentation of a proper form of identification set out in section 115.427, for the first time following registration; or

(2) Provided a copy of identification set out in section 115.427 to the election authority.

This subsection shall not apply to those persons identified in section 115.283 who are exempted from obtaining a notary seal or signature on their absentee ballots. An individual who has registered to vote by mail but who does not meet the requirements of this subsection may cast a provisional ballot by mail. Such ballot shall not be counted pursuant to this chapter, and the individual shall be notified of the reason for not counting the ballot.

3. Subsection 2 of this section shall not apply in the case of a person:

(1) Who registers to vote by mail pursuant to Section 6 of the National Voter Registration Act of 1993 and submits a copy of a current and valid photo identification as part of such registration;

(2) Who registers to vote by mail pursuant to Section 6 of the National Voter Registration Act of 1993 and:

(a) Submits with such registration either a driver's license number, or at least the last four digits of the individual's Social Security number; and

(b) With respect to whom the secretary of state matches the information submitted pursuant to paragraph (a) of this subdivision with an existing state identification record bearing the same number, name, and date of birth as provided in such registration;

(3) Who is:

(a) A covered voter defined in section 115.902;

(b) Provided the right to vote otherwise than in person pursuant to Section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act; or

(c) Entitled to vote otherwise than in person pursuant to any other federal law.

(L. 1977 H.B. 101 § 7.075, A.L. 1993 H.B. 551 & 552, A.L. 1994 H.B. 1411, A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511, A.L. 2006 S.B. 1014 & 730, A.L. 2013 S.B. 116)

*Effective 7-01-14

Registration by mail--delivery of absentee ballots, when--provisional ballot by mail permitted, when.

115.159. 1. Any person who is qualified to register in Missouri shall, upon application, be entitled to register by mail. Upon request, application forms shall be furnished by the election authority or the secretary of state.

2. Notwithstanding any provision of law to the contrary, the election authority shall not deliver any absentee ballot to any person who registers to vote by mail until after such person has:

(1) Voted, in person, after presentation of a proper form of identification set out in section 115.427, for the first time following registration; or

(2) Provided a copy of identification set out in section 115.427 to the election authority.

This subsection shall not apply to those persons identified in section 115.283 who are exempted from obtaining a notary seal or signature on their absentee ballots. An individual who has registered to vote by mail but who does not meet the requirements of this subsection may cast a provisional ballot by mail. Such ballot shall not be counted pursuant to this chapter, and the individual shall be notified of the reason for not counting the ballot.

3. Subsection 2 of this section shall not apply in the case of a person:

(1) Who registers to vote by mail pursuant to Section 6 of the National Voter Registration Act of 1993 and submits a copy of a current and valid photo identification as part of such registration;

(2) Who registers to vote by mail pursuant to Section 6 of the National Voter Registration Act of 1993 and:

(a) Submits with such registration either a driver's license number, or at least the last four digits of the individual's Social Security number; and

(b) With respect to whom the secretary of state matches the information submitted pursuant to paragraph (a) of this subdivision with an existing state identification record bearing the same number, name, and date of birth as provided in such registration;

(3) Who is:

(a) Entitled to vote by absentee ballot pursuant to the Uniformed and Overseas Citizens Absentee Voting Act;

(b) Provided the right to vote otherwise than in person pursuant to Section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act; or

(c) Entitled to vote otherwise than in person pursuant to any other federal law.

(L. 1977 H.B. 101 § 7.075, A.L. 1993 H.B. 551 & 552, A.L. 1994 H.B. 1411, A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511, A.L. 2006 S.B. 1014 & 730)

*This section was amended by S.B. 116, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 115.160 Driver's license applicants to receive voter registration application, contents--rules--forwarding of application to election authority, when--documentation required.

Driver's license applicants to receive voter registration application, contents--rules--forwarding of application to election authority, when--documentation required.

115.160. 1. All Missouri driver's license applicants shall receive a voter registration application form as a simultaneous part of the application for a driver's license, renewal of driver's license, change of address, duplicate request and a nondriver's license.

2. If a single application form is used, the voter registration application portion of any application described in subsection 1 of this section may not require any information that duplicates information required in the driver's license portion of the form, except a second signature or other information required by law.

3. After conferring with the secretary of state as the chief state election official responsible for overseeing of the voter registration process, the director of revenue shall adopt rules and regulations pertaining to the format of the voter registration application used by the department.

4. No information relating to the failure of an applicant for a driver's license or nondriver's license to sign a voter registration application may be used for any purpose other than voter registration.

5. Any voter registration application received pursuant to the provisions of this section shall be forwarded to the election authority located within that county or any city not within a county, or if there is more than one election authority within the county, then to the election authority located nearest to the location where the driver's license application was received. The election authority receiving the application forms shall review the applications and forward any applications pertaining to a different election authority to that election authority.

6. A completed voter registration application accepted in the driver's licensing process shall be transmitted to the election authority described in subsection 5 of this section not later than five business days after the form is completed by the applicant.

7. Any person registering to vote when applying for or renewing a Missouri driver's license shall submit with the application form a copy of a birth certificate, a Native American tribal document, or other proof of United States citizenship, a valid Missouri driver's license, or other form of personal identification.

(L. 1994 H.B. 1411, A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2005 H.B. 353)



Section 115.161 Registration of persons unable to write.

Registration of persons unable to write.

115.161. If any person applying to register in person pursuant to this subchapter is unable to write, the election official shall fill in the registration cards, and the applicant shall sign by mark, witnessed by the election official. The election official shall note the applicant's height in feet and inches, weight, color of eyes and other distinguishing features under the title "Remarks" on the registration cards.

(L. 1977 H.B. 101 § 7.080, A.L. 1994 H.B. 1411)

Effective 1-1-95



Section 115.162 Secretary of state to provide voter registration applications at certain public offices--duties of voter registration agency--declination of registration.

Secretary of state to provide voter registration applications at certain public offices--duties of voter registration agency--declination of registration.

115.162. 1. A voter registration application shall be provided by the secretary of state in all offices of the state that provide public assistance, all offices that provide state-funded programs primarily engaged in providing services to persons with disabilities, and other offices as directed by the governor. In addition all Armed Forces recruitment offices shall be considered a voter registration agency.

2. At each voter registration agency, the following services shall be made available:

(1) Assistance to applicants in completing voter registration application forms, unless the applicant refuses such assistance;

(2) Acceptance of completed voter registration application forms for transmittal to the election authority located in the same county or any city not within a county, or if there is more than one election authority within the county, to the election authority nearest to the office of the agency. The election authority receiving the application forms shall review the applications and forward any applications pertaining to a different election authority to that election authority;

(3) Voter registration sites shall transmit voter registration application forms to the appropriate election authority not later than five business days after the form is completed by the applicant;

(4) If a voter registration agency provides services to a person with a disability at the person's home, the agency shall provide the services provided in this section at the person's home.

3. An applicant declining to register in any agency shall be noted in a declination section incorporated into the voter registration form used by the agency. No information relating to a declination to register to vote in connection with an application made at a voter registration agency may be used for any purpose other than voter registration.

(L. 1994 H.B. 1411, A.L. 2002 S.B. 675)



Section 115.163 Precinct register required--voter identification cards, procedures and uses--list of registered voters available, fee.

Precinct register required--voter identification cards, procedures and uses--list of registered voters available, fee.

115.163. 1. Each election authority shall use the Missouri voter registration system established by section 115.158 to prepare a list of legally registered voters for each precinct. The list shall be arranged alphabetically or by street address as the election authority determines and shall be known as the precinct register. The precinct registers shall be kept by the election authority in a secure place, except when given to election judges for use at an election. Except as provided in subsection 2 of section 115.157, all registration records shall be open to inspection by the public at all reasonable times.

2. A new precinct register shall be prepared by the election authority prior to each election.

3. The election authority shall send to each voter, except those who registered by mail and have not voted, a voter identification card no later than ninety days prior to the date of a primary or general election for federal office, unless the voter has received such a card during the preceding six months. The election authority shall send to each voter who registered by mail and has not voted the verification notice required under section 115.155 no later than ninety days prior to the date of a primary or general election for federal office. The voter identification card shall contain the voter's name, address, and precinct. The card also shall inform the voter of the personal identification requirement in section 115.427 and may also contain other voting information at the discretion of the election authority. The voter identification card shall be sent to a voter, except those who registered by mail and have not voted, after a new registration or a change of address. If any voter, except those who registered by mail and have not voted, shall lose his voter identification card, he may request a new one from the election authority. The voter identification card authorized pursuant to this section may be used as a canvass of voters in lieu of the provisions set out in sections 115.179 to 115.193. Except as provided in subsection 2 of section 115.157, anyone, upon request and payment of a reasonable fee, may obtain a printout, list and/or computer tape of those newly registered voters or voters deleted from the voting rolls, since the last canvass or updating of the rolls. The election authority may authorize the use of the postal service contractors under the federal National Change of Address program to identify those voters whose address is not correct on the voter registration records. The election authority shall not be required to mail a voter registration card to those voters whose addresses are incorrect. Confirmation notices to such voters required by section 115.193 shall be sent to the corrected address provided by the National Change of Address program.

(L. 1977 H.B. 101 § 7.085, A.L. 1983 S.B. 234, A.L. 1985 H.B. 620, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2006 S.B. 1014 & 730, A.L. 2009 H.B. 709)



Section 115.165 Transfer of registration, how, when--procedure.

Transfer of registration, how, when--procedure.

115.165. 1. If the voter files a change of address application in person at the office of the election authority, at the polling place, or pursuant to section 115.159, 115.160, 115.162 or 115.193, or otherwise provides signed written notice of the move, including notice by facsimile transmission, an election authority may change the address on a voter registration record for a voter who moves within the election authority's jurisdiction after comparing and verifying the signature. Before changing the address on a voter record, the election authority shall be satisfied that the record is that of the person providing the change of address information.

2. A registered voter who has changed his or her residence within an election authority's jurisdiction and has not been removed from the list of registered voters pursuant to this chapter shall be permitted to file a change of address with the election authority or before an election judge at a polling place and vote at a central polling place or at the polling place that serves his or her new address upon written or oral affirmation by the voter of the new address.

3. If the applicant for registration was last registered in another jurisdiction within this state or another state, the election authority shall send notice of the registration to the election authority where the applicant was previously registered. The election authority sending the notice shall provide identifying information to assist the election authority receiving the notice to determine whether the person named was previously registered in such jurisdiction and whether, based on the identifying information provided, the application can be removed from the voting record in the former jurisdiction.

4. Upon receipt of a notice from another election authority that a voter has registered in another jurisdiction in this state or another state, the election authority shall determine whether sufficient information is provided in the notice to identify the person named in such notice as previously registered in the election authority's jurisdiction and presently removable from the voting records in the election authority's jurisdiction. Every election authority is authorized to examine the information provided in a notice of duplicate registration provided by the Missouri voter registration system authorized pursuant to section 115.158 to determine if a voter in one election authority's voter registration records has subsequently registered in another jurisdiction. If, after reviewing the information provided, the election authority is satisfied that the person identified in the notice is listed as a registered voter in the election authority's jurisdiction but has subsequently registered in another jurisdiction, the election authority may remove the person's registration from the list of registered voters.

(L. 1977 H.B. 101 § 7.090, A.L. 1983 S.B. 234, A.L. 1985 H.B. 620, A.L. 1986 S.B. 709 merged with H.B. 1471, et al., A.L. 1988 H.B. 933, et al., A.L. 1993 S.B. 31, A.L. 1994 H.B. 1411, A.L. 1997 S.B. 132, A.L. 2003 H.B. 511)



Section 115.167 Change of name of registered voter, procedure for.

Change of name of registered voter, procedure for.

115.167. If a registered voter obtains a lawful name change, including a change because of marriage, the voter shall notify the election authority of such change and the election authority shall, upon notification, enter the change on the voter's registration cards. After filling in the voter's new name and transferring other necessary information from the voter's previous registration cards to a new set of cards, the election authority may send new cards to the voter for signature or may require the voter to sign new cards at the polls. If the election authority does require the voter to sign new cards, the new cards shall become the voter's official registration cards. A registered voter who obtains a lawful name change may, after notifying the election judges of the name change, vote at one election under the previous name. The election judges shall notify the election authority of the voter's name change and the election authority shall enter the change on the voter's registration cards as provided for in this section.

(L. 1977 H.B. 101 § 7.105, A.L. 1983 S.B. 234, A.L. 1988 H.B. 933, et al., A.L. 1993 S.B. 31)



Section 115.169 Register delivered to polls, when.

Register delivered to polls, when.

115.169. Before the time fixed by law for the opening of the polls on election day, the election authority shall deliver the proper precinct registers to each polling place and shall make a record of the delivery.

(L. 1977 H.B. 101 § 7.110)

Effective 1-1-78



Section 115.171 Error in precinct record, corrected when.

Error in precinct record, corrected when.

115.171. If the election authority learns on election day that a registration record has been placed in the wrong precinct register, the election authority shall immediately have the error corrected.

(L. 1977 H.B. 101 § 7.115, A.L. 1983 S.B. 234)



Section 115.173 Applications and affidavits, where stored.

Applications and affidavits, where stored.

115.173. All applications and affidavits required by this chapter shall be preserved in the office of the election authority.

(L. 1977 H.B. 101 § 7.120, A.L. 1994 H.B. 1411)

Effective 1-1-95



Section 115.175 Class one election offense defined.

Class one election offense defined.

115.175. Any person who knowingly or willfully gives any false information for the purpose of establishing his eligibility to register to vote or who conspires with another person for the purpose of encouraging his false registration or illegal vote, or who pays or offers to pay, accepts or offers to accept payment for registering to vote or for voting, or who otherwise willfully and fraudulently furnishes false information to a registration official for the purpose of causing a false or fictitious registration, or who registers to vote with the intention of voting more than once in the same election shall be guilty of a class one election offense.

(L. 1977 H.B. 101 § 7.125)

Effective 1-1-78



Section 115.177 Registrations in effect January 1, 1978, to remain valid, exception.

Registrations in effect January 1, 1978, to remain valid, exception.

115.177. Nothing in this subchapter shall be construed in any way as interfering with or discontinuing any person's valid registration which is in effect on January 1, 1978, until such time as the person is required to transfer his registration or to reregister under the provisions of sections 115.001 to 115.641 and section 51.460.

(L. 1977 H.B. 101 § 7.180, A.L. 2010 H.B. 1965)



Section 115.179 Registration records to be canvassed, when.

Registration records to be canvassed, when.

115.179. 1. The election authority shall have the registration records of all precincts in its jurisdiction canvassed every two years in accordance with subsection 3 of section 115.163 and that it be completed no later than ninety days prior to the date of a primary or general election for federal office. The election authority may utilize postal service contractors under the federal National Change of Address program to canvass the records.

2. In each jurisdiction without a board of election commissioners, the county clerk shall have the registration records of all precincts in its jurisdiction canvassed every two years in accordance with subsection 3 of section 115.163 and that it be completed no later than ninety days prior to the date of a primary or general election for federal office.

(L. 1977 H.B. 101 § 7.300, A.L. 1979 S.B. 275, A.L. 1994 H.B. 1411, A.L. 2002 S.B. 675)



Section 115.181 Canvass, how conducted.

Canvass, how conducted.

115.181. 1. In its discretion, the election authority may order all or any part of a canvass to be made house-to-house, through the United States Postal Service, or by both methods.

2. At the discretion of the election authority, the canvass may be made by including only those voters who did not vote at the last general election and those voters who registered since the last general election.

(L. 1977 H.B. 101 § 7.305, A.L. 1985 H.B. 620)



Section 115.183 Verification list defined.

Verification list defined.

115.183. As used in this subchapter, the term "verification list" shall mean a list prepared under the supervision of the election authority which contains the name and address of each registered voter within a precinct.

(L. 1977 H.B. 101 § 7.310)

Effective 1-1-78



Section 115.185 Canvassers, how selected--voter not at address, procedure followed--police protection, when.

Canvassers, how selected--voter not at address, procedure followed--police protection, when.

115.185. 1. Immediately before a house-to-house canvass, the election authority shall prepare two verification lists for each precinct to be canvassed.

2. For each precinct to be canvassed, the election authority shall appoint two registered voters from its jurisdiction, one from each major political party, to serve as canvassers of the precinct. The two canvassers, each having one of the verification lists, shall together call at each dwelling place in the precinct which is shown on the verification lists.

3. If the canvassers find that any registered voter does not live at the address shown on the verification lists, they shall immediately notify the election authority.

4. Whenever it deems necessary, the election authority may request that police protection be furnished canvassers while they perform their official duties. Such protection shall be promptly furnished by the appropriate authorities.

(L. 1977 H.B. 101 § 7.315, A.L. 1994 H.B. 1411)

Effective 1-1-95



Section 115.187 Canvassers report to election authority--notice, form.

Canvassers report to election authority--notice, form.

115.187. Immediately after calling at all dwelling places shown on the verification lists, the house-to-house canvassers shall report with the verification lists to the office of the election authority. The election authority shall as soon as possible prepare and mail a notice to each person who was not found to reside at the address shown on the verification lists. The election authority shall send notice by postage prepaid and preaddressed return card, sent by forwardable mail, on which the registered voter may state his or her current address together with a notice as prescribed by section 115.193.

(L. 1977 H.B. 101 § 7.320, A.L. 1994 H.B. 1411)

Effective 1-1-95



Section 115.189 Information supplied by postal service in lieu of house-to-house canvass.

Information supplied by postal service in lieu of house-to-house canvass.

115.189. In lieu of a house-to-house canvass or postal service canvass, the election authority may establish a program by which change of address information is supplied by the postal service.

(L. 1977 H.B. 101 § 7.325, A.L. 1994 H.B. 1411)

Effective 1-1-95



Section 115.191 Investigative authorization of election authority.

Investigative authorization of election authority.

115.191. The election authority may investigate the residence or other qualifications of any voter at any time it deems necessary. The election authority shall investigate material affecting any voter's qualifications brought to its attention from any source, and such investigations shall be conducted in the manner it directs. The election authority may defer investigation of material brought to its attention within ten days of an election until after the election if it determines time does not permit an earlier investigation.

(L. 1977 H.B. 101 § 7.330)

Effective 1-1-78



Section 115.193 Name stricken from register, conditions--notice, method, contents--improper removal from records, may be permitted to vote--inactive voter designation.

Name stricken from register, conditions--notice, method, contents--improper removal from records, may be permitted to vote--inactive voter designation.

115.193. 1. Upon completion of a canvass as provided for in this chapter, a registered voter's name shall not be removed from the list of registered voters on the ground that the voter has changed residence unless: (1) The voter confirms in writing that the voter has changed residence to a place outside the election authority's jurisdiction in which the voter is registered; or

(2) The voter fails to respond to a notice described in this section and has not voted in an election during the period beginning on the date of the notice and ending on the day after the date of the second general election that occurs after the date of the notice.

2. The notice referred to in subsection 1, subdivision (2) of this section shall contain a postage prepaid and preaddressed return card, sent by forwardable mail, on which the voter may state the voter's current address.

3. The notice shall also contain the following statements:

"(1) Any voter who has not changed his or her residence, or has changed residence but remained in the same election authority's jurisdiction, shall return the card not later than the fourth Wednesday prior to the next election. If the card is not returned by this date, oral or written affirmation of the voter's address may be required at the polling place before the voter will be permitted to vote in an election during the period beginning on the date of the notice and ending on the day after the date of the second general election that occurs after the date of the notice. Any voter who does not vote in an election during that period, will have his or her name removed from the list of eligible voters;"

"(2) For additional information on registering to vote, contact the election authority located in the county of your current residence. If you reside in the city of St. Louis, contact the St. Louis City election board."

4. If the election authority believes that the name of any voter was improperly removed from the registration records, it may, by telephone or in writing on election day, authorize election judges to permit the voter to vote. The voter may be required to execute an affidavit of qualification on a form prescribed by the election authority before being permitted to vote.

5. An election authority may designate any voter as an inactive voter if the election authority receives from the United States Postal Service notification that the voter no longer resides at the address last known to the election authority and no forwarding address is available, or the voter fails to respond to the notice authorized in subdivision (2) of subsection 1 of this section within thirty days after the election authority sends such notice. Such voter may be designated as an inactive voter only until:

(1) The voter returns such notice to the election authority;

(2) The voter provides the election authority with his or her new address pursuant to the provisions of this chapter;

(3) The voter provides a written affirmation that the voter has not changed residence; or

(4) The election authority receives sufficient information to remove the voter from the list of registered voters pursuant to this section or section 115.165, or return the voter to the active list of registered voters in the jurisdiction.

6. An election authority may exclude inactive voters to determine only:

(1) The number of ballots to be printed pursuant to section 115.247;

(2) The proportional costs of elections; or

(3) Mailing information to registered voters.

(L. 1977 H.B. 101 § 7.335, A.L. 1982 S.B. 526, A.L. 1994 H.B. 1411, A.L. 1997 S.B. 132)



Section 115.195 Death, felony, and misdemeanor convictions, persons adjudged incapacitated--records, when obtained.

Death, felony, and misdemeanor convictions, persons adjudged incapacitated--records, when obtained.

115.195. 1. At least once each month, the state or local registrar of vital statistics shall provide to the election authority a list of the name and address, if known, of each person over eighteen years of age in its jurisdiction whose death has been reported to him or her and provide a copy of the list of any death reported in the state to the secretary of state. The secretary of state shall notify the election authority of the jurisdiction in which the deceased resided of the information received pursuant to this subsection.

2. At least once each month, the clerk of the circuit court of each county and city not within a county shall provide to the election authority a list of the name and address, if known, of each person over eighteen years of age in the court's jurisdiction who has been convicted of any felony, or of a misdemeanor connected with the right of suffrage. A copy of the list shall also be submitted to the secretary of state. The secretary of state shall notify the election authority of the jurisdiction in which an offender resides of the information received pursuant to this subsection.

3. At least once each month, the clerk of the probate division of the circuit court of each county and city not within a county shall provide to the election authority a list of the name and address, if known, of each person over eighteen years of age in the court's jurisdiction who has been adjudged incapacitated and has not been restored to capacity. A copy of the list shall also be submitted to the secretary of state. The secretary of state shall notify the election authority of the jurisdiction in which such person resides of the information received pursuant to this subsection.

4. All state and local registrars and all clerks of probate divisions of the circuit courts and circuit courts shall provide the information specified in this section, without charge, to the election authority or the secretary of state.

(L. 1977 H.B. 101 § 7.340, A.L. 1983 S.B. 44 & 45, A.L. 1993 S.B. 31, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675)



Section 115.197 Governor to furnish list of persons pardoned.

Governor to furnish list of persons pardoned.

115.197. Not later than October tenth each year, the governor of this state shall provide to each election authority in the state, without charge, the name and address, if known, of each person pardoned by him during the preceding calendar year.

(L. 1977 H.B. 101 § 7.345)

Effective 1-1-78



Section 115.199 Deceased and incompetents removed from register, when--persons convicted and pardoned, how handled.

Deceased and incompetents removed from register, when--persons convicted and pardoned, how handled.

115.199. Each election authority shall remove from its registration records the names of voters reported dead or adjudged incapacitated and shall determine the voting qualifications of those reported convicted or pardoned.

(L. 1977 H.B. 101 § 7.350, A.L. 1999 H.B. 676)



Section 115.203 Prohibitions and requirements governing voter registration applications--penalty.

Prohibitions and requirements governing voter registration applications--penalty.

115.203. 1. No person shall pay or otherwise compensate any other person for registering voters based on the number of:

(1) Voters registered by the other person;

(2) Voter registration applications collected by the other person; or

(3) Voter registration applications submitted to election officials by the other person.

2. No person shall receive or accept payment or any other compensation from any other person for registering voters based on the number of:

(1) Voters registered by the person receiving or accepting payment or other compensation;

(2) Voter registration applications collected by the person receiving or accepting payment or other compensation;

(3) Voter registration applications submitted to election officials by the person receiving or accepting payment or other compensation.

3. No person who agrees or offers to submit a voter registration application for another person shall knowingly destroy, deface, or conceal such voter registration application.

4. Any person who accepts or receives a voter registration application from another person and agrees or offers to submit such application to the election authority for the registrant shall deliver the application to the election authority within seven days of accepting or receiving the application.

5. A violation of this section is a class four election offense.

(L. 2006 S.B. 1014 & 730)



Section 115.205 Voter registration solicitors, registration--required information--oath--penalty, acceptance of applications.

Voter registration solicitors, registration--required information--oath--penalty, acceptance of applications.

115.205. 1. Any person who is paid or otherwise compensated for soliciting more than ten voter registration applications, other than a governmental entity or a person who is paid or compensated by a governmental entity for such solicitation, shall be registered with the secretary of state as a voter registration solicitor. A voter registration solicitor shall register for every election cycle that begins on the day after the general election and ends on the day of the general election two years later. A voter registration solicitor shall be at least eighteen years of age and shall be a registered voter in the state of Missouri.

2. Each voter registration solicitor shall provide the following information in writing to the secretary of state's office:

(1) The name of the voter registration solicitor;

(2) The residential address, including street number, city, state, and zip code;

(3) The mailing address, if different from the residential address;

(4) Whether the voter registration solicitor expects to be paid for soliciting voter registrations;

(5) If the voter registration solicitor expects to be paid, the identity of the payor; or

(6) The signature of the voter registration solicitor.

3. The solicitor information required in subsection 2 of this section shall be submitted to the secretary of state's office with the following oath and affirmation:

"I HEREBY SWEAR OR AFFIRM UNDER PENALTY OF PERJURY THAT ALL STATEMENTS MADE BY ME ARE TRUE AND CORRECT.".

4. Any voter registration solicitor who knowingly fails to register with the secretary of state is guilty of a class three election offense. Voter registration applications shall be accepted by the election authority if such applications are otherwise valid, even if the voter registration solicitor who procured the applications fails to register with or submits false information to the secretary of state.

(L. 2006 S.B. 1014 & 730)



Section 115.219 Complaints of certain elections violations--procedure, contents--copy of complaint--consolidation of complaints--investigation and hearing--report--contents of report--remedy.

Complaints of certain elections violations--procedure, contents--copy of complaint--consolidation of complaints--investigation and hearing--report--contents of report--remedy.

115.219. 1. Any person who believes a violation of any provision of Title III of the Help America Vote Act of 2002 (HAVA), 42 U.S.C. Sections 15481 to 15485, as amended, has occurred, is occurring, or is about to occur may file a complaint with the elections division of the secretary of state's office.

2. Any complaint filed under this section shall:

(1) Be in writing, signed, and sworn to before a notary public commissioned by the state of Missouri;

(2) Be filed within thirty days of the certification of the election in which the violation is alleged to have occurred and state the following:

(a) The name and mailing address of the person or persons alleged to have committed the violation of Title III of HAVA described in the complaint;

(b) A description of the act or acts that the person filing the complaint believes is a violation of Title III of HAVA; and

(c) The nature of the injury suffered or about to be suffered by the person filing the complaint.

3. The elections division shall promptly provide a copy of the complaint by certified mail to:

(1) All persons identified in the complaint as possible violators of Title III of HAVA; and

(2) The election authority in whose jurisdiction the violation is alleged to have occurred or is about to occur.

4. The elections division may consolidate complaints filed under this section.

5. Upon the proper filing of a complaint under this section, the secretary of state shall appoint a presiding officer who shall conduct an investigation of the complaint.

6. At the request of the person filing the complaint or if the presiding officer believes that the circumstances so dictate, the presiding officer shall conduct a hearing on the complaint and prepare a record on the hearing, such hearing to be conducted within ten days of the request of the person filing the complaint.

7. Upon completion of the investigation, the presiding officer shall submit the results to the elections division, which shall then issue a written report. The elections division shall provide a copy of the report by certified mail to:

(1) The person who filed the complaint;

(2) The person or persons alleged to have committed the violation; and

(3) The election authority in whose jurisdiction the violation is alleged to have occurred.

8. The report described in subsection 7 of this section shall:

(1) Indicate the date when the complaint was received by the elections division;

(2) Contain findings of fact regarding the alleged violation and state whether a violation of Title III of HAVA has occurred;

(3) State what steps, if any, the person or persons alleged to have committed a violation have taken to correct or prevent any recurrence;

(4) Suggest any additional measures that could be taken to correct the violation;

(5) Indicate the date a violation was corrected or is expected to be corrected;

(6) Provide any additional information or recommendations useful in resolving the complaint.

9. If the elections division determines that there is a violation of Title III of HAVA, the elections division shall determine and provide the appropriate remedy, as authorized by law to do so. If the elections division determines that it is not authorized by law to provide an appropriate remedy, the elections division shall, if possible, refer the matter to the appropriate agency or office that has jurisdiction.

(L. 2006 S.B. 1014 & 730)



Section 115.221 Voting records to be inspected annually.

Voting records to be inspected annually.

115.221. At least once each year, each election authority shall have the voting records inspected and may investigate the qualifications of any person who has not voted or transferred his registration within the four preceding calendar years.

(L. 1977 H.B. 101 § 7.355)

Effective 1-1-78



Section 115.225 Automated equipment to be approved by secretary of state--standards to be met--rules, promulgation, procedure.

Automated equipment to be approved by secretary of state--standards to be met--rules, promulgation, procedure.

115.225. 1. Before use by election authorities in this state, the secretary of state shall approve the marking devices and the automatic tabulating equipment used in electronic voting systems and may promulgate rules and regulations to implement the intent of sections 115.225 to 115.235.

2. No electronic voting system shall be approved unless it:

(1) Permits voting in absolute secrecy;

(2) Permits each voter to vote for as many candidates for each office as a voter is lawfully entitled to vote for;

(3) Permits each voter to vote for or against as many questions as a voter is lawfully entitled to vote on, and no more;

(4) Provides facilities for each voter to cast as many write-in votes for each office as a voter is lawfully entitled to cast;

(5) Permits each voter in a primary election to vote for the candidates of only one party announced by the voter in advance;

(6) Permits each voter at a presidential election to vote by use of a single punch or mark for the candidates of one party or group of petitioners for president, vice president and their presidential electors;

(7) Accurately counts all proper votes cast for each candidate and for and against each question;

(8) Is set to reject all votes, except write-in votes, for any office and on any question when the number of votes exceeds the number a voter is lawfully entitled to cast;

(9) Permits each voter, while voting, to clearly see the ballot label;

(10) Has been tested and is certified by an independent authority that meets the voting system standards developed by the Federal Election Commission or its successor agency. The provisions of this subdivision shall not be required for any system purchased prior to August 28, 2002.

3. The secretary of state shall promulgate rules and regulations to allow the use of a computerized voting system. The procedures shall provide for the use of a computerized voting system with the ability to provide a paper audit trail. Notwithstanding any provisions of this chapter to the contrary, such a system may allow for the storage of processed ballot materials in an electronic form.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1977 H.B. 101 § 8.005, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2002 S.B. 675, A.L. 2006 S.B. 1014 & 730)



Section 115.227 Consistent provisions of general law to apply to electronic voting systems.

Consistent provisions of general law to apply to electronic voting systems.

115.227. All provisions of law not inconsistent with sections 8.001 to 8.040* shall apply with full force and effect to elections in each jurisdiction using an electronic voting system.

(L. 1977 H.B. 101 § 8.010)

Effective 1-1-78

*"Sections 8.001 to 8.040" appear in original rolls. Neither section 8.001 nor 8.040 appears in the text of the act. The intervening sections which do appear have been renumbered and contain sections 115.225 to 115.235.



Section 115.229 Electronic voting system may be used, when.

Electronic voting system may be used, when.

115.229. 1. An electronic voting system may be used at any primary election if it has been approved by the secretary of state, complies with the provisions of section 115.225, and if the automatic tabulating equipment will reject each vote on which a voter has voted for candidates of more than one party.

2. An electronic voting system may be used at any other election if it has been approved by the secretary of state and complies with the provisions of section 115.225.

(L. 1977 H.B. 101 § 8.015, A.L. 1985 H.B. 620)



Section 115.230 Voter verification, electronic system or pad authorized.

Voter verification, electronic system or pad authorized.

115.230. Notwithstanding any other provision of law to the contrary, any election authority may use an electronic voter identification system or an electronic signature pad to verify a voter's address, registration status, and signature information at any polling place. Any such system or pad shall be able to read identifying information from an official Missouri driver's license or nondriver's license issued by the department of revenue, and shall be capable of allowing an election authority to manually enter the voter's information from a valid form of personal identification containing the voter's signature.

(L. 2011 H.B. 217)



Section 115.231 Electronic ballots, how arranged.

Electronic ballots, how arranged.

115.231. 1. In polling places using electronic voting systems, the ballot information, whether placed on the ballot card or on the marking device, may be arranged in vertical or horizontal rows, or on a number of separate pages. In any event, the name of each candidate, the candidate's party, the office for which he or she is a candidate and each question shall be indicated clearly on the ballot card or marking device.

2. Nothing in this subchapter shall be construed as prohibiting the use of a separate paper ballot for questions or for the presidential preference primary in any polling place using an electronic voting system.

3. Where electronic voting systems are used and when write-in votes are authorized by law, a write-in ballot, which may be in the form of a separate paper ballot, card or envelope shall be provided to permit each voter to write in the names of persons whose names do not appear on the ballot.

(L. 1977 H.B. 101 § 8.025, A.L. 1999 H.B. 676)



Section 115.233 Testing of automatic tabulating equipment, when done, procedure.

Testing of automatic tabulating equipment, when done, procedure.

115.233. Within fourteen days prior to an election at which an electronic voting system is to be used, the election authority shall have the automatic tabulating equipment tested to ascertain that the equipment is in compliance with the law and that it will correctly count the votes cast for all offices and on all questions. At least forty-eight hours prior to the test, notice of the time and place of the test shall be mailed to each independent and new party candidate and the chairman of the county committee of each established political party named on the ballot. The test shall be observed by at least two persons designated by the election authority, one from each major political party, and shall be open to representatives of the political parties, candidates, the news media and the public. The test shall be conducted by processing a preaudited group of ballots. If any error is detected, the cause shall be ascertained and corrected, and an errorless count shall be made before the tabulating equipment is approved.

(L. 1977 H.B. 101 § 8.030, A.L. 2002 S.B. 675)



Section 115.235 Preparation of marking devices required.

Preparation of marking devices required.

115.235. In jurisdictions where electronic voting systems are used, the election authority shall cause the marking devices to be put in order, set, adjusted and made ready for voting, before they are delivered to polling places on election day.

(L. 1977 H.B. 101 § 8.035)

Effective 1-1-78



Section 115.237 Ballots, contents of--form of--straight political party ticket voting prohibited--rulemaking authority.

Ballots, contents of--form of--straight political party ticket voting prohibited--rulemaking authority.

115.237. 1. Each ballot printed or designed for use with an electronic voting system for any election pursuant to this chapter shall contain all questions and the names of all offices and candidates certified or filed pursuant to this chapter and no other. As far as practicable, all questions and the names of all offices and candidates for which each voter is entitled to vote shall be printed on one page except for the ballot for political party committee persons in polling places not utilizing an electronic voting system which may be printed separately and in conformity with the requirements contained in this section. As far as practicable, ballots containing only questions and the names of nonpartisan offices and candidates shall be printed in accordance with the provisions of this section, except that the ballot information may be listed in vertical or horizontal rows. The names of candidates for each office shall be listed in the order in which they are filed.

2. Except as provided in subsection 5 of this section, each ballot shall have:

(1) Each party name printed in capital letters not less than eighteen point in size;

(2) The name of each office printed in capital letters not less than eight point in size;

(3) The name of each candidate printed in capital letters not less than ten point in size;

(4) A small square, the sides of which shall not be less than one-fourth inch in length, printed directly to the left of each candidate's name and on the same line as the candidate's name. When write-in votes are authorized and no candidate's name is to be printed under the name of an office in a party or nonpartisan column, under the name of the office in the column shall be printed a square. Directly to the right of the square shall be printed a horizontal line on which the voter may vote for a person whose name does not appear on the ballot. When more than one position is to be filled for an office, and the number of candidates' names under the office in a column is less than the number of positions to be filled, the number of squares and write-in lines printed in the column shall equal the difference between the number of candidates' names and the number of positions to be filled;

(5) The list of candidates of each party and all nonpartisan candidates placed in separate columns with a heavy vertical line between each list;

(6) A horizontal line extending across the ballot three-eighths of an inch below the last name or write-in line under each office in such a manner that the names of all candidates and all write-in lines for the same office appear between the same horizontal lines. If write-in votes are not authorized, the horizontal line shall extend across the ballot three-eighths of an inch below the name of the last candidate under each office;

(7) In a separate column or beneath a heavy horizontal line under all names and write-in lines, all questions;

(8) At least three-eighths of an inch below all other matter on the ballot, printed in ten-point Gothic type, the words "Instructions to Voters" followed by directions to the voter on marking the ballot as provided in section 115.439;

(9) Printed at the top on the face of the ballot the words "Official Ballot" followed by the date of the election and the statement "Instruction to Voters: Place an X in the square opposite the name of the person for whom you wish to vote.".

3. As nearly as practicable, each ballot shall be in substantially the following form:

OFFICIAL BALLOT DATE ........................

REPUBLICAN For President and Vice President ? ................... DEMOCRATIC For President and Vice President ? ................... THIRD PARTY For President and Vice President ? ................ INDEPENDENT For President and Vice President ? ................. For United States Senator ? ................... For United States Senator ? ................... ForUnited States Senator ? ................ For United States Senator? ................. For Governor ? ................... For Governor ? ................... For Governor ? ................ For Governor? ................. For Lieutenant Governor ? ................... For Lieutenant Governor ? ................... For Lieutenant Governor ? ................ For Lieutenant Governor? ................. For Secretary of State ? ................... For Secretary of State ? ................... For Secretary of State ? ................ For Secretary of State ? ................. For Treasurer ? ................... For Treasurer ? ................... For Treasurer ? ................ For Treasurer ? ................. For Attorney General ? ................... For Attorney General ? ................... For Attorney General ? ................ For Attorney General ? ................. For United States Representative ? ................... For United States Representative ? ................... For United States Representative ? ................ For United States Representative ? ................. For State Senator ? ................... For State Senator ? ................... For State Senator ? ................ For State Senator ? ................. For State Representative ? ................... For State Representative ? ................... For State Representative ? ................ For State Representative ? ................. For Circuit Judge ? ................... For Circuit Judge ? ................... For Circuit Judge ? ................ For Circuit Judge ? .................

4. No ballot printed or designed for use with an electronic voting system for any partisan election held under this chapter shall allow a person to vote a straight political party ticket. For purposes of this subsection, a "straight political party ticket" means voting for all of the candidates for elective office who are on the ballot representing a single political party by a single selection on the ballot.

5. The secretary of state shall promulgate rules that specify uniform standards for ballot layout for each electronic or computerized ballot counting system approved under the provisions of section 115.225 so that the ballot used with any counting system is, where possible, consistent with the intent of this section. Nothing in this section shall be construed to require the format specified in this section if it does not meet the requirements of the ballot counting system used by the election authority.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1977 H.B. 101 § 8.101, A.L. 1979 S.B. 275, A.L. 1982 S.B. 526, A.L. 2002 S.B. 675, A.L. 2006 S.B. 1014 & 730)



Section 115.239 Placement of party candidates on ballot, how determined.

Placement of party candidates on ballot, how determined.

115.239. 1. The party casting the highest number of votes for governor at the last gubernatorial election shall be placed in the first or left-hand column on the ballot. The party casting the next highest number of votes for the same office shall be placed in the next column to the right, and so on until all established parties have been placed. In order of the date their petitions were filed, new parties shall then be placed in columns to the right of the established party receiving the smallest vote for governor. If there is no more than one independent candidate for any office, all independent candidates shall be placed in one column to the right of the new party filing the latest petition. If there is more than one independent candidate for any office, the candidate filing the earliest petition shall be placed in the column to the right of the new party filing the latest petition. The independent candidate filing the next earliest petition shall be placed in the next column to the right, and so on until all independent candidates for the office have been placed.

2. The name of each candidate shall be placed in the appropriate column by the election authority.

(L. 1977 H.B. 101 § 8.105)

Effective 1-1-78



Section 115.243 President and vice president to be considered one candidate--ballot, how printed, contents of.

President and vice president to be considered one candidate--ballot, how printed, contents of.

115.243. 1. For the purposes of sections 115.001 to 115.641 and sections 51.450 and 51.460*, the candidates for president and vice president of the United States from any political party or group of petitioners shall be considered one candidate. The names of the candidates for president and vice president from each political party or group of petitioners shall be enclosed in a brace directly to the left of the names in the appropriate column on the official ballot. Directly to the left of each brace shall be printed one square, the sides of which are not less than one-fourth inch in length. The names of candidates for presidential electors shall not be printed on the ballot but shall be filed with the secretary of state in the manner provided in section 115.399.

2. A vote for any candidate for president and vice president shall be a vote for their electors.

3. When presidential and vice-presidential candidates are to be elected, the following instruction shall be printed on the official ballot: "A vote for candidates for President and Vice President is a vote for their electors."

(L. 1977 H.B. 101 § 8.115)

Effective 1-1-78

*Section 51.450 was repealed by S.B. 65, et al., 1987.



Section 115.245 Exact wording of the question certified by secretary of state to appear on ballot--all questions to require a "yes" or "no" response.

Exact wording of the question certified by secretary of state to appear on ballot--all questions to require a "yes" or "no" response.

115.245. 1. All questions printed on the official ballot shall be phrased in such a manner that the required response is a "YES" or a "NO". Immediately beside or below each question, a "YES" and a "NO" shall be printed, immediately followed by a square, the sides of which are not less than one-fourth inch in length. Beneath the question and the "YES" and "NO" the following instruction shall be printed: "If you are in favor of the question, place an X in the box opposite 'YES'. If you are opposed to the question, place an X in the box opposite 'NO'."

2. When the secretary of state certifies a question to be submitted to a vote of the people, he shall include in his certification the exact wording of the question and the instructions. The wording certified by the secretary of state shall be printed on the official ballot, and no other wording shall be used to submit the question.

(L. 1977 H.B. 101 § 8.120)

Effective 1-1-78



Section 115.247 Election authority to provide all ballots--error in ballot, procedure to correct--number of ballots provided--return of unused ballots--all ballots printed at public expense.

Election authority to provide all ballots--error in ballot, procedure to correct--number of ballots provided--return of unused ballots--all ballots printed at public expense.

115.247. 1. Each election authority shall provide all ballots for every election within its jurisdiction. Ballots other than those printed by the election authority in accordance with sections 115.001 to 115.641 and section 51.460 shall not be cast or counted at any election.

2. Whenever it appears that an error has occurred in any publication required by sections 115.001 to 115.641 and section 51.460, or in the printing of any ballot, any circuit court may, upon the application of any voter, order the appropriate election authorities to correct the error or to show cause why the error should not be corrected.

3. For each election held in a county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants, the election authority may provide for each polling place in its jurisdiction fifty-five ballots for each fifty and fraction of fifty voters registered in the voting district at the time of the election. For each election, except a general election, held in any county other than a county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants, the election authority shall provide for each polling place in its jurisdiction a number of ballots equal to at least one and one-third times the number of ballots cast in the voting district served by such polling place at the election held two years before at that polling place or at the polling place that served the voting district in the previous election. For each general election held in any county other than a county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants, the election authority shall provide for each polling place in its jurisdiction a number of ballots equal to one and one-third times the number of ballots cast in the voting district served by such polling place or at the polling place that served the voting district in the general election held four years prior. When determining the number of ballots to provide for each polling place, the election authority shall consider any factors that would affect the turnout at such polling place. The election authority shall keep a record of the exact number of ballots delivered to each polling place. For purposes of this subsection, the election authority shall not be required to count registered voters designated as inactive pursuant to section 115.193.

4. After the polls have closed on every election day, the election judges shall return all unused ballots to the election authority with the other election supplies.

5. All ballots cast in public elections shall be printed and distributed at public expense, payable as provided in sections 115.061 to 115.077.

(L. 1977 H.B. 101 § 8.125, A.L. 1997 S.B. 132, A.L. 2006 S.B. 1014 & 730)



Section 115.249 Standards required of voting machines.

Standards required of voting machines.

115.249. No voting machine shall be used unless it:

(1) Permits voting in absolute secrecy;

(2) Permits each voter to vote for as many candidates for each office as he is lawfully entitled to vote for, and no other;

(3) Permits each voter to vote for or against as many questions as he is lawfully entitled to vote on, and no more;

(4) Provides facilities for each voter to cast as many write-in votes for each office as he is lawfully entitled to cast;

(5) Permits each voter in a primary election to vote for the candidates of only one party announced by the voter in advance;

(6) Correctly registers or records and accurately counts all votes cast for each candidate and for and against each question;

(7) Is provided with a lock or locks which prevent any movement of the voting or registering mechanism and any tampering with the mechanism;

(8) Is provided with a protective counter or other device whereby any operation of the machine before or after an election will be detected;

(9) Is provided with a counter which shows at all times during the election how many people have voted on the machine;

(10) Is provided with a proper light which enables each voter, while voting, to clearly see the ballot labels.

(L. 1977 H.B. 101 § 8.300, A.L. 2006 S.B. 1014 & 730, A.L. 2013 S.B. 99)



Section 115.251 Recording counters defined--machine may have device for preserving recording counter readings before and after election.

Recording counters defined--machine may have device for preserving recording counter readings before and after election.

115.251. Any voting machine may be provided with a device for printing, embossing or photographing the recording counters before the polls open and after the polls close. "Recording counters" are the counters which show the total number of votes cast for each candidate and for and against each question at any particular time.

(L. 1977 H.B. 101 § 8.305)

Effective 1-1-78



Section 115.253 Voting machine ballot labels, how printed and displayed.

Voting machine ballot labels, how printed and displayed.

115.253. Prior to every election at which voting machines are used, the election authority shall insert ballot labels into the voting machines. The ballot labels shall be printed in black on white material of uniform size and shall fit the ballot frames of the machines. In its discretion, the election authority may print the names of the offices in red. The part of the ballot labels pertaining only to questions may be printed in black upon material tinted red. After the ballot labels have been inserted into the machines, the face of each ballot label shall be completely covered with a protective covering of smooth, hard, transparent material so that it is impossible to alter the face of the ballot label without removing or breaking the covering.

(L. 1977 H.B. 101 § 8.310)

Effective 1-1-78



Section 115.255 Voting machine ballots, information thereon, how arranged.

Voting machine ballots, information thereon, how arranged.

115.255. 1. In polling places using voting machines, the ballot information may be arranged in vertical or horizontal rows. In any event, the name of each candidate, his party, the office for which he is a candidate and each question shall be indicated clearly on the ballot label. All ballot labels shall be placed to indicate clearly to the voter which key lever or other device to operate in order to vote on questions and for the candidates of his choice.

2. Nothing in this subchapter shall be construed as prohibiting the use of a separate paper ballot for questions in polling places where voting machines are used.

(L. 1977 H.B. 101 § 8.315)

Effective 1-1-78



Section 115.257 Voting machines to be put in order, procedure to be followed.

Voting machines to be put in order, procedure to be followed.

115.257. 1. In jurisdictions where voting machines are used, the election authority shall cause the voting machines to be put in order, set, adjusted and made ready for voting before they are delivered to polling places. Before delivery to the polling places, the election authority shall have all recording counters, except the protective counter on each voting machine set at zero (000).

2. At least five days before preparing voting machines for any election, notice of the time and place of such preparation shall be mailed to each independent candidate and the chairman of the county committee of each established political party named on the ballot. The preparation shall be watched by two observers designated by the election authority, one from each major political party, and shall be open to representatives of the political parties, candidates, the news media and the public.

3. When a machine has been examined by such observers and shown to be in good working order, the machine shall be locked against voting and sealed in their presence with a numbered metal seal. The observers shall certify the number on each machine, the number on each protective counter, the number on each seal and that each recording counter is set at zero.

4. After a voting machine has been properly prepared, locked and sealed, its keys shall be retained by the election authority and delivered to the election judges along with the other election supplies.

5. Nothing in this section shall prohibit the on-site storage of voting machines and the preparation of the machines for voting, provided the voting machines are put in order, set, adjusted and made ready for voting as provided in subsections 1, 2, 3 and 4 of this section.

(L. 1977 H.B. 101 § 8.320, A.L. 1978 H.B. 971)



Section 115.259 Voting machines to be visible to election judges at polls.

Voting machines to be visible to election judges at polls.

115.259. At each polling place using voting machines, the exterior of the voting machines shall be in plain view of the election judges. The election judges shall not be nor permit any other person to be in any position, or near any position, that enables them to see how any voter votes or has voted. The election judges may inspect any machine as necessary to make sure the ballot label is in its proper place and that the machine has not been damaged.

(L. 1977 H.B. 101 § 8.325, A.L. 2013 S.B. 99)



Section 115.261 Voting machine not to be unlocked or opened during election, exception.

Voting machine not to be unlocked or opened during election, exception.

115.261. During an election, no door or other counter compartment covering shall be unlocked or opened or the counters exposed, except by direction of the election authority, and then only for good and sufficient reason. If the door or other counter compartment covering on any machine is opened by the election authority or his representative, the reason for such opening shall be stated in writing, signed by the election authority or his representative and attached to one statement of returns.

(L. 1977 H.B. 101 § 8.330)

Effective 1-1-78



Section 115.263 No persons except voters to handle voting machine during election, exception.

No persons except voters to handle voting machine during election, exception.

115.263. After the opening of the polls, the election judges shall not permit any person to handle any voting machine, except voters while they are voting and others expressly authorized by the election authority.

(L. 1977 H.B. 101 § 8.335)

Effective 1-1-78



Section 115.265 Inoperative voting machine, procedure to follow.

Inoperative voting machine, procedure to follow.

115.265. If any voting machine at a polling place becomes inoperative, the election judges shall immediately notify the election authority. If possible, the election authority shall repair or replace the machine. If a voting machine is replaced with another machine, the votes on both machines shall be recorded at the close of the polls and shall be added together in determining the results of the election. If the inoperative machine cannot be repaired, and no other machine is available for use, paper ballots, made as nearly as practicable to the official ballot may be used. At the close of the polls, the votes on paper ballots and the votes on the voting machines shall be recorded and shall be added together in determining the results of the election. All paper ballots used pursuant to this section shall be used in accordance with the laws affecting paper ballots and shall be returned to the election authority as paper ballots are returned with a statement describing how and why the paper ballots were voted.

(L. 1977 H.B. 101 § 8.340)

Effective 1-1-78



Section 115.267 Experimental use, adoption of or abandonment of automated voting equipment authorized.

Experimental use, adoption of or abandonment of automated voting equipment authorized.

115.267. Any election authority may adopt, experiment with or abandon any voting machine meeting the requirements of this subchapter or any electronic voting system approved for use in the state, or may lease one or more voting machines or other equipment, either with or without option to purchase, and may use any authorized voting equipment at any polling place in its jurisdiction.

(L. 1977 H.B. 101 § 8.345)

Effective 1-1-78



Section 115.269 Exhibition, demonstration and instruction on voting machines authorized.

Exhibition, demonstration and instruction on voting machines authorized.

115.269. For the purpose of giving instructions on their use, any election authority may designate suitable times and places for the exhibition and demonstration of its voting machines or marking devices. During such instructions, the voting machines and marking devices may contain sample ballot labels which show the names of offices and fictitious candidates. No voting machine shall be used for instruction after it has been prepared and sealed for use at an election, unless it is prepared again and resealed prior to the election. During the instructions, no counting mechanism on any voting machine shall be exposed to view.

(L. 1977 H.B. 101 § 8.350)

Effective 1-1-78



Section 115.271 Voting machines may be rented out or loaned to civic or educational organizations, when, procedure.

Voting machines may be rented out or loaned to civic or educational organizations, when, procedure.

115.271. 1. While its voting machines or marking devices are not in use, the election authority may permit civic or educational organizations to use the machines or devices for the purpose of giving instructions on their use.

2. Any election authority may rent its voting machines or marking devices to any other group for use in its elections.

3. At the discretion of the election authority, the machines or devices may be transported at the expense of the organizations using them. The president or secretary of each organization using such machines or devices shall sign a receipt therefor and shall agree in writing that the organization assumes liability for any damage or loss occurring to the machines or devices up to the time they are returned to the election authority and will return the machines or devices by a designated time.

(L. 1977 H.B. 101 § 8.355)

Effective 1-1-78



Section 115.273 Consistent general law to apply in jurisdictions using voting machines.

Consistent general law to apply in jurisdictions using voting machines.

115.273. All provisions of law not inconsistent with the provisions of sections 115.249 to 115.271 shall apply with full force and effect to elections in jurisdictions using voting machines.

(L. 1977 H.B. 101 § 8.360)

Effective 1-1-78



Section 115.275 Definitions relative to absentee ballots.

Definitions relative to absentee ballots.

115.275. As used in sections 115.275 to 115.304, unless the context clearly indicates otherwise, the following terms shall mean:

(1) "Absentee ballot", any of the ballots a person is authorized to cast away from a polling place pursuant to the provisions of sections 115.275 to 115.304;

(2) "Interstate former resident", a former resident and registered voter in this state who moves from Missouri to another state after the deadline to register to vote in any presidential election in the new state and who otherwise possesses the qualifications to register and vote in such state;

(3) "Intrastate new resident", a registered voter of this state who moves from one election authority's jurisdiction in the state to another election authority's jurisdiction in the state after the last day authorized in this chapter to register to vote in an election and otherwise possesses the qualifications to vote;

(4) "New resident", a person who moves to this state after the last date authorized in this chapter to register to vote in any presidential election;

(5) "Persons in federal service" includes:

(a) Members of the Armed Forces of the United States, while in active service, and their spouses and dependents;

(b) Active members of the Merchant Marine of the United States and their spouses and dependents;

(c) Civilian employees of the United States government working outside the boundaries of the United States, and their spouses and dependents;

(d) Active members of religious or welfare organizations assisting servicemen, and their spouses and dependents;

(e) Persons who have been honorably discharged from the Armed Forces or who have terminated their service or employment in any group mentioned in this section within sixty days of an election, and their spouses and dependents.

(L. 1977 H.B. 101 § 9.001, A.L. 1997 S.B. 132, A.L. 2003 H.B. 511, A.L. 2013 S.B. 116)

*Effective 7-01-14

Definitions relative to absentee ballots.

115.275. As used in sections 115.275 to 115.304, unless the context clearly indicates otherwise, the following terms shall mean:

(1) "Absentee ballot", any of the ballots a person is authorized to cast away from a polling place pursuant to the provisions of sections 115.275 to 115.304;

(2) "Interstate former resident", a former resident and registered voter in this state who moves from Missouri to another state after the deadline to register to vote in any presidential election in the new state and who otherwise possesses the qualifications to register and vote in such state;

(3) "Intrastate new resident", a registered voter of this state who moves from one election authority's jurisdiction in the state to another election authority's jurisdiction in the state after the last day authorized in this chapter to register to vote in an election and otherwise possesses the qualifications to vote;

(4) "New resident", a person who moves to this state after the last date authorized in this chapter to register to vote in any presidential election;

(5) "Overseas voter" includes:

(a) An absent uniformed services voter who, by reason of active duty or service is absent from the United States on the date of the election involved;

(b) A person who resides outside the United States and is qualified to vote in the last place in which the person was domiciled before leaving the United States; or

(c) A person who resides outside the United States and (but for such residence) would be qualified to vote in the last place in which the person was domiciled before leaving the United States;

(6) "Persons in federal service" includes:

(a) Members of the Armed Forces of the United States, while in active service, and their spouses and dependents;

(b) Active members of the Merchant Marine of the United States and their spouses and dependents;

(c) Civilian employees of the United States government working outside the boundaries of the United States, and their spouses and dependents;

(d) Active members of religious or welfare organizations assisting servicemen, and their spouses and dependents;

(e) Persons who have been honorably discharged from the Armed Forces or who have terminated their service or employment in any group mentioned in this section within sixty days of an election, and their spouses and dependents.

(L. 1977 H.B. 101 § 9.001, A.L. 1997 S.B. 132, A.L. 2003 H.B. 511)

*This section was amended by S.B. 116, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 115.277 Persons eligible to vote absentee.

Persons eligible to vote absentee.

115.277. 1. Except as provided in subsections 2, 3, 4, and 5 of this section, any registered voter of this state may vote by absentee ballot for all candidates and issues for which such voter would be eligible to vote at the polling place if such voter expects to be prevented from going to the polls to vote on election day due to:

(1) Absence on election day from the jurisdiction of the election authority in which such voter is registered to vote;

(2) Incapacity or confinement due to illness or physical disability, including a person who is primarily responsible for the physical care of a person who is incapacitated or confined due to illness or disability;

(3) Religious belief or practice;

(4) Employment as an election authority, as a member of an election authority, or by an election authority at a location other than such voter's polling place;

(5) Incarceration, provided all qualifications for voting are retained.

2. Any person in federal service, as defined in section 115.275, who is eligible to register and vote in this state but is not registered may vote only in the election of presidential and vice presidential electors, United States senator and representative in Congress even though the person is not registered. Each person in federal service may vote by absentee ballot or, upon submitting an affidavit that the person is qualified to vote in the election, may vote at the person's polling place.

3. Any interstate former resident, as defined in section 115.275, may vote by absentee ballot for presidential and vice presidential electors.

4. Any intrastate new resident, as defined in section 115.275, may vote by absentee ballot at the election for presidential and vice presidential electors, United States senator, representative in Congress, statewide elected officials and statewide questions, propositions and amendments from such resident's new jurisdiction of residence after registering to vote in such resident's new jurisdiction of residence.

5. Any new resident, as defined in section 115.275, may vote by absentee ballot for presidential and vice presidential electors after registering to vote in such resident's new jurisdiction of residence.

(L. 1977 H.B. 101 § 9.005, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1471, et al., A.L. 1993 S.B. 31, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511, A.L. 2013 S.B. 116)

*Effective 7-01-14

Persons eligible to vote absentee.

115.277. 1. Except as provided in subsections 3, 4 and 5 of this section, any registered voter of this state may vote by absentee ballot for all candidates and issues for which such voter would be eligible to vote at the polling place if such voter expects to be prevented from going to the polls to vote on election day due to:

(1) Absence on election day from the jurisdiction of the election authority in which such voter is registered to vote;

(2) Incapacity or confinement due to illness or physical disability, including a person who is primarily responsible for the physical care of a person who is incapacitated or confined due to illness or disability;

(3) Religious belief or practice;

(4) Employment as an election authority, as a member of an election authority, or by an election authority at a location other than such voter's polling place;

(5) Incarceration, provided all qualifications for voting are retained.

2. Any person in federal service, as defined in section 115.275, who is eligible to register and vote in this state but is not registered may vote only in the election of presidential and vice presidential electors, United States senator and representative in Congress even though the person is not registered. Each person in federal service may vote by absentee ballot or, upon submitting an affidavit that the person is qualified to vote in the election, may vote at the person's polling place.

3. Any interstate former resident, as defined in section 115.275, may vote by absentee ballot for presidential and vice presidential electors.

4. Any intrastate new resident, as defined in section 115.275, may vote by absentee ballot at the election for presidential and vice presidential electors, United States senator, representative in Congress, statewide elected officials and statewide questions, propositions and amendments from such resident's new jurisdiction of residence after registering to vote in such resident's new jurisdiction of residence.

5. Any new resident, as defined in section 115.275, may vote by absentee ballot for presidential and vice presidential electors after registering to vote in such resident's new jurisdiction of residence.

(L. 1977 H.B. 101 § 9.005, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1471, et al., A.L. 1993 S.B. 31, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511)

*This section was amended by S.B. 116, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 115.278 Absentee ballot application request, absent uniformed services and overseas voters.

(Repealed L. 2013 S.B. 116 § A)

*Effective 7-01-14

Absentee ballot application request, absent uniformed services and overseas voters.

115.278. The secretary of state shall establish procedures for absent uniformed services voters and overseas voters to request, by mail or electronically, that absentee ballot applications be sent to the voter, and to request that such absentee ballot applications be sent by mail or electronically in the preferred method of transmission designated by the voter. The secretary of state shall designate not less than one means of electronic communication for use by absent uniformed services voters and overseas voters to request absentee ballot applications, to send such absentee ballot applications, and to provide related voting, balloting, and election information to such voters.

(L. 2010 H.B. 1524 & 2260)

*This section was repealed by S.B. 116, 2013, effective 7-01-14.



Section 115.279 Application for absentee ballot, how made.

Application for absentee ballot, how made.

115.279. 1. Application for an absentee ballot may be made by the applicant in person, or by mail, or for the applicant, in person, by his or her guardian or a relative within the second degree by consanguinity or affinity. The election authority shall accept applications by facsimile transmission within the limits of its telecommunications capacity.

2. Each application shall be made to the election authority of the jurisdiction in which the person is or would be registered. Each application shall be in writing and shall state the applicant's name, address at which he or she is or would be registered, his or her reason for voting an absentee ballot, the address to which the ballot is to be mailed, if mailing is requested, and for absent uniformed services and overseas applicants, the applicant's email address if electronic transmission is requested. Each application to vote in a primary election shall also state which ballot the applicant wishes to receive. If any application fails to designate a ballot, the election authority shall, within three working days after receiving the application, notify the applicant by mail that it will be unable to deliver an absentee ballot until the applicant designates which political party ballot he or she wishes to receive. If the applicant does not respond to the request for political party designation, the election authority is authorized to provide the voter with that part of the ballot for which no political party designation is required.

3. Except as provided in subsection 3 of section 115.281, all applications for absentee ballots received prior to the sixth Tuesday before an election shall be stored at the office of the election authority until such time as the applications are processed in accordance with section 115.281. No application for an absentee ballot received in the office of the election authority by mail, by facsimile transmission or by a guardian or relative after 5:00 p.m. on the Wednesday immediately prior to the election shall be accepted by any election authority. No application for an absentee ballot submitted by the applicant in person after 5:00 p.m. on the day before the election shall be accepted by any election authority, except as provided in subsections 6, 8 and 9 of this section.

4. Each application for an absentee ballot shall be signed by the applicant or, if the application is made by a guardian or relative pursuant to this section, the application shall be signed by the guardian or relative, who shall note on the application his or her relationship to the applicant. If an applicant, guardian or relative is blind, unable to read or write the English language or physically incapable of signing the application, he or she shall sign by mark, witnessed by the signature of an election official or person of his or her own choosing. Any person who knowingly makes, delivers or mails a fraudulent absentee ballot application shall be guilty of a class one election offense.

5. (1) Notwithstanding any law to the contrary, any resident of the state of Missouri who resides outside the boundaries of the United States or who is on active duty with the Armed Forces of the United States or members of their immediate family living with them may request an absentee ballot for both the primary and subsequent general election with one application.

(2) The election authority shall provide each absent uniformed services voter and each overseas voter who submits a voter registration application or an absentee ballot request, if the election authority rejects the application or request, with the reasons for the rejection.

(3) Notwithstanding any other law to the contrary, if a standard oath regarding material misstatements of fact is adopted for uniformed and overseas voters pursuant to the Help America Vote Act of 2002, the election authority shall accept such oath for voter registration, absentee ballot, or other election-related materials.

(4) Not later than sixty days after the date of each regularly scheduled general election for federal office, each election authority which administered the election shall submit to the secretary of state in a format prescribed by the secretary a report on the combined number of absentee ballots transmitted to, and returned by, absent uniformed services voters and overseas voters for the election. The secretary shall submit to the Election Assistance Commission a combined report of such information not later than ninety days after the date of each regularly scheduled general election for federal office and in a standardized format developed by the commission pursuant to the Help America Vote Act of 2002. The secretary shall make the report available to the general public.

(5) As used in this section, the terms "absent uniformed services voter" and "overseas voter" shall have the meaning prescribed in 42 U.S.C. 1973ff-6.

6. An application for an absentee ballot by a new resident, as defined in section 115.275, shall be submitted in person by the applicant in the office of the election authority in the election jurisdiction in which such applicant resides. The application shall be received by the election authority no later than 7:00 p.m. on the day of the election. Such application shall be in the form of an affidavit, executed in duplicate in the presence of the election authority or any authorized officer of the election authority, and in substantially the following form:

"STATE OF..........................

COUNTY OF........................., ss.

I,......................................, do solemnly swear that:

(1) Before becoming a resident of this state, I resided at ...................................................... (residence address) in ............................ (town, township, village or city) of ................................. County in the state of .........................................;

(2) I moved to this state after the last day to register to vote in such general presidential election and I am now residing in the county of ........................................., state of Missouri;

(3) I believe I am entitled pursuant to the laws of this state to vote in the presidential election to be held November ......., .......... (year);

(4) I hereby make application for a presidential and vice presidential ballot. I have not voted and shall not vote other than by this ballot at such election.

Signed .............................

(Applicant)

.........................................

(Residence Address)

Subscribed and sworn to before me this ............ day of ................, ......

Signed .............................

(Title and name of officer authorized to administer oaths)"

7. The election authority in whose office an application is filed pursuant to subsection 6 of this section shall immediately send a duplicate of such application to the appropriate official of the state in which the new resident applicant last resided and shall file the original of such application in its office.

8. An application for an absentee ballot by an intrastate new resident, as defined in section 115.275, shall be made in person by the applicant in the office of the election authority in the election jurisdiction in which such applicant resides. The application shall be received by the election authority no later than 7:00 p.m. on the day of the election. Such application shall be in the form of an affidavit, executed in duplicate in the presence of the election authority or an authorized officer of the election authority, and in substantially the following form:

"STATE OF ........................

COUNTY OF ......................, ss.

I, ......................................, do solemnly swear that:

(1) Before becoming a resident of this election jurisdiction, I resided at ...................................... (residence address) in ........................ (town, township, village or city) of ............................ county in the state of ......................................;

(2) I moved to this election jurisdiction after the last day to register to vote in such election;

(3) I believe I am entitled pursuant to the laws of this state to vote in the election to be held ........................ (date);

(4) I hereby make application for an absentee ballot for candidates and issues on which I am entitled to vote pursuant to the laws of this state. I have not voted and shall not vote other than by this ballot at such election.

Signed .......................

(Applicant)

...................................

(Residence Address)

Subscribed and sworn to before me this ............... day of ................, .........

Signed .......................

(Title and name of officer authorized to administer oaths)"

9. An application for an absentee ballot by an interstate former resident, as defined in section 115.275, shall be received in the office of the election authority where the applicant was formerly registered by 5:00 p.m. on the Wednesday immediately prior to the election, unless the application is made in person by the applicant in the office of the election authority, in which case such application shall be made no later than 7:00 p.m. on the day of the election.

(L. 1977 H.B. 101 § 9.010, A.L. 1988 H.B. 933, et al., A.L. 1995 H.B. 484, et al., A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511, A.L. 2010 H.B. 1524 & 2260)



Section 115.281 Absentee ballots to be printed, when.

Absentee ballots to be printed, when.

115.281. 1. Except as provided in section 115.914, not later than the sixth Tuesday prior to each election, or within fourteen days after candidates' names or questions are certified pursuant to section 115.125, the election authority shall cause to have printed and made available a sufficient quantity of absentee ballots, ballot envelopes and mailing envelopes. As soon as possible after the proper officer calls a special state or county election, the election authority shall cause to have printed and made available a sufficient quantity of absentee ballots, ballot envelopes and mailing envelopes.

2. All absentee ballots for an election shall be in the same form as the official ballots for the election.

(L. 1977 H.B. 101 § 9.015, A.L. 1983 S.B. 234, A.L. 1984 S.B. 682, A.L. 2010 H.B. 1524 & 2260, A.L. 2013 S.B. 99 merged with S.B. 116)

*Effective 7-01-14

Absentee ballots to be printed, when.

115.281. 1. Except as provided in subsection 3 of this section, not later than the sixth Tuesday prior to each election, or within fourteen days after candidates' names or questions are certified pursuant to section 115.125, the election authority shall cause to have printed and made available a sufficient quantity of absentee ballots, ballot envelopes and mailing envelopes. As soon as possible after the proper officer calls a special state or county election, the election authority shall cause to have printed and made available a sufficient quantity of absentee ballots, ballot envelopes and mailing envelopes.

2. All absentee ballots for an election shall be in the same form as the official ballots for the election.

3. Not later than forty-five days before each general, primary, and special election for federal office, the election authority shall cause to have printed and made available a sufficient quantity of absentee ballots, ballot envelopes, and mailing envelopes for absent uniformed services voters and overseas voters and shall begin transmitting such ballots to absent uniformed services and overseas voters who have submitted an absentee ballot application.

(L. 1977 H.B. 101 § 9.015, A.L. 1983 S.B. 234, A.L. 1984 S.B. 682, A.L. 2010 H.B. 1524 & 2260, A.L. 2013 S.B. 99)

*This section was amended by S.B. 99 and S.B. 116, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 115.283 Statements of absentee voters or persons providing assistance to absentee voters--forms--notary seal not required, when--charges by notaries, limitations.

Statements of absentee voters or persons providing assistance to absentee voters--forms--notary seal not required, when--charges by notaries, limitations.

115.283. 1. Each ballot envelope shall bear a statement on which the voter shall state the voter's name, the voter's voting address, the voter's mailing address and the voter's reason for voting an absentee ballot. On the form, the voter shall also state under penalties of perjury that the voter is qualified to vote in the election, that the voter has not previously voted and will not vote again in the election, that the voter has personally marked the voter's ballot in secret or supervised the marking of the voter's ballot if the voter is unable to mark it, that the ballot has been placed in the ballot envelope and sealed by the voter or under the voter's supervision if the voter is unable to seal it, and that all information contained in the statement is true. In addition, any person providing assistance to the absentee voter shall include a statement on the envelope identifying the person providing assistance under penalties of perjury. Persons authorized to vote only for federal and statewide officers shall also state their former Missouri residence.

2. The statement for persons voting absentee ballots who are registered voters shall be in substantially the following form:

State of Missouri

County (City) of ............................

I, ........................ (print name), a registered voter of ............. County (City of St. Louis, Kansas City), declare under the penalties of perjury that I expect to be prevented from going to the polls on election day due to (check one):

.......... absence on election day from the jurisdiction of the election authority in which I am registered;

.......... incapacity or confinement due to illness or physical disability, including caring for a person who is incapacitated or confined due to illness or disability;

......... religious belief or practice;

......... employment as an election authority or by an election authority at a location other than my polling place;

.......... incarceration, although I have retained all the necessary qualifications for voting.

I hereby state under penalties of perjury that I am qualified to vote at this election; I have not voted and will not vote other than by this ballot at this election. I further state that I marked the enclosed ballot in secret or that I am blind, unable to read or write English, or physically incapable of marking the ballot, and the person of my choosing indicated below marked the ballot at my direction; all of the information on this statement is, to the best of my knowledge and belief, true. .............................. ..............................

Signature of Voter Signature of Person

Assisting Voter

(if applicable)

Signed ........................ Subscribed and sworn to

Signed ........................ before me this ...... day

Address of Voter of ........., ...........

............................... ..............................

............................... ..............................

Mailing addresses Signature of notary or

(if different) other officer authorized

to administer oaths

3. The statement for persons voting absentee ballots pursuant to the provisions of subsection** 2, 3, 4, or 5 of section 115.277 without being registered shall be in substantially the following form:

State of Missouri

County (City) of ......................

I, ............................ (print name), declare under the penalties of perjury that I am a citizen of the United States and eighteen years of age or older. I am not adjudged incapacitated by any court of law, and if I have been convicted of a felony or of a misdemeanor connected with the right of suffrage, I have had the voting disabilities resulting from such conviction removed pursuant to law. I hereby state under penalties of perjury that I am qualified to vote at this election.

I am (check one):

...... a resident of the state of Missouri and a registered voter in .............. County and moved from that county to .................. County, Missouri, after the last day to register to vote in this election.

..................... an interstate former resident of Missouri and authorized to vote for presidential and vice presidential electors.

I further state under penalties of perjury that I have not voted and will not vote other than by this ballot at this election; I marked the enclosed ballot in secret or am blind, unable to read or write English, or physically incapable of marking the ballot, and the person of my choosing indicated below marked the ballot at my direction; all of the information on this statement is, to the best of my knowledge and belief, true.

......................... Subscribed to and sworn

Signature of Voter before me this ...... day

of ............, ........

.........................

......................... .........................

Address of Voter Signature of notary or

other officer authorized

to administer oaths

......................... .........................

Mailing Address (if different) .........................

.........................

......................... .........................

Signature of Person Address of Last

Assisting Voter Missouri Residence

(if applicable)

4. The statement for persons voting absentee ballots who are entitled to vote at the election pursuant to the provisions of subsection 2 of section 115.137 shall be in substantially the following form:

State of Missouri

County (City) of ..........................

I, ....................................... (print name), declare under the penalties of perjury that I expect to be prevented from going to the polls on election day due to (check one):

....... absence on election day from the jurisdiction of the election authority in which I am directed to vote;

....... incapacity or confinement due to illness or physical disability, including caring for a person who is incapacitated or confined due to illness or disability;

....... religious belief or practice;

....... employment as an election authority or by an election authority at a location other than my polling place;

....... incarceration, although I have retained all the necessary qualifications of voting.

I hereby state under penalties of perjury that I own property in the ...................... district and am qualified to vote at this election; I have not voted and will not vote other than by this ballot at this election. I further state that I marked the enclosed ballot in secret or that I am blind, unable to read and write English, or physically incapable of marking the ballot, and the person of my choosing indicated below marked the ballot at my direction; all of the information on this statement is, to the best of my knowledge and belief, true.

......................... Subscribed and sworn

Signature of Voter to before me this .........

day of ........, ........

.........................

......................... .........................

Address Signature of notary or

other officer authorized

to administer oaths

.........................

Signature of Person

Assisting Voter

(if applicable)

5. The statement for persons providing assistance to absentee voters shall be in substantially the following form:

The voter needed assistance in marking the ballot and signing above, because of blindness, other physical disability, or inability to read or to read English. I marked the ballot enclosed in this envelope at the voter's direction, when I was alone with the voter, and I had no other communication with the voter as to how he or she was to vote. The voter swore or affirmed the voter affidavit above and I then signed the voter's name and completed the other voter information above. Signed under the penalties of perjury.

Reason why voter needed assistance: ..................

ASSISTING PERSON SIGN HERE

1. ............ (signature of assisting person)

2. ............ (assisting person's name printed)

3. ............ (assisting person's residence)

4. ............ (assisting person's home city or town).

6. Notwithstanding any other provision of this section, any covered voter as defined in section 115.902 or persons who have declared themselves to be permanently disabled pursuant to section 115.284, otherwise entitled to vote, shall not be required to obtain a notary seal or signature on his or her absentee ballot.

7. Notwithstanding any other provision of this section or section 115.291 to the contrary, the subscription, signature and seal of a notary or other officer authorized to administer oaths shall not be required on any ballot, ballot envelope, or statement required by this section if the reason for the voter voting absentee is due to the reasons established pursuant to subdivision (2) of subsection 1 of section 115.277.

8. No notary shall charge or collect a fee for notarizing the signature on any absentee ballot or absentee voter registration.

9. A notary public who charges more than the maximum fee specified or who charges or collects a fee for notarizing the signature on any absentee ballot or absentee voter registration is guilty of official misconduct.

(L. 1977 H.B. 101 § 9.020, A.L. 1982 S.B. 526, A.L. 1983 S.B. 234, A.L. 1985 H.B. 620, A.L. 1986 H.B. 1471, et al., A.L. 1993 H.B. 551 & 552, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511, A.L. 2013 S.B. 116)

*Effective 7-01-14

**Word "subsections" appears in original rolls.

Statements of absentee voters or persons providing assistance to absentee voters--forms--notary seal not required, when--charges by notaries, limitations.

115.283. 1. Each ballot envelope shall bear a statement on which the voter shall state the voter's name, the voter's voting address, the voter's mailing address and the voter's reason for voting an absentee ballot. On the form, the voter shall also state under penalties of perjury that the voter is qualified to vote in the election, that the voter has not previously voted and will not vote again in the election, that the voter has personally marked the voter's ballot in secret or supervised the marking of the voter's ballot if the voter is unable to mark it, that the ballot has been placed in the ballot envelope and sealed by the voter or under the voter's supervision if the voter is unable to seal it, and that all information contained in the statement is true. In addition, any person providing assistance to the absentee voter shall include a statement on the envelope identifying the person providing assistance under penalties of perjury. Persons authorized to vote only for federal and statewide officers shall also state their former Missouri residence.

2. The statement for persons voting absentee ballots who are registered voters shall be in substantially the following form:

State of Missouri County (City) of .......................

I, ............................................... (print name), a registered voter of .......................... County (City of St. Louis, Kansas City), declare under the penalties of perjury that I expect to be prevented from going to the polls on election day due to (check one):

......... absence on election day from the jurisdiction of

the election authority in which I am

registered;

......... incapacity or confinement due to illness or

physical disability, including caring for a person

who is incapacitated or confined due to illness or

disability;

......... religious belief or practice;

......... employment as an election authority or by an

election authority at a location other than my

polling place;

......... incarceration, although I have retained all the

necessary qualifications for voting.

I hereby state under penalties of perjury that I am qualified to vote at this election; I have not voted and will not vote other than by this ballot at this election. I further state that I marked the enclosed ballot in secret or that I am blind, unable to read or write English, or physically incapable of marking the ballot, and the person of my choosing indicated below marked the ballot at my direction; all of the information on this statement is, to the best of my knowledge and belief, true. .........................

............... .......... Signature of Voter Signature of Person

Assisting Voter

(if applicable)

Signed ......................... Subscribed and sworn to Signed ......................... before me this ...... day Address of Voter of ........., ...........

......................... ............... .......... ......................... ............... .......... Mailing addresses Signature of notary or (if different)

other officer authorized

to administer oaths

3. The statement for persons voting absentee ballots pursuant to the provisions of subsection 2, 3, 4 or 5 of section 115.277 without being registered shall be in substantially the following form:

State of Missouri County (City) of ......................

I, ............................ (print name), declare under the penalties of perjury that I am a citizen of the United States and eighteen years of age or older. I am not adjudged incapacitated by any court of law, and if I have been convicted of a felony or of a misdemeanor connected with the right of suffrage, I have had the voting disabilities resulting from such conviction removed pursuant to law. I hereby state under penalties of perjury that I am qualified to vote at this election.

(1) I am a resident of the state of Missouri and (check one):

...... am a member of the U.S. Armed Forces in active

service;

...... am an active member of the U.S. Merchant

Marine;

...... am a civilian employee of the U.S. government working

outside the United States;

...... am an active member of a religious or welfare

organization assisting servicemen;

...... have been honorably discharged or terminated my

service in one of the groups mentioned above within

sixty days of this election;

...... am a spouse or dependent of one of the above;

...... am a registered voter in .............. County and

moved from that county to .................. County,

Missouri, after the last day to register to vote in

this election.

OR (check if applicable)

(2) ..................... I am an interstate former resident of Missouri and authorized to vote for presidential and vice presidential electors. I further state under penalties of perjury that I have not voted and will not vote other than by this ballot at this election; I marked the enclosed ballot in secret or am blind, unable to read or write English, or physically incapable of marking the ballot, and the person of my choosing indicated below marked the ballot at my direction; all of the information on this statement is, to the best of my knowledge and belief, true.

................................ Subscribed to and sworn Signature of Voter before me this ...... day

of ............, ........ ................................ ................................

.... ............................ Address of Voter Signature of notary or

other officer authorized

to administer oaths ................................ ......................... Mailing Address (if different) ................................

........................ ........ ................................ .... ............................ Signature of Person Address of Last Assisting Voter Missouri Residence

(if applicable)

4. The statement for persons voting absentee ballots who are entitled to vote at the election pursuant to the provisions of subsection 2 of section 115.137 shall be in substantially the following form:

State of Missouri County (City) of ..........................

I, ....................................... (print name), declare under the penalties of perjury that I expect to be prevented from going to the polls on election day due to (check one):

....... absence on election day from the jurisdiction of the

election authority in which I am directed to

vote;

....... incapacity or confinement due to illness or physical

disability, including caring for a person who is

incapacitated or confined due to illness or

disability;

....... religious belief or practice;

....... employment as an election authority or by an

election authority at a location other than my

polling place;

....... incarceration, although I have retained all the

necessary qualifications of voting.

I hereby state under penalties of perjury that I own property in the ...................... district and am qualified to vote at this election; I have not voted and will not vote other than by this ballot at this election. I further state that I marked the enclosed ballot in secret or that I am blind, unable to read and write English, or physically incapable of marking the ballot, and the person of my choosing indicated below marked the ballot at my direction; all of the information on this statement is, to the best of my knowledge and belief, true.

............................. Subscribed and sworn to Signature of Voter before me this .........

day of ........, ........ ............................. ............................. ............... .......... Address Signature of notary or

other officer authorized

to administer oaths

............................. Signature of Person Assisting Voter (if applicable)

5. The statement for persons providing assistance to absentee voters shall be in substantially the following form:

The voter needed assistance in marking the ballot and signing above, because of blindness, other physical disability, or inability to read or to read English. I marked the ballot enclosed in this envelope at the voter's direction, when I was alone with the voter, and I had no other communication with the voter as to how he or she was to vote. The voter swore or affirmed the voter affidavit above and I then signed the voter's name and completed the other voter information above. Signed under the penalties of perjury.

Reason why voter needed assistance: ......................... ASSISTING PERSON SIGN HERE

1. .......................... (signature of assisting person) 2. .......................... (assisting person's name printed) 3. .......................... (assisting person's residence) 4. .......................... (assisting person's home city or town).

6. Notwithstanding any other provision of this section, any resident of the state of Missouri who resides outside the boundaries of the United States or who is on active duty with the Armed Forces of the United States or members of their immediate family living with them or persons who have declared themselves to be permanently disabled pursuant to section 115.284, otherwise entitled to vote, shall not be required to obtain a notary seal or signature on his or her absentee ballot.

7. Notwithstanding any other provision of this section or section 115.291 to the contrary, the subscription, signature and seal of a notary or other officer authorized to administer oaths shall not be required on any ballot, ballot envelope, or statement required by this section if the reason for the voter voting absentee is due to the reasons established pursuant to subdivision (2) of subsection 1 of section 115.277.

8. No notary shall charge or collect a fee for notarizing the signature on any absentee ballot or absentee voter registration.

9. A notary public who charges more than the maximum fee specified or who charges or collects a fee for notarizing the signature on any absentee ballot or absentee voter registration is guilty of official misconduct.

(L. 1977 H.B. 101 § 9.020, A.L. 1982 S.B. 526, A.L. 1983 S.B. 234, A.L. 1985 H.B. 620, A.L. 1986 H.B. 1471, et al., A.L. 1993 H.B. 551 & 552, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511)

*This section was amended by S.B. 116, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 115.284 Absentee voting process for permanently disabled persons established--election authority, duties--application, form--list of qualified voters established.

Absentee voting process for permanently disabled persons established--election authority, duties--application, form--list of qualified voters established.

115.284. 1. There is hereby established an absentee voting process to assist persons with permanent disabilities in the exercise of their voting rights.

2. The local election authority shall send an application to participate in the absentee voting process set out in this section to any registered voter residing within the election authority's jurisdiction upon request.

3. Upon receipt of a properly completed application, the election authority shall enter the voter's name on a list of voters qualified to participate as absentee voters pursuant to this section.

4. The application to participate in the absentee voting process shall be in substantially the following form:

State of ..................................... County (City) of .............................

I, ............................. (print applicant's name), declare that I am a resident and registered voter of .......................... County, Missouri, and am permanently disabled. I hereby request that my name be placed on the election authority's list of voters qualified to participate as absentee voters pursuant to section 115.284, and that I be delivered an absentee ballot application for each election in which I am eligible to vote.

................................ Signature of Voter

................................ ................................ Voter's Address

5. Not earlier than ten weeks before an election but prior to the fourth Tuesday prior to an election, the election authority shall deliver to each voter qualified to participate as absentee voters pursuant to this section an absentee ballot application if the voter is eligible to vote in that election. If the voter returns the absentee request application to the election authority not later than 5:00 p.m. on the Wednesday before an election and has retained the necessary qualifications to vote, the election authority shall provide the voter with an absentee ballot pursuant to this chapter.

6. The election authority shall remove from the list of voters qualified to participate as absentee voters pursuant to this section any voter who:

(1) Asks to be removed from the list;

(2) Dies;

(3) Becomes disqualified from voting pursuant to this chapter; or

(4) No longer resides at the address of his or her voter registration.

(L. 1996 H.B. 1557 & 1489 § 2, A.L. 1997 S.B. 132, A.L. 2002 S.B. 675, A.L. 2003 H.B. 511)



Section 115.285 Secretary of state may prescribe regulations as to printing absentee ballot and mailing envelopes, no cost to voter.

Secretary of state may prescribe regulations as to printing absentee ballot and mailing envelopes, no cost to voter.

115.285. The secretary of state may prescribe uniform regulations with respect to the printing of ballot envelopes and mailing envelopes, which shall comply with standards established by federal law or postal regulations. Mailing envelopes for use in returning ballots shall be printed with business reply permits so that any ballot returned by mail does not require postage. All fees and costs for establishing and maintaining the business reply and postage-free mail for all ballots cast shall be paid by the secretary of state through state appropriations.

(L. 1977 H.B. 101 § 9.025, A.L. 1993 S.B. 31, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)



Section 115.287 Absentee ballot, how delivered.

Absentee ballot, how delivered.

115.287. 1. Upon receipt of a signed application for an absentee ballot and if satisfied the applicant is entitled to vote by absentee ballot, the election authority shall, within three working days after receiving the application, or if absentee ballots are not available at the time the application is received, within five working days after they become available, deliver to the voter an absentee ballot, ballot envelope and such instructions as are necessary for the applicant to vote. Delivery shall be made to the voter personally in the office of the election authority or by bipartisan teams appointed by the election authority, or by first class, registered, or certified mail at the discretion of the election authority, or in the case of a covered voter as defined in section 115.902, the method of transmission prescribed in section 115.914. Where the election authority is a county clerk, the members of bipartisan teams representing the political party other than that of county clerk shall be selected from a list of persons submitted to the county clerk by the county chairman of that party. If no list is provided by the time that absentee ballots are to be made available, the county clerk may select a person or persons from lists provided in accordance with section 115.087. If the election authority is not satisfied that any applicant is entitled to vote by absentee ballot, it shall not deliver an absentee ballot to the applicant. Within three working days of receiving such an application, the election authority shall notify the applicant and state the reason he or she is not entitled to vote by absentee ballot. The applicant may appeal the decision of the election authority to the circuit court in the manner provided in section 115.223**.

2. If, after 5:00 p.m. on the Wednesday before an election, any voter from the jurisdiction has become hospitalized, becomes confined due to illness or injury, or is confined in an adult boarding facility, intermediate care facility, residential care facility, or skilled nursing facility, as defined in section 198.006, in the county in which the jurisdiction is located or in the jurisdiction or an adjacent election authority within the same county, the election authority shall appoint a team to deliver, witness the signing of and return the voter's application and deliver, witness the voting of and return the voter's absentee ballot. In counties with a charter form of government and in cities not within a county, and in each city which has over three hundred thousand inhabitants, and is situated in more than one county, if the election authority receives ten or more applications for absentee ballots from the same address it may appoint a team to deliver and witness the voting and return of absentee ballots by voters residing at that address, except when such addresses are for an apartment building or other structure wherein individual living units are located, each of which has its own separate cooking facilities. Each team appointed pursuant to this subsection shall consist of two registered voters, one from each major political party. Both members of any team appointed pursuant to this subsection shall be present during the delivery, signing or voting and return of any application or absentee ballot signed or voted pursuant to this subsection.

3. On the mailing and ballot envelopes for each applicant in federal service, the election authority shall stamp prominently in black the words "FEDERAL BALLOT, STATE OF MISSOURI" and "U.S. Postage Paid, 39 U.S.C. 3406".

4. No information which encourages a vote for or against a candidate or issue shall be provided to any voter with an absentee ballot.

(L. 1977 H.B. 101 § 9.030, A.L. 1982 S.B. 526, A.L. 1983 S.B. 234, A.L. 1985 H.B. 620, A.L. 1988 H.B. 933, et al., A.L. 2002 S.B. 675, A.L. 2003 H.B. 511, A.L. 2010 H.B. 1524 & 2260, A.L. 2013 S.B. 116)

*Effective 7-01-14

**Section 115.223 was repealed by S.B. 1014 & 730, 2006.

Absentee ballot, how delivered.

115.287. 1. Upon receipt of a signed application for an absentee ballot and if satisfied the applicant is entitled to vote by absentee ballot, the election authority shall, within three working days after receiving the application, or if absentee ballots are not available at the time the application is received, within five working days after they become available, deliver to the voter an absentee ballot, ballot envelope and such instructions as are necessary for the applicant to vote. Delivery shall be made to the voter personally in the office of the election authority or by bipartisan teams appointed by the election authority, or by first class, registered, or certified mail at the discretion of the election authority, or in the case of absent uniformed services voters and overseas voters, by electronic transmission if electronic transmission is requested by the voter. Where the election authority is a county clerk, the members of bipartisan teams representing the political party other than that of county clerk shall be selected from a list of persons submitted to the county clerk by the county chairman of that party. If no list is provided by the time that absentee ballots are to be made available, the county clerk may select a person or persons from lists provided in accordance with section 115.087. If the election authority is not satisfied that any applicant is entitled to vote by absentee ballot, it shall not deliver an absentee ballot to the applicant. Within three working days of receiving such an application, the election authority shall notify the applicant and state the reason he or she is not entitled to vote by absentee ballot. The applicant may appeal the decision of the election authority to the circuit court in the manner provided in section 115.223**.

2. If, after 5:00 p.m. on the Wednesday before an election, any voter from the jurisdiction has become hospitalized, becomes confined due to illness or injury, or is confined in an adult boarding facility, intermediate care facility, residential care facility, or skilled nursing facility, as defined in section 198.006, in the county in which the jurisdiction is located or in the jurisdiction or an adjacent election authority within the same county, the election authority shall appoint a team to deliver, witness the signing of and return the voter's application and deliver, witness the voting of and return the voter's absentee ballot. In counties with a charter form of government and in cities not within a county, and in each city which has over three hundred thousand inhabitants, and is situated in more than one county, if the election authority receives ten or more applications for absentee ballots from the same address it may appoint a team to deliver and witness the voting and return of absentee ballots by voters residing at that address, except when such addresses are for an apartment building or other structure wherein individual living units are located, each of which has its own separate cooking facilities. Each team appointed pursuant to this subsection shall consist of two registered voters, one from each major political party. Both members of any team appointed pursuant to this subsection shall be present during the delivery, signing or voting and return of any application or absentee ballot signed or voted pursuant to this subsection.

3. On the mailing and ballot envelopes for each applicant in federal service, the election authority shall stamp prominently in black the words "FEDERAL BALLOT, STATE OF MISSOURI" and "U.S. Postage Paid, 39 U.S.C. 3406".

4. No information which encourages a vote for or against a candidate or issue shall be provided to any voter with an absentee ballot.

(L. 1977 H.B. 101 § 9.030, A.L. 1982 S.B. 526, A.L. 1983 S.B. 234, A.L. 1985 H.B. 620, A.L. 1988 H.B. 933, et al., A.L. 2002 S.B. 675, A.L. 2003 H.B. 511, A.L. 2010 H.B. 1524 & 2260)

*This section was amended by S.B. 116, 2013. Due to a delayed effective date, both versions of this section are printed here.

**Section 115.223 was repealed by S.B. 1014 & 730, 2006.



Section 115.289 Confidentiality of applications for absentee ballots, list available to authorized persons free--certain cities and counties, special provision, violation, penalty.

Confidentiality of applications for absentee ballots, list available to authorized persons free--certain cities and counties, special provision, violation, penalty.

115.289. 1. Except as provided in subsection 3 of this section, as applications for absentee ballots are received, the election authority shall list the name, voting address and mailing address, if different, of each applicant. Any person authorized under subsection 2 of this section may copy the list, and the election authority may make copies of the list available to such persons for a reasonable fee determined by the election authority.

2. Except as provided in subsection 4 of this section, all lists of applications for absentee ballots shall be kept confidential to the extent that such lists of applications shall not be posted or displayed in any area open to the general public, nor shall such lists of applications be shown to any person who is not entitled to see such lists of applications, either pursuant to the provisions of this chapter or any other provisions of law. Persons entitled to see such lists shall include a candidate or a duly authorized representative of a campaign committee as defined in section 130.011, or any person with written authorization from a candidate, or any person that has applied for an absentee ballot.

3. In each city not within a county, in each county of the first classification having a population of more than nine hundred thousand inhabitants, in each county of the first classification containing the major portion of a city which has over three hundred thousand inhabitants, and in that portion of each city which has over three hundred thousand inhabitants and located in more than one county, situated in the county containing the major portion of the city, as applications for absentee ballots are received, the election authority shall list the name, voting address and mailing address, if different, of each applicant. Prior to 8:00 a.m. on the Friday before an election all absentee ballot applications, lists of absentee ballot applications, or any information contained on the absentee ballot applications shall be kept confidential. Use of the applications, lists or information contained thereon by the election authority prior to 8:00 a.m. on the Friday before an election for purposes other than processing absentee ballots shall be deemed a class one election offense. After 8:00 a.m. on the Friday before an election any person authorized under subsection 4 of this section may copy the list, and the election authority may make copies of the list available to such persons for a reasonable fee determined by the election authority.

4. In each city not within a county, in each county of the first classification having a population of more than nine hundred thousand inhabitants, in each county of the first classification containing the major portion of a city which has over three hundred thousand inhabitants, and in that portion of each city which has over three hundred thousand inhabitants and located in more than one county, situated in the county containing the major portion of the city, after 8:00 a.m. on the Friday before an election, all lists of applications for absentee ballots shall be kept confidential to the extent that such lists of applications shall not be posted or displayed in any area open to the general public, nor shall such lists of applications be shown to any person who is not entitled to see such lists of applications, either pursuant to the provisions of this chapter or any other provisions of law. Persons entitled to see such lists shall include a candidate or a duly authorized representative of a campaign committee as defined in section 130.011, or any person with written authorization from a candidate, or any person that has applied for an absentee ballot.

(L. 1977 H.B. 101 § 9.035, A.L. 1982 S.B. 526, A.L. 1983 S.B. 234, A.L. 1999 H.B. 676)



Section 115.290 Registering by mail and voting absentee ballot to provide sworn affidavit, exception.

Registering by mail and voting absentee ballot to provide sworn affidavit, exception.

115.290. Any person registered by mail under the provisions of section 115.159 and voting by absentee ballot shall provide an affidavit subscribed and sworn to as provided in section 115.291 regardless of the cause for requesting such ballot unless the voter is exempt from such requirement under section 115.284 or section 1973ee-3, title 42, United States Code.

(L. 1993 H.B. 551 & 552 § 1, A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 115.291 Procedure for absentee ballots--declared emergencies, delivery and return of ballots--envelopes, refusal to accept ballot prohibited when.

Procedure for absentee ballots--declared emergencies, delivery and return of ballots--envelopes, refusal to accept ballot prohibited when.

115.291. 1. Upon receiving an absentee ballot in person or by mail, the voter shall mark the ballot in secret, place the ballot in the ballot envelope, seal the envelope and fill out the statement on the ballot envelope. The affidavit of each person voting an absentee ballot shall be subscribed and sworn to before the election official receiving the ballot, a notary public or other officer authorized by law to administer oaths, unless the voter is voting absentee due to incapacity or confinement due to the provisions of section 115.284, illness or physical disability, or the voter is a covered voter as defined in section 115.902. If the voter is blind, unable to read or write the English language, or physically incapable of voting the ballot, the voter may be assisted by a person of the voter's own choosing. Any person assisting a voter who is not entitled to such assistance, and any person who assists a voter and in any manner coerces or initiates a request or a suggestion that the voter vote for or against or refrain from voting on any question, ticket or candidate, shall be guilty of a class one election offense. If, upon counting, challenge or election contest, it is ascertained that any absentee ballot was voted with unlawful assistance, the ballot shall be rejected.

2. Except as provided in subsection 4 of this section, each absentee ballot shall be returned to the election authority in the ballot envelope and shall only be returned by the voter in person, or in person by a relative of the voter who is within the second degree of consanguinity or affinity, by mail or registered carrier or by a team of deputy election authorities; except that persons in federal service, when sent from a location determined by the secretary of state to be inaccessible on election day, shall be allowed to return their absentee ballots cast by use of facsimile transmission or under a program approved by the Department of Defense for electronic transmission of election materials.

3. In cases of an emergency declared by the President of the United States or the governor of this state where the conduct of an election may be affected, the secretary of state may provide for the delivery and return of absentee ballots by use of a facsimile transmission device or system. Any rule promulgated pursuant to this subsection shall apply to a class or classes of voters as provided for by the secretary of state.

4. No election authority shall refuse to accept and process any otherwise valid marked absentee ballot submitted in any manner by a covered voter solely on the basis of restrictions on envelope type.

(L. 1977 H.B. 101 § 9.040, A.L. 1983 S.B. 234, A.L. 1993 H.B. 551 & 552 merged with S.B. 31, A.L. 1996 H.B. 1557 & 1489, A.L. 2002 S.B. 675, A.L. 2010 H.B. 1524 & 2260, A.L. 2013 S.B. 116)

*Effective 7-01-14

Confidentiality of applications for absentee ballots, list available to authorized persons free--certain cities and counties, special provisions, violations, penalty--fax, transmission may be used to deliver or return ballot, when.

115.291. 1. Upon receiving an absentee ballot in person or by mail, the voter shall mark the ballot in secret, place the ballot in the ballot envelope, seal the envelope and fill out the statement on the ballot envelope. The affidavit of each person voting an absentee ballot shall be subscribed and sworn to before the election official receiving the ballot, a notary public or other officer authorized by law to administer oaths, unless the voter is voting absentee due to incapacity or confinement due to the provisions of section 115.284, illness or physical disability, or the voter is an absent uniformed services voter or an overseas voter. If the voter is blind, unable to read or write the English language, or physically incapable of voting the ballot, the voter may be assisted by a person of the voter's own choosing. Any person assisting a voter who is not entitled to such assistance, and any person who assists a voter and in any manner coerces or initiates a request or a suggestion that the voter vote for or against or refrain from voting on any question, ticket or candidate, shall be guilty of a class one election offense. If, upon counting, challenge or election contest, it is ascertained that any absentee ballot was voted with unlawful assistance, the ballot shall be rejected.

2. Except as provided in subsection 4 of this section, each absentee ballot shall be returned to the election authority in the ballot envelope and shall only be returned by the voter in person, or in person by a relative of the voter who is within the second degree of consanguinity or affinity, by mail or registered carrier or by a team of deputy election authorities; except that persons in federal service, when sent from a location determined by the secretary of state to be inaccessible on election day, shall be allowed to return their absentee ballots cast by use of facsimile transmission or under a program approved by the Department of Defense for electronic transmission of election materials.

3. In cases of an emergency declared by the President of the United States or the governor of this state where the conduct of an election may be affected, the secretary of state may provide for the delivery and return of absentee ballots by use of a facsimile transmission device or system. Any rule promulgated pursuant to this subsection shall apply to a class or classes of voters as provided for by the secretary of state.

4. No election authority shall refuse to accept and process any otherwise valid marked absentee ballot submitted in any manner by an absent uniformed services voter or overseas voter solely on the basis of restrictions on envelope type.

5. As provided in the Military and Overseas Voter Empowerment Act, the secretary of state shall, in coordination with local election authorities, develop a free access system by which an absent uniformed services voter or overseas voter may determine whether the voter's absentee ballot has been received by the appropriate election authority.

(L. 1977 H.B. 101 § 9.040, A.L. 1983 S.B. 234, A.L. 1993 H.B. 551 & 552 merged with S.B. 31, A.L. 1996 H.B. 1557 & 1489, A.L. 2002 S.B. 675, A.L. 2010 H.B. 1524 & 2260)

*This section was amended by S.B. 116, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 115.292 Special write-in absentee ballot for persons in military service or remote areas for all officers, forms--write-in ballot to be replaced by regular ballot, when, effect.

(Repealed L. 2013 S.B. 116 § A)

*Effective 7-01-14

Special write-in absentee ballot for persons in military service or remote areas for all officers, forms--write-in ballot to be replaced by regular ballot, when, effect.

115.292. 1. Notwithstanding any other provision of this chapter, a qualified absentee voter may apply for a special write-in absentee ballot within eighty days of a special, primary, or general election for federal office. Such a ballot shall be for voting for all offices being contested at such election.

2. A qualified absentee voter applying for a special write-in absentee ballot pursuant to this section shall apply to the local election authority of the area which contains his last residence in this state for such ballot. The application for a special write-in absentee ballot may be made on the federal postcard application form, by letter, or on a form provided by the local election authority.

3. Upon receipt of the application, the election authority shall issue a special write-in absentee ballot. Such ballot shall permit the voter to cast a ballot by writing in a party preference for each office, the names of specific candidates, or the names of persons whom the voter prefers.

4. The election authority shall issue a regular absentee ballot as soon as such ballots are available. If both the regular absentee ballot and the special write-in absentee ballot are returned, the regular absentee ballot shall be counted and the special write-in absentee ballot shall be voided.

5. The special write-in absentee ballot provided for in this section shall be used instead of the federal write-in absentee ballot in general, special, and primary elections for federal office as authorized in Title 42, U.S.C. Section 1973ff-2(e), as amended.

(L. 1988 H.B. 933, et al., A.L. 1993 S.B. 31, A.L. 2003 H.B. 511, A.L. 2010 H.B. 1524 & 2260)

*This section was repealed by S.B. 116, 2013, effective 7-01-14.



Section 115.293 Absentee ballots not eligible to be counted, when, procedure.

Absentee ballots not eligible to be counted, when, procedure.

115.293. 1. All proper votes on each absentee ballot received by an election authority at or before the time fixed by law for the closing of the polls on election day shall be counted. No votes on any absentee ballot received by an election authority after the time fixed by law for the closing of the polls on election day shall be counted.

2. If sufficient evidence is shown to an election authority that any absentee voter has died prior to the opening of the polls on election day, the ballot of the deceased voter shall be rejected. Any ballot so rejected, still sealed in its ballot envelope, shall be sealed with the application and any other papers connected therewith in an envelope marked "Rejected ballot of .............................., an absentee voter of ........................ voting district". The reason for rejection shall be noted on the envelope, which shall be kept by the election authority with the other ballots from the election until the ballots are destroyed according to law.

(L. 1977 H.B. 101 § 9.045)

Effective 1-01-78



Section 115.294 Reason for voting absentee not stated on ballot envelope, effect.

Reason for voting absentee not stated on ballot envelope, effect.

115.294. Other provisions of law to the contrary notwithstanding, no absentee ballot shall be rejected for failure of the voter to state on the ballot envelope his reason for voting an absentee ballot.

(L. 1989 H.B. 884 § 1)

Effective 5-4-89



Section 115.295 Faulty statement, effect of.

Faulty statement, effect of.

115.295. 1. As each absentee ballot is received by the election authority, the election authority shall indicate its receipt on the list.

2. If the statements on any ballot envelope have not been completed, the absentee ballot in the envelope shall be rejected.

3. All ballot envelopes received by the election authority shall be kept together in a safe place and shall not be opened except as provided in this subchapter.

(L. 1977 H.B. 101 § 9.050, A.L. 1983 S.B. 234)



Section 115.297 Precinct registers to show absentee ballots received--judges to be notified of late absentee ballots received--voting absentee and at polls, procedure for.

Precinct registers to show absentee ballots received--judges to be notified of late absentee ballots received--voting absentee and at polls, procedure for.

115.297. Before the precinct registers are delivered to the polling places for an election, the election authority shall record in the precinct registers those voters who have submitted an absentee ballot and are ineligible to vote at the polls. On election day, the election authority shall notify the appropriate election judges of any absentee ballot received by the election authority not previously recorded in a precinct register. The election authority shall record the fact in the appropriate precinct register and shall not allow any person who has voted an absentee ballot in the election to vote at the polls on election day. After the election and before convening the verification board, the election authority shall record in the precinct registers those voters whose absentee ballots were received too late to permit previous recording in the precinct registers. If it is determined that any voter submitted an absentee ballot and voted at the polls on election day, the election authority shall certify the fact and the name of the voter to the verification board. Such certificate shall be included with the abstracts drawn by the verification board.

(L. 1977 H.B. 101 § 9.055, A.L. 1986 H.B. 1471, et al.)



Section 115.299 Absentee ballots, how counted.

Absentee ballots, how counted.

115.299. 1. To count absentee votes on election day, the election authority shall appoint a sufficient number of teams of election judges comprised of an equal number of judges from each major political party.

2. The teams so appointed shall meet on election day after the time fixed by law for the opening of the polls at a central location designated by the election authority. The election authority shall deliver the absentee ballots to the teams, and shall maintain a record of the delivery. The record shall include the number of ballots delivered to each team and shall include a signed receipt from two judges, one from each major political party. The election authority shall provide each team with a ballot box, tally sheets and statements of returns as are provided to a polling place.

3. Each team shall count votes on all absentee ballots designated by the election authority.

4. One member of each team, closely observed by another member of the team from a different political party, shall open each envelope and call the voter's name in a clear voice. Without unfolding the ballot, two team members, one from each major political party, shall initial the ballot, and an election judge shall place the ballot, still folded, in a ballot box. No ballot box shall be opened until all of the ballots a team is counting have been placed in the box. The votes shall be tallied and the returns made as provided in sections 115.447 to 115.525 for paper ballots. After the votes on all ballots assigned to a team have been counted, the ballots and ballot envelopes shall be placed on a string and enclosed in sealed containers marked "voted absentee ballots and ballot envelopes from the election held ...................., 20....". All rejected absentee ballots and envelopes shall be enclosed and sealed in a separate container marked "rejected absentee ballots and envelopes from the election held ...................., 20....". On the outside of each voted ballot and rejected ballot container, each member of the team shall write his name, and all such containers shall be returned to the election authority. Upon receipt of the returns and ballots, the election authority shall tabulate the absentee vote along with the votes certified from each polling place in its jurisdiction.

(L. 1977 H.B. 101 § 9.060, A.L. 1993 S.B. 31, A.L. 2013 S.B. 99)



Section 115.300 Preparation of absentee ballot envelopes, when, by whom.

Preparation of absentee ballot envelopes, when, by whom.

115.300. In each jurisdiction, the election authority may start, not earlier than the fifth day prior to the election, the preparation of absentee ballots for tabulation on the election day. The election authority shall give notice to the county chairman of each major political party forty-eight hours prior to beginning preparation of absentee ballot envelopes. Absentee ballot preparation shall be completed by teams of election authority employees or teams of election judges, with each team consisting of one member from each major political party.

(L. 1978 S.B. 582, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 H.B. 712, A.L. 2013 S.B. 99)



Section 115.301 Ballot cards and write-in votes on absentee ballots, how tabulated.

Ballot cards and write-in votes on absentee ballots, how tabulated.

115.301. If ballot cards are used as absentee ballots, the teams shall meet on election day at a time and place designated by the election authority and shall proceed to separate the ballot cards from the write-in forms and to count the write-in votes as provided in section 115.467. The returns shall be made as provided in sections 115.471 and 115.473, and the ballot cards and other designated election materials shall be delivered to the counting location and tabulated in the manner provided in section 115.475, but no ballot card shall be tabulated before the time fixed by law for the closing of the polls.

(L. 1977 H.B. 101 § 9.065)

Effective 1-1-78



Section 115.303 Absentee ballot, how challenged.

Absentee ballot, how challenged.

115.303. Any absentee ballot or any vote on an absentee ballot may be challenged by the same persons and in the same manner as provided in section 115.429. Each challenge shall be decided in the manner provided in the same section.

(L. 1977 H.B. 101 § 9.070)

Effective 1-1-78



Section 115.304 Absentee voting violations, class one election offense.

Absentee voting violations, class one election offense.

115.304. Notwithstanding the provisions of any law to the contrary, any violation of sections 115.275 to 115.303 shall be a class one election offense.

(L. 1983 S.B. 234)



Section 115.305 Exempt candidates--exception--certain fourth class cities--when.

Exempt candidates--exception--certain fourth class cities--when.

115.305. This subchapter shall not apply to candidates for special district offices, township offices in township organization counties, or city, town and village offices; provided that, cities of the fourth class, except those in a county of the first class with a charter form of government and which adjoins a city not within a county, may elect, only by ordinance, to hold primary elections in accordance with the provisions of sections 115.305 to 115.405 or in accordance with the provisions of sections 78.470, 78.480 and 78.510, and the ordinance shall state which of these provisions of law are being adopted.

(L. 1977 H.B. 101 § 10.001, A.L. 1981 H.B. 18)

CROSS REFERENCE:

Cities of the fourth classification, primary elections, procedure, cost; exception, 79.035



Section 115.307 Nominations, how made.

Nominations, how made.

115.307. Political parties and groups of voters may nominate candidates in the manner provided by this subchapter and in no other manner.

(L. 1977 H.B. 101 § 10.005)

Effective 1-1-78



Section 115.309 New parties, names of.

New parties, names of.

115.309. 1. Except as provided in subsections 2 and 3 of this section, no political party hereafter organized and no persons hereafter seeking to nominate any candidate by petition shall use any portion of the name of any existing political party.

2. If a new party is formed for more than one district or county at the same time and with the same provisional party chairman, the same name may be used for the party in each such district or county.

3. Any political party established in a district or county may, by a majority vote of its committee members, authorize the use of its name in other districts and counties, and in the state as a whole.

(L. 1977 H.B. 101 § 10.010)

Effective 1-1-78



Section 115.311 Consistent general law to apply to primary elections.

Consistent general law to apply to primary elections.

115.311. All provisions of law not inconsistent with this subchapter shall apply with full force and effect to primary elections.

(L. 1977 H.B. 101 § 10.015)

Effective 1-1-78



Section 115.313 Petitions to form new party or nominate independent candidates, who may sign.

Petitions to form new party or nominate independent candidates, who may sign.

115.313. Any person who is a registered voter of the state of Missouri may sign a petition for the formation of a new political party or for the nomination of an independent candidate for office. Any person who signs a name other than his own to any petition or knowingly signs his name more than once to the same petition or who knows he is not a registered voter at the time of signing such petition, or any officer or person willfully violating any provision of this subchapter, shall be guilty of a class two election offense.

(L. 1977 H.B. 101 § 10.025)

Effective 1-1-78



Section 115.315 New political party, how formed--citation of law.

New political party, how formed--citation of law.

115.315. 1. Sections 115.315 to 115.327 shall be known and may be cited as the "Fair Ballot Access Act".

2. Any group of persons desiring to form a new political party throughout the state, or for any congressional district, state senate district, state representative district or circuit judge district, shall file a petition with the secretary of state. Any group of persons desiring to form a new party for any county shall file a petition with the election authority of the county.

3. Each page or a sheet attached to each page of each petition for the formation of a new political party shall:

(1) Declare concisely the intention to form a new political party in the state, district or county;

(2) State in not more than five words the name of the proposed party;

(3) Give a complete list of the names and addresses, including the street and number, of the chairman and treasurer of the party.

4. When submitted for filing, each petition shall contain the names and addresses of two people, not candidates, to serve as provisional chairman and treasurer for the party in the event the party becomes a new political party.

5. If the new party is to be formed for the entire state, which shall include being formed for all districts and counties in which the party has nominations so listed on its certified list of candidates required pursuant to section 115.327, then this statewide petition shall be signed by at least ten thousand registered voters of the state obtained at large.

6. If the new party is to be formed for any district or county, but not by the statewide method set out in subsection 5 of this section, then the petition shall be signed by the number of registered voters in the district or county which is equal to at least two percent of the total number of voters who voted at the last election for candidates for the office being sought or is equal to ten thousand voters, whichever is less.

(L. 1977 H.B. 101 § 10.030, A.L. 1985 H.B. 620, A.L. 1993 S.B. 31, A.L. 2012 H.B. 1236)



Section 115.317 Filing valid petition, effect--new party--failure in two consecutive elections to provide candidates, effect.

Filing valid petition, effect--new party--failure in two consecutive elections to provide candidates, effect.

115.317. 1. The filing of a valid statewide petition shall constitute the political group a new party for the purpose of placing its name and the names of its statewide and district and county candidates which are submitted pursuant to section 115.327 on the ballot at the next general election or the special election if the petition nominates a candidate to fill a vacancy which is to be filled at a special election. The filing of a valid countywide or district wide petition shall constitute the political party a new party for the purpose of placing its name and the names of its county and district candidates on the ballot at the next general election or the special election if the petition nominates a candidate to fill a vacancy which is to be filled at a special election. If presidential electors are nominated by the petition, the names of the candidates for elector shall not be placed on the official ballot, but the name of their candidate for president and the name of their candidate for vice president shall be placed on the official ballot at the next presidential election.

2. If, at an election in which the new party's candidates first appear, any of its candidates for a statewide office receives more than two percent of all votes cast for the office, the new party shall become an established political party for the state. If, at the election in which the new party's candidates first appear, any of its candidates for an office receives more than two percent of the votes cast for the office in any district or county, the new party shall become an established political party only for the district or county.

3. If, after becoming an established political party for the state, at any two consecutive elections a party fails to have a statewide candidate or fails to poll for a candidate for any statewide office more than two percent of the entire vote cast for the office, a party shall no longer be deemed an established political party. If, after becoming an established political party for a district or county, at any two consecutive elections a party fails to have a candidate in the district or county, as the case may be, or fails to poll more than two percent of the entire vote cast at either of the last two elections in which the district or political subdivision voted as a unit for the election of officers or representatives to serve its areas, the party shall no longer be deemed an established political party.

(L. 1977 H.B. 101 § 10.035, A.L. 1993 S.B. 31, A.L. 1997 S.B. 132)



Section 115.319 New party committeemen and committeewomen, how selected.

New party committeemen and committeewomen, how selected.

115.319. 1. If any new party becomes an established political party, the new party candidates whose names first appeared on the ballot shall have authority to select all committeemen and committeewomen necessary for a provisional party organization in the area in which the party has become established.

2. The provisional party organization shall be subject to the same laws which apply to other established political party organizations.

3. The provisional party organization shall manage and control the affairs of the party until the next primary election at which the party shall nominate and elect party committeemen and committeewomen in the area it has become established under the laws governing other established political parties.

(L. 1977 H.B. 101 § 10.040)

Effective 1-1-78



Section 115.321 Independent candidate, how nominated.

Independent candidate, how nominated.

115.321. 1. Any person desiring to be an independent candidate for any office to be filled by voters throughout the state, or for any congressional district, state senate district, state representative district, or circuit judge district, shall file a petition with the secretary of state. Any person desiring to be an independent candidate for any county office shall file a petition with the election authority of the county.

2. Each page or a sheet attached to each page of each petition for the nomination of an independent candidate shall:

(1) Declare concisely the intention to nominate an independent candidate;

(2) State the name and address, including street and number, of the independent candidate. If independent candidates for presidential elector are to be nominated, a number of independent candidates for presidential elector equal to the number of electors to which the state is entitled shall be nominated by one petition, and the name of their candidate for president and the name of their candidate for vice president shall be printed on each page or a sheet attached to each page of the petition. At least one qualified resident of each congressional district shall be named as a nominee for presidential elector, and the name and address of each candidate shall be printed on each page or a sheet attached to each page of the petition. The names of the candidates for president and vice president shall not be printed on the official ballot without the written consent of such persons. Their written consent shall accompany and be deemed part of the petition;

(3) State the office for which candidate is to be nominated.

3. If an independent candidate is to be nominated for a statewide office, the petition shall be signed by at least ten thousand registered voters of the state.

4. If the independent candidate is to be nominated for a district or county office, the petition shall be signed by the number of registered voters in the district or county which is equal to at least two percent of the total number of voters who voted at the last election for candidates for the office being sought or is equal to ten thousand voters, whichever is less.

5. The name of each person who files a valid petition for nomination as an independent candidate shall be placed on the official ballot as an independent candidate for the office at the next general election or the special election if the petition nominates a candidate to fill a vacancy which is to be filled at a special election. If presidential electors are nominated by the petition, the names of the candidates for elector shall not be placed on the official ballot, but the name of their candidate for president and the name of their candidate for vice president shall be placed on the official ballot at the next presidential election.

(L. 1977 H.B. 101 § 10.045, A.L. 1985 H.B. 620, A.L. 1993 S.B. 31)



Section 115.323 Limitation on voter's signing of nominating petition.

Limitation on voter's signing of nominating petition.

115.323. No voter may subscribe to more than one nomination for one office at any election.

(L. 1977 H.B. 101 § 10.047)

Effective 1-1-78



Section 115.325 Form of petition--signing petition, voting for candidate or party not required.

Form of petition--signing petition, voting for candidate or party not required.

115.325. 1. Each petition filed pursuant to sections 115.305 to 115.405 shall consist of pages of uniform size. The space for signatures on either side of a petition page shall be no larger than eight and one-half by fourteen inches, and each page shall contain signatures of registered voters from only one county. When submitted for filing, the pages of each petition shall be numbered in sequence for each county.

2. Each page of each petition for the formation of a new party shall be in substantially the following form: It is a felony for anyone to sign any petition for the formation of a new party with any name other than his or her own, or knowingly to sign his or her name more than once to the same petition, or to sign a petition when he or she knows he or she is not a registered voter. Signing this petition does not obligate you to vote for any candidate or party. PETITION FOR PLACING A NEW PARTY ON THE BALLOT To the Honorable .................... (title of official with whom petition is to be filed) for .................... (the state of Missouri or appropriate county):

We, the undersigned, citizens and registered voters of the state of Missouri, .................... County and .............. (district if appropriate), respectfully order that the .......... (name of new political party) and its candidates be placed on the ballot, for election or rejection to such public offices at the next election, to be held on the .................... day of ...................., ....., and each for himself or herself says: I have personally signed this petition; I am a registered voter of the state of Missouri, ................. County and ................. (district if appropriate); my registered voting address and the name of the city, town or village in which I live are correctly written after my name. Circulator's Affidavit State Of Missouri, County Of .................... I, ..................., a resident of the state of Missouri, being first duly sworn, say (print or type names of signers) ______________________________________________________

REGISTERED VOTING NAME DATE ADDRESS ZIP CONGR. NAME (Signature) SIGNED (Street)(City, CODE DIST. (Printed

Town or Village) or Typed) _____________________________________________________________

____ (Here follow numbered lines for signers) _____________________________________________________________

____ signed this page of the foregoing petition, and each of them signed his or her name thereto in my presence; I believe that each has stated his or her name, registered voting address and city, town or village correctly, and that each signer is a registered voter of the state of Missouri and .................... County.

.............................

Signature of Affiant

(Person obtaining signatures)

.............................

Address of Affiant Subscribed and sworn to before me this .................... day of ...................., A.D. ......

.............................

Signature of Notary Notary Public (Seal) My commission expires ..................... If this form is followed substantially, it shall be sufficient, disregarding clerical and merely technical errors.

3. Each sheet of each petition for nomination of an independent candidate for public office shall be in substantially the following form: It is a felony for anyone to sign any petition for the nomination of an independent candidate with any name other than his or her own, or knowingly to sign his or her name more than once to the same petition, or to sign a petition when he or she knows he or she is not a registered voter. PETITION FOR THE NOMINATION OF AN

INDEPENDENT CANDIDATE To the Honorable ........................................ (title of official with whom petition is to be filed) for .................... (the state of Missouri or appropriate county):

We, the undersigned, citizens and registered voters of the state of Missouri, .................... County and ............ (district if appropriate), nominate .................... (name of independent candidate), residing at ............................. (address of candidate), as an independent candidate for .................... (name of public office for which candidate is to be nominated) and respectfully order that the name of .................... (name of candidate) be placed on the ballot, for election or rejection to such office at the next election, to be held on the .................... day of ...................., ...., and each for himself or herself says: I have personally signed this petition; I am a registered voter of the state of Missouri, .................... County and .................... (district if appropriate); my registered voting address and the name of the city, town or village in which I live are correctly written after my name. Circulator's Affidavit State Of Missouri, County Of .................... I, ..................., a resident of the state of Missouri, being first duly sworn, say (print or type names of signers) _________________________________________________

REGISTERED VOTING NAME DATE ADDRESS ZIP CONGR. NAME (Signature) SIGNED (Street)(City, CODE DIST. (Printed

Town or Village) or Typed) _____________________________________________________________

____ (Here follow numbered lines for signers) _____________________________________________________________

____ signed this page of the foregoing petition, and each of them signed his or her name thereto in my presence; I believe that each has stated his or her name, registered voting address and city, town or village correctly, and that each signer is a registered voter of the state of Missouri and .................... County.

............................

Signature of Affiant

Person obtaining signatures)

............................

Address of Affiant Subscribed and sworn to before me this ........................ day of ...................., A.D. .....

............................

Signature of Notary Notary Public (Seal) My commission expires ............... If this form is followed substantially, it shall be sufficient, disregarding clerical and merely technical errors.

4. When any registered voter wishes to sign a petition for the formation of a new party or nomination of an independent candidate and is unable to sign his or her name, the required information shall be printed on the petition by the circulator of the petition page. The voter shall then sign the petition by making his or her mark, witnessed by the signature of the circulator. For purposes of this subchapter, all marks made and witnessed in accordance with this subsection shall be considered signatures.

(L. 1977 H.B. 101 § 10.050, A.L. 1986 H.B. 1471, et al., A.L. 1993 S.B. 31, A.L. 1999 H.B. 676)



Section 115.327 Declaration for nomination of independent candidate or formation of new party when required, form, content.

Declaration for nomination of independent candidate or formation of new party when required, form, content.

115.327. When submitted for filing, each petition for the nomination of an independent candidate or for the formation of a new political party shall be accompanied by a declaration of candidacy for each candidate to be nominated by the petition or by the party, respectively. The party's duly authorized chairman and treasurer shall also submit a certified complete list of the names and addresses of all their candidates and the office for which each seeks. The party shall nominate its candidates in the manner prescribed in the party's bylaws. If presidential electors are to be nominated, at least one qualified resident of each congressional district shall be named as a nominee for presidential elector. The number of candidates to be nominated shall equal the number of electors to which the state is entitled. Each declaration of candidacy for the office of presidential elector shall be in the form provided in section 115.399. Each declaration of candidacy for an office other than presidential elector shall state the candidate's full name, residence address, office for which he proposes to be a candidate, the party, if any, upon whose ticket he is to be a candidate and that if nominated and elected he will qualify. Each such declaration shall be in substantially the following form:

I, ...................., a resident and registered voter of the .................... precinct of the town of .................... or the .................... precinct of the .................... ward of the city of ...................., or the .................... precinct of .................... township of the county of .................... and the state of Missouri, do announce myself a candidate for the office of ................. on the .................... ticket, to be voted for at the general (special) election to be held on the .................... day of ...................., 20...., and I further declare that if nominated and elected I will qualify.

........................... Subscribed and sworn to

Signature of candidate before me this ..........

day of .........., 20....

............................ .........................

Residence address Signature of election

official or officer

authorized to administer

oaths

Each such declaration shall be subscribed and sworn to by the candidate before the election official accepting the candidate's petition, a notary public or other officer authorized by law to administer oaths

(L. 1977 H.B. 101 § 10.055, A.L. 1993 S.B. 31, A.L. 2012 H.B. 1236)



Section 115.329 Time for filing of petitions.

Time for filing of petitions.

115.329. 1. The secretary of state or any election authority shall not accept for filing any petition for the formation of a new party or for the nomination of an independent candidate which is submitted prior to 8:00 a.m. on the day immediately following the general election next preceding the general election for which the petition is submitted or which is submitted after 5:00 p.m. on the fifteenth Monday immediately preceding the general election for which the petition is submitted.

2. When a special election to fill a vacancy is called, neither the secretary of state nor any election authority shall accept for filing any petition for the formation of a new party or for the nomination of an independent candidate which is submitted after 5:00 p.m. on the day which is midway between the day the election is called and the election day.

(L. 1977 H.B. 101 § 10.060, A.L. 1988 H.B. 933, et al., A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 115.331 Receipt to be given for filed petition.

Receipt to be given for filed petition.

115.331. When any petition is offered for filing with the secretary of state or an election authority under the provisions of this chapter, the officer receiving the petition shall prepare and issue to the person submitting the petition a receipt indicating the number of petition pages presented from each county. The receipt shall be evidence of the filing of the petition pages subject to the determination that the petition complies with the provisions of this chapter.

(L. 1977 H.B. 101 § 10.065, A.L. 1978 H.B. 971)



Section 115.333 Determination of validity or invalidity, when made--refusal to file, procedure to have court determine validity.

Determination of validity or invalidity, when made--refusal to file, procedure to have court determine validity.

115.333. 1. When any petition is filed with the secretary of state or an election authority under the provisions of this subchapter, the secretary of state or the election authority shall determine whether or not it complies with the provisions of this subchapter. When any petition is filed with the secretary of state or an election authority under the provisions of this subchapter, the secretary of state or the election authority shall, not later than the eleventh Tuesday prior to the general election, issue a statement setting forth such person's determination. When a petition for the formation of a new party or nomination of an independent candidate for a special election is filed with the secretary of state or an election authority, the secretary of state or the election authority shall issue a statement setting forth its determination as soon as possible but in no case too late to permit placement of the party or candidate on the ballot. If the secretary of state or the election authority determines that a petition does not comply with the provisions of this subchapter, such person shall state the reason for such person's determination in the statement.

2. If the secretary of state or the election authority refuses to file a petition for the formation of a new party or the nomination of an independent candidate or refuses to issue a statement setting forth such person's determination within the time prescribed, any registered voter may apply, within ten days after the refusal, to the circuit court for a writ of mandamus to compel such person to file the petition or issue the statement. Within ten days after the secretary of state or the election authority issues a statement setting forth such person's determination, any registered voter may apply to the circuit court to compel the secretary of state or the election authority to reverse such person's determination. If it is decided by the court that the petition is legally sufficient, the secretary of state or the election authority shall file it, with a certified copy of the judgment attached thereto, as of the date it was originally offered for filing in such person's office. On showing that any petition filed is not legally sufficient, the court may enjoin all election officials from certifying or printing the name of the independent candidate or new party and its candidates on the official ballot. All such suits shall be advanced on the court docket and heard and decided by the court as quickly as possible. Either party to the suit may appeal to the supreme court within ten days after a circuit court decision is rendered. The circuit court of Cole County shall have jurisdiction if the secretary of state is a party, and otherwise, the circuit court of the county in which the election authority is located shall have jurisdiction.

(L. 1977 H.B. 101 § 10.070, A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 115.335 Validity of signatures, who shall determine--verification of signatures, procedures--rules authorized.

Validity of signatures, who shall determine--verification of signatures, procedures--rules authorized.

115.335. 1. The secretary of state or the election authority shall have specific authority to determine the validity of signatures on petitions filed with his office and shall have authority not to count those which are, in his opinion, forged or fraudulent or the signatures of persons who are not registered voters.

2. For the purpose of verifying signatures on any new party or independent candidate petition filed with his office, the secretary of state may send copies of petition pages by certified mail to the appropriate election authorities for registration verification. Each election authority receiving a copy of petition pages shall check any signature indicated by the secretary of state against the registration records and return all such copies to the secretary of state by certified mail no later than the day designated by the secretary of state. The secretary of state shall not designate any deadline for returning copies and certifications which is less than ten or more than forty days after the copies have been received by the election authority. If the secretary of state or an election authority determines the congressional district number written after the signature of any registered voter is not the congressional district in which he resides, the secretary of state or the election authority shall correct the congressional district number on the petition page. Failure of a voter to give his correct congressional district number shall not alone be sufficient reason to disqualify his signature. Only valid signatures from the county named in the circulator's affidavit shall be counted on any petition page.

3. The secretary of state or election authority shall have authority to verify the signatures on petitions filed with his office by use of random sampling. Random sampling may be used on any petition on which five hundred or more signatures are required. Petitions requiring fewer than five hundred signatures shall have each signature checked and random sampling shall not be used. The random sample of signatures to be verified shall be drawn in such a manner that every signature contained on the filed petition shall be given an equal opportunity to be included in the sample. Such a random sampling shall include an examination of not less than five percent of the signatures so filed.

4. If the random sample verification establishes that the number of valid signatures is less than ninety-five percent of the number of qualified voters needed to find the petition sufficient, the petition shall be deemed to have failed to qualify.

5. If the random sample verification establishes that the number of valid signatures total more than one hundred five percent of the number of qualified voters needed to find the petition sufficient, the petition shall be deemed to qualify in that district.

6. If the random sample verification establishes that the number of valid signatures is more than ninety-five percent but less than one hundred five percent of the number of qualified voters needed to find the petition sufficient, each signature filed shall be examined and verified.

7. The secretary of state is authorized to adopt rules to ensure uniform, complete and accurate checking of petition signatures either by actual counting or random sampling.

8. If copies of petition pages are sent to any local election authority for registration verification under the provisions of this subchapter, the secretary of state's final determination on the number of valid signatures submitted on the petition from the election authority's jurisdiction shall be based on the certification made by the election authority.

(L. 1977 H.B. 101 § 10.073, A.L. 1993 S.B. 31, A.L. 1995 S.B. 3)



Section 115.337 City election authority to assist county election authority, verify signatures, when.

City election authority to assist county election authority, verify signatures, when.

115.337. 1. When an election authority for a county and an election authority for a city have jurisdiction within the same county, the county election authority may, for the purpose of verifying signatures on any new party or independent candidate petition filed with its office, deliver copies of petition pages to the city election authority for registration verification. The city election authority receiving a copy of petition pages shall check each signature indicated by the county election authority against its registration records and return all such copies to the county election authority no later than the day designated by the county election authority. At the same time the copies are returned, the city election authority shall certify to the county election authority the page number of each page it received and the total number of valid signatures from the city on the pages. The county election authority shall not designate any deadline for returning copies and certifications which is less than six or more than twelve working days after the copies have been received by the city election authority.

2. If copies of petition pages are sent to a city election authority for registration verification under the provisions of this section, the county election authority's final determination on the number of valid signatures submitted on the petition from the city shall be based on the certification made by the city election authority.

(L. 1977 H.B. 101 § 10.075)

Effective 1-1-78



Section 115.339 Nominations, how made.

Nominations, how made.

115.339. Except as otherwise provided in this subchapter, all candidates for elective office shall be nominated at a primary election in accordance with the provisions of sections 115.339 through 115.405 of this subchapter.

(L. 1977 H.B. 101 § 10.080)

Effective 1-1-78



Section 115.341 Primary elections, when held.

Primary elections, when held.

115.341. For the nomination of candidates to be elected at the next general election, a primary election shall be held on the first Tuesday after the first Monday in August of even-numbered years.

(L. 1977 H.B. 101 § 10.085)

Effective 1-1-78



Section 115.342 Disqualification for delinquent taxes--affidavit, form--complaints, investigation, notice, payment of taxes.

Disqualification for delinquent taxes--affidavit, form--complaints, investigation, notice, payment of taxes.

115.342. 1. Any person who files as a candidate for election to a public office shall be disqualified from participation in the election for which the candidate has filed if such person is delinquent in the payment of any state income taxes, personal property taxes, real property taxes on the place of residence, as stated on the declaration of candidacy, or if the person is a past or present corporate officer of any fee office that owes any taxes to the state.

2. Each potential candidate for election to a public office shall file an affidavit with the department of revenue and include a copy of the affidavit with the declaration of candidacy required under section 115.349. Such affidavit shall be in substantially the following form:

AFFIRMATION OF TAX PAYMENTS AND BONDING REQUIREMENTS:

I hereby declare under penalties of perjury that I am not currently aware of any delinquency in the filing or payment of any state income taxes, personal property taxes, real property taxes on the place of residence, as stated on the declaration of candidacy, or that I am a past or present corporate officer of any fee office that owes any taxes to the state, other than those taxes which may be in dispute. I declare under penalties of perjury that I am not aware of any information that would prohibit me from fulfilling any bonding requirements for the office for which I am filing.

.............................. Candidate's Signature

.............................. Printed Name of Candidate.

3. Upon receipt of a complaint alleging a delinquency of the candidate in the filing or payment of any state income taxes, personal property taxes, real property taxes on the place of residence, as stated on the declaration of candidacy, or if the person is a past or present corporate officer of any fee office that owes any taxes to the state, the department of revenue shall investigate such potential candidate to verify the claim contained in the complaint. If the department of revenue finds a positive affirmation to be false, the department shall contact the secretary of state, or the election official who accepted such candidate's declaration of candidacy, and the potential candidate. The department shall notify the candidate of the outstanding tax owed and give the candidate thirty days to remit any such outstanding taxes owed which are not the subject of dispute between the department and the candidate. If the candidate fails to remit such amounts in full within thirty days, the candidate shall be disqualified from participating in the current election and barred from refiling for an entire election cycle even if the individual pays all of the outstanding taxes that were the subject of the complaint.

(L. 2006 H.B. 1900, A.L. 2012 H.B. 1106)



Section 115.343 Winner of primary to be only candidate of that party for that office--write-in in general election deemed independent.

Winner of primary to be only candidate of that party for that office--write-in in general election deemed independent.

115.343. The person receiving the greatest number of votes at a primary election as a party candidate for an office shall be the only candidate of that party for the office at the general election. The name of such candidate shall be placed on the official ballot at the general election unless he is removed or replaced as provided by law. Write-in candidates at a general election shall be considered to be independent candidates and may only be voted for if written on the ballot as an independent.

(L. 1977 H.B. 101 § 10.090, A.L. 1983 S.B. 234)



Section 115.345 Notice of offices for which candidates are to be nominated, when sent--election authority to publish notice with filing date.

Notice of offices for which candidates are to be nominated, when sent--election authority to publish notice with filing date.

115.345. 1. Not later than the third Monday in December immediately preceding the primary election, the secretary of state shall prepare and transmit to each election authority a notice, in writing, designating the offices for which candidates are to be nominated at the primary election.

2. Upon receipt of notice, the election authority shall publish the notice and the date by which candidates must file for such offices in a newspaper of general circulation in its jurisdiction.

(L. 1977 H.B. 101 § 10.095, A.L. 1993 S.B. 31)



Section 115.346 Persons in arrears for municipal taxes or fees shall not be candidates for municipal office, when.

Persons in arrears for municipal taxes or fees shall not be candidates for municipal office, when.

115.346. Notwithstanding any other provisions of law to the contrary, no person shall be certified as a candidate for a municipal office, nor shall such person's name appear on the ballot as a candidate for such office, who shall be in arrears for any unpaid city taxes or municipal user fees on the last day to file a declaration of candidacy for the office.

(L. 1999 H.B. 676 § 3)



Section 115.347 Declaration of candidacy required prior to name appearing on ballot--fraudulent declaration a class one offense.

Declaration of candidacy required prior to name appearing on ballot--fraudulent declaration a class one offense.

115.347. 1. No candidate's name shall be printed on any official ballot unless his written, signed and sworn declaration of candidacy has been filed in the office of the appropriate election official as provided in this subchapter.

2. Any person filing a declaration of candidacy containing a false or forged signature or containing the name of a nonexistent or fictitious person shall be guilty of a class one election offense.

(L. 1977 H.B. 101 § 10.098)

Effective 1-1-78



Section 115.348 Finding of guilt or plea under federal laws, disqualification for elective public office.

Finding of guilt or plea under federal laws, disqualification for elective public office.

115.348. No person shall qualify as a candidate for elective public office in the state of Missouri who has been found guilty of or pled guilty to a felony or misdemeanor under the federal laws of the United States of America.

(L. 2005 H.B. 353 and L. 2005 H.B. 58, A.L. 2011 H.B. 315)



Section 115.349 Time for filing of a declaration of candidacy--form of declaration.

Time for filing of a declaration of candidacy--form of declaration.

115.349. 1. Except as otherwise provided in sections 115.361 to 115.383 or sections 115.755 to 115.785, no candidate's name shall be printed on any official primary ballot unless the candidate has filed a written declaration of candidacy in the office of the appropriate election official by 5:00 p.m. on the last Tuesday in March immediately preceding the primary election.

2. No declaration of candidacy for nomination in a primary election shall be accepted for filing prior to 8:00 a.m. on the last Tuesday in February immediately preceding the primary election.

3. Each declaration of candidacy for nomination in a primary election shall state the candidate's full name, residence address, office for which such candidate proposes to be a candidate, the party ticket on which he or she wishes to be a candidate and that if nominated and elected he or she will qualify. The declaration shall be in substantially the following form: I, ........................., a resident and registered voter of the county of ........... and the state of Missouri, residing at ......., do announce myself a candidate for the office of ...... on the ...... party ticket, to be voted for at the primary election to be held on the .... day of ......, ..., and I further declare that if nominated and elected to such office I will qualify. ............................... Subscribed and sworn to Signature of candidate before me this ..... day

of ........., ....... ............................... ...................... ....... Residence address Signature of election

official or other officer

authorized to administer oaths ............................... Mailing address (if different) ............................... Telephone Number (Optional) If the declaration is to be filed in person, it shall be subscribed and sworn to by the candidate before an official authorized to accept his or her declaration of candidacy. If the declaration is to be filed by certified mail pursuant to the provisions of subsection 2 of section 115.355, it shall be subscribed and sworn to by the candidate before a notary public or other officer authorized by law to administer oaths.

(L. 1977 H.B. 101 § 10.100, A.L. 1982 S.B. 526, A.L. 1983 H.B. 713 Revision, A.L. 1993 S.B. 31, A.L. 1999 H.B. 676)



Section 115.350 Conviction or plea under state laws, disqualification for elective public office.

Conviction or plea under state laws, disqualification for elective public office.

115.350. No person shall qualify as a candidate for elective public office in the state of Missouri who has been convicted of or found guilty of or pled guilty to a felony under the laws of this state.

(L. 2006 H.B. 1900)

Effective 1-01-07

(2012) Section as applied to former county official who was ousted from office due to prior felony conviction did not operate retrospectively in violation of article I, section 13 of Missouri Constitution nor does it violate equal protection. State v. Young, 362 S.W.3d 386 (Mo.banc).



Section 115.351 Candidate may not file for more than one office, exception, presidential primary, also prohibited from filing for the same office on more than one ticket at the same election.

Candidate may not file for more than one office, exception, presidential primary, also prohibited from filing for the same office on more than one ticket at the same election.

115.351. No person who files as a party candidate for nomination or election to an office shall, without withdrawing, file as another party's candidate or an independent candidate for nomination or election to the office for the same term. No person who files as an independent candidate for election to an office shall, without withdrawing, file as a party candidate for nomination or election to the office for the same term. No person shall file for one office and, without withdrawing, file for another office to be filled at the same election. A person who files a request to be included on the presidential primary ballot is not prohibited by this section from filing or appearing on any ballot as a party candidate for nomination to another office. Receipt by the secretary of state of proper certification of nomination pursuant to subsection 1 of section 115.399 constitutes withdrawal by operation of law pursuant to subsection 1 of section 115.359 of any presidential or vice presidential nominee from any other office for which such nominee is a candidate at the same election. Any person violating any provision of this section shall be disqualified from running for nomination or election to any office at the primary and general election next succeeding the violation.

(L. 1977 H.B. 101 § 10.105, A.L. 1998 S.B. 709, A.L. 1999 H.B. 676)



Section 115.353 Declarations of candidacy, where filed.

Declarations of candidacy, where filed.

115.353. All declarations of candidacy shall be filed as follows:

(1) For presidential elector, United States senator, representative in Congress, statewide office, circuit judge not subject to the provisions of article V, section 25 of the Missouri Constitution, state senator and state representative, in the office of the secretary of state;

(2) For all county offices which for the purpose of election procedures shall include associate circuit judges not subject to the provisions of article V, section 25 of the Missouri Constitution, in the office of the county election authority;

(3) For all county offices, in the office of the county election authority. In any county in which there are two boards of election commissioners, the county clerk shall be deemed to be the election authority for purposes of this section.

(L. 1977 H.B. 101 § 10.110, A.L. 1978 H.B. 1634, H.B. 1694, A.L. 1984 H.B. 1611 Revision)



Section 115.355 Declarations of candidacy to be filed in person by candidate, exceptions.

Declarations of candidacy to be filed in person by candidate, exceptions.

115.355. 1. Except as provided in subsections 2 and 5 of this section and in section 115.377, each declaration of candidacy for nomination in a primary election shall be filed by the candidate in person in the office of the appropriate election official.

2. A candidate may file his declaration of candidacy by certified mail if he is:

(1) Unable to appear in person because of physical disability, and the declaration is accompanied by a sworn statement of a licensed physician so stating; or

(2) A member of the Armed Forces of the United States on active duty, and the declaration is accompanied by a sworn statement of the candidate's commanding officer so stating.

3. Except as provided in section 115.377, no election official shall accept for filing any declaration of candidacy for nomination in a primary election not presented to him by the candidate in person or which, if sent by certified mail pursuant to subsection 2 of this section, is not accompanied by the statement required in the same subsection.

4. Election officials shall require proof of identity of persons when filing declarations of candidacy in person and when filing by mail as provided in subsection 2 or 5 of this section.

5. Any judge seeking retention under sections 25(a) to 25(g) of article V of the Missouri Constitution may file his declaration of candidacy for election to succeed himself by certified mail.

(L. 1977 H.B. 101 § 10.115, A.L. 1983 S.B. 234, A.L. 1985 S.B. 5, et al.)



Section 115.357 Filing fees--declaration of inability to pay, form of.

Filing fees--declaration of inability to pay, form of.

115.357. 1. Except as provided in subsections 3 and 4 of this section, each candidate for federal, state or county office shall, before filing his declaration of candidacy, pay to the treasurer of the state or county committee of the political party upon whose ticket he seeks nomination a certain sum of money as follows:

(1) To the treasurer of the state central committee, two hundred dollars if he or she is a candidate for statewide office or for United States senator, one hundred dollars if he or she is a candidate for representative in Congress, circuit judge or state senator, and fifty dollars if he or she is a candidate for state representative;

(2) To the treasurer of the county central committee, fifty dollars if he or she is a candidate for county office.

2. The required sum may be submitted by the candidate to the official accepting his declaration of candidacy. All sums so submitted shall be forwarded promptly by the official to the treasurer of the appropriate party committee.

3. Any person who cannot pay the fee required to file as a candidate may have the fee waived by filing a declaration of inability to pay and a petition with his declaration of candidacy. Each such declaration shall be in substantially the following form: DECLARATION OF INABILITY TO PAY FILING FEE I, ........., do hereby swear that I am financially unable to pay the fee of ...... (amount of fee) to file as a candidate for nomination to the office of ...... at the primary election to be held on the ...... day of ......, 20... . ......................... Subscribed and sworn to before me Signature of candidate this ..... day of ......, 20... .

.................................. ......................... Signature of election official or Residence address officer authorized to administer

oaths If the candidate's declaration of candidacy is to be filed in person, the declaration of inability to pay shall be subscribed and sworn to by the candidate before the election official who witnesses the candidate's declaration of candidacy. If his declaration of candidacy is to be filed by certified mail pursuant to subsection 2 of section 115.355, the declaration of inability to pay shall be subscribed and sworn to by the candidate before the notary or other officer who witnesses the candidate's declaration of candidacy. With his declaration of inability to pay, the candidate shall submit a petition endorsing his candidacy. Except for the number of signatures required, each such petition shall, insofar as practicable, be in the form provided in sections 115.321 and 115.325. If the person filing declaration of indigence is to be a candidate for statewide office, his petition shall be signed by the number of registered voters in the state equal to at least one-half of one percent of the total number of votes cast in the state for the office at the last election in which a candidate ran for the office. If the person filing a declaration of indigence is to be a candidate for any other office, the petition shall be signed by the number of registered voters in the district or political subdivision which is equal to at least one percent of the total number of votes cast for the office at the last election in which a candidate ran for the office. The candidate's declaration of inability to pay and the petition shall be filed at the same time and in the same manner as his declaration of candidacy is filed. The petition shall be checked and its sufficiency determined in the same manner as new party and independent candidate petitions.

4. No filing fee shall be required of any person who proposes to be an independent candidate, the candidate of a new party or a candidate for presidential elector.

5. Except as provided in subsections 3 and 4 of this section, no candidate's name shall be printed on any official ballot until the required fee has been paid.

(L. 1977 H.B. 101 § 10.117, A.L. 1983 S.B. 234)



Section 115.359 Withdrawal of candidacy, deadline for, how made.

Withdrawal of candidacy, deadline for, how made.

115.359. 1. Any person who has filed a declaration of candidacy for nomination and who wishes to withdraw as a candidate shall, not later than the eleventh Tuesday prior to the primary election, file a written, sworn statement of withdrawal in the office of the official who accepted such candidate's declaration of candidacy. Any person nominated for an office who wishes to withdraw as a candidate shall, not later than the eleventh Tuesday prior to the general election, file a written, sworn statement of withdrawal in the office of the official who accepted such candidate's declaration of candidacy. In addition, any person who has filed a declaration of candidacy for nomination or who is nominated for an office who wishes to withdraw as a candidate due to being named as the party candidate for a different office by a party nominating committee pursuant to sections 115.363 to 115.377 may withdraw as a candidate no later than 5:00 p.m. on the fifth day after being named as the party candidate for a different office by the party nominating committee.

2. Except as provided for in section 115.247, if there is no additional cost for the printing or reprinting of ballots, or if the candidate agrees to pay any printing or reprinting costs, a candidate who has filed or is nominated for an office may, at any time after the time limits set forth in subsection 1 of this section but no later than 5:00 p.m. on the sixth Tuesday before the election, withdraw as a candidate pursuant to a court order, which, except for good cause shown by the election authority in opposition thereto, shall be freely given upon application by the candidate to the circuit court in the county of such candidate's residence. No withdrawal pursuant to this subsection shall be effective until such candidate files a copy of the court's order in the office of the official who accepted such candidate's declaration of candidacy.

3. The name of a person who has properly filed a declaration of candidacy, or of a person nominated for office, who has not given notice of withdrawal as provided in subsection 1 or 2 of this section shall, except in case of death or disqualification, be printed on the official primary or general election ballot, as the case may be.

(L. 1977 H.B. 101 § 10.120, A.L. 1995 H.B. 484, et al., A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)



Section 115.361 Filing to be reopened, when--death of incumbent candidate to create vacancy on ballot, when.

Filing to be reopened, when--death of incumbent candidate to create vacancy on ballot, when.

115.361. 1. Except as provided in subsections 2 and 3 of this section, if a candidate for nomination to an office in which the candidate is the incumbent or the only candidate dies, withdraws as provided in subsection 1 or 2 of section 115.359, or is disqualified after 5:00 p.m. on the last day in which a person may file as a candidate for nomination, and at or before 5:00 p.m. on the eighth Tuesday prior to any primary election, or if any candidate for the position of political party committeeman or committeewoman dies or withdraws as provided in subsection 1 or 2 of section 115.359, or is disqualified after 5:00 p.m. on the last day in which a person may file as a candidate for nomination, and at or before 5:00 p.m. on the eighth Tuesday prior to any primary election, leaving less candidates for the available committee positions than the number of available committee positions, filing for the office or position shall be reopened for a period of five working days, excluding holidays and weekends, following the death, withdrawal or disqualification during which period new candidates may file declarations of candidacy.

2. If a candidate for nomination to an office in which the candidate is the only candidate dies, withdraws as provided in subsection 1 or 2 of section 115.359, or is disqualified after 5:00 p.m. on the sixth Tuesday prior to the primary election, the election and canvass shall not proceed, and a vacancy shall exist on the general election ballot to be filled in the manner provided in sections 115.363 to 115.377.

3. If a candidate for the position of political party committeeman or committeewoman becomes disqualified after the eighth Tuesday prior to the primary election, the election and canvass shall proceed, and the disqualified candidate's name shall be physically eradicated from the ballot so that no vote may be cast for that candidate.

4. If after filing a declaration of candidacy, a candidate files a statement of withdrawal within two working days prior to the deadline for the close of filing set forth in section 115.349, the time of filing for that office shall be extended until 5:00 p.m. of the first Friday following the deadline for the close of filing set forth in section 115.349.

(L. 1977 H.B. 101 § 10.123, A.L. 1979 S.B. 275, A.L. 1993 S.B. 31, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 132)



Section 115.363 Party nominating committee to select candidate, when.

Party nominating committee to select candidate, when.

115.363. 1. Except as provided in section 115.361, a party nominating committee of a political party may select a party candidate for nomination to an office on the primary election ballot in the following cases:

(1) If there are no candidates for nomination as the party candidate due to death of all the party's candidates after 5:00 p.m. on the last day in which a person may file as a candidate for nomination and at or before 5:00 p.m. on the fourth Tuesday prior to the primary election;

(2) If there are no candidates for nomination as the party candidate due to withdrawal after 5:00 p.m. on the last day in which a person may file as a candidate for nomination and at or before 5:00 p.m. on whatever day may be fixed by law as the final date for withdrawing as a candidate for the office;

(3) If there are no candidates for nomination as the party candidate due to death or disqualification of all candidates within seven days prior to the filing deadline and if no person has filed for the party nomination within that time;

(4) If there are no candidates for nomination as the party candidate due to disqualification of all party candidates after 5:00 p.m. on the last day on which a person may file as a candidate for nomination, and at or before 5:00 p.m. on the sixth Tuesday prior to the primary election; or

(5) If a candidate for the position of political party committeeman or committeewoman dies or withdraws as provided in subsection 1 or 2 of section 115.359 after the eighth Tuesday prior to the primary election, leaving no candidate.

2. Any established political party may select a candidate for nomination, if a candidate who is the incumbent or only candidate dies, is disqualified or withdraws pursuant to subsection 1 or 2 of section 115.359 after 5:00 p.m. on the eighth Tuesday prior to the primary election, and at or before 5:00 p.m. on whatever day is fixed by law as the final date for withdrawing as a candidate for the office.

3. A party nominating committee may select a party candidate for election to an office on the general election ballot in the following cases:

(1) If the person nominated as the party candidate shall die at or before 5:00 p.m. on the fourth Tuesday prior to the general election;

(2) If the person nominated as the party candidate is disqualified at or before 5:00 p.m. on the sixth Tuesday prior to the general election;

(3) If the person nominated as the party candidate shall withdraw at or before 5:00 p.m. on whatever day may be fixed by law as the final date for withdrawing as a candidate for the office;

(4) If a candidate for nomination to an office in which the person is the party's only candidate dies after 5:00 p.m. on the fourth Tuesday prior to any primary election, withdraws as provided in subsection 1 of section 115.359 after 5:00 p.m. on the fourth Tuesday prior to any primary election, or is disqualified after 5:00 p.m. on the sixth Tuesday before any primary election.

4. If a person nominated as a party's candidate who is unopposed shall die at or before 5:00 p.m. on the fourth Tuesday prior to the general election, is disqualified at or before 5:00 p.m. on the sixth Tuesday prior to the general election, or shall withdraw at or before 5:00 p.m. on whatever day may be fixed by law as the final date for withdrawing as a candidate for the office, the party nominating committee for any established political party may select a party candidate.

5. A party nominating committee may select a party candidate for election to an office in the following cases:

(1) For an election called to fill a vacancy in an office;

(2) For an election held pursuant to the provisions of section 105.030 to fill an unexpired term resulting from a vacancy in an office that occurs within fourteen days prior to the filing deadline for the primary election and not later than the eighth Tuesday prior to the general election. If such vacancy occurs prior to the fourteenth day before the filing deadline for a primary election, filing for the office shall be as provided for in sections 115.305 to 115.359.

(L. 1977 H.B. 101 § 10.125, A.L. 1993 S.B. 31, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 132)



Section 115.364 Previously disqualified candidate not eligible for selection by party nominating committee.

Previously disqualified candidate not eligible for selection by party nominating committee.

115.364. If a candidate has been previously disqualified as a candidate for an office on the primary election ballot, that individual shall not be selected by a party nominating committee as a candidate for nomination to the same office on the same primary election ballot or as a candidate for the same office on the corresponding general election ballot. If a candidate has been previously disqualified as a candidate for an office on the general election ballot, that individual shall not be selected by a party nominating committee as a candidate for the same office on the same general election ballot.

(L. 2010 S.B. 844)

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 115.365 Nominating committee designated as to certain offices.

Nominating committee designated as to certain offices.

115.365. 1. The nominating committee authorized to select a candidate for nomination or election to office pursuant to section 115.363 shall be one of the following:

(1) To select a candidate for county office, the nominating committee shall be the county committee of the party;

(2) To select a candidate for state representative, the nominating committee shall be the legislative district committee of the party;

(3) To select a candidate for state senator, the nominating committee shall be the senatorial district committee of the party;

(4) To select a candidate for circuit court judge not subject to the provisions of article V, section 25 of the state constitution, the nominating committee shall be the judicial district committee of the party;

(5) To select a candidate for representative in Congress, the nominating committee shall be the congressional district committee of the party;

(6) To select a candidate for statewide office, the nominating committee shall be the state committee of the party.

2. After any decennial redistricting, the nominating committee shall be composed from the new districts, and the new district lines shall be used in the selection of a candidate; provided, however, that members of nominating committees for candidates for special elections to fill vacancies conducted pursuant to section 21.130 shall be from the old districts.

(L. 1977 H.B. 101 § 10.126, A.L. 1978 H.B. 1634, A.L. 1982 S.B. 526, A.L. 1983 S.B. 234, A.L. 2002 S.B. 675)



Section 115.367 Change of district boundaries, effect on nominating committee.

Change of district boundaries, effect on nominating committee.

115.367. 1. In the event that the boundaries of a district have been altered, or a new district established for a candidate to be selected by a party committee since the last election in which a party candidate ran for such office, the members of the nominating committee shall be the members of the various nominating committees for that office, as provided in section 115.365 who reside within the altered or new district; provided, however, that members of nominating committees for candidates for special elections to fill vacancies conducted pursuant to section 21.130 shall be from the old districts. The chairman of the nominating committee shall be the committee chairman of the county which polled the highest vote for the party candidate for governor within the area to be represented at the last gubernatorial election.

2. In the event that a candidate is to be selected by a party committee of a new political party which has not yet elected committeemen and committeewomen in the manner provided by law, the chairman of the nominating committee shall be the provisional chairman of the party for the state, or if the political party is formed for a district or political subdivision less than the state, the chairman of the nominating committee shall be the provisional chairman of the party for such district or political subdivision. The chairman of the nominating committee shall appoint additional members of the nominating committee, not less than four in number.

3. In the event that a candidate is to be selected for nomination or election to an office by a new political party which has elected committeemen and committeewomen in the manner provided for established political parties, the members of the nominating committee shall be the same as provided in section 115.365.

(L. 1977 H.B. 101 § 10.127, A.L. 1982 S.B. 526, A.L. 2002 S.B. 675)



Section 115.369 Notice of vacancy, when given to nominating committee or county committee.

Notice of vacancy, when given to nominating committee or county committee.

115.369. Upon notification of a vacancy authorized to be filled by a nominating committee pursuant to section 115.363, the secretary of state or the election authority shall, not later than twenty-four hours after receiving such notification, notify the chair of the appropriate nominating committee. If it is impossible to notify the chair of the nominating committee, the secretary of state or the election authority shall notify the vice chair of the appropriate nominating committee. If it is impossible to notify the vice chair, the secretary of state or the election authority shall notify any member of the nominating committee or the chair of the county committee. The chair of the nominating committee shall, as soon as possible, but in no case later than two weeks after being notified of the vacancy, call a meeting of the nominating committee for the purpose of selecting a candidate to fill the vacancy. The meeting shall be called at a place located in the area the candidate is to represent. If the chair does not call a meeting within the time specified, any member of the nominating committee may do so. The person calling the meeting shall notify each member of the nominating committee of the time and place of the meeting.

(L. 1977 H.B. 101 § 10.128, A.L. 1999 H.B. 676)



Section 115.371 Majority of committee present required to nominate, exception.

Majority of committee present required to nominate, exception.

115.371. 1. To select a candidate under the provisions of section 115.363, a majority of the members of the nominating committee must be present. Except as provided in subsection 2 of this section, a member must be present in person to vote, and a majority vote of the members present shall be sufficient to nominate a candidate. In accordance with section 115.627, a party state committee may provide for weighted or fractional voting. The committee shall have no power to delegate its authority to any other person or group.

2. If a member of one nominating committee is a member of one or more additional nominating committees meeting on the same day, the member may, if he or she attends one of the meetings, select a person to participate and vote at each additional meeting in his or her stead.

(L. 1977 H.B. 101 § 10.129, A.L. 1988 H.B. 933, et al.)



Section 115.373 Candidates selected by committee to be filed with election authority, when--death of candidate selected by committee, effect of.

Candidates selected by committee to be filed with election authority, when--death of candidate selected by committee, effect of.

115.373. 1. The name of a candidate selected by a party nominating committee for a primary or general election to fill a vacancy created by death, withdrawal or disqualification shall be filed with the secretary of state or proper election authority no later than 5:00 p.m. on the twenty-eighth day after the vacancy occurs or no later than 5:00 p.m. on the fourth Friday prior to the election, whichever occurs sooner. The name of a person selected by a party nominating committee as a candidate to fill an unexpired term shall be filed with the secretary of state or proper election authority no later than 5:00 p.m. on the day which is midway between the day the election is called and election day.

2. If the candidate selected by a party nominating committee for a primary, general or special election ballot dies prior to the election, the vacancy created by such death may be filled in the manner provided for filling vacancies created by death on the primary and general election ballots.

(L. 1977 H.B. 101 § 10.130, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 132)



Section 115.377 Certification of nomination by committee or committee chairman, form of--candidate's declaration, form of.

Certification of nomination by committee or committee chairman, form of--candidate's declaration, form of.

115.377. 1. Each selection of a candidate made by a party nominating committee pursuant to section 115.363 shall be certified by the chair or acting chair of the nominating committee and filed with the election official authorized to receive declarations of candidacy for the office, provided that no committee member may act as chair for purposes of certifying his or her own selection as candidate. Each such certification shall be subscribed and sworn to by the chair or acting chair before the election official accepting the certification or a notary public and shall be in substantially the following form:

I, ........., Chair (Acting Chair) of the ..... party nominating committee duly authorized to nominate a candidate to fill the vacancy created by the death (withdrawal, disqualification, resignation) of ........., do hereby certify that on the ..... day of ....., ..., the nominating committee met and duly selected ......... as the ......... party candidate for nomination (election) to (fill the unexpired term in) the office of ......., district ........., at the primary (general, special) election to be held on the ..... day of ....., .... I further certify that before the meeting, each member of the nominating committee was properly notified of the time and place of the meeting, a majority vote of the members of the nominating committee were present at the meeting, and ......... was duly selected by a majority of the members present at the meeting. ................................... Subscribed and sworn to Signature of chair before me this ..... day or acting chair of ......., ........

..........................

Signature of election

official or notary public

2. Each selection of a candidate made by the chair of a party nominating committee pursuant to section 115.375 shall be certified by the chair of the nominating committee and filed in the office of the election official authorized to receive declarations of candidacy for the office. Each such certification shall be subscribed and sworn to by the chair before the election official accepting the certification or a notary public and shall be as far as practicable in the form provided in subsection 1 of this section.

3. When submitted for filing, each certification made by the chair or acting chair of a party nominating committee pursuant to this section shall be accompanied by a declaration of candidacy and any filing fee required for the candidate selected by the nominating committee or its chair. The declaration candidacy shall state the candidate's full name, residence address, office for which such candidate proposes to be a candidate, the party upon whose ticket he or she is to be a candidate and that if nominated and elected he or she will qualify. Each such declaration shall be in substantially the form set forth in section 115.349. Each such declaration shall be subscribed and sworn to by the candidate before the election official accepting the certification, a notary public or other officer authorized by law to administer oaths.

4. Neither the secretary of state nor any election authority shall accept any certification, declaration of candidacy or filing fee submitted by the chair or acting chair of a party nominating committee after the deadline provided for submitting such certification in section 115.373 or 115.375. Any selection made by a party nominating committee or by the chair of a party committee which is not made in accordance with the provisions of sections 115.363 to 115.377 shall be null and void.

(L. 1977 H.B. 101 § 10.140, A.L. 1999 H.B. 676)



Section 115.379 Death of candidate after filing deadline and before election, procedure to be followed.

Death of candidate after filing deadline and before election, procedure to be followed.

115.379. 1. Whenever the only candidate of a party for nomination or election to an office at a primary election, general election or special election to fill a vacancy dies after the filing deadline and before the election, his name shall be printed on the primary, general or special election ballot, as the case may be, unless another candidate has filed for the office pursuant to the provisions of section 115.361 or a new candidate has been selected pursuant to the provisions of sections 115.363 to 115.377. Whenever any other candidate for nomination or election to an office at a primary election, general election or special election to fill a vacancy dies after 5:00 p.m. on the fourth Tuesday prior to the election, his name shall be printed on the primary, general or special election ballot, as the case may be. The election and canvass shall proceed, and, if a sufficient number of votes are cast for the deceased candidate to entitle the candidate to nomination or election had the candidate not died, a vacancy shall exist on the general election ballot or in the office to be filled in the manner provided by law.

2. Whenever a candidate for nomination or election to an office is disqualified after 5:00 p.m. on the sixth Tuesday prior to a primary election, general election or special election to fill a vacancy, his name shall be printed on the primary, general or special election ballot, as the case may be. The election and canvass shall proceed, and, if a sufficient number of votes are cast for the disqualified candidate to entitle him to nomination or election had the candidate not become disqualified, a vacancy shall exist on the general election ballot or in the office to be filled in the manner provided by law.

3. Except as provided in subsection 3 of section 115.359, subsection 2 of section 115.361 and subsections 1 and 2 of this section, whenever a candidate for nomination or election to an office dies, withdraws or is disqualified prior to a primary election, general election or special election to fill a vacancy, all appropriate election authorities shall see that such candidate's name is removed from the primary, general or special election ballot, as the case may be.

(L. 1977 H.B. 101 § 10.145, A.L. 1997 S.B. 132)



Section 115.381 Secretary of state to notify appropriate election authorities of nomination, when.

Secretary of state to notify appropriate election authorities of nomination, when.

115.381. Whenever the selections are properly certified to the secretary of state by the chair or acting chair of the party nominating committees for a special election or after the secretary of state has certified the names of candidates pursuant to section 115.387 or 115.401, the secretary of state shall notify all appropriate election authorities of the selections in a timely fashion.

(L. 1977 H.B. 101 § 10.150, A.L. 1999 H.B. 676)



Section 115.383 Name changes on ballot, how made.

Name changes on ballot, how made.

115.383. Any election authority duly notified that a name is to be removed from the ballot or that a new candidate has been selected shall have the proper corrections made on the ballot before the ballot is delivered to or while it is in the hands of the printer.

(L. 1977 H.B. 101 § 10.155, A.L. 2013 S.B. 99)



Section 115.385 Party emblem, when submitted to secretary of state.

Party emblem, when submitted to secretary of state.

115.385. 1. Not later than the twelfth Tuesday before an election at which the party's name will appear on the ballot, the state committee of each established statewide political party, the chairman of the county or district committee of each political party established for a county or district, and the provisional party chairman of each new party and group of petitioners shall select a party emblem and submit it in writing to the secretary of state. No party shall submit the American flag as an emblem. Except as provided in subsections 2 and 3 of this section, no party shall submit any emblem deceptively similar to an emblem which has been used by any other party in the past five years or is the subject of a pending certification.

2. If a new party is formed for more than one district or county at the same time, with the same name and the same provisional party chairman, the same party emblem may be submitted for the party in each such district or county.

3. Any political party established in a district or county may, by a majority vote of its committee members, authorize the use of its emblem in other districts and counties, and in the state as a whole.

4. When a party emblem is properly submitted to the secretary of state, the secretary of state shall certify the emblem to the appropriate election authorities when the secretary of state certifies the names of candidates pursuant to sections 115.387 and 115.401.

(L. 1977 H.B. 101 § 10.157, A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 115.387 Secretary of state to furnish each election authority a list of candidates for each office and the order of their filing--list, when due.

Secretary of state to furnish each election authority a list of candidates for each office and the order of their filing--list, when due.

115.387. Not later than the tenth Tuesday before each primary election, the secretary of state shall transmit to each election authority a certified list containing the name and address of each person who has filed a declaration of candidacy in the secretary's office and is entitled to be voted for at the primary election, together with a designation of the office for which the person is a candidate and the party the person represents. In the person's certification, the secretary of state shall also include the order in which the candidates for each office are to be listed on the official ballot.

(L. 1977 H.B. 101 § 10.160, A.L. 1985 H.B. 620, A.L. 1997 S.B. 132)



Section 115.389 Election authority to publish list of candidates, date of election and hours the polls will open.

Election authority to publish list of candidates, date of election and hours the polls will open.

115.389. Upon receipt of the certified list from the secretary of state, each election authority shall publish, under the proper party designations, the title of each office, the name and address of each candidate for each office to be voted on within its jurisdiction, the date of the primary election and the hours the polls will be open. The notice shall be published in a newspaper of general circulation within the jurisdiction of the election authority. The election authority shall include in the notice the names and addresses of all candidates for political party committees who will be elected pursuant to the provisions of subsection 4 of section 115.613.

(L. 1977 H.B. 101 § 10.165, A.L. 1997 S.B. 132)



Section 115.391 Sample ballots, when and how distributed.

Sample ballots, when and how distributed.

115.391. Not later than the fourth Tuesday prior to the primary election, each election authority shall prepare sample official ballots. The sample ballots shall contain, under the appropriate offices and party designations, the names of all candidates to be voted on in its jurisdiction in the order they will appear on the ballot. Each sample ballot shall be printed upon tinted or colored paper, of a different tint or color from the official primary ballot, and shall contain no endorsements. Immediately after having the sample ballots prepared, each election authority shall mail to the chairman of each county committee in its jurisdiction and to each candidate named on the ballot, a copy of the sample ballot for his party. The election authority shall also post a copy of each sample ballot in a conspicuous place in its office.

(L. 1977 H.B. 101 § 10.170)

Effective 1-1-78



Section 115.393 Election authority to deliver official ballots to polls--number of ballots, how determined.

Election authority to deliver official ballots to polls--number of ballots, how determined.

115.393. Prior to the primary election, each election authority shall correct any errors or omissions on the sample ballots and cause official ballots to be printed. For each party having a ballot at the primary election, the election authority shall deliver to each polling place a number of ballots equal to at least one and a half times the number of ballots cast in the voting district for the party at the next to last primary election. If no ballots were cast for a party in a voting district at the last primary election, the election authority shall deliver to the polling place a number of ballots estimated to be sufficient for the party.

(L. 1977 H.B. 101 § 10.175)

Effective 1-1-78



Section 115.395 Ballot for each party at primary--candidates, how listed--ballot information, how shown.

Ballot for each party at primary--candidates, how listed--ballot information, how shown.

115.395. 1. At each primary election, there shall be as many separate ballots as there are parties entitled to participate in the election.

2. The names of the candidates for each office on each party ballot shall be listed in the order in which they are filed, except that, in the case of candidates who file a declaration of candidacy with the secretary of state prior to 5:00 p.m. on the first day for filing, the secretary of state shall determine by random drawing the order in which such candidates' names shall appear on the ballot. The drawing shall be conducted so that each candidate may draw a number at random at the time of filing. The secretary of state shall record the number drawn with the candidate's declaration of candidacy. The names of candidates filing on the first day for filing for each office on each party ballot shall be listed in ascending order of the numbers so drawn. For the purposes of this subsection, the election authority responsible for oversight of the filing of candidates, other than candidates that file with the secretary of state, shall clearly designate where candidates shall form a line to effectuate such filings and determine the order of such filings; except that, in the case of candidates who file a declaration of candidacy with the election authority prior to 5:00 p.m. on the first day for filing, the election authority may determine by random drawing the order in which such candidates' names shall appear on the ballot. If a drawing is conducted pursuant to this subsection, it shall be conducted so that each candidate may draw a number at random at the time of filing. If such drawing is conducted, the election authority shall record the number drawn with the candidate's declaration of candidacy. If such drawing is conducted, the names of candidates filing on the first day for filing for each office on each party ballot shall be listed in ascending order of the numbers so drawn.

3. Insofar as applicable, the provisions of sections 115.237, 115.241 and 115.245 shall apply to each ballot prepared for a primary election, except that the ballot information may be placed in vertical or horizontal rows, no circle shall appear under any party name and no write-in lines shall appear under the name of any office for which a candidate is to be nominated at the primary. At a primary election, write-in votes shall be counted only for persons who can be elected to an office at the primary.

(L. 1977 H.B. 101 § 10.180, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 132)



Section 115.397 Voter may receive only one party ballot--voters not wishing a party ballot may vote for independents and on all propositions and questions.

Voter may receive only one party ballot--voters not wishing a party ballot may vote for independents and on all propositions and questions.

115.397. In each primary election, each voter shall be entitled to receive the ballot of one and only one political party, designated by the voter before receiving his ballot. Each voter who participates in a party primary shall be entitled to vote on all questions and for any nonpartisan candidates submitted by political subdivisions and special districts at the primary election. Each voter who does not wish to participate in a party primary may vote on all questions and for any nonpartisan candidates submitted by a political subdivision or special district at the primary election.

(L. 1977 H.B. 101 § 10.185)

Effective 1-1-78



Section 115.399 Presidential and vice-presidential candidates, when certified to secretary of state--declaration of candidacy of presidential electors, form of.

Presidential and vice-presidential candidates, when certified to secretary of state--declaration of candidacy of presidential electors, form of.

115.399. 1. Not later than the twelfth Tuesday prior to each presidential election, or notwithstanding any prior laws to the contrary, in the year 1996 and thereafter, within seven working days after choosing its nominees for president and vice president of the United States, whichever is later, the state committee of each established political party shall certify in writing to the secretary of state the names of its nominees for president and vice president of the United States.

2. Not later than the third Tuesday prior to each presidential election, the state committee of each established political party shall certify in writing to the secretary of state the names of its nominees for presidential elector. At least one qualified resident of each congressional district shall be named as a nominee for presidential elector by each state committee, and the number of nominees for presidential elector named by each state committee shall equal the number to which the state is entitled.

3. When submitted for filing, each certification made by a state committee pursuant to the provisions of subsection 2 of this section shall be accompanied by a declaration of candidacy for each candidate for presidential elector. Each declaration of candidacy shall state the candidate's full name, residence address, office for which such person proposes to be a candidate and that if elected the person will qualify. Each such declaration shall be in substantially the following form: I, . . . . . . . . . . . . . . , a resident of the . . . . . . . congressional district and the state of Missouri do announce myself a candidate for the office of presidential elector from the . . . . . . congressional district (state at large) on the . . . . . . . ticket, to be voted for at the presidential election to be held on the . . . . . . . . day of . . . . . . , 20. ., and I further declare that if nominated and elected to such office I will qualify. . . . . . . . . . . . . . . . . . Subscribed and sworn to Signature of candidate before me this . . . .

day of . . . . . , 20. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Residence address Signature of election official

or officer authorized to

administer oaths Each such declaration shall be subscribed and sworn to by the candidate before the election official receiving the certification, a notary public or other officer authorized by law to administer oaths.

(L. 1977 H.B. 101 § 10.190, A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 115.401 General election candidates, list to be sent to election authorities, when.

General election candidates, list to be sent to election authorities, when.

115.401. Not later than the tenth Tuesday prior to each general election, the secretary of state shall send to each election authority a certified list containing the name and address of each person who has filed a declaration of candidacy in the secretary of state's office and is entitled to be voted for at the general election, together with a statement of the office for which such person is a candidate and the party such person represents or that such person is an independent candidate.

(L. 1977 H.B. 101 § 10.195, A.L. 1985 H.B. 620, A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 115.403 Forms to be prepared by secretary of state, when.

Forms to be prepared by secretary of state, when.

115.403. Not later than May first prior to each primary election, the secretary of state shall prepare all forms necessary to carry out the provisions of this subchapter. The forms shall be substantially followed in all primary elections.

(L. 1977 H.B. 101 § 10.200)

Effective 1-1-78



Section 115.405 False swearing a class one offense.

False swearing a class one offense.

115.405. Any person making a sworn statement, affidavit or declaration of candidacy required by this subchapter who swears falsely or signs such document knowing the statements therein are untrue shall be deemed guilty of a class one election offense.

(L. 1977 H.B. 101 § 10.205)

Effective 1-1-78



Section 115.407 Polls, hours to be open.

Polls, hours to be open.

115.407. The election judges shall open the polls at six o'clock in the morning and keep them open until seven o'clock in the evening. At seven o'clock in the evening, all voters at the polls, including any in line to vote, shall be permitted to vote.

(L. 1977 H.B. 101 § 11.001)

Effective 1-1-78

(2000) Circuit judge lacked jurisdiction to extend voting hours. State ex rel. Bush-Cheney 2000, Inc. v. Baker, 34 S.W.3d 410 (Mo.App.E.D.).



Section 115.409 Who may be admitted to polling place.

Who may be admitted to polling place.

115.409. Except election authority personnel, election judges, watchers and challengers appointed pursuant to section 115.105 or 115.107, law enforcement officials at the request of election officials or in the line of duty, minor children under the age of eighteen accompanying an adult who is in the process of voting, international observers who have registered as such with the election authority, persons designated by the election authority to administer a simulated youth election for persons ineligible to vote because of their age, members of the news media who present identification satisfactory to the election judges and who are present only for the purpose of bona fide news coverage except as provided in subdivision (18) of section 115.637, provided that such coverage does not disclose how any voter cast the voter's ballot on any question or candidate or in the case of a primary election on which party ballot they voted or does not interfere with the general conduct of the election as determined by the election judges or election authority, and registered voters who are eligible to vote at the polling place, no person shall be admitted to a polling place.

(L. 1977 H.B. 101 § 11.005, A.L. 1986 H.B. 1471, et al., A.L. 1996 H.B. 1557 & 1489, A.L. 2002 S.B. 675)



Section 115.411 Election authority to provide polling booths.

Election authority to provide polling booths.

115.411. For each polling place in its jurisdiction, the election authority shall provide a sufficient number of voting booths, equipped and supplied so voters can vote conveniently and in secret.

(L. 1977 H.B. 101 § 11.010)

Effective 1-1-78



Section 115.413 Secretary of state to furnish election authorities election laws pamphlets, each polling place to have a copy--instructions to election judges may be furnished.

Secretary of state to furnish election authorities election laws pamphlets, each polling place to have a copy--instructions to election judges may be furnished.

115.413. 1. Not later than the tenth day prior to each presidential election, and more often if necessary, the secretary of state shall furnish to each election authority a sufficient number of printed pamphlets containing the provisions of the constitution and laws of the state relating to elections. Each election authority shall carefully preserve the pamphlets in its office. At least one copy shall be provided by each election authority to each polling place in its jurisdiction at each election. After each election, all such pamphlets shall be returned to the office of the election authority with the election supplies.

2. The secretary of state may also publish instructions to election judges for distribution by election authorities to election judges.

(L. 1977 H.B. 101 § 11.013)

Effective 1-1-78



Section 115.415 Necessary equipment to be delivered to polls by election authority.

Necessary equipment to be delivered to polls by election authority.

115.415. Before the time fixed by law for the opening of the polls, the election authority shall deliver to the authorized election officials or to the polling place the appropriate ballots, ballot boxes, precinct registers, voting booths, voting machines and all other supplies, material and equipment necessary and appropriate for the polling place. The election authority shall make and preserve a record of each delivery.

(L. 1977 H.B. 101 § 11.015, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.417 Voter instruction cards to be delivered to polls--instructions and sample ballot to be posted, how.

Voter instruction cards to be delivered to polls--instructions and sample ballot to be posted, how.

115.417. 1. Before the time fixed by law for the opening of the polls, the election authority shall deliver to each polling place a sufficient number of voter instruction cards which include the following information:

(1) If paper ballots or an electronic voting system is used, the instructions shall inform the voter on how to obtain a ballot for voting, how to vote and prepare the ballot for deposit in the ballot box and how to obtain a new ballot to replace one accidentally spoiled;

(2) If voting machines are used, the instructions shall inform the voter how to operate the machine in such a manner that the voter may vote as the voter wishes.

2. The election authority at each polling place shall post in a conspicuous place voting instructions on a poster no smaller than twenty-four inches by thirty inches. Such instructions shall also inform the voter that the voting equipment can be demonstrated upon request of the voter. The election authority shall also publicly post during the period of time in which a person may cast an absentee ballot and on election day a sample version of the ballot that will be used for that election, the date of the election, the hours during which the polling place will be open, instructions for mail-in registrants and first-time voters, general information on voting rights in accordance with the state plan filed by the secretary of state pursuant to the Help America Vote Act of 2002, general information on the right to cast a provisional ballot and instructions for provisional ballots, how to contact appropriate authorities if voting rights have been violated, and general information on federal and Missouri law regarding prohibitions on acts of fraud and misrepresentation. The secretary of state may promulgate rules to execute this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

3. If marking devices or voting machines are used, the election authority shall also provide to each polling place a model of a marking device or portion of the face of a voting machine. If requested to do so by a voter, the election judges shall give instructions on operation of the marking device or voting machine by use of the model.

4. The secretary of state may develop multilingual voting instructions to be made available to election authorities.

(L. 1977 H.B. 101 § 11.020, A.L. 2002 S.B. 675, A.L. 2003, H.B. 511)



Section 115.419 Sample ballots, cards to be delivered to the polls, when.

Sample ballots, cards to be delivered to the polls, when.

115.419. Before the time fixed by law for the opening of the polls, the election authority shall deliver to each polling place a sufficient number of sample ballots and ballot cards which shall be a different color but otherwise exact copies of the official ballot. The samples shall be printed in the form of a diagram, showing the form of the ballot or the front of the marking device or voting machine as it will appear on election day. The secretary of state may develop multilingual sample ballots to be made available to election authorities.

(L. 1977 H.B. 101 § 11.025, A.L. 2002 S.B. 675, A.L. 2013 S.B. 99)



Section 115.420 Butterfly ballot prohibited, exceptions.

Butterfly ballot prohibited, exceptions.

115.420. 1. An election authority operating a voting system that uses ballot cards shall not use a butterfly ballot unless the secretary of state provides written approval to the election authority for the use of a butterfly ballot in the particular election.

2. For purposes of this section, "butterfly ballot" means a ballot where two ballot pages are used side by side and where voters must vote on candidates or issues on both sides of the pages.

3. The secretary of state may approve the use of a butterfly ballot in a particular election when a large number of candidates and issues are to be decided, no alternative ballot is reasonable under the circumstances, and the election authority submits to the secretary of state a written explanation of the need for using a butterfly ballot. The secretary of state shall respond to such written request within two business days.

(L. 2002 S.B. 675)



Section 115.421 Duties of election judges to be performed prior to opening of the polls.

Duties of election judges to be performed prior to opening of the polls.

115.421. Before the time fixed by law for the opening of the polls, the election judges shall:

(1) Set up the voting equipment, arrange the furniture, supplies and records and make all other arrangements necessary to open the polls at the time fixed by law;

(2) Post a voter instruction card in each voting booth or machine and in at least one other conspicuous place within the polling place and post a sample ballot in a conspicuous place near the voting booths;

(3) Certify the number of ballots received at each polling place. In each polling place using voting machines, the election judges shall, in lieu of certifying the number of ballots received, certify the number on each voting machine received at the polling place, the number on the seal of each voting machine, the number on the protective counter of each voting machine and that all recording counters on all voting machines at the polling place are set at zero. If a recording counter on any voting machine is not set at zero, the election judges shall immediately notify the election authority and proceed as it directs;

(4) Compare the ballot, ballot label or ballot card and ballot label with the sample ballots, see that the names, numbers and letters agree and certify thereto in the tally book. If the names, numbers or letters do not agree, the election judges shall immediately notify the election authority and proceed as it directs;

(5) Sign the tally book in the manner provided in the form for tally books in section 115.461, 115.473 or 115.487. If any election judge, challenger or watcher has not been previously sworn as the law directs, he shall take and subscribe the oath of his office as provided in section 115.091 or 115.109, and the oath shall be returned to the election authority with the tally book.

(L. 1977 H.B. 101 § 11.030)

Effective 1-1-78



Section 115.423 Ballot box, procedure for handling.

Ballot box, procedure for handling.

115.423. Not more than one hour before the voting begins, the election judges shall open the ballot box and show to all present that it is empty. The ballot box shall then be locked and the key kept by one of the election judges. The ballot box shall not be opened or removed from public view from the time it is shown to be empty until the polls close or until the ballot box is delivered for counting pursuant to section 115.451. If voting machines are used, the election judges shall call attention to the counter on the face of each voting machine and show to all present that it is set at zero.

(L. 1977 H.B. 101 § 11.035, A.L. 2013 S.B. 99)



Section 115.425 Name must be on precinct register to be eligible to vote, exception.

Name must be on precinct register to be eligible to vote, exception.

115.425. Except as provided in subsection 2 of section 115.277, the election judges shall allow no person to vote whose name does not appear in the precinct register without the express sanction of the election authority.

(L. 1977 H.B. 101 § 11.040)

Effective 1-1-78



Section 115.427 Voter to present form of personal identification, acceptable identification--notice of identification requirements and procedures--affidavit, provisional ballot--form--provisional ballot when identity not verified, counted when--advance notice--payment of fee not required, when, mobile processing system--report--voter identification certificate--rulemaking authority--mark in lieu of signature permitted, when--voters without identification, provisional ballot, procedures--affidavit form--effective and expiration dates.

Voter to present form of personal identification, acceptable identification--notice of identification requirements and procedures--affidavit, provisional ballot--form--provisional ballot when identity not verified, counted when--advance notice--payment of fee not required, when, mobile processing system--report--voter identification certificate--rulemaking authority--mark in lieu of signature permitted, when--voters without identification, provisional ballot, procedures--affidavit form--effective and expiration dates.

115.427. *1. Before receiving a ballot, voters shall establish their identity and eligibility to vote at the polling place by presenting a form of personal identification. "Personal identification" shall mean only one of the following:

(1) Nonexpired Missouri driver's license showing the name and a photograph or digital image of the individual; or

(2) Nonexpired or nonexpiring Missouri nondriver's license showing the name and a photographic or digital image of the individual; or

(3) A document that satisfies all of the following requirements:

(a) The document contains the name of the individual to whom the document was issued, and the name substantially conforms to the most recent signature in the individual's voter registration record;

(b) The document shows a photographic or digital image of the individual;

(c) The document includes an expiration date, and the document is not expired, or if expired, expired not before the date of the most recent general election; and

(d) The document was issued by the United States or the state of Missouri; or

(4) Any identification containing a photographic or digital image of the individual which is issued by the Missouri National Guard, the United States Armed Forces, or the United States Department of Veteran Affairs to a member or former member of the Missouri National Guard or the United States Armed Forces and that does not have an expiration date.

*2. The election authority shall post a clear and conspicuous notice at each polling place informing each voter who appears at the polling place without a form of personal identification that satisfies the requirements of subsection 1 of this section that the voter may return to the polling place with a proper form of personal identification and vote a regular ballot after election judges have verified the voter's identity and eligibility under subsection 1 of this section. In addition to such posting, the election judges may also inform such voters by written or oral communication of such information posted in the notice. Voters who return to the polling place during the uniform polling hours established by section 115.407 with a current and valid form of personal identification shall be given priority in any voting lines.

*3. An individual who appears at a polling place without identification in the form described in subsection 1 of this section and who is otherwise qualified to vote at that polling place may execute an affidavit averring that the voter is the person listed in the precinct register and that the voter does not possess a form of identification specified in this section and is unable to obtain a current and valid form of personal identification because of:

(1) A physical or mental disability or handicap of the voter, if the voter is otherwise competent to vote under Missouri law; or

(2) A sincerely held religious belief against the forms of personal identification described in subsection 1 of this section; or

(3) The voter being born on or before January 1, 1941.

Upon executing such affidavit, the individual may cast a provisional ballot. Such provisional ballot shall be counted, provided the election authority verifies the identity of the individual by comparing that individual's signature to the signature on file with the election authority and determines that the individual was eligible to cast a ballot at the polling place where the ballot was cast.

*4. The affidavit to be used for voting under subsection 3 of this section shall be substantially in the following form:

"State of ............................ County of .........................

I do solemnly swear (or affirm) that my name is ...............; that I reside at ..........................................; and that I am the person listed in the precinct register under this name and at this address. I further swear (or affirm) that I am unable to obtain a current and valid form of personal identification because of:

â ã A physical or mental disability or handicap; or

â ã A sincerely held religious belief; or

â ã My being born on or before January 1, 1941.

I understand that knowingly providing false information is a violation of law and subjects me to possible criminal prosecution.

..............................................

Signature of voter

Subscribed and affirmed before me this ............ day of ..................., 20....

...............................................

Signature of election official"

*5. A voter shall be allowed to cast a provisional ballot under section 115.430 even if the election judges cannot establish the voter's identity under subsection 1 of this section. The election judges shall make a notation on the provisional ballot envelope to indicate that the voter's identity was not verified. The provisional ballot cast by such voter shall not be counted unless:

(1) The voter returns to the polling place during the uniform polling hours established by section 115.407 and provides a form of personal identification that allows the election judges to verify the voter's identity as provided in subsection 1 of this section; and

(2) The provisional ballot otherwise qualifies to be counted under section 115.430.

6. The secretary of state shall provide advance notice of the personal identification requirements of subsection 1 of this section in a manner calculated to inform the public generally of the requirement for photographic personal identification as provided in this section. Such advance notice shall include, at a minimum, the use of advertisements and public service announcements in print, broadcast television, radio, and cable television media, as well as the posting of information on the opening pages of the official state internet websites of the secretary of state and governor.

7. The provisions of section 136.055 and section 302.181 notwithstanding, any applicant who requests a nondriver's license with a photograph or digital image for the purpose of voting shall not be required to pay a fee if the applicant executes an affidavit averring that the applicant does not have any other form of photographic personal identification that meets the requirements of subsection 1 of this section. The state of Missouri shall pay the legally required fees for any such applicant. The director shall design an affidavit to be used for this purpose. However, any disabled or elderly person otherwise competent to vote shall be issued a nondriver's license photo identification through a mobile processing system operated by the Missouri department of revenue upon request if the individual is physically unable to otherwise obtain a nondriver's license photo identification. The department of revenue shall make nondriver's license photo identifications available through its mobile processing system only at facilities licensed under chapter 198 and other public places accessible to and frequented by disabled and elderly persons. The department shall provide advance notice of the times and places when the mobile processing system will be available. At least nine mobile units housed under the office of administration shall remain available for dispatch upon the request of the department of revenue to fulfill the requirements of this section. The total cost associated with nondriver's license photo identification under this subsection shall be borne by the state of Missouri from funds appropriated to the department of revenue for that specific purpose. The department of revenue and a local election authority may enter into a contract that allows the local election authority to assist the department in issuing nondriver's license photo identifications.

*8. The director of the department of revenue shall, by January first of each year, prepare and deliver to each member of the general assembly a report documenting the number of individuals who have requested and received a nondriver's license photo identification for the purposes of voting under this section. The report shall also include the number of persons requesting a nondriver's license for purposes of voting under this section, but not receiving such license, and the reason for the denial of the nondriver's license.

*9. The precinct register shall serve as the voter identification certificate. The following form shall be printed at the top of each page of the precinct register:

VOTER'S IDENTIFICATION CERTIFICATE

Warning: It is against the law for anyone to vote, or attempt to vote, without having a lawful right to vote.

PRECINCT

WARD OR TOWNSHIP .......................................

GENERAL (SPECIAL, PRIMARY) ELECTION

Held ........................., 20....

Date

I hereby certify that I am qualified to vote at this election by signing my name and verifying my address by signing my initials next to my address.

*10. The secretary of state shall promulgate rules to effectuate the provisions of this section.

*11. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

*12. If any voter is unable to sign his name at the appropriate place on the certificate or computer printout, an election judge shall print the name and address of the voter in the appropriate place on the precinct register, the voter shall make his mark in lieu of signature, and the voter's mark shall be witnessed by the signature of an election judge.

*13. For any election held on or before November 1, 2008, an individual who appears at a polling place without identification in the form described in subsection 1 of this section, and who is otherwise qualified to vote at that polling place, may cast a provisional ballot after:

(1) Executing an affidavit which is also signed by two supervising election judges, one from each major political party, who attest that they have personal knowledge of the identity of the voter, provided that the two supervising election judges who sign an affidavit under this subdivision shall not be involved or participate in the verification of the voter's eligibility by the election authority after the provisional ballot is cast; or

(2) (a) Executing an affidavit affirming his or her identity; and

(b) Presenting a form of identification from the following list:

a. Identification issued by the state of Missouri, an agency of the state, or a local election authority of the state;

b. Identification issued by the United States government or agency thereof;

c. Identification issued by an institution of higher education, including a university, college, vocational and technical school, located within the state of Missouri;

d. A copy of a current utility bill, bank statement, government check, paycheck, or other government document that contains the name and address of the voter; or

e. Driver's license or state identification card issued by another state.

Such provisional ballot shall be entitled to be counted, provided the election authority verifies the identity of the individual by comparing that individual's signature to the current signature on file with the election authority and determines that the individual was otherwise eligible to cast a ballot at the polling place where the ballot was cast.

*14. The affidavit to be used for voting under subsection 13 of this section shall be substantially in the following form:

"State of ............................... County of ..............................

I do solemnly swear (or affirm) that my name is ..............; that I reside at .............................; and that I am the person listed in the precinct register under this name and at this address.

I understand that knowingly providing false information is a violation of law and subjects me to possible criminal prosecution.

....................................................... Signature of voter

Subscribed and affirmed before me this ........ day of ....................., 20.... ....................................................... Signature of Election Official".

**15. The provisions of subsections 1 to 5 and 8 to 14 of this section shall become effective August 28, 2006, and this subsection shall expire September 1, 2006.

(L. 1977 H.B. 101 § 11.045, A.L. 1983 S.B. 234, A.L. 1993 S.B. 31, A.L. 2002 S.B. 675, A.L. 2006 S.B. 1014 & 730)

Effective 6-14-06

*Subsections 1 to 5 and 8 to 14 effective 8-28-06

**Subsection 15 expires 9-01-06

(2006) Photo ID requirement violates state equal protection clause and the guarantee of right of qualified and registered citizens to vote; requirement is not narrowly tailored to further compelling state interest in preventing voter fraud. Weinschenk v. State, 203 S.W.3d 201 (Mo.banc).



Section 115.429 Person not allowed to vote--appeal, how taken--voter may be required to sign affidavit, when--false affidavit a class one offense.

Person not allowed to vote--appeal, how taken--voter may be required to sign affidavit, when--false affidavit a class one offense.

115.429. 1. The election judges shall not permit any person to vote unless satisfied that such person is the person whose name appears on the precinct register.

2. The identity or qualifications of any person offering to vote may be challenged by any election authority personnel, any registered voter, or any duly authorized challenger at the polling place. No person whose right to vote is challenged shall receive a ballot until his identity and qualifications have been established.

3. Any question of doubt concerning the identity or qualifications of a voter shall be decided by a majority of the judges from the major political parties. If such election judges decide not to permit a person to vote because of doubt as to his identity or qualifications, the person may apply to the election authority or to the circuit court as provided in sections 115.193 and 115.223.

4. If the election judges cannot reach a decision on the identity or qualifications of any person, the question shall be decided by the election authority, subject to appeal to the circuit court as provided in section 115.223.

5. The election judges or the election authority may require any person whose right to vote is challenged to execute an affidavit affirming his qualifications. The election authority shall furnish to the election judges a sufficient number of blank affidavits of qualification, and the election judges shall enter any appropriate information or comments under the title "Remarks" which shall appear at the bottom of the affidavit. All executed affidavits of qualification shall be returned to the election authority with the other election supplies. Any person who makes a false affidavit of qualification shall be guilty of a class one election offense.

(L. 1977 H.B. 101 § 11.050, A.L. 2002 S.B. 675)



Section 115.430 Provisional ballots, used when, exceptions, procedure, counted when, how--rulemaking authority--free access system established--provisional ballot only used, when--no jurisdiction in state courts to extend polling hours.

Provisional ballots, used when, exceptions, procedure, counted when, how--rulemaking authority--free access system established--provisional ballot only used, when--no jurisdiction in state courts to extend polling hours.

115.430. 1. This section shall apply to primary and general elections where candidates for federal or statewide offices are nominated or elected and any election where statewide issue or issues are submitted to the voters.

2. (1) A voter claiming to be properly registered in the jurisdiction of the election authority and eligible to vote in an election, but whose eligibility at that precinct cannot be immediately established upon examination of the precinct register, shall be entitled to vote a provisional ballot after providing a form of personal identification required pursuant to section 115.427 or upon executing an affidavit under section 115.427, or may vote at a central polling place as established in section 115.115 where the voter may vote his or her appropriate ballot for his or her precinct of residence upon verification of eligibility or vote a provisional ballot if eligibility cannot be determined. The provisional ballot provided to a voter under this section shall be the ballot provided to a resident of the voter's precinct determined by reference to the affidavit provided for in this section. If the voter declares that the voter is eligible to vote and the election authority determines that the voter is eligible to vote at another polling place, the voter shall be directed to the correct polling place or a central polling place as established by the election authority pursuant to subsection 5 of section 115.115. If the voter refuses to go to the correct polling place or a central polling place, the voter shall be permitted to vote a provisional ballot at the incorrect polling place, but such ballot shall not be counted if the voter was not eligible to vote at that polling place.

(2) The following steps shall be taken to establish a voter's eligibility to vote at a polling place:

(a) The election judge shall examine the precinct register as provided in section 115.425. If the voter is registered and eligible to vote at the polling place, the voter shall receive a regular ballot;

(b) If the voter's eligibility cannot be immediately established by examining the precinct register, the election judge shall contact the election authority. If the election authority cannot immediately establish that the voter is registered and eligible to vote at the polling place upon examination of the Missouri voter registration system, or if the election judge is unable to make contact with the election authority immediately, the voter shall be notified that the voter is entitled to a provisional ballot.

(3) The voter shall have the duty to appear and vote at the correct polling place. If an election judge determines that the voter is not eligible to vote at the polling place at which a voter presents himself or herself, and if the voter appears to be eligible to vote at another polling place, the voter shall be informed that he or she may cast a provisional ballot at the current polling place or may travel to the correct polling place or a central polling place, as established by the election authority under subsection 5 of section 115.115, where the voter may cast a regular ballot or provisional ballot if the voter's eligibility still cannot be determined. Provisional ballots cast at a polling place shall be counted only if the voter was eligible to vote at such polling place as provided in subsection 5 of this section.

(4) For a voter requesting an absentee ballot in person, such voter shall be entitled to cast a provisional ballot when the voter's eligibility cannot be immediately established upon examination of the precinct registers or the Missouri voter registration system.

(5) Prior to accepting any provisional ballot at the polling place, the election judges shall determine that the information provided on the provisional ballot envelope by the provisional voter is consistent with the identification provided by such person under section 115.427.

3. (1) No person shall be entitled to receive a provisional ballot until such person has completed a provisional ballot affidavit on the provisional ballot envelope.

(2) The secretary of state shall produce appropriate sizes of provisional ballot envelopes and distribute them to each election authority according to their tabulating system. All provisional ballot envelopes shall be printed on a distinguishable color of paper that is different from the color of the regular ballot. The provisional ballot envelope shall be in the form required by subsection 4 of this section. All provisional ballots shall be marked with a conspicuous stamp or other distinguishing mark that makes them readily distinguishable from the regular ballots.

(3) Once voted, the provisional ballot shall be placed and sealed in a provisional ballot envelope.

4. The provisional ballot in its envelope shall be deposited in the ballot box. The provisional ballot envelope shall be completed by the voter for use in determining eligibility. The provisional ballot envelope specified in this section shall contain a voter's certificate which shall be in substantially the following form:

STATE OF ......................................... COUNTY OF .....................................

I do solemnly swear (or affirm) that my name is ...................; that my date of birth is ................; that the last four digits of my Social Security Number are .................; that I am registered to vote in ..................... County or City (if a City not within a County), Missouri; that I am a qualified voter of said County (or City not within a County); that I am eligible to vote at this polling place; and that I have not voted in this election.

I understand that if the above-provided information is not correct and the election authority determines that I am not registered and eligible to vote, my vote will not be counted. I further understand that knowingly providing false information is a violation of law and subjects me to possible criminal prosecution.

......................................... (Signature of Voter)

......................................... (Current Address)

Subscribed and affirmed before me this ............... day of ..................., 20..........

......................................... (Signature of Election Official)

The voter may provide additional information to further assist the election authority in determining eligibility, including the place and date the voter registered to vote, if known.

5. (1) Prior to counting any provisional ballot, the election authority shall determine if the voter is registered and eligible to vote and if the vote was properly cast. The eligibility of provisional votes shall be determined according to the requirements for a voter to cast a ballot in the election as set forth in sections 115.133 and 115.135. A provisional voter ballot shall not be eligible to be counted until the election authority has determined that:

(a) The voter cast such provisional ballot at a polling place established for the voter or the central polling place established by the election authority under subsection 5 of section 115.115;

(b) The individual who cast the provisional ballot is an individual registered to vote in the respective election at the polling place where the ballot was cast;

(c) The voter did not otherwise vote in the same election by regular ballot, absentee ballot, or otherwise; and

(d) The information on the provisional ballot envelope is found to be correct, complete, and accurate.

(2) When the ballot boxes are delivered to the election authority from the polling places, the receiving teams shall separate the provisional ballots from the rest of the ballots and place the sealed provisional ballot envelopes in a separate container. Teams of election authority employees or teams of election judges with each team consisting of one member of each major political party shall photocopy each provisional ballot envelope, such photocopy to be used by the election authority to determine provisional voter eligibility. The sealed provisional ballot envelopes shall be placed by the team in a sealed container and shall remain therein until tabulation.

(3) To determine whether a provisional ballot is valid and entitled to be counted, the election authority shall examine its records and verify that the provisional voter is properly registered and eligible to vote in the election. If the provisional voter has provided information regarding the registration agency where the provisional voter registered to vote, the election authority shall make an inquiry of the registration agency to determine whether the provisional voter is properly registered and eligible to vote in the election.

(4) If the election authority determines that the provisional voter is registered and eligible to vote in the election, the election authority shall provide documentation verifying the voter's eligibility. Such documentation shall be noted on the copy of the provisional ballot envelope and shall contain substantially the following information:

(a) The name of the provisional voter;

(b) The name of the reviewer;

(c) The date and time; and

(d) A description of evidence found that supports the voter's eligibility.

(5) The local election authority shall record on a provisional ballot acceptance/rejection list the provisional ballot identification number and a notation marking it as accepted.

(6) If the election authority determines that the provisional voter is not registered or eligible to vote in the election, the election authority shall provide documentation verifying the voter's ineligibility. Such documentation shall be noted on the copy of the provisional ballot envelope and shall contain substantially the following information:

(a) The name of the provisional voter;

(b) The name of the reviewer;

(c) The date and time;

(d) A description of why the voter is ineligible.

(7) The local election authority shall record on a provisional ballot acceptance/rejection list the provisional ballot identification number and notation marking it as rejected.

(8) If rejected, a photocopy of the envelope shall be made and used by the election authority as a mail-in voter registration. The actual provisional ballot envelope shall be kept as ballot material, and the copy of the envelope shall be used by the election authority for registration record keeping.

6. All provisional ballots cast by voters whose eligibility has been verified as provided in this section shall be counted in accordance with the rules governing ballot tabulation. Provisional ballots shall not be counted until all provisional ballots are determined either eligible or ineligible and all provisional ballots must be processed before the election is certified. The provisional ballot shall be counted only if the election authority determines that the voter is registered and eligible to vote. Provisional ballots voted in the wrong polling place shall not be counted. If the voter is not registered but is qualified to register for future elections, the affidavit shall be considered a mail-in application to register to vote pursuant to this chapter.

7. (1) After the election authority completes its review of the provisional voter's eligibility under subsection 5 of this section, the election authority shall deliver the provisional ballots and copies of the provisional ballot envelopes that include eligibility information to bipartisan counting teams, which may be the board of verification, for review and tabulation. The election authority shall maintain a record of such delivery. The record shall include the number of ballots delivered to each team and shall include a signed receipt from two judges, one from each major political party. The election authority shall provide each team with a ballot box and material necessary for tabulation.

(2) If the person named on the provisional ballot affidavit is found to have been properly qualified and registered to cast a ballot in the election and the provisional ballot otherwise qualifies to be counted under the provisions of this section, the envelope shall be opened, and the ballot shall be placed in a ballot box to be counted.

(3) If the person named on the provisional ballot affidavit is found not to have been properly qualified and registered to cast a ballot in the election or if the election authority is unable to determine such person's right to vote, the envelope containing the provisional ballot shall not be opened, and the person's vote shall not be counted. The members of the team shall follow the procedures set forth in subsection 5 of this section for rejected provisional ballots.

(4) The votes shall be tallied and the returns made as provided in sections 115.447 to 115.525 for paper ballots. After the vote on all ballots assigned to a team have been counted, the ballots, ballot envelopes, and copies of ballot envelopes with the eligibility information provided by the election authority shall be enclosed in sealed containers marked "Voted provisional ballots and ballot envelopes from the election held ......., 20...". All rejected provisional ballots, ballot envelopes, and copies of ballot envelopes with the eligibility information provided by the election authority shall be enclosed in sealed containers marked "Rejected provisional ballots and ballot envelopes from the election held ..........................., 20...". On the outside of each voted ballot and rejected ballot container, each member of the team shall write their name and all such containers shall be returned to the election authority. Upon receipt of the returns and ballots, the election authority shall tabulate the provisional votes.

8. Challengers and watchers, as provided by sections 115.105 and 115.107, may be present during all times that the bipartisan counting teams are reviewing or counting the provisional ballots, the provisional ballot envelopes, or copies of the provisional ballot envelopes that include eligibility information provided by the election authority. Challengers and watchers shall be permitted to observe the determination of the eligibility of all provisional ballots. The election authority shall notify the county chair of each major political party of the time and location when bipartisan counting teams will be reviewing or counting the provisional ballots, the provisional ballot envelopes, or the copies of the provisional ballot envelopes that include the eligibility information provided by the election authority.

9. The certificate of ballot cards shall:

(1) Reflect the number of provisional envelopes delivered; and

(2) Reflect the number of sealed provisional envelopes with voted ballots deposited in the ballot box.

10. In counties where the voting system does not utilize a paper ballot, the election authority shall provide the appropriate provisional ballots to each polling place.

11. The secretary of state may promulgate rules for purposes of ensuring the uniform application of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

12. The secretary of state shall design and provide to the election authorities the envelopes and forms necessary to carry out the provisions of this section.

13. Pursuant to the Help America Vote Act of 2002, the secretary of state shall ensure a free access system is established, such as a toll-free number or an internet website, that any individual who casts a provisional ballot may access to discover whether the vote of that individual was counted, and, if the vote was not counted, the reason that the vote was not counted. At the time an individual casts a provisional ballot, the election authority shall give the voter written information that states that any individual who casts a provisional ballot will be able to ascertain under such free access system whether the vote was counted, and if the vote was not counted, the reason that the vote was not counted.

14. In accordance with the Help America Vote Act of 2002, any individual who votes in an election as a result of a court order or any other order extending the time established for closing the polls in section 115.407 may vote only by using a provisional ballot, and such provisional ballot shall be separated and held apart from other provisional ballots cast by those not affected by the order. Such ballots shall not be counted until such time as the ballots are determined to be valid. No state court shall have jurisdiction to extend the polling hours established by law, including section 115.407.

(L. 2002 S.B. 675 § 1, A.L. 2003 H.B. 511, A.L. 2006 S.B. 1014 & 730)



Section 115.431 Identification certificates to be initialed by judges and preserved as poll lists.

Identification certificates to be initialed by judges and preserved as poll lists.

115.431. Upon satisfactory identification of the voter, two judges of different political parties shall place their initials on the line where the voter signed the precinct register. All voters' names on the precinct register shall be numbered consecutively in the order in which they have signed, starting with the number "1". The computer precinct register shall then constitute the poll list.

(L. 1977 H.B. 101 § 11.055, A.L. 1983 S.B. 234, A.L. 2006 S.B. 1014 & 730)



Section 115.433 Judges to initial paper ballots, when.

Judges to initial paper ballots, when.

115.433. After the voter's identification certificate has been initialed, two judges of different political parties, or one judge from a major political party and one judge with no political affiliation, shall, where paper ballots are used, initial the voter's ballot or ballot card.

(L. 1977 H.B. 101 § 11.060, A.L. 2002 S.B. 675, A.L. 2013 S.B. 99)



Section 115.435 Voter to proceed to voting booth, when.

Voter to proceed to voting booth, when.

115.435. After initialing the voter's identification certificate and after completing any procedures required by section 115.433, the election judges shall allow the voter to proceed to the voting booth and vote.

(L. 1977 H.B. 101 § 11.070)

Effective 1-1-78



Section 115.436 Physically disabled may vote at polling place, procedure.

Physically disabled may vote at polling place, procedure.

115.436. 1. In jurisdictions using paper ballots and electronic voting systems, when any physically disabled voter within two hundred feet of a polling place is unable to enter the polling place, two election judges, one of each major political party, shall take a ballot, equipment and materials necessary for voting to the voter. The voter shall mark the ballot, and the election judges shall place the ballot in an envelope and place it in the ballot box.

2. In jurisdictions using voting machines, when any physically disabled voter within two hundred feet of a polling place is unable to enter the polling place, two election judges, one of each major political party, shall take an absentee ballot to the voter. The voter shall mark the ballot, and the election judges shall place the ballot in an envelope and place it in the ballot box.

3. Upon request to the election authority, the election authority in any jurisdiction shall designate a polling place accessible to any physically disabled voter other than the polling place to which that voter would normally be assigned to vote, provided that the candidates and issues voted on are consistent for both the designated location and the voting location for the voter's precinct. Upon request, the election authority may also assign members of the physically disabled voter's household and such voter's caregiver to the same voting location as the physically disabled voter. In no event shall a voter be assigned under this section to a designated location apart from the established voting location for the voter's precinct if the voter objects to the assignment to another location.

(L. 1979 S.B. 275, A.L. 1983 S.B. 234, A.L. 2003 H.B. 511, A.L. 2005 H.B. 280, A.L. 2013 S.B. 99)



Section 115.439 Procedure for voting paper ballot--rulemaking authority.

Procedure for voting paper ballot--rulemaking authority.

115.439. 1. If paper ballots are used, the voter shall, immediately upon receiving his ballot, go alone to a voting booth and vote his ballot in the following manner:

(1) When a voter desires to vote for a candidate, the voter shall place a distinguishing mark immediately beside the name of the candidate for which the voter intends to vote;

(2) If a write-in line appears on the ballot, the voter may write the name of the person for whom he or she wishes to vote on the line and place a distinguishing mark immediately beside the name;

(3) If the ballot is one which contains no candidates, the voter shall place a distinguishing mark directly to the left of each "yes" or "no" he desires to vote.

No voter shall vote for the same person more than once for the same office at the same election.

2. If the voter accidentally spoils his ballot or ballot card or makes an error, he may return it to an election judge and receive another. The election judge shall mark "SPOILED" across the ballot or ballot card and place it in an envelope marked "SPOILED BALLOTS". After another ballot has been prepared in the manner provided in section 115.433, the ballot shall be given to the voter for voting.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1977 H.B. 101 § 11.080, A.L. 1993 S.B. 31, A.L. 2002 S.B. 675, A.L. 2006 S.B. 1014 & 730, A.L. 2013 S.B. 99)



Section 115.441 Delay by voter prohibited.

Delay by voter prohibited.

115.441. Each voter shall vote without undue delay.

(L. 1977 H.B. 101 § 11.085)

Effective 1-1-78



Section 115.443 Paper ballots, how marked--ballot cards, procedure for voting--voting machines, how voted.

Paper ballots, how marked--ballot cards, procedure for voting--voting machines, how voted.

115.443. 1. Where paper ballots are used, the voter shall, before leaving the voting booth, fold his ballot so that the cross (X) marks are concealed. The voter shall place his ballot in the ballot box and leave the polling place immediately.

2. Where ballot cards with envelopes are used, the voter shall, immediately before leaving the voting booth, place his ballot card in the ballot envelope. Where ballot cards with stubs are used, the voter shall, immediately after leaving the voting booth, hand his ballot card or envelope containing his ballot card to an election judge. The election judge shall remove the stub from the ballot card and, where ballot envelopes are used, replace the ballot card in the envelope and return the ballot card or envelope containing the ballot card to the voter. The voter shall place the ballot card or envelope containing the ballot card in the ballot box and leave the polling place immediately. Where ballot cards without stubs are used, the voter shall, immediately after leaving the voting booth, place the ballot card or ballot envelope containing the ballot card in the ballot box and leave the polling place immediately.

3. Where voting machines are used, the voter shall register his vote as directed in the instructions for use of the machine and leave the polling place immediately.

(L. 1977 H.B. 101 § 11.090)

Effective 1-1-78



Section 115.445 No one but voter in booth, exception.

No one but voter in booth, exception.

115.445. 1. Except as provided in subsections 2 and 3 of this section, no one other than the voter shall be permitted in any voting booth or permitted to be in any position where he may see how a voter is voting.

2. If any voter, after entering a voting booth, asks for further instructions concerning the manner of voting, two election judges of different political parties shall give such instructions. Such judges shall not enter the voting booth unless it is impossible to give the instructions otherwise. After giving the instructions, the judges shall leave the area and take all necessary measures to insure that the voter casts his vote in secret.

3. If any voter declares under oath to the election judges that he cannot read or write, is blind or has any other physical disability and cannot vote his ballot, he may be assisted by the election judges or by any person of his own choice other than a judge. If the voter asks for the assistance of election judges, two judges of different political parties shall go to the voting booth and cast his vote as he directs. If the voter asks for the assistance of someone other than election judges, the assistant shall go to the voting booth with the voter and cast his vote as he directs. No person, other than election judges and members of such voters' immediate families, shall assist more than one voter at one election.

4. A child under the age of eighteen shall be allowed to accompany his or her parent, grandparent, or guardian into a voting booth.

(L. 1977 H.B. 101 § 11.095, A.L. 2006 S.B. 1014 & 730)



Section 115.447 Definitions.

Definitions.

115.447. 1. As used in this subchapter, unless the context clearly implies otherwise, the following terms shall mean:

(1) "Counting judges" are the two judges, one from each major political party, who read each vote received by all candidates and each vote for and against all questions at a polling place;

(2) "Receiving judges" are the two judges, one from each major political party, who initial each voter's ballot at a polling place;

(3) "Recording judges" are the two judges, one from each major political party, who tally the votes received by each candidate and for and against each question at a polling place. These terms describe functions rather than individuals, and any election judge may perform more than one function at a polling place on election day.

2. As used in this subchapter, unless the context clearly implies otherwise, the following terms shall mean:

(1) "Defective ballot" is any ballot card on which the number of write-in votes and votes cast on the ballot card for any office exceed the number allowed by law, and any ballot card which is bent or damaged so that it cannot be properly counted by automatic tabulating equipment;

(2) "Rejected ballot" is any ballot on which no votes are counted because the ballot fails to have the initials of the proper election judges, because the number of votes for all offices and on all questions exceeds the number authorized by law, because the voter is deemed by the election judges to be unqualified, because it is an absentee ballot not accompanied by a completed and signed affidavit, or because the ballot was voted with unlawful assistance;

(3) "Spoiled ballot" is any ballot accidentally spoiled by a voter and replaced by election judges in the manner provided in subsection 2* of section 115.439.

(L. 1977 H.B. 101 § 12.001)

Effective 1-1-78

*Reprinted due to editorial change caused by renumbering of subsections in section 115.439 as amended by S.B. 99, 2013.



Section 115.449 Ballots, when and how counted.

Ballots, when and how counted.

115.449. 1. As soon as the polls close in each polling place using paper ballots, the election judges shall begin to count the votes. If earlier counting is begun pursuant to section 115.451, the election judges shall complete the count in the manner provided by this section. Once begun, no count shall be adjourned or postponed until all proper votes have been counted.

2. One counting judge, closely observed by the other counting judge, shall take the ballots out of the ballot box one at a time and, holding each ballot in such a way that the other counting judge may read it, shall read the name of each candidate properly voted for and the office sought by each. As each vote is called out, the recording judges shall each record the vote on a tally sheet. The votes for and against all questions shall likewise be read and recorded. If more than one political subdivision or special district is holding an election on the same day at the same polling place and using separate ballots, the counting judges may separate the ballots of each political subdivision and special district and first read one set, then the next and so on until all proper votes have been counted.

3. After the recording of all proper votes, the recording judges shall compare their tallies. When the recording judges agree on the count, they shall sign both of the tally sheets, and one of the recording judges shall announce in a loud voice the total number of votes for each candidate and for and against each question.

4. After the announcement of the vote, the election judges shall record the vote totals in the appropriate places on each statement of returns. If any tally sheet or statement of returns contains no heading for any question, the election judges shall write the necessary headings on the tally sheet or statement of returns.

(L. 1977 H.B. 101 § 12.005, A.L. 2006 S.B. 1014 & 730, A.L. 2013 S.B. 99)



Section 115.451 Judges may read and record votes before polls close, when--procedure to be followed.

Judges may read and record votes before polls close, when--procedure to be followed.

115.451. If authorized by the election authority, the election judges may read and record votes before the close of the polls. If so authorized, the election judges shall use one ballot box for the deposit of ballots during the first hour of voting. At the end of the hour, the receiving judges shall deliver the ballot box to the counting and recording judges, who shall give the receiving judges a second empty ballot box. The second ballot box shall be shown to be empty and locked in the manner provided in section 115.423. The second ballot box shall not be opened or removed from public view from the time it is shown to be empty until the time the polls close or it is removed for counting pursuant to this section. The ballot box containing the voted ballots shall be taken to a private area within the polling place, and the ballots shall be read and recorded in the manner provided by section 115.449. In no case shall ballot boxes be switched at less than one hour intervals and then only if twenty-five or more ballots have been voted during the hour.

(L. 1977 H.B. 101 § 12.010)

Effective 1-1-78



Section 115.453 Procedure for counting votes for candidates.

Procedure for counting votes for candidates.

115.453. Election judges shall count votes for all candidates in the following manner:

(1) No candidate shall be counted as voted for, except a candidate before whose name a cross (X) mark appears in the square preceding the name and a cross (X) mark does not appear in the square preceding the name of any candidate for the same office in another column. Except as provided in this subdivision and subdivision (2) of this section, each candidate with a cross (X) mark in the square preceding his or her name shall be counted as voted for;

(2) If cross (X) marks appear next to the names of more candidates for an office than are entitled to fill the office, no candidate for the office shall be counted as voted for. If more than one candidate is to be nominated or elected to an office, and any voter has voted for the same candidate more than once for the same office at the same election, no votes cast by the voter for the candidate shall be counted;

(3) No vote shall be counted for any candidate that is not marked substantially in accordance with the provisions of this section. The judges shall count votes marked substantially in accordance with this section and section 115.456 when the intent of the voter seems clear. Regulations promulgated by the secretary of state shall be used by the judges to determine voter intent. No ballot containing any proper votes shall be rejected for containing fewer marks than are authorized by law;

(4) Write-in votes shall be counted only for candidates for election to office who have filed a declaration of intent to be a write-in candidate for election to office with the proper election authority, who shall then notify the proper filing officer of the write-in candidate prior to 5:00 p.m. on the second Friday immediately preceding the election day; except that, write-in votes shall be counted only for candidates for election to state or federal office who have filed a declaration of intent to be a write-in candidate for election to state or federal office with the secretary of state pursuant to section 115.353 prior to 5:00 p.m. on the second Friday immediately preceding the election day. No person who filed as a party or independent candidate for nomination or election to an office may, without withdrawing as provided by law, file as a write-in candidate for election to the same office for the same term. No candidate who files for nomination to an office and is not nominated at a primary election may file a declaration of intent to be a write-in candidate for the same office at the general election. When declarations are properly filed with the secretary of state, the secretary of state shall promptly transmit copies of all such declarations to the proper election authorities for further action pursuant to this section. The election authority shall furnish a list to the election judges and counting teams prior to election day of all write-in candidates who have filed such declaration. This subdivision shall not apply to elections wherein candidates are being elected to an office for which no candidate has filed. No person shall file a declaration of intent to be a write-in candidate for election to any municipal office unless such person is qualified to be certified as a candidate under section 115.346;

(5) Write-in votes shall be cast and counted for a candidate without party designation. Write-in votes for a person cast with a party designation shall not be counted. Except for candidates for political party committees, no candidate shall be elected as a write-in candidate unless such candidate receives a separate plurality of the votes without party designation regardless of whether or not the total write-in votes for such candidate under all party and without party designations totals a majority of the votes cast;

(6) When submitted to the election authority, each declaration of intent to be a write-in candidate for the office of United States president shall include the name of a candidate for vice president and the name of nominees for presidential elector equal to the number to which the state is entitled. At least one qualified resident of each congressional district shall be nominated as presidential elector. Each such declaration of intent to be a write-in candidate shall be accompanied by a declaration of candidacy for each presidential elector in substantially the form set forth in subsection 3 of section 115.399. Each declaration of candidacy for the office of presidential elector shall be subscribed and sworn to by the candidate before the election official receiving the declaration of intent to be a write-in, notary public or other officer authorized by law to administer oaths.

(L. 1977 H.B. 101 § 12.015, A.L. 1979 S.B. 275, A.L. 1983 S.B. 234, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675, A.L. 2006 S.B. 1014 & 730, A.L. 2008 H.B. 1311)



Section 115.455 Procedure for counting votes on questions.

Procedure for counting votes on questions.

115.455. Election judges shall count votes on each question in the following manner:

(1) If a distinguishing mark appears immediately beside or below the "YES", the question shall be counted as voted for. If a distinguishing mark appears immediately beside or below the "NO", the question shall be counted as voted against;

(2) If a distinguishing mark appears immediately beside or below the "YES" and immediately beside or below the "NO", the question shall neither be counted as voted for nor as voted against.

(L. 1977 H.B. 101 § 12.020, A.L. 2013 S.B. 99)



Section 115.456 Responsibilities of election authority--counting optical scan ballots--counting paper ballots--marks indicating political party preference, how construed.

Responsibilities of election authority--counting optical scan ballots--counting paper ballots--marks indicating political party preference, how construed.

115.456. 1. (1) The election authority shall be responsible for ensuring that the standards provided for in this subsection are followed when counting ballots cast using optical scan voting systems.

(2) Prior to tabulating ballots, all machines shall be programmed to reject blank ballots where no votes are recorded or where an overvote is registered in any race.

(3) In jurisdictions using precinct-based tabulators, the voter who cast the ballot shall review the ballot if rejected, if the voter wishes to make any changes to the ballot, or if the voter would like to spoil the ballot and receive another ballot.

(4) In jurisdictions using centrally based tabulators, if a ballot is so rejected it shall be reviewed by a bipartisan team using the following criteria:

(a) If a ballot is determined to be damaged, the bipartisan team shall spoil the original ballot and duplicate the voter's intent on the new ballot, provided that there is an undisputed method of matching the duplicate card with its original after it has been placed with the remainder of the ballot cards from such precinct; and

(b) Voter intent shall be determined using the following criteria:

a. There is a distinguishing mark in the printed oval or divided arrow adjacent to the name of the candidate or issue preference;

b. There is a distinguishing mark adjacent to the name of the candidate or issue preference; or

c. The name of the candidate or issue preference is circled.

(5) In jurisdictions using optical scan systems, a valid vote for a write-in candidate shall include the following:

(a) A distinguishing mark in the designated location preceding the name of the candidate;

(b) The name of the candidate. If the name of the candidate as written by the voter is substantially as declared by the candidate it shall be counted, or in those circumstances where the names of candidates are similar, the names of candidates as shown on voter registration records shall be counted; and

(c) The name of the office for which the candidate is to be elected.

(6) Whenever a hand recount of votes of optical scan ballots is ordered, the provisions of this subsection shall be used to determine voter intent.

2. (1) The election authority shall be responsible for ensuring that the standards provided for in this subsection are followed when counting ballots cast using paper ballots.

(2) Voter intent shall be determined using the following criteria:

(a) There is a distinguishing mark in the square adjacent to the name of the candidate or issue preference;

(b) There is a distinguishing mark adjacent to the name of the candidate or issue preference; or

(c) The name of the candidate or issue preference is circled.

(3) In jurisdictions using paper ballots, a valid vote for a write-in candidate shall include the following:

(a) A distinguishing mark in the square immediately preceding the name of the candidate;

(b) The name of the candidate. If the name of the candidate as written by the voter is substantially as declared by the candidate it shall be counted, or in those circumstances where the names of candidates are similar, the names of candidates as shown on voter registration records shall be counted; and

(c) The name of the office for which the candidate is to be elected.

(4) Whenever a hand recount of votes of paper ballots is ordered, the provisions of this subsection shall be used to determine voter intent.

3. Notwithstanding any other provision of law, a distinguishing mark indicating a general preference for or against the candidates of one political party shall not be considered a vote for or against any specific candidate.

(L. 2006 S.B. 1014 & 730, A.L. 2013 S.B. 99)



Section 115.457 Uninitialed ballots rejected, exception.

Uninitialed ballots rejected, exception.

115.457. If a ballot appears without the initials of two election judges, the ballot shall be rejected, except when it appears the absence of initials is due to a mistake of the election judges and that the ballot is otherwise legal and proper.

(L. 1977 H.B. 101 § 12.025)

Effective 1-1-78



Section 115.459 Duties of judges after polls close (paper ballots).

Duties of judges after polls close (paper ballots).

115.459. At each polling place using paper ballots, after the polling place is closed, the election judges shall

(1) Certify in the tally book the number of ballots cast, the number of identification certificates signed, the number of rejected and spoiled ballots and the number of ballots received at the polling place which were not cast at the election. If the number of signed identification certificates is not the same as the number of ballots cast, the judges shall make a signed statement of the fact and the reasons therefor if known and shall return the statement with the statements of returns;

(2) Certify on two statements of returns the number of votes received by each candidate and for and against each question. No returns shall be signed in blank or before the polls have closed and all proper votes cast at the polling place have been counted;

(3) Certify that each statement made in the tally book and on each statement of returns is correct. If any judge declines to certify that all such statements are correct, he shall state his reasons in writing, which shall be attached to each statement of returns and returned with the statement to the election authority.

(L. 1977 H.B. 101 § 12.030)

Effective 1-1-78



Section 115.461 Tally book, form of--tally sheet, form of--statements of returns, form of (paper ballots).

Tally book, form of--tally sheet, form of--statements of returns, form of (paper ballots).

115.461. 1. The tally book for each polling place using paper ballots shall be in substantially the following form: Tally book for ......... precincts, at the general (special, primary) election held on the ... day of ........, 20.... AB, CD, EF, and XP judges, and ZR and LT, watchers and BH and SP challengers at this polling place, were sworn as the law directs before beginning their duties. We hereby certify:

The number of ballots received at this polling place is .....;

The information on the official ballots received at this polling place is the same as the information on the sample ballots received at this polling place.

AB

CD Election Judges

EF

XP We hereby certify:

The number of ballots cast at this polling place is ...;

The number of identification certificates signed at this polling place is ....;

The number of rejected ballots at this polling place is ....;

The number of spoiled ballots at this polling place is ...;

The number of ballots received at this polling place which were not cast at this election is ....;

AB

CD

EF

XP

2. At each polling place using paper ballots, two tally sheets shall be included in each tally book. The tally sheets shall be in substantially the following form: NAMES OF PERSONS VOTED FOR AND FOR WHAT OFFICE AND THE NUMBER OF VOTES CAST FOR EACH PERSON Office Candidates Tally of Votes Total Votes ________________________________________________

.l t.

MC

____________________________________

.l t.

Governor HK

_____________________________________

.l

t. EH

________________________________________________

.l t.

Representative SS

_____________________________________

.l

t. in RK

_____________________________________

.l

t. Congress CB

________________________________________________

VOTES FOR AND AGAINST EACH QUESTION Question Tally of Tally of Total of Total of

votes votes votes votes

FOR AGAINST FOR AGAINST ________________________________________________

.l t.

1. To__

.l

t.

____

.F E.

____ .F E.

. lt.

.F E. ________________________________________________

.F E.

.F E.

2. To__

.l t.

.l

t.

____

.lt

. . FE.

____ .F E.

. lt.

.F E. ________________________________________________

.......................... ............... ............ Signature of Recording Signature of Recording Judge

Judge

(of different political party)

3. At each polling place using paper ballots, two statements of returns shall be provided to the election judges. The statements of returns shall be in substantially the following form:

We hereby certify that MC had ... votes for governor, and HK had ... votes for governor and EH had ... votes for governor; that SS had ... votes for representative in Congress, etc.

We hereby certify that proposition number 1 received ... votes for and ... votes against; constitutional amendment number 1 received ... votes for and ... votes against, etc.

We, the duly qualified and acting Judges of the polling place for ... precincts, at the general (special, primary) election held on the ... of ......, 20..., in ...... county (City of St. Louis, Kansas City), Missouri do hereby certify that the foregoing is a full and accurate return of all votes cast at this polling place for all candidates and for and against all questions. AB CD Election Judges EF XP

(L. 1977 H.B. 101 § 12.035)

Effective 1-1-78



Section 115.463 Procedure after statements of returns signed (paper ballots).

Procedure after statements of returns signed (paper ballots).

115.463. Immediately after signing the statements of returns, the election judges shall enclose the voted ballots, tally books, tally sheets, statements of returns and other election supplies in containers designated by the election authority.

(L. 1977 H.B. 101 § 12.040)

Effective 1-1-78



Section 115.465 Procedure for returning voted ballots (paper ballots).

Procedure for returning voted ballots (paper ballots).

115.465. 1. If the election authority directs the voted ballots to be returned in a ballot box, the box shall be locked and the key removed. Each election judge shall write his name on a strip of paper which shall be pasted over the keyhole of the ballot box and extended over the upper lid of the box and over the top for some distance. The strip shall be pasted in such a manner that the signatures extend across the keyhole and place of opening so that if the box is opened or the key inserted in the keyhole, the paper will be torn and the signatures destroyed. The paper shall be fastened with an adhesive material which will not permit removal of the strip without defacing it.

2. If the election authority directs the voted ballots to be returned in an envelope or other container, the container shall be sealed. Each election judge shall write his name on a strip of paper which shall be pasted over the opening of the container. The strip shall be pasted in such a manner that the signatures extend across the place of opening so that if the container is opened, the paper will be torn and the signatures destroyed. The paper shall be fastened with an adhesive material which will not permit removal of the strip without defacing it.

3. On the outside of the ballot box or other container in which the ballots are returned, the location of the polling place and the date of the election shall be printed.

(L. 1977 H.B. 101 § 12.045)

Effective 1-1-78



Section 115.467 Duties of judges after polls close (electronic voting).

Duties of judges after polls close (electronic voting).

115.467. 1. As soon as the polls close in each polling place using an electronic voting system, the election judges shall secure the marking devices against further voting and begin to count the write-in votes. If earlier counting of write-in votes is begun pursuant to section 115.469, the election judges shall complete the count in the manner provided in this section. Once begun, the count shall not be adjourned or postponed until all proper write-in votes in the ballot box have been counted.

2. The election judges shall remove the ballot cards from the ballot box and separate the ballots with write-in votes from those without write-in votes. If there is a separate form for write-in votes, all forms on which write-in votes have been recorded shall be consecutively numbered, starting with the number one, and the same number shall be placed on the ballot card of the voter. Where tallying of write-in votes is to be done at the polling place, the election judges shall compare the write-in votes with the votes cast on the ballot card. If the total number of votes including write-in votes for any office exceeds the number allowed by law, or if a voter has voted more than once for the same person for the same office at the same election, a notation of the fact shall be noted on the back of the ballot card, and it shall be returned with the write-in form, if any, to the counting location in an envelope marked "DEFECTIVE BALLOTS".

3. All proper write-in votes shall be read, recorded and counted as provided in sections 115.449 and 115.453. No write-in vote shall be counted for any candidate for any office whose name appears on the ballot label as a candidate for the office, except when more than one person is to be nominated or elected to an office. When more than one person is to be nominated or elected to an office, the voter may write in the names of one or more persons whose names do not appear on the ballot label with or without the names of one or more persons whose names do appear.

4. If any ballot card is damaged so that it cannot properly be counted by the automatic tabulating equipment, the fact shall be noted on the back of the ballot card and it shall be returned to the counting location in the envelope marked "DEFECTIVE BALLOTS".

(L. 1977 H.B. 101 § 12.050, A.L. 1978 S.B. 582)



Section 115.468 Write-in votes may be tallied at counting center.

Write-in votes may be tallied at counting center.

115.468. At the discretion of the election authority, the verification and tallying of write-in votes may be done at the counting center by teams of election authority employees in lieu of at the polling place.

(L. 1978 S.B. 582)



Section 115.469 Write-in votes, when counted--procedure to follow.

Write-in votes, when counted--procedure to follow.

115.469. 1. If authorized by the election authority, the election judges at any polling place using an electronic voting system may read and record write-in votes before the close of the polls and may send other voted ballots to the counting place. If so authorized, the election judges shall use one ballot box for the deposit of ballots during the first five hours of voting. Between eleven o'clock in the morning and twelve noon, the receiving judges shall deliver the ballot box to the counting and recording judges, who shall give the receiving judges a second empty ballot box. The second ballot box shall be shown to be empty and locked in the manner provided in section 115.423. The second ballot box shall not be opened or removed from public view from the time it is shown to be empty until the time the polls close. The ballot box containing the voted ballots shall be taken to a private area within the polling place, and the write-in votes shall be read and recorded in the manner provided in section 115.467.

2. If early counting of write-in votes is begun pursuant to this section, the election judges shall, after counting and recording all proper write-in votes, separate all ballot cards, except defective ballot cards, from the write-in forms if any. The ballots which do not have write-in votes shall then be sent to the counting place in the same manner as ballots are sent upon the close of the polls. The election judges shall enclose the ballot cards, the envelope marked "DEFECTIVE BALLOTS", and all write-in forms containing proper votes, in a container designated by the election authority. The container shall be securely sealed in such a manner that if the container is opened, the seal will be broken beyond repair. On the outside of the container, the location of the polling place and the date of the election shall be printed. After sealing, the container shall be closely watched by the election judges until it is delivered to the counting location.

3. If early counting of write-in votes is begun pursuant to this section, the election authority shall appoint a team of employees or election judges who shall, between the hours of eleven o'clock in the morning and three o'clock in the afternoon, receive the ballot container from the election judges at the polling place and immediately deliver it to the counting location. Each team appointed pursuant to this subsection shall consist of two members, one from each major political party. If any ballot container is not sealed when it is delivered to the counting location, the election official receiving the container shall make a statement of the fact which includes the location of the polling place and the date of the election printed on the container and the reason the container is not sealed, if known.

4. After delivery to the counting location, any ballot which is damaged and cannot be properly counted by the automatic tabulating equipment may be handcounted or duplicated in the manner provided in subsection 3 of section 115.477.

5. After delivery to the counting location, the proper votes on each ballot card may be transferred to magnetic tapes. Under no circumstances shall any such tape be read or interpreted until after the time fixed by law for the close of the polls and then only in the manner provided in section 115.477.

6. Write-in ballots may also be counted as provided in section 115.45l.

(L. 1977 H.B. 101 § 12.053, A.L. 1979 S.B. 275, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.471 Certification of tally book and statements of returns as to write-in votes (electronic voting).

Certification of tally book and statements of returns as to write-in votes (electronic voting).

115.471. At each polling place using an electronic voting system, after the polling place is closed, the election judges shall

(1) Certify in the tally book: the number of ballots cast by reconciling the ballot stubs against the number of identification certificates signed; the number of defective and spoiled ballots; the number of ballots with write-in votes; and the number of ballots received at the polling place which were not cast at the election. If the number of signed identification certificates is not the same as the number of ballots cast, the judges shall make a signed statement of the fact and the reasons therefor, if known, and shall return the statement with the statements of returns;

(2) Where tallying of write-in votes is to be done at the polling place, certify on two statements of returns the number of write-in votes received by each candidate. No returns shall be signed in blank or before the polls have closed and all proper write-in votes cast at the polling place have been counted;

(3) Certify that each statement made in the tally book and on each statement of returns is correct. If any judge declines to certify that all such statements are correct, he shall state his reasons in writing, which shall be attached to each statement of returns and returned with the statement to the election authority.

(L. 1977 H.B. 101 § 12.055, A.L. 1978 S.B. 582, A.L. 1983 S.B. 234)



Section 115.473 Tally book, form of (electronic voting).

Tally book, form of (electronic voting).

115.473. 1. The tally book for each polling place using an electronic voting system shall be in substantially the following form:

Tally book for ......... precincts, at the general (special, primary) election held on the .... day of ............, 20..... AB, CD, EF, and XP judges; and ZR and LT, watchers; and BH and SP, challengers, at this polling place, were sworn as the law directs before beginning their duties. We hereby certify:

The number of ballots received at this polling place is ....;

The information on the ballot cards and ballot labels received at this polling place is the same as the information on the sample ballots received at this polling place.

AB

CD Election Judges

EF

XP We hereby certify:

The number of ballots cast at this polling place is .......;

The number of identification certificates signed at this polling place is ....;

The number of defective ballots at this polling place is ....;

The number of spoiled ballots at this polling place is ....;

The number of voters casting proper write-in votes at this polling place is ......;

The number of ballots received at this polling place which were not cast at this election is ........;

AB

CD Election Judges

EF

XP

2. Where tallying of write-in votes is to be done at the polling place, at each polling place using an electronic voting system, two tally sheets shall be included in each tally book. The tally sheets shall be used to record the proper write-in votes and shall be in substantially the same form provided in subsection 2 of section 115.461.

3. Where tallying of write-in votes is to be done at the polling place, at each polling place using an electronic voting system, two statements of returns shall be provided to the election judges. The statements of returns shall be in substantially the following form:

We hereby certify that BK had ........ write-in votes for governor, and SF had ...... write-in votes for governor, that JH had ........ write-in votes for representative in Congress, etc. We, the duly qualified and acting judges of the polling place for ........ precincts, at the general (special, primary) election held on the ........ day of ........., 20..., in ............ County (City of St. Louis, Kansas City), Missouri, do hereby certify that the foregoing is a full and accurate return of all write-in votes cast at this polling place for all candidates.

AB

CD Election Judges

EF

XP

(L. 1977 H.B. 101 § 12.060, A.L. 1978 S.B. 582)



Section 115.475 Return of ballot cards, tally books, and statements of returns, procedure for (electronic voting).

Return of ballot cards, tally books, and statements of returns, procedure for (electronic voting).

115.475. 1. Immediately after signing the statements of returns, or earlier if convenient, the election judges shall separate all ballot cards, except defective ballot cards, from the write-in forms if any. As soon as possible after signing the statements of returns, the election judges shall enclose the ballot cards, the envelope marked "DEFECTIVE BALLOTS", all write-in forms containing proper votes, and the tally book, tally sheets and statements of returns in a container designated by the election authority. The container shall be securely sealed in such a manner that if the container is opened, the seal will be broken beyond repair. On the outside of the container, the location of the polling place and date of the election shall be printed.

2. As soon as possible after signing the statements of returns, the election judges shall enclose the write-in forms containing no votes, the unused ballots and other election supplies in containers designated by the election authority.

3. Immediately after the ballot cards and other election materials have been placed in the proper containers, the two supervisory judges shall together deliver the containers to the counting location or other place designated by the election authority. If any ballot card container is not sealed when it is delivered to the counting location or other place designated by the election authority, the election official receiving the container shall make a statement of the fact which includes the location of the polling place and the date of the election printed on the container and the reason the container is not sealed, if known.

4. If the election authority has directed the supervisory judges to deliver election materials to a place other than the counting location, the election authority shall appoint at least one team of election judges who shall receive the ballot containers from the supervisory judges and immediately deliver them to the counting location. Each team appointed pursuant to this subsection shall consist of two election judges or employees of the election authority, one from each major political party.

5. The election authority may authorize the delivery of ballots voted prior to 11:00 a.m. to the counting location prior to the closing of the polls.

(L. 1977 H.B. 101 § 12.065, A.L. 1983 S.B. 234)



Section 115.477 Ballot cards, procedure for counting (electronic voting).

Ballot cards, procedure for counting (electronic voting).

115.477. 1. In each jurisdiction using an electronic voting system, all proceedings at the counting location shall be under the direction of the election authority. The election authority shall appoint two judges, one from each major political party, to be present and observe the count. The counting shall be open to the public, but no persons, except those employed and authorized for the purpose, shall touch any ballot, ballot container or return.

2. All ballot cards shall be counted in order by polling place. The automatic tabulating equipment shall produce a return showing the total number of votes cast for each candidate and on each question at each polling place and in the jurisdiction as a whole.

3. If any ballot is damaged and cannot be properly counted by the automatic tabulating equipment, it may be handcounted in the manner provided for absentee ballots, or a true duplicate copy may be made of the defective ballot. If any ballot contains a number of votes and write-in votes for any office which exceeds the number allowed by law, it may be handcounted in the manner provided for absentee ballots, a true duplicate copy be made which does not include the invalid votes or, at the discretion of the election judges, a self-adhesive removable label, sensitized, may be placed over any mark to allow the ballot to be processed through the automatic tabulating equipment. The duplication of each ballot shall be closely observed by two election judges or employees of the election authority, one from each major political party. Each duplicate ballot shall be clearly labeled "duplicate", shall bear a serial number which shall be recorded on the defective ballot, and shall be counted in lieu of the defective ballot.

(L. 1977 H.B. 101 § 12.070, A.L. 1979 S.B. 275)



Section 115.479 Tabulating equipment to be tested, when (electronic voting).

Tabulating equipment to be tested, when (electronic voting).

115.479. In each jurisdiction using an electronic voting system, the election authority shall, after the count has been completed and the results received, have the automatic tabulating equipment tested to ascertain that the equipment has correctly counted the votes for all offices and on all questions. The test shall be observed by at least two persons designated by the election authority, one from each major political party, and shall be open to the public. The test shall be conducted by processing the same preaudited group of ballot cards used in the preelection test provided for in section 115.233. If any error is detected, the cause shall be ascertained and corrected, and an errorless count shall be made before the final results are announced. After the completion of an errorless count, the programs and the ballot cards shall be sealed, retained and disposed of as provided for paper ballots.

(L. 1977 H.B. 101 § 12.075, A.L. 1997 S.B. 132)



Section 115.481 Official return of polling place, contents of (electronic voting).

Official return of polling place, contents of (electronic voting).

115.481. The final and correct return printed by the automatic tabulating equipment added to the write-in, absentee and handcounted votes shall be the official return of each polling place and the jurisdiction.

(L. 1977 H.B. 101 § 12.080)

Effective 1-1-78



Section 115.483 Duties of judge after polls close (voting machines).

Duties of judge after polls close (voting machines).

115.483. 1. As soon as the polls close in each polling place using voting machines, the election judges shall lock and seal each voting machine against further voting and proceed to count the votes. Once begun, the count shall not be adjourned or postponed until all proper votes have been counted.

2. The election judges shall open the counting compartment on each voting machine or, if a machine is equipped with a device for printing, embossing or photographing the registering counters, the judges shall operate the machine to produce a record of the counters. One counting judge shall read the total vote cast for each candidate and for and against each question on each machine. The other counting judge shall watch and verify each total as it is being read from the recording counters or from the record of the counters. The two recording judges shall each record the votes cast for each candidate and for and against each question as they are called out and verified by the counting judges.

3. All proper write-in votes shall be read, recorded and counted as provided in sections 115.449 and 115.453. No write-in vote shall be counted for any candidate for any office whose name appears on the ballot label as a candidate for the office, except when more than one person is to be nominated or elected to an office. When more than one person is to be nominated or elected to an office, the voter may write in the names of one or more persons whose names do not appear on the ballot label with or without the names of one or more persons whose names do appear. No write-in vote shall be counted unless it is cast in the appropriate place on the machine.

4. If more than one voting machine is used in a polling place, the election judges shall read, verify and record all the totals from the first machine before proceeding to the second, and so on, until all of the totals on each machine in the polling place have been read, verified and recorded. The total number of votes from each machine shall be added to the write-in votes to determine the total vote for each candidate and for and against each question.

(L. 1977 H.B. 101 § 12.085)

Effective 1-1-78



Section 115.485 Certification of tally book and statements of returns (voting machines).

Certification of tally book and statements of returns (voting machines).

115.485. At each polling place using voting machines, after the polling place is closed, the judges shall

(1) Certify in the tally book the number on the protective counter of each machine, the number of identification certificates signed and the number of proper write-in votes cast at the polling place. If the number of signed identification certificates is not the same as the number of votes cast as registered on the protective counters, the judges shall make a signed statement of the fact and the reasons therefor if known and shall return the statement with the statements of returns;

(2) Certify on two statements of returns the total number of votes cast for each candidate and for and against each question at the polling place;

(3) Certify that each statement made in the tally book and on each statement of returns is correct. If any judge declines to certify that all such statements are correct, he shall state his reasons in writing, which shall be attached to each statement of returns and returned to the election authority.

(L. 1977 H.B. 101 § 12.090)

Effective 1-1-78



Section 115.487 Tally book, form of--tally sheet, form of (voting machines).

Tally book, form of--tally sheet, form of (voting machines).

115.487. 1. The tally book for each polling place using voting machines shall be in substantially the following form: Tally book for ...... precincts, at the general (special, primary) election held on the ...... day of ....., 20.... AB, CD, EF, and XP judges, and ZR and LT, watchers and BH and SP challengers at this polling place, were sworn as the law directs before beginning their duties. We hereby certify: This polling place received voting machines numbered ...... and ......; The number on the seal of voting machine number ..... is .....; the number on its protective counter is .....; The number on the seal of voting machine number ..... is .....; the number on its protective counter is .....; All recording counters on all voting machines received at this polling place are set at zero; The information on the ballot labels on all voting machines received at this polling place is the same as the information on the sample ballots received at this polling place.

AB

CD

EF Election Judges

XP We hereby certify: The number on the protective counter of voting machine number ..... is .....; The number on the protective counter of voting machine number ..... is .....; The number of identification certificates signed at this polling place is .....; The number of proper write-in votes cast at this polling place is ......

AB

CD

EF

XP

2. At each polling place using voting machines, two tally sheets shall be included in each tally book. The tally sheets shall be used to record the votes cast for each candidate and for and against each question as they are called out and verified by the counting judges. The tally sheets shall be in substantially the following form: NAMES OF PERSONS VOTED FOR AND FOR WHAT OFFICE AND THE NUMBER OF VOTES CAST FOR EACH PERSON

Voting Voting

Machine Machine Write-in Total Office

Candidates Number__ Number__ Votes Votes ________________________________________________

MC

___________________________________

Governor

HK

___________________________________

EH

____________________________________

________________________________________________

Representative SS

____________________________________

in RK

____________________________________

Congress CB

___________________________________

________________________________________________

VOTES FOR AND AGAINST EACH QUESTION

Voting Machine Voting Machine Total Total Number____ Number____ Number Number Question of of Votes Votes Votes Votes Votes Votes

FOR AGAINST FOR AGAINST FOR AGAINST _________________________________________________

1. To__

____

____

________________________________________________

2. To__

____

____

________________________________________________

3. At each polling place using voting machines, two statements of returns shall be provided to the election judges. The statements of returns shall be in substantially the form provided in subsection 3 of section 115.461.

(L. 1977 H.B. 101 § 12.095)

Effective 1-1-78



Section 115.489 Statements of returns, tally book, write-in votes and election supplies, how returned to election authority (voting machines).

Statements of returns, tally book, write-in votes and election supplies, how returned to election authority (voting machines).

115.489. 1. Immediately after signing the statements of returns, the election judges shall enclose the write-in votes, tally books, statements of returns and other election supplies in containers designated by the election authority.

2. In each jurisdiction using voting machines, the election authority may direct the supervisory judges to place the precinct registers, identification certificates and other election supplies inside the voting machines and lock them for return to the election authority.

(L. 1977 H.B. 101 § 12.100)

Effective 1-1-78



Section 115.491 Supervisory judges to return ballots and supplies to election authority, when.

Supervisory judges to return ballots and supplies to election authority, when.

115.491. 1. Except as otherwise expressly provided in this subchapter, the two supervisory judges, one from each major political party, shall return the voted ballots, the ballots marked "REJECTED", "SPOILED", and "DEFECTIVE", the tally sheets, tally books and statements of returns, the registration records and other election supplies from each polling place to the election authority as soon as possible, but in no case later than two hours after the signing of the returns at the polling place. The election authority shall keep its office open until all ballots, returns and other election materials have been received. If any voted ballot container is not sealed, the election authority shall make a written statement of the facts which includes the location of the polling place and date of the election printed on the container and the reason the container is not sealed, if known.

2. If the election authority directs the voted ballots to be returned in a ballot box, one supervisory judge shall return the ballot box, one set of tally sheets and one statement of returns. The other supervisory judge shall return the keys to the ballot box, the tally book, the other set of tally sheets and the other statement of returns. If the election authority directs the voted ballots or write-in votes to be returned in sacks or other containers, one supervisory judge shall return the containers of voted ballots, one set of tally sheets and one statement of returns. The other supervisory judge shall return the other set of tally sheets and the other statement of returns.

(L. 1977 H.B. 101 § 12.105)

Effective 1-1-78



Section 115.493 Ballots and records to be kept twenty-two months, may be inspected, when.

Ballots and records to be kept twenty-two months, may be inspected, when.

115.493. The election authority shall keep all voted ballots, ballot cards, processed ballot materials in electronic form and write-in forms, and all applications, statements, certificates, affidavits and computer programs relating to each election for twenty-two months after the date of the election. During the time that voted ballots, ballot cards, processed ballot materials in electronic form and write-in forms are kept by the election authority, it shall not open or inspect them or allow anyone else to do so, except upon order of a legislative body trying an election contest, a court or a grand jury. After twenty-two months, the ballots, ballot cards, processed ballot materials in electronic form, write-in forms, applications, statements, certificates, affidavits and computer programs relating to each election may be destroyed. If an election contest, grand jury investigation or civil or criminal case relating to the election is pending at the time, however, the materials shall not be destroyed until the contest, investigation or case is finally determined.

(L. 1977 H.B. 101 § 12.110, A.L. 2002 S.B. 675, A.L. 2013 S.B. 99)



Section 115.495 Voting machine to be kept locked--machine unlocked, when.

Voting machine to be kept locked--machine unlocked, when.

115.495. After being locked and sealed against further voting by the election judges, voting machines shall remain locked for the period provided by law for filing an election contest and as much longer as may be necessary or advisable because of any threatened or pending contest, grand jury investigation, or civil or criminal case relating to the election. During this time, the voting machines shall not be unlocked, except upon order of a court, grand jury or legislative body trying an election contest.

(L. 1977 H.B. 101 § 12.115, A.L. 1988 H.B. 1216, A.L. 1997 S.B. 132)



Section 115.497 Verification board to convene, when.

Verification board to convene, when.

115.497. As soon as practicable after each election, the election authority shall convene a verification board to verify the count and certify the results of the election.

(L. 1977 H.B. 101 § 12.130)

Effective 1-1-78



Section 115.499 Verification board, how constituted.

Verification board, how constituted.

115.499. 1. Where the election authority is a board of election commissioners, the board of election commissioners shall be the verification board.

2. Where the election authority is a county clerk, the county clerk and two verification judges, one from each major political party, shall be the verification board. The county clerk may, as he deems necessary, designate an even number of additional verification judges, one-half from one major political party and one-half from the other major political party. The verification judges shall possess the same qualifications as election judges. Not later than the second Tuesday preceding an election, the county clerk shall request and the county committee of each major political party in the jurisdiction of the election authority shall submit to the election authority a list containing the names of at least six persons qualified to serve on the verification board. Not later than the first Tuesday preceding the election, the election authority shall appoint not less than one person from each of the lists to serve on the verification board. If either county committee fails to present the prescribed number of names of qualified persons by the time prescribed, the election authority shall select and appoint a member or members of the verification board from the party.

(L. 1977 H.B. 101 § 12.305, A.L. 1993 S.B. 31)



Section 115.501 Verification board, duties of--meetings, when.

Verification board, duties of--meetings, when.

115.501. As soon as possible after an election in which paper ballots or ballot cards are used, the verification board shall meet and check the addition and figures on all tally sheets and statements of returns and shall compare its record with the returns made by the election judges and the election authority on the day of the election. Before meeting, the verification board shall give notice of the time and place of the meeting to each independent and new party candidate and the chairman of the county committee of each political party named on the ballot at the election. The meeting and proceedings of the verification board shall be open to a representative of each independent candidate and political party named on the ballot. If there is a discrepancy between the returns of the election judges and the election authority and the record of the verification board, the verification board shall correct the returns made by the judges and election authority to conform to its record. The corrected returns shall supersede the returns made by the election judges and the election authority on election day. Both the record and the returns shall be retained by the election authority as provided in section 115.493.

(L. 1977 H.B. 101 § 12.310)

Effective 1-1-78



Section 115.503 Verification board to inspect or cause inspection of voting machines.

Verification board to inspect or cause inspection of voting machines.

115.503. 1. As soon as possible after an election in which voting machines are used, the verification board, or a bipartisan committee appointed by the verification board, shall inspect each voting machine not equipped with printed election return mechanisms used at the election and shall make a record of the number on the seal and protective counter of each machine, open the counter compartment of the machine and, without unlocking the machine against voting, record the votes cast on the machine. In precincts where voting machines equipped with printed election returns mechanisms are used, the counter compartment shall not be opened and the original and duplicate originals of the printed return sheets of the votes cast on questions and for candidates regularly nominated, or who have duly filed, together with the tabulation and inclusion of any votes written in on the paper roll for those not regularly nominated, or who have not filed, shall constitute the official return sheet for the votes cast on that machine, when properly certified by the precinct election officers. One copy of such printed return sheet shall be posted on the outside of the polling place for the information of the public. One copy shall be returned to the election authority and retained by it for not less than one year. Any bipartisan committee appointed pursuant to this subsection shall consist of at least two people, one from each major political party, who shall be appointed in the same manner and possess the same qualifications as election judges.

2. After the verification board or committee has completed its inspection and record, it shall compare the record with the returns made by the election judges on election day. If there is a discrepancy between the returns of the election judges and the record of the verification board or committee, the verification board shall correct the returns made by the judges to conform to its record. The corrected returns shall supersede the returns made by the election judges on election day. Both the record and the returns shall be retained by the election authority as provided in section 115.493.

(L. 1977 H.B. 101 § 12.315, A.L. 1978 S.B. 774)

Effective 4-28-78



Section 115.505 Corrected returns prima facie evidence in election contests.

Corrected returns prima facie evidence in election contests.

115.505. In case of an election contest, the corrected returns of the verification board shall be prima facie evidence of the vote at the election to the same extent and in the same manner as are the returns of the election judges and election authority on election day.

(L. 1977 H.B. 101 § 12.320)

Effective 1-1-78



Section 115.507 Announcement of results by verification board, contents, when due--abstract of votes to be official returns.

Announcement of results by verification board, contents, when due--abstract of votes to be official returns.

115.507. 1. Not later than the second Tuesday after the election, the verification board shall issue a statement announcing the results of each election held within its jurisdiction and shall certify the returns to each political subdivision and special district submitting a candidate or question at the election. The statement shall include a categorization of the number of regular and absentee votes cast in the election, and how those votes were cast; provided however, that absentee votes shall not be reported separately where such reporting would disclose how any single voter cast his or her vote. When absentee votes are not reported separately the statement shall include the reason why such reporting did not occur. Nothing in this section shall be construed to require the election authority to tabulate absentee ballots by precinct on election night.

2. The verification board shall prepare the returns by drawing an abstract of the votes cast for each candidate and on each question submitted to a vote of people in its jurisdiction by the state and by each political subdivision and special district at the election. The abstract of votes drawn by the verification board shall be the official returns of the election.

3. Any home rule city with more than four hundred thousand inhabitants and located in more than one county may by ordinance designate one of the election authorities situated partially or wholly within that home rule city to be the verification board that shall certify the returns of such city submitting a candidate or question at any election and shall notify each verification board within the city of that designation by providing each with a copy of such duly adopted ordinance. Not later than the second Tuesday after any election in any city making such a designation, each verification board within the city shall certify the returns of such city submitting a candidate or question at the election to the election authority so designated by the city to be its verification board, and such election authority shall announce the results of the election and certify the cumulative returns to the city in conformance with subsections 1 and 2 of this section not later than ten days thereafter.

4. Not later than the second Tuesday after each election at which the name of a candidate for nomination or election to the office of president of the United States, United States senator, representative in Congress, governor, lieutenant governor, state senator, state representative, judge of the circuit court, secretary of state, attorney general, state treasurer, or state auditor, or at which an initiative, referendum, constitutional amendment or question of retaining a judge subject to the provisions of article V, section 29* of the state constitution, appears on the ballot in a jurisdiction, the election authority of the jurisdiction shall mail or deliver to the secretary of state the abstract of the votes given in its jurisdiction, by polling place or precinct, for each such office and on each such question. If mailed, the abstract shall be enclosed in a strong, sealed envelope or envelopes. On the outside of each envelope shall be printed: "Returns of election held in the county of .............. (City of St. Louis, Kansas City) on the ............ day of ..............., ..........,", etc.

(L. 1977 H.B. 101 § 12.325, A.L. 1978 H.B. 1694, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2002 H.B. 1636 merged with S.B. 675 merged with S.B. 962)

*Article V, section 29 of the Missouri Constitution was repealed in 1976 by SJR 24.



Section 115.508 Certification of election prohibited prior to noon on Friday after election day.

Certification of election prohibited prior to noon on Friday after election day.

115.508. Notwithstanding any other provision of law to the contrary, no election authority or verification board shall certify election results, as required under section 115.507, before noon on the Friday after election day.

(L. 2013 S.B. 116 § 2)

Effective 7-01-14



Section 115.509 Messenger to be sent for abstract of votes, when.

Messenger to be sent for abstract of votes, when.

115.509. If the secretary of state fails to receive any abstract for one mail after it is due, he shall dispatch a messenger to the county not returned, with the direction to deliver the abstract, unless circumstances clearly justify a longer delay, which in no case shall exceed thirty days.

(L. 1977 H.B. 101 § 12.330)

Effective 1-1-78



Section 115.511 Board of state canvassers to convene, when--secretary of state to announce results, when.

Board of state canvassers to convene, when--secretary of state to announce results, when.

115.511. 1. The secretary of state shall convene the board of state canvassers to total the abstracts of each primary election and the board shall, not later than two weeks after receiving all required abstracts from the primary election, issue a statement announcing the results of the primary election for federal officers, governor, lieutenant governor, state senators and representatives, circuit judges, secretary of state, attorney general, state treasurer and state auditor.

2. The secretary of state shall convene the board of state canvassers to total the abstracts of each general election and the board shall, not later than the second Tuesday in December following the general election, issue a statement announcing the results of the general election for federal officers, governor, lieutenant governor, state senators and representatives, circuit judges, appellate and circuit judges subject to the provisions of article V, section 25 of the state constitution, secretary of state, attorney general, state treasurer and state auditor.

3. The secretary of state shall convene the board of state canvassers to total the abstracts of each special election at which the name of a candidate for nomination or election to the office of United States senator, representative in Congress, governor, lieutenant governor, state senator, state representative, circuit judge not subject to the provisions of article V, section 25 of the state constitution, secretary of state, attorney general, state treasurer or state auditor, or at which an initiative, referendum or constitutional amendment appears on the ballot, and the board shall, not later than two weeks after receiving all required abstracts from the election, issue a statement announcing the results of the election for such office or on such question.

(L. 1977 H.B. 101 § 12.335, A.L. 1978 H.B. 1634, A.L. 1997 S.B. 132)



Section 115.512 Votes for gubernatorial candidates, how reported.

Votes for gubernatorial candidates, how reported.

115.512. Each election authority shall report the vote for each candidate for governor by committee district for each congressional district, senatorial district, and legislative district wholly or partially contained within the jurisdiction of the election authority to the chairman of the county committee of each established political party and to the secretary of state.

(L. 1982 S.B. 526)

Effective 5-20-82



Section 115.513 Evidence of fraud or violation of law discovered by verification board to be reported.

Evidence of fraud or violation of law discovered by verification board to be reported.

115.513. If any verification board, bipartisan committee, election authority or the secretary of state obtains evidence of fraud or any violation of law during a verification, it shall present such evidence immediately to the proper authorities.

(L. 1977 H.B. 101 § 12.340)

Effective 1-1-78



Section 115.515 Tie vote in primary election, procedure to be followed.

Tie vote in primary election, procedure to be followed.

115.515. 1. If two or more persons receive an equal number of votes for nomination as a party's candidate for any federal office, governor, lieutenant governor, secretary of state, attorney general, state treasurer, state auditor, circuit judge not subject to the provisions of article V, section 29* of the state constitution, state senator or state representative, and a higher number of votes than any other candidate for the same office on the same party ballot, the governor shall, immediately after the results of the election have been announced, issue a proclamation stating the fact and ordering a special primary election to determine the party's nominee for the office. The proclamation shall set the date of the election, which shall be not less than fourteen or more than thirty days after the proclamation is issued, and shall be sent by the governor to each election authority responsible for conducting the special primary election. In his proclamation, the governor shall specify the name of each candidate for the office to be voted on at the election, and the special primary election shall be conducted and the votes counted as in other primary elections.

2. If two or more persons receive an equal number of votes for nomination as a party's candidate for any other office, except party committeeman or committeewoman, and a higher number of votes than any other candidate for the same office on the same party ballot, the officer with whom such candidates filed their declarations of candidacy shall, immediately after the results of the election have been certified, issue a proclamation stating the fact and ordering a special primary election to determine the party's nominee for the office. The proclamation shall set the date of the election, which shall be not less than fourteen or more than thirty days after the proclamation is issued, and shall be sent by the officer to each election authority responsible for conducting the special primary election. In his proclamation, the officer shall specify the name of each candidate for the office to be voted on at the election, and the special primary election shall be conducted and the votes counted as in other primary elections.

3. As an alternative to the procedure prescribed in subsections 1 and 2 of this section, if the candidates who received an equal number of votes in such election agree to the procedure prescribed in this subsection, the officer with whom such candidates filed their declarations of candidacy may, after notification of the time and place of such drawing given to each such candidate at least five days before such drawing, determine the winner of such election by lot. Any candidate who received an equal number of votes may decline to have his name put into such drawing.

(L. 1977 H.B. 101 § 12.345, A.L. 1993 S.B. 31)

Effective 6-30-93

*Article V, section 29 of the Missouri Constitution was repealed in 1976 by SJR 24.



Section 115.517 Tie vote in general election, procedure to be followed.

Tie vote in general election, procedure to be followed.

115.517. 1. If two or more persons receive an equal number of votes for election to the office of governor, lieutenant governor, secretary of state, state auditor, state treasurer or attorney general, and a higher number of votes than any other candidate for the same office, the secretary of state shall, immediately after the results of the election have been announced, issue a proclamation stating the fact, and the general assembly shall, by joint vote and without delay at its next regular session, choose one of such persons for the office. The speaker of the house shall file a certificate declaring which person has been elected to the office with the secretary of state.

2. If two or more persons receive an equal number of votes for election to federal office, state senator, state representative or circuit judge not subject to the provisions of article V, section 25 of the state constitution, and a higher number of votes than any other candidate for the same office, the governor shall, immediately after the results of the election have been announced, issue a proclamation stating the fact and ordering a special election to determine which candidate is elected to the office. The proclamation shall set the date of the election and shall be sent by the governor to each election authority responsible for conducting the special election. In his proclamation, the governor shall specify the name of each candidate for the office to be voted on at the election, and the special election shall be conducted and the votes counted as in other elections.

3. If two or more persons receive an equal number of votes for nomination or election to any office not otherwise provided for in section 115.515 or this section, and a higher number of votes than any other candidate for nomination or election to the same office, the officer with whom such candidates filed their declarations of candidacy shall, immediately after the results of the election have been certified, issue a proclamation stating the fact and ordering a special election to determine which candidate is elected to the office. The proclamation shall set the date of the election and shall be sent by the officer to each election authority responsible for conducting the special election. In his proclamation, the officer shall specify the name of each candidate for the office to be voted on at the election, and the special election shall be conducted and the votes counted as in other elections.

4. As an alternative to the procedure prescribed in subsections 1, 2, and 3 of this section, if the candidates who received an equal number of votes in such election agree to the procedure prescribed in this subsection, the officer with whom such candidates filed their declarations of candidacy may, after notification of the time and place of such drawing given to each such candidate at least five days before such drawing, determine the winner of such election by lot. Any candidate who received an equal number of votes may decline to have his name put into such drawing.

(L. 1977 H.B. 101 § 12.350, A.L. 1978 H.B. 1634, A.L. 1993 S.B. 31)

Effective 6-30-93



Section 115.519 Runoff election between tied candidates only.

Runoff election between tied candidates only.

115.519. Only the names of those persons who have received an equal number of votes for nomination to an office at party primary and a higher number of votes than any other candidate for the same office on the same party ballot shall appear on the special primary election ballot. Only the names of those persons who have received an equal number of votes for nomination or election to an office at any other election, and a higher number of votes than any other candidate for the same office at the same election shall appear on the special election ballot.

(L. 1977 H.B. 101 § 12.360)

Effective 1-1-78



Section 115.521 Notice of runoff election published, when.

Notice of runoff election published, when.

115.521. Except as provided in subsection 2 of section 115.023, each election authority receiving a proclamation ordering a special election to decide a tie vote shall cause legal notice of the election to be published once in the fourteen days prior to the election. The notice shall be published in a newspaper of general circulation in the election authority's jurisdiction and shall include the date and time of the election, the name of the officer or agency calling the election and a sample ballot. The election authority may provide any additional notice of the election it deems desirable.

(L. 1977 H.B. 101 § 12.365)

Effective 1-1-78



Section 115.523 Certificate of nomination to issue, when--certificate of election to issue, when.

Certificate of nomination to issue, when--certificate of election to issue, when.

115.523. 1. As soon as possible after each primary election, each person nominated for an office at the primary election shall be issued a certificate of nomination.

2. As soon as possible after each other election, each person elected to an office at the election shall be issued a certificate of election.

3. The certificate shall be issued to each person nominated or elected by the officer responsible for accepting such person's declaration of candidacy.

(L. 1977 H.B. 101 § 12.370)

Effective 1-1-78



Section 115.525 Each house of general assembly to receive list of its newly elected members, when.

Each house of general assembly to receive list of its newly elected members, when.

115.525. Within two days after the first meeting of each general assembly, the secretary of state shall lay before each house a list of its elected members, consistent with the abstracts in his office.

(L. 1977 H.B. 101 § 12.375)

Effective 1-1-78



Section 115.526 Qualifications of candidates may be challenged, by whom, procedure--disqualification, when.

Qualifications of candidates may be challenged, by whom, procedure--disqualification, when.

115.526. 1. Any candidate for nomination to an office at a primary election may challenge the declaration of candidacy or qualifications of any other candidate for nomination to the same office to seek or hold such office, or to have his name printed on the ballot, and any candidate for election to an office at a general or special election may challenge the declaration of candidacy or qualifications of any other candidate for election to the same office to seek or hold such office or to have his name printed on the ballot. Except as provided in sections 115.563 to 115.573, challenges shall be made by filing a verified petition with the appropriate court as is provided for in case of a contest of election for such office in sections 115.527 to 115.601. The petition shall set forth the points on which the challenger wishes to challenge the declaration of candidacy or qualifications of the candidate and the facts he will prove in support of such points, and shall pray leave to produce his proof.

2. In the case of challenge to a candidate for nomination in a primary election, the petition shall be filed not later than thirty days after the final date for filing for such election. Except as otherwise provided by law, in the case of challenge to a candidate for election to an office in a general or special election, the petition shall be filed not later than five days after the latest date for certification of a candidate by the officer responsible for issuing such certification. In the case of a disability occurring after said respective deadlines, the petition shall be filed not later than five days after the disability occurs or is discovered. Answers to the petition may be filed at the time and as provided in sections 115.527 to 115.601, specifying the qualifications of the candidate for holding the office for which he is a candidate for election or for nomination.

3. The procedure in such matters shall be the same as that provided in sections 115.527 to 115.601, to the extent that it is applicable and not in conflict with the provisions of this section. For the purposes of this section, as used in sections 115.527 to 115.601 the word "contestant" shall mean the challenger and the word "contestee" shall mean the candidate whose declaration of candidacy or qualifications are challenged. If the court determines that the candidate challenged is not qualified to seek or hold the office for which he is a candidate for nomination or for election or to have his name printed on the ballot, it shall so rule. The right of appeal exists, and may be taken, as provided in sections 115.527 to 115.601.

4. Any candidate finally determined to be not qualified to seek or hold the office for which he is a candidate for nomination or for election shall be disqualified as a candidate for nomination for such office at the primary election or as a candidate for election to such office at the general or special election, as the case may be. Except as otherwise provided by law, whenever a candidate for nomination or election to an office dies, withdraws or is disqualified prior to the election, such candidate's name shall not be printed on the official ballot.

(L. 1982 S.B. 526, A.L. 1993 S.B. 31)



Section 115.527 Challenge of nomination at primary, who may make.

Challenge of nomination at primary, who may make.

115.527. Any candidate for nomination to an office at a primary election may challenge the correctness of the returns for the nomination charging that irregularities occurred in the election.

(L. 1977 H.B. 101 § 13.001)

Effective 1-1-78



Section 115.529 Circuit court to hear primary election contests.

Circuit court to hear primary election contests.

115.529. Circuit courts shall have jurisdiction to hear and determine all primary election contests.

(L. 1977 H.B. 101 § 13.005)

Effective 1-1-78



Section 115.531 Petition to contest primary election, contents of--filing in incorrect circuit, procedure.

Petition to contest primary election, contents of--filing in incorrect circuit, procedure.

115.531. 1. Not later than five days after the official announcement of the results of a primary election is issued by the election authority or the secretary of state, as the case may be, any candidate desiring to contest the primary election shall file a verified petition in the office of the clerk of the circuit court of any circuit in which part of the election was held and in which any alleged irregularity occurred, unless the office involved in the contest is that of a circuit or associate circuit judge not subject to section 25, article V, Constitution of Missouri, in which case the verified petition shall be filed, heard, and determined by an adjoining circuit court selected by the contestant as specified in section 115.575. The contestant shall only be required to file one petition with the circuit court for each election contest regardless of the number of counties within the court's jurisdiction. The petition shall set forth the points on which the contestant wishes to contest the election and the facts the contestant will prove in support of such points, and shall pray leave to produce such proof. The judge of the court shall immediately note on the petition the date it was filed and shall immediately set a date, not later than five days after the petition is filed, for a preliminary hearing. If the petition is filed in vacation, the judge of the circuit court shall immediately convene the court in special session for the purpose of hearing the contest. If no regular judge of the court is available the supreme court shall immediately assign another judge. The circuit court in which the petition is filed shall have exclusive jurisdiction over all matters relating to the contest and may issue appropriate orders to all election authorities in the area in which the contested election was held.

2. If a petition contesting a primary election is filed in an incorrect circuit, the court in which it is filed shall have jurisdiction and shall promptly transfer the suit to the correct circuit court.

(L. 1977 H.B. 101 § 13.010, A.L. 1997 S.B. 132, A.L. 2003 H.B. 133)



Section 115.533 Procedure after petition filed.

Procedure after petition filed.

115.533. 1. Immediately after a petition is filed, the clerk of the circuit court shall issue a summons upon the petition to the contestee, returnable by the day designated by the circuit court to the circuit court. The summons shall be served in any county of the state in the same manner provided for service of process in civil actions. If the contestee cannot be found within two days, the summons shall be served by leaving the summons and a copy of the petition at the residence address shown on the contestee's declaration of candidacy and by posting the summons in a conspicuous place in the office of the clerk of the circuit court.

2. Immediately after the petition is filed, the clerk of the circuit court shall send by certified or registered mail a certified copy of the petition to the officer responsible for issuing the statement announcing the results of the contested election and to each election authority responsible for conducting the election in any area where an alleged irregularity occurred. All officers and election authorities so notified shall immediately suspend all action on the office until the contest has been determined.

3. Not later than four days after the petition is filed, the contestee may file an answer to the petition, specifying reasons why his nomination should not be contested. If the contestee wishes to contest the validity of any votes given to the contestant, he shall set forth in his answer the votes he wishes to contest, and the facts he will prove in support of such contest and shall pray leave to produce his proof.

(L. 1977 H.B. 101 § 13.015)

Effective 1-1-78



Section 115.535 Election contest to have preference in order of hearing.

Election contest to have preference in order of hearing.

115.535. The contested election shall have preference in the order of hearing to all other cases and shall be commenced at the date set and heard day to day, including evenings and weekends if necessary, until determined. There shall be no continuances except by consent, so that the case may be concluded not later than the tenth Tuesday prior to the general election.

(L. 1977 H.B. 101 § 13.020, A.L. 1993 S.B. 31, A.L. 1996 H.B. 1557 & 1489)

Effective 6-13-96



Section 115.537 Hearing on necessity for recount, when.

Hearing on necessity for recount, when.

115.537. Not later than five days after the petition is filed, a preliminary hearing shall be held to determine whether there shall be a recount and not to determine what the recount would show. The court shall hear all evidence by the contestant and contestee bearing on the alleged irregularities.

(L. 1977 H.B. 101 § 13.025)

Effective 1-1-78



Section 115.539 Circuit court to order recount of votes, when.

Circuit court to order recount of votes, when.

115.539. If the court finds there is a prima facie showing of irregularities which place the result of the primary election in doubt, the court shall order a recount of all votes brought in question by the petition or its answer. Where the issue is drawn over the validity of certain votes cast, a prima facie case is made if the validity of a number of votes equal to or greater than the margin of defeat is placed in doubt. The court may order a recount of all votes brought in question by the petition or its answer at any time if it finds that the primary election result is placed in doubt. All materials and records relating to the contested election may be subpoenaed and all information contained therein shall be subject to the rules of discovery in civil cases. During a recount, the court may hear additional evidence offered by any party bearing on any issue relating to the contested election.

(L. 1977 H.B. 101 § 13.030)

Effective 1-1-78



Section 115.541 Recount, primary election, irregularities in election--how conducted.

Recount, primary election, irregularities in election--how conducted.

115.541. 1. Whenever a recount is ordered pursuant to section 115.539, the court shall order all materials and records relating to the contest brought before it, so that the court has the same materials and records as the election judges had while making the count and statements of returns. The court shall have authority to pass upon the form and determine the legality of the votes brought into question and to determine the qualifications of any voter whose vote is brought into question, provided that the name of a voter upon a precinct register for the polling place shall be prima facie evidence of the proper qualifications of the voter. A comparison may be made between the signatures on the identification certificates and those which appear in the precinct registers, and no votes shall be counted except the votes of registered voters and those entitled to vote as provided in section 115.277 without being registered. No votes of any person found by the court to be unqualified to vote at the primary election shall be counted.

2. Whenever a recount of votes cast on paper ballots is ordered pursuant to section 115.539 or 115.601, the court shall proceed to open and count the votes and, after the count has been completed, shall tabulate by voting district the votes cast for the contestant and the contestee.

3. Whenever a recount of votes cast on any voting machine is ordered pursuant to section 115.539 or 115.601, the court shall make visible the registering counters of the machine and, without unlocking the machine against voting, shall record the votes cast on the machine.

4. Whenever a recount of votes cast on ballot cards is ordered pursuant to section 115.539 or 115.601, the court shall supervise a test of the automatic tabulating equipment conducted in the manner provided in section 115.233 and shall cause the votes to be recounted automatically or may order a hand count of the votes. In its discretion, the court may order a new computer program to be made, which shall be tested in the manner provided in section 115.233 before the votes in question are recounted automatically.

(L. 1977 H.B. 101 § 13.035, A.L. 1993 S.B. 31)



Section 115.543 Court to appoint persons making recount--persons authorized to be present during recount.

Court to appoint persons making recount--persons authorized to be present during recount.

115.543. Whenever a recount is ordered pursuant to section 115.539 or 115.601, the court shall determine the number of persons necessary to assist with the recount and shall appoint such persons equally from lists submitted to the court by the contestant and the contestee. Each person appointed pursuant to this section shall be a disinterested person and a registered voter of the area in which the contested election was held. Each person so appointed shall take the oath prescribed for and receive the same pay as an election judge in the jurisdiction where he is registered. After being sworn not to disclose any facts uncovered by the recount, except those which are contained in the court report, the contestant and the contestee shall be permitted to be present in person or represented by an attorney at the recount to observe the recount. Each recount shall be completed under the supervision of the court, and the persons appointed to assist with the recount shall perform such duties as the court shall direct. Upon completion of any duties prescribed by the court, the persons appointed to assist with the recount shall make a written and signed report of their findings to the court. The findings of the persons appointed to assist with the recount shall be prima facie evidence of the facts stated therein, but any person present at the examination of the votes may be a witness to contradict the findings. No one other than the election authority, representatives of the court, the contestant and contestee, their attorneys, and those specifically appointed by the court to assist with the recount shall be present during any recount ordered pursuant to the provisions of section 115.539.

(L. 1977 H.B. 101 § 13.040, A.L. 1993 S.B. 31)



Section 115.545 Court to render judgment, when--effect of judgment.

Court to render judgment, when--effect of judgment.

115.545. Upon completion of the procedures provided for in this subchapter, the court shall render its judgment based upon the issues of law and fact and cause a certified copy of its judgment to be transmitted to each affected election authority and to the secretary of state. Each election authority to which a copy of the judgment is sent and the secretary of state shall correct their records to conform to the judgment.

(L. 1977 H.B. 101 § 13.045)

Effective 1-1-78



Section 115.547 Contestant to post bond, when.

Contestant to post bond, when.

115.547. In each case of a contested primary election, the court may require the contestant to post bond for the costs and expenses of the election contest. The costs and expenses of any election contest, including the cost and expense of a recount, may be adjudged against the unsuccessful party with the payment of the costs and expenses enforceable as in civil cases.

(L. 1977 H.B. 101 § 13.050, A.L. 1988 H.B. 933, et al.)



Section 115.549 New primary election may be ordered, when.

New primary election may be ordered, when.

115.549. If any court trying a contested primary election determines there were irregularities of sufficient magnitude to cast doubt on the validity of the initial election, it may order a new primary election for the contested office. The order shall set the date of the election, which shall not be less than fourteen or more than thirty days after the order is issued, and shall be sent by the clerk of the court to each election authority responsible for conducting the special election. In its order, the court shall specify the name of each candidate for the office to be voted on at the special election, and the election shall be conducted and the votes counted as in other primary elections. Notice of the election shall be given in such manner as the court directs. The person receiving the highest number of votes at a special party primary election shall be his party's nominee for the contested office. The requisite number of persons receiving the highest number of votes at any other special primary election shall be the nominees for the office.

(L. 1977 H.B. 101 § 13.055)

Effective 1-1-78



Section 115.551 Appeal, how taken.

Appeal, how taken.

115.551. Either party to the contest may appeal the judgment of the circuit court to the court of appeals of the appropriate jurisdiction, who shall give the case preference in the order of hearing to all other cases, modify its rules to the extent necessary in order to conclude the appeal as many days prior to the general election as possible and hear the case in the manner of appeals of cases in equity. The practice and procedure prescribed in civil actions shall be followed in all respects not inconsistent with the provisions of sections 115.527 to 115.551. In every case of such appeal, a bond with sufficient sureties conditioned for the payment of the costs accrued and to accrue in the cause may be required by any court in which the case is* pending.

(L. 1977 H.B. 101 § 13.060)

Effective 1-1-78

*Word "in" appears in original rolls.



Section 115.553 Candidate may challenge returns--registered voter of area may contest result.

Candidate may challenge returns--registered voter of area may contest result.

115.553. 1. Any candidate for election to any office may challenge the correctness of the returns for the office, charging that irregularities occurred in the election.

2. The result of any election on any question may be contested by one or more registered voters from the area in which the election was held. The petitioning voter or voters shall be considered the contestant and the officer or election authority responsible for issuing the statement setting forth the result of the election shall be considered the contestee. In any such contest, the proponents and opponents of the ballot question shall have the right to engage counsel to represent and act for them in all matters involved in and pertaining to the contest.

(L. 1977 H.B. 101 § 13.100)

Effective 1-1-78



Section 115.555 Contest of state office election to be heard by supreme court.

Contest of state office election to be heard by supreme court.

115.555. All contested elections for the office of governor, lieutenant governor, secretary of state, attorney general, state treasurer and state auditor shall be heard and determined by the supreme court. Likewise, all contests to the results of elections on constitutional amendments, on state statutes submitted or referred to the voters, and on questions relating to the retention of appellate and circuit judges subject to article V, section 25 of the state constitution shall be heard and determined by the supreme court.

(L. 1977 H.B. 101 § 13.105, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 115.557 Election contest to be filed, when.

Election contest to be filed, when.

115.557. Not later than thirty days after the official announcement of the election result by the secretary of state, any person authorized by section 115.553 who wishes to contest the election for any office or on any question provided in section 115.555, shall file a verified petition in the office of the clerk of the supreme court. The petition shall set forth the points on which the contestant wishes to contest the election and the facts he will prove in support of such points, and shall pray leave to produce his proof. The supreme court shall have exclusive jurisdiction over all matters relating to the contest and may issue appropriate orders to all election authorities in the area in which the contested election was held.

(L. 1977 H.B. 101 § 13.110)

Effective 1-1-78



Section 115.559 Procedure after filing of petition.

Procedure after filing of petition.

115.559. 1. Immediately after a petition is filed, the clerk of the supreme court shall issue a summons upon the petition to the contestee, returnable by the day designated by the supreme court to the supreme court. The summons shall be served in any county of the state in the same manner provided for service of process in civil actions. If the contestee cannot be found within two days, the summons shall be served by leaving the summons and a copy of the petition at the residence address shown on the contestee's declaration of candidacy and by posting the summons in a conspicuous place in the office of the clerk of the supreme court.

2. Immediately after the petition is filed, the clerk of the supreme court shall send by certified or registered mail a certified copy of the petition to the secretary of state and to each election authority responsible for conducting the election in any area where an alleged irregularity occurred.

3. Not later than fifteen days after the petition is filed, the contestee may file an answer to the petition, specifying reasons why his nomination should not be contested. If the contestee wishes to contest the validity of any votes given to the contestant, he shall set forth in his answer the votes he wishes to contest and the facts he will prove in support of such contest and shall pray leave to produce his proof.

(L. 1977 H.B. 101 § 13.115)

Effective 1-1-78



Section 115.561 Commissioner to take testimony, appointed, when--powers of commissioner.

Commissioner to take testimony, appointed, when--powers of commissioner.

115.561. 1. Immediately upon the filing of a petition and answer, if there is any, the supreme court shall appoint a commissioner of the court to take the testimony of witnesses at such times and places as the court shall order. The order shall specify the points and facts in regard to which testimony is to be taken and the time when the commissioner shall make his report to the court.

2. Upon appointment by the court, the commissioner shall proceed to procure the attendance of witnesses, and to take and certify testimony as directed. The contestant and contestee shall have the right to attend the examination of all witnesses and to cross-examine, but no testimony shall be taken except on the points and facts specified in the court order. The commissioner shall have authority to administer oaths, take depositions, compel the attendance of witnesses by summons and attachment, require such witnesses to testify and to compel discovery in accordance with the rules of discovery in civil cases.

(L. 1977 H.B. 101 § 13.120)

Effective 1-1-78



Section 115.563 Contests for office of senator or representative to be heard by respective body.

Contests for office of senator or representative to be heard by respective body.

115.563. 1. All contested elections for the office of state senator shall be heard and determined by the state senate. All contested elections for the office of state representative shall be heard and determined by the state house of representatives.

2. Any contest based on the qualifications of a candidate for the office of state senator or state representative which have not been adjudicated prior to the general election shall be determined by the state senate or the state house of representatives, as the case may be.

(L. 1977 H.B. 101 § 13.201, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.565 Contests for house or senate seats, where and how filed.

Contests for house or senate seats, where and how filed.

115.565. Not later than thirty days after the official announcement of the election result is issued by the secretary of state, any candidate who wishes to contest the election for an office provided in section 115.563 shall file a verified petition with the president of the senate or the speaker of the house, as the case may be. In the case of contests based on the qualifications of a candidate for an office provided in section 115.563, not later than thirty days after the results of the general election have been certified by the secretary of state, any candidate who wishes to contest the qualifications of another candidate shall file a verified petition with the president of the senate or the speaker of the house, as the case may be. The petition shall set forth the points on which the contestant wishes to contest the election and the facts he will prove in support of such points. The state senate or the state house of representatives, as the case may be, shall have exclusive jurisdiction over all matters relating to the contest and may issue appropriate orders, under the hand of the president of the senate or the speaker of the house, to all election authorities in the area in which the contested election was held.

(L. 1977 H.B. 101 § 13.205, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.567 Contestee, service on, how made--notice to secretary of state--time for filing answer.

Contestee, service on, how made--notice to secretary of state--time for filing answer.

115.567. 1. At the time of filing, the contestee shall be served with a copy of the petition by the contestant or his representative. With the copy of the petition shall be included a written notice of the time and place of the petition's filing, the grounds on which the election is contested, the time and place for the taking of depositions and the names of all witnesses to be examined. If the contestee is not found within two days after the petition is filed, the copy of the petition and notice shall be left at the residence address shown on contestee's declaration of candidacy and by posting the petition in a conspicuous place in the office of the secretary of the senate or the chief clerk of the house, as the case may be.

2. At the time of filing, a copy of the petition and notice shall also be transmitted to the secretary of state and each election authority responsible for conducting the election in any area where an alleged irregularity occurred.

3. Not later than fifteen days after the petition is filed, the contestee may file an answer to the petition, specifying reasons why his election should not be contested. At the time of filing, a copy of the answer shall be transmitted to the contestant. If the contestee wishes to contest the validity of any votes given to the contestant, he shall include in his answer a notice of the time and place for the taking of depositions, the grounds on which the votes will be contested, and the names of all witnesses to be examined.

(L. 1977 H.B. 101 § 13.210)

Effective 1-1-78



Section 115.569 Depositions, when taken--civil discovery rules to apply.

Depositions, when taken--civil discovery rules to apply.

115.569. Immediately upon the filing of a petition and answer, the taking of depositions may commence at the option of the contestant, and the persons selected by the contestant and contestee to take depositions shall immediately issue subpoenas to the witnesses, commanding them to appear and give testimony at the time and place specified. The taking of depositions and all related matters shall be subject to the rules of discovery in civil cases. Either the contestant or the contestee may, without notice, take rebutting testimony at the time and place specified for the taking of depositions.

(L. 1977 H.B. 101 § 13.215, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.571 Evidence to be received, form, contents.

Evidence to be received, form, contents.

115.571. 1. Evidence received by the senate or house may be either by depositions taken pursuant to section 115.569 or by witnesses subpoenaed for personal appearance before the senate or house.

2. No testimony shall be received in the taking of depositions which does not relate to the points specified in the notices.

3. All testimony taken shall be certified by the persons appointed to take the depositions to the president of the senate or to the speaker of the house, as the case may be.

(L. 1977 H.B. 101 § 13.220, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 115.573 No appeal from decision of house or senate.

No appeal from decision of house or senate.

115.573. The determination made by the state senate or the state house of representatives on a contested election shall be final and not subject to court review.

(L. 1977 H.B. 101 § 13.225)

Effective 1-1-78



Section 115.575 Contests for office of circuit judge, where heard--other contests, where heard--filing in incorrect circuit, procedure.

Contests for office of circuit judge, where heard--other contests, where heard--filing in incorrect circuit, procedure.

115.575. 1. Notwithstanding any provision of this chapter to the contrary, all contested elections for the office of circuit or associate circuit judge not subject to the provisions of article V, section 25 of the state constitution, whether contested on the basis of qualification, irregularity, or other cause, or for recount other than the automatic recount provided for in section 115.601, and whether in a primary or general election, shall be filed in and heard and determined by an adjoining circuit court selected by the contestant.

2. All contested elections on any office or question other than those provided for in sections 115.555, 115.563 and subsection 1 of this section shall be heard and determined by the circuit court of any circuit, selected by the contestant, in which all or any part of the election was held and in which any alleged irregularity occurred. The contestant shall only be required to file one petition with the circuit court for each election contest regardless of the number of counties within the court's jurisdiction.

3. If a petition contesting any election is filed in an incorrect circuit, the court in which it is filed shall have jurisdiction and shall promptly transfer the suit to the correct circuit court.

(L. 1977 H.B. 101 § 13.301, A.L. 1978 H.B. 1634, A.L. 1997 S.B. 132 merged with S.B. 248, A.L. 2003 H.B. 133)



Section 115.577 Time in which election contest may be filed.

Time in which election contest may be filed.

115.577. Not later than thirty days after the official announcement of the election result by the election authority, any person authorized by section 115.553 who wishes to contest the election for any office or on any question provided in section 115.575 shall file a verified petition in the office of the clerk of the appropriate circuit court. The contestant shall only be required to file one petition with the circuit court for each election contest regardless of the number of counties within the court's jurisdiction. The petition shall set forth the points on which the contestant wishes to contest the election and the facts he will prove in support of such points, and shall pray leave to produce his proof. The circuit court in which the petition is filed shall have exclusive jurisdiction over all matters relating to the contest and may issue appropriate orders to all election authorities in the area in which the contested election was held.

(L. 1977 H.B. 101 § 13.305, A.L. 1997 S.B. 132)



Section 115.579 Duty of circuit clerk upon filing of petition--answer, when due.

Duty of circuit clerk upon filing of petition--answer, when due.

115.579. 1. Immediately after a petition is filed, the clerk of the circuit court shall issue a summons upon the petition to the contestee, returnable by the day designated by the circuit court to the circuit court. The summons shall be served in any county of the state in the same manner provided for service of process in civil actions. If the contestee cannot be found within two days, the summons shall be served by leaving the summons and a copy of the petition at the residence address shown on the contestee's declaration of candidacy and by posting the summons in a conspicuous place in the office of the clerk of the circuit court.

2. Immediately after the petition is filed, the clerk of the circuit court shall send by certified or registered mail a certified copy of the petition to the election authority responsible for issuing a statement announcing the results of the contested election and to each election authority responsible for conducting the election in any area where an alleged irregularity occurred.

3. Not later than fifteen days after the petition is filed, the contestee may file an answer to the petition, specifying reasons why his nomination should not be contested. If the contestee wishes to contest the validity of any votes given to the contestant, he shall set forth in his answer the votes he wishes to contest and the facts he will prove in support of such contest and shall pray leave to produce his proof.

(L. 1977 H.B. 101 § 13.310)

Effective 1-1-78



Section 115.581 Case to be tried, when.

Case to be tried, when.

115.581. Immediately upon the filing of a petition and answer, if there is any, the court shall proceed to try the case and may at once appoint a commissioner to take testimony in the same way and manner as provided for the contest of state offices in section 115.561.

(L. 1977 H.B. 101 § 13.315)

Effective 1-1-78



Section 115.583 Recount of votes ordered, when.

Recount of votes ordered, when.

115.583. If the court or legislative body hearing a contest finds there is a prima facie showing of irregularities which place the result of any contested election in doubt, the court or legislative body shall order a recount of all votes brought in question by the petition or its answer. Where the issue is drawn over the validity of certain votes cast, a prima facie case is made if the validity of a number of votes equal to or greater than the margin of defeat is placed in doubt. The court or legislative body may order a recount of all votes brought in question by the petition or its answer at any time if it finds that the election result is placed in doubt. All materials and records relating to the contested election may be subpoenaed, and all information contained therein shall be subject to the rules of discovery in civil cases. During a recount, the court may hear additional evidence offered by any party bearing on any issue relating to the contested election.

(L. 1977 H.B. 101 § 13.400)

Effective 1-1-78



Section 115.585 Recounts, how conducted.

Recounts, how conducted.

115.585. 1. Whenever a recount is ordered pursuant to section 115.583 or 115.601, the court or legislative body trying the contest shall issue a writ to each election authority responsible for conducting the election in any area in which an alleged irregularity occurred, commanding the election authority to prepare its office and all records and materials relating to the contested election for the recount. Such writ shall be served immediately on the election authority by the sheriff of the county. Upon receipt of a writ, each election authority shall set a day, not more than twenty days after receiving the writ, on which it will have its office and all records and materials relating to the contested election prepared. Immediately upon setting the day, the election authority shall send by certified or registered mail a notice to the court or legislative body issuing the writ. The notice shall set forth the day selected by the election authority for the recount.

2. Whenever a recount is ordered pursuant to section 115.583, the court or legislative body shall have authority to pass upon the form and determine the legality of the votes brought into question and to determine the qualifications of any voter whose vote is brought into question, provided that the name of a voter upon a precinct register for the polling place shall be prima facie evidence of the proper qualifications of the voter. A comparison may be made between the signatures on the identification certificates and those which appear in the precinct registers, and no votes shall be counted except the votes of registered voters and those entitled to vote as provided in subsection 2 of section 115.137 and section 115.277 without being registered. No votes of any person found by the court to be unqualified to vote at the election shall be counted.

3. Whenever a recount of votes cast on paper ballots is ordered pursuant to section 115.583 or 115.601, the court or legislative body shall proceed to open and count the votes and, after the count has been completed, shall tabulate by voting district the votes cast for the contestant and the contestee.

4. Whenever a recount of votes cast on any voting machine is ordered pursuant to section 115.583 or 115.601, the court or legislative body shall make visible the registering counters of the machine and, without unlocking the machine against voting, shall record the votes cast on the machine.

5. Whenever a recount of votes cast on ballot cards is ordered pursuant to section 115.583 or 115.601, the court or legislative body shall supervise a test of the automatic tabulating equipment conducted in the manner provided in section 115.233 and shall cause the votes to be recounted automatically, or may order a hand count of the votes. In its discretion, the court or legislative body may order a new computer program to be made, which shall be tested in the manner provided in section 115.233 before the votes in question are recounted automatically.

(L. 1977 H.B. 101 § 13.410, A.L. 1993 S.B. 31)



Section 115.587 Persons conducting recount, how selected.

Persons conducting recount, how selected.

115.587. Whenever a recount is ordered pursuant to section 115.583 or 115.601, the court or legislative body shall determine the number of persons necessary to assist with the recount and shall appoint such persons equally from lists submitted to the court or legislative body by the contestant and the contestee. Each person appointed pursuant to this section shall be a disinterested person and a registered voter of the area in which the contested election was held. Each person so appointed shall take the oath prescribed for and receive the same pay as an election judge in the jurisdiction where he is registered. After being sworn not to disclose any facts uncovered by the recount, except those which are contained in the court or legislative report, the contestant and the contestee shall be permitted to be present in person or represented by an attorney at the recount and to observe the recount. Each recount shall be completed under the supervision of the court or legislative body, and the persons appointed to assist with the recount shall perform such duties as the court or legislative body shall direct. Upon completion of any duties prescribed by the court or legislative body, the persons appointed to assist with the recount shall make a written and signed report of their findings to the court or legislative body. The findings of the persons appointed to assist with the recount shall be prima facie evidence of the facts stated therein, but any person present at the examination of the votes may be heard as a witness to contradict the findings. No one other than the election authority, representatives of the court or legislative body, the contestant and contestee, their attorneys, and those specifically appointed by the court or legislative body to assist with the recount shall be present during any recount ordered pursuant to the provisions of section 115.583 or 115.601.

(L. 1977 H.B. 101 § 13.415)

Effective 1-1-78



Section 115.589 Records to be corrected to reflect judgment.

Records to be corrected to reflect judgment.

115.589. Each court or legislative body authorized to determine contested elections shall hear and determine each contest at the earliest opportunity after the official announcement of the results of the election has been made. Upon completion of the procedures provided for in this subchapter, the court or legislative body shall render its judgment based upon the issues of law and fact and cause a certified copy of its judgment to be transmitted to each affected election authority and to the secretary of state. Each election authority to which a copy of the judgment is sent and the secretary of state shall correct their records to conform to the judgment.

(L. 1977 H.B. 101 § 13.420)

Effective 1-1-78



Section 115.591 Contestant to post bond, when.

Contestant to post bond, when.

115.591. In each case of a contested election, the court or legislative body may require the contestant to post bond for the costs and expenses of the election contest. The costs and expenses of any election contest, including the cost and expense of a recount, may be adjudged against the unsuccessful party with payment of the costs and expenses enforceable as in civil cases.

(L. 1977 H.B. 101 § 13.425, A.L. 1988 H.B. 933, et al.)



Section 115.593 New election ordered, when.

New election ordered, when.

115.593. If the court or legislative body trying a contested election determines there were irregularities of sufficient magnitude to cast doubt on the validity of the initial election, it may order a new election for the contested office or on the contested question. The order shall set the date of the election and shall be sent by the clerk of the court or the secretary of the senate or the chief clerk of the house of representatives, as the case may be, to each election authority responsible for conducting the special election. In its order, the court or legislative body shall specify the name of each candidate for the office to be voted on at the special election, or the ballot title of the question to be voted on at the special election, and the election shall be conducted and the votes counted as in other elections. Notice of the election shall be given in such manner as the court or legislative body directs. The person receiving the highest number of votes at the special election shall be deemed elected and entitled to assume office, or the question submitted at the special election shall be deemed approved if a majority of the votes at the special election are cast in favor of the question.

(L. 1977 H.B. 101 § 13.430)

Effective 1-1-78



Section 115.595 Person holding certificate of election to hold office pending outcome--question shall be deemed decided as shown by returns pending outcome.

Person holding certificate of election to hold office pending outcome--question shall be deemed decided as shown by returns pending outcome.

115.595. 1. In each case of a pending election contest for an office, the person holding the certificate of election may qualify and take the office at the time specified by law and exercise the duties of the office until the contest has been decided. If the contest is decided against the contestee, the court or legislative body trying the contest shall make an order for him to give up the office to the person determined to be entitled to the office and to deliver to such person all books, records, papers, property and effects pertaining to the office. The court or legislative body trying the contest may enforce the order by attachment or other proper process. If for any reason the person determined to be entitled to the office does not or cannot take office, a vacancy shall exist to be filled in the manner provided by law.

2. In each case of a pending election contest on a question, the question shall be deemed approved or disapproved as shown by the official returns of the election until the contest is decided. When the contest is decided, the question shall be deemed approved or disapproved in accordance with the decision as of the day the contest is decided, or as of the day it would otherwise have been deemed approved or disapproved, whichever is later.

(L. 1977 H.B. 101 § 13.435)

Effective 1-1-78



Section 115.597 Appeal from circuit court decisions allowed, procedure for.

Appeal from circuit court decisions allowed, procedure for.

115.597. In all cases of contested elections, except contested elections heard by the supreme court or the state senate or house of representatives, the right of appeal shall exist, and appeals may be taken in the same time or manner and to the same courts as is provided by law for appeals in cases in equity. The practice and procedure prescribed in civil actions shall be followed in all respects not inconsistent with the provisions of sections 115.553 to 115.583. Upon the filing of any such appeal, the court shall give the case preference in the order of hearing to all other cases and modify its rules to the extent necessary to conclude the appeal as quickly as possible. In every case of such appeal, a bond with sufficient sureties conditioned for the payment of the costs accrued and to accrue in the cause may be required by any court in which the case is pending.

(L. 1977 H.B. 101 § 13.440)

Effective 1-1-78



Section 115.599 Parties may subpoena witnesses and take depositions.

Parties may subpoena witnesses and take depositions.

115.599. In all cases of contested elections, primary and other, the contestant and the contestee shall be allowed process for witnesses, and either party may take depositions, as in civil cases, to be read as evidence at the trial, as is authorized in civil cases. All such depositions shall be filed before the trial is commenced, and may be read in evidence no matter where the witnesses reside.

(L. 1977 H.B. 101 § 13.445)

Effective 1-1-78



Section 115.600 Recount or new election, procedure--petition by election authority.

Recount or new election, procedure--petition by election authority.

115.600. The election authority, if convinced that errors of omission or commission have occurred on the part of the election authority, election judges, or any election personnel in the conduct of an election, may petition the circuit court for a recount or a new election and the court is authorized to order a new election if the evidence provided demonstrates that the irregularities were sufficient to cast doubt on the outcome of the election.

(L. 1983 S.B. 234, A.L. 1997 S.B. 132)



Section 115.601 Recount authorized when less than one-half of one percent difference in vote--recount, defined.

Recount authorized when less than one-half of one percent difference in vote--recount, defined.

115.601. 1. Any contestant in a primary or other election contest who was defeated by less than one percent of the votes cast for the office and any contestant who received the second highest number of votes cast for that office if two or more are to be elected and who was defeated by less than one percent of the votes cast, or any person whose position on a question was defeated by less than one percent of the votes cast on the question, shall have the right to a recount of the votes cast for the office or on the question.

2. In cases where the candidate filed or the ballot question was originally filed with an election authority as defined in section 115.015, such recount shall be requested in accordance with the provisions of section 115.531 or 115.577 and conducted under the direction of the court or the commissioner representing the court trying the contest according to the provisions of this subchapter.

3. In cases where the candidate filed or the ballot question was originally filed with the secretary of state, the defeated candidate or the person whose position on a question was defeated by less than one-half of one percent of the votes cast on the question shall be allowed a recount pursuant to this section by filing with the secretary of state a request for a recount stating that the person or the person's position on a question was defeated by less than one-half of one percent of the votes cast. Such request shall be filed not later than seven days after certification of the election. The secretary of state shall notify all concerned parties of the filing of the request for a recount. The secretary of state shall authorize the election authorities to conduct a recount pursuant to this section if the requesting party or his position on a question was defeated by less than one-half of one percent of the votes cast. The secretary of state shall conduct and certify the results of the recount as the official results in the election within twenty days of receipt of the aforementioned notice of recount.

4. Whenever a recount is requested pursuant to subsection 3 of this section, the secretary of state shall determine the number of persons necessary to assist with the recount and shall appoint such persons equally from lists submitted by the contestant and the opponent who received more votes or a person whose position on a question received more votes than the contestant's position on that question. Each person appointed pursuant to this section shall be a disinterested person and a registered voter of the area in which the contested election was held. Each person so appointed shall take the oath prescribed for and receive the same pay as an election judge in the jurisdiction where the person is registered. After being sworn not to disclose any facts uncovered by the recount, except those which are contained in the report, the contestant and the opponent who received more votes or a person whose position on a question received more votes than the contestant's position on that question shall be permitted to be present in person or represented by an attorney at the recount and to observe the recount. Each recount shall be completed under the supervision of the secretary of state with the assistance of the election authorities involved, and the persons appointed to assist with the recount shall perform such duties as the secretary of state directs. Upon completion of any duties prescribed by the secretary of state the persons appointed to assist with the recount shall make a written and signed report of their findings. The findings of the persons appointed to assist with the recount shall be prima facie evidence of the facts stated therein, but any person present at the examination of the votes may be a witness to contradict the findings. No one other than the secretary of state, the election authorities involved, the contestant and the other witnesses described in this subsection, their attorneys, and those specifically appointed by the secretary of state to assist with the recount shall be present during any recount conducted pursuant to this section.

5. For purposes of this section, "recount" means one additional counting of all votes counted for the office or on the question with respect to which the recount is requested.

(L. 1977 H.B. 101 § 13.450, A.L. 1985 H.B. 620, A.L. 1993 S.B. 31, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 132, A.L. 2013 S.B. 99, A.L. 2013 S.B. 99)



Section 115.603 Committees each established party shall maintain.

Committees each established party shall maintain.

115.603. Each established political party shall have a state committee, a congressional district committee for each congressional district in the state, a judicial district committee for each circuit judge district in the state not subject to the provisions of article V, section 25 of the state constitution, a senatorial district committee for each senatorial district in the state, a legislative district committee for each legislative district in the state and a county committee for each county in the state.

(L. 1977 H.B. 101 § 14.001, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 115.605 Purpose of committee.

Purpose of committee.

115.605. Each party committee shall be selected as provided in this subchapter for the purpose of representing and acting for the party in the interim between party conventions.

(L. 1977 H.B. 101 § 14.005)

Effective 1-1-78



Section 115.607 County committee, eligibility requirements, selection of.

County committee, eligibility requirements, selection of.

115.607. 1. No person shall be elected or shall serve as a member of a county committee who is not, for one year next before the person's election, both a registered voter of and a resident of the county and the committee district from which the person is elected if such district shall have been so long established, and if not, then of the district or districts from which the same shall have been taken. Except as provided in subsections 2, 3, 4, 5, and 6 of this section, the membership of a county committee of each established political party shall consist of a man and a woman elected from each township or ward in the county.

2. In each county of the first classification containing the major portion of a city which has over three hundred thousand inhabitants, two members of the committee, a man and a woman, shall be elected from each ward in the city. Any township entirely contained in the city shall have no additional representation on the county committee. The election authority for the county shall, not later than six months after the decennial census has been reported to the President of the United States, divide the most populous township outside the city into eight subdistricts of contiguous and compact territory and as nearly equal in population as practicable. The subdistricts shall be numbered from one upward consecutively, which numbers shall, insofar as practicable, be retained upon reapportionment. Two members of the county committee, a man and a woman, shall be elected from each such subdistrict. Six members of the committee, three men and three women, shall be elected from the second and third most populous townships outside the city. Four members of the committee, two men and two women, shall be elected from the other townships outside the city.

3. In any city which has over three hundred thousand inhabitants, the major portion of which is located in a county with a charter form of government, for the portion of the city located within such county and notwithstanding section 82.110, it shall be the duty of the election authority, not later than six months after the decennial census has been reported to the President of the United States, to divide such cities into not less than twenty-four nor more than twenty-five wards after each decennial census. Wards shall be so divided that the number of inhabitants in any ward shall not exceed any other ward of the city and within the same county, by more than five percent, measured by the number of the inhabitants determined at the preceding decennial census.

4. In each county of the first classification containing a portion, but not the major portion, of a city which has over three hundred thousand inhabitants, ten members of the committee, five men and five women, shall be elected from the district of each state representative wholly contained in the county in the following manner: within six months after each legislative reapportionment, the election authority shall divide each legislative district wholly contained in the county into five committee districts of contiguous territory as compact and as nearly equal in population as may be; two members of the committee, a man and a woman, shall be elected from each committee district. The election authority shall divide the area of the county located within legislative districts not wholly contained in the county into similar committee districts; two members of the committee, a man and a woman, shall be elected from each committee district.

5. In each city not situated in a county, two members of the committee, a man and a woman, shall be elected from each ward.

6. In all counties with a charter form of government and a population of over nine hundred thousand inhabitants, the county committee persons shall be elected from each township. Within ninety days after August 28, 2002, and within six months after each decennial census has been reported to the President of the United States, the election authority shall divide the county into twenty-eight compact and contiguous townships containing populations as nearly equal in population to each other as is practical.

7. If any election authority has failed to adopt a reapportionment plan by the deadline set forth in this section, the county commission, sitting as a reapportionment commission, shall within sixty days after the deadline, adopt a reapportionment plan. Changes of township, ward, or precinct lines shall not affect the terms of office of incumbent party committee members elected from districts as constituted at the time of their election.

(L. 1977 H.B. 101 § 14.010, A.L. 1978 H.B. 1820, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1471, et al., A.L. 1993 S.B. 31, A.L. 2002 S.B. 675, A.L. 2004 H.B. 988)

(2004) As political party offices do not constitute public offices, section requiring equal gender representation of a county committee does not violate state constitutional guarantees. Tompras v. Board of Election Commissioners of St. Louis County, 136 S.W.3d 65 (Mo.banc).



Section 115.609 County committee members, when elected (St. Louis City and County).

County committee members, when elected (St. Louis City and County).

115.609. In each city not situated in a county and in each county which has over nine hundred thousand inhabitants, all members of the county committee shall be elected at the primary election immediately preceding each gubernatorial election and shall hold office until their successors are elected and qualified. In each other county, all members of the county committee shall be elected at each primary election and shall hold office until their successors are elected and qualified.

(L. 1977 H.B. 101 § 14.015)

Effective 1-1-78



Section 115.611 County committee members, filing fees.

County committee members, filing fees.

115.611. 1. Except as provided in subsection 4 of section 115.613, any registered voter of the county may have such voter's name printed on the primary ballot of such voter's party as a candidate for county committeeman or committeewoman by filing a declaration of candidacy in the office of the county election authority and by paying any filing fee required by subsection 2 of this section.

2. Before filing such candidate's declaration of candidacy, candidates for county committeeman or county committeewoman shall pay to the treasurer of such candidate's party's county committee, or submit to the county election authority to be forwarded to the treasurer of such candidate's party's committee, a certain sum of money, as follows:

(1) One hundred dollars if such candidate is a candidate for county committeeman or committeewoman in any county which has or hereafter has over nine hundred thousand inhabitants or in any city not situated in a county;

(2) Twenty-five dollars if such candidate is a candidate for county committeeman or committeewoman in any county of the first class containing the major portion of a city which has over three hundred thousand inhabitants;

(3) Except as provided in subdivisions (1) and (2) of this subsection, no candidate for county committeeman or committeewoman shall be required to pay a filing fee.

3. Any person who cannot pay the fee to file as a candidate for county committeeman or committeewoman may have the fee waived by filing a declaration of inability to pay and a petition with the official with whom such candidate files such candidate's declaration of candidacy. The provisions of section 115.357 shall apply to all such declarations and petitions.

4. No person's name shall be printed on any official primary ballot as a candidate for county committeeman or committeewoman unless the person has filed a declaration of candidacy with the proper election authority not later than 5:00 p.m. on the last Tuesday in March immediately preceding the primary election.

(L. 1977 H.B. 101 § 14.020, A.L. 1982 S.B. 526, A.L. 1983 S.B. 234, A.L. 1996 H.B. 1477 merged with H.B. 1557 & 1489)

Effective 6-13-96 (H.B. 1557 & 1489) 8-28-96 (H.B. 1477)



Section 115.613 Committeeman and committeewoman, how selected--tie vote, effect of--if no person elected a vacancy created--single candidate, effect.

Committeeman and committeewoman, how selected--tie vote, effect of--if no person elected a vacancy created--single candidate, effect.

115.613. 1. Except as provided in subsection 4 of this section, the qualified man and woman receiving the highest number of votes from each committee district for committeeman and committeewoman of a party shall be members of the county committee of the party.

2. If two or more qualified persons receive an equal number of votes for county committeeman or committeewoman of a party and a higher number of votes than any other qualified person from the party, a vacancy shall exist on the county committee which shall be filled by a majority of the committee in the manner provided in section 115.617.

3. If no qualified person is elected county committeeman or committeewoman from a committee district for a party, a vacancy shall exist on the county committee which shall be filled by a majority of the committee in the manner provided in section 115.617.

4. The provisions of this subsection shall apply only in any county where no filing fee is required for filing a declaration of candidacy for committeeman or committeewoman in a committee district. If only one qualified candidate has filed a declaration of candidacy for committeeman or committeewoman in a committee district for a party prior to the deadline established by law, no election shall be held for committeeman or committeewoman in the committee district for that party and the election authority shall certify the qualified candidate in the same manner and at the same time as candidates elected pursuant to subsection 1 of this section are certified. If no qualified candidate files for committeeman or committeewoman in a committee district for a party, no election shall be held and a vacancy shall exist on the county committee which shall be filled by a majority of the committee in the manner provided in section 115.617.

(L. 1977 H.B. 101 § 14.025, A.L. 1996 H.B. 1477 merged with H.B. 1557 & 1489, A.L. 1999 H.B. 676, A.L. 2002 H.B. 1342 merged with S.B. 675)

Effective 6-03-02 (H.B. 1342)

7-01-02 (S.B. 675)



Section 115.615 County committee to meet and organize, when.

County committee to meet and organize, when.

115.615. In years when a primary election is held pursuant to subsection 2 of section 115.121, each county committee shall meet at the county seat on the third Tuesday of August. In each city not situated in a county, the city committee shall meet on the same day at such place within the city as the chair of the current city committee may designate. In all counties of the first, second and third classification the county courthouse shall be made available for such meetings and any other county political party meeting at no charge to the party committees. At the meeting, each committee shall organize by electing one of its members as chair and one of its members as vice chair, a man and a woman, and a secretary and a treasurer, a man and a woman, who may or may not be members of the committee. The county chair and vice chair so elected shall by virtue thereof become members of the party congressional, senatorial and judicial committees of the district of which their county is a part.

(L. 1977 H.B. 101 § 14.030, A.L. 1997 H.B. 41, A.L. 1999 H.B. 676)



Section 115.617 Vacancy, how filled.

Vacancy, how filled.

115.617. Whenever a member of any county committee dies, becomes disabled, resigns, or ceases to be a registered voter of or a resident of the county or the committee district from which he is elected, a vacancy shall exist on the committee. A majority of the committee shall elect another person to fill the vacancy who, for one year next before his election, shall have been both a registered voter of and a resident of the county and the committee district. The person selected to fill the vacancy shall serve the remainder of the vacated term.

(L. 1977 H.B. 101 § 14.035, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1471, et al., A.L. 1987 H.B. 384 Revision)

Effective 6-15-87



Section 115.619 Composition of legislative, senatorial, congressional and judicial district committees.

Composition of legislative, senatorial, congressional and judicial district committees.

115.619. 1. The membership of a legislative district committee shall consist of all county committee members within the legislative district, except as provided in subsections 4 and 5 of this section. In all counties of this state which are wholly contained within a legislative district, or in which there are two or more whole legislative districts, or one whole legislative district and part of another legislative district, or parts of two or more legislative districts, there shall be elected from the membership of each legislative district committee a chairman and a vice chairman, one of whom shall be a woman and one of whom shall be a man, and each legislative district at the same time shall elect a secretary and a treasurer, one of whom shall be a woman and one of whom shall be a man, but who may or may not be members of the legislative district committee. Party state committees may provide for voting by proxy and for weighted or fractional voting.

2. If a legislative district and a county are coextensive, the chairman, vice chairman, secretary and treasurer of the county committee shall be the chairman, vice chairman, secretary and treasurer of the legislative committee.

3. Except as provided in subsections 4 and 5 of this section, the congressional, senatorial or judicial district committee shall consist of the chairman and vice chairman of each of the legislative districts in the congressional, senatorial, or judicial districts and the chairman and vice chairman of each of the county committees within the districts. Party state committees may provide for voting by proxy and may provide for weighted or fractional voting.

4. The congressional, senatorial or judicial district committee of a district coextensive with one county shall be the county committee.

5. The congressional, senatorial or judicial district committee of a district which is composed in whole or in part of a part of a city or part of a county shall consist of the ward or township committeemen and committeewomen from such wards or townships included in whole or in part in such part of a city or part of a county forming the whole or a part of such district. Party state committees may provide for voting by proxy and may provide for weighted or fractional voting.

(L. 1977 H.B. 101 § 14.040, A.L. 1988 H.B. 933, et al., A.L. 1990 S.B. 862, A.L. 1997 S.B. 132)



Section 115.621 Congressional, legislative, senatorial and judicial district committees to meet and organize, when--election of party state committee--county courthouses available for meetings, certain counties.

Congressional, legislative, senatorial and judicial district committees to meet and organize, when--election of party state committee--county courthouses available for meetings, certain counties.

115.621. 1. The members of each congressional district committee shall meet at some place within the district, to be designated by the current chair of the committee, on the last Tuesday in August after each primary election. The county courthouse in counties of the first, second and third classification in which the meeting is to take place, as designated by the chair, shall be made available for such meeting and any other congressional district political party committee meeting at no charge to the committee. At the meeting, the committee shall organize by electing one of its members as chair and one of its members as vice chair, one of whom shall be a woman and one of whom shall be a man, and a secretary and a treasurer, one of whom shall be a woman and one of whom shall be a man, who may or may not be members of the committee.

2. The members of each legislative district committee shall meet at some place within the legislative district or within one of the counties in which the legislative district exists, to be designated by the current chair of the committee, on the third Wednesday after each August primary election. The county courthouse in counties of the first, second and third classification in which the meeting is to take place, as designated by the chair, shall be made available for such meeting and any other legislative district political party committee meeting at no charge to the committee. At the meeting, the committee shall organize pursuant to subsection 1 of section 115.619.

3. The members of each senatorial district committee shall meet at some place within the district, to be designated by the current chair of the committee, if there is one, and if not, by the chair of the congressional district in which the senatorial district is principally located, on the third Saturday after each August primary election. The county courthouse in counties of the first, second and third classification in which the meeting is to take place, as so designated pursuant to this subsection, shall be made available for such meeting and any other senatorial district political party committee meeting at no charge to the committee. At the meeting, the committee shall organize by electing one of its members as chair and one of its members as vice chair, one of whom shall be a woman and one of whom shall be a man, and a secretary and a treasurer, one of whom shall be a woman and one of whom shall be a man, who may or may not be members of the committee. The members of each senatorial district shall also meet at some place within the district, to be designated by the current chair of the committee, if there is one, and if not, by the chair of the congressional district in which the senatorial district is principally located, on the Saturday after the third Tuesday in November after each general election. At the meeting, the committee shall proceed to elect two registered voters of the district, one man and one woman, as members of the party's state committee.

4. The members of each judicial district may meet at some place within the judicial district or within one of the counties in which the judicial district exists, to be designated by the current chair of the committee or the chair of the congressional district committee, on the first Tuesday in September after each primary election, or at another time designated by the chairmen of the committees. The county courthouse in counties of the first, second and third classification in which the meeting is to take place, as so designated pursuant to this subsection, shall be made available for such meeting and any other judicial district political party committee meeting at no charge to the committee. At the meeting, the committee shall organize pursuant to subsection 1 of section 115.619.

(L. 1977 H.B. 101 § 14.041, A.L. 1988 H.B. 933, et al., A.L. 1994 S.B. 650, A.L. 1997 H.B. 41 merged with S.B. 132, A.L. 1999 H.B. 676)



Section 115.623 State committee to meet and organize, when.

State committee to meet and organize, when.

115.623. The members of the state committee elected as provided in section 115.621 shall meet at a time and place to be designated by the current state committee chairman. The meeting shall occur no earlier than two weeks following the election of members to the state committee. At the meeting, the committee shall organize by electing a chairman and a vice chairman, one of whom shall be a woman, and a secretary and a treasurer, one of whom shall be a woman, and who may or may not be members of the committee. In the event a vacancy shall occur in the office of chairman, a vacancy shall also be declared in the office of vice chairman and a new election shall be held for filling the vacancies of both chairman and vice chairman, one of whom shall be a woman.

(L. 1977 H.B. 101 § 14.045, A.L. 1983 S.B. 234, A.L. 1986 H.B. 1471, et al., A.L. 1994 S.B. 650)

Effective 1-1-95



Section 115.624 State party committees may remove members, when.

State party committees may remove members, when.

115.624. The members of the state committee of a party may remove a member of such committee upon a two-thirds majority vote of all state committee members voting thereon. Upon certification to the secretary of state by the state committee that a two-thirds majority of its members have elected to remove a member, such member shall forfeit his or her office and a vacancy shall exist on said state committee.

(L. 1999 H.B. 676 § 4)



Section 115.625 Convention of delegates of established party authorized.

Convention of delegates of established party authorized.

115.625. The state committee of any established political party may, except as otherwise provided by law, call a convention of delegates to be apportioned, chosen or elected in such manner as it may prescribe for the purpose of nominating presidential electors, electing delegates to national conventions, electing members of national committees adopting or making declarations of party principles on national questions, and to do and perform any other act not inconsistent with the law.

(L. 1977 H.B. 101 § 14.050, A.L. 1986 H.B. 879)



Section 115.627 Constitution or bylaws of political committees authorized--how changed.

Constitution or bylaws of political committees authorized--how changed.

115.627. A party committee may adopt a constitution or bylaws or both. Such constitution or bylaws may have any provisions not in conflict with the laws of this state. Changes to such party rules may require no greater than a two-thirds vote of the total membership of a committee. Within a sixty-day period after the required committee organizational meeting following each primary election, any such constitution or bylaws may be changed or amended by a majority vote of the total membership of the committee.

(L. 1977 H.B. 101 § 14.055)

Effective 1-1-78



Section 115.629 Four classes of election offenses.

Four classes of election offenses.

115.629. There shall be four classes of election offenses consisting of all offenses arising under sections 115.001 to 115.641 and sections 51.450 and 51.460*, and such other offenses as are specified by law.

(L. 1977 H.B. 101 § 15.001)

Effective 1-1-78

*Section 51.450 was repealed by S.B. 65, et al., 1987.



Section 115.631 Class one election offenses.

Class one election offenses.

115.631. The following offenses, and any others specifically so described by law, shall be class one election offenses and are deemed felonies connected with the exercise of the right of suffrage. Conviction for any of these offenses shall be punished by imprisonment of not more than five years or by fine of not less than two thousand five hundred dollars but not more than ten thousand dollars or by both such imprisonment and fine:

(1) Willfully and falsely making any certificate, affidavit, or statement required to be made pursuant to any provision of sections 115.001 to 115.641 and sections 51.450* and 51.460, including but not limited to statements specifically required to be made "under penalty of perjury"; or in any other manner knowingly furnishing false information to an election authority or election official engaged in any lawful duty or action in such a way as to hinder or mislead the authority or official in the performance of official duties. If an individual willfully and falsely makes any certificate, affidavit, or statement required to be made under section 115.155, including but not limited to statements specifically required to be made "under penalty of perjury", such individual shall be guilty of a class C felony;

(2) Voting more than once or voting at any election knowing that the person is not entitled to vote or that the person has already voted on the same day at another location inside or outside the state of Missouri;

(3) Procuring any person to vote knowing the person is not lawfully entitled to vote or knowingly procuring an illegal vote to be cast at any election;

(4) Applying for a ballot in the name of any other person, whether the name be that of a person living or dead or of a fictitious person, or applying for a ballot in his own or any other name after having once voted at the election inside or outside the state of Missouri;

(5) Aiding, abetting or advising another person to vote knowing the person is not legally entitled to vote or knowingly aiding, abetting or advising another person to cast an illegal vote;

(6) An election judge knowingly causing or permitting any ballot to be in the ballot box at the opening of the polls and before the voting commences;

(7) Knowingly furnishing any voter with a false or fraudulent or bogus ballot, or knowingly practicing any fraud upon a voter to induce him to cast a vote which will be rejected, or otherwise defrauding him of his vote;

(8) An election judge knowingly placing or attempting to place or permitting any ballot, or paper having the semblance of a ballot, to be placed in a ballot box at any election unless the ballot is offered by a qualified voter as provided by law;

(9) Knowingly placing or attempting to place or causing to be placed any false or fraudulent or bogus ballot in a ballot box at any election;

(10) Knowingly removing any legal ballot from a ballot box for the purpose of changing the true and lawful count of any election or in any other manner knowingly changing the true and lawful count of any election;

(11) Knowingly altering, defacing, damaging, destroying or concealing any ballot after it has been voted for the purpose of changing the lawful count of any election;

(12) Knowingly altering, defacing, damaging, destroying or concealing any poll list, report, affidavit, return or certificate for the purpose of changing the lawful count of any election;

(13) On the part of any person authorized to receive, tally or count a poll list, tally sheet or election return, receiving, tallying or counting a poll list, tally sheet or election return the person knows is fraudulent, forged or counterfeit, or knowingly making an incorrect account of any election;

(14) On the part of any person whose duty it is to grant certificates of election, or in any manner declare the result of an election, granting a certificate to a person the person knows is not entitled to receive the certificate, or declaring any election result the person knows is based upon fraudulent, fictitious or illegal votes or returns;

(15) Willfully destroying or damaging any official ballots, whether marked or unmarked, after the ballots have been prepared for use at an election and during the time they are required by law to be preserved in the custody of the election judges or the election authority;

(16) Willfully tampering with, disarranging, altering the information on, defacing, impairing or destroying any voting machine or marking device after the machine or marking device has been prepared for use at an election and during the time it is required by law to remain locked and sealed with intent to impair the functioning of the machine or marking device at an election, mislead any voter at the election, or to destroy or change the count or record of votes on such machine;

(17) Registering to vote knowing the person is not legally entitled to register or registering in the name of another person, whether the name be that of a person living or dead or of a fictitious person;

(18) Procuring any other person to register knowing the person is not legally entitled to register, or aiding, abetting or advising another person to register knowing the person is not legally entitled to register;

(19) Knowingly preparing, altering or substituting any computer program or other counting equipment to give an untrue or unlawful result of an election;

(20) On the part of any person assisting a blind or disabled person to vote, knowingly failing to cast such person's vote as such person directs;

(21) On the part of any registration or election official, permitting any person to register to vote or to vote when such official knows the person is not legally entitled to register or not legally entitled to vote;

(22) On the part of a notary public acting in his official capacity, knowingly violating any of the provisions of sections 115.001 to 115.627 or any provision of law pertaining to elections;

(23) Violation of any of the provisions of sections 115.275 to 115.303, or of any provision of law pertaining to absentee voting;

(24) Assisting a person to vote knowing such person is not legally entitled to such assistance, or while assisting a person to vote who is legally entitled to such assistance, in any manner coercing, requesting or suggesting that the voter vote for or against, or refrain from voting on any question, ticket or candidate;

(25) Engaging in any act of violence, destruction of property having a value of five hundred dollars or more, or threatening an act of violence with the intent of denying a person's lawful right to vote or to participate in the election process; and

(26) Knowingly providing false information about election procedures for the purpose of preventing any person from going to the polls.

(L. 1977 H.B. 101 § 15.005, A.L. 1983 S.B. 234, A.L. 1997 S.B. 132, A.L. 2005 H.B. 353, A.L. 2006 S.B. 1014 & 730)

*Section 51.450 was repealed by S.B. 65, et al., 1987.



Section 115.633 Class two election offenses.

Class two election offenses.

115.633. The following offenses, and any others specifically so described by law, shall be class two election offenses and are deemed felonies not connected with the exercise of the right of suffrage. Conviction for any of these offenses shall be punished by imprisonment of not more than five years or by fine of not less than two thousand five hundred dollars but not more than ten thousand dollars or by both such imprisonment and fine:

(1) On the day of election or before the counting of votes is completed, willfully concealing, breaking, or destroying any ballot box used or intended to be used at such election or willfully or fraudulently concealing or removing any ballot box from the custody of the election judges;

(2) Willfully tampering with, disarranging, defacing, materially altering, impairing, or destroying any voting machine or automatic tabulating equipment owned or leased by or loaned to an election authority.

(L. 1977 H.B. 101 § 15.010)

Effective 1-1-78



Section 115.635 Class three election offenses.

Class three election offenses.

115.635. The following offenses, and any others specifically so described by law, shall be class three election offenses and are deemed misdemeanors connected with the exercise of the right of suffrage. Conviction for any of these offenses shall be punished by imprisonment of not more than one year or by fine of not more than two thousand five hundred dollars, or by both such imprisonment and fine:

(1) Giving, lending, agreeing to give or lend, offering, promising, or endeavoring to procure, any money or valuable consideration, office, or place of employment, to or for any voter, to or for any person on behalf of any voter, or to or for any person, in order to induce any voter to vote or refrain from voting or corruptly doing any such act on account of such voter having already voted or refrained from voting at any election;

(2) Making use of, or threatening to make use of, any force, violence, or restraint, or inflicting or threatening to inflict any injury, damage, harm or loss upon or against any person, in order to induce or compel such person to vote or refrain from voting at any election;

(3) Impeding or preventing, or attempting to impede or prevent, by abduction, duress or any fraudulent device or contrivance, the free exercise of the franchise of any voter or, by abduction, duress, or any fraudulent device, compelling, inducing, or prevailing upon any voter to vote or refrain from voting at any election;

(4) Giving, or making an agreement to give, any money, property, right in action, or other gratuity or reward, in consideration of any grant or deputation of office;

(5) Bringing into this state any nonresident person with intent that such person shall vote at an election without possessing the requisite qualifications;

(6) Asking for, receiving, or taking any money or other reward by way of gift, loan, or other device or agreeing or contracting for any money, gift, office, employment, or other reward, for giving, or refraining from giving, his or her vote in any election;

(7) Removing, destroying or altering any supplies or information placed in or near a voting booth for the purpose of enabling a voter to prepare his or her ballot;

(8) Entering a voting booth or compartment except as specifically authorized by law;

(9) On the part of any election official, challenger, watcher or person assisting a person to vote, revealing or disclosing any information as to how any voter may have voted, indicated that the person had voted except as authorized by this chapter, indicated an intent to vote or offered to vote, except to a grand jury or pursuant to a lawful subpoena in a court proceeding relating to an election offense;

(10) On the part of any registration or election official, refusing to permit any person to register to vote or to vote when such official knows the person is legally entitled to register or legally entitled to vote;

(11) Attempting to commit or participating in an attempt to commit any class one or class two election offense.

(L. 1977 H.B. 101 § 15.015, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)



Section 115.637 Class four election offenses.

Class four election offenses.

115.637. The following offenses, and any others specifically so described by law, shall be class four election offenses and are deemed misdemeanors not connected with the exercise of the right of suffrage. Conviction for any of these offenses shall be punished by imprisonment of not more than one year or by a fine of not more than two thousand five hundred dollars or by both such imprisonment and fine:

(1) Stealing or willfully concealing, defacing, mutilating, or destroying any sample ballots that may be furnished by an organization or individual at or near any voting place on election day, except that this subdivision shall not be construed so as to interfere with the right of an individual voter to erase or cause to be erased on a sample ballot the name of any candidate and substituting the name of the person for whom he intends to vote; or to dispose of the received sample ballot;

(2) Printing, circulating, or causing to be printed or circulated, any false and fraudulent sample ballots which appear on their face to be designed as a fraud upon voters;

(3) Purposefully giving a printed or written sample ballot to any qualified voter which is intended to mislead the voter;

(4) On the part of any candidate for election to any office of honor, trust, or profit, offering or promising to discharge the duties of such office for a less sum than the salary, fees, or emoluments as fixed by law or promising to pay back or donate to any public or private interest any portion of such salary, fees, or emolument as an inducement to voters;

(5) On the part of any canvasser appointed to canvass any registration list, willfully failing to appear, refusing to continue, or abandoning such canvass or willfully neglecting to perform his duties in making such canvass or willfully neglecting any duties lawfully assigned to him;

(6) On the part of any employer, making, enforcing, or attempting to enforce any order, rule, or regulation or adopting any other device or method to prevent an employee from engaging in political activities, accepting candidacy for nomination to, election to, or the holding of, political office, holding a position as a member of a political committee, soliciting or receiving funds for political purpose, acting as chairman or participating in a political convention, assuming the conduct of any political campaign, signing, or subscribing his name to any initiative, referendum, or recall petition, or any other petition circulated pursuant to law;

(7) On the part of any person authorized or employed to print official ballots, or any person employed in printing ballots, giving, delivering, or knowingly permitting to be taken any ballot to or by any person other than the official under whose direction the ballots are being printed, any ballot in any form other than that prescribed by law, or with unauthorized names, with names misspelled, or with the names of candidates arranged in any way other than that authorized by law;

(8) On the part of any election authority or official charged by law with the duty of distributing the printed ballots, or any person acting on his behalf, knowingly distributing or causing to be distributed any ballot in any manner other than that prescribed by law;

(9) Any person having in his possession any official ballot, except in the performance of his duty as an election authority or official, or in the act of exercising his individual voting privilege;

(10) Willfully mutilating, defacing, or altering any ballot before it is delivered to a voter;

(11) On the part of any election judge, willfully absenting himself from the polls on election day without good cause or willfully detaining any election material or equipment and not causing it to be produced at the voting place at the opening of the polls or within fifteen minutes thereafter;

(12) On the part of any election authority or official, willfully neglecting, refusing, or omitting to perform any duty required of him by law with respect to holding and conducting an election, receiving and counting out the ballots, or making proper returns;

(13) On the part of any election judge, or party watcher or challenger, furnishing any information tending in any way to show the state of the count to any other person prior to the closing of the polls;

(14) On the part of any voter, except as otherwise provided by law, allowing his ballot to be seen by any person with the intent of letting it be known how he is about to vote or has voted, or knowingly making a false statement as to his inability to mark his ballot;

(15) On the part of any election judge, disclosing to any person the name of any candidate for whom a voter has voted;

(16) Interfering, or attempting to interfere, with any voter inside a polling place;

(17) On the part of any person at any registration site, polling place, counting location or verification location, causing any breach of the peace or engaging in disorderly conduct, violence, or threats of violence whereby such registration, election, count or verification is impeded or interfered with;

(18) Exit polling, surveying, sampling, electioneering, distributing election literature, posting signs or placing vehicles bearing signs with respect to any candidate or question to be voted on at an election on election day inside the building in which a polling place is located or within twenty-five feet of the building's outer door closest to the polling place, or, on the part of any person, refusing to remove or permit removal from property owned or controlled by him, any such election sign or literature located within such distance on such day after request for removal by any person;

(19) Stealing or willfully defacing, mutilating, or destroying any campaign yard sign on private property, except that this subdivision shall not be construed to interfere with the right of any private property owner to take any action with regard to campaign yard signs on the owner's property and this subdivision shall not be construed to interfere with the right of any candidate, or the candidate's designee, to remove the candidate's campaign yard sign from the owner's private property after the election day.

(L. 1977 H.B. 101 § 15.020, A.L. 1982 S.B. 526, A.L. 1985 H.B. 620, A.L. 2003 H.B. 511)



Section 115.639 Three hours off work to vote--interference by employer a class four offense.

Three hours off work to vote--interference by employer a class four offense.

115.639. 1. Any person entitled to vote at any election held within this state shall, on the day of such election, be entitled to absent himself from any services or employment in which he is then engaged or employed, for a period of three hours between the time of opening and the time of closing the polls for the purpose of voting, and any such absence for such purpose shall not be reason for the discharge of or the threat to discharge any such person from such services or employment; and such employee, if he votes, shall not, because of so absenting himself, be liable to any penalty or discipline, nor shall any deduction be made on account of such absence from his usual salary or wages; provided, however, that request shall be made for such leave of absence prior to the day of election, and provided further, that this section shall not apply to a voter on the day of election if there are three successive hours while the polls are open in which he is not in the service of his employer. The employer may specify any three hours between the time of opening and the time of closing the polls during which such employee may absent himself.

2. Any employer violating this section shall be deemed guilty of a class four election offense.

(L. 1977 H.B. 101 § 15.025)

Effective 1-1-78



Section 115.641 Failure to perform a duty under sections 115.001 to 115.641 and sections 51.450 and 51.460 a class four offense--exceptions.

Failure to perform a duty under sections 115.001 to 115.641 and sections 51.450 and 51.460 a class four offense--exceptions.

115.641. Any duty or requirement imposed by sections 115.001 to 115.641 and sections 51.450 and 51.460* which is not fulfilled and for which no other or different punishment is prescribed shall constitute a class four election offense.

(L. 1977 H.B. 101 § 15.030)

Effective 1-1-78

*Section 51.450 was repealed by S.B. 65, et al., 1987.



Section 115.646 Public funds expenditure by political subdivision officer or employee, prohibited--personal appearances permitted.

Public funds expenditure by political subdivision officer or employee, prohibited--personal appearances permitted.

115.646. No contribution or expenditure of public funds shall be made directly by any officer, employee or agent of any political subdivision to advocate, support, or oppose any ballot measure or candidate for public office. This section shall not be construed to prohibit any public official of a political subdivision from making public appearances or from issuing press releases concerning any such ballot measure.

(L. 1988 H.B. 933, et al. § 1)



Section 115.650 Citation of sections 115.650 to 115.660--applicable definitions.

Citation of sections 115.650 to 115.660--applicable definitions.

115.650. Sections 115.650 to 115.660 shall be known and may be cited as "The Mail Ballot Election Act". All terms used in sections 115.650 to 115.660 shall have the same meaning given such terms in section 115.013.

(L. 1988 H.B. 1426 § 1)



Section 115.652 Mail-in voting may be conducted, when, limitations.

Mail-in voting may be conducted, when, limitations.

115.652. An election shall not be conducted under sections 115.650 to 115.660 unless:

(1) The officer or agency calling the election submits a written request that the election be conducted by mail. Such request shall be submitted not later than the date specified in section 115.125 for submission of the notice of election and sample ballot;

(2) The election authority responsible for conducting the election authorizes the use of mailed ballots for the election;

(3) The election is nonpartisan;

(4) The election is not one at which any candidate is elected, retained or recalled; and

(5) The election is an issue election at which all of the qualified voters of any one political subdivision are the only voters eligible to vote.

(L. 1988 H.B. 1426 § 2, A.L. 1993 H.B. 551 & 552 merged with S.B. 31)



Section 115.655 Delivery of official ballots, how--voting procedures--form of return identification envelope--replacement ballots, when--return of--counting of ballots.

Delivery of official ballots, how--voting procedures--form of return identification envelope--replacement ballots, when--return of--counting of ballots.

115.655. 1. The election authority shall provide for the delivery of official ballots to each qualified voter:

(1) By first class mail to the mailing address of each voter as it appears on the registration records of the election authority on the deadline specified in subsection 1 of section 115.135 for registration. Each ballot so mailed shall be placed by the election authority in an envelope which is prominently marked "Do Not Forward" and mailed not later than the tenth day prior to the election; or

(2) By delivering the ballot to the residential address of the voter as it appears on the registration records of the election authority on the deadline specified in subsection 1 of section 115.135 for registration. Such delivery shall be made by a bi-partisan team appointed by the election authority from lists submitted under the provisions of section 115.087.

Voters shall also be provided with a return identification envelope, a secrecy envelope, and instructions sufficient to describe the voting process.

2. Upon receipt of the ballot, the voter shall mark it, place and seal the marked ballot in the secrecy envelope supplied with the ballot, place and seal the sealed secrecy envelope containing the marked ballot in the return identification envelope supplied with the ballot which has been signed by the voter and then return the marked ballot to the election authority by either:

(1) United States mail; or

(2) Personally delivering the ballot to the office of the election authority.

3. The election authority may provide additional sites for return delivery of ballots. The election authority may provide for the payment of postage on the return of ballots.

4. The return identification envelope shall be in substantially the following form: PLEASE PRINT: NAME ..........................

I declare under penalty of perjury, a felony, that I am a resident and a qualified voter for this election as shown on voter registration records and that I have voted the enclosed ballot and am returning it in compliance with sections 115.650 to 115.660, RSMo, and have not and will not vote more than one ballot in this election.

I also understand that failure to complete the information below will invalidate my ballot.

................................

Signature

................................

Residence Address

................................

Mailing Address (if different)

5. If the ballot is destroyed, spoiled, lost or not received by the voter, the voter may obtain a replacement ballot from the election authority as provided in this subsection. A voter seeking a replacement ballot shall sign a statement verified on oath or affirmation, on a form prescribed by the election authority that the ballot was destroyed, spoiled, lost or not received. The applicant shall deliver the statement to the election authority before noon on the date of the election. The applicant may mail the statement to the election authority; but, no election authority shall transmit a ballot by mail under this subsection unless the application is received prior to the close of business on the fifth day prior to the election. When an application is timely received under this subsection, the election authority shall deliver the ballot to the voter if the voter is present in the office of the election authority, or promptly transmit the ballot by mail to the voter at the address contained in the application, except when prohibited in this subsection. The election authority shall keep a record of each replacement ballot provided under this subsection.

6. A ballot must be returned by mail or received in the office of the election authority or at a site provided for receipt of ballots by the election authority no later than 7:00 p.m. on election day. The election authority shall transmit all return identification envelopes to a team or teams of judges of not less than four, with an equal number from each major political party. The judges shall be selected by the election authority from lists submitted under the provisions of section 115.087, and subscribe to the oath provided in section 115.091. Upon receipt of such envelopes the judges shall verify the signature of each voter on the return identification envelope with the signature of the voter on the voter registration records. Such verification may commence at time prior to the day of the election. The election authority shall adopt procedures for securing and accounting for all verified return identification envelopes. The secrecy envelope shall not be separated from the return identification envelope before ballots are counted. Ballots may be counted at any time on election day provided the results are not released before 7:00 p.m. on that day. Counting of ballots may be done by hand or through the utilization of automatic tabulating equipment and shall be governed by the applicable sections of this chapter.

(L. 1988 H.B. 1426 § 3)



Section 115.658 Absentee voting, allowed, how--contest of election, procedure.

Absentee voting, allowed, how--contest of election, procedure.

115.658. 1. Any registered voter of this state may vote by absentee ballot in an election conducted pursuant to sections 115.650 to 115.660 in accordance with the provisions of this chapter concerning absentee voting.

2. Any registered voter of the subdivision wherein a mail-in election pursuant to sections 115.650 to 115.660 is conducted may contest the results of such an election in the same manner as provided in this chapter.

(L. 1988 H.B. 1426 § 4)



Section 115.660 Secretary of state may promulgate rules.

Secretary of state may promulgate rules.

115.660. The secretary of state may adopt rules and regulations governing the procedures and forms necessary to implement sections 115.650 to 115.660. No rule or portion of a rule promulgated under the authority of sections 115.650 to 115.660 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1988 H.B. 1426 §§ 5, A, A.L. 1993 H.B. 551 & 552 merged with S.B. 31, A.L. 1995 S.B. 3)



Section 115.700 Local issues, petition, form and procedure, when.

Local issues, petition, form and procedure, when.

115.700. When the form of a petition is not provided by law for local issues, the provisions of section 115.019 shall, as far as possible, govern the form of the petition, but not the date of the election.

(L. 1986 H.B. 1471, et al. § 1)



Section 115.755 Presidential primary, when held.

Presidential primary, when held.

115.755. A statewide presidential preference primary shall be held on the first Tuesday after the first Monday in February of each presidential election year.

(L. 1998 S.B. 709, A.L. 1999 H.B. 676, A.L. 2002 S.B. 675)



Section 115.758 Official list of candidates announced, when.

Official list of candidates announced, when.

115.758. On or before the tenth Tuesday prior to the date of the presidential preference primary, the secretary of state shall announce the official list of presidential candidates for each established political party as provided in section 115.761.

(L. 1998 S.B. 709)



Section 115.761 Official list of candidates, how included, filing fee--name removed, how--ballot form, content.

Official list of candidates, how included, filing fee--name removed, how--ballot form, content.

115.761. 1. The official list of presidential candidates for each established political party shall include the names of all constitutionally qualified candidates for whom, on or after 8:00 a.m. on the fifteenth Tuesday prior to the presidential primary, and on or before 5:00 p.m., on the eleventh Tuesday prior to the presidential primary, a written request to be included on the presidential primary ballot is filed with the secretary of state along with:

(1) Receipt of payment to the state committee of the established political party on whose ballot the candidate wishes to appear of a filing fee of one thousand dollars; or

(2) A written statement, sworn to before an officer authorized by law to administer oaths, that the candidate is unable to pay the filing fee and does not have funds in a campaign fund or committee to pay the filing fee and a petition signed by not less than five thousand registered Missouri voters, as determined by the secretary of state, that the candidate's name be placed on the ballot of the specified established political party for the presidential preference primary. The request to be included on the presidential primary ballot shall include each signer's printed name, registered address and signature and shall be in substantially the following form:

I (We) the undersigned, do hereby request that the name of ............................... be placed upon the February .........., ......., presidential primary ballot as candidate for nomination as the nominee for President of the United States on the .................... party ticket.

2. The state or national party organization of an established political party that adopts rules imposing signature requirements to be met before a candidate can be listed as an official candidate shall notify the secretary of state by October first of the year preceding the presidential primary.

3. Any candidate or such candidate's authorized representative may have such candidate's name stricken from the presidential primary ballot by filing with the secretary of state on or before 5:00 p.m. on the eleventh Tuesday prior to the presidential primary election a written statement, sworn to before an officer authorized by law to administer oaths, requesting that such candidate's name not be printed on the official primary ballot. Thereafter, the secretary of state shall not include the name of that candidate in the official list announced pursuant to section 115.758 or in the certified list of candidates transmitted pursuant to section 115.765.

4. The filing times set out in this section shall only apply to presidential preference primaries, and are in lieu of those established in section 115.349.

(L. 1998 S.B. 709, A.L. 1999 H.B. 676, A.L. 2003 H.B. 511)



Section 115.765 Certified list of candidates, order of appearance on ballot, procedure.

Certified list of candidates, order of appearance on ballot, procedure.

115.765. On or before the tenth Tuesday prior to a presidential preference primary, the secretary of state shall transmit to each election authority a certified list containing the names of all candidates whose names shall appear on the presidential preference primary ballot of each party. The names of the candidates shall appear in the order in which their request to be included on the presidential primary ballot was received in the office of the secretary of state, except that, in the case of candidates who file a request to be included on the presidential primary ballot with the secretary of state prior to 5:00 p.m. on the first day for filing, the secretary of state shall determine by random drawing the order in which such candidates' names shall appear on the ballot. The drawing shall be conducted so that each candidate, or candidate's representative, may draw a number at random at the time of filing. The secretary of state shall record the number drawn with the candidate's request to be included on the presidential primary ballot. The names of candidates filing on the first day for filing on each party ballot shall be listed in ascending order of the numbers so drawn.

(L. 1998 S.B. 709)



Section 115.767 Names to appear on ballot.

Names to appear on ballot.

115.767. Each election authority shall cause the name of candidates certified by the secretary of state to appear on the presidential preference primary ballot of each party, followed by a listing for an uncommitted vote.

(L. 1998 S.B. 709)



Section 115.770 Conduct of primary.

Conduct of primary.

115.770. The conduct of the presidential preference primary election and the count and canvass of the votes cast therein shall conform as nearly as is practicable to that prescribed for the conduct of the primary election for state officers. All primary election laws not inconsistent with the provisions of sections 115.750 to 115.785 shall be applicable to the conduct of this election, and the form of the ballot insofar as is practicable shall be substantially as that prescribed by section 115.395. In a presidential preference primary, each voter shall be entitled to receive the ballot of one and only one established political party, designated by the voter before receiving such voter's ballot. Each voter who participates in a presidential preference primary shall be entitled to vote on all questions and for any candidates submitted by political subdivisions and special districts at the general municipal election. Each voter who does not wish to participate in a presidential preference primary may vote on all questions and for any candidates submitted by a political subdivision or special district at the general municipal election.

(L. 1998 S.B. 709)



Section 115.773 Duty to notify state chair of parties.

Duty to notify state chair of parties.

115.773. After the count and canvass of the votes cast, the secretary of state shall notify the state chair of each of the established political parties for whom a candidate was listed, of the number of votes recorded in that established political party's primary that each candidate and uncommitted listing received.

(L. 1998 S.B. 709, A.L. 1999 H.B. 676)



Section 115.776 Caucuses, delegates for national conventions.

Caucuses, delegates for national conventions.

115.776. The state party organization which is the state organization recognized by the national organization of that established political party shall, after the primary and before the national convention, conduct a series of caucuses culminating in congressional and state conventions. Delegates to the national conventions shall be chosen at the congressional district and state conventions pursuant to rules established by the political parties.

(L. 1998 S.B. 709, A.L. 1999 H.B. 676)



Section 115.785 Costs of primary to be paid by state, exceptions.

Costs of primary to be paid by state, exceptions.

115.785. All costs of a presidential preference primary shall be paid by the state, except that, pursuant to section 115.065, costs shall be shared proportionately by the state and any political subdivisions and special districts holding an election on the same day as any such primary. For any county with more than five hundred polling places, the state shall assist in assuring adequate poll workers and equipment.

(L. 1998 S.B. 709, A.L. 1999 H.B. 676)



Section 115.801 Youth voting programs, grant, loan, or other aid program to be administered--grant program to improve federal election process--rulemaking authority.

Youth voting programs, grant, loan, or other aid program to be administered--grant program to improve federal election process--rulemaking authority.

115.801. 1. Subject to appropriation from federal funds, the secretary of state shall administer a grant, loan, or other aid program for the purpose of involving youth in youth voting programs. The secretary of state may promulgate rules to effectuate the provisions of this subsection.

2. The secretary of state shall administer a grant, loan, or other aid program for the purpose of allowing election authorities to receive grants from the federal government for the purpose of improving the election process in federal elections. The secretary of state may promulgate rules to effectuate the provisions of this subsection.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This subsection and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 675 §§ 115.801, 115.803, and 115.806, A.L. 2003 H.B. 511)



Section 115.900 Citation of law.

Citation of law.

115.900. Sections 115.900 to 115.936 may be cited as the "Uniformed Military and Overseas Voters Act".

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.902 Definitions.

Definitions.

115.902. As used in sections 115.900 to 115.936, the following terms shall mean:

(1) "Covered voter":

(a) A uniformed services voter who is registered to vote in this state;

(b) A uniformed services voter defined in this section whose voting residence is in this state and who otherwise satisfies this state's voter eligibility requirements; or

(c) An overseas voter;

(2) "Dependent", an individual recognized as a dependent by a uniformed service;

(3) "Federal postcard application", the application prescribed under Section 101(b)(2) of the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff(b)(2);

(4) "Federal write-in absentee ballot", the ballot described in Section 103 of the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff-2;

(5) "Military-overseas ballot":

(a) A federal write-in absentee ballot;

(b) A ballot specifically prepared or distributed for use by a covered voter in accordance with sections 115.900 to 115.936; and

(c) A ballot cast by a covered voter in accordance with sections 115.900 to 115.936;

(6) "Overseas voter":

(a) A person who resides outside the United States and is qualified to vote in the last place in which the person was domiciled before leaving the United States; or

(b) A person who resides outside the United States and, but for such residence, would be qualified to vote in the last place in which the person was domiciled before leaving the United States;

(7) "State", a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States;

(8) "Uniformed services":

(a) Active and reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States;

(b) The Merchant Marine, the commissioned corps of the Public Health Service, or the commissioned corps of the National Oceanic and Atmospheric Administration of the United States; or

(c) The Missouri National Guard;

(9) "Uniformed services voter", an individual who is qualified to vote and is:

(a) A member of the active or reserve components of the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States who is on active duty;

(b) A member of the Merchant Marine, the commissioned corps of the Public Health Service, or the commissioned corps of the National Oceanic and Atmospheric Administration of the United States;

(c) A member on activated status of the National Guard; or

(d) A spouse or dependent of a member referred to in this subdivision;

(10) "United States", used in the territorial sense, the several states, the District of Columbia, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.904 Applicability.

Applicability.

115.904. The voting procedures in sections 115.900 to 115.936 shall apply to:

(1) A general, special, presidential preference, or primary election for federal office;

(2) A general, special, or primary election for statewide or state legislative office or state ballot measure; or

(3) Any election in which absentee voting is conducted pursuant to sections 115.275 to 115.304.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.906 Secretary of state to implement, duties.

Secretary of state to implement, duties.

115.906. 1. The secretary of state shall be responsible for implementing sections 115.900 to 115.936 and the state's responsibilities under the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff, et seq.

2. The secretary of state shall make available to covered voters information regarding voter registration procedures for covered voters and procedures for casting military-overseas ballots. The secretary of state may delegate the responsibility under this subsection only to the state office designated in compliance with Section 102(b)(1) of the Uniformed and Overseas Citizens Absentee Voting Act, 42 U.S.C. Section 1973ff-1(b)(1).

3. The secretary of state shall establish an electronic transmission system through which a covered voter may apply for and receive voter registration materials, military-overseas ballots, and other information under sections 115.900 to 115.936.

4. The secretary of state shall:

(1) Develop standardized absentee-voting materials, including privacy and transmission envelopes and their electronic equivalents, authentication materials, and voting instructions, to be used with the military-overseas ballot of a voter authorized to vote in any jurisdiction in this state; and

(2) To the extent reasonably possible, coordinate with other states to carry out this subsection.

5. The secretary of state shall prescribe the form and content of a declaration for use by a covered voter to swear or affirm specific representations pertaining to the voter's identity, eligibility to vote, status as a covered voter, and timely and proper completion of a military-overseas ballot. The declaration shall be based on the declaration prescribed to accompany a federal write-in absentee ballot, as modified to be consistent with sections 115.900 to 115.936. The secretary of state shall ensure that a form for the execution of the declaration, including an indication of the date of execution of the declaration, is a prominent part of all balloting materials for which the declaration is required.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.908 Federal postcard application permitted--declaration for federal write-in absentee ballot used to register to vote, when--electronic transmissions, secretary of state's duties.

Federal postcard application permitted--declaration for federal write-in absentee ballot used to register to vote, when--electronic transmissions, secretary of state's duties.

115.908. 1. To apply to register to vote, in addition to any other approved method, a covered voter may use a federal postcard application, or the application's electronic equivalent.

2. A covered voter may use the declaration accompanying a federal write-in absentee ballot to apply to register to vote simultaneously with the submission of the federal write-in absentee ballot, if the declaration is received no later than 5:00 p.m. on the fourth Tuesday prior to the election. If the declaration is received after that date, it shall be treated as an application to register to vote for subsequent elections.

3. The secretary of state shall ensure that the electronic transmission system described in subsection 3* of section 115.906 is capable of accepting both a federal postcard application and any other approved electronic registration application sent to the appropriate election official. The voter may use the electronic transmission system or any other approved method to register to vote.

(L. 2013 S.B. 116)

Effective 7-01-14

*Words "subdivison (3)" appears in original rolls.



Section 115.910 Application procedure.

Application procedure.

115.910. 1. A covered voter who is registered to vote in this state may apply for a military-overseas ballot using either the application for absentee ballot under section 115.279 or the federal postcard application or the application's electronic equivalent.

2. A covered voter who is not registered to vote in this state may use a federal postcard application or the application's electronic equivalent to apply simultaneously to register to vote under section 115.908 and for a military-overseas ballot.

3. The secretary of state shall ensure that the electronic transmission system described in section 115.906 is capable of accepting the submission of both a federal postcard application and any other approved electronic military-overseas ballot application sent to the appropriate election official. The voter may use the electronic transmission system or any other approved method to apply for a military-overseas ballot.

4. A covered voter may use the declaration accompanying a federal write-in absentee ballot as an application for a military-overseas ballot simultaneously with the submission of the federal write-in absentee ballot, if the declaration is received by the appropriate election official by 5:00 p.m. on the Wednesday immediately prior to the election.

5. To receive the benefits of sections 115.900 to 115.936, a covered voter shall inform the election authority that the voter is a covered voter. Methods of informing the election authority that a voter is a covered voter include:

(1) The use of a federal postcard application or federal write-in absentee ballot;

(2) The use of an overseas address on an approved voter registration application or ballot application; or

(3) The inclusion on an approved voter registration application or ballot application of other information sufficient to identify the voter as a covered voter.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.912 Timeliness of application, when.

Timeliness of application, when.

115.912. An application for a military-overseas ballot is timely if received by 5:00 p.m. on the Wednesday prior to the election. An application for a military-overseas ballot for a primary election, whether or not timely, shall be effective as an application for a military-overseas ballot for the general election.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.914 Transmission of ballots to voters, when.

Transmission of ballots to voters, when.

115.914. 1. For an election described in section 115.904 for which this state has not received a waiver under Section 579 of the Military and Overseas Voter Empowerment Act, 42 U.S.C. Section 1973ff-1(g)(2), not later than forty-five days before the election or, if the forty-fifth day before the election is a weekend or holiday, not later than the business day preceding the forty-fifth day, the election authority in each jurisdiction charged with distributing a ballot and balloting materials shall transmit a ballot and balloting materials to all covered voters who by that date submit a valid military-overseas ballot application.

2. A covered voter who requests that a ballot and balloting materials be sent to the voter by electronic transmission may choose facsimile transmission or electronic mail delivery, or, if offered by the voter's jurisdiction, internet delivery. The election authority in each jurisdiction charged with distributing a ballot and balloting materials shall transmit the ballot and balloting materials to the voter using the means of transmission chosen by the voter.

3. If a ballot application from a covered voter arrives after the jurisdiction begins transmitting ballots and balloting materials to voters, the election authority charged with distributing a ballot and balloting materials shall transmit them to the voter not later than two business days after the application arrives.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.916 Receipt of ballot by election authority, deadline.

Receipt of ballot by election authority, deadline.

115.916. To be valid, a military-overseas ballot shall be received by the appropriate local election official not later than the close of the polls, or the voter shall submit the ballot for mailing, or other authorized means of delivery not later than 12:01 a.m., at the place where the voter completes the ballot, on the date of the election.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.918 Federal write-in absentee ballot, used to vote, when.

Federal write-in absentee ballot, used to vote, when.

115.918. A covered voter may use a federal write-in absentee ballot to vote for all offices and ballot measures in an election described in section 115.904.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.920 Ballot to be counted, when.

Ballot to be counted, when.

115.920. 1. A valid military-overseas ballot cast in accordance with section 115.916 shall be counted if it is received before noon on the Friday after election day so that certification under section 115.508* may commence.

2. If, at the time of completing a military-overseas ballot and balloting materials, the voter has declared under penalty of perjury that the ballot was timely submitted, the ballot shall not be rejected on the basis that it has a late postmark, an unreadable postmark, or no postmark.

(L. 2013 S.B. 116)

Effective 7-01-14

*Words "section 1" appear in original rolls. During incorporation of amendments, Section 1 was renumbered as Section 2 in the printed bill but the intersectional reference in this section was not renumbered accordingly. The section was codified as section 115.508.



Section 115.922 Declaration to accompany ballot--penalty for misstatement of fact.

Declaration to accompany ballot--penalty for misstatement of fact.

115.922. A military-overseas ballot shall include or be accompanied by a declaration signed by the voter that a material misstatement of fact in completing the ballot may be grounds for a conviction of perjury under the laws of the United States or this state.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.924 Electronic free-access system required, contents.

Electronic free-access system required, contents.

115.924. The secretary of state, in coordination with local election authorities, shall implement an electronic free-access system by which a covered voter may determine:

(1) The voter's federal postcard application or other registration or military-overseas ballot application has been received and accepted; and

(2) The voter's military-overseas ballot has been received and the current status of the ballot.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.926 Electronic-mail address to be requested, use, confidentiality of.

Electronic-mail address to be requested, use, confidentiality of.

115.926. 1. The election authority shall request an electronic-mail address from each covered voter who registers to vote. An electronic-mail address provided by a covered voter shall not be made available to the public or any individual or organization other than an authorized agent of the local election authority and is exempt from disclosure under the Missouri sunshine law contained in chapter 610. The address shall be used only for official communication with the voter about the voting process, including transmitting military-overseas ballots and election materials if the voter has requested electronic transmission, and verifying the voter's mailing address and physical location. The request for an electronic-mail address shall describe the purposes for which the electronic-mail address may be used and include a statement that any other use or disclosure of the electronic-mail address is prohibited.

2. A covered voter who provides an electronic-mail address may request that the voter's application for a military-overseas ballot be considered a standing request for electronic delivery of a ballot for all elections held through December thirty-first of the year following the calendar year of the date of the application or another shorter period the voter specifies. An election authority shall provide a military-overseas ballot to a voter who makes a standing request for each election to which the request is applicable. A covered voter who is entitled to receive a military-overseas ballot for a primary election under this subsection is entitled to receive a military-overseas ballot for the general election.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.928 Federal write-in absentee ballots, electronic notice, when-procedure.

Federal write-in absentee ballots, electronic notice, when-procedure.

115.928. 1. Not later than the tenth Tuesday before a regularly scheduled election and as soon as practicable before an election not regularly scheduled, the election authority in each jurisdiction charged with printing and distributing ballots and balloting material shall prepare an election notice for that jurisdiction, to be used in conjunction with a federal write-in absentee ballot. The election notice shall contain a list of all of the ballot measures and federal, state, and local offices that, as of that date, the official expects to be on the ballot on the date of the election. The notice also shall contain specific instructions for how a voter is to indicate on the federal write-in absentee ballot the voter's choice for each office to be filled and for each ballot measure to be contested.

2. A covered voter may request a copy of an election notice. The election authority charged with preparing the election notice shall send the notice to the voter by facsimile, electronic mail, or regular mail, as the voter requests.

3. Not later than forty-five days prior to the election, the official charged with preparing the election notice under subsection 1 of this section shall update the notice with the certified candidates for each office and ballot measure questions and make the updated notice publicly available.

4. A local election jurisdiction that maintains an internet website shall make the election notice prepared under subsection 1 of this section and updated versions of the election notice regularly available on the website.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.930 Mistake or omission not to invalidate document, when--notarization not required, when.

Mistake or omission not to invalidate document, when--notarization not required, when.

115.930. 1. If a voter's mistake or omission in the completion of a document under sections 115.900 to 115.936 does not prevent determining whether a covered voter is eligible to vote, the mistake or omission shall not invalidate the document. Failure to satisfy a nonsubstantive requirement, such as using paper or envelopes of a specified size or weight, shall not invalidate a document submitted under sections 115.900 to 115.936. In a write-in ballot authorized by sections 115.900 to 115.936 or in a vote for a write-in candidate on a regular ballot, if the intention of the voter is discernable under this state's uniform definition of what constitutes a vote, an abbreviation, misspelling, or other minor variation in the form of the name of a candidate or a political party shall be accepted as a valid vote.

2. Notarization shall not be required for the execution of a document under sections 115.900 to 115.936. An authentication, other than the declaration specified in section 115.922 or the declaration on the federal postcard application and federal write-in absentee ballot, shall not be required for execution of a document under sections 115.900 to 115.936. The declaration and any information in the declaration may be compared with information on file to ascertain the validity of the document.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.932 Compliance, court may issue injunction or grant other equitable relief.

Compliance, court may issue injunction or grant other equitable relief.

115.932. A court may issue an injunction or grant other equitable relief appropriate to ensure substantial compliance with, or enforce, sections 115.900 to 115.936 on application by:

(1) A covered voter alleging a grievance under sections 115.900 to 115.936; or

(2) An election authority in this state.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.934 Uniformity of law to be considered.

Uniformity of law to be considered.

115.934. In applying and construing sections 115.900 to 115.936, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.936 Act to supersede other federal law, when.

Act to supersede other federal law, when.

115.936. Sections 115.900 to 115.936 modify, limit, and supersede the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but shall not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

(L. 2013 S.B. 116)

Effective 7-01-14



Section 115.940 Persons in federal service, permitted to vote in same manner under uniformed military and overseas voters act.

Persons in federal service, permitted to vote in same manner under uniformed military and overseas voters act.

115.940. Notwithstanding any other provision of law, a person in the federal service as defined under section 115.275 may vote in the same manner, using the same technology and requirements, as an overseas voter under sections 115.900 to 115.936.

(L. 2013 S.B. 116 § 1)

Effective 7-01-14






Chapter 116 Initiative and Referendum

Section 116.010 Definitions.

Definitions.

116.010. As used in this chapter, unless the context otherwise indicates,

(1) "County" means any one of the several counties of this state or the city of St. Louis;

(2) "Election authority" means a county clerk or board of election commissioners, as established by section 115.015;

(3) "General election" means the first Tuesday after the first Monday in November in even-numbered years;

(4) "Official ballot title" means the summary statement and fiscal note summary prepared for all statewide ballot measures in accordance with the provisions of this chapter which shall be placed on the ballot and, when applicable, shall be the petition title for initiative or referendum petitions;

(5) "Statewide ballot measure" means a constitutional amendment submitted by initiative petition, the general assembly or a constitutional convention; a statutory measure submitted by initiative or referendum petition; the question of holding a constitutional convention; and a constitution proposed by a constitutional convention;

(6) "Voter" means a person registered to vote in accordance with section 115.151.

(L. 1980 S.B. 658, A.L. 1997 S.B. 132)



Section 116.020 Application of laws.

Application of laws.

116.020. This chapter shall apply to elections on statewide ballot measures. The election procedures contained in chapter 115 shall apply to elections on statewide ballot measures, except to the extent that the provisions of chapter 116 directly conflict, in which case chapter 116 shall prevail, and except to the extent that a constitutional convention's provisions under section 3(c) of article XII of the constitution directly conflict, in which case the convention's provisions shall prevail.

(L. 1980 S.B. 658)

Effective 1-1-81



Section 116.025 Attorney general sent fair ballot language, when--statement posted at polling place.

Attorney general sent fair ballot language, when--statement posted at polling place.

116.025. The secretary of state within twenty days of receiving a statewide ballot measure shall prepare and transmit to the attorney general fair ballot language statements that fairly and accurately explain what a vote for and what a vote against the measure represent. Each statement shall be posted in each polling place next to the sample ballot. Such fair ballot language statements shall be true and impartial statements of the effect of a vote for and against the measure in language neither intentionally argumentative nor likely to create prejudice for or against the proposed measure. In addition, such fair ballot language shall include a statement as to whether the measure will increase, decrease, or have no impact on taxes, including the specific category of tax. Such fair ballot language statements may be challenged in accordance with section 116.190. The attorney general shall within ten days approve the legal content and form of the proposed statements.

(L. 2003 H.B. 511)



Section 116.030 Referendum petition, form--clerical and technical errors to be disregarded, penalties for false signature.

Referendum petition, form--clerical and technical errors to be disregarded, penalties for false signature.

116.030. The following shall be substantially the form of each page of referendum petitions on any law passed by the general assembly of the state of Missouri:

County ....................

Page No. ....................

It is a class A misdemeanor punishable, notwithstanding the provisions of section 560.021, RSMo, to the contrary, for a term of imprisonment not to exceed one year in the county jail or a fine not to exceed ten thousand dollars or both, for anyone to sign any referendum petition with any name other than his or her own, or knowingly to sign his or her name more than once for the same measure for the same election, or to sign a petition when such person knows he or she is not a registered voter. PETITION FOR REFERENDUM

To the Honorable .........., Secretary of State for the state of Missouri:

We, the undersigned, registered voters of the state of Missouri and .......... County (or City of St. Louis), respectfully order that the Senate (or House) Bill No. .... entitled (title of law), passed by the .......... general assembly of the state of Missouri, at the .......... regular (or special) session of the ......... general assembly, shall be referred to the voters of the state of Missouri, for their approval or rejection, at the general election to be held on the ...... day of .........., ....., unless the general assembly shall designate another date, and each for himself or herself says: I have personally signed this petition; I am a registered voter of the state of Missouri and .......... County (or City of St. Louis); my registered voting address and the name of the city, town or village in which I live are correctly written after my name. (Official Ballot title) .................... CIRCULATOR'S AFFIDAVIT

State Of Missouri,

County Of ....................

I, ..................., being first duly sworn, say (print or type names of signers) REGISTERED VOTING NAME DATE ADDRESS ZIP CONGR. NAME

(Signature) SIGNED (Street) (City, CODE DIST. (Printed

Town or Village) or Typed)

(Here follow numbered lines for signers)

signed this page of the foregoing petition, and each of them signed his or her name thereto in my presence; I believe that each has stated his or her name, registered voting address and city, town or village correctly, and that each signer is a registered voter of the state of Missouri and .......... County. FURTHERMORE, I HEREBY SWEAR OR AFFIRM UNDER PENALTY OF PERJURY THAT ALL STATEMENTS MADE BY ME ARE TRUE AND CORRECT AND THAT I HAVE NEVER BEEN CONVICTED OF, FOUND GUILTY OF, OR PLED GUILTY TO ANY OFFENSE INVOLVING FORGERY.

I am at least 18 years of age. I do .... do not .... (check one) expect to be paid for circulating this petition. If paid, list the payer ..........

...............................

Signature of Affiant

(Person obtaining signatures)

..............................

(Printed Name of Affiant)

...............................

Address of Affiant

Subscribed and sworn to before me this ..... day of ......., A.D. .....

...............................

Signature of Notary

Address of Notary

Notary Public (Seal)

My commission expires ................................

If this form is followed substantially and the requirements of section 116.050 and section 116.080 are met, it shall be sufficient, disregarding clerical and merely technical errors.

(L. 1980 S.B. 658, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2013 H.B. 117)

*Effective 11-04-14

Referendum petition, form--clerical and technical errors to be disregarded, penalties for false signature.

116.030. The following shall be substantially the form of each page of referendum petitions on any law passed by the general assembly of the state of Missouri: County ............................

Page No. ..........................

It is a class A misdemeanor punishable, notwithstanding the provisions of section 560.021, RSMo, to the contrary, for a term of imprisonment not to exceed one year in the county jail or a fine not to exceed ten thousand dollars or both, for anyone to sign any referendum petition with any name other than his or her own, or knowingly to sign his or her name more than once for the same measure for the same election, or to sign a petition when such person knows he or she is not a registered voter. PETITION FOR REFERENDUM To the Honorable .........., Secretary of State for the state of Missouri:

We, the undersigned, registered voters of the state of Missouri and .......... County (or city of St. Louis), respectfully order that the Senate (or House) Bill No. .... entitled (title of law), passed by the .......... general assembly of the state of Missouri, at the .......... regular (or special) session of the ......... general assembly, shall be referred to the voters of the state of Missouri, for their approval or rejection, at the general election to be held on the ...... day of .........., ....., unless the general assembly shall designate another date, and each for himself or herself says: I have personally signed this petition; I am a registered voter of the state of Missouri and .......... County (or city of St. Louis); my registered voting address and the name of the city, town or village in which I live are correctly written after my name. Circulator's Affidavit State Of Missouri, County Of ....................

I, ..................., being first duly sworn, say (print or type names of signers) ______________________________________________________

REGISTERED VOTING NAME DATE ADDRESS ZIP CONGR. NAME (Signature) SIGNED (Street)(City, CODE DIST. (Printed

Town or Village) or Typed) _____________________________________________________________

____ (Here follow numbered lines for signers) _____________________________________________________________

____ signed this page of the foregoing petition, and each of them signed his or her name thereto in my presence; I believe that each has stated his or her name, registered voting address and city, town or village correctly, and that each signer is a registered voter of the state of Missouri and .......... County.

...............................

Signature of Affiant

(Person obtaining signatures)

...............................

Address of Affiant Subscribed and sworn to before me this ...... day of .........., A.D. .... .

...............................

Signature of Notary

Address of Notary Notary Public (Seal) My commission expires ................................ If this form is followed substantially and the requirements of section 116.050 are met, it shall be sufficient, disregarding clerical and merely technical errors.

(L. 1980 S.B. 658, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)

Effective 6-16-99

*This section was amended by H.B. 117, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 116.040 Initiative petition for law or constitutional amendment, form--clerical and technical errors to be disregarded, penalties for false signature.

Initiative petition for law or constitutional amendment, form--clerical and technical errors to be disregarded, penalties for false signature.

116.040. The following shall be substantially the form of each page of each petition for any law or amendment to the Constitution of the state of Missouri proposed by the initiative:

County

Page No.

It is a class A misdemeanor punishable, notwithstanding the provisions of section 560.021, RSMo, to the contrary, for a term of imprisonment not to exceed one year in the county jail or a fine not to exceed ten thousand dollars or both, for anyone to sign any initiative petition with any name other than his or her own, or knowingly to sign his or her name more than once for the same measure for the same election, or to sign a petition when such person knows he or she is not a registered voter. INITIATIVE PETITION

To the Honorable .........., Secretary of State for the state of Missouri:

We, the undersigned, registered voters of the state of Missouri and .......... County (or City of St. Louis), respectfully order that the following proposed law (or amendment to the constitution) shall be submitted to the voters of the state of Missouri, for their approval or rejection, at the general election to be held on the ........ day of .........., ....., and each for himself or herself says: I have personally signed this petition; I am a registered voter of the state of Missouri and ........ County (or City of St. Louis); my registered voting address and the name of the city, town or village in which I live are correctly written after my name. (Official Ballot title) .................... CIRCULATOR'S AFFIDAVIT

State Of Missouri,

County Of ....................

I, ..................., being first duly sworn, say (print or type names of signers) REGISTERED VOTING NAME DATE ADDRESS ZIP CONGR. NAME

(Signature) SIGNED (Street) (City, CODE DIST. (Printed

Town or Village) or Typed)

(Here follow numbered lines for signers)

signed this page of the foregoing petition, and each of them signed his or her name thereto in my presence; I believe that each has stated his or her name, registered voting address and city, town or village correctly, and that each signer is a registered voter of the state of Missouri and .......... County.

FURTHERMORE, I HEREBY SWEAR OR AFFIRM UNDER PENALTY OF PERJURY THAT ALL STATEMENTS MADE BY ME ARE TRUE AND CORRECT AND THAT I HAVE NEVER BEEN CONVICTED OF, FOUND GUILTY OF, OR PLED GUILTY TO ANY OFFENSE INVOLVING FORGERY.

I am at least 18 years of age. I do .... do not .... (check one) expect to be paid for circulating this petition. If paid, list the payer ..........

.........................

Signature of Affiant

(Person obtaining

signatures)

.........................

(Printed Name of Affiant)

.........................

Address of Affiant

Subscribed and sworn to before me this ..... day of ..., A.D. ...

.........................

Signature of Notary

Address of Notary

Notary Public (Seal)

My commission expires ................................

If this form is followed substantially and the requirements of section 116.050 and section 116.080 are met, it shall be sufficient, disregarding clerical and merely technical errors.

(L. 1980 S.B. 658, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2013 H.B. 117)

*Effective 11-04-14

Initiative petition for law or constitutional amendment, form--clerical and technical errors to be disregarded, penalties for false signature.

116.040. The following shall be substantially the form of each page of each petition for any law or amendment to the Constitution of the state of Missouri proposed by the initiative:

County ..........................

Page No. ........................

It is a class A misdemeanor punishable, notwithstanding the provisions of section 560.021, RSMo, to the contrary, for a term of imprisonment not to exceed one year in the county jail or a fine not to exceed ten thousand dollars or both, for anyone to sign any initiative petition with any name other than his or her own, or knowingly to sign his or her name more than once for the same measure for the same election, or to sign a petition when such person knows he or she is not a registered voter. INITIATIVE PETITION To the Honorable .........., Secretary of State for the state of Missouri:

We, the undersigned, registered voters of the state of Missouri and .......... County (or city of St. Louis), respectfully order that the following proposed law (or amendment to the constitution) shall be submitted to the voters of the state of Missouri, for their approval or rejection, at the general election to be held on the ........ day of .........., ....., and each for himself or herself says: I have personally signed this petition; I am a registered voter of the state of Missouri and ........ County (or city of St. Louis); my registered voting address and the name of the city, town or village in which I live are correctly written after my name. Circulator's Affidavit State Of Missouri, County Of .................... I, ..................., being first duly sworn, say (print or type names of signers) ______________________________________________________

REGISTERED VOTING NAME DATE ADDRESS ZIP CONGR. NAME (Signature) SIGNED (Street)(City, CODE DIST. (Printed

Town or Village) or Typed) _____________________________________________________________

____ (Here follow numbered lines for signers) _____________________________________________________________

____ signed this page of the foregoing petition, and each of them signed his or her name thereto in my presence; I believe that each has stated his or her name, registered voting address and city, town or village correctly, and that each signer is a registered voter of the state of Missouri and .......... County.

.........................

Signature of Affiant

(Person obtaining

signatures)

.........................

Address of Affiant Subscribed and sworn to before me this ...... day of ......., A.D. ....

.........................

Signature of Notary

Address of Notary Notary Public (Seal) My commission expires ................................ If this form is followed substantially and the requirements of section 116.050 and section 116.080 are met, it shall be sufficient, disregarding clerical and merely technical errors.

(L. 1980 S.B. 658, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)

Effective 6-16-99

*This section was amended by H.B. 117, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 116.050 Initiative and referendum petitions, requirements.

Initiative and referendum petitions, requirements.

116.050. 1. Initiative and referendum petitions filed under the provisions of this chapter shall consist of pages of a uniform size. Each page, excluding the text of the measure, shall be no larger than eight and one-half by fourteen inches. Each page of an initiative petition shall be attached to or shall contain a full and correct text of the proposed measure. Each page of a referendum petition shall be attached to or shall contain a full and correct text of the measure on which the referendum is sought.

2. The full and correct text of all initiative and referendum petition measures shall:

(1) Contain all matter which is to be deleted included in its proper place enclosed in brackets and all new matter shown underlined;

(2) Include all sections of existing law or of the constitution which would be repealed by the measure; and

(3) Otherwise conform to the provisions of article III, section 28 and article III, section 50 of the constitution and those of this chapter.

(L. 1980 S.B. 658, A.L. 1997 S.B. 132)



Section 116.060 Initiative and referendum petitions, who may sign--residents of one county only on a designated page.

Initiative and referendum petitions, who may sign--residents of one county only on a designated page.

116.060. Any registered voter of the state of Missouri may sign initiative and referendum petitions. However, each page of an initiative or referendum petition shall contain signatures of voters from only one county. Each petition page filed with the secretary of state shall have the county where the signers are registered designated in the upper right-hand corner of such page. Signatures of voters from counties other than the one designated by the circulator in the upper right-hand corner on a given page shall not be counted as valid.

(L. 1980 S.B. 658, A.L. 1999 H.B. 676)

Effective 6-16-99



Section 116.070 Petitioner may sign by mark, procedure.

Petitioner may sign by mark, procedure.

116.070. When any voter wishes to sign an initiative or referendum petition and is unable to sign his name, the circulator shall print the required information on the petition. The voter shall then make his mark, and the circulator shall attest to it by his signature. For purposes of this chapter, all marks made and attested in accordance with this section shall be considered signatures.

(L. 1980 S.B. 658)

Effective 1-1-81



Section 116.080 Qualifications of circulator--affidavit, notarization, penalty.

Qualifications of circulator--affidavit, notarization, penalty.

116.080. 1. Each petition circulator shall be at least eighteen years of age and registered with the secretary of state. Signatures collected by any circulator who has not registered with the secretary of state pursuant to this chapter on or before 5:00 p.m. on the final day for filing petitions with the secretary of state shall not be counted. A petition circulator shall be deemed registered at the time such circulator delivers a signed circulator's affidavit pursuant to section 116.030, with respect to a referendum petition, or section 116.040, with respect to an initiative petition, to the office of the secretary of state. No person shall qualify as a petition circulator who has been convicted of, found guilty of, or pled guilty to an offense involving forgery under the laws of this state or an offense under the laws of any other jurisdiction if that offense would be considered forgery under the laws of this state.

2. Each petition circulator shall subscribe and swear to the proper affidavit on each petition page such circulator submits before a notary public commissioned in Missouri. When notarizing a circulator's signature, a notary public shall sign his or her official signature and affix his or her official seal to the affidavit only if the circulator personally appears before the notary and subscribes and swears to the affidavit in his or her presence.

3. Any circulator who falsely swears to a circulator's affidavit knowing it to be false is guilty of a class A misdemeanor punishable, notwithstanding the provisions of section 560.021 to the contrary, for a term of imprisonment not to exceed one year in the county jail or a fine not to exceed ten thousand dollars or both.

(L. 1980 S.B. 658, A.L. 1999 H.B. 676, A.L. 2013 H.B. 117)

*Effective 11-04-14

Qualifications of circulator--affidavit, notarization, penalty.

116.080. 1. Each petition circulator shall be at least eighteen years of age and registered with the secretary of state. Signatures collected by any circulator who has not registered with the secretary of state pursuant to this chapter on or before 5:00 p.m. on the final day for filing petitions with the secretary of state shall not be counted.

2. Each petition circulator shall supply the following information to the secretary of state's office:

(1) Name of petition;

(2) Name of circulator;

(3) Residential address, including street number, city, state and zip code;

(4) Mailing address, if different;

(5) Have you been or do you expect to be paid for soliciting signatures for this petition? â ã YES â ã NO;

(6) If the answer to subdivision (5) is yes, then identify the payor;

(7) Signature of circulator.

3. The circulator information required in subsection 2 of this section shall be submitted to the secretary of state's office with the following oath and affirmation:

I HEREBY SWEAR OR AFFIRM UNDER PENALTY OF PERJURY THAT ALL STATEMENTS MADE BY ME ARE TRUE AND CORRECT.

4. Each petition circulator shall subscribe and swear to the proper affidavit on each petition page such circulator submits before a notary public commissioned in Missouri. When notarizing a circulator's signature, a notary public shall sign his or her official signature and affix his or her official seal to the affidavit only if the circulator personally appears before the notary and subscribes and swears to the affidavit in his or her presence.

5. Any circulator who falsely swears to a circulator's affidavit knowing it to be false is guilty of a class A misdemeanor punishable, notwithstanding the provisions of section 560.021 to the contrary, for a term of imprisonment not to exceed one year in the county jail or a fine not to exceed ten thousand dollars or both.

(L. 1980 S.B. 658, A.L. 1999 H.B. 676)

Effective 6-16-99

*This section was amended by H.B. 117, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 116.090 Petition signature fraud, penalty.

Petition signature fraud, penalty.

116.090. 1. Any person who commits any of the following actions is guilty of the crime of petition signature fraud:

(1) Signs any name other than his or her own to any petition, or who knowingly signs his or her name more than once for the same measure for the same election, or who knows he or she is not at the time of signing or circulating the same a Missouri registered voter and a resident of this state; or

(2) Intentionally submits petition signature sheets with the knowledge that the person whose name appears on the signature sheet did not actually sign the petition; or

(3) Causes a voter to sign a petition other than the one the voter intended to sign; or

(4) Forges or falsifies signatures; or

(5) Knowingly accepts or offers money or anything of value to another person in exchange for a signature on a petition.

2. Any person who knowingly causes a petition circulator's signatures to be submitted for counting, and who either knows that such circulator has violated subsection 1 of this section or, after receiving notice of facts indicating that such person may have violated subsection 1 of this section, causes the signatures to be submitted with reckless indifference as to whether such circulator has complied with subsection 1 of this section, shall also be deemed to have committed the crime of petition signature fraud.

3. A person who violates subsection 1 or 2 of this section, shall, upon conviction thereof, be guilty of a class A misdemeanor punishable, notwithstanding the provisions of section 560.021 to the contrary, by a term of imprisonment not to exceed one year in the county jail or a fine not to exceed ten thousand dollars or both.

4. Any person employed by or serving as an election authority, that has reasonable cause to suspect a person has committed petition signature fraud, shall immediately report or cause a report to be made to the appropriate prosecuting authorities. Failure to so report or cause a report to be made shall be a class A misdemeanor.

(L. 1980 S.B. 658, A.L. 1999 H.B. 676, A.L. 2013 H.B. 117)

116.090. 1. Any person who signs any name other than his own to any petition, or who knowingly signs his or her name more than once for the same measure for the same election, or who knows he or she is not at the time of signing or circulating the same a Missouri registered voter and a resident of this state, shall, upon conviction thereof, be guilty of a class A misdemeanor punishable, notwithstanding the provisions of section 560.021 to the contrary, for a term of imprisonment not to exceed one year in the county jail or a fine not to exceed ten thousand dollars or both.

2. Any person who knowingly accepts or offers money or anything of value to another person in exchange for a signature on a petition is guilty of a class A misdemeanor punishable, notwithstanding the provisions of section 560.021 to the contrary, for a term of imprisonment not to exceed one year in the county jail or a fine not to exceed ten thousand dollars or both.



Section 116.100 Filing of petition, procedure.

Filing of petition, procedure.

116.100. The secretary of state shall not accept any referendum petition submitted later than 5:00 p.m. on the final day for filing referendum petitions. The secretary of state shall not accept any initiative petition submitted later than 5:00 p.m. on the final day for filing initiative petitions. All pages shall be submitted at one time. When an initiative or referendum petition is submitted to the secretary of state, the signature pages shall be in order and numbered sequentially by county, except in counties that include multiple congressional districts, the signatures may be ordered and numbered using an alternate numbering scheme approved in writing by the secretary of state prior to submission of the petition. Any petition that is not submitted in accordance with this section, disregarding clerical and merely technical errors, shall be rejected as insufficient. After verifying the count of signature pages, the secretary of state shall issue a receipt indicating the number of pages presented from each county. When a person submits a petition he or she shall designate to the secretary of state the name and the address of the person to whom any notices shall be sent under sections 116.140 and 116.180.

(L. 1980 S.B. 658, A.L. 1983 S.B. 234, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)

Effective 6-16-99



Section 116.110 Signature may be withdrawn, when, how, effect, penalty.

Signature may be withdrawn, when, how, effect, penalty.

116.110. Any voter who has signed an initiative or referendum petition may withdraw his or her signature from that petition by submitting to the secretary of state, before the petition is filed with the secretary of state, a sworn statement requesting that his or her signature be withdrawn and affirming the name of the petition signed, the name the voter used when signing the petition, the address of the voter and the county of residence. It is a class A misdemeanor punishable, notwithstanding the provisions of section 560.021 to the contrary, for a term of imprisonment not to exceed one year in the county jail or a fine not to exceed ten thousand dollars or both, to knowingly file a false withdrawal statement with the secretary of state.

(L. 1980 S.B. 658, A.L. 1999 H.B. 676)

Effective 6-16-99



Section 116.115 Withdrawal of petition, when--vacation of official ballot title, when.

Withdrawal of petition, when--vacation of official ballot title, when.

116.115. Any person who submits a sample sheet to or files an initiative petition with the secretary of state may withdraw the petition upon written notice to the secretary of state. If such notice is submitted to the secretary of state, the proposed petition shall no longer be circulated by any person, committee, or other entity. The secretary of state shall vacate the certification of the official ballot title within three days of receiving notice of the withdrawal.

(L. 2013 H.B. 117)

Effective 11-04-14



Section 116.120 Secretary of state to determine sufficiency of form and compliance--invalid signatures not counted--signatures may be verified by random sampling, procedure and requirements.

Secretary of state to determine sufficiency of form and compliance--invalid signatures not counted--signatures may be verified by random sampling, procedure and requirements.

116.120. 1. When an initiative or referendum petition is submitted to the secretary of state, he or she shall examine the petition to determine whether it complies with the Constitution of Missouri and with this chapter. Signatures on petition pages that have been collected by any person who is not properly registered with the secretary of state as a circulator shall not be counted as valid. Signatures on petition pages that do not have the official ballot title affixed to the page shall not be counted as valid. The secretary of state may verify the signatures on the petition by use of random sampling. The random sample of signatures to be verified shall be drawn in such a manner that every signature properly filed with the secretary of state shall be given an equal opportunity to be included in the sample. The process for establishing the random sample and determining the statistically valid result shall be established by the secretary of state. Such a random sampling shall include an examination of five percent of the signatures.

2. If the random sample verification establishes that the number of valid signatures is less than ninety percent of the number of qualified voters needed to find the petition sufficient in a congressional district, the petition shall be deemed to have failed to qualify in that district. In finding a petition insufficient, the secretary of state does not need to verify all congressional districts on each petition submitted if verification of only one or more districts establishes the petition as insufficient.

3. If the random sample verification establishes that the number of valid signatures total more than one hundred ten percent of the number of qualified voters needed to find the petition sufficient in a congressional district, the petition shall be deemed to qualify in that district.

4. If the random sampling shows the number of valid signatures within a congressional district is within ninety to one hundred ten percent of the number of signatures of qualified voters needed to declare the petition sufficient in that district, the secretary of state shall order the examination and verification of each signature filed.

(L. 1980 S.B. 658, A.L. 1988 S.B. 647, A.L. 1999 H.B. 676)

Effective 6-16-99



Section 116.130 Election authorities may be requested to verify signatures either by random sampling or checking signatures, when, how.

Election authorities may be requested to verify signatures either by random sampling or checking signatures, when, how.

116.130. 1. The secretary of state may send copies of petition pages to election authorities to verify that the persons whose names are listed as signers to the petition are registered voters. Such verification may either be of each signature or by random sampling as provided in section 116.120, as the secretary shall direct. If copies of the petition pages are sent to an election authority for verification, such copies shall be sent pursuant to the following schedule:

(1) Copies of all pages from not less than one petition shall be received in the office of the election authority not later than two weeks after the petition is filed in the office of secretary of state;

(2) Copies of all pages of a total of three petitions shall be received in the office of the election authority not later than three weeks after the petition is filed in the office of the secretary of state;

(3) If more than three petitions are filed, all copies of petition pages, including those petitions selected for verification by random sample pursuant to section 116.120, shall be received in the office of the election authority not later than the fourth week after the petition is filed in the office of the secretary of state.

Each election authority shall check the signatures against voter registration records in the election authority's jurisdiction, but the election authority shall count as valid only the signatures of persons registered as voters in the county named in the circulator's affidavit. Signatures shall not be counted as valid if they have been struck through or crossed out.

2. If the election authority is requested to verify the petition by random sampling, such verification shall be completed and certified not later than thirty days from the date that the election authority receives the petition from the secretary of state. If the election authority is to verify each signature, such verification must be completed, certified and delivered to the secretary of state by 5:00 p.m. on the last Tuesday in July prior to the election, or in the event of complete verification of signatures after a failed random sample, full verification shall be completed, certified and delivered to the secretary of state by 5:00 p.m. on the last Tuesday in July or by 5:00 p.m. on the Friday of the fifth week after receipt of the signatures by the local election authority, whichever is later.

3. If the election authority or the secretary of state determines that the congressional district number written after the signature of any voter is not the congressional district of which the voter is a resident, the election authority or the secretary of state shall correct the congressional district number on the petition page. Failure of a voter to give the voter's correct congressional district number shall not by itself be grounds for not counting the voter's signature.

4. The election authority shall return the copies of the petition pages to the secretary of state with annotations regarding any invalid or questionable signatures which the election authority has been asked to check by the secretary of state. The election authority shall verify the number of pages received for that county, and also certify the total number of valid signatures of voters from each congressional district which the election authority has been asked to check by the secretary of state.

5. The secretary of state is authorized to adopt rules to ensure uniform, complete, and accurate checking of petition signatures either by actual count or random sampling. No rule or portion of a rule promulgated pursuant to this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

6. After a period of three years from the time of submission of the petitions to the secretary of state, the secretary of state, if the secretary determines that retention of such petitions is no longer necessary, may destroy such petitions.

(L. 1980 S.B. 658, A.L. 1988 S.B. 647, A.L. 1995 S.B. 3, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2003 S.B. 50)



Section 116.140 Secretary of state's authority not to count forged or fraudulent signatures.

Secretary of state's authority not to count forged or fraudulent signatures.

116.140. Notwithstanding certifications from election authorities under section 116.130, the secretary of state shall have authority not to count signatures on initiative or referendum petitions which are, in his opinion, forged or fraudulent signatures.

(L. 1980 S.B. 658, A.L. 1988 S.B. 647)

Effective 6-6-88



Section 116.150 Secretary of state to issue certificate of sufficiency of petition, when--if insufficient, certificate to state reasons.

Secretary of state to issue certificate of sufficiency of petition, when--if insufficient, certificate to state reasons.

116.150. 1. After the secretary of state makes a determination on the sufficiency of the petition and if the secretary of state finds it sufficient, the secretary of state shall issue a certificate setting forth that the petition contains a sufficient number of valid signatures to comply with the Constitution of Missouri and with this chapter.

2. The secretary of state shall issue a certificate only for a petition approved pursuant to section 116.332. If the secretary of state finds the petition insufficient, the secretary of state shall issue a certificate stating the reason for the insufficiency.

3. The secretary of state shall issue a certificate pursuant to this section not later than 5:00 p.m. on the thirteenth Tuesday prior to the general election or two weeks after the date the election authority certifies the results of a petition verification pursuant to subsection 2 of section 116.130, whichever is later.

(L. 1980 S.B. 658, A.L. 1985 H.B. 543, A.L. 1988 S.B. 647, A.L. 1999 H.B. 676)

Effective 6-16-99



Section 116.153 Hearing to take public comments--joint committee on legislative research to provide summary to secretary of state, posting on website.

Hearing to take public comments--joint committee on legislative research to provide summary to secretary of state, posting on website.

116.153. Within thirty days of issuing certification that the petition contains a sufficient number of valid signatures pursuant to section 116.150, the joint committee on legislative research shall hold a public hearing in Jefferson City to take public comments concerning the proposed measure. Such hearing shall be a public meeting under chapter 610. Within five business days after the end of the public hearing, the joint committee on legislative research shall provide a summary of the hearing to the secretary of state or his or her designee and the secretary of state shall post a copy of the summary on the website of the office of the secretary of state.

(L. 2013 H.B. 117)

Effective 11-04-14



Section 116.155 Official summaries and fiscal notes may be included in ballot measures, summary to be official ballot title if included.

Official summaries and fiscal notes may be included in ballot measures, summary to be official ballot title if included.

116.155. 1. The general assembly may include the official summary statement and a fiscal note summary in any statewide ballot measure that it refers to the voters.

2. The official summary statement approved by the general assembly shall, taken together with the approved fiscal note summary, be the official ballot title and such summary statement shall contain no more than fifty words, excluding articles. The title shall be a true and impartial statement of the purposes of the proposed measure in language neither intentionally argumentative nor likely to create prejudice either for or against the proposed measure.

3. The fiscal note summary approved by the general assembly shall contain no more than fifty words, excluding articles, which shall summarize the fiscal note prepared for the measure in language neither argumentative nor likely to create prejudice for or against the proposed measure.

(L. 1999 H.B. 676)

Effective 6-16-99



Section 116.160 Summary statement to be provided by the secretary of state if summary not provided by general assembly--content.

Summary statement to be provided by the secretary of state if summary not provided by general assembly--content.

116.160. 1. If the general assembly adopts a joint resolution proposing a constitutional amendment or a bill without a fiscal note summary, which is to be referred to a vote of the people, after receipt of such resolution or bill the secretary of state shall promptly forward the resolution or bill to the state auditor. If the general assembly adopts a joint resolution proposing a constitutional amendment or a bill without an official summary statement, which is to be referred to a vote of the people, within twenty days after receipt of the resolution or bill, the secretary of state shall prepare and transmit to the attorney general a summary statement of the measure as the proposed summary statement. The secretary of state may seek the advice of the legislator who introduced the constitutional amendment or bill and the speaker of the house or the president pro tem of the legislative chamber that originated the measure. The summary statement may be distinct from the legislative title of the proposed constitutional amendment or bill. The attorney general shall within ten days approve the legal content and form of the proposed statement.

2. The official summary statement shall contain no more than fifty words, excluding articles. The title shall be a true and impartial statement of the purposes of the proposed measure in language neither intentionally argumentative nor likely to create prejudice either for or against the proposed measure.

(L. 1980 S.B. 658, A.L. 1983 S.B. 234, A.L. 1985 H.B. 543, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)

Effective 6-16-99

(2004) Secretary of state's duty to place matters on a ballot are not finally triggered until receipt of the original document. Nixon v. Blunt, 135 S.W.3d 416 (Mo.banc).



Section 116.170 Fiscal note and fiscal note summary to be provided by state auditor if not provided by general assembly.

Fiscal note and fiscal note summary to be provided by state auditor if not provided by general assembly.

116.170. If the general assembly adopts a joint resolution proposing a constitutional amendment or a bill without a fiscal note summary, which is to be referred to a vote of the people, the state auditor shall, within thirty days of delivery to the auditor, prepare and file with the secretary of state a fiscal note and a fiscal note summary for the proposed measure in accordance with the provisions of section 116.175.

(L. 1980 S.B. 658, A.L. 1983 S.B. 234, A.L. 1993 S.B. 350, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)

Effective 6-16-99

(1994) Where statute requires that cost be addressed in a fiscal note summary only in cases when a proposition has cost, fiscal note summary attached to initiative proposition was not insufficient when it did not address cost, since proposition would not generate cost or savings. Committee on Legislative Research v. Mitchell, 886 S.W.2d 662 (Mo.App.W.D.).



Section 116.175 Fiscal impact of proposed measure--fiscal note, fiscal note summary, requirements--return of fiscal note for revision, when.

Fiscal impact of proposed measure--fiscal note, fiscal note summary, requirements--return of fiscal note for revision, when.

116.175. 1. Except as provided in section 116.155, upon receipt from the secretary of state's office of any petition sample sheet, joint resolution or bill, the auditor shall assess the fiscal impact of the proposed measure. The state auditor may consult with the state departments, local government entities, the general assembly and others with knowledge pertinent to the cost of the proposal. Proponents or opponents of any proposed measure may submit to the state auditor a proposed statement of fiscal impact estimating the cost of the proposal in a manner consistent with the standards of the governmental accounting standards board and section 23.140, provided that all such proposals are received by the state auditor within ten days of his or her receipt of the proposed measure from the secretary of state.

2. Within twenty days of receipt of a petition sample sheet, joint resolution or bill from the secretary of state, the state auditor shall prepare a fiscal note and a fiscal note summary for the proposed measure and forward both to the attorney general.

3. The fiscal note and fiscal note summary shall state the measure's estimated cost or savings, if any, to state or local governmental entities. The fiscal note summary shall contain no more than fifty words, excluding articles, which shall summarize the fiscal note in language neither argumentative nor likely to create prejudice either for or against the proposed measure.

4. The attorney general shall, within ten days of receipt of the fiscal note and the fiscal note summary, approve the legal content and form of the fiscal note summary prepared by the state auditor and shall forward notice of such approval to the state auditor.

5. If the attorney general or the circuit court of Cole County determines that the fiscal note or the fiscal note summary does* not satisfy the requirements of this section, the fiscal note and the fiscal note summary shall be returned to the auditor for revision. A fiscal note or fiscal note summary that does not satisfy the requirements of this section also shall not satisfy the requirements of section 116.180.

(L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2003 H.B. 511 merged with S.B. 623)

*Word "do" appears in original rolls.

(2012) Section imposing a duty on the State Auditor to prepare fiscal notes and fiscal note summaries for initiative petitions is constitutional. Brown v. Carnahan, 370 S.W.3d 637 (Mo.banc).



Section 116.180 Copies of ballot title, fiscal note and fiscal note summary to designated persons, when--ballot title to be affixed to petition, when.

Copies of ballot title, fiscal note and fiscal note summary to designated persons, when--ballot title to be affixed to petition, when.

116.180. Within three days after receiving the official summary statement the approved fiscal note summary and the fiscal note relating to any statewide ballot measure, the secretary of state shall certify the official ballot title in separate paragraphs with the fiscal note summary immediately following the summary statement of the measure and shall deliver a copy of the official ballot title and the fiscal note to the speaker of the house or the president pro tem of the legislative chamber that originated the measure or, in the case of initiative or referendum petitions, to the person whose name and address are designated under section 116.332. Persons circulating the petition shall affix the official ballot title to each page of the petition prior to circulation and signatures shall not be counted if the official ballot title is not affixed to the page containing such signatures.

(L. 1980 S.B. 658, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676)

Effective 6-16-99



Section 116.185 Identical ballot titles may be changed, how.

Identical ballot titles may be changed, how.

116.185. Before the ballot is printed, if the title of a ballot issue is identical or substantially identical to the title of another ballot issue that will appear on the same ballot, the election authority shall promptly notify the officer or entity that certifies the election of the identical or substantially identical title, and if such officer or entity submits a new title to the election authority, the election authority may change the title of the ballot issue prior to printing the official ballot.

(L. 1999 H.B. 676 § 1)



Section 116.190 Ballot title may be challenged, procedure--who are parties defendant--changes may be made by court--appeal to supreme court, when.

Ballot title may be challenged, procedure--who are parties defendant--changes may be made by court--appeal to supreme court, when.

116.190. 1. Any citizen who wishes to challenge the official ballot title or the fiscal note prepared for a proposed constitutional amendment submitted by the general assembly, by initiative petition, or by constitutional convention, or for a statutory initiative or referendum measure, may bring an action in the circuit court of Cole County. The action must be brought within ten days after the official ballot title is certified by the secretary of state in accordance with the provisions of this chapter.

2. The secretary of state shall be named as a party defendant in any action challenging the official ballot title prepared by the secretary of state. When the action challenges the fiscal note or the fiscal note summary prepared by the auditor, the state auditor shall also be named as a party defendant. The president pro tem of the senate, the speaker of the house and the sponsor of the measure and the secretary of state shall be the named party defendants in any action challenging the official summary statement, fiscal note or fiscal note summary prepared pursuant to section 116.155.

3. The petition shall state the reason or reasons why the summary statement portion of the official ballot title is insufficient or unfair and shall request a different summary statement portion of the official ballot title. Alternatively, the petition shall state the reasons why the fiscal note or the fiscal note summary portion of the official ballot title is insufficient or unfair and shall request a different fiscal note or fiscal note summary portion of the official ballot title.

4. The action shall be placed at the top of the civil docket. Insofar as the action challenges the summary statement portion of the official ballot title, the court shall consider the petition, hear arguments, and in its decision certify the summary statement portion of the official ballot title to the secretary of state. Insofar as the action challenges the fiscal note or the fiscal note summary portion of the official ballot title, the court shall consider the petition, hear arguments, and in its decision, either certify the fiscal note or the fiscal note summary portion of the official ballot title to the secretary of state or remand the fiscal note or the fiscal note summary to the auditor for preparation of a new fiscal note or fiscal note summary pursuant to the procedures set forth in section 116.175. Any party to the suit may appeal to the supreme court within ten days after a circuit court decision. In making the legal notice to election authorities under section 116.240, and for the purposes of section 116.180, the secretary of state shall certify the language which the court certifies to him.

5. Any action brought under this section that is not fully and finally adjudicated within one hundred eighty days of filing, including all appeals, shall be extinguished, unless a court extends such period upon a finding of good cause for such extension. Such good cause shall consist only of court-related scheduling issues and shall not include requests for continuance by the parties.

(L. 1980 S.B. 658, A.L. 1985 H.B. 543, A.L. 1993 S.B. 350, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2003 H.B. 511 merged with S.B. 623, A.L. 2013 H.B. 117)

*Effective 11-04-14

Ballot title may be challenged, procedure--who are parties defendant--changes may be made by court--appeal to supreme court, when.

116.190. 1. Any citizen who wishes to challenge the official ballot title or the fiscal note prepared for a proposed constitutional amendment submitted by the general assembly, by initiative petition, or by constitutional convention, or for a statutory initiative or referendum measure, may bring an action in the circuit court of Cole County. The action must be brought within ten days after the official ballot title is certified by the secretary of state in accordance with the provisions of this chapter.

2. The secretary of state shall be named as a party defendant in any action challenging the official ballot title prepared by the secretary of state. When the action challenges the fiscal note or the fiscal note summary prepared by the auditor, the state auditor shall also be named as a party defendant. The president pro tem of the senate, the speaker of the house and the sponsor of the measure and the secretary of state shall be the named party defendants in any action challenging the official summary statement, fiscal note or fiscal note summary prepared pursuant to section 116.155.

3. The petition shall state the reason or reasons why the summary statement portion of the official ballot title is insufficient or unfair and shall request a different summary statement portion of the official ballot title. Alternatively, the petition shall state the reasons why the fiscal note or the fiscal note summary portion of the official ballot title is insufficient or unfair and shall request a different fiscal note or fiscal note summary portion of the official ballot title.

4. The action shall be placed at the top of the civil docket. Insofar as the action challenges the summary statement portion of the official ballot title, the court shall consider the petition, hear arguments, and in its decision certify the summary statement portion of the official ballot title to the secretary of state. Insofar as the action challenges the fiscal note or the fiscal note summary portion of the official ballot title, the court shall consider the petition, hear arguments, and in its decision, either certify the fiscal note or the fiscal note summary portion of the official ballot title to the secretary of state or remand the fiscal note or the fiscal note summary to the auditor for preparation of a new fiscal note or fiscal note summary pursuant to the procedures set forth in section 116.175. Any party to the suit may appeal to the supreme court within ten days after a circuit court decision. In making the legal notice to election authorities under section 116.240, and for the purposes of section 116.180, the secretary of state shall certify the language which the court certifies to him.

(L. 1980 S.B. 658, A.L. 1985 H.B. 543, A.L. 1993 S.B. 350, A.L. 1997 S.B. 132, A.L. 1999 H.B. 676, A.L. 2003 H.B. 511 merged with S.B. 623)

*This section was amended by H.B. 117, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 116.195 Costs of court-ordered ballot title change to be paid by the state.

Costs of court-ordered ballot title change to be paid by the state.

116.195. Whenever the reprinting of a statewide ballot measure is necessary as a result of a court-ordered change to the ballot language for such measure, the costs of such reprinting shall be paid by the state.

(L. 1999 H.B. 676 § 2)



Section 116.200 Secretary of state's decision as to sufficiency of petition may be reversed, procedure--appeal.

Secretary of state's decision as to sufficiency of petition may be reversed, procedure--appeal.

116.200. 1. After the secretary of state certifies a petition as sufficient or insufficient, any citizen may apply to the circuit court of Cole County to compel him to reverse his decision. The action must be brought within ten days after the certification is made. All such suits shall be advanced on the court docket and heard and decided by the court as quickly as possible.

2. If the court decides the petition is sufficient, the secretary of state shall certify it as sufficient and attach a copy of the judgment. If the court decides the petition is insufficient, the court shall enjoin the secretary of state from certifying the measure and all other officers from printing the measure on the ballot.

3. Within ten days after a decision is rendered, any party may appeal it to the supreme court.

(L. 1980 S.B. 658)

Effective 1-1-81



Section 116.210 Numbering of proposed constitutional amendments.

Numbering of proposed constitutional amendments.

116.210. The secretary of state shall number proposed constitutional amendments in the order in which they are passed by the general assembly, or submitted by initiative petition, or adopted by constitutional convention. He shall number the first as "Constitutional Amendment No. 1" and so on consecutively. A new series of numbers shall be started after each general election.

(L. 1980 S.B. 658)

Effective 1-1-81



Section 116.220 Labeling of initiative and referendum measures.

Labeling of initiative and referendum measures.

116.220. The secretary of state shall label statutory initiative and referendum measures alphabetically in the order in which they are submitted by petition or in the order in which they are passed by the general assembly. The secretary of state shall label the first as "Proposition A", and so on consecutively through the letter Z, and then begin labeling as "Proposition AA" and so on. A new series of letters shall be started after each general election. In the event a measure is labeled prior to, but not voted on at, the next succeeding general election, the letter assigned to such measure shall not be reassigned until after such measure has been voted on by the people.

(L. 1980 S.B. 658, A.L. 1999 H.B. 676)

Effective 6-16-99



Section 116.230 Sample ballots to be prepared, form.

Sample ballots to be prepared, form.

116.230. 1. The secretary of state shall prepare sample ballots in the following form.

2. The top of the ballot shall read: "OFFICIAL BALLOT STATE OF MISSOURI"

3. When constitutional amendments are submitted, the first heading shall read: "CONSTITUTIONAL AMENDMENTS" There shall follow the numbers assigned under section 116.210 the official ballot titles prepared under section 116.160 or 116.334, and the fiscal note summaries prepared under section 116.170. Constitutional amendments proposed by the general assembly shall be designated as "Proposed by the general assembly". Constitutional amendments proposed by initiative petition shall be designated "Proposed by initiative petition". Constitutional amendments proposed by constitutional convention shall be designated as "Proposed by constitutional convention".

4. When statutory measures are submitted, the next heading shall read: "STATUTORY MEASURES" There shall follow the letters assigned under section 116.220, the official ballot titles prepared under section 116.160 or 116.334, and the fiscal note summaries prepared under section 116.170. Statutory initiative measures shall be designated "Proposed by initiative petition". Referendum measures shall be designated "Referendum ordered by petition".

(L. 1980 S.B. 658, A.L. 1985 H.B. 543)



Section 116.240 Certification to election authorities of notice to be published--contents.

Certification to election authorities of notice to be published--contents.

116.240. Not later than the tenth Tuesday prior to an election at which a statewide ballot measure is to be voted on, the secretary of state shall send each election authority a certified copy of the legal notice to be published. The legal notice shall include the date and time of the election and a sample ballot.

(L. 1980 S.B. 658, A.L. 1986 H.B. 1471, et al., A.L. 1997 S.B. 132)



Section 116.250 Publication of legal notice.

Publication of legal notice.

116.250. On receiving a notice under section 116.240, each election authority shall cause the legal notice to be published in accordance with subsection 2 of section 115.127.

(L. 1980 S.B. 658)

Effective 1-1-81



Section 116.260 Newspapers for publication of text of measures to be designated--measures to be published, how.

Newspapers for publication of text of measures to be designated--measures to be published, how.

116.260. The secretary of state shall designate in what newspaper or newspapers in each county the text of statewide ballot measures shall be published. If possible, each shall be published once a week for two consecutive weeks in two newspapers of different political faiths in each county, the last publication to be not more than thirty or less than fifteen days next preceding the election. If there is but one newspaper in any county, publication for four consecutive weeks shall be made, the first publication to be not less than twenty-eight days next preceding the election. If there are two or more newspapers in a county, none of which is of different political faiths from another, the statewide ballot measures shall be published once a week for two consecutive weeks in any two newspapers in the county with the last publication not more than thirty or less than fifteen days next preceding the election.

(L. 1980 S.B. 658, A.L. 1983 H.B. 670, A.L. 1997 S.B. 132)



Section 116.270 Publications fund created--payments from fund for what, how made.

Publications fund created--payments from fund for what, how made.

116.270. 1. There is hereby created a "Publications Fund" which shall be used only to pay printing, publication, and other expenses incurred in submitting statewide ballot measures to the voters.

2. The secretary of state shall certify to the commissioner of administration all valid claims for payment from the publications fund. On receiving the certified claims, the commissioner of administration shall issue warrants on the state treasurer payable to each individual out of the publications fund.

(L. 1980 S.B. 658)

Effective 1-1-81



Section 116.280 Paper ballots for statewide measures, form.

Paper ballots for statewide measures, form.

116.280. In jurisdictions using paper ballots, election authorities shall cause the ballots for statewide ballot measures to be printed on paper not less than four inches wide and ten inches long, and all in the same color and size. Measures may be printed in more than one column.

(L. 1980 S.B. 658)

Effective 1-1-81



Section 116.290 Printing of copies of statewide measures--to be posted at polling places--distribution, exception.

Printing of copies of statewide measures--to be posted at polling places--distribution, exception.

116.290. 1. The secretary of state shall distribute copies of each statewide ballot measure, except proposed constitutions as published in newspapers for legal notice of the election.

2. The secretary of state shall print copies of each proposed constitution in pamphlet form.

3. From copies delivered by the secretary of state, each election authority shall post at least two copies of each notice and pamphlet at each polling place during the time the polls are open.

4. The secretary of state shall print any new language being proposed for adoption or rejection in boldface type.

(L. 1980 S.B. 658, A.L. 1983 S.B. 234)



Section 116.300 Challengers and watchers at polling places, how designated.

Challengers and watchers at polling places, how designated.

116.300. Not later than the fourth Tuesday prior to an election on a statewide ballot measure, each chairman of a county campaign committee favoring a measure and each chairman of a county campaign committee opposing a measure shall file with the election authority a list of committee officers and a request to have the right to designate challengers and watchers under section 116.310. If only one committee favoring a particular measure and one committee opposing a particular measure file a list and a request, then each filing chairman shall have the right to designate challengers and watchers under section 116.310. If more than one committee favoring a particular measure or more than one committee opposing a particular measure files a list and request, then the election authority shall determine which chairman has the right to designate challengers and watchers. If the measure was submitted by initiative or referendum petition, the person designated under section 116.100 as the person to receive notice under sections 116.140 and 116.180 shall be entitled to designate the county campaign committee chairmen's names to the proper election authorities by the fourth Tuesday prior to the election on that measure.

(L. 1980 S.B. 658)

Effective 1-1-81



Section 116.310 Time limited for designating challengers and watchers for polling places and counting locations--effect of failure to designate by prescribed time.

Time limited for designating challengers and watchers for polling places and counting locations--effect of failure to designate by prescribed time.

116.310. 1. Not later than the Tuesday prior to an election on a statewide ballot measure, each county campaign committee chairman who had the right to designate challengers under section 116.300 shall designate such challengers, who may be present at each polling place during the hours of voting. Each such chairman shall also by the same time designate a challenger for each location at which absentee ballots are counted. The challengers so designated may be present while the ballots are being prepared for counting and being counted.

2. Not later than the Tuesday prior to an election on a statewide ballot measure, each campaign committee chairman who has the right to designate watchers under section 116.300 shall designate a watcher for each place votes are counted.

3. After challengers and watchers have been designated, the provisions contained in sections 115.105, 115.107, 115.109, and 115.111 shall apply to them.

4. Failure to designate challengers and watchers by the prescribed times shall cause the county campaign committee to forfeit its right to name such persons for those omitted locations for that election.

(L. 1980 S.B. 658)

Effective 1-1-81



Section 116.320 Adoption of measure, vote required--effect of approval of conflicting measures.

Adoption of measure, vote required--effect of approval of conflicting measures.

116.320. 1. Each statewide ballot measure receiving a majority of affirmative votes is adopted.

2. If voters approve two or more conflicting statutes at the same election, the statute receiving the largest affirmative vote shall prevail, even if that statute did not receive the greatest majority of affirmative votes.

3. If voters approve two or more conflicting constitutional amendments at the same election, the amendment receiving the largest affirmative vote shall prevail, even if that amendment did not receive the greatest majority of affirmative votes.

(L. 1980 S.B. 658)

Effective 1-1-81



Section 116.330 Board of canvassers or governor to issue statement.

Board of canvassers or governor to issue statement.

116.330. 1. After an election at which any statewide ballot measure, other than a proposed constitution or constitutional amendment submitted by a constitutional convention, is voted upon, the secretary of state shall convene the board of state canvassers to total the abstracts. Not later than two weeks after receiving all required abstracts, the board shall issue a statement giving the number of votes cast "yes" and "no" on each question. If voters approve two or more measures at one election which are known to conflict with one another, or to contain conflicting provisions, the board shall also state which received the largest affirmative vote.

2. After an election at which a proposed constitution or constitutional amendment adopted by a constitutional convention is submitted, the governor shall proclaim the results in accordance with section 3(c), article XII of the constitution.

(L. 1980 S.B. 658)

Effective 1-1-81



Section 116.332 Petitions for constitutional amendments, statutory initiative or referendum, requirements, procedure.

Petitions for constitutional amendments, statutory initiative or referendum, requirements, procedure.

116.332. 1. Before a constitutional amendment petition, a statutory initiative petition, or a referendum petition may be circulated for signatures, a sample sheet must be submitted to the secretary of state in the form in which it will be circulated. When a person submits a sample sheet of a petition he or she shall designate to the secretary of state the name and address of the person to whom any notices shall be sent pursuant to sections 116.140 and 116.180 and, if a committee or person, except the individual submitting the sample sheet, is funding any portion of the drafting or submitting of the sample sheet, the person submitting the sample sheet shall submit a copy of the filed statement of committee organization required under subsection 5 of section 130.021 showing the date the statement was filed. The secretary of state shall refer a copy of the petition sheet to the attorney general for his approval and to the state auditor for purposes of preparing a fiscal note and fiscal note summary. The secretary of state and attorney general must each review the petition for sufficiency as to form and approve or reject the form of the petition, stating the reasons for rejection, if any.

2. Within two business days of receipt of any such sample sheet, the office of the secretary of state shall conspicuously post on its website the text of the proposed measure, a disclaimer stating that such text may not constitute the full and correct text as required under section 116.050, and the name of the person or organization submitting the sample sheet. The secretary of state's failure to comply with such posting shall be considered a violation of chapter 610 and subject to the penalties provided under subsection 3 of section 610.027. The posting shall be removed within three days of either the withdrawal of the petition under section 116.115 or the rejection for any reason of the petition.

3. Upon receipt of a petition from the office of the secretary of state, the attorney general shall examine the petition as to form. If the petition is rejected as to form, the attorney general shall forward his or her comments to the secretary of state within ten days after receipt of the petition by the attorney general. If the petition is approved as to form, the attorney general shall forward his or her approval as to form to the secretary of state within ten days after receipt of the petition by the attorney general.

4. The secretary of state shall review the comments and statements of the attorney general as to form and make a final decision as to the approval or rejection of the form of the petition. The secretary of state shall send written notice to the person who submitted the petition sheet of the approval within fifteen days after submission of the petition sheet. The secretary of state shall send written notice if the petition has been rejected, together with reasons for rejection, within fifteen days after submission of the petition sheet.

(L. 1985 H.B. 543 § 1, A.L. 1997 S.B. 132, A.L. 2013 H.B. 117)

*Effective 11-04-14

Petitions for constitutional amendments, statutory initiative or referendum, requirements, procedure.

116.332. 1. Before a constitutional amendment petition, a statutory initiative petition, or a referendum petition may be circulated for signatures, a sample sheet must be submitted to the secretary of state in the form in which it will be circulated. When a person submits a sample sheet of a petition he or she shall designate to the secretary of state the name and address of the person to whom any notices shall be sent pursuant to sections 116.140 and 116.180. The secretary of state shall refer a copy of the petition sheet to the attorney general for his approval and to the state auditor for purposes of preparing a fiscal note and fiscal note summary. The secretary of state and attorney general must each review the petition for sufficiency as to form and approve or reject the form of the petition, stating the reasons for rejection, if any.

2. Upon receipt of a petition from the office of the secretary of state, the attorney general shall examine the petition as to form. If the petition is rejected as to form, the attorney general shall forward his or her comments to the secretary of state within ten days after receipt of the petition by the attorney general. If the petition is approved as to form, the attorney general shall forward his or her approval as to form to the secretary of state within ten days after receipt of the petition by the attorney general.

3. The secretary of state shall review the comments and statements of the attorney general as to form and make a final decision as to the approval or rejection of the form of the petition. The secretary of state shall send written notice to the person who submitted the petition sheet of the approval within thirty days after submission of the petition sheet. The secretary of state shall send written notice if the petition has been rejected, together with reasons for rejection, within thirty days after submission of the petition sheet.

(L. 1985 H.B. 543 § 1, A.L. 1997 S.B. 132)

*This section was amended by H.B. 117, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 116.334 Petition approval required, procedure to obtain petition title or summary statement--rejection or approval of petition, procedure--circulation of petition prior to approval, effect--signatures, deadline for filing.

Petition approval required, procedure to obtain petition title or summary statement--rejection or approval of petition, procedure--circulation of petition prior to approval, effect--signatures, deadline for filing.

116.334. 1. If the petition form is approved, the secretary of state shall make a copy of the sample petition available on the secretary of state's website. For a period of fifteen days after the petition is approved as to form, the secretary of state shall accept public comments regarding the proposed measure and provide copies of such comments upon request. Within twenty-three days of receipt of such approval, the secretary of state shall prepare and transmit to the attorney general a summary statement of the measure which shall be a concise statement not exceeding one hundred words. This statement shall be in the form of a question using language neither intentionally argumentative nor likely to create prejudice either for or against the proposed measure. The attorney general shall within ten days approve the legal content and form of the proposed statement.

2. Signatures obtained prior to the date the official ballot title is certified by the secretary of state shall not be counted.

3. Signatures for statutory initiative petitions shall be filed not later than six months prior to the general election during which the petition's ballot measure is submitted for a vote, and shall also be collected not earlier than the day after the day upon which the previous general election was held.

(L. 1985 H.B. 543 § 2, A.L. 1997 S.B. 132, A.L. 2013 H.B. 117)

*Effective 11-04-14

Petition approval required, procedure to obtain petition title or summary statement--rejection or approval of petition, procedure--circulation of petition prior to approval, effect.

116.334. 1. If the petition form is approved, the secretary of state shall within ten days prepare and transmit to the attorney general a summary statement of the measure which shall be a concise statement not exceeding one hundred words. This statement shall be in the form of a question using language neither intentionally argumentative nor likely to create prejudice either for or against the proposed measure. The attorney general shall within ten days approve the legal content and form of the proposed statement.

2. Signatures obtained prior to the date the official ballot title is certified by the secretary of state shall not be counted.

(L. 1985 H.B. 543 § 2, A.L. 1997 S.B. 132)

*This section was amended by H.B. 117, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 116.340 Publication of approved measures.

Publication of approved measures.

116.340. When a statewide ballot measure is approved by the voters, the secretary of state shall publish it with the laws enacted by the following session of the general assembly, and the revisor of statutes shall include it in the next edition or supplement of the revised statutes of Missouri. Each of the measures printed above shall include the date of the proclamation or statement of approval under section 116.330.

(L. 1980 S.B. 658)

Effective 1-1-81






Chapter 122 Municipal Elections

Section 122.650 Power and authority to regulate municipal elections.

Power and authority to regulate municipal elections.

122.650. Full power and authority are hereby conferred on every city in this state which now has, or may hereafter have, more than four hundred thousand inhabitants, to provide for and regulate all elections for offices of and under such city and for the nomination of candidates for such offices; and such provision for and regulation of such elections may be effected either by charter provisions therefor adopted by the people of such city according to law, or ordinances therefor duly enacted, or by the people thereof under the power of initiative, if any, reserved in the charter of such city.

(RSMo 1939 § 11775)

Prior revisions: 1929 § 10468; 1919 § 5020






Chapter 128 Election of Electors and Electoral Districts--Congressional Districts

Section 128.010 Electoral districts--number of electors to be chosen.

Electoral districts--number of electors to be chosen.

128.010. Hereafter, at all elections held in this state for the offices of president and vice president of the United States, the electoral district shall be the same as the congressional districts into which the state shall be divided, and the same number of electors as there may be districts shall be chosen by the qualified voters, one of whom shall be a resident of each district; and in addition thereto, two electors shall be chosen by the state at large.

(RSMo 1939 § 12311)

Prior revisions: 1929 § 10730; 1919 § 5285; 1909 § 2744

CROSS REFERENCE:

Number of electors to be chosen, U.S. Const. Art. II § 1



Section 128.020 New congressional apportionment--duty of governor.

New congressional apportionment--duty of governor.

128.020. When any new apportionment shall be made of the members to be elected to the house of representatives of the United States, whereby the number of electors to which this state may be entitled shall be increased or diminished, it shall be the duty of the governor to lay off the state into as many districts as shall be equal to the number of electors to which this state shall then be entitled, so that the said districts contain, as near as may be, an equal number of inhabitants.

(RSMo 1939 § 12312)

Prior revisions: 1929 § 10731; 1919 § 5286; 1909 § 2745



Section 128.030 Notice to be given.

Notice to be given.

128.030. It shall be the duty of the governor, whenever he shall exercise the power hereby vested in him, to give notice of the division made by him, by proclamation, to be published in not to exceed two newspapers in each of said districts in this state, sixty days at least before the first election under such arrangement.

(RSMo 1939 § 12313)

Prior revisions: 1929 § 10732; 1919 § 5287; 1909 § 2746



Section 128.040 Election of electors.

Election of electors.

128.040. The qualified voters in each of said districts shall meet at their respective places of holding elections on the first Tuesday after the first Monday of November, in the year one thousand eight hundred and eighty, and on the first Tuesday after the first Monday of November every four years thereafter, unless the Congress of the United States shall appoint a different day, and in that case, on such day as the said congress shall appoint, and shall proceed to elect as many fit persons as the state shall then be entitled to elect, as electors of president and vice president, one of whom shall be a resident of each district.

(RSMo 1939 § 12314)

Prior revisions: 1929 § 10733; 1919 § 5288; 1909 § 2747



Section 128.050 Conduct of election of electors.

Conduct of election of electors.

128.050. The election shall be conducted by the judges who may have been appointed to hold the general election for the same year, and under the same regulations, and have the public notice thereof given by the sheriff in each county as is or may be required by law regulating such general elections.

(RSMo 1939 § 12315)

Prior revisions: 1929 § 10734; 1919 § 5289; 1909 § 2748



Section 128.060 Returns, how certified.

Returns, how certified.

128.060. It shall be the duty of the judges of such elections in the different townships to make returns thereof to the clerks of the county commissions of their respective counties, within two days after such election, which clerks shall, within eight days after they receive such returns, certify and transmit the same to the governor, by delivering them into the nearest post office on the most direct route to the seat of government. If there shall be a failure to receive any of the returns at the seat of government for one mail after the same is due, the secretary of state may dispatch a messenger to the county not returned, with directions to bring up said returns to the governor.

(RSMo 1939 § 12316)

Prior revisions: 1929 § 10735; 1919 § 5290; 1909 § 2749



Section 128.070 Governor to cast up votes.

Governor to cast up votes.

128.070. The governor, on receipt of the certificates from the several counties in each district which he may have received within fifteen days after the day of election, shall immediately add up the vote from the several counties, and the person residing in any one district having the highest number of votes given in the state for any one person residing in the same district shall by him be declared duly elected elector for said district.

(RSMo 1939 § 12317)

Prior revisions: 1929 § 10736; 1919 § 5291; 1909 § 2750



Section 128.080 Tie vote, how determined.

Tie vote, how determined.

128.080. If two or more persons residing in one district shall have an equal number of votes given in the state, as aforesaid, and more than any other person residing in the same district, the governor shall immediately notify the general assembly thereof, and such election shall be determined by joint vote of both houses of the general assembly, by choosing one of the persons so having an equal number of votes.

(RSMo 1939 § 12318)

Prior revisions: 1929 § 10737; 1919 § 5292; 1909 § 2751



Section 128.090 Governor to notify electors.

Governor to notify electors.

128.090. It shall be the duty of the governor, at the expense of the state, in all cases to immediately notify the persons chosen of their election, as soon as the same shall have been ascertained, agreeably to the provisions aforesaid.

(RSMo 1939 § 12319)

Prior revisions: 1929 § 10738; 1919 § 5293; 1909 § 2752



Section 128.100 Contested elections.

Contested elections.

128.100. All contested elections for electors shall be determined by a joint vote of both houses of the general assembly. The joint meeting of the two houses deciding on such elections shall be held in the hall of the house of representatives, and the president of the senate shall preside. If any person contests the election of an elector, he shall present a petition to the general assembly, setting forth the points on which he will contest the same and the facts which he will prove in support of these points, and shall pray for leave to produce his proof; and a vote shall be taken in the house, by yeas and nays, whether the prayer shall be granted. If the majority of the whole number of votes of both houses shall be in the affirmative, they shall appoint a joint committee to take the testimony on the part of the petitioner, and also on the part of the person whose place is contested, with the power to send for witnesses, issue warrants, under the hand of the chairman, to any judge or associate circuit judge, and to take the depositions of witnesses at such time and place as the warrant shall direct, which warrant shall mention the points to which the testimony is to be taken. Reasonable notice shall be given by the party in whose favor the deposition shall be allowed, to the opposite party, of the time and place of taking same; and the judge or associate circuit judge shall proceed in all things, in procuring the attendance of witnesses, and in taking and certifying the testimony, as is directed herein.

(RSMo 1939 § 12320, A. 1949 H.B. 2061)

Prior revisions: 1929 § 10739; 1919 § 5294; 1909 § 2753



Section 128.110 List of names of electors to be delivered to each elector.

List of names of electors to be delivered to each elector.

128.110. The governor shall, on or before the date of the meeting of such electors, cause lists of the names of such electors to be made and delivered to them as required by act of Congress. The persons employed in giving the notices, or conveying the returns aforesaid, shall be allowed five cents for every mile such persons may travel in going and returning in the performance of any of the services aforesaid, to be audited and paid as other claims.

(RSMo 1939 § 12321, A. 1949 H.B. 2061)

Prior revisions: 1929 § 10740; 1919 § 5295; 1909 § 2754



Section 128.120 Compensation of elector.

Compensation of elector.

128.120. The electors shall each receive for their services the sum of five dollars per day and mileage as allowed to the members of the general assembly. The governor shall approve their accounts and certify them to the commissioner of administration for payment.

(RSMo 1939 § 12322, A. 1949 H.B. 2061)

Prior revisions: 1929 § 10741; 1919 § 5296; 1909 § 2755



Section 128.130 Vacancies at meeting of electors, how filled.

Vacancies at meeting of electors, how filled.

128.130. If any of the electors appointed under this chapter shall fail to attend at the seat of government by the hour of two o'clock in the afternoon of the day appointed by act of congress for their meeting, then the electors present may appoint other persons to act as electors in the place of those absent; and if there be a failure to elect, the electors attending at such time and place shall appoint some suitable person or persons, as the case may be, to fill the vacancy or vacancies existing by reason thereof.

(RSMo 1939 § 12323)

Prior revisions: 1929 § 10742; 1919 § 5297; 1909 § 2756



Section 128.340 New counties--assignment to congressional districts.

New counties--assignment to congressional districts.

128.340. When any new county shall be organized, such county shall constitute and form a portion of the same congressional district embracing at the time the county or counties from which such new county shall be organized; and if any such county shall be organized from two or more counties lying in different congressional districts, then such county shall form and constitute a part of the congressional district embracing, at the time, the greater portion of the territory constituting such county thus organized.

(RSMo 1939 § 12310)

Prior revisions: 1929 § 10729; 1919 § 5284; 1909 § 2743



Section 128.345 Definitions.

Definitions.

128.345. All references in sections 128.451 to 128.458 to counties, voting districts (VTD), and tract-blocks (Block) mean those counties, voting districts (VTD), and tract-blocks (Block) as reported to the state by the United States Bureau of the Census for the 2010 census.

(L. 1991 S.B. 369 § 12, A.L. 2001 H.B. 1000, A.L. 2007 S.B. 613 Revision, A.L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.346 Congressional districts for election of representatives to the U.S. Congress.

Congressional districts for election of representatives to the U.S. Congress.

128.346. The districts established by the provisions of sections 128.400 to 128.440 for the election of representatives to the Congress of the United States shall be effective beginning with election to the 108th Congress and through the election of the 112th Congress. The districts established by sections 128.451 to 128.458 for the election of representatives to the Congress of the United States shall be effective beginning with the election to the 113th Congress.

(L. 1991 S.B. 369 § 1, A.L. 2001 H.B. 1000, A.L. 2007 S.B. 613 Revision, A.L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.348 Congressional districts to be established.

Congressional districts to be established.

128.348. The state of Missouri is hereby divided into nine congressional districts. Effective with the election for the 113th Congress, the state of Missouri shall consist of eight congressional districts. The legal voters of each district shall elect one member of Congress of the United States.

(L. 1991 S.B. 369 § 2, A.L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.400 First congressional district (2000 census).

First congressional district (2000 census).

128.400. The first district shall be composed of the following:

St. Louis County (part)

VTD: 18910 Airport26

VTD: 18911 Airport27&49&62

VTD: 18912 Airport29&53

VTD: 189126 CreveCoeur1

VTD: 189127 CreveCoeur11&12&13

VTD: 189128 CreveCoeur14&15&24&51

VTD: 189129 CreveCoeur16&82

VTD: 18913 Airport30

VTD: 189130 CreveCoeur17&47&58

VTD: 189131 CreveCoeur2&9&10

VTD: 189132 CreveCoeur20&28&30&38&46&60&63&64

VTD: 189133 CreveCoeur21&39&67&68&69&70&71&72&73&74

VTD: 189134 CreveCoeur22&40&61&75&76&77&78&79&80&818

VTD: 189135 CreveCoeur23&33

VTD: 189136 CreveCoeur25

VTD: 189137 CreveCoeur26

VTD: 189138 CreveCoeur27

VTD: 189139 CreveCoeur29&31&37&45

VTD: 18914 Airport31&33

VTD: 189140 CreveCoeur3&5

VTD: 189141 CreveCoeur34&66

VTD: 189142 CreveCoeur35

VTD: 189143 CreveCoeur36&55

VTD: 189144 CreveCoeur4&32&50&56&59

VTD: 189145 CreveCoeur42

VTD: 189146 CreveCoeur43&57&62

VTD: 189147 CreveCoeur44

VTD: 189148 CreveCoeur48

VTD: 189149 CreveCoeur49

VTD: 189150 CreveCoeur53&54

VTD: 189152 CreveCoeur6&8&18&19&41&52&83

VTD: 189153 CreveCoeur7MHT13&29

VTD: 189154 Ferguson1&12&21

VTD: 189155 Ferguson10

VTD: 189156 Ferguson11

VTD: 189157 Ferguson14&31&40&55

VTD: 189158 Ferguson16&17

VTD: 189159 Ferguson18&19&27

VTD: 18916 Airport32&37&41

VTD: 189160 Ferguson2&4&25&39

VTD: 189161 Ferguson20&60

VTD: 189162 Ferguson22&29

VTD: 189163 Ferguson24&26

VTD: 189164 Ferguson28&30

VTD: 189165 Ferguson3&13&15&23&51

VTD: 189166 Ferguson32&36

VTD: 189167 Ferguson33&56

VTD: 189168 Ferguson34&35

VTD: 189169 Ferguson42

VTD: 18917 Airport34&64

VTD: 189170 Ferguson43

VTD: 189171 Ferguson44&45&46&52

VTD: 189172 Ferguson47

VTD: 189173 Ferguson48&50

VTD: 189174 Ferguson49

VTD: 189175 Ferguson5

VTD: 189176 Ferguson58SPL9

VTD: 189177 Ferguson59

VTD: 189178 Ferguson6

VTD: 189179 Ferguson7&37

VTD: 18918 Airport4&28

VTD: 189180 Ferguson8&38&57

VTD: 189181 Ferguson9

VTD: 189183 Florissant1&2LC20SPL4

VTD: 189184 Florissant12&24&33&36&46

VTD: 189185 Florissant14&28&47

VTD: 189186 Florissant15

VTD: 189187 Florissant16&26&29&41&49

VTD: 189188 Florissant17

VTD: 189189 Florissant19&42&18&23

VTD: 18919 Airport44

VTD: 189190 Florissant20&37&48

VTD: 189191 Florissant21&44&50

VTD: 189192 Florissant22&32

VTD: 189193 Florissant27&31&40

VTD: 189194 Florissant3FER41

VTD: 189195 Florissant30&35

VTD: 189196 Florissant4&11

VTD: 189197 Florissant5&25

VTD: 189198 Florissant51&52

VTD: 189199 Florissant6&13

VTD: 1892 Airport1&2&3&6&20&48&51

VTD: 18920 Airport47

VTD: 189200 Florissant7&34&38&39

VTD: 189201 Florissant8

VTD: 189202 Florissant9&10&45

VTD: 18921 Airport5&18&21&39&46&57&59&63

VTD: 18922 Airport50

VTD: 18923 Airport54

VTD: 18924 Airport56

VTD: 18925 Airport60

VTD: 189251 Hadley6

VTD: 189252 Hadley7&8&36

VTD: 189254 HallsFerry1&2&3&6

VTD: 189255 HallsFerry10

VTD: 189256 HallsFerry11

VTD: 189257 HallsFerry12&13

VTD: 189258 HallsFerry14

VTD: 189259 HallsFerry15

VTD: 18926 Airport7&52

VTD: 189260 HallsFerry16&17&18&19

VTD: 189261 HallsFerry20

VTD: 189262 HallsFerry21

VTD: 189263 HallsFerry22

VTD: 189264 HallsFerry23&24

VTD: 189265 HallsFerry25&34&35

VTD: 189266 HallsFerry26&27&28&31&32&33

VTD: 189267 HallsFerry29&30FER61

VTD: 189268 HallsFerry37&38&39

VTD: 189269 HallsFerry4

VTD: 18927 Airport8&12

VTD: 189270 HallsFerry41&42

VTD: 189271 HallsFerry5

VTD: 189272 HallsFerry7

VTD: 189273 HallsFerry8&9

VTD: 18928 Airport9&13

VTD: 1893 Airport10&36&43

VTD: 189347 Lewis&Clark1&18

VTD: 189348 Lewis&Clark10

VTD: 189349 Lewis&Clark11&16&38NW33&63

VTD: 189350 Lewis&Clark14&28&42

VTD: 189351 Lewis&Clark15&33&40

VTD: 189352 Lewis&Clark17&26&30&35&39&24

VTD: 189353 Lewis&Clark19&27

VTD: 189354 Lewis&Clark2&3

VTD: 189355 Lewis&Clark21&31

VTD: 189356 Lewis&Clark23&25&37FLO43

VTD: 189357 Lewis&Clark29&43

VTD: 189358 Lewis&Clark36

VTD: 189359 Lewis&Clark4

VTD: 189360 Lewis&Clark5

VTD: 189361 Lewis&Clark6&9

VTD: 189362 Lewis&Clark7&13&34&41

VTD: 189363 Lewis&Clark8&22

VTD: 189365 MarylandHeights10&38&40

VTD: 189366 MarylandHeights11&23

VTD: 189367 MarylandHeights12&16&22 (part)

BLK: 132024013

BLK: 132024014

BLK: 132024015

BLK: 132024016

BLK: 132024017

VTD: 189368 MarylandHeights14

VTD: 189370 MarylandHeights17&25

VTD: 189377 MarylandHeights30&34 (part)

BLK: 151411019

BLK: 151411020

BLK: 151411021

BLK: 151411022

BLK: 151411023

BLK: 151412000

BLK: 151412001

BLK: 151412002

BLK: 151412003

BLK: 151412004

BLK: 151412005

BLK: 151412006

BLK: 151412007

BLK: 151412008

BLK: 151412011

BLK: 151412012

BLK: 151412013

BLK: 151412014

BLK: 151412015

VTD: 189378 MarylandHeights31&32&41&43 (part)

BLK: 151411011

BLK: 151423001

BLK: 151423002

BLK: 151423016

BLK: 151423017

VTD: 189382 MarylandHeights8&21&28

VTD: 189383 MarylandHeights9

VTD: 1894 Airport11&40&55MID32&46

VTD: 189410 Midland1&10

VTD: 189411 Midland12

VTD: 189412 Midland13&40

VTD: 189413 Midland14

VTD: 189414 Midland15&16&36&51

VTD: 189415 Midland17&52

VTD: 189416 Midland18&24

VTD: 189417 Midland19&34&38

VTD: 189418 Midland2&3&45

VTD: 189419 Midland20&29

VTD: 189420 Midland21&41&47

VTD: 189421 Midland26&54

VTD: 189422 Midland27&44

VTD: 189423 Midland28&31

VTD: 189424 Midland33

VTD: 189425 Midland35&39&55

VTD: 189426 Midland37

VTD: 189427 Midland4

VTD: 189428 Midland42&50

VTD: 189429 Midland25&43

VTD: 189430 Midland48

VTD: 189431 Midland49

VTD: 189432 Midland5&8&53

VTD: 189433 Midland6&11

VTD: 189434 Midland7&22

VTD: 189435 Midland9&23&30

VTD: 189437 MissouriRiver10&12

VTD: 189438 MissouriRiver16&47

VTD: 189446 MissouriRiver36&46&69 (part)

BLK: 153021000

BLK: 153021001

BLK: 153021021

BLK: 153022009

BLK: 153022010

VTD: 189451 MissouriRiver5&8&39&56&58&65&70&7 (part)

BLK: 153021002

BLK: 153021003

BLK: 153021007

BLK: 153021008

BLK: 153021009

BLK: 153021010

BLK: 153021011

BLK: 153021012

BLK: 153021013

BLK: 153021014

BLK: 153021031

BLK: 153022008

VTD: 189455 MissouriRiver68&72

VTD: 189457 MissouriRiver73&76&77

VTD: 189461 Normandy1

VTD: 189462 Normandy10&42&43&75

VTD: 189463 Normandy11&36&39&47&67&76

VTD: 189464 Normandy12&17&54NRW19

VTD: 189465 Normandy13&31

VTD: 189466 Normandy14&24

VTD: 189467 Normandy15&35&49

VTD: 189468 Normandy16&41&46&68

VTD: 189469 Normandy18&48

VTD: 189470 Normandy2

VTD: 189471 Normandy20&25&44

VTD: 189472 Normandy21

VTD: 189473 Normandy22&33&70&71

VTD: 189474 Normandy19&26&23&27&28

VTD: 189475 Normandy29

VTD: 189476 Normandy3

VTD: 189477 Normandy30&40&50&51&57&61

VTD: 189478 Normandy32

VTD: 189479 Normandy34

VTD: 189480 Normandy38&AP58

VTD: 189481 Normandy4&72

VTD: 189482 Normandy45&73&74

VTD: 189483 Normandy5&52

VTD: 189484 Normandy53

VTD: 189485 Normandy55&59&60

VTD: 189486 Normandy56

VTD: 189487 Normandy58

VTD: 189488 Normandy6&7

VTD: 189489 Normandy64&69&65&66&78

VTD: 189490 Normandy77AP17NRW18&20

VTD: 189491 Normandy9&37

VTD: 189492 Northwest1

VTD: 189493 Northwest10&53

VTD: 189494 Northwest12&57

VTD: 189496 Northwest14&15&16

VTD: 189497 Northwest17&39&45AP35&38&42

VTD: 189498 Northwest18&41

VTD: 189499 Northwest19

VTD: 1895 Airport14&15

VTD: 189500 Northwest2&4

VTD: 189501 Northwest20&40

VTD: 189502 Northwest21&35&58 (part)

BLK: 132011003

BLK: 132011004

BLK: 132011005

BLK: 132011006

VTD: 189503 Northwest25&27&46&47&54

VTD: 189504 Northwest26

VTD: 189505 Northwest28&50

VTD: 189506 Northwest29&31&38&42

VTD: 189507 Northwest3

VTD: 189508 Northwest34LC12&32

VTD: 189509 Northwest36&49

VTD: 189510 Northwest37AP23

VTD: 189511 Northwest43

VTD: 189512 Northwest48

VTD: 189513 Northwest55

VTD: 189514 Northwest59&62

VTD: 189515 Northwest6

VTD: 189516 Northwest7&24&30&44&56

VTD: 189517 Northwest8&32

VTD: 189518 Northwest9&22&23&51&52

VTD: 189519 Norwood1

VTD: 189520 Norwood17

VTD: 189521 Norwood2&3&4

VTD: 189522 Norwood21&24

VTD: 189523 Norwood22&23

VTD: 189524 Norwood25&26

VTD: 189525 Norwood27&28

VTD: 189526 Norwood29

VTD: 189527 Norwood30&32&33&36&57

VTD: 189528 Norwood31&34HLF36

VTD: 189529 Norwood35HLF40

VTD: 189530 Norwood37&38&40

VTD: 189531 Norwood39&41

VTD: 189532 Norwood42&43&48&49&50

VTD: 189533 Norwood44&51&53

VTD: 189534 Norwood45&46

VTD: 189535 Norwood47

VTD: 189536 Norwood5&6&7

VTD: 189537 Norwood52&54&55

VTD: 189538 Norwood56NOR8

VTD: 189539Norwood8&9&10&11&12&13&14&15&16

VTD: 189580 SpanishLake1&35

VTD: 189581 SpanishLake10&34

VTD: 189582 SpanishLake11&29

VTD: 189583 SpanishLake12&20

VTD: 189584 SpanishLake14

VTD: 189585 SpanishLake15&22

VTD: 189586 SpanishLake16

VTD: 189587 SpanishLake17

VTD: 189588 SpanishLake2&3

VTD: 189589 SpanishLake21&33

VTD: 189590 SpanishLake23

VTD: 189591 SpanishLake24&25

VTD: 189592 SpanishLake26

VTD: 189593 SpanishLake27

VTD: 189594 SpanishLake30&31SF4

VTD: 189595 SpanishLake32

VTD: 189596 SpanishLake5&18

VTD: 189597 SpanishLake6&28

VTD: 189598 SpanishLake7

VTD: 189599 SpanishLake8&13&19

VTD: 1896 Airport16

VTD: 189600 St.Ferdinand1

VTD: 189601 St.Ferdinand10

VTD: 189602 St.Ferdinand13&14

VTD: 189603 St.Ferdinand15&16&24

VTD: 189604 St.Ferdinand18&20&38

VTD: 189605 St.Ferdinand19&28

VTD: 189606 St.Ferdinand2

VTD: 189607 St.Ferdinand23&35

VTD: 189608 St.Ferdinand25

VTD: 189609 St.Ferdinand26&36&37

VTD: 189610 St.Ferdinand11712&17&21&22&27&30&34

VTD: 189611 St.Ferdinand29&33

VTD: 189612 St.Ferdinand3

VTD: 189613 St.Ferdinand31&32

VTD: 189614 St.Ferdinand5

VTD: 189615 St.Ferdinand6&8

VTD: 189616 St.Ferdinand7&9

VTD: 189638 University1&2&3

VTD: 189639 University11&12

VTD: 189640 University13&14

VTD: 189641 University15&16

VTD: 189642 University17

VTD: 189643 University18&19

VTD: 189644 University20&21

VTD: 189645 University22

VTD: 189647 University24&29

VTD: 189648 University25&26

VTD: 189649 University27&37

VTD: 189650 University28&34

VTD: 189653 University35&36&42

VTD: 189654 University38

VTD: 189655 University39

VTD: 189656 University4&10

VTD: 189657 University5&6&7NOR62&63

VTD: 189658 University8&9

VTD: 1897 Airport19&45&61NW5&11&60&61

VTD: 18978 Clayton15&16

VTD: 1898 Airport22

VTD: 18985 Clayton25&45

VTD: 1899 Airport24&25

St. Louis City (part)

VTD: 51010 Ward1Pct5

VTD: 510109 Ward17Pct1

VTD: 51011 Ward1Pct6

VTD: 510110 Ward17Pct10

VTD: 510114 Ward17Pct14

VTD: 510115 Ward17Pct15

VTD: 510117 Ward17Pct2

VTD: 510118 Ward17Pct3

VTD: 510119 Ward17Pct5

VTD: 51012 Ward1Pct7

VTD: 510120 Ward17Pct6

VTD: 510121 Ward17Pct7

VTD: 510122 Ward17Pct8

VTD: 510123 Ward17Pct9

VTD: 510124 Ward18Pct1

VTD: 510125 Ward18Pct10

VTD: 510126 Ward18Pct11

VTD: 510127 Ward18Pct12

VTD: 510128 Ward18Pct13

VTD: 510129 Ward18Pct14

VTD: 51013 Ward1Pct8

VTD: 510130 Ward18Pct2

VTD: 510131 Ward18Pct3

VTD: 510132 Ward18Pct4

VTD: 510133 Ward18Pct5

VTD: 510134 Ward18Pct6

VTD: 510135 Ward18Pct7

VTD: 510136 Ward18Pct8

VTD: 510137 Ward18Pct9

VTD: 510138 Ward19Pct1

VTD: 510139 Ward19Pct10

VTD: 51014 Ward1Pct9

VTD: 510140 Ward19Pct11

VTD: 510141 Ward19Pct12

VTD: 510142 Ward19Pct13

VTD: 510143 Ward19Pct2

VTD: 510144 Ward19Pct3

VTD: 510145 Ward19Pct4

VTD: 510146 Ward19Pct5

VTD: 510147 Ward19Pct6

VTD: 510148 Ward19Pct7

VTD: 510149 Ward19Pct8

VTD: 510150 Ward19Pct9

VTD: 510151 Ward2Pct1

VTD: 510152 Ward2Pct10

VTD: 510153 Ward2Pct11

VTD: 510154 Ward2Pct12

VTD: 510155 Ward2Pct2

VTD: 510156 Ward2Pct3

VTD: 510157 Ward2Pct4

VTD: 510158 Ward2Pct5

VTD: 510159 Ward2Pct6

VTD: 510160 Ward2Pct7

VTD: 510161 Ward2Pct8

VTD: 510162 Ward2Pct9

VTD: 510163 Ward20Pct1

VTD: 510164 Ward20Pct10

VTD: 510165 Ward20Pct11

VTD: 510166 Ward20Pct12

VTD: 510167 Ward20Pct13

VTD: 510168 Ward20Pct14

VTD: 510169 Ward20Pct2

VTD: 510170 Ward20Pct3

VTD: 510171 Ward20Pct4

VTD: 510172 Ward20Pct5

VTD: 510173 Ward20Pct6

VTD: 510174 Ward20Pct8

VTD: 510175 Ward20Pct9

VTD: 510176 Ward21Pct1

VTD: 510177 Ward21Pct11

VTD: 510178 Ward21Pct12

VTD: 510179 Ward21Pct13

VTD: 510180 Ward21Pct14

VTD: 510181 Ward21Pct2

VTD: 510182 Ward21Pct3

VTD: 510183 Ward21Pct4

VTD: 510184 Ward21Pct5

VTD: 510185 Ward21Pct6

VTD: 510186 Ward21Pct7

VTD: 510187 Ward21Pct8

VTD: 510188 Ward21Pct9

VTD: 510189 Ward22Pct1

VTD: 510190 Ward22Pct10

VTD: 510191 Ward22Pct11

VTD: 510192 Ward22Pct2

VTD: 510193 Ward22Pct3

VTD: 510194 Ward22Pct4

VTD: 510195 Ward22Pct5

VTD: 510196 Ward22Pct6

VTD: 510197 Ward22Pct7

VTD: 510198 Ward22Pct8

VTD: 510199 Ward22Pct9

VTD: 5102 Ward1Pct1

VTD: 510246 Ward26Pct1

VTD: 510247 Ward26Pct10

VTD: 510248 Ward26Pct11

VTD: 510249 Ward26Pct12

VTD: 510250 Ward26Pct2

VTD: 510251 Ward26Pct3

VTD: 510252 Ward26Pct4

VTD: 510253 Ward26Pct5

VTD: 510254 Ward26Pct6

VTD: 510255 Ward26Pct7

VTD: 510256 Ward26Pct8

VTD: 510257 Ward26Pct9

VTD: 510258 Ward27Pct1

VTD: 510259 Ward27Pct10

VTD: 510260 Ward27Pct11

VTD: 510261 Ward27Pct12

VTD: 510262 Ward27Pct2

VTD: 510263 Ward27Pct3

VTD: 510264 Ward27Pct4

VTD: 510265 Ward27Pct5

VTD: 510266 Ward27Pct6

VTD: 510267 Ward27Pct7

VTD: 510268 Ward27Pct8

VTD: 510269 Ward27Pct9

VTD: 510271 Ward28Pct10

VTD: 510272 Ward28Pct11

VTD: 510273 Ward28Pct12

VTD: 510274 Ward28Pct13

VTD: 510275 Ward28Pct14

VTD: 510276 Ward28Pct15

VTD: 510278 Ward28Pct3

VTD: 510279 Ward28Pct4

VTD: 510280 Ward28Pct5

VTD: 510281 Ward28Pct6

VTD: 510282 Ward28Pct7

VTD: 510283 Ward28Pct8

VTD: 510284 Ward28Pct9

VTD: 510285 Ward3Pct1

VTD: 510286 Ward3Pct10

VTD: 510287 Ward3Pct11

VTD: 510288 Ward3Pct12

VTD: 510289 Ward3Pct2

VTD: 510290 Ward3Pct3

VTD: 510291 Ward3Pct4

VTD: 510292 Ward3Pct5

VTD: 510293 Ward3Pct6

VTD: 510294 Ward3Pct7

VTD: 510295 Ward3Pct8

VTD: 510296 Ward3Pct9

VTD: 510297 Ward4Pct1

VTD: 510298 Ward4Pct10

VTD: 510299 Ward4Pct11

VTD: 5103 Ward1Pct10

VTD: 510300 Ward4Pct12

VTD: 510301 Ward4Pct13

VTD: 510302 Ward4Pct2

VTD: 510303 Ward4Pct3

VTD: 510304 Ward4Pct4

VTD: 510305 Ward4Pct5

VTD: 510306 Ward4Pct6

VTD: 510307 Ward4Pct7

VTD: 510308 Ward4Pct8

VTD: 510309 Ward4Pct9

VTD: 510310 Ward5Pct1

VTD: 510311 Ward5Pct2

VTD: 510312 Ward5Pct3

VTD: 510313 Ward5Pct4

VTD: 510314 Ward5Pct5

VTD: 510315 Ward5Pct6

VTD: 510316 Ward5Pct7

VTD: 510317 Ward5Pct8

VTD: 510318 Ward5Pct9

VTD: 510320 Ward6Pct10

VTD: 510321 Ward6Pct11

VTD: 510324 Ward6Pct4

VTD: 510325 Ward6Pct5

VTD: 510326 Ward6Pct6

VTD: 510327 Ward6Pct7

VTD: 510328 Ward6Pct8

VTD: 510329 Ward6Pct9

VTD: 510331 Ward7Pct10

VTD: 510335 Ward7Pct14

VTD: 510341 Ward7Pct7

VTD: 510342 Ward7Pct8

VTD: 510370 Ward17Pct4

VTD: 510371 Ward20Pct7

VTD: 510372 Ward21Pct10

VTD: 5104 Ward1Pct11

VTD: 5105 Ward1Pct12

VTD: 5106 Ward1Pct13

VTD: 5107 Ward1Pct2

VTD: 5108 Ward1Pct3

VTD: 5109 Ward1Pct4

(L. 2001 H.B. 1000)



Section 128.405 Second congressional district (2000 census).

Second congressional district (2000 census).

128.405. The second district shall be composed of the following:

Lincoln County

St. Charles County (part)

VTD: 18310 107

VTD: 183100 26

VTD: 183101 27

VTD: 183102 3

VTD: 183103 31

VTD: 183104 32

VTD: 183105 33

VTD: 183106 34

VTD: 183107 35

VTD: 183108 36

VTD: 183109 37

VTD: 183110 4

VTD: 183111 41

VTD: 183112 42

VTD: 183113 43

VTD: 183114 44

VTD: 183115 45

VTD: 183117 47

VTD: 183118 5

VTD: 183119 51

VTD: 18312 108

VTD: 183120 52

VTD: 183121 53

VTD: 183122 54

VTD: 183123 55

VTD: 183124 56

VTD: 183125 57

VTD: 183126 6

VTD: 183127 61

VTD: 183128 62

VTD: 183129 63

VTD: 18313 109

VTD: 183130 70

VTD: 183131 71

VTD: 183132 72

VTD: 183133 80

VTD: 183134 81

VTD: 183135 82

VTD: 183136 83 (part)

BLK: 111112002

BLK: 111112023

BLK: 111113996

BLK: 111113997

BLK: 111113998

BLK: 111213023

BLK: 111213024

BLK: 111213026

BLK: 111213027

BLK: 111213028

BLK: 111213029

VTD: 183137 84

VTD: 183138 85

VTD: 183139 86

VTD: 18314 11

VTD: 183140 87

VTD: 183141 88

VTD: 18315 110

VTD: 18316 111

VTD: 18317 12

VTD: 18318 120

VTD: 18319 121

VTD: 1832 1

VTD: 18320 122

VTD: 18321 123

VTD: 18322 124

VTD: 18323 125

VTD: 18324 126

VTD: 18325 127

VTD: 18326 128

VTD: 18327 129

VTD: 18328 13

VTD: 18329 130

VTD: 1833 100

VTD: 18330 131

VTD: 18331 132

VTD: 18332 140

VTD: 18333 141

VTD: 18334 142

VTD: 18335 143

VTD: 18336 144

VTD: 18337 145

VTD: 18338 146

VTD: 18339 147

VTD: 1834 101

VTD: 18340 148

VTD: 18341 149

VTD: 18343 14

VTD: 18344 15

VTD: 18346 151

VTD: 18348 153

VTD: 18349 154

VTD: 1835 102

VTD: 18350 160

VTD: 18351 161

VTD: 18352 162

VTD: 18353 163

VTD: 18354 164

VTD: 18355 165

VTD: 18356 166

VTD: 18357 167

VTD: 18358 168

VTD: 18359 180

VTD: 1836 103

VTD: 18360 181

VTD: 18362 182

VTD: 18363 183

VTD: 18364 184

VTD: 18365 185

VTD: 18366 186

VTD: 1837 104

VTD: 18371 203 (part)

BLK: 111441023

BLK: 111441024

BLK: 111441025

BLK: 111441039

BLK: 111441040

BLK: 111441041

BLK: 111441042

BLK: 111441043

BLK: 111441044

BLK: 111441045

BLK: 111441046

BLK: 111441047

BLK: 111441048

BLK: 111441055

BLK: 111441057

BLK: 111441059

BLK: 111441060

BLK: 111441061

BLK: 111441062

BLK: 111441063

BLK: 111441064

BLK: 111441065

BLK: 111441089

BLK: 111441090

BLK: 111441091

BLK: 111441092

BLK: 111441093

BLK: 111441094

BLK: 111441095

BLK: 111441096

BLK: 111441097

BLK: 111441098

BLK: 111441099

BLK: 111441100

BLK: 111441138

BLK: 119021024

BLK: 119021027

BLK: 119021069

BLK: 119021070

BLK: 119021071

BLK: 119021072

BLK: 119021074

VTD: 18372 204

VTD: 18373 205

VTD: 18374 206 (part)

BLK: 111243032

BLK: 111243033

BLK: 111243034

BLK: 111243054

BLK: 111243055

BLK: 111243056

BLK: 111243057

BLK: 111243058

BLK: 111243059

BLK: 111243060

BLK: 111243061

BLK: 111243062

BLK: 111243063

BLK: 111243065

BLK: 111243074

BLK: 111344029

BLK: 111344030

BLK: 111344031

BLK: 111344032

BLK: 111344033

BLK: 111344034

BLK: 111344035

BLK: 111344036

BLK: 111344037

BLK: 111344038

BLK: 111344039

BLK: 111344040

BLK: 111344041

BLK: 111344042

BLK: 111344043

BLK: 111344044

BLK: 111344045

BLK: 111344046

BLK: 111344047

BLK: 111344048

BLK: 111344049

BLK: 111344050

BLK: 111344051

BLK: 111344052

BLK: 111344053

BLK: 111344054

BLK: 111344055

BLK: 111344056

BLK: 111344057

BLK: 111344058

BLK: 111344059

BLK: 111344060

BLK: 111344061

BLK: 111344062

BLK: 111344063

BLK: 111344064

BLK: 111344065

BLK: 111344066

BLK: 111344067

BLK: 111344068

BLK: 111344069

BLK: 111344070

BLK: 111344071

BLK: 111344072

BLK: 111344073

BLK: 111344074

BLK: 111344075

BLK: 111344076

BLK: 111344077

BLK: 111344078

BLK: 111344079

BLK: 111344080

BLK: 111344081

BLK: 111344082

BLK: 111344083

BLK: 111344084

BLK: 111344085

BLK: 111344086

BLK: 111344087

BLK: 111344088

BLK: 111344089

BLK: 111344090

BLK: 111344091

BLK: 111344092

BLK: 111344093

BLK: 111344094

BLK: 111344095

BLK: 111344096

BLK: 111344097

BLK: 111344098

BLK: 111344099

BLK: 111344100

BLK: 111344101

BLK: 111344102

BLK: 111344103

BLK: 111344104

BLK: 111344105

BLK: 111344106

BLK: 111344107

BLK: 111344108

BLK: 111344109

BLK: 111344110

BLK: 111344111

BLK: 111344112

VTD: 18376 207 (part)

BLK: 111441022

BLK: 111441102

BLK: 111441103

BLK: 111441104

BLK: 111441105

BLK: 111441106

BLK: 111441137

VTD: 18377 208

VTD: 18379 210 (part)

BLK: 119021073

BLK: 119021075

BLK: 119021076

BLK: 119021077

BLK: 119021078

BLK: 119021079

BLK: 119021080

BLK: 119021081

BLK: 119021082

VTD: 1838 105

VTD: 18381 211

VTD: 18382 212

VTD: 18384 21

VTD: 18385 22

VTD: 18386 220 (part)

BLK: 111031999

BLK: 111321011

VTD: 18387 221 (part)

BLK: 111243066

VTD: 1839 106

VTD: 18393 228

VTD: 18395 23

VTD: 18396 230 (part)

BLK: 111221000

BLK: 111221001

BLK: 111221002

BLK: 111221003

BLK: 111221004

BLK: 111221005

BLK: 111221006

BLK: 111221007

BLK: 111221008

BLK: 111221009

BLK: 111221010

BLK: 111221011

BLK: 111221012

BLK: 111221013

BLK: 111221014

BLK: 111221015

BLK: 111221016

BLK: 111221017

BLK: 111221018

BLK: 111221019

BLK: 111221020

VTD: 18398 24

VTD: 18399 25

St. Louis County (county)

VTD: 189103 Concord13&28

VTD: 189109 Concord23&29

VTD: 189110 Concord24&32&46&48&49

VTD: 189111 Concord25

VTD: 189115 Concord31

VTD: 189119 Concord42&45

VTD: 189120 Concord43

VTD: 189122 Concord47

VTD: 189203 Gravios1&28&56

VTD: 189204 Gravios10&17

VTD: 189205 Gravios11&57

VTD: 189206 Gravios13

VTD: 189207 Gravios14&50

VTD: 189217 Gravios26

VTD: 189219 Gravios29&32&47&48

VTD: 189223 Gravios36&59

VTD: 189226 Gravios41

VTD: 189227 Gravios43&44&49

VTD: 189228 Gravios5

VTD: 189229 Gravios53&60

VTD: 189231 Gravios9&45&46

VTD: 189232 Gravois9&45&46

VTD: 189274 Jefferson1&3

VTD: 189282 Jefferson2

VTD: 189289 Jefferson32&33&35

VTD: 18929 Bonhomme1

VTD: 189290 Jefferson34&36

VTD: 189291 Jefferson37&38&39&40

VTD: 189292 Jefferson4&5

VTD: 18930 Bonhomme10

VTD: 189302 Lafayette1&3

VTD: 189303 Lafayette14&28

VTD: 189304 Lafayette15&16&17

VTD: 189305 Lafayette18&19&20&21&51

VTD: 189306 Lafayette2&53

VTD: 189307 Lafayette22&23&50

VTD: 189308 Lafayette24&48&49

VTD: 189309 Lafayette25&26&36&37

VTD: 18931 Bonhomme11&26&44&49

VTD: 189310 Lafayette27

VTD: 189311 Lafayette29

VTD: 189312 Lafayette32

VTD: 189313 Lafayette33

VTD: 189314 Lafayette34&35&40&44

VTD: 189315 Lafayette38

VTD: 189316 Lafayette39

VTD: 189317 Lafayette4&52

VTD: 189318 Lafayette41&42&47

VTD: 189319 Lafayette43

VTD: 18932 Bonhomme12

VTD: 189320 Lafayette45

VTD: 189321 Lafayette46

VTD: 189322 Lafayette5

VTD: 189323 Lafayette6

VTD: 189324 Lafayette7&13

VTD: 189325 Lafayette8&9&10&11&12

VTD: 18933 Bonhomme13

VTD: 18935 Bonhomme16&37&38&39

VTD: 18936 Bonhomme17&18&21

VTD: 189364 MarylandHeights1&4&5

VTD: 189367 MarylandHeights12&16&22 (part)

BLK: 151011071

BLK: 151011072

BLK: 151011073

BLK: 151011074

BLK: 151012000

BLK: 151012001

BLK: 151012002

BLK: 151012003

BLK: 151012004

BLK: 151012005

BLK: 151012006

BLK: 151012007

BLK: 151012008

BLK: 151012009

BLK: 151012010

BLK: 151012011

BLK: 151012012

BLK: 151012013

BLK: 151012014

BLK: 151012015

BLK: 151012016

BLK: 151012017

BLK: 151012018

BLK: 151012019

BLK: 151012020

BLK: 151012021

BLK: 151012022

BLK: 151012024

BLK: 151013000

BLK: 151013001

BLK: 151013002

BLK: 151013003

BLK: 151013004

BLK: 151411000

BLK: 151411001

BLK: 151411002

BLK: 151411024

BLK: 151411998

BLK: 151411999

VTD: 189369 MarylandHeights15

VTD: 18937 Bonhomme2 (part)

BLK: 185002010

BLK: 185002011

BLK: 185002012

BLK: 185003000

BLK: 185003001

BLK: 185003002

BLK: 185003003

BLK: 185003007

BLK: 185003008

BLK: 185003009

BLK: 185003011

BLK: 185003012

BLK: 185003013

BLK: 185003014

BLK: 185003015

BLK: 185003016

BLK: 185003017

BLK: 185003018

BLK: 185003020

BLK: 185003021

BLK: 186001000

BLK: 186001001

BLK: 186001002

BLK: 186001003

BLK: 186001004

BLK: 186001006

BLK: 186001007

BLK: 186001008

BLK: 186001009

BLK: 186001010

VTD: 189371 MarylandHeights18&36&37&42

VTD: 189372 MarylandHeights19&33

VTD: 189373 MarylandHeights2&24&26CHE59

VTD: 189374 MarylandHeights20

VTD: 189375 MarylandHeights27CHE47

VTD: 189376 MarylandHeights3MR79

VTD: 189377 MarylandHeights30&34 (part)

BLK: 151051010

VTD: 189378 MarylandHeights31&32&41&43 (part)

BLK: 151422000

BLK: 151422001

BLK: 151422002

BLK: 151422003

BLK: 151422004

BLK: 151422005

BLK: 151422006

BLK: 151422007

BLK: 151422010

BLK: 151422011

BLK: 151422012

BLK: 151422013

BLK: 151422014

BLK: 151422015

BLK: 151422016

BLK: 151423000

BLK: 151423012

BLK: 151423013

BLK: 151423014

BLK: 151423015

VTD: 189379 MarylandHeights35MR17&75&78

VTD: 18938 Bonhomme23&47

VTD: 189380 MarylandHeights6

VTD: 189381 MarylandHeights7&39MR52

VTD: 189384 Meramec1&2&40

VTD: 189385 Meramec11&25&66

VTD: 189386 Meramec12&44&70

VTD: 189387 Meramec13&22&24&68&72

VTD: 189388 Meramec15

VTD: 189389 Meramec17

VTD: 189390 Meramec18&19&20

VTD: 189391 Meramec21&57&69

VTD: 189392 Meramec23

VTD: 189393 Meramec27&28&39&52&53&55CHE40&43&44&62

VTD: 189394 Meramec29&45&48&50&58&60

VTD: 189395 Meramec3&14&26&30&32

VTD: 189396 Meramec37&63

VTD: 189397 Meramec4&34&46&47

VTD: 189398 Meramec42

VTD: 189399 Meramec43&49&62&54

VTD: 18940 Bonhomme25&34

VTD: 189400 Meramec51

VTD: 189402 Meramec56&67

VTD: 189403 Meramec6&41

VTD: 189404 Meramec61&71

VTD: 189405 Meramec64

VTD: 189406 Meramec65

VTD: 189407 Meramec7&10&33

VTD: 189408 Meramec8&31&59CHE45

VTD: 189409 Meramec9&16&35

VTD: 18941 Bonhomme27

VTD: 18942 Bonhomme3&36&42&43&46

VTD: 18943 Bonhomme31&32

VTD: 189436 MissouriRiver1&2

VTD: 189439 MissouriRiver22&37&40&42

VTD: 18944 Bonhomme33

VTD: 189440 MissouriRiver23&34

VTD: 189441 MissouriRiver25&31&44&45&61

VTD: 189442 MissouriRiver26&55&60

VTD: 189443 MissouriRiver3&67

VTD: 189444 MissouriRiver30

VTD: 189445 MissouriRiver35&50

VTD: 189446 MissouriRiver36&46&69 (part)

BLK: 153021018

BLK: 153021019

BLK: 153021020

BLK: 153021022

BLK: 153021023

BLK: 153021024

BLK: 153021025

BLK: 153021026

BLK: 153021027

VTD: 189447 MissouriRiver38

VTD: 189448 MissouriRiver4&13&14&18&28&32&80BON30

VTD: 189449 MissouriRiver41&48&57&62

VTD: 189450 MissouriRiver49&51&54

VTD: 189451 MissouriRiver5&8&39&56&58&65&70&71 (part)

BLK: 152013016

BLK: 152013022

BLK: 152014015

BLK: 153021015

BLK: 153021016

BLK: 153021017

BLK: 153021028

BLK: 153021029

BLK: 153021030

BLK: 153021032

BLK: 153021033

BLK: 153021034

BLK: 153021035

BLK: 153021036

BLK: 153021037

BLK: 153024018

BLK: 153024019

BLK: 153024020

BLK: 153024021

BLK: 153024022

BLK: 153024023

BLK: 153024024

BLK: 153024025

BLK: 176003004

BLK: 176003005

BLK: 176003006

BLK: 176003008

BLK: 176005000

BLK: 176005001

BLK: 176005002

BLK: 176005003

BLK: 176005004

BLK: 176005005

BLK: 176005006

BLK: 176005007

BLK: 176005008

BLK: 176005010

BLK: 177011000

BLK: 177011019

BLK: 177011020

BLK: 177011021

BLK: 177011022

BLK: 177011023

BLK: 177011025

BLK: 177012000

BLK: 177012001

BLK: 177012002

BLK: 177012003

BLK: 177012010

VTD: 189452 MissouriRiver53&64

VTD: 189453 MissouriRiver59&63&66&74&82

VTD: 189454 MissouriRiver6&27&33

VTD: 189456 MissouriRiver7&11&19&20&21

VTD: 189458 MissouriRiver81

VTD: 189459 MissouriRiver9&15&24&29&43

VTD: 18946 Bonhomme40

VTD: 18947 Bonhomme5

VTD: 18948 Bonhomme6&19&20&45

VTD: 18949 Bonhomme7

VTD: 189495 Northwest13

VTD: 18950 Bonhomme8&22

VTD: 189502 Northwest21&35&58 (part)

BLK: 151011000

BLK: 151011001

BLK: 151011002

BLK: 151011003

BLK: 151011004

BLK: 151011005

BLK: 151011006

BLK: 151011007

BLK: 151011008

BLK: 151011009

BLK: 151011010

BLK: 151011011

BLK: 151011012

BLK: 151011013

BLK: 151011014

BLK: 151011015

BLK: 151011016

BLK: 151011017

BLK: 151011019

BLK: 151011020

BLK: 151011021

BLK: 151011022

BLK: 151011023

BLK: 151011024

BLK: 151011025

BLK: 151011026

BLK: 151011027

BLK: 151011028

BLK: 151011029

BLK: 151011030

BLK: 151011031

BLK: 151011032

BLK: 151011033

BLK: 151011034

BLK: 151011035

BLK: 151011045

BLK: 151011046

BLK: 151011047

BLK: 151011048

BLK: 151011049

BLK: 151011050

BLK: 151011051

BLK: 151011054

BLK: 151011055

BLK: 151011056

BLK: 151011057

BLK: 151011061

BLK: 151011062

BLK: 151011063

BLK: 151011064

BLK: 151011065

BLK: 151011066

BLK: 151011067

BLK: 151011068

BLK: 151011069

BLK: 151011070

BLK: 151011998

BLK: 151011999

VTD: 18951 Bonhomme9

VTD: 18952 Chesterfield1&7&14&28&61&64

VTD: 18953 Chesterfield10

VTD: 18954 Chesterfield31&12&52&73LAF31

VTD: 18955 Chesterfield13&26&27&63

VTD: 189558 Queeny1&24

VTD: 189559 Queeny10&11&19&32&36&39&42&46&50

VTD: 18956 Chesterfield15&16&22

VTD: 189560 Queeny12&17&40

VTD: 189561 Queeny15&45

VTD: 189562 Queeny2&3&22

VTD: 189563 Queeny21

VTD: 189564 Queeny23

VTD: 189565 Queeny25&28&35&38&51&52&53

VTD: 189566 Queeny26&27

VTD: 189567 Queeny29

VTD: 189568 Queeny30&56

VTD: 189569 Queeny31

VTD: 18957 Chesterfield17&51

VTD: 189570 Queeny33&43&48&54

VTD: 189571 Queeny34&47&57

VTD: 189572 Queeny37&55

VTD: 189573 Queeny4&5&6

VTD: 189574 Queeny41

VTD: 189575 Queeny44

VTD: 189576 Queeny58

VTD: 189577 Queeny7

VTD: 189578 Queeny8&13&14&16&18&49

VTD: 189579 Queeny9&20

VTD: 18958 Chesterfield18

VTD: 18959 Chesterfield2&32

VTD: 18960 Chesterfield21&24&75

VTD: 18961 Chesterfield23&54&55&56

VTD: 189617 TessonFerry1&2&5BON35&41

VTD: 189618 TessonFerry12&15

VTD: 189619 TessonFerry17&18

VTD: 18962 Chesterfield3&11

VTD: 189620 TessonFerry19

VTD: 189621 TessonFerry20&26

VTD: 189622 TessonFerry21

VTD: 189623 TessonFerry22&23

VTD: 189625 TessonFerry25&27&28

VTD: 189626 TessonFerry3&4&42

VTD: 18963 Chesterfield34&35&36&37&49&50&57&76&77

VTD: 189630 TessonFerry34

VTD: 189631 TessonFerry35

VTD: 189632 TessonFerry36

VTD: 189633 TessonFerry37&38

VTD: 189635 TessonFerry6

VTD: 189636 TessonFerry7&9&10&11

VTD: 189637 TessonFerry8&13&14&16

VTD: 18964 Chesterfield38&68&78

VTD: 18965 Chesterfield39&42&46

VTD: 18966 Chesterfield4&9&33

VTD: 18967 Chesterfield41&48&71

VTD: 18968 Chesterfield5&6&19&20&25&29&53

VTD: 18969 Chesterfield58&60&66&67&69MER5

VTD: 18970 Chesterfield65MER36&38

VTD: 18971 Chesterfield70

VTD: 18972 Chesterfield72&74LAF30

VTD: 18973 Chesterfield8&30

VTD: 18976 Clayton12

VTD: 18977 Clayton13&14&47

VTD: 18979 Clayton18&34&36&40&55

VTD: 18980 Clayton19&20&27

VTD: 18984 Clayton24&26&37

VTD: 18990 Clayton32&35 (part)

BLK: 174001002

BLK: 174001003

BLK: 174001004

BLK: 174001005

BLK: 174001006

BLK: 174001007

BLK: 174001008

BLK: 174001009

BLK: 174001010

BLK: 174001011

BLK: 174001012

BLK: 174001013

BLK: 174003001

BLK: 174003002

BLK: 174003003

BLK: 174003004

BLK: 174003005

BLK: 174003006

BLK: 174003007

BLK: 174003008

BLK: 174003009

BLK: 174004000

BLK: 174004001

BLK: 174004002

BLK: 174004003

BLK: 174004004

BLK: 174004005

BLK: 174004006

BLK: 174004007

BLK: 174004008

BLK: 174004009

BLK: 174004010

BLK: 174004011

BLK: 174004012

BLK: 174004013

BLK: 174004014

BLK: 174004015

BLK: 174004016

BLK: 174004017

BLK: 174004018

BLK: 174004019

BLK: 174004020

VTD: 18997 Clayton7

(L. 2001 H.B. 1000)



Section 128.410 Third congressional district (2000 census).

Third congressional district (2000 census).

128.410. The third district shall be composed of the following:

Jefferson County

St. Louis County (part)

VTD: 189100 Concord1&33

VTD: 189101 Concord10&22

VTD: 189102 Concord11&12&16&57

VTD: 189104 Concord14

VTD: 189105 Concord18&56

VTD: 189106 Concord2&34

VTD: 189107 Concord20&55LEM18

VTD: 189108 Concord21&30&51

VTD: 189112 Concord26&37

VTD: 189113 Concord19&38

VTD: 189114 Concord3&5&15&27&40&53

VTD: 189116 Concord35&36

VTD: 189117 Concord39

VTD: 189118 Concord4&6

VTD: 189121 Concord44

VTD: 189123 Concord50

VTD: 189124 Concord7&41&54

VTD: 189125 Concord8&9&52

VTD: 189208 Gravios15&30

VTD: 189209 Gravios16&23&31

VTD: 189210 Gravois18&34&37&51

VTD: 189211 Gravois19&58

VTD: 189212 Gravois2

VTD: 189213 Gravois20&38

VTD: 189214 Gravois21&22&39

VTD: 189215 Gravois24

VTD: 189216 Gravois12&25

VTD: 189218 Gravois27&52&55

VTD: 189220 Gravois3&7&8

VTD: 189221 Gravois33&42

VTD: 189222 Gravois35

VTD: 189224 Gravois4

VTD: 189225 Gravois40

VTD: 189230 Gravois6&54

VTD: 189233 Hadley1&2

VTD: 189234 Hadley10&11

VTD: 189235 Hadley12&17&18

VTD: 189236 Hadley13

VTD: 189237 Hadley14

VTD: 189238 Hadley15&16

VTD: 189239 Hadley19&31

VTD: 189240 Hadley20&22&23

VTD: 189241 Hadley25&27

VTD: 189242 Hadley28&29

VTD: 189243 Hadley3

VTD: 189244 Hadley30CLA2

VTD: 189245 Hadley32

VTD: 189246 Hadley33

VTD: 189247 Hadley34

VTD: 189248 Hadley35

VTD: 189249 Hadley4&21&24&26

VTD: 189250 Hadley5

VTD: 189253 Hadley9

VTD: 189275 Jefferson10

VTD: 189276 Jefferson11

VTD: 189277 Jefferson12&15

VTD: 189278 Jefferson13&20

VTD: 189279 Jefferson14&19

VTD: 189280 Jefferson16&49&50

VTD: 189281 Jefferson18&24

VTD: 189283 Jefferson21&29

VTD: 189284 Jefferson22&25&26

VTD: 189285 Jefferson23&47

VTD: 189286 Jefferson27&28

VTD: 189287 Jefferson30&42&51

VTD: 189288 Jefferson31&44

VTD: 189293 Jefferson41

VTD: 189294 Jefferson43

VTD: 189295 Jefferson45&46

VTD: 189296 Jefferson48

VTD: 189297 Jefferson52

VTD: 189298 Jefferson6

VTD: 189299 Jefferson7&17

VTD: 189300 Jefferson8

VTD: 189301 Jefferson9

VTD: 189326 Lemay1&5

VTD: 189327 Lemay10

VTD: 189328 Lemay11&16&20&38&43

VTD: 189329 Lemay12

VTD: 189330 Lemay13

VTD: 189331 Lemay14CON17

VTD: 189332 Lemay15

VTD: 189333 Lemay17&24&29&32&46

VTD: 189334 Lemay19

VTD: 189335 Lemay2&3&34

VTD: 189336 Lemay21&42&44&37

VTD: 189337 Lemay22&40

VTD: 189338 Lemay23&31

VTD: 189339 Lemay25&26&27&28

VTD: 18934 Bonhomme14&15&28&29

VTD: 189340 Lemay30&36

VTD: 189341 Lemay33&35

VTD: 189343 Lemay39&45

VTD: 189344 Lemay4&6&8&41

VTD: 189345 Lemay7

VTD: 189346 Lemay9

VTD: 18937 Bonhomme2 (part)

BLK: 186001005

VTD: 18939 Bonhomme24

VTD: 18945 Bonhomme4&48

VTD: 189540 Oakville1

VTD: 189541 Oakville10

VTD: 189542 Oakville11&22

VTD: 189543 Oakville12

VTD: 189544 Oakville15&28

VTD: 189545 Oakville17&20&27

VTD: 189546 Oakville18&25

VTD: 189547 Oakville19

VTD: 189548 Oakville2

VTD: 189549 Oakville21&26

VTD: 189550 Oakville3&16&23&30

VTD: 189551 Oakville31

VTD: 189552 Oakville4&14

VTD: 189553 Oakville5

VTD: 189554 Oakville6

VTD: 189555 Oakville7&13&32

VTD: 189556 Oakville8TSF40

VTD: 189557 Oakville9&24&29

VTD: 189624 TessonFerry24&29

VTD: 189627 TessonFerry30&31

VTD: 189628 TessonFerry32&39

VTD: 189629 TessonFerry33

VTD: 189634 TessonFerry41

VTD: 189646 University23&30

VTD: 189651 University31&32&41CLA5&56

VTD: 189652 University33&40

VTD: 18974 Clayton1&6

VTD: 18975 Clayton11

VTD: 18981 Clayton21&52

VTD: 18982 Clayton22&54

VTD: 18983 Clayton23&33

VTD: 18986 Clayton28&38&39

VTD: 18987 Clayton29&41&42

VTD: 18988 Clayton3&10

VTD: 18989 Clayton30&31

VTD: 18990 Clayton32&35 (part)

BLK: 174003010

VTD: 18991 Clayton4

VTD: 18992 Clayton43&46&48&49

VTD: 18993 Clayton50

VTD: 18994 Clayton51

VTD: 18995 Clayton53

VTD: 18998 Clayton8&44

VTD: 18999 Clayton9&17

St. Louis City (part)

VTD: 510100 Ward16Pct18

VTD: 510101 Ward16Pct2

VTD: 510102 Ward16Pct3

VTD: 510103 Ward16Pct4

VTD: 510104 Ward16Pct5

VTD: 510105 Ward16Pct6

VTD: 510106 Ward16Pct7

VTD: 510107 Ward16Pct8

VTD: 510108 Ward16Pct9

VTD: 510111 Ward17Pct11

VTD: 510112 Ward17Pct12

VTD: 510113 Ward17Pct13

VTD: 510116 Ward17Pct16

VTD: 51015 Ward10Pct1

VTD: 51016 Ward10Pct10

VTD: 51017 Ward10Pct11

VTD: 51018 Ward10Pct2

VTD: 51019 Ward10Pct3

VTD: 51020 Ward10Pct4

VTD: 510200 Ward23Pct1

VTD: 510201 Ward23Pct10

VTD: 510202 Ward23Pct11

VTD: 510203 Ward23Pct12

VTD: 510204 Ward23Pct13

VTD: 510205 Ward23Pct14

VTD: 510206 Ward23Pct15

VTD: 510207 Ward23Pct16

VTD: 510208 Ward23Pct2

VTD: 510209 Ward23Pct3

VTD: 51021 Ward10Pct5

VTD: 510210 Ward23Pct4

VTD: 510211 Ward23Pct5

VTD: 510212 Ward23Pct6

VTD: 510213 Ward23Pct7

VTD: 510214 Ward23Pct8

VTD: 510215 Ward23Pct9

VTD: 510216 Ward24Pct1

VTD: 510217 Ward24Pct10

VTD: 510218 Ward24Pct11

VTD: 510219 Ward24Pct12

VTD: 51022 Ward10Pct6

VTD: 510220 Ward24Pct13

VTD: 510221 Ward24Pct14

VTD: 510222 Ward24Pct15

VTD: 510223 Ward24Pct2

VTD: 510224 Ward24Pct3

VTD: 510225 Ward24Pct4

VTD: 510226 Ward24Pct5

VTD: 510227 Ward24Pct6

VTD: 510228 Ward24Pct7

VTD: 510229 Ward24Pct8

VTD: 51023 Ward10Pct7

VTD: 510230 Ward24Pct9

VTD: 510231 Ward25Pct1

VTD: 510232 Ward25Pct10

VTD: 510233 Ward25Pct11

VTD: 510234 Ward25Pct12

VTD: 510235 Ward25Pct13

VTD: 510236 Ward25Pct14

VTD: 510237 Ward25Pct15

VTD: 510238 Ward25Pct2

VTD: 510239 Ward25Pct3

VTD: 51024 Ward10Pct8

VTD: 510240 Ward25Pct4

VTD: 510241 Ward25Pct5

VTD: 510242 Ward25Pct6

VTD: 510243 Ward25Pct7

VTD: 510244 Ward25Pct8

VTD: 510245 Ward25Pct9

VTD: 51025 Ward10Pct9

VTD: 51026 Ward11Pct1

VTD: 51027 Ward11Pct10

VTD: 510270 Ward28Pct1

VTD: 510277 Ward28Pct2

VTD: 51028 Ward11Pct11

VTD: 51029 Ward11Pct12

VTD: 51030 Ward11Pct2

VTD: 51031 Ward11Pct3

VTD: 510319 Ward6Pct1

VTD: 51032 Ward11Pct4

VTD: 510322 Ward6Pct2

VTD: 510323 Ward6Pct3

VTD: 51033 Ward11Pct5

VTD: 510330 Ward7Pct1

VTD: 510332 Ward7Pct11

VTD: 510333 Ward7Pct12

VTD: 510334 Ward7Pct13

VTD: 510336 Ward7Pct2

VTD: 510337 Ward7Pct3

VTD: 510338 Ward7Pct4

VTD: 510339 Ward7Pct5

VTD: 51034 Ward11Pct6

VTD: 510340 Ward7Pct6

VTD: 510343 Ward7Pct9

VTD: 510344 Ward8Pct1

VTD: 510345 Ward8Pct10

VTD: 510346 Ward8Pct11

VTD: 510347 Ward8Pct12

VTD: 510348 Ward8Pct13

VTD: 510349 Ward8Pct14

VTD: 51035 Ward11Pct7

VTD: 510350 Ward8Pct15

VTD: 510351 Ward8Pct16

VTD: 510352 Ward8Pct2

VTD: 510353 Ward8Pct3

VTD: 510354 Ward8Pct4

VTD: 510355 Ward8Pct5

VTD: 510356 Ward8Pct6

VTD: 510357 Ward8Pct7

VTD: 510358 Ward8Pct8

VTD: 510359 Ward8Pct9

VTD: 51036 Ward11Pct8

VTD: 510360 Ward9Pct1

VTD: 510361 Ward9Pct10

VTD: 510362 Ward9Pct2

VTD: 510363 Ward9Pct3

VTD: 510364 Ward9Pct4

VTD: 510365 Ward9Pct5

VTD: 510366 Ward9Pct6

VTD: 510367 Ward9Pct7

VTD: 510368 Ward9Pct8

VTD: 510369 Ward9Pct9

VTD: 51037 Ward11Pct9

VTD: 510373 Ward12Pct4

VTD: 510374 Ward12Pct7

VTD: 510375 Ward12Pct12

VTD: 51038 Ward12Pct1

VTD: 51039 Ward12Pct10

VTD: 51040 Ward12Pct11

VTD: 51041 Ward12Pct13

VTD: 51042 Ward12Pct14

VTD: 51043 Ward12Pct15

VTD: 51044 Ward12Pct16

VTD: 51045 Ward12Pct2

VTD: 51046 Ward12Pct3

VTD: 51047 Ward12Pct5

VTD: 51048 Ward12Pct6

VTD: 51049 Ward12Pct8

VTD: 51050 Ward12Pct9

VTD: 51051 Ward13Pct1

VTD: 51052 Ward13Pct10

VTD: 51053 Ward13Pct11

VTD: 51054 Ward13Pct12

VTD: 51055 Ward13Pct13

VTD: 51056 Ward13Pct14

VTD: 51057 Ward13Pct2

VTD: 51058 Ward13Pct3

VTD: 51059 Ward13Pct4

VTD: 51060 Ward13Pct5

VTD: 51061 Ward13Pct6

VTD: 51062 Ward13Pct7

VTD: 51063 Ward13Pct8

VTD: 51064 Ward13Pct9

VTD: 51065 Ward14Pct1

VTD: 51066 Ward14Pct10

VTD: 51067 Ward14Pct11

VTD: 51068 Ward14Pct12

VTD: 51069 Ward14Pct13

VTD: 51070 Ward14Pct14

VTD: 51071 Ward14Pct2

VTD: 51072 Ward14Pct3

VTD: 51073 Ward14Pct4

VTD: 51074 Ward14Pct5

VTD: 51075 Ward14Pct6

VTD: 51076 Ward14Pct7

VTD: 51077 Ward14Pct8

VTD: 51078 Ward14Pct9

VTD: 51079 Ward15Pct1

VTD: 51080 Ward15Pct10

VTD: 51081 Ward15Pct11

VTD: 51082 Ward15Pct12

VTD: 51083 Ward15Pct2

VTD: 51084 Ward15Pct3

VTD: 51085 Ward15Pct4

VTD: 51086 Ward15Pct5

VTD: 51087 Ward15Pct6

VTD: 51088 Ward15Pct7

VTD: 51089 Ward15Pct8

VTD: 51090 Ward15Pct9

VTD: 51091 Ward16Pct1

VTD: 51092 Ward16Pct10

VTD: 51093 Ward16Pct11

VTD: 51094 Ward16Pct12

VTD: 51095 Ward16Pct13

VTD: 51096 Ward16Pct14

VTD: 51097 Ward16Pct15

VTD: 51098 Ward16Pct16

VTD: 51099 Ward16Pct17

Ste. Genevieve County

(L. 2001 H.B. 1000)



Section 128.415 Fourth congressional district (2000 census).

Fourth congressional district (2000 census).

128.415. The fourth district shall be composed of the following:

Barton County

Bates County

Benton County

Camden County (part)

VTD: 02911 Greenview

VTD: 02912 HaHaTonka

VTD: 02913 Hillhouse

VTD: 02914 HorseshoeBend

VTD: 02915 LinnCreek

VTD: 02916 MacksCreek

VTD: 02917 Montreal

VTD: 02918 OsageBeachNo.1

VTD: 02919 OsageBeachNo.2

VTD: 0292 Barnumton

VTD: 02921 Roach

VTD: 02922 Stoutland

VTD: 02923 Sunnyslope

VTD: 02924 SunriseBeachNo.1

VTD: 02925 SunriseBeachNo.2

VTD: 02926 SunriseBeachNo.3

VTD: 02928 WilsonBend

VTD: 0293 Branch

VTD: 0294 CamdentonNo.1 (part)

BLK: 502004059

BLK: 502004060

BLK: 502004076

BLK: 502004993

BLK: 505002000

BLK: 505002001

BLK: 505002031

BLK: 505002032

BLK: 505002033

BLK: 505002034

BLK: 505002035

BLK: 505002037

BLK: 505002038

BLK: 505002039

BLK: 505002040

BLK: 505002041

BLK: 505002999

BLK: 505003000

BLK: 505003001

BLK: 505003036

BLK: 505003037

BLK: 505003038

BLK: 506001122

BLK: 506001123

BLK: 506001130

BLK: 506001131

BLK: 506001132

BLK: 506001133

BLK: 506001134

BLK: 506001137

BLK: 506001138

BLK: 506001988

BLK: 506002006

BLK: 506002007

BLK: 506002008

BLK: 506002009

BLK: 506002010

BLK: 506002011

BLK: 506002023

BLK: 506002027

BLK: 506002028

BLK: 506002029

BLK: 506002030

BLK: 506002055

BLK: 506002056

BLK: 506002057

BLK: 506002058

BLK: 506002059

BLK: 506002060

BLK: 506002061

BLK: 506002062

BLK: 506002063

BLK: 506002064

BLK: 506002065

BLK: 506002067

BLK: 506002068

BLK: 506002069

BLK: 506002070

BLK: 506002072

BLK: 506002073

BLK: 506002078

BLK: 506002079

BLK: 506002084

BLK: 506002085

BLK: 508003039

BLK: 508003043

BLK: 508003088

BLK: 508003089

BLK: 508003090

BLK: 508003091

BLK: 508003092

BLK: 508003093

BLK: 508003094

BLK: 508003095

BLK: 508003099

BLK: 508003100

BLK: 508003101

BLK: 508003102

BLK: 508003103

BLK: 508003104

BLK: 508003105

BLK: 508003128

BLK: 508003129

BLK: 508003983

BLK: 508005001

BLK: 508005002

BLK: 508005003

BLK: 508005004

BLK: 508005011

BLK: 508005012

BLK: 508005013

BLK: 508005014

BLK: 508005015

BLK: 508005016

BLK: 508005017

BLK: 508005018

BLK: 508005019

BLK: 508005024

BLK: 508005028

BLK: 508005046

BLK: 508005999

VTD: 0295 CamdentonNo.2

VTD: 0296 CamdentonNo.3

VTD: 0297 CamdentonNo.4

VTD: 0298 ClimaxSprings

VTD: 0299 Decaturville

Cass County (part)

VTD: 03711 BigCreek24A

VTD: 03712 BigCreekRural24

VTD: 03713 CampBranchE.Lynn15

VTD: 03714 CampBranchGross14

VTD: 03715 ColdwaterDrexel6

VTD: 03716 Dayton2

VTD: 03717 Dayton2A

VTD: 03718 Dolan9

VTD: 03719 Everett5

VTD: 0372 Austin3

VTD: 03720 GrandRiverNW10

VTD: 03721 GrandRiverRural10A

VTD: 03722 GrandRiverSE12

VTD: 03723 GrandRiverSE13

VTD: 03724 GrandRiverSW11

VTD: 03725 IndexGardenCity16

VTD: 03726 IndexGunnCity17

VTD: 03727 Mt.PleasantPrairie26A

VTD: 03729 PeculiarRural21

VTD: 0373 Austin4

VTD: 03730 PleasantHill19

VTD: 03731 PleasantHill19A

VTD: 03732 PleasantHill20

VTD: 03733 PleasantHill20A

VTD: 03734 Polk18

VTD: 03742 Sherman1

VTD: 03743 Union23

VTD: 03744 WestDolan8

VTD: 03745 WestDolan8A

Cedar County

Cole County

Dade County

Dallas County

Henry County

Hickory County

Jackson County (part)

VTD: 095194 Sni-A-BarNo.10

VTD: 095195 Sni-A-BarNo.11

VTD: 095199 Sni-A-BarNo.14

VTD: 095200 Sni-A-BarNo.14A&16&75&75A&76&83 (part)

BLK: 141011000

BLK: 141011001

BLK: 141011002

BLK: 141011003

BLK: 141011004

BLK: 141011005

BLK: 141011007

BLK: 141011008

BLK: 141011009

BLK: 141011010

BLK: 141011011

BLK: 141011024

BLK: 141011025

BLK: 141011027

BLK: 141011028

BLK: 141011029

BLK: 141011030

BLK: 141011052

BLK: 141011053

BLK: 141011055

BLK: 141011056

BLK: 141011057

BLK: 141011058

BLK: 141011059

BLK: 141011060

BLK: 141011061

BLK: 141011062

BLK: 141011063

BLK: 141011064

BLK: 141011065

BLK: 141011066

BLK: 141011067

BLK: 141011068

BLK: 141011069

BLK: 141011076

BLK: 141051003

BLK: 149052013

BLK: 149052014

BLK: 149052017

BLK: 149052018

BLK: 149052019

BLK: 149052020

BLK: 149052021

BLK: 149052026

VTD: 095201 Sni-A-BarNo.15&15A (part)

BLK: 141011017

BLK: 141011018

BLK: 141011031

BLK: 141011032

BLK: 141011033

BLK: 141011034

BLK: 141011035

BLK: 141011036

BLK: 141011037

BLK: 141011038

BLK: 141011039

BLK: 141011040

BLK: 141011041

BLK: 141011042

BLK: 141011043

BLK: 141011045

BLK: 141011048

BLK: 141011049

BLK: 141011050

BLK: 141011051

BLK: 141011054

BLK: 141011077

BLK: 141011078

VTD: 095224 Sni-A-BarNo.40&40A &41&42&47&48&98 (part)

BLK: 140011000

BLK: 140011001

BLK: 140011002

BLK: 140011003

BLK: 140011004

BLK: 140011005

BLK: 140011006

BLK: 140011007

BLK: 140011008

BLK: 140011009

BLK: 140011010

BLK: 140011011

BLK: 140011012

BLK: 140011013

BLK: 140011014

BLK: 140011015

BLK: 140011016

BLK: 140011017

BLK: 140011018

BLK: 140011019

BLK: 140011020

BLK: 140011021

BLK: 140011022

BLK: 140011023

BLK: 140011024

BLK: 140011025

BLK: 140011026

BLK: 140011027

BLK: 140011028

BLK: 140012015

BLK: 140012016

BLK: 140012017

BLK: 140012018

BLK: 140012019

BLK: 140012020

BLK: 140012021

BLK: 140012022

BLK: 140012023

BLK: 140012024

BLK: 140012025

BLK: 140012026

BLK: 140012027

BLK: 140012028

BLK: 140012029

BLK: 140012030

BLK: 140012031

BLK: 140012032

BLK: 140012033

BLK: 140012034

BLK: 140012035

BLK: 140012036

BLK: 140012037

BLK: 140012038

BLK: 140012039

BLK: 140012040

BLK: 140012041

BLK: 140012042

BLK: 140012043

BLK: 140012044

BLK: 140012045

BLK: 140012046

BLK: 140012047

BLK: 140012048

BLK: 140012049

BLK: 140012050

BLK: 140012051

BLK: 140012052

BLK: 140012053

BLK: 140012054

BLK: 140012055

BLK: 140012056

BLK: 140012057

BLK: 140012058

BLK: 140012059

BLK: 140012060

BLK: 140012061

BLK: 140012062

BLK: 140012063

BLK: 140012064

BLK: 140012065

BLK: 140012066

BLK: 140012067

BLK: 140012068

BLK: 140012069

BLK: 140012070

BLK: 140012071

BLK: 140012072

BLK: 140012073

BLK: 140012074

BLK: 140012075

BLK: 140012076

BLK: 140012077

BLK: 140012078

BLK: 140012079

BLK: 140012080

BLK: 140012081

BLK: 140012082

BLK: 140012083

BLK: 140012084

BLK: 140012085

BLK: 140012086

BLK: 140012087

BLK: 140012088

BLK: 140012091

BLK: 140012092

BLK: 140012093

BLK: 140012094

BLK: 140012095

BLK: 140012096

BLK: 140012097

BLK: 140012098

BLK: 140012099

BLK: 140012100

BLK: 140012101

BLK: 140012102

BLK: 140012103

BLK: 140012104

BLK: 140012105

BLK: 140012106

BLK: 140012107

BLK: 140021002

BLK: 141011070

BLK: 141011071

BLK: 141011072

BLK: 141011073

BLK: 141011074

BLK: 141011075

BLK: 141051000

BLK: 141051001

BLK: 141051002

BLK: 141051004

BLK: 141051009

BLK: 141051010

BLK: 141051011

BLK: 141051012

BLK: 141051013

BLK: 141059000

BLK: 141059022

VTD: 095228 Sni-A-BarNo.49&52&89&90 (part)

BLK: 140032017

BLK: 140032020

BLK: 140032021

VTD: 095230 Sni-A-BarNo.50&53&54&56&92

VTD: 095231 Sni-A-BarNo.51&51A&94A

VTD: 095232 Sni-A-BarNo.55

VTD: 095233 Sni-A-BarNo.57

VTD: 095241 Sni-A-BarNo.86&87&88&91 (part)

BLK: 140012089

BLK: 140012090

BLK: 140021000

BLK: 140021003

BLK: 140021004

BLK: 140021005

BLK: 140021006

BLK: 140021007

BLK: 140021008

BLK: 140021009

BLK: 140021010

BLK: 140021011

BLK: 140021012

BLK: 140021013

BLK: 140021014

BLK: 140021015

BLK: 140022006

BLK: 140022007

BLK: 140022008

BLK: 140022009

BLK: 140022010

BLK: 140022011

BLK: 140022017

BLK: 140023000

BLK: 140023001

BLK: 140023002

BLK: 140023003

BLK: 140023007

BLK: 140023008

BLK: 140031001

BLK: 140031002

BLK: 140031003

BLK: 140031004

BLK: 140031007

BLK: 140031008

BLK: 140031009

BLK: 140031042

BLK: 141066000

BLK: 141066024

BLK: 141066025

BLK: 141066026

BLK: 141066039

BLK: 141066040

BLK: 141066041

BLK: 141066042

VTD: 095243 Sni-A-BarNo.94&94B&95&96

Johnson County

Laclede County

Lafayette County

Moniteau County

Morgan County

Pettis County

Polk County (part)

VTD: 16710 Jefferson

VTD: 16711 Johnson

VTD: 16714 MadisonEast

VTD: 16715 MadisonWest

VTD: 16720 McKinley

VTD: 16722 Union

VTD: 1674 Campbell

VTD: 1675 Cliquot

VTD: 1676 Flemington

VTD: 1677 GreeneNorth

VTD: 1678 GreeneSouth

VTD: 1679 Jackson (part)

BLK: 604006002

BLK: 604006027

BLK: 604006028

BLK: 604006034

BLK: 604006035

BLK: 604006036

BLK: 604006044

BLK: 604006045

BLK: 604006048

BLK: 604006052

BLK: 604006055

BLK: 604006056

BLK: 604006057

BLK: 604006058

BLK: 604006059

BLK: 604006060

BLK: 604006061

BLK: 604006062

BLK: 604006063

BLK: 604006064

BLK: 604006065

BLK: 604006066

BLK: 604006067

BLK: 604006068

BLK: 604006069

BLK: 604006070

BLK: 604006071

BLK: 604006072

BLK: 604006073

BLK: 604006074

BLK: 604006075

BLK: 604006076

BLK: 604006077

BLK: 604006078

BLK: 604006079

BLK: 604006080

BLK: 604006081

BLK: 604006082

BLK: 604006083

BLK: 604006084

BLK: 604006085

BLK: 604006086

BLK: 604006087

BLK: 604006088

BLK: 604006089

BLK: 604006090

BLK: 604006093

BLK: 604006094

BLK: 604006095

BLK: 604006096

BLK: 604006097

BLK: 604006100

BLK: 604006103

Pulaski County

Ray County

Saline County

St. Clair County

Vernon County

Webster County

(L. 2001 H.B. 1000)



Section 128.420 Fifth congressional district (2000 census).

Fifth congressional district (2000 census).

128.420. The fifth district shall be composed of the following:

Cass County (part)

VTD: 03710 BeltonSW27A

VTD: 03728 Mt.PleasantRural26

VTD: 03735 Raymore25A

VTD: 03736 Raymore25B

VTD: 03737 Raymore25C

VTD: 03738 Raymore25D

VTD: 03739 Raymore25E

VTD: 0374 BeltonNE29

VTD: 03740 Raymore25F

VTD: 03741 RaymoreRural25

VTD: 03746 WestPeculiar22A

VTD: 03747 WestPeculiarRural22

VTD: 0375 BeltonNW28

VTD: 0376 BeltonNW28A

VTD: 0377 BeltonSE30

VTD: 0378 BeltonSE30A

VTD: 0379 BeltonSW27

Jackson County (part)

VTD: 09510 BlueSub1No.3&4

VTD: 095100 BlueSub8No.9

VTD: 095101 BlueSub8No.9A

VTD: 095102 BrookingNo.1

VTD: 095103 BrookingNo.10

VTD: 095104 BrookingNo.11

VTD: 095105 BrookingNo.12

VTD: 095106 BrookingNo.13

VTD: 095107 BrookingNo.14

VTD: 095108 BrookingNo.15

VTD: 095109 BrookingNo.16

VTD: 09511 BlueSub1No.5

VTD: 095110 BrookingNo.17

VTD: 095111 BrookingNo.18

VTD: 095112 BrookingNo.19

VTD: 095113 BrookingNo.2&6

VTD: 095114 BrookingNo.20

VTD: 095115 BrookingNo.21

VTD: 095116 BrookingNo.22

VTD: 095117 BrookingNo.23

VTD: 095118 BrookingNo.24

VTD: 095119 BrookingNo.25

VTD: 09512 BlueSub1No.6

VTD: 095120 BrookingNo.26&28

VTD: 095121 BrookingNo.27&29

VTD: 095122 BrookingNo.3

VTD: 095123 BrookingNo.4

VTD: 095124 BrookingNo.5

VTD: 095125 BrookingNo.7

VTD: 095126 BrookingNo.8

VTD: 095127 BrookingNo.9

VTD: 095128 BrookingNo.9A

VTD: 09513 BlueSub1No.7

VTD: 095130 FortOsageNo&1&2&3 (part)

BLK: 114049000

BLK: 114049001

BLK: 114049002

BLK: 114049032

BLK: 114049033

BLK: 114049034

BLK: 114049039

BLK: 114049040

BLK: 114049041

BLK: 114049043

BLK: 114049045

BLK: 114049046

BLK: 114049047

BLK: 148019000

BLK: 148019001

BLK: 148019002

BLK: 148019003

VTD: 095138 PrairieNo.1

VTD: 095139 PrairieNo.11&12

VTD: 09514 BlueSub1No.8&14&16

VTD: 095140 PrairieNo.13

VTD: 095141 PrairieNo.13A

VTD: 095142 PrairieNo.14

VTD: 095143 PrairieNo.15

VTD: 095144 PrairieNo.16

VTD: 095145 PrairieNo.17

VTD: 095146 PrairieNo.19&20

VTD: 095147 PrairieNo.2

VTD: 095148 PrairieNo.21

VTD: 095149 PrairieNo.22

VTD: 09515 BlueSub1No.9

VTD: 095150 PrairieNo.23

VTD: 095151 PrairieNo.24&24A

VTD: 095152 PrairieNo.25

VTD: 095153 PrairieNo.25A&68

VTD: 095154 PrairieNo.26&27&78

VTD: 095155 PrairieNo.3

VTD: 095156 PrairieNo.30

VTD: 095158 PrairieNo.31

VTD: 095159 PrairieNo.32&33

VTD: 09516 BlueSub2No.1

VTD: 095160 PrairieNo.35&79

VTD: 095161 PrairieNo.37

VTD: 095162 PrairieNo.38

VTD: 095163 PrairieNo.39

VTD: 095164 PrairieNo.4

VTD: 095165 PrairieNo.40

VTD: 095167 PrairieNo.44

VTD: 095168 PrairieNo.45

VTD: 095169 PrairieNo.46&67

VTD: 09517 BlueSub2No.10

VTD: 095170 PrairieNo.47

VTD: 095171 PrairieNo.48

VTD: 095172 PrairieNo.49

VTD: 095173 PrairieNo.5

VTD: 095174 PrairieNo.50

VTD: 095175 PrairieNo.50A

VTD: 095176 PrairieNo.50B

VTD: 095177 PrairieNo.51

VTD: 095178 PrairieNo.52

VTD: 095179 PrairieNo.53

VTD: 09518 BlueSub2No.2

VTD: 095180 PrairieNo.54

VTD: 095181 PrairieNo.55&56

VTD: 095182 PrairieNo.57&58&59&73&75

VTD: 095183 PrairieNo.6

VTD: 095184 PrairieNo.66

VTD: 095185 PrairieNo.66A

VTD: 095186 PrairieNo.69

VTD: 095187 PrairieNo.7

VTD: 095188 PrairieNo.70

VTD: 095189 PrairieNo.8

VTD: 09519 BlueSub2No.3

VTD: 095190 PrairieNo.8A

VTD: 095191 PrairieNo.9&63&64&77

VTD: 095192 Sni-A-BarNo1.

VTD: 0952 KCWd12Pct4

VTD: 09520 BlueSub2No.4

VTD: 09521 BlueSub2No.5

VTD: 09522 BlueSub2No.6

VTD: 09523 BlueSub2No.7

VTD: 09524 BlueSub2No.8

VTD: 095244 VanBurenNo.1&2

VTD: 095245 VanBurenNo.16&19&19A&20&21

VTD: 095246 VanBurenNo.26&27&28&29&30&31&32&33

VTD: 095247 VanBurenNo.34&35&36&37

VTD: 095248 VanBurenNo.38&39&40

VTD: 095249 VanBurenNo.41&42

VTD: 09525 BlueSub2No.9

VTD: 095250 VanBurenNo.5

VTD: 095251 VanBurenNo.6&7

VTD: 095252 VanBurenNo.8

VTD: 095253 VanBurenNo.9&10&11&17&18

VTD: 095254 WashingtonNo.1

VTD: 095255 WashingtonNo.10

VTD: 095256 WashingtonNo.11

VTD: 095257 WashingtonNo.12

VTD: 095258 WashingtonNo.13

VTD: 095259 WashingtonNo.14

VTD: 09526 BlueSub3No.1

VTD: 095260 WashingtonNo.15

VTD: 095261 WashingtonNo.16

VTD: 095262 WashingtonNo.17

VTD: 095263 WashingtonNo.2

VTD: 095264 WashingtonNo.3

VTD: 095265 WashingtonNo.4

VTD: 095266 WashingtonNo.5

VTD: 095267 WashingtonNo.6

VTD: 095268 WashingtonNo.7

VTD: 095269 WashingtonNo.8

VTD: 09527 BlueSub3No.12&13 (part)

BLK: 151009004

VTD: 095270 WashingtonNo.9

VTD: 095271 KCWd1Pct1

VTD: 095273 KCWd1Pct2

VTD: 095274 KCWd1Pct3

VTD: 095275 KCWd1Pct4

VTD: 095276 KCWd1Pct5

VTD: 095277 KCWd1Pct6&7

VTD: 095279 KCWd1Pct8

VTD: 09528 BlueSub3No.14

VTD: 095280 KCWd1Pct9&10

VTD: 095281 KCWd10Pct1&2

VTD: 095282 KCWd10Pct10&11

VTD: 095285 KCWd10Pct3

VTD: 095286 KCWd10Pct4

VTD: 095287 KCWd10Pct5&6

VTD: 095289 KCWd10Pct7

VTD: 09529 BlueSub3No.15

VTD: 095290 KCWd10Pct8&9

VTD: 095292 KCWd11Pct1

VTD: 095293 KCWd11Pct2

VTD: 095294 KCWd11Pct3&4

VTD: 095297 KCWd11Pct5&6

VTD: 095298 KCWd11Pct7

VTD: 095299 KCWd11Pct8

VTD: 0953 BlueSub1No.1

VTD: 09530 BlueSub3No.15A

VTD: 095300 KCWd11Pct9

VTD: 095301 KCWd12Pct1

VTD: 095302 KCWd12Pct10

VTD: 095304 KCWd12Pct2

VTD: 095305 KCWd12Pct3

VTD: 095306 KCWd12Pct5&6

VTD: 095308 KCWd12Pct7

VTD: 095309 KCWd12Pct8

VTD: 09531 BlueSub3No.16

VTD: 095310 KCWd12Pct9&11

VTD: 095311 KCWd13Pct1

VTD: 095312 KCWd13Pct2

VTD: 095313 KCWd13Pct3

VTD: 095314 KCWd13Pct4

VTD: 095315 KCWd13Pct5

VTD: 095316 KCWd13Pct6

VTD: 095317 KCWd14Pct1&7

VTD: 095319 KCWd14Pct11

VTD: 09532 BlueSub3No.2

VTD: 095320 KCWd14Pct12&13

VTD: 095322 KCWd14Pct2

VTD: 095323 KCWd14Pct3

VTD: 095324 KCWd14Pct4&5

VTD: 095326 KCWd14Pct6

VTD: 095328 KCWd14Pct8&9&10

VTD: 09533 BlueSub3No.3

VTD: 095330 KCWd15Pct1&4

VTD: 095331 KCWd15Pct10

VTD: 095332 KCWd15Pct11&12

VTD: 095334 KCWd15Pct13

VTD: 095335 KCWd15Pct14&15

VTD: 095337 KCWd15Pct2

VTD: 095338 KCWd15Pct3

VTD: 09534 BlueSub3No.4

VTD: 095340 KCWd15Pct5&6&7

VTD: 095344 KCWd15Pct8&9

VTD: 095345 KCWd16Pct1&2&3&4

VTD: 095346 KCWd16Pct10

VTD: 095347 KCWd16Pct11&12&14&15

VTD: 095349 KCWd16Pct13

VTD: 09535 BlueSub3No.5

VTD: 095352 KCWd16Pct16&17

VTD: 095357 KCWd16Pct5&8

VTD: 095358 KCWd16Pct6&7

VTD: 09536 BlueSub3No.5A

VTD: 095361 KCWd16Pct9

VTD: 095362 KCWd17Pct1&2

VTD: 095365 KCWd17Pct12&13

VTD: 095367 KCWd17Pct14

VTD: 095369 KCWd17Pct3&4&5

VTD: 09537 BlueSub3No.8

VTD: 095372 KCWd17Pct6

VTD: 095373 KCWd17Pct7

VTD: 095374 KCWd17Pct8&11

VTD: 095375 KCWd17Pct9&10

VTD: 095377 KCWd18Pct10

VTD: 095378 KCWd18Pct12

VTD: 095379 KCWd18Pct13

VTD: 09538 BlueSub3No.9

VTD: 095380 KCWd18Pct1&2

VTD: 095381 KCWd18Pct3

VTD: 095382 KCWd18Pct4

VTD: 095383 KCWd18Pct5

VTD: 095384 KCWd18Pct6&7

VTD: 095386 KCWd18Pct8

VTD: 095387 KCWd18Pct9

VTD: 095388 KCWd19Pct1&2

VTD: 095389 KCWd19Pct10

VTD: 09539 BlueSub4No.1

VTD: 095390 KCWd19Pct11

VTD: 095391 KCWd19Pct13

VTD: 095392 KCWd19Pct14

VTD: 095393 KCWd19Pct15

VTD: 095395 KCWd19Pct3&6

VTD: 095396 KCWd19Pct4

VTD: 095399 KCWd19Pct5&7

VTD: 0954 BlueSub1No.10

VTD: 09540 BlueSub4No.10

VTD: 095400 KCWd19Pct8

VTD: 095401 KCWd19Pct9

VTD: 095402 KCWd2Pct1&2

VTD: 095403 KCWd2Pct10

VTD: 095404 KCWd2Pct11

VTD: 095405 KCWd2Pct12

VTD: 095408 KCWd2Pct9&15

VTD: 09541 BlueSub4No.11

VTD: 095410 KCWd2Pct3

VTD: 095411 KCWd2Pct4&14

VTD: 095412 KCWd2Pct5&6

VTD: 095414 KCWd2Pct7&8

VTD: 095417 KCWd20Pct1

VTD: 095418 KCWd20Pct2

VTD: 095419 KCWd20Pct3&4&5

VTD: 09542 BlueSub4No.12

VTD: 095422 KCWd20Pct6

VTD: 095423 KCWd20Pct7

VTD: 095424 KCWd20Pct8

VTD: 095425 KCWd20Pct9

VTD: 095426 KCWd22Pct1&2

VTD: 095427 KCWd22Pct10

VTD: 095429 KCWd22Pct11&12

VTD: 09543 BlueSub4No.2

VTD: 095431 KCWd22Pct3

VTD: 095432 KCWd22Pct4

VTD: 095434 KCWd22Pct5&6

VTD: 095435 KCWd22Pct7

VTD: 095436 KCWd22Pct8&9

VTD: 095438 KCWd23Pct1&2

VTD: 09544 BlueSub4No.3

VTD: 095440 KCWd23Pct11&12

VTD: 095442 KCWd23Pct13

VTD: 095443 KCWd23Pct14

VTD: 095445 KCWd23Pct3

VTD: 095446 KCWd23Pct4

VTD: 095447 KCWd23Pct5

VTD: 095448 KCWd23Pct6

VTD: 095449 KCWd23Pct7&9&10

VTD: 09545 BlueSub4No.5

VTD: 095450 KCWd23Pct8

VTD: 095452 KCWd24Pct1&3

VTD: 095453 KCWd24Pct10

VTD: 095454 KCWd24Pct12

VTD: 095455 KCWd24Pct13

VTD: 095456 KCWd24Pct15

VTD: 095457 KCWd24Pct16

VTD: 095458 KCWd24Pct17

VTD: 095459 KCWd24Pct18

VTD: 09546 BlueSub4No.6

VTD: 095460 KCWd24Pct19

VTD: 095461 KCWd24Pct2

VTD: 095462 KCWd24Pct20

VTD: 095463 KCWd24Pct21

VTD: 095464 KCWd24Pct22&23

VTD: 095467 KCWd24Pct4&5&6

VTD: 09547 BlueSub4No.7

VTD: 095470 KCWd24Pct7

VTD: 095471 KCWd24Pct8

VTD: 095472 KCWd24Pct9

VTD: 095473 KCWd25Pct1

VTD: 095474 KCWd25Pct10

VTD: 095475 KCWd25Pct11

VTD: 095476 KCWd25Pct12

VTD: 095477 KCWd25Pct2

VTD: 095478 KCWd25Pct3&4

VTD: 09548 BlueSub4No.8

VTD: 095480 KCWd25Pct5

VTD: 095481 KCWd25Pct6

VTD: 095482 KCWd25Pct7

VTD: 095483 KCWd25Pct8

VTD: 095484 KCWd25Pct9

VTD: 095485 KCWd26Pct1&2&3

VTD: 095486 KCWd26Pct10

VTD: 095487 KCWd26Pct11&12

VTD: 09549 BlueSub4No.9

VTD: 095491 KCWd26Pct4

VTD: 095492 KCWd26Pct5&6

VTD: 095494 KCWd26Pct7&8

VTD: 095496 KCWd26Pct9

VTD: 095497 KCWd3Pct1

VTD: 0955 BlueSub1No.11

VTD: 09550 BlueSub5No.1

VTD: 095500 KCWd3Pct12

VTD: 095502 KCWd3Pct2

VTD: 095503 KCWd3Pct3

VTD: 095504 KCWd3Pct4

VTD: 095505 KCWd3Pct5&6&7

VTD: 095508 KCWd3Pct8

VTD: 095509 KCWd3Pct9&10&11&13

VTD: 09551 BlueSub5No.10

VTD: 095510 KCWd4Pct1&2

VTD: 095512 KCWd4Pct3&4

VTD: 095514 KCWd4Pct5

VTD: 095515 KCWd4Pct6

VTD: 095516 KCWd4Pct7

VTD: 095517 KCWd4Pct8

VTD: 095518 KCWd4Pct9

VTD: 09552 BlueSub5No.11

VTD: 095520 KCWd5Pct10

VTD: 095521 KCWd5Pct1&2

VTD: 095522 KCWd5Pct4

VTD: 095523 KCWd5Pct5&6

VTD: 095525 KCWd5Pct7&8

VTD: 095527 KCWd5Pct9

VTD: 095528 KCWd5Precinct3

VTD: 095529 KCWd6Pct1

VTD: 09553 BlueSub5No.12

VTD: 095530 KCWd6Pct9&10&11

VTD: 095532 KCWd6Pct12

VTD: 095533 KCWd6Pct3&13

VTD: 095534 KCWd6Pct14

VTD: 095535 KCWd6Pct2&4

VTD: 095538 KCWd6Pct5

VTD: 095539 KCWd6Pct6

VTD: 09554 BlueSub5No.13

VTD: 095540 KCWd6Pct7

VTD: 095541 KCWd6Pct8

VTD: 095543 KCWd7Pct1&2&7&8

VTD: 095545 KCWd7Pct9&10&11

VTD: 095546 KCWd7Pct12

VTD: 095547 KCWd7Pct13

VTD: 095548 KCWd7Pct14

VTD: 095549 KCWd7Pct15

VTD: 09555 BlueSub5No.2

VTD: 095551 KCWd7Pct3

VTD: 095552 KCWd7Pct4

VTD: 095553 KCWd7Pct5&6

VTD: 095558 KCWd8Pct1&2&3

VTD: 095559 KCWd8Pct10&11

VTD: 09556 BlueSub5No.3

VTD: 095563 KCWd8Pct4

VTD: 095564 KCWd8Pct5

VTD: 095565 KCWd8Pct6

VTD: 095567 KCWd8Pct7&8

VTD: 095568 KCWd8Pct9

VTD: 095569 KCWd9Pct1

VTD: 09557 BlueSub5No.4

VTD: 095571 KCWd9Pct11

VTD: 095572 KCWd9Pct12

VTD: 095573 KCWd9Pct2

VTD: 095574 KCWd9Pct3

VTD: 095575 KCWd9Pct4&5

VTD: 095577 KCWd9Pct6&7

VTD: 095579 KCWd9Pct8&9&10

VTD: 09558 BlueSub5No.5

VTD: 09559 BlueSub5No.6

VTD: 0956 BlueSub1No.12

VTD: 09560 BlueSub5No.7

VTD: 09561 BlueSub5No.8

VTD: 09562 BlueSub5No.9

VTD: 09563 BlueSub6No.1

VTD: 09564 BlueSub6No.10

VTD: 09565 BlueSub6No.11

VTD: 09566 BlueSub6No.12

VTD: 09567 BlueSub6No.2

VTD: 09568 BlueSub6No.3

VTD: 09569 BlueSub6No.4

VTD: 0957 BlueSub1No.13

VTD: 09570 BlueSub6No.5

VTD: 09571 BlueSub6No.6

VTD: 09572 BlueSub6No.8

VTD: 09573 BlueSub6No.8A

VTD: 09574 BlueSub6No.9

VTD: 09575 BlueSub7No.1

VTD: 09576 BlueSub7No.10

VTD: 09577 BlueSub7No.11

VTD: 09578 BlueSub7No.12

VTD: 09579 BlueSub7No.13

VTD: 0958 BlueSub1No.18

VTD: 09580 BlueSub7No.14

VTD: 09581 BlueSub7No.2

VTD: 09582 BlueSub7No.3

VTD: 09583 BlueSub7No.4

VTD: 09584 BlueSub7No.5

VTD: 09585 BlueSub7No.6

VTD: 09586 BlueSub7No.7

VTD: 09587 BlueSub7No.8

VTD: 09588 BlueSub7No.9

VTD: 09589 BlueSub8No.1

VTD: 0959 BlueSub1No.2

VTD: 09590 BlueSub8No.10

VTD: 09591 BlueSub8No.11

VTD: 09592 BlueSub8No.12

VTD: 09593 BlueSub8No.2

VTD: 09594 BlueSub8No.3

VTD: 09595 BlueSub8No.4

VTD: 09596 BlueSub8No.5

VTD: 09597 BlueSub8No.6

VTD: 09598 BlueSub8No.7

VTD: 09599 BlueSub8No.8

(L. 2001 H.B. 1000)



Section 128.425 Sixth congressional district (2000 census).

Sixth congressional district (2000 census).

128.425. The sixth district shall be composed of the following:

Andrew County

Atchison County

Buchanan County

Caldwell County

Carroll County

Chariton County

Clay County

Clinton County

Cooper County

Daviess County

DeKalb County

Gentry County

Grundy County

Harrison County

Holt County

Howard County

Jackson County (part)

VTD: 095129 FortOsageNo17&21

VTD: 095130 FortOsageNo&1&2&3 (part)

BLK: 148019004

BLK: 148019005

BLK: 149011000

BLK: 149011001

BLK: 149011002

BLK: 149011003

BLK: 149011004

BLK: 149011005

BLK: 149011006

BLK: 149011007

BLK: 149011008

BLK: 149011009

BLK: 149011010

BLK: 149011011

BLK: 149011012

BLK: 149011013

BLK: 149011014

BLK: 149011015

BLK: 149011016

BLK: 149011017

BLK: 149011018

BLK: 149011019

BLK: 149011020

BLK: 149011021

BLK: 149011022

BLK: 149011023

BLK: 149011024

BLK: 149012000

BLK: 149012001

BLK: 149012002

BLK: 149012003

BLK: 149012004

BLK: 149012005

BLK: 149012009

BLK: 149012010

BLK: 149012011

BLK: 149012012

VTD: 095131 FortOsageNo.11&12&29

VTD: 095132 FortOsageNo.18&19&20&22&23

VTD: 095133 FortOsageNo.4

VTD: 095134 FortOsageNo.5

VTD: 095135 FortOsageNo.6

VTD: 095136 FortOsageNo.7&8

VTD: 095137 FortOsageNo.9&10&15

VTD: 095157 PrairieNo.30A

VTD: 095166 PrairieNo.41&80&81

VTD: 095193 Sni-A-BarNo&.37&38&39

VTD: 095196 Sni-A-BarNo.11A

VTD: 095197 Sni-A-BarNo.12&13

VTD: 095198 Sni-A-BarNo.13A&45&80&81&82

VTD: 095200 Sni-A-BarNo.14A&16&75&75A&76&83 (part)

BLK: 141051006

VTD: 095201 Sni-A-BarNo.15&15A (part)

BLK: 141011044

BLK: 141011046

BLK: 141011047

BLK: 141051007

BLK: 141051008

VTD: 095202 Sni-A-BarNo.17&69

VTD: 095203 Sni-A-BarNo.19

VTD: 095204 Sni-A-BarNo.1A&18&68

VTD: 095205 Sni-A-BarNo.2

VTD: 095206 Sni-A-BarNo.20&70A

VTD: 095207 Sni-A-BarNo.21&64&70&71

VTD: 095208 Sni-A-BarNo.22

VTD: 095209 Sni-A-BarNo.23&24

VTD: 095210 Sni-A-BarNo.25&26

VTD: 095211 Sni-A-BarNo.27

VTD: 095212 Sni-A-BarNo.28&72

VTD: 095213 Sni-A-BarNo.29&73

VTD: 095214 Sni-A-BarNo.3&3A&4

VTD: 095215 Sni-A-BarNo.30

VTD: 095216 Sni-A-BarNo.30A

VTD: 095217 Sni-A-BarNo.31

VTD: 095218 Sni-A-BarNo.31A

VTD: 095219 Sni-A-BarNo.32

VTD: 095220 Sni-A-BarNo.33

VTD: 095221 Sni-A-BarNo.34&34A&74

VTD: 095222 Sni-A-BarNo.35&36

VTD: 095223 Sni-A-BarNo.35A

VTD: 095224 Sni-A-BarNo.40&40A&41&42&47&48&98 (part)

BLK: 141051005

VTD: 095226 Sni-A-BarNo.44

VTD: 095228 Sni-A-BarNo.49&52&89&90 (part)

BLK: 140032000

BLK: 140032001

BLK: 140032002

BLK: 140032003

BLK: 140032004

BLK: 140032005

BLK: 140032006

BLK: 140032007

BLK: 140032008

BLK: 140032009

BLK: 140032010

BLK: 140032011

BLK: 140032012

BLK: 140032013

BLK: 140032014

BLK: 140032015

BLK: 140032016

BLK: 140032018

BLK: 140032019

BLK: 149031019

BLK: 149032000

BLK: 149032001

BLK: 149032002

BLK: 149032003

BLK: 149032004

BLK: 149032005

BLK: 149032042

BLK: 149032048

BLK: 149032051

BLK: 149032053

BLK: 149032054

BLK: 149032055

BLK: 149032056

BLK: 149032057

BLK: 149032058

BLK: 149032059

BLK: 149032060

BLK: 149032061

BLK: 149032062

BLK: 149032063

BLK: 149032064

BLK: 149032065

BLK: 149032074

BLK: 149032075

BLK: 149032076

BLK: 149032088

BLK: 149032089

BLK: 149032090

VTD: 095229 Sni-A-BarNo.5

VTD: 095234 Sni-A-BarNo.58

VTD: 095235 Sni-A-BarNo.59&60

VTD: 095236 Sni-A-BarNo.5A&61&62&62A&97

VTD: 095237 Sni-A-BarNo.6&6A&6B&7&65&66&99

VTD: 095238 Sni-A-BarNo.40B&67&77&78&78B&79&84&84A

VTD: 095240 Sni-A-BarNo.8

VTD: 095241 Sni-A-BarNo.86&87&88&91 (part)

BLK: 140021001

VTD: 095242 Sni-A-BarNo.9

VTD: 09527 BlueSub3No.12&13 (part)

BLK: 150005000

BLK: 150005001

BLK: 150005003

BLK: 150005004

BLK: 150005005

BLK: 150005006

BLK: 150005007

BLK: 150005998

BLK: 150005999

BLK: 150006000

BLK: 150006001

BLK: 150006002

BLK: 150006003

BLK: 150006004

BLK: 150006005

BLK: 150006006

BLK: 150006007

BLK: 150006008

BLK: 150006009

BLK: 150006010

BLK: 150006011

BLK: 150006012

BLK: 150006013

BLK: 150006014

BLK: 150006021

BLK: 150006022

BLK: 150006023

BLK: 150006024

BLK: 150006025

VTD: 095581 FortOsageNo.14&26&28

Linn County

Livingston County

Mercer County

Nodaway County

Platte County

Putnam County

Schuyler County

Sullivan County

Worth County

(L. 2001 H.B. 1000)



Section 128.430 Seventh congressional district (2000 census).

Seventh congressional district (2000 census).

128.430. The seventh district shall be composed of the following:

Barry County

Christian County

Greene County

Jasper County

Lawrence County

McDonald County

Newton County

Polk County (part)

VTD: 16712 LooneyEast

VTD: 16713 LooneyWest

VTD: 16716 MarionNortheast

VTD: 16717 MarionNorthwest

VTD: 16718 MarionSoutheast

VTD: 16719 MarionSouthwest

VTD: 1672 BentonNorth

VTD: 16721 Mooney

VTD: 16723 Wishart

VTD: 1673 BentonSouth

VTD: 1679 Jackson (part)

BLK: 604002092

BLK: 604002093

BLK: 604002096

BLK: 604002097

BLK: 604002100

BLK: 604002101

BLK: 604002102

BLK: 604006000

BLK: 604006001

BLK: 604006003

BLK: 604006047

BLK: 604006049

BLK: 604006050

BLK: 604006051

BLK: 604006053

BLK: 604006054

BLK: 604006091

BLK: 604006092

BLK: 604006098

BLK: 604006099

BLK: 604006101

BLK: 604006102

BLK: 604006104

BLK: 604006105

BLK: 604006106

BLK: 604006107

BLK: 604006108

BLK: 604006109

BLK: 604006110

BLK: 604006111

BLK: 604006112

BLK: 604006113

BLK: 604006114

BLK: 604006115

BLK: 604006116

BLK: 604006117

BLK: 604006118

BLK: 604006119

BLK: 604006120

BLK: 604006121

BLK: 604006122

BLK: 604006123

BLK: 604006124

BLK: 604006125

BLK: 604006126

BLK: 604006127

BLK: 604006128

BLK: 604006129

Stone County

Taney County (part)

VTD: 21311 ForsythWard2 (part)

BLK: 802003129

BLK: 803003044

BLK: 803003045

BLK: 803003046

BLK: 803003047

BLK: 803003048

BLK: 803003050

BLK: 803003051

VTD: 21312 HollisterWard1

VTD: 21313 HollisterWard2

VTD: 21314 HollisterWard3

VTD: 21315 Kirbyville

VTD: 21317 MerriamWoods (part)

BLK: 802002043

BLK: 802003029

BLK: 802003030

BLK: 802003032

BLK: 802003033

BLK: 802003034

BLK: 802003035

BLK: 802003036

BLK: 802003037

BLK: 802003038

BLK: 802003039

BLK: 802003040

BLK: 802003041

BLK: 802003042

BLK: 802003043

BLK: 802003044

BLK: 802003045

BLK: 802003046

BLK: 802003073

BLK: 802003074

BLK: 802003075

BLK: 802003076

BLK: 802003077

BLK: 802003078

BLK: 802003079

BLK: 802003080

BLK: 802003081

BLK: 802003082

BLK: 802003083

BLK: 802003084

BLK: 802003085

BLK: 802003086

BLK: 802003087

BLK: 802003088

BLK: 802003089

BLK: 802003090

BLK: 802003091

BLK: 802003092

BLK: 802003093

BLK: 802003094

BLK: 802003095

BLK: 802003096

BLK: 802003097

BLK: 802003098

BLK: 802003099

BLK: 802003101

BLK: 802003128

BLK: 802003131

BLK: 802003133

BLK: 802003134

BLK: 802003137

BLK: 802003138

BLK: 802003139

BLK: 802003140

BLK: 802003141

BLK: 802003142

BLK: 802003143

BLK: 802003144

BLK: 802003145

BLK: 802003146

BLK: 802003147

BLK: 802003148

BLK: 802003149

BLK: 802005001

BLK: 802005011

BLK: 802005012

BLK: 802005013

BLK: 802005014

BLK: 802005015

BLK: 802005016

BLK: 802005017

BLK: 802005018

BLK: 802005019

BLK: 802005020

BLK: 802005021

BLK: 802005022

BLK: 802005023

BLK: 802005024

BLK: 802005025

BLK: 802005026

BLK: 802005027

BLK: 802005028

BLK: 802005029

BLK: 802005030

BLK: 802005032

BLK: 802005034

BLK: 802005035

BLK: 802005036

BLK: 802005037

BLK: 802005038

BLK: 802005039

BLK: 802005087

BLK: 802005088

BLK: 802005089

BLK: 802005090

BLK: 802005091

BLK: 802005092

BLK: 802005093

BLK: 802005094

BLK: 802005095

BLK: 802005096

BLK: 802005097

BLK: 802005098

BLK: 802005099

BLK: 802005101

BLK: 802005102

BLK: 802005103

BLK: 802005104

BLK: 802005105

BLK: 802005106

BLK: 802005107

BLK: 802005108

BLK: 802005109

BLK: 802005110

BLK: 802005111

BLK: 802005112

BLK: 802005113

BLK: 802005114

BLK: 802005115

BLK: 802005116

BLK: 802005117

BLK: 802005118

BLK: 802005119

BLK: 802005120

BLK: 802005124

VTD: 21318 Mincy

VTD: 2132 BostonCenter

VTD: 21320 RockawayBeachWard1

VTD: 21321 RockawayBeachWard2 (part)

BLK: 802003026

BLK: 802003027

BLK: 802003068

BLK: 802003069

BLK: 802003070

BLK: 802003071

BLK: 802003100

BLK: 802003127

BLK: 802003130

BLK: 802003132

BLK: 802003135

BLK: 802003136

BLK: 802005000

BLK: 802005002

BLK: 802005003

BLK: 802005004

BLK: 802005005

BLK: 802005052

BLK: 802005053

BLK: 802005054

BLK: 802005055

BLK: 802005056

BLK: 802005057

BLK: 802005058

BLK: 802005059

BLK: 802005060

BLK: 802005061

BLK: 802005062

BLK: 802005063

BLK: 802005064

BLK: 802005065

BLK: 802005066

BLK: 802005067

BLK: 802005068

BLK: 802005069

BLK: 802005070

BLK: 802005086

BLK: 802005998

BLK: 802005999

VTD: 21323 WalnutShade

VTD: 2134 Branson1&1A

VTD: 2135 Branson

VTD: 2136 Branson3&Tablerock

(L. 2001 H.B. 1000)



Section 128.435 Eighth congressional district (2000 census).

Eighth congressional district (2000 census).

128.435. The eighth district shall be composed of the following:

Bollinger County

Butler County

Cape Girardeau County

Carter County

Dent County

Douglas County

Dunklin County

Howell County

Iron County

Madison County

Mississippi County

New Madrid County

Oregon County

Ozark County

Pemiscot County

Perry County

Phelps County

Reynolds County

Ripley County

Scott County

Shannon County

St. Francois County

Stoddard County

Taney County (part)

VTD: 21310 ForsythWard1

VTD: 21311 ForsythWard2 (part)

BLK: 802003000

BLK: 802003001

BLK: 802003002

BLK: 802003003

BLK: 802003004

BLK: 802003005

BLK: 802003006

BLK: 802003007

BLK: 802003008

BLK: 802003009

BLK: 802003010

BLK: 802003011

BLK: 802003012

BLK: 802003013

BLK: 802003014

BLK: 802003015

BLK: 802003016

BLK: 802003017

BLK: 802003018

BLK: 802003019

BLK: 802003020

BLK: 802003021

BLK: 802003022

BLK: 802003023

BLK: 802003024

BLK: 802003051

BLK: 802003052

BLK: 802003053

BLK: 802003054

BLK: 802003055

BLK: 802003056

BLK: 802003057

BLK: 802003058

BLK: 802003061

BLK: 802003062

BLK: 802003063

BLK: 802003106

BLK: 802003107

BLK: 802003108

BLK: 802003109

BLK: 802003110

BLK: 802003111

BLK: 802003112

BLK: 802003113

BLK: 802003114

BLK: 802003115

BLK: 802003116

BLK: 802003117

BLK: 802003118

BLK: 802003119

BLK: 802003120

BLK: 802003121

BLK: 802003122

BLK: 802003123

BLK: 802003124

BLK: 802003150

BLK: 802003151

BLK: 802003152

BLK: 802003997

BLK: 802003998

BLK: 802003999

BLK: 803003000

BLK: 803003001

BLK: 803003002

BLK: 803003003

BLK: 803003004

BLK: 803003005

BLK: 803003006

BLK: 803003007

BLK: 803003008

BLK: 803003009

BLK: 803003010

BLK: 803003011

BLK: 803003012

BLK: 803003013

BLK: 803003014

BLK: 803003015

BLK: 803003016

BLK: 803003017

BLK: 803003018

BLK: 803003019

BLK: 803003020

BLK: 803003021

BLK: 803003022

BLK: 803003023

BLK: 803003024

BLK: 803003025

BLK: 803003026

BLK: 803003027

BLK: 803003028

BLK: 803003029

BLK: 803003030

BLK: 803003031

BLK: 803003039

BLK: 803003049

BLK: 803003053

BLK: 803003074

BLK: 803003075

BLK: 803003076

BLK: 803003077

BLK: 803003078

BLK: 803003079

BLK: 803003080

BLK: 803003081

BLK: 803003082

BLK: 803003086

BLK: 803003088

BLK: 803003993

BLK: 803003995

BLK: 803003998

BLK: 803003999

BLK: 804001078

BLK: 804001079

BLK: 804001080

BLK: 804001081

BLK: 804001087

BLK: 804001088

BLK: 804001094

BLK: 804001095

BLK: 804001096

BLK: 804001992

BLK: 804001993

BLK: 804001994

BLK: 804004982

BLK: 804005989

BLK: 804006014

BLK: 804006015

BLK: 804006035

BLK: 804006036

BLK: 804006999

BLK: 804007011

BLK: 804007012

BLK: 804007013

BLK: 804007014

BLK: 804007015

BLK: 804007016

BLK: 804007017

BLK: 804007018

BLK: 804007019

BLK: 804007020

BLK: 804007044

BLK: 804007045

BLK: 804007997

BLK: 804008000

BLK: 804008001

BLK: 804008002

BLK: 804008003

BLK: 804008004

BLK: 804008005

BLK: 804008006

BLK: 804008007

BLK: 804008008

BLK: 804008009

BLK: 804008010

BLK: 804008011

BLK: 804008012

BLK: 804008013

BLK: 804008014

BLK: 804008015

BLK: 804008016

BLK: 804008017

BLK: 804008018

BLK: 804008019

BLK: 804008020

BLK: 804008021

BLK: 804008022

BLK: 804008023

BLK: 804008024

BLK: 804008025

BLK: 804008026

BLK: 804008027

BLK: 804008028

BLK: 804008029

BLK: 804008030

BLK: 804008031

BLK: 804008032

BLK: 804008033

BLK: 804008034

BLK: 804008035

BLK: 804008036

BLK: 804008037

BLK: 804008038

BLK: 804008039

BLK: 804008040

BLK: 804008041

BLK: 804008042

BLK: 804008043

BLK: 804008044

BLK: 804008045

BLK: 804008046

BLK: 804008047

BLK: 804008048

BLK: 804008049

BLK: 804008050

BLK: 804008051

BLK: 804008052

BLK: 804008053

BLK: 804008054

BLK: 804008055

BLK: 804008056

BLK: 804008057

BLK: 804008058

BLK: 804008059

BLK: 804008060

BLK: 804008061

BLK: 804008062

BLK: 804008063

BLK: 804008064

BLK: 804008065

BLK: 804008066

BLK: 804008999

VTD: 21316 KisseeMills

VTD: 21317 MerriamWoods (part)

BLK: 802003102

VTD: 21319 Protem

VTD: 21321 RockawayBeachWard2 (part)

BLK: 802003025

BLK: 802003059

BLK: 802003060

BLK: 802003064

BLK: 802003065

BLK: 802003066

BLK: 802003067

BLK: 802003103

BLK: 802003104

BLK: 802003105

BLK: 802003125

BLK: 802003126

VTD: 21322 Taneyville

VTD: 2133 Bradleyville

VTD: 2137 BrownBranch

VTD: 2138 Bryant

VTD: 2139 CedarCreek

Texas County

Washington County

Wayne County

Wright County

(L. 2001 H.B. 1000)



Section 128.440 Ninth congressional district (2000 census).

Ninth congressional district (2000 census).

128.440. The ninth district shall be composed of the following:

Adair County

Audrain County

Boone County

Callaway County

Camden County (part)

VTD: 02910 Freedom

VTD: 02920 OsageBeachNo.3

VTD: 0294 CamdentonNo.1 (part)

BLK: 506001007

BLK: 506001041

BLK: 506001042

BLK: 506001043

BLK: 506001989

BLK: 506001991

BLK: 506001992

BLK: 506001993

BLK: 506002001

BLK: 506002004

BLK: 506002005

BLK: 509001033

BLK: 509001034

BLK: 509001037

BLK: 509001038

BLK: 509001060

Clark County

Crawford County

Franklin County

Gasconade County

Knox County

Lewis County

Macon County

Maries County

Marion County

Miller County

Monroe County

Montgomery County

Osage County

Pike County

Ralls County

Randolph County

Scotland County

Shelby County

St. Charles County (part)

VTD: 183136 83 (part)

BLK: 111113000

BLK: 111213030

BLK: 111213031

VTD: 183142 222&New

VTD: 18345 150

VTD: 18347 152

VTD: 18367 200

VTD: 18368 201

VTD: 18369 202

VTD: 18371 203 (part)

BLK: 111441026

BLK: 111441027

BLK: 111441028

BLK: 111441029

BLK: 111441030

BLK: 111441031

BLK: 111441032

BLK: 111441033

BLK: 111441034

BLK: 111441035

BLK: 111441036

BLK: 111441037

BLK: 111441038

BLK: 111441049

BLK: 111441050

BLK: 111441051

BLK: 111441052

BLK: 111441053

BLK: 111441054

BLK: 111441056

BLK: 111441058

BLK: 111441101

BLK: 119021018

BLK: 119021019

BLK: 119021020

BLK: 119021021

BLK: 119021022

BLK: 119021023

BLK: 119021025

BLK: 119021026

BLK: 119021028

BLK: 119021029

BLK: 119021030

BLK: 119021055

BLK: 119021056

BLK: 119021057

BLK: 119021058

BLK: 119021059

BLK: 119021061

BLK: 119021063

BLK: 119021064

BLK: 119021065

BLK: 119021066

BLK: 119021067

BLK: 119021068

BLK: 122023010

BLK: 122023011

BLK: 122023012

BLK: 122023013

BLK: 122023014

BLK: 122023015

BLK: 122023016

BLK: 122023017

BLK: 122023018

BLK: 122023019

BLK: 122023020

BLK: 122023021

BLK: 122023022

BLK: 122023023

BLK: 122023024

BLK: 122023025

BLK: 122023026

BLK: 122023027

BLK: 122023028

BLK: 122023029

BLK: 122023030

BLK: 122023031

BLK: 122023032

BLK: 122023033

BLK: 122023034

BLK: 122023035

BLK: 122023036

BLK: 122023037

BLK: 122023038

BLK: 122023039

BLK: 122023040

BLK: 122023041

BLK: 122023042

BLK: 122023046

BLK: 122023047

BLK: 122023048

BLK: 122023116

BLK: 122023117

BLK: 122023118

BLK: 122023119

BLK: 122023120

VTD: 18374 206 (part)

BLK: 111243073

VTD: 18376 207 (part)

BLK: 111441016

BLK: 111441017

BLK: 111441018

BLK: 111441019

BLK: 111441020

BLK: 111441021

BLK: 111441107

BLK: 111441108

BLK: 111441109

BLK: 111441110

BLK: 111441111

BLK: 111441112

BLK: 111441113

BLK: 111441114

BLK: 111441115

BLK: 111441116

BLK: 111441117

BLK: 111441118

BLK: 111441119

BLK: 111441120

BLK: 111441121

BLK: 111441122

BLK: 111441123

BLK: 111441124

BLK: 111441125

BLK: 111441126

BLK: 111441127

BLK: 111441128

BLK: 111441129

BLK: 111441130

BLK: 111441131

BLK: 111441132

BLK: 111441133

BLK: 111441134

BLK: 111441135

BLK: 111441136

BLK: 111441998

BLK: 111441999

VTD: 18378 209

VTD: 18379 210 (part)

BLK: 119031002

BLK: 119031003

BLK: 119031004

BLK: 119031005

BLK: 119031006

BLK: 119031007

BLK: 119031008

BLK: 119031009

BLK: 119031010

BLK: 119031011

BLK: 119031012

BLK: 119031013

BLK: 119031014

BLK: 119031015

BLK: 119031016

BLK: 119031017

BLK: 119031020

BLK: 119031021

BLK: 119033019

BLK: 121021000

BLK: 121021001

VTD: 18386 220 (part)

BLK: 111031000

BLK: 111321000

BLK: 111321001

BLK: 111321002

BLK: 111321003

BLK: 111321004

BLK: 111321005

BLK: 111321006

BLK: 111321007

BLK: 111321008

BLK: 111321009

BLK: 111321010

VTD: 18387 221 (part)

BLK: 111031024

BLK: 111031025

BLK: 111031026

BLK: 111031027

BLK: 111031028

BLK: 111031029

BLK: 111031030

BLK: 111031031

BLK: 111031032

BLK: 111243064

BLK: 111243068

BLK: 111243069

BLK: 111243070

BLK: 111243071

BLK: 111243072

BLK: 111243075

BLK: 122013000

BLK: 122013001

BLK: 122013002

BLK: 122013003

BLK: 122013004

BLK: 122013005

BLK: 122013006

BLK: 122013007

BLK: 122013008

BLK: 122013009

BLK: 122013010

BLK: 122013011

BLK: 122013012

BLK: 122013013

BLK: 122013014

BLK: 122013015

BLK: 122013016

BLK: 122013017

BLK: 122013018

BLK: 122013019

BLK: 122013020

BLK: 122013021

BLK: 122013022

BLK: 122013023

BLK: 122013024

BLK: 122013025

BLK: 122013026

BLK: 122013027

BLK: 122013028

BLK: 122013029

BLK: 122013030

BLK: 122013031

BLK: 122013032

BLK: 122013033

BLK: 122013034

BLK: 122013035

BLK: 122013036

BLK: 122013037

BLK: 122013038

BLK: 122013039

BLK: 122013040

BLK: 122013041

BLK: 122013042

BLK: 122013043

BLK: 122013044

BLK: 122013045

BLK: 122013046

BLK: 122013047

BLK: 122013048

BLK: 122013049

BLK: 122013050

BLK: 122013051

BLK: 122013052

BLK: 122013053

BLK: 122013054

BLK: 122013055

BLK: 122013056

BLK: 122013057

BLK: 122013058

BLK: 122013059

BLK: 122013060

BLK: 122013061

BLK: 122013062

BLK: 122013063

BLK: 122013064

BLK: 122013065

BLK: 122013066

BLK: 122013067

BLK: 122013068

BLK: 122013069

BLK: 122013070

BLK: 122013071

BLK: 122013072

BLK: 122013073

BLK: 122013074

BLK: 122013075

BLK: 122013076

BLK: 122013077

BLK: 122013078

BLK: 122013079

BLK: 122013080

BLK: 122013081

BLK: 122013082

BLK: 122013083

BLK: 122013084

BLK: 122013085

BLK: 122013086

BLK: 122013087

BLK: 122013088

BLK: 122013089

BLK: 122013090

BLK: 122013091

BLK: 122013092

BLK: 122013093

BLK: 122013094

BLK: 122013095

BLK: 122013096

BLK: 122013097

BLK: 122013098

BLK: 122013099

BLK: 122013100

BLK: 122013101

BLK: 122013102

BLK: 122013103

BLK: 122013104

BLK: 122013105

BLK: 122013106

BLK: 122013107

BLK: 122013108

BLK: 122013109

BLK: 122013110

BLK: 122013111

BLK: 122013112

BLK: 122013113

BLK: 122013114

BLK: 122013115

BLK: 122013116

BLK: 122013117

BLK: 122013118

BLK: 122013119

BLK: 122013120

BLK: 122013121

BLK: 122013122

BLK: 122013123

BLK: 122013124

BLK: 122013125

BLK: 122013126

BLK: 122013127

BLK: 122013128

BLK: 122013129

BLK: 122013130

BLK: 122013131

BLK: 122013132

BLK: 122013133

BLK: 122013134

BLK: 122013135

BLK: 122013144

BLK: 122013145

BLK: 122013146

BLK: 122013147

BLK: 122013148

BLK: 122013149

BLK: 122013150

BLK: 122013151

BLK: 122013152

BLK: 122013153

BLK: 122013154

BLK: 122013155

BLK: 122013156

BLK: 122013157

BLK: 122013997

BLK: 122013998

BLK: 122013999

BLK: 122014000

BLK: 122014007

BLK: 122014008

BLK: 122014992

BLK: 122014993

BLK: 122014998

BLK: 122014999

BLK: 122023000

BLK: 122023001

BLK: 122023002

BLK: 122023003

BLK: 122023004

BLK: 122023005

BLK: 122023006

BLK: 122023007

BLK: 122023008

BLK: 122023009

BLK: 122023043

BLK: 122023044

BLK: 122023045

BLK: 122023054

BLK: 122023055

BLK: 122023056

BLK: 122023057

BLK: 122023058

BLK: 122023059

BLK: 122023060

BLK: 122023061

BLK: 122023062

BLK: 122023063

BLK: 122023064

BLK: 122023065

BLK: 122023066

BLK: 122023067

BLK: 122023068

BLK: 122023069

BLK: 122023070

BLK: 122023071

BLK: 122023072

BLK: 122023073

BLK: 122023074

BLK: 122023075

BLK: 122023076

BLK: 122023077

BLK: 122023078

BLK: 122023079

BLK: 122023080

BLK: 122023081

BLK: 122023082

BLK: 122023083

BLK: 122023084

BLK: 122023085

BLK: 122023086

BLK: 122023087

BLK: 122023088

BLK: 122023089

BLK: 122023090

BLK: 122023091

BLK: 122023092

BLK: 122023093

BLK: 122023094

BLK: 122023095

BLK: 122023096

BLK: 122023097

BLK: 122023098

BLK: 122023099

BLK: 122023105

BLK: 122023106

BLK: 122023107

BLK: 122023108

BLK: 122023109

BLK: 122023110

BLK: 122023111

BLK: 122023112

BLK: 122023113

BLK: 122023114

BLK: 122023115

BLK: 122023998

BLK: 122023999

VTD: 18388 223

VTD: 18389 224

VTD: 18390 225

VTD: 18391 226

VTD: 18392 227

VTD: 18394 229

VTD: 18396 230 (part)

BLK: 111221021

BLK: 111221023

VTD: 18397 231

Warren County

(L. 2001 H.B. 1000)



Section 128.451 First congressional district (2010 census)

First congressional district (2010 census)

128.451. The first congressional district shall be composed of the following:

St. Louis City MO County

St. Louis MO County (part)

VTD: AP001

VTD: AP002

VTD: AP003

VTD: AP004

VTD: AP005

VTD: AP006

VTD: AP007

VTD: AP008

VTD: AP009

VTD: AP010

VTD: AP011

VTD: AP013

VTD: AP014

VTD: AP015

VTD: AP016

VTD: AP018

VTD: AP019

VTD: AP020

VTD: AP021

VTD: AP022

VTD: AP024

VTD: AP025

VTD: AP027

VTD: AP028

VTD: AP029

VTD: AP030

VTD: AP031

VTD: AP033

VTD: AP034

VTD: AP035

VTD: AP036

VTD: AP038

VTD: AP039

VTD: AP040

VTD: AP041

VTD: AP043

VTD: AP044

VTD: AP045

VTD: AP046

VTD: AP047

VTD: AP048

VTD: AP049

VTD: AP050

VTD: AP051

VTD: AP052

VTD: AP053

VTD: AP054

VTD: AP055

VTD: AP056

VTD: AP200

VTD: AP203

VTD: AP206

VTD: AP207

VTD: AP208

VTD: AP210

VTD: AP211

VTD: AP213

VTD: AP214

VTD: AP215

VTD: AP216

VTD: AP217

VTD: AP218

VTD: AP221

VTD: AP225

VTD: AP227

VTD: AP228

VTD: AP230

VTD: AP232

VTD: AP233

VTD: AP237

VTD: CC012

VTD: CC013

VTD: CC015

VTD: CC017

VTD: CC019

VTD: CC020

VTD: CC021

VTD: CC022

VTD: CC025

VTD: CC026

VTD: CC027

VTD: CC028

VTD: CC029

VTD: CC030

VTD: CC034

VTD: CC038

VTD: CC039

VTD: CC040

VTD: CC043

VTD: CC046

VTD: CC048

VTD: CC057

VTD: CC058 (part)

Block: 291892156001056

VTD: CC060

VTD: CC061

VTD: CC062

VTD: CC063

VTD: CC064

VTD: CC065

VTD: CC066

VTD: CC067

VTD: CC068

VTD: CC069

VTD: CC201

VTD: CC202

VTD: CC203

VTD: CC205

VTD: CC207

VTD: CC208

VTD: CC224

VTD: CC225

VTD: CLA001

VTD: CLA005

VTD: CLA011 (part)

Block: 291892158002018

Block: 291892158006012

Block: 291892158006015

Block: 291892158006016

VTD: CLA021

VTD: CLA022

VTD: CLA052

VTD: CLA054

VTD: CLA056

VTD: FER001

VTD: FER002

VTD: FER003

VTD: FER004

VTD: FER005

VTD: FER006

VTD: FER007

VTD: FER008

VTD: FER009

VTD: FER010

VTD: FER011

VTD: FER012

VTD: FER013

VTD: FER014

VTD: FER015

VTD: FER016

VTD: FER017

VTD: FER018

VTD: FER019

VTD: FER020

VTD: FER021

VTD: FER022

VTD: FER023

VTD: FER024

VTD: FER025

VTD: FER026

VTD: FER027

VTD: FER028

VTD: FER029

VTD: FER030

VTD: FER031

VTD: FER032

VTD: FER033

VTD: FER034

VTD: FER035

VTD: FER036

VTD: FER037

VTD: FER038

VTD: FER039

VTD: FER040

VTD: FER041

VTD: FER042

VTD: FER043

VTD: FER044

VTD: FER045

VTD: FER046

VTD: FER047

VTD: FER048

VTD: FER049

VTD: FER050

VTD: FER051

VTD: FER201

VTD: FER208

VTD: FLO001

VTD: FLO002

VTD: FLO003

VTD: FLO004

VTD: FLO005

VTD: FLO006

VTD: FLO007

VTD: FLO008

VTD: FLO009

VTD: FLO010

VTD: FLO011

VTD: FLO012

VTD: FLO013

VTD: FLO014

VTD: FLO015

VTD: FLO016

VTD: FLO017

VTD: FLO018

VTD: FLO019

VTD: FLO020

VTD: FLO021

VTD: FLO022

VTD: FLO023

VTD: FLO024

VTD: FLO025

VTD: FLO026

VTD: FLO027

VTD: FLO028

VTD: FLO029

VTD: FLO030

VTD: FLO031

VTD: FLO032

VTD: FLO033

VTD: FLO034

VTD: FLO035

VTD: FLO036

VTD: FLO037

VTD: FLO038

VTD: FLO039

VTD: FLO040

VTD: FLO041

VTD: FLO042

VTD: FLO200

VTD: FLO201

VTD: FLO202

VTD: FLO203

VTD: FLO205

VTD: FLO207

VTD: HAD001

VTD: HAD002

VTD: HAD003

VTD: HAD004

VTD: HAD005

VTD: HAD006

VTD: HAD007

VTD: HAD008

VTD: HAD009

VTD: HAD010

VTD: HAD011

VTD: HAD012

VTD: HAD013

VTD: HAD014

VTD: HAD015

VTD: HAD016

VTD: HAD017

VTD: HAD018

VTD: HAD019

VTD: HAD020

VTD: HAD021

VTD: HAD022

VTD: HAD023

VTD: HAD024

VTD: HAD025

VTD: HAD026

VTD: HAD027

VTD: HAD028

VTD: HAD029

VTD: HAD030

VTD: HAD031

VTD: HAD032

VTD: HAD033

VTD: HAD034

VTD: HAD035

VTD: HAD036

VTD: HAD037

VTD: HAD038

VTD: JEF013

VTD: JEF014

VTD: JEF019

VTD: JEF023

VTD: JEF047

VTD: JEF048

VTD: LC001

VTD: LC002

VTD: LC003

VTD: LC004

VTD: LC005

VTD: LC006

VTD: LC007

VTD: LC008

VTD: LC009

VTD: LC010

VTD: LC011

VTD: LC012

VTD: LC013

VTD: LC014

VTD: LC015

VTD: LC016

VTD: LC017

VTD: LC018

VTD: LC019

VTD: LC020

VTD: LC021

VTD: LC022

VTD: LC023

VTD: LC024

VTD: LC025

VTD: LC026

VTD: LC027

VTD: LC028

VTD: LC029

VTD: LC030

VTD: LC031

VTD: LC032

VTD: LC033

VTD: LC034

VTD: LC035

VTD: LC036

VTD: LC037

VTD: LC038

VTD: LC039

VTD: LC040

VTD: LC200

VTD: LC202

VTD: LC203

VTD: LEM007

VTD: LEM009

VTD: LEM010

VTD: LEM025

VTD: LEM026

VTD: LEM027

VTD: LEM028

VTD: LEM200

VTD: LEM201

VTD: LEM202

VTD: MHT014

VTD: MHT017

VTD: MHT018 (part)

Block: 291892132022002

Block: 291892132022003

VTD: MHT029 (part)

Block: 291892151423009

Block: 291892151423011

Block: 291892151423012

VTD: MHT032

VTD: MHT041

VTD: MHT046

VTD: MHT201

VTD: MHT202

VTD: MHT218

VTD: MID001

VTD: MID002

VTD: MID003

VTD: MID004

VTD: MID005

VTD: MID006

VTD: MID007

VTD: MID008

VTD: MID009

VTD: MID010

VTD: MID011

VTD: MID012

VTD: MID013

VTD: MID014

VTD: MID015

VTD: MID016

VTD: MID017

VTD: MID018

VTD: MID019

VTD: MID020

VTD: MID021

VTD: MID022

VTD: MID023

VTD: MID024

VTD: MID025

VTD: MID026

VTD: MID027

VTD: MID028

VTD: MID029

VTD: MID030

VTD: MID031

VTD: MID032

VTD: MID033

VTD: MID034

VTD: MID036

VTD: MID037

VTD: MID038

VTD: MID039

VTD: MID040

VTD: MID041

VTD: MID042

VTD: MID043

VTD: MID044

VTD: MID045

VTD: MID046

VTD: MID047

VTD: MID048

VTD: MID049

VTD: MID051

VTD: MID052

VTD: MID053

VTD: MID054

VTD: MID055

VTD: MID056

VTD: MID057

VTD: MID058

VTD: MID059

VTD: MID061

VTD: MID200

VTD: MID201

VTD: MID202

VTD: MID207

VTD: MID208

VTD: MID209

VTD: MID213

VTD: MID215

VTD: NOR001

VTD: NOR002

VTD: NOR003

VTD: NOR004

VTD: NOR005

VTD: NOR006

VTD: NOR007

VTD: NOR008

VTD: NOR009

VTD: NOR010

VTD: NOR011

VTD: NOR012

VTD: NOR013

VTD: NOR014

VTD: NOR015

VTD: NOR016

VTD: NOR017

VTD: NOR018

VTD: NOR019

VTD: NOR020

VTD: NOR021

VTD: NOR022

VTD: NOR023

VTD: NOR024

VTD: NOR025

VTD: NOR026

VTD: NOR027

VTD: NOR028

VTD: NOR029

VTD: NOR030

VTD: NOR031

VTD: NOR032

VTD: NOR033

VTD: NOR034

VTD: NOR035

VTD: NOR036

VTD: NOR037

VTD: NOR038

VTD: NOR039

VTD: NOR040

VTD: NOR041

VTD: NOR042

VTD: NOR043

VTD: NOR044

VTD: NOR045

VTD: NOR046

VTD: NOR047

VTD: NOR048

VTD: NOR049

VTD: NOR050

VTD: NOR051

VTD: NOR052

VTD: NOR053

VTD: NOR054

VTD: NOR055

VTD: NOR056

VTD: NOR201

VTD: NOR202

VTD: NOR203

VTD: NOR205

VTD: NOR206

VTD: NOR207

VTD: NOR208

VTD: NOR213

VTD: NOR214

VTD: NOR215

VTD: NOR219

VTD: NOR220

VTD: NOR222

VTD: NRW001

VTD: NRW002

VTD: NRW003

VTD: NRW004

VTD: NRW005

VTD: NRW006

VTD: NRW007

VTD: NRW008

VTD: NRW009

VTD: NRW010

VTD: NRW011

VTD: NRW012

VTD: NRW013

VTD: NRW014

VTD: NRW015

VTD: NRW016

VTD: NRW017

VTD: NRW018

VTD: NRW019

VTD: NRW020

VTD: NRW021

VTD: NRW022

VTD: NRW023

VTD: NRW024

VTD: NRW025

VTD: NRW026

VTD: NRW027

VTD: NRW028

VTD: NRW029

VTD: NRW031

VTD: NRW032

VTD: NRW033

VTD: NRW034

VTD: NRW035

VTD: NRW036

VTD: NRW037

VTD: NRW038

VTD: NRW039

VTD: NRW040

VTD: NRW041

VTD: NRW042

VTD: NRW043

VTD: NRW044

VTD: NRW045

VTD: NRW046

VTD: NRW047

VTD: NRW048

VTD: NRW200

VTD: NRW201

VTD: NW002

VTD: NW004

VTD: NW005

VTD: NW006

VTD: NW007

VTD: NW008

VTD: NW009

VTD: NW010

VTD: NW015

VTD: NW016

VTD: NW017

VTD: NW018

VTD: NW022

VTD: NW023

VTD: NW024

VTD: NW025

VTD: NW027

VTD: NW028

VTD: NW029

VTD: NW030

VTD: NW034

VTD: NW036

VTD: NW039

VTD: NW040

VTD: NW041

VTD: NW042

VTD: NW044

VTD: NW045

VTD: NW046

VTD: NW047

VTD: NW048

VTD: NW050

VTD: NW052

VTD: NW200

VTD: NW202

VTD: NW205

VTD: NW207

VTD: NW208

VTD: NW209

VTD: NW213

VTD: NW215

VTD: NW219

VTD: NW222

VTD: NW223

VTD: NW224

VTD: NW225

VTD: NW226

VTD: NW227

VTD: NW229

VTD: NW231

VTD: SF001

VTD: SF002

VTD: SF003

VTD: SF004

VTD: SF005

VTD: SF006

VTD: SF007

VTD: SF008

VTD: SF009

VTD: SF010

VTD: SF011

VTD: SF012

VTD: SF013

VTD: SF014

VTD: SF015

VTD: SF016

VTD: SF017

VTD: SF018

VTD: SF019

VTD: SF020

VTD: SF021

VTD: SF022

VTD: SF023

VTD: SF024

VTD: SF025

VTD: SF026

VTD: SF027

VTD: SF028

VTD: SF029

VTD: SF030

VTD: SF031

VTD: SF032

VTD: SF033

VTD: SF034

VTD: SF035

VTD: SF036

VTD: SF037

VTD: SF038

VTD: SF039

VTD: SF040

VTD: SF200

VTD: SF204

VTD: SF206

VTD: SPL001

VTD: SPL002

VTD: SPL003

VTD: SPL004

VTD: SPL005

VTD: SPL006

VTD: SPL007

VTD: SPL008

VTD: SPL009

VTD: SPL010

VTD: SPL011

VTD: SPL012

VTD: SPL013

VTD: SPL014

VTD: SPL015

VTD: SPL016

VTD: SPL017

VTD: SPL018

VTD: SPL019

VTD: SPL020

VTD: SPL021

VTD: SPL022

VTD: SPL023

VTD: SPL024

VTD: SPL025

VTD: SPL026

VTD: SPL027

VTD: SPL028

VTD: SPL029

VTD: SPL030

VTD: SPL201

VTD: SPL202

VTD: SPL207

VTD: SPL208

VTD: UNV001

VTD: UNV002

VTD: UNV003

VTD: UNV004

VTD: UNV005

VTD: UNV006

VTD: UNV007

VTD: UNV008

VTD: UNV009

VTD: UNV010

VTD: UNV011

VTD: UNV012

VTD: UNV013

VTD: UNV014

VTD: UNV015

VTD: UNV016

VTD: UNV017

VTD: UNV018

VTD: UNV019

VTD: UNV020

VTD: UNV021

VTD: UNV022

VTD: UNV023

VTD: UNV024

VTD: UNV025

VTD: UNV026

VTD: UNV027

VTD: UNV028

VTD: UNV029

VTD: UNV030

VTD: UNV031

VTD: UNV032

VTD: UNV033

VTD: UNV034

VTD: UNV035

VTD: UNV036

VTD: UNV037

VTD: UNV038

VTD: UNV039

VTD: UNV040

VTD: UNV041

VTD: UNV042

VTD: UNV043

VTD: UNV044

VTD: UNV045

VTD: UNV046

VTD: UNV047

VTD: UNV048

VTD: UNV049

VTD: UNV200

VTD: UNV201

VTD: UNV205

VTD: UNV206

VTD: UNV208

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.452 Second congressional district (2010 census)

Second congressional district (2010 census)

128.452. The second congressional district shall be composed of the following:

Jefferson MO County (part)

VTD: Arnold No. 1

VTD: Arnold No. 2 (part)

Block: 290997001101038

Block: 290997001101039

Block: 290997001101040

Block: 290997001101041

Block: 290997001101043

Block: 290997001101044

Block: 290997001101045

Block: 290997001101046

Block: 290997001101047

Block: 290997001101048

Block: 290997001101049

Block: 290997001101053

Block: 290997001103015

Block: 290997001103016

Block: 290997001103018

Block: 290997001103019

Block: 290997001103020

Block: 290997001103021

Block: 290997001103024

Block: 290997001103025

Block: 290997001103026

Block: 290997001103027

Block: 290997001103030

Block: 290997001103031

Block: 290997001132000

Block: 290997001132001

Block: 290997001132004

Block: 290997001132005

Block: 290997001132006

Block: 290997001132029

Block: 290997001141000

Block: 290997001141001

Block: 290997001141002

Block: 290997001141003

Block: 290997001141006

Block: 290997001141007

Block: 290997001141008

Block: 290997001141009

Block: 290997001141010

Block: 290997001141011

Block: 290997001141012

Block: 290997001141013

Block: 290997001141018

Block: 290997001141092

Block: 290997001151000

Block: 290997001151001

Block: 290997001151002

Block: 290997001151003

Block: 290997001151004

Block: 290997001151006

Block: 290997001151007

Block: 290997001151008

Block: 290997001151009

Block: 290997001151010

Block: 290997001151011

Block: 290997001151012

Block: 290997001151013

Block: 290997001151014

Block: 290997001151015

Block: 290997001151016

Block: 290997001151017

Block: 290997001151018

Block: 290997001152000

Block: 290997001152001

Block: 290997001152002

Block: 290997001152003

Block: 290997001152008

Block: 290997001152009

Block: 290997001152010

Block: 290997001152030

Block: 290997001152031

Block: 290997001153000

Block: 290997001153001

Block: 290997001153005

Block: 290997001153013

Block: 290997001153028

Block: 290997001153029

Block: 290997001153031

Block: 290997001172000

Block: 290997001172003

Block: 290997001172004

Block: 290997001172011

Block: 290997001172012

Block: 290997001172013

Block: 290997001172014

Block: 290997001172015

Block: 290997001172016

Block: 290997001172017

Block: 290997001172018

Block: 290997001172019

Block: 290997001172020

Block: 290997001172021

Block: 290997001172022

Block: 290997001172023

Block: 290997001172026

Block: 290997001172027

Block: 290997001172028

Block: 290997001172029

Block: 290997001172030

Block: 290997001172031

Block: 290997001172032

Block: 290997001172033

Block: 290997001172034

Block: 290997001172035

Block: 290997001172036

Block: 290997001172051

Block: 290997001172052

Block: 290997001172053

Block: 290997001173009

Block: 290997001183000

Block: 290997001183001

Block: 290997001183002

Block: 290997001183003

Block: 290997001183005

Block: 290997001183006

Block: 290997001183007

Block: 290997001183008

Block: 290997001183009

Block: 290997001183010

Block: 290997001183011

Block: 290997001183012

Block: 290997001184002

Block: 290997001184009

Block: 290997001184010

Block: 290997001184011

VTD: Arnold No. 3

VTD: Arnold No. 4

VTD: Maxville No. 1 (part)

Block: 290997001131014

VTD: Maxville No. 2 (part)

Block: 290997001132002

Block: 290997001132007

Block: 290997001132008

Block: 290997001132009

Block: 290997001132014

Block: 290997001132015

Block: 290997001132016

Block: 290997001132017

Block: 290997001132018

Block: 290997001132026

Block: 290997001132027

Block: 290997001132028

Block: 290997001132030

Block: 290997001172001

Block: 290997001172054

VTD: Meramec Heights

VTD: Murphy No. 1 (part)

Block: 290997002101014

Block: 290997002101015

Block: 290997002102000

Block: 290997002102016

Block: 290997002102017

Block: 290997002112000

Block: 290997002112001

Block: 290997002112006

Block: 290997002112007

Block: 290997002112008

Block: 290997002112009

Block: 290997002112010

Block: 290997002112011

Block: 290997002112012

Block: 290997002112013

Block: 290997002112014

Block: 290997002112015

Block: 290997002112016

Block: 290997003031000

Block: 290997003031001

Block: 290997003031002

Block: 290997003031003

Block: 290997003031004

Block: 290997003031005

Block: 290997003031006

Block: 290997003031007

Block: 290997003031008

Block: 290997003031009

Block: 290997003031010

Block: 290997003031011

Block: 290997003031012

Block: 290997003031013

Block: 290997003031014

Block: 290997003031015

Block: 290997003031016

Block: 290997003031017

Block: 290997003031018

Block: 290997003031019

Block: 290997003031020

Block: 290997003031021

Block: 290997003031022

Block: 290997003031023

Block: 290997003031024

Block: 290997003031025

Block: 290997003031026

Block: 290997003031027

Block: 290997003031028

Block: 290997003031029

Block: 290997003031030

Block: 290997003031031

Block: 290997003032000

Block: 290997003032001

Block: 290997003032002

Block: 290997003032003

Block: 290997003032004

Block: 290997003032005

Block: 290997003032006

Block: 290997003032007

Block: 290997003032008

Block: 290997003032009

Block: 290997003032011

Block: 290997003032012

Block: 290997003032013

Block: 290997003032014

Block: 290997003032015

Block: 290997003032016

Block: 290997003032017

Block: 290997003032018

Block: 290997003032019

Block: 290997003032020

Block: 290997003032021

Block: 290997003032022

Block: 290997003032023

Block: 290997003032024

Block: 290997003032025

Block: 290997003032026

Block: 290997003032028

Block: 290997003033000

Block: 290997003033001

Block: 290997003033002

Block: 290997003033003

Block: 290997003033004

Block: 290997003033005

Block: 290997003033006

Block: 290997003033007

Block: 290997003033008

Block: 290997003033009

Block: 290997003033010

Block: 290997003033011

Block: 290997003033012

Block: 290997003033013

Block: 290997003033014

Block: 290997003033015

Block: 290997003033016

Block: 290997003033017

Block: 290997003033018

Block: 290997003033019

Block: 290997003033020

Block: 290997003033021

Block: 290997003033022

Block: 290997003033023

Block: 290997003041000

Block: 290997003041035

VTD: Murphy No. 2

VTD: Murphy No. 3 (part)

Block: 290997002101023

Block: 290997002101041

Block: 290997002101042

Block: 290997002101045

Block: 290997002101046

Block: 290997002101047

Block: 290997002101048

Block: 290997002101049

Block: 290997002101050

Block: 290997002101051

Block: 290997002101052

Block: 290997002101053

Block: 290997002101054

Block: 290997002101056

Block: 290997002101057

Block: 290997002102001

Block: 290997002102002

Block: 290997002102003

Block: 290997002102004

Block: 290997002102005

Block: 290997002102006

Block: 290997002102007

Block: 290997002102008

Block: 290997002102009

Block: 290997002102013

Block: 290997002102014

Block: 290997002102015

Block: 290997002102018

Block: 290997002102019

Block: 290997002102020

Block: 290997002102021

Block: 290997002102022

Block: 290997002112002

Block: 290997002112003

Block: 290997002112004

Block: 290997002112005

Block: 290997002112027

Block: 290997002112028

VTD: Romaine Creek

VTD: Saline

VTD: Springdale

St. Charles MO County (part)

VTD: 015-Washington (part)

Block: 291833110011023

Block: 291833110011024

Block: 291833110011025

Block: 291833110011031

Block: 291833110011032

Block: 291833110011033

Block: 291833110011034

Block: 291833110011036

Block: 291833110011037

Block: 291833110011038

Block: 291833110011046

Block: 291833110011047

Block: 291833110011048

Block: 291833110011049

Block: 291833110011050

Block: 291833110011051

Block: 291833110011052

Block: 291833110011053

Block: 291833110012000

Block: 291833110012001

Block: 291833110012002

Block: 291833110012003

Block: 291833110012004

Block: 291833110012005

Block: 291833110012006

Block: 291833110012007

Block: 291833110012008

Block: 291833110012009

Block: 291833110012010

Block: 291833110012012

Block: 291833110012013

Block: 291833110012019

Block: 291833110012020

Block: 291833110012021

Block: 291833110012022

Block: 291833110012023

Block: 291833110012024

Block: 291833110012025

Block: 291833110012026

Block: 291833110012027

Block: 291833110012028

Block: 291833110012029

Block: 291833110012030

Block: 291833110012031

Block: 291833110012032

Block: 291833110012033

Block: 291833110012034

Block: 291833110012035

Block: 291833110012036

Block: 291833110012037

Block: 291833110012038

Block: 291833110012039

Block: 291833110012040

Block: 291833110012041

Block: 291833110012042

Block: 291833110012044

Block: 291833110012045

Block: 291833110012046

Block: 291833110012047

Block: 291833110012048

Block: 291833110012049

Block: 291833110012050

Block: 291833110012051

Block: 291833110042001

Block: 291833110042005

Block: 291833110042006

Block: 291833110042007

Block: 291833110042008

Block: 291833110042009

Block: 291833110042010

Block: 291833110042012

Block: 291833110042013

Block: 291833110042014

Block: 291833110042016

Block: 291833110042019

Block: 291833110042021

Block: 291833110042033

Block: 291833110042034

Block: 291833110042035

Block: 291833110042036

Block: 291833110042038

Block: 291833110042039

Block: 291833110042040

Block: 291833110042041

Block: 291833110042054

Block: 291833110042055

Block: 291833110042056

Block: 291833110042057

Block: 291833110042058

Block: 291833110042059

Block: 291833110042060

Block: 291833110042061

Block: 291833110043000

Block: 291833110043001

Block: 291833110043002

Block: 291833110043003

Block: 291833110043004

Block: 291833110043005

Block: 291833110043006

Block: 291833110043007

Block: 291833110043008

Block: 291833110043009

Block: 291833110043010

Block: 291833110043011

Block: 291833110043012

Block: 291833110043013

Block: 291833110043014

Block: 291833110043015

Block: 291833110043016

Block: 291833110043017

Block: 291833110043018

Block: 291833110043019

Block: 291833110043020

Block: 291833110043021

Block: 291833110043022

Block: 291833110043023

Block: 291833110043024

Block: 291833110043025

Block: 291833110043026

Block: 291833110043027

Block: 291833110043033

Block: 291833110043034

Block: 291833111462000

Block: 291833111462001

Block: 291833111462002

Block: 291833111462003

Block: 291833111462005

Block: 291833111462006

Block: 291833111462011

Block: 291833111462012

Block: 291833111462013

Block: 291833111462014

Block: 291833111462015

Block: 291833111462016

Block: 291833111462017

Block: 291833111462025

Block: 291833111462026

Block: 291833111462027

Block: 291833111462028

Block: 291833111462030

Block: 291833111462031

Block: 291833111462034

Block: 291833111462043

Block: 291833111462044

Block: 291833111462082

Block: 291833111462083

Block: 291833111462084

Block: 291833111462085

Block: 291833111462090

Block: 291833112112041

Block: 291833112112042

Block: 291833112112052

Block: 291833112112053

Block: 291833112112056

VTD: 016-Montclair

VTD: 024-Wilshire

VTD: 036-Sun Lake

VTD: 047-Covilli

VTD: 062-Adams (part)

Block: 291833107001010

Block: 291833107001011

Block: 291833107001012

Block: 291833107001013

Block: 291833107001014

Block: 291833107001015

Block: 291833107001016

Block: 291833107001017

Block: 291833107001018

Block: 291833107002007

Block: 291833107002008

Block: 291833107002009

Block: 291833107002013

Block: 291833107002017

Block: 291833107002018

Block: 291833107002019

Block: 291833107002020

Block: 291833107002033

Block: 291833107002034

Block: 291833107002036

Block: 291833107002037

Block: 291833107002038

Block: 291833107002039

Block: 291833107002040

Block: 291833107002045

Block: 291833107002046

VTD: 080-Heritage

VTD: 083-Woodcliff

VTD: 084-Harvester

VTD: 085-Sycamore

VTD: 086-Arlington

VTD: 091-Katy Trail

VTD: 100-McClay

VTD: 101-Graybridge

VTD: 111-Woodstream

VTD: 126-Meadow Valley (part)

Block: 291833113222000

Block: 291833113222001

Block: 291833113222002

Block: 291833113222003

Block: 291833113222004

Block: 291833113222015

Block: 291833113222018

Block: 291833113222019

Block: 291833113222020

Block: 291833113222023

Block: 291833113222060

Block: 291833113311004

Block: 291833113311005

Block: 291833113311006

Block: 291833113311007

Block: 291833113311008

Block: 291833113311009

Block: 291833113311010

Block: 291833113311011

Block: 291833113311012

Block: 291833113311017

Block: 291833113311020

Block: 291833113311021

Block: 291833113311022

Block: 291833113911000

Block: 291833113911001

Block: 291833113911002

Block: 291833113911003

Block: 291833113911004

Block: 291833113911005

Block: 291833113911006

Block: 291833113911007

Block: 291833113911008

Block: 291833113911009

Block: 291833113911010

Block: 291833113911011

Block: 291833113911012

Block: 291833113911013

Block: 291833113911014

Block: 291833113911015

Block: 291833113911016

Block: 291833113911017

Block: 291833113911018

Block: 291833113912005

Block: 291833113912006

Block: 291833113912007

Block: 291833113912008

Block: 291833113912010

Block: 291833113912012

Block: 291833113912013

Block: 291833113912016

VTD: 129-Parkwood

VTD: 130-Lakes

VTD: 139-Discovery

VTD: 140-Laura Hill

VTD: 143-All Saints

VTD: 144-Fox

VTD: 146-St. Jude

VTD: 147-Cottleville

VTD: 150-Timberwood

VTD: 152-Woodglen

VTD: 153-Aspen

VTD: 154-Wheatfield

VTD: 155-Green Forest (part)

Block: 291833113121056

Block: 291833113121057

Block: 291833113121058

Block: 291833113121059

Block: 291833113121060

Block: 291833113121061

Block: 291833113121063

Block: 291833113121064

Block: 291833113121065

Block: 291833113121066

Block: 291833113121067

Block: 291833113121068

Block: 291833113121069

Block: 291833113121070

Block: 291833113121073

VTD: 170-Starbuck

VTD: 196-Phoenix

VTD: 203-Fieldcrest

VTD: 206-Monticello

VTD: 207-Carriage Hills

VTD: 208-Twin Chimneys

VTD: 211-Summerset

VTD: 212-Canvas Cove

VTD: 215-Coachman

VTD: 218-DuVall

VTD: 219-Westfield

VTD: 220-Pitman

VTD: 221-Weldon Spring

VTD: 227-Whitmoor

VTD: 228-Shoshone

VTD: 230-Claybrook

VTD: 231-Wolfrum

VTD: 234-Windcastle

St. Louis MO County (part)

VTD: AP012

VTD: AP017

VTD: AP023

VTD: AP026

VTD: AP032

VTD: AP037

VTD: AP042

VTD: BON001

VTD: BON002

VTD: BON003

VTD: BON004

VTD: BON005

VTD: BON006

VTD: BON007

VTD: BON008

VTD: BON009

VTD: BON010

VTD: BON011

VTD: BON012

VTD: BON013

VTD: BON014

VTD: BON015

VTD: BON016

VTD: BON017

VTD: BON018

VTD: BON019

VTD: BON020

VTD: BON021

VTD: BON022

VTD: BON023

VTD: BON024

VTD: BON025

VTD: BON026

VTD: BON027

VTD: BON028

VTD: BON029

VTD: BON030

VTD: BON031

VTD: BON032

VTD: BON033

VTD: BON034

VTD: BON035

VTD: BON036

VTD: BON037

VTD: BON038

VTD: BON039

VTD: BON040

VTD: BON041

VTD: BON042

VTD: BON043

VTD: BON044

VTD: BON045

VTD: BON046

VTD: BON047

VTD: BON048

VTD: BON202

VTD: BON203

VTD: BON206

VTD: BON207

VTD: BON210

VTD: BON211

VTD: CC001

VTD: CC002

VTD: CC003

VTD: CC004

VTD: CC005

VTD: CC006

VTD: CC007

VTD: CC008

VTD: CC009

VTD: CC010

VTD: CC011

VTD: CC014

VTD: CC016

VTD: CC018

VTD: CC023

VTD: CC024

VTD: CC031

VTD: CC032

VTD: CC033

VTD: CC035

VTD: CC036

VTD: CC037

VTD: CC041

VTD: CC042

VTD: CC044

VTD: CC045

VTD: CC047

VTD: CC049

VTD: CC050

VTD: CC051

VTD: CC052

VTD: CC053

VTD: CC054

VTD: CC055

VTD: CC056

VTD: CC058 (part)

Block: 291892150051010

Block: 291892150051013

Block: 291892150051014

Block: 291892150052017

Block: 291892150052018

Block: 291892150052020

Block: 291892150052021

Block: 291892150052022

Block: 291892150052023

Block: 291892150052024

Block: 291892150052025

Block: 291892150052026

Block: 291892150053021

Block: 291892150053028

Block: 291892150053029

Block: 291892150053030

Block: 291892150054012

Block: 291892150054013

Block: 291892153011000

Block: 291892153011001

Block: 291892153011002

Block: 291892153011003

Block: 291892155001016

Block: 291892155001017

Block: 291892156001048

Block: 291892156001049

Block: 291892156001054

VTD: CC059

VTD: CC206

VTD: CC214

VTD: CC216

VTD: CC221

VTD: CC227

VTD: CHE001

VTD: CHE002

VTD: CHE003

VTD: CHE004

VTD: CHE005

VTD: CHE006

VTD: CHE007

VTD: CHE008

VTD: CHE009

VTD: CHE010

VTD: CHE011

VTD: CHE012

VTD: CHE013

VTD: CHE014

VTD: CHE015

VTD: CHE016

VTD: CHE017

VTD: CHE018

VTD: CHE019

VTD: CHE020

VTD: CHE021

VTD: CHE022

VTD: CHE023

VTD: CHE024

VTD: CHE025

VTD: CHE026

VTD: CHE027

VTD: CHE028

VTD: CHE029

VTD: CHE030

VTD: CHE031

VTD: CHE032

VTD: CHE033

VTD: CHE035

VTD: CHE036

VTD: CHE037

VTD: CHE038

VTD: CHE039

VTD: CHE040

VTD: CHE041

VTD: CHE042

VTD: CHE043

VTD: CHE044

VTD: CHE045

VTD: CHE046

VTD: CHE047

VTD: CHE048

VTD: CHE049

VTD: CHE050

VTD: CHE051

VTD: CHE052

VTD: CHE053

VTD: CHE054

VTD: CHE055

VTD: CHE056

VTD: CHE200

VTD: CHE203

VTD: CHE204

VTD: CHE209

VTD: CHE212

VTD: CHE214

VTD: CHE215

VTD: CLA002

VTD: CLA003

VTD: CLA004

VTD: CLA006

VTD: CLA007

VTD: CLA008

VTD: CLA009

VTD: CLA010

VTD: CLA011 (part)

Block: 291892165001000

Block: 291892165001001

Block: 291892165001002

Block: 291892165001003

Block: 291892165001004

Block: 291892165001005

Block: 291892165001006

Block: 291892165001007

Block: 291892165001008

Block: 291892165001009

Block: 291892165001010

Block: 291892165001011

Block: 291892165001012

Block: 291892165001013

Block: 291892165001014

Block: 291892165001015

Block: 291892165001016

Block: 291892165001017

Block: 291892165001018

Block: 291892165001019

Block: 291892165002003

Block: 291892165002004

Block: 291892165002016

Block: 291892165002017

Block: 291892165002018

VTD: CLA012

VTD: CLA013

VTD: CLA014

VTD: CLA015

VTD: CLA016

VTD: CLA017

VTD: CLA018

VTD: CLA019

VTD: CLA020

VTD: CLA024

VTD: CLA025

VTD: CLA026

VTD: CLA027

VTD: CLA028

VTD: CLA029

VTD: CLA030

VTD: CLA031

VTD: CLA032

VTD: CLA033

VTD: CLA034

VTD: CLA035

VTD: CLA036

VTD: CLA037

VTD: CLA038

VTD: CLA039

VTD: CLA040

VTD: CLA041

VTD: CLA042

VTD: CLA043

VTD: CLA044

VTD: CLA045

VTD: CLA046

VTD: CLA047

VTD: CLA048

VTD: CLA049

VTD: CLA050

VTD: CLA051

VTD: CLA053

VTD: CLA055

VTD: CLA057

VTD: CLA058

VTD: CLA059

VTD: CLA200

VTD: CLA204

VTD: CLA206

VTD: CLA207

VTD: CLA208

VTD: CLA209

VTD: CLA212

VTD: CLA213

VTD: CLA214

VTD: CON001

VTD: CON002

VTD: CON003

VTD: CON004

VTD: CON005

VTD: CON006

VTD: CON007

VTD: CON008

VTD: CON009

VTD: CON010

VTD: CON011

VTD: CON012

VTD: CON013

VTD: CON014

VTD: CON015

VTD: CON016

VTD: CON017

VTD: CON018

VTD: CON019

VTD: CON020

VTD: CON021

VTD: CON022

VTD: CON023

VTD: CON024

VTD: CON025

VTD: CON026

VTD: CON027

VTD: CON028

VTD: CON029

VTD: CON030

VTD: CON031

VTD: CON032

VTD: CON033

VTD: CON034

VTD: CON035

VTD: CON036

VTD: CON037

VTD: CON038

VTD: CON039

VTD: CON040

VTD: CON041

VTD: CON042

VTD: CON043

VTD: CON044

VTD: CON045

VTD: CON046

VTD: CON047

VTD: CON048

VTD: CON049

VTD: CON050

VTD: CON051

VTD: CON052

VTD: CON200

VTD: CON201

VTD: CON203

VTD: CON204

VTD: CON205

VTD: GRA001

VTD: GRA002

VTD: GRA003

VTD: GRA004

VTD: GRA005

VTD: GRA006

VTD: GRA007

VTD: GRA008

VTD: GRA009

VTD: GRA010

VTD: GRA011

VTD: GRA012

VTD: GRA013

VTD: GRA014

VTD: GRA015

VTD: GRA016

VTD: GRA017

VTD: GRA018

VTD: GRA019

VTD: GRA020

VTD: GRA021

VTD: GRA022

VTD: GRA023

VTD: GRA024

VTD: GRA025

VTD: GRA026

VTD: GRA028

VTD: GRA029

VTD: GRA030

VTD: GRA031

VTD: GRA032

VTD: GRA033

VTD: GRA034

VTD: GRA035

VTD: GRA036

VTD: GRA037

VTD: GRA038

VTD: GRA039

VTD: GRA040

VTD: GRA041

VTD: GRA042

VTD: GRA043

VTD: GRA044

VTD: GRA045

VTD: GRA046

VTD: GRA047

VTD: GRA048

VTD: GRA049

VTD: GRA050

VTD: GRA051

VTD: GRA052

VTD: GRA053

VTD: GRA054

VTD: GRA055

VTD: GRA056

VTD: GRA202

VTD: GRA203

VTD: GRA204

VTD: GRA205

VTD: GRA206

VTD: GRA209

VTD: GRA210

VTD: JEF001

VTD: JEF002

VTD: JEF003

VTD: JEF004

VTD: JEF005

VTD: JEF006

VTD: JEF007

VTD: JEF008

VTD: JEF009

VTD: JEF010

VTD: JEF011

VTD: JEF012

VTD: JEF015

VTD: JEF016

VTD: JEF017

VTD: JEF018

VTD: JEF020

VTD: JEF021

VTD: JEF022

VTD: JEF024

VTD: JEF025

VTD: JEF026

VTD: JEF027

VTD: JEF028

VTD: JEF029

VTD: JEF030

VTD: JEF031

VTD: JEF032

VTD: JEF033

VTD: JEF034

VTD: JEF035

VTD: JEF036

VTD: JEF037

VTD: JEF038

VTD: JEF039

VTD: JEF040

VTD: JEF041

VTD: JEF042

VTD: JEF043

VTD: JEF044

VTD: JEF045

VTD: JEF046

VTD: JEF049

VTD: JEF050

VTD: JEF200

VTD: JEF201

VTD: LAF001

VTD: LAF002

VTD: LAF003

VTD: LAF004

VTD: LAF005

VTD: LAF006

VTD: LAF007

VTD: LAF008

VTD: LAF009

VTD: LAF010

VTD: LAF011

VTD: LAF012

VTD: LAF013

VTD: LAF014

VTD: LAF015

VTD: LAF016

VTD: LAF017

VTD: LAF018

VTD: LAF019

VTD: LAF020

VTD: LAF021

VTD: LAF022

VTD: LAF023

VTD: LAF024

VTD: LAF025

VTD: LAF026

VTD: LAF027

VTD: LAF028

VTD: LAF029

VTD: LAF030

VTD: LAF031

VTD: LAF032

VTD: LAF033

VTD: LAF034

VTD: LAF035

VTD: LAF036

VTD: LAF037

VTD: LAF038

VTD: LAF039

VTD: LAF040

VTD: LAF041

VTD: LAF042

VTD: LAF043

VTD: LAF044

VTD: LAF201

VTD: LAF205

VTD: LAF207

VTD: LEM001

VTD: LEM002

VTD: LEM003

VTD: LEM004

VTD: LEM005

VTD: LEM006

VTD: LEM008

VTD: LEM011

VTD: LEM012

VTD: LEM013

VTD: LEM014

VTD: LEM015

VTD: LEM016

VTD: LEM017

VTD: LEM018

VTD: LEM019

VTD: LEM020

VTD: LEM021

VTD: LEM022

VTD: LEM023

VTD: LEM024

VTD: LEM029

VTD: LEM030

VTD: LEM031

VTD: LEM032

VTD: LEM033

VTD: LEM034

VTD: LEM035

VTD: LEM036

VTD: LEM037

VTD: LEM038

VTD: LEM039

VTD: LEM040

VTD: LEM041

VTD: LEM042

VTD: LEM043

VTD: LEM044

VTD: LEM045

VTD: LEM046

VTD: LEM203

VTD: LEM204

VTD: LEM205

VTD: LEM206

VTD: LEM207

VTD: MER001

VTD: MER002

VTD: MER003

VTD: MER004

VTD: MER005

VTD: MER006

VTD: MER007

VTD: MER008

VTD: MER009

VTD: MER010

VTD: MER011

VTD: MER012

VTD: MER013

VTD: MER014

VTD: MER015

VTD: MER016

VTD: MER017

VTD: MER018

VTD: MER019

VTD: MER020

VTD: MER021

VTD: MER022

VTD: MER023

VTD: MER024

VTD: MER025

VTD: MER026

VTD: MER027

VTD: MER028

VTD: MER029

VTD: MER030

VTD: MER031

VTD: MER032

VTD: MER033

VTD: MER034

VTD: MER035

VTD: MER036

VTD: MER037

VTD: MER038

VTD: MER039

VTD: MER040

VTD: MER041

VTD: MER042

VTD: MER043

VTD: MER044

VTD: MER045

VTD: MER046

VTD: MER047

VTD: MER048

VTD: MER049

VTD: MER050

VTD: MER051

VTD: MER052

VTD: MER053

VTD: MER203

VTD: MER207

VTD: MER209

VTD: MER210

VTD: MER211

VTD: MER212

VTD: MER214

VTD: MER218

VTD: MER219

VTD: MHT001

VTD: MHT002

VTD: MHT003

VTD: MHT004

VTD: MHT005

VTD: MHT006

VTD: MHT007

VTD: MHT008

VTD: MHT009

VTD: MHT010

VTD: MHT011

VTD: MHT012

VTD: MHT013

VTD: MHT015

VTD: MHT016

VTD: MHT018 (part)

Block: 291892132022000

Block: 291892132022001

Block: 291892132022004

Block: 291892132022005

Block: 291892132022006

Block: 291892132022007

Block: 291892132022008

Block: 291892132022009

Block: 291892132022014

Block: 291892132022015

Block: 291892132022016

Block: 291892132022017

Block: 291892132022018

VTD: MHT019

VTD: MHT020

VTD: MHT021

VTD: MHT022

VTD: MHT023

VTD: MHT024

VTD: MHT025

VTD: MHT026

VTD: MHT027

VTD: MHT028

VTD: MHT029 (part)

Block: 291892151423013

Block: 291892151423014

Block: 291892151423016

VTD: MHT030

VTD: MHT031

VTD: MHT033

VTD: MHT034

VTD: MHT035

VTD: MHT036

VTD: MHT037

VTD: MHT038

VTD: MHT039

VTD: MHT040

VTD: MHT042

VTD: MHT043

VTD: MHT044

VTD: MHT045

VTD: MHT047

VTD: MHT048

VTD: MHT049

VTD: MHT200

VTD: MHT203

VTD: MHT209

VTD: MHT211

VTD: MHT212

VTD: MHT213

VTD: MHT214

VTD: MHT216

VTD: MHT219

VTD: MID035

VTD: MID050

VTD: MID060

VTD: MR001

VTD: MR002

VTD: MR003

VTD: MR004

VTD: MR005

VTD: MR006

VTD: MR007

VTD: MR008

VTD: MR009

VTD: MR010

VTD: MR011

VTD: MR012

VTD: MR013

VTD: MR014

VTD: MR015

VTD: MR016

VTD: MR017

VTD: MR018

VTD: MR019

VTD: MR020

VTD: MR021

VTD: MR022

VTD: MR023

VTD: MR024

VTD: MR025

VTD: MR026

VTD: MR027

VTD: MR028

VTD: MR029

VTD: MR030

VTD: MR031

VTD: MR032

VTD: MR033

VTD: MR034

VTD: MR035

VTD: MR036

VTD: MR037

VTD: MR038

VTD: MR039

VTD: MR040

VTD: MR041

VTD: MR042

VTD: MR043

VTD: MR044

VTD: MR045

VTD: MR046

VTD: MR047

VTD: MR048

VTD: MR049

VTD: MR050

VTD: MR051

VTD: MR052

VTD: MR053

VTD: MR054

VTD: MR055

VTD: MR056

VTD: MR057

VTD: MR058

VTD: MR059

VTD: MR060

VTD: MR061

VTD: MR062

VTD: MR063

VTD: MR064

VTD: MR065

VTD: MR066

VTD: MR067

VTD: MR068

VTD: MR069

VTD: MR070

VTD: MR071

VTD: MR072

VTD: MR073

VTD: MR074

VTD: MR075

VTD: MR076

VTD: MR077

VTD: MR078

VTD: MR079

VTD: MR080

VTD: MR200

VTD: MR202

VTD: MR203

VTD: MR206

VTD: MR209

VTD: NW001

VTD: NW003

VTD: NW011

VTD: NW012

VTD: NW013

VTD: NW014

VTD: NW019

VTD: NW020

VTD: NW021

VTD: NW026

VTD: NW031

VTD: NW032

VTD: NW033

VTD: NW035

VTD: NW037

VTD: NW038

VTD: NW043

VTD: NW049

VTD: NW051

VTD: NW203

VTD: NW204

VTD: NW206

VTD: NW210

VTD: NW220

VTD: OAK001

VTD: OAK002

VTD: OAK003

VTD: OAK004

VTD: OAK005

VTD: OAK006

VTD: OAK007

VTD: OAK008

VTD: OAK009

VTD: OAK010

VTD: OAK011

VTD: OAK012

VTD: OAK013

VTD: OAK014

VTD: OAK015

VTD: OAK016

VTD: OAK017

VTD: OAK018

VTD: OAK019

VTD: OAK020

VTD: OAK021

VTD: OAK022

VTD: OAK023

VTD: OAK024

VTD: OAK025

VTD: OAK026

VTD: OAK027

VTD: OAK028

VTD: OAK029

VTD: OAK030

VTD: OAK031

VTD: OAK032

VTD: OAK033

VTD: OAK034

VTD: OAK035

VTD: OAK036

VTD: OAK037

VTD: QUE001

VTD: QUE002

VTD: QUE003

VTD: QUE004

VTD: QUE005

VTD: QUE006

VTD: QUE007

VTD: QUE008

VTD: QUE009

VTD: QUE010

VTD: QUE011

VTD: QUE012

VTD: QUE013

VTD: QUE014

VTD: QUE015

VTD: QUE016

VTD: QUE017

VTD: QUE018

VTD: QUE019

VTD: QUE020

VTD: QUE021

VTD: QUE022

VTD: QUE023

VTD: QUE024

VTD: QUE025

VTD: QUE026

VTD: QUE027

VTD: QUE028

VTD: QUE029

VTD: QUE030

VTD: QUE031

VTD: QUE032

VTD: QUE033

VTD: QUE034

VTD: QUE035

VTD: QUE036

VTD: QUE037

VTD: QUE038

VTD: QUE039

VTD: QUE040

VTD: QUE041

VTD: QUE042

VTD: QUE043

VTD: QUE044

VTD: QUE045

VTD: QUE046

VTD: QUE047

VTD: QUE048

VTD: QUE049

VTD: QUE050

VTD: QUE051

VTD: QUE201

VTD: QUE202

VTD: QUE204

VTD: QUE209

VTD: QUE210

VTD: QUE211

VTD: QUE212

VTD: QUE215

VTD: QUE216

VTD: QUE217

VTD: TSF001

VTD: TSF002

VTD: TSF003

VTD: TSF004

VTD: TSF005

VTD: TSF006

VTD: TSF007

VTD: TSF008

VTD: TSF009

VTD: TSF010

VTD: TSF011

VTD: TSF012

VTD: TSF013

VTD: TSF014

VTD: TSF015

VTD: TSF016

VTD: TSF017

VTD: TSF018

VTD: TSF019

VTD: TSF020

VTD: TSF021

VTD: TSF022

VTD: TSF023

VTD: TSF024

VTD: TSF025

VTD: TSF026

VTD: TSF027

VTD: TSF028

VTD: TSF029

VTD: TSF030

VTD: TSF031

VTD: TSF032

VTD: TSF207

VTD: TSF208

VTD: WH001

VTD: WH002

VTD: WH003

VTD: WH004

VTD: WH005

VTD: WH006

VTD: WH007

VTD: WH008

VTD: WH009

VTD: WH010

VTD: WH011

VTD: WH012

VTD: WH013

VTD: WH014

VTD: WH015

VTD: WH016

VTD: WH017

VTD: WH018

VTD: WH019

VTD: WH020

VTD: WH021

VTD: WH022

VTD: WH023

VTD: WH024

VTD: WH025

VTD: WH026

VTD: WH027

VTD: WH028

VTD: WH029

VTD: WH030

VTD: WH031

VTD: WH032

VTD: WH033

VTD: WH034

VTD: WH035

VTD: WH036

VTD: WH037

VTD: WH038

VTD: WH039

VTD: WH040

VTD: WH041

VTD: WH042

VTD: WH043

VTD: WH044

VTD: WH045

VTD: WH046

VTD: WH047

VTD: WH048

VTD: WH049

VTD: WH050

VTD: WH051

VTD: WH205

VTD: WH208

VTD: WH209

VTD: WH212

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.453 Third congressional district (2010 census)

Third congressional district (2010 census)

128.453. The third congressional district shall be composed of the following:

Callaway MO County

Camden MO County (part)

VTD: Camdenton 1 (part)

Block: 290299502004068

Block: 290299502004069

Block: 290299502004071

Block: 290299502004072

Block: 290299502004073

Block: 290299502004074

Block: 290299502004076

Block: 290299502004079

Block: 290299502004085

Block: 290299502004086

Block: 290299502004087

Block: 290299502004088

Block: 290299502004089

Block: 290299502004090

Block: 290299502004091

Block: 290299502004092

Block: 290299502004093

Block: 290299502004094

Block: 290299502004095

Block: 290299502004096

Block: 290299502004097

Block: 290299505002016

Block: 290299505002021

Block: 290299505002039

Block: 290299505002041

Block: 290299505002048

Block: 290299505003000

Block: 290299505003002

Block: 290299505003003

Block: 290299505003004

Block: 290299505003005

Block: 290299505003009

Block: 290299505003010

Block: 290299505003046

Block: 290299506001001

Block: 290299506001002

Block: 290299506001003

Block: 290299506001004

Block: 290299506001005

Block: 290299506001006

Block: 290299506001007

Block: 290299506001008

Block: 290299506001009

Block: 290299506001010

Block: 290299506001011

Block: 290299506001012

Block: 290299506001014

Block: 290299506001037

Block: 290299506001042

Block: 290299506001052

Block: 290299506001053

Block: 290299506001054

Block: 290299506001055

Block: 290299506001056

Block: 290299506001057

Block: 290299506001058

Block: 290299506001059

Block: 290299506001062

Block: 290299506001063

Block: 290299506001064

Block: 290299506001065

Block: 290299506001066

Block: 290299506001067

Block: 290299506001068

Block: 290299506001069

Block: 290299506001070

Block: 290299506001071

Block: 290299506001072

Block: 290299506001073

Block: 290299506001074

Block: 290299506001075

Block: 290299506001076

Block: 290299506001077

Block: 290299506001078

Block: 290299506001079

Block: 290299506001080

Block: 290299506001081

Block: 290299506001082

Block: 290299506001083

Block: 290299506001084

Block: 290299506001085

Block: 290299506001086

Block: 290299506001087

Block: 290299506001088

Block: 290299506001089

Block: 290299506001090

Block: 290299506001091

Block: 290299506001092

Block: 290299506001093

Block: 290299506001094

Block: 290299506001095

Block: 290299506001096

Block: 290299506001097

Block: 290299506001098

Block: 290299506001102

Block: 290299506001106

Block: 290299506001107

Block: 290299506001108

Block: 290299506001109

Block: 290299506001112

Block: 290299506001114

Block: 290299506001115

Block: 290299506002049

Block: 290299506002050

Block: 290299506002051

Block: 290299506002052

Block: 290299506002053

Block: 290299506002054

Block: 290299506002058

Block: 290299506002092

Block: 290299506002093

Block: 290299506002094

Block: 290299506002096

Block: 290299506002097

Block: 290299506002098

Block: 290299506002100

Block: 290299506002166

Block: 290299506002167

Block: 290299506002168

Block: 290299506002169

Block: 290299506002170

Block: 290299506002171

Block: 290299506002172

Block: 290299506002173

Block: 290299506002174

Block: 290299506002175

Block: 290299506002176

Block: 290299506002177

Block: 290299506002178

Block: 290299506002179

Block: 290299506002180

Block: 290299506002181

Block: 290299506002182

Block: 290299506002183

Block: 290299506002204

Block: 290299506002206

Block: 290299506002207

Block: 290299508005000

Block: 290299508005001

Block: 290299508005002

Block: 290299508005062

Block: 290299508005063

Block: 290299508005066

Block: 290299508005067

Block: 290299508005068

Block: 290299508005069

Block: 290299509001016

Block: 290299509001017

Block: 290299509001021

Block: 290299509001022

Block: 290299509001118

VTD: Camdenton 2

VTD: Camdenton 3 (part)

Block: 290299504001004

Block: 290299504001005

Block: 290299504001006

Block: 290299504001007

Block: 290299504001008

Block: 290299504001009

Block: 290299504001010

Block: 290299504001050

Block: 290299504001051

Block: 290299504001052

Block: 290299504001053

Block: 290299504001054

Block: 290299504001055

Block: 290299504001056

Block: 290299504001057

Block: 290299504001058

Block: 290299504001062

Block: 290299504001063

Block: 290299504001064

Block: 290299504001067

Block: 290299504001068

Block: 290299504001069

Block: 290299504001070

Block: 290299504001071

Block: 290299504001072

Block: 290299504001073

Block: 290299504001074

Block: 290299504001075

Block: 290299504001076

Block: 290299504001077

Block: 290299504001078

Block: 290299504001079

Block: 290299504001080

Block: 290299504001081

Block: 290299504001082

Block: 290299504001083

Block: 290299504001084

Block: 290299504001085

Block: 290299504001088

Block: 290299504001089

Block: 290299504001090

Block: 290299504001091

Block: 290299504001092

Block: 290299504001093

Block: 290299505001000

Block: 290299505001001

Block: 290299505001002

Block: 290299505001003

Block: 290299505001004

Block: 290299505001005

Block: 290299505001006

Block: 290299505001007

Block: 290299505001008

Block: 290299505001009

Block: 290299505001010

Block: 290299505001011

Block: 290299505001012

Block: 290299505001013

Block: 290299505001014

Block: 290299505001015

Block: 290299505001016

Block: 290299505001017

Block: 290299505001018

Block: 290299505001019

Block: 290299505001020

Block: 290299505001021

Block: 290299505001022

Block: 290299505001023

Block: 290299505001024

Block: 290299505001025

Block: 290299505001026

Block: 290299505001027

Block: 290299505001028

Block: 290299505001029

Block: 290299505001030

Block: 290299505001031

Block: 290299505001032

Block: 290299505001033

Block: 290299505001034

Block: 290299505001035

Block: 290299505001036

Block: 290299505001037

Block: 290299505001038

Block: 290299505001039

Block: 290299505001040

Block: 290299505001041

Block: 290299505001042

Block: 290299505001043

Block: 290299505001044

Block: 290299505001045

Block: 290299505001046

Block: 290299505001047

Block: 290299505001048

Block: 290299505001049

Block: 290299505001050

Block: 290299505001051

Block: 290299505001052

Block: 290299505001053

Block: 290299505001054

Block: 290299505001055

Block: 290299505001056

Block: 290299505001057

Block: 290299505002000

Block: 290299505002001

Block: 290299505002002

Block: 290299505002003

Block: 290299505002004

Block: 290299505002005

Block: 290299505002006

Block: 290299505002007

Block: 290299505002008

Block: 290299505002009

Block: 290299505002010

Block: 290299505002011

Block: 290299505002012

Block: 290299505002013

Block: 290299505002014

Block: 290299505002015

Block: 290299505002024

Block: 290299505002025

Block: 290299505002026

Block: 290299505002027

Block: 290299505002028

Block: 290299505002029

Block: 290299505002030

Block: 290299505002031

Block: 290299505002032

Block: 290299505002033

Block: 290299505002034

Block: 290299505002035

Block: 290299505002036

Block: 290299505002037

Block: 290299505002044

Block: 290299505002045

Block: 290299505002049

Block: 290299505002050

Block: 290299505002052

Block: 290299505002061

Block: 290299505002062

Block: 290299505002066

VTD: Freedom

VTD: Horseshoe Bend

VTD: Linn Creek

VTD: Osage Beach 1

VTD: Osage Beach 2

VTD: Osage Beach 3

VTD: Sunrise Beach 1

VTD: Sunrise Beach 2 (part)

Block: 290299511002044

Block: 290299512002032

Block: 290299512002033

Block: 290299512002042

Block: 290299512002103

Block: 290299512002114

Block: 290299512002115

Block: 290299512002116

Block: 290299512002159

Block: 290299512002171

Block: 290299512002174

VTD: Sunrise Beach 3 (part)

Block: 290299511001159

Block: 290299511002009

Block: 290299511002010

Block: 290299511002011

Block: 290299511002012

Block: 290299511002013

Block: 290299511002014

Block: 290299511002015

Block: 290299511002016

Block: 290299511002017

Block: 290299511002018

Block: 290299511002022

Block: 290299511002023

Block: 290299511002024

Block: 290299511002025

Block: 290299511002026

Block: 290299511002027

Block: 290299511002028

Block: 290299511002029

Block: 290299511002030

Block: 290299511002031

Block: 290299511002032

Block: 290299511002033

Block: 290299511002034

Block: 290299511002035

Block: 290299511002036

Block: 290299511002037

Block: 290299511002038

Block: 290299511002039

Block: 290299511002040

Block: 290299511002041

Block: 290299511002042

Block: 290299511002043

Block: 290299511002045

Block: 290299511002046

Block: 290299511002047

Block: 290299511002048

Block: 290299511002049

Block: 290299511002050

Block: 290299511002051

Block: 290299511002052

Block: 290299511002053

Block: 290299511002054

Block: 290299511002055

Block: 290299511002056

Block: 290299511002057

Block: 290299511002058

Block: 290299511002059

Block: 290299511002060

Block: 290299511002061

Block: 290299511002062

Block: 290299511002063

Block: 290299511002064

Block: 290299511002065

Block: 290299511002067

Block: 290299511002068

Block: 290299511002069

Block: 290299511002070

Block: 290299511002071

Block: 290299511002072

Block: 290299511002073

Block: 290299511002074

Block: 290299511002075

Block: 290299511002076

Block: 290299511002077

Block: 290299511002078

Block: 290299511002079

Block: 290299511002080

Block: 290299511002081

Block: 290299511002082

Block: 290299511002083

Block: 290299511002084

Block: 290299511002085

Block: 290299511002086

Block: 290299511002087

Block: 290299511002088

Block: 290299511002089

Block: 290299511002090

Block: 290299511002091

Block: 290299511002092

Block: 290299511002093

Block: 290299511002094

Block: 290299511002095

Block: 290299511002096

Block: 290299511002097

Block: 290299511002098

Block: 290299511002099

Block: 290299511002100

Block: 290299511002101

Block: 290299511002102

Block: 290299511002103

Block: 290299511002104

Block: 290299511002105

Block: 290299511002106

Block: 290299511002107

Block: 290299511002108

Block: 290299511002109

Block: 290299511002110

Block: 290299511002111

Block: 290299511002112

Block: 290299511002113

Block: 290299511002114

Block: 290299511002115

Block: 290299511002116

Block: 290299511002117

Block: 290299511002118

Block: 290299511002119

Block: 290299511002120

Block: 290299511002121

Block: 290299511002122

Block: 290299511002123

Block: 290299511002124

Block: 290299511002125

Block: 290299511002126

Block: 290299511002127

Block: 290299511002128

Block: 290299511002129

Block: 290299511002130

Block: 290299511002131

Block: 290299511002132

Block: 290299511002133

Block: 290299511002134

Block: 290299511002135

Block: 290299511002136

Block: 290299511002137

Block: 290299511002138

Block: 290299511002139

Block: 290299511002140

Block: 290299511002141

Block: 290299511002142

Block: 290299511002143

Block: 290299511002144

Block: 290299511002145

Block: 290299511002146

Block: 290299511002147

Block: 290299511002148

Block: 290299511002149

Block: 290299511002150

Block: 290299511002151

Block: 290299511002152

Block: 290299511002153

Block: 290299511002154

Block: 290299511002155

Block: 290299511002156

Block: 290299511002157

Block: 290299511002158

Block: 290299511002159

Block: 290299511002160

Block: 290299511002161

Block: 290299511002162

Block: 290299511002163

Block: 290299511002164

Block: 290299511002165

Block: 290299511002166

Block: 290299511002167

Block: 290299511002168

Block: 290299511002169

Block: 290299511002170

Block: 290299511002171

Block: 290299511002172

Block: 290299511002173

Block: 290299511002174

Block: 290299511002175

Block: 290299511002176

Block: 290299511002177

Block: 290299511002178

Block: 290299511002179

Block: 290299511002180

Block: 290299511002181

Block: 290299511002182

Block: 290299511002183

Block: 290299511002184

Block: 290299511002185

Block: 290299511002186

Block: 290299511002187

Block: 290299511002188

Block: 290299511002189

Block: 290299511002190

Block: 290299511002191

Block: 290299511002192

Block: 290299511002194

Block: 290299511002195

Block: 290299511002200

Block: 290299511002201

Block: 290299511002202

Block: 290299511002203

Block: 290299511002204

Block: 290299511002205

Block: 290299511002206

Block: 290299511002207

Block: 290299511002208

Block: 290299511002209

Block: 290299511002210

Block: 290299511002211

Block: 290299511002212

Block: 290299511002213

Block: 290299511002214

Block: 290299511002215

Block: 290299511002216

Block: 290299511002217

Block: 290299511002218

Block: 290299511002219

Block: 290299511002220

Block: 290299511002221

Block: 290299511002222

Block: 290299512002012

Block: 290299512002013

Block: 290299512002014

Block: 290299512002015

Block: 290299512002016

Block: 290299512002017

Block: 290299512002018

Block: 290299512002019

Block: 290299512002020

Block: 290299512002021

Block: 290299512002022

Block: 290299512002034

Block: 290299512002035

Block: 290299512002036

Block: 290299512002037

Block: 290299512002038

Block: 290299512002039

Block: 290299512002040

Block: 290299512002041

Block: 290299512002043

Block: 290299512002044

Block: 290299512002045

Block: 290299512002046

Block: 290299512002047

Block: 290299512002048

Block: 290299512002062

Block: 290299512002063

Block: 290299512002064

Block: 290299512002065

Block: 290299512002066

Block: 290299512002067

Block: 290299512002068

Block: 290299512002069

Block: 290299512002093

Block: 290299512002094

Block: 290299512002096

Block: 290299512002097

Block: 290299512002125

Block: 290299512002126

Block: 290299512002127

Block: 290299512002128

Block: 290299512002129

Block: 290299512002134

Block: 290299512002136

Block: 290299512002138

Block: 290299512002139

Block: 290299512002140

Block: 290299512002160

Block: 290299512002161

Block: 290299512002170

Block: 290299512002175

Block: 290299512002179

Block: 290299512002180

Cole MO County

Franklin MO County

Gasconade MO County

Jefferson MO County (part)

VTD: Antonia No. 1

VTD: Antonia No. 2

VTD: Arnold No. 2 (part)

Block: 290997001103017

Block: 290997001103022

Block: 290997001103023

Block: 290997001152032

Block: 290997001172037

VTD: Barnhart No. 1

VTD: Barnhart No. 2

VTD: Byrnes Mill Ward 1

VTD: Byrnes Mill Ward 2

VTD: Byrnes Mill Ward 3

VTD: Byrnesville

VTD: Cedar Hill No. 1 (part)

Block: 290997004011013

Block: 290997004011015

Block: 290997004011016

Block: 290997004011017

Block: 290997004011018

Block: 290997004011019

Block: 290997004011020

Block: 290997004011021

Block: 290997004011022

Block: 290997004011023

Block: 290997004011040

Block: 290997004011043

Block: 290997004011048

Block: 290997004011049

Block: 290997004011052

Block: 290997004011053

Block: 290997004011054

Block: 290997004011055

Block: 290997004011056

Block: 290997004011057

Block: 290997004011058

Block: 290997004011059

Block: 290997004011060

Block: 290997004011062

Block: 290997004011063

Block: 290997004011064

Block: 290997004011065

Block: 290997004011066

Block: 290997004011068

Block: 290997004011072

Block: 290997004012023

Block: 290997004012024

Block: 290997004012025

Block: 290997004012026

Block: 290997004012033

Block: 290997004012034

Block: 290997004012035

Block: 290997004012036

Block: 290997004012037

Block: 290997004012038

Block: 290997004012039

Block: 290997004012040

Block: 290997004012041

Block: 290997005021037

Block: 290997005042028

Block: 290997005042031

Block: 290997005042032

Block: 290997005042033

Block: 290997005042034

Block: 290997005042036

Block: 290997005042037

Block: 290997005042038

Block: 290997005042039

Block: 290997005042041

Block: 290997005042042

Block: 290997005042043

Block: 290997005042045

Block: 290997011021000

Block: 290997011021001

Block: 290997011021002

Block: 290997011021003

Block: 290997011021004

Block: 290997011021005

Block: 290997011021006

Block: 290997011021007

Block: 290997011021008

Block: 290997011021009

Block: 290997011021010

Block: 290997011021012

Block: 290997011021017

Block: 290997011021018

Block: 290997011021069

VTD: Cedar Hill No. 2

VTD: Crystal City (part)

Block: 290997007001002

Block: 290997007001003

Block: 290997007001004

Block: 290997007001005

Block: 290997007001006

Block: 290997007001007

Block: 290997007001008

Block: 290997007001009

Block: 290997007001010

Block: 290997007001011

Block: 290997007001012

Block: 290997007001013

Block: 290997007001014

Block: 290997007001015

Block: 290997007001016

Block: 290997007001017

Block: 290997007001018

Block: 290997007001019

Block: 290997007001020

Block: 290997007001021

Block: 290997007001022

Block: 290997007001023

Block: 290997007001024

Block: 290997007001025

Block: 290997007001026

Block: 290997007001027

Block: 290997007001028

Block: 290997007001029

Block: 290997007001030

Block: 290997007001031

Block: 290997007001032

Block: 290997007001033

Block: 290997007001034

Block: 290997007001035

Block: 290997007001036

Block: 290997007002016

Block: 290997007002019

Block: 290997007002020

Block: 290997007002021

Block: 290997007002027

Block: 290997007002029

Block: 290997007002030

Block: 290997007002033

Block: 290997007002034

Block: 290997007002035

Block: 290997007002036

Block: 290997007002037

Block: 290997007002038

Block: 290997007002039

Block: 290997007002040

Block: 290997007002041

Block: 290997007002042

Block: 290997007002043

Block: 290997007002044

Block: 290997007002045

Block: 290997007002046

Block: 290997007002047

Block: 290997007003000

Block: 290997007003001

Block: 290997007003002

Block: 290997007003003

Block: 290997007003004

Block: 290997007003005

Block: 290997007003006

Block: 290997007003007

Block: 290997007003008

Block: 290997007003009

Block: 290997007003010

Block: 290997007003011

Block: 290997007003012

Block: 290997007003013

Block: 290997007003014

Block: 290997007003015

Block: 290997007003016

Block: 290997007003017

Block: 290997007003018

Block: 290997007003019

Block: 290997007003020

Block: 290997007003021

Block: 290997007003022

Block: 290997007003023

Block: 290997007004000

Block: 290997007004001

Block: 290997007004002

Block: 290997007004003

Block: 290997007004004

Block: 290997007004005

Block: 290997007004006

Block: 290997007004007

Block: 290997007004008

Block: 290997007004009

Block: 290997007004010

Block: 290997007004011

Block: 290997007004012

Block: 290997007004013

Block: 290997007004014

Block: 290997007004015

Block: 290997007004016

Block: 290997007004017

Block: 290997007004018

Block: 290997007004019

Block: 290997007004020

Block: 290997007004021

Block: 290997007004022

Block: 290997007004023

Block: 290997007004024

Block: 290997007004025

Block: 290997007004026

Block: 290997007004027

Block: 290997007004028

Block: 290997007004029

Block: 290997007004030

Block: 290997007004031

Block: 290997007004032

Block: 290997007004033

Block: 290997007004034

Block: 290997007004035

Block: 290997007004036

Block: 290997007004037

Block: 290997007004038

Block: 290997007004039

Block: 290997007004040

Block: 290997007004041

Block: 290997007004042

Block: 290997007004043

Block: 290997007004044

Block: 290997007004045

Block: 290997007004046

Block: 290997007004047

Block: 290997007004048

Block: 290997007004049

Block: 290997007004050

Block: 290997007004051

Block: 290997007004052

Block: 290997007004053

Block: 290997007005000

Block: 290997007005001

Block: 290997007005002

Block: 290997007005003

Block: 290997007005004

Block: 290997007005005

Block: 290997007005006

Block: 290997007005007

Block: 290997007005008

Block: 290997007005024

Block: 290997007005043

Block: 290997007005044

Block: 290997007005045

Block: 290997008013000

Block: 290997008013001

Block: 290997008013002

Block: 290997008013003

Block: 290997008013029

Block: 290997008014000

Block: 290997008014002

Block: 290997008014003

Block: 290997008014016

Block: 290997008014018

Block: 290997008014019

Block: 290997008014038

Block: 290997008014039

Block: 290997008014040

Block: 290997008014041

Block: 290997008014042

Block: 290997008022020

Block: 290997008022046

Block: 290997008022047

Block: 290997008022054

VTD: Festus (part)

Block: 290997006053054

Block: 290997006053055

Block: 290997006053056

Block: 290997006053057

Block: 290997006053058

Block: 290997006053059

Block: 290997006053060

Block: 290997006053061

Block: 290997006053062

Block: 290997006053063

Block: 290997008011001

Block: 290997008011002

Block: 290997008011003

Block: 290997008011004

Block: 290997008011005

Block: 290997008011006

Block: 290997008011007

Block: 290997008011008

Block: 290997008011009

Block: 290997008011010

Block: 290997008011011

Block: 290997008011012

Block: 290997008011013

Block: 290997008011014

Block: 290997008011015

Block: 290997008011016

Block: 290997008011017

Block: 290997008011018

Block: 290997008011019

Block: 290997008011020

Block: 290997008011021

Block: 290997008011022

Block: 290997008011023

Block: 290997008011024

Block: 290997008011025

Block: 290997008011026

Block: 290997008011027

Block: 290997008011028

Block: 290997008011029

Block: 290997008011030

Block: 290997008012000

Block: 290997008012007

Block: 290997008012008

Block: 290997008012016

Block: 290997008012017

Block: 290997008012018

Block: 290997008012019

Block: 290997008012020

Block: 290997008012021

Block: 290997008012022

Block: 290997008012023

Block: 290997008012024

Block: 290997008012025

Block: 290997008012026

Block: 290997008012027

Block: 290997008012028

Block: 290997008012029

Block: 290997008012030

Block: 290997008012031

Block: 290997008012032

Block: 290997008012033

Block: 290997008012034

Block: 290997008012035

Block: 290997008013004

Block: 290997008013005

Block: 290997008013006

Block: 290997008013007

Block: 290997008013008

Block: 290997008013009

Block: 290997008013010

Block: 290997008013011

Block: 290997008013012

Block: 290997008013013

Block: 290997008013014

Block: 290997008013015

Block: 290997008013016

Block: 290997008013017

Block: 290997008013018

Block: 290997008013019

Block: 290997008013020

Block: 290997008013021

Block: 290997008013022

Block: 290997008013023

Block: 290997008013024

Block: 290997008013025

Block: 290997008013026

Block: 290997008013027

Block: 290997008013028

Block: 290997008013030

Block: 290997008013031

Block: 290997008013032

Block: 290997008014001

Block: 290997008014004

Block: 290997008014005

Block: 290997008014006

Block: 290997008014007

Block: 290997008014008

Block: 290997008014009

Block: 290997008014010

Block: 290997008014011

Block: 290997008014012

Block: 290997008014013

Block: 290997008014014

Block: 290997008014015

Block: 290997008014017

Block: 290997008014020

Block: 290997008014021

Block: 290997008014022

Block: 290997008014023

Block: 290997008014024

Block: 290997008014025

Block: 290997008014026

Block: 290997008014027

Block: 290997008014028

Block: 290997008014029

Block: 290997008014030

Block: 290997008014031

Block: 290997008014032

Block: 290997008014033

Block: 290997008014034

Block: 290997008014035

Block: 290997008014036

Block: 290997008014037

Block: 290997008014043

Block: 290997008015000

Block: 290997008015001

Block: 290997008015002

Block: 290997008015003

Block: 290997008015004

Block: 290997008015005

Block: 290997008015006

Block: 290997008015007

Block: 290997008015008

Block: 290997008015009

Block: 290997008015010

Block: 290997008015011

Block: 290997008015012

Block: 290997008015013

Block: 290997008015014

Block: 290997008015015

Block: 290997008015016

Block: 290997008015017

Block: 290997008015018

Block: 290997008015019

Block: 290997008015020

Block: 290997008015021

Block: 290997008015022

Block: 290997008015023

Block: 290997008015024

Block: 290997008015025

Block: 290997008015026

Block: 290997008015027

Block: 290997008015028

Block: 290997008015029

Block: 290997008015030

Block: 290997008015031

Block: 290997008015032

Block: 290997008015033

Block: 290997008015034

Block: 290997008015035

Block: 290997008015036

Block: 290997008015037

Block: 290997008015038

Block: 290997008015039

Block: 290997008015040

Block: 290997008015041

Block: 290997008015042

Block: 290997008015043

Block: 290997008015044

Block: 290997008015045

Block: 290997008015046

Block: 290997008015047

Block: 290997008015048

Block: 290997008015049

Block: 290997008015050

Block: 290997008021098

Block: 290997008021099

Block: 290997008021100

Block: 290997008021101

Block: 290997008021109

Block: 290997008021110

Block: 290997008021111

Block: 290997008021112

Block: 290997008021113

Block: 290997008022019

Block: 290997008022021

Block: 290997008022022

Block: 290997008022023

Block: 290997008022024

Block: 290997008022025

Block: 290997008022026

Block: 290997008022027

Block: 290997008022028

Block: 290997008022029

Block: 290997008022030

Block: 290997008022031

Block: 290997008022032

Block: 290997008022033

Block: 290997008022034

Block: 290997008022035

Block: 290997008022036

Block: 290997008022037

Block: 290997008022038

Block: 290997008022039

Block: 290997008022040

Block: 290997008022041

Block: 290997008022042

Block: 290997008022043

Block: 290997008022044

Block: 290997008022045

Block: 290997008022048

Block: 290997008022049

Block: 290997008022050

Block: 290997008022051

Block: 290997008022052

Block: 290997008022053

Block: 290997008022055

Block: 290997008022056

Block: 290997008022057

Block: 290997009001000

Block: 290997009001001

Block: 290997009001002

Block: 290997009001005

Block: 290997009001006

Block: 290997009001008

Block: 290997009001009

Block: 290997009001010

Block: 290997009001011

Block: 290997009001012

Block: 290997009001013

Block: 290997009001014

Block: 290997009001017

Block: 290997009001018

Block: 290997009001019

Block: 290997009001020

Block: 290997009001021

Block: 290997009001022

Block: 290997009001023

Block: 290997009001029

Block: 290997009001030

Block: 290997009001031

Block: 290997009002003

Block: 290997009002004

Block: 290997009002005

Block: 290997009002006

Block: 290997009002007

Block: 290997009002008

Block: 290997009002009

Block: 290997009002010

Block: 290997009002011

Block: 290997009002012

Block: 290997009002013

Block: 290997009002016

Block: 290997009002017

Block: 290997009002025

Block: 290997009002026

Block: 290997009003050

Block: 290997010001000

Block: 290997010001001

Block: 290997010001049

VTD: Festus Outside (part)

Block: 290997008011000

Block: 290997008012001

Block: 290997008012002

Block: 290997008012003

Block: 290997008012004

Block: 290997008012009

Block: 290997008012010

Block: 290997008012011

Block: 290997008012012

Block: 290997008012013

Block: 290997008012015

Block: 290997008021053

Block: 290997008021054

Block: 290997008021055

Block: 290997008021056

Block: 290997008021057

Block: 290997008021058

Block: 290997008021059

Block: 290997008021060

Block: 290997008021061

Block: 290997008021062

Block: 290997008021063

Block: 290997008021064

Block: 290997008021065

Block: 290997008021066

Block: 290997008021067

Block: 290997008021068

Block: 290997008021069

Block: 290997008021070

Block: 290997008021071

Block: 290997008021072

Block: 290997008021073

Block: 290997008021075

Block: 290997008021084

Block: 290997008021086

Block: 290997008021088

Block: 290997008021089

Block: 290997008021091

Block: 290997008021096

Block: 290997008021097

Block: 290997008021102

Block: 290997008021103

Block: 290997008021117

Block: 290997010001026

VTD: Flamm City

VTD: Herculaneum

VTD: High Ridge 3-1

VTD: High Ridge 3-2

VTD: High Ridge No. 1

VTD: High Ridge No. 2

VTD: Hoene Springs

VTD: Horine

VTD: House Springs 1-1

VTD: House Springs 1-2

VTD: House Springs No. 2

VTD: Imperial No. 1

VTD: Imperial No. 2

VTD: Imperial No. 3

VTD: Jefferson Heights

VTD: Kimmswick

VTD: Lake Tishomingo (part)

Block: 290997005021040

VTD: Maxville No. 1 (part)

Block: 290997001131008

Block: 290997001131010

Block: 290997001131011

Block: 290997001131012

Block: 290997001131013

Block: 290997001131015

VTD: Maxville No. 2 (part)

Block: 290997001132003

Block: 290997001132010

Block: 290997001132011

Block: 290997001132012

Block: 290997001132013

Block: 290997001132019

Block: 290997001132020

Block: 290997001132021

Block: 290997001132022

Block: 290997001132023

Block: 290997001132024

Block: 290997001132025

Block: 290997001161000

Block: 290997001161001

Block: 290997001161002

Block: 290997001161003

Block: 290997001161004

Block: 290997001161005

Block: 290997001161006

Block: 290997001161007

Block: 290997001161008

Block: 290997001161009

Block: 290997001161010

Block: 290997001161011

Block: 290997001161012

Block: 290997001161013

Block: 290997001161014

Block: 290997001161015

Block: 290997001161016

Block: 290997001161017

Block: 290997001161018

Block: 290997001162000

Block: 290997001162001

Block: 290997001162002

Block: 290997001162003

Block: 290997001162004

Block: 290997001162005

Block: 290997001162006

Block: 290997001162007

Block: 290997001172002

Block: 290997001172005

Block: 290997001172006

Block: 290997001172007

Block: 290997001172008

Block: 290997001172009

Block: 290997001172010

Block: 290997001172024

Block: 290997001172025

Block: 290997001172038

Block: 290997001172039

Block: 290997001172040

Block: 290997001172041

Block: 290997001172042

Block: 290997001172043

Block: 290997001172044

Block: 290997001172045

Block: 290997001172046

Block: 290997001172047

Block: 290997001172048

Block: 290997001172049

Block: 290997001172050

Block: 290997001172055

Block: 290997001172056

Block: 290997001172057

VTD: McNamee R-1

VTD: Meramec Valley/McNamee

VTD: Miller

VTD: Murphy No. 1 (part)

Block: 290997003032010

Block: 290997003041036

VTD: Murphy No. 3 (part)

Block: 290997002101039

Block: 290997002101040

Block: 290997002111000

Block: 290997002111001

Block: 290997002111002

Block: 290997002111003

Block: 290997002111004

Block: 290997002111005

Block: 290997002111006

Block: 290997002111007

Block: 290997002111008

Block: 290997002111009

Block: 290997002111010

Block: 290997002111011

Block: 290997002111012

Block: 290997002111013

Block: 290997002111014

Block: 290997002111015

Block: 290997002111016

Block: 290997002111017

Block: 290997002111018

Block: 290997002112017

Block: 290997002112018

Block: 290997002112019

Block: 290997002112025

Block: 290997002112026

Block: 290997002112029

Block: 290997002112030

Block: 290997002112031

Block: 290997002112034

Block: 290997002112035

VTD: Parkdale

VTD: Pevely

VTD: Pevely Outside No. 1

VTD: Pevely Outside No. 2

VTD: Riverview

VTD: Rock Creek No. 1

VTD: Rock Creek No. 2

VTD: Rock Creek No. 3

VTD: Rockwood-6/Hoene Springs

VTD: Rockwood-6/McNamee

VTD: Scotsdale

VTD: Ware (part)

Block: 290997005021035

VTD: Windsor

Lincoln MO County

Maries MO County

Miller MO County

Montgomery MO County

Osage MO County

St. Charles MO County (part)

VTD: 001-Kampville

VTD: 004-Orchard Farm

VTD: 005-Rivers

VTD: 014-Lincoln

VTD: 015-Washington (part)

Block: 291833110042000

Block: 291833110042002

VTD: 021-Truman

VTD: 022-Cheshire

VTD: 025-Shirewood

VTD: 028-Treetop

VTD: 031-Sibley

VTD: 033-Canary

VTD: 034-McNair

VTD: 041-Government

VTD: 043-Marina

VTD: 045-Mamelle

VTD: 051-St. Cletus

VTD: 054-Coverdell

VTD: 056-Edgewood

VTD: 057-Hanover

VTD: 062-Adams (part)

Block: 291833107002003

Block: 291833107002004

Block: 291833107002005

Block: 291833107002006

Block: 291833107002010

Block: 291833107002011

Block: 291833107002012

Block: 291833107002014

Block: 291833107002015

Block: 291833107002016

Block: 291833107002021

Block: 291833107002022

Block: 291833107002041

Block: 291833107002042

Block: 291833107002043

Block: 291833107002044

Block: 291833108021000

Block: 291833108021002

Block: 291833108021003

Block: 291833108021004

Block: 291833108021005

Block: 291833108021006

Block: 291833108021007

Block: 291833108021008

Block: 291833108021009

Block: 291833108021010

Block: 291833108021011

Block: 291833108021017

Block: 291833108021018

Block: 291833108021020

Block: 291833108022011

Block: 291833108022012

Block: 291833108022013

Block: 291833108022014

Block: 291833108022015

Block: 291833108022043

Block: 291833108023007

Block: 291833108023011

Block: 291833108023012

Block: 291833108023013

Block: 291833108023015

Block: 291833108023016

Block: 291833108023017

Block: 291833108023018

Block: 291833108023019

Block: 291833108023028

Block: 291833108023029

Block: 291833108023030

Block: 291833108023031

Block: 291833108023032

Block: 291833108023033

Block: 291833108023034

Block: 291833108023036

Block: 291833108023037

VTD: 063-St. Andrews

VTD: 071-Fairways

VTD: 102-Tanglewood

VTD: 103-Cave Springs

VTD: 104-Hi Point

VTD: 106-Spencer

VTD: 107-Oak Creek

VTD: 113-Briarhill

VTD: 121-St. Marys

VTD: 122-Mid Rivers

VTD: 124-Rabbit Run

VTD: 126-Meadow Valley (part)

Block: 291833113912003

Block: 291833113912004

Block: 291833113913006

VTD: 128-Fairmount

VTD: 131-Shadow Creek

VTD: 132-Country Hill

VTD: 145-Salt Lick

VTD: 148-Winds

VTD: 149-Sunny Hill

VTD: 151-Glengate

VTD: 155-Green Forest (part)

Block: 291833113121000

Block: 291833113121001

Block: 291833113121002

Block: 291833113121003

Block: 291833113121004

Block: 291833113121005

Block: 291833113121006

Block: 291833113121007

Block: 291833113121008

Block: 291833113121009

Block: 291833113121010

Block: 291833113121011

Block: 291833113121012

Block: 291833113121013

Block: 291833113121014

Block: 291833113121015

Block: 291833113121016

Block: 291833113121017

Block: 291833113121018

Block: 291833113121019

Block: 291833113121020

Block: 291833113121021

Block: 291833113121022

Block: 291833113121023

Block: 291833113121024

Block: 291833113121025

Block: 291833113121026

Block: 291833113121027

Block: 291833113121028

Block: 291833113121029

Block: 291833113121030

Block: 291833113121031

Block: 291833113121032

Block: 291833113121033

Block: 291833113121034

Block: 291833113121035

Block: 291833113121036

Block: 291833113121037

Block: 291833113121038

Block: 291833113121039

Block: 291833113121040

Block: 291833113121041

Block: 291833113121042

Block: 291833113121043

Block: 291833113121044

Block: 291833113121045

Block: 291833113121046

Block: 291833113121047

Block: 291833113121048

Block: 291833113121049

Block: 291833113121050

Block: 291833113121051

Block: 291833113121052

Block: 291833113121053

Block: 291833113121054

Block: 291833113121055

Block: 291833113121062

Block: 291833113121071

Block: 291833113121072

Block: 291833113122007

Block: 291833113122008

Block: 291833113122009

Block: 291833113122010

Block: 291833113122011

Block: 291833113122012

VTD: 156-Oaks

VTD: 157-Patriot

VTD: 159-Hillcrest

VTD: 160-Harmony

VTD: 161-Montbrook

VTD: 162-Elks

VTD: 163-Civic

VTD: 165-St. Paul

VTD: 166-Mount Hope

VTD: 167-Morningside

VTD: 169-Highgrove

VTD: 173-Turtle Creek

VTD: 181-Community

VTD: 182-Evergreen

VTD: 183-Foristell

VTD: 184-Flint Hill

VTD: 185-Josephville

VTD: 186-Twin Oaks

VTD: 187-Fairview

VTD: 189-Pioneer

VTD: 190-Peine

VTD: 193-Delmar

VTD: 194-Amber Meadows

VTD: 197-Feise

VTD: 198-Cedar

VTD: 199-Regatta Bay

VTD: 200-Normandy

VTD: 202-Ridgepoint

VTD: 205-Bayfield

VTD: 210-Freymuth

VTD: 213-Bryan

VTD: 214-Hawk Ridge

VTD: 217-Keystone

VTD: 222-New Melle

VTD: 225-Augusta

VTD: 226-Hopewell

VTD: 229-Callaway

Warren MO County

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.454 Fourth congressional district (2010 census)

Fourth congressional district (2010 census)

128.454. The fourth congressional district shall be composed of the following:

Audrain MO County (part)

VTD: Benton City (part)

Block: 290079502004009

Block: 290079502004014

Block: 290079502004015

Block: 290079502004016

Block: 290079502004017

Block: 290079502004056

Block: 290079502004059

Block: 290079502004061

Block: 290079502004062

Block: 290079502004063

Block: 290079502004075

Block: 290079502004096

Block: 290079502004099

Block: 290079502004102

Block: 290079502004103

Block: 290079502004104

Block: 290079502004105

Block: 290079502004106

Block: 290079502004107

Block: 290079502004108

Block: 290079502004109

Block: 290079502004110

Block: 290079502004111

Block: 290079502004112

Block: 290079502004113

Block: 290079502004114

Block: 290079502004115

Block: 290079502004116

Block: 290079502004117

Block: 290079502004118

Block: 290079502004119

Block: 290079502004120

Block: 290079502004121

Block: 290079502004122

Block: 290079502004123

Block: 290079502004124

Block: 290079502004125

Block: 290079502004126

Block: 290079502004127

Block: 290079502004128

Block: 290079502004129

Block: 290079502004130

Block: 290079502004131

Block: 290079502004132

Block: 290079502004133

Block: 290079502004134

Block: 290079502004135

Block: 290079502004136

Block: 290079502004137

Block: 290079502004138

Block: 290079502004139

Block: 290079502004140

Block: 290079502004141

Block: 290079502004142

Block: 290079502004143

Block: 290079502004144

Block: 290079502004145

Block: 290079502004146

Block: 290079502004147

Block: 290079502004148

Block: 290079502004149

Block: 290079502004150

Block: 290079502004151

Block: 290079502004152

Block: 290079502004153

Block: 290079502004154

Block: 290079502004155

Block: 290079502004156

Block: 290079502004157

Block: 290079502004158

Block: 290079502004159

Block: 290079502004160

Block: 290079502004161

Block: 290079502004162

Block: 290079502004165

Block: 290079502004166

Block: 290079502004167

Block: 290079502004169

Block: 290079502005016

Block: 290079502005054

Block: 290079502005055

Block: 290079502005056

Block: 290079502005057

Block: 290079502005058

Block: 290079502005120

Block: 290079502005121

Block: 290079502005122

Block: 290079502005123

Block: 290079502005124

Block: 290079502005125

Block: 290079502005126

Block: 290079502005127

Block: 290079502005128

Block: 290079502005129

Block: 290079502005130

Block: 290079502005131

Block: 290079502005132

Block: 290079502005133

Block: 290079502005134

Block: 290079502005135

Block: 290079502005149

Block: 290079502005150

Block: 290079502005284

Block: 290079502005285

Block: 290079502005297

Block: 290079502005298

Block: 290079502005299

Block: 290079502005300

Block: 290079502005301

Block: 290079502005302

Block: 290079502005303

Block: 290079502005305

Block: 290079502005306

Block: 290079502005307

Block: 290079502005311

Block: 290079502005312

Block: 290079502005313

Block: 290079502005314

Block: 290079502005315

Block: 290079502005317

Block: 290079502005318

Block: 290079502005319

Block: 290079504003120

VTD: Community

VTD: Friendship

VTD: Martinsburg (part)

Block: 290079502005000

Block: 290079502005001

Block: 290079502005002

Block: 290079502005003

Block: 290079502005004

Block: 290079502005005

Block: 290079502005006

Block: 290079502005007

Block: 290079502005008

Block: 290079502005009

Block: 290079502005010

Block: 290079502005011

Block: 290079502005012

Block: 290079502005013

Block: 290079502005014

Block: 290079502005015

Block: 290079502005017

Block: 290079502005018

Block: 290079502005019

Block: 290079502005020

Block: 290079502005021

Block: 290079502005022

Block: 290079502005023

Block: 290079502005024

Block: 290079502005025

Block: 290079502005026

Block: 290079502005027

Block: 290079502005028

Block: 290079502005029

Block: 290079502005030

Block: 290079502005031

Block: 290079502005032

Block: 290079502005033

Block: 290079502005034

Block: 290079502005035

Block: 290079502005036

Block: 290079502005037

Block: 290079502005038

Block: 290079502005039

Block: 290079502005040

Block: 290079502005041

Block: 290079502005042

Block: 290079502005043

Block: 290079502005044

Block: 290079502005045

Block: 290079502005046

Block: 290079502005047

Block: 290079502005048

Block: 290079502005049

Block: 290079502005050

Block: 290079502005051

Block: 290079502005052

Block: 290079502005053

Block: 290079502005059

Block: 290079502005060

Block: 290079502005061

Block: 290079502005062

Block: 290079502005063

Block: 290079502005064

Block: 290079502005065

Block: 290079502005066

Block: 290079502005067

Block: 290079502005068

Block: 290079502005069

Block: 290079502005070

Block: 290079502005071

Block: 290079502005072

Block: 290079502005073

Block: 290079502005074

Block: 290079502005075

Block: 290079502005076

Block: 290079502005077

Block: 290079502005078

Block: 290079502005079

Block: 290079502005080

Block: 290079502005081

Block: 290079502005082

Block: 290079502005083

Block: 290079502005084

Block: 290079502005085

Block: 290079502005086

Block: 290079502005087

Block: 290079502005088

Block: 290079502005089

Block: 290079502005090

Block: 290079502005091

Block: 290079502005092

Block: 290079502005093

Block: 290079502005094

Block: 290079502005095

Block: 290079502005096

Block: 290079502005097

Block: 290079502005098

Block: 290079502005099

Block: 290079502005100

Block: 290079502005101

Block: 290079502005102

Block: 290079502005103

Block: 290079502005104

Block: 290079502005105

Block: 290079502005106

Block: 290079502005107

Block: 290079502005108

Block: 290079502005109

Block: 290079502005110

Block: 290079502005111

Block: 290079502005112

Block: 290079502005113

Block: 290079502005114

Block: 290079502005115

Block: 290079502005116

Block: 290079502005117

Block: 290079502005118

Block: 290079502005119

Block: 290079502005322

Block: 290079502005323

Block: 290079502005324

Block: 290079502005325

Block: 290079502005326

Block: 290079502005327

Block: 290079502005328

Block: 290079502005329

Block: 290079502005330

Block: 290079502005331

Block: 290079502005332

Block: 290079502005333

Block: 290079502005334

Block: 290079502005335

Block: 290079502005336

VTD: Mexico No. 1

VTD: Mexico No. 2

VTD: Mexico No. 3

VTD: Mexico No. 4

VTD: Mexico No. 5

VTD: Mexico No. 6

VTD: South Fork

VTD: Thompson

VTD: Wilson/Salt River

Barton MO County

Bates MO County

Benton MO County

Boone MO County

Camden MO County (part)

VTD: Barnumton

VTD: Camdenton 1 (part)

Block: 290299505002017

Block: 290299505002018

Block: 290299505002019

Block: 290299505002020

Block: 290299505002022

Block: 290299505002023

Block: 290299505002038

Block: 290299505002040

Block: 290299505002042

Block: 290299505002043

Block: 290299505002047

Block: 290299505002053

Block: 290299505002055

Block: 290299505002056

Block: 290299505002057

Block: 290299505002058

Block: 290299505002059

Block: 290299505002060

Block: 290299505002063

Block: 290299505002064

Block: 290299505002065

Block: 290299508003057

Block: 290299508003058

Block: 290299508003059

Block: 290299508003060

Block: 290299508003061

Block: 290299508003062

Block: 290299508003063

Block: 290299508003064

Block: 290299508003065

Block: 290299508003087

Block: 290299508003088

Block: 290299508003089

Block: 290299508003090

Block: 290299508003091

Block: 290299508003092

Block: 290299508003093

Block: 290299508003094

Block: 290299508003095

Block: 290299508003096

Block: 290299508003112

Block: 290299508003113

Block: 290299508003171

Block: 290299508003172

Block: 290299508005016

Block: 290299508005017

Block: 290299508005018

Block: 290299508005019

Block: 290299508005020

Block: 290299508005021

Block: 290299508005022

Block: 290299508005023

Block: 290299508005024

Block: 290299508005025

Block: 290299508005064

VTD: Camdenton 3 (part)

Block: 290299505002046

Block: 290299505002051

Block: 290299505002054

VTD: Climax Springs

VTD: Decaturville

VTD: Greenview

VTD: Ha Ha Tonka

VTD: Hillhouse

VTD: Macks Creek

VTD: Montreal

VTD: Roach

VTD: Stoutland

VTD: Sunny Slope

VTD: Sunrise Beach 2 (part)

Block: 290299512001000

Block: 290299512001001

Block: 290299512001002

Block: 290299512001003

Block: 290299512001004

Block: 290299512001005

Block: 290299512001006

Block: 290299512001007

Block: 290299512001008

Block: 290299512001009

Block: 290299512001010

Block: 290299512001011

Block: 290299512001012

Block: 290299512001013

Block: 290299512001014

Block: 290299512001015

Block: 290299512001016

Block: 290299512001017

Block: 290299512001018

Block: 290299512001043

Block: 290299512001044

Block: 290299512001045

Block: 290299512001061

Block: 290299512001062

Block: 290299512001063

Block: 290299512001064

Block: 290299512001065

Block: 290299512001066

Block: 290299512001067

Block: 290299512001068

Block: 290299512001069

Block: 290299512001070

Block: 290299512001071

Block: 290299512001072

Block: 290299512001073

Block: 290299512001074

Block: 290299512001075

Block: 290299512001076

Block: 290299512001077

Block: 290299512001078

Block: 290299512001079

Block: 290299512001080

Block: 290299512001081

Block: 290299512001082

Block: 290299512001083

Block: 290299512001084

Block: 290299512001085

Block: 290299512001086

Block: 290299512001087

Block: 290299512001088

Block: 290299512001089

Block: 290299512001090

Block: 290299512001091

Block: 290299512001092

Block: 290299512001093

Block: 290299512001094

Block: 290299512001095

Block: 290299512001096

Block: 290299512001097

Block: 290299512001098

Block: 290299512001099

Block: 290299512001100

Block: 290299512001101

Block: 290299512001102

Block: 290299512001103

Block: 290299512001104

Block: 290299512001105

Block: 290299512001106

Block: 290299512002023

Block: 290299512002024

Block: 290299512002025

Block: 290299512002026

Block: 290299512002027

Block: 290299512002028

Block: 290299512002029

Block: 290299512002030

Block: 290299512002031

Block: 290299512002102

Block: 290299512002104

Block: 290299512002105

Block: 290299512002106

Block: 290299512002107

Block: 290299512002108

Block: 290299512002109

Block: 290299512002110

Block: 290299512002111

Block: 290299512002112

Block: 290299512002113

Block: 290299512002117

Block: 290299512002118

Block: 290299512002119

Block: 290299512002120

Block: 290299512002121

Block: 290299512002122

Block: 290299512002123

Block: 290299512002124

Block: 290299512002141

Block: 290299512002142

Block: 290299512002143

Block: 290299512002144

Block: 290299512002145

Block: 290299512002146

Block: 290299512002147

Block: 290299512002148

Block: 290299512002149

Block: 290299512002150

Block: 290299512002151

Block: 290299512002152

Block: 290299512002153

Block: 290299512002154

Block: 290299512002155

Block: 290299512002156

Block: 290299512002157

Block: 290299512002158

Block: 290299512002172

Block: 290299512002173

Block: 290299512002176

Block: 290299512002177

Block: 290299512002186

VTD: Sunrise Beach 3 (part)

Block: 290299512002130

Block: 290299512002131

Block: 290299512002132

Block: 290299512002133

Block: 290299512002135

Block: 290299512002137

VTD: Wilson Bend

Cass MO County

Cedar MO County

Cooper MO County

Dade MO County

Dallas MO County

Henry MO County

Hickory MO County

Howard MO County

Johnson MO County

Laclede MO County

Moniteau MO County

Morgan MO County

Pettis MO County

Pulaski MO County

Randolph MO County

St. Clair MO County

Vernon MO County

Webster MO County (part)

VTD: Diggins (part)

Block: 292254703021043

Block: 292254703021044

Block: 292254703021045

Block: 292254703021049

Block: 292254703021050

Block: 292254703021051

Block: 292254703021052

Block: 292254703021053

Block: 292254703021054

Block: 292254703021055

Block: 292254703021056

Block: 292254703021057

Block: 292254703021058

Block: 292254703021059

Block: 292254703021060

Block: 292254703021065

Block: 292254703021066

Block: 292254703021067

Block: 292254703021068

Block: 292254703021069

Block: 292254703021070

Block: 292254703021071

Block: 292254703021072

Block: 292254703021073

Block: 292254703021074

Block: 292254703021075

Block: 292254703021076

Block: 292254703021077

Block: 292254703021095

Block: 292254703021096

Block: 292254703021097

Block: 292254703021098

Block: 292254703021099

Block: 292254703021149

Block: 292254703021167

Block: 292254703021168

Block: 292254703021169

Block: 292254703021170

Block: 292254703021171

Block: 292254703021183

Block: 292254703021189

Block: 292254703021190

Block: 292254703021191

Block: 292254703022048

Block: 292254703022049

Block: 292254703022050

Block: 292254703022051

Block: 292254703022058

Block: 292254703022059

Block: 292254703022060

Block: 292254703022061

Block: 292254703022062

Block: 292254703022063

Block: 292254703022064

Block: 292254703022065

Block: 292254703022066

Block: 292254703022067

Block: 292254703022068

Block: 292254703022069

Block: 292254703022070

Block: 292254703022071

Block: 292254703022072

Block: 292254703022073

Block: 292254703022074

Block: 292254703022075

Block: 292254703022076

Block: 292254703022077

Block: 292254703022078

Block: 292254703022079

Block: 292254703022080

Block: 292254703022081

Block: 292254703022082

Block: 292254703022083

Block: 292254703022084

Block: 292254703022085

Block: 292254703022086

Block: 292254703022087

Block: 292254703022088

Block: 292254703022089

Block: 292254703022090

Block: 292254703022091

Block: 292254703022092

Block: 292254703022093

Block: 292254703022094

Block: 292254703022095

Block: 292254703022096

Block: 292254703022097

Block: 292254703022098

Block: 292254703022099

Block: 292254703022100

Block: 292254703022101

Block: 292254703022102

Block: 292254703022122

Block: 292254703022123

Block: 292254703022124

Block: 292254703022125

Block: 292254703022126

Block: 292254703022130

Block: 292254703022131

Block: 292254703022132

Block: 292254703022133

Block: 292254703022134

Block: 292254703022135

Block: 292254703022136

Block: 292254703022137

Block: 292254703022138

Block: 292254703022139

Block: 292254703022140

Block: 292254703022141

Block: 292254703022142

Block: 292254703022143

Block: 292254703022144

Block: 292254703022145

Block: 292254703022146

Block: 292254703022147

Block: 292254703022148

Block: 292254703022149

Block: 292254703022150

Block: 292254703022151

Block: 292254703022152

Block: 292254703022154

Block: 292254703022155

Block: 292254703022156

Block: 292254703022157

Block: 292254703022158

Block: 292254703022159

Block: 292254703022160

Block: 292254703022161

Block: 292254703022162

Block: 292254703022165

Block: 292254703022166

Block: 292254703022168

Block: 292254704011078

Block: 292254704011079

Block: 292254704011080

Block: 292254704011081

Block: 292254704011082

Block: 292254704011083

Block: 292254704011084

Block: 292254704011085

Block: 292254704011086

Block: 292254704011087

Block: 292254704011088

Block: 292254704011089

Block: 292254704011090

Block: 292254704011091

Block: 292254704011092

Block: 292254704011093

Block: 292254704011094

Block: 292254704011095

Block: 292254704011096

Block: 292254704011097

Block: 292254704011098

Block: 292254704011099

Block: 292254704011100

Block: 292254704011101

Block: 292254704011102

Block: 292254704011103

Block: 292254704011104

Block: 292254704011105

Block: 292254704011106

Block: 292254704011107

Block: 292254704011108

Block: 292254704011109

Block: 292254704011110

Block: 292254704011111

Block: 292254704011112

Block: 292254704011113

Block: 292254704011114

Block: 292254704011115

Block: 292254704011116

Block: 292254704011117

Block: 292254704011118

Block: 292254704011120

Block: 292254704011121

Block: 292254704011140

Block: 292254704011141

Block: 292254704011142

Block: 292254704011143

Block: 292254704011144

Block: 292254704021000

Block: 292254704021001

Block: 292254704021002

Block: 292254704021003

Block: 292254704021004

Block: 292254704021005

Block: 292254704021006

Block: 292254704021028

Block: 292254704021029

Block: 292254704021030

Block: 292254704021031

Block: 292254704021032

Block: 292254704022000

Block: 292254704022001

Block: 292254704022002

Block: 292254704022003

Block: 292254704022004

Block: 292254704022005

Block: 292254704022006

Block: 292254704022007

Block: 292254704022008

Block: 292254704022009

Block: 292254704022010

Block: 292254704022011

Block: 292254704022012

Block: 292254704022013

Block: 292254704022014

Block: 292254704022015

Block: 292254704022016

Block: 292254704022017

Block: 292254704022018

Block: 292254704022019

Block: 292254704022020

Block: 292254704022021

Block: 292254704022022

Block: 292254704022023

Block: 292254704022024

Block: 292254704022025

Block: 292254704022026

Block: 292254704022027

Block: 292254704022028

Block: 292254704022029

Block: 292254704022030

Block: 292254704022031

Block: 292254704022032

Block: 292254704022033

Block: 292254704022034

Block: 292254704022035

Block: 292254704022036

Block: 292254704022037

Block: 292254704022038

Block: 292254704022039

Block: 292254704022040

Block: 292254704022041

Block: 292254704022042

Block: 292254704022043

Block: 292254704022044

Block: 292254704022045

Block: 292254704022046

Block: 292254704022047

Block: 292254704022052

Block: 292254704022053

Block: 292254704022054

Block: 292254704022073

Block: 292254704022134

Block: 292254704022135

Block: 292254704022239

Block: 292254704022240

Block: 292254704022241

Block: 292254704022242

Block: 292254704022243

Block: 292254704022244

Block: 292254704022245

Block: 292254704022246

Block: 292254704022249

Block: 292254704022250

Block: 292254704022251

VTD: East Ozark

VTD: Finley (part)

Block: 292254704011022

Block: 292254704011023

Block: 292254704011024

Block: 292254704011025

Block: 292254704011028

Block: 292254704011029

Block: 292254704011030

Block: 292254704011031

Block: 292254704011032

Block: 292254704011033

Block: 292254704011034

Block: 292254704011036

Block: 292254704011037

Block: 292254704011038

Block: 292254704011039

Block: 292254704011040

Block: 292254704011041

Block: 292254704011042

Block: 292254704011043

Block: 292254704011044

Block: 292254704011045

Block: 292254704011046

Block: 292254704011047

Block: 292254704011048

Block: 292254704011049

Block: 292254704011050

Block: 292254704011051

Block: 292254704011052

Block: 292254704011053

Block: 292254704011054

Block: 292254704011055

Block: 292254704011056

Block: 292254704011057

Block: 292254704011058

Block: 292254704011059

Block: 292254704011060

Block: 292254704011061

Block: 292254704011062

Block: 292254704011063

Block: 292254704011064

Block: 292254704011065

Block: 292254704011066

Block: 292254704011067

Block: 292254704011069

Block: 292254704011070

Block: 292254704011071

Block: 292254704011119

Block: 292254704011145

Block: 292254704011146

Block: 292254704011147

Block: 292254704011148

Block: 292254704011149

Block: 292254704011150

Block: 292254704011151

Block: 292254704011152

Block: 292254704011153

Block: 292254704011154

Block: 292254704011155

Block: 292254704011156

Block: 292254704011157

Block: 292254704011158

Block: 292254704011159

Block: 292254704011160

Block: 292254704011161

Block: 292254704011162

Block: 292254704011166

Block: 292254704011167

Block: 292254704011168

Block: 292254704011169

Block: 292254704011170

Block: 292254704011171

Block: 292254704011172

Block: 292254704011173

Block: 292254704011174

Block: 292254704011175

Block: 292254704011176

Block: 292254704011177

Block: 292254704011178

Block: 292254704011179

Block: 292254704011180

Block: 292254704011181

Block: 292254704011182

Block: 292254704011183

Block: 292254704011184

Block: 292254704011188

Block: 292254704011189

Block: 292254704011191

Block: 292254704011194

Block: 292254704011195

Block: 292254704011196

Block: 292254704011197

Block: 292254704011198

Block: 292254704011199

Block: 292254704011200

Block: 292254704011201

Block: 292254704011202

Block: 292254704011203

Block: 292254704011204

Block: 292254704011205

Block: 292254704011206

Block: 292254704011207

Block: 292254704011208

Block: 292254704011209

Block: 292254704011210

Block: 292254704011212

Block: 292254704011213

Block: 292254704011214

Block: 292254704011219

Block: 292254704011220

Block: 292254704011221

Block: 292254704011222

Block: 292254704011224

Block: 292254704011225

Block: 292254704012000

Block: 292254704012001

Block: 292254704012002

Block: 292254704012003

Block: 292254704012004

Block: 292254704012005

Block: 292254704012006

Block: 292254704012007

Block: 292254704012008

Block: 292254704012009

Block: 292254704012010

Block: 292254704012011

Block: 292254704012012

Block: 292254704012013

Block: 292254704012014

Block: 292254704012015

Block: 292254704012016

Block: 292254704012017

Block: 292254704012018

Block: 292254704012019

Block: 292254704012020

Block: 292254704012021

Block: 292254704012022

Block: 292254704012023

Block: 292254704012024

Block: 292254704012025

Block: 292254704012026

Block: 292254704012027

Block: 292254704012028

Block: 292254704012029

Block: 292254704012030

Block: 292254704012031

Block: 292254704012032

Block: 292254704012033

Block: 292254704012034

Block: 292254704012035

Block: 292254704012036

Block: 292254704012037

Block: 292254704012038

Block: 292254704012039

Block: 292254704012040

Block: 292254704012041

Block: 292254704012042

Block: 292254704012043

Block: 292254704012044

Block: 292254704012045

Block: 292254704012046

Block: 292254704012047

Block: 292254704012048

Block: 292254704012049

Block: 292254704012050

Block: 292254704012051

Block: 292254704012052

Block: 292254704012053

Block: 292254704012054

Block: 292254704012055

Block: 292254704012056

Block: 292254704012057

Block: 292254704012058

Block: 292254704012059

Block: 292254704012060

Block: 292254704012061

Block: 292254704012062

Block: 292254704012063

Block: 292254704012064

Block: 292254704012065

Block: 292254704012066

Block: 292254704012067

Block: 292254704012068

Block: 292254704012069

Block: 292254704012070

Block: 292254704012071

Block: 292254704012072

VTD: Grant

VTD: Hazelwood

VTD: High Prairie

VTD: Jackson

VTD: Marshfield

VTD: Union/Niangua

VTD: Washington

VTD: West Ozark

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.455 Fifth congressional district (2010 census)

Fifth congressional district (2010 census)

128.455. The fifth congressional district shall be composed of the following:

Clay MO County (part)

VTD: Chou 8

VTD: Gal 1

VTD: Gal 10

VTD: Gal 11

VTD: Gal 12

VTD: Gal 13

VTD: Gal 14

VTD: Gal 15

VTD: Gal 16

VTD: Gal 18

VTD: Gal 2

VTD: Gal 3

VTD: Gal 4

VTD: Gal 5

VTD: Gal 6

VTD: Gal 7

VTD: Gal 9

VTD: KC 21-11

VTD: KC 21-12 (part)

Block: 290470212062033

Block: 290470212062034

Block: 290470212062035

Block: 290470212062036

Block: 290470212062037

Block: 290470212062038

Block: 290470212062039

Block: 290470212062040

Block: 290470212062041

Block: 290470212062042

Block: 290470212062043

Block: 290470212063014

Block: 290470212063015

Block: 290470212063016

Block: 290470212063017

Block: 290470212063018

Block: 290470212063019

Block: 290470212063020

Block: 290470212063021

Block: 290470212063024

Block: 290470212063025

Block: 290470212063026

Block: 290470212063027

VTD: KC 21-14

VTD: KC 21-18

VTD: KC 21-19

VTD: KC 21-20

VTD: KC 21-21

VTD: KC 21-22

VTD: KC 21-23

VTD: KC 21-24

VTD: KC 21-25 (part)

Block: 290470211011003

Block: 290470211011007

VTD: KC 21-3

VTD: KC 21-4

VTD: KC 21-5

VTD: KC 21-6

VTD: KC 21-7

VTD: KC 21-8

VTD: KC 21-9

Jackson MO County (part)

VTD: Blue Sub 1 No. 1

VTD: Blue Sub 1 No. 10

VTD: Blue Sub 1 No. 11 & 11A

VTD: Blue Sub 1 No. 12

VTD: Blue Sub 1 No. 13

VTD: Blue Sub 1 No. 14

VTD: Blue Sub 1 No. 18

VTD: Blue Sub 1 No. 2

VTD: Blue Sub 1 No. 4 & 4A

VTD: Blue Sub 1 No. 5

VTD: Blue Sub 1 No. 6 & 6B

VTD: Blue Sub 1 No. 6A

VTD: Blue Sub 1 No. 7

VTD: Blue Sub 1 No. 8,15,& 16

VTD: Blue Sub 1 No. 9

VTD: Blue Sub 2 No. 1

VTD: Blue Sub 2 No. 10

VTD: Blue Sub 2 No. 2

VTD: Blue Sub 2 No. 3

VTD: Blue Sub 2 No. 3A

VTD: Blue Sub 2 No. 4

VTD: Blue Sub 2 No. 5

VTD: Blue Sub 2 No. 6

VTD: Blue Sub 2 No. 7

VTD: Blue Sub 2 No. 8

VTD: Blue Sub 2 No. 9

VTD: Blue Sub 3 No. 1

VTD: Blue Sub 3 No. 11

VTD: Blue Sub 3 No. 12 & 13 (part)

Block: 290950150001058

Block: 290950150001065

Block: 290950150001066

VTD: Blue Sub 3 No. 14,15,15N,17N,& 18N

VTD: Blue Sub 3 No. 15A

VTD: Blue Sub 3 No. 16 & 16A

VTD: Blue Sub 3 No. 2

VTD: Blue Sub 3 No. 3

VTD: Blue Sub 3 No. 4

VTD: Blue Sub 3 No. 5

VTD: Blue Sub 3 No. 5A

VTD: Blue Sub 3 No. 9

VTD: Blue Sub 4 No. 1

VTD: Blue Sub 4 No. 10

VTD: Blue Sub 4 No. 11

VTD: Blue Sub 4 No. 12

VTD: Blue Sub 4 No. 2

VTD: Blue Sub 4 No. 3

VTD: Blue Sub 4 No. 4

VTD: Blue Sub 4 No. 5

VTD: Blue Sub 4 No. 6

VTD: Blue Sub 4 No. 7

VTD: Blue Sub 4 No. 8

VTD: Blue Sub 4 No. 9

VTD: Blue Sub 5 No. 1

VTD: Blue Sub 5 No. 11

VTD: Blue Sub 5 No. 13

VTD: Blue Sub 5 No. 14

VTD: Blue Sub 5 No. 15

VTD: Blue Sub 5 No. 2

VTD: Blue Sub 5 No. 3

VTD: Blue Sub 5 No. 4

VTD: Blue Sub 5 No. 5 & 12

VTD: Blue Sub 5 No. 6

VTD: Blue Sub 5 No. 7

VTD: Blue Sub 5 No. 8

VTD: Blue Sub 5 No. 9

VTD: Blue Sub 6 No. 1

VTD: Blue Sub 6 No. 10

VTD: Blue Sub 6 No. 11

VTD: Blue Sub 6 No. 12

VTD: Blue Sub 6 No. 2

VTD: Blue Sub 6 No. 3

VTD: Blue Sub 6 No. 4

VTD: Blue Sub 6 No. 5

VTD: Blue Sub 6 No. 5A

VTD: Blue Sub 6 No. 6

VTD: Blue Sub 6 No. 6A

VTD: Blue Sub 6 No. 7 & 7N

VTD: Blue Sub 6 No. 8

VTD: Blue Sub 6 No. 8A

VTD: Blue Sub 6 No. 9

VTD: Blue Sub 7 No. 1

VTD: Blue Sub 7 No. 10

VTD: Blue Sub 7 No. 11

VTD: Blue Sub 7 No. 12

VTD: Blue Sub 7 No. 13

VTD: Blue Sub 7 No. 14

VTD: Blue Sub 7 No. 2

VTD: Blue Sub 7 No. 2A

VTD: Blue Sub 7 No. 3

VTD: Blue Sub 7 No. 4

VTD: Blue Sub 7 No. 5 & 5A

VTD: Blue Sub 7 No. 6

VTD: Blue Sub 7 No. 7

VTD: Blue Sub 7 No. 8

VTD: Blue Sub 7 No. 9

VTD: Blue Sub 8 No. 1

VTD: Blue Sub 8 No. 10 & 10A

VTD: Blue Sub 8 No. 11

VTD: Blue Sub 8 No. 12,12A,& 12B (part)

Block: 290950145012000

Block: 290950145012001

Block: 290950145012002

Block: 290950145012003

Block: 290950145012004

Block: 290950145012005

Block: 290950145012006

Block: 290950145012007

Block: 290950145012008

Block: 290950145012009

Block: 290950145012010

Block: 290950145012011

Block: 290950145012012

Block: 290950145012013

Block: 290950145012014

Block: 290950145012015

Block: 290950145012018

Block: 290950145012019

Block: 290950145012020

Block: 290950145012021

Block: 290950145012034

Block: 290950145012035

Block: 290950145022030

Block: 290950145022031

Block: 290950146032029

Block: 290950146043026

Block: 290950146043027

VTD: Blue Sub 8 No. 13 & 13N (part)

Block: 290950145022003

Block: 290950145022012

Block: 290950145022013

Block: 290950145022014

Block: 290950145022015

Block: 290950145022016

Block: 290950145022021

Block: 290950145022022

Block: 290950145022023

Block: 290950145022024

Block: 290950145022025

Block: 290950147011053

Block: 290950147011055

VTD: Blue Sub 8 No. 2

VTD: Blue Sub 8 No. 2A

VTD: Blue Sub 8 No. 3

VTD: Blue Sub 8 No. 5 & 5A

VTD: Blue Sub 8 No. 6

VTD: Blue Sub 8 No. 7

VTD: Blue Sub 8 No. 8

VTD: Blue Sub 8 No. 9

VTD: Blue Sub 8 No. 9A

VTD: Brooking No. 1

VTD: Brooking No. 10

VTD: Brooking No. 11

VTD: Brooking No. 12

VTD: Brooking No. 13

VTD: Brooking No. 14

VTD: Brooking No. 15

VTD: Brooking No. 16

VTD: Brooking No. 17

VTD: Brooking No. 18

VTD: Brooking No. 19

VTD: Brooking No. 2 & 2A

VTD: Brooking No. 20

VTD: Brooking No. 21

VTD: Brooking No. 22 & 22A

VTD: Brooking No. 23

VTD: Brooking No. 24

VTD: Brooking No. 25

VTD: Brooking No. 26

VTD: Brooking No. 27

VTD: Brooking No. 28

VTD: Brooking No. 3

VTD: Brooking No. 4

VTD: Brooking No. 5

VTD: Brooking No. 6

VTD: Brooking No. 7

VTD: Brooking No. 8

VTD: Brooking No. 9

VTD: Brooking No. 9A

VTD: Fort Osage No. 1,1A,2,& 3 (part)

Block: 290950147021002

Block: 290950148041000

Block: 290950148041003

Block: 290950148041004

Block: 290950177003027

Block: 290950177003028

Block: 290950177003063

Block: 290950177003064

Block: 290950177003071

Block: 290950177003078

VTD: KC WD1 PCT101

VTD: KC WD1 PCT102

VTD: KC WD1 PCT103

VTD: KC WD1 PCT104

VTD: KC WD1 PCT105

VTD: KC WD1 PCT106

VTD: KC WD1 PCT107

VTD: KC WD1 PCT108

VTD: KC WD1 PCT109

VTD: KC WD1 PCT110

VTD: KC WD1 PCT111

VTD: KC WD1 PCT511

VTD: KC WD10 PCT1001

VTD: KC WD10 PCT1002

VTD: KC WD10 PCT1003

VTD: KC WD10 PCT1004

VTD: KC WD10 PCT1005

VTD: KC WD10 PCT1006

VTD: KC WD10 PCT1008

VTD: KC WD10 PCT1009

VTD: KC WD10 PCT1010

VTD: KC WD10 PCT1011

VTD: KC WD10 PCT1012

VTD: KC WD10 PCT1013

VTD: KC WD10 PCT1014

VTD: KC WD10 PCT1015

VTD: KC WD10 PCT2201

VTD: KC WD11 PCT1101

VTD: KC WD11 PCT1102

VTD: KC WD11 PCT1103

VTD: KC WD11 PCT1104

VTD: KC WD11 PCT1105

VTD: KC WD11 PCT1106

VTD: KC WD11 PCT1107

VTD: KC WD11 PCT1108

VTD: KC WD11 PCT1109

VTD: KC WD11 PCT1110

VTD: KC WD11 PCT1209

VTD: KC WD12 PCT1201

VTD: KC WD12 PCT1202

VTD: KC WD12 PCT1203

VTD: KC WD12 PCT1204

VTD: KC WD12 PCT1205

VTD: KC WD12 PCT1206

VTD: KC WD12 PCT1207

VTD: KC WD12 PCT1208

VTD: KC WD12 PCT1210

VTD: KC WD12 PCT1305

VTD: KC WD12 PCT1306

VTD: KC WD12 PCT1307

VTD: KC WD12 PCT1308

VTD: KC WD12 PCT1309

VTD: KC WD12 PCT1310

VTD: KC WD13 PCT1301

VTD: KC WD13 PCT1302

VTD: KC WD13 PCT1303

VTD: KC WD13 PCT1304

VTD: KC WD13 PCT1501

VTD: KC WD13 PCT1502

VTD: KC WD14 PCT1401

VTD: KC WD14 PCT1402

VTD: KC WD14 PCT1403

VTD: KC WD14 PCT1404

VTD: KC WD14 PCT1405

VTD: KC WD14 PCT1406

VTD: KC WD14 PCT1407

VTD: KC WD14 PCT1408

VTD: KC WD14 PCT1409

VTD: KC WD14 PCT1410

VTD: KC WD14 PCT1411

VTD: KC WD14 PCT1412

VTD: KC WD14 PCT1413

VTD: KC WD15 PCT1414

VTD: KC WD15 PCT1503

VTD: KC WD15 PCT1504

VTD: KC WD15 PCT1505

VTD: KC WD15 PCT1506

VTD: KC WD15 PCT1507

VTD: KC WD15 PCT1508

VTD: KC WD15 PCT1509

VTD: KC WD15 PCT1512

VTD: KC WD15 PCT1513

VTD: KC WD15 PCT1514

VTD: KC WD15 PCT311

VTD: KC WD15 PCT314

VTD: KC WD15 PCT718

VTD: KC WD16 PCT1511

VTD: KC WD16 PCT1601

VTD: KC WD16 PCT1602

VTD: KC WD16 PCT1603

VTD: KC WD16 PCT1604

VTD: KC WD16 PCT1605

VTD: KC WD16 PCT1607

VTD: KC WD16 PCT1608

VTD: KC WD16 PCT1609

VTD: KC WD16 PCT1610

VTD: KC WD16 PCT1611

VTD: KC WD16 PCT1612

VTD: KC WD16 PCT1613

VTD: KC WD16 PCT1614

VTD: KC WD16 PCT1615

VTD: KC WD16 PCT1616

VTD: KC WD16 PCT717

VTD: KC WD17 PCT1606

VTD: KC WD17 PCT1617

VTD: KC WD17 PCT1618

VTD: KC WD17 PCT1701

VTD: KC WD17 PCT1702

VTD: KC WD17 PCT1703

VTD: KC WD17 PCT1704

VTD: KC WD17 PCT1705

VTD: KC WD17 PCT1706

VTD: KC WD17 PCT1707

VTD: KC WD17 PCT1708

VTD: KC WD17 PCT1712

VTD: KC WD17 PCT1814

VTD: KC WD18 PCT1801

VTD: KC WD18 PCT1802

VTD: KC WD18 PCT1803

VTD: KC WD18 PCT1804

VTD: KC WD18 PCT1805

VTD: KC WD18 PCT1806

VTD: KC WD18 PCT1807

VTD: KC WD18 PCT1808

VTD: KC WD18 PCT1809

VTD: KC WD18 PCT1810

VTD: KC WD18 PCT1812

VTD: KC WD18 PCT1813

VTD: KC WD18 PCT1816

VTD: KC WD19 PCT1709

VTD: KC WD19 PCT1710

VTD: KC WD19 PCT1815

VTD: KC WD19 PCT1817

VTD: KC WD19 PCT1903

VTD: KC WD19 PCT1905

VTD: KC WD19 PCT1906

VTD: KC WD19 PCT1907

VTD: KC WD19 PCT1908

VTD: KC WD19 PCT1909

VTD: KC WD19 PCT1910

VTD: KC WD19 PCT1911

VTD: KC WD19 PCT1912

VTD: KC WD19 PCT1913

VTD: KC WD19 PCT1914

VTD: KC WD19 PCT1916

VTD: KC WD19 PCT1917

VTD: KC WD19 PCT1918

VTD: KC WD19 PCT1919

VTD: KC WD19 PCT903

VTD: KC WD19 PCT912

VTD: KC WD2 PCT201

VTD: KC WD2 PCT202

VTD: KC WD2 PCT203

VTD: KC WD2 PCT204

VTD: KC WD2 PCT205

VTD: KC WD2 PCT206

VTD: KC WD2 PCT207

VTD: KC WD2 PCT208

VTD: KC WD2 PCT209

VTD: KC WD2 PCT210

VTD: KC WD2 PCT211

VTD: KC WD2 PCT212

VTD: KC WD2 PCT213

VTD: KC WD2 PCT214

VTD: KC WD2 PCT215

VTD: KC WD2 PCT216

VTD: KC WD20 PCT1901

VTD: KC WD20 PCT2002

VTD: KC WD20 PCT2003

VTD: KC WD20 PCT2004

VTD: KC WD20 PCT2005

VTD: KC WD20 PCT2006

VTD: KC WD20 PCT2007

VTD: KC WD20 PCT2008

VTD: KC WD20 PCT2009

VTD: KC WD20 PCT2010

VTD: KC WD22 PCT1007

VTD: KC WD22 PCT2202

VTD: KC WD22 PCT2203

VTD: KC WD22 PCT2204

VTD: KC WD22 PCT2205

VTD: KC WD22 PCT2206

VTD: KC WD22 PCT2207

VTD: KC WD22 PCT2208

VTD: KC WD22 PCT2209

VTD: KC WD22 PCT2210

VTD: KC WD22 PCT2211

VTD: KC WD22 PCT2212

VTD: KC WD22 PCT2213

VTD: KC WD23 PCT2301

VTD: KC WD23 PCT2302

VTD: KC WD23 PCT2303

VTD: KC WD23 PCT2304

VTD: KC WD23 PCT2305

VTD: KC WD23 PCT2306

VTD: KC WD23 PCT2307

VTD: KC WD23 PCT2308

VTD: KC WD23 PCT2309

VTD: KC WD23 PCT2310

VTD: KC WD23 PCT2311

VTD: KC WD23 PCT2312

VTD: KC WD23 PCT2313

VTD: KC WD23 PCT2314

VTD: KC WD23 PCT2315

VTD: KC WD23 PCT2316

VTD: KC WD23 PCT2317

VTD: KC WD23 PCT2318

VTD: KC WD24 PCT2401

VTD: KC WD24 PCT2402

VTD: KC WD24 PCT2403

VTD: KC WD24 PCT2404

VTD: KC WD24 PCT2405

VTD: KC WD24 PCT2406

VTD: KC WD24 PCT2407

VTD: KC WD24 PCT2408

VTD: KC WD24 PCT2409

VTD: KC WD24 PCT2410

VTD: KC WD24 PCT2412

VTD: KC WD24 PCT2413

VTD: KC WD24 PCT2414

VTD: KC WD24 PCT2415

VTD: KC WD24 PCT2416

VTD: KC WD24 PCT2417

VTD: KC WD24 PCT2418

VTD: KC WD24 PCT2419

VTD: KC WD24 PCT2420

VTD: KC WD24 PCT2421

VTD: KC WD24 PCT2422

VTD: KC WD24 PCT2423

VTD: KC WD24 PCT2424

VTD: KC WD24 PCT2425

VTD: KC WD24 PCT2426

VTD: KC WD24 PCT2427

VTD: KC WD24 PCT2428

VTD: KC WD24 PCT2429

VTD: KC WD24 PCT2430

VTD: KC WD24 PCT2431

VTD: KC WD24 PCT2432

VTD: KC WD24 PCT2601

VTD: KC WD25 PCT2001

VTD: KC WD25 PCT2501

VTD: KC WD25 PCT2503

VTD: KC WD25 PCT2504

VTD: KC WD25 PCT2505

VTD: KC WD25 PCT2506

VTD: KC WD25 PCT2507

VTD: KC WD25 PCT2508

VTD: KC WD25 PCT2509

VTD: KC WD25 PCT2510

VTD: KC WD25 PCT2511

VTD: KC WD25 PCT2602

VTD: KC WD26 PCT1711

VTD: KC WD26 PCT1902

VTD: KC WD26 PCT2502

VTD: KC WD26 PCT2603

VTD: KC WD26 PCT2604

VTD: KC WD26 PCT2605

VTD: KC WD26 PCT2606

VTD: KC WD26 PCT2607

VTD: KC WD26 PCT2608

VTD: KC WD26 PCT2609

VTD: KC WD26 PCT2610

VTD: KC WD26 PCT2611

VTD: KC WD26 PCT2612

VTD: KC WD3 PCT301

VTD: KC WD3 PCT302

VTD: KC WD3 PCT303

VTD: KC WD3 PCT304

VTD: KC WD3 PCT305

VTD: KC WD3 PCT306

VTD: KC WD3 PCT307

VTD: KC WD3 PCT308

VTD: KC WD3 PCT309

VTD: KC WD3 PCT310

VTD: KC WD3 PCT312

VTD: KC WD3 PCT313

VTD: KC WD3 PCT716

VTD: KC WD4 PCT401

VTD: KC WD4 PCT402

VTD: KC WD4 PCT403

VTD: KC WD4 PCT404

VTD: KC WD4 PCT405

VTD: KC WD4 PCT406

VTD: KC WD4 PCT407

VTD: KC WD4 PCT408

VTD: KC WD4 PCT409

VTD: KC WD5 PCT410

VTD: KC WD5 PCT502

VTD: KC WD5 PCT503

VTD: KC WD5 PCT504

VTD: KC WD5 PCT505

VTD: KC WD5 PCT506

VTD: KC WD5 PCT507

VTD: KC WD5 PCT508

VTD: KC WD5 PCT509

VTD: KC WD5 PCT510

VTD: KC WD6 PCT501

VTD: KC WD6 PCT601

VTD: KC WD6 PCT602

VTD: KC WD6 PCT603

VTD: KC WD6 PCT604

VTD: KC WD6 PCT605

VTD: KC WD6 PCT606

VTD: KC WD6 PCT607

VTD: KC WD6 PCT608

VTD: KC WD6 PCT609

VTD: KC WD6 PCT610

VTD: KC WD6 PCT611

VTD: KC WD6 PCT612

VTD: KC WD6 PCT801

VTD: KC WD7 PCT701

VTD: KC WD7 PCT702

VTD: KC WD7 PCT703

VTD: KC WD7 PCT704

VTD: KC WD7 PCT705

VTD: KC WD7 PCT706

VTD: KC WD7 PCT707

VTD: KC WD7 PCT708

VTD: KC WD7 PCT709

VTD: KC WD7 PCT710

VTD: KC WD7 PCT711

VTD: KC WD7 PCT712

VTD: KC WD7 PCT713

VTD: KC WD7 PCT714

VTD: KC WD7 PCT715

VTD: KC WD7 PCT719

VTD: KC WD8 PCT613

VTD: KC WD8 PCT802

VTD: KC WD8 PCT803

VTD: KC WD8 PCT804

VTD: KC WD8 PCT805

VTD: KC WD8 PCT806

VTD: KC WD8 PCT807

VTD: KC WD8 PCT808

VTD: KC WD8 PCT809

VTD: KC WD8 PCT810

VTD: KC WD8 PCT811

VTD: KC WD8 PCT813

VTD: KC WD9 PCT1904

VTD: KC WD9 PCT812

VTD: KC WD9 PCT901

VTD: KC WD9 PCT902

VTD: KC WD9 PCT904

VTD: KC WD9 PCT905

VTD: KC WD9 PCT906

VTD: KC WD9 PCT907

VTD: KC WD9 PCT908

VTD: KC WD9 PCT909

VTD: KC WD9 PCT910

VTD: KC WD9 PCT911

VTD: Prairie No. 1

VTD: Prairie No. 10,11,& 12

VTD: Prairie No. 13

VTD: Prairie No. 13A

VTD: Prairie No. 14

VTD: Prairie No. 15

VTD: Prairie No. 16

VTD: Prairie No. 17

VTD: Prairie No. 18 & 19

VTD: Prairie No. 2

VTD: Prairie No. 20

VTD: Prairie No. 20A & 20B

VTD: Prairie No. 20C

VTD: Prairie No. 21

VTD: Prairie No. 22

VTD: Prairie No. 23

VTD: Prairie No. 24,24B,25A,68

VTD: Prairie No. 24A

VTD: Prairie No. 24C

VTD: Prairie No. 25

VTD: Prairie No. 26,27,28,& 78

VTD: Prairie No. 29 & 30C (part)

Block: 290950142031005

Block: 290950142032005

Block: 290950142032015

Block: 290950142032016

Block: 290950142032018

Block: 290950142032019

Block: 290950142032023

VTD: Prairie No. 3 (part)

Block: 290950137031011

Block: 290950137031012

Block: 290950137031015

Block: 290950137031016

Block: 290950137031018

Block: 290950137031019

Block: 290950137031020

Block: 290950137031021

Block: 290950137031022

Block: 290950137031023

Block: 290950137031024

Block: 290950137031025

Block: 290950137031026

Block: 290950137031027

Block: 290950137031028

Block: 290950137031029

Block: 290950137031030

Block: 290950137031031

Block: 290950137031032

Block: 290950137031033

Block: 290950137031034

Block: 290950137031035

Block: 290950137031036

Block: 290950137031037

Block: 290950137031038

Block: 290950137031039

Block: 290950137031040

Block: 290950137031041

Block: 290950137031042

Block: 290950137031043

Block: 290950137031044

Block: 290950137031045

Block: 290950137031046

Block: 290950137031047

Block: 290950137031050

Block: 290950137031051

Block: 290950137031054

Block: 290950137032019

Block: 290950137033052

Block: 290950137033053

Block: 290950137033056

Block: 290950137033057

Block: 290950137033058

Block: 290950137033059

Block: 290950137033060

Block: 290950137033063

Block: 290950137033064

Block: 290950137033065

Block: 290950137033066

Block: 290950137033067

Block: 290950137033068

Block: 290950137033069

Block: 290950137033070

Block: 290950137033071

Block: 290950137033072

Block: 290950137033073

Block: 290950138021027

VTD: Prairie No. 30

VTD: Prairie No. 30A (part)

Block: 290950142031014

Block: 290950142031015

Block: 290950142031016

Block: 290950142031018

Block: 290950145021004

Block: 290950145021027

VTD: Prairie No. 31

VTD: Prairie No. 33

VTD: Prairie No. 34

VTD: Prairie No. 35

VTD: Prairie No. 37

VTD: Prairie No. 37A

VTD: Prairie No. 38

VTD: Prairie No. 39

VTD: Prairie No. 39A

VTD: Prairie No. 40

VTD: Prairie No. 40A & 44A (part)

Block: 290950179003002

VTD: Prairie No. 43 & 79 (part)

Block: 290950142042033

Block: 290950142042034

Block: 290950142042051

Block: 290950142042052

Block: 290950142042053

Block: 290950142042054

Block: 290950142042055

Block: 290950142042056

Block: 290950142042057

Block: 290950142042058

Block: 290950142043030

Block: 290950142043037

Block: 290950142043038

Block: 290950142043039

Block: 290950142043040

Block: 290950142043049

Block: 290950142043051

Block: 290950142043052

Block: 290950142043054

Block: 290950142043055

Block: 290950142043056

Block: 290950143003027

Block: 290950143003028

Block: 290950179003004

VTD: Prairie No. 45

VTD: Prairie No. 50A (part)

Block: 290950139013031

Block: 290950139013032

Block: 290950139013033

Block: 290950139013034

Block: 290950139013035

Block: 290950139013036

Block: 290950139013037

VTD: Prairie No. 50C,58,58A,58B,58C,58D,58E,58F,& 76 (part)

Block: 290950139011066

Block: 290950139011067

Block: 290950139012058

Block: 290950139012066

Block: 290950139012068

Block: 290950139012069

Block: 290950139012072

Block: 290950139012073

Block: 290950139012074

Block: 290950139012075

Block: 290950139012076

Block: 290950139012149

Block: 290950139012150

Block: 290950139012151

Block: 290950139012152

Block: 290950139013055

VTD: Prairie No. 51

VTD: Prairie No. 51A

VTD: Prairie No. 51B,51N,63,63A,63C,65,65A,65N,77,77A,77B,& 77N

VTD: Prairie No. 52

VTD: Prairie No. 52A

VTD: Prairie No. 53

VTD: Prairie No. 55 & 56 (part)

Block: 290950141111038

Block: 290950141111039

Block: 290950141111040

Block: 290950141111041

Block: 290950141111052

VTD: Prairie No. 57,72,73,73A,73B,73C,73N,73W,& 73X (part)

Block: 290950141111030

Block: 290950141111031

Block: 290950141111032

Block: 290950141111033

Block: 290950141111034

Block: 290950141111035

Block: 290950141111036

VTD: Prairie No. 59,59N,60,61,75B,75D,75E,75F,& 75G (part)

Block: 290950139011031

Block: 290950139011032

Block: 290950139011033

Block: 290950139011034

Block: 290950139011035

Block: 290950139011036

Block: 290950139011042

Block: 290950141121020

Block: 290950141121021

Block: 290950141121022

Block: 290950141121023

Block: 290950141121024

Block: 290950141121025

Block: 290950141121026

Block: 290950141121027

Block: 290950141121028

Block: 290950141121029

Block: 290950141121030

Block: 290950141121042

Block: 290950141121043

Block: 290950141121044

Block: 290950141121045

Block: 290950141121047

Block: 290950141121048

Block: 290950141121056

Block: 290950141121057

Block: 290950141121059

VTD: Prairie No. 62,71,74,75,75A,75C,& 75N (part)

Block: 290950139011045

Block: 290950139011065

Block: 290950141121046

Block: 290950141121058

VTD: Prairie No. 8 & 8B

VTD: Prairie No. 8A

VTD: Prairie No. 9

VTD: Sni-A-Bar No. 1,1B,& 1C (part)

Block: 290950145022002

Block: 290950145022010

Block: 290950145022011

Block: 290950145022020

Block: 290950145022044

VTD: Sni-A-Bar No. 14,75N,& 75X (part)

Block: 290950141011006

Block: 290950141011007

Block: 290950141011008

Block: 290950141011009

Block: 290950141011010

Block: 290950141011011

Block: 290950141011012

Block: 290950141011013

Block: 290950141011014

Block: 290950141011030

Block: 290950141011032

Block: 290950141011033

Block: 290950141011034

Block: 290950141011035

VTD: Sni-A-Bar No. 14A & 75A

VTD: Sni-A-Bar No. 15 & 15A

VTD: Sni-A-Bar No. 15B

VTD: Sni-A-Bar No. 16,83,& 93

VTD: Sni-A-Bar No. 19 (part)

Block: 290950141081001

Block: 290950141081002

Block: 290950141081003

Block: 290950141081004

Block: 290950141081005

Block: 290950141081006

Block: 290950141081007

Block: 290950141081008

Block: 290950141081009

Block: 290950141081010

Block: 290950141081011

VTD: Sni-A-Bar No. 20 & 70A

VTD: Sni-A-Bar No. 21,21B,70,& 71 (part)

Block: 290950141082000

Block: 290950141082001

Block: 290950141082002

Block: 290950141082003

Block: 290950141082004

Block: 290950141082005

Block: 290950141082006

Block: 290950141082007

Block: 290950141082008

Block: 290950141082009

Block: 290950141082010

Block: 290950141082011

Block: 290950141082012

Block: 290950141082013

Block: 290950141082014

Block: 290950141082015

Block: 290950141082016

Block: 290950141082017

Block: 290950141082018

Block: 290950141082025

Block: 290950193001050

Block: 290950193001051

Block: 290950193001052

Block: 290950193001053

Block: 290950193001054

VTD: Sni-A-Bar No. 22

VTD: Sni-A-Bar No. 23

VTD: Sni-A-Bar No. 23A

VTD: Sni-A-Bar No. 24

VTD: Sni-A-Bar No. 25,72A,& 72B (part)

Block: 290950141083035

Block: 290950141142010

Block: 290950141142011

Block: 290950141142042

VTD: Sni-A-Bar No. 26 & 26N

VTD: Sni-A-Bar No. 27

VTD: Sni-A-Bar No. 31

VTD: Sni-A-Bar No. 31A,67,78A,& 78B

VTD: Sni-A-Bar No. 31B

VTD: Sni-A-Bar No. 32 & 78N

VTD: Sni-A-Bar No. 33

VTD: Sni-A-Bar No. 34,34A,& 74 (part)

Block: 290950141111042

Block: 290950141111043

Block: 290950141111044

Block: 290950141111045

Block: 290950141111046

VTD: Sni-A-Bar No. 35

VTD: Sni-A-Bar No. 35A

VTD: Sni-A-Bar No. 36,36A,& 79A

VTD: Sni-A-Bar No. 40 & 40B

VTD: Sni-A-Bar No. 40A & 41

VTD: Sni-A-Bar No. 40D & 40E

VTD: Sni-A-Bar No. 42,42N,42X,42Y,42Z,44,44X,44Z,45,45A,45B,47,48,& 81C (part)

Block: 290950140021003

Block: 290950140021010

Block: 290950140021022

Block: 290950140021023

Block: 290950140071047

Block: 290950140071048

Block: 290950140071049

Block: 290950140071050

Block: 290950140071051

Block: 290950140071052

Block: 290950140071053

Block: 290950140071058

Block: 290950140071059

Block: 290950140071060

Block: 290950140071061

Block: 290950140071062

Block: 290950140071063

Block: 290950140071064

Block: 290950140071066

Block: 290950140071067

Block: 290950140071068

Block: 290950140071069

Block: 290950140071070

Block: 290950140071080

Block: 290950140071081

Block: 290950140071082

Block: 290950140071083

Block: 290950140071085

Block: 290950140071086

Block: 290950140071088

Block: 290950140071093

Block: 290950140071094

Block: 290950140071095

Block: 290950141011017

Block: 290950141011018

Block: 290950141011021

VTD: Sni-A-Bar No. 50 & 91

VTD: Sni-A-Bar No. 51,51A,& 94A

VTD: Sni-A-Bar No. 53 & 92

VTD: Sni-A-Bar No. 55

VTD: Sni-A-Bar No. 57

VTD: Sni-A-Bar No. 68 & 68Z (part)

Block: 290950141142003

Block: 290950141142004

Block: 290950141142005

Block: 290950141142006

Block: 290950141142041

VTD: Sni-A-Bar No. 76 & 76A

VTD: Sni-A-Bar No. 77

VTD: Sni-A-Bar No. 78,78X,79,79N,84,84A,84B,84C,& 85

VTD: Sni-A-Bar No. 86,87,88,88A,88B,& 88C (part)

Block: 290950140021004

Block: 290950140021005

Block: 290950140021007

Block: 290950140021008

Block: 290950140021009

Block: 290950140021011

Block: 290950140021012

Block: 290950140021014

Block: 290950140021015

Block: 290950140021016

Block: 290950140021017

Block: 290950140021018

Block: 290950140021019

Block: 290950140021020

Block: 290950140021021

Block: 290950140021024

Block: 290950140021025

Block: 290950140021026

Block: 290950140021027

Block: 290950140022006

Block: 290950140022007

Block: 290950140022008

Block: 290950140022009

Block: 290950140022010

Block: 290950140022011

Block: 290950140022012

Block: 290950140022013

Block: 290950140022014

Block: 290950140022015

Block: 290950140022016

Block: 290950140022017

Block: 290950140022018

Block: 290950140022019

Block: 290950140042003

Block: 290950140042004

Block: 290950140042005

Block: 290950140042015

Block: 290950140042016

Block: 290950140042017

Block: 290950140042018

Block: 290950140042019

Block: 290950140042020

Block: 290950140042021

Block: 290950140042022

Block: 290950140042023

Block: 290950140051012

Block: 290950140051013

Block: 290950140051014

Block: 290950140051015

Block: 290950140051016

Block: 290950140051017

Block: 290950140051038

Block: 290950140061033

Block: 290950140061034

Block: 290950140061057

Block: 290950141111007

Block: 290950141111008

Block: 290950141111053

Block: 290950141111054

Block: 290950141121000

Block: 290950141121001

Block: 290950141121002

Block: 290950141121003

Block: 290950141121007

Block: 290950141121008

Block: 290950141121009

Block: 290950141121012

Block: 290950141121061

VTD: Sni-A-Bar No. 94,94B,95,& 96

VTD: Van Buren No. 1,1A,1B,1C,2,2A,2N,& 2X

VTD: Van Buren No. 11N,19,19A,19B,19C,19D,20N,21,21N,23,& 24

VTD: Van Buren No. 25,26,27,28,29,30,& 32

VTD: Van Buren No. 3,4,5,6,6A,7,& 8 (part)

Block: 290950139011001

Block: 290950139011009

Block: 290950139011010

Block: 290950139011011

Block: 290950139011013

Block: 290950139011014

Block: 290950139011015

Block: 290950139011016

Block: 290950139011017

Block: 290950139011018

Block: 290950139011019

Block: 290950139011020

Block: 290950139011021

Block: 290950139011024

Block: 290950139011025

Block: 290950139011026

Block: 290950139011027

Block: 290950139011028

Block: 290950139011029

Block: 290950139011030

Block: 290950139011037

Block: 290950139011038

Block: 290950139011039

Block: 290950139011040

Block: 290950139011041

Block: 290950139011043

Block: 290950139011046

Block: 290950139011047

Block: 290950139011048

Block: 290950139011049

Block: 290950139011050

Block: 290950139011052

Block: 290950139011053

Block: 290950139011054

Block: 290950139011055

Block: 290950139011056

Block: 290950139011058

Block: 290950139011059

Block: 290950139011060

Block: 290950139011069

Block: 290950139011070

Block: 290950139011074

Block: 290950139011075

Block: 290950141121050

Block: 290950141121052

Block: 290950141121060

Block: 290950141121062

VTD: Van Buren No. 31 & 33

VTD: Van Buren No. 34,35,36,& 37

VTD: Van Buren No. 38,39,40,40A,40B,40C,40D,40N,& 43

VTD: Van Buren No. 41 & 42

VTD: Van Buren No. 9,10,10A,11,11A,12,13,14,15,17,18,& 20

VTD: Washington No. 1

VTD: Washington No. 10 & 10N

VTD: Washington No. 11

VTD: Washington No. 12

VTD: Washington No. 13

VTD: Washington No. 14

VTD: Washington No. 15

VTD: Washington No. 16

VTD: Washington No. 17

VTD: Washington No. 2

VTD: Washington No. 3

VTD: Washington No. 4

VTD: Washington No. 5

VTD: Washington No. 6

VTD: Washington No. 7

VTD: Washington No. 8

VTD: Washington No. 9

Lafayette MO County

Ray MO County

Saline MO County

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.456 Sixth congressional district (2010 census)

Sixth congressional district (2010 census)

128.456. The sixth congressional district shall be composed of the following:

Adair MO County

Andrew MO County

Atchison MO County

Audrain MO County (part)

VTD: Benton City (part)

Block: 290079502003190

Block: 290079502003440

Block: 290079502003441

Block: 290079502003442

Block: 290079502003443

Block: 290079502003444

Block: 290079502003445

Block: 290079502003446

Block: 290079502003447

Block: 290079502003448

Block: 290079502003449

Block: 290079502003450

Block: 290079502003451

Block: 290079502003452

Block: 290079502003453

Block: 290079502003457

Block: 290079502003458

Block: 290079502003459

Block: 290079502003460

Block: 290079502003461

Block: 290079502003462

Block: 290079502003463

Block: 290079502003464

Block: 290079502003465

Block: 290079502003466

Block: 290079502003473

Block: 290079502004001

Block: 290079502004002

Block: 290079502004003

Block: 290079502004004

Block: 290079502004005

Block: 290079502004006

Block: 290079502004007

Block: 290079502004008

Block: 290079502004010

Block: 290079502004011

Block: 290079502004012

Block: 290079502004013

Block: 290079502004018

Block: 290079502004019

Block: 290079502004020

Block: 290079502004021

Block: 290079502004022

Block: 290079502004023

Block: 290079502004024

Block: 290079502004025

Block: 290079502004026

Block: 290079502004027

Block: 290079502004029

Block: 290079502004030

Block: 290079502004031

Block: 290079502004035

Block: 290079502004036

Block: 290079502004037

Block: 290079502004038

Block: 290079502004039

Block: 290079502004040

Block: 290079502004041

Block: 290079502004042

Block: 290079502004043

Block: 290079502004044

Block: 290079502004045

Block: 290079502004046

Block: 290079502004047

Block: 290079502004048

Block: 290079502004049

Block: 290079502004050

Block: 290079502004051

Block: 290079502004052

Block: 290079502004053

Block: 290079502004054

Block: 290079502004055

Block: 290079502004057

Block: 290079502004058

Block: 290079502004060

Block: 290079502004086

Block: 290079502004087

Block: 290079502004088

Block: 290079502004089

Block: 290079502004090

Block: 290079502004091

Block: 290079502004092

Block: 290079502004093

Block: 290079502004094

Block: 290079502004095

Block: 290079502004097

Block: 290079502004098

Block: 290079502004100

Block: 290079502004101

Block: 290079502004170

Block: 290079502004171

VTD: Farber

VTD: I E Cuivre

VTD: Laddonia

VTD: Martinsburg (part)

Block: 290079502002011

Block: 290079502002012

Block: 290079502002079

Block: 290079502002080

Block: 290079502002081

Block: 290079502002082

Block: 290079502002086

Block: 290079502002087

Block: 290079502002088

Block: 290079502002089

Block: 290079502002100

Block: 290079502002101

Block: 290079502003179

Block: 290079502003181

Block: 290079502003182

Block: 290079502003185

Block: 290079502003186

Block: 290079502003187

Block: 290079502003188

Block: 290079502003189

Block: 290079502003191

Block: 290079502003192

Block: 290079502003193

Block: 290079502003194

Block: 290079502003195

Block: 290079502003196

Block: 290079502003197

Block: 290079502003198

Block: 290079502003199

Block: 290079502003200

Block: 290079502003201

Block: 290079502003202

Block: 290079502003203

Block: 290079502003204

Block: 290079502003205

Block: 290079502003351

Block: 290079502003352

Block: 290079502003353

Block: 290079502003356

Block: 290079502003357

Block: 290079502003358

Block: 290079502003359

Block: 290079502003396

Block: 290079502003397

Block: 290079502003398

Block: 290079502003399

Block: 290079502003400

Block: 290079502003401

Block: 290079502003402

Block: 290079502003403

Block: 290079502003404

Block: 290079502003405

Block: 290079502003406

Block: 290079502003407

Block: 290079502003408

Block: 290079502003409

Block: 290079502003410

Block: 290079502003411

Block: 290079502003412

Block: 290079502003413

Block: 290079502003414

Block: 290079502003415

Block: 290079502003416

Block: 290079502003417

Block: 290079502003418

Block: 290079502003419

Block: 290079502003420

Block: 290079502003421

Block: 290079502003422

Block: 290079502003423

Block: 290079502003424

Block: 290079502003425

Block: 290079502003426

Block: 290079502003427

Block: 290079502003428

Block: 290079502003429

Block: 290079502003430

Block: 290079502003431

Block: 290079502003432

Block: 290079502003433

Block: 290079502003436

Block: 290079502003437

Block: 290079502003438

Block: 290079502003439

Block: 290079502003454

Block: 290079502003455

Block: 290079502003456

Block: 290079502003467

Block: 290079502003468

Block: 290079502003469

Block: 290079502003470

Block: 290079502003471

Block: 290079502003472

Block: 290079502003486

Block: 290079502003487

Block: 290079502003495

Block: 290079502004000

Block: 290079502004028

Block: 290079502004032

Block: 290079502004033

Block: 290079502004034

Block: 290079502004168

Buchanan MO County

Caldwell MO County

Carroll MO County

Chariton MO County

Clark MO County

Clay MO County (part)

VTD: FR 1

VTD: FR 2

VTD: FR 3

VTD: FR 4

VTD: FR 5

VTD: Gal 17

VTD: KC 21 Lib 1

VTD: KC 21 Lib 2

VTD: KC 21 Lib 3

VTD: KC 21 Pl 1

VTD: KC 21-1

VTD: KC 21-10

VTD: KC 21-12 (part)

Block: 290470212052031

Block: 290470212052032

Block: 290470212052033

Block: 290470212053000

Block: 290470212053001

Block: 290470212053002

Block: 290470212053003

Block: 290470212053004

Block: 290470212053005

Block: 290470212053006

Block: 290470212053007

Block: 290470212053008

Block: 290470212053009

Block: 290470212053010

Block: 290470212053011

Block: 290470212053012

Block: 290470212053013

Block: 290470212053014

Block: 290470212053015

Block: 290470212053016

Block: 290470212053017

Block: 290470212053018

Block: 290470212053019

Block: 290470212053020

Block: 290470212053021

Block: 290470212053022

Block: 290470212053023

Block: 290470212053024

Block: 290470212053025

Block: 290470212053026

Block: 290470212053027

Block: 290470212053028

Block: 290470212053029

Block: 290470212053030

Block: 290470212053031

Block: 290470212053032

Block: 290470212053033

Block: 290470212053034

Block: 290470212053035

Block: 290470212053036

Block: 290470212053037

Block: 290470212053038

Block: 290470212053039

Block: 290470212053040

Block: 290470212053041

Block: 290470212053042

Block: 290470212053043

Block: 290470212053044

Block: 290470212062000

Block: 290470212062001

Block: 290470212062002

Block: 290470212062003

Block: 290470212062004

Block: 290470212062005

Block: 290470212062006

Block: 290470212062007

Block: 290470212062008

Block: 290470212062009

Block: 290470212062010

Block: 290470212062011

Block: 290470212062012

Block: 290470212062013

Block: 290470212062014

Block: 290470212062015

Block: 290470212062016

Block: 290470212062017

Block: 290470212062018

Block: 290470212062019

Block: 290470212062020

Block: 290470212062021

Block: 290470212062022

Block: 290470212062023

Block: 290470212062024

Block: 290470212062025

Block: 290470212062026

Block: 290470212062027

Block: 290470212062028

Block: 290470212062029

Block: 290470212062030

Block: 290470212062031

Block: 290470212062032

Block: 290470212062044

Block: 290470212062045

Block: 290470212063000

Block: 290470212063001

Block: 290470212063002

Block: 290470212063003

Block: 290470212063004

Block: 290470212063005

Block: 290470212063006

Block: 290470212063007

Block: 290470212063008

Block: 290470212063009

Block: 290470212063010

Block: 290470212063011

Block: 290470212063012

Block: 290470212063013

Block: 290470212063022

Block: 290470212063023

Block: 290470213031010

Block: 290470213031011

Block: 290470213031012

Block: 290470213031013

Block: 290470213031014

Block: 290470213031015

Block: 290470213031016

Block: 290470213031017

Block: 290470213031018

Block: 290470213031019

Block: 290470213031020

Block: 290470213031021

Block: 290470213031022

Block: 290470213031023

Block: 290470213031024

Block: 290470213031025

Block: 290470213031026

Block: 290470213031030

Block: 290470213032010

Block: 290470213032011

Block: 290470213032012

Block: 290470213032013

Block: 290470213032014

Block: 290470213032015

Block: 290470213032016

Block: 290470213072021

Block: 290470213072022

Block: 290470213072023

Block: 290470213072024

Block: 290470213072025

Block: 290470213072026

Block: 290470213072034

Block: 290470213072035

Block: 290470213072038

Block: 290470213072039

Block: 290470213073007

Block: 290470213073018

Block: 290470213073019

Block: 290470213073020

Block: 290470213073021

Block: 290470213073040

Block: 290470213073041

Block: 290470213073042

Block: 290470213073043

Block: 290470213073044

Block: 290470213073045

Block: 290470213073046

Block: 290470213073047

Block: 290470213073048

Block: 290470213073049

Block: 290470213073050

Block: 290470213073051

Block: 290470213073052

Block: 290470213073053

Block: 290470213073054

Block: 290470213073055

Block: 290470213073056

Block: 290470213073057

Block: 290470213091039

Block: 290470213091040

Block: 290470213091041

Block: 290470213091042

Block: 290470213091043

Block: 290470213091044

Block: 290470213091045

Block: 290470213091046

Block: 290470213091054

Block: 290470213091079

Block: 290470213091080

Block: 290470213091081

Block: 290470213091082

Block: 290470213101006

Block: 290470213101007

Block: 290470213101008

Block: 290470213101013

Block: 290470213101014

Block: 290470213101015

Block: 290470213102025

Block: 290470213102026

Block: 290470213102027

Block: 290470213102028

Block: 290470213102029

Block: 290470213102030

VTD: KC 21-13

VTD: KC 21-15

VTD: KC 21-16

VTD: KC 21-17

VTD: KC 21-2

VTD: KC 21-25 (part)

Block: 290470212051031

Block: 290470212061000

Block: 290470212061001

Block: 290470212061002

Block: 290470212061003

Block: 290470212061004

Block: 290470212061005

Block: 290470212061006

Block: 290470212061007

Block: 290470212061008

Block: 290470212061009

Block: 290470212061010

Block: 290470212061011

Block: 290470212071052

Block: 290470212071056

Block: 290470212081000

Block: 290470212081001

Block: 290470212082000

Block: 290470212083000

Block: 290470212083001

Block: 290470212083002

Block: 290470212083003

Block: 290470212083004

Block: 290470212083005

Block: 290470212083006

Block: 290470212083007

Block: 290470212083008

Block: 290470212083009

Block: 290470212083010

Block: 290470212083011

Block: 290470212083012

Block: 290470212083013

Block: 290470212083014

Block: 290470212083015

Block: 290470212083016

Block: 290470212083017

Block: 290470212083018

Block: 290470212083019

Block: 290470212083020

Block: 290470212083021

Block: 290470212083022

Block: 290470212083023

Block: 290470212083024

Block: 290470212083025

Block: 290470212083026

Block: 290470212083027

VTD: KC 21-26

VTD: Kry 1

VTD: Kry 2

VTD: Kry 3

VTD: Kry 4

VTD: Lib 1

VTD: Lib 10

VTD: Lib 11

VTD: Lib 12

VTD: Lib 13

VTD: Lib 14

VTD: Lib 2

VTD: Lib 3

VTD: Lib 4

VTD: Lib 5

VTD: Lib 6

VTD: Lib 7

VTD: Lib 8

VTD: Lib 9

VTD: Pl 1

VTD: Pl 2

VTD: Pl 3

VTD: Wash 1

VTD: Wash 2

VTD: Wash 3

Clinton MO County

Daviess MO County

DeKalb MO County

Gentry MO County

Grundy MO County

Harrison MO County

Holt MO County

Jackson MO County (part)

VTD: Blue Sub 3 No. 12 & 13 (part)

Block: 290950150001004

Block: 290950150001005

Block: 290950150001006

Block: 290950150001007

Block: 290950150001008

Block: 290950150001009

Block: 290950150001010

Block: 290950150001011

Block: 290950150001013

Block: 290950150001014

Block: 290950150001015

Block: 290950150001016

Block: 290950150001017

Block: 290950150001037

Block: 290950150001054

Block: 290950150001056

Block: 290950150001057

Block: 290950150001059

Block: 290950150001064

Block: 290950150001080

Block: 290950150001081

Block: 290950150001082

Block: 290950150001083

Block: 290950150001084

Block: 290950150001085

Block: 290950150001086

VTD: Blue Sub 8 No. 12,12A,& 12B (part)

Block: 290950145022028

Block: 290950145022029

Block: 290950145022032

Block: 290950145022033

Block: 290950145022034

Block: 290950145022054

Block: 290950145022055

VTD: Blue Sub 8 No. 13 & 13N (part)

Block: 290950145022026

Block: 290950145022027

Block: 290950145022056

Block: 290950145022057

Block: 290950145022058

Block: 290950145022059

VTD: Fort Osage No. 1,1A,2,& 3 (part)

Block: 290950148041001

Block: 290950148041002

Block: 290950148041005

Block: 290950148041007

Block: 290950148041039

Block: 290950150001071

Block: 290950150001072

Block: 290950150001076

Block: 290950150001077

Block: 290950177001000

Block: 290950177001001

Block: 290950177001002

Block: 290950177001003

Block: 290950177001004

Block: 290950177001005

Block: 290950177001006

Block: 290950177001008

Block: 290950177001009

Block: 290950177001010

Block: 290950177001011

Block: 290950177001012

Block: 290950177001013

Block: 290950177001014

Block: 290950177001015

Block: 290950177001016

Block: 290950177001017

Block: 290950177001018

Block: 290950177001019

Block: 290950177001020

Block: 290950177001021

Block: 290950177001022

Block: 290950177001023

Block: 290950177001026

Block: 290950177001027

Block: 290950177001028

Block: 290950177001035

Block: 290950177001036

Block: 290950177003000

Block: 290950177003001

Block: 290950177003002

Block: 290950177003003

Block: 290950177003004

Block: 290950177003005

Block: 290950177003006

Block: 290950177003007

Block: 290950177003008

Block: 290950177003009

Block: 290950177003010

Block: 290950177003011

Block: 290950177003012

Block: 290950177003013

Block: 290950177003014

Block: 290950177003015

Block: 290950177003016

Block: 290950177003017

Block: 290950177003018

Block: 290950177003019

Block: 290950177003020

Block: 290950177003021

Block: 290950177003024

Block: 290950177003025

Block: 290950177003026

Block: 290950177003029

Block: 290950177003072

Block: 290950177003073

Block: 290950177003074

Block: 290950177003075

Block: 290950177003076

Block: 290950177003077

VTD: Fort Osage No. 11,12,& 15N

VTD: Fort Osage No. 16,17,17A,19,& 20

VTD: Fort Osage No. 21

VTD: Fort Osage No. 27 & 28

VTD: Fort Osage No. 4

VTD: Fort Osage No. 5 & 30

VTD: Fort Osage No. 6

VTD: Fort Osage No. 7,8,25,& 26

VTD: Fort Osage No. 9

VTD: Prairie No. 29 & 30C (part)

Block: 290950142031001

Block: 290950142031002

Block: 290950142031025

Block: 290950142032000

Block: 290950142032001

Block: 290950142032002

Block: 290950142032004

Block: 290950142032017

Block: 290950142032020

Block: 290950142032021

Block: 290950142032022

Block: 290950142032024

VTD: Prairie No. 3 (part)

Block: 290950137031013

Block: 290950137031014

Block: 290950137031017

VTD: Prairie No. 30A (part)

Block: 290950142031003

Block: 290950142031004

Block: 290950142031006

Block: 290950142031007

Block: 290950142031008

Block: 290950142031009

Block: 290950142031010

Block: 290950142031011

Block: 290950142031012

Block: 290950142031013

Block: 290950142031021

Block: 290950142031022

Block: 290950142031023

Block: 290950142031024

VTD: Prairie No. 30B,82,& 82A

VTD: Prairie No. 4

VTD: Prairie No. 40A & 44A (part)

Block: 290950179003000

Block: 290950179003005

Block: 290950179003006

Block: 290950185001051

Block: 290950186001019

Block: 290950186001023

Block: 290950186001025

Block: 290950186001026

Block: 290950186001027

Block: 290950186001028

Block: 290950186001033

Block: 290950186002004

Block: 290950186002005

Block: 290950186002006

Block: 290950186002014

Block: 290950186002015

Block: 290950186002016

VTD: Prairie No. 41,42,& 81

VTD: Prairie No. 43 & 79 (part)

Block: 290950142043050

Block: 290950142043053

Block: 290950185001048

Block: 290950185001049

Block: 290950185001050

Block: 290959891001038

Block: 290959891001039

Block: 290959891001040

Block: 290959891001043

Block: 290959891001044

VTD: Prairie No. 46,67,67A,& 67B

VTD: Prairie No. 47

VTD: Prairie No. 48

VTD: Prairie No. 49

VTD: Prairie No. 5

VTD: Prairie No. 50

VTD: Prairie No. 50A (part)

Block: 290950139041016

Block: 290950139041018

Block: 290950139042001

Block: 290950139042002

Block: 290950139042003

Block: 290950139042004

Block: 290950139042005

Block: 290950139042006

Block: 290950139042007

Block: 290950139042008

Block: 290950139042010

Block: 290950139042011

Block: 290950139042012

Block: 290950139042013

Block: 290950139042014

Block: 290950139043026

Block: 290950139043027

Block: 290950139043028

Block: 290950139043030

Block: 290950139043031

VTD: Prairie No. 50B

VTD: Prairie No. 50C,58,58A,58B,58C,58D,58E,58F,& 76 (part)

Block: 290950139013023

Block: 290950139013024

Block: 290950139013025

Block: 290950139013026

Block: 290950139013027

Block: 290950139013028

Block: 290950139013029

Block: 290950139013030

Block: 290950139043000

Block: 290950139043001

Block: 290950139043033

Block: 290950139161004

Block: 290950139161005

Block: 290950139161006

Block: 290950139161007

Block: 290950139161008

Block: 290950139161009

Block: 290950139161010

Block: 290950139161011

Block: 290950139161013

Block: 290950139161014

Block: 290950139161015

Block: 290950139161016

Block: 290950139161017

Block: 290950139161018

Block: 290950139161020

Block: 290950139162050

Block: 290950139162051

Block: 290950139162056

VTD: Prairie No. 50D

VTD: Prairie No. 55 & 56 (part)

Block: 290950141201024

Block: 290950141201025

Block: 290950141201026

Block: 290950141201027

Block: 290950141201028

Block: 290950141201029

Block: 290950141201030

Block: 290950141201031

Block: 290950141201032

Block: 290950141201033

Block: 290950141201034

Block: 290950141201035

Block: 290950141201037

Block: 290950141201038

Block: 290950141201039

Block: 290950141201040

Block: 290950141201043

Block: 290950141201044

VTD: Prairie No. 57,72,73,73A,73B,73C,73N,73W,& 73X (part)

Block: 290950141111037

Block: 290950141201019

Block: 290950141201020

Block: 290950141201021

Block: 290950141201022

Block: 290950141201036

Block: 290950141201041

Block: 290950141201042

Block: 290950141201051

Block: 290950141201052

Block: 290959891001026

Block: 290959891001029

Block: 290959891001030

Block: 290959891001031

Block: 290959891001035

Block: 290959891001048

Block: 290959891001049

Block: 290959891001050

Block: 290959891001051

Block: 290959891001052

Block: 290959891001053

Block: 290959891001054

Block: 290959891001055

Block: 290959891001064

Block: 290959891001065

Block: 290959891001068

VTD: Prairie No. 59,59N,60,61,75B,75D,75E,75F,& 75G (part)

Block: 290950141201046

Block: 290950141201054

Block: 290950141201055

Block: 290950141201056

Block: 290950141201057

Block: 290950141201058

Block: 290950141201060

Block: 290950141201067

VTD: Prairie No. 6

VTD: Prairie No. 62,71,74,75,75A,75C,& 75N (part)

Block: 290950139011044

Block: 290950139013000

Block: 290950139013001

Block: 290950139013002

Block: 290950139013003

Block: 290950139013004

Block: 290950139013005

Block: 290950139013006

Block: 290950139013008

Block: 290950139013013

Block: 290950139013015

Block: 290950139013016

Block: 290950139013019

Block: 290950139013020

Block: 290950139013021

Block: 290950139161000

Block: 290950139161001

Block: 290950139161002

Block: 290950139161003

Block: 290950141201045

Block: 290950141201047

Block: 290950141201048

Block: 290950141201049

Block: 290950141201050

Block: 290950141201053

Block: 290950141201059

Block: 290950141201061

Block: 290950141201062

Block: 290950141201063

Block: 290950141201064

Block: 290950141201065

Block: 290950141201066

Block: 290950141201068

Block: 290950141201069

Block: 290959891001045

Block: 290959891001046

Block: 290959891001047

Block: 290959891001057

Block: 290959891001058

Block: 290959891001059

Block: 290959891001060

Block: 290959891001063

Block: 290959891001066

Block: 290959891001069

VTD: Prairie No. 66 & 66F

VTD: Prairie No. 66A,66B,66C,& 66G

VTD: Prairie No. 66D & 66E

VTD: Prairie No. 69

VTD: Prairie No. 7

VTD: Prairie No. 70,70A,70B,70C,& 70D

VTD: Sni-A-Bar No. 1,1B,& 1C (part)

Block: 290950145022007

Block: 290950145022008

Block: 290950145022009

Block: 290950145022017

Block: 290950145022018

Block: 290950145022019

Block: 290950145022042

Block: 290950145022043

Block: 290950145022045

Block: 290950145022046

Block: 290950145022047

Block: 290950145022048

Block: 290950145022049

Block: 290950145022050

Block: 290950145022051

Block: 290950145022052

Block: 290950145022053

Block: 290950145022060

Block: 290950145022061

Block: 290950145022062

Block: 290950145022063

Block: 290950145022064

Block: 290950145022065

Block: 290950145022066

Block: 290950145022068

Block: 290950145022070

Block: 290950193001005

Block: 290950193001006

Block: 290950193001007

Block: 290950193001008

VTD: Sni-A-Bar No. 10

VTD: Sni-A-Bar No. 11

VTD: Sni-A-Bar No. 11A

VTD: Sni-A-Bar No. 14,75N,& 75X (part)

Block: 290950141011003

Block: 290950141011004

Block: 290950149052013

Block: 290950149052014

Block: 290950149052015

Block: 290950149052016

Block: 290950149052017

VTD: Sni-A-Bar No. 17,17N,17X,17Z,& 69

VTD: Sni-A-Bar No. 18,68N,& 68X

VTD: Sni-A-Bar No. 19 (part)

Block: 290950193002001

Block: 290950193002002

Block: 290950193002003

Block: 290950193002004

Block: 290950193002020

VTD: Sni-A-Bar No. 1A

VTD: Sni-A-Bar No. 2 & 3A

VTD: Sni-A-Bar No. 21,21B,70,& 71 (part)

Block: 290950193001026

VTD: Sni-A-Bar No. 25,72A,& 72B (part)

Block: 290950141142016

Block: 290950141142017

Block: 290950141142018

Block: 290950141142019

Block: 290950141142040

Block: 290950193001055

Block: 290950193001056

Block: 290950193001057

Block: 290950193001058

Block: 290950193001059

Block: 290950193001060

Block: 290950193001061

Block: 290950193001062

Block: 290950193001063

Block: 290950193001064

Block: 290950193001065

Block: 290950193001074

Block: 290950193001075

Block: 290950193001077

Block: 290950193001079

Block: 290950193001080

Block: 290950193001081

Block: 290950193001085

Block: 290950193001086

Block: 290950193001087

Block: 290950193001088

Block: 290950193001089

Block: 290950193001090

Block: 290950193001091

Block: 290950193001092

Block: 290950193001093

Block: 290950193001094

Block: 290950193001096

Block: 290959891001015

Block: 290959891001016

Block: 290959891001017

VTD: Sni-A-Bar No. 29 & 73

VTD: Sni-A-Bar No. 3 & 3B

VTD: Sni-A-Bar No. 30

VTD: Sni-A-Bar No. 30A,30B,30C,& 30D

VTD: Sni-A-Bar No. 34,34A,& 74 (part)

Block: 290950141141009

Block: 290950141141010

Block: 290950141141011

Block: 290950141141012

Block: 290950141141013

Block: 290950141141014

Block: 290950141141015

Block: 290950141141020

Block: 290950141141021

Block: 290950141201000

Block: 290950141201001

Block: 290950141201002

Block: 290950141201003

Block: 290950141201004

Block: 290950141201005

Block: 290950141201006

Block: 290950141201007

Block: 290950141201008

Block: 290950141201009

Block: 290950141201010

Block: 290950141201011

Block: 290950141201012

Block: 290950141201013

Block: 290950141201014

Block: 290950141201015

Block: 290950141201023

Block: 290950141201070

VTD: Sni-A-Bar No. 37,38,& 39

VTD: Sni-A-Bar No. 4 & 4N

VTD: Sni-A-Bar No. 42,42N,42X,42Y,42Z,44,44X,44Z,45,45A,45B,47,48,& 81C (part)

Block: 290950140071002

Block: 290950140071003

Block: 290950140071004

Block: 290950140071005

Block: 290950140071006

Block: 290950140071011

Block: 290950140071012

Block: 290950140071013

Block: 290950140071014

Block: 290950140071018

Block: 290950140071025

Block: 290950140071026

Block: 290950140071027

Block: 290950140071028

Block: 290950140071029

Block: 290950140071030

Block: 290950140071031

Block: 290950140071032

Block: 290950140071038

Block: 290950140071041

Block: 290950140071044

Block: 290950140071045

Block: 290950140071046

Block: 290950140071054

Block: 290950140071055

Block: 290950140071056

Block: 290950140071057

Block: 290950140071096

Block: 290950140071097

Block: 290950149032075

Block: 290950149032076

Block: 290950149032077

Block: 290950149032106

Block: 290950149032135

VTD: Sni-A-Bar No. 49

VTD: Sni-A-Bar No. 4X,59,59N,59X,60,60A,60N,& 60X

VTD: Sni-A-Bar No. 5 & 5N

VTD: Sni-A-Bar No. 52 & 52A

VTD: Sni-A-Bar No. 5A,5B,61,62,62A,& 97

VTD: Sni-A-Bar No. 6 & 6B

VTD: Sni-A-Bar No. 65,65N,& 65X

VTD: Sni-A-Bar No. 68 & 68Z (part)

Block: 290950141142012

Block: 290950141142013

Block: 290950141142014

Block: 290950141142015

Block: 290950141142020

Block: 290950141142029

Block: 290950141142032

Block: 290950141142034

Block: 290950141142035

Block: 290950141142037

Block: 290950141142038

Block: 290950141142039

Block: 290950141201016

Block: 290950141201017

Block: 290950141201018

Block: 290950185001042

Block: 290950185001043

Block: 290950193001021

Block: 290950193001022

Block: 290950193001024

Block: 290950193001036

Block: 290950193001037

Block: 290950193001038

Block: 290950193001042

Block: 290950193001044

Block: 290950193001045

Block: 290950193001066

Block: 290950193001067

Block: 290950193001068

Block: 290950193001069

Block: 290950193001070

Block: 290950193001071

Block: 290950193001072

Block: 290950193001073

Block: 290950193001076

Block: 290950193001078

Block: 290950193001082

Block: 290950193001083

Block: 290950193001084

Block: 290950193001095

Block: 290950193001097

Block: 290950193001098

Block: 290959891001000

Block: 290959891001006

Block: 290959891001007

Block: 290959891001008

Block: 290959891001009

Block: 290959891001010

Block: 290959891001011

Block: 290959891001012

Block: 290959891001013

Block: 290959891001018

Block: 290959891001020

Block: 290959891001021

Block: 290959891001022

Block: 290959891001023

Block: 290959891001024

Block: 290959891001025

Block: 290959891001027

Block: 290959891001028

Block: 290959891001056

Block: 290959891001067

Block: 290959891001078

VTD: Sni-A-Bar No. 6A & 66

VTD: Sni-A-Bar No. 6C,6D,6E,& 6F

VTD: Sni-A-Bar No. 7,13,13A,13N,81,81A,81D,81Y,& 99N

VTD: Sni-A-Bar No. 8

VTD: Sni-A-Bar No. 80

VTD: Sni-A-Bar No. 81B

VTD: Sni-A-Bar No. 82,82A,82N,& 82X

VTD: Sni-A-Bar No. 86,87,88,88A,88B,& 88C (part)

Block: 290950140021006

VTD: Sni-A-Bar No. 89

VTD: Sni-A-Bar No. 9

VTD: Sni-A-Bar No. 90,90A,90B,& 90N

VTD: Van Buren No. 3,4,5,6,6A,7,& 8 (part)

Block: 290950139013007

Block: 290950139013009

Block: 290950139013010

Block: 290950139013011

Block: 290950139013012

Block: 290950139013014

Block: 290950139013017

Block: 290950139013018

Block: 290950139013022

Knox MO County

Lewis MO County

Linn MO County

Livingston MO County

Macon MO County

Marion MO County

Mercer MO County

Monroe MO County

Nodaway MO County

Pike MO County

Platte MO County

Putnam MO County

Ralls MO County

Schuyler MO County

Scotland MO County

Shelby MO County

Sullivan MO County

Worth MO County

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.457 Seventh congressional district (2010 census)

Seventh congressional district (2010 census)

128.457. The seventh congressional district shall be composed of the following:

Barry MO County

Christian MO County

Greene MO County

Jasper MO County

Lawrence MO County

McDonald MO County

Newton MO County

Polk MO County

Stone MO County

Taney MO County

Webster MO County (part)

VTD: Benton

VTD: Dallas/Green Hills

VTD: Diggins (part)

Block: 292254704022128

Block: 292254704022129

Block: 292254704022130

Block: 292254704022131

Block: 292254704022132

Block: 292254704022133

Block: 292254704022136

Block: 292254704022137

Block: 292254704022138

Block: 292254704022139

Block: 292254704022141

Block: 292254704022142

Block: 292254704022143

Block: 292254704022144

Block: 292254704022145

Block: 292254704022178

Block: 292254704022179

Block: 292254704022180

Block: 292254704022181

Block: 292254704022182

Block: 292254704022183

Block: 292254704022184

Block: 292254704022185

Block: 292254704022186

Block: 292254704022187

Block: 292254704022208

Block: 292254704022209

Block: 292254704022210

Block: 292254704022211

Block: 292254704022212

Block: 292254704022213

Block: 292254704022214

Block: 292254704022219

Block: 292254704022220

Block: 292254704022221

Block: 292254704022222

Block: 292254704022223

VTD: Finley (part)

Block: 292254704011163

Block: 292254704011164

Block: 292254704011165

Block: 292254704011185

Block: 292254704011186

Block: 292254704011187

Block: 292254704011190

Block: 292254704011192

Block: 292254704011193

Block: 292254704022140

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.458 Eighth congressional district (2010 census)

Eighth congressional district (2010 census)

128.458. The eighth congressional district shall be composed of the following:

Bollinger MO County

Butler MO County

Cape Girardeau MO County

Carter MO County

Crawford MO County

Dent MO County

Douglas MO County

Dunklin MO County

Howell MO County

Iron MO County

Jefferson MO County (part)

VTD: Airport No. 1

VTD: Airport No. 2

VTD: Athena

VTD: Cedar Hill Lakes

VTD: Cedar Hill No. 1 (part)

Block: 290997004012017

Block: 290997004012018

Block: 290997004012019

Block: 290997004012020

Block: 290997004012021

Block: 290997004012022

Block: 290997004012027

Block: 290997004012028

Block: 290997004012029

Block: 290997004012030

Block: 290997004012031

Block: 290997004012032

Block: 290997004013000

Block: 290997004013001

Block: 290997004013002

Block: 290997004013003

Block: 290997004013004

Block: 290997004013005

Block: 290997004013006

Block: 290997004013007

Block: 290997004013008

Block: 290997004013009

Block: 290997004013010

Block: 290997004013011

Block: 290997004013012

Block: 290997004013013

Block: 290997004013014

Block: 290997004013019

Block: 290997004013020

Block: 290997004013021

Block: 290997004013026

Block: 290997011021011

Block: 290997011021015

Block: 290997011021016

Block: 290997011021022

Block: 290997011021045

Block: 290997011021046

Block: 290997011021047

Block: 290997011021048

Block: 290997011021049

Block: 290997011021050

Block: 290997011021051

Block: 290997011021052

Block: 290997011021053

Block: 290997011021059

VTD: Crystal City (part)

Block: 290997007005009

Block: 290997007005010

Block: 290997007005011

Block: 290997007005012

Block: 290997007005013

Block: 290997007005014

Block: 290997007005015

Block: 290997007005016

Block: 290997007005018

Block: 290997007005019

Block: 290997007005020

Block: 290997007005021

Block: 290997007005022

Block: 290997007005023

Block: 290997007005025

Block: 290997007005026

Block: 290997007005027

Block: 290997007005028

Block: 290997007005029

Block: 290997007005030

Block: 290997007005031

Block: 290997007005033

Block: 290997007005037

Block: 290997007005038

Block: 290997007005039

Block: 290997007005040

Block: 290997007005041

Block: 290997007005042

Block: 290997007005048

Block: 290997007005054

Block: 290997007005059

Block: 290997007005060

Block: 290997007005061

Block: 290997007005062

Block: 290997007005063

Block: 290997007005064

Block: 290997007005069

Block: 290997007005070

Block: 290997007005071

Block: 290997007005072

Block: 290997007005073

Block: 290997007005076

Block: 290997007005077

Block: 290997007005078

Block: 290997007005079

Block: 290997007005080

Block: 290997007005081

Block: 290997007005082

Block: 290997007005083

Block: 290997007005087

Block: 290997007005088

Block: 290997007005089

Block: 290997007005093

Block: 290997007005096

Block: 290997007005097

Block: 290997007005098

Block: 290997007005099

Block: 290997007005100

Block: 290997007005101

Block: 290997007005102

Block: 290997009002000

Block: 290997009002001

Block: 290997009002002

Block: 290997009002014

Block: 290997009002015

Block: 290997009002018

Block: 290997009002019

Block: 290997009002020

Block: 290997009002042

Block: 290997014041003

Block: 290997014041004

Block: 290997014041005

Block: 290997014041006

Block: 290997014041009

Block: 290997014041010

Block: 290997014041017

Block: 290997014043016

Block: 290997014043021

Block: 290997014043022

Block: 290997014043023

VTD: DeSoto

VTD: Festus (part)

Block: 290997007005017

Block: 290997007005032

Block: 290997007005034

Block: 290997007005035

Block: 290997007005036

Block: 290997007005051

Block: 290997007005065

Block: 290997007005066

Block: 290997007005067

Block: 290997007005068

Block: 290997009001003

Block: 290997009001004

Block: 290997009001007

Block: 290997009001015

Block: 290997009001016

Block: 290997009001024

Block: 290997009001025

Block: 290997009001026

Block: 290997009001027

Block: 290997009001028

Block: 290997009002021

Block: 290997009002022

Block: 290997009002023

Block: 290997009002024

Block: 290997009002027

Block: 290997009002028

Block: 290997009002029

Block: 290997009002030

Block: 290997009002031

Block: 290997009002032

Block: 290997009002033

Block: 290997009002034

Block: 290997009002035

Block: 290997009002036

Block: 290997009002037

Block: 290997009002038

Block: 290997009002039

Block: 290997009002040

Block: 290997009002041

Block: 290997009002043

Block: 290997009002044

Block: 290997009003000

Block: 290997009003001

Block: 290997009003002

Block: 290997009003003

Block: 290997009003005

Block: 290997009003006

Block: 290997009003008

Block: 290997009003010

Block: 290997009003011

Block: 290997009003012

Block: 290997009003013

Block: 290997009003014

Block: 290997009003015

Block: 290997009003016

Block: 290997009003022

Block: 290997009003023

Block: 290997009003035

Block: 290997009003036

Block: 290997009003046

Block: 290997009003047

Block: 290997009003048

Block: 290997009003051

Block: 290997009003072

Block: 290997009003073

Block: 290997009003074

Block: 290997009003075

Block: 290997009003077

Block: 290997009003078

Block: 290997009003086

Block: 290997009003194

Block: 290997009003195

VTD: Festus Outside (part)

Block: 290997008012014

Block: 290997009003049

Block: 290997009003053

Block: 290997009003054

Block: 290997009003055

Block: 290997009003056

Block: 290997009003057

Block: 290997009003058

Block: 290997009003059

Block: 290997009003060

Block: 290997009003061

Block: 290997009003067

Block: 290997009003068

Block: 290997009003183

Block: 290997009003184

Block: 290997009003198

VTD: Fletcher

VTD: Goldman No. 1

VTD: Goldman No. 2

VTD: Grubville No. 1

VTD: Grubville No. 2

VTD: Hematite

VTD: Hillsboro 1-2

VTD: Hillsboro P-1

VTD: Hillsboro P-2

VTD: Jefferson R7-1

VTD: Jefferson R7-2

VTD: Lake Tishomingo (part)

Block: 290997005021009

Block: 290997005021010

Block: 290997005021011

Block: 290997005021012

Block: 290997005021013

Block: 290997005021014

Block: 290997005021015

Block: 290997005021016

Block: 290997005021017

Block: 290997005021018

Block: 290997005021019

Block: 290997005021020

Block: 290997005021021

Block: 290997005021022

Block: 290997005021025

Block: 290997005021026

Block: 290997005021027

Block: 290997005021028

Block: 290997005021029

Block: 290997005021030

Block: 290997005021031

Block: 290997005021032

Block: 290997005021039

Block: 290997005023010

Block: 290997005023011

Block: 290997005023012

Block: 290997005023013

Block: 290997005023014

Block: 290997005023016

Block: 290997005023018

Block: 290997005023020

Block: 290997005023021

Block: 290997005023022

Block: 290997005023023

Block: 290997005023024

Block: 290997005023025

Block: 290997005023026

Block: 290997005023027

Block: 290997005023028

Block: 290997005023029

Block: 290997005023037

Block: 290997005023046

Block: 290997005023047

Block: 290997005023048

Block: 290997005023049

Block: 290997005023050

Block: 290997005023053

Block: 290997005023054

Block: 290997005024000

Block: 290997005024001

Block: 290997005024003

Block: 290997005043016

Block: 290997005043017

Block: 290997011021030

Block: 290997011021031

VTD: Mapaville

VTD: Oakvale

VTD: Olympian Village

VTD: Plattin

VTD: Rush Tower

VTD: Sunrise

VTD: Valle No. 1

VTD: Valle No. 2

VTD: Victoria

VTD: Vineland No. 1

VTD: Vineland No. 2

VTD: Ware (part)

Block: 290997005021033

Block: 290997005021034

Block: 290997005021036

Block: 290997005021041

Block: 290997005021042

Block: 290997005021043

Block: 290997005024042

Block: 290997005024043

Block: 290997005024044

Block: 290997005024045

Block: 290997011011000

Block: 290997011011002

Block: 290997011011005

Block: 290997011011006

Block: 290997011011012

Block: 290997011012027

Block: 290997011012028

Block: 290997011012029

Block: 290997011012030

Block: 290997011012031

Block: 290997011012032

Block: 290997011012033

Block: 290997011012034

Block: 290997011012035

Block: 290997011012036

Block: 290997011012037

Block: 290997011012047

Block: 290997011012048

Block: 290997011012051

Block: 290997011012052

Block: 290997011012053

Block: 290997011012054

Block: 290997011013007

Block: 290997011013008

Block: 290997011021023

Block: 290997011021024

Block: 290997011021025

Block: 290997011021026

Block: 290997011021032

Block: 290997011021033

Block: 290997011021034

Block: 290997011021035

Block: 290997011021036

Block: 290997011021037

Block: 290997011021038

Block: 290997011021039

Block: 290997011021041

Block: 290997011021042

Block: 290997011021044

Block: 290997011021054

Block: 290997011021055

Block: 290997011021056

Block: 290997011021057

Block: 290997011021058

Block: 290997011021066

Block: 290997011021067

Block: 290997011021068

Block: 290997011022000

Block: 290997011022001

Block: 290997011022002

Block: 290997011022003

Block: 290997011022004

Block: 290997011022005

Block: 290997011022006

Block: 290997011022007

Block: 290997011022008

Block: 290997011022009

Block: 290997011022010

Block: 290997011022011

Block: 290997011022012

Block: 290997011022013

Block: 290997011022014

Block: 290997011022015

Block: 290997011022016

Block: 290997011022017

Block: 290997011022018

Block: 290997011022019

Block: 290997011022020

Block: 290997011023000

Block: 290997011023001

Block: 290997011023002

Block: 290997011023003

Block: 290997011023004

Block: 290997011023005

Block: 290997011023006

Block: 290997011023007

Block: 290997011023011

Block: 290997011023036

Block: 290997011023037

Block: 290997011023038

Block: 290997011023039

Block: 290997011023040

Block: 290997011023041

Block: 290997011023042

Block: 290997011023043

Block: 290997011023044

Block: 290997011023046

Block: 290997011023048

Block: 290997011023049

Block: 290997011024000

Block: 290997011024001

Block: 290997011024002

Block: 290997011024003

Block: 290997011024004

Block: 290997011024005

Block: 290997011024006

Block: 290997011024007

Block: 290997011024008

Block: 290997011024009

Block: 290997011024010

Block: 290997011024011

Block: 290997011024012

Block: 290997011024013

Block: 290997011024014

Block: 290997011024015

Block: 290997011024016

Block: 290997011024017

Block: 290997011024018

Block: 290997011024019

Block: 290997011024020

Block: 290997011024021

Block: 290997011024022

Block: 290997011024023

Block: 290997011024024

Block: 290997011024025

Block: 290997011024026

Block: 290997011024027

Block: 290997011024028

Block: 290997011024029

Block: 290997011024030

Block: 290997011025014

Block: 290997011025015

Block: 290997011025016

Block: 290997011025018

Block: 290997011026000

Block: 290997011026001

Block: 290997011026002

Block: 290997011026003

Block: 290997011026004

Block: 290997011026005

Block: 290997011026018

Block: 290997011026019

Block: 290997011026021

Block: 290997011026069

Madison MO County

Mississippi MO County

New Madrid MO County

Oregon MO County

Ozark MO County

Pemiscot MO County

Perry MO County

Phelps MO County

Reynolds MO County

Ripley MO County

Scott MO County

Shannon MO County

St. Francois MO County

Ste. Genevieve MO County

Stoddard MO County

Texas MO County

Washington MO County

Wayne MO County

Wright MO County

(L. 2011 H.B. 193)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.



Section 128.459 Graphical map representation of congressional district boundaries to be published.

Graphical map representation of congressional district boundaries to be published.

128.459. Upon passage and enactment of sections 128.451 to 128.458 and as provided to the Revisor of Statutes, the revisor of statutes shall publish the graphical map representation of the official congressional district boundaries as an appendix of the Revised Statutes of Missouri.

(L. 2011 H.B. 193 § B)

*Effective 6-03-11, see § 21.250. H.B. 193 was vetoed on April 30, 2011. The veto was overridden on May 4, 2011.

See Appendix I for map provided to Revisor on 8-2-2011.






Chapter 130 Campaign Finance Disclosure Law

Section 130.011 Definitions.

Definitions.

130.011. As used in this chapter, unless the context clearly indicates otherwise, the following terms mean:

(1) "Appropriate officer" or "appropriate officers", the person or persons designated in section 130.026 to receive certain required statements and reports;

(2) "Ballot measure" or "measure", any proposal submitted or intended to be submitted to qualified voters for their approval or rejection, including any proposal submitted by initiative petition, referendum petition, or by the general assembly or any local governmental body having authority to refer proposals to the voter;

(3) "Campaign committee", a committee, other than a candidate committee, which shall be formed by an individual or group of individuals to receive contributions or make expenditures and whose sole purpose is to support or oppose the qualification and passage of one or more particular ballot measures in an election or the retention of judges under the nonpartisan court plan, such committee shall be formed no later than thirty days prior to the election for which the committee receives contributions or makes expenditures, and which shall terminate the later of either thirty days after the general election or upon the satisfaction of all committee debt after the general election, except that no committee retiring debt shall engage in any other activities in support of a measure for which the committee was formed;

(4) "Candidate", an individual who seeks nomination or election to public office. The term "candidate" includes an elected officeholder who is the subject of a recall election, an individual who seeks nomination by the individual's political party for election to public office, an individual standing for retention in an election to an office to which the individual was previously appointed, an individual who seeks nomination or election whether or not the specific elective public office to be sought has been finally determined by such individual at the time the individual meets the conditions described in paragraph (a) or (b) of this subdivision, and an individual who is a write-in candidate as defined in subdivision (28) of this section. A candidate shall be deemed to seek nomination or election when the person first:

(a) Receives contributions or makes expenditures or reserves space or facilities with intent to promote the person's candidacy for office; or

(b) Knows or has reason to know that contributions are being received or expenditures are being made or space or facilities are being reserved with the intent to promote the person's candidacy for office; except that, such individual shall not be deemed a candidate if the person files a statement with the appropriate officer within five days after learning of the receipt of contributions, the making of expenditures, or the reservation of space or facilities disavowing the candidacy and stating that the person will not accept nomination or take office if elected; provided that, if the election at which such individual is supported as a candidate is to take place within five days after the person's learning of the above-specified activities, the individual shall file the statement disavowing the candidacy within one day; or

(c) Announces or files a declaration of candidacy for office;

(5) "Candidate committee", a committee which shall be formed by a candidate to receive contributions or make expenditures in behalf of the person's candidacy and which shall continue in existence for use by an elected candidate or which shall terminate the later of either thirty days after the general election for a candidate who was not elected or upon the satisfaction of all committee debt after the election, except that no committee retiring debt shall engage in any other activities in support of the candidate for which the committee was formed. Any candidate for elective office shall have only one candidate committee for the elective office sought, which is controlled directly by the candidate for the purpose of making expenditures. A candidate committee is presumed to be under the control and direction of the candidate unless the candidate files an affidavit with the appropriate officer stating that the committee is acting without control or direction on the candidate's part;

(6) "Cash", currency, coin, United States postage stamps, or any negotiable instrument which can be transferred from one person to another person without the signature or endorsement of the transferor;

(7) "Check", a check drawn on a state or federal bank, or a draft on a negotiable order of withdrawal account in a savings and loan association or a share draft account in a credit union;

(8) "Closing date", the date through which a statement or report is required to be complete;

(9) "Committee", a person or any combination of persons, who accepts contributions or makes expenditures for the primary or incidental purpose of influencing or attempting to influence the action of voters for or against the nomination or election to public office of one or more candidates or the qualification, passage or defeat of any ballot measure or for the purpose of paying a previously incurred campaign debt or obligation of a candidate or the debts or obligations of a committee or for the purpose of contributing funds to another committee:

(a) "Committee", does not include:

a. A person or combination of persons, if neither the aggregate of expenditures made nor the aggregate of contributions received during a calendar year exceeds five hundred dollars and if no single contributor has contributed more than two hundred fifty dollars of such aggregate contributions;

b. An individual, other than a candidate, who accepts no contributions and who deals only with the individual's own funds or property;

c. A corporation, cooperative association, partnership, proprietorship, or joint venture organized or operated for a primary or principal purpose other than that of influencing or attempting to influence the action of voters for or against the nomination or election to public office of one or more candidates or the qualification, passage or defeat of any ballot measure, and it accepts no contributions, and all expenditures it makes are from its own funds or property obtained in the usual course of business or in any commercial or other transaction and which are not contributions as defined by subdivision (11) of this section;

d. A labor organization organized or operated for a primary or principal purpose other than that of influencing or attempting to influence the action of voters for or against the nomination or election to public office of one or more candidates, or the qualification, passage, or defeat of any ballot measure, and it accepts no contributions, and expenditures made by the organization are from its own funds or property received from membership dues or membership fees which were given or solicited for the purpose of supporting the normal and usual activities and functions of the organization and which are not contributions as defined by subdivision (11) of this section;

e. A person who acts as an authorized agent for a committee in soliciting or receiving contributions or in making expenditures or incurring indebtedness on behalf of the committee if such person renders to the committee treasurer or deputy treasurer or candidate, if applicable, an accurate account of each receipt or other transaction in the detail required by the treasurer to comply with all record-keeping and reporting requirements of this chapter;

f. Any department, agency, board, institution or other entity of the state or any of its subdivisions or any officer or employee thereof, acting in the person's official capacity;

(b) The term "committee" includes, but is not limited to, each of the following committees: campaign committee, candidate committee, political action committee, exploratory committee, and political party committee;

(10) "Connected organization", any organization such as a corporation, a labor organization, a membership organization, a cooperative, or trade or professional association which expends funds or provides services or facilities to establish, administer or maintain a committee or to solicit contributions to a committee from its members, officers, directors, employees or security holders. An organization shall be deemed to be the connected organization if more than fifty percent of the persons making contributions to the committee during the current calendar year are members, officers, directors, employees or security holders of such organization or their spouses;

(11) "Contribution", a payment, gift, loan, advance, deposit, or donation of money or anything of value for the purpose of supporting or opposing the nomination or election of any candidate for public office or the qualification, passage or defeat of any ballot measure, or for the support of any committee supporting or opposing candidates or ballot measures or for paying debts or obligations of any candidate or committee previously incurred for the above purposes. A contribution of anything of value shall be deemed to have a money value equivalent to the fair market value. "Contribution" includes, but is not limited to:

(a) A candidate's own money or property used in support of the person's candidacy other than expense of the candidate's food, lodging, travel, and payment of any fee necessary to the filing for public office;

(b) Payment by any person, other than a candidate or committee, to compensate another person for services rendered to that candidate or committee;

(c) Receipts from the sale of goods and services, including the sale of advertising space in a brochure, booklet, program or pamphlet of a candidate or committee and the sale of tickets or political merchandise;

(d) Receipts from fund-raising events including testimonial affairs;

(e) Any loan, guarantee of a loan, cancellation or forgiveness of a loan or debt or other obligation by a third party, or payment of a loan or debt or other obligation by a third party if the loan or debt or other obligation was contracted, used, or intended, in whole or in part, for use in an election campaign or used or intended for the payment of such debts or obligations of a candidate or committee previously incurred, or which was made or received by a committee;

(f) Funds received by a committee which are transferred to such committee from another committee or other source, except funds received by a candidate committee as a transfer of funds from another candidate committee controlled by the same candidate but such transfer shall be included in the disclosure reports;

(g) Facilities, office space or equipment supplied by any person to a candidate or committee without charge or at reduced charges, except gratuitous space for meeting purposes which is made available regularly to the public, including other candidates or committees, on an equal basis for similar purposes on the same conditions;

(h) The direct or indirect payment by any person, other than a connected organization, of the costs of establishing, administering, or maintaining a committee, including legal, accounting and computer services, fund raising and solicitation of contributions for a committee;

(i) "Contribution" does not include:

a. Ordinary home hospitality or services provided without compensation by individuals volunteering their time in support of or in opposition to a candidate, committee or ballot measure, nor the necessary and ordinary personal expenses of such volunteers incidental to the performance of voluntary activities, so long as no compensation is directly or indirectly asked or given;

b. An offer or tender of a contribution which is expressly and unconditionally rejected and returned to the donor within ten business days after receipt or transmitted to the state treasurer;

c. Interest earned on deposit of committee funds;

d. The costs incurred by any connected organization listed pursuant to subdivision (4) of subsection 5 of section 130.021 for establishing, administering or maintaining a committee, or for the solicitation of contributions to a committee which solicitation is solely directed or related to the members, officers, directors, employees or security holders of the connected organization;

(12) "County", any one of the several counties of this state or the city of St. Louis;

(13) "Disclosure report", an itemized report of receipts, expenditures and incurred indebtedness which is prepared on forms approved by the Missouri ethics commission and filed at the times and places prescribed;

(14) "Election", any primary, general or special election held to nominate or elect an individual to public office, to retain or recall an elected officeholder or to submit a ballot measure to the voters, and any caucus or other meeting of a political party or a political party committee at which that party's candidate or candidates for public office are officially selected. A primary election and the succeeding general election shall be considered separate elections;

(15) "Expenditure", a payment, advance, conveyance, deposit, donation or contribution of money or anything of value for the purpose of supporting or opposing the nomination or election of any candidate for public office or the qualification or passage of any ballot measure or for the support of any committee which in turn supports or opposes any candidate or ballot measure or for the purpose of paying a previously incurred campaign debt or obligation of a candidate or the debts or obligations of a committee; a payment, or an agreement or promise to pay, money or anything of value, including a candidate's own money or property, for the purchase of goods, services, property, facilities or anything of value for the purpose of supporting or opposing the nomination or election of any candidate for public office or the qualification or passage of any ballot measure or for the support of any committee which in turn supports or opposes any candidate or ballot measure or for the purpose of paying a previously incurred campaign debt or obligation of a candidate or the debts or obligations of a committee. An expenditure of anything of value shall be deemed to have a money value equivalent to the fair market value. "Expenditure" includes, but is not limited to:

(a) Payment by anyone other than a committee for services of another person rendered to such committee;

(b) The purchase of tickets, goods, services or political merchandise in connection with any testimonial affair or fund-raising event of or for candidates or committees, or the purchase of advertising in a brochure, booklet, program or pamphlet of a candidate or committee;

(c) The transfer of funds by one committee to another committee;

(d) The direct or indirect payment by any person, other than a connected organization for a committee, of the costs of establishing, administering or maintaining a committee, including legal, accounting and computer services, fund raising and solicitation of contributions for a committee; but

(e) "Expenditure" does not include:

a. Any news story, commentary or editorial which is broadcast or published by any broadcasting station, newspaper, magazine or other periodical without charge to the candidate or to any person supporting or opposing a candidate or ballot measure;

b. The internal dissemination by any membership organization, proprietorship, labor organization, corporation, association or other entity of information advocating the election or defeat of a candidate or candidates or the passage or defeat of a ballot measure or measures to its directors, officers, members, employees or security holders, provided that the cost incurred is reported pursuant to subsection 2 of section 130.051**;

c. Repayment of a loan, but such repayment shall be indicated in required reports;

d. The rendering of voluntary personal services by an individual of the sort commonly performed by volunteer campaign workers and the payment by such individual of the individual's necessary and ordinary personal expenses incidental to such volunteer activity, provided no compensation is, directly or indirectly, asked or given;

e. The costs incurred by any connected organization listed pursuant to subdivision (4) of subsection 5 of section 130.021 for establishing, administering or maintaining a committee, or for the solicitation of contributions to a committee which solicitation is solely directed or related to the members, officers, directors, employees or security holders of the connected organization;

f. The use of a candidate's own money or property for expense of the candidate's personal food, lodging, travel, and payment of any fee necessary to the filing for public office, if such expense is not reimbursed to the candidate from any source;

(16) "Exploratory committees", a committee which shall be formed by an individual to receive contributions and make expenditures on behalf of this individual in determining whether or not the individual seeks elective office. Such committee shall terminate no later than December thirty-first of the year prior to the general election for the possible office;

(17) "Fund-raising event", an event such as a dinner, luncheon, reception, coffee, testimonial, rally, auction or similar affair through which contributions are solicited or received by such means as the purchase of tickets, payment of attendance fees, donations for prizes or through the purchase of goods, services or political merchandise;

(18) "In-kind contribution" or "in-kind expenditure", a contribution or expenditure in a form other than money;

(19) "Labor organization", any organization of any kind, or any agency or employee representation committee or plan, in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work;

(20) "Loan", a transfer of money, property or anything of ascertainable monetary value in exchange for an obligation, conditional or not, to repay in whole or in part and which was contracted, used, or intended for use in an election campaign, or which was made or received by a committee or which was contracted, used, or intended to pay previously incurred campaign debts or obligations of a candidate or the debts or obligations of a committee;

(21) "Person", an individual, group of individuals, corporation, partnership, committee, proprietorship, joint venture, any department, agency, board, institution or other entity of the state or any of its political subdivisions, union, labor organization, trade or professional or business association, association, political party or any executive committee thereof, or any other club or organization however constituted or any officer or employee of such entity acting in the person's official capacity;

(22) "Political action committee", a committee of continuing existence which is not formed, controlled or directed by a candidate, and is a committee other than a candidate committee, political party committee, campaign committee, exploratory committee, or debt service committee, whose primary or incidental purpose is to receive contributions or make expenditures to influence or attempt to influence the action of voters whether or not a particular candidate or candidates or a particular ballot measure or measures to be supported or opposed has been determined at the time the committee is required to file any statement or report pursuant to the provisions of this chapter. Such a committee includes, but is not limited to, any committee organized or sponsored by a business entity, a labor organization, a professional association, a trade or business association, a club or other organization and whose primary purpose is to solicit, accept and use contributions from the members, employees or stockholders of such entity and any individual or group of individuals who accept and use contributions to influence or attempt to influence the action of voters. Such committee shall be formed no later than sixty days prior to the election for which the committee receives contributions or makes expenditures;

(23) "Political merchandise", goods such as bumper stickers, pins, hats, ties, jewelry, literature, or other items sold or distributed at a fund-raising event or to the general public for publicity or for the purpose of raising funds to be used in supporting or opposing a candidate for nomination or election or in supporting or opposing the qualification, passage or defeat of a ballot measure;

(24) "Political party", a political party which has the right under law to have the names of its candidates listed on the ballot in a general election;

(25) "Political party committee", a committee of a political party which may be organized as a not-for-profit corporation under Missouri law and has the primary or incidental purpose of receiving contributions and making expenditures to influence or attempt to influence the action of voters on behalf of the political party. Political party committees shall only take the following forms:

(a) One congressional district committee per political party for each congressional district in the state; and

(b) One state party committee per political party;

(26) "Public office" or "office", any state, judicial, county, municipal, school or other district, ward, township, or other political subdivision office or any political party office which is filled by a vote of registered voters;

(27) "Regular session", includes that period beginning on the first Wednesday after the first Monday in January and ending following the first Friday after the second Monday in May;

(28) "Write-in candidate", an individual whose name is not printed on the ballot but who otherwise meets the definition of candidate in subdivision (4) of this section.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1986 H.B. 1554 Revision, A.L. 1990 S.B. 631, A.L. 1991 S.B. 262, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

**Section 130.051 was repealed by S.B. 16, 1997.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Definitions.

130.011. As used in this chapter, unless the context clearly indicates otherwise, the following terms mean:

(1) "Appropriate officer" or "appropriate officers", the person or persons designated in section 130.026 to receive certain required statements and reports;

(2) "Ballot measure" or "measure", any proposal submitted or intended to be submitted to qualified voters for their approval or rejection, including any proposal submitted by initiative petition, referendum petition, or by the general assembly or any local governmental body having authority to refer proposals to the voter;

(3) "Candidate", an individual who seeks nomination or election to public office. The term "candidate" includes an elected officeholder who is the subject of a recall election, an individual who seeks nomination by the individual's political party for election to public office, an individual standing for retention in an election to an office to which the individual was previously appointed, an individual who seeks nomination or election whether or not the specific elective public office to be sought has been finally determined by such individual at the time the individual meets the conditions described in paragraph (a) or (b) of this subdivision, and an individual who is a write-in candidate as defined in subdivision (28) of this section. A candidate shall be deemed to seek nomination or election when the person first:

(a) Receives contributions or makes expenditures or reserves space or facilities with intent to promote the person's candidacy for office; or

(b) Knows or has reason to know that contributions are being received or expenditures are being made or space or facilities are being reserved with the intent to promote the person's candidacy for office; except that, such individual shall not be deemed a candidate if the person files a statement with the appropriate officer within five days after learning of the receipt of contributions, the making of expenditures, or the reservation of space or facilities disavowing the candidacy and stating that the person will not accept nomination or take office if elected; provided that, if the election at which such individual is supported as a candidate is to take place within five days after the person's learning of the above-specified activities, the individual shall file the statement disavowing the candidacy within one day; or

(c) Announces or files a declaration of candidacy for office;

(4) "Cash", currency, coin, United States postage stamps, or any negotiable instrument which can be transferred from one person to another person without the signature or endorsement of the transferor;

(5) "Check", a check drawn on a state or federal bank, or a draft on a negotiable order of withdrawal account in a savings and loan association or a share draft account in a credit union;

(6) "Closing date", the date through which a statement or report is required to be complete;

(7) "Committee", a person or any combination of persons, who accepts contributions or makes expenditures for the primary or incidental purpose of influencing or attempting to influence the action of voters for or against the nomination or election to public office of one or more candidates or the qualification, passage or defeat of any ballot measure or for the purpose of paying a previously incurred campaign debt or obligation of a candidate or the debts or obligations of a committee or for the purpose of contributing funds to another committee:

(a) "Committee", does not include:

a. A person or combination of persons, if neither the aggregate of expenditures made nor the aggregate of contributions received during a calendar year exceeds five hundred dollars and if no single contributor has contributed more than two hundred fifty dollars of such aggregate contributions;

b. An individual, other than a candidate, who accepts no contributions and who deals only with the individual's own funds or property;

c. A corporation, cooperative association, partnership, proprietorship, or joint venture organized or operated for a primary or principal purpose other than that of influencing or attempting to influence the action of voters for or against the nomination or election to public office of one or more candidates or the qualification, passage or defeat of any ballot measure, and it accepts no contributions, and all expenditures it makes are from its own funds or property obtained in the usual course of business or in any commercial or other transaction and which are not contributions as defined by subdivision (12) of this section;

d. A labor organization organized or operated for a primary or principal purpose other than that of influencing or attempting to influence the action of voters for or against the nomination or election to public office of one or more candidates, or the qualification, passage, or defeat of any ballot measure, and it accepts no contributions, and expenditures made by the organization are from its own funds or property received from membership dues or membership fees which were given or solicited for the purpose of supporting the normal and usual activities and functions of the organization and which are not contributions as defined by subdivision (12) of this section;

e. A person who acts as an authorized agent for a committee in soliciting or receiving contributions or in making expenditures or incurring indebtedness on behalf of the committee if such person renders to the committee treasurer or deputy treasurer or candidate, if applicable, an accurate account of each receipt or other transaction in the detail required by the treasurer to comply with all record-keeping and reporting requirements of this chapter;

f. Any department, agency, board, institution or other entity of the state or any of its subdivisions or any officer or employee thereof, acting in the person's official capacity;

(b) The term "committee" includes, but is not limited to, each of the following committees: campaign committee, candidate committee, continuing committee and political party committee;

(8) "Campaign committee", a committee, other than a candidate committee, which shall be formed by an individual or group of individuals to receive contributions or make expenditures and whose sole purpose is to support or oppose the qualification and passage of one or more particular ballot measures in an election or the retention of judges under the nonpartisan court plan, such committee shall be formed no later than thirty days prior to the election for which the committee receives contributions or makes expenditures, and which shall terminate the later of either thirty days after the general election or upon the satisfaction of all committee debt after the general election, except that no committee retiring debt shall engage in any other activities in support of a measure for which the committee was formed;

(9) "Candidate committee", a committee which shall be formed by a candidate to receive contributions or make expenditures in behalf of the person's candidacy and which shall continue in existence for use by an elected candidate or which shall terminate the later of either thirty days after the general election for a candidate who was not elected or upon the satisfaction of all committee debt after the election, except that no committee retiring debt shall engage in any other activities in support of the candidate for which the committee was formed. Any candidate for elective office shall have only one candidate committee for the elective office sought, which is controlled directly by the candidate for the purpose of making expenditures. A candidate committee is presumed to be under the control and direction of the candidate unless the candidate files an affidavit with the appropriate officer stating that the committee is acting without control or direction on the candidate's part;

(10) "Continuing committee", a committee of continuing existence which is not formed, controlled or directed by a candidate, and is a committee other than a candidate committee or campaign committee, whose primary or incidental purpose is to receive contributions or make expenditures to influence or attempt to influence the action of voters whether or not a particular candidate or candidates or a particular ballot measure or measures to be supported or opposed has been determined at the time the committee is required to file any statement or report pursuant to the provisions of this chapter. "Continuing committee" includes, but is not limited to, any committee organized or sponsored by a business entity, a labor organization, a professional association, a trade or business association, a club or other organization and whose primary purpose is to solicit, accept and use contributions from the members, employees or stockholders of such entity and any individual or group of individuals who accept and use contributions to influence or attempt to influence the action of voters. Such committee shall be formed no later than sixty days prior to the election for which the committee receives contributions or makes expenditures;

(11) "Connected organization", any organization such as a corporation, a labor organization, a membership organization, a cooperative, or trade or professional association which expends funds or provides services or facilities to establish, administer or maintain a committee or to solicit contributions to a committee from its members, officers, directors, employees or security holders. An organization shall be deemed to be the connected organization if more than fifty percent of the persons making contributions to the committee during the current calendar year are members, officers, directors, employees or security holders of such organization or their spouses;

(12) "Contribution", a payment, gift, loan, advance, deposit, or donation of money or anything of value for the purpose of supporting or opposing the nomination or election of any candidate for public office or the qualification, passage or defeat of any ballot measure, or for the support of any committee supporting or opposing candidates or ballot measures or for paying debts or obligations of any candidate or committee previously incurred for the above purposes. A contribution of anything of value shall be deemed to have a money value equivalent to the fair market value. "Contribution" includes, but is not limited to:

(a) A candidate's own money or property used in support of the person's candidacy other than expense of the candidate's food, lodging, travel, and payment of any fee necessary to the filing for public office;

(b) Payment by any person, other than a candidate or committee, to compensate another person for services rendered to that candidate or committee;

(c) Receipts from the sale of goods and services, including the sale of advertising space in a brochure, booklet, program or pamphlet of a candidate or committee and the sale of tickets or political merchandise;

(d) Receipts from fund-raising events including testimonial affairs;

(e) Any loan, guarantee of a loan, cancellation or forgiveness of a loan or debt or other obligation by a third party, or payment of a loan or debt or other obligation by a third party if the loan or debt or other obligation was contracted, used, or intended, in whole or in part, for use in an election campaign or used or intended for the payment of such debts or obligations of a candidate or committee previously incurred, or which was made or received by a committee;

(f) Funds received by a committee which are transferred to such committee from another committee or other source, except funds received by a candidate committee as a transfer of funds from another candidate committee controlled by the same candidate but such transfer shall be included in the disclosure reports;

(g) Facilities, office space or equipment supplied by any person to a candidate or committee without charge or at reduced charges, except gratuitous space for meeting purposes which is made available regularly to the public, including other candidates or committees, on an equal basis for similar purposes on the same conditions;

(h) The direct or indirect payment by any person, other than a connected organization, of the costs of establishing, administering, or maintaining a committee, including legal, accounting and computer services, fund raising and solicitation of contributions for a committee;

(i) "Contribution" does not include:

a. Ordinary home hospitality or services provided without compensation by individuals volunteering their time in support of or in opposition to a candidate, committee or ballot measure, nor the necessary and ordinary personal expenses of such volunteers incidental to the performance of voluntary activities, so long as no compensation is directly or indirectly asked or given;

b. An offer or tender of a contribution which is expressly and unconditionally rejected and returned to the donor within ten business days after receipt or transmitted to the state treasurer;

c. Interest earned on deposit of committee funds;

d. The costs incurred by any connected organization listed pursuant to subdivision (4) of subsection 5 of section 130.021 for establishing, administering or maintaining a committee, or for the solicitation of contributions to a committee which solicitation is solely directed or related to the members, officers, directors, employees or security holders of the connected organization;

(13) "County", any one of the several counties of this state or the city of St. Louis;

(14) "Disclosure report", an itemized report of receipts, expenditures and incurred indebtedness which is prepared on forms approved by the Missouri ethics commission and filed at the times and places prescribed;

(15) "Election", any primary, general or special election held to nominate or elect an individual to public office, to retain or recall an elected officeholder or to submit a ballot measure to the voters, and any caucus or other meeting of a political party or a political party committee at which that party's candidate or candidates for public office are officially selected. A primary election and the succeeding general election shall be considered separate elections;

(16) "Expenditure", a payment, advance, conveyance, deposit, donation or contribution of money or anything of value for the purpose of supporting or opposing the nomination or election of any candidate for public office or the qualification or passage of any ballot measure or for the support of any committee which in turn supports or opposes any candidate or ballot measure or for the purpose of paying a previously incurred campaign debt or obligation of a candidate or the debts or obligations of a committee; a payment, or an agreement or promise to pay, money or anything of value, including a candidate's own money or property, for the purchase of goods, services, property, facilities or anything of value for the purpose of supporting or opposing the nomination or election of any candidate for public office or the qualification or passage of any ballot measure or for the support of any committee which in turn supports or opposes any candidate or ballot measure or for the purpose of paying a previously incurred campaign debt or obligation of a candidate or the debts or obligations of a committee. An expenditure of anything of value shall be deemed to have a money value equivalent to the fair market value. "Expenditure" includes, but is not limited to:

(a) Payment by anyone other than a committee for services of another person rendered to such committee;

(b) The purchase of tickets, goods, services or political merchandise in connection with any testimonial affair or fund-raising event of or for candidates or committees, or the purchase of advertising in a brochure, booklet, program or pamphlet of a candidate or committee;

(c) The transfer of funds by one committee to another committee;

(d) The direct or indirect payment by any person, other than a connected organization for a committee, of the costs of establishing, administering or maintaining a committee, including legal, accounting and computer services, fund raising and solicitation of contributions for a committee; but

(e) "Expenditure" does not include:

a. Any news story, commentary or editorial which is broadcast or published by any broadcasting station, newspaper, magazine or other periodical without charge to the candidate or to any person supporting or opposing a candidate or ballot measure;

b. The internal dissemination by any membership organization, proprietorship, labor organization, corporation, association or other entity of information advocating the election or defeat of a candidate or candidates or the passage or defeat of a ballot measure or measures to its directors, officers, members, employees or security holders, provided that the cost incurred is reported pursuant to subsection 2 of section 130.051**;

c. Repayment of a loan, but such repayment shall be indicated in required reports;

d. The rendering of voluntary personal services by an individual of the sort commonly performed by volunteer campaign workers and the payment by such individual of the individual's necessary and ordinary personal expenses incidental to such volunteer activity, provided no compensation is, directly or indirectly, asked or given;

e. The costs incurred by any connected organization listed pursuant to subdivision (4) of subsection 5 of section 130.021 for establishing, administering or maintaining a committee, or for the solicitation of contributions to a committee which solicitation is solely directed or related to the members, officers, directors, employees or security holders of the connected organization;

f. The use of a candidate's own money or property for expense of the candidate's personal food, lodging, travel, and payment of any fee necessary to the filing for public office, if such expense is not reimbursed to the candidate from any source;

(17) "Exploratory committees", a committee which shall be formed by an individual to receive contributions and make expenditures on behalf of this individual in determining whether or not the individual seeks elective office. Such committee shall terminate no later than December thirty-first of the year prior to the general election for the possible office;

(18) "Fund-raising event", an event such as a dinner, luncheon, reception, coffee, testimonial, rally, auction or similar affair through which contributions are solicited or received by such means as the purchase of tickets, payment of attendance fees, donations for prizes or through the purchase of goods, services or political merchandise;

(19) "In-kind contribution" or "in-kind expenditure", a contribution or expenditure in a form other than money;

(20) "Labor organization", any organization of any kind, or any agency or employee representation committee or plan, in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work;

(21) "Loan", a transfer of money, property or anything of ascertainable monetary value in exchange for an obligation, conditional or not, to repay in whole or in part and which was contracted, used, or intended for use in an election campaign, or which was made or received by a committee or which was contracted, used, or intended to pay previously incurred campaign debts or obligations of a candidate or the debts or obligations of a committee;

(22) "Person", an individual, group of individuals, corporation, partnership, committee, proprietorship, joint venture, any department, agency, board, institution or other entity of the state or any of its political subdivisions, union, labor organization, trade or professional or business association, association, political party or any executive committee thereof, or any other club or organization however constituted or any officer or employee of such entity acting in the person's official capacity;

(23) "Political merchandise", goods such as bumper stickers, pins, hats, ties, jewelry, literature, or other items sold or distributed at a fund-raising event or to the general public for publicity or for the purpose of raising funds to be used in supporting or opposing a candidate for nomination or election or in supporting or opposing the qualification, passage or defeat of a ballot measure;

(24) "Political party", a political party which has the right under law to have the names of its candidates listed on the ballot in a general election;

(25) "Political party committee", a state, district, county, city, or area committee of a political party, as defined in section 115.603, which may be organized as a not-for-profit corporation under Missouri law, and which committee is of continuing existence, and has the primary or incidental purpose of receiving contributions and making expenditures to influence or attempt to influence the action of voters on behalf of the political party;

(26) "Public office" or "office", any state, judicial, county, municipal, school or other district, ward, township, or other political subdivision office or any political party office which is filled by a vote of registered voters;

(27) "Regular session", includes that period beginning on the first Wednesday after the first Monday in January and ending following the first Friday after the second Monday in May;

(28) "Write-in candidate", an individual whose name is not printed on the ballot but who otherwise meets the definition of candidate in subdivision (3) of this section.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1986 H.B. 1554 Revision, A.L. 1990 S.B. 631, A.L. 1991 S.B. 262, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900)

Effective 1-1-07

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

**Section 130.051 was repealed by S.B. 16, 1997

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.016 Certain candidates exempt from filing requirements--procedure for exemption--restrictions on subsequent contributions and expenditures--rejection of exemption--candidate committees for certain general assembly leadership offices prohibited.

Certain candidates exempt from filing requirements--procedure for exemption--restrictions on subsequent contributions and expenditures--rejection of exemption--candidate committees for certain general assembly leadership offices prohibited.

130.016. 1. No candidate for statewide elected office, general assembly, or municipal office in a city with a population of more than one hundred thousand shall be required to comply with the requirements to file a statement of organization or disclosure reports of contributions and expenditures for any election in which neither the aggregate of contributions received nor the aggregate of expenditures made on behalf of such candidate exceeds five hundred dollars and no single contributor, other than the candidate, has contributed more than three hundred twenty-five dollars, provided that:

(1) The candidate files a sworn exemption statement with the appropriate officer that the candidate does not intend to either receive contributions or make expenditures in the aggregate of more than five hundred dollars or receive contributions from any single contributor, other than the candidate, that aggregate more than three hundred twenty-five dollars, and that the total of all contributions received or expenditures made by the candidate and all committees or any other person with the candidate's knowledge and consent in support of the candidacy will not exceed five hundred dollars and that the aggregate of contributions received from any single contributor will not exceed the amount of the limitation on contributions to elect an individual to the office of state representative as calculated in subsection 2 of section 130.032*. Such exemption statement shall be filed no later than the date set forth in section 130.046 on which a disclosure report would otherwise be required if the candidate does not file the exemption statement. The exemption statement shall be filed on a form furnished to each appropriate officer by the executive director of the Missouri ethics commission. Each appropriate officer shall make the exemption statement available to candidates and shall direct each candidate's attention to the exemption statement and explain its purpose to the candidate; and

(2) The sworn exemption statement includes a statement that the candidate understands that records of contributions and expenditures must be maintained from the time the candidate first receives contributions or makes expenditures and that an exemption from filing a statement of organization or disclosure reports does not exempt the candidate from other provisions of this chapter. Each candidate described in this subsection who files a statement of exemption shall file a statement of limited activity for each reporting period described in section 130.046.

2. Any candidate who has filed an exemption statement as provided in subsection 1 of this section shall not accept any contribution or make any expenditure in support of the person's candidacy, either directly or indirectly or by or through any committee or any other person acting with the candidate's knowledge and consent, which would cause such contributions or expenditures to exceed the limits specified in subdivision (1) of subsection 1 of this section unless the candidate later rejects the exemption pursuant to subsection 3 of this section. Any contribution received in excess of such limits shall be returned to the donor or transmitted to the state treasurer to escheat to the state.

3. If, after filing the exemption statement provided for in this section, the candidate subsequently determines the candidate wishes to exceed any of the limits in subdivision (1) of subsection 1 of this section, the candidate shall file a notice of rejection of the exemption with the appropriate officer; however, such rejection shall not be filed later than thirty days before election. A notice of rejection of exemption shall be accompanied by a statement of organization as required by section 130.021 and any other statements and reports which would have been required if the candidate had not filed an exemption statement.

4. A primary election and the immediately succeeding general election are separate elections, and restrictions on contributions and expenditures set forth in subsection 2 of this section shall apply to each election; however, if a successful primary candidate has correctly filed an exemption statement prior to the primary election and has not filed a notice of rejection prior to the date on which the first disclosure report applicable to the succeeding general election is required to be filed, the candidate shall not be required to file an exemption statement for that general election if the limitations set forth in subsection 1 of this section apply to the succeeding general election.

5. A candidate who has an existing candidate committee formed for a prior election for which all statements and reports required by this chapter have been properly filed shall be eligible to file the exemption statement as provided in subsection 1 of this section and shall not be required to file the disclosure reports pertaining to the election for which the candidate is eligible to file the exemption statement if the candidate and the treasurer or deputy treasurer of such existing candidate committee continue to comply with the requirements, limitations and restrictions set forth in subsections 1, 2, 3 and 4 of this section. The exemption permitted by this subsection does not exempt a candidate or the treasurer of the candidate's existing candidate committee from complying with the requirements of subsections 6 and 7 of section 130.046 applicable to a prior election.

6. No candidate for supreme court, circuit court, or associate circuit court, or candidate for political party office, or for county office or municipal office in a city of one hundred thousand or less, or for any special purpose district office shall be required to file an exemption statement pursuant to this section in order to be exempted from forming a committee and filing disclosure reports required of committees pursuant to this chapter if the aggregate of contributions received or expenditures made by the candidate and any other person with the candidate's knowledge and consent in support of the person's candidacy does not exceed one thousand dollars and the aggregate of contributions from any single contributor does not exceed three hundred twenty-five dollars. No candidate for any office listed in this subsection shall be excused from complying with the provisions of any section of this chapter, other than the filing of an exemption statement under the conditions specified in this subsection.

7. If any candidate for an office listed in subsection 6 of this section exceeds the limits specified in subsection 6 of this section, the candidate shall form a committee no later than thirty days prior to the election for which the contributions were received or expended which shall comply with all provisions of this chapter for committees.

8. No member of or candidate for the general assembly shall form a candidate committee for the office of speaker of the house of representatives or president pro tem of the senate.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1991 S.B. 262, A.L. 1997 S.B. 16, A.L. 2003 H.B. 99, A.L. 2006 H.B. 1900, A.L. 2008 S.B. 1038)

*Section 130.032 was repealed by S.B. 1038, 2008.



Section 130.021 Treasurer for candidates and committees, when required--duties--official depository account to be established--statement of organization for committees, contents, when filed--termination of committee, procedure.

Treasurer for candidates and committees, when required--duties--official depository account to be established--statement of organization for committees, contents, when filed--termination of committee, procedure.

130.021. 1. Every committee shall have a treasurer who, except as provided in subsection 10 of this section, shall be a resident of this state. A committee may also have a deputy treasurer who, except as provided in subsection 10 of this section, shall be a resident of this state and serve in the capacity of committee treasurer in the event the committee treasurer is unable for any reason to perform the treasurer's duties.

2. Every candidate for offices listed in subsection 1 of section 130.016 who has not filed a statement of exemption pursuant to that subsection and every candidate for offices listed in subsection 6 of section 130.016 who is not excluded from filing a statement of organization and disclosure reports pursuant to subsection 6 of section 130.016 shall form a candidate committee and appoint a treasurer. Thereafter, all contributions on hand and all further contributions received by such candidate and any of the candidate's own funds to be used in support of the person's candidacy shall be deposited in a candidate committee depository account established pursuant to the provisions of subsection 4 of this section, and all expenditures shall be made through the candidate, treasurer or deputy treasurer of the person's candidate committee. Nothing in this chapter shall prevent a candidate from appointing himself or herself as a committee of one and serving as the person's own treasurer, maintaining the candidate's own records and filing all the reports and statements required to be filed by the treasurer of a candidate committee.

3. A candidate who has more than one candidate committee supporting the person's candidacy shall designate one of those candidate committees as the committee responsible for consolidating the aggregate contributions to all such committees under the candidate's control and direction as required by section 130.041. No person shall form a new committee or serve as a deputy treasurer of any committee as defined in section 130.011 until the person or the treasurer of any committee previously formed by the person or where the person served as treasurer or deputy treasurer has filed all required campaign disclosure reports and statements of limited activity for all prior elections and paid outstanding previously imposed fees assessed against that person by the ethics commission.

4. (1) Every committee shall have a single official fund depository within this state which shall be a federally or state-chartered bank, a federally or state-chartered savings and loan association, or a federally or state-chartered credit union in which the committee shall open and thereafter maintain at least one official depository account in its own name. An "official depository account" shall be a checking account or some type of negotiable draft or negotiable order of withdrawal account, and the official fund depository shall, regarding an official depository account, be a type of financial institution which provides a record of deposits, cancelled checks or other cancelled instruments of withdrawal evidencing each transaction by maintaining copies within this state of such instruments and other transactions. All contributions which the committee receives in money, checks and other negotiable instruments shall be deposited in a committee's official depository account. Contributions shall not be accepted and expenditures shall not be made by a committee except by or through an official depository account and the committee treasurer, deputy treasurer or candidate. Contributions received by a committee shall not be commingled with any funds of an agent of the committee, a candidate or any other person, except that contributions from a candidate of the candidate's own funds to the person's candidate committee shall be deposited to an official depository account of the person's candidate committee. No expenditure shall be made by a committee when the office of committee treasurer is vacant except that when the office of a candidate committee treasurer is vacant, the candidate shall be the treasurer until the candidate appoints a new treasurer.

(2) A committee treasurer, deputy treasurer or candidate may withdraw funds from a committee's official depository account and deposit such funds in one or more savings accounts in the committee's name in any bank, savings and loan association or credit union within this state, and may also withdraw funds from an official depository account for investment in the committee's name in any certificate of deposit, bond or security. Proceeds from interest or dividends from a savings account or other investment or proceeds from withdrawals from a savings account or from the sale of an investment shall not be expended or reinvested, except in the case of renewals of certificates of deposit, without first redepositing such proceeds in an official depository account. Investments, other than savings accounts, held outside the committee's official depository account at any time during a reporting period shall be disclosed by description, amount, any identifying numbers and the name and address of any institution or person in which or through which it is held in an attachment to disclosure reports the committee is required to file. Proceeds from an investment such as interest or dividends or proceeds from its sale, shall be reported by date and amount. In the case of the sale of an investment, the names and addresses of the persons involved in the transaction shall also be stated. Funds held in savings accounts and investments, including interest earned, shall be included in the report of money on hand as required by section 130.041.

5. The treasurer or deputy treasurer acting on behalf of any person or organization or group of persons which is a committee by virtue of the definitions of committee in section 130.011 and any candidate who is not excluded from forming a committee in accordance with the provisions of section 130.016 shall file a statement of organization with the appropriate officer within twenty days after the person or organization becomes a committee but no later than the date for filing the first report required pursuant to the provisions of section 130.046. The statement of organization shall contain the following information:

(1) The name, mailing address and telephone number, if any, of the committee filing the statement of organization. If the committee is deemed to be affiliated with a connected organization as provided in subdivision (10) of section 130.011, the name of the connected organization, or a legally registered fictitious name which reasonably identifies the connected organization, shall appear in the name of the committee. If the committee is a candidate committee, the name of the candidate shall be a part of the committee's name;

(2) The name, mailing address and telephone number of the candidate;

(3) The name, mailing address and telephone number of the committee treasurer, and the name, mailing address and telephone number of its deputy treasurer if the committee has named a deputy treasurer;

(4) The names, mailing addresses and titles of its officers, if any;

(5) The name and mailing address of any connected organizations with which the committee is affiliated;

(6) The name and mailing address of its depository, and the name and account number of each account the committee has in the depository. The account number of each account shall be redacted prior to disclosing the statement to the public;

(7) Identification of the major nature of the committee such as a candidate committee, campaign committee, political action committee, political party committee, incumbent committee, or any other committee according to the definition of committee in section 130.011;

(8) In the case of the candidate committee designated in subsection 3 of this section, the full name and address of each other candidate committee which is under the control and direction of the same candidate, together with the name, address and telephone number of the treasurer of each such other committee;

(9) The name and office sought of each candidate supported or opposed by the committee;

(10) The ballot measure concerned, if any, and whether the committee is in favor of or opposed to such measure.

6. A committee may omit the information required in subdivisions (9) and (10) of subsection 5 of this section if, on the date on which it is required to file a statement of organization, the committee has not yet determined the particular candidates or particular ballot measures it will support or oppose.

7. A committee which has filed a statement of organization and has not terminated shall not be required to file another statement of organization, except that when there is a change in any of the information previously reported as required by subdivisions (1) to (8) of subsection 5 of this section an amended statement of organization shall be filed within twenty days after the change occurs, but no later than the date of the filing of the next report required to be filed by that committee by section 130.046.

8. Upon termination of a committee, a termination statement indicating dissolution shall be filed not later than ten days after the date of dissolution with the appropriate officer or officers with whom the committee's statement of organization was filed. The termination statement shall include: the distribution made of any remaining surplus funds and the disposition of any deficits; and the name, mailing address and telephone number of the individual responsible for preserving the committee's records and accounts as required in section 130.036.

9. Any statement required by this section shall be signed and attested by the committee treasurer or deputy treasurer, and by the candidate in the case of a candidate committee.

10. A committee domiciled outside this state shall be required to file a statement of organization and appoint a treasurer residing in this state and open an account in a depository within this state; provided that either of the following conditions prevails:

(1) The aggregate of all contributions received from persons domiciled in this state exceeds twenty percent in total dollar amount of all funds received by the committee in the preceding twelve months; or

(2) The aggregate of all contributions and expenditures made to support or oppose candidates and ballot measures in this state exceeds one thousand five hundred dollars in the current calendar year.

11. If a committee domiciled in this state receives a contribution of one thousand five hundred dollars or more from any committee domiciled outside of this state, the committee domiciled in this state shall file a disclosure report with the commission. The report shall disclose the full name, mailing address, telephone numbers and domicile of the contributing committee and the date and amount of the contribution. The report shall be filed within forty-eight hours of the receipt of such contribution if the contribution is received after the last reporting date before the election.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1997 S.B. 16, A.L. 2008 S.B. 1038, A.L. 2009 S.B. 485, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2003) Resident treasurer requirement is a constitutional restriction on association. National Right to Life Political Action Committee v. Connor, 323 F.3d 684 (8th Cir.).

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Treasurer for candidates and committees, when required--duties--official depository account to be established--statement of organization for committees, contents, when filed--termination of committee, procedure.

130.021. 1. Every committee shall have a treasurer who, except as provided in subsection 10 of this section, shall be a resident of this state and reside in the district or county in which the committee sits. A committee may also have a deputy treasurer who, except as provided in subsection 10 of this section, shall be a resident of this state and reside in the district or county in which the committee sits, to serve in the capacity of committee treasurer in the event the committee treasurer is unable for any reason to perform the treasurer's duties.

2. Every candidate for offices listed in subsection 1 of section 130.016 who has not filed a statement of exemption pursuant to that subsection and every candidate for offices listed in subsection 6 of section 130.016 who is not excluded from filing a statement of organization and disclosure reports pursuant to subsection 6 of section 130.016 shall form a candidate committee and appoint a treasurer. Thereafter, all contributions on hand and all further contributions received by such candidate and any of the candidate's own funds to be used in support of the person's candidacy shall be deposited in a candidate committee depository account established pursuant to the provisions of subsection 4 of this section, and all expenditures shall be made through the candidate, treasurer or deputy treasurer of the person's candidate committee. Nothing in this chapter shall prevent a candidate from appointing himself or herself as a committee of one and serving as the person's own treasurer, maintaining the candidate's own records and filing all the reports and statements required to be filed by the treasurer of a candidate committee.

3. A candidate who has more than one candidate committee supporting the person's candidacy shall designate one of those candidate committees as the committee responsible for consolidating the aggregate contributions to all such committees under the candidate's control and direction as required by section 130.041.

4. (1) Every committee shall have a single official fund depository within this state which shall be a federally or state-chartered bank, a federally or state-chartered savings and loan association, or a federally or state-chartered credit union in which the committee shall open and thereafter maintain at least one official depository account in its own name. An "official depository account" shall be a checking account or some type of negotiable draft or negotiable order of withdrawal account, and the official fund depository shall, regarding an official depository account, be a type of financial institution which provides a record of deposits, cancelled checks or other cancelled instruments of withdrawal evidencing each transaction by maintaining copies within this state of such instruments and other transactions. All contributions which the committee receives in money, checks and other negotiable instruments shall be deposited in a committee's official depository account. Contributions shall not be accepted and expenditures shall not be made by a committee except by or through an official depository account and the committee treasurer, deputy treasurer or candidate. Contributions received by a committee shall not be commingled with any funds of an agent of the committee, a candidate or any other person, except that contributions from a candidate of the candidate's own funds to the person's candidate committee shall be deposited to an official depository account of the person's candidate committee. No expenditure shall be made by a committee when the office of committee treasurer is vacant except that when the office of a candidate committee treasurer is vacant, the candidate shall be the treasurer until the candidate appoints a new treasurer.

(2) A committee treasurer, deputy treasurer or candidate may withdraw funds from a committee's official depository account and deposit such funds in one or more savings accounts in the committee's name in any bank, savings and loan association or credit union within this state, and may also withdraw funds from an official depository account for investment in the committee's name in any certificate of deposit, bond or security. Proceeds from interest or dividends from a savings account or other investment or proceeds from withdrawals from a savings account or from the sale of an investment shall not be expended or reinvested, except in the case of renewals of certificates of deposit, without first redepositing such proceeds in an official depository account. Investments, other than savings accounts, held outside the committee's official depository account at any time during a reporting period shall be disclosed by description, amount, any identifying numbers and the name and address of any institution or person in which or through which it is held in an attachment to disclosure reports the committee is required to file. Proceeds from an investment such as interest or dividends or proceeds from its sale, shall be reported by date and amount. In the case of the sale of an investment, the names and addresses of the persons involved in the transaction shall also be stated. Funds held in savings accounts and investments, including interest earned, shall be included in the report of money on hand as required by section 130.041.

5. The treasurer or deputy treasurer acting on behalf of any person or organization or group of persons which is a committee by virtue of the definitions of committee in section 130.011 and any candidate who is not excluded from forming a committee in accordance with the provisions of section 130.016 shall file a statement of organization with the appropriate officer within twenty days after the person or organization becomes a committee but no later than the date for filing the first report required pursuant to the provisions of section 130.046. The statement of organization shall contain the following information:

(1) The name, mailing address and telephone number, if any, of the committee filing the statement of organization. If the committee is deemed to be affiliated with a connected organization as provided in subdivision (11) of section 130.011, the name of the connected organization, or a legally registered fictitious name which reasonably identifies the connected organization, shall appear in the name of the committee. If the committee is a candidate committee, the name of the candidate shall be a part of the committee's name;

(2) The name, mailing address and telephone number of the candidate;

(3) The name, mailing address and telephone number of the committee treasurer, and the name, mailing address and telephone number of its deputy treasurer if the committee has named a deputy treasurer;

(4) The names, mailing addresses and titles of its officers, if any;

(5) The name and mailing address of any connected organizations with which the committee is affiliated;

(6) The name and mailing address of its depository, and the name and account number of each account the committee has in the depository. The account number of each account shall be redacted prior to disclosing the statement to the public;

(7) Identification of the major nature of the committee such as a candidate committee, campaign committee, continuing committee, political party committee, incumbent committee, or any other committee according to the definition of committee in section 130.011;

(8) In the case of the candidate committee designated in subsection 3 of this section, the full name and address of each other candidate committee which is under the control and direction of the same candidate, together with the name, address and telephone number of the treasurer of each such other committee;

(9) The name and office sought of each candidate supported or opposed by the committee;

(10) The ballot measure concerned, if any, and whether the committee is in favor of or opposed to such measure.

6. A committee may omit the information required in subdivisions (9) and (10) of subsection 5 of this section if, on the date on which it is required to file a statement of organization, the committee has not yet determined the particular candidates or particular ballot measures it will support or oppose.

7. A committee which has filed a statement of organization and has not terminated shall not be required to file another statement of organization, except that when there is a change in any of the information previously reported as required by subdivisions (1) to (8) of subsection 5 of this section an amended statement of organization shall be filed within twenty days after the change occurs, but no later than the date of the filing of the next report required to be filed by that committee by section 130.046.

8. Upon termination of a committee, a termination statement indicating dissolution shall be filed not later than ten days after the date of dissolution with the appropriate officer or officers with whom the committee's statement of organization was filed. The termination statement shall include: the distribution made of any remaining surplus funds and the disposition of any deficits; and the name, mailing address and telephone number of the individual responsible for preserving the committee's records and accounts as required in section 130.036.

9. Any statement required by this section shall be signed and attested by the committee treasurer or deputy treasurer, and by the candidate in the case of a candidate committee.

10. A committee domiciled outside this state shall be required to file a statement of organization and appoint a treasurer residing in this state and open an account in a depository within this state; provided that either of the following conditions prevails:

(1) The aggregate of all contributions received from persons domiciled in this state exceeds twenty percent in total dollar amount of all funds received by the committee in the preceding twelve months; or

(2) The aggregate of all contributions and expenditures made to support or oppose candidates and ballot measures in this state exceeds one thousand five hundred dollars in the current calendar year.

11. If a committee domiciled in this state receives a contribution of one thousand five hundred dollars or more from any committee domiciled outside of this state, the committee domiciled in this state shall file a disclosure report with the commission. The report shall disclose the full name, mailing address, telephone numbers and domicile of the contributing committee and the date and amount of the contribution. The report shall be filed within forty-eight hours of the receipt of such contribution if the contribution is received after the last reporting date before the election.

12. Each legislative and senatorial district committee shall retain only one address in the district it sits for the purpose of receiving contributions.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1997 S.B. 16, A.L. 2008 S.B. 1038, A.L. 2009 S.B. 485)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2003) Resident treasurer requirement is a constitutional restriction on association. National Right to Life Political Action Committee v. Connor, 323 F.3d 684 (8th Cir.).

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.023 Challenge failure to report.

Challenge failure to report.

130.023. Failure to report current or previous campaign contributions or expenditures may be challenged by the candidate, candidate committee treasurer or deputy treasurer who has allegedly failed to file the proper report. Any candidate may request that any statement alleging the failure to file campaign expenditures or contributions contained in a candidate's official file may be removed after filing a disclosure report describing the contribution or expenditure.

(L. 1997 S.B. 16 § 2)



Section 130.026 Election authority defined--appropriate officer designated for filing of reports.

Election authority defined--appropriate officer designated for filing of reports.

130.026. 1. For the purpose of this section, the term "election authority" or "local election authority" means the county clerk, except that in a city or county having a board of election commissioners the board of election commissioners shall be the election authority. For any political subdivision or other district which is situated within the jurisdiction of more than one election authority, as defined herein, the election authority is the one in whose jurisdiction the candidate resides or, in the case of ballot measures, the one in whose jurisdiction the most populous portion of the political subdivision or district for which an election is held is situated, except that a county clerk or a county board of election commissioners shall be the election authority for all candidates for elective county offices other than county clerk and for any countywide ballot measures.

2. The appropriate officer or officers for candidates and ballot measures shall be as follows:

(1) In the case of candidates for the offices of governor, lieutenant governor, secretary of state, state treasurer, state auditor, attorney general, judges of the supreme court and appellate court judges, the appropriate officer shall be the Missouri ethics commission;

(2) Notwithstanding the provisions of subsection 1 of this section, in the case of candidates for the offices of state senator, state representative, county clerk, and associate circuit court judges and circuit court judges, the appropriate officers shall be the Missouri ethics commission and the election authority for the place of residence of the candidate;

(3) In the case of candidates for elective municipal offices in municipalities of more than one hundred thousand inhabitants and elective county offices in counties of more than one hundred thousand inhabitants, the appropriate officers shall be the Missouri ethics commission and the election authority of the municipality or county in which the candidate seeks office;

(4) In the case of all other offices, the appropriate officer shall be the election authority of the district or political subdivision for which the candidate seeks office;

(5) In the case of ballot measures, the appropriate officer or officers shall be:

(a) The Missouri ethics commission for a statewide measure;

(b) The local election authority for any political subdivision or district as determined by the provisions of subsection 1 of this section for any measure, other than a statewide measure, to be voted on in that political subdivision or district.

3. The appropriate officer or officers for candidate committees and campaign committees shall be the same as designated in subsection 2 of this section for the candidates or ballot measures supported or opposed as indicated in the statement of organization required to be filed by any such committee.

4. The appropriate officer for political party committees shall be as follows:

(1) In the case of state party committees, the appropriate officer shall be the Missouri ethics commission;

(2) In the case of any district, county or city political party committee, the appropriate officer shall be the Missouri ethics commission and the election authority for that district, county or city.

5. The appropriate officers for a political action committee and for any other committee not named in subsections 3, 4 and 5 of this section shall be as follows:

(1) The Missouri ethics commission and the election authority for the county in which the committee is domiciled; and

(2) If the committee makes or anticipates making expenditures other than direct contributions which aggregate more than five hundred dollars to support or oppose one or more candidates or ballot measures in the same political subdivision or district for which the appropriate officer is an election authority other than the one for the county in which the committee is domiciled, the appropriate officers for that committee shall include such other election authority or authorities, except that committees covered by this subsection need not file statements required by section 130.021 and reports required by subsections 6, 7 and 8 of section 130.046 with any appropriate officer other than those set forth in subdivision (1) of this subsection.

6. The term "domicile" or "domiciled" means the address of the committee listed on the statement of organization required to be filed by that committee in accordance with the provisions of section 130.021.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1991 S.B. 262, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Election authority defined--appropriate officer designated for filing of reports.

130.026. 1. For the purpose of this section, the term "election authority" or "local election authority" means the county clerk, except that in a city or county having a board of election commissioners the board of election commissioners shall be the election authority. For any political subdivision or other district which is situated within the jurisdiction of more than one election authority, as defined herein, the election authority is the one in whose jurisdiction the candidate resides or, in the case of ballot measures, the one in whose jurisdiction the most populous portion of the political subdivision or district for which an election is held is situated, except that a county clerk or a county board of election commissioners shall be the election authority for all candidates for elective county offices other than county clerk and for any countywide ballot measures.

2. The appropriate officer or officers for candidates and ballot measures shall be as follows:

(1) In the case of candidates for the offices of governor, lieutenant governor, secretary of state, state treasurer, state auditor, attorney general, judges of the supreme court and appellate court judges, the appropriate officer shall be the Missouri ethics commission;

(2) Notwithstanding the provisions of subsection 1 of this section, in the case of candidates for the offices of state senator, state representative, county clerk, and associate circuit court judges and circuit court judges, the appropriate officers shall be the Missouri ethics commission and the election authority for the place of residence of the candidate;

(3) In the case of candidates for elective municipal offices in municipalities of more than one hundred thousand inhabitants and elective county offices in counties of more than one hundred thousand inhabitants, the appropriate officers shall be the Missouri ethics commission and the election authority of the municipality or county in which the candidate seeks office;

(4) In the case of all other offices, the appropriate officer shall be the election authority of the district or political subdivision for which the candidate seeks office;

(5) In the case of ballot measures, the appropriate officer or officers shall be:

(a) The Missouri ethics commission for a statewide measure;

(b) The local election authority for any political subdivision or district as determined by the provisions of subsection 1 of this section for any measure, other than a statewide measure, to be voted on in that political subdivision or district.

3. The appropriate officer or officers for candidate committees and campaign committees shall be the same as designated in subsection 2 of this section for the candidates or ballot measures supported or opposed as indicated in the statement of organization required to be filed by any such committee.

4. The appropriate officer for political party committees shall be as follows:

(1) In the case of state party committees, the appropriate officer shall be the Missouri ethics commission;

(2) In the case of any district, county or city political party committee, the appropriate officer shall be the Missouri ethics commission and the election authority for that district, county or city.

5. The appropriate officers for a continuing committee and for any other committee not named in subsections 3, 4 and 5 of this section shall be as follows:

(1) The Missouri ethics commission and the election authority for the county in which the committee is domiciled; and

(2) If the committee makes or anticipates making expenditures other than direct contributions which aggregate more than five hundred dollars to support or oppose one or more candidates or ballot measures in the same political subdivision or district for which the appropriate officer is an election authority other than the one for the county in which the committee is domiciled, the appropriate officers for that committee shall include such other election authority or authorities, except that committees covered by this subsection need not file statements required by section 130.021 and reports required by subsections 6, 7 and 8 of section 130.046 with any appropriate officer other than those set forth in subdivision (1) of this subsection.

6. The term "domicile" or "domiciled" means the address of the committee listed on the statement of organization required to be filed by that committee in accordance with the provisions of section 130.021.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1991 S.B. 262)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.028 Prohibitions against certain discrimination or intimidation relating to elections--contributions by employees, payroll deduction, when.

Prohibitions against certain discrimination or intimidation relating to elections--contributions by employees, payroll deduction, when.

130.028. 1. Every person, labor organization, or corporation organized or existing by virtue of the laws of this state, or doing business in this state who shall:

(1) Discriminate or threaten to discriminate against any member in this state with respect to his membership, or discharge or discriminate or threaten to discriminate against any employee in this state, with respect to his compensation, terms, conditions or privileges of employment by reason of his political beliefs or opinions; or

(2) Coerce or attempt to coerce, intimidate or bribe any member or employee to vote or refrain from voting for any candidate at any election in this state; or

(3) Coerce or attempt to coerce, intimidate or bribe any member or employee to vote or refrain from voting for any issue at any election in this state; or

(4) Make any member or employee as a condition of membership or employment, contribute to any candidate, political committee or separate political fund; or

(5) Discriminate or threaten to discriminate against any member or employee in this state for contributing or refusing to contribute to any candidate, political committee or separate political fund with respect to the privileges of membership or with respect to his employment and the compensation, terms, conditions or privileges related thereto shall be guilty of a misdemeanor, and upon conviction thereof be punished by a fine of not more than five thousand dollars and confinement for not more than six months, or both, provided, after January 1, 1979, the violation of this subsection shall be a class D felony.

2. No employer, corporation, political action committee, or labor organization shall receive or cause to be made contributions from its members or employees except on the advance voluntary permission of the members or employees. Violation of this section by the corporation, employer, political action committee or labor organization shall be a class A misdemeanor.

3. An employer shall, upon written request by ten or more employees, provide its employees with the option of contributing to a political action committee as defined in section 130.011 through payroll deduction, if the employer has a system of payroll deduction. No contribution to a political action committee from an employee through payroll deduction shall be made other than to a political action committee voluntarily chosen by the employee. Violation of this section shall be a class A misdemeanor.

4. Any person aggrieved by any act prohibited by this section shall, in addition to any other remedy provided by law, be entitled to maintain within one year from the date of the prohibited act, a civil action in the courts of this state, and if successful, he shall be awarded civil damages of not less than one hundred dollars and not more than one thousand dollars, together with his costs, including reasonable attorney's fees. Each violation shall be a separate cause of action.

(L. 1978 S.B. 839, A.L. 1994 S.B. 650, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Prohibitions against certain discrimination or intimidation relating to elections--contributions by employees, payroll deduction, when.

130.028. 1. Every person, labor organization, or corporation organized or existing by virtue of the laws of this state, or doing business in this state who shall:

(1) Discriminate or threaten to discriminate against any member in this state with respect to his membership, or discharge or discriminate or threaten to discriminate against any employee in this state, with respect to his compensation, terms, conditions or privileges of employment by reason of his political beliefs or opinions; or

(2) Coerce or attempt to coerce, intimidate or bribe any member or employee to vote or refrain from voting for any candidate at any election in this state; or

(3) Coerce or attempt to coerce, intimidate or bribe any member or employee to vote or refrain from voting for any issue at any election in this state; or

(4) Make any member or employee as a condition of membership or employment, contribute to any candidate, political committee or separate political fund; or

(5) Discriminate or threaten to discriminate against any member or employee in this state for contributing or refusing to contribute to any candidate, political committee or separate political fund with respect to the privileges of membership or with respect to his employment and the compensation, terms, conditions or privileges related thereto shall be guilty of a misdemeanor, and upon conviction thereof be punished by a fine of not more than five thousand dollars and confinement for not more than six months, or both, provided, after January 1, 1979, the violation of this subsection shall be a class D felony.

2. No employer, corporation, continuing committee, or labor organization shall receive or cause to be made contributions from its members or employees except on the advance voluntary permission of the members or employees. Violation of this section by the corporation, employer, continuing committee or labor organization shall be a class A misdemeanor.

3. An employer shall, upon written request by ten or more employees, provide its employees with the option of contributing to a continuing committee as defined in section 130.011 through payroll deduction, if the employer has a system of payroll deduction. No contribution to a continuing committee from an employee through payroll deduction shall be made other than to a continuing committee voluntarily chosen by the employee. Violation of this section shall be a class A misdemeanor.

4. Any person aggrieved by any act prohibited by this section shall, in addition to any other remedy provided by law, be entitled to maintain within one year from the date of the prohibited act, a civil action in the courts of this state, and if successful, he shall be awarded civil damages of not less than one hundred dollars and not more than one thousand dollars, together with his costs, including reasonable attorney's fees. Each violation shall be a separate cause of action.

(L. 1978 S.B. 839, A.L. 1994 S.B. 650)

Effective 1-1-95

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.029 Corporations and labor organizations may make contributions or expenditures.

Corporations and labor organizations may make contributions or expenditures.

130.029. 1. Nothing herein contained shall be construed to prohibit any corporation organized under any general or special law of this state, or any other state or by an act of the Congress of the United States or any labor organization, cooperative association or mutual association from making any contributions or expenditures, provided:

(1) That the board of directors of any corporation by resolution has authorized contributions or expenditures, or by resolution has authorized a designated officer to make such contributions or expenditures; or

(2) That the members of any labor organization, cooperative association or mutual association have authorized contributions or expenditures by a majority vote of the members present at a duly called meeting of any such labor organization, cooperative association or mutual association or by such vote has authorized a designated officer to make such contributions or expenditures.

2. No provision of this section shall be construed to authorize contributions or expenditures otherwise prohibited by, or to change any necessary percentage of vote otherwise required by, the articles of incorporation or association or bylaws of such labor organization, corporation, cooperative or mutual association.

3. Authority to make contributions or expenditures as authorized by this section shall be adopted by general or specific resolution. This resolution shall state the total amount of contributions or expenditures authorized, the purposes of such contributions or expenditures and the time period within which such authority shall exist.

(L. 1978 S.B. 839)



Section 130.031 Restrictions and limitations on contributions--records required--anonymous contributions, how handled--campaign materials, sponsor to be identified--prizes prohibited.

Restrictions and limitations on contributions--records required--anonymous contributions, how handled--campaign materials, sponsor to be identified--prizes prohibited.

130.031. 1. No contribution of cash in an amount of more than one hundred dollars shall be made by or accepted from any single contributor for any election by a political action committee, a campaign committee, a political party committee, an exploratory committee or a candidate committee.

2. Except for expenditures from a petty cash fund which is established and maintained by withdrawals of funds from the committee's depository account and with records maintained pursuant to the record-keeping requirements of section 130.036 to account for expenditures made from petty cash, each expenditure of more than fifty dollars, except an in-kind expenditure, shall be made by check drawn on the committee's depository and signed by the committee treasurer, deputy treasurer or candidate. A single expenditure from a petty cash fund shall not exceed fifty dollars, and the aggregate of all expenditures from a petty cash fund during a calendar year shall not exceed the lesser of five thousand dollars or ten percent of all expenditures made by the committee during that calendar year. A check made payable to "cash" shall not be made except to replenish a petty cash fund.

3. No contribution shall be made or accepted and no expenditure shall be made or incurred, directly or indirectly, in a fictitious name, in the name of another person, or by or through another person in such a manner as to conceal the identity of the actual source of the contribution or the actual recipient and purpose of the expenditure. Any person who receives contributions for a committee shall disclose to that committee's treasurer, deputy treasurer or candidate the recipient's own name and address and the name and address of the actual source of each contribution such person has received for that committee. Any person who makes expenditures for a committee shall disclose to that committee's treasurer, deputy treasurer or candidate such person's own name and address, the name and address of each person to whom an expenditure has been made and the amount and purpose of the expenditures the person has made for that committee.

4. No anonymous contribution of more than twenty-five dollars shall be made by any person, and no anonymous contribution of more than twenty-five dollars shall be accepted by any candidate or committee. If any anonymous contribution of more than twenty-five dollars is received, it shall be returned immediately to the contributor, if the contributor's identity can be ascertained, and if the contributor's identity cannot be ascertained, the candidate, committee treasurer or deputy treasurer shall immediately transmit that portion of the contribution which exceeds twenty-five dollars to the state treasurer and it shall escheat to the state.

5. The maximum aggregate amount of anonymous contributions which shall be accepted in any calendar year by any committee shall be the greater of five hundred dollars or one percent of the aggregate amount of all contributions received by that committee in the same calendar year. If any anonymous contribution is received which causes the aggregate total of anonymous contributions to exceed the foregoing limitation, it shall be returned immediately to the contributor, if the contributor's identity can be ascertained, and, if the contributor's identity cannot be ascertained, the committee treasurer, deputy treasurer or candidate shall immediately transmit the anonymous contribution to the state treasurer to escheat to the state.

6. Notwithstanding the provisions of subsection 5 of this section, contributions from individuals whose names and addresses cannot be ascertained which are received from a fund-raising activity or event, such as defined in section 130.011, shall not be deemed anonymous contributions, provided the following conditions are met:

(1) There are twenty-five or more contributing participants in the activity or event;

(2) The candidate, committee treasurer, deputy treasurer or the person responsible for conducting the activity or event makes an announcement that it is illegal for anyone to make or receive a contribution in excess of one hundred dollars unless the contribution is accompanied by the name and address of the contributor;

(3) The person responsible for conducting the activity or event does not knowingly accept payment from any single person of more than one hundred dollars unless the name and address of the person making such payment is obtained and recorded pursuant to the record-keeping requirements of section 130.036;

(4) A statement describing the event shall be prepared by the candidate or the treasurer of the committee for whom the funds were raised or by the person responsible for conducting the activity or event and attached to the disclosure report of contributions and expenditures required by section 130.041. The following information to be listed in the statement is in addition to, not in lieu of, the requirements elsewhere in this chapter relating to the recording and reporting of contributions and expenditures:

(a) The name and mailing address of the person or persons responsible for conducting the event or activity and the name and address of the candidate or committee for whom the funds were raised;

(b) The date on which the event occurred;

(c) The name and address of the location where the event occurred and the approximate number of participants in the event;

(d) A brief description of the type of event and the fund-raising methods used;

(e) The gross receipts from the event and a listing of the expenditures incident to the event;

(f) The total dollar amount of contributions received from the event from participants whose names and addresses were not obtained with such contributions and an explanation of why it was not possible to obtain the names and addresses of such participants;

(g) The total dollar amount of contributions received from contributing participants in the event who are identified by name and address in the records required to be maintained pursuant to section 130.036.

7. No candidate or committee in this state shall accept contributions from any out-of-state committee unless the out-of-state committee from whom the contributions are received has filed a statement of organization pursuant to section 130.021 or has filed the reports required by sections 130.049 and 130.050, whichever is applicable to that committee.

8. Any person publishing, circulating, or distributing any printed matter relative to any candidate for public office or any ballot measure shall on the face of the printed matter identify in a clear and conspicuous manner the person who paid for the printed matter with the words "Paid for by" followed by the proper identification of the sponsor pursuant to this section. For the purposes of this section, "printed matter" shall be defined to include any pamphlet, circular, handbill, sample ballot, advertisement, including advertisements in any newspaper or other periodical, sign, including signs for display on motor vehicles, or other imprinted or lettered material; but "printed matter" is defined to exclude materials printed and purchased prior to May 20, 1982, if the candidate or committee can document that delivery took place prior to May 20, 1982; any sign personally printed and constructed by an individual without compensation from any other person and displayed at that individual's place of residence or on that individual's personal motor vehicle; any items of personal use given away or sold, such as campaign buttons, pins, pens, pencils, book matches, campaign jewelry, or clothing, which is paid for by a candidate or committee which supports a candidate or supports or opposes a ballot measure and which is obvious in its identification with a specific candidate or committee and is reported as required by this chapter; and any news story, commentary, or editorial printed by a regularly published newspaper or other periodical without charge to a candidate, committee or any other person.

(1) In regard to any printed matter paid for by a candidate from the candidate's personal funds, it shall be sufficient identification to print the first and last name by which the candidate is known.

(2) In regard to any printed matter paid for by a committee, it shall be sufficient identification to print the name of the committee as required to be registered by subsection 5 of section 130.021 and the name and title of the committee treasurer who was serving when the printed matter was paid for.

(3) In regard to any printed matter paid for by a corporation or other business entity, labor organization, or any other organization not defined to be a committee by subdivision (9) of section 130.011 and not organized especially for influencing one or more elections, it shall be sufficient identification to print the name of the entity, the name of the principal officer of the entity, by whatever title known, and the mailing address of the entity, or if the entity has no mailing address, the mailing address of the principal officer.

(4) In regard to any printed matter paid for by an individual or individuals, it shall be sufficient identification to print the name of the individual or individuals and the respective mailing address or addresses, except that if more than five individuals join in paying for printed matter it shall be sufficient identification to print the words "For a list of other sponsors contact:" followed by the name and address of one such individual responsible for causing the matter to be printed, and the individual identified shall maintain a record of the names and amounts paid by other individuals and shall make such record available for review upon the request of any person. No person shall accept for publication or printing nor shall such work be completed until the printed matter is properly identified as required by this subsection.

9. Any broadcast station transmitting any matter relative to any candidate for public office or ballot measure as defined by this chapter shall identify the sponsor of such matter as required by federal law.

10. The provisions of subsection 8 or 9 of this section shall not apply to candidates for elective federal office, provided that persons causing matter to be printed or broadcast concerning such candidacies shall comply with the requirements of federal law for identification of the sponsor or sponsors.

11. It shall be a violation of this chapter for any person required to be identified as paying for printed matter pursuant to subsection 8 of this section or paying for broadcast matter pursuant to subsection 9 of this section to refuse to provide the information required or to purposely provide false, misleading, or incomplete information.

12. It shall be a violation of this chapter for any committee to offer chances to win prizes or money to persons to encourage such persons to endorse, send election material by mail, deliver election material in person or contact persons at their homes; except that, the provisions of this subsection shall not be construed to prohibit hiring and paying a campaign staff.

13. Political action committees shall only receive contributions from individuals; unions; federal political action committees; and corporations, associations, and partnerships formed under chapters 347 to 360, and shall be prohibited from receiving contributions from other political action committees, candidate committees, political party committees, campaign committees, exploratory committees, or debt service committees. However, candidate committees, political party committees, campaign committees, exploratory committees, and debt service committees shall be allowed to return contributions to a donor political action committee that is the origin of the contribution.

14. The prohibited committee transfers described in subsection 13 of this section shall not apply to the following committees:

(1) The state house committee per political party designated by the respective majority or minority floor leader of the house of representatives or the chair of the state party if the party does not have majority or minority party status;

(2) The state senate committee per political party designated by the respective majority or minority floor leader of the senate or the chair of the state party if the party does not have majority or minority party status.

15. No person shall transfer anything of value to any committee with the intent to conceal, from the ethics commission, the identity of the actual source. Any violation of this subsection shall be punishable as follows:

(1) For the first violation, the ethics commission shall notify such person that the transfer to the committee is prohibited under this section within five days of determining that the transfer is prohibited, and that such person shall notify the committee to which the funds were transferred that the funds must be returned within ten days of such notification;

(2) For the second violation, the person transferring the funds shall be guilty of a class C misdemeanor;

(3) For the third and subsequent violations, the person transferring the funds shall be guilty of a class D felony.

16. Beginning January 1, 2011, all committees required to file campaign financial disclosure reports with the Missouri ethics commission shall file any required disclosure report in an electronic format as prescribed by the ethics commission.

(L. 1978 S.B. 839, A.L. 1982 S.B. 526, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1994 S.B. 650, A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Restrictions and limitations on contributions--records required--anonymous contributions, how handled--campaign materials, sponsor to be identified--prizes prohibited.

130.031. 1. No contribution of cash in an amount of more than one hundred dollars shall be made by or accepted from any single contributor for any election by a continuing committee, a campaign committee, a political party committee, an exploratory committee or a candidate committee.

2. Except for expenditures from a petty cash fund which is established and maintained by withdrawals of funds from the committee's depository account and with records maintained pursuant to the record-keeping requirements of section 130.036 to account for expenditures made from petty cash, each expenditure of more than fifty dollars, except an in-kind expenditure, shall be made by check drawn on the committee's depository and signed by the committee treasurer, deputy treasurer or candidate. A single expenditure from a petty cash fund shall not exceed fifty dollars, and the aggregate of all expenditures from a petty cash fund during a calendar year shall not exceed the lesser of five thousand dollars or ten percent of all expenditures made by the committee during that calendar year. A check made payable to "cash" shall not be made except to replenish a petty cash fund.

3. No contribution shall be made or accepted and no expenditure shall be made or incurred, directly or indirectly, in a fictitious name, in the name of another person, or by or through another person in such a manner as to conceal the identity of the actual source of the contribution or the actual recipient and purpose of the expenditure. Any person who receives contributions for a committee shall disclose to that committee's treasurer, deputy treasurer or candidate the recipient's own name and address and the name and address of the actual source of each contribution such person has received for that committee. Any person who makes expenditures for a committee shall disclose to that committee's treasurer, deputy treasurer or candidate such person's own name and address, the name and address of each person to whom an expenditure has been made and the amount and purpose of the expenditures the person has made for that committee.

4. No anonymous contribution of more than twenty-five dollars shall be made by any person, and no anonymous contribution of more than twenty-five dollars shall be accepted by any candidate or committee. If any anonymous contribution of more than twenty-five dollars is received, it shall be returned immediately to the contributor, if the contributor's identity can be ascertained, and if the contributor's identity cannot be ascertained, the candidate, committee treasurer or deputy treasurer shall immediately transmit that portion of the contribution which exceeds twenty-five dollars to the state treasurer and it shall escheat to the state.

5. The maximum aggregate amount of anonymous contributions which shall be accepted in any calendar year by any committee shall be the greater of five hundred dollars or one percent of the aggregate amount of all contributions received by that committee in the same calendar year. If any anonymous contribution is received which causes the aggregate total of anonymous contributions to exceed the foregoing limitation, it shall be returned immediately to the contributor, if the contributor's identity can be ascertained, and, if the contributor's identity cannot be ascertained, the committee treasurer, deputy treasurer or candidate shall immediately transmit the anonymous contribution to the state treasurer to escheat to the state.

6. Notwithstanding the provisions of subsection 5 of this section, contributions from individuals whose names and addresses cannot be ascertained which are received from a fund-raising activity or event, such as defined in section 130.011, shall not be deemed anonymous contributions, provided the following conditions are met:

(1) There are twenty-five or more contributing participants in the activity or event;

(2) The candidate, committee treasurer, deputy treasurer or the person responsible for conducting the activity or event makes an announcement that it is illegal for anyone to make or receive a contribution in excess of one hundred dollars unless the contribution is accompanied by the name and address of the contributor;

(3) The person responsible for conducting the activity or event does not knowingly accept payment from any single person of more than one hundred dollars unless the name and address of the person making such payment is obtained and recorded pursuant to the record-keeping requirements of section 130.036;

(4) A statement describing the event shall be prepared by the candidate or the treasurer of the committee for whom the funds were raised or by the person responsible for conducting the activity or event and attached to the disclosure report of contributions and expenditures required by section 130.041. The following information to be listed in the statement is in addition to, not in lieu of, the requirements elsewhere in this chapter relating to the recording and reporting of contributions and expenditures:

(a) The name and mailing address of the person or persons responsible for conducting the event or activity and the name and address of the candidate or committee for whom the funds were raised;

(b) The date on which the event occurred;

(c) The name and address of the location where the event occurred and the approximate number of participants in the event;

(d) A brief description of the type of event and the fund-raising methods used;

(e) The gross receipts from the event and a listing of the expenditures incident to the event;

(f) The total dollar amount of contributions received from the event from participants whose names and addresses were not obtained with such contributions and an explanation of why it was not possible to obtain the names and addresses of such participants;

(g) The total dollar amount of contributions received from contributing participants in the event who are identified by name and address in the records required to be maintained pursuant to section 130.036.

7. No candidate or committee in this state shall accept contributions from any out-of-state committee unless the out-of-state committee from whom the contributions are received has filed a statement of organization pursuant to section 130.021 or has filed the reports required by sections 130.049 and 130.050, whichever is applicable to that committee.

8. Any person publishing, circulating, or distributing any printed matter relative to any candidate for public office or any ballot measure shall on the face of the printed matter identify in a clear and conspicuous manner the person who paid for the printed matter with the words "Paid for by" followed by the proper identification of the sponsor pursuant to this section. For the purposes of this section, "printed matter" shall be defined to include any pamphlet, circular, handbill, sample ballot, advertisement, including advertisements in any newspaper or other periodical, sign, including signs for display on motor vehicles, or other imprinted or lettered material; but "printed matter" is defined to exclude materials printed and purchased prior to May 20, 1982, if the candidate or committee can document that delivery took place prior to May 20, 1982; any sign personally printed and constructed by an individual without compensation from any other person and displayed at that individual's place of residence or on that individual's personal motor vehicle; any items of personal use given away or sold, such as campaign buttons, pins, pens, pencils, book matches, campaign jewelry, or clothing, which is paid for by a candidate or committee which supports a candidate or supports or opposes a ballot measure and which is obvious in its identification with a specific candidate or committee and is reported as required by this chapter; and any news story, commentary, or editorial printed by a regularly published newspaper or other periodical without charge to a candidate, committee or any other person.

(1) In regard to any printed matter paid for by a candidate from the candidate's personal funds, it shall be sufficient identification to print the first and last name by which the candidate is known.

(2) In regard to any printed matter paid for by a committee, it shall be sufficient identification to print the name of the committee as required to be registered by subsection 5 of section 130.021 and the name and title of the committee treasurer who was serving when the printed matter was paid for.

(3) In regard to any printed matter paid for by a corporation or other business entity, labor organization, or any other organization not defined to be a committee by subdivision (7) of section 130.011 and not organized especially for influencing one or more elections, it shall be sufficient identification to print the name of the entity, the name of the principal officer of the entity, by whatever title known, and the mailing address of the entity, or if the entity has no mailing address, the mailing address of the principal officer.

(4) In regard to any printed matter paid for by an individual or individuals, it shall be sufficient identification to print the name of the individual or individuals and the respective mailing address or addresses, except that if more than five individuals join in paying for printed matter it shall be sufficient identification to print the words "For a list of other sponsors contact:" followed by the name and address of one such individual responsible for causing the matter to be printed, and the individual identified shall maintain a record of the names and amounts paid by other individuals and shall make such record available for review upon the request of any person. No person shall accept for publication or printing nor shall such work be completed until the printed matter is properly identified as required by this subsection.

9. Any broadcast station transmitting any matter relative to any candidate for public office or ballot measure as defined by this chapter shall identify the sponsor of such matter as required by federal law.

10. The provisions of subsection** 8 or 9 of this section shall not apply to candidates for elective federal office, provided that persons causing matter to be printed or broadcast concerning such candidacies shall comply with the requirements of federal law for identification of the sponsor or sponsors.

11. It shall be a violation of this chapter for any person required to be identified as paying for printed matter pursuant to subsection 8 of this section or paying for broadcast matter pursuant to subsection 9 of this section to refuse to provide the information required or to purposely provide false, misleading, or incomplete information.

12. It shall be a violation of this chapter for any committee to offer chances to win prizes or money to persons to encourage such persons to endorse, send election material by mail, deliver election material in person or contact persons at their homes; except that, the provisions of this subsection shall not be construed to prohibit hiring and paying a campaign staff.

(L. 1978 S.B. 839, A.L. 1982 S.B. 526, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1994 S.B. 650, A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

**Word "subsections" appears in original rolls.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.033 Attorney's fees may be paid from candidate committee funds, when.

Attorney's fees may be paid from candidate committee funds, when.

130.033. Any reasonable attorney's fees accrued by a person who is the subject of a complaint which are used in defending such person in any matter resulting in an investigation arising from holding or running for public office may be paid out of such person's committee, as defined in section 130.011.

(L. 1999 S.B. 31 & 285 § 1)



Section 130.034 Contributions not to be converted to personal use--allowable uses--gifts--disposition of contributions upon death--restitution payments, fines--exploratory committee funds, use--expiration of certain subdivision, October 1, 1997.

Contributions not to be converted to personal use--allowable uses--gifts--disposition of contributions upon death--restitution payments, fines--exploratory committee funds, use--expiration of certain subdivision, October 1, 1997.

130.034. 1. Contributions as defined in section 130.011, received by any committee shall not be converted to any personal use.

2. Contributions may be used for any purpose allowed by law including, but not limited to:

(1) Any ordinary expenses incurred relating to a campaign;

(2) Any ordinary and necessary expenses incurred in connection with the duties of a holder of elective office;

(3) Any expenses associated with the duties of candidacy or of elective office pertaining to the entertaining of or providing social courtesies to constituents, professional associations, or other holders of elective office;

(4) The return of any contribution to the person who made the contribution to the candidate or holder of elective office;

(5) To contribute to a political organization or candidate committee as allowed by law;

(6) To establish a new committee as defined by this chapter;

(7) To make an unconditional gift which is fully vested to any charitable, fraternal or civic organizations or other associations formed to provide for some good in the order of benevolence, if such candidate, former candidate or holder of elective office or such person's immediate family gain no direct financial benefit from the unconditional gift;

(8) Except when such candidate, former candidate or holder of elective office dies while the committee remains in existence, the committee may make an unconditional gift to a fund established for the benefit of the spouse and children of the candidate, former candidate or holder of elective office. The provisions of this subdivision shall expire October 1, 1997.

3. Upon the death of the candidate, former candidate or holder of elective office who received such contributions, all contributions shall be disposed of according to this section and any funds remaining after final settlement of the candidate's decedent's estate, or if no estate is opened, then twelve months after the candidate's death, will escheat to the state of Missouri to be deposited in the general revenue fund.

4. No contributions, as defined in section 130.011, received by a candidate, former candidate or holder of elective office shall be used to make restitution payments ordered of such individual by a court of law or for the payment of any fine resulting from conviction of a violation of any local, state or federal law.

5. Committees described in subdivision (17) of section 130.011 shall make expenditures only for the purpose of determining whether an individual will be a candidate. Such expenditures include polling information, mailings, personal appearances, telephone expenses, office and travel expenses but may not include contributions to other candidate committees.

6. Any moneys in the exploratory committee fund may be transferred to the candidate committee upon declaration of candidacy for the position being explored. Such funds shall be included for the purposes of reporting and limitation. In the event that candidacy is not declared for the position being explored, the remaining exploratory committee funds shall be returned to the contributors on a pro rata basis. In no event shall the amount returned exceed the amount given by each contributor nor be less than ten dollars.

(L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 16)



Section 130.036 Treasurer, deputy treasurer or candidate to maintain records, contents.

Treasurer, deputy treasurer or candidate to maintain records, contents.

130.036. 1. The candidate, treasurer or deputy treasurer of a committee shall maintain accurate records and accounts on a current basis. The records and accounts shall be maintained in accordance with accepted normal bookkeeping procedures and shall contain the bills, receipts, deposit records, cancelled checks and other detailed information necessary to prepare and substantiate any statement or report required to be filed pursuant to this chapter. Every person who acts as an agent for a committee in receiving contributions, making expenditures or incurring indebtedness for the committee shall, on request of that committee's treasurer, deputy treasurer or candidate, but in any event within five days after any such action, render to the candidate, committee treasurer or deputy treasurer a detailed account thereof, including names, addresses, dates, exact amounts and any other details required by the candidate, treasurer or deputy treasurer to comply with this chapter. Notwithstanding the provisions of subsection 4 of section 130.021 prohibiting commingling of funds, an individual, trade or professional association, business entity, or labor organization which acts as an agent for a committee in receiving contributions may deposit contributions received on behalf of the committee to the agent's account within a financial institution within this state, for purposes of facilitating transmittal of the contributions to the candidate, committee treasurer or deputy treasurer. Such contributions shall not be held in the agent's account for more than five days after the date the contribution was received by the agent, and shall not be transferred to the account of any other agent or person, other than the committee treasurer.

2. Unless a contribution is rejected by the candidate or committee and returned to the donor or transmitted to the state treasurer within ten business days after its receipt, it shall be considered received and accepted on the date received, notwithstanding the fact that it was not deposited by the closing date of a reporting period.

3. Notwithstanding the provisions of section 130.041 that only contributors of more than one hundred dollars shall be reported by name and address for all committees, the committee's records shall contain a listing of each contribution received by the committee, including those accepted and those which are rejected and either returned to the donor or transmitted to the state treasurer. Each contribution, regardless of the amount, shall be recorded by date received, name and address of the contributor and the amount of the contribution, except that any contributions from unidentifiable persons which are received through fund-raising activities and events as permitted in subsection 6 of section 130.031 shall be recorded to show the dates and amounts of all such contributions received together with information contained in statements required by subsection 6 of section 130.031. The procedure for recording contributions shall be of a type which enables the candidate, committee treasurer or deputy treasurer to maintain a continuing total of all contributions received from any one contributor.

4. Notwithstanding the provisions of section 130.041 that certain expenditures need not be identified in reports by name and address of the payee, the committee's records shall include a listing of each expenditure made and each contract, promise or agreement to make an expenditure, showing the date and amount of each transaction, the name and address of the person to whom the expenditure was made or promised, and the purpose of each expenditure made or promised.

5. In the case of a committee which makes expenditures for both the support or opposition of any candidate and the passage or defeat of a ballot measure, the committee treasurer shall maintain records segregated according to each candidate or measure for which the expenditures were made.

6. Records shall indicate which transactions, either contributions received or expenditures made, were cash transactions or in-kind transactions.

7. Any candidate who, pursuant to section 130.016, is exempt from the requirements to form a committee shall maintain records of each contribution received or expenditure made in support of his candidacy. Any other person or combination of persons who, although not deemed to be a committee according to the definition of the term "committee" in section 130.011, accepts contributions or makes expenditures, other than direct contributions from the person's own funds, for the purpose of supporting or opposing the election or defeat of any candidate or for the purpose of supporting or opposing the qualifications, passage or defeat of any ballot measure shall maintain records of each contribution received or expenditure made. The records shall include name, address and amount pertaining to each contribution received or expenditure made and any bills, receipts, cancelled checks or other documents relating to each transaction.

8. All records and accounts of receipts and expenditures shall be preserved for at least three years after the date of the election to which the records pertain. Records and accounts regarding supplemental disclosure reports or reports not required pursuant to an election shall be preserved for at least three years after the date of the report to which the records pertain. Such records shall be available for inspection by the campaign finance review board and its duly authorized representatives.

(L. 1978 S.B. 839, A.L. 1985 H.B. 150, et al., A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285)



Section 130.037 Two candidate's committees may be formed--committee for paying off past debts only, restrictions, reports required--committee to raise funds for future.

Two candidate's committees may be formed--committee for paying off past debts only, restrictions, reports required--committee to raise funds for future.

130.037. Any candidate may file a supplemental report containing information required pursuant to section 130.041 for the purposes of this section. Candidates whose supplemental report filed within thirty days of August 28, 1997, or whose report filed pursuant to subdivision (2) of subsection 1 of section 130.046 reflects outstanding obligations in excess of moneys on hand, may convert their campaign committee to a debt service committee as provided in this section. If a debt service committee is formed, the committee may accept contributions from any person. A person who contributes to a debt service committee of a candidate may also contribute to the candidate's campaign committee for a succeeding election. The treasurer and the candidate shall terminate the debt service committee pursuant to section 130.021 when the contributions received exceed the amount of the debt, and within thirty days the committee shall file disclosure reports pursuant to section 130.041 and shall return any excess moneys received to the contributor or contributors, if known, otherwise such moneys shall escheat to the state. No debt service committee shall be in existence more than eighteen months.

(L. 1995 H.B. 484, et al., A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 16, A.L. 2008 S.B. 1038)



Section 130.041 Disclosure reports--who files--when required--contents.

Disclosure reports--who files--when required--contents.

130.041. 1. Except as provided in subsection 5 of section 130.016, the candidate, if applicable, treasurer or deputy treasurer of every committee which is required to file a statement of organization, shall file a legibly printed or typed disclosure report of receipts and expenditures. The reports shall be filed with the appropriate officer designated in section 130.026 at the times and for the periods prescribed in section 130.046. Except as provided in sections 130.049 and 130.050, each report shall set forth:

(1) The full name, as required in the statement of organization pursuant to subsection 5 of section 130.021, and mailing address of the committee filing the report and the full name, mailing address and telephone number of the committee's treasurer and deputy treasurer if the committee has named a deputy treasurer;

(2) The amount of money, including cash on hand at the beginning of the reporting period;

(3) Receipts for the period, including:

(a) Total amount of all monetary contributions received which can be identified in the committee's records by name and address of each contributor. In addition, the candidate committee shall make a reasonable effort to obtain and report the employer, or occupation if self-employed or notation of retirement, of each person from whom the committee received one or more contributions which in the aggregate total in excess of one hundred dollars and shall make a reasonable effort to obtain and report a description of any contractual relationship over five hundred dollars between the contributor and the state if the candidate is seeking election to a state office or between the contributor and any political subdivision of the state if the candidate is seeking election to another political subdivision of the state;

(b) Total amount of all anonymous contributions accepted;

(c) Total amount of all monetary contributions received through fund-raising events or activities from participants whose names and addresses were not obtained with such contributions, with an attached statement or copy of the statement describing each fund-raising event as required in subsection 6 of section 130.031;

(d) Total dollar value of all in-kind contributions received;

(e) A separate listing by name and address and employer, or occupation if self-employed or notation of retirement, of each person from whom the committee received contributions, in money or any other thing of value, aggregating more than one hundred dollars, together with the date and amount of each such contribution;

(f) A listing of each loan received by name and address of the lender and date and amount of the loan. For each loan of more than one hundred dollars, a separate statement shall be attached setting forth the name and address of the lender and each person liable directly, indirectly or contingently, and the date, amount and terms of the loan;

(4) Expenditures for the period, including:

(a) The total dollar amount of expenditures made by check drawn on the committee's depository;

(b) The total dollar amount of expenditures made in cash;

(c) The total dollar value of all in-kind expenditures made;

(d) The full name and mailing address of each person to whom an expenditure of money or any other thing of value in the amount of more than one hundred dollars has been made, contracted for or incurred, together with the date, amount and purpose of each expenditure. Expenditures of one hundred dollars or less may be grouped and listed by categories of expenditure showing the total dollar amount of expenditures in each category, except that the report shall contain an itemized listing of each payment made to campaign workers by name, address, date, amount and purpose of each payment and the aggregate amount paid to each such worker;

(e) A list of each loan made, by name and mailing address of the person receiving the loan, together with the amount, terms and date;

(5) The total amount of cash on hand as of the closing date of the reporting period covered, including amounts in depository accounts and in petty cash fund;

(6) The total amount of outstanding indebtedness as of the closing date of the reporting period covered;

(7) The amount of expenditures for or against a candidate or ballot measure during the period covered and the cumulative amount of expenditures for or against that candidate or ballot measure, with each candidate being listed by name, mailing address and office sought. For the purpose of disclosure reports, expenditures made in support of more than one candidate or ballot measure or both shall be apportioned reasonably among the candidates or ballot measure or both. In apportioning expenditures to each candidate or ballot measure, political party committees and political action committees need not include expenditures for maintaining a permanent office, such as expenditures for salaries of regular staff, office facilities and equipment or other expenditures not designed to support or oppose any particular candidates or ballot measures; however, all such expenditures shall be listed pursuant to subdivision (4) of this subsection;

(8) A separate listing by full name and address of any committee including a candidate committee controlled by the same candidate for which a transfer of funds or a contribution in any amount has been made during the reporting period, together with the date and amount of each such transfer or contribution;

(9) A separate listing by full name and address of any committee, including a candidate committee controlled by the same candidate from which a transfer of funds or a contribution in any amount has been received during the reporting period, together with the date and amount of each such transfer or contribution;

(10) Each committee that receives a contribution which is restricted or designated in whole or in part by the contributor for transfer to a particular candidate, committee or other person shall include a statement of the name and address of that contributor in the next disclosure report required to be filed after receipt of such contribution, together with the date and amount of any such contribution which was so restricted or designated by that contributor, together with the name of the particular candidate or committee to whom such contribution was so designated or restricted by that contributor and the date and amount of such contribution.

2. For the purpose of this section and any other section in this chapter except sections 130.049 and 130.050 which requires a listing of each contributor who has contributed a specified amount, the aggregate amount shall be computed by adding all contributions received from any one person during the following periods:

(1) In the case of a candidate committee, the period shall begin on the date on which the candidate became a candidate according to the definition of the term "candidate" in section 130.011 and end at 11:59 p.m. on the day of the primary election, if the candidate has such an election or at 11:59 p.m. on the day of the general election. If the candidate has a general election held after a primary election, the next aggregating period shall begin at 12:00 midnight on the day after the primary election day and shall close at 11:59 p.m. on the day of the general election. Except that for contributions received during the thirty-day period immediately following a primary election, the candidate shall designate whether such contribution is received as a primary election contribution or a general election contribution;

(2) In the case of a campaign committee, the period shall begin on the date the committee received its first contribution and end on the closing date for the period for which the report or statement is required;

(3) In the case of a political party committee or a political action committee, the period shall begin on the first day of January of the year in which the report or statement is being filed and end on the closing date for the period for which the report or statement is required; except, if the report or statement is required to be filed prior to the first day of July in any given year, the period shall begin on the first day of July of the preceding year.

3. The disclosure report shall be signed and attested by the committee treasurer or deputy treasurer and by the candidate in case of a candidate committee.

4. The words "consulting or consulting services, fees, or expenses", or similar words, shall not be used to describe the purpose of a payment as required in this section. The reporting of any payment to such an independent contractor shall be on a form supplied by the appropriate officer, established by the ethics commission and shall include identification of the specific service or services provided including, but not limited to, public opinion polling, research on issues or opposition background, print or broadcast media production, print or broadcast media purchase, computer programming or data entry, direct mail production, postage, rent, utilities, phone solicitation, or fund raising, and the dollar amount prorated for each service.

(L. 1978 S.B. 839, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1993 S.B. 31, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1997 H.B. 526, S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Disclosure reports--who files--when required--contents.

130.041. 1. Except as provided in subsection 5 of section 130.016, the candidate, if applicable, treasurer or deputy treasurer of every committee which is required to file a statement of organization, shall file a legibly printed or typed disclosure report of receipts and expenditures. The reports shall be filed with the appropriate officer designated in section 130.026 at the times and for the periods prescribed in section 130.046. Except as provided in sections 130.049 and 130.050, each report shall set forth:

(1) The full name, as required in the statement of organization pursuant to subsection 5 of section 130.021, and mailing address of the committee filing the report and the full name, mailing address and telephone number of the committee's treasurer and deputy treasurer if the committee has named a deputy treasurer;

(2) The amount of money, including cash on hand at the beginning of the reporting period;

(3) Receipts for the period, including:

(a) Total amount of all monetary contributions received which can be identified in the committee's records by name and address of each contributor. In addition, the candidate committee shall make a reasonable effort to obtain and report the employer, or occupation if self-employed or notation of retirement, of each person from whom the committee received one or more contributions which in the aggregate total in excess of one hundred dollars and shall make a reasonable effort to obtain and report a description of any contractual relationship over five hundred dollars between the contributor and the state if the candidate is seeking election to a state office or between the contributor and any political subdivision of the state if the candidate is seeking election to another political subdivision of the state;

(b) Total amount of all anonymous contributions accepted;

(c) Total amount of all monetary contributions received through fund-raising events or activities from participants whose names and addresses were not obtained with such contributions, with an attached statement or copy of the statement describing each fund-raising event as required in subsection 6 of section 130.031;

(d) Total dollar value of all in-kind contributions received;

(e) A separate listing by name and address and employer, or occupation if self-employed or notation of retirement, of each person from whom the committee received contributions, in money or any other thing of value, aggregating more than one hundred dollars, together with the date and amount of each such contribution;

(f) A listing of each loan received by name and address of the lender and date and amount of the loan. For each loan of more than one hundred dollars, a separate statement shall be attached setting forth the name and address of the lender and each person liable directly, indirectly or contingently, and the date, amount and terms of the loan;

(4) Expenditures for the period, including:

(a) The total dollar amount of expenditures made by check drawn on the committee's depository;

(b) The total dollar amount of expenditures made in cash;

(c) The total dollar value of all in-kind expenditures made;

(d) The full name and mailing address of each person to whom an expenditure of money or any other thing of value in the amount of more than one hundred dollars has been made, contracted for or incurred, together with the date, amount and purpose of each expenditure. Expenditures of one hundred dollars or less may be grouped and listed by categories of expenditure showing the total dollar amount of expenditures in each category, except that the report shall contain an itemized listing of each payment made to campaign workers by name, address, date, amount and purpose of each payment and the aggregate amount paid to each such worker;

(e) A list of each loan made, by name and mailing address of the person receiving the loan, together with the amount, terms and date;

(5) The total amount of cash on hand as of the closing date of the reporting period covered, including amounts in depository accounts and in petty cash fund;

(6) The total amount of outstanding indebtedness as of the closing date of the reporting period covered;

(7) The amount of expenditures for or against a candidate or ballot measure during the period covered and the cumulative amount of expenditures for or against that candidate or ballot measure, with each candidate being listed by name, mailing address and office sought. For the purpose of disclosure reports, expenditures made in support of more than one candidate or ballot measure or both shall be apportioned reasonably among the candidates or ballot measure or both. In apportioning expenditures to each candidate or ballot measure, political party committees and continuing committees need not include expenditures for maintaining a permanent office, such as expenditures for salaries of regular staff, office facilities and equipment or other expenditures not designed to support or oppose any particular candidates or ballot measures; however, all such expenditures shall be listed pursuant to subdivision (4) of this subsection;

(8) A separate listing by full name and address of any committee including a candidate committee controlled by the same candidate for which a transfer of funds or a contribution in any amount has been made during the reporting period, together with the date and amount of each such transfer or contribution;

(9) A separate listing by full name and address of any committee, including a candidate committee controlled by the same candidate from which a transfer of funds or a contribution in any amount has been received during the reporting period, together with the date and amount of each such transfer or contribution;

(10) Each committee that receives a contribution which is restricted or designated in whole or in part by the contributor for transfer to a particular candidate, committee or other person shall include a statement of the name and address of that contributor in the next disclosure report required to be filed after receipt of such contribution, together with the date and amount of any such contribution which was so restricted or designated by that contributor, together with the name of the particular candidate or committee to whom such contribution was so designated or restricted by that contributor and the date and amount of such contribution.

2. For the purpose of this section and any other section in this chapter except sections 130.049 and 130.050 which requires a listing of each contributor who has contributed a specified amount, the aggregate amount shall be computed by adding all contributions received from any one person during the following periods:

(1) In the case of a candidate committee, the period shall begin on the date on which the candidate became a candidate according to the definition of the term "candidate" in section 130.011 and end at 11:59 p.m. on the day of the primary election, if the candidate has such an election or at 11:59 p.m. on the day of the general election. If the candidate has a general election held after a primary election, the next aggregating period shall begin at 12:00 midnight on the day after the primary election day and shall close at 11:59 p.m. on the day of the general election. Except that for contributions received during the thirty-day period immediately following a primary election, the candidate shall designate whether such contribution is received as a primary election contribution or a general election contribution;

(2) In the case of a campaign committee, the period shall begin on the date the committee received its first contribution and end on the closing date for the period for which the report or statement is required;

(3) In the case of a political party committee or a continuing committee, the period shall begin on the first day of January of the year in which the report or statement is being filed and end on the closing date for the period for which the report or statement is required; except, if the report or statement is required to be filed prior to the first day of July in any given year, the period shall begin on the first day of July of the preceding year.

3. The disclosure report shall be signed and attested by the committee treasurer or deputy treasurer and by the candidate in case of a candidate committee.

4. The words "consulting or consulting services, fees, or expenses", or similar words, shall not be used to describe the purpose of a payment as required in this section. The reporting of any payment to such an independent contractor shall be on a form supplied by the appropriate officer, established by the ethics commission and shall include identification of the specific service or services provided including, but not limited to, public opinion polling, research on issues or opposition background, print or broadcast media production, print or broadcast media purchase, computer programming or data entry, direct mail production, postage, rent, utilities, phone solicitation, or fund raising, and the dollar amount prorated for each service.

(L. 1978 S.B. 839, A.L. 1985 H.B. 150, et al., A.L. 1990 S.B. 631, A.L. 1993 S.B. 31, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1997 H.B. 526, S.B. 16, A.L. 1999 S.B. 31 & 285)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.042 Posting of expenditures supporting and opposing candidates.

Posting of expenditures supporting and opposing candidates.

130.042. The Missouri ethics commission shall post on its website in an easily accessible and conspicuous manner a listing organized by candidate showing all expenditures required to be disclosed by sections 130.041 and 130.050, made in support of and against each candidate, together with the date and amount of each expenditure. The commission shall post each expenditure within seven days of notification of the expenditure. The list underlying each candidate shall be further organized into the following two categories:

(1) Expenditures in support of the candidate; and

(2) Expenditures in opposition to the candidate.

(L. 2006 H.B. 1900)

Effective 1-01-07



Section 130.043 Political party county committee members and candidates may consolidate disclosure filings with ward organization--restrictions.

Political party county committee members and candidates may consolidate disclosure filings with ward organization--restrictions.

130.043. Other provisions of the law to the contrary notwithstanding, persons running for or serving as a county committee member for a political party pursuant to section 115.609 may consolidate all campaign disclosure filings with the committee member's ward organization, provided however, that all limits and restrictions applicable to candidates shall still apply and any consolidated report shall clearly identify the amount and source of any and all funds received or spent on behalf of the committeeman or committeewoman of the ward.

(L. 1996 H.B. 1557 & 1489 § 4)

Effective 6-13-96



Section 130.044 Certain contributions to be reported within forty-eight hours of receipt--electronic reporting, when--rulemaking authority.

Certain contributions to be reported within forty-eight hours of receipt--electronic reporting, when--rulemaking authority.

130.044. 1. All individuals and committees required to file disclosure reports under section 130.041 shall electronically report any contribution by any single contributor which exceeds five thousand dollars to the Missouri ethics commission within forty-eight hours of receiving the contribution.

2. Any individual currently holding office as a state representative, state senator, or any candidate for such office or such individual's campaign committee shall electronically report any contribution exceeding five hundred dollars made by any contributor to his or her campaign committee during the regular legislative session of the general assembly, within forty-eight hours of receiving the contribution.

3. Any individual currently holding office as the governor, lieutenant governor, treasurer, attorney general, secretary of state or auditor or any candidate for such office or such person's campaign committee shall electronically report any contribution exceeding five hundred dollars made by any contributor to his or her campaign committee during the regular legislative session or any time when legislation from the regular legislative session awaits gubernatorial action, within forty-eight hours of receiving the contribution.

4. Reports required under this section shall contain the same content required under section 130.041 and shall be filed in accordance with the standards established by the commission for electronic filing and other rules the commission may deem necessary to promulgate for the effective administration of this section.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 1038, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Certain contributions to be reported within forty-eight hours of receipt--rulemaking authority.

130.044. 1. All individuals and committees required to file disclosure reports under section 130.041 shall electronically report any contribution by any single contributor which exceeds five thousand dollars to the Missouri ethics commission within forty-eight hours of receiving the contribution. Such reports shall contain the same content required under section 130.041 and shall be filed in accordance with the standards established by the commission for electronic filing and other rules the commission may deem necessary to promulgate for the effective administration of this section.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 1038)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.046 Times for filing of disclosure--periods covered by reports--certain disclosure reports not required--supplemental reports, when--certain disclosure reports filed electronically--rulemaking authority.

Times for filing of disclosure--periods covered by reports--certain disclosure reports not required--supplemental reports, when--certain disclosure reports filed electronically--rulemaking authority.

130.046. 1. The disclosure reports required by section 130.041 for all committees shall be filed at the following times and for the following periods:

(1) Not later than the eighth day before an election for the period closing on the twelfth day before the election if the committee has made any contribution or expenditure either in support or opposition to any candidate or ballot measure;

(2) Not later than the thirtieth day after an election for a period closing on the twenty-fifth day after the election, if the committee has made any contribution or expenditure either in support of or opposition to any candidate or ballot measure; except that, a successful candidate who takes office prior to the twenty-fifth day after the election shall have complied with the report requirement of this subdivision if a disclosure report is filed by such candidate and any candidate committee under the candidate's control before such candidate takes office, and such report shall be for the period closing on the day before taking office; and

(3) Not later than the fifteenth day following the close of each calendar quarter.

Notwithstanding the provisions of this subsection, if any committee accepts contributions or makes expenditures in support of or in opposition to a ballot measure or a candidate, and the report required by this subsection for the most recent calendar quarter is filed prior to the fortieth day before the election on the measure or candidate, the committee shall file an additional disclosure report not later than the fortieth day before the election for the period closing on the forty-fifth day before the election.

2. In the case of a ballot measure to be qualified to be on the ballot by initiative petition or referendum petition, or a recall petition seeking to remove an incumbent from office, disclosure reports relating to the time for filing such petitions shall be made as follows:

(1) In addition to the disclosure reports required to be filed pursuant to subsection 1 of this section the treasurer of a committee, other than a political action committee, supporting or opposing a petition effort to qualify a measure to appear on the ballot or to remove an incumbent from office shall file an initial disclosure report fifteen days after the committee begins the process of raising or spending money. After such initial report, the committee shall file quarterly disclosure reports as required by subdivision (3) of subsection 1 of this section until such time as the reports required by subdivisions (1) and (2) of subsection 1 of this section are to be filed. In addition the committee shall file a second disclosure report no later than the fifteenth day after the deadline date for submitting such petition. The period covered in the initial report shall begin on the day the committee first accepted contributions or made expenditures to support or oppose the petition effort for qualification of the measure and shall close on the fifth day prior to the date of the report;

(2) If the measure has qualified to be on the ballot in an election and if a committee subject to the requirements of subdivision (1) of this subsection is also required to file a preelection disclosure report for such election any time within thirty days after the date on which disclosure reports are required to be filed in accordance with subdivision (1) of this subsection, the treasurer of such committee shall not be required to file the report required by subdivision (1) of this subsection, but shall include in the committee's preelection report all information which would otherwise have been required by subdivision (1) of this subsection.

3. The candidate, if applicable, treasurer or deputy treasurer of a committee shall file disclosure reports pursuant to this section, except for any calendar quarter in which the contributions received by the committee or the expenditures or contributions made by the committee do not exceed five hundred dollars. The reporting dates and periods covered for such quarterly reports shall not be later than the fifteenth day of January, April, July and October for periods closing on the thirty-first day of December, the thirty-first day of March, the thirtieth day of June and the thirtieth day of September. No candidate, treasurer or deputy treasurer shall be required to file the quarterly disclosure report required not later than the fifteenth day of any January immediately following a November election, provided that such candidate, treasurer or deputy treasurer shall file the information required on such quarterly report on the quarterly report to be filed not later than the fifteenth day of April immediately following such November election. Each report by such committee shall be cumulative from the date of the last report. In the case of the political action committee's first report, the report shall be cumulative from the date of the political action committee's organization. Every candidate, treasurer or deputy treasurer shall file, at a minimum, the campaign disclosure reports covering the quarter immediately preceding the date of the election and those required by subdivisions (1) and (2) of subsection 1 of this section. A political action committee shall submit additional reports if it makes aggregate expenditures, other than contributions to a committee, of five hundred dollars or more, within the reporting period at the following times for the following periods:

(1) Not later than the eighth day before an election for the period closing on the twelfth day before the election;

(2) Not later than twenty-four hours after aggregate expenditures of two hundred fifty dollars or more are made after the twelfth day before the election; and

(3) Not later than the thirtieth day after an election for a period closing on the twenty-fifth day after the election.

4. The reports required to be filed no later than the thirtieth day after an election and any subsequently required report shall be cumulative so as to reflect the total receipts and disbursements of the reporting committee for the entire election campaign in question. The period covered by each disclosure report shall begin on the day after the closing date of the most recent disclosure report filed and end on the closing date for the period covered. If the committee has not previously filed a disclosure report, the period covered begins on the date the committee was formed; except that in the case of a candidate committee, the period covered begins on the date the candidate became a candidate according to the definition of the term candidate in section 130.011.

5. Notwithstanding any other provisions of this chapter to the contrary:

(1) Certain disclosure reports pertaining to any candidate who receives nomination in a primary election and thereby seeks election in the immediately succeeding general election shall not be required in the following cases:

(a) If there are less than fifty days between a primary election and the immediately succeeding general election, the disclosure report required to be filed quarterly; provided that, any other report required to be filed prior to the primary election and all other reports required to be filed not later than the eighth day before the general election are filed no later than the final dates for filing such reports;

(b) If there are less than eighty-five days between a primary election and the immediately succeeding general election, the disclosure report required to be filed not later than the thirtieth day after the primary election need not be filed; provided that any report required to be filed prior to the primary election and any other report required to be filed prior to the general election are filed no later than the final dates for filing such reports; and

(2) No disclosure report needs to be filed for any reporting period if during that reporting period the committee has neither received contributions aggregating more than five hundred dollars nor made expenditure aggregating more than five hundred dollars and has not received contributions aggregating more than three hundred dollars from any single contributor and if the committee's treasurer files a statement with the appropriate officer that the committee has not exceeded the identified thresholds in the reporting period. Any contributions received or expenditures made which are not reported because this statement is filed in lieu of a disclosure report shall be included in the next disclosure report filed by the committee. This statement shall not be filed in lieu of the report for two or more consecutive disclosure periods if either the contributions received or expenditures made in the aggregate during those reporting periods exceed five hundred dollars. This statement shall not be filed, in lieu of the report, later than the thirtieth day after an election if that report would show a deficit of more than one thousand dollars.

6. (1) If the disclosure report required to be filed by a committee not later than the thirtieth day after an election shows a deficit of unpaid loans and other outstanding obligations in excess of five thousand dollars, semiannual supplemental disclosure reports shall be filed with the appropriate officer for each succeeding semiannual period until the deficit is reported in a disclosure report as being reduced to five thousand dollars or less; except that, a supplemental semiannual report shall not be required for any semiannual period which includes the closing date for the reporting period covered in any regular disclosure report which the committee is required to file in connection with an election. The reporting dates and periods covered for semiannual reports shall be not later than the fifteenth day of January and July for periods closing on the thirty-first day of December and the thirtieth day of June.

(2) Committees required to file reports pursuant to subsection 2 or 3 of this section which are not otherwise required to file disclosure reports for an election shall file semiannual reports as required by this subsection if their last required disclosure report shows a total of unpaid loans and other outstanding obligations in excess of five thousand dollars.

7. In the case of a committee which disbands and is required to file a termination statement pursuant to the provisions of section 130.021 with the appropriate officer not later than the tenth day after the committee was dissolved, the candidate, committee treasurer or deputy treasurer shall attach to the termination statement a complete disclosure report for the period closing on the date of dissolution. A committee shall not utilize the provisions of subsection 8 of section 130.021 or the provisions of this subsection to circumvent or otherwise avoid the reporting requirements of subsection 6 or 7 of this section.

8. Disclosure reports shall be filed with the appropriate officer not later than 5:00 p.m. prevailing local time of the day designated for the filing of the report and a report postmarked not later than midnight of the day previous to the day designated for filing the report shall be deemed to have been filed in a timely manner. The appropriate officer may establish a policy whereby disclosure reports may be filed by facsimile transmission.

9. Each candidate for the office of state representative, state senator, and for statewide elected office shall file all disclosure reports described in section 130.041 electronically with the Missouri ethics commission. The Missouri ethics commission shall promulgate rules establishing the standard for electronic filings with the commission and shall propose such rules for the importation of files to the reporting program.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1986 H.B. 1471, et al., A.L. 1990 S.B. 631, A.L. 1993 S.B. 31, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2002 H.B. 1492, A.L. 2006 H.B. 1900, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Times for filing of disclosure--periods covered by reports--certain disclosure reports not required--supplemental reports, when--certain disclosure reports filed electronically--rulemaking authority.

130.046. 1. The disclosure reports required by section 130.041 for all committees shall be filed at the following times and for the following periods:

(1) Not later than the eighth day before an election for the period closing on the twelfth day before the election if the committee has made any contribution or expenditure either in support or opposition to any candidate or ballot measure;

(2) Not later than the thirtieth day after an election for a period closing on the twenty-fifth day after the election, if the committee has made any contribution or expenditure either in support of or opposition to any candidate or ballot measure; except that, a successful candidate who takes office prior to the twenty-fifth day after the election shall have complied with the report requirement of this subdivision if a disclosure report is filed by such candidate and any candidate committee under the candidate's control before such candidate takes office, and such report shall be for the period closing on the day before taking office; and

(3) Not later than the fifteenth day following the close of each calendar quarter. Notwithstanding the provisions of this subsection, if any committee accepts contributions or makes expenditures in support of or in opposition to a ballot measure or a candidate, and the report required by this subsection for the most recent calendar quarter is filed prior to the fortieth day before the election on the measure or candidate, the committee shall file an additional disclosure report not later than the fortieth day before the election for the period closing on the forty-fifth day before the election.

2. In the case of a ballot measure to be qualified to be on the ballot by initiative petition or referendum petition, or a recall petition seeking to remove an incumbent from office, disclosure reports relating to the time for filing such petitions shall be made as follows:

(1) In addition to the disclosure reports required to be filed pursuant to subsection 1 of this section the treasurer of a committee, other than a continuing committee, supporting or opposing a petition effort to qualify a measure to appear on the ballot or to remove an incumbent from office shall file an initial disclosure report fifteen days after the committee begins the process of raising or spending money. After such initial report, the committee shall file quarterly disclosure reports as required by subdivision (3) of subsection 1 of this section until such time as the reports required by subdivisions (1) and (2) of subsection 1 of this section are to be filed. In addition the committee shall file a second disclosure report no later than the fifteenth day after the deadline date for submitting such petition. The period covered in the initial report shall begin on the day the committee first accepted contributions or made expenditures to support or oppose the petition effort for qualification of the measure and shall close on the fifth day prior to the date of the report;

(2) If the measure has qualified to be on the ballot in an election and if a committee subject to the requirements of subdivision (1) of this subsection is also required to file a preelection disclosure report for such election any time within thirty days after the date on which disclosure reports are required to be filed in accordance with subdivision (1) of this subsection, the treasurer of such committee shall not be required to file the report required by subdivision (1) of this subsection, but shall include in the committee's preelection report all information which would otherwise have been required by subdivision (1) of this subsection.

3. The candidate, if applicable, treasurer or deputy treasurer of a committee shall file disclosure reports pursuant to this section, except for any calendar quarter in which the contributions received by the committee or the expenditures or contributions made by the committee do not exceed five hundred dollars. The reporting dates and periods covered for such quarterly reports shall not be later than the fifteenth day of January, April, July and October for periods closing on the thirty-first day of December, the thirty-first day of March, the thirtieth day of June and the thirtieth day of September. No candidate, treasurer or deputy treasurer shall be required to file the quarterly disclosure report required not later than the fifteenth day of any January immediately following a November election, provided that such candidate, treasurer or deputy treasurer shall file the information required on such quarterly report on the quarterly report to be filed not later than the fifteenth day of April immediately following such November election. Each report by such committee shall be cumulative from the date of the last report. In the case of the continuing committee's first report, the report shall be cumulative from the date of the continuing committee's organization. Every candidate, treasurer or deputy treasurer shall file, at a minimum, the campaign disclosure reports covering the quarter immediately preceding the date of the election and those required by subdivisions (1) and (2) of subsection 1 of this section. A continuing committee shall submit additional reports if it makes aggregate expenditures, other than contributions to a committee, of five hundred dollars or more, within the reporting period at the following times for the following periods:

(1) Not later than the eighth day before an election for the period closing on the twelfth day before the election;

(2) Not later than twenty-four hours after aggregate expenditures of two hundred fifty dollars or more are made after the twelfth day before the election; and

(3) Not later than the thirtieth day after an election for a period closing on the twenty-fifth day after the election.

4. The reports required to be filed no later than the thirtieth day after an election and any subsequently required report shall be cumulative so as to reflect the total receipts and disbursements of the reporting committee for the entire election campaign in question. The period covered by each disclosure report shall begin on the day after the closing date of the most recent disclosure report filed and end on the closing date for the period covered. If the committee has not previously filed a disclosure report, the period covered begins on the date the committee was formed; except that in the case of a candidate committee, the period covered begins on the date the candidate became a candidate according to the definition of the term candidate in section 130.011.

5. Notwithstanding any other provisions of this chapter to the contrary:

(1) Certain disclosure reports pertaining to any candidate who receives nomination in a primary election and thereby seeks election in the immediately succeeding general election shall not be required in the following cases:

(a) If there are less than fifty days between a primary election and the immediately succeeding general election, the disclosure report required to be filed quarterly; provided that, any other report required to be filed prior to the primary election and all other reports required to be filed not later than the eighth day before the general election are filed no later than the final dates for filing such reports;

(b) If there are less than eighty-five days between a primary election and the immediately succeeding general election, the disclosure report required to be filed not later than the thirtieth day after the primary election need not be filed; provided that any report required to be filed prior to the primary election and any other report required to be filed prior to the general election are filed no later than the final dates for filing such reports; and

(2) No disclosure report needs to be filed for any reporting period if during that reporting period the committee has neither received contributions aggregating more than five hundred dollars nor made expenditure aggregating more than five hundred dollars and has not received contributions aggregating more than three hundred dollars from any single contributor and if the committee's treasurer files a statement with the appropriate officer that the committee has not exceeded the identified thresholds in the reporting period. Any contributions received or expenditures made which are not reported because this statement is filed in lieu of a disclosure report shall be included in the next disclosure report filed by the committee. This statement shall not be filed in lieu of the report for two or more consecutive disclosure periods if either the contributions received or expenditures made in the aggregate during those reporting periods exceed five hundred dollars. This statement shall not be filed, in lieu of the report, later than the thirtieth day after an election if that report would show a deficit of more than one thousand dollars.

6. (1) If the disclosure report required to be filed by a committee not later than the thirtieth day after an election shows a deficit of unpaid loans and other outstanding obligations in excess of five thousand dollars, semiannual supplemental disclosure reports shall be filed with the appropriate officer for each succeeding semiannual period until the deficit is reported in a disclosure report as being reduced to five thousand dollars or less; except that, a supplemental semiannual report shall not be required for any semiannual period which includes the closing date for the reporting period covered in any regular disclosure report which the committee is required to file in connection with an election. The reporting dates and periods covered for semiannual reports shall be not later than the fifteenth day of January and July for periods closing on the thirty-first day of December and the thirtieth day of June.

(2) Committees required to file reports pursuant to subsection 2 or 3 of this section which are not otherwise required to file disclosure reports for an election shall file semiannual reports as required by this subsection if their last required disclosure report shows a total of unpaid loans and other outstanding obligations in excess of five thousand dollars.

7. In the case of a committee which disbands and is required to file a termination statement pursuant to the provisions of section 130.021 with the appropriate officer not later than the tenth day after the committee was dissolved, the candidate, committee treasurer or deputy treasurer shall attach to the termination statement a complete disclosure report for the period closing on the date of dissolution. A committee shall not utilize the provisions of subsection 8 of section 130.021 or the provisions of this subsection to circumvent or otherwise avoid the reporting requirements of subsection 6 or 7 of this section.

8. Disclosure reports shall be filed with the appropriate officer not later than 5:00 p.m. prevailing local time of the day designated for the filing of the report and a report postmarked not later than midnight of the day previous to the day designated for filing the report shall be deemed to have been filed in a timely manner. The appropriate officer may establish a policy whereby disclosure reports may be filed by facsimile transmission.

9. Each candidate for the office of state representative, state senator, and for statewide elected office shall file all disclosure reports described in section 130.041 electronically with the Missouri ethics commission. The Missouri ethics commission shall promulgate rules establishing the standard for electronic filings with the commission and shall propose such rules for the importation of files to the reporting program.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1986 H.B. 1471, et al., A.L. 1990 S.B. 631, A.L. 1993 S.B. 31, A.L. 1994 S.B. 650, A.L. 1995 H.B. 484, et al., A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2002 H.B. 1492, A.L. 2006 H.B. 1900)

Effective 1-1-07

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.047 Reporting noncommittee expenditures.

Reporting noncommittee expenditures.

130.047. Any person who is not a defined committee who makes an expenditure or expenditures aggregating five hundred dollars or more in support of, or opposition to, one or more candidates or in support of, or in opposition to, the qualification or passage of one or more ballot measures, other than a contribution made directly to a candidate or committee, shall file a report signed by the person making the expenditures, or that person's authorized agent. The report shall include the name and address of the person making the expenditure, the date and amount of the expenditure or expenditures, the name and address of the payee, and a description of the nature and purpose of each expenditure. Such report shall be filed with the appropriate officer having jurisdiction over the election of the candidate or ballot measure in question as set forth in section 130.026 no later than fourteen days after the date of making an expenditure which by itself or when added to all other such expenditures during the same campaign equals five hundred dollars or more. If, after filing such report, additional expenditures are made, a further report shall be filed no later than fourteen days after the date of making the additional expenditures; except that, if any such expenditure is made within fourteen days prior to an election, the report shall be filed no later than forty-eight hours after the date of such expenditure. The provisions of this subsection shall not apply to a person who uses only the person's funds or resources to make an expenditure or expenditures in support of or in coordination or consultation with a candidate or committee; provided that, any such expenditure is recorded as a contribution to such candidate or committee and so reported by the candidate or committee being supported by the expenditure or expenditures.

(L. 1997 S.B. 16 § 130.047 subsec. 1)



Section 130.048 Reporting, internal dissemination of information on candidates for public office or ballot issues, when.

Reporting, internal dissemination of information on candidates for public office or ballot issues, when.

130.048. The internal dissemination by any membership organization, proprietorship, labor organization, corporation, association or other entity, except a committee as defined in section 130.011, of information advocating the election or defeat of a candidate or the passage or defeat of a ballot measure to its members, employees or shareholders, the cost of which is more than two thousand dollars in support of or in opposition to one or more candidates or in support of or in opposition to the qualification or passage of one or more ballot measures in a calendar year, other than a contribution made directly to a candidate or committee, shall be reported in a report signed by the person responsible for making the expenditure or that person's authorized agent. The report shall include the name and address of the person making the expenditure, the date and amount of the expenditure or expenditures, the name and address of the payee and a description of nature and purpose of the dissemination of information. Such report shall be filed with the appropriate officer having jurisdiction over the election of the candidate or ballot measure in question as set forth in section 130.026 no later than fourteen days after the date of making an expenditure. If, after filing such report, additional expenditures are made, a further report shall be filed at the date set forth in section 130.046 for any reporting period in which the additional expenditures are made; except that, such expenditure is made no later than fourteen days prior to an election, the report shall be filed no later than forty-eight hours after the date of such expenditure.

(L. 1997 S.B. 16)



Section 130.049 Out-of-state committees, reporting, contents.

Out-of-state committees, reporting, contents.

130.049. An out-of-state committee which according to the provisions of subsection 10 of section 130.021 is not required to file a statement of organization and is not required to file the full disclosure reports required by section 130.041 shall file reports with the Missouri ethics commission according to the provisions of such sections if the committee makes contributions or expenditures in support of or in opposition to candidates or ballot measures in this state in any election covered by this chapter or makes contributions to any committee domiciled in this state. An initial report shall be filed no later than fourteen days prior to the date such out-of-state committee first makes a contribution or expenditure in this state. Such initial report shall state the name and address of the committee receiving such contributions or expenditures. The contributions or expenditures shall be made no later than thirty days prior to the election. The out-of-state committee thereafter shall file copies of the campaign disclosure report required to be filed in the domicile of the committee with the Missouri ethics commission as required by subsections 1 to 3 of section 130.046. No candidate or committee may accept any contribution made by a committee domiciled outside this state unless the provisions of this section are met.

(L. 1997 S.B. 16)



Section 130.050 Out-of-state committees, reporting, contents--late contribution or loan, defined.

Out-of-state committees, reporting, contents--late contribution or loan, defined.

130.050. 1. An out-of-state committee which, according to the provisions of subsection 10 of section 130.021, is not required to file a statement of organization and is not required to file the full disclosure reports required by section 130.041 shall file reports with the Missouri ethics commission according to the provisions of this subsection if the committee makes contributions or expenditures in support of or in opposition to candidates or ballot measures in this state in any election covered by this chapter or makes contributions to any committee domiciled in this state. An initial report shall be filed on or within fourteen days prior to the date such out-of-state committee first makes a contribution or expenditure in this state, and thereafter reports shall be filed at the times and for the reporting periods prescribed in subsection 1 of section 130.046. Each report shall contain:

(1) The full name, address and domicile of the committee making the report and the name, residential and business addresses, domicile and telephone numbers of the committee's treasurer;

(2) The name and address of any entity such as a labor union, trade or business or professional association, club or other organization or any business entity with which the committee is affiliated;

(3) A statement of the total dollar amount of all funds received by the committee in the current calendar year and a statement of the total contributions in the same period from persons domiciled in this state and a list by name, address, date and amount of each Missouri resident who contributed an aggregate of more than two hundred dollars in the current calendar year;

(4) A list by name, address, date and amount regarding any contributor to the out-of-state committee, regardless of state of residency, who made a contribution during the reporting period;

(5) A statement as to whether the committee is required to file reports with the Federal Election Commission, and a listing of agencies in other states with which the committee files reports, if any;

(6) A separate listing showing contributions made in support of or opposition to each candidate or ballot measure in this state, together with the date and amount of each contribution;

(7) A separate listing showing contributions made to any committee domiciled in this state with the date and amount of each contribution.

2. In the case of a political party committee's selection of an individual to be the party's nominee for public office in an election covered by this chapter, any individual who seeks such nomination and who is a candidate according to the definition of the term candidate in section 130.011 shall be required to comply with all requirements of this chapter; except that, for the purposes of this subsection, the reporting dates and reporting periods in section 130.046 shall not apply, and the first reporting date shall be no later than the fifteenth day after the date on which a nomination covered by this subsection was made and for the period beginning on the date the individual became a candidate, as the term candidate is defined in section 130.011, and closing on the tenth day after the date the nomination was made, with subsequent reports being made as closely as practicable to the times required in section 130.046.

3. The receipt of any late contribution or loan of more than two hundred fifty dollars by a candidate committee supporting a candidate for statewide office or by any other committee shall be reported to the appropriate officer no later than twenty-four hours after receipt. For purposes of this subsection the term "late contribution or loan" means a contribution or loan received after the closing date of the last disclosure report required to be filed before an election but received prior to the date of the election itself. The disclosure report of a late contribution may be made by any written means of communication, setting forth the name and address of the contributor or lender and the amount of the contribution or loan and need not contain the signatures and certification required for a full disclosure report described in section 130.041. A late contribution or loan shall be included in subsequent disclosure reports without regard to any special reports filed pursuant to this subsection.

(L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285, A.L. 2006 H.B. 1900, A.L. 2008 S.B. 1038)



Section 130.054 Complaint, filing procedure, when--ethics commission to investigate, procedure--limitation on accepting complaints.

Complaint, filing procedure, when--ethics commission to investigate, procedure--limitation on accepting complaints.

130.054. 1. Notwithstanding the provisions of subsection 3 of section 105.957, any natural person may file a complaint with the Missouri ethics commission alleging failure to timely or accurately file a personal financial disclosure statement, a campaign finance disclosure report or a violation of the provisions of this chapter by any candidate for elective office, within sixty days prior to the primary election at which such candidate is running for office, until after the general election. Any such complaint shall be in writing, shall state all facts known by the complainant which have given rise to the complaint, and shall be sworn to, under penalty of perjury, by the complainant.

2. Within the first business day after receipt of a complaint pursuant to this section, the executive director shall supply a copy of the complaint to the person or entity named in the complaint, deleting any material identifying the name of the complainant. The executive director shall notify the complainant and the person or entity named in the complaint of the date and time at which the commission shall audit and investigate the allegations contained in the complaint pursuant to subsection 3 of this section.

3. Within fifteen business days of receipt of a complaint pursuant to this section, the commission shall audit and investigate the allegations contained in the complaint and shall determine by a vote of at least four members of the commission that there are reasonable grounds to believe that a violation of law has occurred within the jurisdiction of the commission. The respondent may reply in writing or in person to the allegations contained in the complaint and may state justifications to dismiss the complaint. The complainant may also present evidence in support of the allegations contained in the complaint, but such evidence shall be limited in scope to the allegations contained in the original complaint, and such complaint may not be supplemented or otherwise enlarged in scope.

4. If, after audit and investigation of the complaint and upon a vote of at least four members of the commission, the commission determines that there are reasonable grounds to believe that a violation of law has occurred within the jurisdiction of the commission, the commission shall proceed with such complaint as provided by sections 105.957 to 105.963. If the commission does not determine that there are reasonable grounds to believe that such a violation of law has occurred, the complaint shall be dismissed. If a complaint is dismissed, the fact that such complaint was dismissed, with a statement of the nature of the complaint, shall be made public within twenty-four hours of the commission's action.

5. Any complaint made pursuant to this section, and all proceedings and actions concerning such a complaint, shall be subject to the provisions of subsection 15 of section 105.961.

6. No complaint shall be accepted by the commission within fifteen days prior to the primary or general election at which such candidate is running for office.

(L. 1994 S.B. 650, A.L. 1997 S.B. 16, A.L. 2006 H.B. 1900)

Effective 1-01-07



Section 130.056 Executive director of commission, duties.

Executive director of commission, duties.

130.056. 1. The executive director of the Missouri ethics commission shall:

(1) Take such steps as are necessary to disseminate among the general public such information as may serve to guide all persons who are or may become subject to the provisions of this chapter for the purpose of facilitating voluntary compliance with the purposes and provisions of this chapter;

(2) Be responsible for expediting the filing of all reports, statements and other information required to be filed pursuant to the provisions of this chapter and, in connection therewith, be responsible for developing procedures whereby all candidates shall be informed of the provisions of section 130.016 so as to assure the timely filing of statements which some candidates are eligible to file as provided in section 130.016;

(3) Develop and publish forms and printed instructional material and furnish such forms and instructions to persons required to file reports and statements pursuant to the provisions of this chapter, together with a summary of the provisions of chapter 115, which apply to candidates and committees covered by this chapter, provided, however, such forms shall not seek information which is not specifically required by this chapter. All forms furnished pursuant to this chapter shall clearly state in readable type on the face of the form the date on which the form became effective. The forms published by the executive director shall provide for compliance with reporting and other provisions of this chapter. Any report form published by the executive director for purposes of compliance with section 130.041 shall provide for reporting contributions from individuals, corporations, labor organizations and fictitious entities and contributions from committees on the same form. Contributions from committees shall be listed first on each report form. All expenditures shall also be reported on a single report form;

(4) Develop a filing, coding and cross-indexing system for reports and statements required to be filed with the Missouri ethics commission, and preserve such reports and statements for a period of not less than five years from date of receipt;

(5) Make the reports and statements filed with the Missouri ethics commission available for public inspection and copying, commencing as soon as practicable but not later than the end of the second day after which a report was received, and permit copying of any such report or statement by hand or by duplicating machine, as requested by any person, at the expense of such person, but no information obtained from such reports and statements shall be sold or utilized by any person for any commercial purpose;

(6) Examine each report and statement filed with the Missouri ethics commission pursuant to the requirements of this chapter to determine if the statements are properly completed and filed within the time required by this chapter;

(7) Notify a person required to file a report or statement pursuant to this chapter with the Missouri ethics commission immediately if, upon examination of the official ballot or other circumstances surrounding any election, it appears that the person has failed to file a report or statement as required by law;

(8) From reports filed with the Missouri ethics commission, prepare and publish an annual report including compilations of amounts contributed and expended for the influencing of nominations and elections;

(9) Prepare and publish such other reports as the Missouri ethics commission deems appropriate;

(10) Disseminate statistics, summaries, and reports prepared under this chapter;

(11) Employ staff and retain such contract services, including legal services to represent the commission before any state agency or before the courts as the executive director deems necessary within the limits authorized by appropriation by the general assembly.

2. Each appropriate officer other than the executive director of the Missouri ethics commission shall:

(1) Assist the executive director in furnishing forms and printed instructional material to persons required to file reports and statements pursuant to the provisions of this chapter;

(2) Accept reports and statements required to be filed with the person's office;

(3) Develop for the officer's constituency a filing, coding, and cross-indexing system consonant with the purposes of this chapter;

(4) Make the reports and statements filed with the officer available for public inspection and copying, commencing as soon as practicable but not later than the end of the second day after which a report was received, and permit copying of any such report or statement by hand or by duplicating machine, as requested by any person, at the expense of such person, but no information obtained from such reports and statements shall be sold or utilized by any person for any commercial purpose;

(5) Preserve such reports and statements for a period of not less than five years from the date of receipt;

(6) Examine each report and statement filed with the person's office pursuant to the requirements of this chapter to determine if the reports and statements appear to be complete and filed within the required time;

(7) Notify a person required to file a report or statement pursuant to this chapter immediately if, upon examination of the circumstances surrounding any election, it appears that the person has failed to file a report or statement as required by law;

(8) Notify the Missouri ethics commission if the person has reasonable cause to believe that a violation of this chapter has occurred;

(9) Assess every candidate for state or local office failing to file with a local election authority pursuant to section 130.026, a campaign disclosure report as required by this chapter other than the report required pursuant to subdivision (1) of subsection 1 of section 130.046, a late filing fee of ten dollars for each day such report is due to the election authority. The local election authority shall mail a notice, by registered mail, to any candidate and candidate committee treasurer and deputy treasurer who fails to file such report informing such person of such failure and the fees provided by this subdivision. If the candidate persists in such failure for a period in excess of thirty days beyond the receipt of such notice, the amount of the late filing fee shall increase to one hundred dollars for each day that the report is not filed, provided that the total amount of such fees assessed pursuant to this subsection per report shall not exceed three hundred dollars.

3. Any person receiving from an appropriate officer a copy of, or who is permitted to inspect or make a copy of, any report or statement filed pursuant to the requirements of this chapter shall sign a statement that the person will not utilize the reports or statements or any information thereon for any commercial use, except for public news reporting, whatsoever and will not transfer the information obtained to any other persons for such purposes. It shall be the responsibility of each appropriate officer to instruct any person making a request to inspect, copy or receive a copy of any report or statement or any portion of a report or statement filed pursuant to this chapter that the utilization of any information obtained from such reports for any commercial purpose is a violation of this chapter.

(L. 1978 S.B. 839, A.L. 1979 S.B. 129, A.L. 1985 H.B. 150, et al., A.L. 1991 S.B. 262, A.L. 1997 S.B. 16, A.L. 1999 S.B. 31 & 285)

CROSS REFERENCE:

Signature not required to view public documents after reports are published on internet, 105.975



Section 130.057 Campaign finance electronic reporting system, establishment, use of--certain candidates and committees to file in electronic format, when, fees to convert paper copy--purchase of electronic system, requirements--public access.

Campaign finance electronic reporting system, establishment, use of--certain candidates and committees to file in electronic format, when, fees to convert paper copy--purchase of electronic system, requirements--public access.

130.057. 1. In order for candidates for election and public officials to more easily file reports required by law and to access information contained in such reports, and for the Missouri ethics commission to receive and store reports in an efficient and economical method, and for the general public and news media to access information contained in such reports, the commission shall establish and maintain an electronic reporting system pursuant to this section.

2. The ethics commission may establish for elections in 1996 and shall establish for elections and all required reporting beginning in 1998 and maintain thereafter a state campaign finance and financial interest disclosure electronic reporting system pursuant to this section for all candidates required to file. The system may be used for the collection, filing and dissemination of all reports, including monthly lobbying reports filed by law, and all reports filed with the commission pursuant to this chapter and chapter 105. The system may be established and used for all reports required to be filed for the primary and general elections in 1996 and all elections thereafter, except that the system may require maintenance of a paper backup system for the primary and general elections in 1996. The reports shall be maintained and secured in the electronic format by the commission.

3. When the commission determines that the electronic reporting system has been properly implemented, the commission shall certify to all candidates and committees required to file pursuant to this chapter that such electronic reporting system has been established and implemented. Beginning with the primary and general elections in 2000, or the next primary or general election in which the commission has made certification pursuant to this subsection, whichever is later, candidates and all other committees shall file reports by using either the electronic format prescribed by the commission or paper forms provided by the commission for that purpose. Political action committees shall file reports by electronic format prescribed by the commission, except political action committees which make contributions equal to or less than fifteen thousand dollars in the applicable calendar year. Any political action committee which makes contributions in support of or opposition to any measure or candidate equal to or less than fifteen thousand dollars in the applicable calendar year shall file reports on paper forms provided by the commission for that purpose or by electronic format prescribed by the commission, whichever reporting method the political action committee chooses. The commission shall supply a computer program which shall be used for filing by modem or by a common magnetic media chosen by the commission. In the event that filings are performed electronically, the candidate shall file a signed original written copy within five working days; except that, if a means becomes available which will allow a verifiable electronic signature, the commission may also accept this in lieu of a written statement.

4. Beginning January 1, 2000, or on the date the commission makes the certification pursuant to subsection 3 of this section, whichever is later, all reports filed with the commission by any candidate for a statewide office, or such candidate's committee, shall be filed in electronic format as prescribed by the commission; provided however, that if a candidate for statewide office, or such candidate's committee receives or spends five thousand dollars or less for any reporting period, the report for that reporting period shall not be required to be filed electronically.

5. A copy of all reports filed in the state campaign finance electronic reporting system shall be placed on a public electronic access system so that the general public may have open access to the reports filed pursuant to this section. The access system shall be organized and maintained in such a manner to allow an individual to obtain information concerning all contributions made to or on behalf of, and all expenditures made on behalf of, any public official described in subsection 2 of this section in formats that will include both written and electronically readable formats.

6. All records that are in electronic format, not otherwise closed by law, shall be available in electronic format to the public. The commission shall maintain and provide for public inspection, a listing of all reports with a complete description for each field contained on the report, that has been used to extract information from their database files. The commission shall develop a report or reports which contain every field in each database.

7. Annually, the commission shall provide, without cost, a system-wide dump of information contained in the commission's electronic database files to the general assembly. The information is to be copied onto a medium specified by the general assembly. Such information shall not contain records otherwise closed by law. It is the intent of the general assembly to provide open access to the commission's records. The commission shall make every reasonable effort to comply with requests for information and shall take a liberal interpretation when considering such requests.

(L. 1994 S.B. 650, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 16, A.L. 1999 H.B. 676 merged with S.B. 31 & 285, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Campaign finance electronic reporting system, establishment, use of--certain candidates and committees to file in electronic format, when, fees to convert paper copy--purchase of electronic system, requirements--public access.

130.057. 1. In order for candidates for election and public officials to more easily file reports required by law and to access information contained in such reports, and for the Missouri ethics commission to receive and store reports in an efficient and economical method, and for the general public and news media to access information contained in such reports, the commission shall establish and maintain an electronic reporting system pursuant to this section.

2. The ethics commission may establish for elections in 1996 and shall establish for elections and all required reporting beginning in 1998 and maintain thereafter a state campaign finance and financial interest disclosure electronic reporting system pursuant to this section for all candidates required to file. The system may be used for the collection, filing and dissemination of all reports, including monthly lobbying reports filed by law, and all reports filed with the commission pursuant to this chapter and chapter 105, RSMo. The system may be established and used for all reports required to be filed for the primary and general elections in 1996 and all elections thereafter, except that the system may require maintenance of a paper backup system for the primary and general elections in 1996. The reports shall be maintained and secured in the electronic format by the commission.

3. When the commission determines that the electronic reporting system has been properly implemented, the commission shall certify to all candidates and committees required to file pursuant to this chapter that such electronic reporting system has been established and implemented. Beginning with the primary and general elections in 2000, or the next primary or general election in which the commission has made certification pursuant to this subsection, whichever is later, candidates and all other committees shall file reports by using either the electronic format prescribed by the commission or paper forms provided by the commission for that purpose. Continuing committees shall file reports by electronic format prescribed by the commission, except continuing committees which make contributions equal to or less than fifteen thousand dollars in the applicable calendar year. Any continuing committee which makes contributions in support of or opposition to any measure or candidate equal to or less than fifteen thousand dollars in the applicable calendar year shall file reports on paper forms provided by the commission for that purpose or by electronic format prescribed by the commission, whichever reporting method the continuing committee chooses. The commission shall supply a computer program which shall be used for filing by modem or by a common magnetic media chosen by the commission. In the event that filings are performed electronically, the candidate shall file a signed original written copy within five working days; except that, if a means becomes available which will allow a verifiable electronic signature, the commission may also accept this in lieu of a written statement.

4. Beginning January 1, 2000, or on the date the commission makes the certification pursuant to subsection 3 of this section, whichever is later, all reports filed with the commission by any candidate for a statewide office, or such candidate's committee, shall be filed in electronic format as prescribed by the commission; provided however, that if a candidate for statewide office, or such candidate's committee receives or spends five thousand dollars or less for any reporting period, the report for that reporting period shall not be required to be filed electronically.

5. A copy of all reports filed in the state campaign finance electronic reporting system shall be placed on a public electronic access system so that the general public may have open access to the reports filed pursuant to this section. The access system shall be organized and maintained in such a manner to allow an individual to obtain information concerning all contributions made to or on behalf of, and all expenditures made on behalf of, any public official described in subsection 2 of this section in formats that will include both written and electronically readable formats.

6. All records that are in electronic format, not otherwise closed by law, shall be available in electronic format to the public. The commission shall maintain and provide for public inspection, a listing of all reports with a complete description for each field contained on the report, that has been used to extract information from their database files. The commission shall develop a report or reports which contain every field in each database.

7. Annually, the commission shall provide, without cost, a system-wide dump of information contained in the commission's electronic database files to the general assembly. The information is to be copied onto a medium specified by the general assembly. Such information shall not contain records otherwise closed by law. It is the intent of the general assembly to provide open access to the commission's records. The commission shall make every reasonable effort to comply with requests for information and shall take a liberal interpretation when considering such requests.

(L. 1994 S.B. 650, A.L. 1996 H.B. 1557 & 1489, A.L. 1997 S.B. 16, A.L. 1999 H.B. 676 merged with S.B. 31 & 285)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.058 Responsibility for reporting requirements.

Responsibility for reporting requirements.

130.058. The candidate or the committee treasurer of any committee except a candidate committee is ultimately responsible for all reporting requirements pursuant to this chapter.

(L. 1997 S.B. 16)



Section 130.071 Candidate not to take office or file for subsequent elections until disclosure reports are filed.

Candidate not to take office or file for subsequent elections until disclosure reports are filed.

130.071. 1. If a successful candidate, or the treasurer of his candidate committee, or the successful candidate who also has served as a treasurer or deputy treasurer of any committee defined by section 130.011 fails to file the reports which are required by this chapter, the candidate shall not take office until such reports are filed and all fees assessed by the commission are paid.

2. In addition to any other penalties provided by law, no person may file for any office in a subsequent election until he or the treasurer of his existing candidate or any committee defined by section 130.011 in which he is a treasurer or deputy treasurer has filed all required campaign disclosure reports for all prior elections and paid all fees assessed by the commission.

(L. 1978 S.B. 839, A.L. 1988 H.B. 933, et al., A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Candidate not to take office or file for subsequent elections until disclosure reports are filed.

130.071. 1. If a successful candidate, or the treasurer of his candidate committee fails to file the disclosure reports which are required by this chapter, the candidate shall not take office until such reports are filed.

2. In addition to any other penalties provided by law, no person may file for any office in a subsequent election until he or the treasurer of his existing candidate committee has filed all required campaign disclosure reports for all prior elections.

(L. 1978 S.B. 839, A.L. 1988 H.B. 933, et al.)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 130.072 Fines for violations--limitation.

Fines for violations--limitation.

130.072. Any person who knowingly accepts or makes a contribution or makes an expenditure in violation of any provision of this chapter or who knowingly conceals a contribution or expenditure by filing a false or incomplete report or by not filing a required report, in addition to or in the alternative to any other penalty imposed by this chapter, shall be held liable to the state in civil penalties in an amount equal to any such contribution or expenditure.

(L. 1985 H.B. 150, et al., A.L. 2008 S.B. 1038)



Section 130.081 Violation, class A misdemeanor.

Violation, class A misdemeanor.

130.081. 1. Any person who purposely* violates the provisions of this chapter is guilty of a class A misdemeanor.

2. Any person who fails to file any report or statement required by this chapter within the time periods specified in sections 130.011 to 130.051 is guilty of an infraction.

3. Notwithstanding any other provision of law which bars prosecutions for any offenses other than a felony unless commenced within one year after the commission of the offense, any offense under the provisions of this chapter may be prosecuted if the indictment be found or prosecution be instituted within three years after the commission of the alleged offense.

4. Any prohibition to the contrary notwithstanding, no person shall be deprived of the rights, guarantees, protections or privileges accorded by sections 130.011 to 130.026, 130.031 to 130.068, 130.072, and 130.081 by any person, corporation, entity or political subdivision.

(L. 1978 S.B. 839, A.L. 1985 H.B. 150, et al.)

Effective 1-1-86

*Word "purposefully" appears in original rolls.



Section 130.086 Federal candidates exempt if in compliance with federal election laws--certain filings required.

Federal candidates exempt if in compliance with federal election laws--certain filings required.

130.086. Notwithstanding any of the other provisions of this chapter, national political party committees, candidates for elective federal offices and any committee formed for the sole purpose of supporting a candidate or candidates for elective federal office shall be deemed to have fully complied with the provisions of this chapter if they have complied with all the reporting requirements of the federal election laws, and if copies of all election reports which are required by federal law to be filed with appropriate federal officials are filed with the Missouri ethics commission at the same time that they are filed with federal officials, and if all books and records relating thereto are kept in accordance with federal law.

(L. 1978 S.B. 839, A.L. 1991 S.B. 262)



Section 130.091 When chapter applicable to elections and contributions or expenditures.

When chapter applicable to elections and contributions or expenditures.

130.091. All sections contained in chapter 130 shall apply only to those elections held on or after August 13, 1978, and to contributions received and expenditures made after August 13, 1978.

(L. 1978 S.B. 839)



Section 130.096 Severability.

Severability.

130.096. If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or application of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared severable.

(L. 1978 S.B. 839)



Section 130.110 Limitation of cash contributions and anonymous contributions.

Limitation of cash contributions and anonymous contributions.

130.110. Limitations on cash contributions, anonymous contributions:

(1) No contribution in cash in an amount in excess of one hundred dollars shall be made or accepted from any single contributor for any election;

(2) Candidates and candidate committees shall not accept contributions of cash that, in the aggregate, are in excess of one hundred dollars per person per election cycle;

(3) No anonymous contribution in excess of twenty-five dollars shall be made by any person, and no anonymous contributions in excess of twenty-five dollars shall be accepted by any candidate or committee. If any anonymous contribution in excess of twenty-five dollars is received, it shall be returned immediately to the contributor if his or her identity can be ascertained, and if the contributor's identity cannot be ascertained, the candidate or the committee treasurer shall immediately transmit that portion of the contribution which exceeds twenty-five dollars to the state treasurer and it shall escheat to the state.

(L. 1994 Adopted by Initiative, Proposition A, November 8, 1994, A.L. 1999 S.B. 31 & 285)



Section 130.120 Disclosure of contributor information required.

Disclosure of contributor information required.

130.120. Disclosure of Contributor Information.

(1) A separate listing by name, address, employer or occupation if self-employed, of each person from whom the committee received one or more contributions, in money or other things of value, which in the aggregate total in excess of $25, together with the date and amount of each such contribution. No candidate or candidate committee shall accept any contribution without such information, except as provided in subsection 6 of Section 130.031.

(L. 1994 Adopted by Initiative, Proposition A, November 8, 1994)



Section 130.150 Complaints filed with ethics commission or civil action for forfeiture authorized.

Complaints filed with ethics commission or civil action for forfeiture authorized.

130.150. Complaints Concerning Violations

(1) Any person may file a complaint alleging violations of the contribution limits set forth above with the Missouri Ethics Commission which complaint shall be acted upon promptly by the commission in the same manner and with the same effect as other complaints over which the commission has jurisdiction.

(2) Instead of filing a complaint with the Missouri Ethics Commission, any person may file a civil action in summary process in the circuit court for the circuit in which the alleged violation occurred, against the alleged violator or violators, seeking a forfeiture to the General Revenue of the State of any amount of contributions in excess of the limits set forth above.

(L. 1994 Adopted by Initiative, Proposition A, November 8, 1994)



Section 130.160 Severability clause for sections 130.110 to 130.160.

Severability clause for sections 130.110 to 130.160.

130.160. Severability.

If any provision of this measure is held invalid or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provisions or applications, and to this and the provisions of this measure are declared severable.

(L. 1994 Adopted by Initiative, Proposition A, November 8, 1994)









TITLE X TAXATION AND REVENUE

Chapter 135 Tax Relief

Section 135.010 Definitions.

Definitions.

135.010. As used in sections 135.010 to 135.030 the following words and terms mean:

(1) "Claimant", a person or persons claiming a credit under sections 135.010 to 135.030. If the persons are eligible to file a joint federal income tax return and reside at the same address at any time during the taxable year, then the credit may only be allowed if claimed on a combined Missouri income tax return or a combined claim return reporting their combined incomes and property taxes. A claimant shall not be allowed a property tax credit unless the claimant or spouse has attained the age of sixty-five on or before the last day of the calendar year and the claimant or spouse was a resident of Missouri for the entire year, or the claimant or spouse is a veteran of any branch of the Armed Forces of the United States or this state who became one hundred percent disabled as a result of such service, or the claimant or spouse is disabled as defined in subdivision (2) of this section, and such claimant or spouse provides proof of such disability in such form and manner, and at such times, as the director of revenue may require, or if the claimant has reached the age of sixty on or before the last day of the calendar year and such claimant received surviving spouse Social Security benefits during the calendar year and the claimant provides proof, as required by the director of revenue, that the claimant received surviving spouse Social Security benefits during the calendar year for which the credit will be claimed. A claimant shall not be allowed a property tax credit if the claimant filed a valid claim for a credit under section 137.106 in the year following the year for which the property tax credit is claimed. The residency requirement shall be deemed to have been fulfilled for the purpose of determining the eligibility of a surviving spouse for a property tax credit if a person of the age of sixty-five years or older who would have otherwise met the requirements for a property tax credit dies before the last day of the calendar year. The residency requirement shall also be deemed to have been fulfilled for the purpose of determining the eligibility of a claimant who would have otherwise met the requirements for a property tax credit but who dies before the last day of the calendar year;

(2) "Disabled", the inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than twelve months. A claimant shall not be required to be gainfully employed prior to such disability to qualify for a property tax credit;

(3) "Gross rent", amount paid by a claimant to a landlord for the rental, at arm's length, of a homestead during the calendar year, exclusive of charges for health and personal care services and food furnished as part of the rental agreement, whether or not expressly set out in the rental agreement. If the director of revenue determines that the landlord and tenant have not dealt at arm's length, and that the gross rent is excessive, then he shall determine the gross rent based upon a reasonable amount of rent. Gross rent shall be deemed to be paid only if actually paid prior to the date a return is filed. The director of revenue may prescribe regulations requiring a return of information by a landlord receiving rent, certifying for a calendar year the amount of gross rent received from a tenant claiming a property tax credit and shall, by regulation, provide a method for certification by the claimant of the amount of gross rent paid for any calendar year for which a claim is made. The regulations authorized by this subdivision may require a landlord or a tenant or both to provide data relating to health and personal care services and to food. Neither a landlord nor a tenant may be required to provide data relating to utilities, furniture, home furnishings or appliances;

(4) "Homestead", the dwelling in Missouri owned or rented by the claimant and not to exceed five acres of land surrounding it as is reasonably necessary for use of the dwelling as a home. It may consist of part of a multidwelling or multipurpose building and part of the land upon which it is built. "Owned" includes a vendee in possession under a land contract and one or more tenants by the entireties, joint tenants, or tenants in common and includes a claimant actually in possession if he was the immediate former owner of record, if a lineal descendant is presently the owner of record, and if the claimant actually pays all taxes upon the property. It may include a mobile home;

(5) "Income", Missouri adjusted gross income as defined in section 143.121 less two thousand dollars, or in the case of a homestead owned and occupied, for the entire year, by the claimant, less four thousand dollars as an exemption for the claimant's spouse residing at the same address, and increased, where necessary, to reflect the following:

(a) Social Security, railroad retirement, and veterans payments and benefits unless the claimant is a one hundred percent service-connected, disabled veteran or a spouse of a one hundred percent service-connected, disabled veteran. The one hundred percent service-connected disabled veteran shall not be required to list veterans payments and benefits;

(b) The total amount of all other public and private pensions and annuities;

(c) Public relief, public assistance, and unemployment benefits received in cash, other than benefits received under this chapter;

(d) No deduction being allowed for losses not incurred in a trade or business;

(e) Interest on the obligations of the United States, any state, or any of their subdivisions and instrumentalities;

(6) "Property taxes accrued", property taxes paid, exclusive of special assessments, penalties, interest, and charges for service levied on a claimant's homestead in any calendar year. Property taxes shall qualify for the credit only if actually paid prior to the date a return is filed. The director of revenue shall require a tax receipt or other proof of property tax payment. If a homestead is owned only partially by claimant, then "property taxes accrued" is that part of property taxes levied on the homestead which was actually paid by the claimant. For purposes of this subdivision, property taxes are "levied" when the tax roll is delivered to the director of revenue for collection. If a claimant owns a homestead part of the preceding calendar year and rents it or a different homestead for part of the same year, "property taxes accrued" means only taxes levied on the homestead both owned and occupied by the claimant, multiplied by the percentage of twelve months that such property was owned and occupied as the homestead of the claimant during the year. When a claimant owns and occupies two or more different homesteads in the same calendar year, property taxes accrued shall be the sum of taxes allocable to those several properties occupied by the claimant as a homestead for the year. If a homestead is an integral part of a larger unit such as a farm, or multipurpose or multidwelling building, property taxes accrued shall be that percentage of the total property taxes accrued as the value of the homestead is of the total value. For purposes of this subdivision "unit" refers to the parcel of property covered by a single tax statement of which the homestead is a part;

(7) "Rent constituting property taxes accrued", twenty percent of the gross rent paid by a claimant and spouse in the calendar year.

(L. 1973 H.B. 149, et al. § 1, A.L. 1975 H.B. 121, et al., A.L. 1979 S.B. 247, et al., A.L. 1983 S.B. 47 & 29, A.L. 1988 S.B. 555, A.L. 1992 S.B. 797 merged with H.B. 1434 & 1490, A.L. 1994 H.B. 1745, A.L. 1996 H.B. 1098, A.L. 1998 S.B. 675, et al., A.L. 2005 H.B. 58 merged with H.B. 186 merged with H.B. 229 merged with H.B. 461, A.L. 2008 S.B. 711)



Section 135.015 Time for filing and other procedural matters, how governed.

Time for filing and other procedural matters, how governed.

135.015. Procedural matters related to filing a claim under sections 135.010 to 135.030, including refunds, deficiencies, interest, contents of returns, limitations, and penalties shall be determined pursuant to sections 143.481 to 143.996 applicable to the income tax. The credit regarding the property taxes of a calendar year may only be claimed on a return for the calendar year or for a claimant's return for a fiscal year that includes the end of the calendar year.

(L. 1973 H.B. 149, et al., § 2, A.L. 1975 H.B. 121, et al., A.L. 1983 S.B. 47 & 29)

Effective 1-1-84



Section 135.020 Credits, how applied, considered overpayment, when.

Credits, how applied, considered overpayment, when.

135.020. A credit for property taxes shall be allowed for the amount provided in section 135.030. If the amount allowable as a credit exceeds the income tax reduced by other credits, then the excess shall be considered an overpayment of the income tax.

(L. 1973 H.B. 149, et al.)

Effective 10-1-73



Section 135.025 Accrued taxes and rent constituting taxes to be totaled--maximum amount allowable--allocation regulations, when.

Accrued taxes and rent constituting taxes to be totaled--maximum amount allowable--allocation regulations, when.

135.025. The property taxes accrued and rent constituting property taxes accrued on each return shall be totaled. This total, up to seven hundred fifty dollars in rent constituting property taxes actually paid or eleven hundred dollars in actual property tax paid, shall be used in determining the property tax credit. The director of revenue shall prescribe regulations providing for allocations where part of a claimant's homestead is rented to another or used for nondwelling purposes or where a homestead is owned or rented or used as a dwelling for part of a year.

(L. 1973 H.B. 149, et al. § 4, A.L. 1975 H.B. 121, et al., A.L. 1988 S.B. 555, A.L. 2008 S.B. 711)



Section 135.030 Formula for determining credits--table to be prepared by director of revenue--taxpayer not applying for credit to be notified of eligibility.

Formula for determining credits--table to be prepared by director of revenue--taxpayer not applying for credit to be notified of eligibility.

135.030. 1. As used in this section:

(1) The term "maximum upper limit" shall, for each calendar year after December 31, 1997, but before calendar year 2008, be the sum of twenty-five thousand dollars. For all calendar years beginning on or after January 1, 2008, the maximum upper limit shall be the sum of twenty-seven thousand five hundred dollars. In the case of a homestead owned and occupied for the entire year by the claimant, the maximum upper limit shall be the sum of thirty thousand dollars;

(2) The term "minimum base" shall, for each calendar year after December 31, 1997, but before calendar year 2008, be the sum of thirteen thousand dollars. For all calendar years beginning on or after January 1, 2008, the minimum base shall be the sum of fourteen thousand three hundred dollars.

2. If the income on a return is equal to or less than the maximum upper limit for the calendar year for which the return is filed, the property tax credit shall be determined from a table of credits based upon the amount by which the total property tax described in section 135.025 exceeds the percent of income in the following list:

If the income on the return is: The percent is:

Not over the minimum base 0 percent with credit

not to exceed $1,100

in actual property tax

or rent equivalent paid

up to $750

Over the minimum base but 1/16 percent accumulative per $300 from limit not over the maximum upper 0 percent to 4 percent.

The director of revenue shall prescribe a table based upon the preceding sentences. The property tax shall be in increments of twenty-five dollars and the income in increments of three hundred dollars. The credit shall be the amount rounded to the nearest whole dollar computed on the basis of the property tax and income at the midpoints of each increment. As used in this subsection, the term "accumulative" means an increase by continuous or repeated application of the percent to the income increment at each three hundred dollar level.

3. Notwithstanding subsection 4 of section 32.057, the department of revenue or any duly authorized employee or agent shall determine whether any taxpayer filing a report or return with the department of revenue who has not applied for the credit allowed pursuant to section 135.020 may qualify for the credit, and shall notify any qualified claimant of the claimant's potential eligibility, where the department determines such potential eligibility exists.

(L. 1973 H.B. 149, et al. § 5, A.L. 1975 H.B. 121, et al., A.L. 1977 S.B. 387, et al., A.L. 1979 S.B. 247, et al., A.L. 1983 S.B. 47 & 29, A.L. 1985 S.B. 69, A.L. 1986 S.B. 751, A.L. 1988 S.B. 555, A.L. 1998 S.B. 675, et al. , A.L. 2007 S.B. 30, A.L. 2008 S.B. 711)



Section 135.035 Claims for calendar year 1975 and later affected.

Claims for calendar year 1975 and later affected.

135.035. Sections 135.010, 135.015, 135.025, and 135.030 shall be effective with respect to claims filed for the calendar year 1975 and thereafter.

(L. 1975 H.B. 121, et al. § A)



Section 135.090 Income tax credit for surviving spouses of public safety officers--sunset provision.

Income tax credit for surviving spouses of public safety officers--sunset provision.

135.090. 1. As used in this section, the following terms mean:

(1) "Homestead", the dwelling in Missouri owned by the surviving spouse and not exceeding five acres of land surrounding it as is reasonably necessary for use of the dwelling as a home. As used in this section, "homestead" shall not include any dwelling which is occupied by more than two families;

(2) "Public safety officer", any firefighter, police officer, capitol police officer, parole officer, probation officer, correctional employee, water patrol officer, park ranger, conservation officer, commercial motor enforcement officer, emergency medical technician, first responder, or highway patrolman employed by the state of Missouri or a political subdivision thereof who is killed in the line of duty, unless the death was the result of the officer's own misconduct or abuse of alcohol or drugs;

(3) "Surviving spouse", a spouse, who has not remarried, of a public safety officer.

2. For all tax years beginning on or after January 1, 2008, a surviving spouse shall be allowed a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, in an amount equal to the total amount of the property taxes on the surviving spouse's homestead paid during the tax year for which the credit is claimed. A surviving spouse may claim the credit authorized under this section for each tax year beginning the year of death of the public safety officer spouse until the tax year in which the surviving spouse remarries. No credit shall be allowed for the tax year in which the surviving spouse remarries. If the amount allowable as a credit exceeds the income tax reduced by other credits, then the excess shall be considered an overpayment of the income tax.

3. The department of revenue shall promulgate rules to implement the provisions of this section.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

5. Pursuant to section 23.253 of the Missouri sunset act:

(1) The program authorized under this section shall expire on December 31, 2019, unless reauthorized by the general assembly; and

(2) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset; and

(3) The provisions of this subsection shall not be construed to limit or in any way impair the department's ability to redeem tax credits authorized on or before the date the program authorized under this section expires or a taxpayer's ability to redeem such tax credits.

(L. 2007 S.B. 30, A.L. 2008 S.B. 979, A.L. 2013 S.B. 20, 15 & 19)

Effective 3-29-13

Sunset date 12-31-19

Termination date 9-01-20



Section 135.096 Long-term care insurance tax deduction, amount.

Long-term care insurance tax deduction, amount.

135.096. 1. In order to promote personal financial responsibility for long-term health care in this state, for all taxable years beginning after December 31, 1999, a resident individual may deduct from such individual's Missouri taxable income an amount equal to fifty percent of all nonreimbursed amounts paid by such individual for qualified long-term care insurance premiums to the extent such amounts are not included the individual's itemized deductions. For all taxable years beginning after December 31, 2006, a resident individual may deduct from each individual's Missouri taxable income an amount equal to one hundred percent of all nonreimbursed amounts paid by such individuals for qualified long-term care insurance premiums to the extent such amounts are not included in the individual's itemized deductions. A married individual filing a Missouri income tax return separately from his or her spouse shall be allowed to make a deduction pursuant to this section in an amount equal to the proportion of such individual's payment of all qualified long-term care insurance premiums. The director of the department of revenue shall place a line on all Missouri individual income tax returns for the deduction created by this section.

2. For purposes of this section, "qualified long-term care insurance" means any policy which meets or exceeds the provisions of sections 376.1100 to 376.1118 and the rules and regulations promulgated pursuant to such sections for long-term care insurance.

3. Notwithstanding any other provision of law to the contrary, two or more insurers issuing a qualified long-term care insurance policy shall not act in concert with each other and with others with respect to any matters pertaining to the making of rates or rating systems.

(L. 1999 S.B. 8 & 173 § 8, A.L. 2007 S.B. 577)



Section 135.100 Definitions.

Definitions.

135.100. As used in sections 135.100 to 135.150 the following terms shall mean:

(1) "Commencement of commercial operations" shall be deemed to occur during the first taxable year for which the new business facility is first available for use by the taxpayer, or first capable of being used by the taxpayer, in the revenue-producing enterprise in which the taxpayer intends to use the new business facility;

(2) "Existing business facility", any facility in this state which was employed by the taxpayer claiming the credit in the operation of a revenue-producing enterprise immediately prior to an expansion, acquisition, addition, or replacement;

(3) "Facility", any building used as a revenue-producing enterprise located within the state, including the land on which the facility is located and all machinery, equipment and other real and depreciable tangible personal property acquired for use at and located at or within such facility and used in connection with the operation of such facility;

(4) "NAICS", the North American Industrial Classification System as such classifications are defined in the 2007 edition of the North American Industrial Classification System;

(5) "New business facility", a facility which satisfies the following requirements:

(a) Such facility is employed by the taxpayer in the operation of a revenue-producing enterprise. Such facility shall not be considered a new business facility in the hands of the taxpayer if the taxpayer's only activity with respect to such facility is to lease it to another person or persons. If the taxpayer employs only a portion of such facility in the operation of a revenue-producing enterprise, and leases another portion of such facility to another person or persons or does not otherwise use such other portions in the operation of a revenue-producing enterprise, the portion employed by the taxpayer in the operation of a revenue-producing enterprise shall be considered a new business facility, if the requirements of paragraphs (b), (c), (d) and (e) of this subdivision are satisfied;

(b) Such facility is acquired by, or leased to, the taxpayer after December 31, 1983. A facility shall be deemed to have been acquired by, or leased to, the taxpayer after December 31, 1983, if the transfer of title to the taxpayer, the transfer of possession pursuant to a binding contract to transfer title to the taxpayer, or the commencement of the term of the lease to the taxpayer occurs after December 31, 1983, or, if the facility is constructed, erected or installed by or on behalf of the taxpayer, such construction, erection or installation is commenced after December 31, 1983;

(c) If such facility was acquired by the taxpayer from another person or persons and such facility was employed immediately prior to the transfer of title to such facility to the taxpayer, or to the commencement of the term of the lease of such facility to the taxpayer, by any other person or persons in the operation of a revenue-producing enterprise, the operation of the same or a substantially similar revenue-producing enterprise is not continued by the taxpayer at such facility;

(d) Such facility is not a replacement business facility, as defined in subdivision (11) of this section; and

(e) The new business facility investment exceeds one hundred thousand dollars during the tax period in which the credits are claimed;

(6) "New business facility employee", a person employed by the taxpayer in the operation of a new business facility during the taxable year for which the credit allowed by section 135.110 is claimed, except that truck drivers and rail and barge vehicle operators shall not constitute new business facility employees. A person shall be deemed to be so employed if such person performs duties in connection with the operation of the new business facility on:

(a) A regular, full-time basis; or

(b) A part-time basis, provided such person is customarily performing such duties an average of at least twenty hours per week; or

(c) A seasonal basis, provided such person performs such duties for at least eighty percent of the season customary for the position in which such person is employed;

(7) "New business facility income", the Missouri taxable income, as defined in chapter 143, derived by the taxpayer from the operation of the new business facility. For the purpose of apportionment as prescribed in this subdivision, the term "Missouri taxable income" means, in the case of insurance companies, direct premiums as defined in chapter 148. If a taxpayer has income derived from the operation of a new business facility as well as from other activities conducted within this state, the Missouri taxable income derived by the taxpayer from the operation of the new business facility shall be determined by multiplying the taxpayer's Missouri taxable income, computed in accordance with chapter 143, or in the case of an insurance company, computed in accordance with chapter 148, by a fraction, the numerator of which is the property factor, as defined in paragraph (a) of this subdivision, plus the payroll factor, as defined in paragraph (b) of this subdivision, and the denominator of which is two:

(a) The property factor is a fraction, the numerator of which is the new business facility investment certified for the tax period, and the denominator of which is the average value of all the taxpayer's real and depreciable tangible personal property owned or rented and used in this state during the tax period. The average value of all such property shall be determined as provided in chapter 32;

(b) The payroll factor is a fraction, the numerator of which is the total amount paid during the tax period by the taxpayer for compensation to persons qualifying as new business facility employees, as determined by subsection 4 of section 135.110, at the new business facility, and the denominator of which is the total amount paid in this state during the tax period by the taxpayer for compensation. The compensation paid in this state shall be determined as provided in chapter 32. For the purpose of this subdivision, "other activities conducted within this state" shall include activities previously conducted at the expanded, acquired or replaced facility at any time during the tax period immediately prior to the tax period in which commencement of commercial operations occurred;

(8) "New business facility investment", the value of real and depreciable tangible personal property, acquired by the taxpayer as part of the new business facility, which is used by the taxpayer in the operation of the new business facility, during the taxable year for which the credit allowed by section 135.110 is claimed, except that trucks, truck-trailers, truck semitrailers, rail vehicles, barge vehicles, aircraft and other rolling stock for hire, track, switches, barges, bridges, tunnels and rail yards and spurs shall not constitute new business facility investments. The total value of such property during such taxable year shall be:

(a) Its original cost if owned by the taxpayer; or

(b) Eight times the net annual rental rate, if leased by the taxpayer. The net annual rental rate shall be the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals. The new business facility investment shall be determined by dividing by twelve the sum of the total value of such property on the last business day of each calendar month of the taxable year. If the new business facility is in operation for less than an entire taxable year, the new business facility investment shall be determined by dividing the sum of the total value of such property on the last business day of each full calendar month during the portion of such taxable year during which the new business facility was in operation by the number of full calendar months during such period;

(9) "Office", a regional, national or international headquarters, a telemarketing operation, a computer operation, an insurance company, a passenger transportation ticket/reservation system or a credit card billing and processing center. For the purposes of this subdivision, "headquarters" means the administrative management of at least four integrated facilities operated by the taxpayer or related taxpayer. An office, as defined in this subdivision, when established must create and maintain positions for a minimum number of twenty-five new business facility employees as defined in subdivision (6) of this section;

(10) "Related taxpayer" shall mean:

(a) A corporation, partnership, trust or association controlled by the taxpayer;

(b) An individual, corporation, partnership, trust or association in control of the taxpayer; or

(c) A corporation, partnership, trust or association controlled by an individual, corporation, partnership, trust or association in control of the taxpayer. For the purposes of sections 135.100 to 135.150, "control of a corporation" shall mean ownership, directly or indirectly, of stock possessing at least fifty percent of the total combined voting power of all classes of stock entitled to vote; "control of a partnership or association" shall mean ownership of at least fifty percent of the capital or profits interest in such partnership or association; and "control of a trust" shall mean ownership, directly or indirectly, of at least fifty percent of the beneficial interest in the principal or income of such trust; ownership shall be determined as provided in Section 318 of the U.S. Internal Revenue Code;

(11) "Replacement business facility", a facility otherwise described in subdivision (3) of this section, hereafter referred to in this subdivision as "new facility", which replaces another facility, hereafter referred to in this subdivision as "old facility", located within the state, which the taxpayer or a related taxpayer previously operated but discontinued operating on or before the close of the first taxable year in which the credit allowed by this section is claimed. A new facility shall be deemed to replace an old facility if the following conditions are met:

(a) The old facility was operated by the taxpayer or a related taxpayer during the taxpayer's or related taxpayer's taxable period immediately preceding the taxable year in which commencement of commercial operations occurs at the new facility; and

(b) The old facility was employed by the taxpayer or a related taxpayer in the operation of a revenue-producing enterprise and the taxpayer continues the operation of the same or substantially similar revenue-producing enterprise at the new facility.

Notwithstanding the preceding provisions of this subdivision, a facility shall not be considered a replacement business facility if the taxpayer's new business facility investment, as computed in subsection 5 of section 135.110, in the new facility during the tax period in which the credits allowed in sections 135.110, 135.225 and 135.235 and the exemption allowed in section 135.220 are claimed exceed one million dollars or, if less, two hundred percent of the investment in the old facility by the taxpayer or related taxpayer, and if the total number of employees at the new facility exceeds the total number of employees at the old facility by at least two except that the total number of employees at the new facility exceeds the total number of employees at the old facility by at least twenty-five if an office as defined in subdivision (9) of this section is established by a revenue-producing enterprise other than a revenue-producing enterprise defined in paragraphs (a) to (g) and (i) to (l) of subdivision (12) of this section;

(12) "Revenue-producing enterprise" means:

(a) Manufacturing activities classified as NAICS 31-33;

(b) Agricultural activities classified as NAICS 11;

(c) Rail transportation terminal activities classified as NAICS 482;

(d) Motor freight transportation terminal activities classified as NAICS 484 and NAICS 4884;

(e) Public warehousing and storage activities classified as NAICS 493, miniwarehouse warehousing and warehousing self-storage;

(f) Water transportation terminal activities classified as NAICS 4832;

(g) Airports, flying fields, and airport terminal services classified as NAICS 481;

(h) Wholesale trade activities classified as NAICS 42;

(i) Insurance carriers activities classified as NAICS 524;

(j) Research and development activities classified as NAICS 5417;

(k) Farm implement dealer activities classified as NAICS 42382;

(l) Interexchange telecommunications services as defined in subdivision (20) of section 386.020 or training activities conducted by an interexchange telecommunications company as defined in subdivision (19) of section 386.020;

(m) Recycling activities classified as NAICS 42393;

(n) Office activities as defined in subdivision (9) of this section, notwithstanding NAICS classification;

(o) Mining activities classified as NAICS 21;

(p) Computer programming, data processing and other computer-related activities classified as NAICS 5415;

(q) The administrative management of any of the foregoing activities; or

(r) Any combination of any of the foregoing activities;

(13) "Same or substantially similar revenue-producing enterprise", a revenue-producing enterprise in which the nature of the products produced or sold, or activities conducted, are similar in character and use or are produced, sold, performed or conducted in the same or similar manner as in another revenue-producing enterprise;

(14) "Taxpayer", an individual proprietorship, corporation described in section 143.441 or 143.471, and partnership or an insurance company subject to the tax imposed by chapter 148, or in the case of an insurance company exempt from the thirty-percent employee requirement of section 135.230, to any obligation imposed pursuant to section 375.916.

(L. 1980 S.B. 644 § 1, A.L. 1983 H.B. 54, A.L. 1985 H.B. 416, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 827, A.L. 1999 H.B. 701, A.L. 2011 H.B. 315)



Section 135.110 Tax credit for new or expanded business facility--computation--maximum years and amount allowed--no credit allowed a public utility and certain businesses--definitions.

Tax credit for new or expanded business facility--computation--maximum years and amount allowed--no credit allowed a public utility and certain businesses--definitions.

135.110. 1. Any taxpayer who shall establish a new business facility shall be allowed a credit, each year for ten years, in an amount determined pursuant to subsection 2 or 3 of this section, whichever is applicable, against the tax imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or an insurance company which shall establish a new business facility by satisfying the requirements in subdivision (7) of section 135.100 shall be allowed a credit against the tax otherwise imposed by chapter 148, and in the case of an insurance company exempt from the thirty percent employee requirement of section 135.230, against any obligation imposed pursuant to section 375.916, except that no taxpayer shall be entitled to multiple ten-year periods for subsequent expansions at the same facility, except as otherwise provided in this section. For the purpose of this section, the term "facility" shall mean, and be limited to, the facility or facilities which are located on the same site in which the new business facility is located, and in which the business conducted at such facility or facilities is directly related to the business conducted at the new business facility. Notwithstanding the provisions of this subsection, a taxpayer may be entitled to an additional ten-year period if a new business facility is expanded in the eighth, ninth or tenth year of the current ten-year period or in subsequent years following the expiration of the ten-year period, if the number of new business facility employees attributed to such expansion is at least twenty-five and the amount of new business facility investment attributed to such expansion is at least one million dollars. Credits may not be carried forward but shall be claimed for the taxable year during which commencement of commercial operations occurs at such new business facility, and for each of the nine succeeding taxable years. A letter of intent, as provided for in section 135.258, must be filed with the department of economic development no later than fifteen days prior to the commencement of commercial operations at the new business facility. The initial application for claiming tax credits must be made in the taxpayer's tax period immediately following the tax period in which commencement of commercial operations began at the new business facility. This provision shall have effect on all initial applications filed on or after August 28, 1992. No credit shall be allowed pursuant to this section unless the number of new business facility employees engaged or maintained in employment at the new business facility for the taxable year for which the credit is claimed equals or exceeds two; except that the number of new business facility employees engaged or maintained in employment by a revenue-producing enterprise other than a revenue-producing enterprise defined in paragraphs (a) to (g) and (i) to (l) of subdivision (11) of section 135.100 which establishes an office as defined in subdivision (8) of section 135.100 shall equal or exceed twenty-five.

2. For tax periods beginning after August 28, 1991, in the case of a taxpayer operating an existing business facility, the credit allowed by subsection 1 of this section shall offset the greater of:

(1) Some portion of the income tax otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or in the case of an insurance company, the tax on the direct premiums, as defined in chapter 148, and in the case of an insurance company exempt from the thirty percent employee requirement of section 135.230, against any obligation imposed pursuant to section 375.916 with respect to such taxpayer's new business facility income for the taxable year for which such credit is allowed; or

(2) Up to fifty percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, seventy-five percent of the business income tax otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or in the case of an insurance company, the tax on the direct premiums, as defined in chapter 148, and in the case of an insurance company exempt from the thirty percent employee requirement of section 135.230, against any obligation imposed pursuant to section 375.916 if the business operates no other facilities in Missouri. In the case of an existing business facility operating more than one facility in Missouri, the credit allowed in subsection 1 of this section shall offset up to the greater of the portion prescribed in subdivision (1) of this subsection or twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the business' tax, except that no taxpayer operating more than one facility in Missouri shall be allowed to offset more than twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the taxpayer's business income tax in any tax period under the method prescribed in this subdivision. Such credit shall be an amount equal to the sum of one hundred dollars or, in the case of an economic development project located within a distressed community as defined in section 135.530, one hundred fifty dollars for each new business facility employee plus one hundred dollars or, in the case of an economic development project located within a distressed community as defined in section 135.530, one hundred fifty dollars for each one hundred thousand dollars, or major fraction thereof (which shall be deemed to be fifty-one percent or more) in new business facility investment. For the purpose of this section, tax credits earned by a taxpayer, who establishes a new business facility because it satisfies the requirements of paragraph (c) of subdivision (4) of section 135.100, shall offset the greater of the portion prescribed in subdivision (1) of this subsection or up to fifty percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, seventy-five percent of the business' tax provided the business operates no other facilities in Missouri. In the case of a business operating more than one facility in Missouri, the credit allowed in subsection 1 of this section shall offset up to the greater of the portion prescribed in subdivision (1) of this subsection or twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the business' tax, except that no taxpayer operating more than one facility in Missouri shall be allowed to offset more than twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the taxpayer's business income tax in any tax period under the method prescribed in this subdivision.

3. For tax periods beginning after August 28, 1991, in the case of a taxpayer not operating an existing business facility, the credit allowed by subsection 1 of this section shall offset the greater of:

(1) Some portion of the income tax otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or in the case of an insurance company, the tax on the direct premiums, as defined in chapter 148, and in the case of an insurance company exempt from the thirty percent employee requirement of section 135.230, against any obligation imposed pursuant to section 375.916 with respect to such taxpayer's new business facility income for the taxable year for which such credit is allowed; or

(2) Up to one hundred percent of the business income tax otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or in the case of an insurance company, the tax on the direct premiums, as defined in chapter 148, and in the case of an insurance company exempt from the thirty percent employee requirement of section 135.230, against any obligation imposed pursuant to section 375.916 if the business has no other facilities operating in Missouri. In the case of a taxpayer not operating an existing business and operating more than one facility in Missouri, the credit allowed by subsection 1 of this section shall offset up to the greater of the portion prescribed in subdivision (1) of this subsection or twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the business' tax, except that no taxpayer operating more than one facility in Missouri shall be allowed to offset more than twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the taxpayer's business income tax in any tax period under the method prescribed in this subdivision. Such credit shall be an amount equal to the sum of seventy-five dollars or, in the case of an economic development project located within a distressed community as defined in section 135.530, one hundred twenty-five dollars for each new business facility employee plus seventy-five dollars or, in the case of an economic development project located within a distressed community as defined in section 135.530, one hundred twenty-five dollars for each one hundred thousand dollars, or major fraction thereof (which shall be deemed to be fifty-one percent or more) in new business facility investment.

4. The number of new business facility employees during any taxable year shall be determined by dividing by twelve the sum of the number of individuals employed on the last business day of each month of such taxable year. If the new business facility is in operation for less than the entire taxable year, the number of new business facility employees shall be determined by dividing the sum of the number of individuals employed on the last business day of each full calendar month during the portion of such taxable year during which the new business facility was in operation by the number of full calendar months during such period. For the purpose of computing the credit allowed by this section in the case of a facility which qualifies as a new business facility because it qualifies as a separate facility pursuant to subsection 6 of this section, and, in the case of a new business facility which satisfies the requirements of paragraph (c) of subdivision (4) of section 135.100, or subdivision (10) of section 135.100, the number of new business facility employees at such facility shall be reduced by the average number of individuals employed, computed as provided in this subsection, at the facility during the taxable year immediately preceding the taxable year in which such expansion, acquisition, or replacement occurred and shall further be reduced by the number of individuals employed by the taxpayer or related taxpayer that was subsequently transferred to the new business facility from another Missouri facility and for which credits authorized in this section are not being earned, whether such credits are earned because of an expansion, acquisition, relocation or the establishment of a new facility.

5. For the purpose of computing the credit allowed by this section in the case of a facility which qualifies as a new business facility because it qualifies as a separate facility pursuant to subsection 6 of this section, and, in the case of a new business facility which satisfies the requirements of paragraph (c) of subdivision (4) of section 135.100 or subdivision (10) of section 135.100, the amount of the taxpayer's new business facility investment in such facility shall be reduced by the average amount, computed as provided in subdivision (7) of section 135.100 for new business facility investment, of the investment of the taxpayer, or related taxpayer immediately preceding such expansion or replacement or at the time of acquisition. Furthermore, the amount of the taxpayer's new business facility investment shall also be reduced by the amount of investment employed by the taxpayer or related taxpayer which was subsequently transferred to the new business facility from another Missouri facility and for which credits authorized in this section are not being earned, whether such credits are earned because of an expansion, acquisition, relocation or the establishment of a new facility.

6. If a facility, which does not constitute a new business facility, is expanded by the taxpayer, the expansion shall be considered a separate facility eligible for the credit allowed by this section if:

(1) The taxpayer's new business facility investment in the expansion during the tax period in which the credits allowed in this section are claimed exceeds one hundred thousand dollars, or, if less, one hundred percent of the investment in the original facility prior to expansion and if the number of new business facility employees engaged or maintained in employment at the expansion facility for the taxable year for which credit is claimed equals or exceeds two, except that the number of new business facility employees engaged or maintained in employment at the expansion facility for the taxable year for which the credit is claimed equals or exceeds twenty-five if an office as defined in subdivision (8) of section 135.100 is established by a revenue-producing enterprise other than a revenue-producing enterprise defined in paragraphs (a) to (g) and (i) to (l) of subdivision (11) of section 135.100 and the total number of employees at the facility after the expansion is at least two greater than the total number of employees before the expansion, except that the total number of employees at the facility after the expansion is at least greater than the number of employees before the expansion by twenty-five, if an office as defined in subdivision (8) of section 135.100 is established by a revenue-producing enterprise other than a revenue-producing enterprise defined in paragraphs (a) to (g) and (i) to (l) of subdivision (11) of section 135.100; and

(2) The expansion otherwise constitutes a new business facility. The taxpayer's investment in the expansion and in the original facility prior to expansion shall be determined in the manner provided in subdivision (7) of section 135.100.

7. No credit shall be allowed pursuant to this section to a public utility, as such term is defined in section 386.020. Notwithstanding any provision of this subsection to the contrary, motor carriers, barge lines or railroads engaged in transporting property for hire, or any interexchange telecommunications company or local exchange telecommunications company that establishes a new business facility shall be eligible to qualify for credits allowed in this section.

8. For the purposes of the credit described in this section, in the case of a corporation described in section 143.471 or partnership, in computing Missouri's tax liability, this credit shall be allowed to the following:

(1) The shareholders of the corporation described in section 143.471;

(2) The partners of the partnership. This credit shall be apportioned to the entities described in subdivisions (1) and (2) of this subsection in proportion to their share of ownership on the last day of the taxpayer's tax period.

9. Notwithstanding any provision of law to the contrary, any employee-owned engineering firm classified as SIC 8711, architectural firm as classified SIC 8712, or accounting firm classified SIC 8721 establishing a new business facility because it qualifies as a headquarters as defined in subsection 10 of this section, shall be allowed the credits described in subsection 11 of this section under the same terms and conditions prescribed in sections 135.100 to 135.150; provided:

(1) Such facility maintains an average of at least five hundred new business facility employees as defined in subdivision (5) of section 135.100 during the taxpayer's tax period in which such credits are being claimed; and

(2) Such facility maintains an average of at least twenty million dollars in new business facility investment as defined in subdivision (7) of section 135.100 during the taxpayer's tax period in which such credits are being claimed.

10. For the purpose of the credits allowed in subsection 9 of this section:

(1) "Employee-owned" means the business employees own directly or indirectly, including through an employee stock ownership plan or trust at least:

(a) Seventy-five percent of the total business stock, if the taxpayer is a corporation described in section 143.441; or

(b) One hundred percent of the interest in the business if the taxpayer is a corporation described in section 143.471, a partnership, or a limited liability company; and

(2) "Headquarters" means:

(a) The administrative management of at least three integrated facilities operated by the taxpayer or related taxpayer; and

(b) The taxpayer's business has been headquartered in this state for more than fifty years.

11. The tax credits allowed in subsection 9 of this section shall be the greater of:

(1) Four hundred dollars for each new business facility employee as computed in subsection 4 of this section and four percent of new business facility investment as computed in subsection 5 of this section; or

(2) Five hundred dollars for each new business facility employee as computed in subsection 4 of this section, and five hundred dollars of each one hundred thousand dollars of new business facility investment as computed in subsection 5 of this section.

12. For the purpose of the credit described in subsection 9 of this section, in the case of a small corporation described in section 143.471, or a partnership, or a limited liability company, the credits allowed in subsection 9 of this section shall be apportioned in proportion to the share of ownership of each shareholder, partner or stockholder on the last day of the taxpayer's tax period for which such credits are being claimed.

13. For the purpose of the credit described in subsection 9 of this section, tax credits earned, to the extent such credits exceed the taxpayer's Missouri tax on taxable business income, shall constitute an overpayment of taxes and in such case, be refunded to the taxpayer provided such refunds are used by the taxpayer to purchase specified facility items. For the purpose of the refund as authorized in this subsection, "specified facility items" means equipment, computers, computer software, copiers, tenant finishing, furniture and fixtures installed and in use at the new business facility during the taxpayer's taxable year. The taxpayer shall perfect such refund by attesting in writing to the director, subject to the penalties of perjury, the requirements prescribed in this subsection have been met and submitting any other information the director may require.

14. Notwithstanding any provision of law to the contrary, any taxpayer may sell, assign, exchange, convey or otherwise transfer tax credits allowed in subsection 9 of this section under the terms and conditions prescribed in subdivisions (1) and (2) of this subsection. Such taxpayer, referred to as the assignor for the purpose of this subsection, may sell, assign, exchange or otherwise transfer earned tax credits:

(1) For no less than seventy-five percent of the par value of such credits; and

(2) In an amount not to exceed one hundred percent of such earned credits. The taxpayer acquiring the earned credits referred to as the assignee for the purpose of this subsection may use the acquired credits to offset up to one hundred percent of the tax liabilities otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.261, or chapter 148, or in the case of an insurance company exempt from the thirty percent employee requirement of section 135.230, against any obligation imposed pursuant to section 375.916. Unused credits in the hands of the assignee may be carried forward for up to five tax periods, provided all such credits shall be claimed within ten tax periods following the tax period in which commencement of commercial operations occurred at the new business facility. The assignor shall enter into a written agreement with the assignee establishing the terms and conditions of the agreement and shall perfect such transfer by notifying the director in writing within thirty calendar days following the effective date of the transfer and shall provide any information as may be required by the director to administer and carry out the provisions of this subsection. Notwithstanding any other provision of law to the contrary, the amount received by the assignor of such tax credit shall be taxable as income of the assignor, and the difference between the amount paid by the assignee and the par value of the credits shall be taxable as income of the assignee.

(L. 1980 S.B. 644 § 2, A.L. 1983 H.B. 54, A.L. 1986 S.B. 727 merged with H.B. 1554 Revision, A.L. 1991 H.B. 294 & 405, H.B. 608, A.L. 1992 S.B. 661 & 620, A.L. 1993 H.B. 566, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1998 H.B. 1656 merged with S.B. 827)

Effective 8-28-98 (S.B. 827) 1-1-99 (H.B. 1656)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.115 Vesting of tax credits, when--waiver, applicable when.

Vesting of tax credits, when--waiver, applicable when.

135.115. The right to receive the tax credits described in section 135.110 shall vest in the taxpayer upon commencement of operations of the revenue-producing enterprise, but the taxpayer shall waive such vested right for any given year in which the taxpayer fails to meet the terms and conditions of sections 135.100 to 135.150. Representations made by the department of economic development and relied upon in good faith by the taxpayer shall be binding upon the state of Missouri to the extent such representations are consistent with the provisions of this chapter. The provisions of this section shall apply to all revenue-producing enterprises which are eligible for incentives pursuant to this section and which commenced operations on or after January 1, 1990, to the extent such incentives do not exceed the ten-year limitation set forth in subsection 1 of section 135.110.

(L. 1999 H.B. 701)



Section 135.120 Deferment of tax credit--election--notice.

Deferment of tax credit--election--notice.

135.120. A taxpayer entitled to the credit allowed by section 135.110 may elect to defer the commencement of the ten-year period during which such credit is allowed to any taxable year not later than the third taxable year following the taxable year in which commencement of commercial operations at the new business facility occurs. The taxpayer shall perfect such election by notifying the director of economic development, by a written statement attached to the tax credit application for the taxable year in which commencement of commercial operations at the new business facility occurs, of the intention to make such election. The election shall be made during the taxable year immediately following the taxable year in which commencement of commercial operations occurs at such new business facility. Once such election has been perfected, the credit shall be allowed for the taxable year specified in such election and for each of the nine succeeding taxable years.

(L. 1980 S.B. 644 § 3, A.L. 1991 H.B. 294 & 405)



Section 135.130 Transfer of business facility, all or part--apportionment of tax credit--estate of taxpayer entitled to credit and distributee of estate also entitled to credit.

Transfer of business facility, all or part--apportionment of tax credit--estate of taxpayer entitled to credit and distributee of estate also entitled to credit.

135.130. 1. If a taxpayer, hereafter referred to in this section as "transferor", shall have established a new business facility and, prior to the expiration of the ten-year period during which the credit allowed by section 135.110 may be claimed by the transferor, all or a portion of such new business facility is acquired by, or leased to, any other taxpayer, hereafter referred to in this section as "transferee", the transferor shall allow the transferee to claim such credit as provided in subsection 2 of this section.

2. If all or a portion of the new business facility is acquired by, or leased to, the transferee, the portion thereof so acquired by, or leased to, the transferee shall be considered a new business facility in the hands of the transferee. In such event, the transferee shall be entitled to a credit, computed in accordance with section 135.110, with respect to the portion of the new business facility held by it. Such credit shall be allowed for the remaining portion of the ten-year period during which the transferor could have claimed such credit if all or a portion of the new business facility had not been acquired by, or leased to, the transferee. The portion, if any, of the new business facility retained by the transferor shall continue to be a new business facility in the hands of the transferor and it shall be entitled to the credit allowed by section 135.110 for the remaining portion of such ten-year period.

3. The transferor shall notify the director of economic development of the transferor's intentions to transfer the rights to claim such credit to the transferee by written statement attached to the tax credit application for the taxable year in which the new business facility is acquired by, or leased to, the transferee, setting forth such other information as the director of economic development may, by rules and regulations, require.

4. If an individual taxpayer entitled to the credit allowed by section 135.110 shall die prior to the expiration of the ten-year period during which such taxpayer is entitled to such credit and the new business facility with respect to which such credit was claimed passes to the estate of the deceased taxpayer, such estate shall be entitled to a credit with respect to such new business facility, and upon distribution of the new business facility, or a portion thereof, to a distributee of such estate the credit with respect to such new business facility, or portion thereof, such distributee shall be entitled to a credit with respect to such new business facility or portion thereof.

(L. 1980 S.B. 644 § 4, A.L. 1991 H.B. 294 & 405)



Section 135.140 Termination and resumption of operation of business--consent of director required for claim of credit.

Termination and resumption of operation of business--consent of director required for claim of credit.

135.140. If a taxpayer has terminated the operation of a revenue producing enterprise at a new business facility prior to the expiration of the ten-year period during which a credit is allowed under sections 135.100 to 135.160, and later resumes the operation of the same or a different revenue producing enterprise at such new business facility, the taxpayer may, with the consent of the director of economic development, elect to claim a credit, upon resuming the operation of a revenue producing enterprise at such new business facility, computed in accordance with section 135.110 but for a number of years following resumption of such operations equal to ten reduced by the number of years for which the credit was claimed prior to termination of operation of such revenue producing enterprise. The director of economic development shall grant such consent if it is determined that the termination of operations was due to reasonable cause and that the resumption of operations of a revenue producing enterprise at such new business facility will provide increased opportunities for employment and result in a substantial contribution to the economy of the state.

(L. 1980 S.B. 644 § 5, A.L. 1986 S.B. 727)



Section 135.150 Rules, promulgation duties--certification of applications for tax credit--application requesting credit granted when--denial, protest procedure--review by administrative hearing commission authorized.

Rules, promulgation duties--certification of applications for tax credit--application requesting credit granted when--denial, protest procedure--review by administrative hearing commission authorized.

135.150. 1. Until January 1, 1987, the director of revenue shall prescribe such rules and regulations necessary to carry out the provisions of sections 135.100 to 135.150.

2. Beginning January 1, 1987, the director of economic development shall prescribe the method for submitting applications for claiming the tax credits allowed in subsections 2 and 3 of section 135.110 and shall, if such application or portion thereof is approved, certify same to the director of revenue or the director of the department of insurance, financial institutions and professional registration that the taxpayer claiming the credits has satisfied all requirements prescribed in sections 135.100 to 135.150 and is therefore eligible to claim the credits. The director of economic development shall also calculate and specify the amount of the credit earned by the taxpayer during the taxpayer's first taxable year in which such credits are claimed and for each of the nine succeeding taxable years the credits are claimed by the taxpayer and shall certify such amounts to the director of revenue or the director of the department of insurance, financial institutions and professional registration and shall notify the taxpayer in writing of the action taken on his request for the credits and if the request for credits is disallowed, the director of economic development shall state the reason or reasons the claim for credit was disallowed. The director shall certify the extent to which earned credits can be claimed to the director of revenue or the director of the department of insurance, financial institutions and professional registration and shall notify the taxpayer in writing of such determination. The director of economic development may prescribe such rules and regulations necessary to carry out the provisions of sections 135.100 to 135.150.

3. The director of revenue and, when appropriate, the director of the department of insurance, financial institutions and professional registration may prescribe rules and regulations necessary to process the credits following certification by the director of economic development. No rule or portion of a rule promulgated under the authority of sections 135.100 to 135.160* shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

4. Any taxpayer who has submitted an application for claiming tax credits as allowed in section 135.110 may file with the director of economic development, a protest within sixty days (one hundred fifty days if the taxpayer is outside the United States) after the date of such certification notice or the date of the notice denying such certification. The protest shall be in writing and shall set forth the grounds on which the protest is based.

5. If a protest is filed, the director of economic development shall consider the taxpayer's grounds for protest and make a determination concerning such protest. The director of economic development shall notify the taxpayer in writing of such determination within thirty days following the date on which the written protest was received. Such notice shall be mailed to the taxpayer by certified or registered mail and such notice shall set forth briefly the director of economic development's findings of fact and the basis of decision.

6. The decision of the director of economic development on the taxpayer's protest is final upon the expiration of thirty days from the date when he mails notice of his action to the taxpayer unless within this period, the taxpayer seeks review of the director of economic development's determination by the administrative hearing commission, which is hereby authorized.

(L. 1980 S.B. 644 § 6, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1993 H.B. 566 merged with S.B. 52, A.L. 1995 S.B. 3)

*Section 135.160 was repealed by H.B. 294 & 405 § A, 1991.



Section 135.155 Prohibition on certain enterprises receiving certain incentives--expansion deemed new business facility--certain properties considered one facility, when.

Prohibition on certain enterprises receiving certain incentives--expansion deemed new business facility--certain properties considered one facility, when.

135.155. 1. Notwithstanding any provision of the law to the contrary, no revenue-producing enterprise other than headquarters as defined in subsection 10 of section 135.110 shall receive the incentives set forth in sections 135.100 to 135.150 for facilities commencing operations on or after January 1, 2005. No headquarters shall receive the incentives set forth in subsections 9 to 14 of section 135.110 for facilities commencing or expanding operations on or after January 1, 2020.

2. Notwithstanding subsection 9 of section 135.110 to the contrary, expansions at headquarters facilities shall each be considered a separate new business facility and each be entitled to the credits as set forth in subsections 9 to 14 of section 135.110 if the number of new business facility employees attributed to each such expansion is at least twenty-five and the amount of new business facility investment attributed to each such expansion is at least one million dollars. In any year in which a new business facility is not created, the jobs and investment for that year shall be included in calculating the credits for the most recent new business facility and not an earlier created new business facility.

3. Notwithstanding any provision of law to the contrary, for headquarters, buildings on multiple noncontiguous real properties shall be considered one facility if the buildings are located within the same county or within the same municipality.

(L. 2004 S.B. 1155, A.L. 2009 H.B. 191)



Section 135.200 Definitions.

Definitions.

135.200. The following terms, whenever used in sections 135.200 to 135.256, mean:

(1) "Department", the department of economic development;

(2) "Director", the director of the department of economic development;

(3) "Facility", any building used as a revenue-producing enterprise located within an enterprise zone, including the land on which the facility is located and all machinery, equipment and other real and depreciable tangible personal property acquired for use at and located at or within such facility and used in connection with the operation of such facility;

(4) "Governing authority", the body holding primary legislative authority over a county or incorporated municipality;

(5) "NAICS", the North American Industrial Classification System as such classifications are defined in the 2007 edition of the North American Industrial Classification System;

(6) "New business facility" shall have the meaning defined in section 135.100, except that the term "lease" as used therein shall not include the leasing of property defined in paragraph (d) of subdivision (7) of this section;

(7) "Revenue-producing enterprise", means:

(a) Manufacturing activities classified as NAICS 31-33;

(b) Agricultural activities classified as NAICS 11;

(c) Rail transportation terminal activities classified as NAICS 482;

(d) Renting or leasing of residential property to low- and moderate-income persons as defined in federal law, 42 U.S.C. 5302(a)(20);

(e) Motor freight transportation terminal activities classified as NAICS 484 and NAICS 4884;

(f) Public warehousing and storage activities classified as NAICS 493, miniwarehouse warehousing and warehousing self-storage;

(g) Water transportation terminal activities classified as NAICS 4832;

(h) Airports, flying fields, and airport terminal services classified as NAICS 481;

(i) Wholesale trade activities classified as NAICS 42;

(j) Insurance carriers activities classified as NAICS 524;

(k) Research and development activities classified as NAICS 5417;

(l) Farm implement dealer activities classified as NAICS 42382;

(m) Employment agency activities classified as NAICS 5613;

(n) Computer programming, data processing and other computer-related activities classified as NAICS 518;

(o) Health service activities classified as NAICS 621, 622, and 623;

(p) Interexchange telecommunications as defined in subdivision (20) of section 386.020 or training activities conducted by an interexchange telecommunications company as defined in subdivision (19) of section 386.020;

(q) Recycling activities classified as NAICS 42393;

(r) Banking activities classified as NAICS 522;

(s) Office activities as defined in subdivision (9) of section 135.100, notwithstanding NAICS classification;

(t) Mining activities classified as NAICS 21;

(u) The administrative management of any of the foregoing activities; or

(v) Any combination of any of the foregoing activities;

(8) "Satellite zone", a noncontiguous addition to an existing state-designated enterprise zone.

(L. 1982 H.B. 1713, et al. § 2, A.L. 1983 H.B. 559, A.L. 1985 H.B. 416, A.L. 1986 S.B. 727, A.L. 1989 S.B. 59, A.L. 1991 H.B. 294 & 405, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 H.B. 1656, A.L. 1999 H.B. 701, A.L. 2011 H.B. 315)



Section 135.204 Contingent effective date for certain sections.

Contingent effective date for certain sections.

135.204. The repeal and reenactment of sections 99.918, 99.1082, 135.205, 135.207, 135.230, 135.530, 135.903, 135.953, 215.263, and 620.1023 of section A of this act** shall become effective on April 1, 2011, or when the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate period ends in zero becomes available, which first occurs. The commissioner of the office of administration shall notify the revisor of statutes when the updated United States Census Bureau data has been released.

(L. 2010 H.B. 1965 § B)

*The Revisor of Statutes did not receive notification on the contingency prior to April 1, 2011, therefore the sections listed became effective April 1, 2011.

**"This act" (H.B. 1965, 2010) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 135.205 Requirements to qualify as enterprise zone.

Requirements to qualify as enterprise zone.

135.205. For purposes of sections 135.200 to 135.256, an area must meet all the following criteria in order to qualify as an enterprise zone:

(1) The area is one of pervasive poverty, unemployment, and general distress;

(2) At least sixty-five percent of the residents living in the area have incomes below eighty percent of the median income of all residents within the state of Missouri according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five or other appropriate source as approved by the director;

(3) The resident population of the area must be at least four thousand but not more than seventy-two thousand at the time of designation as an enterprise zone if the area lies within a metropolitan statistical area, as established by the United States Census Bureau; or, if the area does not lie within a metropolitan statistical area, the resident population of the area at the time of designation must be at least one thousand but not more than twenty thousand inhabitants. If the population of the jurisdiction of the governing authority does not meet the minimum population requirements set forth in this subdivision, the population of the area must be at least fifty percent of the population of the jurisdiction; provided, however, no enterprise zone shall be created which consists of the total area within the political boundaries of a county; and

(4) The level of unemployment of persons, according to the most recent data available from the division of employment security or from the United States Bureau of Census and approved by the director, within the area exceeds one and one-half times the average rate of unemployment for the state of Missouri over the previous twelve months, or the percentage of area residents employed on a full-time basis is less than fifty percent of the statewide percentage of residents employed on a full-time basis.

(L. 1982 H.B. 1713, et al. § 3, A.L. 1983 H.B. 559, A.L. 1984 H.B. 1611 Revision, A.L. 1995 H.B. 414, A.L. 1999 H.B. 701, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.206 Counties, certain third class counties to have one enterprise zone designated, requirements.

Counties, certain third class counties to have one enterprise zone designated, requirements.

135.206. In addition to the number of enterprise zones authorized by the provisions of section 135.210, the department of economic development shall designate one such zone in every county of the third class which has a population of less than twenty-five thousand inhabitants, and an assessed valuation of between two hundred and seventy million dollars and three hundred million dollars as published in the 1985 proceedings of the Missouri state tax commission. Such designation shall only be made if the area in the county which is to be included in the enterprise zone meets all the requirements of section 135.205.

(L. 1987 S.B. 421 § 1)

Effective 3-18-87



Section 135.207 Satellite zones may be established in certain cities or villages, requirements.

Satellite zones may be established in certain cities or villages, requirements.

135.207. 1. (1) Any city with a population of at least three hundred fifty thousand inhabitants which is located in more than one county and any city not within a county, which includes an existing state designated enterprise zone within the corporate limits of the city, may each, upon approval of the local governing authority of the city and the director of the department of economic development, designate up to three satellite zones within its corporate limits. A prerequisite for the designation of a satellite zone shall be the approval by the director of a plan submitted by the local governing authority of the city describing how the satellite zone corresponds to the city's overall enterprise zone strategy.

(2) Any Missouri community classified as a village whose borders lie adjacent to a city with a population in excess of three hundred fifty thousand inhabitants as described in subdivision (1) of this subsection, and which has within the corporate limits of the village a factory, mining operation, office, mill, plant or warehouse which has at least three thousand employees and has an investment in plant, machinery and equipment of at least two hundred million dollars may, upon securing approval of the director and the local governing authorities of the village and the adjacent city which contains an existing state-designated enterprise zone, designate one satellite zone to be located within the corporate limits of the village, such zone to be in addition to the six authorized in subdivision (1) of this subsection.

(3) Any geographical area partially contained within any city not within a county and partially contained within any county of the first classification with a charter form of government with a population of nine hundred thousand or more inhabitants, which area is comprised of a total population of at least four thousand inhabitants but not more than seventy-two thousand inhabitants, and which area consists of at least one fourth class city, and has within its boundaries a military reserve facility and a utility pumping station having a capacity of ten million cubic feet, may, upon securing approval of the director and the appropriate local governing authorities as provided for in section 135.210, be designated as a satellite zone, such zone to be in addition to the six authorized in subdivision (1) of this subsection.

(4) In addition to all other satellite zones authorized in this section, any home rule city with more than seventy-three thousand but less than seventy-five thousand inhabitants, which includes an existing state-designated enterprise zone within the corporate limits of the city, may, upon approval of the local governing authority of the city and director of the department of economic development, designate a satellite zone within its corporate limits. A prerequisite for the designation of a satellite zone pursuant to this subdivision shall be the approval by the director of the department of economic development of a plan submitted by the local governing authority of such city describing how the satellite zone corresponds to the city's overall enterprise zone strategy.

(5) In addition to all other satellite zones authorized in this section, any home rule city with more than one hundred thirteen thousand two hundred but less than one hundred thirteen thousand three hundred inhabitants, which includes an existing state-designated enterprise zone within the corporate limits of the city, may, upon approval of the local governing authority of the city and director of the department of economic development, designate a satellite zone within its corporate limits along the southwest corner of any intersection of two United States interstate highways. A prerequisite for the designation of a satellite zone pursuant to this subdivision shall be the approval by the director of the department of economic development of a plan submitted by the local governing authority of such city describing how the satellite zone corresponds to the city's overall enterprise zone strategy.

(6) In addition to all other satellite zones authorized in this section, any home rule city with more than one hundred fifty-one thousand five hundred but less than one hundred fifty-one thousand six hundred inhabitants which includes an existing state-designated enterprise zone within the corporate limits of the city may, upon approval of the governing authority of the city and the director of the department of economic development, designate one satellite zone within its corporate limits. No satellite zone shall be designated pursuant to this subdivision until the governing authority of the city submits a plan describing how the satellite zone corresponds to the city's overall enterprise zone strategy and the director approves the plan.

(7) In addition to all other satellite zones authorized in this section, any city of the fourth classification with more than three thousand eight hundred but less than four thousand inhabitants and located in more than one county and which city lies adjacent to any home rule city with more than one hundred thirteen thousand two hundred but less than one hundred thirteen thousand three hundred inhabitants and which contains an enterprise zone may, upon approval of the director and the governing authorities of the city of the fourth classification and the home rule city, designate one satellite zone within its corporate limits. The satellite enterprise zone authorized by this subdivision shall be designated only if it meets the criteria established by subsection 2 of this section. Retail businesses, as identified by the 1997 North American Industry Classification System (NAICS) sector numbers 44-45, located within the satellite enterprise zone shall be eligible for all benefits provided under the provisions of sections 135.200 to 135.258.

2. For satellite zones designated pursuant to the provisions of subdivisions (1) and (3) of subsection 1 of this section, the satellite zones, in conjunction with the existing state-designated enterprise zone shall meet the following criteria:

(1) The area is one of pervasive poverty, unemployment, and general distress, or one in which a large number of jobs have been lost, a large number of employers have closed, or in which a large percentage of available production capacity is idle. For the purpose of this subdivision, "large number of jobs" means one percent or more of the area's population according to the most recent decennial census, and "large number of employers" means over five;

(2) At least fifty percent of the residents living in the area have incomes below eighty percent of the median income of all residents within the state of Missouri according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five or other appropriate source as approved by the director;

(3) The resident population of the existing state-designated enterprise zone and its satellite zones must be at least four thousand but not more than seventy-two thousand at the time of designation;

(4) The level of unemployment of persons, according to the most recent data available from the division of employment security or from the United States Bureau of Census and approved by the director, within the area exceeds one and one-half times the average rate of unemployment for the state of Missouri over the previous twelve months, or the percentage of area residents employed on a full-time basis is less than sixty percent of the statewide percentage of residents employed on a full-time basis.

3. A qualified business located within a satellite zone shall be subject to the same eligibility criteria and can be eligible to receive the same benefits as a qualified facility in sections 135.200 to 135.258.

(L. 1989 S.B. 59, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1999 H.B. 701, A.L. 2003 H.B. 289 merged with S.B. 504, A.L. 2004 S.B. 1155, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204



Section 135.208 Additional enterprise zones to be designated, certain third class counties, Independence, Camden County, Randolph County, Ste. Genevieve County, Jefferson County, the city of Ava, the city of Portageville, the city of Lamar, requirements.

Additional enterprise zones to be designated, certain third class counties, Independence, Camden County, Randolph County, Ste. Genevieve County, Jefferson County, the city of Ava, the city of Portageville, the city of Lamar, requirements.

135.208. 1. In addition to the number of enterprise zones authorized under the provisions of sections 135.206 and 135.210, the department of economic development shall designate one such zone in any county of the third class which is south of the Missouri River and which adjoins one county of the second class and also the state of Oklahoma. Such designation shall only be made if the area of the county which is to be included in the enterprise zone meets all the requirements of section 135.205.

2. In addition to the number of enterprise zones authorized under the provisions of sections 135.206 and 135.210, the department of economic development shall designate one such zone in any county of the third class which borders the Missouri River and which adjoins a county of the second class with a population of at least one hundred thousand inhabitants and which contains a branch of the state university. Such designation shall only be made if the area of the county which is to be included in the enterprise zone meets all the requirements of section 135.205.

3. In addition to the number of enterprise zones authorized under the provisions of sections 135.206, 135.210 and 135.256, the department of economic development shall designate one such zone in every county of the third class without a township form of government with a population of more than seven thousand eight hundred but less than ten thousand inhabitants located south of the Missouri River, which adjoins one third class county with a township form of government, and which adjoins no first or second class county. Such enterprise zone designation shall only be made if the area in the county which is to be included in the enterprise zone meets all the requirements of section 135.205.

4. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210 and 135.256, the department of economic development shall designate one such zone in a city of the third class with a population of more than eight thousand but less than ten thousand located in a county of the third classification with a township form of government with a population of more than twenty thousand but less than twenty-two thousand. Such enterprise zone designation shall only be made if the area in the city which is to be included in the enterprise zone meets all the requirements of section 135.205.

5. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210 and 135.256, the department of economic development shall designate one such zone for any city with a home rule form of government and a population of at least one hundred ten thousand inhabitants but not more than one hundred thirty thousand inhabitants. Such enterprise zone designation shall only be made if the area in the city which is to be included in the enterprise zone meets all the requirements of section 135.205.

6. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210 and 135.256, the department of economic development shall designate one such zone for any county of the first classification without a charter form of government with a population of less than thirty thousand inhabitants. Such enterprise zone designation shall only be made if the area in the city which is to be included in the enterprise zone meets all the requirements of section 135.205.

7. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210, 135.256 and 135.257, the department of economic development shall designate one such zone in a city of the fourth classification with a population of at least three thousand but less than four thousand inhabitants located in a county of the second classification with a population of at least twenty thousand but not more than twenty-five thousand inhabitants. Such enterprise zone designation shall only be made if such area which is to be included in the enterprise zone meets all the requirements of section 135.205.

8. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210, 135.256 and 135.257, the department of economic development shall designate one such zone for any area that includes property in two adjoining counties where one county is a county of the third classification without a township form of government with a population of less than sixteen thousand three hundred and more than sixteen thousand inhabitants and the other county is a county of the first classification having a population of at least one hundred seventy-one thousand but less than one hundred seventy-two thousand inhabitants. Such enterprise zone designation shall only be made if such area which is to be included in the enterprise zone meets all the requirements of section 135.205.

9. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210 and 135.256, the department of economic development shall designate one such zone in a city of the fourth class with a population of more than four thousand located in a county of the third classification with a township form of government and with a population of less than thirteen thousand. Such enterprise zone designation shall only be made if the area in the city which is to be included in the enterprise zone meets all the requirements of section 135.205.

10. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210 and 135.256, the department of economic development shall designate one such zone in a city of the fourth class with a population of more than two thousand nine hundred located in a county of the third classification without a township form of government with a population of less than twelve thousand and more than eleven thousand seven hundred inhabitants. Such enterprise zone designation shall only be made if the area in the city which is to be included in the enterprise zone meets all the requirements of section 135.205.

11. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210 and 135.256, the department of economic development shall designate one such zone in a county of the third classification without a township form of government with a population of less than twenty-four thousand five hundred and more than twenty-four thousand inhabitants. Such enterprise zone designation shall only be made if the area in the county which is to be included in the enterprise zone meets all the requirements of section 135.205.

(L. 1990 H.B. 1564 §§ 5, 6, 7, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 827, A.L. 1999 H.B. 701)



Section 135.209 Satellite enterprise zone may be established, city of Independence.

Satellite enterprise zone may be established, city of Independence.

135.209. 1. Any city in which an enterprise zone is designated pursuant to subsection 5 of section 135.208 may, upon approval of the local governing authority of the city and the director of the department of economic development, designate one satellite enterprise zone within its corporate limits. A prerequisite for the designation of the satellite zone shall be the approval by the director of the department of economic development of a plan submitted by the local governing authority of the city describing how the satellite zone corresponds to the city's overall enterprise zone strategy.

2. The satellite enterprise zone authorized by this section shall be designated only if it meets the criteria established by subdivisions (1) to (4) of subsection 2 of section 135.207. Retail businesses, as identified by the 1997 North American Industry Classification System (NAICS) sector numbers 44 to 45, located within the satellite enterprise zone shall be eligible for all benefits provided pursuant to the provisions of sections 135.200 to 135.258.

(L. 1999 H.B. 701)



Section 135.210 Designation as enterprise zone, procedure--maximum number, exceptions--report required from all zones--cancellation of zone, procedure.

Designation as enterprise zone, procedure--maximum number, exceptions--report required from all zones--cancellation of zone, procedure.

135.210. 1. Any governing authority which desires to have any portion of a city or unincorporated area of a county under its control designated as an enterprise zone shall hold a public hearing for the purpose of obtaining the opinion and suggestions of those persons who will be affected by such designation. The governing authority shall notify the director of such hearing at least thirty days prior thereto and shall publish notice of such hearing in a newspaper of general circulation in the area to be affected by such designation at least twenty days prior to the date of the hearing but not more than thirty days prior to such hearing. Such notice shall state the time, location, date and purpose of the hearing. The director, or the director's designee, shall attend such hearing.

2. After a public hearing is held as required in subsection 1 of this section, the governing authority may file a petition with the department requesting the designation of a specific area as an enterprise zone. Such petition shall include, in addition to a description of the physical, social, and economic characteristics of the area:

(1) A plan to provide adequate police protection within the area;

(2) A specific and practical process for individual businesses to obtain waivers from burdensome local regulations, ordinances, and orders which serve to discourage economic development within the area to be designated an enterprise zone; except that, such waivers shall not substantially endanger the health or safety of the employees of any such business or the residents of the area;

(3) A description of what other specific actions will be taken to support and encourage private investment within the area;

(4) A plan to ensure that resources are available to assist area residents to participate in increased development through self-help efforts and in ameliorating any negative effects of designation of the area as an enterprise zone;

(5) A statement describing the projected positive and negative effects of designation of the area as an enterprise zone; and

(6) A specific plan to provide assistance to any person or business dislocated as a result of activities within the zone. Such plan shall determine the need of dislocated persons for relocation assistance; provide, prior to displacement, information about the type, location and price of comparable housing or commercial property; provide information concerning state and federal programs for relocation assistance and provide other advisory services to displaced persons. Public agencies may choose to provide assistance under the Uniform Relocation and Real Property Acquisition Act, 42 U.S.C. section 4601, et seq. to meet the requirements of this subdivision.

3. Notwithstanding the provisions of section 135.250, the director of the department of economic development shall, prior to the designation of any enterprise zone, submit to the joint committee on economic development policy and planning, established in section 620.602, rules and regulations pertaining to the designation of enterprise zones. Following approval by the joint committee, such rules and regulations shall be issued pursuant to the provisions of section 536.021. Upon approval of an enterprise zone designation by the department, the director shall submit such enterprise zone designation to the joint committee for its approval. An enterprise zone designation shall be effective upon such approval by the joint committee. The director shall report annually to the joint committee the number and location of all enterprise zones designated, together with the business activity within each designated enterprise zone.

4. No more than fifty such areas may be designated by the director as an enterprise zone under the provisions of this subsection, except that any enterprise zones authorized apart from this subsection by specific legislative enactment, on or after August 28, 1991, shall not be counted toward the limitation set forth in this subsection. After fifty enterprise zones, plus any others authorized apart from this subsection by specific legislative enactment first designated on or after August 28, 1991, have been designated by the director, additional enterprise zones may be authorized apart from this subsection by specific legislative enactment, except that if an enterprise zone designation is cancelled under the provision of subsection 5 of this section, the director may designate one area as an enterprise zone for each enterprise zone designation which is cancelled.

5. Each designated enterprise zone or satellite zone must report to the director on an annual basis regarding the status of the zone and business activity within the zone. On the fifth anniversary of the designation of each zone after August 8, 1989, and each five years thereafter, the director shall evaluate the activity which has occurred within the zone during the previous five-year period, including business investments and the creation of new jobs. The director shall present the director's evaluation to the joint legislative committee on economic development policy and planning. If the director finds that the plan outlined in the application for designation was not implemented in good faith, or if such zone no longer qualifies under the original criteria, or if the director finds that the zone is not being effectively promoted or developed, the director may recommend to the committee that the designation of that area as an enterprise zone be cancelled. All agreements negotiated under the benefits of such zone shall remain in effect for the originally agreed upon duration. The committee shall schedule a hearing on such recommendation for not later than sixty days after the recommendation is filed with it. At the hearing, interested parties, including the director, may present witnesses and evidence as to why the enterprise zone designation for that particular area should be continued or cancelled. Within thirty days after the hearing the committee shall determine whether or not the designation should be continued. If it is not continued, the director shall remove the designation from the area and, following the procedures outlined in this section, award the designation of an enterprise zone to another applicant. If an area has requested a designated enterprise zone, and met all existing statutory requirements, but has not been designated such, then the applicant may appeal to the joint legislative committee on economic development policy and planning for a hearing to determine its eligibility for such a designation. The review of the director's evaluation and the hearing thereon, and any appeal as provided for in this subsection, by the joint legislative committee on economic development policy and planning shall be an additional duty for that body.

(L. 1982 H.B. 1713, et al. § 4, A.L. 1983 H.B. 559, A.L. 1985 H.B. 416, A.L. 1986 S.B. 727, A.L. 1989 S.B. 59, A.L. 1991 H.B. 294 & 405 merged with S.B. 289, A.L. 1995 H.B. 414)

Effective 1-1-96



Section 135.212 Additional enterprise zones to be designated--certain zones not to expire before certain date (Linn, Macon counties).

Additional enterprise zones to be designated--certain zones not to expire before certain date (Linn, Macon counties).

135.212. 1. In addition to any other enterprise zones authorized in this chapter, the department of economic development shall designate one enterprise zone in any county of the third classification without a township form of government and with more than thirty-two thousand five hundred but less than thirty-two thousand six hundred inhabitants. Such enterprise zone designations shall have the same boundaries as such county, and shall only be made if the area to be included in the enterprise zone meets all the requirements of section 135.205.

2. In addition to any other enterprise zones authorized in this chapter, the department of economic development shall designate one enterprise zone that shall have boundaries that are the same as any city of the fourth classification with more than one thousand eight hundred but less than one thousand nine hundred inhabitants and located in three counties. Such enterprise zone designation shall only be made if the area that is to be included in the enterprise zone meets all the requirements of section 135.205.

3. In addition to any other enterprise zones authorized in this chapter, the department of economic development shall designate one enterprise zone that shall have boundaries that are the same as any city of the fourth classification with more than one thousand but less than one thousand one hundred inhabitants and located in any county of the third classification without a township form of government and with more than forty-one thousand one hundred but less than forty-one thousand two hundred inhabitants. Such enterprise zone designation shall only be made if the area that is to be included in the enterprise zone meets all the requirements of section 135.205.

4. In addition to any other enterprise zones authorized pursuant to this chapter, the department of economic development shall designate one enterprise zone that shall have boundaries that are the same as any county of the third classification without a township form of government and with more than thirteen thousand seventy-five but less than thirteen thousand one hundred seventy-five inhabitants. Such enterprise zone designation shall only be made if the area that is to be included in the enterprise zone meets all the requirements of section 135.205.

5. In addition to any other enterprise zones authorized in this chapter, the department of economic development shall designate one enterprise zone in the portions of any city of the fourth classification with more than three thousand eight hundred but less than four thousand inhabitants and located in more than one county and any home rule city with more than one hundred thirteen thousand two hundred but less than one hundred thirteen thousand three hundred inhabitants which include a political subdivision that receives a portion of its funding from section 163.031 and is located in part in any home rule city with more than four hundred thousand inhabitants and located in more than one county. Such enterprise zone shall only be made if the area to be included in the enterprise zone meets all the requirements of section 135.205.

6. In addition to any other enterprise zones authorized pursuant to this chapter, the department of economic development shall designate one enterprise zone that shall have boundaries that are the same as any city of the fourth classification with more than four thousand three hundred but less than four thousand five hundred located in a county of the first classification with more than ninety-three thousand eight hundred but less than ninety-three thousand nine hundred inhabitants. Such enterprise zone designation shall only be made if the area that is to be included in the enterprise zone meets all the requirements of section 135.205.

7. In addition to any other enterprise zones authorized pursuant to this chapter, the department of economic development shall designate one enterprise zone that shall have boundaries that are the same as any city of the fourth classification with more than five thousand four hundred but less than five thousand five hundred inhabitants and located in more than one county. Such enterprise zone designation shall only be made if the area that is to be included in the enterprise zone meets all the requirements of section 135.205.

8. In addition to any other enterprise zones authorized in this chapter, the department of economic development shall designate one enterprise zone that shall be located partially in any city of the fourth classification with more than twelve thousand one hundred but less than twelve thousand four hundred inhabitants and partially in any city of the fourth classification with more than nine thousand six hundred but less than nine thousand seven hundred inhabitants and shall include all area in between any city of the fourth classification with more than twelve thousand one hundred but less than twelve thousand four hundred inhabitants and any city of the fourth classification with more than nine thousand six hundred but less than nine thousand seven hundred inhabitants with specific boundaries to be determined by the department of economic development in conjunction with the governing authority of the county. Such enterprise zone designation shall only be made if the area that is to be included in the enterprise zone meets all the requirements of section 135.205.

9. In addition to any other enterprise zones authorized in this chapter, the department of economic development shall designate one enterprise zone within any county of the third classification without a township form of government and with more than thirty-one thousand but less than thirty-one thousand one hundred inhabitants. Such enterprise zone designation shall only be made if the area that is to be included in the enterprise zone meets all the requirements of section 135.205.

10. Notwithstanding the provisions of section 135.230 to the contrary, any enterprise zone designated in any county of the third classification with a township form of government and with more than thirteen thousand seven hundred but less than thirteen thousand eight hundred inhabitants or designated in any county of the third classification without a township form of government and with more than fifteen thousand seven hundred but less than fifteen thousand eight hundred inhabitants shall not expire before December 31, 2015.

11. In addition to the number of enterprise zones authorized by the provisions of sections 135.200 to 135.270, the department of economic development shall designate one such zone in every county of the third classification without a township form of government and with more than six thousand seven hundred fifty but less than six thousand eight hundred fifty inhabitants. Such designation shall only be made if the area in the county which is to be included in the enterprise zone meets all the requirements of section 135.205.

12. In addition to the number of enterprise zones authorized by the provisions of this chapter the department of economic development shall designate one such zone in every city of the fourth classification with more than thirteen thousand six hundred but less than thirteen thousand eight hundred inhabitants which shall have boundaries abutting an international airport and an interstate highway with specific boundaries to be determined by the department of economic development in conjunction with the governing authority of the city. Such designation shall only be made if the area in the city which is to be included in the enterprise zone meets all the requirements of section 135.205.

13. In addition to any other enterprise zones authorized in this chapter, the department of economic development shall designate one such zone in a city of the fourth classification with more than thirty thousand three hundred but less than thirty thousand seven hundred inhabitants. Such enterprise zone shall only be made if the area to be included in the enterprise zone meets all the requirements of section 135.205.

(L. 2004 S.B. 1155)

*Section includes Laclede County, Richland, Crocker, Douglas County, Sugar Creek, Independence, St. Clair, Pacific, Nixa, Ozark, the area between Nixa and Ozark, Webster County, Linn County, Macon County, Shelby County, St. Ann, and Raytown.



Section 135.215 Real property improvements exemption from assessment and ad valorem taxes--procedure--maximum period granted--abatement or exemption ceases, when.

Real property improvements exemption from assessment and ad valorem taxes--procedure--maximum period granted--abatement or exemption ceases, when.

135.215. 1. Improvements made to "real property" as such term is defined in section 137.010, which are made in an enterprise zone subsequent to the date such zone or expansion thereto was designated, may upon approval of an authorizing resolution by the governing authority having jurisdiction of the area in which the improvements are made, be exempt, in whole or in part, from assessment and payment of ad valorem taxes of one or more affected political subdivisions, provided that, except as to the exemption allowed under subsection 3 of this section, at least fifty new jobs that provide an average of at least thirty-five hours of employment per week per job are created and maintained at the new or expanded facility. Such authorizing resolution shall specify the percent of the exemption to be granted, the duration of the exemption to be granted, and the political subdivisions to which such exemption is to apply and any other terms, conditions or stipulations otherwise required. A copy of the resolution shall be provided the director within thirty calendar days following adoption of the resolution by the governing authority.

2. No exemption shall be granted until the governing authority holds a public hearing for the purpose of obtaining the opinions and suggestions of residents of political subdivisions to be affected by the exemption from property taxes. The governing authority shall send, by certified mail, a notice of such hearing to each political subdivision in the area to be affected and shall publish notice of such hearing in a newspaper of general circulation in the area to be affected by the exemption at least twenty days prior to the hearing but not more than thirty days prior to the hearing. Such notice shall state the time, location, date and purpose of the hearing.

3. Notwithstanding subsection 1 of this section, at least one-half of the ad valorem taxes otherwise imposed on subsequent improvements to real property located in an enterprise zone shall become and remain exempt from assessment and payment of ad valorem taxes of any political subdivision of this state or municipality thereof, if said political subdivision or municipality levies ad valorem taxes, for a period of not less than ten years following the date such improvements were assessed, provided the improved properties are used for assembling, fabricating, processing, manufacturing, mining, warehousing or distributing properties.

4. No exemption shall be granted for a period more than twenty-five years following the date on which the original enterprise zone was designated by the department except for any enterprise zone within any home rule city with more than one hundred fifty-one thousand five hundred but less than one hundred fifty-one thousand six hundred inhabitants provided in any instance the exemption shall not be granted for a period longer than twenty-five years from the date on which the exemption was granted.

5. The provisions of subsection 1 of this section shall not apply to improvements made to real property which have been started prior to August 28, 1991.

6. The mandatory abatement referred to in this section shall not relieve the assessor or other responsible official from ascertaining the amount of the equalized assessed value of all taxable property annually as required by section 99.855 and shall not have the effect of reducing the payments in lieu of taxes referred to in subdivision (2) of section 99.845 unless such reduction is set forth in the plan approved by the governing body of the municipality pursuant to subdivision (1) of section 99.820.

7. Effective August 28, 2004, any abatement or exemption provided for in this section on an individual parcel of real property shall cease after a period of thirty days of business closure, work stoppage, major reduction in force, or a significant change in the type of business conducted at that location. For the purposes of this subsection, "work stoppage" shall not include strike or lockout or time necessary to retool a plant, and "major reduction in force" is defined as a seventy-five percent or greater reduction. Any owner or new owner may reapply, but cannot receive the abatement or exemption for any period of time beyond the original life of the enterprise zone.

(L. 1982 H.B. 1713, et al. § 5, A.L. 1983 H.B. 559, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 2004 S.B. 1099 merged with S.B. 1155, A.L. 2012 S.B. 769)



Section 135.220 Income earned by business, revenue producing enterprise, in zone, residential units, exemption, how computed.

Income earned by business, revenue producing enterprise, in zone, residential units, exemption, how computed.

135.220. 1. The provisions of chapter 143 notwithstanding, one-half of the Missouri taxable income attributed to a new business facility in an enterprise zone which is earned by a taxpayer establishing and operating a new business facility located within an enterprise zone shall be exempt from taxation under chapter 143. A taxpayer operating a revenue producing enterprise as defined in paragraph (d) of subdivision (6) of section 135.200 may elect to exempt from taxation under chapter 143 one-half of the Missouri taxable income attributed to a new business facility in an enterprise zone or may elect to claim a fifty-dollar credit against the tax imposed under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, for each room constructed for use as a bedroom for each qualifying residential unit. A "bedroom" is defined as a structurally separate room used primarily for sleeping, and not as a living room, dining room, kitchen or closet. That portion of income attributed to the new business facility shall be determined in a manner prescribed in paragraph (b) of subdivision (6) of section 135.100, except that compensation paid to truck drivers, or rail or barge vehicle operators shall be excluded from the fraction.

2. In the case of a small corporation described in section 143.471 or a partnership, in computing the Missouri taxable income of the taxpayers described in subdivisions (1) and (2) of this subsection, a deduction apportioned in proportion to their share of ownership of the business on the last day of the taxpayer's tax period for which such tax credits are being claimed, shall be allowed from their Missouri adjusted gross income in the amount of one-half of the Missouri taxable income earned by the new business facility, as determined by the method prescribed in subsection 1 of this section located within the enterprise zone, as defined in this section, to the following:

(1) The shareholders of a small corporation described in section 143.471;

(2) The partners in a partnership.

(L. 1982 H.B. 1713, et al. § 6, A.L. 1983 H.B. 559, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620, A.L. 1994 H.B. 1248 & 1048)



Section 135.225 Tax credit for new or expanded business facility, requirements--definitions--apportionment of credits--period for which tax credit granted--election to forfeit and claim tax credit under section 135.110--vesting of credits and exemptions, when--waiver of credits and exemptions, when.

Tax credit for new or expanded business facility, requirements--definitions--apportionment of credits--period for which tax credit granted--election to forfeit and claim tax credit under section 135.110--vesting of credits and exemptions, when--waiver of credits and exemptions, when.

135.225. 1. The credits otherwise provided by sections 135.100 to 135.150 shall upon proper application be granted to any taxpayer who shall establish and operate a new business facility located within an enterprise zone, except one designated pursuant to subsection 5 of section 135.230, on the same terms and conditions specified in those sections, except that:

(1) The credit otherwise allowed for each new business facility employee employed within an enterprise zone shall be four hundred dollars;

(2) An additional credit of four hundred dollars shall be granted for each twelve-month period that a new business facility employee is a resident of an enterprise zone;

(3) An additional credit of four hundred dollars shall be granted for each twelve-month period that the person employed as a new business facility employee is a person who, at the time of such employment by the new business facility, met the criteria as set forth in section 135.240;

(4) The credit otherwise allowed for new business facility investment shall be equal to the sum of ten percent of the first ten thousand dollars of such qualifying investment, plus five percent of the next ninety thousand dollars of such qualifying investment, plus two percent of all remaining qualifying investments within an enterprise zone;

(5) In the case of a small corporation described in section 143.471 or a partnership, the credits granted by this section shall be apportioned in proportion to the share of ownership of the taxpayer on the last day of the taxpayer's tax period for which such tax credits are being claimed, to the following:

(a) The shareholders of a small corporation described in section 143.471;

(b) The partners in a partnership;

(6) In the case of financial institutions described pursuant to the provisions of chapter 148, the credits allowed in subdivisions (1), (2), (3) and (4) of this subsection and the credit allowed in section 135.235 may be used to offset the tax imposed by chapter 148 and, in the case of an insurance company exempt from the thirty-percent employee requirement of section 135.230, any obligations imposed pursuant to section 375.916 subject to the same method of apportionment as prescribed for taxes imposed by chapter 143 and as provided in subdivision (6) of section 135.100 and subsections 2 and 3 of section 135.110;

(7) If a facility within an enterprise zone, which does not constitute a new business facility, is expanded or improved by the taxpayer within the enterprise zone, the expansion or improvement shall be considered a separate facility eligible for the credits allowed in this section and section 135.235, and the exemption allowed in section 135.220, if:

(a) The new business facility investment in the expansion or improvement during the tax period in which such credits and the exemption are claimed exceeds one hundred thousand dollars or, if less than one hundred thousand dollars, is twenty-five percent of the investment in the original facility prior to expansion or improvement; and

(b) The expansion or improvement otherwise constitutes a new business facility; and

(c) The number of new business facility employees engaged or maintained in employment at the expanded or improved facility for the taxable year for which the credit is claimed equals or exceeds two and the total number of employees at the facility after expansion or improvement is at least two greater than the total number of employees before expansion or improvement. The taxpayer's investment in the expansion or improvement and in the original facility prior to expansion or improvement shall be determined in the manner provided in subdivision (7) of section 135.100;

(8) For the purpose of sections 135.200 to 135.256, an office as defined in subdivision (8) of section 135.100, when established, must create and maintain at least two new business facility employees as defined in subdivision (5) of section 135.100;

(9) In the case where a person employed by the new business facility is a resident of the enterprise zone for less than a twelve-month period, or in the case where a person employed as a new business facility employee is a person who, at the time of such employment by the new business facility, met the criteria as set forth in section 135.240, is employed for less than a twelve-month period, the credits allowed by subdivisions (2) and (3) of this subsection shall be determined by multiplying four hundred dollars by a fraction, the numerator of which is the number of calendar days during the taxpayer's tax year for which such credits are claimed, in which the person met the requirements prescribed in subdivision (2) or (3) of this subsection, and the denominator of which is three hundred and sixty-five, except that such credit shall not exceed four hundred dollars per employee in any one taxable year;

(10) The deferment of tax credit authorized in section 135.120 shall not be available to taxpayers establishing a new business facility in an enterprise zone;

(11) The allowance for additional ten-year periods to certain new business facilities as prescribed in subsection 1 of section 135.110 shall not be available to taxpayers expanding a new business facility in an enterprise zone, except that any taxpayer who has been eligible to earn enterprise zone tax benefits for ten tax periods, or until the expiration of the fifteen-year period as prescribed in subsection 1 of section 135.230, or for the maximum period otherwise allowed by law, may qualify for the tax credits allowed in section 135.110 if otherwise eligible, pursuant to the same terms and conditions prescribed in sections 135.100 to 135.150;

(12) Taxpayers who establish a new business facility by operating a revenue-producing enterprise as defined in paragraph (d) of subdivision (6) of section 135.200 shall not be required to create and maintain new business facility employees.

2. The tax credits described in subdivisions (1), (2), (3) and (4) of subsection 1 of this section, the training credit allowed in section 135.235, and the income exemption allowed in section 135.220, shall be allowed to any taxpayer, under the same terms and conditions specified in such sections, who establishes a new business facility in an enterprise zone designated pursuant to subsection 5 of section 135.230, except that all such tax benefits shall be removed not later than seven years after the enterprise zone is designated as such.

3. Notwithstanding any provision of law to the contrary, any taxpayer who establishes a new business facility in an enterprise zone, may elect to forfeit the tax credits otherwise allowed in section 135.235 and this section and the exemptions otherwise allowed in sections 135.215 and 135.220 and the refund otherwise allowed in section 135.245, and in lieu thereof, claim the tax credits allowed in section 135.110, pursuant to the same terms and conditions prescribed in sections 135.100 to 135.150. To perfect the election, the taxpayer shall attach written notification of such election to the taxpayer's initial application for claiming tax credits. The election shall be irreversible once perfected.

4. The right to receive the income exemption described in section 135.220, the tax credits described in subsection 1 of this section and the training credit allowed in section 135.235 shall vest in the taxpayer upon commencement of operations of the revenue-producing enterprise, but such vested right shall be waived by the taxpayer for any given year in which the terms and conditions of sections 135.100 to 135.268 are not met. Representations made by the department and relied upon in good faith by the taxpayer shall be binding upon the state of Missouri insofar as they are consistent with the provisions of this chapter. The provisions of this subsection shall apply to all revenue-producing enterprises which are eligible for incentives pursuant to this subsection and which commenced operation on or after January 1, 1996, to the extent such incentives do not exceed the fifteen-year limitation pursuant to subsection 1 of section 135.230 or the seven-year limitation pursuant to subsection 5 of section 135.230. The provisions of this subsection shall apply to all revenue-producing enterprises which are eligible for the incentives set forth in this subsection, and which began operation after January 1, 1996, to the extent such incentives do not exceed the fifteen-year limitation set forth in subsection 1 of section 135.230, or the seven-year limit set forth in subsection 5 of section 135.230.

(L. 1982 H.B. 1713, et al. § 7, A.L. 1983 H.B. 559, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1999 H.B. 701)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.230 Tax credits and exemptions, maximum period granted--calculation formula--employee requirements, waived or reduced, when--motor carrier, tax credits, conditions--expansion of boundaries of enterprise zone--petition for additional period, qualifications.

Tax credits and exemptions, maximum period granted--calculation formula--employee requirements, waived or reduced, when--motor carrier, tax credits, conditions--expansion of boundaries of enterprise zone--petition for additional period, qualifications.

135.230. 1. The exemption or credit established and allowed by section 135.220 and the credits allowed and established by subdivisions (1), (2), (3) and (4) of subsection 1 of section 135.225 shall be granted with respect to any new business facility located within an enterprise zone for a vested period not to exceed ten years following the date upon which the new business facility commences operation within the enterprise zone and such exemption shall be calculated, for each succeeding year of eligibility, in accordance with the formulas applied in the initial year in which the new business facility is certified as such, subject, however, to the limitation that all such credits allowed in sections 135.225 and 135.235 and the exemption allowed in section 135.220 shall be removed not later than fifteen years after the enterprise zone is designated as such. No credits shall be allowed pursuant to subdivision (1), (2), (3) or (4) of subsection 1 of section 135.225 or section 135.235 and no exemption shall be allowed pursuant to section 135.220 unless the number of new business facility employees engaged or maintained in employment at the new business facility for the taxable year for which the credit is claimed equals or exceeds two or the new business facility is a revenue-producing enterprise as defined in paragraph (d) of subdivision (6) of section 135.200. In order to qualify for either the exemption pursuant to section 135.220 or the credit pursuant to subdivision (4) of subsection 1 of section 135.225, or both, it shall be required that at least thirty percent of new business facility employees, as determined by subsection 4 of section 135.110, meet the criteria established in section 135.240 or are residents of an enterprise zone or some combination thereof, except taxpayers who establish a new business facility by operating a revenue-producing enterprise as defined in paragraph (d) of subdivision (6) of section 135.200 or any taxpayer that is an insurance company that established a new business facility satisfying the requirements of subdivision (8) of section 135.100 located within an enterprise zone after June 30, 1993, and before December 31, 1994, and that employs in excess of three hundred fifty new business facility employees at such facility each tax period for which the credits allowable pursuant to subdivisions (1) to (4) of subsection 1 of section 135.225 are claimed shall not be required to meet such requirement. A new business facility described as SIC 3751 shall be required to employ fifteen percent of such employees instead of the required thirty percent. For the purpose of satisfying the thirty-percent requirement, residents must have lived in the enterprise zone for a period of at least one full calendar month and must have been employed at the new business facility for at least one full calendar month, and persons qualifying because they meet the requirements of section 135.240 must have satisfied such requirement at the time they were employed by the new business facility and must have been employed at the new business facility for at least one full calendar month. The director may temporarily reduce or waive this requirement for any business in an enterprise zone with ten or less full-time employees, and for businesses with eleven to twenty full-time employees this requirement may be temporarily reduced. No reduction or waiver may be granted for more than one tax period and shall not be renewable. The exemptions allowed in sections 135.215 and 135.220 and the credits allowed in sections 135.225 and 135.235 and the refund established and authorized in section 135.245 shall not be allowed to any "public utility", as such term is defined in section 386.020. For the purposes of achieving the fifteen-percent employment requirement set forth in this subsection, a new business facility described as NAICS 336991 may count employees who were residents of the enterprise zone at the time they were employed by the new business facility and for at least ninety days thereafter, regardless of whether such employees continue to reside in the enterprise zone, so long as the employees remain employed by the new business facility and residents of the state of Missouri.

2. Notwithstanding the provisions of subsection 1 of this section, motor carriers, barge lines or railroads engaged in transporting property for hire or any interexchange telecommunications company that establish a new business facility shall be eligible to qualify for the exemptions allowed in sections 135.215 and 135.220, and the credits allowed in sections 135.225 and 135.235 and the refund established and authorized in section 135.245, except that trucks, truck-trailers, truck semitrailers, rail or barge vehicles or other rolling stock for hire, track, switches, bridges, barges, tunnels, rail yards and spurs shall not constitute new business facility investment nor shall truck drivers or rail or barge vehicle operators constitute new business facility employees.

3. Notwithstanding any other provision of sections 135.200 to 135.256 to the contrary, motor carriers establishing a new business facility on or after January 1, 1993, but before January 1, 1995, may qualify for the tax credits available pursuant to sections 135.225 and 135.235 and the exemption provided in section 135.220, even if such new business facility has not satisfied the employee criteria, provided that such taxpayer employs an average of at least two hundred persons at such facility, exclusive of truck drivers and provided that such taxpayer maintains an average investment of at least ten million dollars at such facility, exclusive of rolling stock, during the tax period for which such credits and exemption are being claimed.

4. Any governing authority having jurisdiction of an area that has been designated an enterprise zone may petition the department to expand the boundaries of such existing enterprise zone. The director may approve such expansion if the director finds that:

(1) The area to be expanded meets the requirements prescribed in section 135.207 or 135.210, whichever is applicable;

(2) The area to be expanded is contiguous to the existing enterprise zone; and

(3) The number of expansions do not exceed three after August 28, 1994.

5. Notwithstanding the fifteen-year limitation as prescribed in subsection 1 of this section, any governing authority having jurisdiction of an area that has been designated as an enterprise zone by the director, except one designated pursuant to this subsection, may file a petition, as prescribed by the director, for redesignation of such area for an additional period not to exceed seven years following the fifteenth anniversary of the enterprise zone's initial designation date; provided:

(1) The petition is filed with the director within three years prior to the date the tax credits authorized in sections 135.225 and 135.235 and the exemption allowed in section 135.220 are required to be removed pursuant to subsection 1 of this section;

(2) The governing authority identifies and conforms the boundaries of the area to be designated a new enterprise zone to the political boundaries established by the latest decennial census, unless otherwise approved by the director;

(3) The area satisfies the requirements prescribed in subdivisions (3) and (4) of section 135.205 according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five or other appropriate source as approved by the director;

(4) The governing authority satisfies the requirements prescribed in sections 135.210, 135.215 and 135.255;

(5) The director finds that the area is unlikely to support reasonable tax assessment or to experience reasonable economic growth without such designation; and

(6) The director's recommendation that the area be designated as an enterprise zone is approved by the joint committee on economic development policy and planning, as otherwise required in subsection 3 of section 135.210.

6. Any taxpayer having established a new business facility in an enterprise zone except one designated pursuant to subsection 5 of this section, who did not earn the tax credits authorized in sections 135.225 and 135.235 and the exemption allowed in section 135.220 for the full ten-year period because of the fifteen-year limitation as prescribed in subsection 1 of this section, shall be granted such benefits for ten tax years, less the number of tax years the benefits were claimed or could have been claimed prior to the expiration of the original fifteen-year period, except that such tax benefits shall not be earned for more than seven tax periods during the ensuing seven-year period, provided the taxpayer continues to operate the new business facility in an area that is designated an enterprise zone pursuant to subsection 5 of this section. Any taxpayer who establishes a new business facility subsequent to the commencement of the ensuing seven-year period, as authorized in subsection 5 of this section, may qualify for the tax credits authorized in sections 135.225 and 135.235, and the exemptions authorized in sections 135.215 and 135.220, pursuant to the same terms and conditions as prescribed in sections 135.100 to 135.256. The designation of any enterprise zone pursuant to subsection 5 of this section shall not be subject to the fifty enterprise zone limitation imposed in subsection 4 of section 135.210.

(L. 1982 H.B. 1713, et al. § 8, A.L. 1983 H.B. 559, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620, A.L. 1994 H.B. 1248 & 1048 § 135.230 subsecs. 1, 3, 4, 5, merged with S.B. 740, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1999 H.B. 701, A.L. 2001 H.B. 453 merged with H.B. 738, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.235 Tax credit for expense of training employees--small corporations and partnerships.

Tax credit for expense of training employees--small corporations and partnerships.

135.235. To the extent that expenses incurred by a new business facility in an enterprise zone for the training of persons employed in the operation of the new business facility is not covered by an existing federal, state or local program, such new business facility shall be eligible for a full tax credit equal to eighty percent of that portion of such training expenses which are in excess of four hundred dollars for each trainee who is a resident of the enterprise zone or who was at the time of such employment at the new business facility unemployable or difficult to employ as defined in section 135.240, provided such credit shall not exceed four hundred dollars for each employee trained. In the case of a small corporation described in section 143.471 or a partnership, all credits allowed by this section shall be apportioned in proportion to the share of ownership of the business to the following:

(1) The shareholders of the corporation described in section 143.471; or

(2) The partners in a partnership.

(L. 1982 H.B. 1713, et al. § 9, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405)



Section 135.240 Employees for which employer may claim training credit.

Employees for which employer may claim training credit.

135.240. The provisions of subdivision (3) of section 135.225 and section 135.230 shall apply to employees determined to:

(1) Be difficult to employ. For the purpose of this section, "a person difficult to employ" shall mean a person who was unemployed for at least three months immediately prior to being employed at the new business facility in the enterprise zone; or

(2) Be eligible for aid to families with dependent children or general relief programs.

(L. 1982 H.B. 1713, et al. § 10, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620)



Section 135.245 Income tax refund limited to taxpayer establishing new facility in enterprise zone--refund if tax credits earned exceed tax liability, when, limitations.

Income tax refund limited to taxpayer establishing new facility in enterprise zone--refund if tax credits earned exceed tax liability, when, limitations.

135.245. 1. Notwithstanding any other provision of Missouri law, some portion of the tax credits earned by a newly established new business facility within an enterprise zone through the provisions of sections 135.200 to 135.256, except one designated pursuant to subsection 5 of section 135.230, which exceeds its total income tax liability shall be considered an overpayment of the income tax and shall be refunded to the taxpayer as provided by this section, except that such refund shall only apply to taxpayers subject to the tax imposed pursuant to chapter 143. The refund allowed by this section shall be limited to taxpayers who establish new facilities in enterprise zones. The refund shall not be allowed to a taxpayer who establishes a new business facility because it qualifies as a separate facility pursuant to subsection 6 of section 135.110 or subdivision (7) of subsection 1 of section 135.225 or because it satisfies the requirements of paragraph (c) of subdivision (4) of section 135.100 or subdivision (10) of section 135.100. The provisions of this section shall have effect on all initial applications filed on or after August 28, 1992. The provisions of this section shall only be available to a taxpayer for the first two consecutive years during which the taxpayer is eligible for the credits provided by sections 135.200 to 135.256, and the portion of tax credit which is considered an overpayment of the income tax shall be limited to fifty percent or fifty thousand dollars, whichever is less, in the first year and twenty-five percent or twenty-five thousand dollars, whichever is less, in the second year in which the taxpayer is eligible. The overpayment of the income tax for the first year shall not be refunded to the taxpayer until the third taxable year of operation by the new business facility and the overpayment of the income tax for the second year shall not be refunded to the taxpayer until the fourth taxable year of operation by the new business facility.

2. The portion of tax credit which is considered an overpayment of the income tax by any taxpayer who establishes a new business facility in an enterprise zone designated pursuant to subsection 5 of section 135.230 shall be limited to twenty-five percent or twenty-five thousand dollars, whichever is less, in the first year of the ensuing seven-year period. Such overpayment of tax shall not be refunded to the taxpayer until the third taxable year of operation by the new business facility.

3. Such refunds to the taxpayer shall be made as otherwise provided by law. In the case of a small corporation described in section 143.471 or a partnership, all refunds allowed by this section shall be apportioned in proportion to the share of ownership of the business on the last day of the taxpayer's tax period for which such tax credits are being claimed, to the following:

(1) The shareholders of the corporation described in section 143.471; or

(2) The partners in a partnership.

(L. 1982 H.B. 1713, et al. § 11, A.L. 1983 H.B. 559, A.L. 1986 S.B. 727, A.L. 1991 H.B. 294 & 405, A.L. 1992 S.B. 661 & 620, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237)

Effective 1-1-97



Section 135.247 Federal empowerment, enterprise community deemed state enterprise zone--credits, exemption, refund--retail businesses eligible for benefits.

Federal empowerment, enterprise community deemed state enterprise zone--credits, exemption, refund--retail businesses eligible for benefits.

135.247. 1. Notwithstanding the provisions of sections 135.205, 135.207, and 135.210 or any other provisions to the contrary, any area having been designated by the United States Department of Housing and Urban Development as a federal empowerment zone or by the United States Department of Agriculture as an enterprise community pursuant to the federal Omnibus Budget Reconciliation Act of 1993, title XIII, chapter I, subchapter c, shall immediately upon such federal designation become and remain a state enterprise zone until the expiration of such federal designation.

2. The credits otherwise provided by sections 135.225 and 135.235, the exemption provided by section 135.220, and the refund provided by section 135.245 shall be available to any taxpayer who establishes and operates a new business facility located within a federal empowerment zone or enterprise community on the same terms and conditions specified in sections 135.100 to 135.256. The exemption provided in section 135.215 shall be available to any taxpayer who makes improvements to real property after the date the area is designated as a federal empowerment zone or enterprise community pursuant to the same terms and conditions specified in section 135.215.

3. Notwithstanding any provision of law to the contrary, retail businesses, as defined by SICs 52 through 59, hotels and motels, as defined by SIC 7011, and recreational facilities as defined by SIC 7999, shall be eligible for all benefits provided pursuant to the provisions of sections 135.200 to 135.256, if:

(1) In the case of a retail business, such business is located within a state-designated enterprise zone located wholly or partially within a federal empowerment zone or enterprise community; or

(2) Such business is located within a satellite enterprise zone, established pursuant to subdivision (1) or (3) of subsection 1 of section 135.207, whether or not such satellite zone is contained within a federal empowerment zone or enterprise community; and

(3) In the case of a hotel or motel, such business is located within an enterprise zone which is located within any county of the first classification with a population of at least five hundred thousand but less than seven hundred thousand inhabitants according to the last decennial census, or in an enterprise zone which is located within any city of the third classification which is partially located within a county of the first class with a population of one hundred fifty thousand or more which is adjacent to a county of the first classification with a population of at least five hundred thousand but less than seven hundred thousand according to the last decennial census; and

(4) In the case of a recreational facility, such business is located within an area designated a satellite enterprise zone pursuant to subdivision (1) of subsection 1 of section 135.207, by the director after January 1, 1991, and before January 1, 1992, in any city not within a county, and further provided the director approves the eligibility of such recreational facility to claim tax benefits otherwise allowed in sections 135.200 to 135.256. When making such determination, the director shall consider the number and quality of new jobs to be created, the amount of payroll and investment to be generated from the proposed project, the extent to which such tax concessions are needed to induce the development, whether the area is unlikely to support reasonable tax assessment or to experience reasonable economic growth without such designation and the overall economic benefits to be realized from the proposed project.

4. For purposes of qualifying for benefits pursuant to this section, recreational facilities, as defined by SIC 7999, shall not include:

(1) An excursion gambling boat licensed pursuant to sections 313.800 to 313.850 and the docking facility associated with such licensed excursion gambling boat; or

(2) An excursion gambling boat and docking facility as proposed on an application filed with the Missouri gaming commission.

(L. 1994 H.B. 1248 & 1048, A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 135.250 Rules authorized, procedure.

Rules authorized, procedure.

135.250. 1. The director of the department of economic development may, subject to the requirements of section 536.021, issue such rules and regulations as he deems necessary regarding the qualifications necessary for an area to be deemed an "enterprise zone" and for the continuation of such designation. Beginning January 1, 1987, the director shall prescribe the method for submitting applications for claiming the tax credits allowed in sections 135.225 and 135.235 and the exemption allowed in section 135.220 and shall, if such application is approved, certify same to the director of revenue that the taxpayer claiming the credits allowed in sections 135.225 and 135.235 and the exemption allowed in section 135.220 has satisfied all requirements prescribed in sections 135.200 to 135.255, and is therefore eligible to claim the credits and exemption. The director shall also calculate and specify the amount of the credits earned by the taxpayer during the taxpayer's first taxable year in which such credits are claimed and for each of the nine succeeding taxable years the credits are claimed by the taxpayer and shall certify such amounts to the director of revenue. The director shall certify the extent to which such earned credits and the exemption allowed in section 135.220 can be claimed to the director of revenue and shall notify the taxpayer in writing of such determination. The director may prescribe such rules and regulations necessary to carry out the provisions of sections 135.200 to 135.255.

2. The director of revenue shall determine the amount of the taxpayer's refund, as allowed in section 135.245, if any, and shall notify the taxpayer in writing of any amount to be refunded. The director of revenue may, subject to the requirements of section 536.021, prescribe rules and regulations necessary to process the credits allowed in sections 135.225 and 135.235 and the exemption allowed in section 135.220 and the refund allowed in section 135.245 following certification of eligibility by the director. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

3. Any taxpayer who has submitted an application for claiming tax credits as allowed in sections 135.225, 135.235, or the exemption allowed in section 135.220 or an application to be certified as a new business facility for the purpose of claiming the refund as allowed in section 135.245, may file with the director of economic development, a protest within sixty days (one hundred fifty days if the taxpayer is outside the United States) after the date of such certification notice or the date of the notice denying such certification. The protest shall be in writing and shall set forth the grounds on which the protest is based.

4. If a protest is filed, the director of economic development shall consider the taxpayer's grounds for protest and make a determination concerning such protest. The director of economic development shall notify the taxpayer in writing of such determination within thirty days following the date in which the written protest was received. Such notice shall be mailed to the taxpayer by certified or registered mail and such notice shall set forth briefly the director of economic development's findings of fact and the basis of decision.

5. The decision of the director of economic development on the taxpayer's protest is final upon the expiration of thirty days from the date when he mails notice of his action to the taxpayer unless within this period, the taxpayer seeks review of the director of economic development's determination by the administrative hearing commission.

(L. 1982 H.B. 1713, et al. § 12, A.L. 1985 H.B. 416, A.L. 1986 S.B. 727, A.L. 1989 H.B. 181 & 633, A.L. 1991 H.B. 294 & 405, A.L. 1995 S.B. 3)



Section 135.255 Displaced enterprise zone resident assistance, when, limitations.

Displaced enterprise zone resident assistance, when, limitations.

135.255. After August 13, 1982, whenever an enterprise zone resident becomes displaced as a result of condemnation authorized under the provisions of chapter 353 and is displaced from a dwelling which was actually owned and occupied by the displaced person as his principal residence for not less than one year prior to the initiation of negotiations for acquisition of the property, the redevelopment corporation shall make payment to the displaced person upon proper application for:

(1) Actual expenses up to five hundred dollars incurred in moving himself, his family and other personal property; or the displaced person may elect to be moved by licensed, bonded moving services, or receive* a moving expense allowance up to a maximum of five hundred dollars;

(2) Actual dislocation expenses incurred up to two hundred dollars, including as eligible expenses, but not limited to, utility connection costs, and other incidental expenses;

(3) The amount, if any, which, when added to the acquisition cost of the dwelling acquired by the redevelopment corporation, equals the reasonable cost of a replacement dwelling which is comparable to the dwelling being acquired in size, condition, and accessibility to public services, and commercial facilities, and which is reasonably accessible to his place of employment, and is available on the private market without discrimination due to race, color, creed, religion, national origin, sex or source of income;

(4) The amount, if any, which will compensate the displaced person for any increased interest costs which such person is required to pay for financing the acquisition of a replacement dwelling. Such amount shall be equal to the interest differential between the existing and new mortgage based upon the remaining principal and term on the existing mortgage;

(5) The amount, if any, which will compensate the displaced person for any increased monthly payments for principal, interest, taxes and insurance which such person is required to pay due to the loss by such person of government subsidies, including, but not limited to, subsidies under Section 235 of Title 24, Code of Federal Regulations, as a result of being displaced. Such amount shall be discounted to present value. The discount rate shall be five and one-half percent. The payments authorized by this section shall be made only to a displaced person who purchases or occupies a replacement dwelling which is decent, safe and sanitary not later than one year after the date on which the displaced person receives payment of consideration for the acquired dwelling or the date on which the displaced person moves from the acquired dwelling, whichever is later. No payment under this section to any displaced person may exceed ten thousand dollars.

(L. 1982 H.B. 1713, et al. § 13)

*Word "received" appears in original rolls.



Section 135.256 Enterprise zone to be established in certain cities (Rolla).

Enterprise zone to be established in certain cities (Rolla).

135.256. In addition to the number of enterprise zones authorized under the provisions of sections 135.206 and 135.210, the department of economic development shall designate one such zone in every city of the third class in every county of the third class which contains a state university whose primary mission is engineering studies and technical research. Such enterprise zone designation shall only be made if the area in the city which is to be included meets all the requirements of section 135.205.

(L. 1989 H.B. 249 & 47 § 1 merged with S.B. 59 § 1)



Section 135.257 Enterprise zone to be established in city not within a county (St. Louis).

Enterprise zone to be established in city not within a county (St. Louis).

135.257. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.208, 135.210 and 135.256, the department of economic development shall designate one such zone in any city not within a county if such area which is to be included in the enterprise zone meets all the requirements of section 135.205.

(L. 1997 2d Ex. Sess. S.B. 1 § 1)

Effective 12-23-97



Section 135.258 Letter of intent required, when.

Letter of intent required, when.

135.258. 1. A taxpayer shall not be entitled to receive the tax credits, the exemption and the refunds respectively provided for in sections 135.110, 135.220, 135.225, and 135.245 solely because the taxpayer has met and maintained the new investment and new job creation criteria required by sections 135.100 through 135.256. In addition to meeting these criteria, the taxpayer must be in receipt of an approved letter of intent as described in subsection 2 of this section. The taxpayer shall make available such copies of the approved letter of intent, as may be required, to the department of revenue.

2. In order to be eligible for the tax credits, exemption and refunds specified in subsection 1 of this section, a taxpayer must submit a letter of intent to the director of the department of economic development. The letter of intent shall be completed on a form that shall be prepared by the department. It need not contain an estimate of the amounts of the tax credits, exemption or refunds for which the taxpayer may become eligible. The letter of intent shall be submitted to the director at least fifteen days prior to the commencement of commercial operations as defined in subdivision (1) of section 135.100. The director shall approve or deny the letter of intent and return such to the taxpayer within fifteen days of its receipt.

(L. 1998 H.B. 1656)

Effective 1-1-99

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.259 Enterprise zone designated for a certain county (Wright County)

Enterprise zone designated for a certain county (Wright County)

135.259. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206, 135.210, 135.256 and 135.257, the department of economic development shall designate one such zone for any county of the third classification without a township form of government with a population of less than eighteen thousand and more than seventeen thousand nine hundred. Such enterprise zone designation shall only be made if such area which is to be included in the enterprise zone meets all the requirements of section 135.205.

(L. 2002 S.B. 856)



Section 135.260 Enterprise zone designated for a certain city (Carl Junction)

Enterprise zone designated for a certain city (Carl Junction)

135.260. In addition to the number of enterprise zones authorized pursuant to the provisions of sections 135.206 and 135.210, the department of economic development shall designate one such zone in every city of the fourth classification with greater than five thousand two hundred inhabitants and less than five thousand three hundred inhabitants in every noncharter county of the first classification which contains greater than one hundred four thousand inhabitants and fewer than one hundred five thousand inhabitants. Such enterprise zone shall only be made if such area in the city which is to be included meets all the requirements of section 135.205.

(L. 2002 S.B. 856)



Section 135.262 Any area meeting enterprise zone requirements shall be designated as such.

Any area meeting enterprise zone requirements shall be designated as such.

135.262. In addition to the number of enterprise zones authorized under the provisions of sections 135.206 to 135.260, the department of economic development shall designate any area that meets all the requirements of section 135.205 as an enterprise zone.

(L. 2004 S.B. 1155)



Section 135.270 Strategic initiative investment income tax refund, automobile manufacturers or assemblers.

Strategic initiative investment income tax refund, automobile manufacturers or assemblers.

135.270. 1. Any automobile manufacturer or assembler, as defined by standard industrial classification code (SIC) number 3711, that is located within a state enterprise zone established pursuant to sections 135.200 to 135.256 may make an application to the department of economic development for a strategic initiative investment income tax refund.

2. Such refunds shall be approved only if the total amount of tax credits certified for the automobile manufacturer or assembler in the four calendar years immediately preceding 1998 exceeded the company's total Missouri tax on taxable income in those years by an amount equal to at least twenty million dollars. In such cases, a portion of tax credits earned shall constitute an overpayment of taxes and may be refunded to the taxpayer in the manner authorized by this section as a strategic initiative income tax fund.

3. The department shall evaluate and may approve such applications based upon the importance of the manufacturer to the economy of Missouri, the company's investment of at least one hundred million dollars in new facilities or equipment, and the number of jobs to be created or retained as a result of new investment. Such applications may be approved annually for no longer than five successive years. The maximum amount of refund that may be awarded to the manufacturer or assembler shall not exceed two million dollars per year.

(L. 1998 S.B. 827 § 1)



Section 135.276 Definitions.

Definitions.

135.276. As used in sections 135.276 to 135.283, the following terms mean: (1) "Continuation of commercial operations" shall be deemed to occur during the first taxable year following the taxable year during which the business entered into an agreement with the department pursuant to section 135.283 in order to receive the tax exemption, tax credits and refundable credits authorized by sections 135.276 to 135.283; (2) "Department", the department of economic development; (3) "Director", the director of the department of economic development; (4) "Enterprise zone", an enterprise zone created under section 135.210 that includes all or part of a home rule city with more than twenty-six thousand but less than twenty-seven thousand inhabitants located in any county with a charter form of government and with more than one million inhabitants; (5) "Facility", any building used as a revenue-producing enterprise located within an enterprise zone, including the land on which the facility is located and all machinery, equipment, and other real and depreciable tangible personal property acquired for use at and located at or within such facility and used in connection with the operation of such facility; (6) "NAICS", the industrial classification as such classifications are defined in the 1997 edition of the North American Industrial Classification System Manual as prepared by the Executive Office of the President, Office of Management and Budget; (7) "Retained business facility", a facility in an enterprise zone operated by the taxpayer which satisfies the following requirements as determined by the department and included in an agreement with the department:

(a) The taxpayer agrees to a capital investment project at the facility of at least five hundred million dollars to take place over a period of two consecutive taxable years ending no later than the fifth taxable year after continuation of commercial operations;

(b) The taxpayer has maintained at least two thousand employees per year at the facility for each of the five taxable years preceding the year of continuation of commercial operations;

(c) The taxpayer agrees to maintain at least the level of employment that it had at the facility in the taxable year immediately preceding the year of continuation of commercial operations for ten consecutive taxable years beginning with the year of the continuation of commercial operations. Temporary layoffs necessary to implement the capital investment project will not be considered a violation of this requirement;

(d) The taxpayer agrees that the amount of the average wage paid by the taxpayer at the facility will exceed the average wage paid within the county in which the facility is located for ten consecutive taxable years beginning with the year of the continuation of commercial operations;

(e) Significant local incentives with respect to the project or retained facility have been committed, which incentives may consist of:

a. Cash or in-kind incentives derived from any nonstate source, including incentives provided by the affected political subdivisions, private industry and/or local chambers of commerce or similar such organizations; or

b. Relief from local taxes;

(f) Receipt of the tax exemption, tax credits, and refunds are major factors in the taxpayer's decision to retain its operations at the facility in Missouri and go forward with the capital investment project and not receiving the exemption, credits, and refunds will result in the taxpayer moving its operations out of Missouri; and

(g) There is at least one other state that the taxpayer verifies is being considered as the site to which the facility's operations will be relocated; (8) "Retained business facility employee", a person employed by the taxpayer in the operation of a retained business facility during the taxable year for which the credit allowed by section 135.279 is claimed, except that truck drivers and rail and barge vehicle operators shall not constitute retained business facility employees. A person shall be deemed to be so employed if such person performs duties in connection with the operation of the retained business facility on a regular, full-time basis. The number of retained business facility employees during any taxable year shall be determined by dividing by twelve the sum of the number of individuals employed on the last business day of each month of such taxable year. If the retained business facility is in operation for less than the entire taxable year, the number of retained business facility employees shall be determined by dividing the sum of the number of individuals employed on the last business day of each full calendar month during the portion of such taxable year during which the retained business facility was in operation by the number of full calendar months during such period; (9) "Retained business facility income", the Missouri taxable income, as defined in chapter 143, derived by the taxpayer from the operation of the retained business facility. If a taxpayer has income derived from the operation of a retained business facility as well as from other activities conducted within this state, the Missouri taxable income derived by the taxpayer from the operation of the retained business facility shall be determined by multiplying the taxpayer's Missouri taxable income, computed in accordance with chapter 143, by a fraction, the numerator of which is the property factor, as defined in paragraph (a) of this subdivision, plus the payroll factor, as defined in paragraph (b) of this subdivision, and the denominator of which is two:

(a) The "property factor" is a fraction, the numerator of which is the retained business facility investment certified for the tax period, and the denominator of which is the average value of all the taxpayer's real and depreciable tangible personal property owned or rented and used in this state during the tax period. The average value of all such property shall be determined as provided in chapter 32;

(b) The "payroll factor" is a fraction, the numerator of which is the total amount paid during the tax period by the taxpayer for compensation to persons qualifying as retained business facility employees at the retained business facility, and the denominator of which is the total amount paid in this state during the tax period by the taxpayer for compensation. The compensation paid in this state shall be determined as provided in chapter 32;

(10) "Retained business facility investment", the value of real and depreciable tangible personal property, acquired by the taxpayer as part of the retained business facility after the date of continuation of commercial operations, which is used by the taxpayer in the operation of the retained business facility, during the taxable year for which the credit allowed by section 135.279 is claimed, except that trucks, truck-trailers, truck semitrailers, rail vehicles, barge vehicles, aircraft and other rolling stock for hire, track, switches, barges, bridges, tunnels, rail yards, and spurs shall not constitute retained business facility investments. The total value of such property during such taxable year shall be:

(a) Its original cost if owned by the taxpayer; or

(b) Eight times the net annual rental rate, if leased by the taxpayer. The net annual rental rate shall be the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals. The retained business facility investment shall be determined by dividing by twelve the sum of the total value of such property on the last business day of each calendar month of the taxable year. If the retained business facility is in operation for less than an entire taxable year, the retained business facility investment shall be determined by dividing the sum of the total value of such property on the last business day of each full calendar month during the portion of such taxable year during which the retained business facility was in operation by the number of full calendar months during such period;

(11) "Revenue-producing enterprise", manufacturing activities classified as NAICS 336211.

(L. 2003 H.B. 289 merged with S.B. 620)

Effective 6-18-03 (S.B. 620)

7-07-03 (H.B. 289)

Contingent expiration date, see § 135.284



Section 135.277 Taxable income of retained business facility exempt from income taxation, amount.

Taxable income of retained business facility exempt from income taxation, amount.

135.277. The provisions of chapter 143 notwithstanding, one-half of the Missouri taxable income attributed to an approved retained business facility that is earned by a taxpayer operating the approved retained business facility may be exempt from taxation under chapter 143. That portion of income attributed to the retained business facility shall be determined in a manner prescribed in paragraph (b) of subdivision (9) of section 135.276, except that compensation paid to truck drivers, rail, or barge vehicle operators shall be excluded from the fraction.

(L. 2003 H.B. 289 merged with S.B. 620)

Effective 6-18-03 (S.B. 620)

7-07-03 (H.B. 289)

Contingent expiration date, see § 135.284



Section 135.279 Tax credit, amount (Hazelwood Ford Plant)--calculation and limitations on credit.

Tax credit, amount (Hazelwood Ford Plant)--calculation and limitations on credit.

135.279. 1. Any taxpayer that operates an approved retained business facility in an enterprise zone may be allowed a credit, each year for ten years, in an amount determined pursuant to subsection 2 or 3 of this section, whichever is applicable, against the tax imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, as follows:

(1) The credit allowed for each retained business facility employee shall be four hundred dollars, except that for each retained business facility employee that exceeds the level of employment set forth in paragraph (b) of subdivision (7) of section 135.276, the credit shall be five hundred dollars. Transfers from another facility operated by the taxpayer in the state will not count as retained business facility employees;

(2) An additional credit of four hundred dollars shall be granted for each twelve-month period that a retained business facility employee is a resident of an enterprise zone;

(3) An additional credit of four hundred dollars shall be granted for each twelve-month period that the person employed as a retained business facility employee is a person who, at the time of such employment by the new business facility, met the criteria as set forth in section 135.240;

(4) To the extent that expenses incurred by a retained business facility in an enterprise zone for the training of persons employed in the operation of the retained business facility is not covered by an existing federal, state, or local program, such retained business facility shall be eligible for a full tax credit equal to eighty percent of that portion of such training expenses which are in excess of four hundred dollars for each trainee who is a resident of an enterprise zone or who was at the time of such employment at the retained business facility unemployable or difficult to employ as defined in section 135.240, provided such credit shall not exceed four hundred dollars for each employee trained;

(5) The credit allowed for retained business facility investment shall be equal to the sum of ten percent of the first ten thousand dollars of such qualifying investment, plus five percent of the next ninety thousand dollars of such qualifying investment, plus two percent of all remaining qualifying investments within an enterprise zone. The taxpayer's retained business facility investment shall be reduced by the amount of investment made by the taxpayer or related taxpayer which was subsequently transferred to the retained business facility from another Missouri facility and for which credits authorized in this section are not being earned.

2. The credits allowed by subsection 1 of this section shall offset the greater of:

(1) Some portion of the income tax otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, with respect to such taxpayer's retained business facility income for the taxable year for which such credit is allowed; or

(2) If the taxpayer operates no other facility in Missouri, the credits allowed in subsection 1 of this section shall offset up to fifty percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, seventy-five percent of the business income tax otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, if the business operates no other facilities in Missouri;

(3) If the taxpayer operates more than one facility in Missouri, the credits allowed in subsection 1 of this section shall offset up to the greater of the portion prescribed in subdivision (1) of this subsection or twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the business' tax, except that no taxpayer operating more than one facility in Missouri shall be allowed to offset more than twenty-five percent or, in the case of an economic development project located within a distressed community as defined in section 135.530, thirty-five percent of the taxpayer's business income tax in any tax period under the method prescribed in this subdivision.

3. In the case where a person employed by the retained business facility is a resident of the enterprise zone for less than a twelve-month period, or in the case where a person employed as a retained business facility employee is a person who, at the time of such employment by the retained business facility, met the criteria as set forth in section 135.240, is employed for less than a twelve-month period, the credits allowed by subdivisions (2) and (3) of subsection 1 of this section shall be determined by multiplying the dollar amount of the credit by a fraction, the numerator of which is the number of calendar days during the taxpayer's tax year for which such credits are claimed, in which the person met the requirements prescribed in subdivision (2) or (3) of this subsection, and the denominator of which is three hundred sixty-five.

4. Notwithstanding any provision of law to the contrary, any taxpayer who claims the exemption and credits allowed in sections 135.276 to 135.283 shall not be eligible to receive the exemption allowed in section 135.220, the credits allowed in sections 135.225 and 135.235, and the refund authorized by section 135.245 or the tax credits allowed in section 135.110. The taxpayer must elect among the options. To perfect the election, the taxpayer shall attach written notification of such election to the taxpayer's initial application for claiming tax credits. The election shall be irreversible once perfected.

5. A taxpayer shall not receive the income exemption described in section 135.276 and the tax credits described in subsection 1 of this section for any year in which the terms and conditions of sections 135.276 to 135.283 are not met. Such incentives shall not exceed the fifteen-year limitation pursuant to subsection 1 of section 135.230 or the seven-year limitation pursuant to subsection 5 of section 135.230.

6. The initial application for claiming tax credits must be made in the taxpayer's tax period immediately following the tax period in which commencement of commercial operations began at the new business facility.

7. Credits may not be carried forward but shall be claimed for the taxable year during which continuation of commercial operations occurs at such retained business facility, and for each of the nine succeeding taxable years.

(L. 2003 H.B. 289 merged with S.B. 620)

Effective 6-18-03 (S.B. 620)

7-07-03 (H.B. 289)

Contingent expiration date, see § 135.284



Section 135.281 Application for income tax refund (Hazelwood Ford Plant)--approval procedures.

Application for income tax refund (Hazelwood Ford Plant)--approval procedures.

135.281. 1. Any taxpayer operating an approved retained business facility that is located within a state enterprise zone established pursuant to sections 135.200 to 135.256 may make an application to the department of economic development for an income tax refund.

2. Such refunds shall be approved only if the amount of tax credits certified for the taxpayer in the taxable year exceeded the company's total Missouri tax on taxable income in that year by an amount equal to at least one million dollars. In such cases, a portion of tax credits earned shall constitute an overpayment of taxes and may be refunded to the taxpayer in the manner authorized by this section.

3. The department shall evaluate and may approve such applications based upon the importance of the approved retained business facility to the economy of Missouri, the company's investment of at least five hundred million dollars in facilities or equipment, and the number of jobs to be created or retained. Such applications may be approved annually for no longer than five successive years. The maximum amount of refund that may be awarded to the manufacturer or assembler shall not exceed two million dollars per year. Notwithstanding other provisions of law to the contrary, if the taxpayer's tax credits issued under sections 135.276 to 135.283 for a taxable year exceed the taxpayer's taxable income by more than two million dollars, the credits may be carried forward for five years or until used, whichever is earlier, and may be included in refund amounts otherwise authorized by this section.

(L. 2003 H.B. 289 merged with S.B. 620)

Effective 6-18-03 (S.B. 620)

7-07-03 (H.B. 289)

Contingent expiration date, see § 135.284



Section 135.283 Program application--approval by department--executed agreement required, contents.

Program application--approval by department--executed agreement required, contents.

135.283. 1. A taxpayer shall apply to the department for approval to participate in the program authorized by sections 135.276 to 135.283. The application shall be in a form prescribed by and contain all information requested by the department to determine eligibility for the program and for the department to make its decision whether to approve the taxpayer for participation in the program.

2. The department may issue an approval contingent upon the successful execution of an agreement between the department and the taxpayer seeking approval of a facility as a retained business facility which shall include, but not be limited to, the following:

(1) A detailed description of the project that is the subject of the agreement;

(2) A requirement that the taxpayer shall annually report to the department the total amount of salaries and wages paid to eligible employees in retained business facility jobs, and any other information the department requires to confirm compliance with the requirements of sections 135.276 to 135.283;

(3) A requirement that the taxpayer shall provide written notification to the director not more than thirty days after the taxpayer makes or receives a proposal that would transfer the taxpayer's state tax liability obligations to a successor taxpayer;

(4) A requirement that the taxpayer shall maintain operations at the facility location for at least ten years at a certain employment level;

(5) The requirements otherwise required by sections 135.276 to 135.283; and

(6) A provision for repayment of incentives upon breach of the agreement.

(L. 2003 H.B. 289 merged with S.B. 620)

Effective 6-18-03 (S.B. 620)

7-07-03 (H.B. 289)

Contingent expiration date, see § 135.284



Section 135.284 Contingent expiration of certain sections.

Contingent expiration of certain sections.

135.284. 1. The repeal and reenactment of sections 100.710 and 100.840, and the enactment of sections 135.276, 135.277, 135.279, 135.281, and 135.283 shall expire on January 1, 2006, if no essential industry retention projects have been approved by the department of economic development by December 31, 2005. If an essential industry retention project has been approved by the department of economic development by December 31, 2005, the repeal and reenactment of sections 100.710 and 100.840, and the enactment of sections 135.276, 135.277, 135.279, 135.281, and 135.283 shall expire on January 1, 2020.

2. Notwithstanding any other provision of law to the contrary, the time for approval of essential industry retention projects as identified in subsection 1 of this section is extended until December 31, 2007, and if an essential industry retention project has been approved by the department of economic development by December 31, 2007, the provisions of subsection 1 of this section shall expire on January 1, 2020.

(L. 2003 H.B. 289 § B merged with S.B. 620 § B, A.L. 2005 S.B. 343 §§ 135.284, 1, A.L. 2013 H.B. 196)

*Contingent expiration date for subsection 1.



Section 135.286 Revenue-producing enterprises not eligible for certain tax benefits--time period of exemptions.

Revenue-producing enterprises not eligible for certain tax benefits--time period of exemptions.

135.286. 1. Notwithstanding any provision of law to the contrary, no revenue-producing enterprise shall receive the state tax exemption, state tax credits, or state tax refund as provided in sections 135.200 to 135.283 for facilities commencing operations on or after January 1, 2005. This provision is not intended to affect in any way the local real property tax abatement authorized by section 135.215.

2. Notwithstanding subsection 4 of section 135.215 to the contrary, if an exemption pursuant to section 135.215 is granted on property prior to the expiration of the twenty-five year anniversary of the designation of the enterprise zone, the property may continue to receive that exemption for up to twenty-five years following the date the exemption on that property was granted, provided that the total number of years of exemption on that property shall not exceed twenty-five.

(L. 2004 S.B. 1155)



Section 135.300 Definitions.

Definitions.

135.300. As used in sections 135.300 to 135.311, unless the context requires otherwise, the following terms mean:

(1) "Missouri forestry industry residue", any residue that results from normal timber harvest or production to include slash, sawdust, shavings, edgings, slabs, leaves, bark, and timber thinnings from timber stand improvements;

(2) "Processed wood products", wood pellets, cubes, flour, or any product that results from thermal, chemical, or mechanical processes that sufficiently alter the wood residue to be used as an energy source. Hogged wood and chipped wood do not qualify as processed wood energy resources under sections 135.300 to 135.311;

(3) "Wood energy producer", any person, firm or corporation who engages in the business of producing processed wood products, to be used as an energy source, from Missouri forest industry residues;

(4) "Wood energy producing facility", a Missouri facility using Missouri forest industry residue to produce processed wood products.

(L. 1985 H.B. 831 § 1, A.L. 1996 H.B. 1237)

Effective 1-1-97



Section 135.305 Eligibility--amount of tax credit.

Eligibility--amount of tax credit.

135.305. A Missouri wood energy producer shall be eligible for a tax credit on taxes otherwise due under chapter 143, except sections 143.191 to 143.261, as a production incentive to produce processed wood products in a qualified wood-producing facility using Missouri forest product residue. The tax credit to the wood energy producer shall be five dollars per ton of processed material. The credit may be claimed for a period of five years and is to be a tax credit against the tax otherwise due. No new tax credits, provided for under sections 135.300 to 135.311, shall be authorized after June 30, 2013.

(L. 1985 H.B. 831 § 2, A.L. 1996 H.B. 1237, A.L. 2008 H.B. 2058)



Section 135.307 Credit exceeding tax, not refunded, effect.

Credit exceeding tax, not refunded, effect.

135.307. Any amount of credit which exceeds the tax due shall not be refunded but may be carried over to any subsequent taxable year, not to exceed four years.

(L. 1985 H.B. 831 § 3, A.L. 1996 H.B. 1237)

Effective 1-1-97



Section 135.309 Assignment of credit, procedure.

Assignment of credit, procedure.

135.309. The wood energy producer may elect to assign to a third party the approved tax credit. Certification of assignment and other appropriate forms must be filed with the Missouri department of revenue.

(L. 1985 H.B. 831 § 4, A.L. 1996 H.B. 1237)

Effective 1-1-97



Section 135.311 Application, content, filed where.

Application, content, filed where.

135.311. When applying for a tax credit the wood energy producer shall make application for the credit to the division of energy of the department of natural resources. The application shall include:

(1) The number of tons of processed wood products produced during the preceding calendar year;

(2) The name and address of the person to whom processed products were sold and the number of tons sold to each person;

(3) Other information which the department of natural resources reasonably requires. The application shall be received and reviewed by the division of energy of the department of natural resources and the division shall certify to the department of revenue each applicant which qualifies as a wood energy-producing facility.

(L. 1985 H.B. 831 §§ 5, 6, A.L. 1991 S.B. 185, A.L. 1996 H.B. 1237)

Effective 1-1-97

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.313 Credit for charcoal producers.

Credit for charcoal producers.

135.313. 1. Any person, firm or corporation who engages in the business of producing charcoal or charcoal products in the state of Missouri shall be eligible for a tax credit on income taxes otherwise due pursuant to chapter 143, except sections 143.191 to 143.261, as an incentive to implement safe and efficient environmental controls. The tax credit shall be equal to fifty percent of the purchase price of the best available control technology equipment connected with the production of charcoal in the state of Missouri or, if the taxpayer manufactures such equipment, fifty percent of the manufacturing cost of the equipment, to and including the year the equipment is put into service. The credit may be claimed for a period of eight years beginning with the 1998 calendar year and is to be a tax credit against the tax otherwise due.

2. Any amount of credit which exceeds the tax due shall not be refunded but may be carried over to any subsequent taxable year, not to exceed seven years.

3. The charcoal producer may elect to assign to a third party the approved tax credit. Certification of assignment and other appropriate forms must be filed with the Missouri department of revenue and the department of economic development.

4. When applying for a tax credit, the charcoal producer specified in subsection 1 of this section shall make application for the credit to the division of environmental quality of the department of natural resources. The application shall identify the specific best available control technology equipment and the purchase price, or manufacturing cost of such equipment. The director of the department of natural resources is authorized to require permits to construct prior to the installation of best available control technology equipment and other information which he or she deems appropriate.

5. The director of the department of natural resources in conjunction with the department of economic development shall certify to the department of revenue that the best available control technology equipment meets the requirements to obtain a tax credit as specified in this section.

(L. 1998 H.B. 1656)

Effective 1-1-99

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.325 Title.

Title.

135.325. Sections 135.325 to 135.339 shall be known and may be cited as the "Special Needs Adoption Tax Credit Act".

(L. 1987 S.B. 402 § 1)

Effective 1-1-88



Section 135.326 Definitions.

Definitions.

135.326. As used in sections 135.325 to 135.339, the following terms shall mean:

(1) "Business entity", person, firm, a partner in a firm, corporation or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed by the provisions of chapter 143, or a corporation subject to the annual corporation franchise tax imposed by the provisions of chapter 147, or an insurance company paying an annual tax on its gross premium receipts in this state, or other financial institution paying taxes to the state of Missouri or any political subdivision of this state under the provisions of chapter 148, or an express company which pays an annual tax on its gross receipts in this state pursuant to chapter 153;

(2) "Handicap", a mental, physical, or emotional impairment that substantially limits one or more major life activities, whether the impairment is congenital or acquired by accident, injury or disease, and where the impairment is verified by medical findings;

(3) "Nonrecurring adoption expenses", reasonable and necessary adoption fees, court costs, attorney fees, and other expenses which are directly related to the legal adoption of a special needs child and which are not incurred in violation of federal, state, or local law;

(4) "Special needs child", a child for whom it has been determined by the division of family services, or by a child-placing agency licensed by the state, or by a court of competent jurisdiction to be a child:

(a) That cannot or should not be returned to the home of his or her parents; and

(b) Who has a specific factor or condition such as ethnic background, age, membership in a minority or sibling group, medical condition, or handicap because of which it is reasonable to conclude that such child cannot be easily placed with adoptive parents;

(5) "State tax liability", any liability incurred by a taxpayer under the provisions of chapter 143, chapter 147, chapter 148, and chapter 153, exclusive of the provisions relating to the withholding of tax as provided for in sections 143.191 to 143.265 and related provisions.

(L. 1987 S.B. 402 § 2, A.L. 1995 H.B. 414, A.L. 1999 H.B. 316, et al.)



Section 135.327 Special needs child adoption tax credit--nonrecurring adoption expenses, amount--individual and business entities tax credit, amount, time for filing application--assignment of tax credit, when.

Special needs child adoption tax credit--nonrecurring adoption expenses, amount--individual and business entities tax credit, amount, time for filing application--assignment of tax credit, when.

135.327. 1. Any person residing in this state who legally adopts a special needs child on or after January 1, 1988, and before January 1, 2000, shall be eligible to receive a tax credit of up to ten thousand dollars for nonrecurring adoption expenses for each child adopted that may be applied to taxes due under chapter 143. Any business entity providing funds to an employee to enable that employee to legally adopt a special needs child shall be eligible to receive a tax credit of up to ten thousand dollars for nonrecurring adoption expenses for each child adopted that may be applied to taxes due under such business entity's state tax liability, except that only one ten thousand dollar credit is available for each special needs child that is adopted.

2. Any person residing in this state who proceeds in good faith with the adoption of a special needs child on or after January 1, 2000, shall be eligible to receive a tax credit of up to ten thousand dollars for nonrecurring adoption expenses for each child that may be applied to taxes due under chapter 143; provided, however, that beginning on March 29, 2013, the tax credits shall only be allocated for the adoption of special needs children who are residents or wards of residents of this state at the time the adoption is initiated. Any business entity providing funds to an employee to enable that employee to proceed in good faith with the adoption of a special needs child shall be eligible to receive a tax credit of up to ten thousand dollars for nonrecurring adoption expenses for each child that may be applied to taxes due under such business entity's state tax liability, except that only one ten thousand dollar credit is available for each special needs child that is adopted.

3. Individuals and business entities may claim a tax credit for their total nonrecurring adoption expenses in each year that the expenses are incurred. A claim for fifty percent of the credit shall be allowed when the child is placed in the home. A claim for the remaining fifty percent shall be allowed when the adoption is final. The total of these tax credits shall not exceed the maximum limit of ten thousand dollars per child. The cumulative amount of tax credits which may be claimed by taxpayers claiming the credit for nonrecurring adoption expenses in any one fiscal year prior to July 1, 2004, shall not exceed two million dollars. The cumulative amount of tax credits that may be claimed by taxpayers claiming the credit for nonrecurring adoption expenses shall not be more than two million dollars but may be increased by appropriation in any fiscal year beginning on or after July 1, 2004. For all fiscal years beginning on or after July 1, 2006, applications to claim the adoption tax credit for special needs children who are residents or wards of residents of this state at the time the adoption is initiated shall be filed between July first and April fifteenth of each fiscal year.

4. Notwithstanding any provision of law to the contrary, any individual or business entity may assign, transfer or sell tax credits allowed in this section. Any sale of tax credits claimed pursuant to this section shall be at a discount rate of seventy-five percent or greater of the amount sold.

(L. 1987 S.B. 402 § 3, A.L. 1995 H.B. 414, A.L. 1999 H.B. 316, et al., A.L. 2002 S.B. 923, et al., A.L. 2004 H.B. 1453, A.L. 2006 H.B. 1485 merged with S.B. 1229, A.L. 2007 S.B. 86, A.L. 2013 S.B. 20, 15 & 19)

Effective 3-29-13

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.329 Credit not allowed, when.

Credit not allowed, when.

135.329. No credit shall be allowable for that portion of the nonrecurring adoption expenses for which a credit is allowable and taken under any similar provision of federal, state, or local law. Credit may be taken up to the amount allowable under section 135.327 for that portion of the nonrecurring adoption expenses which exceed the credit taken under such other provision of federal, state or local law. If there is a deduction allowable and taken under any other provision of federal, state or local law which is similar to the credit allowable under section 135.327, the credit allowable for nonrecurring adoption expenses shall be reduced by the amount of the decrease in the tax liability resulting from taking such deduction. No credit shall be allowable for that portion of the nonrecurring adoption expenses paid from any funds received under any federal, state, or local program.

(L. 1987 S.B. 402 § 4, A.L. 1995 H.B. 414)

Effective 1-1-96



Section 135.331 Adopted child eighteen years of age or older, credit not allowed--exception.

Adopted child eighteen years of age or older, credit not allowed--exception.

135.331. No credit shall be allowable for the adoption of any child who has attained the age of eighteen, unless it has been determined that the child has a medical condition or handicap that would limit the child's ability to live independently of the adoptive parents.

(L. 1987 S.B. 402 § 5)

Effective 1-1-88



Section 135.333 Credit exceeding tax due or applied for, not refunded--may be carried forward, time limit--effect of assignment, transfer or sale of tax credit.

Credit exceeding tax due or applied for, not refunded--may be carried forward, time limit--effect of assignment, transfer or sale of tax credit.

135.333. 1. Any amount of tax credit which exceeds the tax due or which is applied for and otherwise eligible for issuance but not issued shall not be refunded but may be carried over to any subsequent taxable year, not to exceed a total of five years for which a tax credit may be taken for each child adopted.

2. Tax credits that are assigned, transferred or sold as allowed in section 135.327 may be assigned, transferred or sold in their entirety notwithstanding the taxpayer's tax due.

(L. 1987 S.B. 402 § 6, A.L. 1999 H.B. 316, et al., A.L. 2006 H.B. 1485 merged with S.B. 1229)



Section 135.335 Credit reduced, amount, when.

Credit reduced, amount, when.

135.335. In the year of adoption and in any year thereafter in which the credit is carried forward pursuant to section 135.333, the credit shall be reduced by an amount equal to the state's cost of providing care, treatment, maintenance and services when:

(1) The special needs child is placed, with no intent to return to the adoptive home, in foster care or residential treatment licensed or operated by the division of family services, the division of youth services or the department of mental health; or

(2) A juvenile court temporarily or finally relieves the adoptive parents of custody of the special needs child.

(L. 1987 S.B. 402 § 7)

Effective 1-1-88



Section 135.337 Credit not to be considered for adoption subsidy.

Credit not to be considered for adoption subsidy.

135.337. A tax credit taken by a person or business entity under the provisions of sections 135.325 to 135.339 shall not be considered in determining the eligibility for, or the amount of, any adoption subsidy to the child adopted, including a subsidy for nonrecurring adoption expenses, that is available under any federal, state, or local program.

(L. 1987 S.B. 402 § 8, A.L. 1995 H.B. 414)

Effective 1-1-96



Section 135.339 Rules authorized, procedure.

Rules authorized, procedure.

135.339. The director of revenue, in consultation with the division of family services, shall prescribe such rules and regulations necessary to carry out the provisions of sections 135.325 to 135.339. No rule or portion of a rule promulgated under the authority of sections 135.325 to 135.339 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1987 S.B. 402 § 9, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 135.341 Definitions--tax credit authorized, amount--application procedure--assignment--rulemaking authority--sunset provision.

Definitions--tax credit authorized, amount--application procedure--assignment--rulemaking authority--sunset provision.

135.341. 1. As used in this section, the following terms shall mean:

(1) "CASA", an entity which receives funding from the court-appointed special advocate fund established under section 476.777, including an association based in this state, affiliated with a national association, organized to provide support to entities receiving funding from the court-appointed special advocate fund;

(2) "Child advocacy centers", the regional child assessment centers listed in subsection 2 of section 210.001;

(3) "Contribution", the amount of donation to a qualified agency;

(4) "Crisis care center", entities contracted with this state which provide temporary care for children whose age ranges from birth through seventeen years of age whose parents or guardian are experiencing an unexpected and unstable or serious condition that requires immediate action resulting in short-term care, usually three to five continuous, uninterrupted days, for children who may be at risk for child abuse, neglect, or in an emergency situation;

(5) "Department", the department of revenue;

(6) "Director", the director of the department of revenue;

(7) "Qualified agency", CASA, child advocacy centers, or a crisis care center;

(8) "Tax liability", the tax due under chapter 143 other than taxes withheld under sections 143.191 to 143.265.

2. For all tax years beginning on or after January 1, 2013, a tax credit may be claimed in an amount equal to up to fifty percent of a verified contribution to a qualified agency and shall be named the champion for children tax credit. The minimum amount of any tax credit issued shall not be less than fifty dollars and shall be applied to taxes due under chapter 143, excluding sections 143.191 to 143.265. A contribution verification shall be issued to the taxpayer by the agency receiving the contribution. Such contribution verification shall include the taxpayer's name, Social Security number, amount of tax credit, amount of contribution, the name and address of the agency receiving the credit, and the date the contribution was made. The tax credit provided under this subsection shall be initially filed for the year in which the verified contribution is made.

3. The cumulative amount of the tax credits redeemed shall not exceed one million dollars in any tax year. The amount available shall be equally divided among the three qualified agencies: CASA, child advocacy centers, or crisis care centers, to be used towards tax credits issued. In the event tax credits claimed under one agency do not total the allocated amount for that agency, the unused portion for that agency will be made available to the remaining agencies equally. In the event the total amount of tax credits claimed for any one agency exceeds the amount available for that agency, the amount redeemed shall and will be apportioned equally to all eligible taxpayers claiming the credit under that agency.

4. Prior to December thirty-first of each year, each qualified agency shall apply to the department of social services in order to verify their qualified agency status. Upon a determination that the agency is eligible to be a qualified agency, the department of social services shall provide a letter of eligibility to such agency. No later than February first of each year, the department of social services shall provide a list of qualified agencies to the department of revenue. All tax credit applications to claim the champion for children tax credit shall be filed between July first and April fifteenth of each fiscal year. A taxpayer shall apply for the champion for children tax credit by attaching a copy of the contribution verification provided by a qualified agency to such taxpayer's income tax return.

5. Any amount of tax credit which exceeds the tax due or which is applied for and otherwise eligible for issuance but not issued shall not be refunded but may be carried over to any subsequent taxable year, not to exceed a total of five years.

6. Tax credits may be assigned, transferred or sold.

7. (1) In the event a credit denial, due to lack of available funds, causes a balance-due notice to be generated by the department of revenue, or any other redeeming agency, the taxpayer will not be held liable for any penalty or interest, provided the balance is paid, or approved payment arrangements have been made, within sixty days from the notice of denial.

(2) In the event the balance is not paid within sixty days from the notice of denial, the remaining balance shall be due and payable under the provisions of chapter 143.

8. The department may promulgate such rules or regulations as are necessary to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

9. Pursuant to section 23.253, of the Missouri sunset act:

(1) The program authorized under this section shall be reauthorized as of March 29, 2013, and shall expire on December 31, 2019, unless reauthorized by the general assembly; and

(2) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset; and

(3) The provisions of this subsection shall not be construed to limit or in any way impair the department's ability to redeem tax credits authorized on or before the date the program authorized under this section expires or a taxpayer's ability to redeem such credits.

10. Beginning on March29, 2013, any verified contribution to a qualified agency made on or after January 1, 2013, shall be eligible for tax credits as provided by this section.

(L. 2013 S.B. 20, 15 & 19)

Effective 3-29-13

Sunset date 12-31-19

Termination date 9-01-20



Section 135.350 Definitions.

Definitions.

135.350. As used in this section, unless the context clearly requires otherwise, the following words and phrases shall mean:

(1) "Commission", the Missouri housing development commission, or its successor agency;

(2) "Director", director of the department of revenue;

(3) "Eligibility statement", a statement authorized and issued by the commission certifying that a given project qualifies for the Missouri low-income housing tax credit. The commission shall promulgate rules establishing criteria upon which the eligibility statements will be issued. The eligibility statement shall specify the amount of the Missouri low-income housing tax credit allowed. The commission shall only authorize the tax credits to qualified projects which begin after June 18, 1991;

(4) "Federal low-income housing tax credit", the federal tax credit as provided in section 42 of the 1986 Internal Revenue Code, as amended;

(5) "Low-income project", a housing project which has restricted rents that do not exceed thirty percent of median income for at least forty percent of its units occupied by persons of families having incomes of sixty percent or less of the median income, or at least twenty percent of the units occupied by persons or families having incomes of fifty percent or less of the median income;

(6) "Median income", those incomes which are determined by the federal Department of Housing and Urban Development guidelines and adjusted for family size;

(7) "Qualified Missouri project", a qualified low-income building as that term is defined in section 42 of the 1986 Internal Revenue Code, as amended, which is located in Missouri;

(8) "Taxpayer", person, firm or corporation subject to the state income tax imposed by the provisions of chapter 143 (except withholding imposed by sections 143.191 to 143.265) or a corporation subject to the annual corporation franchise tax imposed by the provisions of chapter 147, or an insurance company paying an annual tax on its gross premium receipts in this state, or other financial institution paying taxes to the state of Missouri or any political subdivision of this state under the provisions of chapter 148, or an express company which pays an annual tax on its gross receipts in this state.

(L. 1990 H.B. 960 § 3 subsec. 1, A.L. 1991 S.B. 185)

Effective 6-18-91



Section 135.352 Taxpayer owning interest in qualified project shall be allowed a state tax credit, how determined, cap--carry-back and carry-forward of credit authorized--rules promulgation and procedure.

Taxpayer owning interest in qualified project shall be allowed a state tax credit, how determined, cap--carry-back and carry-forward of credit authorized--rules promulgation and procedure.

135.352. 1. A taxpayer owning an interest in a qualified Missouri project shall, subject to the limitations provided under the provisions of subsection 3 of this section, be allowed a state tax credit, whether or not allowed a federal tax credit, to be termed the Missouri low-income housing tax credit, if the commission issues an eligibility statement for that project.

2. For qualified Missouri projects placed in service after January 1, 1997, the Missouri low-income housing tax credit available to a project shall be such amount as the commission shall determine is necessary to ensure the feasibility of the project, up to an amount equal to the federal low-income housing tax credit for a qualified Missouri project, for a federal tax period, and such amount shall be subtracted from the amount of state tax otherwise due for the same tax period.

3. No more than six million dollars in tax credits shall be authorized each fiscal year for projects financed through tax-exempt bond issuance.

4. The Missouri low-income housing tax credit shall be taken against the taxes and in the order specified pursuant to section 32.115. The credit authorized by this section shall not be refundable. Any amount of credit that exceeds the tax due for a taxpayer's taxable year may be carried back to any of the taxpayer's three prior taxable years or carried forward to any of the taxpayer's five subsequent taxable years.

5. All or any portion of Missouri tax credits issued in accordance with the provisions of sections 135.350 to 135.362 may be allocated to parties who are eligible pursuant to the provisions of subsection 1 of this section. Beginning January 1, 1995, for qualified projects which began on or after January 1, 1994, an owner of a qualified Missouri project shall certify to the director the amount of credit allocated to each taxpayer. The owner of the project shall provide to the director appropriate information so that the low-income housing tax credit can be properly allocated.

6. In the event that recapture of Missouri low-income housing tax credits is required pursuant to subsection 2 of section 135.355, any statement submitted to the director as provided in this section shall include the proportion of the state credit required to be recaptured, the identity of each taxpayer subject to the recapture and the amount of credit previously allocated to such taxpayer.

7. The director of the department may promulgate rules and regulations necessary to administer the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1990 H.B. 960 § 3 subsec. 2 subdivs. (1), (2), A.L. 1991 S.B. 185, A.L. 1993 H.B. 566, A.L. 1994 H.B. 1745, A.L. 1995 S.B. 3, A.L. 1997 H.B. 578, A.L. 2009 H.B. 191)

*Rulemaking authority, effective when, null and void, when, see 135.361.



Section 135.355 Eligibility statement must be filed with tax return, failure to comply, effect--federal requirement to recapture, state requires to recapture, amount.

Eligibility statement must be filed with tax return, failure to comply, effect--federal requirement to recapture, state requires to recapture, amount.

135.355. 1. The owner of a qualified Missouri project eligible for the Missouri low-income housing tax credit shall submit, at the time of filing the owner's return, an eligibility statement. In the case of failure to attach the eligibility statement, no credit under this section shall be allowed with respect to such project for that year until these copies are provided to the department of revenue.

2. If under Section 42 of the 1986 Internal Revenue Code, as amended, a portion of any federal low-income housing credits taken on a low-income project is required to be recaptured only during the first ten years after a project is placed in service, the taxpayer claiming state credits with respect to such project shall also be required to recapture a portion of any state credits authorized by this section. The state recapture amount shall be equal to the proportion of the state credit claimed by the taxpayer that equals the proportion the federal recapture amount bears to the original federal low-income housing credit amount subject to recapture.

(L. 1990 H.B. 960 § 3 subsec. 2 subdivs. (3), (4), A.L. 1994 H.B. 1745, A.L. 2000 H.B. 1238)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.357 Capital gain exclusion, when.

Capital gain exclusion, when.

135.357. A taxpayer shall be allowed to exclude from taxation under chapter 143 a portion of the capital gain, as calculated under the Internal Revenue Code of 1986, as amended, that results from the sale of a low-income project subsidized by the federal Department of Housing and Urban Development to a nonprofit or governmental organization, agreeing to preserve or increase the low-income occupancy of the project. For those owners whose low-income project has at least forty percent of its units occupied by persons or families having incomes of sixty percent or less of the median income, the exclusion shall equal twenty-five percent of the capital gain.

(L. 1990 H.B. 960 § 3 subsec. 3)

Effective 10-1-90



Section 135.359 Rules authorized, procedure.

Rules authorized, procedure.

135.359. The director or the commission may require the filing of additional documentation necessary to determine the accuracy of a tax preference claimed under the provisions of this section through the promulgation of rules. No rule or portion of a rule promulgated under the authority of sections 135.350 to 135.363 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1990 H.B. 960 § 3 subsec. 4, A.L. 1991 S.B. 185, A.L. 1993 S.B. 52, A.L. 1994 H.B. 1248 & 1048, A.L. 1995 S.B. 3)



Section 135.361 Rules, effective, when--rules invalid and void, when.

Rules, effective, when--rules invalid and void, when.

135.361. Any rule or portion of a rule promulgated pursuant to this bill* shall become effective only as provided pursuant to chapter 536, including but not limited to section 536.028, if applicable, after August 28, 1997. All rulemaking authority delegated prior to August 28, 1997, is of no force and effect and repealed. The provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028, if applicable, to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

(L. 1997 H.B. 578 § 2)

*"This bill" (H.B. 578, 1997) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 135.362 Eligibility statement, low-income housing credit, not applicable, when.

Eligibility statement, low-income housing credit, not applicable, when.

135.362. 1. The provisions of subdivision (3) of section 135.350 shall not apply to any qualified Missouri project:

(1) With respect to which a loan is made or insured under Title V of the U.S. Housing Act of 1949; or

(2) In which at least ten percent of the total reasonably expected basis in such project was incurred by the project owner prior to June 18, 1991, and such project is placed in service no later than December 31, 1993.

2. Qualified Missouri projects described in subdivisions (1) and (2) of subsection 1 of this section shall continue to be governed by the provisions of subdivision (2) of section 135.350 in effect prior to June 18, 1991.

(L. 1991 S.B. 185 § A § 1, A.L. 1993 H.B. 566)



Section 135.363 Sale, assignment, transfer of tax credits allowed, when--statement required, submission to director--rules.

Sale, assignment, transfer of tax credits allowed, when--statement required, submission to director--rules.

135.363. 1. All or any portion of tax credits issued in accordance with the provisions of sections 135.350 to 135.363 may be transferred, sold or assigned to parties who are eligible under the provisions of subsection 1 of section 135.352.

2. Beginning January 1, 1995, for qualified projects which began on or after January 1, 1994, an owner or transferee desiring to make a transfer, sale or assignment as described in subsection 1 of this section shall submit to the director of the department of revenue a statement which describes the amount of credit for which such transfer, sale or assignment of credit is eligible. The owner shall provide to the director of revenue appropriate information so that the low-income housing tax credit can be properly allocated.

3. In the event that recapture of Missouri low-income housing tax credits is required pursuant to subsection 2 of section 135.355, any statement submitted to the director of the department of revenue as provided in this section shall include the proportion of the state credit required to be recaptured, the identity of each transferee subject to recapture and the amount of credit previously transferred to such transferee.

4. The director of the department of revenue may prescribe rules and regulations necessary for the administration of the provisions of this section.

(L. 1994 H.B. 1248 & 1048)



Section 135.400 Definitions.

Definitions.

135.400. As used in sections 135.400 to 135.430, the following terms mean: (1) "Certificate", a tax credit certificate issued by the department of economic development in accordance with sections 135.400 to 135.430; (2) "Community bank", either a bank community development corporation or development bank, which are financial organizations which receive investments from commercial financial institutions regulated by the federal reserve, the office of the comptroller of the currency, the office of thrift supervision, or the Missouri division of finance. Community banks, in addition to their other privileges, shall be allowed to make loans to businesses or equity investments in businesses or in real estate provided that such transactions have associated public benefits; (3) "Community development corporation", a not-for-profit corporation whose board of directors is composed of businesses, civic and community leaders, and whose primary purpose is to encourage and promote the industrial, economic, entrepreneurial, commercial, and civic development or redevelopment of a community or area, including the provision of housing and community development projects that benefit low-income individuals and communities; (4) "Department", the Missouri department of economic development; (5) "Director", the director of the department of economic development, or a person acting under the supervision of the director; (6) "Investment", a transaction in which a Missouri small business or a community bank receives a monetary benefit from an investor pursuant to the provisions of sections 135.403 to 135.414; (7) "Investor", an individual, partnership, financial institution, trust or corporation meeting the eligibility requirements of sections 135.403 to 135.414. In the case of partnerships and nontaxable trusts, the individual partners or beneficiaries shall be treated as the investors; (8) "Missouri small business", an independently owned and operated business as defined in Title 15 U.S.C. Section 632(a) and as described by Title 13 CFR Part 121, which is headquartered in Missouri and which employs at least eighty percent of its employees in Missouri, except that no such small business shall employ more than one hundred employees. Such businesses must be involved in interstate or intrastate commerce for the purpose of manufacturing, processing or assembling products, conducting research and development, or providing services in interstate commerce, but excluding retail, real estate, insurance or professional services. For the purpose of qualifying for the tax credit pursuant to sections 135.400 to 135.430, "Missouri small business" shall include cooperative marketing associations organized pursuant to chapter 274 which are engaged in the business of producing and marketing fuels derived from agriculture commodities, without regard for whether a cooperative marketing association has more than one hundred employees. Cooperative marketing associations organized pursuant to chapter 274 shall not be required to comply with the requirements of section 135.414; (9) "Primary employment", work which pays at least the minimum wage and which is not seasonal or part-time;

(10) "Principal owners", one or more persons who own an aggregate of fifty percent or more of the Missouri small business and who are involved in the operation of the business as a full-time professional activity;

(11) "Project", any commercial or industrial business or other economic development activity undertaken in a target area, designed to reduce conditions of blight, unemployment or widespread reliance on public assistance which creates permanent primary employment opportunities;

(12) "State tax liability", any liability incurred by a taxpayer pursuant to the provisions of chapter 143, chapter 147, chapter 148, section 375.916, and chapter 153, exclusive of the provisions relating to the withholding of tax as provided for in sections 143.191 to 143.265 and related provisions;

(13) "Target area", a group of blocks or a self-defined neighborhood where the rate of poverty in the area is greater than twice the national poverty rate and as defined by the department of social services in conjunction with the department of economic development. Areas of the state satisfying the criteria of this subdivision may be designated as a "target area" following appropriate findings made and certified by the departments of economic development and social services. In making such findings, the departments of economic development and social services may use any commonly recognized records and statistical indices published or made available by any agency or instrumentality of the federal or state government. No area of the state shall be a target area until so certified by the department of social services and the revitalization plan submitted pursuant to section 208.335 has received approval.

(L. 1992 S.B. 661 & 620 § 8, A.L. 1994 H.B. 1547 & 961, A.L. 1995 H.B. 414, S.B. 445, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 827, A.L. 2003 H.B. 289)

CROSS REFERENCE:

Annual report for tax credits, 320.092



Section 135.401 Community development fund, creation, administration by development of economic development, expenditures.

Community development fund, creation, administration by development of economic development, expenditures.

135.401. There is hereby created in the state treasury a revolving fund to be administered by the department of economic development to be known as the "Community Development Fund". The fund shall consist of all moneys which may be appropriated to it by the general assembly, gifts, contributions, grants or bequests received from federal, private or other sources. Moneys in the fund shall be used for the programs and activities implemented by community development corporations to stimulate economic development in neighborhoods or communities. Notwithstanding the provisions of section 33.080, money in the fund at the end of any biennium shall not be transferred to the general revenue fund.

(L. 1996 H.B. 1237)

Effective 1-1-97



Section 135.403 Tax credit for qualified investment in Missouri small businesses and qualified investors in community banks or community development corporations--credit evidenced by certificate, limitation of amount of investment eligible for tax credit.

Tax credit for qualified investment in Missouri small businesses and qualified investors in community banks or community development corporations--credit evidenced by certificate, limitation of amount of investment eligible for tax credit.

135.403. 1. Any investor who makes a qualified investment in a Missouri small business shall be entitled to receive a tax credit equal to forty percent of the amount of the investment or, in the case of a qualified investment in a Missouri small business in a distressed community as defined by section 135.530, a credit equal to sixty percent of the amount of the investment, and any investor who makes a qualified investment in a community bank or a community development corporation shall be entitled to receive a tax credit equal to fifty percent of the amount of the investment if the investment is made in a community bank or community development corporation for direct investment. The total amount of tax credits available for qualified investments in Missouri small businesses shall not exceed thirteen million dollars and at least four million dollars of the amount authorized by this section and certified by the department of economic development shall be for investment in Missouri small businesses in distressed communities. Authorization for all or any part of this four-million-dollar amount shall in no way restrict the eligibility of Missouri small businesses in distressed communities, as defined in section 135.530, for the remaining amounts authorized within this section. No more than twenty percent of the tax credits available each year for investments in community banks or community development corporations for direct investment shall be certified for any one project, as defined in section 135.400. The tax credit shall be evidenced by a tax credit certificate in accordance with the provisions of sections 135.400 to 135.430 and may be used to satisfy the state tax liability of the owner of the certificate that becomes due in the tax year in which the qualified investment is made, or in any of the ten tax years thereafter. When the qualified small business is in a distressed community, as defined in section 135.530, the tax credit may also be used to satisfy the state tax liability of the owner of the certificate that was due during each of the previous three years in addition to the year in which the investment is made and any of the ten years thereafter. No investor may receive a tax credit pursuant to sections 135.400 to 135.430 unless that person presents a tax credit certificate to the department of revenue for payment of such state tax liability. The department of revenue shall grant tax credits in the same order as established by subsection 1 of section 32.115. Subject to the provisions of sections 135.400 to 135.430, certificates of tax credit issued in accordance with these sections may be transferred, sold or assigned by notarized endorsement thereof which names the transferee.

2. Five hundred thousand dollars in tax credits shall be available annually from the total amount of tax credits authorized by section 32.110 and subdivision (4) of subsection 2 of section 32.115 as a result of investments in community banks or community development corporations. Aggregate investments eligible for tax credits in any one Missouri small business shall not be more than one million dollars. Aggregate investments eligible for tax credits in any one Missouri small business shall not be less than five thousand dollars as of the date of issuance of the first tax credit certificate for investment in that business.

3. This section and section 620.1039 shall become effective January 1, 2001.

(L. 1992 S.B. 661 & 620 § 9 subsecs. 1, 2, A.L. 1994 H.B. 1547 & 961, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 H.B. 1656, A.L. 2000 S.B. 894 §§ 135.403, B)

Effective 1-1-01

(2002) Senate Bill 894 provision declared unconstitutional as a violation of the clear title requirement of Art. III, Section 23. Home Builders of Greater St. Louis v. State, 75 S.W.3d 267 (Mo.banc).



Section 135.405 Total tax credit minimum--maximum--not to limit other investments.

Total tax credit minimum--maximum--not to limit other investments.

135.405. The total amount of tax credit evidenced by certificates of tax credit issued to or owned, directly or indirectly, by a single taxpayer authorized by the department who has invested in a Missouri small business shall be not less than one thousand five hundred dollars nor more than an aggregate of one hundred thousand dollars in any one business, except that this section shall not be interpreted to limit other investment. These limits shall not apply to investments in community banks or community development corporations or to investments in Missouri small businesses in distressed communities, as defined in section 135.530.

(L. 1992 S.B. 661 & 620 § 9 subsec. 3, A.L. 1994 H.B. 1547 & 961, A.L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 H.B. 1656)

Effective 1-1-99



Section 135.408 Qualified investment in a small business, requirements--to be eligible for tax credit--required purposes for investments.

Qualified investment in a small business, requirements--to be eligible for tax credit--required purposes for investments.

135.408. A qualified investment in a Missouri small business may be made either through an unsecured loan or the purchase of equity or unsecured debt securities of such business. Investors in a small business qualifying for tax credits under the provisions of sections 135.400 to 135.430, however, must collectively own less than fifty percent of a business after their investments are made. Qualified investments in a Missouri small business must be expended for capital improvements, plant, equipment, research and development, or working capital for the business or such business activity as may be approved by the department.

(L. 1992 S.B. 661 & 620 § 9 subsec. 4, A.L. 1994 H.B. 1547 & 961)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.411 Investment to remain in business for five years--failure to comply, repayment of tax credit.

Investment to remain in business for five years--failure to comply, repayment of tax credit.

135.411. The amount of the qualified investment made in a Missouri small business must remain in that business for a minimum of five years. Withdrawal of the investment prior to the minimum five-year period shall result in revocation of the tax credit, and repayment of any amounts of the tax credit already applied against the investor's state tax liability.

(L. 1992 S.B. 661 & 620 § 9 subsec. 5, A.L. 1994 H.B. 1248 & 1048)



Section 135.414 Requirements for business to be eligible for tax credit investments--ineligible persons or entities.

Requirements for business to be eligible for tax credit investments--ineligible persons or entities.

135.414. The business receiving the investment must have annual revenues of two million dollars or less determined as of the end of the most recent fiscal year and the operation of the business must be the full-time professional activity of the principal owner or owners, except full-time researchers or faculty members at public or private universities. The following persons or entities shall not be eligible for a credit against state tax liability under the provisions of sections 135.400 to 135.430:

(1) The principal owner;

(2) The spouse of the principal owner;

(3) Any person related to the person specified in subdivision (1) or (2) of this section within the third degree of consanguinity or affinity; or

(4) Any corporation, partnership, trust or other entity which is controlled, directly or indirectly, by any of the persons specified in subdivision (1), (2) or (3) of this section where fifty percent or more of the equity interest in any such entity is owned, directly or indirectly, by any of the persons specified in subdivision (1), (2) or (3) of this section.

(L. 1992 S.B. 661 & 620 § 9 subsec. 6, A.L. 1994 H.B. 1547 & 961, A.L. 1995 H.B. 414)

Effective 1-1-96



Section 135.416 Investment percentage required to be spent in Missouri.

Investment percentage required to be spent in Missouri.

135.416. All investments in Missouri small businesses for which tax credits are claimed under the provisions of sections 135.400 to 135.430 shall satisfy the conditions of being registered or specifically exempt from registration by provisions or regulations under chapter 409 that require a certain percentage of the investment to be used in Missouri.

(L. 1992 S.B. 661 & 620 § 10, A.L. 1994 H.B. 1547 & 961)



Section 135.420 Director of department of economic development, duties, certificate of tax credit--procedure to request.

Director of department of economic development, duties, certificate of tax credit--procedure to request.

135.420. The director shall be responsible for the administration and issuance of the certificates of tax credits authorized by sections 135.400 to 135.429. The director shall issue a certificate of tax credit at the request of any qualified investor. Each request shall include a true copy of the documents as defined by the administrative rules of the department. Each request shall be acknowledged under oath by the investor making the request for tax credits.

(L. 1992 S.B. 661 & 620 § 11)

Effective 1-1-93



Section 135.423 Revocation of tax credit, grounds for--procedures.

Revocation of tax credit, grounds for--procedures.

135.423. The department may revoke a tax credit certificate if any representation to the department in connection with the application proves to have been false when made or if the application violates any conditions established by the department and stated in the tax credit certificate. The revocation may be in full or in part as the department may determine. The department shall specify the amount of credit being revoked and shall send notice of the revocation to the investor and to the state department of revenue.

(L. 1992 S.B. 661 & 620 § 12)

Effective 1-1-93



Section 135.426 Unused balance of tax credit--director to issue a new certificate for unused balance.

Unused balance of tax credit--director to issue a new certificate for unused balance.

135.426. The Missouri department of revenue or secretary of state, whichever is applicable, shall accept a certificate of tax credit in lieu of other payment in such amount as is equal to the lesser of the amount of the tax or the remaining unused amount of the credit as indicated on the certificate of tax credit; and shall indicate on the certificate of tax credit the amount of tax thereby paid, the date of such payment, and the remainder of the unused credit available to the taxpayer after such payment. The certificate of the credit shall be returned to the director of the department of economic development. The director of the department of economic development shall issue a new certificate to the property owner for any unused balance.

(L. 1992 S.B. 661 & 620 § 13)

Effective 1-1-93



Section 135.429 Penalties and procedural matters how determined.

Penalties and procedural matters how determined.

135.429. Except as otherwise specifically provided in sections 135.400 to 135.430, interest and penalty provisions and procedural matters under the provisions of sections 135.400 to 135.430 shall be determined pursuant to and in the manner prescribed in chapter 143, chapter 147, chapter 148, or chapter 153, whichever is applicable.

(L. 1992 S.B. 661 & 620 §§ 14, E, A.L. 1994 H.B. 1547 & 961)



Section 135.430 Department of social services, rulemaking authority.

Department of social services, rulemaking authority.

135.430. The department of social services shall promulgate such rules and regulations, pursuant to chapter 536 and section 660.017, as are necessary to define and certify target areas as defined in section 135.400. The department of economic development shall promulgate such rules and regulations, pursuant to chapter 536 and subsection 20 of section 620.010 as are necessary to implement the provisions of sections 135.400 to 135.440 after a target area has been defined and certified by the department of social services.

(L. 1994 H.B. 1547 & 961, Repealed L. 1995 H.B. 414 § A, A.L. 1995 S.B. 445)

*Revisor's note: During the 1st Regular Session of the 88th General Assembly, 1995, this section was both repealed by H.B. 414 and amended and reenacted by S.B. 445. Apparently this section is still in effect.



Section 135.432 Rulemaking authority, procedure.

Rulemaking authority, procedure.

135.432. 1. The department of economic development shall promulgate such rules and regulations as are necessary to implement the provisions of sections 135.400 to 135.430.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided in this section, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided in this section.

3. Upon filing any proposed rule with the secretary of state, the department shall concurrently submit such proposed rule to the committee, which may hold hearings upon any proposed rule or portion thereof at any time.

4. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the department may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

5. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based.

6. If the committee disapproves any rule or portion thereof, the department shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

7. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

8. Upon adoption of a rule as provided in this section, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to section 8, article IV of the Constitution of Missouri, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1995 H.B. 414)

Effective 7-5-95



Section 135.460 Citation of law--tax credit, amount, claim, limitation--allowable programs--report--apportionment of credits--rulemaking authority.

Citation of law--tax credit, amount, claim, limitation--allowable programs--report--apportionment of credits--rulemaking authority.

135.460. 1. This section and sections 620.1100 and 620.1103 shall be known and may be cited as the "Youth Opportunities and Violence Prevention Act".

2. As used in this section, the term "taxpayer" shall include corporations as defined in section 143.441 or 143.471, any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143, and individuals, individual proprietorships and partnerships.

3. A taxpayer shall be allowed a tax credit against the tax otherwise due pursuant to chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, chapter 147, chapter 148, or chapter 153 in an amount equal to thirty percent for property contributions and fifty percent for monetary contributions of the amount such taxpayer contributed to the programs described in subsection 5 of this section, not to exceed two hundred thousand dollars per taxable year, per taxpayer; except as otherwise provided in subdivision (5) of subsection 5 of this section. The department of economic development shall prescribe the method for claiming the tax credits allowed in this section. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to June 27, 1997, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to June 27, 1997, if such rule complied with the provisions of chapter 536. The provisions of this section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536, including the ability to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule, are subsequently held unconstitutional, then the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

4. The tax credits allowed by this section shall be claimed by the taxpayer to offset the taxes that become due in the taxpayer's tax period in which the contribution was made. Any tax credit not used in such tax period may be carried over the next five succeeding tax periods.

5. The tax credit allowed by this section may only be claimed for monetary or property contributions to public or private programs authorized to participate pursuant to this section by the department of economic development and may be claimed for the development, establishment, implementation, operation, and expansion of the following activities and programs:

(1) An adopt-a-school program. Components of the adopt-a-school program shall include donations for school activities, seminars, and functions; school-business employment programs; and the donation of property and equipment of the corporation to the school;

(2) Expansion of programs to encourage school dropouts to reenter and complete high school or to complete a graduate equivalency degree program;

(3) Employment programs. Such programs shall initially, but not exclusively, target unemployed youth living in poverty and youth living in areas with a high incidence of crime;

(4) New or existing youth clubs or associations;

(5) Employment/internship/apprenticeship programs in business or trades for persons less than twenty years of age, in which case the tax credit claimed pursuant to this section shall be equal to one-half of the amount paid to the intern or apprentice in that tax year, except that such credit shall not exceed ten thousand dollars per person;

(6) Mentor and role model programs;

(7) Drug and alcohol abuse prevention training programs for youth;

(8) Donation of property or equipment of the taxpayer to schools, including schools which primarily educate children who have been expelled from other schools, or donation of the same to municipalities, or not-for-profit corporations or other not-for-profit organizations which offer programs dedicated to youth violence prevention as authorized by the department;

(9) Not-for-profit, private or public youth activity centers;

(10) Nonviolent conflict resolution and mediation programs;

(11) Youth outreach and counseling programs.

6. Any program authorized in subsection 5 of this section shall, at least annually, submit a report to the department of economic development outlining the purpose and objectives of such program, the number of youth served, the specific activities provided pursuant to such program, the duration of such program and recorded youth attendance where applicable.

7. The department of economic development shall, at least annually submit a report to the Missouri general assembly listing the organizations participating, services offered and the number of youth served as the result of the implementation of this section.

8. The tax credit allowed by this section shall apply to all taxable years beginning after December 31, 1995.

9. For the purposes of the credits described in this section, in the case of a corporation described in section 143.471, partnership, limited liability company described in section 347.015, cooperative, marketing enterprise, or partnership, in computing Missouri's tax liability, such credits shall be allowed to the following:

(1) The shareholders of the corporation described in section 143.471;

(2) The partners of the partnership;

(3) The members of the limited liability company; and

(4) Individual members of the cooperative or marketing enterprise.

Such credits shall be apportioned to the entities described in subdivisions (1) and (2) of this subsection in proportion to their share of ownership on the last day of the taxpayer's tax period.

(L. 1995 H.B. 174, et al. §§ 11, 12, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.475 Rebuilding communities and neighborhood preservation act cited.

Rebuilding communities and neighborhood preservation act cited.

135.475. Sections 135.475 to 135.487 shall be known and may be cited as the "Rebuilding Communities and Neighborhood Preservation Act".

(L. 1999 S.B. 20 § 1)

Effective 1-1-00



Section 135.478 Definitions.

Definitions.

135.478. As used in sections 135.481 to 135.487, the following terms mean: (1) "Department", the department of economic development; (2) "Director", the director of the department of economic development; (3) "Distressed community", as defined in section 135.530; (4) "Eligible costs for a new residence", expenses incurred for property acquisition, development, site preparation other than demolition, surveys, architectural and engineering services and construction and all other necessary and incidental expenses incurred for constructing a new market rate residence, which is or will be owner-occupied, which is not replacing a national register listed or local historic structure; except that, costs paid for by the taxpayer with grants or forgivable loans, other than tax credits, provided pursuant to state or federal governmental programs are ineligible; (5) "Eligible costs for rehabilitation", expenses incurred for the renovation or rehabilitation of an existing residence including site preparation, surveys, architectural and engineering services, construction, modification, expansion, remodeling, structural alteration, replacements and alterations; except that, costs paid for by the taxpayer with grants or forgivable loans other than tax credits provided pursuant to state or federal governmental programs are ineligible; (6) "Eligible residence", a single-family residence forty years of age or older, located in this state and not within a distressed community as defined by section 135.530, which is occupied or intended to be or occupied long-term by the owner or offered for sale at market rate for owner-occupancy and which is either located within a United States census block group which, if in a metropolitan statistical area, has a median household income of less than ninety percent, but greater than or equal to seventy percent of the median household income for the metropolitan statistical area in which the census block group is located, or which, if located within a United States census block group in a nonmetropolitan area, has a median household income of less than ninety percent, but greater than or equal to seventy percent of the median household income for the nonmetropolitan areas in the state; (7) "Flood plain", any land or area susceptible to being inundated by water from any source or located in a one hundred-year flood plain area determined by Federal Emergency Management Agency mapping as subject to flooding; (8) "New residence", a residence constructed on land which if located within a distressed community has either been vacant for at least two years or is or was occupied by a structure which has been condemned by the local entity in which the structure is located or which, if located outside of a distressed community but within a census block group as described in subdivision (6) or (10) of this section, either replaces a residence forty years of age or older demolished for purposes of constructing a replacement residence, or which is constructed on vacant property which has been classified for not less than forty continuous years as residential or utility, commercial, railroad or other real property pursuant to article X, section 4(b) of the Missouri Constitution, as defined in section 137.016; except that, no new residence shall be constructed in a flood plain or on property used for agricultural purposes. In a distressed community, the term "new residence" shall include condominiums, owner-occupied units or other units intended to be owner-occupied in multiple unit structures; (9) "Project", new construction, rehabilitation or substantial rehabilitation of a residence that qualifies for a tax credit pursuant to sections 135.475 to 135.487;

(10) "Qualifying residence", a single-family residence, forty years of age or older, located in this state which is occupied or intended to be occupied long-term by the owner or offered for sale at market rate for owner-occupancy and which is located in a metropolitan statistical area or nonmetropolitan statistical area within a United States census block group which has a median household income of less than seventy percent of the median household income for the metropolitan statistical area or nonmetropolitan area, respectively, or which is located within a distressed community. A qualifying residence shall include a condominium or residence within a multiple residential structure or a structure containing multiple single-family residences which is located within a distressed community;

(11) "Substantial rehabilitation", rehabilitation the costs of which exceed fifty percent of either the purchase price or the cost basis of the structure immediately prior to rehabilitation; provided that, the structure is at least fifty years old notwithstanding any provision of sections 135.475 to 135.487 to the contrary;

(12) "Tax liability", the tax due pursuant to chapter 143, 147 or 148, other than taxes withheld pursuant to sections 143.191 to 143.265;

(13) "Taxpayer", any person, partnership, corporation, trust, limited liability company, or any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

(L. 1999 S.B. 20 § 2, A.L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07



Section 135.481 Taxpayers incurring eligible costs entitled to tax credit, amount, qualifications.

Taxpayers incurring eligible costs entitled to tax credit, amount, qualifications.

135.481. 1. (1) Any taxpayer who incurs eligible costs for a new residence located in a distressed community or within a census block group as described in subdivision (10) of section 135.478, or for a multiple unit condominium described in subdivision (2) of this subsection, shall receive a tax credit equal to fifteen percent of such costs against his or her tax liability. The tax credit shall not exceed forty thousand dollars per new residence in any ten-year period.

(2) For the purposes of this section, a "multiple unit condominium" is one that is intended to be owner occupied, which is constructed on property subject to an industrial development contract as defined in section 100.310 and which lies within an area with a city zoning classification of urban redevelopment district established after January 1, 2000, and before December 31, 2001, and which is constructed in connection with the qualified rehabilitation of a structure more than ninety years old eligible for the historic structures rehabilitation tax credit described in sections 253.545 to 253.559, and is under way by January 1, 2000, and completed by January 1, 2002.

2. Any taxpayer who incurs eligible costs for a new residence located within a census block as described in subdivision (6) of section 135.478 shall receive a tax credit equal to fifteen percent of such costs against his or her tax liability. The tax credit shall not exceed twenty-five thousand dollars per new residence in any ten-year period.

3. Any taxpayer who is not performing substantial rehabilitation and who incurs eligible costs for rehabilitation of an eligible residence or a qualifying residence shall receive a tax credit equal to twenty-five percent of such costs against his or her tax liability. The minimum eligible costs for rehabilitation of an eligible residence shall be ten thousand dollars. The minimum eligible costs for rehabilitation of a qualifying residence shall be five thousand dollars. The tax credit shall not exceed twenty-five thousand dollars in any ten-year period.

4. Any taxpayer who incurs eligible costs for substantial rehabilitation of a qualifying residence shall receive a tax credit equal to thirty-five percent of such costs against his or her tax liability. The minimum eligible costs for substantial rehabilitation of a qualifying residence shall be ten thousand dollars. The tax credit shall not exceed seventy thousand dollars in any ten-year period.

5. A taxpayer shall be eligible to receive tax credits for new construction or rehabilitation pursuant to only one subsection of this section.

6. No tax credit shall be issued pursuant to this section for any structure which is in violation of any municipal or county property, maintenance or zoning code.

7. No tax credit shall be issued pursuant to sections 135.475 to 135.487 for the construction or rehabilitation of rental property.

(L. 1999 S.B. 20 § 3, A.L. 2000 H.B. 1238)



Section 135.484 Limitation on available tax credits, allocation of available credits.

Limitation on available tax credits, allocation of available credits.

135.484. 1. Beginning January 1, 2000, tax credits shall be allowed pursuant to section 135.481 in an amount not to exceed sixteen million dollars per year. Of this total amount of tax credits in any given year, eight million dollars shall be set aside for projects in areas described in subdivision (6) of section 135.478 and eight million dollars for projects in areas described in subdivision (10) of section 135.478. The maximum tax credit for a project consisting of multiple-unit qualifying residences in a distressed community shall not exceed three million dollars.

2. Any amount of credit which exceeds the tax liability of a taxpayer for the tax year in which the credit is first claimed may be carried back to any of the taxpayer's three prior tax years and carried forward to any of the taxpayer's five subsequent tax years. A certificate of tax credit issued to a taxpayer by the department may be assigned, transferred, sold or otherwise conveyed. Whenever a certificate of tax credit is assigned, transferred, sold or otherwise conveyed, a notarized endorsement shall be filed with the department specifying the name and address of the new owner of the tax credit and the value of the credit.

3. The tax credits allowed pursuant to sections 135.475 to 135.487 may not be claimed in addition to any other state tax credits, with the exception of the historic structures rehabilitation tax credit authorized pursuant to sections 253.545 to 253.559, which insofar as sections 135.475 to 135.487 are concerned may be claimed only in conjunction with the tax credit allowed pursuant to subsection 4 of section 135.481. In order for a taxpayer eligible for the historic structures rehabilitation tax credit to claim the tax credit allowed pursuant to subsection 4 of section 135.481, the taxpayer must comply with the requirements of sections 253.545 to 253.559, and in such cases, the amount of the tax credit pursuant to subsection 4 of section 135.481 shall be limited to the lesser of twenty percent of the taxpayer's eligible costs or forty thousand dollars.

(L. 1999 S.B. 20 § 4, A.L. 2000 S.B. 894)

(2002) Senate Bill 894 provision declared unconstitutional as a violation of the clear title requirement of Art. III, Section 23. Home Builders of Greater St. Louis v. State, 75 S.W.3d 267 (Mo.banc).



Section 135.487 Procedure for application for tax credit--department of economic development may cooperate with political subdivisions to determine eligibility--department to conduct annual program evaluation.

Procedure for application for tax credit--department of economic development may cooperate with political subdivisions to determine eligibility--department to conduct annual program evaluation.

135.487. 1. To obtain any credit allowed pursuant to sections 135.475 to 135.487, a taxpayer shall submit to the department, for preliminary approval, an application for tax credit. The director shall, upon final approval of an application and presentation of acceptable proof of substantial completion of construction, issue the taxpayer a certificate of tax credit. The director shall issue all credits allowed pursuant to sections 135.475 to 135.487 in the order the applications are received. In the case of a taxpayer other than an owner-occupant, the director shall not delay the issuance of a tax credit pursuant to sections 135.475 to 135.487 until the sale of a residence at market rate for owner-occupancy. A taxpayer, taxpayer other than an owner-occupant who receives a certificate of tax credit pursuant to sections 135.475 to 135.487 shall, within thirty days of the date of the sale of a residence, furnish to the director satisfactory proof that such residence was sold at market rate for owner-occupancy. If the director reasonably determines that a residence was not in good faith intended for long-term owner occupancy, the director make revoke any tax credits issued and seek recovery of any tax credits issued pursuant to section 620.017.

2. The department may cooperate with a municipality or a county in which a project is located to help identify the location of the project, the type and eligibility of the project, the estimated cost of the project and the completion date of the project.

3. The department may promulgate such rules or regulations or issue administrative guidelines as are necessary to administer the provisions of sections 135.475 to 135.487. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

4. The department shall conduct annually a comprehensive program evaluation illustrating where the tax credits allowed pursuant to sections 135.475 to 135.487 are being utilized, explaining the economic impact of such program and making recommendations on appropriate program modifications to ensure the program's success.

(L. 1999 S.B. 20 § 5)

Effective 1-1-00

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.490 Eligible small business to receive tax credit for efforts to comply with Americans With Disabilities Act, amount--joint administration of tax credit.

Eligible small business to receive tax credit for efforts to comply with Americans With Disabilities Act, amount--joint administration of tax credit.

135.490. 1. In order to encourage and foster community improvement, an eligible small business, as defined in Section 44 of the Internal Revenue Code, shall be allowed a credit not to exceed five thousand dollars against the tax otherwise due pursuant to chapter 143, not including sections 143.191 to 143.265, in an amount equal to fifty percent of all eligible access expenditures exceeding the monetary cap provided by Section 44 of the Internal Revenue Code. For purposes of this section, "eligible access expenditures" means amounts paid or incurred by the taxpayer in order to comply with applicable access requirements provided by the Americans With Disabilities Act of 1990, as further defined in Section 44 of the Internal Revenue Code and federal rulings interpreting Section 44 of the Internal Revenue Code.

2. The tax credit allowed by this section shall be claimed by the taxpayer at the time such taxpayer files a return. Any amount of tax credit which exceeds the tax due shall be carried over to any subsequent taxable year, but shall not be refunded and shall not be transferable.

3. The director of the department of economic development and the director of the department of revenue shall jointly administer the tax credit authorized by this section. Both the director of the department of economic development and the director of the department of revenue are authorized to promulgate rules and regulations necessary to administer the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

4. The provisions of this section shall become effective on January 1, 2000, and shall apply to all taxable years beginning after December 31, 1999.

(L. 1999 H.B. 516 § 1 merged with S.B. 20 § 6, A.L. 2001 H.B. 590)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements 135.800 to 135.830



Section 135.500 Title of law--definitions.

Title of law--definitions.

135.500. 1. Sections 135.500 to 135.529 shall be known and may be cited as the "Missouri Certified Capital Company Law".

2. As used in sections 135.500 to 135.529, the following terms mean:

(1) "Affiliate of a certified company":

(a) Any person, directly or indirectly owning, controlling or holding power to vote ten percent or more of the outstanding voting securities or other ownership interests of the Missouri certified capital company;

(b) Any person ten percent or more of whose outstanding voting securities or other ownership interest are directly or indirectly owned, controlled or held with power to vote by the Missouri certified capital company;

(c) Any person directly or indirectly controlling, controlled by, or under common control with the Missouri certified capital company;

(d) A partnership in which the Missouri certified capital company is a general partner;

(e) Any person who is an officer, director or agent of the Missouri certified capital company or an immediate family member of such officer, director or agent;

(2) "Applicable percentage", one hundred percent;

(3) "Capital in a qualified Missouri business", any debt, equity or hybrid security, of any nature and description whatsoever, including a debt instrument or security which has the characteristics of debt but which provides for conversion into equity or equity participation instruments such as options or warrants which are acquired by a Missouri certified capital company or a qualified investing entity as a result of a transfer of cash to a business;

(4) "Certified capital", an investment of cash by an investor in a Missouri certified capital company;

(5) "Certified capital company", any partnership, corporation, trust or limited liability company, whether organized on a profit or not-for-profit basis, that is located, headquartered and registered to conduct business in Missouri that has as its primary business activity, the investment of cash in qualified Missouri businesses, and which is certified by the department as meeting the criteria of sections 135.500 to 135.529;

(6) "Department", the Missouri department of economic development;

(7) "Director", the director of the department of economic development or a person acting under the supervision of the director;

(8) "Investor", any insurance company that contributes cash;

(9) "Liquidating distribution", payments to investors or to the certified capital company from earnings;

(10) "Person", any natural person or entity, including a corporation, general or limited partnership, trust, limited liability company, or any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143;

(11) "Qualified distribution", any distribution or payment to equity holders of a certified capital company in connection with the following:

(a) Reasonable costs and expenses of forming, syndicating, managing and operating the certified capital company;

(b) Management fees for managing and operating the certified capital company; and

(c) Any increase in federal or state taxes, penalties and interest, including those related to state and federal income taxes, of equity owners of a certified capital company which related to the ownership, management or operation of a certified capital company;

(12) "Qualified investing entity", any partnership, corporation, trust, or limited liability company, whether organized on a for-profit or not-for-profit basis, that:

(a) Is registered to do business in this state;

(b) Is a wholly owned subsidiary of a certified capital company or otherwise affiliated with and under common control with a certified capital company; and

(c) Has been designated as a qualified investing entity by such certified capital company.

Such designation shall be effective upon delivery by the certified capital company of written notice of the designation to the department. A qualified investing entity may raise debt or equity capital for investment, but such capital shall not be considered certified capital. Any qualified investment made by a qualified investing entity after the effective date of this act shall be deemed to have been made by a certified capital company that designated the qualified investing entity as such; provided that no qualified investment may be deemed to have been made by more than one certified capital company;

(13) "Qualified investment", the investment of cash by a Missouri certified capital company or a qualified investing entity in such a manner as to acquire capital in a qualified Missouri business;

(14) "Qualified Missouri business", an independently owned and operated business, which is headquartered and located in Missouri and which is in need of venture capital and cannot obtain conventional financing. Such business shall have no more than two hundred employees, eighty percent of which are employed in Missouri. Such business shall be involved in commerce for the purpose of manufacturing, processing or assembling products, conducting research and development, or providing services in interstate commerce, but excluding retail, real estate, real estate development, insurance and professional services provided by accountants, lawyers or physicians. At the time a certified capital company or qualified investing entity makes an initial investment in a business, such business shall be a small business concern that meets the requirements of the United States Small Business Administration's qualification size standards for its venture capital program, as defined in Section 13 CFR 121.301(c) of the Small Business Investment Act of 1958, as amended. Any business which is classified as a qualified Missouri business at the time of the first investment in such business by a Missouri certified capital company or qualified investing entity shall, for a period of seven years from the date of such first investment, remain classified as a qualified Missouri business and may receive follow-on investments from any Missouri certified capital company or qualified investing entity and such follow-on investments shall be qualified investments even though such business may not meet the other qualifications of this subsection at the time of such follow-on investments;

(15) "State premium tax liability", any liability incurred by an insurance company pursuant to the provisions of section 148.320, 148.340, 148.370 or 148.376, and any other related provisions, which may impose a tax upon the premium income of insurance companies after January 1, 1997.

(L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2003 H.B. 289, A.L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07



Section 135.503 Amount of credit, how calculated, reduction--insurance companies not required to pay retaliatory tax, when--carry forward--limitation on amounts of certified capital, allocation of certified capital--notification of limitation.

Amount of credit, how calculated, reduction--insurance companies not required to pay retaliatory tax, when--carry forward--limitation on amounts of certified capital, allocation of certified capital--notification of limitation.

135.503. 1. Any investor that makes an investment of certified capital shall, in the year of investment, earn a vested credit against state premium tax liability equal to the applicable percentage of the investor's investment of certified capital. An investor shall be entitled to take up to ten percent of the vested credit in any taxable year of the investor. Any time after three years after August 28, 1996, the director, with the approval of the commissioner of administration, may reduce the applicable percentage on a prospective basis. Any such reduction in the applicable percentage by the director shall not have any effect on credits against state premium tax liability which have been claimed or will be claimed by any investor with respect to credits which have been earned and vested pursuant to an investment of certified capital prior to the effective date of any such change.

2. An insurance company claiming a state premium tax credit earned through an investment in a certified capital company shall not be required to pay any additional retaliatory tax levied pursuant to section 375.916 as a result of claiming such credit.

3. The credit against state premium tax liability which is described in subsection 1 of this section may not exceed the state premium tax liability of the investor for any taxable year. All such credits against state premium tax liability may be carried forward indefinitely until the credits are utilized. The maximum amount of certified capital in one or more certified capital companies for which earned and vested tax credits will be allowed in any year to any one investor or its affiliates shall be limited to ten million dollars.

4. Except as provided in subsection 5 of this section, the aggregate amount of certified capital for which earned and vested credits against state premium tax liability are allowed for all persons pursuant to sections 135.500 to 135.529 shall not exceed the following amounts: for calendar year 1996, $0.00; for calendar year 1997, an amount which would entitle all Missouri certified capital company investors to take aggregate credits of five million dollars; and for any year thereafter, an additional amount to be determined by the director but not to exceed aggregate credits of ten million dollars for any year with the approval of the commissioner of administration and reported to the general assembly as provided in subsection 2 of section 33.282, provided that the amount so determined shall not impair the ability of an investor with earned and vested credits which have been allowed in previous years to take them, pursuant to subsection 1 of this section. During any calendar year in which the limitation described in this subsection will limit the amount of certified capital for which earned and vested credits against state premium tax liability are allowed, certified capital for which credits are allowed will be allocated in order of priority based upon the date of filing of information described in subdivision (1) of subsection 5 of section 135.516. Certified capital limited in any calendar year by the application of the provisions of this subsection shall be allowed and allocated in the immediately succeeding calendar year in the order of priority set forth in this subsection. The department shall make separate allocations of certified capital for which credits are allowed under the limitations described in this subsection and under the limitations described in subsection 5 of this section.

5. In addition to the maximum amount pursuant to subsection 4 of this section, the aggregate amount of certified capital for which earned and vested credits against state premium tax liability are allowed for persons pursuant to sections 135.500 to 135.529 shall be the following: for calendar year 1999 and for any year thereafter, an amount to be determined by the director which would entitle all Missouri certified capital company investors to take aggregate credits not to exceed four million dollars for any year with the approval of the commissioner of administration and reported to the general assembly as provided in subsection 2 of section 33.282, provided that the amount so determined shall not impair the ability of an investor with earned and vested credits which have been allowed in previous years or pursuant to the provisions of subsection 4 of this section to take them, pursuant to subsection 1 of this section. For purposes of any requirement regarding the schedule of qualified investments for certified capital for which earned and vested credits against state premium tax liability are allowed pursuant to this subsection only, the definition of a "qualified Missouri business" as set forth in subdivision (14) of subsection 2 of section 135.500 means a Missouri business that is located in a distressed community as defined in section 135.530, and meets all of the requirements of subdivision (14) of subsection 2 of section 135.500. During any calendar year in which the limitation described in this subsection limits the amount of additional certified capital for which earned and vested credits against state premium tax liability are allowed, additional certified capital for which credits are allowed shall be allocated in order of priority based upon the date of filing of information described in subdivision (1) of subsection 5 of section 135.516 with respect to such additional certified capital. The department shall make separate allocations of certified capital for which credits are allowed under the limitations described in this subsection and under the limitations described in subsection 4 of this section. No limitation applicable to any certified capital company with respect to certified capital for which credits are allowed pursuant to subsection 4 of this section shall limit the amount of certified capital for which credits are allowed pursuant to this subsection. No limitation applicable to any certified capital company with respect to certified capital for which credits are allowed pursuant to this subsection shall limit the amount of certified capital for which credits are allowed pursuant to subsection 4 of this section.

6. The department shall advise any Missouri certified capital company, in writing, within fifteen days after receiving the filing described in subdivision (1) of subsection 5 of section 135.516 whether the limitations of subsection 3 of this section then in effect will be applicable with respect to the investments and credits described in such filing with the department.

(L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 H.B. 1656, A.L. 2003 H.B. 289)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.505 Funding period.

Funding period.

135.505. A Missouri certified capital company shall have a funding period of one year from the date of receiving certification from the director. All investments in the Missouri certified capital company shall be made within such three hundred sixty-five-day funding period.

(L. 1996 H.B. 1237)

Effective 1-1-97



Section 135.508 Certification of profit or not-for-profit entities--limitation on insurance companies, management or direction of certified capital company--seventy-five days to issue or refuse certification--responsibility for administration of tax credits--rulemaking authority.

Certification of profit or not-for-profit entities--limitation on insurance companies, management or direction of certified capital company--seventy-five days to issue or refuse certification--responsibility for administration of tax credits--rulemaking authority.

135.508. The department may certify profit or not-for-profit entities which submit an application to be designated as a Missouri certified capital company. The department shall review the organizational documents for each applicant for certification and the business history of the applicant, determine that the Missouri certified capital company's cash, marketable securities and other liquid assets are at least five hundred thousand dollars, determine that the liquid asset base for certified companies is at least five hundred thousand dollars at all times during the company's participation in the program authorized by sections 135.500 to 135.529, and determine that the officers and the board of directors, partners, trustees or managers are thoroughly acquainted with the requirements of sections 135.500 to 135.529. No insurance company which receives tax credits permitted under sections 135.500 to 135.529 for an investment in a Missouri certified capital company shall, individually or with or through one or more affiliates, be a managing general partner of or control the direction of investments of that Missouri certified capital company. Within seventy-five days of application, the department shall either issue the certification and notify the department of revenue and the director of the department of insurance, financial institutions and professional registration of such certification or shall refuse the certification and communicate in detail to the applicant the grounds for the refusal, including the suggestions for the removal of those grounds. The department shall be responsible for the administration of the tax credits authorized by sections 135.500 to 135.529. No rule or portion of a rule promulgated under the authority of sections 135.500 to 135.529 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to June 27, 1997, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to June 27, 1997, if such rule complied with the provisions of chapter 536. The provisions of this section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536, including the ability to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule, are subsequently held unconstitutional, then the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void.

(L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1)

Effective 12-23-97



Section 135.516 Schedule of qualified investments--qualified distributions, when, requirements--qualified investment cost limit--company documents as closed records, when--company report to department of economic development.

Schedule of qualified investments--qualified distributions, when, requirements--qualified investment cost limit--company documents as closed records, when--company report to department of economic development.

135.516. 1. To continue to be certified, a Missouri certified capital company shall make qualified investments according to the following schedule:

(1) Within two years after the date on which a Missouri certified capital company is designated as a Missouri certified capital company at least twenty-five percent of its certified capital shall be, or have been, placed in qualified investments;

(2) Within three years after the date on which a Missouri certified capital company is designated as a Missouri certified capital company at least forty percent of its certified capital shall be, or have been, placed in qualified investments;

(3) Within four years after the date on which a Missouri certified capital company is designated as a Missouri certified capital company, at least fifty percent of its total certified capital shall be, or have been, placed in qualified investments. A Missouri certified capital company may not make an investment in an affiliate of the certified capital company. For the purposes of this subsection, if a legal entity is not an affiliate before a certified capital company initially invests in the entity, it will not be an affiliate if a certified capital company provides additional investment in such entity subsequent to its initial investment;

(4) A certified capital company, at least fifteen working days prior to making what it determines to be an initial qualified investment in a specific qualified Missouri business, shall certify to the department that the company in which it or a qualified investing entity proposes to invest is a qualified Missouri business. The certified capital company shall state the amount of capital it or a qualified investing entity intends to invest and the name of the business in which it or a qualified investing entity intends to invest. The certified capital company shall also provide to the department an explanation of its determination that the business meets the definition of a qualified Missouri business. If the department determines that the business does not meet the definition of a qualified Missouri business, it shall, within the fifteen-working-day period prior to the making of the proposed investment, notify the certified capital company of its determination and an explanation thereof. If the department fails to notify the certified capital company with respect to the proposed investment within the fifteen-working-day period prior to the making of the proposed investment, the company in which the certified capital company or a qualified investing entity proposes to invest shall be deemed to be a qualified Missouri business. If a certified capital company fails to notify the department prior to making an initial investment in a business, the department may subsequently determine that the business in which the certified capital company or a qualified investing entity invested was not a qualified Missouri business even though the business, at the time of the investment, met the requirements of subdivision (15) of subsection 2 of section 135.500;

(5) All certified capital which is not required to be placed in qualified investments or which has been placed in qualified investments and can be received by the company, may be held or invested in such manner as the Missouri certified capital company, in its discretion, deems appropriate. The proceeds of all certified capital which is received by a certified capital company after it was originally placed in qualified investments may be placed again in qualified investments and shall count toward any requirement in sections 135.500 to 135.529 with respect to placing certified capital in qualified investments.

2. A certified capital company may make qualified distributions at any time. In order to make distributions, other than qualified distributions, a certified capital company must have made cumulative qualified investments, including those made through a qualified investing entity, in an amount cumulatively equal to at least one hundred percent of its certified capital. Cumulative distributions to equity holders, other than qualified distributions, in excess of the certified capital company's original certified capital and any additional capital contributions to the certified capital company shall be subject to audit by a nationally recognized certified public accounting firm acceptable to the department, at the expense of the certified capital company. The audit shall determine whether aggregate cumulative distributions to all investors and equity holders, other than qualified distributions, when combined with all tax credits utilized by investors pursuant to sections 135.500 to 135.529, have resulted in an annual internal rate of return of fifteen percent computed on the sum of total original certified capital of the certified capital company and any additional capital contributions to the certified capital company. Twenty-five percent of distributions made, other than qualified distributions, in excess of the amount required to produce a fifteen percent annual internal rate of return, as determined by the audit, shall be payable by the certified capital company to the Missouri development finance board. Distributions or payments to debt holders of a certified capital company, however, may be made without restriction with respect to debt owed to them by a certified capital company. A debt holder that is also an investor or equity holder of a certified capital company may receive distributions or payments with respect to such debt without restriction.

3. No qualified investment may be made at a cost to a Missouri certified capital company greater than fifteen percent of the total certified capital under management of the Missouri certified capital company at the time of investment.

4. Documents and other materials submitted by Missouri certified capital companies or by businesses for purposes of the continuance of certification may be deemed "closed records" pursuant to the provisions of section 620.014.

5. Each Missouri certified capital company shall report the following to the department:

(1) As soon as practicable after the receipt of certified capital, the name of each investor from which the certified capital was received, the amount of each investor's investment of certified capital and tax credits computed without regard to any limitations under subsection 3 of section 135.503, and the date on which the certified capital was received;

(2) On a quarterly basis, the amount of the Missouri certified capital company's certified capital at the end of the quarter, whether or not the Missouri certified capital company has invested, together with any investments made by a qualified investing entity that are deemed to have been made by the certified capital company, more than fifteen percent of the total certified capital under management in any one company, and all qualified investments that the Missouri certified capital company has made or has been deemed to have been made through a qualified investing entity;

(3) Each Missouri certified capital company shall provide annual audited financial statements to the department which include an opinion of an independent certified public accountant to the department within ninety days of the close of the fiscal year. At the same time, the certified capital company shall also provide audited financial statements for any qualified investing entity that has made qualified investments on its behalf, unless the financial results of such qualified investing entity are included in the consolidated financial statements of the certified capital company. The audit shall address the methods of operation and conduct of the business of the Missouri certified capital company to determine if the Missouri certified capital company is complying with the statutes and program rules and that the funds received by the Missouri certified capital company have been invested as required within the time limits provided by sections 135.500 to 135.529.

(L. 1996 H.B. 1237, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2003 H.B. 289)



Section 135.517 Qualified investments, requirements.

Qualified investments, requirements.

135.517. In order for investments of a qualifying investing entity to be counted as qualified investments pursuant to sections 135.500 to 135.529, each such investment of a qualifying investing entity must have received prior approval from the department.

(L. 2003 H.B. 289)



Section 135.520 Annual review by division of finance, report of findings--decertification, grounds, notice of noncompliance--notice of decertification, decertification.

Annual review by division of finance, report of findings--decertification, grounds, notice of noncompliance--notice of decertification, decertification.

135.520. 1. The division of finance shall conduct an annual review of each Missouri certified capital company and any qualified investing entities designated by it to determine if the Missouri certified capital company is abiding by the requirements of certifications, to advise the Missouri certified capital company as to the certification status of its qualified investments and to ensure that no investment has been made in violation of sections 135.500 to 135.529. The cost of the annual review shall be paid by each Missouri certified capital company according to a reasonable fee schedule adopted by the department. The division of finance shall report its findings to the department as soon as practicable following completion of the audit.

2. Any material violation of sections 135.500 to 135.529 shall be grounds for decertification under this section. If the department determines that a company is not in compliance with any requirements for continuing in certification, it shall, by written notice, inform the officers of the company and the board of directors, managers, trustees or general partners that they may be decertified in one hundred twenty days from the date of mailing of the notice, unless they correct the deficiencies and are again in compliance with the requirements for certification.

3. At the end of the one hundred twenty-day grace period, if the Missouri certified capital company is still not in compliance, the department may send a notice of decertification to the company and to the directors of the department of revenue and department of insurance, financial institutions and professional registration. Decertification of a Missouri certified capital company prior to the certified capital company meeting all requirements of subdivisions (1) to (3) of subsection 1 of section 135.516 shall cause the recapture of all premium tax credits previously claimed by an investor and the forfeiture of all future credits to be claimed by an investor with respect to its investment in the certified capital company. Decertification of a Missouri certified capital company after it has met all requirements of subdivisions (1) to (3) of subsection 1 of section 135.516 shall cause the forfeiture of premium tax credits for the taxable year of the investor in which the decertification arose and for future taxable years with no recapture of tax credits obtained by an investor with respect to the investor's tax years which ended before the decertification occurred. Once a certified capital company has made cumulative qualified investments, including those made through a qualified investing entity and deemed to have been made by the certified capital company, in an amount equal to at least one hundred percent of its certified capital, all future premium tax credits to be claimed by investors with respect to said certified capital company pursuant to sections 135.500 to 135.529 shall be nonforfeitable. Once a certified capital company has made cumulative qualified investments, including those made through a qualified investing entity and deemed to have been made by the certified capital company, in an amount equal to at least one hundred percent of its certified capital and has met all other requirements under sections 135.500 to 135.529, it shall no longer be subject to regulation by the department except with respect to the payment of distributions to the Missouri development finance board.

(L. 1996 H.B. 1237, A.L. 2003 H.B. 289, A.L. 2008 S.B. 788)



Section 135.523 Certification revocation, application misrepresentations.

Certification revocation, application misrepresentations.

135.523. The department may revoke the certification of a Missouri certified capital company if any material representation to the department in connection with the application process proves to have been falsely made or if the application materially violates any requirement established by the department pursuant to sections 135.500 to 135.529.

(L. 1996 H.B. 1237)

Effective 1-1-97



Section 135.526 Registration of investments.

Registration of investments.

135.526. All investments for which tax credits are claimed under the provisions of sections 135.500 to 135.529 shall satisfy the conditions of being registered or specifically exempt from registration by provisions or regulations under chapter 409.

(L. 1996 H.B. 1237)

Effective 1-1-97



Section 135.529 Sale or transfer of credit--rulemaking authority--administrative review.

Sale or transfer of credit--rulemaking authority--administrative review.

135.529. 1. The tax credit established pursuant to sections 135.500 to 135.529 may be sold or transferred in accordance with regulations adopted by the department. Any such sale or transfer shall not affect the time schedule for taking the tax credit, as provided in sections 135.500 to 135.529. Any premium tax credits recaptured pursuant to section 135.520 shall be the liability of the taxpayer which actually claimed the credit. In approving the sale or transfer of the credit pursuant to this section, the department may require the transferor or the transferee or both the transferor and the transferee to execute guarantees or post bonds with respect to any potential credit recapture.

2. No rule or portion of a rule promulgated under the authority of sections 135.500 to 135.529 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. The department shall make and promulgate emergency rules and regulations consistent with the provisions of sections 135.500 to 135.529 as are necessary or useful to carry out the provisions of sections 135.500 to 135.529, pursuant to section 536.025.

3. Every final order, decision, license or other official act of the director pursuant to sections 135.500 to 135.529 is subject to administrative review in accordance with chapter 621.

(L. 1996 H.B. 1237)

Effective 1-1-97



Section 135.530 Distressed community defined.

Distressed community defined.

135.530. For the purposes of sections 100.010, 100.710, 100.850, 135.110, 135.200, 135.258, 135.313, 135.403, 135.405, 135.503, 135.530, 135.545, 215.030, 348.300, 348.302, and 620.1400 to 620.1460*, "distressed community" means either a Missouri municipality within a metropolitan statistical area which has a median household income of under seventy percent of the median household income for the metropolitan statistical area, according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five, or a United States census block group or contiguous group of block groups within a metropolitan statistical area which has a population of at least two thousand five hundred, and each block group having a median household income of under seventy percent of the median household income for the metropolitan area in Missouri, according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five. In addition the definition shall include municipalities not in a metropolitan statistical area, with a median household income of under seventy percent of the median household income for the nonmetropolitan areas in Missouri according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five or a census block group or contiguous group of block groups which has a population of at least two thousand five hundred with each block group having a median household income of under seventy percent of the median household income for the nonmetropolitan areas of Missouri, according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five. In metropolitan statistical areas, the definition shall include areas that were designated as either a federal empowerment zone; or a federal enhanced enterprise community; or a state enterprise zone that was originally designated before January 1, 1986, but shall not include expansions of such state enterprise zones done after March 16, 1988.

(L. 1998 H.B. 1656, A.L. 1999 S.B. 20, A.L. 2004 S.B. 1155, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204

*Sections 620.1400 to 620.1460 were repealed by S.B. 1155, 2004.



Section 135.535 Tax credit for relocating a business to a distressed community, approval by department of economic development, application--employees eligible to receive credit--credit for expenditures on equipment--transfer of certificate of credit--maximum amount allowed, credit carried over--limitations--tax credit for existing business in a distressed community which hires new employees, conditions and types of businesses eligible.

Tax credit for relocating a business to a distressed community, approval by department of economic development, application--employees eligible to receive credit--credit for expenditures on equipment--transfer of certificate of credit--maximum amount allowed, credit carried over--limitations--tax credit for existing business in a distressed community which hires new employees, conditions and types of businesses eligible.

135.535. 1. A corporation, limited liability corporation, partnership or sole proprietorship, which moves its operations from outside Missouri or outside a distressed community into a distressed community, or which commences operations in a distressed community on or after January 1, 1999, and in either case has more than seventy-five percent of its employees at the facility in the distressed community, and which has fewer than one hundred employees for whom payroll taxes are paid, and which is a manufacturing, biomedical, medical devices, scientific research, animal research, computer software design or development, computer programming, including internet, web hosting, and other information technology, wireless or wired or other telecommunications or a professional firm shall receive a forty percent credit against income taxes owed pursuant to chapter 143, 147 or 148, other than taxes withheld pursuant to sections 143.191 to 143.265, for each of the three years after such move, if approved by the department of economic development, which shall issue a certificate of eligibility if the department determines that the taxpayer is eligible for such credit. The maximum amount of credits per taxpayer set forth in this subsection shall not exceed one hundred twenty-five thousand dollars for each of the three years for which the credit is claimed. The department of economic development, by means of rule or regulation promulgated pursuant to the provisions of chapter 536, shall assign appropriate North American Industry Classification System numbers to the companies which are eligible for the tax credits provided for in this section. Such three-year credits shall be awarded only one time to any company which moves its operations from outside of Missouri or outside of a distressed community into a distressed community or to a company which commences operations within a distressed community. A taxpayer shall file an application for certification of the tax credits for the first year in which credits are claimed and for each of the two succeeding taxable years for which credits are claimed.

2. Employees of such facilities physically working and earning wages for that work within a distressed community whose employers have been approved for tax credits pursuant to subsection 1 of this section by the department of economic development for whom payroll taxes are paid shall also be eligible to receive a tax credit against individual income tax, imposed pursuant to chapter 143, equal to one and one-half percent of their gross salary paid at such facility earned for each of the three years that the facility receives the tax credit provided by this section, so long as they were qualified employees of such entity. The employer shall calculate the amount of such credit and shall report the amount to the employee and the department of revenue.

3. A tax credit against income taxes owed pursuant to chapter 143, 147 or 148, other than the taxes withheld pursuant to sections 143.191 to 143.265, in lieu of the credit against income taxes as provided in subsection 1 of this section, may be taken by such an entity in a distressed community in an amount of forty percent of the amount of funds expended for computer equipment and its maintenance, medical laboratories and equipment, research laboratory equipment, manufacturing equipment, fiber optic equipment, high speed telecommunications, wiring or software development expense up to a maximum of seventy-five thousand dollars in tax credits for such equipment or expense per year per entity and for each of three years after commencement in or moving operations into a distressed community.

4. A corporation, partnership or sole partnership, which has no more than one hundred employees for whom payroll taxes are paid, which is already located in a distressed community and which expends funds for such equipment pursuant to subsection 3 of this section in an amount exceeding its average of the prior two years for such equipment, shall be eligible to receive a tax credit against income taxes owed pursuant to chapters 143, 147 and 148 in an amount equal to the lesser of seventy-five thousand dollars or twenty-five percent of the funds expended for such additional equipment per such entity. Tax credits allowed pursuant to this subsection or subsection 1 of this section may be carried back to any of the three prior tax years and carried forward to any of the next five tax years.

5. An existing corporation, partnership or sole proprietorship that is located within a distressed community and that relocates employees from another facility outside of the distressed community to its facility within the distressed community, and an existing business located within a distressed community that hires new employees for that facility may both be eligible for the tax credits allowed by subsections 1 and 3 of this section. To be eligible for such tax credits, such a business, during one of its tax years, shall employ within a distressed community at least twice as many employees as were employed at the beginning of that tax year. A business hiring employees shall have no more than one hundred employees before the addition of the new employees. This subsection shall only apply to a business which is a manufacturing, biomedical, medical devices, scientific research, animal research, computer software design or development, computer programming or telecommunications business, or a professional firm.

6. Tax credits shall be approved for applicants meeting the requirements of this section in the order that such applications are received. Certificates of tax credits issued in accordance with this section may be transferred, sold or assigned by notarized endorsement which names the transferee.

7. The tax credits allowed pursuant to subsections 1, 2, 3, 4 and 5 of this section shall be for an amount of no more than ten million dollars for each year beginning in 1999. The total maximum credit for all entities already located in distressed communities and claiming credits pursuant to subsection 4 of this section shall be seven hundred and fifty thousand dollars. The department of economic development in approving taxpayers for the credit as provided for in subsection 6 of this section shall use information provided by the department of revenue regarding taxes paid in the previous year, or projected taxes for those entities newly established in the state, as the method of determining when this maximum will be reached and shall maintain a record of the order of approval. Any tax credit not used in the period for which the credit was approved may be carried over until the full credit has been allowed.

8. A Missouri employer relocating into a distressed community and having employees covered by a collective bargaining agreement at the facility from which it is relocating shall not be eligible for the credits in subsection 1, 3, 4 or 5 of this section, and its employees shall not be eligible for the credit in subsection 2 of this section if the relocation violates or terminates a collective bargaining agreement covering employees at the facility, unless the affected collective bargaining unit concurs with the move.

9. Notwithstanding any provision of law to the contrary, no taxpayer shall earn the tax credits allowed in this section and the tax credits otherwise allowed in section 135.110, or the tax credits, exemptions, and refund otherwise allowed in sections 135.200, 135.220, 135.225 and 135.245, respectively, for the same business for the same tax period.

(L. 1998 H.B. 1656, A.L. 1999 H.B. 701 and S.B. 20, A.L. 2005 S.B. 343, A.L. 2007 H.B. 741, A.L. 2013 S.B. 20, 15 & 19)

Effective 3-29-13

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.545 Tax credit for investing in the transportation development of a distressed community--approval of investment by economic development, credit carried forward, transfer of certificate of credit, maximum amount allowed.

Tax credit for investing in the transportation development of a distressed community--approval of investment by economic development, credit carried forward, transfer of certificate of credit, maximum amount allowed.

135.545. A taxpayer shall be allowed a credit for taxes paid pursuant to chapter 143, 147 or 148 in an amount equal to fifty percent of a qualified investment in transportation development for aviation, mass transportation, including parking facilities for users of mass transportation, railroads, ports, including parking facilities and limited access roads within ports, waterborne transportation, bicycle and pedestrian paths, or rolling stock located in a distressed community as defined in section 135.530, and which are part of a development plan approved by the appropriate local agency. If the department of economic development determines the investment has been so approved, the department shall grant the tax credit in order of date received. A taxpayer may carry forward any unused tax credit for up to ten years and may carry it back for the previous three years until such credit has been fully claimed. Certificates of tax credit issued in accordance with this section may be transferred, sold or assigned by notarized endorsement which names the transferee. The tax credits allowed pursuant to this section shall be for an amount of no more than ten million dollars for each year. This credit shall apply to returns filed for all taxable years beginning on or after January 1, 1999. Any unused portion of the tax credit authorized pursuant to this section shall be available for use in the future by those entities until fully claimed. For purposes of this section, a "taxpayer" shall include any charitable organization that is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

(L. 1998 H.B. 1656, A.L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.546 Tax credits for investing in the transportation development of a distressed community prohibited, when.

Tax credits for investing in the transportation development of a distressed community prohibited, when.

135.546. For all tax years beginning on or after January 1, 2005, no tax credits shall be approved, awarded, or issued to any person or entity claiming any tax credit under section 135.545; if an organization has been allocated credits for contribution-based credits prior to January 1, 2005, the organization may issue such credits prior to January 1, 2007, for qualified contributions.

(L. 2004 S.B. 1155)



Section 135.550 Definitions--tax credit, amount--limitations--director of social services determinations, classification of shelters--effective date.

Definitions--tax credit, amount--limitations--director of social services determinations, classification of shelters--effective date.

135.550. 1. As used in this section, the following terms shall mean: (1) "Contribution", a donation of cash, stock, bonds or other marketable securities, or real property; (2) "Shelter for victims of domestic violence", a facility located in this state which meets the definition of a shelter for victims of domestic violence pursuant to section 455.200 and which meets the requirements of section 455.220; (3) "State tax liability", in the case of a business taxpayer, any liability incurred by such taxpayer pursuant to the provisions of chapter 143, chapter 147, chapter 148, and chapter 153, exclusive of the provisions relating to the withholding of tax as provided for in sections 143.191 to 143.265 and related provisions, and in the case of an individual taxpayer, any liability incurred by such taxpayer pursuant to the provisions of chapter 143; (4) "Taxpayer", a person, firm, a partner in a firm, corporation or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed by the provisions of chapter 143, or a corporation subject to the annual corporation franchise tax imposed by the provisions of chapter 147, including any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143, or an insurance company paying an annual tax on its gross premium receipts in this state, or other financial institution paying taxes to the state of Missouri or any political subdivision of this state pursuant to the provisions of chapter 148, or an express company which pays an annual tax on its gross receipts in this state pursuant to chapter 153, or an individual subject to the state income tax imposed by the provisions of chapter 143.

2. A taxpayer shall be allowed to claim a tax credit against the taxpayer's state tax liability, in an amount equal to fifty percent of the amount such taxpayer contributed to a shelter for victims of domestic violence.

3. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state tax liability for the taxable year that the credit is claimed, and such taxpayer shall not be allowed to claim a tax credit in excess of fifty thousand dollars per taxable year. However, any tax credit that cannot be claimed in the taxable year the contribution was made may be carried over to the next four succeeding taxable years until the full credit has been claimed.

4. Except for any excess credit which is carried over pursuant to subsection 3 of this section, a taxpayer shall not be allowed to claim a tax credit unless the total amount of such taxpayer's contribution or contributions to a shelter or shelters for victims of domestic violence in such taxpayer's taxable year has a value of at least one hundred dollars.

5. The director of the department of social services shall determine, at least annually, which facilities in this state may be classified as shelters for victims of domestic violence. The director of the department of social services may require of a facility seeking to be classified as a shelter for victims of domestic violence whatever information is reasonably necessary to make such a determination. The director of the department of social services shall classify a facility as a shelter for victims of domestic violence if such facility meets the definition set forth in subsection 1 of this section.

6. The director of the department of social services shall establish a procedure by which a taxpayer can determine if a facility has been classified as a shelter for victims of domestic violence, and by which such taxpayer can then contribute to such shelter for victims of domestic violence and claim a tax credit. Shelters for victims of domestic violence shall be permitted to decline a contribution from a taxpayer. The cumulative amount of tax credits which may be claimed by all the taxpayers contributing to shelters for victims of domestic violence in any one fiscal year shall not exceed two million dollars.

7. The director of the department of social services shall establish a procedure by which, from the beginning of the fiscal year until some point in time later in the fiscal year to be determined by the director of the department of social services, the cumulative amount of tax credits are equally apportioned among all facilities classified as shelters for victims of domestic violence. If a shelter for victims of domestic violence fails to use all, or some percentage to be determined by the director of the department of social services, of its apportioned tax credits during this predetermined period of time, the director of the department of social services may reapportion these unused tax credits to those shelters for victims of domestic violence that have used all, or some percentage to be determined by the director of the department of social services, of their apportioned tax credits during this predetermined period of time. The director of the department of social services may establish more than one period of time and reapportion more than once during each fiscal year. To the maximum extent possible, the director of the department of social services shall establish the procedure described in this subsection in such a manner as to ensure that taxpayers can claim all the tax credits possible up to the cumulative amount of tax credits available for the fiscal year.

8. This section shall become effective January 1, 2000, and shall apply to all tax years after December 31, 1999.

(L. 1997 H.B. 491, A.L. 1999 H.B. 548 merged with S.B. 159, A.L. 2006 S.B. 614, A.L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.562 Principal dwellings, tax credit for renovations for disability access.

Principal dwellings, tax credit for renovations for disability access.

135.562. 1. If any taxpayer with a federal adjusted gross income of thirty thousand dollars or less incurs costs for the purpose of making all or any portion of such taxpayer's principal dwelling accessible to an individual with a disability who permanently resides with the taxpayer, such taxpayer shall receive a tax credit against such taxpayer's Missouri income tax liability in an amount equal to the lesser of one hundred percent of such costs or two thousand five hundred dollars per taxpayer, per tax year.

2. Any taxpayer with a federal adjusted gross income greater than thirty thousand dollars but less than sixty thousand dollars who incurs costs for the purpose of making all or any portion of such taxpayer's principal dwelling accessible to an individual with a disability who permanently resides with the taxpayer shall receive a tax credit against such taxpayer's Missouri income tax liability in an amount equal to the lesser of fifty percent of such costs or two thousand five hundred dollars per taxpayer per tax year. No taxpayer shall be eligible to receive tax credits under this section in any tax year immediately following a tax year in which such taxpayer received tax credits under the provisions of this section.

3. Tax credits issued pursuant to this section may be refundable in an amount not to exceed two thousand five hundred dollars per tax year.

4. Eligible costs for which the credit may be claimed include:

(1) Constructing entrance or exit ramps;

(2) Widening exterior or interior doorways;

(3) Widening hallways;

(4) Installing handrails or grab bars;

(5) Moving electrical outlets and switches;

(6) Installing stairway lifts;

(7) Installing or modifying fire alarms, smoke detectors, and other alerting systems;

(8) Modifying hardware of doors; or

(9) Modifying bathrooms.

5. The tax credits allowed, including the maximum amount that may be claimed, pursuant to this section shall be reduced by an amount sufficient to offset any amount of such costs a taxpayer has already deducted from such taxpayer's federal adjusted gross income or to the extent such taxpayer has applied any other state or federal income tax credit to such costs.

6. A taxpayer shall claim a credit allowed by this section in the same taxable year as the credit is issued, and at the time such taxpayer files his or her Missouri income tax return; provided that such return is timely filed.

7. The department may, in consultation with the department of social services, promulgate such rules or regulations as are necessary to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

8. The provisions of this section shall apply to all tax years beginning on or after January 1, 2008.

9. The provisions of this section shall expire December 31, 2019, unless reauthorized by the general assembly. This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset. The provisions of this subsection shall not be construed to limit or in any way impair the department's ability to redeem tax credits authorized on or before the date the program authorized under this section expires or a taxpayer's ability to redeem such tax credits.

10. In no event shall the aggregate amount of all tax credits allowed pursuant to this section exceed one hundred thousand dollars in any given fiscal year. The tax credits issued pursuant to this section shall be on a first-come, first-served filing basis.

(L. 2007 H.B. 741, A.L. 2013 S.B. 20, 15 & 19)

Effective 3-29-13

Sunset date 12-31-19

Terminates 9-01-20



Section 135.575 Definitions--tax credit, amount--limitations--director of revenue, rules--sunset provision.

Definitions--tax credit, amount--limitations--director of revenue, rules--sunset provision.

135.575. 1. As used in this section, the following terms mean: (1) "Missouri health care access fund", the fund created in section 191.1056; (2) "Tax credit", a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265; (3) "Taxpayer", any individual subject to the tax imposed in chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265.

2. The provisions of this section shall be subject to section 33.282. For all taxable years beginning on or after January 1, 2007, a taxpayer shall be allowed a tax credit for donations in excess of one hundred dollars made to the Missouri health care access fund. The tax credit shall be subject to annual approval by the senate appropriations committee and the house budget committee. The tax credit amount shall be equal to one-half of the total donation made, but shall not exceed twenty-five thousand dollars per taxpayer claiming the credit. If the amount of the tax credit issued exceeds the amount of the taxpayer's state tax liability for the tax year for which the credit is claimed, the difference shall not be refundable but may be carried forward to any of the taxpayer's next four taxable years. No tax credit granted under this section shall be transferred, sold, or assigned. The cumulative amount of tax credits which may be issued under this section in any one fiscal year shall not exceed one million dollars.

3. The department of revenue may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

4. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after August 28, 2007, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2007 S.B. 577)

Sunset date 8-28-13

Termination date 9-01-14



Section 135.600 Definitions--tax credit, amount--limitations--director of social services determinations, classification of maternity homes--effective date.

Definitions--tax credit, amount--limitations--director of social services determinations, classification of maternity homes--effective date.

135.600. 1. As used in this section, the following terms shall mean:

(1) "Contribution", a donation of cash, stock, bonds or other marketable securities, or real property;

(2) "Maternity home", a residential facility located in this state established for the purpose of providing housing and assistance to pregnant women who are carrying their pregnancies to term, and which is exempt from income taxation under the United States Internal Revenue Code;

(3) "State tax liability", in the case of a business taxpayer, any liability incurred by such taxpayer pursuant to the provisions of chapter 143, chapter 147, chapter 148, and chapter 153, exclusive of the provisions relating to the withholding of tax as provided for in sections 143.191 to 143.265, and related provisions, and in the case of an individual taxpayer, any liability incurred by such taxpayer pursuant to the provisions of chapter 143;

(4) "Taxpayer", a person, firm, a partner in a firm, corporation or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed by the provisions of chapter 143, including any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143, or a corporation subject to the annual corporation franchise tax imposed by the provisions of chapter 147, or an insurance company paying an annual tax on its gross premium receipts in this state, or other financial institution paying taxes to the state of Missouri or any political subdivision of this state pursuant to the provisions of chapter 148, or an express company which pays an annual tax on its gross receipts in this state pursuant to chapter 153, or an individual subject to the state income tax imposed by the provisions of chapter 143.

2. A taxpayer shall be allowed to claim a tax credit against the taxpayer's state tax liability, in an amount equal to fifty percent of the amount such taxpayer contributed to a maternity home.

3. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state tax liability for the taxable year that the credit is claimed, and such taxpayer shall not be allowed to claim a tax credit in excess of fifty thousand dollars per taxable year. However, any tax credit that cannot be claimed in the taxable year the contribution was made may be carried over to the next four succeeding taxable years until the full credit has been claimed.

4. Except for any excess credit which is carried over pursuant to subsection 3 of this section, a taxpayer shall not be allowed to claim a tax credit unless the total amount of such taxpayer's contribution or contributions to a maternity home or homes in such taxpayer's taxable year has a value of at least one hundred dollars.

5. The director of the department of social services shall determine, at least annually, which facilities in this state may be classified as maternity homes. The director of the department of social services may require of a facility seeking to be classified as a maternity home whatever information is reasonably necessary to make such a determination. The director of the department of social services shall classify a facility as a maternity home if such facility meets the definition set forth in subsection 1 of this section.

6. The director of the department of social services shall establish a procedure by which a taxpayer can determine if a facility has been classified as a maternity home, and by which such taxpayer can then contribute to such maternity home and claim a tax credit. Maternity homes shall be permitted to decline a contribution from a taxpayer. The cumulative amount of tax credits which may be claimed by all the taxpayers contributing to maternity homes in any one fiscal year shall not exceed two million dollars.

7. The director of the department of social services shall establish a procedure by which, from the beginning of the fiscal year until some point in time later in the fiscal year to be determined by the director of the department of social services, the cumulative amount of tax credits are equally apportioned among all facilities classified as maternity homes. If a maternity home fails to use all, or some percentage to be determined by the director of the department of social services, of its apportioned tax credits during this predetermined period of time, the director of the department of social services may reapportion these unused tax credits to those maternity homes that have used all, or some percentage to be determined by the director of the department of social services, of their apportioned tax credits during this predetermined period of time. The director of the department of social services may establish more than one period of time and reapportion more than once during each fiscal year. To the maximum extent possible, the director of the department of social services shall establish the procedure described in this subsection in such a manner as to ensure that taxpayers can claim all the tax credits possible up to the cumulative amount of tax credits available for the fiscal year.

8. This section shall become effective January 1, 2000, and shall apply to all tax years after December 31, 1999.

(L. 1997 H.B. 491, A.L. 1999 H.B. 548 merged with S.B. 159, A.L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.630 Tax credit for contributions to pregnancy resource centers, definitions--amount--limitations--determination of qualifying centers--cumulative amount of credits--apportionment procedure, reapportionment of credits--identity of contributors provided to director, confidentiality--sunset provision.

Tax credit for contributions to pregnancy resource centers, definitions--amount--limitations--determination of qualifying centers--cumulative amount of credits--apportionment procedure, reapportionment of credits--identity of contributors provided to director, confidentiality--sunset provision.

135.630. 1. As used in this section, the following terms mean:

(1) "Contribution", a donation of cash, stock, bonds, or other marketable securities, or real property;

(2) "Director", the director of the department of social services;

(3) "Pregnancy resource center", a nonresidential facility located in this state:

(a) Established and operating primarily to provide assistance to women with crisis pregnancies or unplanned pregnancies by offering pregnancy testing, counseling, emotional and material support, and other similar services to encourage and assist such women in carrying their pregnancies to term; and

(b) Where childbirths are not performed; and

(c) Which does not perform, induce, or refer for abortions and which does not hold itself out as performing, inducing, or referring for abortions; and

(d) Which provides direct client services at the facility, as opposed to merely providing counseling or referral services by telephone; and

(e) Which provides its services at no cost to its clients; and

(f) When providing medical services, such medical services must be performed in accordance with Missouri statute; and

(g) Which is exempt from income taxation pursuant to the Internal Revenue Code of 1986, as amended;

(4) "State tax liability", in the case of a business taxpayer, any liability incurred by such taxpayer pursuant to the provisions of chapters 143, 147, 148, and 153, excluding sections 143.191 to 143.265 and related provisions, and in the case of an individual taxpayer, any liability incurred by such taxpayer pursuant to the provisions of chapter 143, excluding sections 143.191 to 143.265 and related provisions;

(5) "Taxpayer", a person, firm, a partner in a firm, corporation, or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed by the provisions of chapter 143, or a corporation subject to the annual corporation franchise tax imposed by the provisions of chapter 147, or an insurance company paying an annual tax on its gross premium receipts in this state, or other financial institution paying taxes to the state of Missouri or any political subdivision of this state pursuant to the provisions of chapter 148, or an express company which pays an annual tax on its gross receipts in this state pursuant to chapter 153, or an individual subject to the state income tax imposed by the provisions of chapter 143, or any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

2. (1) Beginning on March 29, 2013, any contribution to a pregnancy resource center made on or after January 1, 2013, shall be eligible for tax credits as provided by this section.

(2) For all tax years beginning on or after January 1, 2007, a taxpayer shall be allowed to claim a tax credit against the taxpayer's state tax liability in an amount equal to fifty percent of the amount such taxpayer contributed to a pregnancy resource center.

3. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state tax liability for the taxable year for which the credit is claimed, and such taxpayer shall not be allowed to claim a tax credit in excess of fifty thousand dollars per taxable year. However, any tax credit that cannot be claimed in the taxable year the contribution was made may be carried over to the next four succeeding taxable years until the full credit has been claimed.

4. Except for any excess credit which is carried over pursuant to subsection 3 of this section, a taxpayer shall not be allowed to claim a tax credit unless the total amount of such taxpayer's contribution or contributions to a pregnancy resource center or centers in such taxpayer's taxable year has a value of at least one hundred dollars.

5. The director shall determine, at least annually, which facilities in this state may be classified as pregnancy resource centers. The director may require of a facility seeking to be classified as a pregnancy resource center whatever information which is reasonably necessary to make such a determination. The director shall classify a facility as a pregnancy resource center if such facility meets the definition set forth in subsection 1 of this section.

6. The director shall establish a procedure by which a taxpayer can determine if a facility has been classified as a pregnancy resource center. Pregnancy resource centers shall be permitted to decline a contribution from a taxpayer. The cumulative amount of tax credits which may be claimed by all the taxpayers contributing to pregnancy resource centers in any one fiscal year shall not exceed two million dollars. Tax credits shall be issued in the order contributions are received.

7. The director shall establish a procedure by which, from the beginning of the fiscal year until some point in time later in the fiscal year to be determined by the director, the cumulative amount of tax credits are equally apportioned among all facilities classified as pregnancy resource centers. If a pregnancy resource center fails to use all, or some percentage to be determined by the director, of its apportioned tax credits during this predetermined period of time, the director may reapportion these unused tax credits to those pregnancy resource centers that have used all, or some percentage to be determined by the director, of their apportioned tax credits during this predetermined period of time. The director may establish more than one period of time and reapportion more than once during each fiscal year. To the maximum extent possible, the director shall establish the procedure described in this subsection in such a manner as to ensure that taxpayers can claim all the tax credits possible up to the cumulative amount of tax credits available for the fiscal year.

8. Each pregnancy resource center shall provide information to the director concerning the identity of each taxpayer making a contribution to the pregnancy resource center who is claiming a tax credit pursuant to this section and the amount of the contribution. The director shall provide the information to the director of revenue. The director shall be subject to the confidentiality and penalty provisions of section 32.057 relating to the disclosure of tax information.

9. Pursuant to section 23.253 of the Missouri sunset act:

(1) The program authorized under this section shall be reauthorized as of March 29, 2013, and shall expire on December 31, 2019, unless reauthorized by the general assembly; and

(2) This section shall terminate on September first of the calendar year immediately following the calendar year in which a program authorized under this section is sunset; and

(3) The provisions of this subsection shall not be construed to limit or in any way impair the department's ability to issue tax credits authorized on or before the date the program authorized under this section expires or a taxpayer's ability to redeem such tax credits.

(L. 2006 H.B. 1485, A.L. 2007 1st Ex. Sess H.B. 1, A.L. 2013 S.B. 20, 15 & 19)

Effective 3-29-13

Sunset date 12-31-19

Termination date 9-01-20



Section 135.647 Donated food tax credit--definitions--amount--procedure to claim the credit--rulemaking authority--sunset provision.

Donated food tax credit--definitions--amount--procedure to claim the credit--rulemaking authority--sunset provision.

135.647. 1. As used in this section, the following terms shall mean:

(1) "Local food pantry", any food pantry that is:

(a) Exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986, as amended; and

(b) Distributing emergency food supplies to Missouri low-income people who would otherwise not have access to food supplies in the area in which the taxpayer claiming the tax credit under this section resides;

(2) "Taxpayer", an individual, a firm, a partner in a firm, corporation, or a shareholder in an S corporation doing business in this state and subject to the state income tax imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265.

2. (1) Beginning on March 29, 2013, any donation of cash or food made on or after January 1, 2013, shall be eligible for tax credits as provided by this section.

(2) For all tax years beginning on or after January 1, 2007, any taxpayer who donates cash or food, unless such food is donated after the food's expiration date, to any local food pantry shall be allowed a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, in an amount equal to fifty percent of the value of the donations made to the extent such amounts that have been subtracted from federal adjusted gross income or federal taxable income are added back in the determination of Missouri adjusted gross income or Missouri taxable income before the credit can be claimed. Each taxpayer claiming a tax credit under this section shall file an affidavit with the income tax return verifying the amount of their contributions. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state tax liability for the tax year that the credit is claimed, and shall not exceed two thousand five hundred dollars per taxpayer claiming the credit. Any amount of credit that the taxpayer is prohibited by this section from claiming in a tax year shall not be refundable, but may be carried forward to any of the taxpayer's three subsequent taxable years. No tax credit granted under this section shall be transferred, sold, or assigned. No taxpayer shall be eligible to receive a credit pursuant to this section if such taxpayer employs persons who are not authorized to work in the United States under federal law.

3. The cumulative amount of tax credits under this section which may be allocated to all taxpayers contributing to a local food pantry in any one fiscal year shall not exceed one million two hundred fifty thousand dollars. The director of revenue shall establish a procedure by which the cumulative amount of tax credits is apportioned among all taxpayers claiming the credit by April fifteenth of the fiscal year in which the tax credit is claimed. To the maximum extent possible, the director of revenue shall establish the procedure described in this subsection in such a manner as to ensure that taxpayers can claim all the tax credits possible up to the cumulative amount of tax credits available for the fiscal year.

4. Any local food pantry may accept or reject any donation of food made under this section for any reason. For purposes of this section, any donations of food accepted by a local food pantry shall be valued at fair market value, or at wholesale value if the taxpayer making the donation of food is a retail grocery store, food broker, wholesaler, or restaurant.

5. The department of revenue shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

6. Under section 23.253 of the Missouri sunset act:

(1) The program authorized under this section shall be reauthorized as of March 29, 2013, and shall expire on December 31, 2019, unless reauthorized by the general assembly; and

(2) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset; and

(3) The provisions of this subsection shall not be construed to limit or in any way impair the department's ability to redeem tax credits authorized on or before the date the program authorized under this section expires or a taxpayer's ability to redeem such tax credits.

(L. 2007 H.B. 453, A.L. 2013 S.B. 20, 15 & 19)

Effecitve 3-29-13

Sunset date 12-31-19

Termination date 9-01-20



Section 135.679 Citation--definitions--tax credit, amount, claim procedure--rulemaking authority.

Citation--definitions--tax credit, amount, claim procedure--rulemaking authority.

135.679. 1. This section shall be known and may be cited as the "Qualified Beef Tax Credit Act".

2. As used in this section, the following terms mean: (1) "Agricultural property", any real and personal property, including but not limited to buildings, structures, improvements, equipment, and livestock, that is used in or is to be used in this state by residents of this state for:

(a) The operation of a farm or ranch; and

(b) Grazing, feeding, or the care of livestock; (2) "Authority", the agricultural and small business development authority established in chapter 348; (3) "Backgrounded", any additional weight at the time of the first qualifying sale, before being finished, above the established baseline weight; (4) "Baseline weight", the average weight in the immediate past three years of all beef animals sold that are thirty months of age or younger, categorized by sex. Baseline weight for qualified beef animals that are physically out-of-state but whose ownership is retained by a resident of this state shall be established by the average transfer weight in the immediate past three years of all beef animals that are thirty months of age or younger and that are transferred out-of-state but whose ownership is retained by a resident of this state, categorized by sex. The established baseline weight shall be effective for a period of three years. If the taxpayer is a qualifying beef animal producer with fewer than three years of production, the baseline weight shall be established by the available average weight in the immediate past year of all beef animals sold that are thirty months of age or younger, categorized by sex. If the qualifying beef animal producer has no previous production, the baseline weight shall be established by the authority; (5) "Finished", the period from backgrounded to harvest; (6) "Qualifying beef animal", any beef animal that is certified by the authority, that was born in this state after August 28, 2008, that was raised and backgrounded or finished in this state by the taxpayer, excluding any beef animal more than thirty months of age as verified by certified written birth records; (7) "Qualifying sale", the first time a qualifying beef animal is sold in this state after the qualifying beef animal is backgrounded, and a subsequent sale if the weight of the qualifying beef animal at the time of the subsequent sale is greater than the weight of the qualifying beef animal at the time of the first qualifying sale of such beef animal; (8) "Tax credit", a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or otherwise due under chapter 147; (9) "Taxpayer", any individual or entity who:

(a) Is subject to the tax imposed in chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or the tax imposed in chapter 147;

(b) In the case of an individual, is a resident of this state as verified by a 911 address or in the absence of a 911 system, a physical address; and

(c) Owns or rents agricultural property and principal place of business is located in this state.

3. For all taxable years beginning on or after January 1, 2009, but ending on or before December 31, 2016, a taxpayer shall be allowed a tax credit for the first qualifying sale and for a subsequent qualifying sale of all qualifying beef animals. The tax credit amount for the first qualifying sale shall be ten cents per pound, shall be based on the backgrounded weight of all qualifying beef animals at the time of the first qualifying sale, and shall be calculated as follows: the qualifying sale weight minus the baseline weight multiplied by ten cents, as long as the qualifying sale weight is equal to or greater than two hundred pounds above the baseline weight. The tax credit amount for each subsequent qualifying sale shall be ten cents per pound, shall be based on the backgrounded weight of all qualifying beef animals at the time of the subsequent qualifying sale, and shall be calculated as follows: the qualifying sale weight minus the baseline weight multiplied by ten cents, as long as the qualifying sale weight is equal to or greater than two hundred pounds above the baseline weight. The authority may waive no more than twenty-five percent of the two hundred pound weight gain requirement, but any such waiver shall be based on a disaster declaration issued by the U. S. Department of Agriculture.

4. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state tax liability for the taxable year for which the credit is claimed. No tax credit claimed under this section shall be refundable. The tax credit shall be claimed in the taxable year in which the qualifying sale of the qualifying beef occurred, but any amount of credit that the taxpayer is prohibited by this section from claiming in a taxable year may be carried forward to any of the taxpayer's five subsequent taxable years and carried backward to any of the taxpayer's three previous taxable years. The amount of tax credits that may be issued to all eligible applicants claiming tax credits authorized in this section in a fiscal year shall not exceed three million dollars. Tax credits shall be issued on an as-received application basis until the fiscal year limit is reached. Any credits not issued in any fiscal year shall expire and shall not be issued in any subsequent years.

5. To claim the tax credit allowed under this section, the taxpayer shall submit to the authority an application for the tax credit on a form provided by the authority and any application fee imposed by the authority. The application shall be filed with the authority at the end of each calendar year in which a qualified sale was made and for which a tax credit is claimed under this section. The application shall include any certified documentation and information required by the authority. All required information obtained by the authority shall be confidential and not disclosed except by court order, subpoena, or as otherwise provided by law. If the taxpayer and the qualified sale meet all criteria required by this section and approval is granted by the authority, the authority shall issue a tax credit certificate in the appropriate amount. Tax credit certificates issued under this section may be assigned, transferred, sold, or otherwise conveyed, and the new owner of the tax credit certificate shall have the same rights in the tax credit as the original taxpayer. Whenever a tax credit certificate is assigned, transferred, sold or otherwise conveyed, a notarized endorsement shall be filed with the authority specifying the name and address of the new owner of the tax credit certificate or the value of the tax credit.

6. Any information provided under this section shall be confidential information, to be shared with no one except state and federal animal health officials, except as provided in subsection 5 of this section.

7. The authority may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

8. This section shall not be subject to the Missouri sunset act, sections 23.250 to 23.298.

(L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07



Section 135.680 Definitions--tax credit, amount--recapture, when--rulemaking authority--reauthorization procedure--sunset provision.

Definitions--tax credit, amount--recapture, when--rulemaking authority--reauthorization procedure--sunset provision.

135.680. 1. As used in this section, the following terms shall mean:

(1) "Adjusted purchase price", the product of:

(a) The amount paid to the issuer of a qualified equity investment for such qualified equity investment; and

(b) The following fraction:

a. The numerator shall be the dollar amount of qualified low-income community investments held by the issuer in this state as of the credit allowance date during the applicable tax year; and

b. The denominator shall be the total dollar amount of qualified low-income community investments held by the issuer in all states as of the credit allowance date during the applicable tax year;

c. For purposes of calculating the amount of qualified low-income community investments held by an issuer, an investment shall be considered held by an issuer even if the investment has been sold or repaid; provided that the issuer reinvests an amount equal to the capital returned to or recovered by the issuer from the original investment, exclusive of any profits realized, in another qualified low-income community investment within twelve months of the receipt of such capital. An issuer shall not be required to reinvest capital returned from qualified low-income community investments after the sixth anniversary of the issuance of the qualified equity investment, the proceeds of which were used to make the qualified low-income community investment, and the qualified low-income community investment shall be considered held by the issuer through the seventh anniversary of the qualified equity investment's issuance;

(2) "Applicable percentage", zero percent for each of the first two credit allowance dates, seven percent for the third credit allowance date, and eight percent for the next four credit allowance dates;

(3) "Credit allowance date", with respect to any qualified equity investment:

(a) The date on which such investment is initially made; and

(b) Each of the six anniversary dates of such date thereafter;

(4) "Long-term debt security", any debt instrument issued by a qualified community development entity, at par value or a premium, with an original maturity date of at least seven years from the date of its issuance, with no acceleration of repayment, amortization, or prepayment features prior to its original maturity date, and with no distribution, payment, or interest features related to the profitability of the qualified community development entity or the performance of the qualified community development entity's investment portfolio. The foregoing shall in no way limit the holder's ability to accelerate payments on the debt instrument in situations where the issuer has defaulted on covenants designed to ensure compliance with this section or Section 45D of the Internal Revenue Code of 1986, as amended;

(5) "Qualified active low-income community business", the meaning given such term in Section 45D of the Internal Revenue Code of 1986, as amended; provided that any business that derives or projects to derive fifteen percent or more of its annual revenue from the rental or sale of real estate shall not be considered to be a qualified active low-income community business;

(6) "Qualified community development entity", the meaning given such term in Section 45D of the Internal Revenue Code of 1986, as amended; provided that such entity has entered into an allocation agreement with the Community Development Financial Institutions Fund of the U.S. Treasury Department with respect to credits authorized by Section 45D of the Internal Revenue Code of 1986, as amended, which includes the state of Missouri within the service area set forth in such allocation agreement;

(7) "Qualified equity investment", any equity investment in, or long-term debt security issued by, a qualified community development entity that:

(a) Is acquired after September 4, 2007, at its original issuance solely in exchange for cash;

(b) Has at least eighty-five percent of its cash purchase price used by the issuer to make qualified low-income community investments; and

(c) Is designated by the issuer as a qualified equity investment under this subdivision and is certified by the department of economic development as not exceeding the limitation contained in subsection 2 of this section. This term shall include any qualified equity investment that does not meet the provisions of paragraph (a) of this subdivision if such investment was a qualified equity investment in the hands of a prior holder;

(8) "Qualified low-income community investment", any capital or equity investment in, or loan to, any qualified active low-income community business. With respect to any one qualified active low-income community business, the maximum amount of qualified low-income community investments made in such business, on a collective basis with all of its affiliates, that may be used from the calculation of any numerator described in subparagraph a. of paragraph (b) of subdivision (1) of this subsection shall be ten million dollars whether issued to one or several qualified community development entities;

(9) "Tax credit", a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed in sections 143.191 to 143.265, or otherwise due under section 375.916 or chapter 147, 148, or 153;

(10) "Taxpayer", any individual or entity subject to the tax imposed in chapter 143, excluding withholding tax imposed in sections 143.191 to 143.265, or the tax imposed in section 375.916 or chapter 147, 148, or 153.

2. A taxpayer that makes a qualified equity investment earns a vested right to tax credits under this section. On each credit allowance date of such qualified equity investment the taxpayer, or subsequent holder of the qualified equity investment, shall be entitled to a tax credit during the taxable year including such credit allowance date. The tax credit amount shall be equal to the applicable percentage of the adjusted purchase price paid to the issuer of such qualified equity investment. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state tax liability for the tax year for which the tax credit is claimed. No tax credit claimed under this section shall be refundable or transferable. Tax credits earned by a partnership, limited liability company, S-corporation, or other pass-through entity may be allocated to the partners, members, or shareholders of such entity for their direct use in accordance with the provisions of any agreement among such partners, members, or shareholders. Any amount of tax credit that the taxpayer is prohibited by this section from claiming in a taxable year may be carried forward to any of the taxpayer's five subsequent taxable years. The department of economic development shall limit the monetary amount of qualified equity investments permitted under this section to a level necessary to limit tax credit utilization at no more than twenty-five million dollars of tax credits in any fiscal year. Such limitation on qualified equity investments shall be based on the anticipated utilization of credits without regard to the potential for taxpayers to carry forward tax credits to later tax years.

3. The issuer of the qualified equity investment shall certify to the department of economic development the anticipated dollar amount of such investments to be made in this state during the first twelve-month period following the initial credit allowance date. If on the second credit allowance date, the actual dollar amount of such investments is different than the amount estimated, the department of economic development shall adjust the credits arising on the second allowance date to account for such difference.

4. The department of economic development shall recapture the tax credit allowed under this section with respect to such qualified equity investment under this section if:

(1) Any amount of the federal tax credit available with respect to a qualified equity investment that is eligible for a tax credit under this section is recaptured under Section 45D of the Internal Revenue Code of 1986, as amended; or

(2) The issuer redeems or makes principal repayment with respect to a qualified equity investment prior to the seventh anniversary of the issuance of such qualified equity investment. Any tax credit that is subject to recapture shall be recaptured from the taxpayer that claimed the tax credit on a return.

5. The department of economic development shall promulgate rules to implement the provisions of this section, including recapture provisions on a scaled proportional basis, and to administer the allocation of tax credits issued for qualified equity investments, which shall be conducted on a first-come, first-serve basis. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after September 4, 2007, shall be invalid and void.

6. For fiscal years following fiscal year 2010, qualified equity investments shall not be made under this section unless reauthorization is made pursuant to this subsection. For all fiscal years following fiscal year 2010, unless the general assembly adopts a concurrent resolution granting authority to the department of economic development to approve qualified equity investments for the Missouri new markets development program and clearly describing the amount of tax credits available for the next fiscal year, or otherwise complies with the provisions of this subsection, no qualified equity investments may be permitted to be made under this section. The amount of available tax credits contained in such a resolution shall not exceed the limitation provided under subsection 2 of this section. In any year in which the provisions of this section shall sunset pursuant to subsection 7 of this section, reauthorization shall be made by general law and not by concurrent resolution. Nothing in this subsection shall preclude a taxpayer who makes a qualified equity investment prior to the expiration of authority to make qualified equity investments from claiming tax credits relating to such qualified equity investment for each applicable credit allowance date.

7. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after September 4, 2007, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset. However, nothing in this subsection shall preclude a taxpayer who makes a qualified equity investment prior to sunset of this section under the provisions of section 23.253 from claiming tax credits relating to such qualified equity investment for each credit allowance date.

(L. 2007 1st Ex. Sess H.B. 1, A.L. 2009 H.B. 191)

Effective 6-04-09

Sunset date 9-04-13

Termination date 9-01-14



Section 135.682 Letter rulings to be issued, procedure--letter rulings closed records.

Letter rulings to be issued, procedure--letter rulings closed records.

135.682. 1. The director of the department of economic development or the director's designee shall issue letter rulings regarding the tax credit program authorized under section 135.680, subject to the terms and conditions set forth in this section. The director of the department of economic development may impose additional terms and conditions consistent with this section to requests for letter rulings by regulation promulgated under chapter 536. For the purposes of this section, the term "letter ruling" means a written interpretation of law to a specific set of facts provided by the applicant requesting a letter ruling.

2. The director or director's designee shall respond to a request for a letter ruling within sixty days of receipt of such request. The applicant may provide a draft letter ruling for the department's consideration. The applicant may withdraw the request for a letter ruling, in writing, prior to the issuance of the letter ruling. The director or the director's designee may refuse to issue a letter ruling for good cause, but must list the specific reasons for refusing to issue the letter ruling. Good cause includes, but is not limited to:

(1) The applicant requests the director to determine whether a statute is constitutional or a regulation is lawful;

(2) The request involves a hypothetical situation or alternative plans;

(3) The facts or issues presented in the request are unclear, overbroad, insufficient, or otherwise inappropriate as a basis upon which to issue a letter ruling; and

(4) The issue is currently being considered in a rulemaking procedure, contested case, or other agency or judicial proceeding that may definitely resolve the issue.

3. Letter rulings shall bind the director and the director's agents and their successors until such time as the taxpayer or its shareholders, members, or partners, as applicable, claim all of such tax credits on a Missouri tax return, subject to the terms and conditions set forth in properly published regulations. The letter ruling shall apply only to the applicant.

4. Letter rulings issued under the authority of this section shall not be a rule as defined in section 536.010 in that it is an interpretation issued by the department with respect to a specific set of facts and intended to apply only to that specific set of facts, and therefore shall not be subject to the rulemaking requirements of chapter 536.

5. Information in letter ruling requests as described in section 620.014 shall be closed to the public. Copies of letter rulings shall be available to the public provided that the applicant identifying information and otherwise protected information is redacted from the letter ruling as provided in subsection 1 of section 610.024.

(L. 2008 H.B. 2058 merged with S.B. 718)



Section 135.700 Tax credit for grape and wine producers.

Tax credit for grape and wine producers.

135.700. For all tax years beginning on or after January 1, 1999, a grape grower or wine producer shall be allowed a tax credit against the state tax liability incurred pursuant to chapter 143, exclusive of the provisions relating to the withholding of tax as provided in sections 143.191 to 143.265, in an amount equal to twenty-five percent of the purchase price of all new equipment and materials used directly in the growing of grapes or the production of wine in the state. Each grower or producer shall apply to the department of economic development and specify the total amount of such new equipment and materials purchased during the calendar year. The department of economic development shall certify to the department of revenue the amount of such tax credit to which a grape grower or wine producer is entitled pursuant to this section. The provisions of this section notwithstanding, a grower or producer may only apply for and receive the credit authorized by this section for five tax periods.

(L. 1998 S.B. 827 § 3)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.710 Tax credit authorized, procedure--director of revenue duties--rulemaking authority--sunset provision.

Tax credit authorized, procedure--director of revenue duties--rulemaking authority--sunset provision.

135.710. 1. As used in this section, the following terms mean:

(1) "Alternative fuels", any motor fuel at least seventy percent of the volume of which consists of one or more of the following:

(a) Ethanol;

(b) Natural gas;

(c) Compressed natural gas;

(d) Liquified natural gas;

(e) Liquified petroleum gas;

(f) Any mixture of biodiesel and diesel fuel, without regard to any use of kerosene;

(g) Hydrogen;

(2) "Department", the department of natural resources;

(3) "Eligible applicant", a business entity that is the owner of a qualified alternative fuel vehicle refueling property;

(4) "Qualified alternative fuel vehicle refueling property", property in this state owned by an eligible applicant and used for storing alternative fuels and for dispensing such alternative fuels into fuel tanks of motor vehicles owned by such eligible applicant or private citizens which, if constructed after August 28, 2008, was constructed with at least fifty-one percent of the costs being paid to qualified Missouri contractors for the:

(a) Fabrication of premanufactured equipment or process piping used in the construction of such facility;

(b) Construction of such facility; and

(c) General maintenance of such facility during the time period in which such facility receives any tax credit under this section.

If no qualified Missouri contractor is located within seventy-five miles of the property, the requirement that fifty-one percent of the costs shall be paid to qualified Missouri contractors shall not apply;

(5) "Qualified Missouri contractor", a contractor whose principal place of business is located in Missouri and has been located in Missouri for a period of not less than five years.

2. For all tax years beginning on or after January 1, 2009, but before January 1, 2012, any eligible applicant who installs and operates a qualified alternative fuel vehicle refueling property shall be allowed a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or due under chapter 147 or chapter 148 for any tax year in which the applicant is constructing the refueling property. The credit allowed in this section per eligible applicant shall not exceed the lesser of twenty thousand dollars or twenty percent of the total costs directly associated with the purchase and installation of any alternative fuel storage and dispensing equipment on any qualified alternative fuel vehicle refueling property, which shall not include the following:

(1) Costs associated with the purchase of land upon which to place a qualified alternative fuel vehicle refueling property;

(2) Costs associated with the purchase of an existing qualified alternative fuel vehicle refueling property; or

(3) Costs for the construction or purchase of any structure.

3. Tax credits allowed by this section shall be claimed by the eligible applicant at the time such applicant files a return for the tax year in which the storage and dispensing facilities were placed in service at a qualified alternative fuel vehicle refueling property, and shall be applied against the income tax liability imposed by chapter 143, chapter 147, or chapter 148 after all other credits provided by law have been applied. The cumulative amount of tax credits which may be claimed by eligible applicants claiming all credits authorized in this section shall not exceed the following amounts:

(1) In taxable year 2009, three million dollars;

(2) In taxable year 2010, two million dollars; and

(3) In taxable year 2011, one million dollars.

4. If the amount of the tax credit exceeds the eligible applicant's tax liability, the difference shall not be refundable. Any amount of credit that an eligible applicant is prohibited by this section from claiming in a taxable year may be carried forward to any of such applicant's two subsequent taxable years. Tax credits allowed under this section may be assigned, transferred, sold, or otherwise conveyed.

5. An alternative fuel vehicle refueling property, for which an eligible applicant receives tax credits under this section, which ceases to sell alternative fuel shall cause the forfeiture of such eligible applicant's tax credits provided under this section for the taxable year in which the alternative fuel vehicle refueling property ceased to sell alternative fuel and for future taxable years with no recapture of tax credits obtained by an eligible applicant with respect to such applicant's tax years which ended before the sale of alternative fuel ceased.

6. The director of revenue shall establish the procedure by which the tax credits in this section may be claimed, and shall establish a procedure by which the cumulative amount of tax credits is apportioned equally among all eligible applicants claiming the credit. To the maximum extent possible, the director of revenue shall establish the procedure described in this subsection in such a manner as to ensure that eligible applicants can claim all the tax credits possible up to the cumulative amount of tax credits available for the taxable year. No eligible applicant claiming a tax credit under this section shall be liable for any interest or penalty for filing a tax return after the date fixed for filing such return as a result of the apportionment procedure under this subsection.

7. Any eligible applicant desiring to claim a tax credit under this section shall submit the appropriate application for such credit with the department. The application for a tax credit under this section shall include any information required by the department. The department shall review the applications and certify to the department of revenue each eligible applicant that qualifies for the tax credit.

8. The department and the department of revenue may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

9. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after August 28, 2008, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on December thirty-first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2008 S.B. 931)

Sunset date 8-28-14

Termination date 12-31-15



Section 135.750 Tax credit for qualified film production projects--definitions--application--cap--transfer of credits--sunset provision.

Tax credit for qualified film production projects--definitions--application--cap--transfer of credits--sunset provision.

135.750. 1. As used in this section, the following terms mean:

(1) "Highly compensated individual", any individual who receives compensation in excess of one million dollars in connection with a single qualified film production project;

(2) "Qualified film production project", any film, video, commercial, or television production, as approved by the department of economic development and the office of the Missouri film commission, that is under thirty minutes in length with an expected in-state expenditure budget in excess of fifty thousand dollars, or that is over thirty minutes in length with an expected in-state expenditure budget in excess of one hundred thousand dollars. Regardless of the production costs, "qualified film production project" shall not include any:

(a) News or current events programming;

(b) Talk show;

(c) Production produced primarily for industrial, corporate, or institutional purposes, and for internal use;

(d) Sports event or sports program;

(e) Gala presentation or awards show;

(f) Infomercial or any production that directly solicits funds;

(g) Political ad;

(h) Production that is considered obscene, as defined in section 573.010;

(3) "Qualifying expenses", the sum of the total amount spent in this state for the following by a production company in connection with a qualified film production project:

(a) Goods and services leased or purchased by the production company. For goods with a purchase price of twenty-five thousand dollars or more, the amount included in qualifying expenses shall be the purchase price less the fair market value of the goods at the time the production is completed;

(b) Compensation and wages paid by the production company on which the production company remitted withholding payments to the department of revenue under chapter 143. For purposes of this section, compensation and wages shall not include any amounts paid to a highly compensated individual;

(4) "Tax credit", a credit against the tax otherwise due under chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or otherwise due under chapter 148;

(5) "Taxpayer", any individual, partnership, or corporation as described in section 143.441, 143.471, or section 148.370 that is subject to the tax imposed in chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or the tax imposed in chapter 148 or any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

2. For all taxable years beginning on or after January 1, 1999, but ending on or before December 31, 2007, a taxpayer shall be granted a tax credit for up to fifty percent of the amount of investment in production or production-related activities in any film production project with an expected in-state expenditure budget in excess of three hundred thousand dollars. For all taxable years beginning on or after January 1, 2008, a taxpayer shall be allowed a tax credit for up to thirty-five percent of the amount of qualifying expenses in a qualified film production project. Each film production company shall be limited to one qualified film production project per year. Activities qualifying a taxpayer for the tax credit pursuant to this subsection shall be approved by the office of the Missouri film commission and the department of economic development.

3. Taxpayers shall apply for the film production tax credit by submitting an application to the department of economic development, on a form provided by the department. As part of the application, the expected in-state expenditures of the qualified film production project shall be documented. In addition, the application shall include an economic impact statement, showing the economic impact from the activities of the film production project. Such economic impact statement shall indicate the impact on the region of the state in which the film production or production-related activities are located and on the state as a whole.

4. For all taxable years ending on or before December 31, 2007, tax credits certified pursuant to subsection 2 of this section shall not exceed one million dollars per taxpayer per year, and shall not exceed a total for all tax credits certified of one million five hundred thousand dollars per year. For all taxable years beginning on or after January 1, 2008, tax credits certified under subsection 1 of this section shall not exceed a total for all tax credits certified of four million five hundred thousand dollars per year. Taxpayers may carry forward unused credits for up to five tax periods, provided all such credits shall be claimed within ten tax periods following the tax period in which the film production or production-related activities for which the credits are certified by the department occurred.

5. Notwithstanding any provision of law to the contrary, any taxpayer may sell, assign, exchange, convey or otherwise transfer tax credits allowed in subsection 2 of this section. The taxpayer acquiring the tax credits may use the acquired credits to offset the tax liabilities otherwise imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, or chapter 148. Unused acquired credits may be carried forward for up to five tax periods, provided all such credits shall be claimed within ten tax periods following the tax period in which the film production or production-related activities for which the credits are certified by the department occurred.

6. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after November 28, 2007, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 1998 S.B. 827 § 2, A.L. 1999 H.B. 701, A.L. 2004 S.B. 1394, A.L. 2007 1st Ex. Sess H.B. 1)

Effective 11-28-07

Sunset date 11-28-13

Termination date 9-01-14

CROSS REFERENCES:

Annual report for tax credits, 320.092

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 135.766 Tax credit for guaranty fee paid by small businesses, when.

Tax credit for guaranty fee paid by small businesses, when.

135.766. An eligible small business, as defined in Section 44 of the Internal Revenue Code, shall be allowed a credit against the tax otherwise due pursuant to chapter 143, not including sections 143.191 to 143.265, in an amount equal to any amount paid by the eligible small business to the United States Small Business Administration as a guaranty fee pursuant to obtaining Small Business Administration guaranteed financing and to programs administered by the United States Department of Agriculture for rural development or farm service agencies. No tax credits provided under this section shall be authorized on or after the thirtieth day following the effective date of this act*. The provisions of this subsection shall not be construed to limit or in any way impair the department's ability to issue tax credits authorized prior to the thirtieth day following the effective date of this act*, or a taxpayer's ability to redeem such tax credits.

(L. 1999 H.B. 139 § 4, Repealed L. 2000 S.B. 894 § A, L. 2004 H.B. 1603, A.L. 2009 H.B. 191)

*"This act" (H.B. 191, 2009) contained multiple effective dates.



Section 135.800 Citation--definitions.

Citation--definitions.

135.800. 1. The provisions of sections 135.800 to 135.830 shall be known and may be cited as the "Tax Credit Accountability Act of 2004".

2. As used in sections 135.800 to 135.830, the following terms mean:

(1) "Administering agency", the state agency or department charged with administering a particular tax credit program, as set forth by the program's enacting statute; where no department or agency is set forth, the department of revenue;

(2) "Agricultural tax credits", the agricultural product utilization contributor tax credit created pursuant to section 348.430, the new generation cooperative incentive tax credit created pursuant to section 348.432, the family farm breeding livestock loan tax credit created under section 348.505, the qualified beef tax credit created under section 135.679, and the wine and grape production tax credit created pursuant to section 135.700;

(3) "All tax credit programs", or "any tax credit program", the tax credit programs included in the definitions of agricultural tax credits, business recruitment tax credits, community development tax credits, domestic and social tax credits, entrepreneurial tax credits, environmental tax credits, financial and insurance tax credits, housing tax credits, redevelopment tax credits, and training and educational tax credits;

(4) "Business recruitment tax credits", the business facility tax credit created pursuant to sections 135.110 to 135.150 and section 135.258, the enterprise zone tax benefits created pursuant to sections 135.200 to 135.270, the business use incentives for large-scale development programs created pursuant to sections 100.700 to 100.850, the development tax credits created pursuant to sections 32.100 to 32.125, the rebuilding communities tax credit created pursuant to section 135.535, the film production tax credit created pursuant to section 135.750, the enhanced enterprise zone created pursuant to sections 135.950 to 135.970, and the Missouri quality jobs program created pursuant to sections 620.1875 to 620.1900;

(5) "Community development tax credits", the neighborhood assistance tax credit created pursuant to sections 32.100 to 32.125, the family development account tax credit created pursuant to sections 208.750 to 208.775, the dry fire hydrant tax credit created pursuant to section 320.093, and the transportation development tax credit created pursuant to section 135.545;

(6) "Domestic and social tax credits", the youth opportunities tax credit created pursuant to section 135.460 and sections 620.1100 to 620.1103, the shelter for victims of domestic violence created pursuant to section 135.550, the senior citizen or disabled person property tax credit created pursuant to sections 135.010 to 135.035, the special needs adoption tax credit created pursuant to sections 135.325 to 135.339, the champion for children tax credit created pursuant to section 135.341, the maternity home tax credit created pursuant to section 135.600, the surviving spouse tax credit created pursuant to section 135.090, the residential treatment agency tax credit created pursuant to section 135.1150, the pregnancy resource center tax credit created pursuant to section 135.630, the food pantry tax credit created pursuant to section 135.647, the health care access fund tax credit created pursuant to section 135.575, the residential dwelling access tax credit created pursuant to section 135.562, the developmental disability care provider tax credit created under section 135.1180, and the shared care tax credit created pursuant to section 660.055;

(7) "Entrepreneurial tax credits", the capital tax credit created pursuant to sections 135.400 to 135.429, the certified capital company tax credit created pursuant to sections 135.500 to 135.529, the seed capital tax credit created pursuant to sections 348.300 to 348.318, the new enterprise creation tax credit created pursuant to sections 620.635 to 620.653, the research tax credit created pursuant to section 620.1039, the small business incubator tax credit created pursuant to section 620.495, the guarantee fee tax credit created pursuant to section 135.766, and the new generation cooperative tax credit created pursuant to sections 32.105 to 32.125;

(8) "Environmental tax credits", the charcoal producer tax credit created pursuant to section 135.313, the wood energy tax credit created pursuant to sections 135.300 to 135.311, and the alternative fuel stations tax credit created pursuant to section 135.710;

(9) "Financial and insurance tax credits", the bank franchise tax credit created pursuant to section 148.030, the bank tax credit for S corporations created pursuant to section 143.471, the exam fee tax credit created pursuant to section 148.400, the health insurance pool tax credit created pursuant to section 376.975, the life and health insurance guaranty tax credit created pursuant to section 376.745, the property and casualty guaranty tax credit created pursuant to section 375.774, and the self-employed health insurance tax credit created pursuant to section 143.119;

(10) "Housing tax credits", the neighborhood preservation tax credit created pursuant to sections 135.475 to 135.487, the low-income housing tax credit created pursuant to sections 135.350 to 135.363, and the affordable housing tax credit created pursuant to sections 32.105 to 32.125;

(11) "Recipient", the individual or entity who is the original applicant for and who receives proceeds from a tax credit program directly from the administering agency, the person or entity responsible for the reporting requirements established in section 135.805;

(12) "Redevelopment tax credits", the historic preservation tax credit created pursuant to sections 253.545 to 253.559, the brownfield redevelopment program tax credit created pursuant to sections 447.700 to 447.718, the community development corporations tax credit created pursuant to sections 135.400 to 135.430, the infrastructure tax credit created pursuant to subsection 6 of section 100.286, the bond guarantee tax credit created pursuant to section 100.297, the disabled access tax credit created pursuant to section 135.490, the new markets tax credit created pursuant to section 135.680, and the distressed areas land assemblage tax credit created pursuant to section 99.1205;

*(13) "Training and educational tax credits", the Missouri works new jobs tax credit and Missouri works retained jobs credit created pursuant to sections 620.800 to 620.809.

(L. 2004 S.B. 1099, A.L. 2008 H.B. 2058 merged with S.B. 931, A.L. 2009 H.B. 191, A.L. 2013 H.B. 196 merged with S.B. 20, 15 & 19)

Effective 3-29-13 (S.B. 20)

8-28-13 (H.B. 196)

*Subdivision (13) changes were made by H.B. 196, 2013, effective 8-28-13.



Section 135.802 Information required to be submitted with tax credit applications--certain information required for specific tax credits--rulemaking authority--requirements to apply to certain recipients, when--duties of agencies.

Information required to be submitted with tax credit applications--certain information required for specific tax credits--rulemaking authority--requirements to apply to certain recipients, when--duties of agencies.

135.802. 1. Beginning January 1, 2005, all applications for all tax credit programs shall include, in addition to any requirements provided by the enacting statutes of a particular credit program, the following information to be submitted to the department administering the tax credit:

(1) Name, address, and phone number of the applicant or applicants, and the name, address, and phone number of a contact person or agent for the applicant or applicants;

(2) Taxpayer type, whether individual, corporation, nonprofit or other, and taxpayer identification number, if applicable;

(3) Standard industry code, if applicable;

(4) Program name and type of tax credit, including the identity of any other state or federal program being utilized for the same activity or project; and

(5) Number of estimated jobs to be created, as a result of the tax credits, if applicable, separated by construction, part-time permanent, and full-time permanent.

2. In addition to the information required by subsection 1 of this section, an applicant for a community development tax credit shall also provide information detailing the title and location of the corresponding project, the estimated time period for completion of the project, and all geographic areas impacted by the project.

3. In addition to the information required by subsection 1 of this section, an applicant for a redevelopment tax credit shall also provide information detailing the location and legal description of the property, age of the structure, if applicable, whether the property is residential, commercial, or governmental, and the projected project cost, labor cost, and projected date of completion. Where a redevelopment tax credit applicant is required to submit contemporaneously a federal application for a similar credit on the same underlying project, the submission of a copy of the federal application shall be sufficient to meet the requirements of this subsection.

4. In addition to the information required by subsection 1 of this section, an applicant for a business recruitment tax credit shall also provide information detailing the category of business by size, the address of the business headquarters and all offices located within this state, the number of employees at the time of the application, the number of employees projected to increase as a result of the completion of the project, and the estimated project cost.

5. In addition to the information required by subsection 1 of this section, an applicant for a training and educational tax credit shall also provide information detailing the name and address of the educational institution to be used, the average salary of workers to be served, the estimated project cost, and the number of employees and number of students to be served.

6. In addition to the information required by subsection 1 of this section, an applicant for a housing tax credit also shall provide information detailing the address, legal description, and fair market value of the property, and the projected labor cost and projected completion date of the project. Where a housing tax credit applicant is required to submit contemporaneously a federal application for a similar credit on the same underlying project, the submission of a copy of the federal application shall be sufficient to meet the requirements of this subsection. For the purposes of this subsection, "fair market value" means the value as of the purchase of the property or the most recent assessment, whichever is more recent.

7. In addition to the information required by subsection 1 of this section, an applicant for an entrepreneurial tax credit shall also provide information detailing the amount of investment and the names of the project, fund, and research project.

8. In addition to the information required by subsection 1 of this section, an applicant for an agricultural tax credit shall also provide information detailing the type of agricultural commodity, the amount of contribution, the type of equipment purchased, and the name and description of the facility.

9. In addition to the information required by subsection 1 of this section, an applicant for an environmental tax credit shall also include information detailing the type of equipment, if applicable, purchased and any environmental impact statement, if required by state or federal law.

10. An administering agency may, by rule, require additional information to be submitted by an applicant. Any rule or portion of a rule, as that term is defined in section 536.010, that is created pursuant to the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be void.

11. Where the sole requirement for receiving a tax credit in the enabling legislation of any tax credit is an obligatory assessment upon a taxpayer or a monetary contribution to a particular group or entity, the application requirements provided in this section shall apply to the recipient of such assessment or contribution and shall not apply to the assessed nor the contributor.

12. It shall be the duty of each administering agency to provide information to every applicant, at some time prior to authorization of an applicant's tax credit application, wherein the requirements of this section, the annual reporting requirements of section 135.805, and the penalty provisions of section 135.810 are described in detail.

(L. 2004 S.B. 1099, A.L. 2009 H.B. 191)



Section 135.803 Ineligibility based on conflict of interest, when.

Ineligibility based on conflict of interest, when.

135.803. A taxpayer shall not be deemed ineligible for any state tax credit program in effect or hereinafter established on the basis that there exists a conflict of interest due to a relationship of any degree or affinity to any statewide elected official or member of the general assembly, when the person of relation holds less than a two percent equity interest in the taxpayer.

(L. 2008 H.B. 2058)



Section 135.805 Certain information to be submitted annually, who, time period--due date of reporting requirements--requirements to apply to certain recipients, when--applicant in compliance, when, written notification, when, records available for review--effective date--names of recipients to be made public.

Certain information to be submitted annually, who, time period--due date of reporting requirements--requirements to apply to certain recipients, when--applicant in compliance, when, written notification, when, records available for review--effective date--names of recipients to be made public.

135.805. 1. A recipient of any tax credit program, except domestic and social tax credits, environmental tax credits, or financial and insurance tax credits, shall annually, for a period of three years following the issuance of the tax credits, provide to the administering agency the actual number of jobs created as a result of the tax credits, at the location on the last day of the annual reporting period, separated by part-time permanent and full-time permanent for each month of the preceding twelve-month period.

2. A recipient of a community development tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming the title and location of the corresponding project, the estimated or actual time period for completion of the project, and all geographic areas impacted by the project.

3. A recipient of a redevelopment tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming whether the property is used for residential, commercial, or governmental purposes, and the projected or actual project cost, labor cost, and date of completion.

4. A recipient of a business recruitment tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming the category of business by size, the address of the business headquarters and all offices located within this state, the number of employees at the time of the annual update, an updated estimate of the number of employees projected to increase as a result of the completion of the project, and the estimated or actual project cost.

5. A recipient of a training and educational tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming the name and address of the educational institution used, the average salary of workers served as of such annual update, the estimated or actual project cost, and the number of employees and number of students served as of such annual update.

6. A recipient of a housing tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming the address of the property, the fair market value of the property, as defined in subsection 6 of section 135.802, and the projected or actual labor cost and completion date of the project.

7. A recipient of an entrepreneurial tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming the amount of investment and the names of the project, fund, and research project.

8. A recipient of an agricultural tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming the type of agricultural commodity, the amount of contribution, the type of equipment purchased, and the name and description of the facility, except that if the agricultural credit is issued as a result of a producer member investing in a new generation processing entity or new generation cooperative then the new generation processing entity or new generation cooperative, and not the recipient, shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information confirming the type of agricultural commodity, the amount of contribution, the type of equipment purchased, and the name and description of the facility.

9. A recipient of an environmental tax credit shall annually, for a period of three years following issuance of tax credits, provide to the administering agency information detailing any change to the type of equipment purchased, if applicable, and any change to any environmental impact statement, if such statement is required by state or federal law.

10. The reporting requirements established in this section shall be due annually on June thirtieth of each year. No person or entity shall be required to make an annual report until at least one year after the credit issuance date.

11. Where the sole requirement for receiving a tax credit in the enabling legislation of any tax credit is an obligatory assessment upon a taxpayer or a monetary contribution to a particular group or entity, the reporting requirements provided in this section shall apply to the recipient of such assessment or contribution and shall not apply to the assessed nor the contributor.

12. Where the enacting statutes of a particular tax credit program or the rules of a particular administering agency require reporting of information that includes the information required in sections 135.802 to 135.810, upon reporting of the required information, the applicant shall be deemed to be in compliance with the requirements of sections 135.802 to 135.810. The administering agency shall notify in writing the department of economic development of the administering agency's status as custodian of any particular tax credit program and that all records pertaining to the program are available at the administering agency's office for review by the department of economic development.

13. The provisions of subsections 1 to 10 of this section shall apply beginning on June 30, 2005.

14. Notwithstanding provisions of law to the contrary, every agency of this state charged with administering a tax credit program authorized under the laws of this state shall make available for public inspection the name of each tax credit recipient and the amount of tax credits issued to each such recipient.

15. The department of economic development shall make all information provided under the provisions of this section available for public inspection on the department's website and the Missouri accountability portal.

16. The administering agency of any tax credit program for which reporting requirements are required under the provisions of subsection 1 of this section shall publish guidelines and may promulgate rules to implement the provisions of such subsection. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2004 S.B. 1099, A.L. 2008 H.B. 2058 merged with S.B. 931, A.L. 2009 H.B. 191)



Section 135.810 Failure to report, penalties--notice required, when, taxpayer liable for penalties, when--change of address notification required--rulemaking authority.

Failure to report, penalties--notice required, when, taxpayer liable for penalties, when--change of address notification required--rulemaking authority.

135.810. 1. After credits have been issued, any failure to meet the annual reporting requirements established in section 135.805 or any determination of fraud in the application process shall result in penalties as follows:

(1) Failure to report for more than six months but less than one year shall result in a penalty equal to two percent of the value of the credits issued for each month of delinquency during such time period;

(2) Failure to report for more than one year shall result in a penalty equal to ten percent of the value of the credits issued for each month of delinquency during such time period up to one hundred percent of the value of the credit issued is assessed by way of penalty;

(3) Fraud in the application process shall result in a penalty equal to one hundred percent of the credits issued. No taxpayer shall be deemed to have committed fraud in the application process for any credit unless such conclusion has been reached by a court of competent jurisdiction or the administrative hearing commission.

2. Ninety days after the annual report is past due, the administering agency shall send notice by registered mail to the last known address of the person or entity obligated to complete the annual reporting informing such person or entity of the past-due annual report and describing in detail the pending penalties and their respective deadlines. Six months after the annual report is past due, the administering agency shall notify the department of revenue of any taxpayer subject to penalties. The taxpayer shall be liable for any penalties as of December thirty-first of any tax year and such liability shall be due as of the filing date of the taxpayer's next income tax return. If the taxpayer is not required to file an income tax return, the taxpayer's liability for penalties shall be due as of April fifteenth of each year. The director of the department of revenue shall prepare forms and promulgate rules to allow for the reporting and satisfaction of liability for such penalties. The director of the department of revenue shall offset any credits claimed on a contemporaneously filed tax return against an outstanding penalty before applying such credits to the tax year against which they were originally claimed. Any nonpayment of liability for penalties shall be subject to the same provisions of law as a liability for unpaid income taxes, including, but not limited to, interest and penalty provisions.

3. Penalties shall remain the liability of the person or entity obligated to complete the annual reporting, without regard to any transfer of the credits.

4. Any person or entity obligated to complete the annual reporting requirements provided in section 135.805 shall provide the proper administering agency with notice of change of address when necessary.

5. An administering agency may promulgate rules in order to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1099)



Section 135.815 Verification of applicant's tax payment status, when, effect of delinquency--employment of unauthorized aliens, effect of.

Verification of applicant's tax payment status, when, effect of delinquency--employment of unauthorized aliens, effect of.

135.815. 1. Prior to authorization of any tax credit application, an administering agency shall verify through the department of revenue that the tax credit applicant does not owe any delinquent income, sales, or use taxes, or interest or penalties on such taxes, and through the department of insurance, financial institutions and professional registration that the applicant does not owe any delinquent insurance taxes. Such delinquency shall not affect the authorization of the application for such tax credits, except that the amount of credits issued shall be reduced by the applicant's tax delinquency. If the department of revenue or the department of insurance, financial institutions and professional registration concludes that a taxpayer is delinquent after June fifteenth but before July first of any year, and the application of tax credits to such delinquency causes a tax deficiency on behalf of the taxpayer to arise, then the taxpayer shall be granted thirty days to satisfy the deficiency in which interest, penalties, and additions to tax shall be tolled. After applying all available credits towards a tax delinquency, the administering agency shall notify the appropriate department, and that department shall update the amount of outstanding delinquent tax owed by the applicant. If any credits remain after satisfying all insurance, income, sales, and use tax delinquencies, the remaining credits shall be issued to the applicant, subject to the restrictions of other provisions of law.

2. Any applicant of a tax credit program contained in the definition of the term "all tax credit programs" who purposely and directly employs unauthorized aliens shall forfeit any tax credits issued to such applicant which have not been redeemed, and shall repay the amount of any tax credits redeemed by such applicant during the period of time such unauthorized alien was employed by the applicant. As used in this subsection, the term "unauthorized alien" shall mean an alien who does not have the legal right or authorization under federal law to work in the United States, as defined under Section 8 U.S.C. 1324a(h)(3).

(L. 2004 S.B. 1099, A.L. 2008 H.B. 2058 merged with S.B. 718)



Section 135.825 Tracking system for tax credits required--exception--rulemaking authority.

Tracking system for tax credits required--exception--rulemaking authority.

135.825. 1. The administering agencies for all tax credit programs shall, in cooperation with the department of revenue, implement a system for tracking the amount of tax credits authorized, issued, and redeemed. Any such agency may promulgate rules for the implementation of this section.

2. The provisions of this section shall not apply to any credit that is issued and redeemed simultaneously.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1099)



Section 135.830 Tax credit accountability act of 2004 to be in addition to existing tax laws.

Tax credit accountability act of 2004 to be in addition to existing tax laws.

135.830. The provisions of sections 135.800 to 135.830 shall be construed, wherever necessary, to be in addition to existing requirements, duties, or obligations present in other provisions of law, with regard to all tax credit programs.

(L. 2004 S.B. 1099)



Section 135.900 Definitions.

Definitions.

135.900. As used in sections 135.900 to 135.906, the following terms mean: (1) "Department", the department of economic development; (2) "Director", the director of the department of economic development; (3) "Earned income", all income not derived from retirement accounts, pensions, or transfer payments; (4) "New business facility", the same meaning as such term is defined in section 135.100; except that the term "lease" as used therein shall not include the leasing of property defined in paragraph (d) of subdivision (6) of this section; (5) "Population", all residents living in an area who are not enrolled in any course at a college or university in the area; (6) "Revenue-producing enterprise":

(a) Manufacturing activities classified as SICs 20 through 39;

(b) Agricultural activities classified as SIC 025;

(c) Rail transportation terminal activities classified as SIC 4013;

(d) Renting or leasing of residential property to low- and moderate-income persons as defined in 42 U.S.C.A. 5302(a)-(20);

(e) Motor freight transportation terminal activities classified as SIC 4231;

(f) Public warehousing and storage activities classified as SICs 422 and 423 except SIC 4221, miniwarehouse warehousing and warehousing self-storage;

(g) Water transportation terminal activities classified as SIC 4491;

(h) Airports, flying fields, and airport terminal services classified as SIC 4581;

(i) Wholesale trade activities classified as SICs 50 and 51;

(j) Insurance carriers activities classified as SICs 631, 632, and 633;

(k) Research and development activities classified as SIC 873, except 8733;

(l) Farm implement dealer activities classified as SIC 5999;

(m) Employment agency activities classified as SIC 7361;

(n) Computer programming, data processing, and other computer-related activities classified as SIC 737;

(o) Health service activities classified as SICs 801, 802, 803, 804, 806, 807, 8092, and 8093;

(p) Interexchange telecommunications service as defined in section 386.020 or training activities conducted by an interexchange telecommunications company as defined in section 386.020;

(q) Recycling activities classified as SIC 5093;

(r) Banking activities classified as SICs 602 and 603;

(s) Office activities as defined in section 135.100, notwithstanding SIC classification;

(t) Mining activities classified as SICs 10 through 14;

(u) The administrative management of any of the foregoing activities; or

(v) Any combination of any of the foregoing activities; (7) "SIC", the standard industrial classification as such classifications are defined in the 1987 edition of the standard industrial classification manual as prepared by the executive office of the president, office of management and budget; (8) "Transfer payments", payments made under Medicaid, Medicare, Social Security, child support or custody agreements, and separation agreements.

(L. 2004 S.B. 1155)

Expires 8-28-14



Section 135.903 Rural empowerment zone criteria--application, zone created, reapplication--limitation.

Rural empowerment zone criteria--application, zone created, reapplication--limitation.

135.903. 1. To qualify as a rural empowerment zone, an area shall meet all the following criteria:

(1) The area is one of pervasive poverty, unemployment, and general distress;

(2) At least sixty-five percent of the population has earned income below eighty percent of the median income of all residents within the state according to the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five or other appropriate source as approved by the director;

(3) The population of the area is at least four hundred but not more than three thousand five hundred at the time of designation as a rural empowerment zone;

(4) The level of unemployment of persons, according to the most recent data available from the division of employment security or from the United States Bureau of Census and approved by the director, within the area exceeds one and one-half times the average rate of unemployment for the state of Missouri over the previous twelve months, or the percentage of area residents employed on a full-time basis is less than fifty percent of the statewide percentage of residents employed on a full-time basis;

(5) The area is situated more than ten miles from any existing rural empowerment zone;

(6) The area is situated in a county of the third classification without a township form of government and with more than eight thousand nine hundred twenty-five but less than nine thousand twenty-five inhabitants; and

(7) The area is not situated in an existing enterprise zone.

2. The governing body of any county in which an area may be designated a rural empowerment zone shall submit to the department an application showing that the area complies with the requirements of subsection 1 of this section. The department shall declare the area a rural empowerment zone if upon investigation the department finds that the area meets the requirements of subsection 1 of this section. If the area is found not to meet the requirements, the governing body shall have the opportunity to submit another application for designation as a rural empowerment zone and the department shall designate the area a rural empowerment zone if upon investigation the department finds that the area meets the requirements of subsection 1 of this section.

3. There shall be no more than two rural empowerment zones as created under sections 135.900 to 135.906 in existence at any time.

(L. 2004 S.B. 1155, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204

Expires 8-28-14



Section 135.906 Taxable income of certain entities exempt, when.

Taxable income of certain entities exempt, when.

135.906. All of the Missouri taxable income attributed to a new business facility in a rural empowerment zone which is earned by a taxpayer establishing and operating a new business facility located within a rural empowerment zone shall be exempt from taxation under chapter 143 if such new business facility is responsible for the creation of ten new full-time jobs in the zone within one year from the date on which the tax abatement begins. All of the Missouri taxable income attributed to a revenue-producing enterprise in a rural empowerment zone which is earned by a taxpayer operating a revenue-producing enterprise located within a rural empowerment zone and employing nineteen or fewer full-time employees shall be exempt from taxation under chapter 143 if such revenue-producing enterprise is responsible for the creation of five new full-time jobs in the zone within one year from the date on which the tax abatement begins. All of the Missouri taxable income attributed to a revenue-producing enterprise in a rural empowerment zone which is earned by a taxpayer operating a revenue-producing enterprise located within a rural empowerment zone and employing twenty or more full-time employees shall be exempt from taxation under chapter 143 if such revenue-producing enterprise is responsible for the creation of a number of new full-time jobs in the zone equal to twenty-five percent of the number of full-time employees employed by the revenue-producing enterprise on the date on which tax abatement begins within one year from the date on which the tax abatement begins.

(L. 2004 S.B. 1155 § 135.910)

Expires 8-28-14



Section 135.909 Expiration date.

Expiration date.

135.909. The provisions of sections 135.900 to 135.906 shall expire on August 28, 2014.

(L. 2004 S.B. 1155 § 135.911)



Section 135.950 Definitions.

Definitions.

135.950. The following terms, whenever used in sections 135.950 to 135.970 mean:

(1) "Average wage", the new payroll divided by the number of new jobs;

(2) "Blighted area", an area which, by reason of the predominance of defective or inadequate street layout, unsanitary or unsafe conditions, deterioration of site improvements, improper subdivision or obsolete platting, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, retards the provision of housing accommodations or constitutes an economic or social liability or a menace to the public health, safety, morals, or welfare in its present condition and use. The term "blighted area" shall also include any area which produces or generates or has the potential to produce or generate electrical energy from a renewable energy resource, and which, by reason of obsolescence, decadence, blight, dilapidation, deteriorating or inadequate site improvements, substandard conditions, the predominance or defective or inadequate street layout, unsanitary or unsafe conditions, improper subdivision or obsolete platting, or the existence of conditions which endanger the life or property by fire or other means, or any combination of such factors, is underutilized, unutilized, or diminishes the economic usefulness of the land, improvements, or lock and dam site within such area for the production, generation, conversion, and conveyance of electrical energy from a renewable energy resource;

(3) "Board", an enhanced enterprise zone board established pursuant to section 135.957;

(4) "Commencement of commercial operations" shall be deemed to occur during the first taxable year for which the new business facility is first put into use by the taxpayer in the enhanced business enterprise in which the taxpayer intends to use the new business facility;

(5) "County average wage", the average wages in each county as determined by the department for the most recently completed full calendar year. However, if the computed county average wage is above the statewide average wage, the statewide average wage shall be deemed the county average wage for such county for the purpose of determining eligibility. The department shall publish the county average wage for each county at least annually. Notwithstanding the provisions of this subdivision to the contrary, for any taxpayer that in conjunction with their project is relocating employees from a Missouri county with a higher county average wage, such taxpayer shall obtain the endorsement of the governing body of the community from which jobs are being relocated or the county average wage for their project shall be the county average wage for the county from which the employees are being relocated;

(6) "Department", the department of economic development;

(7) "Director", the director of the department of economic development;

(8) "Employee", a person employed by the enhanced business enterprise that is scheduled to work an average of at least one thousand hours per year, and such person at all times has health insurance offered to him or her, which is partially paid for by the employer;

(9) "Enhanced business enterprise", an industry or one of a cluster of industries that is either:

(a) Identified by the department as critical to the state's economic security and growth; or

(b) Will have an impact on industry cluster development, as identified by the governing authority in its application for designation of an enhanced enterprise zone and approved by the department; but excluding gambling establishments (NAICS industry group 7132), retail trade (NAICS sectors 44 and 45), educational services (NAICS sector 61), religious organizations (NAICS industry group 8131), public administration (NAICS sector 92), and food and drinking places (NAICS subsector 722), however, notwithstanding provisions of this section to the contrary, headquarters or administrative offices of an otherwise excluded business may qualify for benefits if the offices serve a multistate territory. In the event a national, state, or regional headquarters operation is not the predominant activity of a project facility, the new jobs and investment of such headquarters operation is considered eligible for benefits under this section if the other requirements are satisfied. Service industries may be eligible only if a majority of its annual revenues will be derived from out of the state;

(10) "Existing business facility", any facility in this state which was employed by the taxpayer claiming the credit in the operation of an enhanced business enterprise immediately prior to an expansion, acquisition, addition, or replacement;

(11) "Facility", any building used as an enhanced business enterprise located within an enhanced enterprise zone, including the land on which the facility is located and all machinery, equipment, and other real and depreciable tangible personal property acquired for use at and located at or within such facility and used in connection with the operation of such facility;

(12) "Facility base employment", the greater of the number of employees located at the facility on the date of the notice of intent, or for the twelve-month period prior to the date of the notice of intent, the average number of employees located at the facility, or in the event the project facility has not been in operation for a full twelve-month period, the average number of employees for the number of months the facility has been in operation prior to the date of the notice of intent;

(13) "Facility base payroll", the total amount of taxable wages paid by the enhanced business enterprise to employees of the enhanced business enterprise located at the facility in the twelve months prior to the notice of intent, not including the payroll of owners of the enhanced business enterprise unless the enhanced business enterprise is participating in an employee stock ownership plan. For the purposes of calculating the benefits under this program, the amount of base payroll shall increase each year based on the consumer price index or other comparable measure, as determined by the department;

(14) "Governing authority", the body holding primary legislative authority over a county or incorporated municipality;

(15) "Megaproject", any manufacturing or assembling facility, approved by the department for construction and operation within an enhanced enterprise zone, which satisfies the following:

(a) The new capital investment is projected to exceed three hundred million dollars over a period of eight years from the date of approval by the department;

(b) The number of new jobs is projected to exceed one thousand over a period of eight years beginning on the date of approval by the department;

(c) The average wage of new jobs to be created shall exceed the county average wage;

(d) The taxpayer shall offer health insurance to all new jobs and pay at least eighty percent of such insurance premiums; and

(e) An acceptable plan of repayment, to the state, of the tax credits provided for the megaproject has been provided by the taxpayer;

(16) "NAICS", the 1997 edition of the North American Industry Classification System as prepared by the Executive Office of the President, Office of Management and Budget. Any NAICS sector, subsector, industry group or industry identified in this section shall include its corresponding classification in subsequent federal industry classification systems;

(17) "New business facility", a facility that does not produce or generate electrical energy from a renewable energy resource and satisfies the following requirements:

(a) Such facility is employed by the taxpayer in the operation of an enhanced business enterprise. Such facility shall not be considered a new business facility in the hands of the taxpayer if the taxpayer's only activity with respect to such facility is to lease it to another person or persons. If the taxpayer employs only a portion of such facility in the operation of an enhanced business enterprise, and leases another portion of such facility to another person or persons or does not otherwise use such other portions in the operation of an enhanced business enterprise, the portion employed by the taxpayer in the operation of an enhanced business enterprise shall be considered a new business facility, if the requirements of paragraphs (b), (c), and (d) of this subdivision are satisfied;

(b) Such facility is acquired by, or leased to, the taxpayer after December 31, 2004. A facility shall be deemed to have been acquired by, or leased to, the taxpayer after December 31, 2004, if the transfer of title to the taxpayer, the transfer of possession pursuant to a binding contract to transfer title to the taxpayer, or the commencement of the term of the lease to the taxpayer occurs after December 31, 2004;

(c) If such facility was acquired by the taxpayer from another taxpayer and such facility was employed immediately prior to the acquisition by another taxpayer in the operation of an enhanced business enterprise, the operation of the same or a substantially similar enhanced business enterprise is not continued by the taxpayer at such facility; and

(d) Such facility is not a replacement business facility, as defined in subdivision (27) of this section;

(18) "New business facility employee", an employee of the taxpayer in the operation of a new business facility during the taxable year for which the credit allowed by section 135.967 is claimed, except that truck drivers and rail and barge vehicle operators and other operators of rolling stock for hire shall not constitute new business facility employees;

(19) "New business facility investment", the value of real and depreciable tangible personal property, acquired by the taxpayer as part of the new business facility, which is used by the taxpayer in the operation of the new business facility, during the taxable year for which the credit allowed by 135.967 is claimed, except that trucks, truck-trailers, truck semitrailers, rail vehicles, barge vehicles, aircraft and other rolling stock for hire, track, switches, barges, bridges, tunnels, and rail yards and spurs shall not constitute new business facility investments. The total value of such property during such taxable year shall be:

(a) Its original cost if owned by the taxpayer; or

(b) Eight times the net annual rental rate, if leased by the taxpayer. The net annual rental rate shall be the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals. The new business facility investment shall be determined by dividing by twelve the sum of the total value of such property on the last business day of each calendar month of the taxable year. If the new business facility is in operation for less than an entire taxable year, the new business facility investment shall be determined by dividing the sum of the total value of such property on the last business day of each full calendar month during the portion of such taxable year during which the new business facility was in operation by the number of full calendar months during such period;

(20) "New job", the number of employees located at the facility that exceeds the facility base employment less any decrease in the number of the employees at related facilities below the related facility base employment. No job that was created prior to the date of the notice of intent shall be deemed a new job;

(21) "Notice of intent", a form developed by the department which is completed by the enhanced business enterprise and submitted to the department which states the enhanced business enterprise's intent to hire new jobs and request benefits under such program;

(22) "Related facility", a facility operated by the enhanced business enterprise or a related company in this state that is directly related to the operation of the project facility;

(23) "Related facility base employment", the greater of:

(a) The number of employees located at all related facilities on the date of the notice of intent; or

(b) For the twelve-month period prior to the date of the notice of intent, the average number of employees located at all related facilities of the enhanced business enterprise or a related company located in this state;

(24) "Related taxpayer":

(a) A corporation, partnership, trust, or association controlled by the taxpayer;

(b) An individual, corporation, partnership, trust, or association in control of the taxpayer; or

(c) A corporation, partnership, trust or association controlled by an individual, corporation, partnership, trust or association in control of the taxpayer. "Control of a corporation" shall mean ownership, directly or indirectly, of stock possessing at least fifty percent of the total combined voting power of all classes of stock entitled to vote, "control of a partnership or association" shall mean ownership of at least fifty percent of the capital or profits interest in such partnership or association, and "control of a trust" shall mean ownership, directly or indirectly, of at least fifty percent of the beneficial interest in the principal or income of such trust; ownership shall be determined as provided in Section 318 of the Internal Revenue Code of 1986, as amended;

(25) "Renewable energy generation zone", an area which has been found, by a resolution or ordinance adopted by the governing authority having jurisdiction of such area, to be a blighted area and which contains land, improvements, or a lock and dam site which is unutilized or underutilized for the production, generation, conversion, and conveyance of electrical energy from a renewable energy resource;

(26) "Renewable energy resource", shall include:

(a) Wind;

(b) Solar thermal sources or photovoltaic cells and panels;

(c) Dedicated crops grown for energy production;

(d) Cellulosic agricultural residues;

(e) Plant residues;

(f) Methane from landfills, agricultural operations, or wastewater treatment;

(g) Thermal depolymerization or pyrolysis for converting waste material to energy;

(h) Clean and untreated wood such as pallets;

(i) Hydroelectric power, which shall include electrical energy produced or generated by hydroelectric power generating equipment, as such term is defined in section 137.010;

(j) Fuel cells using hydrogen produced by one or more of the renewable resources provided in paragraphs (a) to (i) of this subdivision; or

(k) Any other sources of energy, not including nuclear energy, that are certified as renewable by rule by the department of natural resources;

(27) "Replacement business facility", a facility otherwise described in subdivision (17) of this section, hereafter referred to in this subdivision as "new facility", which replaces another facility, hereafter referred to in this subdivision as "old facility", located within the state, which the taxpayer or a related taxpayer previously operated but discontinued operating on or before the close of the first taxable year for which the credit allowed by this section is claimed. A new facility shall be deemed to replace an old facility if the following conditions are met:

(a) The old facility was operated by the taxpayer or a related taxpayer during the taxpayer's or related taxpayer's taxable period immediately preceding the taxable year in which commencement of commercial operations occurs at the new facility; and

(b) The old facility was employed by the taxpayer or a related taxpayer in the operation of an enhanced business enterprise and the taxpayer continues the operation of the same or substantially similar enhanced business enterprise at the new facility. Notwithstanding the preceding provisions of this subdivision, a facility shall not be considered a replacement business facility if the taxpayer's new business facility investment, as computed in subdivision (19) of this section, in the new facility during the tax period for which the credits allowed in section 135.967 are claimed exceed one million dollars and if the total number of employees at the new facility exceeds the total number of employees at the old facility by at least two;

(28) "Same or substantially similar enhanced business enterprise", an enhanced business enterprise in which the nature of the products produced or sold, or activities conducted, are similar in character and use or are produced, sold, performed, or conducted in the same or similar manner as in another enhanced business enterprise.

(L. 2004 S.B. 1155 § 135.1050, A.L. 2007 1st Ex. Sess. H.B. 1, A.L. 2008 H.B. 2393, A.L. 2011 H.B. 737)



Section 135.953 Enhanced enterprise zone criteria--zone may be established in certain areas--additional criteria.

Enhanced enterprise zone criteria--zone may be established in certain areas--additional criteria.

135.953. 1. For purposes of sections 135.950 to 135.970, an area shall meet the following criteria in order to qualify as an enhanced enterprise zone:

(1) The area shall be a blighted area, have pervasive poverty, unemployment and general distress; and

(2) At least sixty percent of the residents living in the area have incomes below ninety percent of the median income of all residents:

(a) Within the state of Missouri, according to the last decennial census or other appropriate source as approved by the director; or

(b) Within the county or city not within a county in which the area is located, according to the last decennial census or other appropriate source as approved by the director; and

(3) The resident population of the area shall be at least five hundred but not more than one hundred thousand at the time of designation as an enhanced enterprise zone if the area lies within a metropolitan statistical area, as established by the United States Census Bureau, or if the area does not lie within a metropolitan statistical area, the resident population of the area at the time of designation shall be at least five hundred but not more than forty thousand inhabitants. If the population of the jurisdiction of the governing authority does not meet the minimum population requirements set forth in this subdivision, the population of the area must be at least fifty percent of the population of the jurisdiction. However, no enhanced enterprise zone shall be created which consists of the total area within the political boundaries of a county;

(4) The level of unemployment of persons, according to the most recent data available from the United States Bureau of Census and approved by the director, within the area is equal to or exceeds the average rate of unemployment for:

(a) The state of Missouri over the previous twelve months; or

(b) The county or city not within a county over the previous twelve months; and

(5) No finding of blight under this chapter shall be used to meet the conditions for blight under any other statute of this state.

2. Notwithstanding the requirements of subsection 1 of this section to the contrary, an enhanced enterprise zone may be established in an area located within a county for which public and individual assistance has been requested by the governor pursuant to Section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. 5121, et seq., for an emergency proclaimed by the governor pursuant to section 44.100 due to a natural disaster of major proportions, if the area to be designated is blighted and sustained severe damage as a result of such natural disaster, as determined by the state emergency management agency. An application for designation as an enhanced enterprise zone pursuant to this subsection shall be made before the expiration of one year from the date the governor requested federal relief for the area sought to be designated.

3. Notwithstanding the requirements of subsection 1 of this section to the contrary, an enhanced enterprise zone may be designated in a county of declining population if it meets the requirements of subdivisions (1), (3) and either (2) or (4) of subsection 1 of this section. For the purposes of this subsection, a "county of declining population" is one that has lost one percent or more of its population as demonstrated by comparing the most recent decennial census population to the next most recent decennial census population for the county.

4. In addition to meeting the requirements of subsection 1, 2, or 3 of this section, an area, to qualify as an enhanced enterprise zone, shall be demonstrated by the governing authority to have either:

(1) The potential to create sustainable jobs in a targeted industry; or

(2) A demonstrated impact on local industry cluster development.

5. Notwithstanding the requirements of subsections 1 and 4 of this section to the contrary, a renewable energy generation zone may be designated as an enhanced enterprise zone if the renewable energy generation zone meets the criteria set forth in subdivision (25) of section 135.950.

(L. 2004 S.B. 1155 § 135.1055, A.L. 2010 H.B. 1965, A.L. 2011 H.B. 737, A.L. 2012 S.B. 628)



Section 135.957 Enhanced enterprise zone board required, members--terms--board actions--chair--role of board.

Enhanced enterprise zone board required, members--terms--board actions--chair--role of board.

135.957. 1. A governing authority planning to seek designation of an enhanced enterprise zone shall establish an enhanced enterprise zone board. The number of members on the board shall be seven. One member of the board shall be appointed by the school district or districts located within the area proposed for designation as an enhanced enterprise zone. One member of the board shall be appointed by other affected taxing districts. The remaining five members shall be chosen by the chief elected official of the county or municipality.

2. The school district member and the affected taxing district member shall each have initial terms of five years. Of the five members appointed by the chief elected official, two shall have initial terms of four years, two shall have initial terms of three years, and one shall have an initial term of two years. Thereafter, members shall serve terms of five years. Each commissioner shall hold office until a successor has been appointed. All vacancies shall be filled in the same manner as the original appointment. For inefficiency or neglect of duty or misconduct in office, a member of the board may be removed by the applicable appointing authority.

3. A majority of the members shall constitute a quorum of such board for the purpose of conducting business and exercising the powers of the board and for all other purposes. Action may be taken by the board upon a vote of a majority of the members present.

4. The members of the board annually shall elect a chair from among the members.

5. The role of the board shall be to conduct the activities necessary to advise the governing authority on the designation of an enhanced enterprise zone and any other advisory duties as determined by the governing authority. The role of the board after the designation of an enhanced enterprise zone shall be review and assessment of zone activities as it relates to the annual reports as set forth in section 135.960.

(L. 2004 S.B. 1155 § 135.1057)



Section 135.960 Public hearing required--ordinance requirements--expiration date--annual report.

Public hearing required--ordinance requirements--expiration date--annual report.

135.960. 1. Any governing authority that desires to have any portion of a city or unincorporated area of a county under its control designated as an enhanced enterprise zone shall hold a public hearing for the purpose of obtaining the opinion and suggestions of those persons who will be affected by such designation.

2. After a public hearing is held as required in subsection 1 of this section, the governing authority may, by a majority vote of the members of the governing authority, adopt an ordinance or resolution designating a specific area as an enhanced enterprise zone. Such ordinance shall include, in addition to a description of the physical, social, and economic characteristics of the area:

(1) A plan to provide adequate police protection within the area;

(2) A specific and practical process for individual businesses to obtain waivers from burdensome local regulations, ordinances, and orders which serve to discourage economic development within the area to be designated an enhanced enterprise zone, except that such waivers shall not substantially endanger the health or safety of the employees of any such business or the residents of the area;

(3) A description of what other specific actions will be taken to support and encourage private investment within the area;

(4) A plan to ensure that resources are available to assist area residents to participate in increased development through self-help efforts and in ameliorating any negative effects of designation of the area as an enhanced enterprise zone;

(5) A statement describing the projected positive and negative effects of designation of the area as an enhanced enterprise zone;

(6) A specific plan to provide assistance to any person or business dislocated as a result of activities within the enhanced enterprise zone. Such plan shall determine the need of dislocated persons for relocation assistance; provide, prior to displacement, information about the type, location, and price of comparable housing or commercial property; provide information concerning state and federal programs for relocation assistance and provide other advisory services to displaced persons. Public agencies may choose to provide assistance under the Uniform Relocation and Real Property Acquisition Act, 42 U.S.C. Section 4601, et seq., to meet the requirements of this subdivision; and

(7) A description or plan that demonstrates the requirements of subsection 4 of section 135.953.

3. An enhanced enterprise zone designation shall expire in twenty-five years.

4. Each designated enhanced enterprise zone board shall report to the director on an annual basis regarding the status of the zone and business activity within the zone.

(L. 2004 S.B. 1155 § 135.1060, A.L. 2013 H.B. 184)



Section 135.963 Improvements exempt, when--authorizing resolution, contents--public hearing required, notice--certain property exempt from ad valorem taxes, duration--time period--property affected--assessor's duties.

Improvements exempt, when--authorizing resolution, contents--public hearing required, notice--certain property exempt from ad valorem taxes, duration--time period--property affected--assessor's duties.

135.963. 1. Improvements made to real property as such term is defined in section 137.010 which are made in an enhanced enterprise zone subsequent to the date such zone or expansion thereto was designated may, upon approval of an authorizing resolution or ordinance by the governing authority having jurisdiction of the area in which the improvements are made, be exempt, in whole or in part, from assessment and payment of ad valorem taxes of one or more affected political subdivisions. Improvements made to real property, as such term is defined in section 137.010, which are locally assessed and in a renewable energy generation zone designated as an enhanced enterprise zone, subsequent to the date such enhanced enterprise zone or expansion thereto was designated, may, upon approval of an authorizing resolution or ordinance by the governing authority having jurisdiction of the area in which the improvements are made, be exempt, in whole or in part, from assessment and payment of ad valorem taxes of one or more affected political subdivisions. In addition to enhanced business enterprises, a speculative industrial or warehouse building constructed by a public entity or a private entity if the land is leased by a public entity may be subject to such exemption.

2. Such authorizing resolution shall specify the percent of the exemption to be granted, the duration of the exemption to be granted, and the political subdivisions to which such exemption is to apply and any other terms, conditions, or stipulations otherwise required. A copy of the resolution shall be provided to the director within thirty calendar days following adoption of the resolution by the governing authority.

3. No exemption shall be granted until the governing authority holds a public hearing for the purpose of obtaining the opinions and suggestions of residents of political subdivisions to be affected by the exemption from property taxes. The governing authority shall send, by certified mail, a notice of such hearing to each political subdivision in the area to be affected and shall publish notice of such hearing in a newspaper of general circulation in the area to be affected by the exemption at least twenty days prior to the hearing but not more than thirty days prior to the hearing. Such notice shall state the time, location, date, and purpose of the hearing.

4. Notwithstanding subsection 1 of this section, at least one-half of the ad valorem taxes otherwise imposed on subsequent improvements to real property located in an enhanced enterprise zone of enhanced business enterprises or speculative industrial or warehouse buildings as indicated in subsection 1 of this section shall become and remain exempt from assessment and payment of ad valorem taxes of any political subdivision of this state or municipality thereof, if said political subdivision or municipality levies ad valorem taxes, for a period of not less than ten years following the date such improvements were assessed, provided the improved properties are used for enhanced business enterprises. The exemption for speculative buildings is subject to the approval of the governing authority for a period not to exceed two years if the building is owned by a private entity and five years if the building is owned or ground leased by a public entity. This shall not preclude the building receiving an exemption for the remaining time period established by the governing authority if it was occupied by an enhanced business enterprise. The two- and five-year time periods indicated for speculative buildings shall not be an addition to the local abatement time period for such facility.

5. No exemption shall be granted for a period more than twenty-five years following the date on which the original enhanced enterprise zone was designated by the department.

6. The provisions of subsection 1 of this section shall not apply to improvements made to real property begun prior to August 28, 2004.

7. The abatement referred to in this section shall not relieve the assessor or other responsible official from ascertaining the amount of the equalized assessed value of all taxable property annually as required by section 99.855, 99.957, or 99.1042 and shall not have the effect of reducing the payments in lieu of taxes referred to in subdivision (2) of subsection 1 of section 99.845, subdivision (2) of subsection 3 of section 99.957, or subdivision (2) of subsection 3 of section 99.1042 unless such reduction is set forth in the plan approved by the governing body of the municipality pursuant to subdivision (1) of subsection 1 of section 99.820, section 99.942, or section 99.1027.

(L. 2004 S.B. 1155 § 135.1065, A.L. 2007 1st Ex. Sess. H.B. 1, A.L. 2011 H.B. 737, A.L. 2012 S.B. 769)



Section 135.967 Tax credit allowed, duration--prohibition on receiving other tax credits--limitations on issuance of tax credits--cap--eligibility of certain expansions--employee calculations--computation of credit--flow-through tax treatments--credits may be claimed, when--certificates--refunds--verification procedures.

Tax credit allowed, duration--prohibition on receiving other tax credits--limitations on issuance of tax credits--cap--eligibility of certain expansions--employee calculations--computation of credit--flow-through tax treatments--credits may be claimed, when--certificates--refunds--verification procedures.

135.967. 1. A taxpayer who establishes a new business facility may, upon approval by the department, be allowed a credit, each tax year for up to ten tax years, in an amount determined as set forth in this section, against the tax imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265. No taxpayer shall receive multiple ten-year periods for subsequent expansions at the same facility.

2. Notwithstanding any provision of law to the contrary, any taxpayer who establishes a new business facility in an enhanced enterprise zone and is awarded state tax credits under this section may not also receive tax credits under sections 135.100 to 135.150, sections 135.200 to 135.286, or section 135.535, and may not simultaneously receive tax credits under sections 620.1875 to 620.1890 at the same facility.

3. No credit shall be issued pursuant to this section unless:

(1) The number of new business facility employees engaged or maintained in employment at the new business facility for the taxable year for which the credit is claimed equals or exceeds two; and

(2) The new business facility investment for the taxable year for which the credit is claimed equals or exceeds one hundred thousand dollars.

4. The annual amount of credits allowed for an approved enhanced business enterprise shall be the lesser of:

(1) The annual amount authorized by the department for the enhanced business enterprise, which shall be limited to the projected state economic benefit, as determined by the department; or

(2) The sum calculated based upon the following:

(a) A credit of four hundred dollars for each new business facility employee employed within an enhanced enterprise zone;

(b) An additional credit of four hundred dollars for each new business facility employee who is a resident of an enhanced enterprise zone;

(c) An additional credit of four hundred dollars for each new business facility employee who is paid by the enhanced business enterprise a wage that exceeds the average wage paid within the county in which the facility is located, as determined by the department; and

(d) A credit equal to two percent of new business facility investment within an enhanced enterprise zone.

5. Prior to January 1, 2007, in no event shall the department authorize more than four million dollars annually to be issued for all enhanced business enterprises. After December 31, 2006, in no event shall the department authorize more than twenty-four million dollars annually to be issued for all enhanced business enterprises.

6. If a facility, which does not constitute a new business facility, is expanded by the taxpayer, the expansion shall be considered eligible for the credit allowed by this section if:

(1) The taxpayer's new business facility investment in the expansion during the tax period in which the credits allowed in this section are claimed exceeds one hundred thousand dollars and if the number of new business facility employees engaged or maintained in employment at the expansion facility for the taxable year for which credit is claimed equals or exceeds two, and the total number of employees at the facility after the expansion is at least two greater than the total number of employees before the expansion; and

(2) The taxpayer's investment in the expansion and in the original facility prior to expansion shall be determined in the manner provided in subdivision (19) of section 135.950.

7. The number of new business facility employees during any taxable year shall be determined by dividing by twelve the sum of the number of individuals employed on the last business day of each month of such taxable year. If the new business facility is in operation for less than the entire taxable year, the number of new business facility employees shall be determined by dividing the sum of the number of individuals employed on the last business day of each full calendar month during the portion of such taxable year during which the new business facility was in operation by the number of full calendar months during such period. For the purpose of computing the credit allowed by this section in the case of a facility which qualifies as a new business facility under subsection 6 of this section, and in the case of a new business facility which satisfies the requirements of paragraph (c) of subdivision (17) of section 135.950, or subdivision (25) of section 135.950, the number of new business facility employees at such facility shall be reduced by the average number of individuals employed, computed as provided in this subsection, at the facility during the taxable year immediately preceding the taxable year in which such expansion, acquisition, or replacement occurred and shall further be reduced by the number of individuals employed by the taxpayer or related taxpayer that was subsequently transferred to the new business facility from another Missouri facility and for which credits authorized in this section are not being earned, whether such credits are earned because of an expansion, acquisition, relocation, or the establishment of a new facility.

8. In the case where a new business facility employee who is a resident of an enhanced enterprise zone for less than a twelve-month period is employed for less than a twelve-month period, the credits allowed by paragraph (b) of subdivision (2) of subsection 4 of this section shall be determined by multiplying four hundred dollars by a fraction, the numerator of which is the number of calendar days during the taxpayer's tax year for which such credits are claimed, in which the employee was a resident of an enhanced enterprise zone, and the denominator of which is three hundred sixty-five.

9. For the purpose of computing the credit allowed by this section in the case of a facility which qualifies as a new business facility pursuant to subsection 6 of this section, and in the case of a new business facility which satisfies the requirements of paragraph (c) of subdivision (17) of section 135.950 or subdivision (25) of section 135.950, the amount of the taxpayer's new business facility investment in such facility shall be reduced by the average amount, computed as provided in subdivision (19) of section 135.950 for new business facility investment, of the investment of the taxpayer, or related taxpayer immediately preceding such expansion or replacement or at the time of acquisition. Furthermore, the amount of the taxpayer's new business facility investment shall also be reduced by the amount of investment employed by the taxpayer or related taxpayer which was subsequently transferred to the new business facility from another Missouri facility and for which credits authorized in this section are not being earned, whether such credits are earned because of an expansion, acquisition, relocation, or the establishment of a new facility.

10. For a taxpayer with flow-through tax treatment to its members, partners, or shareholders, the credit shall be allowed to members, partners, or shareholders in proportion to their share of ownership on the last day of the taxpayer's tax period.

11. Credits may not be carried forward but shall be claimed for the taxable year during which commencement of commercial operations occurs at such new business facility, and for each of the nine succeeding taxable years for which the credit is issued.

12. Certificates of tax credit authorized by this section may be transferred, sold, or assigned by filing a notarized endorsement thereof with the department that names the transferee, the amount of tax credit transferred, and the value received for the credit, as well as any other information reasonably requested by the department. The sale price cannot be less than seventy-five percent of the par value of such credits.

13. The director of revenue shall issue a refund to the taxpayer to the extent that the amount of credits allowed in this section exceeds the amount of the taxpayer's income tax.

14. Prior to the issuance of tax credits, the department shall verify through the department of revenue, or any other state department, that the tax credit applicant does not owe any delinquent income, sales, or use tax or interest or penalties on such taxes, or any delinquent fees or assessments levied by any state department and through the department of insurance, financial institutions and professional registration that the applicant does not owe any delinquent insurance taxes. Such delinquency shall not affect the authorization of the application for such tax credits, except that the amount of credits issued shall be reduced by the applicant's tax delinquency. If the department of revenue or the department of insurance, financial institutions and professional registration, or any other state department, concludes that a taxpayer is delinquent after June fifteenth but before July first of any year and the application of tax credits to such delinquency causes a tax deficiency on behalf of the taxpayer to arise, then the taxpayer shall be granted thirty days to satisfy the deficiency in which interest, penalties, and additions to tax shall be tolled. After applying all available credits toward a tax delinquency, the administering agency shall notify the appropriate department, and that department shall update the amount of outstanding delinquent tax owed by the applicant. If any credits remain after satisfying all insurance, income, sales, and use tax delinquencies, the remaining credits shall be issued to the applicant, subject to the restrictions of other provisions of law.

(L. 2004 S.B. 1155 § 135.1070, A.L. 2007 1st Ex. Sess. H.B. 1, A.L. 2008 H.B. 2058 merged with H.B. 2393 merged with S.B. 718)



Section 135.968 Megaprojects, tax credit authorized, eligibility--department duties--binding contract required, when--issuance of credits, procedure.

Megaprojects, tax credit authorized, eligibility--department duties--binding contract required, when--issuance of credits, procedure.

135.968. 1. A taxpayer who establishes a megaproject, approved by the department, within an enhanced enterprise zone shall, in exchange for the consideration provided by new tax revenues and other economic stimuli that will be generated from the new jobs created by the megaproject, be allowed an income tax credit equal to the percentage of actual new annual payroll of the taxpayer attributable to employees directly related to the manufacturing and assembly process and administration, as provided under subsection 4 of this section. A taxpayer seeking approval of a megaproject shall submit an application to the department. The department shall not approve any megaproject after December 31, 2008. The department shall not approve any credits for megaprojects to be issued prior to January 1, 2013, and in no event shall the department authorize more than forty million dollars to be issued annually for all megaprojects. The total amount of credits issued under this section shall not exceed two hundred forty million dollars.

2. In considering applications for approval of megaprojects, the department may approve an application if:

(1) The taxpayer's project is financially sound and the taxpayer has adequately demonstrated an ability to successfully undertake and complete the megaproject. This determination shall be supported by a professional third-party market feasibility analysis conducted on behalf of the state by a firm with direct experience with the industry of the proposed megaproject, and by a professional third-party financial analysis of the taxpayer's ability to complete the project;

(2) The taxpayer's plan of repayment to the state of the amount of tax credits provided is reasonable and sound;

(3) The taxpayer's megaproject will create new jobs that were not jobs previously performed by employees of the taxpayer or a related taxpayer in Missouri;

(4) Local taxing entities are providing a significant level of incentives for the megaproject relative to the projected new local tax revenues created by the megaproject;

(5) There is at least one other state or foreign country that the taxpayer verifies is being considered for the project, and receiving megaproject tax credits is a major factor in the taxpayer's decision to go forward with the project and not receiving the credit will result in the taxpayer not creating new jobs in Missouri;

(6) The megaproject will be located in an enhanced enterprise zone which constitutes an economic or social liability and a detriment to the public health, safety, morals, or welfare in its present condition and use;

(7) The completion of the megaproject will serve an essential public municipal purpose by creating a substantial number of new jobs for citizens, increasing their purchasing power, improving their living conditions, and relieving the demand for unemployment and welfare assistance thereby promoting the economic development of the enhanced enterprise zone, the municipality, and the state; and

(8) The creation of new jobs will assist the state in providing the services needed to protect the health, safety, and social and economic well-being of the citizens of the state.

3. Prior to final approval of an application, a binding contract shall be executed between the taxpayer and the department of economic development which shall include, but not be limited to:

(1) A repayment plan providing for cash payment to the state general revenue fund which shall result in a positive internal rate of return to the state and fully comply with the provisions of the World Trade Organization Agreement on Subsidies and Countervailing Measures. The rate of return shall be commercially reasonable and, over the life of the project, exceed one hundred and fifty percent of the state's borrowing costs based on the AAA-rated twenty-year tax-exempt bond rate average over a twenty-year borrowing period. The rate shall be verified by a professional third-party financial analysis;

(2) The taxpayer's obligation to construct a facility of at least one million square feet within five years from the date of approval;

(3) A requirement that the issuance of tax credits authorized under this section shall cease and the taxpayer shall immediately submit payment, to the state general revenue fund, in an amount equal to all credits previously issued less any amounts previously repaid, increased by an additional amount that shall provide the state a reasonable rate of return, in the event the taxpayer:

(a) Fails to construct a facility of at least one million square feet within five years of the date of approval;

(b) Fails to make a scheduled payment as required by the repayment plan; or

(c) Fails to compensate new jobs at rate equal to or in excess of the county average wage or fails to offer health insurance to all such new jobs and pay at least eighty percent of such premiums; and

(4) A requirement that the department shall suspend issuance of tax credits authorized under this section if, at any point, the total amount of tax credits issued less the total amount of repayments received equals one hundred and fifty-five million dollars.

4. Upon approval of an application by the department, tax credits shall be issued annually for a period not to exceed eight years from the commencement of commercial operations of the megaproject. The eight-year period for the issuance of megaproject tax credits may extend beyond the expiration of the enhanced enterprise zone. The maximum percentage of the annual payroll of the taxpayer for new jobs located at the megaproject which may be approved or issued by the department for tax credits shall not exceed:

(1) Eighty percent for the first three years that tax credits will be issued for the megaproject;

(2) Sixty percent for the next two subsequent years;

(3) Fifty percent for the next two subsequent years; and

(4) Thirty percent for the remaining year.

In no event shall the department issue more than forty million dollars annually in megaproject tax credits to any taxpayer. In any given year, the amount of tax credits issued shall be the lesser of forty million dollars, the applicable annual payroll percentage, or the amount of tax credits remaining unissued under the two hundred forty million dollar limitation on megaproject tax credit issuance provided under subsection 1 of this section.

5. Tax credits issued under this section may be claimed against the tax imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265. For taxpayers with flow-through tax treatment of its members, partners, or shareholders, the credit shall be allowed to members, partners, or shareholders in proportion to their share of ownership on the last day of the taxpayer's tax period. The director of revenue shall issue a refund to a taxpayer to the extent the amount of credits allowed in this section exceeds the amount of the taxpayer's income tax liability in the year redemption is authorized. An owner of tax credits issued under this section shall not be required to have any Missouri income tax liability in order to redeem such tax credits and receive a refund. The director of revenue shall prepare a form to permit the owner of such tax credits to obtain a refund.

6. Certificates of tax credits authorized under this section may be transferred, sold, or assigned by filing a notarized endorsement thereof with the department that names the transferee, the amount of tax credit transferred, and the value received for the credit, as well as any other information reasonably requested by the department. Upon such transfer, sale, or assignment, the transferee shall be the owner of such tax credits entitled to claim the tax credits or any refunds with respect thereto issued to the taxpayer. Tax credits may not be carried forward past the year of issuance. Tax credits authorized by this section may not be pledged or used to secure any bonds or other indebtedness issued by the state or any political subdivision of the state. Once such tax credits have been issued, nothing shall prohibit the owner of the tax credits from pledging the tax credits to any lender or other third party.

7. Any taxpayer issued tax credits under this section shall provide an annual report to the department and the house and senate appropriations committees of the number of new jobs located at the megaproject, the new annual payroll of such new jobs, and such other information as may be required by the department to document the basis for benefits under this section. The department may withhold the approval of the annual issuance of any tax credits until it is satisfied that proper documentation has been provided, and shall reduce the tax credits to reflect any reduction in new payroll. If the department determines the average wage is below the county average wage, or the taxpayer has not maintained employee health insurance as required, the taxpayer shall not receive tax credits for that year.

8. Notwithstanding any provision of law to the contrary, any taxpayer who is awarded tax credits under this section shall not also receive tax credits under sections 135.100 to 135.150, sections 135.200 to 135.286, section 135.535, or sections 620.1875 to 620.1890.

9. Any action brought in any court contesting the approval of a megaproject and the issuance of the tax credits, or any other action undertaken pursuant to this section related to such megaproject, shall be filed within ninety days following approval of the megaproject by the department.

10. Records and documents relating to a proposed megaproject shall be deemed closed records until such time as the application has been approved. Provisions of this subsection to the contrary notwithstanding, records containing business plan information which may endanger the competitiveness of the business shall remain closed.

11. Notwithstanding any provision of this section to the contrary, no taxpayer who receives megaproject tax credits authorized under this section or any related taxpayer shall employ, prior to January 1, 2022, directly:

(1) Any elected public official of this state holding office as of January 1, 2008;

(2) Any director, deputy director, division director, or employee directly involved in negotiations between the department of economic development and a taxpayer relative to the megaproject who was employed as of January 1, 2008, by the department.

(L. 2008 H.B. 2393)



Section 135.970 Rulemaking authority.

Rulemaking authority.

135.970. The department may adopt such rules, statements of policy, procedures, forms, and guidelines as may be necessary to carry out the provisions of sections 135.950 to 135.970. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1155 § 135.1075)



Section 135.973 Eligibility of existing enterprise zones.

Eligibility of existing enterprise zones.

135.973. After January 1, 2007, all enterprise zones designated before January 1, 2006, shall be eligible to receive the tax benefits under sections 135.950 to 135.970.

(L. 2004 S.B. 1155 § 135.1078)



Section 135.1150 Citation of law--definitions--tax credit, amount--claim application--limitation--transferability of credit--rulemaking authority--expiration and termination dates.

Citation of law--definitions--tax credit, amount--claim application--limitation--transferability of credit--rulemaking authority--expiration and termination dates.

135.1150. 1. This section shall be known and may be cited as the "Residential Treatment Agency Tax Credit Act".

2. As used in this section, the following terms mean:

(1) "Certificate", a tax credit certificate issued under this section;

(2) "Department", the Missouri department of social services;

(3) "Eligible donation", donations received from a taxpayer by an agency that are used solely to provide direct care services to children who are residents of this state. Eligible donations may include cash, publicly traded stocks and bonds, and real estate that will be valued and documented according to rules promulgated by the department of social services. For purposes of this section, "direct care services" include but are not limited to increasing the quality of care and service for children through improved employee compensation and training;

(4) "Qualified residential treatment agency" or "agency", a residential care facility that is licensed under section 210.484, accredited by the Council on Accreditation (COA), the Joint Commission on Accreditation of Healthcare Organizations (JCAHO), or the Commission on Accreditation of Rehabilitation Facilities (CARF), and is under contract with the Missouri department of social services to provide treatment services for children who are residents or wards of residents of this state, and that receives eligible donations. Any agency that operates more than one facility or at more than one location shall be eligible for the tax credit under this section only for any eligible donation made to facilities or locations of the agency which are licensed and accredited;

(5) "Taxpayer", any of the following individuals or entities who make an eligible donation to an agency:

(a) A person, firm, partner in a firm, corporation, or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed in chapter 143;

(b) A corporation subject to the annual corporation franchise tax imposed in chapter 147;

(c) An insurance company paying an annual tax on its gross premium receipts in this state;

(d) Any other financial institution paying taxes to the state of Missouri or any political subdivision of this state under chapter 148;

(e) An individual subject to the state income tax imposed in chapter 143;

(f) Any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

3. For all taxable years beginning on or after January 1, 2007, any taxpayer shall be allowed a credit against the taxes otherwise due under chapter 147, 148, or 143, excluding withholding tax imposed by sections 143.191 to 143.265, in an amount equal to fifty percent of the amount of an eligible donation, subject to the restrictions in this section. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state income tax liability in the tax year for which the credit is claimed. Any amount of credit that the taxpayer is prohibited by this section from claiming in a tax year shall not be refundable, but may be carried forward to any of the taxpayer's four subsequent taxable years.

4. To claim the credit authorized in this section, an agency may submit to the department an application for the tax credit authorized by this section on behalf of taxpayers. The department shall verify that the agency has submitted the following items accurately and completely:

(1) A valid application in the form and format required by the department;

(2) A statement attesting to the eligible donation received, which shall include the name and taxpayer identification number of the individual making the eligible donation, the amount of the eligible donation, and the date the eligible donation was received by the agency; and

(3) Payment from the agency equal to the value of the tax credit for which application is made. If the agency applying for the tax credit meets all criteria required by this subsection, the department shall issue a certificate in the appropriate amount.

5. An agency may apply for tax credits in an aggregate amount that does not exceed the payments made by the department to the agency in the preceding twelve months.

6. Tax credits issued under this section may be assigned, transferred, sold, or otherwise conveyed, and the new owner of the tax credit shall have the same rights in the credit as the taxpayer. Whenever a certificate is assigned, transferred, sold, or otherwise conveyed, a notarized endorsement shall be filed with the department specifying the name and address of the new owner of the tax credit or the value of the credit.

7. The department shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

8. Under section 23.253 of the Missouri sunset act:

(1) The program authorized under this section shall expire on December 31, 2015; and

(2) This section shall terminate on September 1, 2016.

(L. 2006 S.B. 614 § 135.1142, A.L. 2007 H.B. 453 merged with S.B. 86, A.L. 2007 1st Ex. Sess. H.B. 1, A.L. 2012 H.B. 1172)

Sunset date 12-31-15

Termination date 9-01-16



Section 135.1180 Citation of law--definitions--tax credit, amount, procedure--rulemaking authority--sunset provision.

Citation of law--definitions--tax credit, amount, procedure--rulemaking authority--sunset provision.

135.1180. 1. This section shall be known and may be cited as the "Developmental Disability Care Provider Tax Credit Program".

2. As used in this section, the following terms mean:

(1) "Certificate", a tax credit certificate issued under this section;

(2) "Department", the Missouri department of social services;

(3) "Eligible donation", donations received by a provider from a taxpayer that are used solely to provide direct care services to persons with developmental disabilities who are residents of this state. Eligible donations may include cash, publicly traded stocks and bonds, and real estate that will be valued and documented according to rules promulgated by the department of social services. For purposes of this section, "direct care services" include, but are not limited to, increasing the quality of care and service for persons with developmental disabilities through improved employee compensation and training;

(4) "Qualified developmental disability care provider" or "provider", a care provider that provides assistance to persons with developmental disabilities, and is accredited by the Council on Accreditation (COA), the Joint Commission on Accreditation of Healthcare Organizations (JCAHO), or the Commission on Accreditation of Rehabilitation Facilities (CARF), or is under contract with the Missouri department of social services or department of mental health to provide treatment services for such persons, and that receives eligible donations. Any provider that operates more than one facility or at more than one location shall be eligible for the tax credit under this section only for any eligible donation made to facilities or locations of the provider which are licensed or accredited;

(5) "Taxpayer", any of the following individuals or entities who make an eligible donation to a provider:

(a) A person, firm, partner in a firm, corporation, or a shareholder in an S corporation doing business in the state of Missouri and subject to the state income tax imposed in chapter 143;

(b) A corporation subject to the annual corporation franchise tax imposed in chapter 147;

(c) An insurance company paying an annual tax on its gross premium receipts in this state;

(d) Any other financial institution paying taxes to the state of Missouri or any political subdivision of this state under chapter 148;

(e) An individual subject to the state income tax imposed in chapter 143;

(f) Any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

3. For all taxable years beginning on or after January 1, 2012, any taxpayer shall be allowed a credit against the taxes otherwise due under chapter 143, 147, or 148 excluding withholding tax imposed by sections 143.191 to 143.265 in an amount equal to fifty percent of the amount of an eligible donation, subject to the restrictions in this section. The amount of the tax credit claimed shall not exceed the amount of the taxpayer's state income tax liability in the tax year for which the credit is claimed. Any amount of credit that the taxpayer is prohibited by this section from claiming in a tax year shall not be refundable, but may be carried forward to any of the taxpayer's four subsequent taxable years.

4. To claim the credit authorized in this section, a provider may submit to the department an application for the tax credit authorized by this section on behalf of taxpayers. The department shall verify that the provider has submitted the following items accurately and completely:

(1) A valid application in the form and format required by the department;

(2) A statement attesting to the eligible donation received, which shall include the name and taxpayer identification number of the individual making the eligible donation, the amount of the eligible donation, and the date the eligible donation was received by the provider; and

(3) Payment from the provider equal to the value of the tax credit for which application is made.

If the provider applying for the tax credit meets all criteria required by this subsection, the department shall issue a certificate in the appropriate amount.

5. Tax credits issued under this section may be assigned, transferred, sold, or otherwise conveyed, and the new owner of the tax credit shall have the same rights in the credit as the taxpayer. Whenever a certificate is assigned, transferred, sold, or otherwise conveyed, a notarized endorsement shall be filed with the department specifying the name and address of the new owner of the tax credit or the value of the credit.

6. The department shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

7. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on December 31, 2016, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2012 H.B. 1172)

Sunset date 12-31-16

Termination date 9-01-17






Chapter 136 Collection of State Taxes

Section 136.010 Division to collect all state revenues, exceptions, report.

Division to collect all state revenues, exceptions, report.

136.010. 1. The division of taxation and collection shall collect all taxes, licenses and fees payable to the state, except that county collectors and collector-treasurers shall collect the state tax on tangible property, which shall be transmitted promptly to the division of taxation and collection.

2. All money payable to the state, including gifts, escheats, penalties, federal funds, and money from every other source payable to the state shall be promptly transmitted to the division of taxation and collection; provided that all such money payable to the curators of the University of Missouri, except those funds required by law or by instrument granting the same to be paid into the seminary fund of the state, is excepted herefrom, and in the case of other state educational institutions there is excepted herefrom, gifts or trust funds from whatever source, appropriations, gifts or grants from the federal government, private organizations and individuals, funds for or from student activities, farm or housing activities, and other funds from which the whole or some part thereof may be liable to be repaid to the person contributing the same, and hospital fees. All of the above excepted funds shall be reported in detail quarterly to the governor and biennially to the general assembly.

3. The director of revenue in cooperation with the state treasurer shall develop a uniform system of summary reporting on income, expenditures and balances of the excepted funds in subsection 2 of this section, and for all other funds handled by state agencies, institutions or state officials in their official duties pursuant to any law or administrative practice but not deposited with the state treasurer. Such forms shall be made available to all agencies, institutions and officials responsible for such funds. Said agencies and officials shall annually file a complete summary report on the uniform forms provided by the director of revenue by August first for the fiscal period July first to June thirtieth just passed. These reports shall be compiled by the director of revenue for inclusion in the annual report of the state treasurer and director of revenue showing balances, income, expenditures, asset value and form of all assets held by the account.

(L. 1945 p. 1428 § 9, A. 1949 S.B. 1020, A.L. 1959 H.B. 390, A.L. 1965 p. 252, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 136.030 Duties of director of revenue.

Duties of director of revenue.

136.030. The director of revenue shall:

(1) Organize the division of taxation and collection in such manner as he may deem necessary for its most efficient operation;

(2) Make provisions for the collection of the state income tax, estate tax, motor vehicle drivers' license tax, motor vehicle registration fees, motor vehicle fuel tax, sales and use tax and all other taxes;

(3) Arrange, administer and organize the division of taxation and collection so that employees may be interchangeable in work assignment, to the end that they may be shifted within the division of taxation and collection to meet seasonal and temporary demands and that the number of such employees shall be kept to the minimum consistent with efficient operation; and

(4) Centralize all record keeping, filing, payroll and other services required by the division of taxation and collection.

(L. 1945 p. 1428 § 16, A.L. 1947 V. I p. 479, A. 1949 S.B. 1020, A.L. 1965 p. 139)

CROSS REFERENCES:

Reimbursement of political subdivisions for loss of tax on household goods, how computed--duties of director of revenue and of state tax commission, 21.505



Section 136.035 Director to refund taxes, when--claim to be filed within two years of date of payment.

Director to refund taxes, when--claim to be filed within two years of date of payment.

136.035. 1. The director of revenue from funds appropriated shall refund any overpayment or erroneous payment of any tax which the state is authorized to collect. The general assembly shall appropriate and set aside funds sufficient for the use of the director of revenue to make refunds authorized by this section or by final judgment of court.

2. The director of revenue shall refund any overpayment or erroneous payment of any tax on intangible personal property and the amount refunded shall be charged against the next apportionment to the political subdivision which was the residence or situs of the taxpayer at the time the tax was paid.

3. No refund shall be made by the director of revenue unless a claim for refund has been filed with him within two years from the date of payment. Every claim must be in writing and signed by the applicant, and must state the specific grounds upon which the claim is founded.

(L. 1951 p. 866 § 1, A.L. 2001 H.B. 816)



Section 136.040 Director to appoint assistants--bonds.

Director to appoint assistants--bonds.

136.040. 1. The director of revenue shall employ and remove such assistants, clerks and other employees in the division of taxation and collection as the work of the division may require, within the limits of the appropriation, and to fix their compensation.

2. The director of revenue shall have the power to require that any assistants, clerks and other employees in the division of taxation and collection shall execute bond to the state of Missouri in such amount as he may determine and with sureties to be approved by him. The premium of each such bond shall be paid out of the appropriation for the department of revenue.

(L. 1945 p. 1428 § 12, A.L. 1947 V. I p. 479)



Section 136.050 Employees assigned to work in other departments.

Employees assigned to work in other departments.

136.050. The director of revenue may assign an employee or employees of the division of taxation and collection to discharge the duties of the division of taxation and collection in any department, institution or agency of the state, and such employee or employees shall be afforded office space and access to the records and property of the department, institution or agency used in the collection of any tax, license or fee payable to the state when approved by the director of revenue. The head of such department, institution or agency shall cooperate with and afford every necessary facility to such employee or employees in the discharge of his or their duties.

(L. 1945 p. 1428 § 13, A.L. 1947 V. I p. 479)



Section 136.055 Agent to collect motor vehicle taxes and issue licenses--fees--sign required--audit of records, when.

Agent to collect motor vehicle taxes and issue licenses--fees--sign required--audit of records, when.

136.055. 1. Any person who is selected or appointed by the state director of revenue as provided in subsection 2 of this section to act as an agent of the department of revenue, whose duties shall be the processing of motor vehicle title and registration transactions and the collection of sales and use taxes when required under sections 144.070 and 144.440, and who receives no salary from the department of revenue, shall be authorized to collect from the party requiring such services additional fees as compensation in full and for all services rendered on the following basis:

(1) For each motor vehicle or trailer registration issued, renewed or transferred--three dollars and fifty cents and seven dollars for those licenses sold or biennially renewed pursuant to section 301.147;

(2) For each application or transfer of title--two dollars and fifty cents;

(3) For each instruction permit, nondriver license, chauffeur's, operator's or driver's license issued for a period of three years or less--two dollars and fifty cents and five dollars for licenses or instruction permits issued or renewed for a period exceeding three years;

(4) For each notice of lien processed--two dollars and fifty cents;

(5) No notary fee or other fee or additional charge shall be paid or collected except for electronic telephone transmission reception--two dollars.

2. The director of revenue shall award fee office contracts under this section through a competitive bidding process. The competitive bidding process shall give priority to organizations and entities that are exempt from taxation under Section 501(c)(3) or 501(c)(6) of the Internal Revenue Code of 1986, as amended, and political subdivisions, including but not limited to, municipalities, counties, and fire protection districts. The director of the department of revenue may promulgate rules and regulations necessary to carry out the provisions of this subsection. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this subsection shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

3. All fees collected by a tax-exempt organization may be retained and used by the organization.

4. All fees charged shall not exceed those in this section. The fees imposed by this section shall be collected by all permanent offices and all full-time or temporary offices maintained by the department of revenue.

5. Any person acting as agent of the department of revenue for the sale and issuance of registrations, licenses, and other documents related to motor vehicles shall have an insurable interest in all license plates, licenses, tabs, forms and other documents held on behalf of the department.

6. The fees authorized by this section shall not be collected by motor vehicle dealers acting as agents of the department of revenue under section 32.095 or those motor vehicle dealers authorized to collect and remit sales tax under subsection 8 of section 144.070.

7. Notwithstanding any other provision of law to the contrary, the state auditor may audit all records maintained and established by the fee office in the same manner as the auditor may audit any agency of the state, and the department shall ensure that this audit requirement is a necessary condition for the award of all fee office contracts. No confidential records shall be divulged in such a way to reveal personally identifiable information.

(L. 1951 p. 863 §§ 1, 2, A.L. 1965 p. 253, A.L. 1976 H.B. 1019, A.L. 1979 H.B. 90, A.L. 1985 H.B. 336, A.L. 1990 S.B. 560, A.L. 1997 H.B. 459, A.L. 1999 S.B. 19, A.L. 2000 S.B. 896, A.L. 2002 H.B. 1196, A.L. 2004 S.B. 1285, A.L. 2005 H.B. 487, A.L. 2009 H.B. 381 merged with H.B. 683)



Section 136.060 Deputization of employees in other state departments--bonds.

Deputization of employees in other state departments--bonds.

136.060. 1. Except as otherwise provided by law, the director of revenue may deputize any officer or employee of any department, institution or agency of the state, subject to the approval of the head of such department, institution or agency, to collect any tax, license or fee payable to the state which has heretofore been collected by such department, institution or agency. Upon being so deputized, such officer or employee shall in the name of and on behalf of the director of revenue and under such rules and regulations as the state director of revenue may prescribe collect any such tax, license or fee, provided that all moneys so collected shall be transmitted promptly to the division of taxation and collection.

2. The director of revenue may require a surety bond from any person so deputized in such amount and upon such conditions as he may deem necessary, with sureties to be approved by him. The premium of said bond shall be paid out of the appropriation for the department of revenue. The compensation of any officer or employee so deputized shall be paid by said department, institution or agency.

(L. 1945 p. 1428 § 14)



Section 136.070 Access to all records.

Access to all records.

136.070. The director of revenue or his agent shall have access to all records and property used in the assessment or collection of any license, tax or fee payable to the state in any department, institution or agency in which such records may be.

(L. 1945 p. 1428 § 15)



Section 136.073 Sales and use taxes, reciprocal agreements authorized--records furnished to other taxing authorities, when.

Sales and use taxes, reciprocal agreements authorized--records furnished to other taxing authorities, when.

136.073. The director of the department of revenue may enter into agreements with other states and the District of Columbia, providing for the reciprocal enforcement of the sales and use tax laws imposed by the states entering into such an agreement. Such agreement may empower the duly authorized officer of any contracting state which extends like authority to officers or employees of this state, to sue for the collection of the state's sales and use taxes in the courts of this state. In addition, the director of the department of revenue may furnish, at his discretion, any information contained in tax reports or returns or any audit thereof or the report of any investigation made with respect thereto, filed pursuant to the tax laws, to the taxing officials of any other state, the District of Columbia, the United States and the territories thereof, where such other jurisdictions grant equivalent privileges to this state and only where such information is to be used for tax purposes only.

(L. 1988 H.B. 1054, et al. § 3)

Effective 1-1-89



Section 136.076 Examination of taxpayer's books and records, no contract for general revenue or special revenue funds to be expended, when--effect of such contract--tax, defined--exceptions to applicability of section.

Examination of taxpayer's books and records, no contract for general revenue or special revenue funds to be expended, when--effect of such contract--tax, defined--exceptions to applicability of section.

136.076. 1. Neither this state nor any county of this state shall enter into any contract or arrangement or expend any general revenue or special revenue funds for the examination of a taxpayer's books and records if any part of the compensation paid or payable for the services of the person, firm or corporation conducting the examination is contingent upon or otherwise related to the amount of tax, interest, court cost or penalty assessed against or collected from the taxpayer. A contract or arrangement in violation of this section, if made or entered into after August 28, 2001, is void and unenforceable. Any assessment or preliminary assessment of taxes, penalties or interest proposed or asserted by a person, firm or corporation compensated pursuant to any such contract or arrangement shall likewise be null and void. Any contract or arrangement, if made or entered into after August 28, 2001, in which the person, firm or corporation conducting the examination agrees or has an understanding with the taxing authority that all or part of the compensation paid or payable will be waived or otherwise not paid if there is no assessment or no collection of tax or if less than a certain amount is assessed or collected is void and unenforceable.

2. For the purposes of this section the word "tax" shall mean any tax, license, fee or other charge payable to the state of Missouri, any agency thereof, county or any agency thereof, or other political subdivision or any agency thereof, including but not limited to, income, franchise, sales and use, property, business license, gross receipts or any other taxes payable by the taxpayer on account of its activities or property in, or income, sales, gross receipts or the like derived from sources within, the state, county or political subdivision.

3. The provisions of this section shall not be construed to prohibit or restrict this state or a county of this state from entering into contracts or arrangements for the collection of any tax, interest, court cost or penalty when the person, firm or corporation making such assessment or collection has no authority to determine the amount of tax, interest, court cost or penalty owed this state or a county or other political subdivision of this state without approval of the entity.

(L. 2001 H.B. 129)



Section 136.080 Power to administer oaths.

Power to administer oaths.

136.080. The director of revenue and the employees of the division of taxation and collection designated by him shall have the power to administer oaths or affirmations and to take testimony in the conduct of the division.

(L. 1945 p. 1428 § 17)



Section 136.090 Issue subpoenas--fees and mileage of witnesses.

Issue subpoenas--fees and mileage of witnesses.

136.090. 1. The director of revenue shall have the power to issue subpoenas for the purpose of requiring attendance and testimony and for the purpose of requiring production of designated books, records and papers in connection with matters coming within the scope of functions of the division of taxation and collection. Such subpoenas may be served upon the person required to attend in any county, or in the city of St. Louis, in the state of Missouri in which such person shall reside or shall have a place of business. If such person shall not reside or have a place of business in the state of Missouri then such subpoena may be served in any place in the state in which he may be found.

2. Each witness who shall appear before the division of taxation and collection by order of the director of revenue shall receive for his attendance the fees and mileage now or that may hereafter be provided for witnesses in civil cases in circuit courts of this state, which shall be audited and paid by the state in the same manner as other expenses of the division of taxation and collection are audited and paid, upon the presentation of proper vouchers sworn to or affirmed by such witnesses and approved by the director of revenue.

(L. 1945 p. 1428 § 18)



Section 136.100 Testimony--witnesses--subpoenas.

Testimony--witnesses--subpoenas.

136.100. 1. The director of revenue may invoke the aid of the circuit court of any county of the state of Missouri, or of the city of St. Louis, having jurisdiction over such witness in requiring the attendance and testimony of such witness and the production of books, records and papers. The circuit court of the city of St. Louis or the circuit court of any county of the state of Missouri within which such witness may be served may, in case of contumacy or refusal to obey a subpoena, issue an order requiring such person to appear before the director of revenue, or his deputy, and to produce books, records and papers if so ordered and any evidence touching the matter in question within the scope of authority of the state director of revenue; and any failure to obey such order of the court may be punished by such court as a contempt thereof.

2. No person shall be excused from testifying or producing any books, papers, records or documents in any investigation, or upon any hearing in which a subpoena shall be issued by the director of revenue, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate or subject him to a criminal penalty; but no person shall be prosecuted or subjected to any criminal penalty for or on account of any transaction made or thing concerning which he may be compelled to testify or produce evidence, documentary or otherwise, before the director of revenue or his agent. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.

(L. 1945 p. 1428 § 19)



Section 136.105 Fees to be deposited in state treasury.

Fees to be deposited in state treasury.

136.105. All fees received by the director of revenue for services to be performed by the secretary of state or the state auditor shall be deposited in the state treasury to the credit of the general revenue fund.

(RSMo 1939 § 13429, A.L. 1947 V. I p. 484, A.L. 1959 H.B. 117 § 30.285)

*Transferred 1971; formerly 30.285



Section 136.110 Moneys received--record--deposit--audit of director's books.

Moneys received--record--deposit--audit of director's books.

136.110. The director of revenue shall promptly record all sums of money collected or received by the director and shall immediately thereafter deposit the same with the state treasurer, excluding all funds received and disbursed* by the state on behalf of counties and cities, towns and villages. The state treasurer, upon receipt of any moneys from the director of revenue, shall give his or her receipt therefor, executing the same in triplicate, and shall deliver one copy of such receipt to the director of revenue, one copy to the commissioner of administration, and shall retain the third copy thereof in the files of the state treasurer. The books of the director of revenue shall be audited by the state auditor at such times as may be required by law, and at such other times as may be directed by the governor.

(L. 1945 p. 1428 § 20, A.L. 1981 S.B. 288, A.L. 1999 H.B. 516)

*Word "dispersed" appears in original rolls.



Section 136.120 Powers of director to prescribe rules and regulations.

Powers of director to prescribe rules and regulations.

136.120. The director of revenue shall have the power to prescribe such rules and regulations, not inconsistent with other provisions of law, as may be necessary to the efficient conduct of the division of taxation and collection. The director of revenue shall have the power to publish from time to time in pamphlet or booklet form said rules and regulations and the tax, licensing and fee laws of the state of Missouri. He shall distribute copies thereof for use of the public, but in his discretion may require payment of a reasonable charge therefor.

(L. 1945 p. 1428 § 21)



Section 136.130 Monthly reports.

Monthly reports.

136.130. The director of revenue shall publish monthly reports which shall include statistical information of all revenue received by the division of taxation and collection from each tax, license or fee collected by the division of taxation and collection.

(L. 1945 p. 1428 § 22)



Section 136.140 Accounting systems--approval by director.

Accounting systems--approval by director.

136.140. The director of revenue shall maintain such accounting systems in his office as may be required to show receipts upon each kind or type of tax, license or fee which is collected by the division of taxation and collection. Such accounting systems maintained in the director of revenue's office shall be first approved by the director of revenue.

(L. 1945 p. 1428 § 23, A.L. 1947 V. I p. 479)



Section 136.145 Certain fees and receipts shown separately.

Certain fees and receipts shown separately.

136.145. State fiscal reports shall show separately the amount of fees and receipts as reported and deposited in individual funds herein abolished*.

(L. 1965 p. 136 § 5)

*Funds abolished are those listed in S.B. 15 § l (L. 1965 p. 136):

Agricultural Fees Fund Athletic Commission Fund County Foreign Insurance Tax Fund County Private Car Tax Fund County Stock Insurance Fund Disposal Plant Fees Fund Division of Health--Water and Sewage Fund Forest Crop Land Fund Grain Warehouse Fund Handicapped Children's Fund Hotel Inspection Fund Insurance Division Fund Intermediate Reformatory Fund Livestock Sales and Markets Fund Magistrate Fund Marketing Development Fund Milk Control Fund State Milk Inspection Fees Fund Mine Inspection Fund Missouri Post-War Reserve Fund Moberly Medium Security Prison Fund Motor Boat Fund Penitentiary for Men Fund Penitentiary for Women Fund Soldier Bonus Fund Soldier Bonus Interest and Sinking Fund State Building Bond Interest and Sinking Fund State Department of Education Fund State Division of Finance Fund State Interest Fund State Savings and Loan Supervision Fund State Training School for Boys Fund Textbook Filing Fees Fund Trailer Camp School Tax Fund Training School for Girls Fund



Section 136.150 Attorney general and prosecutors to provide assistance--collection fee on recoveries by prosecutors, deposit--distribution.

Attorney general and prosecutors to provide assistance--collection fee on recoveries by prosecutors, deposit--distribution.

136.150. The attorney general shall furnish legal advice to the director of revenue. He shall commence legal proceedings and conduct legal actions for the collection of delinquent taxes, licenses and fees, referred to him for collection by the director of revenue. The state director of revenue shall have the power to call upon circuit attorneys or prosecuting attorneys for assistance in the collection of delinquent taxes, licenses and fees, and such taxes, licenses and fees collected in any proceeding or action by the attorney general or by any circuit or prosecuting attorney shall be paid to and received by the director of revenue; except that, the state shall pay, from funds appropriated by the general assembly for such purpose, a collection fee of twenty percent of the delinquent tax, license, or fee recovered by the circuit or prosecuting attorney. The collection fee shall be deposited in the county treasury, with one-half of such collection fee being designated for the use of the prosecuting or circuit attorney's office and one-half of such collection fee to be expended as the county shall determine.

(L. 1945 p. 1428 § 24, A.L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 136.160 Accounts and vouchers to be exhibited, when.

Accounts and vouchers to be exhibited, when.

136.160. All officers and others bound by law to pay money directly to the director of revenue or the department of revenue shall exhibit their accounts and vouchers to the director of revenue on or before the thirty-first day of December, to be adjusted and settled, except the county collectors of revenue and collector-treasurers, who shall, immediately after their final settlement with the county commission on the first Monday in March in each year, exhibit their accounts and vouchers to the director of revenue for the amount due the state to be adjusted and settled.

(L. 1945 p. 1428 § 25, A.L. 2005 H.B. 58 merged with S.B. 210)

CROSS REFERENCE:

County collector to remit to state director, when, 139.230, 139.240



Section 136.170 Delinquent accounts--penalty.

Delinquent accounts--penalty.

136.170. If any of the persons mentioned in section 136.160 shall fail to pay the amounts so found due to the director of revenue after settlement and adjustment thereof, and after agreement thereto as for an account stated, within thirty days after the settlement above required, the delinquent shall forfeit to the state the amount of the commission thereon allowed him by law, and also two and a half percent a month on the amount wrongfully withheld, to be computed from the time the same ought to have been paid until actual payment; and the director of revenue shall charge such delinquent accordingly.

(L. 1945 p. 1428 § 26)



Section 136.180 Issuance of distress warrant--failure--penalty.

Issuance of distress warrant--failure--penalty.

136.180. The director of revenue shall, immediately after such delinquency shall occur, issue a warrant of distress against such delinquent and his sureties, directed to the sheriff of the proper county, or if he shall be disqualified to act, then to the sheriff of some adjoining county, who is authorized and required to execute the same, and who, together with his sureties, shall be liable on his official bond in the same manner and to the same extent as if the writ were to be executed in his own county, stating therein the amount due and the penalties and forfeitures thereon accrued; and upon any failure by the director of revenue to issue the distress warrant herein provided for within thirty days, he and his sureties shall become liable on his official bond for all losses which the state may sustain through such failures.

(L. 1945 p. 1428 § 27)



Section 136.190 Form of distress warrant.

Form of distress warrant.

136.190. The distress warrant may be in the following form: State of Missouri, ss.

The state of Missouri to the . . . . of the county of . . . ., greeting: Whereas, . . . ., the collector of revenue of the county of . . . . . . . aforesaid, for the year of our Lord two thousand and . . . ., hath failed and neglected to pay to the director of revenue the full amount with which he stands charged on the books of the director of revenue of the state of Missouri, and which he ought to have paid to the director of revenue aforesaid, on or before the . . . . day of . . . ., in the year of our Lord two thousand and . . . .; and whereas, the director of revenue of the state of Missouri has ascertained the balance due the state of Missouri by said . . . . . . to be the sum of . . . . dollars and . . . . cents and the said director of revenue has, according to law, charged the said . . . . . . . . . ., as aforesaid, with the further sum of two and a half percent a month on said ascertained balance as aforesaid, to be computed on said balance from the said . . . . day of . . . . ., two thousand and ...., until the same shall be paid or collected: These are, therefore, to command you, in accordance with the provisions of chapter . . . . . . ., to levy and collect the sum of . . . . . dollars and . . . . cents, the balance as aforesaid, ascertained to be due, and the said two and a half percent a month from the . . . . . . day of . . . ., two thousand and . . . ., aforesaid, of the goods and chattels and real estate of the said . . . ., and for want of sufficient goods and chattels and real estate to satisfy the aforesaid balance, together with the said percent thereon, and the fees to the officer collecting the same, you are commanded to levy the same upon the goods and chattels and real estate of . . . ., the sureties of the said . . . .; you are also commanded, that after you have made such levy and collection, you pay the same to the director of revenue within thirty days after its collection, unless the first Monday of March next following the date of this warrant shall intervene, and, in that event, then on or before that day, and return this warrant to the office of the director of revenue, and certify thereon how you have executed the same. In testimony whereof, I, . . . ., director of revenue, have hereunto set my hand and affixed the seal of the department of revenue, in the City of Jefferson, this . . . . day of . . . ., in the year of our Lord two thousand and . . . . . . . . . . . . . . . . . . . . . . . . .

Director of Revenue.

(L. 1945 p. 1428 § 28)



Section 136.200 Duty of sheriff.

Duty of sheriff.

136.200. Such sheriff shall, without delay, levy and collect the same, together with the penalties and forfeitures stated in the writ, by sale of the goods and chattels and real estate of such delinquent.

(L. 1945 p. 1428 § 29)



Section 136.210 Sale of property distrained.

Sale of property distrained.

136.210. Property distrained shall be advertised and sold in such manner and at such time as is prescribed by law for advertising and selling property by virtue of a writ of fieri facias; and the sum collected shall be accounted for and paid to the director of revenue within thirty days after its collection, unless the first Monday of March next following the date of the warrant shall intervene, and in that event, then on or before that day.

(L. 1945 p. 1428 § 30)



Section 136.220 Violation by sheriff.

Violation by sheriff.

136.220. The officer to whom any distress warrant shall be delivered, and his sureties, shall be liable for the same causes, and in the same manner, and to the same extent, and with like effect, in all respects, as far as the same may be applicable, for refusing or neglecting to perform any duty under such distress warrant, as is provided by law against sheriffs and their sureties, in cases of refusal or neglect on the part of such sheriffs to perform the duties prescribed by law in case of executions.

(L. 1945 p. 1428 § 31)



Section 136.230 Fees for collection by distress warrant--exceptions.

Fees for collection by distress warrant--exceptions.

136.230. The officer collecting money by virtue of a distress warrant shall receive such fees for paying the same to the director of revenue as are allowed by law to collectors for the same service; provided, that the provisions of this chapter found in sections 136.160 to 136.230 shall not be held or construed to apply to persons as defined and required to collect and remit and pay money to the state under the provisions of the sales tax law.

(L. 1945 p. 1428 § 32)



Section 136.240 Report of delinquents to general assembly.

Report of delinquents to general assembly.

136.240. The director of revenue shall report to the general assembly, during the first week of each regular session, a list of all collectors of the revenue and other holders of public money whose accounts have remained unsettled for the space of six months after they ought to have been settled, according to law, and the reason therefor, if known.

(L. 1945 p. 1428 § 33)



Section 136.245 Legal counsel for director of revenue before administrative hearing commission.

Legal counsel for director of revenue before administrative hearing commission.

136.245. When the director of revenue is a party to any proceedings before the administrative hearing commission, he may be represented by legal counsel from the department of revenue.

(L. 1978 S.B. 661)



Section 136.255 Period of stay or suspension not part of time limits for assessment or collection of taxes, interest or penalties.

Period of stay or suspension not part of time limits for assessment or collection of taxes, interest or penalties.

136.255. When the administrative hearing commission or any court of competent jurisdiction issues an order to stay or suspend any action of the director of revenue with respect to the assessment or collection of any taxes, interest or penalties, the period of such stay or suspension shall not be deemed or taken as any part of the time limited for the assessment or collection of such taxes, interest or penalties.

(L. 1978 S.B. 661)



Section 136.300 Burden of proof in proceedings or appeal on director of revenue--when, exceptions.

Burden of proof in proceedings or appeal on director of revenue--when, exceptions.

136.300. 1. With respect to any issue relevant to ascertaining the tax liability of a taxpayer all laws of the state imposing a tax shall be strictly construed against the taxing authority in favor of the taxpayer. The director of revenue shall have the burden of proof with respect to any factual issue relevant to ascertaining the liability of a taxpayer only if:

(1) The taxpayer has produced evidence that establishes that there is a reasonable dispute with respect to the issue; and

(2) The taxpayer has adequate records of its transactions and provides the department of revenue reasonable access to these records; and

(3) In the case of a partnership, corporation or trust, the net worth of the taxpayer does not exceed seven million dollars and the taxpayer does not have more than five hundred employees at the time the final decision of the director of the department of revenue is issued.

2. This section shall not apply to any issue with respect to the applicability of any tax exemption or credit.

(L. 1978 S.B. 661, A.L. 1999 H.B. 516)



Section 136.303 Audit, supporting statement on request by taxpayer, content--innocent spouse, how determined--tax delinquency, certain federal laws to apply.

Audit, supporting statement on request by taxpayer, content--innocent spouse, how determined--tax delinquency, certain federal laws to apply.

136.303. 1. Audit findings conducted by the department of revenue shall be accompanied, upon written request by the taxpayer under audit, by a statement from the supervising auditor of the basis for such findings, including relevant statutes, regulations, case law and private letter rulings, if applicable.

2. Any taxpayer who has been determined to be an innocent spouse pursuant to Section 6015 of the Internal Revenue Code and who filed a combined state income tax return for the same taxable year shall be considered an innocent spouse for state income tax purposes, and shall be accorded the same protections and relief of liability as provided under the federal law.

3. All agents and employees of the department of revenue shall be subject to the same provisions of the Fair Debt Collections Practices Act as made applicable to the Internal Revenue Service pursuant to the Internal Revenue Service Restructuring and Reform Act of 1998. A taxpayer shall have standing to bring a civil action for damages limited to the actual economic loss, subject to appropriation, against the department of revenue in the circuit court of the county in which the taxpayer resides for any collection practice which violates these provisions.

(L. 1999 H.B. 516)



Section 136.310 Evidence of related federal determination admissible, when.

Evidence of related federal determination admissible, when.

136.310. Evidence of a final federal determination relating to issues raised in any proceeding before the director of revenue or upon review of the director of revenue's determination by the administrative hearing commission shall be admissible.

(L. 1978 S.B. 661)



Section 136.315 Litigation expenses may be allowed in certain tax cases, when, definitions, procedure--award may be denied or reduced.

Litigation expenses may be allowed in certain tax cases, when, definitions, procedure--award may be denied or reduced.

136.315. 1. As used in this section the following terms shall mean:

(1) "Party", a natural person or sole proprietorship with a Missouri adjusted gross income of less than seventy-five thousand dollars in each of the two taxable years preceding the date of filing; a corporation or partnership with a federal taxable income of less than one hundred thousand dollars in each of the two taxable years preceding the date of filing; or an association, labor union or not-for-profit organization with less than fifty employees on the date of filing; provided, however, that a corporation that is a subsidiary or affiliate of a corporation with a federal taxable income of one hundred thousand dollars or more in each of the two taxable years preceding the date of filing is not a "party" under this section;

(2) "Prevail", to obtain disposition by final judgment or order, dismissal, or default which is favorable on all or substantially all issues;

(3) "Proceeding", a case before the administrative hearing commission or a court with respect to a tax imposed under chapter 143 or any sales or use tax imposed by chapter 144 or section 43(a) of article IV of the Missouri Constitution;

(4) "Reasonable litigation expenses", those actual expenses, not in excess of ten thousand dollars, that the administrative hearing commission or court finds were reasonably incurred in opposing the department's action, including, but not limited to, court costs, attorneys' fees and fees for expert and other witnesses.

2. When a party prevails in a proceeding filed after January 1, 1984, the court or administrative hearing commission may award the party reasonable litigation expenses if it finds that the position of the state was vexatious or was not substantially justified. Fees and expenses shall not be awarded if the final disposition is substantially the same as a settlement previously offered by the department to the taxpayer.

3. A party seeking an award for fees and other expenses pursuant to this section shall, not later than thirty days after final disposition is made in the proceeding, submit to the court or administrative hearing commission an application which provides evidence of eligibility for an award pursuant to this section, alleges in what particulars the department was vexatious or not substantially justified in its position and which specifies the amount sought. If the amount sought includes an attorney's fee or the fee for an expert witness, the application shall include an itemized statement for each such fee indicating the actual time expended in service to the applicant and the rate at which the fees were computed. The burden of proof shall be on the party seeking an award under this section to demonstrate the facts required as a condition to recovery.

4. The court or administrative hearing commission, in its discretion, may reduce the amount to be awarded pursuant to this section, or deny an award, to the extent that the prevailing party, during the course of the proceedings, engaged in conduct which unduly and unreasonably protracted the final resolution of the matter in controversy or when an overriding public interest exists which would make an award unjust.

(L. 1983 1st Ex. Sess H.B. 10 § 4)

Effective 1-1-84



Section 136.350 Citation of law.

Citation of law.

136.350. Sections 136.350 to 136.380 shall be known as the "Missouri Taxpayer's Bill of Rights".

(L. 1992 S.B. 716)



Section 136.352 Amount of collections due to audit, not basis of employee performance, department of revenue.

Amount of collections due to audit, not basis of employee performance, department of revenue.

136.352. The director of revenue shall ensure that the work performance of any department of revenue employee shall not be evaluated based solely upon the number or amount of assessments or collections attributable to audits of taxpayer returns.

(L. 1992 S.B. 716)



Section 136.355 Statement of taxpayer rights, director to compile, contents--distribution.

Statement of taxpayer rights, director to compile, contents--distribution.

136.355. 1. The director of revenue shall compile a statement of taxpayer's rights applicable to taxes imposed under the provisions of chapters 143 and 144 and for any other taxes which the director determines such a statement would be sufficiently useful to the general population. Each such statement shall summarize in a clear and concise manner state laws, rules, regulations and procedures of general applicability concerning tax collections, deficiencies, appeals, refunds and other information the director determines is necessary to inform the public of applicable state laws, departmental policies and procedures and taxpayer's rights.

2. Subject to appropriations, the director of revenue may require that the statement of taxpayer's rights be distributed as part of taxpayer instruction manuals, tax notices and other departmental communications with taxpayers as determined appropriate by the director to ensure the statement is widely distributed and available to taxpayers.

(L. 1992 S.B. 716)



Section 136.357 Postal error cause for late return, no penalty assessed.

Postal error cause for late return, no penalty assessed.

136.357. For purposes of the timely payment of any taxes imposed under the provisions of law and collected by the director of revenue, no additional tax or penalty shall be imposed on any taxpayer or other person or entity lawfully required to make payment of such tax to the director if the payment is delivered by United States mail and the postmaster for the jurisdiction where the payment was mailed verifies in writing the payment was mailed within the prescribed time period, including any extension granted, and was delayed because of an error of the United States postal service and not because of an error by the taxpayer.

(L. 1992 S.B. 716)



Section 136.360 Electronic transmission, adequate service on director, when.

Electronic transmission, adequate service on director, when.

136.360. Whenever a notice is required to be sent by United States mail to be served on the director of revenue, an electronic transmission known as a "fax" shall be adequate notice by a taxpayer if otherwise timely sent.

(L. 1992 S.B. 716)



Section 136.362 Advisory opinion to director, tax liability--taxpayer may obtain.

Advisory opinion to director, tax liability--taxpayer may obtain.

136.362. When determining the tax liability of a taxpayer, the department of revenue shall be permitted to issue, follow or seek an informal advisory opinion from the attorney general or the department's legal counsel, but such informal advisory opinion shall become a matter of record and available to the taxpayer.

(L. 1992 S.B. 716)



Section 136.365 Appeal, taxpayer's right to, notice to be given, when.

Appeal, taxpayer's right to, notice to be given, when.

136.365. Subject to chapter 143 and chapter 144, the director shall inform all taxpayers against whom an assessment of additional tax, interest or penalty has been issued of the taxpayer's right to appeal. Such written notification shall accompany each notice of assessment and shall set forth the time period within which the taxpayer must file an appeal, and how to proceed with the appeal should he desire.

(L. 1992 S.B. 716, A.L. 1998 H.B. 1301)



Section 136.370 Employee error, cause of late return--no penalty to taxpayer, when.

Employee error, cause of late return--no penalty to taxpayer, when.

136.370. Pursuant to chapter 143 and chapter 144, the director shall waive any interest or penalty assessed against any taxpayer when it is determined by the director, the administrative hearing commission, or a court of law that the negligence of an employee of the department resulted in undue delay, as defined by rule or regulation, in either assessing tax or notifying the taxpayer of the liability owed. Such waiver of interest or penalty shall be for that amount attributable to the period of delay and for any time that the penalty or interest is under appeal.

(L. 1992 S.B. 716, A.L. 1998 H.B. 1301)



Section 136.380 Office of taxpayer ombudsman, established, duties--identification of department employee, required when.

Office of taxpayer ombudsman, established, duties--identification of department employee, required when.

136.380. 1. The director of revenue shall establish or designate within the department of revenue the "Office of Taxpayers' Ombudsman". Such office shall be available to answer taxpayer questions and help solve taxpayer grievances. The telephone number, facsimile number and address of the taxpayers' ombudsman shall be disseminated to the general public as required in subsection 2* of section 136.355. Such office shall be created from existing personnel or can be staffed from appropriations made for such purpose.

2. Any employee of the department of revenue which communicates with an individual taxpayer either in writing or by telephone shall provide the taxpayer with an identifying number associated with the employee. The director may develop the identifying procedure by policy.

(L. 1992 S.B. 716)

*Figure "3" appears in original rolls, an apparent typographical error, since §136.355 contains no subsection 3.



Section 136.400 Excess revenue, certification.

Excess revenue, certification.

136.400. The excess revenue to be refunded shall include all revenue in excess of the limit established in article X, section 18, paragraph (a) of the Missouri Constitution collected during a fiscal year. The office of administration shall certify the amount of excess revenue to be refunded and certify annually to the general assembly in itemized list and definition of all sources and dollar amounts of total state revenue. Once a source of revenue has been certified as total state revenue by the office of administration, such source shall remain total state revenue in subsequent years unless the source is* subsequently excluded from total state revenue pursuant to article X, section 18(c) of the Missouri Constitution. The amount of excess revenue to be refunded is subject to appeal according to article X, section 23 of the Missouri Constitution.

(L. 1996 S.B. 500)

*Word "in" appears in original rolls.



Section 136.405 Annual return defined--the filing of amended return after certain date not to be included.

Annual return defined--the filing of amended return after certain date not to be included.

136.405. The phrase "annual returns filed following the close of such fiscal year", as used in article X, section 18, shall mean the last timely income tax returns which are filed and paid by the following June thirtieth. Amended returns filed after June thirtieth shall not be included in calculating the pro rata distribution amounts pursuant to article X, section 18, paragraph (b). Returns filed for any part of a year shall be included.

(L. 1996 S.B. 500)






Chapter 137 Assessment and Levy of Property Taxes

Section 137.010 Definitions.

Definitions.

137.010. The following words, terms and phrases when used in laws governing taxation and revenue in the state of Missouri shall have the meanings ascribed to them in this section, except when the context clearly indicates a different meaning:

(1) "Grain and other agricultural crops in an unmanufactured condition" shall mean grains and feeds including, but not limited to, soybeans, cow peas, wheat, corn, oats, barley, kafir, rye, flax, grain sorghums, cotton, and such other products as are usually stored in grain and other elevators and on farms; but excluding such grains and other agricultural crops after being processed into products of such processing, when packaged or sacked. The term "processing" shall not include hulling, cleaning, drying, grating, or polishing;

(2) "Hydroelectric power generating equipment", very-low-head turbine generators with a nameplate generating capacity of at least four hundred kilowatts but not more than six hundred kilowatts and machinery and equipment used directly in the production, generation, conversion, storage, or conveyance of hydroelectric power to land-based devices and appurtenances used in the transmission of electrical energy;

(3) "Intangible personal property", for the purpose of taxation, shall include all property other than real property and tangible personal property, as defined by this section;

(4) "Real property" includes land itself, whether laid out in town lots or otherwise, and all growing crops, buildings, structures, improvements and fixtures of whatever kind thereon, hydroelectric power generating equipment, the installed poles used in the transmission or reception of electrical energy, audio signals, video signals or similar purposes, provided the owner of such installed poles is also an owner of a fee simple interest, possessor of an easement, holder of a license or franchise, or is the beneficiary of a right-of-way dedicated for public utility purposes for the underlying land; attached wires, transformers, amplifiers, substations, and other such devices and appurtenances used in the transmission or reception of electrical energy, audio signals, video signals or similar purposes when owned by the owner of the installed poles, otherwise such items are considered personal property; and stationary property used for transportation of liquid and gaseous products, including, but not limited to, petroleum products, natural gas, water, and sewage;

(5) "Tangible personal property" includes every tangible thing being the subject of ownership or part ownership whether animate or inanimate, other than money, and not forming part or parcel of real property as herein defined, but does not include household goods, furniture, wearing apparel and articles of personal use and adornment, as defined by the state tax commission, owned and used by a person in his home or dwelling place.

(L. 1945 p. 1799 § 3, A. 1949 S.B. 1021, A.L. 1974 S.B. 333, A.L. 1981 S.B. 13, A.L. 1989 H.B. 181 & 633, A.L. 1991 H.B. 608, A.L. 2011 H.B. 737)



Section 137.015 Classification of property.

Classification of property.

137.015. All property in Missouri shall be classified for tax purposes as follows: Class one, real property; class two, tangible personal property; class three, intangible personal property.

(L. 1945 p. 1799 § 2)

CROSS REFERENCE:

Property classified for taxation, Const. Art. X § 4



Section 137.016 Real property, subclasses of, defined--political subdivision may adjust operating levy to recoup revenue, when--reclassification to apply, when--placement of certain property within proper subclass, factors considered.

Real property, subclasses of, defined--political subdivision may adjust operating levy to recoup revenue, when--reclassification to apply, when--placement of certain property within proper subclass, factors considered.

137.016. 1. As used in section 4(b) of article X of the Missouri Constitution, the following terms mean:

(1) "Residential property", all real property improved by a structure which is used or intended to be used for residential living by human occupants, vacant land in connection with an airport, land used as a golf course, manufactured home parks, and time-share units as defined in section 407.600, except to the extent such units are actually rented and subject to sales tax under subdivision (6) of subsection 1 of section 144.020, but residential property shall not include other similar facilities used primarily for transient housing. For the purposes of this section, "transient housing" means all rooms available for rent or lease for which the receipts from the rent or lease of such rooms are subject to state sales tax pursuant to subdivision (6) of subsection 1 of section 144.020;

(2) "Agricultural and horticultural property", all real property used for agricultural purposes and devoted primarily to the raising and harvesting of crops; to the feeding, breeding and management of livestock which shall include breeding, showing, and boarding of horses; to dairying, or to any other combination thereof; and buildings and structures customarily associated with farming, agricultural, and horticultural uses. Agricultural and horticultural property shall also include land devoted to and qualifying for payments or other compensation under a soil conservation or agricultural assistance program under an agreement with an agency of the federal government. Agricultural and horticultural property shall further include land and improvements, exclusive of structures, on privately owned airports that qualify as reliever airports under the National Plan of Integrated Airports System, to receive federal airport improvement project funds through the Federal Aviation Administration. Real property classified as forest croplands shall not be agricultural or horticultural property so long as it is classified as forest croplands and shall be taxed in accordance with the laws enacted to implement section 7 of article X of the Missouri Constitution. Agricultural and horticultural property shall also include any sawmill or planing mill defined in the U.S. Department of Labor's Standard Industrial Classification (SIC) Manual under Industry Group 242 with the SIC number 2421;

(3) "Utility, industrial, commercial, railroad and other real property", all real property used directly or indirectly for any commercial, mining, industrial, manufacturing, trade, professional, business, or similar purpose, including all property centrally assessed by the state tax commission but shall not include floating docks, portions of which are separately owned and the remainder of which is designated for common ownership and in which no one person or business entity owns more than five individual units. All other real property not included in the property listed in subclasses (1) and (2) of section 4(b) of article X of the Missouri Constitution, as such property is defined in this section, shall be deemed to be included in the term "utility, industrial, commercial, railroad and other real property".

2. Pursuant to article X of the state constitution, any taxing district may adjust its operating levy to recoup any loss of property tax revenue, except revenues from the surtax imposed pursuant to article X, subsection 2 of section 6 of the constitution, as the result of changing the classification of structures intended to be used for residential living by human occupants which contain five or more dwelling units if such adjustment of the levy does not exceed the highest tax rate in effect subsequent to the 1980 tax year. For purposes of this section, loss in revenue shall include the difference between the revenue that would have been collected on such property under its classification prior to enactment of this section and the amount to be collected under its classification under this section. The county assessor of each county or city not within a county shall provide information to each taxing district within its boundaries regarding the difference in assessed valuation of such property as the result of such change in classification.

3. All reclassification of property as the result of changing the classification of structures intended to be used for residential living by human occupants which contain five or more dwelling units shall apply to assessments made after December 31, 1994.

4. Where real property is used or held for use for more than one purpose and such uses result in different classifications, the county assessor shall allocate to each classification the percentage of the true value in money of the property devoted to each use; except that, where agricultural and horticultural property, as defined in this section, also contains a dwelling unit or units, the farm dwelling, appurtenant residential-related structures and up to five acres immediately surrounding such farm dwelling shall be residential property, as defined in this section.

5. All real property which is vacant, unused, or held for future use; which is used for a private club, a not-for-profit or other nonexempt lodge, club, business, trade, service organization, or similar entity; or for which a determination as to its classification cannot be made under the definitions set out in subsection 1 of this section, shall be classified according to its immediate most suitable economic use, which use shall be determined after consideration of:

(1) Immediate prior use, if any, of such property;

(2) Location of such property;

(3) Zoning classification of such property; except that, such zoning classification shall not be considered conclusive if, upon consideration of all factors, it is determined that such zoning classification does not reflect the immediate most suitable economic use of the property;

(4) Other legal restrictions on the use of such property;

(5) Availability of water, electricity, gas, sewers, street lighting, and other public services for such property;

(6) Size of such property;

(7) Access of such property to public thoroughfares; and

(8) Any other factors relevant to a determination of the immediate most suitable economic use of such property.

6. All lands classified as forest croplands shall not, for taxation purposes, be classified as subclass (1), subclass (2), or subclass (3) real property, as such classes are prescribed in section 4(b) of article X of the Missouri Constitution and defined in this section, but shall be taxed in accordance with the laws enacted to implement section 7 of article X of the Missouri Constitution.

(L. 1983 S.B. 63, et al. § 3, A.L. 1986 H.B. 1022, et al., A.L. 1989 H.B. 181 & 633, A.L. 1991 S.B. 61, A.L. 1995 H.B. 211, A.L. 1997 S.B. 241, A.L. 2008 S.B. 711, A.L. 2011 S.B. 55, A.L. 2012 H.B. 1818)

(2004) Property used as extended stay residential facility, where majority of rooms are available for short-term residency, does not constitute residential property for property tax purposes. Shipman v. Dominion Hospitality, 148 S.W.3d 821 (Mo.banc).



Section 137.017 Agricultural and horticultural property, how assessed.

Agricultural and horticultural property, how assessed.

137.017. 1. For general property assessment purposes, the true value in money of land which is in use as agricultural and horticultural property, as defined in section 137.016, shall be that value which such land has for agricultural or horticultural use. The true value of buildings or other structures customarily associated with farming, agricultural, and horticultural uses, excluding residential dwellings and related land, shall be added to the use value of the agricultural and horticultural land to determine the value of the agricultural and horticultural property under sections 137.017 to 137.021.

2. After it has been established that the land is actually agricultural and horticultural property, as defined in section 137.016, and is being valued and assessed accordingly, the land shall remain in this category as long as the owner of the land complies with the provisions of sections 137.017 to 137.021.

3. Continuance of valuation and assessment for general property taxation under the provisions of sections 137.017 to 137.021 shall depend upon continuance of the land being used as agricultural and horticultural property, as defined in section 137.016, and compliance with the other requirements of sections 137.017 to 137.021 and not upon continuance in the same owner of title to the land.

4. For general property assessment purposes, the true value in money of vacant and unused land which is classified as agricultural and horticultural property under subsection 3 of section 137.016 shall be its fair market value.

(L. 1975 S.B. 203 § 1, A.L. 1983 S.B. 63, et al., A.L. 1989 H.B. 181 & 633)



Section 137.021 Grading of land for valuation, agricultural and horticultural land, factors to be considered--split-off, effect of.

Grading of land for valuation, agricultural and horticultural land, factors to be considered--split-off, effect of.

137.021. 1. The assessor, in grading land which is devoted primarily to the raising and harvesting of crops, to the feeding, breeding and management of livestock, to dairying, or to any combination thereof, as defined in section 137.016, pursuant to the provisions of sections 137.017 to 137.021, shall in addition to the assessor's personal knowledge, judgment and experience, consider soil surveys, decreases in land valuation due to natural disasters, level of flood protection, governmental regulations limiting the use of such land, the estate held in such land, and other relevant information. On or before December thirty-first of each odd-numbered year, the state tax commission shall promulgate by regulation and publish a value based on productive capability for each of the several grades of agricultural and horticultural land. If such rules are not disapproved by the general assembly in the manner set out below, they shall take effect on January first of the next odd-numbered year. Such values shall be based upon soil surveys, soil productivity indexes, production costs, crop yields, appropriate capitalization rates and any other pertinent factors, all of which may be provided by the college of agriculture of the University of Missouri, and shall be used by all county assessors in conjunction with their land grades in determining assessed values. Any regulation promulgated pursuant to this subsection shall be deemed to be beyond the scope and authority provided in this subsection if the general assembly, within the first sixty calendar days of the regular session immediately following the promulgation of such regulation, by concurrent resolution, shall disapprove the values contained in such regulation. If the general assembly so disapproves any regulation promulgated pursuant to this subsection, the state tax commission shall continue to use values set forth in the most recent preceding regulation promulgated pursuant to this subsection.

2. When land that is agricultural and horticultural property, as defined in section 137.016, and is being valued and assessed for general property tax purposes pursuant to the provisions of sections 137.017 to 137.021 becomes property other than agricultural and horticultural property, as defined in section 137.016, it shall be reassessed as of the following January first.

3. Separation or split-off of a part of the land which is being valued and assessed for general property tax purposes pursuant to the provisions of sections 137.017 to 137.021, either by conveyance or other action of the owner of the land, so that such land is no longer agricultural and horticultural property, as defined in section 137.016, shall subject the land so separated to reassessment as of the following January first. This shall not impair the right of the remaining land to continuance of valuation and assessment for general property tax purposes pursuant to the provisions of sections 137.017 to 137.021.

(L. 1975 S.B. 203 § 3, A.L. 1983 S.B. 63, et al., A.L. 1986 S.B. 476, A.L. 1989 H.B. 181 & 633, A.L. 1994 S.B. 633, A.L. 1997 H.B. 470 merged with S.B. 241)



Section 137.022 Private car company, defined--subject to assessment and taxation, manner.

Private car company, defined--subject to assessment and taxation, manner.

137.022. 1. As used in this section, "private car company" means any person, association, company or corporation, not being the owner or lessee of a railroad or street railway company, engaged in the business of furnishing or leasing any railroad cars, except dining, buffet, chair, parlor, palace or sleeping cars, which are used in the operation of any railroad or street railway company, wholly or partly within this state, or when owning and operating, or operating, any railroad freight, refrigerator or tank car on railway lines in this state for the transportation of his or its goods, wares, merchandise or products. As used in this section, "commission", means the Missouri state tax commission.

2. The property of private car companies is subject to assessment and ad valorem taxation; however, the equipment owned by such companies known as "flanged wheel equipment" shall be assessed by the commission and shall be taxed in the manner provided in this section.

(L. 1992 S.B. 630, A.L. 1994 H.B. 1161 § 137.022 subsecs. 1, 2)

Effective 5-13-94



Section 137.023 Rules and regulations--promulgation, procedure.

Rules and regulations--promulgation, procedure.

137.023. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1994 H.B. 1161, A.L. 1995 S.B. 3)



Section 137.030 Levy for library purposes.

Levy for library purposes.

137.030. 1. Any county, or other political subdivision otherwise authorized by law to support and conduct a library, may levy for library purposes in addition to the limits prescribed in article X of the constitution a rate of taxation on all property subject to its taxing powers in an amount as now or hereafter prescribed by law; provided, that political subdivisions now having or hereafter having a population of not less than two hundred thousand inhabitants nor more than six hundred thousand inhabitants according to the last federal decennial census are authorized to levy for library purposes a rate which shall not exceed ten cents on the hundred dollars assessed valuation, annually, on all taxable property in such subdivision and may, upon compliance with the provisions of subsection 2 of this section, levy an additional tax, annually, on all taxable property in such subdivision.

2. In political subdivisions now having or hereafter having a population of not less than two hundred thousand inhabitants nor more than six hundred thousand inhabitants according to the last federal decennial census and levying the full tax of ten cents for library purposes provided for in subsection 1, the governing board or other governing body of the political subdivision may submit the question to the voters.

3. The question shall be submitted in substantially the following form:

Shall the . . . . . . . . . . . . (name of governing board or other governing body) of . . . . . . . . . (name of political subdivision) be authorized to levy a . . . . cent tax over the present . . . . cent tax for the free public library?

4. If a majority of all of the votes cast on the question is for the proposed grant of additional authority to levy tax, the governing board or other governing body of the political subdivision may thereafter annually levy a tax within the limitation of the authority granted, the tax to be collected in like manner with other taxes for the political subdivision.

5. Nothing contained in this section or done pursuant to its provisions shall be construed to waive or satisfy the duty of the general assembly, under section 10 of article IX of the constitution of this state, to grant aid to any free public library supported by the political subdivision, in such manner and in such amounts as may be provided by law. Any tax rate authorized hereunder may, pursuant to section 11(c) of article X of the constitution of this state, be levied in excess of the rates of taxation authorized by law for general municipal, county or school purposes of the political subdivision.

(L. 1945 p. 1387 § 1, A.L. 1971 S.B. 33, A.L. 1972 S.B. 450, A.L. 1978 H.B. 971, A.L. 1979 H.B. 215, A.L. 1982 S.B. 495, A.L. 1984 H.B. 856 & 1358)



Section 137.035 What taxes to be assessed, levied, and collected in counties.

What taxes to be assessed, levied, and collected in counties.

137.035. The following named taxes shall hereafter be assessed, levied and collected in the several counties in this state, and only in the manner, and not to exceed the rates prescribed by the constitution and laws of this state, viz: The state tax and taxes necessary to pay the funded or bonded debt of the state, county, township, municipality, road district, or school district, the taxes for current expenditures for counties, townships, municipalities, road districts and school districts, including taxes which may be levied for library, hospitals, public health, recreation grounds and museum purposes, as authorized by law.

(RSMo 1939 § 11040, A.L. 1945 p. 1778)

Prior revisions: 1929 § 9867; 1919 § 12859; 1909 § 11416

CROSS REFERENCES:

Agricultural and mechanical societies, special tax may be levied, when, 262.500, 262.510

Drainage districts, authority to levy tax, when, Chap. 242 and 243

Fire protection district, board to have power to levy and collect taxes, 321.230 to 321.270, 321.290

Health center and hospital, county tax authorized to maintain, Chap. 205

Johnson grass control, levy of tax by county, township or special road district, 263.265

Levee districts, tax levies authorized, 245.175 to 245.195, 245.475 to 245.485

Library districts, tax levy authorized, 182.010, 182.020, 182.100

Road districts, disincorporated districts, taxes to pay principal and interest on bonds, 233.165

Road districts, taxes in road districts under contract system, how paid, 231.250

Sanitary districts, special drainage tax authorized, 248.120

School districts, Chap. 164

Soil conservation subdistrict, tax levy for improvements, 278.250

Street light maintenance district, board to have power to levy and collect taxes, 235.160 to 235.200, 235.230

Township board to file estimate of expenses with county, 65.380

Township hospital, tax authorized, 205.460, 205.550



Section 137.037 Levy to pay cost of property reevaluation--election--form of ballot.

Levy to pay cost of property reevaluation--election--form of ballot.

137.037. 1. The county commission of any county may, at any election, submit to the voters of the county a proposition to authorize a levy not to exceed two mills on the dollar of assessed valuation of all tangible property taxable by the county to pay the cost of contracting with a private person or firm to reevaluate all real property subject to taxation by that county or to provide funding for that portion of all costs of the assessor's office which would otherwise be paid from county general revenues.

2. The question shall be submitted in substantially the following form:

Shall the county commission be authorized to levy a tax not to exceed twenty cents on the hundred dollars assessed valuation on all property taxable by the county to provide funds annually to pay the cost of assessing and equalizing real property values subject to taxation by the county?

3. If the question receives a majority of the votes cast thereon, the county commission may impose a levy for that purpose, the proceeds of which shall be placed in the assessment fund.

(L. 1965 p. 254 §§ 1 to 4, A.L. 1978 H.B. 971, A.L. 1986 S.B. 476)



Section 137.040 Procedure for assessing, levying, and collecting additional taxes--limitations--conditions.

Procedure for assessing, levying, and collecting additional taxes--limitations--conditions.

137.040. 1. No other tax for any purpose shall be assessed, levied or collected, except under the following limitations and conditions, viz: The prosecuting attorney or county counselor of any county, upon the request of the county commission of such county (which request shall be of record with the proceedings of said commission, and such commission being first satisfied that there exists a necessity for the assessment, levy and collection of other taxes than those enumerated and specified in section 137.035) shall present a petition to the circuit court of his county, setting forth the facts and specifying the reasons why such other tax or taxes should be assessed, levied and collected; and such circuit court, upon being satisfied of the necessity for such other tax or taxes, and that the assessment, levy and collection thereof will not be in conflict with the constitution and laws of this state, shall make an order directed to the county commission of such county, commanding such commission to have assessed, levied and collected such other tax or taxes, and shall enforce such order by mandamus or otherwise.

2. Such order, when so granted, shall be a continuous order, and shall authorize the annual assessment, levy and collection of such other tax or taxes for the purposes in the order mentioned and specified, and until such order be modified, set aside and annulled by the circuit court granting the same; provided, that no such order shall be modified, set aside or annulled, unless it shall appear to the satisfaction of such circuit court that the taxes so ordered to be assessed, levied and collected are not authorized by the constitution and laws of this state, or unless it shall appear to said circuit court that the necessity for such other tax or taxes, or any part thereof, no longer exists.

(RSMo 1939 § 11041, A.L. 1945 p. 1778, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 9868; 1919 § 12860; 1909 § 11417

Effective 1-2-79



Section 137.045 Assessment, levy, and collection not to be made except as provided--penalty.

Assessment, levy, and collection not to be made except as provided--penalty.

137.045. 1. Any county commissioner or other county officer in this state who shall assess, levy or collect, or who shall attempt to assess, levy or collect, or cause to be assessed, levied or collected, any tax or taxes other than those specified and enumerated in section 137.035, without being first ordered so to do by the circuit court of the county, or the judge thereof, in the express manner provided and directed in section 137.040, shall be guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine not less than five hundred dollars, and, in addition to such punishment, his office shall become vacant; and the method provided in section 137.040 for the assessment, levy and collection of any tax or taxes not enumerated and specified in section 137.035, shall be the only method known to the law whereby such tax or taxes may be assessed or collected, or ordered to be assessed, levied or collected.

2. This section shall be construed to extend and apply to the county commission of any county, as well as to any commissioner thereof, and to extend and apply to the county board of equalization, and to any other body holding or exercising any county office or public trust in the county, under the constitution and laws of this state.

(RSMo 1939 § 11042, A.L. 1945 p. 1778)

Prior revisions: 1929 § 9869; 1919 § 12861; 1909 § 11418



Section 137.055 County commission to fix rate of tax, when, exceptions--public hearing to be held, when, notice, effect.

County commission to fix rate of tax, when, exceptions--public hearing to be held, when, notice, effect.

137.055. 1. After the assessor's book of each county, except in any city not within a county or any county with a charter form of government, shall be corrected and adjusted according to law, but not later than September twentieth, of each year, the county governing body shall ascertain the sum necessary to be raised for county purposes, and fix the rate of taxes on the several subjects of taxation so as to raise the required sum, and the same to be entered in the proper columns in the tax book. Any city not within a county and any county with a charter form of government shall set the tax rate by October first of each year for each calendar year after December 31, 2008.

2. Prior to fixing the rate of taxes, as provided in this section, the county governing body shall hold a public hearing on the proposed rate of taxes at which citizens shall be heard. A notice stating the time and place for the hearing shall be published in at least one newspaper qualified under the laws of Missouri of general circulation in the county at least seven days prior to the date of the hearing. The notice shall include the aggregate assessed valuation by category of real, total personal and other tangible property in the county as entered in the tax book for the fiscal year for which the tax is to be levied, the aggregate assessed valuation by category of real, total personal and other tangible property in the county for the preceding taxable year, the required sums to be raised from the property tax for each purpose for which the county levies taxes as approved in the budget adopted under chapter 50, the proposed rate of taxes which will produce substantially the same revenues as required by the budget, and the increase in tax revenue realized due to an increase in assessed value as a result of new construction and improvement, and the increase, both in dollar value and percentage, in tax revenue as a result of reassessment if the proposed tax rate is adopted. Failure of any taxpayer to appear at said hearing shall not prevent the taxpayer from pursuit of any other legal remedy otherwise available to the taxpayer. Nothing in this subsection absolves county governing bodies of responsibilities under section 137.073 nor to adjust tax rates in event changes in assessed valuation occur that would alter the tax rate calculations.

(RSMo 1939 § 11044, A.L. 1945 p. 1778, A.L. 1976 H.B. 1162, A.L. 2007 S.B. 22, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9871; 1919 § 12863; 1909 § 11420



Section 137.060 Action of county commission to be entered of record.

Action of county commission to be entered of record.

137.060. Whenever the county commission ascertains the amount to be raised for county purposes, and fixes the rate of county taxes, it shall cause the same to be entered of record, so as to show the whole amount to be raised.

(RSMo 1939 § 11045, A.L. 1945 p. 1778, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9872; 1919 § 12864; 1909 § 11421



Section 137.065 Limit of county taxes--increase, election, ballot--reduction not necessary, when.

Limit of county taxes--increase, election, ballot--reduction not necessary, when.

137.065. 1. For county purposes the annual tax on property, not including taxes for the payment of valid bonded indebtedness or renewal bonds issued in lieu thereof, shall not exceed the rates herein specified: In counties having three hundred million dollars or more assessed valuation and having by operation of law attained the classification of a county of the first class, the rates shall not exceed thirty-five cents on the hundred dollars assessed valuation; and in all other counties, the rate shall not exceed fifty cents, except that in any county the maximum rates of taxation as limited in this section may be increased for not to exceed four years, when the rate and purpose of the increase are submitted to a vote and two-thirds of the voters of the county voting thereon shall vote therefor.

2. County commissions are hereby authorized to submit the question of increasing maximum tax rates herein specified, and shall submit the question when petitioned therefor by not less than ten percent of the voters of the county as determined by the total vote cast for governor in the last preceding general election for governor.

3. The question shall be submitted in substantially the following form:

Shall there be a levy for county purposes of . . . . on the hundred dollars assessed valuation?

4. For any county, which by operation of law attains the classification of a county of the first class on or after January 1, 1991, which has a tax rate ceiling at or below thirty-five cents by application of section 137.073 or 137.115, whichever is applicable, it shall not be necessary to further reduce such county's tax rate due to the attainment of such first class county status.

(RSMo 1939 § 11046, A.L. 1943 p. 1008, A.L. 1945 p. 1778, A.L. 1947 V. I p. 539, A.L. 1947 V. II p. 422, A.L. 1975 H.B. 846, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1817)

Prior revisions: 1929 § 9873; 1919 § 12865; 1909 § 11422



Section 137.070 Apportionment in counties having township organization.

Apportionment in counties having township organization.

137.070. In all counties in this state which have now or may hereafter adopt township organization, if the amount of revenue desired and estimated by the county commission for county purposes and the amount desired and estimated by any township board for township purposes shall together exceed the rate percent on the one hundred dollars valuation allowed by section 11 of article X of the Constitution of Missouri for county purposes, then it shall be the duty of the county commission to apportion the tax for county purposes between the county organization and the township organization in the following manner, to wit: Eighty percent of the taxes which may be legally levied for county purposes shall be apportioned to the county organization for county purposes, and twenty percent of such taxes shall be apportioned to the township organization for the purposes provided by section 65.360 of the township organization law, as specified by the township board; but the combined rate for both the county and township organizations shall not exceed the maximum rate provided by the constitution.

(RSMo 1939 § 11047, A.L. 1945 p. 1778)

Prior revisions: 1929 § 9875; 1919 § 12867; 1909 § 11424



Section 137.072 School districts and political subdivisions may increase tax ceiling by vote of governing body, when.

School districts and political subdivisions may increase tax ceiling by vote of governing body, when.

137.072. It is the intent of the general assembly under authority of section 10(c) of article X of the Constitution of Missouri that a political subdivision, including a school district, may increase its tax rate ceiling by a vote of its governing body in any year in which the assessed valuation of the political subdivision is reduced due to changes in value under this subdivision, provided such increase in tax rates does not exceed a rate limit specified in statute or the constitution or levels previously approved by voters.

(L. 1986 S.B. 751 § 1 subsec. 2)



Section 137.073 Definitions--revision of prior levy, when, procedure--calculation of state aid for public schools, taxing authority's duties.

Definitions--revision of prior levy, when, procedure--calculation of state aid for public schools, taxing authority's duties.

137.073. 1. As used in this section, the following terms mean:

(1) "General reassessment", changes in value, entered in the assessor's books, of a substantial portion of the parcels of real property within a county resulting wholly or partly from reappraisal of value or other actions of the assessor or county equalization body or ordered by the state tax commission or any court;

(2) "Tax rate", "rate", or "rate of levy", singular or plural, includes the tax rate for each purpose of taxation of property a taxing authority is authorized to levy without a vote and any tax rate authorized by election, including bond interest and sinking fund;

(3) "Tax rate ceiling", a tax rate as revised by the taxing authority to comply with the provisions of this section or when a court has determined the tax rate; except that, other provisions of law to the contrary notwithstanding, a school district may levy the operating levy for school purposes required for the current year pursuant to subsection 2 of section 163.021, less all adjustments required pursuant to Article X, Section 22 of the Missouri Constitution, if such tax rate does not exceed the highest tax rate in effect subsequent to the 1980 tax year. This is the maximum tax rate that may be levied, unless a higher tax rate ceiling is approved by voters of the political subdivision as provided in this section;

(4) "Tax revenue", when referring to the previous year, means the actual receipts from ad valorem levies on all classes of property, including state-assessed property, in the immediately preceding fiscal year of the political subdivision, plus an allowance for taxes billed but not collected in the fiscal year and plus an additional allowance for the revenue which would have been collected from property which was annexed by such political subdivision but which was not previously used in determining tax revenue pursuant to this section. The term "tax revenue" shall not include any receipts from ad valorem levies on any property of a railroad corporation or a public utility, as these terms are defined in section 386.020, which were assessed by the assessor of a county or city in the previous year but are assessed by the state tax commission in the current year. All school districts and those counties levying sales taxes pursuant to chapter 67 shall include in the calculation of tax revenue an amount equivalent to that by which they reduced property tax levies as a result of sales tax pursuant to section 67.505 and section 164.013 or as excess home dock city or county fees as provided in subsection 4 of section 313.820 in the immediately preceding fiscal year but not including any amount calculated to adjust for prior years. For purposes of political subdivisions which were authorized to levy a tax in the prior year but which did not levy such tax or levied a reduced rate, the term "tax revenue", as used in relation to the revision of tax levies mandated by law, shall mean the revenues equal to the amount that would have been available if the voluntary rate reduction had not been made.

2. Whenever changes in assessed valuation are entered in the assessor's books for any personal property, in the aggregate, or for any subclass of real property as such subclasses are established in Section 4(b) of Article X of the Missouri Constitution and defined in section 137.016, the county clerk in all counties and the assessor of St. Louis City shall notify each political subdivision wholly or partially within the county or St. Louis City of the change in valuation of each subclass of real property, individually, and personal property, in the aggregate, exclusive of new construction and improvements. All political subdivisions shall immediately revise the applicable rates of levy for each purpose for each subclass of real property, individually, and personal property, in the aggregate, for which taxes are levied to the extent necessary to produce from all taxable property, exclusive of new construction and improvements, substantially the same amount of tax revenue as was produced in the previous year for each subclass of real property, individually, and personal property, in the aggregate, except that the rate shall not exceed the greater of the most recent voter-approved rate or the most recent voter-approved rate as adjusted under subdivision (2) of subsection 5 of this section. Any political subdivision that has received approval from voters for a tax increase after August 27, 2008, may levy a rate to collect substantially the same amount of tax revenue as the amount of revenue that would have been derived by applying the voter-approved increased tax rate ceiling to the total assessed valuation of the political subdivision as most recently certified by the city or county clerk on or before the date of the election in which such increase is approved, increased by the percentage increase in the consumer price index, as provided by law, except that the rate shall not exceed the greater of the most recent voter-approved rate or the most recent voter-approved rate as adjusted under subdivision (2) of subsection 5 of this section. Such tax revenue shall not include any receipts from ad valorem levies on any real property which was assessed by the assessor of a county or city in such previous year but is assessed by the assessor of a county or city in the current year in a different subclass of real property. Where the taxing authority is a school district for the purposes of revising the applicable rates of levy for each subclass of real property, the tax revenues from state-assessed railroad and utility property shall be apportioned and attributed to each subclass of real property based on the percentage of the total assessed valuation of the county that each subclass of real property represents in the current taxable year. As provided in Section 22 of Article X of the constitution, a political subdivision may also revise each levy to allow for inflationary assessment growth occurring within the political subdivision. The inflationary growth factor for any such subclass of real property or personal property shall be limited to the actual assessment growth in such subclass or class, exclusive of new construction and improvements, and exclusive of the assessed value on any real property which was assessed by the assessor of a county or city in the current year in a different subclass of real property, but not to exceed the consumer price index or five percent, whichever is lower. Should the tax revenue of a political subdivision from the various tax rates determined in this subsection be different than the tax revenue that would have been determined from a single tax rate as calculated pursuant to the method of calculation in this subsection prior to January 1, 2003, then the political subdivision shall revise the tax rates of those subclasses of real property, individually, and/or personal property, in the aggregate, in which there is a tax rate reduction, pursuant to the provisions of this subsection. Such revision shall yield an amount equal to such difference and shall be apportioned among such subclasses of real property, individually, and/or personal property, in the aggregate, based on the relative assessed valuation of the class or subclasses of property experiencing a tax rate reduction. Such revision in the tax rates of each class or subclass shall be made by computing the percentage of current year adjusted assessed valuation of each class or subclass with a tax rate reduction to the total current year adjusted assessed valuation of the class or subclasses with a tax rate reduction, multiplying the resulting percentages by the revenue difference between the single rate calculation and the calculations pursuant to this subsection and dividing by the respective adjusted current year assessed valuation of each class or subclass to determine the adjustment to the rate to be levied upon each class or subclass of property. The adjustment computed herein shall be multiplied by one hundred, rounded to four decimals in the manner provided in this subsection, and added to the initial rate computed for each class or subclass of property. For school districts that levy separate tax rates on each subclass of real property and personal property in the aggregate, if voters approved a ballot before January 1, 2011, that presented separate stated tax rates to be applied to the different subclasses of real property and personal property in the aggregate, or increases the separate rates that may be levied on the different subclasses of real property and personal property in the aggregate by different amounts, the tax rate that shall be used for the single tax rate calculation shall be a blended rate, calculated in the manner provided under subdivision (1) of subsection 6 of this section. Notwithstanding any provision of this subsection to the contrary, no revision to the rate of levy for personal property shall cause such levy to increase over the levy for personal property from the prior year.

3. (1) Where the taxing authority is a school district, it shall be required to revise the rates of levy to the extent necessary to produce from all taxable property, including state-assessed railroad and utility property, which shall be separately estimated in addition to other data required in complying with section 164.011, substantially the amount of tax revenue permitted in this section. In the year following tax rate reduction, the tax rate ceiling may be adjusted to offset such district's reduction in the apportionment of state school moneys due to its reduced tax rate. However, in the event any school district, in calculating a tax rate ceiling pursuant to this section, requiring the estimating of effects of state-assessed railroad and utility valuation or loss of state aid, discovers that the estimates used result in receipt of excess revenues, which would have required a lower rate if the actual information had been known, the school district shall reduce the tax rate ceiling in the following year to compensate for the excess receipts, and the recalculated rate shall become the tax rate ceiling for purposes of this section.

(2) For any political subdivision which experiences a reduction in the amount of assessed valuation relating to a prior year, due to decisions of the state tax commission or a court pursuant to sections 138.430 to 138.433, or due to clerical errors or corrections in the calculation or recordation of any assessed valuation:

(a) Such political subdivision may revise the tax rate ceiling for each purpose it levies taxes to compensate for the reduction in assessed value occurring after the political subdivision calculated the tax rate ceiling for the particular subclass of real property or for personal property, in the aggregate, in a prior year. Such revision by the political subdivision shall be made at the time of the next calculation of the tax rate for the particular subclass of real property or for personal property, in the aggregate, after the reduction in assessed valuation has been determined and shall be calculated in a manner that results in the revised tax rate ceiling being the same as it would have been had the corrected or finalized assessment been available at the time of the prior calculation;

(b) In addition, for up to three years following the determination of the reduction in assessed valuation as a result of circumstances defined in this subdivision, such political subdivision may levy a tax rate for each purpose it levies taxes above the revised tax rate ceiling provided in paragraph (a) of this subdivision to recoup any revenues it was entitled to receive had the corrected or finalized assessment been available at the time of the prior calculation.

4. (1) In order to implement the provisions of this section and Section 22 of Article X of the Constitution of Missouri, the term improvements shall apply to both real and personal property. In order to determine the value of new construction and improvements, each county assessor shall maintain a record of real property valuations in such a manner as to identify each year the increase in valuation for each political subdivision in the county as a result of new construction and improvements. The value of new construction and improvements shall include the additional assessed value of all improvements or additions to real property which were begun after and were not part of the prior year's assessment, except that the additional assessed value of all improvements or additions to real property which had been totally or partially exempt from ad valorem taxes pursuant to sections 99.800 to 99.865, sections 135.200 to 135.255, and section 353.110 shall be included in the value of new construction and improvements when the property becomes totally or partially subject to assessment and payment of all ad valorem taxes. The aggregate increase in valuation of personal property for the current year over that of the previous year is the equivalent of the new construction and improvements factor for personal property. Notwithstanding any opt-out implemented pursuant to subsection 15 of section 137.115, the assessor shall certify the amount of new construction and improvements and the amount of assessed value on any real property which was assessed by the assessor of a county or city in such previous year but is assessed by the assessor of a county or city in the current year in a different subclass of real property separately for each of the three subclasses of real property for each political subdivision to the county clerk in order that political subdivisions shall have this information for the purpose of calculating tax rates pursuant to this section and Section 22, Article X, Constitution of Missouri. In addition, the state tax commission shall certify each year to each county clerk the increase in the general price level as measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor publications, as defined and officially reported by the United States Department of Labor, or its successor agency. The state tax commission shall certify the increase in such index on the latest twelve-month basis available on February first of each year over the immediately preceding prior twelve-month period in order that political subdivisions shall have this information available in setting their tax rates according to law and Section 22 of Article X of the Constitution of Missouri. For purposes of implementing the provisions of this section and Section 22 of Article X of the Missouri Constitution, the term "property" means all taxable property, including state-assessed property.

(2) Each political subdivision required to revise rates of levy pursuant to this section or Section 22 of Article X of the Constitution of Missouri shall calculate each tax rate it is authorized to levy and, in establishing each tax rate, shall consider each provision for tax rate revision provided in this section and Section 22 of Article X of the Constitution of Missouri, separately and without regard to annual tax rate reductions provided in section 67.505 and section 164.013. Each political subdivision shall set each tax rate it is authorized to levy using the calculation that produces the lowest tax rate ceiling. It is further the intent of the general assembly, pursuant to the authority of Section 10(c) of Article X of the Constitution of Missouri, that the provisions of such section be applicable to tax rate revisions mandated pursuant to Section 22 of Article X of the Constitution of Missouri as to reestablishing tax rates as revised in subsequent years, enforcement provisions, and other provisions not in conflict with Section 22 of Article X of the Constitution of Missouri. Annual tax rate reductions provided in section 67.505 and section 164.013 shall be applied to the tax rate as established pursuant to this section and Section 22 of Article X of the Constitution of Missouri, unless otherwise provided by law.

5. (1) In all political subdivisions, the tax rate ceiling established pursuant to this section shall not be increased unless approved by a vote of the people. Approval of the higher tax rate shall be by at least a majority of votes cast. When a proposed higher tax rate requires approval by more than a simple majority pursuant to any provision of law or the constitution, the tax rate increase must receive approval by at least the majority required.

(2) When voters approve an increase in the tax rate, the amount of the increase shall be added to the tax rate ceiling as calculated pursuant to this section to the extent the total rate does not exceed any maximum rate prescribed by law. If a ballot question presents a stated tax rate for approval rather than describing the amount of increase in the question, the stated tax rate approved shall be adjusted as provided in this section and, so adjusted, shall be the current tax rate ceiling. The increased tax rate ceiling as approved shall be adjusted such that when applied to the current total assessed valuation of the political subdivision, excluding new construction and improvements since the date of the election approving such increase, the revenue derived from the adjusted tax rate ceiling is equal to the sum of: the amount of revenue which would have been derived by applying the voter-approved increased tax rate ceiling to total assessed valuation of the political subdivision, as most recently certified by the city or county clerk on or before the date of the election in which such increase is approved, increased by the percentage increase in the consumer price index, as provided by law. Such adjusted tax rate ceiling may be applied to the total assessed valuation of the political subdivision at the setting of the next tax rate. If a ballot question presents a phased-in tax rate increase, upon voter approval, each tax rate increase shall be adjusted in the manner prescribed in this section to yield the sum of: the amount of revenue that would be derived by applying such voter-approved increased rate to the total assessed valuation, as most recently certified by the city or county clerk on or before the date of the election in which such increase was approved, increased by the percentage increase in the consumer price index, as provided by law, from the date of the election to the time of such increase and, so adjusted, shall be the current tax rate ceiling.

(3) The governing body of any political subdivision may levy a tax rate lower than its tax rate ceiling and may, in a nonreassessment year, increase that lowered tax rate to a level not exceeding the tax rate ceiling without voter approval in the manner provided under subdivision (4) of this subsection. Nothing in this section shall be construed as prohibiting a political subdivision from voluntarily levying a tax rate lower than that which is required under the provisions of this section or from seeking voter approval of a reduction to such political subdivision's tax rate ceiling.

(4) In a year of general reassessment, a governing body whose tax rate is lower than its tax rate ceiling shall revise its tax rate pursuant to the provisions of subsection 4 of this section as if its tax rate was at the tax rate ceiling. In a year following general reassessment, if such governing body intends to increase its tax rate, the governing body shall conduct a public hearing, and in a public meeting it shall adopt an ordinance, resolution, or policy statement justifying its action prior to setting and certifying its tax rate. The provisions of this subdivision shall not apply to any political subdivision which levies a tax rate lower than its tax rate ceiling solely due to a reduction required by law resulting from sales tax collections. The provisions of this subdivision shall not apply to any political subdivision which has received voter approval for an increase to its tax rate ceiling subsequent to setting its most recent tax rate.

6. (1) For the purposes of calculating state aid for public schools pursuant to section 163.031, each taxing authority which is a school district shall determine its proposed tax rate as a blended rate of the classes or subclasses of property. Such blended rate shall be calculated by first determining the total tax revenue of the property within the jurisdiction of the taxing authority, which amount shall be equal to the sum of the products of multiplying the assessed valuation of each class and subclass of property by the corresponding tax rate for such class or subclass, then dividing the total tax revenue by the total assessed valuation of the same jurisdiction, and then multiplying the resulting quotient by a factor of one hundred. Where the taxing authority is a school district, such blended rate shall also be used by such school district for calculating revenue from state-assessed railroad and utility property as defined in chapter 151 and for apportioning the tax rate by purpose.

(2) Each taxing authority proposing to levy a tax rate in any year shall notify the clerk of the county commission in the county or counties where the tax rate applies of its tax rate ceiling and its proposed tax rate. Each taxing authority shall express its proposed tax rate in a fraction equal to the nearest one-tenth of a cent, unless its proposed tax rate is in excess of one dollar, then one/one-hundredth of a cent. If a taxing authority shall round to one/one-hundredth of a cent, it shall round up a fraction greater than or equal to five/one-thousandth of one cent to the next higher one/one-hundredth of a cent; if a taxing authority shall round to one-tenth of a cent, it shall round up a fraction greater than or equal to five/one-hundredths of a cent to the next higher one-tenth of a cent. Any taxing authority levying a property tax rate shall provide data, in such form as shall be prescribed by the state auditor by rule, substantiating such tax rate complies with Missouri law. All forms for the calculation of rates pursuant to this section shall be promulgated as a rule and shall not be incorporated by reference. The state auditor shall promulgate rules for any and all forms for the calculation of rates pursuant to this section which do not currently exist in rule form or that have been incorporated by reference. In addition, each taxing authority proposing to levy a tax rate for debt service shall provide data, in such form as shall be prescribed by the state auditor by rule, substantiating the tax rate for debt service complies with Missouri law. A tax rate proposed for annual debt service requirements will be prima facie valid if, after making the payment for which the tax was levied, bonds remain outstanding and the debt fund reserves do not exceed the following year's payments. The county clerk shall keep on file and available for public inspection all such information for a period of three years. The clerk shall, within three days of receipt, forward a copy of the notice of a taxing authority's tax rate ceiling and proposed tax rate and any substantiating data to the state auditor. The state auditor shall, within fifteen days of the date of receipt, examine such information and return to the county clerk his or her findings as to compliance of the tax rate ceiling with this section and as to compliance of any proposed tax rate for debt service with Missouri law. If the state auditor believes that a taxing authority's proposed tax rate does not comply with Missouri law, then the state auditor's findings shall include a recalculated tax rate, and the state auditor may request a taxing authority to submit documentation supporting such taxing authority's proposed tax rate. The county clerk shall immediately forward a copy of the auditor's findings to the taxing authority and shall file a copy of the findings with the information received from the taxing authority. The taxing authority shall have fifteen days from the date of receipt from the county clerk of the state auditor's findings and any request for supporting documentation to accept or reject in writing the rate change certified by the state auditor and to submit all requested information to the state auditor. A copy of the taxing authority's acceptance or rejection and any information submitted to the state auditor shall also be mailed to the county clerk. If a taxing authority rejects a rate change certified by the state auditor and the state auditor does not receive supporting information which justifies the taxing authority's original or any subsequent proposed tax rate, then the state auditor shall refer the perceived violations of such taxing authority to the attorney general's office and the attorney general is authorized to obtain injunctive relief to prevent the taxing authority from levying a violative tax rate.

(3) In the event that the taxing authority incorrectly completes the forms created and promulgated under subdivision (2) of this subsection, or makes a clerical error, the taxing authority may submit amended forms with an explanation for the needed changes. If such amended forms are filed under regulations prescribed by the state auditor, the state auditor shall take into consideration such amended forms for the purposes of this subsection.

7. No tax rate shall be extended on the tax rolls by the county clerk unless the political subdivision has complied with the foregoing provisions of this section.

8. Whenever a taxpayer has cause to believe that a taxing authority has not complied with the provisions of this section, the taxpayer may make a formal complaint with the prosecuting attorney of the county. Where the prosecuting attorney fails to bring an action within ten days of the filing of the complaint, the taxpayer may bring a civil action pursuant to this section and institute an action as representative of a class of all taxpayers within a taxing authority if the class is so numerous that joinder of all members is impracticable, if there are questions of law or fact common to the class, if the claims or defenses of the representative parties are typical of the claims or defenses of the class, and if the representative parties will fairly and adequately protect the interests of the class. In any class action maintained pursuant to this section, the court may direct to the members of the class a notice to be published at least once each week for four consecutive weeks in a newspaper of general circulation published in the county where the civil action is commenced and in other counties within the jurisdiction of a taxing authority. The notice shall advise each member that the court will exclude him or her from the class if he or she so requests by a specified date, that the judgment, whether favorable or not, will include all members who do not request exclusion, and that any member who does not request exclusion may, if he or she desires, enter an appearance. In any class action brought pursuant to this section, the court, in addition to the relief requested, shall assess against the taxing authority found to be in violation of this section the reasonable costs of bringing the action, including reasonable attorney's fees, provided no attorney's fees shall be awarded any attorney or association of attorneys who receive public funds from any source for their services. Any action brought pursuant to this section shall be set for hearing as soon as practicable after the cause is at issue.

9. If in any action, including a class action, the court issues an order requiring a taxing authority to revise the tax rates as provided in this section or enjoins a taxing authority from the collection of a tax because of its failure to revise the rate of levy as provided in this section, any taxpayer paying his or her taxes when an improper rate is applied has erroneously paid his or her taxes in part, whether or not the taxes are paid under protest as provided in section 139.031 or otherwise contested. The part of the taxes paid erroneously is the difference in the amount produced by the original levy and the amount produced by the revised levy. The township or county collector of taxes or the collector of taxes in any city shall refund the amount of the tax erroneously paid. The taxing authority refusing to revise the rate of levy as provided in this section shall make available to the collector all funds necessary to make refunds pursuant to this subsection. No taxpayer shall receive any interest on any money erroneously paid by him or her pursuant to this subsection. Effective in the 1994 tax year, nothing in this section shall be construed to require a taxing authority to refund any tax erroneously paid prior to or during the third tax year preceding the current tax year.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 1955 p. 835 § 1, A.L. 1979 S.B. 247, et al., A.L. 1984 H.B. 1254, A.L. 1985 S.B. 234, A.L. 1985 H.B. 463, A.L. 1985 S.B. 152, A.L. 1986 H.B. 1022, et al., A.L. 1989 S.B. 110, A.L. 1990 H.B. 1817, A.L. 1991 H.B. 608, S.B. 432, A.L. 1992 S.B. 630, A.L. 1994 S.B. 676, A.L. 1996 S.B. 795, et al., A.L. 1999 H.B. 516, A.L. 2000 S.B. 894, A.L. 2002 H.B. 1150, et al., A.L. 2004 S.B. 960, A.L. 2005 H.B. 58 merged with H.B. 186 merged with H.B. 461 merged with S.B. 272, A.L. 2008 S.B. 711, A.L. 2011 H.B. 506, A.L. 2013 H.B. 1035)

*Effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013

CROSS REFERENCES:

Levee districts, readjustment of assessment of benefits for maintenance tax purposes, 245.197

Levy not imposed in year, rate of tax, 278.250

(2008) Section allowing a political subdivision to revise a levy to allow for inflationary assessment growth within that political subdivision, as long as the revision does not exceed the lesser of the consumer price index or five percent, does not violate section 22(a) of Article X of the Missouri Constitution. Franklin County ex rel. Parks v. Franklin County Commission, 269 S.W.3d 26 (Mo.banc).



Section 137.074 Merchants' and manufacturers' personal property excluded in tax rate calculations, when--identified separately, how--real property records to contain certain information.

Merchants' and manufacturers' personal property excluded in tax rate calculations, when--identified separately, how--real property records to contain certain information.

137.074. 1. For the purpose of determining any tax rate under section 137.073, or other applicable provisions of the statutes or constitution of this state, the tax revenue from any personal property of manufacturers, refiners, distributors, wholesalers, and retail merchants and establishments which falls in the category of personal property exempted from taxation under subsection 1 of section 6 of article X of the Constitution of Missouri shall not be included in the prior year's tax revenues used in determining tax rates for use after the effective date of the exemption of such personal property of manufacturers, refiners, distributors, wholesalers, and retail merchants and establishments.

2. In order to implement the mandate of the voters of this state in their approval of section 6 of article X of the Missouri Constitution, all county and municipal officers charged with assessing property, extending tax charges, and collecting property taxes shall so arrange tax assessment forms, records, and receipts in a manner that will identify separately the personal property of manufacturers, refiners, distributors, wholesalers, and retail merchants and establishments which falls into the category of personal property exempted from taxation under subsection 1 of section 6 of article X of the Constitution of Missouri. Such records shall be separately maintained for the tax year 1984 and in each subsequent tax year until the exemption provided in subsection 1 of section 6 of article X of the Constitution of Missouri becomes effective.

3. In order to implement the mandate of the voters of this state in their approval of section 4(b) of article X of the Missouri Constitution, all county assessors shall note in their records the assessed valuation of each parcel of real property immediately prior to December 31, 1984, and the true value in money of each parcel of real property as of December 31, 1984, and the subclass which each parcel of real property was in immediately prior to December 31, 1984, and the subclass which each parcel of real property was in as of December 31, 1984. As used in this subsection, the term "true value in money", when applied to agricultural and horticultural property, shall be that value determined under sections 137.017 to 137.026.

(L. 1983 S.B. 63, et al.)



Section 137.075 What property liable for taxes.

What property liable for taxes.

137.075. Every person owning or holding real property or tangible personal property on the first day of January, including all such property purchased on that day, shall be liable for taxes thereon during the same calendar year.

(RSMo 1939 § 10940, A.L. 1945 p. 1799 § 4)

Prior revisions: 1929 § 9746; 1919 § 12756; 1909 § 11338



Section 137.076 Valuation by assessor, factors to be considered.

Valuation by assessor, factors to be considered.

137.076. In establishing the value of a parcel of real property the county assessor shall consider current market conditions and previous decisions of the county board of equalization, the state tax commission or a court of competent jurisdiction that affected the value of such parcel. For purposes of this section, the term "current market conditions", shall include the impact upon the housing market of foreclosures and bank sales.

(L. 1993 H.B. 541 § 1, A.L. 2012 H.B. 1818)



Section 137.078 Depreciation schedules for broadcasting equipment, definitions--true value in money, how determined--tables.

Depreciation schedules for broadcasting equipment, definitions--true value in money, how determined--tables.

137.078. 1. For purposes of this section, the following terms shall mean: (1) "Analog equipment", all depreciable items of tangible personal property that are used directly or indirectly in broadcasting television shows, radio programs, or commercials through the use of analog technology, including studio broadcast equipment, transmitter and antenna equipment, and broadcast towers; (2) "Applicable analog fraction", a fraction, the numerator of which is the total number of analog television sets in the United States for the immediately preceding calendar year and the denominator of which is an amount representing the total combined number of analog and digital television sets in the United States for the immediately preceding calendar year. The applicable analog fraction will be determined on an annual basis by the Missouri Broadcasters Association; (3) "Applicable analog percentage", the following percentages for the following years:

Year of 2004 2005 2006 2007 Acquisition Tax Year Tax Year Tax Year Tax Year

1% 2006

1% 2005

25% 1% 2004

50% 25% 1% 2003 75%

50% 25% 1% 2002 75% 50% 25% 1% 2001 75% 50% 25% 1% 2000 75% 50% 25%

1%1999 75% 50% 25% 1% 1998 75% 50% 25% 1% Prior

75% 50% 25% 1%;

(4) "Applicable digital fraction", a fraction, the numerator of which is the total number of digital television sets in the United States for the immediately preceding calendar year and the denominator of which is an amount representing the total combined number of analog and digital television sets in the United States for the immediately preceding calendar year. The applicable digital fraction will be determined on an annual basis by the Missouri Broadcasters Association; (5) "Broadcast towers", structures with a function that includes holding television or radio broadcasters' antennae, repeaters, or translators at the height required or needed to transmit over-the-air signals or enhance the transmission of the signals. This term also includes the structures at least partially used by television broadcasters or radio broadcasters to provide weather radar information to the public. For property tax assessment purposes, broadcast towers are classified as tangible personal property; (6) "Digital equipment", all depreciable items of tangible personal property that are used directly or indirectly in broadcasting television shows, radio programs, or commercials through the use of digital technology, including studio broadcast equipment, transmitter and antenna equipment, and broadcast towers; (7) "Radio broadcasters", all businesses that own, lease, or operate radio broadcasting stations that transmit radio shows and commercials and that are required to be licensed by the Federal Communications Commission to provide such services; (8) "Radio broadcasting equipment", both analog equipment and digital equipment; (9) "Studio broadcast equipment", studio equipment that receives, produces, modifies, controls, measures, modulates, adds to or subtracts from, or enhances signals in the process that results in over-the-air signals for television broadcasters or radio broadcasters;

(10) "Television broadcasters", all businesses that own, lease, or operate television broadcasting stations that transmit television shows and commercials and that are required to be licensed by the Federal Communications Commission to provide such services;

(11) "Television broadcasting equipment", both analog equipment and digital equipment;

(12) "Transmitter and antenna equipment", equipment with functions that include transmitting signals from broadcast studios by increasing the power, tuning signals to the frequency allowed by regulatory authorities, and broadcasting signals to the public for television broadcasters or radio broadcasters.

2. In response to recent action by the Federal Communications Commission, as described by the commission in the fifth report and order, docket number 97-116, for purposes of assessing all items of television broadcasting equipment that are owned and used by television broadcasters for purposes of broadcasting television shows and commercials:

(1) The true value in money of all analog equipment shall be determined by depreciating the historical cost of such property using the depreciation tables provided in subdivision (1) of subsection 3 of this section and multiplying the results by the applicable analog percentage. The result of the second computation is multiplied by the applicable analog fraction to determine the true value in money of the analog equipment; and

(2) The true value in money of all digital equipment shall be determined by depreciating the historical cost of such property using the depreciation tables provided in subdivision (2) of subsection 3 of this section and multiplying the results by the applicable digital fraction to determine the true value in money of the digital equipment.

3. For purposes of subsection 2 of this section, the depreciation tables for determining the true value in money of television broadcasting equipment are as follows:

(1) For analog equipment, the following depreciation tables will apply for the following years:

Year of 2004 2005 2006 2007 Acquisition Tax Year Tax Year Tax Year Tax Year

2006 65% 2005

65% 45% 2004

65% 45% 30% 2003 65% 45% 30% 20% 2002 45% 30%

20% 10% 2001 30% 20% 10%

5% 2000 20% 10% 5% 5% 1999 10% 5% 5% 5% 1998

5% 5% 5% 5% Prior

5% 5% 5% 5%;

(2) For digital equipment, the following depreciation tables will apply for the following years:

Year of 2004 2005 2006 2007 Acquisition Tax Year Tax Year Tax Year Tax Year

2006 65% 2005

65% 45% 2004

65% 45% 30% 2003 65% 45% 30% 20% 2002 45% 30% 20% 10% 2001 30% 20%

10% 5% 2000 20% 10% 5% 5% 1999 10% 5% 5%

5% 1998 5% 5% 5% 5% Prior 5% 5% 5% 5%.

4. Beginning January 1, 2008, for purposes of assessing all items of television broadcasting equipment that are owned and used by television broadcasters for purposes of broadcasting television shows and commercials, the following depreciation tables will be used to determine their true value in money. The percentage shown for the first year shall be the percentage of the original cost used for January first of the year following the year of acquisition of the property, and the percentage shown for each succeeding year shall be the percentage of the original cost used for January first of the respective succeeding year as follows:

Year Studio Broadcast Transmitter and Broadcast

Equipment Antenna Equipment Tower

1 65% 91% 96% 2 45% 82% 93% 3 30%

73% 89% 4 20% 64% 86% 5 10% 55%

82% 6 5% 46% 79% 7 37% 75% 8

28% 72% 9

19% 68% 10

10% 65% 11

61% 12

58% 13

54% 14 51% 15 47% 16

44% 17

40% 19

33%20

30% 21

27% 22

24% 23 21% 24 18% 25

15%.

Television broadcasting equipment in all recovery periods shall continue in subsequent years to have the depreciation percentage last listed in the appropriate column so long as it is owned or held by the taxpayer.

5. Effective January 1, 2006, for purposes of assessing all items of radio broadcasting equipment that are owned and used by radio broadcasters for purposes of broadcasting radio programs and commercials, the following depreciation tables will be used to determine their true value in money. The percentage shown for the first year shall be the percentage of the original cost used for January first of the year following the year of acquisition of the property, and the percentage shown for each succeeding year shall be the percentage of the original cost used for January first of the respective succeeding year as follows:

Year Studio Broadcast Transmitter and Broadcast

Equipment Antenna Equipment Tower

1 65% 91% 96% 2 45%

82% 93% 3 30% 73% 89% 4 20% 64%

86% 5 10% 55% 82% 6

5% 46% 79% 7

37% 75% 8

28% 72% 9 19%

68% 10 10% 65% 11 61% 12

58% 13

54% 14

51% 15

47% 16

44% 17 40% 19

33% 20

30% 21

27% 22

24% 23

21% 24 18% 25 15% .

Radio broadcast equipment in all recovery periods shall continue in subsequent years to have the depreciation percentage last listed in the appropriate column so long as it is owned or held by the taxpayer.

(L. 2004 S.B. 1394, A.L. 2005 H.B. 58 merged with H.B. 461 merged with S.B. 210)



Section 137.079 Business personal property, excludes from total assessed valuation a portion of assessed valuation for property subject to appeal.

Business personal property, excludes from total assessed valuation a portion of assessed valuation for property subject to appeal.

137.079. Prior to setting its rate or rates as required by section 137.073, each taxing authority shall exclude from its total assessed valuation seventy-two percent of the total amount of assessed value of* business personal property that is the subject of an appeal at the state tax commission or in a court of competent jurisdiction in this state. This exclusion shall only apply to the portion of the assessed value of business personal property that is disputed in the appeal, and shall not exclude any portion of the same property that is not disputed. If the taxing authority uses a multirate approach as provided in section 137.073, this exclusion shall be made from the personal property class. The state tax commission shall provide each taxing authority with the total assessed value of business personal property within the jurisdiction of such taxing authority for which an appeal is pending no later than August twentieth of each year. Whenever any appeal is resolved, whether by final adjudication or settlement, and the result of the appeal causes money to be paid to the taxing authority, the taxing authority shall not be required to make an additional adjustment to its rate or rates due to such payment once the deadline for setting its rates, as provided by this chapter, has passed in a taxable year, but shall adjust its rate or rates due to such payment in the next rate setting cycle to offset the payment in the next taxable year. For the purposes of this section, the term "business personal property" means tangible personal property which is used in a trade or** business or used for production of income and which has a determinable life of longer than one year except that supplies used by a business shall also be considered business personal property, but shall not include livestock, farm machinery, property subject to the motor vehicle registration provisions of chapter 301, property subject to the tables provided in section 137.078, the property of rural electric cooperatives under chapter 394, or property assessed by the state tax commission under chapters 151, 153, and 155, section 137.022, and sections 137.1000 to 137.1030.

(L. 2005 H.B. 58 § 137.071 merged with H.B. 461 merged with S.B. 210 § 137.071)

*Word "to" appears in original rolls of H.B. 461, 2005. ** Word "of" appears in original rolls of H.B. 461, 2005.



Section 137.080 Annual assessment date--subclasses of tangible personal property.

Annual assessment date--subclasses of tangible personal property.

137.080. Real estate and tangible personal property shall be assessed annually at the assessment which commences on the first day of January. For purposes of assessing and taxing tangible personal property, all tangible personal property shall be divided into the following subclasses:

(1) Grain and other agricultural crops in an unmanufactured condition;

(2) Livestock;

(3) Farm machinery;

(4) Vehicles, including recreational vehicles, but not including manufactured homes, as defined in section 700.010, which are actually used as dwelling units;

(5) Manufactured homes, as defined in section 700.010, which are actually used as dwelling units;

(6) Motor vehicles which are eligible for registration and are registered as historic motor vehicles under section 301.131;

(7) All taxable tangible personal property not included in subclass (1), subclass (2), subclass (3), subclass (4), subclass (5), or subclass (6).

(RSMo 1939 § 10970, A.L. 1945 p. 1774, A.L. 1959 H.B. 108, A.L. 1983 S.B. 63, et al., A.L. 1985 S.B. 152)

Prior revisions: 1929 § 9779; 1919 § 12789; 1909 § 11371

Effective 12-31-85



Section 137.082 New construction, assessment of upon occupancy, how--payment of taxes, when--county assessor, duties--county option--natural disasters, assessment reduction allowed, effect.

New construction, assessment of upon occupancy, how--payment of taxes, when--county assessor, duties--county option--natural disasters, assessment reduction allowed, effect.

137.082. 1. Notwithstanding the provisions of sections 137.075 and 137.080 to the contrary, a building or other structure classified as residential property pursuant to section 137.016 newly constructed and occupied on any parcel of real property shall be assessed and taxed on such assessed valuation as of the first day of the month following the date of occupancy for the proportionate part of the remaining year at the tax rates established for that year, in all taxing jurisdictions located in the county adopting this section as provided in subsection 8 of this section. Newly constructed residential property which has never been occupied shall not be assessed as improved real property until such occupancy or the first day of January of the fourth year following the year in which construction of the improvements was completed. The provisions of this subsection shall apply in those counties including any city not within a county in which the governing body has previously adopted or hereafter adopts the provisions of this subsection.

2. The assessor may consider a property residentially occupied upon personal verification or when any two of the following conditions have been met:

(1) An occupancy permit has been issued for the property;

(2) A deed transferring ownership from one party to another has been filed with the recorder of deeds' office subsequent to the date of the first permanent utility service;

(3) A utility company providing service in the county has verified a transfer of service for property from one party to another;

(4) The person or persons occupying the newly constructed property has registered a change of address with any local, state or federal governmental office or agency.

3. In implementing the provisions of this section, the assessor may use occupancy permits, building permits, warranty deeds, utility connection documents, including telephone connections, or other official documents as may be necessary to discover the existence of newly constructed properties. No utility company shall refuse to provide verification monthly to the assessor of a utility connection to a newly occupied single family building or structure.

4. In the event that the assessment under subsections 1 and 2 of this section is not completed until after the deadline for filing appeals in a given tax year, the owner of the newly constructed property who is aggrieved by the assessment of the property may appeal this assessment the following year to the county board of equalization in accordance with chapter 138 and may pay any taxes under protest in accordance with section 139.031; provided however, that such payment under protest shall not be required as a condition of appealing to the county board of equalization. The collector shall impound such protested taxes and shall not disburse such taxes until resolution of the appeal.

5. The increase in assessed valuation resulting from the implementation of the provisions of this section shall be considered new construction and improvements under the provisions of this chapter.

6. In counties which adopt the provisions of subsections 1 to 7 of this section, an amount not to exceed ten percent of all ad valorem property tax collections on newly constructed and occupied residential property allocable to each taxing authority within counties of the first classification having a population of nine hundred thousand or more, one-tenth of one percent of all ad valorem property tax collections allocable to each taxing authority within all other counties of the first classification and one-fifth of one percent of all ad valorem property tax collections allocable to each taxing authority within counties of the second, third and fourth classifications and any county of the first classification having a population of at least eighty-two thousand inhabitants, but less than eighty-two thousand one hundred inhabitants, in addition to the amount prescribed by section 137.720 shall be deposited into the assessment fund of the county for collection costs.

7. For purposes of figuring the tax due on such newly constructed residential property, the assessor or the board of equalization shall place the full amount of the assessed valuation on the tax book upon the first day of the month following occupancy. Such assessed valuation shall be taxed for each month of the year following such date at its new assessed valuation, and for each month of the year preceding such date at its previous valuation. The percentage derived from dividing the number of months at which the property is taxed at its new valuation by twelve shall be applied to the total assessed valuation of the new construction and improvements, and such product shall be included in the next year's base for the purposes of figuring the next year's tax levy rollback. The untaxed percentage shall be considered as new construction and improvements in the following year and shall be exempt from the rollback provisions.

8. Subsections 1 to 7 of this section shall be effective in those counties including any city not within a county in which the governing body of such county elects to adopt a proposal to implement the provisions of subsections 1 to 7 of this section. Such subsections shall become effective in such county on the first day of January of the year following such election.

9. In any county which adopts the provisions of subsections 1 to 7 of this section prior to the first day of June in any year pursuant to subsection 8 of this section, the assessor of such county shall, upon application of the property owner, remove on a pro rata basis from the tax book for the current year any residential real property improvements destroyed by a natural disaster if such property is unoccupied and uninhabitable due to such destruction. On or after the first day of July, the board of equalization shall perform such duties. Any person claiming such destroyed property shall provide a list of such destroyed property to the county assessor. The assessor shall have available a supply of appropriate forms on which the claim shall be made. The assessor may verify all such destroyed property listed to ensure that the person made a correct statement. Any person who completes such a list and, with intent to defraud, includes property on the list that was not destroyed by a natural disaster shall, in addition to any other penalties provided by law, be assessed double the value of any property fraudulently listed. The list shall be filed by the assessor, after he has provided a copy of the list to the county collector and the board of equalization, in the office of the county clerk who, after entering the filing thereof, shall preserve and safely keep them. If the assessor, subsequent to such destruction, considers such property occupied as provided in subsection 2 of this section, the assessor shall consider such property new construction and improvements and shall assess such property accordingly as provided in subsection 1 of this section. For the purposes of this section, the term "natural disaster" means any disaster due to natural causes such as tornado, fire, flood, or earthquake.

10. Any political subdivision may recover the loss of revenue caused by subsection 9 of this section by adjusting the rate of taxation, to the extent previously authorized by the voters of such political subdivision, for the tax year immediately following the year of such destruction in an amount not to exceed the loss of revenue caused by this section.

(L. 1989 H.B. 181 & 633 § 2, A.L. 1990 H.B. 1817, A.L. 1994 S.B. 662 & 459, A.L. 1995 H.B. 211, A.L. 2003 S.B. 120, A.L. 2008 S.B. 711, A.L. 2011 H.B. 506)



Section 137.083 Assessor in counties of third classification may make changes in assessor's book, when, content, effective when county elects to adopt.

Assessor in counties of third classification may make changes in assessor's book, when, content, effective when county elects to adopt.

137.083. 1. In any county of the third classification, the assessor may make changes to the assessor's book after the date of delivery pursuant to section 137.245. The assessor may only make such changes if the ownership of a parcel of real property has changed since the latest entry in the assessor's book. An ownership change shall include both a full and a partial divestment of such real property and any additions thereto to a subsequent owner. The change to the assessor's book shall be limited to reallocating the assessed valuation of the property before such full or partial divestment among the prior and current owners to reflect such full or partial divestment.

2. Any increase in assessed valuation resulting from the implementation of the provisions of this section shall be considered new construction and improvements under the provisions of this chapter.

3. Subsections 1 and* 2 of this section shall be effective in those counties of the third classification in which the governing body of such county elects to adopt a proposal to implement the provisions of subsections 1 and* 2 of this section.

(L. 2003 S.B. 122)

*Word "to" appears in original rolls.



Section 137.085 Government lands become taxable, when--state lien on real property, extent of.

Government lands become taxable, when--state lien on real property, extent of.

137.085. 1. Government lands entered or located on prior to the first day of January shall be taxable for that year and every year thereafter; school and swamp land and lots shall become taxable whenever the county sells, conveys or agrees to convey its title.

2. Real property shall in all cases be liable for the taxes thereon, and a lien is hereby vested in favor of the state on all real property for all taxes thereon, which lien shall accrue and become a fixed encumbrance as soon as the amount of the taxes is determined by assessment and levy, and said lien shall be enforced as provided by law; said lien shall continue to be enforced until all taxes, forfeitures, back taxes and costs shall be fully paid or the land sold or released as provided by law.

(RSMo 1939 § 10941, A.L. 1945 p. 1799 § 7)

Prior revisions: 1929 § 9747; 191 § 12757; 1909 § 11339



Section 137.090 Tangible personal property to be assessed in county of owner's residence--exceptions--apportionment of assessment of tractors and trailers..

Tangible personal property to be assessed in county of owner's residence--exceptions--apportionment of assessment of tractors and trailers..

137.090. 1. All tangible personal property of whatever nature and character situate in a county other than the one in which the owner resides shall be assessed in the county where the owner resides; except that, houseboats, cabin cruisers, floating boat docks, and manufactured homes, as defined in section 700.010, used for lodging shall be assessed in the county where they are located, and tangible personal property belonging to estates shall be assessed in the county in which the probate division of the circuit court has jurisdiction. Tangible personal property, other than motor vehicles as the term is defined in section 301.010, used exclusively in connection with farm operations of the owner and kept on the farmland, shall not be assessed by a city, town or village unless the farmland is totally within the boundaries of the city, town or village. No tangible personal property shall be simultaneously assessed in more than one county.

2. The assessed valuation of any tractor or trailer as defined in section 301.010 owned by an individual, partner, or member and used in interstate commerce must be apportioned to Missouri based on the ratio of miles traveled in this state to miles traveled in the United States in interstate commerce during the preceding tax year or on the basis of the most recent annual mileage figures available.

(RSMo 1939 § 10939, A.L. 1945 p. 1799 § 8, A.L. 1961 p. 605, A.L. 1978 H.B. 1634, A.L. 1981 H.B. 531, A.L. 1983 S.B. 63, et al., A.L. 2013 H.B. 1035 merged with S.B. 23 merged with S.B. 148)

Prior revisions: 1929 § 9745; 1919 § 12755; 1909 § 11337

Effective 8-28-13 (S.B. 23)

8-28-13 (S.B. 148)

10-11-13 (H.B. 1035)

*H.B. 1035 effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

CROSS REFERENCE:

Forest cropland, minerals to be taxed separately, 254.190



Section 137.092 Rental or leasing facilities to submit lessee lists.

Rental or leasing facilities to submit lessee lists.

137.092. 1. As used in this section, the following terms mean:

(1) "Personal property", any house trailer, manufactured home, airplane, or aircraft;

(2) "Rental or leasing facility", any manufactured home park, manufactured home storage facility, or any hangar or similar aircraft storage facility.

2. For all calendar years beginning on or after January 1, 2008, every owner of a rental or leasing facility shall, by January thirtieth of each year, furnish the assessor of the county in which the rental or leasing facility is located a list of the lessees located at the rental or leasing facility on January first of each year. The list shall include:

(1) The name of the lessee;

(2) The lessee's address and county of residency.

(L. 2007 S.B. 30, A.L. 2008 S.B. 711)



Section 137.095 Corporate property, where taxed--tractors and trailers.

Corporate property, where taxed--tractors and trailers.

137.095. 1. The real and tangible personal property of all corporations operating in any county in the state of Missouri and in the City of St. Louis, and subject to assessment by county or township assessors, shall be assessed and taxed in the county in which the property is situated on the first day of January of the year for which the taxes are assessed, and every general or business corporation having or owning tangible personal property on the first day of January in each year, which is situated in any other county than the one in which the corporation is located, shall make return to the assessor of the county or township where the property is situated, in the same manner as other tangible personal property is required by law to be returned, except that all motor vehicles which are the property of the corporation and which are subject to regulation under chapter 390 shall be assessed for tax purposes in the county in which the motor vehicles are based.

2. For the purposes of subsection 1 of this section, the term "based" means the place where the vehicle is most frequently dispatched, garaged, serviced, maintained, operated or otherwise controlled, except that leased passenger vehicles shall be assessed at the residence of the driver or, if the residence of the driver is unknown, at the location of the lessee.

3. The assessed valuation of any tractor or trailer as defined in section 301.010 owned by a corporation and used in interstate commerce must be apportioned to Missouri based on the ratio of miles traveled in this state to miles traveled in the United States in interstate commerce during the preceding tax year or on the basis of the most recent annual mileage figures available.

(L. 1945 p. 1799 § 9, L. 1945 p. 1782 § 27, A.L. 1959 H.B. 108, A.L. 1965 p. 255, A.L. 1994 S.B. 652 merged with S.B. 662 & 459, A.L. 2013 H.B. 1035 merged with S.B. 23 merged with S.B. 148)

Effective 8-28-13 (S.B. 23)

8-28-13 (S.B. 148)

10-11-13 (H.B. 1035)

*H.B. 1035 effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 137.098 College fraternity and sorority real property, how assessed.

College fraternity and sorority real property, how assessed.

137.098. For the purposes of assessments of real property under chapter 137, property used for housing students owned by a fraternity and sorority recognized by a public or private college or university within this state shall be considered to be a cooperative housing association.

(L. 1986 S.B. 751 § 1 subsec. 1)



Section 137.100 Certain property exempt from taxes.

Certain property exempt from taxes.

137.100. The following subjects are exempt from taxation for state, county or local purposes:

(1) Lands and other property belonging to this state;

(2) Lands and other property belonging to any city, county or other political subdivision in this state, including market houses, town halls and other public structures, with their furniture and equipments, and on public squares and lots kept open for health, use or ornament;

(3) Nonprofit cemeteries;

(4) The real estate and tangible personal property which is used exclusively for agricultural or horticultural societies organized in this state, including not-for-profit agribusiness associations;

(5) All property, real and personal, actually and regularly used exclusively for religious worship, for schools and colleges, or for purposes purely charitable and not held for private or corporate profit, except that the exemption herein granted does not include real property not actually used or occupied for the purpose of the organization but held or used as investment even though the income or rentals received therefrom is used wholly for religious, educational or charitable purposes;

(6) Household goods, furniture, wearing apparel and articles of personal use and adornment, as defined by the state tax commission, owned and used by a person in his home or dwelling place;

(7) Motor vehicles leased for a period of at least one year to this state or to any city, county, or political subdivision or to any religious, educational, or charitable organization which has obtained an exemption from the payment of federal income taxes, provided the motor vehicles are used exclusively for religious, educational, or charitable purposes;

(8) Real or personal property leased or otherwise transferred by an interstate compact agency created pursuant to sections 70.370 to 70.430* or sections 238.010 to 238.100 to another for which or whom such property is not exempt when immediately after the lease or transfer, the interstate compact agency enters into a leaseback or other agreement that directly or indirectly gives such interstate compact agency a right to use, control, and possess the property; provided, however, that in the event of a conveyance of such property, the interstate compact agency must retain an option to purchase the property at a future date or, within the limitations period for reverters, the property must revert back to the interstate compact agency. Property will no longer be exempt under this subdivision in the event of a conveyance as of the date, if any, when:

(a) The right of the interstate compact agency to use, control, and possess the property is terminated;

(b) The interstate compact agency no longer has an option to purchase or otherwise acquire the property; and

(c) There are no provisions for reverter of the property within the limitation period for reverters;

(9) All property, real and personal, belonging to veterans' organizations. As used in this section, "veterans' organization" means any organization of veterans with a congressional charter, that is incorporated in this state, and that is exempt from taxation under section 501(c)(19) of the Internal Revenue Code of 1986, as amended;

(10) Solar energy systems not held for resale.

(RSMo 1939 §§ 10937, 10938, A.L. 1945 p. 1799 § 5, A.L. 1959 H.B. 108, A.L. 1974 S.B. 333, A.L. 1999 S.B. 219, A.L. 2003 S.B. 11, A.L. 2004 H.B. 795, et al. merged with H.B. 1182, A.L. 2005 H.B. 58 merged with H.B. 186 merged with H.B. 461 merged with H.B. 487, A.L. 2007 H.B. 654 & 938, A.L. 2013 H.B. 142)

Prior revisions: 1929 §§ 9743, 9744; 1919 §§ 12753, 12754; 1909 §§ 11335, 11336

*Section 70.430 was repealed by S.B. 1001 in 2000.



Section 137.101 Charitable organizations, exemption from property taxes--assessor's duties.

Charitable organizations, exemption from property taxes--assessor's duties.

137.101. 1. The activities of nationally affiliated fraternal, benevolent, or service organizations which promote good citizenship, humanitarian activities, or improve the physical, mental, and moral condition of an indefinite number of people are purposes purely charitable within the meaning of subsection 1 of section 6 of article X of the constitution and local assessing authorities may exempt such portion of the real and personal property of such organizations as the assessing authority may determine is utilized in purposes purely charitable from the assessment, levy, and collection of taxes.

2. If, at any time, an assessor finally determines, after any and all hearings or rightful appeals, that personal property, upon which an organization would otherwise owe taxes but for the provisions of subsection 1 of this section or subdivision (5) of section 137.100, is not used for purposes purely charitable, or for purposes described in subdivision (5) of section 137.100, then the assessor shall notify the department of revenue of such final determination within thirty days.

(L. 1986 H.B. 1022, et al. § 1, A.L. 2004 S.B. 1394, A.L. 2007 H.B. 654 & 938)



Section 137.106 Homestead preservation--definitions--homestead exemption credit received, when, application process--assessor's duties--department of revenue duties--apportionment percentage set, how applied, notice to owners--rulemaking authority--sunset provision.

Homestead preservation--definitions--homestead exemption credit received, when, application process--assessor's duties--department of revenue duties--apportionment percentage set, how applied, notice to owners--rulemaking authority--sunset provision.

137.106. 1. This section may be known and may be cited as "The Missouri Homestead Preservation Act".

2. As used in this section, the following terms shall mean:

(1) "Department", the department of revenue;

(2) "Director", the director of revenue;

(3) "Disabled", as such term is defined in section 135.010;

(4) "Eligible owner", any individual owner of property who is sixty-five years old or older as of January first of the tax year in which the individual is claiming the credit or who is disabled, and who had an income of equal to or less than the maximum upper limit in the year prior to completing an application pursuant to this section; or

(a) In the case of a married couple owning property either jointly or as tenants by the entirety, or where only one spouse owns the property, such couple shall be considered an eligible taxpayer if both spouses have reached the age of sixty-five or if one spouse is disabled, or if one spouse is at least sixty-five years old and the other spouse is at least sixty years old, and the combined income of the couple in the year prior to completing an application pursuant to this section did not exceed the maximum upper limit; or

(b) In the case of joint ownership by unmarried persons or ownership by tenancy in common by two or more unmarried persons, such owners shall be considered an eligible owner if each person with an ownership interest individually satisfies the eligibility requirements for an individual eligible owner under this section and the combined income of all individuals with an interest in the property is equal to or less than the maximum upper limit in the year prior to completing an application under this section. If any individual with an ownership interest in the property fails to satisfy the eligibility requirements of an individual eligible owner or if the combined income of all individuals with interest in the property exceeds the maximum upper limit, then all individuals with an ownership interest in such property shall be deemed ineligible owners regardless of such other individual's ability to individually meet the eligibility requirements; or

(c) In the case of property held in trust, the eligible owner and recipient of the tax credit shall be the trust itself provided the previous owner of the homestead or the previous owner's spouse: is the settlor of the trust with respect to the homestead; currently resides in such homestead; and but for the transfer of such property would have satisfied the age, ownership, and maximum upper limit requirements for income as defined in subdivisions (7) and (8) of this subsection;

No individual shall be an eligible owner if the individual has not paid their property tax liability, if any, in full by the payment due date in any of the three prior tax years, except that a late payment of a property tax liability in any prior year shall not disqualify a potential eligible owner if such owner paid in full the tax liability and any and all penalties, additions and interest that arose as a result of such late payment; no individual shall be an eligible owner if such person filed a valid claim for the senior citizens property tax relief credit pursuant to sections 135.010 to 135.035;

(5) "Homestead", as such term is defined pursuant to section 135.010, except as limited by provisions of this section to the contrary. No property shall be considered a homestead if such property was improved since the most recent annual assessment by more than five percent of the prior year appraised value, except where an eligible owner of the property has made such improvements to accommodate a disabled person;

(6) "Homestead exemption limit", a percentage increase, rounded to the nearest hundredth of a percent, which shall be equal to the percentage increase to tax liability, not including improvements, of a homestead from one tax year to the next that exceeds a certain percentage set pursuant to subsection 10 of this section. For applications filed in 2005 or 2006, the homestead exemption limit shall be based on the increase to tax liability from 2004 to 2005. For applications filed between April 1, 2005, and September 30, 2006, an eligible owner, who otherwise satisfied the requirements of this section, shall not apply for the homestead exemption credit more than once during such period. For applications filed after 2006, the homestead exemption limit shall be based on the increase to tax liability from two years prior to application to the year immediately prior to application. For applications filed between December 31, 2008, and December 31, 2011, the homestead exemption limit shall be based on the increase in tax liability from the base year to the year prior to the application year. For applications filed on or after January 1, 2012, the homestead exemption limit shall be based on the increase to tax liability from two years prior to application to the year immediately prior to application. For purposes of this subdivision, the term "base year" means the year prior to the first year in which the eligible owner's application was approved, or 2006, whichever is later;

(7) "Income", federal adjusted gross income, and in the case of ownership of the homestead by trust, the income of the settlor applicant shall be imputed to the income of the trust for purposes of determining eligibility with regards to the maximum upper limit;

(8) "Maximum upper limit", in the calendar year 2005, the income sum of seventy thousand dollars; in each successive calendar year this amount shall be raised by the incremental increase in the general price level, as defined pursuant to article X, section 17 of the Missouri Constitution.

3. Pursuant to article X, section 6(a) of the Constitution of Missouri, if in the prior tax year, the property tax liability on any parcel of subclass (1) real property increased by more than the homestead exemption limit, without regard for any prior credit received due to the provisions of this section, then any eligible owner of the property shall receive a homestead exemption credit to be applied in the current tax year property tax liability to offset the prior year increase to tax liability that exceeds the homestead exemption limit, except as eligibility for the credit is limited by the provisions of this section. The amount of the credit shall be listed separately on each taxpayer's tax bill for the current tax year, or on a document enclosed with the taxpayer's bill. The homestead exemption credit shall not affect the process of setting the tax rate as required pursuant to article X, section 22 of the Constitution of Missouri and section 137.073 in any prior, current, or subsequent tax year.

4. If application is made in 2005, any potential eligible owner may apply for the homestead exemption credit by completing an application through their local assessor's office. Applications may be completed between April first and September thirtieth of any tax year in order for the taxpayer to be eligible for the homestead exemption credit in the tax year next following the calendar year in which the homestead exemption credit application was completed. The application shall be on forms provided to the assessor's office by the department. Forms also shall be made available on the department's internet site and at all permanent branch offices and all full-time, temporary, or fee offices maintained by the department of revenue. The applicant shall attest under penalty of perjury:

(1) To the applicant's age;

(2) That the applicant's prior year income was less than the maximum upper limit;

(3) To the address of the homestead property; and

(4) That any improvements made to the homestead, not made to accommodate a disabled person, did not total more than five percent of the prior year appraised value. The applicant shall also include with the application copies of receipts indicating payment of property tax by the applicant for the homestead property for the two prior tax years.

5. If application is made in 2005, the assessor, upon request for an application, shall:

(1) Certify the parcel number and owner of record as of January first of the homestead, including verification of the acreage classified as residential on the assessor's property record card;

(2) Obtain appropriate prior tax year levy codes for each homestead from the county clerks for inclusion on the form;

(3) Record on the application the assessed valuation of the homestead for the current tax year, and any new construction or improvements for the current tax year; and

(4) Sign the application, certifying the accuracy of the assessor's entries.

6. If application is made after 2005, any potential eligible owner may apply for the homestead exemption credit by completing an application. Applications may be completed between April first and October fifteenth of any tax year in order for the taxpayer to be eligible for the homestead exemption credit in the tax year next following the calendar year in which the homestead exemption credit application was completed. The application shall be on forms provided by the department. Forms also shall be made available on the department's internet site and at all permanent branch offices and all full-time, temporary, or fee offices maintained by the department of revenue. The applicant shall attest under penalty of perjury:

(1) To the applicant's age;

(2) That the applicant's prior year income was less than the maximum upper limit;

(3) To the address of the homestead property;

(4) That any improvements made to the homestead, not made to accommodate a disabled person, did not total more than five percent of the prior year appraised value; and

(5) The applicant shall also include with the application copies of receipts indicating payment of property tax by the applicant for the homestead property for the three prior tax years.

7. Each applicant shall send the application to the department by October fifteenth of each year for the taxpayer to be eligible for the homestead exemption credit in the tax year next following the calendar year in which the application was completed.

8. If application is made in 2005, upon receipt of the applications, the department shall calculate the tax liability, adjusted to exclude new construction or improvements verify compliance with the maximum income limit, verify the age of the applicants, and make adjustments to these numbers as necessary on the applications. The department also shall disallow any application where the applicant has also filed a valid application for the senior citizens property tax credit, pursuant to sections 135.010 to 135.035. Once adjusted tax liability, age, and income are verified, the director shall determine eligibility for the credit, and provide a list of all verified eligible owners to the county collectors or county clerks in counties with a township form of government by December fifteenth of each year. By January fifteenth, the county collectors or county clerks in counties with a township form of government shall provide a list to the department of any verified eligible owners who failed to pay the property tax due for the tax year that ended immediately prior. Such eligible owners shall be disqualified from receiving the credit in the current tax year.

9. If application is made after 2005, upon receipt of the applications, the department shall calculate the tax liability, verify compliance with the maximum income limit, verify the age of the applicants, and make adjustments to these numbers as necessary on the applications. The department also shall disallow any application where the applicant also has filed a valid application for the senior citizens property tax credit under sections 135.010 to 135.035. Once adjusted tax liability, age, and income are verified, the director shall determine eligibility for the credit and provide a list of all verified eligible owners to the county assessors or county clerks in counties with a township form of government by December fifteenth of each year. By January fifteenth, the county assessors shall provide a list to the department of any verified eligible owners who made improvements not for accommodation of a disability to the homestead and the dollar amount of the assessed value of such improvements. If the dollar amount of the assessed value of such improvements totaled more than five percent of the prior year appraised value, such eligible owners shall be disqualified from receiving the credit in the current tax year.

10. The director shall calculate the level of appropriation necessary to set the homestead exemption limit at five percent when based on a year of general reassessment or at two and one-half percent when based on a year without general reassessment for the homesteads of all verified eligible owners, and provide such calculation to the speaker of the house of representatives, the president pro tempore of the senate, and the director of the office of budget and planning in the office of administration by January thirty-first of each year.

11. For applications made in 2005, the general assembly shall make an appropriation for the funding of the homestead exemption credit that is signed by the governor, then the director shall, by July thirty-first of such year, set the homestead exemption limit. The limit shall be a single, statewide percentage increase to tax liability, rounded to the nearest hundredth of a percent, which, if applied to all homesteads of verified eligible owners who applied for the homestead exemption credit in the immediately prior tax year, would cause all but one-quarter of one percent of the amount of the appropriation, minus any withholding by the governor, to be distributed during that fiscal year. The remaining one-quarter of one percent shall be distributed to the county assessment funds of each county on a proportional basis, based on the number of eligible owners in each county; such one-quarter percent distribution shall be delineated in any such appropriation as a separate line item in the total appropriation. If no appropriation is made by the general assembly during any tax year or no funds are actually distributed pursuant to any appropriation therefor, then no homestead preservation credit shall apply in such year.

12. After setting the homestead exemption limit for applications made in 2005, the director shall apply the limit to the homestead of each verified eligible owner and calculate the credit to be associated with each verified eligible owner's homestead, if any. The director shall send a list of those eligible owners who are to receive the homestead exemption credit, including the amount of each credit, the certified parcel number of the homestead, and the address of the homestead property, to the county collectors or county clerks in counties with a township form of government by August thirty-first. Pursuant to such calculation, the director shall instruct the state treasurer as to how to distribute the appropriation and assessment fund allocation to the county collector's funds of each county or the treasurer ex officio collector's fund in counties with a township form of government where recipients of the homestead exemption credit are located, so as to exactly offset each homestead exemption credit being issued, plus the one-quarter of one percent distribution for the county assessment funds. As a result of the appropriation, in no case shall a political subdivision receive more money than it would have received absent the provisions of this section plus the one-quarter of one percent distribution for the county assessment funds. Funds, at the direction of the county collector or the treasurer ex officio collector in counties with a township form of government, shall be deposited in the county collector's fund of a county or the treasurer ex officio collector's fund or may be sent by mail to the collector of a county, or the treasurer ex officio collector in counties with a township form of government, not later than October first in any year a homestead exemption credit is appropriated as a result of this section and shall be distributed as moneys in such funds are commonly distributed from other property tax revenues by the collector of the county or the treasurer ex officio collector of the county in counties with a township form of government, so as to exactly offset each homestead exemption credit being issued. In counties with a township form of government, the county clerk shall provide the treasurer ex officio collector a summary of the homestead exemption credit for each township for the purpose of distributing the total homestead exemption credit to each township collector in a particular county.

13. If, in any given year after 2005, the general assembly shall make an appropriation for the funding of the homestead exemption credit that is signed by the governor, then the director shall determine the apportionment percentage by equally apportioning the appropriation among all eligible applicants on a percentage basis. If no appropriation is made by the general assembly during any tax year or no funds are actually distributed pursuant to any appropriation therefor, then no homestead preservation credit shall apply in such year.

14. After determining the apportionment percentage, the director shall calculate the credit to be associated with each verified eligible owner's homestead, if any. The director shall send a list of those eligible owners who are to receive the homestead exemption credit, including the amount of each credit, the certified parcel number of the homestead, and the address of the homestead property, to the county collectors or county clerks in counties with a township form of government by August thirty-first. Pursuant to such calculation, the director shall instruct the state treasurer as to how to distribute the appropriation to the county collector's fund of each county where recipients of the homestead exemption credit are located, so as to exactly offset each homestead exemption credit being issued. As a result of the appropriation, in no case shall a political subdivision receive more money than it would have received absent the provisions of this section. Funds, at the direction of the collector of the county or treasurer ex officio collector in counties with a township form of government, shall be deposited in the county collector's fund of a county or may be sent by mail to the collector of a county, or treasurer ex officio collector in counties with a township form of government, not later than October first in any year a homestead exemption credit is appropriated as a result of this section and shall be distributed as moneys in such funds are commonly distributed from other property tax revenues by the collector of the county or the treasurer ex officio collector of the county in counties with a township form of government, so as to exactly offset each homestead exemption credit being issued.

15. The department shall promulgate rules for implementation of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void. Any rule promulgated by the department shall in no way impact, affect, interrupt, or interfere with the performance of the required statutory duties of any county elected official, more particularly including the county collector when performing such duties as deemed necessary for the distribution of any homestead appropriation and the distribution of all other real and personal property taxes.

16. In the event that an eligible owner dies or transfers ownership of the property after the homestead exemption limit has been set in any given year, but prior to January first of the year in which the credit would otherwise be applied, the credit shall be void and any corresponding moneys, pursuant to subsection 12 of this section, shall lapse to the state to be credited to the general revenue fund. In the event the collector of the county or the treasurer ex officio collector of the county in counties with a township form of government determines prior to issuing the credit that the individual is not an eligible owner because the individual did not pay the prior three years' property tax liability in full, the credit shall be void and any corresponding moneys, under subsection 11 of this section, shall lapse to the state to be credited to the general revenue fund.

17. This section shall apply to all tax years beginning on or after January 1, 2005. This subsection shall become effective June 28, 2004.

18. In accordance with the provisions of sections 23.250 to 23.298 and unless otherwise authorized pursuant to section 23.253:

(1) Any new program authorized under the provisions of this section shall automatically sunset six years after the effective date of this section; and

(2) This section shall terminate on September first of the year following the year in which any new program authorized under this section is sunset, and the revisor of statutes shall designate such sections and this section in a revision bill for repeal.

(L. 2004 S.B. 730, S.B. 960 §§ 1, B, A.L. 2005 H.B. 58 merged with H.B. 186 merged with H.B. 229 merged with H.B. 461, A.L. 2006 S.B. 630, A.L. 2008 S.B. 711)



Section 137.110 Assessment blanks, books and supplies, furnished, when.

Assessment blanks, books and supplies, furnished, when.

137.110. The state tax commission shall design the necessary assessment blanks, which design shall be furnished to the assessor at least one hundred twenty days prior to January first of each year. The assessor shall purchase assessment blanks, assessment books, and all necessary supplies relating to the assessment process at the expense of the county assessment fund.

(RSMo 1939 § 10950, A.L. 1945 p. 1782 §§ 10, 28, A.L. 1959 H.B. 108, A.L. 1983 S.B. 63, et al.)

Prior revisions: 1929 § 9756; 1919 § 12766; 1909 § 11348



Section 137.112 Deferred maintenance, defined.

Deferred maintenance, defined.

137.112. 1. As used in sections 137.112 to 137.114, "deferred maintenance" means maintenance, repairs or replacements, as described in this section, to an existing dwelling consisting of any number of residential units, regardless of the classification of the real property for assessment purposes. The term "deferred maintenance" does not mean the addition of new construction to an existing building which increases the number of square feet of living space, nor does it mean maintenance, repairs, replacements, or new construction to a portion of an existing dwelling if such portion is used for commercial purposes.

2. Deferred maintenance includes the maintenance, repair or replacement of the following:

(1) Broken floor joists, missing sections or collapsed interior floors;

(2) Improperly installed or collapsing partitions, loose or missing plaster;

(3) Broken or missing sash, frames or window panes;

(4) Inadequate light or ventilation;

(5) Missing or defective weather stripping or storm windows;

(6) Missing or broken doors;

(7) Collapsed or broken stairs, stairways or stair railings;

(8) Missing or inoperative sanitary facilities;

(9) Hazardous gas or electric installations;

(10) Leaking sinks or defective drainboards;

(11) Improperly installed, obstructed, broken or leaking piping, drains, vents or traps;

(12) Inoperative or obsolete heating plant;

(13) Electrical insulation missing or damaged, overloaded electrical circuits, improper electrical installations or connections;

(14) Split or buckled basement support beams, open breaks or severe settlement in basement walls;

(15) Inadequate exterior wall and attic insulation;

(16) Open cracks or breaks in exterior building walls;

(17) Holes or cracks through roof, defective roof flashing or skylights;

(18) Collapsing or deteriorating chimneys;

(19) Broken or missing gutters and downspouts;

(20) Rotted fascia boards, eaves, soffits and cornices;

(21) Collapsed or broken porch joists, columns or railings;

(22) Rotted or broken porch flooring;

(23) Missing or broken step treads; and

(24) Exterior or interior paint.

(L. 1977 S.B. 214 § 1, A.L. 1983 S.B. 63, et al., A.L. 1985 S.B. 152)

Effective 12-31-85



Section 137.113 Scope of sections.

Scope of sections.

137.113. The provisions of sections 137.112 to 137.114 shall apply only to the deferred maintenance of dwellings consisting of any number of residential units which is begun during the period January 1, 1978, to December 31, 1988, or which is begun during the period August 28, 1989, to December 31, 1998, regardless of the classification of the real property for assessment purposes.

(L. 1977 S.B. 214 § 2, A.L. 1983 S.B. 63, et al., A.L. 1985 S.B. 152, A.L. 1989 H.B. 181 & 633)



Section 137.114 Assessment of deferred maintenance improvements postponed--eligibility requirements.

Assessment of deferred maintenance improvements postponed--eligibility requirements.

137.114. 1. In making assessments of real property as required by the provisions of section 137.115, and in order to provide for the renovation of obsolete properties as authorized by section 7 of article X of the Missouri Constitution, the county assessor shall not, for a period of five years after a deferred maintenance activity has been begun, add to the assessed value of a dwelling consisting of any number of residential units, regardless of the classification of the real property for assessment purposes, any additional assessed value because of deferred maintenance which has been begun upon such property during the period prescribed in section 137.113; except that, before any county assessor shall refrain from adding additional assessed valuation because of a deferred maintenance activity he shall determine that the property in question is on the tax rolls of the county and that no delinquent taxes on such property are due.

2. To be eligible for the tax relief afforded by subsection 1 of this section, a dwelling must be located on real property within an area satisfying the description set forth in section 7 of article X of the Missouri Constitution. The governing body of each unit of local government of this state shall designate such areas within its boundaries by resolution, order, or ordinance, and each such resolution, order, or ordinance shall indicate the length of time the designation is to exist. Within thirty days of the date such resolution, order, or ordinance is passed, the unit of local government shall provide the assessor of the county or the city not within a county in which the designated area lies, a certified copy of the resolution, order, or ordinance designating the area and a map of the area so designated clearly showing the boundaries of the area, as well as all the streets lying within the area. Each unit of local government which designates an area for the tax relief set forth in subsection 1 of this section shall establish a procedure whereby any person may apply to the unit of local government, or an agency thereof, for certification that a designated dwelling lies within an area duly designated for such tax relief. This certification shall also specify the items of deferred maintenance completed on the dwelling. Within twenty days after the issuance of such a certificate, the unit of local government shall transmit to the assessor of the county or city not within a county in which the real property lies a copy of the certificate. Upon receipt of such certificate, the assessor shall determine whether the property in question is eligible for the assessment postponement provided for in subsection 1 of this section and shall issue to the owner of the real property a formal declaration of whether such tax relief is to be made available, and, if so, also indicating the assessed valuation of the real property immediately prior to the deferred maintenance and the term of the assessment postponement. As used in this subsection, the phrase "unit of local government" shall mean the municipality within whose boundaries the area to be designated lies. If the area does not lie within the boundaries of any municipality, then "unit of local government" shall mean the county within whose boundaries the area to be designated lies.

(L. 1977 S.B. 214 § 3, A.L. 1983 S.B. 63, et al., A.L. 1985 S.B. 152)

Effective 12-31-85



Section 137.115 Real and personal property, assessment--maintenance plan--assessor may mail forms for personal property--classes of property, assessment--physical inspection required, when, procedure.

Real and personal property, assessment--maintenance plan--assessor may mail forms for personal property--classes of property, assessment--physical inspection required, when, procedure.

137.115. 1. All other laws to the contrary notwithstanding, the assessor or the assessor's deputies in all counties of this state including the city of St. Louis shall annually make a list of all real and tangible personal property taxable in the assessor's city, county, town or district. Except as otherwise provided in subsection 3 of this section and section 137.078, the assessor shall annually assess all personal property at thirty-three and one-third percent of its true value in money as of January first of each calendar year. The assessor shall annually assess all real property, including any new construction and improvements to real property, and possessory interests in real property at the percent of its true value in money set in subsection 5 of this section. The true value in money of any possessory interest in real property in subclass (3), where such real property is on or lies within the ultimate airport boundary as shown by a federal airport layout plan, as defined by 14 CFR 151.5, of a commercial airport having a FAR Part 139 certification and owned by a political subdivision, shall be the otherwise applicable true value in money of any such possessory interest in real property, less the total dollar amount of costs paid by a party, other than the political subdivision, towards any new construction or improvements on such real property completed after January 1, 2008, and which are included in the above-mentioned possessory interest, regardless of the year in which such costs were incurred or whether such costs were considered in any prior year. The assessor shall annually assess all real property in the following manner: new assessed values shall be determined as of January first of each odd-numbered year and shall be entered in the assessor's books; those same assessed values shall apply in the following even-numbered year, except for new construction and property improvements which shall be valued as though they had been completed as of January first of the preceding odd-numbered year. The assessor may call at the office, place of doing business, or residence of each person required by this chapter to list property, and require the person to make a correct statement of all taxable tangible personal property owned by the person or under his or her care, charge or management, taxable in the county. On or before January first of each even-numbered year, the assessor shall prepare and submit a two-year assessment maintenance plan to the county governing body and the state tax commission for their respective approval or modification. The county governing body shall approve and forward such plan or its alternative to the plan to the state tax commission by February first. If the county governing body fails to forward the plan or its alternative to the plan to the state tax commission by February first, the assessor's plan shall be considered approved by the county governing body. If the state tax commission fails to approve a plan and if the state tax commission and the assessor and the governing body of the county involved are unable to resolve the differences, in order to receive state cost-share funds outlined in section 137.750, the county or the assessor shall petition the administrative hearing commission, by May first, to decide all matters in dispute regarding the assessment maintenance plan. Upon agreement of the parties, the matter may be stayed while the parties proceed with mediation or arbitration upon terms agreed to by the parties. The final decision of the administrative hearing commission shall be subject to judicial review in the circuit court of the county involved. In the event a valuation of subclass (1) real property within any county with a charter form of government, or within a city not within a county, is made by a computer, computer-assisted method or a computer program, the burden of proof, supported by clear, convincing and cogent evidence to sustain such valuation, shall be on the assessor at any hearing or appeal. In any such county, unless the assessor proves otherwise, there shall be a presumption that the assessment was made by a computer, computer-assisted method or a computer program. Such evidence shall include, but shall not be limited to, the following:

(1) The findings of the assessor based on an appraisal of the property by generally accepted appraisal techniques; and

(2) The purchase prices from sales of at least three comparable properties and the address or location thereof. As used in this subdivision, the word "comparable" means that:

(a) Such sale was closed at a date relevant to the property valuation; and

(b) Such properties are not more than one mile from the site of the disputed property, except where no similar properties exist within one mile of the disputed property, the nearest comparable property shall be used. Such property shall be within five hundred square feet in size of the disputed property, and resemble the disputed property in age, floor plan, number of rooms, and other relevant characteristics.

2. Assessors in each county of this state and the city of St. Louis may send personal property assessment forms through the mail.

3. The following items of personal property shall each constitute separate subclasses of tangible personal property and shall be assessed and valued for the purposes of taxation at the following percentages of their true value in money:

(1) Grain and other agricultural crops in an unmanufactured condition, one-half of one percent;

(2) Livestock, twelve percent;

(3) Farm machinery, twelve percent;

(4) Motor vehicles which are eligible for registration as and are registered as historic motor vehicles pursuant to section 301.131 and aircraft which are at least twenty-five years old and which are used solely for noncommercial purposes and are operated less than fifty hours per year or aircraft that are home built from a kit, five percent;

(5) Poultry, twelve percent; and

(6) Tools and equipment used for pollution control and tools and equipment used in retooling for the purpose of introducing new product lines or used for making improvements to existing products by any company which is located in a state enterprise zone and which is identified by any standard industrial classification number cited in subdivision (6) of section 135.200, twenty-five percent.

4. The person listing the property shall enter a true and correct statement of the property, in a printed blank prepared for that purpose. The statement, after being filled out, shall be signed and either affirmed or sworn to as provided in section 137.155. The list shall then be delivered to the assessor.

5. All subclasses of real property, as such subclasses are established in Section 4(b) of Article X of the Missouri Constitution and defined in section 137.016, shall be assessed at the following percentages of true value:

(1) For real property in subclass (1), nineteen percent;

(2) For real property in subclass (2), twelve percent; and

(3) For real property in subclass (3), thirty-two percent.

6. Manufactured homes, as defined in section 700.010, which are actually used as dwelling units shall be assessed at the same percentage of true value as residential real property for the purpose of taxation. The percentage of assessment of true value for such manufactured homes shall be the same as for residential real property. If the county collector cannot identify or find the manufactured home when attempting to attach the manufactured home for payment of taxes owed by the manufactured home owner, the county collector may request the county commission to have the manufactured home removed from the tax books, and such request shall be granted within thirty days after the request is made; however, the removal from the tax books does not remove the tax lien on the manufactured home if it is later identified or found. For purposes of this section, a manufactured home located in a manufactured home rental park, rental community or on real estate not owned by the manufactured home owner shall be considered personal property. For purposes of this section, a manufactured home located on real estate owned by the manufactured home owner may be considered real property.

7. Each manufactured home assessed shall be considered a parcel for the purpose of reimbursement pursuant to section 137.750, unless the manufactured home is real estate as defined in subsection 7 of section 442.015 and assessed as a realty improvement to the existing real estate parcel.

8. Any amount of tax due and owing based on the assessment of a manufactured home shall be included on the personal property tax statement of the manufactured home owner unless the manufactured home is real estate as defined in subsection 7 of section 442.015, in which case the amount of tax due and owing on the assessment of the manufactured home as a realty improvement to the existing real estate parcel shall be included on the real property tax statement of the real estate owner.

9. The assessor of each county and each city not within a county shall use the trade-in value published in the October issue of the National Automobile Dealers' Association Official Used Car Guide, or its successor publication, as the recommended guide of information for determining the true value of motor vehicles described in such publication. The assessor shall not use a value that is greater than the average trade-in value in determining the true value of the motor vehicle without performing a physical inspection of the motor vehicle. For vehicles two years old or newer from a vehicle's model year, the assessor may use a value other than average without performing a physical inspection of the motor vehicle. In the absence of a listing for a particular motor vehicle in such publication, the assessor shall use such information or publications which in the assessor's judgment will fairly estimate the true value in money of the motor vehicle.

10. Before the assessor may increase the assessed valuation of any parcel of subclass (1) real property by more than fifteen percent since the last assessment, excluding increases due to new construction or improvements, the assessor shall conduct a physical inspection of such property.

11. If a physical inspection is required, pursuant to subsection 10 of this section, the assessor shall notify the property owner of that fact in writing and shall provide the owner clear written notice of the owner's rights relating to the physical inspection. If a physical inspection is required, the property owner may request that an interior inspection be performed during the physical inspection. The owner shall have no less than thirty days to notify the assessor of a request for an interior physical inspection.

12. A physical inspection, as required by subsection 10 of this section, shall include, but not be limited to, an on-site personal observation and review of all exterior portions of the land and any buildings and improvements to which the inspector has or may reasonably and lawfully gain external access, and shall include an observation and review of the interior of any buildings or improvements on the property upon the timely request of the owner pursuant to subsection 11 of this section. Mere observation of the property via a drive-by inspection or the like shall not be considered sufficient to constitute a physical inspection as required by this section.

13. The provisions of subsections 11 and 12 of this section shall only apply in any county with a charter form of government with more than one million inhabitants.

14. A county or city collector may accept credit cards as proper form of payment of outstanding property tax or license due. No county or city collector may charge surcharge for payment by credit card which exceeds the fee or surcharge charged by the credit card bank, processor, or issuer for its service. A county or city collector may accept payment by electronic transfers of funds in payment of any tax or license and charge the person making such payment a fee equal to the fee charged the county by the bank, processor, or issuer of such electronic payment.

15. Any county or city not within a county in this state may, by an affirmative vote of the governing body of such county, opt out of the provisions of this section and sections 137.073, 138.060, and 138.100 as enacted by house bill no. 1150 of the ninety-first general assembly, second regular session and section 137.073 as modified by house committee substitute for senate substitute for senate committee substitute for senate bill no. 960, ninety-second general assembly, second regular session, for the next year of the general reassessment, prior to January first of any year. No county or city not within a county shall exercise this opt-out provision after implementing the provisions of this section and sections 137.073, 138.060, and 138.100 as enacted by house bill no. 1150 of the ninety-first general assembly, second regular session and section 137.073 as modified by house committee substitute for senate substitute for senate committee substitute for senate bill no. 960, ninety-second general assembly, second regular session, in a year of general reassessment. For the purposes of applying the provisions of this subsection, a political subdivision contained within two or more counties where at least one of such counties has opted out and at least one of such counties has not opted out shall calculate a single tax rate as in effect prior to the enactment of house bill no. 1150 of the ninety-first general assembly, second regular session. A governing body of a city not within a county or a county that has opted out under the provisions of this subsection may choose to implement the provisions of this section and sections 137.073, 138.060, and 138.100 as enacted by house bill no. 1150 of the ninety-first general assembly, second regular session, and section 137.073 as modified by house committee substitute for senate substitute for senate committee substitute for senate bill no. 960, ninety-second general assembly, second regular session, for the next year of general reassessment, by an affirmative vote of the governing body prior to December thirty-first of any year.

16. The governing body of any city of the third classification with more than twenty-six thousand three hundred but fewer than twenty-six thousand seven hundred inhabitants located in any county that has exercised its authority to opt out under subsection 15 of this section may levy separate and differing tax rates for real and personal property only if such city bills and collects its own property taxes or satisfies the entire cost of the billing and collection of such separate and differing tax rates. Such separate and differing rates shall not exceed such city's tax rate ceiling.

(RSMo 1939 § 10950, A.L. 1945 P. 1782 § 10, A.L. 1951 p. 852, A.L. 1959 H.B. 108, A.L. 1972 H.B. 1175, A.L. 1973 H.B. 592, A.L. 1981 S.B. 13, A.L. 1983 S.B. 63, et al., A.L. 1985 S.B. 234, A.L. 1985 S.B. 152, A.L. 1986 S.B. 476, A.L. 1987 H.B. 909 merged with H.B. 384 Revision, A.L. 1989 H.B. 181 & 633 merged with S.B. 148, A.L. 1990 H.B. 1817, A.L. 1991 H.B. 608 merged with S.B. 432, H.B. 25, A.L. 1992 S.B. 630, A.L. 1998 S.B. 535 merged with S.B. 827, A.L. 2002 H.B. 1150, et al. § 137.115 and § 1, A.L. 2003 H.B. 57, A.L. 2004 S.B. 960 merged with S.B. 1394, A.L. 2005 H.B. 58 merged with S.B. 210 merged with S.B. 267, A.L. 2007 S.B. 22, A.L. 2008 H.B. 2058 merged with S.B. 711 merged with S.B. 718, A.L. 2010 S.B. 630, A.L. 2013 H.B. 1035)

Prior revisions: 1929 § 9756; 1919 § 12766; 1909 § 11348

*Effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

(2000) Term "possessory interests" includes leaseholds. St. Charles County v. Curators of the University of Missouri, 25 S.W.3d 159 (Mo.banc).

(2005) Characteristics of potential owner of property, such as possession of casino license, are irrelevant to determining value of property at highest and best use; therefore, applying standard for casino real property which differs from other commercial properties is valuation subclass in violation of section and Article X, Section 4(b), Constitution of Missouri. Snider v. Casino Aztar/Aztar Missouri Gaming Corp., 156 S.W.3d 341 (Mo.banc).



Section 137.116 Department of revenue to furnish lists of motor vehicles.

Department of revenue to furnish lists of motor vehicles.

137.116. 1. The department of revenue shall annually transmit as of January first of each year to the county assessor of each county and of the city of St. Louis, a list showing the description of all motor vehicles, motor boats and trailers, registered with the department of revenue, the name and address of the owner or the name and address of the registered agent of a corporate owner, of all motor vehicles, motor boats and trailers having a personal property situs within the county or city, the list to be furnished to the assessor before April first of the taxable year.

2. Each assessor shall use the report issued by the director of revenue to assist him in preparing assessment lists of all tangible personal property in the county or township.

(L. 1963 p. 184 § 1)



Section 137.117 Recorder to furnish list of real estate transfers (third and fourth class counties).

Recorder to furnish list of real estate transfers (third and fourth class counties).

137.117. The circuit clerk and ex officio recorder of deeds of each county of the fourth class and of each county of the third class wherein the offices are combined, and the recorder of deeds of each county of the third class wherein the offices are separate, shall furnish the county assessor of his county, or the township assessors in counties with township organization, on or before the fifteenth day of each month a true and complete list of all real estate transfers completed in the county or townships, in counties with township organization, during the preceding month. The list so furnished shall contain the following information relating to each transfer:

(1) The names of the grantor and grantee;

(2) The consideration paid;

(3) A description of the real estate transferred by the smallest legal subdivisions, or by smaller parts, lots or parcels, if sections and the subdivisions thereof are subdivided into parts, lots or parcels as shown by plat duly recorded and if not so subdivided then by such description as will enable the assessor to find it, together with the number of acres transferred; and

(4) The book and page number where each deed is recorded.

(L. 1953 p. 372 § 59.365; L. 1955 p. 834 § 1; L. 1957 p. 798 § 1; A.L. 1959 H.B. 108 § 137.132)



Section 137.119 Filing of subdivision plat not to affect classification or increase appraised value--exception.

Filing of subdivision plat not to affect classification or increase appraised value--exception.

137.119. The filing of a real property subdivision plat with the recorder of deeds shall not, singularly, result in a change in classification or an increase in the appraised value of such property. All contiguous lots and lands for which a plat has been filed shall be combined and valued as a single parcel if no improvements have been made to such lots or lands. The provisions of this section shall not affect property assessed under the provisions of section 137.082.

(L. 1993 H.B. 541 § 2)

Effective 7-2-93



Section 137.120 Property list, contents.

Property list, contents.

137.120. The lists required by section 137.115 shall contain:

(1) A list of all the real estate;

(2) A list of all the livestock, poultry, and bee colonies, showing the total number of each;

(3) An aggregate statement of all lawn and garden tractors, harvesting equipment, drilling machines, irrigation systems, farm machinery and implements;

(4) All automobiles, trucks, motorcycles, minibikes, motorized and recreational vehicles, airplanes and all other motor vehicles;

(5) All home, boat and other trailers; mobile homes; boats; boat motors; and all other tangible personal property not exempt by law from taxation.

(RSMo 1939 § 10950, A.L. 1945 p. 1782 § 10, A.L. 1972 S.B. 450, A.L. 1974 S.B. 333, A.L. 1989 H.B. 181 & 633)

Prior revisions: 1929 § 9756; 1919 § 12766; 1909 § 11348



Section 137.122 Depreciable tangible personal property--definitions--standardized schedule to be used--valuation table--exceptions.

Depreciable tangible personal property--definitions--standardized schedule to be used--valuation table--exceptions.

137.122. 1. As used in this section, the following terms mean:

(1) "Business personal property", tangible personal property which is used in a trade or business or used for production of income and which has a determinable life of longer than one year except that supplies used by a business shall also be considered business personal property, but shall not include livestock, farm machinery, grain and other agricultural crops in an unmanufactured condition, property subject to the motor vehicle registration provisions of chapter 301, property assessed under section 137.078, the property of rural electric cooperatives under chapter 394, or property assessed by the state tax commission under chapters 151, 153, and 155, section 137.022, and sections 137.1000 to 137.1030;

(2) "Class life", the class life of property as set out in the federal Modified Accelerated Cost Recovery System life tables or their successors under the Internal Revenue Code as amended;

(3) "Economic or functional obsolescence", a loss in value of personal property above and beyond physical deterioration and age of the property. Such loss may be the result of economic or functional obsolescence or both;

(4) "Original cost", the price the current owner, the taxpayer, paid for the item without freight, installation, or sales or use tax. In the case of acquisition of items of personal property as part of an acquisition of an entity, the original cost shall be the historical cost of those assets remaining in place and in use and the placed-in-service date shall be the date of acquisition by the entity being acquired;

(5) "Placed in service", property is placed in service when it is ready and available for a specific use, whether in a business activity, an income-producing activity, a tax-exempt activity, or a personal activity. Even if the property is not being used, the property is in service when it is ready and available for its specific use;

(6) "Recovery period", the period over which the original cost of depreciable tangible personal property shall be depreciated for property tax purposes and shall be the same as the recovery period allowed for such property under the Internal Revenue Code.

2. To establish uniformity in the assessment of depreciable tangible personal property, each assessor shall use the standardized schedule of depreciation in this section to determine the assessed valuation of depreciable tangible personal property for the purpose of estimating the value of such property subject to taxation under this chapter.

3. For purposes of this section, and to estimate the value of depreciable tangible personal property for mass appraisal purposes, each assessor shall value depreciable tangible personal property by applying the class life and recovery period to the original cost of the property according to the following depreciation schedule. The percentage shown for the first year shall be the percentage of the original cost used for January first of the year following the year of acquisition of the property, and the percentage shown for each succeeding year shall be the percentage of the original cost used for January first of the respective succeeding year as follows:

Year Recovery Period in Years

3 5 7 10 15 20

1 75.00 85.00 89.29 92.50 95.00 96.25 2 37.50 59.50 70.16 78.62 85.50 89.03 3 12.50 41.65 55.13 66.83 76.95 82.35 4 5.00 24.99 42.88 56.81 69.25 76.18 5 10.00 30.63 48.07 62.32 70.46 6 18.38 39.33 56.09 65.18 7 10.00 30.59 50.19 60.29 8 21.85 44.29 55.77 9

15.00 38.38 51.31 10

32.48 46.85 11

26.57 42.38 12 20.67 37.92 13 15.00 33.46 14 29.00 15

24.54 16

20.08 17

20.00

Depreciable tangible personal property in all recovery periods shall continue in subsequent years to have the depreciation factor last listed in the appropriate column so long as it is owned or held by the taxpayer. The state tax commission shall study and analyze the values established by this method of assessment and in every odd-numbered year make recommendations to the joint committee on tax policy pertaining to any changes in this methodology, if any, that are warranted.

4. Such estimate of value determined under this section shall be presumed to be correct for the purpose of determining the true value in money of the depreciable tangible personal property, but such estimation may be disproved by substantial and persuasive evidence of the true value in money under any method determined by the state tax commission to be correct, including, but not limited to, an appraisal of the tangible personal property specifically utilizing generally accepted appraisal techniques, and contained in a narrative appraisal report in accordance with the Uniform Standards of Professional Appraisal Practice or by proof of economic or functional obsolescence or evidence of excessive physical deterioration. For purposes of appeal of the provisions of this section, the salvage or scrap value of depreciable tangible personal property may only be considered if the property is not in use as of the assessment date.

5. This section shall not apply to business personal property placed in service before January 2, 2006. Nothing in this section shall create a presumption as to the proper method of determining the assessed valuation of business personal property placed in service before January 2, 2006.

6. The provisions of this section are not intended to modify the definition of tangible personal property as defined in section 137.010.

(L. 2005 H.B. 58 merged with H.B. 461 merged with S.B. 210, A.L. 2008 S.B. 711)



Section 137.125 Procedure in case of absence from property and of death.

Procedure in case of absence from property and of death.

137.125. 1. If any person required by this chapter to list property shall be sick or absent when the assessor calls for a list of his property, the assessor shall leave at the office, or the usual place of residence or business of such person, a printed assessment blank and a printed notice, requiring such person to make out and mail or take to the office of said assessor, not more than twenty days from the date of such notice, a sworn statement of the property which he is required to list.

2. If any such person shall have died prior to the time when the assessor calls for such list, the assessor shall deliver such assessment blank and printed notice to the executor or administrator of such deceased person, and such executor or administrator shall make out and deliver to the assessor such sworn statement of all the property of such decedent.

3. The date of leaving such notice and the name of the person required to list the property shall be carefully noted by the assessor; and if any such person shall neglect or refuse to deliver the statement, properly made out, signed and sworn to as required, the assessor shall make the assessment, as required by this chapter.

(RSMo 1939 § 10951, A.L. 1945 p. 1782 § 11)

Prior revisions: 1929 § 9757; 1919 § 12767; 1909 § 11349



Section 137.130 Assessor to make physical inspection, when--assessment.

Assessor to make physical inspection, when--assessment.

137.130. Whenever there shall be any taxable personal property in any county, and from any cause no list thereof shall be given to the assessor in proper time and manner, or whenever the assessor has insufficient information to assess any real property, the assessor or an employee of the assessor shall assess the property based upon a physical inspection or on the best information the assessor can obtain; and for that purpose the assessor or an employee of the assessor shall have lawful right to enter into any lands and make any examination and search which may be necessary to assess such real property only when the assessor is entering because the assessor has insufficient information to assess such real property or to assess such personal property only when the assessor is entering because no list of taxable personal property has been given, and may examine any person upon oath touching the same. The assessor or an employee of the assessor shall not enter the interior of any structure on any real property as part of the inspection to assess such property without permission. The assessor shall list, assess and cause taxes to be imposed upon omitted taxable personal property in the current year and in the event personal property was also subject to taxation in the immediately preceding three years, but was omitted, the assessor shall also list, assess and cause taxes to be imposed upon such property.

(RSMo 1939 § 10954, A.L. 1945 p. 1782 § 14, A.L. 1999 S.B. 19 and S.B. 219, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 9760; 1919 § 12770; 1909 § 11352



Section 137.135 Duplicate list to be left if made during absence of owner.

Duplicate list to be left if made during absence of owner.

137.135. Whenever an assessment of property is made in the absence of the owner thereof, a duplicate list of such assessment shall be left, at the time of assessment, with some other member of the family not less than fifteen years of age, or with whoever may be in charge of such property. If the owner of the property is a nonresident, and neither he nor his agent is present when the assessment is made, a duplicate of the assessment shall be mailed by the assessor to the owner at his last address, if known.

(RSMo 1939 § 10987, A.L. 1945 p. 1782 § 18)

Prior revisions: 1929 § 9796; 1919 § 12806; 1909 § 11388



Section 137.150 Assessor and other officers to administer oaths--failure of assessor--penalty.

Assessor and other officers to administer oaths--failure of assessor--penalty.

137.150. Assessors and deputy assessors, county and circuit clerks, notaries public, commissioners of the county commissions, associate circuit judges, and all other judicial officers, are empowered and authorized to administer any oath relating to the assessment of property required by this chapter, and the assessor shall be liable to a fine of not less than ten dollars, to be recovered by suit or by indictment, for each list he shall receive without the same has been duly sworn to before some such officer; provided, he shall not be subject to a fine in any case where he or his deputy has made out the same on his own knowledge or information, in the absence of the person whose property is listed, or where he or his deputy has made it out on the refusal of the taxpayer to make it out and to swear to it; and it shall be the duty of the court having jurisdiction in criminal cases to give this section in charge of the grand jury at each term of the court.

(RSMo 1939 § 10952, A.L. 1945 p. 1782 § 16)

Prior revisions: 1929 § 9758; 1919 § 12768; 1909 § 11350



Section 137.155 Form of oath--refusal to make oath--penalty.

Form of oath--refusal to make oath--penalty.

137.155. 1. The oath to be signed and affirmed or sworn to by each person making a list of property required by this chapter is as follows:

I, .........., do solemnly swear, or affirm, that the foregoing list contains a true and correct statement of all the tangible personal property, made taxable by the laws of the state of Missouri, which I owned or which I had under my charge or management on the first day of January, 20..... I further solemnly swear, or affirm, that I have not sent or taken, or caused to be sent or taken, any property out of this state to avoid taxation. So help me God.

2. Any person who refuses to make oath or affirmation to his list, when required so to do by the assessor or his deputy, shall, upon conviction, be deemed guilty of a misdemeanor and no property shall be exempt from executions issued on judgments in prosecutions under this section.

3. The list and oath shall be filed by the assessor, after the assessor has completed the assessor's books, in the office of the county clerk, who, after entering the filing thereon, shall preserve and safely keep them.

(RSMo 1939 § 10953, A.L. 1945 p. 1782 § 17, A.L. 1959 H.B. 108, A.L. 1978 H.B. 1634, A.L. 1989 S.B. 127, et al., A.L. 2003 H.B. 57)

Prior revisions: 1929 § 9759; 1919 § 12769; 1909 § 11351

(2001) Section allowing taxpayer to affirm, rather than swear to, property list and permits deletion of phrase referring to God is constitutional. Oliver v. State Tax Commission of Missouri, 37 S.W.3d 243 (Mo.banc).



Section 137.160 Assessment of discovered real property--notice to state tax commission.

Assessment of discovered real property--notice to state tax commission.

137.160. If the assessor discovers any real property, presumed to be subject to taxation, which has not been returned to him by the clerk, he shall assess such property and enter the same on the assessment list. And if, upon the return of such list to the clerk, it shall appear that any such real property has not been returned by the state tax commission, it shall be the duty of the clerk to advise the state tax commission of the facts, describing the property so returned by the assessor, and the state tax commission shall ascertain the true condition of such real property, and advise the said clerk thereof, who shall correct the records of his office in accordance with the facts in the case.

(RSMo 1939 § 10977, A.L. 1945 p. 1782 § 19)

Prior revisions: 1929 § 9788; 1919 § 12798; 1909 § 11380



Section 137.165 Procedure of assessing real estate omitted from tax books.

Procedure of assessing real estate omitted from tax books.

137.165. If by any means any tract of land or town lot shall be omitted in the assessment of any year or series of years, and not put upon the assessor's book, the same, when discovered, shall be assessed by the assessor for the time being, and placed upon his book before the same is returned to the court, with all arrearages of tax which ought to have been assessed and paid in former years charged thereon.

(RSMo 1939 § 10978, A.L. 1945 p. 1782 § 20)

Prior revisions: 1929 § 9789; 1919 § 12799; 1909 § 11381



Section 137.170 Each tract of land charged with its own taxes--notice to owner.

Each tract of land charged with its own taxes--notice to owner.

137.170. Each tract of land or lot shall be chargeable with its own taxes, no matter who is the owner, nor in whose name it is or was assessed. The assessment of land or lots in numerical order, or by plats and a land list in alphabetical order, as provided in this chapter, shall be deemed and taken in all courts and places to impart notice to the owner or owners thereof, whoever or whatever they may be, that it is assessed and liable to be sold for taxes, interest and costs chargeable thereon; and no error or omission in regard to the name of any person, with reference to any tract of land or lot, shall in any wise impair the validity of the assessment thereof for taxes.

(RSMo 1939 § 10984, A.L. 1945 p. 1782 § 22)

Prior revisions: 1929 § 9793; 1919 § 12803; 1909 § 11385



Section 137.175 Failure to assess taxable property--method of subsequent assessments.

Failure to assess taxable property--method of subsequent assessments.

137.175. Whenever there has been a failure to assess the taxable property in any county for any year or years, the assessor of said county for the time being shall assess the property for the year or years in which said failure shall have occurred. Such assessment shall be made at the same time as is now provided by law for the assessment of property, the assessment for each year to be in a separate book. In making the said assessment, and in all subsequent proceedings thereon, the assessor, county commission, clerk of the county commission and collector shall be governed by the same law as is now in force for the assessment and collection of taxes, and shall receive the same compensation as is now provided by law for similar duties.

(RSMo 1939 § 11000, A.L. 1945 p. 1782 § 23)

Prior revisions: 1929 § 9810; 1919 § 12819; 1909 § 11401



Section 137.177 Building permits in certain second class counties, when required--application, fee, issuance--list given assessor--misdemeanor.

Building permits in certain second class counties, when required--application, fee, issuance--list given assessor--misdemeanor.

137.177. 1. The term "building" as used in this section means an edifice composed of brick, marble, wood or some other proper substance, erected or constructed, designed to stand more or less permanently, and covering a space of land for use as a dwelling, storehouse, factory, shelter for beasts or some other useful purpose.

2. (1) The county commission in counties of class two with a population of less than seventy-five thousand adjoining a county of the first class may by order duly made of record require that before any person shall erect or construct any building, the cost of which exceeds six hundred dollars, upon any lands lying and situate outside the corporate limits of any incorporated city in such counties he shall first file an application for a building permit with the county clerk of such county, which said application shall describe by metes and bounds the lands upon which the erection or construction of a building or buildings proposed and a general description of the building or buildings to be constructed or erected thereon;

(2) Before any such order shall become effective, it shall be published once each week for three consecutive weeks in at least one newspaper of general circulation in the county.

3. Upon receipt of such application the county clerk of such county shall immediately prepare a building permit in the customary form and shall issue the same to the applicant upon the payment by the applicant of the building permit fee of five dollars.

4. The county clerk of such counties shall keep a true and accurate record of the building permits so issued and shall, on the first day of January and the first day of July of each year, deliver to the county assessor a list of all building permits issued for the previous six-month period.

5. Any person who shall construct or erect or attempt to construct or erect any building in such county without first securing a building permit as provided in this section shall be guilty of a misdemeanor.

6. The provisions herein shall not apply to those counties which have adopted a planning and zoning commission under chapter 64 and shall become inoperative and of no effect in those counties which may hereafter adopt a planning and zoning commission under chapter 64.

(L. 1957 p. 798 §§ 1 to 5, A.L. 1961 p. 606)



Section 137.180 Valuation increased--assessor to notify owner--appeals to county board of equalization--notice to owners required, when, contents.

Valuation increased--assessor to notify owner--appeals to county board of equalization--notice to owners required, when, contents.

137.180. 1. Whenever any assessor shall increase the valuation of any real property he shall forthwith notify the record owner of such increase, either in person, or by mail directed to the last known address; every such increase in assessed valuation made by the assessor shall be subject to review by the county board of equalization whereat the landowner shall be entitled to be heard, and the notice to the landowner shall so state.

2. Effective January 1, 2009, for all counties with a charter form of government, other than any county adopting a charter form of government after January 1, 2008, whenever any assessor shall increase the valuation of any real property, he or she shall forthwith notify the record owner on or before June fifteenth of such increase and, in a year of general reassessment, the county shall notify the record owner of the projected tax liability likely to result from such an increase, either in person, or by mail directed to the last known address; every such increase in assessed valuation made by the assessor shall be subject to review by the county board of equalization whereat the landowner shall be entitled to be heard, and the notice to the landowner shall so state. Notice of the projected tax liability from the county shall accompany the notice of increased valuation from the assessor.

3. For all calendar years prior to the first day of January of the year following receipt of software necessary for the implementation of the requirements provided under subsections 4 and 5 of this section from the state tax commission, for any county not subject to the provisions of subsection 2 of this section or subsection 2 of section 137.355, whenever any assessor shall increase the valuation of any real property, he or she shall forthwith notify the record owner on or before June fifteenth of the previous assessed value and such increase either in person, or by mail directed to the last known address and include in such notice a statement indicating that the change in assessed value may impact the record owner's tax liability and provide all processes and deadlines for appealing determinations of the assessed value of such property. Such notice shall be provided in a font and format sufficient to alert a record owner of the potential impact upon tax liability and the appellate processes available.

4. Effective January first of the year following receipt of software necessary for the implementation of the requirements provided under this subsection and subsection 5 of this section from the state tax commission, for all counties not subject to the provisions of subsection 2 of this section or subsection 2 of section 137.355, whenever any assessor shall increase the valuation of any real property, he or she shall forthwith notify the record owner on or before June fifteenth of such increase and, in a year of general reassessment, the county shall notify the record owner of the projected tax liability likely to result from such an increase, either in person, or by mail directed to the last known address; every such increase in assessed valuation made by the assessor shall be subject to review by the county board of equalization whereat the landowner shall be entitled to be heard, and the notice to the landowner shall so state. Notice of the projected tax liability from the county shall accompany the notice of increased valuation from the assessor.

5. The notice of projected tax liability, required under subsections 2 and 4 of this section, from the county shall include:

(1) The record owner's name, address, and the parcel number of the property;

(2) A list of all political subdivisions levying a tax upon the property of the record owner;

(3) The projected tax rate for each political subdivision levying a tax upon the property of the record owner, and the purpose for each levy of such political subdivisions;

(4) The previous year's tax rates for each individual tax levy imposed by each political subdivision levying a tax upon the property of the record owner;

(5) The tax rate ceiling for each levy imposed by each political subdivision levying a tax upon the property of the record owner;

(6) The contact information for each political subdivision levying a tax upon the property of the record owner;

(7) A statement identifying any projected tax rates for political subdivisions levying a tax upon the property of the record owner, which were not calculated and provided by the political subdivision levying the tax; and

(8) The total projected property tax liability of the taxpayer.

6. In addition to the requirements provided under subsections 1, 2, and 5 of this section, effective January 1, 2011, in any county with a charter form of government and with more than one million inhabitants, whenever any assessor shall notify a record owner of any change in assessed value, such assessor shall provide notice that information regarding the assessment method and computation of value for such property is available on the assessor's website and provide the exact website address at which such information may be accessed. Such notification shall provide the assessor's contact information to enable taxpayers without internet access to request and receive information regarding the assessment method and computation of value for such property.

(L. 1945 p. 1782 § 15, A.L. 2008 S.B. 711, A.L. 2010 H.B. 1316 merged with S.B. 588)



Section 137.185 Tracts less than one-sixteenth of a section.

Tracts less than one-sixteenth of a section.

137.185. 1. In all cases where any person, company or corporation may hereafter divide any tract of land into parcels less than one-sixteenth part of a section or otherwise, in such manner that such parcels cannot be described in the usual manner of describing lands in accordance with the surveys made by the general government, it shall be the duty of such person, company or corporation to cause such lands to be surveyed and a plat thereof made by a surveyor in the county where such lands are situated, which plat shall particularly describe and set forth the lots or parcels of land surveyed, as aforesaid; the lots and blocks shall be numbered in progressive numbers, and the plats shall show the number, location and quantity of land in each lot, and the description of the tract of land so divided; provided, that whenever it shall appear to the county commission of the county in which any such tracts are situated that tracts or parcels of land less than one-sixteenth of a section, and lying outside of the limits of any incorporated city, town or village, have been conveyed without having been surveyed and platted and the plat thereof recorded as herein provided, the commission may require the county surveyor, by order of record, to survey and plat such tract or tracts of land and record the plat so made, all of which shall be done at the expense of the owner of such tracts of land at the time the survey is made.

2. And when any tracts of land lying within the limits of any city, town or village cannot be described by lot or block number, or other description given in a recorded plat, the city council may have such tracts of land surveyed and platted by the city or county surveyor, or other competent surveyor. Such plat shall be given such appropriate name as will distinguish it from all other surveys and plats, and streets included therein appropriately named, and such plats hereafter or heretofore made by any city, town or village shall have the full force and effect as other plats made under the provisions of this section. Said plat shall be certified to by the surveyor and recorded in like manner as the plats of towns are required to be certified to and recorded. The description of real estate in any deed or conveyance, or for the purpose of taxation, in accordance with the number and description set forth in the plat aforesaid, shall be deemed a good and valid description of the lot or parcel of lands so described.

3. Said surveyor shall file in the office of the clerk of the county commission of the county, in which any such lots or tracts of land platted under the provisions of this law are situated, his report and copy of such survey and tracts or lots platted under the provisions of this section, with the statements of the costs of such survey and platting, and the recorder's fee for recording same, which shall be paid by the surveyor, with an apportionment of the same, against each tract thus surveyed and platted, and the commission at the next term thereafter shall levy the amount of such costs as a tax against such tracts as thus apportioned and certified to by the surveyor, and shall cause the same to be entered upon the tax books against the several tracts and collected as other taxes are collected. And when said taxes are thus collected the county commission shall cause a warrant to be drawn for the amount of such collections to the surveyor making said plat and cause same to be paid to him accordingly.

(RSMo 1939 § 10988, A.L. 1945 p. 1782 § 42)

Prior revisions: 1929 § 9797; 1919 § 12807; 1909 § 11389



Section 137.190 Penalty for violation of section 137.185.

Penalty for violation of section 137.185.

137.190. Any person, company or corporation that may hereafter violate the provisions of section 137.185 shall upon conviction be deemed guilty of a misdemeanor.

(RSMo 1939 § 10989, A.L. 1945 p. 1782 § 43)

Prior revisions: 1929 § 9798; 1919 § 12808; 1909 § 11390



Section 137.195 County commissions to procure plats from United States land office.

County commissions to procure plats from United States land office.

137.195. Each county commission of this state shall procure from the register of the United States land office and keep on file plats of all townships and parts of townships in their respective counties, showing the county lines on a scale sufficiently large to show the sections and parts of sections, by their legal subdivisions, and all lands subject to taxation at that time, and also all private land claims with the name of the original claimant, the number of the survey and the number of acres.

(RSMo 1939 § 10966, A.L. 1945 p. 1782 § 30)

Prior revisions: 1929 § 9771; 1919 § 12781; 1909 § 11363



Section 137.200 Plats or maps lost--duty of county commissions.

Plats or maps lost--duty of county commissions.

137.200. In any county where land plats or maps have been lost or destroyed, the county commission of such county shall procure others to supply the places of those so lost or destroyed; and where any county commission fails to procure such maps or plats at least sixty days before the time for commencing the assessment in any year, it shall be the duty of the assessor of such county to procure them, to be paid for by the county.

(RSMo 1939 § 10967, A.L. 1945 p. 1782 § 31)

Prior revisions: 1929 § 9776; 1919 § 12786; 1909 § 11368



Section 137.205 Assessor to have free access to plats and maps--board to compare--omissions.

Assessor to have free access to plats and maps--board to compare--omissions.

137.205. The assessor shall have free access to all land plats and maps during the time of assessment with a view to ascertain what lands are taxable; and upon the return of the assessor's books to the board of equalization, the said board shall compare the same with the plats and maps of the county; and in all cases where any lands have been omitted by the assessor, they shall be placed in the assessor's books and assessed as other lands are required to be assessed by this chapter.

(RSMo 1939 § 10968, A.L. 1945 p. 1782 § 32)

Prior revisions: 1929 § 9777; 1919 § 12787; 1909 § 11369



Section 137.210 Assessor to examine and compare lists--assessor's book.

Assessor to examine and compare lists--assessor's book.

137.210. The assessor shall examine and compare the list of property delivered by individuals with the plats and maps, and after diligent efforts to ascertain all taxable property in his county shall make a complete list of all the real and tangible personal property taxable by his county to be called the assessor's book.

(RSMo 1939 § 10969, A.L. 1945 p. 1782 § 33, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9778; 1919 § 12788; 1909 § 11370



Section 137.215 Books to be divided into two parts--land list and personal property list--method of making list.

Books to be divided into two parts--land list and personal property list--method of making list.

137.215. 1. In all counties, except in the city of St. Louis, the assessor's books shall be arranged or divided into two parts only, part first to be known and denominated "the land list", which shall contain all lands by him assessed, arranged, as nearly as may be, in numerical order of range, township, section and parts of sections, lots or parcels, by the least legal subdivisions, when sections are so divided into parts, lots or parcels; and all lots or parcels of land in cities, towns and villages shall be arranged according to the number of block, lot or parcel; and all lands designated by number, surveys or parts of surveys, and all lands that can be described by numerical order, shall be placed in the land list, with the owner's name, if known, and if not, then the name of the original patentee, grantee or purchaser from the federal government, the state or county, as the case may be, opposite thereto; and when any person shall be the owner or original purchaser of a section, half section, quarter section or half quarter section, block, half block or quarter block, the same shall be assessed as one tract, and the name of such person placed opposite thereto, the lowest numbered range, township, section, block, lot or survey always to be placed first in the land* list. The assessor shall consolidate all lands owned by one person in a section, and all town lots owned by one person in a square or block, into one tract, lot or call, when it is practicable; and for any violation of this section in unnecessarily dividing the same up into more tracts than one, or more lots than one, the county commission shall deduct from his account, for making the county assessment, ten cents for each tract or lot not so consolidated. At the close of the land list the assessor shall place all the lands which cannot be properly described by numerical order, which shall be otherwise briefly described, indicating the quantity and location thereof, with the owner's name, if known, alphabetically arranged, opposite thereto; and the assessor shall place in a column opposite each tract of land the assessed valuation thereof; provided, that in every county where, from the nature and number of the divisions and subdivisions of the lands therein, it shall appear to the county commission of such county to be impracticable or impossible to arrange the land list in numerical order, it shall be the duty of such county commission to pass an order requiring said land list to be arranged in the alphabetical order of the names of the persons to whom assessed, and thereafter said land list shall be so arranged in alphabetical order, with a proper description of the lands, indicating briefly the quantity and location thereof, opposite the names of the persons to whom the same are assessed.

2. Part second shall be known and designated as the "personal property", which shall contain a list of the names of all persons liable to assessment, alphabetically arranged, and the assessor shall set opposite their names the tangible personal property respectively owned by them. It shall be in tabular form, with suitable captions and separate columns for the names of persons assessed for each kind of property, the assessed value thereof, the whole amount chargeable to each person, and such other columns as may be useful and convenient in practice; provided, that both the land list and the tangible personal property divisions of said book or books shall contain in a proper column provided therefor the identifying road district number or name in which each listed tract of land is situate and in which each listed taxpayer resides.

(RSMo 1939 § 10971, A.L. 1945 p. 1782 § 34)

Prior revisions: 1929 § 9780; 1919 § 12790; 1909 § 11372

*Word "last" appears in original rolls.

CROSS REFERENCE:

Abbreviations permitted in land descriptions, 140.180



Section 137.220 Assessor to prepare plats to all tracts and lots.

Assessor to prepare plats to all tracts and lots.

137.220. The assessor of St. Louis City shall cause to be prepared plats covering all tracts and lots of land in said city, and the county assessor in every county where the county commission shall have passed an order requiring an alphabetical arrangement of the land list, shall cause to be prepared plats covering all tracts and lots of lands in such county, showing upon the respective pieces of property, as marked down on said plats, the names of the persons to whom each tract or lot was assessed for each year; he shall cause the changes for the assessment of the following years to be marked in different inks, stating on the first leaf of each plat book for what years the different inks were used, and such plats shall not be used to record the changes for a longer period than seven assessment years on each set of plats; and in every such county where an alphabetical arrangement of the land list shall be adopted by order of the county commission, such commission shall allow to the assessor a reasonable compensation for preparing such plat and procuring the books therefor.

(RSMo 1939 § 10972, A.L. 1945 p. 1782 § 35)

Prior revisions: 1929 § 9781; 1919 § 12791; 1909 § 11373



Section 137.225 Assessor to be provided with real estate book and personal assessment book.

Assessor to be provided with real estate book and personal assessment book.

137.225. 1. In all counties, except the city of St. Louis, the assessor shall be provided with two books, one to be called the "real estate book", and the other to be called the "personal assessment book".

2. The real estate book shall contain all lands subject to assessment. It shall be in tabular form, with suitable captions and separate columns. The first column shall contain the name of the owner, if known; if not, the name of the party who paid the last tax; if no tax has ever been paid, then the name of the original patentee, grantee or purchaser from the federal government, the state or county, as the case may be, opposite thereto; the second column shall contain the residence of the owner; the third column shall contain an accurate description of the land by the smallest legal subdivisions, or by smaller parts, lots or parcels, when sections and the subdivisions thereof are subdivided into parts, lots or parcels; the fourth column shall contain the actual cash valuation. When any person shall be the owner or original purchaser of a section, quarter section or half quarter section, block, half block or quarter block, the same shall be assessed as one tract. The assessor shall arrange, collect and list all lands owned by one person in the county, under his name and on the same page, if there be room to contain it, and if not on the next and following leaf, with proper indications of such continuance, whether they be lots and blocks in a city, or sections or parts of sections in the country, the lowest numbered range, township and section, block, lot or survey always being placed first in such list, and so on in numerical order until said list for each property owner is completed. The assessor shall consolidate all lands owned by one person in a square or block into one tract, lot or call, and for any violation of this section, in unnecessarily dividing the same into more tracts than one or more lots than one, the county commission shall deduct from his account for making the county assessment, ten cents for each lot or tract not so consolidated. At the close of each owner's list, the assessor shall place all the lands that appear to belong to the owner, which cannot be properly described by numerical order, as contemplated in this section, which shall be otherwise properly described, indicating the quantity and location thereof.

3. The personal assessment book shall contain a list of the names of all persons liable to assessment, alphabetically arranged with proper priority of vowels. The assessor shall set opposite their names the tangible personal property respectively owned by them. It shall be in tabular form, with suitable captions and proper columns; the first column shall contain the names of the persons assessed; the second column shall contain the residence, if in the city, the ward, addition and block, or, if outside an incorporated city or town, the township in the county; the third column shall contain the occupation of the party assessed; the fourth column shall contain each kind of property assessed; the fifth column shall contain the assessed value thereof; the sixth column shall contain the amount chargeable to each person, and there may be such other columns as are useful and convenient in practice.

4. Nothing in this section shall be construed to prohibit separate real estate and personal assessment books in all incorporated cities where they are necessary.

(RSMo 1939 § 10973, A.L. 1945 p. 1782 § 36, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9782; 1919 § 12792; 1909 § 11374



Section 137.230 When section 137.225 does not apply.

When section 137.225 does not apply.

137.230. 1. Nothing in section 137.225 shall be construed to apply to counties which have already adopted a method of plats and abstracts to facilitate the assessment and collection of the revenue; nor shall the provisions of section 137.225 apply to counties having less population than forty thousand, unless a majority of the voters in any such county shall elect to adopt its provisions at a general election, upon the question being ordered to be submitted by the county commission.

2. In all counties the county commission may, in addition to the foregoing provisions for securing a full and accurate assessment of all property therein liable to taxation, or in lieu thereof, by order entered of record, adopt for the whole or any designated part of the county any other suitable and efficient means or method to the same end, whether by procuring maps, plats or abstracts of titles of the lands in the county or designated part thereof or otherwise and may require the assessor, or any other officer, agent or employee of the county to carry out the same, and may provide the means for paying therefor out of the county treasury.

(RSMo 1939 § 10976, A.L. 1945 p. 1782 § 37, A.L. 1959 H.B. 108, A.L. 1963 p. 184 § 137.232)

Prior revisions: 1929 § 9787; 1919 § 12797; 1909 § 11379



Section 137.235 Assessor's books to have three columns for values--extension of taxes.

Assessor's books to have three columns for values--extension of taxes.

137.235. In preparing said assessor's book, each county assessor shall provide therein three columns for values. The first to contain the total assessed valuation of tangible personal property assessed to each individual, and the assessed valuation of each tract of land or town lot listed; the second column to contain the valuation of such property as corrected and equalized by the county board; and upon the receipt of a certificate from the state tax commission setting forth the action of said commission in respect to his county, the county clerk shall extend in the third column the valuation as equalized and assessed by said state tax commission. In all cases of extension where the equalized valuation shall happen to be fractional, the clerk shall reject all such fractions as may fall below fifty cents; fractions of fifty cents or more shall be extended as one dollar. The state, county and all other taxes shall be computed and extended by the county clerk in separate columns against the valuation produced by the equalization of the several classes of property by the state tax commission; provided, that only one column shall be used for the total state taxes, and one column for the total county taxes, such columns to be headed with the total tax rate for such purposes, except that the county road tax may be extended in a separate column. In the extension of taxes the fraction of a cent shall be extended as one cent. The county clerk shall add up the figures showing the amount of such tax, in the proper columns, and the aggregate amount in each column shall be noted on each page. Said clerk shall test the accuracy of such additions by computing the amount of such tax on the aggregate amount of property on each page, that he may be certain that the tax has been correctly extended and added.

(RSMo 1939 § 10995, A.L. 1945 p. 1782 § 38)

Prior revisions: 1929 § 9805; 1919 § 12815; 1909 § 11397



Section 137.237 Tax-exempt properties, assessor to compile list for state tax commission.

Tax-exempt properties, assessor to compile list for state tax commission.

137.237. The county assessor of each county and the assessor of any city not within a county shall, beginning January 1, 1989, and every odd-numbered year thereafter, identify, list, and state the true value in money of the property in such county or city not within a county which is totally or partially exempt from ad valorem taxes for such taxable year pursuant to sections 99.800 to 99.865; sections 135.200 to 135.255; and section 353.110. Such properties shall be identified and listed, with the true value in money of the property included as well as the number of years of abatement remaining and the percentage of true value exempted for the abated properties, in a report filed with the state tax commission and the assessor of the county or city not within a county on or before November 1, 1989, and November first of every odd-numbered year thereafter. Such report, in summary form, shall be included in each reassessment notice stating said tax abatements in each county or city not within a county and, in addition, include a statement that a list of specific abated property is available for inspection upon request at the county courthouse or city hall of any city not within a county.

(L. 1989 S.B. 148 § 1 merged with H.B. 181 & 633 § 1)



Section 137.240 County commissions to furnish additional books when necessary.

County commissions to furnish additional books when necessary.

137.240. In every county where, from the length of the assessment lists, it appears to the county commission of the county to be impossible or impracticable to include the lists in one book, the commission shall enter of record an order requiring the lists to be made in two or more volumes. Thereafter the assessment book or list shall be made in two or more separate volumes, numbered consecutively, and the affidavit required by section 137.245 shall be annexed to each volume, referring therein to the other volumes by inserting in lieu of the word "book", in the latter part of the affidavit, the words "volume and in volume .... (herewith returned)".

(RSMo 1939 § 10991, A.L. 1945 p. 1782 § 40, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9801; 1919 § 12811; 1909 § 11393



Section 137.243 Projected tax liability, assessor to provide clerk with assessment book--abstract required--political subdivisions to informally project a nonbinding tax levy, procedure.

Projected tax liability, assessor to provide clerk with assessment book--abstract required--political subdivisions to informally project a nonbinding tax levy, procedure.

137.243. 1. To determine the "projected tax liability" required by subsections 2 and 4 of section 137.180, subsection 3 of section 137.355, and subsection 2 of section 137.490, the assessor, on or before March first of each odd-numbered tax year, shall provide the clerk with the assessment book which for this purpose shall contain the real estate values for that year, the prior year's state assessed values, and the prior year's personal property values. On or before March fifteenth, the clerk shall make out an abstract of the assessment book showing the aggregate amounts of different kinds of real, personal, and other tangible property and the valuations of each for each political subdivision in the county, or in the city for any city not within a county, entitled to levy ad valorem taxes on property except for municipalities maintaining their own tax or assessment books. The governing body of each political subdivision or a person designated by the governing body shall use such information to informally project a nonbinding tax levy for that year and return such projected tax levy to the clerk no later than April eighth. The clerk shall forward such information to the collector who shall then calculate and, no later than April thirtieth, provide to the assessor the projected tax liability for each real estate parcel for which the assessor intends to mail a notice of increase pursuant to sections 137.180, 137.355, and 137.490.

2. Political subdivisions located at least partially within two or more counties, which are subject to divergent time requirements, shall comply with all requirements applicable to each such county and may utilize the most recent available information to satisfy such requirements.

3. Failure by an assessor to timely provide the assessment book or notice of increased assessed value, as provided in this section, may result in the state tax commission withholding all or a part of the moneys provided under section 137.720 and all state per-parcel reimbursement funds which would otherwise be made available to such assessor.

4. Failure by a political subdivision to provide the clerk with a projected tax levy in the time prescribed under this section shall result in a twenty percent reduction in such political subdivision's tax rate for the tax year, unless such failure is a direct result of a delinquency in the provision of, or failure to provide, information required by this section by the assessor or the clerk. If a political subdivision fails to provide the projected tax rate as provided in this section, the clerk shall notify the state auditor who shall, within seven days of receiving such notice, estimate a nonbinding tax levy for such political subdivision and return such to the clerk. The clerk shall notify the state auditor of any applicable reduction to a political subdivision's tax rate.

5. Any taxing district wholly within a county with a township form of government may, through a request submitted by the county clerk, request that the state auditor's office estimate a nonbinding projected tax rate based on the information provided by the county clerk. The auditor's office shall return the projected tax rate to the county clerk no later than April eighth.

6. The clerk shall deliver the abstract of the assessment book to each taxing district with a notice stating that their projected tax rates be returned to the clerk by April eighth.

(L. 2008 S.B. 711, A.L. 2010 H.B. 1316)



Section 137.245 Assessor to prepare and return assessor's book, verification--clerk to abstract--failure, a misdemeanor--clerk to forward copy of valuations, to whom, when.

Assessor to prepare and return assessor's book, verification--clerk to abstract--failure, a misdemeanor--clerk to forward copy of valuations, to whom, when.

137.245. 1. The assessor shall make out and return to the county governing body, on or before the first day of July in every year, the assessor's book, verified by an affidavit annexed thereto, in the following words:

"................ being duly sworn, makes oath and says that such person has made diligent efforts to ascertain all the taxable property being or situate, on the first day of January last past, in the county of which such person is assessor; that, so far as such person has been able to ascertain the same, it is correctly set forth in the foregoing book, in the manner and the value thereof stated therein, according to the mode required by law".

2. The clerk of the county governing body shall immediately make out an abstract of the assessment book, showing aggregate footings of the different columns, so as to set forth the aggregate amounts of the different kinds of real and tangible personal property and the valuation thereof, and forward the abstract to the state tax commission. Failure of the clerk to make out and forward the abstract to the state tax commission on or before the twentieth day of July is a misdemeanor.

3. The clerk of the county governing body in all counties, and the assessor in St. Louis City, shall make out an abstract of the assessment book showing the aggregate amounts of different kinds of real, personal and other tangible property and the valuations of each for each political subdivision in the county entitled to levy ad valorem taxes on property except for municipalities maintaining their own tax or assessment books. The clerk of each county, and the assessor in St. Louis City, shall forward a copy of the aggregate valuation listed in the tax book for each political subdivision, except counties and municipalities maintaining their own tax or assessment books, to the governing body of the subdivision by the twentieth day of July of each year. In any county which contains a city with a population of one hundred thousand or more inhabitants which is located within a county of the first classification that adjoins no other county of the first classification, the clerk of the county shall provide the final revised assessed valuation listed in the tax book for each school district within the county to each such district on or before the fifteenth day of August of each year. The clerk of any county of the first classification with a charter form of government and with more than six hundred thousand but less than seven hundred thousand inhabitants shall forward a copy of the aggregate valuation listed in the tax book for school districts within the county to each such district by the fifteenth day of July of each year.

(RSMo 1939 § 10990, A.L. 1945 p. 1782 § 39, A.L. 1959 H.B. 108, A.L. 1976 H.B. 1162, A.L. 1994 S.B. 652, A.L. 2002 H.B. 2018, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9800; 1919 § 12810; 1909 § 11392



Section 137.250 List lost or destroyed--new assessment to be made.

List lost or destroyed--new assessment to be made.

137.250. 1. If from any cause the assessor's books, either before or after the taxes are extended thereon, and the assessment list taken and returned by the assessor of any county to the county commission are lost or destroyed, the assessor shall immediately make another assessment of the property for the year for which the books and lists were made. The assessment shall be made and certified under the same conditions, rules and regulations, as nearly as may be under the circumstances, as provided by law for the assessment in the first instance, and the assessor and county clerk shall receive the same pay for their services that is allowed by law for making the assessment and extending the taxes in the first instance. The assessment and tax books shall have the same validity and effect as the original assessment and tax books.

2. In the event that the assessment is not completed until after the adjournment of the county boards of equalization, the presiding commissioner of the county commission shall immediately convene the county board of equalization by causing notice of the time of the special meeting to be served on each member of the board not less than three days prior to the date fixed by him for the meeting. The board, when assembled, shall equalize the valuations of property in the new assessment, in the same manner as is provided by law for the regular meetings of the board.

(RSMo 1939 § 10979, A.L. 1945 p. 1782 § 41, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9790; 1919 § 12800; 1909 § 11382



Section 137.260 County clerk to correct tax book.

County clerk to correct tax book.

137.260. The clerk of the county commission shall immediately correct the tax book, under any order which may be made by the commission in pursuance of section 137.270. If, by the correction, any alteration is made in the value of the property or the amount of the taxes, he shall certify the correction to the director of revenue, who shall, on the settlement, allow the collector credit for any sum to which the correction entitles him.

(RSMo 1939 § 10999, A.L. 1945 p. 1782 § 25, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9809; 1919 § 12818; 1909 § 11400



Section 137.265 Assessment not illegal because of informality in making.

Assessment not illegal because of informality in making.

137.265. An assessment of property or charges for taxes thereon shall not be considered illegal on account of any informality in making the assessment, or in the tax lists, or on account of the assessment not being made or completed within the time required by law.

(RSMo 1939 § 10980, A.L. 1945 p. 1782 § 21)

Prior revisions: 1929 § 9791; 1919 § 12801; 1909 § 11383



Section 137.270 County commission to hear and determine erroneous assessments.

County commission to hear and determine erroneous assessments.

137.270. The county commission of each county may hear and determine allegations of erroneous assessment, or mistakes or defects in descriptions of lands, at any term of the commission before the taxes are paid, on application of any person who, by affidavit, shows good cause for not having attended the county board of equalization for the purpose of correcting the errors or defects or mistakes. If any lot of land or any portion thereof has been erroneously assessed twice for the same year, the county commission shall release the owner or claimant thereof upon the payment of the proper taxes. Valuations placed on property by the assessor or the board of equalization shall not be deemed to be erroneous assessments under this section.

(RSMo 1939 § 10998, A.L. 1945 p. 1782 § 24, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9808; 1919 § 12817; 1909 § 11399



Section 137.275 Appeals to county board of equalization--lodged where.

Appeals to county board of equalization--lodged where.

137.275. Every person who thinks himself aggrieved by the assessment of his property may appeal to the county board of equalization, in person, by attorney or agent, or in writing. Such appeals shall be lodged with the county board of equalization on or before the second Monday in July.

(RSMo 1939 § 10992, A.L. 1945 p. 1782 § 44, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9802; 1919 § 12812; 1909 § 11394



Section 137.280 Failure to deliver list, penalty, exceptions, second notice by assessor required before penalty to apply.

Failure to deliver list, penalty, exceptions, second notice by assessor required before penalty to apply.

137.280. 1. Taxpayers' personal property lists, except those of merchants and manufacturers, and except those of railroads, public utilities, pipeline companies or any other person or corporation subject to special statutory requirements, such as chapter 151, who shall return and file their assessments on locally assessed property no later than April first, shall be delivered to the office of the assessor of the county between the first day of January and the first day of March each year and shall be signed and certified by the taxpayer as being a true and complete list or statement of all the taxable tangible personal property. If any person shall fail to deliver the required list to the assessor by the first day of March, the owner of the property which ought to have been listed shall be assessed a penalty added to the tax bill, based on the assessed value of the property that was not reported, as follows: Assessed Valuation Penalty 0-$1,000 $ 10.00 $1,001-$2,000 $ 20.00 $2,001-$3,000 $ 30.00 $3,001-$4,000 $ 40.00 $4,001-$5,000 $ 50.00 $5,001-$6,000 $ 60.00 $6,001-$7,000 $ 70.00 $7,001-$8,000 $ 80.00 $8,001-$9,000 $ 90.00 $9,001 and above $ 100.00. The assessor in any county of the first classification without a charter form of government with a population of one hundred thousand or more inhabitants which contains all or part of a city with a population of three hundred fifty thousand or more inhabitants shall omit assessing the penalty in any case where he is satisfied the neglect is unavoidable and not willful or falls into one of the following categories. The assessor in all other political subdivisions shall omit assessing the penalty in any case where he is satisfied the neglect falls into at least one of the following categories:

(1) The taxpayer is in military service and is outside the state;

(2) The taxpayer filed timely, but in the wrong county;

(3) There was a loss of records due to fire or flood;

(4) The taxpayer can show the list was mailed timely as evidenced by the date of postmark; or

(5) The assessor determines that no form for listing personal property was mailed to the taxpayer for that tax year; or

(6) The neglect occurred as a direct result of the actions or inactions of the county or its employees or contractors.

2. Between March first and April first, the assessor shall send to each taxpayer who was sent an assessment list for the current tax year, and said list was not returned to the assessor, a second notice that statutes require the assessment list be returned immediately. In the event the taxpayer returns the assessment list to the assessor before May first, the penalty described in subsection 1 of this section shall not apply. If said assessment list is not returned before May first by the taxpayer, the penalty shall apply.

3. It shall be the duty of the county commission and assessor to place on the assessment rolls for the year all personal property discovered in the calendar year which was taxable on January first of that year.

(RSMo 1939 § 10951, A.L. 1945 p. 1782 § 12, A.L. 1991 S.B. 61, A.L. 1992 S.B. 630, A.L. 1993 H.B. 541, A.L. 1994 S.B. 579)

Prior revisions: 1929 §§ 9757, 9761; 1919 §§ 12767, 12771; 1909 §§ 11349, 11353



Section 137.285 Double assessment for making fraudulent list.

Double assessment for making fraudulent list.

137.285. If any person shall, with intent to defraud, deliver to any assessor a false list of his property, it shall be the duty of the assessor to give notice thereof, in writing, to the county board of equalization; which board shall, on receiving such notice, give notice thereof to the person who shall have furnished such false list, which notice shall specify the particulars in which said list is alleged to be false, and shall fix a time for a hearing of the matter, on which day the person aforesaid shall have the right to appear and defend against such charge. If it appears that such person is not guilty as charged, the said board shall dismiss the matter. If it appears that such person is guilty as charged, it shall be the duty of said board of equalization to ascertain the true amount and value of all property of such person subject to taxation, and to tax the same as similar property of other persons is taxed, and in addition may, by way of penalty for furnishing such false list, double the amount of taxes thus ascertained against such person; and such person shall be required to pay such double amount, and shall in addition thereto be liable to be punished for perjury.

(RSMo 1939 § 10956, A.L. 1945 p. 1782 § 13)

Prior revisions: 1929 § 9762; 1919 § 12772; 1909 § 11354



Section 137.290 Clerk to extend taxes in assessor's book, authentication as tax book, delivery to collector--electronic format authorized.

Clerk to extend taxes in assessor's book, authentication as tax book, delivery to collector--electronic format authorized.

137.290. 1. The clerk of the county commission in each county, upon receipt of the certificates of the rates levied by the county commission, school districts and other political subdivisions authorized by law to make levies or required by law to certify levies to the county commission or clerk of the county commission, shall then extend the taxes in the assessor's book, in proper columns prepared for the extensions, according to the rates levied. The assessor's book, with the taxes so extended therein, shall be authenticated by the seal of the commission as the tax book for the use of the collector. If the assessor's book is in two or more volumes the extension shall be made in all the volumes, and each volume shall be authenticated by the clerk with the seal of the commission. The clerk shall, on or before the thirty-first day of October of each year, deliver the tax book with the rates extended therein to the collector, who shall give receipt therefor to the clerk. The county clerk shall charge the collector with the whole amount of the tax books delivered. Upon a failure to make out the extension of taxes in the assessor's books and deliver them to the collector not later than October thirty-first, the county commission shall deduct twenty percent from the amount of fees which are due the clerk for making the extension. Such assessor's book, with the taxes so extended therein, shall be called the "tax book".

2. The assessor's book or tax book may also be prepared in an electronic version or format.

(RSMo 1939 §§ 11048, 11052, A.L. 1945 p. 1817, A.L. 1945 p. 1958, A.L. 1959 H.B. 108, A.L. 1998 S.B. 652)

Prior revisions: 1929 §§ 9876, 9880; 1919 §§ 12868, 12872; 1909 §§ 11425, 11429



Section 137.295 Clerk to make statement.

Clerk to make statement.

137.295. When the books or lists for the collectors are completed, the county clerks shall make a complete statement of the assessment and taxes charged, on blanks and in conformity to instructions furnished by the director of revenue. The collector shall subscribe a receipt for the tax book on the statement. The clerk shall record the statement and forward it to the director of revenue, and forward a copy thereof to the state tax commission.

(RSMo 1939 §§ 11049, 11053, A.L. 1945 p. 1817, A.L. 1947 V. II p. 429, A.L. 1959 H.B. 108)

Prior revisions: 1929 §§ 9877, 9881; 1919 §§ 12869, 12873; 1909 §§ 11426, 11430



Section 137.298 Cities may pass ordinance to include charges for outstanding parking tickets on personal property tax bill--personal property tax receipt, issued when--cities may enter into agreements with county to include outstanding vehicle-related fees and fines on personal property tax bill.

Cities may pass ordinance to include charges for outstanding parking tickets on personal property tax bill--personal property tax receipt, issued when--cities may enter into agreements with county to include outstanding vehicle-related fees and fines on personal property tax bill.

137.298. 1. Other provisions of law to the contrary notwithstanding, any city may by ordinance include as a charge on bills issued for personal property taxes any outstanding parking violations issued on any vehicle for which personal property tax is to be paid and, if required by ordinance, such charge shall be collected with and in the same payment as personal property taxes are collected by the collector of revenue of such city. No personal property tax bill shall be considered paid unless all charges for parking violations are also paid in full and the collector of revenue shall not issue a paid personal property receipt until all such charges are paid.

2. Any city or city not within a county may enter into a contract or cooperative agreement with the county governing body and county collector of any county with a charter form of government or any county of the first classification to include as a charge on bills issued for personal property taxes any outstanding vehicle-related fees and fines, including traffic violations, assessed or issued on any vehicle for which personal property tax is to be paid. If the outstanding vehicle-related fees and fines are against a car that is registered in the name of a rental or leasing company and the vehicle is rented or leased to another person at the time the fees or fines are assessed, the rental or leasing company may rebut the presumption by providing the county governing body and county collector a copy of the rental or lease agreement in effect at the time the fees or fines were assessed. A rental or leasing company shall not be charged for these fees or fines under this subsection unless prior written notice of the fees or fines have been given to that rental or leasing company by ordinary mail at the address appearing on the registration and the rental or leasing company has failed to provide the rental or lease agreement copy within fifteen days of receipt of such notice. For the purpose of this section, vehicle-related fees and fines shall include, but not be limited to, traffic violation fines, parking violation fines, towing and vehicle immobilization fees, and any late payment penalties and court costs associated with adjudication or collection of those fines. No personal property tax bill shall be considered paid unless all charges for parking violations and other vehicle-related fees and fines are also paid in full, and the county collector shall not issue a paid personal property tax receipt until all such charges are paid. Any contract or cooperative agreement shall be in writing, signed by the city, county governing body, and county collector, and shall set forth the provisions and terms agreed to by the parties.

(L. 1999 S.B. 19 § 7, A.L. 2004 H.B. 795, et al. merged with S.B. 1233, et al. merged with S.B. 1394)



Section 137.300 Supplemental tax book.

Supplemental tax book.

137.300. If, for any cause, there has been a failure to levy the state, county, school or other taxes, or any portion thereof, or to extend and authenticate the taxes for the use of the collector, or to deliver to the collector a proper tax book for the collection of the taxes, as required by law, in any county for any year or years, the clerk of the county commission of the county for the time being, when so required for the state taxes by the state tax commission, and for the county, school or other taxes by the county commission, shall make a supplemental tax book for the year or years. The supplemental tax book shall be made upon the assessments for the year or years for which the taxes should have been levied, or if there has been a failure to assess the property, upon the assessment made as required by section 137.175. The taxes for each year shall be in a separate book and shall be levied for the state, county, school and other taxes, or portions of the taxes that were not levied and collected at the proper time. In making the supplemental tax book, and in all subsequent proceedings thereon, the county commission, clerk of the county commission and the collector shall be governed by the law in force for the same duties, and shall receive the compensation that is provided by law for similar duties. If the taxes or any portion of them have been paid upon defective or illegal tax books, the amounts so paid shall not be charged in the supplemental tax books, and if the taxes have been paid in full upon any property, the taxes, with the description of the property and the name of the owner thereof, shall be omitted from the supplemental tax book.

(RSMo 1939 § 11050, A.L. 1945 p. 1817, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9878; 1919 § 12870; 1909 § 11427



Section 137.305 Supplemental tax book same validity and force.

Supplemental tax book same validity and force.

137.305. Any such subsequent supplemental tax book shall have the same validity and force and entail the same obligations and penalties as the tax book made at the regular time under the provisions of this chapter.

(RSMo 1939 § 11051, A.L. 1945 p. 1817)

Prior revisions: 1929 § 9879; 1919 § 12871; 1909 § 11428



Section 137.320 Penalty for clerk's neglect or refusal--evidence.

Penalty for clerk's neglect or refusal--evidence.

137.320. If the clerk neglects or refuses to transmit the abstract as required by section 137.295, he shall forfeit to the state the sum of one hundred dollars, to be recovered in its name by civil action. The certificate of the director of revenue, authenticated by the seal of his office, setting forth the failure to comply with section 137.295, is prima facie evidence of the facts certified on the trial of the action.

(RSMo 1939 § 11054, A.L. 1945 p. 1817, A.L. 1947 V. II p. 429, A.L. 1959 H.B. 108)

Prior revisions: 1929 § 9882; 1919 § 12874; 1909 § 11431



Section 137.325 Sections 137.325 to 137.420 applicable to first class counties.

Sections 137.325 to 137.420 applicable to first class counties.

137.325. The provisions of sections 137.325 to 137.420 shall apply only to counties within the first class as provided by law.

(L. 1945 p. 1930 § 1)



Section 137.335 Blanks for assessment to be designed by state tax commission--time of making assessment.

Blanks for assessment to be designed by state tax commission--time of making assessment.

137.335. The state tax commission shall design the necessary assessment blanks, which shall contain a classification of all tangible personal property, and the blanks shall be furnished to the county assessor sixty days before January first of each year. After receiving the form of the assessment blanks, the assessor or his deputies shall, between the first day of January and the first day of July of each year, make and complete a list of all real and tangible personal property taxable by the county and assess the property at its true value in money.

(L. 1945 p. 1930 § 4, A.L. 1959 H.B. 108, A.L. 2008 S.B. 711)



Section 137.340 Taxpayer to file return listing all tangible personal property.

Taxpayer to file return listing all tangible personal property.

137.340. Every person, corporation, partnership or association, subject to taxation under the laws of this state, owning or controlling tangible personal property taxable by any such county, except merchants and manufacturers, and except railroads, public utilities, pipeline companies or any other person or corporation subject to special statutory tax requirements, who shall return and file their assessments on locally assessed property no later than April first, shall file with the assessor of the county an itemized return listing all the tangible personal property so owned or controlled on January first of each year, together with such additional information as required by the assessor to permit a determination of its value. The returns shall be delivered to the office of the assessor of the county between the first day of January and the first day of March of each year and shall be signed and certified by the taxpayer as being a true and complete list or statement of all the taxable tangible personal property and the estimated true value thereof. The assessor shall have available at his office a supply of appropriate forms or blanks on which the return by the taxpayer shall be made. For the convenience of taxpayers the assessor shall mail to or leave at the residence or place of business of the taxpayer a form for making the return.

(L. 1945 p. 1930 § 5, A.L. 1959 H.B. 108, A.L. 1992 S.B. 630)

Effective 7-9-92

CROSS REFERENCE:

Equalization of merchants' and manufacturers' assessments, in first classification counties, 138.090, 138.100, 138.120, 138.130



Section 137.345 Failure to deliver list, penalty, exceptions--second notice to be given by assessor before penalty to apply--successful appeal by taxpayer, increases to use appeal basis (counties first class).

Failure to deliver list, penalty, exceptions--second notice to be given by assessor before penalty to apply--successful appeal by taxpayer, increases to use appeal basis (counties first class).

137.345. 1. If any person, corporation, partnership or association neglects or refuses to deliver an itemized statement or list of all the taxable tangible personal property signed and certified by the taxpayer, as required by section 137.340, by the first day of March, they shall be assessed a penalty added to the tax bill, based on the assessed value of the property that was not reported, as follows: Assessed Valuation Penalty 0-$1,000 $10.00 $1,001-$2,000 $20.00 $2,001-$3,000 $30.00 $3,001-$4,000 $40.00 $4,001-$5,000 $50.00 $5,001-$6,000 $60.00 $6,001-$7,000 $70.00 $7,001-$8,000 $80.00 $8,001-$9,000 $90.00 $9,001 and above $ 100.00. The assessor in any county of the first classification without a charter form of government with a population of one hundred thousand or more inhabitants which contains all or part of a city with a population of three hundred fifty thousand or more inhabitants shall omit assessing the penalty in any case where he is satisfied the neglect is unavoidable and not willful or falls into one of the following categories. The assessor in all other political subdivisions shall omit assessing the penalty in any case where he is satisfied the neglect falls into at least one of the following categories:

(1) The taxpayer is in military service and is outside the state;

(2) The taxpayer filed timely, but in the wrong county;

(3) There was a loss of records due to fire, theft, fraud or flood;

(4) The taxpayer can show the list was mailed timely as evidenced by the date of postmark; or

(5) The assessor determines that no form for listing personal property was mailed to the taxpayer for that tax year; or

(6) The neglect occurred as a direct result of the actions or inactions of the county or its employees or contractors.

2. It shall be the duty of the county commission and assessor to place on the assessment rolls for the year all property discovered in the calendar year which was taxable on January first of that year.

3. Between March first and April first, the assessor shall send to each taxpayer who was sent an assessment list for the current tax year, and said list was not returned to the assessor, a second notice that statutes require that the assessment list be returned immediately. In the event the taxpayer returns the assessment list to the assessor before May first, the penalty described in subsection 1 of this section shall not apply. If said assessment list is not returned before May first by the taxpayer, the penalty shall apply.

4. The assessor, in the absence of the owner failing to deliver a required list of property is not required to furnish to the owner a duplicate of the assessment as made.

5. In every instance where a taxpayer has appealed to the board of equalization or the state tax commission the assessment of the taxpayer's property, real or personal, and that appeal has been successful, then in the next following and all subsequent years the basis upon which the assessor must base future assessments of the subject property shall be the basis established by the successful appeal and any increases must be established from that basis.

(L. 1945 p. 1930 §§ 6, 7, A.L. 1959 H.B. 108, A.L. 1991 S.B. 61, A.L. 1992 S.B. 630, A.L. 1993 H.B. 541 merged with S.B. 244, et al., A.L. 1994 S.B. 579)



Section 137.350 Assessment of estates--duty of guardian.

Assessment of estates--duty of guardian.

137.350. It shall be the duty of the executor or administrator of the estate of any deceased person to deliver to the assessor such certified statement of all the property of such decedent as provided in sections 137.325 to 137.420. No such executor or administrator shall be eligible for discharge until all taxes levied and assessed under the provisions of sections 137.325 to 137.420 shall first have been paid.

(L. 1945 p. 1930 § 6)



Section 137.355 Notice of increased assessment of listed property--notice to owners, when, contents.

Notice of increased assessment of listed property--notice to owners, when, contents.

137.355. 1. If an assessor increases the valuation of any tangible personal property as estimated in the itemized list furnished to the assessor, and if an assessor increases the valuation of any real property, he shall forthwith notify the record owner of the increase either in person or by mail directed to the last known address, and if the address of the owner is unknown notice shall be given by publication in two newspapers published in the county.

2. For all calendar years prior to the first day of January of the year following receipt of software necessary for the implementation of the requirements provided under subsections 3 and 4 of this section from the state tax commission, whenever any assessor shall increase the valuation of any real property, he or she shall forthwith notify the record owner on or before June fifteenth of the previous assessed value and such increase either in person, or by mail directed to the last known address and include on the face of such notice, in no less than twelve-point font, the following statement: NOTICE TO TAXPAYER: IF YOUR ASSESSED VALUE HAS INCREASED, IT MAY INCREASE YOUR REAL PROPERTY TAXES WHICH ARE DUE DECEMBER THIRTY-FIRST. IF YOU DO NOT AGREE THAT THE VALUE OF YOUR PROPERTY HAS INCREASED, YOU MUST CHALLENGE THE VALUE ON OR BEFORE ............ (INSERT DATE BY WHICH APPEAL MUST BE FILED) BY CONTACTING YOUR COUNTY ASSESSOR.

3. Effective January first of the year following receipt of software necessary for the implementation of the requirements provided under this subsection and subsection 4 of this section from the state tax commission, if an assessor increases the valuation of any real property, the assessor, on or before June fifteenth, shall notify the record owner of the increase and, in a year of general reassessment, the county shall notify the record owner of the projected tax liability likely to result from such an increase either in person or by mail directed to the last known address, and, if the address of the owner is unknown, notice shall be given by publication in two newspapers published in the county. Notice of the projected tax liability from the county shall accompany the notice of increased valuation from the assessor.

4. The notice of projected tax liability, required under subsection 3 of this section, from the county shall include:

(1) Record owner's name, address, and the parcel number of the property;

(2) A list of all political subdivisions levying a tax upon the property of the record owner;

(3) The projected tax rate for each political subdivision levying a tax upon the property of the record owner, and the purpose for each levy of such political subdivisions;

(4) The previous year's tax rates for each individual tax levy imposed by each political subdivision levying a tax upon the property of the record owner;

(5) The tax rate ceiling for each levy imposed by each political subdivision levying a tax upon the property of the record owner;

(6) The contact information for each political subdivision levying a tax upon the property of the record owner;

(7) A statement identifying any projected tax rates for political subdivisions levying a tax upon the property of the record owner, which were not calculated and provided by the political subdivision levying the tax; and

(8) The total projected property tax liability of the taxpayer.

(L. 1945 p. 1930 § 7, A.L. 1959 H.B. 108, A.L. 2008 S.B. 711, A.L. 2010 H.B. 1316 merged with S.B. 588)



Section 137.360 Form of oath--penalty for refusal--lists filed with county clerk.

Form of oath--penalty for refusal--lists filed with county clerk.

137.360. 1. The certificate to be signed by each person making a list of property required by sections 137.325 to 137.420 shall be as follows:

I, ......., do hereby certify that the foregoing list contains a true and correct statement of all the tangible personal property made taxable by the laws of the state of Missouri, which I owned or which I had under my charge or management on the first day of January, 20.... . I further certify that I have not sent or taken or caused to be sent or taken any property out of this state to avoid taxation.

Any person who refuses to make the certification to the list, when required so to do by the assessor or the assessor's deputy, shall upon conviction be deemed guilty of a misdemeanor and no property shall be exempt from executions issued on judgments in prosecutions pursuant to this section.

2. The list and certificate shall be filed by the assessor after the assessor has completed the assessor's books in the office of the county clerk who, after entering the filing thereon, shall preserve and safely keep them.

(L. 1945 p. 1930 § 8, A.L. 1959 H.B. 108, A.L. 2003 H.B. 57)



Section 137.375 Assessor to deliver book, when--affidavit--duty of county clerk--penalty for failure.

Assessor to deliver book, when--affidavit--duty of county clerk--penalty for failure.

137.375. 1. The assessor shall make out and return to the county commission, on or before the first day of July in every year, the assessor's book, verified by his affidavit annexed thereto, in the following words:

................................................. being duly sworn makes oath and says that he has made diligent efforts to ascertain all the taxable property being or situate on the first day of January last past, in the county of which he is assessor; that, so far as he has been able to ascertain the same, it is correctly set forth in the foregoing book, in the manner and the value thereof stated therein, according to the mode required by law.

2. The clerk of the county commission shall immediately make out an abstract of the assessment book, showing aggregate footings of the different columns, so as to set forth the aggregate amounts of the different kinds of real and tangible personal property and the valuation thereof, and forward the abstract to the state tax commission.

3. Upon failure to make out and forward the abstract to the state tax commission on or before the twentieth day of July or within the additional time allowed by the county commission, the clerk shall upon conviction be deemed guilty of a misdemeanor.

(L. 1945 p. 1930 § 10, A.L. 1959 H.B. 108, A.L. 2008 S.B. 711)



Section 137.380 Procedure when assessor's lists cannot be included in one book.

Procedure when assessor's lists cannot be included in one book.

137.380. Such books or lists may be made in one or more volumes numbered consecutively; and in such case the affidavit required by section 137.375 shall be annexed to each volume, referring therein to the other volumes by inserting in lieu of the word "book" in the latter part of said affidavit, the words "volume and in volume .... (herewith returned)."

(L. 1945 p. 1930 § 11)



Section 137.385 Appeal from assessment--form--time for filing.

Appeal from assessment--form--time for filing.

137.385. Any person aggrieved by the assessment of his property may appeal to the county board of equalization. An appeal shall be in writing and the forms to be used for this purpose shall be furnished by the county clerk. Such appeal shall be lodged with the county clerk as secretary of the board of equalization before the third Monday in June; provided, that the board may in its discretion extend the time for filing such appeals.

(L. 1945 p. 1930 § 12)



Section 137.390 County commission to determine tax rate.

County commission to determine tax rate.

137.390. After the assessor's book shall be corrected and adjusted according to law, but not later than September twentieth of each year, or in the case of any city not within a county or counties with a charter form of government, not later than October first, the county commission shall ascertain the sum necessary to be raised for county purposes, and fix the rate of taxes on the several subjects of taxation so as to raise the required sum, and the same shall be entered in proper columns in the tax book.

(L. 1945 p. 1930 § 18, A.L. 2006 S.B. 1016, A.L. 2008 S.B. 711)



Section 137.392 Clerk to deliver tax books to collector, when--extension of time.

Clerk to deliver tax books to collector, when--extension of time.

137.392. On or before October thirty-first of each year, the county clerk shall deliver the real estate and personal property tax books, with the taxes correctly extended thereon, to the county collector, except that in counties in which the county clerk does not prepare the real estate and tangible personal property tax bills, the books shall be returned to the county collector on or before September fifteenth of each year. The time may, for good cause shown, be extended by the county commission for a period not to exceed ten days after September fifteenth.

(L. 1945 p. 1930 § 13, A.L. 1959 H.B. 108)



Section 137.395 County commission to establish system of bookkeeping.

County commission to establish system of bookkeeping.

137.395. The county commission is empowered and authorized to facilitate and expedite the assessment, calculation, extension and collection of taxes, and may by order prescribe a method or system to facilitate the assessment, calculation, extension and collection of taxes. Such system shall specify the kind of books and forms except assessment blanks to be used by the assessor, county clerk and collector and shall prescribe the method and manner of calculating, extending or computing the taxes and the form and manner of preparation of tax bills. To facilitate and expedite the assessment, calculation, extension and collection of taxes, an adequate system of bookkeeping and accounting may be established and the necessary mechanical devices or equipment shall be procured and employed for this purpose and said commission shall designate the manner of the performance of the duties required to make such system efficient and operative.

(L. 1945 p. 1930 § 19)



Section 137.400 County reimbursed for abstract furnished to any city, town or village.

County reimbursed for abstract furnished to any city, town or village.

137.400. The county shall be reimbursed in the amount of the actual cost and expense to the county in the preparation of an abstract of assessment required to be furnished to any city, town or village by the county clerk or other county officer.

(L. 1945 p. 1930 § 20)



Section 137.405 Certain sections not applicable to property assessed by state tax commission.

Certain sections not applicable to property assessed by state tax commission.

137.405. The provisions of sections 137.325 to 137.420 shall not apply to property, the assessment of which by the state tax commission is otherwise provided for by law.

(L. 1945 p. 1930 § 22)



Section 137.410 Inconsistent laws not applicable.

Inconsistent laws not applicable.

137.410. Any law inconsistent with the provisions of sections 137.325 to 137.420 shall be inapplicable to counties of the first class.

(L. 1945 p. 1930 § 23)



Section 137.415 County commission of first class charter county to furnish recorder with land list--compensation to recorder--penalty.

County commission of first class charter county to furnish recorder with land list--compensation to recorder--penalty.

137.415. 1. The county commission of each county of class one having a charter form of government shall furnish the county recorders of the respective counties with a book, to be known as and denominated the "land list", which shall contain all lands in the county, arranged as nearly as may be in numerical order of range, township, sections and parts of sections, by the least legal subdivisions, lots or parcels, when sections or subdivisions thereof are subdivided into lots or parcels; and all lots or parcels of land in cities, towns or villages, according to the number of block, lot or parcel, and all lands designated by numbered surveys or parts of surveys, and all lands that can be described in numerical order, shall be placed in the land list, with the owner's name, if known, and if not known, then the name of the original patentee, grantee, or purchaser from the federal government, state, or county, as the case may be, opposite thereto, the lowest numbered range, township, section, block or survey always to be placed first in the list in making up the book.

2. In making up this book, if there be any land in any section or block that cannot be described as set forth above, it shall be otherwise briefly described, indicating the quantity and location thereof, with the owner's name, if known, alphabetically arranged opposite thereto, and be placed at the foot of the descriptions of the lands in the section or block of which it forms a part.

3. The book shall be arranged in tabular form with suitable captions. It shall contain twelve ruled columns, ten of which shall be left blank; the first column shall contain the name of the owner; the second column shall contain an accurate description of the land.

4. The recorder shall, whenever any deed conveying the title to real estate in the county is left with him for record, before recording the same, enter in the blank space in the land list, opposite and next to the description of the land so conveyed, the name of the purchaser and date of purchase, and if there be any change in the description of the land from that already entered in the land list, he shall also note that variance by stating what part or parcel of the original has been so conveyed.

5. As compensation for the compliance with the requirements of this section the recorder shall receive the sum of ten cents for each piece so transferred, to be paid by the party presenting the deed for record, the proceeds of which shall be paid into the general revenue fund of the county not less than once a year.

6. Upon failure to comply with the requirements of this section, the recorder so neglecting shall be liable on his bond in any sum not less than twenty-five dollars or more than one hundred dollars for each neglect to enter said transfers.

7. If, in making up the real estate book, the assessor finds that the recorder has failed, as above stated, he shall at once notify the county attorney who shall forthwith commence suit against the recorder and his bondsmen in the name of the state of Missouri, and for the use and benefit of the county.

(L. 1941 p. 714 § 10971A, A.L. 1945 p. 1913, A.L. 1973 H.B. 685)



Section 137.420 False certification a misdemeanor.

False certification a misdemeanor.

137.420. Any false certification to any statement filed by any person with the county assessor under sections 137.325 to 137.420, made with intent to defraud, shall constitute a misdemeanor and be punishable as such.

(L. 1945 p. 1930 § 21)



Section 137.425 Tax levy, how made in counties with township organization--assessment book, how prepared.

Tax levy, how made in counties with township organization--assessment book, how prepared.

137.425. 1. In all counties which adopt township organization, township taxes for township purposes may be levied on the taxable property in the townships for the first year following the adoption of township organization, based on the assessment made in the year for which the taxes are levied.

2. The county assessor shall make out and deliver to the county clerk, not later than the first day of June of the same year, an assessment book of the county, arranged in a manner so that it can be determined which township is entitled to the taxes assessed against any property.

3. The book shall be supplied by the county and the assessment and the list shall be based upon the assessment made by the county assessor for the current year.

(RSMo 1939 §§ 14019, 14021, A.L. 1959 H.B. 108, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 §§ 12342, 12344; 1919 §§ 13255, 13257; 1909 § 11743



Section 137.435 Real property assessed, how and where.

Real property assessed, how and where.

137.435. All real property shall be assessed in the township in which the same is situated, with the owner's name thereof, if known; if the owner's name is not known, then it shall be assessed as nonresident. The assessor shall place the street address or rural route and post-office address opposite the name of each taxpayer on the tangible personal property assessment book.

(RSMo 1939 § 14003, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 § 12326; 1919 § 13239; 1909 § 11727



Section 137.440 Assessment of real and tangible property.

Assessment of real and tangible property.

137.440. The county assessor or some suitable person empowered by him, shall, within the time prescribed by law, and after being furnished with the necessary blanks, proceed to take a list of the taxable property of each township in the county and assess the value thereof in accordance with the provisions of the general laws of this state in relation to the assessment of real and tangible personal property by county assessors, in all things pertaining to the discharging of his official duties, except when the same may be inconsistent with the provisions of this chapter.

(RSMo 1939 § 14005, A.L. 1945 p. 1970, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 § 12328; 1919 § 13241; 1909 § 11729



Section 137.445 Assessor's books--how made.

Assessor's books--how made.

137.445. The county assessor shall, on or before the time prescribed by the general law, make out and deliver to the county clerk of his county, in tabular form and alphabetical order, in books to be furnished by the county, one for each township in the county, the names of the several persons, companies or corporations in whose name any tangible personal property shall have been listed in each township, and in appropriate columns, opposite each name, the number and value of all articles of tangible personal property listed according to law, and he shall, in like manner, after having listed and valued the real estate in each township in the county, make out and deliver to the county clerk of his county the assessment of all the lands and town lots within each township in the county, properly entered in a land book, one for each township, to be furnished by the county, and to be made out in such form as is prescribed in the general law in relation to county assessors.

(RSMo 1939 § 14006, A.L. 1945 p. 1970, A.L. 1981 H.B. 114 & 146)

Prior revisions: 1929 § 12329; 1919 § 13242; 1909 § 11730



Section 137.450 Assessment lists to be filed with county clerk.

Assessment lists to be filed with county clerk.

137.450. He shall file with the county clerk, in alphabetical order, within the time prescribed by law, all of the assessment lists taken by him, which lists shall be kept by the clerk as now provided by law; provided, that all necessary blank lists, books and stationery shall be furnished by the county clerk, to be paid for out of the county treasury.

(RSMo 1939 § 14007)

Prior revisions: 1929 § 12330; 1919 § 13243; 1909 § 11731



Section 137.465 County clerk to submit lists of property--abstracts of all real property.

County clerk to submit lists of property--abstracts of all real property.

137.465. 1. It shall be the duty of the county clerk of each county in this state, that has or hereafter may adopt township organization, to annually submit, for the use of the collector-treasurer of each county, correct lists of the property assessed, which lists shall be in alphabetical order, the names of the persons owing tax on personal property in the county, the aggregate value of such property assessed to each person, and the amount of taxes due thereon.

2. The county clerk shall also submit for the use of the collector-treasurer an abstract of all real property which is assessed, in numerical order, which shall show the name or names, if known, of the person or persons to whom each tract or lot is assessed, and the value of each tract or lot, and the amount of taxes due thereon, which list shall be made out in strict conformity with the forms and instructions furnished by the state tax commission.

(RSMo 1939 § 13995, A.L. 1945 p. 1970, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12318; 1919 § 13231; 1909 § 11719



Section 137.470 County clerk to estimate state, county, township, school, bridge and other tax.

County clerk to estimate state, county, township, school, bridge and other tax.

137.470. The county clerk shall cause to be estimated and set down in separate columns, to be prepared for that purpose, in the copied or original assessment roll, opposite the several sums set down as the valuation of real and personal estate, the respective sums, in dollars and cents to be paid as taxes thereon, stating separately the amount of state, county, township, school, bridge and other tax.

(RSMo 1939 § 13996, A.L. 1945 p. 1970)

Prior revisions: 1929 § 12319; 1919 § 13232; 1909 § 11720



Section 137.475 County clerk to deliver assessment roll to collector.

County clerk to deliver assessment roll to collector.

137.475. The county clerk shall cause a copy of the assessment roll of each township in their respective counties, with the taxes extended thereon, to be delivered to the collector of such township, on or before the day in each year, as fixed by law, when taxes become due, or, if the county commission determines that a copy of the assessment roll is unnecessary, the clerk shall deliver the original assessment rolls with the taxes extended thereon to the collector.

(RSMo 1939 § 13997, A.L. 1945 p. 1970)

Prior revisions: 1929 § 12320; 1919 § 13233; 1909 § 11721



Section 137.480 State tax commission to instruct and advise county clerks.

State tax commission to instruct and advise county clerks.

137.480. It shall be the duty of the state tax commission to make out and forward to the county clerks of the several counties that have or may hereafter adopt township organizations for the use of such county clerks and other officers, suitable forms and instructions relating to the discharge of their duties; and all such instruction shall be strictly complied with by said officers; it shall give its opinion and advice on all questions of doubt as to the true intent and meaning of the law pertaining to township organization.

(RSMo 1939 § 14001, A.L. 1945 p. 1970)

Prior revisions: 1929 § 12324; 1919 § 13237; 1909 § 11725



Section 137.485 Constitutional charter cities subject to the provisions of sections 137.485 to 137.550.

Constitutional charter cities subject to the provisions of sections 137.485 to 137.550.

137.485. Any constitutional charter cities in this state not situated within a county shall be subject to the provisions of sections 137.485 to 137.550 with respect to the assessment of real and tangible personal property for state, school and local purposes.

(L. 1945 p. 1859 § 1)



Section 137.490 Dates of beginning and completing assessment--assessment must be uniform--notice to owners, when, contents.

Dates of beginning and completing assessment--assessment must be uniform--notice to owners, when, contents.

137.490. 1. The assessor, or his deputies under his direction, shall assess all the taxable real property within the city and all tangible personal property taxable by the city under the laws of this state in the manner provided in sections 137.485 to 137.550 and as otherwise provided by law, and for that purpose the assessor may divide and assign the work or any of it among them. They shall commence their assessment on the first day of January in each year and complete the assessment, and the deputies make their final reports thereof to the assessor, on or before the first day of July next following. The assessor shall see that the assessment is made uniform and equal throughout the city. If the assessor proposes to increase any assessment of real property, he shall give notice of the fact to the person owning the property affected, his agent or representative, by personal notice, or by mail directed to the last known address.

2. Effective January 1, 2009, the assessor, or his or her deputies under his or her direction, shall commence their assessment on the first day of January in each year and complete the assessment, and the deputies make their final reports thereof to the assessor, on or before the first day of March next following. The assessor shall see that the assessment is made uniform and equal throughout the city. If the assessor proposes to increase any assessment of real property, the assessor shall, on or before the fifteenth day of June, give notice of the fact and, in a year of general reassessment, the city shall provide notice of the projected tax liability likely to result from such an increase to the person owning the property affected, his or her agent or representative, by personal notice, or by mail directed to the last known address. Notice of the projected tax liability from the city shall accompany the notice of increased valuation from the assessor.

3. The notice of projected tax liability, required under subsection 2 of this section, from the city shall include:

(1) Record owner's name, address, and the parcel number of the property;

(2) A list of all political subdivisions levying a tax upon the property of the record owner;

(3) The projected tax rate for each political subdivision levying a tax upon the property of the record owner, and the purpose for each levy of such political subdivisions;

(4) The previous year's tax rates for each individual tax levy imposed by each political subdivision levying a tax upon the property of the record owner;

(5) The tax rate ceiling for each levy imposed by each political subdivision levying a tax upon the property of the record owner;

(6) The contact information for each political subdivision levying a tax upon the property of the record owner;

(7) A statement identifying any projected tax rates for political subdivisions levying a tax upon the property of the record owner, which were not calculated and provided by the political subdivision levying the tax; and

(8) The total projected property tax liability of the taxpayer.

(L. 1945 p. 1859 § 7, A.L. 1959 H.B. 108, A.L. 2008 S.B. 711)



Section 137.495 Property owners to file return listing tangible personal property, when--filing on next business day when filing date is on a Saturday or Sunday.

Property owners to file return listing tangible personal property, when--filing on next business day when filing date is on a Saturday or Sunday.

137.495. Every person, corporation, partnership or association subject to taxation pursuant to the laws of this state and owning or controlling tangible personal property taxable by the cities shall file with the assessor of the cities a return listing all such tangible personal property so owned or controlled on January first of each year and estimating the true value thereof in money. The return shall be filed between the first day of January and the first day of April of each year, shall be signed by the taxpayer, and shall be certified by the taxpayer as being a true and complete list and statement of all the tangible personal property and the estimated value thereof. If the first day of April is a Saturday or Sunday, the last day for filing shall be the next business day.

(L. 1945 p. 1859 § 18, A.L. 1959 H.B. 108, A.L. 2002 H.B. 2130 merged with S.B. 1217)



Section 137.500 Assessment blanks, distribution, how signed--penalty.

Assessment blanks, distribution, how signed--penalty.

137.500. The assessor shall have available at his office a supply of appropriate forms or blanks on which the taxpayer's returns are to be made. For the convenience of taxpayers the assessor may mail or leave at the residence or place of business of the taxpayers the forms or blanks. The forms prescribed shall not require any affidavit or acknowledgment, but shall require the signature of the taxpayer and if the taxpayer is a corporation, the form shall require the signatures of any two officers of the corporation. Any person who willfully signs a false or fraudulent return shall be subject to the penalties provided for in sections 137.485 to 137.550.

(L. 1945 p. 1859 § 19, A.L. 1959 H.B. 108)



Section 137.505 Failure to file return--duty of assessor.

Failure to file return--duty of assessor.

137.505. If any person, corporation, partnership or association shall fail to file a return as required by sections 137.485 to 137.550, the assessor shall ascertain the true amount and value of the taxable tangible personal property of such person, corporation, partnership or association on the best information available to him and shall assess said property at ten percent above its value.

(L. 1945 p. 1859 § 21, A.L. 1969 p. 248, A.L. 2004 S.B. 1394)



Section 137.510 Assessor's books--method of preparation--date to be completed.

Assessor's books--method of preparation--date to be completed.

137.510. The assessor shall make up the assessment plat books or records in convenient alphabetical or numerical order from the reports made by the deputy assessors, the lists, statements or returns made of real or tangible personal property, his own view, or the best information he can otherwise obtain, and complete said assessment plat books or records on or before July first of each year.

(L. 1945 p. 1859 § 8, A.L. 2008 S.B. 711)



Section 137.512 Notice as to time and place of inspection of assessment records.

Notice as to time and place of inspection of assessment records.

137.512. When the assessment plat books or records are completed, the assessor shall give two weeks' notice in at least two daily newspapers published within the city that the books are open for inspection, and stating when and where the board of equalization will be in session.

(L. 1945 p. 1859 § 11, A.L. 1959 H.B. 108)



Section 137.515 Assessor to make abstract of books, when--copies certified.

Assessor to make abstract of books, when--copies certified.

137.515. After the assessment plat books or records have been corrected, the assessor shall make an abstract thereof showing the amount of the several kinds of property assessed and specifying the amount of value of all taxable property within the city, and certify thereon that the same is a true and correct abstract of all such property in the city so far as he has been able to ascertain. One copy of the abstract, verified by his oath, shall be delivered on or before the twentieth day of July to the mayor, and another to the state tax commission.

(L. 1945 p. 1859 § 14, A.L. 2008 S.B. 711)



Section 137.520 Assessor to extend book--make tax bills.

Assessor to extend book--make tax bills.

137.520. The assessor shall extend in the tax books the state, school, and local taxes and include in said books such matter as the law shall provide or the city comptroller require. The assessor shall then cause tax bills to be made out for such taxes in such form as the law shall provide or the city comptroller require, on or before September thirtieth of each year, who shall compare said bills with said books and schedule and test the footings, and then officially stamp said bills and deliver them with one schedule to the collector on or before the thirty-first day of October of each year, and take his separate receipts; one for the aggregate of said bills, and another for the state taxes, which last receipt the city comptroller shall transmit to the director of revenue.

(L. 1945 p. 1859 § 14)



Section 137.525 Duties of city comptroller.

Duties of city comptroller.

137.525. The city comptroller shall hear and determine all complaints or manifest error in the assessment of property for taxes, and in all cases when it shall appear that any real or tangible personal property has been erroneously assessed, cause the same to be corrected on the assessment books, and certify to the director of revenue all such corrections for credit to the collector. The city comptroller shall perform all duties and acts within the city, in regard to the land delinquent list, the sale of land for taxes, and the assessment books and tax bills that are imposed on county commissions by general law; and make out the back tax books and the back tax bills required by law.

(L. 1945 p. 1859 § 15)



Section 137.535 Assessor to make daily record of transfers of property.

Assessor to make daily record of transfers of property.

137.535. It shall be the duty of the assessor to make a daily record of any transfers of any parcels of real estate recorded in the office of the recorder of deeds of such city and he shall correct or change his plat books and records accordingly.

(L. 1945 p. 1859 § 17)



Section 137.540 False returns--board of equalization notified--duties of board.

False returns--board of equalization notified--duties of board.

137.540. If any taxpayer knowingly files a false return, the assessor shall notify the board of equalization thereof in writing. The board on receipt of the notice shall notify the taxpayer of the particulars in which the return is alleged to be false and shall fix a time for a hearing. The taxpayer shall have the right to appear and defend against the charge. If the charge appears unfounded, it shall be dismissed by the board. If it appears that the taxpayer is guilty as charged, the board shall ascertain the true amount and value of all taxable tangible personal property owned or controlled by the taxpayer and shall assess the property as similar property of other taxpayers is assessed. By way of penalty for filing the false return the assessment shall be doubled.

(L. 1945 p. 1859 § 20, A.L. 1959 H.B. 108)

CROSS REFERENCE:

Board of equalization, powers and duties in constitutional charter cities, 138.140 to 138.180



Section 137.545 False returns--penalty.

False returns--penalty.

137.545. Any person or any officer in a corporation, partnership or association required by law to make, render, sign or verify any return who makes any false or fraudulent return or statement, with intent to defeat or evade the assessment required by sections 137.485 to 137.550 to be made, shall upon conviction be fined not to exceed five hundred dollars, or be imprisoned not to exceed one year, or both, at the discretion of the court, with the cost of prosecution. Any corporation, partnership or association rendering a false or fraudulent return is liable to a penalty of not less than one hundred dollars and not to exceed five thousand dollars, at the discretion of the court, with the costs of prosecution.

(L. 1945 p. 1859 § 22, A.L. 1959 H.B. 108)



Section 137.550 Provisions of sections 137.485 to 137.550 to supersede any conflicting provisions in city charter.

Provisions of sections 137.485 to 137.550 to supersede any conflicting provisions in city charter.

137.550. The several provisions of sections 137.485 to 137.550 shall supersede any provisions in any charter of such cities which may be in conflict with the provisions of said sections.

(L. 1945 p. 1859 § 23)



Section 137.554 Portion of tax expended on city streets, city to designate where and how spent.

Portion of tax expended on city streets, city to designate where and how spent.

137.554. 1. Notwithstanding the provisions of section 137.555, in all counties of the second class containing all or any part of a city of more than sixty-five thousand and less than one hundred thousand inhabitants, the county shall expend not less than twenty-five percent of the moneys accruing to it from the county's special road and bridge tax levied upon property situated within the limits of any city, town or village within the county for the repair and improvement of existing roads, streets and bridges within the city, town or village from which such moneys accrued.

2. The city council or other governing body of the city, town or village shall designate the roads, streets and bridges to be repaired and improved, shall specify the kinds and types of materials to be used, shall provide for the repairs and improvements by private contract or otherwise, and, in any case, the county commission shall pay the costs thereof out of any funds available under the provisions of this section.

(L. 1969 p. 249 §§ 1, 2)



Section 137.555 Special road and bridge tax, how levied, collected and disbursed.

Special road and bridge tax, how levied, collected and disbursed.

137.555. In addition to other levies authorized by law, the county commission in counties not adopting an alternative form of government and the proper administrative body in counties adopting an alternative form of government, in their discretion may levy an additional tax, not exceeding thirty-five cents on each one hundred dollars assessed valuation, all of such tax to be collected and turned into the county treasury, where it shall be known and designated as "The Special Road and Bridge Fund" to be used for road and bridge purposes and for no other purpose whatever; except that the term "road and bridge purposes" may include certain storm water control projects off rights of way that are directly related to the construction of roads and bridges, in any county of the first classification without a charter form of government with a population of at least ninety thousand inhabitants but not more than one hundred thousand inhabitants, in any county of the first classification without a charter form of government with a population of at least two hundred thousand inhabitants, in any county of the first classification without a charter form of government and bordered by one county of the first classification and one county of the second classification or in any county of the first classification with a charter form of government and containing part of a city with a population of three hundred thousand or more inhabitants; provided, however, that all that part or portion of such tax which shall arise from and be collected and paid upon any property lying and being within any special road district shall be paid into the county treasury and four-fifths of such part or portion of such tax so arising from and collected and paid upon any property lying and being within any such special road district shall be placed to the credit of such special road district from which it arose and shall be paid out to such special road district upon warrants of the county commission, in favor of the commissioners or treasurer of the district as the case may be; provided further, that the part of such special road and bridge tax arising from and paid upon property not situated in any special road district and the one-fifth part retained in the county treasury may, in the discretion of the county commission, be used in improving or repairing any street in any incorporated city or village in the county, if such street shall form a part of a continuous highway of such county leading through such city or village.

(RSMo 1939 § 8527, A.L. 1945 p. 1478, A.L. 1997 S.B. 241)

Prior revisions: 1929 § 7891; 1919 § 10683

CROSS REFERENCES:

Additional tax for county roads and bridges, Const. Art. X § 12

Levy authorized to defray costs of bridge, when, 234.090

Levy to include money for principal and interest on bond, 233.165

Special road and bridge tax, distribution of receipts, 233.125, 233.195

Taxes in road districts under contract system, how paid, 231.250



Section 137.556 One-fourth of tax expended on city streets in certain counties--exception, St. Francois County.

One-fourth of tax expended on city streets in certain counties--exception, St. Francois County.

137.556. 1. Notwithstanding the provisions of section 137.555, any county of the second class which now has or may hereafter have more than one hundred thousand inhabitants, and any county of the first class not having a charter form of government, shall expend not less than twenty-five percent of the moneys accruing to it from the county's special road and bridge tax levied upon property situated within the limits of any city, town or village within the county for the repair and improvement of existing roads, streets and bridges within the city, town or village from which such moneys accrued, except that any county of the second classification with more than sixty-five thousand but fewer than seventy-five thousand inhabitants shall not be required to expend such moneys as prescribed in this section.

2. The city council or other governing body of the city, town or village shall designate the roads, streets and bridges to be repaired and improved and shall specify the kinds and types of materials to be used.

3. The county commission may make and supervise the improvements or the city, town or village, with the consent and approval of the county commission, may provide for the repairs and improvement by private contract and, in either case, the county commission shall pay the costs thereof out of any funds available under the provisions of this section.

(L. 1957 p. 784 § 1, A.L. 1975 H.B. 287, A.L. 2012 S.B. 736)



Section 137.557 Establishment of county-urban road systems--portion of special road and bridge tax may be expended on system roads--advisory board (Kansas City urban area).

Establishment of county-urban road systems--portion of special road and bridge tax may be expended on system roads--advisory board (Kansas City urban area).

137.557. 1. As used in this section:

(1) "City" means any incorporated city, town, or village wholly or partly within a county subject to the provisions of this section; and

(2) "Road" includes streets, bridges, and highways.

2. The county commission of any county containing all or part of a city having a population of three hundred fifty thousand or more may establish a "county-urban road system" and may designate any road within the county a part of the system without regard to city or road district boundaries and without regard to the state highway system. Any county establishing a county-urban road system and any city within the county may contract, as hereinafter provided, for the construction, reconstruction, repair and maintenance of the roads and bridges within the system, but all other services not specifically contracted for relating to such roads shall be performed by the city within which they are located.

3. Notwithstanding the provisions of section 137.556, any county commission establishing a county-urban road system may expend up to twenty-five percent of the amount received in the county road and bridge fund, established by section 137.555, from property located within a city upon the roads of the system which are located within the city from which derived; except that the provisions of this subsection shall not apply to any unincorporated area or municipality actually receiving funds through a special road district organized under the provisions of section 233.010 or section 233.170, or any city actually receiving funds under the provisions of section 137.580. In the discretion of the county commission, refunds may be made to such city from the county road and bridge fund, provided that any such refund shall not exceed twenty-five percent of the amount accruing to the county from the county's special road and bridge tax levied upon property situated within the limits of said city, and provided further, that any such refund shall be used and applied by such city exclusively in the improvement and repair of public roads, streets and bridges within the corporate limits of such city and within the county making the refund, and for no other purpose whatever; or, the county, in the discretion of the county commission, may expend up to twenty-five percent of the moneys accruing to it from the county's special road and bridge tax levied upon property situated within the limits of such city by private contract for the construction, reconstruction, improvement, repair and maintenance of roads designated a part of the county-urban road system lying within such city. At the discretion of the county commission the county may use its own equipment and employees for such construction, reconstruction, improvement, repair and maintenance. No expenditure under this section shall be made without the consent and agreement of the city involved.

4. There is hereby established an area county-urban road system advisory board which shall be composed of three members appointed by the county commission from each contiguous county establishing a county-urban road system, and the county engineer of each such county shall be an ex officio member of the board. Members of the board shall serve at the pleasure of their respective county commissions, and shall receive no compensation, but shall be reimbursed by their respective counties for actual and necessary expenses incurred in the performance of their duties. The board shall select its chairman from its members, and shall meet within one week after the first meeting of the county commission each year, and thereafter at the call of the chairman. The area county-urban road system advisory board as a whole shall make recommendations and suggestions to coordinate planning between the counties and submit plans for proposed projects to the county commissions of the counties having such a road system.

(L. 1963 p. 185 § 1)



Section 137.558 County-urban road system--refunds to cities--county-arterial roads (St. Louis County).

County-urban road system--refunds to cities--county-arterial roads (St. Louis County).

137.558. 1. As used in this section:

(1) "City" means any incorporated city, town or village partly or wholly within a county subject to the provisions of this section; and

(2) "Road" includes streets, bridges and highways.

2. Any county of the first class having a charter form of government and having a population of over nine hundred thousand inhabitants may establish a "county-arterial road system", and the governing body of the county may designate any road within the county a part of the system without regard to city boundaries and without regard to the state highway system. Any county establishing a county-arterial road system and any city within the county may enter into contracts for and concerning the construction, reconstruction, repair and maintenance of the roads and bridges within the system, but all other services not specifically contracted for relating to such roads shall be performed by the city within which they are located except as provided for in this law.

3. Refunds shall be made by the county treasurer to every city lying wholly or partially within the county from the county road and bridge fund equal to one hundred percent of the amount accruing to the county from the first eighteen cents per hundred dollars assessed valuation of the county's special road and bridge tax levied upon property situated within the limits of the city and located in the county, provided that before any refund shall be made the city must present to the county an affidavit, executed by the mayor or chief executive of the city under authority from the governing body of the city, that all of the money received shall be or has been spent for the improvement and repair of public roads, streets and bridges within the corporate limits of the city lying within the county. Upon receipt of the affidavit the county council shall direct the county treasurer to make the refund according to law. If any city fails to file such an affidavit within two years following December thirty-first of the year in which the tax was levied, such share shall be used by the county for the county-arterial road system. The county shall expend all of the revenue accruing to the county from that portion of the county special road and bridge tax in excess of eighteen cents per hundred dollars assessed valuation for the construction, reconstruction and improvement of roads designated as part of the county-arterial road system and may expend such revenue on traffic regulations and controls on and repair, maintenance and control of such roads. The county council shall have the authority to establish traffic regulations and controls on any road in the arterial road system, except that if the county council does establish such traffic regulations and controls, it shall repair, maintain and control such road. The county may use its own employees and equipment for such construction, reconstruction, improvement, repair, maintenance and control, or provide for the same by contract.

(L. 1963 p. 187, A.L. 1965 p. 256, A.L. 1971 H.B. 306, A.L. 1972 S.B. 459, A.L. 1991 S.B. 34)



Section 137.559 Portion of road bond construction fund may be expended on system roads.

Portion of road bond construction fund may be expended on system roads.

137.559. In all counties of the first class not having a charter form of government which hereafter establish a county-urban road system, proceeds of the road bond construction fund may be used in the construction, reconstruction, improvement, maintenance and repair of any street, avenue, road or alley in any incorporated city, town or village when the street, avenue, road or alley or any part thereof has been designated by the county commission to be a road of the county-urban road system. Whenever proceeds of the road bond construction fund are used by the county for the construction, reconstruction, improvement, maintenance and repair of any street, avenue, road or alley which has been designated by the county commission to be a road of the county-urban road system and which lies wholly or partially within the corporate limits of any city, town or village, the county commission may enter into contracts with the city, town or village for the construction, reconstruction, improvement, maintenance and repair which contracts need not be limited in duration to one year.

(L. 1963 p. 188 § 1)



Section 137.560 Special road and bridge fund to be a separate fund on all accounting statements of county.

Special road and bridge fund to be a separate fund on all accounting statements of county.

137.560. The funds provided for in section 137.555 shall be shown as a separate item on all of the financial, budget and other accounting statements of the county, and such fund shall be specifically and expressly shown and designated on all such as the special road and bridge fund of such county.

(L. 1945 p. 1478 § 8528)



Section 137.565 Election for tax--petition--duty of county commission.

Election for tax--petition--duty of county commission.

137.565. Whenever ten or more voters residing in any general or special road district in any county in this state shall petition the county commission of the county in which such district is located, asking that such commission submit the question in such district for the purpose of voting for or against the levy of the tax provided for in the second sentence of the first paragraph of section 12 of article X of the Constitution of Missouri, it shall be the duty of the county commission, upon the filing of such petition, to submit the question. The petition so filed shall set out the duration of the tax to be levied in a period of one, two, three, or four years and the ballot to be used for voting shall specify the number of years duration of the tax levy, but in no event shall the duration of the tax levy be for a period of more than four years. Such submission shall be made by an order entered of record setting forth the date and the rate of tax the commission will levy, which rate shall not exceed thirty-five cents on the hundred dollars assessed valuation on all taxable real and tangible personal property in the district.

(L. 1945 p. 1478 § 8529, A.L. 1949 p. 555, A.L. 1978 H.B. 971)



Section 137.570 Form of ballot.

Form of ballot.

137.570. The question shall be submitted in substantially the following form:

Shall the . . . . . . road district of . . . . . . County levy an additional tax rate of . . . . . . cents on the hundred dollars valuation, for a period of . . . . years?

(L. 1945 p. 1478 § 8530, A.L. 1949 p. 555, A.L. 1978 H.B. 971)



Section 137.575 County commission to make levy--how collected.

County commission to make levy--how collected.

137.575. If a majority of the qualified voters voting at such election shall have voted for such additional tax, it shall be the duty of the county commission to make the levy for such district, which levy shall not exceed the amount named in the order calling such election. Such levy shall be in addition to other taxes which the county commission is authorized to levy as provided by law. The tax so authorized by such district shall be collected in the same manner and at the same time as state and county taxes are collected and placed to the credit of the road district authorizing such special levy.

(L. 1945 p. 1478 § 8531)



Section 137.580 County commission to refund special road and bridge tax to incorporated city, town or village.

County commission to refund special road and bridge tax to incorporated city, town or village.

137.580. In class one counties, not having a charter form of government, the special road and bridge tax authorized by section 12, article X, of the Constitution of Missouri and arising from and paid upon all property, including real estate lying and being wholly within the corporate limits of each incorporated city, town and village, and upon tangible personal property of the residents of each incorporated city, town and village, shall be paid into the county treasury and fifty percent of such tax so collected may be placed to the credit of the incorporated city, town or village in which it was collected, and that the same may be paid out to such incorporated city, town or village, by the majority action of the county commission when the verified claim is made. Such claim may be paid upon warrants of the county commission in favor of the treasurer or other designated officer of such incorporated city, town or village, to be used and applied exclusively in the improvement and repair of established public roads, streets, and bridges within the corporate limits of such incorporated city, town or village; and the county highway engineer shall keep a separate voucher account for each of such incorporated cities, towns and villages. If any money remains in the county treasury for two years from the date it was paid into the treasury without being paid out, or appropriated for current incomplete contracts, such money shall be transferred from the city, town or village road fund to the special road and bridge fund and such city, town or village shall lose the benefit thereof. The remaining sum of all such tax funds whether collected upon property within a special road district or within the limits of any incorporated city, town or village shall be retained and used by the county commission in the improvement of roads and bridges; provided, that refunds authorized under the provisions of this section shall not be made to any city having a population of more than three hundred and fifty thousand inhabitants.

(L. 1945 p. 1263 § 1, A.L. 1965 H.B. 257)



Section 137.585 Township special road and bridge tax, how levied, collected and disbursed.

Township special road and bridge tax, how levied, collected and disbursed.

137.585. 1. In addition to other levies authorized by law, the township board of directors of any township in their discretion may levy an additional tax not exceeding thirty-five cents on each one hundred dollars assessed valuation in their township for road and bridge purposes. Such tax shall be levied by the township board, to be collected by the collector-treasurer and turned into the county treasury, where it shall be known and designated as a special road and bridge fund.

2. The county commission of any such county may in its discretion order the county treasurer or collector-treasurer to retain an amount not to exceed five cents on the one hundred dollars assessed valuation out of such special road and bridge fund and to transfer the same to the county special road and bridge fund; and all of said taxes over the amount so ordered to be retained by the county shall be paid to the treasurers of the respective townships from which it came as soon as practicable after receipt of such funds, and shall be designated as a special road and bridge fund of such township and used by said townships only for road and bridge purposes, except that amounts collected within the boundaries of road districts formed in accordance with the provisions of sections 233.320 to 233.445 shall be paid to the treasurers of such road districts; provided that the amount retained, if any, by the county shall be uniform as to all such townships levying and paying such tax into the county treasury; provided further, that the proceeds of such fund may be used in the discretion of the township board of directors in the construction and maintenance of roads and in improving and repairing any street in any incorporated city, town or village in the township, if said street shall form a part of a continuous highway of the township running through said city, town or village.

(RSMo 1939 § 8821, A.L. 1945 p. 1497 § 8820, A.L. 1947 V. I p. 483, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 8161; 1919 § 10923; 1909 § 11769



Section 137.590 Such funds to be shown as separate items.

Such funds to be shown as separate items.

137.590. The funds provided for in section 137.585 shall be shown as a separate item on all of the financial, budget and other accounting statements of the township board of directors, and such funds shall be specifically and expressly shown and designated on all such as the special road and bridge fund of such township.

(L. 1945 p. 1497 § 8821)



Section 137.595 Taxes--how collected--how kept.

Taxes--how collected--how kept.

137.595. All taxes levied under the provisions of section 137.585 shall be collected in the same manner and at the same time as taxes for county purposes are now collected, and all moneys arising therefrom shall be appropriated, set apart and kept as a special road and bridge fund, and shall be used for road and bridge purposes, and for no other purpose whatever.

(RSMo 1939 § 8822)

Prior revisions: 1929 § 8162; 1919 § 10924; 1909 § 11770



Section 137.600 Railroad, telegraph and telephone taxes--rate--how collected and disbursed.

Railroad, telegraph and telephone taxes--rate--how collected and disbursed.

137.600. It shall be the duty of the clerk of each township wherein railroad, telegraph and telephone property is located, on or before the tenth day of August of each year, to certify to the county commission the rate of taxation levied by such township for road purposes, and the county commission shall levy the rate so certified by the township clerk on all railroad, telegraph and telephone property in such township; and said tax shall be charged on the railroad tax book and collected and distributed to the township treasurers in the same way that the city, town and village tax on such railroad, telegraph and telephone property is charged, collected and distributed to city treasurers.

(RSMo 1939 § 8823)

Prior revisions: 1929 § 8163; 1919 § 10925; 1909 § 11772



Section 137.715 Clerks and deputies, appointment, compensation, how paid.

Clerks and deputies, appointment, compensation, how paid.

137.715. Each county assessor shall, subject to the approval of the governing body of the county, appoint the additional clerks and deputies that he or she deems necessary for the prompt and proper discharge of the duties of his office. A portion of the salaries of the clerks and deputies hired by each county assessor shall be paid by the state in accordance with sections 137.710 and 137.750, and the remainder of the salaries for such clerks and deputies shall be paid by the county in which they are employed.

(L. 1980 S.B. 679 § 1)



Section 137.720 Percentage of ad valorem property tax collections to be deducted for deposit in county assessment fund--additional deductions (St. Louis City and all counties).

Percentage of ad valorem property tax collections to be deducted for deposit in county assessment fund--additional deductions (St. Louis City and all counties).

137.720. 1. A percentage of all ad valorem property tax collections allocable to each taxing authority within the county and the county shall be deducted from the collections of taxes each year and shall be deposited into the assessment fund of the county as required pursuant to section 137.750. The percentage shall be one-half of one percent for all counties of the first and second classification and cities not within a county and one percent for counties of the third and fourth classification.

2. Prior to July 1, 2009, for counties of the first classification, counties with a charter form of government, and any city not within a county, an additional one-eighth of one percent of all ad valorem property tax collections shall be deducted from the collections of taxes each year and shall be deposited into the assessment fund of the county as required pursuant to section 137.750, and for counties of the second, third, and fourth classification, an additional one-quarter of one percent of all ad valorem property tax collections shall be deducted from the collections of taxes each year and shall be deposited into the assessment fund of the county as required pursuant to section 137.750, provided that such additional amounts shall not exceed one hundred thousand dollars in any year for any county of the first classification and any county with a charter form of government and fifty thousand dollars in any year for any county of the second, third, or fourth classification.

3. Effective July 1, 2009, for counties of the first classification, counties with a charter form of government, and any city not within a county, an additional one-eighth of one percent of all ad valorem property tax collections shall be deducted from the collections of taxes each year and shall be deposited into the assessment fund of the county as required pursuant to section 137.750, and for counties of the second, third, and fourth classification, an additional one-half of one percent of all ad valorem property tax collections shall be deducted from the collections of taxes each year and shall be deposited into the assessment fund of the county as required pursuant to section 137.750, provided that such additional amounts shall not exceed one hundred twenty-five thousand dollars in any year for any county of the first classification and any county with a charter form of government and seventy-five thousand dollars in any year for any county of the second, third, or fourth classification.

4. The county shall bill any taxing authority collecting its own taxes. The county may also provide additional moneys for the fund. To be eligible for state cost-share funds provided pursuant to section 137.750, every county shall provide from the county general revenue fund an amount equal to an average of the three most recent years of the amount provided from general revenue to the assessment fund; provided, however, that capital expenditures and equipment expenses identified in a memorandum of understanding signed by the county's governing body and the county assessor prior to transfer of county general revenue funds to the assessment fund shall be deducted from a year's contribution before computing the three-year average, except that a lesser amount shall be acceptable if unanimously agreed upon by the county assessor, the county governing body, and the state tax commission. The county shall deposit the county general revenue funds in the assessment fund as agreed to in its original or amended maintenance plan, state reimbursement funds shall be withheld until the amount due is properly deposited in such fund.

5. For all years beginning on or after January 1, 2010, any property tax collections deposited into the county assessment funds provided for in subsection 2 of this section shall be disallowed in any year in which the state tax commission notifies the county that state assessment reimbursement funds have been withheld from the county for three consecutive quarters due to noncompliance by the assessor or county commission with the county's assessment maintenance plan.

(L. 1980 S.B. 679 § 2, A.L. 1981 H.B. 114 & 146, A.L. 1989 H.B. 181 & 633, A.L. 1999 S.B. 219, A.L. 2004 H.B. 795, et al. merged with S.B. 960, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2008 S.B. 711, A.L. 2013 H.B. 1035 merged with S.B. 23)

Effective 8-28-13 (S.B. 23)

10-11-13 (H.B. 1035)

*H.B. 1035 effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 137.721 Percentage of ad valorem property tax collections to be deposited in county assessment fund (certain first class counties).

Percentage of ad valorem property tax collections to be deposited in county assessment fund (certain first class counties).

137.721. Notwithstanding the provisions of section 137.720, in all counties which become counties of the first classification after September 1, 1996, one percent of all ad valorem taxes allocable to the county and each taxing authority within the county shall continue to be deducted from taxes collected on the first five hundred million dollars of assessed valuation, and one-half percent collected on the remainder, and deposited in the assessment fund. The one-percent fee shall be assigned among the political subdivisions by the assessor, who shall determine the percentage of total valuation in the county divided into five hundred million dollars. The collector shall retain one percent of that percentage of each political subdivision's property taxes, and one-half percent of the remainder, for the assessment fund.

(L. 2000 S.B. 894, A.L. 2003 S.B. 16, A.L. 2008 S.B. 711)



Section 137.722 Percentage of ad valorem property tax collection to be deposited in county assessment fund (certain second class counties).

Percentage of ad valorem property tax collection to be deposited in county assessment fund (certain second class counties).

137.722. Notwithstanding the provisions of section 137.721, or any other provision of law in conflict with the provisions of this section, in all counties which become counties of the second class after September 28, 1987, one percent of all ad valorem property taxes allocable to each taxing authority within the county and the county shall continue to be deducted from the collections of taxes each year and shall be deposited into the assessment fund of county as required by section 137.750 as if the county had retained its classification as a county of the third class.

(L. 1987 S.B. 65, et al.)

Effective 1-1-88



Section 137.725 Assessors, clerks, deputies, salaries and expenses to be paid from assessment fund.

Assessors, clerks, deputies, salaries and expenses to be paid from assessment fund.

137.725. The salary of the assessor, the clerks, deputies, employees and all costs and expenses of the assessor shall be paid monthly or semimonthly by the county from the assessment fund established under section 137.750.

(L. 1980 S.B. 679 § 3, A.L. 1986 S.B. 476)



Section 137.750 Assessment and equalization maintenance plan, payment of portion of expenses by state, amount, procedure--qualified costs and expenses.

Assessment and equalization maintenance plan, payment of portion of expenses by state, amount, procedure--qualified costs and expenses.

137.750. 1. If a county has an assessment maintenance plan approved pursuant to section 137.115, a portion of all the costs and expenses of the assessor of each county and each city not within a county, incurred for the current quarter in performing all duties necessary to assess and maintain equalized assessed valuations of real property, making real and personal property assessments and preparing abstracts of assessment lists, shall be reimbursed by the state. The state shall reimburse up to sixty percent of all the current and past unreported quarterly costs and expenses of the assessor of each county and each city not within a county based on compliance with the state tax commission approved assessment and equalization maintenance plan. The state shall reimburse each eligible county a minimum of three dollars per parcel for up to twenty thousand parcels, but no further reimbursements shall be made until the county has expended at least two-thirds of that amount of money for assessment maintenance from its assessment fund. The annual state reimbursement to any county pursuant to this section in 2000 shall not exceed seven dollars per parcel of real property in the county and each year thereafter such maximum amount may be increased by up to three percent, but the amount reimbursed by the state shall not exceed sixty percent of the actual costs and expenses incurred, except that counties entitled to only the three-dollar per parcel minimum shall receive one-fourth of the state's contribution each quarter.

2. The governing body of each county and city not within a county which seeks or will seek reimbursement under any provision of this section or section 137.720 shall establish a fund to be known as the "Assessment Fund", to be used solely as a depository for funds received by the county or city pursuant to this section and sections 137.037 and 137.720, from the general revenue fund of the county or other sources for the purpose of funding the costs and expenses incurred in implementing an assessment and equalization maintenance plan approved under section 137.115 and for assessing real and personal property.

3. All counties and cities not within a county seeking state funds under this section shall submit a certified copy of their costs and expenses to the commissioner of the office of administration not later than the thirtieth day of the quarter immediately following the quarter for which such state funds are sought. The commissioner of the office of administration shall, in such form as may be prescribed by rule, certify that the county requests for reimbursement are consistent with the assessment and equalization maintenance plan approved by the state tax commission as provided in section 137.115, and shall pay the state's share out of funds appropriated for that purpose quarterly to each eligible county and city to reimburse such county or city for reimbursable costs and expenses incurred in the previous calendar quarter.

4. (1) The following costs and expenses shall not qualify for state reimbursement or reimbursement from tax moneys withheld from political subdivisions:

(a) Premiums for property and casualty insurance and liability insurance;

(b) Depreciation, interest, building and ground maintenance, fuel and utility costs, and other indirect expenses which can be classified as the overhead expenses of the assessor's office;

(c) Purchases of motor vehicles;

(2) Costs and expenses which shall qualify for state reimbursement, but only if identified in the county maintenance plan and subsequently specifically approved by the state tax commission, shall include:

(a) Salaries and benefits of data processing and legal personnel not directly employed by the assessor;

(b) Costs and expenses for computer software, hardware, and maintenance;

(c) Costs and expenses of any additional office space made necessary in order to carry out the county's maintenance plan;

(d) Costs of leased equipment;

(e) Costs of aerial photography.

(L. 1979 S.B. 247, et al. § 2, A.L. 1983 S.B. 63, et al., A.L. 1986 S.B. 476, A.L. 1989 H.B. 181 & 633, A.L. 1999 S.B. 219)

CROSS REFERENCE:

School districts, certain districts, rolling back operational levy relying on incorrect information of general reassessment may readjust levy, 164.013



Section 137.900 Definitions.

Definitions.

137.900. As used in sections 137.900 to 137.960:

(1) "Private warehouse" is any enclosed area where personal property is received and stored by a warehouseman who, in the normal course of business, receives and stores his own personal property;

(2) "Public warehouse" is any enclosed area in which personal property is received and stored by a warehouseman who is in the business of receiving and storing such property of others for compensation or profit;

(3) "Warehouseman" is one who is in the business of receiving and storing personal property of others for compensation or profit, or one who, in the normal course of business, receives and stores his own personal property.

(L. 1982 S.B. 476 § 3)



Section 137.910 Personal property in transit through state or consigned in transit to warehouse, exempt from taxes, exceptions.

Personal property in transit through state or consigned in transit to warehouse, exempt from taxes, exceptions.

137.910. 1. Personal property in transit through this state is personal property:

(1) Which is moving in interstate commerce through or over the territory of the state of Missouri; or

(2) Which, for the convenience, pleasure, or business of the shipper or owner, was consigned to a public or private warehouse within the state of Missouri from outside the state of Missouri for storage in transit to a final destination outside of the state, whether such destination is known or specified when transportation begins or afterward, including any time after such personal property has reached the in-transit warehouse in the state of Missouri.

2. Such property is deemed to have acquired no situs in this state for any purposes of taxation.

3. Beginning January 1, 1983, and continuing through December 31, 1985, such property shall not be deprived of exemption because while in the warehouse the property is broken in bulk, relabeled or repackaged, or because the property is being held for resale or redelivery outside the state. Beginning January 1, 1986, such property shall not be deprived of exemptions because while in the warehouse the property is assembled, bound, joined, disassembled, divided, cut, broken in bulk, relabeled or repackaged, or because the property is being held for resale or redelivery outside the state; provided that no property shall be entitled to exemption which, while in this state, undergoes any process of manufacture, fabrication, welding, soldering or substantial change of form or chemical composition.

(L. 1982 S.B. 476 § 2)



Section 137.920 Warehouse duty to keep records of in-transit property, in-transit defined.

Warehouse duty to keep records of in-transit property, in-transit defined.

137.920. 1. All property claimed to have acquired no situs for any purpose of taxation under the provisions of sections 137.900 to 137.960 shall be designated as being "in-transit" upon the books and records of the warehouse wherein the property is located, and such books and records with reference to any in-transit property shall at all times be open to the inspection of all taxing authorities of the state and of any political subdivisions thereof.

2. The books and records of a public warehouse shall contain a full, true and correct inventory of all in-transit property, together with the date of receipt, date of withdrawal, the point of origin, and the point of ultimate destination if known.

3. A private warehouse, or the owner of property in a public warehouse, shall, if required in order to obtain a determination that any property has not acquired a situs in this state, submit to the appropriate assessing officer documentary proof of the in-transit character of the property.

(L. 1982 S.B. 476 § 4)



Section 137.930 Forms for no-situs, tax exemptions, procedure.

Forms for no-situs, tax exemptions, procedure.

137.930. Any person, partnership, association, or corporation making claim to no-situs status on any property under sections 137.900 to 137.960 shall do so in the form and manner prescribed by the state tax commission. All such claims shall be accompanied by a certification of the warehouseman or owner as to the status on its books of the property involved.

(L. 1982 S.B. 476 § 5)



Section 137.940 Reconsignment of in-transit property to final destination in state, assessed and taxed, when.

Reconsignment of in-transit property to final destination in state, assessed and taxed, when.

137.940. If any in-transit property is reconsigned to a final destination in the state of Missouri, the owner or his agent shall file a monthly report with the county assessor of the county in which the warehouse is located, in the form and manner prescribed by the state tax commission. All property so reconsigned which was owned or held on the first day of January shall be assessed and taxed.

(L. 1982 S.B. 476 § 6)



Section 137.950 Evasion of taxes--civil action to recover taxes, costs and attorney's fee.

Evasion of taxes--civil action to recover taxes, costs and attorney's fee.

137.950. If any owner, shipper or agent thereof shall by misrepresentation, concealment, or violation of the provisions of sections 137.900 to 137.960 evade the assessment or the levy of taxes not defined in section 137.910 to be personal property in transit through this state, he shall be liable in the sum of the taxes evaded which would otherwise have been levied against his property, to be collected in a civil action on behalf of the tax collector of his county. This action shall be commenced and maintained by the prosecuting attorney, and the judgment, when entered, shall include all costs and an attorney's fee for the plaintiff in his official capacity not less than the amount of the taxes so evaded.

(L. 1982 S.B. 476 § 7)



Section 137.960 False statements to assessors--penalty.

False statements to assessors--penalty.

137.960. If any person shall willfully deliver any statement to the officer charged with assessment of property for tax purposes in his county containing a false statement of a material fact, whether it be an owner, shipper, his agent, or a storageman or warehouseman of his agent, he shall be guilty of a class C misdemeanor.

(L. 1982 S.B. 476 § 8)



Section 137.975 Annual reports to be filed, form, content.

Annual reports to be filed, form, content.

137.975. The form for all reports required under sections 137.975 to 137.985 shall be prescribed and furnished by the commission. Every railroad and street railway company operating in this state shall file annually, on or before the thirty-first day of May, a true and accurate statement of the main line track mileage of such company in operation in each county of this state on the thirty-first day of December of the preceding year, together with the total mileage of each car company for such year. Each private car company shall file annually, on or before the thirty-first day of May, a report showing the total car mileage from railroad and street railway companies, the dates and original cost of acquisitions and other information the commission may require for the purpose of carrying out its duties under sections 137.975 to 137.985.

(L. 1994 H.B. 1161 § 137.022 subsec. 3)

Effective 5-13-94



Section 137.977 Failure to file, penalty--waiver of penalty, when--report deemed filed, when.

Failure to file, penalty--waiver of penalty, when--report deemed filed, when.

137.977. If any private car company refuses or fails to make and return the reports required by section 137.975 within the time prescribed and without an extension of time, the commission shall increase by four percent the total assessed valuation of the distributable property of any such company, unless the commission, for good cause shown, waives such penalty. Any such reports, or any payment of taxes required by section 137.022 and sections 137.975 to 137.985, delivered by United States mail to the proper official shall be deemed to be received as of the postmark date stamped on the envelope or other cover in which the report is mailed. In the event any report is sent by registered or certified mail, the date of registration or certification shall be deemed the postmark date. Reports required by section 137.975 may be furnished to the commission by an express or overnight carrier, and such reports shall be deemed to be received as of the date after the reports were sent by way of such express or overnight carrier.

(L. 1994 H.B. 1161 § 137.022 subsec. 4)

Effective 5-13-94



Section 137.979 Commission to assess, adjust and equalize aggregate valuation--operations extending into another state, effect.

Commission to assess, adjust and equalize aggregate valuation--operations extending into another state, effect.

137.979. The commission shall assess, adjust and equalize the aggregate valuation of the distributable property of each private car company. When the operations of any private car company extend into another state, the commission shall assess, equalize and adjust only such proportion of the total value of all the distributable property of such company as may be reasonably necessary to generate mileage in this state. The commission may require information in the forms required under sections 137.975 to 137.985 which may be necessary to properly assess and allocate such property.

(L. 1994 H.B. 1161 § 137.022 subsec. 5)

Effective 5-13-94



Section 137.981 Administrative and judicial review procedure authorized for private car companies.

Administrative and judicial review procedure authorized for private car companies.

137.981. Administrative review of the original assessments of private car companies shall be provided in the same manner as specified in section 138.420. Any private car company aggrieved by the decision of the commission may, if it has participated in administrative review, seek judicial review as provided in chapter 536.

(L. 1994 H.B. 1161 § 137.022 subsec. 6)

Effective 5-13-94



Section 137.983 Private car companies not subject to ad valorem taxation, when.

Private car companies not subject to ad valorem taxation, when.

137.983. The commission may, by rule, establish levels of assessed valuation of private car companies, using total valuation of a company or the valuation apportioned to any county, below which value shall be considered de minimis. The valuation of any private car company whose total valuation is ruled de minimis, and such portion of the valuation of a private car company found to be de minimis under the commission's rules when apportioned to a specific county, shall not be subject to ad valorem taxation.

(L. 1994 H.B. 1161 § 137.022 subsec. 7)

Effective 5-13-94



Section 137.985 Commission to apportion aggregate value to each county levying an ad valorem property tax--apportionment, how computed--school districts valuation to be same, how taxed and distributed.

Commission to apportion aggregate value to each county levying an ad valorem property tax--apportionment, how computed--school districts valuation to be same, how taxed and distributed.

137.985. The state tax commission shall apportion the aggregate value of all distributable property of such private car companies, except such valuations as are found to be de minimis, to each county, showing the valuation apportioned for taxation by each political subdivision in the county authorized to levy ad valorem property taxes. Such apportionment shall be determined by the proportion of main line miles of track in each county to the total mileage of main line track in the state of each of the railroad or street railway companies which have transported railroad cars in behalf of such private car company in the prior year. Valuation apportioned for taxation in behalf of school districts shall be the same as that apportioned for each county, and such valuation shall be taxed using an average school tax rate in each county in the manner provided in chapter 151 with the resulting revenues distributed as provided in chapter 151.

(L. 1994 H.B. 1161 § 137.022 subsec. 8)

Effective 5-13-94



Section 137.1000 Title, effective date.

Title, effective date.

137.1000. Sections 137.1000 to 137.1030 shall be known and may be cited as the "Private Car Ad Valorem Tax Law" and shall, notwithstanding the provisions of sections 137.975 to 137.985 to the contrary, apply to all taxable years beginning on or after January 1, 2000.

(L. 1999 S.B. 219)



Section 137.1003 Definitions.

Definitions.

137.1003. As used in sections 137.1000 to 137.1030, the following terms mean:

(1) "Commission", the state tax commission;

(2) "Director", the director of revenue;

(3) "Distributable property", all property which is used directly in the movement of passengers and freight, including railroad cars, but not property used as a collateral facility nor property held for purposes other than rail transportation;

(4) "Freight line company", any person, association, company or corporation, not being the owner or lessee of a railroad or street railway company, engaged in the business of furnishing or leasing any railroad cars except dining, buffet, chair, parlor, or sleeping cars, which are used in the operation of any railroad or street railway company wholly or partly within the state, or when owning and operating, or operating, any railroad freight, refrigerator or tank car on railway lines in this state for the transportation of his or its goods, wares, merchandise or products.

(L. 1999 S.B. 219)



Section 137.1006 Powers of commission.

Powers of commission.

137.1006. The commission shall have the exclusive power of original assessment of the distributable property of freight line companies.

(L. 1999 S.B. 219)



Section 137.1009 Commission to prescribe report forms--penalty for failure to submit reports--mailing requirements--annual mileage reporting, when.

Commission to prescribe report forms--penalty for failure to submit reports--mailing requirements--annual mileage reporting, when.

137.1009. 1. The form for all reports required under sections 137.1000 to 137.1030 shall be prescribed and furnished by the commission.

2. If any freight line company refuses or fails to make and return the reports required by sections 137.1000 to 137.1030 within the time prescribed and without an extension of time, the commission shall increase by four percent the total assessed valuation of the distributable property of any such company, unless the commission, for good cause shown, waives such penalty.

3. Any such reports delivered by United States mail to the proper official or officer designated shall be deemed to be received as of the postmark date stamped on the envelope or other cover in which such reports are mailed. In the event any report is sent by registered or certified mail, the date of registration or certification shall be deemed the postmark date. No penalty shall be imposed on any company whose reports are delivered by United States mail, if the postmark date stamped on the envelope or other cover containing such reports falls within the prescribed period or on or before the prescribed date, including any extension granted for making the report.

4. Every railroad or street railway company operating in this state shall file annually, on or before May first of each year, a true and accurate statement of the main line track mileage of such company in operation in each county of this state on December thirty-first of the preceding year, total mileage traveled on their track by railroad cars of the freight line companies and other information the commission may require for the purpose of carrying out its duties under sections 137.1000 to 137.1030. Such reports shall be made in such manner and form as prescribed by the commission.

5. In addition to the reports required by subsection 2 of this section, each freight line company shall file a similar report at the same time and in such manner as said commission shall prescribe showing the total mileage traveled on track from railroad and street railway companies, date and original cost of acquisitions and other information the commission may require for the purpose of carrying out its duties under sections 137.1000 to 137.1030.

6. In case any freight line company shall fail to make such report the commission may accept the report of said railroad or street railway company as correct.

(L. 1999 S.B. 219)



Section 137.1012 Aggregate valuation of distributable freight line company property by the commission--procedure.

Aggregate valuation of distributable freight line company property by the commission--procedure.

137.1012. 1. The commission shall assess, adjust and equalize the aggregate valuation of the distributable property of each freight line company. For the purpose of estimating the true value in money of the distributable property of a freight line company, the commission may take into consideration the reports filed under section 137.1009, the reports, statements or returns of the company filed in the office of any board, office or commission of this state, or any county thereof, and such other evidence of any kind bearing thereon. No report, statement or return shall be conclusive upon the commission in estimating the true value in money of the operating property of a freight line company. The commission may set the aggregate valuation of the distributable property of any freight line company upon which no returns have been made, which may otherwise be known to them as they deem just and right.

2. The commission may summons witnesses by process issued to any officer authorized to serve subpoenas and compel them to testify.

3. In originally assessing, adjusting and equalizing any distributable freight line company property for any year or years, the commission may arrive at its findings, conclusion and judgment, upon its knowledge, or such information as may be before it, and shall not be solely governed in its findings, conclusions and judgment by the testimony which may be adduced, but may give to it such weight as the commission may think it is entitled to receive.

4. When the operations of any such company shall extend beyond the limits of this state and into another state, then the commission shall assess, equalize and adjust only such proportion of the total value of all distributable property of such company as may be reasonably allocated to this state. To accomplish this end, the commission may require information in its form reports under section 137.1009 which is necessary to properly assess and allocate such property.

(L. 1999 S.B. 219)



Section 137.1015 Review of original assessment, when--procedures.

Review of original assessment, when--procedures.

137.1015. 1. After original assessments, adjustments and equalization by the commission have been completed, each freight line company interested therein shall be promptly notified by the action of the commission and may apply for a review of the original assessment. The commission shall grant and hold such review and fix the date thereof. Such review may be by whatever procedures decided upon by the parties and may include, but not limited to, a formal or informal hearing, the presentation of affidavits and documentary evidence, and the presentation of legal arguments or briefs. All affidavits, documentary evidence and other factual evidence not presented at a formal hearing shall be duly sworn to and verified. In the event the parties cannot agree to the procedures to be followed, a formal hearing shall be held at which the freight line company seeking review shall have the burden of establishing the correct assessment, adjustment and equalization pursuant to section 138.420. A record shall be kept of all matters submitted in review of an original assessment.

2. If, after such review and consideration of the facts, the commission is of the opinion that the original decision or any part thereof should be changed, the commission may change or modify the same.

3. Any freight line company aggrieved by the decision of the commission may, if it has participated in a review under this section, seek review as provided in chapter 536.

(L. 1999 S.B. 219)



Section 137.1018 Statewide average rate of property taxes levied, ascertained by the commission--report submitted--taxes collected, how determined--tax credit authorized--sunset provision.

Statewide average rate of property taxes levied, ascertained by the commission--report submitted--taxes collected, how determined--tax credit authorized--sunset provision.

137.1018. 1. The commission shall ascertain the statewide average rate of property taxes levied the preceding year, based upon the total assessed valuation of the railroad and street railway companies and the total property taxes levied upon the railroad and street railway companies. It shall determine total property taxes levied from reports prescribed by the commission from the railroad and street railway companies. Total taxes levied shall not include revenues from the surtax on subclass three real property.

2. The commission shall report its determination of average property tax rate for the preceding year, together with the taxable distributable assessed valuation of each freight line company for the current year to the director no later than October first of each year.

3. Taxes on property of such freight line companies shall be collected at the state level by the director on behalf of the counties and other local public taxing entities and shall be distributed in accordance with sections 137.1021 and 137.1024. The director shall tax such property based upon the distributable assessed valuation attributable to Missouri of each freight line company, using the average tax rate for the preceding year of the railroad and street railway companies certified by the commission. Such tax shall be due and payable on or before December thirty-first of the year levied and, if it becomes delinquent, shall be subject to a penalty equal to that specified in section 140.100.

4. (1) As used in this subsection, the following terms mean:

(a) "Eligible expenses", expenses incurred in this state to manufacture, maintain, or improve a freight line company's qualified rolling stock;

(b) "Qualified rolling stock", any freight, stock, refrigerator, or other railcars subject to the tax levied under this section.

(2) For all taxable years beginning on or after January 1, 2009, a freight line company shall, subject to appropriation, be allowed a credit against the tax levied under this section for the applicable tax year. The tax credit amount shall be equal to the amount of eligible expenses incurred during the calendar year immediately preceding the tax year for which the credit under this section is claimed. The amount of the tax credit issued shall not exceed the freight line company's liability for the tax levied under this section for the tax year for which the credit is claimed.

(3) A freight line company may apply for the credit by submitting to the commission an application in the form prescribed by the state tax commission.

(4) Subject to appropriation, the state shall reimburse, on an annual basis, any political subdivision of this state for any decrease in revenue due to the provisions of this subsection.

5. Pursuant to section 23.253 of the Missouri sunset act:

(1) The program authorized under this section shall expire on August 28, 2020; and

(2) This section shall terminate on September 1, 2021.

(L. 1999 S.B. 219, A.L. 2008 S.B. 711, A.L. 2013 S.B. 23)

Expires 8-28-20

Termination date 9-01-21



Section 137.1021 Deposit of taxes collected into county private car tax trust fund--apportionment to counties.

Deposit of taxes collected into county private car tax trust fund--apportionment to counties.

137.1021. 1. The taxes collected by the director under the provisions of sections 137.1000 to 137.1030, less one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund to be known as the "County Private Car Tax Trust Fund", which is hereby created. The fund shall be apportioned to the several counties in the state, based upon the ratio of the total main line track mileage of the railroad and street railway companies within each county to the aggregate total of the state. Prior to distribution of the car tax trust fund to the counties, six-tenths of one percent of the fund shall be transferred to the blind pension fund. The remaining money in this fund shall not be deemed to be state funds and shall not be commingled with any funds of the state.

2. The county upon receipt of the taxes under the provisions of sections 137.1000 to 137.1030 from the director shall apportion seventy percent of the revenues collected to the school districts within each county using the same basis of distribution as used in distributing receipts from the average school tax rate for that year, and the remaining thirty percent to the county general revenue fund.

(L. 1999 S.B. 219)



Section 137.1024 Director to notify attorney general of failure to pay taxes due.

Director to notify attorney general of failure to pay taxes due.

137.1024. Whenever any freight line company fails to pay to the director the tax due within the time prescribed in section 137.1018, it shall be the duty of the director, as soon as practical thereafter, to make a statement in writing to the attorney general naming the freight line companies that have not paid such tax.

(L. 1999 S.B. 219)



Section 137.1027 Attorney general to institute a suit, when--property subject to seizure, when.

Attorney general to institute a suit, when--property subject to seizure, when.

137.1027. 1. Upon receipt of the statement from the director of revenue as provided in section 137.1024, it shall be the duty of the attorney general to institute a suit or suits in any court of this state or of the United States having jurisdiction, in the name of the state, and at the relation and to the use of the director for the collection of said taxes, penalties and interest as the case may be.

2. The property of such freight line companies shall be subject to seizure under execution by the property officer in any county in this state, to satisfy a judgment rendered for such taxes, penalties and interest.

(L. 1999 S.B. 219)



Section 137.1030 Contingent procedures for freight line company taxes, effective when.

Contingent procedures for freight line company taxes, effective when.

137.1030. In the event a final judgment of a court of competent jurisdiction shall find that all or portions of this act* is not enforceable, then without further action by the general assembly, the procedure for the assessing, adjusting and equalizing the distributable property of the freight line companies shall be the same procedure as provided in sections 137.975 to 137.985.

(L. 1999 S.B. 219)

*"This act" (S.B. 219, 1999) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 137.1040 Tax imposed for upkeep and maintenance of cemeteries (Counties not adopting an alternative form of government).

Tax imposed for upkeep and maintenance of cemeteries (Counties not adopting an alternative form of government).

137.1040. 1. In addition to other levies authorized by law, the county commission in counties not adopting an alternative form of government and the proper administrative body in counties adopting an alternative form of government, or the governing body of any city, town, or village, in their discretion may levy an additional tax, not to exceed one quarter of one cent on each one hundred dollars assessed valuation, on all taxable real property located within such city, town, village, or county, all of such tax to be collected and allocated to the city, town, village, or county treasury, where it shall be known and designated as the "Cemetery Maintenance Trust Fund" to be used for the upkeep and maintenance of cemeteries located within such city, town, village, or county.

2. To the extent necessary to comply with article X, section 22(a) of the Missouri Constitution, for any city, town, village, or county with a tax levy at or above the limitations provided under article X, section 11(b), no ordinance adopted under this section shall become effective unless the county commission or proper administrative body of the county, or governing body of the city, town, or village submits to the voters of the city, town, village, or county at a state general, primary, or special election a proposal to authorize the imposition of a tax under this section. The tax authorized under this section shall be levied and collected in the same manner as other real property taxes are levied and collected within the city, town, village, or county. Such tax shall be in addition to all other taxes imposed on real property, and shall be stated separately from all other charges and taxes. Such tax shall not become effective unless the county commission or proper administrative body of the county or governing body of the city, town, or village, by order or ordinance, submits to the voters of the county a proposal to authorize the city, town, village, or county to impose a tax under this section on any day available for such city, town, village, or county to hold elections or at a special election called for that purpose.

3. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall ............... (insert the name of the city, town, village, or county) impose a tax on all real property situated in ............... (name of the city, town, village, or county) at a rate of ............... (insert rate not to exceed one quarter of one cent per one hundred dollars assessed valuation) for the sole purpose of providing funds for the maintenance, upkeep, and preservation of city, town, village, or county cemeteries?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter immediately following notification to the city, town, village, or county collector. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

4. The tax imposed under this section shall be known as the "Cemetery Maintenance Tax". Each city, town, village, or county imposing a tax under this section shall establish separate trust funds to be known as the "Cemetery Maintenance Trust Fund". The city, town, village, or county treasurer shall deposit the revenue derived from the tax imposed under this section for cemetery purposes in the city, town, village, or county cemetery maintenance trust fund. The proceeds of such tax shall be appropriated by the county commission or appropriate administrative body, or the governing body of the city, town, or village exclusively for the maintenance, upkeep, and preservation of cemeteries located within the jurisdiction of such commission or body.

5. All applicable provisions in this chapter relating to property tax shall apply to the collection of any tax imposed under this section.

(L. 2010 H.B. 1442)






Chapter 138 Equalization and Review of Tax Assessments

Section 138.010 Membership of county board of equalization--annual meetings.

Membership of county board of equalization--annual meetings.

138.010. 1. Except as otherwise provided by law, in every county in this state there shall be a county board of equalization consisting of the commissioners of the county commission, the county assessor as a nonvoting member, the county surveyor, and the county clerk who shall be secretary of the board without a vote. The county commissioners shall also appoint two additional members to the board who shall be citizens of the county, but not officers of the county and, for such additional members appointed after August 28, 2007, not related to any member of the county board of equalization within the third degree of consanguinity, who shall have some level of experience as determined by the county commission as a real estate broker, real estate appraiser, home builder, property developer, lending officer, or investor in real estate before such member's appointment to the board. The assessor or a member of the assessor's staff shall be present at all board of equalization hearings, and shall have the right to present evidence pertaining to any assessment matter before the board.

2. Except as provided in subsection 3 of this section, this board shall meet at the office of the county clerk on the third Monday of July of each year.

3. Upon a finding by the board that it is necessary in order to fairly hear all cases arising from a general reassessment, the board may begin meeting after July first in any applicable year to timely consider any appeal or complaint resulting from an evaluation made during a general reassessment of all taxable real property and possessory interests in the county.

(RSMo 1939 § 11001, A.L. 1945 p. 1011, A.L. 1945 p. 1775, A.L. 1957 p. 789, A.L. 1965 p. 258, A.L. 1981 H.B. 114 & 146, A.L. 1983 S.B. 63, et al., A.L. 2002 H.B. 1580, A.L. 2007 H.B. 616, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9811; 1919 § 12820; 1909 § 11402

CROSS REFERENCE:

County auditor in second class counties a member of board of equalization, 55.161



Section 138.011 Board of equalization members, restriction on being certain local officials or school board members (charter counties).

Board of equalization members, restriction on being certain local officials or school board members (charter counties).

138.011. No member of any board of equalization in any county with a charter form of government shall be an official of any city, town, or village in the county, a member of any school board in the county, or an employee of any school district within the county. Each member shall have some level of experience as determined by the governing authority of the county as a real estate broker, real estate appraiser, home builder, property developer, lending officer, or investor in real estate before their appointment to the board.

(L. 2004 H.B. 795, et al.)



Section 138.015 Representation of constitutional charter cities under 300,000 on board--compensation.

Representation of constitutional charter cities under 300,000 on board--compensation.

138.015. For the purpose of giving cities organized under the provisions of article VI, section 19, of the constitution having less than three hundred thousand inhabitants representation on the county board of equalization when the board is sitting for the purpose of equalizing the assessment of property in such cities the cities shall have the same number of representatives thereon as such city was entitled to prior to the adoption of such constitutional charter. The representatives of the cities shall be appointed by the council, one of whom may be the director of finance. The city council may prescribe the compensation the city members of the board of equalization shall receive from the city treasury.

(L. 1955 p. 845 § 1, A.L. 1986 H.B. 1155)



Section 138.020 Members of board not to receive additional compensation, exception--compensation of county surveyor.

Members of board not to receive additional compensation, exception--compensation of county surveyor.

138.020. The commissioners of the county commission, the county assessor, the county clerk, and those sitting as members as may otherwise be provided, who are now or may hereafter be compensated by salary shall not be entitled to additional compensation for the performance of their duties as members of the county board of equalization. The county surveyor shall be present and sit as a member of the county board of equalization and shall receive as compensation a fee as agreed upon by the county commission. Citizens who are not officers of the county, but who sit as members of the county board of equalization, may receive compensation if agreed upon by the county commission.

(RSMo 1939 § 11008, A.L. 1943 p. 1010, A.L. 1945 p. 1775, A.L. 1965 p. 258, A.L. 1986 S.B. 707, A.L. 1987 H.B. 384 Revision, A.L. 2002 H.B. 1580)

Prior revisions: 1929 § 9818; 1919 § 12827; 1909 § 11409



Section 138.030 Oath of members--powers and duties.

Oath of members--powers and duties.

138.030. 1. The members of the county board of equalization shall each take an oath, to be administered by the clerk, to fairly and impartially equalize the valuation of all real estate and tangible personal property taxable by the county.

2. The board shall hear complaints and equalize the valuation and assessments upon all real and tangible personal property taxable by the county so that all the property shall be entered on the tax book at its true value. The board shall not reduce the valuation of the real or tangible personal property below the value thereof as fixed by the state tax commission.

(RSMo 1939 § 11002, A.L. 1945 p. 1775, A.L. 1959 H.B. 107)

Prior revisions: 1929 § 9812; 1919 § 12821; 1909 § 11403



Section 138.040 Power to send for persons and papers--quorum.

Power to send for persons and papers--quorum.

138.040. 1. The county board of equalization shall have power to compel the attendance of witnesses and the production of necessary papers and records in relation to any appeal before them, and it shall be the duty of the sheriff of the county to execute such process as may be issued to this end.

2. A majority of said board shall constitute a quorum, and a majority of the members present shall determine all matters of appeal or revision.

(RSMo 1939 § 11005, A.L. 1945 p. 1775)

Prior revisions: 1929 § 9815; 1919 § 12824; 1909 § 11406



Section 138.050 Rules to be observed.

Rules to be observed.

138.050. The following rules shall be observed by county boards of equalization:

(1) They shall raise the valuation of all tracts or parcels of land and all tangible personal property as in their opinion have been returned below their real value; but, after the board has raised the valuation of such property, it shall give notice of the fact, specifying the property and the amount raised, to the persons owning or controlling the same, by personal notice, or through the mail if address is known, or if address is unknown, by notice in one issue of any newspaper published within the county at least once a week, and that said board shall meet on the third Monday in July, to hear reasons, if any be given, why such increase should not be made; the board shall meet on the third Monday in July in each year to hear any person relating to any such increase in valuation. In any county with a charter form of government or any city not within a county, the board shall complete all business by the fourth Saturday in August. Any county of the first, second, third, or fourth classification shall complete all business by July thirty-first;

(2) They shall reduce the valuation of such tracts or parcels of land or any tangible personal property which, in their opinion, has been returned above its true value as compared with the average valuation of all the real and tangible personal property of the county.

(RSMo 1939 § 11003, A.L. 1945 p. 1775, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9813; 1919 § 12822; 1909 § 11404



Section 138.060 Appeals from assessor's valuation, no presumption that valuation is correct, burden of proof in certain counties--erroneous assessments--hearing, limitation on assessor's testimony of evaluation.

Appeals from assessor's valuation, no presumption that valuation is correct, burden of proof in certain counties--erroneous assessments--hearing, limitation on assessor's testimony of evaluation.

138.060. 1. The county board of equalization shall, in a summary way, determine all appeals from the valuation of property made by the assessor, and shall correct and adjust the assessment accordingly. There shall be no presumption that the assessor's valuation is correct. In any county with a charter form of government with a population greater than two hundred eighty thousand inhabitants but less than two hundred eighty-five thousand inhabitants, and in any county with a charter form of government with greater than one million inhabitants, and in any city not within a county, the assessor shall have the burden to prove that the assessor's valuation does not exceed the true market value of the subject property. In such county or city, in the event a physical inspection of the subject property is required by subsection 10 of section 137.115, the assessor shall have the burden to establish the manner in which the physical inspection was performed and shall have the burden to prove that the physical inspection was performed in accordance with section 137.115. In such county or city, in the event the assessor fails to provide sufficient evidence to establish that the physical inspection was performed in accordance with section 137.115, the property owner shall prevail on the appeal as a matter of law. At any hearing before the state tax commission or a court of competent jurisdiction of an appeal of assessment from a first class charter county or a city not within a county, the assessor shall not advocate nor present evidence advocating a valuation higher than that value finally determined by the assessor or the value determined by the board of equalization, whichever is higher, for that assessment period.

2. The county clerk shall keep an accurate record of the proceedings and orders of the board, and the assessor shall correct all erroneous assessments, and the clerk shall adjust the tax book according to the orders of such board and the orders of the state tax commission, except that in adding or deducting such percent to each tract or parcel of real estate as required by such board or state tax commission, he shall add or deduct in each case any fractional sum of less than fifty cents, so that the value of any separate tract shall contain no fractions of a dollar.

(RSMo 1939 § 11004, A.L. 1945 p. 1775, A.L. 1992 S.B. 630, A.L. 1993 H.B. 541, A.L. 2002 H.B. 1150, et al.)

Prior revisions: 1929 § 9814; 1919 § 12823; 1909 § 11405

Effective 07-01-02

01-01-03 (see 137.115, subsec. 15)

10-01-04 (see 137.115, subsec. 15)

CROSS REFERENCES:

Appeal to board, right of, 137.275

Notice of real property valuation increase to be given, review, 137.180



Section 138.070 Assessment of property omitted from assessor's books--notice--hearings.

Assessment of property omitted from assessor's books--notice--hearings.

138.070. 1. The county board of equalization, in regular session, shall have authority to assess and equalize the value of any property that may have been omitted from the assessor's books then under examination by said board, and in case the board shall add any property to the assessor's books, it shall cause notice in writing to be served upon the owner of such property, stating the kind and class of property and the value fixed thereon by said board, and naming the time and place, not less than five days thereafter, when and where such owner may appear before the board and show cause why said assessment should not be made.

2. At the time fixed, said board shall again meet and give opportunity to the taxpayer to be heard in regard to his assessment, and may change or alter the same upon being shown by the owner that the assessment was erroneous or improperly made; otherwise, the property and the valuation, as fixed by the board, shall be extended upon the assessor's books, as in case of other property.

3. The notice shall be signed by the clerk of the county commission, and shall be served by mail and it shall be the duty of the prosecuting attorney, or county counselor, if any, when called upon by the board of equalization, to represent the county in any such proceedings.

4. In case of the assessment of real estate belonging to nonresidents a notice containing the action of the board of equalization shall be mailed to the owner, administrator or executor to the last known address.

5. This notice shall state the kind and class of property and the value fixed thereon by said board, and naming the time and place, not less than five days thereafter when and where such owner, administrator, or executor may appear before the board and show cause why such assessment should not be made; provided, that in any case where the residence of the owner, administrator or executor is unknown, publication shall be made of the additional assessment in one issue of a newspaper of general circulation which is published at least once a week within the county.

(RSMo 1939 § 11006, A.L. 1945 p. 1775)

Prior revisions: 1929 § 9816; 1919 § 12825; 1909 § 11407



Section 138.080 Adjustment of tax books.

Adjustment of tax books.

138.080. In case the report of equalization from the state tax commission be not received before or during the session of the county board of equalization, then it shall be the duty of the county clerk to adjust the tax books according to such report when received.

(RSMo 1939 § 11007, A.L. 1945 p. 1775)

Prior revisions: 1929 § 9817; 1919 § 12826; 1909 § 11408



Section 138.085 County board of equalization, certain first and second class counties.

County board of equalization, certain first and second class counties.

138.085. 1. In all first class counties not having a charter form of government and in each second class county which contains a portion of a city having a population of at least three hundred thousand and which adjoins a first class county which does not have a charter form of government, there may be a board of equalization consisting of three taxpaying property-owning citizen, residents of such county for five years next before their appointment, who shall be appointed by the county commission for three-year terms with one member being appointed annually on the second Monday in January of each year; after the county commission makes the first appointments on the full three-member board on the second Monday in January, 1981. The initial appointments shall be for one-, two- and three-year terms, respectively.

2. Each member shall take an oath similar to that required by law of members of other county boards of equalization.

3. Compensation shall be fixed by order of the county commission.

4. Vacancies or absences on the board of equalization caused by death, incapacity to perform duties, failure to attend three consecutive meetings, or resignation shall be filled forthwith by appointment by the county commission.

(L. 1980 S.B. 802, A.L. 1985 S.B. 152)

Effective 7-11-85



Section 138.090 Meetings of board (first class counties).

Meetings of board (first class counties).

138.090. 1. Except as provided in subsection 2 of this section, the county board of equalization in first class counties shall meet on the first Monday in July of each year.

2. Upon a finding by the board that it is necessary in order to fairly hear all cases arising from a general reassessment, the board may begin meeting after July first in any applicable year to timely consider any appeal or complaint resulting from an evaluation made during a general reassessment of all taxable real property and possessory interests in the county. There shall be no presumption that the assessor's valuation is correct.

(L. 1945 p. 1930 § 14, A. 1949 S.B. 1023, A.L. 1983 S.B. 63, et al., A.L. 1992 S.B. 630, A.L. 2008 S.B. 711)



Section 138.100 Rules--hearings (counties of the first classification).

Rules--hearings (counties of the first classification).

138.100. 1. The following rules shall be observed by such county boards of equalization:

(1) They shall raise the valuation of all tracts or parcels of land and all tangible personal property as in their opinion have been returned below their real value; but, after the board has raised the valuation of such property, notice shall be given that said valuation of such property has been increased and a hearing shall be granted; such notice shall be in writing and shall be directed to the owner of the property or the person controlling the same, at his last address as shown by the records in the assessor's office, and shall describe the property and the value thereof as increased; such notice may be by personal service or by mail and if the address of such person or persons is unknown, notice may be given by publication in two newspapers published within the county; such notice shall be served, mailed or published at least five days prior to the date on which said hearing shall be held at which objections, if any, may be made against said increased assessment;

(2) They shall reduce the valuation of such tracts or parcels of land or of any tangible personal property which, in their opinion, has been returned above its true value as compared with the average valuation of all the real and tangible personal property of the county.

2. Such hearings shall end on the thirty-first day of July of each year, except in any city not within a county or any county with a charter form of government, in which such hearings shall end by the fourth Saturday in August; provided, that the estimated true value of personal property as shown on any itemized personal property return shall not be conclusive on the assessor or prevent the assessor from increasing such valuation. Provided further that said board of equalization may meet thereafter at least once a month for the purpose of hearing allegations of erroneous assessments, double assessments and clerical errors, and upon satisfactory proof thereof shall correct such errors and certify the same to the county clerk and county collector.

3. The board of equalization in all counties with a charter form of government shall provide the taxpayer with written findings of fact and a written basis for the board's decision regarding any parcel of real property which is the subject of a hearing before any board of equalization.

4. The provisions of subsection 3 of this section shall only apply in any county with a charter form of government with more than one million inhabitants.

(L. 1945 p. 1930 § 15, A.L. 1951 p. 872, A.L. 2002 H.B. 1150, et al. § 138.100 and § 2, A.L. 2005 H.B. 58, A.L. 2008 S.B. 711)



Section 138.110 Complaints to be filed with state tax commission, when (first class counties).

Complaints to be filed with state tax commission, when (first class counties).

138.110. Complaints as to rulings of the county board of equalization in such counties shall be filed according to law with the state tax commission not later than September thirtieth of the year in which such ruling was made.

(L. 1945 p. 1930 § 17, A.L. 2008 S.B. 711)



Section 138.120 Merchants' and manufacturers' books submitted, when--notice, hearing (first class counties).

Merchants' and manufacturers' books submitted, when--notice, hearing (first class counties).

138.120. 1. The merchants' book and manufacturers' book prepared as prescribed by law shall be returned by the assessor to the county board of equalization on the first day of July of each year, which said board is hereby required to meet at the office of the clerk of the county commission on the first Monday in July of each year for the purpose of equalizing the valuation of merchants' and manufacturers' statements, and to that end shall have the same powers and shall proceed in the same manner as provided by law, for the equalization of real and other tangible personal property, so far as is consistent with the provisions of this chapter.

2. After the board shall have raised the valuation of any statement, it shall give notice of the fact to the person, corporation or firm whose statement shall have been raised in amount, by not less than five days' notice through the mail, prior to the day of hearing, specifying the amount of such raise and advising the taxpayer that he may offer objections to such increase as made.

3. The last meeting of said board shall be held not later than the thirty-first day of July of each year, except in any city not within a county or any county with a charter form of government, in which such last meeting shall be held not later than the fourth Saturday in August.

(L. 1945 p. 1930 § 13, A.L. 2008 S.B. 711)



Section 138.130 Extension of taxes--delivery of books (first class counties).

Extension of taxes--delivery of books (first class counties).

138.130. After the county board of equalization has completed the equalization of the merchants' and manufacturers' statements, the clerk of the county commission shall extend on the books all proper taxes at the same rate as assessed for the time on real estate, and he shall, on or before the fifteenth day of October thereafter, make out and deliver to the collector a copy of such books, properly certified, and take the receipt of the collector therefor, which receipt shall specify the aggregate amount of each kind of taxes due thereon, and the clerk shall charge the collector with the amount of the taxes.

(L. 1945 p. 1930 § 13, A.L. 1959 H.B. 107)



Section 138.135 Assessor not to be member of board of equalization--assessment to remain same, when--majority of board not in attendance, effect (St. Louis County).

Assessor not to be member of board of equalization--assessment to remain same, when--majority of board not in attendance, effect (St. Louis County).

138.135. 1. Notwithstanding any other provision of law to the contrary, the county assessor of any county of the first classification with a population of at least nine hundred thousand inhabitants shall not be a member of the county board of equalization.

2. In any county of the first classification with a population of at least nine hundred thousand inhabitants, when there is an order of the board of equalization or the state tax commission, including a settlement order, relating to the assessment of property, the assessment shall remain the same for the subsequent even-numbered year unless there has been new construction or property improvements between January first of the odd-numbered year and January first of the following even-numbered year.

3. In any county of the first classification with a population of at least nine hundred thousand inhabitants, when a hearing is conducted by the board of equalization pursuant to this chapter, if the property owner requests to be heard by a majority of the board of equalization, and a majority of the board of equalization is not in attendance for any reason, the position of the property owner shall prevail without further action.

(L. 1992 S.B. 630 § 1, A.L. 2007 H.B. 616)



Section 138.140 Board of equalization--members--oath--compensation--vacancies, how filled (St. Louis).

Board of equalization--members--oath--compensation--vacancies, how filled (St. Louis).

138.140. 1. In all constitutional charter cities not situated within any county there shall be a board of equalization consisting of the assessor, who shall be its president, and four taxpaying, property-owning citizens resident in the city for five years next before their appointment, who shall be appointed annually by the mayor on or before the second Monday in May of each year.

2. Each member shall take an oath similar to that required by law of members of county boards of equalization.

3. Their compensation shall be fixed by ordinance.

4. Vacancies or absences on the board of equalization caused by death, incapacity to perform duties, failure to attend three consecutive meetings, or resignation shall be filled forthwith by appointment by the mayor.

(L. 1945 p. 1859 § 9, A. 1949 S.B. 1023, A.L. 1971 H.B. 443 & 585)



Section 138.150 Powers and duties--notice of increase (St. Louis).

Powers and duties--notice of increase (St. Louis).

138.150. 1. The board shall hear complaints and appeals, and adjust, correct, and equalize the valuations and assessments of any real or tangible personal property taxable by the city and assess and equalize the value of any real or tangible personal property taxable by the city omitted from the assessment plat books or records then under examination by them, and adjust and correct the assessment plat books or records accordingly. If the board proposes to increase any assessment or to assess any omitted property, it shall give notice of the fact to the person owning or controlling the property affected, his agent or representative, by personal notice, by mail, or if the address of the person, agent or representative is unknown, then by publication in one issue of at least two daily newspapers published within the city.

2. The notice as to omitted property shall state the kind and class of property and the value fixed thereon by the board and shall name the time and place, not less than five days thereafter, when and where the person may appear before the board and show cause, if any, why the assessment should not be made.

3. A like notice shall be given if the board proposes to increase any assessment, and in addition thereto shall state the amount of the increase.

4. For cause shown, if any, that the assessment was erroneously or improperly made, the board may change, alter or cancel the assessment.

(L. 1945 p. 1859 § 10, A.L. 1959 H.B. 107)



Section 138.170 Length and period of meetings--subpoena witnesses--hearings (St. Louis).

Length and period of meetings--subpoena witnesses--hearings (St. Louis).

138.170. 1. Except as provided in subsection 4 of this section, the board shall meet on the first Monday in July, annually, and may continue to meet as needed until the fourth Saturday in August.

2. The board may subpoena witnesses and order the production of books and papers, and any member may administer oaths, in relation to any matter within its jurisdiction.

3. The board shall hear and determine all appeals summarily, and keep a record of its proceedings, which shall remain in the assessment division.

4. Upon a finding by the board that it is necessary in order to fairly hear all cases arising from a general reassessment, the board may begin meeting after July first in any applicable year to timely consider any appeal or complaint resulting from an evaluation made during a general reassessment of all taxable real property and possessory interests in the city.

(L. 1945 p. 1859 § 12, A.L. 1971 H.B. 443 & 585, A.L. 1983 S.B. 63, et al., A.L. 2008 S.B. 711)



Section 138.180 Appeal to board of equalization, how taken.

Appeal to board of equalization, how taken.

138.180. Any person may appeal in writing to the board of equalization from the assessment of his property, which appeal shall specify the matter of which he complains and which shall be filed at the office of the assessor of the city on or before the second Monday in July of each year, and any person so appealing shall have the right of appeal from decisions of the local board to the state tax commission as provided by law. There shall be no presumption that the assessor's valuation is correct.

(L. 1945 p. 1859 § 13, A.L. 1971 H.B. 443 & 585, A.L. 1992 S.B. 630, A.L. 2008 S.B. 711)



Section 138.190 Creation of state tax commission--term of office.

Creation of state tax commission--term of office.

138.190. There is hereby created within the state department of revenue a commission to be known and designated as the "State Tax Commission". The director of revenue shall have no supervision, authority or control over such actions or decisions of the state tax commission as relates to its duties prescribed by law. The state tax commission shall be composed of three members, chosen from the two major political parties, who shall be appointed by the governor, with the advice and consent of the senate, one of whom shall be designated chairman, and to hold office for staggered terms of six years; provided, however, that of members first appointed, one member shall be appointed for a term of two years, one member for a term of four years, and one member for a term of six years. Each commissioner shall hold office until his successor shall qualify.

(RSMo 1939 §§ 11009, 11013, 11017, A.L. 1945 p. 1805 § 2)

Prior revisions: 1929 §§ 9819, 9823, 9828; 1919 §§ 12828, 12832, 12837



Section 138.200 Qualifications of members--interim appointments--members to devote full time to duties--private employment prohibited.

Qualifications of members--interim appointments--members to devote full time to duties--private employment prohibited.

138.200. 1. Each commissioner shall be a qualified voter and taxpayer and resident of the state for at least five years next preceding his appointment. At all times the state tax commission shall be so constituted that not more than two members shall be of the same political party.

2. In the event of a vacancy occurring while the general assembly is not in session, the governor may appoint a temporary member of the commission to serve until such time as a permanent appointment can be made with the advice and consent of the senate.

3. Each commissioner shall devote his full time and efforts to the discharge of his duties and shall not accept any private employment of any kind or nature while serving on the commission nor hold any other office under the laws of this state, or any city, or county, or city and county, in this state, nor any office under the government of the United States.

4. No commissioner or employee of the commission shall hold any position of profit, engage in any occupation or business interfering with, or inconsistent with, his duties as commissioner or employee. No person is eligible to appointment or shall hold the office of commissioner, or be appointed by the commission, or hold any office or position under the commission, who holds any official office or position or who is a stockholder or who is in any wise pecuniarily interested in any common carrier, public utility, or any other corporation whose original assessment is made by the commission, as provided by this chapter. The words "original assessment" as used herein shall not be held or construed to include the assessment of corporation franchise tax.

(RSMo 1939 §§ 11013, 11017, A.L. 1945 p. 1805 § 2, L. 1955 p. 833 § 3, A.L. 1959 H.B. 107)

Prior revisions: 1929 §§ 9823, 9828; 1919 §§ 12832, 12837



Section 138.210 Oath of office.

Oath of office.

138.210. Before entering upon the duties of his office, each commissioner shall take and subscribe to the following oath:

State of Missouri,)

)-ss County of . . . . . . . . . )

I, . . . ., do solemnly swear that I will support the Constitution of the United States and the Constitution of the state of Missouri; that I will faithfully and impartially discharge my duties as a member of the state tax commission; and that I will according to my best knowledge and judgment cause to be enforced all the laws of this state pertaining to the duties of the state tax commission, so help me God.

. . . . . . . . . . . Subscribed and sworn to this . . . . day of . . . . 20. . .

(RSMo 1939 § 11014, A.L. 1945 p. 1805 § 4)

Prior revisions: 1929 § 9825; 1919 § 12834



Section 138.220 Bond--amount.

Bond--amount.

138.220. Before entering upon the discharge of his official duty, each member of the commission shall execute a bond payable to the state of Missouri in the penal sum of ten thousand dollars, to be approved by the governor, for the faithful discharge of official duties, and his official oath, duly subscribed to, shall be endorsed upon their official bond, which bond and oath, when so executed, shall be filed in the office of the secretary of state.

(RSMo 1939 § 11015, A.L. 1945 p. 1805 § 5)

Prior revisions: 1929 § 9826; 1919 § 12835



Section 138.230 Compensation and expenses.

Compensation and expenses.

138.230. Each commissioner shall annually receive thirty-eight thousand five hundred dollars plus any salary adjustment provided pursuant to section 105.005 as compensation for his services, and reasonable traveling and other expenses actually paid and necessary to the performance of the duties of his office.

(RSMo 1939 § 11020, A.L. 1945 p. 1805 § 3, L. 1951 p. 838 § 138.415, L. 1955 p. 833 § 2, A.L. 1959 H.B. 107, A.L. 1977 H.B. 77 merged with H.B. 841, A.L. 1984 S.B. 528)

Prior revisions: 1929 § 9831; 1919 § 12840

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 138.235 Commission to conduct seminars--investigate leasing companies--compensation for extra duties.

Commission to conduct seminars--investigate leasing companies--compensation for extra duties.

138.235. 1. The commission shall conduct seminars for its area supervisors and field representatives, both in its office in Jefferson City and in various parts of the state, in order to ascertain the best methods for the area supervisors and field representatives to use in their work.

2. The commission shall investigate companies which have tangible personal property for lease or companies which lease tangible personal property, to cause said property to be properly taxed within this state.

3. For the additional duties imposed upon the members of the tax commission under the provisions of this section, each member of the commission shall annually receive four thousand dollars plus any salary adjustment provided pursuant to section 105.005.

(L. 1967 p. 223 § 1, A.L. 1980 H.B. 1266, A.L. 1984 S.B. 528)

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 138.240 Quorums--hearings--decisions.

Quorums--hearings--decisions.

138.240. 1. The commissioners appointed under sections 138.190 to 138.490 shall, within ten days after their appointment, meet at their offices in Jefferson City and enter upon the duties of their office.

2. A majority of such commission shall, at all times, constitute a quorum to transact business, and any vacancy shall not impair the right of the remaining commissioners to exercise all the powers of the commission so long as a majority remains.

3. Any investigation, inquiry or hearing which this commission is authorized to hold or undertake may be held or undertaken by or before any one member of the commission.

4. All investigations, inquiries, hearings and decisions of a commissioner, and every order made by a commissioner, when approved and confirmed by a quorum of the commission, if so shown on its record of proceedings, shall be deemed to be the order of the commission.

(RSMo 1939 § 11016, A.L. 1945 p. 1805 § 12)

Prior revisions: 1929 § 9827; 1919 § 12836



Section 138.250 Location of office.

Location of office.

138.250. The state tax commission and the members thereof shall be furnished with appropriate quarters in Jefferson City, together with suitable equipment, furniture and supplies.

(RSMo 1939 § 11019, A.L. 1945 p. 1805 § 6)

Prior revisions: 1929 § 9830; 1919 § 12839



Section 138.260 Secretary, appointment, duties--compensation, how set.

Secretary, appointment, duties--compensation, how set.

138.260. 1. The commission shall appoint an administrative secretary who shall serve at the pleasure of the commission. The administrative secretary shall keep full and true records of all proceedings of the commission and copies of all rules, regulations, decisions and orders made by the commission and he shall be responsible for the safe custody and preservation of such records and documents. He shall be responsible for the preparation and printing of the annual report as required by section 138.440. Under the direction of the commission the administrative secretary shall superintend the clerical business of the commission, handle correspondence, supervise general office procedures and perform such other duties as the commission prescribes.

2. The administrative secretary shall receive a salary in an amount to be fixed by the commission within the limits of the appropriation made therefor.

(RSMo 1939 § 11021, A.L. 1945 p. 1805 § 3, A.L. 1951 p. 838, A.L. 1957 p. 787, A.L. 1967 p. 223, A.L. 1973 H.B. 307)

Prior revisions: 1929 § 9848; 1919 § 12841



Section 138.280 Employment of clerical help.

Employment of clerical help.

138.280. The commission may employ such clerical and other assistance as may be necessary within the appropriations made therefor by the general assembly.

(RSMo 1939 § 11021, A.L. 1945 p. 1805 § 7)

Prior revisions: 1929 § 9848; 1919 § 12841



Section 138.290 Agents, appointed, when--compensation, how provided.

Agents, appointed, when--compensation, how provided.

138.290. 1. For the purpose of making any investigation, or the performance of other duties with regard to any matters relating to taxation, the commission may appoint by an order in writing an agent, or agents, whose duties shall be prescribed in the order.

2. Agents may be paid a salary, fee or commission in the discretion of the state tax commission; if a salary, the amount paid shall be fixed by the commission within the limits of the appropriations made therefor; if a fee or commission, the amount paid shall be in accordance with the value of the service rendered, and must be agreed upon and approved by the state tax commission before the agent renders service under his appointment.

3. Such claim shall be certified by the state tax commission and paid as provided by law for other claims against the state.

4. Any expenditure authorized or incurred for payment of services rendered by any agent in excess of amount appropriated for the purpose is hereby made chargeable to the state tax commission and the commission with their bondsmen shall be held liable for any such excess.

(RSMo 1939 § 11023, A.L. 1945 p. 1805 § 9, A.L. 1951 p. 838, A.L. 1957 p. 790, A.L. 1973 H.B. 307, A.L. 1980 H.B. 1266)

Prior revisions: 1929 § 9850; 1919 § 12843



Section 138.300 Powers of agents.

Powers of agents.

138.300. In the discharge of his duties an agent has all the powers of an inquisitional nature granted in sections 138.190 to 138.490 to the commission and all powers lawful throughout the state given by law to a notary public relative to depositions.

(RSMo 1939 § 11024, A.L. 1945 p. 1805 § 10, A.L. 1959 H.B. 107)

Prior revisions: 1929 § 9851; 1919 § 12844



Section 138.310 Agent to conduct investigations--advisory recommendations.

Agent to conduct investigations--advisory recommendations.

138.310. 1. The commission may conduct a number of investigations contemporaneously through different agents, and may delegate to an agent the taking of all testimony bearing upon any investigation or hearing.

2. The decision of the commission shall be based upon its examination of all testimony and records.

3. The recommendations made by such agent shall be advisory only, and shall not preclude the taking of further testimony if the commission orders further investigation.

(RSMo 1939 § 11025, A.L. 1945 p. 1805 § 11)

Prior revisions: 1929 § 9852; 1919 § 12845



Section 138.320 Forms and instructions.

Forms and instructions.

138.320. It shall be the duty of the state tax commission to make out and forward to each county clerk, from time to time, for the use of such clerks and other officers, suitable forms and instructions for carrying this chapter into effect; and all such instructions shall be strictly complied with by the officers in the performance of their respective duties, as required by this chapter. The state tax commission shall give its opinion and advice on all questions of doubt as to the true intent and meaning of the provisions of this chapter.

(RSMo 1939 § 11237, A.L. 1945 p. 1823)

Prior revisions: 1929 § 10006; 1919 § 12996; 1909 § 11548

CROSS REFERENCES:

State tax commission to design and supply forms for first class counties, 137.335

State tax commission to provide forms and instructions to county clerks in township organization counties, 137.480



Section 138.330 Seal for commission--attestation of records--evidence--custodian of seal.

Seal for commission--attestation of records--evidence--custodian of seal.

138.330. 1. The commission shall have an official seal with the words "State Tax Commission" arranged in a circle outside the seal of the state.

2. All process or certificates issued or given by the commission shall be attested by said seal.

3. Copies of the record of the commission certified by the secretary and attested with the seal of the commission shall be received in evidence with a like effect as copies of other public records.

4. The secretary of the commission shall be the custodian of the seal and records and be authorized to affix the seal in all proper cases.

(RSMo 1939 § 11018, A.L. 1945 p. 1805 § 13)

Prior revisions: 1929 § 9829; 1919 § 12838



Section 138.340 Commission cannot fix rate of levy.

Commission cannot fix rate of levy.

138.340. 1. The commission shall have no power to fix the rate of levy for the state or any political or municipal subdivision thereof, nor shall the commission have any power or authority to supervise the fixing of any tax levied or to be levied.

2. County commissions, city councils, school boards, and all other bodies legally authorized to make levies, shall be and remain free to make the rate of levy for their respective local political subdivisions or municipalities at any figure not prohibited by the constitution or laws of the state.

(RSMo 1939 § 11031, A.L. 1945 p. 1805 § 18)

Prior revisions: 1929 § 9858; 1919 § 12851



Section 138.350 Public meetings--access to records--certification of documents.

Public meetings--access to records--certification of documents.

138.350. 1. All regular sessions of the commission shall be held at the office of the commission in Jefferson City. The commission may from time to time at its discretion hold meetings for the accommodation of the public at other places in the state and may incur obligations in respect to necessary rental of space and equipment therefor.

2. The commission, members and agents thereof, or any duly authorized representative, shall have access to all books, papers, documents, statements and accounts on file, or of record, in any of the departments of state, subject to all reasonable rules and regulations of the respective departments relative to the care of public records, and to all books, papers, documents, statements, and accounts on file, or of record, in counties, townships, districts and municipalities.

3. Every public officer, without a charge or fee of any kind, shall furnish the commission, upon proper application, a certified copy of any document, or part thereof, on file in his office, and no public officer shall be entitled to receive from the commission, or its duly authorized agents, any fee for entering, filing, docketing or recording any document required or authorized by law to be filed in his office.

(RSMo 1939 § 11026, A.L. 1945 p. 1805 § 14, A. 1949 S.B. 1023)

Prior revisions: 1929 § 9853; 1919 § 12846



Section 138.360 Issuance of subpoenas--fees--costs.

Issuance of subpoenas--fees--costs.

138.360. 1. The commission may subpoena witnesses. All subpoenas shall be signed and issued by a commissioner or by the secretary of the commission, and shall extend to all parts of the state, and may be served by any person authorized to serve process of courts of record or by any person of full age designated for that purpose by the commission or by a commissioner.

2. The person executing any such process shall receive the fees now prescribed by law for similar services in civil cases in the circuit courts in this state, and shall be paid in the same manner as provided herein for the payment of the fees of the witnesses.

3. Each witness who shall appear before the commission or a commissioner by its or his order, shall receive for his attendance the fees and mileage now provided for witnesses in civil cases in the circuit courts of this state, which shall be audited and paid by the state in the same manner as other expenses of the commission are audited and paid, upon the presentation of proper vouchers sworn to by such witnesses and approved by the commission.

4. Whenever a subpoena is issued at the instance of a complainant, respondent, or other party to any proceeding before the commission, the cost of service thereof and the fee of the witness shall be borne by the party at whose instance the witness is summoned.

5. Any witness subpoenaed except one whose fees and mileage may be paid from the funds of the commission, may, at the time of service, demand the fee to which he is entitled for travel to and from the place at which he is required to appear, and one day's attendance. If such witness demands such fees at the time of service, and they are not at that time paid or tendered, he shall not be required to attend before the commission or commissioner, as directed in the subpoena. No witness furnished with free transportation shall receive mileage for the distance he may have traveled on such free transportation.

(RSMo 1939 § 11026, A.L. 1945 p. 1805 § 14, A. 1949 S.B. 1023)

Prior revisions: 1929 § 9853; 1919 § 12846



Section 138.370 Examination of witnesses and books.

Examination of witnesses and books.

138.370. 1. The commission shall have power to examine witnesses under oath. Any member of the commission is hereby empowered to administer oaths.

2. The commission, or any member, or authorized representative thereof, shall have the right to examine books, papers or accounts of any corporation, firm or individual owning property liable for assessment for taxation, general or specific, under the laws of this state.

(RSMo 1939 § 11026, A.L. 1945 p. 1805 § 14, A. 1949 S.B. 1023)

Prior revisions: 1929 § 9853; 1919 § 12846



Section 138.380 Duties and powers of commission.

Duties and powers of commission.

138.380. It shall be the duty of the state tax commission, and the commissioners shall have authority, to perform all duties enumerated in this section and such other duties as may be provided by law:

(1) To raise or lower the assessed valuation of any real or tangible personal property, including the power to raise or lower the assessed valuation of the real or tangible personal property of any individual, copartnership, company, association or corporation; provided, that before any such assessment is so raised, notice of the intention of the commission to raise such assessed valuation and of the time and place at which a hearing thereon will be held, shall be given to such individual, copartnership, company, association or corporation as provided in sections 138.460 and 138.470;

(2) To require from any officer in this state, on forms prescribed by the commission, such annual or other reports as shall enable said commission to ascertain the assessed and equalized value of all real and tangible property listed for taxation, the amount of taxes assessed, collected and returned, and such other matter as the commission may require, to the end that it may have complete information concerning the entire subject of revenue and taxation and all matters and things incidental thereto;

(3) To cause to be placed upon the assessment rolls at any time during the year omitted property which may be discovered to have, for any reason, escaped assessment and taxation, and to correct any errors that may be found on the assessment rolls and to cause the proper entry to be made thereon;

(4) To investigate the tax laws of other states and countries, to formulate and submit to the legislature such recommendations as the commission may deem expedient to prevent evasions of the assessment and taxing laws, whether the tax is specific or general, to secure just, equal and uniform taxes, and improve the system of assessment and taxation in this state;

(5) To prescribe the form of all blanks and books that are used in the assessment and collection of the general property tax, except as otherwise provided by law; and

(6) To develop, or enter into contracts with entities for the development of, computer software programs sufficient to produce the projected tax liability notices required under subsections 2 and 3 of section 137.180, subsection 2 of section 137.355, and subsection 2 of section 137.490. Upon receiving a request, before December 31, 2009, filed by a collector of any county or any city not within the county, the commission shall provide the collector with such computer software programs.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V. I p. 548, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9854; 1919 § 12847

CROSS REFERENCE:

Reimbursement of political subdivisions for loss of tax on household goods, how computed--duties of director of revenue and state tax commission, 21.505



Section 138.390 To classify and equalize property.

To classify and equalize property.

138.390. 1. The state tax commission shall equalize the valuation of real and tangible personal property among the several counties in the state in the following manner: with the abstracts of all the taxable property in the several counties of the state and the abstracts of the sales of real estate in such counties as returned by the respective county clerks and the assessor of the city of St. Louis, the commission shall classify all real estate situate in cities, towns, and villages, as town lots, and all other real estate as farming lands, and shall classify all tangible personal property as follows: banking corporations, railroad corporations, street railroad corporations, all other corporations, horses, mares and geldings, mules, asses and jennets, neat cattle, sheep, swine, goats, domesticated small animals and all other livestock, poultry, power machinery, farm implements, other tangible personal property.

2. The state tax commission shall equalize the valuation of each class or subclass of property thereof among the respective counties of the state in the following manner:

(1) It shall add to the valuation of each class, subclass, or portion thereof of the property, real or tangible personal, of each county which it believes to be valued below its real value in money such amount or percent as will increase the same in each case to its true value;

(2) It shall deduct from the valuation of each class, subclass, or portion thereof of the property, real or tangible personal, of each county which it believes to be valued above its real value in money such amount or percent as will reduce the same in each case to its true value.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V. I p. 548, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9854; 1919 § 12847

CROSS REFERENCE:

Commission to equalize assessments and hear appeals required, Const. Art. X § 14



Section 138.400 Certification of valuation changes--adjustments.

Certification of valuation changes--adjustments.

138.400. 1. The secretary of the state tax commission shall certify to each county clerk and to the assessor in the city of St. Louis the aggregate values of property in the several counties within fourteen days of the receipt of the abstracts from the county clerk.

2. It shall be the duty of the state tax commission to require of clerks of the several county commissions of this state and of the assessor in St. Louis City to keep up the aggregate valuation of real and tangible personal property in their respective counties as fixed by the state tax commission, and to return such aggregate values to the state tax commission upon the adjournment of the board of equalization. The clerks may amend the aggregate values returned to the state tax commission at any time on or before December thirty-first of the year of assessment.

3. In any case where the final valuation fixed by a county board of equalization, as reported to the state tax commission, differs materially from the valuation fixed by the commission, such county board of equalization may be called into session by order of the state tax commission at any time between the date when such county board of equalization adjourns sine die and the first day of November of the same year.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V. I p. 548, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9854; 1919 12847



Section 138.410 General supervision--attorney general and prosecuting attorney to assist in enforcement.

General supervision--attorney general and prosecuting attorney to assist in enforcement.

138.410. 1. The commission shall exercise general supervision over all the assessing officers of this state, over county boards of equalization and appeal in the performance of their duties under this chapter and all other laws concerning the general property tax and shall institute proper proceedings to enforce the penalties and liabilities provided by law for public officers, officers of corporations and individuals failing to comply with the provisions of this chapter, and of all laws relating to the general property tax.

2. In the execution of these powers the said commission shall call upon the attorney general or any prosecuting or circuit attorney in the state, to assist this commission in the enforcement of laws with the supervision of which this commission is charged, and when so called upon it shall be the duty of the attorney general, and the prosecuting or circuit attorneys in their respective counties, to assist in the commencement and prosecutions of actions and proceedings for penalties, forfeitures, removals and punishments for violation of the laws in respect to the assessment and taxation of property, and to represent the commission in any litigation which it may wish to institute or in which it may become involved in the discharge of its duties.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V. I p. 548, A.L. 1951 p. 838)

Prior revisions: 1929 § 9854; 1919 § 12847



Section 138.415 Official visits to counties.

Official visits to counties.

138.415. At least one member of the commission or some duly authorized representative shall visit officially the several counties of this state at least once each year and inquire into the methods of assessment and taxation and ascertain whether assessing and revenue officers are faithfully discharging their duties as required by law and are diligent in enforcing the laws relating to the general property tax.

(L. 1951 p. 838)



Section 138.420 Power of original assessment--notification--modification of decision.

Power of original assessment--notification--modification of decision.

138.420. 1. The state tax commission shall have the exclusive power of original assessment of the distributable property of railroads, railroad cars, rolling stock, street railroads, bridges, telegraph, telephone, electric power and light companies, electric transmission lines, pipeline companies, express companies, and other similar public utility corporations, companies and firms, and of the aircraft of airlines companies in a manner not inconsistent with chapter 155.

2. After original assessments of the state tax commission have been completed, each corporation, person or public utility interested therein shall be promptly notified of the action of the state tax commission and shall have the right to apply for a rehearing. The state tax commission shall grant and hold such rehearing and fix the date thereof.

3. If, after such rehearing and a consideration of the facts, the state tax commission shall be of the opinion that the original decision or any part thereof should be changed, the state tax commission may change or modify the same and such assessed valuations as are finally determined shall be certified to the clerks of the several county commissions and to the assessor in St. Louis City at the same time that valuations of real and tangible personal property are returned.

4. The state tax commission shall also have all power of original assessment of real and tangible personal property in the possession of any assessing officer on January first.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V. I p. 548, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 9854; 1919 § 12847

Effective 6-20-86



Section 138.430 Right to appeal, procedure, notice to collector, when--investigation--costs and attorney's fees awarded, when.

Right to appeal, procedure, notice to collector, when--investigation--costs and attorney's fees awarded, when.

138.430. 1. Every owner of real property or tangible personal property shall have the right to appeal from the local boards of equalization to the state tax commission under rules prescribed by the state tax commission, within the time prescribed in this chapter or thirty days following the final action of the local board of equalization, whichever date later occurs, concerning all questions and disputes involving the assessment against such property, the correct valuation to be placed on such property, the method or formula used in determining the valuation of such property, or the assignment of a discriminatory assessment to such property. The commission shall investigate all such appeals and shall correct any assessment or valuation which is shown to be unlawful, unfair, improper, arbitrary or capricious. Any person aggrieved by the decision of the commission may seek review as provided in chapter 536.

2. In order to investigate such appeals, the commission may inquire of the owner of the property or of any other party to the appeal regarding any matter or issue relevant to the valuation, subclassification or assessment of the property. The commission may make its decision regarding the assessment or valuation of the property based solely upon its inquiry and any evidence presented by the parties to the commission, or based solely upon evidence presented by the parties to the commission.

3. Every owner of real property or tangible personal property shall have the right to appeal to the circuit court of the county in which the collector maintains his office from the decision of the local board of equalization not later than thirty days after the final decision of the board of equalization concerning all questions and disputes involving the exclusion or exemption of such property from assessment or from the tax rolls pursuant to the Constitution of the United States or the constitution or laws of this state, or of the taxable situs of such property. The appeal shall be as a trial de novo in the manner prescribed for nonjury civil proceedings. Upon the timely filing of the appeal, the clerk of the circuit court shall send to the county collector to whom the taxes on the property involved would be due a notice that an appeal seeking exemption has been filed, which notice shall contain the name of the taxpayer, the case number assigned by the court, and the parcel or locator number of the property being appealed. The notice to the collector shall state that the taxes in dispute are to be impounded in accordance with subsection 2 of section 139.031.

4. Upon the timely filing of an appeal to the state tax commission as provided in this section, or the transfer of an appeal to the commission in accordance with subsection 5 of this section, the commission shall send to the county collector to whom the taxes on the property involved would be due a notice that an appeal has been filed or transferred as the case may be, which notice shall contain the name of the taxpayer filing the appeal, the appeal number assigned by the commission, the parcel or locator number of the property being appealed, the assessed value by the board of equalization and the assessed value proposed by the taxpayer, if such values have been provided to the commission when the appeal is filed. The notice to the collector shall state that the taxes in dispute are to be impounded in accordance with subsection 2 of section 139.031. Notice to the collector of an appeal filed in an odd-numbered year shall also serve as notice to the collector to impound taxes for the following even-numbered year if no decision has been rendered in the appeal. The state tax commission shall notify the collector once a decision has been rendered in an appeal.

5. If the circuit court, after review of the appeal, finds that the appeal is not a proper subject for the appeal to the circuit court as provided in subsection 3 of this section, it shall transfer the appeal to the state tax commission for consideration.

6. If an assessor classifies real property under a classification that is contrary to or in conflict with a determination by the state tax commission or a court of competent jurisdiction of said property, the taxpayer shall be awarded costs of appeal and reasonable attorney's fees on a challenge of the assessor's determination.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V.I p. 548, A.L. 1978 S.B. 661, A.L. 1983 S.B. 63, et al., A.L. 1989 H.B. 181 & 633, A.L. 1999 S.B. 219, A.L. 2008 S.B. 711)

Prior revisions: 1929 § 9854; 1919 § 12847



Section 138.431 Hearing officers of tax commission to hear appeals, when, procedure--appeal of hearing officer's decision, how.

Hearing officers of tax commission to hear appeals, when, procedure--appeal of hearing officer's decision, how.

138.431. 1. To hear and decide appeals pursuant to section 138.430, the commission shall appoint one or more hearing officers. The hearing officers shall be subject to supervision by the commission. No person shall participate on behalf of the commission in any case in which such person is an interested party.

2. The commission may assign such appeals as it deems fit to a hearing officer for disposition.

(1) The assignment shall be deemed made when any scheduling order is first issued by the commission, however, if no scheduling order has been issued, then a hearing officer shall be assigned no later than sixty days after the appeal is filed by the taxpayer.

(2) A change of hearing officer, or a reservation of the appeal for disposition as described in subsection 3 of this section, shall be ordered by the commission in any appeal upon the timely filing of a written application by a party to disqualify the hearing officer assigned. The application shall be filed within thirty days from the assignment of any appeal to a hearing officer and need not allege or prove any cause for such change and need not be verified. No more than one change of hearing officer shall be allowed for each party in any appeal.

3. The commission may, in its discretion, reserve such appeals as it deems fit to be heard and decided by the full commission, a quorum thereof, or any commissioner, subject to the provisions of section 138.240, and, in such case, the decision shall be final, subject to judicial review in the manner provided in subsection 4 of section 138.470.

4. The manner in which appeals shall be presented and the conduct of hearings shall be made in accordance with rules prescribed by the commission for determining the rights of the parties; provided that, the commission, with the consent of all the parties, may refer an appeal to mediation. The commission shall promulgate regulations for mediation pursuant to this section. No regulation or portion of a regulation promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. There shall be no presumption that the assessor's valuation is correct. A full and complete record shall be kept of all proceedings. All testimony at any hearing shall be recorded but need not be transcribed unless the matter is further appealed.

5. Unless an appeal is voluntarily dismissed, a hearing officer, after affording the parties reasonable opportunity for fair hearing, shall issue a decision and order affirming, modifying, or reversing the determination of the board of equalization, and correcting any assessment which is unlawful, unfair, improper, arbitrary, or capricious. The commission may, prior to the decision being rendered, transfer to another hearing officer the proceedings on an appeal determination before a hearing officer. The complainant, respondent-assessor, or other party shall be duly notified of a hearing officer's decision and order, together with findings of fact and conclusions of law. Appeals from decisions of hearing officers shall be made pursuant to section 138.432.

6. All decisions issued pursuant to this section or section 138.432 by the commission or any of its duly assigned hearing officers shall be issued no later than sixty days after the hearing on the matter to be decided is held or the date on which the last party involved in such matter files his or her brief, whichever event later occurs.

(L. 1983 S.B. 63, et al., A.L. 1986 S.B. 520, A.L. 1992 S.B. 630, A.L. 1999 S.B. 219, A.L. 2010 H.B. 1316 merged with H.B. 1392 merged with H.B. 1442, A.L. 2013 H.B. 1035)

*Effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 138.432 Decisions and orders of hearing officers, appeal of, procedure--when deemed final.

Decisions and orders of hearing officers, appeal of, procedure--when deemed final.

138.432. A complainant, respondent-assessor, or other party subject to a decision and order of a hearing officer, may file with the commission, within thirty days following the date of notification or mailing of such decision and order, an application to have such decision and order reviewed by the commission. Such application shall contain specific detailed grounds upon which it is claimed the decision is erroneous. The commission may summarily allow or deny an application for review. If an application is allowed, the commission may affirm, modify, reverse, or set aside the decision and order of the hearing officer on the basis of the evidence previously submitted in such case, may take additional evidence, or may remand the matter to the hearing officer with directions. Any additional hearing shall be conducted in accordance with the requirements of subsection 3 of section 138.431. The commission shall promptly notify the parties of its decision and order, together with its findings of fact and conclusions of law. The decision of the commission shall be subject to judicial review in the manner provided by subsection 4 of section 138.470. If an application for review is denied, the decision and order of the hearing officer shall be deemed to be the final decision of the commission for the purpose of judicial review and shall be subject to the judicial review within the time and in the manner provided for with respect to decisions of the commission pursuant to subsection 4 of section 138.470; except that, the time limitations shall run from the date of notice or mailing of the order of the commission denying the application for review.

(L. 1983 S.B. 63, et al.)

(2002) Thirty-day period begins to run on date of mailing of order and not on date of order's receipt. Daly v. Warner-Jenkinson Mfg. Co., 92 S.W.3d 319 (Mo.App.E.D.).



Section 138.433 Pleadings, when deemed filed.

Pleadings, when deemed filed.

138.433. In determining whether pleadings are filed within the time allowed by law, such pleadings may be transmitted to the state tax commission by registered mail. Pleadings so filed shall be deemed filed with the commission as of the date deposited with the United States Postal Service as shown by the record of such mailing.

(L. 1983 S.B. 63, et al.)



Section 138.434 Attorney fees and other costs awarded taxpayers on appeal in charter counties, St. Louis City, certain railroad and subclass three property, when.

Attorney fees and other costs awarded taxpayers on appeal in charter counties, St. Louis City, certain railroad and subclass three property, when.

138.434. Any first class charter county or a city not within a county may require by ordinance or charter the reimbursement to a taxpayer for the amount of just and reasonable appraisal costs, attorney fees and court costs resulting from an evidentiary hearing before the state tax commission or a court of competent jurisdiction if such appeal results in a final decision reducing the appraised value of residential property by at least fifteen percent or the appraised value of utility, industrial railroad and other subclass three property by at least twenty-five percent from the appraised value determined by the board of equalization for that tax year. The commission or court awarding such fees and costs shall consider the reasonableness of the fees and costs within the context of the particular case. Such fees and costs shall not exceed one thousand dollars for a residential property appeal. Such fees and costs for utility, industrial railroad or other subclass three property appeals shall not exceed the lesser of four thousand dollars or twenty-five percent of the tax savings resulting from the appeal. The provisions of this section shall only apply to the first contested year when cases are tried on a consolidated basis.

(L. 1993 H.B. 541, A.L. 1994 H.B. 1115 merged with S.B. 662 & 459)



Section 138.435 Office of state ombudsman for property assessment and taxation established--administration, duties, authority.

Office of state ombudsman for property assessment and taxation established--administration, duties, authority.

138.435. 1. There is hereby established within the state tax commission the "Office of State Ombudsman for Property Assessment and Taxation" for the purpose of helping to assure the fairness, accountability, and transparency of the property tax process.

2. The office shall be administered by the state ombudsman, who shall devote his or her entire time to the duties of the position.

3. The office shall establish and implement procedures for receiving, processing, responding to, and resolving complaints made by or on behalf of taxpayers relating to assessments, valuation of property, tax levies of political subdivisions, and appeals before the assessor, board of equalization, or the state tax commission.

4. The ombudsman or representatives of the office shall have the authority to:

(1) Investigate any complaints or inquiries that come to the attention of the office. The ombudsman shall have access to review taxpayer records, if given permission by the taxpayer or the taxpayer's legal guardian. Taxpayers shall have the right to request, deny, or terminate any assistance that the ombudsman may provide;

(2) Make the necessary inquiries and review of such information and records as the ombudsman or representative of the office deems necessary to accomplish the objective of verifying these complaints.

5. The office shall acknowledge complaints, report its findings, make recommendations, gather and disseminate information and other material, and publicize its existence.

6. The ombudsman may recommend to the relevant state or local governmental agency or political subdivision changes in the rules and regulations adopted or proposed by such governmental agency or political subdivision which do or may adversely affect the rights or privileges of taxpayers. The office shall analyze and monitor the development and implementation of federal, state and local laws, regulations, and policies with respect to property assessment and taxation, and shall recommend to the state tax commission changes in such laws, regulations, and policies deemed by the office to be appropriate.

7. The office shall promote community contact and involvement with taxpayers through the use of volunteers and volunteer programs to encourage citizen involvement in the property tax process.

8. The office shall prepare and distribute to each county written notices which set forth the address, telephone number, and email address of the office, a brief explanation of the function of the office, the procedure to follow in filing a complaint, and other pertinent information.

9. The county shall ensure that such written notice is available upon request of any taxpayer.

10. The office shall inform taxpayers or their legal guardians of their rights and entitlements by means of the distribution of educational materials and group meetings.

(L. 2008 S.B. 711)



Section 138.440 Annual report--content--compensation for extra duties.

Annual report--content--compensation for extra duties.

138.440. 1. A report of the proceedings and decisions of the state tax commission shall be printed annually.

2. The report shall contain a complete account of the work of the state tax commission, including its proceedings and decisions while acting as a board of equalization.

3. After the report has been prepared by the administrative secretary, the members of the commission shall edit the report and make any corrections or revision necessary.

4. The commission shall also from time to time select and designate the works, papers or studies of the state tax commission relating to the field of taxation that may in the judgment of the commission be of interest to the public and cause same to be published in pamphlet or booklet form.

5. For the additional duties imposed upon the members of the tax commission under the provisions of this section each member of the commission shall annually receive six thousand dollars plus any salary adjustment provided pursuant to section 105.005.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V. I p. 548, A.L. 1965 p. 259, A.L. 1980 H.B. 1266, A.L. 1984 S.B. 528)

Prior revisions: 1929 § 9854; 1919 § 12847

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 138.445 Annual report to contain property valuations according to counties--amendment of report, time limitation--tax commission, additional compensation.

Annual report to contain property valuations according to counties--amendment of report, time limitation--tax commission, additional compensation.

138.445. 1. The state tax commission of Missouri shall annually certify to the director of revenue and to the commissioner of education a copy of its most recent annual report containing the total valuation of all taxable properties in the state according to the county or counties for which the same is assessed. The commission shall also certify to the director and to the commissioner any amendments or modifications to the annual report; provided, however, that no amendments or modifications to the annual report shall be accepted by the state tax commission or certified by it to the director of revenue or the commissioner of education at any time after December thirty-first of the year.

2. The annual report of the state tax commission and any amendments or modifications thereto duly certified to the director of revenue and to the commissioner of education shall constitute the official record of the state of Missouri for purposes of section 142.345 and section 163.011.

3. The reports certified pursuant to this section shall not be construed to represent the assessment ratio or general assessment level of any county in this state.

4. For the additional duties imposed upon the members of the tax commission under the provisions of this section, each member of the commission shall annually receive nine thousand dollars plus any salary adjustment provided pursuant to section 105.005 payable in equal monthly installments.

(L. 1980 S.B. 926 § 1, A.L. 1984 S.B. 528)

Revisor's note: Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 138.450 Annual meeting of assessors--expenses--warrant in payment.

Annual meeting of assessors--expenses--warrant in payment.

138.450. 1. The commission is empowered to call an annual group meeting of two or more assessors at such time and place as it may designate, due notice of which shall be given by the commission.

2. For attending such meetings assessors who will make the assessment for that year shall be allowed a per diem of not less than nine nor more than fifty dollars, which amount shall be set by the county governing body, for the time actually spent, including going to and returning from the meeting, and shall be reimbursed for transportation expenses actually incurred in going to and returning from the meeting at the same rate as that established by the commissioner of administration under the provisions of section 33.090.

3. When the claims are verified by oath and approved by the commission, or any member thereof, they shall be presented to the county commission, township board, or other taxing officers, and when duly audited a warrant in payment shall be issued and paid out of any funds belonging to the county or other municipal subdivision which the assessor officially serves.

(RSMo 1939 § 11027, A.L. 1945 p. 1805 § 15, A.L. 1947 V. I p. 548, A.L. 1957 p. 790, A.L. 1961 p. 607, A.L. 1981 H.B. 114 & 146, A.L. 1983 S.B. 57)

Prior revisions: 1929 § 9854; 1919 § 12847



Section 138.460 Inspection of assessment rolls--assessment of property omitted from rolls--notice given.

Inspection of assessment rolls--assessment of property omitted from rolls--notice given.

138.460. 1. After the various assessment rolls required to be made by law shall have been passed upon by the several boards of equalization and prior to the making and delivery of the tax rolls to the proper officers for collection of the taxes, the several assessment rolls shall be subject to inspection by the commission, or by any member or duly authorized agent or representative thereof.

2. In case it shall appear to the commission after such investigation, or be made to appear to said commission by written complaint of any taxpayer, who has previously appealed to the local board of equalization, that property subject to taxation has been omitted from said roll, or individual assessments have not been made in compliance with law, the said commission may issue an order directing the assessing officer whose assessments are to be reviewed to appear with his assessment roll and the sworn statements of the person or persons whose property or whose assessments are to be considered, at a time and place to be stated in said order, said time to be not less than five days from the date of the issuance of said order, and the place to be at the office of the county commission at the county seat, or at such other place in said county in which said roll was made as the commission shall deem most convenient for the hearing herein provided. All complaints shall be filed with the commission not later than September thirtieth.

3. A copy of above order shall be published in at least one newspaper published in the county at least five days before the time at which said assessor is required to appear; or, where practicable, notice by mail may be given prior to said hearing to all persons whose assessments are to be considered. A copy of said order shall be served on the assessing officer at least three days before he is required to appear with said roll.

(RSMo 1939 § 11028, A.L. 1945 p. 1805 § 16, A.L. 1947 V. II p. 436)

Prior revisions: 1929 § 9855; 1919 § 12848



Section 138.470 Hearing--correction of books--compensation of assessor--court review--commission assessment final.

Hearing--correction of books--compensation of assessor--court review--commission assessment final.

138.470. 1. The commission, or any member thereof, or any duly authorized agent, shall appear at the time and place mentioned in said order, and the assessing officer, upon whom said notice shall have been served, shall also appear with said assessment roll. The commission, or any member thereof, or any duly authorized agent thereof, as the case may be, shall then and there hear and determine as to the proper assessment of all property and persons mentioned in said notice, and all persons affected, or liable to be affected by review of said assessments thus provided for, may appear and be heard at said hearing. In case said commission, or any member or agent thereof who is acting in said review, shall determine that the assessments so reviewed are not made according to law, the county clerk shall, in a column provided for that purpose, place opposite said property the lawful valuation of the same for assessment.

2. As to the property not upon the assessment roll, the county clerk, upon order of the state tax commission, acting in said review, shall place the same upon said assessment roll by proper description and shall place thereafter in the proper column the value required by law for the assessment of said property. The county clerk, upon orders of the state tax commission, shall also spread upon said roll a certificate showing the day and date on which said assessment roll was reviewed by the commission.

3. For appearing with said roll as required herein the assessing officer shall receive the same per diem as is received by him while in attendance at the meeting of the county board of equalization. His claim shall be presented to and paid by the proper officer of the political subdivision, or municipality, of which he is the assessing officer, in the manner as his other compensation is paid.

4. The action of the commission, or member or agent thereof, when done as provided in this section, shall be final, subject, however, to review in the manner provided in sections 536.100 to 536.140, except that the venue of proceedings for review involving the assessment of real property is in the county where the real property is situated.

5. When any property has been reviewed, assessed and valued by the commission as herein authorized, such property shall not be assessed or valued at a lower figure or a higher figure by the local assessing or equalizing officer for the year the assessment is made.

(RSMo 1939 § 11028, A.L. 1945 p. 1805 § 16, A.L. 1947 V. II p. 436, A.L. 1957 p. 800)

Prior revisions: 1929 § 9855; 1919 § 12848



Section 138.480 Papers may be destroyed, when.

Papers may be destroyed, when.

138.480. The state tax commission is hereby authorized to cause to be destroyed, by burning, in the presence of the state tax commission, the papers herein designated, after a period of five years after the filing thereof, to wit: All tax returns of all individuals, firms, partnerships, and corporations; provided, that no such returns shall be burned as long as any tax based thereon shall be in litigation, or unpaid.

(RSMo 1939 § 11033, A.L. 1945 p. 1805 § 19)

Prior revision: 1929 § 9860






Chapter 139 Payment and Collection of Current Taxes

Section 139.031 Payment of current taxes under protest--action, when commenced, how tried--refunds, how made, may be used as credit for next year's taxes--interest, when allowed--collector to invest protested taxes, disbursal to taxing authorities, when.

Payment of current taxes under protest--action, when commenced, how tried--refunds, how made, may be used as credit for next year's taxes--interest, when allowed--collector to invest protested taxes, disbursal to taxing authorities, when.

139.031. 1. Any taxpayer may protest all or any part of any current taxes assessed against the taxpayer, except taxes collected by the director of revenue of Missouri. Any such taxpayer desiring to pay any current taxes under protest or while paying taxes based upon a disputed assessment shall, at the time of paying such taxes, make full payment of the current tax bill before the delinquency date and file with the collector a written statement setting forth the grounds on which the protest is based. The statement shall include the true value in money claimed by the taxpayer if disputed. An appeal before the state tax commission shall not be dismissed on the grounds that a taxpayer failed to file a written statement when paying taxes based upon a disputed assessment.

2. Upon receiving payment of current taxes under protest pursuant to subsection 1 of this section or upon receiving from the state tax commission or the circuit court notice of an appeal from the state tax commission or the circuit court pursuant to section 138.430, along with full payment of the current tax bill before the delinquency date, the collector shall disburse to the proper official all portions of taxes not protested or not disputed by the taxpayer and shall impound in a separate fund all portions of such taxes which are protested or in dispute. Every taxpayer protesting the payment of current taxes under subsection 1 of this section shall, within ninety days after filing his protest, commence an action against the collector by filing a petition for the recovery of the amount protested in the circuit court of the county in which the collector maintains his office. If any taxpayer so protesting his taxes under subsection 1 of this section shall fail to commence an action in the circuit court for the recovery of the taxes protested within the time prescribed in this subsection, such protest shall become null and void and of no effect, and the collector shall then disburse to the proper official the taxes impounded, and any interest earned thereon, as provided above in this subsection.

3. No action against the collector shall be commenced by any taxpayer who has, effective for the current tax year, filed with the state tax commission or the circuit court a timely and proper appeal of the assessment of the taxpayer's property. The portion of taxes in dispute from an appeal of an assessment shall be impounded in a separate fund and the commission in its decision and order issued pursuant to chapter 138 or the circuit court in its judgment may order all or any part of such taxes refunded to the taxpayer, or may authorize the collector to release and disburse all or any part of such taxes.

4. Trial of the action for recovery of taxes protested under subsection 1 of this section in the circuit court shall be in the manner prescribed for nonjury civil proceedings, and, after determination of the issues, the court shall make such orders as may be just and equitable to refund to the taxpayer all or any part of the current taxes paid under protest, together with any interest earned thereon, or to authorize the collector to release and disburse all or any part of the impounded taxes, and any interest earned thereon, to the appropriate officials of the taxing authorities. Either party to the proceedings may appeal the determination of the circuit court.

5. All the county collectors of taxes, and the collector of taxes in any city not within a county, shall, upon written application of a taxpayer, refund or credit against the taxpayer's tax liability in the following taxable year and subsequent consecutive taxable years until the taxpayer has received credit in full for any real or personal property tax mistakenly or erroneously levied against the taxpayer and collected in whole or in part by the collector. Such application shall be filed within three years after the tax is mistakenly or erroneously paid. The governing body, or other appropriate body or official of the county or city not within a county, shall make available to the collector funds necessary to make refunds under this subsection by issuing warrants upon the fund to which the mistaken or erroneous payment has been credited, or otherwise.

6. No taxpayer shall receive any interest on any money paid in by the taxpayer erroneously.

7. All protested taxes impounded under protest under subsection 1 of this section and all disputed taxes impounded under notice as required by section 138.430 shall be invested by the collector in the same manner as assets specified in section 30.260 for investment of state moneys. A taxpayer who is entitled to a refund of protested or disputed taxes shall also receive the interest earned on the investment thereof. If the collector is ordered to release and disburse all or part of the taxes paid under protest or dispute to the proper official, such taxes shall be disbursed along with the proportional amount of interest earned on the investment of the taxes due the particular taxing authority.

8. Any taxing authority may request to be notified by the county collector of current taxes paid under protest. Such request shall be in writing and submitted on or before February first next following the delinquent date of current taxes paid under protest or disputed, and the county collector shall provide such information on or before March first of the same year to the requesting taxing authority of the taxes paid under protest and disputed taxes which would be received by such taxing authority if the funds were not the subject of a protest or dispute. Any taxing authority may apply to the circuit court of the county or city not within a county in which a collector has impounded protested or disputed taxes under this section and, upon a satisfactory showing that such taxing authority would receive such impounded tax funds if they were not the subject of a protest or dispute and that such taxing authority has the financial ability and legal capacity to repay such impounded tax funds in the event a decision ordering a refund to the taxpayer is subsequently made, the circuit court shall order, pendente lite, the disbursal of all or any part of such impounded tax funds to such taxing authority. The circuit court issuing an order under this subsection shall retain jurisdiction of such matter for further proceedings, if any, to compel restitution of such tax funds to the taxpayer. In the event that any protested or disputed tax funds refunded to a taxpayer were disbursed to a taxing authority under this subsection instead of being held and invested by the collector under subsection 7 of this section, such taxing authority shall pay the taxpayer entitled to the refund of such protested or disputed taxes the same amount of interest, as determined by the circuit court having jurisdiction in the matter, such protested or disputed taxes would have earned if they had been held and invested by the collector.

9. No appeal filed from the circuit court's or state tax commission's determination pertaining to the amount of refund shall stay any order of refund, but the decision filed by any court of last review modifying that determination shall be binding on the parties, and the decision rendered shall be complied with by the party affected by any modification within ninety days of the date of such decision. No taxpayer shall receive any interest on any additional award of refund, and the collector shall not receive any interest on any ordered return of refund in whole or in part.

(L. 1969 p. 249 §§ 1 to 5, A.L. 1971 S.B. 166, A.L. 1983 S.B. 63, et al., A.L. 1986 S.B. 707, A.L. 1987 H.B. 909, A.L. 1989 H.B. 728, A.L. 1998 H.B. 1837, A.L. 2003 H.B. 60, A.L. 2004 S.B. 1012, A.L. 2008 S.B. 711, A.L. 2010 H.B. 1316)

(2003) Clerical mistake by taxpayer concerning valuation does not result in mistakenly or erroneously paid taxes. Missouri American Water Co. v. Collector of St. Charles County, 103 S.W.3d 266 (Mo.App.E.D.).



Section 139.040 Acceptable medium of exchange in payment of taxes.

Acceptable medium of exchange in payment of taxes.

139.040. A county or city collector, or other collection authority charged with the duty of tax or license collection is authorized but not obligated to accept cash, personal check, business check, money order, credit card, or electronic transfers of funds for any tax or license payable to the county. The collection authority may refuse to accept any medium of exchange at the discretion of the collection authority including any medium of exchange submitted without the statement of property taxes due and assessed as required by section 52.230. Refusal by the collection authority to accept alternative means of payment beyond those approved by the collection authority shall not relieve an obligor of the obligor's tax or license obligation nor shall it delay the levy of interest and penalty on any overdue unpaid tax or license obligation pending submission of a form or payment approved by the collection authority.

(RSMo 1939 § 11082, A.L. 1945 p. 1820, A.L. 1959 H.B. 106, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9911; 1919 § 12903; 1909 § 11457



Section 139.050 Taxes payable in installments--exemption for property taxes paid by financial institutions.

Taxes payable in installments--exemption for property taxes paid by financial institutions.

139.050. 1. In all constitutional charter cities in this state which have seven hundred thousand inhabitants or more, all current and all delinquent general, school and city taxes may be paid entirely, or in installments of at least twenty-five percent of the taxes, and the delinquent taxes shall bear interest at the rate provided by section 140.100 and shall be subject to the fees provided by law.

2. The director of revenue shall issue receipts for the partial payments.

3. Subsection 1 of this section shall not apply to payment for real property taxes by financial institutions, as defined in section 381.410, who pay tax obligations which they service from escrow accounts, as defined in Title 24, Part 3500, Section 17, Code of Federal Regulation, as amended.

(RSMo 1939 § 11208, A.L. 1947 V. I p. 538, A.L. 1959 H.B. 106, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 139.052 Taxes payable in installments may be adopted by ordinance in any county--delinquency, interest rate--payment not to affect right of taxpayer to protest--exemption for property taxes paid by financial institutions.

Taxes payable in installments may be adopted by ordinance in any county--delinquency, interest rate--payment not to affect right of taxpayer to protest--exemption for property taxes paid by financial institutions.

139.052. 1. The governing body of any county may by ordinance or order provide for the payment of all or any part of current and delinquent real property taxes, in such installments and on such terms as the governing body deems appropriate. Additionally, the county legislative body may limit the right to pay such taxes in installments to certain classes of taxpayers, as may be prescribed by ordinance or order. Any delinquent taxes shall bear interest at the rate provided by section 140.100 and shall be subject to the fees provided by law.

2. The county official charged with the duties of the collector shall issue receipts for any installment payments.

3. Installment payments made at any time during a tax year shall not affect the taxpayer's right to protest the amount of such tax payments under applicable provisions of law.

4. Subsection 1 of this section shall not apply to payment for real property taxes by financial institutions, as defined in section 381.410, who pay tax obligations which they service from escrow accounts, as defined in Title 24, Part 3500, Section 17, Code of Federal Regulation, as amended.

(L. 1989 S.B. 107 § 1, A.L. 1991 H.B. 608, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 139.053 Property taxes, how paid--estimates--interest--refunds--exemption for property taxes paid by financial institutions.

Property taxes, how paid--estimates--interest--refunds--exemption for property taxes paid by financial institutions.

139.053. 1. The governing body of any county, excluding township counties, may by ordinance or order provide for the payment of all or any part of current real and personal property taxes which are owed, at the option of the taxpayer, on an annual, semiannual or quarterly basis at such times as determined by such governing body.

2. The ordinance shall provide the method by which the amount of property taxes owed for the current tax year in which the payments are to be made shall be estimated. The collector shall submit to the governing body the procedures by which taxes will be collected pursuant to the ordinance or order. The estimate shall be based on the previous tax year's liability. A taxpayer's payment schedule shall be based on the estimate divided by the number of pay periods in which payments are to be made. The taxpayer shall at the end of the tax year pay any amounts owed in excess of the estimate for such year. The county shall at the end of the tax year refund to the taxpayer any amounts paid in excess of the property tax owed for such year. No interest shall be paid by the county on excess amounts owed to the taxpayer. Any refund paid the taxpayer pursuant to this subsection shall be an amount paid by the county only once in a calendar year.

3. If a taxpayer fails to make an installment payment of a portion of the real or personal property taxes owed to the county, then such county may charge the taxpayer interest on the amount of property taxes still owed for that year.

4. Any governing body enacting the ordinance or order specified in this section shall first agree to provide the county collector with reasonable and necessary funds to implement the ordinance or order.

5. Subsection 1 of this section shall not apply to payment for real property taxes by financial institutions, as defined in section 381.410, who pay tax obligations which they service from escrow accounts, as defined in Title 24, Part 3500, Section 17, Code of Federal Regulation, as amended.

(L. 1998 H.B. 1734 § 50.1500, A.L. 2000 H.B. 1238 merged with S.B. 894, A.L. 2001 H.B. 738 merged with S.B. 186)



Section 139.055 Tax paid by credit card or electronic transfer--fee.

Tax paid by credit card or electronic transfer--fee.

139.055. Any county or public water supply district may accept payment by credit card or electronic transfers of funds for any tax, fee, or license payable to the county or district. A county collector or district shall not be required to accept payment by credit card if the credit card bank, processor, or issuer would charge the county or district a fee for such payment. However, a county or district may accept payment by credit card and charge the person making such payment by credit card a fee equal to the fee charged the county or district by the credit card bank, processor, issuer for such payment. A county or district may accept payment by electronic transfer of funds in payment of any tax, fee, or license and charge the person making such payment a fee equal to the fee charged the county or district by the bank, processor, or issuer of such electronic payment.

(L. 1998 H.B. 1734 § 1, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2007 S.B. 22)



Section 139.060 Nonresidents to be furnished statement.

Nonresidents to be furnished statement.

139.060. It shall be the duty of the collector to furnish to all nonresident taxpayers a statement of the amount of taxes assessed against any tract of land or town lot in his county for any year or years during which he is collector, and send the same by mail to the address of any person applying to him by letter for the same; and if no taxes are due on any such tracts or lots, he shall answer such letters of inquiry, stating the fact; and whenever any funds are remitted by mail or otherwise to any collector for the payment of any taxes appearing to be due on his tax book, it shall be his duty to receive the same and send a receipt therefor by mail to the person remitting the same; provided, that he may charge all sums which he may have to pay for postage as costs against the person applying or remitting to him, but no other costs.

(RSMo 1939 § 11083)

Prior revisions: 1929 § 9912; 1919 § 12904; 1909 § 11458



Section 139.070 Mortgagee or other lienholders--payment of taxes.

Mortgagee or other lienholders--payment of taxes.

139.070. Any person who has a lien by mortgage or otherwise, upon any real property upon which the taxes have not been paid, may pay such taxes and the interest, penalty and costs thereon; and the receipt of the county collector shall constitute an additional lien upon such land, to the amount therein stated; and the amount so paid and the interest thereon at the rate specified in the mortgage or other instrument shall be collectible with, or as a part of, and in the same manner as the amount secured by the original lien.

(RSMo 1939 § 11163)



Section 139.080 Payment of taxes on part of land--duty of collector--notice and protest.

Payment of taxes on part of land--duty of collector--notice and protest.

139.080. 1. Any person desiring to pay taxes upon any part or parts of real property heretofore or hereafter assessed as one parcel, or tract, may do so by applying to the county collector, who must carefully investigate and ascertain the relative or proportionate value said part bears to the whole tract assessed, on which basis the assessment must be divided, and taxes collected accordingly; provided, where the assessed valuation of the tract to be divided exceeds two thousand dollars, a notice by registered mail must be given to the several owners interested in said tract, if known, and if no protest against said division be filed with the county collector within twenty days from date of notice, the county collector shall duly accept payment and issue receipt on apportionment as by him made.

2. In cases where protest is filed to said division appeal shall be made to the county commission at their next regular session for final division, and the county collector shall accept and receipt for said taxes as determined and ordered by the county commission.

3. Any person desiring to pay on an undivided interest in any real property may do so by paying to the county collector a sum equal to such proportion of the entire taxes charged on the entire tract as interest paid on bears to the whole.

(RSMo 1939 § 11163)



Section 139.090 Receipt for payment--duplicates--payment on parts of tracts and undivided interests.

Receipt for payment--duplicates--payment on parts of tracts and undivided interests.

139.090. 1. Whenever any person shall pay taxes charged on the tax book, the collector shall enter such payment in his list, and give the person paying the same a receipt, specifying the name of the person for whom paid, the amount paid, what year paid for, and the property and value thereof on which the same was paid, according to its description on the collector's list, in whole or in part, as the case may be, and the collector shall enter "paid" against each tract or lot of land when he collects the tax thereon. The collector shall charge a fee of one dollar for any duplicate personal tax receipt issued by him.

2. The collector shall receive taxes on part of any lot, piece or parcel of land charged with taxes; provided, the persons paying such tax shall furnish a particular specification of the part, and if the tax on the remainder of such lot and parcel of land shall remain unpaid, the collector shall enter such specification in his return, to the end that the part on which the tax remains unpaid may be clearly known.

3. If payment is made on an undivided share of real estate, the collector shall enter on his record the name of the owner of such share, so as to designate upon whose undivided share the tax has been paid.

(RSMo 1939 § 11084, A.L. 1979 H.B. 148)

Prior revisions: 1929 § 9913; 1919 § 12905; 1909 § 11459



Section 139.100 Collection of penalty for delinquent taxes--settlement--penalty for violation--payment of taxes by mail deemed paid, when.

Collection of penalty for delinquent taxes--settlement--penalty for violation--payment of taxes by mail deemed paid, when.

139.100. 1. If any taxpayer shall fail or neglect to pay to the collector his taxes at the time required by law, then it shall be the duty of the collector, after the first day of January then next ensuing, to collect and account for, as other taxes, an additional tax, as penalty, the amount provided for in section 140.100.

2. Collectors shall, on the day of their annual settlement with the county governing body, file with governing body a statement, under oath, of the amount so received, and from whom received, and settle with the governing body therefor; but, interest shall not be chargeable against persons who are absent from their homes, and engaged in the military service of this state or of the United States. The provisions of this section shall apply to the city of St. Louis, so far as the same relates to the addition of such interest, which, in such city, shall be collected and accounted for by the collector as other taxes, for which he shall receive no compensation.

3. Whenever any collector of the revenue in the state fails or refuses to collect the penalty provided for in this section on state and county taxes, it shall be the duty of the director of revenue and county clerk to charge such collectors with the amount of interest due thereon, as shown by the returns of the county clerk, and such collector shall be liable to the penalties as provided for in section 139.270.

4. For purposes of this section and other provisions of law relating to the timely payment of taxes due on any real or personal property, payments for taxes due on any real or personal property which are delivered by United States mail to the collector, the collector's office, or other officer or office designated by the county or city to receive such payments, of the appropriate county or city, shall be deemed paid as of the postmark date stamped on the envelope or other cover in which such payment is mailed. In the event any payment of taxes due is sent by registered or certified mail, the date of registration or certification shall be deemed the postmark date. No additional tax or penalty shall be imposed under this section on any taxpayer whose payment is delivered by United States mail, if the postmark date stamped on the envelope or other cover containing such payment falls within the prescribed period or on or before the prescribed date, including any extension granted, for making the payment or if the postmaster for the jurisdiction where the payment was mailed verifies in writing that the payment was deposited in the United States mail within the prescribed period or on or before the prescribed date, including any extension granted, for making the payment, and was delayed in delivery because of an error by the United States postal service and not because of an error by the taxpayer.

(RSMo 1939 § 11085, A.L. 1945 p. 1907, A.L. 1947 V. II p. 425, A.L. 1984 H.B. 1563, A.L. 1988 S.B. 431)

Prior revisions: 1929 § 9914; 1919 § 12906; 1909 § 11460

Effective 5-13-88



Section 139.110 Attachment of tax lien to insurance--waive lien--claims.

Attachment of tax lien to insurance--waive lien--claims.

139.110. 1. In the event of the destruction by fire, windstorm or tornado of any permanent buildings and/or improvements situate upon any land or lot, and which permanent buildings and/or improvements at the time of destruction were situate upon any land or lot against which taxes were then levied and assessed, and was so situate at the time of such levy and assessment, the lien of such taxes shall attach to and follow any insurance that may be upon said property at the time of its destruction, and the insurer shall pay to the county collector from said insurance money, and limited to the extent thereof, all taxes, interest and cost then due, levied and assessed against the identical land or lot upon which was situate the buildings and/or improvements destroyed, and such payment shall discharge the obligation of the insurer to the amount paid; provided, however, if in the opinion of the county collector the destruction of such building and/or improvement will not prejudice the collection of such taxes, then in such event the county collector shall be authorized, in writing, addressed to the insurance company or companies, to waive and/or release the lien by this section given. The lien given by this section shall be a first and paramount lien upon the money due in event of the contingency herein referred to.

2. The assured or person making claim for loss on any permanent buildings and/or improvements from any insurance company shall file with such company a statement from the collector or collectors in writing, with such claim, that there are no taxes against said buildings and/or improvements and describing said property, or that taxes exist against the same and the amount and description thereof, and whether or not such lien is waived, as the case may be, and no such claim for loss may be maintained until such statement shall have been filed by claimant. This section shall not provide a basis for the dismissal of a lawsuit filed for a loss.

3. The provisions of this section shall not apply unless the loss exceeds fifty percent of the face value of the amount specified in the policy and applicable to the property involved.

(RSMo 1939 § 11173, A.L. 1992 H.B. 1574)



Section 139.120 Seizure and sale of personal property--duty of sheriff.

Seizure and sale of personal property--duty of sheriff.

139.120. 1. The collector or collector-treasurer in a county having township organization shall diligently endeavor and use all lawful means to collect all taxes which they are required to collect in their respective counties, and to that end they shall have the power to seize and sell the goods and chattels of the person liable for taxes, in the same manner as goods and chattels are or may be required to be seized and sold under execution issued on judgments at law, and no property whatever shall be exempt from seizure and sale for taxes due on lands or personal property; provided, that no such seizure or sale for taxes shall be made until after the first day of October of each year, and the collector or collector-treasurer shall not receive a credit for delinquent taxes until the collector or collector-treasurer shall have made affidavit that the collector or collector-treasurer has been unable to find any personal property out of which to make the taxes in each case so returned delinquent; but no such seizure and sale of goods shall be made until the collector or collector-treasurer has made demand for the payment of the tax, either in person or by deputy, to the party liable to pay the same, or by leaving a written or printed notice at his place of abode for that purpose, with some member of the family over fifteen years of age.

2. Such seizure may be made at any time after the first day of October, and before said taxes become delinquent, or after they become delinquent; provided further, that when any person owing personal tax removes from one county in this state to another, it shall be the duty of the county collector, or collector-treasurer as the case may be, of the county from which such person shall move, to send a tax bill to the sheriff of the county into which such person may be found, and on receipt of the same by said sheriff, it shall be the collector's or the collector-treasurer's duty to proceed to collect said tax bill in like manner as provided by law for the collection of personal tax, for which the collector or the collector-treasurer shall be allowed the same compensation as provided by law in the collection of executions. It shall be the duty of the sheriff in such case to make due return to the collector or collector-treasurer of the county from whence said tax bill was issued, with the money collected thereon.

(RSMo 1939 § 11086, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 9915; 1919 § 12907; 1909 § 11461



Section 139.130 Cost of levy to be taxed--collector may levy, when--fees.

Cost of levy to be taxed--collector may levy, when--fees.

139.130. 1. Whenever taxes shall be collected by seizure or sale of goods and chattels, in addition to the amount of tax and costs of failure to pay the collector as provided by this chapter, the collector shall levy the necessary costs of the proceeding and the interest on the amount of the tax and costs of said failure for his trouble.

2. If the collector have reason to believe that any person charged with the taxes is about to remove from the county without paying his taxes, he may at any time levy such taxes with costs and charges, by distress and sale; provided, that in levying and selling personal property for taxes, the collector shall be governed by the same rules and be entitled to the same fees as sheriffs are or may be for like services upon executions.

(RSMo 1939 § 11087)

Prior revisions: 1929 § 9916; 1919 § 12908; 1909 § 11462



Section 139.140 Delivery of personal delinquent list to successor.

Delivery of personal delinquent list to successor.

139.140. Except as provided in section 52.361, the personal delinquent lists allowed to any collector shall be delivered to the collector and when the collector's term of office expires then to the successor, who shall be charged with the full amount thereof, and shall account therefor as for other moneys collected by the collector. When the collector makes the next annual settlement the collector shall return the lists to the clerk of the county commission, and in the city of St. Louis the lists and the uncollected tax bills to the comptroller of the city, and shall be entitled to credit for the amount the collector has been unable to collect. The lists and bills shall be delivered to the collector's successor, and so on until the whole are collected.

(RSMo 1939 § 11096, A.L. 1959 H.B. 106, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9925; 1919 § 12917; 1909 § 11471



Section 139.150 Duplicate receipts--exceptions.

Duplicate receipts--exceptions.

139.150. And in making collections on the said personal delinquent lists, the said collectors, except collectors in counties of the first or second classifications, shall give duplicate receipts therefor, one to be delivered to the person paying the same, and the other to be filed with the clerk of the county commission, who shall charge the collector therewith.

(RSMo 1939 § 11097, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9926; 1919 § 12918; 1909 § 11472



Section 139.160 Return of delinquent lists--settlement--inspection of lists by commission.

Return of delinquent lists--settlement--inspection of lists by commission.

139.160. 1. At the term of the county commission to be held on the first Monday in March, the collector shall return the delinquent lists and back tax books, and in the city of St. Louis the uncollected tax bills and back tax books, under oath or affirmation, to such commission, and settle his accounts of all moneys received by him on account of taxes and other sources of revenue, and the amount of such delinquent lists, or so much thereof as the commission shall find properly returned delinquent, shall be allowed and credited to him on his settlement.

2. Before allowing the collector such credit for any delinquent lists, the county commission shall make special inquiry and be fully satisfied that he has used due diligence to collect the same, and that he could not find any personal property of the taxpayer out of which to make the taxes.

3. If the commission is satisfied that there are any names on the lists of persons who have personal property out of which the taxes could have been made, it shall, in passing upon such lists, strike such names therefrom.

(RSMo 1939 § 11089)

Prior revisions: 1929 § 9918; 1919 § 12910; 1909 § 11464



Section 139.170 Special term of commission for settlement, when.

Special term of commission for settlement, when.

139.170. If there be no regular term of the county commission in any county on the first Monday in March, a special term of such commission shall be called by any two commissioners thereof, to be held on that day in each year, for the purpose of making the settlement required by this chapter; and if, from any cause, there shall be no meeting of the commission held on that day, then it shall be the duty of the commission to receive the delinquent lists and make settlement with the collector at the next term thereafter; provided, that on the application of the collector, it shall be the duty of the presiding commissioner of the county commission to call a special term for that purpose as soon as practicable.

(RSMo 1939 § 11092)

Prior revisions: 1929 § 9921; 1919 § 12913; 1909 § 11467



Section 139.180 No additional delinquent lists.

No additional delinquent lists.

139.180. No collector shall be permitted to return, and no county commission shall be allowed to receive, any additional delinquent lists, and the director of revenue shall not give credit for any such additional delinquent lists allowed by any county commission.

(RSMo 1939 § 11090, A.L. 1945 p. 1907, A. 1949 S.B. 1024)

Prior revisions: 1929 § 9919; 1919 § 12911; 1909 § 11465



Section 139.190 Examination by commission--settlement on record--report to director.

Examination by commission--settlement on record--report to director.

139.190. 1. In making the settlement, the commission shall carefully and fully examine into all collections made by the collector of delinquent and forfeited taxes, penalties and costs thereon, and licenses from all sources whatsoever.

2. The county commission shall cause the settlement to be entered of record, so as to show the amount due the state, county and municipalities respectively.

3. The record shall show the amount of state taxes collected on the current tax books, and the amount of taxes returned delinquent thereon; also, the amount collected on delinquent lists, amount of interest or penalty collected on delinquent lists, and amounts collected on peddlers', billiard and other licenses.

4. The clerk shall certify immediately the amounts to the director of revenue, on blanks furnished to him by the director of revenue for that purpose. The amount of municipal taxes in St. Louis City shall be certified to the mayor to the credit of the collector.

(RSMo 1939 § 11093, A.L. 1945 p. 1907, A. 1949 S.B. 1024, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9922; 1919 § 12914; 1909 § 11468



Section 139.200 Collector may be attached, when.

Collector may be attached, when.

139.200. If any collector fail to make settlement in the time and manner prescribed, he may be attached until he makes such settlement to the satisfaction of the county commission.

(RSMo 1939 § 11094)

Prior revisions: 1929 § 9923; 1919 § 12915; 1909 § 11469



Section 139.210 Monthly statements and payments.

Monthly statements and payments.

139.210. 1. Every county collector and collector-treasurer, other than the county collector of revenue of each county of the first or second classifications, and except in the city of St. Louis, shall, on or before the fifth day of each month, file with the county clerk a detailed statement, verified by affidavit of all state, county, school, road and municipal taxes, and of all licenses by the collector collected during the preceding month, and shall, except for tax payments made pursuant to section 139.053, on or before the fifteenth day of the month, pay the same, less the collector's commissions, into the county treasuries and to the director of revenue.

2. The county collector of revenue of each county of the first or second classification* shall, before the fifteenth day of each month, file with the county clerk and auditor a detailed statement, verified by affidavit, of all state, county, school, road, and municipal taxes and of all licenses collected by the collector during the preceding month, and shall, except for tax payments made under section 139.053, on or before the fifteenth day of the month, pay such taxes and licenses, less commissions, into the treasuries of the appropriate taxing entities and to the director of revenue.

3. It shall be the duty of the county clerk, and the clerk is hereby required, to forward immediately a certified copy of such detailed statement to the director of revenue, who shall keep an account of the state taxes with the collector.

(RSMo 1939 § 11098, A.L. 1945 p. 1907, A.L. 1998 H.B. 1734, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9927; 1919 § 12919; 1909 § 11473

*Word "classifications" appears in original rolls.



Section 139.220 Payment into county treasury--duplicate receipts.

Payment into county treasury--duplicate receipts.

139.220. Every collector of the revenue having made settlement, according to law, of county revenue collected or received by the collector shall pay the amount found due into the county treasury, and the treasurer shall give him duplicate receipts therefor, one of which shall be filed in the office of the clerk of the county commission, who shall grant the collector full quietus under the seal of the commission.

(RSMo 1939 § 11103, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9932; 1919 § 12924; 1909 § 11478



Section 139.230 Remittance to director of revenue--receipt--penalty for failure.

Remittance to director of revenue--receipt--penalty for failure.

139.230. 1. Every county collector shall, on or before the fifteenth day of each month, pay to the director of revenue all state taxes and licenses received by him prior to the first day of the month.

2. Upon receipt of such money, the director of revenue shall execute a receipt therefor, which he shall forward or deliver to the collector.

3. Any collector who shall fail to forward the sum as herein required within the time prescribed, shall forfeit to the state the sum of two hundred dollars for each such failure, to be recovered of him or his sureties on his official bond.

4. Within thirty days after the final settlement of his account every collector, after deducting his commissions, shall remit to the director of revenue the balance of all revenue and licenses then due the state and the director of revenue shall issue the collector a receipt for the amount received.

5. All sums received by the director of revenue from the county collectors shall be deposited in the state treasury and apportioned to the state funds established by law.

(RSMo 1939 § 11100, A.L. 1945 p. 1820)

Prior revisions: 1929 § 9929; 1919 § 12921; 1909 § 11475



Section 139.235 Passing bad checks in payment of taxes, penalty--cashier's checks, certified checks, or money orders required, when.

Passing bad checks in payment of taxes, penalty--cashier's checks, certified checks, or money orders required, when.

139.235. Any person required to pay any tax who issues or passes a check, or other similar sight order, which is returned to the department of revenue, county collector, or treasurer ex officio collector because the account upon which the check or order was drawn was closed or did not have sufficient funds at the time of presentation for payment by the department of revenue, county collector, or treasurer ex officio collector to meet the face amount of the check or order, may, unless there be good cause shown, be assessed by the department of revenue, in addition to any other penalty or interest that may be owed, a penalty of ten dollars or five percent of the total amount of the returned check or order, whichever amount is greater, but in no event shall such penalty imposed exceed one hundred dollars. Such person may also be assessed by the county collector or treasurer ex officio collector, in addition to any other penalty or interest that may be owed, a penalty not to exceed twenty-five dollars. The department of revenue, county collector, or treasurer ex officio collector may refuse to accept any check or other similar sight order in payment of any tax currently owed plus penalty or interest from a person who previously attempted to pay such amount with a check or order that was returned to the department of revenue, county collector, or treasurer ex officio collector unless the remittance is in the form of a cashier's check, certified check, or money order.

(L. 1983 1st Ex. Sess. H.B. 10 § 1, A.L. 2002 S.B. 895)



Section 139.240 Disposition of moneys--St. Louis.

Disposition of moneys--St. Louis.

139.240. 1. The collector of the city of St. Louis shall on Monday in each week, deposit in the bank that is designated to him by the director of revenue, to the credit of the director of revenue, all moneys received by him for the state, first deducting the amount of his commission, and take from the cashier a certificate of every deposit, which shall be received by the director of revenue in payment of the revenue.

2. The collector, when he makes the deposit, shall transmit to the director of revenue an affidavit, setting forth the amount of revenue which he has received since the last deposit, and the amount retained by him for his commission.

3. Nothing contained in this section shall be so construed as to affect in any wise the rate or amount of commission which the collector would be entitled to on his final settlement.

(RSMo 1939 § 11101, A.L. 1945 p. 1907, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9930; 1919 § 12922; 1909 § 11476



Section 139.250 Failure to make payment--forfeiture--proceedings against defaulting collector.

Failure to make payment--forfeiture--proceedings against defaulting collector.

139.250. 1. If any collector or ex officio collector fails to make payment of the amount due from him on settlement, or in the time and manner prescribed by law, he and his sureties shall be liable to pay, as a penalty, ten percent a month on the amount wrongfully withheld, to be computed from the time the amount ought to have been paid until actual payment. This section shall apply to all revenue collections made by him whether for state, county, city, town, district or school taxes, general or special.

2. In case of refusal, notice may be served upon the collector or ex officio collector in default and his sureties, informing them that a motion will be made to the circuit court of the county for a judgment against the collector and his sureties, for all sums of money due from him to the state or county, as the case may be, at time of making the motion, together with the penalty aforesaid.

3. The circuit courts of this state may hear and determine all such motions and proceedings.

4. The judgments rendered by the court under the provisions of this section shall have the same force and effect and be enforced in the same manner that other judgments in the circuit courts of this state are enforced.

5. Proceedings under this section shall be in the state or county, as the case may be. The notice may be served by any sheriff, coroner, or other person who would be a competent witness, and shall be served at least five days before the motion is made. The court may compel the production of all books, papers, records and other documents in the possession of the collector or others, to be used as evidence in the cause.

(RSMo 1939 § 11104; RSMo 1939 § 11105, A.L. 1945 p. 1907, A.L. 1959 H.B. 106, A.L. 1978 H.B. 1634)

Prior revisions: 1929 §§ 9933, 9934; 1919 §§ 12925, 12926; 1909 §§ 11479, 11480

Effective 1-2-79



Section 139.270 Refusal to pay--forfeiture--distress warrant.

Refusal to pay--forfeiture--distress warrant.

139.270. 1. If any county collector, or ex officio county collector, fails or refuses to pay the taxes and license fees into the county treasuries and to the director of revenue as provided in section 139.210, he shall forfeit his commissions on the amount wrongfully withheld and in addition shall pay a penalty of ten percent of the amount wrongfully withheld.

2. The director of revenue within thirty days shall issue a distress warrant for such state taxes and penalties, and the prosecuting attorney within thirty days shall proceed to collect the county, school, road and municipal taxes by suit on the official bond of the defaulting collector.

(RSMo 1939 § 11099, A.L. 1945 p. 1907, A. 1949 S.B. 1024)

Prior revisions: 1929 § 9928; 1919 § 12920; 1909 § 11474



Section 139.280 Penalty for erroneously reporting lands delinquent.

Penalty for erroneously reporting lands delinquent.

139.280. Any collector of the public revenue for the state, or for any county or town, who fails to make a true return of all taxes duly paid on any lands or other real estate to the proper officer, according to law, so that the real estate because of his negligence, delinquency or misconduct is advertised and sold as delinquent lands shall forfeit to the innocent purchaser in good faith at the public sale of the lands, one hundred percent damages in the sum so paid by the innocent purchaser to the collector, and ten percent per annum interest thereon until the amount is paid to the purchaser, recoverable in any court having competent jurisdiction.

(RSMo 1939 § 11111, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9939; 1919 § 12931; 1909 § 11486



Section 139.290 Illegal levy--refund.

Illegal levy--refund.

139.290. Wherever, in any county in this state, money has been collected under an illegal levy, the county commission of such county or counties is hereby authorized to refund the same by issuing warrants upon the fund to which said money had been credited, in favor of the person or persons who paid the same as shown by the collector's books; provided, that should the person in favor of whom any warrant or warrants are issued be dead or unable to appear in person, then the same shall be paid to his heirs or legal representatives; provided further, that said county commission or commissions may, in their discretion, refund, in addition to the money collected, interest which may have accrued upon the same, not to exceed six percent; provided further, that before any levy shall be considered illegal, it shall have been so declared by the supreme court of the state of Missouri; provided further, that the provisions of this section shall only apply to those counties in which the money collected under said illegal levy is either in the county treasury or within the control of the county commission; provided further, that the county commission so refunding said money shall specify the time in which said money shall be refunded, and all warrants left on hand after the expiration of such time shall be by said county commission cancelled, and the money and interest turned into the school fund of the county.

(RSMo 1939 § 11215)

Prior revisions: 1929 § 9981; 1919 § 12971; 1909 § 11523



Section 139.300 Individual liability of officers--failure to perform duty, penalty.

Individual liability of officers--failure to perform duty, penalty.

139.300. 1. Every county clerk, assessor, collector or other officer, who refuses or knowingly neglects to perform any duty enjoined on him by, or consents in or connives at any evasion of the laws relating to the assessment, levy and collection of taxes, whereby any proceedings required by such laws are prevented or hindered, or any property is unlawfully exempted from taxation or is entered upon the tax list at less than its full cash value, is liable for each offense, neglect or refusal, individually and on his official bond, for double the amount of the loss or damage caused thereby.

2. If any officer fails, refuses or neglects to perform any of the duties required of him by such laws, upon being required so to do by any person interested in the matter, for which failure, neglect or refusal no specific penalty is provided, he is liable to a fine of not less than ten dollars nor more than five hundred dollars.

3. Any officer who knowingly violates any of the provisions of such laws is liable to a fine of not less than ten dollars nor more than one thousand dollars.

4. The penalties and damages provided by this section may be recovered by action in any court of competent jurisdiction and the officer may be removed from office at the discretion of the court.

(RSMo 1939 §§ 11233, 11234, A.L. 1959 H.B. 106)

Prior revisions: 1929 §§ 10002, 10003; 1919 §§ 12992, 12993; 1909 §§ 11544, 11545



Section 139.320 Taxes--collection and payment into county treasury (township organization counties).

Taxes--collection and payment into county treasury (township organization counties).

139.320. 1. To each assessment roll a warrant under the hand of the county clerk and seal of the county commission shall be annexed, commanding such collector to collect from the several persons named in the assessment roll the several sums mentioned in the last columns of such roll, opposite their respective names; the warrant shall direct the collector, out of the moneys collected, after deducting the compensation to which he may be lawfully entitled, to pay over to the county treasurer the state and county tax collected by him.

2. He shall pay over to the township treasurer all school moneys collected by him, and all moneys collected for township expenses, and all moneys collected for road and bridge purposes.

(RSMo 1939 § 13998)

Prior revisions: 1929 § 12321; 1919 § 13234; 1909 § 11722



Section 139.330 What authorization by warrant.

What authorization by warrant.

139.330. In all cases the warrant shall authorize the collector, in case any person named in such assessment roll shall neglect or refuse to pay his tax, to levy the same by distress and sale of the goods and chattels of such person, and it shall require all payments therein specified to be made by the day fixed by law for the delivery of the tax book to the county treasurer.

(RSMo 1939 § 13999)

Prior revisions: 1929 § 12322; 1919 § 13235; 1909 § 11723



Section 139.340 Notification by clerk to treasurer--completion of books.

Notification by clerk to treasurer--completion of books.

139.340. The county clerk shall notify the county treasurer that said books are completed, and shall furnish the treasurer with a statement setting forth the name of each collector, the amount of money to be collected and paid over for each purpose for which the tax is levied in each of the several townships.

(RSMo 1939 § 13999)

Prior revisions: 1929 § 12322; 1919 § 13235; 1909 § 11723



Section 139.350 Collection of taxes--procedure.

Collection of taxes--procedure.

139.350. Every collector-treasurer in a county having a township organization, upon receiving the tax book and warrant from the county clerk, shall proceed in the following manner to collect the same; and the collector-treasurer shall mail to all resident taxpayers, at least fifteen days prior to delinquent date, a statement of all real and tangible personal property taxes due and assessed on the current tax books in the name of the taxpayers. Collector-treasurers shall also mail tax receipts for all the taxes received by mail.

(RSMo 1939 § 14009, A.L. 1983 S.B. 57, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12332; 1919 § 13245; 1909 § 11733



Section 139.360 Levy and sale of goods under distraint.

Levy and sale of goods under distraint.

139.360. In case any person shall refuse or neglect to pay the tax imposed, the collector shall levy the same by distraint and sale of the goods and chattels of the person who ought to pay the same.

(RSMo 1939 § 14010)

Prior revisions: 1929 § 12333; 1919 § 13246; 1909 § 11734



Section 139.370 Sale under distraint--procedure.

Sale under distraint--procedure.

139.370. 1. The collector shall give public notice of the time and place of sale, and of the property to be sold, at least fifteen days previous to the sale, by advertisement to be posted up in at least three public places in the township where such sale is to be made.

2. The sale shall be by public auction.

(RSMo 1939 § 14011)

Prior revisions: 1929 § 12334; 1919 § 13247; 1909 § 11735



Section 139.380 Sale under distraint--surplus.

Sale under distraint--surplus.

139.380. If the property distrained be sold for more than the amount of taxes and costs, the surplus shall be returned to the owner or the person in whose possession such property was when the distraint was made.

(RSMo 1939 § 14012)

Prior revisions: 1929 § 12335; 1919 § 13248; 1909 § 11736



Section 139.390 Removal from township--levy and collection of taxes.

Removal from township--levy and collection of taxes.

139.390. In case any person, upon whom any tax shall be assessed under the provisions of this chapter, in any township, shall have removed out of such township after such assessment, it shall be lawful for the collector of such township to levy and collect such tax off of the goods and chattels of the person assessed, within any township or city of the county to which said person may have removed, or in which he shall reside.

(RSMo 1939 § 14013)

Prior revisions: 1929 § 12336; 1919 § 13249; 1909 § 11737



Section 139.400 Abatement on tax list--procedure.

Abatement on tax list--procedure.

139.400. If the collector-treasurer in any county that has adopted township organization shall be unable to collect any taxes charged in the tax list, by reason of the removal or insolvency of the person to whom such tax may be charged, or on account of any error in the tax list, the collector-treasurer shall deliver to the county clerk his or her tax book, and shall submit and file with said clerk, at the time of his or her settlement, a statement in writing, setting forth the name of the person charged with such tax, the value of the property, and the amount of tax so charged and the cause of the delinquency, and shall make oath before the county clerk, or some associate circuit judge, that the facts stated in such statement are true and correct, and that the sums mentioned therein remain unpaid, and that the collector-treasurer used due diligence to collect the same, which oath or affidavit shall be signed by the collector-treasurer; and upon filing said statement, the county clerk shall allow the collector-treasurer credit for the amount of taxes therein stated, and shall apportion and credit the same on the several funds for which such tax was charged; and when the collector-treasurer makes settlement with the county commission, such statement shall be a sufficient voucher to entitle the collector-treasurer to credit for the amount therein stated; but in no case shall any collector-treasurer, county clerk, or county treasurer, be entitled to abatement on the resident tax list until the statement and affidavit aforesaid are filed as required by this chapter.

(RSMo 1939 § 14016, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12339; 1919 § 13252; 1909 § 11740



Section 139.410 Surplus tax money, how held.

Surplus tax money, how held.

139.410. Whenever any greater amount of taxes shall be assessed in any township than the township charges thereof, and its proportion of tax and county charges, the surplus shall be paid by the collector to the trustee of the township, who shall hold the same until needed to pay township expenses.

(RSMo 1939 § 14015)

Prior revisions: 1929 § 12338; 1919 § 13251; 1909 § 11739



Section 139.420 Collector-treasurer--final settlement of accounts.

Collector-treasurer--final settlement of accounts.

139.420. 1. The collector-treasurer of any county that has adopted township organization, at the term of the county commission to be held on the first Monday in March of each year, shall make a final settlement of the collector-treasurer's accounts with the county commission for state, county, school and township taxes; produce receipts from the proper officers for all school and township taxes collected by the collector-treasurer's; pay over to the county treasury all moneys remaining in his or her hands, collected by the collector-treasurer on state and county taxes; make his or her return of all delinquent or unpaid taxes, as required by law, and make oath before the commission that the collector-treasurer has exhausted all the remedies required by law for the collection of such taxes.

2. On or before the twentieth day of March in each year, the collector-treasurer shall make a final settlement with the township board.

3. If any collector-treasurer shall fail or refuse to make the settlement required by this section, or shall fail or refuse to pay over the state and county taxes, as provided in this section, the county commission shall attach the collector-treasurer until the collector-treasurer shall make such settlement of his or her accounts or pay over the money found due from the collector-treasurer; and the commission shall cause the clerk thereof to notify the director of revenue and the prosecuting attorney of the county at once of the failure of such collector-treasurer to settle his or her accounts, or pay over the money found due from the collector-treasurer, and the director of revenue and the prosecuting attorney shall proceed against such collector in the manner provided in section 139.440, and such collector shall be liable to the penalties provided in section 139.440.

(RSMo 1939 § 14000, A. 1949 S.B. 1024, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12323; 1919 § 13236; 1909 § 11724



Section 139.430 Collector-treasurer--monthly statements--disposition of collected moneys.

Collector-treasurer--monthly statements--disposition of collected moneys.

139.430. 1. The collector-treasurer in any county that has a township organization, on or before the tenth day of each month, shall make and file in the office of the county clerk a statement showing the amount of taxes collected by the collector-treasurer for all purposes during the preceding month, which statement shall be sworn to by such collector-treasurer before the county clerk, or some other officer authorized to administer oaths.

2. On or before the tenth day in each month, the collector-treasurer shall pay over to the county treasury all state and county taxes collected by the collector-treasurer during the preceding month, as shown by the statement required by this section, and take duplicate receipts therefor, one of which the collector-treasurer shall retain and the other the collector-treasurer shall file with the county clerk; and the county clerk shall charge the collector-treasurer with the amounts so receipted for, to be accounted for at the annual settlement.

3. The collector-treasurer, in like manner, on or before the twentieth day of each month, shall pay over to the township trustee and ex officio treasurer all township taxes and funds of every kind belonging to the township, collected by the collector-treasurer during the preceding month, and take duplicate receipts therefor, one of which the collector-treasurer shall retain and the other the collector-treasurer shall deposit with the township clerk, who shall charge the township trustee and ex officio treasurer with the amount so receipted.

(RSMo 1939 § 14014, A. 1949 S.B. 1024, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12337; 1919 § 13250; 1909 § 11738



Section 139.440 Collector-treasurer--default, penalties--certified copy of statement.

Collector-treasurer--default, penalties--certified copy of statement.

139.440. 1. If any collector-treasurer shall fail or refuse to file the statement required by section 139.430, or, having filed such statement, shall neglect or refuse to pay over to the county treasury the state and county taxes collected by him or her during the preceding month, as shown by such statement, the county clerk, immediately after such default, and not later than the fifteenth day of the month in which such statement was or should have been made, shall certify such fact to the director of revenue and the prosecuting attorney of the county; and the director of revenue and the prosecuting attorney shall proceed against such defaulting collector-treasurer in the same manner as is provided by section 139.270 for proceeding against defaulting county collectors and the collector-treasurer shall on all moneys collected and wrongfully withheld be liable to all the penalties imposed by section 139.270.

2. The county clerk shall certify a copy of such monthly statement to the director of revenue within the time prescribed for certifying the statements of the county collectors and collector-treasurers.

(RSMo 1939 § 14014, A. 1949 S.B. 1024, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12337; 1919 § 13250; 1909 § 11738



Section 139.450 Collector-treasurer--statements.

Collector-treasurer--statements.

139.450. The collector-treasurer shall include in his or her monthly statement all such sums collected for the preceding month which have not been included in any previous statements, and shall include in the collector-treasurer's annual settlement, as provided in this chapter and in the general revenue law, the whole amount of taxes collected as shown by the annual settlements with the county commission as provided in section 139.420.

(RSMo 1939 § 14014, A. 1949 S.B. 1024, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12337; 1919 § 13250; 1909 § 11738



Section 139.460 Collector-treasurer--school taxes, collection--apportioned and kept--school districts.

Collector-treasurer--school taxes, collection--apportioned and kept--school districts.

139.460. 1. The collector-treasurer shall be required to draw or procure a plat of each school district or fractional part thereof in the collector-treasurer's county, and shall keep a true and correct account of all school moneys collected by him or her in each school district or fractional part thereof; and when said collector pays the moneys so collected by him or her to the township treasurer or school district treasurer, he or she shall state the amount collected from each school district or fractional part thereof, and take duplicate receipts therefor, one of which he or she shall retain, and file the other with the township clerk.

2. As soon as the school funds are apportioned, the township treasurer shall apply to the county collector-treasurer for the school moneys belonging to each school district or fractional part thereof, in his or her township, and the county collector-treasurer shall pay over to him or her all of said school money, taking duplicate receipts therefor, one of which he or she shall file with the township clerk and one of which shall be retained.

3. The township treasurer shall safely keep such money until paid out upon the order of the board of directors of the various school districts in his or her township.

4. When any school district is divided by township or county lines, the district shall be considered in the township or county in which the schoolhouse is located, and the township treasurer holding any money belonging to fractional parts of districts in which no schoolhouse is located shall pay over all such money to the township treasurer of the township in which the fractional part of the district having the schoolhouse is located, taking duplicate receipts therefor, one of which shall be filed with the township clerk, and the township treasurer shall settle annually with the township board on or before the twentieth day of March in each year.

(RSMo 1939 § 14017, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 12340; 1919 § 13253; 1909 § 11741



Section 139.600 Exemption of merchants' and manufacturers' tangible personal property, lost revenues defined--replacement tax revenues, distribution of.

Exemption of merchants' and manufacturers' tangible personal property, lost revenues defined--replacement tax revenues, distribution of.

139.600. 1. To implement the provisions of section 6 of article X of the Missouri Constitution, the amount received by each taxing authority for the preceding year which will be "lost revenues" as defined in subsection 4 of section 6 of article X of the Missouri Constitution and resulting from the exemption of certain personal property of manufacturers, refiners, distributors, wholesalers, and retail merchants and establishments, shall be determined by each county clerk as of March thirty-first of the year the exemption becomes effective and shall include any delinquent taxes received during the preceding year and taxes for the preceding year which have been received by the collector but are subject to an appeal as of that date. The levy to be charged against the assessed valuation of real property listed in subclass (3) of class 1 of section 4(b) of article X of the Missouri Constitution necessary to produce the total revenues lost by all taxing authorities in the county shall be determined by each county clerk no later than September first of the year the replacement tax is first imposed. The exemption of certain personal property of manufacturers, refiners, distributors, wholesalers, and retail merchants and establishments under section 6 of article X of the Missouri Constitution shall not become effective in any county or city not within a county of this state until January 1, 1985, upon which date such exemption shall be effective in all counties and cities not within a county in this state.

2. For the first year in which a replacement tax is imposed under this section, the total replacement revenues received by the county collector shall be distributed as provided in subsection 2 of section 6 of article X of the Missouri Constitution at such time or times as he deems appropriate. The total amount available for distribution as replacement revenues for such first year in which a replacement tax is imposed shall be that amount received from the replacement tax as of January thirty-first of the year immediately following the year the replacement tax is first imposed.

3. For the second and each succeeding year in which a replacement tax is imposed under this section, the total amount of replacement revenue available to each county for distribution shall be the amount received by each county during the previous twelve months, as of January thirty-first of the following year. The amount of replacement revenue to be distributed to each taxing authority within each county shall be calculated by multiplying the total amount of replacement revenues to be distributed by a fraction which shall have:

(1) A numerator which is determined by taking the amount of "lost revenues" as defined in subsection 4 of section 6 of article X of the Missouri Constitution, of such taxing authority, and multiplying the amount of such lost revenues by the percentage which the then current assessed valuation of real property in the taxing authority in subclass (3) of class 1 property, as set out in section 4(b) of article X of the Missouri Constitution, is of the assessed valuation of such property on January first of the first year the replacement tax was imposed, using in both instances the taxing authority's boundaries as they existed on January first of the first year the replacement tax was imposed;

(2) A denominator which is the sum of all figures calculated under subdivision (1) of this subsection for each taxing authority within the county.

4. If any taxing authority which is receiving replacement revenues annexes additional property, such property shall not be included in the calculations made under subdivision (1) of subsection 3 of this section. If any two or more taxing authorities merge, the amount determined under subdivision (1) of subsection 3 of this section for the resulting taxing authority shall be the sum of the amounts, if any, determined under subdivision (1) of subsection 3 for each of the taxing authorities merged.

(L. 1983 S.B. 63, et al. § 2)






Chapter 140 Collection of Delinquent Taxes Generally

Section 140.010 County collector--enforcement of state's lien.

County collector--enforcement of state's lien.

140.010. All real estate upon which the taxes remain unpaid on the first day of January, annually, are delinquent, and the county collector shall enforce the lien of the state thereon, as required by this chapter. Any failure to properly return the delinquent list, as required by this chapter, in no way affects the validity of the assessment and levy of taxes, nor of the foreclosure and sale by which the collection of the taxes is enforced, nor in any manner affects the lien of the state on the delinquent real estate for the taxes unpaid thereon.

(RSMo 1939 § 11108, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9936; 1919 § 12928; 1909 § 11482



Section 140.030 Collector to make delinquent lists.

Collector to make delinquent lists.

140.030. Whenever any collector shall be unable to collect any taxes specified on the tax book, having diligently endeavored and used all lawful means to collect the same, he shall make lists thereof, one to be called the "tangible personal property delinquent list", in which shall be stated the names of all persons owing taxes on tangible personal property, where taxes cannot be collected, alphabetically arranged, with the amount due from each, and the other to be called the "land delinquent list", in which shall be stated the taxes on lands and town lots where taxes have not been collected, with a full description of said lands and lots, and the amount of taxes due thereon, set opposite each tract of land or town lot; and a like list of all delinquent clerks and other officers required to pay to the collector the amount of revenue by them respectively received, to be called the "delinquent list of officers".

(RSMo 1939 § 11110, A.L. 1945 p. 1847)

Prior revisions: 1929 § 9938; 1919 § 12930; 1909 § 11484



Section 140.040 Correction of delinquent lists by county commission--certified to whom.

Correction of delinquent lists by county commission--certified to whom.

140.040. At the term of the county commission at which the several delinquent lists are required by law to be returned and certified, the commission shall examine and compare the list of lands and town lots on which the taxes remain due and unpaid. If any lands or town lots have been assessed more than once, or if any of the lands or town lots are not subject to taxation, or if the legal subdivision is incorrectly described, in all these cases the commission shall correct the error by the best means in their power, and cause the list so corrected to be certified and filed in the office of the clerk of the county commission.

(RSMo 1939 § 11114, A.L. 1945 p. 1910, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9942; 1919 § 12934; 1909 § 11488



Section 140.050 Clerk to make back tax book--delivery to collector, collection--correction of omissions.

Clerk to make back tax book--delivery to collector, collection--correction of omissions.

140.050. 1. Except as provided in section 52.361, the county clerk shall file the delinquent lists in the county clerk's office and within ten days thereafter make, under the seal of the commission, the lists into a back tax book as provided in section 140.060.

2. Except as provided in section 52.361, when completed, the clerk shall deliver the book or an electronic copy thereof to the collector taking duplicate receipts therefor, one of which the clerk shall file in the clerk's office and the other the clerk shall file with the director of revenue. The clerk shall charge the collector with the aggregate amount of taxes, interest, and clerk's fees contained in the back tax book.

3. The collector shall collect such back taxes and may levy upon, seize and distrain tangible personal property and may sell such property for taxes.

4. In the city of St. Louis, the city comptroller or other proper officer shall return the back tax book together with the uncollected tax bills within thirty days to the city collector.

5. If any county commission or clerk in counties not having a county auditor fails to comply with section 140.040 and this section, to the extent that the collection of taxes cannot be enforced by law, the county commission or clerk, or their successors in office, shall correct such omissions at once and return the back tax book to the collector who shall collect such taxes.

(RSMo 1939 § 11115, A.L. 1945 p. 1847 § 11120, A.L. 1945 p. 1910, A. 1949 S.B. 1024, A.L. 2010 H.B. 1316, A.L. 2013 H.B. 175 merged with S.B. 248)

Prior revisions: 1929 §§ 9943, 9948; 1919 §§ 12935, 12940; 1909 §§ 11489, 11494

CROSS REFERENCE:

Collector to prepare back tax book in certain counties, 52.361



Section 140.060 Back tax book--contents--interest.

Back tax book--contents--interest.

140.060. 1. The back tax book shall be made up as follows:

(1) All tracts of land or city lots on which back taxes are due shall be listed in numerical order with the legal description thereof;

(2) The name of the owner, if known, and if unknown, the name of the person to whom the land was last assessed shall be set forth opposite each tract of land or city or town lot;

(3) In appropriate columns shall be entered the year or years for which the land is delinquent, the amount of original tax due each fund, the interest due on the tax at the time of making the back tax book, the clerk's fees then due, and the aggregate amount of taxes, interest, and clerk's fees charged against the land for all the years delinquent.

(RSMo 1939 § 11120, A.L. 1945 p. 1910, A. 1949 S.B. 1024, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9948; 1919 § 12940; 1909 § 11494



Section 140.070 Delinquent real estate taxes extended into back tax book.

Delinquent real estate taxes extended into back tax book.

140.070. All back taxes, of whatever kind, whether state, county or school, or of any city or incorporated town, which return delinquent tax lists to the county collector to collect, appearing due upon delinquent real estates shall be extended in the back tax book made under this chapter or chapter 52. In case the collector of any city or town has omitted or neglected to return to the county collector a list of delinquent lands and lots, as required by section 140.670, the present authorities of the city or town may cause the delinquent list to be certified, as by that section contemplated, and the delinquent taxes shall be by the county clerk put upon the back tax book and collected by the collector under authority of this chapter.

(RSMo 1939 § 11116, A.L. 1945 p. 1847, A.L. 1959 H.B. 106, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9944; 1919 12936; 1909 § 11490



Section 140.080 County clerk and collector, comparison of lists--clerk's certification.

County clerk and collector, comparison of lists--clerk's certification.

140.080. Except as provided in section 52.361, the county clerk and the county collector shall compare the back tax book with the corrected delinquent land list made pursuant to sections 140.030 and 140.040 respectively, and the clerk shall certify on the delinquent land list on file in the clerk's office that the list has been properly entered in the back tax book and shall attach a certificate at the end of the back tax book that it contains a true copy of the delinquent land list on file in the collector's office.

(RSMo 1939 § 11124, A.L. 1945 p. 1910, A. 1949 S.B. 1024, A.L. 1959 H.B. 106, A.L. 2010 H.B. 1316)



Section 140.090 Back tax book to be in alphabetical order.

Back tax book to be in alphabetical order.

140.090. In counties where an alphabetical arrangement of the land list in the assessor's book has been ordered by the county commission, the back tax book shall be made out in alphabetical order, in the name of the owner, if known, and if not known in the name of the person to whom the tract or lot was last assessed.

(RSMo 1939 § 11117, A. 1949 S.B. 1024)

Prior revisions: 1929 § 9945; 1919 § 12937; 1909 § 11491



Section 140.100 Penalty against delinquent lands.

Penalty against delinquent lands.

140.100. 1. Each tract of land in the back tax book, in addition to the amount of tax delinquent, shall be charged with a penalty of eighteen percent of each year's delinquency except that the penalty on lands redeemed prior to sale shall not exceed two percent per month or fractional part thereof.

2. For making and recording the delinquent land lists, the collector and the clerk shall receive ten cents per tract or lot and the clerk shall receive five cents per tract or lot for comparing and authenticating such list.

(RSMo 1939 §§ 11117, 11124, A.L. 1945 p. 1910, A. 1949 S.B. 1024, A.L. 1982 H.B. 1351, et al., A.L. 1999 S.B. 76, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9945; 1919 § 12937; 1909 § 11491

CROSS REFERENCE:

Collector's commission on delinquent taxes added to tax bill, 52.290



Section 140.110 Collection of back taxes, payments applied, how, exceptions--removal of lien.

Collection of back taxes, payments applied, how, exceptions--removal of lien.

140.110. 1. The collectors of the respective counties shall collect the taxes contained in the back tax book. Any person interested in or the owner of any tract of land or lot contained in the back tax book may redeem the tract of land or town lot, or any part thereof, from the state's lien thereon, by paying to the proper collector the amount of the original taxes, as charged against the tract of land or town lot described in the back tax book together with interest from the day upon which the tax first became delinquent at the rate specified in section 140.100.

2. Any payment for personal property taxes received by the county collector shall first be applied to the oldest of any back delinquent personal taxes on the back tax book before a county collector accepts any payment for all or any part of personal property taxes due and assessed on the current tax book.

3. Any payment for real property taxes received by the county collector shall first be applied to the oldest of any back delinquent taxes on the same individual parcel of real estate on the back tax book before a county collector accepts payment for real property taxes due and assessed on the current tax book.

4. Subsection 3 of this section shall not apply to payment for real property taxes by financial institutions, as defined in section 381.410, who pay tax obligations which they service from escrow accounts, as defined in Title 24, Part 3500, Section 17, Code of Federal Regulations.

(RSMo 1939 § 11121, A.L. 1959 H.B. 106, A.L. 1999 S.B. 394, A.L. 2000 H.B. 1238 merged with S.B. 894 merged with S.B. 896, A.L. 2002 S.B. 997, A.L. 2010 H.B. 1316)

Prior revisions: 1929 § 9949; 1919 § 12941; 1909 § 11495



Section 140.115 Lien prohibited on property in back tax book, when.

Lien prohibited on property in back tax book, when.

140.115. Any person other than the owner or a mortgagee or other lienholder described in section 139.070 who pays the original taxes, as charged against the tract of land or town lot described in the back tax book, together with interest from the day upon which the tax first became delinquent at the rate specified in section 140.100 shall not invoke a lien on said property or person without the knowledge and consent of the owner. Any such lien so invoked on said property or person without the knowledge and consent of the owner shall be null and void.

(L. 2013 H.B. 175 merged with S.B. 248)



Section 140.120 May compromise back taxes.

May compromise back taxes.

140.120. If it appears to any county commission, that any tract of land or town lot contained in the back tax book is not worth the amount of taxes, interest and cost due thereon, as charged in the back tax book or that the same would not sell for the amount of the taxes, interest and cost, the commission may compromise the taxes with the owner of the tract or lot. Upon payment to the collector of the amount agreed upon, a certificate of redemption shall be issued under the seal of the commission, which shall release the lands from the lien of the state and all taxes due thereon, as charged on the back tax book. If the commission compromises and accepts a less amount than appears to be due on any tract of land or town lot, as charged on said back tax book, the commission shall order the amount so paid to be distributed to the various funds to which the taxes are due, in proportion as the amount received bears to the whole amount charged against the tract or lot.

(RSMo 1939 § 11122, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9950; 1919 § 12942; 1909 § 11496



Section 140.130 Examination of back tax books by board of equalization.

Examination of back tax books by board of equalization.

140.130. At every annual settlement made by a collector of the revenue after this chapter shall take effect, all delinquent real estate and delinquent personal tax lists and back tax bills for taxes on real estate and tangible personal property shall be carefully examined by the board of equalization and if there appear thereon any back tax bills which have appeared thereon for a period of five years or more which, in the opinion of a majority of said board, are too small to justify the expense of suit or foreclosure, or which are against exempt property, or which are against property which is not worth the taxes, interest and cost, and cannot be compromised as provided by law, the same shall, upon order of such board or a majority thereof, be stricken from such delinquent real estate or back tax books and the tax bills therefor shall be cancelled by the collector.

(RSMo 1939 § 11123, A.L. 1945 p. 1847)

Prior revisions: 1929 § 9951; 1919 § 12943



Section 140.140 Collector--reports.

Collector--reports.

140.140. The collector shall make diligent endeavor to collect all taxes upon said back tax book, and whenever he finds that any taxes therein have been paid, he shall report that fact to the county commission, or other proper officer, giving the name of the officer or person to whom such taxes were paid; and he shall also report to the commission, or other proper officer, all cases of double assessment or other errors, and thereupon the commission, or other proper officer, shall cause the necessary action to be taken and entries to be made.

(RSMo 1939 § 11119)

Prior revisions: 1929 § 9947; 1919 § 12939; 1909 § 11493



Section 140.150 Lands, lots, mineral rights, and royalty interests subject to sale, when.

Lands, lots, mineral rights, and royalty interests subject to sale, when.

140.150. 1. All lands, lots, mineral rights, and royalty interests on which taxes or special assessments are delinquent and unpaid are subject to sale to discharge the lien for the delinquent and unpaid taxes or unpaid special assessments as provided for in this chapter on the fourth Monday in August of each year.

2. No real property, lots, mineral rights, or royalty interests shall be sold for state, county or city taxes or special assessments without judicial proceedings, unless the notice of sale contains the names of all record owners thereof, or the names of all owners appearing on the land tax book and all other information required by law. Delinquent taxes or unpaid special assessments, penalty, interest and costs due thereon may be paid to the county collector at any time before the property is sold therefor. The collector shall send notices to the publicly recorded owner of record before any delinquent and unpaid taxes or unpaid special assessments as specified in this section subject to sale are published. The first notice shall be by first class mail. A second notice shall be sent by certified mail only if the assessed valuation of the property is greater than one thousand dollars. If the assessed valuation of the property is not greater than one thousand dollars, only the first notice shall be required. If any second notice sent by certified mail under this section is returned to the collector unsigned, then notice shall be sent before the sale by first class mail to both the owner of record and the occupant of the real property. The postage for the mailing of the notices shall be paid out of the county treasury, and such costs shall be added to the costs of conducting the sale, and the county treasury shall be reimbursed to the extent that such postage costs are recovered at the sale. The failure of the taxpayer or the publicly recorded owner to receive the notice provided for in this section shall not relieve the taxpayer or publicly recorded owner of any tax liability imposed by law.

3. The entry in the back tax book by the county clerk of the delinquent lands, lots, mineral rights, and royalty interests constitutes a levy upon the delinquent lands, lots, mineral rights, and royalty interests for the purpose of enforcing the lien of delinquent and unpaid taxes or unpaid special assessments, together with penalty, interest and costs.

(RSMo 1939 § 11125, A.L. 1945 p. 1847, A.L. 1947 V. II p. 430, A.L. 1959 H.B. 106, A.L. 2003 S.B. 295, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2010 H.B. 1316, A.L. 2013 H.B. 175 merged with S.B. 248)

CROSS REFERENCE:

Requisites for sale of land for taxes, Const. Art. X § 13



Section 140.160 Limitation of actions, exceptions--county auditor to annually audit.

Limitation of actions, exceptions--county auditor to annually audit.

140.160. 1. No proceedings for the sale of land and lots for delinquent taxes pursuant to this chapter or unpaid special assessments, relating to the collection of delinquent and back taxes and unpaid special assessments and providing for foreclosure sale and redemption of land and lots therefor, shall be valid unless initial proceedings therefor shall be commenced within three years after delinquency of such taxes and unpaid special assessments, and any sale held pursuant to initial proceedings commenced within such period of three years shall be deemed to have been in compliance with the provisions of said law insofar as the time at which such sales are to be had is specified therein; provided further, that in suits or actions to collect delinquent drainage and/or levee assessments on real estate such suits or actions shall be commenced within three years after delinquency, otherwise no suit or action therefor shall be commenced, had or maintained, except that the three-year limitation described in this subsection shall not be applicable if any written instrument conveys any real estate having a tax-exempt status, if such instrument causes such real estate to again become taxable real property and if such instrument has not been recorded in the office of the recorder in the county in which the real estate has been situated. Such three-year limitation shall only be applicable once the recording of the title has occurred.

2. The county auditor in all counties having a county auditor shall annually audit collections, deposits, and supporting reports of the collector and provide a copy of such audit to the county collector and to the governing body of the county. A copy of the audit may be provided to all applicable taxing entities within the county at the discretion of the county collector.

(RSMo 1939 § 11165, A.L. 1979 S.B. 385, A.L. 1987 S.B. 65, et al., A.L. 2000 H.B. 1238 merged with S.B. 894 merged with S.B. 896, A.L. 2005 S.B. 210, A.L. 2010 H.B. 1316, A.L. 2013 H.B. 175 merged with S.B. 248)

Prior revisions: 1929 § 9961; 1919 § 12951; 1909 § 11504



Section 140.170 County collector to publish delinquent land list--contents--site of sale--expenses--publisher's affidavit to be recorded--exception for certain property, contents of list.

County collector to publish delinquent land list--contents--site of sale--expenses--publisher's affidavit to be recorded--exception for certain property, contents of list.

140.170. 1. Except for lands described in subsection 7 of this section, the county collector shall cause a copy of the list of delinquent lands and lots to be printed in some newspaper of general circulation published in the county for three consecutive weeks, one insertion weekly, before the sale, the last insertion to be at least fifteen days prior to the fourth Monday in August.

2. In addition to the names of all record owners or the names of all owners appearing on the land tax book it is only necessary in the printed and published list to state in the aggregate the amount of taxes, penalty, interest and cost due thereon, each year separately stated.

3. To the list shall be attached and in like manner printed and published a notice of said lands and lots stating that said land and lots will be sold at public auction to discharge the taxes, penalty, interest, and costs due thereon at the time of sale in or adjacent to the courthouse of such county, on the fourth Monday in August next thereafter, commencing at ten o'clock of said day and continuing from day to day thereafter until all are offered.

4. The county collector, on or before the day of sale, shall insert at the foot of the list on his record a copy of the notice and certify on his record immediately following the notice the name of the newspaper of the county in which the notice was printed and published and the dates of insertions thereof in the newspaper.

5. The expense of such printing shall be paid out of the county treasury and shall not exceed the rate provided for in chapter 493, relating to legal publications, notices and advertisements, and the cost of printing at the rate paid by the county shall be taxed as part of the costs of the sale of any land or lot contained in the list.

6. The county collector shall cause the affidavit of the printer, editor or publisher of the newspaper in which the list of delinquent lands and notice of sale was published, as provided by section 493.060, with the list and notice attached, to be recorded in the office of the recorder of deeds of the county, and the recorder shall not charge or receive any fees for recording the same.

7. The county collector may have a separate list of such lands, without legal descriptions or the names of the record owners, printed in a newspaper of general circulation published in such county for three consecutive weeks before the sale of such lands for a parcel or lot of land that:

(1) Has an assessed value of one thousand dollars or less and has been advertised previously; or

(2) Is a lot in a development of twenty or more lots and such lot has an assessed value of one thousand dollars or less. The notice shall state that legal descriptions and the names of the record owners of such lands shall be posted at any county courthouse within the county and the office of the county collector.

8. If, in the opinion of the county collector, an adequate legal description of the delinquent land and lots cannot be obtained through researching the documents available through the recorder of deeds, the collector may commission a professional land surveyor to prepare an adequate legal description of the delinquent land and lots in question. The costs of any commissioned land survey deemed necessary by the county collector shall be taxed as part of the costs of the sale of any land or lots contained in the list prepared under this section.

(RSMo 1939 § 11126, A.L. 1947 V. II p. 430, A.L. 1955 p. 832, A.L. 1973 H.B. 654, A.L. 1996 H.B. 1469 merged with S.B. 914, A.L. 1997 S.B. 368, A.L. 2003 S.B. 295, A.L. 2010 H.B. 1316)



Section 140.180 Lawful abbreviations.

Lawful abbreviations.

140.180. 1. In all advertisements, notices, lists, records, certificates, deeds or other papers, required to be made by or under any of the provisions of this chapter, it shall be lawful to use letters, figures and characters, as follows:

(1) Letters may be used to denote township, range, boundaries, parts of section, parts of lots or blocks, or other subdivisions of real estate, in the following manner: "T" for township, "R" for range, "L" for lot, "B" for block, "N" for north, "E" for east, "S" for south and "W" for west, or any combination or combinations of the four last mentioned letters to denote parts of sections, lots, blocks, or other subdivisions of real property;

(2) Figures may be used as may be requisite to state any number required, whether it be of township, range, survey, section, block, lot or part thereof, acres or fractions thereof, date of any kind, amount of taxes, interest or costs, or any other matter or thing which may be stated or given in figures;

(3) Characters, such as ("), or the words "do", or "ditto", or "same", may be used to denote continuation of township, range, years, tax due or other dates and when either shall be so used, shall be deemed and held to denote the same as shall stand next above in the column in which any such character or word shall be so placed.

2. Any and all descriptions of real estate made under the provisions of this chapter by the use of letters, figures and characters, as provided in this section, when so made that the land or lot may be identified and located, shall be deemed and held to be good, valid and complete, as though the same had been written out in full.

3. Dates of valuation and taxation, taxes, interest, costs, acres, blocks or lots, or any fractions thereof, or any other number or amount, when stated in figures, letters or characters, as herein provided, shall be deemed and held to be fully and fairly stated, as though the same had been written out in full.

(RSMo 1939 § 11212)

Prior revisions: 1929 § 9978; 1919 § 12968; 1909 § 11520



Section 140.190 Period of sale--manner of bids--prohibited sales--sale to nonresidents.

Period of sale--manner of bids--prohibited sales--sale to nonresidents.

140.190. 1. On the day mentioned in the notice, the county collector shall commence the sale of such lands, and shall continue the same from day to day until each parcel assessed or belonging to each person assessed shall be sold as will pay the taxes, interest and charges thereon, or chargeable to such person in said county.

2. The person offering at said sale to pay the required sum for a tract shall be considered the purchaser of such land; provided, no sale shall be made to any person or designated agent who is currently delinquent on any tax payments on any property, other than a delinquency on the property being offered for sale, and who does not sign an affidavit stating such at the time of sale. Failure to sign such affidavit as well as signing a false affidavit may invalidate such sale. No bid shall be received from any person not a resident of the state of Missouri or a foreign corporation or entity all deemed nonresidents. A nonresident shall file with said collector an agreement in writing consenting to the jurisdiction of the circuit court of the county in which such sale shall be made, and also filing with such collector an appointment of some citizen of said county as agent of said nonresident, and consenting that service of process on such agent shall give such court jurisdiction to try and determine any suit growing out of or connected with such sale for taxes. After the delinquent auction sale, any certificate of purchase shall be issued to the agent. After meeting the requirements of section 140.405, the property shall be conveyed to the agent on behalf of the nonresident, and the agent shall thereafter convey the property to the nonresident.

3. All such written consents to jurisdiction and selective appointments shall be preserved by the county collector and shall be binding upon any person or corporation claiming under the person consenting to jurisdiction and making the appointment herein referred to; provided further, that in the event of the death, disability or refusal to act of the person appointed as agent of said nonresident the county clerk shall become the appointee as agent of said nonresident.

(RSMo 1939 § 11127, A.L. 1996 H.B. 1469 merged with S.B. 914, A.L. 2003 S.B. 295, A.L. 2010 H.B. 1316)



Section 140.220 County clerk to act as clerk of sale--fee.

County clerk to act as clerk of sale--fee.

140.220. 1. The clerk of the county commission shall attend, either in person or by deputy, as the clerk of the sale of such delinquent land, and shall enter the same on a sufficient record book giving a description of the proper tract or lot, to whom sold, and the price, or whether the same remains unsold.

2. For his services as in this section provided he shall, except in those counties having a population in excess of one hundred thousand, receive the sum of twenty-five cents on each tract of land or lot sold, to become part of the costs of sale and paid by the purchaser, which fee shall include entry or recital of redemption on such record.

(RSMo 1939 § 11139, A.L. 1945 p. 1847, A.L. 2003 S.B. 295)



Section 140.230 Foreclosure sale surplus--deposited in treasury--escheats, when.

Foreclosure sale surplus--deposited in treasury--escheats, when.

140.230. 1. When real estate has been sold for taxes or other debt by the sheriff or collector of any county within the state of Missouri, and the same sells for a greater amount than the debt or taxes and all costs in the case it shall be the duty of the sheriff or collector of the county, when such sale has been or may hereafter be made, to make a written statement describing each parcel or tract of land sold by him for a greater amount than the debt or taxes and all costs in the case together with the amount of surplus money in each case. The statement shall be subscribed and sworn to by the sheriff or collector making it before some officer competent to administer oaths within this state, and then presented to the county commission of the county where the sale has been or may be made; and on the approval of the statement by the commission, the sheriff or collector making the same shall pay the surplus money into the county treasury, take the receipt in duplicate of the treasurer for the surplus of money and retain one of the duplicate receipts himself and file the other with the county commission, and thereupon the commission shall charge the treasurer with the amount.

2. The treasurer shall place such moneys in the county treasury to be held for the use and benefit of the person entitled to such moneys or to the credit of the school fund of the county, to be held in trust for the term of three years for the publicly recorded owner or owners of the property sold at the time of the delinquent land tax auction or their legal representatives. At the end of three years, if such fund shall not be called for as part of a redemption or collector's deed issuance, then it shall become a permanent school fund of the county.

3. County commissions shall compel owners or agents to make satisfactory proof of their claims before receiving their money; provided, that no county shall pay interest to the claimant of any such fund.

(RSMo 1939 § 11159, A.L. 1990 H.B. 1284, A.L. 2003 S.B. 295, A.L. 2010 H.B. 1316, A.L. 2013 H.B. 175 merged with S.B. 248)

Prior revisions: 1929 § 9959; 1919 § 12949; 1909 § 11502



Section 140.240 Second offering of delinquent lands and lots.

Second offering of delinquent lands and lots.

140.240. 1. If at the first offering of sale of any tract of land or lot under the provisions of this law, no person bids therefor a sum equal to the delinquent taxes thereon with interest, penalty and costs, then the clerk of the sale shall note the fact in his record of sale and the county collector shall note a recital thereof in the back tax book, and the tracts of land or lots shall be again offered for sale, at the next sale of delinquent lands and lots as in this law provided, if the lands or lots are at that time delinquent.

2. If at the second offering for sale no person bids therefor a sum equal to the then delinquent taxes thereon with interest, penalty and costs, then the clerk of the sale shall note the fact upon his record of the sale, and the county collector shall enter a recital of the fact in the back tax book.

(RSMo 1939 § 11129, A.L. 1959 H.B. 106)



Section 140.250 Third offering of delinquent lands and lots, redemption--subsequent sale--collector's deed.

Third offering of delinquent lands and lots, redemption--subsequent sale--collector's deed.

140.250. 1. Whenever any lands have been or shall hereafter be offered for sale for delinquent taxes, interest, penalty and costs by the collector of the proper county for any two successive years and no person shall have bid therefor a sum equal to the delinquent taxes thereon, interest, penalty and costs provided by law, then such county collector shall at the next regular tax sale of lands for delinquent taxes sell same to the highest bidder, except the highest bid shall not be less than the sum equal to the delinquent taxes, interest, penalties, and costs, and there shall be a ninety-day period of redemption from such sales as specified in section 140.405.

2. A certificate of purchase shall be issued as to such sales, and the purchaser at such sales shall be entitled to the issuance and delivery of a collector's deed upon completion of title search action as specified in section 140.405.

3. If any lands or lots are not sold at such third offering, then the collector, in his discretion, need not again advertise or offer such lands or lots for sale more often than once every five years after the third offering of such lands or lots, and such offering shall toll the operation of any applicable statute of limitations.

4. A purchaser at any sale subsequent to the third offering of any land or lots, whether by the collector or a trustee as provided in section 140.260, shall be entitled to the immediate issuance and delivery of a collector's deed and there shall be no period of redemption from such post-third year sales; provided, however, before any purchaser at a sale to which this section is applicable shall be entitled to a collector's deed it shall be the duty of the collector to demand, and the purchaser to pay, in addition to his bid, all taxes due and unpaid on such lands or lots that become due and payable on such lands or lots subsequent to the date of the taxes included in such advertisement and sale. The collector's deed or trustee's deed shall have priority over all other liens or encumbrances on the property sold except for real property taxes.

5. In the event the real purchaser at any sale to which this section is applicable shall be the owner of the lands or lots purchased, or shall be obligated to pay the taxes for the nonpayment of which such lands or lots were sold, then no collector's deed shall be issued to such purchaser, or to anyone acting for or on behalf of such purchaser, without payment to the collector of such additional amount as will discharge in full all delinquent taxes, penalty, interest and costs.

(RSMo 1939 § 11130, A.L. 1984 S.B. 707, A.L. 1998 S.B. 778, A.L. 2010 H.B. 1316)



Section 140.260 Purchase by county or city, when--procedure.

Purchase by county or city, when--procedure.

140.260. 1. It shall be lawful for the county commission of any county, and the comptroller, mayor and president of the board of assessors of the city of St. Louis, to designate and appoint a suitable person or persons with discretionary authority to bid at all sales to which section 140.250 is applicable, and to purchase at such sales all lands or lots necessary to protect all taxes due and owing and prevent their loss to the taxing authorities involved from inadequate bids.

2. Such person or persons so designated are hereby declared as to such purchases and as titleholders pursuant to collector's deeds issued on such purchases, to be trustees for the benefit of all funds entitled to participate in the taxes against all such lands or lots so sold.

3. Such person or persons so designated shall not be required to pay the amount bid on any such purchase but the collector's deed issuing on such purchase shall recite the delinquent taxes for which said lands or lots were sold, the amount due each respective taxing authority involved, and that the grantee in such deed or deeds holds title as trustee for the use and benefit of the fund or funds entitled to the payment of the taxes for which said lands or lots were sold.

4. The costs of all collectors' deeds, the recording of same and the advertisement of such lands or lots shall be paid out of the county treasury in the respective counties and such fund as may be designated therefor by the authorities of the city of St. Louis.

5. All lands or lots so purchased shall be sold and deeds ordered executed and delivered by such trustees upon order of the county commission of the respective counties and the comptroller, mayor and president of the board of assessors of the city of St. Louis, and the proceeds of such sales shall be applied first to the payment of the costs incurred and advanced, and the balance shall be distributed pro rata to the funds entitled to receive the taxes on the lands or lots so disposed of, as provided in section 140.230.

6. Upon appointment of any such person or persons to act as trustee as herein designated a certified copy of the order making such appointment shall be delivered to the collector, and if such authority be revoked a certified copy of the revoking order shall also be delivered to the collector.

7. Compensation to trustees as herein designated shall be payable solely from proceeds derived from the sale of lands purchased by them as such trustees and shall be fixed by the authorities herein designated, but not in excess of ten percent of the price for which any such lands and lots are sold by the trustees; provided further, that if at any such sale any person bid a sufficient amount to pay in full all delinquent taxes, penalties, interest and costs, then the trustees herein designated shall be without authority to further bid on any such land or lots. If a third party is a successful bidder and there are excess proceeds, such proceeds shall be distributed as provided in section 140.230.

8. If the county commission of any county does not designate and appoint a suitable person or persons as trustee or trustees, so appointed, or the trustee or trustees do not accept property after the third offering where no sale occurred then it shall be at the discretion of the collector to sell such land subsequent to the third offering of such land and lots at any time and for any amount.

(RSMo 1939 § 11131, A.L. 2003 S.B. 295, A.L. 2010 H.B. 1316)



Section 140.270 Appointment of substitute or successor trustee--when and by whom.

Appointment of substitute or successor trustee--when and by whom.

140.270. If any trustee, who is provided for in section 140.260, shall die, or has died, shall become, or has become mentally disabled from performing the duties of trustee, shall remove, or has removed out of this state, shall neglect or refuse, or has neglected or refused to act as such trustee, or shall or has become unable, by sickness or other disability, to perform or execute his trust, it shall be lawful for the county commission of any county, and the comptroller, mayor and president of the board of assessors of the city of St. Louis to designate and appoint a suitable person or persons as a substitute or successor trustee, which appointment shall be in writing and recorded in the office of the county clerk and recorder of deeds, with discretionary authority to bid at all sales to which section 140.250 is applicable, and to purchase at such sales all lands or lots necessary to protect all taxes due and owing to prevent any loss to the taxing authorities involved, from inadequate bids, and to perform any and all acts, subject to the same liability and to be paid the same fees provided for the trustee in section 140.260.

(L. 1943 p. 1065 § 11131a, A.L. 1983 S.B. 44 & 45)



Section 140.280 Payment of total amount by purchaser--penalty for failure.

Payment of total amount by purchaser--penalty for failure.

140.280. 1. Where such sale is made, the purchaser at such sale shall immediately pay the amount of his bid to the collector, who shall pay the surplus, if any, into the county treasury to be held for the use and benefit of the person entitled thereto.

2. In case the purchaser fails to pay his bid, the land shall be again forthwith offered for sale the same as if no sale had been made, and the purchaser so failing shall forfeit and pay for the use of the distributive county school fund of the county a penalty of twenty-five percent of the amount of his bid, to be recovered by action of debt in the name of the collector, before any court having jurisdiction, and the prosecuting attorney shall conduct such suit, and for his services a fee of five dollars shall be taxed against such delinquent purchaser.

(RSMo 1939 § 11132, A.L. 1945 p. 1847, A.L. 2003 S.B. 295)



Section 140.290 Certificate of purchase--contents--fee--nonresidents.

Certificate of purchase--contents--fee--nonresidents.

140.290. 1. After payment shall have been made the county collector shall give the purchaser a certificate in writing, to be designated as a certificate of purchase, which shall carry a numerical number and which shall describe the land so purchased, each tract or lot separately stated, the total amount of the tax, with penalty, interest and costs, and the year or years of delinquency for which said lands or lots were sold, separately stated, and the aggregate of all such taxes, penalty, interest and costs, and the sum bid on each tract.

2. If the purchaser bid for any tract or lot of land a sum in excess of the delinquent tax, penalty, interest and costs for which said tract or lot of land was sold, such excess sum shall also be noted in the certificate of purchase, in a separate column to be provided therefor. Such certificate of purchase shall also recite the name and address of the owner or reputed owner if known, and if unknown then the party or parties to whom each tract or lot of land was assessed, together with the address of such party, if known, and shall also have incorporated therein the name and address of the purchaser. Such certificate of purchase shall also contain the true date of the sale and the time when the purchaser will be entitled to a deed for said land, if not redeemed as in this chapter provided, and the rate of interest that such certificate of purchase shall bear, which rate of interest shall not exceed the sum of ten percent per annum. Such certificate shall be authenticated by the county collector, who shall record the same in a permanent record book in his office before delivery to the purchaser.

3. Such certificate shall be assignable, but no assignment thereof shall be valid unless endorsed on such certificate and acknowledged before some officer authorized to take acknowledgment of deeds and an entry of such assignment entered in the record of said certificate of purchase in the office of the county collector.

4. For each certificate of purchase issued, as a part of the cost of the sale, the purchaser shall pay to the collector the fee necessary to record such certificate of purchase in the office of the county recorder. The collector shall record the certificate of purchase before delivering such certificate of purchase to the purchaser.

5. No collector shall be authorized to issue a certificate of purchase to any nonresident of the state of Missouri, however, any nonresident as described in subsection 2 of section 140.190 may appoint an agent, and such agent shall comply with the provisions of section 140.190 pertaining to a nonresident.

6. This section shall not apply to any post-third-year tax sale, except for nonresidents as provided in subsection 5 of this section.

(RSMo 1939 § 11133, A.L. 2010 H.B. 1316, A.L. 2013 H.B. 175 merged with S.B. 248)



Section 140.300 Collector, written guaranty--action on--damages.

Collector, written guaranty--action on--damages.

140.300. 1. The county collector, at the time of the sale and after the purchaser has made payment of the amount of his bid shall endorse upon and annex to the certificate to be given to the purchaser his written guaranty, signed by him, warranting that the taxes which are named in the certificate are due upon the tract, lot, piece or parcel of land.

2. And if it at any time appears that the county collector before the time of making the guaranty, received, either in person or by deputy, the taxes assessed against the tract, lot, piece or parcel of land, the holder of the certificate is entitled to his action upon the written guaranty, forthwith, upon the facts becoming known that the lands were by reason thereof improperly sold, and without waiting the accrual of any special damage to the holder. The measure of damages to which the holder of the certificate is entitled is the amount paid by the holder, as taxes, interest, penalty and charges, with lawful interest thereon, plus an additional penalty of ten percent of the sums; or the holder is entitled to his action on the official bond of the collector, against him and his sureties, as for dereliction in duty, in which action the measure of damages is the same as above mentioned.

(RSMo 1939 § 11134, A.L. 1959 H.B. 106)



Section 140.310 Possession by purchaser, when--rents--rights of occupant and purchaser.

Possession by purchaser, when--rents--rights of occupant and purchaser.

140.310. 1. The purchaser of any tract or lot of land at sale for delinquent taxes, homesteads excepted, shall at any time after one year from the date of sale be entitled to the immediate possession of the premises so purchased during the redemption period provided for in this law, unless sooner redeemed; provided, however, any owner or occupant of any tract or lot of land purchased may retain possession of said premises by making a written assignment of, or agreement to pay, rent certain or estimated to accrue during such redemption period or so much thereof as shall be sufficient to discharge the bid of the purchaser with interest thereon as provided in the certificate of purchase.

2. The purchaser, his heirs or assigns may enforce his rights under said written assignment or agreement in any manner now authorized or hereafter authorized by law for the collection of delinquent and unpaid rent; provided further, nothing herein contained shall operate to the prejudice of any owner not in default and whose interest in the tract or lot of land is not encumbered by the certificate of purchase, nor shall it prejudice the rights of any occupant of any tract or lot of land not liable to pay taxes thereon nor such occupant's interest in any planted, growing or unharvested crop thereon.

3. Any additions or improvements made to any tract or lot of land by any occupant thereof, as tenant or otherwise, and made prior to such tax sale, which such occupant would be permitted to detach and remove from the land under his contract of occupancy shall also, to the same extent, be removable against the purchaser, his heirs or assigns.

4. Any rent collected by the purchaser, his heirs or assigns shall operate as a payment upon the amount due the holder of such certificate of purchase, and such amount or amounts, together with the date paid and by whom shall be endorsed as a credit upon said certificate, and which said sums shall be taken into consideration in the redemption of such land, as provided for in this chapter.

5. Any purchaser, heirs or assigns in possession within the period of redemption against whom rights of redemption are exercised shall be protected in the value of any planted, growing and/or unharvested crop on the lands redeemed in the same manner as such purchaser, heirs or assigns would be protected in valuable and lasting improvements made upon said lands after the period of redemption and referred to in section 140.360.

6. The one-year redemption period shall not apply to third-year tax sales, but the ninety-day redemption period as provided in section 140.405 shall apply to such sales. There shall be no redemption period for a post-third-year tax sale, or any offering thereafter.

(RSMo 1939 § 11135, A.L. 2010 H.B. 1316)



Section 140.320 Payment of taxes by purchaser--forfeiture.

Payment of taxes by purchaser--forfeiture.

140.320. Any purchaser at delinquent tax sale of any tract or lot of land, his heirs or assigns, who takes possession of any tract or lot of land within the redemption period shall be required to pay the taxes subsequently assessed on such tract or lot of land during the period of occupancy and within the redemption period, and upon failure so to do, or if he commit waste thereon, such purchaser, his heirs or assigns, shall forfeit all rights acquired by his certificate of purchase, so far as the tract or lot of land taken possession of is concerned.

(RSMo 1939 § 11136)



Section 140.330 Suit to quiet title--duty of court where title invalid.

Suit to quiet title--duty of court where title invalid.

140.330. 1. Any person holding any deed of lands or lots executed by the county collector for the nonpayment of taxes, may commence a suit in the circuit court of the county where such lands lie, to quiet his title thereto, without taking possession of such lands, and all parties who have, or claim to have, or appear of record in the county where such land or lot is situated, to have any interest in, or lien upon, such lands or lots, shall be made defendants in such suit, and no outstanding unrecorded deed, mortgage, lease or claim shall be of any effect as against the title or right of the complainant as fixed and declared by the decree made in such cause.

2. The court shall examine into the facts, and if upon the hearing of such cause it shall appear that the complainant's title was or is invalid for any cause, such suit shall not be dismissed by the court, but the court, in cases where the tax was due and unpaid, or where the complainant's title was invalid for defect or uncertainty of description shall ascertain the amount due the complainant, for principal and interest, to be computed at not to exceed ten percent per annum, and from whom due, and shall decree the payment thereof within a reasonable time by the owner of such land, the owner of any life estate therein, or any other person in possession as lessee thereof and owing such sum ascertained, and in default thereof shall direct that such leasehold, life estate and land or lot be sold therefor, and that the equity and right of redemption of all defendants in such suit, and all persons claiming under them shall be forever foreclosed.

3. In any such sale the rents and profits of said land for a term not exceeding seven years shall be first offered for sale and on failure to realize a sum sufficient to discharge said lien and cost of sale, then the interest of the person so adjudged to be owing the amount so ascertained shall be next offered for sale; on failure to realize therefrom a sum sufficient to discharge said lien and cost of sale then the life estate in such land together with the interest of the person adjudged to be owing the amount so ascertained shall be next offered for sale and on failure to realize a sum sufficient to discharge said lien and costs of sale, then, finally, the fee simple of such land shall be offered for sale. In case of the sale of such land or any part or parcel thereof or any interest therein, the sheriff shall upon the receipt of the purchase money execute to the purchaser a deed in fee simple, or a lease for the unexpired term of the interest so sold, as the case may be, and there shall be no redemption from any such sale, and the purchaser shall have the right of immediate possession of such land or lot.

4. At such sale if such land or any part or parcel thereof or any interest therein be sold for a sum in excess of the lien and cost, then such surplus shall be paid over to the person or persons lawfully entitled thereto as such rights are determined by the court in its decree in said cause.

5. If the court shall upon the hearing of such cause determine the title of the complainant to be valid it shall so decree. In all proceedings under this section, the rules of pleading, process and procedure, together with rights of appeal and proceedings on appeal, now or that may hereafter in this state be applicable to suits to quiet title, when not inconsistent with or contradictory to the provisions of this chapter, shall prevail. The remedies granted by this section and section 140.570 shall not be held exclusive but in addition to any applicable remedies now or hereafter existing.

(RSMo 1939 § 11169)



Section 140.340 Redemption, when--manner.

Redemption, when--manner.

140.340. 1. The owner or occupant of any land or lot sold for taxes, or any other persons having an interest therein, may redeem the same at any time during the one year next ensuing, in the following manner: by paying to the county collector, for the use of the purchaser, his heirs or assigns, the full sum of the purchase money named in his certificate of purchase and all the cost of the sale, including the cost to record the certificate of purchase as required in section 140.290, the fee necessary for the collector to record the release of such certificate of purchase, and the cost of the title search and mailings of notification required in sections 140.150 to 140.405, together with interest at the rate specified in such certificate, not to exceed ten percent annually, except on a sum paid by a purchaser in excess of the delinquent taxes due plus costs of the sale, no interest shall be owing on the excess amount, with all subsequent taxes which have been paid thereon by the purchaser, his heirs or assigns with interest at the rate of eight percent per annum on such taxes subsequently paid, and in addition thereto the person redeeming any land shall pay the costs incident to entry of recital of such redemption.

2. Upon deposit with the county collector of the amount necessary to redeem as herein provided, it shall be the duty of the county collector to mail to the purchaser, his heirs or assigns, at the last post office address if known, and if not known, then to the address of the purchaser as shown in the record of the certificate of purchase, notice of such deposit for redemption.

3. Such notice, given as herein provided, shall stop payment to the purchaser, his heirs or assigns of any further interest or penalty.

4. In case the party purchasing said land, his heirs or assigns fails to take a tax deed for the land so purchased within six months after the expiration of the one year next following the date of sale, no interest shall be charged or collected from the redemptioner after that time.

(RSMo 1939 § 11145, A.L. 2003 S.B. 295, A.L. 2004 S.B. 1012, A.L. 2010 H.B. 1316)



Section 140.350 Redemption by incapacitated or disabled persons, when.

Redemption by incapacitated or disabled persons, when.

140.350. Infants and incapacitated and disabled persons as defined in chapter 475 may redeem any lands belonging to them sold for taxes, within one year after the expiration of such disability, in the same manner as provided in section 140.340 for redemption by other persons.

(RSMo 1939 § 11146, A.L. 1983 S.B. 44 & 45, A.L. 2003 S.B. 295)



Section 140.360 Redemption--compensation for improvements--limitations.

Redemption--compensation for improvements--limitations.

140.360. 1. In case any lasting and valuable improvements shall have been made by the purchaser at a sale for taxes, or by any person claiming under him, and the land on which the same shall have been made shall be redeemed as aforesaid, the premises shall not be restored to the person redeeming, until he shall have paid or tendered to the adverse party the value of such improvements; and, if the parties cannot agree on the value thereof the same proceedings shall be had in relation thereto as shall be prescribed in the law existing at the time of such proceedings for the relief of occupying claimants of lands in actions of ejectment.

2. No compensation shall be allowed for improvements made before the expiration of one year from the date of sale for taxes.

(RSMo 1939 § 11147, A.L. 2003 S.B. 295)



Section 140.370 Redemption--record of sale.

Redemption--record of sale.

140.370. 1. When lands sold for taxes shall be redeemed, the county collector shall insert a memorandum of such redemption on the record of the certificate of purchase applicable thereto, stating the land or lots redeemed, the date thereof, and by whom made, and sign the same officially, and shall likewise give a certificate thereof to the person redeeming.

2. The person redeeming shall then present to the county clerk the certificate of redemption and the county clerk shall then enter on his record of sales of land for delinquent taxes the recital of such redemption, the date thereof, and the person redeeming.

(RSMo 1939 § 11148, A.L. 2003 S.B. 295)



Section 140.380 Redemption by drainage, levee or improvement district--procedure.

Redemption by drainage, levee or improvement district--procedure.

140.380. 1. Any drainage, levee or any other special improvement district having a lien on any land or lot, upon which there has been issued a certificate of purchase, may, if authorized by the law creating such drainage, levee or other special improvement district, at any time within the period of redemption applicable to any certificate of purchase, deposit with the collector the amount necessary to redeem such lands.

2. Upon any such deposit the collector shall give immediate notice thereof to the holder of the certificate of purchase. But no drainage, levee or any other special improvement district shall foreclose its lien against any property sold under this law until it has redeemed as provided herein. The holder of such certificate of purchase shall then surrender said certificate of purchase to the collector, who shall pay to the holder of the certificate the money so deposited by such drainage, levee or other special improvement district.

3. In cases to which this section is applicable said certificate of purchase shall not be cancelled but shall be considered as legally assigned to the drainage, levee or other special improvement district making the deposit as herein set forth and shall be delivered by the collector to such district, noting thereon compliance with this section.

4. Any such certificate may then be redeemed as provided for in this chapter from any such drainage, levee or other special improvement district; if not redeemed, then any such drainage, levee, or other special improvement district shall be entitled to a collector's deed, in the same manner and under the same conditions as provided for in this chapter as to other holders of a certificate of purchase.

(RSMo 1939 § 11176)



Section 140.405 Purchaser of property at delinquent land tax auction, deed issued to, when--notice of right of redemption--redemption of property first, when--loss of interest, when.

Purchaser of property at delinquent land tax auction, deed issued to, when--notice of right of redemption--redemption of property first, when--loss of interest, when.

140.405. 1. Any person purchasing property at a delinquent land tax auction shall not acquire the deed to the real estate, as provided for in section 140.250 or 140.420, until the person meets the requirements of this section, except that such requirements shall not apply to post-third-year sales, which shall be conducted under subsection 4 of section 140.250. The purchaser shall obtain a title search report from a licensed attorney or licensed title company detailing the ownership and encumbrances on the property. Such title search report shall be declared invalid if the effective date is more than one hundred twenty days from the date the purchaser applies for a collector's deed under section 140.250 or 140.420.

2. At least ninety days prior to the date when a purchaser is authorized to acquire the deed, the purchaser shall notify the owner of record and any person who holds a publicly recorded unreleased deed of trust, mortgage, lease, lien, judgment, or any other publicly recorded claim upon that real estate of such person's right to redeem the property. Notice shall be sent by both first class mail and certified mail return receipt requested to such person's last known available address. If the certified mail return receipt is returned signed, the first class mail notice is not returned, the first class mail notice is refused where noted by the United States Postal Service, or any combination thereof, notice shall be presumed received by the recipient. At the conclusion of the applicable redemption period, the purchaser shall make an affidavit in accordance with subsection 4 of this section.

3. If the owner of record or the holder of any other publicly recorded claim on the property intends to transfer ownership or execute any additional liens or encumbrances on the property, such owner shall first redeem such property under section 140.340. The failure to comply with redeeming the property first before executing any of such actions or agreements on the property shall require the owner of record or any other publicly recorded claim on the property to reimburse the purchaser for the total bid as recorded on the certificate of purchase and all the costs of the sale required in sections 140.150 to 140.405.

4. In the case that both the certified notice return receipt card is returned unsigned and the first class mail is returned for any reason except refusal, where the notice is returned undeliverable, then the purchaser shall attempt additional notice and certify in the purchaser's affidavit to the collector that such additional notice was attempted and by what means.

5. The purchaser shall notify the county collector by affidavit of the date that every required notice was sent to the owner of record and, if applicable, any other publicly recorded claim on the property. To the affidavit, the purchaser shall attach a copy of a valid title search report as described in subsection 1 of this section as well as completed copies of the following for each recipient:

(1) Notices of right to redeem sent by first class mail;

(2) Notices of right to redeem sent by certified mail;

(3) Addressed envelopes for all notices, as they appeared immediately before mailing;

(4) Certified mail receipt as it appeared upon its return; and

(5) Any returned regular mailed envelopes.

As provided in this section, at such time the purchaser notifies the collector by affidavit that all the ninety days' notice requirements of this section have been met, the purchaser is authorized to acquire the deed, provided that a collector's deed shall not be acquired before the expiration date of the redemption period as provided in section 140.340.

6. If any real estate is purchased at a third-offering tax auction and has a publicly recorded unreleased deed of trust, mortgage, lease, lien, judgment, or any other publicly recorded claim upon the real estate under this section, the purchaser of said property shall within forty-five days after the purchase at the sale notify such person of the person's right to redeem the property within ninety days from the postmark date on the notice. Notice shall be sent by both first class mail and certified mail return receipt requested to such person's last known available address. The purchaser shall notify the county collector by affidavit of the date the required notice was sent to the owner of record and, if applicable, * the holder of any other publicly recorded claim on the property, that such person shall have ninety days to redeem said property or be forever barred from redeeming said property.

7. If the county collector chooses to have the title search done then the county collector may charge the purchaser the cost of the title search before giving the purchaser a deed pursuant to section 140.420.

8. If the property is redeemed, the person redeeming the property shall pay the costs incurred by the purchaser in providing notice under this section. Recoverable costs on any property sold at a tax sale shall include the title search, postage, and costs for the recording of any certificate of purchase issued and for recording the release of such certificate of purchase and all the costs of the sale required in sections 140.150 to 140.405.

9. Failure of the purchaser to comply with this section shall result in such purchaser's loss of all interest in the real estate.

(L. 1984 S.B. 707, A.L. 1987 H.B. 283, A.L. 1996 H.B. 1469 merged with S.B. 914, A.L. 1998 S.B. 778, A.L. 2003 S.B. 295, A.L. 2010 H.B. 1316, A.L. 2013 H.B. 175 merged with S.B. 248)

*Word "and" appears here in original rolls of H.B. 175 and S.B. 248, 2013.

(2009) Notice of redemption rights sent by certified mail to former property owner but returned unclaimed was insufficient notice under Due Process Clause; additional steps such as notification by regular mail or use of a process server are required. Schlereth v. Hardy, 280 S.W.3d 47 (Mo.banc).



Section 140.410 Execution and record of deed by purchaser--failure--assignment prohibited, when--recording fee required, when.

Execution and record of deed by purchaser--failure--assignment prohibited, when--recording fee required, when.

140.410. In all cases where lands have been or may hereafter be sold for delinquent taxes, penalty, interest and costs due thereon, and a certificate of purchase has been or may hereafter be issued, it is hereby made the duty of such purchaser, his heirs or assigns, to cause all subsequent taxes to be paid on the property purchased prior to the issuance of any collector's deed, and the purchaser shall further cause a deed to be executed and placed on record in the proper county all within two years from the date of said sale; provided, that on failure of said purchaser, his heirs or assigns so to do, then and in that case the amount due such purchaser shall cease to be a lien on said lands so purchased as herein provided. Upon the purchaser's forfeiture of all rights of the property acquired by the certificate of purchase issued, and including the nonpayment of all subsequent years' taxes as described in this section, it shall be the responsibility of the collector to record the cancellation of the certificate of purchase in the office of the recorder of deeds of the county. Certificates of purchase cannot be assigned to nonresidents or delinquent taxpayers. However, any person purchasing property at a delinquent land tax sale who meets the requirements of this section, prior to receiving a collector's deed, shall pay to the collector the fee necessary for the recording of such collector's deed to be issued. It shall be the responsibility of the collector to record the deed before delivering such deed to the purchaser of the property.

(RSMo 1939 § 11137, A.L. 2003 S.B. 295, A.L. 2011 S.B. 117)



Section 140.420 Deed to purchaser if unredeemed.

Deed to purchaser if unredeemed.

140.420. If no person shall redeem the lands sold for taxes within the applicable redemption period of one year from the date of the sale or within the ninety-day notice as specified in section 140.405 for a third-year tax sale, at the expiration thereof, and on production of the certificate of purchase, the collector of the county in which the sale of such lands took place shall execute to the purchaser, his heirs or assigns, in the name of the state, a conveyance of the real estate so sold, which shall vest in the grantee an absolute estate in fee simple, subject, however, to all claims thereon for unpaid taxes except such unpaid taxes existing at time of the purchase of said lands and the lien for which taxes was inferior to the lien for taxes for which said tract or lot of land was sold.

(RSMo 1939 § 11149, A.L. 2003 S.B. 295, A.L. 2010 H.B. 1316)



Section 140.430 Deed to heirs in case of purchaser's death.

Deed to heirs in case of purchaser's death.

140.430. In all cases of sale of lands for taxes, if the purchaser or his assigns shall die before a deed shall be executed on such sale, the deed may be executed by the collector, to his heirs at law or devisees; which deed shall vest the title in the heirs or devisees of such deceased person in the same manner and liable to like claims of creditors and other persons as if the same had been executed to such deceased person immediately previous to his death, or the executor or administrator may assign the certificate of purchase, and the deed may issue to the assignee thereof.

(RSMo 1939 § 11161)



Section 140.440 Payment of taxes by holder of purchase certificate--subsequent certificate.

Payment of taxes by holder of purchase certificate--subsequent certificate.

140.440. Every holder of a certificate of purchase shall before being entitled to apply for deed to any tract or lot of land described therein pay all taxes that have accrued thereon since the issuance of said certificate, or any prior taxes that may remain due and unpaid on said property, and the lien for which was not foreclosed by sale under which such holder makes demand for deed, and any purchaser that shall suffer a subsequent tax to become delinquent, such first purchaser shall forfeit all liens on such lands so purchased. Said holder of a certificate of purchase permitting a subsequent certificate to issue on the same property shall, on notice from the county collector, surrender said certificate of purchase immediately to the county collector. Upon surrender of such certificate of purchase any surplus moneys paid by the first holder of the certificate of purchase and remaining unclaimed pursuant to section 140.230 shall be paid without interest to such holder of the certificate.

(RSMo 1939 § 11152, A.L. 2003 S.B. 295)



Section 140.450 Cancellation and filing of certificate--proof of loss.

Cancellation and filing of certificate--proof of loss.

140.450. When conveyances are delivered for lands sold for taxes the certificates therefor shall be cancelled and filed away by the collector; and in case of the loss of any certificate, on being fully satisfied thereof by due proof, or upon the production of a certified copy thereof, the collector may execute and deliver the proper conveyance, and file such proof in his office.

(RSMo 1939 § 11153)



Section 140.460 Execution of conveyance--form.

Execution of conveyance--form.

140.460. 1. Such conveyance shall be executed by the county collector, under his hand and seal, and acknowledged before the county recorder or any other officer authorized to take acknowledgments and the same shall be recorded in the recorder's office before delivery; a fee for recording shall be paid by the purchaser and shall be included in the costs of sale.

2. Such deed shall be prima facie evidence that the property conveyed was subject to taxation at the time assessed, that the taxes were delinquent and unpaid at the time of sale, of the regularity of the sale of the premises described in the deed, and of the regularity of all prior proceedings, that said land or lot had not been redeemed and that the period therefor had elapsed, and prima facie evidence of a good and valid title in fee simple in the grantee of said deed; and such deed shall be in the following form, as nearly as the nature of the case will admit, namely:

Whereas, A. B. did, on the ............... day of ..............., 20....., produce to the undersigned, C. D., collector of the County of .................... in the state of Missouri, a certificate of purchase, in writing, bearing date the ............... day of ..............., 20....., signed by E. F., who at the last mentioned date was collector of said county, from which it appears that the said A. B. did, on the ............... day of ..............., 20....., purchase at public auction at the door of the courthouse in said county, the tract, parcel or lot of land lastly in this indenture described, and which lot was sold to ............... for the sum of ............... dollars and ............... cents, being the amount due on the following tracts or lots of land, returned delinquent in the name of G. H., for nonpayment of taxes, costs and charges for the year ..............., namely: (Here set out the lands offered for sale); which said lands have been recorded, among other tracts, in the office of said collector, as delinquent for the nonpayment of taxes, costs, and charges due for the year last aforesaid, and legal publication made of the sale of said lands; and it appearing that the said A. B. is the legal owner of said certificate of purchase and the time fixed by law for redeeming the land therein described having now expired, the said G. H. nor any person in his behalf having paid or tendered the amount due the said A. B. on account of the aforesaid purchase, and for the taxes by him since paid, and the said A. B., having demanded a deed for the tract of land mentioned in said certificate, and which was the least quantity of the tract above described that would sell for the amount due thereon for taxes, costs and charges, as above specified, and it appearing from the records of said county collector's office that the aforesaid lands were legally liable for taxation, and has been duly assessed and properly charged on the tax book with the taxes for the years ...............;

Therefore, this indenture, made this ............... day of ..............., 20....., between the state of Missouri, by C. D., collector of said ............... County, of the first part, and the said A. B., of the second part, Witnesseth: That the said party of the first part, for and in consideration of the premises, has granted, bargained and sold unto the said party of the second part, his heirs and assigns, forever, the tract or parcel of land mentioned in said certificate, situate in the county of ..............., and state of Missouri, and described as follows, namely: (Here set out the particular tract or parcel sold), To have and to hold the said last mentioned tract or parcel of land, with the appurtenances thereto belonging, to the said party of the second part, his heirs and assigns forever, in as full and ample a manner as the collector of said county is empowered by law to sell the same.

In Testimony Whereof, the said C. D., collector of said County of ..............., has hereunto set his hand, and affixed his official seal, the day and year last above written.

Witness: ............... (L.S.)

Collector of ............... County.

State of Missouri, ............... County, ss:

Before me, the undersigned, ..............., in and for said county, this day, personally came the above-named C. D., collector of said county, and acknowledged that he executed the foregoing deed for the uses and purposes therein mentioned.

In Witness Whereof, I have hereunto set my hand and seal this ............... day of ..............., 20..... .

.............................. (L.S.)

(RSMo 1939 § 11150, A.L. 2013 H.B. 175 merged with S.B. 248)



Section 140.470 Variations from form.

Variations from form.

140.470. In case circumstances should exist requiring any variation from the foregoing form, in the recital part thereof, the necessary change shall be made by the county collector executing such deed, and the same shall not be vitiated by any such change, provided the substance be retained.

(RSMo 1939 § 11151, A.L. 2013 H.B. 175 merged with S.B. 248)



Section 140.480 Record of land sold kept by collector.

Record of land sold kept by collector.

140.480. A record shall be kept by the county collector in his office containing a brief description of the lands by him conveyed on sales for taxes, the name of the person charged therewith, the date of the sale, the name of the purchaser, the amount for which it sold, the name of the grantee in the deed, and the date of its execution.

(RSMo 1939 § 11154)



Section 140.490 Action by damaged party against collector.

Action by damaged party against collector.

140.490. Whenever the owner of any tract, lot, parcel or piece of land is deprived of his title thereto, or to some portion thereof, or by reason of any suit in relation thereto is put to expense, damages, costs or charges, by reason of the failure of the county collector to give proper credit for any taxes paid by him, or whenever any tract, parcel or lot of land shall have been assessed to two or more different persons and the entire tax shall have been paid by either of them, and the collector shall sell such land as delinquent on account of the nonpayment by the other party of the taxes assessed against him thereon, the party damaged by such sale, or his legal representatives, may, in an action against the officer by whose act or omission such damages have been caused, or upon his official bond, recover a judgment for the amount of all the damages, costs and charges to which such owner may have been subjected in consequence of such failure or such dereliction of duty, and in addition a ten percent penalty thereon.

(RSMo 1939 § 11172)



Section 140.500 Mistake in name not to invalidate sale.

Mistake in name not to invalidate sale.

140.500. The sale of lands for taxes shall not be invalid on account of such lands having been listed or charged on the tax book in any other name than that of the rightful owner.

(RSMo 1939 § 11160)



Section 140.510 Form not to affect validity--presumption of validity.

Form not to affect validity--presumption of validity.

140.510. 1. No tax authorized by the laws of this state, and which shall be assessed on any property within this state by any officer authorized to make assessments shall be held to be illegal or invalid for want of any matter of form in any proceeding not affecting the merits of the case, and which shall not prejudice the rights of the party assessed.

2. And all taxes assessed upon any property in this state shall be presumed to be legally assessed until the contrary is affirmatively shown, and no sale of real estate for the nonpayment of the taxes thereon shall be rendered invalid by showing that any certificate, return, affidavit or other paper required to be made and filed in any office is not found in any office where the same ought to be filed or found, but until the contrary is proven the presumption shall be in all cases that such certificate, return, affidavit or other paper was properly made and filed in the proper office.

(RSMo 1939 § 11171)



Section 140.520 Irregularity and omissions not to invalidate proceedings.

Irregularity and omissions not to invalidate proceedings.

140.520. No irregularity in the assessment roll, no omission from the same, nor mere irregularity of any kind in any of the proceedings, shall invalidate any such proceeding, or the title conveyed by the tax deed; nor shall any failure of any officer or officers to perform the duties assigned him or them, on the day or within the time specified, work any invalidation of any such proceedings, or of such deed, and no overcharge as to a part of the taxes or costs, nor payment of such taxes or costs, shall invalidate a sale for taxes, except as to part of the real estate sold to the proportion of the whole thereof as such part of the taxes and costs is to the whole amount for which such land was sold. Acts of officers de facto shall be as valid as if they were officers de jure, and if a deed would be valid as to the sale for any one tax, it shall not be impaired by any irregularity, error or defect in the proceedings or sale for any other tax or taxes.

(RSMo 1939 § 11213)

Prior revisions: 1929 § 9979; 1919 § 12969; 1909 § 11521



Section 140.530 Invalidity of sale, when.

Invalidity of sale, when.

140.530. No sale or conveyance of land for taxes shall be valid if at the time of being listed such land shall not have been liable to taxation, or, if liable, the taxes thereon shall have been paid before sale, or if the description is so imperfect as to fail to describe the land or lot with reasonable certainty and for the first two enumerated causes, the money paid by the purchaser at such void sale shall be refunded, with interest, out of the county treasury, on order of the county commission.

(RSMo 1939 § 11156)



Section 140.540 Invalidity of sale--refund of purchase money--tolling of statute.

Invalidity of sale--refund of purchase money--tolling of statute.

140.540. 1. Whenever the county collector shall discover, prior to the conveyance of any lands sold for taxes, that the sale was for any cause whatever, invalid, he shall not convey such lands; but the purchase money and the interest thereon shall be refunded out of the county treasury to the purchaser, his representatives or assigns, on the order of the county commission.

2. Such invalid sale shall suspend for the period intervening between the date of the sale and the discovery of its invalidity the running of the statute of limitations.

3. In such cases the county collector shall make an entry opposite to such tracts or lots in the record of certificates of purchase issued or redemption record that the same was erroneously sold, and the cause of invalidity, and such entry shall be prima facie evidence of fact therein stated. He shall notify the county clerk of such action, whose duty it shall be to make a like entry upon his sale record.

(RSMo 1939 § 11155)



Section 140.550 Transfer of lien in case of invalid deed.

Transfer of lien in case of invalid deed.

140.550. If any conveyance for taxes shall prove to be invalid and ineffectual to convey title because the description is insufficient, or for any other cause than the first two enumerated in section 140.530, the lien which the state has on such lands shall be transferred to and vested in the grantee, his heirs and assigns, who shall be entitled to a lien on such land for the amount of taxes, interest and penalty, legally due thereon at the time of such sale, with interest, together with the amount of all subsequent taxes paid, with interest, and such lands shall be bound for the payment thereof.

(RSMo 1939 § 11157)



Section 140.560 Release of lien by holder upon payment.

Release of lien by holder upon payment.

140.560. Every person holding a lien upon any real estate in this state by virtue of any illegal or invalid tax deed, shall, upon the payment or tender to him by the owner or any person having an interest in such real estate, of the full amount of said lien, together with the sum of one dollar and twenty-five cents, and together with any sum that may be due him as an occupying claimant, make, execute and acknowledge before some officer authorized to take acknowledgment of deeds, and deliver to the person making such payment or tender a deed of release, releasing to the owner of such real estate all claims the holder of such invalid tax deed has on such real estate on account of such tax deed; and upon the failure of the holder of such lien to execute such deed of release as herein provided for, after demand, he shall be subject to an action in any court of competent jurisdiction to quiet the title of such real estate as against such lien, in favor of the person making such payment or tender, and shall be liable in said action for all costs accruing therein including a reasonable fee for the plaintiff's attorney in such action.

(RSMo 1939 § 11158)



Section 140.570 Lien in full force in certain cases when conveyance is invalid.

Lien in full force in certain cases when conveyance is invalid.

140.570. 1. If any conveyance made by the county collector, pursuant to a sale made for the nonpayment of taxes, under this or any former tax law, shall prove to be invalid and ineffectual to convey title for any other cause than such as are enumerated in section 140.610 the lien which the state had on such land for state, county, township, school and all lawful purposes, together with all lawful charges, shall remain in full force, and shall be transferred by such deed to the grantee and vested in him, his heirs and assigns, who shall be entitled to a lien upon such lands, and the same shall be bound for the final payment thereof; and in case judgment be rendered against the person holding the title from the collector, as aforesaid, for the recovery of such land, in an action of ejectment or other action, either at law or in equity, brought by the owners of such lands, heirs or assigns, the court shall ascertain the amount due to the party holding such tax deed and from whom due for principal and interest and for all improvements made by him on such lands including subsequent taxes paid with interest, and shall decree the payment thereof within such reasonable time by the owner of such land; if there be an owner of any life estate or any other person first liable for the payment of such taxes, such ownership and liability shall be ascertained by the court and entered of record in such cause, and in default of such payment the court shall decree that such life estate, the interest of such debtor in such lands and the fee simple thereof, shall be sold therefor or sufficient thereof to pay the amount of such improvements, principal and interest as above set forth, due to the party having the collector's deed, his heirs and assigns.

2. Such property shall be offered and such sales shall be made in the order, and in the manner and form as provided in section 140.330; provided, that there shall be no right of redemption of such property or of any such interest therein, after the date of sale, and the sheriff shall, upon receipt of the purchase money, execute to the purchaser a deed in fee simple or a lease for the unexpired term of the part or interest so sold, as the case may be, and the purchaser shall have the right of immediate possession of such land or lot and the improvements thereon. At such sale if such land or any part or parcel thereof or any interest therein be sold for a sum in excess of the lien and cost, then such surplus shall be paid over to the person or persons lawfully entitled thereto as such rights are determined by the court in its decree in said cause.

(RSMo 1939 § 11170)



Section 140.580 Action for the recovery of possession.

Action for the recovery of possession.

140.580. Any person hereafter putting a tax deed on record in the proper county shall be deemed to have set up such a title to the land described therein as shall enable the party claiming to own the same land to maintain an action for the recovery of the possession thereof against the grantee in deed, or any person claiming under him, whether such grantee or person is in actual possession of the land or not.

(RSMo 1939 § 11178)

Prior revisions: 1929 § 9965; 1919 § 12955; 1909 § 11507



Section 140.590 Suits against purchaser of tax lands to be brought within three years.

Suits against purchaser of tax lands to be brought within three years.

140.590. Any suit or proceeding against the tax purchaser, his heirs or assigns, for the recovery of lands sold for taxes, or to defeat or avoid a sale or conveyance of lands for taxes, except in cases where the taxes have been paid or the land was not subject to taxation, or has been redeemed as provided by law, shall be commenced within three years from the time of recording the tax deed, and not thereafter; provided, that where the person claiming to own such land shall be an infant, or an incapacitated person, then such suit may be brought at any time within two years after the removal of such disability.

(RSMo 1939 § 11177, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 9964; 1919 § 12954; 1909 § 11506a



Section 140.600 Suit to set aside tax deeds--actual tender not necessary.

Suit to set aside tax deeds--actual tender not necessary.

140.600. 1. No suit or action in any of the courts of this state, either at law or in equity, shall hereafter be maintained by any person or corporation, against any other person or corporation, for the determination of the title to, or for the recovery of the possession of, any lands which shall have been sold for taxes, or any interest in any such lands, or for the setting aside or cancellation of any tax deed or sale of land for taxes alleged to have been void, voidable or defective, unless such person or corporation so seeking to recover such lands, or some interest therein, or the setting aside of such tax deed or tax sale, shall in his petition offer to refund to the defendant therein, or to such other person or corporation, from whom and against whom such recovery is sought, in such action, all taxes paid by such defendant, or other persons, and his grantors, remote or immediate, or by those under whom he claims, together with interest thereon from the date of payment of such taxes to the date of the judgment in such action.

2. No actual tender shall be required to be made by such plaintiff or other person seeking such recovery or cancellation of such deed, but it shall be deemed sufficient if an offer to pay the same, as soon as the amount thereof shall be ascertained, shall be made and set out in such petition.

3. All courts before which any such action may be brought or maintained shall, if the judgment in such action be adverse to the defendant, or defendants therein, and the recovery of such land, or any interest therein, be adjudged or decreed, find and adjudge by its decree or judgment the amount of money due to the defendant, or to other persons, on account of taxes or interest thereon paid as aforesaid by defendant or his grantors as aforesaid, and all such courts may, if such relief be prayed for in the answer, or the other pleading of the defendant, or other person, entitled to reimbursement, adjudge and decree that the amount so found by the court, or a jury, shall be and constitute a lien upon the lands recovered or in controversy.

(RSMo 1939 § 11179)

Prior revisions: 1929 § 9966; 1919 § 12956; 1909 § 11508



Section 140.610 Proof by claimant of invalidity of sale.

Proof by claimant of invalidity of sale.

140.610. In all suits and controversies involving the title of land claimed and held by virtue of the deed executed by the county collector for nonpayment of taxes thereon, under this tax law, the person claiming by adverse title to such deed shall be required to prove, in order to defeat the title conveyed by such deed, either that the land described therein was not subject to taxation at the date of assessment of the tax for which it was sold, or that the taxes for the nonpayment of which the land was sold were paid to the proper officer within the time limited by law therefor, or that the same had not been assessed for the taxes for the nonpayment of which it was sold, or that the same had been redeemed pursuant to law, or that a certificate in proper form had been given by the proper officer, within the time limited by law for paying taxes or for redeeming from sales made for the nonpayment thereof, stating no taxes were due at the time such sale was made, or that at the date of the deed the redemption period had not expired.

(RSMo 1939 § 11162)



Section 140.620 County records, prima facie evidence--moneys paid to successor.

County records, prima facie evidence--moneys paid to successor.

140.620. 1. The books and records belonging to the office of county clerk and collector certified by said officers respectively, shall be deemed prima facie evidence to prove the issuance of any certificate, the sale of any land or lot for taxes, the redemption of the same or payment of taxes thereon.

2. The county collector shall, at the expiration of his term of office, pay over to his successor in office all moneys in his hands received for redemption from sale for taxes on real property.

(RSMo 1939 § 11167)



Section 140.630 Defendant may make claim for taxes paid--not to affect other defenses.

Defendant may make claim for taxes paid--not to affect other defenses.

140.630. 1. Any defendant in an action under section 140.600, in addition to any other defense he may have, may set up in his answer or other pleading, a claim for taxes and interest thereon paid by him or other person under whom he claims the land and may pray that the amount of such taxes and interest, when ascertained by the court or jury, if the judgment of the court be adverse to him, shall be decreed a lien on the land or interest therein.

2. Any such claim shall in no wise affect the merit of any other defense which may be pleaded, but shall be allowed as a matter of course arising out of the litigation.

(RSMo 1939 § 11180, A. 1949 S.B. 1024)

Prior revisions: 1929 § 9967; 1919 § 12957; 1909 § 11509



Section 140.640 Personal judgments not authorized.

Personal judgments not authorized.

140.640. Nothing in this chapter contained shall be construed to authorize a personal judgment against any owner of any land or lot, or of any interest therein, for any real estate tax levied and/or assessed against such land or lot, nor shall this law be so construed as to change in any manner whatsoever the method or mode now or that may hereafter be provided by law for the collection of drainage and/or levee assessments, or other special assessments.

(RSMo 1939 § 11175)



Section 140.665 Law applies to counties and cities and certain officers.

Law applies to counties and cities and certain officers.

140.665. Whenever the word "collector" is used in sections 140.050 to 140.660*, as applicable to counties which have adopted township organization, it shall be construed to mean "collector-treasurer". Where applicable it shall also refer to the collector, or other proper officer, collecting taxes in any city or town. Where applicable the word "county" as used in sections 140.050 to 140.660* shall be construed "city" and the words "county clerk" shall be construed "city clerk or other proper officer".

(RSMo 1939 § 11174, A.L. 1959 H.B. 106, A.L. 2013 H.B. 175 merged with S.B. 248)

*Section 140.660 was repealed by S.B. 117, 2011



Section 140.670 City delinquent taxes, when returned--duties of collector.

City delinquent taxes, when returned--duties of collector.

140.670. 1. The collectors of all cities and incorporated towns having authority to levy and collect taxes under their respective charters or under any law of this state, which return their delinquent tax lists to the county collector to collect, shall, on or before the first Monday in March, annually, return to the county collector a list of lands and lots on which the taxes or special assessments levied by the city or incorporated town remain due and unpaid.

2. The county collector shall receipt for the aggregate amount of the delinquent taxes, which receipt shall be held by the treasurer of the city or town, and shall stand as evidence of indebtedness upon the part of the county collector and his bondsmen to the city or town, until settlement in full has been made by payment to the treasurer or his successor of all taxes thus receipted for, or by a return of the part as is uncollectible.

(RSMo 1939 § 11202, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9970; 1919 § 12960; 1909 § 11512



Section 140.680 Power to collect such taxes.

Power to collect such taxes.

140.680. The power to collect such city or incorporated town tax or special assessments before sale is hereby given to the county collector after said delinquent list is received by him.

(RSMo 1939 § 11203)

Prior revisions: 1929 § 9971; 1919 § 12961; 1909 § 11513



Section 140.690 Such taxes a lien.

Such taxes a lien.

140.690. Real property is in all cases liable for all taxes due any city or incorporated town, and a lien is created in favor of the state of Missouri for all these taxes, and the interest and costs provided by law, the same as for state and county taxes, which lien shall be enforced as in this chapter provided.

(RSMo 1939 § 11206, A.L. 1959 H.B. 106)

Prior revisions: 1929 § 9974; 1919 § 12964; 1909 § 11516



Section 140.710 To be embodied in list with state and county taxes.

To be embodied in list with state and county taxes.

140.710. The tax and special assessments on the property contained in the delinquent list of such city or incorporated town shall be added to the same property, if the same property is contained in the delinquent list for state and county tax, in a separate column in such list.

(RSMo 1939 § 11204)

Prior revisions: 1929 § 9972; 1919 § 12962; 1909 § 11514



Section 140.720 Collector to furnish statement to city--fees.

Collector to furnish statement to city--fees.

140.720. 1. The county collector shall, whenever he makes a statement of tax collections to the county commission as required by law, also furnish the treasurers of the cities and incorporated towns a statement of all delinquent and back taxes due such cities and towns which have been collected to that date, accompanied by the amount thus collected.

2. The county collector, except in those counties having a population in excess of one hundred thousand, shall be allowed the same commissions for collecting city or incorporated town taxes as are allowed him for collecting state and county taxes, but no other commission shall be allowed any officer of any such city or town for receiving or disbursing said money unless authorized by charter or ordinance; and for any default in paying over such taxes to the city or town treasurer, such county collector and his sureties shall be proceeded against on such county collector's official bond. A certified copy of said bond, from the records of the county clerk's office, shall be taken as evidence and be of the same effect in all courts of this state as the original bond required by this chapter to be filed in the office of the secretary of state.

(RSMo 1939 § 11205, A.L. 1945 p. 1822)

Prior revisions: 1929 § 9973; 1919 § 12963; 1909 § 11515



Section 140.722 Conveyances subject to covenants and easements.

Conveyances subject to covenants and easements.

140.722. Any sale of lands under this chapter shall be subject to valid recorded covenants running with the land and to valid easements of record or in use.

(L. 1996 H.B. 979)



Section 140.730 Procedure for collection of personal taxes.

Procedure for collection of personal taxes.

140.730. 1. Tangible personal property taxes assessed on and after January 1, 1946, and all personal taxes delinquent at that date, shall constitute a debt, as of the date on which such taxes were levied for which a personal judgment may be recovered against the party assessed with such taxes before any court of this state having jurisdiction.

2. All actions commenced pursuant to this law shall be prosecuted in the name of the state of Missouri, at the relation and to the use of the collector and against the person or persons named in the tax bill, and in one petition and in one count thereof may be included the said taxes for all such years as may be delinquent and unpaid, and said taxes shall be set forth in a tax bill or bills of said personal back taxes duly authenticated by the certificate of the collector and filed with the petition; and said tax bill or tax bills so certified shall be prima facie evidence that the amount claimed in said suit is just and correct, and all notices and process in suits pursuant to this chapter shall be sued and served in the same manner as in civil actions, and the general laws of this state as to practice and proceedings and appeals and writs of error in civil cases shall apply, as far as applicable, to the above actions; provided, however, that in no case shall the state, county, city or collector be liable for any costs nor shall any be taxed against them or any of them.

3. For the purpose of this chapter, personal tax bills shall become delinquent on the first day of January following the year the taxes are due, and suits thereon may be instituted on and after the first day of February following, and within three years from said day. If the collector, after using due diligence, is unable to collect any personal property taxes charged in the delinquent tax list within three years following the year the taxes are due, the collector may remove such personal property taxes from the delinquent or back taxes books in the same manner as real estate is removed under section 137.260. Such abated amounts shall be reported on the annual settlement made by a collector of revenue.

4. Said personal tax shall be presented and allowed against the estates of deceased or insolvent debtors, in the same manner and with like effect, as other indebtedness of said debtors. The remedy hereby provided for the collection of personal tax bills is cumulative, and shall not in any manner impair other methods existing or hereafter provided for the collection of the same.

(RSMo 1939 § 11112, A.L. 1945 p. 1847, A.L. 1998 H.B. 1531 merged with S.B. 778, A.L. 2004 S.B. 1012)

Prior revisions: 1929 § 9940; 1919 § 12932; 1909 § 11487



Section 140.740 Notification to delinquent taxpayer--fee.

Notification to delinquent taxpayer--fee.

140.740. 1. Before any suit shall be brought to recover delinquent tangible personal property taxes, the collector shall notify the delinquent taxpayer by regular mail, addressed to the last known address of such taxpayer, that there are taxes assessed against him, stating the amount due and the years for which they are due, and that if the same are not paid within thirty days an action will be brought to recover such taxes; for which notice a fee of twenty-five cents may be charged and collected by the collector. In any action to recover said personal property taxes a certificate of the collector that he has mailed said notice as herein required and giving the date of such mailing shall be attached to the

petition and shall constitute prima facie evidence that such notice has been duly given.

2. In each such action a fee in the amount of ten percent of the taxes due, but in no event less than five dollars, shall be allowed the attorney for the collector. Such attorney fee and all collector's fees shall be included in the judgment for taxes in such action.

(RSMo 1939 § 11113, A.L. 1945 p. 1847, A.L. 1951 p. 868)

Prior revisions: 1929 § 9941; 1919 § 12933



Section 140.750 Commission allowed on collection of revenue.

Commission allowed on collection of revenue.

140.750. All officers required by law to receive and pay over to the collectors any part of the state and county revenue shall receive as full compensation, commission on the amount received at the rate of two percent; provided, that in counties of the first and second class and the city of St. Louis, such commission shall be paid by all officers receiving such compensation to the county or city treasury as provided by law.

(RSMo 1939 § 11232, A.L. 1945 p. 1823, A.L. 1945 p. 1956)

Prior revisions: 1929 § 10001; 1919 § 12991; 1909 § 11543

CROSS REFERENCE:

Individual liability of such officers, 139.300



Section 140.850 Contracts with private attorneys or collection agencies for assistance.

Contracts with private attorneys or collection agencies for assistance.

140.850. For all taxes administered by the department of revenue, the director may enter into contracts with private attorneys or professional collection agencies for the collection of delinquent taxes owed by residents or nonresidents of the state of Missouri; except that, any contract let pursuant to this section shall be awarded in the manner prescribed by chapter 34 and shall be subject to appropriation made therefor. Any contract entered into pursuant to this section shall not provide for a collection fee in excess of twenty-five percent of the amount collected.

(L. 1983 1st Ex. Sess. H.B. 10 § 2, A.L. 1986 S.B. 669, et al.)



Section 140.855 Vendors, office of administration to pay funds due vendors to department of revenue, when--notice, contents--hearing, procedure, effect of failure to request.

Vendors, office of administration to pay funds due vendors to department of revenue, when--notice, contents--hearing, procedure, effect of failure to request.

140.855. 1. If a vendor identified by the department of revenue is determined by the department to owe tax, the office of administration shall transfer an amount equal to the tax owed from the payment due the vendor not to exceed the amount of tax owed to the department of revenue.

2. Upon transfer of funds to the department of revenue pursuant to subsection 1 of this section, the department shall notify by certified mail the taxpayer whose payment is sought to be transferred. Such notice shall clearly set forth the name of the taxpayer, the amount of tax due, the taxpayer's opportunity to give written application for a hearing to contest the setoff within thirty days of the date of receipt of the notice and that failure to apply for such a hearing, in writing, within the thirty-day period will be deemed a waiver of the opportunity to contest the setoff and will constitute liquidation of the debt. If the application for hearing alleges a defense to the nature or amount of the claim upon which the setoff is based which requires an evidentiary hearing, the department shall promptly conduct such hearing, in accordance with the provisions of chapter 536. Failure of the debtor to make application for a hearing shall constitute liquidation of the debt. If the debt is based on a court or administrative order, the debtor shall be entitled to assert only those defenses which arose subsequent to such court or administrative order, and no issue may be raised at the hearing which has previously been litigated.

(L. 1986 S.B. 669, et al. § 3, A.L. 1993 H.B. 874)

Effective 7-1-93






Chapter 141 Delinquent Taxes--First Class Counties and St. Louis City

Section 141.010 Collection of back taxes--redemption.

Collection of back taxes--redemption.

141.010. The collectors of counties of the first class, except counties of the first class not having a charter form of government, shall proceed to collect the taxes contained in the back tax book or recorded list of the delinquent land and lots in the collector's office as herein required, and any person interested in or the owner of any tract of land or lot contained in the back tax book or in the recorded list of delinquent lands and lots in the collector's office may redeem such tract of land or town lot, or any part thereof, from the state's or county's lien thereon, by paying to the proper collector the amount of the original taxes, as charged against such tract of land or town lot described in the back tax book or recorded* list of delinquent lands and lots in the collector's office, together with interest on the same from the day upon which such tax first became delinquent at the rate of ten percent per annum and the costs until January 1, 1983, and beginning on January 1, 1983, at the rate of eighteen percent per annum and the costs; except that, if the suit has been commenced against any person owing taxes on any tract of land or town lot contained in such back tax book or recorded list of delinquent land and lots in the collector's office, for the collection of taxes due on the same, the person desiring to redeem any such tract of land or town lot before judgment shall, in addition to the original tax, the interest and costs, including attorney's fee accruing under sections 141.010 to 141.160, pay the county collector all necessary costs incurred in the court where the suit is pending, and the county collector shall account to the clerk of the court in which such suit is filed for the court costs so collected.

(RSMo 1939 § 11386, A.L. 1945 p. 1946 § 11378, A.L. 1973 H.B. 654, A.L. 1982 H.B. 1351, et al.)

*Word "record" appears in original rolls.



Section 141.020 Compromise of taxes permissible (first class counties).

Compromise of taxes permissible (first class counties).

141.020. The provisions of the law with reference to the compromise of taxes shown on the back tax book or recorded list of delinquent lands and lots in the collector's office shall apply to and shall also authorize the compromise of any judgment for taxes after the same had been rendered therefor and up to that time when the property shall be sold under execution issued on said judgment; such compromise to be authorized by the same officials and under the same conditions as set forth under existing law for the compromise of taxes.

(RSMo 1939 § 11197, A.L. 1945 p. 1946 § 11391)



Section 141.030 Deposits by county collector to be made on certain dates--final accounting (first class counties).

Deposits by county collector to be made on certain dates--final accounting (first class counties).

141.030. The collector shall on the seventeenth day of November of each year deposit with the county treasurer all county general revenue taxes collected, as best estimated by him, from November first to November fifteenth and on the second day of December all of such taxes collected from November fifteenth to November thirtieth and on the seventeenth day of December all of such taxes collected from November thirtieth to December fifteenth and on the fourth day of January all of such taxes collected from December fifteenth to December thirty-first and on or before the fifteenth day of March, shall make his final accounting and deposit and pay over the balance of all funds remaining in his hands and collected during the preceding year.

(L. 1945 p. 1039 § 16)



Section 141.040 Duty of collector to enforce payment of back taxes--suit commenced--summons--publication--default judgment (first class counties).

Duty of collector to enforce payment of back taxes--suit commenced--summons--publication--default judgment (first class counties).

141.040. If, on the first day of January of any year, any of said lands or town lots contained in said back tax book or recorded list of delinquent land or lots in the collector's office remain unredeemed, it shall be the duty of the collector to proceed to enforce the payment of the taxes charged against such tract or lot, by suit in a court of competent jurisdiction in the county where the real estate is situated, which said court shall have jurisdiction, without regard to the amount sued on, to enforce the lien of the state or such counties, and it shall be the duty of the collector, when suit shall have been commenced against any tract of land or town lot on said back tax book, to note opposite said tract or lot such fact, also against whom suit has been commenced; and in cases where suit is brought for the enforcement of liens as above, where summons shall have been issued against any defendant, and the officer to whom it is directed shall make his return that the defendant cannot be found, the court before whom the suit is pending, being first satisfied that the summons cannot be served, shall make an order directing that notice of such action be given to such defendant by publication; and in all cases where it shall be alleged in the petition, or in an affidavit subsequently filed with the clerk, that the defendants, or any one of them is a nonresident of the state of Missouri, so that the ordinary process of law cannot be served upon them, then such order may be made, and such notice by publication given by the clerk of the court in vacation, and which notice shall be published in like manner and with the same effect as when ordered by the court; the proof of publication of the order required by this section may be made by the affidavit of the publisher of the newspaper in which the order was published, or by the affidavit of any person who would be a competent witness in said cause, filed with the court; and if the defendant or defendants fail to appear at the time and place required by said order and defend said cause of action, judgment by default may be rendered as prayed, which judgment shall be as binding and effectual against the property on which the lien is sought to be enforced as if there had been personal service on the defendant.

(RSMo 1939 § 11387, A.L. 1945 p. 1946 § 11379)



Section 141.050 Appointment of collector or deputies by sheriff (first class counties).

Appointment of collector or deputies by sheriff (first class counties).

141.050. The sheriff may appoint the collector or any deputies designated by him as deputy sheriffs, and when so appointed, they may serve all process in suits commenced under sections 141.010 to 141.160 with like effect as the sheriff himself might do.

(RSMo 1939 § 11392, A.L. 1945 p. 1946 § 11390)



Section 141.060 Collector may employ attorney--compensation (first class counties).

Collector may employ attorney--compensation (first class counties).

141.060. 1. For the purpose of collecting such tax and prosecuting suits for taxes under sections 141.010 to 141.160, the collector shall be authorized to employ an attorney whose compensation, in all counties of the first class enforcing the collection of delinquent land taxes under the provisions of sections 141.010 to 141.160 exclusively, shall not be in excess of three hundred dollars per month, as may be fixed by the county commission.

2. The salary paid to said attorney shall be in full of all services rendered the said collector and in lieu of any fees, commissions and charges fixed by law in enforcing the payment and collection of delinquent back taxes on real estate; provided that where counties of the first class are now operating or hereafter may operate under the provisions of the land tax collection law, and amendments thereto, in conjunction with the provisions of sections 141.010 to 141.160, the delinquent land tax attorney shall be compensated for all legal services performed under the provisions of sections 141.010 to 141.160, and the land tax collection law in the amount and manner as provided for in said land tax collection law.

(RSMo 1939 § 11387, A.L. 1945 p. 1946 § 11380)



Section 141.070 Collector may employ abstracter--compensation.

Collector may employ abstracter--compensation.

141.070. 1. Hereafter, in any county of the first class in this state where the collector of the revenue of the county is required by law to enforce the lien of the state for back taxes by suit against real estate charged with the lien, except in counties of the first class not having a charter form of government, the collector may employ some competent and reliable abstracter of his county to prepare memoranda of abstract to lands described in the tax bills to be furnished by the collector showing all conveyances, liens and charges against the real estate, as shown by the records of the county, which shall be duly certified to by the abstracter. The abstracts or memoranda when prepared and certified as herein specified shall be delivered to the tax attorney employed to bring the suits and he shall file them with the petition in the case, and they shall become the property of the purchaser at the tax sale.

2. For preparing the abstracts or memoranda of title referred to in this section, the abstracter shall receive as compensation therefor a sum not to exceed ten dollars for each abstract or memorandum furnished. The charges shall be taxed as costs and shall be paid as other costs in the case.

(RSMo 1939 §§ 11199, 11200, A.L. 1945 p. 1946 §§ 11393, 11394, A.L. 1963 p. 188, A.L. 1973 H.B. 654)



Section 141.080 Recovery of taxes, when (first class counties).

Recovery of taxes, when (first class counties).

141.080. No action for recovery of taxes against real estate shall be commenced, had or maintained, unless action therefor shall be commenced within three years after delinquency, except that such three-year limitation shall not be applicable if any entity conveys any real estate having a tax-exempt status, and such conveyance causes such real estate to again become taxable real property and such conveyance has not been recorded in the office of the recorder in the county in which the real estate is situated. Such three-year limitation shall only be applicable upon the date such conveyance is recorded in the deed records of the county in which the real estate is situated.

(RSMo 1939 § 11393, A.L. 1945 p. 1946 § 11388, A.L. 1999 S.B. 394)



Section 141.090 Suit in name of state of Missouri--procedure (first class counties).

Suit in name of state of Missouri--procedure (first class counties).

141.090. All actions commenced under the provisions of sections 141.010 to 141.160 shall be prosecuted in the name of the state of Missouri, at the relation and to the use of the collector and against the owner of the property if known, and if not known, then against the last owner of record as shown by the county records at the time this suit was brought, and all lands owned by the same person or persons may be included in one petition and in one count thereof, for the taxes for all such years as taxes may be due thereon, and said petition shall show the different years for which taxes are due, as well as the several kinds of taxes or funds to which they are due, with the respective amounts due to each fund; all of which shall be set forth in a tax bill of said back taxes, duly authenticated by the certificate of the collector and filed with the petition; and said tax bill or bills so certified shall be prima facie evidence that the amount claimed in said suit is just and correct; and all notices and process in suits under sections 141.010 to 141.160 shall be sued out and served in the same manner as in civil actions in circuit courts; and in case of suits against nonresident unknown parties, or other owners on whom service cannot be had by ordinary summons, the proceedings shall be the same as now provided by law in civil actions affecting real or personal property. In all suits under sections 141.010 to 141.160 the general laws of the state as to practice and proceedings in civil cases shall apply, so far as applicable and not contrary to this law.

(RSMo 1939 § 11388, A.L. 1945 p. 1946 § 11381)



Section 141.100 Judgment--contents--first lien on land (first class counties).

Judgment--contents--first lien on land (first class counties).

141.100. The judgment, if against the defendant, shall describe the land upon which taxes are found to be due; shall state the amount of taxes and interest found to be due upon each tract or lot, and the year or years for which the same are due, up to the rendition thereof, and shall decree that the lien of the state be enforced, and that the real estate, or so much thereof as may be necessary to satisfy such judgment, interest and costs, be sold, and a special fieri facias shall be issued thereon, subject to the provisions herein contained, which shall be executed as in other cases of special judgment and execution, and said judgment shall be a first lien upon said land.

(RSMo 1939 § 11389, A.L. 1945 p. 1946 § 11382)



Section 141.110 Lien of tax judgment a continuing lien (first class counties).

Lien of tax judgment a continuing lien (first class counties).

141.110. The lien of general tax judgments provided for in section 141.100 shall be a continuing lien and shall not be barred by lapse of time or limitation, but shall terminate only upon payment as herein provided, or sale under execution.

(RSMo 1939 § 11195, A.L. 1945 p. 1946 § 11389)



Section 141.120 No execution for two years--redemption by owner (first class counties).

No execution for two years--redemption by owner (first class counties).

141.120. After judgment shall have been rendered, no execution shall be levied thereon nor sale under said execution had for a period of two years from the date of entry of such judgment, during which time the owner of the property against which judgment has been rendered, or any person having an interest therein, may redeem the property from said judgment by paying the amount of the judgment, interest and costs, or the amount set as a compromise payment under the terms of this law, and if such payment be made, the judgment shall be released and the taxes marked paid.

(RSMo 1939 § 11189, A.L. 1945 p. 1946 § 11383)



Section 141.121 Redemption barred on final judgment against vacant residential real property--immediate sale (first class counties).

Redemption barred on final judgment against vacant residential real property--immediate sale (first class counties).

141.121. Any provisions of this chapter to the contrary notwithstanding, the owner of any parcel of real property against which a judgment has been rendered shall not have the right to redeem such property from said judgment if at the time of judgment such property is assessed as residential property and the judgment finds the property has been vacant for a period of not less than six months prior to the judgment. After a judgment as provided for in this section becomes final, a sale under execution of the judgment shall be immediately held as provided under the applicable provisions of this chapter.

(L. 1992 H.B. 1434 & 1490)



Section 141.130 Sale of property--approval by court--acceptance, when (first class counties).

Sale of property--approval by court--acceptance, when (first class counties).

141.130. 1. Whenever a sale under execution on a tax judgment shall be had, the sheriff shall announce that such sale is subject to the approval of the court, and the sheriff shall report the sale and the amount of the bid to the court in which judgment was rendered, and the court shall appoint two disinterested and competent appraisers, who shall appraise the value of the property and the improvements thereon.

2. If the amount bid by the purchaser at the execution sale shall exceed fifty percent of the value of the property, the court shall confirm the sale, and the sheriff shall execute a deed for the property.

3. If the amount bid by the purchaser is less than fifty percent of the appraised value of the property, and the title which would be acquired by the purchaser is subject to other taxes, which are a lien superior to the lien of the taxes for which the judgment was rendered, and the combined amount of such prior liens and the amount bid by the purchaser shall exceed fifty percent of the appraised value of the property, the court shall likewise confirm the sale, and the sheriff shall execute a deed to the purchaser.

4. If the amount bid, together with prior tax liens, if any, shall be less than fifty percent of the appraised value of the property, the court may require the purchaser to increase his bid to an amount equal to fifty percent of such appraised value, and if the purchaser agrees so to do, and makes such additional payment, the sale shall be approved, and the sheriff shall execute and deliver a deed to the purchaser, but if the purchaser declines to increase his bid and make such additional payment, the sale shall be disapproved and the lien of the judgment continued, subject to the issuance of subsequent executions.

(RSMo 1939 § 11191, A.L. 1945 p. 1946 § 11385)



Section 141.140 Execution of deed by sheriff (first class counties).

Execution of deed by sheriff (first class counties).

141.140. The sheriff shall, subject to the provisions of section 141.130, execute to the purchasers of real estate under this law a deed for the property sold which shall be acknowledged before the circuit court of the county, as in ordinary cases, and which shall convey a title in fee to such purchaser of the real estate therein named, and shall be prima facie evidence of title, and that the matters and things therein stated are true.

(RSMo 1939 § 11391, A.L. 1945 p. 1946 § 11386)



Section 141.150 Fees allowed (first class counties).

Fees allowed (first class counties).

141.150. Fees shall be allowed for services rendered under the provisions of sections 141.010 to 141.160 as follows:

(1) To the collector the fee authorized by section 52.290 to be taxed as costs and collected from the party redeeming, or from the proceeds of sale, as herein provided;

(2) To the collector for making the back tax book, twenty-five cents per tract, to be taxed as costs and collected from the party redeeming such tract;

(3) To the collector, attorney's fees in the sum of five percent of the amount of taxes actually collected and paid into the treasury after judgment is obtained or if such taxes are paid before judgment, but after suit is instituted, two percent on all sums collected and paid into the treasury; and an additional sum in the amount of two dollars for each suit instituted pursuant to the provisions of sections 141.010 to 141.160, where publication is not necessary, and in the amount of five dollars for each suit where publication is necessary, which sums shall be taxed and collected as other costs;

(4) To the circuit clerk, associate circuit judge, sheriff and printer, such fees as are allowed by law for like services in civil cases, which shall be taxed as costs in the case; provided, that in no case shall the state or county be liable for any such costs, nor shall the county commission or state auditor or commissioner of administration allow any claim for any costs incurred by the provisions of this law; provided further, that all fees collected shall be accounted for and all fees collected, except those allowed the printer, shall be paid to the county treasurer at such times and in the manner as otherwise provided by law.

(RSMo 1939 § 11395, A.L. 1945 p. 1946 § 11387, A.L. 2007 S.B. 22 merged with S.B. 497)



Section 141.160 General law relating to taxation to apply to first class charter counties--exception.

General law relating to taxation to apply to first class charter counties--exception.

141.160. 1. The general law relating to taxation and the collection of delinquent taxes, as now existing, shall apply to counties of the first class having a charter form of government insofar as not inconsistent with the provisions of sections 141.010 to 141.160, except that counties of the first class operating under a charter form of government may hereafter elect to operate under the provisions of chapter 140, the general law relating to the collection of delinquent taxes, by the enactment of an ordinance by the legislative body of such county.

2. In addition to any other provisions of law related to delinquent tax collection fees, in all counties having a charter form of government and more than six hundred thousand inhabitants, the collector shall collect on behalf of the county and pay into the county general fund an additional fee for the collection of delinquent and back taxes of five percent on all sums collected to be added to the face of the tax bill and collected from the party paying the tax.

3. The provisions of sections 141.010 to 141.160 shall not apply to counties of the first class not having a charter form of government, and such counties shall operate under the provisions of chapter 140.

(RSMo 1939 § 11396, A.L. 1945 p. 1946 § 11392, A.L. 1969 p. 250, A.L. 1973 H.B. 654, A.L. 2009 H.B. 481)

Prior revisions: 1929 § 10154; 1919 § 13151



Section 141.170 Personal taxes--tax bills--delinquency (first class charter counties).

Personal taxes--tax bills--delinquency (first class charter counties).

141.170. 1. In counties of the first class, except counties of the first class not having a charter form of government, tangible personal property taxes assessed on and after January 1, 1946, and all personal taxes delinquent at that date, shall constitute a debt, as of the date on which such taxes were levied for which a personal judgment may be recovered against the party assessed with such taxes before any court of this state having jurisdiction.

2. All actions commenced under this section shall be prosecuted in the name of the state of Missouri, at the relation and to the use of the collector and against the person or persons named in the tax bill, and in one petition and in one count thereof may be included such taxes for all such years as are delinquent and unpaid, and such taxes shall be set forth in a tax bill or bills of such personal back taxes duly authenticated by the certificate of the collector and filed with the petition; and such tax bill or tax bills so certified shall be prima facie evidence that the amount claimed in the suit is just and correct, and all notices and process in suits under this law shall be sued and served in the same manner as in civil actions, and the general laws of this state as to practice and proceedings and appeals and writs of error in civil cases shall apply, so far as applicable, to the above actions; except, however, that in no case shall the state, county, city or collector be liable for any costs nor shall any be taxed against them or any of them.

3. For the purpose of this section, personal tax bills shall become delinquent on the first day of January following the day when such bills are placed in the hands of the collector, and suits thereon may be instituted on and after the first day of April following, and within five years from that day. Such personal tax shall be presented and allowed against the estates of deceased or insolvent debtors, in the same manner and with like effect as other indebtedness of such debtors.

(L. 1945 p. 1944 § 1, A.L. 1973 H.B. 654)



Section 141.180 Employment of delinquent tangible personal property tax attorney by collector--compensation of other employees (first class charter counties).

Employment of delinquent tangible personal property tax attorney by collector--compensation of other employees (first class charter counties).

141.180. 1. In all counties of the first class which are subject to and governed by sections 141.210 to 141.810, the collector may employ a delinquent tangible personal property tax attorney to represent him in legal proceedings necessary in the collection of delinquent tangible personal property taxes, and who shall perform all the duties imposed upon such attorney by the provisions of sections 141.170 to 141.200 and other laws not inconsistent herewith, pertaining to the collection of delinquent tangible personal property taxes, and who shall receive as full compensation and in lieu of all fees a salary to be fixed by the county commission, not to exceed six thousand five hundred dollars per annum, payable in twelve equal monthly installments.

2. In addition the collector may employ and pay, with the approval of the county commission, an assistant delinquent tangible personal property tax attorney and such clerical and other assistants as may be necessary to enable the delinquent tangible personal property tax attorney to efficiently perform his duties.

3. In all counties of the first class not electing to adopt the provisions of said land tax collection law, except counties of the first class not having a charter form of government, the collector may employ an attorney to represent him in his official capacity in all legal proceedings instituted by the collector for the collection of delinquent personal and real estate taxes, and such attorney shall receive, in lieu of all fees and as full compensation, a salary to be fixed by the county commission in an amount not exceeding three thousand six hundred dollars per annum, payable in equal monthly installments.

(L. 1945 p. 1944 § 2, A.L. 1973 H.B. 654)



Section 141.190 Fees (first class charter counties).

Fees (first class charter counties).

141.190. In all counties of the first class, except counties of the first class not having a charter form of government, attorneys' fees in the sum of ten percent on the amount of money actually collected and paid into the county treasury shall be allowed; provided, however, that in each case a fee of forty cents may be charged; and provided such fee shall be collected on all delinquent tangible personal property tax, and such fees shall be taxed and collected as other costs and penalties and shall not be deducted from the tax. All fees herein provided for shall be accounted for and paid to the county treasurer for deposit in the county general revenue fund as otherwise provided by law.

(L. 1945 p. 1944 § 3, A.L. 1973 H.B. 654)



Section 141.200 General taxation law applies (first class charter counties).

General taxation law applies (first class charter counties).

141.200. The general law as now existing in all matters relating to taxation and the collection of delinquent and back taxes on tangible personal property not specifically provided for in sections 141.170 to 141.200 shall continue to be the law for counties of the first class, but nothing in this section shall be construed so as to extend any provision of sections 141.170 to 141.200 to include counties of the first class not having a charter form of government.

(L. 1945 p. 1944 § 4, A.L. 1973 H.B. 654)



Section 141.202 Conveyances subject to covenants and easements.

Conveyances subject to covenants and easements.

141.202. Any sale of lands under this chapter shall be subject to valid recorded covenants running with the land and to valid easements of record or in use.

(L. 1996 H.B. 979)



Section 141.210 Title of law (first class charter counties).

Title of law (first class charter counties).

141.210. Sections 141.210 to 141.810 and sections 141.980 to 141.1015 shall be known by the short title of "Land Tax Collection Law".

(L. 1943 p. 1029 § 1, A.L. 2012 H.B. 1659 & 1116)



Section 141.220 Definitions (charter counties, and Clay and Buchanan counties).

Definitions (charter counties, and Clay and Buchanan counties).

141.220. The following words, terms and definitions, when used in sections 141.210 to 141.810 and sections 141.980 to 141.1015, shall have the meanings ascribed to them in this section, except where the text clearly indicates a different meaning:

(1) "Ancillary parcel" shall mean a parcel of real estate acquired by a land bank agency other than:

(a) Pursuant to a deemed sale under subsection 3 of section 141.560;

(b) By deed from a land trust under subsection 1 of section 141.984; or

(c) Pursuant to a sale under subdivision (2) of subsection 2 of section 141.550;

(2) "Appraiser" shall mean a state licensed or certified appraiser licensed or certified pursuant to chapter 339 who is not an employee of the collector or collection authority;

(3) "Board" or "board of commissioners" shall mean the board of commissioners of a land bank agency;

(4) "Collector" shall mean the collector of the revenue in any county affected by sections 141.210 to 141.810 and sections 141.980 to 141.1015;

(5) "County" shall mean any county in this state having a charter form of government, any county of the first class with a population of at least one hundred fifty thousand but less than one hundred sixty thousand and any county of the first class with a population of at least eighty-two thousand but less than eighty-five thousand;

(6) "Court" shall mean the circuit court of any county affected by sections 141.210 to 141.810 and sections 141.980 to 141.1015;

(7) "Delinquent land tax attorney" shall mean a licensed attorney-at-law, employed or designated by the collector as hereinafter provided;

(8) "Land bank agency", shall mean an agency created under section 141.980;

(9) "Land taxes" shall mean taxes on real property or real estate and shall include the taxes both on land and the improvements thereon;

(10) "Land trustees" and "land trust" shall mean the land trustees and land trust as the same are created by and described in section 141.700;

(11) "Municipality" shall include any incorporated city or town, or a part thereof, located in whole or in part within a county of class one or located in whole or in part within a county with a charter form of government, which municipality now has or which may hereafter contain a population of two thousand five hundred inhabitants or more, according to the last preceding federal decennial census;

(12) "Person" shall mean any individual, male or female, firm, copartnership, joint adventure, association, corporation, estate, trust, business trust, receiver or trustee appointed by any state or federal court, trustee otherwise created, syndicate, or any other group or combination acting as a unit, and the plural as well as the singular number;

(13) "Political subdivision" shall mean any county, city, town, village, school district, library district, or any other public subdivision or public corporation having the power to tax;

(14) "Reserve period taxes" shall mean land taxes assessed against any parcel of real estate sold or otherwise disposed of by a land bank agency for the first three tax years following such sale or disposition;

(15) "School district", "road district", "water district", "sewer district", "levee district", "drainage district", "special benefit district", "special assessment district", or "park district" shall include those located within a county as such county is described in this section;

(16) "Sheriff" and "circuit clerk" shall mean the sheriff and circuit clerk, respectively, of any county affected by sections 141.210 to 141.810 and sections 141.980 to 141.1015;

(17) "Tax bill" as used in sections 141.210 to 141.810 and sections 141.980 to 141.1015 shall represent real estate taxes and the lien thereof, whether general or special, levied and assessed by any taxing authority;

(18) "Tax district" shall mean the state of Missouri and any county, municipality, school district, road district, water district, sewer district, levee district, drainage district, special benefit district, special assessment district, or park district, located in any municipality or county as herein described;

(19) "Tax lien" shall mean the lien of any tax bill as defined in this section;

(20) "Taxing authority" shall include any governmental, managing, administering or other lawful authority, now or hereafter empowered by law to issue tax bills, the state of Missouri or any county, municipality, school district, road district, water district, sewer district, levee district, drainage district, special benefit district, special assessment district, or park district, affected by sections 141.210 to 141.810 and sections 141.980 to 141.1015.

(L. 1943 p. 1029 § 2, A.L. 1945 p. 1926, A.L. 1949 p. 602, A.L. 1973 H.B. 654, A.L. 1982 H.B. 1351, et al., A.L. 2000 H.B. 1238 merged with S.B. 894, A.L. 2012 H.B. 1659 & 1116)



Section 141.230 Operation under law (first class charter counties).

Operation under law (first class charter counties).

141.230. 1. The land tax collection law shall apply to all counties of class one which are now operating under the provisions thereof or which may hereafter elect to operate under the provisions of sections 141.210 to 141.810 by adoption of a resolution or order of the county commission of such county, except that counties of the first class not having a charter form of government may not elect to operate under the provisions of sections 141.210 to 141.810. Any county commission so adopting such resolution or order shall file a certified copy thereof within ten days after the adoption of said resolution or order with the clerk of the county commission and with the collector of revenue for such county, and with the mayor and city collector or chief financial officer of each municipality in such county, as defined by section 141.220.

2. After the adoption of such resolution or order by such county commission, any such municipality may by resolution or ordinance of its proper governing authority elect to adopt and come within the provisions of the land tax collection law, and thereafter shall cooperate with such county under the provisions of sections 141.210 to 141.810. Any such county or municipality which shall, in the manner provided herein, have elected to come within the provisions of sections 141.210 to 141.810 by adoption of such resolution, order or ordinance, may, after a period of one year from the effective date of such resolution, order or ordinance, adopt by similar means a resolution, order or ordinance, rescinding the election to adopt the provisions of the land tax collection law and certified copies of such resolution, order or ordinance shall be filed in the same manner as said original resolution, order or ordinance; provided, that such resolution, order or ordinance rescinding or nullifying the election to adopt the provisions of sections 141.210 to 141.810 shall not become effective for one year thereafter nor shall it invalidate or in any way affect any proceedings in rem for foreclosure which may have been instituted under the provisions of sections 141.210 to 141.810, but all such actions and proceedings so instituted while the provisions of said sections were in full force and effect shall be prosecuted to their conclusion and completion; provided further, that any county or municipality which may have operated under sections 141.210 to 141.810 prior to the enactment of this section may hereafter elect to terminate any further operation under sections 141.210 to 141.810 by proceeding in manner and form and to the same effect as though it had originally elected to operate under the provisions of sections 141.210 to 141.810.

3. Any city located partly within and partly without a class one county, which city and county now are or hereafter may be operating under the provisions of sections 141.210 to 141.810, may collect its delinquent tax bills imposed against real property located in that part of such city situated within such class one county, pursuant to the provisions of sections 141.210 to 141.810; provided, however, that tax bills imposed against real estate, located in that part of such city outside of the limits of any such class one county, shall be collected under the provisions of the charter of any such city, or under such other provisions as may be provided by law.

(L. 1943 p. 1029 § 3, A.L. 1945 p. 1926, A.L. 1949 p. 602, A.L. 1973 H.B. 654)



Section 141.240 Tax liens on real estate (first class charter counties).

Tax liens on real estate (first class charter counties).

141.240. All liens for taxes on real estate shall be upon and against the real estate only. Any reference in any record of any tax assessor or collector in any tax bill to any owner or purported owner of the real estate shall not affect the validity of such tax bill, or the validity of the tax lien upon the real estate, and shall not impose any personal liability upon any person whomsoever for any such land tax.

(L. 1943 p. 1029 § 5)



Section 141.250 Equality of tax liens--priorities--distribution of proceeds.

Equality of tax liens--priorities--distribution of proceeds.

141.250. 1. The respective liens of the tax bills for general taxes of the state of Missouri, the county, any municipality and any school district, for the same tax year, shall be equal and first liens upon the real estate described in the respective tax bills thereof; provided, however, that the liens of such tax bills for the latest year for which tax bills are unpaid shall take priority over the liens of tax bills levied and assessed for less recent years, and the lien of such tax bills shall rate in priority in the order of the years for which they are delinquent, the lien of the tax bill longest delinquent being junior in priority to the lien of the tax bill for the next most recent tax year.

2. All tax bills for other than general taxes shall constitute liens junior to the liens for general taxes upon the real estate described therein; provided, however, that a tax bill for other than general taxes, of the more recent issue shall likewise be senior to any such tax bill of less recent date.

3. The proceeds derived from the sale of any lands encumbered with a tax lien or liens, or held by the land trustees, or acquired by a land bank agency pursuant to a deemed sale under subsection 3 of section 141.560, by deed from a land trust under subsection 1 of section 141.984, or pursuant to a sale under subdivision (2) of subsection 2 of section 141.550 shall be distributed to the owners of such liens in the order of the seniority of the liens, or their respective interests as shown by the records of the land trust or the land bank agency. Those holding liens of equal rank shall share in direct proportion to the amounts of their respective liens.

(L. 1943 p. 1029 § 6, A.L. 2012 H.B. 1659 & 1116)



Section 141.260 Foreclosure of tax lien--tax sale certificate--evidence--priorities (first class charter counties).

Foreclosure of tax lien--tax sale certificate--evidence--priorities (first class charter counties).

141.260. 1. Whenever it shall appear that a tax bill has been due and unpaid for a period of at least two years after the date on which, if a general tax bill, it became delinquent, or, if a special tax bill, such bill or any installment thereof became due, the tax lien, represented by such tax bill, and the tax liens of other delinquent tax bills, shall be summarily foreclosed in the manner provided in sections 141.210 to 141.810.

2. Ownership of a tax bill, or of a tax sale certificate, or certificate of purchase, or tax deed, or any other instrument or record of a tax bill not bearing evidence of cancellation or payment, by the tax district or taxing authority issuing the same, or by any other owner thereof, shall be prima facie evidence of the fact that the tax bill or tax lien represented thereby has not been paid to the tax district or to the owner of the tax bill or tax lien.

3. The holders of tax sale certificates, certificates of purchase, or tax deeds, issued by any municipality, shall be on a parity as to priority of liens and shall have the same rights as the taxing authorities holding or owning general tax bills for the same tax year, and may in like manner foreclose their liens under sections 141.210 to 141.810.

(L. 1943 p. 1029 § 4, A.L. 1982 H.B. 1351, et al.)

(2004) Remedy of foreclosure is not available for delinquent special assessments on property owned by housing authority; section 99.200 exempts housing authorities from collection remedies for all liens except voluntary liens. In re Foreclosure of Liens v. Housing Authority of Kansas City, 150 S.W.3d 364 (Mo.App.W.D.).



Section 141.270 List of tax liens affecting land--filing fees--exemption (first class charter counties).

List of tax liens affecting land--filing fees--exemption (first class charter counties).

141.270. 1. On or before the fifth day of January in each year, all taxing authorities shall, and any other tax bill owner may, file with the collector eight copies of a list on a form approved by the collector, of all parcels of real estate affected by tax liens held and owned by such taxing authority or person which have been delinquent for two years or* more. Such list shall also include all delinquent tax bills for any and all years.

2. The taxing authority or person filing such list shall pay to the collector a filing fee of one dollar and fifty cents for each parcel of real estate described therein, which fee shall be charged against each parcel and collected and accounted for by the collector as other costs.

3. No school district nor any other taxing authority whose taxes are required by law to be collected by the collector shall file any list nor pay the filing fee herein provided.

4. If the taxes of any taxing authority are two or more years delinquent, the other taxing authorities shall, and other tax bill owners may, include in the said list all tax liens against the said parcel, even though they are not two years delinquent.

(L. 1943 p. 1029 § 8, A.L. 1945 p. 1761, A. 1949 S.B. 1024, A.L. 1982 H.B. 1351, et al.)

*Word "of" appears in original rolls.



Section 141.280 Content of list (first class charter counties).

Content of list (first class charter counties).

141.280. Each list shall contain the following:

(1) A description of the land by the smallest legal subdivisions or by the smallest parts, lots, or parcels when sections and subdivisions thereof are divided into lots, blocks or parcels and, when such real estate cannot be so described, then by metes and bounds; any variance in any description of such real estate from year to year or any such variance between taxing authorities shall not be material so long as such descriptions reasonably identify the same land;

(2) A statement of the amount of each tax bill upon such parcel, including all tax bills thereon which are delinquent, the year of such assessment, the tract number, if any, of each tax bill, and the date or dates from which and the rate or rates at which interest and penalties shall be computed, and an appropriate designation of the owner or holder of each such tax bill;

(3) The name of the last known person appearing on the records of the collector in whose name the tax bills on such real estate were listed or charged for the year preceding the calendar year in which such list is filed.

(L. 1943 p. 1029 § 8, A.L. 1945 p. 1761, A. 1949 S.B. 1024)



Section 141.290 Tax bill lists--suits pending--time of delivery--filing of petition.

Tax bill lists--suits pending--time of delivery--filing of petition.

141.290. 1. The collector shall compile lists of all state, county, school, and other tax bills collectible by him which are delinquent according to his records and he shall combine such lists with the list filed by any taxing authority or tax bill owner.

2. The collector shall assign a serial number to each parcel of real estate in each list and if suit has been filed in the circuit court of the county on any delinquent tax bill included in any list, the collector shall give the court docket number of such suit and some appropriate designation of the place where such suit is pending, and such pending suit so listed in any petition filed pursuant to the provisions of sections 141.210 to 141.810 and sections 141.980 to 141.1015 shall, without further procedure or court order, be deemed to be consolidated with the suit brought under sections 141.210 to 141.810 and sections 141.980 to 141.1015, and such pending suit shall thereupon be abated.

3. The collector shall deliver such combined lists to the delinquent land tax attorney from time to time but not later than April the first of each year.

4. The delinquent land tax attorney shall incorporate such lists in petitions in the form prescribed in section 141.410, and shall file such petitions with the circuit clerk not later than June first of each year.

(L. 1943 p. 1029 § 8, A.L. 1945 p. 1761, A. 1949 S.B. 1024, A.L. 2012 H.B. 1659 & 1116)



Section 141.300 Tax bill lists--receipt for aggregate amount by collector--monthly statement.

Tax bill lists--receipt for aggregate amount by collector--monthly statement.

141.300. 1. The collector shall receipt for the aggregate amount of such delinquent tax bills appearing on the list or lists filed with him under the provisions of section 141.290, which receipt shall be held by the owner or holder of the tax bills or by the treasurer or other corresponding financial officer of the taxing authority so filing such list with the collector.

2. The collector shall, on or before the fifth day of each month, file with the owner or holder of any tax bill or with the treasurer or other corresponding financial officer of any taxing authority, a detailed statement, verified by affidavit, of all taxes collected by him during the preceding month which appear on the list or lists received by him, and shall, on or before the fifteenth day of the month, pay the same, less his commissions and costs payable to the county, to the tax bill owner or holder or to the treasurer or other corresponding financial officer of any taxing authority; provided, however, that the collector shall be given credit for the full amount of any tax bill which is bid in by the land trustees and where title to the real estate described in such tax bill is taken by the land trust, or which is bid in by a land bank agency and where title to the real estate described in such tax bill is taken by such land bank agency pursuant to a deemed sale under subsection 3 of section 141.560, or which is included in the bid of a land bank agency and where title to the real estate described in such tax bill is taken by such land bank agency pursuant to a sale under subdivision (2) of subsection 2 of section 141.550.

(L. 1943 p. 1029 § 9, A.L. 2012 H.B. 1659 & 1116)



Section 141.310 Exclusive power to collect taxes--expenses of suit (first class charter counties).

Exclusive power to collect taxes--expenses of suit (first class charter counties).

141.310. 1. The exclusive power to collect such tax bills of any tax bill owner or holder or taxing authority under the terms and conditions of sections 141.210 to 141.810 is hereby given to the collector after suit has been filed or received by the collector; provided, however, that if in any year the collector shall fail to institute suit against any parcel of real estate, as provided herein, then any taxing authority or the holder of any tax bill may institute a suit under sections 141.210 to 141.810 to foreclose any delinquent tax lien or liens upon such real estate, such suit to be brought in the name of the collector at the relation of the taxing authority or tax bill owner who institutes the suit, and shall have the same effect and be subject to the same procedure as suits brought by the collector, except that the person bringing such suit shall deliver a copy of the petition to the collector ten days prior to filing same.

2. The expenses of all suits so brought including court costs, publication costs, attorneys' fees and other expenses shall be advanced by the person bringing such suit, except that if in any such suit so brought there are tax liens upon the same parcels of* real estate described therein delinquent two years or more for general state, county and school purposes, such costs and expenses shall be advanced by the collector as if the collector had brought the suit.

(L. 1943 p. 1029 § 10, A.L. 1982 H.B. 1351, et al.)

*Word "or" appears in original rolls.



Section 141.320 Delinquent land tax attorney--appointment, compensation, assistants, duties--county counselor designated as, when.

Delinquent land tax attorney--appointment, compensation, assistants, duties--county counselor designated as, when.

141.320. 1. The collector shall at his option appoint a delinquent land tax attorney at a compensation of ten thousand dollars per year, or in counties having a county counselor, the collector shall at his option designate the county counselor and such of his assistants as shall appear necessary to act as the delinquent land tax attorney.

2. A delinquent land tax attorney who is not the county counselor, with the approval of the collector, may appoint one or more assistant delinquent land tax attorneys at salaries of not less than two hundred dollars and not more than four hundred dollars per month, and such clerical employees as may be necessary, at salaries to be fixed by the collector at not less than three hundred dollars and not more than four hundred dollars per month; and the appointed delinquent tax attorney may incur such reasonable expenses as are necessary for the performance of his duties.

3. The delinquent land tax attorney and his assistants shall perform legal services for the collector and shall act as attorney for him in the prosecution of all suits brought for the collection of land taxes; but they shall not perform legal services for the land trust or any land bank agency.

4. Salaries and expenses of a delinquent land tax attorney who is not also the county counselor, his assistants and his employees shall be paid monthly out of the treasury of the county from the same funds as employees of the collector whenever the funds provided for by sections 141.150, 141.270, and 141.620 are not sufficient for such purpose.

5. The compensation herein provided shall be the total compensation for a delinquent land tax attorney who is not also a county counselor, his assistants and employees, and when the compensation received by him or owing to him by the collector exceeds ten thousand dollars in any one calendar year by virtue of the sums charged and collected pursuant to the provisions of section 141.150, the surplus shall be credited and applied by the collector to the expense of the delinquent land tax attorney and to the compensation of his assistants and employees, and any sum then remaining shall be paid into the county treasury on or before the first day of March of each year and credited to the general revenue fund of the county.

6. A delinquent land tax attorney who is not also the county counselor shall make a return quarterly to the county commission of such county of all compensation received by him, and of all amounts owing to him by the collector, and of all salaries and expenses of any assistants and employees, stating the same in detail, and verifying such amounts by his affidavit.

(L. 1943 p. 1029 § 47, A.L. 1945 p. 1761, A. 1949 S.B. 1024, A.L. 1951 p. 837, A.L. 1955 p. 841, A.L. 1961 p. 608, A.L. 1982 H.B. 1351, et al., A.L. 2012 H.B. 1659 & 1116)



Section 141.330 Delinquent land tax clerk, appointment, compensation (first class charter counties).

Delinquent land tax clerk, appointment, compensation (first class charter counties).

141.330. The collector annually may appoint one delinquent land tax clerk in each office lawfully maintained by him in the county at a salary of four thousand eight hundred dollars per year; except, that in first class counties not having a charter form of government the delinquent land tax clerks shall receive salaries of not less than four thousand eight hundred dollars and not more than five thousand four hundred dollars per year, payable monthly out of the treasury of the county from the same funds from which the collector and his other employees are paid.

(L. 1943 p. 1029 § 47, A.L. 1945 p. 1761, A. 1949 S.B. 1024, A.L. 1953 p. 741, A.L. 1955 p. 842, A.L. 1961 p. 267)



Section 141.340 Foreclosure of tax liens--suits (first class charter counties).

Foreclosure of tax liens--suits (first class charter counties).

141.340. Any suit brought under sections 141.210 to 141.810 to foreclose the lien of general and special taxes which become delinquent prior to January 1, 1984, must be brought prior to the expiration of five years after such taxes shall have become delinquent. Any suit brought under sections 141.210 to 141.810 to foreclose the lien of general and special taxes which become delinquent subsequent to December 31, 1984, must be brought prior to the expiration of three years after such general and special taxes shall have become delinquent.

(L. 1943 p. 1029 § 48, A.L. 1982 H.B. 1351, et al.)



Section 141.350 Consolidation of pending suits with suits brought under this law--action, when (first class counties).

Consolidation of pending suits with suits brought under this law--action, when (first class counties).

141.350. 1. All suits to collect delinquent tax bills which may be pending at the time of the commencement of any suits brought under sections 141.210 to 141.810 affecting the same land shall be consolidated with suits brought under said sections, and the parties to such pending suits shall file answers within the time and as provided in sections 141.210 to 141.810; provided, however, that any tax bills sought to be collected in any pending suits may be included in any list or lists included as a part of any petition filed by the collector, and, if so included in any list filed as part of any such petition, such inclusion shall act as an abatement of any such pending suit, and all amounts then due on such tax bills, including interest, penalties, attorney's fees and costs, shall be so listed and charged, and shall thereupon continue in full force and effect the liens therefor against the respective parcels of real estate described therein and so listed in the petition filed under sections 141.210 to 141.810; and, when so listed and included in the petition, no answer shall be required to be filed in such collector's suit to collect such delinquent tax bills.

2. Suits brought under sections 141.210 to 141.810, involving delinquent tax bills sought to be collected by suits pending at the time suits are brought under these sections, shall be tried as all other actions under said sections, and the statutes of limitations shall not prevent the parties to such pending suits from asserting all rights and defenses which they then had.

3. Any lien, tax lien, represented by tax certificates, certificates of purchase or tax deeds, owned or held by any person or taxing authority existing at the time sections 141.210 to 141.810 become effective shall not be abated by the terms of said sections, but the holders thereof shall assert their respective liens in any suits brought under these sections affecting such real estate by inclusion in the petition, or by answer within the time provided by said sections for the filing of answers, but if no suit be brought by the collector affecting such real estate, then any taxing authority or the owner or holder of any such tax lien must bring an action as provided in section 141.310 within three years after the time when such lien or tax lien becomes delinquent. If, through any error, mistake, omission, or oversight, any petition or part thereof is dismissed as to the lien of any tax bill affecting any parcel of real estate described therein, such dismissal shall be without prejudice and the owner or holder of such tax bill may at his option bring or cause another suit to foreclose such tax lien to be brought at any time within one year after the date of such dismissal, but not thereafter.

(L. 1943 p. 1029 § 20, A.L. 1982 H.B. 1351, et al.)



Section 141.360 Suits for foreclosure--naming of parties (first class charter counties).

Suits for foreclosure--naming of parties (first class charter counties).

141.360. All suits for the foreclosure of tax liens brought by the collector shall name him only by the title of his office and all such suits shall be brought directly against the real estate subject to the tax lien or liens to be foreclosed, and shall not name any person as defendant.

(L. 1943 p. 1029 § 11)



Section 141.370 County clerk to act as collector, when (first class charter counties).

County clerk to act as collector, when (first class charter counties).

141.370. If during the pendency of any such suit the incumbent of the office of collector shall cease to hold such office the county clerk shall act as substitute collector for all purposes under sections 141.210 to 141.810 until such collector's successor has qualified, and such action shall proceed without requiring the substitution of the county clerk or successor incumbent as a party.

(L. 1943 p. 1029 § 12)



Section 141.380 Suits for foreclosure--parcels or tracts of land may be joined (first class charter counties).

Suits for foreclosure--parcels or tracts of land may be joined (first class charter counties).

141.380. Any number of parcels of real estate may be joined in one petition or suit. Each separate tract or parcel of real estate joined in any one action shall be given a serial number by the collector and shall be separately indexed and docketed by the circuit clerk in a book kept by the clerk for that purpose.

(L. 1943 p. 1029 § 13, A.L. 1996 S.B. 869)

Effective 7-1-97



Section 141.390 Filing of suit, where (first class charter counties).

Filing of suit, where (first class charter counties).

141.390. In any county having more than one courthouse in which are located offices or branch offices of the collector, recorder of deeds, and circuit clerk, respectively, where it is required by law that instruments affecting the title to real estate located within the limits of a certain portion of said county shall be filed for record in the office of the recorder of deeds located in such courthouse, the petition or suit containing a list or lists of delinquent tax bills, constituting liens on real estate located in the same portion of said county as the real estate as to which instruments affecting the title thereto shall be required by law to be filed in the office of the recorder of deeds as aforesaid, shall be filed by the delinquent land tax attorney in the office of the circuit clerk located in the same courthouse.

(L. 1943 p. 1029 § 13)



Section 141.400 Suit for foreclosure--action in rem--pleadings (first class charter counties).

Suit for foreclosure--action in rem--pleadings (first class charter counties).

141.400. 1. The foregoing proceeding or suit shall constitute an action in rem, and the pleadings therein shall consist of a petition and an answer or answers.

2. An answer may be filed by any person or taxing authority owning or claiming any right, title or interest in or to any tax bill constituting a tax lien on the real estate described in the petition, or by any person owning or claiming any right, title, or interest in or to, or lien upon, such real estate. An answer shall include the nature and amount of the interest and any defense or objection to the foreclosure of the tax liens listed in the petition, and may include the allegations usually incorporated in pleadings entitled cross petitions, cross complaints, interpleas, or intervening petition.

3. All pleadings must be brief, clear and concise, and shall be liberally construed by the court. Any such answer shall contain the caption and number of the case, and the serial number or numbers of the parcels of real estate concerned. Such answer must be filed with the circuit clerk and a copy thereof served on the delinquent land tax attorney not later than sixty calendar days after the date of the first publication of the notice of foreclosure, and if such sixtieth day falls on a Sunday or legal holiday, then such answer may be filed on the day after such Sunday or legal holiday.

4. In the event of failure to answer within the time herein fixed, the petition shall be taken as confessed and a default judgment may be taken as to all tax bills affecting parcels of real estate as to which no answer has been filed.

(L. 1943 p. 1029 § 14)



Section 141.410 Suit for foreclosure--petition--caption--contents--notice, filing.

Suit for foreclosure--petition--caption--contents--notice, filing.

141.410. 1. A suit for the foreclosure of the tax liens herein provided for shall be instituted by filing in the appropriate office of the circuit clerk a petition, which petition shall contain a caption, a copy of the list so furnished to the delinquent land tax attorney by the collector, and a prayer. Such petition without further allegation shall be deemed to be sufficient.

2. The caption shall be in the following form:

In the Circuit Court of . . . . . . . . County, Missouri,

In the Matter of

Foreclosure of Liens for Delinquent Land Taxes

By Action in Rem.

Collector of Revenue of . . . . County, Missouri,

Plaintiff

-vs.-

Parcels of Land Encumbered with Delinquent Tax Liens

Defendants.

3. The petition shall conclude with a prayer that all tax liens upon such real estate be foreclosed; that the court determine the amounts and priorities of all tax bills, together with interest, penalties, costs, and attorney's fees; that the court order such real estate to be sold by the sheriff at public sale as provided by sections 141.210 to 141.810 and sections 141.980 to 141.1015 and that thereafter a report of such sale be made by the sheriff to the court for further proceedings under sections 141.210 to 141.810 and sections 141.980 to 141.1015.

4. The delinquent land tax attorney within ten days after the filing of any such petition shall forward by United States registered mail to each person or taxing authority having filed a list of delinquent tax bills with the collector as provided by sections 141.210 to 141.810 and sections 141.980 to 141.1015 a notice of the time and place of the filing of such petition and of the newspaper in which the notice of publication has been or will be published.

5. The petition when so filed shall have the same force and effect with respect to each parcel of real estate therein described, as a separate suit instituted to foreclose the tax lien or liens against any one of said parcels of real estate.

(L. 1943 p. 1029 § 15, A.L. 2012 H.B. 1659 & 1116)



Section 141.420 Redemption by owner, when barred--duty of collector (first class charter counties).

Redemption by owner, when barred--duty of collector (first class charter counties).

141.420. 1. Except as otherwise provided in subsection 3 of section 141.520, any person having any right, title or interest in, or lien upon, any parcel of real estate described in such petition, may redeem such parcel of real estate by paying to the collector all of the sums mentioned therein, including principal, interest, penalties, attorney's fees and costs then due, at any time prior to the time of the foreclosure sale of such real estate by the sheriff.

2. In the event of failure to redeem prior to the time of the foreclosure sale by the sheriff, such person shall be barred and forever foreclosed of all his right, title and interest in and to the parcels of real estate described in such petition.

3. Upon redemption, as permitted by this section, the person redeeming shall be entitled to a certificate of redemption from the collector describing the property in the same manner as it is described in such petition, and the collector shall thereupon note on his records the word "redeemed" and the date of such payment opposite the description of such parcel of real estate.

4. The collector shall promptly notify the taxing authority and the delinquent land tax attorney of such redemption, and such payment shall operate as a release of the lien of the tax bill or bills involved and as a dismissal of the suit so far as such tax bill or bills are concerned.

(L. 1943 p. 1029 § 16, A.L. 1992 H.B. 1434 & 1490)



Section 141.430 Publication of notice of foreclosure--form of notice (first class charter counties).

Publication of notice of foreclosure--form of notice (first class charter counties).

141.430. 1. Upon the filing of such suits with the circuit clerk, the delinquent land tax attorney shall forthwith cause a notice of foreclosure to be published four times, once a week, during successive weeks, and on the same day of each week, in a daily newspaper of general circulation regularly published in such county, qualified according to law for the publication of public notices and advertisements.

2. Such notice shall be in* substantially the following form: NOTICE OF FORECLOSURE OF LIENS FOR DELINQUENT LAND

TAXES, BY ACTION IN REM

Public notice is hereby given that on the . . . . . . . . . . day of . . . . . ., 20. . ., the Collector of Revenue of . . . . . . County, Missouri, filed a petition, being suit No. . . . . . ., in the Circuit Court of . . . . . . County, Missouri, at . . . . . . (stating the city), for the foreclosure of liens for delinquent land taxes (except liens in favor of the United States of America, if any) against the real estate situated in such county, all as described in said petition.

The object of said suit is to obtain from the Court a judgment foreclosing the tax liens against such real estate and ordering the sale of such real estate for the satisfaction of said tax liens thereon (except liens in favor of the United States of America, if any), including principal, interest, penalties, attorneys' fees and costs. Such action is brought against the real estate only and no personal judgment shall be entered therein.

The serial number assigned by the Collector to each parcel of real estate, a description of each such parcel, a statement of the total principal amount of all delinquent tax bills against each such parcel of real estate, all of which, as to each parcel, is more fully set out and itemized in the aforesaid petition, and the name of the last known person appearing on the records of the collector in whose name said tax bills were listed or charged for the year preceding the calendar year in which the list described in said petition was filed with the collector, are, respectively, as follows: (Here set out the respective serial numbers, descriptions,

names, and statements of total principal amounts of tax bills,

next above referred to.)

The total principal amounts of delinquent taxes set out in this notice do not include the lawful interest, penalties, attorneys' fees and costs which have accrued against the respective parcels of real estate, all of which in each case is set out and itemized in the aforesaid petition.

Any person or taxing authority owning or holding any tax bill or claiming any right, title or interest in or to or lien upon any such parcel of real estate, must file an answer to such suit in the office of the Circuit Clerk of the aforesaid County, and a copy of such answer with the Delinquent Land Tax Attorney at the office of the Collector of Revenue of said County, on or before the . . . . day of . . . ., 20. ., and in such answer shall set forth in detail the nature and amount of such interest and any defense or objection to the foreclosure of the tax liens, or any affirmative relief he or it may be entitled to assert with respect thereto.

Any person having any right, title or interest in or to, or lien upon, any parcel of such real estate, may redeem such parcel of real estate by paying all of the sums mentioned therein, to the undersigned Collector of Revenue, including principal, interest, penalties, attorneys' fees and costs then due, at any time prior to the time of the foreclosure sale of such real estate by the sheriff.

In the event of failure to answer or redeem on or before the date herein fixed as the last day for filing answer in the suit, by any person having the right to answer or redeem, such person shall be forever barred and foreclosed as to any defense or objection he might have to the foreclosure of such liens for delinquent taxes and a judgment of foreclosure may be taken by default. Redemption may be made, however, up to the time fixed for the holding of sheriff's foreclosure sale, and thereafter there shall be no equity of redemption and each such person having any right, title or interest in or to, or any lien upon, any such parcel of real estate described in the petition so failing to answer or redeem as aforesaid, shall be forever barred and foreclosed of any right, title or interest in or lien upon or any equity of redemption in said real estate.

. . . . . . . . . . . . . . . . . . . . . . . . . . . .

Collector of Revenue . . . . . . .

County, Missouri

. . . . . . . . . . . . . . . .

Address . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Delinquent Land Tax Attorney . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Address . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . First Publication: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

(L. 1943 p. 1029 § 17, A.L. 1945 p. 1761)

*Word "in" does not appear in original rolls.



Section 141.440 Notice to persons named in petition (first class charter counties).

Notice to persons named in petition (first class charter counties).

141.440. The collector shall also cause to be prepared and sent by restricted, registered or certified mail with postage prepaid, within thirty days after the filing of such petition, a brief notice of the filing of the suit, to the persons named in the petition as being the last known persons in whose names tax bills affecting the respective parcels of real estate described in said petition were last billed or charged on the books of the collector, or the last known owner of record, if different, and to the addresses of said persons upon said records of the collector. The terms "restricted", "registered" or "certified mail" as used in this section mean mail which carries on the face thereof in a conspicuous place, where it will not be obliterated, the endorsement "DELIVER TO ADDRESSEE ONLY", and which also requires a return receipt or a statement by the postal authorities that the addressee refused to receive and receipt for such mail. If the notice is returned to the collector by the postal authorities as undeliverable for reasons other than the refusal by the addressee to receive and receipt for the notice as shown by the return receipt, then the collector shall make a search of the records maintained by the county, including those kept by the recorder of deeds, to discern the name and address of any person who, from such records, appears as a successor to the person to whom the original notice was addressed, and to cause another notice to be mailed to such person. The collector shall prepare and file with the circuit clerk at least thirty days before judgment is entered by the court on the petition an affidavit reciting to the court any name, address and serial number of the tract of real estate affected by any such notices of suit that are undeliverable because of an addressee's refusal to receive and receipt for the same, or of any notice otherwise nondeliverable by mail, or in the event that any name or address does not appear on the records of the collector, then of that fact. The affidavit in addition to the recitals set forth above shall also state reason for the nondelivery of such notice.

(L. 1943 p. 1029 § 18, A.L. 1949 p. 602, A.L. 1982 H.B. 1351, et al.)



Section 141.450 Form of notice (first class charter counties).

Form of notice (first class charter counties).

141.450. Such notice shall be substantially as follows:

To the person to whom this notice is addressed:

You are the last known person, according to the records in this office, in whose name land taxes were billed or charged, as to one or more parcels of real estate described in a certain petition bearing cause No. . . .. (fill in number of case) filed in the Circuit Court of . . . . County, Missouri, at . . . . (fill in city), on . . . ., 20.., wherein a foreclosure of the lien of various delinquent tax bills is sought and a court order asked for the purpose of selling said real estate at a public sale for payment of all delinquent tax bills, together with interest, penalties, attorney's fees and costs. Publication of notice of such foreclosure was commenced on the . . . . day of . . . ., 20.., in . . .. (here insert name of newspaper), a daily newspaper published in . . . . (here insert name of city), Missouri.

Unless all delinquent taxes be paid upon the parcels of real estate described in said petition and said real estate redeemed prior to the time of the foreclosure sale of such real estate by the sheriff, the owner or any person claiming any right, title or interest in or to, or lien upon, any such parcels of real estate, shall be forever barred and foreclosed of all right, title and interest and equity of redemption in and to such parcels of real estate; provided, however, that any such persons shall have the right to file an answer in said suit on or before the . . . . day of . . . ., 20.., in the office of the Circuit Clerk and a copy thereof with the Delinquent Land Tax Attorney, setting forth in detail the nature and amount of the interest and any defense or objection to the foreclosure. Dated . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . Delinquent Land Tax Collector of Revenue Attorney

. . . . . . . County, Missouri . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . Address Address

(L. 1943 p. 1029 § 18, A.L. 1949 p. 602)



Section 141.460 Affidavit of publication, evidentiary documents (first class charter counties).

Affidavit of publication, evidentiary documents (first class charter counties).

141.460. Affidavits of publication of notice of foreclosure, and of posting, mailing, or other acts required by sections 141.210 to 141.810 shall be filed in the office of the circuit clerk prior to the trial, and when so filed shall constitute part of the evidentiary documents in the foreclosure suit. Such affidavits shall be prima facie evidence of the performance of the acts therein described, and may be so used in the trial of the suit, unless challenged by verified answer duly filed in the suit.

(L. 1943 p. 1029 § 19)



Section 141.470 Infants, disabled persons or convicts actions to foreclose, procedure (first class charter counties).

Infants, disabled persons or convicts actions to foreclose, procedure (first class charter counties).

141.470. 1. If any infant, disabled person or convict in actual confinement shall file an answer, or if the disability of such person shall be called to the attention of the court, the court shall cause a copy of the letter notice of foreclosure described in section 141.450 to be forwarded by United States registered mail to the conservator of the disabled person or trustee of the convict, or if the disabled person has no conservator or the convict has no trustee the court shall appoint a guardian ad litem for the disabled person or convict to represent him in the suit.

2. Failure to appoint or notify a guardian, conservator, or trustee, or to appoint a guardian ad litem as herein provided, after the disability is called to the attention of the court, shall constitute error that may be reviewed on appeal but absent such appeal this shall not invalidate any judgment rendered under sections 141.210 to 141.810. The error may also be urged by any competent person who may take an appeal on behalf of the disabled person or convict.

(L. 1943 p. 1029 § 22, A.L. 1961 p. 463, A.L. 1983 S.B. 44 & 45)



Section 141.480 Tax bill, prima facie proof--court may conduct informal hearings--further duties of court.

Tax bill, prima facie proof--court may conduct informal hearings--further duties of court.

141.480. 1. Upon the trial of the cause upon the question of foreclosure, the tax bill, whether general or special, issued by any taxing authority shall be prima facie proof that the tax described in the tax bill has been validly assessed at the time indicated by the tax bill and that the tax is unpaid. Absent any answer the court shall take the allegations of the petition as confessed. Any person alleging any jurisdictional defect or invalidity in the tax bill or in the sale thereof must particularly specify in his answer the defect or basis of invalidity, and must, upon trial, affirmatively establish such defense.

2. Prior to formal hearing, the court may conduct an informal hearing for the purpose of clarifying issues, and shall attempt to reach an agreement with the parties upon a stipulated statement of facts. The court shall hear the evidence offered by the collector or relator as the case may be, and by all answering parties, and shall determine the amount of each and every tax bill proved by the collector or any answering party, together with the amount of interest, penalties, attorney's fees and costs accruing upon each tax bill and the date from which interest began to accrue upon each tax bill and the rate thereof. The court shall hear evidence and determine every issue of law and of fact necessary to a complete adjudication of all tax liens asserted by any and every pleading, and may also hear evidence and determine any other issue of law or fact affecting any other right, title, or interest in or to, or lien upon, such real estate, sought to be enforced by any party to the proceeding against any other party to the proceeding who has been served by process or publication as authorized by law, or who has voluntarily appeared, and shall determine the order and priority of the liens and of any other rights or interest put in issue by the pleadings.

3. After the court has first determined the validity of the tax liens of all tax bills affecting parcels of real estate described in the petition, the priorities of the respective tax bills and the amounts due thereon, including principal, interest, penalties, attorney's fees, and costs, the court shall thereupon enter judgment of foreclosure of such liens and fix the time and place of the foreclosure sale. The petition shall be dismissed as to any parcel of real estate redeemed prior to the time fixed for the sheriff's foreclosure sale as provided in sections 141.210 to 141.810 and sections 141.980 to 141.1015. If the parcel of real estate auctioned off at sheriff's foreclosure sale is sold for a sum sufficient to fully pay the principal amount of all tax bills included in the judgment, together with interest, penalties, attorney's fees and costs, and for no more, and such sale is confirmed by the court, then all other proceedings as to such parcels of real estate shall be finally dismissed as to all parties and interests other than tax bill owners or holders; provided, however, that any parties seeking relief other than an interest in or lien upon the real estate may continue with said suit to a final adjudication of such other issues; provided, further, an appeal may be had as to any claim attacking the validity of the tax bill or bills or the priorities as to payment of proceeds of foreclosure sale. If the parcel of real estate auctioned off at sheriff's foreclosure sale is sold for a sum greater than the total amount necessary to pay the principal amount of all tax bills included in the judgment, together with interest, penalties, attorney's fees and costs, and such sale is confirmed by the court, and no appeal is taken by any person claiming any right, title or interest in or to or lien upon said parcel of real estate or by any person or taxing authority owning or holding or claiming any right, title or interest in or to any tax bills within the time fixed by law for the filing of notice of appeal, the court shall thereupon order the sheriff to make distribution to the owners or holders of the respective tax bills included in the judgment of the amounts found to be due and in the order of priorities. Thereafter all proceedings in the suit shall be ordered by the court to be dismissed as to such persons or taxing authorities owning, holding or claiming any right, title, or interest in any such tax bill or bills so paid, and the case shall proceed as to any parties claiming any right, title, or interest in or lien upon the parcel of real estate affected by such tax bill or bills as to their respective claims to such surplus funds then remaining in the hands of the sheriff.

4. Whenever an answer is filed to the petition, as herein provided, a severance of the action as to all parcels of real estate affected by such answer shall be granted, and the issues raised by the petition and such answer shall be tried separate and apart from the other issues in the suit, but the granting of such severance shall not delay the trial or other disposition of any other issue in the case. A separate appeal may be taken from any action of the court affecting any right, title, or interest in or to, or lien upon, such real estate, other than issues of law and fact affecting the amount or validity of the lien of tax bills, but the proceeding to foreclose the lien of any tax bills shall not be stayed by such appeal. The trial shall be conducted by the court without the aid of a jury and the suit shall be in equity. This action shall take precedence over and shall be triable before any other action in equity affecting the title to such real estate, upon motion of any interested party.

(L. 1943 p. 1029 § 23, A.L. 1949 p. 602, A.L. 2012 H.B. 1659 & 1116)



Section 141.490 Rules of civil procedure in equity cases shall be followed (first class charter counties).

Rules of civil procedure in equity cases shall be followed (first class charter counties).

141.490. Except as herein provided, the rules of civil procedure in equity cases, in force at the time when any proceeding is had in the suit, shall be followed in all suits brought pursuant to sections 141.210 to 141.810.

(L. 1943 p. 1029 § 32)



Section 141.500 Judgment--content--limit on penalties, fees and interest--notice of judgment, requirements (first class charter counties).

Judgment--content--limit on penalties, fees and interest--notice of judgment, requirements (first class charter counties).

141.500. 1. After the trial of the issues, the court shall, as promptly as circumstances permit, render judgment. If the court finds that no tax bill upon the land collectible by the collector or the relator was delinquent when the suit was instituted or tried, then the judgment of the court shall be that the cause be dismissed as to the parcels of real estate described in the tax bill; or, if the evidence warrant, the judgment may be for the principal amount of the delinquent tax bills upon the real estate upon which suit was brought, together with interest, penalties, attorney's and appraiser's fees and costs computed as of the date of the judgment. The judgment may recite the amount of each tax bill, the date when it began to bear interest, and the rate of such interest, together with the rate and amount of penalties, attorney's and appraiser's fees not to exceed fifteen dollars. It may decree that the lien upon the parcels of real estate described in the tax bill be foreclosed and such real estate sold by the sheriff, and the cause shall be continued for further proceedings, as herein provided.

2. The collector may, at his option, cause to be prepared and sent by restricted, registered or certified mail with postage prepaid, within thirty days after the rendering of such judgment, a brief notice of such judgment and the availability of a written redemption contract pursuant to section 141.530 to the persons named in the judgment as being the last known persons in whose names tax bills affecting the respective parcels of real estate described in such judgment were last billed or charged on the books of the collector, or the last known owner of record, if different, and to the addresses of such persons upon the records of the collector. The terms "restricted", "registered" or "certified mail" as used in this section mean mail which carries on the face thereof in a conspicuous place, where it will not be obliterated, the endorsement, "DELIVER TO ADDRESSEE ONLY", and which also requires a return receipt or a statement by the postal authorities that the addressee refused to receive and receipt for such mail. If the notice is returned to the collector by the postal authorities as undeliverable for reasons other than the refusal by the addressee to receive and receipt for the notice as shown by the return receipt, then the collector shall make a search of the records maintained by the county, including those kept by the recorder of deeds, to discern the name and address of any person who, from such records, appears as a successor to the person to whom the original notice was addressed, and to cause another notice to be mailed to such person. The collector shall prepare and file with the circuit clerk prior to confirmation hearings an affidavit reciting to the court any name, address and serial number of the tract of real estate affected of any such notices of judgment that are undeliverable because of an addressee's refusal to receive and receipt for the same, or of any notice otherwise nondeliverable by mail, or in the event that any name or address does not appear on the records of the collector, then of that fact. The affidavit in addition to the recitals set forth above shall also state reason for the nondelivery of such notice.

(L. 1943 p. 1029 § 24, A.L. 1967 p. 224, A.L. 1982 H.B. 1351, et al.)



Section 141.510 Judgment of foreclosure, appeal, when--bond (first class charter counties).

Judgment of foreclosure, appeal, when--bond (first class charter counties).

141.510. 1. The collector, any party, or anyone on behalf of any disabled person as defined in chapter 475 may appeal from the judgment of foreclosure. Such appeal must be taken within twenty days after the date of such judgment.

2. The collector, any taxing authority and anyone appealing on behalf of a disabled person may appeal without giving bond. The appeal of no other party shall be allowed unless such party gives a bond which shall be approved by the court. Such bond shall be in a penal sum to be fixed by the court and shall be conditioned that the appellant will prosecute his appeal with effect and without delay and that he will make good all damages and costs incurred by the appeal, including costs incurred by any party in printing briefs on appeal.

(L. 1943 p. 1029 § 30, A.L. 1983 S.B. 44 & 45)



Section 141.520 Waiting period before advertisement of sheriff's sale, exception if vacant residential property and redemption is barred--immediate sale when judgment becomes final (first class charter counties).

Waiting period before advertisement of sheriff's sale, exception if vacant residential property and redemption is barred--immediate sale when judgment becomes final (first class charter counties).

141.520. 1. After the judgment of foreclosure has been entered, or, after a motion for a new trial has been overruled, or, if an appeal be taken from such judgment and the judgment has been affirmed, after the sheriff shall have been notified by any party to the suit that such judgment has been affirmed on appeal and that the mandate of the appellate court is on file with the circuit clerk, there shall be a waiting period of six months before any advertisement of sheriff's sale shall be published.

2. If any such parcel of real estate be not redeemed, or if no written contract providing for redemption be made within six months after the date of the judgment of foreclosure, if no motion for rehearing be filed, and, if filed, within six months after such motion may have been overruled, or, if an appeal be taken from such judgment and the judgment be affirmed, within six months after the sheriff shall have been notified by any party to the suit that such judgment has been affirmed on appeal and that the mandate of the appellate court is on file with the circuit clerk, the sheriff shall commence to advertise the real estate described in the judgment and shall fix the date of sale within thirty days after the date of the first publication of the notice of sheriff's sale as herein provided, and shall at such sale proceed to sell the real estate.

3. Any provisions of this chapter to the contrary notwithstanding, the owner of any parcel of real property against which a judgment has been rendered shall not have the right to redeem such property from said judgment if at the time of judgment such property is assessed as residential property and the judgment finds the property has been vacant for a period of not less than six months prior to the judgment. After a judgment as provided for in this section becomes final, the waiting period shall not apply to such judgment and a sale under execution of the judgment shall be immediately held as provided under the applicable provisions of this chapter.

(L. 1943 p. 1029 § 25, A.L. 1992 H.B. 1434 & 1490)



Section 141.530 Redemption by owner--installment payments--tolling of waiting period--exception.

Redemption by owner--installment payments--tolling of waiting period--exception.

141.530. 1. Except as otherwise provided in section 141.520, during such waiting period and at any time prior to the time of foreclosure sale by the sheriff, any interested party may redeem any parcel of real estate as provided by this chapter. During such waiting period and at any time prior to the time of foreclosure sale by the sheriff, the collector may, at the option of the party entitled to redeem, enter into a written redemption contract with any such party interested in any parcel of real estate, providing for payment in installments, monthly or bimonthly, of the delinquent tax bills, including interest, penalties, attorney's fees and costs charged against such parcel of real estate, provided, however, that in no instance shall such installments exceed twelve in number or extend more than twenty-four months next after any agreement for such installment payments shall have been entered into; provided further, that upon good cause being shown by the owner of any parcel of real estate occupied as a homestead, or in the case of improved real estate with an assessed valuation of not more than three thousand five hundred dollars, owned by an individual, the income from such property being a major factor in the total income of such individual, or by anyone on his behalf, the court may, in its discretion, fix the time and terms of payment in such contract to permit all of such installments to be paid within not longer than forty-eight months after any order or agreement as to installment payments shall have been made.

2. So long as such installments be paid according to the terms of the contract, the said six months' waiting period shall be extended, but if any installment be not paid when due, the extension of said waiting period shall be ended without notice, and the real estate shall forthwith be advertised for sale or included in the next notice of sheriff's foreclosure sale.

(L. 1943 p. 1029 § 25, A.L. 1998 H.B. 977 & 1608 and S.B. 778, A.L. 2012 H.B. 1659 & 1116)



Section 141.535 Sale of parcel under tax foreclosure judgment stayed, when (Jackson County).

Sale of parcel under tax foreclosure judgment stayed, when (Jackson County).

141.535. 1. In any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, the court shall stay the sale of any tax parcel to be sold under execution of a tax foreclosure judgment obtained under this chapter, which is the subject of an action filed under sections 447.620 to 447.640, provided that the party which has brought such an action has paid into the circuit court the principal amount of all land taxes then due and owing under the tax foreclosure judgment, exclusive of penalties, interest, attorney fees, and court costs, prior to the date of any proposed sale under execution. The party bringing such action shall provide written notice of the filing of the action to the court administrator and file with the circuit court in which the action is pending a certificate that such notice has been provided to the court administrator.

2. Upon the granting by the court of temporary possession of any property under section 447.632 and again upon the approval by the court of a sheriff's deed under section 447.625, the circuit court shall direct payment to the county collector of all principal land taxes theretofore paid into the circuit court. In addition, in any order granting a sheriff's deed under section 447.625, the court shall also order the permanent extinguishment of liability against the grantee of the sheriff's deed, and all successors in interest; excepting however, any defendant in such action, for penalties, interest, attorney fees, and court costs arising from actions to collect delinquent land taxes due on the subject property. The funds paid into the court for land taxes shall then be paid to the county collector. If an owner of such a property moves the court for restoration of the subject property under section 447.638, the owner shall pay into the circuit court all land tax amounts currently due and owing on the property, including all statutory penalties, interest, attorney fees, and court costs retroactive to the date of accrual.

3. If the party which brought the action under sections 447.620 to 447.640 dismisses its action prior to gaining temporary possession of the property, it shall recover any amounts paid into the circuit court prior to that date for principal land taxes.

4. In the event that an owner of the tax parcel regains possession under section 447.638, the party which brought the action under sections 447.620 to 447.640 shall recover from that owner an amount equal to that paid into the court by said party and paid to the county collector under this section, and shall be granted judgment thereon.

(L. 2010 H.B. 1316)



Section 141.540 Place of sale--form of advertisement--notice to be posted on land and sent to certain persons, procedure.

Place of sale--form of advertisement--notice to be posted on land and sent to certain persons, procedure.

141.540. 1. In any county at a certain front door of whose courthouse sales of real estate are customarily made by the sheriff under execution, the sheriff shall advertise for sale and sell the respective parcels of real estate ordered sold by him or her pursuant to any judgment of foreclosure by any court pursuant to sections 141.210 to 141.810 at any of such courthouses, but the sale of such parcels of real estate shall be held at the same front door as sales of real estate are customarily made by the sheriff under execution.

2. Such advertisements may include more than one parcel of real estate, and shall be in substantially the following form:

NOTICE OF SHERIFF'S SALE UNDER JUDGMENT OF FORECLOSURE OF LIENS FOR DELINQUENT LAND TAXES No. . . . . . . . . In the Circuit Court of . . . . . . . County, Missouri. In the Matter of Foreclosure of Liens for Delinquent Land Taxes Collector of Revenue of . . . . . . County, Missouri,

Plaintiff, vs. Parcels of Land encumbered with Delinquent Tax Liens, Defendants.

WHEREAS, judgment has been rendered against parcels of real estate for taxes, interest, penalties, attorney's fees and costs with the serial numbers of each parcel of real estate, the description thereof, the name of the person appearing in the petition in the suit, and the total amount of the judgment against each such parcel for taxes, interest, penalties, attorney's fees and costs, all as set out in said judgment and described in each case, respectively, as follows: (Here set out the respective serial numbers, descriptions, names and total amounts of each judgment, next above referred to.) and,

WHEREAS, such judgment orders such real estate sold by the undersigned sheriff, to satisfy the total amount of such judgment, including interest, penalties, attorney's fees and costs,

NOW, THEREFORE,

Public Notice is hereby given that I . . . . . . . . . . ., Sheriff of . . . . . . . . . . . . County, Missouri, will sell such real estate, parcel by parcel, at public auction, to the highest bidder, for cash, between the hours of nine o'clock A.M. and five o'clock P.M., at the . . . . . . front door of the . . . . . . County Courthouse in . . . . . ., Missouri, on . . . . . ., the . . . . . . day of . . . . . ., 20.., and continuing from day to day thereafter, to satisfy the judgment as to each respective parcel of real estate sold. If no acceptable bids are received as to any parcel of real estate, said parcel shall be sold to the Land Trust of . . . . . . (insert name of County), Missouri or Land Bank of the City of . . . . . . . (insert name of municipality), Missouri.

Any bid received shall be subject to confirmation by the court. . . . . . . . . . . . . . . . . . . . . . . . . . . . Sheriff of . . . . . . . . . . . . . . . . County, Missouri

. . . . . . . . . . . . . . . . . . . . . . . . . . . .

Delinquent Land Tax Attorney

Address: . . . . . . . . . . . . . . . . . . . . .

First Publication . . . . . . . . . . . . . . .,

20. . .

3. Such advertisement shall be published four times, once a week, upon the same day of each week during successive weeks prior to the date of such sale, in a daily newspaper of general circulation regularly published in the county, qualified according to law for the publication of public notices and advertisements.

4. In addition to the provisions herein for notice and advertisement of sale, the county collector shall enter upon the property subject to foreclosure of these tax liens and post a written informational notice in any conspicuous location thereon. This notice shall describe the property and advise that it is the subject of delinquent land tax collection proceedings before the circuit court brought pursuant to sections 141.210 to 141.810 and that it may be sold for the payment of delinquent taxes at a sale to be held at ten* o'clock a.m., date and place, and shall also contain a file number and the address and phone number of the collector. If the collector chooses to post such notices as authorized by this subsection, such posting must be made not later than the fourteenth day prior to the date of the sale.

5. The collector shall, concurrently with the beginning of the publication of sale, cause to be prepared and sent by restricted, registered or certified mail with postage prepaid, a brief notice of the date, location, and time of sale of property in foreclosure of tax liens pursuant to sections 141.210 to 141.810, to the persons named in the petition as being the last known persons in whose names tax bills affecting the respective parcels of real estate described in said petition were last billed or charged on the books of the collector, or the last known owner of record, if different, and to the addresses of said persons upon said records of the collector. The terms "restricted", "registered" or "certified mail" as used in this section mean mail which carries on the face thereof in a conspicuous place, where it will not be obliterated, the endorsement, "DELIVER TO ADDRESSEE ONLY", and which also requires a return receipt or a statement by the postal authorities that the addressee refused to receive and receipt for such mail. If the notice is returned to the collector by the postal authorities as undeliverable for reasons other than the refusal by the addressee to receive and receipt for the notice as shown by the return receipt, then the collector shall make a search of the records maintained by the county, including those kept by the recorder of deeds, to discern the name and address of any person who, from such records, appears as a successor to the person to whom the original notice was addressed, and to cause another notice to be mailed to such person. The collector shall prepare and file with the circuit clerk prior to confirmation hearings an affidavit reciting to the court any name, address and serial number of the tract of real estate affected of any such notices of sale that are undeliverable because of an addressee's refusal to receive and receipt for the same, or of any notice otherwise nondeliverable by mail, or in the event that any name or address does not appear on the records of the collector, then of that fact. The affidavit in addition to the recitals set forth above shall also state reason for the nondelivery of such notice.

6. The collector may, at his or her option, concurrently with the beginning of the publication of sale, cause to be prepared and sent by restricted, registered or certified mail with postage prepaid, a brief notice of the date, location, and time of sale of property in foreclosure of tax liens pursuant to sections 141.210 to 141.810, to the mortgagee or security holder, if known, of the respective parcels of real estate described in said petition, and to the addressee of such mortgagee or security holder according to the records of the collector. The terms "restricted", "registered" or "certified mail" as used in this section mean mail which carries on the face thereof in a conspicuous place, where it will not be obliterated, the endorsement, "DELIVER TO ADDRESSEE ONLY", and which also requires a return receipt or a statement by the postal authorities that the addressee refused to receive and receipt for such mail. If the notice is returned to the collector by the postal authorities as undeliverable for reasons other than the refusal by the addressee to receive and receipt for the notice as shown by the return receipt, then the collector shall make a search of the records maintained by the county, including those kept by the recorder of deeds, to discern the name and address of any security holder who, from such records, appears as a successor to the security holder to whom the original notice was addressed, and to cause another notice to be mailed to such security holder. The collector shall prepare and file with the circuit clerk prior to confirmation hearings an affidavit reciting to the court any name, address and serial number of the tract of real estate affected by any such notices of sale that are undeliverable because of an addressee's refusal to receive and receipt for the same, or of any notice otherwise nondeliverable by mail, and stating the reason for the nondelivery of such notice.

(L. 1943 p. 1029 § 26, A.L. 1945 p. 1761, A.L. 1982 H.B. 1351, et al., A.L. 2000 H.B. 1238 merged with S.B. 894, A.L. 2012 H.B. 1659 & 1116)

*Section 141.550, subsection 2, provides time of sale to be between nine o'clock a.m. and five o'clock p.m.



Section 141.550 Conduct of sale--interests conveyed--special sale procedures for certain counties, certain owners prohibited from bidding--cost of publication.

Conduct of sale--interests conveyed--special sale procedures for certain counties, certain owners prohibited from bidding--cost of publication.

141.550. 1. The sale shall be conducted, the sheriff's return thereof made, and the sheriff's deed pursuant to the sale executed, all as provided in the case of sales of real estate taken under execution except as otherwise provided in sections 141.210 to 141.810, and provided that such sale need not occur during the term of court or while the court is in session.

2. The following provisions shall apply to any sale pursuant to this section of property located within any municipality contained wholly or partially within a county with a population of over six hundred thousand and less than nine hundred thousand:

(1) The sale shall be held on the day for which it is advertised, between the hours of nine* o'clock a.m. and five o'clock p.m. and continued day to day thereafter to satisfy the judgment as to each respective parcel of real estate sold;

(2) The sale shall be conducted publicly, by auction, for ready money. The highest bidder shall be the purchaser unless the highest bid is less than the full amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due thereon. No person shall be eligible to bid at the time of the sale unless such person has, no later than ten days before the sale date, demonstrated to the satisfaction of the official charged by law with conducting the sale that he or she is not the owner of any parcel of real estate in the county which is affected by a tax bill which has been delinquent for more than six months and is not the owner of any parcel of real property with two or more violations of the municipality's building or housing codes. A prospective bidder may make such a demonstration by presenting statements from the appropriate collection and code enforcement officials of the municipality. Notwithstanding this provision, any taxing authority or land bank agency shall be eligible to bid at any sale conducted under this section without making such a demonstration.

3. Such sale shall convey the whole interest of every person having or claiming any right, title or interest in or lien upon such real estate, whether such person has answered or not, subject to rights-of-way thereon of public utilities upon which tax has been otherwise paid, and subject to the lien thereon, if any, of the United States of America.

4. The collector shall advance the sums necessary to pay for the publication of all advertisements required by sections 141.210 to 141.810 and shall be allowed credit therefor in his or her accounts with the county. The collector shall give credit in such accounts for all such advances recovered by him or her. Such expenses of publication shall be apportioned pro rata among and taxed as costs against the respective parcels of real estate described in the judgment; provided, however, that none of the costs herein enumerated, including the costs of publication, shall constitute any lien upon the real estate after such sale.

(L. 1943 p. 1029 § 26, A.L. 1945 p. 1761, A.L. 1998 H.B. 977 & 1608, S.B. 778, A.L. 2000 H.B. 1238 and A.L. 2000 S.B. 894, A.L. 2011 H.B. 315, A.L. 2012 H.B. 1659 & 1116)

*See section 141.540, subsection 4, which provides for sale of property at ten o'clock a.m.



Section 141.560 Daily adjournment of sale by sheriff--sale to trustees.

Daily adjournment of sale by sheriff--sale to trustees.

141.560. 1. If, when the sheriff offers the respective parcels of real estate for sale, there be no bidders for any parcel, or there be insufficient time or opportunity to sell all of the parcels of real estate so advertised, the sheriff shall adjourn such sale from day to day at the same place and commencing at the same hour as when first offered and shall announce that such real estate will be offered or reoffered for sale at such time and place.

2. With respect to any parcel of real estate not located wholly within a municipality that is an appointing authority under section 141.981, in the event no bid equal to the full amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due thereon shall be received at such sale after any parcel of real estate has been offered for sale on three different days, which need not be successive, the land trustees shall be deemed to have bid the full amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due, and if no other bid be then received by the sheriff in excess of the bid of the trustees, and the sheriff shall so announce at the sale, then the bid of the trustees shall be announced as accepted. The sheriff shall report any such bid or bids so made by the land trustees in the same way as his report of other bids is made. The land trust shall pay any penalties, attorney's fees or costs included in the judgment of foreclosure of such parcel of real estate, when such parcel is sold or otherwise disposed of by the land trust. Upon confirmation by the court of such bid at such sale by such land trustees, the collector shall mark the tax bills so bid by the land trustees as "cancelled by sale to the land trust" and shall take credit for the full amount of such tax bills, including principal amount, interest, penalties, attorney's fees, and costs, on his books and in his statements with any other taxing authorities.

3. With respect to any parcel of real estate located wholly within a municipality that is an appointing authority under section 141.981, in the event no bid equal to the full amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due thereon shall be received at such sale after such parcel of real estate has been offered for sale on three different days, which need not be successive, the land bank agency for which said municipality is an appointing authority shall be deemed to have bid the full amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due, and the sheriff shall so announce at the sale, then the bid of the land bank agency shall be announced as accepted. The sheriff shall report any such bid or bids so made by such land bank agency in the same way as his report of other bids is made. Upon confirmation by the court of such bid at such sale by such land bank agency, the collector shall mark the tax bills so bid by such land bank agency as "cancelled by sale to the land bank" and shall take credit for the full amount of such tax bills, including principal amount, interest, penalties, attorney's fees, and costs, on his books and in his statements with any other taxing authorities.

(L. 1943 p. 1029 § 27, A.L. 1945 p. 1761, A.L. 1949 p. 602, A.L. 2012 H.B. 1659 & 1116)



Section 141.570 What title vests on sale.

What title vests on sale.

141.570. 1. The title to any real estate which shall vest in the land trust under the provisions of sections 141.210 to 141.810 and sections 141.980 to 141.1015 shall be held by the land trust of such county in trust for the tax bill owners and taxing authorities having an interest in any tax liens which were foreclosed, as their interests may appear in the judgment of foreclosure. The title to any real estate acquired by a land bank agency pursuant to a deemed sale under subsection 3 of section 141.560, by deed from a land trust under subsection 1 of section 141.984, or pursuant to a sale under subdivision (2) of subsection 2 of section 141.550 shall be held in trust for the tax bill owners and taxing authorities having an interest in any tax liens which were foreclosed, as their interests may appear in the judgment of foreclosure.

2. The title to any real estate which shall vest in any purchaser, upon confirmation of such sale by the court, shall be an absolute estate in fee simple, subject to rights-of-way thereon of public utilities on which tax has been otherwise paid, and subject to any lien thereon of the United States of America, if any, and all persons, including the state of Missouri, infants, incapacitated and disabled persons as defined in chapter 475, and nonresidents who may have had any right, title, interest, claim, or equity of redemption in or to, or lien upon, such lands, shall be barred and forever foreclosed of all such right, title, interest, claim, lien or equity of redemption, and the court shall order immediate possession of such real estate be given to such purchaser; provided, however, that such title shall also be subject to the liens of any tax bills which may have attached to such parcel of real estate prior to the time of the filing of the petition affecting such parcel of real estate not then delinquent, or which may have attached after the filing of the petition and prior to sheriff's sale and not included in any answer to such petition, but if such parcel of real estate is deemed sold to the land trust pursuant to subsection 2 of section 141.560, or deemed sold to a land bank agency pursuant to subsection 3 of section 141.560, or sold to a land bank agency pursuant to subdivision (2) of subsection 2 of section 141.550, the title thereto shall be free of any such liens to the extent of the interest of any taxing authority in such real estate; provided further, that such title shall not be subject to the lien of special tax bills which have attached to the parcel of real estate prior to November 22, 1943, but the lien of such special tax bills shall attach to the proceeds of the sheriff's sale or to the proceeds of the ultimate sale of such parcel by the land trust or land bank agency.

(L. 1943 p. 1029 § 27, A.L. 1945 p. 1761, A.L. 1983 S.B. 44 & 45, A.L. 2012 H.B. 1659 & 1116)

(2002) City's right to proceed against property for satisfaction of city's demolition debt was extinguished upon confirmation of tax sale, and thus lien securing that right after sale was effectively barred. Dean Realty Co. v. City of Kansas City, 85 S.W.3d 83 (Mo.App.W.D.).



Section 141.580 Confirmation or disapproval of sale by court--proceeds applied, how.

Confirmation or disapproval of sale by court--proceeds applied, how.

141.580. 1. After the sheriff sells any parcel of real estate, the court shall, upon its own motion or upon motion of any interested party, set the cause down for hearing to confirm the foreclosure sale thereof, even though such parcels are not all of the parcels of real estate described in the notice of sheriff's foreclosure sale. At the time of such hearing, the sheriff shall make report of the sale, and the court shall hear evidence of the value of the property offered on behalf of any interested party to the suit, and shall forthwith determine whether an adequate consideration has been paid for each such parcel.

2. For this purpose the court shall have power to summon any city or county official or any private person to testify as to the reasonable value of the property, and if the court finds that adequate consideration has been paid, the court shall confirm the sale and order the sheriff to issue a deed to the purchaser. If the court finds that the consideration paid is inadequate, the court shall confirm the sale if the purchaser increases his bid to such amount as the court deems to be adequate and makes such additional payment, or if all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due thereon are not paid in full by one or more interested parties to the suit. If the court finds that the consideration is inadequate, but the purchaser declines to increase his bid to such amount as the court deems adequate and make such additional payment, then the sale shall be disapproved if all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due thereon are paid in full by one or more interested parties to the suit, the lien of the judgment continued, and such parcel of real estate shall be again advertised and offered for sale by the sheriff to the highest bidder at public auction for cash at any subsequent sheriff's foreclosure sale. Unless the court requires evidence of the value of the property conveyed to land trust or a land bank agency, none shall be required, and the amount bid by the land trustees or such land bank agency shall be deemed adequate consideration.

3. Except as otherwise provided in subsection 6 of section 141.984, if the sale is confirmed, the court shall order the proceeds of the sale applied in the following order:

(1) To the payment of the costs of the publication of the notice of foreclosure and of the sheriff's foreclosure sale;

(2) To the payment of all costs including appraiser's fee and attorney's fees;

(3) To the payment of all tax bills adjudged to be due in the order of their priority, including principal, interest and penalties thereon.

If, after such payment, there is any sum remaining of the proceeds of the sheriff's foreclosure sale, the court shall thereupon try and determine the other issues in the suit in accordance with section 141.480. If any answering parties have specially appealed as provided in section 141.570, the court shall retain the custody of such funds pending disposition of such appeal, and upon disposition of such appeal shall make such distribution. If there are not sufficient proceeds of the sale to pay all claims in any class described, the court shall order the same to be paid pro rata in accordance with the priorities.

4. If there are any funds remaining of the proceeds after the sheriff's sale and after the distribution of such funds as herein set out and no person entitled to any such funds, whether or not a party to the suit, shall, within two years after such sale, appear and claim the funds, they shall be distributed to the appropriate taxing authorities.

(L. 1943 p. 1029 § 28, A.L. 1949 p. 602, A.L. 1967 p. 224, A.L. 1982 H.B. 1351, et al., A.L. 2012 H.B. 1659 & 1116)



Section 141.590 Appeal from confirmation or disapproval of sale (first class charter counties).

Appeal from confirmation or disapproval of sale (first class charter counties).

141.590. The collector or any interested person or anyone on behalf of any disabled person as defined in chapter 475 may appeal from the judgment confirming or disapproving the sheriff's sale and the distribution made thereafter; provided, however, no question can be raised upon such appeal that could have been raised upon an appeal from the judgment of foreclosure. Such appeals must be taken within twenty days after the date of such judgment. The necessity for giving bond and the provisions thereof shall be the same as in cases of appeal from a judgment of foreclosure.

(L. 1943 p. 1029 § 31, A.L. 1949 p. 602, A.L. 1983 S.B. 44 & 45)



Section 141.600 Performance of sheriff's duties by deputy (first class charter counties).

Performance of sheriff's duties by deputy (first class charter counties).

141.600. Any lawfully appointed deputy sheriff may perform all acts and things herein required to be done by the sheriff, including the conduct of any sales, reports of such sales and the issuance of deeds according to the order of the court, in the name of and with like effect as the sheriff himself might do, and the salary and expenses of such deputy sheriff or deputy sheriffs shall be paid semimonthly by the collector to the sheriff in lieu of all other costs or fees payable to the sheriff, upon certified itemized requisition from the sheriff.

(L. 1943 p. 1029 § 21)



Section 141.610 Court administrator's, sheriff's deed, effect--action to set aside, limitations (charter counties).

Court administrator's, sheriff's deed, effect--action to set aside, limitations (charter counties).

141.610. Each court administrator's or sheriff's deed given pursuant to the provisions of the land tax collection law shall be presumptive evidence that the suit and all proceedings therein and all proceedings prior thereto from and including assessment of the lands affected thereby and all notices required by law were regular and in accordance with all provisions of the law relating thereto. The court administrator or sheriff shall record its deed and shall collect said recording fee at the time of sale. After one year from the date of the court administrator's foreclosure sale, the presumption shall be conclusive pursuant to sections 141.210 to 141.810. Notwithstanding section 516.010, no suit to set aside or to attack the validity of any such court administrator's or sheriff's deed shall be commenced or maintained unless the suit is filed within one year from the date of the court administrator's foreclosure sale.

(L. 1949 p. 602 § 47.1, A.L. 2000 H.B. 1238 merged with S.B. 894, A.L. 2002 H.B. 1634)



Section 141.620 Imposition of suit penalty of five percent--disposition (first class charter counties).

Imposition of suit penalty of five percent--disposition (first class charter counties).

141.620. 1. In addition to all amounts due on any tax bill, including principal, interest, penalties, attorney's fees and costs, as now fixed by law, there shall be imposed and charged as a part of the costs on each such tax bill a suit penalty of five percent of the principal amount of the tax bill to be due to the collector upon the filing of the petition with the circuit clerk.

2. The collector shall set up a separate fund in his accounts to which he shall credit such five percent suit penalties when paid, together with all other penalties and costs recovered under this action, and shall retain such portion thereof as may be needed for the purpose of paying the expenses and costs required to be advanced under sections 141.210 to 141.810, including compensation to the delinquent land tax attorney, his assistants, and stenographic and clerical help, and funds for the costs of publication, notices, for court costs, sheriff's expenses and other costs hereunder, and shall transfer the remainder of such funds annually, on January first of each year, to the land trustees for the use and expenses of the land trust.

(L. 1943 p. 1029 § 33)



Section 141.630 Attorney's fees (first class charter counties).

Attorney's fees (first class charter counties).

141.630. Attorney's fees charged against each delinquent tax bill or parcel of real estate in any action brought under sections 141.210 to 141.810 shall be in the sum of five percent of the amount of taxes actually collected and paid into the treasury after judgment is obtained or if such taxes are paid before judgment, but after suit is instituted, two percent of all sums collected and paid into the treasury; and an additional sum in the amount of five dollars for each suit where publication is necessary, which amounts shall be taxed* and collected as other costs.

(L. 1943 p. 1029 § 47, A.L. 1945 p. 1761, A. 1949 S.B. 1024, A.L. 1982 H.B. 1351, et al.)

*Word "taxes" appears in original rolls.



Section 141.640 Collector's commission (first class charter counties).

Collector's commission (first class charter counties).

141.640. Upon the filing of any delinquent tax bill or bills or any list thereof with the collector, as provided in sections 141.210 to 141.810, there shall be imposed and charged on each such tax bill the fee authorized under section 52.290 as an additional penalty and part of the lien thereof to be paid to the collector on all such tax bills collected by him, which fee shall be collected from the party redeeming the parcel of real estate upon which the tax bill is a lien, and shall be accounted for by the collector as other similar penalties are collected by him on delinquent land taxes upon which suit has not been filed, or, if filed, was not filed under the provisions of sections 141.210 to 141.810.

(L. 1943 p. 1029 § 35, A.L. 2007 S.B. 22 merged with S.B. 497)



Section 141.650 Apportionment of costs--costs on redemption--how credited (first class charter counties).

Apportionment of costs--costs on redemption--how credited (first class charter counties).

141.650. 1. All costs, including costs of publishing any notices, and any court costs, shall be apportioned among the respective tax bills on a pro rata basis.

2. If any party redeems any parcel of real estate from the lien of any tax bill, such party shall, in addition to all other amounts then due, including principal, interest, attorney's fees and costs, also pay costs to the collector as follows:

(1) Fifty cents per parcel of real estate for issuance of certificate of redemption;

(2) One dollar per parcel of real estate, if notice of publication has been commenced;

(3) An additional one dollar per parcel of real estate if notice of sheriff's foreclosure sale has been commenced;

(4) One dollar per parcel of real estate to be paid by the collector to the circuit clerk in full payment of his costs for entering dismissal as to the tax bill affecting any said parcel of real estate.

3. The collector shall credit these costs to the proper accounts and out of such costs shall be reimbursed for advances made on account thereof as otherwise provided in sections 141.210 to 141.810.

(L. 1943 p. 1029 § 34)



Section 141.660 Costs, how taxed (first class charter counties).

Costs, how taxed (first class charter counties).

141.660. No costs shall be taxed against the collector or any intervening taxing authority; otherwise costs shall be taxed in the manner that costs are ordinarily taxed, except as otherwise provided in sections 141.210 to 141.810.

(L. 1943 p. 1029 § 29)



Section 141.670 Collector protected from all loss, cost, damages and expenses (first class charter counties).

Collector protected from all loss, cost, damages and expenses (first class charter counties).

141.670. Any taxing authority or the owner or holder of any tax bill or bills, filing any list or lists of unpaid tax bills with the collector, shall protect, defend, indemnify and hold the collector harmless from any and all loss, cost, damage, or expense which such collector may incur or for which he may be liable, by reason of any error, mistake, omission or any other act rendering the collector liable to suit made by such taxing authority or the owner or holder of any such tax bill in the preparation and filing of such list or lists of tax bills with the collector.

(L. 1943 p. 1029 § 50)



Section 141.680 Application of law, limitations on (first class charter counties).

Application of law, limitations on (first class charter counties).

141.680. 1. The remedies and procedures set forth in sections 141.210 to 141.810 shall be the exclusive remedies and procedures available for the collection of delinquent and back land taxes in a county electing to come under or which has come under their authority. Sections 141.210 to 141.810 shall not be affected nor infringed upon by any other laws or parts of law in conflict herewith.

2. Any taxing authority or owner of any tax bill is hereby prohibited from advertising for sale or selling any parcel of real estate for the collection of delinquent land taxes due thereon, except after judgment of a court having jurisdiction ordering such advertising or sale, when such parcel is at such time included in any petition filed pursuant to the provisions of this law.

3. At the option of the taxing authority or tax bill owner, all claims for land taxes against any parcel of real estate, which has been included in any petition filed under this law, where such taxes have become due and payable after any tax list or petition thereon has been filed, may be asserted by amended petition or by answer filed before judgment, and, if allowed by the court, shall be included in the judgment against such parcel of real estate.

(L. 1943 p. 1029 § 52, A.L. 1945 p. 1761, A. 1949 S.B. 1024, A.L. 1982 H.B. 1351, et al.)



Section 141.690 Invalidity of law not to affect foreclosure proceedings (first class charter counties).

Invalidity of law not to affect foreclosure proceedings (first class charter counties).

141.690. Should the provisions of sections 141.210 to 141.810, or any section or part thereof, be held at any time to be in conflict or inconsistent with the provisions of any law now or subsequently enacted, or in conflict or inconsistent with the constitution of this state, the same shall not invalidate or in any way affect any proceedings for foreclosure in rem under the provisions of said sections, which have been instituted or which shall have been instituted prior to the time of such ruling or decision, but such actions or proceedings may be prosecuted and completed in full the same as though all of said sections and parts were as valid as at the time of the institution of such proceedings.

(L. 1945 p. 1926 § 52.1)



Section 141.700 Creation of land trust--powers, generally (first class charter counties).

Creation of land trust--powers, generally (first class charter counties).

141.700. There is hereby created a commission for the management, sale and other disposition of tax delinquent lands, which commission shall be known as "The Land Trust of ......... County, Missouri", and the members thereof shall be known as land trustees. Such land trust shall have and exercise all the powers that are conferred by sections 141.210 to 141.810 necessary and incidental to the effective management, sale or other disposition of real estate acquired under and by virtue of the foreclosure of the lien for delinquent real estate taxes, as provided in said sections, and in the exercise of such powers, the land trust shall be deemed to be a public corporation acting in a governmental capacity.

(L. 1943 p. 1029 § 36, A.L. 1949 p. 602)



Section 141.710 Beneficiaries of land trust (charter counties and certain first class counties).

Beneficiaries of land trust (charter counties and certain first class counties).

141.710. The beneficiaries of the land trust shall be the taxing authorities which impose real estate taxes on the land trust property at the time of its sale.

(L. 1943 p. 1029 § 49, A.L. 2004 H.B. 975)



Section 141.720 Composition of land trust--terms--qualifications--vacancies--compensation--removal.

Composition of land trust--terms--qualifications--vacancies--compensation--removal.

141.720. 1. The land trust shall be composed of three members, one of whom shall be appointed by the county, as directed by the county executive, or if the county does not have a county executive, as directed by the county commission of the county, one of whom shall be appointed by the municipality in the county which is not an appointing authority under section 141.981 and then has the largest population according to the last preceding federal decennial census, and one of whom shall be appointed by the school district in the county which is not an appointing authority under section 141.981 and then has the largest population according to such census in the county. If any appointing authority under this section fails to make any appointment of a land trustee after any term expires, then the appointment shall be made by the county.

2. The terms of office of the land trustees shall be for four years each, except the terms of the first land trustees who shall be appointed by the foregoing appointing authorities, respectively, not sooner than twelve months and not later than eighteen months after sections 141.210 to 141.810 take effect; provided, however, that the term of any land trustee appointed by a municipality or school district that becomes an appointing authority of a land bank agency under section 141.981 shall terminate and such municipality and such school district shall cease to be appointing authorities for such land trust under this section upon the completion of all transfers to the land bank agency from the land trust required under subsection 1 of section 141.984 or one year after the effective date of the ordinance or resolution establishing the land bank agency, whichever is the first to occur.

3. Each land trustee shall have been a resident of the county for at least five years next prior to appointment, shall not hold other salaried or compensated public office by election or appointment during service as land trustee, the duties of which would in any way conflict with his duties as land trustee, and shall have had at least ten years experience in the management or sale of real estate.

4. Of the first land trustees appointed under sections 141.210 to 141.810, the land trustee appointed by the county commission shall serve for a term ending February 1, 1946, the land trustee appointed by the board of directors of the school district then having the largest population in the county shall serve for a term expiring February 1, 1947, and the land trustee appointed by the city council of the city then having the largest population in the county shall serve for a term expiring February 1, 1948. Each land trustee shall serve until his successor has been appointed and qualified.

5. Any vacancy in the office of land trustee shall be filled for the unexpired term by the same appointing authority which made the original appointment. If any appointing authority fails to make any appointment of a land trustee within the time the first appointments are required by sections 141.210 to 141.810 to be made, or within thirty days after any term expires or vacancy occurs, then the appointment shall be made by the county.

6. The members shall receive for their services as land trustees a salary of two thousand four hundred dollars per year.

7. Each land trustee may be removed for cause by the respective appointing authority, after public hearing, if requested by the land trustee, and an opportunity to be represented by counsel and to present evidence is afforded the trustee.

(L. 1943 p. 1029 § 37, A.L. 1963 p. 189, A.L. 2002 H.B. 1634, A.L. 2012 H.B. 1659 & 1116)



Section 141.730 Officers of land trust--bond--oath (first class charter counties).

Officers of land trust--bond--oath (first class charter counties).

141.730. 1. Such land trustees shall meet immediately after all three have been appointed and qualified and shall select a chairman, a vice chairman, a secretary, and an assistant secretary, who need not be a trustee.

2. Such trustees shall each furnish a surety bond in a penal sum not to exceed twenty-five thousand dollars to be approved by the collector, the premium on such bond to be advanced by the collector out of the county funds. Such bond must be issued by a surety company licensed to do business in the state of Missouri, which bond shall be deposited with the county clerk of such county, and shall be conditioned to guarantee the faithful performance of their duties hereunder, and shall be written to cover all the trustees.

3. Before entering upon the duties of his office, each trustee shall take and subscribe to the following oath: State of Missouri,) ) ss County of . . . . . . . .)

I, . . . ., do solemnly swear that I will support the Constitution of the United States and the Constitution of the State of Missouri; that I will faithfully and impartially discharge my duties as a member of the Land Trust of . . . . County, Missouri; that I will, according to my best knowledge and judgment, administer such tax delinquent lands held by me in trust, according to the laws of this state and for the benefit of the public bodies and the tax bill owners which I represent, so help me God.

. . . . . . . . . . . . . . . Subscribed and sworn to this . . . . . . . . . . . . day of . . . . . . . ., 20. My commission expires: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . .

Notary Public

(L. 1943 p. 1029 § 38)



Section 141.740 Commissioner and employees of the board of land trustees--duties, compensation--bond (first class charter counties).

Commissioner and employees of the board of land trustees--duties, compensation--bond (first class charter counties).

141.740. 1. The board of land trustees may appoint a land commissioner and such other employees and the attorneys that are required who are deemed necessary to carry out the responsibilities and duties herein imposed and may set the salaries and employee benefits and such other reasonable and proper costs and expenses as are related thereto.

2. The land commissioner shall furnish a surety bond at the expense of the land trust in a penal sum of not less than ten thousand dollars, to be approved by the land trustees, conditioned to guarantee the faithful performance of his duties. The bond shall be filed with the county clerk of the county.

3. The land commissioner, who shall be a person experienced in the management and sale of real estate, shall be executive officer and administrator of the land trust and shall manage all of its business, under the supervision, direction and control of the trustees.

(L. 1943 p. 1029 § 39, A.L. 1951 p. 841, A.L. 1957 p. 788, A.L. 1963 p. 189, A.L. 1979 S.B. 66, A.L. 1982 S.B. 641)



Section 141.750 Land trust, seal, powers, conveyances (charter counties).

Land trust, seal, powers, conveyances (charter counties).

141.750. 1. Such land trust shall be a continuing body and shall have and adopt an official seal which shall bear on its face the words "Land Trust of ......... County, Missouri", "Seal", and shall have the power to sue and issue deeds in its name, which deed shall be signed by the chairman or vice chairman, and attested by the secretary or assistant secretary and the official seal of the land trust affixed thereon, and shall have the general power to administer its business as any other corporate body.

2. The land trust may convey title to any real estate sold or conveyed by it by general or special warranty deed, and may convey an absolute title in fee simple, without in any case procuring any consent, conveyance or other instrument from the beneficiaries for which it acts; provided, however, that each such deed shall recite whether the selling price represents a consideration equal to or in excess of two-thirds of the appraised value of such real estate so sold or conveyed, and if such selling price represents a consideration less than two-thirds of the appraised value of said real estate, then the land trustees shall first procure the consent thereto of not less than two of the three appointing authorities, which consent shall be evidenced by a copy of the action of each such appointing authority duly certified to by its clerk or secretary attached to and made a part of said deed, except the land trust may sell or convey a vacant residential tract of land containing four thousand square feet or less with an assessed value of less than two hundred fifty dollars to the owner or owners of residential property contiguous to the tract being sold for a price equal to fifty percent of the assessed value of the tract without first obtaining an appraisal of the tract.

(L. 1943 p. 1029 § 40, A.L. 2002 H.B. 1634)



Section 141.760 Administration of delinquent tax lands by trust (charter counties and certain first class counties).

Administration of delinquent tax lands by trust (charter counties and certain first class counties).

141.760. It shall be the duty of such land trust to administer the tax delinquent lands, as follows:

(1) Such land trust shall immediately assume possession and control of all real estate acquired by it under the provisions of sections 141.210 to 141.810, cause the land commissioner to proceed to inventory such land, and thereafter keep and maintain a perpetual inventory of such real estate;

(2) It shall, upon recommendation of the land commissioner, classify such land as to its use, into the following three classifications:

(a) Suitable for private use;

(b) Suitable for public use;

(c) Not usable in its present condition or situation and held as a public land reserve;

(3) Such land trust shall make every effort to return land in classification (a) to such private ownership and use as soon as possible; to offer land classified in class (b) to any public body which shall indicate a need or a use therefor; the price and terms, in each case, to be in the sole discretion of the land trustees, subject to the provisions of subdivision (4) hereof; and shall study and make recommendations to taxing authorities as to possible use of real estate classified in class (c). In furtherance of this object such land trust shall have access to any and all records in any city or county office at any time and may call upon any and all city and county officers, departments, boards, planning commissions or other commissions for studies, statistics or recommendations. Such land trust shall prepare a list of all land in class (a), which list shall be corrected and amended from time to time in the discretion of the trustees. Such trustees may make a charge, not to exceed the actual cost of documentation and duplication, for each copy of such list which money shall be used to help defray the costs of preparing such list. Any person may purchase a copy of such list. Any real estate agent or broker licensed to do business in the county may when authorized by the trustees sell any such property upon the terms and conditions imposed by the trustees, and the trustees are authorized and empowered to pay reasonable real estate commissions; and provided that nothing herein shall prohibit the trustees from selling or exchanging any such real estate directly to or with any purchaser;

(4) Such land trustees shall have power, and it shall be their duty, to manage, maintain, protect, rent, lease, repair, insure, alter, sell, trade, exchange or otherwise dispose of any such real estate, on such terms and conditions as may be determined in the sole discretion of the trustees. Said trustees may sell for cash or for terms of not less than ten percent cash at time of purchase, and the balance to be paid within not more than fifteen years from the time of such purchasing agreement, with interest at a legal rate, which sale shall be represented by contract for a deed or by purchaser's note, secured by mortgage or deed of trust on such real estate. Such land trustees may assemble tracts or parcels of real estate for public parks or other public purposes and to such end may exchange parcels, and otherwise effectuate such purposes by agreement with any taxing authority;

(5) Such land trust shall adopt rules and regulations in harmony with sections 141.210 to 141.810, and shall keep records of all its transactions, which records shall be open to inspection of any taxing authority in the county at any time. There shall be an annual audit of the affairs, accounts, expenses, and financial transactions of such land trust by certified public accountants as of December thirty-first of each year, which accountants shall be employed by the trustees on or before November first of each year, and certified copies thereof shall be furnished to the appointing authorities described in section 141.720, and shall be available for public inspection at the offices of such appointing authorities.

(L. 1943 p. 1029 § 41, A.L. 2004 H.B. 975)



Section 141.765 Sale of land trust property classified as residential improvement--condition of sale, time limitation--failure to comply, damages--judicial foreclosure or right of reentry, procedure (first class charter counties).

Sale of land trust property classified as residential improvement--condition of sale, time limitation--failure to comply, damages--judicial foreclosure or right of reentry, procedure (first class charter counties).

141.765. As a condition of the sale or other authorized conveyance of ownership of any unimproved parcel of land classified as residential property owned by the land trust to a private owner, (unless the owner owns an adjacent improved parcel) such owner may be required to enter into a contract with the land trust stipulating that such owner or his successor agree that the parcel of land shall, within three years of such sale, * either be improved by a nontemporary structure or returned to the land trust by special warranty deed. The contract shall further state that if the private owner fails to comply with the stipulation he shall be liable to the land trust for damages at the rate of one hundred dollars per month accruing on the first day of each month after the termination of the three-year period so long as the private owner fails to convey the parcel to the land trust. The performance of such agreement shall be secured by a deed of trust or other lien encumbering the parcel. If the land trust finds by resolution that the terms of the agreement have not been satisfied, the land trust shall be authorized to bring suit to recover damages for the breach and to redeem the ownership of such property without consideration or compensation by seeking a judicial foreclosure of such agreement pursuant to sections 443.190 to 443.260, except that upon final judgment of the court, title shall revert to the land trust without necessity of sale. Notwithstanding section 141.750, the original deed conveying title to the private owner shall contain a possibility of reverter upon the condition that the private owner fails to comply with the terms of the contract, with a right of reentry retained by the land trust. As an alternative to, or in addition to, seeking a judicial foreclosure, the land trust may exercise the right of reentry pursuant to chapter 524, chapter 527, or chapter 534. The land trust shall assume title to the land by filing a copy of the judgment with the recorder of deeds in the county where the property is located. Any property redeemed by the land trust under the provisions of this section shall be administered in the same manner as other property sold to the land trust.

(L. 1992 H.B. 1434 & 1490)

*Word "shall" appears here in original rolls.



Section 141.770 Annual budget--public hearing--administrative costs, how paid--fiscal year--payment of claim by land trust--performance audits permitted, when.

Annual budget--public hearing--administrative costs, how paid--fiscal year--payment of claim by land trust--performance audits permitted, when.

141.770. 1. Each annual budget of the land trust shall be itemized as to objects and purposes of expenditure, prepared not later than October first of each year with copies delivered to the appointing authorities of such land trust under section 141.720, and shall include therein only such appropriations as shall be deemed necessary to meet the reasonable expenses of the land trust during the forthcoming fiscal year. That budget shall not become the required annual budget of the land trust unless and until it has been approved by the governing bodies of the appointing authorities of such land trust under section 141.720. If any of the governing bodies of the appointing authorities of such land trust under section 141.720 fail to notify the land trust in writing of any objections to the proposed annual budget on or before November twentieth, then such failure or failures to object shall be deemed approval. In the event objections have been made and a budget for the fiscal year beginning January first has not been approved by the governing bodies of the appointing authorities of such land trust under section 141.720 on or before January first, then the budget for the previous fiscal year shall become the approved budget for that fiscal year. Any unexpended funds from the preceding fiscal year shall be deducted from the amounts needed to meet the budget requirements of the forthcoming year.

2. Copies of the budget shall be made available to the public on or before October tenth, and a public hearing shall be had thereon prior to October twentieth, in each year. The approved and adopted budget may be amended by the trustee members only with the approval of the governing bodies of the appointing authorities of such land trust under section 141.720.

3. If at any time there are not sufficient funds available to pay the salaries and other expenses of such land trust and of its employees, incident to the administration of sections 141.210 to 141.810, including any expenditures authorized by section 141.760, funds sufficient to pay such expenses shall be advanced and paid to the land trust upon its requisition therefor, seven percent thereof by the county commission of the county in which such land trust operates, and the other ninety-three percent by all of the taxing authorities in such county that are not appointing authorities for a land bank agency under section 141.981 and all municipalities and school districts in such county that are appointing authorities for a land bank agency under section 141.981 and are appointing authorities for such land trust under section 141.720, in proportion to the product of their respective tax levy rates and the assessed valuations of the properties then in the land trust inventory located within their respective taxing jurisdictions. The land trust shall have power to requisition such funds in an amount not to exceed twenty-five percent of the total annual budget of the land trust from such sources for that fiscal year of the land trust for which there are not sufficient funds otherwise available to pay the salaries and other expenses of the land trust, but any amount in excess of twenty-five percent of the total annual budget in any fiscal year may be requisitioned by and paid to the land trust only if such additional sums are agreed to and approved by the county and such other taxing authorities. All moneys so requisitioned shall be paid in a lump sum within thirty days after such requisition or the commencement of the fiscal year of the land trust for which such requisition is made, whichever is later, by the county paying seven percent thereof due from the county under this section and advancing the remaining ninety-three percent due from other taxing authorities under this section on behalf of such other taxing authorities, and such amounts so paid shall be deposited to the credit of the land trust in some bank or trust company, subject to withdrawal by warrant as herein provided. Amounts advanced by the county on behalf of any taxing authority under this section shall be reimbursed to the county upon demand by the county or by the county withholding such amounts from distributions of tax moneys to such taxing authority.

4. The fiscal year of the land trust shall commence on January first of each year. Such land trust shall audit all claims for the expenditure of money, and shall, acting by the chairman or vice chairman thereof, draw warrants therefor from time to time.

5. No warrant for the payment of any claim shall be drawn by such land trust until such claim shall have been approved by the land commissioner and shall bear the commissioner's certificate that there is a sufficient unencumbered balance in the proper appropriation and sufficient unexpended cash available for the payment thereof. For any certification contrary thereto, such land commissioner shall be liable personally and on the commissioner's official bond for the amounts so certified, and shall thereupon be promptly removed from office by the land trustees.

6. In addition to the annual audit provided for in section 141.760, the land trust may be performance audited at any time by the state auditor or by the auditor of any home rule city with more than four hundred thousand inhabitants and located in more than one county that is a member of the land trust. The cost of such audit shall be paid by the land trust, and copies shall be made available to the public within thirty days of the completion of the audit.

(L. 1943 p. 1029 § 42, A.L. 1945 p. 1761, A.L. 1945 p. 1926, A.L. 2002 H.B. 1634, A.L. 2012 H.B. 1659 & 1116)



Section 141.780 Perpetual inventory by land trust (first class charter counties).

Perpetual inventory by land trust (first class charter counties).

141.780. Such land trust shall set up and maintain a perpetual inventory on each tract of real estate, except that individual tracts may be consolidated and grouped or regrouped for economy or convenience.

(L. 1943 p. 1029 § 43)



Section 141.785 Quiet title action, when, procedure.

Quiet title action, when, procedure.

141.785. 1. The land trust shall be authorized to file an action to quiet title pursuant to section 527.150 as to any real property in which the land trust has an interest. For purposes of any and all such actions the land trust shall be deemed to be the holder of sufficient legal and equitable interests, and possessory rights, so as to qualify the land trust as adequate petitioner in such action.

2. Prior to the filing of an action to quiet title the land trust shall conduct an examination of title to determine the identity of any and all persons and entities possessing a claim or interest in or to the real property. Service of the petition to quiet title shall be provided to all such interested parties by the following methods:

(1) Registered or certified mail to such identity and address as reasonably ascertainable by an inspection of public records;

(2) In the case of occupied real property by first class mail, addressed to "Occupant";

(3) By posting a copy of the notice on the real property;

(4) By publication in a newspaper of general circulation in the municipality in which the property is located; and

(5) Such other methods as the court may order.

3. As part of the petition to quiet title the land trust shall file an affidavit identifying all parties potentially having an interest in the real property, and the form of notice provided.

4. The court shall schedule a hearing on the petition within ninety days following filing of the petition, and as to all matters upon which an answer was not filed by an interested party, the court shall issue its final judgment within one hundred twenty days of the filing of the petition.

5. The land trust shall be authorized to join in a single petition to quiet title one or more parcels of real property.

(L. 2012 H.B. 1659 & 1116)



Section 141.790 Proceeds of sale of real estate disposed of by a land trust--distribution.

Proceeds of sale of real estate disposed of by a land trust--distribution.

141.790. When any parcel of real estate is sold or otherwise disposed of by the land trust, the proceeds therefrom shall be applied and distributed in the following order:

(1) To the payment of amounts due from the land trust under subsection 2 of section 141.560 on the sale or other disposition of such parcel;

(2) To the payment of the expenses of sale;

(3) The balance to be retained by the land trust to pay the salaries and other expenses of such land trust and of its employees, incident to the administration of sections 141.210 to 141.810, including any expenditures authorized by section 141.760, as provided for in its annual budget;

(4) Any funds in excess of those necessary to meet the expenses of the annual budget of the land trust in any fiscal year, and including a reasonable sum to carry over into the next fiscal year to assure that sufficient funds will be available to meet initial expenses for that next fiscal year, shall be paid to the respective taxing authorities which, at the time of the distribution, are taxing the real property from which the proceeds are being distributed. The distributions shall be in proportion to the amounts of the taxes levied on the properties by the taxing authorities; distribution shall be made on January first and July first of each year, and at such other times as the land trustees in their discretion may determine.

(L. 1943 p. 1029 § 44, A.L. 2002 H.B. 1634, A.L. 2004 H.B. 975, A.L. 2012 H.B. 1659 & 1116)



Section 141.800 Exemption from taxation of real estate acquired by land trust (first class charter counties).

Exemption from taxation of real estate acquired by land trust (first class charter counties).

141.800. Upon acquiring title to any real estate hereunder, such land trust shall immediately notify the county assessor and the city assessors of the various cities, towns and villages in the county of such ownership, and the interests of each taxing authority therein shall be exempt from all taxation, in the same manner and to the same extent as any other publicly owned real estate, and upon the sale or other disposition of any real estate held by it, such land trust shall immediately notify the county assessor and the appropriate city assessor of such change of ownership.

(L. 1943 p. 1029 § 45)



Section 141.810 Compensation of employees, limitations--penalty for violation (first class charter counties).

Compensation of employees, limitations--penalty for violation (first class charter counties).

141.810. 1. Neither said trustees nor any salaried employee of the land trust, provided for herein, shall receive any compensation, emolument or other profit directly or indirectly from the rental, management, purchase, sale or other disposition of any lands held by such land trust other than the salaries, expenses and emoluments provided for herein.

2. Any person convicted of violating this section shall be deemed guilty of a felony and upon conviction thereof shall be sentenced to serve not less than two nor more than five years in the state penitentiary.

(L. 1943 p. 1029 § 46)



Section 141.820 Sections 141.820 to 141.970 applicable, when (St. Louis).

Sections 141.820 to 141.970 applicable, when (St. Louis).

141.820. In all cities not within a county, which now have or may hereafter have a population in excess of seven hundred thousand inhabitants, the collection of delinquent and back taxes shall be regulated and controlled by the provisions of sections 141.820 to 141.970.

(RSMo 1939 § 11184, A. 1949 S.B. 1024)



Section 141.830 Collection of back taxes--redemption, interest and costs (St. Louis).

Collection of back taxes--redemption, interest and costs (St. Louis).

141.830. 1. The collectors of such cities not within a county shall proceed to collect the taxes contained in the back tax book or recorded list of the delinquent land and lots in the collector's office as herein required.

2. Any person interested in or the owner of any tract of land or lot contained in the back tax book or in the recorded list of delinquent lands and lots in the collector's office may redeem such tract of land or town lot, or any part thereof, from the state's or such city's lien thereon, by paying to the proper collector the amount of the original taxes, together with interest from the date of delinquency at the rate of ten percent per annum and the costs until January 1, 1983, and beginning on January 1, 1983, at the rate of two percent per month, not to exceed eighteen percent per annum and the costs.

3. If suit shall have been commenced against any person owing taxes on any tract of land or town lot for the collection of taxes, the person desiring to redeem any such land before judgment, in addition to the original tax, interest and costs including attorney's fee accruing under this law, shall pay to the city collector all necessary costs incurred in the court where the suit is pending, and the city collector shall account to the clerk of the court in which such suit is filed for the court costs so collected.

(RSMo 1939 § 11185, A. 1949 S.B. 1024, A.L. 1982 H.B. 1351, et al., A.L. 1999 S.B. 76, A.L. 2010 H.B. 1316)

CROSS REFERENCE:

Back tax books, how prepared, 92.050, 92.070



Section 141.840 Compromise of taxes (St. Louis).

Compromise of taxes (St. Louis).

141.840. The provisions of the law with reference to the compromise of taxes shown on the back tax book or recorded list of delinquent land and lots in the collector's office shall apply to and shall also authorize the compromise of any judgment for taxes after the same had been rendered therefor and up to that time when the property shall be sold under execution issued on said judgment; such compromise to be authorized by the same officials and under the same conditions as set forth under existing law for the compromise of taxes.

(RSMo 1939 § 11197)



Section 141.850 Collector to file suit to collect taxes--service (St. Louis).

Collector to file suit to collect taxes--service (St. Louis).

141.850. 1. If any of the lands or town lots contained in the back tax book or list of delinquent lands or lots remain unredeemed on the first day of January, the collector shall file suit in the circuit court against such lands or lots to enforce the lien of the state and city.

2. The collector shall note opposite such tract in the back tax book the fact that suit has been commenced and the person against whom commenced.

3. When summons has been issued against any defendant and the officer to whom it is directed makes return that the defendant cannot be found, and the court is satisfied that summons cannot be served; and in all cases where it is alleged in the petition or in an affidavit subsequently filed, that the defendants or any one of them are nonresidents of the state of Missouri, the court or clerk of the court in vacation shall issue an order that notice of such action be given the defendant by publication.

4. The proof of publication may be made by filing in the court an affidavit of the publisher of the newspaper or of any person who would be a competent witness in the cause.

5. If the defendant does not appear and defend, judgment by default shall be rendered, which judgment shall be as binding and effectual against the property as if there had been personal service on the defendant.

(RSMo 1939 § 11186, A. 1949 S.B. 1024)



Section 141.860 Collector may be named deputy sheriff (St. Louis).

Collector may be named deputy sheriff (St. Louis).

141.860. The sheriff may appoint the collector his deputy sheriff, and when so appointed he may serve all process in suits commenced under sections 141.820 to 141.970 with like effect as the sheriff himself might do.

(RSMo 1939 § 11193)



Section 141.870 Collector may employ attorneys--fees (St. Louis).

Collector may employ attorneys--fees (St. Louis).

141.870. 1. The collector, with the approval of the mayor, may employ such attorneys as he deems necessary to collect such taxes and to prosecute suits for taxes.

2. Such attorneys shall receive as total compensation, a sum, not to exceed six percent of the amount of taxes actually collected and paid into the treasury, and an additional sum not to exceed two dollars for each suit filed when publication is not necessary, and not to exceed five dollars where publication is necessary, as may be agreed upon in writing and approved by the mayor, before such services are rendered.

3. The attorney fees shall be taxed as costs in the suit and collected as other costs.

(RSMo 1939 § 11186, A. 1949 S.B. 1024)



Section 141.880 Collector may employ abstracter--duties--fee (St. Louis).

Collector may employ abstracter--duties--fee (St. Louis).

141.880. 1. The collector may employ some competent and reliable abstracter of his city to prepare memorandums of abstract to the land described in the tax bills furnished by the collector.

2. The abstracts shall show all conveyances, liens and charges against such real estate as shown by the records of such city, and shall be certified by the abstracter.

3. The abstracts shall be delivered to the tax attorney who shall file them with the petitions and shall become the property of the purchaser at the tax sale.

4. The abstracter shall receive as compensation a sum not to exceed five dollars for each abstract furnished which sum shall be taxed as costs and paid as other costs in the case.

(RSMo 1939 §§ 11199, 11200, A.L. 1947 V. I p. 538, A. 1949 S.B. 1024)



Section 141.890 Action to recover taxes must be commenced, when (St. Louis).

Action to recover taxes must be commenced, when (St. Louis).

141.890. No action for recovery of taxes against real estate shall be commenced, had or maintained, unless action therefor shall be commenced within five years after delinquency.

(RSMo 1939 § 11194, A. 1949 S.B. 1024)



Section 141.900 Action to be in name of state--tax bills--evidence (St. Louis).

Action to be in name of state--tax bills--evidence (St. Louis).

141.900. 1. All actions commenced under the provisions of sections 141.820 to 141.970 shall be prosecuted in the name of the state of Missouri, at the relation and to the use of the collector, and against the owner of the property, if known, and if not known, then against the last owner of record as shown by the city records at the time the suit was brought.

2. All lands owned by the same person or persons may be included in one petition and in one count thereof, for the taxes for all such years as taxes may be due thereon, and the petition shall show the different years for which taxes are due, as well as the several kinds of taxes or funds to which they are due, with the respective amounts due to each fund; all of which shall be set forth in a tax bill of said back taxes, duly authenticated by the certificate of the collector and filed with the petition; and the tax bill or bills, so certified, shall be prima facie evidence that the amount claimed in said suit is just and correct.

3. All notices and process in suits under sections 141.820 to 141.970 shall be sued out and served in the same manner as in civil actions in circuit courts; and in case of suits against nonresident unknown parties, or other owners on whom service cannot be had by ordinary summons, the proceedings shall be the same as now provided by law in civil actions affecting real or personal property. In all suits under sections 141.820 to 141.970, the general laws of the state as to practice and proceedings in civil cases shall apply so far as applicable and not contrary to sections 141.820 to 141.970.

(RSMo 1939 § 11187, A. 1949 S.B. 1024)



Section 141.910 Contents of judgment--fieri facias (St. Louis).

Contents of judgment--fieri facias (St. Louis).

141.910. The judgment, if against the defendant, shall describe the land upon which taxes are found to be due; shall state the amount of taxes and interest found to be due upon each tract or lot, and the year or years for which the same are due, up to the rendition thereof, and shall decree that the lien of the state be enforced, and that the real estate, or so much thereof as may be necessary to satisfy such judgment, interest and costs, be sold, and a special fieri facias shall be issued thereon, subject to the provisions herein contained, which shall be executed as in other cases of special judgment and execution, and said judgment shall be a first lien upon said land.

(RSMo 1939 § 11188)



Section 141.920 Continuation of lien--termination only upon payment (St. Louis).

Continuation of lien--termination only upon payment (St. Louis).

141.920. The lien of general tax judgments provided for in sections 141.820 to 141.970 shall be a continuing lien and shall not be barred by lapse of time or limitation, but shall terminate only upon payment as herein provided, or sale under execution.

(RSMo 1939 § 11195)



Section 141.930 No execution for two years--redemption of property (St. Louis).

No execution for two years--redemption of property (St. Louis).

141.930. After judgment shall have been rendered, no execution shall be levied thereon nor sale under said execution had for a period of two years from the date of entry of such judgment, during which time the owner of the property against which judgment has been rendered, or any person having an interest therein, may redeem the property from said judgment by paying the amount of the judgment, interest and costs, or the amount set as a compromise payment under the terms of this law, and if such payment be made, the judgment shall be released and the taxes marked paid.

(RSMo 1939 § 11189)



Section 141.931 Redemption barred on final judgment against vacant residential property--immediate sale on final judgment (St. Louis).

Redemption barred on final judgment against vacant residential property--immediate sale on final judgment (St. Louis).

141.931. Any provisions of this chapter to the contrary notwithstanding, the owner of any parcel of real property against which a judgment has been rendered shall not have the right to redeem such property from said judgment if at the time of judgment such property is assessed as residential property and the judgment finds the property has been vacant for a period of not less than six months prior to the judgment. After a judgment as provided for in this section becomes final, a sale under execution of the judgment shall be immediately held as provided under the applicable provisions of this chapter.

(L. 1992 H.B. 1434 & 1490)



Section 141.940 Approval of sale by court--sheriff to report bids to court--acceptance, when (St. Louis).

Approval of sale by court--sheriff to report bids to court--acceptance, when (St. Louis).

141.940. 1. Whenever a sale under execution on a tax judgment shall be had, the sheriff shall announce that such sale is subject to the approval of the court, and the sheriff shall report the sale and the amount of the bid to the court in which judgment was rendered, and the court shall appoint two disinterested and competent appraisers, who shall appraise the value of the property and the improvements thereon.

2. If the amount bid by the purchaser at the execution sale shall exceed fifty percent of the value of the property, the court shall confirm the sale, and the sheriff shall execute a deed for the property.

3. If the amount bid by the purchaser is less than fifty percent of the appraised value of the property, and the title which would be acquired by the purchaser is subject to other taxes, which are a lien superior to the lien of the taxes for which the judgment was rendered, and the combined amount of such prior liens and the amount bid by the purchaser shall exceed fifty percent of the appraised value of the property, the court shall likewise confirm the sale, and the sheriff shall execute a deed to the purchaser.

4. If the amount bid, together with prior tax liens, if any, shall be less than fifty percent of the appraised value of the property, the court may require the purchaser to increase his bid to an amount equal to fifty percent of such appraised value, and if the purchaser agrees so to do, and makes such additional payment, the sale shall be approved, and the sheriff shall execute and deliver a deed to the purchaser, but if the purchaser declines to increase his bid and make such additional payment, the sale shall be disapproved and the lien of the judgment continued, subject to the issuance of subsequent executions.

(RSMo 1939 § 11191)



Section 141.950 Execution of deed by sheriff for property sold (St. Louis).

Execution of deed by sheriff for property sold (St. Louis).

141.950. The sheriff shall, subject to the provisions of section 141.940, execute to the purchasers of real estate under sections 141.820 to 141.970, a deed for the property sold, which shall be acknowledged before the circuit court of the city not within a county, as in ordinary cases, and which shall convey a title in fee to such purchaser of the real estate therein named, and shall be prima facie evidence of title, and that the matters and things therein stated are true.

(RSMo 1939 § 11192, A. 1949 S.B. 1024)



Section 141.960 Fees (St. Louis).

Fees (St. Louis).

141.960. 1. Fees shall be allowed for services rendered under the provisions of sections 141.820 to 141.970, as follows:

(1) To the collector, two percent on all sums collected and twenty-five cents per tract for making the back tax books;

(2) To the circuit clerk, sheriff and printer, such fees as are allowed by law for like services in civil cases.

2. Such fees shall be taxed as costs and collected from the person redeeming such tract or from the proceeds of sale.

3. In no case shall the state or city be liable for any such costs nor shall the commissioner of administration allow any claim for costs incurred under sections 141.820 to 141.970.

(RSMo 1939 § 11196, A. 1949 S.B. 1024)



Section 141.970 General taxation law to apply in cities not within a county (St. Louis City), exception.

General taxation law to apply in cities not within a county (St. Louis City), exception.

141.970. The general law relating to taxation and the collection of delinquent taxes, as now existing, shall apply to cities not within any county insofar as not inconsistent with the provisions of sections 141.820 to 141.970, except that cities not within any county may hereafter elect to operate under the provisions of chapter 140, the general law relating to the collection of delinquent taxes, by the enactment of an ordinance by the legislative body of such city.

(RSMo 1939 § 11198, A. 1949 S.B. 1024, A.L. 1969 p. 250)



Section 141.980 Land bank agency may be established, when--taxing authorities to be beneficiaries--agency is a public body corporate and politic.

Land bank agency may be established, when--taxing authorities to be beneficiaries--agency is a public body corporate and politic.

141.980. 1. Any municipality located wholly or partially within a county in which a land trust created under section 141.700 was operating on January 1, 2012, may establish a land bank agency for the management, sale, transfer, and other disposition of interests in real estate owned by such land bank agency. Any such land bank agency created shall be created to foster the public purpose of returning land, including land that is in a nonrevenue-generating, nontax-producing status to use in private ownership. Such land bank agency shall be established by ordinance or resolution as applicable. Such land bank agency shall not own any interest in real estate that is located wholly or partially outside such establishing municipality. Such land bank agency shall not be authorized to sell more than five contiguous parcels to the same entity in the course of a year.

2. The beneficiaries of the land bank agency shall be the taxing authorities that held or owned tax bills against the respective parcels of real estate acquired by such land bank agency pursuant to a deemed sale under subsection 3 of section 141.560, by deed from a land trust under subsection 1 of section 141.984, or pursuant to a sale under subdivision (2) of subsection 2 of section 141.550 included in the judgment of the court, and their respective interests in each parcel of real estate shall be to the extent and in the proportion and according to the priorities determined by the court on the basis that the principal amount of their respective tax bills bore to the total principal amount of all of the tax bills described in the judgment.

3. Each land bank agency created pursuant to this chapter shall be a public body corporate and politic, and shall have permanent and perpetual duration until terminated and dissolved in accordance with the provisions of section 141.1012.

(L. 2012 H.B. 1659 & 1116)



Section 141.981 Board of commissioners, terms, vacancies, powers, meetings--surety bond required, when--oath--immunity from liability--vote by proxy prohibited.

Board of commissioners, terms, vacancies, powers, meetings--surety bond required, when--oath--immunity from liability--vote by proxy prohibited.

141.981. 1. A land bank agency shall be composed of a board of commissioners which shall consist of five members, one of whom shall be appointed by the county, as directed by the county executive, or if the county does not have a county executive, as directed by the county commission of the county, one of whom shall be appointed by the school district that is wholly or partially located within such municipality and county and then has the largest population according to the last preceding federal decennial census, and the remainder shall be appointed by the municipality that established the land bank agency. The term of office of the members shall be for four years each. Members shall serve at the pleasure of the member's appointing authority, may be employees of the appointing authority, and shall serve without compensation. Any vacancy in the office of land bank commissioner shall be filled by the same appointing authority that made the original appointment. Members of the first board of a land bank agency shall be appointed within sixty days after the effective date of the ordinance or resolution passed establishing such land bank agency. If any appointing authority fails to make any appointment of a land bank commissioner within the time the first appointments are required, or within sixty days after any term expires, then the appointment shall be made by the municipality that established the land bank agency. Except as otherwise provided in subsection 2 of section 141.720, any municipality or school district that is an appointing authority under this section shall not be an appointing authority under section 141.720.

2. Notwithstanding any law to the contrary, any public officer shall be eligible to serve as a board member and the acceptance of the appointment shall neither terminate nor impair such public office. For purposes of this section, "public officer" shall mean a person who is elected to a political subdivision office. Any political subdivision employee shall be eligible to serve as a board member.

3. The members of the board shall select annually from among themselves a chair, a vice chair, a treasurer, and such other officers as the board may determine, and shall establish their duties as may be regulated by rules adopted by the board.

4. The board shall have the power to organize and reorganize the executive, administrative, clerical, and other departments of the land bank agency and to fix the duties, powers, and compensation of all employees, agents, and consultants of the land bank agency. The board may cause the land bank agency to reimburse any member for expenses actually incurred in the performance of duties on behalf of the land bank agency.

5. The board shall meet in regular session according to a schedule adopted by the board, and shall meet in special session as convened by the chairman or upon written notice signed by a majority of the members. The presence of a majority of the board's total membership shall constitute a quorum to conduct business.

6. All actions of the board shall be approved by the affirmative vote of a majority of the members of the board present and voting; provided, however, that no action of the board shall be authorized on the following matters unless approved by a roll call vote of a majority of the entire board membership:

(1) Adoption of bylaws and other rules and regulations for conduct of the land bank agency's business;

(2) Hiring or firing of any employee or contractor of the land bank agency. This function may, by majority vote, be delegated by the board to a specified officer or committee of the land bank agency, under such terms and conditions, and to the extent, that the board may specify;

(3) The incurring of debt, including, without limitation, borrowing of money and the issuance of bonds, notes, or other obligations;

(4) Adoption or amendment of the annual budget;

(5) Sale of real property for a selling price that represents a consideration less than two-thirds of the appraised value of such property; and

(6) Lease, encumbrance, or alienation of real property, improvements, or personal property with a value of more than fifty thousand dollars.

7. The board members shall each furnish a surety bond, if such bond is not already covered by governmental surety bond, in a penal sum not to exceed twenty-five thousand dollars to be approved by the comptroller or director of finance of the municipality that established the land bank agency, issued by a surety company licensed to do business in this state, which bond shall be deposited with the county clerk of such county, and shall guarantee the faithful performance of such member's duties under sections 141.980 to 141.1015, and shall be written to cover all the commissioners.

8. Before entering upon the duties of office, each board member shall take and subscribe to the following oath:

State of Missouri,)

) ss

City of . . . . . . . . . . . . . .)

I, . . . . . . . . . . . . . . . . . , do solemnly swear that I will support the Constitution of the United States and the Constitution of the State of Missouri; that I will faithfully and impartially discharge my duties as a member of the Land Bank of . . . , Missouri; that I will according to my best knowledge and judgment, administer such tax delinquent and other lands held by the land bank according to the laws of the State of Missouri and for the benefit of the public bodies and the tax bill owners which I represent, so help me God.

. . . . . . . . . . . . . . . . . . . . . . . . . . . .

Subscribed and sworn to this . . . day of . . . , 20 . .

My appointment expires: . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Notary Public

9. Members of the board shall not be liable personally on the bonds or other obligations of the land bank agency, and the rights of creditors of the land bank agency shall be solely against the assets of such land bank agency.

10. Vote by proxy shall not be permitted. Any member may request a recorded vote on any resolution or action of the land bank agency.

(L. 2012 H.B. 1659 & 1116)



Section 141.982 Employees authorized--contracts and agreements authorized.

Employees authorized--contracts and agreements authorized.

141.982. A land bank agency may employ a secretary, an executive director, its own counsel and legal staff, and such technical experts, and such other agents and employees, permanent or temporary, as it may require, and may determine the qualifications and fix the compensation and benefits of such persons. A land bank agency may also enter into contracts and agreements with political subdivisions for staffing services to be provided to the land bank agency by political subdivisions or agencies or departments thereof, or for a land bank agency to provide such staffing services to political subdivisions or agencies or departments thereof.

(L. 2012 H.B. 1659 & 1116)



Section 141.983 Powers.

Powers.

141.983. Subject to the other provisions of this chapter and all other applicable laws, a land bank agency established under this chapter shall have all powers necessary or appropriate to carry out and effectuate the purposes and provisions of this chapter as they relate to a land bank agency, including the following powers in addition to those herein otherwise granted:

(1) To adopt, amend, and repeal bylaws for the regulation of its affairs and the conduct of its business;

(2) To sue and be sued, in its own name, and plead and be impleaded in all civil actions, including, but not limited to, actions to clear title to property of the land bank agency;

(3) To adopt a seal and to alter the same at pleasure;

(4) To receive funds as grants from or to borrow from political subdivisions, the state, the federal government, or any other public or private sources;

(5) To issue notes and other obligations according to the provisions of this chapter;

(6) To procure insurance or guarantees from political subdivisions, the state, the federal government, or any other public or private sources, of the payment of any bond, note, loan, or other obligation, or portion thereof, incurred by the land bank agency, and to pay any fees or premiums in connection therewith;

(7) To enter into contracts and other instruments necessary, incidental, or convenient to the performance of its duties and the exercise of its powers, including, but not limited to, agreements with other land bank agencies and with political subdivisions for the joint exercise of powers under this chapter;

(8) To enter into contracts and other instruments necessary, incidental, or convenient to the performance of functions by the land bank agency on behalf of political subdivisions, or agencies or departments of political subdivisions, or the performance by political subdivisions, or agencies or departments of political subdivisions, of functions on behalf of the land bank agency;

(9) To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the land bank agency; and any contract or instrument when signed by the chair or vice chair of the land bank agency, or by an authorized use of their facsimile signatures, and by the secretary or assistant secretary, or treasurer or assistant treasurer of the land bank agency, or by an authorized use of their facsimile signatures, shall be held to have been properly executed for and on its behalf;

(10) To procure insurance against losses in connection with the property, assets, or activities of the land bank agency;

(11) To invest the money of the land bank agency, including amounts deposited in reserve or sinking funds, at the discretion of the board, in instruments, obligations, securities, or property determined proper by the board, and name and use depositories for its money;

(12) To enter into contracts for the management of, the collection of rent from, or the sale of the property of the land bank agency;

(13) To design, develop, construct, demolish, reconstruct, rehabilitate, renovate, relocate, equip, furnish, and otherwise improve real property or rights or interests in real property held by the land bank agency;

(14) To fix, charge, and collect rents, fees, and charges for the use of the property of the land bank agency and for services provided by the land bank agency;

(15) Subject to the limitation set forth in subsection 1 of section 141.980, to acquire property, whether by purchase, exchange, gift, lease, or otherwise, to grant or acquire licenses and easements, and to sell, lease, grant an option with respect to, or otherwise dispose of, any property of the land bank agency;

(16) Subject to the limitation set forth in subsection 1 of section 141.980, to enter into partnership, joint ventures, and other collaborative relationships with political subdivisions and other public and private entities for the ownership, management, development, and disposition of real property; and

(17) Subject to the other provisions of this chapter and all other applicable laws, to do all other things necessary or convenient to achieve the objectives and purposes of the land bank agency or other laws that relate to the purposes and responsibility of the land bank agency.

(L. 2012 H.B. 1659 & 1116)



Section 141.984 Transfer of title of certain property, when--income to be tax-exempt--acquisition of property.

Transfer of title of certain property, when--income to be tax-exempt--acquisition of property.

141.984. 1. Within one year of the effective date of the ordinance or resolution passed establishing a land bank agency under this chapter, title to any real property held by a land trust created pursuant to section 141.700 that is located wholly within the municipality that created the land bank agency shall be transferred by deed to such land bank agency.

2. The income of a land bank agency shall be exempt from all taxation by the state and by any of its political subdivisions. Upon acquiring title to any real estate, a land bank agency shall immediately notify the county assessor and the collector of such ownership, and such real estate shall be exempt from all taxation during the land bank agency's ownership thereof, in the same manner and to the same extent as any other publicly owned real estate, and upon the sale or other disposition of any real estate held by it, such land bank agency shall immediately notify the county assessor and the collector of such change of ownership; provided however, that such tax exemption for improved and occupied real property held by such land bank agency as lessor pursuant to a ground lease shall terminate upon the first such occupancy, and such land bank agency shall immediately notify the county assessor and the collector of such occupancy.

3. Subject to the limitation set forth in subsection 1 of section 141.980, a land bank agency may acquire real property or interests in property by gift, devise, transfer, exchange, foreclosure, lease, purchase, or otherwise on terms and conditions and in a manner the land bank agency considers proper.

4. Subject to the limitation set forth in subsection 1 of section 141.980, a land bank agency may acquire property by purchase contracts, lease purchase agreements, installment sales contracts, and land contacts, and may accept transfers from political subdivisions upon such terms and conditions as agreed to by the land bank agency and the political subdivision. Subject to the limitation set forth in subsection 1 of section 141.980, a land bank agency may bid on any parcel of real estate offered for sale at a sheriff's foreclosure sale held in accordance with section 141.550 provided that if the bid is not a deemed bid under subsection 3 of section 141.560, such parcel must be located within a low- to moderate-income area designated as a target area for revitalization by the municipality that created the land bank agency. Notwithstanding any other law to the contrary, but subject to the limitation set forth in subsection 1 of section 141.980, any political subdivision may transfer to the land bank agency real property and interests in real property of the political subdivision on such terms and conditions and according to such procedures as determined by the political subdivision.

5. A land bank agency shall maintain all of its real property in accordance with the laws and ordinances of the jurisdictions in which the real property is located.

6. Upon confirmation under section 141.580 of a sheriff's foreclosure sale of a parcel of real estate to a land bank agency under subdivision (2) of subsection 2 of section 141.550, said land bank agency shall pay the amount of the land bank agency's bid that exceeds the amount of all tax bills included in the judgment, interest, penalties, attorney's fees and costs then due thereon. Such excess shall be applied and distributed in accordance with subsections 3 and 4 of section 141.580, exclusive of subdivision (3) of subsection 3 thereof. Upon such confirmation by the court, the collector shall mark the tax bills included in the judgment as "cancelled by sale to the land bank" and shall take credit for the full amount of such tax bills, including principal amount, interest, penalties, attorney's fees, and costs, on his books and in his statements with any other taxing authorities.

(L. 2012 H.B. 1659 & 1116)



Section 141.985 Name on property held--inventory to be available to public--policies and procedures--proceeds of sale, how distributed.

Name on property held--inventory to be available to public--policies and procedures--proceeds of sale, how distributed.

141.985. 1. A land bank agency shall hold in its own name all real property acquired by such land bank agency irrespective of the identity of the transferor of such property.

2. A land bank agency shall maintain and make available for public review and inspection an inventory of all real property held by the land bank agency. This inventory shall be available on the land bank agency website and include at a minimum whether a parcel is available for sale, the address of the parcel if an address has been assigned, the parcel number, if no address has been assigned, and the year that a parcel entered the land bank agency's inventory.

3. The land bank agency shall determine and set forth in policies and procedures of the board the general terms and conditions for consideration to be received by the land bank agency for the transfer of real property and interests in real property, which consideration may take the form of monetary payments and secured financial obligations, covenants, and conditions related to the present and future use of the property, contractual commitments of the transferee, and such other forms of consideration as determined by the board to be in the best interest of the land bank agency.

4. Subject to the limitation set forth in subsection 1 of section 141.980, a land bank agency may convey, exchange, sell, transfer, lease, grant, release and demise, pledge and hypothecate any and all interests in, upon or to property of the land bank agency.

5. A municipality may, in its resolution or ordinance creating a land bank agency establish a hierarchical ranking of priorities for the use of real property conveyed by such land bank agency, subject to subsection 7 of this section, including but not limited to:

(1) Use for purely public spaces and places;

(2) Use for affordable housing;

(3) Use for retail, commercial and industrial activities;

(4) Use as wildlife conservation areas; and

(5) Such other uses and in such hierarchical order as determined by such municipality.

If a municipality in its resolution or ordinance creating a land bank agency establishes priorities for the use of real property conveyed by the land bank agency, such priorities shall be consistent with and no more restrictive than municipal planning and zoning ordinances.

6. The board may delegate to officers and employees the authority to enter into and execute agreements, instruments of conveyance and all others related documents pertaining to the conveyance of property by the land bank agency.

7. A land bank agency shall accept written offers equal to or greater than fair market value to purchase real property held by the land bank agency. If a land bank agency rejects a written offer equal to or greater than fair market value, or does not respond to a written offer equal to or greater than fair market value within sixty days, the land bank agency's action shall be subject to judicial review under chapter 536 or any other applicable provision of law unless the basis for the land bank agency's rejection is that it* has accepted another offer equal to or greater than fair market value for that property. Venue shall be in the circuit court of the county in which the land bank agency is located.

8. When any parcel of real estate acquired by a land bank agency pursuant to a deemed sale under subsection 3 of section 141.560, by deed from a land trust under subsection 1 of section 141.984, or pursuant to a sale under subdivision (2) of subsection 2 of section 141.550 is sold or otherwise disposed of by such land bank agency, the proceeds therefrom shall be applied and distributed in the following order:

(1) To the payment of the expenses of sale;

(2) To fulfill the requirements of the resolution, indenture or other financing documents adopted or entered into in connection with bonds, notes or other obligations of the land bank agency, to the extent that such requirements may apply with respect to such parcel of real estate;

(3) The balance to be retained by the land bank agency to pay the salaries and other expenses of such land bank agency and of its employees as provided for in its annual budget;

(4) Any funds in excess of those necessary to meet the expenses of the annual budget of the land bank agency in any fiscal year and a reasonable sum to carry over into the next fiscal year to assure that sufficient funds will be available to meet initial expenses for that next fiscal year, exclusive of net profit from the sale of ancillary parcels, shall be paid to the respective taxing authorities that, at the time of the distribution, are taxing the real property from which the proceeds are being distributed. The distributions shall be in proportion to the amounts of the taxes levied on the properties by the taxing authorities. Distribution shall be made on January first and July first of each year, and at such other times as the board may determine.

9. When any ancillary parcel is sold or otherwise disposed of by such land bank agency, the proceeds therefrom shall be applied and distributed in the following order:

(1) To the payment of all land taxes and related charges then due on such parcel;

(2) To the payment of the expenses of sale;

(3) To fulfill the requirements of the resolution, indenture, or other financing documents adopted or entered into in connection with bonds, notes or other obligations of the land bank agency, to the extent that such requirements may apply with respect to such parcel of real estate;

(4) The balance to be retained by the land bank agency to pay the salaries and other expenses of such land bank agency and of its employees as provided for in its annual budget;

(5) Any funds in excess of those necessary to meet the expenses of the annual budget of the land bank agency in any fiscal year and a reasonable sum to carry over into the next fiscal year to assure that sufficient funds will be available to meet initial expenses for that next fiscal year, may be paid in accordance with subdivision (3) of subsection 8 of this section.

10. If a land bank agency owns more than five parcels of real property in a single city block and no written offer to purchase any of those properties has been submitted to the agency in the past twelve months, the land bank shall reduce its requested price for those properties and advertise the discount publicly.

(L. 2012 H.B. 1659 & 1116)

*Word "is" appears in original rolls.



Section 141.988 Funding sources--four percent fee to be transferred to county.

Funding sources--four percent fee to be transferred to county.

141.988. 1. A land bank agency may receive funding through grants and loans from political subdivisions, from the state, from the federal government, and from other public and private sources.

2. Except as otherwise provided in subsections 8 and 9 of section 141.985, a land bank agency may receive and retain payments for services rendered, for rents and leasehold payments received, for consideration for disposition of real and personal property, for proceeds of insurance coverage for losses incurred, for income from investments, and for any other asset and activity lawfully permitted to a land bank agency under this chapter.

3. If a land bank agency sells or otherwise disposes of a parcel of real estate held by it, any land taxes assessed against such parcel for the three tax years following such sale or disposition by such land bank agency that are collected by the collector in a calendar year and not refunded, less the fees provided under section 52.260 and subsection 4 of this section and less the amounts to be deducted under section 137.720, shall be distributed by the collector to such land bank agency no later than March first of the following calendar year; provided that land taxes impounded under section 139.031 or otherwise paid under protest shall not be subject to distribution under this subsection. Any amount required to be distributed to a land bank agency under this subsection shall be subject to offset for amounts previously distributed to such land bank agency that were assessed, collected, or distributed in error.

4. In addition to any other provisions of law related to collection fees, the collector shall collect on behalf of the county a fee of four percent of reserve period taxes collected and such fees collected shall be deposited in the county general fund.

(L. 2012 H.B. 1659 & 1116)



Section 141.991 Annual audit--performance audits, when.

Annual audit--performance audits, when.

141.991. There shall be an annual audit of the affairs, accounts, expenses, and financial transactions of a land bank agency by certified public accountants as of April thirtieth of each year, which accountants shall be employed by the commissioners on or before March first of each year, and certified copies thereof shall be furnished to the appointing authorities described in section 141.981, and shall be available for public inspection at the office of the land bank agency. In addition to the annual audit provided for in this subdivision, the land bank agency may be performance audited at any time by the state auditor or by the auditor of the municipality that established the land bank agency. The cost of such audit shall be paid by the land bank agency and copies shall be made available to the public within thirty days of the completion of the audit.

(L. 2012 H.B. 1659 & 1116)



Section 141.994 Issuance of bonds, requirements.

Issuance of bonds, requirements.

141.994. 1. A land bank agency shall have power to issue bonds, with approval of the municipality that created the land bank agency, for any of its corporate purposes, which bonds shall be special, limited obligations of the land bank agency, the principal of and interest on which shall be payable solely from the income and revenue derived from the sale, lease, or other disposition of the assets of the land bank agency, or such portion thereof as may be designated in the resolution, indenture, or other financing documents relating to the issuance of the bonds. In the discretion of the land bank agency, any of such bonds may be secured by a pledge of additional revenues, including grants, contributions, or guarantees from the state, the federal government, or any agency or instrumentality thereof, or by a mortgage or other security device covering all or part of the property from which the revenues so pledged may be derived.

2. Bonds issued by a land bank agency shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness. The bonds shall not constitute a debt, liability, or obligation of the state or of any political subdivision thereof, except in accordance with subsection 4 of this section, or a pledge of the full faith and credit or the taxing power of the state or of any such political subdivision, and the bonds shall contain a recital to that effect. Neither the members of the board nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof.

3. Bonds issued by a land bank agency shall be authorized by resolution of the board and shall be issued in such form, shall be in such denominations, shall bear interest at such rate or rates, shall mature on such dates and in such manner, shall be subject to redemption at such times and on such terms, and shall be executed by one or more members of the board, as provided in the resolution authorizing the issuance thereof or as set out in the indenture or other financing document authorized and approved by such resolution. The board may sell such bonds in such manner, either at public or at private sale, and for such price as it may determine to be in the best interests of the land bank agency.

4. Any political subdivision may elect to guarantee, insure, or otherwise become primarily or secondarily obligated with respect to the bonds issued by a land bank agency subject, however, to the provisions of Missouri law applicable to the incurrence of indebtedness by such political subdivision. No political subdivision shall have any such obligation if it does not so elect.

5. A land bank agency may from time to time, as authorized by resolution of the board, issue refunding bonds for the purpose of refunding, extending and unifying all or any part of its valid outstanding bonds. Such refunding bonds may be payable from any of the sources identified in subsections 1 and 4 of this section, and from the investment of any of the proceeds of the refunding bonds.

6. The bonds issued by a land bank agency shall be negotiable instruments pursuant to the provisions of the uniform commercial code of the state of Missouri.

7. Bonds issued pursuant to this section and all income or interest thereon shall be exempt from all state taxes, except estate and transfer taxes.

8. A land bank agency shall have the power to issue temporary notes upon the same terms and subject to all provisions and restrictions applicable to bonds under this section. Such notes issued by a land bank agency may be refunded by notes or bonds authorized under this section.

(L. 2012 H.B. 1659 & 1116)



Section 141.997 Open meetings required.

Open meetings required.

141.997. Except as otherwise provided under Missouri law, all board meetings shall be open to the public and the board shall cause minutes and a record to be kept of all its proceedings. The land bank agency shall be subject to the provisions of chapter 610, chapter 109, and any other applicable provisions of law governing public records and public meetings.

(L. 2012 H.B. 1659 & 1116)



Section 141.1000 Board members and employees, no direct compensation from lands held--violation, penalty.

Board members and employees, no direct compensation from lands held--violation, penalty.

141.1000. Neither the members of the board nor any salaried employee of a land bank agency shall receive any compensation, emolument, or other profit directly or indirectly from the rental, management, acquisition, sale, demolition, repair, rehabilitation, use, operation, ownership, or disposition of any lands held by such land bank agency other than the salaries, expenses, and emoluments provided for in sections 141.980 to 141.1015. Neither the members of the board nor any salaried employee of a land bank agency shall own, directly or indirectly, any legal or equitable interest in or to any lands held by such land bank agency other than the salaries, expenses, and emoluments provided for in sections 141.980 to 141.1015. A violation of this section is a felony. Any person found guilty of violating this section shall be sentenced to a term of imprisonment of not less than two nor more than five years. The board of a land bank agency may adopt supplemental rules and regulations addressing potential conflicts of interest and ethical guidelines for members of the board and land bank agency employees, provided that such rules and regulations are not inconsistent with this chapter or any other applicable law.

(L. 2012 H.B. 1659 & 1116)



Section 141.1003 Same rights as private property owners.

Same rights as private property owners.

141.1003. Except as otherwise expressly set forth in this chapter, in the exercise of its powers and duties under this chapter and its powers relating to property held by the land bank agency, the land bank agency shall have complete control of such property as fully and completely as if it were a private property owner.

(L. 2012 H.B. 1659 & 1116)



Section 141.1006 Encumbered ancillary property, taxes may be contributed to land bank agency by taxing authority.

Encumbered ancillary property, taxes may be contributed to land bank agency by taxing authority.

141.1006. 1. Whenever any ancillary parcel is acquired by a land bank agency and is encumbered by a lien or claim for real property taxes owed to a taxing authority, such taxing authority may elect to contribute to the land bank agency all or any portion of such taxes that are distributed to and received by such taxing authority.

2. To the extent that a land bank agency receives payments or credits of any kind attributable to liens or claims for real property taxes owed to a taxing authority, the land bank agency shall remit the full amount of the payments to the collector for distribution to the appropriate taxing authority.

(L. 2012 H.B. 1659 & 1116)



Section 141.1009 Quiet title action, when, procedure.

Quiet title action, when, procedure.

141.1009. 1. A land bank agency shall be authorized to file an action to quiet title pursuant to section 527.150 as to any real property in which the land bank agency has an interest. For purposes of any and all such actions the land bank agency shall be deemed to be the holder of sufficient legal and equitable interests, and possessory rights, so as to qualify the land bank agency as adequate petitioner in such action.

2. Prior to the filing of an action to quiet title the land bank agency shall conduct an examination of title to determine the identity of any and all persons and entities possessing a claim or interest in or to the real property. Service of the petition to quiet title shall be provided to all such interested parties by the following methods:

(1) Registered or certified mail to such identity and address as reasonably ascertainable by an inspection of public records;

(2) In the case of occupied real property by first class mail, addressed to "Occupant";

(3) By posting a copy of the notice on the real property;

(4) By publication in a newspaper of general circulation in the municipality in which the property is located; and

(5) Such other methods as the court may order.

3. As part of the petition to quiet title the land bank agency shall file an affidavit identifying all parties potentially having an interest in the real property, and the form of notice provided.

4. The court shall schedule a hearing on the petition within ninety days following filing of the petition, and as to all matters upon which an answer was not filed by an interested party the court shall issue its final judgment within one hundred twenty days of the filing of the petition.

5. A land bank agency shall be authorized to join in a single petition to quiet title one or more parcels of real property.

(L. 2012 H.B. 1659 & 1116)



Section 141.1012 Dissolution, procedure.

Dissolution, procedure.

141.1012. A land bank agency may be dissolved as a public body corporate and politic not less than sixty calendar days' after an ordinance or resolution for such dissolution is passed by the municipality that established the land bank agency. Not less than sixty calendar days' advance written notice of consideration of such an ordinance or resolution of dissolution shall be given to the members of the board of the land bank agency, shall be published in a local newspaper of general circulation within such municipality, and shall be sent certified mail to each trustee of any outstanding bonds of the land bank agency. No land bank agency shall be dissolved while there remains outstanding any bonds, notes, or other obligations of the land bank agency unless such bonds, notes, or other obligations are paid or defeased pursuant to the resolution, indenture or other financing document under which such bonds, notes, or other obligations were issued prior to or simultaneously with such dissolution. Upon dissolution of a land bank agency pursuant to this section, all real property, personal property, and other assets of the land bank agency shall be transferred by appropriate written instrument to and shall become the assets of the municipality that established the land bank agency. Such municipality shall act expeditiously to return such real property to the tax rolls and shall market and sell such real property using an open, public method that ensures the best possible prices are realized while ensuring such real property is returned to a suitable, productive use for the betterment of the neighborhoods in which such real property is located. Any such real property that was acquired by the dissolved land bank agency pursuant to a deemed sale under subsection 3 of section 141.560, by deed from a land trust under subsection 1 of section 141.984, or pursuant to a sale under subdivision (2) of subsection 2 of section 141.550 shall be held by such municipality in trust for the tax bill owners and taxing authorities having an interest in any tax liens which were foreclosed, as their interests may appear in the judgment of foreclosure, and upon the sale or other disposition of any such property by such municipality, the proceeds therefrom shall be applied and distributed in the following order:

(1) To the payment of the expenses of sale;

(2) To the reasonable costs incurred by such municipality in maintaining and marketing such property; and

(3) The balance shall be paid to the respective taxing authorities that, at the time of the distribution, are taxing the real property from which the proceeds are being distributed.

(L. 2012 H.B. 1659 & 1116)



Section 141.1015 Power of eminent domain or to tax not authorized.

Power of eminent domain or to tax not authorized.

141.1015. A land bank agency shall neither possess nor exercise the power of eminent domain. A land bank agency shall not have the power to tax.

(L. 2012 H.B. 1659 & 1116)






Chapter 142 Motor Fuel Tax

Section 142.009 Federal law changes in matching fund requirements, effect on motor vehicle license and use tax.

Federal law changes in matching fund requirements, effect on motor vehicle license and use tax.

142.009. If changes made in the renewal of the Federal Surface Transportation Act due to expire in 1997 are such that Missouri will not need the full six-cent fuel tax increase provided in section 142.803, and section 226.200, to match federal funds available to Missouri, or if in the opinion of the general assembly revenues generated by section 142.803, and section 226.200, are not being used for the purposes outlined in the fifteen-year road and bridge program as adopted by the Missouri transportation department on January 6, 1992, or for any other reason, the general assembly may by a constitutional majority vote to place before the voters the issue of whether the increases in tax scheduled for April 1, 1994, and April 1, 1996, as specified in section 142.803, shall be implemented or shall be repealed.

(L. 1992 H.B. 1247 § 1, A.L. 1998 S.B. 619)

Effective 1-1-99



Section 142.015 Limited alcohol manufacturer, federal permit to be filed, where.

Limited alcohol manufacturer, federal permit to be filed, where.

142.015. Every limited alcohol manufacturer shall file a copy of his federal permit for the manufacturer of alcohol with the director of the Missouri department of revenue.

(L. 1981 H.B. 462)



Section 142.028 Definitions--Missouri qualified producer incentive fund created, purpose--administration of fund--grants to producers, amount, computation, paid when--application for grant, content, qualifications, bonding--rules authorized--limitation on grants, when.

Definitions--Missouri qualified producer incentive fund created, purpose--administration of fund--grants to producers, amount, computation, paid when--application for grant, content, qualifications, bonding--rules authorized--limitation on grants, when.

142.028. 1. As used in this section, the following terms mean:

(1) "Fuel ethanol", a fuel which meets ASTM International specification number D 4806 or subsequent specifications for blending with gasoline for use as automotive spark-ignition engine fuel and where the ethanol is made from cereal grains, cereal grain by-products, or qualified biomass;

(2) "Fuel ethanol blends", a mixture of ninety percent gasoline and ten percent fuel ethanol in which the gasoline portion of the blend or the finished blend meets the ASTM International specification number D 4814;

(3) "Missouri qualified fuel ethanol producer", any producer of fuel ethanol whose principal place of business and facility for the fermentation and distillation of fuel ethanol is located within the state of Missouri and is at least fifty-one percent owned by agricultural producers actively engaged in agricultural production for commercial purposes, and which has made formal application, posted a bond, and conformed to the requirements of this section;

(4) "Professional forester", any individual who holds a bachelor of science degree in forestry from a regionally accredited college or university with a minimum of two years of professional forest management experience;

(5) "Qualified biomass", any wood-derived organic material harvested in accordance with a site specific forest management plan focused for long-term forest sustainability developed by a professional forester and qualified, in consultation with the conservation commission, by the Missouri agricultural and small business development authority.

2. The "Missouri Qualified Fuel Ethanol Producer Incentive Fund" is hereby created and subject to appropriations shall be used to provide economic subsidies to Missouri qualified fuel ethanol producers pursuant to this section. The director of the department of agriculture shall administer the fund pursuant to this section.

3. A Missouri qualified fuel ethanol producer shall be eligible for a monthly grant from the fund, except that a Missouri qualified fuel ethanol producer shall only be eligible for the grant for a total of sixty months unless such producer during those sixty months failed, due to a lack of appropriations, to receive the full amount from the fund for which they were eligible, in which case such producers shall continue to be eligible for up to twenty-four additional months or until they have received the maximum amount of funding for which they were eligible during the original sixty-month time period. The amount of the grant is determined by calculating the estimated gallons of qualified fuel ethanol production to be produced from Missouri agricultural products or qualified biomass for the succeeding calendar month, as certified by the department of agriculture, and applying such figure to the per-gallon incentive credit established in this subsection. Each Missouri qualified fuel ethanol producer shall be eligible for a total grant in any fiscal year equal to twenty cents per gallon for the first twelve and one-half million gallons of qualified fuel ethanol produced from Missouri agricultural products or qualified biomass in the fiscal year plus five cents per gallon for the next twelve and one-half million gallons of qualified fuel ethanol produced from Missouri agricultural products or qualified biomass in the fiscal year. All such qualified fuel ethanol produced by a Missouri qualified fuel ethanol producer in excess of twenty-five million gallons shall not be applied to the computation of a grant pursuant to this subsection. The department of agriculture shall pay all grants for a particular month by the fifteenth day after receipt and approval of the application described in subsection 4 of this section. If actual production of qualified fuel ethanol during a particular month either exceeds or is less than that estimated by a Missouri qualified fuel ethanol producer, the department of agriculture shall adjust the subsequent monthly grant by paying additional amount or subtracting the amount in deficiency by using the calculation described in this subsection.

4. In order for a Missouri qualified fuel ethanol producer to obtain a grant from the fund for a particular month, an application for such funds shall be received no later than fifteen days prior to the first day of the month for which the grant is sought. The application shall include:

(1) The location of the Missouri qualified fuel ethanol producer;

(2) The average number of citizens of Missouri employed by the Missouri qualified fuel ethanol producer in the preceding quarter, if applicable;

(3) The number of bushels of Missouri agricultural commodities or green weight tons of qualified biomass used by the Missouri qualified fuel ethanol producer in the production of fuel ethanol in the preceding quarter;

(4) The number of gallons of qualified fuel ethanol the producer expects to manufacture during the month for which the grant is applied;

(5) A copy of the qualified fuel ethanol producer license required pursuant to subsection 5 of this section, name and address of surety company, and amount of bond to be posted pursuant to subsection 5 of this section; and

(6) Any other information deemed necessary by the department of agriculture to adequately ensure that such grants shall be made only to Missouri qualified fuel ethanol producers.

5. The director of the department of agriculture, in consultation with the department of revenue and the department of conservation, shall promulgate rules and regulations necessary for the administration of the provisions of this section. The director shall also establish procedures for bonding Missouri qualified fuel ethanol producers. Each Missouri qualified fuel ethanol producer who attempts to obtain moneys pursuant to this section shall be bonded in an amount not to exceed the estimated maximum monthly grant to be issued to such Missouri qualified fuel ethanol producer.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

7. Notwithstanding any other provision of this section to the contrary, beginning January 1, 2009, through December 31, 2019, the economic subsidies provided under this section to Missouri qualified fuel ethanol producers of fuel ethanol made from qualified biomass shall only be provided to two qualified fuel ethanol producers and shall not cumulatively exceed seven and one-half million dollars per qualified fuel ethanol producer. Prior to January 1, 2009, and after December 31, 2019, Missouri qualified fuel ethanol producers of fuel ethanol made from qualified biomass shall be ineligible for economic subsidies under this section.

(L. 1988 S.B. 600, A.L. 1989 S.B. 162, A.L. 1993 H.B. 611 merged with S.B. 52, A.L. 1995 S.B. 3, A.L. 2002 H.B. 1348 merged with S.B. 984 & 985, A.L. 2008 S.B. 931)



Section 142.029 Expiration date of section 142.028.

Expiration date of section 142.028.

142.029. Section 142.028 shall expire on December 31, 2015.

(L. 1988 S.B. 600 §§ B, C, D, A.L. 1993 H.B. 611, A.L. 1999 H.B. 153 merged with S.B. 310, A.L. 2005 S.B. 355)



Section 142.031 Missouri qualified biodiesel producer fund created--eligibility for grants--rulemaking authority--expiration date--sale of facility, effect of.

Missouri qualified biodiesel producer fund created--eligibility for grants--rulemaking authority--expiration date--sale of facility, effect of.

142.031. 1. As used in this section the following terms shall mean:

(1) "Biodiesel", fuel as defined in ASTM Standard D-6751 or its subsequent standard specifications for biodiesel fuel (B100) blend stock for distillate fuels;

(2) "Missouri qualified biodiesel producer", a facility that produces biodiesel, is registered with the United States Environmental Protection Agency according to the requirements of 40 CFR 79, and:

(a) a. Is at least fifty-one percent owned by agricultural producers who are residents of this state and who are actively engaged in agricultural production for commercial purposes; or

b. At least eighty percent of the feedstock used by the facility originates in the state of Missouri. For purposes of this section, "feedstock" means an agricultural, horticultural, viticultural, vegetable, aquacultural, livestock, forestry, or poultry product either in its natural or processed state; and

(b) Meets all of the following:

a. Has registered with the department of agriculture by September 1, 2007;

b. Has begun construction of the facility before November 1, 2007; and

c. Has begun production of biodiesel before March 1, 2009.

2. The "Missouri Qualified Biodiesel Producer Incentive Fund" is hereby created and subject to appropriations shall be used to provide economic subsidies to Missouri qualified biodiesel producers pursuant to this section. The director of the department of agriculture shall administer the fund pursuant to this section.

3. A Missouri qualified biodiesel producer shall be eligible for a monthly grant from the fund provided that one hundred percent of the feedstock originates in the United States. However, the director may waive the feedstock requirements on a month-to-month basis if the facility provides verification that adequate feedstock is not available. A Missouri qualified biodiesel producer shall only be eligible for the grant for a total of sixty months unless such producers during the sixty months fail, due to a lack of appropriations, to receive the full amount from the fund for which the producers were eligible, in which case such producers shall continue to be eligible until they have received the maximum amount of funding for which such producers were eligible during the original sixty-month time period. The amount of the grant is determined by calculating the estimated gallons of qualified biodiesel produced during the preceding month from feedstock, as certified by the department of agriculture, and applying such figure to the per-gallon incentive credit established in this subsection. Each Missouri qualified biodiesel producer shall be eligible for a total grant in any fiscal year equal to thirty cents per gallon for the first fifteen million gallons of qualified biodiesel produced from feedstock in the fiscal year plus ten cents per gallon for the next fifteen million gallons of qualified biodiesel produced from feedstock in the fiscal year. All such qualified biodiesel produced by a Missouri qualified biodiesel producer in excess of thirty million gallons shall not be applied to the computation of a grant pursuant to this subsection. The department of agriculture shall pay all grants for a particular month by the fifteenth day after receipt and approval of the application described in subsection 4 of this section.

4. In order for a Missouri qualified biodiesel producer to obtain a grant from the fund, an application for such funds shall be received no later than fifteen days following the last day of the month for which the grant is sought. The application shall include:

(1) The location of the Missouri qualified biodiesel producer;

(2) The average number of citizens of Missouri employed by the Missouri qualified biodiesel producer in the preceding month, if applicable;

(3) The number of bushel equivalents of Missouri feedstock and out-of-state feedstock used by the Missouri qualified biodiesel producer in the production of biodiesel in the preceding month;

(4) The number of gallons of qualified biodiesel the producer manufactures during the month for which the grant is applied;

(5) A copy of the qualified biodiesel producer license required pursuant to subsection 5 of this section, name and address of surety company, and amount of bond to be posted pursuant to subsection 5 of this section; and

(6) Any other information deemed necessary by the department of agriculture to adequately ensure that such grants shall be made only to Missouri qualified biodiesel producers.

5. The director of the department of agriculture, in consultation with the department of revenue, shall promulgate rules and regulations necessary for the administration of the provisions of this section.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

7. This section shall expire on December 31, 2009. However, Missouri qualified biodiesel producers receiving any grants awarded prior to December 31, 2009, shall continue to be eligible for the remainder of the original sixty-month time period under the same terms and conditions of this section unless such producer during such sixty months failed, due to a lack of appropriations, to receive the full amount from the fund for which he or she was eligible. In such case, such producers shall continue to be eligible until they have received the maximum amount of funding for which they were eligible during the original sixty-month time period.

8. Any Missouri qualified biodiesel producer who receives any grant payments under this section who subsequently sells the biodiesel facility shall be subject to the following payback requirements:

(1) If such facility is sold within less than one year of the date of issuance of the last grant payment, the Missouri qualified biodiesel producer shall pay the state the amount of fifty percent of the total amount of grant payments received under this section;

(2) If such facility is sold within one to two years of the date of issuance of the last grant payment, the Missouri qualified biodiesel producer shall pay the state the amount of forty percent of the total amount of grant payments received under this section;

(3) If such facility is sold within two to three years of the date of issuance of the last grant payment, the Missouri qualified biodiesel producer shall pay the state the amount of thirty percent of the total amount of grant payments received under this section;

(4) If such facility is sold within three to four years of the date of issuance of the last grant payment, the Missouri qualified biodiesel producer shall pay the state the amount of twenty percent of the total amount of grant payments received under this section;

(5) If such facility is sold within four to five years of the date of issuance of the last grant payment, the Missouri qualified biodiesel producer shall pay the state the amount of ten percent of the total amount of grant payments received under this section.

If the sale date of the facility falls on a date that qualifies under more than one subdivision of this subsection, the greater payback amount shall apply. For purposes of this subsection, a facility shall be considered "sold" when there is a change in at least fifty-one percent of the facility's ownership in a transaction that involves a buyer or buyers and a seller or sellers.

(L. 2002 H.B. 1348, A.L. 2005 S.B. 355, A.L. 2006 H.B. 1270 & 1027, A.L. 2007 H.B. 741, A.L. 2012 H.B. 1462)

Expires 12-31-09



Section 142.200 Duty of attorney general--suit in name of state.

Duty of attorney general--suit in name of state.

142.200. It is hereby made the duty of the attorney general of the state of Missouri to render all necessary assistance to the director of revenue in the enforcement of the provisions of this chapter and for such purpose any and all civil suits and actions for the enforcement of any provision of this chapter may be brought in the name of the state of Missouri at the relation of the director of revenue, and for such purpose, the attorney general is hereby authorized and empowered to employ such counsel and special attorneys as may in his judgment be necessary and any expenses so incurred by the attorney general in his employment of counsel and in the enforcement of any of the provisions of this chapter shall be chargeable against and paid out of funds appropriated for such purpose.

(L. 1943 p. 670 § 25, A.L. 1972 S.B. 263, A.L. 1998 S.B. 619)

Effective 1-1-99



Section 142.310 Exchange of information with other states.

Exchange of information with other states.

142.310. The director of revenue shall, upon request duly received from the officials to whom are entrusted the enforcement of the motor fuel tax laws of any other state, forward to such officials any information which it may have in its possession relative to the receipt, sale, use, transportation or shipment by any person of motor fuel.

(L. 1943 p. 670 § 22, A.L. 1972 S.B. 263)



Section 142.345 Motor fuel tax fund created--disbursement, transfer.

Motor fuel tax fund created--disbursement, transfer.

142.345. 1. There is created the "Motor Fuel Tax Fund". All revenues derived from the motor fuel tax imposed upon highway users as an incident to their use of the highways of the state shall be deposited in the state treasury to the credit of this fund.

2. The moneys deposited to the credit of the motor fuel tax fund shall be disbursed or transferred as follows:

(1) The amount of the tax collected with respect to fuel not used for propelling motor vehicles on state highways shall be transferred to the state highways and transportation department fund to be refunded by the state as provided by law;

(2) The amount of actual costs of collection, apportionment and of making refunds shall be transferred to the state highways and transportation department fund for reimbursement by appropriation, to the agencies or departments of government incurring these costs, subject to the limitations of section 226.200;

(3) A percentage of the net proceeds shall be transferred to the county aid road trust fund as provided in article IV, section 30(a) of the state constitution;

(4) A percentage of the net proceeds shall be allocated to the several cities, towns and villages entitled thereto pursuant to the provisions of article IV, section 30(a) of the state constitution;

(5) All the remaining net proceeds in excess of the allocations to counties and cities, towns and villages shall be transferred to the state highways and transportation department fund.

(L. 1963 p. 192 § 1, A.L. 1972 S.B. 263, A.L. 1992 S.B. 797, A.L. 2000 H.B. 1742)

CROSS REFERENCE:

Federal census results to be used for distribution of revenue, when, 66.351



Section 142.350 Distribution of funds for highway and road purposes.

Distribution of funds for highway and road purposes.

142.350. The funds herein provided for the construction of state highways shall be distributed between the higher type roads (herein referred to as the primary system) and the other state roads (herein referred to as the secondary system) on the basis now prevailing, that is, forty-eight and eight-tenths percent to the primary system and fifty-one and two-tenths percent to the secondary system, and such basis of distribution shall be continued until one of these systems shall have been completed, and thereafter all of the funds provided for construction purposes shall be used in the construction of the roads of the remaining system; provided, however, that such sums as the commission shall determine are necessary each year to reimburse counties and other civil subdivisions for state highways constructed wholly or in part at their expense and accepted by the commission, and such sums as in the judgment of the commission shall be necessary for maintenance of state highways shall first be deducted from the funds herein provided for before distribution between the primary and secondary system for construction purposes is made; provided further, that sufficient funds to provide for the payment of principal and interest on outstanding state highway bonds as now required by law shall be available from revenue under the provisions of existing laws or pursuant to this chapter before any distribution of funds is made as herein provided.

(L. 1943 p. 670 § 33, A.L. 1972 S.B. 263, A.L. 1998 S.B. 619)

Effective 1-1-99



Section 142.617 Interstate fuel taxes reciprocity agreement for collection and refund with other states.

Interstate fuel taxes reciprocity agreement for collection and refund with other states.

142.617. The director of revenue may enter into reciprocity agreements on behalf of the state of Missouri with authorized representatives of other states for the collection and refund of interstate fuel taxes levied pursuant to this chapter. The director may adopt rules pursuant to this chapter to implement the agreement for collection and refund of interstate fuel taxes and other fuel tax agreements. The reporting requirements, as provided in the agreement, shall take precedence over the reporting requirements provided in this chapter. Where the agreement and this chapter address the same matters, the provisions of the agreement shall take precedence. A current copy of the agreement shall be maintained by the department of revenue.

(L. 1988 H.B. 1681, A.L. 1998 S.B. 619)

Effective 1-1-99

CROSS REFERENCE:

Interstate motor carriers, collection and regulation of amounts payable pursuant to International Fuel Tax Agreement transferred to highways and transportation commission, 226.008



Section 142.800 Definitions.

Definitions.

142.800. As used in this chapter, the following words, terms and phrases have the meanings given:

(1) "Agricultural purposes", clearing, terracing or otherwise preparing the ground on a farm; preparing soil for planting and fertilizing, cultivating, raising and harvesting crops; raising and feeding livestock and poultry; building fences; pumping water for any and all uses on the farm, including irrigation; building roads upon any farm by the owner or person farming the same; operating milking machines; sawing wood for use on a farm; producing electricity for use on a farm; movement of tractors, farm implements and nonlicensed equipment from one field to another;

(2) "Alternative fuel", electricity, liquefied petroleum gas (LPG or LP gas), compressed natural gas product, or a combination of liquefied petroleum gas and a compressed natural gas or electricity product used in an internal combustion engine or motor to propel any form of vehicle, machine, or mechanical contrivance. It includes all forms of fuel commonly or commercially known or sold as butane, propane, or compressed natural gas;

(3) "Aviation fuel", any motor fuel specifically compounded for use in reciprocating aircraft engines;

(4) "Blend stock", any petroleum product component of motor fuel, such as naphtha, reformat, toluene or kerosene, that can be blended for use in a motor fuel without further processing. The term includes those petroleum products presently defined by the Internal Revenue Service in regulations pursuant to 26 U.S.C., Sections 4081 and 4082, as amended. However, the term does not include any substance that:

(a) Will be ultimately used for consumer nonmotor fuel use; and

(b) Is sold or removed in drum quantities (fifty-five gallons) or less at the time of the removal or sale;

(5) "Blended fuel", a mixture composed of motor fuel and another liquid including blend stock, other than a de minimis amount of a product such as carburetor detergent or oxidation inhibitor, that can be used as a fuel in a highway vehicle. This term includes but is not limited to gasohol, ethanol, methanol, fuel grade alcohol, diesel fuel enhancers and resulting blends;

(6) "Blender", any person that produces blended motor fuel outside the bulk transfer/terminal system;

(7) "Blending", the mixing of one or more petroleum products, with or without another product, regardless of the original character of the product blended, if the product obtained by the blending is capable of use or otherwise sold for use in the generation of power for the propulsion of a motor vehicle, an airplane, or a motorboat. The term does not include the blending that occurs in the process of refining by the original refiner of crude petroleum or the blending of products known as lubricating oil and greases;

(8) "Bulk plant", a bulk motor fuel storage and distribution facility that is not a terminal within the bulk transfer system and from which motor fuel may be removed by truck;

(9) "Bulk transfer", any transfer of motor fuel from one location to another by pipeline tender or marine delivery within the bulk transfer/terminal system;

(10) "Bulk transfer/terminal system", the motor fuel distribution system consisting of refineries, pipelines, vessels, and terminals. Motor fuel in a refinery, pipeline, boat, barge or terminal is in the bulk transfer/terminal system. Motor fuel in the fuel supply tank of any engine, or in any tank car, rail car, trailer, truck, or other equipment suitable for ground transportation is not in the bulk transfer/terminal system;

(11) "Consumer", the user of the motor fuel;

(12) "Delivery", the placing of motor fuel or any liquid into the fuel tank of a motor vehicle or bulk storage facility;

(13) "Department", the department of revenue;

(14) "Destination state", the state, territory, or foreign country to which motor fuel is directed for delivery into a storage facility, a receptacle, a container, or a type of transportation equipment for the purpose of resale or use;

(15) "Diesel fuel", any liquid that is commonly or commercially known or sold as a fuel that is suitable for use in a diesel-powered highway vehicle. A liquid meets this requirement if, without further processing or blending, the liquid has practical and commercial fitness for use in the propulsion engine of a diesel-powered highway vehicle. "Diesel fuel" does not include jet fuel sold to a buyer who is registered with the Internal Revenue Service to purchase jet fuel and remit taxes on its sale or use to the Internal Revenue Service. "Diesel fuel" does not include biodiesel commonly referred to as B100 and defined in ASTM D6751, B99, or B99.9 until such biodiesel is blended with other diesel fuel or sold for highway use;

(16) "Diesel-powered highway vehicle", a motor vehicle operated on a highway that is propelled by a diesel-powered engine;

(17) "Director", the director of revenue;

(18) "Distributor", a person who either produces, refines, blends, compounds or manufactures motor fuel, imports motor fuel into a state or exports motor fuel out of a state, or who is engaged in distribution of motor fuel;

(19) "Dyed fuel", diesel fuel or kerosene that is required to be dyed pursuant to United States Environmental Protection Agency rules or is dyed pursuant to Internal Revenue Service rules or pursuant to any other requirements subsequently set by the United States Environmental Protection Agency or Internal Revenue Service including any invisible marker requirements;

(20) "Eligible purchaser", a distributor who has been authorized by the director to purchase motor fuel on a tax-deferred basis;

(21) "Export", to obtain motor fuel in this state for sale or other distribution outside of this state. In applying this definition, motor fuel delivered out of state by or for the seller constitutes an export by the seller, and motor fuel delivered out of state by or for the purchaser constitutes an export by the purchaser;

(22) "Exporter", any person, other than a supplier, who purchases motor fuel in this state for the purpose of transporting or delivering the fuel outside of this state;

(23) "Farm tractor", all tractor-type, motorized farm implements and equipment but shall not include motor vehicles of the truck-type, pickup truck-type, automobiles, and other motor vehicles required to be registered and licensed each year pursuant to the provisions of the motor vehicle license and registration laws of this state;

(24) "Fuel grade alcohol", a methanol or ethanol with a proof of not less than one hundred ninety degrees (determined without regard to denaturants) and products derived from such alcohol for blending with motor fuel;

(25) "Fuel transportation vehicle", any vehicle designed for highway use which is also designed or used to transport motor fuels and includes transport trucks and tank wagons;

(26) "Gasoline", all products commonly or commercially known or sold as gasoline that are suitable for use as a motor fuel. Gasoline does not include products that have an American Society for Testing and Materials (ASTM) octane number of less than seventy-five as determined by the motor method;

(27) "Gross gallons", the total measured motor fuel, exclusive of any temperature or pressure adjustments, in U.S. gallons;

(28) "Heating oil", a motor fuel that is burned in a boiler, furnace, or stove for heating or industrial processing purposes;

(29) "Import", to bring motor fuel into this state by any means of conveyance other than in the fuel supply tank of a motor vehicle. In applying this definition, motor fuel delivered into this state from out-of-state by or for the seller constitutes an import by the seller, and motor fuel delivered into this state from out-of-state by or for the purchaser constitutes an import by the purchaser;

(30) "Import verification number", the number assigned by the director with respect to a single transport truck delivery into this state from another state upon request for an assigned number by an importer or the transporter carrying motor fuel into this state for the account of an importer;

(31) "Importer" includes any person who is the importer of record, pursuant to federal customs law, with respect to motor fuel. If the importer of record is acting as an agent, the person for whom the agent is acting is the importer. If there is no importer of record of motor fuel entered into this state, the owner of the motor fuel at the time it is brought into this state is the importer;

(32) "Interstate motor fuel user", any person who operates a motor fuel-powered motor vehicle with a licensed gross weight exceeding twenty-six thousand pounds that travels from this state into another state or from another state into this state;

(33) "Invoiced gallons", the gallons actually billed on an invoice for payment to a supplier which shall be either gross or net gallons on the original manifest or bill of lading;

(34) "K-1 kerosene", a petroleum product having an A.P.I. gravity of not less than forty degrees, at a temperature of sixty degrees Fahrenheit and a minimum flash point of one hundred degrees Fahrenheit with a sulfur content not exceeding four one-hundredths percent by weight;

(35) "Kerosene", the petroleum fraction containing hydrocarbons that are slightly heavier than those found in gasoline and naphtha, with a boiling range of one hundred forty-nine to three hundred degrees Celsius;

(36) "Liquid", any substance that is liquid in excess of sixty degrees Fahrenheit and at a pressure of fourteen and seven-tenths pounds per square inch absolute;

(37) "Motor fuel", gasoline, diesel fuel, kerosene and blended fuel;

(38) "Motor vehicle", any automobile, truck, truck-tractor or any motor bus or self-propelled vehicle not exclusively operated or driven upon fixed rails or tracks. The term does not include:

(a) Farm tractors or machinery including tractors and machinery designed for off-road use but capable of movement on roads at low speeds, or

(b) A vehicle solely operated on rails;

(39) "Net gallons", the motor fuel, measured in U.S. gallons, when corrected to a temperature of sixty degrees Fahrenheit and a pressure of fourteen and seven-tenths pounds per square inch absolute (psi);

(40) "Permissive supplier", an out-of-state supplier that elects, but is not required, to have a supplier's license pursuant to this chapter;

(41) "Person", natural persons, individuals, partnerships, firms, associations, corporations, estates, trustees, business trusts, syndicates, this state, any county, city, municipality, school district or other political subdivision of the state, federally recognized Indian tribe, or any corporation or combination acting as a unit or any receiver appointed by any state or federal court;

(42) "Position holder", the person who holds the inventory position in motor fuel in a terminal, as reflected on the records of the terminal operator. A person holds the inventory position in motor fuel when that person has a contract with the terminal operator for the use of storage facilities and terminating services for motor fuel at the terminal. The term includes a terminal operator who owns motor fuel in the terminal;

(43) "Propel", the operation of a motor vehicle, whether it is in motion or at rest;

(44) "Public highway", every road, toll road, highway, street, way or place generally open to the use of the public as a matter of right for the purposes of vehicular travel, including streets and alleys of any town or city notwithstanding that the same may be temporarily closed for construction, reconstruction, maintenance or repair;

(45) "Qualified terminal", a terminal which has been assigned a terminal control number ("tcn") by the Internal Revenue Service;

(46) "Rack", a mechanism for delivering motor fuel from a refinery or terminal into a railroad tank car, a transport truck or other means of bulk transfer outside of the bulk transfer/terminal system;

(47) "Refiner", any person that owns, operates, or otherwise controls a refinery;

(48) "Refinery", a facility used to produce motor fuel from crude oil, unfinished oils, natural gas liquids, or other hydrocarbons and from which motor fuel may be removed by pipeline, by boat or barge, or at a rack;

(49) "Removal", any physical transfer of motor fuel from a terminal, manufacturing plant, customs custody, pipeline, boat or barge, refinery or any facility that stores motor fuel;

(50) "Retailer", a person that engages in the business of selling or dispensing to the consumer within this state;

(51) "Supplier", a person that is:

(a) Registered or required to be registered pursuant to 26 U.S.C., Section 4101, for transactions in motor fuels in the bulk transfer/terminal distribution system; and

(b) One or more of the following:

a. The position holder in a terminal or refinery in this state;

b. Imports motor fuel into this state from a foreign country;

c. Acquires motor fuel from a terminal or refinery in this state from a position holder pursuant to either a two-party exchange or a qualified buy-sell arrangement which is treated as an exchange and appears on the records of the terminal operator; or

d. The position holder in a terminal or refinery outside this state with respect to motor fuel which that person imports into this state. A terminal operator shall not be considered a supplier based solely on the fact that the terminal operator handles motor fuel consigned to it within a terminal. "Supplier" also means a person that produces fuel grade alcohol or alcohol-derivative substances in this state, produces fuel grade alcohol or alcohol-derivative substances for import to this state into a terminal, or acquires upon import by truck, rail car or barge into a terminal, fuel grade alcohol or alcohol-derivative substances. "Supplier" includes a permissive supplier unless specifically provided otherwise;

(52) "Tank wagon", a straight truck having multiple compartments designed or used to carry motor fuel;

(53) "Terminal", a bulk storage and distribution facility which includes:

(a) For the purposes of motor fuel, is a qualified terminal;

(b) For the purposes of fuel grade alcohol, is supplied by truck, rail car, boat, barge or pipeline and the products are removed at a rack;

(54) "Terminal bulk transfers" include but are not limited to the following:

(a) Boat or barge movement of motor fuel from a refinery or terminal to a terminal;

(b) Pipeline movements of motor fuel from a refinery or terminal to a terminal;

(c) Book transfers of product within a terminal between suppliers prior to completion of removal across the rack; and

(d) Two-party exchanges or buy-sell supply arrangements within a terminal between licensed suppliers;

(55) "Terminal operator", any person that owns, operates, or otherwise controls a terminal. A terminal operator may own the motor fuel that is transferred through or stored in the terminal;

(56) "Transmix", the buffer or interface between two different products in a pipeline shipment, or a mix of two different products within a refinery or terminal that results in an off-grade mixture;

(57) "Transport truck", a semitrailer combination rig designed or used to transport motor fuel over the highways;

(58) "Transporter", any operator of a pipeline, barge, railroad or transport truck engaged in the business of transporting motor fuels;

(59) "Two-party exchange", a transaction in which the motor fuel is transferred from one licensed supplier or licensed permissive supplier to another licensed supplier or licensed permissive supplier and:

(a) Which transaction includes a transfer from the person that holds the original inventory position for motor fuel in the terminal as reflected on the records of the terminal operator; and

(b) The exchange transaction is simultaneous with removal from the terminal by the receiving exchange partner. However, in any event, the terminal operator in its books and records treats the receiving exchange party as the supplier which removes the product across a terminal rack for purposes of reporting such events to this state;

(60) "Ultimate vendor", a person that sells motor fuel to the consumer;

(61) "Undyed diesel fuel", diesel fuel that is not subject to the United States Environmental Protection Agency dyeing requirements, or has not been dyed in accordance with Internal Revenue Service fuel dyeing provisions; and

(62) "Vehicle fuel tank", any receptacle on a motor vehicle from which fuel is supplied for the propulsion of the motor vehicle.

(L. 1998 S.B. 619, A.L. 2009 H.B. 683, A.L. 2010 H.B. 1965)



Section 142.803 Imposition of tax on fuel, amount--collection and precollection of tax.

Imposition of tax on fuel, amount--collection and precollection of tax.

142.803. 1. A tax is levied and imposed on all motor fuel used or consumed in this state as follows:

(1) Motor fuel, seventeen cents per gallon;

(2) Alternative fuels, not subject to the decal fees as provided in section 142.869, with a power potential equivalent of motor fuel. In the event alternative fuel, which is not commonly sold or measured by the gallon, is used in motor vehicles on the highways of this state, the director is authorized to assess and collect a tax upon such alternative fuel measured by the nearest power potential equivalent to that of one gallon of regular grade gasoline. The determination by the director of the power potential equivalent of such alternative fuel shall be prima facie correct;

(3) Aviation fuel used in propelling aircraft with reciprocating engines, nine cents per gallon as levied and imposed by section 155.080 to be collected as required under this chapter.

2. All taxes, surcharges and fees are imposed upon the ultimate consumer, but are to be precollected as described in this chapter, for the facility and convenience of the consumer. The levy and assessment on other persons as specified in this chapter shall be as agents of this state for the precollection of the tax.

(L. 1998 S.B. 619, A.L. 2002 H.B. 1196)



Section 142.806 Presumption of highway use.

Presumption of highway use.

142.806. 1. Except as otherwise provided in subdivision (6) of subsection 2 of section 142.815, all motor fuel delivered in this state into a motor vehicle fuel supply tank is presumed to be used or consumed on the highways in this state in producing or generating power for propelling motor vehicles.

2. Subject to proof of exemption pursuant to section 142.815, all motor fuel is presumed to be used or consumed on the highways of this state to propel motor vehicles if the motor fuel is:

(1) Removed from a terminal in this state; or

(2) Imported into this state other than by a bulk transfer within the bulk transfer/terminal system; or

(3) Delivered into a consumer's bulk storage tank from which motor vehicles can be fueled.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.809 Tax levied, when, how measured.

Tax levied, when, how measured.

142.809. 1. The tax levied and imposed by this chapter on the use of motor fuel which was imported into this state, other than by a bulk transfer, shall arise at the time the product is imported into the state and shall be measured by invoiced gallons received outside this state at a refinery, terminal or at a bulk plant for delivery to a destination in this state. In the event that the actual gallons imported exceed both the net or gross gallons reflected on the manifest, bill of lading or shipping papers, the measurement is on actual gallons imported.

2. Except as provided in subsection 1 of this section, the tax levied and imposed by this chapter on the use of motor fuel shall be measured by invoiced gallons of motor fuel removed, other than by a bulk transfer:

(1) From the bulk transfer/terminal system within this state;

(2) From the bulk transfer/terminal system outside this state for delivery to a location in this state as represented on the shipping papers, provided that the supplier imports the motor fuel for the account of the supplier, or the supplier has made a tax precollection election pursuant to section 142.839; and

(3) Upon sale in a terminal or refinery in this state to any person not holding a supplier's license.

3. The measurements of fuel grade alcohol, blend stocks and blended fuel shall follow subdivision (1) of subsection 2 for blend fuels imported, and subdivision (2) of subsection 2 for alcohol and blend stocks imported into a terminal, even if by other than a bulk transfer.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.812 Excise tax on motor fuel losses unaccounted for--liability for excise tax.

Excise tax on motor fuel losses unaccounted for--liability for excise tax.

142.812. 1. An excise tax at the motor fuel rate is imposed annually on unaccounted for motor fuel losses at a terminal that exceed one half of one percent of the number of net gallons removed from the terminal during the calendar year by a system transfer or at a rack. To determine if this tax applies, the terminal operator must determine the terminal loss as the difference between the following:

(1) The amount of motor fuel in inventory at the terminal at the beginning of the year plus the amount of motor fuel received at the terminal during the year; and

(2) The amount of motor fuel in inventory at the terminal at the end of the year plus the amount of motor fuel removed from the terminal during the year.

2. The terminal operator whose motor fuel is unaccounted for is liable for the tax imposed by this section. Motor fuel received by a terminal operator and not shown on a report as having been removed from the terminal is presumed to be unaccounted for. A terminal operator may provide documentation to substantiate unaccountable losses.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.815 Exemptions allowed for nonhighway use.

Exemptions allowed for nonhighway use.

142.815. 1. Motor fuel used for the following nonhighway purposes is exempt from the fuel tax imposed by this chapter, and a refund may be claimed by the consumer, except as provided for in subdivision (1) of this subsection, if the tax has been paid and no refund has been previously issued:

(1) Motor fuel used for nonhighway purposes including fuel for farm tractors or stationary engines owned or leased and operated by any person and used exclusively for agricultural purposes and including, beginning January 1, 2006, bulk sales of one hundred gallons or more of gasoline made to farmers and delivered by the ultimate vender to a farm location for agricultural purposes only. As used in this section, the term "farmer" shall mean any person engaged in farming in an authorized farm corporation, family farm, or family farm corporation as defined in section 350.010. At the discretion of the ultimate vender, the refund may be claimed by the ultimate vender on behalf of the consumer for sales made to farmers and to persons engaged in construction for agricultural purposes as defined in section 142.800. After December 31, 2000, the refund may be claimed only by the consumer and may not be claimed by the ultimate vender unless bulk sales of gasoline are made to a farmer after January 1, 2006, as provided in this subdivision and the farmer provides an exemption certificate to the ultimate vender, in which case the ultimate vender may make a claim for refund under section 142.824 but shall be liable for any erroneous refund;

(2) Kerosene sold for use as fuel to generate power in aircraft engines, whether in aircraft or for training, testing or research purposes of aircraft engines;

(3) Diesel fuel used as heating oil, or in railroad locomotives or any other motorized flanged-wheel rail equipment, or used for other nonhighway purposes other than as expressly exempted pursuant to another provision.

2. Subject to the procedural requirements and conditions set out in this chapter, the following uses are exempt from the tax imposed by section 142.803 on motor fuel, and a deduction or a refund may be claimed:

(1) Motor fuel for which proof of export is available in the form of a terminal-issued destination state shipping paper and which is either:

(a) Exported by a supplier who is licensed in the destination state or through the bulk transfer system;

(b) Removed by a licensed distributor for immediate export to a state for which all the applicable taxes and fees (however nominated in that state) of the destination state have been paid to the supplier, as a trustee, who is licensed to remit tax to the destination state; or which is destined for use within the destination state by the federal government for which an exemption has been made available by the destination state subject to procedural rules and regulations promulgated by the director; or

(c) Acquired by a licensed distributor and which the tax imposed by this chapter has previously been paid or accrued either as a result of being stored outside of the bulk transfer system immediately prior to loading or as a diversion across state boundaries properly reported in conformity with this chapter and was subsequently exported from this state on behalf of the distributor; The exemption pursuant to paragraph (a) of this subdivision shall be claimed by a deduction on the report of the supplier which is otherwise responsible for remitting the tax upon removal of the product from a terminal or refinery in this state. The exemption pursuant to paragraphs (b) and (c) of this subdivision shall be claimed by the distributor, upon a refund application made to the director within three years. A refund claim may be made monthly or whenever the claim exceeds one thousand dollars;

(2) Undyed K-1 kerosene sold at retail through dispensers which have been designed and constructed to prevent delivery directly from the dispenser into a vehicle fuel supply tank, and undyed K-1 kerosene sold at retail through nonbarricaded dispensers in quantities of not more than twenty-one gallons for use other than for highway purposes. Exempt use of undyed kerosene shall be governed by rules and regulations of the director. If no rules or regulations are promulgated by the director, then the exempt use of undyed kerosene shall be governed by rules and regulations of the Internal Revenue Service. A distributor or supplier delivering to a retail facility shall obtain an exemption certificate from the owner or operator of such facility stating that its sales conform to the dispenser requirements of this subdivision. A licensed distributor, having obtained such certificate, may provide a copy to his or her supplier and obtain undyed kerosene without the tax levied by section 142.803. Having obtained such certificate in good faith, such supplier shall be relieved of any responsibility if the fuel is later used in a taxable manner. An ultimate vendor who obtained undyed kerosene upon which the tax levied by section 142.803 had been paid and makes sales qualifying pursuant to this subsection may apply for a refund of the tax pursuant to application, as provided in section 142.818, to the director provided the ultimate vendor did not charge such tax to the consumer;

(3) Motor fuel sold to the United States or any agency or instrumentality thereof. This exemption shall be claimed as provided in section 142.818;

(4) Motor fuel used solely and exclusively as fuel to propel motor vehicles on the public roads and highways of this state when leased or owned and when being operated by a federally recognized Indian tribe in the performance of essential governmental functions, such as providing police, fire, health or water services. The exemption for use pursuant to this subdivision shall be made available to the tribal government upon a refund application stating that the motor fuel was purchased for the exclusive use of the tribe in performing named essential governmental services;

(5) That portion of motor fuel used to operate equipment attached to a motor vehicle, if the motor fuel was placed into the fuel supply tank of a motor vehicle that has a common fuel reservoir for travel on a highway and for the operation of equipment, or if the motor fuel was placed in a separate fuel tank and used only for the operation of auxiliary equipment. The exemption for use pursuant to this subdivision shall be claimed by a refund claim filed by the consumer who shall provide evidence of an allocation of use satisfactory to the director;

(6) Motor fuel acquired by a consumer out-of-state and carried into this state, retained within and consumed from the same vehicle fuel supply tank within which it was imported, except interstate motor fuel users;

(7) Motor fuel which was purchased tax-paid and which was lost or destroyed as a direct result of a sudden and unexpected casualty or which had been accidentally contaminated so as to be unsalable as highway fuel as shown by proper documentation as required by the director. The exemption pursuant to this subdivision shall be refunded to the person or entity owning the motor fuel at the time of the contamination or loss. Such person shall notify the director in writing of such event and the amount of motor fuel lost or contaminated within ten days from the date of discovery of such loss or contamination, and within thirty days after such notice, shall file an affidavit sworn to by the person having immediate custody of such motor fuel at the time of the loss or contamination, setting forth in full the circumstances and the amount of the loss or contamination and such other information with respect thereto as the director may require;

(8) Dyed diesel fuel or dyed kerosene used for an exempt purpose. This exemption shall be claimed as follows:

(a) A supplier or importer shall take a deduction against motor fuel tax owed on their monthly report for those gallons of dyed diesel fuel or dyed kerosene imported or removed from a terminal or refinery destined for delivery to a point in this state as shown on the shipping papers;

(b) This exemption shall be claimed by a deduction on the report of the supplier which is otherwise responsible for remitting the tax on removal of the product from a terminal or refinery in this state;

(c) This exemption shall be claimed by the distributor, upon a refund application made to the director within three years. A refund claim may be made monthly or whenever the claim exceeds one thousand dollars.

(L. 1998 S.B. 619, A.L. 1999 S.B. 414, A.L. 2005 S.B. 355, A.L. 2010 H.B. 1965)



Section 142.817 Fuel tax exemption for certain public services.

Fuel tax exemption for certain public services.

142.817. Motor fuel sold to be used to operate public mass transportation service by a city transit authority, a city utilities board, or an interstate transportation authority, as such terms are defined in section 94.600, a city, or an agency receiving funding from either the Federal Transit Administration's urban or nonurban formula transit programs is exempt from the fuel tax imposed by this chapter. The department shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 30)



Section 142.818 Federal government exemption, how claimed.

Federal government exemption, how claimed.

142.818. The exemption under section 142.815 for sales of motor fuel sold for use by the United States or any agency or instrumentality thereof shall be claimed as follows:

(1) The ultimate vendor shall obtain a certificate signed by the purchasing entity listed in this section setting forth:

(a) The name and address of the purchasing entity;

(b) The quantity of motor fuel, or if the certificate is for all the motor fuel purchased by the purchasing entity, the certificate shall be for a period not to exceed three years;

(c) The exempt use of the motor fuel;

(d) The name and address of the ultimate vendor from whom the motor fuel was purchased;

(e) The federal employer identification number of the purchasing entity; and

(f) A statement that the purchasing entity understands that the fraudulent use of the certificate to obtain fuel without paying the tax levied pursuant to this chapter shall result in the purchaser paying the tax, with penalties and interest, as well as such other penalties provided in this chapter;

(2) The ultimate vendor, having obtained from the purchasing entity the certificate, which the ultimate vendor shall retain for a period of not less than three years, shall execute an ultimate vendor certificate which shall contain the following information:

(a) The name and address of the ultimate vendor;

(b) The federal employment identification number of the ultimate vendor;

(c) The quantity of motor fuel sold and the date of the sale;

(d) A certification that the ultimate vendor sold motor fuel to the purchasing entity for the exempt purpose;

(e) That the ultimate vendor has the necessary records to support the sale of the motor fuel; and

(f) That the ultimate vendor understands and agrees that the fraudulent use of the certificate to obtain fuel without paying the tax levied pursuant to this chapter, or paying a refund of the tax, whether for the ultimate vendor or others, shall result in the payment of the tax by the ultimate vendor, with penalties and interest, as well as such other penalties provided in this chapter;

(3) The ultimate vendor shall give the executed ultimate vendor certificate to the supplier who, having made reasonable commercial inquiries into the accuracy of the information in the certificate, shall be eligible to claim a credit against the tax liability on the ensuing monthly report of the supplier. As a condition of obtaining the credit, the supplier shall credit or refund the tax to the ultimate vendor who made the sale to the purchasing entity. If there is an intermediate vendor, or vendors, in the distribution chain between the supplier and the ultimate vendor, each vendor shall endorse the certificate, subject to any rules and regulations promulgated by the director, and transmit the certificate to the supplier and remit the credit, once received, to the customer of the intermediate vendor. The supplier and all vendors, if they accept the certificate in good faith and make a reasonable inquiry as to the accuracy of the information contained in the certificate, shall be held harmless if the purchasing entity has made a fraudulent claim; and

(4) If the sale of motor fuel to the purchasing entity occurs at a fixed retail pump available to the general public, the ultimate vendor, having made the sale to the purchasing entity without the tax, may apply for a refund from the director by submitting the application and supporting documentation as the director shall reasonably prescribe. However, if the purchase is charged to a fleet or government fueling credit card, or to an oil company credit card issued to the purchasing entity, the ultimate vendor may bill the purchasing entity without the tax and seek a refund, or utilize the provisions of this section. If the purchase occurs at a branded station of a supplier or permissive supplier, such supplier shall be presumed to have elected to be the ultimate vendor and may claim a credit against the liability on its monthly tax return or apply for a refund.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.824 Refund claim, statement to director, when filed, contents--lost documentation--investigation by director--credit in lieu of refund--records required to be kept--overpayment of tax--erroneous payments of tax--interest paid on refund.

Refund claim, statement to director, when filed, contents--lost documentation--investigation by director--credit in lieu of refund--records required to be kept--overpayment of tax--erroneous payments of tax--interest paid on refund.

142.824. 1. To claim a refund in accordance with section 142.815, a person shall present to the director a statement containing a written verification that the claim is made under penalties of perjury and lists the total amount of motor fuel purchased and used for exempt purposes. The claim shall not be transferred or assigned and shall be filed not more than three years after the date the motor fuel was imported, removed or sold if the claimant is a supplier, importer, exporter or distributor. If the claim is filed by the ultimate consumer, a consumer must file the claim within one year of the date of purchase or April fifteenth following the year of purchase, whichever is later. The claim statement shall be supported by the original sales slip, invoice or other documentation as approved by the director and shall include the following information:

(1) Date of sale;

(2) Name and address of purchaser;

(3) Name and address of seller;

(4) Number of gallons purchased and base price per gallon;

(5) Number of gallons purchased and charged Missouri fuel tax, as a separate item;

(6) Number of gallons purchased and charged sales tax, if applicable, as a separate item;

(7) Marked paid by the seller.

2. If the original sales slip or invoice is lost or destroyed, a statement to that effect shall accompany the claim for refund, and the claim statement shall also set forth the serial number of the invoice. If the director finds the claim is otherwise regular, the director may allow such claim for refund.

3. The director may make any investigation necessary before refunding the motor fuel tax to a person and may investigate a refund after the refund has been issued and within the time frame for making adjustments to the tax pursuant to this chapter.

4. In any case where a refund would be payable to a supplier pursuant to this chapter, the supplier may claim a credit in lieu of such refund for a period not to exceed three years.

5. Every person shall maintain and keep for a period of three years records to substantiate all claims for refund of the motor fuel tax, together with invoices, bills of lading, and other pertinent records and paper as may be required by the director for reasonable administration of this chapter.

6. Motor fuel tax that has been paid more than once with respect to the same gallon of motor fuel shall be refunded by the director to the person who last paid the tax after the subsequent taxable event upon submitting proof satisfactory to the director.

7. Motor fuel tax that has otherwise been erroneously paid by a person shall be refunded by the director upon proof shown satisfactory to the director.

8. If a refund is not issued within ninety days of an accurate and complete filing, as required by this chapter, the director shall pay interest at the rate set out in section 32.065 accruing after the expiration of the ninety-day period until the date the refund is issued. After December 31, 2000, if a refund is not issued within thirty days of an accurate and complete filing, as required by this chapter, the director shall pay interest at the rate provided in section 32.065 accruing after the expiration of the thirty-day period until the date the refund is issued.

(L. 1998 S.B. 619, A.L. 1999 S.B. 414)



Section 142.827 Distributor to provide invoices of sales to marinas, invoice contents--statement filed with director by certain counties and the commission--unclaimed refunds--county's authorized expenditure of refunds.

Distributor to provide invoices of sales to marinas, invoice contents--statement filed with director by certain counties and the commission--unclaimed refunds--county's authorized expenditure of refunds.

142.827. 1. Each distributor of gasoline upon which a tax is imposed pursuant to this chapter shall forward to the director not later than the last day of the month next following the month of delivery, a copy of the invoice for each delivery of such gasoline to a marina or other retailer who sells such gasoline to the ultimate consumer for use in a boat or ship operating on the waterways of this state and which is located in a county containing any part of a lake having one hundred miles of shoreline or more. Each invoice submitted to the director shall include the name and address of the purchaser, the county in which the gasoline was delivered, the quantity of gasoline delivered and the amount of gasoline tax collected thereon.

2. Prior to July first of each year, each county described in subsection 1 of this section and the state highways and transportation commission shall jointly file with the director a statement listing each public road in that county which provides access to a lake having one hundred miles of shoreline or more, and which the state highways and transportation commission assumed ownership of, from the county, after June 30, 1989. This statement shall list the mutually agreed percentage of unclaimed refunds of gasoline tax collected within that county under the provisions of this section to be paid to that county, and the percentage which is to be paid to the state highways and transportation commission. Until the state highways and transportation commission assumes ownership of one or more such public roads in a county after June 30, 1989, that county shall receive one hundred percent of all unclaimed refunds of gasoline tax derived from that county. If no such statement is filed, the director may assume that the most recent statement on file for that county is correct. As the state highways and transportation commission assumes ownership of one or more such lake access roads within a county, its percentage of unclaimed refunds of gasoline tax collected within that county shall increase correspondingly. The various counties and the state highways and transportation commission are authorized to enter into agreements to effectuate the purpose and intent of this section.

3. No later than August fifteenth of each year, the director shall compare the invoices for delivery of gasoline in each county for use in boats or ships during the previous year with the sales slips submitted to support the claims for refund of gasoline tax provided in this section, and shall, with the approval of the Missouri department of transportation, pay to each county that county's agreed percentage of record of the amount by which the tax paid in the county on sales of gasoline for use in boats and ships exceeds the tax refunded on gasoline purchased in the county. The balance of the unclaimed boat or ship gasoline tax refunds for the county shall be deposited in the state road fund for the use of the highways and transportation commission.

4. The refunds of gasoline tax received by each county in accordance with the provisions of this section shall be used by that county for the construction, repair and maintenance of public roads in the county which connect a state highway with a lake having one hundred miles of shoreline or more and for no other purpose. The state highways and transportation commission is authorized but not required to assume the ownership and responsibility for the construction, repair, and maintenance of a road which provides access to a lake having one hundred miles of shoreline or more, and each county commission having such a road is authorized to transfer its ownership of the road to the highways and transportation commission when that ownership transfer is mutually agreeable. When the highways and transportation commission assumes ownership of any such road, that road becomes a part of the state highway system, and shall be constructed, reconstructed, repaired and maintained as the highways and transportation commission deems appropriate from the revenue available in the state road fund and any other available sources.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.830 License required for interstate motor fuel uses, effect of reciprocity agreement, single-trip permit, fee.

License required for interstate motor fuel uses, effect of reciprocity agreement, single-trip permit, fee.

142.830. 1. It is unlawful for any person to act as an interstate motor fuel user without being licensed as such unless the motor fuel user is licensed under a reciprocity agreement. However, as to a motor vehicle operated in this state in the course of interstate traffic by an unlicensed interstate motor fuel user, a single trip motor fuel tax permit authorizing operation of such vehicle for a single trip through the state, or from a point on the border of this state to a point within and return to the border may be issued upon proper application and in a manner prescribed by the director. Any person found to have not purchased a trip permit when so required shall immediately purchase such permit. The fee for each permit shall be ten dollars, and the permit shall be valid for a period of seventy-two hours. Permits shall be made available at official highway weigh stations.

2. A single trip permit shall be issued for each vehicle for which application is made, and the application fee for such permit shall apply only to the vehicle for which the permit is issued. A trip permit shall not be issued to anyone whose license is currently in a revoked status. Evidence of the issuance of such trip permit or in the alternative the payment and civil penalty thereof shall be furnished to the director, his agents, appointees or any officer of the Missouri state highway patrol upon demand.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.833 Liability for unpaid tax.

Liability for unpaid tax.

142.833. Any person who is required to precollect or pay a tax as established in this chapter and who fails to precollect or remit the tax or any part thereof is fully responsible for the unpaid tax. The director may recover any unpaid taxes pursuant to this chapter from any party who was under a duty to precollect or pay the tax. Such person remains liable for the taxes even in the event that, for whatever reason, such person failed to precollect or pay the taxes due. The liability to precollect and remit shall be separate from any duty that the consumer may have pursuant to this chapter to pay upon consumption, and the existence of such overlapping duties shall not be a defense for a failure to precollect and remit, though it may give rise to a refund claim in accordance with section 142.824 if both parties pay the tax.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.836 Precollection of tax and remittal by licensed distributors and unlicensed importers.

Precollection of tax and remittal by licensed distributors and unlicensed importers.

142.836. Except as otherwise provided in this chapter, the tax imposed by section 142.803 on motor fuel measured by gallons imported from another state shall be precollected on behalf of the consumers and remitted to the state by the:

(1) Licensed distributor who has imported the nonexempt motor fuel. The precollection shall be made and remitted within three business days after:

(a) The nonexempt motor fuel was entered into the state; or

(b) A valid import verification number required by this chapter was assigned by the director; whichever occurred earlier. If the motor fuel was not subject to a precollection agreement with the supplier, the precollection shall be remitted in the manner specified by the director; or

(2) Licensed distributor who has imported the nonexempt motor fuel which is subject to a precollection agreement with the supplier. The precollection shall be made and remitted on or before the last day of the following month unless such day falls upon a weekend or state holiday, in which case the liability would be due the next succeeding business day. The remittance of all amounts of tax due shall be paid on the basis of ninety-seven percent for gasoline, gasoline blends and gasoline blend stocks and ninety-eight percent for diesel, diesel blends and diesel blend stocks. The distributor shall remit the tax to the supplier, acting as trustee, who shall remit to the director on behalf of the distributor under the same terms as a supplier payment pursuant to section 142.842 and no import verification number shall be required; or

(3) Unlicensed importer at the time the fuel is entered into this state. However, if the supplier of the motor fuel, as shown on the records of the terminal operator, has made a blanket election to precollect tax in accordance with section 142.839, then the importer shall remit the tax to the supplier, acting as trustee, who shall remit to the director on behalf of the importer under the same terms as a supplier payment pursuant to section 142.842, and no import verification number shall be required.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.839 Supplier's blanket election to treat all removals as removals across the rack from a terminal in this state--notice--director's list of electing suppliers--precollection of tax by supplier.

Supplier's blanket election to treat all removals as removals across the rack from a terminal in this state--notice--director's list of electing suppliers--precollection of tax by supplier.

142.839. 1. Any licensed supplier or licensed permissive supplier may make a blanket election with the director to treat all removals from all of its out-of-state terminals with a destination in this state as shown on the terminal-issued shipping paper as if the removals were removed across the rack by the supplier from a terminal in this state for all purposes.

2. The election provided by this section shall be made by filing a "notice of election" with the director.

3. The director shall publish a list of electing suppliers pursuant to this section.

4. The absence of an election by a supplier in accordance with this section shall in no way relieve the supplier of responsibility for remitting the tax imposed by this chapter upon the removal from an out-of-state terminal for import into this state by the supplier.

5. Any supplier which makes the election provided by this section shall precollect the tax imposed by this chapter on all removals from a qualified terminal on its account as a position holder, or as a person receiving fuel from a position holder pursuant to a terminal bulk transfer without regard to the license status of the person acquiring the fuel from the supplier, the point or terms of sale, or the character of delivery.

6. Each supplier who elects to precollect tax pursuant to this chapter agrees to waive any defense that the state lacks jurisdiction to require collection on all out-of-state sales by such person as to which the person had knowledge that the shipments were destined for this state and that this state imposes the requirement pursuant to this subsection under its general police powers to regulate the movement of motor fuels.

7. Each supplier who elects to precollect tax pursuant to this chapter shall not be subject to any civil penalties or interest imposed pursuant to this chapter for any corrections resulting from a diversion of the motor fuel from the original destination as represented by the purchaser or the agent of the purchaser. However, the supplier and exporter in accordance with this subsection may, by mutual agreement, permit the supplier to assume the liability of the exporter and adjust the taxes of the exporter payable to the supplier.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.842 Precollection of tax and remittal by person removing fuel through supplier.

Precollection of tax and remittal by person removing fuel through supplier.

142.842. 1. The tax imposed by section 142.803, measured by motor fuel removed from a terminal or refinery in this state, other than a terminal bulk transfer, shall be precollected and remitted on behalf of the consumers to the state by the person removing the motor fuel from the facility through the supplier of the motor fuel, as shown in the records of the terminal operator, acting as a trustee.

2. The supplier and each reseller shall list the amount of tax as a separate line item on all invoices or billings.

3. All tax to be paid by a supplier with respect to gallons removed on the account of the supplier during a calendar month shall be due and payable on or before the second day of the second succeeding month unless such day falls upon a weekend or state holiday in which case the liability would be due the next succeeding business day.

4. A supplier shall remit any late taxes remitted to the supplier by an eligible purchaser and shall timely notify the director of any late remittances if that supplier has previously given notice to the director that the tax amount was not received pursuant to subsection 1 of section 142.857.

5. The remittance of all amounts of tax due shall be paid on the basis of the amount invoiced to eligible purchasers or ninety-seven percent for gasoline, gasoline blends and gasoline blend stocks and ninety-eight percent for diesel fuel, diesel blends and diesel blend stocks when the supplier removed the motor fuel for its own account or on sales to noneligible purchasers. At the director's discretion, payment may be made by electronic funds transfer.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.845 Terminal operator liability for tax.

Terminal operator liability for tax.

142.845. The terminal operator of a terminal in this state is jointly and severally liable for the tax imposed pursuant to section 142.803 and shall remit payment to this state at the same time and on the same basis as a supplier in accordance with section 142.842 upon:

(1) The removal of motor fuel from the terminal on account of any supplier who is not licensed in this state. However, the terminal operator shall be relieved of liability if the terminal operator establishes all of the following:

(a) The terminal operator has a valid terminal operator's license issued for the facility from which the motor fuel is withdrawn;

(b) The terminal operator has a copy of a valid license from the supplier as required by the director; and

(c) The terminal operator has no reason to believe that any information is false; or

(2) The removal of motor fuel that is not dyed and marked in accordance with Internal Revenue Service requirements, if the terminal operator provides any person with any bill of lading, shipping paper, or similar document indicating that the motor fuel is dyed and marked in accordance with Internal Revenue Service requirements.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.848 Distributor's election on timing of remittance.

Distributor's election on timing of remittance.

142.848. There shall be an election available to those eligible distributors who remove fuel from a terminal or refinery operated by a supplier or permissive supplier who remit the tax through the supplier, acting as a trustee, as to the timing of the remittance. At the election of an eligible purchaser, which notice shall be evidenced by a written statement from the director as to the purchaser eligibility status as determined pursuant to section 142.851, the supplier shall not require a payment of motor fuel tax on transport truckloads from the purchaser sooner than two business days prior to the date on which the tax is required to be remitted by the supplier pursuant to section 142.842. This election shall be subject to a condition that the remittances by the eligible purchaser of all amounts of tax due the supplier shall be paid on the basis of ninety-seven percent for gasoline, gasoline blends and gasoline blend stocks and ninety-eight percent for diesel fuel, diesel blends and diesel blend stocks and which shall be paid by electronic funds transfer on or before the second preceding day prior to the date of the remittance by the supplier to the director. Should the tax being remitted through the supplier be a destination state motor fuel tax on exports pursuant to section 142.815, the timing and basis of this section are to be substituted for the due dates and basis of an importer's tax in the destination state.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.851 Timing election by distributors, requirements.

Timing election by distributors, requirements.

142.851. 1. Each purchaser desiring to make an election under section 142.848 shall present evidence to the director that:

(1) The applicant was a licensee in good standing under the predecessor motor fuel statute as to which the applicant remitted tax to the director; or

(2) The applicant meets the financial responsibility and bonding requirements imposed by this chapter, which bond shall conform to the specific requirements of this section.

2. The director may require a purchaser who pays the tax to a supplier to file with the director a surety bond payable to the state, upon which the purchaser is the obligor or other financial security, in an amount satisfactory to the director, calculated with a maximum of three times monthly potential tax payments with a maximum amount of one hundred fifty thousand dollars for gasoline and diesel fuel separately. The director may require that the bond indemnify the director against the tax credits claimed by the suppliers pursuant to section 142.854.

3. Each purchaser desiring to make an election in accordance with section 142.848 shall not be subject to the provisions of subsection 2 of this section if the purchaser holds a valid distributor's license and meets the bonding requirements according to the law on the day prior to the effective date of sections 142.800 to 142.953. Upon January 1, 1999, each purchaser holding a valid distributor's license issued prior to January 1, 1999, may elect to become an eligible purchaser. Such purchaser shall have the option to provide bonding as provided for distributors in section 142.896.

4. The director shall have the authority to rescind a purchaser's eligibility and election to defer motor fuel tax remittances for the failure to make timely tax-deferred payment of tax to a supplier pursuant to section 142.848, by sending written notice to all suppliers or publishing notice of the revocation. As a condition of restoring a purchaser's eligibility the director may require further assurance of the financial responsibility of the purchaser, including increasing the bond required up to the three times potential liability without regard to a maximum, or any other action that the director may reasonably require to ensure remittance of the motor fuel tax. Any person whose application is refused or eligibility cancelled by the director may seek review of the determination by the administrative hearing commission. Notwithstanding any other provision of the law, the administrative hearing commission shall not grant a stay.

5. The director shall publish a list of eligible purchasers and make it available to all suppliers.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.854 Supplier's duty to remit--tax credit, supplier entitled, when.

Supplier's duty to remit--tax credit, supplier entitled, when.

142.854. Every supplier has a fiduciary duty to remit to the director the amount of tax paid to the supplier, in its role as a trustee, by any purchaser, importer, exporter or eligible purchaser. In computing the amount of motor fuel tax due, the supplier shall be entitled to a credit against the tax payable in the amount of tax paid by the supplier that was accrued and remitted to a state, but not received from an eligible purchaser. The director shall have the right to recover any unpaid tax directly from the eligible purchaser.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.857 Supplier's eligibility for credit.

Supplier's eligibility for credit.

142.857. 1. In order for the supplier to be eligible for the credit in section 142.854 it must provide notice to the director of a failure to collect the* tax within ten business days following the earliest date on which the supplier was entitled to collect the tax from the eligible purchaser pursuant to section 142.848. The director shall establish the evidence a supplier must provide to receive the credit. The claim for credit shall identify the defaulting eligible purchaser and any tax liability that remains unpaid. The credit shall be claimed on the first return following the expiration of the ten-day period as provided in this section if the payment remains unpaid as of the filing date of that return or the credit shall be disallowed. The credit of the supplier shall be limited to the amount due from the purchaser, plus any tax that accrues from that purchaser for a period not to exceed ten days or the date of notification to the director or whichever is earlier following the date of failure to pay. No additional credit shall be allowed to a supplier pursuant to this section with respect to that purchaser until the director has notified the supplier that the purchaser's eligibility to make deferrals in accordance with section 142.851 has been restored.

2. In the event that the credit to the supplier originates out of a failure to pay a destination state motor fuel tax on shipments removed for export under subdivision (1) of subsection 2 of section 142.815, the presumption in section 142.806 shall be raised that the fuel was removed for use in this state and thus taxable. The director shall seek payment of the tax in a dual capacity both to protect the interests of this state and as the base state from which the shipment originated to assist the destination state in the reporting or collection of tax due upon the receipt of the fuel into that state.

3. The provisions of this section shall terminate as to the credits given for motor fuel taxes not received due a destination state upon a reciprocity agreement being entered into between the director and authorized representatives of that state as to the collection of these taxes.

(L. 1998 S.B. 619)

Effective 1-1-99

*Word "the" does not appear in original rolls.



Section 142.860 Remittance by electronic fund transfer, when.

Remittance by electronic fund transfer, when.

142.860. If required by the director, all suppliers and other persons required to pay tax pursuant to this chapter shall remit by electronic fund transfer. The transfer shall be made on or before the date the tax is due.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.863 Costs of administration, percentage retained by supplier.

Costs of administration, percentage retained by supplier.

142.863. Every supplier and permissive supplier who properly remits tax in accordance with this chapter shall be allowed to retain one-tenth of one percent of the tax imposed by this chapter and collected and remitted by that supplier in accordance with this chapter to cover the costs of administration imposed by this chapter including reporting, audit compliance, dye injection, and shipping paper preparation.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.866 Consumer liable, when--vendor liable, when.

Consumer liable, when--vendor liable, when.

142.866. 1. In the event the tax imposed by section 142.803 is not otherwise precollected, the ultimate consumer shall be liable, unless such person is otherwise exempted pursuant to section 142.869 or subdivisions (3) and (5) of subsection 2 of section 142.815, for the tax upon the delivery into the fuel supply tank of a motor vehicle for the use of motor fuel on the highways including, but not limited to:

(1) Any diesel fuel that contains a dye; or

(2) Any motor fuel on which a claim for refund has been made.

2. The ultimate vendor of motor fuel, other than a federally recognized Indian tribe, shall be jointly and severally liable for the backup tax precollected by subsection 1 of this section if the ultimate vendor knows or has reason to know that the motor fuel, as to which tax imposed by this chapter has not been paid, is or will be consumed in a nonexempt use.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.869 Alternative fuel decal fee in lieu of tax--decal--penalty.

Alternative fuel decal fee in lieu of tax--decal--penalty.

142.869. 1. The tax imposed by this chapter shall not apply to passenger motor vehicles, buses as defined in section 301.010, or commercial motor vehicles registered in this state which are powered by alternative fuel, and for which a valid decal has been acquired as provided in this section. The owners or operators of such motor vehicles shall, in lieu of the tax imposed by section 142.803, pay an annual alternative fuel decal fee as follows: seventy-five dollars on each passenger motor vehicle, school bus as defined in section 301.010, and commercial motor vehicle with a licensed gross vehicle weight of eighteen thousand pounds or less; one hundred dollars on each motor vehicle with a licensed gross weight in excess of eighteen thousand pounds but not more than thirty-six thousand pounds used for farm or farming transportation operations and registered with a license plate designated with the letter "F"; one hundred fifty dollars on each motor vehicle with a licensed gross vehicle weight in excess of eighteen thousand pounds but less than or equal to thirty-six thousand pounds, and each passenger-carrying motor vehicle subject to the registration fee provided in sections 301.059, 301.061 and 301.063; two hundred fifty dollars on each motor vehicle with a licensed gross weight in excess of thirty-six thousand pounds used for farm or farming transportation operations and registered with a license plate designated with the letter "F"; and one thousand dollars on each motor vehicle with a licensed gross vehicle weight in excess of thirty-six thousand pounds. Notwithstanding provisions of this section to the contrary, motor vehicles licensed as historic under section 301.131 which are powered by alternative fuel shall be exempt from both the tax imposed by this chapter and the alternative fuel decal requirements of this section.

2. Except interstate fuel users and vehicles licensed under a reciprocity agreement as defined in section 142.617, the tax imposed by section 142.803 shall not apply to motor vehicles registered outside this state which are powered by alternative fuel, and for which a valid temporary alternative fuel decal has been acquired as provided in this section. The owners or operators of such motor vehicles shall, in lieu of the tax imposed by section 142.803, pay a temporary alternative fuel decal fee of eight dollars on each such vehicle. Such decals shall be valid for a period of fifteen days from the date of issuance and shall be attached to the lower right-hand corner of the front windshield on the motor vehicle for which it was issued. Such decal and fee shall not be transferable. All proceeds from such decal fees shall be deposited as specified in section 142.345. Alternative fuel dealers selling such decals in accordance with rules and regulations prescribed by the director shall be allowed to retain fifty cents for each decal fee timely remitted to the director.

3. The director shall annually, on or before January thirty-first of each year, collect or cause to be collected from owners or operators of the motor vehicles specified in subsection 1 of this section the annual decal fee. Applications for such decals shall be supplied by the department of revenue. In the case of a motor vehicle which is not in operation by January thirty-first of any year, a decal may be purchased for a fractional period of such year, and the amount of the decal fee shall be reduced by one-twelfth for each complete month which shall have elapsed since the beginning of such year.

4. Upon the payment of the fee required by subsection 1 of this section, the director shall issue a decal, which shall be valid for the current calendar year and shall be attached to the lower right-hand corner of the front windshield on the motor vehicle for which it was issued.

5. The decal fee paid pursuant to subsection 1 of this section for each motor vehicle shall be transferable upon a change of ownership of the motor vehicle and, if the LP gas or natural gas equipment is removed from a motor vehicle upon a change of ownership and is reinstalled in another motor vehicle, upon such reinstallation. Such transfers shall be accomplished in accordance with rules and regulations promulgated by the director.

6. It shall be unlawful for any person to operate a motor vehicle required to have an alternative fuel decal upon the highways of this state without a valid decal.

7. No person shall cause to be put, or put, LP gas or natural gas into the fuel supply receptacle of a motor vehicle required to have an alternative fuel decal unless the motor vehicle has a valid decal attached to it. Sales of fuel placed in the supply receptacle of a motor vehicle displaying such decal shall be recorded upon an invoice, which invoice shall include the decal number, the motor vehicle license number and the number of gallons placed in such supply receptacle.

8. Any person violating any provision of this section is guilty of an infraction and shall, upon conviction thereof, be fined five hundred dollars.

9. Motor vehicles displaying a valid alternative fuel decal are exempt from the licensing and reporting requirements of this chapter.

(L. 1998 S.B. 619, A.L. 2008 H.B. 1628)



Section 142.872 Diverted fuel, liability.

Diverted fuel, liability.

142.872. 1. In the event a distributor diverts motor fuel removed from a terminal in this state from an intended destination outside this state as shown on the terminal-issued shipping papers to a destination within this state, the distributor, in addition to compliance with the notification provided for in section 142.917, shall notify and pay the tax imposed by section 142.803 to the state upon the same terms and conditions as in section 142.836. Each supplier who precollects the tax pursuant to this chapter shall not be subject to any civil penalties or interest imposed pursuant to this chapter for any corrections resulting from a diversion of the motor fuel from the original destination as represented by the purchaser or the agent of the purchaser. However, the supplier and distributor may, by mutual agreement, permit the supplier to assume the liability of the exporter and adjust the taxes of the exporter payable to the supplier. The exporter shall remain liable for all interest and penalties which may accrue on this amount.

2. In the event that a person removes from a bulk plant in this state and exports motor fuel upon which the tax imposed by this chapter has previously been paid or accrued, the exporter may apply for and the director shall issue a refund of the tax upon the exporter providing proof of export satisfactory to the director.

3. In the event that a person diverts motor fuel from a destination outside this state to a destination inside this state after having removed the product from a terminal outside this state, the importer, in addition to compliance with the notification provided for in section 142.917, shall notify the state and shall pay the tax upon import on the same terms and conditions as set out in section 142.836. However, an importer who has purchased the product from a licensed supplier may, by mutual agreement with the supplier, permit the supplier to assume the liability of the importer and adjust the taxes of the importer payable to the supplier.

4. In the event of a legal diversion by a distributor from a destination in this state to another state the distributor diverting the product shall apply for a refund from this state in conformity with section 142.815. The distributor may, by mutual agreement with the supplier, assign the claim to the supplier who may take a credit. In the event of a legal diversion by a supplier, the supplier may take a credit for diversions directed by that supplier for the account of the supplier.

5. In the event that the other state involved in a cross-border shipment has entered into a multistate compact with this state, the distributor or supplier who diverts shall pay or seek refund only upon the difference in state taxes with notice to both states upon proof shown of payment to the actual destination state. The director shall periodically determine procedures for making this adjustment and maintain a list of those states which meet these criteria.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.875 Final report.

Final report.

142.875. 1. Every licensee shall, upon the discontinuance, sale, or transfer of the business or upon the cancellation, revocation or termination by law of a license pursuant to section 142.899, or as otherwise provided, within fifteen days, make a report as required pursuant to this chapter marked "Final Report", and shall pay all motor fuel taxes, penalties and interest that may be due the state except as may otherwise be provided by law.

2. For purposes of this section, any person who was licensed to remit motor fuel taxes by this state prior to January 1, 1999, and who is not licensed as a supplier pursuant to this chapter shall be deemed to have the license terminated pursuant to this section as of January 1, 1999.

3. Any distributor licensed prior to January 1, 1999, who is ineligible to elect eligible purchaser status, or who otherwise does not apply for or does not receive eligible purchaser status in accordance with section 142.851, may in the alternative elect to make payment of the tax calculated and interest provided for in section 32.065 pursuant to the final report provided for in this section if the tax is paid in installments agreed to by the director not to exceed twelve months after January 1, 1999.

4. If a person elects pursuant to subsection 3 of this section to defer payment, the person shall not be eligible to claim eligible purchaser status pursuant to section 142.851 for a period of thirty-six months following the election.

5. Any former licensee shall be given the opportunity to apply for eligible purchaser status as provided in sections 142.848 and 142.851, prior to January 1, 1999. Should such determination not be complete before January 1, 1999, collection of tax shown on the final report of the former licensee shall be delayed until the determination is complete. However, the final report shall be due not later than thirty days after a denial of eligible purchaser status becomes final.

6. The final report required by this chapter shall be accompanied by payment of the liability of the final month. A one-time alternative payment method is set out in this section upon January 1, 1999, as part of the conversion from the predecessor act.

(L. 1998 S.B. 619, A.L. 1999 S.B. 414)



Section 142.878 Application for license.

Application for license.

142.878. 1. Each person applying for a license as provided for in this chapter shall apply upon a form prepared and furnished by the director. The application shall be subscribed to by the person and shall contain the information as the director may reasonably require for the administration of this chapter, including the applicant's federal identification number.

2. The director shall investigate each applicant for a license under this chapter. No license shall be issued if the director determines that any one of the following exists:

(1) The application is not filed in good faith;

(2) The person is not the real party in interest;

(3) The license of the real party in interest has been revoked for cause;

(4) Where such application is filed by a person who managed, operated, owned or controlled, directly or indirectly, a business which held a license pursuant to this chapter which business is indebted to this state for any tax, penalties or interest accruing hereunder;

(5) Where such application is filed by a business that is managed, operated or controlled, directly or indirectly, by any person who held a license pursuant to this chapter who is indebted to this state for any tax, penalties, or interest accruing hereunder;

(6) Where such application is filed by a business that is managed, operated, owned, or controlled, directly or indirectly, by any person who managed, operated, owned or controlled, directly or indirectly, a business licensed pursuant to this chapter which is indebted to this state for any tax, penalties, or interest accruing hereunder;

(7) Any good cause the director may determine;

(8) With respect to a distributor's license, the applicant intending to export is not licensed in the intended specific state(s) of destination; or

(9) The applicant has a prior conviction for motor fuel tax evasion.

3. Applicants, including corporate officers, partners, and individuals, for a license issued by the director may be required to submit their fingerprints to the director at the time of application. Officers of publicly held corporations and their subsidiaries shall be exempt from this fingerprinting provision. Persons, other than applicants for a distributor's license, who possessed licenses issued under a predecessor statute continuously for three years prior to January 1, 1999, shall also be exempt from this provision. Fingerprints required by this section must be submitted on forms prescribed by the director. The director may forward to the Federal Bureau of Investigation or any other agency for processing all fingerprints submitted by license applicants. The receiving agency shall issue its findings to the director. The director or another state agency may maintain a file of fingerprints.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.881 Bond requirements.

Bond requirements.

142.881. 1. In lieu of any of the bonds required by this chapter a licensee may deposit with the director cash, a certificate of deposit or an irrevocable letter of credit. If the applicant files a bond or letter of credit it shall:

(1) Be with a surety company or bank approved by the director which may be an affiliate in the business of assuring such obligations;

(2) Name the applicant as the principal obligor and the state as the obligee; and

(3) Be on forms prescribed by the director.

2. The director may, at the reasonable discretion of the director, require a licensee or an applicant to furnish current verified, financial statements. The director may make independent inquiry into the financial condition of the applicant and, in any case, is not required to accept as accurate financial statements which have not been certified or independently audited. If the director determines that the financial condition of a licensee warrants an increase in the bond, the director may require the licensee to furnish an increased bond.

3. The director may require a licensee to file a new bond with a satisfactory surety in the same form and amount if:

(1) Liability upon the previous bond is discharged or reduced by a judgment rendered, payment made, or otherwise disposed of; or

(2) In the opinion of the director, any surety on the previous bond becomes unsatisfactory. If the new bond is unsatisfactory, the director shall cancel the license. If the new bond is satisfactorily furnished, the director shall release in writing the surety on the previous bond from any liability accruing after the effective date of the new bond.

4. If a licensee has cash, a certificate of deposit or a letter of credit with the director and it is reduced by a judgment rendered, payment made, or otherwise disposed of, the director may require the licensee to make a new deposit equal to the amount of the reduction.

5. If the director reasonably determines that the amount of the existing bond is insufficient to ensure payment to the state of the tax, fee, and any penalty and interest for which the licensee is or may become liable, the licensee shall, upon written demand of the director, file a new or increased bond. The director shall allow the licensee at least fifteen days to secure the increased bond or cash deposit.

6. The new bond shall meet the requirements set forth in this chapter.

7. If the new bond required pursuant to this section is unsatisfactory, the director shall cancel the license.

8. Sixty days after making a written request for release to the director, the surety of a bond furnished by a licensee shall be released from any liability to the state accruing on the bond after the sixty-day period. The release does not affect any liability accruing before the expiration of the sixty-day period.

9. The director shall promptly notify the licensee furnishing the bond that a release has been requested. Unless the licensee obtains a new bond that meets the requirements of this chapter and files with the director the new bond within the sixty-day period, the director shall cancel the license.

10. Sixty days after making a written request for release to the director, the cash deposit, letter of credit or certificate of deposit provided by a licensee shall be cancelled as security for any obligation accruing after the expiration of the sixty-day period. However, the director may retain all or part of the bond for up to three years and one day as security for any obligations accruing before the effective date of the cancellation. Any part not retained by the director shall be released to the licensee. Before the expiration of the sixty-day period, the licensee shall provide the director with a bond that satisfies the requirements of this chapter or the director shall cancel the license.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.884 Supplier's license--supplier's bond for financial responsibility required.

Supplier's license--supplier's bond for financial responsibility required.

142.884. 1. Before becoming a position holder in any terminal in this state or engaging in any terminal bulk transfers any person shall first obtain a supplier's license. A valid supplier's license allows the holder of the license to engage in all other activities without having to obtain any other license.

2. Any person who desires to precollect the tax imposed by this chapter as a supplier and who meets the definition of a permissive supplier may obtain a permissive supplier's license. Application for or possession of a permissive supplier's license shall not in itself subject the applicant or licensee to the jurisdiction of this state for any other purpose than administration and enforcement of this chapter.

3. Suppliers and permissive suppliers shall be required to post a bond of not less than three months' potential tax liability based on the number of gallons handled as estimated by the director, but in no event shall the bond be less than one hundred thousand dollars nor more than two million dollars. An applicant may alternatively show proof of financial responsibility acceptable to the director in the following amounts in lieu of posting of bond or in lieu of posting of the full amount of bond, which shall constitute evidence of financial responsibility in the absence of circumstances indicating the director is otherwise at risk with respect to collection of taxes from the applicant:

(1) Proof of five million dollars net worth shall constitute evidence of financial responsibility in lieu of posting of bond;

(2) Proof of two million five hundred thousand dollars net worth shall constitute financial responsibility in lieu of posting one-half of the bond; and

(3) Proof of one million two hundred fifty thousand dollars net worth shall constitute financial responsibility in lieu of posting one-fourth of the bond. Net worth is calculated on a company, not individual state, basis.

4. For the purpose of determining the amount of precollected motor fuel tax due, every supplier shall file with the director, on forms prescribed and furnished by the director, a verified statement. The director may require the reporting of any information reasonably necessary to determine the amount of precollected motor fuel tax due.

5. The director may require every licensed supplier or permissive supplier to separately disclose and identify, in a written statement to the director with the supplier or permissive supplier report, any removal and sale from the bulk transfer/terminal system in another state by that supplier to a person other than a licensed supplier, permissive supplier or distributor of gallons of motor fuel, other than diesel fuel dyed in accordance with this chapter, and which gallons are destined for this state, as shown by the terminal-issued shipping paper, and as to which gallons the tax imposed by this chapter has not been collected or accrued by the supplier upon the removal.

6. The reports required by this section shall be filed on or before the second day of the current month with respect to information for the second preceding calendar month.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.887 Terminal operator's license, when required--operator's bond--statement of operations.

Terminal operator's license, when required--operator's bond--statement of operations.

142.887. 1. Any person, other than a supplier licensed under section 142.884, engaged in business in this state as a terminal operator shall first obtain a terminal operator's license for each terminal site.

2. Terminal operators shall be required to post a bond of not less than three months' potential tax liability based on the number of gallons handled as estimated by the director, but in no event shall the bond be more than five hundred thousand dollars.

3. Each person operating a terminal in this state shall file with the director by the last day of the next month a sworn statement of operations within this state for each terminal within this state, including the information prescribed by the director, on forms prescribed and furnished by the director.

4. For purposes of reporting and determining tax liability under this chapter, every licensee shall maintain inventory records as required by the director.

5. In the event that the source state does not require a terminal report which provides data substantially similar to that required by this section, any terminal operator subject to the police power of this state, and who operates a terminal outside that state, shall provide a report of gallons removed as to which the operator issued a shipping paper indicating this state as the destination state consistent with the information required under this section. This subsection shall be ineffective if substantially similar data is readily available to this state from a federal terminal report or from the source state as determined by the director.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.890 Transporter's license, when required--transporter's bond--required reports.

Transporter's license, when required--transporter's bond--required reports.

142.890. 1. Each person who is not licensed as a supplier or distributor shall obtain a transporter's license before transporting motor fuel by whatever manner from a point outside this state to a point inside this state, or from a point inside this state to a point outside this state, regardless of whether the person is engaged for hire in interstate commerce or for hire in intrastate commerce.

2. Transporters shall be required to post a bond of not less than three months' potential tax liability based on the number of gallons handled as estimated by the director, but in no event shall the bond be more than one hundred thousand dollars.

3. Each person licensed as a transporter in this state shall file by the last day of each month reports providing information from the preceding calendar month as prescribed by the director on forms prescribed and furnished by the director concerning the amount of motor fuel transported within or across the borders of this state.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.893 Distributor's license, when required.

Distributor's license, when required.

142.893. 1. Each person, except suppliers, desiring to export motor fuel to a destination outside of this state shall first obtain a distributor's license. Such license shall be conditioned upon that person holding an appropriate license to import the motor fuel into the destination state, unless all motor fuel exported is subject to a precollection agreement with a supplier to collect the destination state tax and the destination state does not require a license to import. The tax on the motor fuel imported shall not be considered part of potential liability for calculation of the bond required of a distributor's license if all of the motor fuel is subject to one or more tax precollection agreements to remit the destination motor fuel tax of this state to the supplier as trustee with respect to the exports.

2. Each person desiring to deliver dyed or undyed motor fuel into this state on behalf of such person, for the account of that person, or for resale to a purchaser in this state, from another state in a fuel transport truck or in a pipeline or barge shipment into storage facilities other than a qualified terminal, shall first make application for and obtain a distributor's license.

3. A person desiring to import motor fuel to a destination in this state from another state, and who has not entered into an agreement to remit the motor fuel tax of this state to the supplier or permissive supplier as trustee with respect to the imports, shall do the following:

(1) Obtain a distributor's license;

(2) Obtain an import verification number from the director no sooner than twenty-four hours prior to entering the state for each separate import into this state, but in any event the number shall be obtained prior to entering this state;

(3) Display the handwritten import verification number on the terminal-issued shipping document required in accordance with section 142.929; and

(4) Comply with the payment requirements under section 142.836.

4. Any person blending any motor fuel for sale is required to obtain a license as a distributor.

5. A distributor's license is a prerequisite to making the election permitted in section 142.848.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.896 Distributors' bond--motor fuel trust fund created.

Distributors' bond--motor fuel trust fund created.

142.896. 1. Distributors shall be required to post a bond of not less than three months' total liability based on the number of gallons handled as estimated by the director, with a maximum amount of one hundred and fifty thousand dollars for gasoline and diesel fuel separately.

2. The tax on the motor fuel imported shall not be considered part of potential liability for calculation of the bond required of a distributor's license if the nonexempt motor fuels meet the following conditions:

(1) All of the motor fuel is subject to one or more tax precollection agreements to remit the motor fuel tax of this state to the supplier or permissive supplier as trustee with respect to the imports, as provided pursuant to section 142.839; and

(2) The director has determined that all border states have adopted terminal reporting requirements adequate for the mutual enforcement of this chapter.

3. If a distributor qualifies pursuant to subsection 3 of section 142.851 and was not required to have a bond posted pursuant to the predecessor act, then such distributor may elect to either post the bond as set out in this subsection or participate in a cash bond as set out below. The cash bond shall be held by the director in a "Motor Fuel Bond Trust Fund", which is hereby created, for the benefit of the participating distributors. The bond shall be used solely for the purpose of preventing a loss to the state for motor fuel taxes, surcharges and fees not paid. No distributor shall have any claim or rights against the fund as a separate person. Contributions to the fund will be made at the rate as defined in regulations promulgated by the director of the department of revenue. Contributions will be remitted by the participating distributors through the suppliers under the same procedures as set out for remitting of motor fuel taxes set out in this chapter. The director shall notify the suppliers of which distributors have elected to participate, when the contributions are required and when the fund has reached its maximum. At that time no further contributions will be required until the fund has been depleted to the minimum amount established by regulation, at which time the director shall notify the distributors and suppliers to resume contributions at the defined rate. In the event the director has made a demand for payment from a participating distributor in this fund, and such demand has not been satisfied within ninety days, the director shall use the cash bond to satisfy the delinquency. Such action shall not affect the liability of the distributor for the tax or prevent the director from taking other actions permitted by this chapter.

4. After the expiration of three consecutive years of satisfactory tax compliance, as determined by the director, a licensed distributor will be eligible to participate in the pool bond in lieu of furnishing any other type of bond. The licensed distributor will be required to pay into the pool bond for a minimum of one year regardless whether the pool bond has reached its maximum or not.

5. The director shall compile a monthly report of all activities regarding the motor fuel bond fund including the name and license number of all licensees who have had a claim made against them, and the report shall be made available to pool members.

6. A distributor is required to remit the tax due on the last day of the succeeding month and file reports prescribed by the director.

7. Each licensed distributor shall report such information as required by the director including, but not limited to imports of motor fuel, exports of motor fuel, blending of motor fuels, all receipts of motor fuel, all receipts and sales of dyed fuel, all receipts and sales of tax-free undyed kerosene and the transporting of motor fuel or blend stocks for or on behalf of others.

8. The report required by this section shall be due on the last day of each month with respect to information required for the next preceding calendar month.

(L. 1998 S.B. 619, A.L. 1999 S.B. 414)



Section 142.899 License issued by director, nontransferable, display of license--transfer of business, procedure--successor to licensee, duties and liabilities--publication list of licensees--record retention period.

License issued by director, nontransferable, display of license--transfer of business, procedure--successor to licensee, duties and liabilities--publication list of licensees--record retention period.

142.899. 1. If the applicant and bond are approved, the director shall issue a license for the principal place of business and the applicant shall make copies for each business location.

2. A license is valid until suspended, revoked for cause, or cancelled.

3. No license is transferable to another person or to another place of business. For purposes of this section, a transfer of a majority interest in a business association, including corporations, partnerships, trusts, joint ventures and any other business association shall be deemed to be a transfer of any license held by the business association to another person. Any change in ownership of a business association, other than a publicly held business association, shall be reported to the director.

4. Each license shall be preserved and conspicuously displayed at the principal place of business for which it is issued.

5. Any person licensed under this chapter shall display his license number on the back of any conveyance of motor fuel.

6. Upon the discontinuance, sale, transfer or change of ownership of the business, the license shall be immediately surrendered to the director. Any relocation of the business shall be immediately reported to the director.

7. Whenever any person licensed to do business under this chapter discontinues, sells, or transfers the business, the licensee shall immediately notify the director in writing of the discontinuance, sale, or transfer. The notice shall give the date of discontinuance, sale, or transfer and in the event of the sale or transfer of the business, the name and address of the purchaser or transferee. The licensee shall be liable for all taxes, interest, and penalties that accrue or may be owing and any criminal liability for misuse of the license that occurs prior to cancellation of the license.

8. The successor to a licensee shall not have liability for its predecessor if the successor obtains a statement that no tax is due from the director prior to making the transfer of interest. All successors shall be required to withhold a sufficient amount of the purchase money to cover the amount of such taxes, interest or penalties due and unpaid until such time as the former owner or predecessor, whether immediate or not, shall produce a receipt from the director showing that the taxes have been paid, or a certificate stating that no taxes are due. If the purchaser of a business or stock of goods shall fail to withhold the purchase money and remit at the time of purchase all amounts so withheld to the director to pay all unpaid taxes, interest and penalties due from the owner or predecessor, the purchaser shall be personally liable for the payment of the taxes, interest and penalties accrued and unpaid on account of the operation of the business by the former owner and person.

9. The director shall publish without charge a list with monthly updates of all licensees, by category.

10. Every licensee, including interstate motor fuel users, shall maintain and keep for a period of three years records of all transactions by which motor fuel is received, used, sold, delivered, or otherwise disposed of, together with invoices, bills of lading, and other pertinent records and papers as may be required by the director for reasonable administration of this chapter. Interstate motor fuel users shall keep such records for a further period if so required by a reciprocity agreement.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.900 Director may prescribe forms and require the submission of information.

Director may prescribe forms and require the submission of information.

142.900. The director of the department of revenue may prescribe forms upon which reports are made to the director and all other forms and information the director deems necessary to enforce the provisions of this chapter, and may require periodic submission of information from any person dealing in, transporting or storing motor fuel.

(L. 1999 S.B. 414 § 2)



Section 142.902 Reports, filing date, how determined.

Reports, filing date, how determined.

142.902. Any report required under this chapter which is transmitted through the United States mail shall be deemed filed and received on the date shown by the post office cancellation or if by certified mail the day shown on the certificate shall be deemed the postmarked date. If the report was mailed but not received, or when received the cancellation is illegible, erroneous or omitted, it shall be deemed filed and received on the date it was mailed if the sender establishes by competent evidence that the report was deposited in the United States mail on or before the due date.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.905 Revocation of license--review--penalties.

Revocation of license--review--penalties.

142.905. 1. The director may revoke the license of a person who refuses or neglects to comply with any provision of this chapter or any regulation promulgated pursuant to this chapter. Any person whose license is revoked may seek review of the director's decision by the administrative hearing commission.

2. No person shall engage in any business activity in this state as to which a license is required by this chapter unless the person shall have first obtained the license. Any person who negligently violates this section is subject to a civil penalty in the amount of one thousand dollars. Any person who knowingly violates or knowingly aids and abets another to violate this section with the intent to evade the tax levied by this chapter shall be guilty of a class A misdemeanor.

3. The director may impose a civil penalty against any person who fails to file a return or retain records required by this chapter in the amount of one hundred dollars for the first offense and increasing by that amount for each additional occurrence.

4. If a monthly report is filed or the amount due is remitted later than the time required by this chapter, the tax remitter shall pay to the director all of the motor fuel tax without the reduction allowed by subdivision (2) of section 142.836 or subsection 5 of section 142.842 in addition to penalties and interest.

5. A supplier, permissive supplier, or distributor who knowingly fails to precollect or timely remit tax otherwise required to be paid over to the director pursuant to this chapter, or pursuant to a tax precollection agreement pursuant to this chapter shall be liable for the uncollected tax plus a penalty of five percent per month for each month or part of a month for which the amount remains unpaid up to a maximum of twenty-five percent and interest as provided in section 32.065.

6. A person who fails to pay the tax collected on motor fuel at the time required in this chapter or who fraudulently withholds or appropriates or otherwise uses the money or any portion thereof belonging to the state shall be guilty of the crime of stealing and subject to punishment pursuant to section 570.030.

7. If any person liable for the tax pursuant to this chapter files a false or fraudulent return with the intent to evade the tax, then fifty percent of the total amount of any deficiency, in addition to the deficiency, including interest as provided in section 32.065, shall be added, collected and paid.

8. All civil penalties imposed pursuant to this chapter, with any interest, shall be deposited to the credit of the motor fuel tax fund created in section 142.345.

(L. 1998 S.B. 619, A.L. 1999 S.B. 414)



Section 142.908 Consumer remittance, when due--penalty.

Consumer remittance, when due--penalty.

142.908. In the event the tax imposed by this chapter is not precollected and must be paid by the consumer in accordance with section 142.866, the tax is due and payable by the consumer on the last day of each month for the purchases made in the preceding calendar month. The consumer shall file with the director, on forms furnished by the director, a return showing in detail the total purchase price of the motor fuel, the number of gallons purchased or blended, the location of the purchase, the blend stocks and motor fuel components and any other information the director may deem reasonably necessary. With each return, the consumer shall remit to the director the amount of tax shown on the return to be due. Reports timely mailed shall be considered timely filed. If a report is not timely filed, penalties and interest shall be charged from the date the report should have been filed until the report is actually filed and taxes are paid. Penalties shall be five percent of the tax due per month for each month or part of a month for which the amount remains unpaid up to a maximum of twenty-five percent plus interest as provided in section 32.065.

(L. 1998 S.B. 619, A.L. 1999 S.B. 414)



Section 142.909 Penalties for failure to comply with chapter--misdemeanor or class D felony.

Penalties for failure to comply with chapter--misdemeanor or class D felony.

142.909. A person who violates any provision of this chapter, including, but not limited to the failure to obtain required licenses or permits, or fails to keep records as prescribed herein, or neglects, fails or refuses to allow the director, the director's authorized agents or the Missouri highway patrol to inspect an item of equipment or records, or who fails, neglects or refuses to pay the tax due is guilty of a misdemeanor and may be punished as prescribed by law. Any person who violates any of the provisions of this section with the purpose to defraud is guilty of a class D felony.

(L. 1999 S.B. 414 § 3)



Section 142.911 Shipping documents, contents--manually prepared shipping papers--exemption--split loads--posted notice--penalties.

Shipping documents, contents--manually prepared shipping papers--exemption--split loads--posted notice--penalties.

142.911. 1. Each person operating a refinery, terminal, or bulk plant in this state shall prepare and provide to the driver of every fuel transportation vehicle receiving motor fuel into the vehicle storage tank at the facility a shipping document setting out on its face:

(1) Identification by city and state of the terminal, refinery or bulk plant from which the motor fuel was removed;

(2) The date the motor fuel was removed;

(3) The amount of motor fuel removed, gross gallons and net gallons;

(4) The state of destination as represented to the terminal operator by the transporter, the shipper or the agent of the shipper;

(5) Any other information required by the director for the enforcement of this chapter; and

(6) The supplier, consignee and carrier of the motor fuel.

2. A terminal operator may manually prepare shipping papers if the terminal does not have the ability to prepare automated shipping papers or as a result of extraordinary unforeseen circumstances, including acts of God, which temporarily interfere with the ability of the terminal operator to issue automated machine-generated shipping papers. However, the terminal operator shall, prior to manually preparing the papers, provide, in the case of a terminal not having the ability to prepare automated shipping papers, written notice to the director, or in the case of extraordinary circumstances, telephonic notice to the director and obtain a service interruption authorization number which the employees of the terminal operator shall add to the manually prepared papers prior to removal of each affected transport load from the terminal. The service interruption authorization number shall be valid for use by the terminal operator for a period not to exceed twenty-four hours. If the interruption has not been corrected within the twenty-four-hour period, additional notice(s) to the director shall be required and interruption authorization number(s) may be issued upon explanation by the terminal operator satisfactory to the director. If the terminal operator acquires the ability to prepare automated machine-printed shipping papers, the terminal operator shall notify the director no later than ten days prior to the initial use of such capability.

3. An operator of a bulk plant in this state delivering motor fuel into a tank wagon for subsequent delivery to a consumer in this state shall be exempt from this section. An operator of a bulk plant in this state shall not be required to identify net gallons on the shipping documents as provided by this section.

4. A refinery or terminal operator may load motor fuel, a portion of which fuel is destined for sale or use in this state and a portion of which fuel is destined for sale or use in another state or states. However, such split loads removed shall be documented by the terminal operator by issuing shipping papers designating the state of destination for each portion of the fuel.

5. Each refinery or terminal operator shall post a conspicuous notice proximately located to the point of receipt of shipping papers by transport truck operators, which notice shall describe in clear and concise terms the duties of the transport operator and supplier under section 142.914, provided that the director may establish the language, type, style and format of the notice.

6. No terminal operator shall imprint, and no supplier shall knowingly permit a terminal operator to imprint on behalf of the supplier, any false statement on a shipping paper relating to motor fuel to be delivered to this state or to a state having substantially the same shipping paper requirements with respect to the supplier of the fuel, whether or not it was dyed for the intended destination.

7. Any terminal operator who shall knowingly imprint any false statement in violation of this section shall be jointly and severally liable for all the taxes levied by this chapter which are not collected by this state as a result of such action.

8. Any supplier who knowingly violates this section shall be jointly and severally liable with the terminal operator.

9. A person who knowingly violates or knowingly aids and abets another to violate this section with the intent to evade the tax levied by this chapter shall be guilty of a class D felony.

10. The director may impose a civil penalty of one thousand dollars for the first occurrence against every terminal operator that fails to meet shipping paper issuance requirements under this chapter. Each subsequent occurrence described in this subsection is subject to a civil penalty of five thousand dollars.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.914 Transporters' duties--penalties.

Transporters' duties--penalties.

142.914. 1. Each person transporting motor fuel in a fuel transportation vehicle upon the public highways of this state shall:

(1) Carry on board the shipping document issued by the terminal operator or the bulk plant operator of the facility where the motor fuel was obtained, whether within or without this state. The shipping paper shall set out on its face the state of destination of the motor fuel transported in the vehicle as represented to the terminal operator at the time the fuel transportation vehicle was loaded, or as otherwise provided in subdivision (3) of this subsection;

(2) Show and permit duplication of the shipping document by a law enforcement officer, or representative of the director, upon request, when transporting, holding or off-loading the motor fuel described in the shipping document;

(3) Deliver motor fuel described in the shipping document to a point in the destination state shown on the face of the document unless the person or the agent of the person does all of the following:

(a) Notifies the director before the earlier of removal from the state in which the shipment originated, or the initiation of delivery, that the person received instructions after the shipping document was issued to deliver the motor fuel to a different destination state;

(b) Receives from the director a verification number authorizing the diversion; and

(c) Writes on the shipping document the change in destination state and the verification number for the diversion;

(4) Provide a copy of the shipping document to the distributor or other person who controls the facility to which the motor fuel is delivered; and

(5) Meet such other conditions as the director may reasonably require for the enforcement of this chapter. The director shall provide by regulation for handwritten designations and alternative procedures for operators of tank wagons that have received motor fuel at a bulk plant for delivery within or without this state.

2. Every person transporting motor fuel in fuel transportation vehicles upon the public highways of this state shall provide the original or a copy of the terminal-issued shipping document accompanying the shipment to the operator of the retail outlet, bulk plant or bulk end user bulk storage facility to which delivery of the shipment was made.

3. Each operator of a motor fuel retail outlet, bulk plant or bulk end user bulk storage facility shall receive, examine, and retain for a period of thirty days at the delivery location the terminal-issued shipping document received from the transporter for every shipment of motor fuel that is delivered to that location with record retention of the shipping paper of three years required off-site. If the delivery location is an unattended location, the operator may retain the shipping documents at the normal billing address of the operator.

4. No retail dealer, bulk plant operator, wholesale distributor or bulk end user shall knowingly accept delivery of motor fuel into bulk storage facilities in this state if that delivery is not accompanied by a shipping paper issued by the terminal operator, or bulk plant operator as provided by regulations, that sets out on its face this state as the state of destination of the motor fuel or a diversion verification number pursuant to section 142.917, and such other information as is required under sections 142.926 and 142.929.

5. Any person who knowingly violates or knowingly aids and abets another to violate this section shall be jointly and severally liable for the tax on the motor fuel transported or delivered.

6. Any person owning or operating a motor vehicle in violation of this section and section 142.926 and 142.929 shall be guilty of a class B misdemeanor for the first offense. For the second and each subsequent offense, violators shall be guilty of a class A misdemeanor.

7. The director shall impose a civil penalty of one thousand dollars for the first occurrence of transporting motor fuel without adequate shipping papers annotated as required under this section and sections 142.926 and 142.929. Each subsequent occurrence described in this subsection is subject to a civil penalty of five thousand dollars.

8. The failure of the operator of a motor vehicle to have on board, once loaded and the transportation started, the proper shipping papers pursuant to this chapter, shall be presumptive evidence of a violation sufficient to warrant impoundment and seizure of the vehicle and its cargo.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.917 Diverted shipment or incorrect information on shipping paper, relief, rulemaking authority.

Diverted shipment or incorrect information on shipping paper, relief, rulemaking authority.

142.917. 1. The director shall promulgate rules and regulations for relief in a case where a shipment of motor fuel is legitimately diverted from the represented destination state after the shipping paper has been issued by the terminal operator or where the terminal operator failed to cause proper information to be printed on the shipping paper.

2. The relief rules and regulations shall include a provision requiring that the shipper, the transporter, or an agent of either provide notification before the diversion or correction to the director if an intended diversion or correction is to occur, that a verification number be assigned and manually added to the face of the terminal-issued shipping paper, and the relief provision shall be consistent with the refund provisions of this chapter, including section 142.845.

3. The relief provisions shall establish a protest procedure so that any person found to be in violation of section 142.911 and subsection 3 of section 142.914 may establish a defense to any civil penalty imposed under this chapter for violation of such section or sections upon establishing substantial evidence satisfactory to the director that the violation was the result of an honest error made in the context of a good faith and reasonable effort to properly account for and report fuel shipments and taxes.

4. The director shall provide toll-free telephone service for persons to call to report a diversion and obtain a verification number under this section. The director shall make reasonable efforts to coordinate with neighboring states and the Federation of Tax Administrators for the operation of a common telephonic diversion verification number assignment system including the shared cost thereof.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.920 Supplier's and operator's reliance on transporters and shippers, joint liability, operator's reliance on supplier.

Supplier's and operator's reliance on transporters and shippers, joint liability, operator's reliance on supplier.

142.920. The supplier and the terminal operator shall be entitled to rely for all purposes of this chapter on the representation by the transporter, the shipper or the agent of the shipper as to the intended state of destination and tax-exempt use of the shipper. The shipper, importer, transporter, agent of the shipper and any purchaser, not the supplier or terminal operator, shall be jointly liable for any tax otherwise due to the state as a result of a diversion of the motor fuel from the represented destination state. A terminal operator shall be entitled to rely on the representation of a licensed supplier with respect to the obligation of the supplier to precollect tax and the related shipping paper representation to be as shown on the shipping paper as provided by subsection 1 of section 142.911.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.923 Motor fuel tax evasion, exceptions, penalty.

Motor fuel tax evasion, exceptions, penalty.

142.923. 1. Except as expressly provided in subsection 2 of this section, no person shall sell, use, deliver, or store in this state, or import for sale, use, delivery or storage in this state, motor fuel as to which the tax imposed by section 142.803 has not been previously paid to or accrued by either a licensed supplier, or permissive supplier, at the time of removal from a terminal, or a licensed distributor provided all the conditions of section 142.929 applicable to lawful import by the distributor shall have been met.

2. The provisions of subsection 1 of this section shall not apply to:

(1) A supplier with respect to motor fuel held within the bulk transfer/terminal system in this state which was manufactured in this state or imported into this state in a bulk transfer;

(2) A consumer with respect to motor fuel placed in the vehicle supply tank of that person outside of this state, except an interstate motor fuel user;

(3) Diesel fuel dyed in accordance with this chapter;

(4) Motor fuel in the process of exportation by a supplier or a distributor in accordance with the shipping papers required by section 142.914 and a statement meeting the requirements of section 142.926 is shown on the shipping papers;

(5) Kerosene used in aircraft subject to the conditions and exceptions in subsection 1 of section 142.815;

(6) Fuel in possession of a consumer as to which a refund has been issued;

(7) Government and other exempt fuel under subdivisions (3) and (4) of subsection 2 of section 142.815 and section 142.617; or

(8) A distributor who has met the conditions of section 142.926.

3. A person who violates this section shall be guilty of a class A misdemeanor and shall be subject to impoundment and seizure of the vehicle and its cargo.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.926 Notice of exempt use on shipping papers--penalty--enforcement authority.

Notice of exempt use on shipping papers--penalty--enforcement authority.

142.926. 1. Except as provided in subsection 3 of this section, no person shall operate a transport truck that is engaged in the shipment of motor fuel on the public highways of this state without having on board a terminal-issued shipping paper bearing, in addition to the requirements of subsection 1 of section 142.914, a notation indicating that, with respect to diesel fuel acquired under claim of exempt use, a statement indicating the fuel is "DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" for the load or the appropriate portion of the load. With respect to kerosene acquired under claim of exempt use, a statement shall indicate the fuel is "DYED KEROSENE, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" for the load or the appropriate portion of the load. 2. A person is in violation of subsection 1 of this section upon boarding the vehicle with a shipping paper which does not meet the requirements set forth in this section.

3. The director may in his discretion provide an advance notification procedure with respect to documentation for imported motor fuel as to which the importer is unable to obtain terminal-issued shipping papers which comply with this section.

4. Any person who knowingly violates any part of this section shall be guilty of a class A misdemeanor.

5. The director, his appointee, or representative may hold the transport conveyance and seize, confiscate and dispose of any motor fuel which is not accompanied by the required shipping paper.

6. The director and his duly appointed agents and the highway patrol and its officers shall have full authority in enforcing the provisions of this section.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.929 Distributor and transporter duties when fuel not dyed and tax not paid to supplier--penalties--enforcement authority.

Distributor and transporter duties when fuel not dyed and tax not paid to supplier--penalties--enforcement authority.

142.929. 1. In the event that a distributor acquires motor fuel destined for this state which has neither been dyed in accordance with the Internal Revenue Code and the regulations issued thereunder, nor tax paid to or accrued by the supplier at the time of removal from the out-of-state terminal, any licensed distributor and transporter operating on behalf of the licensed importer shall meet all of the following conditions prior to entering motor fuel onto the highways of this state by loaded transport truck:

(1) The importer or the transporter shall have obtained an import verification number from the director not sooner than twenty-four hours prior to entering this state;

(2) The import verification number shall have been set out prominently and indelibly on the face of each copy of the terminal-issued shipping paper carried on board the transport truck;

(3) The terminal origin and the name and address of the importer shall also be set out prominently on the face of each copy of the terminal-issued shipping paper;

(4) The terminal-issued shipping paper data otherwise required by this chapter shall be present; and

(5) All tax imposed by this chapter with respect to previously requested import verification number activity on the account of the distributor or the transporter shall have been timely precollected or remitted.

2. Any person who knowingly violates or knowingly aids and abets another to violate this provision shall be guilty of a class A misdemeanor, provided that a first offense related to a good faith belief that the distributor could import under the conditions will be punishable only by a fine.

3. The director, his appointee, or representative may hold the transport conveyance and seize, confiscate and dispose of any motor fuel which is not accompanied by the required shipping paper.

4. The director and his duly appointed agents and the highway patrol and its officers shall have full authority in enforcing the provisions of this section.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.932 Highway operation of vehicle with dyed fuel prohibited, when--unlawful use of dyed fuel--penalties.

Highway operation of vehicle with dyed fuel prohibited, when--unlawful use of dyed fuel--penalties.

142.932. 1. No person shall operate or maintain a motor vehicle on any public highway in this state with motor fuel contained in the fuel supply tank for the motor vehicle that contains dye as provided pursuant to this chapter.

2. This section does not apply to:

(1) Persons operating motor vehicles that have received fuel into their fuel tanks outside of this state in a jurisdiction that permits introduction of dyed motor fuel of that color and type into the motor fuel tank of highway vehicles;

(2) Uses of dyed fuel on the highway which are lawful under the Internal Revenue Code and regulations thereunder and as set forth in this chapter unless otherwise prohibited by this chapter; or

(3) Persons operating motor vehicles during a state of emergency declaration by the governor, when such motor vehicles are engaged in public safety matters or in restoration of utility services attributable to the state of emergency. This exception shall apply to public utility and rural electric cooperative motor vehicles and the motor vehicles of persons contracting with such entities for the purpose of restoring utility service attributable to the state of emergency.

3. No person shall sell or hold for sale dyed diesel fuel or dyed kerosene for any use that the person knows or has reason to know is a taxable use of the diesel fuel.

4. No person shall use or hold for use any dyed diesel fuel for a taxable use when the person knew or had reason to know that the diesel fuel was so dyed.

5. No person shall willfully, with intent to evade tax, alter or attempt to alter the strength or composition of any dye or marker in any dyed diesel fuel or dyed kerosene.

6. Any person who knowingly violates or knowingly aids and abets another to violate the provisions of this section with the intent to evade the tax levied by this chapter shall be guilty of a class A misdemeanor.

7. Any person or business entity, each officer, employee, or agent of the entity who willfully participates in any act in violation of this section shall be jointly and severally liable with the entity for the tax and penalty which shall be the same as imposed pursuant to 26 U.S.C., Section 6715 or its successor section.

(L. 1998 S.B. 619, A.L. 2012 H.B. 1402 merged with S.B. 470)



Section 142.935 Notice of dyed fuels.

Notice of dyed fuels.

142.935. A notice stating "DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" or "DYED KEROSENE, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE" shall be:

(1) Provided by the terminal operator to any person that receives dyed diesel fuel or dyed kerosene at a terminal rack of that terminal operator;

(2) Provided by any seller of dyed diesel fuel or dyed kerosene to its buyer if the diesel fuel or kerosene is located outside the bulk transfer/terminal system and is not sold from a retail pump posted in accordance with the requirements of subdivision (3) of this section; and

(3) Posted by a seller on any retail pump where it sells dyed diesel fuel or dyed kerosene for use by its buyer. The form of notice required under subdivisions (1) and (2) of this section shall be provided by the time of the removal or sale and shall appear on shipping papers, bills of lading, and invoices accompanying the sale or removal of the dyed diesel fuel or dyed kerosene.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.938 Tamper-resistant standards for shipping papers.

Tamper-resistant standards for shipping papers.

142.938. Each terminal operator in this state and every supplier licensed by this state for the collection of tax on motor fuel shall cause terminal-issued shipping papers to meet such tamper-resistant standards as the director may by regulation require including, but not limited to messages which identify whether shipping papers have been photocopied, numbering systems, nonreproducible coding and other devices. However, the director may not make any such regulations effective earlier than twenty-four months after the promulgation of a final regulation imposing the requirements.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.941 Inspections.

Inspections.

142.941. 1. The director, his agents or appointees, including federal government employees or persons operating under contract with this state, upon presenting appropriate credentials may conduct inspections and remove samples of fuel to determine the coloration of diesel fuel, or to identify shipping paper violations at any place where motor fuel is or may be produced, stored or loaded into transport vehicles. Inspections shall be performed in a reasonable manner consistent with the circumstances, but in no event is prior notice required. Inspectors may physically inspect, examine or otherwise search any tank, reservoir, or other container that can or might be used for the production, storage, or transportation of fuel. Inspections may be made of any equipment used for, or in connection with, the production, storage, or transportation of fuel. Upon demand by the inspectors all shipping papers, documents and records required to be kept by a person transporting fuel shall be produced for immediate inspection. The places where inspections may occur include, but are not limited to:

(1) A terminal;

(2) A fuel storage facility that is not a terminal;

(3) A retail fuel facility;

(4) Highway rest stops; or

(5) A designated inspection site. For purposes of this section, a "designated inspection site" means any state highway or waterway inspection station, weigh station, agricultural inspection station, mobile station, or other location designated by the director, either fixed or mobile.

2. Inspections to determine violations under this chapter may be conducted by the agents and appointees of the director, the Missouri department of public safety, the Missouri department of agriculture, and motor carrier inspectors in this state in addition to their duties otherwise defined, and any other law enforcement officer through procedures established by the director. Agents and appointees of the director have the same power and authority provided to authorized personnel under the applicable statute.

3. Inspectors may reasonably detain any person or equipment transporting fuel in or through this state for the purpose of determining whether the person is operating in compliance with the provisions of this chapter and any rules and regulations promulgated pursuant to this chapter. Detainment may continue for such time only as is necessary to determine whether the person is in compliance.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.944 Audits.

Audits.

142.944. 1. The director and his agents or appointees are authorized to audit and examine the records, books, papers, and equipment of any licensee or other person selling, transporting, storing or using motor fuel in order to verify the completeness, truth and accuracy of any statement or report and ascertain whether or not the tax imposed by this chapter has been paid. Except in the case of a fraudulent report or neglect or failure to file a report, additional tax shall be assessed on the licensee within three years after the alleged erroneous report was filed.

2. Records shall be made available to the director during normal business hours at the physical location of the person in this state, or at the offices of the director within three business days after request if the location at which records are located is outside of this state.

3. The director, his agents or appointees, including federal government employees and persons contracting with this state, may, upon showing credentials, inspect and each fuel vendor, motor fuel transporter or bulk purchaser shall disclose, immediately upon request, any shipping paper required by this chapter to be maintained at the physical location where the request is made which may include any place motor fuel is stored or held for sale or transportation.

4. Any person who shall refuse to permit any inspection or audit authorized by this chapter shall be subject to a civil penalty of five thousand dollars in addition to any penalty imposed by any other provision of this chapter.

5. Any person who refuses, for the purpose of evading tax, to allow an inspection shall, in addition to being liable for any other penalties imposed by this chapter, be guilty of a class A misdemeanor.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.947 Liens, motor fuel tax--notice of, satisfaction--record content.

Liens, motor fuel tax--notice of, satisfaction--record content.

142.947. 1. The tax imposed by this chapter, together with any penalties and interest that may accrue, shall constitute a first lien on all property, both real and personal, of the person owing such tax. Such lien shall have priority over any other lien, except the liens for state, county and municipal real and personal property taxes and liens of any bona fide mortgagee, pledgee, judgment creditor, or title of any purchaser whose rights have attached prior to the time the delinquent tax shall have become payable.

2. The director or his agents or appointees shall file notice of such lien in duplicate with the recorder of deeds in the county in which such person resides or in which such person's, if other than a natural person, principal place of business is located. To such notice shall be securely attached a copy of the assessment of the director of revenue as to the delinquent tax. Upon notice being filed, the recorder shall record one copy in the land records of his office and the other shall be filed as are chattel mortgages, and after being so filed the notice shall impart the same notice as do other instruments there filed or recorded. The director may file a like notice in the same manner in any county in which such person shall own real estate and personal property and it shall be accorded the same effect.

3. Upon payment of the tax, penalty and interest set forth in the assessment attached to the notice of lien, the director shall satisfy the lien record by notifying the recorder of deeds by registered or certified letter that such payment has been made. Upon the receipt of any such letter, the recorder shall mark the record satisfied and note the date of such satisfaction.

4. The director shall keep a record of such liens filed; the date of filing; the tax due; and the date satisfied, and shall upon request furnish such information to any person desiring the same.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.950 Enforcement authority.

Enforcement authority.

142.950. The director, his agents and appointees and the Missouri state highway patrol and its officers shall have full authority in enforcing the provisions of this chapter.

(L. 1998 S.B. 619)

Effective 1-1-99



Section 142.951 Director may conduct investigations.

Director may conduct investigations.

142.951. The director of the department of revenue or any person designated by the director may conduct investigations as necessary to enforce the provisions of this chapter.

(L. 1999 S.B. 414 § 1)



Section 142.953 Rulemaking procedures.

Rulemaking procedures.

142.953. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority delegated in this chapter shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority under this chapter delegated prior to January 1, 1999, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to January 1, 1999, if it fully complied with the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after January 1, 1999, shall be invalid and void.

(L. 1998 S.B. 619)

Effective 1-1-99






Chapter 143 Income Tax

Section 143.005 Sections 143.181 and 143.471 effective date.

Sections 143.181 and 143.471 effective date.

143.005. Sections 143.181 and 143.471 shall apply to taxable years beginning after December 31, 1982.

(L. 1983 H.B. 849 § B)



Section 143.009 Effective date.

Effective date.

143.009. Sections 143.011 to 143.996 shall become effective on January 1, 1973; but it shall apply only with respect to taxable periods beginning on or after January 1, 1973. The repeal of the provisions of chapter 143 shall become effective January 1, 1973, but it shall not affect any taxable periods beginning before January 1, 1973, in any respect, including, but not limited to, the determination of tax, interest, penalties, procedures, and periods of limitations. Notwithstanding the first and second sentences of this section, section 143.471, relating to electing small business corporations, shall apply to such corporations and their shareholders with regard to taxable periods of such corporations ending on or after January 1, 1973. The preceding sentence shall not apply with regard to taxable periods of electing small business corporations beginning before January 1, 1973, if such corporation and all of its shareholders elect to that effect with the director of revenue on or before January 1, 1973. Notwithstanding the first four sentences of this section, a taxpayer who has a fiscal period which includes parts of each of the years 1972 and 1973 may determine his tax and taxable income pursuant to the provisions of sections 143.011 to 143.996 if he files an election to that effect with the director of revenue on or before the due date (including extensions of time) of his return for the taxable period.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.011 Resident individuals--tax rates.

Resident individuals--tax rates.

143.011. A tax is hereby imposed for every taxable year on the Missouri taxable income of every resident. The tax shall be determined by applying the tax table or the rate provided in section 143.021, which is based upon the following rates: If the Missouri taxable income is: The tax is: Not over $1,000.00 . . . . . . . . . . . 1 1/2% of the Missouri

taxable income Over $1,000 but not over $2,000 $15 plus 2% of excess

over $1,000 Over $2,000 but not over $3,000 $35 plus 2 1/2% of excess

over $2,000 Over $3,000 but not over $4,000 $60 plus 3% of excess

over $3,000 Over $4,000 but not over $5,000 $90 plus 3 1/2% of excess

over $4,000 Over $5,000 but not over $6,000 $125 plus 4% of excess

over $5,000 Over $6,000 but not over $7,000 $165 plus 4 1/2% of excess

over $6,000 Over $7,000 but not over $8,000 $210 plus 5% of excess

over $7,000 Over $8,000 but not over $9,000 $260 plus 5 1/2% of excess

over $8,000 Over $9,000 . . . . . . . . . . . . . . . . . $315 plus 6% of excess over $9,000

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.021 Tax table.

Tax table.

143.021. Every resident having a taxable income of less than nine thousand dollars shall determine his tax from a tax table prescribed by the director of revenue and based upon the rates provided in section 143.011. The tax table shall be on the basis of one hundred dollar increments of taxable income below nine thousand dollars. The tax provided in the table shall be the amount rounded to the nearest whole dollar by applying the rates in section 143.011 to the taxable income at the midpoint of each increment, except there shall be no tax on a taxable income of less than one hundred dollars. Every resident having a taxable income of nine thousand dollars or more shall determine his tax from the rate provided in section 143.011.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.031 Combined return of husband and wife.

Combined return of husband and wife.

143.031. 1. A husband and wife who file a joint federal income tax return shall file a combined return. A husband and wife who do not file a joint federal income tax return shall not file a combined return.

2. The Missouri combined taxable income on a combined return shall include all of the income and deductions of the husband and wife. The Missouri taxable income of each spouse shall be an amount that is the same proportion of their Missouri combined taxable income as the Missouri adjusted gross income of that spouse bears to their Missouri combined adjusted gross income.

3. The tax of each spouse shall be determined by the application of either section 143.021 or section 143.041 depending upon whether such spouse is a resident or nonresident. Their Missouri combined tax shall be the sum of the tax applicable to each spouse.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.041 Nonresident individual.

Nonresident individual.

143.041. A tax is hereby imposed for every taxable year on the income of every nonresident individual which is derived from sources within this state. The tax shall be that amount which bears the same ratio to the tax applicable to the individual if he would have been a resident as (A) his Missouri nonresident adjusted gross income as determined under section 143.181 (Missouri adjusted gross income derived from sources within this state) bears to (B) his Missouri adjusted gross income derived from all sources.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.051 Part-year resident.

Part-year resident.

143.051. 1. An individual who is a resident for only part of his taxable period shall be treated as a nonresident for purposes of sections 143.011 to 143.996. His Missouri nonresident adjusted gross income (Missouri adjusted gross income from sources within this state) shall consist of

(1) All items that would have determined his Missouri adjusted gross income if he had a taxable period as a resident consisting solely of the time he was a resident, and

(2) All items that would have determined his Missouri nonresident adjusted gross income if he had a taxable period as a nonresident consisting solely of the time he was not a resident.

2. An individual described in subsection 1 may determine his tax as if he were a resident for the entire taxable period.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.061 Fiduciaries.

Fiduciaries.

143.061. A tax is hereby imposed upon the Missouri taxable income of fiduciaries at the same rates as applicable to resident individuals.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.071 Corporations.

Corporations.

143.071. 1. For all tax years beginning before September 1, 1993, a tax is hereby imposed upon the Missouri taxable income of corporations in an amount equal to five percent of Missouri taxable income.

2. For all tax years beginning on or after September 1, 1993, a tax is hereby imposed upon the Missouri taxable income of corporations in an amount equal to six and one-fourth percent of Missouri taxable income.

(L. 1972 S.B. 549, A.L. 1993 S.B. 380)

(2000) Member institutions of the Farm Credit System, which are federal instrumentalities, are exempt from state income taxation; silence of the federal statute does not constitute express congressional consent to tax. Production Credit Ass'n. v. Director of Revenue, 10 S.W.3d 142 (Mo.banc), certiorari granted 120 S.Ct. 2716, 68 USLW 3725.



Section 143.081 Credit for income tax paid to another state.

Credit for income tax paid to another state.

143.081. 1. A resident individual, resident estate, and resident trust shall be allowed a credit against the tax otherwise due pursuant to sections 143.005 to 143.998 for the amount of any income tax imposed for the taxable year by another state of the United States (or a political subdivision thereof) or the District of Columbia on income derived from sources therein and which is also subject to tax pursuant to sections 143.005 to 143.998. For purposes of this subsection, the phrase "income tax imposed" shall be that amount of tax before any income tax credit allowed by such other state or the District of Columbia if the other state or the District of Columbia authorizes a reciprocal benefit for residents of this state.

2. The credit provided pursuant to this section shall not exceed an amount which bears the same ratio to the tax otherwise due pursuant to sections 143.005 to 143.998 as the amount of the taxpayer's Missouri adjusted gross income derived from sources in the other taxing jurisdiction bears to the taxpayer's Missouri adjusted gross income derived from all sources. In applying the limitation of the previous sentence to an estate or trust, Missouri taxable income shall be substituted for Missouri adjusted gross income. If the tax of more than one other taxing jurisdiction is imposed on the same item of income, the credit shall not exceed the limitation that would result if the taxes of all the other jurisdictions applicable to the item were deemed to be of a single jurisdiction.

3. For the purposes of this section, in the case of an S corporation, each resident S shareholder shall be considered to have paid a tax imposed on the shareholder in an amount equal to the shareholder's pro rata share of any net income tax paid by the S corporation to a state which does not measure the income of shareholders on an S corporation by reference to the income of the S corporation or where a composite return and composite payments are made in such state on behalf of the S shareholders by the S corporation.

4. For purposes of subsection 3 of this section, in the case of an S corporation that is a bank chartered by a state, the Office of Thrift Supervision*, or the comptroller of currency, each Missouri resident S shareholder of such out-of-state bank shall qualify for the shareholder's pro rata share of any net tax paid, including a bank franchise tax based on the income of the bank, by such S corporation where bank payment of taxes are made in such state on behalf of the S shareholders by the S bank to the extent of the tax paid.

(L. 1972 S.B. 549, A.L. 1993 S.B. 66 & 20, A.L. 1999 H.B. 701, A.L. 2002 S.B. 895, A.L. 2004 S.B. 1394)

Effective 1-01-05

*Office of Thrift Supervision, U.S. Department of the Treasury

(2001) Credit does not apply to shareholders of subchapter S corporation which elects to pay other state's taxes as a subchapter C corporation. Hermann v. Director of Revenue, 47 S.W.3d 362 (Mo.banc).



Section 143.091 Meaning of terms.

Meaning of terms.

143.091. Any term used in sections 143.011 to 143.996 shall have the same meaning as when used in a comparable context in the laws of the United States relating to federal income taxes, unless a different meaning is clearly required by the provisions of sections 143.011 to 143.996. Any reference in sections 143.011 to 143.996 to the laws of the United States shall mean the provisions of the Internal Revenue Code of 1986, and amendments thereto, and other provisions of the laws of the United States relating to federal income taxes, as the same may be or become effective, at any time or from time to time, for the taxable year.

(L. 1972 S.B. 549, A.L. 1989 H.B. 35, et al.)

Effective 1-1-90



Section 143.101 Definitions.

Definitions.

143.101. 1. "Resident" means an individual who is domiciled in this state, unless he (1) maintains no permanent place of abode in this state, (2) does maintain a permanent place of abode elsewhere, and (3) spends in the aggregate not more than thirty days of the taxable year in this state; or who is not domiciled in this state but maintains a permanent place of abode in this state and spends in the aggregate more than one hundred eighty-three days of the taxable year in this state.

2. "Nonresident" means an individual who is not a resident of this state.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.105 Corporations.

Corporations.

143.105. Notwithstanding the provisions of section 143.071, to the contrary, a tax is hereby imposed upon the Missouri taxable income of corporations in an amount equal to five percent of Missouri taxable income.

(L. 1993 S.B. 380 §§ B, 1)

*Contingent expiration date. See section 143.107.



Section 143.106 Federal income tax deductions.

Federal income tax deductions.

143.106. 1. Notwithstanding the provisions of section 143.171, to the contrary, a taxpayer shall be allowed a deduction for his federal income tax liability under chapter 1 of the Internal Revenue Code for the same taxable year for which the Missouri return is being filed after reduction for all credits thereon, except the credit for payments of federal estimated tax, the credit for the overpayment of any federal tax, and the credits allowed by the Internal Revenue Code by section 31 (tax withheld on wages), section 27 (tax of foreign country and United States possessions), and section 34 (tax on certain uses of gasoline, special fuels, and lubricating oils).

2. If a federal income tax liability for a tax year prior to the applicability of sections 143.011 to 143.996 for which he was not previously entitled to a Missouri deduction is later paid or accrued, he may deduct the federal tax in the later year to the extent it would have been deductible if paid or accrued in the prior year.

(L. 1993 S.B. 380 §§ B, 2)

*Contingent expiration date. See section 143.107.



Section 143.107 Effective date of sections 143.105 and 143.106--contingency--expiration of other sections.

Effective date of sections 143.105 and 143.106--contingency--expiration of other sections.

143.107. 1. Sections 143.105 and 143.106 shall become effective only if the question prescribed in subsection 2 of this section is submitted to a statewide vote and a majority of the qualified voters voting on the issue approve such question, and not otherwise.

2. If* the supreme court of Missouri does not affirm in whole or in part the decision in the case of COMMITTEE FOR EDUCATION EQUALITY, et al., v. STATE OF MISSOURI, et al., No. CV 190-1371CC, and LEE'S SUMMIT SCHOOL DISTRICT R-VII, et al., v. STATE OF MISSOURI, et al., No. CV 190-510CC, a statewide election shall be held on the first regularly scheduled statewide election date after such a ruling at which an election can be held pursuant to chapter 115. At such election the qualified voters of this state shall vote on the question of whether the taxes prescribed in sections 143.105 and 143.106 shall be applied to all taxable years beginning on or after the date of such election and not otherwise. If the voters approve such question, sections 160.500 to 160.538, sections 160.545 and 160.550, sections 161.099 and 161.610, sections 162.203 and 162.1010, section 163.023, sections 166.275 and 166.300, section 170.254, section 173.750, and sections 178.585 and 178.698 shall expire thirty days after certification of the results of the election.

(L. 1993 S.B. 380 §§ C, D)

*Word "in" appears in original rolls.



Section 143.111 Missouri taxable income.

Missouri taxable income.

143.111. The Missouri taxable income of a resident shall be such resident's Missouri adjusted gross income less:

(1) Either the Missouri standard deduction or the Missouri itemized deduction;

(2) The Missouri deduction for personal exemptions;

(3) The Missouri deduction for dependency exemptions;

(4) The deduction for federal income taxes provided in section 143.171; and

(5) The deduction for a self-employed individual's health insurance costs provided in section 143.113.

(L. 1972 S.B. 549, A.L. 1999 H.B. 516)



Section 143.113 Deduction for health insurance costs of self-employed individuals, rules.

Deduction for health insurance costs of self-employed individuals, rules.

143.113. 1. For all taxable years beginning on or after January 1, 2000, an individual taxpayer who is an employee within the meaning of Section 401(c)(1) of the Internal Revenue Code of 1986, as amended, shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income an amount equal to the amount which the taxpayer has paid during the taxable year for insurance which constitutes medical care for the taxpayer, the taxpayer's spouse, and dependents to the extent that such amounts qualify as deductible pursuant to Section 162(l) of the Internal Revenue Code of 1986, as amended, for the same taxable year, and shall only be deductible to the extent that such amounts are not deducted on the taxpayer's federal income tax return for that taxable year.

2. The director of the department of revenue shall promulgate rules and regulations to administer the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1999 H.B. 516)



Section 143.118 Health care sharing ministry deduction--rulemaking authority.

Health care sharing ministry deduction--rulemaking authority.

143.118. 1. For all taxable years beginning on or after January 1, 2007, an individual taxpayer shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income an amount equal to the amount which the taxpayer has paid during the taxable year as a member of a health care sharing ministry as defined in section 376.1750 and shall only be deductible to the extent that such amounts are not deducted on the taxpayer's federal income tax return for that taxable year.

2. The director of the department of revenue shall promulgate rules and regulations to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 818)



Section 143.119 Federal health insurance deduction, state tax credit--rulemaking authority.

Federal health insurance deduction, state tax credit--rulemaking authority.

143.119. 1. A self-employed taxpayer, as such term is used in the federal internal revenue code, who is otherwise ineligible for the federal income tax health insurance deduction under Section 162 of the federal internal revenue code shall be entitled to a credit against the tax otherwise due under this chapter, excluding withholding tax imposed by sections 143.191 to 143.265, in an amount equal to the portion of such taxpayer's federal tax liability incurred due to such taxpayer's inclusion of such payments in federal adjusted gross income. The tax credits authorized under this section shall be nontransferable. To the extent tax credit issued under this section exceeds* a taxpayer's state income tax liability, such excess shall be considered an overpayment of tax and shall be refunded to the taxpayer.

2. The director of the department of revenue shall promulgate rules and regulations to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 818)

*Word "exceed" appears in original rolls.



Section 143.121 Missouri adjusted gross income.

Missouri adjusted gross income.

143.121. 1. The Missouri adjusted gross income of a resident individual shall be the taxpayer's federal adjusted gross income subject to the modifications in this section.

2. There shall be added to the taxpayer's federal adjusted gross income:

(1) The amount of any federal income tax refund received for a prior year which resulted in a Missouri income tax benefit;

(2) Interest on certain governmental obligations excluded from federal gross income by Section 103 of the Internal Revenue Code. The previous sentence shall not apply to interest on obligations of the state of Missouri or any of its political subdivisions or authorities and shall not apply to the interest described in subdivision (1) of subsection 3 of this section. The amount added pursuant to this subdivision shall be reduced by the amounts applicable to such interest that would have been deductible in computing the taxable income of the taxpayer except only for the application of Section 265 of the Internal Revenue Code. The reduction shall only be made if it is at least five hundred dollars;

(3) The amount of any deduction that is included in the computation of federal taxable income pursuant to Section 168 of the Internal Revenue Code as amended by the Job Creation and Worker Assistance Act of 2002 to the extent the amount deducted relates to property purchased on or after July 1, 2002, but before July 1, 2003, and to the extent the amount deducted exceeds the amount that would have been deductible pursuant to Section 168 of the Internal Revenue Code of 1986 as in effect on January 1, 2002;

(4) The amount of any deduction that is included in the computation of federal taxable income for net operating loss allowed by Section 172 of the Internal Revenue Code of 1986, as amended, other than the deduction allowed by Section 172(b)(1)(G) and Section 172(i) of the Internal Revenue Code of 1986, as amended, for a net operating loss the taxpayer claims in the tax year in which the net operating loss occurred or carries forward for a period of more than twenty years and carries backward for more than two years. Any amount of net operating loss taken against federal taxable income but disallowed for Missouri income tax purposes pursuant to this subdivision after June 18, 2002, may be carried forward and taken against any income on the Missouri income tax return for a period of not more than twenty years from the year of the initial loss; and

(5) For nonresident individuals in all taxable years ending on or after December 31, 2006, the amount of any property taxes paid to another state or a political subdivision of another state for which a deduction was allowed on such nonresident's federal return in the taxable year unless such state, political subdivision of a state, or the District of Columbia allows a subtraction from income for property taxes paid to this state for purposes of calculating income for the income tax for such state, political subdivision of a state, or the District of Columbia.

3. There shall be subtracted from the taxpayer's federal adjusted gross income the following amounts to the extent included in federal adjusted gross income:

(1) Interest or dividends on obligations of the United States and its territories and possessions or of any authority, commission or instrumentality of the United States to the extent exempt from Missouri income taxes pursuant to the laws of the United States. The amount subtracted pursuant to this subdivision shall be reduced by any interest on indebtedness incurred to carry the described obligations or securities and by any expenses incurred in the production of interest or dividend income described in this subdivision. The reduction in the previous sentence shall only apply to the extent that such expenses including amortizable bond premiums are deducted in determining the taxpayer's federal adjusted gross income or included in the taxpayer's Missouri itemized deduction. The reduction shall only be made if the expenses total at least five hundred dollars;

(2) The portion of any gain, from the sale or other disposition of property having a higher adjusted basis to the taxpayer for Missouri income tax purposes than for federal income tax purposes on December 31, 1972, that does not exceed such difference in basis. If a gain is considered a long-term capital gain for federal income tax purposes, the modification shall be limited to one-half of such portion of the gain;

(3) The amount necessary to prevent the taxation pursuant to this chapter of any annuity or other amount of income or gain which was properly included in income or gain and was taxed pursuant to the laws of Missouri for a taxable year prior to January 1, 1973, to the taxpayer, or to a decedent by reason of whose death the taxpayer acquired the right to receive the income or gain, or to a trust or estate from which the taxpayer received the income or gain;

(4) Accumulation distributions received by a taxpayer as a beneficiary of a trust to the extent that the same are included in federal adjusted gross income;

(5) The amount of any state income tax refund for a prior year which was included in the federal adjusted gross income;

(6) The portion of capital gain specified in section 135.357 that would otherwise be included in federal adjusted gross income;

(7) The amount that would have been deducted in the computation of federal taxable income pursuant to Section 168 of the Internal Revenue Code as in effect on January 1, 2002, to the extent that amount relates to property purchased on or after July 1, 2002, but before July 1, 2003, and to the extent that amount exceeds the amount actually deducted pursuant to Section 168 of the Internal Revenue Code as amended by the Job Creation and Worker Assistance Act of 2002;

(8) For all tax years beginning on or after January 1, 2005, the amount of any income received for military service while the taxpayer serves in a combat zone which is included in federal adjusted gross income and not otherwise excluded therefrom. As used in this section, "combat zone" means any area which the President of the United States by Executive Order designates as an area in which Armed Forces of the United States are or have engaged in combat. Service is performed in a combat zone only if performed on or after the date designated by the President by Executive Order as the date of the commencing of combat activities in such zone, and on or before the date designated by the President by Executive Order as the date of the termination of combatant activities in such zone; and

(9) For all tax years ending on or after July 1, 2002, with respect to qualified property that is sold or otherwise disposed of during a taxable year by a taxpayer and for which an addition modification was made under subdivision (3) of subsection 2 of this section, the amount by which addition modification made under subdivision (3) of subsection 2 of this section on qualified property has not been recovered through the additional subtractions provided in subdivision (7) of this subsection.

4. There shall be added to or subtracted from the taxpayer's federal adjusted gross income the taxpayer's share of the Missouri fiduciary adjustment provided in section 143.351.

5. There shall be added to or subtracted from the taxpayer's federal adjusted gross income the modifications provided in section 143.411.

6. In addition to the modifications to a taxpayer's federal adjusted gross income in this section, to calculate Missouri adjusted gross income there shall be subtracted from the taxpayer's federal adjusted gross income any gain recognized pursuant to Section 1033 of the Internal Revenue Code of 1986, as amended, arising from compulsory or involuntary conversion of property as a result of condemnation or the imminence thereof.

7. (1) As used in this subsection, "qualified health insurance premium" means the amount paid during the tax year by such taxpayer for any insurance policy primarily providing health care coverage for the taxpayer, the taxpayer's spouse, or the taxpayer's dependents.

(2) In addition to the subtractions in subsection 3 of this section, one hundred percent of the amount of qualified health insurance premiums shall be subtracted from the taxpayer's federal adjusted gross income to the extent the amount paid for such premiums is included in federal taxable income. The taxpayer shall provide the department of revenue with proof of the amount of qualified health insurance premiums paid.

**8. (1) Beginning January 1, 2009, in addition to the subtractions provided in this section, one hundred percent of the cost incurred by a taxpayer for a home energy audit conducted by an entity certified by the department of natural resources under section 640.153 or the implementation of any energy efficiency recommendations made in such an audit shall be subtracted from the taxpayer's federal adjusted gross income to the extent the amount paid for any such activity is included in federal taxable income. The taxpayer shall provide the department of revenue with a summary of any recommendations made in a qualified home energy audit, the name and certification number of the qualified home energy auditor who conducted the audit, and proof of the amount paid for any activities under this subsection for which a deduction is claimed. The taxpayer shall also provide a copy of the summary of any recommendations made in a qualified home energy audit to the department of natural resources.

(2) At no time shall a deduction claimed under this subsection by an individual taxpayer or taxpayers filing combined returns exceed one thousand dollars per year or cumulatively exceed two thousand dollars per taxpayer or taxpayers filing combined returns.

(3) Any deduction claimed under this subsection shall be claimed for the tax year in which the qualified home energy audit was conducted or in which the implementation of the energy efficiency recommendations occurred. If implementation of the energy efficiency recommendations occurred during more than one year, the deduction may be claimed in more than one year, subject to the limitations provided under subdivision (2) of this subsection.

(4) A deduction shall not be claimed for any otherwise eligible activity under this subsection if such activity qualified for and received any rebate or other incentive through a state-sponsored energy program or through an electric corporation, gas corporation, electric cooperative, or municipally owned utility.

9. The provisions of subsection 8 of this section shall expire on December 31, 2013.

(L. 1972 S.B. 549, A.L. 1977 S.B. 46, A.L. 1986 S.B. 669, et al., A.L. 1989 H.B. 35, et al., A.L. 1990 H.B. 960, A.L. 2002 S.B. 1248, A.L. 2003 S.B. 11, A.L. 2004 S.B. 1394, A.L. 2005 S.B. 252, A.L. 2006 H.B. 1440 and H.B. 1944 § 2, A.L. 2007 H.B. 444, et al. merged with H.B. 818, A.L. 2008 S.B. 748 merged with S.B. 1181, et al.)

*This section was amended by S.B. 748 which was effective 6-23-08, this section was also amended by S.B. 1181, et al., which was effective 8-28-08.

**Subsection 8 of this section expires 12-31-13.



Section 143.123 Taxes on annuities, pensions and retirement allowances, subtraction per taxpayer, maximums per year or six-month period.

Taxes on annuities, pensions and retirement allowances, subtraction per taxpayer, maximums per year or six-month period.

143.123. Any six thousand dollar subtraction provided by law for annuities, pensions, and retirement allowances in total per taxpayer, as hereafter provided by subsequent law, shall be implemented in a maximum amount of six thousand dollars per year, or three thousand dollars for a six-month period.

(L. 1989 H.B. 610 § 1)

Effective 6-14-89



Section 143.124 Annuities, pensions, retirement benefits, or retirement allowances provided by state, United States, political subdivisions or any other state, Keogh plans, annuities from defined pension plans and IRAs, amounts subtracted from Missouri adjusted gross income.

Annuities, pensions, retirement benefits, or retirement allowances provided by state, United States, political subdivisions or any other state, Keogh plans, annuities from defined pension plans and IRAs, amounts subtracted from Missouri adjusted gross income.

143.124. 1. Other provisions of law to the contrary notwithstanding, for tax years ending on or before December 31, 2006, the total amount of all annuities, pensions, or retirement allowances above the amount of six thousand dollars annually provided by any law of this state, the United States, or any other state to any person except as provided in subsection 4 of this section, shall be subject to tax pursuant to the provisions of this chapter, in the same manner, to the same extent and under the same conditions as any other taxable income received by the person receiving it. For purposes of this section, "annuity, pension, retirement benefit, or retirement allowance" shall be defined as an annuity, pension or retirement allowance provided by the United States, this state, any other state or any political subdivision or agency or institution of this or any other state. For all tax years beginning on or after January 1, 1998, for purposes of this section, annuity, pension or retirement allowance shall be defined to include 401(k) plans, deferred compensation plans, self-employed retirement plans, also known as Keogh plans, annuities from a defined pension plan and individual retirement arrangements, also known as IRAs, as described in the Internal Revenue Code, but not including Roth IRAs, as well as an annuity, pension or retirement allowance provided by the United States, this state, any other state or any political subdivision or agency or institution of this or any other state. An individual taxpayer shall only be allowed a maximum deduction equal to the amounts provided under this section for each taxpayer on the combined return.

2. For the period beginning July 1, 1989, and ending December 31, 1989, there shall be subtracted from Missouri adjusted gross income for that period, determined pursuant to section 143.121, the first three thousand dollars of retirement benefits received by each taxpayer:

(1) If the taxpayer's filing status is single, head of household or qualifying widow(er) and the taxpayer's Missouri adjusted gross income is less than twelve thousand five hundred dollars; or

(2) If the taxpayer's filing status is married filing combined and their combined Missouri adjusted gross income is less than sixteen thousand dollars; or

(3) If the taxpayer's filing status is married filing separately and the taxpayer's Missouri adjusted gross income is less than eight thousand dollars.

3. For the tax years beginning on or after January 1, 1990, but ending on or before December 31, 2006, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of the first six thousand dollars of retirement benefits received by each taxpayer from sources other than privately funded sources, and for tax years beginning on or after January 1, 1998, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of the first one thousand dollars of any retirement allowance received from any privately funded source for tax years beginning on or after January 1, 1998, but before January 1, 1999, and a maximum of the first three thousand dollars of any retirement allowance received from any privately funded source for tax years beginning on or after January 1, 1999, but before January 1, 2000, and a maximum of the first four thousand dollars of any retirement allowance received from any privately funded source for tax years beginning on or after January 1, 2000, but before January 1, 2001, and a maximum of the first five thousand dollars of any retirement allowance received from any privately funded source for tax years beginning on or after January 1, 2001, but before January 1, 2002, and a maximum of the first six thousand dollars of any retirement allowance received from any privately funded sources for tax years beginning on or after January 1, 2002. A taxpayer shall be entitled to the maximum exemption provided by this subsection:

(1) If the taxpayer's filing status is single, head of household or qualifying widow(er) and the taxpayer's Missouri adjusted gross income is less than twenty-five thousand dollars; or

(2) If the taxpayer's filing status is married filing combined and their combined Missouri adjusted gross income is less than thirty-two thousand dollars; or

(3) If the taxpayer's filing status is married filing separately and the taxpayer's Missouri adjusted gross income is less than sixteen thousand dollars.

4. If a taxpayer's adjusted gross income exceeds the adjusted gross income ceiling for such taxpayer's filing status, as provided in subdivisions (1), (2) and (3) of subsection 3 of this section, such taxpayer shall be entitled to an exemption equal to the greater of zero or the maximum exemption provided in subsection 3 of this section reduced by one dollar for every dollar such taxpayer's income exceeds the ceiling for his or her filing status.

5. For purposes of this subsection, the term "maximum Social Security benefit available" shall mean thirty-two thousand five hundred dollars for the tax year beginning on or after January 1, 2007, and for each subsequent tax year such amount shall be increased by the percentage increase in the Consumer Price Index for All Urban Consumers, or its successor index, as such index is defined and officially reported by the United States Department of Labor, or its successor agency. For the tax year beginning on or after January 1, 2007, but ending on or before December 31, 2007, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of an amount equal to the greater of: six thousand dollars in retirement benefits received from sources other than privately funded sources, to the extent such benefits are included in the taxpayer's federal adjusted gross income; or twenty percent of the retirement benefits received from sources other than privately funded sources in the tax year, but not to exceed the maximum Social Security benefit available for such tax year. For the tax year beginning on or after January 1, 2008, but ending on or before December 31, 2008, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of an amount equal to the greater of: six thousand dollars in retirement benefits received from sources other than privately funded sources, to the extent such benefits are included in the taxpayer's federal adjusted gross income; or thirty-five percent of the retirement benefits received from sources other than privately funded sources in the tax year, but not to exceed the maximum Social Security benefit available for such tax year. For the tax year beginning on or after January 1, 2009, but ending on or before December 31, 2009, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of an amount equal to the greater of: six thousand dollars in retirement benefits received from sources other than privately funded sources, to the extent such benefits are included in the taxpayer's federal adjusted gross income; or fifty percent of the retirement benefits received from sources other than privately funded sources in the tax year, but not to exceed the maximum Social Security benefit available for such tax year. For the tax year beginning on or after January 1, 2010, but ending on or before December 31, 2010, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of an amount equal to the greater of: six thousand dollars in retirement benefits received from sources other than privately funded sources, to the extent such benefits are included in the taxpayer's federal adjusted gross income; or sixty-five percent of the retirement benefits received from sources other than privately funded sources in the tax year, but not to exceed the maximum Social Security benefit available for such tax year. For the tax year beginning on or after January 1, 2011, but ending on or before December 31, 2011, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of an amount equal to the greater of: six thousand dollars in retirement benefits received from sources other than privately funded sources, to the extent such benefits are included in the taxpayer's federal adjusted gross income; or eighty percent of the retirement benefits received from sources other than privately funded sources in the tax year, but not to exceed the maximum Social Security benefit available for such tax year. For all tax years beginning on or after January 1, 2012, there shall be subtracted from Missouri adjusted gross income, determined pursuant to section 143.121, a maximum of an amount equal to one hundred percent of the retirement benefits received from sources other than privately funded sources in the tax year, but not to exceed the maximum Social Security benefit available for such tax year. A taxpayer shall be entitled to the maximum exemption provided by this subsection:

(1) If the taxpayer's filing status is married filing combined, and their combined Missouri adjusted gross income is equal to or less than one hundred thousand dollars; or

(2) If the taxpayer's filing status is single, head of household, qualifying widow(er), or married filing separately, and the taxpayer's Missouri adjusted gross income is equal to or less than eighty-five thousand dollars.

6. If a taxpayer's adjusted gross income exceeds the adjusted gross income ceiling for such taxpayer's filing status, as provided in subdivisions (1) and (2) of subsection 5 of this section, such taxpayer shall be entitled to an exemption, less any applicable reduction provided under subsection 7 of this section, equal to the greater of zero or the maximum exemption provided in subsection 5 of this section reduced by one dollar for every dollar such taxpayer's income exceeds the ceiling for his or her filing status.

7. For purposes of calculating the subtraction provided in subsection 5 of this section, such subtraction shall be decreased by an amount equal to any Social Security benefit exemption provided under section 143.125.

8. For purposes of this section, any Social Security benefits otherwise included in Missouri adjusted gross income shall be subtracted; but Social Security benefits shall not be subtracted for purposes of other computations pursuant to this chapter, and are not to be considered as retirement benefits for purposes of this section.

9. The provisions of subdivisions (1) and (2) of subsection 3 of this section shall apply during all tax years in which the federal Internal Revenue Code provides exemption levels for calculation of the taxability of Social Security benefits that are the same as the levels in subdivisions (1) and (2) of subsection 3 of this section. If the exemption levels for the calculation of the taxability of Social Security benefits are adjusted by applicable federal law or regulation, the exemption levels in subdivisions (1) and (2) of subsection 3 of this section shall be accordingly adjusted to the same exemption levels.

10. The portion of a taxpayer's lump sum distribution from an annuity or other retirement plan not otherwise included in Missouri adjusted gross income as calculated pursuant to this chapter but subject to taxation under Internal Revenue Code Section 402 shall be taxed in an amount equal to ten percent of the taxpayer's federal liability on such distribution for the same tax year.

11. For purposes of this section, retirement benefits received shall not include any withdrawals from qualified retirement plans which are subsequently rolled over into another retirement plan.

12. The exemptions provided for in this section shall not affect the calculation of the income to be used to determine the property tax credit provided in sections 135.010 to 135.035.

13. The exemptions provided for in this section shall apply to any annuity, pension, or retirement allowance as defined in subsection 1 of this section to the extent that such amounts are included in the taxpayer's federal adjusted gross income and not otherwise deducted from the taxpayer's federal adjusted gross income in the calculation of Missouri taxable income. This subsection shall not apply to any individual who qualifies under federal guidelines to be one hundred percent disabled.

14. In addition to all other subtractions authorized in this section, for all tax years beginning on or after January 1, 2010, there shall be subtracted from Missouri adjusted gross income, determined under section 143.121, any retirement benefits received by any taxpayer as a result of the taxpayer's service in the Armed Forces of the United States, including reserve components and the National Guard of this state, as defined in Sections 101(3) and 109 of Title 32, United States Code, and any other military force organized under the laws of this state, to the extent such benefits are included in the taxpayer's federal adjusted gross income and not otherwise deducted from the taxpayer's federal adjusted gross income in the calculation of Missouri taxable income. Such retirement benefits shall be subtracted as provided in the following schedule:

(1) For the tax year beginning on January 1, 2010, fifteen percent of such retirement benefits;

(2) For the tax year beginning on January 1, 2011, thirty percent of such retirement benefits;

(3) For the tax year beginning on January 1, 2012, forty-five percent of such retirement benefits;

(4) For the tax year beginning on January 1, 2013, sixty percent of such retirement benefits;

(5) For the tax year beginning on January 1, 2014, seventy-five percent of such retirement benefits;

(6) For the tax year beginning on January 1, 2015, ninety percent of such retirement benefits;

(7) For tax years beginning on or after January 1, 2016, one hundred percent of such retirement benefits.

(L. 1989 H.B. 674 § 1, A.L. 1997 H.B. 491, A.L. 1999 H.B. 516, A.L. 2003 H.B. 600, A.L. 2007 H.B. 444, et al., A.L. 2009 H.B. 82)

CROSS REFERENCE:

Exemptions for retirement benefits, 104.250



Section 143.125 Social Security benefits income tax exemption--amount--rulemaking authority.

Social Security benefits income tax exemption--amount--rulemaking authority.

143.125. 1. As used in this section, the following terms mean: (1) "Benefits", any Social Security benefits received by a taxpayer age sixty-two years of age and older, or Social Security disability benefits; (2) "Taxpayer", any resident individual.

2. For the taxable year beginning on or after January 1, 2007, any taxpayer shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income a maximum of an amount equal to twenty percent of the amount of any benefits received by the taxpayer and that are included in federal adjusted gross income under Section 86 of the Internal Revenue Code of 1986, as amended. For the taxable year beginning on or after January 1, 2008, any taxpayer shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income a maximum of an amount equal to thirty-five percent of the amount of any benefits received by the taxpayer and that are included in federal adjusted gross income under Section 86 of the Internal Revenue Code of 1986, as amended. For the taxable year beginning on or after January 1, 2009, any taxpayer shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income a maximum of an amount equal to fifty percent of the amount of any benefits received by the taxpayer and that are included in federal adjusted gross income under Section 86 of the Internal Revenue Code of 1986, as amended. For the taxable year beginning on or after January 1, 2010, any taxpayer shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income a maximum of an amount equal to sixty-five percent of the amount of any benefits received by the taxpayer and that are included in federal adjusted gross income under Section 86 of the Internal Revenue Code of 1986, as amended. For the taxable year beginning on or after January 1, 2011, any taxpayer shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income a maximum of an amount equal to eighty percent of the amount of any benefits received by the taxpayer and that are included in federal adjusted gross income under Section 86 of the Internal Revenue Code of 1986, as amended. For all taxable years beginning on or after January 1, 2012, any taxpayer shall be allowed to subtract from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income a maximum of an amount equal to one hundred percent of the amount of any benefits received by the taxpayer and that are included in federal adjusted gross income under Section 86 of the Internal Revenue Code of 1986, as amended. A taxpayer shall be entitled to the maximum exemption provided by this subsection:

(1) If the taxpayer's filing status is married filing combined, and their combined Missouri adjusted gross income is equal to or less than one hundred thousand dollars; or

(2) If the taxpayer's filing status is single, head of household, qualifying widow(er), or married filing separately, and the taxpayer's Missouri adjusted gross income is equal to or less than eighty-five thousand dollars.

3. If a taxpayer's adjusted gross income exceeds the adjusted gross income ceiling for such taxpayer's filing status, as provided in subdivisions (1) and (2) of subsection 2 of this section, such taxpayer shall be entitled to an exemption equal to the greater of zero or the maximum exemption provided in subsection 2 of this section reduced by one dollar for every dollar such taxpayer's income exceeds the ceiling for his or her filing status.

4. The director of the department of revenue may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 444, et al.)



Section 143.127 Deduction for restitution received by victims of National Socialist (Nazi) persecution.

Deduction for restitution received by victims of National Socialist (Nazi) persecution.

143.127. 1. For all tax years beginning on or after January 1, 2000, the following amounts received by an individual or returns and payments to an individual shall be subtracted from such individual's federal adjusted gross income, to the extent such amounts, returns or payments are included in such individual's federal adjusted gross income:

(1) Amounts received as reparations or restitution for the loss of liberty or life or damage to health by the victims of National Socialist (Nazi) persecution;

(2) Returns of tangible or intangible property seized, misappropriated or lost as a result of National Socialist (Nazi) actions or policies and any cash values in replacement of such property;

(3) Payments of insurance policies purchased prior to December 31, 1945, by the victims of National Socialist (Nazi) persecution; and

(4) Any accumulated or accrued interest on such amounts, returns or payments.

2. The subtraction of the amounts, returns or payments from an individual's Missouri adjusted gross income shall only apply if such individual was a victim of National Socialist (Nazi) persecution, actions or policies or is the spouse or descendant of a victim of National Socialist (Nazi) persecution, actions or policies, and such individual or family member is the first recipient of such amounts, returns or payments.

3. As used in this section, "National Socialist (Nazi) persecution, actions and policies" means persecution, actions or policies taken by Germany and other countries, or by organizations, institutions and companies within those countries, against the victims of the Nazi Holocaust.

(L. 2000 H.B. 1452)



Section 143.131 Missouri standard deduction, when used, amount.

Missouri standard deduction, when used, amount.

143.131. 1. The Missouri standard deduction may be deducted in determining Missouri taxable income of a resident individual unless the taxpayer or his spouse has elected to itemize his deduction as provided in section 143.141.

2. The Missouri standard deduction shall be the allowable federal standard deduction.

(L. 1972 S.B. 549, A.L. 1977 S.B. 451, A.L. 1989 H.B. 35, et al.)

Effective 1-1-90



Section 143.141 Itemized deductions, when authorized, how computed.

Itemized deductions, when authorized, how computed.

143.141. If federal taxable income of a resident individual is determined by itemizing deductions from his federal adjusted gross income, he may elect to deduct his Missouri itemized deduction in lieu of his Missouri standard deduction. The Missouri itemized deduction of a resident individual means the allowable federal itemized deductions which consist of allowable federal deductions other than those allowable in arriving at federal adjusted gross income and other than the federal deductions for personal and dependency exemptions, with the following modifications:

(1) Reduced by the proportional amount thereof representing the tax imposed by sections 143.011 to 143.998;

(2) Reduced by the proportional amount thereof representing any income taxes imposed by another state of the United States or a political subdivision thereof or the District of Columbia;

(3) Increased by the fair market value of a literary, musical, scholarly, or artistic composition contributed to any tax exempt agency or institution which is operated on a not-for-profit basis by any taxpayer whose personal efforts created such composition less the amount deducted from federal adjusted gross income attributable to such contribution. The fair market value of such literary, musical, scholarly or artistic composition shall be determined by written appraisal of the property by a person qualified to make such an appraisal other than the taxpayer, the donee, or any "related taxpayer" within the meaning of such term as defined by sections 267(b) and 1313(c) of the Internal Revenue Code, as amended. The appraisal shall be made within one year of the date of the donation and attached to the taxpayer's income tax return;

(4) Increased to the extent not otherwise deductible, by the taxes for the same taxable year for which the return is being filed that are imposed by the following provisions of the Internal Revenue Code:

(a) Section 3101, relating to the tax on employees under the Federal Insurance Contributions Act;

(b) Sections 3201 and 3211, relating to the taxes on railroad employees and railroad employee representatives under the Railroad Retirement Tax Act;

(c) Section 1401, relating to tax on self-employment income, to the extent that such taxes were not deducted in the computation of the taxpayer's federal adjusted gross income under the Internal Revenue Code of 1986, as amended.

(L. 1972 S.B. 549, A.L. 1977 S.B. 451, A.L. 1984 H.B. 1112, A.L. 1989 H.B. 35, et al., A.L. 1992 H.B. 1155)

Effective 1-1-93



Section 143.143 Provisions of sections 143.131 and 143.141 effective, when.

Provisions of sections 143.131 and 143.141 effective, when.

143.143. The provisions of sections 143.131 to 143.143 shall apply with respect to all taxable years beginning after December 31, 1976.

(L. 1977 S.B. 451 § A)



Section 143.151 Missouri personal exemptions.

Missouri personal exemptions.

143.151. For all taxable years beginning before January 1, 1999, a resident shall be allowed a deduction of one thousand two hundred dollars for himself or herself and one thousand two hundred dollars for his or her spouse if he or she is entitled to a deduction for such personal exemptions for federal income tax purposes. For all taxable years beginning on or after January 1, 1999, a resident shall be allowed a deduction of two thousand one hundred dollars for himself or herself and two thousand one hundred dollars for his or her spouse if he or she is entitled to a deduction for such personal exemptions for federal income tax purposes.

(L. 1972 S.B. 549, A.L. 1999 H.B. 516)



Section 143.161 Missouri dependency exemptions.

Missouri dependency exemptions.

143.161. 1. For all taxable years beginning after December 31, 1997, a resident may deduct one thousand two hundred dollars for each dependent for whom such resident is entitled to a dependency exemption deduction for federal income tax purposes. In the case of a dependent who has attained sixty-five years of age on or before the last day of the taxable year, if such dependent resides in the taxpayer's home or the dependent's own home or if such dependent does not receive Medicaid or state funding while residing in a facility licensed pursuant to chapter 198, the taxpayer may deduct an additional one thousand dollars.

2. For all taxable years beginning before January 1, 1999, a resident who qualifies as an unmarried head of household or as a surviving spouse for federal income tax purposes may deduct an additional eight hundred dollars. For all taxable years beginning on or after January 1, 1999, a resident who qualifies as an unmarried head of household or as a surviving spouse for federal income tax purposes may deduct an additional one thousand four hundred dollars.

(L. 1972 S.B. 549, A.L. 1998 S.B. 675, et al., A.L. 1999 H.B. 516)



Section 143.171 Federal income tax deduction, amount, corporate and individual taxpayers.

Federal income tax deduction, amount, corporate and individual taxpayers.

143.171. 1. For all tax years beginning on or after January 1, 1994, an individual taxpayer shall be allowed a deduction for his federal income tax liability under Chapter 1 of the Internal Revenue Code for the same taxable year for which the Missouri return is being filed, not to exceed five thousand dollars on a single taxpayer's return or ten thousand dollars on a combined return, after reduction for all credits thereon, except the credit for payments of federal estimated tax, the credit for the overpayment of any federal tax, and the credits allowed by the Internal Revenue Code by Section 31 (tax withheld on wages), Section 27 (tax of foreign country and United States possessions), and Section 34 (tax on certain uses of gasoline, special fuels, and lubricating oils).

2. For all tax years beginning on or after September 1, 1993, a corporate taxpayer shall be allowed a deduction for fifty percent of its federal income tax liability under Chapter 1 of the Internal Revenue Code for the same taxable year for which the Missouri return is being filed after reduction for all credits thereon, except the credit for payments of federal estimated tax, the credit for the overpayment of any federal tax, and the credits allowed by the Internal Revenue Code by Section 31 (tax withheld on wages), Section 27 (tax of foreign country and United States possessions), and Section 34 (tax on certain uses of gasoline, special fuels and lubricating oils).

3. If a federal income tax liability for a tax year prior to the applicability of sections 143.011 to 143.996 for which he was not previously entitled to a Missouri deduction is later paid or accrued, he may deduct the federal tax in the later year to the extent it would have been deductible if paid or accrued in the prior year.

(L. 1972 S.B. 549, A.L. 1989 H.B. 35, et al., A.L. 1993 S.B. 380, A.L. 2010 H.B. 1516 Revision merged with H.B. 1965)



Section 143.173 Tax deduction for job creation by small businesses, definitions, amount, procedure, sunset date.

Tax deduction for job creation by small businesses, definitions, amount, procedure, sunset date.

143.173. 1. As used in this section, the following terms mean:

(1) "County average wage", the average wages in each county as determined by the department of economic development for the most recently completed full calendar year. However, if the computed county average wage is above the statewide average wage, the statewide average wage shall be deemed the county average wage for such county for the purpose of this section;

(2) "Deduction", an amount subtracted from the taxpayer's Missouri adjusted gross income to determine Missouri taxable income, or federal taxable income in the case of a corporation, for the tax year in which such deduction is claimed;

(3) "Full-time employee", a position in which the employee is considered full-time by the taxpayer and is required to work an average of at least thirty-five hours per week for a fifty-two week period;

(4) "New job", the number of full-time employees employed by the small business in Missouri on the qualifying date that exceeds the number of full-time employees employed by the small business in Missouri on the same date of the immediately preceding taxable year;

(5) "Qualifying date", any date during the tax year as chosen by the small business;

(6) "Small business", any small business, including any sole proprietorship, partnership, S-corporation, C-corporation, limited liability company, limited liability partnership, or other business entity, consisting of fewer than fifty full- or part-time employees;

(7) "Taxpayer", any small business subject to the income tax imposed in this chapter, including any sole proprietorship, partnership, S-corporation, C-corporation, limited liability company, limited liability partnership, or other business entity.

2. In addition to all deductions listed in this chapter, for all taxable years beginning on or after January 1, 2011, and ending on or before December 31, 2014, a taxpayer shall be allowed a deduction for each new job created by the small business in the taxable year. Tax deductions allowed to any partnership, limited liability company, S-corporation, or other pass-through entity may be allocated to the partners, members, or shareholders of such entity for their direct use in accordance with the provisions of any agreement among such partners, members, or shareholders. The deduction amount shall be as follows:

(1) Ten thousand dollars for each new job created with an annual salary of at least the county average wage; or

(2) Twenty thousand dollars for each new job created with an annual salary of at least the county average wage if the small business offers health insurance and pays at least fifty percent of such insurance premiums.

3. The department of revenue shall establish the procedure by which the deduction provided in this section may be claimed, and may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

4. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on December thirty-first three years after August 28, 2011, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset on December thirty-first three years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2011 H.B. 45, A.L. 2012 H.B. 1661)

Sunset date 12-31-14

Termination date 9-01-15



Section 143.181 Missouri nonresident adjusted gross income.

Missouri nonresident adjusted gross income.

143.181. 1. The Missouri nonresident adjusted gross income shall be that part of the nonresident individual's federal adjusted gross income derived from sources within Missouri, as modified in the same manner as set forth in section 143.121 with respect to resident individuals. It shall be the sum of:

(1) The net amount of items of income, gain, loss, and deduction entering into his or her federal adjusted gross income which are derived from or connected with sources in this state including:

(a) The individual's distributive share of partnership income and deductions determined under section 143.421; and

(b) The individual's share of estate or trust income and deductions determined under section 143.391; and

(c) The individual's pro rata share of S corporation income and deductions determined under subsection 3 of section 143.471; and

(2) The portion of the modifications described in section 143.121 which relate to income derived from sources in this state, including any modifications attributable to him or her as a partner.

2. Items of income, gain, loss, and deduction derived from or connected with sources within this state are those items attributable to:

(1) The ownership or disposition of any interest in real or tangible personal property in this state;

(2) A business, trade, profession, or occupation carried on in this state;

(3) Winnings from a wager placed in a lottery conducted by the state lottery commission, if the proceeds from such wager are required, pursuant to the Internal Revenue Code of 1986, as amended, or regulations adopted thereunder, to be reported by the state lottery commission to the Internal Revenue Service; and

(4) Winnings from any other wager placed in this state or from any wagering transaction, gaming activity, or gambling activity in this state, if the proceeds from such wager, wagering transaction, gaming activity, or gambling activity are required, pursuant to the Internal Revenue Code of 1986, as amended, or regulations adopted thereunder, to be reported by the payer to the Internal Revenue Service.

3. Income from intangible personal property, including annuities, dividends, interest, and gains from the disposition of intangible personal property, shall constitute income derived from sources within this state only to the extent that such income is from:

(1) Property employed in a business, trade, profession, or occupation carried on in this state;

(2) Winnings from a wager placed in a lottery conducted by the state lottery commission, if the proceeds from such wager are required, pursuant to the Internal Revenue Code of 1986, as amended, or regulations adopted thereunder, to be reported by the state lottery commission to the Internal Revenue Service; and

(3) Winnings from any other wager placed in this state or from any wagering transaction, gaming activity, or gambling activity in this state, if the proceeds from such wager, wagering transaction, gaming activity, or gambling activity are required, pursuant to the Internal Revenue Code of 1986, as amended, or regulations adopted thereunder, to be reported by the payer to the Internal Revenue Service.

4. Deductions with respect to capital losses, net long-term capital gains, and net operation losses shall be based solely on income, gains, losses, and deductions derived from sources within this state in the same manner as the corresponding federal deductions under regulations to be prescribed by the director of revenue.

5. If a business, trade, profession, or occupation is carried on partly within and partly without this state, the items of income and deduction derived from or connected with sources within this state shall be determined by apportionment and allocation under regulations to be prescribed by the director of revenue.

6. Compensation paid by the United States for service in the Armed Forces of the United States performed by a nonresident shall not constitute income derived from sources within this state.

(L. 1972 S.B. 549, A.L. 1983 H.B. 849, A.L. 2003 H.B. 600 merged with S.B. 11)

Effective 7-01-03 (H.B. 600)

8-28-03 (S.B. 11)



Section 143.183 Professional athletes and entertainers, state income tax revenues from nonresidents--transfers to Missouri arts council trust fund, Missouri humanities council trust fund, Missouri state library networking fund, Missouri public television broadcasting corporation special fund and Missouri historic preservation revolving fund.

Professional athletes and entertainers, state income tax revenues from nonresidents--transfers to Missouri arts council trust fund, Missouri humanities council trust fund, Missouri state library networking fund, Missouri public television broadcasting corporation special fund and Missouri historic preservation revolving fund.

143.183. 1. As used in this section, the following terms mean:

(1) "Nonresident entertainer", a person residing or registered as a corporation outside this state who, for compensation, performs any vocal, instrumental, musical, comedy, dramatic, dance or other performance in this state before a live audience and any other person traveling with and performing services on behalf of a nonresident entertainer, including a nonresident entertainer who is paid compensation for providing entertainment as an independent contractor, a partnership that is paid compensation for entertainment provided by nonresident entertainers, a corporation that is paid compensation for entertainment provided by nonresident entertainers, or any other entity that is paid compensation for entertainment provided by nonresident entertainers;

(2) "Nonresident member of a professional athletic team", a professional athletic team member who resides outside this state, including any active player, any player on the disabled list if such player is in uniform on the day of the game at the site of the game, and any other person traveling with and performing services on behalf of a professional athletic team;

(3) "Personal service income" includes exhibition and regular season salaries and wages, guaranteed payments, strike benefits, deferred payments, severance pay, bonuses, and any other type of compensation paid to the nonresident entertainer or nonresident member of a professional athletic team, but does not include prizes, bonuses or incentive money received from competition in a livestock, equine or rodeo performance, exhibition or show;

(4) "Professional athletic team" includes, but is not limited to, any professional baseball, basketball, football, soccer and hockey team.

2. Any person, venue, or entity who pays compensation to a nonresident entertainer shall deduct and withhold from such compensation as a prepayment of tax an amount equal to two percent of the total compensation if the amount of compensation is in excess of three hundred dollars paid to the nonresident entertainer. For purposes of this section, the term "person, venue, or entity who pays compensation" shall not be construed to include any person, venue, or entity that is exempt from taxation under 26 U.S.C. Section 501(c)(3), as amended, and that pays an amount to the nonresident entertainer for the entertainer's appearance but receives no benefit from the entertainer's appearance other than the entertainer's performance.

3. Any person, venue, or entity required to deduct and withhold tax pursuant to subsection 2 of this section shall, for each calendar quarter, on or before the last day of the month following the close of such calendar quarter, remit the taxes withheld in such form or return as prescribed by the director of revenue and pay over to the director of revenue or to a depository designated by the director of revenue the taxes so required to be deducted and withheld.

4. Any person, venue, or entity subject to this section shall be considered an employer for purposes of section 143.191, and shall be subject to all penalties, interest, and additions to tax provided in this chapter for failure to comply with this section.

5. Notwithstanding other provisions of this chapter to the contrary, the commissioner of administration, for all taxable years beginning on or after January 1, 1999, but none after December 31, 2015, shall annually estimate the amount of state income tax revenues collected pursuant to this chapter which are received from nonresident members of professional athletic teams and nonresident entertainers. For fiscal year 2000, and for each subsequent fiscal year for a period of sixteen years, sixty percent of the annual estimate of taxes generated from the nonresident entertainer and professional athletic team income tax shall be allocated annually to the Missouri arts council trust fund, and shall be transferred from the general revenue fund to the Missouri arts council trust fund established in section 185.100 and any amount transferred shall be in addition to such agency's budget base for each fiscal year. The director shall by rule establish the method of determining the portion of personal service income of such persons that is allocable to Missouri.

6. Notwithstanding the provisions of sections 186.050 to 186.067 to the contrary, the commissioner of administration, for all taxable years beginning on or after January 1, 1999, but for none after December 31, 2015, shall estimate annually the amount of state income tax revenues collected pursuant to this chapter which are received from nonresident members of professional athletic teams and nonresident entertainers. For fiscal year 2000, and for each subsequent fiscal year for a period of sixteen years, ten percent of the annual estimate of taxes generated from the nonresident entertainer and professional athletic team income tax shall be allocated annually to the Missouri humanities council trust fund, and shall be transferred from the general revenue fund to the Missouri humanities council trust fund established in section 186.055 and any amount transferred shall be in addition to such agency's budget base for each fiscal year.

7. Notwithstanding other provisions of section 182.812 to the contrary, the commissioner of administration, for all taxable years beginning on or after January 1, 1999, but for none after December 31, 2015, shall estimate annually the amount of state income tax revenues collected pursuant to this chapter which are received from nonresident members of professional athletic teams and nonresident entertainers. For fiscal year 2000, and for each subsequent fiscal year for a period of sixteen years, ten percent of the annual estimate of taxes generated from the nonresident entertainer and professional athletic team income tax shall be allocated annually to the Missouri state library networking fund, and shall be transferred from the general revenue fund to the secretary of state for distribution to public libraries for acquisition of library materials as established in section 182.812 and any amount transferred shall be in addition to such agency's budget base for each fiscal year.

8. Notwithstanding other provisions of section 185.200 to the contrary, the commissioner of administration, for all taxable years beginning on or after January 1, 1999, but for none after December 31, 2015, shall estimate annually the amount of state income tax revenues collected pursuant to this chapter which are received from nonresident members of professional athletic teams and nonresident entertainers. For fiscal year 2000, and for each subsequent fiscal year for a period of sixteen years, ten percent of the annual estimate of taxes generated from the nonresident entertainer and professional athletic team income tax shall be allocated annually to the Missouri public television broadcasting corporation special fund, and shall be transferred from the general revenue fund to the Missouri public television broadcasting corporation special fund, and any amount transferred shall be in addition to such agency's budget base for each fiscal year; provided, however, that twenty-five percent of such allocation shall be used for grants to public radio stations which were qualified by the corporation for public broadcasting as of November 1, 1996. Such grants shall be distributed to each of such public radio stations in this state after receipt of the station's certification of operating and programming expenses for the prior fiscal year. Certification shall consist of the most recent fiscal year financial statement submitted by a station to the corporation for public broadcasting. The grants shall be divided into two categories, an annual basic service grant and an operating grant. The basic service grant shall be equal to thirty-five percent of the total amount and shall be divided equally among the public radio stations receiving grants. The remaining amount shall be distributed as an operating grant to the stations on the basis of the proportion that the total operating expenses of the individual station in the prior fiscal year bears to the aggregate total of operating expenses for the same fiscal year for all Missouri public radio stations which are receiving grants.

9. Notwithstanding other provisions of section 253.402 to the contrary, the commissioner of administration, for all taxable years beginning on or after January 1, 1999, but for none after December 31, 2015, shall estimate annually the amount of state income tax revenues collected pursuant to this chapter which are received from nonresident members of professional athletic teams and nonresident entertainers. For fiscal year 2000, and for each subsequent fiscal year for a period of sixteen years, ten percent of the annual estimate of taxes generated from the nonresident entertainer and professional athletic team income tax shall be allocated annually to the Missouri department of natural resources Missouri historic preservation revolving fund, and shall be transferred from the general revenue fund to the Missouri department of natural resources Missouri historic preservation revolving fund established in section 253.402 and any amount transferred shall be in addition to such agency's budget base for each fiscal year. As authorized pursuant to subsection 2 of section 30.953, it is the intention and desire of the general assembly that the state treasurer convey, to the Missouri investment trust on January 1, 1999, up to one hundred percent of the balances of the Missouri arts council trust fund established pursuant to section 185.100 and the Missouri humanities council trust fund established pursuant to section 186.055. The funds shall be reconveyed to the state treasurer by the investment trust as follows: the Missouri arts council trust fund, no earlier than January 2, 2009; and the Missouri humanities council trust fund, no earlier than January 2, 2009.

10. This section shall not be construed to apply to any person who makes a presentation for professional or technical education purposes or to apply to any presentation that is part of a seminar, conference, convention, school, or similar program format designed to provide professional or technical education.

(L. 1994 S.B. 477, et al., A.L. 1998 S.B. 724, A.L. 2003 S.B. 52, A.L. 2006 S.B. 870, A.L. 2009 H.B. 299, A.L. 2011 H.B. 470 & 429 merged with S.B. 81)

(2010) Transfer of funds under section is discretionary; requiring a mandatory transfer would violate the appropriations requirement of Article III, Section 36. State ex rel. Kansas City Symphony v. State, 311 S.W.3d 272 (Mo.App. W.D.).



Section 143.191 Employer to withhold tax from wages--armed services, withholding from wages or retirement--federal civil service retirement, withholding authorized, when.

Employer to withhold tax from wages--armed services, withholding from wages or retirement--federal civil service retirement, withholding authorized, when.

143.191. 1. Every employer maintaining an office or transacting any business within this state and making payment of any wages taxable under sections 143.011 to 143.998 to a resident or nonresident individual shall deduct and withhold from such wages for each payroll period the amount provided in subsection 3 of this section.

2. The term "wages" referred to in subsection 1 of this section means wages as defined by section 3401(a) of the Internal Revenue Code of 1986, as amended. The term "employer" means any person, firm, corporation, association, fiduciary of any kind, or other type of organization for whom an individual performs service as an employee, except that if the person or organization for whom the individual performs service does not have control of the payment of compensation for such service, the term "employer" means the person having control of the payment of the compensation. The term includes the United States, this state, other states, and all agencies, instrumentalities, and subdivisions of any of them.

3. The method of determining the amount to be withheld shall be prescribed by regulations of the director of revenue. The prescribed table, percentages, or other method shall result, so far as practicable, in withholding from the employee's wages during each calendar year an amount substantially equivalent to the tax reasonably estimated to be due from the employee under sections 143.011 to 143.998 with respect to the amount of such wages included in his Missouri adjusted gross income during the calendar year.

4. For purposes of this section an employee shall be entitled to the same number of personal and dependency withholding exemptions as the number of exemptions to which he is entitled for federal income tax withholding purposes. An employer may rely upon the number of federal withholding exemptions claimed by the employee, except where the employee provides the employer with a form claiming a different number of withholding exemptions in this state.

5. The director of revenue may enter into agreements with the tax departments of other states (which require income tax to be withheld from the payment of wages) so as to govern the amounts to be withheld from the wages of residents of such states under this section. Such agreements may provide for recognition of anticipated tax credits in determining the amounts to be withheld and, under regulations prescribed by the director of revenue, may relieve employers in this state from withholding income tax on wages paid to nonresident employees. The agreements authorized by this subsection are subject to the condition that the tax department of such other states grant similar treatment to residents of this state.

6. The director of revenue shall enter into agreements with the Secretary of the Treasury of the United States or with the appropriate secretaries of the respective branches of the Armed Forces of the United States for the withholding, as required by subsections 1 and 2 of this section, of income taxes due the state of Missouri on wages or other payments for service in the armed services of the United States or on payments received as retirement or retainer pay of any member or former member of the Armed Forces entitled to such pay.

7. Subject to appropriations for the purpose of implementing this section, the director of revenue shall comply with provisions of the laws of the United States as amended and the regulations promulgated thereto in order that all residents of this state receiving monthly retirement income as a civil service annuitant from the federal government taxable by this state may have withheld monthly from any such moneys, whether pension, annuities or otherwise, an amount for payment of state income taxes as required by state law, but such withholding shall not be less than twenty-five dollars per quarter.

(L. 1972 S.B. 549, A.L. 1988 H.B. 1054, et al., A.L. 1990 H.B. 952, A.L. 1992 H.B. 915, A.L. 1994 S.B. 477, et al.)

Effective 12-31-94, and shall apply to all tax periods beginning on or after 1-1-95 (S.B. 477 § C, 1994)

CROSS REFERENCE:

Duties of employers and employees, withholding forms, 285.300



Section 143.201 Information statement for employee.

Information statement for employee.

143.201. Every employer required to deduct and withhold tax under sections 143.011 to 143.996 from the wages of an employee shall furnish to each employee in respect to the wages paid by such employer to such employee during the calendar year on or before January thirty-first of the succeeding year, or, if his employment is terminated before the close of such calendar year, within thirty days from the date on which the last payment of wages is made, a written statement in a form prescribed by the director of revenue showing the amount of wages paid by the employer to the employee, the amount if any deducted and withheld as tax, and such other information as the director of revenue shall prescribe.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.211 Credit for tax withheld.

Credit for tax withheld.

143.211. Any amount of tax actually deducted and withheld under sections 143.011 to 143.996 in any calendar year shall be deemed to have been paid to the director of revenue on behalf of the person from whom withheld. Such person shall be credited with having paid that amount for his taxable year beginning in such calendar year.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.221 Employer's return and payment of tax withheld.

Employer's return and payment of tax withheld.

143.221. 1. Every employer required to deduct and withhold tax under sections 143.011 to 143.996 shall, for each calendar quarter, on or before the last day of the month following the close of such calendar quarter, file a withholding return as prescribed by the director of revenue and pay over to the director of revenue or to a depository designated by the director of revenue the taxes so required to be deducted and withheld.

2. Where the aggregate amount required to be deducted and withheld by any employer exceeds fifty dollars for at least two of the preceding twelve months, the director, by regulation, may require a monthly return. The due dates of the monthly return and the monthly payment or deposit for the first two months of each quarter shall be by the fifteenth day of the succeeding month. The due dates of the monthly return and the monthly payment or deposit for the last month of each quarter shall be by the last day of the succeeding month. The director may increase the amount required for making a monthly employer withholding payment and return to more than fifty dollars or decrease such required amount, however, the decreased amount shall not be less than fifty dollars.

3. Where the aggregate amount required to be deducted and withheld by any employer is less than twenty dollars in each of the four preceding quarters, the employer shall file a withholding return for a calendar year. The director, by regulation, may also allow other employers to file annual returns. The return shall be filed and the taxes if any paid on or before January thirty-first of the succeeding year. The director may increase the amount required for making an annual employer withholding payment and return to more than twenty dollars or decrease such required amount, however, the decreased amount shall not be less than twenty dollars.

4. If the director of revenue finds that the collection of taxes required to be deducted and withheld by an employer may be jeopardized by delay, he may require the employer to pay over the tax or make a return at any time. A lien outstanding with regard to any tax administered by the director shall be a sufficient basis for this action.

(L. 1972 S.B. 549, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1985 H.B. 202, A.L. 1998 H.B. 1301)



Section 143.225 Quarter-monthly remittance, when--deemed filed on time, when--quarter-monthly defined--underpayment penalty, exceptions--electronic funds payment system authorized.

Quarter-monthly remittance, when--deemed filed on time, when--quarter-monthly defined--underpayment penalty, exceptions--electronic funds payment system authorized.

143.225. 1. The director of revenue, by regulation, may require an employer to timely remit the unpaid amount required to be deducted and withheld by section 143.191 at the end of any quarter-monthly period, only if the employer was required to deduct and withhold six thousand dollars or more in each of at least two months during the prior twelve months.

2. The director may increase the monthly requirement to more than six thousand dollars or otherwise narrow the application of the quarter-monthly remittance system authorized by this section. The director may not require the remittance of withheld taxes more often than monthly unless authorized by this section.

3. A remittance shall be timely if mailed as provided in section 143.851 within three banking days after the end of the quarter-monthly period or if received by the director or deposited in a depository designated by the director within four banking days after the end of the quarter-monthly period.

4. The unpaid amount shall be after a reduction for the compensation provided by section 143.261. The unpaid amount at the end of a quarter-monthly period shall not include unpaid amounts for any prior quarter-monthly period.

5. For purposes of this section, "quarter-monthly period" means:

(1) The first seven days of a calendar month;

(2) The eighth to fifteenth day of a calendar month;

(3) The sixteenth to twenty-second day of a calendar month; and

(4) The portion following the twenty-second day of a calendar month.

6. (1) In the case of an underpayment of any amount required to be paid pursuant to this section, an employer shall be liable for a penalty in lieu of all other penalties, interest or additions to tax imposed by this chapter for violating this section. The penalty shall be five percent of the amount of the underpayment determined under subdivision (2) of this subsection.

(2) The amount of the underpayment shall be the excess of:

(a) Ninety percent of the unpaid amount at the end of a quarter-monthly period; over

(b) The amount, if any, of the timely remittance for the quarter-monthly period.

7. (1) The penalty with respect to any quarter-monthly period shall not be imposed if the employer's timely remittance for the quarter-monthly period equals or exceeds one-fourth of the average monthly withholding tax liability of the employer for the preceding calendar year. The month of highest liability and the month of lowest liability shall be excluded in computing the average. This subdivision shall apply only to an employer who had a withholding tax liability for at least six months of the previous calendar year.

(2) The penalty shall not be imposed if the employer establishes that the failure to make a timely remittance of at least ninety percent was due to reasonable cause, and not due to willful neglect.

(3) The penalty shall not be imposed against any employer for the first two months the employer is obligated to make quarter-monthly remittance of withholding taxes.

8. Tax amounts remitted under this section shall be treated as payments on the employer's monthly return required by subsection 2 of section 143.221. Tax amounts remitted under this section shall be deemed to have been paid on the last day prescribed for filing the return. The preceding sentence shall apply in computing compensation under section 143.261, interest, penalties and additions to tax and for purposes of all sections of chapter 143, except this section.

9. The director of revenue may prescribe the use of an electronic funds payment system for the payment of withholding taxes by any employer subject to the requirement of quarter-monthly remittance as provided in this section.

(L. 1983 1st Ex. Sess. H.B. 10, A.L. 2003 H.B. 600)

Effective 7-01-03



Section 143.241 Employer's and corporate officer's liability for withheld taxes--sale of business, liabilities.

Employer's and corporate officer's liability for withheld taxes--sale of business, liabilities.

143.241. 1. Every employer required to deduct and withhold tax under sections 143.011 to 143.996 is hereby made liable for such tax. For purposes of assessment and collection, any amount required to be withheld and paid over to the director of revenue, and any penalties, interest, and additions to tax with respect thereto, shall be considered the tax of the employer. Any amount of tax actually deducted and withheld under sections 143.011 to 143.996 shall be a special fund in trust for the director of revenue. No employee shall have any right of action against his employer in respect to any money deducted and withheld from his wages and paid over to the director of revenue in compliance or in good faith compliance with sections 143.011 to 143.996.

2. Any officer, director, or statutory trustee of any corporation, including administratively dissolved corporations, or foreign corporations that have had their certificate of authority revoked, subject to the provisions of sections 143.191 to 143.265, who has the direct control, supervision or responsibility for filing returns and making payment of the amount of tax imposed in accordance with sections 143.191 to 143.265, and who fails to file or pay such return with the director of revenue shall be personally assessed for such amounts, including interest, additions to tax and penalties thereon. This assessment shall be imposed only in the event that the assessment on the corporation is final, and such corporation fails to pay such amounts to the director of revenue. Notice shall be given of the director of revenue's intent to make the assessment against such officers, directors, statutory trustees or employees. The personal liability of such officers, directors, statutory trustees or employees as provided in this section shall survive the administrative dissolution of the corporation or, if a foreign corporation, the revocation of the corporation's certificate of authority.

3. If any employer required to withhold and remit tax under sections 143.191 to 143.265 or his successors shall sell all or substantially all of his or their business or shall quit the business, such employer or successor shall file a final return within fifteen days after the date of selling or quitting business.

4. If any employer required to withhold and remit tax under sections 143.191 to 143.265 or his successors shall contract to sell all or substantially all of his or their business, the seller shall request from the director of revenue a statement or certificate as provided in subsection 6 of this section. The seller shall present such statement or certificate to the purchaser prior to consummation of the sale and secure the purchaser's signature thereon as validation of receipt. Failure to comply with this provision shall result in the seller being liable for an additional penalty equal to twenty-five percent of the seller's delinquency at the time of the sale. The provisions of this section to the contrary notwithstanding, this additional penalty shall be the sole liability of the seller and shall not be a liability of the purchaser.

5. Except as provided in subsections 6, 7, and 8 of this section, all successors, if any, shall be required to withhold an amount of the purchase money sufficient to cover the taxes, interest, additions to tax or penalties due and unpaid until such time as the former owner or predecessor, whether immediate or not, shall produce a receipt from the director of revenue showing that the taxes have been paid, or a certificate stating that no taxes are due. If the purchaser of a business shall fail to withhold the purchase money as required by this section and remit at the time of purchase all amounts so withheld to the director to pay all unpaid taxes, interest, additions to tax and penalties due from the former owner or predecessor, the purchaser shall be personally liable for the payment of the taxes, interest, additions to tax and penalties accrued and unpaid by the former owner of the business.

6. The director of revenue shall, notwithstanding the provisions of section 32.057, upon written request, furnish within fifteen days from the receipt of such a request by certified mail, return receipt requested, or such other methods as may be mutually agreed upon, to any owner, successor, secured creditor, purchaser, or in the case of a proposed purchaser, if joined in writing by the owner, a statement showing the amount of taxes, interest, additions to tax or penalties due and owing or a certificate showing that no taxes, interest, additions to tax or penalties are due under this chapter, including the date for the last payment for such taxes, interest, additions to tax or penalties as shown by the records of the director of revenue.

7. A secured creditor who shall enforce a lien against a business subject to the provisions of this chapter shall be entitled to obtain from the director of revenue a statement of employer withholding tax due and the status of the employer withholding tax payments from the director of revenue in accordance with subsection 6 of this section. If the director of revenue does not respond within fifteen days from the date of receipt of such request by the secured creditor seeking to enforce its lien, it shall be conclusively presumed that all such employer withholding tax has been paid as to the secured creditor or any successor of the secured creditor, whether such successor be immediate or not. Nothing in this section shall eliminate the liability of the owner of the business owing employer withholding tax from the liability to pay such employer withholding tax. Any purchaser who acquires the business as a result of an enforcement action by a creditor shall be exempt from the liability set forth in subsection 5 of this section, whether such purchaser be immediate or subsequent thereto.

8. Any such creditor who shall enforce a lien against a business subject to the provisions of this section shall be entitled to be paid the principal sums due, all accrued interest to the date of the payment, and the expenses of enforcing the lien of the secured creditor including attorney's fees. The balance, if any, shall be paid to the creditors having a priority interest thereto under the laws of the state of Missouri or the United States of America. Any balance then remaining, up to the amount of the tax, interest, additions to tax and penalties then due, shall be remitted to the director of revenue as provided by this section. Nothing in this section shall affect the priority of any lien filed by the director of revenue against the former owner or predecessor.

9. Mailing of notices or requests, by first class mail, postage prepaid, certified with return receipt requested, or such other methods as may be mutually agreed upon, shall be prima facie evidence that the party to whom it is addressed received the correspondence, notice or request.

(L. 1972 S.B. 549, A.L. 1990 H.B. 960, A.L. 1991 H.B. 219, A.L. 1994 S.B. 477, et al., A.L. 2004 S.B. 1394)



Section 143.251 Employer's failure to withhold.

Employer's failure to withhold.

143.251. If an employer fails to deduct and withhold tax as required, and thereafter the tax against which such tax may be credited is paid, the tax so required to be deducted and withheld shall not be collected from the employer. The employer shall not be relieved thereby from liability for any penalties, interest, or additions to tax otherwise applicable in respect to such failure to deduct and withhold.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.261 Compensation.

Compensation.

143.261. For every remittance to the director of revenue made on or before the date the remittance becomes due, the employer, other than the United States and its agencies, the state of Missouri and political subdivisions thereof, may deduct and retain the following percentages of the total amount of tax withheld and paid in each calendar year:

(1) Two percent of five thousand dollars or less;

(2) One percent of amount collected in excess of five thousand dollars and up to and including ten thousand dollars;

(3) One-half percent of amount collected in excess of ten thousand dollars.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.265 Retirement income, withholding authorized, when.

Retirement income, withholding authorized, when.

143.265. Every resident receiving retirement income from an entity in this state and provided that such income is taxable by this state may have an amount withheld from such income as a payment of state income tax as required by state law. The entity administering such pension or retirement fund or program shall, upon written application from the recipient of such payments, deduct and withhold from such payments for each payment period an amount designated by the recipient, but such withholding shall not be less than ten dollars per month, and shall forward this amount to the director of revenue as prescribed by section 143.221.

(L. 1988 H.B. 1054, et al. § 1)

Effective 1-1-89



Section 143.271 Period for computation of taxable income.

Period for computation of taxable income.

143.271. 1. For purposes of taxes imposed by sections 143.011 to 143.996, a taxpayer's taxable year shall be the same as his taxable year for federal income tax purposes.

2. If a taxpayer's taxable year is changed for federal income tax purposes, his taxable year for purposes of the tax imposed by sections 143.011 to 143.996 shall be similarly changed. If a change in taxable year results in a taxable period of less than twelve months, the deductions allowed by sections 143.011 to 143.996 shall be prorated under regulations prescribed by the director of revenue.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.281 Methods of accounting.

Methods of accounting.

143.281. 1. For purposes of taxes imposed by sections 143.011 to 143.996, a taxpayer's method of accounting shall be the same as his method of accounting for federal income tax purposes. If no method of accounting has been regularly used by the taxpayer, taxable income for purposes of sections 143.011 to 143.996 shall be computed under such method that in the opinion of the director of revenue fairly reflects income.

2. If a taxpayer's method of accounting is changed for federal income tax purposes, his method of accounting for purposes of sections 143.011 to 143.996 shall similarly be changed.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.291 Adjustments.

Adjustments.

143.291. In computing a taxpayer's taxable income for any taxable year under a method of accounting different from the method under which the taxpayer's taxable income for the previous year was computed, there shall be taken into account those adjustments which are determined, under regulations prescribed by the director of revenue, to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.301 Transitional adjustments.

Transitional adjustments.

143.301. The director of revenue shall prescribe regulations dealing with situations in which the application of sections 143.011 to 143.996 to a taxpayer produces a computation of taxable income under a method of accounting different from the method under which the taxpayer's taxable income for the previous year was computed for Missouri income taxation. The regulations shall provide change of accounting method adjustments over a period not to exceed five years where the adjustments are necessary to prevent substantial amounts from being duplicated or omitted.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.311 Missouri taxable income and tax.

Missouri taxable income and tax.

143.311. The Missouri taxable income of an estate or trust shall be computed in the same manner as in the case of an individual except as otherwise provided in sections 143.321 to 143.391. The tax shall be computed on such taxable income at the rates provided in section 143.061 and shall be paid by the fiduciary.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.321 Exempt associations, trusts, and organizations.

Exempt associations, trusts, and organizations.

143.321. A trust or other unincorporated organization which by reason of its purposes and activities is exempt from federal income tax shall be exempt from the tax imposed by sections 143.011 to 143.996. The preceding sentence shall not apply to unrelated business taxable income and other income on which Chapter 1 of the Internal Revenue Code imposes the federal income tax or any other tax measured by income.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.331 Resident estate or trust defined.

Resident estate or trust defined.

143.331. A "resident estate or trust" means:

(1) The estate of a decedent who at his or her death was domiciled in this state;

(2) A trust that:

(a) Was created by will of a decedent who at his or her death was domiciled in this state; and

(b) Has at least one income beneficiary who, on the last day of the taxable year, was a resident of this state; or

(3) A trust that:

(a) Was created by, or consisting of property of, a person domiciled in this state on the date the trust or portion of the trust became irrevocable; and

(b) Has at least one income beneficiary who, on the last day of the taxable year, was a resident of this state.

(L. 1972 S.B. 549, A.L. 2000 S.B. 896)



Section 143.341 Missouri taxable income of resident estate or trust.

Missouri taxable income of resident estate or trust.

143.341. 1. The Missouri taxable income of a resident estate or trust means its federal taxable income subject to the modifications in this section.

2. There shall be subtracted the amount if any that the federal personal exemption deduction allowable to the estate or trust exceeds its federal taxable income without its personal exemption deduction.

3. There shall be added or subtracted, as the case may be, the modifications described in sections 143.121 and 143.141, and there shall be subtracted the federal income tax deduction provided in section 143.171. These additions and subtractions shall only apply to the extent that they are not determinants of the federal distributable net income of the estate or trust.

4. There shall be added or subtracted, as the case may be, the share of the estate or trust in the fiduciary adjustment determined under section 143.351.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.351 Fiduciary adjustment.

Fiduciary adjustment.

143.351. 1. An adjustment shall be made in determining the Missouri taxable income of a resident estate or trust under section 143.341, or the Missouri adjusted gross income of a resident beneficiary of any estate or trust under section 143.121, subsection 4, in the amount of the share of each in the Missouri fiduciary adjustment as determined in this section.

2. The Missouri fiduciary adjustment shall be the net amount of the modifications described in subsections 2, 3, and 4 of section 143.121 (if the estate or trust is a beneficiary of another estate or trust), subsection 5 of section 143.121, section 143.141, and section 143.171. The net amount of such modification shall not include any modification to the extent such items are not determinants of the federal distributable net income of the estate or trust.

3. (1) The respective shares of an estate or trust and its beneficiaries (including, solely for the purpose of this allocation, nonresident and charitable beneficiaries) in the fiduciary adjustment shall be in proportion to their respective shares of the sum of federal distributable net income of the estate or trust and the amount paid or required to be paid to a charitable organization to the extent such amount is attributable to income for the current year.

(2) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary in the fiduciary adjustment shall be in proportion to his share of the estate or trust income for such year, under the applicable law or the government instrument, which is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of the fiduciary adjustment shall be allocated to the estate or trust.

(3) The director of revenue may, by regulation, establish such other method or methods of determining to whom the items comprising the fiduciary adjustment shall be attributed, as may be appropriate and equitable. Such method may be used by the fiduciary in his discretion whenever the allocation of the fiduciary adjustment, pursuant to subdivision (1) or (2) of this subsection would result in an inequity which is substantial both in amount and in relation to the amount of the fiduciary adjustment.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.361 Credit for income tax paid to another state.

Credit for income tax paid to another state.

143.361. A resident estate or trust shall be allowed the credit provided in section 143.081 (relating to an income tax imposed by another state).

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.371 Nonresident estate or trust defined.

Nonresident estate or trust defined.

143.371. A "nonresident estate or trust" means an estate or trust which is not a resident estate or trust as defined in section 143.331.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.381 Missouri taxable income of nonresident estate or trust.

Missouri taxable income of nonresident estate or trust.

143.381. 1. The Missouri taxable income of a nonresident estate or trust consists of:

(1) Its share under section 143.391 of items of income, gain, loss, and deduction from sources within Missouri which enter into the federal definition of distributable net income;

(2) Increased or reduced by the amount of any items of income, gain, loss, or deduction from sources within Missouri which are recognized for federal income tax purposes but excluded from the federal definition of distributable net income of the estate or trust;

(3) To the extent relating to items within subdivision (2) of this subsection 1, there shall be added or subtracted, as the case may be, the modifications described in sections 143.121 and 143.141, and there shall be subtracted the federal income tax deduction provided in section 143.171. These additions and subtractions shall only apply to the extent that they are not determinants of the federal distributable net income of the estate or trust.

(4) There shall be subtracted a fractional share of the federal personal exemption deduction to which such nonresident estate or trust is entitled the numerator of which shall be the federal distributable net income derived from Missouri sources and the denominator of which shall be the federal distributable net income.

2. The sources of items of income, gain, loss, or deduction shall be determined under regulations prescribed by the director of revenue in accordance with the general rules in section 143.181 as if the estate or trust were a nonresident individual.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.391 Share of nonresident estate, trust, or beneficiary in income from Missouri sources.

Share of nonresident estate, trust, or beneficiary in income from Missouri sources.

143.391. 1. The share of a nonresident estate or trust under subdivision (1) of subsection 1 of section 143.381 and the share of a nonresident beneficiary of any estate or trust under subsection 1 of section 143.181 in estate or trust income, gain, loss, and deduction, from sources within Missouri shall be determined as follows:

(1) There shall be determined the items of income, gain, loss, deduction, and credit derived from sources within Missouri which enter into the definition of federal distributable net income of the estate or trust for the taxable year (including such items from another estate or trust of which the first estate or trust is a beneficiary). Such determination of source shall be made under regulations prescribed by the director of revenue in accordance with the applicable rules of section 143.181 as in the case of a nonresident individual.

(2) There shall be added or subtracted, as the case may be, the modifications described in sections 143.121 and 143.141, and there shall be subtracted the federal income tax deduction provided in section 143.171. These additions and subtractions shall only apply to the extent relating to items of income, gain, loss, and deduction derived from sources within Missouri, which enter into the definition of federal distributable net income (including such items from another estate or trust of which the first estate or trust is a beneficiary). No modification shall be made under this subdivision (2) which has the effect of duplicating an item already reflected in federal distributable net income.

(3) (a) The sum of the amounts determined under subdivisions (1) and (2) of subsection 1 of this section shall be allocated among the estate or trust and its beneficiaries (including, solely for the purpose of this allocation, resident and charitable beneficiaries) in proportion to their respective shares of the sum of federal distributable net income of the estate or trust and the amount paid or required to be paid to a charitable organization to the extent such amount is attributable to income for the current year.

(b) The amounts so allocated shall have the same character under this section as for federal income tax purposes. Where an item entering into the computation of such amounts is not characterized for federal income tax purposes, it shall have the same character as if realized directly from the source from which realized by the estate or trust, or incurred in the same manner as incurred by the estate or trust.

2. (1) If the estate or trust has no federal distributable net income for the taxable year, the share of each beneficiary (including, solely for the purpose of this allocation, resident beneficiaries) in the net amount, determined under subdivisions (1) and (2) of subsection 1 of this section, shall be in proportion to his share of the estate or trust income for such year, under the applicable law or the governing instrument, which is required to be distributed currently and any other amounts of such income distributed in such year. Any balance of such net amount shall be allocated to the estate or trust.

(2) The director of revenue may, by regulation, establish such other method or methods of determining the respective shares of the beneficiaries and of the estate or trust in its income derived from sources within Missouri and in the modifications related thereto as may be appropriate and equitable. Such method may be used by the fiduciary in his discretion whenever the allocation of such respective shares under subsection 1 or subdivision (1) of subsection 2 of this section would result in an inequity which is substantial both in amount and in relation to the total amount of the amount of the modifications referred to in subdivision (2) of subsection 1 of this section.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.401 General treatment of partners and partnerships.

General treatment of partners and partnerships.

143.401. A partnership shall not be subject to tax under sections 143.011 to 143.996. Persons carrying on business as partners shall be liable for the tax under sections 143.011 to 143.996 only in their separate capacities. The provisions of the Internal Revenue Code relating to partners and partnerships shall apply in determining Missouri taxable income of each partner except, however, for the modifications provided in sections 143.411 and 143.421.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.411 Resident partner modifications--nonresident partners, composite returns--withholding required, when, amount.

Resident partner modifications--nonresident partners, composite returns--withholding required, when, amount.

143.411. 1. Any modification described in sections 143.121 and 143.141 which relates to an item of partnership income, gain, loss, or deduction shall be made in accordance with the partner's distributive share, for federal income tax purposes, of the item to which the modification relates. Where a partner's distributive share of any such item is not required to be taken into account separately for federal income tax purposes, the partner's distributive share of such item shall be determined in accordance with his distributive share, for federal income tax purposes, of partnership taxable income or loss generally.

2. Each item of partnership income, gain, loss, or deduction shall have the same character for a partner under sections 143.005 to 143.998 as it has for federal income tax purposes. Where an item is not characterized for federal income tax purposes, it shall have the same character for a partner as if realized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership.

3. Where a partner's distributive share of an item of partnership income, gain, loss, or deduction is determined for federal income tax purposes by a special provision in the partnership agreement with respect to such item, and the principal purpose of such provision is the avoidance of tax under sections 143.005 to 143.998, the partner's distributive share of such item and any modification required with respect thereto shall be determined in accordance with his distributive share of the taxable income or loss of the partnership generally (that is, exclusive of those items requiring separate computation under the provisions of Section 702 of the Internal Revenue Code).

4. The director of revenue shall permit partnerships to file composite returns and to make composite payments of tax on behalf of its nonresident partners not otherwise required to file a return. If the nonresident partner's filing requirements result* solely from one or more interests in any other partnerships or subchapter S corporations, that nonresident partner may be included in the composite return.

5. If a partnership pays or credits amounts to any of its nonresident individual partners on account of their distributive share of the partnership income for a taxable year of the partnership, the partnership shall either timely file with the department of revenue an agreement as provided in subsection 6 of this section or withhold Missouri income tax as provided in subsection 7 of this section. A partnership that timely files an agreement as provided in subsection 6 of this section with respect to a nonresident partner for a taxable year shall be considered to have timely filed such an agreement for each subsequent taxable year. A partnership that does not timely file such an agreement for a taxable year shall not be precluded from timely filing such an agreement for subsequent taxable years. A partnership is not required to deduct and withhold Missouri income tax for a nonresident partner if:

(1) The nonresident partner not otherwise required to file a return agrees to have the Missouri income tax due paid as part of the partnership's composite return;

(2) The nonresident partner not otherwise required to file a return had Missouri assignable federal adjusted gross income from the partnership of less than twelve hundred dollars;

(3) The partnership is liquidated or terminated;

(4) Income was generated by a transaction related to termination or liquidation; or

(5) No cash or other property was distributed in the current and prior taxable year.

6. The agreement referred to in subdivision (1) of subsection 5 of this section is an agreement by a nonresident partner of the partnership to:

(1) File a return in accordance with the provisions of section 143.481 and to make timely payment of all taxes imposed on the partner by this state with respect to income of the partnership; and

(2) Be subject to personal jurisdiction in this state for purposes of the collection of income taxes, together with related interest and penalties, imposed on the partner by this state with respect to the income of the partnership. The agreement will be considered timely filed for a taxable year, and for all subsequent taxable years, if it is filed at or before the time the annual return for such taxable year is required to be filed pursuant to section 143.511.

7. The amount of Missouri income tax to be withheld is determined by multiplying the partner's distributive share allocable to Missouri that is paid or credited to a nonresident partner during the taxable year by the highest rate used to determine a Missouri income tax liability for an individual, except that the amount of the tax withheld may be determined based on withholding tables provided by the director of revenue if the partner submits a Missouri withholding allowance certificate.

8. A partnership shall be entitled to recover for a partner on whose behalf a tax payment was made pursuant to this section, if such partner has no tax liability.

(L. 1972 S.B. 549, A.L. 1993 S.B. 66 & 20, A.L. 1997 H.B. 655 merged with S.B. 170)

Effective 6-24-97 (H.B. 655) 5-20-97 (S.B. 170)

*Word "results" appears in original rolls.



Section 143.421 Nonresident partner--adjusted gross income from Missouri sources.

Nonresident partner--adjusted gross income from Missouri sources.

143.421. 1. In determining the adjusted gross income of a nonresident partner of any partnership, there shall be included only that part derived from or connected with sources in this state of the partner's distributive share of items of partnership income, gain, loss, and deduction entering into his federal adjusted gross income, as such part is determined under regulations prescribed by the director of revenue in accordance with the general rules in section 143.181.

2. In determining the source of a nonresident partner's adjusted gross income, no effect shall be given to a provision in the partnership agreement which:

(1) Characterizes payments to the partner as being for services or for the use of capital, or allocated to the partner, as income or gain from sources outside this state, a greater proportion of his distributive share of partnership income or gain than the ratio of partnership income or gain from sources outside this state to partnership income or gain from all sources, except as authorized in subsection 4; or

(2) Allocates to the partner a greater proportion of a partnership item of loss or deduction connected with sources in this state than his proportionate share, for federal income tax purposes, of partnership loss or deduction generally, except as authorized in subsection 5.

3. Any modifications described in subsections 2 and 3 of section 143.121, and in section 143.141, which relates to an item of partnership income, gain, loss, or deduction, shall be made in accordance with the partner's distributive share, for federal income tax purposes, of the item to which the modification relates, but limited to the portion of such item derived from or connected with sources in this state.

4. The director of revenue may, on application, authorize the use of such other methods of determining a nonresident partner's portion of partnership items derived from or connected with sources in this state, and the modifications related thereto, as may be appropriate and equitable, on such terms and conditions as he may require.

5. A nonresident partner's distributive share of items of income, gain, loss, or deduction shall be determined under subsection 1 of section 143.411. The character of partnership items for a nonresident partner shall be determined under subsection 2 of section 143.411. The effect of a special provision in a partnership agreement, other than a provision referred to in subsection 2 of this section, having as a principal purpose the avoidance of tax under sections 143.011 to 143.996, shall be determined under subsection 3 of section 143.411.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.431 Missouri taxable income and tax.

Missouri taxable income and tax.

143.431. 1. The Missouri taxable income of a corporation taxable under sections 143.011 to 143.996 shall be so much of its federal taxable income for the taxable year, with the modifications specified in subsections 2 to 4 of this section, as is derived from sources within Missouri as provided in section 143.451. The tax of a corporation shall be computed on its Missouri taxable income at the rates provided in section 143.071.

2. There shall be added to or subtracted from federal taxable income the modifications to adjusted gross income provided in section 143.121, with the exception of subdivision (5) of subsection 2 of section 143.121, and the applicable modifications to itemized deductions provided in section 143.141. There shall be subtracted the federal income tax deduction provided in section 143.171. There shall be subtracted, to the extent included in federal taxable income, corporate dividends from sources within Missouri.

3. (1) If an affiliated group of corporations files a consolidated income tax return for the taxable year for federal income tax purposes and fifty percent or more of its income is derived from sources within this state as determined in accordance with section 143.451, then it may elect to file a Missouri consolidated income tax return. The federal consolidated taxable income of the electing affiliated group for the taxable year shall be its federal taxable income.

(2) So long as a federal consolidated income tax return is filed, an election made by an affiliated group of corporations to file a Missouri consolidated income tax return may be withdrawn or revoked only upon substantial change in the law or regulations adversely changing tax liability under this chapter, or with permission of the director of revenue upon the showing of good cause for such action. After such a withdrawal or revocation with respect to an affiliated group, it may not file a Missouri consolidated income tax return for five years thereafter, except with the approval of the director of revenue, and subject to such terms and conditions as he may prescribe.

(3) No corporation which is part of an affiliated group of corporations filing a Missouri consolidated income tax return shall be required to file a separate Missouri corporate income tax return for the taxable year.

(4) For each taxable year an affiliated group of corporations filing a federal consolidated income tax return does not file a Missouri consolidated income tax return, for purposes of computing the Missouri income tax, the federal taxable income of each member of the affiliated group shall be determined as if a separate federal income tax return had been filed by each such member.

(5) The director of revenue may prescribe such regulations not inconsistent with the provisions of this chapter as he may deem necessary in order that the tax liability of any affiliated group of corporations making a Missouri consolidated income tax return, and of each corporation in the group, before, during, and after the period of affiliation, may be returned, determined, computed, assessed, collected, and adjusted, in such manner as clearly to reflect the Missouri taxable income derived from sources within this state and in order to prevent avoidance of such tax liability.

4. If a net operating loss deduction is allowed for the taxable year, there shall be added to federal taxable income the amount of the net operating loss modification for each loss year as to which a portion of the net operating loss deduction is attributable. As used in this subsection, the following terms mean: (1) "Loss year", the taxable year in which there occurs a federal net operating loss that is carried back or carried forward in whole or in part to another taxable year; (2) "Net addition modification", for any taxable year, the amount by which the sum of all required additions to federal taxable income provided in this chapter, except for the net operating loss modification, exceeds the combined sum of the amount of all required subtractions from federal taxable income provided in this chapter; (3) "Net operating loss deduction", a net operating loss deduction allowed for federal income tax purposes under Section 172 of the Internal Revenue Code of 1986, as amended, or a net operating loss deduction allowed for Missouri income tax purposes under paragraph (d) of subsection 2 of section 143.121, but not including any net operating loss deduction that is allowed for federal income tax purposes but disallowed for Missouri income tax purposes under paragraph (d) of subsection 2 of section 143.121; (4) "Net operating loss modification", an amount equal to the lesser of the amount of the net operating loss deduction attributable to that loss year or the amount by which the total net operating loss in the loss year is less than the sum of:

(a) The net addition modification for that loss year; and

(b) The cumulative net operating loss deductions attributable to that loss year allowed for the taxable year and all prior taxable years.

5. For all tax years ending on or after July 1, 2002, federal taxable income may be a positive or negative amount. Subsection 4 of this section shall be effective for all tax years with a net operating loss deduction attributable to a loss year ending on or after July 1, 2002, and the net operating loss modification shall only apply to loss years ending on or after July 1, 2002.

(L. 1972 S.B. 549, A.L. 2004 S.B. 1394, A.L. 2007 H.B. 444, et al.)

(2002) Payments between corporate taxpayers and related companies resulting from exclusive licensing agreements and patents executed outside state did not constitute Missouri source income. Acme Royalty Company v. Director of Revenue, 96 S.W.3d 72 (Mo.banc).



Section 143.441 Corporation defined--corporate tax inapplicable, when.

Corporation defined--corporate tax inapplicable, when.

143.441. 1. The term "corporation" means every corporation, association, joint stock company and joint stock association organized, authorized or existing under the laws of this state and includes:

(1) Every corporation, association, joint stock company, and joint stock association organized, authorized, or existing under the laws of this state, and every corporation, association, joint stock company, and joint stock association, licensed to do business in this state, or doing business in this state, and not organized, authorized, or existing under the laws of this state, or by any receiver in charge of the property of any such corporation, association, joint stock company or joint stock association;

(2) Every railroad corporation or receiver in charge of the property thereof which operates over rails owned or leased by it and every corporation operating any buslines, trucklines, airlines, or other forms of transportation operating over fixed routes owned, leased, or used by it extending from this state to another state or states;

(3) Every corporation, or receiver in charge of the property thereof, which owns or operates a bridge between this and any other state; and

(4) Every corporation, or receiver in charge of the property thereof, which operates a telephone line or lines extending from this state to another state or states or a telegraph line or lines extending from this state to another state or states.

2. The tax on corporations provided in subsection 1 of section 143.431 and section 143.071 shall not apply to:

(1) A corporation which by reason of its purposes and activities is exempt from federal income tax. The preceding sentence shall not apply to unrelated business taxable income and other income on which chapter 1 of the Internal Revenue Code imposes the federal income tax or any other tax measured by income;

(2) An express company which pays an annual tax on its gross receipts in this state;

(3) An insurance company which is subject to an annual tax on its gross premium receipts in this state;

(4) A Missouri mutual or an extended Missouri mutual insurance company organized under chapter 380; and

(5) Any other corporation that is exempt from Missouri income taxation under the laws of Missouri or the laws of the United States.

(L. 1972 S.B. 549, A.L. 1989 S.B. 228, A.L. 2009 H.B. 577)



Section 143.451 Taxable income to include all income within this state--definitions--intrastate business, report of income, when--deductions, how apportioned..

Taxable income to include all income within this state--definitions--intrastate business, report of income, when--deductions, how apportioned..

143.451. 1. Missouri taxable income of a corporation shall include all income derived from sources within this state.

2. A corporation described in subdivision (1) of subsection 1 of section 143.441 shall include in its Missouri taxable income all income from sources within this state, including that from the transaction of business in this state and that from the transaction of business partly done in this state and partly done in another state or states. However:

(1) Where income results from a transaction partially in this state and partially in another state or states, and income and deductions of the portion in the state cannot be segregated, then such portions of income and deductions shall be allocated in this state and the other state or states as will distribute to this state a portion based upon the portion of the transaction in this state and the portion in such other state or states.

(2) The taxpayer may elect to compute the portion of income from all sources in this state in the following manner, or the manner set forth in subdivision (3) of this subsection:

(a) The income from all sources shall be determined as provided, excluding therefrom the figures for the operation of any bridge connecting this state with another state.

(b) The amount of sales which are transactions wholly in this state shall be added to one-half of the amount of sales which are transactions partly within this state and partly without this state, and the amount thus obtained shall be divided by the total sales or in cases where sales do not express the volume of business, the amount of business transacted wholly in this state shall be added to one-half of the amount of business transacted partly in this state and partly outside this state and the amount thus obtained shall be divided by the total amount of business transacted, and the net income shall be multiplied by the fraction thus obtained, to determine the proportion of income to be used to arrive at the amount of Missouri taxable income. The investment or reinvestment of its own funds, or sale of any such investment or reinvestment, shall not be considered as sales or other business transacted for the determination of said fraction.

(c) For the purposes of this subdivision, a transaction involving the sale of tangible property is:

a. "Wholly in this state" if both the seller's shipping point and the purchaser's destination point are in this state;

b. "Partly within this state and partly without this state" if the seller's shipping point is in this state and the purchaser's destination point is outside this state, or the seller's shipping point is outside this state and the purchaser's destination point is in this state;

c. Not "wholly in this state" or not "partly within this state and partly without this state" only if both the seller's shipping point and the purchaser's destination point are outside this state.

(d) For purposes of this subdivision:

a. The purchaser's destination point shall be determined without regard to the FOB point or other conditions of the sale; and

b. The seller's shipping point is determined without regard to the location of the seller's principle office or place of business.

(3) The taxpayer may elect to compute the portion of income from all sources in this state in the following manner:

(a) The income from all sources shall be determined as provided, excluding therefrom the figures for the operation of any bridge connecting this state with another state;

(b) The amount of sales which are transactions in this state shall be divided by the total sales, and the net income shall be multiplied by the fraction thus obtained, to determine the proportion of income to be used to arrive at the amount of Missouri taxable income. The investment or reinvestment of its own funds, or sale of any such investment or reinvestment, shall not be considered as sales or other business transacted for the determination of said fraction;

(c) For the purposes of this subdivision, a transaction involving the sale of tangible property is:

a. "In this state" if the purchaser's destination point is in this state;

b. Not "in this state" if the purchaser's destination point is outside this state;

(d) For purposes of this subdivision, the purchaser's destination point shall be determined without regard to the FOB point or other conditions of the sale and shall not be in this state if the purchaser received the tangible personal property from the seller in this state for delivery to the purchaser's location outside this state.

(4) For purposes of this subsection, the following words shall, unless the context otherwise requires, have the following meaning:

(a) "Administration services" include, but are not limited to, clerical, fund or shareholder accounting, participant record keeping, transfer agency, bookkeeping, data processing, custodial, internal auditing, legal and tax services performed for an investment company;

(b) "Affiliate", the meaning as set forth in 15 U.S.C. Section 80a-2(a)(3)(C), as may be amended from time to time;

(c) "Distribution services" include, but are not limited to, the services of advertising, servicing, marketing, underwriting or selling shares of an investment company, but, in the case of advertising, servicing or marketing shares, only where such service is performed by a person who is, or in the case of a closed end company, was, either engaged in the services of underwriting or selling investment company shares or affiliated with a person that is engaged in the service of underwriting or selling investment company shares. In the case of an open end company, such service of underwriting or selling shares must be performed pursuant to a contract entered into pursuant to 15 U.S.C. Section 80a-15(b), as from time to time amended;

(d) "Investment company", any person registered under the federal Investment Company Act of 1940, as amended from time to time, (the act) or a company which would be required to register as an investment company under the act except that such person is exempt to such registration pursuant to Section 80a-3(c)(1) of the act;

(e) "Investment funds service corporation" includes any corporation or S corporation doing business in the state which derives more than fifty percent of its gross income in the ordinary course of business from the provision directly or indirectly of management, distribution or administration services to or on behalf of an investment company or from trustees, sponsors and participants of employee benefit plans which have accounts in an investment company. An investment funds service corporation shall include any corporation or S corporation providing management services as an investment advisory firm registered under Section 203 of the Investment Advisors Act of 1940, as amended from time to time, regardless of the percentage of gross revenues consisting of fees from management services provided to or on behalf of an investment company;

(f) "Management services" include but are not limited to, the rendering of investment advice directly or indirectly to an investment company making determinations as to when sales and purchases of securities are to be made on behalf of the investment company, or the selling or purchasing of securities constituting assets of an investment company, and related activities, but only where such activity or activities are performed:

a. Pursuant to a contract with the investment company entered into pursuant to 15 U.S.C. Section 80a-15(a), as from time to time amended;

b. For a person that has entered into such contract with the investment company; or

c. For a person that is affiliated with a person that has entered into such contract with an investment company;

(g) "Qualifying sales", gross income derived from the provision directly or indirectly of management, distribution or administration services to or on behalf of an investment company or from trustees, sponsors and participants of employee benefit plans which have accounts in an investment company. For purposes of this section, "gross income" is defined as that amount of income earned from qualifying sources without deduction of expenses related to the generation of such income;

(h) "Residence", presumptively the fund shareholder's mailing address on the records of the investment company. If, however, the investment company or the investment funds service corporation has actual knowledge that the fund shareholder's primary residence or principal place of business is different than the fund shareholder's mailing address such presumption shall not control. To the extent an investment funds service corporation does not have access to the records of the investment company, the investment funds service corporation may employ reasonable methods to determine the investment company fund shareholder's residence.

(5) Notwithstanding other provisions of law to the contrary, qualifying sales of an investment funds service corporation, or S corporation, shall be considered wholly in this state only to the extent that the fund shareholders of the investment companies, to which the investment funds service corporation, or S corporation, provide services, are residenced in this state. Wholly in this state qualifying sales of an investment funds service corporation, or S corporation, shall be determined as follows:

(a) By multiplying the investment funds service corporation's total dollar amount of qualifying sales from services provided to each investment company by a fraction, the numerator of which shall be the average of the number of shares owned by the investment company's fund shareholders residenced in this state at the beginning of and at the end of the investment company's taxable year that ends with or within the investment funds service corporation's taxable year, and the denominator of which shall be the average of the number of shares owned by the investment company's fund shareholders everywhere at the beginning of and at the end of the investment company's taxable year that ends with or within the investment funds service corporation's taxable year;

(b) A separate computation shall be made to determine the wholly in this state qualifying sales from each investment company. The qualifying sales for each investment company shall be multiplied by the respective percentage of each fund, as calculated pursuant to paragraph (a) of this subdivision. The product of this equation shall result in the wholly in this state qualifying sales. The qualifying sales for each investment company which are not wholly in this state will be considered wholly without this state;

(c) To the extent an investment funds service corporation has sales which are not qualifying sales, those nonqualified sales shall be apportioned to this state based on the methodology utilized by the investment funds service corporation without regard to this subdivision.

3. Any corporation described in subdivision (1) of subsection 1 of section 143.441 organized in this state or granted a permit to operate in this state for the transportation or care of passengers shall report its gross earnings within the state on intrastate business and shall also report its gross earnings on all interstate business done in this state which report shall be subject to inquiry for the purpose of determining the amount of income to be included in Missouri taxable income. The previous sentence shall not apply to a railroad.

4. A corporation described in subdivision (2) of subsection 1 of section 143.441 shall include in its Missouri taxable income all income arising from all sources in this state and all income from each transportation service wholly within this state, from each service where the only lines of such corporation used are those in this state, and such proportion of revenue from each service where the facilities of such corporation in this state and in another state or states are used, as the mileage used over the lines of such corporation in the state shall bear to the total mileage used over the lines of such corporation. The taxpayer may elect to compute the portion of income from all sources within this state in the following manner:

(1) The income from all sources shall be determined as provided;

(2) The amount of investment of such corporation on December thirty-first of each year in this state in fixed transportation facilities, real estate and improvements, plus the value on December thirty-first of each year of any fixed transportation facilities, real estate and improvements in this state leased from any other railroad shall be divided by the sum of the total amount of investment of such corporation on December thirty-first of each year in fixed transportation facilities, real estate and improvements, plus the value on December thirty-first of each year, of any fixed transportation facilities, real estate and improvements leased from any other railroad. Where any fixed transportation facilities, real estate or improvements are leased by more than one railroad, such portion of the value shall be used by each railroad as the rental paid by each shall bear to the rental paid by all lessees. The income shall be multiplied by the fraction thus obtained to determine the proportion to be used to arrive at the amount of Missouri taxable income.

5. A corporation described in subdivision (3) of subsection 1 of section 143.441 shall include in its Missouri taxable income one-half of the net income from the operation of a bridge between this and another state. If any such bridge is owned or operated by a railroad corporation or corporations, or by a corporation owning a railroad corporation using such bridge, then the figures for operation of such bridge may be included in the return of such railroad or railroads; or if such bridge is owned or operated by any other corporation which may now or hereafter be required to file an income tax return, one-half of the income or loss to such corporation from such bridge may be included in such return by adding or subtracting same to or from another net income or loss shown by the return.

6. A corporation described in subdivision (4) of subsection 1 of section 143.441 shall include in its Missouri taxable income all income arising from all sources within this state. Income shall include revenue from each telephonic or telegraphic service rendered wholly within this state; from each service rendered for which the only facilities of such corporation used are those in this state; and from each service rendered over the facilities of such corporation in this state and in other state or states, such proportion of such revenue as the mileage involved in this state shall bear to the total mileage involved over the lines of said company in all states. The taxpayer may elect to compute the portion of income from all sources within this state in the following manner:

(1) The income from all sources shall be determined as provided;

(2) The amount of investment of such corporation on December thirty-first of each year in this state in telephonic or telegraphic facilities, real estate and improvements thereon, shall be divided by the amount of the total investment of such corporation on December thirty-first of each year in telephonic or telegraphic facilities, real estate and improvements. The income of the taxpayer shall be multiplied by fraction thus obtained to determine the proportion to be used to arrive at the amount of Missouri taxable income.

7. From the income determined in subsections 2, 3, 4, 5 and 6 of this section to be from all sources within this state shall be deducted such of the deductions for expenses in determining Missouri taxable income as were incurred in this state to produce such income and all losses actually sustained in this state in the business of the corporation.

8. If a corporation derives only part of its income from sources within Missouri, its Missouri taxable income shall only reflect the effect of the following listed deductions to the extent applicable to Missouri. The deductions are: (a) its deduction for federal income taxes pursuant to section 143.171, and (b) the effect on Missouri taxable income of the deduction for net operating loss allowed by Section 172 of the Internal Revenue Code. The extent applicable to Missouri shall be determined by multiplying the amount that would otherwise affect Missouri taxable income by the ratio for the year of the Missouri taxable income of the corporation for the year divided by the Missouri taxable income for the year as though the corporation had derived all of its income from sources within Missouri. For the purpose of the preceding sentence, Missouri taxable income shall not reflect the listed deductions.

9. Any investment funds service corporation organized as a corporation or S corporation which has any shareholders residenced in this state shall be subject to Missouri income tax as provided in this chapter.

(L. 1972 S.B. 549, A.L. 1988 H.B. 1335, A.L. 1996 H.B. 1098, A.L. 1997 2d Ex. Sess. S.B. 1, A.L. 2013 H.B. 128)



Section 143.461 Elective division of income.

Elective division of income.

143.461. 1. A corporation shall elect to determine income applicable to this state by multiplying the total income from all sources by the fraction determined in the manner in section 143.451; first, by filing written notice with the director of revenue on or before the due date of the return (including extensions of time) of the taxpayer's election, or, second, by failing to keep its books and records in such manner as to show the income applicable to this state, including gross income and deductions applicable thereto.

2. If the corporation shall keep its books and records so as to show by any other method of allocation between this state and other states involved of income from transactions partially within and partially without this state, including gross income and deductions applicable thereto, and such method shows the income applicable to this state, including gross income and deductions applicable thereto, then it may, on or before sixty days before the end of any taxable year, petition the director of revenue, in writing, to be permitted in its return required to be filed to apportion to this state according to the method shown by such books or records. If the director of revenue finds that such method does show the income applicable to this state including gross income and the deductions applicable thereto, he shall notify the corporation, at least thirty days prior to the last day on which such corporation's return for that taxable year is to be filed, that it may use that method as long as such method shows the income applicable to this state, including gross income and deductions applicable thereto.

3. The corporation shall cease using such method whenever the director of revenue finds and notifies such corporation on or before ninety days before the end of the taxable year, that such method does not so show. Upon and after such revocation the corporation shall be permitted to petition to use another method of allocation that will show such income including gross income and deductions applicable thereto as though no petition had ever been filed.

4. Failure, after a method has been revoked by the director of revenue, to submit a method which the director of revenue finds will show such income applicable to this state including gross income and deductions applicable thereto, on or before sixty days before the end of any taxable year, or failure to make a return on the basis, which has been approved by the director of revenue on petition of the corporation and which stands unrevoked, shall constitute an election to accept the determination of income applicable to this state by multiplying the total income from all sources by the fraction determined in the manner set forth in section 143.451.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.471 Small business corporation--composite returns--withholding required, when, how determined--banking S corporation shareholder allowed pro rata share of certain tax credits, when--pro rata share of certain tax credits for S corporations that are associations--pro rata share of certain tax credits for S corporations that are credit institutions.

Small business corporation--composite returns--withholding required, when, how determined--banking S corporation shareholder allowed pro rata share of certain tax credits, when--pro rata share of certain tax credits for S corporations that are associations--pro rata share of certain tax credits for S corporations that are credit institutions.

143.471. 1. An S corporation, as defined by Section 1361 (a)(1) of the Internal Revenue Code, shall not be subject to the taxes imposed by section 143.071, or other sections imposing income tax on corporations.

2. A shareholder of an S corporation shall determine such shareholder's S corporation modification and pro rata share, including its character, by applying the following:

(1) Any modification described in sections 143.121 and 143.141 which relates to an item of S corporation income, gain, loss, or deduction shall be made in accordance with the shareholder's pro rata share, for federal income tax purposes, of the item to which the modification relates. Where a shareholder's pro rata share of any such item is not required to be taken into account separately for federal income tax purposes, the shareholder's pro rata share of such item shall be determined in accordance with his pro rata share, for federal income tax purposes, of S corporation taxable income or loss generally;

(2) Each item of S corporation income, gain, loss, or deduction shall have the same character for a shareholder pursuant to sections 143.005 to 143.998 as it has for federal income tax purposes. Where an item is not characterized for federal income tax purposes, it shall have the same character for a shareholder as if realized directly from the source from which realized by the S corporation or incurred in the same manner as incurred by the S corporation.

3. A nonresident shareholder of an S corporation shall determine such shareholder's Missouri nonresident adjusted gross income and his or her nonresident shareholder modification by applying the provisions of this subsection. Items shall be determined to be from sources within this state pursuant to regulations of the director of revenue in a manner consistent with the division of income provisions of section 143.451, section 143.461, or section 32.200 (Multistate Tax Compact). In determining the adjusted gross income of a nonresident shareholder of any S corporation, there shall be included only that part derived from or connected with sources in this state of the shareholder's pro rata share of items of S corporation income, gain, loss or deduction entering into shareholder's federal adjusted gross income, as such part is determined pursuant to regulations prescribed by the director of revenue in accordance with the general rules in section 143.181. Any modification described in subsections 2 and 3 of section 143.121 and in section 143.141, which relates to an item of S corporation income, gain, loss, or deduction shall be made in accordance with the shareholder's pro rata share, for federal income tax purposes, of the item to which the modification relates, but limited to the portion of such item derived from or connected with sources in this state.

4. The director of revenue shall permit S corporations to file composite returns and to make composite payments of tax on behalf of its nonresident shareholders not otherwise required to file a return. If the nonresident shareholder's filing requirements result solely from one or more interests in any other partnerships or subchapter S corporations, that nonresident shareholder may be included in the composite return.

5. If an S corporation pays or credits amounts to any of its nonresident individual shareholders as dividends or as their share of the S corporation's undistributed taxable income for the taxable year, the S corporation shall either timely file with the department of revenue an agreement as provided in subsection 6 of this section or withhold Missouri income tax as provided in subsection 7 of this section. An S corporation that timely files an agreement as provided in subsection 6 of this section with respect to a nonresident shareholder for a taxable year shall be considered to have timely filed such an agreement for each subsequent taxable year. An S corporation that does not timely file such an agreement for a taxable year shall not be precluded from timely filing such an agreement for subsequent taxable years. An S corporation is not required to deduct and withhold Missouri income tax for a nonresident shareholder if:

(1) The nonresident shareholder not otherwise required to file a return agrees to have the Missouri income tax due paid as part of the S corporation's composite return;

(2) The nonresident shareholder not otherwise required to file a return had Missouri assignable federal adjusted gross income from the S corporation of less than twelve hundred dollars;

(3) The S corporation is liquidated or terminated;

(4) Income was generated by a transaction related to termination or liquidation; or

(5) No cash or other property was distributed in the current and prior taxable year.

6. The agreement referred to in subdivision (1) of subsection 5 of this section is an agreement of a nonresident shareholder of the S corporation to:

(1) File a return in accordance with the provisions of section 143.481 and to make timely payment of all taxes imposed on the shareholder by this state with respect to income of the S corporation; and

(2) Be subject to personal jurisdiction in this state for purposes of the collection of income taxes, together with related interest and penalties, imposed on the shareholder by this state with respect to the income of the S corporation.

The agreement will be considered timely filed for a taxable year, and for all subsequent taxable years, if it is filed at or before the time the annual return for such taxable year is required to be filed pursuant to section 143.511.

7. The amount of Missouri income tax to be withheld is determined by multiplying the amount of dividends or undistributed income allocable to Missouri that is paid or credited to a nonresident shareholder during the taxable year by the highest rate used to determine a Missouri income tax liability for an individual, except that the amount of the tax withheld may be determined based on withholding tables provided by the director of revenue if the shareholder submits a Missouri withholding allowance certificate.

8. An S corporation shall be entitled to recover for a shareholder on whose behalf a tax payment was made pursuant to this section, if such shareholder has no tax liability.

9. With respect to S corporations that are banks or bank holding companies, a pro rata share of the tax credit for the tax payable pursuant to chapter 148 shall be allowed against each S corporation shareholders' state income tax as follows, provided the bank otherwise complies with section 148.112:

(1) The credit allowed by this subsection shall be equal to the bank tax calculated pursuant to chapter 148 based on bank income in 1999 and after, on a bank that makes an election pursuant to 26 U.S.C. Section 1362, and such credit shall be allocated to the qualifying shareholder according to stock ownership, determined by multiplying a fraction, where the numerator is the shareholder's stock, and the denominator is the total stock issued by such bank or bank holding company;

(2) The tax credit authorized in this subsection shall be permitted only to the shareholders that qualify as S corporation shareholders, provided the stock at all times during the taxable period qualifies as S corporation stock as defined in 26 U.S.C. Section 1361, and such stock is held by the shareholder during the taxable period. The credit created by this section on a yearly basis is available to each qualifying shareholder, including shareholders filing joint returns. A bank holding company is not allowed this credit, except that, such credit shall flow through to such bank holding company's qualified shareholders, and be allocated to such shareholders under the same conditions; and

(3) In the event such shareholder cannot use all or part of the tax credit in the taxable period of receipt, such shareholder may carry forward such tax credit for a period of the lesser of five years or until used, provided such credits are used as soon as the taxpayer has Missouri taxable income.

10. With respect to S corporations that are associations, a pro rata share of the tax credit for the tax payable under chapter 148 shall be allowed against each S corporation shareholders' state income tax as follows, provided the association otherwise complies with section 148.655:

(1) The credit allowed by this subsection shall be equal to the savings and loan association tax calculated under chapter 148 based on the computations provided in section 148.630 on an association that makes an election under 26 U.S.C. Section 1362, and such credit shall be allocated to the qualifying shareholder according to stock ownership, determined by multiplying a fraction, where the numerator is the shareholder's stock, and the denominator is the total stock issued by the association;

(2) The tax credit authorized in this subsection shall be permitted only to the shareholders that qualify as S corporation shareholders, provided the stock at all times during the taxable period qualifies as S corporation stock as defined in 26 U.S.C. Section 1361, and such stock is held by the shareholder during the taxable period. The credit created by this section on a yearly basis is available to each qualifying shareholder, including shareholders filing joint returns. A savings and loan association holding company is not allowed this credit, except that, such credit shall flow through to such savings and loan association holding company's qualified shareholders, and be allocated to such shareholders under the same conditions; and

(3) In the event such shareholder cannot use all or part of the tax credit in the taxable period of receipt, such shareholder may carry forward such tax credit for a period of the lesser of five years or until used, provided such credits are used as soon as the taxpayer has Missouri taxable income.

11. With respect to S corporations that are credit institutions, a pro rata share of the tax credit for the tax payable under chapter 148 shall be allowed against each S corporation shareholders' state income tax as follows, provided the credit institution otherwise complies with section 148.657:

(1) The credit allowed by this subsection shall be equal to the credit institution tax calculated under chapter 148 based on the computations provided in section 148.150 on a credit institution that makes an election under 26 U.S.C. Section 1362, and such credit shall be allocated to the qualifying shareholder according to stock ownership, determined by multiplying a fraction, where the numerator is the shareholder's stock, and the denominator is the total stock issued by such credit institution;

(2) The tax credit authorized in this subsection shall be permitted only to the shareholders that qualify as S corporation shareholders, provided the stock at all times during the taxable period qualifies as S corporation stock as defined in 26 U.S.C. Section 1361, and such stock is held by the shareholder during the taxable period. The credit created by this section on a yearly basis is available to each qualifying shareholder, including shareholders filing joint returns. A credit institution holding company is not allowed this credit, except that, such credit shall flow through to such credit institution holding company's qualified shareholders, and be allocated to such shareholders under the same conditions; and

(3) In the event such shareholder cannot use all or part of the tax credit in the taxable period of receipt, such shareholder may carry forward such tax credit for a period of the lesser of five years or until used, provided such credits are used as soon as the taxpayer has Missouri taxable income.

(L. 1972 S.B. 549, A.L. 1983 H.B. 849, A.L. 1989 H.B. 35, et al., A.L. 1993 S.B. 66 & 20, A.L. 1997 H.B. 655 merged with S.B. 170, A.L. 1999 S.B. 386, A.L. 2006 S.B. 892)



Section 143.481 Persons required to make returns of income.

Persons required to make returns of income.

143.481. An income tax return with respect to the tax imposed by sections 143.011 to 143.996 shall be made by the following:

(1) Every resident individual who has a Missouri adjusted gross income of one thousand two hundred dollars or more, or a greater amount as prescribed by the director of revenue and who is required to file a federal income tax return;

(2) Every nonresident individual who has a Missouri nonresident adjusted gross income (Missouri adjusted gross income derived from sources within this state) of six hundred dollars or more, or a greater amount as prescribed by the director of revenue and who is required to file a federal income tax return;

(3) Every resident estate or trust which is required to file a federal income tax return;

(4) Every nonresident estate which has gross income of six hundred dollars or more for the taxable year from sources within this state;

(5) Every nonresident trust which for the taxable year has from sources within this state, either:

(a) Any taxable income; or

(b) Gross income of six hundred dollars or more regardless of the amount of taxable income;

(6) Every corporation which:

(a) Is not an exempt corporation described in subsection 2 of section 143.441;

(b) Is required to file a federal income tax return; and

(c) Has gross income from sources within this state of one hundred dollars or more.

(L. 1972 S.B. 549, A.L. 2003 S.B. 293)



Section 143.491 Returns by husband and wife.

Returns by husband and wife.

143.491. 1. A combined return shall be filed by a husband and wife who file a joint federal return even though one of them has neither income nor deductions. The tax liability of the two taxpayers shall be separate and not joint and several.

2. Separate returns shall be filed by a husband and wife who do not file a joint federal return.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.501 Returns by fiduciary and partnership.

Returns by fiduciary and partnership.

143.501. 1. An income tax return for any deceased individual shall be made and filed by his executor, administrator, or other person charged with the care of his property. A final return of a decedent shall be due when it would have been due if the decedent had not died.

2. An income tax return for an individual who is unable to make a return by reason of minority or other disability shall be made and filed by his duly authorized agent, his guardian or other person charged with the care of his person or property.

3. The income tax return of an estate or trust shall be made and filed by the fiduciary thereof.

4. If two or more fiduciaries are acting jointly, the return may be made by any one of them.

5. An income tax return for a partnership shall be filed in accordance with the provisions of section 143.581.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.511 Time and place for filing returns and paying tax, exception.

Time and place for filing returns and paying tax, exception.

143.511. Income tax returns required by sections 143.011 to 143.996 shall be filed on or before the fifteenth day of the fourth month following the close of the taxpayer's taxable year except where the taxpayer is an exempt organization. Exempt organizations shall have the same due date as set by the Internal Revenue Code of 1986, as amended. A person required to make and file a return under sections 143.011 to 143.996 shall, without assessment, notice, or demand, pay any tax due thereon to the director of revenue on or before the date fixed for filing such return (determined without regard to any extension of time for filing the return). The director of revenue shall prescribe by regulation the place for filing any return, declaration, statement, or other document required pursuant to this chapter and for the payment of any tax.

(L. 1972 S.B. 549, A.L. 1994 S.B. 477, et al.)

Effective 12-31-94, and shall apply to all tax periods beginning on or after 1-1-95 (S.B. 477 § C, 1994)



Section 143.521 Declarations of estimated tax.

Declarations of estimated tax.

143.521. 1. Every resident and nonresident individual shall make a declaration of estimated tax for the taxable year, in such form as the director of revenue may prescribe if the Missouri estimated tax can reasonably be expected to be at least one hundred dollars. The director may increase the amount required for making a declaration of estimated tax to more than one hundred dollars or decrease such required amount, however, the decreased amount shall not be less than one hundred dollars.

2. Every corporation doing business in this state shall make a declaration of its estimated tax for the taxable year, in such form as the director of revenue may prescribe, if its Missouri estimated tax can reasonably be expected to be at least two hundred fifty dollars. The director may increase the amount required for making a declaration of estimated tax to more than two hundred fifty dollars or decrease such required amount, however, the decreased amount shall not be less than two hundred fifty dollars.

3. The term "Missouri estimated tax" means the amount which the taxpayer estimates to be the income tax under sections 143.011 to 143.996 for the taxable year less the amount which the taxpayer estimates to be the sum of any credits allowable, including tax withheld.

4. If they are eligible to file a joint declaration for federal tax purposes, a husband and wife may make a combined declaration of estimated tax as if they were one taxpayer, in which case the liability with respect to the estimated tax shall be joint and several. If a combined declaration is made, the estimated tax for such year may be treated as the estimated tax of either husband or wife, or may be divided between them, as they may elect on a combined return or on their separate returns.

5. An individual or corporation may amend a declaration under regulations prescribed by the director of revenue.

6. If on or before January thirty-first (on or before March first in the case of a farmer referred to in subsection 2 of section 143.531) of the succeeding taxable year an individual files a return for the taxable year for which the declaration is required, and pays in full the amount shown on the return as payable, such return:

(1) Shall be considered as his declaration if no declaration was required to be filed during the taxable year, but is otherwise required to be filed on or before January fifteenth; or

(2) Shall be considered as the amendment permitted by subsection 5 to be filed on or before January fifteenth if the tax shown on the return is greater than the estimated tax shown in a declaration previously made.

7. An individual or corporation having a taxable year of less than twelve months shall make a declaration in accordance with regulations of the director of revenue.

8. The declaration of estimated tax for an individual under a disability shall be made and filed in the manner provided in section 143.501 for an income tax return.

(L. 1972 S.B. 549, A.L. 1988 H.B. 1054, et al., A.L. 1998 H.B. 1301)



Section 143.531 Time for filing declaration of estimated tax.

Time for filing declaration of estimated tax.

143.531. 1. A declaration of estimated tax, other than by a farmer, shall be filed on or before April fifteenth of the taxable year, except that if the requirements of section 143.521 are first met:

(1) After April first and before June second of the taxable year, the declaration shall be filed on or before June fifteenth, or

(2) After June first and before September second of the taxable year, the declaration shall be filed on or before September fifteenth, or

(3) After September first of the taxable year, the declaration shall be filed on or before January fifteenth of the succeeding year by an individual or shall be filed on or before December fifteenth of the taxable year by a corporation.

2. A declaration of estimated tax required by section 143.521 from an individual having an estimated Missouri gross income from farming for the taxable year which is at least two-thirds of his total estimated Missouri gross income taxable in this state for the taxable year, may be filed at any time on or before January fifteenth of the succeeding taxable year, in lieu of the time otherwise prescribed.

(L. 1972 S.B. 549, A.L. 1989 H.B. 35, et al.)

Effective 1-1-90



Section 143.541 Payments of estimated tax.

Payments of estimated tax.

143.541. 1. The estimated tax with respect to which a declaration is required under sections 143.011 to 143.996 shall be paid as follows:

(1) If the declaration is filed on or before April fifteenth of the taxable year, the estimated tax shall be paid in four equal installments. The first installment shall be paid at the time of the filing of the declaration, the second and third on June fifteenth and September fifteenth, respectively, of the taxable year, and the fourth on January fifteenth of the succeeding taxable year.

(2) If the declaration is filed after April fifteenth and not after June fifteenth of the taxable year, and is not required to be filed on or before April fifteenth of the taxable year, the estimated tax shall be paid in three equal installments. The first installment shall be paid at the time of the filing of the declaration, the second on September fifteenth, of the taxable year, and the third on January fifteenth of the succeeding taxable year.

(3) If the declaration is filed after June fifteenth and not after September fifteenth of the taxable year, and is not required to be filed on or before June fifteenth of the taxable year, the estimated tax shall be paid in two equal installments. The first installment shall be paid at the time of the filing of the declaration, and the second on January fifteenth of the succeeding taxable year.

(4) If the declaration is filed after September fifteenth of the taxable year and is not required to be filed on or before September fifteenth of the taxable year, the estimated tax shall be paid in full at the time of the filing of the declaration.

(5) If the declaration is filed after the time prescribed in section 143.531 (including cases in which an extension of time for filing the declaration has been granted), subdivisions (2), (3), and (4) of this subsection shall not apply, and there shall be paid at the time of such filing all installments of estimated tax which would have been payable on or before such time if the declaration had been filed within the time prescribed in section 143.531, and the remaining installments shall be paid at the time at which and in the amounts in which they would have been payable if the declaration had been so filed.

(6) In applying subdivisions (1), (2), and (3) of this subsection to a corporation, installments indicated as being due on January fifteenth of the succeeding year shall be paid on or before December fifteenth of the taxable year.

2. If an individual referred to in subsection 2 of section 143.531 (relating to income from farming) makes a declaration of estimated tax after September fifteenth of the taxable year and on or before January fifteenth of the succeeding taxable year, the estimated tax shall be paid in full at the time of the filing of the declaration.

3. If any amendment of a declaration is filed, the remaining installments, if any, shall be ratably increased or decreased, as the case may be, to reflect the increase or decrease in the estimated tax by reason of such amendment, and if any amendment is made after September fifteenth of the taxable year, any increase in the estimated tax by reason thereof shall be paid at the time of making such amendment.

4. The application of this section to taxable years of less than twelve months shall be in accordance with regulations prescribed by the director of revenue.

5. In the application of this section, section 143.521 and section 143.531 to the case of a taxable year beginning on any date other than January first, there shall be substituted, for the months specified in this section, the months which correspond thereto.

6. At the election of the individual, any installment of the estimated tax may be paid prior to the date prescribed for its payment.

7. Payment of the estimated income tax, or any installment thereof, shall be considered payment on account of the income tax imposed under sections 143.011 to 143.996 for the taxable year.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.551 Extension of time for filing and payment.

Extension of time for filing and payment.

143.551. 1. The director of revenue may grant a reasonable extension of time for payment of tax or estimated tax or any installment thereof, or for filing any return, declaration, statement, or other document required in sections 143.011 to 143.996 on such terms and conditions as he may require. Except for a taxpayer who is outside the United States, no such extension for filing any return, declaration, statement, or document, shall exceed six months.

2. If a taxpayer has been granted an extension of time for filing his or its federal income tax return, the filing of a copy of the extension or the form relating to an automatic extension with the director of revenue shall automatically extend the due date of the income tax return required by sections 143.011 to 143.996.

3. If a taxpayer has been granted an extension of time for paying his or its federal income tax, the filing of a copy of the extension with the director of revenue shall automatically extend the time for the payment of the tax required by sections 143.011 to 143.996.

4. If the time for filing a return is extended under subsection 2, but the time for payment is not extended under subsection 3, the taxpayer shall pay, on or before the date prescribed for the filing of the return (determined without regard to any extensions of time for such filing), the amount properly estimated as his or its tax for the taxable year.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.561 Signing of returns and other documents.

Signing of returns and other documents.

143.561. 1. Any return, declaration, statement, or other document required to be made pursuant to sections 143.011 to 143.966 shall be signed in accordance with regulations or instructions prescribed by the director of revenue. The fact that an individual's name is signed to a return, declaration, statement or other document shall be prima facie evidence that the return, declaration, statement, or other document was signed by him.

2. The making or filing of any return, declaration, statement or other document or copy thereof required to be made or filed pursuant to sections 143.011 to 143.996, including a copy of a federal return, shall constitute a certification by the person making or filing such return, declaration, statement or other document or copy thereof that the statements contained therein are true and that any copy filed is a true copy.

3. The director of revenue may by regulations require that a person preparing a return or other document for another person indicate thereon whether it is based on all information of which he has knowledge.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.571 Requirements--returns, notices, records, and statements.

Requirements--returns, notices, records, and statements.

143.571. The director of revenue may prescribe regulations as to the keeping of records, the content and form of returns and statements, and the filing of copies of federal income returns and determinations. The director of revenue may require any person, by regulation or notice served on such person, to make such returns, render such statements, or keep such records as the director of revenue may deem sufficient to show whether or not such person is liable under sections 143.011 to 143.996 for tax or for the collection of tax.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.581 Partnership returns.

Partnership returns.

143.581. Every partnership having a resident partner or having any income derived from sources in this state, determined in accordance with the applicable rules of section 143.181 as in the case of a nonresident individual, shall make a return for the taxable year setting forth all items of income, gain, loss, and deduction, and the names and addresses of the individuals whether residents or nonresidents who would be entitled to share in the net income if distributed and the amount of the distributed share of each individual and such other pertinent information as the director of revenue may prescribe by regulations and instructions. Such return shall be filed on or before the fifteenth day of the fourth month following the close of each taxable year. For purposes of this section, "taxable year" means a year or period which would be a taxable year of the partnership if it were subject to tax under sections 143.011 to 143.996.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.591 Information returns.

Information returns.

143.591. The director of revenue may prescribe regulations and instructions requiring returns of information to be made and filed on or before February twenty-eighth of each year by any person making payment or crediting in any calendar year the amounts of one thousand two hundred dollars or more (one hundred dollars or more in the case of interest or dividends) to any person who may be subject to the tax imposed under sections 143.011 to 143.996. Such returns may be required of any person, including lessees or mortgagors of real or personal property, fiduciaries, employers, and all officers and employees of this state, or of any municipal corporation or political subdivision of this state, having the control, receipt, custody, disposal or payment of dividends, interest, rents, salaries, wages, premiums, annuities, compensations, remunerations, emoluments or other fixed or determinable gains, profits, or income, except interest coupons payable to bearer. A duplicate of the statement as to tax withheld on wages, required to be furnished by an employer to an employee, shall constitute the return of information required to be made under this section with respect to such wages. Such return shall not be required unless the person is required to file a return or report containing the same or similar information to the United States Internal Revenue Service.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.601 Report of change in federal taxable income.

Report of change in federal taxable income.

143.601. If the amount of a taxpayer's federal taxable income reported on his federal income tax return for any taxable year is changed or corrected by the United States Internal Revenue Service or other competent authority, or as the result of a renegotiation of a contract or subcontract with the United States, the taxpayer shall report such change or correction in federal taxable income within ninety days after the final determination of such change, correction, or renegotiation, or as otherwise required by the director of revenue. Each such report shall state whether and wherein the determination is believed to be erroneous. Any taxpayer filing an amended federal income tax return shall also file within ninety days thereafter an amended return under sections 143.011 to 143.996, and shall give such information as the director of revenue may require. If a taxpayer does not file a federal income tax return under sections 143.011 to 143.996, then

(1) For purposes of the first sentence of this section, he shall be deemed to have filed a return indicating no taxable income, and

(2) For purposes of the third sentence of this section, his initial federal income tax return shall be deemed to be an amended return. The director of revenue may by regulation prescribe such exceptions to the requirements of this section as he deems appropriate.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.611 Examination of return.

Examination of return.

143.611. 1. As soon as practical after the return is filed, the director of revenue shall examine it to determine the correct amount of tax. If the director of revenue finds that the amount of tax shown on the return is less than the correct amount, he shall notify the taxpayer of the amount of the deficiency proposed to be assessed. If the director of revenue finds that the tax paid is more than the correct amount, he shall credit the overpayment against any taxes due under sections 143.011 to 143.996 from the taxpayer and refund the difference. No deficiency shall be proposed and no refund shall be made pursuant to this or any section of sections 143.011 to 143.996 unless the amount exceeds one dollar.

2. If the taxpayer fails to file an income tax return, the director of revenue shall estimate the taxpayer's taxable income and the tax thereon from any available information and notify the taxpayer of the amount proposed to be assessed as in the case of a deficiency.

3. The notice required by subsections 1 and 2 of this section, hereafter referred to as a notice of deficiency, shall set forth the reason for the proposed assessment. The notice of deficiency shall be mailed by certified or registered mail to the taxpayer at his last known address. In the case of a combined return, the notice of deficiency may be a single combined notice except that if the director of revenue is notified by either spouse that separate residences have been established he shall mail notices to each spouse. If the taxpayer is deceased, is under a legal disability, or, in the case of a corporation, has terminated its existence, a notice of deficiency may be mailed to his last known address unless the director of revenue has received notice of the existence and address of a person to receive notices with respect to such taxpayer.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.621 Assessment final if no protest.

Assessment final if no protest.

143.621. Sixty days after the date on which it was mailed (one hundred fifty days if the taxpayer is outside the United States), a notice of deficiency shall constitute a final assessment of the amount of tax specified together with interest, additions to tax, and penalties except only for such amounts as to which the taxpayer has filed a protest with the director of revenue.

(L. 1972 S.B. 549, A.L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 143.631 Protest by taxpayer, effect of--request for informal hearing--payment under protest, written statement required, content--receipt of deposit, duties of director--request for return of deposit, when, effect.

Protest by taxpayer, effect of--request for informal hearing--payment under protest, written statement required, content--receipt of deposit, duties of director--request for return of deposit, when, effect.

143.631. 1. Within sixty days (one hundred fifty days if the taxpayer is outside the United States) after the mailing of a notice of deficiency, the taxpayer may file with the director of revenue a written protest against the proposed assessment in which he shall set forth the grounds on which the protest is based. If a protest is filed, the director of revenue shall reconsider the proposed deficiency.

2. A taxpayer's protest may include a request for an informal hearing with the director. If such a request is made, an informal hearing shall be heard. The informal hearing shall be a forum for discussion of the merits of the proposed assessment. The parties shall also consider the possibility of negotiating a settlement of the contested tax liability.

3. If a taxpayer has filed a timely protest under subsection 1 of this section, the taxpayer may, at any time before an assessment has become final, make a deposit with the director of revenue of any part or all of the tax, interest, additions to tax or penalties proposed in the notice of deficiency. The deposit shall be accompanied by a written statement setting forth:

(1) The identification of the tax and the tax period to which the deposit applies;

(2) The amount of tax, interest, additions to tax or penalties to which the deposit is to be applied by the director; and

(3) Such other identifying information as the director of revenue may by regulation provide.

4. Upon receipt of a timely deposit under subsection 2 of this section, the director of revenue shall issue a receipt to the taxpayer acknowledging receipt of the deposit, and confirming the amount of tax, interest, additions to tax and penalty to which the deposit has been applied. All such deposits shall be deposited in the general revenue fund of the state as payments of tax, interest, additions to tax and penalty, as the case may be. The director of revenue shall refuse the tender of any deposit which does not satisfy the requirements of this section, and shall return such payment to the taxpayer.

5. A taxpayer which had made a deposit under this section which has been accepted by the director of revenue may at any time before an assessment has become final or an action has been filed in the circuit court of Cole County under subsection 5 of section 143.841, request in writing that the director of revenue return the deposit to the taxpayer. The director of revenue shall return such deposit without interest if a written request is made. The taxpayer's request for return of a deposit shall not be treated under this chapter as a claim for refund for purposes of section 143.821.

6. The payment under protest provision provided by this section shall only apply to taxes imposed by this chapter and shall not be incorporated by reference to apply to taxes imposed by other chapters.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1988 H.B. 1335, A.L. 1996 H.B. 1098)



Section 143.641 Notice of determination after protest.

Notice of determination after protest.

143.641. Notice of the director of revenue's determination shall be mailed to the taxpayer by certified or registered mail and such notice shall set forth briefly the director of revenue's findings of fact and the basis of decision in each case decided in whole or in part adversely to the taxpayer.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.651 Action of director of revenue final--review.

Action of director of revenue final--review.

143.651. The action of the director of revenue on the taxpayer's protest is final upon the expiration of thirty days from the date when he mails notice of his action to the taxpayer unless within this period the taxpayer seeks review of the director of revenue's determination by the administrative hearing commission.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661)



Section 143.661 Burden of proof on taxpayer, exceptions.

Burden of proof on taxpayer, exceptions.

143.661. In any proceeding before the director of revenue or on appeal under sections 143.011 to 143.996 the burden of proof shall be on the taxpayer except for the following issues, as to which the burden of proof shall be on the director of revenue:

(1) Whether the taxpayer has been guilty of fraud with attempt to evade tax;

(2) Whether the petitioner is liable as the transferee of property of a taxpayer (but not to show that the taxpayer was liable for the tax); and

(3) Whether the taxpayer is liable for any increase in a deficiency where such increase is asserted initially after the notice of deficiency was mailed and a protest under section 143.631 filed, unless such increase in deficiency is the result of a change or correction of federal taxable income required to be reported under section 143.601, and of which change or correction the director of revenue had no notice or knowledge at the time he mailed the notice of deficiency.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661)



Section 143.671 Evidence of related federal determination admissible, when.

Evidence of related federal determination admissible, when.

143.671. Evidence of a federal determination relating to issues raised in a proceeding under section 143.631 shall be admissible, under rules established by the administrative hearing commission.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661)



Section 143.681 Mathematical error.

Mathematical error.

143.681. In the event that the amount of tax is understated on the taxpayer's return due to a mathematical error, the director of revenue shall notify the taxpayer that an amount of tax in excess of that shown on the return is due and has been assessed. Such a notice of additional tax due shall not be considered a notice of deficiency nor shall the taxpayer have any right to file a protest under section 143.631.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.691 Waiver of restriction.

Waiver of restriction.

143.691. The taxpayer at any time, whether or not a notice of deficiency has been issued, shall have the right to waive the restrictions on assessment and collection of the whole or any part of the deficiency. This waiver may only be made by a signed notice that refers to the right to file a protest and is filed with the director of revenue.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.701 Assessment of tax.

Assessment of tax.

143.701. 1. The amount of tax which is shown to be due on the return (including revisions for mathematical errors) shall be deemed to be assessed on the date of filing of the return including any amended returns showing an increase of tax. In the case of a return properly filed without the computation of the tax, the tax computed by the director of revenue shall be deemed to be assessed on the date when payment is due. If a notice of deficiency has been mailed, the amount of the deficiency shall be deemed to be assessed on the date provided in section 143.621 if no protest is filed; or, if a protest is filed, then upon the date when the determination of the administrative hearing commission becomes final. If an amended return or report filed pursuant to section 143.601 concedes the accuracy of a federal change or correction, any deficiency in tax under sections 143.011 to 143.996 resulting therefrom shall be deemed to be assessed on the date of filing such report or amended return and such assessment shall be timely notwithstanding any other provisions of sections 143.011 to 143.996. Any amount paid as a tax or in respect of a tax, other than amounts withheld at the source or paid as estimated income tax, shall be deemed to be assessed upon the date of receipt of payment, notwithstanding any other provision of sections 143.011 to 143.996.

2. If the mode or time for the assessment of any tax under sections 143.011 to 143.996, including interest, additions to tax, and penalties is not otherwise provided for, the director of revenue may establish the same by regulation.

3. The director of revenue may, at any time within the period prescribed for assessment, make a supplemental assessment, subject to the provisions of section 143.611 where applicable, whenever it is found that any assessment is imperfect or incomplete in any material aspect.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661)



Section 143.711 Limitations on assessment.

Limitations on assessment.

143.711. 1. Except as otherwise provided in this section and section 143.721, a notice of deficiency shall be mailed to the taxpayer within three years after the return was filed. No deficiency shall be assessed or collected with respect to the year for which the return was filed unless the notice is mailed within the three-year period or the period otherwise fixed.

2. If a taxpayer other than a corporation omits from his return an amount of income that is properly includable in his Missouri adjusted gross income and which is in excess of twenty-five percent of the amount of the Missouri adjusted gross income stated in his return, a notice of deficiency may be mailed to the taxpayer within six years after the return was filed. If a taxpayer corporation omits from its return an amount of income that is properly includable in its gross income from all sources within this state which is in excess of twenty-five percent of the amount of gross income stated in its return from all sources within this state, a notice of deficiency may be mailed to the taxpayer within six years after the return was filed. For purposes of this subsection, in determining the amount omitted there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the director of revenue of the nature and amount of such item.

3. If no return is filed or a false and fraudulent return is filed with intent to evade the tax imposed by sections 143.011 to 143.996, a notice of deficiency may be mailed to the taxpayer at any time.

4. If a taxpayer fails to comply with the requirement of section 143.601 by not reporting a change or correction increasing his federal taxable income or by not filing an amended return, a notice of deficiency may be mailed to the taxpayer within one year after the director of revenue shall become aware of such determination. A notice under this subsection shall be limited to the effects on Missouri taxable income of:

(1) The issues on which the federal determination is based, and

(2) Any change in the amount of his federal income tax deduction under the provisions of subsection 1 of section 143.171.

5. If the taxpayer shall pursuant to section 143.601 report a change or correction or file an amended return increasing his federal taxable income or report a change or correction which is treated in the same manner as if it were a deficiency for federal income tax purposes, the assessment (if not deemed to have been made upon the filing of the report or amended return) may be made at any time within one year after such report or amended return was filed. A notice under this subsection shall be limited in the manner provided in subsection 4 of this section.

6. Where, before the expiration of the time prescribed in this section for the assessment of a deficiency, both the director of revenue and the taxpayer shall have consented in writing to its assessment after such time, the deficiency may be assessed at any time prior to the expiration of period agreed upon. The period so agreed may be extended by subsequent agreement in writing made before the expiration of the period previously agreed upon.

7. For purposes of this section a return filed before the last day prescribed by law or by regulation promulgated pursuant to law for the filing thereof shall be deemed to be filed on such last day. If a return for any period ending with or within a calendar year is filed before April fifteenth of the succeeding calendar year, such return shall be deemed to be filed on April fifteenth of such succeeding calendar year.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.721 Recovery of erroneous refund.

Recovery of erroneous refund.

143.721. An erroneous refund shall be considered an underpayment of tax on the date made, and an assessment of a deficiency arising out of an erroneous refund may be made at any time within two years from the making of the refund, except that the assessment may be made within five years from the making of the refund if any part of the refund was induced by fraud or the misrepresentation of a material fact.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.731 Interest on underpayments.

Interest on underpayments.

143.731. 1. If any amount of tax imposed by sections 143.011 to 143.996, including tax withheld by an employer, is not paid on or before the last date prescribed for payment, interest on such amount at the rate determined by section 32.065 shall be paid for the period from such last date to date paid. No interest shall be imposed if the amount due is less than one dollar nor shall this section apply to any failure to pay estimated income tax under section 143.541.

2. For purposes of this section, the last date prescribed for the payment of tax shall be determined without regard to any extension of time.

3. If the taxpayer has filed a waiver of restrictions on the assessment of a deficiency and if notice and demand by the director of revenue for payment of such deficiency is not made within thirty days after the filing of such waiver, interest shall not be imposed on such deficiency for the period beginning immediately after such thirtieth day and ending with the date of notice and demand.

4. Interest prescribed under this section on any tax, including tax withheld by an employer, shall be paid on notice and demand and shall be assessed, collected, and paid in the same manner as taxes. Any reference in sections 143.011 to 143.996 to the tax imposed by sections 143.011 to 143.996 shall be deemed also to refer to interest imposed by this section on such tax.

5. Interest shall be imposed under this section in respect to any penalty or addition to tax only if such penalty or addition to tax is not paid within ten days of the notice and demand therefor, and in such case interest shall be imposed only for the period from the date of the notice and demand to the date of payment.

6. If notice and demand is made for the payment of any amount due under sections 143.011 to 143.996 and if such amount is paid within ten days after the date of such notice and demand, interest under this section on the amount so paid shall not be imposed for the period after the date of such notice and demand.

7. If any portion of a tax is satisfied by credit of an overpayment, then no interest shall be imposed under this section on the portion of the tax so satisfied for any period during which, if the credit had not been made, interest would have been allowable with respect to such overpayment.

8. If any portion of a tax finally determined to be due is satisfied by a deposit under subsection 2 of section 143.631, then no interest shall be imposed under this section on the portion of the tax so satisfied for the period from the date the director of revenue received and accepted the deposit.

9. Any portion of the tax imposed by sections 143.011 to 143.996 or any interest, penalty, or addition to tax which has been erroneously refunded and which is recoverable by the director of revenue shall bear interest at the rate determined by section 32.065 from the date of payment of the refund.

10. Interest prescribed under this section may be assessed and collected at any time during the period within which the tax, penalty, or addition to tax to which such interest relates may be assessed and collected respectively.

(L. 1972 S.B. 549, A.L. 1982 H.B. 1351, et al., A.L. 1988 H.B. 1335)



Section 143.741 Failure to file tax returns.

Failure to file tax returns.

143.741. 1. In case of failure to file any return required under sections 143.011 to 143.996 on the date prescribed therefor (determined with regard to any extension of time for filing), unless it is shown that such failure is due to reasonable cause and not due to willful neglect, there shall be added to the amount required to be shown as tax on such return five percent of the amount of such tax if the failure is not for more than one month, with an additional five percent for each additional month or fraction thereof during which such failure continues, not exceeding twenty-five percent in the aggregate. For purposes of this section, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed upon the return.

2. In case of each failure to file a statement of payment to another person required under the authority of sections 143.011 to 143.996 including the duplicate statement of tax withheld on wages on the date prescribed therefor (determined with regard to any extension of time for filing), unless it is shown that such failure is due to reasonable cause and not to willful neglect, there shall be paid upon notice and demand by the director of revenue and in same manner as tax, by the person so failing to file a statement, a penalty of two dollars for each statement not so filed, but the total amount imposed on the delinquent person for all such failures during any calendar year shall not exceed one thousand dollars.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.751 Failure to pay tax.

Failure to pay tax.

143.751. 1. If any part of a deficiency is due to negligence or intentional disregard of rules and regulations (but without intent to defraud) there shall be added to the tax an amount equal to five percent of the deficiency. The director shall apprise the taxpayer of the factual basis for the finding of negligence, or the specific rules or regulations disregarded, at the time the director issues a proposed assessment. Rules and regulations which have been determined to be inconsistent with the laws of this state, by either the courts of this state or the administrative hearing commission, may not be cited as the basis for an addition to tax under this section.

2. If any part of a deficiency is due to fraud, there shall be added to the tax an amount equal to fifty percent of the deficiency. This amount shall be in lieu of any amount determined under subsection 1 of this section.

3. If any employer, without intent to evade or defeat any tax imposed by sections 143.011 to 143.996 or the payment thereof, shall fail to make a return and pay a tax withheld by him at the time required by or under the provisions of sections 143.011 to 143.996, such employer shall be liable for such taxes and shall pay the same together with interest thereon and the addition to tax provided in subsection 1 of this section, and such interest and addition to tax shall not be charged to or collected from the employee by the employer. The director of revenue shall have the same rights and powers for the collection of such tax, interest, and addition to tax against such employer as are now prescribed by sections 143.011 to 143.996 for the collection of tax against an individual taxpayer.

4. Any person required to collect, truthfully account for, and pay over the tax imposed by sections 143.011 to 143.996 who willfully fails to collect such tax or truthfully account for and pay over such tax or willfully attempts in any manner to evade or defeat the tax or the payment thereof, shall, in addition to other penalties provided by law, be liable to a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over. No addition to tax under subsections 1 and 2 of this section shall be imposed for any offense to which this subsection applies.

5. Any person who with fraudulent intent shall fail to pay, or to deduct or withhold and pay, any tax, or to make, render, sign, or certify any return, or to supply any information within the time required by or under sections 143.011 to 143.996, shall be liable to a penalty of not more than one thousand dollars, in addition to any other amounts required under sections 143.011 to 143.996, to be imposed, assessed and collected by the director of revenue.

6. For purposes of subsections 4 and 5 of this section, the term "persons" includes an individual, corporation, or partnership, or an officer or employee of any corporation (including a dissolved corporation), or a member or employee of any partnership, who, as such officer, employee, or member, is under a duty to perform the act in respect of which the violation occurs.

(L. 1972 S.B. 549, A.L. 1998 H.B. 1301)



Section 143.761 Failure to pay estimated income tax.

Failure to pay estimated income tax.

143.761. 1. In the case of any underpayment of estimated tax by an individual or a corporation, except as provided in subsection 4 of this section, there shall be added to the tax for the taxable year an amount determined at the rate determined by section 32.065 upon the amount of the underpayment (determined under subsection 2 of this section) for the period of the underpayment (determined under subsection 3 of this section).

2. For purposes of subsection 1 of this section, the amount of the underpayment shall be the excess of:

(1) The amount of the installment which would be required to be paid if the estimated tax were equal to ninety percent in the case of a corporation or of an individual (sixty-six and two-thirds percent in the case of a farmer described in subsection 2 of section 143.531) of the tax shown on the return for the taxable year, or, if no return was filed, of the tax for such year; over

(2) The amount, if any, of the installment paid on or before the last date prescribed for such payment.

3. The period of the underpayment shall run from the date the installment was required to be paid to whichever of the following dates is the earlier:

(1) The fifteenth day of the fourth month following the close of the taxable year; or

(2) With respect to any portion of the underpayment, the date on which such portion is paid. For purposes of this subdivision, a payment of estimated tax on any installment date shall be considered a payment of any previous underpayment only to the extent such payment exceeds the amount of the installment determined under subdivision (1) of subsection 2 of this section for such installment date.

4. Notwithstanding the provisions of the preceding subsections, the addition to the tax with respect to any underpayment of any installment shall not be imposed if the total amount of all payments of estimated tax made on or before the last date prescribed for the payment of such installment equals or exceeds the amount which would have been required to be paid on or before such date if the estimated tax were whichever of the following is the least:

(1) The tax shown on the return of the individual or corporation for the preceding taxable year, if a return showing a liability for tax was filed for the preceding year and such preceding year was a taxable year of twelve months;

(2) An amount equal to ninety percent (sixty-six and two-thirds percent in the case of a farmer described in subsection 2 of section 143.531) of the tax of an individual or of a corporation for the taxable year computed by placing on an annualized basis the taxable income for the months in the taxable year ending before the month in which the installment is required to be paid;

(3) An amount equal to ninety percent of the tax of an individual or corporation computed, at the rates applicable to the taxable year, on the basis of the actual taxable income for the months in the taxable year ending before the month in which the installment is required to be paid as if such months constituted the taxable year;

(4) An amount equal to the tax of an individual or corporation computed, at the rates applicable to the taxable year, on the basis of the taxpayer's status with respect to the Missouri deductions for personal and dependency exemptions for the taxable year, but otherwise on the basis of the facts shown on his return for, and the law applicable to, the preceding taxable year;

(5) For corporations, an amount equal to ninety percent of the tax for the taxable year computed by placing on an annualized basis the taxable income:

(a) For the first three months of the taxable year, in the case of an installment required to be paid in the fourth month;

(b) For the first three months or for the first five months of the taxable year, in the case of the installment required to be paid in the sixth month;

(c) For the first six months or for the first eight months of the taxable year, in the case of the installment required to be paid in the ninth month; and

(d) For the first nine months or for the first eleven months of the taxable year, in the case of the installment required to be paid in the twelfth month of the taxable year. For purposes of this subdivision, the taxable income shall be placed on an annualized basis by multiplying by twelve the taxable income referred to and dividing the resulting amount by the number of months in the taxable year (3, 5, 6, 8, 9 or 11, as the case may be).

5. For purposes of applying this section:

(1) The estimated tax shall be computed without any reduction for the amount which the individual estimates as his credit under section 143.211 for tax withheld; and

(2) The amount of the credit allowed under section 143.211 for the taxable year shall be deemed a payment of estimated tax, and an equal part of such amount shall be deemed paid on each installment date for such taxable year, unless the taxpayer establishes the dates on which all amounts were actually withheld, in which case the amounts so withheld shall be deemed payments of estimated tax on the dates on which such amounts were actually withheld.

6. Subdivisions (1) and (4) of subsection 4 of this section shall not apply to a large corporation. "Large corporation" means that the corporation (or any predecessor corporation) in any of the three preceding taxable years had a federal taxable income of at least one million dollars and had a Missouri taxable income of at least one hundred thousand dollars.

(L. 1972 S.B. 549, A.L. 1982 H.B. 1351, et al., A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1988 H.B. 1054, et al.)

Effective 1-1-89



Section 143.771 Additions treated as tax.

Additions treated as tax.

143.771. The additions to tax and penalties provided by sections 143.011 to 143.996 shall be paid upon notice and demand and shall be assessed, collected, and paid in the same manner as taxes and any reference in sections 143.011 to 143.996 to income tax or the tax imposed by sections 143.011 to 143.996 shall be deemed also to refer to additions to the tax, and penalties provided by this section. For purposes of the deficiency procedures provided in section 143.611, this subsection shall not apply to:

(1) Any addition to tax under subsection 1 of section 143.741 except as to that portion attributable to a deficiency;

(2) Any addition to tax for failure to pay estimated tax as provided in section 143.761;

(3) Any additional penalty under subsection 5 of section 143.751.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.773 Penalty for filing incomplete or misleading return--procedure.

Penalty for filing incomplete or misleading return--procedure.

143.773. 1. A penalty of not more than five hundred dollars shall be imposed on any individual who files what purports to be an income tax return of the tax imposed under sections 143.011 to 143.996, but which:

(1) Does not contain information on which the substantial correctness of the self-assessment may be judged; or

(2) Contains information that on its face indicates that the self-assessment is substantially incorrect; and

(3) The conduct referred to in subdivision (1) or (2) is intentional and due to a position which is frivolous or a desire (which appears on the purported return) to delay or impede the administration of Missouri tax laws; and

(4) The individual has not filed a proper tax return within ninety days (one hundred fifty days if taxpayer is outside the United States) after the date on which notice that the individual's original return otherwise violated subdivisions (1) or (2) and (3) of this subsection was mailed by the director of revenue.

2. The penalty imposed by subsection 1 shall be in addition to any other penalty provided by law.

3. The director of revenue shall, upon expiration of the time period specified in subdivision (4) of subsection 1, notify the taxpayer by certified mail of the assessment of penalty under the provisions of this section. The imposition of the penalty is final upon the expiration of thirty days from the date when the director of revenue mails notice to the taxpayer unless within this period the taxpayer seeks review of the assessment by the administrative hearing commission. The notice of assessment shall inform the taxpayer of his right of review. The provisions of section 143.661, to the contrary notwithstanding, in any proceeding before the administrative hearing commission or on appeal for a review of the assessment of the penalty imposed pursuant to this section, the burden of proof shall be on the director of revenue. Notice of the penalty provisions of this section shall be printed upon all Missouri state income tax return forms in a prominent place beginning January 1, 1985.

(L. 1984 H.B. 1229 § 1)



Section 143.781 Authority to make credits or refunds--authority to make setoffs for debts owed to state agencies.

Authority to make credits or refunds--authority to make setoffs for debts owed to state agencies.

143.781. 1. The director of revenue within the applicable period of limitations may credit an overpayment of income tax and interest on such overpayment against any liability in respect of any tax imposed by the tax laws of this state on the person who made the overpayment, and the balance shall be refunded if it exceeds one dollar. Overpayments shall be determined by taking into account any deposit made by a taxpayer under section 143.631, except a deposit which has been returned to a taxpayer pursuant to a written request. Unless directed otherwise by a taxpayer, the director of revenue may credit all or part of the overpayment of a taxpayer on a joint or combined return against the amount of tax due from his spouse.

2. If the amount allowable as a credit for tax withheld from the taxpayer exceeds his tax to which the credit relates, the excess shall be considered an overpayment.

3. If there has been an overpayment of tax required to be deducted and withheld under section 143.191, refund shall be made to the employer only to the extent that the amount of the overpayment was not deducted and withheld by the employer.

4. The director of revenue may prescribe regulations providing for the crediting against the estimated income tax for any taxable year of the amount determined to be an overpayment of the income tax for a preceding taxable year.

5. If any amount of income tax is assessed or collected after the expiration of the period of limitations properly applicable thereto, such amount shall be considered an overpayment.

6. The provisions of sections 143.781 to 143.841 to the contrary notwithstanding, a refund, or any portion thereof, shall be transferred to the state agency to set off a debt due and owing to the state agency as provided in sections 143.782 to 143.788. When any action is taken pursuant to sections 143.782 to 143.788, the provisions of sections 143.782 to 143.788 shall govern all aspects of any rights and entitlement to refunds covered by such action. If there is a final determination that the taxpayer is entitled to receive all or part of the setoff pursuant to the provisions of sections 143.782 to 143.788, the amount to which the taxpayer is entitled shall bear interest as provided in section 143.811, beginning sixty days after such setoff.

(L. 1972 S.B. 549, A.L. 1982 H.B. 946, A.L. 1984 H.B. 1275, A.L. 1988 H.B. 1335, A.L. 1993 H.B. 874)

Effective 7-1-93



Section 143.782 Definitions.

Definitions.

143.782. As used in sections 143.782 to 143.788, unless the context clearly requires otherwise, the following terms shall mean and include: (1) "Court", the supreme court, court of appeals, or any circuit court of the state; (2) "Debt", any sum due and legally owed to any state agency which has accrued through contract, subrogation, tort, or operation of law regardless of whether there is an outstanding judgment for that sum, court costs as defined in section 488.010, fines and fees owed, or any support obligation which is being enforced by the division of family services on behalf of a person who is receiving support enforcement services pursuant to section 454.425, or any claim for unpaid health care services which is being enforced by the department of health and senior services on behalf of a hospital or health care provider under section 143.790; (3) "Debtor", any individual, sole proprietorship, partnership, corporation or other legal entity owing a debt; (4) "Department", the department of revenue of the state of Missouri; (5) "Refund", the Missouri income tax refund which the department determines to be due any taxpayer pursuant to the provisions of this chapter. The amount of a refund shall not include any senior citizens property tax credit provided by sections 135.010 to 135.035 unless such refund is being offset for a delinquency or debt relating to individual income tax or a property tax credit; and (6) "State agency", any department, division, board, commission, office, or other agency of the state of Missouri, including public community college districts and housing authorities as defined in section 99.020.

(L. 1982 H.B. 946 § 1, A.L. 1984 H.B. 1275, A.L. 1996 H.B. 1237, A.L. 2003 H.B. 600, A.L. 2004 S.B. 1394, A.L. 2007 H.B. 818 merged with S.B. 162)

Effective 8-28-07 (S.B. 162)

1-01-08 (H.B. 818)



Section 143.783 Debt requirement, exception--revenue department's priority--setoff in addition to other remedies.

Debt requirement, exception--revenue department's priority--setoff in addition to other remedies.

143.783. 1. Any state agency may submit to the department any debt in excess of twenty-five dollars for collection through setoff, under the procedure established by sections 143.782 to 143.788, except in cases where such collection would result in a loss of federal funds or federal assistance.

2. Upon request of any state agency, the department shall set off any refund, as defined in section 143.782, against the sum certified by that state agency as provided in sections 143.782 to 143.788 provided that the department shall not be required to set off any refund if the cost of the determination of the refund exceeds the amount of the refund.

3. The department has priority, pursuant to section 143.781, over every other state agency for collection by setoff under sections 143.782 to 143.788.

4. The collection remedy authorized by sections 143.782 to 143.788 is in addition to and not in substitution for any other remedy available by law.

(L. 1982 H.B. 946 §§ 2, 3, 7, A.L. 1984 H.B. 1275)

CROSS REFERENCE:

Child support, income tax setoff, Chap. 454



Section 143.784 Debt owed to state agency, setoff procedure--contesting setoff, taxpayer's rights, how waived--joint returns only one taxpayer liable for setoff, procedure--deposit of funds--reciprocal agreements with other state.

Debt owed to state agency, setoff procedure--contesting setoff, taxpayer's rights, how waived--joint returns only one taxpayer liable for setoff, procedure--deposit of funds--reciprocal agreements with other state.

143.784. 1. Within the time frame specified by the department, a state agency seeking to collect a debt through setoff shall supply the information necessary to identify each debtor whose refund is sought to be set off and certify the amount of the debt or debts owed by each such debtor.

2. If a debtor identified by a state agency is determined by the department to be entitled to a refund of at least twenty-five dollars, the department shall notify the state agency that a refund has been set off on behalf of the agency and shall certify the amount of such setoff, which shall not exceed the amount of the claimed debt certified. When the refund owed exceeds the claimed debt, the department shall send the excess amount to the debtor within a reasonable time after such excess is determined.

3. The department shall notify by certified mail the taxpayer whose refund is sought to be set off that such setoff will be made. Such notice shall clearly set forth the name of the debtor, the manner in which the debt arose, the amount of the claimed debt and the intention to set off the refund against the debt, the amount of the refund in excess of the claimed debt, the taxpayer's opportunity to give written application for a hearing to contest the setoff within thirty days of the date of receipt of the notice, the name and mailing address of the state agency to which the application for a hearing must be sent, the fact that the application for hearing must state any defense which the debtor claims to the setoff, and the fact that failure to apply for such a hearing, in writing, within the thirty-day period will be deemed a waiver of the opportunity to contest the setoff and will cause the setoff to be applied toward the debt. If the application for hearing alleges a defense to the nature or amount of the claim upon which the setoff is based which requires an evidentiary hearing, the state agency shall promptly conduct such hearing in accordance with the provisions of chapter 536. Failure of the debtor to make application for a hearing shall cause the setoff to be applied toward the debt. If the debt is based on a court or administrative order, the debtor shall be entitled to assert only those defenses which arose subsequent to such court or administrative order, and no issue may be raised at the hearing which has previously been litigated. In the case of a joint or combined return, the notice shall also state the name of the nonobligated taxpayer named in the return, if any, against whom no debt is claimed, the fact that a debt is not claimed against such taxpayer, the fact that such taxpayer is entitled to receive a refund if it is due him regardless of the debt asserted against his spouse. In order to obtain a refund due him such taxpayer must apply, in writing, for an apportionment of the refund with the state agency named in the notice within thirty days of the date of receipt of the notice, unless, in anticipation of the setoff of his spouse's refund, such nonobligated taxpayer provided the department of revenue with a request for apportionment of the anticipated refund which was filed at the same time the original tax return was filed, in which case the department of revenue shall determine the apportionment of the refund and forward the determination of apportionment and the nonobligated taxpayer's portion of the refund to the nonobligated taxpayer within fifteen working days of the transfer of the obligated taxpayer's portion of the refund to the agency requesting such setoff. Unless a request for apportionment of the anticipated refund was provided to the department of revenue as provided in this section, within ninety days after the filing of such taxpayer's application for apportionment of the refund with the state agency named in the notice a determination of apportionment shall be mailed to the nonobligated taxpayer by the appropriate state agency. The apportionment of the refund shall be final upon the expiration of thirty days from the date on which the determination of apportionment is mailed to the nonobligated taxpayer unless, within such thirty-day period, the nonobligated taxpayer applies in writing for a hearing with the state agency named in the determination of apportionment.

4. Upon receipt of funds transferred from the department pursuant to subsection 2 of this section, the state agency shall deposit such funds in the state treasury, to be held in an escrow account, which is hereby established, until a final determination of the validity of the debt. Interest earned on those funds shall be credited to the escrow account.

5. The provisions of sections 143.781 to 143.841 and any other provisions of law to the contrary notwithstanding, the director of revenue shall have the authority to promulgate rules to enter into reciprocal agreements with any other state which extends a like comity to this state, to set off any refund, as defined in section 143.782, due to any individual taxpayer by this state or any other state which extends a like comity to this state, and who upon final determination is identified as a debtor, as defined in section 143.782, by a state agency of this state or any other state extending a like comity.

(L. 1982 H.B. 946 § 4, A.L. 1984 H.B. 1275, A.L. 1993 H.B. 874, A.L. 1994 S.B. 494)



Section 143.785 Hearing before agency requesting setoff to determine validity of claim, when--appeal.

Hearing before agency requesting setoff to determine validity of claim, when--appeal.

143.785. 1. If the state agency receives written application for a hearing contesting the setoff or the claim upon which the setoff is based, which application raises a factual issue which has not previously been litigated, the state agency shall grant a hearing to the taxpayer on the issues raised by the application, according to the procedures established under the provisions of chapter 536. If the sum asserted as due and owing is not correct, an adjustment to the claimed sum shall be made.

2. The hearing required by subsection 1 of this section shall be in lieu of a hearing before the department of revenue, and the department shall not grant a hearing to determine the validity of the claimed sum or the propriety of the setoff.

3. If no factual issue has been raised by an application for a hearing contesting a setoff or the claim upon which the setoff is based, or the only issues raised have been previously litigated, the state agency may enter its order without there being an evidentiary hearing, and such order shall be a final decision entitled to judicial review as provided in sections 536.100 to 536.140.

4. Appeals from actions taken at the hearing allowed under this section shall be in accordance with the provisions of chapter 536.

(L. 1982 H.B. 946 § 5, A.L. 1984 H.B. 1275)



Section 143.786 Setoff finalization procedure--refund deemed granted, when--excess over setoff paid to taxpayer--interest on escrow account deposited.

Setoff finalization procedure--refund deemed granted, when--excess over setoff paid to taxpayer--interest on escrow account deposited.

143.786. 1. Upon final determination of the amount of the debt due and owing by means provided by section 143.785 or by the taxpayer's default through failure to comply with section 143.784 mandating timely request for review, the state agency shall credit the debtor's account, and shall notify the debtor and the state treasurer in writing of the finalization of the setoff. Such notice shall include a final accounting of the refund which was set off, including the amount of the refund to which the debtor was entitled prior to setoff, the amount of the debt due and owing, the amount of the refund in excess of the debt which has been returned to the debtor by the department pursuant to section 143.784, and the amount of the setoff pursuant to section 143.784 in excess of the debt determined to be due and owing at a hearing held pursuant to section 143.785, if such a hearing was held. At such time, the state agency shall refund to the debtor the amount of the claimed debt originally certified and set off by the department in excess of the amount of debt finally found to be due and owing, including interest thereon as provided in section 143.781, and the state agency shall transfer the remaining balance to the appropriate fund or funds. All interest accumulated in the escrow account in excess of the maximum amount that could be required for debtor refunds shall be transferred monthly to the general revenue fund.

2. When the setoff authorized by sections 143.782 to 143.788 is exercised, the refund against which such setoff is applied shall be deemed granted.

(L. 1982 H.B. 946 §§ 6, 10, A.L. 1984 H.B. 1275, A.L. 1993 H.B. 874)

Effective 7-1-93



Section 143.787 Director's duties, forms--rules and regulations, procedure.

Director's duties, forms--rules and regulations, procedure.

143.787. The director of revenue may prescribe the form and contents of any forms or other documents required by sections 143.782 to 143.788. The director of revenue shall have the authority to promulgate rules pursuant to this section and chapter 536 in order to carry out the provisions of sections 143.782 to 143.788. No rule or portion of a rule promulgated under the authority of sections 143.782 to 143.788 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1982 H.B. 946 § 8, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 143.788 Confidential information, disclosure by department, when, exception--limitation on use, violation, penalties.

Confidential information, disclosure by department, when, exception--limitation on use, violation, penalties.

143.788. 1. The provisions of section 32.057 and any other confidentiality statute of this state to the contrary notwithstanding, the department may provide any state agency submitting a claim for setoff and collection under sections 143.782 to 143.788 all information necessary to accomplish and carry out the provisions of sections 143.782 to 143.788, but shall not provide any state agency with any information whose disclosure is prohibited by Section 6103(d) of the Internal Revenue Code.

2. The information obtained by a state agency from the department of revenue in accordance with the provisions of sections 143.782 to 143.788 shall retain its confidentiality and shall only be used by another state agency in the pursuit of its debt collection duties and practices; and any employee or prior employee of any state agency who unlawfully discloses any such information for any other purpose, except as otherwise specifically authorized by law, shall be subject to the same penalties specified by section 32.057 for unauthorized disclosure of confidential information by an agent or employee of the department of revenue.

(L. 1982 H.B. 946 § 9)

Effective 3-16-82



Section 143.790 Unpaid health care services to hospitals or health care providers, claim may be made on debtor's tax refund--remainder to be debt of department of health and senior services.

Unpaid health care services to hospitals or health care providers, claim may be made on debtor's tax refund--remainder to be debt of department of health and senior services.

143.790. 1. Any hospital or health care provider who has provided health care services to an individual who was not covered by a health insurance policy or was not eligible to receive benefits under the state's medical assistance program of needy persons, Title XIX, P.L. 89-97, 1965 amendments to the federal Social Security Act, 42 U.S.C. Section 301, et seq., under chapter 208 and the health insurance for uninsured children under sections 208.631 to 208.657 at the time such health care services were administered, and such person has failed to pay for such services for a period greater than ninety days, may submit a claim to the director of the department of health and senior services for the unpaid health care services. The director of the department of health and senior services shall review such claim. If the claim appears meritorious on its face, the claim for the unpaid medical services shall constitute a debt of the department of health and senior services for purposes of sections 143.782 to 143.788, and the director may certify the debt to the department of revenue in order to set off the debtor's income tax refund. Once the debt has been certified, the director of the department of health and senior services shall submit the debt to the department of revenue under the setoff procedure established under section 143.783.

2. At the time of certification, the director of the department of health and senior services shall supply any information necessary to identify each debtor whose refund is sought to be set off pursuant to section 143.784 and certify the amount of the debt or debts owed by each such debtor.

3. If a debtor identified by the director of the department of health and senior services is determined by the department of revenue to be entitled to a refund, the department of revenue shall notify the department of health and senior services that a refund has been set off on behalf of the department of health and senior services for purposes of this section and shall certify the amount of such setoff, which shall not exceed the amount of the claimed debt certified. When the refund owed exceeds the claimed debt, the department shall send the excess amount to the debtor within a reasonable time after such excess is determined.

4. The department of revenue shall notify the debtor by certified mail the taxpayer whose refund is sought to be set off that such setoff will be made. The notice shall contain the provisions contained in subsection 3 of section 143.794, including the opportunity for a hearing to contest the setoff provided therein, and shall otherwise substantially comply with the provisions of subsection 3 of section 143.784.

5. Once a debt has been set off and finally determined under the applicable provisions of sections 143.782 to 143.788, and the department of health and senior services has received the funds transferred from the department of revenue, the department of health and senior services shall settle with each hospital or health care provider for the amounts that the department of revenue set off for such party. At the time of each settlement, each hospital or health care provider shall be charged for administration expenses which shall not exceed twenty percent of the collected amount.

6. Lottery prize payouts made under section 313.321 shall also be subject to the setoff procedures established in this section and any rules and regulations promulgated thereto.

7. The director of the department of revenue shall have priority to offset any delinquent tax owed to the state of Missouri. Any remaining refund shall be offset to pay a state agency debt or to meet a child support obligation that is enforced by the division of family services on behalf of a person who is receiving support enforcement services under section 454.425.

8. The director of the department of revenue and the director of the department of health and senior services shall promulgate rules and regulations necessary to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 818)

Effective 1-01-08



Section 143.791 Abatements.

Abatements.

143.791. The director of revenue is authorized to abate the unpaid portion of the assessment of any tax or any liability in respect thereof, which

(1) Is excessive in amount, or

(2) Is assessed after the expiration of the period of limitations properly applicable thereto, or

(3) Is erroneously or illegally assessed.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.801 Limitations on credit or refund.

Limitations on credit or refund.

143.801. 1. A claim for credit or refund of an overpayment of any tax imposed by sections 143.011 to 143.996 shall be filed by the taxpayer within three years from the time the return was filed or two years from the time the tax was paid, whichever of such periods expires the later; or if no return was filed by the taxpayer, within two years from the time the tax was paid. No credit or refund shall be allowed or made after the expiration of the period of limitation prescribed in this subsection for the filing of a claim for credit or refund, unless a claim for credit or refund is filed by the taxpayer within such period.

2. If the claim is filed by the taxpayer during the three-year period prescribed in subsection 1, the amount of the credit or refund shall not exceed the portion of the tax paid within the three years immediately preceding the filing of the claim plus the period of any extension of time for filing the return. If the claim is not filed within such three-year period, but is filed within the two-year period, the amount of the credit or refund shall not exceed the portion of the tax paid during the two years immediately preceding the filing of the claim. If no claim is filed, the credit or refund shall not exceed the amount which would be allowable under either of the preceding sentences, as the case may be, if a claim was filed on the date the credit or refund is allowed.

3. If pursuant to subsection 6 of section 143.711 an agreement for an extension of the period for assessment of income taxes is made within the period prescribed in subsection 1 of this section for the filing of a claim for credit or refund, the period for filing a claim for credit or for making a credit or refund if no claim is filed, shall not expire prior to six months after the expiration of the period within which an assessment may be made pursuant to the agreement or any extension thereof. The amount of such credit or refund shall not exceed the portion of the tax paid after the execution of the agreement and before the filing of the claim or the making of the credit or refund, as the case may be, plus the portion of the tax paid within the period which would be applicable under subsection 1 of this section if a claim had been filed on the date the agreement was executed.

4. If a taxpayer is required by section 143.601 to report a change or correction in federal taxable income reported on his federal income tax return, or to report a change or correction which is treated in the same manner as if it were an overpayment for federal income tax purposes, an amended return or a claim for credit or refund of any resulting overpayment of tax shall be filed by the taxpayer within one year from the time the notice of such change or correction or such amended return was required to be filed with the director of revenue. If the report or amended return required by section 143.601 is not filed within the ninety-day period therein specified, interest on any resulting refund or credit shall cease to accrue after such ninetieth day. The amount of such credit or refund shall not exceed the amount of the reduction in tax attributable to:

(1) The issues on which such federal change or correction or the items amended on the taxpayer's amended federal income tax return are based, and

(2) Any change in the amount of his federal income tax deduction under the provisions of subsection 1 of section 143.171. No effect shall be given in the preceding sentence to any federal change or correction or to any item on an amended return unless it is timely under the applicable federal period of limitations. The time and amount provisions of this subsection shall be in lieu of any other provisions of this section. This subsection shall not affect the time within which or the amount for which a claim for credit or refund may be filed apart from this subsection.

5. If the claim for credit or refund relates to an overpayment of tax on account of the deductibility by the taxpayer of a debt as a debt which became worthless or a loss from worthlessness of a security or the effect that the deductibility of a debt or of a loss has on the application to the taxpayer of a carryover, the claim may be made, under regulations prescribed by the director of revenue within seven years from the date prescribed by law for filing the return for the year with respect to which the claim is made.

6. If the claim for credit or refund relates to an overpayment attributable to a net operating loss carryback or a capital loss carryback, in lieu of the three-year period of limitations prescribed in subsection 1 of this section, the period shall be that period which ends with the expiration of the fifteenth day of the fortieth month (or the thirty-ninth month, in the case of a corporation) following the end of the taxable year of the net operating loss or net capital loss which results in such carryback, or the period prescribed in subsection 3 of this section in respect of such taxable year, whichever expires later. In the case of such a claim, the amount of the credit or refund may exceed the portion of the tax paid within the period provided in subsections 2, 3 and 4 of this section, whichever is applicable, to the extent of the amount of the overpayment attributable to such carryback.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.811 Interest on overpayment.

Interest on overpayment.

143.811. 1. Under regulations prescribed by the director of revenue, interest shall be allowed and paid at the rate determined by section 32.065 on any overpayment in respect of the tax imposed by sections 143.011 to 143.996; except that, where the overpayment resulted from the filing of an amendment of the tax by the taxpayer after the last day prescribed for the filing of the return, interest shall be allowed and paid at the rate of six percent per annum. With respect to the part of an overpayment attributable to a deposit made pursuant to subsection 2 of section 143.631, interest shall be paid thereon at the rate in section 32.065 from the date of the deposit to the date of refund. No interest shall be allowed or paid if the amount thereof is less than one dollar.

2. For purposes of this section:

(1) Any return filed before the last day prescribed for the filing thereof shall be considered as filed on such last day determined without regard to any extension of time granted the taxpayer;

(2) Any tax paid by the taxpayer before the last day prescribed for its payment, any income tax withheld from the taxpayer during any calendar year, and any amount paid by the taxpayer as estimated income tax for a taxable year shall be deemed to have been paid by him on the fifteenth day of the fourth month following the close of his taxable year to which such amount constitutes a credit or payment.

3. For purposes of this section with respect to any withholding tax:

(1) If a return for any period ending with or within a calendar year is filed before April fifteenth of the succeeding calendar year, such return shall be considered filed April fifteenth of such succeeding calendar year; and

(2) If a tax with respect to remuneration paid during any period ending with or within a calendar year is paid before April fifteenth of the succeeding calendar year, such tax shall be considered paid on April fifteenth of such succeeding calendar year.

4. If any overpayment of tax imposed by sections 143.061 and 143.071 is refunded within four months after the last date prescribed (or permitted by extension of time) for filing the return of such tax or within four months after the return was filed, whichever is later, no interest shall be allowed under this section on overpayment.

5. If any overpayment of tax imposed by sections 143.011 and 143.041 is refunded within ninety days after the last date prescribed or permitted by extension of time for filing the return of such tax, no interest shall be allowed under this section on overpayment.

6. Any overpayment resulting from a carryback, including a net operating loss and a corporate capital loss, shall be deemed not to have been made prior to the close of the taxable year in which the loss arises.

7. Any overpayment resulting from a carryback of a tax credit, including but not limited to the tax credits provided in sections 253.557 and 348.432, shall be deemed not to have been made prior to the close of the taxable year in which the tax credit was authorized. In fiscal year 2003, the commissioner of administration shall estimate the amount of any additional state revenue received pursuant to the provisions of this subsection and shall transfer an equivalent amount of general revenue to the schools of the future fund created in section 163.005*.

(L. 1972 S.B. 549, A.L. 1982 H.B. 1351, et al., A.L. 1988 H.B. 1335, A.L. 2002 S.B. 1248, A.L. 2010 H.B. 1408 & 1514)

*Section 163.005 was repealed by S.B. 287, 2005.



Section 143.821 Refund claim.

Refund claim.

143.821. Every claim for refund shall be filed with the director of revenue in writing and shall state the specific grounds upon which it is founded. A taxpayer which has made a deposit under subsection 2 of section 143.631 and has received a determination of the director of revenue pursuant to section 143.641 shall be deemed for purposes of this chapter to have filed a claim for refund of an amount not greater than the deposit, on such grounds as were set forth in the taxpayer's protest filed under subsection 1 of section 143.631.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661, A.L. 1988 H.B. 1335)



Section 143.831 Notice of director's action.

Notice of director's action.

143.831. The director of revenue shall mail notice of his action on the claim for refund within one hundred twenty days of the mailing of such claim. The action denying a claim for refund is final upon the expiration of sixty days from the date when he mails notice of his action to the taxpayer, except only for such amounts as to which the taxpayer has filed a protest with the director of revenue.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661, A.L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 143.841 Protest of denied claim.

Protest of denied claim.

143.841. 1. Within sixty days after denial of the claim, the taxpayer may file with the director of revenue a written protest against such denial setting forth the grounds on which the protest is based. If a protest is filed, the director of revenue shall reconsider the denial.

2. Within ninety days after the filing of a protest, notice of the director of revenue's determination shall be mailed to the taxpayer by certified or registered mail and such notice shall set forth briefly the director of revenue's findings of fact and the basis of decision in each case decided in whole or in part adversely to the taxpayer.

3. The action of the director of revenue on the taxpayer's protest is final upon the expiration of thirty days from the date when he mails notice of his action to the taxpayer unless within this period the taxpayer seeks review of the director of revenue's determination by the administrative hearing commission.

4. The administrative hearing commission shall hold all hearings under this section in the county in which the taxpayer resides, or if a corporation, in the county of its principal place of business in this state.

5. A taxpayer which has made a deposit with the director of revenue under subsection 2 of section 143.631, in lieu of seeking review by the administrative hearing commission of a determination by the director of revenue under section 143.641 or subsection 2 of section 143.841, may, within the time permitted for filing an action in the administrative hearing commission seeking review of such action of the director of revenue, bring an action against the director of revenue by filing a petition for recovery of an overpayment in the circuit court of Cole County. Trial of the action in the circuit court shall be in the manner prescribed for nonjury civil proceedings, and, after determination of the issues, the court shall make such orders as may be just and equitable to refund to the taxpayer all or any part of the taxes paid for the tax periods at issue, with interest as prescribed in section 143.811. The director of revenue may be represented by legal counsel from the department of revenue in such proceedings. Either party to the proceedings may appeal the determination of the circuit court.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1988 H.B. 1335)



Section 143.851 Timely mailing.

Timely mailing.

143.851. If any return, claim, statement, notice, petition, or other document required to be filed within a prescribed period or on or before a prescribed date under the authority of any provisions of sections 143.011 to 143.996 is, after such period or such date, delivered by United States mail to the director of revenue, or the officer or person therein with which or with whom such document is required to be filed, the date of the United States postmark stamped on the envelope shall be deemed to be the date of delivery. This section shall apply only if the postmark date falls within the prescribed period or on or before the prescribed date for the filing of such document, determined with regard to any extension granted for such filing, and only if such document was deposited in the mail postage prepaid, properly addressed to the office, officer, or person with which or with whom the document is required to be filed. If any document is sent by United States registered mail, such registration shall be prima facie evidence that such document was delivered to the person to which or to whom it is addressed. To the extent that the director of revenue shall prescribe by regulation, certified mail may be used in lieu of registered mail under this section. This section shall apply in the case of postmarks not made by the United States post office only if and to the extent provided by regulations of the director of revenue. When the last day prescribed under the authority of sections 143.011 to 143.996, including any extension of time, for performing any act falls on a Saturday, a Sunday, or a legal holiday in this state, the performance of such act shall be considered timely if it is performed on the next succeeding day which is not a Saturday, Sunday, or legal holiday. The provisions of this section applicable to the timely filing of a document shall also apply to any payment required to be made under any provisions of sections 143.011 to 143.996.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.861 Collection procedures.

Collection procedures.

143.861. 1. The tax imposed by sections 143.011 to 143.996 shall be collected by the director of revenue, and he may establish the mode or time for the collection of any amount due under sections 143.011 to 143.996 if not otherwise specified. The director of revenue shall, on request, give a receipt for any amount collected under sections 143.011 to 143.996. The director of revenue may authorize banks or trust companies to receive and give a receipt for any tax imposed under sections 143.011 to 143.996, in such manner, at such times, and under such conditions as he may prescribe; provided, all banks and trust companies authorized to receive and receipt for deposits of federal withholding of income tax shall be authorized by the director of revenue to receive and receipt for any tax under sections 143.011 to 143.996. The director of revenue shall prescribe the manner, times, and conditions under which the receipt of tax by such banks and trust companies is to be treated as a payment of tax.

2. The director of revenue shall as soon as practicable give notice to each person liable for any amount of tax, addition to tax, additional amount, penalty, or interest, which has been assessed but remains unpaid, stating the amount and demanding within ten days of the date of the notice and demand payment thereof. Such notice shall be left at the dwelling place or usual place of business of such person or shall be sent by mail to such person's last known address.

3. If the amount stated in the notice provided in subsection 2 of this section remains unpaid, the director of revenue shall certify the name of any person from whom any tax under sections 143.011 to 143.996 shall be due to the attorney general. Suit shall be instituted in any court of competent jurisdiction by the attorney general, or by the prosecuting attorney of the county at the direction of the attorney general, in the name of the state, to recover such tax and enforce the lien therefor in the same manner as provided by law in civil actions. In such action, the certificate of the director of revenue showing the amount due shall be prima facie, but not conclusive, evidence of the amount due and the compliance with all provisions of sections 143.011 to 143.996 relating to the assessment of the tax.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.871 Income tax claim of other states.

Income tax claim of other states.

143.871. 1. The courts of this state shall recognize and enforce liabilities for income taxes lawfully imposed by any other state which extends a like comity to this state, and the duly authorized officer of any such state may sue for the collection of such a tax in the courts of this state. A certificate by the secretary of state of such other state that an officer suing for the collection of such a tax is duly authorized to collect the tax shall be conclusive proof of such authority. For the purposes of this section, the word "taxes" shall include additions to tax, interest, and penalties, and liability for such taxes, additions to tax, interest, and penalties shall be recognized and enforced by the courts of this state to the same extent that the laws of such other states permit the enforcement in its courts of liability for such taxes, additions to tax, interest, and penalties due to this state under sections 143.011 to 143.996.

2. For the purposes of this section, the term "any other state" shall mean only another state of the United States or a political subdivision thereof or the District of Columbia. The courts of this state shall not entertain any action for the enforcement or collection of income taxes imposed by any foreign sovereign state or political subdivision thereof.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.881 Transferees.

Transferees.

143.881. 1. The liability at law or in equity, of a transferee of property of a taxpayer for any tax, addition to tax, penalty, or interest due under sections 143.011 to 143.996, shall be assessed, paid and collected in the same manner and subject to the same provisions and limitations as in the case of the tax to which the liability relates except as hereinafter provided in this section. The term "transferee" includes donee, heir, legatee, devisee, and distributee.

2. In the case of the liability of an initial transferee, the period of limitation for assessment of any liability expires one year after the expiration of period of limitation against the transferor; in the case of the liability *of a transferee* of a transferee, it expires one year after the expiration of the period of limitation against the preceding transferee, but not more than three years after the expiration of the period of limitation for assessment against the original transferor.

3. If before the expiration of the time provided in this section for the assessment of the liability the director of revenue and the transferee have consented in writing to its assessment after such time, the liability may be assessed at any time prior to the expiration of the period agreed upon or an extension thereof. For the purpose of determining the period of limitation on credit or refund to the transferee of overpayments of tax made by the transferor of which the transferee is legally entitled to credit or refund, such agreement and any extension thereof shall be deemed an agreement or extension referred to in subsection 3 of section 143.801. If the agreement is executed after the expiration of the period of limitation for assessment against the taxpayer with reference to whom the liability of such transferee arises, then in applying the limitations under subsection 2 of section 143.801 on the amount of the credit or refund, the periods specified in subsection 1 of section 143.801 shall be increased by the period from the date of such expiration to the date of the agreement.

4. If any person is deceased, the period of limitation for assessment against such person shall be the period that would be in effect had death not occurred.

(L. 1972 S.B. 549)

Effective 1-1-73

*....* This language appears in original rolls and appears to be a clerical error.



Section 143.891 Jeopardy assessments.

Jeopardy assessments.

143.891. 1. If the director of revenue finds that the assessment or the collection of a tax or a deficiency for any year, current or past, will be jeopardized in whole or in part by delay, he may mail or issue notice of his finding to the taxpayer, together with a demand for immediate payment of the tax or the deficiency declared to be in jeopardy, including additions to tax, interest, and penalties.

2. In the case of a tax for a current period, the director of revenue shall declare the taxable period of the taxpayer immediately terminated and his notice and demand for a return and immediate payment of the tax shall relate to the period declared terminated, including therein income accrued and deductions incurred up to the date of termination if not otherwise properly includable or deductible in respect of the period.

3. A jeopardy assessment is immediately due and payable, and proceedings for collection may be commenced at once. The taxpayer, however, may stay collection and prevent the jeopardy assessment from becoming final by filing, within ten days after the date of mailing or issuing the notice of jeopardy assessment, a request for reassessment, accompanied by a bond or other security in the amount of the assessment including additions to tax, penalties, and interest as to which the stay of collection is sought. If a request for reassessment, accompanied by a bond or other security in the appropriate amount, is not filed within the ten-day period, the assessment becomes final.

4. If a request for reassessment, accompanied by a bond or other security, is filed within a ten-day period, the director of revenue shall reconsider the assessment. The director of revenue's action on the request for reassessment becomes final upon the expiration of thirty days from the date when he mails notice of his action to the taxpayer, unless within that thirty-day period the taxpayer files an application to seek review of the director of revenue's determination by the administrative hearing commission.

5. The director of revenue may abate the jeopardy assessment if he finds that jeopardy does not exist.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661)



Section 143.901 Bankruptcy or receivership, claims for deficiency.

Bankruptcy or receivership, claims for deficiency.

143.901. 1. Upon the adjudication of bankruptcy of any taxpayer in any bankruptcy proceeding or the appointment of a receiver for any taxpayer in any receivership proceeding before any court of the United States or any state or territory or of the District of Columbia, any deficiency (together with additions to tax and interest provided by law) determined by the director of revenue may be immediately assessed.

2. Claims for the deficiency and such additions to tax and interest may be presented, for adjudication in accordance with law, to the court before which the bankruptcy or receivership proceeding is pending despite the pendency of a protest before the administrative hearing commission under section 143.651. No protest against a proposed assessment shall be filed after the adjudication of bankruptcy or appointment of the receiver.

(L. 1972 S.B. 549, A.L. 1978 S.B. 661)



Section 143.902 Liens on property, notice to taxpayer, duration--effect--improperly filed liens, notice to director, contents--release of lien, procedure--fees--duties of director.

Liens on property, notice to taxpayer, duration--effect--improperly filed liens, notice to director, contents--release of lien, procedure--fees--duties of director.

143.902. 1. In any case in which any assessment of tax, interest, additions to tax or penalty imposed under sections 143.005 to 143.998 has been made and has become final, the director of revenue may file for record in the recorder's office of any county in which the taxpayer owing such tax, interest, additions to tax or penalty resides, owns property or has a place of business, a certificate of lien specifying the amount of the tax, interest, additions to tax or penalty due and the name of the taxpayer liable for the same. Included in the notice of deficiency, the director shall notify the taxpayer of the department's intent to file prior to the filing of such certificate. Such notification shall contain a summary of the taxpayer's right to protest or contest such proposed deficiency. The director shall within twenty days after filing such certificate notify the taxpayer by first class mail postage prepaid.

(1) The lien shall arise on the date such assessment becomes final and shall be continuing and shall attach to real or personal property or interest in real or personal property owned by the taxpayer or acquired in any manner by the taxpayer after the filing of the certificate of lien. Unless sooner released or discharged, the lien shall expire ten years after the certificate of lien was filed, unless within such ten-year period, the certificate of lien has been refiled by the director of revenue with the recorder. Unless sooner released or discharged, a timely refiled certificate of lien shall be treated as if filed on the date of filing of the original certificate of lien, and shall expire ten years after the refiling. A certificate of lien may not be refiled more than one time.

(2) If any taxpayer fails to pay any tax, interest, additions to tax or penalties imposed by this chapter when due and the assessment for which has become final, the director may file for record in the office of the clerk of the circuit court of any county in which the taxpayer resides, or has a place of business, or owns property, the certificate of lien specifying the amount of the tax, interest, additions to tax and penalties due and the name of the liable taxpayer. The clerk of the circuit court shall file such certificate and enter it in the record of the circuit court for judgments and decrees under the procedure prescribed for filing transcripts of judgments. If the taxpayer does not reside, have a place of business or own property in the state of Missouri, the director may file for record a certificate of delinquency in the office of the clerk of the circuit court of Cole County. From the time of the filing of the certificate of lien or certificate of delinquency with the clerk of the circuit court, the amount of the tax, interest, additions to tax and penalties specified therein shall have the full force and effect of a default judgment of the circuit court until satisfied. Execution shall issue at the request of the director of revenue or his agent as is provided in the case of other judgments. No exemption shall be allowed from the levy of an execution issued for any delinquent tax, interest, additions to tax or penalties due under the provisions of sections 143.191 to 143.265. No bond shall be required of the director of revenue, his agent or of the sheriff before making the levy.

(3) The remedies in this subsection are cumulative and in addition to other collection methods given the director of revenue. No action taken shall be construed as an election on the part of the state or any of its officers to pursue any remedy or action hereunder to the exclusion of any other remedy or action for which provision is made.

(4) If any certificate of lien has been erroneously or improvidently filed, the taxpayer or any other person affected by the lien may notify the director of revenue. The taxpayer or other affected person shall provide the director with the reasons the filing of the certificate of lien is erroneous or improvident as to such person (including that the affected person's name or other identification is similar to the taxpayer's) and a list of creditors with current addresses who are affected by the department's action. Upon receipt of the creditor list, reasons and verification of the erroneous or improvident filing, the director shall release the lien as to the taxpayer or the affected person, as necessary, and notify all creditors, stating the certificate of lien was filed erroneously or improvidently. If the certificate of lien was erroneously or improvidently filed the director shall forthwith make a determination in writing which shall become a public record in the same place the certificate of lien is noted under subsection 5 of this section that the same be expunged from the record and give written notice thereof, duly certified, by certified mail to the recorder of deeds in the county where the same is recorded and upon receipt by the recorder of deeds of the certification the recorder shall immediately cause such record to be expunged. The director shall take whatever steps are necessary to ensure the lien is expunged. The director shall pay a three-dollar fee charged by the recorder when an erroneously or improvidently filed lien is expunged.

2. The lien imposed under subsection 1 of this section may be wholly or partly released by filing for record in the office of the county recorder a release thereof executed by the director of revenue upon payment of the tax, interest, additions to tax and penalties or upon receipt by the director of revenue of security sufficient to secure payment thereof, or by final judgment holding such certificate of lien to have been erroneously or improvidently imposed.

3. The director may release any part of the property subject to the lien by filing with the county recorder a copy of the original lien document and an affidavit containing a legal description of the property, and stating that the property is to be released from the lien. The county recorder shall note the partial release in the same manner as provided in section 443.090. The release of any specific property shall not affect in any manner other property subject to lien.

4. Each county recorder shall receive a fee of three dollars which shall be charged for the filing of each certificate of lien and a fee of one dollar and fifty cents for each release of lien filed for record. Such amounts shall be paid to the county recorder from funds appropriated to the department of revenue for that purpose. The county recorder shall be reimbursed by presenting a statement, showing the number of certificates and releases filed, to the department of revenue each calendar quarter. The department of revenue is authorized to collect an additional penalty from each taxpayer equal to the cost of filing a certificate of lien or release of lien with respect to such taxpayer.

5. The director of revenue shall establish and maintain records for all certificates of lien filed under this section. The director shall also maintain records of all releases of lien filed under this section. The provisions of section 32.057 to the contrary notwithstanding, the records prepared by the director under this section, to the extent such information is or may be on file with the recorder, shall be open to public inspection. Such records established and maintained by the director shall not be the official record and are not conclusive evidence of any liability of any taxpayer to this state.

6. If any action is taken by the director under the provisions of this chapter; including, but not limited to, section 143.791, to alter or abate any assessment upon which a judgment has been filed under the provisions of subsection 1 of this section, the director is authorized to file a modification or satisfaction of such judgment.

(L. 1988 H.B. 1335, A.L. 1992 H.B. 1155)



Section 143.903 Unexpected court or administrative hearing decision shall apply only after most recently ended tax period imposed by chapters 143 and 144--unexpected, defined.

Unexpected court or administrative hearing decision shall apply only after most recently ended tax period imposed by chapters 143 and 144--unexpected, defined.

143.903. 1. Any provision of law to the contrary notwithstanding, an unexpected decision by or order of a court of competent jurisdiction or the administrative hearing commission shall only apply after the most recently ended tax period of the particular class of persons subject to such tax imposed by chapters 143 and 144 and any credit, refund or additional assessment shall be only for periods after the most recently ended tax period of such persons.

2. The provisions of this section shall apply only to final decisions by or orders of a court of competent jurisdiction or the administrative hearing commission which are rendered after October 1, 1990, and which are determined by the court or the administrative hearing commission rendering the decision, or subsequently by a lower court or the administrative hearing commission, to be unexpected. For the purposes of this section the term "unexpected" shall mean that a reasonable person would not have expected the decision or order based on prior law, previous policy or regulation of the department of revenue.

(L. 1990 H.B. 960 § 2)

Effective 10-1-90



Section 143.911 Attempt to evade or defeat tax, penalty.

Attempt to evade or defeat tax, penalty.

143.911. Any person who willfully attempts in any manner to evade or defeat any tax imposed by sections 143.011 to 143.996 or the payment thereof shall, in addition to other penalties provided by law, and upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(L. 1972 S.B. 549, A.L. 1974 H.B. 1286)



Section 143.921 Failure to collect or pay over tax, penalty.

Failure to collect or pay over tax, penalty.

143.921. Any person required under sections 143.011 to 143.996 to collect, truthfully account for, and pay over any tax imposed by sections 143.011 to 143.996 who willfully with intent to defraud fails to collect or truthfully account for and pay over such tax shall, in addition to other penalties provided by law, and upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(L. 1972 S.B. 549, A.L. 1974 H.B. 1286)



Section 143.931 Failure to file return, supply information, pay tax, penalty.

Failure to file return, supply information, pay tax, penalty.

143.931. Any person required under sections 143.011 to 143.996 to pay any tax, or required by sections 143.011 to 143.996 to make a return (other than a return of estimated tax), keep any records, or supply any information, who willfully with intent to defraud fails to pay such tax, make such return, keep such records, or supply such information, at the time or times required by law, shall, in addition to other penalties provided by law, and upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(L. 1972 S.B. 549, A.L. 1974 H.B. 1286)



Section 143.941 False statements, penalty.

False statements, penalty.

143.941. Any person who willfully makes and subscribes any returns, statement, or other document, which contains or is verified by a written declaration that it is made under the penalties of perjury, and which he does not believe to be true and correct as to every material matter; or willfully aids or procures the preparation or presentation in a matter arising under the provisions of sections 143.011 to 143.996 of a return, affidavit, claim, or other document which is fraudulent or is false as to any material shall, and upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(L. 1972 S.B. 549, A.L. 1974 H.B. 1286)



Section 143.946 Prior conviction, effect of.

Prior conviction, effect of.

143.946. If any person convicted of an offense, or of the attempt to commit an offense under sections 143.911, 143.921, 143.931, or 143.941 is charged thereafter with having committed or having attempted to commit a subsequent offense under such sections, and is convicted, he shall be punished by imprisonment by the department of corrections and human resources for a term of not less than five nor more than ten years. If the prior conviction is appealed, then this section shall not apply until after the judgment is affirmed or the appeal is dismissed.

(L. 1972 S.B. 549, A.L. 1974 H.B. 1286)



Section 143.951 Limitations.

Limitations.

143.951. Any prosecution under sections 143.011 to 143.996 shall be instituted within three years after the commission of the offense, provided that if such offense is the failure to do an act required by or under the provisions of sections 143.011 to 143.996 to be done by a certain date, a prosecution for such offense may be commenced not later than four years after such date. Any prosecution under sections 143.011 to 143.996 may be conducted in any county where the person or corporation to whose liability the proceeding relates resides or has a place of business or in any county where any element of the offense occurred.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.961 Rules and regulations.

Rules and regulations.

143.961. 1. The director of revenue shall administer and enforce the tax imposed by sections 143.011 to 143.996 and he is authorized to make such rules and regulations and to require such facts and information to be reported, as he may deem necessary to enforce the provisions of sections 143.011 to 143.996. The director of revenue may for enforcement and administrative purposes establish temporary or permanent branch offices.

2. The rules and regulations prescribed by the director of revenue shall follow as nearly as practicable the rules and regulations of the Secretary of the Treasury of the United States or his delegate regarding income taxation. Such construction of sections 143.011 to 143.996 will further their purposes to simplify the preparation of income tax returns, aid in their interpretation through use of federal precedents, and improve their enforcement.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.971 Returns and forms.

Returns and forms.

143.971. 1. The director of revenue may prescribe the form and contents of any return or other document required to be filed under the provisions of sections 143.011 to 143.996.

2. The director of revenue for the purpose of ascertaining the correctness of any return, or for the purpose of making an estimate of taxable income of any person, shall have power to examine or to cause to have examined, by any agent or representative designated by him for that purpose, any books, papers, records, or memoranda bearing upon the matters required to be included in the return, and may require the attendance of the person rendering the return or any officer or employee of such person, or the attendance of any other person having knowledge in the premises, and may take testimony and require proof material for his information, with power to administer oaths to such person or persons.

3. Reports and returns required to be filed under sections 143.011 to 143.996 shall be preserved for four years and thereafter until the director of revenue orders them to be destroyed.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.986 Closing agreements.

Closing agreements.

143.986. 1. The director of revenue, or any person authorized in writing by him, is authorized to enter into an agreement with any person relating to the liability of such person in respect to the tax imposed by sections 143.011 to 143.996 for any taxable period.

2. Any such agreement shall be final and conclusive and, except upon a showing of fraud or malfeasance, or misrepresentation of a material fact:

(1) The case shall not be reopened as to matters agreed upon or the agreement modified by any officer, employee, or agent of this state, and

(2) In any suit, action, or proceeding under such agreement, or any determination, assessment, collection, payment, abatement, refund, or credit made in accordance therewith, shall not be annulled, modified, set aside, or disregarded.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.991 Armed Forces relief provision.

Armed Forces relief provision.

143.991. 1. The period of service in the Armed Forces of the United States in a combat zone plus any period of continuous hospitalization outside this state attributable to such service plus the next one hundred eighty days shall be disregarded in determining, under regulations to be promulgated by the director of revenue, whether any act required by sections 143.011 to 143.996 was performed by a taxpayer within the time prescribed therefor.

2. In the case of any individual who dies during an induction period while in active service as a member of the Armed Forces of the United States, if such death occurred while the individual was serving in a combat zone or as a result of wounds, disease, or injury incurred while so serving, the tax imposed by sections 143.011 to 143.996 shall not apply with respect to the taxable year in which falls the date of his death, or with respect to any prior taxable year ending on or after the first day he so served in a combat zone.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.996 Prohibition of legislator representation.

Prohibition of legislator representation.

143.996. No member of the general assembly shall represent a client for a fee in negotiations or discussions with the department of revenue for an adjustment or revision of the client's alleged or actual tax liability.

(L. 1972 S.B. 549)

Effective 1-1-73



Section 143.997 Income excluded by statute or rule held invalid by supreme court, no deficiency to be charged.

Income excluded by statute or rule held invalid by supreme court, no deficiency to be charged.

143.997. Any provision of law to the contrary notwithstanding, where a statute or a rule promulgated by the director has excluded any income from the computation of tax imposed under this chapter and is thereafter held by a final decision of the Missouri supreme court to be invalid, the director shall not be entitled to serve a notice of deficiency of taxes which result from such court decision for any period occurring prior to the date of the court's mandate or the implementation of regulations interpreting such court decision, whichever is later.

(L. 1990 H.B. 1554 § 1)

Effective 6-12-90



Section 143.998 Tax return to contain number assigned by director to school district.

Tax return to contain number assigned by director to school district.

143.998. Every person filing an individual income tax return form under this chapter shall place in the space provided on said form the number assigned by the department of revenue to the school district of which the person filing is a resident.

(L. 1977 H.B. 131 § 2)



Section 143.999 Exclusion of employer contributions to individual medical accounts--requirements for eligibility of exclusion--rules, procedure.

Exclusion of employer contributions to individual medical accounts--requirements for eligibility of exclusion--rules, procedure.

143.999. 1. Employer contributions to an individual medical account which are used to pay for health care expenses of the employee in accordance with this section shall be exempt from state income tax under this chapter, to the extent such contributions are not excluded from gross income under 26 U.S.C. 105 and 26 U.S.C. 106 and regulations promulgated thereunder. In order to qualify for such an exemption from taxation under this chapter, such contributions shall be made in accordance with health care coverage arrangements which contain at a minimum the following components:

(1) The employer shall annually determine a contribution level to be expended for coverage of an insured person and any dependents, which shall be in lieu of any standard indemnity or health insurance provided under a health insurance benefit package which is established by the department of insurance, financial institutions and professional registration. Such a benefit package may be offered as an individual or group policy or other insurance arrangement by an insurer, health maintenance organization, health services corporation, or as a self-funded employer plan. A percentage of the employer's designated contribution level as established by rule and regulation of the department of insurance, financial institutions and professional registration shall be used by the insurer, health maintenance organization, health services corporation, or as a self-funded employer plan to purchase or provide a policy or plan of major medical health care benefits for the insured person and any dependents. The remainder of the employer's contribution level not used to provide major medical coverage shall be used to fund an individual medical account. Funds in the account shall be used by the insured person or his dependents, if any, to pay for that portion of bona fide medical and health care expenses not covered by the policy or plan of major medical health insurance coverage, including any deductible, co-payment, or coinsurance requirements established by regulation of the department of insurance, financial institutions and professional registration to discourage unnecessary use of health care services. Funds in the individual medical account shall be spent for no other purpose except as otherwise provided by this section;

(2) Any amount in the insured's individual medical account that is unspent at the end of the year shall remain in the account. The director of the department of insurance, financial institutions and professional registration shall by rule and regulation establish a balance for the account which, if exceeded, shall allow the insured to withdraw any moneys in excess of such balance. Any moneys so withdrawn from the account and interest earned on such moneys shall be subject to state income taxation;

(3) The amount in an individual medical account shall not be subject to state income taxation while it remains in the account. Any amount spent from the individual medical account on medical and health care expenses and interest accrued on such amount shall be totally exempt from state income taxation;

(4) The insurer, health maintenance organization, health services corporation, or employer which sponsors or provides health insurance coverage as authorized by this section shall administer the account on behalf of the insured person and any dependents.

2. As used in this section, bona fide medical and health care expenses shall be those medical and health procedures as defined by regulation of the department of insurance, financial institutions and professional registration. Such regulations shall be developed in consultation with the department of health and senior services.

3. The director of the department of insurance, financial institutions and professional registration shall promulgate such rules and regulations as may be necessary to implement the provisions of this section and section 374.126*. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 H.B. 564 § 18, A.L. 1995 S.B. 3)

*Section 374.126 was repealed by S.B. 732 § A, 1994.



Section 143.1000 Funding--income tax refund, designating authorized amount, when--contributions.

Funding--income tax refund, designating authorized amount, when--contributions.

143.1000. 1. In each tax year beginning on or after January 1, 1983, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that two dollars or any amount in excess of two dollars on a single return, and four dollars or any amount in excess of four dollars on a combined return, of the refund due be credited to the children's trust fund. The contribution designation authorized by this section shall be clearly and unambiguously printed on the first page of each income tax return form provided by this state. If any individual or corporation which is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the children's trust fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the children's trust fund, the individual or corporation wishes to contribute and the department of revenue shall forward such amount to the state treasurer for deposit to the children's trust fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the children's trust fund.

3. The director of revenue shall transfer at least monthly all contributions designated by corporations under this section, less an amount sufficient to cover the cost of collection and handling by the department of revenue, to the state treasurer for deposit to the children's trust fund.

4. A contribution designated under this section shall only be transferred and deposited in the children's trust fund after all other claims against the refund from which such contribution is to be made have been satisfied.

(L. 1983 H.B. 550 § 5, A.L. 1986 S.B. 688)

*Transferred 2004; formerly 210.174

CROSS REFERENCE:

Children's trust fund, 210.170 to 210.173



Section 143.1001 Taxpayers, individuals or corporations may designate tax refund as contribution to veterans' trust fund--amount--procedure--director of revenue's duties--collection costs allowed--list of contributors--confidentiality, violation, penalty--exception.

Taxpayers, individuals or corporations may designate tax refund as contribution to veterans' trust fund--amount--procedure--director of revenue's duties--collection costs allowed--list of contributors--confidentiality, violation, penalty--exception.

143.1001. 1. In each tax year beginning on or after January 1, 1990, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that two dollars or any amount in excess of two dollars on a single return, and four dollars or any amount in excess of four dollars on a combined return, of the refund due be credited to the veterans' trust fund. The contribution designation authorized by this section shall be clearly and unambiguously printed on each income tax return form provided by this state. If any individual or corporation which is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the veterans' trust fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the veterans' trust fund, the individual or corporation wishes to contribute and the department of revenue shall forward such amount to the state treasurer for deposit to the veterans' trust fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the veterans' trust fund.

3. The director of revenue shall transfer at least monthly all contributions designated by corporations under this section, less an amount sufficient to cover the cost of collection and handling by the department of revenue, to the state treasurer for deposit to the veterans' trust fund.

4. A contribution designated under this section shall only be transferred and deposited in the veterans' trust fund after all other claims against the refund from which such contribution is to be made have been satisfied.

5. Notwithstanding any other law to the contrary, the names and addresses of individuals or corporations who designate a contribution to this fund may be supplied to the veterans' commission, for the purpose of sending an acknowledgment and written appreciation to those individuals and corporations. Under no circumstances shall the names and addresses be used for any purpose other than that expressed in this subsection. Release or use of the names and addresses for any other purpose is a class C felony.

(L. 1989 H.B. 850, A.L. 1991 H.B. 99)

*Transferred 2004; formerly 42.140

CROSS REFERENCE:

Veterans' trust fund, 42.135



Section 143.1002 Tax refund credited to home delivered meals trust fund--contributions accepted--director of revenue to transfer contributions, trust fund created--state treasurer to administer fund.

Tax refund credited to home delivered meals trust fund--contributions accepted--director of revenue to transfer contributions, trust fund created--state treasurer to administer fund.

143.1002. 1. In each tax year beginning on or after January 1, 1993, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation pursuant to this section may designate that two dollars or any amount in excess of two dollars on a single return, and four dollars or any amount in excess of four dollars on a combined return, of the refund due be credited to the elderly home-delivered meals trust fund, established in subsection 3 of this section. The contribution designation authorized by this section shall be clearly and unambiguously printed on each income tax return form provided by this state. If any individual or corporation which is not entitled to a tax refund in an amount sufficient to make a designation pursuant to this section wishes to make a contribution to the division of aging elderly home-delivered meals trust fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the division of aging elderly home-delivered meals trust fund, the individual or corporation wishes to contribute and the department of revenue shall forward such amount to the state treasurer for deposit to the fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals or corporations pursuant to this section, less an amount not to exceed five percent of such transferred contributions which is sufficient to cover the cost of collection and handling by the department of revenue, to the state treasurer for deposit in the state treasury to the credit of the elderly home-delivered meals trust fund. A contribution designated pursuant to this section shall only be transferred and deposited in the elderly home-delivered meals trust fund after all other claims against the refund from which such contribution is to be made have been satisfied.

3. There is hereby established in the state treasury the "Elderly Home-Delivered Meals Trust Fund", which shall consist of all moneys deposited in the fund pursuant to subsection 2 of this section. The state treasurer shall administer the fund, and the moneys in the fund shall be used solely, upon appropriation, by the department of health and senior services for assistance in preparing and transporting meals to elderly persons in this state through a program designed to meet such purposes. These funds shall be transferred by the department to the area agencies on aging using the same formula as used for distribution of federal Older Americans Act moneys and moneys from the general revenue fund. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the elderly home-delivered meals trust fund at the end of any biennium shall not be transferred to the credit of the general revenue fund.

(L. 1992 S.B. 573 & 634 § 9, A.L. 1998 H.B. 1476 merged with S.B. 793, A.L. 2003 S.B. 556 & 311)

*Transferred 2004; formerly 660.078



Section 143.1003 Tax refund may be credited to National Guard trust fund--director's duties--penalty for release of information.

Tax refund may be credited to National Guard trust fund--director's duties--penalty for release of information.

143.1003. 1. In each tax year beginning on or after January 1, 1999, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation pursuant to this section may designate that two dollars or any amount in excess of two dollars on a single return and four dollars or any amount in excess of four dollars on a combined return, of the refund due be credited to the Missouri National Guard trust fund. The contribution designation authorized by this section shall be clearly and unambiguously printed on each income tax return form provided by this state. If any individual or corporation which is not entitled to a tax refund in an amount sufficient to make a designation pursuant to this section wishes to make a contribution to the Missouri National Guard trust fund, such individual or corporation may, by separate check, draft or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the Missouri National Guard trust fund, the individual or corporation wishes to contribute and the department of revenue shall forward such amount to the state treasurer for deposit to the Missouri National Guard trust fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals pursuant to this section to the state treasurer for deposit in the Missouri National Guard trust fund.

3. A contribution designated pursuant to this section shall only be transferred and deposited in the Missouri National Guard trust fund after all other claims against the refund from which such contribution is to be made have been satisfied.

4. Notwithstanding any other law to the contrary, the names and addresses of individuals or corporations who designate a contribution to this fund may be supplied to the office of the adjutant general, for the purpose of sending an acknowledgment and written appreciation to those individuals and corporations. Under no circumstances shall the names and addresses be used for any purpose other than that expressed in this subsection. Any person who releases or uses any of the names and addresses for any other purpose is guilty of a class C felony.

5. Moneys to be credited to the Missouri National Guard trust fund pursuant to subsection 1 of this section shall be placed in a subaccount and shall be used solely for the purpose authorized in section 41.958.

(L. 1998 H.B. 1519 & 1165)

*Transferred 2004; formerly 41.215

CROSS REFERENCE:

Missouri National Guard trust fund, 41.214



Section 143.1004 Tax refund may be designated to the Missouri military family relief fund.

Tax refund may be designated to the Missouri military family relief fund.

143.1004. 1. In each taxable year beginning on or after January 1, 2005, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the Missouri military family relief fund. The contribution designation authorized by this section shall be clearly and unambiguously printed on the first page of each income tax return form provided by this state. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the Missouri military family relief fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the Missouri military family relief fund, the individual or corporation wishes to contribute. The department of revenue shall deposit such amount to the Missouri military family relief fund as provided in subsection 2 of this section.

2. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the Missouri military family relief fund. The fund shall be administered by a sergeant major of the Missouri National Guard, a sergeant major of a reserve component or its equivalent, and a representative of the Missouri veterans commission.

3. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the cost of collection, handling, and administration by the department of revenue during fiscal year 2006, to the Missouri military family relief fund, not to exceed seventy thousand dollars.

4. A contribution designated under this section shall only be deposited in the Missouri military family relief fund after all other claims against the refund from which such contribution is to be made have been satisfied.

5. Moneys deposited in the Missouri military family relief fund shall be distributed by the adjutant general in accordance with the provisions of sections 41.216 and 41.218.

6. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2005 H.B. 437 § 143.822, A.L. 2006 S.B. 1060, A.L. 2010 H.B. 1524 & 2260, A.L. 2011 H.B. 149)

CROSS REFERENCE:

Missouri military family relief fund, 41.218



Section 143.1005 Income tax refunds, designation of a portion of to certain charitable organizations--transfer of contributions, procedure.

Income tax refunds, designation of a portion of to certain charitable organizations--transfer of contributions, procedure.

143.1005. 1. For all tax years beginning on or after January 1, 2004, each individual or corporation entitled to a tax refund in an amount sufficient to make an irrevocable designation under this section may designate that an amount not less than one dollar but not more than two hundred dollars, on a single or a combined return, of the refund due be credited to the American Cancer Society, Heartland Division, Inc., fund, the ALS Lou Gehrig's Disease fund, the American Lung Association of Missouri fund, the Muscular Dystrophy Association fund, the Arthritis Foundation fund, the American Diabetes Association Gateway Area fund, the American Heart Association fund, the March of Dimes fund, or the National Multiple Sclerosis Society fund established in this section. The director of revenue shall establish a method that allows the contribution designations authorized by this section to be combined into two contribution designation boxes clearly and unambiguously printed on the first page of each income tax return form provided by this state. The method may allow for a separate instruction list for the tax return that lists each authorized contribution designation together with the designation provided in section 143.1020. Any organization to be listed on the income tax return form under this section shall have qualified as a 501(c)(3) organization as defined by the Internal Revenue Code of 1986, as amended, for at least five years, shall be a statewide organization, shall have the cure of a chronic illness as its primary purpose, and shall submit to the director of revenue an application fee of one thousand dollars, and the fee shall be deposited in the designated fund. If any individual or corporation which is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make an irrevocable contribution to the funds established in this section, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for which funds the individual or corporation wishes to contribute, and the department of revenue shall forward such amount to the state treasurer for deposit to the designated funds as provided in this section.

2. Moneys accruing to and deposited in the designated funds shall not be part of total state revenues as defined in sections 17 and 18, article X, Constitution of Missouri, and the expenditure of such revenues shall not be an expense of state government under section 20, article X, Constitution of Missouri.

3. The director of revenue shall transfer at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the designated funds.

4. The director of revenue shall transfer at least monthly all contributions designated by corporations under this section, less one percent of the amount in each fund at the time of the transfer for the cost of collection and handling by the department of revenue, to be deposited in the state's general revenue fund, to the state treasurer for deposit to the designated funds. The amount transferred annually to the department of revenue for the cost of collection and handling shall not exceed one hundred thousand dollars.

5. A contribution designated under this section shall only be transferred and deposited in the designated funds after all other claims against the refund from which such contribution is to be made have been satisfied.

6. (1) There is hereby created in the state treasury the "American Cancer Society, Heartland Division, Inc., Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(2) There is hereby created in the state treasury the "ALS Lou Gehrig's Disease Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(3) There is hereby created in the state treasury the "American Lung Association of Missouri Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(4) There is hereby created in the state treasury the "Muscular Dystrophy Association Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(5) There is hereby created in the state treasury the "Arthritis Foundation Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(6) There is hereby created in the state treasury the "National Multiple Sclerosis Society Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(7) There is hereby created in the state treasury the "American Diabetes Association Gateway Area Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(8) There is hereby created in the state treasury the "American Heart Association Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(9) There is hereby created in the state treasury the "March of Dimes Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

7. All moneys collected, transferred, and disbursed under this section shall stand appropriated, and any moneys remaining in the funds established in this section at the end of the biennium shall not revert to the credit of the general revenue fund.

8. The state treasurer shall invest moneys in the funds established in this section in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the funds.

9. The director of the department of revenue shall establish a procedure by which the moneys deposited in the funds shall be distributed semiannually to the American Cancer Society, Heartland Division, Inc., the Amyotrophic Lateral Sclerosis Association, and the American Lung Association of Missouri, the Muscular Dystrophy Association, the Arthritis Foundation, the American Diabetes Association Gateway Area, the National Multiple Sclerosis Society, the American Heart Association, and the March of Dimes.

10. Any organization receiving moneys under this section shall expend such moneys solely for the support of residents of this state.

11. Any organization receiving funds under this section shall report to the director of revenue annually, on forms prescribed by the director, detailing how the funds were expended. The director shall compile such information and provide a report to the general assembly in each year such expenditures are made.

12. The director of revenue is authorized to promulgate rules and regulations necessary to administer and enforce this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

13. If an organization that has the cure of sickle cell anemia as its primary purpose is formed that meets the requirements of this section, such organization shall be included on the income tax form in accordance with the provisions of this section and there shall be created in the state treasury a fund with the name of the organization. The fund shall consist of money collected under this section. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with this section and sections 30.170 and 30.180.

(L. 2004 H.B. 1290 § 143.605, A.L. 2006 S.B. 1060)



Section 143.1006 Childhood lead testing fund--refund donation designation.

Childhood lead testing fund--refund donation designation.

143.1006. 1. In each taxable year beginning on or after January 1, 2005, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the childhood lead testing fund created in section 701.345. The contribution designation authorized by this section shall be clearly and unambiguously printed on the first page of each income tax return form provided by this state. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the childhood lead testing fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the childhood lead testing fund, the individual or corporation wishes to contribute. The department of revenue shall forward such amount to the state treasurer for deposit to the childhood lead testing fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the childhood lead testing fund.

3. The director of revenue shall transfer at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the cost of collection and handling by the department of revenue, to the state treasurer for deposit to the childhood lead testing fund.

4. A contribution designated under this section shall only be transferred and deposited in the childhood lead testing fund after all other claims against the refund from which such contribution is to be made have been satisfied.

(L. 2005 S.B. 95 § 143.603)

CROSS REFERENCE:

Childhood lead testing fund, 701.345



Section 143.1007 Missouri public health services fund, tax refund may be designated--director of revenue duties.

Missouri public health services fund, tax refund may be designated--director of revenue duties.

143.1007. 1. For all tax years beginning on or after January 1, 2006, each individual or corporation entitled to a tax refund in an amount sufficient to make an irrevocable designation under this section may designate that any amount, on a single or a combined return, of the refund due be credited to the Missouri public health services fund* established in section 192.900. The director of revenue shall establish a method that allows the contribution designations authorized by this section to be indicated on the first page of each income tax return form provided by this state. The method may allow for a separate instruction list for the tax return that lists each authorized contribution designation. If any individual or corporation which is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the fund, and the department of revenue shall forward such amount to the state treasurer for deposit to the designated fund as provided in this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the designated fund.

3. The director of revenue shall transfer at least monthly all contributions designated by corporations under this section, less one percent of the amount in the fund at the time of the transfer for the cost of collection and handling by the department of revenue, to be deposited in the state's general revenue fund, to the state treasurer for deposit to the designated fund.

4. A contribution designated under this section shall only be transferred and deposited in the designated fund after all other claims against the refund from which such contribution is to be made have been satisfied.

5. The moneys transferred and deposited under this section shall be administered by the department of health and senior services, and shall be used solely for the following purposes:

(1) To provide information on cervical cancer, early detection, testing, and prevention to the public and health care providers in this state;

(2) To collect statistical information on cervical cancer, including but not limited to age, ethnicity, region, and socioeconomic status of women in this state; and

(3) To provide services and funding for early detection, testing, and prevention of cervical cancer.

6. Not more than twenty percent of the moneys collected under this section shall be used for the costs of administering this section. Not more than thirty percent of the moneys collected under this section shall be used for the purposes listed in subdivision (1) of subsection 5 of this section. Not more than fifty percent of the moneys collected under this section shall be used for the purposes listed in subdivision (3) of subsection 5 of this section.

7. The directors of revenue and the department of health and senior services are authorized to promulgate rules and regulations necessary to administer and enforce this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

8. The director of the department of health and senior services shall determine no later than January 31, 2010, whether moneys sufficient to carry out the provisions of this section have been transferred and deposited under this section. Upon a determination that insufficient moneys have been transferred and deposited under this section, this section shall expire on February 1, 2010, and any moneys remaining in the fund established in this section shall be used solely for existing cancer programs administered by the department of health and senior services. The director shall notify the revisor of statutes upon such determination that this section has expired.

(L. 2006 H.B. 1440)

Contingent expiration date, see subsection 8.

*Words "public services health fund" appear in original rolls.

CROSS REFERENCE:

Missouri public health services fund, 192.900



Section 143.1008 After-school retreat reading and assessment grant program fund, tax refund contribution may be designated--director's duties--sunset provision.

After-school retreat reading and assessment grant program fund, tax refund contribution may be designated--director's duties--sunset provision.

143.1008. 1. In each taxable year beginning on or after January 1, 2008, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the after-school retreat reading and assessment grant program fund. The contribution designation authorized by this section shall be clearly and unambiguously printed on the first page of each income tax return form provided by this state. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the after-school retreat reading and assessment grant program fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the after-school retreat reading and assessment grant program fund, the individual or corporation wishes to contribute. The department of revenue shall deposit such amount to the after-school retreat reading and assessment grant program fund as provided in subsection 2 of this section.

2. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the after-school retreat reading and assessment grant program fund. The fund shall be administered by the department of elementary and secondary education with moneys in the fund distributed as provided under section 167.680.

3. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the cost of collection, handling, and administration by the department of revenue during fiscal year 2008, to the after-school retreat reading and assessment grant program fund.

4. A contribution designated under this section shall only be deposited in the after-school retreat reading and assessment grant program fund after all other claims against the refund from which such contribution is to be made have been satisfied.

5. Moneys deposited in the after-school retreat reading and assessment grant program fund shall be distributed by the department of elementary and secondary education in accordance with the provisions of this section and section 167.680.

6. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

7. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after August 28, 2007, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on December thirty-first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2007 H.B. 444, et al.)

Sunset date 8-28-13

Termination date 12-31-14

CROSS REFERENCE:

After-school retreat reading and assessment grant program fund, 167.680



Section 143.1009 Breast cancer awareness trust fund, designation of tax refund permitted--director's duties--sunset provision.

Breast cancer awareness trust fund, designation of tax refund permitted--director's duties--sunset provision.

143.1009. 1. In each taxable year beginning on or after January 1, 2008, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the breast cancer awareness trust fund, hereinafter referred to as the trust fund. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the trust fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the breast cancer awareness trust fund, the individual or corporation wishes to contribute. The department of revenue shall deposit such amount to the trust fund as provided in subsections 2 and 3 of this section. All moneys credited to the trust fund shall be considered nonstate funds under the provisions of article IV, section 15 of the Missouri Constitution.

2. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the trust fund.

3. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the costs of collection and handling by the department of revenue, to the state treasury for deposit to the trust fund.

4. A contribution designated under this section shall only be deposited in the trust fund after all other claims against the refund from which such contribution is to be made have been satisfied.

5. All moneys transferred to the trust fund shall be distributed by the director of revenue at times the director deems appropriate to the department of health and senior services. Such funds shall be used solely for the purpose of providing breast cancer services. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the trust fund at the end of any biennium shall not be transferred to the credit of the general revenue fund.

6. There is hereby created in the state treasury the "Breast Cancer Awareness Trust Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements.

7. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after August 28, 2008, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on December thirty-first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2008 S.B. 1105, A.L. 2012 H.B. 1807, et al.)

Sunset date 8-28-14

Termination date 12-31-15



Section 143.1013 American Red Cross trust fund, refund donation to--fund created--director's duties--sunset provision.

American Red Cross trust fund, refund donation to--fund created--director's duties--sunset provision.

143.1013. 1. For all taxable years beginning on or after January 1, 2011, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the American Red Cross trust fund. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount the individual or corporation wishes to contribute. Such amounts shall be clearly designated for the fund.

2. There is hereby created in the state treasury the "American Red Cross Trust Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the administration of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. All moneys credited to the trust fund shall be considered nonstate funds under section 15, article IV, Constitution of Missouri. The treasurer shall distribute all moneys deposited in the fund at times the treasurer deems appropriate to the American Red Cross.

3. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the fund. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the costs of collection and handling by the department of revenue, to the state treasury for deposit to the fund. A contribution designated under this section shall only be deposited in the fund after all other claims against the refund from which such contribution is to be made have been satisfied.

4. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on December thirty-first six years after August 28, 2011, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset on December thirty-first twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2011 H.B. 631)

Sunset date 12-31-17

Termination date 9-01-18



Section 143.1014 Puppy protection trust fund, refund donation to--fund created, use of moneys--director's duties--sunset provision.

Puppy protection trust fund, refund donation to--fund created, use of moneys--director's duties--sunset provision.

143.1014. 1. For all taxable years beginning on or after January 1, 2011, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the puppy protection trust fund. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount the individual or corporation wishes to contribute. Such amounts shall be clearly designated for the fund.

2. There is hereby created in the state treasury the "Puppy Protection Trust Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the state department of agriculture's administration of section 273.345. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. All moneys credited to the trust fund shall be considered nonstate funds under section 15, article IV, Constitution of Missouri. The treasurer shall distribute all moneys deposited in the fund at times the treasurer deems appropriate to the department of agriculture.

3. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the fund. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the costs of collection and handling by the department of revenue, to the state treasury for deposit to the fund. A contribution designated under this section shall only be deposited in the fund after all other claims against the refund from which such contribution is to be made have been satisfied.

4. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on December thirty-first six years after August 28, 2011, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset on December thirty-first twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2011 S.B. 356)

Sunset date 12-31-17

Termination date 9-01-18



Section 143.1015 Foster care and adoptive parents recruitment and retention fund, refund donation to--director's duties--sunset provision.

Foster care and adoptive parents recruitment and retention fund, refund donation to--director's duties--sunset provision.

143.1015. 1. In each taxable year beginning on or after January 1, 2011, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the foster care and adoptive parents recruitment and retention fund as established under section 453.600, hereinafter referred to as the fund. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the foster care and adoptive parents recruitment and retention fund, the individual or corporation wishes to contribute. The department of revenue shall deposit such amount to the fund as provided in subsections 2 and 3 of this section. All moneys credited to the fund shall be considered nonstate funds under the provisions of article IV, section 15 of the Missouri Constitution.

2. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the fund.

3. The director of revenue shall deposit at least monthly all contributions designated by corporations under this section, less an amount sufficient to cover the costs of collection and handling by the department of revenue, to the state treasury for deposit to the fund.

4. A contribution designated under this section shall only be deposited in the fund after all other claims against the refund from which such contribution is to be made have been satisfied.

5. Moneys deposited in the fund shall be distributed by the department of social services in accordance with the provisions of this section and section 453.600.

6. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after August 28, 2011, unless reauthorized by an act of the general assembly; and (2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and (3) This section shall terminate on December thirty-first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2011 H.B. 431 merged with H.B. 604)

Sunset date 8-28-17

Termination date 12-31-18



Section 143.1016 Organ Donor Program fund, designation of refund permitted--director's duties--sunset provision.

Organ Donor Program fund, designation of refund permitted--director's duties--sunset provision.

143.1016. 1. For all tax years beginning on or after January 1, 2011, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that two dollars or any amount in excess of two dollars on a single return, and four dollars or any amount in excess of four dollars on a combined return, of the refund due be credited to the organ donor program fund established in section 194.297. The contribution designation authorized by this section shall be clearly and unambiguously printed on each income tax return form provided by this state. If any individual that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the organ donor program fund, such individual may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, clearly designated for the organ donor program fund, the amount the individual wishes to contribute. The department of revenue shall deposit such amount to the organ donor program fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals under this section, less an amount sufficient to cover the cost of collecting and handling by the department of revenue which shall not exceed five percent of the transferred contributions, to the state treasurer for deposit in the state treasury to the credit of the organ donor program fund. A contribution designated under this section shall only be transferred and deposited in the organ donor program fund after all other claims against the refund from which such contribution is to be made have been satisfied.

3. All moneys transferred to the fund shall be distributed as provided in this section and sections 194.297 and 194.299.

4. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on December thirty-first six years after August 28, 2011, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset on December thirty-first twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2011 H.B. 151 merged with S.B. 226)

Sunset date 12-31-17

Termination date 9-01-18



Section 143.1017 Developmental disabilities waiting list equity trust fund, refund donation to--fund created--director's duties--sunset provision.

Developmental disabilities waiting list equity trust fund, refund donation to--fund created--director's duties--sunset provision.

143.1017. 1. For all taxable years beginning on or after January 1, 2011, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the developmental disabilities waiting list equity trust fund. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount the individual or corporation wishes to contribute. Such amounts shall be clearly designated for the fund.

2. There is hereby created in the state treasury the "Developmental Disabilities Waiting List Equity Trust Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the administration of this section and for providing community services and support to people with developmental disabilities and such person's families who are on the developmental disabilities waiting list and are eligible for but not receiving services. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. All moneys credited to the trust fund shall be considered nonstate funds under section 15, article IV, Constitution of Missouri. The treasurer shall distribute all moneys deposited in the fund at times the treasurer deems appropriate to the department of mental health. The moneys in the developmental disabilities waiting list equity trust fund established in this subsection shall not be appropriated in lieu of general state revenues.

3. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the fund. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the costs of collection and handling by the department of revenue, to the state treasury for deposit to the fund. A contribution designated under this section shall only be deposited in the fund after all other claims against the refund from which such contribution is to be made have been satisfied.

4. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on December thirty-first six years after August 28, 2011, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset on December thirty-first twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2011 H.B. 631)

Sunset date 12-31-17

Termination date 9-01-18



Section 143.1020 Designation of state tax refund to general revenue--transfer of contributions.

Designation of state tax refund to general revenue--transfer of contributions.

143.1020. 1. For each taxable year beginning on or after January 1, 2003, each individual or corporation entitled to a tax refund may designate that all or part of the refund due be credited to the state general revenue fund. The contribution designation authorized by this section shall be clearly and unambiguously printed on the first page of each income tax return form provided by this state. If any individual or corporation which is not entitled to a tax refund wishes to make a contribution to the state general revenue fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the state general revenue fund, the individual or corporation wishes to contribute and the department of revenue shall forward such amount to the state treasurer for deposit to the state general revenue fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals or corporations pursuant to this section to the state treasurer for deposit to the state general revenue fund.

(L. 2003 H.B. 600)

Effective 7-01-03

CROSS REFERENCE:

General revenue fund, 33.543



Section 143.1025 Workers memorial fund, tax refund contribution may be designated--director's duties.

Workers memorial fund, tax refund contribution may be designated--director's duties.

143.1025. 1. In each tax year beginning on or after January 1, 2003, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the workers memorial fund. The contribution designation authorized by this section shall be clearly and unambiguously printed on the first page of each income tax return form provided by this state. If any individual or corporation which is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the workers memorial fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount, clearly designated for the workers memorial fund, the individual or corporation wishes to contribute and the department of revenue shall forward such amount to the state treasurer for deposit to the workers memorial fund as provided in subsection 2 of this section.

2. The director of revenue shall transfer at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the workers memorial fund.

3. The director of revenue shall transfer at least monthly all contributions designated by corporations under this section, less an amount sufficient to cover the cost of collection and handling by the department of revenue, to the state treasurer for deposit to the workers memorial fund.

4. A contribution designated under this section shall only be transferred and deposited in the workers memorial fund after all other claims against the refund from which such contribution is to be made have been satisfied.

(L. 2003 S.B. 248, et al. § 3)

CROSS REFERENCE:

Workers memorial fund, 8.900



Section 143.1026 Sahara's law--pediatric cancer research donation--fund created--sunset provision.

Sahara's law--pediatric cancer research donation--fund created--sunset provision.

143.1026. 1. This section shall be known and may be cited as "Sahara's Law".

2. For all taxable years beginning on or after January 1, 2013, each individual or corporation entitled to a tax refund in an amount sufficient to make a designation under this section may designate that one dollar or any amount in excess of one dollar on a single return, and two dollars or any amount in excess of two dollars on a combined return, of the refund due be credited to the pediatric cancer research trust fund. If any individual or corporation that is not entitled to a tax refund in an amount sufficient to make a designation under this section wishes to make a contribution to the fund, such individual or corporation may, by separate check, draft, or other negotiable instrument, send in with the payment of taxes, or may send in separately, that amount the individual or corporation wishes to contribute. Such amounts shall be clearly designated for the fund.

3. There is hereby created in the state treasury the "Pediatric Cancer Research Trust Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the administration of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. All moneys credited to the trust fund shall be considered nonstate funds under Section 15, Article IV, Constitution of Missouri. The treasurer shall distribute all moneys deposited in the fund at times the treasurer deems appropriate to CureSearch for Children's Cancer.

4. The director of revenue shall deposit at least monthly all contributions designated by individuals under this section to the state treasurer for deposit to the fund. The director of revenue shall deposit at least monthly all contributions designated by the corporations under this section, less an amount sufficient to cover the costs of collection and handling by the department of revenue, to the state treasury for deposit to the fund. A contribution designated under this section shall only be deposited in the fund after all other claims against the refund from which such contribution is to be made have been satisfied.

5. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on December thirty-first six years after August 28, 2013, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset on December thirty-first twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset. The termination of the program as described in this subsection shall not be construed to preclude any taxpayer who claims any benefit under any program that is sunset under this subsection from claiming such benefit for all allowable activities related to such claim that were completed before the program was sunset, or to eliminate any responsibility of the administering agency to verify the continued eligibility of projects receiving tax credits and to enforce other requirements of law that applied before the program was sunset.

(L. 2013 S.B. 35)

Sunset date 12-31-19

Termination date 9-01-20






Chapter 144 Sales and Use Tax

Section 144.008 Nonseverability clause.

Nonseverability clause.

144.008. Notwithstanding the provisions of section 1.140 to the contrary, the provisions of sections 32.087, 144.020, 144.021, 144.069, 144.071, 144.440, 144.450, 144.455, 144.525, 144.610, 144.613, and 144.615, as amended by this act*, shall be nonseverable, and if any provision is for any reason held to be invalid, such decision shall invalidate all of the remaining provisions of sections** 32.087, 144.020, 144.021, 144.069, 144.071, 144.440, 144.450, 144.455, 144.525, 144.610, 144.613, and 144.615, as amended by this act*.

(L. 2013 H.B. 184 § 1 merged with S.B. 23 § 1 merged with S.B. 99 § 1)

Effective 7-05-13 (S.B. 23)

7-05-13 (S.B. 99)

8-28-13 (H.B. 184)

*"This act" (H.B. 184 merged with S.B. 23 merged with S.B. 99, 2013) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

**Word "section" appears in original rolls of H.B. 184, S.B. 23, and S.B. 99, 2013.



Section 144.010 Definitions.

Definitions.

144.010. 1. The following words, terms, and phrases when used in sections 144.010 to 144.525 have the meanings ascribed to them in this section, except when the context indicates a different meaning:

(1) "Admission" includes seats and tables, reserved or otherwise, and other similar accommodations and charges made therefor and amount paid for admission, exclusive of any admission tax imposed by the federal government or by sections 144.010 to 144.525;

(2) "Business" includes any activity engaged in by any person, or caused to be engaged in by him, with the object of gain, benefit or advantage, either direct or indirect, and the classification of which business is of such character as to be subject to the terms of sections 144.010 to 144.525. A person is "engaging in business" in this state for purposes of sections 144.010 to 144.525 if such person "engages in business in this state" or "maintains a place of business in this state" under section 144.605. The isolated or occasional sale of tangible personal property, service, substance, or thing, by a person not engaged in such business, does not constitute engaging in business within the meaning of sections 144.010 to 144.525 unless the total amount of the gross receipts from such sales, exclusive of receipts from the sale of tangible personal property by persons which property is sold in the course of the partial or complete liquidation of a household, farm or nonbusiness enterprise, exceeds three thousand dollars in any calendar year. The provisions of this subdivision shall not be construed to make any sale of property which is exempt from sales tax or use tax on June 1, 1977, subject to that tax thereafter;

(3) "Captive wildlife", includes but is not limited to exotic partridges, gray partridge, northern bobwhite quail, ring-necked pheasant, captive waterfowl, captive white-tailed deer, captive elk, and captive furbearers held under permit issued by the Missouri department of conservation for hunting purposes. The provisions of this subdivision shall not apply to sales tax on a harvested animal;

(4) "Gross receipts", except as provided in section 144.012, means the total amount of the sale price of the sales at retail including any services other than charges incident to the extension of credit that are a part of such sales made by the businesses herein referred to, capable of being valued in money, whether received in money or otherwise; except that, the term "gross receipts" shall not include the sale price of property returned by customers when the full sale price thereof is refunded either in cash or by credit. In determining any tax due under sections 144.010 to 144.525 on the gross receipts, charges incident to the extension of credit shall be specifically exempted. For the purposes of sections 144.010 to 144.525 the total amount of the sale price above mentioned shall be deemed to be the amount received. It shall also include the lease or rental consideration where the right to continuous possession or use of any article of tangible personal property is granted under a lease or contract and such transfer of possession would be taxable if outright sale were made and, in such cases, the same shall be taxable as if outright sale were made and considered as a sale of such article, and the tax shall be computed and paid by the lessee upon the rentals paid;

(5) "Livestock", cattle, calves, sheep, swine, ratite birds, including but not limited to, ostrich and emu, aquatic products as defined in section 277.024, llamas, alpaca, buffalo, elk documented as obtained from a legal source and not from the wild, goats, horses, other equine, or rabbits raised in confinement for human consumption;

(6) "Motor vehicle leasing company" shall be a company obtaining a permit from the director of revenue to operate as a motor vehicle leasing company. Not all persons renting or leasing trailers or motor vehicles need to obtain such a permit; however, no person failing to obtain such a permit may avail itself of the optional tax provisions of subsection 5 of section 144.070, as hereinafter provided;

(7) "Person" includes any individual, firm, copartnership, joint adventure, association, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau or agency, except the state transportation department, estate, trust, business trust, receiver or trustee appointed by the state or federal court, syndicate, or any other group or combination acting as a unit, and the plural as well as the singular number;

(8) "Purchaser" means a person who purchases tangible personal property or to whom are rendered services, receipts from which are taxable under sections 144.010 to 144.525;

(9) "Research or experimentation activities" are the development of an experimental or pilot model, plant process, formula, invention or similar property, and the improvement of existing property of such type. Research or experimentation activities do not include activities such as ordinary testing or inspection of materials or products for quality control, efficiency surveys, advertising promotions or research in connection with literary, historical or similar projects;

(10) "Sale" or "sales" includes installment and credit sales, and the exchange of properties as well as the sale thereof for money, every closed transaction constituting a sale, and means any transfer, exchange or barter, conditional or otherwise, in any manner or by any means whatsoever, of tangible personal property for valuable consideration and the rendering, furnishing or selling for a valuable consideration any of the substances, things and services herein designated and defined as taxable under the terms of sections 144.010 to 144.525;

(11) "Sale at retail" means any transfer made by any person engaged in business as defined herein of the ownership of, or title to, tangible personal property to the purchaser, for use or consumption and not for resale in any form as tangible personal property, for a valuable consideration; except that, for the purposes of sections 144.010 to 144.525 and the tax imposed thereby: (i) purchases of tangible personal property made by duly licensed physicians, dentists, optometrists and veterinarians and used in the practice of their professions shall be deemed to be purchases for use or consumption and not for resale; and (ii) the selling of computer printouts, computer output or microfilm or microfiche and computer-assisted photo compositions to a purchaser to enable the purchaser to obtain for his or her own use the desired information contained in such computer printouts, computer output on microfilm or microfiche and computer-assisted photo compositions shall be considered as the sale of a service and not as the sale of tangible personal property. Where necessary to conform to the context of sections 144.010 to 144.525 and the tax imposed thereby, the term "sale at retail" shall be construed to embrace:

(a) Sales of admission tickets, cash admissions, charges and fees to or in places of amusement, entertainment and recreation, games and athletic events;

(b) Sales of electricity, electrical current, water and gas, natural or artificial, to domestic, commercial or industrial consumers;

(c) Sales of local and long distance telecommunications service to telecommunications subscribers and to others through equipment of telecommunications subscribers for the transmission of messages and conversations, and the sale, rental or leasing of all equipment or services pertaining or incidental thereto;

(d) Sales of service for transmission of messages by telegraph companies;

(e) Sales or charges for all rooms, meals and drinks furnished at any hotel, motel, tavern, inn, restaurant, eating house, drugstore, dining car, tourist camp, tourist cabin, or other place in which rooms, meals or drinks are regularly served to the public;

(f) Sales of tickets by every person operating a railroad, sleeping car, dining car, express car, boat, airplane, and such buses and trucks as are licensed by the division of motor carrier and railroad safety of the department of economic development of Missouri, engaged in the transportation of persons for hire;

(12) "Seller" means a person selling or furnishing tangible personal property or rendering services, on the receipts from which a tax is imposed pursuant to section 144.020;

(13) The noun "tax" means either the tax payable by the purchaser of a commodity or service subject to tax, or the aggregate amount of taxes due from the vendor of such commodities or services during the period for which he or she is required to report his or her collections, as the context may require;

(14) "Telecommunications service", for the purpose of this chapter, the transmission of information by wire, radio, optical cable, coaxial cable, electronic impulses, or other similar means. As used in this definition, "information" means knowledge or intelligence represented by any form of writing, signs, signals, pictures, sounds, or any other symbols. Telecommunications service does not include the following if such services are separately stated on the customer's bill or on records of the seller maintained in the ordinary course of business:

(a) Access to the internet, access to interactive computer services or electronic publishing services, except the amount paid for the telecommunications service used to provide such access;

(b) Answering services and one-way paging services;

(c) Private mobile radio services which are not two-way commercial mobile radio services such as wireless telephone, personal communications services or enhanced specialized mobile radio services as defined pursuant to federal law; or

(d) Cable or satellite television or music services; and

(15) "Product which is intended to be sold ultimately for final use or consumption" means tangible personal property, or any service that is subject to state or local sales or use taxes, or any tax that is substantially equivalent thereto, in this state or any other state.

2. For purposes of the taxes imposed under sections 144.010 to 144.525, and any other provisions of law pertaining to sales or use taxes which incorporate the provisions of sections 144.010 to 144.525 by reference, the term "manufactured homes" shall have the same meaning given it in section 700.010.

3. Sections 144.010 to 144.525 may be known and quoted as the "Sales Tax Law".

(RSMo 1939 § 11407, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. I p. 535, A.L. 1974 H.B. 1593, A.L. 1975 S.B. 92, A.L. 1977 S.B. 367, A.L. 1978 H.B. 1634, A.L. 1979 H.B. 59, S.B. 218, et al., A.L. 1981 S.B. 200, A.L. 1985 S.B. 152, A.L. 1988 H.B. 1335 merged with H.B. 1400, A.L. 1993 S.B. 52, A.L. 1996 H.B. 1466, A.L. 1998 S.B. 627 merged with S.B. 936, A.L. 1999 H.B. 516, A.L. 2001 S.B. 234, A.L. 2005 S.B. 355, A.L. 2011 S.B. 356, A.L. 2013 S.B. 23)



Section 144.011 Sale at retail not to include certain transfers.

Sale at retail not to include certain transfers.

144.011. 1. For purposes of sections 144.010 to 144.525 and 144.600 to 144.748*, and the taxes imposed thereby, the definition of "retail sale" or "sale at retail" shall not be construed to include any of the following:

(1) The transfer by one corporation of substantially all of its tangible personal property to another corporation pursuant to a merger or consolidation effected under the laws of the state of Missouri or any other jurisdiction;

(2) The transfer of tangible personal property incident to the liquidation or cessation of a taxpayer's trade or business, conducted in proprietorship, partnership or corporate form, except to the extent any transfer is made in the ordinary course of the taxpayer's trade or business;

(3) The transfer of tangible personal property to a corporation solely in exchange for its stock or securities;

(4) The transfer of tangible personal property to a corporation by a shareholder as a contribution to the capital of the transferee corporation;

(5) The transfer of tangible personal property to a partnership solely in exchange for a partnership interest therein;

(6) The transfer of tangible personal property by a partner as a contribution to the capital of the transferee partnership;

(7) The transfer of tangible personal property by a corporation to one or more of its shareholders as a dividend, return of capital, distribution in the partial or complete liquidation of the corporation or distribution in redemption of the shareholder's interest therein;

(8) The transfer of tangible personal property by a partnership to one or more of its partners as a current distribution, return of capital or distribution in the partial or complete liquidation of the partnership or of the partner's interest therein;

(9) The transfer of reusable containers used in connection with the sale of tangible personal property contained therein for which a deposit is required and refunded on return;

(10) The purchase by persons operating eating or food service establishments, of items of a nonreusable nature which are furnished to the customers of such establishments with or in conjunction with the retail sales of their food or beverage. Such items shall include, but not be limited to, wrapping or packaging materials and nonreusable paper, wood, plastic and aluminum articles such as containers, trays, napkins, dishes, silverware, cups, bags, boxes, straws, sticks and toothpicks;

(11) The purchase by persons operating hotels, motels or other transient accommodation establishments, of items of a nonreusable nature which are furnished to the guests in the guests' rooms of such establishments and such items are included in the charge made for such accommodations. Such items shall include, but not be limited to, soap, shampoo, tissue and other toiletries and food or confectionery items offered to the guests without charge;

(12) The transfer of a manufactured home other than:

(a) A transfer which involves the delivery of the document known as the "Manufacturer's Statement of Origin" to a person other than a manufactured home dealer, as defined in section 700.010, for purposes of allowing such person to obtain a title to the manufactured home from the department of revenue of this state or the appropriate agency or officer of any other state;

(b) A transfer which involves the delivery of a "Repossessed Title" to a resident of this state if the tax imposed by sections 144.010 to 144.525 was not paid on the transfer of the manufactured home described in paragraph (a) of this subdivision;

(c) The first transfer which occurs after December 31, 1985, if the tax imposed by sections 144.010 to 144.525 was not paid on any transfer of the same manufactured home which occurred before December 31, 1985; or

(13) Charges for initiation fees or dues to:

(a) Fraternal beneficiaries societies, or domestic fraternal societies, orders or associations operating under the lodge system a substantial part of the activities of which are devoted to religious, charitable, scientific, literary, educational or fraternal purposes; or

(b) Posts or organizations of past or present members of the Armed Forces of the United States or an auxiliary unit or society of, or a trust or foundation for, any such post or organization substantially all of the members of which are past or present members of the Armed Forces of the United States or who are cadets, spouses, widows, or widowers of past or present members of the Armed Forces of the United States, no part of the net earnings of which inures to the benefit of any private shareholder or individual.

2. The assumption of liabilities of the transferor by the transferee incident to any of the transactions enumerated in the above subdivisions (1) to (8) of subsection 1 of this section shall not disqualify the transfer from the exclusion described in this section, where such liability assumption is related to the property transferred and where the assumption does not have as its principal purpose the avoidance of Missouri sales or use tax.

(L. 1973 H.B. 46, A.L. 1979 S.B. 218, et al., A.L. 1985 S.B. 152, A.L. 1992 H.B. 1155 merged with S.B. 831, A.L. 1996 H.B. 1237, A.L. 2008 S.B. 788)

*Section 144.748 was repealed by S.B. 981, 1996.



Section 144.012 Sales of tangible property to vending machine owners or operators deemed a sale at retail subject to certain sales tax, exceptions.

Sales of tangible property to vending machine owners or operators deemed a sale at retail subject to certain sales tax, exceptions.

144.012. 1. Notwithstanding any other provision of law to the contrary, any sale of tangible personal property, other than photocopies, cigarettes, cigars, or other tobacco-related products, by a vendor through a vending machine located in the state of Missouri shall be deemed a sale at retail occurring at the location of the vending machine through which the tangible personal property is sold. Such sale by the vendor shall be subject to the provisions of sections 66.600 to 66.635, sections 67.500 to 67.545, 67.547, 67.548, 67.550 to 67.580, 67.581, 67.582, 67.590 to 67.596, 67.671 to 67.685, 67.700 to 67.729, 67.730 to 67.739, 67.782, sections 92.400 to 92.420, sections 94.500 to 94.570, 94.577, 94.600 to 94.655, 94.700 to 94.755, sections 144.010 to 144.510, and 144.600 to 144.745. For the purpose of transactions covered under this section, "gross receipts" means the net invoice price of the property vended during the reporting period multiplied by one hundred thirty-five percent. All local sales taxes shall be based on the location of the vending machines from which the tangible personal property is sold.

2. The taxes required by the sections listed in subsection 1 of this section are to be reported directly to the director of revenue and remitted by the vendor selling tangible personal property.

3. For purposes of this section, the following terms mean:

(1) "Net invoice price", the cost of the products, including freight, less any timely payment discounts, with no allowance for spoilage or loss;

(2) "Vending machine", a coin or currency operated device which is used to sell tangible personal property without requiring the vendor's physical attention at the time of sale;

(3) "Vendor", the person who owns the tangible personal property sold in the vending machine.

4. In addition to the exemptions granted under the provisions of section 144.030, there is hereby specifically exempted from the provisions of sections 66.600 to 66.635, sections 67.500 to 67.545, 67.547, 67.548, 67.550 to 67.580, 67.581, 67.582, 67.590 to 67.596, 67.671 to 67.685, 67.700 to 67.729, 67.730 to 67.739, 67.782, sections 92.400 to 92.420, sections 94.500 to 94.570, 94.577, 94.600 to 94.655, 94.700 to 94.755, sections 144.010 to 144.510, and 144.600 to 144.745, and from computation of the tax levied, assessed or payable under sections 66.600 to 66.635, sections 67.500 to 67.545, 67.547, 67.548, 67.550 to 67.580, 67.581, 67.582, 67.590 to 67.596, 67.671 to 67.685, 67.700 to 67.729, 67.730 to 67.739, 67.782, sections 92.400 to 92.420, sections 94.500 to 94.570, 94.577, 94.600 to 94.655, 94.700 to 94.755, sections 144.010 to 144.510, and 144.600 to 144.745, all sales by a vendor of tangible personal property from vending machines located on the premises of any organization, institution or school whose sales are exempt under subdivision (19) of subsection 2 of section 144.030.

(L. 1988 H.B. 1400, A.L. 1989 H.B. 35, et al.)

Effective 7-1-89



Section 144.013 Tax imposed in accordance with federal Mobile Telecommunications Sourcing Act.

Tax imposed in accordance with federal Mobile Telecommunications Sourcing Act.

144.013. Notwithstanding any other provision of this chapter, the tax imposed on mobile telecommunications services pursuant to section 144.020 shall be imposed in accordance with the federal Mobile Telecommunications Sourcing Act, 4 U.S.C. Sections 116 through 124, as amended. All terms used in this section shall have the same meaning attributed to them by the federal Mobile Telecommunications Sourcing Act, 4 U.S.C. 124, as amended.

(L. 2002 H.B. 1890)

Effective 8-01-02



Section 144.014 Food, retail sales of, rate of tax, revenue deposited in school district trust fund--definition of food.

Food, retail sales of, rate of tax, revenue deposited in school district trust fund--definition of food.

144.014. 1. Notwithstanding other provisions of law to the contrary, beginning October 1, 1997, the tax levied and imposed pursuant to sections 144.010 to 144.525 and sections 144.600 to 144.746 on all retail sales of food shall be at the rate of one percent. The revenue derived from the one percent rate pursuant to this section shall be deposited by the state treasurer in the school district trust fund and shall be distributed as provided in section 144.701.

2. For the purposes of this section, the term "food" shall include only those products and types of food for which food stamps may be redeemed pursuant to the provisions of the Federal Food Stamp Program as contained in 7 U.S.C. Section 2012, as that section now reads or as it may be amended hereafter, and shall include food dispensed by or through vending machines. For the purpose of this section, except for vending machine sales, the term "food" shall not include food or drink sold by any establishment where the gross receipts derived from the sale of food prepared by such establishment for immediate consumption on or off the premises of the establishment constitutes more than eighty percent of the total gross receipts of that establishment, regardless of whether such prepared food is consumed on the premises of that establishment, including, but not limited to, sales of food by any restaurant, fast food restaurant, delicatessen, eating house, or cafe.

(L. 1997 H.B. 491, A.L. 1999 H.B. 548, A.L. 2007 S.B. 613 Revision)



Section 144.015 Promulgation of rules.

Promulgation of rules.

144.015. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 144.018 Resale of tangible personal property, exempt or excluded from sales and use tax, when--intent of exclusion.

Resale of tangible personal property, exempt or excluded from sales and use tax, when--intent of exclusion.

144.018. 1. Notwithstanding any other provision of law to the contrary, except as provided under subsection 2 or 3 of this section, when a purchase of tangible personal property or service subject to tax is made for the purpose of resale, such purchase shall be either exempt or excluded under this chapter if the subsequent sale is:

(1) Subject to a tax in this or any other state;

(2) For resale;

(3) Excluded from tax under this chapter;

(4) Subject to tax but exempt under this chapter; or

(5) Exempt from the sales tax laws of another state, if the subsequent sale is in such other state.

The purchase of tangible personal property by a taxpayer shall not be deemed to be for resale if such property is used or consumed by the taxpayer in providing a service on which tax is not imposed by subsection 1 of section 144.020, except purchases made in fulfillment of any obligation under a defense contract with the United States government.

2. For purposes of subdivision (2) of subsection 1 of section 144.020, a place of amusement, entertainment or recreation, including games or athletic events, shall remit tax on the amount paid for admissions or seating accommodations, or fees paid to, or in such place of amusement, entertainment or recreation. Any subsequent sale of such admissions or seating accommodations shall not be subject to tax if the initial sale was an arms length transaction for fair market value with an unaffiliated entity. If the sale of such admissions or seating accommodations is exempt or excluded from payment of sales and use taxes, the provisions of this subsection shall not require the place of amusement, entertainment, or recreation to remit tax on that sale.

3. For purposes of subdivision (6) of subsection 1 of section 144.020, a hotel, motel, tavern, inn, restaurant, eating house, drugstore, dining car, tourist cabin, tourist camp, or other place in which rooms, meals, or drinks are regularly served to the public shall remit tax on the amount of sales or charges for all rooms, meals, and drinks furnished at such hotel, motel, tavern, inn, restaurant, eating house, drugstore, dining car, tourist cabin, tourist camp, or other place in which rooms, meals, or drinks are regularly served to the public. Any subsequent sale of such rooms, meals, or drinks shall not be subject to tax if the initial sale was an arms length transaction for fair market value with an unaffiliated entity. If the sale of such rooms, meals, or drinks is exempt or excluded from payment of sales and use taxes, the provisions of this subsection shall not require the hotel, motel, tavern, inn, restaurant, eating house, drugstore, dining car, tourist cabin, tourist camp, or other place in which rooms, meals, or drinks are regularly served to the public to remit tax on that sale.

4. The provisions of this section are intended to reject and abrogate earlier case law interpretations of the state's sales and use tax law with regard to sales for resale as extended in Music City Centre Management, LLC v. Director of Revenue, 295 S.W.3d 465, (Mo. 2009) and ICC Management, Inc. v. Director of Revenue, 290 S.W.3d 699, (Mo. 2009). The provisions of this section are intended to clarify the exemption or exclusion of purchases for resale from sales and use taxes as originally enacted in this chapter.

(L. 2010 S.B. 928, A.L. 2011 H.B. 315)



Section 144.020 Rate of tax--tickets, notice of sales tax--lease or rental of personal property exempt from tax, when.

Rate of tax--tickets, notice of sales tax--lease or rental of personal property exempt from tax, when.

144.020. 1. A tax is hereby levied and imposed for the privilege of titling new and used motor vehicles, trailers, boats, and outboard motors purchased or acquired for use on the highways or waters of this state which are required to be titled under the laws of the state of Missouri and, except as provided in subdivision (9) of this subsection, upon all sellers for the privilege of engaging in the business of selling tangible personal property or rendering taxable service at retail in this state. The rate of tax shall be as follows:

(1) Upon every retail sale in this state of tangible personal property, excluding motor vehicles, trailers, motorcycles, mopeds, motortricycles, boats and outboard motors required to be titled under the laws of the state of Missouri and subject to tax under subdivision (9) of this subsection, a tax equivalent to four percent of the purchase price paid or charged, or in case such sale involves the exchange of property, a tax equivalent to four percent of the consideration paid or charged, including the fair market value of the property exchanged at the time and place of the exchange, except as otherwise provided in section 144.025;

(2) A tax equivalent to four percent of the amount paid for admission and seating accommodations, or fees paid to, or in any place of amusement, entertainment or recreation, games and athletic events;

(3) A tax equivalent to four percent of the basic rate paid or charged on all sales of electricity or electrical current, water and gas, natural or artificial, to domestic, commercial or industrial consumers;

(4) A tax equivalent to four percent on the basic rate paid or charged on all sales of local and long distance telecommunications service to telecommunications subscribers and to others through equipment of telecommunications subscribers for the transmission of messages and conversations and upon the sale, rental or leasing of all equipment or services pertaining or incidental thereto; except that, the payment made by telecommunications subscribers or others, pursuant to section 144.060, and any amounts paid for access to the internet or interactive computer services shall not be considered as amounts paid for telecommunications services;

(5) A tax equivalent to four percent of the basic rate paid or charged for all sales of services for transmission of messages of telegraph companies;

(6) A tax equivalent to four percent on the amount of sales or charges for all rooms, meals and drinks furnished at any hotel, motel, tavern, inn, restaurant, eating house, drugstore, dining car, tourist cabin, tourist camp or other place in which rooms, meals or drinks are regularly served to the public;

(7) A tax equivalent to four percent of the amount paid or charged for intrastate tickets by every person operating a railroad, sleeping car, dining car, express car, boat, airplane and such buses and trucks as are licensed by the division of motor carrier and railroad safety of the department of economic development of Missouri, engaged in the transportation of persons for hire;

(8) A tax equivalent to four percent of the amount paid or charged for rental or lease of tangible personal property, provided that if the lessor or renter of any tangible personal property had previously purchased the property under the conditions of "sale at retail" or leased or rented the property and the tax was paid at the time of purchase, lease or rental, the lessor, sublessor, renter or subrenter shall not apply or collect the tax on the subsequent lease, sublease, rental or subrental receipts from that property. The purchase, rental or lease of motor vehicles, trailers, motorcycles, mopeds, motortricycles, boats, and outboard motors shall be taxed and the tax paid as provided in this section and section 144.070. In no event shall the rental or lease of boats and outboard motors be considered a sale, charge, or fee to, for or in places of amusement, entertainment or recreation nor shall any such rental or lease be subject to any tax imposed to, for, or in such places of amusement, entertainment or recreation. Rental and leased boats or outboard motors shall be taxed under the provisions of the sales tax laws as provided under such laws for motor vehicles and trailers. Tangible personal property which is exempt from the sales or use tax under section 144.030 upon a sale thereof is likewise exempt from the sales or use tax upon the lease or rental thereof;

(9) A tax equivalent to four percent of the purchase price, as defined in section 144.070, of new and used motor vehicles, trailers, boats, and outboard motors purchased or acquired for use on the highways or waters of this state which are required to be registered under the laws of the state of Missouri. This tax is imposed on the person titling such property, and shall be paid according to the procedures in section 144.440.

2. All tickets sold which are sold under the provisions of sections 144.010 to 144.525 which are subject to the sales tax shall have printed, stamped or otherwise endorsed thereon, the words "This ticket is subject to a sales tax.".

(RSMo 1939 § 11408, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. I p. 546, A.L. 1963 p. 195, A.L. 1965 p. 261, A.L. 1972 S.B. 407, A.L. 1975 S.B. 92, A.L. 1979 S.B. 218, et al., A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1985 H.B. 280, et al., A.L. 1996 H.B. 1098, A.L. 1998 S.B. 627, A.L. 2001 H.B. 933, A.L. 2011 S.B. 356, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23)

7-05-13 (S.B. 99)

8-28-13 (H.B. 184)

CROSS REFERENCE:

Nonseverability clause, 144.008



Section 144.021 Imposition of tax--seller's duties.

Imposition of tax--seller's duties.

144.021. The purpose and intent of sections 144.010 to 144.510 is to impose a tax upon the privilege of engaging in the business, in this state, of selling tangible personal property and those services listed in section 144.020 and for the privilege of titling new and used motor vehicles, trailers, boats, and outboard motors purchased or acquired for use on the highways or waters of this state which are required to be registered under the laws of the state of Missouri. Except as otherwise provided, the primary tax burden is placed upon the seller making the taxable sales of property or service and is levied at the rate provided for in section 144.020. Excluding subdivision (9) of subsection 1 of section 144.020 and sections 144.070, 144.440 and 144.450, the extent to which a seller is required to collect the tax from the purchaser of the taxable property or service is governed by section 144.285 and in no way affects sections 144.080 and 144.100, which require all sellers to report to the director of revenue their "gross receipts", defined herein to mean the aggregate amount of the sales price of all sales at retail, and remit tax at four percent of their gross receipts.

(L. 1965 p. 261, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23)

7-05-13 (S.B. 99)

8-28-13 (H.B. 184)

CROSS REFERENCE:

Nonseverability clause, 144.008



Section 144.025 Transactions involving trade-in or rebate, how computed--exceptions--definitions--agricultural use, allowance.

Transactions involving trade-in or rebate, how computed--exceptions--definitions--agricultural use, allowance.

144.025. 1. Notwithstanding any other provisions of law to the contrary, in any retail sale other than retail sales governed by subsections 4 and 5 of this section, where any article on which sales or use tax has been paid, credited, or otherwise satisfied or which was exempted or excluded from sales or use tax is taken in trade as a credit or part payment on the purchase price of the article being sold, the tax imposed by sections 144.020 and 144.440 shall be computed only on that portion of the purchase price which exceeds the actual allowance made for the article traded in or exchanged, if there is a bill of sale or other record showing the actual allowance made for the article traded in or exchanged. Where the purchaser of a motor vehicle, trailer, boat or outboard motor receives a rebate from the seller or manufacturer, the tax imposed by sections 144.020 and 144.440 shall be computed only on that portion of the purchase price which exceeds the amount of the rebate, if there is a bill of sale or other record showing the actual rebate given by the seller or manufacturer. Where the trade-in or exchange allowance plus any applicable rebate exceeds the purchase price of the purchased article there shall be no sales or use tax owed. This section shall also apply to motor vehicles, trailers, boats, and outboard motors sold by the owner or holder of the properly assigned certificate of ownership if the seller purchases or contracts to purchase a subsequent motor vehicle, trailer, boat, or outboard motor within one hundred eighty days before or after the date of the sale of the original article and a bill of sale showing the paid sale price is presented to the department of revenue at the time of licensing. A copy of the bill of sale shall be left with the licensing office. Where the subsequent motor vehicle, trailer, boat, or outboard motor is titled more than one hundred eighty days after the sale of the original motor vehicle, trailer, boat, or outboard motor, the allowance pursuant to this section shall be made if the person titling such article establishes that the purchase or contract to purchase was finalized prior to the expiration of the one hundred eighty-day period.

2. As used in this section, the term "boat" includes all motorboats and vessels, as the terms "motorboat" and "vessel" are defined in section 306.010.

3. As used in this section, the term "motor vehicle" includes motor vehicles as defined in section 301.010, recreational vehicles as defined in section 700.010, or a combination of a truck as defined in section 301.010, and a trailer as defined in section 301.010.

4. The provisions of subsection 1 of this section shall not apply to retail sales of manufactured homes in which the purchaser receives a document known as the "Manufacturer's Statement of Origin" for purposes of obtaining a title to the manufactured home from the department of revenue of this state or from the appropriate agency or officer of any other state.

5. Any purchaser of a motor vehicle or trailer used for agricultural use by the purchaser shall be allowed to use as an allowance to offset the sales and use tax liability towards the purchase of the motor vehicle or trailer any grain or livestock produced or raised by the purchaser. The director of revenue may prescribe forms for compliance with this subsection.

(L. 1963 p. 195, A.L. 1977 S.B. 367, A.L. 1979 S.B. 218, et al., A.L. 1985 H.B. 280, et al., S.B. 152, A.L. 1986 H.B. 957, A.L. 1994 S.B. 477, et al., A.L. 1998 S.B. 936, A.L. 2003 H.B. 600, A.L. 2004 S.B. 1233, et al. merged with S.B. 1394, A.L. 2005 H.B. 487)



Section 144.027 Items replaced due to theft or casualty loss, credit against sales taxes allowed, when.

Items replaced due to theft or casualty loss, credit against sales taxes allowed, when.

144.027. 1. When a motor vehicle, trailer, boat or outboard motor for which all sales or use tax has been paid is replaced due to theft or a casualty loss in excess of the value of the unit, the director shall permit the amount of the insurance proceeds plus any owner's deductible obligation, as certified by the insurance company, to be a credit against the purchase price of another motor vehicle, trailer, boat or outboard motor which is purchased or is contracted to purchase within one hundred eighty days of the date of payment by the insurance company as a replacement motor vehicle, trailer, boat or outboard motor. As used in this section, the term "boat" includes all motorboats and vessels, as the terms "motorboat" and "vessel" are defined in section 306.010.

2. If the owner of a motor vehicle, trailer, boat or outboard motor as described in subsection 1 of this section does not have insurance coverage for the motor vehicle, trailer, boat or outboard motor, the director shall permit the fair market value of the motor vehicle, trailer, boat or outboard motor as determined by the Kelly Blue Book, NADA Used Car Guide, Abos Blue Book or the average of two appraisals from licensed motor vehicle or boat dealers to be a credit against the purchase price of a replacement motor vehicle, trailer, boat or outboard motor which is purchased or is contracted to purchase within one hundred eighty days of the date of such loss as certified by a law enforcement agency or such other evidence as the director may require as proof of the date of loss of the motor vehicle, trailer, boat or outboard motor.

(L. 1983 1st Ex. Sess. H.B. 10, A.L. 1986 H.B. 957, A.L. 1990 S.B. 494, A.L. 1998 S.B. 936)



Section 144.030 Exemptions from state and local sales and use taxes.

Exemptions from state and local sales and use taxes.

144.030. 1. There is hereby specifically exempted from the provisions of sections 144.010 to 144.525 and from the computation of the tax levied, assessed or payable pursuant to sections 144.010 to 144.525 such retail sales as may be made in commerce between this state and any other state of the United States, or between this state and any foreign country, and any retail sale which the state of Missouri is prohibited from taxing pursuant to the Constitution or laws of the United States of America, and such retail sales of tangible personal property which the general assembly of the state of Missouri is prohibited from taxing or further taxing by the constitution of this state.

2. There are also specifically exempted from the provisions of the local sales tax law as defined in section 32.085, section 238.235, and sections 144.010 to 144.525 and 144.600 to 144.761 and from the computation of the tax levied, assessed or payable pursuant to the local sales tax law as defined in section 32.085, section 238.235, and sections 144.010 to 144.525 and 144.600 to 144.745:

(1) Motor fuel or special fuel subject to an excise tax of this state, unless all or part of such excise tax is refunded pursuant to section 142.824; or upon the sale at retail of fuel to be consumed in manufacturing or creating gas, power, steam, electrical current or in furnishing water to be sold ultimately at retail; or feed for livestock or poultry; or grain to be converted into foodstuffs which are to be sold ultimately in processed form at retail; or seed, limestone or fertilizer which is to be used for seeding, liming or fertilizing crops which when harvested will be sold at retail or will be fed to livestock or poultry to be sold ultimately in processed form at retail; economic poisons registered pursuant to the provisions of the Missouri pesticide registration law (sections 281.220 to 281.310) which are to be used in connection with the growth or production of crops, fruit trees or orchards applied before, during, or after planting, the crop of which when harvested will be sold at retail or will be converted into foodstuffs which are to be sold ultimately in processed form at retail;

(2) Materials, manufactured goods, machinery and parts which when used in manufacturing, processing, compounding, mining, producing or fabricating become a component part or ingredient of the new personal property resulting from such manufacturing, processing, compounding, mining, producing or fabricating and which new personal property is intended to be sold ultimately for final use or consumption; and materials, including without limitation, gases and manufactured goods, including without limitation slagging materials and firebrick, which are ultimately consumed in the manufacturing process by blending, reacting or interacting with or by becoming, in whole or in part, component parts or ingredients of steel products intended to be sold ultimately for final use or consumption;

(3) Materials, replacement parts and equipment purchased for use directly upon, and for the repair and maintenance or manufacture of, motor vehicles, watercraft, railroad rolling stock or aircraft engaged as common carriers of persons or property;

(4) Motor vehicles registered in excess of fifty-four thousand pounds, and the trailers pulled by such motor vehicles, that are actually used in the normal course of business to haul property on the public highways of the state, and that are capable of hauling loads commensurate with the motor vehicle's registered weight; and the materials, replacement parts, and equipment purchased for use directly upon, and for the repair and maintenance or manufacture of such vehicles. For purposes of this subdivision "motor vehicle" and "public highway" shall have the meaning as ascribed in section 390.020;

(5) Replacement machinery, equipment, and parts and the materials and supplies solely required for the installation or construction of such replacement machinery, equipment, and parts, used directly in manufacturing, mining, fabricating or producing a product which is intended to be sold ultimately for final use or consumption; and machinery and equipment, and the materials and supplies required solely for the operation, installation or construction of such machinery and equipment, purchased and used to establish new, or to replace or expand existing, material recovery processing plants in this state. For the purposes of this subdivision, a "material recovery processing plant" means a facility that has as its primary purpose the recovery of materials into a useable product or a different form which is used in producing a new product and shall include a facility or equipment which are used exclusively for the collection of recovered materials for delivery to a material recovery processing plant but shall not include motor vehicles used on highways. For purposes of this section, the terms motor vehicle and highway shall have the same meaning pursuant to section 301.010. Material recovery is not the reuse of materials within a manufacturing process or the use of a product previously recovered. The material recovery processing plant shall qualify under the provisions of this section regardless of ownership of the material being recovered;

(6) Machinery and equipment, and parts and the materials and supplies solely required for the installation or construction of such machinery and equipment, purchased and used to establish new or to expand existing manufacturing, mining or fabricating plants in the state if such machinery and equipment is used directly in manufacturing, mining or fabricating a product which is intended to be sold ultimately for final use or consumption;

(7) Tangible personal property which is used exclusively in the manufacturing, processing, modification or assembling of products sold to the United States government or to any agency of the United States government;

(8) Animals or poultry used for breeding or feeding purposes, or captive wildlife;

(9) Newsprint, ink, computers, photosensitive paper and film, toner, printing plates and other machinery, equipment, replacement parts and supplies used in producing newspapers published for dissemination of news to the general public;

(10) The rentals of films, records or any type of sound or picture transcriptions for public commercial display;

(11) Pumping machinery and equipment used to propel products delivered by pipelines engaged as common carriers;

(12) Railroad rolling stock for use in transporting persons or property in interstate commerce and motor vehicles licensed for a gross weight of twenty-four thousand pounds or more or trailers used by common carriers, as defined in section 390.020, in the transportation of persons or property;

(13) Electrical energy used in the actual primary manufacture, processing, compounding, mining or producing of a product, or electrical energy used in the actual secondary processing or fabricating of the product, or a material recovery processing plant as defined in subdivision (5) of this subsection, in facilities owned or leased by the taxpayer, if the total cost of electrical energy so used exceeds ten percent of the total cost of production, either primary or secondary, exclusive of the cost of electrical energy so used or if the raw materials used in such processing contain at least twenty-five percent recovered materials as defined in section 260.200. There shall be a rebuttable presumption that the raw materials used in the primary manufacture of automobiles contain at least twenty-five percent recovered materials. For purposes of this subdivision, "processing" means any mode of treatment, act or series of acts performed upon materials to transform and reduce them to a different state or thing, including treatment necessary to maintain or preserve such processing by the producer at the production facility;

(14) Anodes which are used or consumed in manufacturing, processing, compounding, mining, producing or fabricating and which have a useful life of less than one year;

(15) Machinery, equipment, appliances and devices purchased or leased and used solely for the purpose of preventing, abating or monitoring air pollution, and materials and supplies solely required for the installation, construction or reconstruction of such machinery, equipment, appliances and devices;

(16) Machinery, equipment, appliances and devices purchased or leased and used solely for the purpose of preventing, abating or monitoring water pollution, and materials and supplies solely required for the installation, construction or reconstruction of such machinery, equipment, appliances and devices;

(17) Tangible personal property purchased by a rural water district;

(18) All amounts paid or charged for admission or participation or other fees paid by or other charges to individuals in or for any place of amusement, entertainment or recreation, games or athletic events, including museums, fairs, zoos and planetariums, owned or operated by a municipality or other political subdivision where all the proceeds derived therefrom benefit the municipality or other political subdivision and do not inure to any private person, firm, or corporation, provided, however, that a municipality or other political subdivision may enter into revenue-sharing agreements with private persons, firms, or corporations providing goods or services, including management services, in or for the place of amusement, entertainment or recreation, games or athletic events, and provided further that nothing in this subdivision shall exempt from tax any amounts retained by any private person, firm, or corporation under such revenue-sharing agreement;

(19) All sales of insulin and prosthetic or orthopedic devices as defined on January 1, 1980, by the federal Medicare program pursuant to Title XVIII of the Social Security Act of 1965, including the items specified in Section 1862(a)(12) of that act, and also specifically including hearing aids and hearing aid supplies and all sales of drugs which may be legally dispensed by a licensed pharmacist only upon a lawful prescription of a practitioner licensed to administer those items, including samples and materials used to manufacture samples which may be dispensed by a practitioner authorized to dispense such samples and all sales or rental of medical oxygen, home respiratory equipment and accessories, hospital beds and accessories and ambulatory aids, all sales or rental of manual and powered wheelchairs, stairway lifts, Braille writers, electronic Braille equipment and, if purchased or rented by or on behalf of a person with one or more physical or mental disabilities to enable them to function more independently, all sales or rental of scooters, reading machines, electronic print enlargers and magnifiers, electronic alternative and augmentative communication devices, and items used solely to modify motor vehicles to permit the use of such motor vehicles by individuals with disabilities or sales of over-the-counter or nonprescription drugs to individuals with disabilities, and drugs required by the Food and Drug Administration to meet the over-the-counter drug product labeling requirements in 21 CFR 201.66, or its successor, as prescribed by a health care practitioner licensed to prescribe;

(20) All sales made by or to religious and charitable organizations and institutions in their religious, charitable or educational functions and activities and all sales made by or to all elementary and secondary schools operated at public expense in their educational functions and activities;

(21) All sales of aircraft to common carriers for storage or for use in interstate commerce and all sales made by or to not-for-profit civic, social, service or fraternal organizations, including fraternal organizations which have been declared tax-exempt organizations pursuant to Section 501(c)(8) or (10) of the 1986 Internal Revenue Code, as amended, in their civic or charitable functions and activities and all sales made to eleemosynary and penal institutions and industries of the state, and all sales made to any private not-for-profit institution of higher education not otherwise excluded pursuant to subdivision (20) of this subsection or any institution of higher education supported by public funds, and all sales made to a state relief agency in the exercise of relief functions and activities;

(22) All ticket sales made by benevolent, scientific and educational associations which are formed to foster, encourage, and promote progress and improvement in the science of agriculture and in the raising and breeding of animals, and by nonprofit summer theater organizations if such organizations are exempt from federal tax pursuant to the provisions of the Internal Revenue Code and all admission charges and entry fees to the Missouri state fair or any fair conducted by a county agricultural and mechanical society organized and operated pursuant to sections 262.290 to 262.530;

(23) All sales made to any private not-for-profit elementary or secondary school, all sales of feed additives, medications or vaccines administered to livestock or poultry in the production of food or fiber, all sales of pesticides used in the production of crops, livestock or poultry for food or fiber, all sales of bedding used in the production of livestock or poultry for food or fiber, all sales of propane or natural gas, electricity or diesel fuel used exclusively for drying agricultural crops, natural gas used in the primary manufacture or processing of fuel ethanol as defined in section 142.028, natural gas, propane, and electricity used by an eligible new generation cooperative or an eligible new generation processing entity as defined in section 348.432, and all sales of farm machinery and equipment, other than airplanes, motor vehicles and trailers, and any freight charges on any exempt item. As used in this subdivision, the term "feed additives" means tangible personal property which, when mixed with feed for livestock or poultry, is to be used in the feeding of livestock or poultry. As used in this subdivision, the term "pesticides" includes adjuvants such as crop oils, surfactants, wetting agents and other assorted pesticide carriers used to improve or enhance the effect of a pesticide and the foam used to mark the application of pesticides and herbicides for the production of crops, livestock or poultry. As used in this subdivision, the term "farm machinery and equipment" means new or used farm tractors and such other new or used farm machinery and equipment and repair or replacement parts thereon and any accessories for and upgrades to such farm machinery and equipment, rotary mowers used exclusively for agricultural purposes, and supplies and lubricants used exclusively, solely, and directly for producing crops, raising and feeding livestock, fish, poultry, pheasants, chukar, quail, or for producing milk for ultimate sale at retail, including field drain tile, and one-half of each purchaser's purchase of diesel fuel therefor which is:

(a) Used exclusively for agricultural purposes;

(b) Used on land owned or leased for the purpose of producing farm products; and

(c) Used directly in producing farm products to be sold ultimately in processed form or otherwise at retail or in producing farm products to be fed to livestock or poultry to be sold ultimately in processed form at retail;

(24) Except as otherwise provided in section 144.032, all sales of metered water service, electricity, electrical current, natural, artificial or propane gas, wood, coal or home heating oil for domestic use and in any city not within a county, all sales of metered or unmetered water service for domestic use:

(a) "Domestic use" means that portion of metered water service, electricity, electrical current, natural, artificial or propane gas, wood, coal or home heating oil, and in any city not within a county, metered or unmetered water service, which an individual occupant of a residential premises uses for nonbusiness, noncommercial or nonindustrial purposes. Utility service through a single or master meter for residential apartments or condominiums, including service for common areas and facilities and vacant units, shall be deemed to be for domestic use. Each seller shall establish and maintain a system whereby individual purchases are determined as exempt or nonexempt;

(b) Regulated utility sellers shall determine whether individual purchases are exempt or nonexempt based upon the seller's utility service rate classifications as contained in tariffs on file with and approved by the Missouri public service commission. Sales and purchases made pursuant to the rate classification "residential" and sales to and purchases made by or on behalf of the occupants of residential apartments or condominiums through a single or master meter, including service for common areas and facilities and vacant units, shall be considered as sales made for domestic use and such sales shall be exempt from sales tax. Sellers shall charge sales tax upon the entire amount of purchases classified as nondomestic use. The seller's utility service rate classification and the provision of service thereunder shall be conclusive as to whether or not the utility must charge sales tax;

(c) Each person making domestic use purchases of services or property and who uses any portion of the services or property so purchased for a nondomestic use shall, by the fifteenth day of the fourth month following the year of purchase, and without assessment, notice or demand, file a return and pay sales tax on that portion of nondomestic purchases. Each person making nondomestic purchases of services or property and who uses any portion of the services or property so purchased for domestic use, and each person making domestic purchases on behalf of occupants of residential apartments or condominiums through a single or master meter, including service for common areas and facilities and vacant units, under a nonresidential utility service rate classification may, between the first day of the first month and the fifteenth day of the fourth month following the year of purchase, apply for credit or refund to the director of revenue and the director shall give credit or make refund for taxes paid on the domestic use portion of the purchase. The person making such purchases on behalf of occupants of residential apartments or condominiums shall have standing to apply to the director of revenue for such credit or refund;

(25) All sales of handicraft items made by the seller or the seller's spouse if the seller or the seller's spouse is at least sixty-five years of age, and if the total gross proceeds from such sales do not constitute a majority of the annual gross income of the seller;

(26) Excise taxes, collected on sales at retail, imposed by Sections 4041, 4061, 4071, 4081, 4091, 4161, 4181, 4251, 4261 and 4271 of Title 26, United States Code. The director of revenue shall promulgate rules pursuant to chapter 536 to eliminate all state and local sales taxes on such excise taxes;

(27) Sales of fuel consumed or used in the operation of ships, barges, or waterborne vessels which are used primarily in or for the transportation of property or cargo, or the conveyance of persons for hire, on navigable rivers bordering on or located in part in this state, if such fuel is delivered by the seller to the purchaser's barge, ship, or waterborne vessel while it is afloat upon such river;

(28) All sales made to an interstate compact agency created pursuant to sections 70.370 to 70.441 or sections 238.010 to 238.100 in the exercise of the functions and activities of such agency as provided pursuant to the compact;

(29) Computers, computer software and computer security systems purchased for use by architectural or engineering firms headquartered in this state. For the purposes of this subdivision, "headquartered in this state" means the office for the administrative management of at least four integrated facilities operated by the taxpayer is located in the state of Missouri;

(30) All livestock sales when either the seller is engaged in the growing, producing or feeding of such livestock, or the seller is engaged in the business of buying and selling, bartering or leasing of such livestock;

(31) All sales of barges which are to be used primarily in the transportation of property or cargo on interstate waterways;

(32) Electrical energy or gas, whether natural, artificial or propane, water, or other utilities which are ultimately consumed in connection with the manufacturing of cellular glass products or in any material recovery processing plant as defined in subdivision (5) of this subsection;

(33) Notwithstanding other provisions of law to the contrary, all sales of pesticides or herbicides used in the production of crops, aquaculture, livestock or poultry;

(34) Tangible personal property and utilities purchased for use or consumption directly or exclusively in the research and development of agricultural/biotechnology and plant genomics products and prescription pharmaceuticals consumed by humans or animals;

(35) All sales of grain bins for storage of grain for resale;

(36) All sales of feed which are developed for and used in the feeding of pets owned by a commercial breeder when such sales are made to a commercial breeder, as defined in section 273.325, and licensed pursuant to sections 273.325 to 273.357;

(37) All purchases by a contractor on behalf of an entity located in another state, provided that the entity is authorized to issue a certificate of exemption for purchases to a contractor under the provisions of that state's laws. For purposes of this subdivision, the term "certificate of exemption" shall mean any document evidencing that the entity is exempt from sales and use taxes on purchases pursuant to the laws of the state in which the entity is located. Any contractor making purchases on behalf of such entity shall maintain a copy of the entity's exemption certificate as evidence of the exemption. If the exemption certificate issued by the exempt entity to the contractor is later determined by the director of revenue to be invalid for any reason and the contractor has accepted the certificate in good faith, neither the contractor or the exempt entity shall be liable for the payment of any taxes, interest and penalty due as the result of use of the invalid exemption certificate. Materials shall be exempt from all state and local sales and use taxes when purchased by a contractor for the purpose of fabricating tangible personal property which is used in fulfilling a contract for the purpose of constructing, repairing or remodeling facilities for the following:

(a) An exempt entity located in this state, if the entity is one of those entities able to issue project exemption certificates in accordance with the provisions of section 144.062; or

(b) An exempt entity located outside the state if the exempt entity is authorized to issue an exemption certificate to contractors in accordance with the provisions of that state's law and the applicable provisions of this section;

(38) All sales or other transfers of tangible personal property to a lessor who leases the property under a lease of one year or longer executed or in effect at the time of the sale or other transfer to an interstate compact agency created pursuant to sections 70.370 to 70.441 or sections 238.010 to 238.100;

(39) Sales of tickets to any collegiate athletic championship event that is held in a facility owned or operated by a governmental authority or commission, a quasi-governmental agency, a state university or college or by the state or any political subdivision thereof, including a municipality, and that is played on a neutral site and may reasonably be played at a site located outside the state of Missouri. For purposes of this subdivision, "neutral site" means any site that is not located on the campus of a conference member institution participating in the event;

(40) All purchases by a sports complex authority created under section 64.920, and all sales of utilities by such authority at the authority's cost that are consumed in connection with the operation of a sports complex leased to a professional sports team;

(41) Beginning January 1, 2009, but not after January 1, 2015, materials, replacement parts, and equipment purchased for use directly upon, and for the modification, replacement, repair, and maintenance of aircraft, aircraft power plants, and aircraft accessories;

(42) Sales of sporting clays, wobble, skeet, and trap targets to any shooting range or similar places of business for use in the normal course of business and money received by a shooting range or similar places of business from patrons and held by a shooting range or similar place of business for redistribution to patrons at the conclusion of a shooting event.

3. Any ruling, agreement, or contract, whether written or oral, express or implied, between a person and this state's executive branch, or any other state agency or department, stating, agreeing, or ruling that such person is not required to collect sales and use tax in this state despite the presence of a warehouse, distribution center, or fulfillment center in this state that is owned or operated by the person or an affiliated person shall be null and void unless it is specifically approved by a majority vote of each of the houses of the general assembly. For purposes of this subsection, an "affiliated person" means any person that is a member of the same controlled group of corporations as defined in Section 1563(a) of the Internal Revenue Code of 1986, as amended, as the vendor or any other entity that, notwithstanding its form of organization, bears the same ownership relationship to the vendor as a corporation that is a member of the same controlled group of corporations as defined in Section 1563(a) of the Internal Revenue Code, as amended.

(RSMo 1939 § 11409, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1949 p. 620, A.L. 1961 p. 623, A.L. 1965 p. 265, A.L. 1967 p. 226, A.L. 1967 1st Ex. Sess. p. 879, A.L. 1969 p. 253, A.L. 1977 S.B. 104, A.L. 1979 H.B. 726, S.B. 218, et al., A.L. 1980 H.B. 1812, A.L. 1982 S.B. 471, A.L. 1983 1st Ex. Sess. H.B. 9, A.L. 1985 S.B. 363, A.L. 1986 S.B. 669, et al. merged with S.B. 437 merged with H.B. 1554 Revision, A.L. 1988 H.B. 1629 merged with S.B. 709, A.L. 1989 H.B. 35, et al., A.L. 1991 H.B. 39 & 41, A.L. 1994 S.B. 477, et al., A.L. 1995 H.B. 414, A.L. 1996 H.B. 1237 merged with H.B. 1466, A.L. 1997 H.B. 491, A.L. 1998 S.B. 936, A.L. 1999 H.B. 516, A.L. 2003 H.B. 600 merged with S.B. 11, A.L. 2004 H.B. 795, et al. merged with H.B. 1182, A.L. 2005 H.B. 186 merged with S.B. 68 merged with S.B. 196 merged with S.B. 355, A.L. 2007 S.B. 22 merged with S.B. 30 merged with S.B. 613 Revision, A.L. 2007 1st Ex. Sess. H.B. 1, A.L. 2008 H.B. 1670 merged with S.B. 930 & 947, A.L. 2010 H.B. 1442 merged with S.B. 928, A.L. 2011 H.B. 458 merged with S.B. 284 merged with S.B. 356, A.L. 2012 H.B. 1402 merged with S.B. 470 merged with S.B. 480, A.L. 2013 S.B. 23)

CROSS REFERENCE:

Economy rate telephone service exemption, 660.149



Section 144.032 Cities or counties may impose sales tax on utilities--determination of domestic use.

Cities or counties may impose sales tax on utilities--determination of domestic use.

144.032. The provisions of section 144.030 to the contrary notwithstanding, any city imposing a sales tax under the provisions of sections 94.500 to 94.570*, or any county imposing a sales tax under the provisions of sections 66.600 to 66.635**, or any county imposing a sales tax under the provisions of sections 67.500 to 67.729, or any hospital district imposing a sales tax under the provisions of section 205.205*** may by ordinance impose a sales tax upon all sales of metered water services, electricity, electrical current and natural, artificial or propane gas, wood, coal, or home heating oil for domestic use only. Such tax shall be administered by the department of revenue and assessed by the retailer in the same manner as any other city, county, or hospital district sales tax. Domestic use shall be determined in the same manner as the determination of domestic use for exemption of such sales from the state sales tax under the provisions of section 144.030.

(L. 1979 S.B. 218, et al. § 2, A.L. 1986 S.B. 669, et al., A.L. 1987 H.B. 89, A.L. 2011 H.B. 111 merged with S.B. 117)

Effective 6-09-11(S.B. 117)

7-08-11 (H.B. 111)

*Section 94.570 was repealed by H.B. 29, 1991.

**Section 66.635 was repealed by H.B. 29, 1991.

***Section 206.165 appears in original rolls of S.B. 117, 2011, an incorrect reference.



Section 144.034 Exemption, advertising and advertising products.

Exemption, advertising and advertising products.

144.034. The sales of advertising by legal newspapers pursuant to chapter 493, advertising agencies, broadcast stations, and standardized outdoor billboard advertising shall be considered the sale of a service and not the sale of tangible personal property. Purchases of tangible personal property which are for use in producing advertising by the businesses listed in the preceding sentence shall be deemed to be purchases for use or consumption and not for resale. In addition to the exemptions granted under the provisions of section 144.030, the sale of services as defined in this section shall be specifically exempted from the provisions of sections 66.600 to 66.635, sections 67.500 to 67.545, sections 92.400 to 92.420, sections 94.500 to 94.570, sections 94.600 to 94.655, sections 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745 and from the computation of the tax levied, assessed or payable under sections 66.600 to 66.635, sections 67.500 to 67.545, sections 92.400 to 92.420, sections 94.500 to 94.570, sections 94.600 to 94.655, sections 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745.

(L. 1982 S.B. 475 § 1, A.L. 1983 1st Ex. Sess. H.B. 9)

Effective 1-5-84



Section 144.037 Exemption for retail sales made through the use of federal food stamp coupons.

Exemption for retail sales made through the use of federal food stamp coupons.

144.037. In addition to the exemptions granted under the provisions of section 144.030, there is hereby specifically exempted from the provisions of sections 66.600 to 66.635, sections 67.500 to 67.545, sections 67.671 to 67.685, sections 67.700 to 67.729, sections 92.400 to 92.420, sections 94.500 to 94.570, sections 94.600 to 94.655, sections 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745, and from the computation of the tax levied, assessed or payable under sections 66.600 to 66.635, sections 67.500 to 67.545, sections 67.671 to 67.685, sections 67.700 to 67.729, sections 92.400 to 92.420, sections 94.500 to 94.570, sections 94.600 to 94.655, sections 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745, all sales at retail made through the use of federal food stamp coupons.

(L. 1986 H.B. 910 & 1165 § 1)

Effective on 10-1-86 or upon date approved by the U.S. Secretary of Agriculture, whichever date is later



Section 144.038 Exemption for retail sales made through the use of women, infants and children program vouchers.

Exemption for retail sales made through the use of women, infants and children program vouchers.

144.038. In addition to the exemptions granted under the provisions of section 144.030, there is hereby specifically exempted from the provisions of sections 66.600 to 66.635, sections 67.500 to 67.545, sections 67.671 to 67.685, sections 67.700 to 67.729, sections 92.400 to 92.420, sections 94.500 to 94.570, sections 94.600 to 94.655, sections 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745, and from the computation of the tax levied, assessed or payable under sections 66.600 to 66.635, sections 67.500 to 67.545, sections 67.671 to 67.685, sections 67.700 to 67.729, sections 92.400 to 92.420, sections 94.500 to 94.570, sections 94.600 to 94.655, sections 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745, all sales at retail for which federal government coupons or vouchers under the supplemental feeding for women, infants and children program are used as payment.

(L. 1986 H.B. 910 & 1165 § 2)

Effective upon passage by U.S. Congress of a law requiring sales tax exemption for WIC program purchases



Section 144.039 Exemption, purchases by state legislator, when.

Exemption, purchases by state legislator, when.

144.039. In addition to the exemptions granted under the provisions of section 144.030, there shall also be specifically exempted from the provisions of sections 66.600 to 66.635, sections 67.500 to 67.545, 67.547, 67.581, 67.582, 67.671 to 67.685, 67.700 to 67.729, 67.730 to 67.739, 67.782, sections 92.400 to 92.420, sections 94.500 to 94.570, 94.600 to 94.655, 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745 and from the computation of the tax levied, assessed or payable under sections 66.600 to 66.635, sections 67.500 to 67.545, 67.547, 67.581, 67.582, 67.671 to 67.685, 67.700 to 67.729, 67.730 to 67.739, 67.782, sections 92.400 to 92.420, sections 94.500 to 94.570, 94.600 to 94.655, 94.700 to 94.755, and sections 144.010 to 144.510 and 144.600 to 144.745, purchases of all tangible personal property made by, or on behalf of, a state senator or state representative if such purchases are made from funds in such state senator's or state representative's state expense account.

(L. 1988 H.B. 957 & 1571 § 2)



Section 144.043 Light aircraft, definitions--exemption from sales tax, when.

Light aircraft, definitions--exemption from sales tax, when.

144.043. 1. As used in this section, the following terms mean:

(1) "Light aircraft", a light airplane that seats no more than four persons, with a gross weight of three thousand pounds or less, which is primarily used for recreational flying or flight training;

(2) "Light aircraft kit", factory manufactured parts and components, including engine, propeller, instruments, wheels, brakes, and air frame parts which make up a complete aircraft kit or partial kit designed to be assembled into a light aircraft and then operated by a qualified purchaser for recreational and educational purposes;

(3) "Parts and components", manufactured light aircraft parts, including air frame and engine parts, that are required by the qualified purchaser to complete a light aircraft kit, or spare or replacement parts for an already completed light aircraft;

(4) "Qualified purchaser", a purchaser of a light aircraft, light aircraft kit, parts or components who is nonresident of this state, who will transport the light aircraft, light aircraft kit, parts or components outside this state within ten days after the date of purchase, and who will register any light aircraft so purchased in another state or country. Such purchaser shall not base such aircraft in this state and such purchaser shall not be a resident of the state unless such purchaser has paid sales or use tax on such aircraft in another state.

2. In addition to the exemptions granted under the provisions of section 144.030, there shall also be specifically exempted from the provisions of sections 144.010 to 144.525, sections 144.600 to 144.748, section 238.235, and from the provisions of any local sales tax law, as defined in section 32.085, and from the computation of the tax levied, assessed or payable under sections 144.010 to 144.525, sections 144.600 to 144.748, section 238.235, and under any local sales tax law, as defined in section 32.085, all sales of new light aircraft, light aircraft kits, parts or components manufactured or substantially completed within this state, when such new light aircraft, light aircraft kits, parts or components are sold by the manufacturer to a qualified purchaser. The director of revenue shall prescribe the manner for a purchaser of a light aircraft, light aircraft kit, parts or components to establish that such person is a qualified purchaser and is eligible for the exemption established in this section.

(L. 1994 H.B. 1578 § 1)

Effective 10-1-94



Section 144.044 New manufactured homes and modular units--partial sales tax exemption.

New manufactured homes and modular units--partial sales tax exemption.

144.044. 1. As used in this section, the following terms mean: (1) "Sale of a modular unit", a transfer of a modular unit as defined in section 700.010; (2) "Sale of a new manufactured home", a transfer of a manufactured home, as defined in section 700.010, which involves the delivery of the document known as the manufacturer's statement of origin to a person other than a manufactured home dealer, as dealer is defined in section 700.010, for purposes of allowing such person to obtain a title to the manufactured home from the department of revenue of this state or the appropriate agency or officer of any other state.

2. In the event of the sale of a new manufactured home, forty percent of the purchase price, as defined in section 700.320, shall be considered the sale of a service and not the sale of tangible personal property. In addition to the exemptions granted under the provisions of section 144.030, the sale of services as defined in this section shall be specifically exempted from the provisions of sections 238.235 and 238.410, the local sales tax law as defined in section 32.085, sections 144.010 to 144.525 and 144.600 to 144.745, and from the computation of the tax levied, assessed or payable under sections 238.235 and 238.410, the local sales tax law as defined in section 32.085, sections 144.010 to 144.525 and 144.600 to 144.745, and section 238.235.

3. In the event of the sale of a new modular unit, forty percent of the retail sale of the unit or forty percent of the manufacturer's sales price of the unit if the manufacturer makes a sale to a consumer that is not a retail sale, plus any carrier charge and freight charges shall be considered the sale of a service and sixty percent shall be the retail sale of tangible personal property. In addition to the exemptions granted under the provisions of section 144.030, the sale of services as defined in this section shall be specifically exempted from the provisions of sections 238.235 and 238.410, the local sales tax law as defined in section 32.085, sections 144.010 to 144.525 and 144.600 to 144.745, and from the computation of the tax levied, assessed, or payable under sections 238.235 and 238.410, the local sales tax law as defined in section 32.085, sections 144.010 to 144.525 and 144.600 to 144.745, and section 238.235.

(L. 1994 S.B. 477, et al. § 2, A.L. 2005 H.B. 186)



Section 144.045 Transfer of transcripts, depositions, exhibits, computer disks prepared by a court reporter are a nontaxable service not tangible property--farm machinery nontaxable.

Transfer of transcripts, depositions, exhibits, computer disks prepared by a court reporter are a nontaxable service not tangible property--farm machinery nontaxable.

144.045. 1. Notwithstanding any other provision of law to the contrary, the department of revenue shall not consider the transfer for consideration of court transcripts, depositions, compressed transcripts, exhibits, computer disks containing any such item, or copies of any such item which are prepared by a court reporter as tangible personal property, but rather as a nontaxable service for purposes of administrative interpretation. In addition, the department of revenue shall, for purposes of administrative interpretation, consider as nontaxable any machinery or equipment meeting the definition of "farm machinery" under subdivision (22) of subsection 2 of section 144.030, whether or not such machinery or equipment is attached to a vehicle or real property.

2. In addition to the exemptions granted under the provisions of section 144.030, there shall also be specifically exempted from the provisions of sections 144.010 to 144.525, sections 144.600 to 144.748, section 238.235, and from the provisions of any local sales tax law, as defined in section 32.085, and from the computation of the tax levied, assessed or payable under sections 144.010 to 144.525, sections 144.600 to 144.748, section 238.235, and under any local sales tax law, as defined in section 32.085, all sales of court transcripts, depositions, compressed transcripts, exhibits, computer disks containing any such item, and all copies of any such item, which are prepared by a court reporter.

(L. 1995 H.B. 414 § 3 merged with S.B. 374 § 1 subsec. 1)



Section 144.046 Exemption for electrical current to battery manufacturers, when.

Exemption for electrical current to battery manufacturers, when.

144.046. In addition to the exemptions granted under the provisions of section 144.030, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525 and sections 144.600 to 144.748 and from the computation of the tax levied, assessed or payable under sections 144.010 to 144.525 and sections 144.600 to 144.748, the sale at retail of separately measured electrical current to manufacturers of batteries in this state for conversion to stored chemical energy in new lead-acid storage batteries solely for the purpose of providing an initial charge in such batteries during the manufacturing process but not for the purpose of recharging any previously manufactured batteries. The sale at retail of such separately measured electrical current described in this section shall not be exempted from any local sales tax imposed under a local sales tax law, as defined in section 32.085.

(L. 1995 H.B. 414)

Effective 1-1-96



Section 144.047 Aircraft used only for applying agricultural chemicals to be considered farm machinery, exempt from sales and use tax.

Aircraft used only for applying agricultural chemicals to be considered farm machinery, exempt from sales and use tax.

144.047. Notwithstanding any other provision of law to the contrary, for purposes of department of revenue administrative interpretation, all sales of aircraft used solely for aerial application of agricultural chemicals shall be considered farm machinery and therefore, exempt from state and local sales and use tax, as provided for other farm machinery in subdivision (22) of subsection 2 of section 144.030.

(L. 1995 S.B. 374 § 3)



Section 144.049 Sales tax holiday for clothing, personal computers, and school supplies, when.

Sales tax holiday for clothing, personal computers, and school supplies, when.

144.049. 1. For purposes of this section, the following terms mean:

(1) "Clothing", any article of wearing apparel, including footwear, intended to be worn on or about the human body. The term shall include but not be limited to cloth and other material used to make school uniforms or other school clothing. Items normally sold in pairs shall not be separated to qualify for the exemption. The term shall not include watches, watchbands, jewelry, handbags, handkerchiefs, umbrellas, scarves, ties, headbands, or belt buckles; and

(2) "Personal computers", a laptop, desktop, or tower computer system which consists of a central processing unit, random access memory, a storage drive, a display monitor, and a keyboard and devices designed for use in conjunction with a personal computer, such as a disk drive, memory module, compact disk drive, daughterboard, digitalizer, microphone, modem, motherboard, mouse, multimedia speaker, printer, scanner, single-user hardware, single-user operating system, soundcard, or video card;

(3) "School supplies", any item normally used by students in a standard classroom for educational purposes, including but not limited to textbooks, notebooks, paper, writing instruments, crayons, art supplies, rulers, book bags, backpacks, handheld calculators, chalk, maps, and globes. The term shall not include watches, radios, CD players, headphones, sporting equipment, portable or desktop telephones, copiers or other office equipment, furniture, or fixtures. School supplies shall also include computer software having a taxable value of three hundred fifty dollars or less.

2. In each year beginning on or after January 1, 2005, there is hereby specifically exempted from state sales tax law all retail sales of any article of clothing having a taxable value of one hundred dollars or less, all retail sales of school supplies not to exceed fifty dollars per purchase, all computer software with a taxable value of three hundred fifty dollars or less, and all retail sales of personal computers or computer peripheral devices not to exceed three thousand five hundred dollars, during a three-day period beginning at 12:01 a.m. on the first Friday in August and ending at midnight on the Sunday following.

3. If the governing body of any political subdivision adopted an ordinance that applied to the 2004 sales tax holiday to prohibit the provisions of this section from allowing the sales tax holiday to apply to such political subdivision's local sales tax, then, notwithstanding any provision of a local ordinance to the contrary, the 2005 sales tax holiday shall not apply to such political subdivision's local sales tax. However, any such political subdivision may enact an ordinance to allow the 2005 sales tax holiday to apply to its local sales taxes. A political subdivision must notify the department of revenue not less than forty-five calendar days prior to the beginning date of the sales tax holiday occurring in that year of any ordinance or order rescinding an ordinance or order to opt out.

4. This section shall not apply to any sales which take place within the Missouri state fairgrounds.

5. This section applies to sales of items bought for personal use only.

6. After the 2005 sales tax holiday, any political subdivision may, by adopting an ordinance or order, choose to prohibit future annual sales tax holidays from applying to its local sales tax. After opting out, the political subdivision may rescind the ordinance or order. The political subdivision must notify the department of revenue not less than forty-five calendar days prior to the beginning date of the sales tax holiday occurring in that year of any ordinance or order rescinding an ordinance or order to opt out.

7. This section may not apply to any retailer when less than two percent of the retailer's merchandise offered for sale qualifies for the sales tax holiday. The retailer shall offer a sales tax refund in lieu of the sales tax holiday.

(L. 2003 S.B. 11, A.L. 2005 H.B. 64)

Effective 7-06-05



Section 144.050 Additional to other taxes--exceptions.

Additional to other taxes--exceptions.

144.050. The tax imposed by sections 144.010 to 144.510 shall be in addition to any and all other taxes and licenses except as herein otherwise provided.

(RSMo 1939 § 11410, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.053 Farm machinery and equipment exempt from state and local sales and use tax, when.

Farm machinery and equipment exempt from state and local sales and use tax, when.

144.053. 1. As used in this section, "machinery and equipment" means new or used farm tractors and such other new or used machinery and equipment and repair or replacement parts thereon, and supplies and lubricants used exclusively, solely, and directly for the planting, harvesting, processing, or transporting of a forestry product.

2. Notwithstanding any other provision of law to the contrary, for purposes of department of revenue administrative interpretation, all machinery and equipment used solely for the planting, harvesting, processing, or transporting of a forestry product shall be considered farm machinery, and shall be exempt from state and local sales and use tax, as provided for other farm machinery in section 144.030. For purposes of the exemption in section 144.063, the planting, harvesting, processing, or transporting of a forestry product is deemed an agricultural purpose.

(L. 2008 S.B. 931)



Section 144.054 Additional sales tax exemptions for various industries and political subdivisions.

Additional sales tax exemptions for various industries and political subdivisions.

144.054. 1. As used in this section, the following terms mean:

(1) "Processing", any mode of treatment, act, or series of acts performed upon materials to transform or reduce them to a different state or thing, including treatment necessary to maintain or preserve such processing by the producer at the production facility;

(2) "Recovered materials", those materials which have been diverted or removed from the solid waste stream for sale, use, reuse, or recycling, whether or not they require subsequent separation and processing.

2. In addition to all other exemptions granted under this chapter, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525 and 144.600 to 144.761, and from the computation of the tax levied, assessed, or payable under sections 144.010 to 144.525 and 144.600 to 144.761, electrical energy and gas, whether natural, artificial, or propane, water, coal, and energy sources, chemicals, machinery, equipment, and materials used or consumed in the manufacturing, processing, compounding, mining, or producing of any product, or used or consumed in the processing of recovered materials, or used in research and development related to manufacturing, processing, compounding, mining, or producing any product. The exemptions granted in this subsection shall not apply to local sales taxes as defined in section 32.085 and the provisions of this subsection shall be in addition to any state and local sales tax exemption provided in section 144.030.

3. In addition to all other exemptions granted under this chapter, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525 and 144.600 to 144.761, and section 238.235, and the local sales tax law as defined in section 32.085, and from the computation of the tax levied, assessed, or payable under sections 144.010 to 144.525 and 144.600 to 144.761, and section 238.235, and the local sales tax law as defined in section 32.085, all utilities, machinery, and equipment used or consumed directly in television or radio broadcasting and all sales and purchases of tangible personal property, utilities, services, or any other transaction that would otherwise be subject to the state or local sales or use tax when such sales are made to or purchases are made by a contractor for use in fulfillment of any obligation under a defense contract with the United States government, and all sales and leases of tangible personal property by any county, city, incorporated town, or village, provided such sale or lease is authorized under chapter 100, and such transaction is certified for sales tax exemption by the department of economic development, and tangible personal property used for railroad infrastructure brought into this state for processing, fabrication, or other modification for use outside the state in the regular course of business.

4. In addition to all other exemptions granted under this chapter, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525 and 144.600 to 144.761, and section 238.235, and the local sales tax law as defined in section 32.085, and from the computation of the tax levied, assessed, or payable under sections 144.010 to 144.525 and 144.600 to 144.761, and section 238.235, and the local sales tax law as defined in section 32.085, all sales and purchases of tangible personal property, utilities, services, or any other transaction that would otherwise be subject to the state or local sales or use tax when such sales are made to or purchases are made by a private partner for use in completing a project under sections 227.600 to 227.669.

(L. 2007 S.B. 30, A.L. 2009 H.B. 683)



Section 144.057 All tangible personal property on U.S. munitions list, exempt from state and local sales and use tax.

All tangible personal property on U.S. munitions list, exempt from state and local sales and use tax.

144.057. In addition to the exemptions granted under this chapter, there shall also be specifically exempted from state and local sales and use taxes defined, levied, or calculated under section 32.085, sections 144.010 to 144.525, sections 144.600 to 144.761, or section 238.235, all tangible personal property included on the United States munitions list, as provided in 22 CFR 121.1, sold to or purchased by any foreign government or agency or instrumentality of such foreign government which is used for a governmental purpose.

(L. 2008 H.B. 2058 merged with S.B. 718 merged with S.B. 1073 § 144.059)



Section 144.060 Purchaser to pay sales tax--refusal, a misdemeanor--exception.

Purchaser to pay sales tax--refusal, a misdemeanor--exception.

144.060. It shall be the duty of every person making any purchase or receiving any service upon which a tax is imposed by sections 144.010 to 144.510 to pay, to the extent possible under the provisions of section 144.285, the amount of such tax to the person making such sale or rendering such service. Any person who shall willfully and intentionally refuse to pay such tax shall be guilty of a misdemeanor. The provisions of this section shall not apply to any person making any purchase or sale of a motor vehicle subject to sales tax as provided by the Missouri sales tax law, unless such person making the sale is a motor vehicle dealer authorized to collect and remit sales tax pursuant to subsection 8 of section 144.070.

(RSMo 1939 § 11412, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. II p. 431, A.L. 1951 p. 854, A.L. 1965 p. 261, A.L. 2009 H.B. 683)



Section 144.062 Construction materials, exemption allowed, when--exemption certificate, form, content, purpose--effect--entity having unauthorized exemption certificate, effect.

Construction materials, exemption allowed, when--exemption certificate, form, content, purpose--effect--entity having unauthorized exemption certificate, effect.

144.062. 1. With respect to exempt sales at retail of tangible personal property and materials for the purpose of constructing, repairing or remodeling facilities for:

(1) A county, other political subdivision or instrumentality thereof exempt from taxation under subdivision (10) of section 39 of article III of the Constitution of Missouri; or

(2) An organization sales to which are exempt from taxation under the provisions of subdivision (19) of subsection 2 of section 144.030; or

(3) Any institution of higher education supported by public funds or any private not-for-profit institution of higher education, exempt from taxation under subdivision (20) of subsection 2 of section 144.030; or

(4) Any private not-for-profit elementary or secondary school exempt from taxation under subdivision (22) of subsection 2 of section 144.030; or

(5) Any authority exempt from taxation under subdivision (39) of subsection 2 of section 144.030; or

(6) After June 30, 2007, the department of transportation or the state highways and transportation commission;

hereinafter collectively referred to as exempt entities, such exemptions shall be allowed for such purchases if the purchases are related to the entities' exempt functions and activities. In addition, the sales shall not be rendered nonexempt nor shall any material supplier or contractor be obligated to pay, collect or remit sales tax with respect to such purchases made by or on behalf of an exempt entity due to such purchases being billed to or paid for by a contractor or the exempt entity contracting with any entity to render any services in relation to such purchases, including but not limited to selection of materials, ordering, pickup, delivery, approval on delivery, taking of delivery, transportation, storage, assumption of risk of loss to materials or providing warranties on materials as specified by contract, use of materials or other purchases for construction of the building or other facility, providing labor, management services, administrative services, design or technical services or advice to the exempt entity, whether or not the contractor or other entity exercises dominion or control in any other manner over the materials in conjunction with services or labor provided to the exempt entity.

2. When any exempt entity contracts for the purpose of constructing, repairing or remodeling facilities, and purchases of tangible personal property and materials to be incorporated into or consumed in the construction of the project are to be made on a tax-exempt basis, such entity shall furnish to the contractor an exemption certificate authorizing such purchases for the construction, repair or remodeling project. The form and content of such project exemption certificate shall be approved by the director of revenue. The project exemption certificate shall include but not be limited to:

(1) The exempt entity's name, address, Missouri tax identification number and signature of authorized representative;

(2) The project location, description, and unique identification number;

(3) The date the contract is entered into, which is the earliest date materials may be purchased for the project on a tax-exempt basis;

(4) The estimated project completion date; and

(5) The certificate expiration date.

Such certificate is renewable for a given project at the option of the exempt entity, only for the purpose of revising the certificate expiration date as necessary to complete the project.

3. The contractor shall furnish the certificate prescribed in subsection 2 of this section to all subcontractors, and any contractor purchasing materials shall present such certificate to all material suppliers as authorization to purchase, on behalf of the exempt entity, all tangible personal property and materials to be incorporated into or consumed in the construction of that project and no other on a tax-exempt basis. Such suppliers shall execute to the purchasing contractor invoices bearing the name of the exempt entity and the project identification number. Nothing in this section shall be deemed to exempt the purchase of any construction machinery, equipment or tools used in constructing, repairing or remodeling facilities for the exempt entity. All invoices for all personal property and materials purchased under a project exemption certificate shall be retained by the purchasing contractor for a period of five years and shall be subject to audit by the director of revenue.

4. Any excess resalable tangible personal property or materials which were purchased for the project by a contractor under a project exemption certificate but which were not incorporated into or consumed in the construction of the project shall either be returned to the supplier for credit or the appropriate sales or use tax on such excess property or materials shall be reported on a return and paid by such contractor not later than the due date of the contractor's Missouri sales or use tax return following the month in which it was determined that the materials were not to be used in the project.

5. No contractor or material supplier shall, upon audit, be required to pay tax on tangible personal property and materials incorporated into or consumed in the construction of the project due to the failure of the exempt entity to revise the certificate expiration date as necessary to complete any work required by the contract. If it is determined that tax is owed on such property and materials due to the failure of the exempt entity to revise such certificate expiration date, the exempt entity shall be liable for the tax owed.

6. If an entity issues exemption certificates for the purchase of tangible personal property and materials which are incorporated into or consumed in the construction of its project and such entity is found not to have had the authority granted by this section to issue such exemption certificates, then such entity shall be liable for the tax owed on such personal property and materials. In addition, if an entity which does have the authority granted by this section to issue exemption certificates issues such certificates for the purchase of tangible personal property and materials which are incorporated into or consumed in the construction of a project, or part of a project, which is found not to be related to such entity's exempt functions and activities, then such entity shall be liable for the tax owed on such personal property and materials.

(L. 1988 H.B. 957 & 1571 § 1, A.L. 1994 S.B. 477, et al., A.L. 1998 S.B. 558, A.L. 2007 S.B. 22)



Section 144.063 Fencing materials and motor fuel used for agricultural purposes exempt from state and local sales and use tax.

Fencing materials and motor fuel used for agricultural purposes exempt from state and local sales and use tax.

144.063. In addition to the exemptions granted under this chapter, there shall also be specifically exempted from state and local sales and use taxes defined, levied, or calculated under section 32.085, sections 144.010 to 144.525, sections 144.600 to 144.761, or section 238.235, all sales of fencing materials used for agricultural purposes, and the purchase of motor fuel, as defined in section 142.800, therefor which is used for agricultural purposes.

(L. 2008 S.B. 931)



Section 144.064 Firearms or ammunition, limitation on sales tax levied.

Firearms or ammunition, limitation on sales tax levied.

144.064. No sales tax levied under this chapter on any firearms or ammunition shall be levied at a rate that is higher than the sales tax levied under this chapter or any other excise tax levied on any sporting goods or equipment or any hunting equipment.

(L. 2011 H.B. 294, et al.)



Section 144.069 Sales of motor vehicles, trailers, boats and outboard motors imposed at address of owner--some leases deemed imposed at address of lessee.

Sales of motor vehicles, trailers, boats and outboard motors imposed at address of owner--some leases deemed imposed at address of lessee.

144.069. All sales taxes associated with the titling of motor vehicles, trailers, boats and outboard motors under the laws of Missouri shall be imposed at the rate in effect at the location of the address of the owner thereof, and all sales taxes associated with the titling of vehicles under leases of over sixty-day duration of motor vehicles, trailers, boats and outboard motors shall be imposed at the rate in effect, unless the vehicle, trailer, boat or motor has been registered and sales taxes have been paid prior to the consummation of the lease agreement at the location of the address of the lessee thereof on the date the lease is consummated, and all applicable sales taxes levied by any political subdivision shall be collected and remitted on such sales from the purchaser or lessee by the state department of revenue on that basis.

(L. 1986 H.B. 1367 & 1573 § 1, A.L. 1996 H.B. 1223, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23)

7-05-13 (S.B. 99)

8-28-13 (H.B. 184)

CROSS REFERENCE:

Nonseverability clause, 144.008

(2012) Section does not authorize a county to impose a sales tax on a boat, outboard motor, and trailer that a Missouri resident purchased out of state and transported to Missouri. Street v. Director of Revenue, 361 S.W.3d 355 (Mo.banc).



Section 144.070 Purchase or lease of motor vehicles, trailers, boats and outboard motors, tax on--option granted lessor--application to act as leasing company.

Purchase or lease of motor vehicles, trailers, boats and outboard motors, tax on--option granted lessor--application to act as leasing company.

144.070. 1. At the time the owner of any new or used motor vehicle, trailer, boat, or outboard motor which was acquired in a transaction subject to sales tax under the Missouri sales tax law makes application to the director of revenue for an official certificate of title and the registration of the motor vehicle, trailer, boat, or outboard motor as otherwise provided by law, the owner shall present to the director of revenue evidence satisfactory to the director of revenue showing the purchase price exclusive of any charge incident to the extension of credit paid by or charged to the applicant in the acquisition of the motor vehicle, trailer, boat, or outboard motor, or that no sales tax was incurred in its acquisition, and if sales tax was incurred in its acquisition, the applicant shall pay or cause to be paid to the director of revenue the sales tax provided by the Missouri sales tax law in addition to the registration fees now or hereafter required according to law, and the director of revenue shall not issue a certificate of title for any new or used motor vehicle, trailer, boat, or outboard motor subject to sales tax as provided in the Missouri sales tax law until the tax levied for the sale of the same under sections 144.010 to 144.510 has been paid as provided in this section or is registered under the provisions of subsection 5 of this section.

2. As used in subsection 1 of this section, the term "purchase price" shall mean the total amount of the contract price agreed upon between the seller and the applicant in the acquisition of the motor vehicle, trailer, boat, or outboard motor, regardless of the medium of payment therefor.

3. In the event that the purchase price is unknown or undisclosed, or that the evidence thereof is not satisfactory to the director of revenue, the same shall be fixed by appraisement by the director.

4. The director of the department of revenue shall endorse upon the official certificate of title issued by the director upon such application an entry showing that such sales tax has been paid or that the motor vehicle, trailer, boat, or outboard motor represented by such certificate is exempt from sales tax and state the ground for such exemption.

5. Any person, company, or corporation engaged in the business of renting or leasing motor vehicles, trailers, boats, or outboard motors, which are to be used exclusively for rental or lease purposes, and not for resale, may apply to the director of revenue for authority to operate as a leasing company. Any company approved by the director of revenue may pay the tax due on any motor vehicle, trailer, boat, or outboard motor as required in section 144.020 at the time of registration thereof or in lieu thereof may pay a sales tax as provided in sections 144.010, 144.020, 144.070 and 144.440. A sales tax shall be charged to and paid by a leasing company which does not exercise the option of paying in accordance with section 144.020, on the amount charged for each rental or lease agreement while the motor vehicle, trailer, boat, or outboard motor is domiciled in this state. Any motor vehicle, trailer, boat, or outboard motor which is leased as the result of a contract executed in this state shall be presumed to be domiciled in this state.

6. Any corporation may have one or more of its divisions separately apply to the director of revenue for authorization to operate as a leasing company, provided that the corporation:

(1) Has filed a written consent with the director authorizing any of its divisions to apply for such authority;

(2) Is authorized to do business in Missouri;

(3) Has agreed to treat any sale of a motor vehicle, trailer, boat, or outboard motor from one of its divisions to another of its divisions as a sale at retail;

(4) Has registered under the fictitious name provisions of sections 417.200 to 417.230 each of its divisions doing business in Missouri as a leasing company; and

(5) Operates each of its divisions on a basis separate from each of its other divisions. However, when the transfer of a motor vehicle, trailer, boat or outboard motor occurs within a corporation which holds a license to operate as a motor vehicle or boat dealer pursuant to sections 301.550 to 301.573 the provisions in subdivision (3) of this subsection shall not apply.

7. If the owner of any motor vehicle, trailer, boat, or outboard motor desires to charge and collect sales tax as provided in this section, the owner shall make application to the director of revenue for a permit to operate as a motor vehicle, trailer, boat, or outboard motor leasing company. The director of revenue shall promulgate rules and regulations determining the qualifications of such a company, and the method of collection and reporting of sales tax charged and collected. Such regulations shall apply only to owners of motor vehicles, trailers, boats, or outboard motors, electing to qualify as motor vehicle, trailer, boat, or outboard motor leasing companies under the provisions of subsection 5 of this section, and no motor vehicle renting or leasing, trailer renting or leasing, or boat or outboard motor renting or leasing company can come under sections 144.010, 144.020, 144.070 and 144.440 unless all motor vehicles, trailers, boats, and outboard motors held for renting and leasing are included.

8. Beginning July 1, 2010, any motor vehicle dealer licensed under section 301.560 engaged in the business of selling motor vehicles or trailers may apply to the director of revenue for authority to collect and remit the sales tax required under this section on all motor vehicles sold by the motor vehicle dealer. A motor vehicle dealer receiving authority to collect and remit the tax is subject to all provisions under sections 144.010 to 144.525. Any motor vehicle dealer authorized to collect and remit sales taxes on motor vehicles under this subsection shall be entitled to deduct and retain an amount equal to two percent of the motor vehicle sales tax pursuant to section 144.140. Any amount of the tax collected under this subsection that is retained by a motor vehicle dealer pursuant to section 144.140 shall not constitute state revenue. In no event shall revenues from the general revenue fund or any other state fund be utilized to compensate motor vehicle dealers for their role in collecting and remitting sales taxes on motor vehicles. In the event this subsection or any portion thereof is held to violate article IV, section 30(b) of the Missouri Constitution, no motor vehicle dealer shall be authorized to collect and remit sales taxes on motor vehicles under this section. No motor vehicle dealer shall seek compensation from the state of Missouri or its agencies if a court of competent jurisdiction declares that the retention of two percent of the motor vehicle sales tax is unconstitutional and orders the return of such revenues.

(RSMo 1939 § 11412, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. II p. 431, A.L. 1951 p. 854, A.L. 1961 p. 627, A.L. 1974 H.B. 1593, A.L. 1975 S.B. 92, A.L. 1977 S.B. 367, A.L. 1985 H.B. 280, et al., A.L. 1997 H.B. 394, A.L. 2009 H.B. 683, A.L. 2011 S.B. 356)



Section 144.071 Rescission of sale requires tax refund, when.

Rescission of sale requires tax refund, when.

144.071. 1. In all cases where the purchaser of a motor vehicle, trailer, boat or outboard motor rescinds the sale of that motor vehicle, trailer, boat or outboard motor and receives a refund of the purchase price and returns the motor vehicle, trailer, boat or outboard motor to the seller within sixty calendar days from the date of the sale, any tax paid to the department of revenue shall be refunded to the purchaser upon proper application to the director of revenue.

2. In any rescission whereby a seller reacquires title to the motor vehicle, trailer, boat or outboard motor sold by him and the reacquisition is within sixty calendar days from the date of the original sale, the person reacquiring the motor vehicle, trailer, boat or outboard motor shall be entitled to a refund of any tax paid as a result of the reacquisition of the motor vehicle, trailer, boat or outboard motor, upon proper application to the director of revenue.

3. Any city or county tax refunds shall be deducted by the director of revenue from the next remittance made to that city or county.

4. Each claim for refund must be made within one year after payment of the tax on which the refund is claimed.

5. As used in this section, the term "boat" includes all motorboats and vessels as the terms motorboat and vessel are defined in section 306.010.

(L. 1977 S.B. 367, A.L. 1990 S.B. 494, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23)

7-05-13 (S.B. 99)

8-28-13 (H.B. 184)

CROSS REFERENCE:

Nonseverability clause, 144.008



Section 144.080 Seller responsible for tax--rules--returns--unlawful to advertise absorption of tax--penalty.

Seller responsible for tax--rules--returns--unlawful to advertise absorption of tax--penalty.

144.080. 1. Every person receiving any payment or consideration upon the sale of property or rendering of service, subject to the tax imposed by the provisions of sections 144.010 to 144.525, is exercising the taxable privilege of selling the property or rendering the service at retail and is subject to the tax levied in section 144.020. The person shall be responsible not only for the collection of the amount of the tax imposed on the sale or service to the extent possible under the provisions of section 144.285, but shall, on or before the last day of the month following each calendar quarterly period of three months, file a return with the director of revenue showing the person's gross receipts and the amount of tax levied in section 144.020 for the preceding quarter, and shall remit to the director of revenue, with the return, the taxes levied in section 144.020, except as provided in subsections 2 and 3 of this section. The director of revenue may promulgate rules or regulations changing the filing and payment requirements of sellers, but shall not require any seller to file and pay more frequently than required in this section.

2. Where the aggregate amount levied and imposed upon a seller by section 144.020 is in excess of two hundred and fifty dollars for either the first or second month of a calendar quarter, the seller shall file a return and pay such aggregate amount for such months to the director of revenue by the twentieth day of the succeeding month.

3. Where the aggregate amount levied and imposed upon a seller by section 144.020 is less than forty-five dollars in a calendar quarter, the director of revenue shall by regulation permit the seller to file a return for a calendar year. The return shall be filed and the taxes paid on or before January thirty-first of the succeeding year.

4. The seller of any property or person rendering any service, subject to the tax imposed by sections 144.010 to 144.525, shall collect the tax from the purchaser of such property or the recipient of the service to the extent possible under the provisions of section 144.285, but the seller's inability to collect any part or all of the tax does not relieve the seller of the obligation to pay to the state the tax imposed by section 144.020; except that the collection of the tax imposed by sections 144.010 to 144.525 on motor vehicles and trailers shall be made as provided in sections 144.070 and 144.440.

5. It shall be unlawful for any person to advertise or hold out or state to the public or to any customer directly or indirectly that the tax or any part thereof imposed by sections 144.010 to 144.525, and required to be collected by the person, will be assumed or absorbed by the person, or that it will not be separately stated and added to the selling price of the property sold or service rendered, or if added, that it or any part thereof will be refunded. Any person violating any of the provisions of this section shall be guilty of a misdemeanor.

(RSMo 1939 § 11411, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. I p. 553, A.L. 1947 V. II p. 431, A.L. 1951 p. 854, A.L. 1963 p. 198, A.L. 1965 p. 261, A.L. 1969 H.B. 537, A.L. 1979 S.B. 218, et al., A.L. 1994 S.B. 477, et al., A.L. 1998 H.B. 1301)



Section 144.081 Quarter-monthly remittance, when--deemed filed on time, when--quarter-monthly defined--underpayment, penalty, exceptions--electronic funds payment system authorized.

Quarter-monthly remittance, when--deemed filed on time, when--quarter-monthly defined--underpayment, penalty, exceptions--electronic funds payment system authorized.

144.081. 1. The director of revenue, by regulation, may require a seller to timely remit the unpaid state sales tax for each quarter-monthly period, only if the seller's aggregate state sales tax was ten thousand dollars or more in each of at least six months during the prior twelve months. The term "state sales tax" as used in this section means the tax imposed by sections 144.010 to 144.510 and the additional sales tax imposed by sections 43(a) to 43(c) and 47(a) to 47(c) of article IV of the Missouri Constitution and does not include any sales taxes imposed by political subdivisions of the state pursuant to other provisions of law.

2. The director may increase the monthly requirement to more than ten thousand dollars or otherwise narrow the application of the quarter-monthly remittance system authorized by this section. The director may not require the remittance of state sales taxes more often than monthly unless authorized by this section.

3. A remittance shall be timely if mailed as provided in section 143.851 within three banking days after the end of the quarter-monthly period or if received by the director or deposited in a depository designated by the director within four banking days after the end of the quarter-monthly period.

4. The unpaid amount shall be after a reduction for the compensation provided by section 144.140. The unpaid amount at the end of a quarter-monthly period shall not include unpaid amounts for a prior quarter-monthly period only if the seller made a remittance with respect to the prior quarter-monthly period. The excess, if any, of a remittance over the actual amount for a period shall be applied in order of time to each of the seller's succeeding remittances with respect to the same return period.

5. For purposes of this section, "quarter-monthly period" means:

(1) The first seven days of a calendar month;

(2) The eighth to fifteenth day of a calendar month;

(3) The sixteenth to twenty-second day of a calendar month; and

(4) The portion following the twenty-second of a calendar month.

6. (1) In the case of an underpayment of any amount required to be paid pursuant to this section, a seller shall be liable for a penalty in lieu of all other penalties, interest or additions to tax imposed by this chapter for violating this section. The penalty shall be five percent of the amount of the underpayment determined under subdivision (2) of this subsection.

(2) The amount of the underpayment shall be the excess of:

(a) Ninety percent of the unpaid amount at the end of a quarter-monthly period, over

(b) The amount, if any, of the timely remittance for the quarter-monthly period.

7. (1) The penalty with respect to any quarter-monthly period shall not be imposed if the seller's timely remittance for the quarter-monthly period equals or exceeds one-fourth of the average monthly state sales tax liability of the seller for the preceding calendar year. The month of highest liability and the month of lowest liability shall be excluded in computing the average. This subdivision shall apply only to a seller who had a state sales tax liability for at least six months of the previous calendar year.

(2) The penalty shall not be imposed if the seller establishes that the failure to make a timely remittance of at least ninety percent was due to reasonable cause, and not due to willful neglect.

(3) The penalty shall not be imposed against any seller for the first two months the seller is obligated to make quarter-monthly remittance of state sales taxes.

8. Tax amounts remitted under this section shall be treated as payments on the seller's monthly return required by sections 144.080 and 144.090. Tax amounts remitted under this section shall be deemed to have been paid on the last day prescribed for filing the return. The preceding sentence shall apply in computing compensation under section 144.140, interest, penalties and additions to tax and for purposes of all sections of this chapter, except this section.

9. The director of revenue may prescribe the use of an electronic funds payment system for the payment of sales and use taxes by any seller subject to the requirement of quarter-monthly remittance as provided in this section.

(L. 1983 1st Ex. Sess. H.B. 10, A.L. 1986 S.B. 669, et al., A.L. 2003 H.B. 600)

Effective 7-01-03



Section 144.083 Retail sales license required for all collectors of tax--prerequisite to issuance of city or county occupation license--prerequisite for sales at retail--statement of no tax due required.

Retail sales license required for all collectors of tax--prerequisite to issuance of city or county occupation license--prerequisite for sales at retail--statement of no tax due required.

144.083. 1. The director of revenue shall require all persons who are responsible for the collection of taxes under the provisions of section 144.080 to procure a retail sales license at no cost to the licensee which shall be prominently displayed at the licensee's place of business, and the license is valid until revoked by the director or surrendered by the person to whom issued when sales are discontinued. The director shall issue the retail sales license within ten working days following the receipt of a properly completed application. Any person applying for a retail sales license or reinstatement of a revoked sales tax license who owes any tax under sections 144.010 to 144.510 or sections 143.191 to 143.261 must pay the amount due plus interest and penalties before the department may issue the applicant a license or reinstate the revoked license. All persons beginning business subsequent to August 13, 1986, and who are required to collect the sales tax shall secure a retail sales license prior to making sales at retail. Such license may, after ten days' notice, be revoked by the director of revenue only in the event the licensee shall be in default for a period of sixty days in the payment of any taxes levied under section 144.020 or sections 143.191 to 143.261. Notwithstanding the provisions of section 32.057 in the event of revocation, the director of revenue may publish the status of the business account including the date of revocation in a manner as determined by the director.

2. The possession of a retail sales license and a statement from the department of revenue that the licensee owes no tax due under sections 144.010 to 144.510 or sections 143.191 to 143.261 shall be a prerequisite to the issuance or renewal of any city or county occupation license or any state license which is required for conducting any business where goods are sold at retail. The date of issuance on the statement that the licensee owes no tax due shall be no more than ninety days before the date of submission for application or renewal of the local license. The revocation of a retailer's license by the director shall render the occupational license or the state license null and void.

3. No person responsible for the collection of taxes under section 144.080 shall make sales at retail unless such person is the holder of a valid retail sales license. After all appeals have been exhausted, the director of revenue may notify the county or city law enforcement agency representing the area in which the former licensee's business is located that the retail sales license of such person has been revoked, and that any county or city occupation license of such person is also revoked. The county or city may enforce the provisions of this section, and may prohibit further sales at retail by such person.

4. In addition to the provisions of subsection 2 of this section, beginning January 1, 2009, the possession of a statement from the department of revenue stating no tax is due under sections 143.191 to 143.265 or sections 144.010 to 144.510 shall also be a prerequisite to the issuance or renewal of any city or county occupation license or any state license required for conducting any business where goods are sold at retail. The statement of no tax due shall be dated no longer than ninety days before the date of submission for application or renewal of the city or county license.

5. Notwithstanding any law or rule to the contrary, sales tax shall only apply to the sale price paid by the final purchaser and not to any off-invoice discounts or other pricing discounts or mechanisms negotiated between manufacturers, wholesalers, and retailers.

(L. 1961 p. 629 § 1, A.L. 1965 p. 261, A.L. 1986 S.B. 669, et al., A.L. 2004 S.B. 1394, A.L. 2007 S.B. 30)

CROSS REFERENCE:

Injunction or writs of attachment authorized for businesses or transient employer not in compliance, 144.512



Section 144.087 Retail sales licensee to give bond, when--cash bond deposit and refund--licensee in default has option to provide letter of credit or certificate of deposit.

Retail sales licensee to give bond, when--cash bond deposit and refund--licensee in default has option to provide letter of credit or certificate of deposit.

144.087. 1. The director of revenue shall require all applicants for retail sales licenses and all licensees in default in filing a return and paying their taxes when due to file a bond in an amount to be determined by the director, which may be a corporate surety bond or a cash bond, but such bond shall not be more than three times the average monthly tax liability of the taxpayer, estimated in the case of a new applicant, otherwise based on the previous twelve months' experience. At such time as the director of revenue shall deem the amount of a bond required by this section to be insufficient to cover the average monthly tax liability of a given taxpayer, he may require such taxpayer to adjust the amount of the bond to the level satisfactory to the director which will cover the amount of such liability. The director shall, after a reasonable period of satisfactory tax compliance for two years from the initial date of bonding, release such taxpayer from the bonding requirement as set forth in this section. All itinerant or temporary businesses shall be required to procure the license and post the bond required under the provisions of sections 144.083 and 144.087 prior to the selling of goods at retail, and in the event that such business is to be conducted for less than one month, the amount of the bond shall be determined by the director.

2. All cash bonds shall be deposited by the director of revenue into the state general revenue fund, and shall be released to the taxpayer pursuant to subsection 1 of this section from funds appropriated by the general assembly for such purpose. If appropriated funds are available, the commissioner of administration and the state treasurer shall cause such refunds to be paid within thirty days of the receipt of a warrant request for such payment from the director of the department of revenue.

3. An applicant or licensee in default may, in lieu of filing any bond required under this section, provide the director of revenue with an irrevocable letter of credit, as defined in section 400.5-103, issued by any state or federally chartered financial institution, in an amount to be determined by the director or may obtain a certificate of deposit issued by any state or federally chartered financial institution, in an amount to be determined by the director, where such certificate of deposit is pledged to the department of revenue until released by the director in the same manner as bonds are released pursuant to subsection 1 of this section. As used in this subsection, the term "certificate of deposit" means a certificate representing any deposit of funds in a state or federally chartered financial institution for a specified period of time which earns interest at a fixed or variable rate, where such funds cannot be withdrawn prior to a specified time without forfeiture of some or all of the earned interest.

(L. 1961 p. 629 § 2, A.L. 1974 H.B. 978, A.L. 1982 S.B. 471, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1985 H.B. 321, A.L. 1986 S.B. 669, et al., A.L. 1990 H.B. 960, A.L. 1994 S.B. 477, et al.)



Section 144.090 Director may require monthly or annual returns instead of quarterly--when due.

Director may require monthly or annual returns instead of quarterly--when due.

144.090. 1. The director of revenue, if deemed necessary in order to ensure payment to or facilitate the collection by the state of the amount of taxes, or if the revenue needs of the state demand it, may require returns and payment of the amount of taxes for monthly or annual periods instead of calendar quarters.

2. In all cases where monthly or annual payments are required by the director of revenue under the provisions of this section, such payments shall be made on or before the last day of each month following the period in which the tax is required to be collected. The provisions of this subsection shall not apply when the taxpayer is required to file a monthly or annual return due to the amount of sales taxes collected during the reporting period pursuant to section 144.080.

(L. 1947 V. I p. 553 § 11411A, A.L. 1951 p. 854, A.L. 1961 p. 630, A.L. 1963 p. 198, A.L. 1979 S.B. 218, et al., A.L. 1994 S.B. 477, et al.)

Effective 12-31-94, and shall apply to all tax periods beginning on or after 1-1-95 (S.B. 477 § C, 1994)



Section 144.100 Returns filed with the director--charge and time sales--correction of errors, procedures.

Returns filed with the director--charge and time sales--correction of errors, procedures.

144.100. 1. Every person making any taxable sales of property or service, except transactions provided for in sections 144.070 and 144.440, individually or by duly authorized officer or agent, shall make and file a written return with the director of revenue in such manner as he may prescribe.

2. The returns shall be on blanks designed and furnished by the director of the department of revenue and shall be filed at the times provided in sections 144.080 and 144.090. The returns shall show the amount of gross receipts from sales of taxable property and services by the person and the amount of tax due thereon by that person during and for the period covered by the return. With each return, the person shall remit to the director of revenue the full amount of the tax due.

3. In case of charge and time sales the gross receipts thereof shall be included as sales in the returns as and when payments are received by the person, without any deduction therefrom whatsoever.

4. If an error or omission is discovered in a return or a change be necessary to show the true facts, the error may be corrected, the omission supplied, or the change made in the return next filed with the director for the filing period immediately following the filing period in which the error was made or the omission occurred, as prescribed by law, except that no refund under this chapter shall be allowed for any amount of tax paid by a seller which is based upon charges incident to credit card discounts. Any other omission or error must be corrected by filing an amended return for the erroneously reported period if the amount of tax is less than that originally reported, or an additional return if the amount of tax is greater than that originally reported. An additional return shall be deemed filed on the date the envelope in which it is mailed is postmarked or the date it* is received by the director, whichever is earlier. Any payment of tax, interest, penalty or additions to tax shall be deemed filed on the date the envelope containing the payment is postmarked or the date the payment is received by the director, whichever is earlier. If a refund or credit results from the filing of an amended return, no refund or credit shall be allowed unless an application for refund or credit is properly completed and submitted to the director pursuant to section 144.190.

5. The amount of gross receipts from sales and the amount of tax due returned by the person, as well as all matters contained in the return, is subject to review and revision in the manner herein provided for the correction of the returns.

(RSMo 1939 § 11416, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. I p. 553, A.L. 1947 V. II p. 431, A. 1949 S.B. 1027, A.L. 1951 p. 854, A.L. 1957 p. 803, A.L. 1965 p. 261, A.L. 1974 H.B. 1593, A.L. 1994 S.B. 477, et al.)

Effective 12-31-94, and shall apply to all tax periods beginning on or after 1-1-95 (S.B. 477 § C, 1994)

*Word "it" does not appear in original rolls.



Section 144.115 Returns kept four years--destroyed, when.

Returns kept four years--destroyed, when.

144.115. The director of revenue shall keep sales and use tax returns on file in his custody for a period of four years after the sales or use tax becomes due. At the end of four years, the director of revenue may destroy the returns; but no return shall be destroyed until the tax has been paid. The director of revenue, at the end of two years, may cause the returns to be reproduced and destroyed in the manner provided by sections 109.120 to 109.140.

(L. 1957 p. 802 § 1)



Section 144.118 Retail sales tax license, administrative penalty for failure to obtain--burden of proof required by the department.

Retail sales tax license, administrative penalty for failure to obtain--burden of proof required by the department.

144.118. 1. Any business or individual engaged in the business of selling of tangible personal property within the state without a valid Missouri retail sales tax license shall be assessed a penalty in the amount of up to five hundred dollars for the first day and one hundred dollars for each day thereafter, not to exceed ten thousand dollars, in addition to any other penalties or interest as prescribed in chapter 144. For the first twenty days this penalty shall not apply to persons opening a business in the state of Missouri for the first time.

2. The department of revenue must show by a preponderance of evidence that the business or individual did, in fact, operate without a valid Missouri retail sales tax license before final assessment of the penalties as prescribed in subsection 1 of this section can be made.

(L. 1986 S.B. 669, et al. § 1)

CROSS REFERENCE:

Injunction or writs of attachment authorized for businesses or transient employer not in compliance, 144.512



Section 144.121 Records of department of revenue and certain counties may be inspected and audited by political subdivisions imposing taxes--request, procedure--charge.

Records of department of revenue and certain counties may be inspected and audited by political subdivisions imposing taxes--request, procedure--charge.

144.121. 1. Notwithstanding the provisions of section 32.057, any county or other political subdivision imposing a sales tax which is administered by the state department of revenue, and any political subdivision which is part of group A or group B, as defined in section 66.620, may inspect or audit any and all records of the state director of revenue pertaining to the administration, collection and enforcement of its sales taxes, or, in the case of a political subdivision which is a part of group A or group B, of the sales taxes imposed pursuant to sections 66.600 to 66.630 and section 94.577 or 94.850 to 94.857. The request for inspection or audit of sales tax records and reports shall be made by written application signed by the chief executive of the county or other political subdivision and shall be filed with the director of revenue. The date for the inspection or audit shall be determined by the director of revenue and the inspection or audit shall be performed in the premises of the director of revenue and during normal office hours. The date set shall be no more than thirty days after receipt by the director of revenue of such written application. The director of revenue shall notify the county or other political subdivision in writing of the date and place for the inspection or audit. Any county or other political subdivision may make as many requests for inspection of the sales tax records as it deems necessary. The director of revenue may make a charge of not more than fifty dollars per day for each of the facilities of the department which are used in connection with such an inspection or audit. The director of revenue is authorized to provide reports of sales tax data to any county or other political subdivision filing requests according to the provisions of this section and section 32.057.

2. If the duties of the director of revenue with respect to the allocation, division and distribution of sales and use tax proceeds determined to be due within a county of the first classification having a charter form of government and having a population of nine hundred thousand or more inhabitants are delegated to the county as provided in section 66.601, any city, town or village within such county may inspect and audit all records of the county relating to allocation, division and distribution of sales and use tax proceeds in the same manner and on the same conditions as provided for taxing entities in subsection 1 of this section.

(L. 1973 H.B. 46, A.L. 1979 H.B. 296, A.L. 1980 S.B. 910, A.L. 1993 H.B. 618, A.L. 1994 S.B. 685)

Effective 5-10-94



Section 144.122 Records of department of revenue, political subdivision ineligible to require disclosure--effect of abuse of confidentiality--city may inspect county records.

Records of department of revenue, political subdivision ineligible to require disclosure--effect of abuse of confidentiality--city may inspect county records.

144.122. Any county or other political subdivision in violation of the provisions of sections 32.057, 144.121 and 144.122 as determined by the director of revenue shall be ineligible to require disclosure of information from the state director of revenue; provided, however, that nothing herein shall be construed to prohibit a county imposing a sales tax pursuant to sections 66.600 to 66.635 from allowing any political subdivision which is a part of group B, as defined in section 66.620, to inspect* such sales tax information on the premises of the county seat of such county at such times as may be set by the chief executive officer of such county.

(L. 1973 H.B. 46, A.L. 1980 S.B. 910)

Effective 1-1-81

*Original rolls contain word "inspection".



Section 144.130 Refunds to purchasers, deduction.

Refunds to purchasers, deduction.

144.130. Refunds made by the person during the preceding calendar month or calendar quarter to purchasers, on account of tangible personal property, substances, services and things returned to the persons shall be allowed as a deduction from the gross receipts required to be stated in the returns filed with the director of revenue; provided, the person had theretofore included the said refunded receipts in a return made by such person and had paid the amount imposed by sections 144.010 to 144.510 with respect thereto; provided, the seller has returned to the purchaser any and all tax previously paid by the purchaser at the time of the purchase.

(RSMo 1939 § 11418, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. I p. 553)



Section 144.140 Seller may retain two percent of tax.

Seller may retain two percent of tax.

144.140. From every remittance to the director of revenue made on or before the date when the same becomes due, the person required to remit the same shall be entitled to deduct and retain an amount equal to two percent thereof.

(RSMo 1939 § 11431, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1961 p. 630, A.L. 1963 p. 195)



Section 144.150 Withholding of tax money in case of sale of business--director to send statements to certain persons, when--secured creditors, priority, exempt from tax liability.

Withholding of tax money in case of sale of business--director to send statements to certain persons, when--secured creditors, priority, exempt from tax liability.

144.150. 1. If any person required to remit a tax levied hereunder or his successors shall sell all or substantially all of his or their business or stock of goods or shall quit the business, such person or successor shall file a final return under oath within fifteen days after the date of selling or quitting business.

2. If any person required to remit a tax levied hereunder or his successors shall contract to sell all or substantially all of his or their business, the seller shall request from the director of revenue a statement or certificate as provided in subsection 4 of this section. The seller shall present such statement or certificate to the purchaser prior to consummation of the sale and secure the purchaser's signature thereon as validation of receipt. Failure to comply with this provision shall result in the seller being liable for an additional penalty equal to twenty-five percent of the seller's delinquency at the time of the sale. The provisions of this section to the contrary notwithstanding, this additional penalty shall be the sole liability of the seller and shall not be a liability of the purchaser.

3. Except as provided in subsections 4, 5 and 6 of this section, all successors, if any, shall be required to withhold sufficient of the purchase money to cover the amount of such taxes and interest, additions to tax or penalties due and unpaid until such time as the former owner or predecessor, whether immediate or not, shall produce a receipt from the director of revenue showing that the taxes have been paid, or a certificate stating that no taxes are due. If the purchaser of a business or stock of goods shall fail to withhold the purchase money as provided in this section and remit at the time of purchase all amounts so withheld to the director to pay all unpaid taxes, interest, additions to tax and penalties due from the former owner or predecessor, the purchaser shall be personally liable for the payment of the taxes, interest, additions to tax and penalties accrued and unpaid on account of the operation of the business by the former owner and person.

4. The director of revenue shall, notwithstanding the provisions of section 32.057, upon written request, furnish within fifteen business days from the receipt of such request by certified mail, return receipt requested, or such other methods as may be mutually agreed upon, to any owner, successor, secured creditor, purchaser, or in the case of a proposed purchaser if joined in writing by the owner, a statement showing the amount of taxes, interest, additions to tax or penalties due and owing or a certificate showing that no taxes, interest, additions to tax or penalties are due under this chapter, including the date of the last payment for such taxes, interest, additions to tax or penalties as shown by the records of the director of revenue. The person obtaining a certificate from the director of revenue under this section may rely on such certificate for a period of one hundred twenty days.

5. A secured creditor who shall enforce a lien against a business or a stock and goods of a business subject to the provisions of this chapter shall be entitled to obtain from the director of revenue a statement of sales tax due and the status of the sales tax payments from the director of revenue in accordance with subsection 4 of this section. If the director of revenue does not respond within fifteen business days from the date of receipt of such request by the secured creditor seeking to enforce its lien, it shall be conclusively presumed that all such sales taxes have been paid as to the secured creditor or any successor of the secured creditor, whether such successor be immediate or not. Nothing in this section shall eliminate the liability of the owner of the business owing sales tax from the liability to pay such sales tax. Any purchaser who acquires the business or stock of goods as a result of an enforcement action by a creditor, including the creditor, shall be exempt from the liability set forth in subsection 3 of this section, whether such purchaser be immediate or subsequent thereto.

6. Any such creditor who shall enforce a lien against the business or stock of goods subject to the provisions of this section shall be entitled to be paid the principal sums due, all accrued interest to the date of payment, and the expenses of enforcing the lien of the secured creditor including its attorney's fees. The balance, if any, shall be paid to creditors having a priority interest thereto under the laws of the state of Missouri or the United States of America. Any balance then remaining, up to the amount of the tax, interest, additions to tax and penalties then due, shall be remitted to the director of revenue as provided by this section. Nothing in this section shall affect the priority of any lien filed by the director of revenue against the former owner or predecessor.

7. Mailing of notices or requests, by first class mail, postage prepaid, certified with return receipt requested, or such other methods as may be mutually agreed upon, shall be prima facie evidence that the party to whom it is addressed received the correspondence, notice or request.

(RSMo 1939 § 11436, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1961 p. 630, A.L. 1987 S.B. 282, A.L. 1990 H.B. 960, A.L. 1994 S.B. 477, et al.)

Effective 12-31-94, and shall apply to all tax periods beginning on or after 1-1-95 (S.B. 477 § C, 1994)



Section 144.155 Limitation on time period to assess liability of transferee--death effect--transferee defined.

Limitation on time period to assess liability of transferee--death effect--transferee defined.

144.155. 1. The liability at law or in equity of a transferee of property of a taxpayer for any tax, addition to tax, penalty or interest due under sections 144.010 to 144.510 and 144.600 to 144.745, shall be assessed, paid and collected in the same manner and subject to the same provisions and limitations as in the case of the tax to which the liability relates except as hereinafter provided in this section. The term "transferee" includes donee, heir, legatee, devisee and distributee.

2. In the case of the liability of an initial transferee, the period of limitation for assessment of any liability expires one year after the expiration of the period of limitation against the transferor; in the case of the liability of a transferee of a transferee, it expires one year after the expiration of the period of limitation against the preceding transferee, but not more than three years after the expiration of the period of limitation for assessment against the original transferor.

3. If, before the expiration of the time provided in this section for the assessment of the liability, the director of revenue and the transferee have consented in writing to its assessment after such time, the liability may be assessed at any time prior to the expiration of the period agreed upon or an extension thereof.

4. If any person is deceased, the period of limitation for assessment against such person shall be the period that would be in effect had death not occurred.

(L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 144.157 Violations in collecting, penalty.

Violations in collecting, penalty.

144.157. 1. Any person required to collect, truthfully account for and pay over any tax imposed by sections 67.1170 to 67.1180, sections 94.800 to 94.825, and sections 144.010 to 144.525 and 144.600 to 144.745 who willfully fails to collect such tax or truthfully account for and pay over such tax or willfully attempts in any manner to evade or defeat the tax or the payment thereof, or who shall willfully and knowingly overcharge or overcollect such tax with intent to make claim to any such overcharged or overcollected amounts under section 144.190, shall, in addition to other penalties provided by law, be liable to a penalty equal to the total amount of the tax evaded, or not collected, or not accounted for and paid over, or overcharged or overcollected.

2. For purposes of this section, the term "person" includes an individual or an officer or employee of any corporation, including an administratively dissolved corporation or a foreign corporation that has had its certificate of authority revoked, or a member or employee of any partnership, who, as such officer, employee or member, is under a duty to perform the act in respect of which the violation occurs.

3. Any officers, directors, or statutory trustees of any corporation, including administratively dissolved corporations or foreign corporations that have had their certificate of authority revoked, subject to the provisions of sections 144.010 to 144.745, who has the direct control, supervision or responsibility for filing returns and making payment of the amount of tax imposed in accordance with sections 144.010 to 144.745, and who fails to file such return or make payment of all taxes due with the director of revenue shall be personally assessed for such amounts, including interest, additions to tax and penalties thereon. This assessment shall be imposed only in the event that the assessment on the corporation is final, and such corporation fails to pay such amounts to the director of revenue. Notice shall be given of the director of revenue's intent to make the assessment against such officers, directors, statutory trustees or employees. The personal liability of such officers, directors, statutory trustees or employees as provided in this section shall survive the administrative dissolution of the corporation or, if a foreign corporation, the revocation of the corporation's certificate of authority.

(L. 1983 1st Ex. Sess. H.B. 10, A.L. 1990 H.B. 960, A.L. 1991 H.B. 219, A.L. 1994 S.B. 477, et al., A.L. 2000 H.B. 1659 merged with S.B. 724, A.L. 2004 S.B. 1394)



Section 144.160 Extension of time by director for payment of tax.

Extension of time by director for payment of tax.

144.160. The director of revenue for good cause may extend, for not to exceed sixty days, the time for making any return or paying any tax required under the provisions of sections 144.010 to 144.510.

(RSMo 1939 § 11419, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.170 Interest on delinquent taxes--rate.

Interest on delinquent taxes--rate.

144.170. All taxes not paid to the director of revenue by the person required to remit the same on the date when the same becomes due and payable to the director of revenue shall bear interest at the rate determined by section 32.065 from and after such date until paid.

(RSMo 1939 § 11430, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1972 S.B. 407, A.L. 1982 H.B. 1351, et al.)



Section 144.190 Refund of overpayments--claim for refund--time for making claims--paid to whom--direct pay agreement for certain purchasers--special rules for error corrections--refund not allowed, when--taxes paid more than once, effect of.

Refund of overpayments--claim for refund--time for making claims--paid to whom--direct pay agreement for certain purchasers--special rules for error corrections--refund not allowed, when--taxes paid more than once, effect of.

144.190. 1. If a tax has been incorrectly computed by reason of a clerical error or mistake on the part of the director of revenue, such fact shall be set forth in the records of the director of revenue, and the amount of the overpayment shall be credited on any taxes then due from the person legally obligated to remit the tax pursuant to sections 144.010 to 144.525, and the balance shall be refunded to the person legally obligated to remit the tax, such person's administrators or executors, as provided for in section 144.200.

2. If any tax, penalty or interest has been paid more than once, or has been erroneously or illegally collected, or has been erroneously or illegally computed, such sum shall be credited on any taxes then due from the person legally obligated to remit the tax pursuant to sections 144.010 to 144.525, and the balance, with interest as determined by section 32.065, shall be refunded to the person legally obligated to remit the tax, but no such credit or refund shall be allowed unless duplicate copies of a claim for refund are filed within three years from date of overpayment.

3. Every claim for refund must be in writing and signed by the applicant, and must state the specific grounds upon which the claim is founded. Any refund or any portion thereof which is erroneously made, and any credit or any portion thereof which is erroneously allowed, may be recovered in any action brought by the director of revenue against the person legally obligated to remit the tax. In the event that a tax has been illegally imposed against a person legally obligated to remit the tax, the director of revenue shall authorize the cancellation of the tax upon the director's record.

4. Notwithstanding the provisions of section 32.057, a purchaser that originally paid sales or use tax to a vendor or seller may submit a refund claim directly to the director of revenue for such sales or use taxes paid to such vendor or seller and remitted to the director, provided no sum shall be refunded more than once, any such claim shall be subject to any offset, defense, or other claim the director otherwise would have against either the purchaser or vendor or seller, and such claim for refund is accompanied by either:

(1) A notarized assignment of rights statement by the vendor or seller to the purchaser allowing the purchaser to seek the refund on behalf of the vendor or seller. An assignment of rights statement shall contain the Missouri sales or use tax registration number of the vendor or seller, a list of the transactions covered by the assignment, the tax periods and location for which the original sale was reported to the director of revenue by the vendor or seller, and a notarized statement signed by the vendor or seller affirming that the vendor or seller has not received a refund or credit, will not apply for a refund or credit of the tax collected on any transactions covered by the assignment, and authorizes the director to amend the seller's return to reflect the refund; or

(2) In the event the vendor or seller fails or refuses to provide an assignment of rights statement within sixty days from the date of such purchaser's written request to the vendor or seller, or the purchaser is not able to locate the vendor or seller or the vendor or seller is no longer in business, the purchaser may provide the director a notarized statement confirming the efforts that have been made to obtain an assignment of rights from the vendor or seller. Such statement shall contain a list of the transactions covered by the assignment, the tax periods and location for which the original sale was reported to the director of revenue by the vendor or seller.

The director shall not require such vendor, seller, or purchaser to submit amended returns for refund claims submitted under the provisions of this subsection. Notwithstanding the provisions of section 32.057, if the seller is registered with the director for collection and remittance of sales tax, the director shall notify the seller at the seller's last known address of the claim for refund. If the seller objects to the refund within thirty days of the date of the notice, the director shall not pay the refund. If the seller agrees that the refund is warranted or fails to respond within thirty days, the director may issue the refund and amend the seller's return to reflect the refund. For purposes of section 32.069, the refund claim shall not be considered to have been filed until the seller agrees that the refund is warranted or thirty days after the date the director notified the seller and the seller failed to respond.

5. Notwithstanding the provisions of section 32.057, when a vendor files a refund claim on behalf of a purchaser and such refund claim is denied by the director, notice of such denial and the reason for the denial shall be sent by the director to the vendor and each purchaser whose name and address is submitted with the refund claim form filed by the vendor. A purchaser shall be entitled to appeal the denial of the refund claim within sixty days of the date such notice of denial is mailed by the director as provided in section 144.261. The provisions of this subsection shall apply to all refund claims filed after August 28, 2012. The provisions of this subsection allowing a purchaser to appeal the director's decision to deny a refund claim shall also apply to any refund claim denied by the director on or after January 1, 2007, if an appeal of the denial of the refund claim is filed by the purchaser no later than September 28, 2012, and if such claim is based solely on the issue of the exemption of the electronic transmission or delivery of computer software.

6. Notwithstanding the provisions of this section, the director of revenue shall authorize direct-pay agreements to purchasers which have annual purchases in excess of seven hundred fifty thousand dollars pursuant to rules and regulations adopted by the director of revenue. For the purposes of such direct-pay agreements, the taxes authorized pursuant to chapters 66, 67, 70, 92, 94, 162, 190, 238, 321, and 644 shall be remitted based upon the location of the place of business of the purchaser.

7. Special rules applicable to error corrections requested by customers of mobile telecommunications service are as follows:

(1) For purposes of this subsection, the terms "customer", "home service provider", "place of primary use", "electronic database", and "enhanced zip code" shall have the same meanings as defined in the Mobile Telecommunications Sourcing Act incorporated by reference in section 144.013;

(2) Notwithstanding the provisions of this section, if a customer of mobile telecommunications services believes that the amount of tax, the assignment of place of primary use or the taxing jurisdiction included on a billing is erroneous, the customer shall notify the home service provider, in writing, within three years from the date of the billing statement. The customer shall include in such written notification the street address for the customer's place of primary use, the account name and number for which the customer seeks a correction of the tax assignment, a description of the error asserted by the customer and any other information the home service provider reasonably requires to process the request;

(3) Within sixty days of receiving the customer's notice, the home service provider shall review its records and the electronic database or enhanced zip code to determine the customer's correct taxing jurisdiction. If the home service provider determines that the review shows that the amount of tax, assignment of place of primary use or taxing jurisdiction is in error, the home service provider shall correct the error and, at its election, either refund or credit the amount of tax erroneously collected to the customer for a period of up to three years from the last day of the home service provider's sixty-day review period. If the home service provider determines that the review shows that the amount of tax, the assignment of place of primary use or the taxing jurisdiction is correct, the home service provider shall provide a written explanation of its determination to the customer.

8. For all refund claims submitted to the department of revenue on or after September 1, 2003, notwithstanding any provision of this section to the contrary, if a person legally obligated to remit the tax levied pursuant to sections 144.010 to 144.525 has received a refund of such taxes for a specific issue and submits a subsequent claim for refund of such taxes on the same issue for a tax period beginning on or after the date the original refund check issued to such person, no refund shall be allowed. This subsection shall not apply and a refund shall be allowed if an additional refund claim is filed due to any of the following:

(1) Receipt of additional information or an exemption certificate from the purchaser of the item at issue;

(2) A decision of a court of competent jurisdiction or the administrative hearing commission; or

(3) Changes in regulations or policy by the department of revenue.

9. Notwithstanding any provision of law to the contrary, the director of revenue shall respond to a request for a binding letter ruling filed in accordance with section 536.021 within sixty days of receipt of such request. If the director of revenue fails to respond to such letter ruling request within sixty days of receipt by the director, the director of revenue shall be barred from pursuing collection of any assessment of sales or use tax with respect to the issue which is the subject of the letter ruling request. For purposes of this subsection, the term "letter ruling" means a written interpretation of law by the director to a specific set of facts provided by a specific taxpayer or his or her agent.

10. If any tax was paid more than once, was incorrectly collected, or was incorrectly computed, such sum shall be credited on any taxes then due from the person legally obligated to remit the tax pursuant to sections 144.010 to 144.510 against any deficiency or tax due discovered through an audit of the person by the department of revenue through adjustment during the same tax filing period for which the audit applied.

(RSMo 1939 § 11432, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1979 S.B. 218, et al., A.L. 1986 S.B. 669, et al., A.L. 1988 S.B. 586, A.L. 1991 H.B. 219, A.L. 1999 H.B. 139, A.L. 2001 H.B. 816, A.L. 2002 H.B. 1890, A.L. 2003 H.B. 600, A.L. 2012 H.B. 1504)

(2003) Three-year limitations period starts when the taxpayer remits payment of tax on the transactions that generate the issue of overpayment; deadline is not extended by subsequent payments for other transactions even if occurring within the same tax period. Ford Motor Co. v. Director of Revenue, 97 S.W.3d 458 (Mo.banc).



Section 144.200 Appropriation for refunds.

Appropriation for refunds.

144.200. It shall be the duty of the general assembly to appropriate and set aside funds sufficient for the use of the director of revenue to make any refund of taxes required by sections 144.010 to 144.510, by final decision of the administrative hearing commission or by final judgment of court.

(RSMo 1939 § 11441, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1978 S.B. 661)



Section 144.210 Burden of proving questionable sale on seller--exemption certificates--additional assessment--notice.

Burden of proving questionable sale on seller--exemption certificates--additional assessment--notice.

144.210. 1. The burden of proving that a sale of tangible personal property, services, substances or things was not a sale at retail shall be upon the person who made the sale, except that with respect to sales, services, or transactions provided for in section 144.070. The seller shall obtain and maintain exemption certificates signed by the purchaser or his agent as evidence for any exempt sales claimed; provided, however, that before any administrative tribunal of this state, a seller may prove that sale is exempt from tax under this chapter in accordance with proof admissible under the applicable rules of evidence; except that when a purchaser has purchased tangible personal property or services sales tax free under a claim of exemption which is found to be improper, the director of revenue may collect the proper amount of tax, interest, additions to tax and penalty from the purchaser directly. Any tax, interest, additions to tax or penalty collected by the director from the purchaser shall be credited against the amount otherwise due from the seller on the purchases or sales where the exemption was claimed.

2. If the director of revenue is not satisfied with the return and payment of the tax made by any person, he is hereby authorized and empowered to make an additional assessment of tax due from such person, based upon the facts contained in the return or upon any information within his possession or that shall come into his possession.

3. The director of revenue shall give to the person written notice of such additional or revised assessment by certified or registered mail to the person at his or its last known address.

(RSMo 1939 § 11420, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. II p. 431, A.L. 1951 p. 854, A.L. 1961 p. 630, A.L. 1978 S.B. 661, A.L. 1990 H.B. 960, A.L. 1991 H.B. 219)

Effective 5-29-91



Section 144.220 Time period for director to make additional assessments--exemptions held invalid by supreme court, effects.

Time period for director to make additional assessments--exemptions held invalid by supreme court, effects.

144.220. 1. In the case of a fraudulent return or of neglect or refusal to make a return with respect to any tax under this chapter, there is no limitation on the period of time the director has to assess.

2. Where a statute or a rule promulgated by the director has exempted or excepted any person from the payment of tax under this chapter and is thereafter held by a final decision of the Missouri supreme court to be invalid, the director shall not be entitled to make an original or additional assessment of taxes which result from such court decision, nor shall the person be entitled to any refund or credit resulting from such court decision, for any period occurring prior to the date of the court's mandate or the implementation of regulations interpreting such court decision, whichever is later.

3. In other cases, every notice of additional amount proposed to be assessed under this chapter shall be mailed to the person within three years after the return was filed or required to be filed.

4. (1) In those cases in which, within three years prior to June 12, 1990, a statute or a rule promulgated by the director has exempted or excepted any person from the payment of tax under this chapter and such statute or rule promulgated by the director is thereafter held by a final decision of the Missouri supreme court to be invalid, and such decision by the court has created significant claims for credits or refunds among substantial numbers of persons where quantifying such claims would reasonably require additional litigation or auditing by the state, or the amount which would be owed by such persons within the three-year period specified in subsection 3 of this section is not readily determinable with reasonable accuracy because of the lack of records or differing contractual relationships between the sellers and resellers, the director, or any person authorized in writing by him, shall offer to enter into an agreement with any person relating to the liability of such person in respect to the tax imposed by this chapter for any taxable period, which agreement shall contain the terms set out in subdivisions (2) through (5) of this subsection.

(2) The director shall accept as adequate consideration for an agreement the person's agreement to:

(a) Waive all claims for refund or credit of sales or use taxes which claims result from such court decision for tax periods beginning prior to the later of the date of the court's decision holding that the statute or rule promulgated by the director is invalid or the implementation of regulations interpreting that decision;

(b) Not initiate or intervene in as a party, for the two-year period following the date of the agreement, in the administrative hearing commission or any federal or state court, any cause of action attacking the constitutionality or general validity of taxes imposed upon the person by chapter 144; provided, however, that such agreement shall not prevent the person from initiating claims such as those based upon clerical or mathematical errors or double payment and claims based upon the application to the person of exceptions or exemptions provided for by rule or statute and provided further that if, for such two-year period, the person obtains a refund or credit as a result of a decision that the taxes imposed upon the person by chapter 144, are unconstitutional or of general invalidity, the person will take reasonable steps to return to identifiable purchasers from whom the person originally collected the tax under a written or oral contract the moneys refunded or credited and moneys not refunded or credited to identifiable purchasers, except those moneys resulting from vending machine sales, shall be returned to the state treasury less a ten percent fee to be retained by that person; and

(c) Waive the limitation period specified in subsection 3 of this section as to the three-year period preceding the date of the agreement in the event that the person breaches the provisions of this subdivision.

(3) The director shall agree not to seek an original or additional assessment for any period occurring prior to the later of the date of the court's decision holding that the statute or rule promulgated by the director is invalid or the implementation of regulations interpreting that decision except as provided in subdivision (2).

(4) The case shall not be reopened as to matters agreed upon or the agreement modified by any officer, employee, or agent of this state.

(5) Such agreement shall be binding upon the personal representatives, successors, and assigns of the person.

(RSMo 1939 § 11429, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1990 H.B. 1554)

Effective 6-12-90



Section 144.230 Assessed penalty and tax due, when.

Assessed penalty and tax due, when.

144.230. Any amount assessed or any additional amount assessed by the director of revenue under the provisions of sections 144.010 to 144.525, together with the penalty, if any there be, shall be due and payable from the person to the director of revenue sixty days after the service upon or mailing to the person of notice of such assessment or such additional assessment, except only for such amounts as to which the person has filed a petition for review with the administrative hearing commission.

(RSMo 1939 § 11427, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1978 S.B. 661, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1994 S.B. 477, et al.)



Section 144.240 Assessment final when, appeal--procedures.

Assessment final when, appeal--procedures.

144.240. 1. An additional assessment shall be a final decision of the director of revenue. Notwithstanding the provisions of section 621.050 to the contrary, an additional assessment may be appealed to the administrative hearing commission within sixty days after the date the assessment is delivered in person or is sent by certified mail, whichever is earlier.

2. Within sixty days after the date on which an additional assessment is delivered in person or is sent by certified mail, whichever is earlier, the taxpayer may request an informal review of the assessment by the director of revenue. The informal review shall not affect the time within which the taxpayer may appeal the assessment to the administrative hearing commission and any such appeal must be filed within sixty days after the date the assessment is delivered in person or is sent by certified mail, whichever is earlier. If such an informal review is requested by a taxpayer, the director of revenue shall informally review the assessment. The informal review shall not require findings of fact or conclusions of law. If the taxpayer proves to the director's satisfaction that the assessment is incorrect, the assessment shall be cancelled and a revised assessment may be made against the taxpayer for the same period, notwithstanding the provisions of section 144.220 to the contrary.

3. The taxpayer may request and the director may enter into a payment agreement with any taxpayer against which an assessment has been made, if the director determines that such agreement is in the best interest of the state.

(RSMo 1939 § 11428, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1978 S.B. 661, A.L. 1994 S.B. 477, et al.)



Section 144.250 Failure to file return or pay tax--monetary penalty, assessment--director to estimate delinquency--written notice, how served--penalties for motor vehicles doubled, when.

Failure to file return or pay tax--monetary penalty, assessment--director to estimate delinquency--written notice, how served--penalties for motor vehicles doubled, when.

144.250. 1. In case of failure to file any return required under sections 144.010 to 144.525 on or before the date prescribed therefor, determined with regard to any extension of time for making a return, unless it is shown that such failure is due to reasonable cause and not the result of willful neglect, evasion or fraudulent intent, there shall be added to the amount required to be shown as tax on such return five percent of the amount of such tax if the failure is not for more than one month, with an additional five percent for each additional month or fraction thereof during which such failure continues, not exceeding twenty-five percent in the aggregate, except that when the gross sales tax exceeds two hundred fifty dollars in any one month, requiring the taxpayer to file a monthly return, there shall be no late penalty assessed for the first month in which the return is due. For purposes of this section, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax.

2. In case of failure to pay the full amount of tax required under sections 144.010 to 144.525 on or before the date prescribed therefor, determined with regard to any extension of time for payment, unless it is shown that such failure is due to reasonable cause and not the result of willful neglect, evasion or fraudulent intent, there shall be added to the tax an amount equal to five percent of the deficiency. If additions to tax are assessed under authority of this subsection, additions to tax may not be assessed by the director under authority of subsection 3 of this section.

3. In the case of failure to pay the full amount of tax required under sections 144.010 to 144.525 on or before the date prescribed therefor, determined with regard to any extension of time for payment, due to negligence or intentional disregard of rules and regulations, but without intent to defraud, there shall be added to the tax an amount equal to five percent of the deficiency. The director shall, upon request by a taxpayer, apprise the taxpayer of the factual basis for the finding of negligence, or the specific rules or regulations disregarded if the director assesses a penalty under this subsection. Rules or regulations which have been determined to be inconsistent with the laws of this state, by either the courts of this state or the administrative hearing commission, may not be cited as the basis for an addition to tax under this section. If additions to tax are assessed under authority of this subsection, additions to tax may not be assessed by the director under authority of subsection 2 of this section.

4. Except in cases of fraud or evasion, if a person neglects or refuses to make a return and payment as required by sections 144.010 to 144.525, the director of revenue shall make an estimate based upon any information in his possession or that may come into his possession of the amount of the gross receipts of the delinquent for the period in respect to which he failed to make return and payment, and upon the basis of said estimated amount compute and assess the tax payable by the delinquent; such estimate may be reconstructed for that period of time for which the tax may be collected as prescribed by law.

5. Promptly thereafter, the director of revenue shall give to the delinquent written notice of such estimated assessment, the notice to be served personally or by certified or registered mail at his or its last known address.

6. The penalties and additions to tax authorized under this section shall be in addition to the interest provided for in this chapter.

7. The penalties or additions to tax authorized pursuant to this section for all taxes on motor vehicles, trailers, motorcycles, mopeds, motortricycles, boats, and outboard motors pursuant to subdivision (1) of subsection 1 of section 144.020 and section 144.440 shall be doubled as of November 1, 2003.

(RSMo 1939 § 11426, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1978 S.B. 661, A.L. 1979 S.B. 218, et al., A.L. 1986 S.B. 669, et al., A.L. 1994 S.B. 477, et al., A.L. 2003 H.B. 600)

Effective 7-01-03



Section 144.261 Review by administrative hearing commission.

Review by administrative hearing commission.

144.261. Final decisions of the director under the provisions of this chapter are reviewable by the filing of a petition with the administrative hearing commission in the manner provided in section 621.050; except that, notwithstanding the provisions of section 621.050 to the contrary, such petition must be filed within sixty days after the mailing or delivery of such decision, whichever is earlier.

(L. 1955 p. 833 § 1, A.L. 1961 p. 630, A.L. 1978 S.B. 661, A.L. 1994 S.B. 477, et al.)



Section 144.270 Rulemaking authority.

Rulemaking authority.

144.270. For the purpose of more efficiently securing the payment of and accounting for the tax imposed by this chapter, the director of revenue shall make, promulgate and enforce reasonable rules and regulations for the administration and enforcement of the provisions of this chapter.

(RSMo 1939 § 11413, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. I p. 553, A.L. 1955 p. 829, A.L. 1961 p. 633, A.L. 2008 H.B. 1828 merged with S.B. 979)



Section 144.285 Tax brackets to be established by director of revenue--how applied--taxpayer owing more than one political subdivision, distribution, penalties.

Tax brackets to be established by director of revenue--how applied--taxpayer owing more than one political subdivision, distribution, penalties.

144.285. 1. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting tax or to serve as a levy of the tax, and in order to avoid fractions of pennies, the director of revenue shall establish brackets, showing the amounts of tax to be collected on sales of specified amounts, which shall be applicable to all taxable transactions.

2. In all instances where statements covering taxable purchases are rendered to the taxpayer on a monthly or other periodic basis, the amount of tax shall be determined by applying the applicable tax rate to the taxable purchases represented on the statement, rounded to the nearest whole cent, or by application of the brackets established by the director of revenue, at the option of the retail vendor.

3. No vendor or seller shall knowingly charge or receive from a purchaser as a sales tax any sum in excess of the sums provided for in this section.

4. A vendor may, at his option, determine the amount charged to and received from each purchaser by use of a formula which applies the applicable tax rate to each taxable purchase, rounded to the nearest whole cent. The formula shall be uniformly and consistently applied to all purchases similarly situated.

5. Amounts which a vendor charges to and receives from the purchaser in accordance with this section shall not be includable in his gross receipts if the amounts are separately charged or stated.

6. If sales tax for one or more local political subdivisions is owed by a taxpayer pursuant to chapter 66, 67, 92, or 94 and that taxpayer remits less than all sales tax due for a filing period specified in section 144.080, the director of revenue shall deposit the tax remitted proportionately to each taxing jurisdiction in accordance with the percentage that each such jurisdiction's share of the tax due for the filing period bears to the total tax due from such taxpayer for such period. The unpaid balance due along with penalties and interest shall be similarly prorated among the state and all local jurisdictions for which tax was due during the filing period for which an underpayment occurs. The provisions of this subsection shall apply to all returns or remittances relating to sales made on or after January 1, 1984.

(L. 1961 p. 633, A.L. 1963 p. 195, A.L. 1965 p. 266, A.L. 1977 S.B. 344, A.L. 1978 S.B. 490, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 144.290 Duty of director in collecting tax of itinerant seller--security may be required--cash bond, deposit and refund.

Duty of director in collecting tax of itinerant seller--security may be required--cash bond, deposit and refund.

144.290. 1. If the director of revenue believes that the collection of any tax or any amount of tax required to be collected and paid under sections 144.010 to 144.510 to the state by any itinerant seller or other seller having no regularly established place of business, or by any seller who the director of revenue has reason to believe is about to discontinue business and dispose of his property or assets, will be jeopardized by delay, he shall thereupon make a determination of such amount of tax to be collected and paid under sections 144.010 to 144.510, noting that fact upon such determination and the amount thereof shall be immediately due and payable. Such person shall have the right to stay collection and prevent the jeopardy assessment from becoming final by filing, within ten days after the date of mailing or issuing the notice of jeopardy assessment, a request for reassessment, accompanied by such reasonable security as the director of revenue may deem necessary to insure compliance with the provisions of sections 144.010 to 144.510.

2. If a request for reassessment, accompanied by the required security, is filed within a ten-day period, the director of revenue shall reconsider the assessment. The director of revenue's action on the request for reassessment becomes final upon the expiration of thirty days from the date when he mails notice of his action to the person, unless within that thirty-day period such person files a petition for review with the administrative hearing commission under section 144.261.

3. In the event that the security filed with the director is in cash, the director shall deposit such security in the state general revenue fund and such security shall be released to the taxpayer pursuant to sections 144.010 to 144.050 from funds appropriated by the general assembly for such purpose. If appropriated funds are available, the commissioner of administration and the state treasurer shall cause such refunds to be paid within thirty days of the receipt of a warrant request for such payment from the director of the department of revenue.

(RSMo 1939 § 11450, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1978 S.B. 661, A.L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 144.300 Director may demand information.

Director may demand information.

144.300. For the purpose of carrying out the provisions of sections 144.010 to 144.510, the director of revenue is hereby authorized and empowered to demand of any agency or department of the state government, or of any officer of any political subdivision of the state, any and all information necessary to properly administer any and all provisions of sections 144.010 to 144.510.

(RSMo 1939 § 11415, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.310 Records kept by director.

Records kept by director.

144.310. The director of revenue shall keep a record of every tax, interest, penalty, and security imposed, paid, or deposited under sections 144.010 to 144.510.

(RSMo 1939 § 11434, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84



Section 144.320 Records required to be kept.

Records required to be kept.

144.320. Every person engaged in the business as defined in section 144.010 of this chapter in this state shall keep such records and books as may be required by title 26, the United States Code, for federal income tax purposes. Such books and records and other papers and documents shall, at all times during business hours of the day, be subject to inspection by the director of revenue or his duly authorized agents and employees. Such books and records shall be preserved for a period of at least three years, unless the director of revenue, in writing, authorized their destruction or disposal at any earlier date.

(RSMo 1939 § 11421, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1977 S.B. 367, A.L. 1986 S.B. 669, et al.)



Section 144.330 Examination of records--investigations.

Examination of records--investigations.

144.330. For the purpose of ascertaining the correctness of any return or for the purpose of determining the amount of tax due from any person, the director of revenue or any employee of the director of revenue designated in writing by the director of revenue, may hold investigations and hearings concerning any matters covered by sections 144.010 to 144.510, and may examine any books, papers, records or memoranda bearing upon such sales by any such person and may require within the county where the person resides or does business the attendance of such person or any officer or employee of such person, or of any person having knowledge of such sales, and may take testimony and require proof for his information. In the conduct of any investigation or hearing, neither the director of revenue nor any employee thereof shall be bound by the technical rules of evidence and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made or approved or confirmed by the director of revenue. The director of revenue or any employee thereof holding such investigation shall have power to administer oaths to such person or witnesses.

(RSMo 1939 § 11422, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.340 Exemption from testifying--immunity from prosecution.

Exemption from testifying--immunity from prosecution.

144.340. No person shall be excused from testifying or from producing any books, papers, records or memoranda in any investigation or upon any hearing, when ordered to do so by the director of revenue or any employee of the director of revenue, upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate him or subject him to a criminal penalty, but no person shall be prosecuted or subjected to any criminal penalty for or on account of any transaction made or thing concerning which he may testify or produce evidence, documentary or otherwise, before the director of revenue or employee of the director of revenue; provided, that such immunity shall extend only to a natural person who, in obedience to a subpoena, gives testimony under oath or produces evidence, documentary or otherwise, under oath. No person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.

(RSMo 1939 § 11452, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.350 Penalty for failure to testify.

Penalty for failure to testify.

144.350. If any person summoned as a witness by the director of revenue or such employee of the director of revenue shall fail to obey such summons or shall refuse to testify or answer any material question or shall refuse to produce any book, record, paper or other data when required so to do, he shall be deemed guilty of a misdemeanor and punished as provided by law.

(RSMo 1939 § 11423, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.380 Liens on property, notice to taxpayer, duration effect--improperly filed liens, notice to director, contents--release of lien, procedure--fees--duties of director.

Liens on property, notice to taxpayer, duration effect--improperly filed liens, notice to director, contents--release of lien, procedure--fees--duties of director.

144.380. 1. In any case in which any assessment of tax, interest, additions to tax or penalty imposed under sections 144.010 to 144.510 has been made and has become final, the director of revenue may file for record in the recorder's office of any county in which the taxpayer owing such tax, interest, additions to tax or penalty resides, owns property or has a place of business a certificate of lien specifying the amount of the tax, additions to tax, interest or penalty due and the name of the person liable for the same. Included in the assessment, the director shall notify the taxpayer of the department's intent to file prior to the filing of such certificate. Such notification shall contain an explanation of the taxpayer's right to protest or contest such proposed assessment. The director shall within twenty days after filing such certificate notify the taxpayer by first class mail postage prepaid.

(1) The lien shall arise on the date such assessment becomes final and shall be continuing and shall attach to real or personal property or interest in real or personal property owned by the taxpayer or acquired in any manner by the taxpayer after the filing of the certificate of lien. Unless sooner released or discharged, the lien shall expire ten years after the certificate of lien was filed, unless within such ten-year period, the certificate of lien has been refiled by the director of revenue with the recorder. Unless sooner released or discharged, a timely refiled certificate of lien shall be treated as if filed on the date of filing of the original certificate of lien and shall expire ten years after the refiling. A certificate of lien may not be refiled more than one time.

(2) If any taxpayer fails to pay any tax, interest, additions to tax or penalties imposed by sections 144.010 to 144.525 when due and the assessment for which has become final, the director may file for record in the office of the clerk of the circuit court of any county in which the taxpayer resides, or has a place of business, or owns property, a certificate of lien specifying the amount of the tax, interest, additions to tax and penalties due and the name of the liable taxpayer. The clerk of the circuit court shall file such certificate and enter it in the record of the circuit court for judgments and decrees under the procedure prescribed for filing transcripts of judgments. If the taxpayer does not reside, have a place of business or own property in the state of Missouri, the director may file for record a certificate of delinquency in the office of the clerk of the circuit court of Cole County. From the time of the filing of the certificate of lien or certificate of delinquency with the clerk of the circuit court, the amount of the tax, interest, additions to tax and penalties specified therein shall have the full force and effect of a default judgment of the circuit court until satisfied. Execution shall issue at the request of the director of revenue or his agent as is provided in the case of other judgments. No exemption shall be allowed from the levy of an execution issued for such delinquent tax, interest, additions to tax or penalties and no bond shall be required of the director of revenue, his agent or of the sheriff before making the levy.

(3) The remedies in this subsection are cumulative and in addition to other collection methods given the director of revenue. No action taken shall be construed as an election on the part of the state or any of its officers to pursue any remedy or action hereunder to the exclusion of any other remedy or action for which provision is made.

(4) If any certificate of lien has been erroneously or improvidently filed, the taxpayer or any other person affected by the lien may notify the director of revenue. The taxpayer or other affected person shall provide the director with the reasons the filing of the certificate of lien is erroneous or improvident as to such person (including that the affected person's name or other identification is similar to the taxpayer's) and a list of creditors with current addresses who are affected by the department's action. Upon receipt of the creditor list, reasons and verification of the erroneous or improvident filing, the director shall release the lien as to the taxpayer or the affected person, as necessary, and notify all creditors, stating the certificate of lien was filed erroneously or improvidently. If the certificate of lien was erroneously or improvidently filed after August 13, 1987, the director shall forthwith make a determination in writing which shall become a public record in the same place the certificate of lien is noted under subsection 5 of this section that the same be expunged from the record and give written notice thereof, duly certified, by certified mail to the recorder of deeds in the county where the same is recorded and upon receipt by the recorder of deeds of the certification the recorder shall immediately cause such record to be expunged. The director shall take whatever steps are necessary to ensure the lien is expunged. The director shall pay a three-dollar fee charged by the recorder when an erroneously or improvidently filed lien is expunged.

2. The lien imposed under subsection 1 of this section may be wholly or partly released by filing for record in the office of the county recorder a release thereof executed by the director of revenue upon payment of the tax, interest, additions to tax and penalties or upon receipt by the director of revenue of security sufficient to secure payment thereof, or by final judgment holding such certificate of lien to have been erroneously or improvidently imposed.

3. The director may release any part of the property subject to the lien by filing with the county recorder a copy of the original lien document and an affidavit containing a legal description of the property and stating that the property is to be released from the lien. The county recorder shall note the partial release in the same manner as provided in section 443.090. The release of any specific property shall not affect in any manner other property subject to lien.

4. Each county recorder shall receive a fee of three dollars which shall be charged for the filing of each certificate of lien and a fee of one dollar and fifty cents for each release of lien filed for record. Such amounts shall be paid to the county recorder from funds appropriated to the department of revenue for that purpose. The county recorder shall be reimbursed by presenting a statement, showing the number of certificates and releases filed, to the department of revenue each calendar quarter. The department of revenue is authorized to collect an additional penalty from each taxpayer equal to the cost of filing a certificate of lien or release of lien with respect to such taxpayer.

5. The director of revenue shall establish and maintain records for all certificates of lien filed under this section. The director shall also maintain records of all releases of lien filed under this section. The provisions of section 32.057 to the contrary notwithstanding, the records prepared by the director under this section, to the extent such information is or may be on file with the recorder, shall be open to public inspection. Such records established and maintained by the director shall not be the official record and are not conclusive evidence of any liability of any taxpayer to this state.

6. If any action is taken by the director under the provisions of this chapter; including, but not limited to, section 144.425, to alter or abate any assessment upon which a judgment has been filed under the provisions of subsection 1 of this section, the director is authorized to file a modification or satisfaction of such judgment.

(RSMo 1939 § 11435, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1985 H.B. 320, H.B. 717 & 741, A.L. 1988 H.B. 1335, A.L. 1992 H.B. 1155)



Section 144.390 Unpaid taxes may be recovered at law--procedure.

Unpaid taxes may be recovered at law--procedure.

144.390. 1. Any tax due and unpaid under the provisions of sections 144.010 to 144.510 shall constitute a debt due the state and in any case of failure to pay the tax, or any portion thereof, or any penalty or interest provided for in sections 144.010 to 144.510, when due, the director of revenue in the name of the state may recover the amount of such tax, penalty and interest by an action at law or other appropriate judicial proceedings. The collection of such tax, penalty and interest shall not be a bar to any prosecution under sections 144.010 to 144.510.

2. In every such action the writ of attachment may issue, and no bond previous or subsequent to the issuance of said attachment shall be required.

3. In every such action, a certificate by the director of revenue or his agent showing the name of the person, the date and amount of the assessment and the delinquency of the tax sued for, shall be prima facie evidence of the levy of said tax, of the delinquency, of the liability of the person and the nonpayment thereof, and of compliance by the director of revenue with all the provisions of sections 144.010 to 144.510 with respect to the computation and levy of this tax, and in every such suit the process, pleadings and practice shall be, except as in sections 144.010 to 144.510 otherwise specifically provided, according to the provisions of the code of civil procedure.

(RSMo 1939 § 11437, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.400 Suit for taxes filed, where--jurisdiction.

Suit for taxes filed, where--jurisdiction.

144.400. Except as in sections 144.010 to 144.510 otherwise provided, all suits for taxes herein required to be filed shall be filed in the county wherein the person resides or has a place of business or agent for the transaction of business in this state or where he or it may be found. If such suit be by attachment it shall be brought in the county wherein the property attached is located. Such suits may be heard by circuit or associate circuit judges in the same manner as other civil cases, with the amount of the tax being the amount demanded for purposes of determining whether the case may be heard and determined by an associate circuit judge without special assignment.

(RSMo 1939 § 11438, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 144.410 Remedies of state, cumulative.

Remedies of state, cumulative.

144.410. It is expressly provided that the foregoing remedies of the state shall be cumulative, and that no action taken by the director of revenue or the attorney general shall be construed to be an election on the part of the state or any of its officers to pursue any remedy hereunder to the exclusion of any other remedy for which provision is made in sections 144.010 to 144.510.

(RSMo 1939 § 11439, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.420 Certification of delinquencies to attorney general--collection suits.

Certification of delinquencies to attorney general--collection suits.

144.420. The director of revenue may certify under seal to the attorney general the names and addresses of all persons required to remit any tax, interest and penalties under the provisions of sections 144.010 to 144.510 for the preceding calendar month, or calendar quarter, who are delinquent in the payment of said tax, interest and penalties, together with the amount due from each delinquent and it shall be the duty of the attorney general, and, upon his request, the duty of each prosecuting and circuit attorney to forthwith institute and prosecute suits for the collection thereof as herein provided.

(RSMo 1939 § 11446, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. I p. 553)



Section 144.425 Compromise of delinquent taxes--percentage--limitation--procedure.

Compromise of delinquent taxes--percentage--limitation--procedure.

144.425. 1. Upon the filing by a taxpayer in the office of the attorney general of a verified declaration that the taxpayer has insufficient funds available to pay sales taxes due and owed to the state which have been certified by the department of revenue to the attorney general as delinquent and of an offer to compromise such taxes and pay the amount agreed upon, the attorney general may agree to compromise the taxes and accept payment in an amount which shall be not less than seventy-five percent of the total amount of the taxes due and owed. The amount agreed upon in the compromise shall be paid within three years from the date of the agreement.

2. The taxpayer so desiring to compromise payment of taxes shall furnish all information requested by the attorney general in order that it may be determined that the offer of compromise is made in good faith.

(L. 1982 S.B. 471 § 1)



Section 144.427 Taxpayer's agreement to certain conditions to obtain compromise.

Taxpayer's agreement to certain conditions to obtain compromise.

144.427. 1. As part of the consideration for compromise of the taxes, the taxpayer shall agree:

(1) That the state of Missouri shall keep all payments and other credits made to the accounts for the periods covered by the offer; and

(2) That the state of Missouri shall keep any and all amounts to which the taxpayer may otherwise be entitled under the tax laws of this state, due through overpayments of any tax or other liability, including interest and penalties, for periods ending before or within or as of the end of the calendar year in which the offer is accepted (and which are not in excess of the difference between the liability sought to be compromised and the amount offered).

2. Payments made under the terms of an offer to compromise shall be applied first to tax and penalty, in that order, due for the earliest taxable period, then to tax and penalty, in that order, for each succeeding taxable period with no amount to be allocated to interest until the liabilities for taxes and penalties for all taxable periods sought to be compromised have been satisfied.

3. If an agreement of compromise is reached, the taxpayer shall have no right to contest in court or otherwise the amount of the liability sought to be compromised. If there is a default in payment of any lump sum amount agreed upon or of any installment of principal or interest due under terms of the agreement of compromise, the state of Missouri, at the option of the attorney general and the director of revenue, may:

(1) Proceed immediately by suit to collect the entire unpaid balance of the amount agreed upon; or

(2) Proceed immediately by suit to collect as liquidated damages an amount equal to the liability sought to be compromised, minus any deposits already received under the terms of the agreement, with interest on the unpaid balance at the maximum annual rate, from the date of default; or

(3) Disregard the amount of the offer and apply all amounts previously deposited under the agreement against the amount of the liability sought to be compromised and, without further notice of any kind, assess and collect by levy or suit the balance of the liability.

4. If compromise of delinquent taxes is agreed upon, any statute of limitations applicable to the assessment and collection of the liability sought to be compromised shall be tolled during the period commencing at the time agreement is reached and ending one year after any lump sum payment of the amount agreed upon is due pursuant to the agreement, or one year after the last installment payment of the amount agreed upon is due pursuant to the agreement, as the case may be.

(L. 1982 S.B. 471 § 2)



Section 144.430 Legal expenses.

Legal expenses.

144.430. The expenses necessarily incurred by the director of revenue, and by the attorney general, and his assistants in charge of litigation that may arise hereunder, shall be paid out of appropriations made by the general assembly for that purpose.

(RSMo 1939 § 11447, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.440 Purchase price of motor vehicles, trailers, boats and outboard motors to be disclosed, when--payment of tax, when--inapplicability to manufactured homes.

Purchase price of motor vehicles, trailers, boats and outboard motors to be disclosed, when--payment of tax, when--inapplicability to manufactured homes.

144.440. 1. At the time the owner of any motor vehicle, trailer, boat, or outboard motor makes application to the director of revenue for an official certificate of title and the registration of the same as otherwise provided by law, he shall present to the director of revenue evidence satisfactory to the director showing the purchase price paid by or charged to the applicant in the acquisition of the motor vehicle, trailer, boat, or outboard motor, or that the motor vehicle, trailer, boat, or outboard motor is not subject to the tax herein provided and, if the motor vehicle, trailer, boat, or outboard motor is subject to the tax herein provided, the applicant shall pay or cause to be paid to the director of revenue the tax provided herein.

2. In the event that the purchase price is unknown or undisclosed, or that the evidence thereof is not satisfactory to the director of revenue, the same shall be fixed by appraisement by the director.

3. No certificate of title shall be issued for such motor vehicle, trailer, boat, or outboard motor unless the tax for the privilege of using the highways or waters of this state has been paid or the vehicle, trailer, boat, or outboard motor is registered under the provisions of subsection 4 of this section.

4. The owner of any motor vehicle, trailer, boat, or outboard motor which is to be used exclusively for rental or lease purposes may pay the tax due thereon required in section 144.020 at the time of registration or in lieu thereof may pay a sales tax as provided in sections 144.010, 144.020, 144.070 and 144.440. A sales tax shall be charged and paid on the amount charged for each rental or lease agreement while the motor vehicle, trailer, boat, or outboard motor is domiciled in the state. If the owner elects to pay upon each rental or lease, he shall make an affidavit to that effect in such form as the director of revenue shall require and shall remit the tax due at such times as the director of revenue shall require.

5. In the event that any leasing company which rents or leases motor vehicles, trailers, boats, or outboard motors elects to collect a sales tax, all of its lease receipts would be subject to the sales tax regardless of whether the leasing company previously paid a sales tax when the vehicle, trailer, boat, or outboard motor was originally purchased.

6. The provisions of this section, and the tax imposed by this section, shall not apply to manufactured homes.

(RSMo 1939 § 11412, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. II p. 431, A.L. 1951 p. 854, A.L. 1961 p. 627, A.L. 1963 p. 195, A.L. 1975 S.B. 92, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1985 H.B. 280, et al. merged with S.B. 152, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23)

7-05-13 (S.B. 99)

8-28-13 (H.B. 184)

CROSS REFERENCE:

Nonseverability clause, 144.008



Section 144.450 Exemptions from use tax.

Exemptions from use tax.

144.450. In order to avoid double taxation under the provisions of sections 144.010 to 144.510, any person who purchases a motor vehicle, trailer, manufactured home, boat, or outboard motor in any other state and seeks to register or obtain a certificate of title for it in this state shall be credited with the amount of any sales tax or use tax shown to have been previously paid by him on the purchase price of such motor vehicle, trailer, boat, or outboard motor in such other state. The tax imposed by subdivision (9) of subsection 1 of section 144.020 shall not apply:

(1) To motor vehicles, trailers, boats, or outboard motors brought into this state by a person moving any such vehicle, trailer, boat, or outboard motor into Missouri from another state who shall have registered and in good faith regularly operated any such motor vehicle, trailer, boat, or outboard motor in such other state at least ninety days prior to the time it is registered in this state;

(2) To motor vehicles, trailers, boats, or outboard motors acquired by registered dealers for resale;

(3) To motor vehicles, trailers, boats, or outboard motors purchased, owned or used by any religious, charitable or eleemosynary institution for use in the conduct of regular religious, charitable or eleemosynary functions and activities;

(4) To motor vehicles owned and used by religious organizations in transferring pupils to and from schools supported by such organization;

(5) Where the motor vehicle, trailer, boat, or outboard motor has been acquired by the applicant for a certificate of title therefor by gift or under a will or by inheritance, and the tax hereby imposed has been paid by the donor or decedent;

(6) To any motor vehicle, trailer, boat, or outboard motor owned or used by the state of Missouri or any other political subdivision thereof, or by an educational institution supported by public funds; or

(7) To farm tractors.

(RSMo 1939 § 11412, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1947 V. II p. 431, A.L. 1951 p. 854, A.L. 1961 p. 627, A.L. 1985 H.B. 280, et al. merged with S.B. 152, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23)

7-05-13 (S.B. 99)

8-28-13 (H.B. 184)

CROSS REFERENCE:

Nonseverability clause, 144.008



Section 144.455 Tax on motor vehicles and trailers, purpose of--receipts credited as constitutionally required.

Tax on motor vehicles and trailers, purpose of--receipts credited as constitutionally required.

144.455. The tax imposed by subdivision (9) of subsection 1 of section 144.020 on the titling of motor vehicles and trailers is levied for the purpose of providing revenue to be used by this state to defray in whole or in part the cost of constructing, widening, reconstructing, maintaining, resurfacing and repairing the public highways, roads and streets of this state, and the cost and expenses incurred in the administration and enforcement of subdivision (9) of subsection 1 of section 144.020 and sections 144.440 to 144.455, and for no other purpose whatsoever, and all revenue collected or received by the director of revenue from the tax imposed by subdivision (9) of subsection 1 of section 144.020 on motor vehicles and trailers shall be promptly deposited as dictated by Article IV, Section 30(b) of the Constitution of Missouri.

(L. 1951 p. 854 § 144.451, A.L. 1959 S.B. 80, A.L. 1985 H.B. 280, et al., A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23)

7-05-13 (S.B. 99)

8-28-13 (H.B. 184)

CROSS REFERENCE:

Nonseverability clause, 144.008



Section 144.470 Taxes now authorized not prohibited.

Taxes now authorized not prohibited.

144.470. Nothing contained in sections 144.010 to 144.510 shall prevent the levying or collecting by any city, town, or village of any tax or license now authorized by any ordinance of such city, town or village.

(RSMo 1939 § 11455, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.480 Failure to furnish a return, penalty.

Failure to furnish a return, penalty.

144.480. Any person required under sections 144.010 to 144.510 to pay any tax, or required by sections 144.010 to 144.510 to make a return, keep any records or supply any information, who with intent to defraud willfully fails to pay such tax, make such return, keep such records or supply such information, at the time or times required by law, shall, in addition to other penalties provided by law and, upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(RSMo 1939 § 11442, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1974 H.B. 1288)



Section 144.490 Penalty for false return.

Penalty for false return.

144.490. Any person who willfully makes a false return, or who willfully makes a false statement in any return under oath or otherwise filed with or transmitted to the director of revenue relating to the amount of any sales or tax due under sections 144.010 to 144.510, shall, in addition to other penalties provided by law and, upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(RSMo 1939 § 11433, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865, A.L. 1974 H.B. 1288)



Section 144.500 Penalty for fraud or evasion.

Penalty for fraud or evasion.

144.500. If fraud or evasion on the part of a person is discovered by the director of revenue, he shall determine the amount of which the state has been defrauded, shall add to the amount so determined a penalty equal to twenty-five percent thereof, and shall assess the same against the person. The amount so assessed shall be immediately due and payable; provided, however, that the director of revenue shall promptly thereafter give to said person written notice of such assessment and penalty, which notice shall be served personally on such person, or by registered mail. Such person shall have the right to petition for hearing of such assessment, as is provided herein.

(RSMo 1939 § 11433, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.510 Violation of this law a misdemeanor.

Violation of this law a misdemeanor.

144.510. Any person, officer, agent or employee of any firm, corporation, association, joint adventure, estate, trust, receiver or syndicate violating any of the provisions of sections 144.010 to 144.510 shall be deemed guilty of a misdemeanor, and, where punishment is not otherwise provided for herein, shall be punished for such.

(RSMo 1939 § 11444, A.L. 1941 p. 698, A.L. 1943 p. 1012, A.L. 1945 p. 1865)



Section 144.512 Retail sales licenses, businesses and transient employers not in compliance, writs of attachment or injunction authorized.

Retail sales licenses, businesses and transient employers not in compliance, writs of attachment or injunction authorized.

144.512. In addition to all other penalties, interest and remedies as prescribed in this chapter, the director of revenue may petition any circuit court in the state to issue a writ of attachment as provided for in chapter 521 or other injunctive relief against any business or individual engaged in making sales at retail, including transient employers as defined in chapter 285, if such business or individual made sales at retail at any time after receiving notice from the director that their retail sales tax license has been revoked. The provisions of this section shall also apply to any business or individual, including transient employers as defined in chapter 285, which has not previously obtained a retail sales license but is discovered by the director to be making sales at retail until such business or individual comes into full compliance with the law.

(L. 1991 H.B. 80 § 1)



Section 144.513 College bookstores, sales by, subject to tax.

College bookstores, sales by, subject to tax.

144.513. Notwithstanding the provisions of section 144.030 to the contrary, sales by institutions of higher education in retail establishments, including, but not limited to, those commonly known as bookstores shall be subject to sales taxes as provided in this chapter.

(L. 1992 H.B. 1155 § 1 merged with S.B. 716 § 1)

CROSS REFERENCE:

Textbooks, sales and use tax exemption, exceptions, 144.517



Section 144.517 Textbooks, sales and use tax exemption.

Textbooks, sales and use tax exemption.

144.517. In addition to the exemptions granted pursuant to section 144.030, there shall also be exempted from state sales and use taxes all sales of textbooks, as defined by section 170.051, when such textbook is purchased by a student who possesses proof of current enrollment at any Missouri public or private university, college or other postsecondary institution of higher learning offering a course of study leading to a degree in the liberal arts, humanities or sciences or in a professional, vocational or technical field, provided that the books which are exempt from state sales tax are those required or recommended for a class. Upon request the institution or department must provide at least one list of textbooks to the bookstore each semester. Alternately, the student may provide to the bookstore a list from the instructor, department or institution of his or her required or recommended textbooks. This exemption shall not apply to any locally imposed sales or use tax.

(L. 1998 S.B. 936 § 1, A.L. 1999 S.B. 33)



Section 144.518 Exemption for machines or parts for machines used in a commercial, coin-operated amusement and vending business.

Exemption for machines or parts for machines used in a commercial, coin-operated amusement and vending business.

144.518. 1. In addition to the exemptions granted pursuant to section 144.030, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525, sections 144.600 to 144.761, sections 190.335 to 190.337, section 238.235, section 238.236, section 238.410, section 321.242, section 573.505, section 644.032, and any local sales tax law as defined in section 32.085, and from the computation of the tax levied, assessed or payable pursuant to sections 144.010 to 144.525, sections 144.600 to 144.761, sections 190.335 to 190.337, section 238.235, section 238.236, section 238.410, section 321.242, section 573.505, section 644.032, and any local sales tax law as defined in section 32.085, coin-operated amusement devices and parts for such devices purchased prior to September 1, 2007, where sales tax is paid on the gross receipts derived from the use of such devices.

2. Beginning September 1, 2007, in addition to any other exemption provided by law, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525, sections 144.600 to 144.761, sections 190.335 to 190.337, section 238.235, section 238.236, section 238.410, section 321.242, section 573.505, section 644.032, and any local sales tax law as defined in section 32.085, and from the computation of the tax levied, assessed, or payable pursuant to sections 144.010 to 144.525, sections 144.600 to 144.761, sections 190.335 to 190.337, section 238.235, section 238.236, section 238.410, section 321.242, section 573.505, section 644.032, and any local sales tax law as defined in section 32.085, amounts paid for the temporary use of a coin-operated amusement device.

3. As used in this section, "coin-operated amusement device" means a device accepting payment or items representing payments to allow one or more users temporary use of the device for entertainment or amusement purposes. Examples of coin-operated amusement devices include, but are not limited to, video games, pinball games, table games such as billiards and air hockey, and redemption games such as the claw and skee ball that may award prizes of tangible personal property.

4. In addition to any other exemptions provided by law, there is hereby specifically exempted from the provisions of sections 144.010 to 144.525, sections 144.600 to 144.761, sections 190.335 to 190.337, section 238.235, section 238.236, section 238.410, section 321.242, section 573.505, section 644.032, and any local sales tax law as defined in section 32.085, and from the computation of the tax levied, assessed, or payable pursuant to sections 144.010 to 144.525, sections 144.600 to 144.761, sections 190.335 to 190.337, section 238.235, section 238.236, section 238.410, section 321.242, section 573.505, section 644.032, and any local sales tax law as defined in section 32.085, vending machines or parts for vending machines used in a commercial vending business where sales tax is paid on the gross receipts derived from such vending machines.

(L. 1999 H.B. 516, A.L. 2005 H.B. 186 merged with S.B. 431, A.L. 2007 S.B. 30)



Section 144.525 Motor vehicles, haulers, boats and outboard motors, state and local tax, rate, how computed, exception--outboard motors, when, computation.

Motor vehicles, haulers, boats and outboard motors, state and local tax, rate, how computed, exception--outboard motors, when, computation.

144.525. Notwithstanding any other provision of law, the amount of any state and local sales taxes due on the purchase of a motor vehicle, trailer, boat or outboard motor required to be registered under the provisions of sections 301.001* to 301.660 and sections 306.010 to 306.900 shall be computed on the rate of such taxes in effect on the date the purchaser submits application for a certificate of ownership to the director of revenue; except that, in the case of a sale at retail of an outboard motor by a retail business which is not required to be registered under the provisions of section 301.251**, the amount of state and local taxes due shall be computed on the rate of such taxes in effect as of the calendar date of the retail sale.

(L. 1987 S.B. 3 § 1, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23)

7-05-13 (S.B. 99)

8-28-13 (H.B. 184)

*Section 301.001 was repealed by S.B. 52, 1993

**Section 301.251 was repealed by H.B. 1512, 1988

CROSS REFERENCE:

Nonseverability clause, 144.008



Section 144.526 Show Me Green sales tax holiday--sales tax exemption for energy star certified new appliances--political subdivision may allow exemption--retailer exception.

Show Me Green sales tax holiday--sales tax exemption for energy star certified new appliances--political subdivision may allow exemption--retailer exception.

144.526. 1. This section shall be known and may be cited as the "Show Me Green Sales Tax Holiday".

2. For purposes of this section, the following terms mean:

(1) "Appliance", clothes washers and dryers, water heaters, trash compactors, dishwashers, conventional ovens, ranges, stoves, air conditioners, furnaces, refrigerators and freezers; and

(2) "Energy star certified", any appliance approved by both the United States Environmental Protection Agency and the United States Department of Energy as eligible to display the energy star label, as amended from time to time.

3. In each year beginning on or after January 1, 2009, there is hereby specifically exempted from state sales tax law all retail sales of any energy star certified new appliance, up to one thousand five hundred dollars per appliance, during a seven-day period beginning at 12:01 a.m. on April nineteenth and ending at midnight on April twenty-fifth.

4. A political subdivision may allow the sales tax holiday under this section to apply to its local sales taxes by enacting an ordinance to that effect. Any such political subdivision shall notify the department of revenue not less than forty-five calendar days prior to the beginning date of the sales tax holiday occurring in that year of any such ordinance or order.

5. This section may not apply to any retailer when less than two percent of the retailer's merchandise offered for sale qualifies for the sales tax holiday. The retailer shall offer a sales tax refund in lieu of the sales tax holiday.

(L. 2008 S.B. 1181, et al.)



Section 144.600 Title of law.

Title of law.

144.600. This law may be cited as the "Compensating Use Tax Law".

(L. 1959 H.B. 35 § 1)



Section 144.605 Definitions.

Definitions.

144.605. The following words and phrases as used in sections 144.600 to 144.745 mean and include:

(1) "Calendar quarter", the period of three consecutive calendar months ending on March thirty-first, June thirtieth, September thirtieth or December thirty-first;

(2) "Engages in business activities within this state" includes:

(a) Maintaining or having a franchisee or licensee operating under the seller's trade name in this state if the franchisee or licensee is required to collect sales tax pursuant to sections 144.010 to 144.525;

(b) Soliciting sales or taking orders by sales agents or traveling representatives;

(c) A vendor is presumed to engage in business activities within this state if any person, other than a common carrier acting in its capacity as such, that has substantial nexus with this state:

a. Sells a similar line of products as the vendor and does so under the same or a similar business name;

b. Maintains an office, distribution facility, warehouse, or storage place, or similar place of business in the state to facilitate the delivery of property or services sold by the vendor to the vendor's customers;

c. Delivers, installs, assembles, or performs maintenance services for the vendor's customers within the state;

d. Facilitates the vendor's delivery of property to customers in the state by allowing the vendor's customers to pick up property sold by the vendor at an office, distribution facility, warehouse, storage place, or similar place of business maintained by the person in the state; or

e. Conducts any other activities in the state that are significantly associated with the vendor's ability to establish and maintain a market in the state for the sales;

(d) The presumption in paragraph (c) may be rebutted by demonstrating that the person's activities in the state are not significantly associated with the vendor's ability to establish or maintain a market in this state for the vendor's sales;

(e) Notwithstanding paragraph (c), a vendor shall be presumed to engage in business activities within this state if the vendor enters into an agreement with one or more residents of this state under which the resident, for a commission or other consideration, directly or indirectly refers potential customers, whether by a link on an internet website, an in-person oral presentation, telemarketing, or otherwise, to the vendor, if the cumulative gross receipts from sales by the vendor to customers in the state who are referred to the vendor by all residents with this type of an agreement with the vendor is in excess of ten thousand dollars during the preceding twelve months;

(f) The presumption in paragraph (e) may be rebutted by submitting proof that the residents with whom the vendor has an agreement did not engage in any activity within the state that was significantly associated with the vendor's ability to establish or maintain the vendor's market in the state during the preceding twelve months. Such proof may consist of sworn written statements from all of the residents with whom the vendor has an agreement stating that they did not engage in any solicitation in the state on behalf of the vendor during the preceding year provided that such statements were provided and obtained in good faith;

(3) "Maintains a place of business in this state" includes maintaining, occupying, or using, permanently or temporarily, directly or indirectly, by whatever name called, an office, place of distribution, sales or sample room or place, warehouse or storage place, or other place of business in this state, whether owned or operated by the vendor or by any other person other than a common carrier acting in its capacity as such;

(4) "Person", any individual, firm, copartnership, joint venture, association, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau or agency, except the state transportation department, estate, trust, business trust, receiver or trustee appointed by the state or federal court, syndicate, or any other group or combination acting as a unit, and the plural as well as the singular number;

(5) "Purchase", the acquisition of the ownership of, or title to, tangible personal property, through a sale, as defined herein, for the purpose of storage, use or consumption in this state;

(6) "Purchaser", any person who is the recipient for a valuable consideration of any sale of tangible personal property acquired for use, storage or consumption in this state;

(7) "Sale", any transfer, barter or exchange of the title or ownership of tangible personal property, or the right to use, store or consume the same, for a consideration paid or to be paid, and any transaction whether called leases, rentals, bailments, loans, conditional sales or otherwise, and notwithstanding that the title or possession of the property or both is retained for security. For the purpose of this law the place of delivery of the property to the purchaser, user, storer or consumer is deemed to be the place of sale, whether the delivery be by the vendor or by common carriers, private contractors, mails, express, agents, salesmen, solicitors, hawkers, representatives, consignors, peddlers, canvassers or otherwise;

(8) "Sales price", the consideration including the charges for services, except charges incident to the extension of credit, paid or given, or contracted to be paid or given, by the purchaser to the vendor for the tangible personal property, including any services that are a part of the sale, valued in money, whether paid in money or otherwise, and any amount for which credit is given to the purchaser by the vendor, without any deduction therefrom on account of the cost of the property sold, the cost of materials used, labor or service cost, losses or any other expenses whatsoever, except that cash discounts allowed and taken on sales shall not be included and "sales price" shall not include the amount charged for property returned by customers upon rescission of the contract of sales when the entire amount charged therefor is refunded either in cash or credit or the amount charged for labor or services rendered in installing or applying the property sold, the use, storage or consumption of which is taxable pursuant to sections 144.600 to 144.745. In determining the amount of tax due pursuant to sections 144.600 to 144.745, any charge incident to the extension of credit shall be specifically exempted;

(9) "Selling agent", every person acting as a representative of a principal, when such principal is not registered with the director of revenue of the state of Missouri for the collection of the taxes imposed pursuant to sections 144.010 to 144.525 or sections 144.600 to 144.745 and who receives compensation by reason of the sale of tangible personal property of the principal, if such property is to be stored, used, or consumed in this state;

(10) "Storage", any keeping or retention in this state of tangible personal property purchased from a vendor, except property for sale or property that is temporarily kept or retained in this state for subsequent use outside the state;

(11) "Tangible personal property", all items subject to the Missouri sales tax as provided in subdivisions (1) and (3) of section 144.020;

(12) "Taxpayer", any person remitting the tax or who should remit the tax levied by sections 144.600 to 144.745;

(13) "Use", the exercise of any right or power over tangible personal property incident to the ownership or control of that property, except that it does not include the temporary storage of property in this state for subsequent use outside the state, or the sale of the property in the regular course of business;

(14) "Vendor", every person engaged in making sales of tangible personal property by mail order, by advertising, by agent or peddling tangible personal property, soliciting or taking orders for sales of tangible personal property, for storage, use or consumption in this state, all salesmen, solicitors, hawkers, representatives, consignees, peddlers or canvassers, as agents of the dealers, distributors, consignors, supervisors, principals or employers under whom they operate or from whom they obtain the tangible personal property sold by them, and every person who maintains a place of business in this state, maintains a stock of goods in this state, or engages in business activities within this state and every person who engages in this state in the business of acting as a selling agent for persons not otherwise vendors as defined in this subdivision. Irrespective of whether they are making sales on their own behalf or on behalf of the dealers, distributors, consignors, supervisors, principals or employers, they must be regarded as vendors and the dealers, distributors, consignors, supervisors, principals or employers must be regarded as vendors for the purposes of sections 144.600 to 144.745.

(L. 1959 H.B. 35 § 3, A.L. 1961 p. 623, A.L. 1969 p. 78, A.L. 1974 H.B. 1593, A.L. 1990 H.B. 960, A.L. 1994 H.B. 1578, A.L. 1999 H.B. 139, A.L. 2013 S.B. 23)



Section 144.610 Tax imposed, property subject, exclusions, who liable.

Tax imposed, property subject, exclusions, who liable.

144.610. 1. A tax is imposed for the privilege of storing, using or consuming within this state any article of tangible personal property, excluding motor vehicles, trailers, motorcycles, mopeds, motortricycles, boats, and outboard motors required to be titled under the laws of the state of Missouri and subject to tax under subdivision (9) of subsection 1 of section 144.020, purchased on or after the effective date of sections 144.600 to 144.745 in an amount equivalent to the percentage imposed on the sales price in the sales tax law in section 144.020. This tax does not apply with respect to the storage, use or consumption of any article of tangible personal property purchased, produced or manufactured outside this state until the transportation of the article has finally come to rest within this state or until the article has become commingled with the general mass of property of this state.

2. Every person storing, using or consuming in this state tangible personal property subject to the tax in subsection 1 of this section is liable for the tax imposed by this law, and the liability shall not be extinguished until the tax is paid to this state, but a receipt from a vendor authorized by the director of revenue under the rules and regulations that he prescribes to collect the tax, given to the purchaser in accordance with the provisions of section 144.650, relieves the purchaser from further liability for the tax to which receipt refers.

3. Because this section no longer imposes a Missouri use tax on the storage, use, or consumption of motor vehicles, trailers, motorcycles, mopeds, motortricycles, boats, and outboard motors required to be titled under the laws of the state of Missouri, in that the state sales tax is now imposed on the titling of such property, the local sales tax, rather than the local use tax, applies.

(L. 1959 H.B. 35 § 4, A.L. 1961 p. 623, A.L. 1994 H.B. 1578, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23)

7-05-13 (S.B. 99)

8-28-13 (H.B. 184)

CROSS REFERENCE

Nonseverability clause, 144.008



Section 144.613 Boats and boat motors--tax to be paid before registration issued.

Boats and boat motors--tax to be paid before registration issued.

144.613. Notwithstanding the provisions of section 144.655, at the time the owner of any new or used boat or boat motor which was acquired after December 31, 1979, in a transaction subject to tax under this chapter makes application to the director of revenue for the registration of the boat or boat motor, he shall present to the director of revenue evidence satisfactory to the director of revenue showing the purchase price, exclusive of any charge incident to the extension of credit, paid by or charged to the applicant in the acquisition of the boat or boat motor, or that no sales or use tax was incurred in its acquisition, and, if tax was incurred in its acquisition, that the same has been paid, or the applicant shall pay or cause to be paid to the director of revenue the tax provided by this chapter in addition to the registration fees now or hereafter required according to law, and the director of revenue shall not issue a registration for any new or used boat or boat motor subject to tax in this chapter until the tax levied for the use of the same under this chapter has been paid.

(L. 1979 H.B. 59, A.L. 1994 H.B. 1578, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23)

7-05-13 (S.B. 99)

8-28-13 (H.B. 184)

CROSS REFERENCES:

Nonseverability clause, 144.008

Registration of boats, 306.030



Section 144.615 Exemptions.

Exemptions.

144.615. There are specifically exempted from the taxes levied in sections 144.600 to 144.745:

(1) Property, the storage, use or consumption of which this state is prohibited from taxing pursuant to the constitution or laws of the United States or of this state;

(2) Property, the gross receipts from the sale of which are required to be included in the measure of the tax imposed pursuant to the Missouri sales tax law;

(3) Tangible personal property, the sale or other transfer of which, if made in this state, would be exempt from or not subject to the Missouri sales tax pursuant to the provisions of subsection 2 of section 144.030;

(4) Motor vehicles, trailers, boats, and outboard motors subject to the tax imposed by section 144.020;

(5) Tangible personal property which has been subjected to a tax by any other state in this respect to its sales or use; provided, if such tax is less than the tax imposed by sections 144.600 to 144.745, such property, if otherwise taxable, shall be subject to a tax equal to the difference between such tax and the tax imposed by sections 144.600 to 144.745;

(6) Tangible personal property held by processors, retailers, importers, manufacturers, wholesalers, or jobbers solely for resale in the regular course of business;

(7) Personal and household effects and farm machinery used while an individual was a bona fide resident of another state and who thereafter became a resident of this state, or tangible personal property brought into the state by a nonresident for his own storage, use or consumption while temporarily within the state.

(L. 1959 H.B. 35 § 5, A.L. 1961 p. 623, A.L. 1985 H.B. 280, et al., A.L. 1986 H.B. 1554 Revision, A.L. 2003 S.B. 11, A.L. 2004 H.B. 795, et al. merged with H.B. 1182, A.L. 2013 H.B. 184 merged with S.B. 23 merged with S.B. 99)

Effective 7-05-13 (S.B. 23)

7-05-13 (S.B. 99)

8-28-13 (H.B. 184)

CROSS REFERENCES:

Nonseverability clause, 144.008

Economy rate telephone service exemption, 660.149



Section 144.617 Exemptions, certain transactions between corporations and shareholders--partners and partnerships.

Exemptions, certain transactions between corporations and shareholders--partners and partnerships.

144.617. 1. For purposes of section 144.440 and sections 144.600 to 144.745, and the taxes imposed thereby, the definition of "storing", "using" or "consuming" shall not be construed to include any of the following:

(1) The transfer by one corporation of substantially all of its tangible personal property to another corporation pursuant to a merger or consolidation effected under the laws of the state of Missouri or any other jurisdiction;

(2) The transfer of tangible personal property incident to the liquidation or cessation to a taxpayer's trade or business, conducted in proprietorship, partnership or corporate form, except to the extent any transfer is made in the ordinary course of the taxpayer's trade or business;

(3) The transfer of tangible personal property to a corporation solely in exchange for its stock or securities;

(4) The transfer of tangible personal property to a corporation by a shareholder as a contribution to the capital of the transferee corporation;

(5) The transfer of tangible personal property to a partnership solely in exchange for a partnership interest therein;

(6) The transfer of tangible personal property by a partner as a contribution to the capital of the transferee partnership;

(7) The transfer of tangible personal property by a corporation to one or more of its shareholders as a dividend, return of capital, distribution in the partial or complete liquidation of the corporation or distribution in redemption of the shareholder's interest therein;

(8) The transfer of tangible personal property by a partnership to one or more of its partners as a current distribution, return of capital or distribution in the partial or complete liquidation of the partnership or of the partner's interest therein.

2. The assumption of liabilities of the transferor by the transferee incident to any of the transactions enumerated in subdivisions (1) through (8) of subsection 1 of this section, shall not disqualify the transfer from the exclusion described herein provided such liability assumption is related to the property transferred and, further provided, that the assumption does not have as its principal purpose the avoidance of Missouri sales or use tax.

(L. 1984 H.B. 1533, et al.)



Section 144.620 Presumption arising from sale for delivery to state.

Presumption arising from sale for delivery to state.

144.620. For the purpose of the proper administration of sections 144.600 to 144.745 and to prevent evasion of the tax and the duty to collect the tax, it shall be presumed that tangible personal property sold by any vendor for delivery in this state or transportation to this state is sold for storage, use or consumption in this state unless the vendor takes from the purchaser a certificate signed by and bearing the name and address of the purchaser to the effect that the property was purchased for resale, and it shall also be presumed that tangible personal property shipped, mailed, expressed, transported or brought to this state by the purchaser was purchased from a vendor after the effective date of this law for storage, use or consumption in this state.

(L. 1959 H.B. 35 § 11)



Section 144.625 Vendors may be required to give bond.

Vendors may be required to give bond.

144.625. To secure the payment of the tax, interest and penalties, which may become due from a vendor as provided in sections 144.600 to 144.745, the director of revenue may, where necessary to secure the payment of the tax, interest, and penalties require all vendors to file a bond or a letter of credit in an amount to be determined by the director, under the same requirements as provided in section 144.087.

(L. 1959 H.B. 35 § 8, A.L. 1986 S.B. 669, et al.)



Section 144.630 Agent of vendor for service, designation or agreement as to--process served, how.

Agent of vendor for service, designation or agreement as to--process served, how.

144.630. 1. Every vendor shall designate with the director of revenue an agent for service within this state for the purpose of enforcing sections 144.600 to 144.745. If a vendor fails to designate with the director of revenue an agent for service within this state, the doing of business as a vendor as defined herein shall be deemed

(1) An agreement by him that he, his executor, administrator or other legal representative shall be subject to the jurisdiction of the courts of this state in all civil actions and proceedings brought against him, his executor, administrator or other legal representative by the state for the enforcement of this section in connection with such business;

(2) An appointment by him, his executor, administrator or other legal representative of the secretary of state of Missouri as his lawful attorney and agent upon whom may be served all process in suits pertaining to such actions and proceedings;

(3) An agreement by the vendor that any process in any suit so served shall be of the same legal force and validity as if personally served in this state.

2. Service of process under this section shall be made by delivering a copy of the summons, with a copy of the petition attached, to the secretary of state of Missouri at his office or, in his absence, to the deputy secretary of state at his office, and the service shall be sufficient service upon the nonresident vendor.

3. The secretary of state shall immediately mail to the defendant, by restricted registered mail, addressed to the defendant at his last known address, residence or place of abode a notice of the service and a copy of the process and petition.

(L. 1959 H.B. 35 § 13, A.L. 1961 p. 630)



Section 144.635 Vendor to collect tax from purchasers--selling agent not liable for tax, when.

Vendor to collect tax from purchasers--selling agent not liable for tax, when.

144.635. Every vendor making a sale of tangible personal property for the purpose of storage, use or consumption in this state shall collect from the purchaser an amount equal to the percentage on the sale price imposed by the sales tax law in section 144.020 and give the purchaser a receipt therefor. The required amount of the tax collected by the vendor from the purchaser shall be shown separately upon the sales slip or other evidence of sale. If a vendor is a selling agent as defined in section 144.605, and receives compensation by reason of a sale made pursuant to an order given directly to his principal by the purchaser, of which the selling agent had no knowledge at the time of the sale, and in which the selling agent did not actively or inactively participate, the selling agent shall be relieved of all liability for the collection and remittance of the taxes imposed under sections 144.600 to 144.745. Furthermore, if payment is made by the purchaser directly to the principal and the selling agent is unable to collect the tax from the purchaser, the selling agent will be relieved from all liability for the collection of the tax imposed under sections 144.600 to 144.745 from the purchaser. Selling agents may avoid all responsibility for collection of the taxes imposed under sections 144.600 to 144.745, if their principal is a vendor registered with the director of revenue for the collection of such taxes.

(L. 1959 H.B. 35 § 7, A.L. 1961 p. 623, A.L. 1990 H.B. 960)

Effective 10-1-90



Section 144.640 Taxpayer to keep records, examination.

Taxpayer to keep records, examination.

144.640. Every taxpayer subject to the tax imposed by this law shall keep and preserve suitable records and other books and accounts necessary to determine the amount of tax for which he is liable under the provisions of this law. Every taxpayer shall preserve the books and records for a period of three years unless the director of revenue, in writing, authorizes their destruction at an earlier date. The books and records shall be open for examination at any time by the director of revenue or his agent during the business hours of the day.

(L. 1959 H.B. 35 § 21, A.L. 1986 S.B. 669, et al.)



Section 144.645 Investigations, subpoenas, oaths.

Investigations, subpoenas, oaths.

144.645. For the purpose of ascertaining the correctness of any return, or determining the amount of tax due from any taxpayer, the director of revenue or any employee designated in writing by the director of revenue may hold investigations and hearings concerning any matters covered by this law and may examine any books, papers, records or memoranda of any taxpayer bearing upon the amount of business done and may require of any person the production of books, papers and records bearing upon the tax levied by this law or the attendance of any person for the purpose of taking his testimony with respect to any matter within the purview of the director of revenue. In the conduct of any investigation or hearing, neither the director of revenue nor any employee thereof is bound by the technical rules of evidence and no informality in any proceeding, or in the manner of taking testimony, shall invalidate any order, decision, rule or regulation made or confirmed by the director of revenue. The director of revenue or any person designated by him may administer oaths in all matters relating to the administration of this law.

(L. 1959 H.B. 35 § 22)



Section 144.650 Vendors to register, information required.

Vendors to register, information required.

144.650. Every vendor selling tangible personal property for storage, use or consumption in this state shall, immediately after the effective date of sections 144.600 to 144.745, register with the director of revenue and give the names and addresses of all agents operating in this state, the location of all distribution or sales houses or offices or other places of business in this state and other information that the director of revenue requires. Every vendor shall furnish all agents with a statement to the effect that his principal has been and is complying with the provisions of sections 144.600 to 144.745.

(L. 1959 H.B. 35 § 6)



Section 144.655 Return, when filed--payment, when due--rules--exemption, limits.

Return, when filed--payment, when due--rules--exemption, limits.

144.655. 1. Every vendor, on or before the last day of the month following each calendar quarterly period of three months, shall file with the director of revenue a return of all taxes collected for the preceding quarter in the form prescribed by the director of revenue, showing the total sales price of the tangible personal property sold by the vendor, the storage, use or consumption of which is subject to the tax levied by this law, and other information the director of revenue deems necessary. The return shall be accompanied by a remittance of the amount of the tax required to be collected by the vendor during the period covered by the return. Returns shall be signed by the vendor or the vendor's authorized agent. The director of revenue may promulgate rules or regulations changing the filing and payment requirements of vendors, but shall not require any vendor to file and pay more frequently than required in this section.

2. Where the aggregate amount of tax required to be collected by a vendor is in excess of two hundred and fifty dollars for either the first or second month of a calendar quarter, the vendor shall pay such aggregate amount for such months to the director of revenue by the twentieth day of the succeeding month. The amount so paid shall be allowed as a credit against the liability shown on the vendor's quarterly return required by this section.

3. Where the aggregate amount of tax required to be collected by a vendor is less than forty-five dollars in a calendar quarter, the director of revenue shall by regulation permit the vendor to file a return for a calendar year. The return shall be filed and the taxes paid on or before January thirty-first of the succeeding year.

4. Except as provided in subsection 5 of this section, every person purchasing tangible personal property, the storage, use or consumption of which is subject to the tax levied by sections 144.600 to 144.748, who has not paid the tax due to a vendor registered in accordance with the provisions of section 144.650, shall file with the director of revenue a return for the preceding reporting period in the form and manner that the director of revenue prescribes, showing the total sales price of the tangible property purchased during the preceding reporting period and any other information that the director of revenue deems necessary for the proper administration of sections 144.600 to 144.748. The return shall be accompanied by a remittance of the amount of the tax required by sections 144.600 to 144.748 to be paid by the person. Returns shall be signed by the person liable for the tax or such person's duly authorized agent. For purposes of this subsection, the reporting period shall be determined by the director of revenue and may be a calendar quarter or a calendar year. Annual returns and payments required by the director pursuant to this subsection shall be due on or before April fifteenth of the year for the preceding calendar year and quarterly returns and payments shall be due on or before the last day of the month following each calendar period of three months. Upon the taxpayer's request, the director may allow the filing of such returns and payments on a monthly basis. If a taxpayer elects to file a monthly return and payment, such return and payment shall be due on or before the twentieth day of the succeeding month.

5. Any person purchasing tangible personal property subject to the taxes imposed by sections 144.600 to 144.748 shall not be required to file a use tax return with the director of revenue if such purchases on which such taxes were not paid do not exceed in the aggregate two thousand dollars in any calendar year.

6. Nothing in subsection 5 of this section shall relieve a vendor of liability to collect the tax imposed pursuant to sections 144.600 to 144.748 on the total gross receipts of all sales of tangible personal property used, stored or consumed in this state and to remit all taxes collected to the director of revenue in accordance with the provisions of this section nor shall it relieve a purchaser from paying such taxes to a vendor registered in accordance with the provisions of section 144.650.

(L. 1959 H.B. 35 § 9, A.L. 1969 p. 255, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1994 H.B. 1578, A.L. 1998 H.B. 1301, A.L. 1999 H.B. 399)



Section 144.660 Director's powers as to returns.

Director's powers as to returns.

144.660. The director of revenue has all the powers with regard to requiring monthly returns and extending the time for the payment of the tax levied by sections 144.600 to 144.745 that are provided in sections 144.090 and 144.160 with regard to the Missouri sales tax.

(L. 1959 H.B. 35 § 12)



Section 144.665 Failure to file return, penalties--exceptions.

Failure to file return, penalties--exceptions.

144.665. 1. In case of failure to file any return required under sections 144.600 to 144.745 on or before the date prescribed therefor (determined with regard to any extension of time for making a return), unless it is shown that such failure is due to reasonable cause and not the result of willful neglect, evasion, or fraudulent intent, there shall be added to the amount required to be shown as tax on such return five percent of the amount of such tax if the failure is not for more than one month, with an additional five percent for each additional month, or fraction thereof, during which such failure continues, not exceeding twenty-five percent in the aggregate; except that, when the gross sales tax exceeds two hundred fifty dollars in any one month for which a taxpayer must file a monthly return, there shall be no late penalty assessed for the first month in which the return is due. For purposes of this section, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax.

2. In case of failure to pay any tax required under sections 144.600 to 144.745 on or before the date prescribed therefor (determined with regard to any extension of time for payment), unless it is shown that such failure is due to reasonable cause and not the result of willful neglect, evasion, or fraudulent intent, there shall be added to the tax an amount equal to five percent of the deficiency.

3. The provisions in subsections 1 and 2 of this section shall be in addition to any interest provided for in this chapter.

(L. 1983 1st Ex. Sess. H.B. 10)

Effective 1-1-84

*No continuity with § 144.665 as repealed by L. 1983 H.B. 10.



Section 144.670 Additional assessment made when, notice.

Additional assessment made when, notice.

144.670. If the director is not satisfied with the return payment of tax made by any taxpayer, he shall make an additional assessment based upon the facts contained in any returns or upon any information in his possession, and the director shall give the taxpayer written notice in person or by certified mail of the amount of the additional tax. The director may only base an additional assessment upon an estimate of the taxpayer's liability under sections 144.600 to 144.748, if:

(1) The taxpayer fails to file a return; or

(2) The taxpayer's books and records are incomplete or illegible in the opinion of the director when conducting an examination of the accuracy of any return filed by the taxpayer; or

(3) The taxpayer denies the director access to the taxpayer's books and records for the purpose of conducting an examination of the accuracy of any return filed by the taxpayer.

(L. 1959 H.B. 35 § 16, A.L. 1994 S.B. 477, et al.)



Section 144.675 Penalty assessed for fraud or evasion, notice.

Penalty assessed for fraud or evasion, notice.

144.675. If fraud or evasion on the part of a person is discovered by the director of revenue, he shall determine the amount of which the state has been defrauded, shall add to the amount so determined a penalty equal to twenty-five percent thereof, and shall assess the same against the person. The director of revenue shall promptly thereafter give to the person written notice of the assessment and penalty, which shall be served personally or by certified mail.

(L. 1959 H.B. 35 § 17)



Section 144.690 Final assessments may be filed in clerk's office, executions thereon--remedies cumulative.

Final assessments may be filed in clerk's office, executions thereon--remedies cumulative.

144.690. 1. If any taxpayer refuses or neglects to pay any tax, interest or penalty imposed by this law when due and the assessment of which has become final, the director may file for record in the office of the clerk of the circuit court in any county in which the taxpayer owing the tax, interest or penalty resides, or has a place of business or in which he has property, or all of them, a certificate specifying the amount of the tax, interest and penalties due and the name of the taxpayer liable. The clerk of the circuit court shall file the certificate of record and enter it in the record of the circuit court for judgments and decrees under the procedure prescribed for filing transcripts of judgments. From the time of the filing of the certificate, the amount of the tax, interest and penalties specified therein shall have the force and effect of a judgment of the circuit court until satisfied by the director of revenue through his duly authorized agents. Execution shall issue at the request of the director of revenue or his agent as is provided in the case of other judgments. No exemption shall be allowed from the levy of an execution issued for the tax, interest and penalties and no indemnifying bond is required by the sheriff before making levy.

2. The foregoing remedy is cumulative and in addition to the methods given the director of revenue for the collection of the Missouri sales tax which are here made available to him in the collections of the tax, interest and penalties imposed by sections 144.600 to 144.745. No action taken shall be construed as an election on the part of the state or any of its officers to pursue any remedy or action hereunder to the exclusion of any other remedy or action for which provision is made.

(L. 1959 H.B. 35 § 24)



Section 144.695 Excess payments to be adjusted or refunded.

Excess payments to be adjusted or refunded.

144.695. If, upon examination of any return, it appears that the taxpayer has paid an amount in excess of that properly due, the amount of the excess shall be credited by the director of revenue against any tax installment thereafter due from the taxpayer under the provisions of this law or refunded. The general assembly shall appropriate and set aside funds sufficient for the use of the director of revenue to make any refund of taxes required by this section.

(L. 1959 H.B. 35 § 14)



Section 144.696 Refund of overpayments--claim for refund--time for making claims.

Refund of overpayments--claim for refund--time for making claims.

144.696. Section 144.190, pertaining to the refund of overpayments, claims for refund, and the time within which refunds shall be claimed, is applicable to the tax levied under the compensating use tax law.

(L. 1986 S.B. 669, et al. § 4)



Section 144.700 Revenue placed in general revenue, exception placement in school district trust fund--payment under protest, procedure, appeal, refund.

Revenue placed in general revenue, exception placement in school district trust fund--payment under protest, procedure, appeal, refund.

144.700. 1. All revenue received by the director of revenue from the tax imposed by sections 144.010 to 144.430 and 144.600 to 144.745, except that revenue derived from the rate of one cent on the dollar of the tax which shall be held and distributed in the manner provided in sections 144.701 and 163.031, shall be deposited in the state general revenue fund, including any payments of the taxes made under protest.

2. The director of revenue shall keep accurate records of any payment of the tax made under protest. In the event any payment shall be made under protest:

(1) A protest affidavit shall be submitted to the director of revenue within thirty days after the payment is made; and

(2) An appeal shall be taken in the manner provided in section 144.261 from any decision of the director of revenue disallowing the making of the payment under protest or an application shall be filed by a protesting taxpayer with the director of revenue for a stay of the period for appeal on the ground that a case is presently pending in the courts involving the same question, with an agreement by the taxpayer to be bound by the final decision in the pending case.

3. Nothing in this section shall be construed to apply to any refund to which the taxpayer would be entitled under any applicable provision of law.

4. All payments deposited in the state general revenue fund that are made under protest shall be retained in the state treasury if the taxpayer does not prevail. If the taxpayer prevails, then taxes paid under protest shall be refunded to the taxpayer, with all interest income derived therefrom, from funds appropriated by the general assembly for such purpose.

(L. 1959 H.B. 35 § 26, A.L. 1961 p. 630, A.L. 1978 S.B. 661, A.L. 1981 H.B. 129, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1993 S.B. 380)



Section 144.701 One cent sales and use tax designated local tax--collection fee allowed state--school district trust fund created, investment.

One cent sales and use tax designated local tax--collection fee allowed state--school district trust fund created, investment.

144.701. The revenue derived from the rate of one cent on the dollar of the tax imposed by sections 144.010 to 144.430 and sections 144.600 to 144.745 which shall be deemed to be local tax revenue, shall be deposited by the state treasurer in a special trust fund, which is hereby created, to be known as the "School District Trust Fund". The money in the fund shall be distributed to the public school districts of the state in the manner provided in sections 163.031 and 163.087 and shall be appropriated and used for no other purpose; except that, of all refunds made of taxes collected under the provisions of sections 144.010 to 144.430 and sections 144.600 to 144.745, the appropriate percentage of any refund shall be paid from the school district trust fund, and except that the state may retain a fee as a charge for collecting and disbursing moneys so deposited, and transfers may be made from the fund as provided in section 164.013. The state collection fee shall not exceed two and one-half million dollars or one percent of the amount deposited in the fund, whichever is less. The fee shall be negotiated annually through the appropriation process. Any balance remaining in the fund at the end of an appropriation period shall not be transferred to general revenue, and the provisions of section 33.080 shall not apply to the fund. Moneys in the trust fund shall be invested by the state treasurer in the same deposits and obligations in which state funds are authorized by law to be invested, except that the deposits and obligations shall mature and become payable in time for distribution of the funds as provided in sections 163.031 and 163.087.

(L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1983 H.B. 310, A.L. 1993 S.B. 380)



Section 144.705 Rules and regulations, adoption--copies available.

Rules and regulations, adoption--copies available.

144.705. 1. The director of revenue shall make and enforce reasonable rules and regulations and prescribe forms for the administration and enforcement of this law and may require the services of the attorney general and the prosecuting or circuit attorney of any county or city.

2. The rules, regulations and forms shall be dated and issued under a systematic method of numbering and copies made available to any person requesting them. A complete file of all the rules, regulations and forms shall be kept in the office of the director.

(L. 1959 H.B. 35 § 2)



Section 144.710 Allowance to vendor for collecting.

Allowance to vendor for collecting.

144.710. From every remittance made by a vendor as required by sections 144.600 to 144.745 to the director of revenue on or before the date when the remittance becomes due, the vendor may deduct and retain an amount equal to two percent thereof.

(L. 1959 H.B. 35 § 10, A.L. 1984 H.B. 1533, et al.)



Section 144.715 Notices served, how.

Notices served, how.

144.715. All notices required or authorized by sections 144.600 to 144.745 to be given by mail to any taxpayer shall be addressed to him at his last known address.

(L. 1959 H.B. 35 § 25, A.L. 1978 S.B. 661)



Section 144.720 Sales tax interest and penalty provisions applicable.

Sales tax interest and penalty provisions applicable.

144.720. Sections 144.170, 144.220, 144.230, and 144.240, pertaining to interest on delinquent taxes, the time within which additional assessments shall be made, the time within which assessed penalties and taxes shall be paid and the procedure for requesting review of additional assessments are applicable to the assessment and payment of the tax levied by this law.

(L. 1959 H.B. 35 § 18, A.L. 1994 S.B. 477, et al.)



Section 144.725 Failure to obey subpoena or to produce books, a misdemeanor.

Failure to obey subpoena or to produce books, a misdemeanor.

144.725. If any person summoned as a witness by the director or by the designee of the director fails to obey the summons or refuses to testify or answer any material question or refuses to produce any book, record, paper or other data when required so to do, he is guilty of a misdemeanor. Nothing in this section shall be construed to deprive a person of any right, privilege or immunity guaranteed by the Constitution of the United States or the Constitution of the State of Missouri.

(L. 1959 H.B. 35 § 23)



Section 144.730 Advertising that vendor absorbs tax, a misdemeanor.

Advertising that vendor absorbs tax, a misdemeanor.

144.730. No vendor shall advertise or hold out or state to the public or to any customer, directly or indirectly, that the tax or any part thereof imposed by sections 144.600 to 144.745, and required to be collected by him, will be assumed or absorbed by him, or that it will not be added to the selling price of the property sold, or if added, that it or any part thereof will be refunded. Any person violating any of the provisions of this section is guilty of a misdemeanor.

(L. 1959 H.B. 35 § 27)



Section 144.735 Failure to make return, pay tax or keep records, penalty.

Failure to make return, pay tax or keep records, penalty.

144.735. Any person required under sections 144.600 to 144.745 to pay any tax, or required by sections 144.600 to 144.745 to make a return, keep any records or supply any information, who with intent to defraud willfully fails to pay such tax, make such return, keep such records or supply such information, at the time or times required by law, shall, in addition to other penalties provided by law, and upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(L. 1959 H.B. 35 § 28, A.L. 1974 H.B. 1288)



Section 144.740 False return or statement, penalty.

False return or statement, penalty.

144.740. Any person who willfully makes a false return, or who willfully makes a false statement in any return filed with or transmitted to the director of revenue relating to the amount of any sales or tax due under sections 144.600 to 144.745 shall, in addition to other penalties provided by law, and upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

(L. 1959 H.B. 35 § 29, A.L. 1974 H.B. 1288)



Section 144.745 Violation not having a specific penalty deemed a misdemeanor.

Violation not having a specific penalty deemed a misdemeanor.

144.745. Any person violating any of the provisions of sections 144.600 to 144.745 for which no criminal penalty is otherwise provided, upon conviction thereof, shall be deemed guilty of a misdemeanor.

(L. 1959 H.B. 35 § 30, A.L. 1974 H.B. 1288)



Section 144.746 Extension of time for filing for refund or proposed assessment by agreement--requirements.

Extension of time for filing for refund or proposed assessment by agreement--requirements.

144.746. The director of revenue and a taxpayer may agree in writing to extend the periods prescribed in sections 144.190 and 144.220, within which a refund claim may be filed or a proposed assessment may be served and mailed. Such an agreement must be made before the expiration of such periods and may be extended by subsequent agreements at any time before the expiration of the period previously agreed upon.

(L. 1994 S.B. 477, et al.)



Section 144.757 Local use tax to fund community comeback program--rate of tax--St. Louis County--ballot of submission--notice to director of revenue--repeal or reduction of local sales tax, effect on local use tax.

Local use tax to fund community comeback program--rate of tax--St. Louis County--ballot of submission--notice to director of revenue--repeal or reduction of local sales tax, effect on local use tax.

144.757. 1. Any county or municipality, except municipalities within a county having a charter form of government with a population in excess of nine hundred thousand, may, by a majority vote of its governing body, impose a local use tax if a local sales tax is imposed as defined in section 32.085 at a rate equal to the rate of the local sales tax in effect in such county or municipality; provided, however, that no ordinance or order enacted pursuant to sections 144.757 to 144.761 shall be effective unless the governing body of the county or municipality submits to the voters thereof at a municipal, county or state general, primary or special election a proposal to authorize the governing body of the county or municipality to impose a local use tax pursuant to sections 144.757 to 144.761. Municipalities within a county having a charter form of government with a population in excess of nine hundred thousand may, upon voter approval received pursuant to paragraph (b) of subdivision (2) of subsection 2 of this section, impose a local use tax at the same rate as the local municipal sales tax with the revenues from all such municipal use taxes to be distributed pursuant to subsection 4 of section 94.890. The municipality shall within thirty days of the approval of the use tax imposed pursuant to paragraph (b) of subdivision (2) of subsection 2 of this section select one of the distribution options permitted in subsection 4 of section 94.890 for distribution of all municipal use taxes.

2. (1) The ballot of submission, except for counties and municipalities described in subdivisions (2) and (3) of this subsection, shall contain substantially the following language:

Shall the .............. (county or municipality's name) impose a local use tax at the same rate as the total local sales tax rate, currently .............. (insert percent), provided that if the local sales tax rate is reduced or raised by voter approval, the local use tax rate shall also be reduced or raised by the same action? A use tax return shall not be required to be filed by persons whose purchases from out-of-state vendors do not in total exceed two thousand dollars in any calendar year.

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

(2) (a) The ballot of submission in a county having a charter form of government with a population in excess of nine hundred thousand shall contain substantially the following language:

For the purposes of enhancing county and municipal public safety, parks, and job creation and enhancing local government services, shall the county be authorized to collect a local use tax equal to the total of the existing county sales tax rate of (insert tax rate), provided that if the county sales tax is repealed, reduced or raised by voter approval, the local use tax rate shall also be repealed, reduced or raised by the same voter action? Fifty percent of the revenue shall be used by the county throughout the county for improving and enhancing public safety, park improvements, and job creation, and fifty percent shall be used for enhancing local government services. The county shall be required to make available to the public an audited comprehensive financial report detailing the management and use of the countywide portion of the funds each year.

A use tax is the equivalent of a sales tax on purchases from out-of-state sellers by in-state buyers and on certain taxable business transactions. A use tax return shall not be required to be filed by persons whose purchases from out-of-state vendors do not in total exceed two thousand dollars in any calendar year.

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

(b) The ballot of submission in a municipality within a county having a charter form of government with a population in excess of nine hundred thousand shall contain substantially the following language:

Shall the municipality be authorized to impose a local use tax at the same rate as the local sales tax by a vote of the governing body, provided that if any local sales tax is repealed, reduced or raised by voter approval, the respective local use tax shall also be repealed, reduced or raised by the same action? A use tax return shall not be required to be filed by persons whose purchases from out-of-state vendors do not in total exceed two thousand dollars in any calendar year.

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

(3) The ballot of submission in any city not within a county shall contain substantially the following language:

Shall the ............... (city name) impose a local use tax at the same rate as the local sales tax, currently at a rate of ................ (insert percent) which includes the capital improvements sales tax and the transportation tax, provided that if any local sales tax is repealed, reduced or raised by voter approval, the respective local use tax shall also be repealed, reduced or raised by the same action? A use tax return shall not be required to be filed by persons whose purchases from out-of-state vendors do not in total exceed two thousand dollars in any calendar year.

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

(4) If any of such ballots are submitted on August 6, 1996, and if a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall be in effect October 1, 1996, provided the director of revenue receives notice of adoption of the local use tax on or before August 16, 1996. If any of such ballots are submitted after December 31, 1996, and if a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance or order and any amendments thereto shall be in effect on the first day of the calendar quarter which begins at least forty-five days after the director of revenue receives notice of adoption of the local use tax. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county or municipality shall have no power to impose the local use tax as herein authorized unless and until the governing body of the county or municipality shall again have submitted another proposal to authorize the governing body of the county or municipality to impose the local use tax and such proposal is approved by a majority of the qualified voters voting thereon.

3. The local use tax may be imposed at the same rate as the local sales tax then currently in effect in the county or municipality upon all transactions which are subject to the taxes imposed pursuant to sections 144.600 to 144.745 within the county or municipality adopting such tax; provided, however, that if any local sales tax is repealed or the rate thereof is reduced or raised by voter approval, the local use tax rate shall also be deemed to be repealed, reduced or raised by the same action repealing, reducing or raising the local sales tax.

4. For purposes of sections 144.757 to 144.761, the use tax may be referred to or described as the equivalent of a sales tax on purchases made from out-of-state sellers by in-state buyers and on certain intrabusiness transactions. Such a description shall not change the classification, form or subject of the use tax or the manner in which it is collected.

(L. 1996 S.B. 981, A.L. 2000 H.B. 1238, A.L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 1155, A.L. 2007 S.B. 22)

(2005) Local use tax statutes are constitutional under Commerce Clause analysis; courts compare only intra-jurisdictional sales and use tax rates and not those of different taxing jurisdictions. Kirkwood Glass Co. v. Director of Revenue, 166 S.W.3d 583 (Mo.banc).



Section 144.759 Collection of additional local use tax for economic development--deposit in local use tax trust fund, not part of state revenue--distribution to counties and municipalities--refunds--notification to director of revenue on abolishment of tax.

Collection of additional local use tax for economic development--deposit in local use tax trust fund, not part of state revenue--distribution to counties and municipalities--refunds--notification to director of revenue on abolishment of tax.

144.759. 1. All local use taxes collected by the director of revenue pursuant to sections 144.757 to 144.761 on behalf of any county or municipality, less one percent for cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087 shall be deposited with the state treasurer in a local use tax trust fund, which fund shall be separate and apart from the local sales tax trust funds. The moneys in such local use tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each county or municipality imposing a local use tax, and the records shall be open to the inspection of officers of the county or municipality and to the public. No later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month, except as provided in subsection 2 of this section, to the county or municipality treasurer, or such other officer as may be designated by the county or municipality ordinance or order, of each county or municipality imposing the tax authorized by sections 144.757 to 144.761, the sum due the county or municipality as certified by the director of revenue.

2. The director of revenue shall distribute all moneys which would be due any county having a charter form of government and having a population of nine hundred thousand or more to the county treasurer or such other officer as may be designated by county ordinance, who shall distribute such moneys as follows: the portion of the use tax imposed by the county which equals one-half the rate of sales tax in effect for such county shall be disbursed to the county treasurer for expenditure throughout the county for public safety, parks, and job creation, subject to any qualifications and regulations adopted by ordinance of the county. Such ordinance shall require an audited comprehensive financial report detailing the management and use of such funds each year. Such ordinance shall also require that the county and the municipal league of the county jointly prepare a strategy to guide expenditures of funds and conduct an annual review of the strategy. The treasurer or such other officer as may be designated by county ordinance shall distribute one-third of the balance to the county and to each city, town and village in group B according to section 66.620 as modified by this section, a portion of the two-thirds remainder of such balance equal to the percentage ratio that the population of each such city, town or village bears to the total population of all such group B cities, towns and villages. For the purposes of this subsection, population shall be determined by the last federal decennial census or the latest census that determines the total population of the county and all political subdivisions therein. For the purposes of this subsection, each city, town or village in group A according to section 66.620 but whose per capita sales tax receipts during the preceding calendar year pursuant to sections 66.600 to 66.630 were less than the per capita countywide average of all sales tax receipts during the preceding calendar year, shall be treated as a group B city, town or village until the per capita amount distributed to such city, town or village equals the difference between the per capita sales tax receipts during the preceding calendar year and the per capita countywide average of all sales tax receipts during the preceding calendar year.

3. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any county or municipality for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such counties or municipalities. If any county or municipality abolishes the tax, the county or municipality shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal, and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such county or municipality, the director of revenue shall authorize the state treasurer to remit the balance in the account to the county or municipality and close the account of that county or municipality. The director of revenue shall notify each county or municipality of each instance of any amount refunded or any check redeemed from receipts due the county or municipality.

4. Except as modified in sections 144.757 to 144.761, all provisions of sections 32.085 and 32.087 applicable to the local sales tax, except for subsection 12 of section 32.087, and all provisions of sections 144.600 to 144.745 shall apply to the tax imposed pursuant to sections 144.757 to 144.761, and the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax.

(L. 1996 S.B. 981, A.L. 2000 H.B. 1238, A.L. 2004 H.B. 795, et al. merged with H.B. 833 merged with S.B. 1155, A.L. 2007 S.B. 22)



Section 144.761 Repeal or amendment of local use tax--effect on local use tax of repeal of local sales tax--petition to repeal local use tax--ballot measure on repeal of local use tax.

Repeal or amendment of local use tax--effect on local use tax of repeal of local sales tax--petition to repeal local use tax--ballot measure on repeal of local use tax.

144.761. 1. No county or municipality imposing a local use tax pursuant to sections 144.757 to 144.761 may repeal or amend such local use tax unless such repeal or amendment is submitted to and approved by the voters of the county or municipality in the manner provided in section 144.757; provided, however, that the repeal of the local sales tax within the county or municipality shall be deemed to repeal the local use tax imposed pursuant to sections 144.757 to 144.761.

2. Whenever the governing body of any county or municipality in which a local use tax has been imposed in the manner provided by sections 144.757 to 144.761 receives a petition, signed by fifteen percent of the registered voters of such county or municipality voting in the last gubernatorial election, calling for an election to repeal such local use tax, the governing body shall submit to the voters of such county or municipality a proposal to repeal the county or municipality use tax imposed pursuant to sections 144.757 to 144.761. If a majority of the votes cast on the proposal by the registered voters voting thereon are in favor of the proposal to repeal the local use tax, then the ordinance or order imposing the local use tax, along with any amendments thereto, is repealed. If a majority of the votes cast by the registered voters voting thereon are opposed to the proposal to repeal the local use tax, then the ordinance or order imposing the local use tax, along with any amendments thereto, shall remain in effect.

(L. 1996 S.B. 981, A.L. 2000 H.B. 1238)

Effective 6-27-00



Section 144.805 Aviation jet fuel sold to common carriers in interstate transporting or storage exempt from all sales and use tax, when--qualification, procedure--common carrier to make direct payment to revenue--tax revenues to be deposited in aviation trust fund--expires when.

Aviation jet fuel sold to common carriers in interstate transporting or storage exempt from all sales and use tax, when--qualification, procedure--common carrier to make direct payment to revenue--tax revenues to be deposited in aviation trust fund--expires when.

144.805. 1. In addition to the exemptions granted pursuant to the provisions of section 144.030, there shall also be specifically exempted from the provisions of sections 144.010 to 144.525, sections 144.600 to 144.746, and section 238.235, and the provisions of any local sales tax law, as defined in section 32.085, and from the computation of the tax levied, assessed or payable pursuant to sections 144.010 to 144.525, sections 144.600 to 144.746, and section 238.235, and the provisions of any local sales tax law, as defined in section 32.085, all sales of aviation jet fuel in a given calendar year to common carriers engaged in the interstate air transportation of passengers and cargo, and the storage, use and consumption of such aviation jet fuel by such common carriers, if such common carrier has first paid to the state of Missouri, in accordance with the provisions of this chapter, state sales and use taxes pursuant to the foregoing provisions and applicable to the purchase, storage, use or consumption of such aviation jet fuel in a maximum and aggregate amount of one million five hundred thousand dollars of state sales and use taxes in such calendar year.

2. To qualify for the exemption prescribed in subsection 1 of this section, the common carrier shall furnish to the seller a certificate in writing to the effect that an exemption pursuant to this section is applicable to the aviation jet fuel so purchased, stored, used and consumed. The director of revenue shall permit any such common carrier to enter into a direct-pay agreement with the department of revenue, pursuant to which such common carrier may pay directly to the department of revenue any applicable sales and use taxes on such aviation jet fuel up to the maximum aggregate amount of one million five hundred thousand dollars in each calendar year. The director of revenue shall adopt appropriate rules and regulations to implement the provisions of this section, and to permit appropriate claims for refunds of any excess sales and use taxes collected in calendar year 1993 or any subsequent year with respect to any such common carrier and aviation jet fuel.

3. The provisions of this section shall apply to all purchases and deliveries of aviation jet fuel from and after May 10, 1993.

4. All sales and use tax revenues upon aviation jet fuel received pursuant to this chapter, less the amounts specifically designated pursuant to the constitution or pursuant to section 144.701 for other purposes, shall be deposited to the credit of the aviation trust fund established pursuant to section 155.090; provided however, the amount of such state sales and use tax revenues deposited to the credit of such aviation trust fund shall not exceed ten million dollars in each calendar year.

5. The provisions of this section and section 144.807 shall expire on December 31, 2023.

(L. 1993 H.B. 913 §§ 1, B, A.L. 1996 S.B. 640, A.L. 1998 S.B. 619, A.L. 2002 H.B. 1196, A.L. 2005 S.B. 396, A.L. 2008 S.B. 930 & 947, A.L. 2012 H.B. 1504 merged with H.B. 1909)

Expires 12-31-23



Section 144.807 Common carriers in interstate air transportation, exemption for tangible personal property purchased or stored in state then transported out of state and used in the conduct of business--qualification for exemption--use in Missouri, taxes to apply.

Common carriers in interstate air transportation, exemption for tangible personal property purchased or stored in state then transported out of state and used in the conduct of business--qualification for exemption--use in Missouri, taxes to apply.

144.807. 1. In addition to the exemptions granted under the provisions of section 144.030, there shall also be specifically exempted from the provisions of sections 144.010 to 144.525, 144.600 to 144.748, and section 238.235, and the provisions of any local sales tax law, as defined in section 32.085, and from the computation of the tax levied, assessed or payable under sections 144.010 to 144.525, 144.600 to 144.748, and section 238.235, and the provisions of any local sales tax law, as defined in section 32.085, the purchase or storage by any common carrier engaged in the interstate air transportation of persons and cargo of tangible personal property, other than catered food and beverage products purchased for in-flight consumption and aviation jet fuel, within the state of Missouri, which tangible personal property is purchased or stored in the state of Missouri and is subsequently transported out of state by the common carrier and is used by the common carrier in the conduct of its business as a common carrier.

2. Any use of the tangible personal property by the common carrier, other than that incident to the delivery of the property to the carrier, the storage of the property by the carrier pending out-of-state transportation of the property by the carrier and the out-of-state transportation of the property by the carrier and subsequent use in the conduct of its business as a common carrier, shall subject the common carrier to liability for payment of sales and use tax, as applicable, with respect to such property so used by the common carrier in the state of Missouri, as if this exemption did not apply.

3. To qualify for the exemption under this section, the common carrier shall file an election with the department of revenue whereby the common carrier will agree to pay the state three hundred thousand dollars annually in equal monthly payments, on or before the fifteenth day of each such month, for the privilege of this election, and shall further agree that it will maintain records documenting the use and transportation of the tangible personal property outside the state of Missouri, as required under this section. Once a common carrier makes this election, it may furnish its vendors a certificate in writing that it is a common carrier qualifying for exemption under this section and can purchase tangible personal property free of sales and use taxes. To the extent the purchased property is used for its intended purpose in the state of Missouri, the carrier shall remit the appropriate tax directly to the department of revenue.

(L. 1993 H.B. 913 § 2)

Effective 5-10-93

Expires 12-31-23 (see section 144.805)



Section 144.809 Exemption for aviation jet fuel, when.

Exemption for aviation jet fuel, when.

144.809. In addition to the exemptions granted pursuant to the provisions of section 144.030, there is hereby specifically exempted from the provisions of, and the computation of the tax levied, assessed or payable under, any state or local sales or use tax, or any increase in any state or local sales or use tax rate, which tax or increase was not in effect on December 30, 1987, the sale, storage, use or consumption of aviation jet fuel at or upon airports within the state of Missouri, which airports are recipients of federal grant funds, have submitted applications for or have been approved for federal grant funds, or which are otherwise eligible to apply for federal grant funds.

(L. 1996 S.B. 640)



Section 144.811 Broadcast equipment purchased by broadcast stations exempt from sales and use tax--definitions.

Broadcast equipment purchased by broadcast stations exempt from sales and use tax--definitions.

144.811. 1. In addition to the exemptions granted under the provisions of section 144.030, there shall also be specifically exempted from the provisions of sections 144.010 to 144.525, sections 144.600 to 144.748, section 238.235, and from the provisions of any local sales tax law, as defined in section 32.085, and from the computation of the tax levied, assessed or payable under sections 144.010 to 144.525, sections 144.600 to 144.748, section 238.235, and under any local sales tax law, as defined in section 32.085, any equipment purchased by a federally licensed commercial or public broadcast station when such equipment purchase is made as a result of federal mandate and the technological change that results. This exemption does not apply to replacement of equipment necessitated by a result of use or equipment replaced due to damage or theft.

2. As used is this section, the following terms mean:

(1) "Broadcast equipment", such equipment as may be necessary for the broadcast station to fulfill those obligations as set forth under federal guidelines;

(2) "Federal mandate", any action of the Congress of the United States or any federal regulatory agency having jurisdiction with regard to broadcast stations when such action requires broadcasters to alter methods of operation;

(3) "Federally licensed broadcast station", any enterprise, either commercial or noncommercial, which operates under a license granted by the Federal Communications Commission for the purpose of the free distribution of audio and/or video services when such distribution occurs by means of transmission over the public airwaves;

(4) "Technological change", those changes in the design and methods of operation of broadcast equipment which would, by virtue of these changes, require the implementation and/or installation of replacement equipment and the updating of existing equipment.

(L. 1999 H.B. 139 § 3)

Effective 7-13-99



Section 144.815 Bullion and investment coins, sales and use tax exemption.

Bullion and investment coins, sales and use tax exemption.

144.815. In addition to the exemptions granted pursuant to the provisions of section 144.030, there shall also be specifically exempted from all local sales taxes, as defined in section 32.085, and sections 144.010 to 144.510 and 144.600 to 144.757, and from the computation of the tax levied, assessed or payable pursuant to all local sales taxes as defined in section 32.085 and sections 144.010 to 144.525 and 144.600 to 144.811, purchases of bullion and investment coins. For purposes of this section, the following terms shall mean: (1) "Bullion", gold, silver, platinum or palladium in a bulk state, where its value depends on its content rather than its form, with a purity of not less than nine hundred parts per one thousand; and (2) "Investment coins", numismatic coins or other forms of money and legal tender manufactured of gold, silver, platinum, palladium or metals with a fair market value greater than the face value of the coins.

(L. 2000 S.B. 896, A.L. 2001 H.B. 825)



Section 144.817 Sales tax exemption for certain property donated to the state within one year of purchase.

Sales tax exemption for certain property donated to the state within one year of purchase.

144.817. In addition to the exemptions granted pursuant to the provisions of section 144.030, there shall also be specifically exempted from the provisions of the local sales tax law as defined in section 32.085, section 238.235, and sections 144.010 to 144.525 and 144.600 to 144.745, and from the computation of the tax levied, assessed, or payable pursuant to the local sales tax law as defined in section 32.085, section 238.235, and sections 144.010 to 144.525 and 144.600 to 144.761, purchases of any item of tangible personal property which is, within one year of such purchase, donated without charge to the state of Missouri. The exemption prescribed in this section includes purchases of all items of tangible personal property converted into an item donated as a gift to the state of Missouri.

(L. 2003 S.B. 11)



Section 144.1000 Citation of act.

Citation of act.

144.1000. Sections 144.1000 to 144.1015 shall be known as and referred to as the "Simplified Sales and Use Tax Administration Act".

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 144.1003 Definitions.

Definitions.

144.1003. As used in sections 144.1000 to 144.1015, the following terms shall mean: (1) "Agreement", the streamlined sales and use tax agreement; (2) "Certified automated system", software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state and maintain a record of the transaction; (3) "Certified service provider", an agent certified jointly by the states that are signatories to the agreement to perform all of the seller's sales tax functions; (4) "Person", an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation or any other legal entity; (5) "Sales tax", any sales tax levied pursuant to this chapter, section 32.085, or any other sales tax authorized by statute and levied by this state or its political subdivisions; (6) "Seller", any person making sales, leases or rentals of personal property or services; (7) "State", any state of the United States and the District of Columbia; (8) "Use tax", the use tax levied pursuant to this chapter.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 144.1006 Multistate discussions permitted, state representation, duties.

Multistate discussions permitted, state representation, duties.

144.1006. For the purposes of reviewing and, if necessary, amending the agreement embodying the simplification recommendations contained in section 144.1015, the state may enter into multistate discussions. For purposes of such discussions, the state shall be represented by seven delegates, one of whom shall be appointed by the governor, two members appointed by the speaker of the house of representatives, one member appointed by the minority leader of the house of representatives, two members appointed by the president pro tempore of the senate and one member appointed by the minority leader of the senate. The delegates need not be members of the general assembly and at least one of the delegates appointed by the speaker of the house of representatives and one member appointed by the president pro tempore of the senate shall be from the private sector and represent the interests of Missouri businesses. The delegates shall recommend to the committees responsible for reviewing tax issues in the senate and the house of representatives each year any amendment of state statutes required to be substantially in compliance with the agreement. Such delegates shall make a written report by the fifteenth day of January each year regarding the status of the multistate discussions and upon final adoption of the terms of the sales and use tax agreement by the multistate body.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 144.1009 Agreements not to invalidate or amend state law--action of general assembly required for implementation of conditions, procedure.

Agreements not to invalidate or amend state law--action of general assembly required for implementation of conditions, procedure.

144.1009. No provision of the agreement authorized by sections 144.1000 to 144.1015 in whole or in part invalidates or amends any provision of the law of this state. Implementation of any condition of this agreement in this state, whether adopted before, at, or after membership of this state in the agreement, must be by action of the general assembly. Such report shall be delivered to the governor, the secretary of state, the president pro tempore of the senate and the speaker of the house of representatives and shall simultaneously be made publicly available by the secretary of state to any person requesting a copy.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 144.1012 Elements of agreement, number of delegates necessary to enter into.

Elements of agreement, number of delegates necessary to enter into.

144.1012. Unless five of the seven delegates agree, the delegates shall not enter into or vote for any streamlined sales and use tax agreement that:

(1) Requires adoption of a definition of any term that would cause any item or transaction that is now excluded or exempted from sales or use tax to become subject to sales or use tax;

(2) Requires the state of Missouri to fully exempt or fully apply sales taxes to the sale of food or any other item;

(3) Restricts the ability of local governments under statutes in effect on August 28, 2002, to enact one or more local taxes on one or more items without application of the tax to all sales within the taxing jurisdiction, however, restriction of any such taxes allowed by statutes effective after August 28, 2002, may be supported;

(4) Provides for adoption of any uniform rate structure that would result in a tax increase for any Missouri taxpayer;

(5) Affects the sourcing of sales tax transactions; or

(6) Prohibits limitations or thresholds on the application of sales and use tax rates or prohibits any current sales or use tax exemption in the state of Missouri, including exemptions that are based on the value of the transaction or item.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02



Section 144.1015 Features of agreement to be considered.

Features of agreement to be considered.

144.1015. In addition to the requirements of section 144.1012, the delegates should consider the following features when deciding whether or not to enter into any streamlined sales and use tax agreement:

(1) The agreement should address the limitation of the number of state rates over time;

(2) The agreement should establish uniform standards for administration of exempt sales and the form used for filing sales and use tax returns and remittances;

(3) The agreement should require the state to provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states;

(4) The agreement should provide that registration with the central registration system and the collection of sales and use taxes in the signatory states will not be used as a factor in determining whether the seller has nexus with a state for any tax;

(5) The agreement should provide for reduction of the burdens of complying with local sales and use taxes through the following so long as they do not conflict with the provisions of section 144.1012:

(a) Restricting variances between the state and local tax bases;

(b) Requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions;

(c) Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes; and

(d) Providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions;

(6) The agreement should outline any monetary allowances that are to be provided by the states to sellers or certified service providers. The agreement must allow for a joint public and private sector study of the compliance cost on sellers and certified service providers to collect sales and use taxes for state and local governments under various levels of complexity to be completed by July 1, 2003;

(7) The agreement should require each state to certify compliance with the terms of the agreement prior to joining and to maintain compliance, under the laws of the member state, with all provisions of the agreement while a member, only if the agreement and any amendment thereto complies with the provisions of section 144.1012;

(8) The agreement should require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information; and

(9) The agreement should provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult with in the administration of the agreement.

(L. 2002 H.B. 1150, et al.)

Effective 7-01-02






Chapter 145 Estate Tax (Formerly Inheritance Tax)

Section 145.009 Law effective, when--estates to which applicable.

Law effective, when--estates to which applicable.

145.009. Sections 145.011 to 145.995 shall become effective January 1, 1981, but it shall apply only with respect to decedents dying on or after January 1, 1981. The repeal of the provisions of chapter 145 shall become effective January 1, 1981, but it shall not affect any decedents dying before January 1, 1981, in any respect, including, but not limited to, the determination of tax, interest, penalties, procedures, and periods of limitations.

(L. 1980 S.B. 539 § 2)



Section 145.011 Tax imposed on transfer of decedent's estate equal to maximum credit allowed by federal law.

Tax imposed on transfer of decedent's estate equal to maximum credit allowed by federal law.

145.011. A tax is imposed on the transfer of every decedent's estate which consists in whole or in part of property having a tax situs within the state of Missouri. The Missouri estate tax shall be the maximum credit for state death taxes allowed by Internal Revenue Code Section 2011 but not less than the maximum credit for state death taxes allowable to the estate of a decedent against the federal estate tax by Section 2011 or any other provision of the laws of the United States.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.041 Estate containing property having tax situs outside Missouri--computation of tax.

Estate containing property having tax situs outside Missouri--computation of tax.

145.041. If the decedent's estate contains property having a tax situs not within the state of Missouri, then the tax determined by section 145.011 shall be reduced to an amount determined by multiplying the tax by a fraction whose numerator is the gross estate excluding all property having a tax situs not within the state of Missouri at the decedent's death and whose denominator is the gross estate. In determining the fraction, no deductions shall be considered and the gross estate shall not be reduced by a mortgage or other indebtedness for which the decedent's estate is not liable.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.051 Executor to pay tax.

Executor to pay tax.

145.051. The liability imposed by sections 145.011 to 145.995 shall be paid by the executor.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.091 Terms to have same meaning as in federal law, exception--references to federal law construed.

Terms to have same meaning as in federal law, exception--references to federal law construed.

145.091. Any term used in sections 145.011 to 145.995 shall have the same meaning as when used in a comparable context in the laws of the United States, unless a different meaning is clearly required by the provisions of sections 145.011 to 145.995. Any reference in sections 145.011 to 145.995 to the Internal Revenue Code or other laws of the United States shall mean the Internal Revenue Code of 1954, and amendments thereto, and other provisions of the laws of the United States, as they may be or become effective, at any time or from time to time.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.101 Definitions.

Definitions.

145.101. 1. "Executor" means the executor or administrator of the decedent, or, if there is no executor or administrator, then any person in actual or constructive possession of any property of the decedent.

2. "Nonresident" means an individual who is not a resident.

3. "Resident" means an individual who is domiciled in this state at the time of death.

4. "State" means any state or territory of the United States and the District of Columbia.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.102 Tax situs of property.

Tax situs of property.

145.102. Property shall have a tax situs within the state of Missouri if:

(1) It is real estate or tangible personal property and has actual situs within the state of Missouri; or

(2) It is intangible personal property and the decedent was a resident.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.201 Decedent's domicile, states in conflict, compromise by agreement, content--interest shall accrue, when.

Decedent's domicile, states in conflict, compromise by agreement, content--interest shall accrue, when.

145.201. When the director of revenue claims that a decedent was domiciled in this state at the time of his death and the taxing authorities of another state or states make a like claim on behalf of their state or states, the director may make a written agreement of compromise with the other taxing authorities and the executor that a certain sum shall be accepted in full satisfaction of any and all death taxes imposed by this state, including any interest or penalties to the date of filing the agreement. The agreement shall also fix the amount to be accepted by the other states in full satisfaction of death taxes. The executor is hereby authorized to make such agreement. The director shall assess the agreed tax and the tax shall be deemed conclusively fixed as therein provided. Unless the tax is paid within ninety days after filing the agreement, interest shall accrue upon the amount fixed in the agreement from the time of the decedent's death.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.301 Discharge of executor or fiduciary, when--procedure.

Discharge of executor or fiduciary, when--procedure.

145.301. If an executor or other fiduciary receives a discharge pursuant to Internal Revenue Code Section 2204 (a) or (b) and if the fiduciary makes written application to the director of revenue for determination of the amount of the tax and discharge from personal liability, the director within two months after receiving satisfactory evidence of the Section 2204 discharge, but not after the expiration of the period prescribed for the assessment of the tax in section 145.711, shall notify the fiduciary of the amount of the tax. The fiduciary, on payment of the amount of which he is notified (other than any amount the time payment of which is extended under section 145.551), and on furnishing any bond which may be required for any amount for which the time for payment is extended, shall be discharged from personal liability for any deficiency in tax thereafter found to be due and shall be entitled to a receipt or writing showing the discharge.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.481 Tax return required when--executor's duty.

Tax return required when--executor's duty.

145.481. A tax return with respect to the tax imposed by sections 145.011 to 145.995 shall be made:

(1) With respect to a resident, by every executor who is required to file a federal estate tax return;

(2) With respect to a nonresident, by every executor who is required to file a federal estate tax return if that part of the gross estate having a tax situs within the state of Missouri exceeds ten thousand dollars.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.511 Return, when and where filed--payment of tax.

Return, when and where filed--payment of tax.

145.511. Returns required by section 145.481 shall be filed within nine months after the death of the decedent. A person required to make and file a return under sections 145.011 to 145.995 shall without assessment, notice, or demand, pay any tax due thereon to the director of revenue on or before the date fixed for filing such return (determined without regard to any extension of time for filing the return). The director shall prescribe the place for filing any return, declaration, statement, or other document required pursuant to this chapter and for the payment of any tax.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.551 Extension of time for payment or filing return or other document--interest to accrue, rate.

Extension of time for payment or filing return or other document--interest to accrue, rate.

145.551. 1. The director of revenue may grant a reasonable extension of time for payment of tax, or for filing any return, declaration, statement, or other document required by sections 145.011 to 145.995 on such terms and conditions as he may require. No extension for filing any return, declaration, statement or document shall exceed six months.

2. If a taxpayer has been granted an extension of time for filing the federal estate tax return, the filing of a copy of the extension with the director of revenue shall automatically extend the due date of the tax return required by sections 145.011 to 145.995.

3. If a taxpayer has been granted an extension of time for paying any portion of the federal estate tax, the filing of a copy of the extension with the director of revenue shall automatically extend the time for the payment of the tax or a portion of the tax required by sections 145.011 to 145.995 to the applicable limitations specified in Internal Revenue Code Section 2011(c) or 2015. The portion of the Missouri estate tax which is subject to deferral or payable in installments shall be determined by multiplying the total Missouri estate tax payable by a fraction, the numerator of which is the gross value of those assets of the decedent's estate having a taxable situs in Missouri which qualify for deferred or installment payment under Internal Revenue Code Section 6161, 6163, or 6166, and the denominator of which is the gross value of all assets of the decedent's estate having a taxable situs in Missouri. For purposes of this section, the value of property shall be that determined for federal estate tax purposes. Deferred payments and installment payments with interest shall be paid at the same time and in the same manner as payments of the federal estate tax are required to be made under the applicable sections of the Internal Revenue Code. Acceleration of payments under this section shall occur under the same circumstances and in the same manner as provided in Internal Revenue Code Section 6166(g). During such extension, interest shall accrue and become due annually on the Missouri estate tax at the same rate as provided in Section 6601 of Title 26, United States Code for the extension of federal estate taxes during the same period. If more than one rate is applicable to amounts owed by a taxpayer under the federal estate tax during such period of extension, the same rates shall apply to the Missouri estate tax, and in the same proportion in which such rates are applicable to the amount owed under the federal estate tax attributable to assets having a taxable situs in Missouri. After the period of extension for the payment of Missouri estate taxes has expired, interest shall accrue as provided in section 143.731.

(L. 1980 S.B. 539, A.L. 1985 H.B. 398, A.L. 1986 S.B. 669, et al., A.L. 1987 H.B. 384 Revision)

Effective 6-15-87



Section 145.552 Recovery of estate tax from distributee, permitted when.

Recovery of estate tax from distributee, permitted when.

145.552. Unless the decedent otherwise directs by will, if any part of the decedent's gross estate for federal estate tax purposes consists of property the value of which is includable in the gross estate by reason of Internal Revenue Code section 2044, the decedent's estate shall be entitled to recover from the person receiving the property the amount by which the total Missouri estate tax paid exceeds the total Missouri estate tax which would have been payable if the value of such property had not been included in the gross estate. For purposes of this section, if there is more than one person receiving the property, the right of recovery shall be against each such person, based on his pro rata share of the property received. Further, for purposes of this section, interest and penalties attributable to additional Missouri estate tax on property described in this section shall be treated as additional Missouri estate tax which the decedent's estate shall be entitled to recover in accordance with the provisions of this section.

(L. 1986 S.B. 669, et al.)



Section 145.601 Correction or amendment of federal estate tax return, report to director of revenue required, exceptions by regulation.

Correction or amendment of federal estate tax return, report to director of revenue required, exceptions by regulation.

145.601. If the amount of a taxpayer's federal taxable estate, adjusted taxable gifts, or credit for state death taxes reported on his federal estate tax return is changed or corrected by the United States Internal Revenue Service or other competent authority, the taxpayer shall report the change or correction within ninety days after the final determination of the change or correction or as otherwise required by the director of revenue. Each report shall state whether and wherein the determination is believed to be erroneous. Any taxpayer filing an amended federal estate tax return shall also file within ninety days thereafter an amended return under sections 145.011 to 145.995 and shall give such information as the director of revenue may require. The imposition of an additional tax by Internal Revenue Code Section 2032A shall constitute a change. The director of revenue may by regulation prescribe exceptions to the requirements of this section as he deems appropriate.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.711 Deficiency in tax paid--notice--assessment--time limitations.

Deficiency in tax paid--notice--assessment--time limitations.

145.711. 1. Except as otherwise provided in this section, a notice of deficiency shall be mailed to the taxpayer within three years after the return was filed. No deficiency shall be assessed or collected unless the notice is mailed within the three-year period or the period otherwise fixed.

2. If no return is filed or a false and fraudulent return is filed with intent to evade the tax imposed by sections 145.011 to 145.995, a notice of deficiency may be mailed to the taxpayer at any time.

3. If a taxpayer fails to comply with the requirements of section 145.601 by not reporting a change or correction or by not filing an amended return, a notice of deficiency may be mailed to the taxpayer within one year after the director of revenue shall become aware of the determination. A notice under this subsection shall be limited to the effects on the Missouri estate tax of the issues on which the federal determination is based.

4. If the taxpayer shall, pursuant to section 145.601, report a change or correction or file an amended return or report a change or correction which is treated in the same manner as if it were a deficiency for federal estate tax purposes, the assessment (if not deemed to have been made upon the filing of the report or amended return) may be made at any time within one year after the report or amended return was filed. A notice under this subsection shall be limited in the manner provided in subsection 3 of this section.

5. Where, before the expiration of the time prescribed in this section for the assessment of a deficiency, both the director of revenue and the taxpayer shall have consented in writing to its assessment after such time, the deficiency may be assessed at any time prior to the expiration of period agreed upon. The period so agreed may be extended by subsequent agreement in writing made before the expiration of the period previously agreed upon.

6. For purposes of this section a return filed before the last day prescribed by law or by regulation promulgated pursuant to law for the filing thereof shall be deemed to be filed on such last day.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.801 Claims for credit or refund--limitations on time allowed for filing and amount--amended return, time limited--interest on refund or credit ceases, when.

Claims for credit or refund--limitations on time allowed for filing and amount--amended return, time limited--interest on refund or credit ceases, when.

145.801. 1. A claim for credit or refund of an overpayment of any tax imposed by sections 145.011 to 145.995 shall be filed by the taxpayer within three years from the time the return was filed or two years from the time the tax was paid, whichever of the periods expires the later; or if no return was filed by the taxpayer, within two years from the time the tax was paid. No credit or refund shall be allowed or made after the expiration of the period of limitation prescribed in this subsection for the filing of a claim for credit or refund, unless a claim for credit or refund is filed by the taxpayer within the period.

2. If the claim is filed by the taxpayer during the three-year period prescribed in subsection 1, the amount of the credit or refund shall not exceed the portion of the tax paid within the three years immediately preceding the filing of the claim plus the period of any extension of time for filing the return. If the claim is not filed within the three-year period, but is filed within the two-year period, the amount of the credit or refund shall not exceed the portion of the tax paid during the two years immediately preceding the filing of the claim. If no claim is filed, the credit or refund shall not exceed the amount which would be allowable under either of the preceding sentences, as the case may be, if a claim was filed on the date the credit or refund is allowed.

3. If pursuant to subsection 5 of section 145.711 an agreement for an extension of the period for assessment is made within the period prescribed in subsection 1 of this section for the filing of a claim for credit or refund, the period for filing a claim for credit or for making a credit or refund if no claim is filed, shall not expire prior to six months after the expiration of the period within which an assessment may be made pursuant to the agreement or any extension. The amount of the credit or refund shall not exceed the portion of the tax paid after the execution of the agreement and before the filing of the claim or the making of the credit or refund, as the case may be, plus the portion of the tax paid within the period which would be applicable under subsection 1 of this section if a claim had been filed on the date the agreement was executed.

4. If a taxpayer is required by section 145.601 to report a change or correction which is treated in the same manner as if it were an overpayment for federal estate tax purposes, an amended return or a claim for credit or refund of any resulting overpayment of tax shall be filed by the taxpayer within one year from the time the notice of such change or correction or such amended return was required to be filed with the director of revenue. If the report or amended return required by section 145.601 is not filed within the ninety-day period therein specified, interest on any resulting refund or credit shall cease to accrue after the ninetieth day. The amount of such credit or refund shall not exceed the amount of the reduction in Missouri estate tax attributable to the effect of the issues on which the federal change or correction or the items amended on the taxpayer's amended federal estate tax return are based.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.846 Application for review, filing.

Application for review, filing.

145.846. An application for review of the director of revenue's determination pursuant to sections 145.011 to 145.995 shall be filed by the executor with the administrative hearing commission under section 621.050.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.871 Reciprocity with other states in enforcement of liabilities for estate and transfer taxes.

Reciprocity with other states in enforcement of liabilities for estate and transfer taxes.

145.871. The courts of this state shall recognize and enforce liabilities for estate and transfer taxes lawfully imposed by any state which extends a like comity to this state, and the duly authorized officer of any such state may sue for the collection of such a tax in the courts of this state. A certificate by the secretary of state of the other state that an officer suing for the collection of the tax is duly authorized to collect the tax shall be conclusive proof of such authority. For the purposes of this section, the word "TAXES" shall include additions to tax, interest, and penalties, and liabilities for the taxes, additions to tax, interest, and penalties shall be recognized and enforced by the courts of this state to the same extent that the laws of the other state permit the enforcement in its courts of liability for the taxes, additions to a tax, interest, and penalties due this state under sections 145.011 to 145.995.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.961 Director to administer and enforce law--rules and regulations to follow federal rules.

Director to administer and enforce law--rules and regulations to follow federal rules.

145.961. 1. The director of revenue shall administer and enforce the tax imposed by sections 145.011 to 145.995 and he is authorized to make such rules and regulations and to require such facts and information to be reported as he may deem necessary to enforce the provisions of sections 145.011 to 145.995.

2. The rules and regulations prescribed by the director of revenue shall follow as nearly as practicable the rules and regulations of the Secretary of the Treasury of the United States. This construction of sections 145.011 to 145.995 will further its purposes to simplify the preparation of tax returns, aid in its interpretation through use of federal precedents, and improve its enforcement.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.971 Director to determine form and content of returns, documents--investigative powers--retention period for reports and returns.

Director to determine form and content of returns, documents--investigative powers--retention period for reports and returns.

145.971. 1. The director of revenue may prescribe the form and contents of any return or other documents, including a copy of part or all of a federal return, required to be filed under the provisions of sections 145.011 to 145.995.

2. The director of revenue for the purpose of ascertaining the corrections of any return, or for the purpose of making an estimate of any person, shall have power to examine or to cause to have examined, by any agent or representative designated by him for that purpose, any books, papers, records, or memoranda bearing upon the matters required to be included in the return, and may require the attendance of the person rendering the return or any officer or employee of such person, or the attendance of any other person having knowledge in the premises, and may take testimony and require proof material for his information, with power to administer oaths to such person or persons.

3. Reports and returns required to be filed under sections 145.011 to 145.995 shall be preserved for four years and thereafter until the director of revenue orders them destroyed.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.985 Procedure--income tax laws applicable.

Procedure--income tax laws applicable.

145.985. Except as otherwise specifically provided in sections 145.011 to 145.995, procedural matters under the provisions of sections 145.011 to 145.995 shall be determined pursuant to and in the manner prescribed in the following sections of the revised statutes of Missouri, the state income tax law, governing similar procedures thereunder: sections 143.561, 143.571, 143.611, 143.621, 143.631, 143.641, 143.651, 143.661, 143.671, 143.681, 143.691, 143.701, 143.721, 143.731, 143.741, 143.751, 143.771, 143.781, 143.791, 143.811, 143.821, 143.831, 143.841, 143.851, 143.861, 143.881, 143.891, 143.901, and 143.986.

(L. 1980 S.B. 539)

Effective 1-1-81



Section 145.995 Generation-skipping credit tax imposed--amount.

Generation-skipping credit tax imposed--amount.

145.995. 1. A generation-skipping credit tax is imposed on every generation-skipping transfer which consists in whole or in part of property having a tax situs within the state of Missouri. The Missouri generation-skipping credit tax shall be the maximum credit for state death taxes allowed by Internal Revenue Code, section 2604.

2. The other sections of sections 145.011 to 145.995 shall be applied by substituting:

(1) "Missouri generation-skipping credit tax" for "Missouri estate tax";

(2) "Tax imposed by section 145.995" for "tax imposed by section 145.011";

(3) "Property included in the generation-skipping transfer" for "gross estate";

(4) "Generation-skipping tax credit" for "credit for state death taxes"; and

(5) "Federal generation-skipping tax return" for "federal estate tax return".

(L. 1980 S.B. 539, A.L. 1989 H.B. 35, et al.)

Effective 1-1-90



Section 145.1000 Repeal of federal estate tax, effect on state tax--effective date.

Repeal of federal estate tax, effect on state tax--effective date.

145.1000. Other provisions of this chapter to the contrary notwithstanding, if the federal estate tax imposed pursuant to Section 2011 of the Internal Revenue Code, as amended, is repealed, then no tax shall be imposed on the transfer of a decedent's estate in Missouri. The provisions of this section shall become effective on the same date as the effective date of the repeal of the federal estate tax.

(L. 2001 H.B. 241)

*Contingent effective date






Chapter 146 Intangible Personal Property Tax

Section 146.040 Taxable situs of intangible personal property--how determined when title divided.

Taxable situs of intangible personal property--how determined when title divided.

146.040. 1. Intangible personal property shall be deemed to have a taxable situs in this state for the purpose of being subject to a property tax for the year 1947 and each succeeding year, where, at any time during the calendar year preceding the year for which the property is subject to said tax, the legal title thereto is owned by a person domiciled in this state, or by a domestic corporation, or where said intangible property acquires a business situs in this state when the legal title thereto is owned by a person not domiciled in this state, or by a foreign corporation.

2. In all cases where both the persons holding or owning the legal title and the equitable title or beneficial interest in the same property are domiciled in this state, only the holder of the legal title shall be liable for such tax. In all cases where the legal title is not held in this state the person holding the equitable title or beneficial interest shall be liable for the tax. Intangible personal property the legal title to which is held or owned by a person domiciled in this state in the fiduciary capacity by virtue of conveyance or disposition of a nonresident person shall not be deemed to have a situs in this state solely because of the fiduciary title thereto.

(L. 1945 p. 1914 § 6)



Section 146.056 County treasurer to mail forms to taxpayers--lists confidential.

County treasurer to mail forms to taxpayers--lists confidential.

146.056. 1. On or before the fifteenth day of January of each year every county treasurer shall mail to each intangible taxpayer as listed by the director of revenue, and to such other persons as he may have reason to believe may be possessed of taxable intangible property a form prescribed and furnished by the director of revenue, together with a brief statement of what is required of the taxpayer under sections 146.055 and 146.056. Every county treasurer shall mail, on or before the first day of February of each year, to the director of revenue, a list of the additional names to whom he has mailed said form, which said list of additional names shall be added to the list held by the director of revenue as those who have intangible personal property subject to taxation.

2. The county treasurer shall keep all such lists strictly confidential and shall not reveal the contents thereof to any person except as herein provided.

(L. 1951 p. 867 § 2)



Section 146.060 Rate of interest on delinquent tax--how collected.

Rate of interest on delinquent tax--how collected.

146.060. Every person who is liable for any tax pursuant to the provisions of this chapter and who fails to pay the same when it is due shall be required to pay as part of such tax interest thereon at the rate determined by section 32.065 from such time, and the method of collecting the tax and penalty shall be the same as provided by law in the case of delinquent income taxes.

(L. 1945 p. 1914 § 11, A.L. 1982 H.B. 1351, et al.)



Section 146.070 Estates to pay tax--fiduciary to file return.

Estates to pay tax--fiduciary to file return.

146.070. No estate in which there is intangible personal property subject to tax under this chapter shall be closed without the payment of the tax levied under this chapter, both in respect to the liability of the estate and the decedent prior to his death. In all estates in which there is intangible personal property subject to tax under this chapter, a return shall be filed by the fiduciary with the director of revenue, within thirty days of filing of the final or annual settlement with the probate division of the circuit court.

(L. 1945 p. 1914 § 12, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 146.100 Director of revenue may extend time--rate of interest.

Director of revenue may extend time--rate of interest.

146.100. The director of revenue may, for good cause shown, extend the time for filing said property tax returns on intangibles; provided, however, that taxes due on such return shall bear interest at the rate of one percent per month, or part thereof, from the last date on which the return should have been filed.

(L. 1945 p. 1914 § 10)



Section 146.130 Penalty for violation.

Penalty for violation.

146.130. Every person who fails or refuses to make the return required by this chapter; or who makes any false or fraudulent return or false statement in any return, with intent to evade the payment of the tax or any part thereof, imposed by this chapter; or who aids or abets another in any attempt to evade the payment of the tax, or any part thereof, imposed by this chapter; and every officer or employee of any company or association who shall make or participate in the making of any false return, or any false statement in any return required by this chapter, with the intent to evade the payment of any tax hereunder, shall, upon conviction, be deemed guilty of a misdemeanor.

(L. 1945 p. 1914 § 13)






Chapter 147 Corporation Franchise Tax

Section 147.010 Annual franchise tax, rate--exceptions.

Annual franchise tax, rate--exceptions.

147.010. 1. For the transitional year defined in subsection 4 of this section and each taxable year beginning on or after January 1, 1980, but before January 1, 2000, every corporation organized pursuant to or subject to chapter 351 or pursuant to any other law of this state shall, in addition to all other fees and taxes now required or paid, pay an annual franchise tax to the state of Missouri equal to one-twentieth of one percent of the par value of its outstanding shares and surplus if its outstanding shares and surplus exceed two hundred thousand dollars, or if the outstanding shares of such corporation or any part thereof consist of shares without par value, then, in that event, for the purpose contained in this section, such shares shall be considered as having a value of five dollars per share unless the actual value of such shares exceeds five dollars per share, in which case the tax shall be levied and collected on the actual value and the surplus if the actual value and the surplus exceed two hundred thousand dollars. If such corporation employs a part of its outstanding shares in business in another state or country, then such corporation shall pay an annual franchise tax equal to one-twentieth of one percent of its outstanding shares and surplus employed in this state if its outstanding shares and surplus employed in this state exceed two hundred thousand dollars, and for the purposes of sections 147.010 to 147.120, such corporation shall be deemed to have employed in this state that proportion of its entire outstanding shares and surplus that its property and assets employed in this state bears to all its property and assets wherever located. A foreign corporation engaged in business in this state, whether pursuant to a certificate of authority issued pursuant to chapter 351 or not, shall be subject to this section. Any corporation whose outstanding shares and surplus as calculated in this subsection does not exceed two hundred thousand dollars shall state that fact on the annual report form prescribed by the secretary of state. For all taxable years beginning on or after January 1, 2000, but ending before December 31, 2009, the annual franchise tax shall be equal to one-thirtieth of one percent of the corporation's outstanding shares and surplus if the outstanding shares and surplus exceed one million dollars. Any corporation whose outstanding shares and surplus do not exceed one million dollars shall state that fact on the annual report form prescribed by the director of revenue. For taxable years beginning on or after January 1, 2010, but before December 31, 2011, the annual franchise tax shall be equal to one-thirtieth of one percent of the corporation's outstanding shares and surplus if the outstanding shares and surplus exceed ten million dollars. For all taxable years beginning on or after January 1, 2010, but before December 31, 2015, any corporation whose outstanding shares and surplus do not exceed ten million dollars shall state that fact on the annual report form prescribed by the director of revenue. For all taxable years beginning on or after January 1, 2011, but before December 31, 2015, a corporation's annual tax liability under this chapter shall not exceed the amount of annual franchise tax liability of such corporation for the taxable year ending on or before December 31, 2010. If the corporation had no annual franchise tax liability under this chapter for the taxable year ending on or before December 31, 2010, because such corporation was not in existence or doing business in Missouri, the annual franchise tax for the first taxable year in which such corporation exists shall be determined by applying the applicable rate of tax provided under the provisions of this subsection to the corporation's outstanding shares and surplus if the outstanding shares and surplus exceed ten million dollars, but in no case shall such corporation's tax liability for any subsequent taxable year exceed the amount of annual franchise tax liability of such corporation for the first full taxable year such corporation was in existence or doing business in Missouri. For taxable years beginning on or after January 1, 2012, the annual franchise tax shall be equal to the percentage rate prescribed in this subsection for the corresponding taxable year of the corporation's outstanding shares and surplus if the outstanding shares and surplus exceed the corresponding minimum threshold amount prescribed as follows:

(1) For tax year 2012, the rate shall be one-thirty-seventh of one percent and the threshold amount shall be ten million dollars;

(2) For tax year 2013, the rate shall be one-fiftieth of one percent and the threshold amount shall be ten million dollars;

(3) For tax year 2014, the rate shall be one-seventy-fifth of one percent and the threshold amount shall be ten million dollars;

(4) For tax year 2015, the rate shall be one-hundred-fiftieth of one percent and the threshold amount shall be ten million dollars;

(5) For tax years beginning on or after January 1, 2016, no annual franchise tax shall be imposed under this section.

2. Sections 147.010 to 147.120 shall not apply to corporations not organized for profit, nor to corporations organized pursuant to the provisions of chapter 349, nor to express companies, which now pay an annual tax on their gross receipts in this state, nor to insurance companies, which are subject to an annual tax on their premium receipts in this state, nor to state, district, county, town and farmers' mutual companies now organized or that may be hereafter organized pursuant to any of the laws of this state, organized for the sole purpose of writing fire, lightning, windstorm, tornado, cyclone, hail and plate glass and mutual automobile insurance and for the purpose of paying any loss incurred by any member by assessment, nor to any mutual insurance corporation not having shares, nor to a company or association organized to transact business of life or accident insurance on the assessment plan for the purpose of mutual protection and benefit to its members and the payment of stipulated sums of moneys to the family, heirs, executors, administrators or assigns of the deceased member, nor to foreign life, fire, accident, surety, liability, steam boiler, tornado, health, or other kind of insurance company of whatever nature coming within the provisions of section 147.050 and doing business in this state, nor to savings and loan associations and domestic and foreign regulated investment companies as defined by Section 170 of the Act of Congress commonly known as the Revenue Act of 1942, nor to electric and telephone corporations organized pursuant to chapter 351 and chapter 392 prior to January 1, 1980, which have been declared tax-exempt organizations pursuant to Section 501(c) of the Internal Revenue Code of 1986, nor for taxable years beginning after December 31, 1986, to banking institutions subject to the annual franchise tax imposed by sections 148.010 to 148.110; but bank deposits shall be considered as funds of the individual depositor left for safekeeping and shall not be considered in computing the amount of tax collectible pursuant to the provisions of sections 147.010 to 147.120.

3. A corporation's taxable year for purposes of sections 147.010 to 147.120 shall be its taxable year as provided in section 143.271.

4. A corporation's transitional year for the purposes of sections 147.010 to 147.120 shall be its taxable year which includes parts of each of the years 1979 and 1980.

5. The franchise tax payable for a corporation's transitional year shall be computed by multiplying the amount otherwise due for that year by a fraction, the numerator of which is the number of months between January 1, 1980, and the end of the taxable year and the denominator of which is twelve. The franchise tax payable, if a corporation's taxable year is changed as provided in section 143.271, shall be similarly computed pursuant to regulations prescribed by the director of revenue.

6. All franchise reports and franchise taxes shall be returned to the director of revenue. All checks and drafts remitted for payment of franchise taxes shall be made payable to the director of revenue.

7. Pursuant to section 32.057, the director of revenue shall maintain the confidentiality of all franchise tax reports returned to the director.

8. The director of the department of revenue shall honor all existing agreements between taxpayers and the director of the department of revenue.

(RSMo 1939 § 5113, A.L. 1943 p. 410 § 135, A.L. 1969 4th Ex. Sess. S.B. 3, A.L. 1979 H.B. 773, A.L. 1981 H.B. 767, A.L. 1986 H.B. 1195, A.L. 1987 H.B. 349, A.L. 1988 H.B. 1232, A.L. 1999 H.B. 516, A.L. 2009 H.B. 191 merged with H.B. 577, A.L. 2011 S.B. 19)

Prior revisions: 1929 § 4641; 1919 § 9836



Section 147.020 Corporation to make report to director of revenue--content--extensions.

Corporation to make report to director of revenue--content--extensions.

147.020. 1. For each taxable year beginning on or after January 1, 1980, every corporation liable for* the tax prescribed in section 147.010 shall make a report in writing showing the financial condition of the corporation at the beginning of business on the first day of its taxable year to the director of revenue annually on or before the due date of the corporation's state income tax return pursuant to chapter 143 in such form as the director of revenue may prescribe. The report shall be signed by an officer of the corporation.

2. For each taxable year beginning on or after January 1, 1980, if a corporation obtains an extension of time for filing its annual Missouri income tax return pursuant to section 143.551, such corporation shall also be granted a corresponding extension of time for filing the report required pursuant to sections 147.010 to 147.120 for its taxable year immediately succeeding the taxable year for which the income tax extension is granted.

3. Every corporation having a transitional year liable for the tax prescribed in section 147.010 shall make a report in writing, showing the financial condition of the corporation at the beginning of business on the first day of its transitional year, on or before April 15, 1980, in such form as the director may prescribe. The report shall be signed by an officer of the corporation.

(RSMo 1939 § 5114, A.L. 1943 p. 410 § 136, A.L. 1945 p. 711, A.L. 1947 V. II p. 221, A.L. 1969 p. 257, A.L. 1979 H.B. 773, A.L. 1987 H.B. 349, A.L. 1999 H.B. 516)

Prior revisions: 1929 § 4642; 1919 § 9837

Effective 1-1-00

*Word "to" appears in original rolls.



Section 147.030 Payment of tax, when.

Payment of tax, when.

147.030. 1. For each taxable year beginning on or after January 1, 1980, the franchise tax provided for in this chapter shall be paid on or before the due date of the corporation's state income tax return pursuant to chapter 143.

2. For each taxable year beginning on or after January 1, 1980, if a corporation shall obtain an extension of time for paying its annual Missouri income tax pursuant to section 143.551 such corporation will also be granted a corresponding extension of time for paying the franchise tax due pursuant to this chapter for its taxable year immediately succeeding the taxable year for which the income tax extension is granted.

3. If the time for filing the franchise tax report is extended pursuant to section 147.020, but the time for payment of the franchise tax is not extended pursuant to this section, the corporation shall pay, on or before the due date of such corporation's state income tax return pursuant to chapter 143, the amount properly estimated as its franchise tax for the taxable year.

4. Every corporation having a transitional year shall pay the franchise tax provided for in this chapter on or before the fifteenth day of April, 1980.

(RSMo 1939 § 5115, A.L. 1943 p. 410 § 137, A.L. 1945 p. 711, A.L. 1969 p. 257, A.L. 1979 H.B. 773, A.L. 1999 H.B. 516)

Prior revisions: 1929 § 4643; 1919 § 9838

Effective 1-1-00



Section 147.040 Director of revenue to determine amount--protest procedure--certificate forfeited for failure to report or remit.

Director of revenue to determine amount--protest procedure--certificate forfeited for failure to report or remit.

147.040. 1. As soon as practical after a corporation's franchise tax report is filed, the director of revenue shall examine it to determine the correct amount of tax based upon the facts contained in the report or upon any information within the director's possession or that may come into the director's possession.

2. In the event that the amount of tax is understated on a corporation's franchise tax report, the director of revenue shall notify the corporation that an amount of tax in excess of that shown on the return is due and has been assessed. Such assessment shall be final unless the corporation files a protest with the director of revenue, setting forth the grounds on which the protest is based, within sixty days from the date the notice of assessment was mailed to the corporation.

3. If a protest is filed, the director of revenue shall reconsider the assessment, and, if the corporation has so requested, shall grant the corporation a hearing within ninety days after the protest is filed unless extended by agreement between the corporation and the director of revenue.

4. Notice of the director of revenue's determination shall be mailed to the corporation by certified or registered mail and such notice shall set forth briefly the director of revenue's findings of fact and the basis of decision in each case decided in whole or in part adversely to the corporation.

5. The action of the director of revenue on the corporation's protest is final upon the expiration of thirty days from the date when the director mails notice of the director's action to the corporation unless within this period the corporation seeks review of the director of revenue's determination by the administrative hearing commission.

6. In the event that the amount of tax is overstated on a corporation's franchise tax report, the director of revenue shall notify the corporation that the tax paid is more than the correct amount and credit such overpayment against any tax, interest, additions to tax or penalties due from such corporation and refund the difference.

7. No assessment or refund shall be made unless the amount exceeds ten dollars.

8. If any corporation subject to the provisions of sections 147.010 to 147.120 fails or neglects to make the report required by sections 147.010 to 147.120 or pay its franchise taxes within ninety days after the time required by sections 147.010 to 147.120 (determined with regard to any extension of time for filing its franchise tax report or for the payment of its franchise tax), such corporation, if organized pursuant to the laws of this state, shall be administratively dissolved pursuant to the provisions of sections 351.484 and 351.486, or if a foreign corporation, shall have its certificate of authority revoked pursuant to the provisions of sections 351.598 and 351.602.

(RSMo 1939 § 5121, A.L. 1943 p. 410 § 143, A.L. 1979 H.B. 773, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1987 H.B. 349, A.L. 1990 H.B. 1432, A.L. 1991 H.B. 219, A.L. 1999 H.B. 516)

Prior revisions: 1929 § 4649; 1919 § 9844

Effective 1-1-00



Section 147.050 Corporations with no shares to report to director of revenue, when, content--exceptions.

Corporations with no shares to report to director of revenue, when, content--exceptions.

147.050. 1. For each taxable year beginning on or after January 1, 1980, every corporation organized pursuant to any laws of this state and every foreign corporation engaged in business in this state and having no shares shall make a report in writing to the director of revenue, annually, on or before the fifteenth day of the fourth month of the corporation's taxable year, in the form as the director of revenue may prescribe.

2. The report shall be signed by an officer of the corporation, and forwarded to the director of revenue.

3. Every corporation having a transitional year and coming under the provisions of this section shall make the report required in this section on or before the fifteenth day of April, 1980.

(RSMo 1939 § 5116, A.L. 1943 p. 410 § 138, A.L. 1945 p. 711, A.L. 1969 p. 257, A.L. 1979 H.B. 773, A.L. 1987 H.B. 349, A.L. 1999 H.B. 516)

Prior revisions: 1929 § 4644; 1919 § 9839

Effective 1-1-00



Section 147.090 Taxes and penalties shall be first lien.

Taxes and penalties shall be first lien.

147.090. The taxes and penalties to be paid by the provisions of this chapter shall be a first lien on all property and assets of the corporation within this state.

(RSMo 1939 § 5119, A.L. 1943 p. 410 § 141)

Prior revisions: 1929 § 4647; 1919 § 9842



Section 147.100 Director of revenue, may request information, when--administrative hearing commission, review of tax levy.

Director of revenue, may request information, when--administrative hearing commission, review of tax levy.

147.100. If any corporation fails or refuses to make full and complete answers to the questions contained in the report required to be filed by it, or if the director of revenue finds that any answer contained in such report is untrue, or if the director has reason to believe that any corporation has made a false statement or concealed any facts which are material in determining the amount of tax for which such corporation is liable pursuant to the provisions of sections 147.010 to 147.120, then the director may require the delinquent corporation, its officers, agents, or employees to furnish information concerning its shares which is necessary in determining the tax to be paid by it. Any corporation may seek a review of the determination of the tax due by the administrative hearing commission.

(RSMo 1939 § 5123, A.L. 1943 p. 410 § 145, A.L. 1945 p. 711, A.L. 1949 S.B. 1030, A.L. 1978 S.B. 661, A.L. 1979 H.B. 773, A.L. 1987 H.B. 349, A.L. 1999 H.B. 516)

Prior revisions: 1929 § 4651; 1919 § 9846

Effective 1-1-00



Section 147.120 Director of revenue to report delinquency to attorney general and secretary of state--penalties--interest--procedure--discovery of fraud--penalty for false statement--administrative dissolution--rules and regulations, procedure.

Director of revenue to report delinquency to attorney general and secretary of state--penalties--interest--procedure--discovery of fraud--penalty for false statement--administrative dissolution--rules and regulations, procedure.

147.120. 1. If any corporation fails or refuses to pay the taxes (including interest and penalties) assessed against it after such assessment becomes final, the director of revenue shall certify a list of the corporations so delinquent to the attorney general who shall proceed forthwith to collect the taxes. Suits for the collection of the taxes may be brought in the name of the state in any court of competent jurisdiction and any judgment rendered in such court in favor of the state shall be a first lien on all properties and assets of the corporation within this state.

2. The director of revenue shall notify the secretary of state of any corporation that fails or refuses to pay the taxes, including interest and penalties, assessed against it after such assessment becomes final and the secretary of state shall then administratively dissolve any domestic corporation that is delinquent pursuant to section 351.486 and shall revoke the certificate of authority of any foreign corporation that is delinquent pursuant to section 351.602.

3. Any tax provided for pursuant to sections 147.010 to 147.120 not paid on or before the last day prescribed for payment pursuant to sections 147.010 to 147.120 (determined with regard to any extension of time for payment) shall be collected with a penalty of five percent per month or fractional part thereof until paid, not exceeding twenty-five percent in the aggregate. Interest at the rate determined by section 32.065 shall be added to any tax not paid on or before the date due pursuant to sections 147.010 to 147.120 (determined without regard to any extension of time for payment). Nothing in sections 147.010 to 147.120 shall be construed so as to permit any officer of this state to remit or abate such interest.

4. If any corporation fails to pay any tax due within the time prescribed pursuant to sections 147.010 to 147.120 or if any corporation makes errors and omissions in reports or payments, and the director of revenue determines that such action is the result of mistake or is due to circumstances beyond reasonable control and that such delinquency or inaccuracy was unavoidable or devoid of any intent to evade the tax, the director of revenue may, at the director's discretion, waive any penalty that would otherwise be imposed.

5. The director of revenue shall set the interest rate as determined in section 32.065. Such interest rate shall be paid on all overpayments for the ensuing calendar year. The interest shall accrue from the due date or the date of overpayment, whichever is later. No interest shall be allowed or paid if overpayment is refunded within four months after the franchise tax report is filed.

6. Any notice of assessment of franchise tax due shall be mailed to the corporation within three years after the report was filed. The provisions of this subsection shall apply to all reports filed after December 31, 1981.

7. If no report is filed or if a false and fraudulent report is filed, a notice of assessment of franchise tax due may be mailed to the corporation at any time.

8. If fraud or evasion on the part of a corporation or anyone on behalf of a corporation is discovered, the director of revenue shall determine the amount of which the state has been defrauded, shall add to the amount so determined a penalty equal to fifty percent thereof, and shall assess the same against the corporation. The amount so assessed shall be immediately due and payable; except that, the director of revenue shall promptly thereafter give to such corporation written notice of such assessment and penalty, which notice shall be served by registered mail. Such corporation shall have the right to petition for hearing of such assessment, as is provided in sections 147.010 to 147.120.

9. Any person who willfully makes a false corporation franchise tax report, or who willfully makes a false statement in any report under oath or otherwise filed with or transmitted to the director of revenue relating to the amount of any franchise tax due pursuant to sections 147.010 to 147.120 shall, in addition to other penalties provided by law and upon conviction thereof, be fined not more than ten thousand dollars, or be imprisoned in the county jail for not more than one year or by not less than two nor more than five years in the state penitentiary or by both fine and imprisonment together with the cost of prosecution.

10. The director of revenue shall administer and enforce the tax imposed by sections 147.010 to 147.120, and the director is authorized to make such rules and regulations and to require such facts and information to be reported as the director may deem necessary to enforce the provisions of sections 147.010 to 147.120.

11. No rule or portion of a rule promulgated pursuant to the authority of sections 147.010 to 147.120 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

12. Except as otherwise specifically provided in sections* 147.010 to 147.120 the franchise tax shall be administered as prescribed in the following provisions of chapter 143: subsections 1 and 4 of section 143.551, sections 143.561, 143.571, 143.621, 143.631, 143.641, 143.651, 143.661, 143.681, 143.691, 143.721 and 143.731, subsection 1 of section 143.741, subsections 1, 2 and 5 of section 143.751, sections 143.771 and 143.791, subsections 1, 2 and 4 of section 143.811, sections 143.831, 143.841 and 143.851, subsections 2 and 3 of section 143.861, and sections 143.901, 143.902, 143.971 and 143.986.

(RSMo 1939 § 5120, A.L. 1943 p. 410 § 142, A.L. 1945 p. 711, A.L. 1969 p. 257, A.L. 1979 H.B. 773, A.L. 1982 H.B. 1351, et al., A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1987 H.B. 349, A.L. 1992 S.B. 716, A.L. 1995 S.B. 3, A.L. 1999 H.B. 516)

Prior revisions: 1929 § 4648; 1919 § 9843

Effective 1-1-00

*Word "section" appears in original rolls.






Chapter 148 Taxation of Financial Institutions

Section 148.010 Title of law.

Title of law.

148.010. Sections 148.010 to 148.110 may be designated as the "Bank Tax Law of 1946".

(L. 1945 p. 1921 § 1)



Section 148.020 Definitions.

Definitions.

148.020. For the purposes of this law the following terms shall have the following meanings:

(1) The term "banking institution" means every bank and every trust company organized under any general or special law of this state and every national banking association located in this state and any branch or office physically located in this state of any commercial bank or trust company;

(2) The term "director" means the director of revenue in charge of the state department of revenue;

(3) The term "director of finance" means the chief officer of the present state division of finance, or of such agency of the state of Missouri as may hereafter have by law the supervisory duties of the present state division of finance pertaining to banks and trust companies incorporated under the laws of this state;

(4) The term "income period" means the calendar year or relevant portion thereof next preceding the taxable year;

(5) The term "lease or rental of tangible personal property" means the lease or rental of tangible personal property under the exclusive control of the lessee and neither attached to nor functionally a part of a taxpayer's building or buildings or any part thereof;

(6) The term "taxable year" means the calendar year in which the tax is payable;

(7) The term "taxpayer" means any banking institution subject to any tax imposed by this law.

(L. 1945 p. 1921 § 2, A.L. 1993 H.B. 105 & 480, A.L. 2002 S.B. 895)



Section 148.030 Banks subject to tax based on income--rate--credits.

Banks subject to tax based on income--rate--credits.

148.030. 1. Every banking institution shall be subject to an annual tax for the privilege of exercising its corporate franchises within the state determined in accordance with subsection 2 of this section.

2. The annual franchise tax imposed by subsection 1 of this section shall be the sum of the amounts determined under subdivisions (1) and (2) of this subsection:

(1) For taxable years beginning after December 31, 1986, the amount determined under this subdivision shall be determined in accordance with section 147.010;

(2) The amount determined under this subdivision shall be seven percent of the taxpayer's net income for the income period, from which product shall be subtracted the sum of the amount determined under subdivision (1) of this subsection and the credits allowable under subsection 3 of this section. However, the amount determined under this subdivision shall not be less than zero.

3. For purposes of subdivision (2) of subsection 2 of this section, the allowable credits are all taxes paid to the state of Missouri or any political subdivision thereof during the relevant income period, including, without limitation, state and local sales and use taxes paid to seller's, vendors, or the state of Missouri with respect to the taxpayer's purchases of tangible personal property and the services enumerated in chapter 144. However, a taxpayer shall not be entitled to credits for taxes on real estate and tangible personal property owned by the taxpayer and held for lease or rental to others, contributions paid pursuant to the unemployment compensation tax law of Missouri, taxes imposed by this law, taxes imposed under chapter 147 for taxable years after 1985, or state and local sales and use taxes collected by the taxpayer on its sales of tangible personal property and the services enumerated in chapter 144.

(L. 1945 p. 1921 § 3, A. 1949 S.B. 1031, A.L. 1971 H.B. 169, A.L. 1972 H.B. 1054, A.L. 1986 H.B. 1195, A.L. 1987 H.B. 349)

Effective 1-1-88



Section 148.031 Substitute bank franchise tax.

Substitute bank franchise tax.

148.031. A corporation that makes an election under 26 U.S.C. Section 1362, that is also a banking institution as defined in section 148.020, shall pay the annual franchise tax as set forth in section 148.030, as modified by this section, and which is substantially equal to the franchise tax which a corporation that has not made such election that is also a banking institution pays, as follows:

(1) For the purposes of calculating the tax due pursuant to section 148.030, such electing corporation shall first determine all taxes due treating the electing corporation as a nonelecting corporation, both for federal and state tax purposes, including sections 148.010 to 148.110 and excluding section 143.471;

(2) The resulting franchise tax due under this calculation is the substitute franchise tax, and shall be paid as the corporation's bank franchise tax.

(L. 1998 S.B. 792 § 1)



Section 148.040 Definitions and computation of net and gross income.

Definitions and computation of net and gross income.

148.040. 1. "Gross income" includes all gains, profits, earnings and other income of the taxpayer from whatever sources derived during the income period, including but not limited to interest from obligations issued by the United States government or any political subdivision or any instrumentality thereof, or any state or political subdivision thereof, or issued by any foreign country or nation or political subdivision thereof; all rents, compensation for services, commissions, brokerage and other fees; all gains or profits from the sale or other disposition of any property, real or personal, tangible or intangible; and all recoveries on losses sustained in the ordinary course of business subsequent to July 1, 1946; provided, however, that recoveries on such losses sustained during any prior income period within which the deductions, as permitted by subsection 3 of this section, exceeded the taxpayer's gross income for such income period, computed in accordance with this subsection, shall not be included in the taxpayer's gross income for the income period in which they were received to the extent of such excess. Dividends received on shares of stock of any banking institution liable to a tax under this law shall not be included in gross income.

2. "Net income" means gross income as defined in subsection 1 of this section minus the deductions allowed in subsection 3 of this section, and adjusted to the extent provided in section 148.097.

3. In computing net income there shall be allowed as deductions all ordinary and necessary expenses paid or incurred by the taxpayer during the income period in carrying on its trade or business. Without limiting the generality of the foregoing, there shall be allowed as deductions a reasonable allowance for salaries and other compensation for personal services actually rendered; rents, repairs, and bad debts and debts ordered to be charged off by the director of finance or the comptroller of the currency or their respective examiners as the case may be; interest; cost of insurance and advertising; all taxes paid or accrued during the income period to the United States and all taxes paid or accrued on real estate or tangible personal property owned by the taxpayer and held for lease or rental to others, to the state of Missouri or any political subdivision thereof; all contributions paid or accrued pursuant to the unemployment compensation law of Missouri; reasonable allowances for depreciation and depletion; amortization of premiums on bonds, debentures, notes or other securities or evidences of indebtedness; a reasonable allowance for payments or contributions to or on account of any pension or retirement fund or plan for its officers or employees; contributions to any corporation, association or fund organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, no part of the net earnings of which inure to the benefit of any private shareholder or individual to an amount which does not exceed five percent of the taxpayer's net income as computed without the benefit of this deduction; losses from the sale or disposition of any property, real or personal, tangible or intangible; and all other losses sustained during the income period not compensated for by insurance.

4. Net income shall be computed in accordance with the method of accounting regularly employed in keeping the books of the taxpayer, unless such method does not clearly reflect the income, in which case the computation shall be made in accordance with such method as in the opinion of the director does clearly reflect the income.

(L. 1945 p. 1921 § 5, A. 1949 H.B. 2161, A.L. 1972 H.B. 1054, A.L. 1993 H.B. 105 & 480)



Section 148.045 Computation of deduction, taxpayer files consolidated return.

Computation of deduction, taxpayer files consolidated return.

148.045. A taxpayer that is a member of an affiliated group of corporations which files a consolidated federal income tax return shall determine its deduction for or its gross income in respect of federal income taxes paid or accrued during the income period to the United States as if it and all other members of the affiliated group of which it was a member had filed separate federal income tax returns for all relevant taxable years.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.050 Returns, when filed.

Returns, when filed.

148.050. Every taxpayer shall file a return with the director on or before the fifteenth day of April in each taxable year.

(L. 1945 p. 1921 § 4, A. 1949 S.B. 1031, A.L. 1969 3d Ex. Sess. H.B. 25, A.L. 1982 H.B. 1351, et al., A.L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.060 Overpayment, underpayment of tax--failure to file, estimation of tax by director of revenue--notice of deficiency.

Overpayment, underpayment of tax--failure to file, estimation of tax by director of revenue--notice of deficiency.

148.060. 1. As soon as is practicable after the return is filed, the director shall examine it to determine the correct amount of tax. If the director finds that the amount of tax shown on the return is less than the correct amount, he shall notify the taxpayer of the amount of the deficiency proposed to be assessed. If the director finds that the tax paid is more than the correct amount, he shall credit the overpayment against any taxes due under sections 148.010 to 148.110 from the taxpayer and refund the differences. No deficiency shall be proposed and no refund shall be made pursuant to this or any section of sections 148.010 to 148.110 unless the amount exceeds one dollar.

2. If the taxpayer fails to file a return, the director shall estimate the par value of the taxpayer's shares and surplus employed in this state and the taxpayer's net income and the tax thereon from any available information and notify the taxpayer of the amount proposed to be assessed as in the case of a deficiency.

3. The notice required by subsections 1 and 2 of this section, hereafter referred to as a notice of deficiency, shall set forth the reason for the proposed assessment. The notice of deficiency shall be mailed by certified or registered mail to the taxpayer at its last known address. If the taxpayer's existence has terminated, a notice of deficiency may be mailed to its last known address unless the director has received notice of the existence and address of a person to receive notices with respect to such taxpayer.

(L. 1945 p. 1921 § 7, A.L. 1982 H.B. 1351, et al., A.L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.062 Franchise tax, administered how.

Franchise tax, administered how.

148.062. Except as otherwise specifically provided in sections 148.010 to 148.060 and sections 148.068 to 148.110, the franchise tax imposed under sections 148.010 to 148.110 shall be administered as prescribed in the following provisions of chapter 143: subsection 1 of section 143.551, subsection 4 of section 143.551, sections 143.561, 143.571, 143.601, 143.621, 143.631, 143.641, 143.651, 143.661, 143.671, 143.681, 143.691, 143.721 and 143.731, subsection 1 of section 143.741, subsection 1 of section 143.751, subsection 2 of section 143.751, subsection 5 of section 143.751, sections 143.771 and 143.791, subsection 1 of section 143.811, subsection 2 of section 143.811, subsection 4 of section 143.811, sections 143.831, 143.841, and 143.851, subsection 2 of section 143.861, subsection 3 of section 143.861, and sections 143.971 and 143.986.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.064 Ordering and limit reductions for certain credits--consolidated return--transfers of credits--effect of repeal of corporation franchise tax--pass through of tax credits by S corporation bank.

Ordering and limit reductions for certain credits--consolidated return--transfers of credits--effect of repeal of corporation franchise tax--pass through of tax credits by S corporation bank.

148.064. 1. Notwithstanding any law to the contrary, this section shall determine the ordering and limit reductions for certain taxes and tax credits which may be used as credits against various taxes paid or payable by banking institutions. Except as adjusted in subsections 2, 3 and 6 of this section, such credits shall be applied in the following order until used against:

(1) The tax on banks determined under subdivision (2) of subsection 2 of section 148.030;

(2) The tax on banks determined under subdivision (1) of subsection 2 of section 148.030;

(3) The state income tax in section 143.071.

2. The tax credits permitted against taxes payable pursuant to subdivision (2) of subsection 2 of section 148.030 shall be utilized first and include taxes referenced in subdivisions (2) and (3) of subsection 1 of this section, which shall be determined without reduction for any tax credits identified in subsection 5 of this section which are used to reduce such taxes. Where a banking institution subject to this section joins in the filing of a consolidated state income tax return under chapter 143, the credit allowed under this section for state income taxes payable under chapter 143 shall be determined based upon the consolidated state income tax liability of the group and allocated to a banking institution, without reduction for any tax credits identified in subsection 5 of this section which are used to reduce such consolidated taxes as provided in chapter 143.

3. The taxes referenced in subdivisions (2) and (3) of subsection 1 of this section may be reduced by the tax credits in subsection 5 of this section without regard to any adjustments in subsection 2 of this section.

4. To the extent that certain tax credits which the taxpayer is entitled to claim are transferable, such transferability may include transfers among such taxpayers who are members of a single consolidated income tax return, and this subsection shall not impact other tax credit transferability.

5. For the purpose of this section, the tax credits referred to in subsections 2 and 3 shall include tax credits available for economic development, low-income housing and neighborhood assistance which the taxpayer is entitled to claim for the year, including by way of example and not of limitation, tax credits pursuant to the following sections: section 32.115, section 100.286, and sections 135.110, 135.225, 135.352 and 135.403.

6. For tax returns filed on or after January 1, 2001, including returns based on income in the year 2000, and after, a banking institution shall be entitled to an annual tax credit equal to one-sixtieth of one percent of its outstanding shares and surplus employed in this state if the outstanding shares and surplus exceed one million dollars, determined in the same manner as in section 147.010. This tax credit shall be taken as a dollar-for-dollar credit against the bank tax provided for in subdivision (2) of subsection 2 of section 148.030; if such bank tax was already reduced to zero by other credits, then against the corporate income tax provided for in chapter 143.

*7. In the event the corporation franchise tax in chapter 147 is repealed by the general assembly, there shall also be a reduction in the taxation of banks as follows: in lieu of the loss of the corporation franchise tax credit reduction in subdivision (1) of subsection 2 of section 148.030, the bank shall receive a tax credit equal to one and one-half percent of net income as determined in this chapter. This subsection shall take effect at the same time the corporation franchise tax in chapter 147 is repealed.

8. An S corporation bank or bank holding company that otherwise qualifies to distribute tax credits to its shareholders shall pass through any tax credits referred to in subsection 5 of this section to its shareholders as otherwise provided for in subsection 9 of section 143.471 with no reductions or limitations resulting from the transfer through such S corporation, and on the same terms originally made available to the original taxpayer, subject to any original dollar or percentage limitations on such credits, and when such S corporation is the original taxpayer, treating such S corporation as having not elected Subchapter S status.

9. Notwithstanding any law to the contrary, in the event the corporation franchise tax in chapter 147 is repealed by the general assembly, after such repeal all Missouri taxes of any nature and type imposed directly or used as a tax credit against the bank's taxes shall be passed through to the S corporation bank or bank holding company shareholder in the form otherwise permitted by law, except for the following:

(1) Credits for taxes on real estate and tangible personal property owned by the bank and held for lease or rental to others;

(2) Contributions paid pursuant to the unemployment compensation tax law of Missouri; or

(3) State and local sales and use taxes collected by the bank on its sales of tangible personal property and the services enumerated in chapter 144.

(L. 1995 S.B. 215, A.L. 2000 S.B. 896, A.L. 2001 H.B. 738 merged with S.B. 186)

*Contingent effective date



Section 148.065 Intangible tax fund created--maintenance and investment of fund--distribution of interest income to counties.

Intangible tax fund created--maintenance and investment of fund--distribution of interest income to counties.

148.065. 1. The director shall deposit all funds received by him in payment of any tax imposed by sections 148.010 to 148.230 and 148.540 to the credit of the intangible tax fund which is hereby created. He shall maintain such funds in banking institutions selected by him and approved by the governor, state treasurer and state auditor.

2. Thereafter he shall, until the time set for the distribution of the net proceeds of the tax, invest all moneys within the fund in the same manner as state funds not needed for the immediate expenses of the state are invested. All interest earned upon the moneys so invested shall be deposited in the intangible tax fund and all such interest shall be returned to the various county treasurers within thirty days of tax distribution. Each county shall receive that percentage of the total interest earned as its share of the tax paid bears to the total amount of the tax received by the director of revenue. A statement of the exact amount of interest due each political subdivision in such county determined by the pro rata share of the proceeds of the tax received by such political subdivision bears to the proceeds of the tax received by the county shall accompany each payment.

(L. 1969 3d Ex. Sess. H.B. 25, Repealed L. 1986 H.B. 1195, A.L. 1986 S.B. 669, et al.)



Section 148.068 Tax assessed, when, supplemental assessment.

Tax assessed, when, supplemental assessment.

148.068. 1. The amount of tax which is shown to be due on the return, including revisions for mathematical errors, shall be deemed to be assessed on the date of filing of the return including any amended returns showing an increase of tax. In the case of a return properly filed without the computation of the tax, the tax computed by the director shall be deemed to be assessed on the date when payment is due. If a notice of deficiency has been mailed, the amount of the deficiency shall be deemed to be assessed sixty days after the notice of deficiency was mailed if no protest is filed; or, if a protest is filed, then upon the later of the date when the determination of the director or the administrative hearing commission becomes final. Any amount paid as a tax or in respect of a tax shall be deemed to be assessed upon the date of receipt of payment, notwithstanding any other provision of sections 148.010 to 148.110.

2. If the mode or time for the assessment of any tax under sections 148.010 to 148.110 including interest, additions to tax, and penalties is not otherwise provided for, the director of revenue may establish the same by regulation.

3. The director may, at any time within the period prescribed for assessment, make a supplemental assessment, subject to the provisions of section 148.060 where applicable, whenever it is found that any assessment is imperfect or incomplete in any material aspect.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.070 Notice of deficiency, time limitations.

Notice of deficiency, time limitations.

148.070. 1. Except in the case of any erroneous refund and except as otherwise provided in this section, a notice of deficiency shall be mailed to the taxpayer within three years after the return was filed. No deficiency shall be assessed or collected with respect to the taxable year unless the notice is mailed within the three-year period or the period otherwise fixed.

2. If a taxpayer omits from its return an amount of income that is properly includable in its gross income which is in excess of twenty-five percent of the amount of gross income stated in its return, a notice of deficiency may be mailed to the taxpayer within six years after the return was filed. For purposes of this subsection, in determining the amount omitted, there shall not be taken into account any amount which is omitted in the return if such amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the director of the nature and amount of such item.

3. If no return is filed or a false and fraudulent return is filed with intent to evade the tax imposed by sections 148.010 to 148.110, a notice of deficiency may be mailed to the taxpayer at any time.

4. Where, before the expiration of the time prescribed in this section for the assessment of a deficiency, both the director and the taxpayer shall have consented in writing to its assessment after such time, the deficiency may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreement in writing made before the expiration of the period previously agreed upon.

5. For purposes of this section, a return filed before the last day, without regard to any extension, prescribed by law or regulation for the filing thereof, shall be deemed to be filed on such last day.

(L. 1945 p. 1921 § 8, A.L. 1978 S.B. 661, A.L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.072 Interest, additions to tax, penalties, due when.

Interest, additions to tax, penalties, due when.

148.072. The interest, additions to tax, and penalties provided by sections 148.010 to 148.110 shall be paid upon notice and demand and shall be assessed, collected, paid, and distributed pursuant to sections 148.080, 148.085, and 148.095 in the same manner as taxes. Any reference in sections 148.010 to 148.110 to the tax imposed by sections 148.010 to 148.110 shall be deemed also to refer to interest, additions to the tax, and penalties provided in sections 148.010 to 148.110.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.074 Overpayment of tax, director may credit against other tax liability, when.

Overpayment of tax, director may credit against other tax liability, when.

148.074. 1. The director within the applicable period of limitations may credit an overpayment of the tax imposed by sections 148.010 to 148.110, and interest on such overpayment, against any liability in respect of any tax imposed by the tax laws of this state on the taxpayer who made the overpayment, and the balance shall be refunded if it exceeds one dollar.

2. If any amount of tax is assessed or collected after the expiration of the period of limitations properly applicable thereto, such amount shall be considered an overpayment.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.076 Claims for refund, filed when, how--amount, limitations.

Claims for refund, filed when, how--amount, limitations.

148.076. 1. A claim for credit or refund of an overpayment of any tax imposed by sections 148.010 to 148.110 shall be filed by the taxpayer within three years from the time the return was filed or two years from the time the tax was paid, whichever of such periods expires the later; or if no return was filed by the taxpayer, within two years from the time the tax was paid. No credit or refund shall be allowed or made after the expiration of the period of limitations prescribed in this subsection for the filing of a claim for credit or refund, unless a claim for credit or refund is filed by the taxpayer within such period. Every claim for refund shall be filed with the director in writing and shall state the specific grounds upon which it is founded. Claims for refund may be filed in accordance with section 143.851.

2. If the claim is filed by the taxpayer during the three-year period prescribed in subsection 1 of this section, the amount of the credit or refund shall not exceed the portion of the tax paid within the three years immediately preceding the filing of the claim plus the period of any extension of time for filing the return. If the claim is not filed within such three-year period, but is filed within the two-year period, the amount of the credit or refund shall not exceed the portion of the tax paid during the two years immediately preceding the filing of the claim. If no claim is filed, the credit or refund shall not exceed the amount which would be allowable under either of the preceding sentences, as the case may be, if a claim was filed on the date the credit or refund is allowed.

3. If pursuant to subsection 4 of section 148.070 an agreement for an extension of the period for assessment of tax is made within the period prescribed in subsection 1 of this section for the filing of a claim for credit or refund, the period for filing a claim for credit or refund or for making a credit or refund if no claim is filed, shall not expire prior to six months after the expiration of the period within which an assessment may be made pursuant to the agreement or any extension thereof. The amount of such credit or refund shall not exceed the portion of the tax paid after the execution of the agreement and before the filing of the claim or the making of the credit or refund, as the case may be, plus the portion of the tax paid within the period which would be applicable under subsection 1 of this section if a claim had been filed on the date the agreement was executed.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.080 Taxes returned to counties--two percent to state--director to allocate.

Taxes returned to counties--two percent to state--director to allocate.

148.080. The portion of the tax determined under subdivision (2) of subsection 2 of section 148.030 which is collected by the director under the provisions of sections 148.010 to 148.110, and all taxes collected by the director under sections 148.120 to 148.230 and under section 148.540, shall be returned by him, less two percent thereof which shall be retained by the state for collection, to the county treasury of the county in which the taxpayer is located on or before December fifteenth of each year. A statement of the exact amount due each political subdivision as determined by applying the local rates of levy to the proceeds of the tax shall accompany each payment. The several county treasurers and the treasurer of St. Louis City are hereby directed to distribute all amounts so received from the director according to the allocation made in the statements made by the director.

(L. 1945 p. 1921 § 10, A.L. 1969 3d Ex. Sess. H.B. 25, A.L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.085 Recording and depositing of tax receipts, how.

Recording and depositing of tax receipts, how.

148.085. The portion of the tax determined under subdivision (1) of subsection 2 of section 148.030 which is collected by the director under sections 148.010 to 148.110 shall be recorded and deposited in accordance with section 136.110.

(L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.090 New banks, when taxed--tax, when due.

New banks, when taxed--tax, when due.

148.090. Each bank and each trust company organized under the laws of this state and each national banking association organized under the laws of the United States to be located in Missouri, with the date of its certificate of due organization, or the equivalent thereof as a result of determination on appeal, or its certificate of authority to commence business, as the case may be (which are relevantly herein referred to as "its certificate") subsequent to July 1, 1946, shall be subject to the tax imposed by this law for the calendar year in which it receives its certificate and the first taxable year thereafter measured by its net income, as defined in section 148.040, for the portion of the calendar year unelapsed on the date borne by its certificate with the rate of tax as provided by section 148.030, and with credit against said tax for all taxes and contributions for which credit is permitted by section 148.030, which taxes or contributions are paid during the portion of the calendar year unelapsed on the date borne by its certificate. For each other taxable year each banking institution in this section referred to shall be subject to all the provisions of this law. Any tax imposed by this law due for the calendar year in which it receives its certificate shall be payable by each banking institution to which this section applies to the director on or before June first of the year following the year in which it receives its certificate, and except as to this particular the provisions of sections 148.040 to 148.070 and section 148.100 shall be applicable.

(L. 1945 p. 1921 § 9, A. 1949 H.B. 2161)



Section 148.095 Banks operating more than one branch or office, returns, how filed--allocation of taxes, how--business outside state, effect of.

Banks operating more than one branch or office, returns, how filed--allocation of taxes, how--business outside state, effect of.

148.095. If any bank operates more than one office or branch in the state of Missouri, the bank shall file one return giving the address of each such office or branch and setting forth the total dollar amounts of accounts or deposits of each such office. The political subdivisions within which the office or offices are situated shall share the portion of the tax determined under subdivision (2) of subsection 2 of section 148.030 which is collected under sections 148.010 to 148.110 upon the same basis that the dollar amount of the deposits or accounts of such office bears to the total dollar amount of the deposits or accounts of the bank, and the director of revenue shall allocate the tax collected accordingly; provided that if a bank does business outside the state of Missouri the total of the dollar amount of deposits and accounts at an office or offices outside the state of Missouri shall be excluded in determining the total deposits and accounts subject to tax hereunder.

(L. 1983 H.B. 565 § 1, A.L. 1986 H.B. 1195)

Effective 5-15-86



Section 148.097 Taxpayer in other state taxable, when--apportionment of income, manner--property factor, defined--payroll factor, defined--deposits factor, defined.

Taxpayer in other state taxable, when--apportionment of income, manner--property factor, defined--payroll factor, defined--deposits factor, defined.

148.097. 1. A taxpayer is taxable in another state if, by reason of business activity in another state, it is subject to and did pay one of the types of taxes specified: a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax. The taxpayer must carry on business activities in another state. If the taxpayer voluntarily files and pays one or more of such taxes when not required to do so by the laws of that state or pays a minimal fee for qualification, organization or for the privilege of doing business in that state, but does not actually engage in business activities in that state, and does not have business facilities in that state or does actually engage in some activity, not sufficient for nexus, and the minimum tax bears no relation to the taxpayer's activities with such state, the taxpayer is not taxable in another state.

2. When the income of a taxpayer is derived from business activity conducted within and without this state and the business activity is taxable in another state, then income shall be apportioned to this state by multiplying the gross income minus the deduction in section 148.040 by a fraction, the numerator of which is the sum of the property factor, the payroll factor, and the deposits factor, and the denominator of which is three reduced by the number of factors which have a denominator of zero.

3. For purposes of subsection 2 of this section, the property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the income year, and the denominator is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the income year, except under this subsection, any property that the bank acquired in settlement of debts and is held for sale under section 362.165 or section 29 Title 12 United States Code. Property owned by the taxpayer shall be valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. The net annual rental rate is the total rental rate paid by the taxpayer, less total annual rental rates received by the taxpayer from subrentals. The average value of property owned by the taxpayer shall be determined by averaging the values at the beginning and ending of the income year, but the director of revenue may require averaging by monthly values if reasonably required to reflect the average value of the taxpayer's property for the income year.

4. For purposes of subsection 2 of this section, the payroll factor is a fraction, the numerator of which is the total amount paid in this state during the income year by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the income year by the taxpayer. Compensation is paid in this state if:

(1) The employee's service is performed entirely within this state;

(2) The employee's service is performed both within and without this state, but the service performed without this state is incidental to the employee's service within this state; or

(3) The employee's services are performed both within and without this state, and:

(a) The employee's base of operations is in this state; or

(b) There is no base of operations in any state in which some part of the service is performed, but the place from which the service is directed or controlled is in this state; or

(c) The base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed but the employee's residence is in this state.

5. For purposes of subsection 2 of this section, the deposits factor is a fraction, the numerator of which is the average of deposits recorded on the books at the main banking house and branches of the taxpayer within this state during the income year, and the denominator of which is the average deposits recorded on the books everywhere by the taxpayer during the income year. Such average shall be determined by averaging deposits as of the first of the year with deposits as of the last day of the year.

(L. 1993 H.B. 105 & 480)



Section 148.100 Director to prescribe and publish rules and regulations--access to records.

Director to prescribe and publish rules and regulations--access to records.

148.100. The director shall prescribe and publish all needful rules and regulations for the enforcement of sections 148.010 to 148.110 pursuant to chapter 536 and section 148.700. Insofar as feasible, as may be determined by the director, such rules and regulations shall be consistent with the rules and regulations prescribed by the commissioner of internal revenue for the enforcement of the income tax chapter of the internal revenue code. The director of finance shall make available to the director upon his request any report filed by any banking institution subject to the tax imposed by sections 148.010 to 148.110, and said director shall be under the same obligation as to secrecy with respect thereto as is imposed upon the director of finance by law.

(L. 1945 p. 1921 § 6, A.L. 1994 H.B. 1165)

Effective 7-6-94



Section 148.110 Tax in lieu of other taxes.

Tax in lieu of other taxes.

148.110. It is the purpose and intent of the general assembly to substitute the tax provided by sections 148.010 to 148.110 for the tax on bank shares which was imposed by section 10959, RSMo 1939, and for all taxes on all tangible and intangible personal property of all banking institutions subject to the provisions of sections 148.010 to 148.110, except taxes on tangible personal property owned by the taxpayer and held for lease or rental to others and for all property taxes on the shares of such banking institutions.

(L. 1945 p. 1921 § 11, A.L. 1972 H.B. 1054)



Section 148.112 Distribution of franchise tax credit for bank S corporation shareholders.

Distribution of franchise tax credit for bank S corporation shareholders.

148.112. Subchapter S corporation shareholders of: (i) a bank; or (ii) a bank holding company of a bank permitted to file a substitute bank franchise tax pursuant to section 148.031, may take a tax credit against such shareholder's state income tax return, as provided in section 143.471. Such tax credit shall be the taxpayer's pro rata share of either the franchise tax, or the tax in lieu of the franchise tax, paid by the bank as provided in this chapter.

(L. 1999 S.B. 386 § 1)



Section 148.120 Title of law.

Title of law.

148.120. Sections 148.120 to 148.230 may be designated as the "Credit Institutions Tax Law of 1946".

(L. 1945 p. 1937 § 1)



Section 148.130 Definition of terms.

Definition of terms.

148.130. For the purposes of this law, the following terms shall have the following meanings:

(1) The term "director of finance" means the chief officer of the present state division of finance, or of such agency of the state of Missouri as may hereafter have by law the supervisory duties of the present state division of finance pertaining to credit institutions of this state.

(2) The term "credit institution" means every person, firm, partnership, or corporation engaged principally in the consumer credit or loan business in the making of loans of money, credit, goods, or things in action, or in the buying, selling, or discounting of, or investing in negotiable or nonnegotiable instruments given as security for or in payment of the purchase price of consumer goods. Without limiting the generality of the foregoing, the term "credit institution" shall include persons, firms, partnerships, and corporations, operating or licensed under the small loan laws of this state, or under the laws of this state relating to loan and investment companies, and pawnbrokers, but shall not include banks, trust companies, credit unions, insurance companies, mutual savings and loan associations, savings and loan associations, or real estate mortgage loan companies.

(3) The term "director" means the director of revenue in charge of the state department of revenue.

(4) The term "income period" means the calendar year or relevant portion thereof next preceding the taxable year.

(5) The term "taxable year" means the calendar year in which the tax is payable.

(6) The term "taxpayer" means any credit institution subject to any tax imposed by sections 148.120 to 148.230.

(L. 1945 p. 1937 § 2)



Section 148.140 Credit institutions subject to annual tax--rate--credits.

Credit institutions subject to annual tax--rate--credits.

148.140. 1. Every credit institution as herein defined shall be subject to an annual tax for the privilege of exercising its franchise within the state of Missouri, according to and measured by its net income for the preceding calendar year.

2. The rate of tax for each taxable year shall be seven percent of such net income.

3. Each taxpayer shall be entitled to credits against the tax imposed by sections 148.120 to 148.230 for all taxes paid to the state of Missouri or any political subdivision thereof during the relevant income period, other than taxes on real estate, contributions paid pursuant to the unemployment compensation tax law of Missouri and taxes imposed by said sections.

(L. 1945 p. 1937 § 3, A. 1949 S.B. 1031)



Section 148.150 Net income and gross income defined--how computed.

Net income and gross income defined--how computed.

148.150. 1. "Net income" means gross income as defined in subsection 2 of this section minus the deductions allowed in subsection 3 of this section.

2. "Gross income" includes all gains, profits, earnings and other income of the taxpayer derived from sources within the state of Missouri, during the income period, including but not limited to interest from obligations issued by the United States government or any political subdivision or any instrumentality thereof, or any state or political subdivision thereof, or issued by any foreign country or nation or political subdivision thereof, all rents, compensation for services, commissions, brokerage and other fees, all gains or profits from the sale or other disposition of any property, real or personal, tangible or intangible; and all recoveries on losses sustained in the ordinary course of business subsequent to the effective date of sections 148.120 to 148.230; provided, however, that recoveries on such losses sustained during any prior income period within which the deductions, as permitted by subsection 3 of this section, exceed the taxpayer's gross income for said income period, computed in accordance with this subsection, shall not be included in the taxpayer's gross income for the income period in which they were received to the extent of said excess. Dividends received on shares of stock of any credit institution liable to tax under sections 148.120 to 148.230 shall not be included in gross income; provided, however, that gross income as defined in said sections when applied to pawnbrokers shall be the gross income or interest received by said pawnbrokers on their money lending activities alone and shall not include that part of their total income that is derived from the buying and selling of merchandise.

3. In computing net income there shall be allowed as deductions all ordinary and necessary expenses paid or incurred by the taxpayer during the income period in carrying on its trade or business in the state of Missouri. Without limiting the generality of the foregoing there shall be allowed as deduction a reasonable allowance for salaries and other compensation for personal services actually rendered; rents, repairs, bad debts and debts ordered to be charged off by the director of finance; interest, cost of insurance and advertising; all taxes paid or accrued during the income period to the United States and all taxes paid or accrued on real estate to the state of Missouri or any political subdivision thereof; all contributions paid or accrued pursuant to the unemployment compensation law of Missouri; reasonable allowances for depreciation and depletion; amortization of premiums on bonds, debentures, notes or other securities or evidences of indebtedness; a reasonable allowance for payments or contributions to or on account of any pension or retirement fund or plan for its officers or employees; contributions to any corporation, association or fund organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, no part of the net earnings of which inure to the benefit of any private shareholder or individual to an amount which does not exceed five percent of the taxpayer's net income as computed without the benefit of this deduction; losses from the sale or disposition of any property, real or personal, tangible or intangible; and all other losses sustained during the income period not compensated for by insurance; provided, however, that deductions allowed to pawnbrokers shall be the same percent of the total deductions allowable under this section as the total volume of their loan business bears to the total volume of their loan and merchandise business combined.

4. Net income shall be computed in accordance with the method of accounting regularly employed in keeping the books of the taxpayer, unless such method does not clearly reflect the income, in which case the computation shall be made in accordance with such method as in the opinion of the director does clearly reflect the income. Where income of taxpayer is derived partly from sources within the state of Missouri and partly from sources without the state of Missouri, gross income, deductions and net income shall be computed on the basis of a separate accounting method.

(L. 1945 p. 1937 § 5, A.L. 1947 V. I p. 557)



Section 148.160 Returns, when filed--extension of time--interest.

Returns, when filed--extension of time--interest.

148.160. Every taxpayer shall file a return with the director on or before the fifteenth day of April in each year. The director may grant a reasonable extension of time for filing returns under such rules and regulations as he shall prescribe. Whenever such an extension of time is granted, a taxpayer shall be required to pay as part of any tax due interest thereon at the rate determined by section 32.065 from the day when such return should have been filed if no such extension had been granted.

(L. 1945 p. 1937 § 4, A. 1949 S.B. 1031, A.L. 1969 3d Ex. Sess. H.B. 25, A.L. 1982 H.B. 1351, et al.)



Section 148.170 Taxpayer with more than one office, returns of.

Taxpayer with more than one office, returns of.

148.170. If any taxpayer shall operate more than one office in the state of Missouri the taxpayer shall file one return giving the address of each such office and allocating to each office its share of the net income of taxpayer in the ratio that the gross receipts of each office bears to the total gross receipts of taxpayer.

(L. 1945 p. 1937 § 10)



Section 148.180 Tax due, when--credit for overpayment--penalty for nonpayment.

Tax due, when--credit for overpayment--penalty for nonpayment.

148.180. The tax imposed by sections 148.120 to 148.230 shall be due and payable upon the last day upon which a return must be filed under section 148.160. Upon the filing of such return the full amount of any tax as computed by the taxpayer shall be paid to the director, who as soon as is practicable thereafter shall examine it and determine the correct amount of the tax. If the director determines that the taxpayer has paid a tax in excess of the amount lawfully due, the director shall permit a credit. If any tax due hereunder is not paid when due, the taxpayer shall be required to pay as part of such tax interest thereon at the rate determined by section 32.065 from such time.

(L. 1945 p. 1937 § 7, A.L. 1982 H.B. 1351, et al.)



Section 148.190 Notice to taxpayer of increase of tax--review of director's determination.

Notice to taxpayer of increase of tax--review of director's determination.

148.190. In the event the director of revenue determines that the correct amount of the tax is greater than that computed by the taxpayer, he shall, upon such determination, notify the taxpayer thereof by mail. The taxpayer may seek review of the determination of the director of revenue by the administrative hearing commission.

(L. 1945 p. 1937 § 8, A.L. 1978 S.B. 661)



Section 148.200 Director to prescribe necessary rules and regulations--access to records.

Director to prescribe necessary rules and regulations--access to records.

148.200. The director shall prescribe and publish all needful rules and regulations for the enforcement of sections 148.120 to 148.230 pursuant to chapter 536 and section 148.700. Insofar as feasible, as may be determined by the director, such rules and regulations shall be consistent with the rules and regulations prescribed by the commissioner of internal revenue for the enforcement of the income tax chapter of the internal revenue code. The director of finance shall make available to the director upon his request any report filed by any credit institution subject to the tax imposed by sections 148.120 to 148.230, and said director shall be under the same obligation as to secrecy with respect thereto as is imposed upon the director of finance by law.

(L. 1945 p. 1937 § 6, A.L. 1994 H.B. 1165)

Effective 7-6-94



Section 148.210 Credit institution subject to tax for year in which franchise is received.

Credit institution subject to tax for year in which franchise is received.

148.210. Each credit institution, subsequent to the effective date of sections 148.120 to 148.230 shall be subject to the tax imposed by said sections for the calendar year in which it receives its certificate or franchise authorizing it to engage in business in this state for the portion of the calendar year unelapsed and with credit against said tax for all taxes and contributions for which credit is permitted by section 148.140, which taxes or contributions are paid during the portion of the calendar year unelapsed on the date borne by its certificate or franchise. For each other taxable year, each credit institution shall be subject to all the provisions of sections 148.120 to 148.230. Any tax imposed by said sections due for the calendar year in which the taxpayer receives its certificate or franchise shall be payable by each credit institution to which this section applies to the director on or before June first of the year following the year in which it receives its certificate or franchise.

(L. 1945 p. 1937 § 9)



Section 148.230 Tax in lieu of certain other taxes.

Tax in lieu of certain other taxes.

148.230. It is the purpose of the general assembly to substitute the tax provided by sections 148.120 to 148.230 for all taxes on all tangible and intangible personal property of all credit institutions subject to the provisions of said sections and for all property taxes on the shares of such credit institution.

(L. 1945 p. 1937 § 12)



Section 148.310 Real and tangible personal property to be assessed and taxed under general laws.

Real and tangible personal property to be assessed and taxed under general laws.

148.310. The real and tangible personal property owned by insurance companies operating in this state shall be assessed and taxed as is real and tangible personal property owned by individuals, and the payment thereof and the distribution of the amounts received shall be in the manner provided by the general revenue laws of this state.

(RSMo 1939 § 6092, A.L. 1945 p. 1024)

CROSS REFERENCE:

Director of the department of insurance, financial institutions and professional registration or director of revenue may make supplemental assessment, when, 374.245



Section 148.320 Tax on premiums of domestic stock companies--rate--credits.

Tax on premiums of domestic stock companies--rate--credits.

148.320. Every stock insurance company organized under the provisions of sections 379.010 to 379.203 shall quarterly pay a tax upon the direct premiums received during the calendar year, whether in cash or notes, in this state and on account of business done in this state at a rate of two percent per annum in lieu of all other taxes except taxes on real and tangible personal property, taxes on incomes and on franchises and license taxes; provided, that such insurance companies shall be credited with cancelled or returned premiums, actually paid during the year in this state.

(RSMo 1939 § 6091, A.L. 1947 V. II p. 271, A.L. 1971 S.B. 171, A.L. 1982 S.B. 470)



Section 148.330 Returns, assessment of tax, procedure--notice to company--taxes, how paid--suspension of delinquents, apportionment of money--county, defined.

Returns, assessment of tax, procedure--notice to company--taxes, how paid--suspension of delinquents, apportionment of money--county, defined.

148.330. 1. Every such company shall, on or before the first day of March in each year, make a return, verified by the affidavit of its president and secretary, or other authorized officers, to the director of the department of insurance, financial institutions and professional registration stating the amount of all premiums received on account of policies issued in this state by the company, whether in cash or in notes, during the year ending on the thirty-first day of December, next preceding. Upon receipt of such returns the director of the department of insurance, financial institutions and professional registration shall verify the same and certify the amount of tax due from the various companies on the basis and at the rates provided in section 148.320, and shall certify the same to the director of revenue together with the amount of the quarterly installments to be made as provided in subsection 2 of this section, on or before the thirtieth day of April of each year.

2. Beginning January 1, 1983, the amount of the tax due for that calendar year and each succeeding calendar year thereafter shall be paid in four approximately equal estimated quarterly installments, and a fifth reconciling installment. The first four installments shall be based upon the tax for the immediately preceding taxable year ending on the thirty-first day of December, next preceding. The quarterly installments shall be made on the first day of March, the first day of June, the first day of September and the first day of December. Immediately after receiving certification from the director of the department of insurance, financial institutions and professional registration of the amount of tax due from the various companies the director of revenue shall notify and assess each company the amount of taxes on its premiums for the calendar year ending on the thirty-first day of December, next preceding. The director of revenue shall also notify and assess each company the amount of the estimated quarterly installments to be made for the calendar year. If the amount of the actual tax due for any year exceeds the total of the installments made for such year, the balance of the tax due shall be paid on the first day of June of the year following, together with the regular quarterly payment due at that time. If the total amount of the tax actually due is less than the total amount of the installments actually paid, the amount by which the amount paid exceeds the amount due shall be credited against the tax for the following year and deducted from the quarterly installment otherwise due on the first day of June. If the March first quarterly installment made by a company is less than the amount assessed by the director of revenue, the difference will be due on June first, but no interest will accrue to the state on the difference unless the amount paid by the company is less than eighty percent of one-fourth of the total amount of tax assessed by the director of revenue for the immediately preceding taxable year. The state treasurer, upon receiving the moneys paid as a tax upon such premiums to the director of revenue, shall place the moneys to the credit of a fund to be known as "The County Stock Insurance Fund", which is hereby created and established. The county stock insurance fund shall be included in the calculation of total state revenue pursuant to article X, section 18, of the Missouri Constitution.

3. If the estimated quarterly tax installments are not so paid, the director of revenue shall certify such fact to the director of the department of insurance, financial institutions and professional registration who shall thereafter suspend such delinquent company or companies from the further transaction of business in this state until such taxes shall be paid and such companies shall be subject to the provisions of sections 148.410 to 148.461.

4. On or before the first day of September of each year the commissioner of administration shall apportion all moneys in the county stock insurance fund to the general revenue fund of the state, to the county treasurer and to the treasurer of the school district in which the principal office of the company paying the same is located. All premium tax credits described in sections 135.500 to 135.529 and sections 348.430 and 348.432 shall only reduce the amounts apportioned to the general revenue fund of the state and shall not reduce any moneys apportioned to any county treasurer or to the treasurer of the school district in which the principal office of the company paying the same is located. Apportionments shall be made in the same ratio which the rates of levy for the same year for state purposes, for county purposes, and for all school district purposes, bear to each other; provided that any proceeds from such tax for prior years remaining on hand in the hands of the county collector or county treasurer undistributed on the effective date of sections 148.310 to 148.460 and any proceeds of such tax for prior years collected thereafter shall be distributed and paid in accordance with the provisions of such sections. Whenever the word "county" occurs herein it shall be construed to include the city of St. Louis.

(RSMo 1939 § 6093, A.L. 1941 p. 401, A.L. 1945 p. 1024, A.L. 1982 S.B. 470, A.L. 1996 H.B. 1237, A.L. 2004 H.B. 1182 merged with S.B. 740, et al., A.L. 2008 S.B. 788)



Section 148.340 Tax on premiums of foreign companies.

Tax on premiums of foreign companies.

148.340. Every insurance company or association not organized under the laws of this state, shall, as provided in section 148.350, quarterly pay tax upon the direct premiums received, whether in cash or in notes, in this state or on account of business done in this state, for insurance of life, property or interest in this state at the rate of two percent per annum in lieu of all other taxes, except as in sections 148.310 to 148.461 otherwise provided, which amount of taxes shall be assessed and collected as herein provided; provided, that fire and casualty insurance companies or associations shall be credited with cancelled or return premiums actually paid during the year in this state, and that life insurance companies shall be credited with dividends actually declared to policyholders in this state, but held by the company and applied to the reduction of premiums payable by the policyholder.

(RSMo 1939 § 6094, A.L. 1982 S.B. 470, A.L. 1983 H.B. 713 Revision)

Prior revisions: 1929 § 5979; 1919 § 6387; 1909 § 7099

CROSS REFERENCES:

Amount of tax by foreign state on Missouri companies, when in excess of Missouri tax, to be collected from insurance companies of such state, 375.916

Foreign stipulated premium plan companies, taxation of, 377.420, 377.430

(2008) Direct premium tax is constitutional and applies to payments which life insurance company receives on stop-loss insurance policies sold to employers who maintain self-funded health benefit plans. American National Life Insurance Co. v. Director of Revenue, 269 S.W.3d 19 (Mo.banc).



Section 148.350 Returns, assessment of tax, procedure--notice to company--taxes, how paid--suspension of delinquents--disposition of money.

Returns, assessment of tax, procedure--notice to company--taxes, how paid--suspension of delinquents--disposition of money.

148.350. 1. Every such company or association shall, on or before the first day of March in each year, make a return, verified by the affidavit of its president and secretary or other authorized officers, to the director of the department of insurance, financial institutions and professional registration stating the amount of all premiums received on account of policies issued in this state by such company, whether in cash or in notes, during the year ending on the thirty-first day of December, next preceding. Upon receipt of such returns, the director of the department of insurance, financial institutions and professional registration shall verify the same and certify the amount of tax due from the various companies on the basis and at the rate provided in section 148.340, and shall certify the same to the director of revenue together with the amount of the quarterly installments to be made as provided in subsection 2 of this section, on or before the thirtieth day of April of each year.

2. Beginning January 1, 1983, the amount of the tax due for that calendar year and each succeeding calendar year thereafter shall be paid in four approximately equal estimated quarterly installments and a fifth reconciling installment. The first four installments shall be based upon the tax assessed for the immediately preceding taxable year ending on the thirty-first day of December, next preceding. The quarterly installment shall be made on the first day of March, the first day of June, the first day of September, and the first day of December. Immediately after receiving from the director of the department of insurance, financial institutions and professional registration, certification of the amount of tax due from the various companies, the director of revenue shall notify and assess each company the amount of taxes on its premiums for the calendar year ending on the thirty-first day of December, next preceding. The director of revenue shall also notify and assess each company the amount of the estimated quarterly installments to be made for the calendar year. If the amount of the actual tax due for any year exceeds the total of the installments made for such year, the balance of the tax due shall be paid on the first day of June of the following year, together with the regular quarterly installment due at that time. If the total amount of the tax actually due is less than the total amount of the installments actually paid, the amount by which the amount paid exceeds the amount due shall be credited against the tax for the following year and deducted from the quarterly installment otherwise due on the first day of June. If the March first quarterly installment made by a company is less than the amount assessed by the director of revenue, the difference will be due on June first, but no interest will accrue to the state on the difference unless the amount paid by the company is less than eighty percent of one-fourth of the total amount of tax assessed by the director of revenue for the immediately preceding taxable year. If the estimated quarterly tax installments are not so paid, the director of revenue shall certify such fact to the director of the department of insurance, financial institutions and professional registration who shall thereafter suspend such delinquent company or companies from the further transaction of business in this state until such taxes shall be paid, and such companies shall be subject to the provisions of sections 148.410 to 148.461.

3. Upon receiving such money from the director of revenue, the state treasurer shall receipt one-half thereof into the general revenue fund of the state, and he shall place the remainder of such tax to the credit of a fund to be known as "The County Foreign Insurance Tax Fund", which is hereby created and established. All premium tax credits described in sections 135.500 to 135.529 shall only reduce the amount of moneys received by the general revenue fund of this state and shall not reduce any moneys received by the county foreign insurance tax fund.

(RSMo 1939 § 6095, A.L. 1945 p. 1024, A.L. 1982 S.B. 470, A.L. 1996 H.B. 1237)

Prior revisions: 1929 § 5980; 1919 § 6388; 1909 § 7100



Section 148.360 County foreign insurance tax money distributed to school districts.

County foreign insurance tax money distributed to school districts.

148.360. On or before the first day of October of each year, the state treasurer shall transfer the moneys in the county foreign insurance tax fund to the state school moneys fund for distribution to the school districts under section 163.031.

(RSMo 1939 § 6097, A.L. 1945 p. 1024, A.L. 1947 V. I p. 340, A.L. 1965 p. 95, A.L. 1977 H.B. 130, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1990 H.B. 1412, A.L. 2005 S.B. 287)

Prior revisions: 1929 § 5982; 1919 § 6390; 1909 § 7102

Effective 7-01-06



Section 148.370 Insurance companies, tax on premiums--rate--credit.

Insurance companies, tax on premiums--rate--credit.

148.370. Every insurance company or association organized under the laws of the state of Missouri and doing business under the provisions of sections 376.010 to 376.670, 379.205 to 379.310, 379.650 to 379.790 and chapter 381 and every mutual fire insurance company organized under the provisions of sections 379.010 to 379.190 shall, as hereinafter provided, quarterly pay, beginning with the year 1983, a tax upon the direct premiums received by it from policyholders in this state, whether in cash or in notes, or on account of business done in this state, in lieu of the taxes imposed under the provisions of chapters 143 and 147 for insurance of life, property or interest in this state, at the rate of two percent per annum, which amount of taxes shall be assessed and collected as hereinafter provided; provided, that fire and casualty insurance companies or associations shall be credited with cancelled or returned premiums actually paid during the year in this state, and that life insurance companies shall be credited with dividends actually declared to policyholders in this state but held by the company and applied to the reduction of premiums payable by the policyholder.

(L. 1945 p. 993 § 6098a, A.L. 1969 3d Ex. Sess. H.B. 21, A.L. 1982 S.B. 470, A.L. 2009 H.B. 577)



Section 148.375 Delinquent taxes, interest, rate.

Delinquent taxes, interest, rate.

148.375. If any tax due pursuant to the provisions of sections 148.310 to 148.461 is not paid when due, the insurance company shall be required to pay as part of such tax interest thereon at the rate determined by section 32.065 from such time.

(L. 1982 H.B. 1351, et al., A.L. 1983 H.B. 713 Revision)



Section 148.376 Extended Missouri mutual insurance companies, premiums--tax--rate--payable when--delinquencies, distribution.

Extended Missouri mutual insurance companies, premiums--tax--rate--payable when--delinquencies, distribution.

148.376. 1. Every company operating under the provisions of sections 380.201 to 380.591 shall quarterly pay a tax upon the direct premiums or assessments received during the calendar year, whether in cash or notes, on account of insurance business done in this state at a rate of one percent per annum for the amount of direct premiums or assessments received in excess of one million dollars. Direct premiums or assessments received by such companies in excess of five million dollars shall be taxed at the rate of two percent per annum. This taxation plan shall be in lieu of all other taxes except taxes on real and tangible personal property, taxes on franchises and license taxes, and those insurance companies shall be credited with cancelled or returned premiums, actually paid during the year in this state.

2. The taxes imposed by the provisions of this section shall be payable on an estimated quarterly basis in the same manner that domestic insurance companies pay tax under the provisions of this chapter, and shall be subject to the same provisions concerning delinquency. Calendar year 1985 will be the first year that companies operating under sections 380.201 to 380.591 are required to pay tax under this section and sections 380.011 to 380.611. The estimated quarterly tax payments for 1985 will be based on the amount of tax that the company would have paid based on their 1984 premiums or assessments. The tax collected under the provisions of this section shall be distributed and apportioned in the same manner as provided in section 148.380.

(L. 1984 H.B. 1498 § 148.375)

Effective 1-1-85



Section 148.380 Returns, assessment of tax, procedure--notice to company--taxes, how paid--suspension of delinquents--disposition of money.

Returns, assessment of tax, procedure--notice to company--taxes, how paid--suspension of delinquents--disposition of money.

148.380. 1. Every such company, on or before the first day of March in each year, shall make a return verified by the affidavit of its president and secretary, or other chief officers, to the director of the department of insurance, financial institutions and professional registration, stating the amount of all direct premiums received by it from policyholders in this state, whether in cash or in notes, during the year ending on the thirty-first day of December, next preceding. Upon receipt of such returns the director of the department of insurance, financial institutions and professional registration shall verify the same and certify the amount of the tax due from the various companies on the basis and* at the rate provided in section 148.370, taking into consideration deductions and credits allowed by law, and shall certify the same to the director of revenue together with the amount of the quarterly installments to be made as provided in subsection 2 of this section, on or before the thirtieth day of April of each year.

2. Beginning January 1, 1983, the amount of the tax due for that calendar year and each succeeding calendar year thereafter shall be paid in four approximately equal estimated quarterly installments, and a fifth reconciling installment. The first four installments shall be based upon the tax for the immediately** preceding taxable year ending on the thirty-first day of December, next preceding. The quarterly installments shall be made on the first day of March, the first day of June, the first day of September and the first day of December. Immediately after receiving certification from the director of the department of insurance, financial institutions and professional registration of the amount of tax due from the various companies, the director of revenue shall notify and assess each company the amount of taxes on its premiums for the calendar year ending on the thirty-first day of December, next preceding. The director of revenue shall also notify and assess each company the amount of the estimated quarterly installments to be made for the calendar year. If the amount of the actual tax due for any year exceeds the total of the installments made for such year, the balance of the tax due shall be paid on the first day of June of the year following, together with the regular quarterly payment due at that time. If the total amount of the tax actually due is less than the total amount of the installments actually paid, the amount by which the amount paid exceeds the amount due shall be credited against the tax for the following year and deducted from the quarterly installment otherwise due on the first day of June. If the March first quarterly installment made by a company is less than the amount assessed by the director of revenue, the difference will be due on June first, but no interest will accrue to the state on the difference unless the amount paid by the company is less than eighty percent of one-fourth of the total amount of tax assessed by the director of revenue for the immediately preceding taxable year.

3. If the estimated quarterly tax installments are not so paid, the director of revenue shall notify the director of the department of insurance, financial institutions and professional registration who shall thereupon suspend such delinquent company from the further transaction of business in this state until such taxes shall be paid, and such companies shall be subject to the provisions of sections 148.410 to 148.461.

4. Upon receipt of the money the state treasurer shall receipt one-half thereof into the general revenue fund of the state, and one-half thereof to the credit of the county foreign insurance fund for the purposes set forth in section 148.360.

(L. 1945 p. 993 § 6098b, A.L. 1945 p. 1013, A. 1949 S.B. 1031, A.L. 1982 S.B. 470)

*Word "and" does not appear in original rolls.

**Word "immediate" appears in original rolls.



Section 148.390 Deductions allowed on premium receipts.

Deductions allowed on premium receipts.

148.390. 1. Every insurer, in computing the premium tax, shall exclude from the gross amount of premiums all premiums received from policies or contracts, issued in connection with the funding of a pension, profit-sharing plan or individual retirement annuity, qualified or exempt under sections 401, 403, 404, 408 or 501 of the United States Internal Revenue Code as now or hereafter amended, as well as all premiums paid on other annuity contracts, and may deduct from the gross amount of taxable income in addition to other authorized credits, cancelled and return premiums actually paid or credited, all life insurance dividends paid or credited and all fire, casualty and other insurance dividends including unused portion of premium deposits paid or credited; provided, title insurance companies may receive credit for the percentage of deductions designated in section 148.400 that title insurance premium bears to the total operations income.

2. In addition to the foregoing deductions, every insurer may take the following deductions from the gross amount of premiums received on policies or contracts providing health insurance benefits for the benefit of some or all of the employees of one or more employers or for the benefit of the members of a union or unions, whether or not such benefits are payable through a trustee:

(1) One-fourth of the amount of benefit payments actually made during the year beginning January 1, 1972;

(2) One-half of the amount of benefit payments actually made during the year beginning January 1, 1973;

(3) Three-fourths of the amount of benefit payments actually made during the year beginning January 1, 1974;

(4) The entire amount of benefit payments actually made during the year beginning January 1, 1975, and during each subsequent year.

(L. 1945 p. 999 § 1, A.L. 1951 p. 840, A.L. 1963 p. 200, A.L. 1969 3d Ex. Sess. p. 90, A.L. 1971 H.B. 158, A.L. 1976 S.B. 684, A.L. 1986 S.B. 425)

Effective 1-1-87



Section 148.400 Deductions allowed insurance companies.

Deductions allowed insurance companies.

148.400. All insurance companies or associations organized in or admitted to this state may deduct from premium taxes payable to this state, in addition to all other credits allowed by law, income taxes, franchise taxes, personal property taxes, valuation fees, registration fees and examination fees paid, including taxes and fees paid by the attorney-in-fact of a reciprocal or interinsurance exchange to the extent attributable to the principal business as such attorney-in-fact, under any law of this state. Unless rejected by the general assembly by April 1, 2003, for all tax years beginning on or after January 1, 2003, a deduction for examination fees which exceeds an insurance company's or association's premium tax liability for the same tax year shall not be refundable, but may be carried forward to any subsequent tax year, not to exceed five years, until the full deduction is claimed; except that, notwithstanding the provisions of section 148.380, if any deduction is claimed through the carryforward provisions of this section, it shall be credited wholly against the general revenue fund and shall not cause a reduction in revenue to the county foreign insurance fund.

(L. 1945 p. 993 § 6098c, A.L. 1969 3d Ex. Sess. H.B. 21, A.L. 2001 H.B. 738 merged with S.B. 193)



Section 148.410 Director to assess tax where no return made.

Director to assess tax where no return made.

148.410. If any company or association shall fail or refuse to make the return required by sections 148.330, 148.350, and 148.380, the director of the department of insurance, financial institutions and professional registration shall certify the amount of tax to the director of revenue and the director of revenue shall notify and shall assess the tax against such company at the rate provided for in sections 148.320, 148.340, and 148.380 on such amount of premiums as he shall deem just, and the proceedings thereon shall be the same as if the return had been made.

(RSMo 1939 § 6096, A.L. 1982 S.B. 470)

Prior revisions: 1929 § 5981; 1919 § 6389; 1909 § 7101



Section 148.420 Director of revenue to collect annual tax when company withdraws from Missouri or fails to pay tax.

Director of revenue to collect annual tax when company withdraws from Missouri or fails to pay tax.

148.420. If any insurance company, organized under the laws of any other state or government, doing business in this state, shall withdraw from business in this state before the annual tax shall fall due according to the provisions of sections 148.310 to 148.461, or shall fail or neglect to pay the tax imposed under sections 148.310 to 148.461, the director of revenue shall at once proceed to collect the same.

(RSMo 1939 § 6100, A.L. 1945 p. 1024, A.L. 1983 H.B. 713 Revision)

Prior revisions: 1929 § 5985; 1919 § 6393; 1909 § 7105



Section 148.430 Director of revenue may sue for taxes when company withdraws or is suspended.

Director of revenue may sue for taxes when company withdraws or is suspended.

148.430. In any case where the authority of any insurance company to do business in this state has been or shall be suspended, revoked or withheld for nonpayment of taxes, or for any other cause, or when any company shall voluntarily withdraw from this state, the director of revenue may sue and recover, in his own name, in any court in this state having jurisdiction, from any such company, the amount of taxes and license properly chargeable against such company by law, together with costs and reasonable attorney's fees, to be taxed as costs; and in such proceeding, process may issue to any county in the state, and may be served on the agent or attorney appointed under the law to receive or acknowledge service of process, and such service shall be as valid as if served on the company according to the laws of this state in other cases.

(RSMo 1939 § 6102, A.L. 1945 p. 1024)

Prior revisions: 1929 § 5987; 1919 § 6395; 1909 § 7107



Section 148.440 Occupation tax in certain cities.

Occupation tax in certain cities.

148.440. 1. The agent or agents of any such insurance company doing insurance business in any city in this state, having a population of more than five hundred thousand inhabitants, in addition to the tax on premiums as above provided for against such companies, shall also pay to the collector of said city, if said city shall so declare by ordinance, on or before the first day of February of each and every year, not more than the sum of two hundred dollars for each such fire insurance company, and for each such other insurance company not more than the sum of one hundred dollars, for the use of said city, which sum shall be considered in full for and in lieu of all taxes and licenses which said city may possess the power to impose on such agencies; and such collector shall, upon such payment being made, issue to such agent or agents a license, in the name of such city, to do the business of such agency for one year, which license shall be renewed from year to year, if demanded.

2. This section shall be construed as authorizing but one such tax for each such insurance company in each such city regardless of the number of agents which such company may have in such city.

3. Any such insurance company and any insurance agent doing insurance business in any city in this state having a population of more than one hundred thousand inhabitants and less than five hundred thousand inhabitants, in addition to the tax on premiums as above provided for against such companies, shall also pay to the collector of said city, if said city shall so declare by ordinance, on or before the fourth day of January of each and every year, not more than the sum of two hundred dollars for each such fire insurance company, and for each such other insurance company not more than the sum of one hundred dollars, for the use of said city for each agent, agency or office doing an insurance business for such company in said city; which sum shall be considered in full for and in lieu of all taxes and licenses which said city may possess the power to impose on such agencies; and such collector shall, upon such payment being made, issue to such agent or agents a license, in the name of such city, to do the business of such company at such agency or office for one year, which license shall be renewed from year to year, if demanded.

(RSMo 1939 § 6099)

Prior revisions: 1929 § 5984; 1919 § 6392; 1909 § 7104



Section 148.450 Notices, how given.

Notices, how given.

148.450. Whenever by this law an officer is required to give any notice to a company, the same may be given by mailing the same, postage prepaid, addressed to the company at its home office, or to the secretary, general agent or chief officer thereof in the United States.

(RSMo 1939 § 6103)

Prior revisions: 1929 § 5988; 1919 § 6396; 1909 § 7108



Section 148.460 Penalties for violations by agents.

Penalties for violations by agents.

148.460. Any person or persons who shall in this state act or assume to act as agent for any company whose authority to do business in this state has been suspended or revoked under sections 148.310 to 148.461, while such suspension or revocation remains in force, or shall neglect or refuse to comply with any of the foregoing provisions obligatory upon such person or party, or who shall willfully make a false or fraudulent statement of the business or condition of his or their company, shall forfeit and pay the sum of five hundred dollars for each offense; and any and all fines and forfeitures thus incurred may be recovered in the name of the state, to the use of the county, city or town, by indictment, complaint, bill or information, in any court of competent jurisdiction.

(RSMo 1939 § 6101, A.L. 1983 H.B. 713 Revision)

Prior revisions: 1929 § 5986; 1919 § 6394; 1909 § 7106



Section 148.461 Quarterly installments to be paid as assessed by director, when--overpayment of taxes, credit.

Quarterly installments to be paid as assessed by director, when--overpayment of taxes, credit.

148.461. In any legal contest concerning the amount of tax under sections 148.320, 148.340, and 148.370 for a calendar year, the quarterly installments for the following year shall continue to be made based upon the amount assessed by the director of revenue for the year in question. If after the end of any taxable year, the amount of the actual tax due is less than the total amount of the installments actually paid, the amount by which the amount paid exceeds the amount due shall be credited against the tax for the following year and deducted from the quarterly installment otherwise due on June first.

(L. 1982 S.B. 470, A.L. 1986 S.B. 669, et al.)



Section 148.540 Association and members, levy and collection--exclusiveness of tax.

Association and members, levy and collection--exclusiveness of tax.

148.540. Farmers' cooperative credit associations, organized under an Act of Congress known as the Farm Credit Act of 1933 (12 U.S.C.A. § 1131 et seq.), for the extension of agricultural credit to their members only, and operating without profit except to the extent that they pay dividends to members on stock purchased by the members in these associations, are classified for the purposes of the intangible personal property tax law as savings and loan associations; and the accounts of these farmers' cooperative credit associations with their members are classified as intangible property. There is imposed upon each member of any such association an annual tax equal to two percent of the taxable portion of the dividends declared and paid by the association, in the preceding year, on the stock of the association held by any member, which shall be the annual yield from the account. The taxable portion of these dividends shall be that proportion thereof equal to the proportion of the gross income of the association, for the dividend year, derived from notes and mortgages to which the association holds legal title, to its entire gross income. The association shall compute, withhold, and pay to the director of revenue, on or before the fifteenth day of April of each year, the amounts of all taxes imposed hereby upon the members of the association, this payment to be made in one remittance; and the association at its option may absorb these taxes without charging the same to the accounts of the individual members. This tax shall be exclusive, and in lieu of all other taxes upon these associations, their property, capital, or income, except ad valorem taxes upon real and tangible personal property, income, Social Security, and unemployment compensation taxes, and upon the accounts of these associations, except estate taxes.

(L. 1961 p. 636 § 148.521, A.L. 1969 3d Ex. Sess. H.B. 25)

Effective 6-22-70



Section 148.541 Delinquent taxes, interest.

Delinquent taxes, interest.

148.541. If any tax due pursuant to section 148.540 is not paid when due, the association shall be required to pay as part of such tax interest thereon at the rate determined by section 32.065 from and after such date until paid.

(L. 1986 S.B. 669, et al. § 6)

Effective 1-1-87



Section 148.610 Definitions.

Definitions.

148.610. For the purposes of sections 148.610 to 148.700, providing for the taxation of credit unions and savings and loan associations, the following terms mean: (1) "Association", a savings and loan association or building and loan association organized under the laws of this state, any other state, or under the laws of the United States and having an office in this state; (2) "Credit union", a credit union organized under section 370.010 of the laws of this state or the United States and located within this state, the principal business of which, during the taxable year, consisted of receiving the savings of members and making loans to members; (3) "Director", the director of revenue; (4) "Income period", the calendar year or relevant portion thereof next preceding the taxable year;

(5) The term "lease or rental of tangible personal property" means the lease or rental of tangible personal property under the exclusive control of the lessee and neither attached to nor functionally a part of a taxpayer's building or buildings or any part thereof; (6) "Taxable in another state", a taxpayer is taxable in another state if, by reason of business activity in another state, it is subject to and did pay one of the types of taxes specified: a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax. The taxpayer must carry on business activities in another state. If the taxpayer voluntarily files and pays one or more of such taxes when not required to do so by the laws of that state or pays a minimal fee for qualification, organization or for the privilege of doing business in that state, but does not actually engage in business activities in that state, and does not have business facilities in that state or does actually engage in some activity, not sufficient for nexus, and the minimum tax bears no relation to the taxpayer's activities with such state, the taxpayer is not taxable in another state; (7) "Taxable year", the calendar year in which the tax is payable; (8) "Taxpayer", any credit union or savings and loan association subject to any tax imposed by sections 148.600 to 148.710.

(L. 1982 H.B. 949 & 1350, A.L. 1993 H.B. 105 & 480, A.L. 2002 S.B. 895)



Section 148.620 Annual tax on net income, rate--credits allowed, exceptions.

Annual tax on net income, rate--credits allowed, exceptions.

148.620. 1. Every taxpayer shall be subject to an annual tax for the privilege of exercising its corporate franchises within the state according to and measured by its net income for the preceding year.

2. The rate of tax for each taxable year shall be seven percent of such net income.

3. The tax imposed on the net income by this law shall be exclusive and in lieu of all other state and local taxes against and upon credit unions and associations, their capital, or income, except taxes on all property, contributions paid pursuant to the unemployment compensation law of Missouri, Social Security taxes, sales and use taxes.

4. Each taxpayer shall be entitled to credits against the tax imposed by this law for all taxes paid to the state of Missouri or any political subdivision thereof during the relevant income period, except taxes on real estate and tangible personal property owned by the taxpayer and held for lease or rental to others, contributions paid pursuant to the unemployment compensation law of Missouri, Social Security taxes, sales and use taxes, and taxes imposed by this law.

(L. 1982 H.B. 949 & 1350, A.L. 1993 H.B. 105 & 480)



Section 148.630 Net income and gross income defined--deductions authorized--net income computation--business activity taxable in another state, apportionment, manner--property factor defined--payroll factor defined--receivables factor defined--deposits factor defined.

Net income and gross income defined--deductions authorized--net income computation--business activity taxable in another state, apportionment, manner--property factor defined--payroll factor defined--receivables factor defined--deposits factor defined.

148.630. 1. "Gross income" shall include all gains, profits, earnings and other income of the taxpayer from whatever sources derived during the income period, including but not limited to interest from obligations issued by the United States government or any political subdivision or any instrumentality thereof, or any state or political subdivision thereof, or issued by any foreign country or nation or political subdivision thereof; all rents, compensation for services, commissions, brokerage and other fees; all gains or profits from the sale or other disposition of any property, real or personal, tangible or intangible; and all recoveries on losses sustained in the ordinary course of business subsequent to May 25, 1982; provided, however, that recoveries on such losses sustained during any prior income period within which the deductions, as permitted by subsection 3 of this section, exceeded the taxpayer's gross income for said income period, computed in accordance with this subsection, shall not be included in the taxpayer's gross income for the income period in which they were received to the extent of such excess. Interest or dividends received on shares of* stock of any wholly owned subsidiary of associations or credit unions shall not be included in gross income.

2. "Net income" means gross income as defined in subsection 1 of this section minus the deductions allowed in subsection 3 of this section.

3. In computing net income there shall be allowed as deductions all ordinary and necessary expenses paid or incurred by the taxpayer during the income period in carrying on its trade or business. Without limiting the generality of the foregoing, there shall be allowed as deductions a reasonable allowance for salaries and other compensation for personal services actually rendered; rents, repairs, bad debts; interest; dividends; cost of insurance and advertising; all taxes paid or accrued during the income period to the United States and all taxes paid or accrued on real estate or tangible personal property owned by the taxpayer and held for lease or rental to others, to the state of Missouri, or any political subdivision thereof; all contributions paid or accrued pursuant to the unemployment compensation law of Missouri; reasonable allowances for depreciation and depletion; amortization of premiums on bonds, debentures, notes or other securities or evidences of indebtedness; a reasonable allowance for payments or contributions to or on account of any pension or retirement fund or plan for its officers or employees; contributions to any corporation, association or fund organized and operated exclusively for religious, charitable, scientific, literary or educational purposes, no part of the net earnings of which inure to the benefit of any private shareholder or individual; losses from the sale or disposition of any property, real or personal, tangible or intangible; and all other losses sustained during the income period not compensated for by insurance.

4. Net income shall be computed in accordance with the method of accounting regularly employed in keeping the books of the taxpayer, unless such method does not clearly reflect the income, in which case the computation shall be made in accordance with such method as in the opinion of the director does clearly reflect the income.

5. When the income of a taxpayer is derived from business activity conducted within and without this state and the business activity is taxable in another state, then income shall be apportioned to this state by multiplying the gross income minus the deduction in subsection 3 of this section by a fraction, the numerator of which is the sum of the property factor, the payroll factor, the receivables factor and the deposits factor, and the denominator of which is four reduced by the number of factors which have a denominator of zero.

6. For purposes of subsection 5 of this section, the property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the income year, and the denominator is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the income year. Property owned by the taxpayer shall be valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. The net annual rental rate is the total rental rate paid by the taxpayer, less total annual rental rates received by the taxpayer from subrentals. The average value of property owned by the taxpayer shall be determined by averaging the values at the beginning and ending of the income year, but the director of revenue may require averaging by monthly values if reasonably required to reflect the average value of the taxpayer's property for the income year.

7. For purposes of subsection 5 of this section, the payroll factor is a fraction, the numerator of which is the total amount paid in this state during the income year by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the income year by the taxpayer. Compensation is paid in this state if:

(1) The employee's service is performed entirely within this state;

(2) The employee's service is performed both within and without this state, but the service performed without this state is incidental to the employee's service within this state; or

(3) The employee's services are performed both within and without this state, and:

(a) The employee's base of operations is in this state; or

(b) There is no base of operations in any state in which some part of the service is performed, but the place from which the service is directed or controlled is in this state; or

(c) The base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed but the employee's residence is in this state.

8. For purposes of subsection 5 of this section, the receivables factor is a fraction, the numerator of which is the average of contract obligations owing to the taxpayer on an open account held by an office, facility or branch within this state during the income year, and the denominator is the average of contract obligations owing to the taxpayer everywhere during the income year.

9. For purposes of subsection 5 of this section, the deposits factor is a fraction, the numerator of which is the average of deposits held by an office, facility or branch of the taxpayer within this state during the income year, and the denominator of which is the average deposits held everywhere by the taxpayer during the income year.

(L. 1982 H.B. 949 & 1350, A.L. 1993 H.B. 105 & 480)

*Word "or" appears in original rolls.



Section 148.640 Return filed when--extension of time granted when--interest due on late filing, rate.

Return filed when--extension of time granted when--interest due on late filing, rate.

148.640. Every taxpayer shall file a return with the director on or before the fifteenth day of April in each year. The director may grant a reasonable extension of time for filing returns under such rules and regulations as he shall prescribe. Whenever such an extension of time is granted, a taxpayer shall be required to pay as part of any tax due interest thereon at the rate determined by section 32.065 from and after such date until paid.

(L. 1982 H.B. 949 & 1350, A.L. 1986 S.B. 669, et al.)

Effective 1-1-87



Section 148.650 Payment of tax due when--excess payment, credit allowed--delinquent, interest charged.

Payment of tax due when--excess payment, credit allowed--delinquent, interest charged.

148.650. 1. The tax imposed by this chapter shall be due and payable upon the last day upon which a return must be filed under section 148.640.

2. Upon the filing of such return the full amount of any tax as computed by the taxpayer shall be paid to the director, who as soon as is practicable thereafter shall examine it and determine the correct amount of tax. If the director determines that the taxpayer has paid a tax in excess of the amount lawfully due, the director shall permit a credit.

3. If any tax due hereunder is not paid when due, the taxpayer shall be required to pay as part of such tax interest thereon at the rate determined by section 32.065 from and after such date until paid.

(L. 1982 H.B. 949 & 1350, A.L. 1986 S.B. 669, et al.)

Effective 1-1-87



Section 148.655 Tax credit allowed for S corporation shareholders of associations, amount.

Tax credit allowed for S corporation shareholders of associations, amount.

148.655. Subchapter S corporation shareholders of an association required to pay franchise taxes under section 148.620 may take a tax credit against such shareholder's state income tax return, as provided in section 143.471. Such tax credit shall be the taxpayer's pro rata share of the franchise tax paid by the association as provided in this chapter.

(L. 2006 S.B. 892)



Section 148.657 Tax credit allowed for S corporation shareholders of credit institutions, amount.

Tax credit allowed for S corporation shareholders of credit institutions, amount.

148.657. Subchapter S corporation shareholders of a credit institution required to pay franchise taxes under section 148.140 may take a tax credit against such shareholder's state income tax return, as provided in section 143.471. Such tax credit shall be the taxpayer's pro rata share of the franchise tax paid by the credit institution as provided in this chapter.

(L. 2006 S.B. 892)



Section 148.660 Deposit of taxes, director of revenue's duties--funds established--investment of funds--distribution of interest to counties, computation.

Deposit of taxes, director of revenue's duties--funds established--investment of funds--distribution of interest to counties, computation.

148.660. The director of revenue shall deposit promptly all funds received by him in payment of the tax imposed by sections 148.610 to 148.710 to the credit of the "Savings Association Tax Fund" or "Credit Union Tax Fund" which funds are hereby created. He shall maintain such funds in institutions, savings associations and credit unions selected by him and approved by the governor, state treasurer and state auditor. Thereafter he shall, until the time set for the distribution of the net proceeds of the tax, invest all moneys within the fund in the same manner as state funds not needed for the immediate expenses of the state are invested; provided, that in all instances in which the state treasurer may use or invest in banking institutions, the director of revenue may use or invest in credit unions or in associations. All interest earned upon the moneys so invested shall be deposited in the respective credit union or savings associations tax fund and all such interest shall be returned to the various county treasurers within thirty days of tax distribution. Each county shall receive that percentage of the total interest earned as its share of the tax paid bears to the total amount of the tax received by the director of revenue. A statement of the exact amount of interest due each political subdivision in such county determined by the pro rata share of the proceeds of the tax received by such political subdivision bears to the proceeds of the tax received by the county shall accompany each payment.

(L. 1982 H.B. 949 & 1350)

Effective 5-25-82



Section 148.670 Taxes returned to county where taxpayer has office--state collection fee--branch offices, distribution--offices outside state, exclusion.

Taxes returned to county where taxpayer has office--state collection fee--branch offices, distribution--offices outside state, exclusion.

148.670. The director of revenue shall annually, on or before the fifteenth day of December, return all savings association and credit union taxes collected, less two percent thereof which shall be retained by the state for collection, to the county treasury of the county in which the particular taxpayer has its office. If any association operates more than one office or branch in the state of Missouri, the association shall file the return giving the address of each such office or branch and setting forth the total dollar amounts of savings accounts, deposits, or repurchase agreements of each such office. The political subdivisions within which the said office or offices are situated shall share the tax hereby imposed upon the same basis that the dollar amounts of the deposits or accounts bear to the total dollar amount of the deposits or accounts of the association, and the director of revenue shall allocate the tax collected accordingly; provided, that if a taxpayer has an office or offices outside the state of Missouri, the total of the dollar amount of deposits and accounts at an office or offices outside the state of Missouri shall be excluded in determining the total deposits and accounts of the taxpayer. A statement of the exact amount due each political subdivision as determined by applying the local rates of levy to the proceeds of the tax shall accompany each payment. The several county treasurers and the treasurer of St. Louis City are hereby directed to distribute all amounts so received from the director of revenue according to the allocations contained in the statements made by the director of revenue.

(L. 1982 H.B. 949 & 1350)

Effective 5-25-82



Section 148.680 Hearing procedure on disputed amount--appeal.

Hearing procedure on disputed amount--appeal.

148.680. In the event the tax due by the taxpayer shall not fairly represent the extent of the taxpayer's business in this state, the taxpayer may petition for or the director of revenue may require, in respect to any part of the taxpayer's business activity, if reasonable, an equitable allocation or apportionment of the taxpayer's income. In the event the director shall determine that the correct amount of the tax is greater than that computed by the taxpayer, he shall, upon such determination, notify the taxpayer thereof by mail and shall fix a time and a place for a hearing relative thereto not earlier than thirty days after the date of such determination. Upon such hearing the director shall make such order as may be lawful, but such taxpayer shall have the right of appeal from such order as provided by law.

(L. 1982 H.B. 949 & 1350)

Effective 5-25-82



Section 148.690 First taxable year, when, how computed.

First taxable year, when, how computed.

148.690. Each association and credit union organized under the laws of this state and each association organized under the laws of the United States to be located in Missouri, with the date of its certificate of incorporation, or the date of the completion of the organization thereof, as the case may be, which are relevantly herein referred to as "its certificate", subsequent to May 25, 1982, shall be subject to the tax imposed by this law for the calendar year in which it receives its certificate and the first taxable year thereafter measured by its net income as defined in section 148.630, for the portion of the calendar year unelapsed on the date borne by its certificate with the rate of tax as provided in section 148.620, and with credit against said tax for all taxes and contributions for which credit is permitted by section 148.620, which taxes or contributions are paid during the portion of the calendar year unelapsed on the date of its certificate. For each other taxable year each taxpayer in this section referred to shall be subject to all the provisions of this law. Any tax imposed by this law due for the calendar year of its certificate shall be payable by each taxpayer to which this section applies to the director on or before June first of the year following the year of its certificate, and except as to this particular the provisions of sections 148.630 to 148.680 and section 148.700 shall be applicable.

(L. 1982 H.B. 949 & 1350)

Effective 5-25-82



Section 148.700 Rules and regulations, authority to promulgate, procedure--taxpayer's reports subject to inspection, confidentiality requirement.

Rules and regulations, authority to promulgate, procedure--taxpayer's reports subject to inspection, confidentiality requirement.

148.700. The director shall prescribe and publish all needed rules and regulations necessary for the enforcement of sections 148.610 to 148.700. Insofar as feasible, as may be determined by the director, such rules and regulations shall be consistent with the rules and regulations prescribed by the United States Commissioner of Internal Revenue for the enforcement of the income tax chapter of the Internal Revenue Code. The directors of division of finance and of credit union supervision shall make available to the director upon the director's request any report filed by any taxpayer subject to the tax imposed by sections 148.610 to 148.700, and such director shall be under the same obligation as to secrecy with respect thereto as is imposed upon the directors of division of finance and of credit union supervision, by law. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1982 H.B. 949 & 1350, A.L. 1994 H.B. 1165, A.L. 1995 S.B. 3)



Section 148.710 Violations, penalties.

Violations, penalties.

148.710. The same penalties shall be assessed against delinquent taxpayers under the provisions of sections 148.610 to 148.700 as are provided by sections 143.911, 143.921, and 143.931 relating to income taxes.

(L. 1982 H.B. 949 & 1350)

Effective 5-25-82






Chapter 149 Cigarette Tax

Section 149.011 Definitions.

Definitions.

149.011. As used in this chapter, unless the context requires otherwise, the following terms mean:

(1) "Cigar", any roll for smoking, except cigarettes, made chiefly of tobacco or any substitute therefor;

(2) "Cigarette", an item manufactured of tobacco or any substitute therefor, wrapped in paper or any substitute therefor, weighing not to exceed three pounds per one thousand cigarettes and which is commonly classified, labeled or advertised as a cigarette;

(3) "Common carrier", any person, association, company, or corporation engaged in the business of operating, for public use, an agency for the transportation of persons or property within the state;

(4) "Director", the director of Missouri department of revenue;

(5) "First sale within the state", the first sale of a tobacco product by a manufacturer, wholesaler or other person to a person who intends to sell such tobacco products at retail or to a person at retail within the state of Missouri;

(6) "Manufacturer", any person engaged in the manufacture or production of cigarettes;

(7) "Manufacturer's invoice price", the original net invoice price for which a manufacturer sells a tobacco product to a distributor, wholesaler or first seller in the state as shown by the manufacturer's original invoice;

(8) "Meter machine", a type of device manufactured for the use of printing or imprinting an inked impression indicating that the cigarette tax has been paid on an individual package of cigarettes;

(9) "Package of cigarettes", a container of any type composition in which is normally contained twenty individual cigarettes, except as in special instances when the number may be more or less than twenty;

(10) "Person", any individual, corporation, firm, partnership, incorporated or unincorporated association, or any other legal or commercial entity;

(11) "Retailer", any person who sells to a consumer or to any person for any purpose other than resale;

(12) "Sale" in this instance is defined to be and declared to include sales, barters, exchanges and every other manner, method and form of transferring the ownership of personal property from one person to another. "Sale" also means the possession of cigarettes or tobacco products by any person other than a manufacturer, wholesaler or retailer and shall be prima facie evidence of possession for consumption;

(13) "Smokeless tobacco", chewing tobacco, including, but not limited to, twist, moist plug, loose leaf and firm plug, and all types of snuff, including, but not limited to, moist and dry;

(14) "Stamped cigarettes", an individual package, containing twenty individual cigarettes, more or less, on which appears or is affixed or imprinted thereon a Missouri state cigarette tax stamp or Missouri state meter machine impression;

(15) "Tax stamp", an item manufactured of a paper product or substitute thereof on which is printed, imprinted, or engraved lettering, numerals or symbols indicating that the cigarette tax has been paid on each individual package of cigarettes;

(16) "Tobacco product", cigarettes, cigarette papers, clove cigarettes, cigars, smokeless tobacco, smoking tobacco, or other form of tobacco products or products made with tobacco substitute containing nicotine;

(17) "Unstamped cigarettes", an individual package containing cigarettes on which does not appear a Missouri state cigarette tax stamp or Missouri state meter machine impression;

(18) "Wholesaler", any person, firm or corporation organized and existing, or doing business, primarily to sell cigarettes or tobacco products to, and render service to, retailers in the territory the person, firm or corporation chooses to serve; that purchases cigarettes or tobacco products directly from the manufacturer; that carries at all times at his or its principal place of business a representative stock of cigarettes or tobacco products for sale; and that comes into the possession of cigarettes or tobacco products for the purpose of selling them to retailers or to persons outside or within the state who might resell or retail the cigarettes or tobacco products to consumers. This shall include any manufacturer, jobber, broker, agent or other person, whether or not enumerated in this chapter, who so sells or so distributes cigarettes or tobacco products.

(L. 1974 H.B. 1612 § 1, A.L. 1984 H.B. 1611 Revision, A.L. 1993 H.B. 564, A.L. 1994 S.B. 477, et al.)

Effective 10-1-94



Section 149.015 Rate of tax--how stamped--samples, how taxed--tax impact to be on consumer--fair share school fund, distribution.

Rate of tax--how stamped--samples, how taxed--tax impact to be on consumer--fair share school fund, distribution.

149.015. 1. A tax shall be levied upon the sale of cigarettes at an amount equal to eight and one-half mills per cigarette, until such time as the general assembly appropriates an amount equal to twenty-five percent of the net federal reimbursement allowance to the health initiatives fund, then the tax shall be six and one-half mills per cigarette beginning July first of the fiscal year immediately after such appropriation. As used in this section, "net federal reimbursement allowance" shall mean that amount of the federal reimbursement allowance in excess of the amount of state matching funds necessary for the state to make payments required by subsection 1 of section 208.471 or, if the payments exceed the amount so required, the actual payments made for the purposes specified in subsection 1 of section 208.471.

2. The tax shall be evidenced by stamps which shall be furnished by and purchased from the director or by an impression of the tax by the use of a metering machine when authorized by the director as provided in this chapter, and the stamps or impression shall be securely affixed to one end of each package in which cigarettes are contained. All cigarettes must be stamped before being sold in this state.

3. Cigarette tax stamps shall be purchased only from the director. All stamps shall be purchased by the director in proper denominations, shall contain such appropriate wording as the director may prescribe, and shall be of such design, character, color combinations, color changes, sizes and material as the director may, by rules and regulations, determine to afford the greatest security to the state. It shall be the duty of the director to manufacture or contract for revenue stamps required by this chapter; provided that if the stamps are contracted for, the manufacturer thereof shall be within the jurisdiction of the criminal and civil courts of this state, unless the stamps cannot be obtained in this state at a fair price or of acceptable quality. If stamps are manufactured outside of the state, the director shall take any precautions which he deems necessary to safeguard the state against forgery and misdelivery of any stamps. The director may require of the manufacturer from whom stamps are purchased a bond in an amount to be determined by him commensurate with the monetary value of the stamps, containing such conditions as he may deem necessary in order to protect the state against loss.

4. It shall be the intent of this chapter that the impact of the tax levied hereunder be absorbed by the consumer or user and when the tax is paid by any other person, the payment shall be considered as an advance payment and shall thereafter be added to the price of the cigarettes and recovered from the ultimate consumer or user with the person first selling the cigarettes acting as an agent of the state for the payment and collection of the tax to the state, except that in furtherance of the intent of this chapter no refund of any tax collected and remitted by a retailer upon gross receipts from a sale of cigarettes subject to tax pursuant to this chapter shall be claimed pursuant to chapter 144 for any amount illegally or erroneously overcharged or overcollected as a result of imposition of sales tax by the retailer upon amounts representing the tax imposed pursuant to this chapter and any such tax shall either be refunded to the person who paid such tax or paid to the director. The director may recoup from any retailer any tax illegally or erroneously overcharged or overcollected unless such tax has been refunded to the person who paid such tax.

5. In making sales of cigarettes in the state, a wholesaler shall keep a record of the amount of tax on his gross sales. The tax shall be evidenced by appropriate stamps attached to each package of cigarettes sold. Notwithstanding any other law to the contrary, no tax stamp need be attached to a package of cigarettes transported in the state between wholesalers or distributors unless and until such package is sold to a retailer or consumer.

6. The tax on any cigarettes contained in packages of four, ten, twenty or similar quantities to be used solely for distribution as samples shall be computed on a per cigarette basis at the rate set forth in this section, and payment of the tax shall be remitted to the director at such time and in such manner as he may prescribe.

7. The revenue generated by the additional two mills tax imposed effective August 13, 1982, less any three percent reduction allowed pursuant to the provisions of section 149.021, shall be placed in a separate fund entitled "The Fair Share Fund". Such moneys in the fair share fund shall be transferred monthly to the state school moneys fund and distributed to the school districts in this state as provided in section 163.031.

8. The revenue generated by the additional two mills tax imposed effective October 1, 1993, less any three percent reduction allowed pursuant to the provisions of section 149.021, shall be deposited in the health initiatives fund created in section 191.831. When the general assembly appropriates an amount equal to twenty-five percent of the net federal reimbursement allowance to the health initiatives fund, this subsection shall expire. The additional two mills tax levied pursuant to this section shall not apply to an amount of stamped cigarettes in the possession of licensed wholesalers on October 1, 1993, up to thirty-five percent of the total cigarette sales made by such licensed wholesaler during the six months immediately preceding October 1, 1993.

(L. 1974 H.B. 1612 § 2, A.L. 1982 H.B. 1548 & 1543, A.L. 1993 H.B. 564 merged with S.B. 380, A.L. 1994 S.B. 477, et al., A.L. 2001 H.B. 381, A.L. 2005 S.B. 287)

Effective 7-01-06

Contingent expiration date



Section 149.021 Compensation to wholesaler for affixing stamps--metering machines authorized.

Compensation to wholesaler for affixing stamps--metering machines authorized.

149.021. 1. For the purpose of allowing compensation for the costs necessarily incurred in affixing the proper tax stamps to each package of cigarettes before making a sale of the cigarettes, each wholesaler purchasing stamps from the director as required by law may purchase the stamps from the director at a reduction of three percent of the face value of each lot of stamps so purchased, provided that all required reports have been made. The discount provided in this section shall be the only discount allowed to purchasers from the director. If a purchaser refuses to comply with the laws of the state of Missouri, the director shall require the full face value for stamps purchased until such time as the person has complied with the provisions of the law.

2. The director may permit the use of meter machines in lieu of stamps, for the impress of the tax stamp, and where used a three percent reduction on the total tax due shall be allowed. The director shall prescribe all rules and regulations governing the use of meter machines and may require a bond in a suitable amount to guarantee payment of the tax.

(L. 1974 H.B. 1612 § 3, A.L. 1982 H.B. 1548 & 1543)



Section 149.025 Bond required for deferred payment on stamps--release from requirement, when--cash bond, deposit and refund--license revoked for delinquencies.

Bond required for deferred payment on stamps--release from requirement, when--cash bond, deposit and refund--license revoked for delinquencies.

149.025. 1. Any wholesaler desiring to purchase stamps or meter units on a deferred payment basis shall file with the director a bond in an amount equal to the estimated total monthly tax liability of the wholesaler. However, the director shall not require a bond in excess of the amount required by a tax of five mills per cigarette, and such bond shall not exceed five hundred thousand dollars. The director may also require any wholesaler purchasing stamps in this manner to file certain reports or keep certain records as the director may deem necessary. The director of the department of revenue shall, after a five-year period of satisfactory tax compliance, release such wholesaler from the bonding requirement.

2. In the event the bond filed with the director is cash, the director shall deposit such bond in the state general revenue fund and such bond shall be released to the wholesaler pursuant to subsection 1 of this section from funds appropriated by the general assembly for such purpose. If appropriated funds are available, the commissioner of administration and the state treasurer shall cause such refunds to be paid within thirty days of the receipt of a warrant request from the director of the department of revenue.

3. In the event that payment of the total deferment liability becomes delinquent after fifteen days from the last day of the month during which the purchase was made, the director shall revoke the license held by the wholesaler, subject to other provisions of this chapter, for a period of one year and shall cause any cash bond to be forfeited or shall notify the bonding company requesting that payment be made under the terms of the bond.

(L. 1974 H.B. 1612 § 4, A.L. 1982 H.B. 1548 & 1543, A.L. 1983 1st Ex. Sess. H.B. 10, A.L. 1986 S.B. 484)



Section 149.031 Refunds or exchange for stamps, when made.

Refunds or exchange for stamps, when made.

149.031. The director shall make a refund or exchange new stamps for any stamps which are damaged, or for stamps which have been affixed to packages of cigarettes returned to factories, sold or shipped into another state for sale or use there or have become unfit for use and consumption or unsalable. Application to the director for the exchange* or refund must be accompanied by affidavit, damaged stamps, bill of lading covering shipment to factories or other states, or any other proof as required by the director.

(L. 1974 H.B. 1612 § 5)

*Word "exchanges" appears in original rolls.



Section 149.035 Wholesaler's license required, fee--first sale of tobacco products, application required--revocation, suspension or refusal to issue, when--review.

Wholesaler's license required, fee--first sale of tobacco products, application required--revocation, suspension or refusal to issue, when--review.

149.035. 1. Every wholesaler of cigarettes or tobacco products in this state, as a condition of carrying on such business, shall annually, on or before February fifteenth of each year, secure from the director a written license, and shall pay therefor an annual fee of one hundred dollars for the twelve-month period beginning February fifteenth of each year. The license, application for which may be made on forms prescribed and furnished by the director, shall be kept on public display in the wholesaler's place of business at all times. The license shall not be assignable or transferable. The director shall refuse a license to any wholesaler of cigarettes or tobacco products from another state if that wholesaler's state refuses to license wholesalers of cigarettes or tobacco products from Missouri.

2. Every person making a first sale of tobacco products in the state of Missouri who does not have a wholesaler license as required by this section shall make application for a tobacco products license on forms prescribed by the director of revenue. Such person shall, as a condition of acquiring such license, file an instrument which may be a cash or surety bond, letter of credit, or other instrument approved by the director which shall be in the amount of three times the average tax liability, estimated in the case of a new applicant. At such time as the director of revenue shall deem the amount of a bond insufficient to cover the liability, he may require the bond to be adjusted to the level satisfactory to the director which shall cover the amount of such liability. Minimum bond shall be five hundred dollars. A tobacco products license shall not be used as a substitute or in place of a cigarette wholesale license.

3. At such time as the director shall have reason to believe that any person has violated any provisions of this chapter or any rules and regulations issued pursuant to such provisions, the director shall refuse to issue or shall revoke or suspend any license issued hereunder for such a period of time not to exceed one year. The person involved may seek review of the decision of the director of revenue by the administrative hearing commission.

(L. 1974 H.B. 1612 § 6, A.L. 1978 S.B. 661, A.L. 1993 H.B. 564)

Effective 10-1-93



Section 149.041 Records to be kept--reports to be filed by wholesaler.

Records to be kept--reports to be filed by wholesaler.

149.041. 1. Every manufacturer, wholesaler and retailer subject to the provisions of the tax levied hereunder shall keep in Missouri accurate records covering the business carried on and shall for three years, and more if so required by the director, keep and preserve all invoices, showing all purchases and sales of cigarettes; and such invoices and stock of cigarettes shall at all times be subject to the examination and inspection of any legally authorized agent or representative of the director. Every wholesaler operating in the state of Missouri, whose main warehouse or headquarters is in another state shall keep all records of all cigarette transactions made by him at his place of business in Missouri, or at a designated place in the state of Missouri. Every manufacturer located or doing business in this state shall keep written records of all shipments of cigarettes, whether or not they are made from his plants in this state, to consignees* located or doing business in this state, regardless of the fact that the cigarettes may have been sold by the shipper to a person other than the consignee** or may have been shipped for the account of some other vendor.

2. Every wholesaler receiving unstamped cigarettes shall file a report with the director on or before the twentieth day of each month covering the previous calendar month, on forms prescribed and furnished by the director, disclosing the beginning and closing inventory of unstamped cigarettes, the beginning and closing inventory of stamped cigarettes, the beginning and closing inventory of cigarette stamps, the number and denomination of cigarette stamps affixed to packages of cigarettes, the beginning and closing inventory of meter machine units, the number of meter units purchased and affixed during the month, and all purchases of cigarettes by showing the invoice number, name and address of the consignee** or seller, the date, and the number of cigarettes purchased, and such other information as may be required by the director.

3. Any wholesaler who refuses any shipment or part of a shipment of unstamped cigarettes or has a shortage in the shipment of cigarettes consigned to him shall, in the monthly report next following the refusal or shortage, report to the director the number of packages or cartons of cigarettes refused or short and the name of the carrier from whom the cigarettes were refused or shortage occurred.

(L. 1974 H.B. 1612 § 7)

*Word "cosignees" appears in original rolls.

**Word "cosignee" appears in original rolls.



Section 149.045 Common carriers and warehousemen, duties of--damaged cigarettes, how handled.

Common carriers and warehousemen, duties of--damaged cigarettes, how handled.

149.045. 1. The right of a common carrier in this state to carry unstamped cigarettes shall not be affected by this chapter. However, should any common carrier sell cigarettes to its passengers while being carried in this state, the sale shall be subject to the tax levied hereunder, and to the rules and regulations of the director.

2. Common carriers transporting cigarettes to a point within this state, or a bonded warehouseman or bailee having possession of cigarettes, are hereby required to transmit to the director, on forms and in the manner and time provided by him, a statement of the consignment of cigarettes showing the date, point of origin, point of delivery, to whom delivery was made, the amount of cigarettes refused by any consignee* and all the cigarettes returned to the manufacturer. Failure of carriers to file the reports shall make the carrier liable for any unpaid tax on the cigarettes. Cigarettes damaged in transit may be sold by the carrier when the cigarettes are refused by the consignee* if the carrier first obtains written authority of the director for the sale and pays the tax due thereon. Cigarettes damaged in transit which have been refused by the consignee* and not sold or returned to the manufacturer shall be destroyed in the presence of an agent of the director and the tax on the cigarettes shall be waived. Any consignee* who discovers a shortage in transit after signing a receipt of delivery shall be held responsible for the full tax on the total amount of cigarettes shown on the receipt of delivery. In all other instances of shortage in shipment of cigarettes as evidenced by waybill or invoice, the carrier shall be held liable for the tax due on all missing cigarettes unless the carrier shall furnish proof satisfactory to the director that the cause of the shortage was due to the theft of the cigarettes by a person outside of the employment of the carrier. Provided, the proof is satisfactory to the director, the tax on the missing cigarettes shall be waived. The proof shall be stated on forms furnished and prescribed by the director.

(L. 1974 H.B. 1612 § 8)

*Word "cosignee" appears in original rolls.



Section 149.051 Failure to affix stamps, penalty--presumption that unstamped cigarettes are intended for sale.

Failure to affix stamps, penalty--presumption that unstamped cigarettes are intended for sale.

149.051. 1. Any person who fails to affix the stamps within the time and manner required of him under the provisions of this chapter shall pay, as a part of the tax imposed hereunder, a penalty equal to one hundred percent of the initial tax liability, and the tax and penalty thereon shall bear interest at the annual adjusted prime rate of interest as determined by section 32.065.

2. No person, other than licensed wholesalers or other persons as specifically provided for in this chapter, shall possess for the purpose of sale any cigarettes to which the stamps or meter units required by this chapter are not affixed.

3. Mere possession of an unstamped package of cigarettes by any person, except under circumstances specifically prescribed by this chapter, shall be prima facie evidence that the cigarettes are intended for sale.

(L. 1974 H.B. 1612 § 9, A.L. 1986 S.B. 669, et al.)



Section 149.055 Unstamped cigarettes seized, when--personal property used incident to such attempt to avoid tax to be forfeited, procedure.

Unstamped cigarettes seized, when--personal property used incident to such attempt to avoid tax to be forfeited, procedure.

149.055. 1. All unstamped cigarettes upon which taxes are imposed by this chapter which shall be found in the possession, custody, or control of any person, for the purpose of being consumed, sold or transported into, within or through the state of Missouri, for the purpose of evading or violating the provisions of this chapter, or with intent to avoid payment of the tax imposed hereunder, and any motor vehicle, truck or other conveyance whatsoever used in the transportation of such cigarettes, and all paraphernalia, equipment or other tangible personal property incident to the use of such purposes, found in the place, building, vehicle or vehicles, where the cigarettes are found, may be seized by the director or his duly authorized agents, or any peace officer within the state, and the same shall be, from the time of the seizure, forfeited to the state of Missouri, and a proper proceeding filed in a court of competent jurisdiction in the county of seizure, to maintain the seizure and prosecute the forfeiture as provided in this section.

2. All the cigarettes, vehicles and property so seized, shall first be listed and appraised by the officer making the seizure and turned over to the county sheriff of the county in which the seizure is made and a receipt therefor* taken; and the person making the seizure shall immediately make and file a written report thereof, showing the name of the person making the seizure, the place, and the person where, and from whom the property was seized, and an inventory and appraisement thereof, at the usual and ordinary retail price of the articles received, to the director of revenue. The prosecuting attorney of the county in which the seizures are made may, at the request of the director, file in the circuit court forfeiture proceedings in the name of the state of Missouri, as plaintiff, and in the name of the owner or person in possession, as defendant, if known, and if unknown in the name of the property seized. The clerk of the court shall issue summons to the owner or person in whose possession such property was found, directing him to answer within ten days. If the property is declared forfeited and ordered sold, notice of the sale shall be posted in five public places in the county not less than ten days before the date of sale. The proceeds of the sale shall be deposited with the clerk of the court, who shall after deducting costs, including the costs of the sale, pay the balance to the director of revenue as cigarette tax collected.

3. The seizure and sale of the cigarettes shall not relieve the person from whom the cigarettes were seized from any prosecution or the payment of any penalties provided for under this chapter; nor shall it relieve the purchaser thereof from any payment of the regular cigarette tax and the placing of proper stamps thereon before making any sale of the cigarette or the personal consumption of the same.

4. The forfeiture provisions of this chapter shall only apply to persons having possession of or transporting cigarettes with intent to barter, sell or give away the same. The possession of cigarettes in any quantity of five or more cartons of ten packages each shall be prima facie evidence of intent to barter, sell or give away the cigarettes in violation of the provisions of this chapter.

5. The director of revenue and his duly authorized agents and any other officer authorized to make seizures of contraband under the provisions of this chapter are hereby authorized and empowered to call upon the prosecuting attorneys of the respective counties and the circuit attorney of the city of St. Louis and the attorney general of the state of Missouri to represent them in any proceeding hereunder, and thereafter it shall be the duty of the prosecuting or circuit attorney or the attorney general to proceed on behalf of the officer making the call according to the provisions of this chapter.

(L. 1974 H.B. 1612 § 10)

*Word "therefore" appears in original rolls.



Section 149.061 Sales on military reservations taxable, exceptions--federal government exempt, when.

Sales on military reservations taxable, exceptions--federal government exempt, when.

149.061. 1. All wholesalers are hereby required to affix tax stamps to each package of cigarettes sold to civilian clubs or other social organizations located within the confines of a United States military camp or reservation located in the state, with the exception of post exchanges, commissaries and other instrumentalities of the federal government.

2. To be exempt under the provisions of this section, or from the tobacco products tax levied pursuant to section 149.160, the federal government shall issue a purchase order for all unstamped cigarettes or tobacco products exempt from tax and payment for the cigarettes or tobacco products exempt from tax shall be made directly by the federal government.

(L. 1974 H.B. 1612 § 11, A.L. 1993 H.B. 564)

Effective 10-1-93



Section 149.065 Revenue to fair share fund, health initiatives fund, and school moneys fund.

Revenue to fair share fund, health initiatives fund, and school moneys fund.

149.065. All taxes collected pursuant to this chapter, except for those portions required to be deposited in the fair share fund or the health initiatives fund, shall be deposited in the state treasury to the credit of the state school moneys fund.

(L. 1974 H.B. 1612 § 12, A.L. 1984 H.B. 1611 Revision, A.L. 1993 H.B. 564)

Effective 10-1-93



Section 149.071 Fraudulent activity relative to tax stamps a felony--penalty.

Fraudulent activity relative to tax stamps a felony--penalty.

149.071. Any person who shall, without the authorization of the director of revenue, make or manufacture, or who shall falsely or fraudulently forge, counterfeit, reproduce, restore, or process any stamp, impression, copy, facsimile, or other evidence for the purpose of indicating the payment of the tax levied by this chapter, or who shall knowingly or by a deceptive act use or pass, or tender as true, or affix, impress, or imprint, by use of any device, rubber stamp or by any other means, or any package containing cigarettes, any unauthorized, false, altered, forged, counterfeit or previously used stamp, impressions, copies, facsimiles or other evidence of cigarette tax payment, shall be guilty of a felony and, upon conviction, shall be punished by imprisonment by the state department of corrections and human resources for a term of not less than two years nor more than five years.

(L. 1974 H.B. 1612 § 13)



Section 149.076 Failure to make or falsification of required return or refusal to permit inspection of records prohibited--false report or application a felony, penalty.

Failure to make or falsification of required return or refusal to permit inspection of records prohibited--false report or application a felony, penalty.

149.076. 1. No manufacturer, wholesaler or retailer shall fail or refuse to make any return required by the director, or refuse to permit the director or his duly authorized representatives to examine records, papers, files and equipment pertaining to the person's business made taxable by this chapter. No person shall make an incomplete, false or fraudulent return under this chapter, or attempt to do anything to evade full disclosure of the facts or to avoid the payment in whole or in part of the tax or interest due.

2. Any person who files a false report or application or makes a false entry in any record relating to the purchase and sale of cigarettes shall be guilty of a felony and, upon conviction, shall be punished by imprisonment by the state department of corrections and human resources for a term of not less than two years nor more than five years.

(L. 1974 H.B. 1612 § 14)



Section 149.081 Violation not otherwise specified a misdemeanor, penalty.

Violation not otherwise specified a misdemeanor, penalty.

149.081. A person who violates any provision of this chapter for which no criminal penalty is otherwise provided shall be guilty of a misdemeanor and, upon conviction, shall be punished by confinement in the county jail for a term not exceeding one year, or by a fine of not more than five hundred dollars, or by both such fine and confinement.

(L. 1974 H.B. 1612 § 15)



Section 149.082 Additional tax--rate--collection--deposit--if federal excise tax reimposed, effect.

Additional tax--rate--collection--deposit--if federal excise tax reimposed, effect.

149.082. 1. In addition to the tax imposed in section 149.015, there is hereby imposed a tax upon the sale of cigarettes equal to that portion of the federal excise tax on cigarettes which is abolished on October 1, 1985. The tax imposed by this section shall be collected in the same manner and at the same time as the tax imposed in section 149.015; however, any portion of such tax shall not be imposed or collected to the extent that the federal government reimposes or imposes or otherwise collects all or part of the federal excise tax now imposed.

2. The provisions of section 149.065 to the contrary notwithstanding, the proceeds from the tax imposed by this section, less any compensation authorized for wholesalers for affixing stamps as provided in section 149.021, shall be deposited in the state treasury to the credit of general revenue.

(L. 1985 H.B. 855 § 149.080)



Section 149.160 Tax upon first sale, rate, payment, credit--deposit of funds into health initiatives fund--contingent expiration.

Tax upon first sale, rate, payment, credit--deposit of funds into health initiatives fund--contingent expiration.

149.160. 1. A tax is levied upon the first sale of tobacco products, other than cigarettes, within the state. The tax on tobacco products shall be at the rate of ten percent of the manufacturer's invoice price before discounts and deals, and shall be paid by the person making the first sale within the state. Licensed persons making first sales within the state shall be allowed approved credit for returned merchandise provided the tax was paid on the returned merchandise and the purchaser was given a refund or credit. Such licensed person shall take such approved credit on the return for the month in which the purchaser was given the refund or credit.

2. The tax shall not apply to tobacco products when the first sale within the state has occurred on such tobacco products prior to October 1, 1993.

3. Amounts generated by the tax levied in this section shall be deposited in the health initiatives fund created by section 191.831.

4. When the general assembly appropriates an amount equal to twenty-five percent of the net federal reimbursement allowance to the health initiatives fund, this section shall expire*. As used in this section, "net federal reimbursement allowance" shall mean that amount of the federal reimbursement allowance in excess of the amount of state matching funds necessary for the state to make payments required by subsection 1 of section 208.471 or, if the payments exceed the amount so required, the actual payments made for the purposes specified in subsection 1 of section 208.471.

(L. 1993 H.B. 564)

Effective 10-1-93

*Conditional expiration date



Section 149.170 Filing of return, remittance of amounts, required, when--rules--maintenance of records.

Filing of return, remittance of amounts, required, when--rules--maintenance of records.

149.170. 1. Each person responsible for the payment of the taxes levied in section 149.160 shall file a return and remit amounts owed monthly to the director of revenue on or before the fifteenth day of the month following the first sale within the state. From every remittance to the director of revenue made on or before the date when the same becomes due, the person required to remit the same shall be entitled to deduct and retain an amount equal to two percent thereof.

2. The director shall promulgate reasonable rules and regulations governing collection and administration of the taxes levied under section 149.160, including such record keeping requirements as will enable the director to determine that all amounts owed are remitted when due. All of the records required by rule of the director to be maintained by persons responsible for the payment of the taxes levied in section 149.160 shall be retained by such persons for a period of three years following the due date of taxes on merchandise represented by such records. During the three-year period, the director shall have the right to conduct reasonable inspections and audits of such records.

(L. 1993 H.B. 564, A.L. 1994 S.B. 477, et al.)

Effective 12-31-94, and shall apply to all tax periods beginning on or after 1-1-95 (S.B. 477 § C, 1994)



Section 149.180 Rules and regulations, procedure.

Rules and regulations, procedure.

149.180. The director shall promulgate reasonable rules and regulations providing for the refund of taxes paid under section 149.170 which are later determined to not be owed to the state. No rule or portion of a rule promulgated under the authority of sections 149.170 to 149.192 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 H.B. 564, A.L. 1995 S.B. 3)



Section 149.190 Assessment by director, method--estimate by director, notice--failure to pay, penalty--purchase from wholesaler without license, penalty--sales to unlicensed retailers, penalty.

Assessment by director, method--estimate by director, notice--failure to pay, penalty--purchase from wholesaler without license, penalty--sales to unlicensed retailers, penalty.

149.190. 1. If the director is not satisfied that the report filed or the amount of tax paid is accurate, he may, after investigating and upon finding such inaccuracy, make an assessment of tax due based upon such investigation. The director shall give written notice by registered or certified mail to the person of the assessment, addressed to the person at his last known address.

2. If a person fails to file any return required by section 149.170, the director shall make an estimate, based upon information available to him, for the period for which the person failed to file the return and, upon the basis of the estimate, shall assess the tax due from such person. The director shall give to the person written notice of the assessment by registered or certified mail to the person's last known address.

3. Any person responsible for the tax imposed in section 149.160 who fails to pay such tax within the time and manner required by law, shall pay, as part of the tax imposed, a penalty equal to twenty-five percent of the tax liability, and the tax shall bear interest at the rate established in section 32.065.

4. Any person not possessing a valid tobacco products license selling tobacco products at retail within the state, when such tobacco products have not been purchased from a licensed wholesaler, shall be subject to all applicable provisions of subsections 1 to 3 of this section. Such person shall also be assessed an additional penalty equal to one hundred percent of the tax owed.

5. Any person, other than a licensed wholesaler, making sales of tobacco products to unlicensed retailers in the state shall be subject to all applicable provisions of subsections 1 to 3 of this section. Such person shall also be assessed an additional penalty equal to one hundred percent of the tax owed.

(L. 1993 H.B. 564)

Effective 10-1-93



Section 149.192 Preemption.

Preemption.

149.192. The general assembly hereby occupies and preempts the entire field of legislation increasing the taxation of cigarettes and tobacco products to the complete exclusion of any order, ordinance or regulation by any political subdivision of this state. Any future orders, ordinances or regulations in this field shall be null and void. No county, city, town, village, municipality, or other political subdivision of this state shall adopt any order, ordinance or regulation increasing the tax levied on cigarettes and tobacco products. The tax levied by any county, city, town, village, municipality, or other political subdivision of this state shall not exceed the amount of tax levied on September 30, 1993.

(L. 1993 H.B. 564)

Effective 10-1-93



Section 149.200 Illegal activities related to cigarettes and cigarette labeling--penalty.

Illegal activities related to cigarettes and cigarette labeling--penalty.

149.200. 1. It is unlawful for any person to:

(1) Sell or distribute in this state, to acquire, hold, own, possess or transport for sale or distribution in this state, or to import, or cause to be imported into this state for sale or distribution in this state, any cigarettes that do not comply with all requirements imposed by or pursuant to federal law and implementing regulations, including but not limited to the filing of ingredients lists pursuant to Section 7 of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1335a); the permanent imprinting on the primary packaging of the precise package warning labels in the precise format specified in Section 4 of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1333); the rotation of label statements pursuant to Section 4(c) of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1335(c)); restrictions on the importation, transfer and sale of previously exported tobacco products pursuant to Section 9302 of Public Law 105-33, the Balanced Budget Act of 1997, as amended; requirements of Title IV of Public Law 106-476, the Imported Cigarette Compliance Act of 2000; or

(2) Alter the package of any cigarettes, prior to sale or distribution to the ultimate consumer, so as to remove, conceal or obscure:

(a) Any statement, label, stamp, sticker or notice indicating that the manufacturer did not intend the cigarettes to be sold, distributed or used in the United States, including but not limited to labels stating "For Export Only", "U.S. Tax Exempt", "For Use Outside U.S.", or similar wording; or

(b) Any health warning that is not the precise warning statement in the precise format specified in Section 4 of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. 1333).

2. It shall be unlawful for any person to affix any tax stamp or meter impression required pursuant to this chapter to the package of any cigarettes that does not comply with the requirements of subdivision (1) of subsection 1 of this section or that is altered in violation of subdivision (2) of subsection 1 of this section.

3. This section shall not apply to cigarettes allowed to be imported or brought into the United States for personal use, or to cigarettes sold or intended to be sold as duty-free merchandise by a duty-free sales enterprise in accordance with the provisions of 19 U.S.C. 1555(b) and any implementing regulations; provided, however, that sections 149.200 to 149.215 shall apply to any such cigarettes that are brought back into the customs territory for resale within the customs territory.

4. Any person who violates this section, whether acting knowingly or recklessly, is guilty of a class D felony.

5. As used in this section, "package" means a pack, box, carton or container of any kind in which cigarettes are offered for sale, sold or otherwise distributed to consumers.

(L. 2001 H.B. 381, A.L. 2002 S.B. 1266)



Section 149.203 Revocation or suspension of a wholesaler's license, when--civil penalty, when--cigarettes deemed contraband, when.

Revocation or suspension of a wholesaler's license, when--civil penalty, when--cigarettes deemed contraband, when.

149.203. 1. The director may revoke or suspend the license or licenses of any wholesaler pursuant to the procedures set forth in section 149.035 upon finding a violation of section 149.200, or any implementing rule promulgated by the director pursuant to this chapter. In addition, the director may impose on any person a civil penalty in an amount not to exceed the greater of five hundred percent of the retail value of the cigarettes involved or five thousand dollars, upon finding a violation by such person of sections 149.200 to 149.215, or any implementing rule promulgated by the director pursuant to this chapter.

2. Cigarettes that are acquired, held, owned, possessed, transported in, imported into, or sold or distributed in this state in violation of sections 149.200 to 149.215 or sections 196.1000 to 196.1003 shall be deemed contraband pursuant to section 149.055 and are subject to seizure and forfeiture as provided therein. Any cigarettes shall be deemed contraband whether the violation of sections 149.200 to 149.215 is knowing or otherwise.

(L. 2001 H.B. 381, A.L. 2002 S.B. 1266)



Section 149.206 Violation deemed unlawful trade practice.

Violation deemed unlawful trade practice.

149.206. A violation of sections 149.200 to 149.215 shall constitute an unlawful trade practice as provided in section 407.020 and in addition to any remedies or penalties set forth in sections 149.200 to 149.215, shall be subject to any remedies or penalties available for a violation of that section.

(L. 2001 H.B. 381, A.L. 2002 S.B. 1266)



Section 149.212 Director to enforce provisions of sections 149.200 to 149.215--attorney general's concurrent power--injunctive relief available, when.

Director to enforce provisions of sections 149.200 to 149.215--attorney general's concurrent power--injunctive relief available, when.

149.212. Sections 149.200 to 149.215 shall be enforced by the director provided, that at the request of the director or the director's duly authorized agent, the state highway patrol and all local police authorities shall enforce the provisions of sections 149.200 to 149.215. The attorney general has concurrent power with the prosecuting attorneys of the states to enforce the provisions of sections 149.200 to 149.215. Any person who sells, distributes, or manufactures cigarettes and sustains direct economic or commercial injury as a result of a violation of sections 149.200 to 149.215 may bring an action in good faith for appropriate injunctive relief.

(L. 2001 H.B. 381, A.L. 2002 S.B. 1266)



Section 149.215 Severability clause.

Severability clause.

149.215. If any provision of sections 149.200 to 149.212 is held invalid, the remainder of such sections shall not be affected.

(L. 2001 H.B. 381, A.L. 2002 S.B. 1266)






Chapter 150 Merchants', Manufacturers', Itinerant Vendors' and Peddlers'

Section 150.010 Merchant defined.

Merchant defined.

150.010. 1. Every person, corporation, copartnership or association of persons, except motor vehicle dealers as defined in sections 150.010 to 150.015, who shall deal in the selling of goods, wares and merchandise at any store, stand or place occupied for that purpose, is declared to be a "merchant". Every person, corporation, copartnership or association of persons doing business in this state shall, as a practice in the conduct of such business, make or cause to be made any wholesale or retail sales of goods, wares and merchandise to any person, corporation, copartnership or association of persons, shall be deemed to be a merchant whether said sales be accommodation sales, whether they be made from a stock of goods on hand or by ordering goods from another source, and whether the subject of said sales be similar or different types of goods than the type, if any, regularly manufactured, processed or sold by said seller.

2. The term "merchant" includes motor vehicle dealers as defined in sections 150.010 to 150.015, but motor vehicle dealers shall not be subject to any ad valorem tax on his stock of goods, wares and merchandise, as otherwise prescribed by this chapter, and a motor vehicle property tax as prescribed by sections 150.010 to 150.015 shall be levied in lieu of such ad valorem tax.

(RSMo 1939 § 11303, A.L. 1945 p. 1838, A.L. 1974 S.B. 402)

Prior revisions: 1929 § 10075; 1919 § 13065; 1909 § 11617

Effective 1-1-75



Section 150.013 Motor vehicle terms defined.

Motor vehicle terms defined.

150.013. 1. As used in sections 150.010 to 150.015, unless the context clearly requires otherwise, the following terms mean:

(1) "Dealer", any person, firm, corporation, copartnership or association of persons or their agents or subagents engaged in the sale or exchange of new, used or reconstructed motor vehicles;

(2) "Motor vehicle", any vehicle propelled by an internal combustion engine and licensed for operation or operated upon the highways, but shall not include farm tractors;

(3) "Motor vehicle dealer", any person, firm, corporation, copartnership or association of persons primarily engaged in the business of selling motor vehicles, except farm tractors.

2. Motor vehicles and the stock of goods, wares and merchandise held for use and sale by motor vehicle dealers in the ordinary course of their business are hereby classified as a separate class of personal property and in lieu of ad valorem personal property taxes thereon, the value thereof is fixed and a motor vehicle property tax is imposed thereon as follows:

(1) New motor vehicles, two dollars and forty-three cents;

(2) Used motor vehicles, one dollar and fifty cents;

(3) Goods, wares and merchandise other than motor vehicles, fifty-seven cents.

3. (1) The tax on new motor vehicles and on goods, wares and merchandise, other than motor vehicles, shall be imposed at the time of sale or transfer of each new motor vehicle. The tax on used motor vehicles shall be imposed at the time of sale or transfer of each used motor vehicle.

(2) No tax shall be imposed on the sale or transfer of any motor vehicle from one dealer to another dealer.

*(3) The tax computed by subdivision 3 of subsection 2 of this section is a per unit tax on each new motor vehicle.

4. The tax imposed shall be paid by the motor vehicle dealer and shall not be charged directly to the purchaser.

5. The payment of the motor vehicle property tax imposed by sections 150.010 to 150.015 shall be evidenced by a tax stamp which shall be affixed by the dealer to each application for title at the time of sale, and no motor vehicle purchased in this state from a dealer licensed in this state may be registered with the department of revenue unless the tax stamp is so affixed.

6. (1) The motor vehicle property tax stamps required by sections 150.010 to 150.015 shall be purchased or manufactured by the director of the department of revenue in the required amounts. The stamps shall be of such design, color combination and material as the director shall deem necessary and he shall provide how the stamps shall be affixed to the application for title. The director may require any manufacturer of the stamps to furnish a bond in any amount he deems necessary.

(2) The director of revenue shall distribute the motor vehicle property tax stamps to the county collector of each county and the license collector of the city of St. Louis, taking such receipt therefor as may be necessary, and the county collector and the license collector of the city of St. Louis shall have the responsibility of the custody and sale of the stamps and shall have the duty of accounting for the stamps to their respective counties.

(3) All motor vehicle dealers shall purchase the motor vehicle property tax stamps from the county collector of the county and the license collector of the city of St. Louis where the dealer's place of business is located.

7. The county collector and the license collector of the city of St. Louis shall, at the end of each month apportion all collections from the sale of the motor vehicle property tax stamps to the appropriate taxing authorities within his county and to those of the state of Missouri on the same basis as if the revenue were ad valorem tax revenues, minus two percent which shall be remitted to the department of revenue to reimburse the state for the cost of the stamps and enforcement involved, and minus two percent which shall be retained by his office for the cost of handling the transactions required to administer this tax.

8. All revenues collected by the county collectors and the license collector of the city of St. Louis under the provisions of sections 150.010 to 150.015, less two percent which is to be returned to the department of revenue to reimburse the state for the cost of the stamps, and less two percent which shall be released by the county collector and the license collector of the city of St. Louis for handling the stamps and the tax, shall be deposited by him in the county treasury. On or before January first of each year the county collector and the license collector of the city of St. Louis shall submit a statement to the county treasurers and the treasurer of the city of St. Louis of the exact amount due each political subdivision and to the state of Missouri as determined by applying the local rates of property tax levy to the revenues collected taking into account the proportion each tax rate bears to all others within the county. The several county treasurers and the treasurer of St. Louis City are hereby directed to distribute, prior to February first of each year, all amounts so received from the county collector and the license collector of the city of St. Louis according to the allocations made in his statement.

(L. 1974 S.B. 402 § 1)

Effective 1-1-75

*There appears to be an incorrect citation in subsection 3; we have made no change from the text of the original rolls. Section 1 of the bill is now section 150.013.



Section 150.015 Revocation or suspension of dealer's license, when.

Revocation or suspension of dealer's license, when.

150.015. The director of revenue shall have the power to revoke or suspend the license of any dealer who willfully fails or refuses to affix the tax stamps herein provided to the application for title in the manner provided in section 301.430 and shall provide by regulation the manner in which an application for title shall be processed should a dealer fail, refuse or neglect to affix the tax stamps.

(L. 1974 S.B. 402 § B, A.L. 1975 H.B. 954)



Section 150.020 Term merchant construed.

Term merchant construed.

150.020. The term "merchant", as used in sections 150.010 to 150.290, shall be construed to include all merchants, commission merchants, grocers, manufacturers and dealers in drugs and medicines, except physicians for medicines used in their practice, whether trading as wholesale or retail dealers.

(RSMo 1939 § 11327, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10099; 1919 § 13090; 1909 § 11642



Section 150.030 Farmer not merchant.

Farmer not merchant.

150.030. Any farmer residing in this state who shall grow or process any article of farm produce or farm products on his farm is hereby authorized and permitted to vend, retail or wholesale said products, free from license, fee or taxation from any county or municipality, in any quantity he may choose, and by doing so shall not be considered a merchant; provided, he does not have a regular stand or place of business away from his farm; and provided further, that any such produce or products shall not be exempted from such health or police regulations as any community may require.

(RSMo 1939 § 11330, A.L. 1945 p. 1838 § 11329)

Prior revisions: 1929 § 10102; 1919 § 13093; 1909 § 11645



Section 150.035 New motor vehicle defined.

New motor vehicle defined.

150.035. As used in sections 150.010 to 150.290, the term "new motor vehicle" means any self-propelled vehicle designed for operation upon the highways, except farm tractors, which has not been previously titled and which is held for sale in the ordinary course of business.

(L. 1976 S.B. 828)



Section 150.040 Tax, computed how--exemptions.

Tax, computed how--exemptions.

150.040. Merchants shall pay an ad valorem tax equal to that which is levied upon real estate on the amount of all goods, wares and merchandise, except for grain and other agricultural crops in an unmanufactured condition, as defined in section 137.010, which are subject to assessment, valuation, and taxation under subsection 3 of section 137.115, which they may have in their possession or under their control, whether owned by them or consigned to them for sale, on January first of each year; provided, that no commission merchant shall be required to pay any tax on any unmanufactured article, the growth or produce of this or any other state, which may have been consigned for sale, and in which he has no ownership or interest other than his commission.

(RSMo 1939 § 11305, A.L. 1945 p. 1838, A.L. 1976 S.B. 828, A.L. 1979 S.B. 425, A.L. 1981 S.B. 13)

Prior revisions: 1929 § 10077; 1919 § 13067; 1909 § 11619

Effective 1-1-82



Section 150.050 Annual statement--merchants' tax book--township organization counties.

Annual statement--merchants' tax book--township organization counties.

150.050. 1. On the first Monday in May, 1946, and on the same date each year thereafter, it shall be the duty of each person, corporation or copartnership or persons, as provided by sections 150.010 to 150.290, to furnish to the assessor of the county in which such license may have been granted a statement of the greatest amount of goods, wares, and merchandise, which he or they may have had on hand at any one time between the first Monday in January and the first Monday in April next preceding; said statement shall include goods, wares, and merchandise owned by such merchant, and consigned to him or them for sale by other parties.

2. Said statement shall be signed and verified by the affidavit of such person, or some member of the copartnership, or by the manager or authorized officer of such person, corporation, or copartnership, before some officer authorized by law to administer the oath, that such statement contains a just and true account of the aggregate amount of all goods, wares and merchandise taxable by law.

3. It shall be the duty of the county assessor to enter such statements in a book to be prepared for that purpose at the expense of the county, suitably ruled, with columns for the name of the merchant, the amount of his or their statements as returned to the assessor, the valuation of such statements as equalized by the county board of equalization, and for state, county and school taxes, and such other columns as may be found useful or convenient in practice; such book shall be verified by the affidavit of the assessor, annexed thereto, in the following words, to wit:

". . . . . . . ., being duly sworn, makes oath and says that he has made diligent efforts to secure sworn statements from all persons, corporations or firms doing business as merchants in the county of which he is assessor; that so far as he has been able to secure such statements they are correctly set forth in the foregoing book."

4. Provided, that in counties under township organization the statements herein provided for shall be made by the township assessor who shall deliver the same to the clerk of the county commission, who shall return the book to the county board of equalization on the second Monday in July, and thereafter the same proceedings shall be had thereon as in other counties.

(RSMo 1939 §§ 11309, 11310, A.L. 1945 p. 1838, A.L. 1945 p. 1959)

Prior revisions: 1929 §§ 10081, 10082; 1919 §§ 13071, 13072; 1909 §§ 11623, 11624



Section 150.055 Assessor to inspect merchants' establishments and report.

Assessor to inspect merchants' establishments and report.

150.055. The county assessor at least once each year prior to the first Monday in May shall visit and inspect each place of business, warehouse, store or other establishment owned and operated by any merchant within his county, for the purpose of obtaining such information as may be desirable or necessary to provide an accurate basis for comparison with the statement made by such merchant under section 150.050. A report of the information so obtained with respect to each merchant, in such form as may be prescribed by the county commission, shall be made by the assessor to the county board of equalization.

(L. 1951 p. 869)



Section 150.060 Equalization of valuations by board--notice of raise.

Equalization of valuations by board--notice of raise.

150.060. 1. The assessor or the county clerk shall return the merchants' tax book and the assessor shall make the reports required by section 150.055 to the county board of equalization on the second Monday in July in each year, which said board is hereby required to meet at the office of the clerk of the county commission on the second Monday in July in each and every year, for the purpose of equalizing the valuation of merchants' statements, and to that end shall carefully compare the statements made by such merchants with the reports made by the assessor under section 150.055, and shall have the same powers and shall proceed in the same manner as provided by law, for the equalization of real and personal property, so far as is consistent with the provisions of sections 150.010 to 150.290; but after the board shall have raised the valuation of any statement, it shall give notice of the fact to the person, corporation or firm whose statement shall have been raised in amount, by personal notice through the mail, specifying the amount of such raise, and that the said board will meet on the second Monday in August to hear reasons, if any may be given, why such increase should not be made.

2. The members of the county board of equalization shall receive the same per diem for services under this section as provided by law for services in equalizing real and personal property, and the sum of the valuation of the statements as equalized by the county board of equalization shall be included in and made a part of the total valuation of property taxable for all purposes.

(RSMo 1939 § 11309, A.L. 1945 p. 1838, A.L. 1945 p. 1959, A.L. 1951 p. 869)

Prior revisions: 1929 § 10081; 1919 § 13071; 1909 § 11623



Section 150.070 Clerk to extend tax book and deliver to collector--compensation for such duty, state to pay one-half.

Clerk to extend tax book and deliver to collector--compensation for such duty, state to pay one-half.

150.070. After the county board of equalization shall have completed the equalization of such statements, the clerk of the county commission shall extend on such book all proper taxes at the same rate as assessed for the time on real estate, and he shall, on or before the first day of November thereafter, make out and deliver to the collector a copy of such book, properly certified, and take the receipt of the collector therefor, which receipt shall specify the aggregate amount of each kind of taxes due thereon, and the clerk shall charge the collector with the amount of such taxes; and such clerk shall receive as compensation for making such tax book, copy, filing statements, and certifying the same the sum of six cents for each name or firm, one-half payable by the county, and the other by the state; provided, that in counties of the first class and the city of St. Louis, any compensation provided for herein, received by the clerk of the county commission, shall be paid into the county or city treasury, as provided by law.

(RSMo 1939 § 11309, A.L. 1945 p. 1838, A.L. 1945 p. 1959, A.L. 1977 S.B. 277, A.L. 1981 H.B. 114 & 146, A.L. 1987 S.B. 65, et al.)

Prior revisions: 1929 § 10081; 1919 § 13071; 1909 § 11623

Effective 1-1-88



Section 150.080 Report to state tax commission (cities of 100,000 or more).

Report to state tax commission (cities of 100,000 or more).

150.080. In all cities now having or which may hereafter have a population of one hundred thousand or more, the license commissioner, collector, or other officer authorized to take, file and receive the sworn statements and returns of all merchants as to their properties for taxation, shall annually, under oath, on or before the first Monday in October in each year, deliver to the state tax commission a full and true statement to each, showing the names of such merchants, alphabetically arranged, and opposite each name such officer shall, in a separate column, give the total valuation of all merchandise and other properties returned for taxation within such cities.

(RSMo 1939 § 11311, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10083; 1919 § 13073; 1909 § 11625



Section 150.090 Merchant taxation and collection in St. Louis City.

Merchant taxation and collection in St. Louis City.

150.090. 1. In the city of St. Louis the duties in sections 150.050 to 150.070 required to be performed by the county assessor, county clerk and collector, shall be performed by the license collector of the city of St. Louis. Said license collector shall not receive any fees or other compensation for such services than his salary as license collector.

2. The powers by sections 150.010 to 150.290 vested in, and the duties required to be performed by the county board of equalization, shall be vested in and performed by a board of merchants' and manufacturers' tax equalization, which shall consist of three discreet and experienced real estate owners of said city, of a prior residence therein of ten years, who shall be appointed by the mayor of said city annually in the month of May and shall meet at the office of the license collector of said city on the second Monday in July in each and every year, for the purpose of equalizing the valuation of merchants' statements. The time for the meeting of said board to hear reasons, if any, why any increase made by the board should not have been made shall be the second Monday in August. The length of time that said board shall continue in session and the compensation to be paid the members of said board shall be fixed by ordinance of said city.

3. The statements required by sections 150.010 to 150.290 to be furnished by merchants shall be filed with the license collector of the city of St. Louis on or before the first Monday in July, 1946, and on the same date each year thereafter. After final approval by the board of the valuation of the property shown on a merchants' statement, the license collector shall compute the tax due, prepare a tax bill and mail same to the taxpayer. Upon payment thereof, the license collector shall issue a license therefor.

4. The license collector shall keep and prepare such books, records and reports as may be required by law or as prescribed by the comptroller, except that in lieu of the report to the state tax commission required under section 150.080, the license collector may furnish an abstract of his records showing the total valuation and the total collections made. The provisions of sections 150.160 and 150.180 pertaining to the execution of a bond by the merchant shall in the discretion of the license collector not be required in the city of St. Louis.

5. It shall be the duty of any merchant commencing business after January first of any year to file with the license collector a statement estimating the highest amount of goods, wares and merchandise which he will have on hand or subject to his control, whether owned by himself or consigned to him for sale at any one time prior to the first day of January next succeeding and to pay to the license collector a tax on a prorated basis.

(L. 1945 p. 1838 § 11309a)



Section 150.100 License necessary--information to be given in application for license--penalty.

License necessary--information to be given in application for license--penalty.

150.100. No person, corporation, copartnership or association of persons shall deal as a merchant without a license first obtained according to law; and every applicant for a license shall affirmatively state in a written application whether goods, wares and merchandise are to be sold by applicant at wholesale, at retail, or at both wholesale and retail. Every person or corporation so offending shall upon conviction thereof be deemed guilty of a misdemeanor.

(RSMo 1939 § 11304, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10076; 1919 § 13066; 1909 § 11618



Section 150.110 Collector to call on merchants--report violations to grand jury or prosecuting attorney.

Collector to call on merchants--report violations to grand jury or prosecuting attorney.

150.110. It shall be the duty of the several collectors to call at least as often as once in every three months on all merchants who are required by law to take out license, and to offer to furnish such as have not a license, with a license; and the said collector shall report to each grand jury or prosecuting attorney of his county the names and localities of all persons who refuse to take out or renew their license at the proper time as required by law.

(RSMo 1939 § 11326, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10098; 1919 § 13089; 1909 § 11641



Section 150.120 Limitations of license.

Limitations of license.

150.120. No license granted in virtue of this law shall authorize any person, corporation or copartnership of persons, to deal in the selling of goods, wares or merchandise in any other county than the one in which said license was granted, nor at more than one place within the proper county at the same time, nor for a longer period than twelve months.

(RSMo 1939 § 11325, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10097; 1919 § 13087; 1909 § 11639



Section 150.130 Blank licenses, form, issuance.

Blank licenses, form, issuance.

150.130. The clerk of the county commission of each county shall issue as many blank licenses for vendors of goods, wares and merchandise, under the seal of the commission, as the commission shall direct, which license shall be in the following form:

The state of Missouri, to all who shall see these presents, greeting: Know ye that . . . . . . is hereby authorized to vend goods, wares and merchandise at any one place within said county, for twelve months ending the . . . . . . day of . . . . ., next.

In testimony, I, . . . . . . ., clerk of the county commission of . . . . . . . County, have affixed the seal of said commission, this . . . . . . day of . . . . ., 20. . .

. . . . . . . . . . . . . . . . .., Collector

(RSMo 1939 § 11312, A.L. 1945 p. 1838, A.L. 1985 S.B. 21)

Prior revisions: 1929 § 10084; 1919 § 13074; 1909 § 11626



Section 150.140 Blanks to collector.

Blanks to collector.

150.140. Such clerk shall deliver to the collector of his county all licenses so issued, and charge him therewith in a book to be kept for that purpose.

(RSMo 1939 § 11313, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10085; 1919 § 13075; 1909 § 11627



Section 150.150 Collection of fees.

Collection of fees.

150.150. The collector shall, at the time of delivering such license, collect the sum of up to twenty-five dollars, adjusted annually based on the consumer price index, not to exceed one hundred dollars, in all counties having a charter form of government and in any city not within a county which shall be set by such governing body. In all other counties, the fee shall be twenty-five dollars; provided, that five dollars of any fees herein received by the collector shall be paid into the county or city treasury as provided by law and twenty dollars shall be paid into the county employees' retirement fund created by sections 50.1000 to 50.1200.

(RSMo 1939 § 11314, A.L. 1945 p. 1838, A.L. 1945 p. 1959, A.L. 1979 H.B. 148, A.L. 1994 H.B. 1566 and S.B. 579, A.L. 2003 H.B. 267)

Prior revisions: 1929 § 10086; 1919 § 13076; 1909 § 11628



Section 150.190 Collector, annual report to county commission, contents.

Collector, annual report to county commission, contents.

150.190. Each collector shall annually return on oath:

(1) All blank licenses not granted by him; and

(2) A list of all licenses granted by him and not before accounted for, showing the name of the person to whom granted, the amount of tax collected on each, and the commencement and termination of each license granted by him.

(RSMo 1939 § 11321, A.L. 1945 p. 1838, A.L. 1985 S.B. 21)

Prior revisions: 1929 § 10093; 1919 § 13083; 1909 § 11635



Section 150.200 Settlement of collector's accounts by commission--credits allowed collector.

Settlement of collector's accounts by commission--credits allowed collector.

150.200. The county commission shall annually settle and adjust the accounts of the collector for licenses delivered to him, giving him credit for all blank licenses returned, and charging him for all licenses not returned, according to the statement required to be filed by the person having license; but, when the collector shows that he has exercised due diligence to collect outstanding merchants' taxes against the merchant and that the same is uncollectible, the county commission, upon a showing of said facts, may allow the collector credit for the amount thereof.

(RSMo 1939 § 11322, A.L. 1945 p. 1838, A.L. 1985 S.B. 21)

Prior revisions: 1929 § 10094; 1919 § 13084; 1909 § 11636



Section 150.210 Erroneous return by collector--penalty.

Erroneous return by collector--penalty.

150.210. If the collector shall fail to return a number of such statements corresponding with the number of the licenses not returned, the commission shall, for each license not returned above the number of such statements returned, charge him, in such settlement, a sum of not less than two hundred dollars nor more than five hundred dollars.

(RSMo 1939 § 11323, A.L. 1945 p. 1838, A.L. 1985 S.B. 21)

Prior revisions: 1929 § 10095; 1919 § 13085; 1909 § 11637



Section 150.220 Certify to director of revenue amount charged to county collector.

Certify to director of revenue amount charged to county collector.

150.220. The commission, in ascertaining the amount received by the collector for licenses and taxes, on or for which he shall have become chargeable under this law, shall cause their clerk, at each term, to certify to the director of revenue the amount so charged against the collector of their county.

(RSMo 1939 § 11324, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10096; 1919 § 13086; 1909 § 11638



Section 150.230 Failure to pay tax, forfeiture of license.

Failure to pay tax, forfeiture of license.

150.230. Every person, corporation or copartnership of persons, to whom a license shall have been granted to vend goods, wares and merchandise, who has filed a correct statement as herein required, and failed to pay the amount of revenue so owing to the collector of the proper county, shall be deemed to have forfeited the license issued to him or them in virtue hereof, and judgment shall be rendered for the plaintiff in damages, for double the amount of such revenue and costs.

(RSMo 1939 § 11315, A.L. 1945 p. 1838, A.L. 1985 S.B. 21)

Prior revisions: 1929 § 10087; 1919 § 13077; 1909 § 11629



Section 150.235 Tax delinquent, when--penalties.

Tax delinquent, when--penalties.

150.235. Any person who shall fail to pay to the collector of revenue any merchants' and manufacturers' tax on the property of such person in said county on or before the thirty-first day of December next after the same shall have been assessed and levied shall be deemed delinquent, and said delinquent taxpayer shall pay in addition to such taxes a penalty of one percent per month plus ten percent interest, but such penalties shall not exceed more than ten percent per annum.

(L. 1965 p. 268 § 1, A.L. 1985 S.B. 21)



Section 150.260 False statement forfeits license.

False statement forfeits license.

150.260. Any person, persons, copartnership or corporations, who shall knowingly file or suffer to be filed a false statement of the aggregate amount of goods, wares and merchandise therein required to be filed, shall, upon conviction, forfeit his or their license, and be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment in the county jail for a period of not more than six months.

(RSMo 1939 § 11320, A.L. 1945 p. 1838)

Prior revisions: 1929 § 10092; 1919 § 13082; 1909 § 11634



Section 150.290 Failure to perform duty--penalty (cities of 100,000 or more).

Failure to perform duty--penalty (cities of 100,000 or more).

150.290. Any collector, license commissioner, or other officer in all cities now having or which may hereafter have a population of one hundred thousand or more, who shall fail to furnish the state tax commission a statement as required in section 150.080, shall, upon conviction thereof, be deemed guilty of a misdemeanor.

(RSMo 1939 § 11307, A.L. 1945 p. 1838, A.L. 1985 S.B. 21)

Prior revisions: 1929 § 10079; 1919 § 13069; 1909 § 11621



Section 150.300 Manufacturer defined.

Manufacturer defined.

150.300. Every person, company or corporation who shall hold or purchase personal property for the purpose of adding to the value thereof by any process of manufacturing, refining, or by the combination of different materials, shall be held to be a "manufacturer" for the purposes of sections 150.300 to 150.370.

(RSMo 1939 § 11340, L. 1945 p. 1855 § 4)

Prior revisions: 1929 § 10112; 1919 § 13103; 1909 § 11647



Section 150.310 Manufacturer to be licensed and taxed, exemptions--license period.

Manufacturer to be licensed and taxed, exemptions--license period.

150.310. 1. Every manufacturer in this state shall be licensed and taxed on all raw material and finished products, except for grain and other agricultural crops in an unmanufactured condition, as defined in section 137.010, which are subject to assessment, valuation, and taxation under subsection 3 of section 137.115, as well as all the tools, machinery and appliances used by them, in the same manner as provided by law for the taxing and licensing of merchants; and no county, city, town, township, or municipal authority thereof, shall ever levy any greater amount of tax against a manufacturer than is levied against merchants for the same period.

2. Licenses issued under sections 150.300 to 150.370 shall be for one year, ending on the thirty-first day of December of the then current year.

3. Nothing in sections 150.300 to 150.370 shall be so construed as to apply to manufacturers whose raw material, finished products, tools, machinery and appliances in the aggregate amount are less than one thousand dollars.

(RSMo 1939 § 11339, A.L. 1945 p. 1855 § 1, A.L. 1945 p. 1954, A.L. 1947 V. II p. 427, A.L. 1945 p. 1855 § 3, A. 1949 S.B. 1032, A.L. 1981 S.B. 13)

Prior revisions: 1929 § 10111; 1919 § 13102; 1909 § 11646

Effective 1-1-82



Section 150.325 Assessor to inspect establishments of manufacturer and report.

Assessor to inspect establishments of manufacturer and report.

150.325. The county assessor, at least once each year prior to the first Monday in May, shall visit and inspect each place of business, warehouse, factory or other establishment owned and operated by any manufacturer within his county for the purpose of obtaining such information as may be desirable or necessary to provide an accurate basis for comparison with the statement made by such manufacturer under section 150.320. A report of the information so obtained with respect to each manufacturer, in such form as may be prescribed by the county commission, shall be made by the assessor to the county board of equalization.

(L. 1951 p. 869, A.L. 1959 S.B. 82)



Section 150.330 Equalization of valuations by board--notice of raise.

Equalization of valuations by board--notice of raise.

150.330. 1. The assessor or the county clerk shall return the manufacturers' tax book and the assessor shall make the reports required by section 150.325 to the county board of equalization on or before the second Monday of July of each year. For the purpose of equalizing the valuation of manufacturers' statements, the county board of equalization shall carefully compare the statements made by such manufacturers with the reports made by the assessor under section 150.325, and shall have the same powers and shall proceed in the same manner as is provided by law for the equalization of real and tangible personal property so far as is consistent with sections 150.300 to 150.370.

2. After the board has raised the valuation of any statement, it shall give notice of the fact to the manufacturer whose statement has been raised, by personal notice through the mail, specifying the amount of such raise, and that the board will meet on the second Monday in August to hear reasons, if any, why such increase should not be made.

3. The sum of the valuation of the statements as equalized by the county board of equalization shall be included in and made part of the total valuation of property taxable for all purposes.

(L. 1945 p. 1855 § 1, A.L. 1945 p. 1954, A.L. 1947 V. II p. 427, A. 1949 S.B. 1032, A.L. 1951 p. 869)

Prior revisions: 1929 § 10111; 1919 § 13102; 1909 § 11646



Section 150.340 Clerk to extend taxes, compensation for such duty--state to pay one-half.

Clerk to extend taxes, compensation for such duty--state to pay one-half.

150.340. 1. After the equalization has been completed, the county clerk shall extend on the book all proper taxes at the same rate as assessed for the time on real estate, and on or before the first day of November thereafter, he shall make out and deliver to the collector a copy of such book, properly certified, and take the collector's receipt therefor, which receipt shall specify the aggregate amount of each kind of taxes due thereon, and the clerk shall charge the collector with the amount of such taxes.

2. The county clerk shall receive as compensation for making the tax book, copy, filing statements, and certifying the same, the sum of six cents for each name or firm, one-half payable by the county, the other by the state. The members of the board of equalization shall receive the same per diem for services under sections 150.300 to 150.370 as fixed by law in relation to general property. In counties of the first class and the city of St. Louis the compensation herein provided shall be paid to the county or city treasury and not to the individual.

(RSMo 1939 § 11339, A.L. 1945 p. 1855 § 1, A.L. 1945 p. 1954, A.L. 1947 V. II p. 427, A. 1949 S.B. 1032, A.L. 1977 S.B. 277)

Prior revisions: 1929 § 10111; 1919 § 13102; 1909 § 11646

Effective 1-1-78



Section 150.350 Manufacturers' taxation and collection in St. Louis City.

Manufacturers' taxation and collection in St. Louis City.

150.350. 1. In the city of St. Louis the duties in sections 150.300 to 150.370 required to be performed by the county assessor, county clerk and collector, shall be performed by the license collector of the city of St. Louis.

2. The powers by sections 150.300 to 150.370 vested in, and the duties required to be performed by the county board of equalization, shall be vested in and performed by a board of merchants' and manufacturers' tax equalization, which shall consist of three discreet and experienced real estate owners of the city of St. Louis, of a prior residence therein of ten years, who shall be appointed by the mayor of such city annually in the month of May and shall meet at the office of the license collector of the city of St. Louis on the second Monday in July in each and every year, for the purpose of equalizing the valuation of manufacturers' statements. The time for the meeting of the board of merchants' and manufacturers' tax equalization to hear reasons, if any, why any increase made by the board should not have been made shall be not sooner than five days after receipt of a raise notice. The length of time that such board shall continue in session and the compensation to be paid the members of the board shall be fixed by ordinance of the city of St. Louis.

3. The statements required by sections 150.300 to 150.370 to be furnished by manufacturers shall be filed with the license collector of the city of St. Louis on or before July first of each year. After final approval by the board of the valuation of the property shown on a manufacturer's statement, the license collector shall compute the tax due, prepare a tax bill and mail same to the taxpayer. Upon payment thereof, the license collector shall issue a license therefor.

4. The license collector shall keep and prepare such books, records, and reports as may be required by law or as prescribed by the comptroller, except that in lieu of the report to the state tax commission required under section 150.360, the license collector may furnish an abstract of his records showing the total valuation and the total collections made.

(RSMo 1939 § 11339, A.L. 1945 p. 1855 § 2, A.L. 1992 H.B. 1228)

Prior revisions: 1929 § 10111; 1919 § 13102; 1909 § 11646

Effective 6-19-92



Section 150.360 Report to state tax commission and governor (cities of 100,000 or more).

Report to state tax commission and governor (cities of 100,000 or more).

150.360. In all cities now having or which may hereafter have a population of one hundred thousand or more, the license commissioner, collector, or other officer authorized to take, file and receive the sworn statements and returns of all manufacturers as to their properties for taxation, shall annually, under oath, on the first Monday of August of each year, forward to the state tax commission and to the governor, a full and true statement to each, showing the names of such manufacturers alphabetically arranged and opposite each name, such officer shall, in a separate column, give the total valuation of all raw material, finished products, tools, machinery and appliances, and other property as returned for taxation by the manufacturers of such cities.

(RSMo 1939 § 11341, A.L. 1945 p. 1855 § 5)

Prior revisions: 1929 § 10113; 1919 § 13104; 1909 § 11648



Section 150.370 Refusal to make annual statements--penalty.

Refusal to make annual statements--penalty.

150.370. Any license commissioner, collector or other officer mentioned in section 150.360, who shall fail or refuse to make annual statements to the state tax commission, as provided in section 150.360, shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not less than five hundred nor more than one thousand dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.

(RSMo 1939 § 11342, A.L. 1945 p. 1855 § 6)

Prior revisions: 1929 § 10114; 1919 § 13105; 1909 § 11649



Section 150.380 Itinerant vendor defined--exceptions.

Itinerant vendor defined--exceptions.

150.380. 1. The words "itinerant vendor", for the purposes of sections 150.380 to 150.460, shall mean and include all persons, both principal and agents, who engage in, or conduct, in this state, either in one locality or in traveling from place to place, a temporary or transient business of selling goods, wares and merchandise with the intention of continuing in such business in any one place for a period of not more than one hundred and twenty days, and who, for the purpose of carrying on such business, hire, lease or occupy, either in whole or in part, a room, building, or other structure, for the exhibition and sale of such goods, wares and merchandise and do not have a permanent place of business in Missouri.

2. The provisions of sections 150.380 to 150.460 shall not apply to sales made to dealers by commercial travelers or selling agents in the usual course of business, nor to bona fide sales of goods, wares and merchandise by sample for future delivery, nor to hawkers on the streets or peddlers from vehicles, nor to any sale of goods, wares or merchandise on the grounds of any agricultural society during the continuance of any annual fair held by such society, nor to auctioneers when selling goods, merchandise or property for customary auction fee or commissions.

(RSMo 1939 § 11331, A.L. 1978 H.B. 1170)

Prior revisions: 1929 § 10103; 1919 § 13094



Section 150.390 Licenses required--deposits--license fee and duration.

Licenses required--deposits--license fee and duration.

150.390. 1. An itinerant vendor, whether principal or agent, before beginning business, shall take out state and local licenses in the manner herein set forth, but the right of a municipal corporation to pass such additional ordinances relative to itinerant vendors, as may be permissible under the general law, or under its charter, shall not be affected.

2. Every itinerant vendor desiring to do business in this state shall deposit with the state director of revenue the sum of five hundred dollars as a special deposit, and thereafter, upon application in proper form, and the payment of a further sum of twenty-five dollars, as a state license fee, such state director of revenue shall issue to him an itinerant vendor's license, authorizing him to do business in this state, in conformity with the provisions of sections 150.380 to 150.460, for one year from the date thereof.

3. Such license shall set forth a copy of the application upon which it is granted. The license shall not be transferable, nor permit more than one person to sell goods as an itinerant vendor, either by agent or clerk, or in any other way than in person, but any licensee may have the assistance of one or more persons, who may aid him in conducting his business, but not act for him or without him.

(RSMo 1939 § 11333, A.L. 1947 V. I p. 525)

Prior revisions: 1929 § 10105; 1919 § 13096



Section 150.400 Application for license--records to be kept--open to public.

Application for license--records to be kept--open to public.

150.400. Applications for licenses shall be sworn to, shall disclose the names and residences of the owners, or persons in whose interest such business is conducted, to be kept on file by the state director of revenue, and a record shall be kept by him of all licenses issued upon such applications. All files and records of the state director of revenue shall be in convenient form and open for public inspection.

(RSMo 1939 § 11334, A.L. 1947 V. I p. 525)

Prior revisions: 1929 § 10106; 1919 § 13097



Section 150.410 Endorsement of license by local official before sale--fee--penalty.

Endorsement of license by local official before sale--fee--penalty.

150.410. Before selling under a state license an itinerant vendor shall exhibit it to the county clerk of the county, license collector, or other authorized officer of any municipal corporation, in which he proposes to make sale. Upon payment to such county clerk, license collector, or other authorized officer of any local license fee provided by law or ordinances, and the proof of payment of all such other license fees legally chargeable upon local sales, the local officer shall record such state license, endorse upon it the words "local license fees paid", and affix his official signature, with the date of such endorsement, for which service a fee of two dollars shall be paid to said officer. Failure to obtain proper endorsement made on the state license shall be subject to a like penalty as if state license had not been issued.

(RSMo 1939 § 11334, A.L. 1947 V. I p. 525)

Prior revisions: 1929 § 10106; 1919 § 13097



Section 150.420 Statement by vendor before special sale.

Statement by vendor before special sale.

150.420. An itinerant vendor shall not advertise, represent or hold forth a sale of goods, wares or merchandise as an insurance, bankrupt, insolvent, assignee, trustee, estate, executor, administrator, receiver, wholesale, manufacturers' wholesale, or closing out sale, or as a sale of any goods damaged by smoke, fire, water, or otherwise, unless before so doing he shall state, under oath, to the state director of revenue, either in the original application for a state license, or under a supplementary application subsequently filed and copied on the license, all the facts relating to the reasons and character of such special sale so advertised, held forth, or represented, including a statement of the names of the persons from whom the said goods, wares or merchandise were obtained, the date of delivery of the same to the persons applying for the license, the place from which said goods, wares and merchandise were last taken, and all details necessary to exactly locate and fully identify all goods, wares and merchandise to be sold.

(RSMo 1939 § 11332, A.L. 1947 V. I p. 525)

Prior revisions: 1929 § 10104; 1919 § 13095



Section 150.430 Jurisdiction for prosecutions--surrender of licenses--disposition of deposits.

Jurisdiction for prosecutions--surrender of licenses--disposition of deposits.

150.430. 1. Prosecutions under sections 150.380 to 150.460 may be heard and determined by any court having criminal jurisdiction over other offenses punishable by law, to the same extent as herein provided.

2. All state licenses shall expire by limitation one year from the date thereof, and may be surrendered at any time prior thereto for cancellation. Upon the expiration and return, or surrender of a state license, the state director of revenue shall cancel it, endorse the date of delivery and cancellation thereon, and place it on file.

3. He shall hold the special deposit of such licensee mentioned in sections 150.380 to 150.460, for the further period of sixty days, and after satisfying all claims made under it under section 150.440, shall return such deposits, or portion thereof, as remains in his hands, to the licensee depositing same.

(RSMo 1939 § 11336, A.L. 1947 V. I p. 525)

Prior revisions: 1929 § 10108; 1919 § 13099



Section 150.440 Deposit subject to claims--procedure--when paid to depositor.

Deposit subject to claims--procedure--when paid to depositor.

150.440. Each deposit so made with the director of revenue, shall be subject to attachment and execution on behalf of creditors, whose claims arise in connection with business done in this state, and to the payment of fines and penalties incurred by the licensee, through violation of sections 150.380 to 150.460. Claims under civil process shall be enforced against the director of revenue as garnishee, or trustee by action in the usual form, and claims for satisfaction of fines and penalties shall be enforced by the prosecuting attorney serving notice of pendency of action and judgment when obtained upon the director of revenue. Claims upon each deposit shall be satisfied after judgment, in the order in which notice of the claim is received by the director of revenue, until such claims are satisfied, or the deposit exhausted; but notices filed after the expiration of such sixty days' limit shall not be valid. A deposit shall not be paid by the director of revenue to licensees as long as there are outstanding claims or notices of claims against it, unless there is unreasonable delay in enforcing them.

(RSMo 1939 § 11337, A.L. 1947 V. I p. 525)

Prior revisions: 1929 § 10109; 1919 § 13100



Section 150.450 Enforcement of law.

Enforcement of law.

150.450. The informing or prosecuting officer of the counties and municipal corporations in this state shall enforce the provisions of this law, and prosecute violations thereof. Such officers may demand the production of the proper state license from an itinerant vendor advertising or actually engaged in business, and a failure to produce such license shall be prima facie evidence against such vendor that he has none.

(RSMo 1939 § 11335)

Prior revisions: 1929 § 10107; 1919 § 13098



Section 150.460 Penalty.

Penalty.

150.460. Every itinerant vendor who sells or exposes for sale, at public or private sale, any goods, wares or merchandise without state license therefor, properly endorsed, or files any application, original or supplementary, which contains any false statement, or fails to comply with any of the requirements of sections 150.380 to 150.460, and every person, whether principal or agent, who, by circular, handbill, newspaper, or in any other manner, advertises any such sale before proper licenses are issued to the vendor, shall be guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars, nor less than two hundred dollars, or by imprisonment for not more than six months, or both.

(RSMo 1939 § 11338)

Prior revisions: 1929 § 10110; 1919 § 13101



Section 150.465 Sale by itinerant vendors and peddlers of baby food, drugs, cosmetics, devices--exception--penalty.

Sale by itinerant vendors and peddlers of baby food, drugs, cosmetics, devices--exception--penalty.

150.465. 1. No itinerant vendor as defined in section 150.380, and no peddler as defined in section 150.470, shall offer for sale:

(1) Any food solely manufactured and packaged for sale for consumption by a child under the age of two years; or

(2) Drugs, devices and cosmetics as defined in section 196.010.

2. This section shall not apply to authorized agents of a manufacturer of any item enumerated in subsection 1 of this section.

3. Violation of this section is a class A misdemeanor.

4. Itinerant vendors and peddlers shall make available within seventy-two hours upon request of any law enforcement officer any proof of purchase from a producer, manufacturer, wholesaler, or retailer of any new or unused property, as defined in section 570.010.

5. Any forged receipt produced pursuant to subsection 4 of this section shall be prosecuted pursuant to section 570.090.

(L. 1995 S.B. 446 § 3, A.L. 2002 H.B. 1888)



Section 150.470 Peddler defined.

Peddler defined.

150.470. Whoever shall deal in the selling of patents, patent rights, patent or other medicines, lightning rods, goods, wares or merchandise, except pianos, organs, sewing machines, books, charts, maps and stationery, agricultural and horticultural products, including milk, butter, eggs and cheese, by going about from place to place to sell the same, is declared to be a "peddler".

(RSMo 1939 § 14608)

Prior revisions: 1929 § 13312; 1919 § 9253; 1909 § 10282



Section 150.480 License required--not to sell liquors.

License required--not to sell liquors.

150.480. No person shall deal as a peddler without a license; and no two or more persons shall deal under the same license, either as partners, agents or otherwise; and no peddler shall sell wines or spirituous liquors.

(RSMo 1939 § 14609)

Prior revisions: 1929 § 13313; 1919 § 9254; 1909 § 10283



Section 150.490 Application for license.

Application for license.

150.490. Any person may obtain a peddler's license by application to the collector of the county in which he intends to carry on his trade, by paying the amount levied on such license.

(RSMo 1939 § 14613)

Prior revisions: 1929 § 13317; 1919 § 9258; 1909 § 10287



Section 150.500 Rates of tax on licenses.

Rates of tax on licenses.

150.500. 1. There shall be levied and paid on all peddlers' licenses a state tax of the following rates:

(1) If the peddler travel and carry his goods on foot, three dollars for every period of six months;

(2) If one or more horses or other beasts of burden, ten dollars for every period of six months;

(3) If a cart or other land carriage, twenty dollars for every period of six months, and such license may be renewed at the expiration of the first license for a period not greater than six months on the payment of three dollars per month, the number of months to be specified in such license;

(4) If any boat or other river vessel, at the rate of one dollar per day for any period not less than five days, and such license may be renewed at the expiration of the first license for any period not greater than six months on payment of fifty cents a day, the number of days to be specified in such license.

2. Any county commission may by an order of record require all peddlers doing business in their county to pay a license tax not greater than that levied for state purpose.

(RSMo 1939 § 14614)

Prior revisions: 1929 § 13318; 1919 § 9259; 1909 § 10288



Section 150.510 Contents of license.

Contents of license.

150.510. Every license shall state the manner in which the dealing is to be carried on, whether on foot, or with one or more beasts of burden, the kind of cart or carriage, or if on the water, the kind of boat or vessel to be employed.

(RSMo 1939 § 14610)

Prior revisions: 1929 § 13314; 1919 § 9255; 1909 § 10284



Section 150.520 Issuance of blank licenses.

Issuance of blank licenses.

150.520. The clerk of the county commission shall, from time to time, issue, under the seal of the commission, as many blank peddlers' licenses of the several kinds as may be necessary, deliver the same to the collector of the county, and charge such collector therewith.

(RSMo 1939 § 14611)

Prior revisions: 1929 § 13315; 1919 § 9256; 1909 § 10285



Section 150.530 Settlement by court with collector.

Settlement by court with collector.

150.530. At each regular term, the county commission shall settle with the collector on account of such licenses, charge him with all the licenses not returned, and give him credit for such as are returned. The commission shall certify the amount thus charged against the collector to the state director of revenue.

(RSMo 1939 § 14612, A. 1949 S.B. 1032)

Prior revisions: 1929 § 13316; 1919 § 9257; 1909 § 10286



Section 150.540 Penalty for violations.

Penalty for violations.

150.540. Every person who shall be found dealing as a peddler contrary to the provisions of sections 150.470 to 150.540 and as provided for in his license, or who shall, upon the demand of any sheriff, collector, constable, or any citizen householder of the county, refuse to produce such license and permit the same to be read, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than ten nor more than one hundred dollars.

(RSMo 1939 § 14615)

Prior revisions: 1929 § 13319; 1919 § 9260; 1909 § 10289






Chapter 151 Taxation of Railroads and Street Railroads

Section 151.010 What railroads are taxable.

What railroads are taxable.

151.010. All railroads now constructed, in course of construction, or which shall hereafter be constructed in this state, and all real property, tangible personal property, and intangible personal property owned, used, leased or otherwise controlled by any railroad company or corporation in this state, shall be subject to taxation, and taxes levied on such real property and tangible personal property shall be levied in the manner herein set forth, and the taxes on such intangible personal property shall be levied and collected in the manner otherwise provided by law.

(RSMo 1939 § 11242, A.L. 1945 p. 1825 § 2, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10011; 1919 § 13001 1909 § 11553

Effective 6-20-86

CROSS REFERENCE:

Taxation of railroads, Const. Art. X § 5



Section 151.020 Railroad companies to make annual report to state tax commission--distributable, local property, defined--confidentiality of report, penalties--time extension--form--late filing, penalty--deemed received when.

Railroad companies to make annual report to state tax commission--distributable, local property, defined--confidentiality of report, penalties--time extension--form--late filing, penalty--deemed received when.

151.020. 1. (1) On or before the fifteenth day of April in each year, an authorized officer of every railroad company whose road is so far completed and in operation as to run locomotive engines, with freight or passenger cars thereon, shall furnish to the state tax commission a report as of the first day of January, duly subscribed and sworn to by an authorized officer before some officer authorized to administer oaths, setting out in detail the total length of their road so far as completed, including branch or leased roads, the entire length in this state, and the length of double or sidetracks, with the length of such road, double or sidetracks, in each county, municipal township, city or incorporated town, special road district, library district, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts organized under the hospital district law, nursing home districts organized under the nursing home district law, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions, except other school districts, through or in which it is located in this state; all the other distributable property of the railroad and the true value in money thereof, and such information concerning itself and all of its property, wherever situated, as the state tax commission may reasonably require for the purpose of determining the true value in money of the distributable property of the railroad company in this state and for apportioning the valuation for assessment of such property among the various counties;

(2) The term "distributable property" of a railroad company shall include all property, real and tangible personal, owned, used, leased or otherwise controlled by a railroad company which is used directly in the movement of passengers and freight, but not property used as a collateral facility nor property held for purposes other than those of a railroad. Such distributable property includes, but is not limited to:

(a) Rail, ballast, ties, switches, and switching equipment;

(b) Roadbed, superstructure, bridges, trestles, and culverts;

(c) Railroad right-of-way, leased railroad lines, depots, water tanks and turntables;

(d) Rolling stock, engines, and handcars;

(e) Any other property used directly in the movement of passengers or freight;

(f) Communication equipment used for control of the movement of passengers and freight;

(3) The term "local property" of a railroad company shall include all real and tangible personal property owned, used, leased, or otherwise controlled by any railroad company and not used directly in the movement of passengers and freight, not defined in subdivision (2) of this subsection as distributable property. Such property includes, but is not limited to:

(a) Construction work in progress;

(b) Materials and supplies;

(c) Motor vehicles;

(d) Office furniture, office equipment, and office fixtures;

(e) Office buildings and warehouses;

(f) Roundhouses and workshops;

(g) Land and buildings not assessed as distributable property;

(h) Communication equipment not used for control of the movement of passengers and freight.

2. All annual reports, and any addenda thereto, filed with the commission shall be considered proprietary documents and shall be accessible only to the commission and its staff for internal use only. Any person who violates the confidentiality requirement of this subsection commits a class A misdemeanor and may be dismissed from their position of employment by the state tax commission without possibility of reinstatement.

3. Upon written request by an authorized officer of any railroad company operating in this state, the state tax commission may, for good cause shown, enlarge or extend the time for filing an annual report and any addenda thereto. Such written request must be filed with the state tax commission no later than April first.

4. The report required by subsection 1 of this section shall be made on forms as prescribed by the state tax commission, and such statements and schedules as are contained in the prescribed report shall be completed in conformity to such instructions and rules as may be prescribed by the state tax commission.

5. If any railroad company refuses or fails to make and return the report required by this chapter within the time prescribed and without an extension of time, the state tax commission shall increase by four percent the total assessed valuation of the distributable property of any such company unless the state tax commission, for good cause shown, waives this penalty.

6. Any reports required by this chapter or chapter 153 delivered by United States mail to the proper official or officer designated shall be deemed to be received as of the postmark date stamped on the envelope or other cover in which such report is mailed. In the event any report is sent by registered or certified mail, the date of registration or certification shall be deemed the postmark date. No penalty shall be imposed under this chapter or chapter 153 on any company whose reports are delivered by United States mail, if the postmark date stamped on the envelope or other cover containing such reports falls within the prescribed period or on or before the prescribed date, including any extension granted for making the report.

(RSMo 1939 § 11243, A.L. 1945 p. 1825 § 3, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10012; 1919 § 13002; 1909 § 11554

Effective 6-20-86



Section 151.030 Annual report of railroad property in each county to county clerks.

Annual report of railroad property in each county to county clerks.

151.030. In addition to the report required by section 151.020, an authorized officer of every railroad company shall, on or before the fifteenth day of April in each and every year, furnish to the clerk of the county commission of each and every county in this state in which such road or roads may be located, a duplicate of such portions of their report, as required by the state tax commission, of their distributable property in such county as required in section 151.020, duly subscribed and sworn to by an authorized officer.

(RSMo 1939 § 11244, A.L. 1945 p. 1825 § 4, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10013; 1919 § 13003; 1909 § 11555

Effective 6-20-86



Section 151.040 County commission to examine report--certify to state tax commission.

County commission to examine report--certify to state tax commission.

151.040. At the next term of the county commission after such report is received, the clerk shall lay it before the county commission, and the county commission shall examine the report and determine the correctness thereof as to the description of the distributable property and if found correct, the county commission shall cause the clerk thereof to certify to the correctness of the report, under the seal of the county commission, and forward the certificate to the state tax commission on or before the fifteenth day of May next thereafter; if found in the opinion of the county commission to be incorrect, the county commission shall proceed immediately to ascertain what distributable property has been omitted, and shall return a description thereof to the state tax commission indicating the number of miles of road in each taxing jurisdiction cited in section 151.020 on or before the fifteenth day of May next; and if the county commission shall fail to make or cause to be made the certificate herein required, and in the time specified, the clerk shall make the certificate and a certificate that the county commission has so failed.

(RSMo 1939 § 11245, A.L. 1945 p. 1825 § 5, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10014; 1919 § 13004; 1909 § 11556

Effective 6-20-86



Section 151.050 State tax commission to determine value if company fails to report.

State tax commission to determine value if company fails to report.

151.050. Should any railroad company fail to make and return to the state tax commission and county clerks, on the proper forms, any of the reports required by the foregoing provisions of this chapter, the state tax commission shall ascertain the property of such company, from the best information they can obtain, and shall fix the value thereof; which value shall serve as the base from which the four percent penalty provided in section 151.020 is calculated.

(RSMo 1939 § 11246, A.L. 1945 p. 1825 § 6, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10015; 1919 § 13005; 1909 § 11557

Effective 6-20-86



Section 151.060 Commission to assess, adjust and equalize--valuation--hearings--bridges in St. Louis City acquired by railroad company, how valued.

Commission to assess, adjust and equalize--valuation--hearings--bridges in St. Louis City acquired by railroad company, how valued.

151.060. 1. The state tax commission shall assess, adjust and equalize the aggregate valuation of the distributable property of each one of the railroad companies in this state specified in section 151.020. For the purpose of estimating the true value in money of the distributable property of a railroad company, the state tax commission may take into consideration the reports filed under section 151.020, the reports, statements or returns of the company filed in the office of any board, office, or commission of this state, or any county thereof, and such other evidence of any kind that is obtainable bearing thereon. However, no report, statement or return shall be conclusive upon the state tax commission in estimating the true value in money of the operating property of a railroad company.

2. The state tax commission shall have power to summon witnesses by process issued to any officer authorized to serve subpoenas, and shall have the power of a circuit court to compel the attendance of such witnesses, and to compel them to testify; they shall have the power, upon their knowledge, or such information as they can obtain, to increase or reduce the aggregate valuation of the distributable property of any railroad company included in the reports and returns made by the railroad companies and the clerks of the county commissions, and shall assess, adjust and equalize any other distributable property owned, used, leased or otherwise controlled by such railroad companies, or any railroad company's distributable property upon which no returns have been made, which may be otherwise known to them, as they deem just and right. In the event the state tax commission determines that certain distributable property has been omitted from the railroad's report under section 151.020, the state tax commission shall describe the omitted distributable property in its records and shall assess the omitted distributable property at double its true value in money unless the state tax commission for good cause shown, waives this penalty.

3. In assessing, adjusting and equalizing any distributable railroad property for any year or years the state tax commission may arrive at its finding, conclusion and judgment, upon its knowledge, or such information as may be before it, and shall not be governed in its findings, conclusions and judgment by the testimony which may be adduced, further than to give to it such weight as the state tax commission may think it is entitled to, except that when any railroad shall extend beyond the limits of this state and into another state in which a tax is levied and paid on any distributable property of such railroad, then the state tax commission shall assess, equalize and adjust only such proportion of the total value of all the distributable property of such railroad company as may be reasonably allocated to this state. To accomplish this end, the state tax commission may require information in its form reports under subsection 4 of section 151.020 which is necessary to properly assess and allocate such property.

4. The state tax commission shall assess the value of all bridges, approaches and appurtenances thereto acquired by any railroad company or its wholly owned subsidiary in this state by trade with a city not within a county at no greater value than the value of the distributable property traded, as established for the year immediately preceding the calendar year of the trade. Such assessment shall not increase, but may decrease, during ten years following the acquisition of such bridges, approaches and appurtenances thereto by the railroad or its wholly owned subsidiary from the city not within a county.

(RSMo 1939 § 11248, A.L. 1945 p. 1825 § 7, A.L. 1986 H.B. 1022, et al., A.L. 1989 H.B. 464)

Prior revisions: 1929 § 10017; 1919 § 13007; 1909 § 11559

Effective 5-18-89



Section 151.070 Commission to assess property omitted in prior years.

Commission to assess property omitted in prior years.

151.070. 1. The state tax commission shall have the power to assess, adjust and equalize the distributable property herein specified of any railroad company, in whole or in part, for any of the five preceding years which has been or which may hereafter be omitted from assessment, adjustment and equalization, and to reassess, adjust and equalize any such distributable railroad property, in whole or in part, as the case may be, for any year or years for which it may have been heretofore or in which it may hereafter be assessed, adjusted and equalized, but which assessment, adjustment and equalization, for any cause has been or which may hereafter be held by the courts to be irregular or void.

2. The double assessment on such omitted distributable property provided in subsection 2 of section 151.060 shall also apply under this section.

(RSMo 1939 § 11252, A.L. 1945 p. 1825 § 11, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10021; 1919 § 13023; 1909 § 11575

Effective 6-20-86



Section 151.080 Apportionment of taxes.

Apportionment of taxes.

151.080. The state tax commission shall apportion the aggregate value of all distributable property herein specified, which is owned, used, leased or otherwise controlled by each railroad company, to each county, municipal township, city or incorporated town, special road districts, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions, except other school districts, in which the road is located, according to the ratio which the number of miles of the road completed in the county, municipal township, city or incorporated town, special road district, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions, except other school districts, in which the road is located shall bear to the whole length of the road in this state; provided, that in any case where a company whose line or road is liable to taxation shall have been or may become consolidated into another corporation, entitled by its charter or otherwise to exemption from county or other taxation, that portion of the road which is liable to taxation, as aforesaid, shall be assessed separately, and the value thereof apportioned to the counties, municipal townships, cities or incorporated towns, special road districts, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions, except other school districts, in which it is located; and an authorized officer of each such railroad company shall, in the annual reports rendered to the state tax commission, as provided in section 151.020, include statement of the length of the road within school districts which levy taxes for library purposes pursuant to section 137.030, and library districts; provided, further, that in no event shall any school district levy school taxes, taxes for the erection of public buildings, or for other purposes except library purposes on the property herein specified, in any manner other than that provided for in section 151.150.

(RSMo 1939 § 11253, A.L. 1945 p. 1825 § 12, A.L. 1945 p. 1952, A.L. 1951 p. 873, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10022; 1919 § 13024; 1909 § 11576

Effective 6-20-86



Section 151.090 Tax commission to keep record--proceedings to be certified to companies.

Tax commission to keep record--proceedings to be certified to companies.

151.090. The state tax commission shall keep a complete record of all its proceedings and decisions, and shall cause the same to be signed officially by the chairman and the secretary, and shall certify to the secretaries of the respective railroad companies, and also to the county commissions of the proper counties, the action of the state tax commission. The certificate shall set forth the entire length of the railroad, including sidetracks, in the state, and the valuation thereof per mile; the total value of the distributable property of the railroad; the total length of the roadbed, including sidetracks, in each county, municipal township, city or incorporated town, special road district, library district, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions, except other school districts; also the total value of distributable property as assessed, adjusted, equalized, and apportioned to such county, municipal township, city or incorporated town, special road district, library district, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions, except other school districts therein, by the state tax commission. The certificates, respectively, shall be held and received in all courts and places where the action of the state tax commission shall be called in question, as prima facie evidence of the facts set forth in the certificates, and that each and every act and thing required to be done by the state tax commission under the provisions of this chapter, have been fully complied with, and the party using or offering the certificate in evidence shall not be required to produce the record of the proceedings or decisions of the state tax commission, or a copy thereof, nor any other matter or thing as evidence to sustain the certificate.

(RSMo 1939 §§ 11254, 11255, A.L. 1945 p. 1825 § 13, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al. merged with H.B. 1554 Revision)

Prior revisions: 1929 §§ 10023, 10024; 1919 §§ 13025, 13026; 1909 §§ 11577, 11578

Effective 6-20-86 (H.B. 1022, et al.) 8-13-86 (H.B. 1554 Revision)



Section 151.100 Local property to be assessed by county assessor.

Local property to be assessed by county assessor.

151.100. All local property owned or controlled by any railroad company or corporation in this state, shall be assessed by the proper assessors in the several counties, cities, incorporated towns and villages wherein such property is located, under the general revenue laws of the state and the municipal laws regulating the assessments of other local property in such counties, cities, incorporated towns and villages, respectively, but the taxes on the property so assessed shall be levied and collected according to the provisions of this chapter. Review of such local railroad assessments shall be the first order of business of the county board of equalization. In no event shall the board of equalization or any county officer alter or amend the local assessed valuations of railroad property later than August fifteenth in any year, except by order of the state tax commission.

(RSMo 1939 § 11256, A.L. 1945 p. 1825 § 14, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10025; 1919 § 13027 ; 1909 § 11579

Effective 6-20-86



Section 151.110 Description of local property furnished to county clerk--certification by county assessor--list of property, furnished to state tax commission.

Description of local property furnished to county clerk--certification by county assessor--list of property, furnished to state tax commission.

151.110. 1. For the purpose of carrying out the provisions of section 151.100, an authorized officer of every such railroad company shall, in addition to the report required to be furnished to the county clerk, as described in section 151.030, no later than April first in each year, furnish to each county assessor in this state, wherever any local property owned or controlled by such company may be located, a separate report, under oath for the benefit of county and other local assessors, specifically describing all lands by county tax map parcel number, situated in such county, and not included in their returns to the state tax commission and county clerks, under sections 151.020 and 151.030, owned or controlled by such company, on the first day of January in each year, and the true value in money thereof.

2. Each county assessor in this state shall certify a copy of the report required by subsection 1 of this section and a copy of assessments thereon to the county clerk, the company and the state tax commission no later than April twentieth in each year.

3. An authorized officer of every such railroad company shall, in addition to the reports required to be furnished to the county clerk as described in section 151.030 and subsection 1 of this section, furnish to the state tax commission a list by county of the true value in money of all local property as derived by the county assessor in each county no later than May first in each year.

(RSMo 1939 § 11257, A.L. 1945 p. 1825 § 15, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10026; 1919 § 13028; 1909 § 11580

Effective 6-20-86



Section 151.120 Local assessment and rate percent returned to county commission.

Local assessment and rate percent returned to county commission.

151.120. It shall be the duty of each city or town council, board of aldermen, board of trustees, board of directors, or governing body, howsoever known, as the case may be, of every city, incorporated town or village, special road district, library district, school district which levies taxes for library purposes pursuant to section 137.030, hospital district, nursing home district, ambulance district, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply district, fire protection district, or sewer district or subdivision, except other school districts, wherein any railroad property is located, on or before the first day of September in each year, to certify to the county commission of their respective counties a statement of the assessments made in pursuance to section 151.100 and also the rate percent levied by the city, incorporated town or village, special road district, library district, school district which levies taxes for library purposes pursuant to section 137.030, hospital district, nursing home district, ambulance district, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply district, fire protection district, or sewer district or subdivision, except other school districts, for municipal, special road, library, public water supply, fire protection and sewer purposes for that year.

(RSMo 1939 § 11258, A.L. 1945 p. 1825 § 16, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10027; 1919 § 13029; 1909 § 11581

Effective 6-20-86



Section 151.130 Determination of value of railroads built on county lines.

Determination of value of railroads built on county lines.

151.130. In any case where a railroad is built along any county line, or where the line dividing any two or more counties is crossed and recrossed by any such railroad, in order to ascertain the exact amount of railroad bed and track which belongs within the lines of each of the respective counties, the county commissions of each of such counties are hereby authorized and required to cause a survey of the same to be made, and it shall be the duty of the county commissions to appoint the county surveyor, or some other suitable person, for each of their respective counties, who shall proceed jointly to survey, locate and establish such line; and such surveyor shall commence at the first intersection of the county line with such railroad, at either end of the same, as it may suit their convenience, and make a correct survey of the same, and measure correctly all portions of the bed and track of such railroad which they find on either side of such county line. They shall file in the office of the county clerk of each of their respective counties a correct plat of such survey, with the notes of the same, showing the exact amount of roadbed which belongs within the lines of each of the respective counties; and in all cases hereafter, in the assessment and collection of the revenue on such railroads, the county commission shall be governed by such survey.

(RSMo 1939 § 5224, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 4767; 1919 § 9955; 1909 § 3152

Effective 6-20-86



Section 151.140 County commission to levy taxes on railroad property.

County commission to levy taxes on railroad property.

151.140. The county commission, upon the receipt from the state tax commission of the returns of the county assessor and the certificate of cities, towns, villages, special road districts, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply districts, fire protection districts and sewer districts or subdivisions, except other school districts, made under section 151.120 shall, at the regular term of the county commission, if in session at the time, if not, at an adjourned term or a special term of the county commission called for that purpose, ascertain and levy the taxes for state, county, municipal township, city, incorporated town and village, school, special road, library, hospital, nursing home, ambulance, zoological park and museum, public water supply, fire protection and sewer purposes and for capital projects purposes and for other purposes on the railroad and the property thereof, in such county, municipal township, city, incorporated town or village, special road district, library district, school district which levies taxes for library purposes pursuant to section 137.030, hospital district, nursing home district, ambulance district, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply district, fire protection district, sewer district or subdivision, except other school districts, at the same rate as may be levied on other property, except that the rate for school purposes and for capital projects purposes, and for other purposes, shall be ascertained as described in section 151.150, and shall make an entry thereof on the records of the county commission; and in case the county commission has failed or omitted, or may hereafter fail or omit, from any cause whatever, to levy the taxes or any portion of the taxes for any year or years, or in case the taxes or any portion of taxes for any year or years shall be illegally or erroneously levied, then the county commission, at the time of making the regular levy upon railroad property as herein provided, shall, in addition thereto, ascertain and levy the taxes for state, county, municipal township, city, incorporated town or village, school, special road, library, hospital, nursing home, ambulance, zoological park and museum, public water supply, fire protection and sewer purposes, and for capital projects purposes and for other purposes, on the railroad and the property thereof in such county, municipal township, city, incorporated town or village, special road district, library district, school district which levies taxes for library purposes pursuant to section 137.030, hospital district, nursing home district, ambulance district, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply district, fire protection district and sewer district or subdivision, which may have been or may hereafter be omitted or illegally or erroneously levied upon the valuation of the railroad and the property thereof, as determined by the state tax commission for such year or years, at the same rates that were levied upon other property for the year or years in which the taxes were omitted or illegally or erroneously levied; provided that in no case shall the levy exceed the constitutional limits; and which taxes, when so levied, shall become due and payable, delinquent and subject to penalty as other railroad taxes now are, and shall be recoverable as provided in section 151.230.

(RSMo 1939 § 11259, A.L. 1945 p. 1825 § 17, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al., A.L. 1994 S.B. 676)

Prior revisions: 1929 § 10028; 1919 § 13030; 1909 § 11582

Effective 7-12-94



Section 151.150 Apportionment by county commission of schools by railroads.

Apportionment by county commission of schools by railroads.

151.150. 1. For the purpose of levying school taxes, including taxes for school purposes, as defined in section 163.011 for capital projects purposes, as authorized under section 165.011, "and for other purposes", as defined in section 151.160, in the several counties of this state, on the distributable property of the railroad company, the several county commissions shall ascertain from the returns in the office of the county clerk the average rate of taxation levied for school purposes for capital projects purposes, and for other purposes, each separately by the several local school boards or authorities of the several school districts throughout the county.

2. The average rate for school purposes shall be ascertained by adding together the local rates of the several school districts in the county and by dividing the sum thus obtained by the whole number of districts levying a tax for school purposes. The county clerk shall cause to be charged to the railroad companies taxes for school purposes at the average rate on the proportionate value of the railroad property so certified to the county commission by the state tax commission, under the provisions of this chapter, and shall apportion the taxes for school purposes, so levied and collected, among all the school districts in his county, the same proportion that the September membership of a district, determined as provided in (1) of subdivision (8) of section 163.011, bears to the sum of the September membership of all districts in the county.

3. The average rate levied for capital projects purposes, and for other purposes, each separately, shall be ascertained by adding together the local rates of the several districts in the county levying a tax for capital projects purposes, or for other purposes and by dividing the sum thus obtained in each case by the whole number of districts in the county. The county clerk shall cause to be charged to the railroad companies taxes for capital projects purposes, or for other purposes, at the average rate on the proportionate value of the railroad distributable property so certified to the county commission by the state tax commission, under the provisions of this chapter, and the county commission shall apportion the taxes for capital projects purposes, or for other purposes so levied and collected, among the several school districts levying the taxes, in proportion to the amount of such taxes so levied in each of the districts.

4. All local property owned or controlled by a railroad company lying in any school district shall be taxed at the same rate as other property in the district, and the school taxes, including taxes for capital projects purposes, and for other purposes thereon, shall go to the district in which such property is situated.

(RSMo 1939 § 11260, A.L. 1945 p. 1825 § 18, A.L. 1965 p. 95, A.L. 1982 adopted by Initiative, Proposition C, November 2, 1982, A.L. 1986 H.B. 1022, et al., A.L. 1993 S.B. 380, A.L. 1994 S.B. 676, A.L. 1996 S.B. 795, et al.)

Prior revisions: 1929 § 10029; 1919 § 13031; 1909 § 11583



Section 151.160 The words "for other purposes" construed.

The words "for other purposes" construed.

151.160. Whenever and wherever the words "for other purposes" occur in this chapter they shall be held to mean taxes or taxation for other purposes, and shall be construed to include all taxes, estimates for which shall have been made or the levy of which shall have been lawfully directed by any school meeting, school officer or school board, as authorized under section 164.161, other than taxes for school purposes, and taxes for capital projects purposes provided for in section 151.150, and taxes for library purposes as authorized by section 137.030.

(RSMo 1939 § 11267, A.L. 1945 p. 1825 § 25, A.L. 1951 p. 873, Repealed L. 1993 S.B. 380 § A, A.L. 1994 S.B. 676)

Prior revisions: 1929 § 10036; 1919 § 13038; 1909 § 11590

Effective 7-12-94



Section 151.170 County clerk to make railroad tax book.

County clerk to make railroad tax book.

151.170. Within ten days after the county commission has levied the taxes on railroad property, as prescribed in sections 151.140 and 151.150, the county clerk of the county shall extend the same on a separate tax book, to be known as "the railroad tax book", in which he shall place, first, the total valuation of the distributable property of each railroad company, as assessed, equalized and apportioned to the county by the state tax commission, with the amount of state, county, municipal township, city, incorporated town and village, school, special road, library, hospital, nursing home, ambulance, zoological park and museum, public water supply, fire protection and sewer taxes and taxes for the erection of public buildings and for other purposes, levied thereon by the county commission, stated separately; second, a description of the local property, as returned by local assessors, and the amount of state, county, municipal, city, town or village school taxes, and taxes for the erection of public buildings, and for other purposes, levied thereon, stating each separately, and crediting school taxes and taxes for the erection of public buildings, and for other purposes, to the proper district or political subdivision.

(RSMo 1939 § 11261, A.L. 1945 p. 1825 § 19, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10030; 1919 § 13032; 1909 § 11584

Effective 6-20-86



Section 151.180 Tax book delivered to collector--receipt to state director of revenue.

Tax book delivered to collector--receipt to state director of revenue.

151.180. The county clerk, as soon as the railroad tax book has been made out and adjusted, shall deliver it to the county collector, taking duplicate receipts therefor, transmitting one to the state director of revenue, and charging the collector with the total amount of taxes in each of the several funds in the tax book, and the collector shall be liable on his bond for the faithful collection and disbursement thereof according to law.

(RSMo 1939 § 11263, A.L. 1945 p. 1825 § 21, A. 1949 S.B. 1033)

Prior revisions: 1929 § 10032; 1919 § 13034; 1909 § 11586



Section 151.190 County clerk to certify amount of taxes to railroad company.

County clerk to certify amount of taxes to railroad company.

151.190. It shall be the duty of the county clerk as soon as the tax book is completed, to make out and certify to the secretary of the proper railroad company, or the officer making the return thereof, a statement of taxes levied on the property of the railroad company in his county, which statement shall contain:

(1) The total valuation of distributable property as the same was assessed, equalized and apportioned to the county, and the amount of state, county, city, town or village, municipal township, special road districts, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions and school taxes and taxes for the erection of public buildings, and for other purposes levied thereon;

(2) The total valuation, as shown by the returns of the local assessors, of all local property in such county belonging to such railroad company, whether real property, or tangible personal property, and the amount of state, county, city, town, village, special road districts, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, nursing home districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, public water supply, fire protection and sewer districts or subdivisions, school taxes and taxes for the erection of public buildings, and for other purposes levied thereon;

(3) The county clerk upon request of taxpayer shall also annually provide to the railroad company a legal description and listing of all parcels of real estate reported for local assessment indicating thereon an account number (property identification number), property description, valuation, applicable tax rate and amount of tax due.

(RSMo 1939 § 11262, A.L. 1945 p. 1825 § 20, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al., A.L. 1994 S.B. 652 merged with S.B. 662 & 459 merged with S.B. 676)

Prior revisions: 1929 § 10031; 1919 § 13033; 1909 § 11585

Effective 7-12-94 (S.B. 676) 8-28-94 (S.B. 652 merged with S.B. 662 & 459)



Section 151.200 Date railroad taxes due.

Date railroad taxes due.

151.200. All taxes of whatever description, charged against any railroad company, according to the provisions of this chapter, due to any county, and all taxes due the state and collectible in the county, and all taxes due cities, incorporated towns, villages, municipal townships and school districts, special road districts, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, hospital districts, ambulance districts, metropolitan zoological park and museum district established pursuant to section 184.350, nursing home districts, public water supply, fire protection and sewer districts or subdivisions, in the county, shall be due and payable to the county collector of the county on the first day of November of the year for which the same may be levied and charged as herein provided.

(RSMo 1939 § 11264, A.L. 1945 p. 1825 § 22, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10033; 1919 § 13035; 1909 § 11587

Effective 6-20-86



Section 151.210 Lien for taxes--priority.

Lien for taxes--priority.

151.210. 1. All property owned, used, leased or otherwise controlled by any railroad company in any county in this state shall be liable for the taxes assessed and levied against the company in the county. All state, county, municipal township, city, incorporated town and village, school, special road, library, hospital, nursing home, ambulance, zoological park and museum, public water supply, fire protection and sewer taxes and taxes for the erection of public buildings and for other purposes, levied on the property of any railroad company in the county, together with all dues, penalties and costs accruing thereon, are hereby declared a prior lien in favor of the state on all the property of such company, including distributable and local property of the railroad company in the county, and such lien shall accrue and become a fixed encumbrance as soon as the amount of the taxes is determined by assessment and levy.

2. The fact that taxes assessed against any specific property of the company have been paid shall not release any property from being subjected to the lien for any and all other taxes due from the company, and the same are hereby declared to be a prior lien upon all such real property, or tangible personal property, which liens shall have precedence over all other liens, judgments and decrees of whatever kind, and shall be enforced as herein provided.

(RSMo 1939 § 11265, A.L. 1945 p. 1825 § 23, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10034; 1919 § 13036; 1909 § 11588

Effective 6-20-86



Section 151.220 Date taxes become delinquent--penalties.

Date taxes become delinquent--penalties.

151.220. If any railroad company shall fail to pay to the county collector of the proper county any taxes levied for state, county, municipal township, city, incorporated town and village, school, special road, library, hospital, nursing home, ambulance, zoological park and museum, public water supply, fire protection and sewer purposes and taxes for the erection of public buildings and for other purposes, on the property of the railroad company in the county, on or before the thirty-first day of December next after the same shall have been assessed and levied, the same shall then be, after that date, known and treated as delinquent railroad taxes; and the company shall forfeit and pay, in addition to the taxes with which the company may stand charged on the tax books of the county, such penalty as is provided by law for the nonpayment of other delinquent taxes, which penalty shall be apportioned to the various funds respectively. It shall be the duty of the collector to collect and account for, as other taxes, in addition to all taxes so charged against the company, the penalty aforesaid, on all such taxes after the thirty-first day of December, until the same shall be paid.

(RSMo 1939 § 11266, A.L. 1945 p. 1825 § 24, A.L. 1957 p. 792, A.L. 1965 p. 269, A.L. 1973 H.B. 266, A.L. 1974 H.B. 1397)

Prior revisions: 1929 § 10035; 1919 § 13037; 1909 § 11589



Section 151.230 Collector to enforce lien for taxes--procedure.

Collector to enforce lien for taxes--procedure.

151.230. 1. If, on the first day of January of any year, any taxes levied under the provisions of this chapter are unpaid and delinquent, the county collector shall proceed to enforce the state's lien against the property of the railroad and to compel the payment of such taxes by suit in the circuit court of the county.

2. Suits shall be prosecuted in the name of the state at the relation and to the use of the county collector.

3. Such suits shall be tried in the manner prescribed in the code for civil procedure in as far as consistent with the provisions of this chapter.

(RSMo 1939 §§ 11269, 11270, A.L. 1945 p. 1825 §§ 26, 27, A. 1949 S.B. 1033)

Prior revisions: 1929 §§ 10038, 10039; 1919 §§ 13040, 13041; 1909 §§ 11592, 11593



Section 151.240 Duty of prosecuting attorney--additional attorneys--fees.

Duty of prosecuting attorney--additional attorneys--fees.

151.240. It shall be the duty of the prosecuting attorney of each county to prosecute all suits for taxes under this chapter. County collectors shall have power, with the approval of the county commission, or, in St. Louis City, the approval of the mayor thereof, to employ such attorneys as may be deemed necessary to aid and assist the prosecuting attorney in conducting and managing such suits; and the court in which suit is brought shall, if plaintiff obtain judgment, allow such attorneys a reasonable fee for bringing and conducting such suit which shall be taxed against the defendant and paid as other costs in the case. At the request of the collector, the governor may direct the attorney general to assist in the prosecution of any such suits.

(RSMo 1939 § 11274, A.L. 1945 p. 1825 § 31, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10043; 1919 § 13045; 1909 § 11597

Effective 6-20-86



Section 151.250 Property to be sold--sheriff to issue deed--disposition of proceeds.

Property to be sold--sheriff to issue deed--disposition of proceeds.

151.250. Upon the rendition of such judgment, if against the defendant, the clerk of said court shall issue a special fieri facias, describing the property against which such judgment is rendered and directed to the sheriff, commanding him to advertise and sell said property, or so much thereof as may be necessary to pay said judgment and subsequent costs, in the same manner as sheriffs may do under ordinary executions; and said sheriff shall, upon such sale, execute and deliver to the purchaser of such railroad property a deed of conveyance therefor, which shall be acknowledged before the circuit court as in ordinary cases, and shall convey the title in fee to such purchaser of the property therein named, which deed shall be prima facie evidence of title, and that the things therein stated are true. The net proceeds of said sale shall be paid over to the county collector, and by him credited to the proper funds.

(RSMo 1939 § 11271, A.L. 1945 p. 1825 § 28)

Prior revisions: 1929 § 10040; 1919 § 13042; 1909 § 11594



Section 151.260 Collector to keep separate accounts of taxes collected--monthly payments.

Collector to keep separate accounts of taxes collected--monthly payments.

151.260. 1. The collector shall keep separate accounts of the railroad taxes collected by him and render monthly statements thereof to the county clerk as in other cases.

2. Every month he shall pay all state taxes collected by him on railroad property to the state director of revenue transmitting and stating them separately from other state taxes; and shall pay into the county treasury all other such taxes collected in the county, and into the treasury of any city in the county all such taxes belonging to the city. The amounts paid into the county and city treasuries shall be disbursed as provided by law.

(RSMo 1939 § 11272, A.L. 1945 p. 1825 § 29, A. 1949 S.B. 1033)

Prior revisions: 1929 § 10041; 1919 § 13043; 1909 § 11595



Section 151.270 Collector's annual settlement of railroad taxes.

Collector's annual settlement of railroad taxes.

151.270. County collectors shall, at their annual settlements with the county commission, also settle and account for all railroad taxes by them collected, and shall receive credit accordingly; but they shall receive no credit for delinquent taxes until they shall have exhausted all legal remedies to collect the same, and shall have filed an affidavit to that effect.

(RSMo 1939 § 11273, A.L. 1945 p. 1825 § 30)

Prior revisions: 1929 § 10042; 1919 § 13044; 1909 § 11596



Section 151.280 Fees allowed county collector.

Fees allowed county collector.

151.280. The county collector shall be allowed for collecting the railroad taxes, payable out of the same, one percent on all sums paid without seizure of personal property; and on all collections made by seizure of personal property, he shall be allowed five percent on the amount, which shall be taxed or charged as costs and paid by the railroad company; and on all collections made by suit against such company or companies two percent on the amount, to be paid as costs by the defendant; provided, that in all counties and cities not within a county the collector shall pay such fees into the county or city treasury.

(RSMo 1939 § 11275, A.L. 1945 p. 1825 § 32, A.L. 1945 p. 1952, A.L. 1987 S.B. 65, et al.)

Prior revisions: 1929 § 10044; 1919 § 13046; 1909 § 11598

Effective 1-1-88



Section 151.290 Fee to county clerk for making railroad tax book.

Fee to county clerk for making railroad tax book.

151.290. The county clerk shall be allowed fees at the same rate for making out the railroad tax book as he may receive for like services in making out tax books under the general revenue law of the state.

(RSMo 1939 § 11276, A.L. 1945 p. 1825 § 33, A.L. 1945 p. 1952)

Prior revisions: 1929 § 10046; 1919 § 13048; 1909 § 11600



Section 151.300 Companies may recover taxes paid on leased cars.

Companies may recover taxes paid on leased cars.

151.300. All railroad companies in this state which shall hereafter pay any taxes on any sleeping, palace, passenger or other cars, hired, leased, run or used on the roads of said companies in this state, shall have a right of action against the company or persons owning such cars for the taxes so paid, with interest thereon from date of payment, and may sue for and recover the same in any court of competent jurisdiction.

(RSMo 1939 § 11279, A.L. 1945 p. 1825 § 36)

Prior revisions: 1929 § 10049; 1919 § 13051; 1909 § 11603



Section 151.310 Obligation of contracts not impaired.

Obligation of contracts not impaired.

151.310. Nothing in this chapter shall be so construed as to avoid or impair the obligation of any contract relating to the payment of such taxes heretofore entered into or made between any such company, its agents or persons owning such cars, and any such railroad company.

(RSMo 1939 § 11280, A.L. 1945 p. 1825 § 37)

Prior revisions: 1929 § 10050; 1919 § 13052; 1909 § 11604



Section 151.320 Street railroad company to make statement to commission.

Street railroad company to make statement to commission.

151.320. On or before the fifteenth day of April in each year, the president or other authorized officer of every street railroad company in every city of this state whose line is now or shall hereafter become so far completed and in operation as to run electric cars, trolley cars, motorbuses, or cars propelled by any other device for the transportation of passengers, shall furnish to the state tax commission a statement duly subscribed and sworn to by the president or other authorized officer, before some officer authorized to administer oaths, setting out in detail the distributable property of the street railroad, the true value in money thereof and such information concerning itself and all of its property, wherever situated, as the state tax commission may reasonably require for the purpose of estimating the true value in money of such distributable property of the street railroad company in this state and for apportioning the valuation for assessment of such property among the various counties.

(RSMo 1939 § 11249, A.L. 1945 p. 1825 § 8, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10018; 1919 § 13020; 1909 § 11572

Effective 6-20-86



Section 151.330 Street railroad company property subject to taxation.

Street railroad company property subject to taxation.

151.330. The distributable property returned to the state tax commission, as by section 151.320 required, shall be subject to taxation for state, county, municipal and other purposes to the same extent as the real and tangible personal property of private persons, and the same shall be assessed, apportioned, certified and the taxes thereon levied and collected at the time and in the manner which is now or may hereafter be provided by law for the assessment and taxation of other railroad property.

(RSMo 1939 § 11250, A.L. 1945 p. 1825 § 9, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10019; 1919 § 13021; 1909 § 11573

Effective 6-20-86



Section 151.340 Penalties imposed on certain officers.

Penalties imposed on certain officers.

151.340. If any commissioner or clerk of any county commission, collector or any member of the state tax commission, shall fail to discharge the duties imposed upon him under this chapter, in the manner and time required therein, he shall be liable to a fine of not less than one hundred nor more than five hundred dollars, to be recovered by civil action in any court of competent jurisdiction.

(RSMo 1939 § 11277, A.L. 1945 p. 1825 § 34)

Prior revisions: 1929 § 10047; 1919 § 13049; 1909 § 11601






Chapter 152 Private Car Tax



Chapter 153 Taxation of Bridge, Express and Public Utility Companies

Section 153.010 Express company defined.

Express company defined.

153.010. Any person, persons, joint stock association, company or corporation incorporated under the laws of any state, territory or country, conveying to, from or through this state, or any part thereof, money, packages, gold, silver, plate, articles, goods, merchandise or effects of any kind by express, on contract with any railroad or steamboat company, or the managers, lessees, agents or receiver thereof, not including railroad companies or steamboats engaged in the ordinary transportation of merchandise and property in this state, shall be deemed to be an "express company".

(RSMo 1939 § 11293, A.L. 1945 p. 1852)

Prior revisions: 1929 § 10064; 1919 § 13054; 1909 § 11606



Section 153.020 Companies to file annual statement of receipts--amount of tax, when due--penalty.

Companies to file annual statement of receipts--amount of tax, when due--penalty.

153.020. 1. Every such express company, on or before the first day of April in each year, shall file with the director of revenue a statement, verified by the oath of the officer or agent making the report, showing the entire receipts for business done in this state by the company during the year ending on the preceding December thirty-first, including its proportion of gross receipts for business done by such company in connection with other companies. The statement shall include as receipts all such sums earned or charged for business done within this state during the taxable year whether actually received or not; and shall contain an abstract of the amount received in each county and the total amount received for all the counties.

2. If the company fails or refuses to make such report on or before the first day of April, then between the first day of April and the first day of May, each local agent of the company shall file with the director of revenue a similar statement of the gross receipts of his agency for the taxable period.

3. At the time of making the statement, the express company shall pay to the director of revenue the sum of two and one-half dollars on each one hundred dollars of such receipts.

4. Nothing herein contained shall release such express companies from the assessment and taxation of their tangible property in the manner that other tangible property is assessed and taxed.

5. If any company fails or refuses for more than thirty days after May the first in each year to render an accurate account of its receipts as herein required, and to pay the required tax, it shall forfeit one hundred dollars for each additional day such statement and payment is delayed which shall be recovered in any court of competent jurisdiction by an action brought by the attorney general at the relation of the director of revenue, and in addition such company shall be prohibited from carrying on its business in this state until such payment is made.

(RSMo 1939 § 11294, A.L. 1945 p. 1852, A. 1949 S.B. 1034)

Prior revisions: 1929 § 10065; 1919 § 13055; 1909 § 11607



Section 153.030 Bridge and public utility companies, how taxed--annual report--microwave relay stations, apportionment.

Bridge and public utility companies, how taxed--annual report--microwave relay stations, apportionment.

153.030. 1. All bridges over streams dividing this state from any other state owned, used, leased or otherwise controlled by any person, corporation, railroad company or joint stock company, and all bridges across or over navigable streams within this state, where the charge is made for crossing the same, which are now constructed, which are in the course of construction, or which shall hereafter be constructed, and all property, real and tangible personal, owned, used, leased or otherwise controlled by telegraph, telephone, electric power and light companies, electric transmission lines, pipeline companies and express companies shall be subject to taxation for state, county, municipal and other local purposes to the same extent as the property of private persons.

2. And taxes levied thereon shall be levied and collected in the manner as is now or may hereafter be provided by law for the taxation of railroad property in this state, and county commissions, county boards of equalization and the state tax commission are hereby required to perform the same duties and are given the same powers, including punitive powers, in assessing, equalizing and adjusting the taxes on the property set forth in this section as the county commissions and boards of equalization and state tax commission have or may hereafter be empowered with, in assessing, equalizing, and adjusting the taxes on railroad property; and an authorized officer of any such bridge, telegraph, telephone, electric power and light companies, electric transmission lines, pipeline companies, or express company or the owner of any such toll bridge, is hereby required to render reports of the property of such bridge, telegraph, telephone, electric power and light companies, electric transmission lines, pipeline companies, or express companies in like manner as the authorized officer of the railroad company is now or may hereafter be required to render for the taxation of railroad property.

3. On or before the fifteenth day of April in the year 1946 and each year thereafter an authorized officer of each such company shall furnish the state tax commission and county clerks a report, duly subscribed and sworn to by such authorized officer, which is like in nature and purpose to the reports required of railroads under chapter 151 showing the full amount of all real and tangible personal property owned, used, leased or otherwise controlled by each such company on January first of the year in which the report is due.

4. If any telephone company assessed pursuant to chapter 153 has a microwave relay station or stations in a county in which it has no wire mileage but has wire mileage in another county, then, for purposes of apportioning the assessed value of the distributable property of such companies, the straight line distance between such microwave relay stations shall constitute miles of wire. In the event that any public utility company assessed pursuant to this chapter has no distributable property which physically traverses the counties in which it operates, then the assessed value of the distributable property of such company shall be apportioned to the physical location of the distributable property.

(RSMo 1939 § 11295, A.L. 1945 p. 1852, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10066; 1919 § 13056; 1909 § 11608

Effective 6-20-86



Section 153.032 Telephone and telegraph companies, distributable, local property, definitions.

Telephone and telegraph companies, distributable, local property, definitions.

153.032. 1. The term "distributable property" of a telephone and telegraph company shall include all real or tangible personal property which is used directly in transmitting messages, but not property used as a collateral facility nor property held for purposes other than those of a public utility. Such distributable property includes, but is not limited to:

(1) Central office equipment;

(2) Station apparatus and station connections;

(3) Large private branch exchanges;

(4) Poles, lines, cable, wire, and conduit, and easements and rights-of-way therefor;

(5) Microwave towers and sites;

(6) All buildings used predominantly for housing distributable equipment and land associated therewith;

(7) Any other equipment directly used in the provision of telephone or telegraph service.

2. The term "local property" of a telephone and telegraph company shall include all real and tangible personal property owned, used, leased or otherwise controlled by the telephone or telegraph company, not used directly in transmitting messages, and not defined in subsection 1 of this section as distributable property. Such local property includes, but is not limited to:

(1) Motor vehicles;

(2) Construction work in progress;

(3) Materials and supplies;

(4) Office furniture, office equipment, and office fixtures;

(5) Office buildings and land;

(6) Land held for future use;

(7) Buildings used predominantly to house local property and land;

(8) Workshops, warehouses, and land;

(9) Work equipment and other general equipment.

(L. 1986 H.B. 1022, et al.)

Effective 6-20-86



Section 153.034 Electric companies, distributable, local property, definitions.

Electric companies, distributable, local property, definitions.

153.034. 1. The term "distributable property" of an electric company shall include all the real or tangible personal property which is used directly in the generation and distribution of electric power, but not property used as a collateral facility nor property held for purposes other than generation and distribution of electricity. Such distributable property includes, but is not limited to:

(1) Boiler plant equipment, turbogenerator units and generators;

(2) Station equipment;

(3) Towers, fixtures, poles, conductors, conduit transformers, services and meters;

(4) Substation equipment and fences;

(5) Rights-of-way;

(6) Reactor, reactor plant equipment, and cooling towers;

(7) Communication equipment used for control of generation and distribution of power;

(8) Land associated with such distributable property.

2. The term "local property" of an electric company shall include all real and tangible personal property owned, used, leased or otherwise controlled by the electric company not used directly in the generation and distribution of power and not defined in subsection 1 of this section as distributable property. Such local property includes, but is not limited to:

(1) Motor vehicles;

(2) Construction work in progress;

(3) Materials and supplies;

(4) Office furniture, office equipment, and office fixtures;

(5) Coal piles and nuclear fuel;

(6) Land held for future use;

(7) Workshops, warehouses, office buildings and generating plant structures; (8) Communication equipment not used for control of generation and distribution of power;

(9) Roads, railroads, and bridges;

(10) Reservoirs, dams, and waterways;

(11) Land associated with other locally assessed property and all generating plant land.

(L. 1986 H.B. 1022, et al.)

Effective 6-20-86



Section 153.036 Pipeline companies, distributable and local property, definitions.

Pipeline companies, distributable and local property, definitions.

153.036. 1. The term "distributable property" of a pipeline company shall include all the real and tangible personal property owned, used, leased, or otherwise controlled which is used directly for transportation of gaseous or liquid products, but not property used as a collateral facility nor property held for purposes other than those of a pipeline. Such distributable property includes, but is not limited to:

(1) Field lines, line pipe and fittings;

(2) Compressor station equipment and buildings;

(3) Pumping equipment and buildings;

(4) Measuring and regulating equipment and housing buildings;

(5) Communications equipment used for control of transportation of gas or liquid products;

(6) Land and rights-of-way associated with other distributable property.

2. The term "local property" of a pipeline company shall include all real and tangible personal property owned, used, leased or otherwise controlled by the pipeline company, not used directly in the transportation of gaseous or liquid products, and not defined in subsection 1 of this section as distributable property. Such local property includes, but is not limited to:

(1) Motor vehicles;

(2) Construction work in progress;

(3) Materials and supplies;

(4) Office furniture, office equipment, and office fixtures;

(5) Land held for future use;

(6) Communication equipment not used for control of the movement of gaseous or liquid products;

(7) Workshops, office buildings, warehouses, storage tanks, loading and unloading facilities;

(8) Land associated with other locally assessed property.

(L. 1986 H.B. 1022, et al.)

Effective 6-20-86



Section 153.040 Missouri half of bridge, how taxed.

Missouri half of bridge, how taxed.

153.040. In all cases where a part of any such bridge, as set forth in section 153.030, is in this state and part in another state, such part of such bridge as is in this state only shall be subject to assessment and taxation in this state, and the parties rendering reports, and the county commissions, boards of equalization and the state tax commission, shall only be required to render reports, assess, equalize and adjust taxes on such part of such bridge as may be in this state.

(RSMo 1939 § 11297, A.L. 1945 p. 1852, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10068; 1919 § 13058; 1909 § 11610

Effective 6-20-86



Section 153.050 Procedure where return not made.

Procedure where return not made.

153.050. Should an authorized officer of any such bridge, telegraph, telephone, electric power and light companies, electric transmission lines, pipeline companies or express company fail to make and return to the state tax commission, the director of revenue and county clerks any of the reports required by this chapter, the county commissions, boards of equalization and the state tax commission shall proceed in the same manner to assess, equalize and adjust the taxes on such property as authorized and empowered by the law providing for the assessment, equalization and adjustment of taxes on railroad property in this state.

(RSMo 1939 § 11298, A.L. 1945 p. 1852, A.L. 1986 H.B. 1022, et al.)

Prior revisions: 1929 § 10069; 1919 § 13059; 1909 § 11611

Effective 6-20-86



Section 153.060 Prior taxation--separate returns.

Prior taxation--separate returns.

153.060. In case any such bridge or the property of any telegraph, telephone, electric power and light companies, electric transmission lines, pipeline companies or express company shall have been subjected to taxation prior to the passage of this chapter, for any year for which it shall not have been assessed and paid taxes, or if any such property having been assessed, and from any irregularity in the assessment, or from any cause, the taxes thereon have not been paid, then a separate return for each year for which taxes have not been paid shall be made as required by the law governing the taxation of railroad property.

(RSMo 1939 § 11296, A.L. 1945 p. 1852)

Prior revisions: 1929 § 10067; 1919 § 13057; 1909 § 11609






Chapter 154 Taxation of Boats and Vessels

Section 154.010 Boats and vessels, special class for taxation.

Boats and vessels, special class for taxation.

154.010. 1. Steamboats and other boats and vessels used in navigating the waters of this state, and all shares, stocks and interest therein, are hereby declared a special class of property for the assessment and collection of taxes.

2. All taxes on such property shall be assessed and collected in the county or city in which the owner or owners of said property may reside at the time of assessment.

(RSMo 1939 § 11299)

Prior revisions: 1929 § 10071; 1919 § 13061; 1909 § 11613



Section 154.020 Certificate issued by assessor, contents.

Certificate issued by assessor, contents.

154.020. 1. Upon due return being made to the assessor of the proper county or city by the owner of any steamboat or other watercraft, upon demand therefor the assessor shall issue a certificate for such boat setting forth the fact of the return, with the name of the owner and that of the boat and also the residence of the owner and the date of the return, stating the same to have been done in accordance with this chapter. The certificate shall be taken and held to be conclusive evidence, of the statements and facts therein made and recited, by all courts and officers in this state.

2. Such certificate shall be framed and hung up in the cabin of the boat in a conspicuous place.

(RSMo 1939 § 11302, A. 1949 S.B. 1035)

Prior revisions: 1929 § 10074; 1919 § 13064; 1909 § 11616



Section 154.030 Wharfage charge (cities of 5,000 and less than 50,000).

Wharfage charge (cities of 5,000 and less than 50,000).

154.030. Any city or corporation having a population exceeding five thousand and less than fifty thousand inhabitants, and having an improved wharf in suitable condition for receiving and discharging freight, may charge and collect two dollars for each and every landing at said wharf; and any city or corporation having a less population than five thousand, and having an improved wharf in good condition, may charge and collect the sum of one dollar and fifty cents for each and every landing of any steamboat or other watercraft at said wharf.

(RSMo 1939 § 11301)

Prior revisions: 1929 § 10073; 1919 § 13063; 1909 § 11615



Section 154.040 Wharfage tax (cities of 50,000 or more).

Wharfage tax (cities of 50,000 or more).

154.040. Any city or corporation of fifty thousand inhabitants or more, having an improved wharf in suitable condition for receiving and discharging freight, may, if the annual tax levied by said city or corporation for municipal purposes on the class of property above described does not exceed one mill per dollar of the assessed valuation, charge and collect, for the maintenance and extension of said wharf, in addition to the tax assessed and collected for municipal purposes, a wharfage tax not to exceed three cents per ton, hull measurement, from all boats and vessels returned and assessed for taxation in said city, for each and every landing at the wharf of said city; provided, however, that from all steamboats and vessels not owned or registered within said city, or which have not been returned and assessed for taxation within said city, a wharfage tax, not exceeding five cents per ton, hull measurement, may be collected for each and every landing, to be applied to the building, repairing and maintaining of the wharf of said city.

(RSMo 1939 § 11300)

Prior revisions: 1929 § 10072; 1919 § 13062; 1909 § 11614

CROSS REFERENCE:

Cities may lease wharf, 237.210






Chapter 155 Taxation of Aircraft

Section 155.010 Definitions.

Definitions.

155.010. As used in this chapter, the following terms mean:

(1) "Aircraft", any contrivance now known, or hereafter invented, used or designed for navigation of, or flight in, the air;

(2) "Airline company", any person, firm, partnership, corporation, trustee, receiver or assignee, and all other persons, whether or not in a representative capacity, undertaking to engage in the carriage of persons or cargo for hire by commercial aircraft pursuant to certificates of convenience and necessity issued by the federal Civil Aeronautics Board, or successor thereof, or any noncertificated air carrier authorized to engage in irregular and infrequent air transportation by the federal Civil Aeronautics Board, or successor thereof;

(3) "Aviation fuel", any fuel specifically compounded for use in reciprocating aircraft engines;

(4) "Commercial aircraft", aircraft fully equipped for flight and of more than three thousand pounds maximum certified gross take-off weight.

(L. 1959 S.B. 179 § 1, A.L. 1990 H.B. 1280, A.L. 1994 S.B. 675, A.L. 1998 S.B. 619, A.L. 2008 S.B. 930 & 947)



Section 155.020 Annual statement of airline to state tax commission, contents.

Annual statement of airline to state tax commission, contents.

155.020. On or before the first day of May of each and every year, the president or any authorized officer of every commercial airline company operating in air commerce in this state shall furnish to the state tax commission a statement, in the form as is prescribed by the state tax commission, duly subscribed and sworn to by the president or other authorized officer, before some officer authorized to administer oaths, setting forth:

(1) The total length in this state of its certificated routes;

(2) The total length of all its certificated routes;

(3) The total miles flown in this state by its commercial aircraft during the next preceding calendar year;

(4) The total miles flown by such commercial aircraft during the next preceding calendar year;

(5) The total number of all commercial aircraft owned, used or leased by such airline company on the first day of January in each year, and the actual cash value of such commercial aircraft;

(6) The other information the state tax commission requires to enable it to carry out the provisions of this chapter.

(L. 1959 S.B. 179 § 2, A.L. 1990 H.B. 1280)



Section 155.030 Increase in assessment for delinquent report.

Increase in assessment for delinquent report.

155.030. In case the report from any airline company required by section 155.020 is not received by May first of the year in which it is due, the state tax commission, at its discretion, may increase by four percent the total assessed value of the flight equipment of the airline company as is determined by the commission under the provisions of section 155.040.

(L. 1959 S.B. 179 § 3)



Section 155.040 Tax commission to assess aircraft, how.

Tax commission to assess aircraft, how.

155.040. 1. The state tax commission shall assess, adjust and equalize the valuation of all commercial aircraft operated in this state in air commerce by every airline company. The valuation apportioned to this state shall be the portion of the total valuation of the commercial aircraft as determined by the state tax commission on the basis of the arithmetical average of the following two ratios:

(1) The ratio which the certificated route miles of the airline company within the state bears to the total certificated route miles of the airline company;

(2) The ratio which the miles flown by commercial aircraft of the airline company within this state bears to the total miles flown by the commercial aircraft of the airline company during the immediately preceding calendar year.

2. In the event one ratio is inapplicable, then the apportionment shall be made on the basis of the remaining ratio alone.

3. The state tax commission shall assess, adjust and equalize the valuation of all commercial aircraft, other than commercial aircraft operated in this state in air commerce by any airline company, which are operated in this state. By May first of each year, the county assessor shall provide the state tax commission with any information compiled from personal property lists filed with the assessor necessary for the state tax commission to assess aircraft pursuant to this subsection. It shall be the duty of the owner or holder of commercial aircraft to inform the assessor of the claim of "commercial aircraft" upon the return of the personal property list to the assessor. Upon request, the owner or holder of the commercial aircraft shall provide to the state tax commission any additional information which the state tax commission deems necessary to assess said property. The valuation allocated to this state shall be the portion of the total valuation of the aircraft as determined by the state tax commission based upon the ratio which the miles flown by the commercial aircraft within this state bears to the total miles flown by the aircraft during the immediately preceding calendar year.

4. The state tax commission shall certify all values of commercial aircraft determined by the state tax commission to the taxpayer and the clerks of the respective counties and the city of St. Louis by June fifteenth of the tax year.

5. Any owner or holder may appeal said assessment of commercial aircraft directly to the state tax commission by August fifteenth of the tax year without first appealing to the local board of equalization. Counsel for the state tax commission shall represent the commission's original assessment section in any such proceeding, with a duly appointed hearing officer or officers hearing and deciding the case.

(L. 1959 S.B. 179 § 4, A.L. 1990 H.B. 1280, A.L. 1994 S.B. 675)

Effective 3-22-94



Section 155.050 Apportionment of valuation to local taxing areas.

Apportionment of valuation to local taxing areas.

155.050. The state tax commission shall apportion the aggregate value of the commercial aircraft of an airline company, as determined under the provisions of section 155.040, to each county, municipal township, city, incorporated town, special road districts, library districts, school districts which levy taxes for library purposes pursuant to section 137.030, public water supply, fire protection and sewer districts or subdivisions, except other school districts, in which the airline company has arrivals and departures of its commercial aircraft. This apportionment shall be made on the ratio which the number of arrivals and departures of its commercial aircraft within the political subdivision of this state bears to the total number of arrivals and departures of its commercial aircraft within this state during the immediately preceding calendar year, except that when any municipality in this state owns and operates an airport outside its corporate limits, the valuation determined hereunder shall also be apportioned to such municipality.

(L. 1959 S.B. 179 § 5 subsec. 1, A.L. 1990 H.B. 1280)



Section 155.060 Levy and collection by local authorities, how effected.

Levy and collection by local authorities, how effected.

155.060. Taxes levied on all commercial aircraft operated in this state in air commerce by every airline company shall be levied and collected in the manner provided for the taxation of railroad property, and the county commissions and other officials shall perform the same duties and may exercise the same powers in levying and collecting the taxes on commercial aircraft as such officials are required to perform in the levy and collection of taxes on railroad property. All school taxes, except those for library purposes, and taxes for the erection of public buildings and for other purposes on commercial aircraft operated in this state in air commerce by every airline company shall be levied, apportioned and distributed to the various school districts in the manner provided by section 151.150 for the levy, apportionment and distribution of taxes on railroad property.

(L. 1959 S.B. 179 § 5 subsec. 2, A.L. 1990 H.B. 1280, A.L. 1994 S.B. 675)

Effective 3-22-94



Section 155.070 Real and tangible personal property, how taxed.

Real and tangible personal property, how taxed.

155.070. All real property, or tangible personal property of whatever kind, of an airline company, with the exception of its commercial aircraft, shall be assessed by the proper assessors in the several counties, cities, incorporated towns and villages wherever the property is located, under the general revenue laws of the state and municipal laws regulating the assessments of other local property in the counties, cities, incorporated towns and villages, respectively.

(L. 1959 S.B. 179 § 6, A.L. 1990 H.B. 1280)



Section 155.080 Use tax on aviation fuel--amount--collection--refunds.

Use tax on aviation fuel--amount--collection--refunds.

155.080. 1. There is hereby imposed a use tax on each gallon of aviation fuel used in propelling aircraft with reciprocating engines. The tax is imposed at the rate of nine cents per gallon. Such tax is to be collected and remitted to this state or paid to this state in the same manner and method and at the same time as is prescribed by chapter 142 for the collection of the motor fuel tax imposed on each gallon of motor fuel used in propelling motor vehicles upon the public highways of Missouri.

2. All applicable provisions contained in chapter 142 governing administration, collection and enforcement of the state motor fuel tax shall apply to this section, including but not limited to reporting, penalties and interest.

3. Each commercial agricultural aircraft operator may apply for a refund of the tax it has paid for aviation fuel used in a commercial agricultural aircraft. All such applications for refunds shall be made in accordance with the procedures specified in chapter 142 for refunds of motor fuel taxes paid. If any person who is eligible to receive a refund of aviation fuel tax fails to apply for a refund as provided in chapter 142, the refund amount shall be deposited to the credit of the aviation trust fund pursuant to section 305.230.

(L. 1990 H.B. 1280, A.L. 1992 S.B. 797, A.L. 1998 S.B. 619, A.L. 2002 H.B. 1196)



Section 155.090 Aviation trust fund--administration.

Aviation trust fund--administration.

155.090. There is hereby created in the state treasury the "Aviation Trust Fund". The use tax on aviation fuel accrued in any calendar month shall be paid on or before the last day of the next succeeding month to the director of revenue, who shall promptly deposit all such revenue in the state treasury to the credit of the aviation trust fund. The general assembly shall, by appropriation, make expenditures from the aviation trust fund.

(L. 1990 H.B. 1280)

CROSS REFERENCE:

Aviation trust fund, use of moneys, 305.230









TITLE XI EDUCATION AND LIBRARIES

Chapter 160 Schools--General Provisions

Section 160.011 Definitions, certain chapters.

Definitions, certain chapters.

160.011. As used in chapters 160, 161, 162, 163, 164, 165, 167, 168, 170, 171, 177 and 178, the following terms mean:

(1) "District" or "school district", when used alone, may include seven-director, urban, and metropolitan school districts;

(2) "Elementary school", a public school giving instruction in a grade or grades not higher than the eighth grade;

(3) "Family literacy programs", services of sufficient intensity in terms of hours, and of sufficient duration, to make sustainable changes in families that include:

(a) Interactive literacy activities between parents and their children;

(b) Training of parents regarding how to be the primary teacher of their children and full partners in the education of their children;

(c) Parent literacy training that leads to high school completion and economic self sufficiency; and

(d) An age-appropriate education to prepare children of all ages for success in school;

(4) "Graduation rate", the quotient of the number of graduates in the current year as of June thirtieth divided by the sum of the number of graduates in the current year as of June thirtieth plus the number of twelfth graders who dropped out in the current year plus the number of eleventh graders who dropped out in the preceding year plus the number of tenth graders who dropped out in the second preceding year plus the number of ninth graders who dropped out in the third preceding year;

(5) "High school", a public school giving instruction in a grade or grades not lower than the ninth nor higher than the twelfth grade;

(6) "Metropolitan school district", any school district the boundaries of which are coterminous with the limits of any city which is not within a county;

(7) "Public school" includes all elementary and high schools operated at public expense;

(8) "School board", the board of education having general control of the property and affairs of any school district;

(9) "School term", a minimum of one hundred seventy-four school days, as that term is defined in section 160.041, for schools with a five-day school week or a minimum of one hundred forty-two school days, as that term is defined in section 160.041, for schools with a four-day school week, and one thousand forty-four hours of actual pupil attendance as scheduled by the board pursuant to section 171.031 during a twelve-month period in which the academic instruction of pupils is actually and regularly carried on for a group of students in the public schools of any school district. A school term may be within a school year or may consist of parts of two consecutive school years, but does not include summer school. A district may choose to operate two or more terms for different groups of children. A school term for students participating in a school flex program as established in section 160.539 may consist of a combination of actual pupil attendance and attendance at college or technical career education or approved employment aligned with the student's career academic plan for a total of one thousand forty-four hours;

(10) "Secretary", the secretary of the board of a school district;

(11) "Seven-director district", any school district which has seven directors and includes urban districts regardless of the number of directors an urban district may have unless otherwise provided by law;

(12) "Taxpayer", any individual who has paid taxes to the state or any subdivision thereof within the immediately preceding twelve-month period or the spouse of such individual;

(13) "Town", any town or village, whether or not incorporated, the plat of which has been filed in the office of the recorder of deeds of the county in which it is situated;

(14) "Urban school district", any district which includes more than half of the population or land area of any city which has not less than seventy thousand inhabitants, other than a city which is not within a county.

(L. 1963 p. 200 § 1-1, A.L. 1965 p. 275, A.L. 1967 p. 232, A.L. 1972 H.B. 1046, A.L. 1973 H.B. 38, H.B. 158, A.L. 1977 H.B. 130, A.L. 1982 S.B. 832, A.L. 1983 S.B. 39, A.L. 1984 H.B. 1456 & 1197, A.L. 1986 H.B. 1554 Revision, A.L. 1990 H.B. 1070, A.L. 1997 H.B. 641 & 593, A.L. 1998 S.B. 781, A.L. 2002 H.B. 1711, A.L. 2009 S.B. 291)

(Source: RSMo 1959 § 161.010, A.L. 1961 p. 345 §§ 165.010, 165.207, 165.263)

*Revisor's note:

Invalidity of section 82.293 shall not affect the validity of this section, 82.293.



Section 160.021 Classes of school districts.

Classes of school districts.

160.021. The public school districts existing under the laws of this state are divided into the following classes; namely, seven-director, urban, and metropolitan school districts.

(L. 1963 p. 200 § 1-2, A.L. 1973 H.B. 158, A.L. 1997 H.B. 641 & 593)

(Source: RSMo 1959 § 165.010)



Section 160.031 School districts formed of cities or towns, defined.

School districts formed of cities or towns, defined.

160.031. For the purpose of taxation under section 11 of article X of the constitution, the term "school districts formed of cities or towns" includes any seven-director district in which is located any town or incorporated city.

(L. 1963 p. 200 § 1-3)



Section 160.041 Minimum school day, school month, school year, defined--reduction of required number of hours and days, when.

Minimum school day, school month, school year, defined--reduction of required number of hours and days, when.

160.041. 1. The "minimum school day" consists of three hours for schools with a five-day school week or four hours for schools with a four-day school week in which the pupils are under the guidance and direction of teachers in the teaching process. A "school month" consists of four weeks of five days each for schools with a five-day school week or four weeks of four days each for schools with a four-day school week. The "school year" commences on the first day of July and ends on the thirtieth day of June following.

2. Notwithstanding the provisions of subsection 1 of this section, the commissioner of education is authorized to reduce the required number of hours and days in which the pupils are under the guidance and direction of teachers in the teaching process if:

(1) There is damage to or destruction of a public school facility which requires the dual utilization of another school facility; or

(2) Flooding or other inclement weather as defined in subsection 1 of section 171.033 prevents students from attending the public school facility.

Such reduction shall not extend beyond two calendar years in duration.

(L. 1963 p. 200 § 1-4, A.L. 1977 H.B. 130, A.L. 1982 S.B. 832, A.L. 1983 S.B. 39, A.L. 1984 H.B. 1456 & 1197, A.L. 1993 S.B. 380, A.L. 1994 S.B. 442, A.L. 2007 S.B. 64, A.L. 2009 S.B. 291)

(Source: RSMo 1959 § 163.020)

CROSS REFERENCE:

Make-up days required due to cancellation for inclement weather, 171.033



Section 160.045 Standards for teaching required.

Standards for teaching required.

160.045. 1. Each public school shall develop standards for teaching no later than June 30, 2010. The standards shall be applicable to all public schools, including public charter schools operated by the board of a school district.

2. Teaching standards shall include, but not be limited to, the following:

(1) Students actively participate and are successful in the learning process;

(2) Various forms of assessment are used to monitor and manage student learning;

(3) The teacher is prepared and knowledgeable of the content and effectively maintains students' on-task behavior;

(4) The teacher uses professional communication and interaction with the school community;

(5) The teacher keeps current on instructional knowledge and seeks and explores changes in teaching behaviors that will improve student performance; and

(6) The teacher acts as a responsible professional in the overall mission of the school.

3. The department may provide assistance to public schools in developing these standards upon request.

(L. 2009 S.B. 291 § 161.380)



Section 160.051 Public school system established--child attains age five, when--board shall provide free instruction for children between ages of five and six years--literacy programs--summer school for prekindergartners.

Public school system established--child attains age five, when--board shall provide free instruction for children between ages of five and six years--literacy programs--summer school for prekindergartners.

160.051. 1. A system of free public schools is established throughout the state for the gratuitous instruction of persons between the ages of five and twenty-one years. Any child whose fifth birthday occurs before the first day of August shall be deemed to have attained the age of five years at the commencement of the school year beginning in that calendar year or at the commencement of the summer school session immediately prior to the school term beginning in the school year beginning in that calendar year, whichever is earlier, for the purpose of apportioning state school funds and for all other purposes.

2. Public schools may establish family literacy programs for children of all ages and their families.

3. The department of elementary and secondary education shall not use school for kindergarten pupils in the summer preceding such pupils' regular fall starting date as an element of the standards of the Missouri school improvement program.

(L. 1963 p. 200 § 1-5, A.L. 1967 p. 236, A.L. 1984 H.B. (L. 1963 p. 200 § 1-5, A.L. 1967 p. 236, A.L. 1984 H.B. 1456 & 1197, A.L. 1985 H.B. 463, A.L. 1988 S.B. 797, A.L. 1990 S.B. 740, A.L. 1996 S.B. 572, A.L. 1999 H.B. 889, A.L. 2002 H.B. 1711)

*Revisor's note:

Invalidity of section 82.293 shall not affect the validity of this section, 82.293.



Section 160.053 Child eligible for kindergarten and summer school, when--child eligible for first grade, when--state aid exception.

Child eligible for kindergarten and summer school, when--child eligible for first grade, when--state aid exception.

160.053. 1. If a school district maintains a kindergarten program, a child is eligible for admission to kindergarten and to the summer school session immediately preceding kindergarten, if offered, if the child reaches the age of five before the first day of August of the school year beginning in that calendar year or if the child is a military dependent who has successfully completed an accredited prekindergarten program or has attended an accredited kindergarten program in another state. A child is eligible for admission to first grade if the child reaches the age of six before the first day of August of the school year beginning in that calendar year or if the child is a military dependent who has successfully completed an accredited kindergarten program in another state.

2. Any kindergarten or grade one pupil beginning the school term and any pupil beginning summer school prior to a kindergarten school term in a metropolitan school district or an urban school district containing the greater part of the population of a city which has more than three hundred thousand inhabitants pursuant to section 160.054 or 160.055 and subsequently transferring to another school district in this state in which the child's birth date would preclude such child's eligibility for entrance shall be deemed eligible for attendance and shall not be required to meet the minimum age requirements. The receiving school district shall receive state aid for the child, notwithstanding the provisions of section 160.051.

3. Any child who completes the kindergarten year shall not be required to meet the age requirements of a district for entrance into grade one.

4. The provisions of this section relating to kindergarten instruction and state aid therefor shall not apply during any particular school year to those districts which do not provide kindergarten classes that year.

(L. 1985 H.B. 463 § 10, A.L. 1996 S.B. 572, A.L. 1999 H.B. 889, A.L. 2008 H.B. 1678)



Section 160.054 Metropolitan districts--child eligible for kindergarten and summer school, when, how determined--child eligible for first grade, when, how determined--exceptions.

Metropolitan districts--child eligible for kindergarten and summer school, when, how determined--child eligible for first grade, when, how determined--exceptions.

160.054. 1. Notwithstanding any provisions of sections 160.051 and 160.053, to the contrary, beginning with the 1997-98 school year, all metropolitan school districts, except as provided in subsection 2 of this section, may establish and enforce a regulation which requires that a child shall have attained the age of five for purposes of kindergarten and summer school prior to a kindergarten school term, and the age of six for purposes of grade one, on or before any date between August first and October first of that year. The school district shall receive state aid for any child admitted to kindergarten, summer school prior to kindergarten, or grade one pursuant to this section, notwithstanding the provisions of section 160.051.

2. Any kindergarten or grade one pupil beginning the school term and any pupil beginning summer school prior to a kindergarten school term in a metropolitan school district and subsequently transferring to another school district in this state in which the child's birth date would preclude such child's eligibility for entrance shall be deemed eligible for attendance and shall not be required to meet the minimum age requirements. The receiving school district shall receive state aid for the child, notwithstanding the provisions of section 160.051.

3. Any child who completes the kindergarten year in a metropolitan school district shall not be required to meet the minimum age requirements of another school district in this state for entrance into grade one.

4. The provisions of subsections 1 and 2 of this section, relating to kindergarten instruction and state aid therefor, shall not apply during any particular school year to those districts which do not provide kindergarten classes that year.

(L. 1996 S.B. 572 § 1, A.L. 1999 H.B. 889)



Section 160.055 Urban districts--child eligible for kindergarten and summer school, when, how determined--child eligible for first grade, when, how determined.

Urban districts--child eligible for kindergarten and summer school, when, how determined--child eligible for first grade, when, how determined.

160.055. 1. Notwithstanding any provisions of sections 160.051 and 160.053, to the contrary, beginning with the 1997-98 school year, all urban school districts containing the greater part of the population of a city which has more than three hundred thousand inhabitants, except as provided in subsection 2 of this section, may establish and enforce a regulation which requires that a child shall have attained the age of five for purposes of kindergarten and summer school prior to a kindergarten school term, and the age of six for purposes of grade one, on or before any date between August first and October first of that year. The school district shall receive state aid for any child admitted to kindergarten, summer school prior to kindergarten, or grade one pursuant to this section, notwithstanding the provisions of section 160.051.

2. Any kindergarten or grade one pupil beginning the school term and any pupil beginning summer school prior to a kindergarten school term in an urban school district in this state containing the greater part of the population of a city which has more than three hundred thousand inhabitants and subsequently transferring to another school district in this state in which the child's birth date would preclude such child's eligibility for entrance shall be deemed eligible for attendance and shall not be required to meet the minimum age requirements. The receiving school district shall receive state aid for the child, notwithstanding the provisions of section 160.051.

3. Any child who completes the kindergarten year in an urban school district containing the greater part of the population of a city which has more than three hundred thousand inhabitants shall not be required to meet the minimum age requirements of another school district in this state for entrance into grade one.

4. The provisions of subsections 1 and 2 of this section, relating to kindergarten instruction and state aid therefor, shall not apply during any particular school year to those districts which do not provide kindergarten classes that year.

(L. 1996 S.B. 572 § 2, A.L. 1999 H.B. 889)



Section 160.061 Records transferred from county superintendent of schools--duties.

Records transferred from county superintendent of schools--duties.

160.061. In all counties in this state the county clerk shall be responsible for maintaining records of a historical, statutory or informational nature that were formerly maintained by the county superintendent of schools.

(L. 1979 H.B. 772 § A)



Section 160.065 School information furnished by charter, private or parochial schools, limited liability.

School information furnished by charter, private or parochial schools, limited liability.

160.065. Charter, private and parochial schools shall not be civilly liable for providing to other schools any information required to be provided pursuant to this chapter.

(L. 2000 S.B. 944 § 2)



Section 160.069 Policy on consequences of possession or drinking alcohol at school or during extracurricular activities.

Policy on consequences of possession or drinking alcohol at school or during extracurricular activities.

160.069. Every school district shall develop a policy by June 30, 2006, detailing the consequences that will result for a student at school if the student is found to be in possession or drinking alcohol either on school property or while representing the school at extracurricular activities.

(L. 2005 S.B. 402)



Section 160.075 American Sign Language courses, treatment as a foreign language, when.

American Sign Language courses, treatment as a foreign language, when.

160.075. 1. Any public school or public institution of higher education in this state may offer one or more courses in American Sign Language (ASL). American Sign Language shall be treated as a foreign language for academic credit granting and receiving purposes when ASL is offered by a public school or public institution of higher education in Missouri.

2. Any student enrolled in a public school or public institution of higher education in this state that offers an American Sign Language course or courses as part of the school's or institution's regular curriculum shall receive academic credit for such course or courses if such school or institution provides academic credit for a course or courses in any other foreign language. Nothing in this section shall prohibit a school or institution from offering nonacademic credit ASL classes as part of the school's or institution's educational program.

3. Any student enrolled in a public school or public institution of higher education in this state that offers an American Sign Language course or courses may earn academic credit for such course by completing the course with a passing grade or by demonstrating a proficiency in ASL at a level of competence equal to that taught in such course.

4. Academic credit received for taking an ASL course or demonstrating proficiency in ASL shall be counted toward satisfaction of any foreign language or language arts requirements of the public school or public institution of higher education, including any foreign language or language arts entrance requirements of any public institution of higher education.

5. Nothing in subsection 4 of this section shall be construed as limiting the ability of individual departments in public institutions of higher education located in the state of Missouri from establishing specific departmental language requirements for majors that cannot be met by American Sign Language.

6. The Missouri commission for the deaf and hard of hearing and the Missouri American Sign Language teachers association shall provide assistance, advice, and guidance on the development, establishment, and teaching of American Sign Language courses in Missouri public schools and public institutions of higher education as needed and requested.

(L. 2005 H.B. 530)



Section 160.250 Citation of law--statutes involved.

Citation of law--statutes involved.

160.250. The provisions of sections 37.710*, 160.250, 160.261, 160.262, 162.014, 162.068, 162.069, 168.021, 168.071, 168.133*, 210.135, 210.145*, 210.152*, 210.915, 210.922, and 556.037 relating to protecting children from sexual offenders shall be known as the "Amy Hestir Student Protection Act".

(L. 2011 S.B. 54 § 160.085)

*Sections 37.710, 168.133, 210.145, and 210.152 are also included as part of the "Dominic James Memorial Foster Care Reform Act of 2004" in section 210.108.



Section 160.251 Purpose.

Purpose.

160.251. Whereas a general diffusion of knowledge and intelligence is essential to the preservation of the rights and liberties of the people, and whereas education directly affects the future of the citizens of our state, and whereas at few times in the history of this state and country has there been greater critical interest in the public schools than at present, this act*, which may be referred to as the "Excellence in Education Act of 1985", is enacted to encourage and promote quality in our schools.

(L. 1985 H.B. 463 § 2)

*"This act" (H.B. 463, 1985) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 160.254 General assembly joint committee on education created--appointment, meetings, chairman, quorum, duties, expenses.

General assembly joint committee on education created--appointment, meetings, chairman, quorum, duties, expenses.

160.254. 1. There is hereby established a joint committee of the general assembly, which shall be known as the "Joint Committee on Education", which shall be composed of seven members of the senate and seven members of the house of representatives. The senate members of the committee shall be appointed by the president pro tem of the senate and the house members by the speaker of the house.

2. The committee shall meet at least twice a year. In the event of three consecutive absences on the part of any member, such member may be removed from the committee.

3. The committee shall select either a chairman or cochairmen, one of whom shall be a member of the senate and one a member of the house. A majority of the members shall constitute a quorum. Meetings of the committee may be called at such time and place as the chairman or chairmen designate.

4. The committee shall:

(1) Review and monitor the progress of education in the state's public schools and institutions of higher education;

(2) Receive reports from the commissioner of education concerning the public schools and from the commissioner of higher education concerning institutions of higher education;

(3) Conduct a study and analysis of the public school system;

(4) Make recommendations to the general assembly for legislative action;

(5) Conduct an in-depth study concerning all issues relating to the equity and adequacy of the distribution of state school aid, teachers' salaries, funding for school buildings, and overall funding levels for schools and any other education funding-related issues the committee deems relevant;

(6) Monitor the establishment of performance measures as required by section 173.1006 and report on their establishment to the governor and the general assembly;

(7) Conduct studies and analysis regarding:

(a) The higher education system, including financing public higher education and the provision of financial aid for higher education; and

(b) The feasibility of including students enrolled in proprietary schools, as that term is defined in section 173.600, in all state-based financial aid programs;

(8) Annually review the collection of information under section 173.093 to facilitate a more accurate comparison of the actual costs at public and private higher education institutions;

(9) Within three years of August 28, 2007, review a new model for the funding of public higher education institutions upon submission of such model by the coordinating board for higher education;

(10) Within three years of August 28, 2007, review the impact of the higher education student funding act established in sections 173.1000 to 173.1006;

(11) Beginning August 28, 2008, upon review, approve or deny any expenditures made by the commissioner of education pursuant to section 160.530, as provided in subsection 5 of section 160.530.

5. During the legislative interim between the first regular session of the ninety-fifth general assembly through January 29, 2010, of the second regular session of the ninety-fifth general assembly, the joint committee on education shall study the issue of open enrollment for public school students across school district boundary lines in this state. In studying this issue, the joint committee may solicit input and information necessary to fulfill its obligation, including but not limited to soliciting input and information from any state department, state agency, school district, political subdivisions of this state, teachers, and the general public. The joint committee shall prepare a final report, together with its recommendations for any legislative action deemed necessary for submission to the general assembly by December 31, 2009.

6. The committee may make reasonable requests for staff assistance from the research and appropriations staffs of the house and senate and the committee on legislative research, as well as the department of elementary and secondary education, the department of higher education, the coordinating board for higher education, the state tax commission, the department of economic development, all school districts and other political subdivisions of this state, teachers and teacher groups, business and other commercial interests and any other interested persons.

7. Members of the committee shall receive no compensation but may be reimbursed for reasonable and necessary expenses associated with the performance of their official duties.

(L. 1985 H.B. 463 § 3, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2007 S.B. 389, A.L. 2008 S.B. 1066, A.L. 2009 S.B. 291)



Section 160.257 Pupil testing for competency in certain subjects--each school district to establish--department of elementary and secondary education, duties, limitations.

Pupil testing for competency in certain subjects--each school district to establish--department of elementary and secondary education, duties, limitations.

160.257. 1. The commissioner of education shall direct the department of elementary and secondary education to insure that all school districts have a program of pupil testing which shall test competency in the subject areas of English, reading, language arts, science, mathematics, social studies and civics.

2. The department of elementary and secondary education shall identify key skills within the subject areas contained in subsection 1 of this section which shall provide the foundation for the local school district's testing program. The department of elementary and secondary education may not set maximal testing standards.

3. Each local school district shall have a testing program. District testing programs may include minimal promotion standards and shall give due consideration to the research on the influence of cultural diversity on testing performance.

4. The testing program of each local school district shall include, but shall not be limited to, criterion-referenced tests approved by the department of elementary and secondary education. This testing program shall test all students at periodic grade levels. The testing program may test students annually. The tests shall monitor progress on key skills and shall identify areas for instructional improvement. The department of elementary and secondary education may develop criterion-referenced tests and assist districts with their testing programs upon the district's request.

5. The department of elementary and secondary education shall develop or select tests which measure student performance on minimum key skills, and shall annually administer such tests to a randomly selected, statewide sample of public school students.

6. Each local school district shall provide testing information upon request to the department of elementary and secondary education.

7. The department of elementary and secondary education shall annually report to the general assembly composite pupil testing information.

(L. 1985 H.B. 463 § 4)



Section 160.261 Discipline, written policy established by local boards of education--contents--reporting requirements--additional restrictions for certain suspensions--weapons offense, mandatory suspension or expulsion--no civil liability for authorized personnel--spanking not child abuse, when--investigation procedure--officials falsifying reports, penalty.

Discipline, written policy established by local boards of education--contents--reporting requirements--additional restrictions for certain suspensions--weapons offense, mandatory suspension or expulsion--no civil liability for authorized personnel--spanking not child abuse, when--investigation procedure--officials falsifying reports, penalty.

160.261. 1. The local board of education of each school district shall clearly establish a written policy of discipline, including the district's determination on the use of corporal punishment and the procedures in which punishment will be applied. A written copy of the district's discipline policy and corporal punishment procedures, if applicable, shall be provided to the pupil and parent or legal guardian of every pupil enrolled in the district at the beginning of each school year and also made available in the office of the superintendent of such district, during normal business hours, for public inspection. All employees of the district shall annually receive instruction related to the specific contents of the policy of discipline and any interpretations necessary to implement the provisions of the policy in the course of their duties, including but not limited to approved methods of dealing with acts of school violence, disciplining students with disabilities and instruction in the necessity and requirements for confidentiality.

2. The policy shall require school administrators to report acts of school violence to all teachers at the attendance center and, in addition, to other school district employees with a need to know. For the purposes of this chapter or chapter 167, "need to know" is defined as school personnel who are directly responsible for the student's education or who otherwise interact with the student on a professional basis while acting within the scope of their assigned duties. As used in this section, the phrase "act of school violence" or "violent behavior" means the exertion of physical force by a student with the intent to do serious physical injury as defined in subdivision (6) of section 565.002 to another person while on school property, including a school bus in service on behalf of the district, or while involved in school activities. The policy shall at a minimum require school administrators to report, as soon as reasonably practical, to the appropriate law enforcement agency any of the following crimes, or any act which if committed by an adult would be one of the following crimes:

(1) First degree murder under section 565.020;

(2) Second degree murder under section 565.021;

(3) Kidnapping under section 565.110;

(4) First degree assault under section 565.050;

(5) Rape in the first degree under section 566.030;

(6) Sodomy in the first degree under section 566.060;

(7) Burglary in the first degree under section 569.160;

(8) Burglary in the second degree under section 569.170;

(9) Robbery in the first degree under section 569.020;

(10) Distribution of drugs under section 195.211;

(11) Distribution of drugs to a minor under section 195.212;

(12) Arson in the first degree under section 569.040;

(13) Voluntary manslaughter under section 565.023;

(14) Involuntary manslaughter under section 565.024;

(15) Second degree assault under section 565.060;

(16) Rape in the second degree under section 566.031;

(17) Felonious restraint under section 565.120;

(18) Property damage in the first degree under section 569.100;

(19) The possession of a weapon under chapter 571;

(20) Child molestation in the first degree pursuant to section 566.067;

(21) Sodomy in the second degree pursuant to section 566.061;

(22) Sexual misconduct involving a child pursuant to section 566.083;

(23) Sexual abuse in the first degree pursuant to section 566.100;

(24) Harassment under section 565.090; or

(25) Stalking under section 565.225;

committed on school property, including but not limited to actions on any school bus in service on behalf of the district or while involved in school activities. The policy shall require that any portion of a student's individualized education program that is related to demonstrated or potentially violent behavior shall be provided to any teacher and other school district employees who are directly responsible for the student's education or who otherwise interact with the student on an educational basis while acting within the scope of their assigned duties. The policy shall also contain the consequences of failure to obey standards of conduct set by the local board of education, and the importance of the standards to the maintenance of an atmosphere where orderly learning is possible and encouraged.

3. The policy shall provide that any student who is on suspension for any of the offenses listed in subsection 2 of this section or any act of violence or drug-related activity defined by school district policy as a serious violation of school discipline pursuant to subsection 9 of this section shall have as a condition of his or her suspension the requirement that such student is not allowed, while on such suspension, to be within one thousand feet of any school property in the school district where such student attended school or any activity of that district, regardless of whether or not the activity takes place on district property unless:

(1) Such student is under the direct supervision of the student's parent, legal guardian, or custodian and the superintendent or the superintendent's designee has authorized the student to be on school property;

(2) Such student is under the direct supervision of another adult designated by the student's parent, legal guardian, or custodian, in advance, in writing, to the principal of the school which suspended the student and the superintendent or the superintendent's designee has authorized the student to be on school property;

(3) Such student is enrolled in and attending an alternative school that is located within one thousand feet of a public school in the school district where such student attended school; or

(4) Such student resides within one thousand feet of any public school in the school district where such student attended school in which case such student may be on the property of his or her residence without direct adult supervision.

4. Any student who violates the condition of suspension required pursuant to subsection 3 of this section may be subject to expulsion or further suspension pursuant to the provisions of sections 167.161, 167.164, and 167.171. In making this determination consideration shall be given to whether the student poses a threat to the safety of any child or school employee and whether such student's unsupervised presence within one thousand feet of the school is disruptive to the educational process or undermines the effectiveness of the school's disciplinary policy. Removal of any pupil who is a student with a disability is subject to state and federal procedural rights. This section shall not limit a school district's ability to:

(1) Prohibit all students who are suspended from being on school property or attending an activity while on suspension;

(2) Discipline students for off-campus conduct that negatively affects the educational environment to the extent allowed by law.

5. The policy shall provide for a suspension for a period of not less than one year, or expulsion, for a student who is determined to have brought a weapon to school, including but not limited to the school playground or the school parking lot, brought a weapon on a school bus or brought a weapon to a school activity whether on or off of the school property in violation of district policy, except that:

(1) The superintendent or, in a school district with no high school, the principal of the school which such child attends may modify such suspension on a case-by-case basis; and

(2) This section shall not prevent the school district from providing educational services in an alternative setting to a student suspended under the provisions of this section.

6. For the purpose of this section, the term "weapon" shall mean a firearm as defined under 18 U.S.C. 921 and the following items, as defined in section 571.010: a blackjack, a concealable firearm, an explosive weapon, a firearm, a firearm silencer, a gas gun, a knife, knuckles, a machine gun, a projectile weapon, a rifle, a shotgun, a spring gun or a switchblade knife; except that this section shall not be construed to prohibit a school board from adopting a policy to allow a Civil War reenactor to carry a Civil War era weapon on school property for educational purposes so long as the firearm is unloaded. The local board of education shall define weapon in the discipline policy. Such definition shall include the weapons defined in this subsection but may also include other weapons.

7. All school district personnel responsible for the care and supervision of students are authorized to hold every pupil strictly accountable for any disorderly conduct in school or on any property of the school, on any school bus going to or returning from school, during school-sponsored activities, or during intermission or recess periods.

8. Teachers and other authorized district personnel in public schools responsible for the care, supervision, and discipline of schoolchildren, including volunteers selected with reasonable care by the school district, shall not be civilly liable when acting in conformity with the established policies developed by each board, including but not limited to policies of student discipline or when reporting to his or her supervisor or other person as mandated by state law acts of school violence or threatened acts of school violence, within the course and scope of the duties of the teacher, authorized district personnel or volunteer, when such individual is acting in conformity with the established policies developed by the board. Nothing in this section shall be construed to create a new cause of action against such school district, or to relieve the school district from liability for the negligent acts of such persons.

9. Each school board shall define in its discipline policy acts of violence and any other acts that constitute a serious violation of that policy. "Acts of violence" as defined by school boards shall include but not be limited to exertion of physical force by a student with the intent to do serious bodily harm to another person while on school property, including a school bus in service on behalf of the district, or while involved in school activities. School districts shall for each student enrolled in the school district compile and maintain records of any serious violation of the district's discipline policy. Such records shall be made available to teachers and other school district employees with a need to know while acting within the scope of their assigned duties, and shall be provided as required in section 167.020 to any school district in which the student subsequently attempts to enroll.

10. Spanking, when administered by certificated personnel and in the presence of a witness who is an employee of the school district, or the use of reasonable force to protect persons or property, when administered by personnel of a school district in a reasonable manner in accordance with the local board of education's written policy of discipline, is not abuse within the meaning of chapter 210. The provisions of sections 210.110 to 210.165 notwithstanding, the children's division shall not have jurisdiction over or investigate any report of alleged child abuse arising out of or related to the use of reasonable force to protect persons or property when administered by personnel of a school district or any spanking administered in a reasonable manner by any certificated school personnel in the presence of a witness who is an employee of the school district pursuant to a written policy of discipline established by the board of education of the school district, as long as no allegation of sexual misconduct arises from the spanking or use of force.

11. If a student reports alleged sexual misconduct on the part of a teacher or other school employee to a person employed in a school facility who is required to report such misconduct to the children's division under section 210.115, such person and the superintendent of the school district shall report the allegation to the children's division as set forth in section 210.115. Reports made to the children's division under this subsection shall be investigated by the division in accordance with the provisions of sections 210.145 to 210.153 and shall not be investigated by the school district under subsections 12 to 20 of this section for purposes of determining whether the allegations should or should not be substantiated. The district may investigate the allegations for the purpose of making any decision regarding the employment of the accused employee.

12. Upon receipt of any reports of child abuse by the children's division other than reports provided under subsection 11 of this section, pursuant to sections 210.110 to 210.165 which allegedly involve personnel of a school district, the children's division shall notify the superintendent of schools of the district or, if the person named in the alleged incident is the superintendent of schools, the president of the school board of the school district where the alleged incident occurred.

13. If, after an initial investigation, the superintendent of schools or the president of the school board finds that the report involves an alleged incident of child abuse other than the administration of a spanking by certificated school personnel or the use of reasonable force to protect persons or property when administered by school personnel pursuant to a written policy of discipline or that the report was made for the sole purpose of harassing a public school employee, the superintendent of schools or the president of the school board shall immediately refer the matter back to the children's division and take no further action. In all matters referred back to the children's division, the division shall treat the report in the same manner as other reports of alleged child abuse received by the division.

14. If the report pertains to an alleged incident which arose out of or is related to a spanking administered by certificated personnel or the use of reasonable force to protect persons or property when administered by personnel of a school district pursuant to a written policy of discipline or a report made for the sole purpose of harassing a public school employee, a notification of the reported child abuse shall be sent by the superintendent of schools or the president of the school board to the law enforcement in the county in which the alleged incident occurred.

15. The report shall be jointly investigated by the law enforcement officer and the superintendent of schools or, if the subject of the report is the superintendent of schools, by a law enforcement officer and the president of the school board or such president's designee.

16. The investigation shall begin no later than forty-eight hours after notification from the children's division is received, and shall consist of, but need not be limited to, interviewing and recording statements of the child and the child's parents or guardian within two working days after the start of the investigation, of the school district personnel allegedly involved in the report, and of any witnesses to the alleged incident.

17. The law enforcement officer and the investigating school district personnel shall issue separate reports of their findings and recommendations after the conclusion of the investigation to the school board of the school district within seven days after receiving notice from the children's division.

18. The reports shall contain a statement of conclusion as to whether the report of alleged child abuse is substantiated or is unsubstantiated.

19. The school board shall consider the separate reports referred to in subsection 17 of this section and shall issue its findings and conclusions and the action to be taken, if any, within seven days after receiving the last of the two reports. The findings and conclusions shall be made in substantially the following form:

(1) The report of the alleged child abuse is unsubstantiated. The law enforcement officer and the investigating school board personnel agree that there was not a preponderance of evidence to substantiate that abuse occurred;

(2) The report of the alleged child abuse is substantiated. The law enforcement officer and the investigating school district personnel agree that the preponderance of evidence is sufficient to support a finding that the alleged incident of child abuse did occur;

(3) The issue involved in the alleged incident of child abuse is unresolved. The law enforcement officer and the investigating school personnel are unable to agree on their findings and conclusions on the alleged incident.

20. The findings and conclusions of the school board under subsection 19 of this section shall be sent to the children's division. If the findings and conclusions of the school board are that the report of the alleged child abuse is unsubstantiated, the investigation shall be terminated, the case closed, and no record shall be entered in the children's division central registry. If the findings and conclusions of the school board are that the report of the alleged child abuse is substantiated, the children's division shall report the incident to the prosecuting attorney of the appropriate county along with the findings and conclusions of the school district and shall include the information in the division's central registry. If the findings and conclusions of the school board are that the issue involved in the alleged incident of child abuse is unresolved, the children's division shall report the incident to the prosecuting attorney of the appropriate county along with the findings and conclusions of the school board, however, the incident and the names of the parties allegedly involved shall not be entered into the central registry of the children's division unless and until the alleged child abuse is substantiated by a court of competent jurisdiction.

21. Any superintendent of schools, president of a school board or such person's designee or law enforcement officer who knowingly falsifies any report of any matter pursuant to this section or who knowingly withholds any information relative to any investigation or report pursuant to this section is guilty of a class A misdemeanor.

22. In order to ensure the safety of all students, should a student be expelled for bringing a weapon to school, violent behavior, or for an act of school violence, that student shall not, for the purposes of the accreditation process of the Missouri school improvement plan, be considered a dropout or be included in the calculation of that district's educational persistence ratio.

(L. 1985 H.B. 463 § 5, A.L. 1987 H.B. 302, A.L. 1995 H.B. 345, A.L. 1996 H.B. 1301 & 1298, A.L. 2000 S.B. 944, A.L. 2001 S.B. 89 & 37, A.L. 2004 S.B. 945 and S.B. 803 & 1257 merged with S.B. 968 and S.B. 969, A.L. 2008 S.B. 818 & 795, A.L. 2010 H.B. 1543, A.L. 2011 S.B. 54, A.L. 2012 S.B. 599, A.L. 2013 H.B. 215 merged with H.B. 505)



Section 160.262 Mediation, office of the child advocate to coordinate, when--procedures--binding agreement, when.

Mediation, office of the child advocate to coordinate, when--procedures--binding agreement, when.

160.262. 1. The office of the child advocate as created in section 37.705 shall be authorized to coordinate mediation efforts between school districts and students and charter schools and students when requested by both parties when allegations of child abuse arise in a school setting. The office of the child advocate shall maintain a list of individuals who are qualified mediators. The child advocate shall be available as one of the mediators on the list from which parents can choose.

2. Mediation procedures shall meet the following requirements:

(1) The mediation process shall not be used to deny or delay any other complaint process available to the parties; and

(2) The mediation process shall be conducted by a qualified and impartial mediator trained in effective mediation techniques who is not affiliated with schools or school professional associations, is not a mandated reporter of child abuse under state law or regulation, and who is available as a public service.

3. No student, parent of a student, school employee, charter school, or school district shall be required to participate in mediation under this section. If either the school district or charter school or the student or student's parent does not wish to enter into mediation, mediation shall not occur.

4. Each session in the mediation process shall be scheduled in a timely manner and be held in a location that is convenient to the parties in dispute.

5. Discussions that occur during the mediation process shall be confidential and may not be used as evidence in any subsequent administrative proceeding, administrative hearing, nor in any civil or criminal proceeding of any state or federal court.

6. If the parties resolve a dispute through the mediation process, the parties shall execute a legally binding agreement that sets forth the resolution and:

(1) States that all discussions that occurred during the mediation process shall remain confidential and may not be used as evidence in any subsequent administrative proceeding, administrative hearing, or civil proceeding of any federal or state court; and

(2) Is signed by a representative of each party who has authority to bind the party.

(L. 2011 S.B. 54, A.L. 2013 H.B. 505)



Section 160.263 Confinement of a student prohibited, when--policy on restrictive behavioral interventions required--model policy to be developed.

Confinement of a student prohibited, when--policy on restrictive behavioral interventions required--model policy to be developed.

160.263. 1. The school discipline policy under section 160.261 shall prohibit confining a student in an unattended, locked space except for an emergency situation while awaiting the arrival of law enforcement personnel.

2. By July 1, 2011, the local board of education of each school district shall adopt a written policy that comprehensively addresses the use of restrictive behavioral interventions as a form of discipline or behavior management technique. The policy shall be consistent with professionally accepted practices and standards of student discipline, behavior management, health and safety, including the safe schools act. The policy shall include but not be limited to:

(1) Definitions of restraint, seclusion, and time-out and any other terminology necessary to describe the continuum of restrictive behavioral interventions available for use or prohibited in the district;

(2) Description of circumstances under which a restrictive behavioral intervention is allowed and prohibited and any unique application requirements for specific groups of students such as differences based on age, disability, or environment in which the educational services are provided;

(3) Specific implementation requirements associated with a restrictive behavioral intervention such as time limits, facility specifications, training requirements or supervision requirements; and

(4) Documentation, notice and permission requirements associated with use of a restrictive behavioral intervention.

3. The department of elementary and secondary education shall, in cooperation with appropriate associations, organizations, agencies and individuals with specialized expertise in behavior management, develop a model policy that satisfies the requirements of subsection 2 of this section by July 1, 2010.

(L. 2009 S.B. 291)



Section 160.268 Excellence in education revolving fund established--purposes--funding, administration of fund--exempt from transfer to general revenue.

Excellence in education revolving fund established--purposes--funding, administration of fund--exempt from transfer to general revenue.

160.268. 1. There is hereby created a revolving fund for the department of elementary and secondary education which shall be known as the "Excellence in Education Fund", and which shall be administered by the commissioner of the department of elementary and secondary education. The excellence in education fund shall consist of moneys appropriated annually by the general assembly from general revenue to such fund, and any moneys paid into the state treasury and required by law to be credited to such fund. The annual increase of such appropriation to the revolving fund shall not exceed thirty-three and one-third percent of the increase in the appropriation for the foundation program under section 163.031 for any fiscal year. The excellence in education fund shall be kept separate and apart from all other moneys in the state treasury and shall be paid out by the state treasurer pursuant to chapter 33.

2. After appropriation pursuant to law, the moneys in the excellence in education fund shall be available for the payment of the costs and expenses for programs which shall include, but not be limited to:

(1) The incentives for school excellence program established in section 160.264;

(2) The professional teacher and administrator programs established in sections 168.400 and 168.410;

(3) The career development and teacher excellence plan established in section 168.500 for which funding shall be distributed pursuant to section 163.031.

3. All revenue collected through cost recovery activities authorized pursuant to law shall be credited to the excellence in education fund.

4. Any unexpended balance in the excellence in education fund at the end of each fiscal year shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

5. Moneys in the excellence in education fund shall be invested by the state treasurer in the same deposits and obligations in which state funds are authorized by law to be invested; except that, the income accruing from such investments shall be credited to the excellence in education fund on an annual basis.

(L. 1985 H.B. 463 § 7, A.L. 1993 S.B. 380)



Section 160.272 Rules and regulations, promulgation.

Rules and regulations, promulgation.

160.272. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1985 H.B. 463 § 8, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 160.276 Scholarships for qualified students pursuing teacher education degree--amount--colleges and universities participating to provide matching fund.

Scholarships for qualified students pursuing teacher education degree--amount--colleges and universities participating to provide matching fund.

160.276. 1. Within the limits of amounts appropriated therefor, the department of elementary and secondary education shall make one-year, nonrenewable scholarships in an amount of one thousand dollars available to high school graduates and junior and community college students who are residents of Missouri, who enter and make a commitment to pursue a teacher education program approved by the department of elementary and secondary education and offered by a four-year college or university located in Missouri, and who have:

(1) Achieved scores on an accepted standardized test of academic ability, including, but not limited to, the SAT, ACT, SCAT, which place them at or above the eighty-fifth percentile; or

(2) A high school rank at or above the eighty-fifth percentile.

2. Any college or university located in Missouri which offers a teacher education program approved by the department of elementary and secondary education, and wishes to have the scholarships provided pursuant to this section made available to eligible applicants for admittance to such college or university, must provide matching funds to match, dollar for dollar, the funds made available by the state under this section for students attending the college or university. Such matching funds shall not be taken from money made available to the college or university from state funds. The total scholarship available to any one student from state and from college and university sources under such match program shall be two thousand dollars.

(L. 1985 H.B. 463 § 9 subsecs. 1, 2)



Section 160.278 Scholarships, how awarded--students applying to indicate preferences.

Scholarships, how awarded--students applying to indicate preferences.

160.278. 1. The department of elementary and secondary education shall develop criteria, with input from teacher educators in this state, to select which of the eligible applicants shall receive the scholarships made available under sections 160.276, 160.278, 160.281 and 160.283.

2. Students making application for the scholarships provided under sections 160.276, 160.278, 160.281 and 160.283 shall indicate their first, second, and third preference as to which of the colleges and universities which have provided the necessary matching funds to participate in the scholarship program established under sections 160.276, 160.278, 160.281 and 160.283 they wish to attend. The department of elementary and secondary education, in conjunction with those colleges and universities which have provided the necessary matching funds, shall develop procedures for matching students eligible for the scholarships provided under sections 160.276, 160.278, 160.281 and 160.283 with such colleges and universities.

(L. 1985 H.B. 463 § 9 subsecs. 3, 4)



Section 160.281 Loan paid back with interest if student fails to obtain degree--loans may be sold.

Loan paid back with interest if student fails to obtain degree--loans may be sold.

160.281. If a student ceases his study prior to receiving a degree, any scholarship received under the provisions of sections 160.276, 160.278, 160.281 and 160.283 shall be treated as a loan to the student and interest at the rate of nine and one-half percent per year shall be charged upon the unpaid balance of the amount received from the date the student ceases his study until the amount received is paid back to the state. In order to provide for the servicing of such loans, the department of elementary and secondary education may sell such loans to the higher education loan authority of the state of Missouri created under sections 173.350 to 173.450.

(L. 1985 H.B. 463 § 9 subsec. 5, A.L. 1990 S.B. 740)



Section 160.283 Teaching five years pays off amount received--failure to teach treated as loan for unpaid amount.

Teaching five years pays off amount received--failure to teach treated as loan for unpaid amount.

160.283. Every student receiving scholarships under the provisions of sections 160.276, 160.278, 160.281 and 160.283 shall teach in an elementary or secondary public school in this state for a period of five years after receiving a degree or the scholarship shall be treated as a loan to the student and interest at the rate of nine and one-half percent per year shall be charged upon the unpaid balance of the amount received from the date the student ceases to teach until the amount received is paid back to the state. In order to provide for the servicing of such loans, the department of elementary and secondary education may sell such loans to the higher education loan authority of the state of Missouri created under sections 173.350 to 173.450. For each year that the student teaches up to five years, one-fifth of the amount which was received under sections 160.276, 160.278, 160.281 and 160.283 shall be applied against the total amount received and shall not be subject to the repayment requirement of this section.

(L. 1985 H.B. 463 § 9 subsec. 6, A.L. 1990 S.B. 740)



Section 160.350 Missouri award of recognition for student athletes, how chosen, qualifications.

Missouri award of recognition for student athletes, how chosen, qualifications.

160.350. There is hereby established a "Missouri Award of Recognition" which may be presented to any student athlete who is attending any elementary school, high school, university or college located in Missouri, or to any team of athletes as a whole whose members meet the requirements of this section. Such award may be presented to the eligible student athlete or athletes by the governor, any member of the general assembly, or the general assembly, the house of representatives or the senate, as a whole. In order to be eligible for the award, the student athlete or athletes shall be sponsored by the governor, or by one or more members of the general assembly, who shall state that such student athlete or athletes have accomplished an outstanding achievement in their athletic field. A resolution or recognition ceremony relating to such athletic achievement shall be deemed the equivalent of this award.

(L. 1987 S.B. 422 § 1)

Effective 5-14-87



Section 160.360 Operation recognition, honorary high school diplomas awarded to certain veterans and civilian POWs, when.

Operation recognition, honorary high school diplomas awarded to certain veterans and civilian POWs, when.

160.360. 1. The department of elementary and secondary education, with the cooperation of the Missouri veterans' commission, shall develop and administer a program to be known as "Operation Recognition". The purpose of the program is to award honorary high school diplomas to civilian prisoners of war (POWs) and to any veteran who left high school prior to graduation to enter United States military service. The department and commission shall jointly develop an application procedure, distribute applications and publicize the program to school districts, accredited nonpublic schools, veterans' organizations, and state, regional and local media.

2. All civilian POWs who are residents or former residents of the state of Missouri and all honorably discharged veterans who are residents or former residents of the state of Missouri, who served in the United States military and who did not return to school and complete their education after their term of service shall be eligible to receive an honorary diploma. Diplomas may be issued posthumously.

3. Upon approval of an application, the department shall issue an honorary high school diploma for an eligible civilian POW or an eligible veteran. The diploma shall also include a statement specifying that the diploma is awarded in recognition of military service experiences and civic duty responsibilities. The diploma shall indicate the civilian POW's or veteran's school of attendance. The department and commission shall work together to provide school districts, schools, communities and veterans' organizations with information about hosting a diploma ceremony on or around Veterans Day. The diploma shall be mailed to the civilian POW or veteran or, if the civilian POW or veteran is deceased, to the civilian POW's or veteran's family.

(L. 2001 H.B. 441, et al. § 160.341, A.L. 2002 H.B. 1515, A.L. 2003 S.B. 325)



Section 160.400 Charter schools, defined, St. Louis City and Kansas City school districts--sponsors--use of public school buildings--organization of charter schools--affiliations with college or university--criminal background check required.

Charter schools, defined, St. Louis City and Kansas City school districts--sponsors--use of public school buildings--organization of charter schools--affiliations with college or university--criminal background check required.

160.400. 1. A charter school is an independent public school.

2. Except as further provided in subsection 4 of this section, charter schools may be operated only:

(1) In a metropolitan school district;

(2) In an urban school district containing most or all of a city with a population greater than three hundred fifty thousand inhabitants;

(3) In a school district that has been declared unaccredited;

(4) In a school district that has been classified as provisionally accredited by the state board of education and has received scores on its annual performance report consistent with a classification of provisionally accredited or unaccredited for three consecutive school years beginning with the 2012-13 accreditation year under the following conditions:

(a) The eligibility for charter schools of any school district whose provisional accreditation is based in whole or in part on financial stress as defined in sections 161.520 to 161.529, or on financial hardship as defined by rule of the state board of education, shall be decided by a vote of the state board of education during the third consecutive school year after the designation of provisional accreditation; and

(b) The sponsor is limited to the local school board or a sponsor who has met the standards of accountability and performance as determined by the department based on sections 160.400 to 160.425 and section 167.349 and properly promulgated rules of the department; or

(5) In a school district that has been accredited without provisions, sponsored only by the local school board; provided that no board with a current year enrollment of one thousand five hundred fifty students or greater shall permit more than thirty-five percent of its student enrollment to enroll in charter schools sponsored by the local board under the authority of this subdivision, except that this restriction shall not apply to any school district that subsequently becomes eligible under subdivision* (3) or (4) of this subsection or to any district accredited without provisions that sponsors charter schools prior to having a current year student enrollment of one thousand five hundred fifty students or greater.

3. Except as further provided in subsection 4 of this section, the following entities are eligible to sponsor charter schools:

(1) The school board of the district in any district which is sponsoring a charter school as of August 27, 2012, as permitted under subdivision (1) or (2) of subsection 2 of this section, the special administrative board of a metropolitan school district during any time in which powers granted to the district's board of education are vested in a special administrative board, or if the state board of education appoints a special administrative board to retain the authority granted to the board of education of an urban school district containing most or all of a city with a population greater than three hundred fifty thousand inhabitants, the special administrative board of such school district;

(2) A public four-year college or university with an approved teacher education program that meets regional or national standards of accreditation;

(3) A community college, the service area of which encompasses some portion of the district;

(4) Any private four-year college or university with an enrollment of at least one thousand students, with its primary campus in Missouri, and with an approved teacher preparation program;

(5) Any two-year private vocational or technical school designated as a 501(c)(3) nonprofit organization under the Internal Revenue Code of 1986, as amended, which is a member of the North Central Association and accredited by the Higher Learning Commission, with its primary campus in Missouri; or

(6) The Missouri charter public school commission created in section 160.425.

4. Changes in a school district's accreditation status that affect charter schools shall be addressed as follows, except for the districts described in subdivisions (1) and (2) of subsection 2 of this section:

(1) As a district transitions from unaccredited to provisionally accredited, the district shall continue to fall under the requirements for an unaccredited district until it achieves three consecutive full school years of provisional accreditation;

(2) As a district transitions from provisionally accredited to full accreditation, the district shall continue to fall under the requirements for a provisionally accredited district until it achieves three consecutive full school years of full accreditation;

(3) In any school district classified as unaccredited or provisionally accredited where a charter school is operating and is sponsored by an entity other than the local school board, when the school district becomes classified as accredited without provisions, a charter school may continue to be sponsored by the entity sponsoring it prior to the classification of accredited without provisions and shall not be limited to the local school board as a sponsor.

A charter school operating in a school district identified in subdivision (1) or (2) of subsection 2 of this section may be sponsored by any of the entities identified in subsection 3 of this section, irrespective of the accreditation classification of the district in which it is located. A charter school in a district described in this subsection whose charter provides for the addition of grade levels in subsequent years may continue to add levels until the planned expansion is complete to the extent of grade levels in comparable schools of the district in which the charter school is operated.

5. The mayor of a city not within a county may request a sponsor under subdivision (2), (3), (4), (5), or (6) of subsection 3 of this section to consider sponsoring a "workplace charter school", which is defined for purposes of sections 160.400 to 160.425 as a charter school with the ability to target prospective students whose parent or parents are employed in a business district, as defined in the charter, which is located in the city.

6. No sponsor shall receive from an applicant for a charter school any fee of any type for the consideration of a charter, nor may a sponsor condition its consideration of a charter on the promise of future payment of any kind.

7. The charter school shall be organized as a Missouri nonprofit corporation incorporated pursuant to chapter 355. The charter provided for herein shall constitute a contract between the sponsor and the charter school.

8. As a nonprofit corporation incorporated pursuant to chapter 355, the charter school shall select the method for election of officers pursuant to section 355.326 based on the class of corporation selected. Meetings of the governing board of the charter school shall be subject to the provisions of sections 610.010 to 610.030.

9. A sponsor of a charter school, its agents and employees are not liable for any acts or omissions of a charter school that it sponsors, including acts or omissions relating to the charter submitted by the charter school, the operation of the charter school and the performance of the charter school.

10. A charter school may affiliate with a four-year college or university, including a private college or university, or a community college as otherwise specified in subsection 3 of this section when its charter is granted by a sponsor other than such college, university or community college. Affiliation status recognizes a relationship between the charter school and the college or university for purposes of teacher training and staff development, curriculum and assessment development, use of physical facilities owned by or rented on behalf of the college or university, and other similar purposes. A university, college or community college may not charge or accept a fee for affiliation status.

11. The expenses associated with sponsorship of charter schools shall be defrayed by the department of elementary and secondary education retaining one and five-tenths percent of the amount of state and local funding allocated to the charter school under section 160.415, not to exceed one hundred twenty-five thousand dollars, adjusted for inflation. The department of elementary and secondary education shall remit the retained funds for each charter school to the school's sponsor, provided the sponsor remains in good standing by fulfilling its sponsorship obligations under sections 160.400 to 160.425 and 167.349 with regard to each charter school it sponsors, including appropriate demonstration of the following:

(1) Expends no less than ninety percent of its charter school sponsorship funds in support of its charter school sponsorship program, or as a direct investment in the sponsored schools;

(2) Maintains a comprehensive application process that follows fair procedures and rigorous criteria and grants charters only to those developers who demonstrate strong capacity for establishing and operating a quality charter school;

(3) Negotiates contracts with charter schools that clearly articulate the rights and responsibilities of each party regarding school autonomy, expected outcomes, measures for evaluating success or failure, performance consequences, and other material terms;

(4) Conducts contract oversight that evaluates performance, monitors compliance, informs intervention and renewal decisions, and ensures autonomy provided under applicable law; and

(5) Designs and implements a transparent and rigorous process that uses comprehensive data to make merit-based renewal decisions.

12. Sponsors receiving funds under subsection 11 of this section shall be required to submit annual reports to the joint committee on education demonstrating they are in compliance with subsection 17 of this section.

13. No university, college or community college shall grant a charter to a nonprofit corporation if an employee of the university, college or community college is a member of the corporation's board of directors.

14. No sponsor shall grant a charter under sections 160.400 to 160.425 and 167.349 without ensuring that a criminal background check and family care safety registry check are conducted for all members of the governing board of the charter schools or the incorporators of the charter school if initial directors are not named in the articles of incorporation, nor shall a sponsor renew a charter without ensuring a criminal background check and family care registry check are conducted for each member of the governing board of the charter school.

15. No member of the governing board of a charter school shall hold any office or employment from the board or the charter school while serving as a member, nor shall the member have any substantial interest, as defined in section 105.450, in any entity employed by or contracting with the board. No board member shall be an employee of a company that provides substantial services to the charter school. All members of the governing board of the charter school shall be considered decision-making public servants as defined in section 105.450 for the purposes of the financial disclosure requirements contained in sections 105.483, 105.485, 105.487, and 105.489.

16. A sponsor shall develop the policies and procedures for:

(1) The review of a charter school proposal including an application that provides sufficient information for rigorous evaluation of the proposed charter and provides clear documentation that the education program and academic program are aligned with the state standards and grade-level expectations, and provides clear documentation of effective governance and management structures, and a sustainable operational plan;

(2) The granting of a charter;

(3) The performance framework that the sponsor will use to evaluate the performance of charter schools;

(4) The sponsor's intervention, renewal, and revocation policies, including the conditions under which the charter sponsor may intervene in the operation of the charter school, along with actions and consequences that may ensue, and the conditions for renewal of the charter at the end of the term, consistent with subsections 8 and 9 of section 160.405;

(5) Additional criteria that the sponsor will use for ongoing oversight of the charter; and

(6) Procedures to be implemented if a charter school should close, consistent with the provisions of subdivision (15) of subsection 1 of section 160.405.

The department shall provide guidance to sponsors in developing such policies and procedures.

17. (1) A sponsor shall provide timely submission to the state board of education of all data necessary to demonstrate that the sponsor is in material compliance with all requirements of sections 160.400 to 160.425 and section 167.349. The state board of education shall ensure each sponsor is in compliance with all requirements under sections 160.400 to 160.425 and 167.349 for each charter school sponsored by any sponsor. The state board shall notify each sponsor of the standards for sponsorship of charter schools, delineating both what is mandated by statute and what best practices dictate. The state board shall evaluate sponsors to determine compliance with these standards every three years. The evaluation shall include a sponsor's policies and procedures in the areas of charter application approval; required charter agreement terms and content; sponsor performance evaluation and compliance monitoring; and charter renewal, intervention, and revocation decisions. Nothing shall preclude the department from undertaking an evaluation at any time for cause.

(2) If the department determines that a sponsor is in material noncompliance with its sponsorship duties, the sponsor shall be notified and given reasonable time for remediation. If remediation does not address the compliance issues identified by the department, the commissioner of education shall conduct a public hearing and thereafter provide notice to the charter sponsor of corrective action that will be recommended to the state board of education. Corrective action by the department may include withholding the sponsor's funding and suspending the sponsor's authority to sponsor a school that it currently sponsors or to sponsor any additional school until the sponsor is reauthorized by the state board of education under section 160.403.

(3) The charter sponsor may, within thirty days of receipt of the notice of the commissioner's recommendation, provide a written statement and other documentation to show cause as to why that action should not be taken. Final determination of corrective action shall be determined by the state board of education based upon a review of the documentation submitted to the department and the charter sponsor.

(4) If the state board removes the authority to sponsor a currently operating charter school under any provision of law, the Missouri charter public school commission shall become the sponsor of the school.

(L. 1998 S.B. 781 § 4, A.L. 2005 S.B. 287, A.L. 2009 S.B. 291, A.L. 2012 S.B. 576)

*Word "subdivisions" appears in original rolls.



Section 160.403 Sponsoring a charter school, annual application and approval, contents of application, approval requirements.

Sponsoring a charter school, annual application and approval, contents of application, approval requirements.

160.403. 1. The department of elementary and secondary education shall establish an annual application and approval process for all entities eligible to sponsor charters as set forth in section 160.400 which are not sponsoring a charter school as of August 28, 2012. No later than November 1, 2012, the department shall make available information and guidelines for all eligible sponsors concerning the opportunity to apply for sponsoring authority under this section.

2. The application process for sponsorship shall require each interested eligible sponsor to submit an application by February first that includes the following:

(1) Written notification of intent to serve as a charter school sponsor in accordance with sections 160.400 to 160.425 and section 167.349;

(2) Evidence of the applicant sponsor's budget and personnel capacity;

(3) An outline of the request for proposal that the applicant sponsor would, if approved as a charter sponsor, issue to solicit charter school applicants consistent with sections 160.400 to 160.425;

(4) The performance framework that the applicant sponsor would, if approved as a charter sponsor, use to guide the establishment of a charter contract and for ongoing oversight and a description of how it would evaluate the charter schools it sponsors; and

(5) The applicant sponsor's renewal, revocation, and nonrenewal processes consistent with section 160.405.

3. By April first of each year, the department shall decide whether to grant or deny a sponsoring authority to a sponsor applicant. This decision shall be made based on the applicant charter's compliance with sections 160.400 to 160.425 and properly promulgated rules of the department.

4. Within thirty days of the department's decision, the department shall execute a renewable sponsoring contract with each entity it has approved as a sponsor. The term of each authorizing contract shall be six years and renewable. No eligible sponsor which is not currently sponsoring a charter school as of August 28, 2012, shall commence charter sponsorship without approval from the state board of education and a sponsor contract with the state board of education in effect.

(L. 2012 S.B. 576)



Section 160.405 Proposed charter, how submitted, requirements, submission to state board, powers and duties--approval, revocation, termination--definitions--lease of public school facilities, when--unlawful reprisal, defined, prohibited.

Proposed charter, how submitted, requirements, submission to state board, powers and duties--approval, revocation, termination--definitions--lease of public school facilities, when--unlawful reprisal, defined, prohibited.

160.405. 1. A person, group or organization seeking to establish a charter school shall submit the proposed charter, as provided in this section, to a sponsor. If the sponsor is not a school board, the applicant shall give a copy of its application to the school board of the district in which the charter school is to be located and to the state board of education, within five business days of the date the application is filed with the proposed sponsor. The school board may file objections with the proposed sponsor, and, if a charter is granted, the school board may file objections with the state board of education. The charter shall be a legally binding performance contract that describes the obligations and responsibilities of the school and the sponsor as outlined in sections 160.400 to 160.425 and section 167.349 and shall also include:

(1) A mission and vision statement for the charter school;

(2) A description of the charter school's organizational structure and bylaws of the governing body, which will be responsible for the policy, financial management, and operational decisions of the charter school, including the nature and extent of parental, professional educator, and community involvement in the governance and operation of the charter school;

(3) A financial plan for the first three years of operation of the charter school including provisions for annual audits;

(4) A description of the charter school's policy for securing personnel services, its personnel policies, personnel qualifications, and professional development plan;

(5) A description of the grades or ages of students being served;

(6) The school's calendar of operation, which shall include at least the equivalent of a full school term as defined in section 160.011;

(7) A description of the charter school's pupil performance standards and academic program performance standards, which shall meet the requirements of subdivision (6) of subsection 4 of this section. The charter school program shall be designed to enable each pupil to achieve such standards and shall contain a complete set of indicators, measures, metrics, and targets for academic program performance, including specific goals on graduation rates and standardized test performance and academic growth;

(8) A description of the charter school's educational program and curriculum;

(9) The term of the charter, which shall be five years and shall be renewable;

(10) Procedures, consistent with the Missouri financial accounting manual, for monitoring the financial accountability of the charter, which shall meet the requirements of subdivision (4) of subsection 4 of this section;

(11) Preopening requirements for applications that require that charter schools meet all health, safety, and other legal requirements prior to opening;

(12) A description of the charter school's policies on student discipline and student admission, which shall include a statement, where applicable, of the validity of attendance of students who do not reside in the district but who may be eligible to attend under the terms of judicial settlements and procedures that ensure admission of students with disabilities in a nondiscriminatory manner;

(13) A description of the charter school's grievance procedure for parents or guardians;

(14) A description of the agreement between the charter school and the sponsor as to when a sponsor shall intervene in a charter school, when a sponsor shall revoke a charter for failure to comply with subsection 8 of this section, and when a sponsor will not renew a charter under subsection 9 of this section;

(15) Procedures to be implemented if the charter school should close, as provided in subdivision (6) of subsection 16 of section 160.400 including:

(a) Orderly transition of student records to new schools and archival of student records;

(b) Archival of business operation and transfer or repository of personnel records;

(c) Submission of final financial reports;

(d) Resolution of any remaining financial obligations; and

(e) Disposition of the charter school's assets upon closure;

(f) A notification plan to inform parents or guardians of students, the local school district, the retirement system in which the charter school's employees participate, and the state board of education within thirty days of the decision to close;

(16) A description of the special education and related services that shall be available to meet the needs of students with disabilities; and

(17) For all new or revised charters, procedures to be used upon closure of the charter school requiring that unobligated assets of the charter school be returned to the department of elementary and secondary education for their disposition, which upon receipt of such assets shall return them to the local school district in which the school was located, the state, or any other entity to which they would belong.

Charter schools operating on August 27, 2012, shall have until August 28, 2015, to meet the requirements of this subsection.

2. Proposed charters shall be subject to the following requirements:

(1) A charter shall be submitted to the sponsor, and follow the sponsor's policies and procedures for review and granting of a charter approval, and be approved by the state board of education by December first of the year prior to the proposed opening date of the charter school;

(2) A charter may be approved when the sponsor determines that the requirements of this section are met, determines that the applicant is sufficiently qualified to operate a charter school, and that the proposed charter is consistent with the sponsor's charter sponsorship goals and capacity. The sponsor's decision of approval or denial shall be made within ninety days of the filing of the proposed charter;

(3) If the charter is denied, the proposed sponsor shall notify the applicant in writing as to the reasons for its denial and forward a copy to the state board of education within five business days following the denial;

(4) If a proposed charter is denied by a sponsor, the proposed charter may be submitted to the state board of education, along with the sponsor's written reasons for its denial. If the state board determines that the applicant meets the requirements of this section, that the applicant is sufficiently qualified to operate the charter school, and that granting a charter to the applicant would be likely to provide educational benefit to the children of the district, the state board may grant a charter and act as sponsor of the charter school. The state board shall review the proposed charter and make a determination of whether to deny or grant the proposed charter within sixty days of receipt of the proposed charter, provided that any charter to be considered by the state board of education under this subdivision shall be submitted no later than March first prior to the school year in which the charter school intends to begin operations. The state board of education shall notify the applicant in writing as the reasons for its denial, if applicable; and

(5) The sponsor of a charter school shall give priority to charter school applicants that propose a school oriented to high-risk students and to the reentry of dropouts into the school system. If a sponsor grants three or more charters, at least one-third of the charters granted by the sponsor shall be to schools that actively recruit dropouts or high-risk students as their student body and address the needs of dropouts or high-risk students through their proposed mission, curriculum, teaching methods, and services. For purposes of this subsection, a "high-risk" student is one who is at least one year behind in satisfactory completion of course work or obtaining high school credits for graduation, has dropped out of school, is at risk of dropping out of school, needs drug and alcohol treatment, has severe behavioral problems, has been suspended from school three or more times, has a history of severe truancy, is a pregnant or parenting teen, has been referred for enrollment by the judicial system, is exiting incarceration, is a refugee, is homeless or has been homeless sometime within the preceding six months, has been referred by an area school district for enrollment in an alternative program, or qualifies as high risk under department of elementary and secondary education guidelines. "Dropout" shall be defined through the guidelines of the school core data report. The provisions of this subsection do not apply to charters sponsored by the state board of education.

3. If a charter is approved by a sponsor, the charter application shall be submitted to the state board of education, along with a statement of finding that the application meets the requirements of sections 160.400 to 160.425 and section 167.349 and a monitoring plan under which the charter sponsor shall evaluate the academic performance of students enrolled in the charter school. The state board of education may, within sixty days, disapprove the granting of the charter. The state board of education may disapprove a charter on grounds that the application fails to meet the requirements of sections 160.400 to 160.425 and section 167.349 or that a charter sponsor previously failed to meet the statutory responsibilities of a charter sponsor.

4. A charter school shall, as provided in its charter:

(1) Be nonsectarian in its programs, admission policies, employment practices, and all other operations;

(2) Comply with laws and regulations of the state, county, or city relating to health, safety, and state minimum educational standards, as specified by the state board of education, including the requirements relating to student discipline under sections 160.261, 167.161, 167.164, and 167.171, notification of criminal conduct to law enforcement authorities under sections 167.115 to 167.117, academic assessment under section 160.518, transmittal of school records under section 167.020, the minimum number of school days and hours required under section 160.041, and the employee criminal history background check and the family care safety registry check under section 168.133;

(3) Except as provided in sections 160.400 to 160.425, be exempt from all laws and rules relating to schools, governing boards and school districts;

(4) Be financially accountable, use practices consistent with the Missouri financial accounting manual, provide for an annual audit by a certified public accountant, publish audit reports and annual financial reports as provided in chapter 165, provided that the annual financial report may be published on the department of elementary and secondary education's internet website in addition to other publishing requirements, and provide liability insurance to indemnify the school, its board, staff and teachers against tort claims. A charter school that receives local educational agency status under subsection 6* of this section shall meet the requirements imposed by the Elementary and Secondary Education Act for audits of such agencies and comply with all federal audit requirements for charters with local education agency status. For purposes of an audit by petition under section 29.230, a charter school shall be treated as a political subdivision on the same terms and conditions as the school district in which it is located. For the purposes of securing such insurance, a charter school shall be eligible for the Missouri public entity risk management fund pursuant to section 537.700. A charter school that incurs debt shall include a repayment plan in its financial plan;

(5) Provide a comprehensive program of instruction for at least one grade or age group from kindergarten through grade twelve, which may include early childhood education if funding for such programs is established by statute, as specified in its charter;

(6) (a) Design a method to measure pupil progress toward the pupil academic standards adopted by the state board of education pursuant to section 160.514, establish baseline student performance in accordance with the performance contract during the first year of operation, collect student performance data as defined by the annual performance report throughout the duration of the charter to annually monitor student academic performance, and to the extent applicable based upon grade levels offered by the charter school, participate in the statewide system of assessments, comprised of the essential skills tests and the nationally standardized norm-referenced achievement tests, as designated by the state board pursuant to section 160.518, complete and distribute an annual report card as prescribed in section 160.522, which shall also include a statement that background checks have been completed on the charter school's board members, report to its sponsor, the local school district, and the state board of education as to its teaching methods and any educational innovations and the results thereof, and provide data required for the study of charter schools pursuant to subsection 4 of section 160.410. No charter school shall be considered in the Missouri school improvement program review of the district in which it is located for the resource or process standards of the program.

(b) For proposed high risk or alternative charter schools, sponsors shall approve performance measures based on mission, curriculum, teaching methods, and services. Sponsors shall also approve comprehensive academic and behavioral measures to determine whether students are meeting performance standards on a different time frame as specified in that school's charter. Student performance shall be assessed comprehensively to determine whether a high risk or alternative charter school has documented adequate student progress. Student performance shall be based on sponsor-approved comprehensive measures as well as standardized public school measures. Annual presentation of charter school report card data to the department of elementary and secondary education, the state board, and the public shall include comprehensive measures of student progress.

(c) Nothing in this subdivision shall be construed as permitting a charter school to be held to lower performance standards than other public schools within a district; however, the charter of a charter school may permit students to meet performance standards on a different time frame as specified in its charter. The performance standards for alternative and special purpose charter schools that target high-risk students as defined in subdivision (5) of subsection 2 of this section shall be based on measures defined in the school's performance contract with its sponsors;

(7) Comply with all applicable federal and state laws and regulations regarding students with disabilities, including sections 162.670 to 162.710, the Individuals with Disabilities Education Act (20 U.S.C. Section 1400) and Section 504 of the Rehabilitation Act of 1973 (29** U.S.C. Section 794) or successor legislation;

(8) Provide along with any request for review by the state board of education the following:

(a) Documentation that the applicant has provided a copy of the application to the school board of the district in which the charter school is to be located, except in those circumstances where the school district is the sponsor of the charter school; and

(b) A statement outlining the reasons for approval or disapproval by the sponsor, specifically addressing the requirements of sections 160.400 to 160.425 and 167.349.

5. (1) Proposed or existing high-risk or alternative charter schools may include alternative arrangements for students to obtain credit for satisfying graduation requirements in the school's charter application and charter. Alternative arrangements may include, but not be limited to, credit for off-campus instruction, embedded credit, work experience through an internship arranged through the school, and independent studies. When the state board of education approves the charter, any such alternative arrangements shall be approved at such time.

(2) The department of elementary and secondary education shall conduct a study of any charter school granted alternative arrangements for students to obtain credit under this subsection after three years of operation to assess student performance, graduation rates, educational outcomes, and entry into the workforce or higher education.

6. The charter of a charter school may be amended at the request of the governing body of the charter school and on the approval of the sponsor. The sponsor and the governing board and staff of the charter school shall jointly review the school's performance, management and operations during the first year of operation and then every other year after the most recent review or at any point where the operation or management of the charter school is changed or transferred to another entity, either public or private. The governing board of a charter school may amend the charter, if the sponsor approves such amendment, or the sponsor and the governing board may reach an agreement in writing to reflect the charter school's decision to become a local educational agency. In such case the sponsor shall give the department of elementary and secondary education written notice no later than March first of any year, with the agreement to become effective July first. The department may waive the March first notice date in its discretion. The department shall identify and furnish a list of its regulations that pertain to local educational agencies to such schools within thirty days of receiving such notice.

7. Sponsors shall annually review the charter school's compliance with statutory standards including:

(1) Participation in the statewide system of assessments, as designated by the state board of education under section 160.518;

(2) Assurances for the completion and distribution of an annual report card as prescribed in section 160.522;

(3) The collection of baseline data during the first three years of operation to determine the longitudinal success of the charter school;

(4) A method to measure pupil progress toward the pupil academic standards adopted by the state board of education under section 160.514; and

(5) Publication of each charter school's annual performance report.

8. (1) (a) A sponsor's intervention policies shall give schools clear, adequate, evidence-based, and timely notice of contract violations or performance deficiencies and mandate intervention based upon findings of the state board of education of the following:

a. The charter school provides a high school program which fails to maintain a graduation rate of at least seventy percent in three of the last four school years unless the school has dropout recovery as its mission;

b. The charter school's annual performance report results are below the district's annual performance report results based on the performance standards that are applicable to the grade level configuration of both the charter school and the district in which the charter school is located in three of the last four school years; and

c. The charter school is identified as a persistently lowest achieving school by the department of elementary and secondary education.

(b) A sponsor shall have a policy to revoke a charter during the charter term if there is:

a. Clear evidence of underperformance as demonstrated in the charter school's annual performance report in three of the last four school years; or

b. A violation of the law or the public trust that imperils students or public funds.

(c) A sponsor shall revoke a charter or take other appropriate remedial action, which may include placing the charter school on probationary status for no more than twelve months, provided that no more than one designation of probationary status shall be allowed for the duration of the charter contract, at any time if the charter school commits a serious breach of one or more provisions of its charter or on any of the following grounds: failure to meet the performance contract as set forth in its charter, failure to meet generally accepted standards of fiscal management, failure to provide information necessary to confirm compliance with all provisions of the charter and sections 160.400 to 160.425 and 167.349 within forty-five days following receipt of written notice requesting such information, or violation of law.

(2) The sponsor may place the charter school on probationary status to allow the implementation of a remedial plan, which may require a change of methodology, a change in leadership, or both, after which, if such plan is unsuccessful, the charter may be revoked.

(3) At least sixty days before acting to revoke a charter, the sponsor shall notify the governing board of the charter school of the proposed action in writing. The notice shall state the grounds for the proposed action. The school's governing board may request in writing a hearing before the sponsor within two weeks of receiving the notice.

(4) The sponsor of a charter school shall establish procedures to conduct administrative hearings upon determination by the sponsor that grounds exist to revoke a charter. Final decisions of a sponsor from hearings conducted pursuant to this subsection are subject to an appeal to the state board of education, which shall determine whether the charter shall be revoked.

(5) A termination shall be effective only at the conclusion of the school year, unless the sponsor determines that continued operation of the school presents a clear and immediate threat to the health and safety of the children.

(6) A charter sponsor shall make available the school accountability report card information as provided under section 160.522 and the results of the academic monitoring required under subsection 3 of this section.

9. (1) A sponsor shall take all reasonable steps necessary to confirm that each charter school sponsored by such sponsor is in material compliance and remains in material compliance with all material provisions of the charter and sections 160.400 to 160.425 and 167.349. Every charter school shall provide all information necessary to confirm ongoing compliance with all provisions of its charter and sections 160.400 to 160.425 and 167.349 in a timely manner to its sponsor.

(2) The sponsor's renewal process of the charter school shall be based on the thorough analysis of a comprehensive body of objective evidence and consider if:

(a) The charter school has maintained results on its annual performance report that meet or exceed the district in which the charter school is located based on the performance standards that are applicable to the grade-level configuration of both the charter school and the district in which the charter school is located in three of the last four school years;

(b) The charter school is organizationally and fiscally viable determining at a minimum that the school does not have:

a. A negative balance in its operating funds;

b. A combined balance of less than three percent of the amount expended for such funds during the previous fiscal year; or

c. Expenditures that exceed receipts for the most recently completed fiscal year;

(c) The charter is in compliance with its legally binding performance contract and sections 160.400 to 160.425 and section 167.349.

(3) (a) Beginning August first during the year in which a charter is considered for renewal, a charter school sponsor shall demonstrate to the state board of education that the charter school is in compliance with federal and state law as provided in sections 160.400 to 160.425 and section 167.349 and the school's performance contract including but not limited to those requirements specific to academic performance.

(b) Along with data reflecting the academic performance standards indicated in paragraph (a) of this subdivision, the sponsor shall submit a revised charter application to the state board of education for review.

(c) Using the data requested and the revised charter application under paragraphs (a) and (b) of this subdivision, the state board of education shall determine if compliance with all standards enumerated in this subdivision has been achieved. The state board of education at its next regularly scheduled meeting shall vote on the revised charter application.

(d) If a charter school sponsor demonstrates the objectives identified in this subdivision, the state board of education shall renew the school's charter.

10. A school district may enter into a lease with a charter school for physical facilities.

11. A governing board or a school district employee who has control over personnel actions shall not take unlawful reprisal against another employee at the school district because the employee is directly or indirectly involved in an application to establish a charter school. A governing board or a school district employee shall not take unlawful reprisal against an educational program of the school or the school district because an application to establish a charter school proposes the conversion of all or a portion of the educational program to a charter school. As used in this subsection, "unlawful reprisal" means an action that is taken by a governing board or a school district employee as a direct result of a lawful application to establish a charter school and that is adverse to another employee or an educational program.

12. Charter school board members shall be subject to the same liability for acts while in office as if they were regularly and duly elected members of school boards in any other public school district in this state. The governing board of a charter school may participate, to the same extent as a school board, in the Missouri public entity risk management fund in the manner provided under sections 537.700 to 537.756.

13. Any entity, either public or private, operating, administering, or otherwise managing a charter school shall be considered a quasi-public governmental body and subject to the provisions of sections 610.010 to 610.035.

14. The chief financial officer of a charter school shall maintain:

(1) A surety bond in an amount determined by the sponsor to be adequate based on the cash flow of the school; or

(2) An insurance policy issued by an insurance company licensed to do business in Missouri on all employees in the amount of five hundred thousand dollars or more that provides coverage in the event of employee theft.

(L. 1998 S.B. 781 § 5, A.L. 2005 S.B. 287, A.L. 2009 S.B. 291, A.L. 2012 S.B. 576)

*"Subsection 7" appears in original rolls.

**Number "20" appears in original rolls.



Section 160.410 Admission, preferences for admission permitted, when--study of performance to be commissioned by department, costs, contents, results to be made public--move out of school district, effect of.

Admission, preferences for admission permitted, when--study of performance to be commissioned by department, costs, contents, results to be made public--move out of school district, effect of.

160.410. 1. A charter school shall enroll:

(1) All pupils resident in the district in which it operates;

(2) Nonresident pupils eligible to attend a district's school under an urban voluntary transfer program;

(3) In the case of a charter school whose mission includes student drop-out prevention or recovery, any nonresident pupil from the same or an adjacent county who resides in a residential care facility, a transitional living group home, or an independent living program whose last school of enrollment is in the school district where the charter school is established, who submits a timely application; and

(4) In the case of a workplace charter school, any student eligible to attend under subdivision (1) or (2) of this subsection whose parent is employed in the business district, who submits a timely application, unless the number of applications exceeds the capacity of a program, class, grade level or building. The configuration of a business district shall be set forth in the charter and shall not be construed to create an undue advantage for a single employer or small number of employers.

2. If capacity is insufficient to enroll all pupils who submit a timely application, the charter school shall have an admissions process that assures all applicants of an equal chance of gaining admission except that:

(1) A charter school may establish a geographical area around the school whose residents will receive a preference for enrolling in the school, provided that such preferences do not result in the establishment of racially or socioeconomically isolated schools and provided such preferences conform to policies and guidelines established by the state board of education;

(2) A charter school may also give a preference for admission of children whose siblings attend the school or whose parents are employed at the school or in the case of a workplace charter school, a child whose parent is employed in the business district or at the business site of such school; and

(3) Charter alternative and special purpose schools may also give a preference for admission to high-risk students, as defined in subdivision (5) of subsection 2 of section 160.405, when the school targets these students through its proposed mission, curriculum, teaching methods, and services.

3. A charter school shall not limit admission based on race, ethnicity, national origin, disability, income level, proficiency in the English language or athletic ability, but may limit admission to pupils within a given age group or grade level. Charter schools may limit admission based on gender only when the school is a single-gender school. Students of a charter school that are present for the January membership count as defined in section 163.011 shall be counted in the performance of the charter school on the statewide assessments in that calendar year, unless otherwise exempted as English language learners.

4. The department of elementary and secondary education shall commission a study of the performance of students at each charter school in comparison with an equivalent group of district students representing an equivalent demographic and geographic population and a study of the impact of charter schools upon the constituents they serve in the districts in which they are located, to be conducted by the joint committee on education. The charter school study shall include analysis of the administrative and instructional practices of each charter school and shall include findings on innovative programs that illustrate best practices and lend themselves to replication or incorporation in other schools. The joint committee on education shall coordinate with individuals representing charter schools and the districts in which charter schools are located in conducting the study. The study of a charter school's student performance in relation to a comparable group shall be designed to provide information that would allow parents and educators to make valid comparisons of academic performance between the charter school's students and an equivalent group of district students representing an equivalent demographic and geographic population. The student performance assessment and comparison shall include, but may not be limited to:

(1) Missouri assessment program test performance and aggregate growth over several years;

(2) Student reenrollment rates;

(3) Educator, parent, and student satisfaction data;

(4) Graduation rates in secondary programs; and

(5) Performance of students enrolled in the same public school for three or more consecutive years.

The impact study shall be undertaken every two years to determine the impact of charter schools on the constituents they serve in the districts where charter schools are operated. The impact study shall include, but is not limited to, determining if changes have been made in district policy or procedures attributable to the charter school and to perceived changes in attitudes and expectations on the part of district personnel, school board members, parents, students, the business community and other education stakeholders. The department of elementary and secondary education shall make the results of the studies public and shall deliver copies to the governing boards of the charter schools, the sponsors of the charter schools, the school board and superintendent of the districts in which the charter schools are operated.

5. A charter school shall make available for public inspection, and provide upon request, to the parent, guardian, or other custodian of any school-age pupil resident in the district in which the school is located the following information:

(1) The school's charter;

(2) The school's most recent annual report card published according to section 160.522;

(3) The results of background checks on the charter school's board members; and

(4) If a charter school is operated by a management company, a copy of the written contract between the governing board of the charter school and the educational management organization or the charter management organization for services. The charter school may charge reasonable fees, not to exceed the rate specified in section 610.026 for furnishing copies of documents under this subsection.

6. When a student attending a charter school who is a resident of the school district in which the charter school is located moves out of the boundaries of such school district, the student may complete the current semester and shall be considered a resident student. The student's parent or legal guardian shall be responsible for the student's transportation to and from the charter school.

7. If a change in school district boundary lines occurs under section 162.223, 162.431, 162.441, or 162.451, or by action of the state board of education under section 162.081, including attachment of a school district's territory to another district or dissolution, such that a student attending a charter school prior to such change no longer resides in a school district in which the charter school is located, then the student may complete the current academic year at the charter school. The student shall be considered a resident student. The student's parent or legal guardian shall be responsible for the student's transportation to and from the charter school.

8. The provisions of sections 167.018 and 167.019 concerning foster children's educational rights are applicable to charter schools.

(L. 1998 S.B. 781 § 6, A.L. 2005 S.B. 287, A.L. 2009 S.B. 291, A.L. 2012 S.B. 576)



Section 160.415 Distribution of state school aid for charter schools--powers and duties of governing body of charter schools.

Distribution of state school aid for charter schools--powers and duties of governing body of charter schools.

160.415. 1. For the purposes of calculation and distribution of state school aid under section 163.031, pupils enrolled in a charter school shall be included in the pupil enrollment of the school district within which each pupil resides. Each charter school shall report the names, addresses, and eligibility for free and reduced lunch, special education, or limited English proficiency status, as well as eligibility for categorical aid, of pupils resident in a school district who are enrolled in the charter school to the school district in which those pupils reside. The charter school shall report the average daily attendance data, free and reduced lunch count, special education pupil count, and limited English proficiency pupil count to the state department of elementary and secondary education. Each charter school shall promptly notify the state department of elementary and secondary education and the pupil's school district when a student discontinues enrollment at a charter school.

2. Except as provided in subsections 3 and 4 of this section, the aid payments for charter schools shall be as described in this subsection.

(1) A school district having one or more resident pupils attending a charter school shall pay to the charter school an annual amount equal to the product of the charter school's weighted average daily attendance and the state adequacy target, multiplied by the dollar value modifier for the district, plus local tax revenues per weighted average daily attendance from the incidental and teachers' funds in excess of the performance levy as defined in section 163.011 plus all other state aid attributable to such pupils.

(2) The district of residence of a pupil attending a charter school shall also pay to the charter school any other federal or state aid that the district receives on account of such child.

(3) If the department overpays or underpays the amount due to the charter school, such overpayment or underpayment shall be repaid by the public charter school or credited to the public charter school in twelve equal payments in the next fiscal year.

(4) The amounts provided pursuant to this subsection shall be prorated for partial year enrollment for a pupil.

(5) A school district shall pay the amounts due pursuant to this subsection as the disbursal agent and no later than twenty days following the receipt of any such funds. The department of elementary and secondary education shall pay the amounts due when it acts as the disbursal agent within five days of the required due date.

3. A workplace charter school shall receive payment for each eligible pupil as provided under subsection 2 of this section, except that if the student is not a resident of the district and is participating in a voluntary interdistrict transfer program, the payment for such pupils shall be the same as provided under section 162.1060.

4. A charter school that has declared itself as a local educational agency shall receive from the department of elementary and secondary education an annual amount equal to the product of the charter school's weighted average daily attendance and the state adequacy target, multiplied by the dollar value modifier for the district, plus local tax revenues per weighted average daily attendance from the incidental and teachers funds in excess of the performance levy as defined in section 163.011 plus all other state aid attributable to such pupils. If a charter school declares itself as a local education agency, the department of elementary and secondary education shall, upon notice of the declaration, reduce the payment made to the school district by the amount specified in this subsection and pay directly to the charter school the annual amount reduced from the school district's payment.

5. If a school district fails to make timely payments of any amount for which it is the disbursal agent, the state department of elementary and secondary education shall authorize payment to the charter school of the amount due pursuant to subsection 2 of this section and shall deduct the same amount from the next state school aid apportionment to the owing school district. If a charter school is paid more or less than the amounts due pursuant to this section, the amount of overpayment or underpayment shall be adjusted equally in the next twelve payments by the school district or the department of elementary and secondary education, as appropriate. Any dispute between the school district and a charter school as to the amount owing to the charter school shall be resolved by the department of elementary and secondary education, and the department's decision shall be the final administrative action for the purposes of review pursuant to chapter 536. During the period of dispute, the department of elementary and secondary education shall make every administrative and statutory effort to allow the continued education of children in their current public charter school setting.

6. The charter school and a local school board may agree by contract for services to be provided by the school district to the charter school. The charter school may contract with any other entity for services. Such services may include but are not limited to food service, custodial service, maintenance, management assistance, curriculum assistance, media services and libraries and shall be subject to negotiation between the charter school and the local school board or other entity. Documented actual costs of such services shall be paid for by the charter school.

7. In the case of a proposed charter school that intends to contract with an education service provider for substantial educational services, management services, the request for proposals shall additionally require the charter school applicant to:

(1) Provide evidence of the education service provider's success in serving student populations similar to the targeted population, including demonstrated academic achievement as well as successful management of nonacademic school functions, if applicable;

(2) Provide a term sheet setting forth the proposed duration of the service contract; roles and responsibilities of the governing board, the school staff, and the service provider; scope of services and resources to be provided by the service provider; performance evaluation measures and time lines; compensation structure, including clear identification of all fees to be paid to the service provider; methods of contract oversight and enforcement; investment disclosure; and conditions for renewal and termination of the contract;

(3) Disclose any known conflicts of interest between the school governing board and proposed service provider or any affiliated business entities;

(4) Disclose and explain any termination or nonrenewal of contracts for equivalent services for any other charter school in the United States within the past five years;

(5) Ensure that the legal counsel for the charter school shall report directly to the charter school's governing board; and

(6) Provide a process to ensure that the expenditures that the educational service provider intends to bill to the charter school shall receive prior approval of the governing board or its designee.

8. A charter school may enter into contracts with community partnerships and state agencies acting in collaboration with such partnerships that provide services to children and their families linked to the school.

9. A charter school shall be eligible for transportation state aid pursuant to section 163.161 and shall be free to contract with the local district, or any other entity, for the provision of transportation to the students of the charter school.

10. (1) The proportionate share of state and federal resources generated by students with disabilities or staff serving them shall be paid in full to charter schools enrolling those students by their school district where such enrollment is through a contract for services described in this section. The proportionate share of money generated under other federal or state categorical aid programs shall be directed to charter schools serving such students eligible for that aid.

(2) A charter school shall provide the special services provided pursuant to section 162.705 and may provide the special services pursuant to a contract with a school district or any provider of such services.

11. A charter school may not charge tuition, nor may it impose fees that a school district is prohibited from imposing.

12. A charter school is authorized to incur debt in anticipation of receipt of funds. A charter school may also borrow to finance facilities and other capital items. A school district may incur bonded indebtedness or take other measures to provide for physical facilities and other capital items for charter schools that it sponsors or contracts with. Upon the dissolution of a charter school, any liabilities of the corporation will be satisfied through the procedures of chapter 355. The department of elementary and secondary education may withhold funding at a level the department determines to be adequate during a school's last year of operation until the department determines that school records, liabilities, and reporting requirements, including a full audit, are satisfied.

13. Charter schools shall not have the power to acquire property by eminent domain.

14. The governing body of a charter school is authorized to accept grants, gifts or donations of any kind and to expend or use such grants, gifts or donations. A grant, gift or donation may not be accepted by the governing body if it is subject to any condition contrary to law applicable to the charter school or other public schools, or contrary to the terms of the charter.

(L. 1998 S.B. 781 § 7, A.L. 1999 H.B. 889, A.L. 2005 S.B. 287, A.L. 2012 S.B. 576)



Section 160.417 Financial stress, review of report information by charter school sponsor, when--criteria for financial stress.

Financial stress, review of report information by charter school sponsor, when--criteria for financial stress.

160.417. 1. By October 1, 2012, and by each October first thereafter, the sponsor of each charter school shall review the information submitted on the report required by section 162.821 to identify charter schools experiencing financial stress. The department of elementary and secondary education shall be authorized to obtain such additional information from a charter school as may be necessary to determine the financial condition of the charter school. Annually, a listing of charter schools identified as experiencing financial stress according to the provisions of this section shall be provided to the governor, speaker of the house of representatives, and president pro tempore of the senate by the department of elementary and secondary education.

2. For the purposes of this section, a charter school shall be identified as experiencing financial stress if it:

(1) At the end of its most recently completed fiscal year:

(a) Has a negative balance in its operating funds; or

(b) Has a combined balance of less than three percent of the amount expended from such funds during the previous fiscal year; or

(2) For the most recently completed fiscal year expenditures, exceeded receipts for any of its funds because of recurring costs.

3. The sponsor shall notify by November first the governing board of the charter school identified as experiencing financial stress. Upon receiving the notification, the governing board shall develop, or cause to have developed, and shall approve a budget and education plan on forms provided by the sponsor. The budget and education plan shall be submitted to the sponsor, signed by the officers of the charter school, within forty-five calendar days of notification that the charter school has been identified as experiencing financial stress. Minimally, the budget and education plan shall:

(1) Give assurances that adequate educational services to students of the charter school shall continue uninterrupted for the remainder of the current school year and that the charter school can provide the minimum number of school days and hours required by section 160.041;

(2) Outline a procedure to be followed by the charter school to report to charter school patrons about the financial condition of the charter school; and

(3) Detail the expenditure reduction measures, revenue increases, or other actions to be taken by the charter school to address its condition of financial stress.

4. Upon receipt and following review of any budget and education plan, the sponsor may make suggestions to improve the plan. Nothing in sections 160.400 to 160.425 or section 167.349 shall exempt a charter school from submitting a budget and education plan to the sponsor according to the provisions of this section following each such notification that a charter school has been identified as experiencing financial stress, except that the sponsor may permit a charter school's governing board to make amendments to or update a budget and education plan previously submitted to the sponsor.

5. The department may withhold any payment of financial aid otherwise due to the charter school until such time as the sponsor and the charter school have fully complied with this section.

(L. 2012 S.B. 576)



Section 160.420 Employment provisions--school district personnel may accept charter school position and remain district employees, effect--noncertificated instructional personnel, employment, supervision.

Employment provisions--school district personnel may accept charter school position and remain district employees, effect--noncertificated instructional personnel, employment, supervision.

160.420. 1. Any school district in which charter schools may be established under sections 160.400 to 160.425 shall establish a uniform policy which provides that if a charter school offers to retain the services of an employee of a school district, and the employee accepts a position at the charter school, an employee at the employee's option may remain an employee of the district and the charter school shall pay to the district the district's full costs of salary and benefits provided to the employee. The district's policy shall provide that any teacher who accepts a position at a charter school and opts to remain an employee of the district retains such teacher's permanent teacher status and retains such teacher's seniority rights in the district for three years. The school district shall not be liable for any such employee's acts while an employee of the charter school.

2. A charter school may employ noncertificated instructional personnel; provided that no more than twenty percent of the full-time equivalent instructional staff positions at the school are filled by noncertificated personnel. All noncertificated instructional personnel shall be supervised by certificated instructional personnel. A charter school that has a foreign language immersion experience as its chief educational mission, as stated in its charter, shall not be subject to the twenty-percent requirement of this subsection but shall ensure that any teachers whose duties include instruction given in a foreign language have current valid credentials in the country in which such teacher received his or her training and shall remain subject to the remaining requirements of this subsection. The charter school shall ensure that all instructional employees of the charter school have experience, training and skills appropriate to the instructional duties of the employee, and the charter school shall ensure that a criminal background check and family care safety registry check are conducted for each employee of the charter school prior to the hiring of the employee under the requirements of section 168.133. The charter school may not employ instructional personnel whose certificate of license to teach has been revoked or is currently suspended by the state board of education. Appropriate experience, training and skills of noncertificated instructional personnel shall be determined considering:

(1) Teaching certificates issued by another state or states;

(2) Certification by the National Board for Professional Teaching Standards;

(3) College degrees in the appropriate field;

(4) Evidence of technical training and competence when such is appropriate; and

(5) The level of supervision and coordination with certificated instructional staff.

3. Personnel employed by the charter school shall participate in the retirement system of the school district in which the charter school is located, subject to the same terms, conditions, requirements and other provisions applicable to personnel employed by the school district. For purposes of participating in the retirement system, the charter school shall be considered to be a public school within the school district, and personnel employed by the charter school shall be public school employees. In the event of a lapse of the school district's corporate organization as described in subsections 1 and 4 of section 162.081, personnel employed by the charter school shall continue to participate in the retirement system and shall do so on the same terms, conditions, requirements and other provisions as they participated prior to the lapse.

(L. 1998 S.B. 781 § 8, A.L. 2001 H.B. 660, A.L. 2005 S.B. 287, A.L. 2012 S.B. 576)



Section 160.425 Missouri charter public school commission created, members, duties--funding.

Missouri charter public school commission created, members, duties--funding.

160.425. 1. The "Missouri Charter Public School Commission" is hereby created with the authority to sponsor high quality charter schools throughout the state of Missouri.

2. The commission shall consist of nine members appointed by the governor, by and with the advice and consent of the senate. No more than five of the members shall be of the same political party. No more than two members shall be from the same congressional district. The term of office of each member shall be four years, except those of the members first appointed, of which three shall be appointed for a term of one year, two for a term of two years, two for a term of three years, and two for a term of four years. At the expiration of the term of each member, the governor, by and with the advice and consent of the senate, shall appoint a successor.

3. The appointees to the commission shall be selected as follows:

(1) One member selected by the governor from a slate of three recommended by the commissioner of education;

(2) One member selected by the governor from a slate of three recommended by the commissioner of higher education;

(3) One member selected by the governor from a slate of three recommended by the president pro tempore of the senate;

(4) One member selected by the governor from a slate of three recommended by the speaker of the house of representatives; and

(5) Five additional members appointed by the governor, one of whom shall be selected from a slate of three nominees recommended by the Missouri School Boards Association.

4. Members appointed to the commission shall collectively possess strong experience and expertise in governance, management and finance, school leadership, assessment, curriculum and instruction, and education law. All members of the commission shall have demonstrated understanding of and commitment to charter schooling as a strategy for strengthening public education.

5. The commission shall annually elect a chairperson and vice chairperson, who shall act as chairperson in his or her absence. The commission shall meet at the call of the chairperson. The chairperson may call meetings at such times as he or she deems advisable and shall call a meeting when requested to do so by three or more members of the commission. Members of the commission are not eligible to receive compensation.

6. The commission may approve proposed charters for its sponsorship under sections 160.400 to 160.425 and shall:

(1) Comply with all of the requirements applicable to sponsors under sections 160.400 to 160.425;

(2) Exercise sponsorship over charters approved by the commission under sections 160.400 to 160.425, including receipt of sponsorship funding under subsection 11 of section 160.400.

7. Charter schools sponsored by the commission shall comply with all of the requirements applicable to charter schools under sections 160.400 to 160.425.

8. The commission shall conduct its business in accordance with chapter 610.

9. The department of elementary and secondary education shall provide start-up funding for the commission to operate. The commission shall reimburse the department's costs from any funds it receives as sponsor under section 160.400.

10. The commission is authorized to receive and expend gifts, grants, and donations of any kind from any public or private entity to carry out the purposes of sections 160.400 to 160.425, subject to the terms and conditions under which they are given, provided that all such terms and conditions are permissible under law.

(L. 2012 S.B. 576)



Section 160.451 Earthquake emergency system to be established for certain school districts.

Earthquake emergency system to be established for certain school districts.

160.451. The governing body of each school district which can be expected to experience an intensity of ground shaking equivalent to a Modified Mercalli of VII or above from an earthquake occurring along the New Madrid Fault with a potential magnitude of 7.6 on the Richter Scale shall establish an earthquake emergency procedure system in every school building under its jurisdiction. The governing body of each school district shall request assistance from the state emergency management agency and any local emergency management agency located within its district boundaries to develop and establish the earthquake emergency procedure system.

(L. 1990 S.B. 539 § 2)



Section 160.453 Requirements for emergency system--public inspection of system authorized.

Requirements for emergency system--public inspection of system authorized.

160.453. 1. The earthquake emergency procedure system shall include, but not be limited to, all of the following:

(1) A school building disaster plan, ready for implementation at any time, for monitoring the safety and care of students and staff;

(2) An emergency exercise to be held at least twice each school year whereby students and staff simulate earthquake emergency conditions and the procedures for safety and protection to be implemented under such conditions; provided the department of education shall not require any school district to perform more than two earthquake preparedness drills during any one school year;

(3) Protective measures to be taken before, during and following an earthquake; and

(4) A program to ensure that the students and certificated and noncertificated employees of the school district are aware of, and properly trained in, the earthquake emergency procedure system.

2. Each school district shall make available for public inspection during normal business hours its earthquake emergency procedure system.

(L. 1990 S.B. 539 § 3)



Section 160.455 Distribution to each student certain materials on earthquake safety--duties of school district.

Distribution to each student certain materials on earthquake safety--duties of school district.

160.455. At the beginning of each school year, each school district in the state shall distribute to each student such materials that have been prepared by the Federal Emergency Management Agency, the state emergency management agency or by agencies that are authorities in the area of earthquake safety and that provide the following objectives:

(1) Developing public awareness regarding the causes of earthquakes, the forces and effects of earthquakes, and the need for school and community action in coping with earthquake hazards;

(2) Promoting understanding of the impact of earthquakes on natural features and manmade structures; and

(3) Explaining what safety measures should be taken by individuals and households prior to, during and following an earthquake.

(L. 1990 S.B. 539 § 4)



Section 160.457 School districts may elect to adopt certain provisions of earthquake emergency program.

School districts may elect to adopt certain provisions of earthquake emergency program.

160.457. The governing body of each school district which is situated in an area of the state which can be expected to experience an intensity of ground shaking of less than VII on the Modified Mercalli scale from an earthquake occurring along the New Madrid Fault with a potential magnitude of 7.6 on the Richter Scale may elect to be subject to the provisions of sections 160.451 to 160.455.

(L. 1990 S.B. 539 § 5)



Section 160.459 Program established--definitions--funding for schools, eligibility--procedures established--rulemaking authority--fund created--sunset provision.

Program established--definitions--funding for schools, eligibility--procedures established--rulemaking authority--fund created--sunset provision.

160.459. 1. There is hereby established the "Rebuild Missouri Schools Program" under which the state board of education shall distribute no-interest funding to eligible school districts from moneys appropriated by the general assembly to the rebuild Missouri schools program fund for the purposes of this section to assist in paying the costs of emergency projects.

2. As used in this section, the following terms mean:

(1) "Eligible school district", any public school district that has one or more school facilities that have experienced severe damage or destruction due to an act of God or extreme weather events, including but not limited to tornado, flood, or hail;

(2) "Emergency project", reconstruction, replacement or renovation of, or repair to, any school facilities located in an area that has been declared a disaster area by the governor or President of the United States because of severe damage;

(3) "Fund", the rebuild Missouri schools fund created by this section and funded by appropriations of the general assembly;

(4) "Severe damage", such level of damage as to render all or a substantial portion of a facility within a school district unusable for the purpose for which it was being used immediately prior to the event that caused the damage.

3. Under rules and procedures established by the state board of education, eligible school districts may receive moneys from the fund to pay for the costs of one or more emergency projects.

4. Each eligible school district applying for such funding shall enter into an agreement with the state board of education which shall provide for all of the following:

(1) The funding shall be used only to pay the costs of an emergency project;

(2) The eligible school district shall pay no interest for the funding;

(3) The eligible school district shall, subject to annual appropriation as provided in this section, repay the amount of the funding to the fund in annual installments, which may or may not be equal in amount, not more than twenty years from the date the funding is received by the eligible school district. If the fund is no longer in existence, the eligible school district shall repay the amount of the funding to the general revenue fund;

(4) The repayment described in subdivision (3) of this subsection shall annually be subject to an appropriation by the board of education of the eligible school district to make such repayment, such appropriation to be, at the discretion of the eligible school district, from such district's incidental fund or capital projects fund;

(5) As security for the repayment, a pledge from the eligible school district to the state board of education of the use and occupancy of the school facilities constituting the emergency project for a period ending not earlier than the date the repayment shall be completed; and

(6) Such other provisions as the state board of education shall provide for in its rules and procedures or as to which the state board of education and the eligible school district shall agree.

5. The amount of funding awarded by the state board of education for any emergency project shall not exceed the cost of that emergency project less the amount of any insurance proceeds or other moneys received by the eligible school district as a result of the severe damage. If the eligible school district receives such insurance proceeds or other moneys after it receives funding under the rebuild Missouri schools program, it shall pay to the state board of education the amount by which the sum of the funding under the rebuild Missouri schools program plus the insurance proceeds and other moneys exceeds the cost of the emergency project. Such payment shall:

(1) Be made at the time the annual payment under the agreement is made;

(2) Be made whether or not the eligible school district has made an appropriation for its annual payment;

(3) Be in addition to the annual payment; and

(4) Not be a credit against the annual payment.

6. Repayments from eligible school districts shall be paid into the fund so long as it is in existence and may be used by the state board of education to provide additional funding under the rebuild Missouri schools program. If the fund is no longer in existence, repayments shall be paid to the general revenue fund.

7. The funding provided for under the rebuild Missouri schools program, and the obligation to repay such funding, shall not be taken into account for purposes of any constitutional or statutory debt limitation applicable to an eligible school district.

8. The state board of education shall establish procedures, criteria, and deadlines for eligible school districts to follow in applying for assistance under this section. The state board of education shall promulgate rules and regulations necessary to implement this section. No regulations, procedures, or deadline shall be adopted by the state board of education that would serve to exclude or limit any public school district that received severe damage after April 1, 2006, from participation in the program established by this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

9. There is hereby created in the state treasury the "Rebuild Missouri Schools Fund", which shall consist of money appropriated or collected under this section. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the purposes of this section. Any moneys remaining in the fund at the end of the biennium shall revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

10. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall sunset automatically six years after July 10, 2008, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall sunset automatically twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2008 S.B. 1170)

Effective 7-10-08

Sunset date 7-10-14

Termination date 09-01-15



Section 160.480 Emergency preparedness plans--school boards may adopt, use of facilities and resources--review by the board, when.

Emergency preparedness plans--school boards may adopt, use of facilities and resources--review by the board, when.

160.480. 1. The board of education of each school district in this state is authorized to adopt an emergency preparedness plan to address the use of school resources, including school facilities, commodity foods, school buses, and equipment if a natural disaster or other community emergency occurs.

2. The emergency preparedness plan may authorize the superintendent or other designated school officials to approve use of school resources to provide relief to the community if an emergency occurs.

3. Food assistance may be provided using commodities distributed by the United States Department of Agriculture consistent with the standards for emergency congregate feeding under such program.

4. The use of school resources under this section shall be subject to review by the board of education within thirty days of authorization or as soon as reasonably possible.

(L. 2004 H.B. 1070)



Section 160.500 Citation of law--outstanding schools trust fund--commissioner of administration, estimates--state treasurer, duties, transfer of funds.

Citation of law--outstanding schools trust fund--commissioner of administration, estimates--state treasurer, duties, transfer of funds.

160.500. 1. Sections 160.500 to 160.538, sections 160.545 and 160.550, sections 161.099 and 161.610, sections 162.203 and 162.1010, section 163.023, sections 166.275 and 166.300, section 170.254, section 173.750, and sections 178.585 and 178.698 may be cited as the "Outstanding Schools Act" and includes provisions relating to reduced class size, the A+ schools program, funding for parents as teachers and early childhood development, teacher training, the upgrading of vocational and technical education, measures to promote accountability and other provisions of those sections.

2. There is hereby established in the state treasury the "Outstanding Schools Trust Fund". The moneys in the fund shall be available to support only the provisions, reforms and programs referenced in subsection 1 of this section or otherwise contained in this act**. The fund shall consist of moneys required by law to be credited to such fund and moneys appropriated annually by the general assembly. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. All yield, interest, income, increment or gain received from time deposit of moneys in the state treasury to the credit of the fund shall be credited by the state treasurer to the fund. Of all refunds made of taxes deposited into the fund, the appropriate percentage of any refund shall be paid from the fund or deducted from transfers to the fund.

3. The commissioner of administration shall estimate and furnish to the state treasurer the appropriate net increase in the amount of state tax revenues collected and any adjustments to previous estimates pursuant to this act** from the following: the additional one and one-fourth percent tax on Missouri taxable income collected under subsection 2 of section 143.071; and the reduction of the federal income tax deduction pursuant to subsections 2 and 3 of section 143.171, not including any change in tax collections resulting from any revision of the federal tax code made after January 1, 1993. The treasurer shall transfer monthly from general revenue an amount equal to the estimate to the outstanding schools trust fund established in subsection 2 of this section.

(L. 1993 S.B. 380 §§ A, 1)

*Contingent expiration date. See section 143.107.

**"This act" (S.B. 380, 1993) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 160.514 Academic performance standards, adoption by state board, standards--procedure for adoption--development of written curriculum frameworks--adoption of written curriculum by boards of education.

Academic performance standards, adoption by state board, standards--procedure for adoption--development of written curriculum frameworks--adoption of written curriculum by boards of education.

160.514. 1. By rule and regulation, and consistent with the provisions contained in section 160.526, the state board of education shall adopt no more than seventy-five academic performance standards which establish the knowledge, skills and competencies necessary for students to successfully advance through the public elementary and secondary education system of this state; lead to or qualify a student for high school graduation; prepare students for postsecondary education or the workplace or both; and are necessary in this era to preserve the rights and liberties of the people.

2. The state board of education shall convene work groups composed of education professionals to develop and recommend academic performance standards. Separate work groups composed of professionals with appropriate expertise shall be convened for each subject area listed in section 160.518. Active classroom teachers shall constitute the majority of each work group. Teachers serving on such work groups shall be selected by professional teachers' organizations of the state. Additional teachers who are not members of such organizations may serve by appointment of the state board of education.

3. The state board of education shall develop written curriculum frameworks that may be used by school districts. Such curriculum frameworks shall incorporate the academic performance standards adopted by the state board of education pursuant to subsection 1 of this section. The curriculum frameworks shall provide guidance to school districts but shall not be mandates for local school boards in the adoption or development of written curricula as required by subsection 4 of this section.

4. Not later than one year after the development of written curriculum frameworks pursuant to subsection 3 of this section, the board of education of each school district in the state shall adopt or develop a written curriculum designed to ensure that students attain the knowledge, skills and competencies established pursuant to subsection 1 of this section. Local school boards are encouraged to adopt or develop curricula that are rigorous and ambitious and may, but are not required to, use the curriculum frameworks developed pursuant to subsection 3 of this section. Nothing in this section or this act** shall prohibit school districts, as determined by local boards of education, to develop or adopt curricula that provide for academic standards in addition to those identified by the state board of education pursuant to subsection 1 of this section.

(L. 1993 S.B. 380 § 3)

*Contingent expiration date. See section 143.107.

**"This act" (S.B. 380, 1993) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 160.518 Statewide assessment system, standards, restriction--exemplary levels, outstanding school waivers--summary waiver of pupil testing requirements--waiver void, when--scores not counted, when--alternative assessments for special education students--adjustments administered, when--waivers of resources and process standards, when.

Statewide assessment system, standards, restriction--exemplary levels, outstanding school waivers--summary waiver of pupil testing requirements--waiver void, when--scores not counted, when--alternative assessments for special education students--adjustments administered, when--waivers of resources and process standards, when.

160.518. 1. Consistent with the provisions contained in section 160.526, the state board of education shall develop a statewide assessment system that provides maximum flexibility for local school districts to determine the degree to which students in the public schools of the state are proficient in the knowledge, skills, and competencies adopted by such board pursuant to subsection 1 of section 160.514. The statewide assessment system shall assess problem solving, analytical ability, evaluation, creativity, and application ability in the different content areas and shall be performance-based to identify what students know, as well as what they are able to do, and shall enable teachers to evaluate actual academic performance. The assessment system shall neither promote nor prohibit rote memorization and shall not include existing versions of tests approved for use pursuant to the provisions of section 160.257, nor enhanced versions of such tests. The statewide assessment shall measure, where appropriate by grade level, a student's knowledge of academic subjects including, but not limited to, reading skills, writing skills, mathematics skills, world and American history, forms of government, geography and science.

2. The assessment system shall only permit the academic performance of students in each school in the state to be tracked against prior academic performance in the same school.

3. The state board of education shall suggest criteria for a school to demonstrate that its students learn the knowledge, skills and competencies at exemplary levels worthy of imitation by students in other schools in the state and nation. Exemplary levels shall be measured by the assessment system developed pursuant to subsection 1 of this section, or until said assessment is available, by indicators approved for such use by the state board of education. The provisions of other law to the contrary notwithstanding, the commissioner of education may, upon request of the school district, present a plan for the waiver of rules and regulations to any such school, to be known as "Outstanding Schools Waivers", consistent with the provisions of subsection 4 of this section.

4. For any school that meets the criteria established by the state board of education for three successive school years pursuant to the provisions of subsection 3 of this section, by August first following the third such school year, the commissioner of education shall present a plan to the superintendent of the school district in which such school is located for the waiver of rules and regulations to promote flexibility in the operations of the school and to enhance and encourage efficiency in the delivery of instructional services. The provisions of other law to the contrary notwithstanding, the plan presented to the superintendent shall provide a summary waiver, with no conditions, for the pupil testing requirements pursuant to section 160.257, in the school. Further, the provisions of other law to the contrary notwithstanding, the plan shall detail a means for the waiver of requirements otherwise imposed on the school related to the authority of the state board of education to classify school districts pursuant to subdivision (9) of section 161.092 and such other rules and regulations as determined by the commissioner of education, excepting such waivers shall be confined to the school and not other schools in the district unless such other schools meet the criteria established by the state board of education consistent with subsection 3 of this section and the waivers shall not include the requirements contained in this section and section 160.514. Any waiver provided to any school as outlined in this subsection shall be void on June thirtieth of any school year in which the school fails to meet the criteria established by the state board of education consistent with subsection 3 of this section.

5. The score on any assessment test developed pursuant to this section or this chapter of any student for whom English is a second language shall not be counted until such time as such student has been educated for three full school years in a school in this state, or in any other state, in which English is the primary language.

6. The state board of education shall identify or, if necessary, establish one or more developmentally appropriate alternate assessments for students who receive special educational services, as that term is defined pursuant to section 162.675. In the development of such alternate assessments, the state board shall establish an advisory panel consisting of a majority of active special education teachers and other education professionals as appropriate to research available assessment options. The advisory panel shall attempt to identify preexisting developmentally appropriate alternate assessments but shall, if necessary, develop alternate assessments and recommend one or more alternate assessments for adoption by the state board. The state board shall consider the recommendations of the advisory council in establishing such alternate assessment or assessments. Any student who receives special educational services, as that term is defined pursuant to section 162.675, shall be assessed by an alternate assessment established pursuant to this subsection upon a determination by the student's individualized education program team that such alternate assessment is more appropriate to assess the student's knowledge, skills and competencies than the assessment developed pursuant to subsection 1 of this section. The alternate assessment shall evaluate the student's independent living skills, which include how effectively the student addresses common life demands and how well the student meets standards for personal independence expected for someone in the student's age group, sociocultural background, and community setting.

7. The state board of education shall also develop recommendations regarding alternate assessments for any military dependent who relocates to Missouri after the commencement of a school term, in order to accommodate such student while ensuring that he or she is proficient in the knowledge, skills, and competencies adopted under section 160.514.

8. Notwithstanding the provisions of subsections 1 to 7 of this section, no later than June 30, 2006, the state board of education shall administer the following adjustments to the statewide assessment system:

(1) Align the performance standards of the statewide assessment system so that such indicators meet, but do not exceed, the performance standards of the National Assessment of Education Progress (NAEP) exam;

(2) Institute yearly examination of students in the required subject areas where compelled by existing federal standards, as of August 28, 2004; and

(3) Administer any other adjustments that the state board of education deems necessary in order to aid the state in satisfying existing federal requirements, as of August 28, 2004, including, but not limited to, the requirements contained in the federal No Child Left Behind Act. Grade-level expectations shall be considered when the state board of education establishes performance standards.

9. By July 1, 2006, the state board of education shall examine its rules and regulations and revise them to permit waivers of resource and process standards based upon achievement of performance profiles consistent with accreditation status.

(L. 1993 S.B. 380 § 4, A.L. 2001 S.B. 319, A.L. 2002 H.B. 1711, A.L. 2004 S.B. 1080, A.L. 2008 H.B. 1678)

CROSS REFERENCE:

District policy on student participation, prohibited uses of results, 160.570



Section 160.522 School accountability report card for each school district, purpose--standard form, contents--distribution of report card information.

School accountability report card for each school district, purpose--standard form, contents--distribution of report card information.

160.522. 1. The department of elementary and secondary education shall produce or cause to be produced, at least annually, a school accountability report card for each public school district, each public school building in a school district, and each charter school in the state. The report card shall be designed to satisfy state and federal requirements for the disclosure of statistics about students, staff, finances, academic achievement, and other indicators. The purpose of the report card shall be to provide educational statistics and accountability information for parents, taxpayers, school personnel, legislators, and the print and broadcast news media in a standardized, easily accessible form.

2. The department of elementary and secondary education shall develop a standard form for the school accountability report card. The information reported shall include, but not be limited to, the district's most recent accreditation rating, enrollment, rates of pupil attendance, high school dropout rate and graduation rate, the number and rate of suspensions of ten days or longer and expulsions of pupils, the district ratio of students to administrators and students to classroom teachers, the average years of experience of professional staff and advanced degrees earned, student achievement as measured through the assessment system developed pursuant to section 160.518, student scores on the ACT, along with the percentage of graduates taking the test, average teachers' and administrators' salaries compared to the state averages, average per pupil current expenditures for the district as a whole and by attendance center as reported to the department of elementary and secondary education, the adjusted tax rate of the district, assessed valuation of the district, percent of the district operating budget received from state, federal, and local sources, the percent of students eligible for free or reduced-price lunch, data on the percent of students continuing their education in postsecondary programs, information about the job placement rate for students who complete district vocational education programs, whether the school district currently has a state-approved gifted education program, and the percentage and number of students who are currently being served in the district's state-approved gifted education program.

3. The report card shall permit the disclosure of data on a school-by-school basis, but the reporting shall not be personally identifiable to any student or education professional in the state.

4. The report card shall identify each school or attendance center that has been identified as a priority school under sections 160.720 and 161.092. The report also shall identify attendance centers that have been categorized under federal law as needing improvement or requiring specific school improvement strategies.

5. The report card shall not limit or discourage other methods of public reporting and accountability by local school districts. Districts shall provide information included in the report card to parents, community members, the print and broadcast news media, and legislators by December first annually or as soon thereafter as the information is available to the district, giving preference to methods that incorporate the reporting into substantive official communications such as student report cards. The school district shall provide a printed copy of the district-level or school-level report card to any patron upon request and shall make reasonable efforts to supply businesses such as, but not limited to, real estate and employment firms with copies or other information about the reports so that parents and businesses from outside the district who may be contemplating relocation have access.

(L. 1993 S.B. 380 § 5, A.L. 1997 H.B. 641 & 593, A.L. 2000 S.B. 944, A.L. 2001 H.B. 865 merged with S.B. 575, A.L. 2005 H.B. 297, A.L. 2012 S.B. 599)



Section 160.526 Development of academic standards and assessment system, criteria--assistance of experts--notification of implementation of system, legislative veto--professional advice and counsel.

Development of academic standards and assessment system, criteria--assistance of experts--notification of implementation of system, legislative veto--professional advice and counsel.

160.526. 1. In establishing the academic standards authorized by subsection 1 of section 160.514 and the statewide assessment system authorized by subsection 1 of section 160.518, the state board of education shall consider the work that has been done by other states, recognized regional and national experts, professional education discipline-based associations and other professional education associations. Further, in establishing the academic standards and statewide assessment system, the state board of education shall adopt the work that has been done by consortia of other states and, subject to appropriations, may contract with such consortia to implement the provisions of sections 160.514 and 160.518.

2. The state board of education shall, by contract enlist the assistance of such national experts, as approved by the commission established pursuant to section 160.510, to receive reports, advice and counsel on a regular basis pertaining to the validity and reliability of the statewide assessment system. The reports from such experts shall be received by the commission, which shall make a final determination concerning the reliability and validity of the statewide assessment system. Within six months prior to implementation of the statewide assessment system, the commissioner of education shall inform the president pro tempore of the senate and the speaker of the house about the procedures to implement the assessment system, including a report related to the reliability and validity of the assessment instruments, and the general assembly may, within the next sixty legislative days, veto such implementation by concurrent resolution adopted by majority vote of both the senate and the house of representatives.

3. The commissioner of education shall establish a procedure for the state board of education to regularly receive advice and counsel from professional educators at all levels in the state, district boards of education, parents, representatives from business and industry, and labor and community leaders pertaining to the implementation of sections 160.514 and 160.518. The procedure shall include, at a minimum, the appointment of ad hoc committees and shall be in addition to the advice and counsel obtained from the commission pursuant to section 160.510.

(L. 1993 S.B. 380 § 6, A.L. 1998 S.B. 781)

*Contingent expiration date. See section 143.107.



Section 160.530 Eligibility for state aid, allocation of funds to professional development committee--statewide areas of critical need, funds--success leads to success grant program created, purpose--listing of expenditures.

Eligibility for state aid, allocation of funds to professional development committee--statewide areas of critical need, funds--success leads to success grant program created, purpose--listing of expenditures.

160.530. 1. Beginning with fiscal year 1994 and for all fiscal years thereafter, in order to be eligible for state aid distributed pursuant to section 163.031, a school district shall allocate one percent of moneys received pursuant to section 163.031, exclusive of categorical add-ons, to the professional development committee of the district as established in subdivision (1) of subsection 4 of section 168.400. Of the moneys allocated to the professional development committee in any fiscal year as specified by this subsection, seventy-five percent of such funds shall be spent in the same fiscal year for purposes determined by the professional development committee after consultation with the administrators of the school district and approved by the local board of education as meeting the objectives of a school improvement plan of the district that has been developed by the local board. Moneys expended for staff training pursuant to any provisions of this act shall not be considered in determining the requirements for school districts imposed by this subsection.

2. Beginning with fiscal year 1994 and for all fiscal years thereafter, eighteen million dollars shall be distributed by the commissioner of education to address statewide areas of critical need for learning and development, provided that such disbursements are approved by the joint committee on education as provided in subsection 5 of this section, and as determined by rule and regulation of the state board of education with the advice of the commission established by section 160.510* and the advisory council provided by subsection 1 of section 168.015. The moneys described in this subsection may be distributed by the commissioner of education to colleges, universities, private associations, professional education associations, statewide associations organized for the benefit of members of boards of education, public elementary and secondary schools, and other associations and organizations that provide professional development opportunities for teachers, administrators, family literacy personnel and boards of education for the purpose of addressing statewide areas of critical need, provided that subdivisions (1), (2) and (3) of this subsection shall constitute priority uses for such moneys. "Statewide areas of critical need for learning and development" shall include:

(1) Funding the operation of state management teams in districts with academically deficient schools and providing resources specified by the management team as needed in such districts;

(2) Funding for grants to districts, upon application to the department of elementary and secondary education, for resources identified as necessary by the district, for those districts which are failing to achieve assessment standards;

(3) Funding for family literacy programs;

(4) Ensuring that all children, especially children at risk, children with special needs, and gifted students are successful in school;

(5) Increasing parental involvement in the education of their children;

(6) Providing information which will assist public school administrators and teachers in understanding the process of site-based decision making;

(7) Implementing recommended curriculum frameworks as outlined in section 160.514;

(8) Training in new assessment techniques for students;

(9) Cooperating with law enforcement authorities to expand successful antidrug programs for students;

(10) Strengthening existing curricula of local school districts to stress drug and alcohol prevention;

(11) Implementing and promoting programs to combat gang activity in urban areas of the state;

(12) Establishing family schools, whereby such schools adopt proven models of one-stop state services for children and families;

(13) Expanding adult literacy services; and

(14) Training of members of boards of education in the areas deemed important for the training of effective board members as determined by the state board of education.

3. Beginning with fiscal year 1994 and for all fiscal years thereafter, two million dollars of the moneys appropriated to the department of elementary and secondary education otherwise distributed to the public schools of the state pursuant to the provisions of section 163.031, exclusive of categorical add-ons, shall be distributed in grant awards by the state board of education, by rule and regulation, for the "Success Leads to Success" grant program, which is hereby created. The purpose of the success leads to success grant program shall be to recognize, disseminate and exchange information about the best professional teaching practices and programs in the state that address student needs, and to encourage the staffs of schools with these practices and programs to develop school-to-school networks to share these practices and programs.

4. The department shall include a listing of all expenditures under this section in the annual budget documentation presented to the governor and general assembly.

5. Prior to distributing any funds under subsection 2 of this section, the commissioner of education shall appear before the joint committee on education and present a proposed delineation of the programs to be funded under the provisions of subsection 2 of this section. The joint committee shall review all proposed spending under subsection 2 of this section and shall affirm, by a majority vote of all members serving on the committee, the spending proposal of the commissioner prior to any disbursement of funds under subsection 2 of this section.

6. If any provision of subdivision (11) of subsection 4 of section 160.254 or any provision of subsection 2 or 5 of this section regarding approval of disbursements by the joint committee on education is** held to be invalid for any reason, then such decision shall invalidate subsection 2 of this section in its entirety.

(L. 1993 S.B. 380 § 7, A.L. 2002 H.B. 1711, A.L. 2005 S.B. 287, A.L. 2008 S.B. 1066)

*Section 160.510 was repealed by S.B. 613, Revision, 2007.

**Word "are" appears in original rolls.



Section 160.534 Excursion gambling boat proceeds, transfer to certain education funds.

Excursion gambling boat proceeds, transfer to certain education funds.

160.534. 1. For fiscal year 1996 and each subsequent fiscal year, any amount of the excursion gambling boat proceeds deposited in the gaming proceeds for education fund in excess of the amount transferred to the school district bond fund as provided in section 164.303 shall be transferred to the classroom trust fund. Such moneys shall be distributed in the manner provided in section 163.043.

*2. Starting in fiscal year 2009, and for each subsequent fiscal year, all excursion gambling boat proceeds deposited in the gaming proceeds for education fund in excess of the amount transferred to the classroom trust fund for fiscal year 2008 plus the amount appropriated to the school district bond fund in accordance with section 164.303 shall be deposited into the schools first elementary and secondary education improvement fund. The provisions of this subsection shall terminate on July 1, 2010.

**3. The amounts deposited in the schools first elementary and secondary education improvement fund pursuant to this section shall constitute new and additional funding for elementary and secondary education and shall not be used to replace existing funding provided for elementary and secondary education. The provisions of this subsection shall terminate on July 1, 2009.

(L. 1993 S.B. 380 § 8 subsec. 1, A.L. 1995 S.B. 301, A.L. 2005 S.B. 287, A.L. 2008 Adopted by Initiative, Proposition A, November 4, 2008, A.L. 2009 S.B. 291)

Effective 7-13-09

*Subsection 2 terminates 7-01-10

**Subsection 3 terminates 7-01-09



Section 160.539 School flex program established--eligible students, requirements--annual report.

School flex program established--eligible students, requirements--annual report.

160.539. 1. The "School Flex Program" is established to allow eligible students to pursue a timely graduation from high school. The term "eligible students" includes students in grades eleven or twelve who have been identified by the student's principal and the student's parent or guardian to benefit by participating in the school flex program.

2. An eligible student who participates in a school flex program shall:

(1) Attend school a minimum of two instructional hours per school day within the district of residence;

(2) Pursue a timely graduation;

(3) Provide evidence of college or technical career education enrollment and attendance, or proof of employment and labor that is aligned with the student's career academic plan which has been developed by the school district;

(4) Refrain from being expelled or suspended while participating in a school flex program;

(5) Pursue course and credit requirements for a diploma; and

(6) Maintain a ninety-five percent attendance rate.

3. Eligible students participating in the school flex program shall be considered full-time students of the school district and shall be counted in the school's average daily attendance for state basic aid purposes.

4. School districts participating in the school flex program shall submit, on forms provided by the department of elementary and secondary education, an annual report to the department which shall include information required by the department, including but not limited to student participation, drop-out, and graduation rates for students participating in the program. The department shall annually report to the joint committee on education under section 160.254 on the effectiveness of the program.

(L. 2009 S.B. 291)



Section 160.540 Suspension or termination of contracts of certificated staff and administrators in academically deficient schools, when, procedure--incentive program for successful teachers.

Suspension or termination of contracts of certificated staff and administrators in academically deficient schools, when, procedure--incentive program for successful teachers.

160.540. 1. In any school district whose graduation rate, as defined in section 160.011, is below sixty-five percent, the district school board shall determine which schools in the district meet the criteria set forth pursuant to section 160.538 as being academically deficient, based on the results of the assessment system developed pursuant to section 160.518, whether or not the state board of education has made a finding that the schools are academically deficient. With respect to any such school, notwithstanding any provision of state law or regulation, district rule or regulation, or contract, the school district board shall have the authority to suspend or terminate contracts of certificated staff, the principal and any administrators having responsibility for the school and to reconstitute the school with new teachers and administrative staff. The authority granted herein shall not preclude the district board from offering contracts to individual teachers or administrators as the board may deem appropriate. Any termination of a contract of an individual permanent teacher pursuant to this section shall be subject to the procedures of sections 168.114 to 168.120 or section 168.221, whichever is applicable to such contract.

2. In any school district subject to the provisions of subsection 1 of this section, the district shall develop a program of incentives and rewards for teachers who contribute to a successful effort to prevent schools from becoming academically deficient as defined in this section or to remove schools that have been so identified from that category. The district's plan shall be subject to approval by the commissioner of education and may include, but shall not be limited to, bonuses, opportunities for staff development and the granting of status as master teachers.

(L. 1998 S.B. 781)



Section 160.545 A+ school program established--purpose--rules--variable fund match requirement--waiver of rules and regulations, requirement--reimbursement for higher education costs for students--evaluation--reimbursement for two-year schools.

A+ school program established--purpose--rules--variable fund match requirement--waiver of rules and regulations, requirement--reimbursement for higher education costs for students--evaluation--reimbursement for two-year schools.

160.545. 1. There is hereby established within the department of elementary and secondary education the "A+ Schools Program" to be administered by the commissioner of education. The program shall consist of grant awards made to public secondary schools that demonstrate a commitment to ensure that:

(1) All students be graduated from school;

(2) All students complete a selection of high school studies that is challenging and for which there are identified learning expectations; and

(3) All students proceed from high school graduation to a college or postsecondary vocational or technical school or high-wage job with work place skill development opportunities.

2. The state board of education shall promulgate rules and regulations for the approval of grants made under the program to schools that:

(1) Establish measurable districtwide performance standards for the goals of the program outlined in subsection 1 of this section; and

(2) Specify the knowledge, skills and competencies, in measurable terms, that students must demonstrate to successfully complete any individual course offered by the school, and any course of studies which will qualify a student for graduation from the school; and

(3) Do not offer a general track of courses that, upon completion, can lead to a high school diploma; and

(4) Require rigorous coursework with standards of competency in basic academic subjects for students pursuing vocational and technical education as prescribed by rule and regulation of the state board of education; and

(5) Have a partnership plan developed in cooperation and with the advice of local business persons, labor leaders, parents, and representatives of college and postsecondary vocational and technical school representatives, with the plan then approved by the local board of education. The plan shall specify a mechanism to receive information on an annual basis from those who developed the plan in addition to senior citizens, community leaders, and teachers to update the plan in order to best meet the goals of the program as provided in subsection 1 of this section. Further, the plan shall detail the procedures used in the school to identify students that may drop out of school and the intervention services to be used to meet the needs of such students. The plan shall outline counseling and mentoring services provided to students who will enter the work force upon graduation from high school, address apprenticeship and intern programs, and shall contain procedures for the recruitment of volunteers from the community of the school to serve in schools receiving program grants.

3. A school district may participate in the program irrespective of its accreditation classification by the state board of education, provided it meets all other requirements.

4. By rule and regulation, the state board of education may determine a local school district variable fund match requirement in order for a school or schools in the district to receive a grant under the program. However, no school in any district shall receive a grant under the program unless the district designates a salaried employee to serve as the program coordinator, with the district assuming a minimum of one-half the cost of the salary and other benefits provided to the coordinator. Further, no school in any district shall receive a grant under the program unless the district makes available facilities and services for adult literacy training as specified by rule of the state board of education.

5. For any school that meets the requirements for the approval of the grants authorized by this section and specified in subsection 2 of this section for three successive school years, by August first following the third such school year, the commissioner of education shall present a plan to the superintendent of the school district in which such school is located for the waiver of rules and regulations to promote flexibility in the operations of the school and to enhance and encourage efficiency in the delivery of instructional services in the school. The provisions of other law to the contrary notwithstanding, the plan presented to the superintendent shall provide a summary waiver, with no conditions, for the pupil testing requirements pursuant to section 160.257 in the school. Further, the provisions of other law to the contrary notwithstanding, the plan shall detail a means for the waiver of requirements otherwise imposed on the school related to the authority of the state board of education to classify school districts pursuant to subdivision (9) of section 161.092 and such other rules and regulations as determined by the commissioner of education, except such waivers shall be confined to the school and not other schools in the school district unless such other schools meet the requirements of this subsection. However, any waiver provided to any school as outlined in this subsection shall be void on June thirtieth of any school year in which the school fails to meet the requirements for the approval of the grants authorized by this section as specified in subsection 2 of this section.

6. For any school year, grants authorized by subsections 1 to 3 of this section shall be funded with the amount appropriated for this program, less those funds necessary to reimburse eligible students pursuant to subsection 7 of this section.

7. The commissioner of education shall, by rule and regulation of the state board of education and with the advice of the coordinating board for higher education, establish a procedure for the reimbursement of the cost of tuition, books and fees to any public community college or vocational or technical school or within the limits established in subsection 9 of this section for any two-year private vocational or technical school for any student:

(1) Who has attended a public high school in the state for at least three years immediately prior to graduation that meets the requirements of subsection 2 of this section, except that students who are active duty military dependents, and students who are dependants of retired military who relocate to Missouri within one year of the date of the parent's* retirement from active duty, who, in the school year immediately preceding graduation, meet all other requirements of this subsection and are attending a school that meets the requirements of subsection 2 of this section shall be exempt from the three-year attendance requirement of this subdivision; and

(2) Who has made a good faith effort to first secure all available federal sources of funding that could be applied to the reimbursement described in this subsection; and

(3) Who has earned a minimal grade average while in high school as determined by rule of the state board of education, and other requirements for the reimbursement authorized by this subsection as determined by rule and regulation of said board.

8. The commissioner of education shall develop a procedure for evaluating the effectiveness of the program described in this section. Such evaluation shall be conducted annually with the results of the evaluation provided to the governor, speaker of the house, and president pro tempore of the senate.

9. For a two-year private vocational or technical school to obtain reimbursements under subsection 7 of this section, the following requirements shall be satisfied:

(1) Such two-year private vocational or technical school shall be a member of the North Central Association and be accredited by the Higher Learning Commission as of July 1, 2008, and maintain such accreditation;

(2) Such two-year private vocational or technical school shall be designated as a 501(c)(3) nonprofit organization under the Internal Revenue Code of 1986, as amended;

(3) No two-year private vocational or technical school shall receive tuition reimbursements in excess of the tuition rate charged by a public community college for course work offered by the private vocational or technical school within the service area of such college; and

(4) The reimbursements provided to any two-year private vocational or technical school shall not violate the provisions of article IX, section 8, or article I, section 7, of the Missouri Constitution or the first amendment of the United States Constitution.

(L. 1993 S.B. 380 § 14, A.L. 2002 S.B. 859, A.L. 2008 H.B. 2191, A.L. 2009 H.B. 490, A.L. 2010 H.B. 1524 & 2260 merged with H.B. 2147 & 2261)

*Word "parents" appears in original rolls.



Section 160.570 Statewide assessments, policy on student participation, effect on graduation requirements.

Statewide assessments, policy on student participation, effect on graduation requirements.

160.570. 1. Nothing in this section or section 105.1209 shall be construed to affect or limit any state agency's authority regarding professional registration, licensing or issuance of professional certificates, nor shall this section be construed to limit or affect the authority of the state board of education to examine applicants and issue high school equivalency certificates.

2. The school board of each school district shall establish a written policy on student participation in statewide assessments. The policy shall be provided to each student and the parent, guardian or other person responsible for every student under eighteen years of age at the beginning of each school year and a copy of the policy shall be maintained in the district office and shall be available for viewing by the public during business hours of the district office. A school board may establish a policy designed to encourage students to give their best efforts on each portion of any statewide assessment established pursuant to section 160.518 which may include but is not limited to incentives or supplementary work as a consequence of performance.

3. In no case shall the state board of education or any other state agency establish any single test or group of tests as a condition or requirement for high school graduation or as a requirement for a state-approved diploma.

(L. 1999 H.B. 889 § 162.1120, except first sentence, A.L. 2004 S.B. 968 and S.B. 969)

CROSS REFERENCE:

Statewide assessment policy authorized, 160.518



Section 160.575 Ready to work endorsement program required--elements--development of standards.

Ready to work endorsement program required--elements--development of standards.

160.575. 1. The department of elementary and secondary education shall develop a "ready to work" endorsement program that enables high schools to endorse a certificate for students who meet certain standards that demonstrate that such students are deemed ready to work. The program shall be available no later than June 30, 2007.

2. The program shall include, but not be limited to, the following:

(1) Voluntary participation by high school seniors who choose to participate;

(2) Academic components;

(3) Work readiness components;

(4) Assessment tools and techniques for a third-party, independent, and objective assessment and endorsement of individual student achievement through an existing workforce investment service delivery system; and

(5) An easily identifiable guarantee to potential employers that the entry-level employee is ready to work.

3. In developing such standards, the department shall involve representatives of the division of workforce development, employers, students, career center providers, local workforce investment boards, and school district personnel.

(L. 2006 S.B. 894 § 1)



Section 160.660 School safety provisions--rules.

School safety provisions--rules.

160.660. 1. On or before July 1, 2001, the state board of education shall add to any school facilities and safety criteria developed for the Missouri school improvement program provisions that require:

(1) Each school district's designated safety coordinator to have a thorough knowledge of all federal, state and local school violence prevention programs and resources available to students, teachers or staff in the district; and

(2) Each school district to fully utilize all such programs and resources that the local school board or its designee determines are necessary and cost-effective for the school district.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2000, shall be invalid and void.

(L. 2000 S.B. 944)



Section 160.675 Retro reflective sheeting for school warning signs, grants issued by department to local governments, procedure--rulemaking authority.

Retro reflective sheeting for school warning signs, grants issued by department to local governments, procedure--rulemaking authority.

160.675. 1. The director of the department of transportation shall have the authority to award grants to local governments for the purpose of obtaining retro reflective sheeting for school warning signs which shall:

(1) Be fluorescent yellow-green in color;

(2) Comply with Section 7B.07 of the Manual on Uniform Traffic Control Devices of the United States Department of Transportation; and

(3) Qualify as Type IX retro reflective sheeting as defined by the American Society for the Testing of Materials (ASTM).

2. The grants awarded pursuant to this section shall be paid from the general revenue fund, subject to appropriation, and may not exceed a total amount of two hundred thousand dollars.

3. To qualify for a grant pursuant to this section, local government entities shall contribute local funds, labor or materials in an amount not less than twenty-five percent of the amount of such community's grant award.

4. In awarding the grants, the director shall consider the community's need for assistance based on safety concerns related to traffic control near a school. The director shall also consider awarding grants to public governmental bodies in different regions throughout the state.

5. The department shall promulgate such rules as are necessary to implement this section. No rule or portion of a rule promulgated pursuant to this section shall become effective unless it has been promulgated pursuant to chapter 536*.

(L. 2001 S.B. 244 § 1)

*Original rolls contain "356", an apparent typographical error.



Section 160.700 National Guard pilot instruction program--duties--qualifications--fund.

National Guard pilot instruction program--duties--qualifications--fund.

160.700. 1. There is hereby established a pilot program for public middle school students using military training and motivation methods. This program shall be established jointly by the department of elementary and secondary education, the department of social services and the National Guard.

2. The program may include and emphasize appropriate role model examples, adventure training, codes of conduct and policies on discipline as necessary to train students to become personally disciplined.

3. Students in the seventh or eighth grade* may apply to attend the program upon recommendation of their school administration, or upon recommendation by local division of family services counselors.

4. This program shall be a four-week residential program at a National Guard facility during which time military training instructors from the National Guard shall have overall responsibility for the students. Academic instruction shall be provided by the local school system and needed training for the families of the students shall be provided by school counselors or the department of social services.

5. There is hereby established in the state treasury the "National Guard Pilot Instruction Program Fund". The pilot program of public instruction established pursuant to this section shall be funded by moneys from this fund. The fund may receive any grants, gifts, donations and appropriations for the purpose of establishing and operating this program.

(L. 2000 S.B. 944)

*Word "grades" appears in original rolls.



Section 160.720 Priority schools identified, criteria--comprehensive school improvement plan required, contents--educational audits, requirements--evaluation of plan, time lines--withholding of funds, when--rules.

Priority schools identified, criteria--comprehensive school improvement plan required, contents--educational audits, requirements--evaluation of plan, time lines--withholding of funds, when--rules.

160.720. 1. The department of elementary and secondary education shall identify as a priority school any school building or attendance center that fails to meet acceptable standards of student achievement established by the state board of education and based upon factors which shall include, but not be limited to, student assessments, graduation rate, drop-out rate, school attendance rate, graduate placement in college, vocational or technical school, or high-wage employment and incidence of school violence.

2. The board of education of any district that contains a priority school shall submit a comprehensive school improvement plan that provides for the following:

(1) Identification of the areas of academic deficiency in student performance on the statewide assessment established pursuant to section 160.518 by disaggregating scores based upon school, grade, academic content area and student demographic subgroups, which shall include, but shall not be limited to, race, ethnicity, disability status, migrant status, limited English proficiency, and economic disadvantage;

(2) Implementation of research-based strategies to assist the priority school in addressing the areas of deficiency;

(3) Alignment of the priority school's curriculum to address deficiencies in student achievement;

(4) Reallocation of district resources to address the areas of academic deficiency, which shall include focusing available funding on professional development in the areas of deficiency; and

(5) Listing of all school buildings and attendance centers declared to be priority schools in the district's annual school accountability report distributed pursuant to section 160.522.

3. The state board of education may appoint a team to conduct an educational audit of any priority school to determine the factors that have contributed to the lack of student achievement and shall give audit priority to schools based upon failure to meet standards of student achievement as established pursuant to this section.

(1) An audit team shall include an experienced teacher and an experienced administrator from successful school districts of comparable size and per-pupil funding. The size of the audit team shall be based upon the size of the school to be audited;

(2) The audit team shall report its findings to the state board of education and the local board of education;

(3) The state board may require all or part of those findings to be addressed in the comprehensive school improvement plan required pursuant to this section.

4. Comprehensive school improvement plans shall be evaluated based upon standards established pursuant to subsection 2 of this section and upon the following time lines:

(1) The comprehensive school improvement plan shall be submitted to the department of elementary and secondary education on or before August fifteenth following any school year in which a school district building meets the criteria established under subsection 1 of this section;

(2) The department of elementary and secondary education shall review and identify areas of concern in the plan within sixty days of receipt; and

(3) Changes to the plan shall be forwarded to the department of elementary and secondary education within sixty days of notice to the district of the areas of concern.

5. The department of elementary and secondary education shall withhold funds authorized in section 163.031 from any school district that fails to submit a comprehensive school improvement plan based upon the standards and time lines established in this section. Withheld funds shall be released upon submission of a comprehensive school improvement plan that meets the established requirements.

6. Designation as a priority school and the effectiveness of the school district in implementing the comprehensive school improvement plan required under this section shall be considered by the state board of education in the school district's accreditation granted pursuant to section 161.092.

7. No rule or portion of a rule promulgated under this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 2002 H.B. 1711, A.L. 2004 S.B. 1080)



Section 160.775 Antibullying policy required--definition--requirements.

Antibullying policy required--definition--requirements.

160.775. 1. Every district shall adopt an antibullying policy by September 1, 2007.

2. "Bullying" means intimidation or harassment that causes a reasonable student to fear for his or her physical safety or property. Bullying may consist of physical actions, including gestures, or oral, cyberbullying, electronic, or written communication, and any threat of retaliation for reporting of such acts.

3. Each district's antibullying policy shall be founded on the assumption that all students need a safe learning environment. Policies shall treat students equally and shall not contain specific lists of protected classes of students who are to receive special treatment. Policies may include age-appropriate differences for schools based on the grade levels at the school. Each such policy shall contain a statement of the consequences of bullying.

4. Each district's antibullying policy shall require district employees to report any instance of bullying of which the employee has firsthand knowledge. The district policy shall address training of employees in the requirements of the district policy.

(L. 2006 S.B. 894, A.L. 2010 H.B. 1543)



Section 160.800 Governor may name council--public hearing required.

Governor may name council--public hearing required.

160.800. The governor may, on behalf of the state and in accordance with chapter 355, establish a private not-for-profit corporation named the "P-20 Council", to carry out the provisions of sections 160.800 to 160.820. As used in this section, the word "corporation" means the P-20 council authorized by this section. Before certification by the governor, the corporation shall conduct a public hearing for the purpose of giving all interested parties an opportunity to review and comment upon the articles of incorporation, bylaws, and method of operation of the corporation. Notice of hearing shall be given at least fourteen days prior to the hearing.

(L. 2009 S.B. 291)



Section 160.805 Articles of incorporation and bylaws--members, terms, staff--annual report.

Articles of incorporation and bylaws--members, terms, staff--annual report.

160.805. 1. The articles of incorporation and bylaws of the corporation shall provide that the purpose of the corporation is to create a more efficient and effective education system that more adequately prepares students for the challenges of entering the workforce.

2. The board of directors of the corporation shall be composed of thirteen members. The governor shall annually appoint one of its members, who shall be employed in the private sector, as chairperson. The board shall consist of the following members:

(1) The director of the department of economic development;

(2) The commissioner of higher education;

(3) The chairperson of the coordinating board for higher education;

(4) The president of the state board of education;

(5) The chairperson of the coordinating board of early childhood;

(6) The commissioner of education;

(7) Seven members appointed by the governor. Two members shall represent higher education institutions, one two-year institution and one four-year institution; two members shall represent elementary and secondary schools; two members shall represent the private, for-profit business sector; and one member shall represent an early childhood education provider.

3. Each member of the board of directors of the corporation appointed by the governor shall serve for a term of four years. Of the directors initially appointed to the board of directors by the governor, two directors shall be designated by the governor to serve a term of four years, two directors shall be designated to serve a term of three years, two directors shall be designated to serve a term of two years, and one director shall be designated to serve a term of one year. Thereafter, directors shall serve a term of four years. Each director shall continue to serve until a successor is duly appointed by the governor.

4. The corporation may receive money from any source, may borrow money, may enter into contracts, and may expend money for any activities appropriate to its purpose.

5. The corporation may appoint staff and do all other things necessary or incidental to carrying out the functions listed in sections 160.800 to 160.820.

6. Any changes in the articles of incorporation or bylaws shall be approved by the governor.

7. The corporation shall submit an annual report to the governor and to the Missouri general assembly by the first day of November and shall include detailed information on the structure, operation, and financial status of the corporation. The corporation shall conduct an annual public hearing to receive comments from interested parties regarding the report, and notice of the hearing shall be given at least fourteen days prior to the hearing.

8. The corporation shall be subject to an annual audit by the state auditor. The corporation shall bear the full cost of the audit.

(L. 2009 S.B. 291)



Section 160.810 Powers and duties.

Powers and duties.

160.810. The corporation, after being certified by the governor as provided by section 160.800, may:

(1) Study the potential for a state-coordinated economic and educational policy that addresses all levels of education;

(2) Determine where obstacles make state support of programs that cross institutional or jurisdictional boundaries difficult and suggest remedies;

(3) Create programs that:

(a) Intervene at known critical transition points, such as middle school to high school and the freshman year of college, to help ensure student success at the next level;

(b) Foster higher education faculty spending time in elementary and secondary classrooms and private workplaces, and elementary and secondary faculty spending time in general education-level higher education courses and private workplaces, with particular emphasis on secondary school faculty working with general education higher education faculty;

(c) Allow education stakeholders to collaborate with members of business and industry to foster policy alignment, professional interaction, and information systems across sectors;

(d) Regularly provide feedback to schools, colleges, and employers concerning the number of students requiring postsecondary remediation, whether in educational institutions or the workplace;

(4) Explore ways to better align academic content, particularly between secondary school and first-year courses at public colleges and universities, which may include alignment between:

(a) Elementary and secondary assessments and public college and university admission and placement standards; and

(b) Articulation agreements for programs across sectors and educational levels.

(L. 2009 S.B. 291)



Section 160.815 Debts not debt of the state.

Debts not debt of the state.

160.815. 1. Debts incurred by the corporation established pursuant to the authority of sections 160.800 to 160.820 do not represent or constitute a debt of this state within the meaning of the provisions of the constitution or statutes of this state.

2. The corporation established pursuant to sections 160.800 to 160.820 shall be subject to all provisions of chapter 355 which do not conflict with the provisions of sections 160.800 to 160.820.

(L. 2009 S.B. 291)



Section 160.820 Departments may contract with corporation for activities.

Departments may contract with corporation for activities.

160.820. In order to assist the corporation in achieving the objectives identified in section 160.810, the department of economic development, department of elementary and secondary education, and department of higher education may contract with the corporation for activities consistent with the corporation's purpose, as specified in section 160.805, including but not limited to the employment of any personnel of the corporation, administrative services, and provision of office space. When contracting with the corporation under the provisions of this section, the departments may directly enter into agreements with the corporation and shall not be bound by the provisions of chapter 34.

(L. 2009 S.B. 291)



Section 160.900 Participation--lead agency designation--rulemaking authority.

Participation--lead agency designation--rulemaking authority.

160.900. 1. The state of Missouri shall participate in the federal Infant and Toddler Program, Part C of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. Section 1431, et seq., and provide early intervention services to infants and toddlers determined eligible under state regulations.

2. The state agency designated by the governor as the lead agency shall be responsible for the administration and implementation of Part C of IDEA through a regional Part C early intervention system and shall promulgate rules implementing the requirements of Part C of IDEA consistent with federal regulations, 34 C.F.R. 303, et seq.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 160.900 to 160.925 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 160.900 to 160.925 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after July 1, 2005, shall be invalid and void.

4. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of this section shall not sunset.

(L. 2005 S.B. 500, A.L. 2007 S.B. 112)



Section 160.905 State interagency coordinating council established, members, meetings, duties.

State interagency coordinating council established, members, meetings, duties.

160.905. 1. The lead agency shall establish a "State Interagency Coordinating Council" for the state Part C early intervention system. The composition of the council shall include the members required under Part C of the IDEA consistent with federal regulations, 34 C.F.R. 303.601, appointed by the governor.

2. The state interagency coordinating council shall meet at least quarterly and shall comply with chapter 610.

3. The state interagency coordinating council shall advise and assist the lead agency pursuant to IDEA requirements, 34 C.F.R. 303.650 to 303.654.

4. The state interagency coordinating council shall assist the lead agency in the preparation and submission of an annual report to the governor and to the secretary of the United States Department of Education on the status of infant and toddler early intervention programs in the state and report any recommendations for improvements to such programs.

5. The lead agency, in consultation with any other state agencies involved in the Part C early intervention system, shall submit rules and regulations, other than emergency rules and regulations, to the council for review prior to the lead agency's final approval. The council shall review all proposed rules and regulations and report its recommendations thereon to the lead agency within thirty days. The lead agency shall respond to the council's recommendations providing reasons for proposed rules and regulations that are not consistent with the council's recommendations.

6. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of this section shall not sunset.

(L. 2005 S.B. 500, A.L. 2007 S.B. 112)



Section 160.910 Lead agency to maintain Part C early intervention system--compilation of data--monitoring of expenditures--bidding process to be established--centralized system of enrollment.

Lead agency to maintain Part C early intervention system--compilation of data--monitoring of expenditures--bidding process to be established--centralized system of enrollment.

160.910. 1. The lead agency shall maintain a state Part C early intervention system under Part C of the Individuals with Disabilities Education Act, 20 U.S.C. Section 1431, et seq., for eligible children and families of such children which shall be administered through the regional Part C early intervention system.

2. The lead agency shall compile data in the system on the number of eligible children in the state in need of early intervention services, the number of eligible children and their families served, the types of services provided, and other information as deemed necessary by the agency.

3. The state Part C early intervention system shall include a comprehensive child-find system and public awareness program to ensure that eligible children are identified, located, referred to the system, and evaluated for eligibility.

4. The lead agency shall monitor system expenditures for administrative services and regional offices to ensure maximum utilization of state funds for all children determined to be eligible for early intervention services. The lead agency or its designee shall provide regional offices with the necessary financial data to assist regional offices in monitoring their expenditures and the cost of direct services. Such data shall include the number of children eligible from the most recent child count from that region and monthly data reports on the costs spent by providers in their network.

5. The lead agency shall establish a bidding process for determining regional offices across the state. The bidding process shall establish criteria for allowing regions to implement models that will serve the unique needs of their community. Such process shall encourage organizations bidding for a center to demonstrate agreements:

(1) With other state and local government entities that provide services to infants and toddlers with developmental disabilities including regional centers as defined in section 633.005 and boards established under sections 205.968 to 205.973; and

(2) To collaborate with established, quality early intervention providers in the region to establish a network for early intervention services.

6. The lead agency shall establish a centralized system of provider enrollment to assure that all Part C early intervention system providers meet requirements of Part C regulations and the Missouri state plan.

7. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of this section shall not sunset.

(L. 2005 S.B. 500, A.L. 2007 S.B. 112)



Section 160.915 Regional office proposals, contents.

Regional office proposals, contents.

160.915. 1. Each regional office shall include in their proposal the following assurances and documentation of their plan to:

(1) Provide those functions that are specifically identified under federal and state regulations implementing Part C of IDEA, 20 U.S.C. Section 1431, as functions to be provided at public expense, with no cost to the parent;

(2) Contract with established community early intervention providers or hire providers as geographic necessity requires to ensure all services are available and accessible within the region;

(3) Implement a system of provider oversight to ensure:

(a) That all services are available and accessible within that region including the use of providers hired by the regional office where geographic necessity requires this practice; and

(b) Compliance by all providers in the regional office's provider network, including but not limited to upholding the requirements of Part C of IDEA;

(4) Include in each child's individual family service plan family-oriented approaches to support the child's developmental goals;

(5) Incorporate as the focus of the individualized family service plan best available practices and coaching approaches that support the family's capacity to meet the developmental needs of their child;

(6) Develop or maintain resources or utilize multiple funding sources for providing early intervention services for children with disabilities in the region for which they are bidding; and

(7) Implement a system for reutilization of assistive technology devices and oversight of assistive technology authorizations.

2. The lead agency may determine other assurances and request additional documentation they deem to be necessary and reasonable to achieve the purpose of this section and to comply with applicable federal law and regulation.

3. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of this section shall not sunset.

(L. 2005 S.B. 500, A.L. 2007 S.B. 112)



Section 160.920 Funding limitations--third-party payers--schedule of fees for family cost participation--collection of fees.

Funding limitations--third-party payers--schedule of fees for family cost participation--collection of fees.

160.920. 1. No funds appropriated to the lead agency for the implementation and administration of sections 160.900 to 160.925 shall be used to satisfy a financial commitment for services that should have been paid from another public or private source. Federal funds available under Part C of the IDEA, 20 U.S.C. Section 1431, et seq., shall be used whenever necessary to prevent the delay of early intervention services to the eligible child or family. When funds are used to reimburse the service provider to prevent a delay of the provision of services, the funds shall be recovered from the public or private source that has ultimate responsibility for the payment.

2. Nothing in this section shall be construed to permit any other state agency providing medically related services to reduce medical assistance to eligible children.

3. Payments for the provision of direct early intervention services to children and families shall be paid in the manner prescribed by the lead agency.

4. The lead agency shall promulgate rules for the reimbursement of services from all third-party payers, both private and public.

5. The lead agency or its designee shall, in the first instance and where applicable, seek payment from all third-party payers prior to claiming payment from the state Part C early intervention system for services rendered to eligible children.

6. The lead agency or its designee may pay required deductibles, co-payments, coinsurance or other out-of-pocket expenses for a Part C early intervention program eligible child directly to a provider.

7. The lead agency shall promulgate rules that establish a schedule of monthly cost participation fees for early intervention services per qualifying family regardless of the number of children participating or the amount of services provided. Such fees shall not include services to be provided to the family at no cost as established in Part C of IDEA, 20 U.S.C. Section 1431, et seq. Fees shall be based on a sliding scale to become effective October 1, 2005, that contemplates the following elements:

(1) Adjusted gross income, family size, financial hardship and Medicaid eligibility with the fee implementation beginning at two hundred percent of the federal poverty guidelines;

(2) A minimum fee amount of five dollars to the maximum amount of one hundred dollars monthly, with the lead agency retaining the right to revise the fee schedule no earlier than the third year after the family cost participation effective date;

(3) An increased fee schedule for parents who have insurance and elect not to assign such right of recovery or indemnification to the lead agency;

(4) Procedures for notifying the regional office that a family is not complying with the cost participation fee and procedures for suspending services.

8. All amounts generated by family cost participation, insurance reimbursements, and Medicaid reimbursement shall be deposited to the fund created in section 160.925.

9. The lead agency may assign the collection of early intervention participation fees, payments, and public or private insurance to a designee, contractor, provider, third-party agent, or designated clearinghouse participating in the Part C early intervention system. Such fees, payments, or insurance amounts shall be paid to the department, its designee, contractor, provider, third-party agent, or designated clearinghouse in a timely manner. Notice of collection procedures, schedule of fees or payments, and guidelines for inability to pay shall be made available to parents of eligible children.

10. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of this section shall not sunset.

(L. 2005 S.B. 500, A.L. 2007 S.B. 112)



Section 160.925 Fund created, use of moneys--transfer of moneys.

Fund created, use of moneys--transfer of moneys.

160.925. 1. There is hereby created in the state treasury the "Part C Early Intervention System Fund" for implementing the provisions of sections 160.900 to 160.925. Moneys deposited in the fund shall be considered state funds under article IV, section 15 of the Missouri Constitution. The state treasurer shall be custodian of the fund and shall disburse moneys from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of sections 160.900 to 160.925. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

2. At the end of each biennium and after all statutorily or constitutionally required transfer of funds have been made, the state treasurer shall transfer the balance in the fund, except for gifts, donations, bequests, or money received from a federal source, created in subsection 1 of this section in excess of two hundred percent of the previous fiscal year's expenditures into the state general revenue fund.

3. Notwithstanding the provisions of section 23.253 to the contrary, the provisions of this section shall not sunset.

(L. 2005 S.B. 500, A.L. 2007 S.B. 112)



Section 160.932 Pilot program for a part-time child-find coordinator (St. Louis).

Pilot program for a part-time child-find coordinator (St. Louis).

160.932. 1. Subject to appropriations, the department of elementary and secondary education shall implement a pilot program allowing the regional interagency coordinating council of the greater St. Louis system point of entry to hire a part-time child-find coordinator to conduct the child-find requirements under subsection 3 of section 160.910 for the region. The part-time child-find coordinator shall be hired, selected, and employed by the regional interagency coordinating council of the greater St. Louis system point of entry by July 1, 2008.

2. By September 1, 2010, the greater St. Louis system point of entry shall conduct a study on the effect of hiring the child-find coordinator under this section. The study shall be submitted to the department, the state interagency coordinating council and the general assembly.

3. The provisions of this section shall expire on September 1, 2011.

(L. 2007 S.B. 112)

Expires 9-01-11



Section 160.933 Program fund created, use of moneys--rulemaking authority.

Program fund created, use of moneys--rulemaking authority.

160.933. 1. There is hereby created in the state treasury the "Part C Early Intervention Pilot Program Fund" for implementing the provisions of section 160.932. Moneys deposited in the fund shall be considered state funds under article IV, section 15 of the Missouri Constitution. The state treasurer shall be custodian of the fund and may disburse moneys from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for administration of section 160.932. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

2. At the end of each biennium and after all statutorily or constitutionally required transfer of funds have been made, the state treasurer shall transfer the balance in the fund, except for gifts, donations, bequests, or money received from a federal source, created in subsection 1 of this section in excess of two hundred percent of the previous fiscal year's expenditures into the state general revenue fund.

3. The department of elementary and secondary education shall promulgate rules to implement the provisions of section 160.932. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 112)



Section 160.1990 Criteria to facilitate transition of foster children--definitions--receiving school duties--on-time graduation procedures.

Criteria to facilitate transition of foster children--definitions--receiving school duties--on-time graduation procedures.

160.1990. 1. In order to remove barriers to educational success imposed on foster care children because of frequent moves, the department of elementary and secondary education shall ensure that the following criteria are implemented in every school district in this state regarding enrollment of foster care children:

(1) Facilitate the timely enrollment of foster care children and ensure that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district or districts or variations in entrance and age requirements;

(2) Facilitate the student placement process through which foster care children are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment;

(3) Facilitate the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities;

(4) Facilitate the on-time graduation of foster care children;

(5) Provide for the promulgation and enforcement of administrative rules implementing the provisions of this section;

(6) Provide for the uniform collection and sharing of information between and among schools, foster care children, and their families under this section;

(7) Promote flexibility and cooperation between the educational system, foster parents, and the foster care student in order to achieve educational success for the student.

2. For purposes of this section, the following terms shall mean:

(1) "Education records", those official records, files, and data directly related to a foster care student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs;

(2) "Extracurricular activities", a voluntary activity sponsored by the school. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities;

(3) "Foster care child", a school-aged child enrolled in kindergarten through twelfth grade who is residing in a foster care setting in this state;

(4) "Transition":

(a) The formal and physical process of transferring from school to school; or

(b) The period of time in which a foster care student moves from one school to another school.

3. (1) When a foster care student transfers before or during the school year, the receiving school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending school or educational assessments conducted at the sending school if the courses are offered. Course placement includes but is not limited to honors, international baccalaureate, advanced placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career-challenging courses shall be paramount when considering placement. This requirement does not preclude the receiving school from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course.

(2) The receiving school shall initially honor placement of a foster care student in educational programs based on current educational assessments conducted at the sending school or participation or placement in like programs in the sending school. Such programs include, but are not limited to, gifted and talented programs and English as a second language (ESL). This requirement does not preclude the receiving school from performing subsequent evaluations to ensure appropriate placement of the student.

(3) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C.A. Section 1400, et seq., the receiving school shall initially provide comparable services to a foster care student with disabilities based on his or her current individualized education program (IEP). In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C.A. Section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. Sections 12131-12165, the receiving school shall make reasonable accommodations and modifications to address the needs of incoming foster care students with disabilities, subject to an existing 504 or Title II plan, to provide the foster care student with equal access to education. This requirement does not preclude the receiving school from performing subsequent evaluations to ensure appropriate placement of the student.

(4) Schools shall have flexibility in waiving course or program prerequisites, or other preconditions for placement in courses or programs offered at the school.

4. In order to facilitate the on-time graduation of foster care children, schools shall incorporate the following procedures:

(1) Schools shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another school or shall provide reasonable justification for denial. If a waiver is not granted to a foster care student who would qualify to graduate from the sending school, the receiving school shall provide an alternative means of acquiring required course work so that graduation may occur on time;

(2) Receiving schools shall accept:

(a) Exit or end-of-course exams required for graduation from the sending school; or

(b) National norm-referenced achievement tests; or

(c) Alternative testing, in lieu of testing requirements for graduation in the receiving school.

If such alternatives cannot be accommodated by the receiving school for a foster care student transferring in his or her senior year, the provisions of subsection 5 of this section shall apply.

5. If a foster care student transferring at the beginning or during his or her senior year is ineligible to graduate from the receiving school after all alternatives have been considered, the sending and receiving schools shall ensure the receipt of a diploma from the sending school, if the student meets the graduation requirements of the sending school.

(L. 2012 H.B. 1577)



Section 160.2000 Text of compact.

Text of compact.

160.2000. Interstate Compact on Educational Opportunity for Military Children

ARTICLE I

PURPOSE

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A. Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district(s) or variations in entrance/age requirements.

B. Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C. Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D. Facilitating the on-time graduation of children of military families.

E. Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F. Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G. Promoting coordination between this compact and other compacts affecting military children.

H. Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Active duty" means: full-time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Section 1209 and 1211.

B. "Children of military families" means: a school-aged child(ren), enrolled in Kindergarten through Twelfth (12th) grade, in the household of an active duty member.

C. "Compact commissioner" means: the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D. "Deployment" means: the period one (1) month prior to the service members' departure from their home station on military orders though six (6) months after return to their home station.

E. "Education(al) records" means: those official records, files, and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F. "Extracurricular activities" means: a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G. "Interstate Commission on Educational Opportunity for Military Children" means: the commission that is created under Article IX of this compact, which is generally referred to as Interstate Commission.

H. "Local education agency" means: a public authority legally constituted by the state as an administrative agency to provide control of and direction for Kindergarten through Twelfth (12th) grade public educational institutions.

I. "Member state" means: a state that has enacted this compact.

J. "Military installation" means: means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K. "Nonmember state" means: a state that has not enacted this compact.

L. "Receiving state" means: the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

N. "Sending state" means: the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O. "State" means: a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory.

P. "Student" means: the child of a military family for whom the local education agency receives public funding and who is formally enrolled in Kindergarten through Twelfth (12th) grade.

Q. "Transition" means: 1) the formal and physical process of transferring from school to school or 2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R. "Uniformed service(s)" means: the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S. "Veteran" means: a person who served in the uniformed services and who was discharged or released there from under conditions other than dishonorable.

ARTICLE III

APPLICABILITY

A. Except as otherwise provided in Section B, this compact shall apply to the children of:

1. active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. Section 1209 and 1211;

2. members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one (1) year after medical discharge or retirement; and

3. members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one (1) year after death.

B. The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C. The provisions of this compact shall not apply to the children of:

1. inactive members of the national guard and military reserves;

2. members of the uniformed services now retired, except as provided in Section A;

3. veterans of the uniformed services, except as provided in Section A; and

4. other U.S. Dept. of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV

EDUCATIONAL RECORDS & ENROLLMENT

A. Unofficial or "hand-carried" education records - In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B. Official education records/transcripts - Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten (10) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C. Immunizations - Compacting states shall give thirty (30) days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty (30) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D. Kindergarten and First grade entrance age - Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level (including Kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V

PLACEMENT & ATTENDANCE

A. Course placement - When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B. Educational program placement - The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to: 1) gifted and talented programs; and 2) English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C. Special education services - 1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C.A. Section 1400 et seq, the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP); and 2) In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C.A. Section 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C.A. Sections 12131-12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D. Placement flexibility - Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E. Absence as related to deployment activities - A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI

ELIGIBILITY

A. Eligibility for enrollment

1. Special power of attorney, relative to the guardianship of a child of a military family and executed under applicable law shall be sufficient for the purposes of enrollment and all other actions requiring parental participation and consent.

2. A local education agency shall be prohibited from charging local tuition to a transitioning military child placed in the care of a noncustodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent.

3. A transitioning military child, placed in the care of a non-custodial parent or other person standing in loco parentis who lives in a jurisdiction other than that of the custodial parent, may continue to attend the school in which he/she was enrolled while residing with the custodial parent.

B. Eligibility for extracurricular participation - State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII

GRADUATION

In order to facilitate the on-time graduation of children of military families states and local education agencies shall incorporate the following procedures:

A. Waiver requirements - Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B. Exit exams - States shall accept: 1) exit or end-of-course exams required for graduation from the sending state; or 2) national norm-referenced achievement tests or 3) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her Senior year, then the provisions of Article VII, Section C shall apply.

C. Transfers during Senior year - Should a military student transferring at the beginning or during his or her Senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with Sections A and B of this Article.

ARTICLE VIII

STATE COORDINATION

A. Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B. The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C. The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D. The compact commissioner and the military family education liaison designated herein shall be ex-officio members of the State Council, unless either is already a full voting member of the State Council.

ARTICLE IX

INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children". The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B. Consist of one Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C. Consist of ex-officio, nonvoting representatives who are members of interested organizations. Such ex-officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

D. Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E. Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense, shall serve as an ex-officio, nonvoting member of the executive committee.

F. Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G. Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by federal and state statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing a person of a crime, or formally censuring a person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes; or

7. Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

H. For a meeting, or portion of a meeting, closed pursuant to this provision, the Interstate Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemptible provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

I. The Interstate Commission shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J. The Interstate Commission shall create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission or any member state.

ARTICLE X

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To provide for dispute resolution among member states.

B. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of statutory law and shall be binding in the compact states to the extent and in the manner provided in this compact.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

E. To establish and maintain offices which shall be located within one or more of the member states.

F. To purchase and maintain insurance and bonds.

G. To borrow, accept, hire or contract for services of personnel.

H. To establish and appoint committees including, but not limited to, an executive committee as required by Article IX, Section E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q. To establish uniform standards for the reporting, collecting and exchanging of data.

R. To maintain corporate books and records in accordance with the bylaws.

S. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T. To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1. Establishing the fiscal year of the Interstate Commission;

2. Establishing an executive committee, and such other committees as may be necessary;

3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

4. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

5. Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

6. Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

7. Providing "start up" rules for initial administration of the compact.

B. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice-chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice-chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C. Executive Committee, Officers and Personnel

1. The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a. Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b. Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c. Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

2. The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D. The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1. The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2. The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. Rulemaking Authority - The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Act, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B. Rulemaking Procedure - Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act", of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C. Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

D. If a majority of the legislatures of the compacting states rejects a Rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A. Oversight

1. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as statutory law.

2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

3. The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

B. Default, Technical Assistance, Suspension and Termination - If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

1. Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

2. Provide remedial training and specific technical assistance regarding the default.

3. If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4. Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

5. The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

6. The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

7. The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C. Dispute Resolution

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and non-member states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D. Enforcement

1. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2. The Interstate Commission, may by majority vote of the members, initiate legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

3. The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV

FINANCING OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall by audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV

MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten (10) of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI

WITHDRAWAL AND DISSOLUTION

A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute, which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one (1) year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B. Dissolution of Compact

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one (1) member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2. All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

(L. 2008 H.B. 1678)



Section 160.2100 Citation of law--task force created, members, duties, expiration date--reports.

Citation of law--task force created, members, duties, expiration date--reports.

160.2100. 1. Sections 160.2100 and 160.2110 shall be known and may be cited as "Erin's Law".

2. The "Task Force on the Prevention of Sexual Abuse of Children" is hereby created to study the issue of sexual abuse of children. The task force shall consist of all of the following members:

(1) One member of the general assembly appointed by the president pro tem of the senate;

(2) One member of the general assembly appointed by the minority floor leader of the senate;

(3) One member of the general assembly appointed by the speaker of the house of representatives;

(4) One member of the general assembly appointed by the minority leader of the house of representatives;

(5) The director of the department of social services or his or her designee;

(6) The commissioner of education or his or her designee;

(7) The director of the department of health and senior services or his or her designee;

(8) The director of the office of prosecution services or his or her designee;

(9) A representative representing law enforcement appointed by the governor;

(10) Three active teachers employed in Missouri appointed by the governor;

(11) A representative of an organization involved in forensic investigation relating to child abuse in this state appointed by the governor;

(12) A school superintendent appointed by the governor;

(13) A representative of the state domestic violence coalition appointed by the governor;

(14) A representative from the juvenile and family court appointed by the governor;

(15) A representative from Missouri Network of Child Advocacy Centers appointed by the governor;

(16) An at-large member appointed by the governor.

3. Members of the task force shall be individuals who are actively involved in the fields of the prevention of child abuse and neglect and child welfare. The appointment of members shall reflect the geographic diversity of the state.

4. The task force shall elect a presiding officer by a majority vote of the membership of the task force. The task force shall meet at the call of the presiding officer.

5. The task force shall make recommendations for reducing child sexual abuse in Missouri. In making those recommendations, the task force shall:

(1) Gather information concerning child sexual abuse throughout the state;

(2) Receive reports and testimony from individuals, state and local agencies, community-based organizations, and other public and private organizations; and

(3) Create goals for state policy that would prevent child sexual abuse.

6. The recommendations may include proposals for specific statutory changes and methods to foster cooperation among state agencies and between the state and local government.

7. The task force shall consult with employees of the department of social services, the department of public safety, department of elementary and secondary education, and any other state agency, board, commission, office, or department as necessary to accomplish the task force's responsibilities under this section.

8. The members of the task force shall serve without compensation and shall not be reimbursed for their expenses.

9. Beginning January 1, 2014, the department of elementary and secondary education, in collaboration with the task force, shall make yearly reports to the general assembly on the department's progress in preventing child sexual abuse.

(L. 2011 S.B. 54, A.L. 2013 S.B. 256)



Section 160.2110 Adoption and implementation of policy, content.

Adoption and implementation of policy, content.

160.2110. 1. The task force on the prevention of sexual abuse of children established in section 160.2100 may adopt and implement a policy addressing sexual abuse of children that may include:

(1) Age-appropriate curriculum for students in pre-K through fifth grade;

(2) Training for school personnel on child sexual abuse;

(3) Educational information to parents or guardians provided in the school handbook on the warning signs of a child being abused, along with any needed assistance, referral, or resource information;

(4) Available counseling and resources for students affected by sexual abuse; and

(5) Emotional and educational support for a child of abuse to continue to be successful in school.

2. Any policy adopted may address without limitation:

(1) Methods for increasing teacher, student, and parent awareness of issues regarding sexual abuse of children, including knowledge of likely warning signs indicating that a child may be a victim of sexual abuse;

(2) Actions that a child who is a victim of sexual abuse could take to obtain assistance and intervention; and

(3) Available counseling options for students affected by sexual abuse.

(L. 2011 S.B. 54)






Chapter 161 State Department of Elementary and Secondary Education

Section 161.020 Department of elementary and secondary education created--superintendents of schools for deaf and for blind students--appointment.

Department of elementary and secondary education created--superintendents of schools for deaf and for blind students--appointment.

161.020. 1. There is hereby created a department of elementary and secondary education headed by a state board of education as provided in article IX, Constitution of Missouri, and chapter 161 and others. The state board shall appoint a commissioner of education as the chief administrative officer of the department.

2. The department of education, chapter 161 and others, is abolished and its powers, duties, personnel and property are transferred as provided in this act**.

3. The division of public schools of the department of education, chapter 161 and others, is abolished and its powers, duties, personnel and property, with exceptions specified elsewhere in this act**, are transferred by type I transfer to the department of elementary and secondary education.

4. The Missouri School for the Deaf, chapter 178 and others, and the Missouri School for the Blind, chapter 178 and others, are transferred to the department of elementary and secondary education by a type I transfer. The commissioner of education shall appoint superintendents for these schools and members of the advisory boards, provided in chapter 178 and others.

(L. 1973 1st Ex. Sess. S.B. 1 § 5)

Effective 5-2-74

*Transferred 1986; formerly section 5 Reorganization Act 1974

**"This act" refers to the Reorganization Act 1974.



Section 161.022 State board of education--appointment, terms, removal, compensation.

State board of education--appointment, terms, removal, compensation.

161.022. 1. The state board of education consists of eight lay members appointed by the governor, by and with the advice and consent of the senate, after an open committee hearing. The term of office of each member is eight years. At the expiration of the term of each member, the governor, by and with the advice and consent of the senate, shall appoint a successor. If the general assembly is not in session at the time for making an appointment, the governor shall make a temporary appointment as in the case of a vacancy.

2. No member may be removed by the governor except after written notice and hearing on charges of malfeasance, misfeasance, or nonfeasance in office.

3. Each member of the board shall receive as compensation for his services twenty-five dollars for each day actually spent in attendance at board meetings, and in addition shall be reimbursed for all necessary expenses incurred in the performance of his duties as a member of the board.

(L. 1963 p. 200 § 2-2, A.L. 1967 p. 236)

(Source: RSMo 1959 § 160.020)



Section 161.032 Qualifications of state board members.

Qualifications of state board members.

161.032. The members of the board shall be citizens of high moral standards and recognized ability in their respective business or profession, who have resided in the state for not less than five years immediately preceding their appointment, and not more than one of whom shall be a resident of the same county or congressional district. At no time shall more than four members be of the same political party. No member of the board shall be connected, either as an official or as an employee, with any public, private, or denominational school, college or university, nor be the holder of or a candidate for any public office.

(L. 1963 p. 200 § 2-3)

(Source: RSMo 1959 § 160.030)



Section 161.042 Oath of office.

Oath of office.

161.042. Each member shall take an oath to support the constitution of the United States and of this state and to faithfully demean himself in office.

(L. 1963 p. 200 § 2-4)

(Source: RSMo 1959 § 160.040)



Section 161.052 Vacancies in office.

Vacancies in office.

161.052. Any vacancy occurring in the term of office of any board member shall be filled by appointment by the governor, by and with the advice and consent of the senate, for the unexpired term. If a vacancy occurs while the general assembly is not in session, the governor shall make a temporary appointment until the next session of the general assembly, when he shall nominate some person to fill the office.

(L. 1963 p. 200 § 2-5)

(Source: RSMo 1959 § 160.050)



Section 161.062 Selection of officers of the board.

Selection of officers of the board.

161.062. The board shall elect one of its members president and one vice president and may appoint any other officers it deems necessary. The officers shall serve at the pleasure of the board.

(L. 1963 p. 200 § 2-6)

(Source: RSMo 1959 § 160.070)



Section 161.072 Meetings of board--records, electronic availability, when.

Meetings of board--records, electronic availability, when.

161.072. The state board of education shall meet semiannually in December and in June in Jefferson City. Other meetings may be called by the president of the board on seven days' written notice to the members. In the absence of the president, the commissioner of education shall call a meeting on request of three members of the board, and if both the president and the commissioner of education are absent or refuse to call a meeting, any three members of the board may call a meeting by similar notices in writing. The business to come before the board shall be available by free electronic record at least seven business days prior to the start of each meeting. All records of any decisions, votes, exhibits, or outcomes shall be available by free electronic media within forty-eight hours following the conclusion of every meeting. Any materials prepared for the members of the board by the staff shall be delivered to the members at least five days before the meeting, and to the extent such materials are public records as defined in section 610.010 and are not permitted to be closed under section 610.021, shall be made available by free electronic media at least five business days in advance of the meeting.

(L. 1963 p. 200 § 2-7, A.L. 1973 H.B. 158, A.L. 2009 S.B. 291)

(Source: RSMo 1959 § 160.060)



Section 161.082 Board members may not act individually--quorum.

Board members may not act individually--quorum.

161.082. 1. The board may act only when lawfully convened in a regular or special meeting, and it may speak only through its official records. No member of the board has any authority as an individual by reason of his official position.

2. At all meetings of the board five members are necessary to constitute a quorum for the transaction of business, but no official actions may be taken unless a majority of the whole board votes therefor.

(L. 1963 p. 200 § 2-8)

(Source: RSMo 1959 §§ 160.080, 160.090)



Section 161.092 Powers and duties of state board.

Powers and duties of state board.

161.092. The state board of education shall:

(1) Adopt rules governing its own proceedings and formulate policies for the guidance of the commissioner of education and the department of elementary and secondary education;

(2) Carry out the educational policies of the state relating to public schools that are provided by law and supervise instruction in the public schools;

(3) Direct the investment of all moneys received by the state to be applied to the capital of any permanent fund established for the support of public education within the jurisdiction of the department of elementary and secondary education and see that the funds are applied to the branches of educational interest of the state that by grant, gift, devise or law they were originally intended, and if necessary institute suit for and collect the funds and return them to their legitimate channels;

(4) Cause to be assembled information which will reflect continuously the condition and management of the public schools of the state;

(5) Require of county clerks or treasurers, boards of education or other school officers, recorders and treasurers of cities, towns and villages, copies of all records required to be made by them and all other information in relation to the funds and condition of schools and the management thereof that is deemed necessary;

(6) Provide blanks suitable for use by officials in reporting the information required by the board;

(7) When conditions demand, cause the laws relating to schools to be published in a separate volume, with pertinent notes and comments, for the guidance of those charged with the execution of the laws;

(8) Grant, without fee except as provided in section 168.021, certificates of qualification and licenses to teach in any of the public schools of the state, establish requirements therefor, formulate regulations governing the issuance thereof, and cause the certificates to be revoked for the reasons and in the manner provided in section 168.071;

(9) Classify the public schools of the state, subject to limitations provided by law and subdivision (14) of this section, establish requirements for the schools of each class, and formulate rules governing the inspection and accreditation of schools preparatory to classification, with such requirements taking effect not less than two years from the date of adoption of the proposed rule by the state board of education, provided that this condition shall not apply to any requirement for which a time line for adoption is mandated in either federal or state law;

(10) Make an annual report on or before the first Wednesday after the first day of January to the general assembly or, when it is not in session, to the governor for publication and transmission to the general assembly. The report shall be for the last preceding school year, and shall include:

(a) A statement of the number of public schools in the state, the number of pupils attending the schools, their sex, and the branches taught;

(b) A statement of the number of teachers employed, their sex, their professional training, and their average salary;

(c) A statement of the receipts and disbursements of public school funds of every description, their sources, and the purposes for which they were disbursed;

(d) Suggestions for the improvement of public schools; and

(e) Any other information relative to the educational interests of the state that the law requires or the board deems important;

(11) Make an annual report to the general assembly and the governor concerning coordination with other agencies and departments of government that support family literacy programs and other services which influence educational attainment of children of all ages;

(12) Require from the chief officer of each division of the department of elementary and secondary education, on or before the thirty-first day of August of each year, reports containing information the board deems important and desires for publication;

(13) Cause fifty copies of its annual report to be reserved for the use of each division of the state department of elementary and secondary education, and ten copies for preservation in the state library;

(14) Promulgate rules under which the board shall classify the public schools of the state; provided that the appropriate scoring guides, instruments, and procedures used in determining the accreditation status of a district shall be subject to a public meeting upon notice in a newspaper of general circulation in each of the three most populous cities in the state and also a newspaper that is a certified minority business enterprise or woman-owned business enterprise in each of the two most populous cities in the state, and notice to each district board of education, each superintendent of a school district, and to the speaker of the house of representatives, the president pro tem of the senate, and the members of the joint committee on education, at least fourteen days in advance of the meeting, which shall be conducted by the department of elementary and secondary education not less than ninety days prior to their application in accreditation, with all comments received to be reported to the state board of education;

(15) Have other powers and duties prescribed by law.

(L. 1963 p. 200 § 2-9, A.L. 1973 H.B. 158, A.L. 2002 H.B. 1711, A.L. 2003 S.B. 296, A.L. 2013 S.B. 125)

(Source: RSMo 1959 § 160.090)

CROSS REFERENCES:

List of conforming publishers, 170.091

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 161.093 High school equivalency certificate may be issued by state board, when.

High school equivalency certificate may be issued by state board, when.

161.093. Any person who has not obtained a high school diploma or certificate of graduation and who is a resident of Missouri or who lives on a federal reservation within Missouri or who is a member of the Armed Forces of the United States stationed in Missouri may become an applicant for a high school equivalency certificate to be issued by the department of elementary and secondary education as provided under rules and regulations adopted by the state board of education.

(L. 1977 H.B. 130 § 1)



Section 161.094 Examinations for high school equivalency certificate, what tests acceptable.

Examinations for high school equivalency certificate, what tests acceptable.

161.094. The department of elementary and secondary education shall provide for examination of such applicants at least twice each year at places reasonably convenient for the applicants. The examination shall be designed to test the applicant's knowledge of subject matter usually presented in the courses required to be successfully completed by those graduating from the public high schools of the state. The certificate of equivalence may also be issued on the basis of test scores certified to the state board of education by the United States Armed Forces Institute, or a similar agency approved by the state board of education.

(L. 1977 H.B. 130 § 2)



Section 161.095 Fee for examination.

Fee for examination.

161.095. The state board of education may charge an examination fee of each applicant to cover the cost of administering the program.

(L. 1977 H.B. 130 § 3)



Section 161.097 Evaluation of teacher education programs--accreditation of law schools--rights of graduates.

Evaluation of teacher education programs--accreditation of law schools--rights of graduates.

161.097. 1. The state board of education shall establish standards and procedures by which it will evaluate all teacher training institutions in this state for the approval of teacher education programs. The state board of education shall not require teacher training institutions to meet national or regional accreditation as a part of its standards and procedures in making those evaluations, but it may accept such accreditations in lieu of such approval if standards and procedures set thereby are at least as stringent as those set by the board. The state board of education's standards and procedures for evaluating teacher training institutions shall equal or exceed those of national or regional accrediting associations.

2. Upon approval by the state board of education of the teacher education program at a particular teacher training institution, any person who graduates from that program, and who meets other requirements which the state board of education shall prescribe by rule, regulation and statute shall be granted a certificate or license to teach in the public schools of this state. However, no such rule or regulation shall require that the program from which the person graduates be accredited by any national or regional accreditation association.

3. Notwithstanding any provision in the law to the contrary, the state board of education may accredit a graduate law school and any graduate of such an accredited law school shall be allowed to take the examination for admission to the bar of Missouri.

(L. 1985 S.B. 154 § 1)



Section 161.098 Retention and recruitment of teachers, report required.

Retention and recruitment of teachers, report required.

161.098. Beginning December 15, 1999, and annually by that date in each following year, the state board of education shall report to the general assembly on the retention and recruitment of teachers in the state's schools. The report shall include, but not be limited to, information on the numbers of teachers entering and leaving employment in the public schools of the state, analysis of the issues affecting teacher recruitment, including the need for identifying African-American and other minority students, including males, who show potential or interest in becoming a teacher, recruiting such students as prospective teachers, and methods for providing financial aid to such students, and suggestions for meeting predicted needs of numbers of teachers and in areas of certification.

(L. 1998 S.B. 781 § 161.220)



Section 161.099 Department to ensure that curriculum promotes preparation of teachers.

Department to ensure that curriculum promotes preparation of teachers.

161.099. Beginning July 1, 1998, when considering the evaluation and approval of teacher training programs of the state as authorized by section 161.097, the state board of education shall take into account the curriculum of the institution containing the teacher training program to ensure that the curriculum promotes the preparation of teachers to instruct in and to assess for the knowledge, skills and competencies that students must demonstrate to successfully move through the public elementary and secondary education system of the state as determined by the state board of education and which eventually leads to, or qualifies a student for, high school graduation.

(L. 1993 S.B. 380 § 10)

*Contingent expiration date. See section 143.107.



Section 161.101 Scoring rubric on performance not to be used, when--department to develop rubric, where.

Scoring rubric on performance not to be used, when--department to develop rubric, where.

161.101. 1. The Missouri school improvement program or successor accreditation program shall not use a scoring rubric on performance that requires a score for parents as teachers; except that, if on review deficiencies are noted, such deficiencies shall be listed as an area of concern.

2. The scoring rubric for advanced placement courses in the Missouri school improvement program or successor accreditation program shall recognize the difficulty of providing such courses in districts that have a sparse population. The department of elementary and secondary education shall develop such a rubric, taking into account population density in districts and localized teacher shortages in academic specializations, and differentially rewarding districts for accomplishing delivery of such courses through electronic media under such circumstances.

(L. 2004 S.B. 968 and S.B. 969 § 161.089)



Section 161.102 State board to adopt rules concerning courses in physical education and provide manual--procedure.

State board to adopt rules concerning courses in physical education and provide manual--procedure.

161.102. 1. The state board of education shall:

(1) Adopt and promulgate rules and regulations deemed necessary to secure courses in physical education to all pupils and students in all public schools and in all educational institutions supported in whole or in part by the state; and*

(2) With the advice and cooperation of the director of the state department of health and senior services, compile and print a manual of physical education and health supervision and school nurse service to be distributed for use by the teachers, supervisors of physical education, school health supervisors and school nurses of the state.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1963 p. 200 § 2-10, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

(Source: RSMo 1959 § 163.250)

*Word "and" does not appear in original rolls.

CROSS REFERENCE:

Teacher training institutions to provide physical education courses, 174.125



Section 161.104 State board to adopt rules on instruction of etiquette concerning the U.S. flag.

State board to adopt rules on instruction of etiquette concerning the U.S. flag.

161.104. 1. The state board of education shall provide by rule for a program of instruction relating to the flag of the United States of America and instruction in etiquette and in its correct use and display and such other patriotic exercises as may be expedient. Such instruction, at a minimum, shall include sections 36 U.S.C. 170 to 177.

2. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1997 H.B. 630 § 1)



Section 161.106 Career and student organizations' activities, department to provide staffing support--handling of organization funds.

Career and student organizations' activities, department to provide staffing support--handling of organization funds.

161.106. 1. The department of elementary and secondary education shall provide staffing support including but not limited to statewide coordination for career and technical student organizations' activities that are an integral part of the instructional educational curriculum for career and technical education programs approved by the department. Such career and technical organizations shall include, but not be limited to, the nationally recognized organizations of DECA, FBLA, FFA, FCCLA, HOSA, SkillsUSA, and TSA.

2. The department of elementary and secondary education shall continue to handle the funds from the organizations in the same manner as it did during school year 2011-12, with department personnel maintaining responsibility for the receipt and disbursement of funds. The department may ensure accountability and transparency by requiring the career and technical student organizations to provide sworn affidavits annually by personnel in the organization who are responsible for such funds as to the proper receipt and disbursement of such funds.

(L. 2012 S.B. 599 § 1)

Effective 7-10-12



Section 161.112 Commissioner of education--appointment--qualifications--compensation--removal.

Commissioner of education--appointment--qualifications--compensation--removal.

161.112. The state board of education shall appoint a commissioner of education as its chief administrative officer. The commissioner shall be a citizen and resident of the state upon assumption of his or her duties, and shall possess an educational attainment and breadth of experience in the administration of public education. The board shall prescribe the duties of the commissioner and fix the commissioner's compensation, and may remove the commissioner at its discretion.

(L. 1963 p. 200 § 2-11, A.L. 2001 H.B. 45)

(Source: RSMo 1959 § 160.090)



Section 161.122 Duties of the commissioner.

Duties of the commissioner.

161.122. The commissioner of education shall supervise the department of elementary and secondary education. Either in person or by deputy, he or she shall confer with and advise county and school district officers, teachers, and patrons of the public schools on all matters pertaining to the school law; visit and supervise schools, and make suggestions in regard to the subject matter and methods of instruction, the control and government of the schools, and the care and keeping of all school property; attend and assist in meetings of teachers, directors, and patrons of the public schools; and seek in every way to elevate the standards and efficiency of the instruction given in the public schools of the state. The commissioner shall study and evaluate and test the progress, or lack thereof, in achieving these objectives and shall promptly make public by free electronic media the results of all studies and evaluations and tests insofar as consistent with student or parental privacy rights contained in federal or state law.

(L. 1963 p. 200 § 2-12, A.L. 2009 S.B. 291)

(Source: RSMo 1959 § 160.100)

CROSS REFERENCE:

Courses in United States and Missouri constitutions and in American history required, 170.011



Section 161.132 Department includes what--employees, appointment and compensation.

Department includes what--employees, appointment and compensation.

161.132. 1. The department of elementary and secondary education includes the commissioner of education, the members of the professional staff, and the other employees essential to the efficient operation of the department.

2. Upon the recommendation of the commissioner the board shall appoint the members of the professional staff and the other employees and fix their compensation.

(L. 1963 p. 200 § 2-13)

(Source: RSMo 1959 §§ 160.090, 160.110, 160.120)



Section 161.142 Offices of department--records.

Offices of department--records.

161.142. The headquarters of the department of elementary and secondary education shall be at the seat of government, where office space suitable and adequate for the work of the department shall be provided by the appropriate state agency. The records of the state board of education and the records, papers, and books belonging to the department of elementary and secondary education shall be kept there in charge of the state commissioner of education.

(L. 1963 p. 200 § 2-14)

(Source: RSMo 1959 § 160.130)



Section 161.152 Section of district reorganization created--duties.

Section of district reorganization created--duties.

161.152. The state board of education shall establish a section of district reorganization. The state board, through the section of district reorganization, shall advise and, upon request by any county board of education, cooperate with the various county boards of education in making plans for the enlargement and reorganization of school districts throughout the state and shall provide the technical and advisory assistance in connection therewith that, in the discretion of the board, will promote efficiency in school administration and the improvement of educational opportunities for the school children of the state.

(L. 1963 p. 200 § 2-15)

(Source: RSMo 1959 § 160.140)

CROSS REFERENCE:

State board duty to establish section of district reorganization, 162.152



Section 161.162 Section of special education created--special education defined--director, appointment, compensation.

Section of special education created--special education defined--director, appointment, compensation.

161.162. 1. The state board of education shall establish a section of special education within the department of elementary and secondary education. "Special education" includes all schools and classes pertaining to the exceptional child.

2. The board shall appoint, upon the recommendation of the state commissioner, a director to head the section of special education. The board shall define his duties and fix his compensation.

(L. 1963 p. 200 § 2-16)

(Source: RSMo 1959 § 177.010)



Section 161.172 Veterans' training institutions, inspection and listing.

Veterans' training institutions, inspection and listing.

161.172. The state board of education shall employ a director, inspectors, and other employees for the purpose of complying with the acts of Congress pertaining to the training of returning war veterans, the inspection and listing of the educational and training institutions (including industrial establishments) within the state which are qualified and equipped to furnish education and training (including apprenticeships and refresher and retraining training) for returning veterans, and to the education of war orphans.

(L. 1963 p. 200 § 2-17)

(Source: RSMo 1959 § 160.150)



Section 161.184 Department shall not assist in placement of certain records upon certain diplomas.

Department shall not assist in placement of certain records upon certain diplomas.

161.184. The department of elementary and secondary education shall be prohibited from establishing policies, creating projects, or in any way supplying resources to assist in the placement on high school diplomas any student's attendance records, grades, class rank or other information which was not previously placed on such diplomas made, printed or issued for students graduating in the 1988-89 school year.

(L. 1990 S.B. 740 § 30)



Section 161.193 State council on vocational education established by executive order, assigned to department--reports, distribution.

State council on vocational education established by executive order, assigned to department--reports, distribution.

161.193. 1. As used in this section, the word "council" means the state council on vocational education assigned to the department of elementary and secondary education by executive orders 85-3 and 85-5 in 1985.

2. The council shall provide to the department of economic development, the education committees of the house of representatives and the senate, and the appropriations committees of the house of representatives and the senate copies of all reports which the council is required to submit or does submit to the state board of education, the governor, the state job training coordinating council, the secretary of education and the secretary of labor, or any of the above.

(L. 1990 S.B. 470 § 1)



Section 161.203 Videotape to be produced on prison conditions and the young offender--rules for distribution to all districts--viewing required for all students and status offenders, exceptions.

Videotape to be produced on prison conditions and the young offender--rules for distribution to all districts--viewing required for all students and status offenders, exceptions.

161.203. 1. The department of corrections, in cooperation with the department of elementary and secondary education, shall prepare a film or videotape which relates to Missouri prisons and which specifically addresses prison conditions, young offenders and the liberties that are lost as a result of imprisonment. Funding for the film may be made from appropriations requested by the department of elementary and secondary education and approved by the Missouri general assembly from funding received from federal or private grants or donations received from private individuals or groups. No funding shall come from general revenue.

2. The department of elementary and secondary education shall promulgate rules and regulations to provide for the viewing of the film, prepared pursuant to subsection 1 of this section. Such rules and regulations shall attempt to make available such video or film to all districts requesting it, and require viewing by all status offenders or students convicted of misdemeanors, excluding traffic violations.

(L. 1992 S.B. 540 §§ 2, 3)



Section 161.209 Rules and policies, department has affirmative duty to seek comment on--review of existing rules and policies, procedure--no penalty for failure to meet resource standards, when.

Rules and policies, department has affirmative duty to seek comment on--review of existing rules and policies, procedure--no penalty for failure to meet resource standards, when.

161.209. 1. The department of elementary and secondary education has an affirmative duty to seek comment on its rules, regulations, and policies after their final approval or implementation. The department shall undertake such review on existing rules, regulations, and policies on an ad hoc, periodic basis with a priority given to such rules, regulations, and policies that could successfully be revised without affecting student achievement to accommodate periods when there is no increase in the appropriation for basic state aid funding pursuant to section 163.031 from one fiscal year to the next or when withholdings of appropriated funds result in a situation equivalent to no increase in such appropriation.

2. For fiscal years 2011, 2012, and 2013, if the appropriation for subsections 1 and 2 of section 163.031 is less than the annualized calculation of the amount needed for the phase-in required under subsection 4 for that fiscal year or the appropriation for transportation as provided in subsection 3 of section 163.031 is funded at a level that provides less than seventy-five percent of allowable costs, the department shall not penalize any district undergoing its accreditation review for a failure to meet resource standards under the Missouri school improvement program. If the governor withholds funds for the school funding formula basic apportionment under section 163.031 in fiscal years 2011, 2012, and 2013, school districts undergoing accreditation review in the fiscal year following the fiscal year of withholding shall not be penalized for failure to meet resource standards under the Missouri school improvement program.

(L. 2004 S.B. 968 and S.B. 969, A.L. 2010 H.B. 1543)



Section 161.210 State board may modify or waive rules, when.

State board may modify or waive rules, when.

161.210. 1. Notwithstanding any provision of law to the contrary, the state board of education is hereby granted authority to waive or modify any administrative rule adopted by the state board or policy implemented by the department of elementary and secondary education. School districts may submit applications for a waiver or modification authorized pursuant to this section. Each application shall include a written request by the school district or school districts and shall demonstrate that the intent of the rule or policy can be addressed in a more effective, efficient or economical manner or that the waiver or modification is necessary to implement a specific plan for improved student performance and school improvement. Prior to an application for waiver, the school district shall hold a public hearing regarding such waiver.

2. The state board of education may grant waivers or modifications for a school district or school districts that successfully demonstrate the ability to address the intent of the rule or policy in a more effective, efficient or economical manner or when the waivers or modifications are demonstrated to be necessary to stimulate innovation or improve student performance, provided that the waiver or modification is based upon sound educational practices, does not endanger the health and safety of students or staff, and does not compromise equal opportunity for learning. Approved waivers or modifications shall remain in effect for a period not to exceed three school years and may be renewed by the state board of education upon application by the school district or school districts.

3. This section shall not be construed to allow the state board of education to authorize the waiver of any statutory requirements relating to teacher certification or teacher tenure.

(L. 1996 H.B. 1301 & 1298 § 12)



Section 161.213 High-quality early childhood education standards required--rulemaking authority.

High-quality early childhood education standards required--rulemaking authority.

161.213. 1. The department of elementary and secondary education shall develop standards for high-quality early childhood education no later than June 30, 2007. The standards shall be applicable to all public school prekindergarten programs that receive Title I or Missouri preschool project funds.

2. Such standards shall include, but not be limited to, the following principles:

(1) Access for all children whose parents or guardians choose to participate;

(2) Focus on cognitive, language, physical, and social/emotional development;

(3) Assessment of needs of children and their families;

(4) Highly qualified and properly certified teachers; and

(5) Delivery of comprehensive services supported by strong and accessible technical assistance and professional development.

3. In developing such standards, the department shall involve representatives of the business community, parents as teachers, head start, early childhood start, early childhood special education, Missouri preschool project, first steps, Title I preschools, school district personnel, private providers, and faith-based providers.

4. Unless otherwise prohibited by federal law, public school districts shall not be prohibited from charging tuition and related charges for early childhood education programs.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 2006 H.B. 1511)



Section 161.215 Early childhood development, education and care fund created, purpose, use of moneys--rulemaking authority--audit.

Early childhood development, education and care fund created, purpose, use of moneys--rulemaking authority--audit.

161.215. 1. There is hereby created in the state treasury the "Early Childhood Development, Education and Care Fund" which is created to give parents meaningful choices and assistance in choosing the child-care and education arrangements that are appropriate for their family. All interest received on the fund shall be credited to the fund. Notwithstanding the provisions of section 33.080, moneys in the fund at the end of any biennium shall not be transferred to the credit of the general revenue fund. Any moneys deposited in such fund shall be used to support programs that prepare children prior to the age in which they are eligible to enroll in kindergarten under section 160.053 to enter school ready to learn. All moneys deposited in the early childhood development, education and care fund shall be annually appropriated for voluntary early childhood development, education and care programs serving children in every region of the state not yet enrolled in kindergarten. For fiscal year 2013 and each subsequent fiscal year, at least thirty-five million dollars of the funds received from the master settlement agreement, as defined in section 196.1000, shall be deposited in the early childhood development, education and care fund.

2. No less than sixty percent of moneys deposited in the early childhood development, education and care fund shall be appropriated as provided in this subsection to the department of elementary and secondary education and to the department of social services to provide early childhood development, education and care programs through competitive grants to, or contracts with, governmental or private agencies. Eighty percent of such moneys under the provisions of this subsection and additional moneys as appropriated by the general assembly shall be appropriated to the department of elementary and secondary education and twenty percent of such moneys under the provisions of this subsection shall be appropriated to the department of social services. The departments shall provide public notice and information about the grant process to potential applicants:

(1) Grants or contracts may be provided for:

(a) Start-up funds for necessary materials, supplies, equipment and facilities; and

(b) Ongoing costs associated with the implementation of a sliding parental fee schedule based on income;

(2) Grant and contract applications shall, at a minimum, include:

(a) A funding plan which demonstrates funding from a variety of sources including parental fees;

(b) A child development, education and care plan that is appropriate to meet the needs of children;

(c) The identity of any partner agencies or contractual service providers;

(d) Documentation of community input into program development;

(e) Demonstration of financial and programmatic accountability on an annual basis;

(f) Commitment to state licensure within one year of the initial grant, if funding comes from the appropriation to the department of elementary and secondary education and commitment to compliance with the requirements of the department of social services, if funding comes from the department of social services; and

(g) With respect to applications by public schools, the establishment of a parent advisory committee within each public school program;

(3) In awarding grants and contracts under this subdivision, the departments may give preference to programs which:

(a) Are new or expanding programs which increase capacity;

(b) Target geographic areas of high need, namely where the ratio of program slots to children under the age of six in the area is less than the same ratio statewide;

(c) Are programs designed for special needs children;

(d) Are programs that offer services during nontraditional hours and weekends; or

(e) Are programs that serve a high concentration of low-income families.

3. No less than ten percent of moneys deposited in the early childhood development, education and care fund shall be appropriated to the department of social services to provide early childhood development, education and care programs through child development, education and care certificates to families whose income does not exceed one hundred eighty-five percent of the federal poverty level in the manner pursuant to 42 U.S.C. Section 9858c(c)(2)(A) and 42 U.S.C. Section 9858n(2) for the purpose of funding early childhood development, education and care programs as approved by the department of social services. At a minimum, the certificate shall be of a value per child which is commensurate with the per-child payment under paragraph (b) of subdivision (1) of subsection 2 of this section pertaining to the grants or contracts. On February first of each year the department shall certify the total amount of child development, education and care certificates applied for and the unused balance of the funds shall be released to be used for supplementing the competitive grants and contracts program authorized under subsection 2 of this section.

4. No less than ten percent of moneys deposited in the early childhood development, education and care fund shall be appropriated to the department of social services to increase reimbursements to child-care facilities for low-income children that are accredited by a recognized, early childhood accrediting organization.

5. No less than ten percent of the funds deposited in the early childhood development, education and care fund shall be appropriated to the department of social services to provide assistance to eligible parents whose family income does not exceed one hundred eighty-five percent of the federal poverty level who wish to care for their children under three years of age in the home, to enable such parent to take advantage of early childhood development, education and care programs for such parent's child or children. At a minimum, the certificate shall be of a value per child which is commensurate with the per-child payment under paragraph (b) of subdivision (1) of subsection 2 of this section pertaining to the grants or contracts. The department of social services shall provide assistance to these parents in the effective use of early childhood development, education and care tools and methods.

6. In setting the value of parental certificates under subsection 3 of this section and payments under subsection 5 of this section, the department of social services may increase the value based on the following:

(1) The adult caretaker of the children successfully participates in the parents as teachers program under the provisions of sections 178.691 to 178.699, a training program provided by the department on early childhood development, education and care, the home-based Head Start program as defined in 42 U.S.C. Section 9832 or a similar program approved by the department;

(2) The adult caretaker consents to and clears a child abuse or neglect screening under subdivision (1) of subsection 2 of section 210.152; and

(3) The degree of economic need of the family.

7. The department of elementary and secondary education and the department of social services each shall by rule promulgated under chapter 536 establish guidelines for the implementation of the early childhood development, education and care programs as provided in subsections 2 to 6 of this section.

8. The state auditor shall conduct an audit of all moneys in the early childhood development, education and care fund created in subsection 1 of this section every year beginning January 1, 2011, and ending on December 31, 2013. The findings of each audit shall be distributed to the general assembly no later than ten business days after the completion of such audit.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1893, A.L. 2012 H.B. 1731)

Effective 5-30-12

CROSS REFERENCE:

Nonseverability clause, 313.836



Section 161.216 Quality rating system for early childhood education, prohibition on certain incentives and mandates to participate without statutory authority--taxpayer standing, when--definitions.

Quality rating system for early childhood education, prohibition on certain incentives and mandates to participate without statutory authority--taxpayer standing, when--definitions.

161.216. 1. No public institution of higher education, political subdivision, governmental entity, or quasi-governmental entity receiving state funds shall operate, establish, or maintain, offer incentives to participate in, or mandate participation in a quality rating system for early childhood education, a training quality assurance system, any successor system, or any substantially similar system for early childhood education, unless the authority to operate, establish, or maintain such a system is enacted into law through:

(1) A bill as prescribed by article III of the Missouri Constitution;

(2) An initiative petition as prescribed by section 50 of article III of the Missouri Constitution; or

(3) A referendum as prescribed by section 52(a) of article III of the Missouri Constitution.

2. No public institution of higher education, political subdivision, governmental entity or quasi-governmental entity receiving state funds shall promulgate any rule or establish any program, policy, guideline, or plan or change any rule, program, policy, guideline, or plan to operate, establish, or maintain a quality rating system for early childhood education, a training quality assurance system, any successor system, or any substantially similar system for early childhood education unless such public institution of higher education, political subdivision, governmental entity or quasi-governmental entity receiving state funds has received statutory authority to do so in a manner consistent with subsection 1 of this section.

3. Any taxpayer of this state or any member of the general assembly shall have standing to bring suit against any public institution of higher education, political subdivision, governmental entity or quasi-governmental entity which is in violation of this section in any court with jurisdiction to enforce the provisions of this section.

4. This section shall not be construed to limit the content of early childhood education courses, research, or training carried out by any public institution of higher education. A course on quality rating systems or training quality assurance systems shall not be a requirement for certification by the state as an individual child care provider or any licensing requirement that may be established for an individual child care provider.

5. For purposes of this section:

(1) "Early childhood education" shall mean education programs that are both centered and home-based and providing services for children from birth to kindergarten;

(2) "Quality rating system" or "training quality assurance system" shall include the model from the Missouri quality rating system pilots developed by the University of Missouri center for family policy and research, any successor model, or substantially similar model. "Quality rating system" or "training quality assurance system" shall also include but not be limited to a tiered rating system that provides a number of tiers or levels to set benchmarks for quality that build upon each other, leading to a top tier that includes program accreditation. "Quality rating system" or "training quality assurance system" may also include a tiered reimbursement system that may be tied to a tiered rating system;

(3) "Tiered reimbursement system" or "training quality assurance system" shall include but not be limited to a system that links funding to a quality rating system, a system to award higher child care subsidy payments to programs that attain higher quality levels, or a system that offers other incentives through tax policy or professional development opportunities for child care providers.

(L. 2012 H.B. 1731)

Effective 5-30-12

CROSS REFERENCE:

Nonseverability clause, 313.836



Section 161.223 Grants from department of elementary and secondary education to local school districts, preferences, discrimination prohibited.

Grants from department of elementary and secondary education to local school districts, preferences, discrimination prohibited.

161.223. 1. Subject to appropriation from general revenue, the department of elementary and secondary education shall provide grants to assist local public school districts, community-based organizations and nonprofit agencies, including resettlement programs, to provide instruction in the English language to individuals residing in the community or district who have language background other than English and who need assistance in learning English. Preference in grants shall be given to communities and districts demonstrating the most need.

2. Services provided through the grants authorized in this section shall be offered at times and locations designed to best assure access to the services and may include the provision of services at the individual's home, refugee resettlement center, community centers, adult basic education offices, schools, and other places where such individuals congregate.

3. An entity accepting a grant under this section shall not discriminate in the provision of English language services on the grounds of the individual's race, color, religion, gender, age or national origin. Such entity shall not discriminate against a child based upon the nature of the child's school. Any entity accepting a grant under this section may provide English language instruction to individuals of one specific language background.

4. As funds are appropriated by the Missouri general assembly, the department of elementary and secondary education shall implement classes and provide instructional material for all age groups to assist individuals who are not proficient in the English language.

(L. 1998 S.B. 583 & 645 § 3)



Section 161.226 Foreign language materials to be provided to schools, when.

Foreign language materials to be provided to schools, when.

161.226. Subject to appropriation from general revenue, the department of elementary and secondary education shall provide technical assistance and educational materials, upon request, to public elementary and secondary schools teaching a foreign language to students.

(L. 1998 S.B. 583 & 645 § 6)



Section 161.227 Adult basic education English language services.

Adult basic education English language services.

161.227. 1. The adult basic education programs administered by the department of elementary and secondary education shall include the provision of English language services to nonnative speakers who need assistance in learning English.

2. The local entity designated by the department of elementary and secondary education to offer adult basic education shall seek the assistance of local political subdivisions, community-based agencies and organizations, migrant worker groups, refugee resettlement programs, schools, churches and others in making nonnative speakers aware of the availability of English language services.

3. English language services provided through the adult basic education programs of the department of elementary and secondary education may include family and home-based curriculum and programs designed to enhance the English fluency of all family members and may include programs whereby family members teach each other the English language.

(L. 1998 S.B. 583 & 645 § 2)



Section 161.249 Advisory council created, members, appointment, duties.

Advisory council created, members, appointment, duties.

161.249. 1. There is hereby created the "Advisory Council on the Education of Gifted and Talented Children" which shall consist of seven members appointed by the commissioner of education. Members shall serve a term of four years, except for the initial appointments, which shall be for the following lengths:

(1) One member shall be appointed for a term of one year;

(2) Two members shall be appointed for a term of two years;

(3) Two members shall be appointed for a term of three years;

(4) Two members shall be appointed for a term of four years.

2. Upon the expiration of the term of a member, that member shall continue to serve until a replacement is appointed. The council shall organize with a chairperson selected by the commissioner of education. Members of the council shall serve without compensation and shall not be reimbursed for travel to and from meetings.

3. The commissioner of education shall consider recommendations for membership on the council from organizations of educators and parents of gifted and talented children and other groups with an interest in the education of gifted and talented children. The members appointed shall be residents of the state of Missouri and selected on the basis of their knowledge of, or experience in, programs and problems of the education of gifted and talented children.

4. The commissioner of education shall seek the advice of the council regarding all rules and policies to be adopted by the state board of education relating to the education of gifted and talented children. A staff person appointed by the state board of education shall serve as the state board's liaison to the council. The state board of education shall provide necessary clerical support and assistance in order to facilitate meetings of the council.

(L. 2013 S.B. 17)



Section 161.365 Department to establish guidelines and specifications for program--districts to be provided with information--rulemaking authority.

Department to establish guidelines and specifications for program--districts to be provided with information--rulemaking authority.

161.365. 1. The department of elementary and secondary education shall, in consultation with the department of health and senior services, and a panel of interested stakeholders, including cleaning product industry representatives, nongovernmental organizations, and others, establish and amend on an annual basis guidelines and specifications for green cleaning programs, including environmentally sensitive cleaning and maintenance products, paper product purchases, and equipment purchases for cleaning programs. The department shall provide multiple avenues by which cleaning products may be determined to be environmentally sensitive under the guidelines. Guidelines and specifications shall be established after a review and evaluation of existing research and shall be completed no later than February 24, 2009. Guidelines and specifications may include implementation practices, including inspection. The completed guidelines and specifications shall be posted on the department of elementary and secondary education's official website.

2. Upon completion of the guidelines and specifications required under subsection 1 of this section, the department of elementary and secondary education shall provide each district with a printed copy of the guidelines and specifications. Each district shall then immediately disseminate the guidelines and specifications to every school in the district. In the event the guidelines and specifications are updated by the department of elementary and secondary education, the department shall provide the updates to each district for immediate dissemination to each school. Additionally, the department of elementary and secondary education shall post all updated materials on the department's official website.

3. The department of elementary and secondary education may promulgate rules and regulations necessary to carry out the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 1181, et al.)



Section 161.371 School work construction projects, random drug and alcohol testing of contractors permitted.

School work construction projects, random drug and alcohol testing of contractors permitted.

161.371. 1. The office of administration shall issue regulations in accordance with chapter 536 requiring that, as a condition of bidding as a contractor or subcontracting from a bidding contractor for public works construction projects on public and charter elementary and secondary education construction projects, each said contractor or subcontractor shall establish and implement a random drug and alcohol testing program. Said drug and alcohol testing program shall be administered by a laboratory duly certified by the U.S. Department of Health and Human Services, or similar agency approved by the office of administration. Such program shall require notification to the employer and employee of the results of any positive drug and alcohol test and the school district shall be notified of the action taken to protect the safety of students as a result of such positive test.

2. The office of administration shall ensure that rules promulgated to implement the provisions of this section shall not be in violation of any applicable federal law or regulation. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

3. All costs for the program of screening and testing workers for alcohol and controlled substances, as well as all costs for administration of such drug and alcohol testing program, shall be paid by the employer on the public works project. No costs under this section shall be paid by the state, any of its agencies, or any political subdivision thereof.

4. This section and chapter 536 are nonseverable, and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1543)



Section 161.375 Teachers and principals, standards for high-quality mentoring to be developed.

Teachers and principals, standards for high-quality mentoring to be developed.

161.375. 1. The department of elementary and secondary education shall develop standards for high-quality mentoring for beginning teachers and beginning principals no later than June 30, 2008. The standards shall be applicable to all public schools and shall be developed to ensure that the required district mentoring programs under subsection 3 of section 168.021 meet common objectives.

2. Such standards shall be established for both of the required years of mentoring under subsection 3 of section 168.021 and shall be based upon, but not be limited to, the following principles:

(1) Every district shall have a teacher-driven mentor program in collaboration with and support of the administration;

(2) Guidance and support are required for all beginning teachers, regardless of when they enter the profession;

(3) Communication between mentors and beginning teachers is open and confidential;

(4) Quality mentors are necessary to establish beginning teachers' trust and respect for their colleagues and profession; and

(5) All staff members provide informal support for beginning teachers.

3. Quality mentor programs shall include, but not be limited to, the following:

(1) An introduction to the cultural environment of the community and the school district;

(2) A systemic and ongoing evaluation by all stakeholders;

(3) An individualized plan for beginning teachers that aligns with the district's goals and needs;

(4) Appropriate criteria for selecting mentors;

(5) Comprehensive mentor training;

(6) A complete list of responsibilities for the mentor, beginning teacher, and administrators; and

(7) Sufficient time for mentors to observe beginning teachers and for the beginning teachers to observe master teachers, structured to provide multiple opportunities over time and to minimize the need to require substitute teachers to facilitate observation.

4. In developing such standards, the department shall involve representatives who are Missouri certified teachers, administrators, and others.

(L. 2007 S.B. 64)



Section 161.400 Commission for the deaf and hard of hearing created--appointment--qualifications--terms--expenses--chairperson--de members to be provided with interpreters, cost for, how paid.

Commission for the deaf and hard of hearing created--appointment--qualifications--terms--expenses--chairperson--de members to be provided with interpreters, cost for, how paid.

161.400. 1. As used in sections 161.400 to 161.405, the term "commission" means the Missouri commission for the deaf and hard of hearing.

2. There is hereby established within the department of elementary and secondary education a commission, to be known as the "Missouri Commission for the Deaf and Hard of Hearing", which shall be composed of nine members. Each member shall be appointed by the governor for a term of three years, except that, of the members first appointed, three shall be appointed for a term of three years, three for a term of two years and three for a term of one year. Of the members appointed, two shall be deaf or hard of hearing, one shall be a parent of a deaf or hard of hearing child, one shall be a representative of an organization representing the interests of the deaf or hard of hearing, one shall be a representative of the Missouri School for the Deaf or the department of elementary and secondary education, one shall be an interpreter for the deaf, one shall be a representative of the business community, one shall be a representative of local public school administration and one shall be a professional from one of the following fields: audiology, psychology, speech pathology, mental health or medicine. No person shall be eligible to serve more than two successive terms, except that a person appointed to fill a vacancy may serve two additional successive terms. The members shall receive no compensation for their services on the Missouri commission for the deaf and hard of hearing, but shall be reimbursed for ordinary and necessary expenses incurred in the performance of their duties. The provisions of this subsection shall not prevent any person serving on the commission on August 28, 1994, from completing the term for which that person was appointed.

3. A chairperson shall be selected by the commission from among its members. The commission shall meet at the call of the chairperson, but not less than four times per year. Professional interpreting services for the deaf members shall be provided for at every meeting of the commission, with the expense of the services to be borne by the commission.

(L. 1988 H.B. 1385 § 1, A.L. 1994 H.B. 1044 merged with S.B. 568, A.L. 2002 H.B. 1783)



Section 161.403 Executive director--qualifications--compensation, office space, staff, to be provided by department.

Executive director--qualifications--compensation, office space, staff, to be provided by department.

161.403. 1. The commission shall appoint an executive director, who shall serve as an executive officer of the commission. As a priority, the director shall be a deaf or hard of hearing person or shall have a background and knowledge of deafness and shall be fluent in using and reading American sign language or signed English as a means of communication.

2. Salary, office space and staff for the executive director shall be provided by the department of elementary and secondary education.

(L. 1988 H.B. 1385 § 2, A.L. 2002 H.B. 1783)



Section 161.405 Commission to function as agency of state--purpose--powers and duties.

Commission to function as agency of state--purpose--powers and duties.

161.405. The commission shall function as an agency of the state to advocate public policies, regulations and programs to improve the quality and coordination of existing services for deaf and hard of hearing persons and to promote new services whenever necessary. The commission shall:

(1) Promote deaf awareness to the general public and serve as a consultant to any public agency needing information regarding deafness;

(2) Develop a system of state certification for those individuals serving as interpreters of the deaf by:

(a) Conducting evaluations; and

(b) Developing a fee scale for different classes of interpreters;

(3) Maintain the quality of interpreting services by:

(a) Conducting interpreter training workshops to update knowledge and skills; and

(b) Working closely with the institutions of higher education which provide, or plan to provide, instructional programs for learning sign language;

(4) Conduct and maintain a census of the deaf population in Missouri;

(5) Promote the development of a plan which advocates the initiation of improved physical and mental health services for deaf Missourians;

(6) Conduct or make available workshops or seminars as needed for educating nondeaf individuals of the problems associated with deafness and ways by which these groups or agencies can more effectively interact with those who are deaf;

(7) Promote the development of services for deaf and hard of hearing adults, such as shelter homes, independent living skill training facilities and postschool educational training which will help provide for those deaf and hard of hearing individuals requiring such services an opportunity to live independently;

(8) Establish a network for effective communication among the deaf adult community and promote the establishment of TDD relay services where needed;

(9) Develop and establish interpreting services for state agencies.

(L. 1988 H.B. 1385 § 3, A.L. 1994 H.B. 1044 merged with S.B. 568, A.L. 2002 H.B. 1783)



Section 161.407 Census of deaf population of state, purpose--census report content, filed when.

Census of deaf population of state, purpose--census report content, filed when.

161.407. 1. In order to conduct and maintain a census of the deaf population in Missouri as mandated in section 161.405, the Missouri commission for the deaf and hard of hearing shall establish a census information system. The commission may also use the data collected by the census to determine needs of Missouri citizens who have a hearing loss.

2. Licensed professional clinical audiologists, licensed otolaryngologists, licensed hearing aid fitters and dealers or their designee shall inform all patients of the commission's purpose to maintain a census of the deaf population in Missouri and of the statutory requirement to file a report of deafness and hearing loss to the commission within one month of identification of such deafness or hearing loss.

3. To provide an accurate census of the deaf population in Missouri, the census report shall include the name of the patient, the patient's address, the patient's birth date, the type of hearing loss and, if known, the cause of the hearing loss being treated. The census report shall be on forms provided or approved by the commission. In order to protect identifying information, the commission shall assign a unique identifier for each report maintained in the census information system.

4. Nothing in sections 161.400 to 161.411 shall be construed to compel any individual to submit to any medical examination, treatment or supervision nor any examination, treatment or supervision by the commission of any kind.

(L. 1994 H.B. 1044 merged with S.B. 568, A.L. 2002 H.B. 1783)



Section 161.409 Confidentiality of all reports and records maintained by commission--violation, penalty--release of information, no liability, exception.

Confidentiality of all reports and records maintained by commission--violation, penalty--release of information, no liability, exception.

161.409. 1. The commission shall ensure the confidentiality of all reports and records made pursuant to sections 161.400 to 161.411 and maintained by the commission.

2. Only designated staff of the commission shall have access to the reports and records in which a hearing loss was substantiated.

3. The commission shall not reveal the identity of a person diagnosed with a hearing loss, a reporting professional clinical audiologist, otolaryngologist, hearing aid fitter and dealer, hospital or clinic.

4. The data accumulated through the reporting system established in section 161.407 may be made public by the commission to advance research, education and services regarding persons with hearing loss. However, the data shall be organized in such a manner that no individual may be identified.

5. Any person who knowingly violates the provisions of this section, or who permits or encourages the unauthorized dissemination of information contained in the reports and records of the commission made pursuant to sections 161.400 to 161.411, shall be guilty of a class A misdemeanor.

6. No individual or organization providing information to the commission in accordance with sections 161.400 to 161.411 shall be held liable in a civil or criminal action for divulging confidential information unless such individual or organization acted in bad faith or with malicious purpose.

(L. 1994 H.B. 1044 merged with S.B. 568)



Section 161.410 Missouri commission for the deaf and hard of hearing fund created in the state treasury, deposits and disbursements.

Missouri commission for the deaf and hard of hearing fund created in the state treasury, deposits and disbursements.

161.410. 1. The executive director of the Missouri commission for the deaf and hard of hearing shall administer a revolving fund to be known as the "Missouri Commission for the Deaf and Hard of Hearing Fund" which is hereby established in the state treasury. The fund shall consist of appropriations made by the general assembly, any gifts, contributions, grants, or bequests received from federal, private, or other sources, and moneys transferred or paid to the commission in return for goods and services provided by the commission to any governmental entity or the public. The state treasurer shall approve all disbursements from the fund for the purchase of goods or services at the request of the executive director of the commission.

2. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not revert to the credit of the general revenue fund.

(L. 2002 H.B. 1783, A.L. 2006 S.B. 900)



Section 161.415 Minority teaching scholarships--amount--qualifications--matching funds--renewability.

Minority teaching scholarships--amount--qualifications--matching funds--renewability.

161.415. 1. Within the limits of amounts appropriated therefor, the department of higher education shall make available up to one hundred one-year, renewable scholarships in an amount of two thousand dollars to minority students for the purpose of encouraging minority students to enter teaching. Such scholarships shall be available to minority high school graduates and college students who are residents of Missouri, and who enter and make a commitment to pursue a teacher education program approved by the department of elementary and secondary education and offered by a four-year college or university located in Missouri, or who after the completion of their baccalaureate degree enter teacher education and make a commitment to teach science or mathematics, and who have:

(1) Achieved scores on an accepted standardized test of academic ability, including, but not limited to, the SAT, ACT, SCAT, which place them at or above the seventy-fifth percentile; and

(2) A high school rank at or above the seventy-fifth percentile.

2. If the number of applicants exceeds the number of scholarships or revenues available, the department of higher education may consider the financial needs of the applicant.

3. Any college or university located in Missouri which offers a teacher education program approved by the department of elementary and secondary education, and wishes to have the scholarships provided pursuant to this section made available to eligible applicants for admittance to such college or university, must provide matching funds to match one dollar for every two dollars made available by the state pursuant to this section for students attending the college or university. Such matching funds shall not be taken from money made available to the college or university from state funds. The total scholarship available to any one student from state and from college and university sources pursuant to such match program shall be three thousand dollars per year.

4. A recipient shall be eligible for a renewed scholarship for a maximum of three additional years. Eligibility for renewed scholarships shall be based on criteria established by the colleges of education and the department of higher education.

5. As used in this section the term "minority" includes Asian Americans, Hispanic Americans, Native Americans and African Americans.

6. The scholarships provided in subsection 1 of this section shall be available to otherwise eligible students who are currently enrolled in a community college and make a commitment to pursue a teacher education program approved by the department of elementary and secondary education and offered by a four-year college or university located in Missouri.

(L. 1990 H.B. 1142 § 4, A.L. 1996 H.B. 1166, A.L. 2010 H.B. 1858)



Section 161.418 Department to develop criteria--applicant preference of schools.

Department to develop criteria--applicant preference of schools.

161.418. 1. The department of elementary and secondary education shall develop criteria, with input from teacher educators in this state, to select which of the eligible applicants shall receive the scholarships made available under sections 161.415 to 161.424.

2. Students making application for the scholarships provided under sections 161.415 to 161.424 shall indicate their first, second, and third preference as to which of the colleges and universities which have provided the necessary matching funds to participate in the scholarship program established under sections 161.415 to 161.424 they wish to attend. The department of elementary and secondary education, in conjunction with those colleges and universities which have provided the necessary matching funds, shall develop procedures for matching students eligible for the scholarships provided under sections 161.415 to 161.424 with such colleges and universities.

(L. 1990 H.B. 1142 § 5)



Section 161.421 Cessation of study--effect.

Cessation of study--effect.

161.421. If a student ceases his study prior to receiving a degree, any scholarship received under the provisions of sections 161.415 to 161.424 shall be treated as a loan to the student and interest at the rate of nine and one-half percent per year shall be charged upon the unpaid balance of the amount received from the date the student ceases his study until the amount received is paid back to the state.

(L. 1990 H.B. 1142 § 6)



Section 161.424 Recipients of scholarships to teach in this state--terms, conditions--deferral of payments.

Recipients of scholarships to teach in this state--terms, conditions--deferral of payments.

161.424. 1. Every student receiving scholarships under the provisions of sections 161.415 to 161.424 shall teach in an elementary or secondary public school in this state for a period of five years after receiving a degree or the scholarship shall be treated as a loan to the student and interest at the rate of nine and one-half percent per year shall be charged upon the unpaid balance of the amount received from the date the student ceases to teach until the amount received is paid back to the state. For each year that the student teaches up to five years, one-fifth of the amount which was received under sections 161.415 to 161.424 shall be applied against the total amount received and shall not be subject to the repayment requirement of this section.

2. The state board of education shall have the power to and shall defer interest and principal payments under certain circumstances, which shall include, but need not be limited to, the enrollment in a graduate program, service in any branch of the Armed Forces of the United States, or teaching in areas of critical need as defined by the state board.

(L. 1990 H.B. 1142 § 7)



Section 161.450 Physical fitness challenge for students, department to adopt rules--rulemaking authority.

Physical fitness challenge for students, department to adopt rules--rulemaking authority.

161.450. 1. This section shall be known as "Cade's Law".

2. The department of elementary and secondary education shall develop and adopt rules relating to a physical fitness challenge for elementary-, middle-, and high school-level students. The challenge shall include, but not be limited to, elements that address physical conditioning, flexibility, strength, and aerobic capacity and shall recognize individual, team, and school-wide performance.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 H.B. 675)



Section 161.500 Citation of law.

Citation of law.

161.500. Sections 161.500 to 161.508 shall be known and may be cited as the "Drug-Free Schools Act".

(L. 1990 S.B. 740 § 31)



Section 161.502 Definitions.

Definitions.

161.502. As used in sections 161.500 to 161.508, the following terms mean:

(1) "Department", the department of elementary and secondary education;

(2) "Drugs" includes, but is not limited to:

(a) All controlled substances defined in chapter 195; and

(b) Alcoholic beverages.

(L. 1990 S.B. 740 § 32)



Section 161.504 Drug-free schools program created--department may apply for funding--disbursement of funds--application for funding of prevention and suppression programs--interagency agreements--administrative guidelines--annual report, contents.

Drug-free schools program created--department may apply for funding--disbursement of funds--application for funding of prevention and suppression programs--interagency agreements--administrative guidelines--annual report, contents.

161.504. 1. There is hereby created in the department of elementary and secondary education the "Drug-Free Schools Program". The department of elementary and secondary education may apply for federal grants or other federal assistance as additional funding to appropriated state moneys in order to implement the provisions of sections 161.500 to 161.508 and the activities of the state drug-free school advisory committee. All funds made available to the department for the purposes of sections 161.500 to 161.508 shall be administered and disbursed by the department in consultation with the state drug-free school advisory committee established in section 161.508.

2. The department, in consultation with the drug-free school advisory committee, is authorized to allocate and award funds to local law enforcement agencies and public schools working jointly to develop drug and alcohol use prevention and drug and alcohol trafficking suppression programs in substantial compliance with the policies and criteria set forth in sections 161.500 to 161.508.

3. The allocation and award of funds shall be made upon the joint application by the chief law enforcement agency's legislative body and the superintendent and board of the school district coapplicant. The joint application of the law enforcement agency and the school district shall be submitted for review to the local drug-free school advisory committee established in section 161.506. After review, the application shall be submitted to the department. Funds disbursed under sections 161.500 to 161.508 may enhance, but shall not supplant, local funds that would, in the absence of the drug-free school program, be made available to suppress and prevent drug and alcohol use among school-age children and to curtail drug and alcohol trafficking in and around schools, parks and playgrounds.

4. The coapplicant local law enforcement agency and coapplicant school district shall enter into interagency agreements between themselves which will allow the management and fiscal tasks created pursuant to sections 161.500 to 161.508 and assigned to both the law enforcement agency and the school district to be performed by only one of them.

5. Within one hundred twenty days of August 28, 1990, the department in consultation with the state drug-free school advisory committee shall prepare and issue administrative guidelines and procedures for the drug-free school program consistent with the provisions of sections 161.500 to 161.508. In addition to all other formal requirements that may apply to the enactment of such guidelines and procedures, a complete and final draft shall be submitted within ninety days of the effective date of August 28, 1990, to the chairmen of the judiciary committees of the house of representatives and the senate.

6. After a full year of program operation, the department shall prepare and submit an annual evaluation report to the general assembly describing in detail the operation of the program and the results obtained from the drug-free school program receiving funds under sections 161.500 to 161.508. The report also shall list the full costs applicable both to the department for processing the reviewing application, and to the state and local agencies for obtaining grants, from any source, to support the program. The purpose of the program evaluation shall be to identify successful methods of preventing drug and alcohol trafficking and use in schools. Ongoing evaluation findings shall be used to replicate proven successful methods, identify, implement, and refine new methods.

(L. 1990 S.B. 740 § 33)



Section 161.506 Concentration of program--elements--enhanced efforts--use of funds--advisory committee.

Concentration of program--elements--enhanced efforts--use of funds--advisory committee.

161.506. 1. Law enforcement agencies and school districts receiving funds under sections 161.500 to 161.508 shall concentrate enhanced apprehension, prevention and education efforts and resources on drug and alcohol use and drug trafficking in and around schools, parks and playgrounds. Such enhanced apprehension, prevention, and education efforts shall include, but not be limited to:

(1) Drug and alcohol traffic intervention programs;

(2) School- and classroom-oriented programs, using tested drug and alcohol education curriculum that provides in-depth and accurate information on drugs and alcohol, which may include the participation of local law enforcement agencies and qualified drug and alcohol use prevention specialists and which are designed to increase teachers' and students' awareness of drugs and alcohol and their effects;

(3) Family-oriented programs aimed at preventing drug and alcohol use, which may include the participation of community-based organizations experienced in the successful operation of such programs;

(4) The establishment of a local drug-free school advisory committee. The committee shall be established and appointed by the school board of each school district. The committee may be a newly created committee or an existing local drug and alcohol use committee as designated by the appointing authority. The committee shall be composed of, at a minimum, the following:

(a) Local and law enforcement executives;

(b) School district administrators;

(c) School-site staff, which includes administrators, teachers and certified personnel;

(d) Parents;

(e) Students;

(f) School peace officers;

(g) State, county, or local drug and alcohol program administrators designated pursuant to chapter 195; and

(h) Drug and alcohol prevention program executives;

(5) Development and distribution of appropriate written and audiovisual aids for training of school and law enforcement staff for handling drug- and alcohol-related problems and offenses. Appropriate existing aids may be used in lieu of the development of new materials;

(6) Development of prevention and intervention programs for elementary school teachers and students, including utilization of existing prevention and intervention programs;

(7) Development of a coordinated intervention system that identifies students with chronic drug and alcohol abuse treatment programs.

2. Enhanced apprehension, prevention, and education efforts commenced under this section shall be a joint effort between law enforcement agencies and local school districts. These efforts shall include, but are not limited to, the concentration of apprehension efforts in problem areas cooperatively identified by local school and law enforcement authorities.

3. Funds appropriated pursuant to sections 161.500 to 161.508 may be used in part to support state-level development and statewide distribution of appropriate written and audiovisual aids for public awareness and training of school and law enforcement staff for handling drug- and alcohol-related problems and offenses. When existing aids can be identified, these aids may be used in lieu of the development of new aids.

(L. 1990 S.B. 740 § 34)



Section 161.508 Criteria for rating grant applications to be developed by committee--membership of committee--staff services--compensation--duties--guidelines and procedures to be developed--department to administer and monitor--personnel costs--administrative costs.

Criteria for rating grant applications to be developed by committee--membership of committee--staff services--compensation--duties--guidelines and procedures to be developed--department to administer and monitor--personnel costs--administrative costs.

161.508. 1. Criteria for rating the grant applications of cooperating pairs of clusters of law enforcement agencies and school districts to receive drug-free school program funding shall be developed by the state drug-free school advisory committee.

2. The state drug-free school advisory committee shall be composed of one police chief, one sheriff, one district attorney, one attorney primarily engaged in criminal defense, one representative of parent groups, one representative of the state department of public safety, a school peace officer, a representative of community-based prevention of drug and alcohol use programs, one member from the attorney general's office, four members from the department of elementary and secondary education, one drug and alcohol prevention specialist representing the department of elementary and secondary education, and three school-site personnel, all of whom are appointed by the governor with the advice and consent of the senate. Staff services to the committee shall be provided by the department of elementary and secondary education. Committee members shall receive no compensation but shall be reimbursed for actual expenses involved in the conduct of committee business. The committee shall review applications for grant awards and shall recommend approval for those applications which are deemed appropriate and are consistent with the guidelines and administrative procedures established pursuant to this section and sections 161.500 to 161.508.

3. Each state drug-free school advisory committee member shall be personally present to cast a vote or be counted toward a quorum. An appointed member of the committee unable to attend any meeting may designate a representative to attend such meetings on his behalf. Such a representative shall be accorded full privilege to address the committee on any matter under consideration but shall not have the right to vote on any motions entertained by the committee.

4. The state drug-free school advisory committee shall develop specific guidelines and administrative procedures for the drug-free school program. The program developed by the state drug-free school advisory committee may be utilized by the local school districts or such districts may develop programs based on the unique needs and resources of such districts.

5. Administration of the overall program and the evaluation or* monitoring of all grants made under sections 161.500 to 161.508 shall be performed by the department.

6. The department shall, to the extent possible, coordinate the administration of the drug-free school program with those of other state and federal agencies.

7. Funds disbursed under sections 161.500 to 161.508 shall not be used for the acquisition of equipment.

8. Funds disbursed under sections 161.500 to 161.508 shall not be used to purchase information on drugs or alcohol.

9. In the interest of maximizing the use of funds for program support and implementation, local law enforcement agencies and school districts receiving funds under sections 161.500 to 161.508 are expressly discouraged from using drug-free school program funds for personnel costs. Where it can be demonstrated that personnel costs are essential to the success of the program and that sufficient law enforcement and school personnel are not available to carry out the program, exceptions to this section may be requested through the department.

10. No more than ten percent of the total amount of funds disbursed under this section shall be used for administrative costs.

(L. 1990 S.B. 740 § 35)

*Word "of" appears in original rolls, an apparent typographical error.



Section 161.520 Districts in financial stress, factors determining--notification to district school board, contents--board to prepare budget and education plan, contents.

Districts in financial stress, factors determining--notification to district school board, contents--board to prepare budget and education plan, contents.

161.520. 1. By October 1, 1992, and by each October first thereafter, the department of elementary and secondary education shall identify any school district experiencing financial stress. The commissioner of elementary and secondary education or his designee shall review the information submitted on the report required by section 162.821 to identify school districts experiencing financial stress. Further, the commissioner of elementary and secondary education shall be authorized to obtain such additional information from public school districts as may be necessary to determine school districts experiencing financial stress. Annually, a listing of school districts identified as experiencing financial stress according to the provisions of this section shall be provided to the governor, speaker of the house and president pro tem of the senate by the commissioner of elementary and secondary education. For the purposes of this section, a school district shall be identified as experiencing financial stress if it:

(1) Has a negative balance in its teachers' or incidental funds at the end of the most recently completed fiscal year and is not in compliance with the provisions of section 165.021;

(2) Has a combined balance remaining in teachers' and incidental funds of less than three percent at the end of the most recently completed fiscal year of the amount expended from such funds during the previous fiscal year; or

(3) Did tax anticipation borrowing during the most recently completed fiscal year for the period February first through June thirtieth to meet expenditures of the district because of insufficient fund balances or reserves.

2. For the purposes of this section, a school district may be identified as experiencing financial stress if three or more of the following conditions exist:

(1) For any of the district's funds for the most recently completed fiscal year, expenditures exceeded receipts because of costs to the district that are recurring;

(2) Has declining fund balances while the district is receiving state aid under the provisions of section 163.172 for the sole purpose of increasing salaries of teachers of the district;

(3) Has engaged in tax anticipation borrowing to meet obligated expenditures for the period October first to December thirty-first of the most recently completed fiscal year, and interest expense to the district exceeded interest revenue on district funds;

(4) For the most recently completed three tax years, there is a decline in the collection rate for current and delinquent taxes paid to the district;

(5) For the most recently completed three fiscal years, there is a declining trend of student enrollment without a proportionate decline in the number of professional staff, except in such districts where professional staff have been reassigned to reduce pupil teacher ratios in the elementary grades;

(6) For the most recently completed three fiscal years, there is a static or an increasing trend of student enrollment while the number of professional staff has been reduced;

(7) For the most recently completed three fiscal years, salaries paid to nonadministrative staff have not increased;

(8) For the most recently completed three fiscal years, administrative costs in the district have increased as measured by the percentage of total district expenditures; or

(9) Has a declining trend or recent significant loss of assessed valuation.

3. The department of elementary and secondary education shall notify by November first the board of education and chief operating officer of any school district identified as experiencing financial stress according to the provisions of this section. The notification shall be accompanied by a copy of the provisions contained in sections 161.520 to 161.529. Upon receiving the notification, the board of education shall develop, or cause to have developed, and shall approve a budget and education plan on forms provided by the department of elementary and secondary education. The budget and education plan shall be submitted to the department of elementary and secondary education, signed by the officers of the board of education, within forty-five calendar days of notification that the district has been identified as experiencing financial stress. Minimally, the budget and education plan submitted by the board of education shall:

(1) Give assurances that adequate educational services to students of the district will continue uninterrupted for the remainder of the current school year, and that the district can provide a minimum school term required by section 163.021;

(2) Outline a procedure to be followed by the district to report to district patrons about the financial condition of the district;

(3) Outline a procedure to be followed by the district to report to district patrons about the impact of the financial condition of the district on the educational services provided to students; and

(4) Detail the expenditure reduction measures, revenue increases or other actions to be taken by the school district to address its condition of financial stress. If requested, the department of elementary and secondary education shall assist a board of education in the development of a budget and education plan required by this section. Upon receipt and following review of any budget and education plan, the commissioner of elementary and secondary education or his designee may make suggestions to improve the plan. Nothing in the law shall exempt a board of education from submitting a budget and education plan to the department of elementary and secondary education according to the provisions of this section following each such notification that a district has been identified as experiencing financial stress; except that, the commissioner of elementary and secondary education may permit a board of education to make amendments to or update a budget and education plan previously submitted to the department of elementary and secondary education.

(L. 1992 S.B. 581 § 2, A.L. 1993 S.B. 380)



Section 161.525 Fiscal year ending with balance of less than one percent in teachers' and incidental funds--notice requirements.

Fiscal year ending with balance of less than one percent in teachers' and incidental funds--notice requirements.

161.525. If at the end of a fiscal year a school district has a combined balance remaining in its teachers' and incidental funds of less than one percent of the amount expended from the funds during the previous fiscal year, the department of elementary and secondary education shall send a notice advising the board of education and the chief operating officer of the district of such fact. The department of elementary and secondary education shall send a copy of such notice to the boards of education and chief operating officers of all adjoining school districts.

(L. 1992 S.B. 581 § 3 subsec. 1)

Effective 4-17-92



Section 161.527 District not required to reduce operating levy, when--restrictions on administrative costs and salaries--exemptions from restrictions, limitation--extension on exemptions may be submitted to voters.

District not required to reduce operating levy, when--restrictions on administrative costs and salaries--exemptions from restrictions, limitation--extension on exemptions may be submitted to voters.

161.527. 1. If a school district, which has an assessed valuation per average daily attendance equal to or less than the state average assessed valuation per average daily attendance, has transmitted by July fifteenth to the department of elementary and secondary education the report required by section 162.821 and such school district has received a notice pursuant to section 161.525, such school district is not required to reduce its operating levy pursuant to section 164.013 when the district next determines its tax rate in accordance with the provisions of section 164.011. However, if a school district does not reduce its operating levy as permitted in this subsection, the school district shall not in the current and next school year increase:

(1) Its administrative costs; or

(2) The aggregate amount of funds paid for salaries of employees of the district.

2. The restrictions on increasing administrative costs and funds paid for salaries as provided for in subsection 1 of this section shall continue in the district for each subsequent school year until combined balances in the teachers' and incidental funds at the end of a fiscal year are equal to or exceed three percent of the amount expended from the funds during the previous fiscal year as determined by the department of elementary and secondary education. Such restrictions provided for in subsection 1 of this section shall not apply to increased expenditures of the district necessary to maintain health insurance coverage for district employees at the same level that may have been provided by the district prior to implementation of the restrictions. Further, the restrictions shall not apply to increased expenditures of the district necessary to meet the district's share of contributions for employees who are members of the public school retirement system of Missouri, the public school retirement system of the school district of Kansas City, or the public school retirement system of the city of St. Louis.

3. The exemption from reduction authorized by subsection 1 of this section shall be limited to two tax years, at which time the district may submit to the voters of the district the question of whether to continue such exemption.

(L. 1992 S.B. 581 § 3 subsecs. 2, 3, 4, A.L. 1998 S.B. 781, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 161.529 Duties imposed on boards of education, how enforced.

Duties imposed on boards of education, how enforced.

161.529. Duties and requirements imposed on members of boards of education by section 161.520, 161.525, or 161.527, either expressed or implied, shall be enforceable by the provisions contained in section 162.091.

(L. 1992 S.B. 581 § 4)

Effective 4-17-92



Section 161.610 Procedure for reporting performance of high school graduates completing vocational education programs--procedure--data included--public reports.

Procedure for reporting performance of high school graduates completing vocational education programs--procedure--data included--public reports.

161.610. 1. By July 1, 1994, the state board of education, within existing resources provided to the department of elementary and secondary education, shall have established and implemented a procedure for annually reporting the performance of public high school students who have completed a vocational education program in their high school or at an area vocational school. The purpose of such report shall be to assist in determining how schools are preparing students for success in the job market or for advanced postsecondary education.

2. The procedures shall be designed so that the reporting is made by the name of each high school that offers a vocational education program and by each area vocational school. The procedures shall not be designed so that the reporting contains the name of any student.

3. The data reported shall include the percentage of vocational education students who obtained employment in a job related to the training they received, obtained a job unrelated to the training received, entered military service, continued their education at the postsecondary level; and other data as determined by rule and regulation of the state board of education.

4. The state board of education shall annually prepare a report that combines information assembled pursuant to section 173.750 and subsection 1 of this section. The state board of education shall make this report available to the public and shall annually provide the report to public high schools of the state.

(L. 1993 S.B. 380 § 19 subsecs. 4 to 7)

*Contingent expiration date. See section 143.107.



Section 161.650 Department to identify and adopt violence prevention program, district to administer--state board to adopt violence prevention program--duties--administered how--funding.

Department to identify and adopt violence prevention program, district to administer--state board to adopt violence prevention program--duties--administered how--funding.

161.650. 1. The department of elementary and secondary education shall identify and adopt an existing program or programs of educational instruction regarding violence prevention to be administered by public school districts pursuant to subsection 2 of this section, and which shall include, but shall not be limited to, instructing students of the negative consequences, both to the individual and to society at large, of membership in or association with criminal street gangs or participation in criminal street gang activity, as those phrases are defined in section 578.421, and shall include related training for school district employees directly responsible for the education of students concerning violence prevention and early identification of and intervention in violent behavior. The state board of education shall adopt such program or programs by rule as approved for use in Missouri public schools. The program or programs of instruction shall encourage nonviolent conflict resolution of problems facing youth; present alternative constructive activities for the students; encourage community participation in program instruction, including but not limited to parents and law enforcement officials; and shall be administered as appropriate for different grade levels and shall not be offered for academic credit.

2. All public school districts within this state with the approval of the district's board of education may administer the program or programs of student instruction adopted pursuant to subsection 1 of this section to students within the district starting at the kindergarten level and every year thereafter through the twelfth-grade level.

3. Any district adopting and providing a program of instruction pursuant to this section shall be entitled to receive state aid pursuant to section 163.031. If such aid is determined by the department to be insufficient to implement any program or programs adopted by a district pursuant to this section:

(1) The department may fund the program or programs adopted pursuant to this section or pursuant to subsection 2 of section 160.530, or both, after securing any funding available from alternative sources; and

(2) School districts may fund the program or programs from funds received pursuant to subsection 1 of section 160.530.

4. No rule or portion of a rule promulgated pursuant to this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 1996 H.B. 1301 & 1298 § 3, A.L. 2000 S.B. 944, A.L. 2010 H.B. 1543)



Section 161.670 Virtual public school established, eligibility for enrollment--state aid calculation--rulemaking authority.

Virtual public school established, eligibility for enrollment--state aid calculation--rulemaking authority.

161.670. 1. Notwithstanding any other law, prior to July 1, 2007, the state board of education shall establish a virtual public school to serve school-age students residing in the state. The virtual public school shall offer instruction in a virtual setting using technology, intranet, and/or internet methods of communication. Any student under the age of twenty-one in grades kindergarten through twelve who resides in this state shall be eligible to enroll in the virtual public school regardless of the student's physical location.

2. For purposes of calculation and distribution of state school aid, students enrolled in a virtual public school shall be included, at the choice of the student's parent or guardian, in the student enrollment of the school district in which the student physically resides. The virtual public school shall report to the district of residence the following information about each student served by the virtual public school: name, address, eligibility for free or reduced-price lunch, limited English proficiency status, special education needs, and the number of courses in which the student is enrolled. The virtual public school shall promptly notify the resident district when a student discontinues enrollment. A "full-time equivalent student" is a student who successfully has completed the instructional equivalent of six credits per regular term. Each virtual course shall count as one class and shall generate that portion of a full-time equivalent that a comparable course offered by the school district would generate. In no case shall more than the full-time equivalency of a regular term of attendance for a single student be used to claim state aid. Full-time equivalent student credit completed shall be reported to the department of elementary and secondary education in the manner prescribed by the department. Nothing in this section shall prohibit students from enrolling in additional courses under a separate agreement that includes terms for paying tuition or course fees.

3. When a school district has one or more resident students enrolled in a virtual public school program authorized by this section, whose parent or guardian has chosen to include such student in the district's enrollment, the department of elementary and secondary education shall disburse an amount corresponding to fifteen percent of the state aid under sections 163.031 and 163.043 attributable to such student to the resident district. Subject to an annual appropriation by the general assembly, the department shall disburse an amount corresponding to eighty-five percent of the state adequacy target attributable to such student to the virtual public school.

4. Except as specified in this section and as may be specified by rule of the state board of education, the virtual public school shall comply with all state laws and regulations applicable to school districts, including but not limited to the Missouri school improvement program (MSIP), adequate yearly progress (AYP), annual performance report (APR), teacher certification, and curriculum standards.

5. The state board of education through the rulemaking process and the department of elementary and secondary education in its policies and procedures shall ensure that multiple content providers are allowed.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 2006 S.B. 912)



Section 161.700 Holocaust education and awareness commission created, members--holocaust defined--executive director may be employed.

Holocaust education and awareness commission created, members--holocaust defined--executive director may be employed.

161.700. 1. This section shall be known as the "Holocaust Education and Awareness Commission Act".

2. There is hereby created a permanent state commission known as the "Holocaust Education and Awareness Commission". The commission shall be housed in the department of elementary and secondary education and shall promote implementation of holocaust education and awareness programs in Missouri in order to encourage understanding of the holocaust and discourage bigotry.

3. The commission shall be composed of twelve members to be appointed by the governor with advice and consent of the senate. The makeup of the commission shall be:

(1) The commissioner of higher education;

(2) The commissioner of elementary and secondary education;

(3) The president of the University of Missouri system; and

(4) Nine members of the public, representative of the diverse religious and ethnic heritage groups populating Missouri.

4. The holocaust education and awareness commission may receive such funds as appropriated from public moneys or contributed to it by private sources. It may sponsor programs or publications to educate the public about the crimes of genocide in an effort to deter indifference to crimes against humanity and human suffering wherever they occur.

5. The term "holocaust" shall be defined as the period from 1933 through 1945 when six million Jews and millions of others were murdered in Nazi concentration camps as part of a structured, state-sanctioned program of genocide.

6. The commission may employ an executive director and such other persons to carry out its functions.

(L. 2006 S.B. 1189)



Section 161.825 Citation of law--definitions--master list of autism spectrum disorder resources required--scholarship granting organizations, requirements, duties--department duties--sunset provision.

Citation of law--definitions--master list of autism spectrum disorder resources required--scholarship granting organizations, requirements, duties--department duties--sunset provision.

161.825. 1. This section shall be known and may be cited as "Bryce's Law".

2. As used in this section, the following terms mean:

(1) "Autism spectrum disorder", pervasive developmental disorder; Asperger syndrome; childhood disintegrative disorder; Rett syndrome; and autism;

(2) "Contribution", a donation of cash, stock, bonds, or other marketable securities, or real property;

(3) "Department", the department of elementary and secondary education;

(4) "Director", the commissioner of education;

(5) "Educational scholarships", grants to students to cover all or part of the tuition and fees at a qualified nonpublic school, a qualified public school, or a qualified service provider, including transportation;

(6) "Eligible child", any child from birth to age five living in Missouri who has an individualized family services program under the first steps program, sections 160.900 to 160.933, and whose parent or guardian has completed the complaint procedure under the Individuals with Disabilities Education Act, Part C, and has received an unsatisfactory response; or any child from birth to age five who has been evaluated for special needs as defined in this section by a person qualified to perform evaluations under the first steps program and has been determined to have special needs but who falls below the threshold for eligibility by no less than twenty-five percent;

(7) "Eligible student", any elementary or secondary student who attended public school in Missouri the preceding semester, or who will be attending school in Missouri for the first time, who has an individualized education program based on a special needs condition or who has a medical diagnosis by a qualified health professional of a special needs condition;

(8) "Parent", includes a guardian, custodian, or other person with authority to act on behalf of the child;

(9) "Program", the program established in this section;

(10) "Qualified health professional", a person licensed under chapter 334 or 337 who possesses credentials as described in rules promulgated jointly by the department of elementary and secondary education and the department of mental health to make a diagnosis of a student's special needs for this program;

(11) "Qualified school", either an accredited public elementary or secondary school in a district that is accredited without provision outside of the district in which a student resides or an accredited nonpublic elementary or secondary school in Missouri that complies with all of the requirements of the program and complies with all state laws that apply to nonpublic schools regarding criminal background checks for employees and excludes from employment any person not permitted by state law to work in a nonpublic school;

(12) "Qualified service provider", a person or agency authorized by the department to provide services under the first steps program, sections 160.900 to 160.933;

(13) "Scholarship granting organization", a charitable organization that:

(a) Is exempt from federal income tax;

(b) Complies with the requirements of this program;

(c) Provides education scholarships to students attending qualified schools of their parents' choice or to children receiving services from qualified service providers; and

(d) Does not accept contributions on behalf of any eligible student or eligible child from any donor with any obligation to provide any support for the eligible student or eligible child;

(14) "Special needs", an autism spectrum disorder, Down Syndrome, Angelman Syndrome, or cerebral palsy.

3. The department of elementary and secondary education shall develop a master list of resources available to the parents of children with an autism spectrum disorder and shall maintain a web page for the information. The department shall also actively seek financial resources in the form of grants and donations that may be devoted to scholarship funds or to clinical trials for behavioral interventions that may be undertaken by qualified service providers. The department may contract out or delegate these duties to a nonprofit organization. Priority in referral for funding shall be given to children who have not yet entered elementary school.

4. The director shall determine, at least annually, which organizations in this state may be classified as scholarship granting organizations. The director may require of an organization seeking to be classified as a scholarship granting organization whatever information which is reasonably necessary to make such a determination. The director shall classify an organization as a scholarship granting organization if such organization meets the definition set forth in this section.

5. The director shall establish a procedure by which a donor can determine if an organization has been classified as a scholarship granting organization. Scholarship granting organizations shall be permitted to decline a contribution from a donor.

6. Each scholarship granting organization shall provide information to the director concerning the identity of each donor making a contribution to the scholarship granting organization.

7. (1) The director shall annually make a determination on the number of students in Missouri with an individualized education program based upon special needs as defined in this section. The director shall use ten percent of this number to determine the maximum number of students to receive scholarships from a scholarship granting organization in that year for students with special needs who have at the time of application an individualized education program, plus a number calculated by the director by applying the state's latest available autism, cerebral palsy, Down Syndrome, and Angelman Syndrome incidence rates to the state's population of children from age five to nineteen who are not enrolled in public schools and taking ten percent of that number. The total of these two calculations shall constitute the maximum number of scholarships available to students.

(2) The director shall also annually make a determination on the number of children in Missouri whose parent or guardian has enrolled the child in first steps, received an individualized family services program based on special needs, and filed a complaint through the Individuals with Disabilities Education Act, Part C, and received a negative response. In addition to this number, the director shall apply the latest available autism, cerebral palsy, Down Syndrome, and Angelman Syndrome incidence rates to the latest available census information for children from birth to age five and determine ten percent of that number for the maximum number of scholarships for children.

(3) The director shall publicly announce the number of each category of scholarship opportunities available each year. Once a scholarship granting organization has decided to provide a student or child with a scholarship, it shall promptly notify the director. The director shall keep a running tally of the number of scholarships granted in the order in which they were reported. Once the tally reaches the annual limit of scholarships for eligible students or children, the director shall notify all of the participating scholarship granting organizations that they shall not issue any more scholarships and any more receipts for contributions. If the scholarship granting organizations have not expended all of their available scholarship funds in that year at the time when the limit is reached, the available scholarship funds may be carried over into the next year. These unexpended funds shall not be counted as part of the requirement in subdivision (3) of subsection 10 of this section for that year. Any receipt for a scholarship contribution issued by a scholarship granting organization before the director has publicly announced the student or child limit has been reached shall be valid.

8. Each scholarship granting organization participating in the program shall:

(1) Notify the department of its intent to provide educational scholarships to students attending qualified schools or children receiving services from qualified service providers;

(2) Provide a department-approved receipt to donors for contributions made to the organization;

(3) Ensure that at least ninety percent of its revenue from donations is spent on educational scholarships, and that all revenue from interest or investments is spent on educational scholarships;

(4) Ensure that the scholarships provided do not exceed an average of twenty thousand dollars per eligible child or fifty thousand dollars per eligible student;

(5) Inform the parent or guardian of the student or child applying for a scholarship that accepting the scholarship is tantamount to a parentally placed private school student pursuant to 34 CFR 300.130 and, thus, neither the department nor any Missouri public school is responsible to provide the student with a free appropriate public education pursuant to the Individuals with Disabilities Education Act or Section 504 of the Rehabilitation Act of 1973;

(6) Distribute periodic scholarship payments as checks made out to a student's or child's parent and mailed to the qualified school where the student is enrolled or qualified service provider used by the child. The parent or guardian shall endorse the check before it can be deposited;

(7) Cooperate with the department to conduct criminal background checks on all of its employees and board members and exclude from employment or governance any individual who might reasonably pose a risk to the appropriate use of contributed funds;

(8) Ensure that scholarships are portable during the school year and can be used at any qualified school that accepts the eligible student or at a different qualified service provider for an eligible child according to a parent's wishes. If a student moves to a new qualified school during a school year or to a different qualified service provider for an eligible child, the scholarship amount may be prorated;

(9) Demonstrate its financial accountability by:

(a) Submitting a financial information report for the organization that complies with uniform financial accounting standards established by the department and conducted by a certified public accountant; and

(b) Having the auditor certify that the report is free of material misstatements;

(10) Demonstrate its financial viability, if the organization is to receive donations of fifty thousand dollars or more during the school year, by filing with the department before the start of the school year:

(a) A surety bond payable to the state in an amount equal to the aggregate amount of contributions expected to be received during the school year; or

(b) Financial information that demonstrates the financial viability of the scholarship granting organization.

9. Each scholarship granting organization shall ensure that each participating school or service provider that accepts its scholarship students or children shall:

(1) Comply with all health and safety laws or codes that apply to nonpublic schools or service providers;

(2) Hold a valid occupancy permit if required by its municipality;

(3) Certify that it will comply with 42 U.S.C. Section 1981, as amended;

(4) Provide academic accountability to parents of the students or children in the program by regularly reporting to the parent on the student's or child's progress;

(5) Certify that in providing any educational services or behavior strategies to a scholarship recipient with a diagnosis of or an individualized education program based upon autism spectrum disorder it will:

(a) Adhere to the best practices recommendations of the Missouri Autism Guidelines Initiative or document why it is varying from the guidelines;

(b) Not use any evidence-based interventions that have been found ineffective by the commission on Medicare as described in the Missouri Autism Guidelines Initiative guide to evidence-based interventions; and

(c) Provide documentation in the student's or child's record of the rationale for the use of any intervention that is categorized as unestablished, insufficient evidence, or level 3 by the Missouri Autism Guidelines Initiative guide to evidence-based interventions; and

(6) Certify that in providing any educational services or behavior strategies to a scholarship recipient with a diagnosis of, or an individualized family services program based upon Down Syndrome, Angelman Syndrome, or cerebral palsy, it will use student, teacher, teaching, and school influences that rank in the zone of desired effects in the meta-analysis of John Hattie, or equivalent analyses as determined by the department, or document why it is using a method that has not been determined by analysis to rank in the zone of desired effects.

10. Scholarship granting organizations shall not provide educational scholarships for students to attend any school or children to receive services from any qualified service provider with paid staff or board members who are relatives within the first degree of consanguinity or affinity.

11. A scholarship granting organization shall publicly report to the department, by June first of each year, the following information prepared by a certified public accountant regarding its grants in the previous calendar year:

(1) The name and address of the scholarship granting organization;

(2) The total number and total dollar amount of contributions received during the previous calendar year; and

(3) The total number and total dollar amount of educational scholarships awarded during the previous calendar year, including the category of each scholarship, and the total number and total dollar amount of educational scholarships awarded during the previous year to students eligible for free and reduced lunch.

12. The department shall adopt rules and regulations consistent with this section as necessary to implement the program.

13. The department shall provide a standardized format for a receipt to be issued by a scholarship granting organization to a donor to indicate the value of a contribution received.

14. The department shall provide a standardized format for scholarship granting organizations to report the information in this section.

15. The department may conduct either a financial review or audit of a scholarship granting organization.

16. If the department believes that a scholarship granting organization has intentionally and substantially failed to comply with the requirements of this section, the department may hold a hearing before the director or the director's designee to bar a scholarship granting organization from participating in the program. The director or the director's designee shall issue a decision within thirty days. A scholarship granting organization may appeal the director's decision to the administrative hearing commission for a hearing in accordance with the provisions of chapter 621.

17. If the scholarship granting organization is barred from participating in the program, the department shall notify affected scholarship students or children and their parents of this decision within fifteen days.

18. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

19. The department shall conduct a study of the program with funds other than state funds. The department may contract with one or more qualified researchers who have previous experience evaluating similar programs. The department may accept grants to assist in funding this study.

20. The study shall assess:

(1) The level of participating students' and children's satisfaction with the program in a manner suitable to the student or child;

(2) The level of parental satisfaction with the program;

(3) The percentage of participating students who were bullied or harassed because of their special needs status at their resident school district compared to the percentage so bullied or harassed at their qualified school;

(4) The percentage of participating students who exhibited behavioral problems at their resident school district compared to the percentage exhibiting behavioral problems at their qualified school;

(5) The class size experienced by participating students at their resident school district and at their qualified school; and

(6) The fiscal impact to the state and resident school districts of the program.

21. The study shall be completed using appropriate analytical and behavioral sciences methodologies to ensure public confidence in the study.

22. The department shall provide the general assembly with a final copy of the evaluation of the program by December 31, 2016.

23. The public and nonpublic participating schools and service providers from which students transfer to participate in the program shall cooperate with the research effort by providing student or child assessment instrument scores and any other data necessary to complete this study.

24. The general assembly may require periodic updates on the status of the study from the department. The individuals completing the study shall make their data and methodology available for public review while complying with the requirements of the Family Educational Rights and Privacy Act, as amended.

25. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall sunset automatically on December 31, 2019, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall sunset automatically on December 31, 2031; and

(3) This section shall terminate on December thirty-first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2013 S.B. 17 § 135.1220)

Sunset date 12-31-19

Termination date 12-31-20



Section 161.850 Publication to be produced, purpose, content--copy to be provided to parents--rulemaking authority.

Publication to be produced, purpose, content--copy to be provided to parents--rulemaking authority.

161.850. 1. By January 1, 2010, the department of elementary and secondary education shall develop and produce a publication entitled "The Parents' Bill of Rights" that shall be designed to inform parents of children with an individualized education program of their educational rights provided under federal and state law. The content of the publication shall not confer any right or rights beyond those conferred by federal or state law and shall state that it is for informational purposes only. The department shall post a copy of this publication on its website. The publication shall contain the department's contact information.

2. The publication shall contain, but may not be limited to, the following general information presented in a clear and concise manner and the department shall ensure the content is consistent with legal interpretations of existing federal and state law and provides equitable treatment of all disability groups and interests:

(1) The right of parents to attend individualized education program meetings and represent their child's interests;

(2) The right of parents to have an advocate or expert present at an individualized education program meeting;

(3) The right of parents to receive a copy of the child's evaluation and to disagree with its results and request one independent educational evaluation at public expense;

(4) The right of parents to provide a written report from outside sources as part of the evaluation process;

(5) The right of parents to examine all school records pertaining to the child and be provided with a copy of the individualized education program;

(6) The right of parents to disagree with the decision of the school district and the individualized education program team and to pursue complaint procedures, including a child complaint filed with the department of elementary and secondary education, state-paid mediation, and other due process rights;

(7) The right of parents with a child with an individualized education program to participate in reviews of such program, participate in any decision to change any aspects of the individualized education program, and meet with school officials whenever a change occurs in their child's education program or classroom placement;

(8) The right of a child to be placed in the least restrictive environment and be placed in a general education classroom, to the greatest extent appropriate;

(9) The right of parents with limited English language proficiency to request an accommodation to provide effective communications;

(10) The right of parents to have a free appropriate public education for their child with an individualized education program designed to meet their child's unique needs, which may include, but not be limited to, special education and related services such as assistive technology devices and services, transportation, speech pathology services, audiology services, interpreting services, psychological services, including behavioral interventions, physical therapy, occupational therapy, recreation, including therapeutic recreation, early identification and assessment of disabilities in children, counseling services, including rehabilitation counseling, orientation and mobility services, school health services, school nurse services, social work services, parent counseling and training, and medical services for diagnostic or evaluation purposes.

3. Each school district shall provide the parent or parents of a child with a copy of this publication upon determining that a student qualifies for an individualized education program, and at any such time as a school district is required under state or federal law to provide the parent or parents with notice of procedural safeguards.

4. The department of elementary and secondary education shall review and revise the content of the publication as necessary to ensure the content accurately summarizes current federal and state law and shall promulgate rules and regulations necessary to implement the provisions of this section, including but not limited to the manner in which the publication described in this section shall be distributed.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 S.B. 291)






Chapter 162 School Districts

Section 162.011 School boards may associate and appoint a member to attend meetings--may pay dues and attendance expenses.

School boards may associate and appoint a member to attend meetings--may pay dues and attendance expenses.

162.011. Any school board of the state of Missouri, when it deems it a matter of public interest, may by two-thirds vote of its members join the Missouri School Boards' Association and appoint one or more of its members to attend meetings called by the association within the state of Missouri. The school board may direct payment of the membership dues of the association and of the actual and necessary expenses incurred by members in attending the meetings called by the association from the incidental fund of the district.

(L. 1963 p. 200 § 3-1, A.L. 1977 H.B. 260)

(Source: RSMo 1959 § 165.035)



Section 162.013 School boards may expend district funds to provide accident and property damage insurance for members, when.

School boards may expend district funds to provide accident and property damage insurance for members, when.

162.013. Notwithstanding other sections of the school laws which provide that members of school boards shall serve without compensation, the school board of any school district in the state, upon adoption of a resolution by the vote of a majority of all its members to authorize such action, may expend school district funds to purchase insurance to indemnify the members of the school board, individually, against loss for damages for personal or bodily injury to a person, or for damage or loss of property, caused by the negligent act, error, or omission of a member when acting within the scope of his office.

(L. 1977 S.B. 143)



Section 162.014 Registered sex offenders prohibited from being school board candidates.

Registered sex offenders prohibited from being school board candidates.

162.014. No person shall be a candidate for a member or director of the school board in any school district in this state if such person is registered or is required to be registered as a sex offender under sections 589.400 to 589.425. Any member or director of the school board of any school district who is registered or required to be registered as a sex offender under sections 589.400 to 589.425 shall be ineligible to serve as a member or director of a school board of any school district at the conclusion of his or her term of office.

(L. 2011 S.B. 54)



Section 162.031 Division or addition to district--apportionment of property and obligations.

Division or addition to district--apportionment of property and obligations.

162.031. 1. Whenever (1) a seven-director school district is created out of one or more school districts, or (2) the boundary lines of any district are changed by the changing of the boundary lines of any city, incorporated town, or school district, or (3) any part of any school district is annexed to any other district or districts, the board of the school district from which land has been taken and the school board of the district to which land has been added, or which has been newly created, shall make a just and proper adjustment and apportionment of all school property, real and personal, including moneys and a like apportionment of indebtedness, if any, to and among the school districts. The adjustment and apportionment shall be made as of the date of the vote of the electors effecting the annexation, change of boundaries or creation.

2. In making the adjustment and apportionment of property and indebtedness mentioned in subsection 1 of this section, the assessed value of land acquired by or taken from the districts, as compared with the assessed value of the other land in the districts, as well as the value of the school grounds, together with the buildings thereon, and the furniture and equipment therein, and any other school property in the districts, shall be taken into consideration in determining the amount, if any, that shall be paid by one district to another, or in apportioning the indebtedness, if any, that shall be assumed and paid by any of the districts. The adjustment and apportionment of property and indebtedness shall be made by the school boards of the several districts concerned, before or during the first school year after the boundaries are changed.

(L. 1963 p. 200 § 3-3, A.L. 1992 S.B. 581)

(Source: RSMo 1959 § 165.014)

Effective 4-17-92



Section 162.032 Annexation or dissolution of school district, health care coverage continuation responsibility of successor district.

Annexation or dissolution of school district, health care coverage continuation responsibility of successor district.

162.032. If a school district is annexed to an existing district or divided into two or more districts by a vote of the citizens, or is dissolved under the lapse procedures in section 162.081, court action, or any other authority of Missouri or federal laws, the successor school district shall become responsible for ensuring access to continuation of health insurance coverage for retired teachers and employees of the district if the original district offers health insurance coverage to its retirees at the time of its loss of corporate structure. If an original district is divided into multiple successor districts, such responsibility shall be assigned to the successor district with the largest eligible pupil count in the most recently completed school year.

(L. 2004 S.B. 968 and S.B. 969)



Section 162.041 Arbitration of disagreement as to apportionment--arbitrator's compensation--effect of award.

Arbitration of disagreement as to apportionment--arbitrator's compensation--effect of award.

162.041. 1. If the school boards of the several districts cannot agree upon an adjustment and apportionment of property and indebtedness as provided in section 162.031, the board of either district may appeal to the state board of education, which shall appoint three persons as a board of arbitration to make an adjustment and apportionment of property and indebtedness in accordance with section 162.031. The board of arbitration may hold hearings after giving the affected districts reasonable notice thereof before making its award. Each member of the board of arbitration shall be paid fifty dollars per day by the district instituting the appeal.

2. Any sum awarded by agreement of the school boards or by decision of a board of arbitration to any school district shall be a legal and valid claim in its favor and against the school district charged therewith. The amount of indebtedness, if any, apportioned to any school district shall be a legal and valid obligation.

(L. 1963 p. 200 § 3-4, A.L. 1975 H.B. 945, A.L. 1983 H.B. 815, A.L. 1992 S.B. 581)

(Source: RSMo 1959 § 165.015)

Effective 4-17-92



Section 162.051 Special board meetings, how called--notice.

Special board meetings, how called--notice.

162.051. Special meetings of school boards may be held at the times fixed by the board, or on the call of the president or of a majority of the members of the board. Each member shall be notified of the time, place and purpose of the meeting.

(L. 1963 p. 200 § 3-5)



Section 162.063 School districts may provide hospital and medical coverage for students, when.

School districts may provide hospital and medical coverage for students, when.

162.063. Any school district may, upon adoption of a resolution by a majority of its entire board of directors, designate specific school sponsored programs of instruction and extracurricular activities which the board believes present unusual physical hazards to students involved therein. Upon designating a hazardous program the board may authorize expenditure of school funds to purchase hospitalization and medical insurance covering students while engaged in the program, but said purchases of insurance shall be limited to instances wherein it has been determined by the board that the purchase of the same would constitute a financial hardship to the person or persons responsible for the support of the student. A school district purchasing insurance pursuant to this section shall not be obliged to purchase insurance for all activities which it may deem to be hazardous. All insurance under this section shall be awarded on a bid basis.

(L. 1972 H.B. 1066 § 1)



Section 162.064 Bus drivers, medical endorsement required, when.

Bus drivers, medical endorsement required, when.

162.064. Each school district shall have on file a statement from a medical examiner which indicates that the driver is physically qualified to operate a school bus for the purpose of transporting pupils. Such statement shall be made on an annual basis. The term "medical examiner" includes, but is not limited to, doctors of medicine, doctors of osteopathy, physician assistants, advanced practice nurses, and doctors of chiropractic. For new drivers, such statement shall be on file prior to the driver's initial operation of a school bus. This section shall apply to drivers employed by the school district or under contract with the school district.

(L. 2005 H.B. 487 § 1)

Effective 7-06-05



Section 162.065 Bus driver training required.

Bus driver training required.

162.065. On an annual basis, each school district shall provide training in at least eight hours of duration to each school bus driver employed by the school district or under contract with the school district. Such training shall provide special instruction in school bus driving.

(L. 2005 H.B. 487 § 2)



Section 162.068 Former employees, information provided by school district, written policy required--suspension of employee under investigation--immunity from liability, when, exception.

Former employees, information provided by school district, written policy required--suspension of employee under investigation--immunity from liability, when, exception.

162.068. 1. By July 1, 2012, every school district shall adopt a written policy on information that the district provides about former employees, both certificated and noncertificated, to other public schools. By July 1, 2014, every charter school shall adopt a written policy on information that the charter school provides about former employees, both certificated and noncertificated, to other public schools. The policy shall include who is permitted to respond to requests for information from potential employers and the information the district or charter school would provide when responding to such a request. The policy shall require that notice of this provision be provided to all current employees and to all potential employers who contact the school district or charter school regarding the possible employment of an employee.

2. Any school district or charter school that employs a person about whom the children's division conducts an investigation involving allegations of sexual misconduct with a student and reaches a finding of substantiated shall immediately suspend the employment of such person, notwithstanding any other provision of law, but the district or charter school may return the person to his or her employment if the child abuse and neglect review board's finding that the allegation is substantiated is reversed by a court on appeal and becomes final. Nothing shall preclude a school district or charter school from otherwise lawfully terminating the employment of any employee about whom there has been a finding of unsubstantiated resulting from an investigation by the children's division involving allegations of sexual misconduct with a student.

3. Any employee who is permitted to respond to requests for information regarding former employees under a policy adopted by his or her school district or charter school under subsection 2 of this section and who communicates only the information which such policy directs, and who acts in good faith and without malice shall be immune against any civil action for damages brought by the former employee arising out of the communication of such information. If any such action is brought, the employee may, at his or her option, request the attorney general to defend him or her in such suit and the attorney general shall provide such defense, except that if the attorney general represents the school district or the department of elementary and secondary education in a pending licensing matter under section 168.071 the attorney general shall not represent the school district employee.

4. Notwithstanding the provisions of subsection 2 of this section, if a district or charter school that has employed any employee whose job involves contact with children receives allegations of sexual misconduct concerning the employee and as a result of such allegations or as a result of such allegations being substantiated by the child abuse and neglect review board dismisses the employee or allows the employee to resign in lieu of being fired and fails to disclose the allegations of sexual misconduct when furnishing a reference for the former employee or responding to a potential employer's request for information regarding such employee, the district or charter school shall be directly liable for damages to any student of a subsequent employing district or charter school who is found by a court of competent jurisdiction to be a victim of the former employee's sexual misconduct, and the district or charter school shall bear third-party liability to the employing district or charter school for any legal liability, legal fees, costs, and expenses incurred by the employing district or charter school caused by the failure to disclose such information to the employing district or charter school.

5. If a school district or charter school has previously employed a person about whom the children's division has conducted an investigation involving allegations of sexual misconduct with a student and has reached a finding of substantiated and another public school contacts the district or charter school for a reference for the former employee, the district or charter school shall disclose the results of the children's division's investigation to the public school.

6. Any school district or charter school employee, acting in good faith, who reports alleged sexual misconduct on the part of a teacher or other school employee shall not be discharged or otherwise discriminated against in any fashion because of such reporting.

(L. 2011 S.B. 54, A.L. 2013 H.B. 505)



Section 162.069 Employee-student communications, written policy required--training materials, required content.

Employee-student communications, written policy required--training materials, required content.

162.069. 1. Every school district shall, by March 1, 2012, promulgate a written policy concerning employee-student communication. The governing body of each charter school shall adopt a written policy concerning employee-student communication by January 1, 2014. Such policy shall include, but not be limited to, the use of electronic media and other mechanisms to prevent improper communications between staff members and students.

2. The school board of each school district and the governing body of each charter school shall, by January 1, 2014, adopt and implement training guidelines and an annual training program for all school employees who are mandatory reporters of child abuse or neglect under section 210.115.

3. Every school district and the governing body of each charter school shall, by July 1, 2014, include in its teacher and employee training a component that provides up-to-date and reliable information on identifying signs of sexual abuse in children and danger signals of potentially abusive relationships between children and adults. The training shall emphasize the importance of mandatory reporting of abuse under section 210.115 including the obligation of mandated reporters to report suspected abuse by other mandated reporters, and how to establish an atmosphere of trust so that students feel their school has concerned adults with whom they feel comfortable discussing matters related to abuse. The training shall also emphasize that:

(1) All mandatory reporters shall, upon finding reasonable cause, directly and immediately report suspected child abuse or neglect as provided in section 210.115;

(2) No supervisor or administrator may impede or inhibit any reporting under section 210.115; and

(3) No person making a report under section 210.115 shall be subject to any sanction, including any adverse employment action, for making such report.

(L. 2011 S.B. 54, A.L. 2011 1st Ex. Sess. S.B. 1, A.L. 2013 H.B. 505)



Section 162.071 Annexation of district to adjoining district, when--state board of education, duties.

Annexation of district to adjoining district, when--state board of education, duties.

162.071. When the creation of a school district or a change in the boundaries of an existing school district leaves the remaining part of a district containing less than twenty children of school age or when the remaining part of a district is left without a schoolhouse, the state board of education shall order its annexation to an adjoining district. The annexed territory shall become a part of the receiving district on receipt by the secretary or clerk of the district of notice of annexation from the state board of education.

(L. 1963 p. 200 § 3-7, A.L. 1973 H.B. 158, A.L. 1978 H.B. 971, A.L. 1979 H.B. 280, A.L. 1992 S.B. 581)

(Source: RSMo 1959 §§ 165.167, 165.287, 165.685)

Effective 4-17-92



Section 162.073 Definitions.

Definitions.

162.073. For the purposes of sections 162.071, 162.073, 162.152, 162.171, 162.181, 162.191, 162.201, 162.241, 162.261, 162.301, 162.311, 162.821 and 167.121, in those counties without a county commission, the following words shall have the following meaning:

(1) "County clerk" shall mean the vice-chairman of the county legislature or county council;

(2) "County commission" shall mean the county legislature or county council;

(3) "Presiding commissioner of the county commission" shall mean the chairman of the county legislature or county council.

(L. 1979 H.B. 280 § 2)



Section 162.081 Failure to provide minimum school term, effect of--unaccredited schools, hearing required, board of education options--special administrative board, duration of authority.

Failure to provide minimum school term, effect of--unaccredited schools, hearing required, board of education options--special administrative board, duration of authority.

162.081. 1. Whenever any school district in this state fails or refuses in any school year to provide for the minimum school term required by section 163.021 or is classified unaccredited, the state board of education shall, upon a district's initial classification or reclassification as unaccredited:

(1) Review the governance of the district to establish the conditions under which the existing school board shall continue to govern; or

(2) Determine the date the district shall lapse and determine an alternative governing structure for the district.

2. If at the time any school district in this state shall be classified as unaccredited, the department of elementary and secondary education shall conduct at least two public hearings at a location in the unaccredited school district regarding the accreditation status of the school district. The hearings shall provide an opportunity to convene community resources that may be useful or necessary in supporting the school district as it attempts to return to accredited status, continues under revised governance, or plans for continuity of educational services and resources upon its attachment to a neighboring district. The department may request the attendance of stakeholders and district officials to review the district's plan to return to accredited status, if any; offer technical assistance; and facilitate and coordinate community resources. Such hearings shall be conducted at least twice annually for every year in which the district remains unaccredited or provisionally accredited.

3. Upon classification of a district as unaccredited, the state board of education may:

(1) Allow continued governance by the existing school district board of education under terms and conditions established by the state board of education; or

(2) Lapse the corporate organization of the unaccredited district and:

(a) Appoint a special administrative board for the operation of all or part of the district. The number of members of the special administrative board shall not be less than five, the majority of whom shall be residents of the district. The members of the special administrative board shall reflect the population characteristics of the district and shall collectively possess strong experience in school governance, management and finance, and leadership. Within fourteen days after the appointment by the state board of education, the special administrative board shall organize by the election of a president, vice president, secretary and a treasurer, with their duties and organization as enumerated in section 162.301. The special administrative board shall appoint a superintendent of schools to serve as the chief executive officer of the school district and to have all powers and duties of any other general superintendent of schools in a seven-director school district. Any special administrative board appointed under this section shall be responsible for the operation of the district until such time that the district is classified by the state board of education as provisionally accredited for at least two successive academic years, after which time the state board of education may provide for a transition pursuant to section 162.083; or

(b) Determine an alternative governing structure for the district including, at a minimum:

a. A rationale for the decision to use an alternative form of governance and in the absence of the district's achievement of full accreditation, the state board of education shall review and recertify the alternative form of governance every three years;

b. A method for the residents of the district to provide public comment after a stated period of time or upon achievement of specified academic objectives;

c. Expectations for progress on academic achievement, which shall include an anticipated time line for the district to reach full accreditation; and

d. Annual reports to the general assembly and the governor on the progress towards accreditation of any district that has been declared unaccredited and is placed under an alternative form of governance, including a review of the effectiveness of the alternative governance; or

(c) Attach the territory of the lapsed district to another district or districts for school purposes; or

(d) Establish one or more school districts within the territory of the lapsed district, with a governance structure specified by the state board of education, with the option of permitting a district to remain intact for the purposes of assessing, collecting, and distributing property taxes, to be distributed equitably on a weighted average daily attendance basis, but to be divided for operational purposes, which shall take effect sixty days after the adjournment of the regular session of the general assembly next following the state board's decision unless a statute or concurrent resolution is enacted to nullify the state board's decision prior to such effective date.

4. If a district remains under continued governance by the school board under subdivision (1) of subsection 3 of this section and either has been unaccredited for three consecutive school years and failed to attain accredited status after the third school year or has been unaccredited for two consecutive school years and the state board of education determines its academic progress is not consistent with attaining accredited status after the third school year, then the state board of education shall proceed under subdivision (2) of subsection 3 of this section in the following school year.

5. A special administrative board appointed under this section shall retain the authority granted to a board of education for the operation of the lapsed school district under the laws of the state in effect at the time of the lapse and may enter into contracts with accredited school districts or other education service providers in order to deliver high-quality educational programs to the residents of the district. If a student graduates while attending a school building in the district that is operated under a contract with an accredited school district as specified under this subsection, the student shall receive his or her diploma from the accredited school district. The authority of the special administrative board shall expire at the end of the third full school year following its appointment, unless extended by the state board of education. If the lapsed district is reassigned, the special administrative board shall provide an accounting of all funds, assets and liabilities of the lapsed district and transfer such funds, assets, and liabilities of the lapsed district as determined by the state board of education. Neither the special administrative board nor its members or employees shall be deemed to be the state or a state agency for any purpose, including section 105.711, et seq. The state of Missouri, its agencies and employees shall be absolutely immune from liability for any and all acts or omissions relating to or in any way involving the lapsed district, the special administrative board, its members or employees. Such immunities, and immunity doctrines as exist or may hereafter exist benefitting boards of education, their members and their employees shall be available to the special administrative board, its members and employees.

6. Neither the special administrative board nor any district or other entity assigned territory, assets or funds from a lapsed district shall be considered a successor entity for the purpose of employment contracts, unemployment compensation payment pursuant to section 288.110, or any other purpose.

7. If additional teachers are needed by a district as a result of increased enrollment due to the annexation of territory of a lapsed or dissolved district, such district shall grant an employment interview to any permanent teacher of the lapsed or dissolved district upon the request of such permanent teacher.

8. In the event that a school district with an enrollment in excess of five thousand pupils lapses, no school district shall have all or any part of such lapsed school district attached without the approval of the board of the receiving school district.

(L. 1963 p. 200 § 3-8, A.L. 1973 H.B. 158, A.L. 1992 S.B. 581, A.L. 1993 S.B. 380, A.L. 1998 S.B. 781, A.L. 2005 S.B. 287, A.L. 2013 S.B. 125)

(Source: RSMo 1959 § 165.013)



Section 162.083 Special administrative board, additional members authorized--term of office--return to local governance, when.

Special administrative board, additional members authorized--term of office--return to local governance, when.

162.083. 1. The state board of education may appoint additional members to any special administrative board appointed under section 162.081.

2. The state board of education may set a final term of office for any member of a special administrative board, after which a successor member shall be elected by the voters of the district.

(1) All final terms of office for members of the special administrative board established under this section shall expire on June thirtieth.

(2) The election of a successor member shall occur on the general municipal election day immediately prior to the expiration of the final term of office.

(3) The election shall be conducted in a manner consistent with the election laws applicable to the school district.

3. Nothing in this section shall be construed as barring an otherwise qualified member of the special administrative board from standing for an elected term on the board.

4. On a date set by the state board of education, any district operating under the governance of a special administrative board shall return to local governance, and continue operation as a school district as otherwise authorized by law.

(L. 2009 S.B. 291, A.L. 2013 S.B. 125)



Section 162.085 Lapse of district upon withdrawal of provisional accreditation.

Lapse of district upon withdrawal of provisional accreditation.

162.085. If a school district has been classified as unaccredited within the previous five school years and the district is subsequently classified as provisionally accredited, the district shall be subject to lapse on June thirtieth of any school year in which the state board of education withdraws provisional accreditation or at a later date as determined by the state board of education. The provisions of this section shall become effective January 1, 2010.

(L. 2006 S.B. 894 § 3)

Effective 1-01-10



Section 162.091 Neglect or refusal to comply with school laws by public official a misdemeanor, penalty.

Neglect or refusal to comply with school laws by public official a misdemeanor, penalty.

162.091. Any county clerk, county treasurer, school board member, officer or employee, or other officer, who willfully neglects or refuses to perform any duty imposed upon him by chapters 160 to 168, 170, 171, 177 and 178, or who willfully violates any provision of these chapters, is guilty of a misdemeanor and on conviction shall be punished by a fine of not more than five hundred dollars or by imprisonment in the county jail not to exceed one year.

(L. 1963 p. 200 § 3-9, A.L. 1977 H.B. 130)

(Source: RSMo 1959 §§ 165.160, 165.651)



Section 162.152 Section of district reorganization created--duties.

Section of district reorganization created--duties.

162.152. The state board of education shall establish within the department of elementary and secondary education a section of district reorganization. The state board, through the section of district reorganization, shall advise and, upon request by any county commission, cooperate with the various county commissions in making plans for the enlargement and reorganization of school districts throughout the state and shall provide the technical and advisory assistance in connection therewith that, in the discretion of the board, will promote efficiency in school administration and the improvement of educational opportunities for the school children of the state.

(L. 1979 H.B. 280)



Section 162.171 Reorganization plans may be proposed.

Reorganization plans may be proposed.

162.171. The county commission may, from time to time, pursuant to the provisions of section 161.152, submit to the state board of education specific plans for the reorganization of school districts of the state. Each plan shall be in writing and shall include charts, maps and statistical information necessary to document properly the plan for the proposed reorganized districts and to provide a comparison of existing districts with proposed reorganized districts. In recommending prepared reorganization plans, the county commission may divide all existing unreorganized districts and any reorganized district not offering an approved program of work through the twelfth grade if division is in the best interests of the children, and place any portion in any proposed district, but each proposed district shall be composed of contiguous territory.

(L. 1963 p. 200 § 3-17, A.L. 1969 p. 260, A.L. 1979 H.B. 280)

(Source: RSMo 1959 § 165.685)



Section 162.181 Reorganization, procedure.

Reorganization, procedure.

162.181. Upon receipt of a plan for the reorganization of districts in any county, the state board of education shall examine the plan. The state board shall approve or disapprove the plan either in whole or in part. If the plan includes any proposed district with territory in more than one county, the state board shall designate the county containing that portion of the proposed district which has the highest assessed valuation as the county to which the district belongs. The county clerk shall be notified of the state board's action within sixty days following receipt of the plan by the state board. If the state board finds that the reorganization plan is inadequate in whole or in part, it shall return the plan to the county clerk with a full statement indicating the parts thereof it has approved and its reasons for finding the plan or any part inadequate. The county commission has sixty days to review the rejected plan or parts thereof, make alterations, amendments and revisions as deemed advisable and return the revised plan or part to the state board for its action.

(L. 1963 p. 200 § 3-18, A.L. 1979 H.B. 280, A.L. 1992 S.B. 470 & 497)

(Source: RSMo 1959 § 165.677)



Section 162.191 Election in proposed district.

Election in proposed district.

162.191. 1. Within sixty days after receipt of approval by the state board of education of the reorganization plan or part thereof, the county clerk shall submit the question in each proposed school district wholly within the county or which has been designated by the state board of education as belonging to the county. The notices of the election shall be signed by the presiding commissioner of the county commission and the county clerk. The cost shall be paid from the incidental fund.

2. The question shall be submitted in substantially the following form:

Shall the . . . . . . school district (and the . . . . . . school district) be reorganized as a district?

3. A majority affirmative vote in each district to be affected* is required for adoption of the proposed seven-director district. If the plan is not adopted, no subsequent plan involving any part of the same area may be submitted sooner than one year following the date of the submission of the question at which the plan was defeated.

(L. 1963 p. 200 § 3-19, A.L. 1972 S.B. 577, A.L. 1978 H.B. 971, A.L. 1979 H.B. 280, A.L. 1997 H.B. 521)

(Source: RSMo 1959 §§ 165.680, 165.693)

*Original rolls contain the word "effected".



Section 162.201 Certification of election results.

Certification of election results.

162.201. Not later than three days after the election as provided for in section 162.191, the county clerk shall certify to the state board of education the results of the election in each proposed seven-director school district.

(L. 1963 p. 200 § 3-20, A.L. 1979 H.B. 280)

(Source: RSMo 1959 § 165.683)



Section 162.202 Consolidation of two or more school districts, tax rate ceiling how calculated.

Consolidation of two or more school districts, tax rate ceiling how calculated.

162.202. For purposes of determining the proposed tax rate when two or more school districts are consolidating, the tax rate ceiling of the consolidated district shall be determined by multiplying each district's tax rate ceiling by its total assessed valuation, adding such products and dividing the sum by the combined assessed valuation of the component districts.

(L. 1992 S.B. 581 § 1)

Effective 4-17-92



Section 162.203 Orientation and training requirements for board members initially elected or appointed.

Orientation and training requirements for board members initially elected or appointed.

162.203. 1. Board members initially elected or appointed under section 162.291, 162.459, 162.471, or 162.581 after August 28, 1993, in addition to the qualifications prescribed in those sections, shall successfully complete orientation and training requirements within one year of the date of the election or appointment. The orientation and training shall consist of at least sixteen hours with the cost of such training to be paid by the district.

2. All programs providing the orientation and training required under the provisions of this section shall be offered by a statewide association organized for the benefit of members of boards of education or be approved by the state board of education.

(L. 1993 S.B. 380 § 13)

*Contingent expiration date. See section 143.107.



Section 162.204 Permanent records, digital or electronic format permitted.

Permanent records, digital or electronic format permitted.

162.204. Notwithstanding any provision of law to the contrary, a school district may fulfill its statutory responsibility to maintain permanent records by maintaining or storing such records in a digital or electronic format. A school district that maintains or stores records in a digital or electronic format shall follow all guidelines, suggestions, or recommendations set forth by the manufacturer of the digital or electronic storage media. A school district shall not use or maintain digital or electronic storage media beyond the manufacturer-suggested or recommended period of time.

(L. 2009 S.B. 291)



Section 162.208 Internet websites, required postings.

Internet websites, required postings.

162.208. If any public school district hosts a district-sponsored internet website, that district shall post the following on such site:

(1) A current version of that district's policy manual and all related documents; and

(2) A current version of that district's handbook, or, if the district has more than one handbook, a current version of all of that district's handbooks.

(L. 2004 S.B. 968 and S.B. 969 § 3 merged with S.B. 1020, et al. § 1)



Section 162.211 Seven-director district, who may establish.

Seven-director district, who may establish.

162.211. A seven-director school district may be established by the voters of

(1) Any city or town whose population is evenly divided by a school district boundary line and which is not located in a county of the first class;

(2) Any two or more adjacent seven-director school districts without limitations as to size or enrollment.

(L. 1963 p. 200 § 3-21, A.L. 1973 H.B. 158, A.L. 1985 H.B. 463)

(Source: RSMo 1959 §§ 165.263, 165.267, 165.270, 165.273, 165.277, 165.280)



Section 162.212 Six-director school district to be known as seven-director school district.

Six-director school district to be known as seven-director school district.

162.212. The six-director school district shall hereafter be known as the seven-director school district.

(L. 1996 S.B. 687)

Effective 5-24-96



Section 162.215 School officers may be commissioned to enforce certain criminal laws.

School officers may be commissioned to enforce certain criminal laws.

162.215. 1. The school board of any school district may authorize and commission school officers to enforce laws relating to crimes committed on school premises, at school activities, and on school buses operating within the school district only upon the execution of a memorandum of understanding with each municipal law enforcement agency and county sheriff's office which has law enforcement jurisdiction over the school district's premises and location of school activities, provided that the memorandum shall not grant statewide arrest authority. School officers shall be licensed peace officers, as defined in section 590.010, and shall comply with the provisions of chapter 590. The powers and duties of a peace officer shall continue throughout the employee's tenure as a school officer.

2. School officers shall abide by district school board policies, all terms and conditions defined within the executed memorandum of understanding with each municipal law enforcement agency and county sheriff's office which has law enforcement jurisdiction over the school district's premises and location of school activities, and shall consult with and coordinate activities through the school superintendent or the superintendent's designee. School officers' authority shall be limited to crimes committed on school premises, at school activities, and on school buses operating within the jurisdiction of the executed memorandum of understanding. All crimes involving any sexual offense or any felony involving the threat or use of force shall remain under the authority of the local jurisdiction where the crime occurred. School officers may conduct any justified stop on school property and enforce any local violation that occurs on school grounds. School officers shall have the authority to stop, detain, and arrest for crimes committed on school property, at school activities, and on school buses.

(L. 2009 S.B. 291, A.L. 2013 H.B. 152)



Section 162.221 Seven-director district, procedure to organize.

Seven-director district, procedure to organize.

162.221. 1. When the voters of any one or more districts as authorized in section 162.211, except those districts designated in subdivision (2) thereof, desire to form a seven-director district, a petition signed by at least ten percent in number of those voting for school board members in the last annual school election in each district or one hundred voters, whichever is the higher number, shall be filed with the state board of education. On receipt of the petition, a representative of the state department of education, designated by the commissioner of education, shall visit the districts and determine the exact boundaries of the proposed seven-director district. In determining these boundaries, he shall so locate the boundary lines as will in his judgment form the best possible seven-director district, having due regard also to the welfare of adjoining districts.

2. Within sixty days after the receipt of the petition, the commissioner of education shall submit the question to the voters of the proposed district. The notice shall include a statement of the purpose together with a plat of the proposed district. The state commissioner shall file a copy of the petition and of the plat with the county clerk. The election shall be conducted in the manner provided in section 162.191.

(L. 1963 p. 200 § 3-22, A.L. 1969 p. 260, A.L. 1973 H.B. 158, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.283)



Section 162.223 Consolidation of seven-director districts--petition by voters or call for election by two or more boards of education--ballot form--procedure--new district declared, when--commissioner's powers--board members, how determined.

Consolidation of seven-director districts--petition by voters or call for election by two or more boards of education--ballot form--procedure--new district declared, when--commissioner's powers--board members, how determined.

162.223. 1. When the voters in any two or more adjacent districts without limitation as to size or enrollment desire to consolidate and form a new district, a petition asking for an election upon the question of consolidation shall be filed with the boards of education of the affected districts; provided, however, that such petition shall be signed by ten percent of those in each district who voted for school directors at the last election in which such directors were elected, or one hundred voters, whichever is the higher number.

2. As an alternative to the procedure in subsection 1 of this section, two or more adjacent districts may, by a majority vote of each board of education, call for an election upon the question of consolidation.

3. The question shall be submitted in substantially the following form:

Shall the . . . . . . school district and the . . . . . . . school district (and the . . . . . . school district) form a new district with a tax rate ceiling of . . . . . . . . . . . . . . per one hundred dollars of assessed valuation? If this proposition is approved, the adjusted operating levy of the new school district is estimated to be . . . . . . . . . . . . . . (amount) per one hundred dollars of assessed valuation.

4. The board of directors of each affected district shall cause the question to be included on the ballot to be submitted to the voters in each such district at the next election day. A plat of the proposed new district shall be published and posted with the notices of election.

5. The results of the voting on the proposal in each district affected shall be certified to the state commissioner of education by the secretary of each board of education of each district or by such other person or body charged with conducting such elections and, should the majority of the votes cast in each affected district be in favor of the proposal, the state commissioner shall declare the new district formed as of July first following the submission of the question.

6. If the commissioner of education declares, before the closing date for filing for the election of board members on the municipal election date, that the new district is to be formed as of July first, no candidates shall be certified by the districts involved in the consolidation and the board members whose terms would otherwise have expired on that date shall remain as board members until July first. In consolidation cases where there is insufficient time from the date the commissioner of education declares that the new district shall be formed as of July first and July first to hold an election of board members, seven board members from the boards of the consolidating districts shall be drawn by lot to serve until the next election at which the new board of education can be elected. The number of board members selected from one district shall not exceed the quotient resulting from seven divided by the number of districts consolidating rounded down to the nearest whole number plus one. The commissioner of education or a designee shall supervise the drawing, by lot, of the board members which shall be approved by the state board of education.

(L. 1969 p. 260, A.L. 1978 H.B. 971, A.L. 1992 S.B. 581, A.L. 1997 H.B. 521)



Section 162.231 Failure to approve proposed district--effect.

Failure to approve proposed district--effect.

162.231. If any proposed seven-director district does not receive the required majority affirmative vote, the school districts constituting the proposed new school district shall remain as they were prior to the submission of the question.

(L. 1963 p. 200 § 3-23, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.693)



Section 162.241 Election of directors in newly formed district--costs of election, how paid.

Election of directors in newly formed district--costs of election, how paid.

162.241. If a proposal to form a district pursuant to the provisions of sections 162.171 to 162.191, 162.211 and 162.221, or section 162.223 receives the required majority of the votes cast on the proposition, the state board of education or the county commission, in the case of a district formed pursuant to the provisions of sections 162.171 to 162.191 or 162.211 and 162.221, shall order an election in the district to be held. This election shall be for the purpose of electing seven members to serve on the school board of the district. Such election shall be held on the next election day as provided under section 115.123. The election shall be conducted in the manner provided by section 162.371*. A letter from the commissioner of education, delivered by certified mail to the presiding commissioner of the county commission of the county to which the district formed by provisions of section 162.223 is assigned shall be the authority for the county commission to proceed with election procedures in the same manner as they would be performed by the district board of education were it in existence; but the costs of the election shall be paid from the incidental fund of the new district. Two directors shall be elected to serve until the next municipal election, two to serve until the second municipal election, and two to serve until the third municipal election. The seventh board member shall be elected to serve until the municipal election during which the majority of school districts elect three board members.

(L. 1963 p. 200 § 3-24, A.L. 1969 p. 260, A.L. 1971 H.B. 468, A.L. 1978 H.B. 971, A.L. 1979 H.B. 280, A.L. 1986 H.B. 1676, A.L. 1997 H.B. 521)

(Source: RSMo 1959 § 165.687)

*See also chapter 115.



Section 162.251 New district, officers, elected, when--funds, how transferred--obligations assumed.

New district, officers, elected, when--funds, how transferred--obligations assumed.

162.251. Should the proposal to form a seven-director district in the manner provided in section 162.223 receive the necessary favorable vote, the terms of office of all directors and officers of each of the school districts comprising the territory incorporated in the new seven-director district shall cease on July first following the submission of the question, at which time such directors and officers shall deliver to the board of the newly formed school district all property, records, books and papers belonging to the component districts. On such date, all funds to the credit of the districts incorporated in the new seven-director district shall be transferred to the credit of the treasurer of the seven-director district, who shall make settlement therefor as provided by section 165.101. The new district shall faithfully perform all existing contracts and assume all legal obligations of the component districts.

(L. 1963 p. 200 § 3-25, A.L. 1969 p. 260, A.L. 1978 H.B. 971, A.L. 1992 S.B. 581)

(Source: RSMo 1959 § 165.690)

Effective 4-17-92



Section 162.261 Seven-director district, board of, terms--vacancies--prohibition on hiring spouse of board member, when--constitutional prohibition on nepotism applies to districts.

Seven-director district, board of, terms--vacancies--prohibition on hiring spouse of board member, when--constitutional prohibition on nepotism applies to districts.

162.261. 1. The government and control of a seven-director school district, other than an urban district, is vested in a board of education of seven members, who hold their office for three years, except as provided in section 162.241, and until their successors are duly elected and qualified. Any vacancy occurring in the board shall be filled by the remaining members of the board; except that if there are more than two vacancies at any one time, the county commission upon receiving written notice of the vacancies shall fill the vacancies by appointment. The person appointed shall hold office until the next municipal election, when a director shall be elected for the unexpired term.

2. No seven-director, urban, or metropolitan school district board of education shall hire a spouse of any member of such board for a vacant or newly created position unless the position has been advertised pursuant to board policy and the superintendent of schools submits a written recommendation for the employment of the spouse to the board of education. The names of all applicants as well as the name of the applicant hired for the position are to be included in the board minutes.

3. The provisions of article VII, section 6 of the Missouri Constitution apply to school districts.

(L. 1963 p. 200 § 3-26, A.L. 1973 H.B. 158, A.L. 1978 H.B. 971, A.L. 1979 H.B. 280, A.L. 2003 S.B. 686, A.L. 2004 S.B. 968 and S.B. 969)

(Source: RSMo 1959 § 165.317)



Section 162.281 Candidate to declare for term of specific number of years, when.

Candidate to declare for term of specific number of years, when.

162.281. In all seven-director districts, including urban districts, when directors are to be elected for terms of different lengths, each candidate shall declare for a term of a specific number of years and the different terms shall be voted upon as separate propositions.

(L. 1963 p. 200 § 3-28)



Section 162.291 Directors--election--qualifications.

Directors--election--qualifications.

162.291. The voters of each seven-director district other than urban districts shall, at municipal elections, elect two directors who are citizens of the United States and resident taxpayers of the district, who have resided in this state for one year next preceding their election or appointment, and who are at least twenty-four years of age.

(L. 1963 p. 200 § 3-29, A.L. 1977 H.B. 130, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.313)



Section 162.301 Organization of board--quorum--officers.

Organization of board--quorum--officers.

162.301. 1. Within fourteen days after the election of the first school board in each seven-director district, other than an urban district, and within fourteen days after each annual election, the board shall meet. The newly elected members shall qualify by taking the oath of office prescribed by article VII, section 11, of the Constitution of Missouri.

2. The board shall organize by the election of a president and vice president, and the board shall, on or before the fifteenth day of July of each year, elect a secretary and a treasurer, who shall enter upon their respective duties on the fifteenth day of July. The secretary and treasurer may be or may not be members of the board. No compensation shall be granted to either the secretary or the treasurer until his report and settlement are made and filed or published as the law directs.

3. A majority of the board constitutes a quorum for the transaction of business, but no contract shall be let, person employed, bill approved or warrant ordered unless a majority of the whole board votes therefor.

(L. 1963 p. 200 § 3-30, A.L. 1973 H.B. 158, A.L. 1979 H.B. 280, A.L. 1992 S.B. 581, A.L. 2003 S.B. 136)

(Source: RSMo 1959 § 165.320)



Section 162.303 Failure of member to attend board meetings, effect--attendance, defined--vacancies, how filled.

Failure of member to attend board meetings, effect--attendance, defined--vacancies, how filled.

162.303. 1. For the purposes of this section, "attendance" shall be defined as actual, physical attendance at the board meeting until all of the business of the board has been completed unless a member is excused by a majority of the board. This subsection shall not apply to seven-director districts.

2. Any member of the school board of a seven-director district, including urban districts, failing to attend the meetings of the board for three consecutive regular meetings, unless excused by the board for reasons satisfactory to the board, shall be deemed to have vacated the seat; and the secretary of the board shall certify that fact to the board. The vacancy shall be filled as other vacancies occurring in the board.

(L. 1983 H.B. 815, A.L. 1992 S.B. 485)



Section 162.311 Name of district adopted, when--seal required.

Name of district adopted, when--seal required.

162.311. 1. The board of education of a seven-director district at its first meeting shall adopt and enter of record the name of the district and shall notify the clerk of the county commission of the name so adopted. The name adopted shall comply with any applicable regulations of the state board of education.

2. The board shall keep a common seal with which to attest its official acts.

(L. 1963 p. 200 § 3-31, A.L. 1973 H.B. 158, A.L. 1979 H.B. 280)

(Source: RSMo 1959 §§ 165.263, 165.323, A.L. 1961 p. 353)



Section 162.321 Change of district name--effect.

Change of district name--effect.

162.321. 1. The board of education of any seven-director district may change the name of the district by unanimous consent of the members of the board, the name to comply with any applicable regulations of the state board of education, after first giving notice of the change by publication in some newspaper published in the county in which the district is located. The notice shall be published once a week for at least three consecutive weeks. The first publication shall be made not less than three weeks prior to the date upon which the board proposes to make the change of name, and the last publication shall be made not more than seven days prior to that date. However, if a petition signed by twenty voters residing within the district is filed with the board on or before the date specified in the notice protesting against the change of name then the proposed change of name shall be presented as a question at the next municipal election. If the question is assented to by a majority of the voters of the district voting on the question, the board of education shall declare the change of name to be in effect.

2. The changing of the name of the school district under this section shall in no way change its classification or have any effect upon its contracts, indebtedness, existence, or other rights and liabilities.

(L. 1963 p. 200 § 3-32, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.265)



Section 162.341 Annual election, when held.

Annual election, when held.

162.341. The annual election in seven-director districts, except urban districts, shall be held on municipal election days.

(L. 1963 p. 200 § 3-34, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.330)



Section 162.351 Election commissioners to conduct elections in certain districts.

Election commissioners to conduct elections in certain districts.

162.351. In any urban school district in a city having a population of more than three hundred thousand or in any seven-director school district located wholly within a city having a population of more than two hundred thousand and less than seven hundred thousand, or in any seven-director school district in a county having a population of more than seven hundred thousand the election authority in which the district is located shall conduct any or all school elections held in the district.

(L. 1963 p. 200 § 3-48 and p. 344 § 165.465, A.L. 1965 p. 281, A.L. 1977 H.B. 130, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.465)



Section 162.371 Secretary to issue certificates.

Secretary to issue certificates.

162.371. The secretary of the board of education, who shall record the certification of the results of the election and, by order of the board, shall issue certificates of election to the person entitled thereto; and the results of all other propositions submitted must be reported to the secretary of the board, and by him duly entered upon the district records.

(L. 1963 p. 200 § 3-36, A.L. 1967 p. 237, A.L. 1969 S.B. 136, A.L. 1977 H.B. 328, A.L. 1978 H.B. 971)

(Source: RSMo 1959 §§ 111.255, 165.330)



Section 162.381 Conduct of special elections.

Conduct of special elections.

162.381. All district special elections shall be conducted in accordance with section 162.371.

(L. 1963 p. 200 § 3-37, A.L. 1978 H.B. 971)



Section 162.391 Employment of board members prohibited--secretary and treasurer, compensated, when.

Employment of board members prohibited--secretary and treasurer, compensated, when.

162.391. No member of any board of education of a seven-director district, any portion of which is located in a first class county, shall hold any office or employment of profit from the board while a member thereof. No member of any board of education of a seven-director district, any portion of which is located in a county of the second, third or fourth class, shall, except as provided in sections 105.450 to 105.458, hold any office or employment of profit from the board while a member thereof. The secretary and treasurer, if not members of the board, may receive reasonable compensation for their services.

(L. 1963 p. 200 § 3-38, A.L. 1973 H.B. 158, A.L. 1989 H.B. 493)

(Source: RSMo 1959 § 165.360)



Section 162.401 Treasurer's bond.

Treasurer's bond.

162.401. The treasurer, before entering upon the discharge of his duties, shall enter into a bond to the state of Missouri, with two or more sureties, to be approved by the board, conditioned that he will render a faithful and just account of all money that comes into his hands as treasurer, and otherwise perform the duties of his office according to law. The bond shall be filed with the secretary of the board. The treasurer shall be the custodian of all school moneys derived from taxation for school purposes in the district until paid out on the order of the board, and on breach of the conditions of the bond, the secretary of the board, or any resident of the school district, may cause suit to be brought thereon. The suit shall be prosecuted in the name of the state of Missouri, at the relation and to the use of the proper school district.

(L. 1963 p. 200 § 3-39, A.L. 1990 H.B. 1070)

(Source: RSMo 1959 § 165.337)



Section 162.411 Board may employ attorney.

Board may employ attorney.

162.411. The board of any district may retain counsel when necessary to the exercise of its powers. In all school districts in this state which contain one or more cities or towns having a total population of thirty thousand inhabitants or over the school board may employ an attorney on a retainer basis whenever the board finds it necessary to do so and may prescribe his duties, compensation and term of office, which shall not exceed one year.

(L. 1963 p. 200 § 3-40)

(Source: RSMo 1959 § 165.363)



Section 162.423 Extension of city limits does not affect district boundaries--section effective when.

Extension of city limits does not affect district boundaries--section effective when.

162.423. 1. Whenever, by reason of the extension of the limits of any city or town, such limits extend beyond the boundaries of a seven-director school district, the extension of the limits shall only apply to the boundary limits of the city or town. Seven-director school district boundary lines shall remain the same as before the extension of the limits of the city or town.

2. The provisions of this section shall become effective on August 1, 1984.

(L. 1983 H.B. 815 §§ 4, A)

Effective 8-1-84



Section 162.431 Boundary change--procedure--arbitration--compensation of arbitrators--resubmission of changes restricted.

Boundary change--procedure--arbitration--compensation of arbitrators--resubmission of changes restricted.

162.431. 1. When it is necessary to change the boundary lines between seven-director school districts, in each district affected, ten percent of the voters by number of those voting for school board members in the last annual school election in each district may petition the district boards of education in the districts affected, regardless of county lines, for a change in boundaries. The question shall be submitted at the next election, as the term election is referenced and defined in section 115.123.

2. The voters shall decide the question by a majority vote of those who vote upon the question. If assent to the change is given by each of the various districts voting, each voting separately, the boundaries are changed from that date.

3. If one of the districts votes against the change and the other votes for the change, the matter may be appealed to the state board of education, in writing, within fifteen days of the submission of the question by either one of the districts affected, or in the above event by a majority of the signers of the petition requesting a vote on the proposal. At the first meeting of the state board following the appeal, a board of arbitration composed of three members, none of whom shall be a resident of any district affected, shall be appointed. In determining whether it is necessary to change the boundary line between seven-director districts, the board of arbitration shall base its decision upon the following:

(1) The presence of school-aged children in the affected area;

(2) The presence of actual educational harm to school-aged children, either due to a significant difference in the time involved in transporting students or educational deficiencies in the district which would have its boundary adversely affected; and

(3) The presence of an educational necessity, not of a commercial benefit to landowners or to the district benefitting for the proposed boundary adjustment.

For purposes of subdivision (2) of this subsection, "significant difference in the time involved in transporting students" shall mean a difference of forty-five minutes or more per trip in travel time. "Travel time" is the period of time required to transport a pupil from the pupil's place of residence or other designated pick-up point to the site of the pupil's educational placement.

4. Within twenty days after notification of appointment, the board of arbitration shall meet and consider the necessity for the proposed changes and shall decide whether the boundaries shall be changed as requested in the petition or be left unchanged, which decision shall be final. The decision by the board of arbitration shall be rendered not more than thirty days after the matter is referred to the board. The chairman of the board of arbitration shall transmit the decision to the secretary of each district affected who shall enter the same upon the records of his district and the boundaries shall thereafter be in accordance with the decision of the board of arbitration. The members of the board of arbitration shall be allowed a fee of fifty dollars each, to be paid at the time the appeal is made by the district taking the appeal or by the petitioners should they institute the appeal.

5. If the board of arbitration decides that the boundaries shall be left unchanged, no new petition for the same, or substantially the same, boundary change between the same districts shall be filed until after the expiration of two years from the date of the municipal election at which the question was submitted to the voters of the districts.

(L. 1963 p. 200 § 3-42, A.L. 1973 H.B. 158, A.L. 1978 H.B. 971, A.L. 1983 H.B. 815, A.L. 1997 H.B. 628, A.L. 2003 S.B. 686, A.L. 2007 S.B. 22 merged with S.B. 112, A.L. 2009 S.B. 291)

(Source: RSMo 1959 § 165.294)



Section 162.441 Annexation--procedure--form of ballot.

Annexation--procedure--form of ballot.

162.441. 1. If any school district desires to be attached to one or more adjacent seven-director school districts for school purposes, upon the receipt of a petition setting forth such fact, signed either by voters of the district equal in number to ten percent of those voting in the last school election at which school board members were elected or by a majority of the voters of the district, whichever is the lesser, the school board of the district desiring to be so attached shall submit the question to the voters.

2. As an alternative to the procedure in subsection 1 of this section, a seven-director district may, by a majority vote of its board of education, propose a plan to the voters of the district to attach the district to one or more adjacent seven-director districts and call for an election upon the question of such plan.

3. A plat of the proposed changes to all affected districts shall be published and posted with the notice of election.

4. The question shall be submitted in substantially the following form:

Shall the . . . . . . school district be annexed to the . . . . . . . . . . school districts effective the . . . . . . . . . . . . . day of . . . . . . . . . . . . ., . . . . . . .?

5. If a majority of the votes cast in the district proposing annexation favor annexation, the secretary shall certify the fact, with a copy of the record, to the board of the district and to the boards of the districts to which annexation is proposed; whereupon the boards of the seven-director districts to which annexation is proposed shall meet to consider the advisability of receiving the district or a portion thereof, and if a majority of all the members of each board favor annexation, the boundary lines of the seven-director school districts from the effective date shall be changed to include the district, and the board shall immediately notify the secretary of the district which has been annexed of its action.

6. Upon the effective date of the annexation, all indebtedness, property and money on hand belonging thereto shall immediately pass to the seven-director school district. If the district is annexed to more than one district, the provisions of sections 162.031 and 162.041 shall apply.

(L. 1963 p. 200 § 3-43, p. 341 and p. 342 § 165.300, A.L. 1965 p. 282 § 165.300, A.L. 1973 H.B. 158, A.L. 1978 H.B. 971, A.L. 1992 S.B. 581)

(Source: RSMo 1959 § 165.300)

Effective 4-17-92



Section 162.451 Dissolution of district.

Dissolution of district.

162.451. Upon petition of at least ten percent of those voting in the last school election at which school board members were elected or one hundred voters, whichever is greater, filed with the board, the question of dissolving a seven-director district shall be submitted to the voters at a municipal election and if a majority of the voters voting thereon vote in favor of dissolution, the district shall be dissolved and the same territory included in the district may be annexed as provided by section 162.081.

(L. 1963 p. 200 § 3-44, A.L. 1978 H.B. 971, A.L. 1992 S.B. 581)

(Source: RSMo 1959 § 165.310)

Effective 4-17-92



Section 162.459 Boards of all seven-director and urban school districts to have seven members with the exception of Kansas City--directors, how elected.

Boards of all seven-director and urban school districts to have seven members with the exception of Kansas City--directors, how elected.

162.459. 1. Notwithstanding other provisions of law to the contrary, the school board of each school district designated in the statutes as a * seven-director or urban school district shall consist of seven members. At the first election for members of the school board in each of such districts after January 1, 1993, and each three years thereafter, three members of the school board shall be elected; except, no school district composed of seven members as of January 1, 1993, shall be required to modify its schedule of electing board members.

2. Provisions of law applicable to * seven-director and urban school districts, except those which conflict with the provisions of this section, shall apply to and govern the school districts designated in subsection 1 of this section.

(L. 1984 H.B. 1456 & 1197, A.L. 1992 S.B. 581, A.L. 1994 S.B. 442, A.L. 2013 S.B. 258)

*Words "seven-director," appeared here in original rolls.



Section 162.461 Corporate powers of urban districts.

Corporate powers of urban districts.

162.461. Each urban school district is a body corporate known as "The School District of ....." (in which title the name of the city and any further designation that is required by regulations of the state board of education shall be inserted), possessing the same corporate powers and being governed by the same general laws as other seven-director school districts, except as otherwise provided by law.

(L. 1963 p. 200 § 3-45)

(Source: RSMo 1959 § 165.377)



Section 162.471 Board of directors--qualifications, terms, vacancies.

Board of directors--qualifications, terms, vacancies.

162.471. The government and control of an urban school district is vested in a board of seven directors. Each director shall be a voter of the district who has resided within this state for one year next preceding his election or appointment and who is at least twenty-four years of age. All directors, except as otherwise provided in section 162.481 and section 162.492, hold their offices for six years and until their successors are duly elected and qualified. All vacancies occurring in the board, except as provided in section 162.492, shall be filled by appointment by the board as soon as practicable, and the person appointed shall hold his office until the next school board election, when his successor shall be elected for the remainder of the unexpired term. The power of the board to perform any official duty during the existence of a vacancy continues unimpaired thereby.

(L. 1963 p. 200 § 3-46, A.L. 1967 p. 232, A.L. 1977 H.B. 130, A.L. 1978 H.B. 971, A.L. 1992 H.B. 1425 merged with S.B. 470 & 497, A.L. 1998 H.B. 1272, A.L. 2013 S.B. 258)

(Source: RSMo 1959 § 165.380)



Section 162.481 Elections in urban districts--terms of directors--exceptions--elections in St. Charles County.

Elections in urban districts--terms of directors--exceptions--elections in St. Charles County.

162.481. 1. Except as otherwise provided in this section, all elections of school directors in urban districts shall be held biennially at the same times and places as municipal elections.

2. In any urban district which includes all or the major part of a city which first obtained a population of more than seventy-five thousand inhabitants by reason of the 1960 federal decennial census, elections of directors shall be held on municipal election days of even-numbered years. The directors of the prior district shall continue as directors of the urban district until their successors are elected as herein provided. On the first Tuesday in April, 1964, four directors shall be elected, two for terms of two years to succeed the two directors of the prior district who were elected in 1960 and two for terms of six years to succeed the two directors of the prior district who were elected in 1961. The successors of these directors shall be elected for terms of six years. On the first Tuesday in April, 1968, two directors shall be elected for terms to commence on November 5, 1968, and to terminate on the first Tuesday in April, 1974, when their successors shall be elected for terms of six years. No director shall serve more than two consecutive six-year terms after October 13, 1963.

3. Except as otherwise provided in subsections 4 and 5 of this section, hereafter when a seven-director district becomes an urban district, the directors of the prior seven-director district shall continue as directors of the urban district until the expiration of the terms for which they were elected and until their successors are elected as provided in this subsection. The first biennial school election for directors shall be held in the urban district at the time provided in subsection 1 which is on the date of or subsequent to the expiration of the terms of the directors of the prior district which are first to expire, and directors shall be elected to succeed the directors of the prior district whose terms have expired. If the terms of two directors only have expired, the directors elected at the first biennial school election in the urban district shall be elected for terms of six years. If the terms of four directors have expired, two directors shall be elected for terms of six years and two shall be elected for terms of four years. At the next succeeding biennial election held in the urban district, successors for the remaining directors of the prior seven-director district shall be elected. If only two directors are to be elected they shall be elected for terms of six years each. If four directors are to be elected, two shall be elected for terms of six years and two shall be elected for terms of two years. After seven directors of the urban district have been elected under this subsection, their successors shall be elected for terms of six years.

4. In any school district in any city with a population of one hundred thousand or more inhabitants which is located within a county of the first classification that adjoins no other county of the first classification, or any school district which becomes an urban school district by reason of the 2000 federal decennial census, elections shall be held annually at the same times and places as general municipal elections for all years where one or more terms expire, and the terms shall be for three years and until their successors are duly elected and qualified for all directors elected on and after August 28, 1998.

5. In any school district in any county with a charter form of government and with more than three hundred thousand but fewer than four hundred fifty thousand inhabitants which becomes an urban school district by reason of the 2010 federal decennial census, elections shall be held annually at the same times and places as general municipal elections for all years where one or more terms expire, and the terms shall be for three years and until their successors are duly elected and qualified for all directors elected on and after April 2, 2012.

(L. 1963 p. 200 § 3-47 and p. 343 § 1, A.L. 1969 p. 265, A.L. 1978 H.B. 971, A.L. 1998 H.B. 1272, A.L. 2001 H.B. 660, A.L. 2012 S.B. 450)

(Source: RSMo 1959 § 165.383)

Effective 4-02-12



Section 162.491 Directors may be nominated by petition, when--contents of petition, certain districts.

Directors may be nominated by petition, when--contents of petition, certain districts.

162.491. 1. Directors for urban school districts, other than those districts containing the greater part of a city of over one hundred thirty thousand inhabitants, may be nominated by petition to be filed with the secretary of the board and signed by a number of voters in the district equal to ten percent of the total number of votes cast for the director receiving the highest number of votes cast at the next preceding biennial election.

2. This section shall not be construed as providing the sole method of nominating candidates for the office of school director in urban districts which do not contain the greater part of a city of over three hundred thousand inhabitants.

3. A director for any urban school district containing a city of greater than one hundred thirty thousand inhabitants and less than three hundred thousand inhabitants may be nominated as an independent candidate by filing with the secretary of the board a petition signed by five hundred registered voters of such school district.

(L. 1963 p. 200 § 3-49, A.L. 1965 p. 283, A.L. 1967 p. 232, A.L. 1978 H.B. 971, A.L. 1987 H.B. 463)

(Source: RSMo 1959 § 165.470)



Section 162.492 Director districts, candidates from subdistricts and at large--terms--vacancy, how filled (urban districts).

Director districts, candidates from subdistricts and at large--terms--vacancy, how filled (urban districts).

162.492. 1. In all urban districts containing the greater part of the population of a city which has more than three hundred thousand inhabitants, the election authority of the city in which the greater portion of the school district lies, and of the county if the district includes territory not within the city limits, shall serve ex officio as a redistricting commission. The commission shall on or before November 1, 2018, divide the school district into five subdistricts, all subdistricts being of compact and contiguous territory and as nearly equal in the number of inhabitants as practicable and thereafter the board shall redistrict the district into subdivisions as soon as practicable after each United States decennial census. In establishing the subdistricts each member shall have one vote and a majority vote of the total membership of the commission is required to make effective any action of the commission.

2. School elections for the election of directors shall be held on municipal election days in 2014 and 2016. At the election in 2014, directors shall be elected to hold office until 2019 and until their successors are elected and qualified. At the election in 2016, directors shall be elected until 2019 and until their successors are elected and qualified. Beginning in 2019, school elections for the election of directors shall be held on the local election date as specified in the charter of a home rule city with more than four hundred thousand inhabitants and located in more than one county. Beginning at the election for school directors in 2019, the number of directors on the board shall be reduced from nine to seven. Two directors shall be at-large directors and five directors shall represent the subdistricts, with one director from each of the subdistricts. Directors shall serve a four-year term. Directors shall serve until the next election and until their successors, then elected, are duly qualified as provided in this section. In addition to other qualifications prescribed by law, each member elected from a subdistrict shall be a resident of the subdistrict from which he or she is elected. The subdistricts shall be numbered from one to five. Each voter may vote for two candidates for at-large director and the two receiving the largest number of votes cast shall be elected.

3. The five candidates, one from each of the subdistricts, who receive a plurality of the votes cast by the voters of that subdistrict and the at-large candidates receiving a plurality of the at-large votes shall be elected. The name of no candidate for nomination shall be printed on the ballot unless the candidate has at least sixty days prior to the election filed a declaration of candidacy with the secretary of the board of directors containing the signatures of at least two hundred fifty registered voters who are residents of the subdistrict within which the candidate for nomination to a subdistrict office resides, and in case of at-large candidates the signatures of at least five hundred registered voters. The election authority shall determine the validity of all signatures on declarations of candidacy.

4. In any election either for at-large candidates or candidates elected by the voters of subdistricts, if there are more than two candidates, a majority of the votes are not required to elect but the candidate having a plurality of the votes if there is only one office to be filled and the candidates having the highest number of votes, if more than one office is to be filled, shall be elected.

5. The names of all candidates shall appear upon the ballot without party designation and in the order of the priority of the times of filing their petitions of nomination. No candidate may file both at large and from a subdistrict and the names of all candidates shall appear only once on the ballot, nor may any candidate file more than one declaration of candidacy. All declarations shall designate the candidate's residence and whether the candidate is filing at large or from a subdistrict and the numerical designation of the subdistrict or at-large area.

6. The provisions of all sections relating to seven-director school districts shall also apply to and govern urban districts in cities of more than three hundred thousand inhabitants, to the extent applicable and not in conflict with the provisions of those sections specifically relating to such urban districts.

7. Vacancies which occur on the school board between the dates of election shall be filled by special election if such vacancy happens more than six months prior to the time of holding an election as provided in subsection 2 of this section. The state board of education shall order a special election to fill such a vacancy. A letter from the commissioner of education, delivered by certified mail to the election authority or authorities that would normally conduct an election for school board members shall be the authority for the election authority or authorities to proceed with election procedures. If a vacancy occurs less than six months prior to the time of holding an election as provided in subsection 2 of this section, no special election shall occur and the vacancy shall be filled at the next election day on which local elections are held as specified in the charter of any home rule city with more than four hundred thousand inhabitants and located in more than one county.

(L. 1967 p. 232, A.L. 1969 p. 265, A.L. 1977 H.B. 130, A.L. 1978 H.B. 971, A.L. 2009 S.B. 291, A.L. 2013 S.B. 258)



Section 162.501 Secretary to issue certificates of election.

Secretary to issue certificates of election.

162.501. The secretary of the board of directors shall lay the results before the board and record the same, and under the direction of the board shall issue certificates of election to the parties entitled thereto.

(L. 1963 p. 200 § 3-50, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.467)



Section 162.511 Duties, restrictions and liabilities of the board--quorum--seal.

Duties, restrictions and liabilities of the board--quorum--seal.

162.511. Except as provided in laws specifically applicable to urban districts the board in any urban district shall perform the same duties and be subject to the same restrictions and liabilities as the school boards of other school districts acting under the general school laws of the state. A majority of the board constitutes a quorum for the transaction of business. No contract shall be let, teacher employed, bill approved or warrant ordered unless a majority of the board shall vote therefor, but this provision does not apply to the reemployment of any teacher. It shall provide and keep a corporate seal.

(L. 1963 p. 200 § 3-51)

(Source: RSMo 1959 § 165.387)



Section 162.521 Selection of officers of the board--terms--removal.

Selection of officers of the board--terms--removal.

162.521. Within ten days after the biennial election in any urban district, the board shall meet, the duly elected members be qualified and the board organized by the election of a president, vice president, secretary and treasurer. The secretary and treasurer may or may not be members of the board. The term of office of the secretary and treasurer shall be for two years and until their successors are elected and qualified. But either of them may be removed by the board for cause.

(L. 1963 p. 200 § 3-52)

(Source: RSMo 1959 § 165.390)



Section 162.531 Duties of the secretary--bond.

Duties of the secretary--bond.

162.531. The secretary of the board of each urban district shall keep a record of the proceedings of the board; he shall also keep a record of all warrants drawn upon the treasurer, showing the date and amount of each, in whose favor and upon what account it was drawn, and shall also keep a register of the bonded indebtedness of the school district; he shall also perform other duties required of him by the board, and shall safely keep all bonds or other papers entrusted to his care. He shall, before entering upon his duties, execute a bond to the school district in the penal sum of not less than five thousand dollars, the amount thereof to be fixed by the board, with at least two sureties, to be approved by the board.

(L. 1963 p. 200 § 3-53)

(Source: RSMo 1959 § 165.397)



Section 162.541 Bond of treasurer.

Bond of treasurer.

162.541. The treasurer of each urban district, before entering upon the discharge of his duties as such, shall enter into a bond to the state of Missouri with two or more sureties, approved by the board, conditioned that he will render a faithful and just account of all moneys that come into his hands as treasurer, and otherwise perform the duties of his office according to law and shall file the bond with the secretary of the board. On breach of any of the conditions of the bond, the board, or the president or the secretary thereof, or any resident of the school district, may cause suit to be brought thereon, in the name of the state of Missouri, at the relation and to the use of the school district.

(L. 1963 p. 200 § 3-54, A.L. 1990 H.B. 1070)

(Source: RSMo 1959 § 165.407)



Section 162.551 Compensation of treasurer and secretary.

Compensation of treasurer and secretary.

162.551. The treasurer and secretary of each urban district shall receive as full compensation for their services salaries fixed by the board before their election; but no compensation shall be paid to either the secretary or treasurer while they are in default in the making, filing or publishing of their reports and settlements, as the law directs.

(L. 1963 p. 200 § 3-55, A.L. 1967 p. 232)

(Source: RSMo 1959 § 165.463)



Section 162.553 Urban school district may form ad hoc committee on dropout prevention--members--selection.

Urban school district may form ad hoc committee on dropout prevention--members--selection.

162.553. There may be established for a period of not less than one year nor more than three years within each urban school district with a reported dropout rate in excess of forty percent, an ad hoc committee of thirteen to twenty members on dropout prevention. The committee shall be composed of school personnel, parents, students and community members. The committee members shall be selected by the superintendent and president of the school board with input from community organizations, the parent organizations of the district and student organizations of the district.

(L. 1990 S.B. 740 § 36)



Section 162.571 Corporate powers of metropolitan district--board of education, powers.

Corporate powers of metropolitan district--board of education, powers.

162.571. Every city in this state, not within a county, together with the territory now within its limits, or which may in the future be included by any change thereof, constitutes a single metropolitan school district, and is a body corporate. Except as otherwise provided in section 162.621, the supervision and government of public schools and public school property therein is vested in a board, to be known as "The Board of Education of ....." (in which title the name of the city shall be inserted). The board of education, by and in that name, may sue and be sued, purchase, receive, hold and sell property, and, except as otherwise provided in section 162.621, do all things necessary to accomplish the purpose for which the school district is organized. All titles to property granted to the city by the United States or this state for school purposes, and the title to all school lands and other property of every kind, is vested in the board of education established by this law.

(L. 1963 p. 200 § 3-57, A.L. 1965 p. 275, A.L. 1967 p. 238, A.L. 1998 S.B. 781)

(Source: RSMo 1959 § 165.563)



Section 162.581 Qualifications of board members--oath--exemption from service as election officers.

Qualifications of board members--oath--exemption from service as election officers.

162.581. 1. The members of the board of education shall be elected from the city, as provided in section 162.601, on a general ticket, and shall be at least twenty-four years of age, citizens and residents of the city, and shall have been residents and citizens for at least three years immediately preceding their election. They shall not hold any office, except that of notary public, in the city or state, nor be interested in any contract with or claim against the board, either directly or indirectly. If at any time after the election of any member of the board he becomes interested in any contract with or claim against the board, either directly or indirectly, or as agent or employee of any individual, firm or corporation, which is so interested, he shall thereupon be disqualified to continue as a member of the board, and shall continue to be so disqualified during the remainder of the term for which he was elected.

2. Every member of the board, before assuming the duties of his office, shall take oath before a circuit or associate circuit judge of the city, which oath shall be kept of record in the office of the board, that he possesses all the qualifications required by this section, and that he will not, while serving as a member of the board, become interested in any contract with or claim against the board, directly or indirectly, or as agent or employee of any individual, firm or corporation which is so interested, and that he will not be influenced, during his term of office, by any consideration except that of merit and fitness in the appointment of officers and the engagement of employees.

3. No compensation shall be paid to the members of the board, but they are exempt from service as election officers during the term of office.

(L. 1963 p. 200 § 3-58, A.L. 1976 S.B. 821, A.L. 1977 H.B. 130, A.L. 1978 H.B. 1634, A.L. 1989 S.B. 127, et al., A.L. 1998 S.B. 781)

(Source: RSMo 1959 § 165.567)



Section 162.591 Organization of board--board to appoint acting superintendent, when.

Organization of board--board to appoint acting superintendent, when.

162.591. 1. The board shall organize by electing a president, vice president, and secretary from its members. The board of education, as soon as practicable after its organization, shall appoint a superintendent of schools.

2. On an annual basis, the board of education shall reorganize by electing a president, vice president, and secretary from its members.

3. If the board determines, by vote of a majority of its members, that the superintendent of schools is unable to perform his duties as required by section 168.211 or if the office of the superintendent is vacant, the board shall appoint an acting superintendent to serve during the period of the disability of the superintendent or the vacancy in the office thereof.

(L. 1963 p. 200 § 3-59, A.L. 1967 p. 238, A.L. 1985 H.B. 379)

(Source: RSMo 1959 § 165.570)



Section 162.601 Election of board members, terms--members appointed due to vacancies, terms--qualifications.

Election of board members, terms--members appointed due to vacancies, terms--qualifications.

162.601. 1. Elected members of the board in office on August 28, 1998, shall hold office for the length of term for which they were elected, and any members appointed pursuant to section 162.611 to fill vacancies left by elected members in office on August 28, 1998, shall serve for the remainder of the term to which the replaced member was elected.

2. No board members shall be elected at the first municipal election in an odd-numbered year next following August 28, 1998.

3. Three board members shall be elected at the second municipal election in an odd-numbered year next following August 28, 1998, to serve four-year terms.

4. Four board members shall be elected at the third municipal election in an odd-numbered year next following August 28, 1998, and two of such members shall be elected to four-year terms and two of such members shall be elected to three-year terms. For the two members elected at the municipal election in 2006, the terms of such members shall expire after their successors are elected and qualified pursuant to subsection 6 of this section.

5. Beginning with the fourth municipal election in an odd-numbered year next following August 28, 1998, and at each succeeding municipal election in a year during which board member terms expire, there shall be elected members of the board of education, who shall assume the duties of their office at the first regular meeting of the board of education after their election, and who shall hold office for four years, and until their successors are elected and qualified.

6. For the two board members who are elected at the municipal election in 2006, their successors thereafter shall be elected at the general election in the year in which their terms expire.

7. Members of the board of directors shall be elected to represent seven subdistricts. The subdistricts shall be established by the state board of education to be compact, contiguous and as nearly equal in population as practicable. The subdistricts shall be revised by the state board of education after each decennial census and at any other time the state board determines that the district's demographics have changed sufficiently to warrant redistricting.

8. A member shall reside in and be elected in the subdistrict which the member is elected to represent. Subdistrict 1 shall be comprised of wards 1, 2, 22 and 27. Subdistrict 2 shall be comprised of wards 3, 4, 5 and 21. Subdistrict 3 shall be comprised of wards 18, 19, 20 and 26. Subdistrict 4 shall be comprised of wards 6, 7, 17 and 28. Subdistrict 5 shall be comprised of wards 9, 10, 11 and 12. Subdistrict 6 shall be comprised of wards 13, 14, 16 and 25. Subdistrict 7 shall be comprised of wards 8, 15, 23 and 24.

(L. 1963 p. 200 § 3-60, A.L. 1976 S.B. 821, A.L. 1978 H.B. 971, A.L. 1988 H.B. 1242 Revision, A.L. 1998 S.B. 781, A.L. 1999 H.B. 889, A.L. 2003 H.B. 511 merged with S.B. 686, A.L. 2005 S.B. 302)

(Source: RSMo 1959 § 165.573)



Section 162.603 Nominations--procedure.

Nominations--procedure.

162.603. A separate nomination petition shall be filed for each candidate for the office of member of the board and shall be accompanied by a filing fee of one hundred dollars and shall be filed in the office of the board of election commissioners of the city of St. Louis.

(L. 1976 S.B. 821, A.L. 1978 H.B. 971, A.L. 1995 H.B. 484, et al.)



Section 162.611 Failure to attend board meetings, effect--vacancies, how filled.

Failure to attend board meetings, effect--vacancies, how filled.

162.611. Any member failing to attend the meetings of the board for three consecutive regular meetings, unless excused by the board for reasons satisfactory to the board, shall be deemed to have vacated his seat; and the secretary of the board shall certify that fact to the mayor. The secretary shall likewise certify to the mayor any other vacancy occurring in the board. Any vacancy shall be filled by the mayor by appointment for the remainder of the term.

(L. 1963 p. 200 § 3-61, A.L. 1999 H.B. 889)

(Source: RSMo 1959 §§ 165.570, 165.577)

Effective 7-9-99



Section 162.621 Powers and duties of board of education--special administrative board.

Powers and duties of board of education--special administrative board.

162.621. 1. The board of education shall have general and supervising control, government and management of the public schools and public school property of the district in the city and shall exercise generally all powers in the administration of the public school system therein. The board of education has all the powers of other school districts under the laws of this state except as herein provided and shall perform all duties required by general laws of school districts so far as they are applicable to the public school affairs of the city and are consistent with this law. It shall appoint the officers, agents and employees it deems necessary and proper and fix their compensation. The board of education may:

(1) Make, amend and repeal rules and bylaws for its meetings and proceedings, for the government, regulation and management of the public schools and school property in the city, for the transaction of its business, and the examination, qualification and employment of teachers, which rules and bylaws are binding on the board of education and all parties dealing with it until formally repealed;

(2) Fix the time of its meetings;

(3) Provide for special and standing committees;

(4) Levy taxes authorized by law for school purposes;

(5) Invest the funds of the district;

(6) Purchase and hold all property, real and personal, deemed by it necessary for the purposes of public education;

(7) Build and construct improvements for such purposes, and sell the same;

(8) Provide for the gratuitous transportation of pupils to and from schools in cases where by reason of special circumstances pupils are required to attend schools at unusual distances from their residences.

2. Except as otherwise provided in this subsection, the powers granted in subsection 1 of this section shall be vested, in the manner provided in section 162.1100, in the special administrative board of the transitional school district containing the city not within a county if the school district loses its accreditation from the state board of education. Thereafter, such powers shall immediately revert to the board of directors of the school district for any period of time for which no transitional school district containing the city not within a county is in existence. The board of directors of the school district shall, at all times, retain auditing and public reporting powers.

(L. 1963 p. 200 § 3-62, A.L. 1998 S.B. 781)

(Source: RSMo 1959 §§ 165.580, 165.640)



Section 162.626 Multiyear teacher-student grouping pilot program--class sizes, program goals--policies of school board may be reviewed by state board of education.

Multiyear teacher-student grouping pilot program--class sizes, program goals--policies of school board may be reviewed by state board of education.

162.626. There is hereby established in the metropolitan school district a pilot program of multiyear teacher-student groupings. The program shall be implemented in no fewer than ten schools in the district and shall be implemented for no less than five consecutive years in each of such schools and in at least six classrooms in each of such schools. Pupil-teacher ratios in such classrooms shall not exceed twenty-five to one. The program shall seek to improve student learning by providing a long-term relationship between the student and a particular teacher. The board shall develop a plan for grade-level groups throughout which participating classes shall maintain the same group of students with the same teacher for multiyear periods. The grade-level groups shall include at least two grade levels and shall not exceed four grade levels in the same group. The plan shall provide for voluntary participation by students. The board shall establish a policy and a procedure to review and act upon requests by a student or the parent of a student that the student be transferred to a different class with a different teacher. All policies and plans established by the board pursuant to this section* shall be subject to review and approval of the state board of education.

(L. 1998 S.B. 781)

*Word "subsection" appears in original rolls.



Section 162.631 Jurisdiction of circuit court over board--how exercised.

Jurisdiction of circuit court over board--how exercised.

162.631. 1. The circuit court of the city has jurisdiction over the members of the board of education and its officers to require them to account for their official conduct in the management and disposition of the funds, property and business committed to their charge; to order, decree and compel payment by them to the public school fund of all sums of money, and of the value of all property which may have been improperly retained by them, or transferred to others, or which may have been lost or wasted by any violation of their duties or abuse of their powers as such members or officers of the board; to suspend any member or officer from exercising his office, whensoever it appears that he has abused his trust or become disqualified; to remove any member or officer upon proof or conviction of gross misconduct or disqualification for his office; to restrain and prevent any alienation of property of the public schools by members or officers, in cases where it is threatened, or there is good reason to apprehend that it is intended to be made in fraud of the rights and interests of the public schools.

2. The jurisdiction conferred by this section shall be exercised as in ordinary cases upon petition, filed by or at the instance of any member or officer of the board, or at the instance of any ten citizens and householders of the city who join in the petition, verified by the affidavit of at least one of them. The petition shall be heard in a summary manner after ten days' notice in writing to the member or officer complained of; and an appeal shall lie from the judgment of the circuit court as in other causes, and shall be speedily determined; but an appeal does not operate under any condition as a supersedeas of a judgment of suspension or removal from office.

(L. 1963 p. 200 § 3-63)

(Source: RSMo 1959 § 165.583)



Section 162.641 Treasurer, duties--bond.

Treasurer, duties--bond.

162.641. 1. In metropolitan districts, the treasurer shall exercise a general supervision over the fiscal affairs of the public schools of the city, the collection and payment of funds to the school depositaries, and the disbursement of all revenues and moneys belonging to the board. He shall deposit daily in the designated depositaries of the board all money collected or received by him for the board. He shall see that no liability is incurred or expenditure made without due authority of law, and that the appropriations are not overdrawn. He shall have supervision of all invested property of the board. He shall be the custodian of all securities, documents, title papers, books of record and other papers belonging to the board, other than books of record of board proceedings. He shall furnish a statement of receipts and disbursements at the times that the rules of the board provide, and at the end of the fiscal year he shall make to the superintendent of schools and the board a full and comprehensive report of its financial affairs for the preceding year. He shall give bond as the board requires, but not less than fifty thousand dollars.

2. The treasurer shall be the general accountant of the board and shall preserve in his office all accounts, vouchers and contracts pertaining to school affairs. He shall examine and audit all accounts and demands against the board and certify their correctness. He shall require settlement of accounts to be verified by affidavit whenever he deems proper. He shall keep accounts and shall make available budget and cost information as requested by the superintendent of schools and the board of education.

3. The treasurer shall exercise his duties and responsibilities under the administrative supervision and direction of the superintendent of schools and subject to the rules, regulations and policies of the board of education.

(L. 1963 p. 200 § 3-64, A.L. 1967 p. 238)

(Source: RSMo 1959 § 165.620)

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 162.651 Testimony taken in board's investigations to be under oath.

Testimony taken in board's investigations to be under oath.

162.651. All testimony taken upon any investigation made by the board, or in any proceedings before the board for the removal of any officer or employee of the board, or in any investigation made by any committee of the board, shall be under oath, which oath may be administered by the secretary, the treasurer, or any officer authorized to administer oaths.

(L. 1963 p. 200 § 3-65, A.L. 1967 p. 238)

(Source: RSMo 1959 § 165.647)



Section 162.661 Annual report of the board.

Annual report of the board.

162.661. The board of education shall, as soon as practicable after the close of each school year, cause to be printed and published a report of the condition of the public schools under its charge, and of all the property under its control, with a full and accurate account of all the receipts and expenditures of the board during the preceding year, and of the condition of all investments.

(L. 1963 p. 200 § 3-66)

(Source: RSMo 1959 § 165.650)



Section 162.666 St. Louis students' bill of rights.

St. Louis students' bill of rights.

162.666. 1. The provisions of this section shall be known and may be cited as the "St. Louis Students' Bill of Rights".

2. For the purposes of this section, "district" means a metropolitan school district, as defined in section 160.011.

3. Each district shall reinstitute the basic kindergarten through eighth grade* system of grade schools within the district.

4. Every child within the district of the appropriate age and appropriate aptitude for discipline and openness to instruction shall have the right to attend a basic kindergarten through eighth grade school.

5. Every child within the district shall have the right to attend such school closest to such child's home.

6. Every child within the district shall have the right to transfer to any other such school within the district.

7. The district shall have the right to transport children to relieve overcrowding. Transportation to relieve overcrowding shall be performed in such a manner as to fill in school seats in buildings that have surplus seats, but shall not be permitted to displace any child who has elected to attend the school located closest to such child's home.

8. The per pupil expenditure of funds for the cost of education shall be equalized to the greatest extent possible, with appropriate variation allowable in order to accommodate the special remedial needs of children who test below grade level and the needs of gifted children.

9. Schools for gifted children with accelerated academic programs shall be established and evenly distributed across the district. The district shall have the right to transport children to and from schools for the gifted. Children who attend schools for the gifted shall have the right to attend such school which is located closest to such child's home and shall have the right to transfer to or attend any other school for the gifted within the district.

10. The provisions of the St. Louis students' bill of rights shall only become effective upon approval by a majority of the voters of the city of St. Louis voting thereon. The governing board of the transitional district established pursuant to section 162.1100 may conduct a legal analysis of the program enumerated in this section, shall publish any such analysis and make the analysis available to the public and shall propose, to the extent that the program is consistent with the Missouri and United States Constitutions, place before the voters of the city of St. Louis no later than March 15, 1999, a proposal to implement the program. If approved by a majority of such voters, the program shall be implemented consistent with the Missouri and United States Constitutions.

11. The proposal shall be submitted substantially as follows:

Shall the St. Louis School District reinstitute the basic kindergarten through eighth grade neighborhood school system within the district and be required to permit students to attend the school closest to their home?

â ã YES â ã NO

(L. 1998 S.B. 781 § 1)

*Word "grade" does not appear in original rolls.



Section 162.670 Statement of policy.

Statement of policy.

162.670. In order to fully implement section 1(a) of article IX, constitution of Missouri, 1945, providing for the establishment and maintenance of free public schools for gratuitous instruction of all persons in this state within ages not in excess of twenty-one years as prescribed by law, it is hereby declared the policy of the state of Missouri to provide or to require public schools to provide to all handicapped and severely handicapped children within the ages prescribed herein, as an integral part of Missouri's system of gratuitous education, a free appropriate education consistent with the provisions set forth in state and federal regulations implementing the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. Section 1400 et seq. and any amendments thereto. The need of such children for early recognition, diagnosis and intensive educational services leading to more successful participation in home, employment and community life is recognized. The timely implementation of this policy is declared to be an integral part of the policy of this state.

(L. 1973 H.B. 474 § 1, A.L. 2002 H.B. 2023)



Section 162.675 Definitions.

Definitions.

162.675. As used in sections 162.670 to 162.995*, unless the context clearly indicates otherwise, the following terms mean:

(1) "Children with disabilities" or "handicapped children", children under the age of twenty-one years who have not completed an approved high school program and who, because of mental, physical, emotional or learning problems, require special educational services;

(2) "Gifted children", children who exhibit precocious development of mental capacity and learning potential as determined by competent professional evaluation to the extent that continued educational growth and stimulation could best be served by an academic environment beyond that offered through a standard grade-level curriculum;

(3) "Severely handicapped children", handicapped children under the age of twenty-one years who meet the eligibility criteria for Missouri schools for the severely disabled, identified in state regulations that implement the Individuals with Disabilities Education Act;

(4) "Special educational services", programs designed to meet the needs of children with disabilities or handicapped or severely handicapped children and which include, but are not limited to, the provision of diagnostic and evaluation services, student and parent counseling, itinerant, homebound and referral assistance, organized instructional and therapeutic programs, transportation, and corrective and supporting services.

(L. 1973 H.B. 474 § 2, A.L. 1974 S.B. 571, A.L. 1977 H.B. 130, A.L. 2002 H.B. 2023, A.L. 2005 S.B. 287, A.L. 2007 S.B. 112, A.L. 2008 H.B. 1807)

*Section 162.995 was repealed by H.B. 258, 2005.

CROSS REFERENCE:

Surrogate parent, definitions for handicapped and severely handicapped, 162.997



Section 162.680 Disabled children to be educated with others whenever possible.

Disabled children to be educated with others whenever possible.

162.680. 1. No child may be denied services provided by sections 162.670 to 162.999 because of such child's disabling condition.

2. To the maximum extent appropriate, disabled and severely disabled children shall be educated along with children who do not have disabilities and shall attend regular classes, except that in the case of a disability resulting in violent behavior which causes a substantial likelihood of injury to the student or others, the school district shall initiate procedures consistent with state and federal law to remove the child to a more appropriate placement. Special classes, separate schooling, or other removal of children with disabilities from the regular educational environment shall occur only when the nature or severity of the disability of a child is such that education in regular classes with the use of supplementary aids and services cannot be achieved satisfactorily.

(L. 1973 H.B. 474 § 3, A.L. 1992 H.B. 1151, A.L. 1996 H.B. 1301 & 1298, A.L. 2003 H.B. 655)



Section 162.685 Hearings by state board on adoption of standards and regulations.

Hearings by state board on adoption of standards and regulations.

162.685. The state board of education shall adopt, after at least one public hearing has been held by the commissioner of education on each subsection of this section and upon his recommendation and, after consulting with recognized authorities in the field:

(1) Standards to be used throughout the state of Missouri in determining whether children shall be defined under sections 162.670 to 162.995 as "handicapped children" or "severely handicapped children", together with regulations implementing these standards;

(2) Regulations governing evaluation and reevaluation of handicapped and severely handicapped children prior to and during assignment in a special educational program; provided, however, each child assigned to a special educational program shall be fully reevaluated on a regular basis;

(3) Standards for approval of all special education programs established under the provisions of sections 162.670 to 162.995 including, but not limited to, the qualifications of professional personnel employed in such programs and the standards to be used in determining the assignment of each child requiring special educational services to the program which best suits the needs of the child;

(4) Regulations determining the number of enrolled children which constitutes an approved special program including provision for approval by the state board of education of a program of less than the established number if, upon investigation by the state department of elementary and secondary education and upon the recommendation of the commissioner of education, it is found a special need exists;

(5) Regulations to be used in determining the eligibility of children in special education programs to attend less than a school day pursuant to section 167.031, RSMo 1969, and in determining the amount of state aid to be paid on a pro rata basis for part-time attendance or programs.

(L. 1973 H.B. 474 § 4)



Section 162.690 Advisory committees authorized--how appointed.

Advisory committees authorized--how appointed.

162.690. The state commissioner of education may appoint such state and area advisory committees as he deems necessary to review special educational services to handicapped and severely handicapped children and to consider any problems presented by the commissioner of education with respect to the provision of educational services to handicapped and severely handicapped children and to give advice thereon. Such committees shall include persons broadly representative of community organizations interested in the handicapped and severely handicapped, professions related to the educational needs of the handicapped and severely handicapped, and the general public. The members of such committees shall serve at the discretion of the commissioner of education.

(L. 1973 H.B. 474 § 5)



Section 162.700 Special educational services, required, when--diagnostic reports, how obtained--evaluations of private school students with disabilities--special services, ages three and four--remedial reading program, how funded.

Special educational services, required, when--diagnostic reports, how obtained--evaluations of private school students with disabilities--special services, ages three and four--remedial reading program, how funded.

162.700. 1. The board of education of each school district in this state, except school districts which are part of a special school district, and the board of education of each special school district shall provide special educational services for children with disabilities three years of age or more residing in the district as required by P.L. 99-457, as codified and as may be amended. Any child, determined to be a child with disabilities, shall be eligible for such services upon reaching his or her third birthday and state school funds shall be apportioned accordingly. This subsection shall apply to each full school year beginning on or after July 1, 1991. In the event that federal funding fails to be appropriated at the authorized level as described in 20 U.S.C. 1419(b)(2), the implementation of this subsection relating to services for children with disabilities three and four years of age may be delayed until such time as funds are appropriated to meet such level. Each local school district and each special school district shall be responsible to engage in a planning process to design the service delivery system necessary to provide special education and related services for children three and four years of age with disabilities. The planning process shall include public, private, and private not-for-profit agencies which have provided such services for this population. The school district, or school districts, or special school district, shall be responsible for designing an efficient service delivery system which uses the present resources of the local community which may be funded by the department of elementary and secondary education or the department of mental health. School districts may coordinate with public, private, and private not-for-profit agencies presently in existence. The service delivery system shall be consistent with the requirements of the department of elementary and secondary education to provide appropriate special education services in the least restrictive environment.

2. Every local school district or, if a special district is in operation, every special school district shall obtain current appropriate diagnostic reports for each with disabilities child prior to assignment in a special program. These records may be obtained with parental permission from previous medical or psychological evaluation, may be provided by competent personnel of such district or special district, or may be secured by such district from competent and qualified medical, psychological, or other professional personnel.

3. Evaluations of private school students suspected of having a disability under the Individuals With Disabilities Education Act will be conducted as appropriate by the school district in which the private school is located or its contractor.

4. Where special districts have been formed to serve children with disabilities under the provisions of sections 162.670 to 162.995*, such children shall be educated in programs of the special district, except that component districts may provide education programs for children with disabilities ages three and four inclusive in accordance with regulations and standards adopted by the state board of education.

5. For the purposes of this act, remedial reading programs are not a special education service as defined by subdivision (4) of section 162.675.

6. Any and all state costs required to fund special education services for three- and four-year-old children under this section shall be provided for by a specific, separate appropriation and shall not be funded by a reallocation of money appropriated for the public school foundation program.

7. School districts providing early childhood special education shall give consideration to the value of continuing services with Part C early intervention system providers for the remainder of the school year when developing an individualized education program for a student who has received services under Part C of the Individuals with Disabilities Education Act and reaches the age of three years during a regular school year. Services provided shall be only those permissible according to Section 619 of the Individuals with Disabilities Education Act.

8. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1973 H.B. 474 § 7, A.L. 1977 H.B. 130, A.L. 1990 S.B. 740, A.L. 1991 S.B. 438, A.L. 2002 S.B. 874, A.L. 2005 S.B. 500, A.L. 2006 S.B. 834, A.L. 2007 S.B. 112)

*Section 162.995 was repealed by H.B. 258, 2005.



Section 162.705 Contracts with other districts for special educational services--costs, how paid--district must provide services, when.

Contracts with other districts for special educational services--costs, how paid--district must provide services, when.

162.705. 1. If a school district or special district fails or is unable to provide special educational services to each handicapped or severely handicapped child as required in sections 162.670 to 162.995, the district shall contract with a nearby district or districts or public agency or agencies for such special educational services. If the board of education of the district finds that no adequate program for handicapped or severely handicapped children is available in nearby districts or through public agencies, it may contract with any organization within the state which has programs meeting the standards established by the state board of education. If such district fails to contract for such services, the state board of education may contract for such services with a nearby district or districts or public agency or agencies. If the state board of education finds, after investigation by the state department of education, that no adequate program for handicapped or severely handicapped children is available in nearby districts or through public agencies, the state board of education may contract with any organization within the state which has programs meeting the standards established by the state board of education. Assignment of handicapped or severely handicapped children under this section shall be made to a particular school or program which, in the judgment of the state department of elementary and secondary education, can best provide special educational services to meet the needs of the child, and such assignment shall be made upon the basis of competent evaluation. The state board of education may seek the advice of established and ad hoc advisory committees in developing standards for approving programs and costs of programs operated by organizations. Nothing contained within this section shall be construed to affect the provisions of section 162.700 or 162.725.

2. Per pupil costs of contractual arrangements shall be the obligation of the district of residence, except districts which are part of a special school district, or special district of residence; provided, however, that if the contract is with another district or special district, the district providing the services under contractual arrangements shall include children served under such contractual arrangements in determining the total per pupil cost for which the district of residence is responsible. If the contract is with a public agency or an organization, the district of residence shall be entitled to receive state aid as provided in section 163.031 and in section 162.980. Where the state board of education contracts for special educational services pursuant to subsection 1 of this section, the state board of education shall submit to the responsible district a bill for the per pupil cost payable by that district under the terms of this subsection. Failure of a district to pay such cost within ninety days after a bill is submitted by the state board of education shall result in the deduction of the amount due by the state board of education from subsequent payments of state moneys due such district or special district.

3. If the state board of education determines, after inspection by the state department of elementary and secondary education and upon the recommendation of the commissioner of education, that handicapped or severely handicapped children residing within the district may better be provided special educational services by the district or special district of residence, the state board of education shall order the district to provide special educational services in accordance with sections 162.670 to 162.995.

4. If the state board of education determines, after public hearing before the commissioner of education held in the school district on due notice, that the district has failed to provide special educational services in accordance with an order issued under subsection 3 of this section, the state board of education shall withhold all or such portion of the state aid under sections 162.670 to 162.995 and under chapter 163 as in its judgment is necessary to require the district to carry out its responsibility under sections 162.670 to 162.995. The denial of state financial assistance hereunder may continue until the failure to provide special educational services is remedied.

5. No contract shall be made under sections 162.670 to 162.995 contrary to the provisions of article I, section 7 or article IX, section 8 of the Constitution of Missouri.

(L. 1973 H.B. 474 § 8, A.L. 1977 H.B. 130, A.L. 1993 H.B. 330)



Section 162.710 Transportation, how provided.

Transportation, how provided.

162.710. The district responsible for furnishing special educational services shall provide necessary transportation for all handicapped children residing within the district, including transportation to and from contracted day classes, notwithstanding the provisions of sections 162.621 and 167.231.

(L. 1973 H.B. 474 § 9)

Effective 7-1-74



Section 162.715 Special training for special educational programs--professional personnel required to obtain state aid.

Special training for special educational programs--professional personnel required to obtain state aid.

162.715. State aid shall not be granted unless the professional personnel employed in special educational programs have been specially trained for work in the programs and the amount of such training shall be in accordance with regulations promulgated by the state board of education. In approving special education programs for state aid, the department of elementary and secondary education shall determine that the quality of programming, the supportive staff and services, facilities, supplies and transportation are at least equal to that provided normal children attending school in the district. Supporting auxiliary personnel to assist teachers of handicapped and severely handicapped children may be employed in accordance with standards established by the state board of education.

(L. 1973 H.B. 474 § 10)

Effective 7-1-74



Section 162.720 Gifted children, district may establish programs for--state board to approve.

Gifted children, district may establish programs for--state board to approve.

162.720. 1. Where a sufficient number of children are determined to be gifted and their development requires programs or services beyond the level of those ordinarily provided in regular public school programs, districts may establish special programs for such gifted children.

2. The state board of education shall determine standards for such programs. Approval of such programs shall be made by the state department of elementary and secondary education based upon project applications submitted by July fifteenth of each year.

(L. 1973 H.B. 474 § 11, A.L. 1974 S.B. 571)



Section 162.730 State board to establish schools for severely disabled--special services for deaf--who shall provide--rules, procedure.

State board to establish schools for severely disabled--special services for deaf--who shall provide--rules, procedure.

162.730. 1. The state board of education shall establish schools or programs in this state sufficient to provide special educational services for all severely handicapped children not residing in special school districts or in other school districts providing approved special educational services for severely handicapped children which schools or programs shall be referred to herein as "Missouri Schools for the Severely Disabled".

2. The Missouri School for the Blind at St. Louis and the Missouri School for the Deaf at Fulton are within the division of special education of the department of elementary and secondary education. The state board of education shall govern these schools.

3. The state board of education:

(1) Shall determine the type and kind of instruction to be offered and the number and qualifications of instructors and other necessary personnel in the Missouri schools for the severely disabled, the school for the blind and the school for the deaf; provided, however, that the course of study of these schools shall be of a character to develop the mental, physical, vocational and social abilities of the pupils and to prepare those students capable of advancing for admission to postsecondary programs;

(2) Shall promulgate all rules and regulations governing enrollment, including that of assigning children to the most appropriate school or programs; and

(3) Shall determine and approve all policies for the operation of said schools or programs.

4. Notwithstanding any other provision of this section, each school district which is not a part of a special school district and each special school district shall provide special educational services for deaf children and youth within the ages of five through thirteen years residing in the district in accordance with rules, regulations and standards promulgated by the state board of education. Such services shall be provided within the district of residence or by contract with a nearby district or districts or nearby public agency or agencies pursuant to the provisions of sections 162.670 to 162.995*, provided, however, that nothing herein shall be construed to affect the funding or operation of the Missouri School for the Deaf at Fulton nor to deny to any deaf child or youth within the age range prescribed above the right to enrollment therein.

5. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1973 H.B. 474 §§ 13, 14, A.L. 1977 H.B. 541, A.L. 1981 S.B. 200, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2008 H.B. 1807)

*Section 162.995 was repealed by H.B. 258, 2005.



Section 162.740 District of residence to pay toward cost, when--amount, how calculated.

District of residence to pay toward cost, when--amount, how calculated.

162.740. The district of residence of each child attending a Missouri school for the severely disabled or an educational program for a full-time patient or resident at a facility operated by the department of mental health, except school districts which are a part of a special district and except special school districts, shall pay toward the cost of the education of the child an amount equal to the average sum produced per child by the local tax effort of the district. The district of residence shall be notified each year, not later than December fifteenth, of the names and addresses of pupils enrolled in such schools. In the case of a special district, said special district shall be responsible for an amount per child not to exceed the average sum produced per child by the local tax efforts of the component districts. The district of residence of the child's parents or guardians shall be the district responsible for local tax contributions required by this section.

(L. 1973 H.B. 474 § 16, A.L. 1980 H.B. 1724, A.L. 2005 S.B. 287, A.L. 2008 H.B. 1807)



Section 162.745 Amount due from school district, notification of--payment, when--failure to pay, effect of.

Amount due from school district, notification of--payment, when--failure to pay, effect of.

162.745. 1. At the end of each fiscal year the state department of elementary and secondary education and the department of mental health shall determine the amount due from each school district under section 162.740 and shall notify the local school board as to the amount of the district's obligation for the preceding school year. Upon receipt of the notice from the state department of elementary and secondary education or the department of mental health, the local school board shall within ninety days remit to the state department of elementary and secondary education or the department of mental health, from either the teacher or incidental funds of the district, the amount due the state. The state department of elementary and secondary education and the department of mental health shall deposit the moneys with the state treasurer.

2. If any district fails to remit to the state department of elementary and secondary education or the department of mental health the amount due, in accordance with the provisions of subsection 1, the amount shall be deducted from the next regular apportionment of state funds to the district.

(L. 1973 H.B. 474 §§ 17, 18, A.L. 1980 H.B. 1724)



Section 162.750 Special district may contract for special educational services for severely handicapped children.

Special district may contract for special educational services for severely handicapped children.

162.750. If a special school district is formed, it may contract with the state board of education, public agencies, or nonprofit organizations within the state which have programs meeting the standards established by the state board of education to provide special educational services for severely handicapped children residing in the special district.

(L. 1973 H.B. 474 § 19, A.L. 1977 H.B. 130)



Section 162.755 Transportation to be provided children, sheltered workshop employees, social centers and residents of facilities for certain disabled persons, also certain state schools.

Transportation to be provided children, sheltered workshop employees, social centers and residents of facilities for certain disabled persons, also certain state schools.

162.755. 1. The state board of education shall provide reasonable transportation for children who attend day schools or programs operated by the state board of education or who attend programs operated through contract by the state board of education as provided in section 162.735*.

2. Sheltered workshops holding a certificate of approval from the department of elementary and secondary education under section 178.920 and clients of other facilities operated under the provisions of sections 205.968 to 205.973 and Missouri schools for the severely disabled may cooperate in the provision of employee, client and student transportation. Employees of sheltered workshops and clients of other facilities operated under the provisions of sections 205.968 to 205.973 may be transported to sheltered workshops and other facilities in vehicles owned and operated by the department of elementary and secondary education or hired by the department for student transportation or students may be transported in vehicles owned and operated or hired by sheltered workshops or other facilities operated under the provisions of sections 205.968 to 205.973 to Missouri schools for the severely disabled.

3. The provision of sheltered workshop employee or other client transportation in vehicles owned and operated or hired by the department of elementary and secondary education shall not unduly interfere with the routes and schedules of the Missouri schools for the severely disabled and reasonable compensation may be paid by the sheltered workshop or other facility for the developmentally disabled to the department of elementary and secondary education.

4. The department of elementary and secondary education may secure transportation for students in the Missouri schools for the severely disabled in vehicles owned and operated or hired by sheltered workshops or other facilities operated under the provisions of sections 205.968 to 205.973 and make reasonable compensation for the service to the sheltered workshop or other facility for the developmentally disabled.

(L. 1973 H.B. 474 § 20, A.L. 1977 H.B. 130, A.L. 1987 H.B. 25 & 120, A.L. 1988 S.B. 676, A.L. 2008 H.B. 1807)

*Section 162.735 was repealed by S.B. 287, 2005.



Section 162.756 Transportation by common carriers for students of schools for the blind and deaf.

Transportation by common carriers for students of schools for the blind and deaf.

162.756. The state board of education may pay the travel costs, by common carrier or otherwise, for students of the school for the blind or the school for the deaf, as the case may be, when such students are traveling between their homes and those institutions.

(L. 1985 S.B. 389 § 1)



Section 162.760 Additional personnel of state board, appointment of.

Additional personnel of state board, appointment of.

162.760. The state board of education shall appoint a section head and the other personnel to implement, effectuate and supervise programs for severely handicapped children.

(L. 1973 H.B. 474 § 21)

Effective 7-1-74



Section 162.765 Superintendents and personnel of state schools for the deaf and blind, appointments, how made--compensation, how set and paid.

Superintendents and personnel of state schools for the deaf and blind, appointments, how made--compensation, how set and paid.

162.765. The state board of education, upon the recommendation of the state commissioner of education, shall appoint the superintendents of the Missouri School for the Blind and the Missouri School for the Deaf. All teachers, officers and employees of the schools shall be appointed by the state board of education upon the recommendation of the superintendent of the respective school and of the state commissioner of education. The state board of education shall determine the number of teachers and employees and shall also fix their compensation. The salaries and wages due teachers, officers and employees of these schools shall be allowed and paid in semimonthly or monthly installments, as designated by the commissioner of administration.

(L. 1973 H.B. 474 § 22, A.L. 1980 H.B. 1266)



Section 162.770 Reports by superintendents of state schools for deaf and blind required, when.

Reports by superintendents of state schools for deaf and blind required, when.

162.770. The superintendents of the Missouri School for the Blind and the Missouri School for the Deaf shall transmit to the state board of education reports containing information that the board desires.

(L. 1973 H.B. 474 § 23)

Effective 7-1-74



Section 162.775 Eye examinations for pupils at state school for blind required--medical treatment provided, when.

Eye examinations for pupils at state school for blind required--medical treatment provided, when.

162.775. The superintendent of the school for the blind shall have the eyes of every pupil admitted to the school carefully examined by the school physician or a certified ophthalmologist. If, upon examination, it appears that by medical treatment or by surgical operation sight may be improved or restored, the superintendent, after obtaining the consent of the parents or guardian of the pupil when it is practicable to obtain their consent, shall institute the medical treatment or shall have the surgical operation performed which in his judgment is practicable and advisable. If the treatment or operation is successful, the pupil shall be discharged from the school as soon thereafter as is practical.

(L. 1973 H.B. 474 § 24)

Effective 7-1-74



Section 162.780 Care and control of property of state schools for severely disabled in state board of education.

Care and control of property of state schools for severely disabled in state board of education.

162.780. The state board of education shall have the care and control of all property, real and personal, necessary for the operation of the Missouri schools for the severely disabled, the school for the blind and the school for the deaf. The state board of education shall not sell or in any manner dispose of any real estate purchased by tax moneys belonging to the schools without an act of the general assembly authorizing the sale or other disposition. The state board of education may sell, convey, exchange or convert into money property of any nature, real, personal or mixed, acquired from individuals or corporations by grant, gift, bequest, devise or donation to these schools or any of them.

(L. 1973 H.B. 474 § 25, A.L. 2008 H.B. 1807)



Section 162.785 State board authorized to acquire property and to receive and administer grants.

State board authorized to acquire property and to receive and administer grants.

162.785. 1. The state board of education may acquire by purchase, lease, gift, bequest, eminent domain, or otherwise all necessary lands, buildings or equipment, including transportation facilities, for the use and benefit of the Missouri School for the Blind, the Missouri School for the Deaf and the Missouri schools for the severely disabled. Whenever the board selects property or additional property for school purposes and cannot agree with the owner thereof as to the price to be paid, or for any other cause cannot secure a title thereto, the board may proceed to condemn the property in the manner provided in chapter 523 and on such condemnation and payment of the appraisement as provided, the title to the property shall vest in the state board of education for the use and benefit of the school or schools for which it was required.

2. The state board of education may receive and administer any grants, gifts, devises, bequests or donations by any individual or corporation to the Missouri schools for the severely disabled, or any of them, the Missouri School for the Blind or the Missouri School for the Deaf. Grants, gifts, devises, bequests or donations made for a specified use shall not be applied either wholly or in part to any other use.

(L. 1973 H.B. 474 §§ 26, 27, A.L. 2008 H.B. 1807)



Section 162.790 Donated funds, how handled--special funds created--annual report on all money in trust funds required.

Donated funds, how handled--special funds created--annual report on all money in trust funds required.

162.790. 1. All funds derived from grants, gifts, donations or bequests or from the sale or conveyance of any property acquired through any grant, gift, donation, devise or bequest to or for the use of the Missouri School for the Blind or income received or earned on property so acquired, at the discretion of the state board of education, may be deposited in the state treasury and credited to a special fund known as the "School for the Blind Trust Fund", which is hereby created, or may be invested or reinvested by the state board of education for the Missouri School for the Blind in bonds, stocks, deeds of trust or other investment securities in the amounts and in the proportions that the state board of education prudently selects.

2. All funds derived from grants, gifts, donations or bequests or from the sale or conveyance of any property acquired through any grant, gift, donation, devise or bequest to or for the use of the Missouri School for the Deaf or income received or earned on property so acquired, at the discretion of the state board of education, may be deposited in the state treasury and credited to a special fund known as the "School for the Deaf Trust Fund", which is hereby created, or may be invested or reinvested by the state board of education for the Missouri School for the Deaf in bonds, stocks, deeds of trusts or other investment securities in the amounts and in the proportions that the state board of education prudently selects.

3. All funds derived from grants, gifts, donations or bequests or from the sale or conveyance of any property acquired through any grant, gift, donation, devise or bequest to or for the use of the state schools for severely handicapped children or income received or earned on property so acquired, at the discretion of the state board of education, may be deposited in the state treasury and credited to a special fund known as the "Handicapped Children's Trust Fund", which is hereby created, or may be invested or reinvested by the state board of education for the respective schools in bonds, stocks, deeds of trust or other investment securities in the amounts and in the proportions that the state board of education prudently selects.

4. The moneys in the school for the blind trust fund, in the school for the deaf trust fund or in the handicapped children's trust fund shall not be appropriated for the support of the schools in lieu of general state revenues but shall be appropriated only for the purpose of carrying out the objects for which the grant, gift, donation, devise or bequest was made.

5. The state board of education shall make an annual report in writing to the governor, commissioner of administration and the general assembly, on or before the first day of February of each year in which the general assembly convenes in regular session, of all moneys in the trust funds referred to herein and of all moneys administered by it pursuant to this section. The report shall include the amount of all receipts and disbursements, the name of the depositary and investment officer, a description of the securities or other investments being administered, and the plans and projects contemplated by the state board of education for use of the moneys.

(L. 1973 H.B. 474 § 28)

Effective 7-1-74

CROSS REFERENCE:

Handicapped children's trust fund abolished subject to exemption, 33.571



Section 162.795 Boards of advisors, terms, appointment, duties, meetings.

Boards of advisors, terms, appointment, duties, meetings.

162.795. 1. There shall be a board of advisors for the Missouri school for the deaf and for the Missouri School for the Blind, each composed of five members, appointed by the governor with the advice and consent of the senate.

2. The members of each board shall hold their office for the term of four years and until their successors are appointed and qualified.

3. The boards shall act in an advisory capacity in regard to the maintenance, operation, management, control and all other matters relating to the conduct and improvement of the Missouri School for the Deaf and the Missouri School for the Blind.

4. The board of advisors for each school shall meet bimonthly. At the regular meeting following the appointment of new members, each board shall organize by electing one of its number president and one vice president and shall elect such other officers as it deems necessary. Three members of the board constitute a quorum but no business shall be transacted unless the majority of the whole board votes therefor.

(L. 1973 H.B. 474 §§ 29, 30)

Effective 7-1-74

*Section 161.020 provides that the members of the board of advisors for the Missouri School for the Deaf and for the Missouri School for the Blind shall be appointed by the commissioner of education.



Section 162.800 Board of advisors--compensation and expenses of members.

Board of advisors--compensation and expenses of members.

162.800. Each member of the board of advisors of the school for the blind and of the board of advisors of the school for the deaf shall receive as compensation for his services the salary of one hundred dollars per annum and his actual expenses.

(L. 1973 H.B. 474 § 31)

Effective 7-1-74



Section 162.805 State and area advisory committees, how appointed--tenure.

State and area advisory committees, how appointed--tenure.

162.805. 1. The commissioner of education shall appoint such state and area advisory committees as are needed to make recommendations for the various state schools for severely handicapped children.

2. The members of these advisory committees shall serve at the discretion of the commissioner of education.

(L. 1973 H.B. 474 § 32)

Effective 7-1-74



Section 162.810 Employees not to have interest in sales to schools, penalty.

Employees not to have interest in sales to schools, penalty.

162.810. No employee of Missouri schools for the severely disabled, the Missouri School for the Blind or the Missouri School for the Deaf shall keep for sale or be interested, directly or indirectly, in the sale or exchange of any school furniture or apparatus, books, maps, charts, stationery, or other property or food used in the schools. Any employee found to be so interested, upon conviction, shall be adjudged guilty of a misdemeanor.

(L. 1973 H.B. 474 § 33, A.L. 2008 H.B. 1807)



Section 162.815 Voters may create special district to educate severely handicapped and to provide vocational training to residents of district.

Voters may create special district to educate severely handicapped and to provide vocational training to residents of district.

162.815. In all areas of this state the voters may organize and create a special district for the primary purposes of

(1) Educating and training handicapped and severely handicapped children resident within the special district; and

(2) Providing vocational education for residents of the special district.

(L. 1973 H.B. 474 § 34, A.L. 1974 S.B. 571)



Section 162.820 Preexisting special districts covered by sections 162.670 to 162.995.

Preexisting special districts covered by sections 162.670 to 162.995.

162.820. Special school districts already in existence when sections 162.670 to 162.995 take effect are not affected* by the organizational provisions included herein but shall operate henceforth under the provisions of sections 162.670 to 162.995.

(L. 1973 H.B. 474 § 35)

Effective 7-1-74

*Word "effected" appears in original rolls.



Section 162.821 District secretary, duties of--report, contents of.

District secretary, duties of--report, contents of.

162.821. The district secretary shall keep a record of the proceedings of all annual and special elections of the voters of the district and of the proceedings of the board of education. He shall make copies of the election notices, contracts with teachers, certificates and all other papers relating to the business of the district, and securely keep the same. He shall maintain a correct plat of the district and shall promptly notify the department of elementary and secondary education and the county clerk of each county affected of all changes in the boundaries of the district. He shall transmit to the county commission and to the state department of elementary and secondary education, on or before the fifteenth day of August in each year, a report embracing the following items:

(1) The number of children, male and female, attending the public schools during the year;

(2) Total number of days' attendance by all such children;

(3) The number of days the public schools of the district have been maintained during the school year;

(4) The number of teachers employed, male and female, and the wages per month of each;

(5) Estimated value of school property owned and managed by the district;

(6) Assessed valuation of the district;

(7) Rate of school tax on the assessed valuation of the district;

(8) Cash on hand at the beginning of the year;

(9) Tuition fees received and credited to the teachers' fund of the district;

(10) Public funds received by county treasurer;

(11) District tax received by county (or township) treasurer;

(12) Amount paid on teachers' wages;

(13) Amount paid for incidental expenses;

(14) Amount expended for purchasing site, erecting schoolhouses, rent and repairs;

(15) Amount expended in cancelling bonded indebtedness and paying interest on same;

(16) Amount expended for library;

(17) Cash on hand at the end of the year;

(18) Such other information as may be required by the state board of education.

(L. 1963 p. 200 § 3-82, A.L. 1973 H.B. 158, A.L. 1979 H.B. 280, A.L. 1988 S.B. 789)

(Source: RSMo 1959 § 165.220)



Section 162.825 Special district, procedure to establish.

Special district, procedure to establish.

162.825. Whenever there is presented to the state board of education a petition signed by voters in each district in the proposed special district equal in number in each district to five percent of the number of votes cast for school board members in the last annual school election praying (a) that a special school district embracing the entire area described in the petition be organized for the education and training of handicapped and severely handicapped children and for vocational education purposes; and (b) that a proposal be submitted to the voters of the proposed district for the organization of the special school district, the state board of education, unless section 162.835 applies, shall, within thirty days of the receipt of said petition, direct the board of education of each school district comprising the proposed special district to cause the proposal to be submitted to the voters in each such district at the next municipal election or, if the next annual school election is more than sixty days away, cause the proposal to be submitted to the voters in each such district at a special election called in accordance with law on a date set by the state board of education. The election shall be conducted in each school district comprising the proposed special district in the manner provided by law for the conducting of school district elections generally in sections 162.351 and 162.601, unless a different procedure is specifically provided in sections 162.670 to 162.995.

(L. 1973 H.B. 474 § 36, A.L. 1974 S.B. 571, A.L. 1978 H.B. 971)



Section 162.830 Special district may include one or more school districts.

Special district may include one or more school districts.

162.830. A special school district organized under the provisions of sections 162.670 to 162.995 may include more than one school district and may be established irrespective of county boundaries. The boundaries of a special school district organized under the provisions of sections 162.670 to 162.995 shall coincide with the boundaries of the school districts included in the special district and the special school district shall be in addition to the school districts comprising the special district.

(L. 1973 H.B. 474 § 37)

Effective 7-1-74



Section 162.835 State board to review petition, when--plan for election districts within a special district required, when--submission to voters, when.

State board to review petition, when--plan for election districts within a special district required, when--submission to voters, when.

162.835. Where a petition for a special district proposes a district whose boundaries do not coincide with county boundaries at all points, the petition shall be reviewed and approved by the state board of education before submission to the voters. In addition to the petition, a feasibility study shall be presented to the state board of education. The study shall include and the state board shall consider the proposed district's feasibility as to need, financial adequacy, number of students, other available services in the vicinity, and the needs of surrounding districts not included. Where the proposed district has a population in excess of one hundred thousand, there shall be presented to the state board of education a plan for dividing the area of the proposed special district into six election districts of equal population taking into account, insofar as possible, the existing school district boundary lines. Upon approval by the state board of education or, if no action is taken by the state board of education, after the expiration of sixty days from the date the petition is received by the state board of education, the state board of education shall direct the board of directors of each school district comprising the proposed special district to cause the proposal to be submitted to the voters in each district in accordance with section 162.825.

(L. 1973 H.B. 474 § 38)

Effective 7-1-74



Section 162.840 Form of ballot.

Form of ballot.

162.840. The question shall be submitted in substantially the following form:

Shall there be organized a special school district comprising the school districts of . . . . . . . . (described by school district name and/or number), state of Missouri, for vocational education and for the education and training of handicapped and severely handicapped children, embracing the entire area of these school districts, having the power to impose a property tax not to exceed the annual rate of twenty-five cents on each hundred dollars assessed valuation, and any additional tax that is approved hereafter by vote thereon, and to be known as "The Special School District of . . . . . . . .," as prayed for by a petition filed with state board of education on the . . . . . . . day of . . . . . . . ., 20. . . .?

(L. 1973 H.B. 474 § 39, A.L. 1974 S.B. 571, A.L. 1978 H.B. 971)



Section 162.841 Records to be kept--changes to be reported.

Records to be kept--changes to be reported.

162.841. The district secretary shall record a copy of all reports made by him to the state department of elementary and secondary education. He shall also record in the record book of the district a correct plat of the district, changing the same as often as alteration is made in the boundary lines by the proper authority, and shall furnish the county clerk and state department of elementary and secondary education with copies of the same and shall officially notify them of any change whenever made.

(L. 1963 p. 200 § 3-84, A.L. 1973 H.B. 158)

(Source: RSMo 1959 § 165.237)

Effective 7-1-74



Section 162.845 Organization election results, how determined--election of directors, when.

Organization election results, how determined--election of directors, when.

162.845. 1. The results of the balloting at each polling place shall be certified and transmitted to the state board of education and to the board of education of each school district comprising the proposed special district, immediately upon tabulation following the closing of the polls. The proposal to organize the special school district, to carry, must receive a majority of the total number of votes cast thereon in the area comprising the proposed special district. The state board of education from the results so certified and attested shall determine whether the proposal for the organization of the special school district has received a majority of the votes cast and shall certify the results to the board of education of each school district comprising the proposed special district. If the certificate shows that the proposition to organize the school district has received a majority of the votes cast, the state board of education shall then declare the special school district organized.

2. If the proposal to organize the special district is approved, the state board of education shall, within thirty days of the date of approval, call an election in the special district at which the board of education of the special district shall be elected; provided, however, the date for such an election shall not be more than ninety days after the date of approval.

(L. 1973 H.B. 474 § 40, A.L. 1978 H.B. 971)



Section 162.855 Board of education of a special school district, duties and powers.

Board of education of a special school district, duties and powers.

162.855. 1. The board of education of a special school district with a population of not more than one hundred thousand persons shall consist of seven members to be elected as provided in sections 162.670 to 162.995. In addition to the duties required of boards of education of special school districts with a population of not more than one hundred thousand persons pursuant to sections 162.670 to 162.995, the board shall perform the same duties and is subject to the same liabilities as the board of a seven-director school district, other than an urban district, acting under the general school laws of the state of Missouri.

2. The board of education of a special school district with a population of not more than one hundred thousand persons shall have the power, in addition to powers granted elsewhere in sections 162.670 to 162.995 and in addition to powers granted to the boards of education of seven-director school districts, other than urban districts, under the general school laws of this state, to:

(1) Establish and operate programs for the education of handicapped and severely handicapped children residing in the district subject to rules and regulations of the state board of education and the state department of elementary and secondary education promulgated pursuant to sections 162.670 to 162.995;

(2) Establish and operate programs for the vocational education of residents of the district;

(3) Employ teachers and other personnel necessary to provide these programs; and

(4) Do such other things as are necessary and incidental to any of the foregoing powers whether set forth in sections 162.670 to 162.995 or in the laws applicable to seven-director school districts, except urban districts.

(L. 1973 H.B. 474 § 42, A.L. 1974 S.B. 571, A.L. 1996 S.B. 687)

Effective 5-24-96



Section 162.856 Governing council of special school districts with population of more than 100,000--members--powers and duties.

Governing council of special school districts with population of more than 100,000--members--powers and duties.

162.856. 1. In each special school district with a population in excess of one hundred thousand persons, there is hereby established a "Governing Council" which shall consist of one member of the board of education of each school district, all or a portion of which is contained in the special school district. The first governing council shall be formed on or before May 31, 1996,* or the effective date of this section, May 24, 1996, whichever is later. Each member of the governing council shall be elected by the board of education of the school district on which the member serves. The board of education of a school district within the special school district may elect a new member to the governing council to fill a vacancy from that district and may replace the existing district member on the governing council at any time, upon providing written notice of the change to the secretary of the governing council.

2. The governing council of a special school district shall have the following powers and duties:

(1) To establish such rules and procedures as may be necessary to carry out its powers and duties as provided in this section;

(2) To elect a chairman, a secretary and such other officers as it deems necessary;

(3) To review and give final approval of the annual budget of the special school district subject to the following provisions:

(a) For the 1996-97, 1997-98 and 1998-99 school years, the board of education of a special school district shall submit its proposed budget to the governing council no later than April first prior to the beginning of the school year, except that, for the 1996-97 school year only, the board of education shall submit its proposed budget to the governing council no later than thirty days after May 24, 1996. The governing council shall then either accept this budget proposal or make any amendments it deems appropriate and adopt the annual budget as amended no later than sixty days after receipt of the proposed budget;

(b) For the 1999-2000 school year and each school year thereafter:

a. The board of education of a special school district shall develop, in cooperation with the governing council, its annual budget which shall, following adoption by the board, be submitted to the governing council no later than April first prior to the beginning of the school year for final approval;

b. The governing council shall accept or reject the proposed budget by May first prior to the beginning of the school year. If rejected, the proposed budget shall be returned to the board of education no later than May first with a statement setting forth the reasons for the rejection;

c. The governing council and the board of education shall resolve any differences regarding approval of the budget by June thirtieth prior to the beginning of the school year;

(4) To annually review, conduct public hearings on and approve a rolling five-year plan for the operation and management of the district which shall be annually developed by the board of education of the special school district. The plan shall contain, but not be limited to, the following:

(a) The delivery of services;

(b) The structure, governance, administration and financial management of the district;

(c) Cooperation with component school districts; and

(d) Responsiveness to the needs and concerns of the citizens of the special school district. The plan shall be first approved by the governing council on or before December 31, 1996, and shall be reviewed and approved annually on or before December thirty-first of each following year;

(5) To consult with the parental advisory committee established in section 162.858;

(6) To hold at least four meetings per school year and such other meetings, called by the chairman of the council, a majority of the council members or the board of education of the special school district, as may be necessary to transact business and fulfill the duties established under this section. All meetings of the governing council shall be open to the public, pursuant to chapter 610. Minutes shall be kept of all proceedings and shall be a public record;

(7) To compel the attendance of the superintendent, members of the board of education, or any employee of the special school district and the production of papers, records, testimony, and other materials relating to the special school district, and to administer oaths to witnesses and take testimony under oath;

(8) To conduct a study to determine whether a plan should be developed whereby the local school districts assume greater responsibility and authority in the education of children with disabilities.

3. Unless a greater majority is otherwise required, all actions of the governing council shall require a majority of the authorized members who represent at least fifty percent of the population of the district. Population figures shall be adjusted based on the latest census data available.

(L. 1996 S.B. 687)

Effective 5-24-96

*Governing council shall be formed on or before May 31, 1996, the later date.



Section 162.857 Board of education of special school district with population of more than 100,000--members--powers and duties.

Board of education of special school district with population of more than 100,000--members--powers and duties.

162.857. 1. The board of education of a special school district with a population of more than one hundred thousand persons shall consist of seven members to be elected as provided in section 162.867. In addition to the duties required of boards of education of special school districts pursuant to sections 162.670 to 162.995, the board shall perform the same duties and is subject to the same liabilities as the board of a seven-director school district, other than an urban district, acting under the general school laws of the state of Missouri, except that those powers and duties specifically reserved to the governing council pursuant to section 162.856 shall remain with the governing council and shall not be granted to the board of education.

2. The board of education of a special school district with a population of more than one hundred thousand persons shall have the power to:

(1) Establish and operate programs for the education of handicapped and severely handicapped children residing in the district subject to rules and regulations of the state board of education and the state department of elementary and secondary education promulgated pursuant to sections 162.670 to 162.995;

(2) Develop and adopt the annual budget for submission and final approval of the governing council;

(3) To authorize all tax levies by two-thirds approval of the board of education prior to submission of the tax levy proposal to the voters of the district as provided by law;

(4) Annually develop and submit to the governing council of the district for approval a five-year plan for the operation and management of the district required pursuant to section 162.856. In developing the plan, the board of education shall solicit a broad range of public input;

(5) Establish and operate programs for the vocational education of residents of the district;

(6) Employ teachers and other personnel necessary to provide these programs;

(7) Ensure that there is no coercion or interference with any parent of a pupil of the special school district on account of the parent having exercised any rights under any law affecting the education of the pupil; and

(8) Do such other things as are necessary and incidental to any of the foregoing powers whether set forth in sections 162.670 to 162.995 or in the laws applicable to seven-director school districts, except urban districts.

(L. 1996 S.B. 687, A.L. 1997 S.B. 146, A.L. 1998 S.B. 488, A.L. 1999 H.B. 889)



Section 162.858 Public review committee and parental advisory committee of special school district with population of more than 100,000--appointment of members--powers and duties.

Public review committee and parental advisory committee of special school district with population of more than 100,000--appointment of members--powers and duties.

162.858. 1. On or before July 1, 1997, and every four years thereafter, a public review committee shall be appointed to conduct a thorough review of a special school district with a population greater than one hundred thousand persons including the structure, governance, administration, financial management, delivery of services, cooperation with component school districts, the district's role as an advocate for handicapped and severely handicapped children, compliance with sections 162.850 to 162.859, regarding conflicts and responsiveness to the needs and concerns of the citizens of the special school district. The committee shall investigate, document and determine the validity or invalidity to the extent possible of allegations relating to these matters. Any such allegation shall be addressed in writing and shall be delivered to the governing council and school board for resolution, as required. The committee shall consist of three members appointed by the commissioner of education, three members appointed by the governing council of the district and three members appointed by the parental advisory committee established in this section*. All members of the public review committee shall be registered voters of the special school district who have resided within the state for one year next preceding the appointment of the committee and who are at least twenty-four years of age. The committee may hold public hearings and gather information and shall make recommendations based upon factual findings. No later than July first of the year following the year in which the committee is appointed, the committee shall complete its review and submit a report containing its findings and recommendations to the board of education of the special school district, the governing council and the general assembly, and the report shall be made available to the public upon request. The department of elementary and secondary education shall provide staff resources to assist in the review, and the district budget shall provide sufficient resources, including staff and consultants, upon request of the public review committee. The public review committee may propose, if needed, a revised structure of the board of education of the special school district, or a revised structure for the selection of the members of the board of education of the special school district, or both, and may cause the county election authority to place such proposal before the voters of the special school district for approval and adoption, and any such issue shall become effective thirty days after approval and adoption by the voters of the district or on such other, later date as provided in the issue placed before the voters. Any such issue shall be proposed no later than July first of the year following the year in which the committee is appointed, and the issue shall be submitted to the voters on the first Tuesday after the first Monday in November in the year following the year in which the committee is appointed in the manner provided pursuant to chapter 115. The structure of the board of education and the selection of members of the board of education of a special school district with a population of more than one hundred thousand persons shall be as established pursuant to section 162.867, except as may be otherwise approved by the voters of the special school district under this subsection.

2. There is hereby established a parental advisory committee which shall consult with the governing council and the board of education on issues involving pupils or parents of pupils of the district, including procedures for parental rights in resolution conferences and other proceedings regarding disputes between a parent and the local school district, the special school district or both, over the education of a pupil. The governing council shall establish a process for selection of the members of the parental advisory committee which shall provide for members to be independently selected by parents of pupils of the special school district.

(L. 1996 S.B. 687)

Effective 5-24-96

*Original rolls contain "section 162.858".



Section 162.859 Board members to file financial interest statements.

Board members to file financial interest statements.

162.859. All board members elected pursuant to section 162.867 shall file financial interest statements pursuant to section 105.483.

(L. 1996 S.B. 687)

Effective 5-24-96



Section 162.860 Candidates for board, qualifications--filing for office, where.

Candidates for board, qualifications--filing for office, where.

162.860. Candidates for membership on the board of education of a special school district with a population of not more than one hundred thousand persons shall be citizens of the United States and voters of the proposed district who have resided within the state for one year next preceding the election and who are at least twenty-four years of age. All candidates shall file their declarations of candidacy with the secretary of the state board of education.

(L. 1973 H.B. 474 § 43, A.L. 1978 H.B. 971, A.L. 1996 S.B. 687)

Effective 5-24-96



Section 162.865 Election at large--terms of office.

Election at large--terms of office.

162.865. The board members of a special school district with a population of not more than one hundred thousand persons shall be elected at large. The seven receiving the largest number of votes shall be elected and the three receiving the highest number of votes cast shall be elected for terms of three years each; the two receiving the next highest number of votes cast shall be elected for terms of two years each; and the two receiving the next highest number of votes cast shall be elected for terms of one year each. That part of the year between the date of the election of board members and the municipal election day of the following year is considered a full year in the terms of the members elected. All board members shall serve until their successors are elected and qualified and the state board of education shall issue certificates of election to the board members elected.

(L. 1973 H.B. 474 § 44, A.L. 1978 H.B. 971, A.L. 1996 S.B. 687)

Effective 5-24-96



Section 162.867 Candidate for board--qualifications--election process--terms--redistricting committee.

Candidate for board--qualifications--election process--terms--redistricting committee.

162.867. 1. Board of education members of a special school district with a population of more than one hundred thousand persons in office on August 28, 1999, shall serve the remainder of their terms and shall serve until their successors are duly elected and qualified pursuant to this section.

2. On and after August 28, 1999, each new member of a board of education of a special school district with a population of more than one hundred thousand persons shall be elected pursuant to this section by the governing council established pursuant to section 162.856.

3. Pursuant to this section, each qualified candidate for the board of education of a special school district with a population of more than one hundred thousand persons shall:

(1) Be a voter of the district who has resided within the state for one year next preceding selection to the board and is resident in the subdistrict in which the candidate files;

(2) Be at least twenty-four years of age.

4. No member of the board of education of a special school district with a population of more than one hundred thousand persons shall:

(1) Vote on, solicit, transact, offer, or accept any contract between the special school district and any corporation, partnership, association, or other organization in which that member of the board of education has a financial interest, unless otherwise provided herein, excluding interests owned prior to such member's election;

(2) Hold any office or employment of profit from the board of education of the special school district while serving. However, nothing in this section shall be construed to preclude a person from being elected to or serving on the board of education of the special school district on the basis that the person is related to a pupil of the special school district or to a pupil of any school district all or a portion of which is contained within the special school district; or

(3) Vote on, solicit, transact, offer, or accept any contract or procurement in which that board member shall have a direct or indirect beneficial interest, unless:

(a) The material facts as to such member's relationship or interest and as to the contract or transaction are disclosed in writing and are known to the board and governing council, and such governing council and board, in good faith, authorize the contract or transaction by the affirmative vote of the majority of the disinterested members; and

(b) Such member's relationship or interest in such contract or transaction shall not be voted upon by such interested member.

5. Beginning in April, 1997, and every third year thereafter, two members shall be elected. Beginning in April, 1998, and every third year thereafter, two members shall be elected. Beginning in April, 1999, and every third year thereafter, three members shall be elected. A member shall be elected to fill each open seat on the board of education.

6. Board members shall serve three-year terms and shall serve until their successors are duly elected and qualified.

7. The board of education shall, upon formation and each decade within ninety days following the publication of the final decennial census figures thereafter, adopt a resolution calling for the formation of a redistricting committee. Upon adoption of such resolution, the secretary of the board of education shall forward a certified copy thereof to the state board of education. The redistricting committee shall consist of three residents within the district, appointed by the board of education of the special school district, plus three additional persons resident within the special school district, appointed by the state board of education. Thereafter, the redistricting committee shall meet, organize itself with a chairman and secretary, and proceed with the adoption of a redistricting plan. Any plan proposed to be adopted must receive approval of a majority of the whole redistricting committee. Upon adoption, the redistricting committee shall forward a copy of the plan certified by the secretary of the redistricting committee to the state board of education for its approval or disapproval. The state board of education shall approve any redistricting plan which divides the special district into seven subdistricts of equal population, taking into account insofar as possible existing school district boundary lines. Upon approval by the state board of education, the redistricting plan shall become effective and all board members selected thereafter shall be selected from subdistricts in which they are resident. If the plan is not approved, then it shall be returned to the redistricting committee for revision and resubmission. If a redistricting plan has not been adopted within one year after the publication of the decennial census figures, the state board of education shall provide the redistricting plan. No member of the redistricting committee shall serve on the board of education for a period of six years following such service on the redistricting committee.

8. The structure of the board of education and the selection of members of the board of education of a special school district with a population of more than one hundred thousand persons shall be as established pursuant to this section, except as may be otherwise approved by the voters of the special school district under section 162.858.

(L. 1996 S.B. 687, A.L. 1999 H.B. 889)



Section 162.870 Results, how certified.

Results, how certified.

162.870. The results of board elections conducted pursuant to section 162.865 shall be certified and transmitted to the state board of education and to the board of education of each school district comprising the special district, immediately upon tabulation following the closing of the polls. The state board of education, from the results so certified, shall determine the members elected to the board of education and shall issue certificates of election to the persons entitled thereto.

(L. 1973 H.B. 474 § 45, A.L. 1978 H.B. 971, A.L. 1996 S.B. 687)

Effective 5-24-96



Section 162.875 District a body corporate and a political subdivision--powers granted.

District a body corporate and a political subdivision--powers granted.

162.875. When the new district is organized, it shall be a body corporate and political subdivision of the state and shall be known as "The Special District of ......" (a name selected by the governing board) and, in that name, may sue and be sued, levy and collect taxes within the limitations of the Constitution of Missouri* and section 162.920, issue bonds and possess the same corporate powers as seven-director school districts, other than urban districts. All constitutional provisions and laws applicable to the organization and government of seven-director school districts, other than urban districts, are applicable to districts organized prior to the passage of sections 162.670 to 162.995.

(L. 1973 H.B. 474 § 46)

Effective 7-1-74

*Words "of Missouri" do not appear in original rolls.



Section 162.880 Establishment of schools, when.

Establishment of schools, when.

162.880. The board of education of the special district may establish schools within any school district comprising the special district for any of the children designated in sections 162.670 to 162.995 and may establish programs for any such children within any school district included in the special district in classrooms furnished by the school district, if the number of children available for instruction in such classrooms is sufficient under standards determined by the state department of elementary and secondary education.

(L. 1973 H.B. 474 § 47)

Effective 7-1-74



Section 162.885 Determination of eligibility of child, how made.

Determination of eligibility of child, how made.

162.885. The determination of whether a child is eligible for the programs of the special district for the handicapped or severely handicapped shall be made by the special district in accordance with rules and regulations adopted by the state board of education pursuant to section 162.685.

(L. 1973 H.B. 474 § 48)

Effective 7-1-74



Section 162.890 Special district to assume full responsibility for handicapped or severely handicapped children--exception, transition period.

Special district to assume full responsibility for handicapped or severely handicapped children--exception, transition period.

162.890. If a special district is organized in any area of this state under the provisions of sections 162.670 to 162.995, neither the state board of education nor any school district within the special district shall be required to establish schools or classes for the training or education of handicapped or severely handicapped children under any other existing law, except that the component districts included in a newly formed special district and the state board of education shall continue to provide services formerly provided for children residing in the district until the resources of the special district are sufficient to permit its assuming such responsibilities. In no instance shall component districts or the state board of education be required to provide special education classes for the training or education of these children for more than one school term after the special district has been formed.

(L. 1973 H.B. 474 § 49, A.L. 1977 H.B. 130)



Section 162.895 Vocational training to be provided.

Vocational training to be provided.

162.895. The special school district shall provide free vocational instruction for children under the age of twenty-one years resident within the district's boundaries. The vocational program of instruction shall be approved by the state department of elementary and secondary education and shall be so designed as to provide sufficient vocational and academic training for the student to receive a high school diploma at the completion of the twelfth grade. The board of education of the special school district, subject to the approval of the state department of elementary and secondary education, shall establish standards for admission to vocational programs operated by the district.

(L. 1973 H.B. 474 § 50, A.L. 1974 S.B. 571)



Section 162.900 Transportation of students required--state transportation aid authorized.

Transportation of students required--state transportation aid authorized.

162.900. 1. The board of education of each special school district shall provide for the free transportation of all children under the age of twenty-one years residing in the special district who attend its classes or schools and shall make all needed rules and regulations for the free transportation of these children.

2. A special school district is entitled to state transportation aid under section 162.985 for handicapped and severely handicapped children and under section 163.161 for children attending the vocational education program of the special district.

(L. 1973 H.B. 474 § 51, A.L. 1974 S.B. 571)



Section 162.905 Cooperative activities authorized.

Cooperative activities authorized.

162.905. Any special school district may, at the discretion of its board of education and upon the request of component local districts, serve as a coordinating agency for cooperative activities including but not limited to group purchasing, centralized computer services, audiovisual services and library services for the school districts served by the special district.

(L. 1973 H.B. 474 § 52)

Effective 7-1-74



Section 162.910 Election of board members--term--declarations of.

Election of board members--term--declarations of.

162.910. At the elections conducted pursuant to section 162.865, the voters of a special district with a population of not more than one hundred thousand persons shall elect, by ballot, two board members to succeed those whose terms have expired and the board members so elected shall hold office for terms of three years and until their successors have been elected and qualified and shall assume the duties of their offices at the first regular meeting of the board of education held after their election. Candidates shall file their declarations of candidacy for office of board member with the secretary of the board of education of the special school district. A majority of the then qualified members of the board of education of the special school district shall certify the candidates receiving the greatest number of votes for terms of three years each and until their successors shall have been elected and qualified, and shall declare and certify the results of the vote cast on any question presented at the election.

(L. 1973 H.B. 474 § 53, A.L. 1978 H.B. 971, A.L. 1996 S.B. 687)

Effective 5-24-96



Section 162.915 Acquisition of property--condemnation powers--sites, how selected.

Acquisition of property--condemnation powers--sites, how selected.

162.915. 1. The board of education of a special school district may acquire by purchase, lease, gift, bequest, eminent domain or otherwise all necessary lands, buildings, equipment, and supplies including transportation facilities, to carry out its responsibilities under sections 162.670 to 162.995. Whenever the board of education selects property or additional property for school purposes and cannot agree with the owner thereof as to the price to be paid, or for any other reason cannot secure a title thereto, the board may proceed to condemn the property in the manner provided in chapter 523 and upon such condemnation and payment of the appraisement as provided, the title to the property shall vest in the special school district.

2. The board of education of a special district may locate the sites of schools, offices, playgrounds and other necessary facilities at such places within the district as it deems in the best interests of the district.

(L. 1973 H.B. 474 § 54)

Effective 7-1-74



Section 162.920 Tax rate--how increased.

Tax rate--how increased.

162.920. 1. The initial tax imposed on property subject to the taxing power of a special school district under article X, section 11(a) of the Constitution of Missouri shall not exceed the annual rate of twenty-five cents on each hundred dollars assessed valuation, which tax rate shall be used for the district's programs for the education and training of handicapped and severely handicapped children and for vocational education as provided by sections 162.670 to 162.995.

2. Increases in the tax rate may be made with voter approval in the same manner as provided in chapter 164 for other school districts.

(L. 1973 H.B. 474 § 55, A.L. 1974 S.B. 571)



Section 162.925 Property subject to tax--special district taxes not to be used in determining average school levy.

Property subject to tax--special district taxes not to be used in determining average school levy.

162.925. All real and tangible personal property owned by railroads, street railways, bridge companies, telegraph companies, electric light and power companies, electric transmission line companies, pipeline companies, express companies, airline companies and other companies and public utilities whose property is assessed by the state tax commission shall be taxed at the same rate of taxation levied on other property in the special school district and said property shall be taxed in the same manner and to the same extent as property which is subject to assessment and taxation for general county purposes, and all of the provisions of chapters 151, 153, 154 and 155 shall apply to taxation by special school districts to the same extent as if special school districts were specifically included in the provisions contained in chapters 151, 153, 154 and 155, except that the taxes levied by special school districts shall not be included for the purpose of determining the average school levy for the other school districts in the county in which they are situated. The taxes levied against the property by special school districts shall be collected in the same manner as general county taxes.

(L. 1973 H.B. 474 § 56)

Effective 7-1-74



Section 162.930 Approval for state aid, how obtained.

Approval for state aid, how obtained.

162.930. The department of elementary and secondary education shall inspect all programs for the handicapped and severely handicapped established under the provisions of sections 162.670 to 162.995 and, upon its approval, the special school district shall receive state aid under the provisions of sections 162.935, 162.975, and 162.980 and sections 163.161, 163.172, 168.500, and 168.520.

(L. 1973 H.B. 474 § 57, A.L. 1986 H.B. 1441)



Section 162.935 State aid, how computed.

State aid, how computed.

162.935. 1. Except as provided in subsection 3 of this section, each special district formed under provisions of sections 162.670 to 162.999 shall receive an amount equal to the district's weighted average daily attendance multiplied by the state adequacy target multiplied by the dollar value modifier minus local effort minus payments from the classroom trust fund. A student enrolled in classes or programs in both the special district and a component district or a pupil enrolled in a local district who needs itinerant or temporary services provided by the special district shall continue his enrollment in the local district for purposes of apportionment of state aid on average daily attendance. The special district may include the pupil in classes approved for special categorical aid. The district providing transportation may claim state transportation aid.

2. Any special school district which is in a county of the first classification which has a population greater than nine hundred thousand is entitled to apportionment of state aid even though the tax rate levied by the special school district is less than that required by section 163.021.

3. For the purposes of determining state aid pursuant to section 163.031, the weighted average daily attendance of a school district within any special school district which is not in a county of the first classification which has a population greater than nine hundred thousand shall reflect the average daily attendance of all pupils resident in the district and educated by the district or by the special school district, or both. The department shall pay the funds so calculated to the school district. The school district shall pay monthly to the special school district the proportional amount of state aid based on the weighted average daily attendance of students educated by the special school district to the total weighted average daily attendance of students educated by the district and the special school district.

(L. 1973 H.B. 474 § 58, A.L. 1986 H.B. 1441, A.L. 1998 S.B. 781, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 162.940 Tuition fees, how set--who shall pay.

Tuition fees, how set--who shall pay.

162.940. The board of education of the special school district shall determine as nearly as possible the per capita cost of its programs and file the same with the state department of elementary and secondary education. Upon approval thereof by the state department of elementary and secondary education, the board of education of the special school district shall require of all resident students over twenty-one years of age and all nonresident students desiring to participate in the programs of the special school district a tuition fee in an amount approved by the state department of elementary and secondary education.

(L. 1973 H.B. 474 § 59, A.L. 1974 S.B. 571)



Section 162.945 Notice to parent or guardian of diagnosis--contents of notice.

Notice to parent or guardian of diagnosis--contents of notice.

162.945. The responsible local school district, the responsible special school district, or the state department of elementary and secondary education shall notify in writing by first class mail to the last known address or by personal service every parent or guardian of every child diagnosed, evaluated, reevaluated or assigned under the provisions of sections 162.670 to 162.995 of the results of any diagnosis, evaluation or reevaluation made pursuant to the terms of sections 162.670 to 162.995 and of the recommended assignment, change in assignment, or denial of assignment of the child to a class or program provided under sections 162.670 to 162.995. The notice shall advise the parent or guardian that, upon request, the parent or guardian shall be permitted to inspect, at the school attended by the child or at another convenient place at any time during regular school hours, all records pertaining to said child including all diagnoses, evaluations and reevaluations obtained by the responsible school district or the state department of elementary and secondary education. The notice shall also contain information as to the procedure for requesting a review of any action taken by the local school district or special district or the state department of elementary and secondary education.

(L. 1973 H.B. 474 § 60, A.L. 1977 H.B. 130)



Section 162.946 Disability history and awareness instruction, school board may require--October designated disability history and awareness month--content and goals of instruction.

Disability history and awareness instruction, school board may require--October designated disability history and awareness month--content and goals of instruction.

162.946. 1. Each district school board may require schools within the district to provide disability history and awareness instruction in all K-12 public schools during the month of October of each year. The month of October shall be designated "Disability History and Awareness Month".

2. During disability history and awareness month, students may be provided instruction to expand their knowledge, understanding, and awareness of individuals with disabilities, the history of disability, and the disability rights movement.

3. Disability history may include the events and time lines of the development and evolution of services to, and the civil rights of, individuals with disabilities. Disability history may also include the contributions of specific individuals with disabilities, including the contributions of acknowledged national leaders. The instruction may be integrated into the existing school curriculum in ways including, but not limited to, supplementing lesson plans, inviting classroom and assembly speakers with experience or expertise on disabilities, or providing other school-related activities. The instruction may be delivered by qualified school personnel or by knowledgeable guest speakers.

4. The goals of the disability history and awareness instruction include:

(1) Instilling in students sensitivity for fellow students with disabilities and encouraging educational cultures that nurture safe and inclusive environments for students with disabilities in which bullying is discouraged and respect and appreciation for students with disabilities is encouraged;

(2) An understanding that disability is a natural part of the human experience; we are all more alike than different; and regardless of disability, every citizen is afforded the same rights and responsibilities as that of any other;

(3) The creation of a more inclusive school community, where students with disabilities are included in every aspect of society, and every student is acknowledged for their unique gifts, talents, and contributions; and

(4) Reaffirmation of the local, state, and federal commitment to the full inclusion in society of, and the equal opportunity for, all individuals with disabilities.

The department of elementary and secondary education may identify and adopt preliminary guidelines for each district school board to use to develop its curriculum that incorporates these goals for the disability history and awareness instruction. In respect of local control, school districts are encouraged to exercise innovation that accomplishes the above-stated goals.

5. Institutions of higher education within the state are encouraged to conduct and promote activities on individual campuses that provide education, understanding, and awareness of individuals with disabilities.

(L. 2011 H.B. 555)



Section 162.955 Change in assignment, prohibited, when--child endangering self or others, court order--placement of child during interim.

Change in assignment, prohibited, when--child endangering self or others, court order--placement of child during interim.

162.955. 1. Except as otherwise provided in this section, during the pendency of any administrative or judicial proceeding pursuant to sections 162.961 and 162.963 no change in the assignment or status of a handicapped or severely handicapped child shall be made except that such change may be made with the written consent of the parent or guardian. If written consent cannot be obtained and the child is endangering himself or others, the assignment or status can be changed pursuant to court order, but without prejudice to any rights that the child and the parent or guardian may have pursuant to sections 162.670 to 162.999 or otherwise pursuant to law.

2. During the pendency of any administrative or judicial proceeding pursuant to sections 162.961 and 162.963, to challenge a placement changed because of a disciplinary action to an interim alternative educational setting or to challenge the manifestation determination in connection with a disciplinary change of placement, the child shall remain in the interim alternative educational setting pending the due process hearing or until expiration of the time period of the interim alternative educational setting, whichever first occurs, unless the parent and responsible public agency agree otherwise.

3. If during an interim alternative educational setting arranged because of a disciplinary action involving weapons, drugs, or serious bodily injury, or because the child is a danger to himself or others, the responsible educational agency proposes to change the child's placement after expiration of the interim placement, and the parents challenge the proposed change by requesting a due process hearing, the child shall remain in his current placement, which is the placement before the interim alternative educational setting, during pending proceedings to challenge the change. The responsible educational agency may request an expedited hearing pursuant to section 162.961, if it is believed it is dangerous for the child to remain in the current placement.

(L. 1973 H.B. 474 § 62, A.L. 1992 H.B. 1151, A.L. 1996 H.B. 1376 & 1501, A.L. 1998 H.B. 1683, A.L. 2005 H.B. 276, A.L. 2006 S.B. 834)



Section 162.958 Law in effect at time of request to be utilized.

Law in effect at time of request to be utilized.

162.958. Any due process proceeding or resulting mediation shall be processed under the law in effect at the time the request was initiated.

(L. 1996 H.B. 1376 & 1501)



Section 162.959 Mediation of dispute available, when--agreement to be in writing--attorney not permitted, when.

Mediation of dispute available, when--agreement to be in writing--attorney not permitted, when.

162.959. 1. As used in this section, "mediation" is the process by which a neutral mediator assists the parties in reaching a mutually acceptable voluntary and consensual agreement in the best interests of the child as to issues contained in the notice pursuant to section 162.945. The role of the mediator is to aid the parties in identifying the issues, reducing misunderstandings, clarifying priorities, exploring areas of common interest and finding points of agreement. An agreement reached by the parties shall be based on the decisions of the parties and not the decisions of the mediator. The agreement reached may resolve all or only some of the disputed issues.

2. Whenever a hearing has been requested pursuant to section 162.961, on any matter in dispute under section 162.961, and the dispute has not been finally resolved, the parties shall be offered an opportunity for mediation to resolve the dispute. Mediation shall also be made available to parties prior to the request for a hearing. Use of mediation shall be mutually agreed upon by both parties unless federal law provides to the contrary. The department of elementary and secondary education shall ensure that impartial mediation is provided at no cost to parents or guardians and the participating school district when requested pursuant to this section.

3. School districts may not use mediation to deny or delay the parents' right to a due-process hearing pursuant to section 162.961, or to deny the parents any other rights afforded pursuant to this chapter.

4. Mediation conducted pursuant to this section shall be scheduled within fifteen days of selecting a mediator at a time and place mutually acceptable to all parties engaged in mediation.

5. Mediation conducted pursuant to this section shall be completed within thirty days of agreement to mediate and may be terminated by either party at any time.

6. Any mediation agreement reached pursuant to this section shall be in writing, signed by the parties, and delivered to all parties engaged in the mediation. The responsible public agency or its designee shall sign the agreement. The designee identified by the responsible public agency shall have the authority to bind the agency. A local board of education, as a responsible public agency, may identify a designee with authority to bind the school district. The written agreement is a legally binding agreement that sets forth the resolution and must state that all discussions that occurred during the mediation process shall be confidential and may not be used as evidence in any subsequent due process hearing or civil proceeding. The agreement is enforceable in any state court of competent jurisdiction or in a district court of the United States.

7. Mediators shall be selected by mutual agreement of the parents or guardians and the participating school district or responsible educational agency from a list maintained by the department of elementary and secondary education. Any mediator selected shall meet training, impartiality and assessment requirements pursuant to regulations promulgated by the department of elementary and secondary education.

8. No attorney shall attend or participate on behalf of any party at the mediation session although the parent or guardian may be accompanied by a lay advocate. Each party may be accompanied by no more than three persons, with additional participants allowed only by mutual agreement.

(L. 1996 H.B. 1376 & 1501, A.L. 2005 H.B. 276)



Section 162.961 Due process hearing before administrative hearing commission--written decision--expedited hearing--forty-five day placement--hearing requirements--preliminary meeting.

Due process hearing before administrative hearing commission--written decision--expedited hearing--forty-five day placement--hearing requirements--preliminary meeting.

162.961. 1. A parent, guardian or the responsible educational agency may request a due process hearing before the administrative hearing commission with respect to any matter relating to identification, evaluation, educational placement, or the provision of a free appropriate public education of the child. Such request shall include the child's name, address, school, issue, and suggested resolution of dispute if known. Except as provided in subsection 4 of this section, the * administrative hearing commission shall within fifteen days after receiving notice assign a commissioner who is not an employee of the state board of education or department of elementary and secondary education to hear the case. Commissioners shall have some knowledge or training involving children with disabilities, shall not have a personal or professional interest which would conflict with his or her objectivity in the hearing, and shall meet the training and assessment requirements pursuant to state regulations, federal law and regulation requirements of the Individuals With Disabilities Education Act, and the requirements in section 621.253. No commissioner who conducts a due process hearing shall have been employed within the last five years by a school district or by an organization engaged in special education parent and student advocacy, performed work for a school district or for a parent or student as a special education advocate within the last five years as an independent contractor or consultant, been employed within the last five years by the state board of education or department of elementary and secondary education, or performed work for the state board of education or department of elementary and secondary education within the last five years as an independent contractor or consultant, or been party to a special education proceeding as an attorney, parent, or child. During the pendency of any hearing, or prior to the assignment of the commissioner, the parties may, by mutual agreement, submit their dispute to a mediator pursuant to section 162.959.

2. The parent or guardian, school official, and other persons affected by the action in question shall present at the hearing all pertinent evidence relative to the matter under appeal. All rights and privileges as described in section 162.963 shall be permitted.

3. After review of all evidence presented and a proper deliberation, the commissioner, within the time lines required by the Individuals With Disabilities Education Act, 20 U.S.C. Section 1415 and any amendments thereto, shall determine its findings, conclusions, and decision in the matter in question and forward the written decision to the parents or guardian of the child and to the president of the appropriate local board of education or responsible educational agency and to the department of elementary and secondary education. A specific extension of the time line may be made by the commissioner assigned to the matter at the request of either party, except in the case of an expedited hearing as provided in subsection 4 of this section.

4. An expedited due process hearing by the administrative hearing commission may be requested by a parent to challenge a disciplinary change of placement or to challenge a manifestation determination in connection with a disciplinary change of placement or by a responsible educational agency to seek a forty-five school day alternative educational placement for a dangerous or violent student. The administrative hearing commission shall assign a commissioner to hear the case and render a decision within the time line required by federal law and state regulations implementing federal law. A specific extension of the time line is only permissible to the extent consistent with federal law and pursuant to state regulations.

5. If the responsible public agency requests a due process hearing to seek a forty-five school day alternative educational placement for a dangerous or violent student, the agency shall show by substantial evidence that there is a substantial likelihood the student will injure himself or others and that the agency made reasonable efforts to minimize that risk, and shall show that the forty-five school day alternative educational placement will provide a free appropriate public education which includes services and modifications to address the behavior so that it does not reoccur, and continue to allow progress in the general education curriculum.

6. Any due process hearing request and responses to the request shall conform to the requirements of the Individuals With Disabilities Education Act (IDEA). Determination of the sufficiency shall be made by the commissioner. The commissioner shall enforce the process and procedures, including time lines, required by the IDEA, related to sufficiency of notice, response to notice, determination of sufficiency dispute, and amendments of the notice.

7. A preliminary meeting, known as a resolution session, shall be convened by the responsible public agency, under the requirements of the IDEA. The process and procedures required by the IDEA in connection to the resolution session and any resulting written settlement agreement shall be implemented. The responsible public agency or its designee shall sign the agreement. The designee identified by the responsible public agency shall have the authority to bind the agency. A local board of education, as a responsible public agency, shall identify a designee with authority to bind the school district.

8. Notwithstanding any provision of law to the contrary, when conducting a due process hearing, the administrative hearing commission shall conform all of its practices, procedures, filing deadlines, and response times to the requirements of the Individuals With Disabilities Education Act (IDEA).

(L. 1977 H.B. 130, A.L. 1979 H.B. 343, A.L. 1992 H.B. 1151, A.L. 1994 H.B. 1397, A.L. 1996 H.B. 1376 & 1501, A.L. 1998 H.B. 1683, A.L. 2002 H.B. 2023, A.L. 2005 H.B. 276, A.L. 2006 S.B. 834, A.L. 2009 H.B. 289, A.L. 2012 S.B. 595)

(Source: RSMo Supp. 1975 § 162.960)

*Word "the" appears here in original rolls of S.B. 595, 2012.



Section 162.962 Decision subject to review, when, procedure.

Decision subject to review, when, procedure.

162.962. In a case where review of the administrative hearing commission's decision is sought by a school district or a parent or guardian, either party may appeal as follows:

(1) The court shall hear the case without a jury and shall:

(a) Receive the records of the administrative proceedings;

(b) Hear additional evidence at the request of a party; and

(c) Grant the relief that the court determines to be appropriate, basing its decision on the preponderance of the evidence;

(2) Appeals may be taken from the judgment of the court as in other civil cases;

(3) Judicial review of the administrative hearing commission's decision may be instituted by filing a petition in a state or federal court of competent jurisdiction. Appeals to state court shall be filed within forty-five days after the receipt of the notice of the agency's final decision;

(4) Except when provided otherwise within this chapter or Part 300 of Title 34 of the Code of Federal Regulations, the provisions of chapter 536 are applicable to special education due process hearings and appeal of same;

(5) When a commissioner renders a final decision, such decision shall not be amended or modified by the commissioner or administrative hearing commission.

(L. 1977 H.B. 130, A.L. 1979 H.B. 343, A.L. 1992 H.B. 1151, A.L. 1994 H.B. 1397, A.L. 2002 H.B. 2023, A.L. 2003 H.B. 655, A.L. 2012 S.B. 595)



Section 162.963 Rights of parties--record of proceedings, how kept--costs, how paid.

Rights of parties--record of proceedings, how kept--costs, how paid.

162.963. 1. At any hearing held pursuant to the provisions of section 162.961, except as otherwise provided in this section, either party or a representative shall be entitled to:

(1) Be accompanied and advised by counsel and by individuals with special knowledge or training with respect to the problems of children with disabilities;

(2) Present evidence and confront, cross-examine, and compel the attendance of witnesses;

(3) Prohibit the introduction of any evidence, including all evaluations and recommendations based on the offering party's evaluation, at the hearing that has not been disclosed to that party at least five business days before the hearing;

(4) Obtain a written or, at the option of the parents, electronic verbatim record of the hearing; and

(5) Obtain written or, at the option of the parents, electronic findings of fact and decision.

2. Parents involved in hearings have the right to have the child who is the subject of the hearing present and the right to open the hearing to the public.

3. Prior to the resolution conference or hearing, the parent or guardian or a representative of the parent or guardian shall have access to any reports, records, clinical evaluations or other materials upon which the action to be reviewed was wholly or partially based which could reasonably have a bearing on the correctness of the determination.

4. A complete record shall be made of all proceedings unless otherwise specified by statute, which records shall include verbatim transcription of all testimony and shall include all documents, writings, or other evidence presented by any party. Costs incurred during these proceedings, except those of the parties for purchasing diagnostic services or legal counsel or other services of a personal nature, shall be the responsibility of the state board of education.

(L. 1977 H.B. 130, A.L. 1979 H.B. 343, A.L. 1992 H.B. 1151, A.L. 1994 H.B. 1397, A.L. 1996 H.B. 1376 & 1501, A.L. 1998 H.B. 1683, A.L. 2009 H.B. 289)



Section 162.974 Reimbursement for education costs of high-need children.

Reimbursement for education costs of high-need children.

162.974. 1. The state department of elementary and secondary education shall reimburse school districts, including special school districts, for the educational costs of high-need children with an individualized education program exceeding three times the current expenditure per average daily attendance as calculated on the district annual secretary of the board report for the year in which expenditures are claimed.

2. A school district shall submit, through timely application, as determined by the state department of elementary and secondary education, the cost of serving any student, as provided in subsection 1 of this section.

(L. 2005 S.B. 287)



Section 162.996 Handicapped children attending private, parochial, parish or home schools, districts may provide special educational services--state aid, how calculated.

Handicapped children attending private, parochial, parish or home schools, districts may provide special educational services--state aid, how calculated.

162.996. 1. Special educational services may be offered during the regular school day. Children who attend special educational services in the district and who otherwise attend a private, parochial, parish or home school shall be in compliance with section 167.031.

2. A public school district shall be entitled to state aid for resident handicapped children who attend special educational services and who otherwise attend private, parochial, parish or home schools. State aid shall be calculated on the basis of full-time equivalent average daily attendance of part-time students as provided in section 163.011.

3. Nothing in this section shall change the authority of a public school board to set the schedule of classes for full-time or part-time public school pupils including pupils receiving services under this section.

4. Nothing herein shall be construed to require transportation for these services.

5. No resident child shall be denied or discriminated against in special educational services offered by a school district on the grounds that the child regularly attends a private, parochial, parish or home school.

(L. 1987 S.B. 402 § 10)



Section 162.997 Surrogates appointed, when--state board of education, duties--definitions.

Surrogates appointed, when--state board of education, duties--definitions.

162.997. 1. The state board of education shall:

(1) Establish and maintain procedures to appoint a person to act as a surrogate for the parent or guardian of a handicapped or severely handicapped child when:

(a) The parents or guardian of the child are not known;

(b) The parents or guardian of the child are unavailable; or

(c) The child has been committed to the custody of a public agency or institution in accordance with section 211.181;

(2) Establish and maintain procedures to recruit persons to act as surrogate parents for handicapped or severely handicapped children;

(3) Establish and maintain a list of names of persons who will undertake appointments to act as surrogates for the parents or guardians of handicapped or severely handicapped children;

(4) Provide the education and training necessary to ensure that a surrogate parent appointee has the knowledge and skills to act as an effective representative of a handicapped or severely handicapped child in all decisions relating to the child's education;

(5) Establish standards and procedures by which a surrogate parent may be removed from his appointment if:

(a) He is not effectively representing the child; or

(b) The parents or guardian of a child subsequently become known or available.

2. For purposes of sections 162.997 to 162.999, the following terms mean:

(1) "Handicapped child" or "severely handicapped child", as defined in section 162.675;

(2) "Parent", a biological parent, a guardian or a person acting as a parent of a child, including but not limited to a grandparent or stepparent with whom a child lives. The term does not include the state if the child is a ward of the state. The term does not include a person whose parental rights have been terminated;

(3) "Unavailable", a person is unavailable if his whereabouts are unknown after reasonable inquiry.

(L. 1988 H.B. 1237 § 1, A.L. 1992 H.B. 1151)



Section 162.998 Board of education to be notified of need of surrogate, when, appointment, when.

Board of education to be notified of need of surrogate, when, appointment, when.

162.998. 1. Whenever a school district, special district, state agency or other political subdivision responsible for providing education to handicapped or severely handicapped children is informed of a handicapped or severely handicapped child living within its jurisdiction, it shall, within thirty days, determine whether such child is in need of a person to act as a surrogate parent. Not more than ten days after the determination that such need exists, the school district, special district, state agency or other political subdivision shall notify the state board of education in writing of its determination. Such notification shall be accompanied by all supporting documentation. Within thirty days of such notification, the state board of education shall appoint a person to act as a surrogate for the parent or guardian of the child.

2. Any person may advise a school district, special district, state agency or other political subdivision that a handicapped or severely handicapped child within its jurisdiction may be in need of a person to act as a surrogate parent.

(L. 1988 H.B. 1237 § 2)



Section 162.999 Duties of surrogates, qualifications for appointment, evaluation by board, successor surrogates appointed, when--rights of surrogates--immunity from suits, exceptions--reimbursement for expenses--legal assistance and independent evaluations, rules.

Duties of surrogates, qualifications for appointment, evaluation by board, successor surrogates appointed, when--rights of surrogates--immunity from suits, exceptions--reimbursement for expenses--legal assistance and independent evaluations, rules.

162.999. 1. Any person who is appointed to act as a surrogate parent shall:

(1) Be at least eighteen years of age;

(2) Be free of any interest that may conflict with the interests of the child represented; and

(3) Not be an employee of the state board of education or any governmental entity having responsibility for the education or care of the child.

2. No person shall be appointed to act as a surrogate parent of a handicapped or severely handicapped child unless he has completed the requisite education and training to be provided by the state board of education.

3. The state board of education shall periodically evaluate the performance of persons appointed surrogate parents to ensure that such appointees are providing effective representation. Such periodic evaluations shall take place as often as is reasonably necessary to protect the interests of the particular child.

4. If a person appointed to act as a surrogate parent dies, resigns, or is removed, the state board of education shall, within fifteen days thereof, appoint a successor surrogate parent.

5. The person appointed to act as a surrogate parent for a handicapped or severely handicapped child shall represent the child in all decisions relating to the child's education including, but not limited to, the:

(1) Identification of the child as one needing special educational services;

(2) Evaluation of the child's need for special educational services;

(3) Placement within the elementary and secondary educational system or within special programs offered by other state agencies responsible for providing special educational services;

(4) Provision of a free appropriate public education for the child; and

(5) Legal assistance necessary to protect the best interest of the child.

6. The person appointed to act as a surrogate parent shall have the same right to all information and records concerning the child, confidential or otherwise, compiled, prepared or maintained by any political subdivision or state agency as would the child's parents or guardian, provided that such records are necessary to represent the child effectively in decisions relating to the child's education.

7. The person appointed to act as a surrogate parent shall be immune from liability for any civil damage arising from any act or omission in representing the child in any decision related to the child's education. This immunity shall not apply to intentional conduct, wanton and willful conduct or gross negligence.

8. The person appointed to act as a surrogate parent shall be reimbursed by the state board of education for all reasonable and necessary expenses incurred as a result of his representation of a handicapped or severely handicapped child pursuant to sections 162.997 to 162.999. Standards for obtaining legal assistance and the provision of independent evaluations shall be established by rules promulgated by the state board of education. No person reimbursed pursuant to this section shall be deemed an employee of the state board of education.

(L. 1988 H.B. 1237 §§ 3, 4, A.L. 1992 H.B. 1151)



Section 162.1000 Interagency council on transition created, definitions, members, qualifications, chairperson how selected--meetings, powers and duties--annual report, content.

Interagency council on transition created, definitions, members, qualifications, chairperson how selected--meetings, powers and duties--annual report, content.

162.1000. 1. As used in this section, the following terms mean:

(1) "Transition", a coordinated set of activities for a student, designed within an outcome-oriented process, which promotes movement to integrated employment, including supported employment, postsecondary education, vocational training, continuing and adult education services, independent living and community participation. The coordinated set of activities shall be based upon the individual student's needs, taking into account the student's preferences and interests, and shall include, but not be limited to, instruction, community experiences, the development of employment and other postschool adult living objectives, and when appropriate, acquisition of daily living skills and functional vocational evaluation;

(2) "Youth with disabilities", any person who is found eligible for special education as defined in federal Public Law 101-476, the Individuals with Disabilities Education Act.

2. The individualized education program required for each student enrolled in special education shall include a statement of the needed transition services for students beginning not later than age sixteen and annually thereafter, and shall include, when appropriate, a statement of interagency responsibility or linkages before the student leaves the school setting.

3. The "Missouri Interagency Council on Transition" is hereby created within the division of special education, and shall be composed of the commissioner of the department of elementary and secondary education, the assistant commissioners of the division of vocational rehabilitation, the division of special education, and the division of vocational and adult education, the director of the department of health and senior services, the director of the division of maternal, child and family health, the director of the department of mental health, the director of the department of social services, the president of the Missouri planning council for developmental disabilities, the chairman of the Missouri brain injury advisory council, the president of the advisory council for comprehensive psychiatric services, the president of the Missouri Association for Rehabilitation Facilities, or their designees, a representative of the governor's council on disability, and seven professionals and consumer representatives with no less than three parents or primary consumers, to be appointed by the governor from names submitted by any interested agency or organization serving individuals with disabilities. At the first meeting a chair shall be selected from the members to serve a term of two years. The council shall meet at least quarterly, and at such other times at the call of the chair.

4. The Missouri interagency council on transition shall:

(1) Gather and coordinate data on transition services for secondary age youth with disabilities;

(2) Provide information, consultation, and technical assistance to state and local agencies and school districts involved in the delivery of services to youth with disabilities who are in transition from school to work or postsecondary transition programs;

(3) Assist state and local agencies and school districts in establishing interagency agreements to assure the necessary transition from school to work or postsecondary training programs;

(4) Conduct an annual statewide assessment of transition needs and postsecondary school outcomes from information supplied by local education agencies and local interagency transition committees;

(5) Assist regions and local areas in planning interagency in-service training to develop and improve transition services.

5. Members of the Missouri interagency council on transition shall receive no compensation for their services while serving on the council; however, members may receive reimbursement for their actual and necessary expenses incurred in the performance of their duties.

6. Beginning on January 1, 1995, and on or before January first of each successive year, the council shall make a written report to the governor and to the general assembly of its activities for the preceding fiscal year. The council's annual report shall include recommendations for administrative and legislative policies and programs to enhance the delivery of transition services and supports.

(L. 1993 S.B. 321 § 1, A.L. 2011 H.B. 464)



Section 162.1040 Citation of law--not applicable to certain districts.

Citation of law--not applicable to certain districts.

162.1040. Sections 162.1040 to 162.1059 shall be known and may be cited as the "Elementary and Secondary School District Enrollment Option Act". Nothing in sections 162.1040 to 162.1059 shall apply to any school district in a county of the first classification having a charter form of government, nor to any school district within the city of St. Louis.

(L. 1994 H.B. 1218 § 1 subsec. 1)



Section 162.1042 Definitions.

Definitions.

162.1042. As used in sections 162.1040 to 162.1059, the following terms mean:

(1) "Department", the department of elementary and secondary education;

(2) "Enrollment option districts", districts, the school boards of which have by resolution entered into an enrollment plan;

(3) "Enrollment option plan", a plan whereby two school districts establish a cooperative agreement to send or receive or send and receive each other's students, subject to the limitations of this section;

(4) "Parent", the parent, guardian or other person having charge, control or custody of an elementary or secondary school student;

(5) "Student", a student enrolled in an enrollment option district.

(L. 1994 H.B. 1218 § 1 subsec. 2)



Section 162.1045 State board of education to develop guidelines for enrollment option plan.

State board of education to develop guidelines for enrollment option plan.

162.1045. 1. The state board of education shall direct the department to develop guidelines for the establishment of enrollment option plans by pilot local school districts that will be sending or receiving students. The guidelines shall be completed no later than August 1, 1995. The guidelines shall include the following items:

(1) Application procedures, including recommended deadlines for application and for notification of students and principals in enrollment option districts whenever a student's application is accepted;

(2) Procedures to include in enrollment options agreements for admitting pupils, including but not limited to:

(a) The establishment of district capacity limits by grade level, school building and education program;

(b) A requirement that resident students enrolled in a school district be given preference over any nonresident pupil in the selection of a school to attend;

(c) Limits on the number and frequency of changes of enrollment in enrollment option districts.

2. No enrollment option plan may be designed to include or exclude a nonresident pupil solely based on any of the following reasons:

(1) Academic ability, or any level of athletic, artistic, or other extracurricular skills;

(2) Handicapping conditions;

(3) The degree of proficiency of the English language;

(4) The fact that the student has been the subject of disciplinary proceedings, except that if an applicant has been suspended or expelled for ten consecutive days or more in the term for which admission is sought or in the term immediately preceding the term for which admission is sought, the procedures may include a provision denying admission of such applicant as a nonresident student.

(L. 1994 H.B. 1218 § 1 subsecs. 3, 4)



Section 162.1047 Enrollment option plan standards for acceptance or rejection--notice of rejection, content.

Enrollment option plan standards for acceptance or rejection--notice of rejection, content.

162.1047. The enrollment option plan shall include specific standards for the acceptance or rejection of student applications. If an application is rejected, the district shall state in the notification the reason for the rejection.

(L. 1994 H.B. 1218 § 2 subsec. 1)



Section 162.1049 Nonresident district and resident district to accept each other's credits.

Nonresident district and resident district to accept each other's credits.

162.1049. A nonresident district shall accept all credits toward promotion or graduation awarded by a district of residence. If a student returns to the student's district of residence prior to graduation, the district of residence shall accept all credits issued by an enrollment option district.

(L. 1994 H.B. 1218 § 2 subsec. 2)



Section 162.1052 Rejection of admission of a nonresident by nonresident district, when.

Rejection of admission of a nonresident by nonresident district, when.

162.1052. Notwithstanding any provision of sections 162.1040 to 162.1059 to the contrary, a nonresident district may reject an application for admission by a nonresident pupil if the:

(1) Dwelling in which the nonresident pupil resides with a parent, guardian or other person having charge, control or custody of the pupil is not within ten miles of the nonresident district; or

(2) Physical structures where the student will be attending classes in the school district of residence are closer to the structure in which the nonresident pupil resides than are the physical structures where the student will be attending classes of the nonresident district.

(L. 1994 H.B. 1218 § 3 subsec. 1)



Section 162.1055 School districts soliciting enrollment of a nonresident student, prohibited--activities in schools to be determined by district.

School districts soliciting enrollment of a nonresident student, prohibited--activities in schools to be determined by district.

162.1055. No school district shall solicit the enrollment of a nonresident student. For the purpose of determining eligibility to participate in high school activities, the rules of any association governing such activities to which the district belongs shall govern.

(L. 1994 H.B. 1218 § 3 subsec. 2)



Section 162.1057 State aid, nonresident student enrolled in option district to be counted as resident.

State aid, nonresident student enrolled in option district to be counted as resident.

162.1057. Notwithstanding the provisions of chapter 163 to the contrary, for the purposes of determining state aid, a nonresident student enrolled pursuant to sections 162.1040 to 162.1059 in an enrollment option district shall be counted as a resident pupil.

(L. 1994 H.B. 1218 § 4)



Section 162.1059 Federal court ordering desegregation court order to govern enrollment option.

Federal court ordering desegregation court order to govern enrollment option.

162.1059. Whenever there is a federal court-ordered desegregation directive for a school district, enrollment options pursuant to sections 162.1040 to 162.1059 are subject to the approval of the court of continuing jurisdiction and the court order shall govern.

(L. 1994 H.B. 1218 § 5)



Section 162.1060 Transfer corporation, board, powers and duties, funding--termination of corporation, funds to lapse to general revenue--regional attendance zones.

Transfer corporation, board, powers and duties, funding--termination of corporation, funds to lapse to general revenue--regional attendance zones.

162.1060. 1. There is hereby established a "Metropolitan Schools Achieving Value in Transfer Corporation", which shall be a public body corporate, for the purpose of implementing an urban voluntary school transfer program within a program area which shall include a city not within a county and any school district located in whole or in part in a county with a population in excess of nine hundred thousand persons which district chooses to participate. The corporation shall be governed by a board of directors consisting of one representative from each school district that participates in the urban voluntary school transfer program selected by the governing body of each such district. The vote of each member of the board shall be weighted proportionately to the percentage of the total of transfer students who attend school in the member's district.

2. (1) The corporation's board of directors shall design and operate an urban voluntary school transfer program for all participating districts. The board shall make provision for transportation of all the students and for payment to school districts for the education of such students. Acceptance of students into the program shall be determined by policies enacted by the corporation's board of directors, provided that first preference for acceptance of students shall be granted to students currently attending a district other than the district of residence pursuant to a voluntary transfer program established pursuant to federal desegregation order, decree or agreement. All provisions of this section shall be subject to a settlement incorporated into a final judgment, provided that the financial provisions of this section shall not be superseded by such settlement.

(2) Each district, other than a metropolitan school district, participating in an urban voluntary school transfer program shall place before voters in the district a proposal to continue participation in the urban voluntary school transfer program at the April election during the sixth year of operation of the program. Unless a majority of district voters voting thereon votes to continue participation in the program, each district, other than a metropolitan school district, shall file a plan, no later than the end of the seventh year of the operation of the program, for phase-out of the district's participation in the program, and such plan shall be provided to the state board of education, the transitional school district and the board of directors of the corporation. Each such plan shall provide for elimination of transfers to the district pursuant to this section no later than the following schedule:

(a) The ninth year of the program for grades one through three;

(b) The tenth year of the program for grades four through six;

(c) The eleventh year of the program for grades seven through nine; and

(d) The twelfth year of the program for grades ten through twelve.

3. (1) Other provisions of law to the contrary notwithstanding, each student participating in the program shall be considered an eligible pupil of the district of residence for the purpose of distributing state aid, except that students attending school in a metropolitan school district in a program established pursuant to this section shall be considered eligible pupils of the district attended, and provided that the department shall determine the increased state aid eligibility created by including pupils attending school in a program established pursuant to this section as eligible pupils of the district of residence and shall distribute the full amount of such state aid to the metropolitan schools achieving value in transfer corporation and shall not distribute state aid on the basis of such pupils to the district of residence.

(2) For each student participating in the program, the corporation shall receive the total of all state and federal aid that would otherwise be paid to the student's district of residence, including, but not limited to, state aid provided pursuant to section 148.360, section 149.015, and sections 163.031 and 163.087. The corporation shall pay a school district that receives a nonresident student from the funds of the corporation in accordance with the provisions of this section and agreements between the corporation and the participating school districts.

4. (1) In each of the first two fiscal years, the corporation shall also receive a payment of twenty-five million dollars.

(2) For the third year of operation and thereafter, the corporation shall receive transportation state aid, for each student that participates in the program, which shall be in the same amount and on the same basis as would be received by the student's district of residence if the student were attending a school in the attendance zone in the student's district of residence, provided that such reimbursement shall not exceed one hundred fifty-five percent of the statewide average per pupil cost for transportation for the second preceding school year.

(3) Funds received by the corporation pursuant to this subsection may be used for any purpose and need not be expended in the year received.

5. The corporation created herein shall have all powers of a public body corporate, except that it shall have no paid employees. The corporation, by contract with any public entity, school district, or private entity, may retain the services of a fiscal agent, make provisions for accounting, transportation management, or other assistance that the corporation may need to carry out its functions, except that no contractor or employee of any contractor acting in a policy-making function shall have ever have been a contractor or employee of the voluntary interdistrict coordinating council or any other program established by the federal district court; except that this restriction shall not apply to transportation contractors or their employees. When a school district located in whole or in part in a county with a population in excess of nine hundred thousand persons ceases to participate in the urban public school transfer program, its representative shall be removed from the corporation's board of directors. When none of the students who reside in a school district in a city not within a county opt to participate in the program, the school district's representative shall be removed from the board of directors. When all of the school districts have ended their participation in the program, in accordance with this subsection, the corporation's operations shall cease, and any funds of the corporation remaining shall be paid to the state of Missouri to the credit of the general revenue fund, except such amounts as the commissioner of education shall determine should be paid to particular school districts under the regulations applicable to federal programs or returned to the federal government.

6. All funds received by the corporation shall become funds of the corporation and paid for the purposes set forth in this section and in accordance with agreements entered into between the corporation and participating school districts and other entities, provided that funds received for particular purposes, under federal or state categorical programs benefitting individual students, shall be paid to the district or entity providing services to the students entitled to such services. The proportionate share of federal and state resources generated by students with disabilities, or the staff serving them, shall be paid to the district where the child is attending school, unless the district of residence is required by law to provide such services to the individual students, except that a special school district containing the district where the child is attending school shall be paid for all unreimbursed expenses for special education services provided to students with disabilities. Funds held by the corporation at the close of a fiscal year may be carried over and utilized by the corporation in subsequent fiscal years for the purposes set forth in this section.

7. The board of directors may establish regional attendance zones which map the regions of a district in a city not within a county to corresponding recipient districts within the remainder of the program area. In establishing the regional attendance zones, the board of directors may solicit comments and suggestions from residents of the program area and may adopt one or more regional attendance zones previously established in the program area pursuant to a federal court desegregation order, decree or agreement.

(L. 1998 S.B. 781, A.L. 2011 H.B. 464)



Section 162.1061 Transfer corporations (metropolitan schools), computation of state aid.

Transfer corporations (metropolitan schools), computation of state aid.

162.1061. Other provisions of law to the contrary notwithstanding, a transfer corporation formed pursuant to section 162.1060 shall receive state aid as calculated in this section:

(1) For purposes of determining weighted average daily attendance pursuant to section 163.011 and for the purposes of determining state aid pursuant to sections 163.031, 163.043, and 163.087 and any other source of state aid distributed on a per-pupil basis, students attending a district other than their district of residence pursuant to a court-approved transfer program shall be credited to, and all related per-pupil aid shall be paid to, the transfer corporation instead of to any other district. The weighted average daily attendance and state aid calculation for the transfer corporation shall be treated on the same basis as the calculation for a separate school district; and

(2) For the eighth year of operation and thereafter, the transfer corporation shall receive transportation state aid for each student that participates in the transfer program in the amount of one hundred fifty-five percent of the statewide average per-pupil cost for transportation for the second preceding school year provided that such aid shall not exceed seventy-five percent of necessary transportation costs.

(L. 2005 S.B. 287 § 3)

Effective 7-01-06



Section 162.1100 Transitional school district, governing board, members, powers and duties--taxation--school improvement plan, review by state board of education--accountability officer, duties--dissolution of district, when.

Transitional school district, governing board, members, powers and duties--taxation--school improvement plan, review by state board of education--accountability officer, duties--dissolution of district, when.

162.1100. 1. There is hereby established within each city not within a county a school district to be known as the "Transitional School District of (name of city)", which shall be a body corporate and politic and a subdivision of the state. The transitional school district shall be coterminous with the boundaries of the city in which the district is located. Except as otherwise provided in this section and section 162.621, the transitional school district shall be subject to all laws pertaining to "seven-director districts", as defined in section 160.011. The transitional school district shall have the responsibility for educational programs and policies determined by a final judgment of a federal school desegregation case to be needed in providing for a transition of the educational system of the city from control and jurisdiction of a federal court school desegregation order, decree or agreement and such other programs and policies as designated by the governing body of the school district.

2. (1) The governing board of the transitional school district shall consist of three residents of the district: one shall be appointed by the governing body of the district, one shall be appointed by the mayor of the city not within a county and one shall be appointed by the president of the board of aldermen of the city not within a county. The members of the governing board shall serve without compensation for a term of three years, or until their successors have been appointed, or until the transitional district is dissolved or terminated. Any tax approved for the transitional district shall be assigned to the governing body of the school district in a city not within a county after dissolution or termination of the transitional district.

(2) In the event that the state board of education shall declare the school district of a city not within a county to be unaccredited, the member of the governing board of the transitional district appointed by the governing body of the district as provided in subdivision (1) of this subsection shall, within ninety days, be replaced by a chief executive officer nominated by the state board of education and appointed by the governor with the advice and consent of the senate. The chief executive officer need not be a resident of the district but shall be a person of recognized administrative ability, shall be paid in whole or in part with funds from the district, and shall have all other powers and duties of any other general superintendent of schools, including appointment of staff. The chief executive officer shall serve for a term of three years or until his successor is appointed or until the transitional district is dissolved or terminated. His salary shall be set by the state board of education.

3. In the event that the school district loses its accreditation, upon the appointment of a chief executive officer, any powers granted to any existing school board in a city not within a county on or before August 28, 1998, shall be vested with the special administrative board of the transitional school district containing such school district so long as the transitional school district exists, except as otherwise provided in section 162.621.

4. The special administrative board's powers and duties shall include:

(1) Creating an academic accountability plan, taking corrective action in underperforming schools, and seeking relief from state-mandated programs;

(2) Exploration of alternative forms of governance for the district;

(3) Authority to contract with nonprofit corporations to provide for the operation of schools;

(4) Oversight of facility planning, construction, improvement, repair, maintenance and rehabilitation;

(5) Authority to establish school site councils to facilitate site-based school management and to improve the responsiveness of the schools to the needs of the local geographic attendance region of the school;

(6) Authority to submit a proposal to district voters pursuant to section 162.666 regarding establishment of neighborhood schools.

5. (1) The provisions of a final judgment as to the state of Missouri and its officials in a school desegregation case which subjects a district in which a transitional district is located in this state to a federal court's jurisdiction may authorize or require the governing body of a transitional school district established under this section to establish the transitional district's operating levy for school purposes, as defined pursuant to section 163.011, at a level not to exceed eighty-five cents per one hundred dollars assessed valuation in the district or a sales tax equivalent amount as determined by the department of elementary and secondary education which may be substituted for all or part of such property tax.

(2) Any other statute to the contrary notwithstanding, no tax authorized pursuant to this subsection shall:

(a) Be subject to any certificate of tax abatement issued after August 28, 1998, pursuant to sections 99.700 to 99.715; and

(b) Effective January 1, 2002, be subject to any new or existing tax increment financing adopted by a city not within a county pursuant to sections 99.800 to 99.865 except that any redevelopment plan and redevelopment project concerning a convention headquarters hotel adopted by ordinance by a city not within a county prior to August 28, 2003, shall be subject to such tax increment financing.

(3) The transitional school district shall not be subject to the provisions of section 162.081, sections 163.021 and 163.023 with respect to any requirements to maintain a minimum value of operating levy or any consequences provided by law for failure to levy at least such minimum rate. No operating levy or increase in the operating levy or sales tax established pursuant to this section shall be collected for a transitional school district unless prior approval is obtained from a simple majority of the district's voters. The board of the transitional district shall place the matter before the voters prior to March 15, 1999.

6. (1) The special administrative board established in this section shall develop, implement, monitor and evaluate a comprehensive school improvement plan, and such plan shall be subject to review and approval of the state board of education. The plan shall ensure that all students meet or exceed grade-level standards established by the state board of education pursuant to section 160.514;

(2) The special administrative board shall establish student performance standards consistent with the standards established by the state board of education pursuant to section 160.514 for preschool through grade twelve in all skill and subject areas, subject to review and approval of the state board of education for the purpose of determining whether the standards are consistent with standards established by the state board of education pursuant to section 160.514;

(3) All students in the district who do not achieve grade-level standards shall be required to attend summer school; except that the provisions of this subsection shall not apply to students receiving special education services pursuant to sections 162.670 to 162.999;

(4) No student shall be promoted to a higher grade level unless that student has a reading ability at or above one grade level below the student's grade level; except that the provisions of this subsection shall not apply to students receiving special education services pursuant to sections 162.670 to 162.999;

(5) The special administrative board established in this section shall develop, implement and annually update a professional development plan for teachers and other support staff, subject to review and approval of the state board of education.

7. The school improvement plan established pursuant to this section shall ensure open enrollment and program access to all students in the district, and, consistent with the Missouri and United States Constitutions, shall give first priority to residents of the city for admission to magnet schools. The school board shall take all practicable and constitutionally permissible steps to ensure that all magnet schools operate at full capacity. Students who change residence within the district shall be allowed to continue to attend the school in which they were initially enrolled for the remainder of their education at grade levels served by that school, and transportation shall be provided by the district to allow such students to continue to attend such school of initial enrollment.

8. To the extent practicable, the special administrative board shall ensure that per pupil expenditures and pupil-teacher ratios shall be the same for all schools serving students at a given grade level.

9. The special administrative board shall ensure that early childhood education is available throughout the district.

10. The special administrative board shall ensure that vocational education instruction is provided within the district.

11. The special administrative board shall establish an accountability officer whose duty shall be to ensure that academically deficient schools within the district are raised to acceptable condition within two years.

12. The transitional school district in any city not within a county shall be dissolved on July 1, 2008, unless the state board determines, prior to that date, that it is necessary for the transitional district to continue to accomplish the purposes for which it was created. The state board of education may cause the termination of the transitional school district at any time upon a determination that the transitional district has accomplished the purposes for which it was established and is no longer needed. The state board of education may cause the reestablishment of the transitional school district at any time upon a determination that it is necessary for the transitional district to be reestablished to accomplish the purposes established in this section. The state board of education shall provide notice to the governor and general assembly of the termination or reestablishment of the transitional school district and the termination or reestablishment shall become effective thirty days following such determination. Upon dissolution of a transitional school district pursuant to this section, nothing in this section shall be construed to reduce or eliminate any power or duty of any school district or districts containing the territory of the dissolved transitional school district unless such transitional school district is reestablished by the state board of education pursuant to this section.

(L. 1998 S.B. 781, A.L. 2003 H.B. 289)

(2008) Section providing for transfer of powers from city board of education to special administrative board of transitional school district if city school district loses accreditation is constitutional. Board of Education of City of St. Louis v. Missouri State Board of Education, 271 S.W.3d 1 (Mo.banc).



Section 162.1125 Kaitlyn's law--certain IDEA students may participate in graduation ceremonies and related activities.

Kaitlyn's law--certain IDEA students may participate in graduation ceremonies and related activities.

162.1125. 1. The provisions of this section shall be known and referred to as "Kaitlyn's Law".

2. Each school district that operates a high school shall establish a policy and adopt procedures that allow a student eligible under the Individuals with Disabilities Education Act who will have completed four years of high school at the end of a school year to participate in the graduation ceremony of the student's high school graduating class and all related activities if the student's individualized education program prescribes special education, transition planning, transition services, or related services beyond the student's four years of high school, and the student's individualized education program team determines the student is making satisfactory progress toward the completion of the individual education program and participation in the graduation ceremony is determined appropriate. The policy and procedures shall require timely and meaningful written notice to children with disabilities and their parents or guardians about the school district's policy and procedures adopted in accordance with this section.

(L. 2009 H.B. 236 § 162.1380)

Effective 5-14-09



Section 162.1130 Definitions.

Definitions.

162.1130. As used in sections 162.1130 to 162.1145, the following terms mean:

(1) "Appraisal", an evaluation of a child's current level of performance in the context of cognitive skills and the ability to master academic skills of literacy such as reading, comprehension, composition and mathematics;

(2) "Blindness skills specialist in education", any individual certified pursuant to rules of the department of elementary and secondary education who has reasonable knowledge of instructional techniques for the teaching of Braille reading and writing, orientation and mobility, assistive technology and other alternative skills of blindness;

(3) "Braille", the six-dot, two-grade tactile system used by blind persons for reading and writing;

(4) "Eligible student", any blind or visually impaired child, including any student who has a visual acuity of 20/200 or less in the better eye with conventional correction, or has a limited field of vision such that the widest diameter of the visual field subtends an angular distance not greater than twenty degrees, and who is eligible for special education services for the visually impaired as defined in the department of elementary and secondary education state plan;

(5) "IEP", a plan or set of goals designed to meet the specific short- and long-term educational needs of a student and address academic, activities of daily living and transitional issues to enable a child to maximize his ability to function competently and independently;

(6) "Literacy", an ability to read, write and speak in English, compute and solve problems at levels of proficiency necessary to function on the job and independently, to achieve one's goals and develop one's knowledge and potential;

(7) "Teacher assistant for the blind", an individual, with knowledge of one or more alternative skills of blindness, including proficiency in the reading and writing of Braille, producing Braille materials or providing instruction in alternative techniques of blindness.

(L. 1999 H.B. 401)



Section 162.1133 Blindness skills specialist available at each regional professional development center, duties--task force established.

Blindness skills specialist available at each regional professional development center, duties--task force established.

162.1133. 1. The division of special education within the department of elementary and secondary education shall develop and coordinate a program to provide a blindness skills specialist available at each regional professional development center.

2. The duties of a blindness skills specialist shall include the following:

(1) To act as a resource for school districts under the regional office of professional development with regard to eligible students;

(2) To make programming and placement recommendations to schools under the regional office of professional development using assessments and information developed within the IEP process;

(3) To provide in-service training in alternative techniques of blindness to classroom teachers and teachers' assistants for the blind engaged in the education of eligible students;

(4) To provide parents of eligible students with referrals and information regarding services available within the state;

(5) To coordinate services available from other entities who serve eligible students and the families of eligible students;

(6) To assist and support local school districts in providing special education and related services for eligible students;

(7) To support the application of appropriate technology in the education of eligible students;

(8) To contribute to the development and implementation of in-service training, regionally and statewide, which responds to the needs of educators, other professionals and parents pertaining to the needs of eligible students, which include, but are not limited to, high expectations with regard to academic and vocational performance, facilitation of the discussions of Braille instruction during IEP conferences, introduction of appropriate technology, development of blindness skills and daily living skills.

3. A task force on blind student academic and vocational performance is hereby established and shall be comprised of members appointed by the commissioner of education, in cooperation with the director of the department of social services, to represent consumer organizations, parents, teachers, public school special education administrators, school building principals, rehabilitation services for the blind, the Missouri school for the blind, employers, and others interested in quality services for blind students. This task force shall develop goals and objectives to guide the improvement of special education, related services, vocational training, transition from school to work, rehabilitation services, independent living and employment outcomes for eligible students.

(L. 1999 H.B. 401)



Section 162.1136 Annual study conducted, educational status of eligible students--report to the general assembly, contents.

Annual study conducted, educational status of eligible students--report to the general assembly, contents.

162.1136. 1. The division of special education within the department of elementary and secondary education shall conduct an annual study of the educational status of eligible students and report the findings of that study no later than December first of each year to the speaker of the house of representatives and the president pro tem of the senate and to the standing committee of jurisdiction in each chamber.

2. The report shall contain information pertaining to literacy of blind and visually impaired children including:

(1) The methodology of the study;

(2) The percentage of eligible students in the study who read Braille, print, or large print;

(3) The number of students who have a visual impairment sufficient to meet the definition "eligible student", as defined in section 162.1130;

(4) The number of students currently reading Braille, large print and standard print. The report shall also detail how many eligible students there are by age, grade level, ungraded and with multiple handicaps, who are enrolled in public school, or in the Missouri school for the blind, respectively;

(5) The number of Braille-reading students who no longer receive any instruction in Braille reading and writing but do receive materials in Braille and Braille-related services;

(6) The number of certified vision teachers or teachers of the blind or visually impaired who are currently employed in the field in the state of Missouri;

(7) The number of eligible students who use a slate and stylus and/or other devices* in writing Braille;

(8) The number of eligible students educated in the general education classroom, in an itinerant or resource classroom, in a self-contained classroom or in a separate educational facility;

(9) The graduation rate of eligible students compared to those students who are not disabled;

(10) The number of eligible students who did not meet graduation requirements but were terminated from formal education having reached age twenty-one years;

(11) The number of eligible students who received transition planning services with the cooperation of the division of vocational rehabilitation or rehabilitation services for the blind as part of their IEP;

(12) The number of eligible students referred to rehabilitation services for the blind or division of vocational rehabilitation.

(L. 1999 H.B. 401)

*Word "devises" appears in original rolls.



Section 162.1139 Joint referral service developed, rehabilitation services.

Joint referral service developed, rehabilitation services.

162.1139. The division of special education within the department of elementary and secondary education shall develop a system of joint referral with rehabilitation services for the blind. All children identified by a school district or the division of special education as eligible students, upon receipt of written documentation of parental consent or consent of the student if the student is at least eighteen years of age, shall be referred to rehabilitation services for the blind. All children identified by rehabilitation services for the blind as being eligible for services will be referred, upon receipt of written documentation of parental consent or consent of the student if the student is at least eighteen years of age, to the local school district and the division of special education of the department of elementary and secondary education.

(L. 1999 H.B. 401)



Section 162.1142 Blindness skills specialist fund created.

Blindness skills specialist fund created.

162.1142. There is hereby created in the state treasury the "Blindness Skills Specialist Fund" which shall be administered by the division of special education within the department of elementary and secondary education. Moneys in the fund shall, upon appropriation, be used to establish and maintain the blindness skills specialist program pursuant to section 162.1136.

(L. 1999 H.B. 401)



Section 162.1180 Instructional services and programs, educational service agency may be designated, organization, meetings.

Instructional services and programs, educational service agency may be designated, organization, meetings.

162.1180. 1. Any public school district or districts may designate an educational service agency, as defined in 20 U.S.C. Section 7801, for the purpose of developing, managing, and providing instructional services or programs to the participating school district or districts.

2. The educational service agency shall be designated by contract which is to be authorized by the board of education of the participating district and shall operate pursuant to standards adopted by the state board of education.

3. An educational service agency shall be organized as a nonprofit corporation as provided pursuant to chapter 355 with the method of selection of officers to be governed by section 355.326.

4. An educational service agency shall be considered a political subdivision of the state as defined in section 105.450 with the governing board and employees subject to the conflict of interest prohibitions provided in chapter 105.

5. All meetings of the governing board of the educational service agency shall be subject to the provisions of sections 610.010 to 610.035.

6. Nothing in this section shall relieve a participating school district from the responsibility of providing the instructional service or program which it has contracted for through an educational service agency.

(L. 2003 S.B. 686)



Section 162.1190 Multiple attendance centers for same grade level, board to have policy for transfer of students.

Multiple attendance centers for same grade level, board to have policy for transfer of students.

162.1190. The school board of each school district with multiple attendance centers containing the same grade levels shall, no later than July 1, 2004, develop, and make available to the public, a policy regarding the transfer of that school district's students to other schools within the district.

(L. 2003 S.B. 666)



Section 162.1195 Fine arts, professional development education assistance.

Fine arts, professional development education assistance.

162.1195. 1. Beginning in fiscal year 2013, the office of quality schools within the department of elementary and secondary education may ensure that each regional professional development center in the state provides professional development educational assistance for fine arts.

2. The emphasis may include the following:

(1) To act as a resource for school districts under the regional office of professional development with regard to fine arts education, as delivered by certified arts specialists, and the integration of the arts into non-arts curricula;

(2) To work with school districts in staff development and curriculum issues related to fine arts education and fine arts integration;

(3) To collaborate with regional office of professional development personnel and other regional personnel associated with the regional office of professional development;

(4) To coordinate services available from other entities involved in fine arts education and fine arts integration;

(5) To assist and support local school districts in providing fine arts education and the integration of the fine arts; and

(6) To contribute to the development and implementation of in-service training, regionally and statewide, which responds to the needs of arts specialists, and other educators pertaining to the needs of Missouri students in fine arts and the integration of the arts.

(L. 2011 S.B. 81)



Section 162.1250 State funding for resident students enrolled in virtual program--calculation of funding--standards for virtual courses.

State funding for resident students enrolled in virtual program--calculation of funding--standards for virtual courses.

162.1250. 1. School districts shall receive state school funding under sections 163.031, 163.043, and 163.087 for resident students who are enrolled in the school district and who are taking a virtual course or full-time virtual program offered by the school district. The school district may offer instruction in a virtual setting using technology, intranet, and internet methods of communications that could take place outside of the regular school district facility. The school district may develop a virtual program for any grade level, kindergarten through twelfth grade, with the courses available in accordance with district policy to any resident student of the district who is enrolled in the school district. Nothing in this section shall preclude a private, parochial, or home school student residing within a school district offering virtual courses or virtual programs from enrolling in the school district in accordance with the combined enrollment provisions of section 167.031 for the purposes of participating in the virtual courses or virtual programs.

2. Charter schools shall receive state school funding under section 160.415 for students enrolled in the charter school who are completing a virtual course or full-time virtual program offered by the charter school. Charter schools may offer instruction in a virtual setting using technology, intranet, and internet methods of communications. The charter school may develop a virtual program for any grade level, kindergarten through twelfth grade, with the courses available in accordance with school policy and the charter school's charter to any student enrolled in the charter school.

3. For purposes of calculation and distribution of state school funding, attendance of a student enrolled in a district or charter school virtual class shall equal, upon course completion, ninety-four percent of the hours of attendance possible for such class delivered in the nonvirtual program in the student's resident district or charter school. Course completion shall be calculated in two increments, fifty percent completion and one hundred percent completion, based on the student's completion of defined assignments and assessments, with distribution of state funding to a school district or charter school at each increment equal to forty-seven percent of hours of attendance possible for such course delivered in the nonvirtual program in a student's school district of residence or charter school.

4. When courses are purchased from an outside vendor, the district or charter school shall ensure that they are aligned with the show-me curriculum standards and comply with state requirements for teacher certification. The state board of education reserves the right to request information and materials sufficient to evaluate the online course. Online classes should be considered like any other class offered by the school district or charter school.

5. Any school district or charter school that offers instruction in a virtual setting, develops a virtual course or courses, or develops a virtual program of instruction shall ensure that the following standards are satisfied:

(1) The virtual course or virtual program utilizes appropriate content-specific tools and software;

(2) Orientation training is available for teachers, instructors, and students as needed;

(3) Privacy policies are stated and made available to teachers, instructors, and students;

(4) Academic integrity and internet etiquette expectations regarding lesson activities, discussions, electronic communications, and plagiarism are stated to teachers, instructors, and students prior to the beginning of the virtual course or virtual program;

(5) Computer system requirements, including hardware, web browser, and software, are specified to participants;

(6) The virtual course or virtual program architecture, software, and hardware permit the online teacher or instructor to add content, activities, and assessments to extend learning opportunities;

(7) The virtual course or virtual program makes resources available by alternative means, including but not limited to, video and podcasts;

(8) Resources and notes are available for teachers and instructors in addition to assessment and assignment answers and explanations;

(9) Technical support and course management are available to the virtual course or virtual program teacher and school coordinator;

(10) The virtual course or virtual program includes assignments, projects, and assessments that are aligned with students' different visual, auditory, and hands-on learning styles;

(11) The virtual course or virtual program demonstrates the ability to effectively use and incorporate subject-specific and developmentally appropriate software in an online learning module; and

(12) The virtual course or virtual program arranges media and content to help transfer knowledge most effectively in the online environment.

6. Any special school district shall count any student's completion of a virtual course or program in the same manner as the district counts completion of any other course or program for credit.

7. A school district or charter school may contract with multiple providers of virtual courses or virtual programs, provided they meet the criteria for virtual courses or virtual programs under this section.

(L. 2009 S.B. 291)



Section 162.1300 Additional students as result of boundary change, assessment scores and performance data not to be used for three years.

Additional students as result of boundary change, assessment scores and performance data not to be used for three years.

162.1300. If a change in school district boundary lines occurs under section 162.223, 162.431, 162.441, or 162.451, or by action of the state board of education under section 162.081, including attachment of a school district's territory to another district or dissolution, such that a school district receives additional students as a result of such change, the statewide assessment scores and all other performance data for those students whom the district received shall not be used for three years when calculating the performance of the receiving district for three school years for purposes of the Missouri school improvement program.

(L. 2013 S.B. 125)






Chapter 163 State Aid

Section 163.011 Definitions--method of calculating state aid.

Definitions--method of calculating state aid.

163.011. As used in this chapter unless the context requires otherwise:

(1) "Adjusted operating levy", the sum of tax rates for the current year for teachers' and incidental funds for a school district as reported to the proper officer of each county pursuant to section 164.011;

(2) "Average daily attendance", the quotient or the sum of the quotients obtained by dividing the total number of hours attended in a term by resident pupils between the ages of five and twenty-one by the actual number of hours school was in session in that term. To the average daily attendance of the following school term shall be added the full-time equivalent average daily attendance of summer school students. "Full-time equivalent average daily attendance of summer school students" shall be computed by dividing the total number of hours, except for physical education hours that do not count as credit toward graduation for students in grades nine, ten, eleven, and twelve, attended by all summer school pupils by the number of hours required in section 160.011 in the school term. For purposes of determining average daily attendance under this subdivision, the term "resident pupil" shall include all children between the ages of five and twenty-one who are residents of the school district and who are attending kindergarten through grade twelve in such district. If a child is attending school in a district other than the district of residence and the child's parent is teaching in the school district or is a regular employee of the school district which the child is attending, then such child shall be considered a resident pupil of the school district which the child is attending for such period of time when the district of residence is not otherwise liable for tuition. Average daily attendance for students below the age of five years for which a school district may receive state aid based on such attendance shall be computed as regular school term attendance unless otherwise provided by law;

(3) "Current operating expenditures":

(a) For the fiscal year 2007 calculation, "current operating expenditures" shall be calculated using data from fiscal year 2004 and shall be calculated as all expenditures for instruction and support services except capital outlay and debt service expenditures minus the revenue from federal categorical sources; food service; student activities; categorical payments for transportation costs pursuant to section 163.161; state reimbursements for early childhood special education; the career ladder entitlement for the district, as provided for in sections 168.500 to 168.515; the vocational education entitlement for the district, as provided for in section 167.332; and payments from other districts;

(b) In every fiscal year subsequent to fiscal year 2007, current operating expenditures shall be the amount in paragraph (a) of this subdivision plus any increases in state funding pursuant to sections 163.031 and 163.043 subsequent to fiscal year 2005, not to exceed five percent, per recalculation, of the state revenue received by a district in the 2004-05 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payments for any district from the first preceding calculation of the state adequacy target. Beginning on July 1, 2010, current operating expenditures shall be the amount in paragraph (a) of this subdivision plus any increases in state funding pursuant to sections 163.031 and 163.043 subsequent to fiscal year 2005 received by a district in the 2004-05 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payments for any district from the first preceding calculation of the state adequacy target;

(4) "District's tax rate ceiling", the highest tax rate ceiling in effect subsequent to the 1980 tax year or any subsequent year. Such tax rate ceiling shall not contain any tax levy for debt service;

(5) "Dollar-value modifier", an index of the relative purchasing power of a dollar, calculated as one plus fifteen percent of the difference of the regional wage ratio minus one, provided that the dollar value modifier shall not be applied at a rate less than 1.0:

(a) "County wage per job", the total county wage and salary disbursements divided by the total county wage and salary employment for each county and the city of St. Louis as reported by the Bureau of Economic Analysis of the United States Department of Commerce for the fourth year preceding the payment year;

(b) "Regional wage per job":

a. The total Missouri wage and salary disbursements of the metropolitan area as defined by the Office of Management and Budget divided by the total Missouri metropolitan wage and salary employment for the metropolitan area for the county signified in the school district number or the city of St. Louis, as reported by the Bureau of Economic Analysis of the United States Department of Commerce for the fourth year preceding the payment year and recalculated upon every decennial census to incorporate counties that are newly added to the description of metropolitan areas; or if no such metropolitan area is established, then:

b. The total Missouri wage and salary disbursements of the micropolitan area as defined by the Office of Management and Budget divided by the total Missouri micropolitan wage and salary employment for the micropolitan area for the county signified in the school district number, as reported by the Bureau of Economic Analysis of the United States Department of Commerce for the fourth year preceding the payment year, if a micropolitan area for such county has been established and recalculated upon every decennial census to incorporate counties that are newly added to the description of micropolitan areas; or

c. If a county is not part of a metropolitan or micropolitan area as established by the Office of Management and Budget, then the county wage per job, as defined in paragraph (a) of this subdivision, shall be used for the school district, as signified by the school district number;

(c) "Regional wage ratio", the ratio of the regional wage per job divided by the state median wage per job;

(d) "State median wage per job", the fifty-eighth highest county wage per job;

(6) "Free and reduced lunch pupil count", the number of pupils eligible for free and reduced lunch on the last Wednesday in January for the preceding school year who were enrolled as students of the district, as approved by the department in accordance with applicable federal regulations;

(7) "Free and reduced lunch threshold" shall be calculated by dividing the total free and reduced lunch pupil count of every performance district that falls entirely above the bottom five percent and entirely below the top five percent of average daily attendance, when such districts are rank-ordered based on their current operating expenditures per average daily attendance, by the total average daily attendance of all included performance districts;

(8) "Limited English proficiency pupil count", the number in the preceding school year of pupils aged three through twenty-one enrolled or preparing to enroll in an elementary school or secondary school who were not born in the United States or whose native language is a language other than English or are Native American or Alaskan native, or a native resident of the outlying areas, and come from an environment where a language other than English has had a significant impact on such individuals' level of English language proficiency, or are migratory, whose native language is a language other than English, and who come from an environment where a language other than English is dominant; and have difficulties in speaking, reading, writing, or understanding the English language sufficient to deny such individuals the ability to meet the state's proficient level of achievement on state assessments described in Public Law 107-10, the ability to achieve successfully in classrooms where the language of instruction is English, or the opportunity to participate fully in society;

(9) "Limited English proficiency threshold" shall be calculated by dividing the total limited English proficiency pupil count of every performance district that falls entirely above the bottom five percent and entirely below the top five percent of average daily attendance, when such districts are rank-ordered based on their current operating expenditures per average daily attendance, by the total average daily attendance of all included performance districts;

(10) "Local effort":

(a) For the fiscal year 2007 calculation, "local effort" shall be computed as the equalized assessed valuation of the property of a school district in calendar year 2004 divided by one hundred and multiplied by the performance levy less the percentage retained by the county assessor and collector plus one hundred percent of the amount received in fiscal year 2005 for school purposes from intangible taxes, fines, escheats, payments in lieu of taxes and receipts from state-assessed railroad and utility tax, one hundred percent of the amount received for school purposes pursuant to the merchants' and manufacturers' taxes under sections 150.010 to 150.370, one hundred percent of the amounts received for school purposes from federal properties under sections 12.070 and 12.080 except when such amounts are used in the calculation of federal impact aid pursuant to P.L. 81-874, fifty percent of Proposition C revenues received for school purposes from the school district trust fund under section 163.087, and one hundred percent of any local earnings or income taxes received by the district for school purposes. Under this paragraph, for a special district established under sections 162.815 to 162.940 in a county with a charter form of government and with more than one million inhabitants, a tax levy of zero shall be utilized in lieu of the performance levy for the special school district;

(b) In every year subsequent to fiscal year 2007, "local effort" shall be the amount calculated under paragraph (a) of this subdivision plus any increase in the amount received for school purposes from fines. If a district's assessed valuation has decreased subsequent to the calculation outlined in paragraph (a) of this subdivision, the district's local effort shall be calculated using the district's current assessed valuation in lieu of the assessed valuation utilized in the calculation outlined in paragraph (a) of this subdivision;

(11) "Membership" shall be the average of:

(a) The number of resident full-time students and the full-time equivalent number of part-time students who were enrolled in the public schools of the district on the last Wednesday in September of the previous year and who were in attendance one day or more during the preceding ten school days; and

(b) The number of resident full-time students and the full-time equivalent number of part-time students who were enrolled in the public schools of the district on the last Wednesday in January of the previous year and who were in attendance one day or more during the preceding ten school days, plus the full-time equivalent number of summer school pupils. "Full-time equivalent number of part-time students" is determined by dividing the total number of hours for which all part-time students are enrolled by the number of hours in the school term. "Full-time equivalent number of summer school pupils" is determined by dividing the total number of hours for which all summer school pupils were enrolled by the number of hours required pursuant to section 160.011 in the school term. Only students eligible to be counted for average daily attendance shall be counted for membership;

(12) "Operating levy for school purposes", the sum of tax rates levied for teachers' and incidental funds plus the operating levy or sales tax equivalent pursuant to section 162.1100 of any transitional school district containing the school district, in the payment year, not including any equalized operating levy for school purposes levied by a special school district in which the district is located;

(13) "Performance district", any district that has met all performance standards and indicators as established by the department of elementary and secondary education for purposes of accreditation under section 161.092 and as reported on the final annual performance report for that district each year;

(14) "Performance levy", three dollars and forty-three cents;

(15) "School purposes" pertains to teachers' and incidental funds;

(16) "Special education pupil count", the number of public school students with a current individualized education program or services plan and receiving services from the resident district as of December first of the preceding school year, except for special education services provided through a school district established under sections 162.815 to 162.940 in a county with a charter form of government and with more than one million inhabitants, in which case the sum of the students in each district within the county exceeding the special education threshold of each respective district within the county shall be counted within the special district and not in the district of residence for purposes of distributing the state aid derived from the special education pupil count;

(17) "Special education threshold" shall be calculated by dividing the total special education pupil count of every performance district that falls entirely above the bottom five percent and entirely below the top five percent of average daily attendance, when such districts are rank-ordered based on their current operating expenditures per average daily attendance, by the total average daily attendance of all included performance districts;

(18) "State adequacy target", the sum of the current operating expenditures of every performance district that falls entirely above the bottom five percent and entirely below the top five percent of average daily attendance, when such districts are rank-ordered based on their current operating expenditures per average daily attendance, divided by the total average daily attendance of all included performance districts. The department of elementary and secondary education shall first calculate the state adequacy target for fiscal year 2007 and recalculate the state adequacy target every two years using the most current available data. The recalculation shall never result in a decrease from the previous state adequacy target amount. Should a recalculation result in an increase in the state adequacy target amount, fifty percent of that increase shall be included in the state adequacy target amount in the year of recalculation, and fifty percent of that increase shall be included in the state adequacy target amount in the subsequent year. The state adequacy target may be adjusted to accommodate available appropriations;

(19) "Teacher", any teacher, teacher-secretary, substitute teacher, supervisor, principal, supervising principal, superintendent or assistant superintendent, school nurse, social worker, counselor or librarian who shall, regularly, teach or be employed for no higher than grade twelve more than one-half time in the public schools and who is certified under the laws governing the certification of teachers in Missouri;

(20) "Weighted average daily attendance", the average daily attendance plus the product of twenty-five hundredths multiplied by the free and reduced lunch pupil count that exceeds the free and reduced lunch threshold, plus the product of seventy-five hundredths multiplied by the number of special education pupil count that exceeds the special education threshold, plus the product of six-tenths multiplied by the number of limited English proficiency pupil count that exceeds the limited English proficiency threshold. For special districts established under sections 162.815 to 162.940 in a county with a charter form of government and with more than one million inhabitants, weighted average daily attendance shall be the average daily attendance plus the product of twenty-five hundredths multiplied by the free and reduced lunch pupil count that exceeds the free and reduced lunch threshold, plus the product of seventy-five hundredths multiplied by the sum of the special education pupil count that exceeds the threshold for each county district, plus the product of six-tenths multiplied by the limited English proficiency pupil count that exceeds the limited English proficiency threshold. None of the districts comprising a special district established under sections 162.815 to 162.940 in a county with a charter form of government and with more than one million inhabitants, shall use any special education pupil count in calculating their weighted average daily attendance.

(L. 1963 p. 200 § 4-1 merged with p. 335 § 161.021, A.L. 1967 p. 245, A.L. 1973 H.B. 38, H.B. 158, A.L. 1977 H.B. 130, H.B. 131, H.B. 187 (text taken from H.B. 131), A.L. 1982 adopted by Initiative, Proposition C, November 2, 1982, A.L. 1985 S.B. 152, A.L. 1986 S.B. 707 merged with H.B. 1441, A.L. 1988 S.B. 797, A.L. 1992 H.B. 1478, et al., A.L. 1993 S.B. 380, A.L. 1996 S.B. 795, et al., A.L. 1997 H.B. 628, A.L. 1998 S.B. 535, S.B. 781, A.L. 1999 H.B. 889, A.L. 2001 S.B. 353, A.L. 2002 H.B. 1711, A.L. 2005 S.B. 287, A.L. 2006 S.B. 894, A.L. 2007 S.B. 22 merged with S.B. 456, A.L. 2008 Adopted by Initiative, Proposition A, November 4, 2008, A.L. 2009 S.B. 291)

(Source: RSMo 1959 § 161.021)

Effective 7-13-09

(2009) School funding formula is constitutional against challenges under Article IX , Article X , and the equal protection clause of the Missouri Constitution. Committee for Educational Equality v. State of Missouri, 294 S.W.3d 477 (Mo.banc).



Section 163.012 Average daily attendance and membership, how determined.

Average daily attendance and membership, how determined.

163.012. For state aid and all other school purposes, membership and average daily attendance shall be determined on the basis of full-time equivalence in the same manner as specified for part-time students in section 163.011.

(L. 1984 H.B. 1456 & 1197)



Section 163.013 Schools offering both kindergarten and transportation, state aid, how computed.

Schools offering both kindergarten and transportation, state aid, how computed.

163.013. Any school offering kindergarten and also offering transportation under section 167.231 shall receive state aid for kindergarten students under the same formula as prescribed by law under section 163.031.

(L. 1967 p. 245 § 2, A.L. 1993 S.B. 380)



Section 163.016 Designation of school district number (Monroe City).

Designation of school district number (Monroe City).

163.016. Notwithstanding the provisions of section 163.011, for any school district located in more than one county and whose headquarters are located within a city of the fourth classification with more than two thousand five hundred but fewer than two thousand six hundred inhabitants and located in more than one county, the county signified in the school district number shall be the county in the district with the highest dollar value modifier.

(L. 2007 S.B. 22 merged with S.B. 30)



Section 163.021 Eligibility for state aid, requirements--evaluation of correlation of rates and assessed valuation, report, calculation--further requirements--exception--operating levy less than performance levy, requirements.

Eligibility for state aid, requirements--evaluation of correlation of rates and assessed valuation, report, calculation--further requirements--exception--operating levy less than performance levy, requirements.

163.021. 1. A school district shall receive state aid for its education program only if it:

(1) Provides for a minimum of one hundred seventy-four days and one thousand forty-four hours of actual pupil attendance in a term scheduled by the board pursuant to section 160.041 for each pupil or group of pupils, except that the board shall provide a minimum of one hundred seventy-four days and five hundred twenty-two hours of actual pupil attendance in a term for kindergarten pupils. If any school is dismissed because of inclement weather after school has been in session for three hours, that day shall count as a school day including afternoon session kindergarten students. When the aggregate hours lost in a term due to inclement weather decreases the total hours of the school term below the required minimum number of hours by more than twelve hours for all-day students or six hours for one-half-day kindergarten students, all such hours below the minimum must be made up in one-half day or full day additions to the term, except as provided in section 171.033;

(2) Maintains adequate and accurate records of attendance, personnel and finances, as required by the state board of education, which shall include the preparation of a financial statement which shall be submitted to the state board of education the same as required by the provisions of section 165.111 for districts;

(3) Levies an operating levy for school purposes of not less than one dollar and twenty-five cents after all adjustments and reductions on each one hundred dollars assessed valuation of the district;

(4) Computes average daily attendance as defined in subdivision (2) of section 163.011 as modified by section 171.031. Whenever there has existed within the district an infectious disease, contagion, epidemic, plague or similar condition whereby the school attendance is substantially reduced for an extended period in any school year, the apportionment of school funds and all other distribution of school moneys shall be made on the basis of the school year next preceding the year in which such condition existed.

2. For the 2006-07 school year and thereafter, no school district shall receive more state aid, as calculated under subsections 1 and 2 of section 163.031, for its education program, exclusive of categorical add-ons, than it received per weighted average daily attendance for the school year 2005-06 from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payment amounts, unless it has an operating levy for school purposes, as determined pursuant to section 163.011, of not less than two dollars and seventy-five cents after all adjustments and reductions. Any district which is required, pursuant to article X, section 22 of the Missouri Constitution, to reduce its operating levy below the minimum tax rate otherwise required under this subsection shall not be construed to be in violation of this subsection for making such tax rate reduction. Pursuant to section 10(c) of article X of the state constitution, a school district may levy the operating levy for school purposes required by this subsection less all adjustments required pursuant to article X, section 22 of the Missouri Constitution if such rate does not exceed the highest tax rate in effect subsequent to the 1980 tax year. Nothing in this section shall be construed to mean that a school district is guaranteed to receive an amount not less than the amount the school district received per eligible pupil for the school year 1990-91. The provisions of this subsection shall not apply to any school district located in a county of the second classification which has a nuclear power plant located in such district or to any school district located in a county of the third classification which has an electric power generation unit with a rated generating capacity of more than one hundred fifty megawatts which is owned or operated or both by a rural electric cooperative except that such school districts may levy for current school purposes and capital projects an operating levy not to exceed two dollars and seventy-five cents less all adjustments required pursuant to article X, section 22 of the Missouri Constitution.

3. No school district shall receive more state aid, as calculated in section 163.031, for its education program, exclusive of categorical add-ons, than it received per eligible pupil for the school year 1993-1994, if the state board of education determines that the district was not in compliance in the preceding school year with the requirements of section 163.172, until such time as the board determines that the district is again in compliance with the requirements of section 163.172.

4. No school district shall receive state aid, pursuant to section 163.031, if such district was not in compliance, during the preceding school year, with the requirement, established pursuant to section 160.530 to allocate revenue to the professional development committee of the district.

5. No school district shall receive more state aid, as calculated in subsections 1 and 2 of section 163.031, for its education program, exclusive of categorical add-ons, than it received per weighted average daily attendance for the school year 2005-06 from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payment amounts, if the district did not comply in the preceding school year with the requirements of subsection 6 of section 163.031.

6. Any school district that levies an operating levy for school purposes that is less than the performance levy, as such term is defined in section 163.011, shall provide written notice to the department of elementary and secondary education asserting that the district is providing an adequate education to the students of such district. If a school district asserts that it is not providing an adequate education to its students, such inadequacy shall be deemed to be a result of insufficient local effort. The provisions of this subsection shall not apply to any special district established under sections 162.815 to 162.940.

(L. 1963 p. 200 § 4-2, A.L. 1973 H.B. 38, A.L. 1982 S.B. 832, A.L. 1983 S.B. 39, A.L. 1984 H.B. 1456 & 1197, A.L. 1988 S.B. 797, A.L. 1992 H.B. 1478, et al., A.L. 1993 S.B. 380, A.L. 1996 S.B. 795, et al., A.L. 1997 H.B. 105, A.L. 1998 S.B. 781, A.L. 2005 S.B. 287, A.L. 2006 S.B. 894)

(Source: RSMo 1959 § 161.025)



Section 163.022 Minimum levy requirement not applicable in certain counties.

Minimum levy requirement not applicable in certain counties.

163.022. Provisions of other law to the contrary notwithstanding, the provisions of subsection 2 of section 163.021 shall not apply to any elementary school district located in a* county with a population of between thirty-five thousand and thirty-six thousand residents that contains the majority of at least five school districts.

(L. 1994 S.B. 676 § 2)

Effective 7-12-94

*Word "a" does not appear in original rolls.



Section 163.023 School district with operating levy below minimum value classified unaccredited, when--procedure for classification.

School district with operating levy below minimum value classified unaccredited, when--procedure for classification.

163.023. 1. Commencing September 1, 1997, a school district that has an operating levy for school purposes as defined in section 163.011, of less than the minimum value required by section 163.021, shall be classified as unaccredited by the state board of education and shall be deemed to be an unclassified school district for all purposes under force of law, pursuant to the authority of the state board of education to classify school districts pursuant to section 161.092, except that no school district shall be classified as unaccredited or deemed to be an unclassified school district pursuant to this section if such district is ineligible to receive state aid under section 163.031, exclusive of categorical add-ons, because the district's local effort is greater than its weighted average daily attendance multiplied by the state adequacy target multiplied by the dollar value modifier. No school district, except a district which is ineligible to receive state aid under section 163.031, exclusive of categorical add-ons, because the district's local effort is greater than its weighted average daily attendance multiplied by the state adequacy target multiplied by the dollar value modifier, may be classified or reclassified as accredited until such district has an operating levy for school purposes which is equal to or greater than the minimum value required by section 163.021. Beginning July 1, 1998, the state board of education shall consider the results for a school district from the statewide assessment system developed pursuant to the provisions of section 160.518 when classifying a school district as authorized by subdivision (9) of section 161.092. Further, the state board of education shall consider the condition and adequacy of facilities of a school district when determining such classification.

2. For any school district classified unaccredited for any school year, the state board of education shall conduct procedures to classify said school district for the first school year following.

(L. 1993 S.B. 380 § 9 subsecs. 1, 2, A.L. 2005 S.B. 287)

Effective 7-01-06

*Contingent expiration date. See section 143.107.



Section 163.024 Environmental violations, moneys received from payment of civil penalty excluded from local effort (Iron, Jefferson, Reynolds, and Washington counties).

Environmental violations, moneys received from payment of civil penalty excluded from local effort (Iron, Jefferson, Reynolds, and Washington counties).

163.024. All moneys received in the Iron County school fund, Reynolds County school fund, Jefferson County school fund, and Washington County school fund from the payment of a civil penalty pursuant to a consent decree filed in the United States district court for the eastern district of Missouri in December, 2011, in the case of United States of America and State of Missouri v. the Doe Run Resources Corporation d/b/a "The Doe Run Company," and the Buick Resource Recycling Facility, LLC, because of environmental violations shall not be included in any district's local effort figure, as such term is defined in section 163.011. The provisions of this section shall terminate on July 1, 2016.

(L. 2012 S.B. 599)

Terminates 7-01-16



Section 163.025 Operating levy reduction below minimum rate, effect upon accreditation classification.

Operating levy reduction below minimum rate, effect upon accreditation classification.

163.025. Whenever the adjusted operating levy, as defined in section 163.011, of any school district is required, pursuant to article X, section 22 of the Missouri Constitution, to be reduced below the minimum tax rate required for the current school year under section 163.021, the district shall not be classified as unaccredited under section 163.023.

(L. 1995 H.B. 211 § 1, A.L. 1996 S.B. 795, et al., A.L. 2005 S.B. 287)

Effective 7-01-06



Section 163.028 Rules, effective, when--rules invalid and void, when.

Rules, effective, when--rules invalid and void, when.

163.028. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this act* shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after July 1, 2006, shall be invalid and void.

(L. 1997 H.B. 641 & 593 § 1, A.L. 2005 S.B. 287)

Effective 7-01-06

*"This act" (S.B. 287, 2005) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 163.031 State aid--amount, how determined--categorical add-on revenue, determination of amount--district apportionment, determination of--waiver of rules--deposits to teachers' fund and incidental fund, when.

State aid--amount, how determined--categorical add-on revenue, determination of amount--district apportionment, determination of--waiver of rules--deposits to teachers' fund and incidental fund, when.

163.031. 1. The department of elementary and secondary education shall calculate and distribute to each school district qualified to receive state aid under section 163.021 an amount determined by multiplying the district's weighted average daily attendance by the state adequacy target, multiplying this product by the dollar value modifier for the district, and subtracting from this product the district's local effort and, in years not governed under subsection 4 of this section, subtracting payments from the classroom trust fund under section 163.043.

2. Other provisions of law to the contrary notwithstanding:

(1) For districts with an average daily attendance of more than three hundred fifty in the school year preceding the payment year:

(a) For the 2006-07 school year, the state revenue per weighted average daily attendance received by a district from the state aid calculation under subsections 1 and 4 of this section, as applicable, and the classroom trust fund under section 163.043 shall not be less than the state revenue received by a district in the 2005-06 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payment amounts multiplied by the sum of one plus the product of one-third multiplied by the remainder of the dollar value modifier minus one, and dividing this product by the weighted average daily attendance computed for the 2005-06 school year;

(b) For the 2007-08 school year, the state revenue per weighted average daily attendance received by a district from the state aid calculation under subsections 1 and 4 of this section, as applicable, and the classroom trust fund under section 163.043 shall not be less than the state revenue received by a district in the 2005-06 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payment amounts multiplied by the sum of one plus the product of two-thirds multiplied by the remainder of the dollar value modifier minus one, and dividing this product by the weighted average daily attendance computed for the 2005-06 school year;

(c) For the 2008-09 school year, the state revenue per weighted average daily attendance received by a district from the state aid calculation under subsections 1 and 4 of this section, as applicable, and the classroom trust fund under section 163.043 shall not be less than the state revenue received by a district in the 2005-06 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payment amounts multiplied by the dollar value modifier, and dividing this product by the weighted average daily attendance computed for the 2005-06 school year;

(d) For each year subsequent to the 2008-09 school year, the amount shall be no less than that computed in paragraph (c) of this subdivision, multiplied by the weighted average daily attendance pursuant to section 163.036, less any increase in revenue received from the classroom trust fund under section 163.043;

(2) For districts with an average daily attendance of three hundred fifty or less in the school year preceding the payment year:

(a) For the 2006-07 school year, the state revenue received by a district from the state aid calculation under subsections 1 and 4 of this section, as applicable, and the classroom trust fund under section 163.043 shall not be less than the greater of state revenue received by a district in the 2004-05 or 2005-06 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payment amounts multiplied by the sum of one plus the product of one-third multiplied by the remainder of the dollar value modifier minus one;

(b) For the 2007-08 school year, the state revenue received by a district from the state aid calculation under subsections 1 and 4 of this section, as applicable, and the classroom trust fund under section 163.043 shall not be less than the greater of state revenue received by a district in the 2004-05 or 2005-06 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payment amounts multiplied by the sum of one plus the product of two-thirds multiplied by the remainder of the dollar value modifier minus one;

(c) For the 2008-09 school year, the state revenue received by a district from the state aid calculation under subsections 1 and 4 of this section, as applicable, and the classroom trust fund under section 163.043 shall not be less than the greater of state revenue received by a district in the 2004-05 or 2005-06 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payment amounts multiplied by the dollar value modifier;

(d) For each year subsequent to the 2008-09 school year, the amount shall be no less than that computed in paragraph (c) of this subdivision;

(3) The department of elementary and secondary education shall make an addition in the payment amount specified in subsection 1 of this section to assure compliance with the provisions contained in this subsection.

3. School districts that meet the requirements of section 163.021 shall receive categorical add-on revenue as provided in this subsection. The categorical add-on for the district shall be the sum of: seventy-five percent of the district allowable transportation costs under section 163.161; the career ladder entitlement for the district, as provided for in sections 168.500 to 168.515; the vocational education entitlement for the district, as provided for in section 167.332; and the district educational and screening program entitlements as provided for in sections 178.691 to 178.699. The categorical add-on revenue amounts may be adjusted to accommodate available appropriations.

4. In the 2006-07 school year and each school year thereafter for five years, those districts entitled to receive state aid under the provisions of subsection 1 of this section shall receive state aid in an amount as provided in this subsection.

(1) For the 2006-07 school year, the amount shall be fifteen percent of the amount of state aid calculated for the district for the 2006-07 school year under the provisions of subsection 1 of this section, plus eighty-five percent of the total amount of state revenue received by the district for the 2005-06 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payments less any amounts received under section 163.043.

(2) For the 2007-08 school year, the amount shall be thirty percent of the amount of state aid calculated for the district for the 2007-08 school year under the provisions of subsection 1 of this section, plus seventy percent of the total amount of state revenue received by the district for the 2005-06 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payments less any amounts received under section 163.043.

(3) For the 2008-09 school year, the amount of state aid shall be forty-four percent of the amount of state aid calculated for the district for the 2008-09 school year under the provisions of subsection 1 of this section plus fifty-six percent of the total amount of state revenue received by the district for the 2005-06 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payments less any amounts received under section 163.043.

(4) For the 2009-10 school year, the amount of state aid shall be fifty-eight percent of the amount of state aid calculated for the district for the 2009-10 school year under the provisions of subsection 1 of this section plus forty-two percent of the total amount of state revenue received by the district for the 2005-06 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payments less any amounts received under section 163.043.

(5) For the 2010-11 school year, the amount of state aid shall be seventy-two percent of the amount of state aid calculated for the district for the 2010-11 school year under the provisions of subsection 1 of this section plus twenty-eight percent of the total amount of state revenue received by the district for the 2005-06 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payments less any amounts received under section 163.043.

(6) For the 2011-12 school year, the amount of state aid shall be eighty-six percent of the amount of state aid calculated for the district for the 2011-12 school year under the provisions of subsection 1 of this section plus fourteen percent of the total amount of state revenue received by the district for the 2005-06 school year from the foundation formula, line 14, gifted, remedial reading, exceptional pupil aid, fair share, and free textbook payments less any amounts received under section 163.043.

(7) (a) Notwithstanding subdivision (18) of section 163.011, the state adequacy target may not be adjusted downward to accommodate available appropriations in any year governed by this subsection.

(b) a. For the 2006-07 school year, if a school district experiences a decrease in summer school average daily attendance of more than twenty percent from the district's 2005-06 summer school average daily attendance, an amount equal to the product of the percent reduction that is in excess of twenty percent of the district's summer school average daily attendance multiplied by the funds generated by the district's summer school program in the 2005-06 school year shall be subtracted from the district's current year payment amount.

b. For the 2007-08 school year, if a school district experiences a decrease in summer school average daily attendance of more than thirty percent from the district's 2005-06 summer school average daily attendance, an amount equal to the product of the percent reduction that is in excess of thirty percent of the district's summer school average daily attendance multiplied by the funds generated by the district's summer school program in the 2005-06 school year shall be subtracted from the district's payment amount.

c. For the 2008-09 school year, if a school district experiences a decrease in summer school average daily attendance of more than thirty-five percent from the district's 2005-06 summer school average daily attendance, an amount equal to the product of the percent reduction that is in excess of thirty-five percent of the district's summer school average daily attendance multiplied by the funds generated by the district's summer school program in the 2005-06 school year shall be subtracted from the district's payment amount.

d. Notwithstanding the provisions of this paragraph, no such reduction shall be made in the case of a district that is receiving a payment under section 163.044 or any district whose regular school term average daily attendance for the preceding year was three hundred fifty or less.

e. This paragraph shall not be construed to permit any reduction applied under this paragraph to result in any district receiving a current-year payment that is less than the amount calculated for such district under subsection 2 of this section.

(c) If a school district experiences a decrease in its gifted program enrollment of more than twenty percent from its 2005-06 gifted program enrollment in any year governed by this subsection, an amount equal to the product of the percent reduction in the district's gifted program enrollment multiplied by the funds generated by the district's gifted program in the 2005-06 school year shall be subtracted from the district's current year payment amount.

5. For any school district meeting the eligibility criteria for state aid as established in section 163.021, but which is considered an option district under section 163.042 and therefore receives no state aid, the commissioner of education shall present a plan to the superintendent of the school district for the waiver of rules and the duration of said waivers, in order to promote flexibility in the operations of the district and to enhance and encourage efficiency in the delivery of instructional services as provided in section 163.042.

6. (1) No less than seventy-five percent of the state revenue received under the provisions of subsections 1, 2, and 4 of this section shall be placed in the teachers' fund, and the remaining percent of such moneys shall be placed in the incidental fund. No less than seventy-five percent of one-half of the funds received from the school district trust fund distributed under section 163.087 shall be placed in the teachers' fund. One hundred percent of revenue received under the provisions of section 163.161 shall be placed in the incidental fund. One hundred percent of revenue received under the provisions of sections 168.500 to 168.515 shall be placed in the teachers' fund.

(2) A school district shall spend for certificated compensation and tuition expenditures each year:

(a) An amount equal to at least seventy-five percent of the state revenue received under the provisions of subsections 1, 2, and 4 of this section;

(b) An amount equal to at least seventy-five percent of one-half of the funds received from the school district trust fund distributed under section 163.087 during the preceding school year; and

(c) Beginning in fiscal year 2008, as much as was spent per the second preceding year's weighted average daily attendance for certificated compensation and tuition expenditures the previous year from revenue produced by local and county tax sources in the teachers' fund, plus the amount of the incidental fund to teachers' fund transfer calculated to be local and county tax sources by dividing local and county tax sources in the incidental fund by total revenue in the incidental fund. In the event a district fails to comply with this provision, the amount by which the district fails to spend funds as provided herein shall be deducted from the district's state revenue received under the provisions of subsections 1, 2, and 4 of this section for the following year, provided that the state board of education may exempt a school district from this provision if the state board of education determines that circumstances warrant such exemption.

7. If a school district's annual audit discloses that students were inappropriately identified as eligible for free and reduced lunch, special education, or limited English proficiency and the district does not resolve the audit finding, the department of elementary and secondary education shall require that the amount of aid paid pursuant to the weighting for free and reduced lunch, special education, or limited English proficiency in the weighted average daily attendance on the inappropriately identified pupils be repaid by the district in the next school year and shall additionally impose a penalty of one hundred percent of such aid paid on such pupils, which penalty shall also be paid within the next school year. Such amounts may be repaid by the district through the withholding of the amount of state aid.

(L. 1963 p. 200 § 4-3 and p. 335 § 161.031, A.L. 1965 p. 284, A.L. 1965 2d Ex. Sess. p. 894, A.L. 1967 p. 246, A.L. 1967 1st Ex. Sess. p. 881, A.L. 1969 p. 268, A.L. 1975 H.B. 945, A.L. 1976 S.B. 524, A.L. 1977 H.B. 131, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1984 H.B. 856 & 1358, A.L. 1985 H.B. 463, A.L. 1986 S.B. 707, A.L. 1993 S.B. 380, A.L. 1996 S.B. 795, et al., A.L. 1997 H.B. 641 & 593, A.L. 1998 S.B. 781, A.L. 2000 S.B. 944, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2005 S.B. 287, A.L. 2006 S.B. 894, A.L. 2009 S.B. 291)

(Source: RSMo 1959 §§ 161.031, 161.061)

Effective 7-13-09



Section 163.036 Estimates of weighted average daily attendance, authorized, how computed--summer school computation--error in computation between actual and estimated attendance, how corrected--use of assessed valuation for state aid--delinquency in payment of property tax, effect on assessment.

Estimates of weighted average daily attendance, authorized, how computed--summer school computation--error in computation between actual and estimated attendance, how corrected--use of assessed valuation for state aid--delinquency in payment of property tax, effect on assessment.

163.036. 1. In computing the amount of state aid a school district is entitled to receive for the minimum school term only under section 163.031, a school district may use an estimate of the weighted average daily attendance for the current year, or the weighted average daily attendance for the immediately preceding year or the weighted average daily attendance for the second preceding school year, whichever is greater. Beginning with the 2006-07 school year, the summer school attendance included in the average daily attendance as defined in subdivision (2) of section 163.011 shall include only the attendance hours of pupils that attend summer school in the current year. Beginning with the 2004-05 school year, when a district's official calendar for the current year contributes to a more than ten percent reduction in the average daily attendance for kindergarten compared to the immediately preceding year, the payment attributable to kindergarten shall include only the current year kindergarten average daily attendance. Any error made in the apportionment of state aid because of a difference between the actual weighted average daily attendance and the estimated weighted average daily attendance shall be corrected as provided in section 163.091, except that if the amount paid to a district estimating weighted average daily attendance exceeds the amount to which the district was actually entitled by more than five percent, interest at the rate of six percent shall be charged on the excess and shall be added to the amount to be deducted from the district's apportionment the next succeeding year.

2. Notwithstanding the provisions of subsection 1 of this section or any other provision of law, the state board of education shall make an adjustment for the immediately preceding year for any increase in the actual weighted average daily attendance above the number on which the state aid in section 163.031 was calculated. Said adjustment shall be made in the manner providing for correction of errors under subsection 1 of this section.

3. Any error made in the apportionment of state aid because of a difference between the actual equalized assessed valuation for the current year and the estimated equalized assessed valuation for the current year shall be corrected as provided in section 163.091, except that if the amount paid to a district estimating current equalized assessed valuation exceeds the amount to which the district was actually entitled, interest at the rate of six percent shall be charged on the excess and shall be added to the amount to be deducted from the district's apportionment the next succeeding year.

4. For the purposes of distribution of state school aid pursuant to section 163.031, a school district with ten percent or more of its assessed valuation that is owned by one person or corporation as commercial or personal property who is delinquent in a property tax payment may elect, after receiving notice from the county clerk on or before March fifteenth that more than ten percent of its current taxes due the preceding December thirty-first by a single property owner are delinquent, to use in the local effort calculation of the state aid formula the district's equalized assessed valuation for the preceding year or the actual assessed valuation of the year for which the taxes are delinquent less the assessed valuation of property for which the current year's property tax is delinquent. To qualify for use of the actual assessed valuation of the year for which the taxes are delinquent less the assessed valuation of property for which the current year's property tax is delinquent, a district must notify the department of elementary and secondary education on or before April first, except in the year enacted, of the current year amount of delinquent taxes, the assessed valuation of such property for which delinquent taxes are owed and the total assessed valuation of the district for the year in which the taxes were due but not paid. Any district giving such notice to the department of elementary and secondary education shall present verification of the accuracy of such notice obtained from the clerk of the county levying delinquent taxes. When any of the delinquent taxes identified by such notice are paid during a four-year period following the due date, the county clerk shall give notice to the district and the department of elementary and secondary education, and state aid paid to the district shall be reduced by an amount equal to the delinquent taxes received plus interest. The reduction in state aid shall occur over a period not to exceed five years and the interest rate on excess state aid not refunded shall be six percent annually.

5. If a district receives state aid based on equalized assessed valuation as determined by subsection 4 of this section and if prior to such notice the district was paid state aid pursuant to section 163.031, the amount of state aid paid during the year of such notice and the first year following shall equal the sum of state aid paid pursuant to section 163.031 plus the difference between the state aid amount being paid after such notice minus the amount of state aid the district would have received pursuant to section 163.031 before such notice. To be eligible to receive state aid based on this provision the district must levy during the first year following such notice at least the maximum levy permitted school districts by article X, section 11(b) of the Missouri Constitution and have a voluntary rollback of its tax rate which is no greater than one cent per one hundred dollars assessed valuation.

(L. 1967 p. 248, A.L. 1969 p. 268, A.L. 1977 H.B. 131, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1991 S.B. 411, A.L. 1993 S.B. 380, A.L. 1997 H.B. 641 & 593, A.L. 1999 H.B. 889, A.L. 2000 S.B. 573, A.L. 2002 H.B. 1711, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 163.038 Districts with a county municipal court, payments to be made.

Districts with a county municipal court, payments to be made.

163.038. Notwithstanding any provision of law to the contrary, any school district that is located at least partially in any county that creates a county municipal court or is otherwise eligible to prosecute county ordinance violations under section 66.010, et seq., after January 1, 2006, shall be entitled to a payment amount from the department of elementary and secondary education in addition to all other payments required under this chapter equal to the decrease, if any, in the amount of revenue a district receives from fines in the current year from the revenue the district received from fines in fiscal year 2005.

(L. 2007 S.B. 22 merged with S.B. 456)



Section 163.041 Computation of average daily attendance for first apportionment to reorganized district.

Computation of average daily attendance for first apportionment to reorganized district.

163.041. The average daily attendance for the first apportionment of state school moneys to any enlarged school district organized under the provisions of sections 162.101 to 162.201 shall be computed by adding together the total average daily attendance in each district that has become a component part of the enlarged district.

(L. 1963 p. 200 § 4-4)

(Source: RSMo 1959 § 165.703)



Section 163.042 Option district election, effect of--notification to department of election.

Option district election, effect of--notification to department of election.

163.042. 1. Any board of any school district may elect in any fiscal year to be considered an option district. Such option districts shall not be entitled to any state aid under section 163.031 or 163.043. In exchange for forgoing state aid, option districts shall be granted waivers from all Missouri school improvement plan provisions and any requirements otherwise imposed on the school district related to the authority of the state board of education to classify school districts under section 161.092, all fund transfer restrictions under chapter 165, and such other rules as determined by the commissioner of education. Nothing in this section exempts any school district from its requirement to administer the state assessment. Further, such districts may choose not to comply with any requirements of federal law and any funding attached to such requirements, provided that such noncompliance is not prohibited under federal law. In any year in which a district elects to be an option district, no locally generated revenue shall be transferred to the state in any manner whatsoever.

2. Between June first and June thirtieth of each year, any board of any district electing to be considered an option district for the following fiscal year shall notify the department of elementary and secondary education of such intention. The department shall promulgate rules concerning the specific eligibility criteria for a district to become and apply for option district status.

(L. 2005 S.B. 287)

Effective 7-01-06



Section 163.043 Classroom trust fund created, distribution of moneys--use of moneys by districts.

Classroom trust fund created, distribution of moneys--use of moneys by districts.

163.043. 1. For fiscal year 2007 and each subsequent fiscal year, the "Classroom Trust Fund", which is hereby created in the state treasury, shall be distributed by the state board of education to each school district in this state qualified to receive state aid pursuant to section 163.021 on an average daily attendance basis.

2. The moneys distributed pursuant to this section shall be spent at the discretion of the local school district. The moneys may be used by the district for:

(1) Teacher recruitment, retention, salaries, or professional development;

(2) School construction, renovation, or leasing;

(3) Technology enhancements or textbooks or instructional materials;

(4) School safety; or

(5) Supplying additional funding for required programs, both state and federal.

3. The classroom trust fund shall consist of all moneys transferred to it under section 160.534, all moneys otherwise appropriated or donated to it, and, notwithstanding any other provision of law to the contrary, all unclaimed lottery prize money.

4. The provisions of this section shall not apply to any option district as defined in section 163.042.

5. For the 2010-11 school year and for each subsequent year, all proceeds a school district receives from the classroom trust fund in excess of the amount the district received from the classroom trust fund in the 2009-10 school year shall be placed to the credit of the district's teachers' and incidental funds.

(L. 2005 S.B. 287, A.L. 2009 S.B. 291)

Effective 7-13-09



Section 163.044 Annual appropriation of fifteen million dollars for specified uses.

Annual appropriation of fifteen million dollars for specified uses.

163.044. 1. Beginning with the 2007 fiscal year and each subsequent fiscal year, the general assembly shall appropriate fifteen million dollars to be directed in the following manner to school districts with an average daily attendance of three hundred fifty students or less in the school year preceding the payment year:

(1) Ten million dollars shall be distributed to the eligible districts in proportion to their average daily attendance; and

(2) Five million dollars shall be directed to the eligible districts that have an operating levy for school purposes in the current year equal to or greater than the performance levy and any school districts which have an operating levy for school purposes in the current year less than the performance levy solely due to a modification of such district's levy required under subdivision (4) of subsection 5 of section 137.073. A tax-rate-weighted average daily attendance shall be calculated for each eligible district in proportion to its operating levy for school purposes for the current year divided by the performance levy with that result multiplied by the district's average daily attendance in the school year preceding the payment year. The total appropriation pursuant to this subdivision shall then be divided by the sum of the tax-rate-weighted average daily attendance of the eligible districts, and the resulting amount per tax-rate-weighted average daily attendance shall be multiplied by each eligible district's tax-rate-weighted average daily attendance to determine the amount to be paid to each eligible district.

2. The payment under this section shall not be transferred to the capital projects fund.

3. Except as provided in subsection 2 of this section, districts receiving payments under this section may use the moneys for, including but not limited to, the following:

(1) Distance learning;

(2) Extraordinary transportation costs;

(3) Rural teacher recruitment; and

(4) Student learning opportunities not available within the district.

(L. 2005 S.B. 287, A.L. 2008 S.B. 711)



Section 163.051 Forced closing of school--state aid based on prior year's attendance.

Forced closing of school--state aid based on prior year's attendance.

163.051. The state board of education, in the apportionment of the state school moneys fund, may use the average daily attendance of the next full year preceding or project the average daily attendance for the current year based on the average daily attendance for the last fifty days the schools of the district were in session before the schools were forced to close before the expiration of the term or before average daily attendance dropped substantially because of a disaster caused by flood, fire, windstorm or any natural disaster when all or part of the district is designated a disaster area by the governor of the state, or when districts have been forced to close because of nonpayment of taxes as a result of flooding or drought conditions or because of loss of surplus funds occasioned by bank failures in any county of the state.

(L. 1963 p. 200 § 4-5, A.L. 1973 H.B. 38)

(Source: RSMo 1959 § 161.070)

Effective 6-27-73



Section 163.071 State aid for pupils residing on federal lands.

State aid for pupils residing on federal lands.

163.071. 1. If federal regulations permit inclusion of federal impact aid received pursuant to P.L. 81-874, in part or in full, as a component of local effort in this chapter, then the weighted average daily attendance for a district which provides an approved program for pupils residing on federal lands shall include those pupils residing on federal lands in the district.

2. If federal regulations forbid inclusion of federal impact aid received pursuant to P.L. 81-874, in part or in full, as a component of local effort in this chapter, then the weighted average daily attendance for a district which provides an approved program for pupils residing on federal lands shall not include those pupils residing on federal lands in the district and the district shall be entitled to state aid for pupils residing on federal lands in an amount to be determined as follows: the total amount apportioned to the district by the state under section 163.031 for resident pupils shall be divided by the average daily attendance of resident pupils in the district and the quotient resulting shall be multiplied by the number of pupils in average daily attendance in grades kindergarten through twelve residing on the federal lands. The additional state aid under this section shall be paid in the same manner as other apportionments made under section 163.031.

(L. 1963 p. 200 § 4-7, A.L. 1993 S.B. 380, A.L. 2005 S.B. 287)

(Source: RSMo 1959 § 161.035)

Effective 7-01-06



Section 163.073 Aid for programs provided by the division of youth services--amount, how determined--payment by district of domicile of the child, amount.

Aid for programs provided by the division of youth services--amount, how determined--payment by district of domicile of the child, amount.

163.073. 1. When an education program, as approved under section 219.056, is provided for pupils by the division of youth services in one of the facilities operated by the division for children who have been assigned there by the courts, the division of youth services shall be entitled to state aid for pupils being educated by the division of youth services in an amount to be determined as follows: the total amount apportioned to the division of youth services shall be an amount equal to the average per weighted average daily attendance amount apportioned for the preceding school year under section 163.031, multiplied by the number of full-time equivalent students served by facilities operated by the division of youth services. The number of full-time equivalent students shall be determined by dividing by one hundred seventy-four days the number of student-days of education service provided by the division of youth services to elementary and secondary students who have been assigned to the division by the courts and who have been determined as inappropriate for attendance in a local public school. A student day shall mean one day of education services provided for one student. In addition, other provisions of law notwithstanding, the division of youth services shall be entitled to funds under section 163.087. The number of full-time equivalent students as defined in this section shall be considered as "September membership" and as "average daily attendance" for the apportioning of funds under section 163.087.

2. The educational program approved under section 219.056 as provided for pupils by the division of youth services shall qualify for funding for those services provided to handicapped or severely handicapped children. The department of elementary and secondary education shall cooperate with the division of youth services in arriving at an equitable funding for the services provided to handicapped children in the facilities operated by the division of youth services.

3. Each local school district or special school district constituting the domicile of a child placed in programs or facilities operated by the division of youth services or residing in another district pursuant to assignment by the division of youth services shall pay toward the per pupil cost of educational services provided by the serving district or agency an amount equal to the average sum produced per child by the local tax effort of that district. A special school district shall pay the average sum produced per child by the local tax efforts of the component districts. This amount paid by the local school district or the special school district shall be on the basis of full-time equivalence as determined in section 163.011, not to exceed the actual per pupil local tax effort.

(L. 1986 S.B. 707, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 163.081 Secretary to report to state department, when, contents, penalty--distribution, when.

Secretary to report to state department, when, contents, penalty--distribution, when.

163.081. 1. Between June fifteenth and June thirtieth each year the secretary of each school district shall make a report to the state department of elementary and secondary education which shall contain all necessary data for calculating the amounts of state support which each district is to receive for the following school year. Reports shall be forwarded to the state board of education on or before July fifteenth. Any district secretary, superintendent or teacher who knowingly furnishes any false information in the reports, or neglects or refuses to make the reports, is guilty of a misdemeanor and shall be punished by a fine of not more than five hundred dollars or imprisonment in the county jail for not more than six months or by both such fine and imprisonment.

2. The moneys appropriated for the state schools in any such year shall be distributed to the several districts entitled thereto through twelve monthly disbursements, provided that the total disbursements through the twelve payments shall not exceed the total amount appropriated for such purpose.

(L. 1963 p. 200 § 4-8 and p. 338 § 161.051, A.L. 1973 H.B. 158, A.L. 1977 H.B. 130, A.L. 1982 H.B. 1450, A.L. 2005 S.B. 287)

(Source: RSMo 1959 § 161.051)

Effective 7-01-06



Section 163.083 Distribution of state aid--treasurer may disregard certain requirements.

Distribution of state aid--treasurer may disregard certain requirements.

163.083. When distributing the state aid authorized by the provisions of sections 162.935, 162.975, 162.980*, 162.985**, 162.900, 163.031, 163.161 and all other moneys distributed by the state department of elementary and secondary education, the state treasurer may, in any year if requested by a school district, disregard the provision in section 30.180 requiring the treasurer to convert the warrant requesting payment into a check or draft and wire transfer the amount to be distributed to the school district directly to the school district's designated depositary for credit to the school district's account.

(L. 1977 H.B. 130 § 5, A.L. 1982 H.B. 1450, A.L. 1990 S.B. 740, A.L. 2005 H.B. 258)

*Section 162.980 was repealed in 1997 by H.B. 641 & 593.

**Section 162.985 was repealed in 1977 by H.B. 131.



Section 163.087 School district trust fund distribution, certain school districts--districts foregoing reduction in total operating levy, calculation of entitlement.

School district trust fund distribution, certain school districts--districts foregoing reduction in total operating levy, calculation of entitlement.

163.087. 1. Money in the school district trust fund shall be distributed to each school district in the state in the same ratio that the weighted average daily attendance in the district bears to the total weighted average daily attendance in all such school districts for the preceding year, except as otherwise provided in section 163.031. In addition, each such district which is providing an approved program for pupils residing on federal lands shall receive an amount which shall be determined as follows: weighted average daily attendance for pupils residing on federal lands shall be calculated separately for the district in the manner provided in section 163.011, treating such pupils as residents of the district for this purpose. Such weighted average daily attendance shall be multiplied by one-half of the amount to be received by the district, pursuant to this subsection, per weighted average daily attendance not residing on federal lands.

2. Money in the fund shall be distributed monthly. The state board of education shall certify the amounts to be distributed to the several school districts to the commissioner of administration who shall issue the warrants therefor.

3. Money received by a school district from the school district trust fund shall be deemed to be local tax revenue derived for the same fiscal year in which the money is received for the teachers' and incidental funds. In the calculation of state aid for the district under the provisions of section 163.031, one-half the amount received by the district in the first preceding year shall be included in local effort as provided in section 163.031.

(L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1983 H.B. 310, A.L. 1993 S.B. 380, A.L. 1995 S.B. 255, A.L. 2005 S.B. 287)

Effective 7-1-06



Section 163.091 Correction of errors in apportionment of state aid.

Correction of errors in apportionment of state aid.

163.091. The state board of education may correct any error made in the apportionment of the state school moneys fund and classroom trust fund among the various districts of this state out of the state school moneys fund and classroom trust fund of the year next following the date when the mistake was made. The state board of education shall certify the amount set apart to any school district for the purpose of correcting any error to the commissioner of administration, and the commissioner of administration shall certify the amount so apportioned for proper payment, and the district treasurer shall credit the funds as the funds of the year in which the error occurred. If any district has received funds in excess of the amount to which it was entitled, its apportionment for the next succeeding year shall be reduced accordingly.

(L. 1963 p. 200 § 4-9, A.L. 1977 H.B. 130, S.B. 82, A.L. 2005 S.B. 287)

(Source: RSMo 1959 § 161.080)

Effective 7-01-06



Section 163.095 Erroneously set levy in capital projects fund, department to revise state aid calculation (St. Louis County).

Erroneously set levy in capital projects fund, department to revise state aid calculation (St. Louis County).

163.095. For any district in the county with a charter form of government and with more than one million inhabitants that in calendar year 2005 (school year 2005-06) erroneously set a levy in the capital projects fund rather than the incidental fund and reported the capital projects amount to the county for which the county issued tax notices and the district received taxes for calendar year 2005, the department of elementary and secondary education shall calculate the amount the district would have received in state school aid for fiscal year 2006 had the district placed the levy in the incidental fund rather than the capital projects fund and use this revised 2005-06 calculated funding amount in the distribution of state school aid for fiscal year 2007 and subsequent years. The sum of the amounts due to the school district in state school aid after recalculation for fiscal years 2007, 2008, 2009, and 2010 shall be divided and distributed to the school district in equal amounts in fiscal years 2010, 2011, 2012, and 2013. The calculation shall not change the actual funding due the district for the 2005-06 school year.

(L. 2009 S.B. 291)



Section 163.161 State aid for transportation of pupils--powers of state board to approve routes, or portions of routes--effect--limitations on use of funds.

State aid for transportation of pupils--powers of state board to approve routes, or portions of routes--effect--limitations on use of funds.

163.161. 1. Any school district which makes provision for transporting pupils as provided in section 162.621 and sections 167.231 and 167.241 shall receive state aid for the ensuing year for such transportation on the basis of the cost of pupil transportation services provided the current year. A district shall receive, pursuant to section 163.031, an amount not greater than seventy-five percent of the allowable costs of providing pupil transportation services to and from school and to and from public accredited vocational courses, and shall not receive an amount per pupil greater than one hundred twenty-five percent of the state average approved cost per pupil transported the second preceding school year, except when the state board of education determines that sufficient circumstances exist to authorize amounts in excess of the one hundred twenty-five percent of the state average approved cost per pupil transported the second previous year.

2. The state board of education shall determine public school district route approval procedures to be used by each public school district board of education to approve all bus routes or portions of routes and determine the total miles each public school district needs for safe and cost-efficient transportation of the pupils and the state board of education shall determine allowable costs. No state aid shall be paid for the costs of transporting pupils living less than one mile from the school. However, if the state board of education determines that circumstances exist where no appreciable additional expenses are incurred in transporting pupils living less than one mile from school, such pupils may be transported without increasing or diminishing the district's entitlement to state aid for transportation.

3. State aid for transporting handicapped and severely handicapped students attending classes within the school district or in a nearby district under a contractual arrangement shall be paid in accordance with the provisions of section 163.031 and an amount equal to seventy-five percent of the additional cost of transporting handicapped and severely handicapped students above the average per pupil cost of transporting all students of the district shall be apportioned pursuant to section 163.031 where such special transportation is approved in advance by the department of elementary and secondary education. State aid for transportation of handicapped and severely handicapped children in a special school district shall be seventy-five percent of allowable costs as determined by the state board of education which may for sufficient reason authorize amounts in excess of one hundred twenty-five percent of the state average approved cost per pupil transported the second previous year. In no event shall state transportation aid exceed seventy-five percent of the total allowable cost of transporting all pupils eligible to be transported; provided that no district shall receive reduced reimbursement for costs of transportation of handicapped and severely handicapped children based upon inefficiency.

4. No state transportation aid received pursuant to section 163.031 shall be used to purchase any school bus manufactured prior to April 1, 1977, that does not meet the federal motor vehicle safety standards.

(L. 1963 p. 200 § 4-16 and p. 335 § 165.143, A.L. 1965 p. 284, A.L. 1969 p. 268, A.L. 1973 H.B. 158, A.L. 1977 H.B. 131, A.L. 1978 H.B. 969, A.L. 1980 H.B. 1633, A.L. 1983 H.B. 815, A.L. 1985 H.B. 463, A.L. 1986 S.B. 707, A.L. 1987 H.B. 384 Revision, A.L. 1993 S.B. 380, A.L. 1998 S.B. 781)

(Source: RSMo 1959 § 165.143)



Section 163.172 Minimum teacher's salary--information to be provided to general assembly--salary defined.

Minimum teacher's salary--information to be provided to general assembly--salary defined.

163.172. 1. In school year 1994-95 and thereafter until school year 2006-07, the minimum teacher's salary shall be eighteen thousand dollars. Beginning in school year 2006-07, the minimum teacher's salary shall be twenty-two thousand dollars; in school year 2007-08, the minimum teacher's salary shall be twenty-three thousand dollars; in school year 2008-09, the minimum teacher's salary shall be twenty-four thousand dollars; in school year 2009-10 and thereafter, the minimum teacher's salary shall be twenty-five thousand dollars. Beginning in the school year 1996-97 until school year 2006-07, for any full-time teacher with a master's degree and at least ten years' teaching experience in a public school or combination of public schools, the minimum salary shall be twenty-four thousand dollars. Beginning in the school year 2006-07, for any full-time teacher with a master's degree in an academic teaching field and at least ten years' teaching experience in a public school or combination of public schools, the minimum salary shall be thirty thousand dollars; in the 2007-08 school year such minimum salary shall be thirty-one thousand dollars; in the 2008-09 school year such minimum salary shall be thirty-two thousand dollars; and in the 2009-10 school year such minimum salary shall be thirty-three thousand dollars.

2. Beginning with the budget requests for fiscal year 1991, the commissioner of education shall present to the appropriate committees of the general assembly information on the average Missouri teacher's salary, regional average salary data, and national average salary data.

3. All school salary information shall be public information.

4. As used in this section, the term "salary" shall be defined as the salary figure which appears on the teacher's contract and as determined by the local school district's basic salary schedule and does not include supplements for extra duties.

5. The minimum salary for any fully certificated teacher employed on a less than full-time basis by a school district, state school for the severely handicapped, the Missouri School for the Deaf, or the Missouri School for the Blind shall be prorated to reflect the amounts provided in subsection 1 of this section.

(L. 1985 H.B. 463 § 163.171, A.L. 1986 H.B. 1441, A.L. 1990 S.B. 740, A.L. 1993 S.B. 380, A.L. 1996 S.B. 795, et al., A.L. 2005 S.B. 287)

Effective 7-01-06



Section 163.191 State aid to community colleges--distribution to be based on resource allocation model, adjustment annually, factors involved--report on effectiveness of model, due when.

State aid to community colleges--distribution to be based on resource allocation model, adjustment annually, factors involved--report on effectiveness of model, due when.

163.191. 1. Each year public community colleges in the aggregate shall be eligible to receive from state funds, if state funds are available and appropriated, an amount up to but not more than fifty percent of the state community colleges' planned operating costs as determined by the department of higher education. As used in this subsection, the term "year" means from July first to June thirtieth of the following year. As used in this subsection, the term "operating costs" means all costs attributable to current operations, including all direct costs of instruction, instructors' and counselors' compensation, administrative costs, all normal operating costs and all similar noncapital expenditures during any year, excluding costs of construction of facilities and the purchase of equipment, furniture, and other capital items authorized and funded in accordance with subsection 2 of this section. Operating costs shall be computed in accordance with accounting methods and procedures to be specified by the department of higher education. The department of higher education shall review all institutional budget requests and prepare appropriation recommendations annually for the community colleges under the supervision of the department. The department's budget request shall include a recommended level of funding. Distribution of appropriated funds to community college districts shall be in accordance with the community college resource allocation model. This model shall be developed and revised as appropriate cooperatively by the community colleges and the department of higher education. The department of higher education shall recommend the model to the coordinating board for higher education for their approval. The core funding level for each community college shall initially be established at an amount agreed upon by the community colleges and the department of higher education. This amount will be adjusted annually for inflation, limited growth, and program improvements in accordance with the resource allocation model starting with fiscal year 1993. The department of higher education shall request new and separate state aid funds for any new districts for their first six years of operation. The request for the new districts shall be based upon the same level of funding being provided to the existing districts, and should be sufficient to provide for the growth required to reach a mature enrollment level. The department of higher education will be responsible for evaluating the effectiveness of the resource allocation model and will submit a report to the speaker of the house of representatives and president pro tem of the senate by November 1997, and every four years thereafter.

2. In addition to state funds received for operating purposes, each community college district shall be eligible to receive an annual appropriation, exclusive of any capital appropriations, for the cost of maintenance and repair of facilities and grounds, including surface parking areas, and purchases of equipment and furniture. Such funds shall not exceed in any year an amount equal to ten percent of the state appropriations, exclusive of any capital appropriations, to community college districts for operating purposes during the most recently completed fiscal year. The department of higher education may include in its annual appropriations request the necessary funds to implement the provisions of this subsection and when appropriated shall distribute the funds to each community college district as appropriated. The department of higher education appropriations request shall be for specific maintenance, repair, and equipment projects at specific community college districts, shall be in an amount of fifty percent of the cost of a given project as determined by the coordinating board and shall be only for projects which have been approved by the coordinating board through a process of application, evaluation, and approval as established by the coordinating board. The coordinating board, as part of its process of application, evaluation, and approval, shall require the community college district to provide proof that the fifty-percent share of funding to be defrayed by the district is either on hand or committed for maintenance, repair, and equipment projects. Only salaries or portions of salaries paid which are directly related to approved projects may be used as a part of the fifty-percent share of funding.

3. School districts offering two-year college courses pursuant to section 178.370 on October 31, 1961, shall receive state aid pursuant to subsections 1 and 2 of this section if all scholastic standards established pursuant to sections 178.770 to 178.890 are met.

4. In order to make postsecondary educational opportunities available to Missouri residents who do not reside in an existing community college district, community colleges organized pursuant to section 178.370 or sections 178.770 to 178.890 shall be authorized pursuant to the funding provisions of this section to offer courses and programs outside the community college district with prior approval by the coordinating board for higher education. The classes conducted outside the district shall be self-sustaining except that the coordinating board shall promulgate rules to reimburse selected out-of-district instruction only where prior need has been established in geographical areas designated by the coordinating board for higher education. Funding for such off-campus instruction shall be included in the appropriation recommendations, shall be determined by the general assembly and shall continue, within the amounts appropriated therefor, unless the general assembly disapproves the action by concurrent resolution.

5. A "community college" is an institution of higher education deriving financial resources from local, state, and federal sources, and providing postsecondary education primarily for persons above the twelfth grade age level, including courses in:

(1) Liberal arts and sciences, including general education;

(2) Occupational, vocational-technical; and

(3) A variety of educational community services.

Community college course offerings lead to the granting of certificates, diplomas, and/or associate degrees, but do not include baccalaureate or higher degrees.

6. When distributing state aid authorized for community colleges, the state treasurer may, in any year if requested by a community college, disregard the provision in section 30.180 requiring the state treasurer to convert the warrant requesting payment into a check or draft and wire transfer the amount to be distributed to the community college directly to the community college's designated deposit for credit to the community college's account.

(L. 1963 p. 200 § 4-19, A.L. 1965 p. 287, A.L. 1967 p. 249, A.L. 1972 S.B. 384, A.L. 1975 H.B. 526, A.L. 1981 S.B. 2, A.L. 1983 S.B. 160, A.L. 1985 H.B. 374, A.L. 1987 S.B. 335, A.L. 1988 H.B. 1456, A.L. 1989 H.B. 128, et al., A.L. 1990 H.B. 974 and 1358, A.L. 1991 H.B. 51, et al., A.L. 1992 H.B. 1102, A.L. 2000 H.B. 1486, A.L. 2001 S.B. 295, A.L. 2004 S.B. 1091)



Section 163.195 Disclaimer as to dollar amounts of future payments.

Disclaimer as to dollar amounts of future payments.

163.195. Passage of sections 143.998, 162.975, 163.011, 163.031, 163.036, 163.161 and 163.195 shall not be construed as a promise to fund the school foundation program at any particular dollar amount. Passage of sections 143.998, 162.975, 163.011, 163.031, 163.036, 163.161 and 163.195 shall provide a statutory formula to distribute whatever funds are appropriated by the legislature to the various public elementary and secondary school districts in the state.

(L. 1977 H.B. 131 § A)



Section 163.410 Compliance with certain expenditure requirements, school districts excused from, when.

Compliance with certain expenditure requirements, school districts excused from, when.

163.410. 1. Notwithstanding the provisions of section 163.021, in fiscal years 2011, 2012, and 2013, if the appropriation for subsections 1 and 2 of section 163.031 is less than the annualized calculation of the amount needed for the phase-in required under subsection 4 of section 163.031 for that fiscal year or the appropriation for transportation as provided in subsection 3 of section 163.031 is funded at a level that provides less than seventy-five percent of allowable costs, school districts shall be excused from compliance with:

(1) Spending funds for professional development as required under subsection 1 of section 160.530; and

(2) The fund placement and expenditure requirements of subsection 6 of section 163.031.

2. If the governor withholds funds for the school funding formula basic apportionment under section 163.031, in fiscal years 2011, 2012, and 2013, school districts shall be excused from compliance with the statutes listed in subsection 1 of this section in the following fiscal year.

(L. 2010 H.B. 1543)

Effective 7-01-10






Chapter 164 Tax Levies and Bonded Indebtedness

Section 164.011 Annual estimate of required funds, tax rates required, criteria for exceptions--estimates, where sent.

Annual estimate of required funds, tax rates required, criteria for exceptions--estimates, where sent.

164.011. 1. The school board of each district annually shall prepare an estimate of the amount of money to be raised by taxation for the ensuing school year, the rate required to produce the amount, and the rate necessary to sustain the school or schools of the district for the ensuing school year, to meet principal and interest payments on the bonded debt of the district and to provide the funds to meet other legitimate district purposes. In preparing the estimate, the board shall have sole authority in determining what part of the total authorized rate shall be used to provide revenue for each of the funds as authorized by section 165.011. Prior to setting tax rates for the teachers' and incidental funds, the school board of each school district annually shall set the tax rate for the capital projects fund as necessary to meet the expenditures of the capital projects fund after all transfers allowed pursuant to subsection 4 of section 165.011. Furthermore the tax rate set in the capital projects fund shall not require the reduction of the equalized combined tax rates for the teachers' and incidental funds to be less than the greater of the minimum operating levy for the current year for school purposes established under subsection 2 of section 163.021.

2. The school board of each district shall forward the estimate to the county clerk on or before September first. In school districts divided by county lines, the estimate shall be forwarded to the proper officer of each county in which any part of the district lies.

(L. 1963 p. 200 § 5-1, A.L. 1971 H.B. 469, A.L. 1987 H.B. 909, A.L. 1994 S.B. 676, A.L. 1995 S.B. 255, A.L. 1996 S.B. 795, et al., A.L. 1998 S.B. 658, A.L. 2005 S.B. 287)

(Source: RSMo 1959 §§ 165.077, 165.477, 165.480)

Effective 7-01-06



Section 164.013 Schools, certain districts, operating levy adjustment required when, effect--not to affect senior citizen tax relief benefit.

Schools, certain districts, operating levy adjustment required when, effect--not to affect senior citizen tax relief benefit.

164.013. 1. When the revenue from the rate of one cent on the dollar of the state sales is collected for distribution under the provisions of section 163.087, the school board of each seven-director, including special districts, urban and metropolitan school districts, after determining its budget for the school year and the rate of levy needed to produce the required revenue as provided in section 164.011, and after making any other adjustments to the levy that may be required by any other law, shall, unless at least a simple majority of district voters voting thereon have approved a proposal to forego all or part of a reduction in the total operating levy for school purposes as provided for in this section, reduce the total operating levy for school purposes in an amount sufficient to decrease the revenue it would have received therefrom by an amount equal to fifty percent of the previous fiscal year's sales tax receipts excluding the sales tax revenue estimated to be received by the district attributable to pupils residing on federal lands and excluding the amount of sales tax revenue estimated to be necessary to offset the loss of property tax revenue to the school district under the provisions of section 50.338, except that the provision of this section shall not require a school board to reduce its total operating levy for school purposes below an amount which is equal to the highest amount specified in subsection 2 of section 163.021 as an eligibility requirement for state aid or increased state aid pursuant to section 163.031. Loss of revenue, due to a decrease in the assessed valuation of real property located within the school district as a result of general reassessment, and from state-assessed railroad and utility distributable property based upon the previous fiscal year's receipts shall be considered in lowering the rate of levy to comply with this section in the year of general reassessment and in each subsequent year. For any district for which the total assessed valuation of the district is reduced as a result of a natural disaster for which the county or counties containing the district were designated a disaster area, the reduction of the total operating levy for school purposes pursuant to this section may, at the district's discretion, be calculated either on the district's current assessed valuation or upon the district's assessed valuation for the year preceding the natural disaster, until the fifth year following the designation as a disaster area or until the district's assessed valuation equals or exceeds the district's assessed valuation for the year preceding the disaster, whichever first occurs. In the event that in the immediately preceding year the school district actually received more or less sales tax revenue than estimated, the school board shall adjust its operating levy for the current year to reflect such increase or decrease. Adjustments in the tax rate of a school district pursuant to the provisions of this section shall in no way affect the eligibility of claimants for benefits, or the amount of claimants' benefits, under the provisions of sections 135.010 to 135.035. Such claimants shall, if they are otherwise qualified, receive the benefits to which they were or would have been entitled in the year prior to March 3, 1983. There shall be transferred from the school district trust fund to the general revenue fund an amount equal to the difference in the amount paid or credited or which would have been paid or credited to individuals qualifying under sections 135.010 to 135.035 in the year prior to March 3, 1983, and the amount paid or credited under the provisions of such sections each year thereafter. The director of revenue shall certify the amount payable from the school district trust fund to the general revenue fund to the state treasurer, the commissioner of administration and the state board of education on or before the first day of each month. Any school district required to reduce its total operating levy under the provisions of this section shall not become ineligible for state aid under the provisions of section 163.021 because of such required reduction. In the event a district fails to reduce its operating levy in compliance with this section, an amount equivalent to the amount by which the district fails to reduce its levy shall be deducted from the district's apportionment of state aid under the provisions of section 163.031 for the following year.

2. In a year of general reassessment, as defined by section 137.073, or assessment maintenance as defined by section 137.115, in which a school district in reliance upon the information then available to it relating to the total assessed valuation of such school district revises its property tax levy pursuant to section 137.073 or 137.115, and it is subsequently determined by decisions of the state tax commission or a court pursuant to sections 138.430 to 138.433 or due to clerical errors or corrections in the calculation or recordation of assessed valuations that the assessed valuation of such school district has been changed, and but for such change the school district would have adopted a different levy on the date of its original action, then the school district may adjust its levy to an amount to reflect such change in assessed valuation, including, if necessary, a change in the levy reduction required by this section to the amount it would have levied had the correct assessed valuation been known to it on the date of its original action, provided:

(1) The school district first levies the maximum levy allowed without a vote of the people by article X, section 11(b) of the constitution; and

(2) The school district first adopts the tax rate ceiling otherwise authorized by other laws of this state; and

(3) The levy adjustment or reduction may include a one-time correction to recoup lost revenues the school district was entitled to receive during the prior year.

(L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1983 H.B. 310, A.L. 1985 S.B. 152, A.L. 1987 S.B. 117, A.L. 1988 S.B. 797, A.L. 1992 H.B. 1478, et al., A.L. 1993 S.B. 380, A.L. 1994 S.B. 676)

Effective 7-12-94



Section 164.021 Excess levy, procedure.

Excess levy, procedure.

164.021. 1. Whenever it becomes necessary, in the judgment of the school board of any school district in the state, to increase the tax rate beyond the rate authorized by the constitution for district purposes without voter approval plus the last tax rate approved by the voters for school purposes, or when voters of the district equal in number to ten percent or more of the number of votes cast for the member of the school board receiving the greatest number of votes cast at the last school election in the district wherein board members were elected, petition the board, in writing, for an increase in the tax rate, the board shall determine the rate of taxation necessary to be levied in excess of the existing rate and submit the proposition as to whether the rate of taxation shall be increased by the board to the voters of the district. The proposal may be submitted at an election.

2. If the necessary majority of the voters voting thereon, as required by article X, section 11(c), of the constitution, favor the proposed increase, the result of vote, including the rate of taxation so voted, shall be certified by the clerk of the district to the clerk of the commission of the proper county or counties, who, on receipt thereof, shall assess the amount so certified, effective as of September twentieth next following, against all taxable property of the school district as provided by law. In metropolitan districts the certification shall be made by the secretary of the board as required by law.

(L. 1963 p. 200 § 5-2, A.L. 1967 p. 238, A.L. 1971 H.B. 469, A.L. 1976 H.B. 1162, A.L. 1978 H.B. 971)

(Source: RSMo 1959 §§ 165.080, 165.487, 165.490, 165.493, 165.638)



Section 164.031 Form of ballot.

Form of ballot.

164.031. The question shall be submitted in substantially the following form:

Shall the school board of . . . . . . . (name of district) be authorized to increase the operating tax levy for . . . . . . (list purpose or purposes) by . . . . . . (amount of increase) per one hundred dollars of assessed valuation? If this proposition is approved, the adjusted operating levy of the school district is estimated to be . . . . . . . (amount) per one hundred dollars of assessed valuation.

(L. 1963 p. 200 § 5-3, A.L. 1971 H.B. 469, A.L. 1977 H.B. 130, A.L. 1978 H.B. 971, A.L. 1992 S.B. 581)

(Source: RSMo 1959 §§ 165.080, 165.487, 165.490, 165.493, 165.638)

Effective 4-17-92



Section 164.041 County clerk to assess the rate returned and extend taxes on tax books.

County clerk to assess the rate returned and extend taxes on tax books.

164.041. Based on the estimates of the various districts, the county clerk shall proceed to assess the amount so returned against all taxable property in each district, as shown by the last annual assessment for state and county purposes, at the rate lawfully determined by the school board or legally authorized by the voters of the district as of September twentieth of that year. All taxes shall be extended by the county clerk upon the general tax books of the county for the year in separate columns arranged for that purpose. He shall list the names of all persons owning any personal property who do not reside in any school district, and the value thereof; and shall list all lands and town lots in any territory not organized into a school district, and shall levy a tax of sixty-five cents on the hundred dollars valuation on all such taxable property, to be collected as other taxes and deposited in the county school fund. The county assessor in listing personal property shall take the number of the school district in which the taxpayer resides at the time of making his list, to be by him marked on the list, and also on the personal assessment book, in columns provided for that purpose.

(L. 1963 p. 200 § 5-4, A.L. 1976 H.B. 1162)

(Source: RSMo 1959 § 165.083, A.L. 1961 p. 351)



Section 164.051 Outstanding obligations of lapsed or dissolved districts, procedure to pay--tax levy, proceeds how allocated.

Outstanding obligations of lapsed or dissolved districts, procedure to pay--tax levy, proceeds how allocated.

164.051. 1. Whenever any school district lapses or is dissolved, which at the time of lapse or dissolution has any bonds or other obligations outstanding and unpaid, the county commission, county council or county legislature of the county, or if the district embraced territory in two or more counties then the county commission, county council or county legislature of the county in which the greater portion of the assessed valuation of the district lies, on or before the first day of May of each year, shall ascertain and certify to the county clerk or clerks, as the case may be, the rate of taxation necessary to be levied upon the taxable property within the former corporate limits or boundary lines of the district, sufficient to pay the interest on and the principal of bonds falling due during the succeeding year.

2. The county clerk of the county or counties, upon receipt of the certificate and at the time it is required by law to determine and levy the rate of taxation for county, school, road and other taxes, shall make an order levying the rate of taxation so certified by the county commission, county council or county legislature upon the taxable property within the former corporate limits or boundary lines of the district, and the tax shall be extended in the tax book and collected in the same manner as other school taxes. When collected, the revenue shall be paid to the county treasurer of the county which had the largest number of acres of land in the district, or in which the greater portion of the assessed valuation of the district lies, and he shall deposit the moneys received by him in the bank, trust company or other place where the principal and interest of the bonds of the district are payable.

(L. 1963 p. 200 § 5-5, A.L. 1973 H.B. 158, A.L. 1992 S.B. 581)

(Source: RSMo 1959 § 165.333)

Effective 4-17-92



Section 164.071 Levy and collection of taxes in metropolitan districts.

Levy and collection of taxes in metropolitan districts.

164.071. The board of education in metropolitan districts may levy all taxes authorized by law to be levied for school purposes in the city. The officers of the board and the collector and assessor in the city, and all other officers of the city and of the state concerned with the assessment and collection of taxes and fines and penalties payable to the school funds, shall perform the duties in relation to the levying and collection of school taxes and the collection of the fines and penalties, and the payment thereof to the board for school purposes, that are imposed by law upon the officers.

(L. 1963 p. 200 § 5-7)

(Source: RSMo 1959 § 165.637)

CROSS REFERENCE:

School operating levy may be set by Kansas City school board, when, Const. Art. X, Sec. 11(g)



Section 164.081 Levy of library building tax--vote required--rate and period of levy.

Levy of library building tax--vote required--rate and period of levy.

164.081. The board of directors of any urban school district, in addition to other taxes it is authorized to levy for school purposes or library purposes, may levy a tax on all tangible taxable property subject to its taxing powers for the purchase of sites and for the erection, furnishing and maintenance of public library buildings and reading rooms, when authorized by approving vote of two-thirds of the voters of the district voting on the proposal as submitted by the board. The rate of the levy shall not exceed one and one-half cents on the one hundred dollars assessed valuation, and shall be submitted to be in effect annually for a period not in excess of five years, but nothing herein shall prevent the submission and approval of successive proposals for periods not in excess of five years each.

(L. 1963 p. 200 § 5-8, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.720)



Section 164.091 Notice of election.

Notice of election.

164.091. Whenever the board of directors, by resolution adopted by vote of not less than two-thirds of the members of the board, determines that the additional levy, at a rate and for a period fixed in the resolution, is necessary or desirable, they shall cause notice to be given that the proposed levy will be submitted. The notice shall state the proposed rate of levy and the period for which it is proposed to be levied annually.

(L. 1963 p. 200 § 5-9, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.723)



Section 164.101 Form of ballot.

Form of ballot.

164.101. The question shall be submitted in substantially the following form:

Shall there be levied an additional tax at the rate of . . . . . . cents on the one hundred dollars assessed valuation for a period of . . . . . . years for library building purposes?

(L. 1963 p. 200 § 5-10, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.727)



Section 164.111 Levy and collection of tax--library building fund.

Levy and collection of tax--library building fund.

164.111. If two-thirds of the voters voting on the proposal vote in favor of the additional tax the result of the vote and the rate of taxation so voted and the period of years for which voted shall be certified by the secretary of the board to the clerk of the county commission of the proper county who shall thereupon assess the amount at the rate returned on all tangible taxable property of the school district and the taxes shall be collected and paid over to the treasurer of the school district in like manner and with other general property taxes of the school district. The treasurer of the school district shall place the revenue derived from the tax in a separate fund to be known as the "Library Building Fund", which shall be subject to the exclusive control of the school board and shall be used for no purpose other than as stated in sections 164.081 to 164.111. The tax is in addition to the annual tax authorized to be levied under the provisions of section 137.030.

(L. 1963 p. 200 § 5-11)

(Source: RSMo 1959 § 165.730)



Section 164.121 Purposes for which bonds may be issued in districts other than metropolitan and urban.

Purposes for which bonds may be issued in districts other than metropolitan and urban.

164.121. 1. The school board of any district other than a metropolitan or urban district may borrow money and issue bonds for the payment thereof for the following purposes:

(1) Purchasing schoolhouse sites and other land for school purposes;

(2) Erecting schoolhouses or library buildings;

(3) Furnishing schoolhouses or library buildings;

(4) Building additions to or repairing old buildings;

(5) Purchasing school buses and other transportation equipment;

(6) Paying off and discharging assessments made by counties, cities, towns and villages or other political subdivisions or public corporations of the state against the district in connection with the erection, construction and maintenance of sewers and sewer systems, sidewalks, guttering, curbing and paving of streets and alleys adjoining and abutting real estate of the district if the general funds of the district are insufficient in the judgment of the board to pay and discharge the assessment.

2. The question of any loan under this section shall be decided at an election.

(L. 1963 p. 200 § 5-12, A.L. 1978 H.B. 971)

(Source: RSMo 1959 §§ 165.040, 165.043)



Section 164.131 Purposes for which bonds may be issued in urban districts--notice to contain certain information.

Purposes for which bonds may be issued in urban districts--notice to contain certain information.

164.131. 1. In urban districts, the board may borrow money and issue bonds for the payment thereof for the following purposes:

(1) Purchasing sites for schoolhouses, public library buildings, art galleries, museums, janitors' houses, repair buildings and supply houses used in the operation and maintenance of schools and other land for school purposes;

(2) Erecting schoolhouses, library buildings, art galleries, museums, janitors' houses, repair buildings, supply houses and other buildings used in the operation and maintenance of schools;

(3) Building additions to, remodeling and reconstructing buildings existing at the time of making the loan;

(4) Furnishing any building erected or reconstructed;

(5) Purchasing school buses and other transportation equipment.

2. The question of the loan shall be decided at an election.

3. Notice of the submission of the question shall include the amount of the loan required, and for what purpose. The president and secretary shall sign the notices.

(L. 1963 p. 200 § 5-13, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.497)



Section 164.141 Purposes for which bonds may be issued in metropolitan districts--notice to contain certain information.

Purposes for which bonds may be issued in metropolitan districts--notice to contain certain information.

164.141. For the purpose of purchasing schoolhouse sites, erecting schoolhouses, library buildings and furnishing the same and building additions to, or repairing old buildings, the board of education in metropolitan districts may borrow money and issue bonds for the payment thereof in the manner herein provided. The question of the loan shall be decided at an election. Notice of the submission of the question shall include the amount of the loan required and for what purpose.

(L. 1963 p. 200 § 5-14, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 165.605)



Section 164.151 Form of ballot in all districts--percentage required for approval.

Form of ballot in all districts--percentage required for approval.

164.151. 1. The questions on bond issues in all districts shall be submitted in substantially the following form:

Shall the .............................. board of education borrow money in the amount of ........... dollars for the purpose of ............................ and issue bonds for the payment thereof resulting in an estimated increase to the debt service property tax levy of ......... (amount of estimated increase) per one hundred dollars of assessed valuation? If this proposition is approved, the adjusted debt service levy of the school district is estimated to increase from ........ (amount of current school district levy) to ............. (estimated adjusted debt service levy) per one hundred dollars assessed valuation of real and personal property.

2. If the constitutionally required number of the votes cast are for the loan, the board may, subject to the restrictions of section 164.161, borrow money in the name of the district, to the amount and for the purpose specified in the notices aforesaid, and issue bonds of the district for the payment thereof.

(L. 1963 p. 200 § 5-15, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621, A.L. 2008 S.B. 711)

(Source: RSMo 1959 §§ 165.040, 165.497, 165.605)



Section 164.161 Restrictions on loans.

Restrictions on loans.

164.161. The loans authorized by sections 164.121 to 164.141 shall not be contracted for a longer period than twenty years, and the entire amount of the loans shall at no time exceed, including the present indebtedness of the district, the maximum aggregate percentage, as set forth in article VI, section 26(b) of the Missouri Constitution, of the value of taxable tangible property therein as shown by the last completed assessment for state and county purposes. The rate of interest upon the bonds shall, in no case, exceed the highest legal rate allowed by contract. Before or at the time of issuing the bonds, the board of directors shall provide for the collection of an annual tax sufficient to pay the interest and principal of the bonds as they fall due, and to retire them within twenty years from date contracted.

(L. 1963 p. 200 § 5-16, A.L. 1999 S.B. 386)

(Source: RSMo 1959 §§ 165.050, 165.500, 165.507)



Section 164.181 Duties of treasurer of seven-director districts--liability.

Duties of treasurer of seven-director districts--liability.

164.181. The treasurer of the board of seven-director districts is the custodian of all moneys collected for liquidating any bonded indebtedness and interest on the same, and is responsible on his official bond for the safekeeping and proper appliance of the debt service fund received by him, and also for any loss incurred or damage resulting from his failure to cancel any and all redeemed bonds, as required in section 108.160. He shall promptly pay the interest on bonds when due, and pay off and cancel the bonds as rapidly as possible.

(L. 1963 p. 200 § 5-18)

(Source: RSMo 1959 § 165.340)



Section 164.191 Issuance by any district of funding and refunding bonds--record.

Issuance by any district of funding and refunding bonds--record.

164.191. The board of any school district may issue funding and refunding bonds for the district, in accordance with sections 108.140 to 108.170. Each bond shall be signed by the president, countersigned by the clerk and authenticated by the seal of the school board, if there is one; and shall also be attested by the clerk of the county commission of the county in which the district is located, and he shall put the seal of the commission on each bond. The clerk of the board shall keep a record in the books of the school district of all renewal bonds issued by the board, noting the date when issued and when due, and also the number and amount of each bond so issued, and shall also keep a full record of all transactions that may be necessary for the identification of the bonds.

(L. 1963 p. 200 § 5-19)

(Source: RSMo 1959 § 165.053, A.L. 1961 p. 345)



Section 164.201 Exchange and sale of refunding bonds--restrictions.

Exchange and sale of refunding bonds--restrictions.

164.201. No refunding or renewal bond shall be exchanged by the board of any school district for any outstanding bond for a sum less than ninety cents on the dollar of its face value. The board also may sell the refunding or renewal bonds for cash if in its judgment it will be to the interest of the school district; but no commission shall be allowed or cost incurred in the exchange or sale of bonds which will reduce the net proceeds of the same to a less amount than ninety cents on the dollar, and all sums of money realized from the sale of refunding or renewal bonds shall be used in the redemption of outstanding bonds of the school district.

(L. 1963 p. 200 § 5-20)

(Source: RSMo 1959 § 165.057, A.L. 1961 p. 345)



Section 164.221 Redeemed bonds of school districts to be destroyed--record--witnesses.

Redeemed bonds of school districts to be destroyed--record--witnesses.

164.221. Whenever any bonds of any school district are redeemed or paid off, the bonds shall be burned or shredded in the presence of two members of the school board and two other credible persons as witnesses of the fact. The secretary or clerk of the board shall record in the books of the district a description of the bonds so destroyed by noting the date when issued and when due, and the number and amount of each of the bonds, and the names of the members of the board and of the witnesses who are present at the burning of the bonds.

(L. 1963 p. 200 § 5-22, A.L. 1969 p. 273)

(Source: RSMo 1959 § 165.510)



Section 164.231 Issuance of revenue bonds to pay for dormitory, athletic stadiums by seven-director districts--security for bonds.

Issuance of revenue bonds to pay for dormitory, athletic stadiums by seven-director districts--security for bonds.

164.231. For the purpose of providing funds for the acquisition, construction, erection, equipment and furnishing of dormitory or of school athletic stadiums or structures, and for providing a site therefor, including offstreet parking space, and making from time to time enlargements or extensions thereof, the board of directors of any seven-director school district may issue and sell revenue bonds in an amount not to exceed the estimated cost of the dormitory or project, including costs necessarily incidental thereto. No such bonds shall be issued and sold unless at the time of the issuance thereof the board of the school district issuing them shall pledge the net income and revenues of the dormitory or project to the payment of the bonds, both principal and interest, and covenant to fix, maintain and collect such reasonable rates, rentals and charges for admission of spectators to witness such games, contests and exhibitions, and returns and charges for concessions and broadcasting as in the judgment of such board of directors will provide revenues sufficient to pay the reasonable cost of operating and maintaining such dormitory or project and to provide and maintain an interest and sinking fund in an amount adequate promptly to pay the principal of and interest on such bonds. Nothing herein shall prevent the board from authorizing use of the dormitory or project and admittance thereto without charge at such time and for such occasions and to such extent as the board determines. In addition to pledging the net income and revenues as herein provided, the board in its discretion may mortgage, by mortgage or deed of trust, the real and personal property comprising the dormitory or project or portions thereof for the payment of the bonds, both principal and interest, and as additional security therefor may by the terms of the mortgage or deed of trust grant to the purchaser in case of foreclosure sale thereof the right and privilege to operate the dormitory or project, subject to the limitations and conditions set out in the mortgage or deed of trust. The revenue bonds are payable, both as to principal and interest, solely and only out of the net income and revenues arising from the operation of the dormitory or project for which they were issued, after providing for the costs of operation and maintenance as aforesaid, or from other funds made available to the school district from sources other than from proceeds of taxation, or from proceeds of foreclosure sale of property mortgaged or pledged as security therefor.

(L. 1963 p. 200 § 5-23, A.L. 1969 p. 273)

(Source: RSMo 1959 § 176.130)



Section 164.241 Approval by two-thirds of directors required for issuance of bonds.

Approval by two-thirds of directors required for issuance of bonds.

164.241. Bonds may be issued under section 164.231 pursuant to resolution adopted by the affirmative vote of two-thirds of the members of the board of directors of the school district, and no other proceedings shall be required therefor.

(L. 1963 p. 200 § 5-24)

(Source: RSMo 1959 § 176.140)



Section 164.251 Bonds not to constitute an indebtedness.

Bonds not to constitute an indebtedness.

164.251. Any bonds issued under and pursuant to sections 164.231 to 164.301 shall not be deemed to be an indebtedness of the state of Missouri, or of any school district or of the board thereof, or of the individual members of the school board, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1963 p. 200 § 5-25)

(Source: RSMo 1959 § 176.150)



Section 164.261 Bonds, denomination, interest rate, contents--negotiable --income exempt from state tax--how sold.

Bonds, denomination, interest rate, contents--negotiable --income exempt from state tax--how sold.

164.261. 1. Revenue bonds issued under section 164.231 shall be of such denomination, shall bear such rate of interest not to exceed four percent per annum, and shall mature at such time within twenty years from the date of issuance thereof as the board of directors of the school district determines. The bonds may be either serial bonds or term bonds. Serial bonds may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice and with or without the covenant requiring the payment of a premium in the event of the call and redemption prior to maturity as the board determines. Term bonds shall contain a reservation of the right to call them for payment and redemption prior to maturity at such time and upon the giving of notice and upon the payment of such premium, if any, as the school board determines. Each such bond shall bear on its face a prominent legend reading substantially as follows:

"THIS IS A REVENUE BOND ONLY AND THE HOLDER THEREOF SHALL NEVER HAVE ANY RIGHT TO DEMAND OR RECEIVE PAYMENT OF THE PRINCIPAL OR INTEREST THEREOF FROM ANY FUNDS RAISED OR TO BE RAISED BY TAXATION."

2. The bonds when issued and sold shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law and the interest thereon is exempt from income taxes under the laws of the state of Missouri.

3. The bonds when issued may be sold at public sale to brokers or others after giving such reasonable notice of the sale as is determined by the board, but, if sold to brokers or dealers for resale, they shall be sold for not less than ninety-eight percent of the par value thereof and accrued interest, or the board may, in its discretion, provide for the sale of the bonds pursuant to individual subscriptions therefor by purchasers for investment, in which case they shall not be sold for less than the par value thereof and accrued interest. The school board may, however, pay reasonable compensation to persons employed in soliciting or effecting such private subscriptions and purchases.

(L. 1963 p. 200 § 5-26)

(Source: RSMo 1959 § 176.160)



Section 164.271 Board may prescribe form and detail of bonds--may be compelled to perform duties and agreements of district.

Board may prescribe form and detail of bonds--may be compelled to perform duties and agreements of district.

164.271. 1. The board of the school district issuing bonds under section 164.231 may prescribe the form, details and incidents of the bonds and make such covenants as in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 164.231 to 164.301.

2. The holder of any bonds issued hereunder or of any coupons representing interest accrued thereon may, by civil action either at law or in equity, compel the board of the school district issuing such bonds to perform all duties imposed upon it by sections 164.231 to 164.301, including the making and collecting of sufficient rates and charges for admission to or the use of the project for which the bonds were issued, and also to enforce the performance of any and all other covenants made by such board of directors in the issuance of the bonds.

(L. 1963 p. 200 § 5-27)

(Source: RSMo 1959 § 176.170)



Section 164.281 Operating expense may include cost of athletic equipment and uniforms.

Operating expense may include cost of athletic equipment and uniforms.

164.281. The school board may provide for the setting aside and including as an operating expense of the project an amount of the estimated annual income and revenues, in the judgment of the board reasonably necessary, and use the same for the purchase and acquisition of athletic equipment, appliances, uniforms and clothing to be used by those engaging in the games, contests and exhibitions, and may supply the same on such terms or gratuitously to those participating in such games, contests and exhibitions as the board determines in view of the fact that the participants contribute their efforts and skills to the games, contests and exhibitions which produce the revenues.

(L. 1963 p. 200 § 5-28)

(Source: RSMo 1959 § 176.180)



Section 164.291 Records of bonds, payment and revenues to be kept--disposition of surplus revenues.

Records of bonds, payment and revenues to be kept--disposition of surplus revenues.

164.291. The school board shall provide for the keeping of accurate records of the issuance of the bonds and payment, retirement and cancellation thereof, and of the revenues and receipts from, and the disbursements for the project separate from the other funds of the district. The proceeds of bonds and the net revenues and receipts from the project, other than the amounts allocated to the athletic and recreational funds of the high schools as hereinafter provided, and any gifts or contributions of funds are the property and funds of the district and devoted to the purposes provided for herein, and the treasurer of the school district is custodian of the funds and shall disburse them upon vouchers of the district as in the case of other funds of the district. If there is in any year a surplus from the revenues of the project beyond the amount reasonably anticipated to be necessary to meet the requirements of sections 164.231 to 164.301, the surplus or a portion thereof in the discretion of the board may be allocated and transferred to the athletic and recreational funds of the various high schools of the district.

(L. 1963 p. 200 § 5-29)

(Source: RSMo 1959 § 176.190)



Section 164.301 Refunding of bonds.

Refunding of bonds.

164.301. 1. The revenue bonds issued pursuant to the provisions of sections 164.231 to 164.301 may be refunded in whole or in part in any of the following circumstances, to wit:

(1) When any of the bonds have by their terms become due and payable and there are not sufficient funds in the interest and sinking fund provided for their payment to pay the bonds and the interest thereon;

(2) When any of the bonds are by their terms callable for payment and redemption in advance of their date of maturity and have been duly called for payment and redemption;

(3) When any of the bonds are voluntarily surrendered by the holder thereof in exchange for refunding bonds.

2. For the purpose of refunding any bonds issued hereunder, including refunding bonds, the board of the school district may make and issue refunding bonds in the amount necessary to pay off and redeem the bonds to be refunded, together with unpaid and past due interest thereon and any premium which is due under the terms of the bonds, together also with the cost of issuing the refunding bonds, and may sell the bonds in like manner as is herein provided for the sale of revenue bonds. With the proceeds of the bonds, the board may pay off, redeem and cancel old bonds and coupons which have matured, or which have been called for payment and redemption, together with the past due interest premium, if any, due thereon, or the bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued.

3. No refunding bonds issued pursuant to the provisions of this section shall be payable in more than twenty years from the date thereof or shall bear interest at a rate in excess of six percent per annum.

4. Refunding bonds are payable from the same sources as were pledged to the payment of the bonds refunded thereby and, in the discretion of the board, may be payable from any other sources which under sections 164.231 to 164.301 may be pledged to the payment of revenue bonds issued hereunder.

(L. 1963 p. 200 § 5-30)

(Source: RSMo 1959 § 176.200)



Section 164.303 School district bond fund established, purpose to fund health and educational facilities authority, costs and grants--lapse into general revenue fund, prohibited.

School district bond fund established, purpose to fund health and educational facilities authority, costs and grants--lapse into general revenue fund, prohibited.

164.303. There is hereby established in the state treasury the "School District Bond Fund". Such amounts as may be necessary to fund the annual requests submitted by the health and educational facilities authority to fund the payment of costs and grants as provided in subsection 7 of section 360.106 and sections 360.111 to 360.118 and necessary costs for administration of those provisions, but not to exceed seven million dollars per year, shall be transferred by appropriation to the fund from the gaming proceeds for education fund before any amounts in the gaming proceeds for education fund are transferred to the classroom trust fund, as provided in section 160.534. Moneys deposited in the school district bond fund shall be used by the health and educational facilities authority, subject to appropriation, to fund the payment of costs and grants as provided in subsection 7 of section 360.106 and sections 360.111 to 360.118 and necessary costs for administration of those provisions. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not be transferred to the credit of the general revenue fund at the end of each biennium.

(L. 1995 S.B. 301, A.L. 2005 S.B. 287)

Effective 7-01-06






Chapter 165 Budget and Current Financing

Section 165.011 Tuition--accounting of school moneys, funds--uses--transfers to and from incidental fund, when--effect of unlawful transfers--transfers to debt service fund, when.

Tuition--accounting of school moneys, funds--uses--transfers to and from incidental fund, when--effect of unlawful transfers--transfers to debt service fund, when.

165.011. 1. The following funds are created for the accounting of all school moneys: teachers' fund, incidental fund, capital projects fund and debt service fund. The treasurer of the school district shall open an account for each fund specified in this section, and all moneys received from the county school fund and all moneys derived from taxation for teachers' wages shall be placed to the credit of the teachers' fund. All tuition fees, state moneys received under section 163.031, and all other moneys received from the state except as herein provided shall be placed to the credit of the teachers' and incidental funds at the discretion of the district board of education, except as provided in subsection 6 of section 163.031. Money received from other districts for transportation and money derived from taxation for incidental expenses shall be credited to the incidental fund. All money derived from taxation or received from any other source for the erection of buildings or additions thereto and the remodeling or reconstruction of buildings and the furnishing thereof, for the payment of lease-purchase obligations, for the purchase of real estate, or from sale of real estate, schoolhouses or other buildings of any kind, or school furniture, from insurance, from sale of bonds other than refunding bonds shall be placed to the credit of the capital projects fund. All moneys derived from the sale or lease of sites, buildings, facilities, furnishings, and equipment by a school district as authorized under section 177.088 shall be credited to the capital projects fund. Money derived from taxation for the retirement of bonds and the payment of interest thereon shall be credited to the debt service fund, which shall be maintained as a separate bank account. Receipts from delinquent taxes shall be allocated to the several funds on the same basis as receipts from current taxes, except that where the previous years' obligations of the district would be affected by such distribution, the delinquent taxes shall be distributed according to the tax levies made for the years in which the obligations were incurred. All refunds received shall be placed to the credit of the fund from which the original expenditures were made. Money donated to the school districts shall be placed to the credit of the fund where it can be expended to meet the purpose for which it was donated and accepted. Money received from any other source whatsoever shall be placed to the credit of the fund or funds designated by the board.

2. The school board may transfer any portion of the unrestricted balance remaining in the incidental fund to the teachers' fund. Any district that uses an incidental fund transfer to pay for more than twenty-five percent of the annual certificated compensation obligation of the district and has an incidental fund balance on June thirtieth in any year in excess of fifty percent of the combined incidental teachers' fund expenditures for the fiscal year just ended shall be required to transfer the excess from the incidental fund to the teachers' fund. If a balance remains in the debt service fund, after the total outstanding indebtedness for which the fund was levied is paid, the board may transfer the unexpended balance to the capital projects fund. If a balance remains in the bond proceeds after completion of the project for which the bonds were issued, the balance shall be transferred from the incidental or capital projects fund to the debt service fund. After making all placements of interest otherwise provided by law, a school district may transfer from the capital projects fund to the incidental fund the interest earned from undesignated balances in the capital projects fund. A school district may borrow from one of the following funds: teachers' fund, incidental fund, or capital projects fund, as necessary to meet obligations in another of those funds; provided that the full amount is repaid to the lending fund within the same fiscal year.

3. Tuition shall be paid from either the teachers' or incidental funds. Employee benefits for certificated staff shall be paid from the teachers' fund.

4. Other provisions of law to the contrary notwithstanding, the school board of a school district that meets the provisions of subsection 6 of section 163.031 may transfer from the incidental fund to the capital projects fund the sum of:

(1) The amount to be expended for transportation equipment that is considered an allowable cost under state board of education rules for transportation reimbursements during the current year; plus

(2) Any amount necessary to satisfy obligations of the capital projects fund for state-approved area vocational-technical schools; plus

(3) Current year obligations for lease-purchase obligations entered into prior to January 1, 1997; plus

(4) The amount necessary to repay costs of one or more guaranteed energy savings performance contracts to renovate buildings in the school district, provided that the contract is only for energy conservation measures as defined in section 640.651 and provided that the contract specifies that no payment or total of payments shall be required from the school district until at least an equal total amount of energy and energy-related operating savings and payments from the vendor pursuant to the contract have been realized by the school district; plus

(5) An amount not to exceed the greater of:

(a) One hundred sixty-two thousand three hundred twenty-six dollars; or

(b) Seven percent of the state adequacy target multiplied by the district's weighted average daily attendance, provided that transfer amounts in excess of current year obligations of the capital projects fund authorized under this subdivision may be transferred only by a resolution of the school board approved by a majority of the board members in office when the resolution is voted on and identifying the specific capital projects to be funded directly by the district by the transferred funds and an estimated expenditure date.

5. Beginning in the 2006-07 school year, a district meeting the provisions of subsection 6 of section 163.031 and not making the transfer under subdivision (5) of subsection 4 of this section, nor making payments or expenditures related to obligations made under section 177.088 may transfer from the incidental fund to the debt service fund or the capital projects fund the greater of:

(1) The state aid received in the 2005-06 school year as a result of no more than eighteen cents of the sum of the debt service and capital projects levy used in the foundation formula and placed in the respective debt service or capital projects fund, whichever fund had the designated tax levy; or

(2) Five percent of the state adequacy target multiplied by the district's weighted average daily attendance.

6. Beginning in the 2006-07 school year, the department of elementary and secondary education shall deduct from a school district's state aid calculated pursuant to section 163.031 an amount equal to the amount of any transfer of funds from the incidental fund to the capital projects fund or debt service fund performed during the previous year in violation of this section; except that the state aid shall be deducted over no more than five school years following the school year of an unlawful transfer based on a plan from the district approved by the commissioner of elementary and secondary education.

7. A school district may transfer unrestricted funds from the capital projects fund to the incidental fund in any year to avoid becoming financially stressed as defined in subsection 1 of section 161.520. If on June thirtieth of any fiscal year the sum of unrestricted balances in a school district's incidental fund and teacher's fund is less than twenty percent of the sum of the school district's expenditures from those funds for the fiscal year ending on that June thirtieth, the school district may, during the next succeeding fiscal year, transfer to its incidental fund an amount up to and including the amount of the unrestricted balance in its capital projects fund on that June thirtieth. For purposes of this subsection, in addition to any other restrictions that may apply to funds in the school district's capital projects fund, any funds that are derived from the proceeds of one or more general obligation bond issues shall be considered restricted funds and shall not be transferred to the school district's incidental fund.

(L. 1963 p. 200 § 6-1, A.L. 1977 H.B. 130, A.L. 1992 S.B. 581, A.L. 1993 S.B. 380, A.L. 1994 S.B. 676, A.L. 1995 S.B. 255, A.L. 1996 S.B. 795, et al., A.L. 1997 H.B. 604 merged with H.B. 641 & 593, A.L. 1998 H.B. 1469 merged with S.B. 658 merged with S.B. 781, A.L. 1999 H.B. 889, A.L. 2000 S.B. 944, A.L. 2001 S.B. 543, A.L. 2003 S.B. 686, A.L. 2005 S.B. 287, A.L. 2011 S.B. 81)

(Source: RSMo 1959 § 165.110)

Effective 6-10-11



Section 165.012 School district financial reporting requirements to the department--information to be available on department's website.

School district financial reporting requirements to the department--information to be available on department's website.

165.012. 1. Each school district shall annually report to the department of elementary and secondary education, within thirty days, the following district information as of December thirty-first of the current school year:

(1) The district's unrestricted fund balance in the incidental fund and in the teacher's fund;

(2) The amount of tax anticipation borrowed funds placed in the incidental fund and in the teacher's fund since the beginning of the school year; and

(3) The net amount of transfer from the incidental fund and teacher's fund to the capital projects fund and to the debt service fund since the beginning of the school year.

2. For the 2005-06 school year, each school district shall also provide the same information required under subsection 1 of this section as of December 31, 2003, and as of December 31, 2004.

3. The information reported under this section shall be included on the department's website, for the current school year and for each of the preceding four school years to the extent that such information was required to be reported under subsections 1 and 2 of this section.

(L. 2005 S.B. 287)

Effective 7-01-06



Section 165.021 Disbursal of school moneys--checks, form of--checks not to issue in excess of revenue.

Disbursal of school moneys--checks, form of--checks not to issue in excess of revenue.

165.021. 1. All moneys received by a school district shall be disbursed only for the purposes for which they were levied, collected or received.

2. School district moneys shall be disbursed only upon checks drawn by the treasurer of the district pursuant to orders of the board of education or upon orders for payment issued by the treasurer of the district pursuant to orders of the board of education. Each check shall show the legal identification of the district by name and address, the depositary upon which the check is drawn, shall specify the amount to be paid, to whom payment is made, from what fund, for what purpose, the date of payment and the number of the check. Each check must be signed by the president and the treasurer of the board. The board by resolution may direct that the signatures be affixed to the checks in facsimile in the manner and with the effect provided by sections 105.273 to 105.278.

3. The checks drawn shall be in substantially the following form: (Name of District) (Check number) (Address)

. . . . . . . . . . . . . .

Date of payment Pay to the Order of . . . . . . . . . . . . . . . . . . . . . $. . . . . . . . . . . . .

(Payee)(amount in figures) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . dollars Out of . . . . . . . . . . . . . . . . . . . . . . . .. Fund

(name) Purpose . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . .

President of board

. . . . . . . . . . . . . . .

Treasurer of board

4. No check shall be drawn, or order for payment issued, for the payment of any school district indebtedness unless there is sufficient money in the treasury and in the proper fund for the payment of the indebtedness.

5. Each and every check and order for payment shall be paid from its appropriate fund or funds, as provided by law.

6. No school district treasurer shall draw any check or issue any order for payment against any school district that is in excess of the income and revenue of the school district for the school year beginning on the first day of July and ending on the thirtieth day of June following.

(L. 1963 p. 200 § 6-2, A.L. 1973 H.B. 158, A.L. 1977 S.B. 111 & H.B. 130)

(Source: RSMo 1959 § 165.110)



Section 165.031 Lost or destroyed check, duplicate to issue, when.

Lost or destroyed check, duplicate to issue, when.

165.031. If a check issued by any school district in this state is lost or destroyed and satisfactory proof of the loss or destruction is made to the board of the school district which has issued the check, and the depositary upon which the check was drawn certifies that the check has not been presented for payment, the board of the district may cause to be issued a duplicate check of like number, date and amount, in favor of the payee named in the original check. The words, "this duplicate, the original unpaid", shall be inserted in the check after the name of the payee and the board immediately shall cause the depositary to be notified of the issue of the duplicate and the depositary shall pay the duplicate, but not the original, when presented for payment under the conditions which would have entitled the original to payment. The applicant for the duplicate check also shall execute and deliver to the treasurer a bond payable to the school district in the amount of the check with good and sufficient security to be approved by the treasurer and conditioned that the applicant will indemnify the school district, or any legal holder of the original check, for any loss which occurs in case the original check is produced or presented for payment. The bond may be enforced by suit in the name of obligee to its own use or to the use of the party entitled to the benefit thereof. Any municipal corporation or other political subdivision of the state to which, or to whose fiscal officer, any original lost or destroyed school check was payable, pursuant to resolution of its governing body, may execute the bond, and in such cases the bond may be accepted without surety or other security.

(L. 1963 p. 200 § 6-3, A.L. 1973 H.B. 232, A.L. 1977 S.B. 111 & H.B. 130)

(Source: RSMo 1959 § 165.113)



Section 165.051 Investment of surplus funds.

Investment of surplus funds.

165.051. If any school district has money in the teachers', incidental, capital projects or debt service fund not needed within a reasonable period of time for the purpose for which the money was received, the school board in the district, if it deems it advisable, may invest the funds in either open time deposits or certificates of deposit secured under the provisions of sections 110.010 and 110.020; or in bonds, redeemable at maturity at par, of the state of Missouri, of the United States, or of any wholly owned corporation of the United States; or in other short term obligations of the United States, or in any instrument permitted by law for the investment of state moneys. No open time deposits shall be made or bonds purchased to mature beyond the date that the funds are needed for the purpose for which they were received by the school district. Interest accruing from the investment of the surplus funds in such deposits or bonds shall be credited to the fund from which the money was invested.

(L. 1963 p. 200 § 6-5, A.L. 1977 H.B. 130, A.L. 1992 S.B. 581, A.L. 1993 S.B. 380, A.L. 1996 S.B. 795, et al., A.L. 1999 S.B. 386)

(Source: RSMo 1959 §§ 165.110, 165.243, 165.247)

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 165.061 Treasurer, duties of.

Treasurer, duties of.

165.061. From and after the approval of his bond as such, the treasurer of each seven-director school district shall receive all moneys belonging to the district, from whatever source derived, and deposit and pay out the same upon checks or orders for payment as provided in section 165.021. He shall also be custodian of all bonds and other securities belonging to the school district.

(L. 1963 p. 200 § 6-6, A.L. 1977 S.B. 111 & H.B. 130)

(Source: RSMo 1959 § 165.400)



Section 165.071 County collector-treasurer to pay over school district moneys monthly (seven-director districts).

County collector-treasurer to pay over school district moneys monthly (seven-director districts).

165.071. 1. At least once in every month the county collector in all counties of the first and second classifications and the collector-treasurer in counties having township organization shall pay over to the treasurer of the school board of all seven-director districts all moneys received and collected by the county collector and the collector-treasurer to which the board is entitled and take duplicate receipts from the treasurer, one of which the county collector and the collector-treasurer shall file with the secretary of the school board and the other the collector-treasurer shall file in his or her settlement with the county commission.

2. The county collector in counties of the third and fourth classification, except in counties under township organization, shall pay over to the county treasurer at least once in every month all moneys received and collected by the county collector which are due each school district and shall take duplicate receipts therefor, one of which the county collector shall file in his or her settlement with the county commission. The county treasurer in such counties shall pay over to the treasurer of the school board of seven-director districts, at least once in every month, all moneys so received by the county treasurer to which the board is entitled. Upon payment the county treasurer shall take duplicate receipts from the treasurer of the school board, one of which the county treasurer shall file with the secretary of the school board, and the other the county treasurer shall file in his or her settlement with the county commission.

(L. 1963 p. 200 § 6-7, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2010 H.B. 1316)

(Source: RSMo 1959 §§ 165.347, 165.348)



Section 165.081 County treasurer to pay over state and county school moneys to district treasurer monthly (seven-director districts).

County treasurer to pay over state and county school moneys to district treasurer monthly (seven-director districts).

165.081. The county treasurer shall pay over to the treasurer of each seven-director school district any state or county school moneys received by him to which the district is entitled, at least once in every month and take duplicate receipts from the treasurer one of which he shall file with the secretary of the board, and the other he shall file in his settlement with the county commission.

(L. 1963 p. 200 § 6-8)

(Source: RSMo 1959 §§ 165.343, 165.460)



Section 165.091 School money, how disbursed.

School money, how disbursed.

165.091. No money belonging to the school district shall be paid by any depositary or from any investment account maintained pursuant to section 165.051 except upon the check of the treasurer and president of the board of the school district or order for payment duly issued by the treasurer. The board, by resolution, may direct that the signatures be affixed to the checks in facsimile in the manner and with the effect provided in sections 105.273 to 105.278.

(L. 1963 p. 200 § 6-9, A.L. 1977 S.B. 111, A.L. 1995 S.B. 301)

(Source: RSMo 1959 §§ 165.349, 165.443)

Effective 6-27-95



Section 165.101 Settlements of treasurer of seven-director districts, when due.

Settlements of treasurer of seven-director districts, when due.

165.101. The treasurer of each seven-director school district annually, not later than the first day of August, shall settle with the school board and account to the board for all school moneys received in each fund of the district, and the amount paid out for school purposes in the seven-director school district. The settlement, if found correct by the board, shall be approved by the board; and when approved the treasurer shall present his settlement to the clerk of the county commission. The clerk shall make a careful examination of the settlement, and if found correct he shall certify the same. The certificate shall be prima facie a discharge of the liability of the treasurer for the funds expressed in the vouchers. At the expiration of his term of office the treasurer shall deliver over to his successor in office all books and papers, with all moneys or other property in his hands, and also all orders, checks, bonds and coupons he has paid or redeemed since his last annual settlement with the board and with the county clerk, and shall take the duplicate receipts of his successor therefor, one of which he shall deposit with the secretary of the board and the other with the county clerk.

(L. 1963 p. 200 § 6-10, A.L. 1977 S.B. 111 & H.B. 130)

(Source: RSMo 1959 §§ 165.350, 165.453)



Section 165.111 Financial report published annually, when--state aid not to be paid until report received, penalty--audit summary published, when.

Financial report published annually, when--state aid not to be paid until report received, penalty--audit summary published, when.

165.111. 1. The school board of each district, for any year for which it does not cause an audit to be performed by October thirty-first after the close of the school year, shall make and publish, not later than September first, in some newspaper as described in section 493.050 published in the school district, and if there is none then in some newspaper of general circulation within the district, a statement of all receipts of school moneys, when and from what source derived, and all expenditures, and on what account; also, the present indebtedness of the district and its nature, and the rate of taxation for all purposes for the year. The statement shall be duly attested by the president and secretary of the board, and the secretary shall forward a copy to the state board of education on forms prescribed by the board.

2. The state board of education shall not release the state aid apportioned to the district for the next ensuing school year until a copy of the required statement has been received at its office in Jefferson City and has been approved by it. Any school board which fails, refuses or neglects to order the statement to be made, and any officer of the board who fails, refuses, or neglects to prepare, publish and forward the statement, as required by this section, when ordered by the board, is guilty of a misdemeanor and punishable by a fine not to exceed one hundred dollars. Annual or biennial audit summaries shall be published according to section 165.121.

(L. 1963 p. 200 § 6-11, A.L. 1988 S.B. 789, A.L. 1996 S.B. 926)

(Source: RSMo 1959 § 165.360)



Section 165.121 Biennial audit of records--state aid withheld, when--publication of summary (seven-director districts).

Biennial audit of records--state aid withheld, when--publication of summary (seven-director districts).

165.121. 1. The school board of each seven-director district shall cause an audit examination to be made at least biennially of all financial, transportation and attendance records of the districts. Such examination shall be made in accordance with generally accepted auditing standards applicable in the circumstances, including such reviews and tests of the system of internal check and control and of the books, records and other underlying data as are necessary to enable the independent accountant performing the audit to come to an informed opinion as to the financial affairs (including attendance and transportation transactions) of the district. An independent auditor who is not regularly engaged as an employee of the school board shall perform the audit and make a written report of his findings.

2. The board shall supply each member thereof with a copy of the report and in addition shall furnish one copy each to the state department of elementary and secondary education and to the superintendent of schools of the county in which the district is located. The cost of the audit and report shall be paid for out of the incidental fund of the district.

3. The report shall contain the following information:

(1) A statement of the scope of examination;

(2) The auditor's opinion as to whether the audit was made in accordance with generally accepted auditing standards applicable in the circumstances;

(3) The auditor's opinion as to whether the financial statements included in the audit report present fairly the results of the operations during the period audited;

(4) The auditor's opinion as to whether the financial statements accompanying the audit report were prepared in accordance with generally accepted accounting principles applicable to school districts;

(5) The reason or reasons an opinion is not rendered with respect to items (3) and (4) in the event the auditor is unable to express an opinion with respect thereto;

(6) The auditor's opinion as to whether the district's budgetary and disbursement procedures conform to the requirements of chapter 67;

(7) The auditor's opinion as to whether attendance and transportation records are so maintained by the district as to disclose accurately average daily attendance and average daily transportation of pupils during the period of the audit;

(8) Financial statements presented in such form as to disclose the operations of each fund of the school district and a statement of the operations of all funds.

4. The school board shall furnish the state department of elementary and secondary education with its copy of the audit report not later than October thirty-first following the close of the fiscal period covered by the audit unless, for good cause shown prior to such date, the commissioner of education or some officer of the department of elementary and secondary education designated by him for this purpose grants an extension of time, not to exceed sixty additional days, for the filing of the report. In the event the report in the approved form is not filed within the period or extension thereof, further state aid to the district shall thereafter be withheld until the audit report has been received by the department of elementary and secondary education.

5. Within thirty days of the receipt of the audit report the school board shall cause a summary of the report to be prepared which shall include, together with any other matter the board deems appropriate, the following:

(1) A summary statement of fund balances and receipts and disbursements by major classifications of each fund and all funds;

(2) A summary statement of the scope of the audit examination;

(3) The auditor's opinion on the financial statements included in the audit report. Immediately upon the completion of the summary, the school board shall cause it to be published once in a newspaper within the county in which all or a part of the district is located which has general circulation within the district or, if there is none, then the board shall cause the summary to be posted in at least five public places within the district. The publication shall contain information as to where the audit report is available for inspection and examination. The report shall be kept available for such purposes thereafter.

(L. 1963 p. 200 § 6-12)

(Source: RSMo 1959 § 165.115)



Section 165.122 Audits of enrollment and attendance records of school districts, performed by independent auditor, costs.

Audits of enrollment and attendance records of school districts, performed by independent auditor, costs.

165.122. 1. The commissioner of education may cause an audit examination to be performed, pursuant to this section, of the enrollment and average daily attendance records of any school district. Such examination shall be made in accordance with generally accepted auditing standards applicable in the circumstances, including such reviews and tests of the system of internal check and control and of the books, records and other underlying data as are necessary to enable the independent accountant performing the audit to come to an informed opinion as to the enrollment and attendance and reporting of the district. A physical count of students shall be a part of the audit. Such physical count shall occur on a date randomly selected without notice to the district. An independent auditor who is not regularly engaged as an employee of the school board shall perform the audit and make a written report of his findings to the commissioner of education and the district school board.

2. The actual and necessary costs of the audit shall be paid by the department.

(L. 1998 S.B. 781)



Section 165.131 Tax and revenue anticipation notes--form.

Tax and revenue anticipation notes--form.

165.131. The board of education of any school district in this state, upon a vote of a majority of the members of the board, may borrow funds for the use of the various funds of the district, including the debt service fund, and may issue negotiable notes in evidence thereof, payable out of the revenues derived from school taxes or other school revenues, for the purposes of the funds of any year in which the notes are issued. The notes may be issued at any time and from time to time in any year. A separate note shall be issued to evidence the borrowing for the benefit of each fund, and shall bear on its face appropriate reference to or designation of the fund for the use of which the funds evidenced by the note are borrowed. Beginning with the fiscal year commencing on July 1, 1994, the aggregate outstanding principal amount of the notes issued in any year for the use or benefit of any fund shall not exceed the amount of the school board's estimate of the requirements for the fund for such year. The notes shall be payable in not to exceed twelve months from date of issuance, and shall not exceed the terms as set forth in section 108.170. The proceeds of the notes shall be placed to the credit of the respective funds for the use and benefit of which the borrowing was made, as evidenced by the notes, and subject to the right to make transfers from and to funds as otherwise permitted by law, the proceeds of the notes shall be used and expended only in payment of the expenses and obligations properly payable from the funds, respectively, and incurred or to be incurred against the funds during the year for the expenses of the year, or in payment of principal and interest on the notes. The notes may be payable to bearer or to the order of a named payee, and may be in substantially the following form: TAX AND REVENUE ANTICIPATION NOTE FOR . . . . . . FUND . . . . . . School District of . . . . . . . . County, State of Missouri No. . . . . . Date of issue . . . . . . . . $. . . . . .

The . . . . . . School District of . . . . . . County, Missouri, will pay on . . . . . . at the office of the Treasurer of said School District, or at the . . . . . . Bank in . . . . . ., to (bearer; or . . . . . . or order), the sum of . . . . . . with interest thereon from date of issue at the rate of ....% per annum, payable at maturity, out of funds derived from taxes and other school revenues for school purposes for the . . . . . . fund, for the school year beginning July 1, 20..., upon due and proper endorsement and presentment hereof.

THE . . . . . . . . . . SCHOOL DISTRICT

BY. . . . . . . . . . . . . . . . . . .

President ATTEST: . . . . . . . . . . . . . . . . Clerk or Secretary

(L. 1963 p. 200 § 6-13, A.L. 1973 H.B. 158, A.L. 1977 H.B. 130, A.L. 1984 H.B. 856 & 1358, A.L. 1994 H.B. 1218)

(Source: RSMo 1959 § 165.070)

*Original rolls show this section as "161.131", an apparent typographical error.



Section 165.141 Execution and certification of notes--registration by county treasurer--record of issuance and payment--cancellation.

Execution and certification of notes--registration by county treasurer--record of issuance and payment--cancellation.

165.141. 1. The notes shall be known as tax anticipation notes of the school district and shall be signed by the president of the school board and attested by the clerk or secretary. The clerk or secretary of the school board shall certify on the back of each note that the note is issued pursuant to an order of the school board of the district and the aggregate principal amount of all prior notes and warrants issued against the fund referred to in the note which are unpaid at the date of the certificate. All notes issued under this section and section 165.131 shall be registered, without fee, before delivery in the office of the county treasurer of the county in which the school district lies. The registry shall show the number, date, amount and interest rate of each note, the fund for which issued, date of sale and name of the payee, if any, or of the purchaser if payable to bearer. Upon payment and cancellation the notes shall be submitted to the county treasurer who shall record the date of payment and cancellation in his record of registry.

2. The secretary of the school district shall keep true and correct record of the issuance, and of the fact and date of payment of all notes, and deliver a duplicate thereof to the treasurer of the school district. The notes upon payment shall be cancelled and it shall not be lawful for the school district to purchase and reissue any of the notes.

(L. 1963 p. 200 § 6-14)

(Source: RSMo 1959 § 165.073)



Section 165.161 Disbursements in metropolitan districts, how made.

Disbursements in metropolitan districts, how made.

165.161. All disbursements of the board of education in metropolitan districts shall be made by checks drawn or orders for payment issued upon a designated depositary in the form and subject to the regulations that the board provides.

(L. 1963 p. 200 § 6-16, A.L. 1967 p. 238, A.L. 1977 S.B. 111 & H.B. 130)

(Source: RSMo 1959 § 165.623)



Section 165.171 Audits, how provided--removal of appointed auditor.

Audits, how provided--removal of appointed auditor.

165.171. The board of education in metropolitan districts shall determine and provide for the auditing of the accounts of the board and its various departments and operations, at the times and in the manner that the board deems necessary. The board in such districts may employ independent auditors to make the audit, or may appoint an auditor for this purpose and provide for the employees that the auditor's duties require. The board may remove the auditor from office by vote of a majority of its members. Complete reports as to the audits shall be furnished to the members of the board and the superintendent of schools and shall be made available for inspection by any interested party.

(L. 1963 p. 200 § 6-17, A.L. 1967 p. 238)

(Source: RSMo 1959 § 165.627)



Section 165.181 Examination of officers' accounts and vouchers in metropolitan districts--report to mayor.

Examination of officers' accounts and vouchers in metropolitan districts--report to mayor.

165.181. At the close of each fiscal school year, the mayor of the city shall appoint one or more expert accountants, who shall examine the books, accounts and vouchers of the treasurer and all other departments of expenditure of the board of the metropolitan district and shall make due report thereof to the mayor and the board of education of the city. All the officers and employees of the board shall produce and submit to the accountants for examination all books, papers, documents, vouchers and accounts in their office belonging or pertaining to the office, and shall in every way assist the accountants in their work. In the report to be made by the accountants they may make any recommendation they deem proper as to the business methods of the officers and employees. A reasonable compensation for the services shall be paid by the board.

(L. 1963 p. 200 § 6-18, A.L. 1967 p. 238)

(Source: RSMo 1959 § 165.633)



Section 165.201 Selection of depositaries in seven-director districts without advertising for bids--deposit to be secured.

Selection of depositaries in seven-director districts without advertising for bids--deposit to be secured.

165.201. If at the time bids should be received or the selection of depositaries should be made in seven-director districts in accordance with the provisions of sections 165.211 to 165.291, it is unlawful for banking institutions to pay interest upon demand deposits, or if there is not a sufficient number of bids submitted, the board may name depositaries of all or any part, not less than one-sixteenth part thereof, of its funds, without advertising for bids and without requiring the payment of any interest. Each depositary selected within ten days after its selection in accordance with the provisions of this section shall deposit securities required for the deposit of school funds as provided in sections 110.010 and 110.020.

(L. 1963 p. 200 § 6-20)

(Source: RSMo 1959 § 165.427)



Section 165.211 Depositaries, how selected, when--bids received when--notice to be published.

Depositaries, how selected, when--bids received when--notice to be published.

165.211. In all seven-director districts, the school board shall select depositaries of the moneys and funds of the school district. Depositaries may be selected annually or the school district and depositary may enter into a one- to five-year contract or agreement for the deposit of the district's moneys or funds at the discretion of the local board of education. Such contract or agreement may be terminated by the mutual consent of both parties at any time. The school board, in each year in which depositaries are to be selected, shall receive sealed proposals from banking institutions in the county or in adjoining counties which desire to be selected as depositaries of the moneys and funds of the school district. Notice that bids will be received shall be published by the secretary of the board at least twenty days before the date selected by the school board for the acceptance of bids in some newspaper published in the county at least five days in each week, or if there is none, then in a newspaper of general circulation within the county.

(L. 1963 p. 200 § 6-21, A.L. 1980 S.B. 733, A.L. 1992 S.B. 581, A.L. 1998 H.B. 955)

(Source: RSMo 1959 § 165.417)



Section 165.221 Bids, how made--to be accompanied by check--penalty for secretary disclosing amount of bid.

Bids, how made--to be accompanied by check--penalty for secretary disclosing amount of bid.

165.221. For the purpose of letting the funds the board shall divide the funds into not less than two nor more than ten equal parts. Each bidder may bid for any number of the parts, but the bid for each part shall be separate. Any banking institution in the county or in an adjoining county desiring to bid shall deliver to the secretary of the board, on or before the date selected for the acceptance of bids, a sealed bid, stating the rate of interest, or method by which the interest will be determined, that the banking institution offers to pay on one part of the funds and moneys of the school district for the term of one to five years, as the case may be, next ensuing the date of the bid; or if the selection is made for a less term as provided in sections 165.201 to 165.291, then for the time between the date of the bid and the next regular time for the selection of depositaries, as fixed by section 165.211. Each bid shall be accompanied by a check in favor of the school district, on some solvent banking institution in the county or an adjoining county, duly certified, for not less than two thousand five hundred dollars, as a guaranty of good faith on the part of the bidder that if any of its bids are accepted by the board it will deposit the security required by law. It is a misdemeanor for the secretary of the board to directly or indirectly disclose the amount of any bid before all bids are opened at a public depositary bid opening.

(L. 1963 p. 200 § 6-22, A.L. 1980 S.B. 733, A.L. 1992 S.B. 581, A.L. 1998 H.B. 955)

(Source: RSMo 1959 § 165.420)



Section 165.231 Opening of bids--interest on deposits--check returned on rejection of bid.

Opening of bids--interest on deposits--check returned on rejection of bid.

165.231. The school board or their designee in seven-director districts, on the date selected for the acceptance of bids, shall publicly open the bids and cause each bid to be verbally read and documented. Following discussion and clarification of bids with the financial institutions, the board of education shall cause each bid to be entered upon the records of the board and shall select from among the bidders, as depositaries of the funds and moneys of the school district, those whose bids are accepted, and shall notify each of the bidders so selected. The board may reject any and all bids. The interest upon the funds and moneys shall be computed upon the daily balances to the credit of the school district with each depositary and shall be payable by each depositary on the first day of each month to the treasurer of the school district, who shall place the same to the credit of the district. Each depositary, by at least the fifth day of the current month, shall render to the secretary of the board a statement, in writing, showing the amount of interest paid by the depositary. The secretary of the board shall return the certified checks accompanying the bids to the banking institutions whose bids which they accompanied were rejected and, upon the approval of the security provided for in sections 110.010 and 110.020, return the certified checks accompanying the accepted bids to the banking institutions respectively, from which they were received.

(L. 1963 p. 200 § 6-23, A.L. 1980 S.B. 733, A.L. 1998 H.B. 955)

(Source: RSMo 1959 § 165.423)



Section 165.241 Deposits, how secured--renewal of deposit agreement.

Deposits, how secured--renewal of deposit agreement.

165.241. On or before ten days after notice to any depositary of its selection, the depositary shall deliver or deposit securities in accordance with sections 110.010 and 110.020 and the securities if delivered to the fiscal officer of the seven-director school district may be deposited for safekeeping with any federal reserve bank located in this state or with any banking institution located in the county and approved by order of the school board entered of record on its minutes. If at the time for selecting depositaries it is unlawful for banking institutions to pay interest upon demand deposits the school board at its option either may select depositaries as provided by law or may enter into written agreement with any or all depositaries acting as such during the preceding period for renewal and continuation of the depositary relationship for the ensuing period with power and authority to renew and continue the same for successive periods thereafter, subject however to termination as provided by law. The rights and obligations of the parties and of any trustee joining in a renewal agreement shall be deemed continuous throughout the periods of the renewals. Each depositary at all times shall maintain the security in kind and amount required by sections 110.010 and 110.020 with right in the depositary when not in default to make substitutions thereof and to withdraw interest coupons therefrom as they mature.

(L. 1963 p. 200 § 6-24)

(Source: RSMo 1959 § 165.430)



Section 165.251 Additional security may be required.

Additional security may be required.

165.251. If the board of a seven-director district at any time deems it necessary for the protection of the school district, by resolution it may require a depositary to deposit additional security, and upon failure to do so within five days after the service of a copy of the resolution upon the depositary the board may proceed to select another depositary in its place in the manner provided herein.

(L. 1963 p. 200 § 6-25)

(Source: RSMo 1959 § 165.433)



Section 165.261 Failure to select depositary.

Failure to select depositary.

165.261. If for any reason a selection of depositaries for all the funds and moneys of a seven-director district is not made at the time fixed by sections 165.201 to 165.291, the board, at any subsequent time, after twenty days' notice, as herein provided, may receive bids and select depositaries for the parts of the funds and moneys of the districts for which no depositary has been selected; and the banking institutions selected shall remain depositaries until the next regular time for the selection of depositaries as provided by section 165.211, unless the order selecting the depositaries is revoked for the causes specified in sections 165.201 to 165.291.

(L. 1963 p. 200 § 6-26)

(Source: RSMo 1959 § 165.437)



Section 165.271 Transfer of funds to depositaries--payment of bonds--effect of failure of depositary to deposit security.

Transfer of funds to depositaries--payment of bonds--effect of failure of depositary to deposit security.

165.271. 1. As soon as the securities are deposited and approved by the board of a seven-director district, an order shall be made designating the banking institution depositing the securities as a depositary of the part of the funds and moneys of the school district of which it has been selected as the depositary, until the time fixed by sections 165.201 to 165.291 for another selection. The treasurer of the school district immediately upon the making of the order shall transfer to the depositary the parts of all funds and moneys belonging to the school district that the depositary is entitled to receive by virtue of its designation.

2. In case any bonds, coupons or other indebtedness of the district are payable, by the terms of the bonds, coupons or other evidences of indebtedness, at any particular place outside the district, nothing contained in sections 165.201 to 165.291 shall prevent the board from causing the treasurer to place a sufficient sum of money to meet the same at the place where the debts are payable at the time of their maturity.

3. The treasurer of a seven-director district, as the funds and moneys of the school district come into his hands from time to time, shall deposit them with the depositaries to the credit of the school district, and at all times shall keep on deposit with each depositary approximately that proportion of all the funds and moneys of the district for which the board accepted the bid of the depositary. If at any time the amount of funds and moneys on deposit with any depositary to the credit of the school district is either more or less than the proportion thereof for which the board accepted the bid of the depositary, that fact shall not impair or in any manner affect the liability of the depositary to faithfully perform all the duties and obligations devolving by law upon the depositary.

4. If any banking institution, after being selected as depositary and notified thereof, fails to deposit the security within the time provided by section 165.241, the certified check accompanying the accepted bid of the banking institution shall be forfeited to the school district as liquidated damages, and the board, after twenty days' notice in the manner herein provided, shall proceed to receive new bids and select another depositary in lieu of the one failing to deposit the security.

(L. 1963 p. 200 § 6-27)

(Source: RSMo 1959 §§ 165.440, 165.443)



Section 165.281 Penalty for failure to pay valid check of seven-director district.

Penalty for failure to pay valid check of seven-director district.

165.281. For every failure to pay a check drawn or order for payment issued upon a depositary by the treasurer of a seven-director school district, when moneys and funds sufficient for the payment thereof are in the depositary to the credit of the appropriate funds of the school district, the depositary shall forfeit and pay to the holder of the check or the payees of the order for payment ten percent of the amount thereof, and the board may revoke the order designating it as depositary.

(L. 1963 p. 200 § 6-28, A.L. 1977 S.B. 111 & H.B. 130)

(Source: RSMo 1959 § 165.447)



Section 165.291 Liability of district treasurer.

Liability of district treasurer.

165.291. The treasurer of each seven-director district is not responsible for the loss of any funds and moneys of the district through the negligence or default of any depositary; but nothing in sections 165.201 to 165.291 shall release the treasurer from liability for any loss resulting from any official misconduct on his part or from any responsibility for the funds and moneys of the school district until the time the depositaries are selected and the funds and moneys deposited therein, or from liability for any misappropriation by him in any manner of funds and moneys.

(L. 1963 p. 200 § 6-29)

(Source: RSMo 1959 § 165.450)



Section 165.301 Selection of depositaries in metropolitan districts.

Selection of depositaries in metropolitan districts.

165.301. 1. Subject to the provisions of section 110.030, the board of education in each metropolitan district shall at least once every five years advertise for bids from the banking institutions in the city for the deposits of the board of education to be secured as provided in sections 110.010 and 110.020. The bids shall specify the rate of interest to be allowed to the board on the deposits and the nature of the security offered. The deposits shall be awarded to the banking institutions that offer, with the required security, the highest rate of interest therefor. The board may select as many depositaries for its deposits as it deems necessary and the board shall cause contracts to be made with the banking institutions receiving award of deposits. The board shall cause all funds received to be paid into the designated depositaries, allocating funds to the depositaries, if more than one depositary has been designated, as the board deems proper.

2. The president of the board immediately after the selection of the depositary or depositaries of the school moneys shall notify the treasurer of the state of Missouri and the collector of school taxes in the city of the name of the depositary to which they are to make all payments of money apportioned, belonging to or distributed to the board; and the officers upon making deposits shall take from the depositary duplicate receipts therefor, one of which shall be retained by the officer making the deposits and one delivered to the treasurer of the board.

(L. 1963 p. 200 § 6-30, A.L. 1967 p. 238, A.L. 1980 S.B. 733, A.L. 2004 S.B. 968 and S.B. 969)

(Source: RSMo 1959 § 165.610)






Chapter 166 Permanent Funds and Trusts

Section 166.011 Public school fund--source--disposition.

Public school fund--source--disposition.

166.011. A state public school fund is created which shall consist of all moneys, bonds, lands and other properties belonging to or donated to any state fund for public school purposes and the net proceeds of all sales of lands and other property and effects that accrue to the state by escheat. All such funds shall be paid into the state treasury and securely invested by the state board of education, and sacredly preserved as a public school fund, the annual income of which shall be faithfully appropriated for establishing and maintaining free public schools and for no other uses or purposes whatsoever.

(L. 1963 p. 200 § 7-1)

(Source: RSMo 1959 § 161.180)



Section 166.021 Investment of capital of public school fund--securities deposited with state treasurer.

Investment of capital of public school fund--securities deposited with state treasurer.

166.021. 1. All funds accruing to the state public school fund, except the interest on the fund, shall be invested by the state board of education in registered bonds of the United States or the state, bonds of school districts of the state, or bonds or other securities payment of which is fully guaranteed by the United States.

2. Whenever the state board of education contracts with the seller of any such bonds or securities, the board shall requisition and the commissioner of administration shall approve and forthwith issue a warrant upon the state treasurer for the purchase price agreed upon, payable out of the state public school fund, in favor of the seller.

3. All bonds or securities so purchased shall be made payable to, or be registered in the name of, the state treasurer as trustee of the state public school fund and shall be deposited as part of the state public school fund with the state treasurer who shall give his receipt therefor to the board of education.

(L. 1963 p. 200 § 7-2, A.L. 2007 H.B. 264)

(Source: RSMo 1959 § 161.201)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 166.031 State treasurer to be custodian of fund--accounts--annual report.

State treasurer to be custodian of fund--accounts--annual report.

166.031. 1. The state treasurer is the custodian of all bonds and securities in which the state public school fund is invested, and also of all moneys belonging to the state public school fund, and he and his sureties are responsible on his official bond for the performance of his duties in the safekeeping, disbursement and investment of all money or property of the fund in accordance with the provisions of sections 166.011 to 166.121.

2. The state treasurer shall keep an accurate account of all money, bonds and securities in the state public school fund, the maturities thereof, the rates of interest thereon and the dates when the interest is payable, and shall certify to the board of education quarterly-yearly the accounts and reports relating thereto that are required by the board.

3. The state treasurer and the director of revenue shall include in the annual report required by section 32.060 a full account of all receipts and expenditures on account of the state public school fund and the income therefrom and a report of all information in their possession which relates to the fund and property.

(L. 1963 p. 200 § 7-3)

(Source: RSMo 1959 § 161.211)



Section 166.041 State board of education to keep account with treasurer--suits to recover money due.

State board of education to keep account with treasurer--suits to recover money due.

166.041. 1. The state board of education shall keep a regular account with the state treasurer and all other persons in relation to the state public school fund.

2. The state board of education shall require all persons who receive any money belonging to the fund or income to settle their accounts, and, in that name, may sue for and recover all moneys due from any person on account of the fund or income.

(L. 1963 p. 200 § 7-4)

(Source: RSMo 1959 § 161.221)



Section 166.051 School moneys fund--interest from investments credited to.

School moneys fund--interest from investments credited to.

166.051. All interest from the investment belonging to the state public school fund shall be paid into the state treasury and credited to the state school moneys fund, which is hereby created. All other funds for the support of free public schools shall be credited to the state school moneys fund and shall be paid out for such purposes on warrants as directed by the state board of education.

(L. 1963 p. 200 § 7-5)

(Source: RSMo 1959 § 161.225)



Section 166.061 Gifts to public school fund.

Gifts to public school fund.

166.061. Any person may grant, give or devise to the public school fund of the state any money, property, real or personal, choses in action of every kind and description. The property shall be turned over and delivered to the state director of revenue and the proceeds thereof shall be deposited in the state treasury to be disposed of in the manner provided in section 166.091.

(L. 1963 p. 200 § 7-6)

(Source: RSMo 1959 § 161.230, A.L. 1961 p. 345)



Section 166.071 Receipts for gifts to public school fund.

Receipts for gifts to public school fund.

166.071. For any money, property or choses in action delivered to the director of revenue under sections 166.061 to 166.121 he shall give duplicate receipts, one of which shall be filed in the office of the commissioner of administration, who shall charge the director of revenue therewith.

(L. 1963 p. 200 § 7-7)

(Source: RSMo 1959 § 161.240, A.L. 1961 p. 345)



Section 166.081 Instrument of conveyance, when recorded.

Instrument of conveyance, when recorded.

166.081. A certified copy of the instrument of writing, evidencing the grant, gift or devise, shall also be delivered to the commissioner of administration and duly recorded by him in his office in a book to be kept specially for that purpose, and the original shall be recorded in the recorder's office of the county where the grantor, donor or devisor lives or resided at the time of his death.

(L. 1963 p. 200 § 7-8)

(Source: RSMo 1959 § 161.250, A.L. 1961 p. 345)



Section 166.091 Disposition of property granted.

Disposition of property granted.

166.091. The director of revenue shall, as early as practicable, dispose of the property granted, given or devised, according to the terms specified in the written instrument granting or giving the same to the public school fund. If the property is money, or after the property is converted into money, it shall be deposited in the state treasury and securely invested and sacredly preserved as a part of the public school fund, as provided by the constitution of this state. The annual income from the grant, gift or devise shall be appropriated and disbursed and paid over, as near as may be, according to the terms of the writing making the grant, gift or devise, and for no other uses or purposes whatsoever.

(L. 1963 p. 200 § 7-9)

(Source: RSMo 1959 § 161.260, A.L. 1961 p. 345)



Section 166.101 Gift for public education which cannot be executed placed in public school fund on order of circuit court.

Gift for public education which cannot be executed placed in public school fund on order of circuit court.

166.101. In all cases where a grant, devise or bequest or gift has been made by any person for educational purposes, in aid of or connected with the free public school system, and from any cause cannot be executed or carried out according to its terms and conditions, the person having charge thereof or holding the same in trust, or any person interested therein, may file a petition in the circuit court of the county where the grantor, donor or testator died, setting forth all the facts connected therewith, and, in the discretion of the court in which the petition is filed, an order may be made directing that the amount of the grant, gift, devise or bequest shall be turned over to the director of revenue of the state as a part of the public school fund, according to the terms and conditions of sections 166.011 to 166.121. The annual income on the proceeds of the grant, devise, gift or bequest shall be faithfully appropriated, as near as may be, in meeting and carrying out the purposes and wishes of the grantor, donor, devisor or testator, according to the instrument of writing making the grant, gift, devise or bequest.

(L. 1963 p. 200 § 7-10)

(Source: RSMo 1959 § 161.280, A.L. 1961 p. 345)



Section 166.111 Liability of director of revenue.

Liability of director of revenue.

166.111. The director of revenue and his sureties shall be responsible on his official bond for the safekeeping of the property or money received under sections 166.061 to 166.121 while the property is in his possession and for its disposition in conformity with section 166.091.

(L. 1963 p. 200 § 7-11)

(Source: RSMo 1959 § 161.270, A.L. 1961 p. 345)



Section 166.121 State, the trustee.

State, the trustee.

166.121. The state of Missouri is hereby constituted the custodian and trustee under sections 166.061 to 166.121 of all such funds, and pledges itself for the safekeeping, investment and due application of all funds, with the interest thereon, which may be received by the director of revenue or deposited in the treasury in pursuance of sections 166.061 to 166.121.

(L. 1963 p. 200 § 7-12)

(Source: RSMo 1959 § 161.290, A.L. 1961 p. 345)



Section 166.131 County commission to administer county school fund--investments--distribution of income to schools.

County commission to administer county school fund--investments--distribution of income to schools.

166.131. The county commission in each county shall administer the county school fund of the county. In each county wherein the annual distribution of the liquidated capital of the county school fund has not been ordered by the voters pursuant to sections 166.151 to 166.161, the proceeds of the fund shall be invested by the county commission in registered bonds of the United States, or in bonds of the state or in approved bonds of any city or school district thereof, or in bonds or other securities the payment of which is fully guaranteed by the United States government and shall be preserved as a county school fund. Annually, on or before September thirtieth, in each county of the state all interest accruing from the investment of the capital of the county school fund, if any, the clear proceeds of all penalties and fines collected for any breach of the penal laws of the state, the net proceeds from the sale of estrays, and all other money lawfully coming into the fund, shall be collected and distributed to the school districts of the county by the county clerk in the same proportion that the September membership of a school district, determined as provided in (1) of subdivision (8) of section 163.011 bears to the sum of the September membership of all the districts in the county. He shall immediately after making the apportionments enter them in a book to be kept for that purpose, and shall furnish each district clerk a copy of the apportionment. The county treasurer shall pay over to the treasurer of the school board of every district in the county the amount due each respective district. The clear proceeds of all forfeitures collected for any breach of the penal laws of the state distributed for education shall be transferred to the school building revolving fund.

(L. 1963 p. 200 § 7-13 and p. 338 § 161.051, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 1988 S.B. 789, A.L. 1998 H.B. 1265)

(Source: RSMo 1959 §§ 161.051, 171.010)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investments in, when, 409.950



Section 166.141 County treasurer to collect funds--receipts--penalty for violation.

County treasurer to collect funds--receipts--penalty for violation.

166.141. The county treasurer shall collect and deposit in the county school fund all moneys payable to the fund and shall give the party paying duplicate receipts therefor. The party shall file one of the receipts with the county clerk, who shall charge the amount to the county treasurer. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and punished by a fine not to exceed five hundred dollars.

(L. 1963 p. 200 § 7-14)

(Source: RSMo 1959 § 171.070)

CROSS REFERENCES:

Fines, penalties and forfeitures into school fund, 271.370

Theatrical performances, shows and circuses tax, proceeds, 316.030



Section 166.151 Petition to distribute county school fund.

Petition to distribute county school fund.

166.151. Whenever there is presented to the body having in its charge the capital of the county school fund of any county or the city of St. Louis a petition, signed by qualified electors of the county or the city of St. Louis equal in number to five percent of the voters casting a ballot in the county or the city of St. Louis for the office of governor at the last preceding general election at which the office was voted upon, praying that the proposal be submitted to the qualified electors for making annual distribution of the capital of the liquidated school fund, the body shall cause an election to be held upon the proposal.

(L. 1963 p. 200 § 7-15)

(Source: RSMo 1959 § 171.020)



Section 166.161 Election on proposal to distribute fund--annual apportionment of balance of fund--effect on state aid.

Election on proposal to distribute fund--annual apportionment of balance of fund--effect on state aid.

166.161. 1. The proposal shall be submitted to the voters of the county.

2. The question shall be submitted in substantially the following form:

Shall there be an annual distribution of the capital of the liquidated county school fund?

3. If the proposal to distribute annually the capital of the liquidated county school fund receives a majority of the votes cast, the body having control of the county school fund shall proceed thereafter to distribute annually the liquidated fund to the school districts. The accumulated balance of the fund shall be apportioned on or before August thirty-first, of each year, until the fund is liquidated and the apportionment shall be made in the manner provided in section 166.131. When the capital of the liquidated county school fund is distributed to the school districts the fund shall not be counted as a deduction in calculating the equalization quota as defined in section 163.031.

(L. 1963 p. 200 § 7-16, A.L. 1978 H.B. 971, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982)

(Source: RSMo 1959 § 171.030)

Effective 1-1-83



Section 166.275 Appropriations to satisfy certain judgments transferred to school moneys fund--amount, distribution.

Appropriations to satisfy certain judgments transferred to school moneys fund--amount, distribution.

166.275. 1. Any amount of the difference by which the total amount appropriated by the state to school districts, in accordance with a judgment or order based on the equal protection clause of the fourteenth amendment to the Constitution of the United States, for fiscal year 1999 is less than the amount appropriated for the same purpose in fiscal year 1994 in addition to any unexpended appropriation for the 1998 fiscal year that results in additional unobligated resources for the state in fiscal year 1999 shall be transferred to the state school moneys fund and distributed in the manner provided in section 163.031.

2. If the total amount appropriated by the state to school districts, in accordance with a judgment or order based on the equal protection clause of the fourteenth amendment to the Constitution of the United States, for fiscal year 2000 or any subsequent fiscal year is less than the amount appropriated for the same purpose in fiscal year 1999, any amount of the difference in addition to any unexpended appropriation for the prior fiscal year that results in additional unobligated resources for the state beginning in fiscal year 2000 shall be distributed as follows:

(1) Up to the first seventy-five million dollars of such funds, or such lesser amount determined by appropriation to be sufficient to fully fund subsections 1 and 2 of section 163.031, shall be transferred to the state school moneys fund and distributed in the manner provided in section 163.031; and

(2) Beginning in fiscal year 2000, after distributing funds pursuant to subdivision (1) of this subsection, the next twenty-five million dollars, or such lesser amount determined by appropriation to be sufficient, of the remaining funds shall be transferred to fully fund increases in appropriations for transportation categorical aid provided pursuant to section 163.031, and any remainder of such twenty-five million dollars shall be transferred to fund other categorical state aid provided pursuant to section 163.031; provided that, for school year 1999-2000 only, such increase in transportation funding may be placed by districts in their capital projects fund and shall be placed as otherwise provided by law in all other years; and

(3) After distributing funds pursuant to subdivisions (1) and (2) of this subsection, any remaining funds, or such amount determined by appropriation to be sufficient to fully fund subsections 1 and 2 of section 163.031, shall be transferred to the state school moneys fund and distributed in the manner provided in section 163.031.

(L. 1993 S.B. 380 § 8 subsec. 2, A.L. 1995 S.B. 301, A.L. 1998 S.B. 781, A.L. 2005 S.B. 287)

Effective 7-01-06

*Contingent expiration date. See section 143.107.



Section 166.300 Definitions--school building revolving fund created--lease purchases for projects, plan--eligibility for a lease purchase--ranking of projects--plan waived, when--repayment, interest--failure to make annual payments, state to take possession of buildings, procedure.

Definitions--school building revolving fund created--lease purchases for projects, plan--eligibility for a lease purchase--ranking of projects--plan waived, when--repayment, interest--failure to make annual payments, state to take possession of buildings, procedure.

166.300. 1. As used in this section, the following words and phrases shall mean:

(1) "Capital improvement projects", expenditures for lands or existing buildings, improvements of grounds, construction of buildings, additions to buildings, remodeling of buildings and initial equipment purchases;

(2) "School facility", a structure dedicated primarily to housing teachers and students in the instructional process, but shall not include buildings dedicated primarily to administrative and support functions within the school.

2. There is hereby created a revolving fund to be known as the "School Building Revolving Fund". All forfeitures of assets transferred pursuant to section 166.131, all gifts and bequests to such fund, and such moneys as may be appropriated to the fund shall be deposited into the school building revolving fund; except that no more than four hundred forty million dollars, in the aggregate, shall be transferred to the fund. After a fund balance has been established by prior years' deposits and interest, school districts may submit applications for lease purchases from the revolving fund for specific projects consistent with rules and regulations of the state board of education and subsection 3 of this section, except that no school district may be permitted to enter into a lease purchase from the school building revolving fund without first submitting a long-range capital improvements plan.

3. To be eligible for a lease purchase authorized by this section:

(1) A school district shall meet the minimum criteria for state aid and for increases in state aid established pursuant to section 163.021;

(2) A school district shall provide a program which is accredited by the state board of education for grades kindergarten through twelve or for grades kindergarten through eight; and

(3) A school district shall have an equalized, assessed valuation per eligible pupil for the preceding year which is less than the statewide average equalized, assessed valuation per eligible pupil for the preceding year; and

(4) A school district shall have a bonded indebtedness which is no less than ninety percent of the constitutional limitation on indebtedness pursuant to section 26(b) of article VI of the Constitution of Missouri.

4. Lease purchase applications shall be funded, as funds allow, first for all applications pursuant to subdivision (1) of this subsection and then for applications pursuant to subdivision (2) of this subsection and then for applications pursuant to subdivision (3) of this subsection, and for funding of applications pursuant to a particular subdivision, applications shall be funded in the order that the applications are received by the department. If two or more applications are received on the same day, the district with the lowest appraised valuation per pupil shall be given priority. Ranking of the applications for offering of lease purchases shall be done in the following order:

(1) Districts with capital replacement costs in excess of insurance proceeds due to facility destruction caused by fire or natural disaster shall be ranked on the basis of percentage of bonding capacity;

(2) Districts with a cumulative percentage growth in fall membership for the third through the fifth preceding years in excess of twelve percent and which have a bonded indebtedness which is no less than ninety percent of the constitutional limitation on indebtedness pursuant to section 26(b) of article VI of the Constitution of Missouri; and

(3) Districts with an equalized assessed valuation per pupil which is less than the statewide average equalized assessed valuation per pupil and which have a bonded indebtedness which is no less than ninety percent of the constitutional limitation on indebtedness pursuant to section 26(b) of article VI of the Constitution of Missouri.

5. When building replacement is caused by fire or natural disaster, the requirement for a school district to have a long-range capital improvements plan may be waived by the state board of education.

6. Each school district participating in a lease purchase from the school building revolving fund shall repay such lease purchase in no more than ten annual payments made on or before June thirtieth of each year. The first such payment shall be due and payable on June thirtieth of the first full fiscal year following receipt of lease purchase proceeds. Lease purchase repayments shall be immediately deposited to the school building revolving fund by the department. Interest charged to the school district shall not exceed three percent.

7. Any school district which fails to obligate the full amount of a loan from the school building revolving fund for the allowable lease purchase must return the unobligated amount plus interest earned to the department no later than June thirtieth of the second full fiscal year after receipt of loan proceeds.

8. If a school district fails to make an annual payment to the school building revolving fund after notice of nonpayment by the department, members of the board of education and the school district's superintendent shall have violated section 162.091 and the attorney general of the state of Missouri shall be notified by the state board of education to begin prosecution procedures.

9. All property purchased pursuant to a lease purchase from the school building revolving fund shall remain the property of the state until such time as the lease purchase has been fully repaid pursuant to this section. If a school district does not make an annual payment to the school building revolving fund after notice of nonpayment by the department, the state board of education may, if the delinquency exceeds one hundred eighty days, take possession of the property. As a part of the lease purchase agreement, the school district shall agree to assume all costs, obligations and liabilities for or arising out of establishment, operation and maintenance of the lease purchase property. Other provisions of law to the contrary notwithstanding, neither the state nor any state agency shall have any obligation for such costs, obligations or liabilities unless and until the state board of education takes possession of the property pursuant to this subsection upon a school district's failure to make annual payments as required in the lease purchase agreement.

10. Any unobligated cash balance in the school building revolving fund as of the effective date of this act*, shall be transferred to aid the public schools of this state pursuant to section 163.031. Any and all deposits made to the school building revolving fund after August 28, 2003, shall be immediately transferred to the state school moneys fund, pursuant to section 166.051.

(L. 1993 S.B. 380 § 12, A.L. 1995 S.B. 301, A.L. 1998 H.B. 1265, A.L. 2003 S.B. 675)

*This act (S.B. 675, 2003) contained an effective date of 1-1-04 for § 339.105; remainder of act became effective 8-28-03.



Section 166.400 Citation.

Citation.

166.400. Sections 166.400 to 166.455 shall be known and may be cited as the "Missouri Higher Education Savings Program".

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460)



Section 166.410 Definitions.

Definitions.

166.410. As used in sections 166.400 to 166.455, except where the context clearly requires another interpretation, the following terms mean:

(1) "Beneficiary", any individual designated by a participation agreement to benefit from payments for qualified higher education expenses at an eligible educational institution;

(2) "Benefits", the payment of qualified higher education expenses on behalf of a beneficiary from a savings account during the beneficiary's attendance at an eligible educational institution;

(3) "Board", the Missouri higher education savings program board established in section 166.415;

(4) "Eligible educational institution", an institution of postsecondary education as defined in Section 529(e)(5) of the Internal Revenue Code;

(5) "Financial institution", a bank, insurance company or registered investment company;

(6) "Internal Revenue Code", the Internal Revenue Code of 1986, as amended;

(7) "Missouri higher education savings program" or "savings program", the program created pursuant to sections 166.400 to 166.455;

(8) "Participant", a person who has entered into a participation agreement pursuant to sections 166.400 to 166.455 for the advance payment of qualified higher education expenses on behalf of a beneficiary;

(9) "Participation agreement", an agreement between a participant and the board pursuant to and conforming with the requirements of sections 166.400 to 166.455; and

(10) "Qualified higher education expenses", the qualified costs of tuition and fees and other expenses for attendance at an eligible educational institution, as defined in Section 529(e)(3) of the Internal Revenue Code, as amended.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460)



Section 166.415 Missouri higher education savings program, created, board, members, proxies, powers and duties, investments.

Missouri higher education savings program, created, board, members, proxies, powers and duties, investments.

166.415. 1. There is hereby created the "Missouri Higher Education Savings Program". The program shall be administered by the Missouri higher education savings program board which shall consist of the Missouri state treasurer who shall serve as chairman, the commissioner of the department of higher education, the commissioner of the office of administration, the director of the department of economic development, two persons having demonstrable experience and knowledge in the areas of finance or the investment and management of public funds, one of whom is selected by the president pro tem of the senate and one of whom is selected by the speaker of the house of representatives, and one person having demonstrable experience and knowledge in the area of banking or deposit rate determination and placement of depository certificates of deposit or other deposit investments. Such member shall be appointed by the governor with the advice and consent of the senate. The three appointed members shall be appointed to serve for terms of four years from the date of appointment, or until their successors shall have been appointed and shall have qualified. The members of the board shall be subject to the conflict of interest provisions of section 105.452. Any member who violates the conflict of interest provisions shall be removed from the board. In order to establish and administer the savings program, the board, in addition to its other powers and authority, shall have the power and authority to:

(1) Develop and implement the Missouri higher education savings program and, notwithstanding any provision of sections 166.400 to 166.455 to the contrary, the savings programs and services consistent with the purposes and objectives of sections 166.400 to 166.455;

(2) Promulgate reasonable rules and regulations and establish policies and procedures to implement sections 166.400 to 166.455, to permit the savings program to qualify as a "qualified state tuition program" pursuant to Section 529 of the Internal Revenue Code and to ensure the savings program's compliance with all applicable laws;

(3) Develop and implement educational programs and related informational materials for participants, either directly or through a contractual arrangement with a financial institution for investment services, and their families, including special programs and materials to inform families with young children regarding methods for financing education and training beyond high school;

(4) Enter into agreements with any financial institution, the state or any federal or other agency or entity as required for the operation of the savings program pursuant to sections 166.400 to 166.455;

(5) Enter into participation agreements with participants;

(6) Accept any grants, gifts, legislative appropriations, and other moneys from the state, any unit of federal, state, or local government or any other person, firm, partnership, or corporation for deposit to the account of the savings program;

(7) Invest the funds received from participants in appropriate investment instruments to achieve long-term total return through a combination of capital appreciation and current income;

(8) Make appropriate payments and distributions on behalf of beneficiaries pursuant to participation agreements;

(9) Make refunds to participants upon the termination of participation agreements pursuant to the provisions, limitations, and restrictions set forth in sections 166.400 to 166.455 and the rules adopted by the board;

(10) Make provision for the payment of costs of administration and operation of the savings program;

(11) Effectuate and carry out all the powers granted by sections 166.400 to 166.455, and have all other powers necessary to carry out and effectuate the purposes, objectives and provisions of sections 166.400 to 166.455 pertaining to the savings program; and

(12) Procure insurance, guarantees or other protections against any loss in connection with the assets or activities of the savings program.

2. Any member of the board may designate a proxy for that member who will enjoy the full voting privileges of that member for the one meeting so specified by that member. No more than three proxies shall be considered members of the board for the purpose of establishing a quorum.

3. Four members of the board shall constitute a quorum. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board. No action shall be taken by the board except upon the affirmative vote of a majority of the members present.

4. The board shall meet within the state of Missouri at the time set at a previously scheduled meeting or by the request of any four members of the board. Notice of the meeting shall be delivered to all other trustees in person or by depositing notice in a United States post office in a properly stamped and addressed envelope not less than six days prior to the date fixed for the meeting. The board may meet at any time by unanimous mutual consent. There shall be at least one meeting in each quarter.

5. The funds shall be invested only in those investments which a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims, as provided in section 105.688. For new contracts entered into after August 28, 2012, board members shall study investment plans of other states and contract with or negotiate to provide benefit options the same as or similar to other states' qualified plans for the purpose of offering additional options for members of the plan. The board may delegate to duly appointed investment counselors authority to act in place of the board in the investment and reinvestment of all or part of the moneys and may also delegate to such counselors the authority to act in place of the board in the holding, purchasing, selling, assigning, transferring or disposing of any or all of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys. Such investment counselors shall be registered as investment advisors with the United States Securities and Exchange Commission. In exercising or delegating its investment powers and authority, members of the board shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision. No member of the board shall be liable for any action taken or omitted with respect to the exercise of, or delegation of, these powers and authority if such member shall have discharged the duties of his or her position in good faith and with that degree of diligence, care and skill which a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims.

6. No investment transaction authorized by the board shall be handled by any company or firm in which a member of the board has a substantial interest, nor shall any member of the board profit directly or indirectly from any such investment.

7. No trustee or employee of the savings program shall receive any gain or profit from any funds or transaction of the savings program. Any trustee, employee or agent of the savings program accepting any gratuity or compensation for the purpose of influencing such trustee's, employee's or agent's action with respect to the investment or management of the funds of the savings program shall thereby forfeit the office and in addition thereto be subject to the penalties prescribed for bribery.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460, A.L. 2002 S.B. 776, A.L. 2004 H.B. 959, A.L. 2012 S.B. 563, A.L. 2012 S.B. 563)



Section 166.420 Participation agreements, terms and conditions--contribution limitation--penalty.

Participation agreements, terms and conditions--contribution limitation--penalty.

166.420. 1. The board may enter into savings program participation agreements with participants on behalf of beneficiaries pursuant to the provisions of sections 166.400 to 166.455, including the following terms and conditions:

(1) A participation agreement shall stipulate the terms and conditions of the savings program in which the participant makes contributions;

(2) A participation agreement shall specify the method for calculating the return on the contribution made by the participant;

(3) The execution of a participation agreement by the board shall not guarantee that the beneficiary named in any participation agreement will be admitted to an eligible educational institution, be allowed to continue to attend an eligible educational institution after having been admitted or will graduate from an eligible educational institution;

(4) A participation agreement shall clearly and prominently disclose to participants the risk associated with depositing moneys with the board;

(5) Participation agreements shall be organized and presented in a way and with language that is easily understandable by the general public; and

(6) A participation agreement shall clearly and prominently disclose to participants the existence of any load charge or similar charge assessed against the accounts of the participants for administration or services.

2. The board shall establish the maximum amount which may be contributed annually by a participant with respect to a beneficiary.

3. The board shall establish a total contribution limit for savings accounts established under the savings program with respect to a beneficiary to permit the savings program to qualify as a "qualified state tuition program" pursuant to Section 529 of the Internal Revenue Code. No contribution may be made to a savings account for a beneficiary if it would cause the balance of all savings accounts of the beneficiary to exceed the total contribution limit established by the board. The board may establish other requirements that it deems appropriate to provide adequate safeguards to prevent contributions on behalf of a beneficiary from exceeding what is necessary to provide for the qualified higher education expenses of the beneficiary.

4. The board shall establish the minimum length of time that contributions and earnings must be held by the savings program to qualify pursuant to section 166.435. Any contributions or earnings that are withdrawn or distributed from a savings account prior to the expiration of the minimum length of time, as established by the board, shall be subject to a penalty pursuant to section 166.430.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460, A.L. 2006 S.B. 641, A.L. 2010 S.B. 772)



Section 166.425 Board to invest funds, use of funds--not deemed income, when.

Board to invest funds, use of funds--not deemed income, when.

166.425. All money paid by a participant in connection with participation agreements shall be deposited as received and shall be promptly invested by the board. Contributions and earnings thereon accumulated on behalf of participants in the savings program may be used, as provided in the participation agreement, for qualified higher education expenses. Such contributions and earnings shall not be considered income for purposes of determining a participant's eligibility for financial assistance under any state student aid program.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460, A.L. 2008 S.B. 863)



Section 166.430 Cancellation of agreement, results--penalty.

Cancellation of agreement, results--penalty.

166.430. Any participant may cancel a participation agreement at will. The board shall impose a penalty equal to or greater than ten percent of the earnings of an account for any distribution that is not:

(1) Used exclusively for qualified higher education expenses of the designated beneficiary;

(2) Made because of death or disability of the designated beneficiary;

(3) Made because of the receipt of scholarship by the designated beneficiary;

(4) A rollover distribution, as defined in Section 529(c)(3)(C)(i) of the Internal Revenue Code; or

(5) Held in the fund for the minimum length of time established by the board.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460)



Section 166.435 State tax exemption.

State tax exemption.

166.435. 1. Notwithstanding any law to the contrary, the assets of the savings program held by the board, the assets of any deposit program authorized in section 166.500, and the assets of any qualified tuition savings program established pursuant to Section 529 of the Internal Revenue Code and any income therefrom shall be exempt from all taxation by the state or any of its political subdivisions. Income earned or received from the savings program, deposit, or other qualified tuition savings programs established under Section 529 of the Internal Revenue Code program shall not be subject to state income tax imposed pursuant to chapter 143 and shall be eligible for any benefits provided in accordance with Section 529 of the Internal Revenue Code. The exemption from taxation pursuant to this section shall apply only to assets and income maintained, accrued, or expended pursuant to the requirements of the savings program established pursuant to sections 166.400 to 166.455, the deposit program established pursuant to sections 166.500 to 166.529, and other qualified tuition savings programs established under Section 529 of the Internal Revenue Code, and no exemption shall apply to assets and income expended for any other purposes. Annual contributions made to the savings program held by the board, the deposit program, and any qualified tuition savings program established under Section 529 of the Internal Revenue Code up to and including eight thousand dollars per participating taxpayer, and up to sixteen thousand dollars for married individuals filing a joint tax return, shall be subtracted in determining Missouri adjusted gross income pursuant to section 143.121.

2. If any deductible contributions to or earnings from any such program referred to in this section are distributed and not used to pay qualified higher education expenses or are not held for the minimum length of time established by the appropriate Missouri board, the amount so distributed shall be added to the Missouri adjusted gross income of the participant, or, if the participant is not living, the beneficiary.

3. The provisions of this section shall apply to tax years beginning on or after January 1, 2008, and the provisions of this section with regard to sections 166.500 to 166.529 shall apply to tax years beginning on or after January 1, 2004.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460, A.L. 2004 H.B. 959, A.L. 2008 S.B. 863)



Section 166.440 Assets not state property.

Assets not state property.

166.440. The assets of the savings program shall at all times be preserved, invested and expended only for the purposes set forth in this section and in accordance with the participation agreements, and no property rights therein shall exist in favor of the state.

(L. 1998 H.B. 1694)



Section 166.445 Rules, invalid, when.

Rules, invalid, when.

166.445. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority delegated in sections 166.400 to 166.455 shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to August 28, 1998, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1998, if it fully complied with the provisions of chapter 536. Sections 166.400 to 166.455 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1998, shall be invalid and void.

(L. 1998 H.B. 1694)



Section 166.450 Review of program.

Review of program.

166.450. The director of investment of the state treasurer's office shall, on a semiannual basis, review the financial status and investment policy of the program as well as the participation rate in the program. The director of investment shall also review the continued viability of the program and the administration of the program by the board. The director of investment shall report the findings annually to the board, which shall subsequently disclose such findings at a public meeting.

(L. 1998 H.B. 1694)



Section 166.455 Funds not state revenues.

Funds not state revenues.

166.455. Money accruing to and deposited in individual savings accounts shall not be part of "total state revenues" as defined in sections 17 and 18 of article X of the Constitution of the state of Missouri and the expenditure of such revenues shall not be an expense of state government under section 20 of article X of the Constitution of the state of Missouri.

(L. 1998 H.B. 1694, A.L. 1999 S.B. 460)



Section 166.456 Confidentiality of information.

Confidentiality of information.

166.456. All personally identifiable information concerning participants and beneficiaries of accounts established within the Missouri higher education savings program pursuant to sections 166.400 to 166.456 shall be confidential, and any disclosure of such information shall be restricted to purposes directly connected with the administration of the program.

(L. 2002 H.B. 1086 merged with S.B. 776)



Section 166.500 Citation of law.

Citation of law.

166.500. Sections 166.500 to 166.529 shall be known and may be cited as the "Missouri Higher Education Deposit Program".

(L. 2004 H.B. 959)



Section 166.501 Program established as alternative to Missouri higher education savings program.

Program established as alternative to Missouri higher education savings program.

166.501. Notwithstanding the provisions of sections 166.400 to 166.456 to the contrary, the higher education deposit program is established as a nonexclusive alternative to the Missouri higher education savings program, and any participant may elect to participate in both programs subject to aggregate Missouri program limitations.

(L. 2004 H.B. 959 § 166.505)



Section 166.502 Definitions.

Definitions.

166.502. As used in sections 166.500 to 166.529, except where the context clearly requires another interpretation, the following terms mean:

(1) "Beneficiary", any individual designated by a participation agreement to benefit from payments for qualified higher education expenses at an eligible educational institution;

(2) "Benefits", the payment of qualified higher education expenses on behalf of a beneficiary from a deposit account during the beneficiary's attendance at an eligible educational institution;

(3) "Board", the Missouri higher education savings program board established in section 166.415;

(4) "Eligible educational institution", an institution of postsecondary education as defined in Section 529(e)(5) of the Internal Revenue Code;

(5) "Financial institution", a depository institution and any intermediary that brokers certificates of deposits;

(6) "Internal Revenue Code", the Internal Revenue Code of 1986, as amended;

(7) "Missouri higher education deposit program" or "deposit program", the program created pursuant to sections 166.500 to 166.529;

(8) "Participant", a person who has entered into a participation agreement pursuant to sections 166.500 to 166.529 for the advance payment of qualified higher education expenses on behalf of a beneficiary;

(9) "Participation agreement", an agreement between a participant and the board pursuant to and conforming with the requirements of sections 166.500 to 166.529;

(10) "Qualified higher education expenses", the qualified costs of tuition and fees and other expenses for attendance at an eligible educational institution, as defined in Section 529(e)(3) of the Internal Revenue Code of 1986, as amended.

(L. 2004 H.B. 959 § 166.510)



Section 166.505 Program created, Missouri higher education savings program board to administer, powers and duties--investment of funds.

Program created, Missouri higher education savings program board to administer, powers and duties--investment of funds.

166.505. 1. There is hereby created the "Missouri Higher Education Deposit Program". The program shall be administered by the Missouri higher education savings program board.

2. In order to establish and administer the deposit program, the board, in addition to its other powers and authority, shall have the power and authority to:

(1) Develop and implement the Missouri higher education deposit program and, notwithstanding any provision of sections 166.500 to 166.529 to the contrary, the deposit programs and services consistent with the purposes and objectives of sections 166.500 to 166.529;

(2) Promulgate reasonable rules and regulations and establish policies and procedures to implement sections 166.500 to 166.529, to permit the deposit program to qualify as a qualified state tuition program pursuant to Section 529 of the Internal Revenue Code and to ensure the deposit program's compliance with all applicable laws;

(3) Develop and implement educational programs and related informational materials for participants, either directly or through a contractual arrangement with a financial institution or other entities for deposit educational services, and their families, including special programs and materials to inform families with children of various ages regarding methods for financing education and training beyond high school;

(4) Enter into an agreement with any financial institution, entity, or business clearinghouse for the operation of the deposit program pursuant to sections 166.500 to 166.529; providing however, that such institution, entity, or clearinghouse shall be a private for-profit or not-for-profit entity and not a government agency. No more than one board member may have a direct interest in such institution, entity, or clearinghouse. Such institution, entity, or clearinghouse shall implement the board's policies and administer the program for the board and with electing depository institutions and others;

(5) Enter into participation agreements with participants;

(6) Accept any grants, gifts, legislative appropriations, and other moneys from the state, any unit of federal, state, or local government or any other person, firm, partnership, or corporation for deposit to the account of the deposit program;

(7) Invest the funds received from participants in appropriate investment instruments to be held by depository institutions or directly deposit such funds in depository institutions as provided by the board and elected by the participants;

(8) Make appropriate payments and distributions on behalf of beneficiaries pursuant to participation agreements;

(9) Make refunds to participants upon the termination of participation agreements pursuant to the provisions, limitations, and restrictions set forth in sections 166.500 to 166.529 and the rules adopted by the board;

(10) Make provision for the payment of costs of administration and operation of the deposit program;

(11) Effectuate and carry out all the powers granted by sections 166.500 to 166.529, and have all other powers necessary to carry out and effectuate the purposes, objectives, and provisions of sections 166.500 to 166.529 pertaining to the deposit program;

(12) Procure insurance, guarantees, or other protections against any loss in connection with the assets or activities of the deposit program, as the members in their best judgment deem necessary;

(13) To both adopt and implement various methods of transferring money by electronic means to efficiently transfer funds to depository institutions for deposit, and in addition or in the alternative, to allow funds to be transferred by agent agreements, assignment, or otherwise, provided such transfer occurs within two business days;

(14) To both adopt and implement methods and policies designed to obtain the maximum insurance of such funds for each participant permitted and provided for by the Federal Deposit Insurance Corporation, or any other federal agency insuring deposits, and taking into consideration the law and regulation promulgated by such federal agencies for deposit insurance.

3. The funds shall be invested only in those investments which a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims, as provided in section 105.688, as a means to hold funds until they are placed in a Missouri depository institution as a deposit. The board may delegate to duly appointed representatives of financial institutions authority to act in place of the board in the investment and reinvestment of all or part of the moneys and may also delegate to such representatives the authority to act in place of the board in the holding, purchasing, selling, assigning, transferring, or disposing of any or all of the investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys, however, such investments shall be limited to certificates of deposit and other deposits in federally insured depository institutions. Such representatives shall be registered as "qualified student deposit advisors on Section 529 plans" with the board and such board shall, by rule, develop and administer qualification tests from time to time to provide representatives the opportunity to qualify for this program. In exercising or delegating its investment powers and authority, members of the board shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision. No member of the board shall be liable for any action taken or omitted with respect to the exercise of, or delegation of, these powers and authority if such member shall have discharged the duties of his or her position in good faith and with that degree of diligence, care, and skill which a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims.

4. No board member or employee of the deposit program shall personally receive any gain or profit from any funds or transaction of the deposit program as a result of his or her membership on the board. Any board member, employee, or agent of the deposit program accepting any gratuity or compensation for the purpose of influencing such board member's, employee's, or agent's action with respect to choice of intermediary, including any financial institution, entity, or clearinghouse, for the funds of the deposit program shall thereby forfeit the office and in addition thereto be subject to the penalties prescribed for bribery. However, a board member who is regularly employed directly or indirectly by a financial institution may state that institution's interest and absent himself or herself from voting.

5. Depository institutions originating the deposit program shall be the agent of the board and offer terms for certificates of deposit and other deposits in such program as permitted by the board, subject to a uniform interest rate disclosure as defined in federal regulations of the Board of Governors of the Federal Reserve System, specifically Federal Reserve Regulation DD, as amended from time to time. The board shall establish various deposit opportunities based on amounts deposited and length of time held that are uniformly available to all depository institutions that elect to participate in the program, and the various categories of fixed or variable rates shall be the only interest rates available under this program. A depository institution that originates the deposit as agent for the board and participates in the program shall receive back and continue to hold the certificate of deposit or other deposit, provided such depository institution continues to comply with requirements and regulations prescribed by the board. Such deposit and certificate of deposit shall be titled in the name of the clearing entity for the benefit of the participant, and shall be insured as permitted by any agency of the federal government that insures deposits in depository institutions. Any depository institution or intermediary that fails to comply with these provisions shall forfeit its right to participate in this program; provided however, the board shall be the sole and exclusive judge of compliance except as otherwise provided by provisions in Section 529 of the Internal Revenue Code and the Internal Revenue Service enforcement of such section.

(L. 2004 H.B. 959 § 166.515)



Section 166.508 Deposit program participation agreements, terms and conditions--contribution limits--minimum holding time for contributions.

Deposit program participation agreements, terms and conditions--contribution limits--minimum holding time for contributions.

166.508. 1. The board may enter into deposit program participation agreements with participants on behalf of beneficiaries pursuant to the provisions of sections 166.500 to 166.529, including the following terms and conditions:

(1) A participation agreement shall stipulate the terms and conditions of the deposit program in which the participant makes contributions;

(2) A participation agreement shall specify the method for calculating the return on the contribution made by the participant as otherwise provided in sections 166.500 to 166.529;

(3) The execution of a participation agreement by the board shall not guarantee that the beneficiary named in any participation agreement will be admitted to an eligible educational institution, be allowed to continue to attend an eligible educational institution after having been admitted or will graduate from an eligible educational institution;

(4) A participation agreement shall disclose to participants the risk associated with depositing moneys with the board, including information on federal insured deposit availability and coverage and penalties for withdrawal before the deposit has matured;

(5) Participation agreements shall be organized and presented in a way and with language that is easily understandable by the general public; and

(6) A participation agreement shall clearly and prominently disclose to participants the existence of any fee or similar charge assessed against the accounts of the participants for administration or services.

2. The board shall establish the maximum amount which may be contributed annually by a participant with respect to a beneficiary.

3. The board shall establish a total contribution limit for deposit accounts established under the deposit program with respect to a beneficiary to permit the deposit program to qualify as a qualified state tuition program pursuant to Section 529 of the Internal Revenue Code. No contribution may be made to a deposit account for a beneficiary if it would cause the balance of all deposit accounts of the beneficiary to exceed the total contribution limit established by the board. The board may establish other requirements that it deems appropriate to provide adequate safeguards to prevent contributions on behalf of a beneficiary from exceeding what is necessary to provide for the qualified higher education expenses of the beneficiary.

4. The board shall establish the minimum length of time that contributions and earnings must be held by the deposit program to qualify pursuant to section 166.435. Any contributions or earnings that are withdrawn or distributed from a deposit account prior to the expiration of the minimum length of time, as established by the board, shall be subject to a penalty pursuant to section 166.514.

(L. 2004 H.B. 959 § 166.520)



Section 166.511 Prompt investment of moneys paid by participation agreements, use of moneys.

Prompt investment of moneys paid by participation agreements, use of moneys.

166.511. All money paid by a participant in connection with participation agreements shall be deposited as received and shall be promptly invested by the board or may be directly deposited by the board's agents. Contributions and earnings thereon accumulated on behalf of participants in the deposit program may be used, as provided in the participation agreement, for qualified higher education expenses.

(L. 2004 H.B. 959 § 166.525)



Section 166.514 Cancellation of agreements, penalty.

Cancellation of agreements, penalty.

166.514. Any participant may cancel a participation agreement at will. The board shall impose a penalty equal to or greater than ten percent of the earnings of an account for any distribution that is not:

(1) Used exclusively for qualified higher education expenses of the designated beneficiary;

(2) Made because of death or disability of the designated beneficiary;

(3) Made because of the receipt of scholarship by the designated beneficiary;

(4) A rollover distribution, as defined in Section 529(c)(3)(C)(i) of the Internal Revenue Code; or

(5) Held in the fund for the minimum length of time established by the board.

(L. 2004 H.B. 959 § 166.530)



Section 166.517 Assets used for program purposes only.

Assets used for program purposes only.

166.517. The assets of the deposit program shall at all times be preserved, invested, and expended only for the purposes set forth in this section and in accordance with the participation agreements, and no property rights therein shall exist in favor of the state.

(L. 2004 H.B. 959 § 166.540)



Section 166.520 Rulemaking authority.

Rulemaking authority.

166.520. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated pursuant to sections 166.500 to 166.529 shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to August 28, 2004, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 2004, if it fully complied with the provisions of chapter 536. Sections 166.500 to 166.529 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 959 § 166.545)



Section 166.523 Review of program by state auditor, when.

Review of program by state auditor, when.

166.523. The Missouri state auditor shall, on a semiannual basis, review the financial status and investment policy of the program as well as the participation rate in the program. The auditor shall also review the continued viability of the program and the administration of the program by the board. The auditor shall report the findings annually to the board, which shall subsequently disclose such findings at a public meeting.

(L. 2004 H.B. 959 § 166.550)



Section 166.526 Program moneys not part of total state revenues.

Program moneys not part of total state revenues.

166.526. Money accruing to and deposited in individual deposit accounts shall not be part of total state revenues as defined in sections 17 and 18, article X, Constitution of Missouri, and the expenditure of such revenues shall not be an expense of state government under section 20, article X, Constitution of Missouri.

(L. 2004 H.B. 959 § 166.555)



Section 166.529 Confidentiality requirements.

Confidentiality requirements.

166.529. All personally identifiable information concerning participants and beneficiaries of accounts established within the Missouri higher education deposit program pursuant to sections 166.500 to 166.529 shall be confidential, and any disclosure of such information shall be restricted to purposes directly connected with the administration of the program.

(L. 2004 H.B. 959 § 166.556)






Chapter 167 Pupils and Special Services

Section 167.018 Foster care education bill of rights--school district liaisons to be designated, duties.

Foster care education bill of rights--school district liaisons to be designated, duties.

167.018. 1. Sections 167.018 and 167.019 shall be known and may be cited as the "Foster Care Education Bill of Rights".

2. Each school district shall designate a staff person as the educational liaison for foster care children. The liaison shall do all of the following in an advisory capacity:

(1) Ensure and facilitate the proper educational placement, enrollment in school, and checkout from school of foster children;

(2) Assist foster care pupils when transferring from one school to another or from one school district to another, by ensuring proper transfer of credits, records, and grades;

(3) Request school records, as provided in section 167.022, within two business days of placement of a foster care pupil in a school; and

(4) Submit school records of foster care pupils within three business days of receiving a request for school records, under subdivision (3) of this subsection.

(L. 2009 H.B. 154 merged with S.B. 291)



Section 167.019 Placement decisions, agencies to consider foster child's school attendance area--right to remain in certain districts--course work to be accepted--graduation requirements--rulemaking authority.

Placement decisions, agencies to consider foster child's school attendance area--right to remain in certain districts--course work to be accepted--graduation requirements--rulemaking authority.

167.019. 1. A child-placing agency, as defined under section 210.481, shall promote educational stability for foster care children by considering the child's school attendance area when making placement decisions. The foster care pupil shall have the right to remain enrolled in and attend his or her school of origin pending resolution of school placement disputes or to return to a previously attended school in an adjacent district.

2. Each school district shall accept for credit full or partial course work satisfactorily completed by a pupil while attending a public school, nonpublic school, or nonsectarian school in accordance with district policies or regulations.

3. If a pupil completes the graduation requirements of his or her school district of residence while under the jurisdiction of the juvenile court as described in chapter 211, the school district of residence shall issue a diploma to the pupil.

4. School districts shall ensure that if a pupil in foster care is absent from school due to a decision to change the placement of a pupil made by a court or child placing agency, or due to a verified court appearance or related court-ordered activity, the grades and credits of the pupil shall be calculated as of the date the pupil left school, and no lowering of his or her grades shall occur as a result of the absence of the pupil under these circumstances.

5. School districts, subject to federal law, shall be authorized to permit access of pupil school records to any child placing agency for the purpose of fulfilling educational case management responsibilities required by the juvenile officer or by law and to assist with the school transfer or placement of a pupil.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 154 merged with S.B. 291)



Section 167.020 Registration requirements--residency--homeless child or youth defined--recovery of costs, when--records to be requested, provided, when.

Registration requirements--residency--homeless child or youth defined--recovery of costs, when--records to be requested, provided, when.

167.020. 1. As used in this section, the term "homeless child" or "homeless youth" shall mean a person less than twenty-one years of age who lacks a fixed, regular and adequate nighttime residence, including a child or youth who:

(1) Is sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason; is living in motels, hotels, or camping grounds due to lack of alternative adequate accommodations; is living in emergency or transitional shelters; is abandoned in hospitals; or is awaiting foster care placement;

(2) Has a primary nighttime residence that is a public or private place not designed for or ordinarily used as a regular sleeping accommodation for human beings;

(3) Is living in cars, parks, public spaces, abandoned buildings, substandard housing, bus or train stations, or similar settings; and

(4) Is a migratory child or youth who qualifies as homeless because the child or youth is living in circumstances described in subdivisions (1) to (3) of this subsection.

2. In order to register a pupil, the parent or legal guardian of the pupil or the pupil himself or herself shall provide, at the time of registration, one of the following:

(1) Proof of residency in the district. Except as otherwise provided in section 167.151, the term "residency" shall mean that a person both physically resides within a school district and is domiciled within that district or, in the case of a private school student suspected of having a disability under the Individuals With Disabilities Education Act, 20 U.S.C. Section 1412, et seq., that the student attends private school within that district. The domicile of a minor child shall be the domicile of a parent, military guardian pursuant to a military-issued guardianship or court-appointed legal guardian. For instances in which the family of a student living in Missouri co-locates to live with other family members or live in a military family support community because one or both of the child's parents are deployed out of state or deployed within Missouri under Title 32 or Title 10 active duty orders, the student may attend the school district in which the family member's residence or family support community is located. If the active duty orders expire during the school year, the student may finish the school year in that district; or

(2) Proof that the person registering the student has requested a waiver under subsection 3 of this section within the last forty-five days. In instances where there is reason to suspect that admission of the pupil will create an immediate danger to the safety of other pupils and employees of the district, the superintendent or the superintendent's designee may convene a hearing within five working days of the request to register and determine whether or not the pupil may register.

3. Any person subject to the requirements of subsection 2 of this section may request a waiver from the district board of any of those requirements on the basis of hardship or good cause. Under no circumstances shall athletic ability be a valid basis of hardship or good cause for the issuance of a waiver of the requirements of subsection 2 of this section. The district board or committee of the board appointed by the president and which shall have full authority to act in lieu of the board shall convene a hearing as soon as possible, but no later than forty-five days after receipt of the waiver request made under this subsection or the waiver request shall be granted. The district board or committee of the board may grant the request for a waiver of any requirement of subsection 2 of this section. The district board or committee of the board may also reject the request for a waiver in which case the pupil shall not be allowed to register. Any person aggrieved by a decision of a district board or committee of the board on a request for a waiver under this subsection may appeal such decision to the circuit court in the county where the school district is located.

4. Any person who knowingly submits false information to satisfy any requirement of subsection 2 of this section is guilty of a class A misdemeanor.

5. In addition to any other penalties authorized by law, a district board may file a civil action to recover, from the parent, military guardian or legal guardian of the pupil, the costs of school attendance for any pupil who was enrolled at a school in the district and whose parent, military guardian or legal guardian filed false information to satisfy any requirement of subsection 2 of this section.

6. Subsection 2 of this section shall not apply to a pupil who is a homeless child or youth, or a pupil attending a school not in the pupil's district of residence as a participant in an interdistrict transfer program established under a court-ordered desegregation program, a pupil who is a ward of the state and has been placed in a residential care facility by state officials, a pupil who has been placed in a residential care facility due to a mental illness or developmental disability, a pupil attending a school pursuant to sections 167.121 and 167.151, a pupil placed in a residential facility by a juvenile court, a pupil with a disability identified under state eligibility criteria if the student is in the district for reasons other than accessing the district's educational program, or a pupil attending a regional or cooperative alternative education program or an alternative education program on a contractual basis.

7. Within two business days of enrolling a pupil, the school official enrolling a pupil, including any special education pupil, shall request those records required by district policy for student transfer and those discipline records required by subsection 9 of section 160.261 from all schools previously attended by the pupil within the last twelve months. Any school district that receives a request for such records from another school district enrolling a pupil that had previously attended a school in such district shall respond to such request within five business days of receiving the request. School districts may report or disclose education records to law enforcement and juvenile justice authorities if the disclosure concerns law enforcement's or juvenile justice authorities' ability to effectively serve, prior to adjudication, the student whose records are released. The officials and authorities to whom such information is disclosed must comply with applicable restrictions set forth in 20 U.S.C. Section 1232g(b)(1)(E).

(L. 1996 H.B. 1301 & 1298, A.L. 2000 S.B. 944, A.L. 2004 H.B. 1453 merged with S.B. 968 and S.B. 969, A.L. 2005 S.B. 103 & 115, A.L. 2006 S.B. 834, A.L. 2013 H.B. 159)



Section 167.022 Request for records, placed pupils.

Request for records, placed pupils.

167.022. Consistent with the provisions of section 167.020, within forty-eight hours of enrolling a nonresident pupil placed pursuant to sections 210.481 to 210.536, the school official enrolling a pupil, including any special education pupil, shall request those records required by district policy for student transfer and those discipline records required by subsection 7 of section 160.261 from all schools and other facilities previously attended by the pupil and from other state agencies as enumerated in section 210.518 and any entities involved with the placement of the student within the last twenty-four months. Any request for records under this section shall include, if applicable to the student, any records relating to an act of violence as defined under subsection 7 of section 160.262.

(L. 1998 H.B. 1683)



Section 167.023 Affidavit of expulsion for certain offenses required for student admission--false statements, penalty.

Affidavit of expulsion for certain offenses required for student admission--false statements, penalty.

167.023. Prior to admission to any public school, a school board may require the parent, guardian, or other person having control or charge of a child of school age to provide, upon enrollment, a sworn statement or affirmation indicating whether the student has been expelled from school attendance at any school, public or private, in this state or in any other state for an offense in violation of school board policies relating to weapons, alcohol or drugs, or for the willful infliction of injury to another person. Any person making a materially false statement or affirmation shall be guilty upon conviction of a class B misdemeanor. The registration document shall be maintained as a part of the student's scholastic record.

(L. 1996 H.B. 1301 & 1298 § 4, A.L. 2000 S.B. 944)



Section 167.026 Expungement of disciplinary records, exception.

Expungement of disciplinary records, exception.

167.026. 1. The state board of education shall adopt a policy relating to the expungement of disciplinary records of pupils who have graduated or reached the age of twenty-one years.

2. Any school district may adopt a policy consistent with the policy adopted pursuant to subsection 1 of this section.

3. No such policy shall allow the expungement of any act listed in subsection 1 of section 167.115 unless the petition regarding the act was dismissed or the pupil has been acquitted or adjudicated not to have committed the act.

(L. 1996 H.B. 1301 & 1298 § 7 subsecs. 1, 2, 3)



Section 167.029 School uniforms.

School uniforms.

167.029. A public school district may require students to wear a school uniform or restrict student dress to a particular style in accordance with the law. The school district may determine the style and color of the school uniform.

(L. 1996 H.B. 1301 & 1298 § 7 subsec. 4, A.L. 2010 H.B. 1543)



Section 167.031 School attendance compulsory, who may be excused--nonattendance, penalty--home school, definition, requirements--school year defined--daily log, defense to prosecution--compulsory attendance age for the district defined.

School attendance compulsory, who may be excused--nonattendance, penalty--home school, definition, requirements--school year defined--daily log, defense to prosecution--compulsory attendance age for the district defined.

167.031. 1. Every parent, guardian or other person in this state having charge, control or custody of a child not enrolled in a public, private, parochial, parish school or full-time equivalent attendance in a combination of such schools and between the ages of seven years and the compulsory attendance age for the district is responsible for enrolling the child in a program of academic instruction which complies with subsection 2 of this section. Any parent, guardian or other person who enrolls a child between the ages of five and seven years in a public school program of academic instruction shall cause such child to attend the academic program on a regular basis, according to this section. Nonattendance by such child shall cause such parent, guardian or other responsible person to be in violation of the provisions of section 167.061, except as provided by this section. A parent, guardian or other person in this state having charge, control, or custody of a child between the ages of seven years of age and the compulsory attendance age for the district shall cause the child to attend regularly some public, private, parochial, parish, home school or a combination of such schools not less than the entire school term of the school which the child attends; except that:

(1) A child who, to the satisfaction of the superintendent of public schools of the district in which he resides, or if there is no superintendent then the chief school officer, is determined to be mentally or physically incapacitated may be excused from attendance at school for the full time required, or any part thereof;

(2) A child between fourteen years of age and the compulsory attendance age for the district may be excused from attendance at school for the full time required, or any part thereof, by the superintendent of public schools of the district, or if there is none then by a court of competent jurisdiction, when legal employment has been obtained by the child and found to be desirable, and after the parents or guardian of the child have been advised of the pending action; or

(3) A child between five and seven years of age shall be excused from attendance at school if a parent, guardian or other person having charge, control or custody of the child makes a written request that the child be dropped from the school's rolls.

2. (1) As used in sections 167.031 to 167.071, a "home school" is a school, whether incorporated or unincorporated, that:

(a) Has as its primary purpose the provision of private or religious-based instruction;

(b) Enrolls pupils between the ages of seven years and the compulsory attendance age for the district, of which no more than four are unrelated by affinity or consanguinity in the third degree; and

(c) Does not charge or receive consideration in the form of tuition, fees, or other remuneration in a genuine and fair exchange for provision of instruction.

(2) As evidence that a child is receiving regular instruction, the parent shall, except as otherwise provided in this subsection:

(a) Maintain the following records:

a. A plan book, diary, or other written record indicating subjects taught and activities engaged in; and

b. A portfolio of samples of the child's academic work; and

c. A record of evaluations of the child's academic progress; or

d. Other written, or credible evidence equivalent to subparagraphs a., b. and c.; and

(b) Offer at least one thousand hours of instruction, at least six hundred hours of which will be in reading, language arts, mathematics, social studies and science or academic courses that are related to the aforementioned subject areas and consonant with the pupil's age and ability. At least four hundred of the six hundred hours shall occur at the regular home school location.

(3) The requirements of subdivision (2) of this subsection shall not apply to any pupil above the age of sixteen years.

3. Nothing in this section shall require a private, parochial, parish or home school to include in its curriculum any concept, topic, or practice in conflict with the school's religious doctrines or to exclude from its curriculum any concept, topic, or practice consistent with the school's religious doctrines. Any other provision of the law to the contrary notwithstanding, all departments or agencies of the state of Missouri shall be prohibited from dictating through rule, regulation or other device any statewide curriculum for private, parochial, parish or home schools.

4. A school year begins on the first day of July and ends on the thirtieth day of June following.

5. The production by a parent of a daily log showing that a home school has a course of instruction which satisfies the requirements of this section or, in the case of a pupil over the age of sixteen years who attended a metropolitan school district the previous year, a written statement that the pupil is attending home school in compliance with this section shall be a defense to any prosecution under this section and to any charge or action for educational neglect brought pursuant to chapter 210.

6. As used in sections 167.031 to 167.051, the term "compulsory attendance age for the district" shall mean:

(1) Seventeen years of age for any metropolitan school district for which the school board adopts a resolution to establish such compulsory attendance age; provided that such resolution shall take effect no earlier than the school year next following the school year during which the resolution is adopted; and

(2) Seventeen years of age or having successfully completed sixteen credits towards high school graduation in all other cases.

The school board of a metropolitan school district for which the compulsory attendance age is seventeen years may adopt a resolution to lower the compulsory attendance age to sixteen years; provided that such resolution shall take effect no earlier than the school year next following the school year during which the resolution is adopted.

7. For purposes of subsection 2 of this section as applied in subsection 6 herein, a "completed credit towards high school graduation" shall be defined as one hundred hours or more of instruction in a course. Home school education enforcement and records pursuant to this section, and sections 210.167 and 211.031, shall be subject to review only by the local prosecuting attorney.

(L. 1963 p. 200 § 8-3, A.L. 1977 H.B. 130, A.L. 1986 S.B. 795, A.L. 1990 S.B. 740, A.L. 1993 S.B. 380, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2006 H.B. 1182, A.L. 2008 H.B. 1550, A.L. 2009 S.B. 291)

(Source: RSMo 1959 § 164.010)

CROSS REFERENCES:

Average daily attendance defined for apportionment of school money, 163.011

Provisions affecting metropolitan school district effective for school year beginning 2007-2008 and terminate after school year ending 2011-2012, 167.052

(2005) To be actionable, failure to cause child to attend school regularly must be done knowingly or purposely. State v. Self, 155 S.W.3d 756 (Mo.banc).



Section 167.034 Absences in St. Louis City reported to division of family services, children's division, when, notification requirements--duties of children's division.

Absences in St. Louis City reported to division of family services, children's division, when, notification requirements--duties of children's division.

167.034. 1. In any city not within a county where a child under the age of seventeen required to attend school under section 167.031 accumulates fifteen or more absences during any one school year, the child's school district shall report such absences to the division of family services, children's division, within ten business days of the fifteenth day of absence. Such notification, which shall be in written form and retained in the student's school records, shall include:

(1) The student's full name and parents' or guardians' full names;

(2) The addresses and phone numbers of the student and parents or guardians;

(3) The student's date of birth and age;

(4) The student's current school and grade level;

(5) The student's current grades for all classes in which the student is enrolled; and

(6) The total number of days missed and specific days missed from school.

2. Upon receipt of a report of the absences of a child under this section, the children's division shall notify the child's parent or guardian that the child has accumulated fifteen or more absences and such report may be subject to the educational neglect provisions under section 210.145. The notification required under this section is required regardless of whether a student's parent or guardian contacted the school and approved of the absences.

(L. 2006 S.B. 894 § 2)



Section 167.042 Home school, declaration of enrollment, contents--filing with recorder of deeds or chief school officer--fee.

Home school, declaration of enrollment, contents--filing with recorder of deeds or chief school officer--fee.

167.042. For the purpose of minimizing unnecessary investigations due to reports of truancy, each parent, guardian, or other person responsible for the child who causes his child to attend regularly a home school may provide to the recorder of deeds of the county where the child legally resides, or to the chief school officer of the public school district where the child legally resides, a signed, written declaration of enrollment stating their intent for the child to attend a home school within thirty days after the establishment of the home school and by September first annually thereafter. The name and age of each child attending the home school, the address and telephone number of the home school, the name of each person teaching in the home school, and the name, address and signature of each person making the declaration of enrollment shall be included in said notice. A declaration of enrollment to provide a home school shall not be cause to investigate violations of section 167.031. The recorder of deeds may charge a service cost of not more than one dollar for each notice filed.

(L. 1986 S.B. 795 § 167.041)

Effective 6-19-86



Section 167.051 Compulsory attendance of part-time schools.

Compulsory attendance of part-time schools.

167.051. 1. If a school board establishes part-time schools or classes for children under seventeen years of age, lawfully engaged in any regular employment, every parent, guardian or other person having charge, control or custody of such a child shall cause the child to attend the school not less than four hours a week between the hours of eight o'clock in the morning and five o'clock in the evening during the school year of the part-time classes.

2. All children who are under eighteen years of age, who have not completed the elementary school course in the public schools of Missouri, or its equivalent, and who are not attending regularly any day school shall be required to attend regularly the part-time classes not less than four hours a week between the hours of eight o'clock in the morning and five o'clock in the afternoon during the entire year of the part-time classes.

(L. 1963 p. 200 § 8-5, A.L. 2004 S.B. 968 and S.B. 969)

(Source: RSMo 1959 § 164.080)

CROSS REFERENCE:

Provisions affecting metropolitan school district effective for school year beginning 2007-2008 and terminates after school year ending 2011-2012, 167.052



Section 167.052 Applicability of compulsory attendance and part-time school requirements for metropolitan school districts.

Applicability of compulsory attendance and part-time school requirements for metropolitan school districts.

167.052. The provisions of sections 167.031 and 167.051 affecting a metropolitan school district shall be effective for the school year beginning 2007-08 and shall terminate after the school year ending 2011-12.

(L. 2004 S.B. 968 and S.B. 969)



Section 167.061 Penalty for violating compulsory attendance law.

Penalty for violating compulsory attendance law.

167.061. Any parent, guardian or other person having charge, control or custody of a child, who violates the provisions of section 167.031 is guilty of a class C misdemeanor. Upon conviction and pending any judicial appeal, the defendant shall be required to enroll the child in a public, private, parochial, parish or home school within three public school days, after which each successive school day shall constitute a separate violation of section 167.031. The fine or imprisonment, or both, may be suspended and finally remitted by the court, with or without the payment of costs, at the discretion of the court, if the child is immediately placed and kept in regular attendance at a public, private, parochial, parish or home school and if the fact of regular attendance is proved subsequently to the satisfaction of the court. A certificate stating that the child is regularly attending a public, private, parochial or parish school and properly attested by the superintendent, principal or person in charge of the school is prima facie evidence of regular attendance by the child.

(L. 1963 p. 200 § 8-6, A.L. 1986 S.B. 795)

(Source: RSMo 1959 § 164.060)

Effective 6-19-86



Section 167.071 School attendance officers in seven-director districts, powers and duties--powers of police officers in certain areas.

School attendance officers in seven-director districts, powers and duties--powers of police officers in certain areas.

167.071. 1. In school districts having seven or more directors the school board may appoint and remove at pleasure one or more school attendance officers and shall pay them from the public school funds.

2. Each attendance officer has the powers of a deputy sheriff in the performance of his duties. He shall investigate the claims of children for exemptions under section 167.031, and report his findings to the person authorized by that section to grant the exemption sought. He shall refer all cases involving an alleged violation of section 167.031 involving a public school to the superintendent of the public school of the district where the child legally resides and all cases involving an alleged violation of section 167.031 involving a private, parochial, parish or home school to the prosecuting attorney of the county wherein the child legally resides. When reasonable doubt exists as to the age of any such child he may require a properly attested birth certificate or an affidavit stating the child's age, date of birth, physical characteristics and bearing the signature of the child. He may visit and enter any mine, office, factory, workshop, business house, place of amusement, or other place in which children are employed or engaged in any kind of service, or any place or building in which children loiter or idle during school hours; may require a properly attested certificate of the attendance of any child at school; may arrest, without warrant, any truant, or nonattendants or other juvenile disorderly persons, and place them in some school or take them to their homes, or take them to any place of detention provided for neglected children in the county or school district. He shall serve in the cases which he prosecutes without additional fee or compensation. Each attendance officer appointed by a school board shall carry into effect the regulations lawfully prescribed by the board by which he was appointed.

3. In any urban school district, any metropolitan school district and in school districts having seven or more directors and which are located in a first class county having a charter form of government, any duly commissioned city or county police officer shall be ex officio school attendance officers. Any police officer exercising duties of ex officio school attendance officer need not refer any child apprehended pursuant to the provisions of this section to juvenile court or a juvenile officer, but nothing in this subsection shall be construed to limit the police officer's regular powers and duties as a peace officer.

(L. 1963 p. 200 § 8-7, A.L. 1976 S.B. 636, A.L. 1977 H.B. 130, A.L. 1986 S.B. 795)

(Source: RSMo 1959 § 164.040)

Effective 6-19-86



Section 167.091 Truant or parental schools, establishment--attendance may be compelled--neglected children, attendance--support payments.

Truant or parental schools, establishment--attendance may be compelled--neglected children, attendance--support payments.

167.091. 1. The school board of any district which has ten thousand inhabitants or more, may establish and maintain from the public school funds one or more special truant or parental day schools in the city or district for children who are either habitual truants from any school in which they are enrolled as pupils, or who, while in attendance at any school are incorrigible, vicious or immoral, or who habitually wander or loiter about the streets or roads or other public places without lawful employment, or who, in the opinion of the board or of its superintendent of instruction, require special attention and instruction. The school board, through its officers, may assign, require and compel all such children to attend the special truant or parental school or any department of the graded schools that the board directs.

2. The board may also establish and maintain from the public school funds, either within or without its district, a parental school for the care and education of any child resident of the school district and committed to it by a juvenile court under the provisions of section 211.181. For every child committed to the school there shall be paid to the board of education out of the treasury of the city or county the sum of ten dollars per month for the support, maintenance, clothing and other expenses of the child from the time of its entrance into the school until its discharge therefrom.

(L. 1963 p. 200 § 8-9)

(Source: RSMo 1959 § 164.070)



Section 167.101 Certain persons may administer oaths and take affidavits--issuance of certificates.

Certain persons may administer oaths and take affidavits--issuance of certificates.

167.101. Superintendents, principals and persons in charge of schools and attendance officers may administer oaths and take the affidavits of parents, guardians or other persons having charge, control or custody of children, concerning the ages of children, and furnish children with certificates of the affidavits. The certificates must have attached the signature of the child for whom it is issued, the signature of the persons who made and took the affidavit, and the seal of the school board of the district and shall contain the description of the color of eye and hair of the child to whom it is issued.

(L. 1963 p. 200 § 8-10)

(Source: RSMo 1959 § 164.100)



Section 167.111 Officials to enforce compulsory attendance law.

Officials to enforce compulsory attendance law.

167.111. The state commissioner of education, superintendents of schools, school boards, county superintendents of public welfare, and every school attendance and probation officer shall enforce all laws relating to compulsory school attendance.

(L. 1963 p. 200 § 8-11, A.L. 1977 H.B. 130)

(Source: RSMo 1959 § 164.090)



Section 167.113 Compliance with federal laws relating to pupil rights required.

Compliance with federal laws relating to pupil rights required.

167.113. The state of Missouri shall comply with all the provisions of the federal law relating to the protection of pupil rights, as contained in Section 1232h(b) of Title 20 United States Code.

(L. 1983 H.B. 815 § 162.022)



Section 167.115 Juvenile officer or other law enforcement authority to report to superintendent, when, how--superintendent to report certain acts, to whom--notice of suspension or expulsion to court--superintendent to consult.

Juvenile officer or other law enforcement authority to report to superintendent, when, how--superintendent to report certain acts, to whom--notice of suspension or expulsion to court--superintendent to consult.

167.115. 1. Notwithstanding any provision of chapter 211 or chapter 610 to the contrary, the juvenile officer, sheriff, chief of police or other appropriate law enforcement authority shall, as soon as reasonably practical, notify the superintendent, or the superintendent's designee, of the school district in which the pupil is enrolled when a petition is filed pursuant to subsection 1 of section 211.031 alleging that the pupil has committed one of the following acts:

(1) First degree murder under section 565.020;

(2) Second degree murder under section 565.021;

(3) Kidnapping under section 565.110;

(4) First degree assault under section 565.050;

(5) Forcible rape under section 566.030 as it existed prior to August 28, 2013, or rape in the first degree under section 566.030;

(6) Forcible sodomy under section 566.060 as it existed prior to August 28, 2013, or sodomy in the first degree under section 566.060;

(7) Burglary in the first degree under section 569.160;

(8) Robbery in the first degree under section 569.020;

(9) Distribution of drugs under section 195.211;

(10) Distribution of drugs to a minor under section 195.212;

(11) Arson in the first degree under section 569.040;

(12) Voluntary manslaughter under section 565.023;

(13) Involuntary manslaughter under section 565.024;

(14) Second degree assault under section 565.060;

(15) Sexual assault under section 566.040* as it existed prior to August 28, 2013, or rape in the second degree under section 566.031;

(16) Felonious restraint under section 565.120;

(17) Property damage in the first degree under section 569.100;

(18) The possession of a weapon under chapter 571;

(19) Child molestation in the first degree pursuant to section 566.067;

(20) Deviate sexual assault pursuant to section 566.070** as it existed prior to August 28, 2013, or sodomy in the second degree under section 566.061;

(21) Sexual misconduct involving a child pursuant to section 566.083; or

(22) Sexual abuse pursuant to section 566.100 as it existed prior to August 28, 2013, or sexual abuse in the first degree under section 566.100.

2. The notification shall be made orally or in writing, in a timely manner, no later than five days following the filing of the petition. If the report is made orally, written notice shall follow in a timely manner. The notification shall include a complete description of the conduct the pupil is alleged to have committed and the dates the conduct occurred but shall not include the name of any victim. Upon the disposition of any such case, the juvenile office or prosecuting attorney or their designee shall send a second notification to the superintendent providing the disposition of the case, including a brief summary of the relevant finding of facts, no later than five days following the disposition of the case.

3. The superintendent or the designee of the superintendent shall report such information to teachers and other school district employees with a need to know while acting within the scope of their assigned duties. Any information received by school district officials pursuant to this section shall be received in confidence and used for the limited purpose of assuring that good order and discipline is maintained in the school. This information shall not be used as the sole basis for not providing educational services to a public school pupil.

4. The superintendent shall notify the appropriate division of the juvenile or family court upon any pupil's suspension for more than ten days or expulsion of any pupil that the school district is aware is under the jurisdiction of the court.

5. The superintendent or the superintendent's designee may be called to serve in a consultant capacity at any dispositional proceedings pursuant to section 211.031 which may involve reference to a pupil's academic treatment plan.

6. Upon the transfer of any pupil described in this section to any other school district in this state, the superintendent or the superintendent's designee shall forward the written notification given to the superintendent pursuant to subsection 2 of this section to the superintendent of the new school district in which the pupil has enrolled. Such written notification shall be required again in the event of any subsequent transfer by the pupil.

7. As used in this section, the terms "school" and "school district" shall include any charter, private or parochial school or school district, and the term "superintendent" shall include the principal or equivalent chief school officer in the cases of charter, private or parochial schools.

8. The superintendent or the designee of the superintendent or other school employee who, in good faith, reports information in accordance with the terms of this section and section 160.261 shall not be civilly liable for providing such information.

(L. 1996 H.B. 1301 & 1298 § 1, A.L. 2000 S.B. 944, A.L. 2013 H.B. 215)

*Section 566.040 was transferred to 566.031, H.B. 215, 2013

**Section 566.070 was transferred to 566.061, H.B. 215, 2013



Section 167.117 Principal, teachers, school employees to report certain acts, to whom, exceptions--limit on liability--penalty.

Principal, teachers, school employees to report certain acts, to whom, exceptions--limit on liability--penalty.

167.117. 1. In any instance when any person is believed to have committed an act which if committed by an adult would be assault in the first, second or third degree, sexual assault, or deviate sexual assault against a pupil or school employee, while on school property, including a school bus in service on behalf of the district, or while involved in school activities, the principal shall immediately report such incident to the appropriate local law enforcement agency and to the superintendent, except in any instance when any person is believed to have committed an act which if committed by an adult would be assault in the third degree and a written agreement as to the procedure for the reporting of such incidents of third degree assault has been executed between the superintendent of the school district and the appropriate local law enforcement agency, the principal shall report such incident to the appropriate local law enforcement agency in accordance with such agreement.

2. In any instance when a pupil is discovered to have on or about such pupil's person, or among such pupil's possessions, or placed elsewhere on the school premises, including but not limited to the school playground or the school parking lot, on a school bus or at a school activity whether on or off of school property any controlled substance as defined in section 195.010 or any weapon as defined in subsection 6 of section 160.261 in violation of school policy, the principal shall immediately report such incident to the appropriate local law enforcement agency and to the superintendent.

3. In any instance when a teacher becomes aware of an assault as set forth in subsection 1 of this section or finds a pupil in possession of a weapon or controlled substances as set forth in subsection 2 of this section, the teacher shall immediately report such incident to the principal.

4. A school employee, superintendent or such person's designee who in good faith provides information to law enforcement or juvenile authorities pursuant to this section or section 160.261 shall not be civilly liable for providing such information.

5. Any school official responsible for reporting pursuant to this section or section 160.261 who willfully neglects or refuses to perform this duty shall be subject to the penalty established pursuant to section 162.091.

(L. 1996 H.B. 1301 & 1298 § 2, A.L. 1997 H.B. 641 & 593, A.L. 2000 S.B. 944, A.L. 2010 H.B. 1543)



Section 167.121 Assignment of pupil to another district--tuition, how paid, amount--lapsed, unaccredited, and provisionally unaccredited districts, enrollment in virtual school permitted.

Assignment of pupil to another district--tuition, how paid, amount--lapsed, unaccredited, and provisionally unaccredited districts, enrollment in virtual school permitted.

167.121. 1. If the residence of a pupil is so located that attendance in the district of residence constitutes an unusual or unreasonable transportation hardship because of natural barriers, travel time, or distance, the commissioner of education or his designee may assign the pupil to another district. Subject to the provisions of this section, all existing assignments shall be reviewed prior to July 1, 1984, and from time to time thereafter, and may be continued or rescinded. The board of education of the district in which the pupil lives shall pay the tuition of the pupil assigned. The tuition shall not exceed the pro rata cost of instruction.

2. (1) For the school year beginning July 1, 2008, and each succeeding school year, a parent or guardian residing in a lapsed public school district or a district that has scored either unaccredited or provisionally accredited, or a combination thereof, on two consecutive annual performance reports may enroll the parent's or guardian's child in the Missouri virtual school created in section 161.670 provided the pupil first enrolls in the school district of residence. The school district of residence shall include the pupil's enrollment in the virtual school created in section 161.670 in determining the district's average daily attendance. Full-time enrollment in the virtual school shall constitute one average daily attendance equivalent in the school district of residence. Average daily attendance for part-time enrollment in the virtual school shall be calculated as a percentage of the total number of virtual courses enrolled in divided by the number of courses required for full-time attendance in the school district of residence.

(2) A pupil's residence, for purposes of this section, means residency established under section 167.020. Except for students residing in a K-8 district attending high school in a district under section 167.131, the board of the home district shall pay to the virtual school the amount required under section 161.670.

(3) Nothing in this section shall require any school district or the state to provide computers, equipment, internet or other access, supplies, materials or funding, except as provided in this section, as may be deemed necessary for a pupil to participate in the virtual school created in section 161.670.

(4) Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 1963 p. 200 § 8-12, A.L. 1973 H.B. 158, A.L. 1979 H.B. 280, A.L. 1983 H.B. 815, A.L. 2007 S.B. 64)

(Source: RSMo 1959 § 161.093)



Section 167.122 Placed pupils, notification of district, distribution of information.

Placed pupils, notification of district, distribution of information.

167.122. 1. Notwithstanding any provisions of chapter 211 or chapter 610 to the contrary the juvenile officer or an employee of the division of family services shall notify the school district that a child under judicial custody pursuant to subsection 3 of section 211.031 is being enrolled in that district or that a child already enrolled has been taken into judicial custody.

2. The notification shall be given to the superintendent of schools or a designee, either orally or in writing, at the time of enrollment or no later than five days following the court taking custody of the child under subsection 3 of section 211.031. If the report is made orally, written notice shall follow in a timely manner. The notification shall describe any conduct that involved physical force with the intent to do serious bodily harm to another person but shall not include the name of any victim other than the child.

3. The superintendent or a designee is authorized to share this information with teachers and other school district employees with a need to know while acting within the scope of their assigned duties pursuant to subsection 2 of section 160.261. Any information received by school district officials pursuant to this section shall be received in confidence and used for the limited purposes of assuring that good order and discipline is maintained in the school, or for intervention and counseling purposes for the benefit of the child. The information shall not be part of the child's permanent record. The information shall not be used as the sole basis for denying educational services to a pupil.

(L. 1998 H.B. 1683)



Section 167.123 Notification to superintendent, when, manner--responsibility of superintendent upon notification--confidentiality of information.

Notification to superintendent, when, manner--responsibility of superintendent upon notification--confidentiality of information.

167.123. 1. Notwithstanding any other provisions of this chapter, or chapter 610, to the contrary, the juvenile officer or an employee of the division of family services shall notify the superintendent of the school district in which the child is enrolled, or the superintendent's designee, upon request by the superintendent or designee regarding such child, when a case is active regarding the child.

2. The notification shall be made orally or in writing, in a timely manner, no later than five days following the request by the superintendent or designee. If the report is made orally, written notice shall follow in a timely manner. The notification shall include a complete description of the case involving the pupil, the conduct the child is alleged to have committed, if any, and the dates the conduct occurred but shall not include the name of any victim other than the child.

3. The superintendent or the designee of the superintendent shall report such information to teachers and other school district employees with a need to know while acting within the scope of their assigned duties. Any information received by school district officials pursuant to this section shall be received in confidence and used for the limited purposes of assuring that good order and discipline is maintained in the school, or for intervention and counseling purposes for the benefit of the child. The information shall not be part of the child's permanent record. The information shall not be used as the sole basis for not providing educational services to a pupil.

(L. 1998 H.B. 971 § 2)



Section 167.126 Children admitted to certain programs or facilities, right to educational services--school district, per pupil cost, payment--inclusion in average daily attendance, payments in lieu of taxes, when.

Children admitted to certain programs or facilities, right to educational services--school district, per pupil cost, payment--inclusion in average daily attendance, payments in lieu of taxes, when.

167.126. 1. Children who are admitted to programs or facilities of the department of mental health or whose domicile is one school district in Missouri but who reside in another school district in Missouri as a result of placement arranged by or approved by the department of mental health, the department of social services or placement arranged by or ordered by a court of competent jurisdiction shall have a right to be provided the educational services as provided by law and shall not be denied admission to any appropriate regular public school or special school district program or program operated by the state board of education, as the case may be, where the child actually resides because of such admission or placement; provided, however, that nothing in this section shall prevent the department of mental health, the department of social services or a court of competent jurisdiction from otherwise providing or procuring educational services for such child.

2. Each school district or special school district constituting the domicile of any child for whom educational services are provided or procured under this section shall pay toward the per-pupil costs for educational services for such child. A school district which is not a special school district shall pay an amount equal to the average sum produced per child by the local tax effort of the district of domicile. A special school district shall pay an amount not to exceed the average sum produced per child by the local tax efforts of the domiciliary districts.

3. When educational services have been provided by the school district or special school district in which a child actually resides, including a child who temporarily resides in a children's hospital licensed under chapter 197, for rendering health care services to children under the age of eighteen for more than three days, other than the district of domicile, the amounts as provided in subsection 2 of this section for which the domiciliary school district or special school district is responsible shall be paid by such district directly to the serving district. The school district, or special school district, as the case may be, shall send a written voucher for payment to the regular or special district constituting the domicile of the child served and the domiciliary school district or special school district receiving such voucher shall pay the district providing or procuring the services an amount not to exceed the average sum produced per child by the local tax efforts of the domiciliary districts. In the event the responsible district fails to pay the appropriate amount to the district within ninety days after a voucher is submitted, the state department of elementary and secondary education shall deduct the appropriate amount due from the next payments of any state financial aid due that district and shall pay the same to the appropriate district.

4. In cases where a child whose domicile is in one district is placed in programs or facilities operated by the department of mental health or resides in another district pursuant to assignment by that department or is placed by the department of social services or a court of competent jurisdiction into any type of publicly contracted residential site in Missouri, the department of elementary and secondary education shall, as soon as funds are appropriated, pay the serving district from funds appropriated for that purpose the amount by which the per-pupil costs of the educational services exceeds the amounts received from the domiciliary district except that any other state money received by the serving district by virtue of rendering such service shall reduce the balance due.

5. Institutions providing a place of residence for children whose parents or guardians do not reside in the district in which the institution is located shall have authority to enroll such children in a program in the district or special district in which the institution is located and such enrollment shall be subject to the provisions of subsections 2 and 3 of this section. The provisions of this subsection shall not apply to placement authorized pursuant to subsection 1 of this section or if the placement occurred for the sole purpose of enrollment in the district or special district. "Institution" as used in this subsection means a facility organized under the laws of Missouri for the purpose of providing care and treatment of juveniles.

6. Children residing in institutions providing a place of residence for three or more such children whose domicile is not in the state of Missouri may be admitted to schools or programs provided on a contractual basis between the school district, special district or state department or agency and the proper department or agency, or persons in the state where domicile is maintained. Such contracts shall not be permitted to place any financial burden whatsoever upon the state of Missouri, its political subdivisions, school districts or taxpayers.

7. For purposes of this section the domicile of the child shall be the school district where the child would have been educated if the child had not been placed in a different school district. No provision of this section shall be construed to deny any child domiciled in Missouri appropriate and necessary, gratuitous public services.

8. For the purpose of distributing state aid under section 163.031, a child receiving educational services provided by the district in which the child actually resides, other than the district of domicile, shall be included in average daily attendance, as defined under section 163.011, of the district providing the educational services for the child.

9. Each school district or special school district where the child actually resides, other than the district of domicile, may receive payment from the department of elementary and secondary education, in lieu of receiving the local tax effort from the domiciliary school district. Such payments from the department shall be subject to appropriation and shall only be made for children that have been placed in a school other than the domiciliary school district by a state agency or a court of competent jurisdiction and from whom excess educational costs are billed to the department of elementary and secondary education.

(L. 1995 H.B. 174, et al., A.L. 1997 H.B. 641 & 593, A.L. 1999 H.B. 889 merged with S.B. 387, et al., A.L. 2005 S.B. 287, A.L. 2009 S.B. 291)



Section 167.131 District not accredited shall pay tuition and transportation, when--amount charged.

District not accredited shall pay tuition and transportation, when--amount charged.

167.131. 1. The board of education of each district in this state that does not maintain an accredited school pursuant to the authority of the state board of education to classify schools as established in section 161.092 shall pay the tuition of and provide transportation consistent with the provisions of section 167.241 for each pupil resident therein who attends an accredited school in another district of the same or an adjoining county.

2. The rate of tuition to be charged by the district attended and paid by the sending district is the per pupil cost of maintaining the district's grade level grouping which includes the school attended. The cost of maintaining a grade level grouping shall be determined by the board of education of the district but in no case shall it exceed all amounts spent for teachers' wages, incidental purposes, debt service, maintenance and replacements. The term "debt service", as used in this section, means expenditures for the retirement of bonded indebtedness and expenditures for interest on bonded indebtedness. Per pupil cost of the grade level grouping shall be determined by dividing the cost of maintaining the grade level grouping by the average daily pupil attendance. If there is disagreement as to the amount of tuition to be paid, the facts shall be submitted to the state board of education, and its decision in the matter shall be final. Subject to the limitations of this section, each pupil shall be free to attend the public school of his or her choice.

(L. 1963 p. 200 § 8-13 and p. 339 § 161.095, A.L. 1973 H.B. 158, A.L. 1993 S.B. 380)

(Source: RSMo 1959 § 161.095, A.L. 1961 p. 345)



Section 167.141 Amount deductible from per pupil cost in computing tuition to be added to apportionment of district of residence, when.

Amount deductible from per pupil cost in computing tuition to be added to apportionment of district of residence, when.

167.141. The amount deductible from the per pupil cost of maintaining the high school attended in determining the tuition payable by a district on account of a pupil resident therein who attends an approved high school in another district, in accordance with the provisions of section 167.131, shall be added to the apportionment of the district of the pupil's residence to be applied on the tuition of the pupil, if the school attended is in an adjoining county outside the state of Missouri, and if the district of the pupil's residence has filed with the state board of education a receipt showing that such tuition has been paid by the district.

(L. 1963 p. 200 § 8-14)

(Source: RSMo 1959 § 161.097)



Section 167.151 Admission of nonresident and other tuition pupils--certain pupils exempt from tuition--school tax credited against tuition--owners of agricultural land in more than one district, options, notice required, when.

Admission of nonresident and other tuition pupils--certain pupils exempt from tuition--school tax credited against tuition--owners of agricultural land in more than one district, options, notice required, when.

167.151. 1. The school board of any district, in its discretion, may admit to the school pupils not entitled to free instruction and prescribe the tuition fee to be paid by them, except as provided in sections 167.121 and 167.131.

2. Orphan children, children with only one parent living, and children whose parents do not contribute to their support--if the children are between the ages of six and twenty years and are unable to pay tuition--may attend the schools of any district in the state in which they have a permanent or temporary home without paying a tuition fee.

3. Any person who pays a school tax in any other district than that in which he resides may send his children to any public school in the district in which the tax is paid and receive as a credit on the amount charged for tuition the amount of the school tax paid to the district; except that any person who owns real estate of which eighty acres or more are used for agricultural purposes and upon which his residence is situated may send his children to public school in any school district in which a part of such real estate, contiguous to that upon which his residence is situated, lies and shall not be charged tuition therefor; so long as thirty-five percent of the real estate is located in the school district of choice. The school district of choice shall count the children in its average daily attendance for the purpose of distribution of state aid through the foundation formula.

4. Any owner of agricultural land who, pursuant to subsection 3 of this section, has the option of sending his children to the public schools of more than one district shall exercise such option as provided in this subsection. Such person shall send written notice to all school districts involved specifying to which school district his children will attend by June thirtieth in which such a school year begins. If notification is not received, such children shall attend the school in which the majority of his property lies. Such person shall not send any of his children to the public schools of any district other than the one to which he has sent notice pursuant to this subsection in that school year or in which the majority of his property lies without paying tuition to such school district.

5. If a pupil is attending school in a district other than the district of residence and the pupil's parent is teaching in the school district or is a regular employee of the school district which the pupil is attending, then the district in which the pupil attends school shall allow the pupil to attend school upon payment of tuition in the same manner in which the district allows other pupils not entitled to free instruction to attend school in the district. The provisions of this subsection shall apply only to pupils attending school in a district which has an enrollment in excess of thirteen thousand pupils and not in excess of fifteen thousand pupils and which district is located in a county of the first classification with a charter form of government which has a population in excess of six hundred thousand persons and not in excess of nine hundred thousand persons.

(L. 1963 p. 200 § 8-15, A.L. 1983 H.B. 815, A.L. 1988 S.B. 797, A.L. 1999 H.B. 889, A.L. 2005 S.B. 287)

(Source: RSMo 1959 §§ 163.010, 165.393)

Effective 7-01-06



Section 167.161 Suspension or expulsion of pupil--notice--hearing--felony violation, grounds for suspension.

Suspension or expulsion of pupil--notice--hearing--felony violation, grounds for suspension.

167.161. 1. The school board of any district, after notice to parents or others having custodial care and a hearing upon charges preferred, may suspend or expel a pupil for conduct which is prejudicial to good order and discipline in the schools or which tends to impair the morale or good conduct of the pupils. In addition to the authority granted in section 167.171, a school board may authorize, by general rule, the immediate removal of a pupil upon a finding by the principal, superintendent, or school board that the pupil poses a threat of harm to such pupil or others, as evidenced by the prior conduct of such pupil. Prior disciplinary actions shall not be used as the sole basis for removal, suspension or expulsion of a pupil. Removal of any pupil who is a student with a disability is subject to state and federal procedural rights. At the hearing upon any such removal, suspension or expulsion, the board shall consider the evidence and statements that the parties present and may consider records of past disciplinary actions, criminal court records or juvenile court records consistent with other provisions of the law, or the actions of the pupil which would constitute a criminal offense. The board may provide by general rule not inconsistent with this section for the procedure and conduct of such hearings. After meeting with the superintendent or his designee to discuss the expulsion, the parent, custodian or the student, if at least eighteen years of age, may, in writing, waive any right to a hearing before the board of education.

2. The school board of any district, after notice to parents or others having custodial care and a hearing upon the matter, may suspend a pupil upon a finding that the pupil has been charged, convicted or pled guilty in a court of general jurisdiction for the commission of a felony criminal violation of state or federal law. At a hearing required by this subsection, the board shall consider statements that the parties present. The board may provide for the procedure and conduct of such hearings.

3. The school board shall make a good-faith effort to have the parents or others having custodial care present at any such hearing. Notwithstanding any other provision of law to the contrary, student discipline hearings or proceedings related to the rights of students to attend school or to receive academic credit shall not be required to comply with the requirements applicable to contested case hearings as provided in chapter 536, provided that appropriate due process procedures shall be observed which shall include the right for a trial de novo by the circuit court.

(L. 1963 p. 200 § 8-16, A.L. 1995 174, et al., A.L. 1996 H.B. 791 merged with H.B. 1301 & 1298, A.L. 1997 H.B. 641 & 593)

(Source: RSMo 1959 §§ 163.010, 165.393)



Section 167.164 Suspension or expulsion not to relieve duty to educate--district to pay costs of alternative education--voucher--district may contract for alternative education services.

Suspension or expulsion not to relieve duty to educate--district to pay costs of alternative education--voucher--district may contract for alternative education services.

167.164. 1. Any suspension issued pursuant to section 167.161, or this section, or expulsion pursuant to section 167.161, shall not relieve the state or the suspended student's parents or guardians of their responsibilities to educate the student. School districts are encouraged to provide an in-school suspension system and to search for other acceptable discipline alternatives prior to using suspensions of more than ten days or expelling a student from the school. Each school district or special school district constituting the domicile of any child for whom alternative education programs are provided or procured under this section shall pay toward the per pupil costs for alternative education programs for such child. A school district which is not a special school district shall pay an amount equal to the average sum produced per child by the local tax effort of the district of domicile. A special school district shall pay an amount not to exceed the average sum produced per child by the local tax efforts of the domiciliary districts. When educational services have been provided by the school district or special school district in which a child actually resides, other than the district of domicile, the amounts as provided in subsection 2 of this section* for which the domiciliary school district or special school district is responsible shall be paid by such district directly to the serving district. The school district, or special school district, as the case may be, shall send a written voucher for payment to the regular or special district constituting the domicile of the child served and the domiciliary school district or special school district receiving such voucher shall pay the district providing or procuring the services an amount not to exceed the average sum produced per child by the local tax efforts of the domiciliary districts. In the event the responsible district fails to pay the appropriate amount to the district within ninety days after a voucher is submitted, the state department of elementary and secondary education shall deduct the appropriate amount due from the next payments of any state financial aid due that district and shall pay the same to the appropriate district.

2. A school district may contract with other political subdivisions, public agencies, not-for-profit organizations, or private agencies for the provision of alternative education services for students whose demonstrated disruptive behavior indicates that they cannot be adequately served in the traditional classroom setting. Such contracting may be included as part of a grant application pursuant to section 167.335 or conducted independent of the provisions of section 167.335.

(L. 1996 H.B. 1301 & 1298 § 5)

*Words "of this section" do not appear in original rolls.



Section 167.166 Prohibition on strip searches, exceptions--strip search defined--violation, penalty--prohibition on removal of certain items not deemed disruptive.

Prohibition on strip searches, exceptions--strip search defined--violation, penalty--prohibition on removal of certain items not deemed disruptive.

167.166. 1. Except as provided in subsections 2 and 3 of this section, no employee of or volunteer at any public school or charter school within this state shall perform a strip search, as that term is defined in section 544.193, of any student of any such school. However, strip searches may be conducted by, or under the authority of, a commissioned law enforcement officer.

2. A student may be strip searched by a school employee only if a commissioned law enforcement officer is not immediately available and if the school employee reasonably believes that a student possesses a weapon, explosive, or substance that poses an imminent threat of physical harm to himself or herself or another person.

3. For the purposes of this section, the term "strip search" shall not include the removal of clothing in order to investigate the potential abuse or neglect of a student; give medical attention to a student; provide health services to a student; or screen a student for medical conditions.

4. If a student is strip searched by an employee of a school or a commissioned law enforcement officer, the district will attempt to notify the student's parent or guardian as soon as possible.

5. Any employee of a public school or charter school who violates the provisions of subsections 1 to 4 of this section shall be immediately suspended without pay, pending an evidentiary hearing when such employee is entitled by statute or contract to such hearing. If an employee is not entitled to such evidentiary hearing, the employee shall be suspended pending completion of due process or further disciplinary action as provided in the district's personnel policies, as applicable.

6. For the purposes of subsections 1 to 5 of this section, the term "employee" shall include all temporary, part-time, and full-time employees of a public school or charter school.

7. No employee of or volunteer in or school board member of or school district administrator of a public school or charter school shall direct a student to remove an emblem, insignia, or garment, including a religious emblem, insignia, or garment, as long as such emblem, insignia, or garment is worn in a manner that does not promote disruptive behavior.

(L. 2004 S.B. 968 and S.B. 969)



Section 167.171 Summary suspension of pupil--appeal--grounds for suspension--procedure--conference required, when--statewide suspension, when.

Summary suspension of pupil--appeal--grounds for suspension--procedure--conference required, when--statewide suspension, when.

167.171. 1. The school board in any district, by general rule and for the causes provided in section 167.161, may authorize the summary suspension of pupils by principals of schools for a period not to exceed ten school days and by the superintendent of schools for a period not to exceed one hundred and eighty school days. In case of a suspension by the superintendent for more than ten school days, the pupil, the pupil's parents or others having such pupil's custodial care may appeal the decision of the superintendent to the board or to a committee of board members appointed by the president of the board which shall have full authority to act in lieu of the board. Any suspension by a principal shall be immediately reported to the superintendent who may revoke the suspension at any time. In event of an appeal to the board, the superintendent shall promptly transmit to it a full report in writing of the facts relating to the suspension, the action taken by the superintendent and the reasons therefor and the board, upon request, shall grant a hearing to the appealing party to be conducted as provided in section 167.161.

2. No pupil shall be suspended unless:

(1) The pupil shall be given oral or written notice of the charges against such pupil;

(2) If the pupil denies the charges, such pupil shall be given an oral or written explanation of the facts which form the basis of the proposed suspension;

(3) The pupil shall be given an opportunity to present such pupil's version of the incident; and

(4) In the event of a suspension for more than ten school days, where the pupil gives notice that such pupil wishes to appeal the suspension to the board, the suspension shall be stayed until the board renders its decision, unless in the judgment of the superintendent of schools, or of the district superintendent, the pupil's presence poses a continuing danger to persons or property or an ongoing threat of disrupting the academic process, in which case the pupil may be immediately removed from school, and the notice and hearing shall follow as soon as practicable.

3. No school board shall readmit or enroll a pupil properly suspended for more than ten consecutive school days for an act of school violence as defined in subsection 2 of section 160.261 regardless of whether or not such act was committed at a public school or at a private school in this state, provided that such act shall have resulted in the suspension or expulsion of such pupil in the case of a private school, or otherwise permit such pupil to attend school without first holding a conference to review the conduct that resulted in the expulsion or suspension and any remedial actions needed to prevent any future occurrences of such or related conduct. The conference shall include the appropriate school officials including any teacher employed in that school or district directly involved with the conduct that resulted in the suspension or expulsion, the pupil, the parent or guardian of the pupil or any agency having legal jurisdiction, care, custody or control of the pupil. The school board shall notify in writing the parents or guardians and all other parties of the time, place, and agenda of any such conference. Failure of any party to attend this conference shall not preclude holding the conference. Notwithstanding any provision of this subsection to the contrary, no pupil shall be readmitted or enrolled to a regular program of instruction if:

(1) Such pupil has been convicted of; or

(2) An indictment or information has been filed alleging that the pupil has committed one of the acts enumerated in subdivision (4) of this subsection to which there has been no final judgment; or

(3) A petition has been filed pursuant to section 211.091 alleging that the pupil has committed one of the acts enumerated in subdivision (4) of this subsection to which there has been no final judgment; or

(4) The pupil has been adjudicated to have committed an act which if committed by an adult would be one of the following:

(a) First degree murder under section 565.020;

(b) Second degree murder under section 565.021;

(c) First degree assault under section 565.050;

(d) Forcible rape under section 566.030 as it existed prior to August 28, 2013, or rape in the first degree under section 566.030;

(e) Forcible sodomy under section 566.060 as it existed prior to August 28, 2013, or sodomy in the first degree under section 566.060;

(f) Statutory rape under section 566.032;

(g) Statutory sodomy under section 566.062;

(h) Robbery in the first degree under section 569.020;

(i) Distribution of drugs to a minor under section 195.212;

(j) Arson in the first degree under section 569.040;

(k) Kidnapping, when classified as a class A felony under section 565.110.

Nothing in this subsection shall prohibit the readmittance or enrollment of any pupil if a petition has been dismissed, or when a pupil has been acquitted or adjudicated not to have committed any of the above acts. This subsection shall not apply to a student with a disability, as identified under state eligibility criteria, who is convicted or adjudicated guilty as a result of an action related to the student's disability. Nothing in this subsection shall be construed to prohibit a school district which provides an alternative education program from enrolling a pupil in an alternative education program if the district determines such enrollment is appropriate.

4. If a pupil is attempting to enroll in a school district during a suspension or expulsion from another in-state or out-of-state school district including a private, charter or parochial school or school district, a conference with the superintendent or the superintendent's designee may be held at the request of the parent, court-appointed legal guardian, someone acting as a parent as defined by rule in the case of a special education student, or the pupil to consider if the conduct of the pupil would have resulted in a suspension or expulsion in the district in which the pupil is enrolling. Upon a determination by the superintendent or the superintendent's designee that such conduct would have resulted in a suspension or expulsion in the district in which the pupil is enrolling or attempting to enroll, the school district may make such suspension or expulsion from another school or district effective in the district in which the pupil is enrolling or attempting to enroll. Upon a determination by the superintendent or the superintendent's designee that such conduct would not have resulted in a suspension or expulsion in the district in which the student is enrolling or attempting to enroll, the school district shall not make such suspension or expulsion effective in its district in which the student is enrolling or attempting to enroll.

(L. 1963 p. 200 § 8-17, A.L. 1969 p. 274, A.L. 1973 H.B. 158, A.L. 1977 H.B. 130, A.L. 1986 S.B. 707, A.L. 1987 H.B. 384 Revision, A.L. 1995 H.B. 174, et al., A.L. 1996 H.B. 1301 & 1298, A.L. 1999 H.B. 889 merged with S.B. 387, et al., A.L. 2000 S.B. 944, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2013 H.B. 215)

(Source: RSMo 1959 § 165.393)



Section 167.181 Immunization of pupils against certain diseases compulsory--exceptions--records--to be at public expense, when--fluoride treatments administered, when--rulemaking authority, procedure.

Immunization of pupils against certain diseases compulsory--exceptions--records--to be at public expense, when--fluoride treatments administered, when--rulemaking authority, procedure.

167.181. 1. The department of health and senior services, after consultation with the department of elementary and secondary education, shall promulgate rules and regulations governing the immunization against poliomyelitis, rubella, rubeola, mumps, tetanus, pertussis, diphtheria, and hepatitis B, to be required of children attending public, private, parochial or parish schools. Such rules and regulations may modify the immunizations that are required of children in this subsection. The immunizations required and the manner and frequency of their administration shall conform to recognized standards of medical practice. The department of health and senior services shall supervise and secure the enforcement of the required immunization program.

2. It is unlawful for any student to attend school unless he has been immunized as required under the rules and regulations of the department of health and senior services, and can provide satisfactory evidence of such immunization; except that if he produces satisfactory evidence of having begun the process of immunization, he may continue to attend school as long as the immunization process is being accomplished in the prescribed manner. It is unlawful for any parent or guardian to refuse or neglect to have his child immunized as required by this section, unless the child is properly exempted.

3. This section shall not apply to any child if one parent or guardian objects in writing to his school administrator against the immunization of the child, because of religious beliefs or medical contraindications. In cases where any such objection is for reasons of medical contraindications, a statement from a duly licensed physician must also be provided to the school administrator.

4. Each school superintendent, whether of a public, private, parochial or parish school, shall cause to be prepared a record showing the immunization status of every child enrolled in or attending a school under his jurisdiction. The name of any parent or guardian who neglects or refuses to permit a nonexempted child to be immunized against diseases as required by the rules and regulations promulgated pursuant to the provisions of this section shall be reported by the school superintendent to the department of health and senior services.

5. The immunization required may be done by any duly licensed physician or by someone under his direction. If the parent or guardian is unable to pay, the child shall be immunized at public expense by a physician or nurse at or from the county, district, city public health center or a school nurse or by a nurse or physician in the private office or clinic of the child's personal physician with the costs of immunization paid through the state Medicaid program, private insurance or in a manner to be determined by the department of health and senior services subject to state and federal appropriations, and after consultation with the school superintendent and the advisory committee established in section 192.630. When a child receives his or her immunization, the treating physician may also administer the appropriate fluoride treatment to the child's teeth.

6. Funds for the administration of this section and for the purchase of vaccines for children of families unable to afford them shall be appropriated to the department of health and senior services from general revenue or from federal funds if available.

7. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 1963 p. 200 § 8-18, A.L. 1972 H.B. 1255, A.L. 1973 H.B. 342, A.L. 1992 S.B. 611, A.L. 1993 H.B. 522 merged with S.B. 52, A.L. 1995 S.B. 3, A.L. 1996 H.B. 904, et al., A.L. 2001 H.B. 567 merged with S.B. 393)

(Source: L. 1961 p. 349 §§ 1 to 6)

Effective 7-10-01

CROSS REFERENCES:

Consent to immunization may be delegated to other persons, when, 431.058

Day care centers, immunization requirements, exceptions, exemption procedure, reports, 210.003

Mandatory insurance coverage of immunizations, exceptions, 376.1215



Section 167.182 HPV informational brochure, contents.

HPV informational brochure, contents.

167.182. 1. The department of health and senior services shall develop an informational brochure relating to the connection between human papillomavirus and cervical cancer, and that an immunization against the human papillomavirus infection is available. The department shall make the brochure available on its website and shall notify each public school district in this state of the availability of the brochure to be printed and included or referred to in any other printed material to be provided directly to parents as the school district deems appropriate. However, materials made available pursuant to this section may only be distributed to parents directly and not distributed to students as material to be given to parents. Such information in the brochure shall include:

(1) The risk factors for developing cervical cancer, the symptoms of the disease, how it may be diagnosed, and its possible consequences if untreated;

(2) The connection between human papillomavirus and cervical cancer, how human papillomavirus is transmitted, how transmission may be prevented, including abstinence as the best way to prevent sexually transmitted diseases, and the relative risk of contracting human papillomavirus for primary and secondary school students;

(3) The latest scientific information on the immunization against human papillomavirus infection and the immunization's effectiveness against causes of cervical cancer;

(4) That a pap smear is still critical for the detection of precancerous changes in the cervix to allow for treatment before cervical cancer develops; and

(5) A statement that any questions or concerns regarding immunizing the child against human papillomavirus could be answered by contacting the family's health care provider.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1375)



Section 167.183 Immunization records, disclosure, to whom--disclosure for unauthorized purpose, liability.

Immunization records, disclosure, to whom--disclosure for unauthorized purpose, liability.

167.183. 1. Information and records pertaining to the immunization status of persons against childhood diseases as required by section 167.181 and section 210.003 may be disclosed and exchanged without a parent's or guardian's written release authorizing such disclosure, to the following, who need to know such information to assure compliance with state statutes or to achieve age-appropriate immunization status for children:

(1) Employees of public agencies, departments and political subdivisions;

(2) Health records staff of school districts and child care facilities;

(3) Persons other than public employees who are entrusted with the regular care of those under the care and custody of a state agency including, but not limited to, operators of day care facilities, group homes, residential care facilities and adoptive or foster parents;

(4) Health care professionals.

2. If any person, authorized in subsection 1 of this section, discloses such information for any other purpose, it is an unauthorized release of confidential information and the person shall be liable for civil damages.

(L. 1992 S.B. 611)

Effective 7-6-92



Section 167.191 Children with contagious diseases not to attend school--penalty.

Children with contagious diseases not to attend school--penalty.

167.191. It is unlawful for any child to attend any of the public schools of this state while afflicted with any contagious or infectious disease, or while liable to transmit such disease after having been exposed to it. For the purpose of determining the diseased condition, or the liability of transmitting the disease, the teacher or board of directors may require any child to be examined by a physician, and exclude the child from school so long as there is any liability of such disease being transmitted by the pupil. If the parent or guardian refuses to have an examination made by a physician at the request of the teacher or board of directors, the teacher or board of directors may exclude the child from school. Any parent or guardian who persists in sending a child to school, after having been examined as provided by this section, and found to be afflicted with any contagious or infectious disease, or liable to transmit the disease, or refuses to have the child examined as herein provided, is guilty of a misdemeanor, and, upon conviction, shall be punished by a fine of not less than five nor more than one hundred dollars.

(L. 1963 p. 200 § 8-19)

(Source: RSMo 1959 § 163.360)



Section 167.194 Vision examination required, when--rulemaking authority--components of the examination--sunset provision.

Vision examination required, when--rulemaking authority--components of the examination--sunset provision.

167.194. 1. Beginning July 1, 2008, every child enrolling in kindergarten or first grade in a public elementary school in this state shall receive one comprehensive vision examination performed by a state licensed optometrist or physician. Evidence of the examination shall be submitted to the school no later than January first of the first year in which the student is enrolled at the school, provided that the evidence submitted in no way violates any provisions of Public Law 104-191, 42 U.S.C. 201, et seq, Health Insurance Portability and Accountability Act of 1996.

2. The state board of education, in conjunction with the department of health and senior services, shall promulgate rules establishing the criteria for meeting the requirements of subsection 1 of this section, which may include, but are not limited to, forms or other proof of such examination, or other rules as are necessary for the enforcement of this section. The form or other proof of such examination shall include but not be limited to identifying the result of the examinations performed under subsection 4 of this section, the cost for the examination, the examiner's qualifications, and method of payment through either:

(1) Insurance;

(2) The state Medicaid program;

(3) Complimentary; or

(4) Other form of payment.

3. The department of elementary and secondary education, in conjunction with the department of health and senior services, shall compile and maintain a list of sources to which children who may need vision examinations or children who have been found to need further examination or vision correction may be referred for treatment on a free or reduced-cost basis. The sources may include individuals, and federal, state, local government, and private programs. The department of elementary and secondary education shall ensure that the superintendent of schools, the principal of each elementary school, the school nurse or other person responsible for school health services, and the parent organization for each district elementary school receives an updated copy of the list each year prior to school opening. Professional and service organizations concerned with vision health may assist in gathering and disseminating the information, at the direction of the department of elementary and secondary education.

4. For purposes of this section, the following comprehensive vision examinations shall include but not be limited to:

(1) Complete case history;

(2) Visual acuity at distance (aided and unaided);

(3) External examination and internal examination (ophthalmoscopic examination);

(4) Subjective refraction to best visual acuity.

5. Findings from the evidence of examination shall be provided to the department of health and senior services and kept by the optometrist or physician for a period of seven years.

6. In the event that a parent or legal guardian of a child subject to this section shall submit to the appropriate school administrator a written request that the child be excused from taking a vision examination as provided in this section, that child shall be so excused.

7. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset on June 30, 2012, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset eight years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2007 S.B. 16)

Sunset date 6-30-12

Termination date 9-01-13



Section 167.195 Eye screening required, when--recording of results--children's vision commission established, members, duties.

Eye screening required, when--recording of results--children's vision commission established, members, duties.

167.195. 1. Beginning July 1, 2008, and continuing through the 2010-11 school year unless extended by act of the general assembly, all public school districts shall conduct an eye screening for each student once before the completion of first grade and again before the completion of third grade. The eye screening method utilized shall be one approved by the children's vision commission and shall be performed by an appropriately trained school nurse or other trained and qualified employee of the school district.

2. Results of each eye screening shall be recorded on a form provided by the department of health and senior services, developed and approved by the children's vision commission established under this section.

(1) The screening results, with all individual identifying information removed, shall be sent to the state department of health and senior services via electronic form and shall compile the data contained in the reports for review and analysis by the commission or other interested parties;

(2) When a student fails the eye screening, the school district shall send a notice developed by the commission to the parent or guardian notifying them of the results of the eye screening and propose that the student receive a complete eye examination from an optometrist or physician. Such notice shall have a place for the parent to acknowledge receipt along with an indication as to whether the student has received a complete eye examination and the results of the examination. Evidence of an examination provided by an optometrist or physician within the year preceding the school eye screening shall be sufficient for meeting the requirements of this section. The notice completed by the parent or guardian is to be returned to the school and shall be retained in the student's file and a copy shall be sent to the department of health and senior services;

(3) Notwithstanding any law to the contrary, nothing in this section shall violate any provisions of Public Law 104-191, 42 U.S.C. 201,* et seq, Health Insurance Portability and Accountability Act of 1996.

3. The "Children's Vision Commission" is hereby established which shall cease to exist on June 30, 2012, unless renewed by act of the general assembly.

(1) The commission shall be composed of seven members appointed by the governor: two ophthalmologists to be determined from a list of recommended ophthalmologists by the Missouri Society of Eye Physicians and Surgeons; two optometrists to be determined from a list of recommended optometrists by the Missouri Optometric Association; one school nurse; one representative from the department of elementary and secondary education; and one representative from the Missouri state school boards association. Each ophthalmologist and optometrist shall serve a one-year term as chair of the commission. Members of the commission shall serve without compensation, but may be reimbursed for reasonable and necessary expenses associated with carrying out their duties.

(2) Duties of the commission shall be as follows:

(a) Analyze and adopt one or more standardized eye screening and eye examination tests to carry out the requirements of this section to be used in all schools beginning with the 2008-09 school year which, in the commission's estimation, have a reasonable expectation of identifying vision problems in children;

(b) Develop, in conjunction with the department of health and senior services, a standardized reporting form which shall be used by all school districts in carrying out the requirements of this section;

(c) Design and coordinate appropriate training programs for school district staff who conduct the screening exams. Such training programs may utilize the volunteer services of nonprofit professional organizations which, in the opinion of the commission, are qualified to carry out those responsibilities associated with providing the training required;

(d) Conduct a pilot project to track the results of the eye screenings versus eye examinations conducted based on the reports submitted by school districts to the department of health and senior services;

(e) Develop, in conjunction with the Missouri Optometric Association (MOA) and the Missouri Society of Eye Physicians and Surgeons (MOSEPS), guidelines outlining the benefits and ongoing eye care for children and summarizing the signs and symptoms of vision disorders in order for the guidelines to be made available on the MOA and MOSEPS website. The commission shall also consult with MOA and MOSEPS in the organizations' education and promotion of the guidelines;

(f) By December 31, 2011, the commission shall submit a report to the general assembly detailing the results and findings of the study, including but not limited to the total number of eye screenings and eye examinations, the number of students who received a follow-up examination from an optometrist, opthalmologist, physician, or doctor of osteopathy and the results of those examinations to determine the effectiveness of eye examinations versus eye screenings.

4. The department of health and senior services shall make a reasonable accommodation for public review and inspection of the data collected as part of the eye screening pilot project provided that no information is revealed that could identify any individual student who was screened or examined.

5. In the event that a parent or legal guardian of a child objects to the child's participation in the eye screening program, the child shall be excused upon receipt by the appropriate school administrator of a written request.

6. The department of health and senior services shall provide staff support to the commission.

(L. 2007 S.B. 16)

*Figure "201" does not appear in original rolls.



Section 167.201 School lunch program--funds--duties of state board.

School lunch program--funds--duties of state board.

167.201. 1. The provisions of the National School Lunch Act, as amended, (60 U.S. Stat. at Large 230; 42 U.S.C.A. 1751 to 1760) are accepted, and the funds provided thereby shall be accepted for disbursement.

2. All funds under the provisions of the act shall be deposited in the state treasury to the credit of the fund to be known as the "School Lunch Fund" which is hereby established.

3. The state board of education is designated as the state educational agency, as provided in the act, and is charged with the duty and responsibility of cooperating with the Secretary of Agriculture in the administration of the act and is delegated all power necessary to such cooperation.

(L. 1963 p. 200 § 8-20)

(Source: RSMo 1959 §§ 160.160, 160.170)



Section 167.208 Allergy prevention and response policy required, contents--model policy authorized.

Allergy prevention and response policy required, contents--model policy authorized.

167.208. 1. By July 1, 2011, each school district shall adopt a policy on allergy prevention and response, with priority given to addressing potentially deadly food-borne allergies. Such policy shall contain, but shall not be limited to, the following elements:

(1) Distinguishing between building-wide, classroom, and individual approaches to allergy prevention and management;

(2) Providing an age-appropriate response to building-level and classroom-level allergy education and prevention;

(3) Describing the role of both certificated and noncertificated school staff in determining how to manage an allergy problem, whether it is through a plan prepared for a student under Section 504 of the Rehabilitation Act of 1973 for a student with an allergy that has been determined to be a disability, an individualized health plan for a student who has allergies that are not disabling, or other allergy management plans;

(4) Describing the role of other students and parents in cooperating to prevent and mitigate allergies;

(5) Addressing confidentiality issues involved with sharing medical information, including specifying when parental permission is required to make medical information available; and

(6) Coordinating with the school health advisory council, local health authorities, and other appropriate entities to ensure efficient promulgation of accurate information and to ensure that existing school safety and environmental policies do not conflict.

Such policies may contain information from or links to school allergy prevention information furnished by the food allergy and anaphylaxis network or equivalent organization with a medical advisory board that has allergy specialists.

2. The department of elementary and secondary education shall, in cooperation with any appropriate professional association, develop a model policy or policies by July 1, 2010.

(L. 2009 H.B. 922)



Section 167.211 School boards may provide for sale of lunches to children.

School boards may provide for sale of lunches to children.

167.211. Any school board may install in the school buildings under its care the necessary apparatus and appliances, and purchase the necessary food to enable it to provide and sell lunches to children attending the schools. Lunches shall not be sold for a less price than the cost of the food, exclusive of the cost of the necessary apparatus and appliances and exclusive of costs necessary and incidental to the purchase of the food and the preparing and serving of the lunches; except that in cities which have five hundred thousand inhabitants or more, any surplus fund derived from the sale of lunches may, in the discretion of the board of education of the city, be used to furnish lunches at less than cost to the public school pupils of compulsory school age who would otherwise be unable, by reason of insufficient nutrition, to attend school and to pursue the courses of study prescribed.

(L. 1963 p. 200 § 8-21)

(Source: RSMo 1959 § 165.103)



Section 167.221 Lunch programs in urban districts--managers and assistants, designation, duties--deposit and withdrawal of funds.

Lunch programs in urban districts--managers and assistants, designation, duties--deposit and withdrawal of funds.

167.221. 1. The board of directors of any urban school district which has established facilities for supplying lunches to children attending any of the schools in the district in accordance with the provisions of section 167.211, may designate the secretary of the district or some other person as manager for any or all of the facilities in the schools and, by rule, prescribe his duties. The board may also designate and appoint submanagers, cashiers and other employees to staff the facilities and, by rule, prescribe their duties or the board may delegate to the manager the authority to employ the labor and assistance required to conduct the facilities; except that all persons who handle or are responsible for any moneys in connection with the operation of the facilities, or who have authority to sign or countersign any checks upon any of the funds or accounts shall be appointed by the board and shall be required to give bond to the district in the amount, and with such sureties as the board designates, conditioned to faithfully account for all funds coming into their possession, and for the faithful performance of their duties. The manager of the facilities shall keep full and accurate accounts of all receipts, expenditures and disbursements by the facilities under his direction and control, and shall on or before October first of each year deliver to the board a complete report in writing showing the operations of the facilities under his direction and control, and the receipts and disbursements on account thereof for the preceding fiscal year.

2. The board may authorize the deposit of funds received from the operations of the facilities in the banks or depositaries and in the amounts that the board determines, and may designate the persons by whom and the purposes for which checks may be drawn thereon. All deposits shall be secured in the manner provided in section 165.241. If the board designates depositaries for the receipts from the operation of the facilities, the treasurer of the school district shall not be required to take into his custody or control any funds so received and so deposited, and neither he nor his sureties shall be responsible for the funds not coming into his custody and control.

(L. 1963 p. 200 § 8-22)

(Source: RSMo 1959 § 165.550)



Section 167.223 High school may offer postsecondary course options--fees.

High school may offer postsecondary course options--fees.

167.223. 1. Public high schools may, in cooperation with Missouri public community colleges and public or private four-year colleges and universities, offer postsecondary course options to high school students. A postsecondary course option allows eligible students to attend vocational or academic classes on a college or university campus and receive both high school and college credit upon successful completion of the course.

2. For purposes of state aid, the pupil's resident district shall continue to count the pupil in the average daily attendance of such resident district for any time the student is attending a postsecondary course.

3. Any pupil enrolled in a community college under a postsecondary course option shall be considered a resident student for the purposes of calculating state aid to the community college.

4. Community colleges and four-year colleges and universities may charge reasonable fees for pupils enrolled in courses under a postsecondary course option. Such fees may be paid by the district of residence or by the pupil, as determined by the agreement between the district of residence and the college or university.

(L. 1990 S.B. 740 § 37, A.L. 1998 S.B. 553)



Section 167.225 Definitions--instruction in Braille for visually impaired students--teacher certification.

Definitions--instruction in Braille for visually impaired students--teacher certification.

167.225. 1. As used in this section, the following terms mean:

(1) "Blind persons", individuals who:

(a) Have a visual acuity of 20/200 or less in the better eye with conventional correction, or have a limited field of vision such that the widest diameter of the visual field subtends an angular distance not greater than twenty degrees; or

(b) Have a reasonable expectation of visual deterioration; or

(c) Cannot read printed material at a competitive rate of speed and with facility due to lack of visual acuity;

(2) "Braille", the system of reading and writing through touch commonly known as standard English braille;

(3) "Student", any student who is blind or any student eligible for special education services for visually impaired as defined in P.L. 94-142.

2. All students may receive instruction in braille reading and writing as part of their individualized education plan. No student shall be denied the opportunity of instruction in braille reading and writing solely because the student has some remaining vision.

3. Instruction in braille reading and writing shall be sufficient to enable each student to communicate effectively and efficiently at a level commensurate with his sighted peers of comparable grade level and intellectual functioning. The student's individualized education plan shall specify:

(1) How braille will be implemented as the primary mode for learning through integration with normal classroom activities. If braille will not be provided to a child who is blind, the reason for not incorporating it in the individualized education plan shall be documented therein;

(2) The date on which braille instruction will commence;

(3) The level of competency in braille reading and writing to be achieved by the end of the period covered by the individualized education plan; and

(4) The duration of each session.

4. As part of the certification process, teachers certified in the education of blind and visually impaired children shall be required to demonstrate competence in reading and writing braille. The department of elementary and secondary education shall adopt assessment procedures to assess such competencies which are consistent with standards adopted by the National Library Service for the Blind and Physically Handicapped, Library of Congress, Washington, D. C.

(L. 1990 S.B. 740 § 11)



Section 167.227 Summer school programs--attendance outside of district--funding, cooperation among districts.

Summer school programs--attendance outside of district--funding, cooperation among districts.

167.227. 1. A pupil may attend a summer school program in a public school district other than his district of residence if accepted by the district offering the program. Such summer programs may be advanced, academic or remedial programs but shall not include those programs funded wholly by federal moneys. No pupil shall attend summer school classes in more than one district during any one summer.

2. For purposes of funding summer school programs, each district shall either consider all nonresident students residents for purposes of receiving state aid or consider all nonresident students nonresidents for purposes of collecting tuition. Any pupil attending a summer school program in a public school district other than his district of residence shall for purposes of state aid for the summer term be considered a resident of the district in which he is attending.

3. Any public school district may cooperate with other public school districts to make optimum use of faculty and resources in providing summer school options for pupils in all districts. Nothing in this section shall prohibit schools from establishing contractual services for certain summer school students.

(L. 1990 S.B. 740 § 38)

Effective 7-10-90



Section 167.231 Transportation of pupils by districts, except metropolitan--mileage limits for state aid--extra transportation, district expense--election, ballot form.

Transportation of pupils by districts, except metropolitan--mileage limits for state aid--extra transportation, district expense--election, ballot form.

167.231. 1. Within all school districts except metropolitan districts the board of education shall provide transportation to and from school for all pupils living more than three and one-half miles from school and may provide transportation for all pupils. State aid for transportation shall be paid as provided in section 163.161 only on the basis of the cost of pupil transportation for those pupils living one mile or more from school, including transportation provided to and from publicly operated university laboratory schools. The board of education may provide transportation for pupils living less than one mile from school at the expense of the district and may prescribe reasonable rules and regulations as to eligibility of pupils for transportation, and, notwithstanding any other provision of law, no such district shall be subject to an administrative penalty when the district demonstrates pursuant to rule established by the state board of education that such students are required to cross a state highway or county arterial in the absence of sidewalks, traffic signals, or a crossing guard and that no existing bus stop location has been changed to permit a district to evade such penalty. If no increase in the tax levy of the school district is required to provide transportation for pupils living less than one mile from the school, the board may transport said pupils. If an increase in the tax levy of the school district is required to provide transportation for pupils living less than one mile from school, the board shall submit the question at a public election. If a two-thirds majority of the voters voting on the question at the election are in favor of providing the transportation, the board shall arrange and provide therefor.

2. The proposal and the ballots may be in substantially the following form:

Shall the board of education of the ........ school district provide transportation at the expense of the district for pupils living less than one mile from school and be authorized to levy an additional tax of ........ cents on the one hundred dollars assessed valuation to provide funds to pay for such transportation service?

â ã YES â ã NO

(If you are in favor of the proposition (or question), place an X in the box opposite "YES". If you are opposed to the proposition (or question), place an X in the box opposite "NO".)

3. The board of education of any school district may provide transportation to and from school for any public school pupil not otherwise eligible for transportation under the provisions of state law, and may prescribe reasonable rules and regulations as to eligibility for transportation, if the parents or guardian of the pupil agree in writing to pay the actual cost of transporting the pupil. The minimum charge would be the actual cost of transporting the pupil for ninety school days, which actual cost is to be determined by the average per-pupil cost of transporting children in the school district during the preceding school year. The full actual cost shall be paid by the parent or guardian of the pupil and shall not be paid out of any state school aid funds or out of any other revenues of the school district. The cost of transportation may be paid in installments, and the board of education shall establish the cost of the transportation and the time or times and method of payment.

(L. 1963 p. 200 § 8-23, A.L. 1965 p. 288, A.L. 1973 H.B. 158, A.L. 1977 H.B. 130, A.L. 1978 H.B. 969, H.B. 971, A.L. 1979 H.B. 300, A.L. 1990 H.B. 1142, A.L. 2006 H.B. 1180)

(Source: RSMo 1959 §§ 165.140, 165.373, 165.700)



Section 167.232 Tax for extra transportation may be rescinded, procedure.

Tax for extra transportation may be rescinded, procedure.

167.232. 1. The board of education of any seven-director school district where the voters of the district have approved the transportation of pupils living less than one mile from the school and the levying of an additional tax to pay for such transportation as provided in section 167.231 may, when it determines such action advisable, present a proposition to the qualified voters of the district rescinding the tax levy and the requirement that transportation be provided for all pupils living less than one mile from school. Such a proposition shall not be presented to the voters until after such transportation services have been provided for three full school terms and then only at the annual election. Approval of the rescission by a majority of the voters would be effective on July first next following the election. After that date the district shall provide only such transportation as is authorized under subsection 1 of section 167.231. Upon December thirty-first of the year in which the rescission is effective, the district's tax levy shall be reduced by an amount equal to the increase approved by the voters under subsection 2 of section 167.231.

2. The ballot form for such an election shall be in substantially the following form:

Shall the board of education of the ........ school district be required to provide transportation only for those pupils living three and one-half miles or more from school with the option of providing transportation for those living a mile or more from school?

â ã YES â ã NO (If you are in favor of the proposition (or question), place an X in the box opposite "YES". If you are opposed to the proposition (or question), place an X in the box opposite "NO".)

(L. 1977 H.B. 130, A.L. 1978 H.B. 969)



Section 167.241 Transportation of pupils to another district.

Transportation of pupils to another district.

167.241. Transportation for pupils whose tuition the district of residence is required to pay by section 167.131 or who are assigned as provided in section 167.121 shall be provided by the district of residence; however, in the case of pupils covered by section 167.131, the district of residence shall be required to provide transportation only to school districts accredited by the state board of education pursuant to the authority of the state board of education to classify schools as established in section 161.092 and those school districts designated by the board of education of the district of residence.

(L. 1963 p. 200 § 8-24 and p. 335 § 165.143, A.L. 1977 H.B. 130, A.L. 1979 S.B. 318, A.L. 1993 S.B. 380)

(Source: RSMo 1959 § 165.143)

CROSS REFERENCE:

Transportation by common carrier for students of schools for the blind and deaf, 162.756



Section 167.251 Board to prescribe rules and regulations--driver to give bond--fund charged with transportation expenses.

Board to prescribe rules and regulations--driver to give bond--fund charged with transportation expenses.

167.251. When transportation is provided by a district pursuant to law, the school board shall make all needful rules and regulations for the transportation of pupils and shall require from every person employed for that purpose, a reasonable bond conditioned upon the faithful discharge of his duties as prescribed by the board. Expenses of transportation shall be paid out of the incidental fund of the district.

(L. 1963 p. 200 § 8-25)

(Source: RSMo 1959 § 165.140)



Section 167.260 Program for developmentally delayed, ages three and four--program for children from at-risk families.

Program for developmentally delayed, ages three and four--program for children from at-risk families.

167.260. 1. Any local school district offering to all pupils who are eligible by age pursuant to section 163.017 a full day of kindergarten within the school calendar as prepared pursuant to section 171.031 shall be eligible for state aid for a program for developmentally delayed children ages three and four as defined in section 178.691 and for children from at-risk families as defined in section 167.273. State aid shall be provided for no more than a half-day program within the district's school calendar. At a minimum such eligible child shall reach the age of three before the first day of October prior to the start of the school year. Such program shall emphasize social skills, physical development and preparation for kindergarten.

2. The state board of education shall approve such programs and distribute state aid.

(L. 1990 S.B. 740 § 2)



Section 167.263 Teacher assistants, grades kindergarten through three--program established--eligibility--application for assistance--rules, promulgation, procedure.

Teacher assistants, grades kindergarten through three--program established--eligibility--application for assistance--rules, promulgation, procedure.

167.263. 1. A program to provide teacher assistants in regular classrooms in grades kindergarten through three is established. For the purposes of this section a "teacher assistant" is defined as a qualified person employed by a school district to assist a certificated teacher in classroom instruction and management. No teacher assistant shall be counted as a teacher for the purposes of establishing ratios of teachers to pupils in a classroom, school or school district. Any public elementary school containing such grades which meets the criteria pursuant to this section shall be eligible for a state financial supplement to employ teacher assistants. Eligibility criteria are that the school shall have a breakfast program, the school shall serve at least forty percent of its lunches to pupils who are eligible for free or reduced price meals according to federal guidelines, and the school shall have a reading intervention plan pursuant to section 167.268.

2. A school district which contains such eligible schools may apply to the department of elementary and secondary education for a state financial supplement to employ teacher assistants in those schools named in the application and in no other schools of the district. The state full-time equivalent financial supplement shall be three thousand dollars per teacher assistant. No more than one assistant per classroom shall be supplemented by the state pursuant to this section. Teacher assistants thus employed pursuant to this section shall assist teachers in grades kindergarten through three and in no other grades. School districts shall not apply for or assign teacher assistants employed pursuant to this section in classrooms designated as special education or compensatory education classrooms.

3. The state board of education shall promulgate rules and regulations for the implementation of this section. Such rules shall include identifying minimum qualifications for teacher assistants which may include teacher education students, determining the minimum number of pupils per classroom to be eligible for a teacher assistant, establishing application procedures for school districts, and determining a method of awarding state financial supplements in the event that the number of applications exceeds the amounts appropriated therefor. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1990 S.B. 740 § 3, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 167.265 Guidance counselors, grades kindergarten through nine--eligibility--application.

Guidance counselors, grades kindergarten through nine--eligibility--application.

167.265. 1. A program to provide guidance counselors in grades kindergarten through nine is established. Any public elementary school, middle school, junior high school, or combination of such schools, containing such grades which meet the criteria pursuant to this section shall be eligible for a state financial supplement to employ a guidance counselor. Eligibility criteria are: the school shall have a minimum enrollment of one hundred twenty-five pupils per school site, shall have a breakfast program, and shall serve at least forty percent of its lunches to pupils who are eligible for free or reduced price meals according to federal guidelines.

2. A school district which contains such eligible schools may apply to the department of elementary and secondary education for a state financial supplement to employ a guidance counselor in those schools named in the application and in no other schools of the district. The state financial supplement shall not exceed ten thousand dollars per guidance counselor. No more than one guidance counselor per school shall be supplemented by the state pursuant to this section, except that a district may apply for an additional guidance counselor if the enrollment at the school equals four hundred or more pupils. Guidance counselors thus employed pursuant to this section shall at a minimum engage in direct counseling activities with the pupils of the school during a portion of the school day which represents that portion of the guidance counselor's salary which is supplemented by the state pursuant to this section.

3. The state board of education shall promulgate rules and regulations for the implementation of this section. Such rules shall include identifying any qualifications for guidance counselors which may be in addition to those promulgated pursuant to section 168.021, establishing application procedures for school districts, determining a method of awarding state financial supplements in the event that the number of applications exceeds the amounts appropriated therefor, and establishing an amount of state financial supplement per guidance counselor based upon the salary schedule of the district.

(L. 1990 S.B. 740 § 4)



Section 167.268 Policy for reading intervention plans, grades kindergarten through three--contents--state board to develop guidelines--individual reading intervention plan to be developed.

Policy for reading intervention plans, grades kindergarten through three--contents--state board to develop guidelines--individual reading intervention plan to be developed.

167.268. 1. Each local school district shall have on file a policy for reading intervention plans for any pupils of the district in grades kindergarten through three pursuant to the provisions of this section. Such plans shall identify strategies to be followed by the district teachers to raise a pupil identified as reading below grade level by recognized methods to reading at grade level by the end of the third grade. Recognized methods of identification may include but need not be limited to the scores of the pupil obtained through any established standardized testing program currently administered by the district, observations of classroom teachers, and documented classroom performance.

2. The state board of education shall develop guidelines to assist districts in formulating policies for reading intervention plans. Such guidelines may include, but are not limited to, timelines for measuring pupil improvement in reading, information on screening for and treatment of auditory dyslexia, and information on the Lindamood Auditory Conceptualization Test and the Auditory Discrimination in Depth Program. Such guidelines may also identify performance levels for pupils identified as handicapped or severely handicapped and conditions under which such pupils are exempt from the provisions of this section.

3. Each local school district enrolling a pupil identified as reading below grade level shall develop an individual plan of reading intervention for such pupil. The individual pupil's plan may include individual or group reading development activities. The plan may be developed after consultation with the pupil's parent or legal guardian.

(L. 1990 S.B. 740 § 5)



Section 167.270 Specialized courses of instruction--pupils at risk of dropping out--pregnant teens and teen mothers.

Specialized courses of instruction--pupils at risk of dropping out--pregnant teens and teen mothers.

167.270. 1. Local school districts are encouraged to offer additional specialized programs for any pupil who has a high risk of becoming a high school dropout. Additional financial assistance from state aid provided by section 167.260 shall be provided to those school districts which offer such courses. For any programs established pursuant to this section, such additional state aid shall be distributed according to rules and regulations developed by the state board of education.

2. The rate of reimbursement to local school districts for specialized courses of instruction designed to keep high school pupils from dropping out of school shall be determined on the basis of eight thousand eighty-three dollars for each full-time teacher who teaches such a course which is approved by the state department of elementary and secondary education.

3. A local school district shall be eligible for additional state aid, subject to appropriation therefor, for a program of alternative education programs for pregnant teens and teen mothers who are enrolled as pupils in the district. Such programs may include specialized courses of instruction established pursuant to subsection 1 of this section and such supplemental services as the district may establish within guidelines set by the state board of education to enable teen mothers to complete high school. For these supplemental services a district may accept funds from federal, local and private sources as may be available. Two or more districts may form a consortium to offer these supplemental services. A district which is not a member of a consortium and which does not offer these services may contract with a district which does. Such a district offering such services may waive all or a portion of the tuition for such a pupil.

(L. 1990 S.B. 740 § 6)



Section 167.273 Program of parent education--pregnant teens, teen parents--at-risk families, characteristics--potential dropouts, characteristics.

Program of parent education--pregnant teens, teen parents--at-risk families, characteristics--potential dropouts, characteristics.

167.273. A local school district shall be eligible for additional state aid, subject to appropriations, for a program of parent education pursuant to sections 178.691 to 178.699 which is established in one or more high schools of the district to serve pregnant teens and teen parents enrolled as pupils in the district, and for a program of parent education which is designed to assist at-risk families who exhibit the characteristics which produce at-risk children. The term "at-risk" is used to describe those families who exhibit the characteristics which may produce children likely to drop out of school, which characteristics may include, but need not be limited to, single parent households, chemical dependencies, unemployment, low educational attainment of the parent or parents, numerous family relocations, referral to mental health or social service agencies, and involvement with the corrections system of this state; and to describe those children who exhibit the characteristics of potential school dropouts, which characteristics may include, but need not be limited to, high absentee rate, high truancy rate, low academic achievement, referrals to mental health or social services agencies, recurring discipline problems, and involvement with the juvenile justice system of this state.

(L. 1990 S.B. 740 § 7)



Section 167.275 Dropouts to be reported to state literacy hot line--availability of information on website.

Dropouts to be reported to state literacy hot line--availability of information on website.

167.275. 1. Effective January 1, 1991, all public and nonpublic secondary schools shall report to the state literacy hotline office in Jefferson City the name, mailing address and telephone number of all students sixteen years of age or older who drop out of school for any reason other than to attend another school, college or university, or enlist in the armed services. Such reports shall be made either by using the telephone hotline number or on forms developed by the department of elementary and secondary education. Upon such notification, the state literacy hotline office shall contact the student who has been reported and refer that student to the nearest location that provides adult basic education instruction leading to the completion of a general educational development certificate.

2. All records and reports from or based upon the reports required by this section shall be made available by free electronic record on the department's website or otherwise on the first business day of each month. The names of the students who drop out and any other information which might identify such students shall not be included in the records and reports made available by free electronic media.

(L. 1990 S.B. 740 § 8, A.L. 2009 S.B. 291)



Section 167.278 Chief school officers to provide information on postsecondary financial assistance.

Chief school officers to provide information on postsecondary financial assistance.

167.278. The superintendent of schools or other chief school officer of each local public school district and the chief school officer of any nonpublic school shall make available to pupils and their parents information about the various types of financial assistance available to pursue a postsecondary education at a degree-granting institution. The commissioner of higher education shall assist such efforts by making available to schools and pupils information relating to such programs and assistance. In addition, the commissioner in cooperation with the state board of education shall provide such other information as is appropriate to encourage pupils to complete high school and to assist pupils in preparing to enter a postsecondary degree program.

(L. 1990 S.B. 740 § 9)



Section 167.280 Support services for students at high risk--application, elements--priority applications, elements--use of funds--allowable costs.

Support services for students at high risk--application, elements--priority applications, elements--use of funds--allowable costs.

167.280. 1. Within the amounts appropriated therefor, the state board of education shall award funds for the purpose of providing support services to pupils enrolled in public and nonpublic schools who are identified as having a high risk of dropping out of school. Such awards shall be made on a competitive basis to public institutions of higher education or consortia of public institutions in cooperation with school districts and not-for-profit community-based organizations. In areas of the state where public institutions of higher education are unable to provide appropriate services to high school pupils, the state board may award funds to not-for-profit community-based organizations in cooperation with school districts.

2. All applications for funds shall include the following program elements:

(1) A program for identifying pupils who are at risk of dropping out of school as measured by academic performance, attendance, discipline problems, and other factors affecting school performance including, but not limited to, teenage pregnancy or parenting, residence in a homeless shelter or other temporary living arrangement, substance abuse, child abuse or neglect, or limited English proficiency;

(2) A program for encouraging the use of volunteers and promoting parent involvement as counselors in programs;

(3) A program to provide for continuity of services throughout a pupil's progression through secondary school.

3. In awarding such funds, the state board shall give priority to applications that:

(1) Provide services to pupils identified according to criteria established by the state board of education as in need of assistance;

(2) Replicate model programs of proven effectiveness which the state board of education has identified and has made available to applicants;

(3) Demonstrate a high level of institutional commitment to programs in fields of counseling, including education, social work, psychology and sociology, and the extent to which such institutions shall involve faculty members and graduate or professional students from such degree programs;

(4) Demonstrate a high level of commitment to provide services and ensure continuity of services until such pupils graduate from high school or receive a high school equivalency diploma.

4. In awarding funds the state board of education may consider any matching funds that the public institutions of higher education, the not-for-profit community-based organizations, and the school districts may contribute, which may include gifts or bequests from private sources, federal financial aid, or local revenues generated for this purpose.

5. Services for nonpublic school pupils shall be provided at sites other than sectarian nonpublic schools.

6. Funds available under this section shall be used for compensatory and support services to pupils who are identified by the schools as being at risk of dropping out of school. Such services to be provided under this section may include skills assessment, tutoring, academic and personal counseling, family counseling and home visits, and staff development activities for personnel with direct responsibility for such pupils.

7. Allowable costs under this program may include, but need not be limited to, salaries of personnel including graduate student stipends, transportation costs for pupils and program personnel, instructional materials, reimbursement to school districts for release time granted to employees while participating in the planning and development activities funded pursuant to this section, training of program personnel, and costs related directly to administration of the program.

8. The state board of education shall promulgate all rules and regulations for the implementation of this section.

(L. 1990 S.B. 740 § 10)



Section 167.335 Alternative education grants--qualifications--joint applications.

Alternative education grants--qualifications--joint applications.

167.335. 1. The state board of education shall establish a program to award grants to school districts that apply for assistance in providing alternative educational opportunities for students whose demonstrated disruptive behavior indicates that they cannot be adequately served in the traditional classroom setting. The board shall solicit applications from school districts and shall make grants from funds appropriated for that purpose in such amounts and on such terms as it determines best encourages the development of alternative education programs throughout the state. The board shall give preference to applications that demonstrate a need for alternative education services and stress:

(1) A comprehensive, kindergarten through grade twelve approach to preventing problems that result in the need for alternative education services;

(2) Rigorous instruction in core academic disciplines;

(3) Activities designed to enable the student to better perform in the regular classroom and to transition students back to the regular classroom when merited by their performance;

(4) A student-centered approach whereby activities are designed to meet the particular needs of individual students; and

(5) Collaboration with existing community-based service providers, such as cooperative education programs, school to work programs, parents-as-teachers programs, programs developed by the department of economic development and programs developed by local service delivery agencies, and other governmental and private agencies to address student needs beyond those traditionally addressed by schools.

2. School districts may submit joint applications and are encouraged to pursue regional approaches to alternative education where warranted. Area vocational learning centers shall be eligible to submit applications and are encouraged to pursue grants to expand and enhance existing alternative education programs established pursuant to sections 167.320 to 167.332, provided that any additional activities are compatible with subdivisions (1) to (5) of subsection 1 of this section. The state board of education shall adopt rules necessary to implement the grant program established pursuant to this section, provided that no rule or portion of a rule promulgated pursuant to this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1996 H.B. 1301 & 1298 § 6)



Section 167.340 Read to be ready program--certain students to increase average daily attendance--reading improvement instruction.

Read to be ready program--certain students to increase average daily attendance--reading improvement instruction.

167.340. 1. The provisions of sections 167.340 to 167.346 shall be known and may be cited as the "Read to be Ready Program".

2. Beginning July 1, 2000, if a school district provides reading improvement instruction for students in kindergarten through third grade who do not meet the district's objectives for reading as demonstrated by performance on the district's chosen methods of reading assessment, such students who receive reading improvement instruction pursuant to this subsection may be counted for additional average daily attendance for state school aid during their reading improvement instruction time if such time falls outside normal school hours.

3. Reading improvement instruction may take the form of summer school, provided that the summer school instruction addresses the reading deficiency, additional hours of instruction or such other methods as the district may select including, but not limited to, smaller class sizes, additional resources including computers, reading specialists, teacher and administrator training, tutoring, phonics instruction and use of parents and volunteers.

(L. 1999 H.B. 889 § 1)



Section 167.343 Reading assessment costs, competitive matching grant program--application--requirements--reimbursement of district's funds, when--allocation of grants.

Reading assessment costs, competitive matching grant program--application--requirements--reimbursement of district's funds, when--allocation of grants.

167.343. 1. Beginning July 1, 2000, the department of elementary and secondary education shall provide a four-year competitive matching grant program at the district and building level to defray the cost of reading assessment, teacher and administrator training in the use of reading assessment and in early grade reading intervention strategies, provided that such intervention strategies give the classroom teacher options for selecting the method most appropriate for an individual student's needs. Grants may also be used to expand existing reading instruction improvement programs. Grants may also be used for explicit phonics instruction, in any district, consistent with the requirements for the pilot program established pursuant to section 168.430*.

2. In its grant application the school district shall describe its current program, at the building level if applicable, of reading assessment and instruction, show a need for improved assessment and instructional methods, and explain which assessment and reading instruction improvement program or programs it will implement under the grant and how it proposes to judge student progress. Additional priority shall be given to programs that include a parental involvement component.

3. The grantee pursuant to this section shall show improvement of students in the reading instruction improvement program after the second year of the grant to receive funds for years three and four. As part of the mid-grant progress report, the grantee shall report the progress of students who are receiving reading improvement instruction as a result of their performance on the third-grade communication arts assessment. The grantee shall also report its third grade communication arts assessment results in the two-year period before the grant and its results during the first two years of the grant. Performance on the third grade communication arts assessment may be a factor in the granting or denial of funds for years three and four, but primary emphasis shall be given to the plan of reading improvement and the measurements selected by the grantee.

4. Upon the conclusion of the grant, the department of elementary and secondary education may, upon demonstration of significant levels of improvement, from funds appropriated for that purpose, reimburse the district for its match, with such funds to be returned to the district's operating funds. The department shall develop rules to determine significant progress, allowing for flexibility in application to varying grant projects but supplying rigorous standards so that significant is understood to mean measurable and meaningful in the context of the individual grant project.

5. Grants are renewable for an additional four-year term, based in part upon the results of the first grant. Any reimbursement of a district's match shall be a one-time payment.

6. Nothing in this act** shall be construed to prohibit the inclusion of vision- or hearing-impaired students in reading improvement instruction grant programs appropriate for them. Nothing in this act** shall be construed to prevent the consideration of a grant application that focuses on improving reading for vision- or hearing-impaired students.

7. Grants shall be distributed in equal amounts within geographic areas established proportionately based upon student population; provided that funds may be reallocated by the department if an area has insufficient applications or insufficient eligible applications to obligate all funds for the area.

(L. 1999 H.B. 889 § 2)

*Section 170.300 contains requirements for explicit phonics instruction.

**"This act" (H.B. 889, 1999) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 167.346 List of recommended reading assessments--state board's duties--department's duties--rules.

List of recommended reading assessments--state board's duties--department's duties--rules.

167.346. 1. The state board of education shall develop a list of recommended reading assessments for kindergarten through grade three pupils by July 1, 2000. Such assessments shall have a demonstrated effectiveness based on research. The list shall incorporate a variety of methods and may also include reading improvement programs. The list shall serve as a guideline for districts choosing reading improvement assessment and instructional methods pursuant to the grant program established in section 167.343. Districts are not required to use a reading assessment from the list developed pursuant to this section. The department shall review the results of the grants and determine which reading instruction programs have been particularly effective and use this information to update its initial list.

2. The state board of education shall develop guidelines to apply reading assessment results to instructional programs and the training of teachers and administrators in assisting pupils identified as reading below grade level.

3. The department of elementary and secondary education shall adopt rules to implement the provisions of sections 167.340 to 167.346.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 H.B. 889 § 3)



Section 167.349 Charter schools, establishment.

Charter schools, establishment.

167.349. In any school district to which any provisions of sections 167.340 to 167.346 apply and in which district charter schools may be established pursuant to section 160.400, any state college or university which provides educational programs to any part of such district and any campus of the state university located in a county of the third classification may sponsor one or more charter schools pursuant to section 160.400 and, in addition to the purposes for which charter schools may be established pursuant to sections 160.400 to 160.420, such charter schools may be established to emphasize remediation of reading deficiencies.

(L. 1999 H.B. 889 § 7, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 167.600 Definitions--nonseverability.

Definitions--nonseverability.

167.600. 1. As used in sections 167.600 to 167.621, the following terms mean:

(1) "Family practitioner", a primary care provider, including a licensed physician, nurse practitioner or primary care physician sponsor as defined in subdivision (4) of subsection 1 of section 208.166, or a primary care contracted health provider plan, approved by the parent, guardian or legal custodian of a school age child pursuant to section 167.611;

(2) "Most accessible care", that care or services which reach the most children where they normally are during school hours or where children are most likely to participate with the least obstacles to participation and may include, but shall not be limited to, private, public or parochial schools, learning centers, preschools, child care facilities, common community gathering places, licensed health care facilities, physicians' offices and community centers and may also include the use of traveling medical professionals;

(3) "School age children", all children under the age of nineteen without regard to whether they are currently enrolled in any school and without regard to what public, private, parochial or home school they may attend;

(4) "School children health services", services, including immunization, screening for physical or mental disease, disability or injury, treatment of pathological disease or injury, emergency medical treatment or first aid, or administration of drugs or treatment as ordered by the child's family practitioner, provided that the term shall only include the enumerated services and services directly related to the services enumerated herein;

(5) "Service area", the public school district, if the school district elects to be a Medicaid provider, or an area determined by the department of social services at the time a public school within a school district elects to be a Medicaid provider.

2. Sections 167.600 to 167.621 shall not be severable from each other.

(L. 1993 H.B. 564 § 1)



Section 167.603 Grants to assist public schools health services, preference--rules--Medicaid payment incentives.

Grants to assist public schools health services, preference--rules--Medicaid payment incentives.

167.603. Subject to appropriation, the directors of the departments of health and senior services and social services, in consultation with the commissioner of education of the department of elementary and secondary education, may provide grants from the health initiatives fund to assist public schools, public school districts, or local public health departments in expanding school children health services for all school age children. Preference in grants shall be given based on the greater need for school children health services and the least ability to fund such services. The directors shall jointly promulgate rules and regulations governing the grants pursuant to section 192.013 and section 660.017. The director of social services may also provide Medicaid payment incentives.

(L. 1993 H.B. 564 § 2)



Section 167.606 Plan to encourage public schools and school districts to be Medicaid providers--services which may be provided, scope of services--who may provide services--employment of personnel.

Plan to encourage public schools and school districts to be Medicaid providers--services which may be provided, scope of services--who may provide services--employment of personnel.

167.606. 1. The departments of social services and elementary and secondary education shall develop a plan to encourage public schools and school districts to be Medicaid providers and to provide the most accessible care to school age children. A public school district, or a public school within any district, may elect to function as and be compensated for acting as a provider of Medicaid services. Pursuant to state and federal laws and regulations, a public school or school district shall, upon such election, provide such Medicaid services to all Medicaid-eligible school age children located in the service area of the school or district electing to be a Medicaid provider. The public school or school district may elect to provide services under subdivision (1) or (2) of this subsection or to provide services under both subdivisions (1) and (2). Based upon its election, the public school or school district shall provide the following Medicaid services:

(1) Early periodic screening, diagnosis, and treatment (EPSDT) services of the Medicaid program as provided in subdivision (11) of subsection 1 of section 208.152, subject to the provisions of section 167.611;

(2) Primary and preventive health care services to school age children who are eligible for Medicaid services under section 208.151, subject to the provisions of section 167.611.

2. The department of social services and the public school or school district shall, by written agreement, determine the scope of EPSDT or primary and preventive health services to be provided by the public school or school district. The scope of services offered shall be designed to encourage the public school or school district to participate as a Medicaid provider.

3. EPSDT services in subdivision (1) of subsection 1 of this section may be provided by school district personnel.

4. Primary health care services may be provided by:

(1) Federally qualified health centers;

(2) City, county or city and county health departments;

(3) Federally certified rural health clinics; or

(4) Physicians, hospitals, or other licensed providers in the community in which the school is located. Such services shall be by contract with a participating school district. A school district shall include provisions for the maintenance of medical records and other administrative tasks as are required by the department of social services in contracts executed under the provisions of this subsection.

5. If a school district is unable to contract for primary health care services pursuant to subdivisions (1) to (4) of subsection 4 of this section, then it may employ the appropriate employees and medical professionals as required by the Medicaid program to provide Medicaid services. Screening, diagnosis, and treatments performed by school district employees pursuant to the provisions of this act* shall be performed under standing orders and protocols of a physician whose service area encompasses all of or part of the city or county in which the school is located.

(L. 1993 H.B. 564 § 3)

*"This act" (H.B. 564, 1993) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 167.609 Underwriting of costs, determination of amount, assessment--disbursement transfer to health initiatives fund, arrangement--method of disbursement of funds--procedure.

Underwriting of costs, determination of amount, assessment--disbursement transfer to health initiatives fund, arrangement--method of disbursement of funds--procedure.

167.609. 1. The director of the department of social services shall at least annually determine the amount of money each public school district which elects to participate as a Medicaid provider shall contribute to underwrite the costs associated with the services provided for in section 167.606. Each public school district shall be provided the assessment for each school year by the director of the department of social services. Notice of each district's assessment shall also be provided to the commissioner of the office of administration.

2. (1) The office of administration, the department of social services and the department of elementary and secondary education shall develop procedures whereby public schools or school districts may arrange to have a portion of the disbursement which they are to receive pursuant to section 163.031 transferred to the health initiatives fund established in section 191.831 for the purpose of earning federal funds pursuant to the intergovernmental transfer provisions of the federal Medicaid law, 42 U.S.C. 1396, et seq. The office of administration, the department of social services and the department of elementary and secondary education shall promulgate such rules as may be necessary to implement the provisions of this subsection.

(2) Public schools or school districts participating in this transfer arrangement shall receive the original transferred amount plus federal funds. The original transferred amount plus federal funds shall not be less than two hundred percent of the original transferred amount. The department of social services shall determine such percentage by a formula established by rule and regulation.

(3) The original amount transferred on behalf of the school or school district to the health initiatives fund shall be disbursed pursuant to section 163.031 to the participating school or school district and shall be deposited by such school or district in the same manner as are all other moneys disbursed pursuant to section 163.031. The federal funds shall be disbursed to the school or school district directly, shall not be subject to section 163.031, and shall be used for school health purposes or programs used to generate Medicaid funds.

(4) The procedures developed pursuant to this section shall assure that:

(a) Public schools or school districts shall not receive less money than they would have otherwise received; and

(b) Nonparticipating public schools or school districts shall not receive their money at a later time than they would have otherwise received their money; and

(c) Participating public schools or school districts shall not receive their money at a later time than they would have otherwise received their money, except with their express written consent.

3. If a public school or school district which elects to be a Medicaid provider and to contribute to the costs associated with providing EPSDT services and enhanced primary and preventive care to Medicaid eligible children in the service area has a disproportionate number of eligible resident children not included in the calculation of state funding under section 163.081, then the department of social services shall work with that public school or school district to ensure the most accessible care for school age children and the department of social services shall commit general revenue funds necessary to ensure access to EPSDT services and primary and preventive health services for all eligible resident children. The department may also make arrangements with health care service providers listed in subsection 4 of section 167.606 to assist in providing such services in the service area.

(L. 1993 H.B. 564 § 4)



Section 167.611 Advisory committee may be established, members, duties and powers--consent form, checklist, prerequisite--identification of family practitioner--distribution of contraceptive devices and drugs prohibited.

Advisory committee may be established, members, duties and powers--consent form, checklist, prerequisite--identification of family practitioner--distribution of contraceptive devices and drugs prohibited.

167.611. 1. A public school or school district may establish an advisory committee to review and advise on the services to be offered. Advisory committees shall be composed of an appropriate mix of parents, teachers, health professionals, administrators and students. The advisory committee shall monitor the delivery of services under sections 167.600 to 167.621 and may advise the public school or school district regarding any changes or improvements in the delivery of services which they believe should be adopted. Any public school or school district which has existing committees of similar composition may use those committees for the purposes established herein in lieu of establishing another advisory committee.

2. Before providing any services under sections 167.600 to 167.621, the school, school district, or contractor shall provide each parent or guardian with a consent form and checklist of services to be provided and shall request each parent and guardian to specify those services which may not be provided to his or her child. No services shall be provided which the parent or guardian has specifically indicated may not be provided. If the public school or school district elects to include referral for contraceptive devices and contraceptive drugs in the services to be provided to children, then the check list shall include a specific item stating that health services may include referral to the family practitioner for contraceptive devices and contraceptive drugs. No referral for contraceptive devices or contraceptive drugs shall be made unless the parent, guardian or legal custodian affirmatively selects such services. No service shall be provided nor referral made for services which are not included in either section 208.152 or subdivision (4) of subsection 1 of section 167.600.

3. School personnel shall make a reasonable effort to identify the family practitioner for each school age child six years or older by asking the parent, guardian or legal custodian of the child. The school may also at this time ask the parent, guardian or legal custodian to identify the family practitioner for children under age six. The fact that a family practitioner has a contractual relationship with the public school or school district shall not prohibit the family practitioner from being selected by the parent, guardian, or legal custodian to be the designated family practitioner for his child. If the family does not identify a family practitioner, the school may not recommend a specific practitioner or practitioners and shall provide the parent, guardian or legal custodian a randomly selected list of no fewer than twenty-five or a list of all family practitioners who practice in the service area. The parent, guardian or legal custodian may change the selection of the family practitioner at any time by notice to the school. The school shall also provide the parent, guardian or legal custodian the opportunity to provide relevant medical history on the child. At the beginning of each school year, the school shall make a reasonable effort to update the information on the family practitioner.

4. Contraceptive devices or contraceptive drugs shall not be provided by school personnel or their agents. When a child seeks contraceptive devices or contraceptive drugs, the child shall be referred to the previously designated family practitioner.

(L. 1993 H.B. 564 § 5)



Section 167.614 Discontinuance of participation.

Discontinuance of participation.

167.614. Participating schools and school districts may discontinue their participation as Medicaid providers at the direction of the local school district board of education.

(L. 1993 H.B. 564 § 6)



Section 167.617 Continuation of services previously provided.

Continuation of services previously provided.

167.617. Nothing in sections 167.600 to 167.621 shall prohibit schools or school districts from continuing health or medical services which were provided by such schools or school districts prior to August 28, 1993.

(L. 1993 H.B. 564 § 7)



Section 167.619 Most accessible care to be provided--discrimination prohibited.

Most accessible care to be provided--discrimination prohibited.

167.619. When a school or school district enrolls as a Medicaid provider pursuant to section 167.606 or receives a grant under section 167.603, the department of social services shall assure that the grants or funds are used to provide the most accessible care to school age children. No resident child shall be denied or discriminated against in school children health services or Medicaid services offered by a school district or a local health department under sections 167.600 to 167.621 on the grounds that the child regularly attends or does not attend a public, private, parochial, parish or home school.

(L. 1993 H.B. 564 § 8)



Section 167.621 Authorization of parent or guardian, prerequisite--administration of medicine, first aid, immunity.

Authorization of parent or guardian, prerequisite--administration of medicine, first aid, immunity.

167.621. 1. Persons providing health services under sections 167.600 to 167.621 shall obtain authorization from a parent or guardian of the child before providing services as provided by section 431.061.

2. No employee of any school district may be required to administer medication or medical services for which the employee is not qualified according to standard medical practices. No unqualified employee who refuses to administer medication or medical services shall be subject to any disciplinary action for such refusal. Nothing herein shall be construed to prevent any employee from providing routine first aid, provided that any employee shall be held harmless and immune from any liability if such employee is following a proper procedure adopted by the local school board.

3. Any qualified employee shall be held harmless and immune from any civil liability for administering medication or medical services in good faith and according to standard medical practices.

(L. 1993 H.B. 564 § 9, A.L. 2010 H.B. 1543)



Section 167.624 Lifesaving training--CPR.

Lifesaving training--CPR.

167.624. Each school board in the state, if the school district does not presently have a program as described below, may develop and implement a program to train the students and employees of the district in the administration of cardiopulmonary resuscitation and other lifesaving methods, as they determine best, and may consult the department of public safety, the state fire marshal's office, the local fire protection authorities, and others as the board sees fit. The board may make completion of the program a requirement for graduation. Any trained employee shall be held harmless and immune from any civil liability for administering cardiopulmonary resuscitation and other lifesaving methods in good faith and according to standard medical practices.

(L. 1996 H.B. 1301 & 1298 § 9, A.L. 2010 H.B. 1543)

CROSS REFERENCE:

CPR training authorized, grades nine through twelve, 170.310



Section 167.627 Possession and self-administration of medication in school--requirements.

Possession and self-administration of medication in school--requirements.

167.627. 1. For purposes of this section, the following terms shall mean:

(1) "Medication", any medicine prescribed or ordered by a physician for the treatment of asthma or anaphylaxis, including without limitation inhaled bronchodilators and auto-injectible epinephrine;

(2) "Self-administration", a pupil's discretionary use of medication prescribed by a physician or under a written treatment plan from a physician.

2. Each board of education and its employees and agents in this state shall grant any pupil in the school authorization for the possession and self-administration of medication to treat such pupil's chronic health condition, including but not limited to asthma or anaphylaxis if:

(1) A licensed physician prescribed or ordered such medication for use by the pupil and instructed such pupil in the correct and responsible use of such medication;

(2) The pupil has demonstrated to the pupil's licensed physician or the licensed physician's designee, and the school nurse, if available, the skill level necessary to use the medication and any device necessary to administer such medication prescribed or ordered;

(3) The pupil's physician has approved and signed a written treatment plan for managing the pupil's chronic health condition, including asthma or anaphylaxis episodes and for medication for use by the pupil. Such plan shall include a statement that the pupil is capable of self-administering the medication under the treatment plan;

(4) The pupil's parent or guardian has completed and submitted to the school any written documentation required by the school, including the treatment plan required under subdivision (3) of this subsection and the liability statement required under subdivision (5) of this subsection; and

(5) The pupil's parent or guardian has signed a statement acknowledging that the school district and its employees or agents shall incur no liability as a result of any injury arising from the self-administration of medication by the pupil or the administration of such medication by school staff. Such statement shall not be construed to release the school district and its employees or agents from liability for negligence.

3. An authorization granted under subsection 2 of this section shall:

(1) Permit such pupil to possess and self-administer such pupil's medication while in school, at a school-sponsored activity, and in transit to or from school or school-sponsored activity; and

(2) Be effective only for the same school and school year for which it is granted. Such authorization shall be renewed by the pupil's parent or guardian each subsequent school year in accordance with this section.

4. Any current duplicate prescription medication, if provided by a pupil's parent or guardian or by the school, shall be kept at a pupil's school in a location at which the pupil or school staff has immediate access in the event of an asthma or anaphylaxis emergency.

5. The information described in subdivisions (3) and (4) of subsection 2 of this section shall be kept on file at the pupil's school in a location easily accessible in the event of an emergency.

(L. 1996 H.B. 1301 & 1298 § 10, A.L. 2006 H.B. 1732, A.L. 2010 H.B. 1543)



Section 167.630 Epinephrine prefilled auto syringes, school nurse authorized to maintain adequate supply--administration authorized, when.

Epinephrine prefilled auto syringes, school nurse authorized to maintain adequate supply--administration authorized, when.

167.630. 1. Each school board may authorize a school nurse licensed under chapter 335 who is employed by the school district and for whom the board is responsible for to maintain an adequate supply of prefilled auto syringes of epinephrine with fifteen-hundredths milligram or three-tenths milligram delivery at the school. The nurse shall recommend to the school board the number of prefilled epinephrine auto syringes that the school should maintain.

2. To obtain prefilled epinephrine auto syringes for a school district, a prescription written by a licensed physician, a physician's assistant, or nurse practitioner is required. For such prescriptions, the school district shall be designated as the patient, the nurse's name shall be required, and the prescription shall be filled at a licensed pharmacy.

3. A school nurse or other school employee trained by and supervised by the nurse shall have the discretion to use an epinephrine auto syringe on any student the school nurse or trained employee believes is having a life-threatening anaphylactic reaction based on the training in recognizing an acute episode of an anaphylactic reaction. The provisions of section 167.624 concerning immunity from civil liability for trained employees administering lifesaving methods shall apply to trained employees administering a prefilled auto syringe under this section.

(L. 2006 H.B. 1245, A.L. 2010 H.B. 1543)



Section 167.635 Asthma-related rescue medications, school nurse may be authorized by school board to maintain, procedure.

Asthma-related rescue medications, school nurse may be authorized by school board to maintain, procedure.

167.635. 1. Each school board may authorize a school nurse licensed under chapter 335 who is employed by the school district and for whom the board is responsible to maintain a supply of asthma-related rescue medications at the school. The nurse shall recommend to the school board the quantity of medication the school should maintain.

2. To obtain asthma rescue medications for a school district, a prescription written by a licensed physician, a physician's assistant, or nurse practitioner is required. For such prescriptions, the school district shall be designated as the patient, the nurse's name shall be required, and the prescription shall be filled at a licensed pharmacy.

3. A school nurse or other school employee trained by and supervised by the nurse shall have the discretion to use asthma-related rescue medications on any student the school nurse or trained employee believes is having a life-threatening asthma episode based on the training in recognizing an acute asthma episode. The provisions of section 167.624 concerning immunity from civil liability for trained employees administering lifesaving methods shall apply to trained employees administering an asthma-related rescue medication under this section.

(L. 2012 H.B. 1188)



Section 167.638 Meningitis immunization, brochure, contents.

Meningitis immunization, brochure, contents.

167.638. The department of health and senior services shall develop an informational brochure relating to meningococcal disease that states that an immunization against meningococcal disease is available. The department shall make the brochure available on its website and shall notify every public institution of higher education in this state of the availability of the brochure. Each public institution of higher education shall provide a copy of the brochure to all students and if the student is under eighteen years of age, to the student's parent or guardian. Such information in the brochure shall include:

(1) The risk factors for and symptoms of meningococcal disease, how it may be diagnosed, and its possible consequences if untreated;

(2) How meningococcal disease is transmitted;

(3) The latest scientific information on meningococcal disease immunization and its effectiveness; and

(4) A statement that any questions or concerns regarding immunization against meningococcal disease may be answered by contacting the individuals's health care provider.

(L. 2013 S.B. 197)



Section 167.640 Student promotion conditioned on remediation--tutorial activities and other suggested programs.

Student promotion conditioned on remediation--tutorial activities and other suggested programs.

167.640. 1. School districts may adopt a policy with regard to student promotion which may require remediation as a condition of promotion to the next grade level for any student identified by the district as failing to master skills and competencies established for that particular grade level by the district board of education. School districts may also require parents or guardians of such students to commit to conduct home-based tutorial activities with their children or, in the case of a student with disabilities eligible for services pursuant to sections 162.670 to 162.1000, the individual education plan shall determine the nature of parental involvement consistent with the requirements for a free, appropriate public education.

2. Such remediation shall recognize that different students learn differently and shall employ methods designed to help these students achieve at high levels. Such remediation may include, but shall not necessarily be limited to, a mandatory summer school program focused on the areas of deficiency or other such activities conducted by the school district outside of the regular school day. Decisions concerning the instruction of a child who receives special educational services pursuant to sections 162.670 to 162.1000 shall be made in accordance with the child's individualized education plan.

3. School districts providing remediation pursuant to this section outside of the traditional school day may count extra hours of instruction in the calculation of average daily attendance as defined in section 163.011.

(L. 1999 H.B. 889 § 5, subsecs. 1 to 6, A.L. 2001 S.B. 319)

Effective 7-01-01

*Rulemaking authority, see 105.269



Section 167.645 Reading assessments required, when--reading improvement plan required, when--additional reading instruction required, when--retention in grade permitted, when.

Reading assessments required, when--reading improvement plan required, when--additional reading instruction required, when--retention in grade permitted, when.

167.645. 1. For purposes of this section, the following terms mean:

(1) "Reading assessment", a recognized method of judging a student's reading ability, with results expressed as reading at a particular grade level. The term reading assessment shall include, but is not limited to, standard checklists designed for use as a student reads out loud, paper-and-pencil tests promulgated by nationally recognized organizations and other recognized methods of determining a student's reading accuracy, expression, fluency and comprehension in order to make a determination of the student's grade-level reading ability. Assessments which do not give a grade-level result may be used in combination with other assessments to reach a grade-level determination. Districts are encouraged but not required to select assessment methods identified pursuant to section 167.346. Districts are also encouraged to use multiple methods of assessment;

(2) "Summer school", for reading instruction purposes, a minimum of forty hours of reading instruction and practice. A school district may arrange the hours and days of instruction to coordinate with its regular program of summer school.

2. For purposes of this section, methods of reading assessment shall be determined by each school district. Unless a student has been determined in the current school year to be reading at grade level or above, each school district shall administer a reading assessment or set of assessments to each student within forty-five days of the end of the third-grade year, except that the provisions of this subsection shall not apply to students receiving special education services under an individualized education plan pursuant to sections 162.670 to 162.999, to students receiving services pursuant to Section 504 of the Rehabilitation Act of 1973 whose services plan includes an element addressing reading or to students determined to have limited English proficiency or to students who have been determined, prior to the beginning of any school year, to have a cognitive ability insufficient to meet the reading requirement set out in this section, provided that districts shall provide reading improvement plans for students determined to have such insufficient cognitive ability. The assessment required by this subsection shall also be required for students who enter a school district in grades four, five or six unless such student has been determined in the current school year to be reading at grade level or above.

3. Beginning with school year 2002-03, for each student whose third-grade reading assessment determines that such student is reading below second-grade level, the school district shall design a reading improvement plan for the student's fourth-grade year. Such reading improvement plan shall include, at a minimum, thirty hours of additional reading instruction or practice outside the regular school day during the fourth-grade year. The school district shall determine the method of reading instruction necessary to enforce this subsection. The school district may also require the student to attend summer school for reading instruction as a condition of promotion to fourth grade. The department of elementary and secondary education may, from funds appropriated for the purpose, reimburse school districts for additional instructional personnel costs incurred in the implementation and execution of the thirty hours of additional reading instruction minus the revenue generated by the school district through the foundation formula for the additional reading instruction average daily attendance.

4. Each student for whom a reading improvement plan has been designed pursuant to subsection 3 of this section shall be given another reading assessment, to be administered within forty-five days of the end of such student's fourth-grade year. If such student is determined to be reading below third-grade level, the student shall be required to attend summer school to receive reading instruction. At the end of such summer school instruction, such student shall be given another reading assessment. If such student is determined to be reading below third-grade level, the district shall notify the student's parents or guardians, and the student shall not be promoted to fifth grade. No student shall be denied promotion more than once solely for inability to meet the reading standards set out in this section.

5. The process described in subsections 3 and 4 of this section shall be repeated as necessary through the end of the sixth grade, with the target grade level rising accordingly. Mandatory retention in grade shall not apply to grades subsequent to fourth grade.

6. The mandatory process of additional reading instruction pursuant to this section shall cease at the end of the sixth grade. The permanent record of students who are determined to be reading below the fifth-grade level at the end of sixth grade shall carry a notation advising that such student has not met minimal reading standards. The notation shall stay on the student's record until such time as the district determines that a student has met minimal reading standards.

7. Each school district shall be required to offer summer school reading instruction to any student with a reading improvement plan. Districts may fulfill the requirement of this section through cooperative arrangements with neighboring districts; provided that such districts shall timely make all payments provided pursuant to such cooperative agreements.

8. A school district may adopt a policy that requires retention in grade of any student who has been determined to require summer school instruction in reading and who does not fulfill the summer school attendance requirement.

9. Nothing in this section shall preclude a school district from retaining any student in grade when a determination is made in accordance with district policy that retention is in the best interests of the student.

10. The state board of education shall not incorporate information about the number of students receiving additional instruction pursuant to this section into any element of any standard of the Missouri school improvement program or its successor accreditation program; provided, however, each district shall make available, upon the request of any parent, patron, or media outlet within the district, the number and percentage of students receiving remediation pursuant to this section. The information shall be presented in a way that does not permit personal identification of any student or educational personnel.

11. Each school district shall make a systematic effort to inform parents of the methods and materials used to teach reading in kindergarten through fourth grade, in terms understandable to a layperson and shall similarly inform parents of students for whom a reading improvement plan is required pursuant to this section.

(L. 1999 H.B. 889 § 9, A.L. 2001 S.B. 319)

Effective 7-01-01



Section 167.680 After-school retreat reading and assessment program established--grants awarded, procedure--fund created--rulemaking authority.

After-school retreat reading and assessment program established--grants awarded, procedure--fund created--rulemaking authority.

167.680. 1. There is hereby established within the department of elementary and secondary education the "After-School Retreat Reading and Assessment Grant Program". Beginning with the 2002-03 school year, the program shall award grants to schools on a competitive grant basis. School districts may develop after-school reading and assessment programs and submit proposals to the department, pursuant to criteria established by the department for grant approval and on forms promulgated by the department for grant applications. Copies of the criteria established pursuant to this section shall be provided by the department to all school districts in this state. In awarding such grants, the department shall grant preference to school districts with a higher percentage of at-risk students, as the department may determine. In addition, the criteria for grant approval by the department may include, but shall not be limited to:

(1) The development of programs which are educational in nature, with emphasis in reading and student assessment thereof as opposed to day-care oriented programs; or

(2) Other criteria as the department may deem appropriate.

2. Subject to appropriation, beginning with the 2002-03 school year, the department shall award grants to school districts for the development and implementation of after-school retreat programs consistent with this section. In the event that the appropriations or other moneys available for such grants are less than the amount necessary to fully fund all approved grants for the 2002-03 school year or any subsequent school year, the moneys shall be distributed to approved schools on a pro rata basis.

3. There is hereby created in the state treasury the "After-School Retreat Reading and Assessment Grant Program Fund". The fund shall be administered by the department. The fund shall consist of moneys appropriated annually by the general assembly from general revenue to such fund, any moneys paid into the state treasury and required by law to be credited to such fund and any gifts, bequests or donations to such fund. The fund shall be kept separate and apart from all other moneys in the state treasury and shall be paid out by the state treasurer pursuant to chapter 33. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund at the end of the biennium shall not be transferred to the credit of the general revenue fund. All interest and moneys earned on the fund shall be credited to the fund.

4. No rule or portion of a rule promulgated pursuant to this section shall take effect unless such rule has been promulgated pursuant to chapter 536.

(L. 2001 S.B. 319)

Effective 7-01-01



Section 167.700 Involvement of parents and families, state board and school districts to adopt policies, content--review of policies.

Involvement of parents and families, state board and school districts to adopt policies, content--review of policies.

167.700. 1. The state board shall, in consultation with the boards of education of school districts, educational personnel, local associations, and organizations of parents whose children are enrolled in public schools throughout this state and individual parents and legal guardians whose children are enrolled in public schools throughout this state, adopt a policy by December 1, 2005, which encourages effective involvement by parents and families in support of their children and the education of their children. The policy adopted by the state board must be considered when the board:

(1) Consults with the boards of education of school districts in the adoption of policies pursuant to subsection 3 of this section; and

(2) Interacts with school districts, public schools, educational personnel, parents and legal guardians of pupils, and members of the general public in carrying out its duties pursuant to this title.

2. The policy adopted by the state board pursuant to subsection 1 of this section must include the following elements and goals:

(1) Promotion of regular, two-way, meaningful communication between home and school;

(2) Promotion and support of responsible parenting;

(3) Recognition of the fact that parents and families play an integral role in assisting their children to learn;

(4) Promotion of a safe and open atmosphere for parents and families to visit the school that their children attend and active solicitation of parental and familial support and assistance for school programs;

(5) Inclusion of parents as full partners in decisions affecting their children and families; and

(6) Availability of community resources to strengthen and promote school programs, family practices, and the achievement of pupils.

3. The board of education of each school district shall, in consultation with the state board, educational personnel, local associations, and organizations of parents whose children are enrolled in public schools of the school district and individual parents and legal guardians whose children are enrolled in public schools of the school district, adopt policies no later than March 1, 2006, which encourage effective involvement by parents and families in support of their children and the education of their children. The policies adopted pursuant to this subsection must:

(1) Be consistent, to the extent applicable, with the policy adopted by the state board pursuant to subsection 1 of this section; and

(2) Include the elements and goals specified in subsection 2 of this section.

4. The state board and the board of trustees of each school district shall, at least once each year, review and amend their respective policies as necessary.

(L. 2005 S.B. 480)



Section 167.720 Physical education required--definitions.

Physical education required--definitions.

167.720. 1. As used in this section, the following terms shall mean:

(1) "Moderate physical activity", low- to medium-impact physical exertion designed to increase an individual's heart rate to rise to at least seventy-five percent of his or her maximum heart rate. Activities in this category may include, but are not limited to, running, calisthenics, aerobic exercise, etc.;

(2) "Physical education", instruction in healthy active living by a teacher certificated to teach physical education structured in such a way that it is a regularly scheduled class for students;

(3) "Recess", a structured play environment outside of regular classroom instructional activities, where students are allowed to engage in supervised safe active free play.

2. Beginning with the school year 2010-11:

(1) School districts shall ensure that students in elementary schools participate in moderate physical activity for the entire school year, including students in alternative education programs. Students in the elementary schools shall participate in moderate physical activity for an average of one hundred fifty minutes per five-day school week, or an average of thirty minutes per day. Students with disabilities shall participate in moderate physical activity to the extent appropriate as determined by the provisions of the Individuals with Disabilities Education Act, or Section 504 of the Rehabilitation Act;

(2) Each year the commissioner of education shall select for recognition students, schools and school districts that are considered to have achieved improvement in fitness;

(3) Students in middle schools may at the school's discretion participate in at least two hundred twenty-five minutes of physical activity per school week;

(4) A minimum of one recess period of twenty minutes per day shall be provided for children in elementary schools, which may be incorporated into the lunch period.

Any requirement of this section above the state minimum physical education requirement may be met by additional physical education instruction, or by other activities approved by the individual school district under the direction of any certificated teacher or administrator or other school employee under the supervision of a certificated teacher or administrator.

(L. 2009 S.B. 291)



Section 167.765 Interscholastic youth sports brain injury prevention, rulemaking authority--information distribution--removal of athletes from competition, when.

Interscholastic youth sports brain injury prevention, rulemaking authority--information distribution--removal of athletes from competition, when.

167.765. 1. The provisions of this section shall be known as the "Interscholastic Youth Sports Brain Injury Prevention Act". No later than December 31, 2011, the department of health and senior services shall work with a statewide association of school boards, a statewide activities association that provides oversight for athletic or activity eligibility for students and school districts, and an organization named by the department of health and senior services that specializes in support services, education, and advocacy of those with brain injuries to promulgate rules which develop guidelines, pertinent information, and forms to educate coaches, youth athletes, and parents or guardians of youth athletes of the nature and risk of concussion and brain injury including continuing to play after concussion or brain injury. The primary focus of rules promulgated under this section shall be the safety and protection against long-term injury to the youth athlete.

2. On a yearly basis, each school district shall distribute a concussion and brain injury information sheet to each youth athlete participating in the district's athletic program. The information form shall be signed by the youth athlete's parent or guardian and submitted to the school district prior to the youth athlete's participation in any athletic practice or competition.

3. A youth athlete who is suspected of sustaining a concussion or brain injury in a practice or game shall be removed from competition at that time and for no less than twenty-four hours.

4. A youth athlete who has been removed from play shall not return to competition until the athlete is evaluated by a licensed health care provider trained in the evaluation and management of concussions as defined in the guidelines developed under subsection 1 of this section and receives written clearance to return to competition from that health care provider.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 2011 H.B. 300, et al.)



Section 167.775 Annual report on impact of concussions and head injuries, statewide athletic organizations.

Annual report on impact of concussions and head injuries, statewide athletic organizations.

167.775. 1. Any statewide athletic organization with a public school district as a member shall be required to publish an annual report relating to the impact of concussions and head injuries on student athletes which details efforts that may be made to minimize damages from injuries sustained by students participating in school sports. The annual report shall be distributed to the joint committee on education, the house committee on elementary and secondary education or any other education committee designated by the speaker of the house of representatives, and the senate committee on education or any other education committee designated by the president pro tem of the senate. The first report required under this section shall be completed and distributed no later than January 31, 2012. Such report shall be made available to school districts and to parents of students.

2. Notwithstanding any other law, no public school shall be a member of any statewide athletic organization failing to comply with the provisions of subsection 1 of this section.

(L. 2011 H.B. 300, et al.)



Section 167.800 Definitions

Definitions

167.800. For purposes of sections 167.800 to 167.824, the following terms shall mean:

(1) "Department", the department of elementary and secondary education;

(2) "Diabetes medical management plan", a document developed by the student's personal health care team that sets out the health services needed by the student at school and is signed by the student's personal health care team and parent or guardian;

(3) "District" or "school district", shall have the same meaning as used in subdivision (1) of section 160.011;

(4) "School", shall include any elementary or secondary public school or charter school located within the state of Missouri;

(5) "School employee", shall include any person employed by a school district or charter school, any person employed by a local health department who is assigned to a school district or charter school, or any subcontractor designated for this function;

(6) "Trained diabetes care personnel", a school employee who volunteers to be trained in accordance with section 167.803. Such employee need not be a health care professional.

(L. 2013 H.B. 675)



Section 167.803 Training of school employees, content, requirements.

Training of school employees, content, requirements.

167.803. 1. By January 15, 2014, the department of elementary and secondary education shall develop guidelines for the training of school employees in the care needed for students with diabetes. These training guidelines shall be developed in consultation with: the department of health and senior services, the American Diabetes Association, American Association of Diabetes Educators, School Nurses Association, Diabetes Control Program, and the state board of nursing. The school board of each school district and the governing body of each charter school may adopt and implement the training guidelines and annual diabetes training programs for all school nurses and diabetes care personnel. The training guidelines developed by the department shall address, but not be limited to, the following:

(1) Recognition and treatment of hypoglycemia and hyperglycemia;

(2) Understanding the appropriate actions to take when blood glucose levels are outside of the target ranges indicated by a student's diabetes medical management plan;

(3) Understanding physician instructions concerning diabetes medication drug dosage, frequency, and the manner of administration;

(4) Performance of finger-stick blood glucose checking, ketone checking, and recording the results;

(5) The administration of glucagon and insulin and the recording of results;

(6) Understanding how to perform basic insulin pump functions;

(7) Recognizing complications that require emergency assistance; and

(8) Understanding recommended schedules and food intake for meals and snacks, the effect of physical activity upon blood glucose levels, and actions to be implemented in the case of schedule disruption.

2. If the school board of a school district or the governing body of a charter school adopts and implements the training guidelines developed by the department, it shall ensure* that the training outlined in subsection 1 of this section is provided to a minimum of three school employees at each school attended by a student with diabetes. If at any time fewer than three school employees are available to be trained at such a school, the principal or other school administrator shall distribute to all staff members a written notice seeking volunteers to serve as diabetes care personnel. The notice shall inform staff of the following:

(1) The school shall provide diabetes care to one or more students with diabetes and is seeking personnel willing to be trained to provide that care;

(2) The tasks to be performed;

(3) Participation is voluntary and the school district or school shall take no action against any staff member who does not volunteer to be designated;

(4) Training shall be provided to employees who volunteer to provide care;

(5) Trained personnel are protected from liability under section 167.821; and

(6) The identity and contact information of the individual who should be contacted to volunteer.

3. School employees shall not be subject to any penalty or disciplinary action for refusing to serve as trained diabetes care personnel nor shall a school or school district discourage employees from volunteering for training.

4. If a charter school or school district adopts and implements the training guidelines outlined in subsection 1 of this section, it shall be coordinated by a school nurse, if the school district or charter school has a school nurse, and provided by a school nurse or another health care professional with expertise in diabetes. Such training shall take place prior to the commencement of each school year, or as needed when a student with diabetes is newly enrolled at a school or a student is newly diagnosed with diabetes, but in no event more than thirty days following such enrollment or diagnosis. The school nurse or another health care professional with expertise in diabetes shall promptly provide follow-up training and supervision as needed. Coordination, delegation, and supervision of care shall be performed by a school nurse or other qualified health care professional.

5. Each school district and charter school may provide training in the recognition of hypoglycemia and hyperglycemia and actions to take in response to emergency situations to all school personnel who have primary responsibility for supervising a child with diabetes during some portion of the school day and to bus drivers responsible for the transportation of a student with diabetes.

(L. 2013 H.B. 675)

*Word "insure" appears in original rolls of H.B. 675, 2013.



Section 167.806 Plan to be submitted by parent or guardian of student with diabetes--review by school.

Plan to be submitted by parent or guardian of student with diabetes--review by school.

167.806. The parent or guardian of each student with diabetes who seeks diabetes care while at school should submit to the school a diabetes medical management plan, which upon receipt shall be reviewed by the school.

(L. 2013 H.B. 675)



Section 167.809 Diabetic care may be provided to students, when, trained personnel to be on site.

Diabetic care may be provided to students, when, trained personnel to be on site.

167.809. 1. The school board of each school district and the governing body of each charter school may provide all students with diabetes in the school or district appropriate and needed diabetes care as specified in their diabetes medical management plan. In accordance with the request of the parent or guardian of a student with diabetes and the student's diabetes medical management plan, the school nurse or, in the absence of the school nurse, trained diabetes care personnel may perform diabetes care functions including, but not limited to:

(1) Checking and recording blood glucose levels and ketone levels or assisting a student with such checking and recording;

(2) Responding to blood glucose levels that are outside of the student's target range;

(3) Administering glucagon and other emergency treatments as prescribed;

(4) Administering insulin or assisting a student in administering insulin through the insulin delivery system the student uses;

(5) Providing oral diabetes medications; and

(6) Following instructions regarding meals, snacks, and physical activity.

2. The school nurse or at least one of the trained diabetes care personnel may be on site and available to provide care to each student with diabetes as set forth in subsection 1 of this section during regular school hours and during all school-sponsored activities, including school-sponsored before-school and after-school care programs, field trips, extended off-site excursions, extracurricular activities, and on buses when the bus driver has not completed the necessary training.

(L. 2013 H.B. 675)



Section 167.812 Diabetic care not practice of nursing, when--health care professionals may provide training.

Diabetic care not practice of nursing, when--health care professionals may provide training.

167.812. 1. Notwithstanding any provision of law to the contrary, the activities set forth in subsection 1 of section 167.809 shall not constitute the practice of nursing and shall be exempted from all applicable statutory and regulatory provisions that restrict what activities can be delegated to or performed by a person who is not a licensed health care professional.

2. Notwithstanding any provision of law to the contrary, it shall be lawful for a licensed health care professional to provide training to school employees in the activities set forth in subsection 1 of section 167.809 or to supervise such school personnel in performing these tasks.

3. Nothing in this act* shall exceed the rights of eligible students or the obligations of school districts under the Individuals with Disabilities Education Act, 20 U.S.C. Section 1400, et seq., Section 504 of the Rehabilitation Act, 29 U.S.C. Section 794, or the Americans with Disabilities Act, 42 U.S.C. Section 12101, et seq.

(L. 2013 H.B. 675)

*"This act" (H.B. 675, 2013) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 167.818 Student may perform certain diabetic care for self, when.

Student may perform certain diabetic care for self, when.

167.818. Upon written request of the parent or guardian and authorization by the student's diabetes medical management plan, a student with diabetes shall be permitted to perform blood glucose checks, administer insulin through the insulin delivery system the student uses, treat hypoglycemia and hyperglycemia, and otherwise attend to the care and management of his or her diabetes in the classroom, in any area of the school or school grounds, and at any school-related activity, and to possess on his or her person at all times all necessary supplies and equipment to perform these monitoring and treatment functions. If the parent or student so requests, the student shall have access to a private area for performing diabetes care tasks.

(L. 2013 H.B. 675)



Section 167.821 Immunity from liability, when

Immunity from liability, when

167.821. No physician, nurse, school employee, charter school or school district shall be liable for civil damages or subject to disciplinary action under professional licensing regulations or school disciplinary policies as a result of the activities authorized by sections 167.800 to 167.824 when such acts are committed as an ordinarily reasonably prudent person would have acted under the same or similar circumstances.

(L. 2013 H.B. 675)



Section 167.824 Rulemaking authority.

Rulemaking authority.

167.824. 1. By January 15, 2014, the department of elementary and secondary education shall promulgate rules and regulations to implement the provisions of sections 167.800 to 167.824.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 H.B. 675)






Chapter 168 Personnel--Teachers and Others

Section 168.011 Teachers--license required--teaching, and administration, to be recognized as professions.

Teachers--license required--teaching, and administration, to be recognized as professions.

168.011. 1. No person shall be employed to teach in any position in a public school until he has received a valid certificate of license entitling him to teach in that position.

2. Teaching in the state of Missouri, performing other related education duties, school administration, and teacher education are hereby declared to be professions with all the appropriate rights, responsibilities and privileges accorded to other recognized professions.

(L. 1963 p. 200 § 9-1, A.L. 1984 H.B. 1457 & 1501)

(Source: RSMo 1959 § 168.010)

Effective 9-1-88



Section 168.015 Advisory council of certification for educators established--number--appointment--qualifications--powers--duties.

Advisory council of certification for educators established--number--appointment--qualifications--powers--duties.

168.015. 1. There is hereby established within the department of elementary and secondary education, the "Missouri Advisory Council of Certification for Educators", hereinafter known as the "advisory council", which shall be composed of twenty-five members to be appointed by the state board of education on the recommendation of the commissioner of education. Of the twenty-five members of the council, fifteen must be active public school classroom teachers.

2. The duties and responsibilities of the advisory council shall include, but not be limited to:

(1) Making recommendations for the criteria and procedures whereby the quality and effectiveness of teacher and school administrator education programs within the state shall be evaluated;

(2) Making recommendations for the requirements for the certification of public school teachers and administrators;

(3) Making recommendations for the standards for renewal of certificates for public school teachers and administrators using academic course work as well as other types of professional development;

(4) Making recommendations concerning rules and regulations with respect to suspension and revocation of certificates of license to teach;

(5) Requesting and receiving reports from committees consisting of representatives from various professional groups, qualified in respective curriculum areas and other specialized areas, to assist in the formulation of recommendations of the advisory committee to the commissioner of education with respect to certification of public school teachers and administrators;

(6) Making recommendations for limiting the issuance of temporary certificates that are granted to those who do not meet the full requirements for certification.

(L. 1984 H.B. 1457 & 1501)

Effective 7-1-85



Section 168.021 Issuance of teachers' licenses--effect of certification in another state and subsequent employment in this state.

Issuance of teachers' licenses--effect of certification in another state and subsequent employment in this state.

168.021. 1. Certificates of license to teach in the public schools of the state shall be granted as follows:

(1) By the state board, under rules and regulations prescribed by it:

(a) Upon the basis of college credit;

(b) Upon the basis of examination;

(2) By the state board, under rules and regulations prescribed by the state board with advice from the advisory council established by section 168.015 to any individual who presents to the state board a valid doctoral degree from an accredited institution of higher education accredited by a regional accrediting association such as North Central Association. Such certificate shall be limited to the major area of postgraduate study of the holder, shall be issued only after successful completion of the examination required for graduation pursuant to rules adopted by the state board of education, and shall be restricted to those certificates established pursuant to subdivision (1) of subsection 3 of this section;

(3) By the state board, which shall issue the professional certificate classification in both the general and specialized areas most closely aligned with the current areas of certification approved by the state board, commensurate with the years of teaching experience of the applicant, and based upon the following criteria:

(a) Recommendation of a state-approved baccalaureate-level teacher preparation program;

(b) Successful attainment of the Missouri qualifying score on the exit assessment for teachers or administrators designated by the state board of education. Applicants who have not successfully achieved a qualifying score on the designated examinations will be issued a two-year nonrenewable provisional certificate; and

(c) Upon completion of a background check as prescribed in section 168.133 and possession of a valid teaching certificate in the state from which the applicant's teacher preparation program was completed;

(4) By the state board, under rules prescribed by it, on the basis of a relevant bachelor's degree, or higher degree, and a passing score for the designated exit examination, for individuals whose academic degree and professional experience are suitable to provide a basis for instruction solely in the subject matter of banking or financial responsibility, at the discretion of the state board. Such certificate shall be limited to the major area of study of the holder and shall be restricted to those certificates established under subdivision (1) of subsection 3 of this section. Holders of certificates granted under this subdivision shall be exempt from the teacher tenure act under sections 168.102 to 168.130 and each school district shall have the decision-making authority on whether to hire the holders of such certificates; or

(5) By the state board, under rules and regulations prescribed by it, on the basis of certification by the American Board for Certification of Teacher Excellence (ABCTE) and verification of ability to work with children as demonstrated by sixty contact hours in any one of the following areas as validated by the school principal: sixty contact hours in the classroom, of which at least forty-five must be teaching; sixty contact hours as a substitute teacher, with at least thirty consecutive hours in the same classroom; sixty contact hours of teaching in a private school; or sixty contact hours of teaching as a paraprofessional, for an initial four-year ABCTE certificate of license to teach, except that such certificate shall not be granted for the areas of early childhood education, elementary education, or special education. Upon the completion of the requirements listed in paragraphs (a), (b), (c), and (d) of this subdivision, an applicant shall be eligible to apply for a career continuous professional certificate under subdivision (2) of subsection 3 of this section:

(a) Completion of thirty contact hours of professional development within four years, which may include hours spent in class in an appropriate college curriculum;

(b) Validated completion of two years of the mentoring program of the American Board for Certification of Teacher Excellence or a district mentoring program approved by the state board of education;

(c) Attainment of a successful performance-based teacher evaluation; and

(d) Participate in a beginning teacher assistance program.

2. All valid teaching certificates issued pursuant to law or state board policies and regulations prior to September 1, 1988, shall be exempt from the professional development requirements of this section and shall continue in effect until they expire, are revoked or suspended, as provided by law. When such certificates are required to be renewed, the state board or its designee shall grant to each holder of such a certificate the certificate most nearly equivalent to the one so held. Anyone who holds, as of August 28, 2003, a valid PC-I, PC-II, or continuous professional certificate shall, upon expiration of his or her current certificate, be issued the appropriate level of certificate based upon the classification system established pursuant to subsection 3 of this section.

3. Certificates of license to teach in the public schools of the state shall be based upon minimum requirements prescribed by the state board of education which shall include completion of a background check as prescribed in section 168.133. The state board shall provide for the following levels of professional certification: an initial professional certificate and a career continuous professional certificate.

(1) The initial professional certificate shall be issued upon completion of requirements established by the state board of education and shall be valid based upon verification of actual teaching within a specified time period established by the state board of education. The state board shall require holders of the four-year initial professional certificate to:

(a) Participate in a mentoring program approved and provided by the district for a minimum of two years;

(b) Complete thirty contact hours of professional development, which may include hours spent in class in an appropriate college curriculum, or for holders of a certificate under subdivision (4) of subsection 1 of this section, an amount of professional development in proportion to the certificate holder's hours in the classroom, if the certificate holder is employed less than full time; and

(c) Participate in a beginning teacher assistance program;

(2) (a) The career continuous professional certificate shall be issued upon verification of completion of four years of teaching under the initial professional certificate and upon verification of the completion of the requirements articulated in paragraphs (a), (b), and (c) of subdivision (1) of this subsection or paragraphs (a), (b), (c), and (d) of subdivision (5) of subsection 1 of this section.

(b) The career continuous professional certificate shall be continuous based upon verification of actual employment in an educational position as provided for in state board guidelines and completion of fifteen contact hours of professional development per year which may include hours spent in class in an appropriate college curriculum. Should the possessor of a valid career continuous professional certificate fail, in any given year, to meet the fifteen-hour professional development requirement, the possessor may, within two years, make up the missing hours. In order to make up for missing hours, the possessor shall first complete the fifteen-hour requirement for the current year and then may count hours in excess of the current year requirement as make-up hours. Should the possessor fail to make up the missing hours within two years, the certificate shall become inactive. In order to reactivate the certificate, the possessor shall complete twenty-four contact hours of professional development which may include hours spent in the classroom in an appropriate college curriculum within the six months prior to or after reactivating his or her certificate. The requirements of this paragraph shall be monitored and verified by the local school district which employs the holder of the career continuous professional certificate.

(c) A holder of a career continuous professional certificate shall be exempt from the professional development contact hour requirements of paragraph (b) of this subdivision if such teacher has a local professional development plan in place within such teacher's school district and meets two of the three following criteria:

a. Has ten years of teaching experience as defined by the state board of education;

b. Possesses a master's degree; or

c. Obtains a rigorous national certification as approved by the state board of education.

4. Policies and procedures shall be established by which a teacher who was not retained due to a reduction in force may retain the current level of certification. There shall also be established policies and procedures allowing a teacher who has not been employed in an educational position for three years or more to reactivate his or her last level of certification by completing twenty-four contact hours of professional development which may include hours spent in the classroom in an appropriate college curriculum within the six months prior to or after reactivating his or her certificate.

5. The state board shall, upon completion of a background check as prescribed in section 168.133, issue a professional certificate classification in the areas most closely aligned with an applicant's current areas of certification, commensurate with the years of teaching experience of the applicant, to any person who is hired to teach in a public school in this state and who possesses a valid teaching certificate from another state or certification under subdivision (4) of subsection 1 of this section, provided that the certificate holder shall annually complete the state board's requirements for such level of certification, and shall establish policies by which residents of states other than the state of Missouri may be assessed a fee for a certificate license to teach in the public schools of Missouri. Such fee shall be in an amount sufficient to recover any or all costs associated with the issuing of a certificate of license to teach. The board shall promulgate rules to authorize the issuance of a provisional certificate of license, which shall allow the holder to assume classroom duties pending the completion of a criminal background check under section 168.133, for any applicant who:

(1) Is the spouse of a member of the Armed Forces stationed in Missouri;

(2) Relocated from another state within one year of the date of application;

(3) Underwent a criminal background check in order to be issued a teaching certificate of license from another state; and

(4) Otherwise qualifies under this section.

6. The state board may assess to holders of an initial professional certificate a fee, to be deposited into the excellence in education revolving fund established pursuant to section 160.268, for the issuance of the career continuous professional certificate. However, such fee shall not exceed the combined costs of issuance and any criminal background check required as a condition of issuance. Applicants for the initial ABCTE certificate shall be responsible for any fees associated with the program leading to the issuance of the certificate, but nothing in this section shall prohibit a district from developing a policy that permits fee reimbursement.

7. Any member of the public school retirement system of Missouri who entered covered employment with ten or more years of educational experience in another state or states and held a certificate issued by another state and subsequently worked in a school district covered by the public school retirement system of Missouri for ten or more years who later became certificated in Missouri shall have that certificate dated back to his or her original date of employment in a Missouri public school.

(L. 1963 p. 200 § 9-2, A.L. 1973 H.B. 158, A.L. 1984 H.B. 1457 & 1501, A.L. 1988 S.B. 797, A.L. 1990 H.B. 1142, A.L. 1998 H.B. 1469, A.L. 2000 H.B. 1808, A.L. 2003 S.B. 296, A.L. 2008 H.B. 1678 merged with S.B. 1066, A.L. 2009 S.B. 291, A.L. 2011 S.B. 54, A.L. 2013 S.B. 17)

(Source: RSMo 1959 §§ 168.030, 168.260)



Section 168.023 Contact hours included in professional development requirements for vocational-technical certification.

Contact hours included in professional development requirements for vocational-technical certification.

168.023. Professional development requirements pursuant to section 168.021 for vocational-technical certification or successor certification shall include contact hours relating to the specific vocational-technical subject area for which the educator seeks certification.

(L. 2004 S.B. 968 and S.B. 969 § 2)



Section 168.071 Revocation, suspension or refusal of certificate or license, grounds--procedure--appeal.

Revocation, suspension or refusal of certificate or license, grounds--procedure--appeal.

168.071. 1. The state board of education may refuse to issue or renew a certificate, or may, upon hearing, discipline the holder of a certificate of license to teach for the following causes:

(1) A certificate holder or applicant for a certificate has pleaded to or been found guilty of a felony or crime involving moral turpitude under the laws of this state, any other state, of the United States, or any other country, whether or not sentence is imposed;

(2) The certification was obtained through use of fraud, deception, misrepresentation or bribery;

(3) There is evidence of incompetence, immorality, or neglect of duty by the certificate holder;

(4) A certificate holder has been subject to disciplinary action relating to certification issued by another state, territory, federal agency, or country upon grounds for which discipline is authorized in this section; or

(5) If charges are filed by the local board of education, based upon the annulling of a written contract with the local board of education, for reasons other than election to the general assembly, without the consent of the majority of the members of the board that is a party to the contract.

2. A public school district may file charges seeking the discipline of a holder of a certificate of license to teach based upon any cause or combination of causes outlined in subsection 1 of this section, including annulment of a written contract. Charges shall be in writing, specify the basis for the charges, and be signed by the chief administrative officer of the district, or by the president of the board of education as authorized by a majority of the board of education. The board of education may also petition the office of the attorney general to file charges on behalf of the school district for any cause other than annulment of contract, with acceptance of the petition at the discretion of the attorney general.

3. The department of elementary and secondary education may file charges seeking the discipline of a holder of a certificate of license to teach based upon any cause or combination of causes outlined in subsection 1 of this section, other than annulment of contract. Charges shall be in writing, specify the basis for the charges, and be signed by legal counsel representing the department of elementary and secondary education.

4. If the underlying conduct or actions which are the basis for charges filed pursuant to this section are also the subject of a pending criminal charge against the person holding such certificate, the certificate holder may request, in writing, a delayed hearing on advice of counsel under the fifth amendment of the Constitution of the United States. Based upon such a request, no hearing shall be held until after a trial has been completed on this criminal charge.

5. The certificate holder shall be given not less than thirty days' notice of any hearing held pursuant to this section.

6. Other provisions of this section notwithstanding, the certificate of license to teach shall be revoked or, in the case of an applicant, a certificate shall not be issued, if the certificate holder or applicant has pleaded guilty to or been found guilty of any of the following offenses established pursuant to Missouri law or offenses of a similar nature established under the laws of any other state or of the United States, or any other country, whether or not the sentence is imposed:

(1) Any dangerous felony as defined in section 556.061, or murder in the first degree under section 565.020;

(2) Any of the following sexual offenses: rape in the first degree under section 566.030; forcible rape under section 566.030 as it existed prior to August 28, 2013; rape as it existed prior to August 13, 1980; statutory rape in the first degree under section 566.032; statutory rape in the second degree under section 566.034; rape in the second degree under section 566.031; sexual assault under section 566.040* as it existed prior to August 28, 2013; sodomy in the first degree under section 566.060; forcible sodomy under section 566.060 as it existed prior to August 28, 2013; sodomy as it existed prior to January 1, 1995; statutory sodomy in the first degree under section 566.062; statutory sodomy in the second degree under section 566.064; child molestation in the first degree under section 566.067; child molestation in the second degree under section 566.068; sodomy in the second degree under section 566.061; deviate sexual assault under section 566.070** as it existed prior to August 28, 2013; sexual misconduct involving a child under section 566.083; sexual contact with a student while on public school property under section 566.086; sexual misconduct in the first degree under section 566.093; sexual misconduct in the first degree under section 566.090*** as it existed prior to August 28, 2013; sexual misconduct in the second degree under section 566.095; sexual misconduct in the second degree under section 566.093 as it existed prior to August 28, 2013; sexual misconduct in the third degree under section 566.095 as it existed prior to August 28, 2013; sexual abuse in the first degree under section 566.100; sexual abuse under section 566.100 as it existed prior to August 28, 2013; sexual abuse in the second degree under section 566.101; enticement of a child under section 566.151; or attempting to entice a child;

(3) Any of the following offenses against the family and related offenses: incest under section 568.020; abandonment of child in the first degree under section 568.030; abandonment of child in the second degree under section 568.032; endangering the welfare of a child in the first degree under section 568.045; abuse of a child under section 568.060; child used in a sexual performance under section 568.080; promoting sexual performance by a child under section 568.090; or trafficking in children under section 568.175; and

(4) Any of the following offenses involving child pornography and related offenses: promoting obscenity in the first degree under section 573.020; promoting obscenity in the second degree when the penalty is enhanced to a class D felony under section 573.030; promoting child pornography in the first degree under section 573.025; promoting child pornography in the second degree under section 573.035; possession of child pornography under section 573.037; furnishing pornographic materials to minors under section 573.040; or coercing acceptance of obscene material under section 573.065.

7. When a certificate holder pleads guilty or is found guilty of any offense that would authorize the state board of education to seek discipline against that holder's certificate of license to teach, the local board of education or the department of elementary and secondary education shall immediately provide written notice to the state board of education and the attorney general regarding the plea of guilty or finding of guilty.

8. The certificate holder whose certificate was revoked pursuant to subsection 6 of this section may appeal such revocation to the state board of education. Notice of this appeal must be received by the commissioner of education within ninety days of notice of revocation pursuant to this subsection. Failure of the certificate holder to notify the commissioner of the intent to appeal waives all rights to appeal the revocation. Upon notice of the certificate holder's intent to appeal, an appeal hearing shall be held by a hearing officer designated by the commissioner of education, with the final decision made by the state board of education, based upon the record of that hearing. The certificate holder shall be given not less than thirty days' notice of the hearing, and an opportunity to be heard by the hearing officer, together with witnesses.

9. In the case of any certificate holder who has surrendered or failed to renew his or her certificate of license to teach, the state board of education may refuse to issue or renew, or may suspend or revoke, such certificate for any of the reasons contained in this section.

10. In those cases where the charges filed pursuant to this section are based upon an allegation of misconduct involving a minor child, the hearing officer may accept into the record the sworn testimony of the minor child relating to the misconduct received in any court or administrative hearing.

11. Hearings, appeals or other matters involving certificate holders, licensees or applicants pursuant to this section may be informally resolved by consent agreement or agreed settlement or voluntary surrender of the certificate of license pursuant to the rules promulgated by the state board of education.

12. The final decision of the state board of education is subject to judicial review pursuant to sections 536.100 to 536.140.

13. A certificate of license to teach to an individual who has been convicted of a felony or crime involving moral turpitude, whether or not sentence is imposed, shall be issued only upon motion of the state board of education adopted by a unanimous affirmative vote of those members present and voting.

(L. 1963 p. 200 § 9-7, A.L. 1973 H.B. 158, A.L. 1978 H.B. 1634, A.L. 1984 H.B. 1457 & 1501, A.L. 1988 S.B. 797, A.L. 1993 S.B. 202, A.L. 1998 H.B. 1469, A.L. 2002 S.B. 722, A.L. 2003 S.B. 296, A.L. 2011 S.B. 54, A.L. 2013 H.B. 215)

(Source: RSMo 1959 § 168.090)

*Section 566.040 was transferred to 566.031, H.B. 215, 2013

**Section 566.070 was transferred to 566.061, H.B. 215, 2013

***Section 566.090 was transferred to 566.101, H.B. 215, 2013



Section 168.081 Teaching or acting as school administrator without certificate prohibited.

Teaching or acting as school administrator without certificate prohibited.

168.081. After September 1, 1988, no person without a valid Missouri certificate shall:

(1) Engage in the practice of teaching or the performance of education duties in grades kindergarten through twelve in any public school in the state;

(2) Act as a school administrator in any public school district, unless such person obtains a temporary administrator certificate pursuant to section 168.083.

(L. 1963 p. 200 § 9-8, A.L. 1984 H.B. 1457 & 1501, A.L. 2002 S.B. 722)

(Source: RSMo 1959 § 168.020)



Section 168.083 Temporary administrator certificate granted, when--mentoring program developed--expiration date.

Temporary administrator certificate granted, when--mentoring program developed--expiration date.

168.083. 1. Any qualified applicant may be granted a temporary administrator certificate upon joint application with a Missouri public school district or accredited nonpublic school which establishes a mentoring program pursuant to subsection 2 of this section. The temporary administrator certificate is limited to the employing Missouri public school district or accredited nonpublic school. An applicant for a temporary administrator certificate may apply for only one area of certification at a time.

2. The employing Missouri public school district or accredited nonpublic school shall develop a mentoring program to provide adequate support to the holder of the temporary administrator certificate to ensure proper transition into the administrative environment.

3. The temporary administrator certificate of license to teach is valid for up to one school year. It may be renewed annually for up to four subsequent years by joint application from the certificate holder and employing Missouri public school district or accredited nonpublic school upon demonstration that the applicant is making continuous, measurable progress toward obtaining a full administrator certificate of license to teach. The state board of education shall establish specific standards as to what constitutes making measurable progress toward obtaining a full administrator certificate; provided that a full administrator certificate at that grade level shall be required after the fifth year of a temporary administrator certificate in order to retain administrator certification.

4. Applications for a Missouri temporary administrator certificate shall be submitted on forms provided and approved by the state board of education.

5. The state board of education shall promulgate rules and regulations for the issuance and renewal of temporary administrator certificates. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

6. As used in this section, the term "qualified applicant" shall mean a person who:

(1) Holds a valid certificate of license to teach in Missouri;

(2) Has a master's degree or is currently enrolled in a master's degree program; and

(3) Has at least five years of teaching experience in a public school, in an accredited nonpublic school, or in a combination of such schools at the grade level for which the temporary administrator certificate is sought.

7. The provisions of this section shall expire August 28, 2012.

(L. 2002 S.B. 722)

Expires 8-28-12



Section 168.101 Employment of certificated teachers ineligible for permanent status under the teacher tenure act (all districts except metropolitan).

Employment of certificated teachers ineligible for permanent status under the teacher tenure act (all districts except metropolitan).

168.101. 1. In addition to the employment of teachers as provided in section 168.104, the school board or board of directors of a school district, except a metropolitan school district, may, at any regular or special meeting, contract and employ legally certificated teachers not employed as superintendent of the district and not eligible under section 168.104 to gain permanent status or tenure in the position held within the school system. The contract shall be made by the order of the board, shall specify the number of months the employee is to work and the wages per month to be paid, shall be signed by the employee and the president of the board, or a facsimile signature of the president may be affixed at his direction, and the contract shall be attested by the secretary of the board by signature or facsimile.

2. After the original employment of a certificated employee not employed as superintendent of the district under this section, his employment shall continue in the same staff position from year to year subject to the regulations hereinafter set forth.

3. Each school board having one or more certificated employees as described in subsection 1 of this section under contract shall notify each such certificated employee in writing concerning his reemployment in his present staff position or lack thereof on or before the fifteenth day of April of the year in which the contract then in force expires. Failure on the part of a board to give the notice constitutes reemployment on the same terms and in the same staff position as those provided in the contract of the current fiscal year; and not later than the fifteenth day of May of the same year the board shall present a contract to each such certificated employee notified of reemployment by the district.

4. Any motion regarding reemployment of such certificated employee shall include only one person and a motion to reemploy shall be made in the positive sense and a majority of the elected members voting in the affirmative shall constitute reemployment.

5. Any such certificated employee not employed as superintendent of the district who receives a contract shall within fifteen days thereafter present to the employing board a written acceptance or rejection of the employment tendered and his failure to present the acceptance within such time constitutes a rejection of the board's offer.

6. If such certificated employee has been reemployed five times within the district, the school board, if requested in writing by such certificated employee within ten days after receipt of notice of demotion or lack of reemployment on the same terms and in the same staff position, shall make available in writing a statement of reasons for demotion or lack of reemployment within ten days after receipt of the request. The board shall grant such certificated employee a hearing if requested in writing by him within ten days after the receipt of statement of reasons, the hearing to be held within ten days after the request therefor, and to be open at the request of the certificated employee. The certificated employee may have counsel at the hearing, may testify and offer testimony of witnesses as well as other evidence sustaining his defense and may cross-examine adverse witnesses.

7. A contract between the board of education and such certificated employee may be terminated at any time by mutual consent of the certificated employee and the board.

8. This section shall not affect the employment or reemployment of the superintendent of schools by a board of education.

(L. 1973 H.B. 151 § 1, A.L. 1990 S.B. 740, A.L. 1992 S.B. 470 & 497)



Section 168.102 Short title.

Short title.

168.102. Sections 168.102 to 168.130 shall be known and may be cited as the "Teacher Tenure Act" and shall become effective July 1, 1970.

(L. 1969 p. 275 § 168.101)

CROSS REFERENCES:

Suspension or termination of contracts of certificated staff and administrators, academically deficient schools, when, procedure, 160.540



Section 168.104 Definitions.

Definitions.

168.104. The following words and phrases when used in sections 168.102 to 168.130, except in those instances where the context indicates otherwise, mean:

(1) "Board of education", the school board or board of directors of a school district, except a metropolitan school district, having general control of the affairs of the district;

(2) "Demotion", any reduction in salary or transfer to a position carrying a lower salary, except on request of a teacher, other than any change in salary applicable to all teachers or all teachers in a classification;

(3) "Indefinite contract", every contract heretofore or hereafter entered into between a school district and a permanent teacher;

(4) "Permanent teacher", any teacher who has been employed or who is hereafter employed as a teacher in the same school district for five successive years and who has continued or who thereafter continues to be employed as a teacher by the school district or any supervisor of teachers who was employed as a teacher in the same school district for at least five successive years prior to becoming a supervisor of teachers and who continues thereafter to be employed as a certificated employee by the school district; except that, when a permanent teacher resigns or is permanently separated from employment by a school district, and is afterwards reemployed by the same school district, reemployment for the first school year does not constitute an indefinite contract but if he is employed for the succeeding year, the employment constitutes an indefinite contract; and except that any teacher employed under a part-time contract by a school district shall accrue credit toward permanent status on a prorated basis. Any permanent teacher who is promoted with his consent to a supervisory position including principal or assistant principal, or is first employed by a district in a supervisory position including principal or assistant principal, shall not have permanent status in such position but shall retain tenure in the position previously held within the district, or, after serving two years as principal or assistant principal, shall have tenure as a permanent teacher of that system;

(5) "Probationary teacher", any teacher as herein defined who has been employed in the same school district for five successive years or less. In the case of any probationary teacher who has been employed in any other school system as a teacher for two or more years, the board of education shall waive one year of his probationary period;

(6) "School district", every school district in this state, except metropolitan school district as defined in section 162.571;

(7) "Teacher", any employee of a school district, except a metropolitan school district, regularly required to be certified under laws relating to the certification of teachers, except superintendents and assistant superintendents but including certified teachers who teach at the prekindergarten level in a nonmetropolitan public school within a prekindergarten program in which no fees are charged to parents or guardians.

(L. 1969 p. 275 § 168.102, A.L. 1983 H.B. 815, A.L. 1990 S.B. 740, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2005 H.B. 297 merged with S.B. 266)

CROSS REFERENCE:

Sexual contact with a student while on public school property, crime of, penalty, 566.086



Section 168.106 Indefinite contract, what affects.

Indefinite contract, what affects.

168.106. The contract between a school district and a permanent teacher shall be known as an indefinite contract and shall continue in effect for an indefinite period, subject only to:

(1) Compulsory or optional retirement when the teacher reaches the age of retirement provided by law, or regulation established by the local board of education;

(2) Modification by a succeeding indefinite contract or contracts in the manner hereinafter provided;

(3) The death of the teacher;

(4) Resignation of the teacher with the written consent of the school board;

(5) Termination by the board of education after a hearing as hereinafter provided; and

(6) The revocation of the teacher's certificate.

(L. 1969 p. 275 § 168.103)



Section 168.108 Contract, form of--requirements.

Contract, form of--requirements.

168.108. 1. Every indefinite contract shall contain the following provisions in substantially the following form:

"It is hereby agreed by and between ......., the teacher, and the Board of Education of ........ School District, the employer, that the teacher, beginning on the .... day of ..........., 20..., shall serve in the employ of the Board of Education and its successors for a term of ........ months (the number of school months of the school year in the school district) for an annual compensation of $ ....., to be paid to the teacher in equal installments according to local school board regulations less the contributions required by law."

"It is further agreed by the parties hereto that this contract shall continue in force from year to year, until modified or terminated in accordance with the provisions of sections 168.102 to 168.130, RSMo, and any amendments thereto prior to the date of this contract."

2. Every indefinite contract shall be made by the order of the board of education, shall be in writing and shall be signed by the permanent teacher and the president of the board of education, or a facsimile signature of the president may be affixed at his direction, and the contract shall be attested by the secretary of the board of education by signature or facsimile.

(L. 1969 p. 275 § 168.104, A.L. 1992 S.B. 470 & 497)



Section 168.110 Contract modification, when--what provisions.

Contract modification, when--what provisions.

168.110. The board of education of a school district may modify an indefinite contract annually on or before the fifteenth day of May in the following particulars:

(1) Determination of the date of beginning and length of the next school year;

(2) Fixing the amount of annual compensation for the following school year as provided by the salary schedule adopted by the board of education applicable to all teachers. The modifications shall be effective at the beginning of the next school year. All teachers affected by the modification shall be furnished written copies of the modifications within thirty days after their adoption by the board of education.

(L. 1969 p. 275 § 168.105, A.L. 1990 S.B. 740)



Section 168.112 Modification or termination, how.

Modification or termination, how.

168.112. An indefinite contract between a permanent teacher and a board of education may be terminated or modified at any time by the mutual consent of the parties thereto. Any teacher who desires to terminate his contract at the end of a school term shall give written notice of his intention to do so and the reasons therefor not later than June first of the year in which the term ends.

(L. 1969 p. 275 § 168.106, A.L. 1990 S.B. 740)



Section 168.114 Board may terminate, grounds for.

Board may terminate, grounds for.

168.114. 1. An indefinite contract with a permanent teacher shall not be terminated by the board of education of a school district except for one or more of the following causes:

(1) Physical or mental condition unfitting him to instruct or associate with children;

(2) Immoral conduct;

(3) Incompetency, inefficiency or insubordination in line of duty;

(4) Willful or persistent violation of, or failure to obey, the school laws of the state or the published regulations of the board of education of the school district employing him;

(5) Excessive or unreasonable absence from performance of duties; or

(6) Conviction of a felony or a crime involving moral turpitude.

2. In determining the professional competency of or efficiency of* a permanent teacher, consideration should be given to regular and special evaluation reports prepared in accordance with the policy of the employing school district and to any written standards of performance which may have been adopted by the school board.

(L. 1969 p. 275 § 168.107)

*Word "of" omitted in original rolls.

CROSS REFERENCE:

Suspension or termination of contracts of certificated staff and administrators, academically deficient schools, when, procedure, 160.540



Section 168.116 Termination by board--notice--charges.

Termination by board--notice--charges.

168.116. 1. The indefinite contract of a permanent teacher may not be terminated by the board of education until after service upon the teacher of written charges specifying with particularity the grounds alleged to exist for termination of such contract, notice of a hearing on charges and a hearing by the board of education on charges if requested by the teacher.

2. At least thirty days before service of notice of charges of incompetency, inefficiency, or insubordination in line of duty, the teacher shall be given by the school board or the superintendent of schools warning in writing, stating specifically the causes which, if not removed, may result in charges. Thereafter, both the superintendent, or his designated representative, and the teacher shall meet and confer in an effort to resolve the matter.

3. Notice of a hearing upon charges, together with a copy of charges, shall be served on the permanent teacher at least twenty days prior to the date of the hearing. The notice and copy of the charges may be served upon the teacher by certified mail with personal delivery addressed to him at his last known address. If the teacher or his agent does not within ten days after receipt of the notice request a hearing on the charges, the board of education may, by a majority vote, order the contract of the teacher terminated. If a hearing is requested by either the teacher or the board of education, it shall take place not less than twenty nor more than thirty days after notice of a hearing has been furnished the permanent teacher.

4. On the filing of charges in accordance with this section, the board of education may suspend the teacher from active performance of duty until a decision is rendered by the board of education but the teacher's salary shall be continued during such suspension. If a decision to terminate a teacher's employment by the board of education is appealed, and the decision is reversed, the teacher shall be paid his salary lost during the pending of the appeal.

(L. 1969 p. 275 § 168.108)



Section 168.118 Termination hearing, procedure, costs.

Termination hearing, procedure, costs.

168.118. If a hearing is requested on the termination of an indefinite contract it shall be conducted by the board of education in accordance with the following provisions:

(1) The hearing shall be public;

(2) Both the teacher and the person filing charges may be represented by counsel who may cross-examine witnesses;

(3) Testimony at hearings shall be on oath or affirmation administered by the president of the board of education, who for the purpose of hearings held under sections 168.102 to 168.130 shall have the authority to administer oaths;

(4) The school board shall have the power to subpoena witnesses and documentary evidence as provided in section 536.077 and shall do so on its own motion or at the request of the teacher against whom charges have been made. The school board shall hear testimony of all witnesses named by the teacher; however, the school board may limit the number of witnesses to be subpoenaed on behalf of the teacher to not more than ten;

(5) The board of education shall employ a stenographer who shall make a full record of the proceedings of the hearings and who shall, within ten days after the conclusion thereof, furnish the board of education and the teacher, at no cost to the teacher, with a copy of the transcript of the record, which shall be certified by the stenographer to be complete and correct. The transcript shall not be open to public inspection, unless the hearing on the termination of the contract was an open hearing or if an appeal from the decision of the board is taken by the teacher;

(6) All costs of the hearing shall be paid by the school board except the cost of counsel for the teacher;

(7) The decision of the board of education resulting in the demotion of a permanent teacher or the termination of an indefinite contract shall be by a majority vote of the members of the board of education and the decision shall be made within seven days after the transcript is furnished them. A written copy of the decision shall be furnished the teacher within three days thereafter.

(L. 1969 p. 275 § 168.109)



Section 168.120 Appeal by teacher, procedure.

Appeal by teacher, procedure.

168.120. 1. The teacher shall have the right to appeal from the decision of the board of education to the circuit court of the county where the employing school district is located. The appeal shall be taken within fifteen days after service of a copy of the decision of the board of education upon the teacher, and if an appeal is not taken within the time, then the decision of the board of education shall become final.

2. The appeal may be taken by filing notice of appeal with the board of education, whereupon the board of education, under its certificate, shall forward to the court all documents and papers on file in the matter, together with a transcript of the evidence, the findings and the decision of the board of education, which shall thereupon become the record of the cause. Such appeal shall be heard as provided in chapter 536.

3. Appeals from the circuit court shall be allowed in the same manner as in civil actions, except that the original transcript prepared and filed in the circuit court by the board of education, together with a transcript of the proceedings had in the circuit court, shall constitute the transcript on appeal in the appellate court. The board of education shall make available, to the parties, copies of any transcript prepared and filed by it in the circuit court and upon final determination of the cause in the appellate court the original record of the board of education filed as a part of the transcript on appeal shall be certified back to the board of education by the appellate court. In all appeals from the board of education or circuit court the costs thereof shall be assessed against the losing party as provided by law in civil cases. All appeals to the circuit court and appellate courts shall have precedence over all cases except election contests.

4. If the circuit court finds for the teacher, he shall be restored to permanent teacher status and shall receive compensation for the period during which he may have been suspended from work, and such other relief as may be granted by the court.

(L. 1969 p. 275 § 168.110)



Section 168.122 Leaves of absence, board may establish policy--retention of permanent status.

Leaves of absence, board may establish policy--retention of permanent status.

168.122. A board of education may establish policies for granting leave of absence including sabbatical leave, maternity leave, sick leave, and military leave. The board of education of a school district may, upon the written request of a teacher, and for good cause shown, grant a leave of absence or place him on a part-time teaching schedule for a period of one year, subject to renewal from year to year. Leaves and military service shall not be counted as continuous full-time service in computing tenure but shall not impair the tenure previously acquired by teacher under sections 168.102 to 168.130 nor affect any credit toward tenure previously earned. Any teacher under sections 168.102 to 168.130 who is called into active military service with the Armed Forces of the United States is eligible for reinstatement upon his discharge from said service without loss of tenure. Any permanent teacher employed on a part-time basis, whether at his request or not, shall retain permanent status. Any probationary teacher employed on a part-time basis, whether at his request or not, shall retain all credit earned toward permanent status and shall continue to earn credit on a pro rata basis toward permanent status.

(L. 1969 p. 275 § 168.111, A.L. 1990 S.B. 740)



Section 168.124 Board may place on leave--provisions governing--salary to be paid to affected teacher, when.

Board may place on leave--provisions governing--salary to be paid to affected teacher, when.

168.124. 1. The board of education of a school district may place on leave of absence as many teachers as may be necessary because of a decrease in pupil enrollment, school district reorganization or the financial condition of the school district. In placing teachers on leave, the board of education shall be governed by the following provisions:

(1) No permanent teacher shall be placed on leave of absence while probationary teachers are retained in positions for which a permanent teacher is qualified;

(2) Permanent teachers shall be retained on the basis of performance-based evaluations and seniority (however, seniority shall not be controlling) within the field of specialization;

(3) Permanent teachers shall be reinstated to the positions from which they have been given leaves of absence, or if not available, to positions requiring like training and experience, or to other positions in the school system for which they are qualified by training and experience;

(4) No appointment of new teachers shall be made while there are available teachers on unrequested leave of absence who are properly qualified to fill such vacancies;

(5) A teacher placed on leave of absence may engage in teaching or another occupation during the period of such leave;

(6) The leave of absence shall not impair the tenure of a teacher;

(7) The leave of absence shall continue for a period of not more than three years unless extended by the board.

2. Should a board of education choose to utilize the mechanism for reducing teacher forces as provided in subsection 1 of this section in an attempt to manage adverse financial conditions caused at least partially by a withholding of, or a decrease or less than expected increase in, education appropriations, then the district additionally shall follow the provisions of subsection 3 of this section.

3. If a school district has an unrestricted combined ending fund balance of more than ten percent of current expenditures in its teachers' and incidental funds, and in the subsequent fiscal year such district, because of state appropriations, places a contracted teacher on leave of absence after forty days subsequent to the governor signing the elementary and secondary education appropriation bill, the district shall pay the affected teacher the greater of his or her salary for any days worked under the contract, or a sum equal to three thousand dollars.

(L. 1969 p. 275 § 168.112, A.L. 1983 H.B. 38 & 783, A.L. 1984 H.B. 1456 & 1197, A.L. 1993 S.B. 49, A.L. 2004 S.B. 968 and S.B. 969)



Section 168.126 Probationary teachers, how terminated--notice, contents--reemployed, how.

Probationary teachers, how terminated--notice, contents--reemployed, how.

168.126. 1. A board of education at a regular or special meeting may contract with and employ by a majority vote legally qualified probationary teachers for the school district. The contract shall be made by order of the board; shall specify the number of months school is to be taught and the wages per month to be paid; shall be signed by the probationary teacher and the president of the board, or a facsimile signature of the president may be affixed at his discretion; and the contract shall be attested by the secretary of the board by signature or facsimile. The board shall not employ one of its members as a teacher; nor shall any person be employed as a teacher who is related within the fourth degree to any board member, either by consanguinity or affinity, where the vote of the board member is necessary to the selection of the person.

2. If in the opinion of the board of education any probationary teacher has been doing unsatisfactory work, the board of education, through its authorized administrative representative, shall provide the teacher with a written statement definitely setting forth his alleged incompetency and specifying the nature thereof, in order to furnish the teacher an opportunity to correct his fault and overcome his incompetency. If improvement satisfactory to the board of education has not been made within ninety days of the receipt of the notification, the board of education may terminate the employment of the probationary teacher immediately or at the end of the school year. Any motion to terminate the employment of a probationary teacher shall include only one person and must be approved by a majority of the members of the board of education. A tie vote thereon constitutes termination. On or before the fifteenth day of April in each school year, the board of education shall notify in writing a probationary teacher who will not be retained by the school district of the termination of his employment. Upon request, the notice shall contain a concise statement of the reason or reasons the employment of the probationary teacher is being terminated. If the reason for the termination is due to a decrease in pupil enrollment, school district reorganization, or the financial condition of the school district, then the district shall in all cases issue notice to the teacher expressly declaring such as the reason for such termination. Nothing contained in this section shall give rise to a cause of action not currently cognizant at law by a probationary teacher for any reason given in said writing so long as the board issues the letter in good faith without malice, but an action for actual damages may be maintained by any person for the deprivation of a right conferred by this act.

3. Any probationary teacher who is not notified of the termination of his employment shall be deemed to have been appointed for the next school year, under the terms of the contract for the preceding year. A probationary teacher who is informed of reemployment by written notice shall be tendered a contract on or before the fifteenth day of May, and shall within fifteen days thereafter present to the employing board of education a written acceptance or rejection of the employment tendered, and failure of such teachers to present the acceptance within such time constitutes a rejection of the board's offer. A contract between a probationary teacher and a board of education may be terminated or modified at any time by the mutual consent of the parties thereto.

(L. 1969 p. 275 § 168.113, A.L. 1983 H.B. 38 & 783, A.L. 1990 S.B. 740, A.L. 1992 S.B. 470 & 497, A.L. 2004 S.B. 968 and S.B. 969)



Section 168.128 Teacher records, how maintained--evaluations, how performed and maintained.

Teacher records, how maintained--evaluations, how performed and maintained.

168.128. The board of education of each school district shall maintain records showing periods of service, dates of appointment, and other necessary information for the enforcement of sections 168.102 to 168.130. In addition, the board of education of each school district shall cause a comprehensive, performance-based evaluation for each teacher employed by the district. Such evaluations shall be ongoing and of sufficient specificity and frequency to provide for demonstrated standards of competency and academic ability. All evaluations shall be maintained in the teacher's personnel file at the office of the board of education. A copy of each evaluation shall be provided to the teacher and appropriate administrator. The state department of elementary and secondary education shall provide suggested procedures for such an evaluation.

(L. 1969 p. 275 § 168.114, A.L. 1983 H.B. 38 & 783)



Section 168.129 Board member exempt from civil liability resulting from charges against teacher.

Board member exempt from civil liability resulting from charges against teacher.

168.129. No member of a board of education or duly designated administrative officer of a board of education shall be liable in a civil action based on a statement of charges against a school teacher.

(L. 1969 p. 275 § 168.115)



Section 168.130 Teachers not to participate in management of school board election, campaign.

Teachers not to participate in management of school board election, campaign.

168.130. No teacher shall take part in the management of the campaign for the election or defeat of members of a board of education by which he is employed. Any teacher who violates the provisions of this section shall be subject to termination of his employment by the district with the right of a hearing and appeal as heretofore provided.

(L. 1969 p. 275 § 168.116)



Section 168.133 Criminal background checks required for school personnel, when, procedure--rulemaking authority.

Criminal background checks required for school personnel, when, procedure--rulemaking authority.

168.133. 1. The school district shall ensure that a criminal background check is conducted on any person employed after January 1, 2005, authorized to have contact with pupils and prior to the individual having contact with any pupil. Such persons include, but are not limited to, administrators, teachers, aides, paraprofessionals, assistants, secretaries, custodians, cooks, and nurses. The school district shall also ensure that a criminal background check is conducted for school bus drivers. The district may allow such drivers to operate buses pending the result of the criminal background check. For bus drivers, the school district shall be responsible for conducting the criminal background check on drivers employed by the school district. For drivers employed by a pupil transportation company under contract with the school district, the criminal background check shall be conducted pursuant to section 43.540 and conform to the requirements established in the National Child Protection Act of 1993, as amended by the Volunteers for Children Act. Personnel who have successfully undergone a criminal background check and a check of the family care safety registry as part of the professional license application process under section 168.021 and who have received clearance on the checks within one prior year of employment shall be considered to have completed the background check requirement. A criminal background check under this section shall include a search of any information publicly available in an electronic format through a public index or single case display.

2. In order to facilitate the criminal history background check, the applicant shall submit a set of fingerprints collected pursuant to standards determined by the Missouri highway patrol. The fingerprints shall be used by the highway patrol to search the criminal history repository and shall be forwarded to the Federal Bureau of Investigation for searching the federal criminal history files.

3. The applicant shall pay the fee for the state criminal history record information pursuant to section 43.530 and sections 210.900 to 210.936 and pay the appropriate fee determined by the Federal Bureau of Investigation for the federal criminal history record when he or she applies for a position authorized to have contact with pupils pursuant to this section. The department shall distribute the fees collected for the state and federal criminal histories to the Missouri highway patrol.

4. The department of elementary and secondary education shall facilitate an annual check of employed persons holding current active certificates under section 168.021 against criminal history records in the central repository under section 43.530, the sexual offender registry under sections 589.400 to 589.475*, and child abuse central registry under sections 210.109 to 210.183. The department of elementary and secondary education shall facilitate procedures for school districts to submit personnel information annually for persons employed by the school districts who do not hold a current valid certificate who are required by subsection 1 of this section to undergo a criminal background check, sexual offender registry check, and child abuse central registry check. The Missouri state highway patrol shall provide ongoing electronic updates to criminal history background checks of those persons previously submitted, both those who have an active certificate and those who do not have an active certificate, by the department of elementary and secondary education. This shall fulfill the annual check against the criminal history records in the central repository under section 43.530.

5. The school district may adopt a policy to provide for reimbursement of expenses incurred by an employee for state and federal criminal history information pursuant to section 43.530.

6. If, as a result of the criminal history background check mandated by this section, it is determined that the holder of a certificate issued pursuant to section 168.021 has pled guilty or nolo contendere to, or been found guilty of a crime or offense listed in section 168.071, or a similar crime or offense committed in another state, the United States, or any other country, regardless of imposition of sentence, such information shall be reported to the department of elementary and secondary education.

7. Any school official making a report to the department of elementary and secondary education in conformity with this section shall not be subject to civil liability for such action.

8. For any teacher who is employed by a school district on a substitute or part-time basis within one year of such teacher's retirement from a Missouri school, the state of Missouri shall not require such teacher to be subject to any additional background checks prior to having contact with pupils. Nothing in this subsection shall be construed as prohibiting or otherwise restricting a school district from requiring additional background checks for such teachers employed by the school district.

9. A criminal background check and fingerprint collection conducted under subsections 1 and 2 of this section shall be valid for at least a period of one year and transferrable from one school district to another district. A school district may, in its discretion, conduct a new criminal background check and fingerprint collection under subsections 1 and 2 for a newly hired employee at the district's expense. A teacher's change in type of certification shall have no effect on the transferability or validity of such records.

10. Nothing in this section shall be construed to alter the standards for suspension, denial, or revocation of a certificate issued pursuant to this chapter.

11. The state board of education may promulgate rules for criminal history background checks made pursuant to this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after January 1, 2005, shall be invalid and void.

(L. 2004 H.B. 1453 § 168.283, A.L. 2005 H.B. 487, A.L. 2006 H.B. 1449, A.L. 2009 S.B. 291, A.L. 2011 S.B. 54)

*Section 589.475 does not exist.



Section 168.151 Solicitation of or payment by teacher of expenses of school prohibited, penalty.

Solicitation of or payment by teacher of expenses of school prohibited, penalty.

168.151. It is unlawful for any school board or any member or employee of a school board to solicit or to receive any money from any teacher employed by their district for the purpose of paying tuition or any other expenses of the operation of schools. It is unlawful for any teacher to contribute or to agree to contribute any portion of his salary to his school board, or any member, or employee thereof, for the purposes stated above. Any person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not to exceed one thousand dollars or by imprisonment for not more than one year or by both fine and imprisonment.

(L. 1963 p. 200 § 9-15)

(Source: RSMo 1959 § 163.380)

CROSS REFERENCE:

Exception to prohibition, certain districts, 167.151



Section 168.171 Supervisor of physical education, supervisor of health and school nurses may be employed in certain districts.

Supervisor of physical education, supervisor of health and school nurses may be employed in certain districts.

168.171. Each school board employing thirty or more teachers may employ a supervisor of physical education for the schools under its jurisdiction whose qualifications for service shall be established by the state board of education. The supervisor of physical education, under the direction of the superintendent of schools of the district, shall supervise the teaching of all subjects related to physical education and the physical well-being of the children under his charge, direct the supervised play and gymnastics in the schools and control school athletics. School boards employing thirty or more teachers may employ, or otherwise provide or secure the service of, a supervisor of health and of one or more school nurses, who shall serve under the administration of the superintendent of schools of the district. If the supervisor of physical education is qualified to perform the duties of supervisor of health, he may perform the duties of both offices. All duties performed by the supervisor of health or the school nurses shall be performed with the advice and cooperation of the director of the state department of health and senior services.

(L. 1963 p. 200 § 9-17)

(Source: RSMo 1959 § 163.270)



Section 168.181 Business manager and clerical help may be employed in certain districts--duties.

Business manager and clerical help may be employed in certain districts--duties.

168.181. The school board in every school district containing a city which has a population of not less than ten thousand inhabitants may:

(1) Employ the clerical help and telephone service which the board, in its judgment, deems necessary to administer the affairs of the public school system in the school district.

(2) Employ a business manager for the school district, at a salary to be fixed by the board for a term of not to exceed four years unless sooner removed for cause by the board, who shall, under the direction of the board, perform the duties delegated to him by the board relating to the business management of the school district. Under the direction of the board he shall have charge of the purchasing of all supplies and materials for the repair and maintenance of the school buildings and other buildings owned by the school district and the upkeep of all buildings and grounds of the school district. He shall, as far as possible, relieve the superintendent of schools of the business management of the school district, now delegated to superintendents of the school districts by school boards, so as to enable the superintendent to devote his full time to educational matters within the school district. The business manager shall at all times be subject to the direction and supervision of the school board in all duties he performs.

(L. 1963 p. 200 § 9-18)

(Source: RSMo 1959 § 165.153)



Section 168.191 Superintendent of schools, employment of authorized (first class charter counties).

Superintendent of schools, employment of authorized (first class charter counties).

168.191. In all counties of the first class except counties of the first class not having a charter form of government, any board of education, other than boards in urban districts, in charge of a public school system maintaining a classified high school, previously approved by the state board of education, and employing a superintendent devoting his full time to supervisory and administrative work, may employ and enter into contract with a superintendent of schools for the school district for a period of not to exceed three years. This law shall not invalidate or repeal any other law of this state relating to the employment of teachers, principals or superintendents of public schools.

(L. 1963 p. 200 § 9-19, A.L. 1973 H.B. 158)

(Source: RSMo 1959 § 165.147)

Effective 7-1-74



Section 168.201 Superintendent of schools and other employees--employment of by all districts except metropolitan authorized.

Superintendent of schools and other employees--employment of by all districts except metropolitan authorized.

168.201. The board of education in all districts except metropolitan districts may employ and contract with a superintendent for a term not to exceed three years from the time of making the contract, and may employ such other servants and agents as it deems necessary, and prescribe their powers, duties, compensation and term of office or employment which shall not exceed three years. It shall provide and keep a corporate seal.

(L. 1963 p. 200 § 9-20, A.L. 1973 H.B. 158)

(Source: RSMo 1959 § 165.387)

Effective 7-1-74



Section 168.211 Superintendent of schools, appointment, term--superintendent to appoint a treasurer and commissioner of school buildings and associate and assistant superintendents--bond--powers of superintendent (metropolitan districts).

Superintendent of schools, appointment, term--superintendent to appoint a treasurer and commissioner of school buildings and associate and assistant superintendents--bond--powers of superintendent (metropolitan districts).

168.211. 1. In metropolitan districts the superintendent of schools shall be appointed by the board of education for a term of one to five years, during which term his compensation shall not be reduced. The superintendent of schools may appoint, with the approval of the board, a treasurer, a commissioner of school buildings and he shall serve at the pleasure of the superintendent of schools and as many associate and assistant superintendents as he deems necessary, whose compensation shall be fixed by the board. The superintendent of schools shall give bond in the sum that the board requires but not less than fifty thousand dollars. No employee or agent of the board shall be a member of the board.

2. The superintendent of schools shall have general supervision, subject to policies established by the board, of the school system, including its various departments and physical properties, courses of instruction, discipline and conduct of the schools, textbooks and studies. All appointments, promotions and transfers of teachers and all other employees, and introduction and changes of textbooks and apparatus, shall be made by the superintendent with the approval of the board. All appointments and promotions of teachers and all other employees shall be made upon the basis of merit, to be ascertained, as far as practicable, in cases of appointment, by examination, and in cases of promotion, by length and character of service. Examinations for appointment shall be conducted by the superintendent under regulations to be made by the board. He shall make such reports to the board that it directs or the rules provide.

3. The superintendent of schools shall have general supervision, subject to policies established by the board, of all school buildings, apparatus, equipment and school grounds and of their construction, installation, operation, repair, care and maintenance; the purchasing of all supplies and equipment; the operation of the school lunchrooms; the administration of examinations for the appointment and promotion of all employees of the school system; and the preparation and administration of the annual budget for the school system. Subject to the approval of the board of education as to number and salaries, the superintendent may appoint as many employees as are necessary for the proper performance of his duties.

4. The board may grant a leave of absence to the superintendent of schools, and may remove him from office by vote of a majority of its members.

5. Should the superintendent hire a commissioner of school buildings, said person shall be a person qualified by reason of education, experience and general familiarity with buildings and personnel to assume the following responsibilities and duties. Subject to the control of the superintendent of schools, he shall exercise supervision over all school buildings, machinery, heating systems, equipment, school grounds and other buildings and premises of the board of education and the construction, installation, operation, repair, care and maintenance related thereto and the personnel connected therewith; the purchasing of building supplies and equipment and such other duties as may be assigned to him by board rules or regulations.

(L. 1963 p. 200 § 9-21, A.L. 1967 p. 238, A.L. 1995 S.B. 413, A.L. 2004 S.B. 968 and S.B. 969, A.L. 2005 H.B. 297 merged with S.B. 298)

(Source: RSMo 1959 § 165.587)



Section 168.221 Probationary period for teachers--removal of probationary and permanent personnel--hearing--demotions--reduction of personnel (metropolitan districts).

Probationary period for teachers--removal of probationary and permanent personnel--hearing--demotions--reduction of personnel (metropolitan districts).

168.221. 1. The first five years of employment of all teachers entering the employment of the metropolitan school district shall be deemed a period of probation during which period all appointments of teachers shall expire at the end of each school year. During the probationary period any probationary teacher whose work is unsatisfactory shall be furnished by the superintendent of schools with a written statement setting forth the nature of his or her incompetency. If improvement satisfactory to the superintendent is not made within one semester after the receipt of the statement, the probationary teacher shall be dismissed. The semester granted the probationary teacher in which to improve shall not in any case be a means of prolonging the probationary period beyond five years and six months from the date on which the teacher entered the employ of the board of education. The superintendent of schools on or before the fifteenth day of April in each year shall notify probationary teachers who will not be retained by the school district of the termination of their services. Any probationary teacher who is not so notified shall be deemed to have been appointed for the next school year. Any principal who prior to becoming a principal had attained permanent employee status as a teacher shall upon ceasing to be a principal have a right to resume his or her permanent teacher position with the time served as a principal being treated as if such time had been served as a teacher for the purpose of calculating seniority and pay scale. The rights and duties and remuneration of a teacher who was formerly a principal shall be the same as any other teacher with the same level of qualifications and time of service.

2. After completion of satisfactory probationary services, appointments of teachers shall become permanent, subject to removal for any one or more causes herein described and to the right of the board to terminate the services of all who attain the age of compulsory retirement fixed by the retirement system. In determining the duration of the probationary period of employment in this section specified, the time of service rendered as a substitute teacher shall not be included.

3. No teacher whose appointment has become permanent may be removed except for one or more of the following causes: immorality, incompetency, or inefficiency in line of duty, violation of the published regulations of the school district, violation of the laws of Missouri governing the public schools of the state, or physical or mental condition which incapacitates him for instructing or associating with children, and then only by a vote of not less than a majority of all the members of the board, upon written charges presented by the superintendent of schools, to be heard by the board after thirty days' notice, with copy of the charges served upon the person against whom they are preferred, who shall have the privilege of being present at the hearing, together with counsel, offering evidence and making defense thereto. At the request of any person so charged the hearing shall be public. During any time in which powers granted to the district's board of education are vested in a special administrative board, the special administrative board may appoint a hearing officer to conduct the hearing. The hearing officer shall conduct the hearing as a contested case under chapter 536 and shall issue a written recommendation to the board rendering the charges against the teacher. The board shall render a decision on the charges upon the review of the hearing officer's recommendations and the record from the hearing. The action and decision of the board upon the charges shall be final. Pending the hearing of the charges, the person charged may be suspended if the rules of the board so prescribe, but in the event the board does not by a majority vote of all the members remove the teacher upon charges presented by the superintendent, the person shall not suffer any loss of salary by reason of the suspension. Incompetency or inefficiency in line of duty is cause for dismissal only after the teacher has been notified in writing at least thirty days prior to the presentment of charges against him by the superintendent. The notification shall specify the nature of the incompetency or inefficiency with such particularity as to enable the teacher to be informed of the nature of his or her incompetency or inefficiency.

4. No teacher whose appointment has become permanent shall be demoted nor shall his or her salary be reduced unless the same procedure is followed as herein stated for the removal of the teacher because of inefficiency in line of duty, and any teacher whose salary is reduced or who is demoted may waive the presentment of charges against him by the superintendent and a hearing thereon by the board. The foregoing provision shall apply only to permanent teachers prior to the compulsory retirement age under the retirement system. Nothing herein contained shall in any way restrict or limit the power of the board of education to make reductions in the number of teachers or principals, or both, because of insufficient funds, decrease in pupil enrollment, or abolition of particular subjects or courses of instruction, except that the abolition of particular subjects or courses of instruction shall not cause those teachers who have been teaching the subjects or giving the courses of instruction to be placed on leave of absence as herein provided who are qualified to teach other subjects or courses of instruction, if positions are available for the teachers in the other subjects or courses of instruction.

5. Whenever it is necessary to decrease the number of teachers because of insufficient funds or a substantial decrease of pupil population within the school district, the board of education upon recommendation of the superintendent of schools may cause the necessary number of teachers beginning with those serving probationary periods to be placed on leave of absence without pay, but only in the inverse order of their appointment. Nothing herein stated shall prevent a readjustment by the board of education of existing salary schedules. No teacher placed on a leave of absence shall be precluded from securing other employment during the period of the leave of absence. Each teacher placed on leave of absence shall be reinstated in inverse order of his or her placement on leave of absence. Such reemployment shall not result in a loss of status or credit for previous years of service. No appointment of new teachers shall be made while there are available teachers on unrequested leave of absence who are properly qualified to fill such vacancies. Such leave of absence shall not impair the tenure of a teacher. The leave of absence shall continue for a period of not more than three years unless extended by the board.

6. If any regulation which deals with the promotion of teachers is amended by increasing the qualifications necessary to be met before a teacher is eligible for promotion, the amendment shall fix an effective date which shall allow a reasonable length of time within which teachers may become qualified for promotion under the regulations.

7. A teacher whose appointment has become permanent may give up the right to a permanent appointment to participate in the teacher choice compensation package under sections 168.745 to 168.750.

8. Should the state mandate that professional development for teachers be provided in local school districts and any funds be utilized for such, a metropolitan school district shall be allowed to utilize a professional development plan for teachers which is known within the administration as the "St. Louis Plan", should the district and the teacher decide jointly to participate in such plan.

(L. 1963 p. 200 § 9-22, A.L. 1967 p. 238, A.L. 1998 H.B. 1469 merged with S.B. 781, A.L. 2005 H.B. 297 merged with S.B. 299, A.L. 2009 S.B. 291, A.L. 2010 H.B. 1543, A.L. 2013 S.B. 125)

(Source: RSMo 1959 § 165.590)



Section 168.232 Consequences of dissolution of St. Louis special school district.

Consequences of dissolution of St. Louis special school district.

168.232. 1. If the responsibility for teaching all or any group of students in a special school district located in a county of the first classification with a charter form of government and population of at least nine hundred thousand inhabitants is transferred or removed to one or more separate school districts by vote of the citizens, dissolution, annexation, court action, or any other authority under Missouri or federal laws, the latter school district or districts shall become the receiving or successor school district or districts.

2. The successor school district or districts shall honor the provisions of all teachers' contracts of teachers of the sending or prior school district who are employed by the successor school district pertaining to the tenure status or years of credit toward tenure or both of said teachers and their salary position on the salary schedule and fringe benefits.

3. This section shall only apply to the transfer of an* academic, special education, vocational education or technical education program or athletic program from one school district identified in subsection 1 of this section to one or more separate school districts.

4. Nothing in this section shall be construed to require a successor district to employ any person.

(L. 1998 S.B. 781 § 168.231)

*Word "a" appears in original rolls.



Section 168.251 Noncertificated employees--appointment, promotion, removal, suspension (metropolitan districts).

Noncertificated employees--appointment, promotion, removal, suspension (metropolitan districts).

168.251. 1. All employees of a metropolitan school district shall be appointed and promoted under rules and regulations prescribed by the board of education of the school district. The rules shall be complementary to the provisions of sections 168.251 to 168.291* as to the removal, discharge, suspension without pay or demotion of permanent employees and not in derogation thereof. The word "employee" or "employees" as used in this section means all employees, male or female, except certificated employees.

2. All appointments and promotions of noncertificated employees shall be made in the case of appointment by examination, and in case of promotion by length and character of service. Examinations for appointments shall be conducted by the director of personnel under regulations to be made by the board.

3. Sections 168.251 to 168.291* shall not apply to employees hired after August 28, 2009.

(L. 1963 p. 200 § 9-25, A.L. 2009 S.B. 291)

(Source: L. 1961 p. 354 §§ 1, 3)

*Section 168.291 was repealed by S.B. 125, 2013.



Section 168.261 Director of personnel, appointment--personnel committee, appointment (metropolitan districts).

Director of personnel, appointment--personnel committee, appointment (metropolitan districts).

168.261. A director of personnel may be appointed by the superintendent of schools subject to the approval of the board of education of the metropolitan school district. The director of personnel shall be a member of a personnel committee representing certificated and noncertificated employees, the committee to be appointed in the manner that the rules of the board of education provide.

(L. 1963 p. 200 § 9-26, A.L. 1967 p. 238, A.L. 2005 H.B. 297 merged with S.B. 298)

(Source: L. 1961 p. 354 § 2)



Section 168.271 Probationary period for employees--discharge during (metropolitan districts).

Probationary period for employees--discharge during (metropolitan districts).

168.271. The first year of employment of all employees covered by sections 168.251 to 168.291* shall be deemed a period of probation. During the probationary period, any probationary employee whose work is found to be unsatisfactory shall be furnished a written statement by the administrative officer of the department in which he is employed, setting forth the nature of his unsatisfactory work or incompetency and a copy of the statement shall be filed with the personnel director. If improvement satisfactory to the administrative officer of the department is not made within one month after the receipt of the statement, the probationary employee shall be discharged.

(L. 1963 p. 200 § 9-27)

(Source: L. 1961 p. 354 § 4)

*Reprinted due to editorial change caused by repeal of section 168.291 by S.B. 125, 2013.



Section 168.281 Permanent employees, removal, procedure--suspension, demotion--reduction of personnel (metropolitan districts).

Permanent employees, removal, procedure--suspension, demotion--reduction of personnel (metropolitan districts).

168.281. 1. After completion of satisfactory probationary service, appointments of employees shall become permanent subject to removal for any one or more causes herein described as well as to the right of the board to terminate services of all who attain the age of compulsory retirement fixed by the retirement system.

2. (1) No employee whose appointment has become permanent may be removed, aside from compulsory retirement, except for one or more of the following causes: immorality, felony conviction of a crime under any state or federal criminal statute, inefficiency or incompetency in line of duty, violation of the published regulations of the school district, violation of the laws of Missouri governing the public schools of the state, or that his physical or mental condition is such that it incapacitates him from properly performing his duties or from properly associating with children, and then only after the personnel director has given written notice to the employee by registered mail with return receipt of his suspension and proposed discharge. The registered letter is to notify the employee:

(a) Of the charges on which the suspension and proposed discharge is based;

(b) Of the date, time, and place of the hearing of the charges by the personnel committee;

(c) Of the employee's right to be present at the hearing and to have counsel or other representative of his choice;

(d) Of his right to testify and to offer testimony of witnesses as well as other evidence sustaining his defense, and to cross-examine adverse witnesses and to generally conduct a defense;

(e) And of the necessity, in order for him to avail himself of the aforesaid opportunity to defend himself against the charges, that he notify the personnel director in writing, at least three days before the date of the hearing, of his intention to offer the defense.

(2) The hearing of the committee is to be held not less than ten nor more than fifteen days after the mailing date of the notice of hearing to the employee, except by mutual agreement of the committee and the employee. Failure of the employee to give the three days' notice in writing of his election to defend, or having given the notice, failure of the employee to appear at the hearing, shall each be considered by the committee as an admission of the truth of the charges and the committee may rule accordingly. The committee may, in its discretion, to avoid undue hardship, and upon a sufficient showing by the employee of valid and cogent reasons for his failure to notify the committee of his election to defend, or of his subsequent failure to appear at the hearing, reset the hearing in the same manner as before.

(3) Upon conducting the hearing of the charges, or if no defense is offered, upon considering the charges, the personnel committee by majority vote shall make its decision as soon as practicable and shall immediately thereafter notify the employee of its decision by registered mail. The committee may rule

(a) That the employee's suspension was justified and that he is discharged with loss of pay as of the date of his suspension;

(b) That the suspension was unjustified and no grounds calling for his discharge have been proven and that the employee shall immediately be restored to his former position without any loss of pay;

(c) That the proven charges are of such a nature that they can be removed or remedied by transferring the employee to a different position, grade, classification, school or building in which case the employee shall lose no pay during his suspension prior to the committee's decision;

(d) Or the committee may make any ruling, less severe than that of discharge, which the committee may deem meet and just under the circumstances including suspension with the loss of pay. The decision of the personnel committee shall be final; provided, however, that upon the request of the employee affected the board shall review the record of the proceedings before the personnel committee and may, in its discretion, grant the employee a hearing before the board. Upon hearing the board may affirm, rescind or modify the decision of the committee and make any other orders in connection therewith that are appropriate under the circumstances.

3. No employee whose appointment has become permanent shall be suspended without pay, nor be demoted nor shall his salary be reduced unless the same procedure is followed as herein stated for the removal of the employee because of inefficiency in line of duty, and any employee whose salary is reduced or who is demoted may waive the presentment of charges against him and a hearing thereon by the committee. Nothing herein shall in any way restrict or limit the powers of the board of education to make reductions in the number of employees because of insufficient funds or decrease in pupil enrollment or lack of work.

(L. 1963 p. 200 § 9-28, A.L. 2005 S.B. 287)

(Source: L. 1961 p. 354 §§ 5, 6, 7)

Effective 7-01-06

(2000) Certified school guidance counselor has no right to a hearing pursuant to this section. Cross v. Hammonds, 223 F.3d 867 (8th Cir.).



Section 168.300 District employers may authorize contributions to credit unions and for other purposes, to be deducted and paid from compensation--procedure.

District employers may authorize contributions to credit unions and for other purposes, to be deducted and paid from compensation--procedure.

168.300. 1. Every school district in this state including special school districts may adopt policies and regulations providing for deductions from the compensation of the district's employees whenever a request to do so is presented to the board by a group of ten or more employees.

2. Deductions shall be made from compensation earned by the employee and shall be remitted to the appropriate company, association, or organization as authorized by the employee within fifteen days following the deduction.

3. Deductions may be made for, but not limited to, the following: credit unions, tax sheltered annuities, individual retirement accounts, membership dues, voluntary contributions, or group insurance premiums.

4. A board of education when deducting amounts from the compensation of employees as directed by the employee shall not be liable for any good faith error.

5. The school board shall determine the cost of compliance with this section and shall deduct, in addition to the amount to be paid to any entity for which deduction is authorized, the cost of compliance with the request of the employee.

6. The various subsections of this section shall be deemed severable and if a subsection of this section is declared invalid or unconstitutional, then such declaration shall not affect the remaining subsections.

(L. 1983 H.B. 815 § 3)



Section 168.303 Job-sharing rules to be adopted by board, job sharing defined.

Job-sharing rules to be adopted by board, job sharing defined.

168.303. The state board of education shall adopt rules to facilitate job-sharing positions for classroom teachers, as the term "job-sharing" is defined in this section. These rules shall provide that a classroom teacher in a job-sharing position shall receive paid legal holidays, annual vacation leave, sick leave, and personal leave on a pro rata basis. "Job-sharing position" shall mean any position:

(1) Shared with one other employee;

(2) Requiring employment of at least seventeen hours per week but not more than twenty hours per week on a regular basis; and

(3) Requiring at least seventy percent of all time spent in classroom instruction as determined by the employer;

provided that, job-sharing position shall not include instructional support or school services positions including, but not limited to, guidance counselor, media coordinator, psychologist, social worker, audiologist, speech and language pathologist, and nursing positions.

(L. 2003 H.B. 152 & 180 merged with H.B. 346 & 174 merged with S.B. 248, et al.)



Section 168.400 Programs established for public school personnel--contents.

Programs established for public school personnel--contents.

168.400. 1. Sections 168.400 to 168.415 shall be known and may be cited as the "Missouri Professional Teacher and Administrator Act". This section shall become effective September 1, 1988, and shall establish programs for the following public school personnel:

(1) The preservice teacher or student in training;

(2) The beginning teacher;

(3) The practicing teacher; and

(4) The administrator.

2. Preservice teacher programs established under this section shall include, but need not be limited to, the following provisions:

(1) A program of entry-level testing of all prospective teacher education students shall be established at all colleges and universities offering approved teacher education programs and, with the advice of the advisory council as provided in section 168.015, shall be administered by the commissioner of education, who shall cause the department of elementary and secondary education to develop or select such tests to establish abilities necessary to receive a satisfactory rating, and to establish procedures for the administering of the test;

(2) The entry-level tests developed under this subsection shall include, but need not be limited to, an examination of basic oral and written communication skills and of basic mathematics skills, and may include both oral and written examinations;

(3) Each prospective teacher education student shall be required to obtain a satisfactory rating prior to admission into the approved teacher education program;

(4) The department of elementary and secondary education, with the advice of the advisory council as provided in section 168.015, shall establish and monitor exit requirements from approved teacher education programs which shall be met by all preservice teacher education students seeking certification in Missouri, and specific criteria for a preservice teacher assessment that all candidates for certification shall meet. The preservice teacher assessment established under this subdivision shall include, but need not be limited to, classroom achievement, practice teaching evaluation and observation, successful participation in assessment centers, interviews, tests and other evaluation measures. The department of elementary and secondary education shall promulgate rules to allow all preservice teacher education students who have been employed for at least two years as teacher assistants to utilize their teacher assistant experience to bypass the practice teaching evaluation and observation process. These rules shall allow the certified teacher working with the teacher assistant to observe and evaluate the teacher assistant's practice teaching. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536. The preservice teacher assessment shall be reviewed by the certifying authority prior to issuance of a certificate. An unsatisfactory assessment shall result in the nonissuance of a certificate. Persons who are aggrieved by the nonissuance of a certificate may appeal such nonissuance in the manner provided in section 168.071. Any costs associated with the entry-level tests or the exit requirements established under this subsection shall be borne by each institution and costs defrayal included in the incidental fees charged to the student.

3. Each approved teacher education program shall require the faculty teaching preservice teacher education courses to further their professional development through direct personal involvement in the public schools in grades kindergarten through twelve on a periodic basis. As used in this subsection, the term "faculty" shall include, but need not be limited to, full- and part-time classroom instructors, and supervisors of practice teaching at institutions offering an approved teacher education program.

4. Beginning teacher assistance programs established under this section shall include, but need not be limited to, the following provisions:

(1) Such programs shall require each school district to provide a plan of professional development for the first two years of teaching for any teacher who does not have prior teaching experience. The professional development plan shall include assistance from a professional development committee, which is hereby established in each school district, which committee shall work with beginning teachers and experienced teachers in identifying instructional concerns and remedies; serve as a confidential consultant upon a teacher's request; assess faculty needs and develop in-service opportunities for school staff; and present to the proper authority faculty suggestions, ideas and recommendations pertaining to classroom instruction within the school district. The members of each professional development committee shall be selected by the teachers employed by the school district in question. The professional development plan may include guidance from a district-designated faculty member employed at a grade level comparable to the instructional grade level of the beginning teacher, and such other forms of assistance which the school district may choose to offer. The professional development committee may apply to the state board of education for a grant, which shall be in addition to any state aid provided to the committee for activities identified in this subdivision. The grant thus awarded shall be used by the committee to provide in-service training to the teachers of the district on teaching children identified as at risk of failing in school as defined in section 167.273. The department of elementary and secondary education shall provide resource materials and assist the committee if such assistance is requested;

(2) Such programs shall include assistance from the teacher education program which provided the teacher's training if such training was provided in a Missouri college or university. Such assistance from the college or university may include retraining, internships, counseling, and in-service training.

5. The practicing teacher assistance programs established under this section shall include, but need not be limited to, programs of professional development and improvement as provided for experienced teachers by the professional development committee established under subsection 4 of this section, and in-service opportunities as provided by the local school district for all practicing teachers.

6. (1) The administrator assistance programs established under this section shall include, but shall not be limited to, programs of professional development and improvement for superintendents, principals, assistant principals, and other school district personnel charged with administrative duties.

(2) Establishment of programs by local districts and organizations for the training of school board members are encouraged and recommended.

(L. 1985 H.B. 463, A.L. 1990 S.B. 740, A.L. 2002 H.B. 1711)

*Revisor's note:

Invalidity of section 82.293 shall not affect the validity of this section, 82.293.



Section 168.405 Administrator assessment center established--certificate issued--unsatisfactory assessment, hearing.

Administrator assessment center established--certificate issued--unsatisfactory assessment, hearing.

168.405. There is hereby established an "Administrator Assessment Center", which shall be organized and administered by the department of elementary and secondary education, either individually or through contract, for the purpose of assessing prospective school administrators. Beginning September 1, 1988, all prospective administrators seeking initial administration certification shall make application to and be approved by the department of elementary and secondary education for admission to the administrator assessment center. The assessment established under this section shall include, but need not be limited to, simulations, observations, evaluations and recommendations. The assessment shall be reviewed by the certifying authority prior to issuance of a certificate. An unsatisfactory assessment shall result in the nonissuance of a certificate. Persons who are aggrieved by the nonissuance of a certificate may appeal such nonissuance in the manner provided in section 168.071.

(L. 1985 H.B. 463 § 168.405 subsec. 1)



Section 168.407 Principal-administrator academy program for school leaders.

Principal-administrator academy program for school leaders.

168.407. There is hereby created the "Principal-Administrator Academy" under the auspices of the department of elementary and secondary education. The academy is not a single institution, but is an organizational framework for a wide array of educational and training programs for school leaders, which may be conducted at several sites in the state by the department of elementary and secondary education, individually or through contract.

(L. 1985 H.B. 463 § 168.405 subsec. 2)



Section 168.409 Fees and costs for assessment center and academy.

Fees and costs for assessment center and academy.

168.409. The department of elementary and secondary education may charge a reasonable fee to cover the expenses and costs related to the services provided at the assessment center established under section 168.405 or at the academy established under section 168.407. Such fees shall be deposited in the excellence in education fund. Participant travel, living and incidental costs shall be at the expense of the participant, or may be reimbursed by a local school district.

(L. 1985 H.B. 463 § 168.405 subsec. 3)



Section 168.410 Evaluations of school administrators and district superintendents--copy of evaluation to person evaluated.

Evaluations of school administrators and district superintendents--copy of evaluation to person evaluated.

168.410. School administrators and school district superintendents shall be evaluated in the following manner:

(1) The board of education of each school district shall cause a comprehensive performance-based evaluation for each administrator employed by the district. Such evaluation shall be ongoing and of sufficient specificity and frequency to provide for demonstrated standards of competency and academic ability;

(2) All evaluations shall be maintained in the respective administrator's personnel file at the office of the board of education of the school district. A copy of each evaluation shall be provided to the person being evaluated and to the appropriate administrator;

(3) The state department of elementary and secondary education shall provide suggested procedures for the evaluations performed under this section.

(L. 1985 H.B. 463)



Section 168.450 Officer training, Missouri state training center to develop curriculum and certification requirements.

Officer training, Missouri state training center to develop curriculum and certification requirements.

168.450. The Missouri state training center for the D.A.R.E. program shall develop the curriculum and certification requirements for school resource officers. At a minimum, school resource officers must complete forty hours of basic school resource officer training to include legal operations within an educational environment, intruder training and planning, juvenile law, and any other relevant topics relating to the job and functions of a school resource officer.

(L. 2013 H.B. 152 § 1 merged with H.B. 675 § 1)



Section 168.500 Career and teacher excellence plan, career ladder forward funding fund established--general assembly to appropriate funds--termination of fund--participation to be voluntary--qualifications--speech pathologists on career program, when--funding limitations.

Career and teacher excellence plan, career ladder forward funding fund established--general assembly to appropriate funds--termination of fund--participation to be voluntary--qualifications--speech pathologists on career program, when--funding limitations.

168.500. 1. For the purpose of providing career pay, which shall be a salary supplement, for public school teachers, which for the purpose of sections 168.500 to 168.515 shall include classroom teachers, librarians, guidance counselors and certificated teachers who hold positions as school psychological examiners, parents as teachers educators, school psychologists, special education diagnosticians and speech pathologists, and are on the district salary schedule, there is hereby created and established a career advancement program which shall be known as the "Missouri Career Development and Teacher Excellence Plan", hereinafter known as the "career plan or program". Participation by local school districts in the career advancement program established under this section shall be voluntary. The career advancement program is a matching fund program. The general assembly may make an annual appropriation to the excellence in education fund established under section 160.268 for the purpose of providing the state's portion for the career advancement program. The "Career Ladder Forward Funding Fund" is hereby established in the state treasury. Beginning with fiscal year 1998 and until the career ladder forward funding fund is terminated pursuant to this subsection, the general assembly may appropriate funds to the career ladder forward funding fund. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. All interest or other gain received from investment of moneys in the fund shall be credited to the fund. All funds deposited in the fund shall be maintained in the fund until such time as the balance in the fund at the end of the fiscal year is equal to or greater than the appropriation for the career ladder program for the following year, at which time all such revenues shall be used to fund, in advance, the career ladder program for such following year and the career ladder forwarding funding fund shall thereafter be terminated.

2. The department of elementary and secondary education, at the direction of the commissioner of education, shall study and develop model career plans which shall be made available to the local school districts. These state model career plans shall:

(1) Contain three steps or stages of career advancement;

(2) Contain a detailed procedure for the admission of teachers to the career program;

(3) Contain specific criteria for career step qualifications and attainment. These criteria shall clearly describe the minimum number of professional responsibilities required of the teacher at each stage of the plan and shall include reference to classroom performance evaluations performed pursuant to section 168.128;

(4) Be consistent with the teacher certification process recommended by the Missouri advisory council of certification for educators and adopted by the department of elementary and secondary education;

(5) Provide that public school teachers in Missouri shall become eligible to apply for admission to the career plans adopted under sections 168.500 to 168.515 after five years of public school teaching in Missouri. All teachers seeking admission to any career plan shall, as a minimum, meet the requirements necessary to obtain the first renewable professional certificate as provided in section 168.021;

(6) Provide procedures for appealing decisions made under career plans established under sections 168.500 to 168.515.

3. The commissioner of education shall cause the department of elementary and secondary education to establish guidelines for all career plans established under this section, and criteria that must be met by any school district which seeks funding for its career plan.

4. A participating local school district may have the option of implementing a career plan developed by the department of elementary and secondary education or a local plan which has been developed with advice from teachers employed by the district and which has met with the approval of the department of elementary and secondary education. In approving local career plans, the department of elementary and secondary education may consider provisions in the plan of the local district for recognition of teacher mobility from one district to another within this state.

5. The career plans of local school districts shall not discriminate on the basis of race, sex, religion, national origin, color, creed, or age. Participation in the career plan of a local school district is optional, and any teacher who declines to participate shall not be penalized in any way.

6. In order to receive funds under this section, a school district which is not subject to section 162.920 must have a total levy for operating purposes which is in excess of the amount allowed in section 11(b) of article X of the Missouri Constitution; and a school district which is subject to section 162.920 must have a total levy for operating purposes which is equal to or in excess of twenty-five cents on each hundred dollars of assessed valuation.

7. The commissioner of education shall cause the department of elementary and secondary education to regard a speech pathologist who holds both a valid certificate of license to teach and a certificate of clinical competence to have fulfilled the standards required to be placed on stage III of the career program, provided that such speech pathologist has been employed by a public school in Missouri for at least five years and is approved for placement at such stage III by the local school district.

8. Beginning in fiscal year 2012, the state portion of career ladder payments shall only be made available to local school districts if the general assembly makes an appropriation for such program. Payments authorized under sections 168.500 to 168.515 shall only be made available in a year for which a state appropriation is made. Any state appropriation shall be made prospectively in relation to the year in which work under the program is performed.

9. Nothing in this section shall be construed to prohibit a local school district from funding the program for its teachers for work performed in years for which no state appropriation is made available.

(L. 1985 H.B. 463, A.L. 1986 H.B. 1441, A.L. 1993 H.B. 354, A.L. 1996 S.B. 795, et al., A.L. 2004 S.B. 968 and S.B. 969, A.L. 2010 H.B. 1543)



Section 168.505 Teacher receiving career pay not to affect district base pay.

Teacher receiving career pay not to affect district base pay.

168.505. 1. Any teacher receiving career pay pursuant to section 163.031 for entitlements authorized under any plan or program established under sections 168.500 to 168.515 shall continue to receive the district base pay to which he would be entitled if he were not receiving the career pay provided for in sections 168.500 to 168.515.

2. Any teacher receiving career pay under any plan or program established under sections 168.500 to 168.515 shall receive any local pay to which teachers with similar training and experience are otherwise entitled.

(L. 1985 H.B. 463, A.L. 1993 S.B. 380)



Section 168.510 Disqualified from participating in career plan, grounds.

Disqualified from participating in career plan, grounds.

168.510. After a teacher who is duly employed by a district qualifies and is selected for participation under a career plan established under sections 168.500 to 168.515, such teacher shall not be denied the career pay authorized by such plan unless he:

(1) Is dismissed for cause as established under section 168.114; or

(2) Fails to maintain or renew any certificate required by the department of elementary and secondary education; or

(3) Fails to maintain the performance level as required for the attainment of the career stage as set forth in the plan effective in the local district as provided in section 168.500; or

(4) Fails to complete professional responsibilities required for the attainment of each stage; and

(5) Has exhausted all due process procedures provided by subdivision (6) of subsection 2 of section 168.500.

(L. 1985 H.B. 463, A.L. 1996 S.B. 795, et al.)



Section 168.515 Salary supplement for participants in career plan--method of distribution--amounts--matching funds, contributions--review of career pay--tax levy authorized, when--use of funds.

Salary supplement for participants in career plan--method of distribution--amounts--matching funds, contributions--review of career pay--tax levy authorized, when--use of funds.

168.515. 1. Each teacher selected to participate in a career plan established under sections 168.500 to 168.515, who meets the requirements of such plan, may receive a salary supplement, the state's share of which shall be distributed under section 163.031, equal to the following amounts applied to the career ladder entitlement of section 163.031:

(1) Career stage I teachers may receive up to an additional one thousand five hundred dollars per school year;

(2) Career stage II teachers may receive up to an additional three thousand dollars per school year;

(3) Career stage III teachers may receive up to an additional five thousand dollars per school year. All teachers within each stage within the same school district shall receive equal salary supplements.

2. The state may make payments pursuant to section 163.031 to the local school district for the purpose of providing funding to the local school district for the payment of any salary supplements provided for in this section, subject to the availability of funds as appropriated each year and distributed on a matching basis where the percentage of state funding shall be forty percent and the percentage of local funding shall be sixty percent.

3. Not less than every fourth year, beginning with calendar year 1988, the general assembly, through the joint committee established under section 160.254, shall review the amount of the career pay provided for in this section to determine if any increases are necessary to reflect the increases in the cost of living which have occurred since the salary supplements were last reviewed or set.

4. To participate in the salary supplement program established under this section, a school district may submit to the voters of the district a proposition to increase taxes for this purpose. If a school district's current tax rate ceiling is at or above the rate from which an increase would require a two-thirds majority, the school board may submit to the voters of the district a proposition to reduce or eliminate the amount of the levy reduction resulting from section 164.013. If a majority of the voters voting thereon vote in favor of the proposition, the board may certify that seventy-five percent of the revenue generated from this source shall be used to implement the salary supplement program established under this section.

5. In no case shall a school district use state funds received under this section nor local revenue generated from a tax established under subsection 4 of this section to comply with the minimum salary requirements for teachers established pursuant to section 163.172.

(L. 1985 H.B. 463, A.L. 1993 H.B. 354 merged with S.B. 380, A.L. 1996 S.B. 795, et al., A.L. 2004 S.B. 968 and S.B. 969, A.L. 2005 H.B. 297 merged with S.B. 287, A.L. 2010 H.B. 1543)



Section 168.520 Career advancement program for personnel of state schools for the blind, deaf and severely disabled--salary supplement for participants.

Career advancement program for personnel of state schools for the blind, deaf and severely disabled--salary supplement for participants.

168.520. 1. For the purpose of providing career pay, which shall be a salary supplement for teachers, librarians, guidance counselors and certificated teachers who hold positions as school psychological examiners, parents-as-teachers educators, school psychologists, special education diagnosticians or speech pathologists in Missouri schools for the severely disabled, the Missouri School for the Blind and the Missouri School for the Deaf, there is hereby established a career advancement program which shall become effective no later than September 1, 1986. Participation in the career advancement program by teachers shall be voluntary.

2. The department of elementary and secondary education with the recommendation of teachers from the state schools, shall develop a career plan. This state career plan shall include, but need not be limited to, the provisions of state model career plans as contained in subsection 2 of section 168.500.

3. After a teacher who is duly employed by a state school qualifies and is selected for participation in the state career plan established under this section, such a teacher shall not be denied the career pay authorized by such plan except as provided in subdivisions (1), (2), and (3) of section 168.510.

4. Each teacher selected to participate in the career plan established under this section who meets the requirements of such plan shall receive a salary supplement as provided in subdivisions (1), (2), and (3) of subsection 1 of section 168.515.

5. The department of elementary and secondary education shall annually include within its budget request to the general assembly sufficient funds for the purpose of providing career pay as established under this section to those eligible teachers employed in Missouri schools for the severely disabled, the Missouri School for the Deaf, and the Missouri School for the Blind.

(L. 1985 H.B. 463, A.L. 1996 S.B. 795, et al., A.L. 2008 H.B. 1807)



Section 168.530 Reimbursement by department for coordinator, when.

Reimbursement by department for coordinator, when.

168.530. The department of elementary and secondary education shall not reimburse a school district for more than one A+ program coordinator per one thousand two hundred fifty students; however a school with up to one thousand five hundred students shall be reimbursed for only one A+ program coordinator.

(L. 2004 S.B. 968 and S.B. 969 § 1)



Section 168.700 Citation of law--definitions--repayment of loans, contracts for--coordinator position to be maintained--rulemaking authority--fund created, use of moneys.

Citation of law--definitions--repayment of loans, contracts for--coordinator position to be maintained--rulemaking authority--fund created, use of moneys.

168.700. 1. This act* shall be known, and may be cited, as the "Missouri Teaching Fellows Program".

2. As used in this section, the following terms shall mean:

(1) "Department", the Missouri department of higher education;

(2) "Eligible applicant", a high school senior who:

(a) Is a United States citizen;

(b) Has a cumulative grade point average ranking in the top ten percentile in their graduating class and scores in the top twenty percentile on either the ACT or SAT assessment; or has a cumulative grade point average ranking in the top twenty percentile in their graduating class and scores in the top ten percentile of the ACT or SAT assessment;

(c) Upon graduation from high school, attends a Missouri higher education institution and attains a teaching certificate and either a bachelors or graduate degree with a cumulative grade point average of at least three-point zero on a four-point scale or equivalent;

(d) Signs an agreement with the department in which the applicant agrees to engage in qualified employment upon graduation from a higher education institution for five years; and

(e) Upon graduation from the higher education institution, engages in qualified employment;

(3) "Qualified employment", employment as a teacher in a school located in a school district that is not classified as accredited by the state board of education at the time the eligible applicant signs their first contract to teach in such district. Preference in choosing schools to receive participating teachers shall be given to schools in such school districts with a higher-than-the-state-average of students eligible to receive a reduced lunch price under the National School Act, 42 U.S.C. Section 1751, et seq., as amended;

(4) "Teacher", any employee of a school district, regularly required to be certified under laws relating to the certification of teachers, except superintendents and assistant superintendents but including certified teachers who teach at the prekindergarten level within a prekindergarten program in which no fees are charged to parents or guardians.

3. Within the limits of amounts appropriated therefor, the department shall, upon proper verification to the department by an eligible applicant and the school district in which the applicant is engaged in qualified employment, enter into a one-year contract with eligible applicants to repay the interest and principal on the educational loans of the applicants or provide a stipend to the applicant as provided in subsection 4 of this section. The department may enter into subsequent one-year contracts with eligible applicants, not to total more than five such contracts. The fifth one-year contract shall provide for a stipend to such applicants as provided in subsection 4 of this section. If the school district becomes accredited at any time during which the eligible applicant is teaching at a school under a contract entered into pursuant to this section, nothing in this section shall preclude the department and the eligible applicant from entering into subsequent contracts to teach within the school district. An eligible applicant who does not enter into a contract with the department under the provisions of this subsection shall not be eligible for repayment of educational loans or a stipend under the provisions of subsection 4 of this section.

4. At the conclusion of each of the first four academic years that an eligible applicant engages in qualified employment, up to one-fourth of the eligible applicant's educational loans, not to exceed five thousand dollars per year, shall be repaid under terms provided in the contract. For applicants without any educational loans, the applicant may receive a stipend of up to five thousand dollars at the conclusion of each of the first four academic years that the eligible applicant engages in qualified employment. At the conclusion of the fifth academic year that an eligible applicant engages in qualified employment, a stipend in an amount equal to one thousand dollars shall be granted to the eligible applicant. The maximum of five thousand dollars per year and the stipend of one thousand dollars shall be adjusted annually by the same percentage as the increase in the general price level as measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially recorded by the United States Department of Labor or its successor agency. The amount of any repayment of educational loans or the issuance of a stipend under this subsection shall not exceed the actual cost of tuition, required fees, and room and board for the eligible applicant at the institution of higher education from which the eligible applicant graduated.

5. The department shall maintain a Missouri teaching fellows program coordinator position, the main responsibility of which shall be the identification, recruitment, and selection of potential students meeting the requirements of paragraph (b) of subdivision (2) of subsection 2 of this section. In selecting potential students, the coordinator shall give preference to applicants that represent a variety of racial backgrounds in order to ensure a diverse group of eligible applicants.

6. The department shall promulgate rules to enforce the provisions of this section, including, but not ** limited to, applicant eligibility, selection criteria, and the content of loan repayment contracts. If the number of applicants exceeds the revenues available for loan repayment or stipends, priority shall be to those applicants with the highest high school grade-point average and highest scores on the ACT or SAT assessments.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

8. There is hereby created in the state treasury the "Missouri Teaching Fellows Program Fund". The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Private donations, federal grants, and other funds provided for the implementation of this section shall be placed in the Missouri teaching fellows program fund. Upon appropriation, money in the fund shall be used solely for the repayment of loans and the payment of stipends under the provisions of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

9. Subject to appropriations, the general assembly shall include an amount necessary to properly fund this section, not to exceed one million dollars in any fiscal year. The maximum of one million dollars in any fiscal year shall be adjusted annually by the same percentage as the increase in the general price level as measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially recorded by the United States Department of Labor or its successor agency.

(L. 2007 S.B. 389)

Sunset date 8-28-13, see § 168.702

Termination date 9-01-14, see § 168.702

*"This act" (S.B. 389, 2007) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

**Word "be" appears in original rolls.



Section 168.702 Sunset provision

Sunset provision

168.702. Pursuant to section 23.253 of the Missouri sunset act:

(1) Any new program authorized under section 168.700 shall automatically sunset six years after August 28, 2007, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under section 168.700 shall automatically sunset twelve years after the effective date of the reauthorization of this act*; and

(3) Section 168.700 shall terminate on September first of the calendar year immediately following the calendar year in which a program authorized under section 168.700 is sunset.

(L. 2007 S.B. 389)

*"This act" (S.B. 389, 2007) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 168.745 Compensation package created--fund created.

Compensation package created--fund created.

168.745. 1. There is hereby created the "Teacher Choice Compensation Package" to permit performance-based salary stipends upon the decision of the teacher in a metropolitan school district as described in section 168.747 to reward teachers for objectively demonstrated superior performance.

2. There is hereby created the "Teacher Choice Compensation Fund" in the state treasury. The fund shall be administered by the department of elementary and secondary education. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180.

3. The teacher choice compensation fund shall consist of all moneys transferred to it under this section, and all moneys otherwise appropriated to or donated to it. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The general assembly shall annually appropriate five million dollars to the fund created in this section.

(L. 2009 S.B. 291)



Section 168.747 Eligibility for compensation package.

Eligibility for compensation package.

168.747. 1. To be eligible for the teacher choice compensation package, all classroom personnel in a metropolitan school district reported as a code forty, fifty, or sixty through the core data system of the department of elementary and secondary education shall opt out of his or her indefinite contract under section 168.221 for the duration of employment with the district. A teacher may decide to end his or her eligibility for the teacher choice stipend but may not resume permanent teacher status with that district. A probationary teacher may opt out of consideration for a permanent contract in the second or subsequent years of employment by the district to participate in the teacher choice compensation package but may not return to permanent status in that district or resume the process for qualification for an indefinite contract in that district. A teacher who has chosen the teacher choice compensation package and changes employment to another district may choose to resume the process for qualification for an indefinite contract in that district. The teacher choice compensation package shall only be available for teachers in a metropolitan school district.

2. Teachers shall qualify annually in October for the stipends described in section 168.749. Stipends shall be offered in five thousand dollar increments, up to fifteen thousand dollars, but shall not exceed fifty percent of a teacher's base salary, before deductions for retirement but including designated pay for additional duties such as coaching, sponsoring, or mentoring. Any stipend received under section 168.749 shall be in addition to the base salary to which the teacher would otherwise be entitled. Teachers receiving the stipend shall receive any pay and benefits received by teachers of similar training, experience, and duties. Such stipends shall not be considered compensation for retirement purposes.

3. Subject to appropriation, the department of elementary and secondary education shall make a payment to the district in the amount of the stipend, to be delivered as a lump sum in January following the October of qualification. If the amount appropriated is not enough to fund the total of five thousand dollar increment payments, the department may prorate the payments.

4. Every person employed by the district in a teaching position, regardless of the certification status of the person, who qualifies under any of the indicators listed in section 168.749 is eligible for the teacher choice compensation package. Teachers who are employed less than full-time are eligible for teacher choice stipends on a prorated basis. Any teacher who is dismissed for cause who has otherwise qualified for a teacher choice stipend shall forfeit the stipend for that year.

(L. 2009 S.B. 291)



Section 168.749 Eligibility for stipends, criteria.

Eligibility for stipends, criteria.

168.749. 1. Beginning with school year 2010-11, teachers who elect to participate in the teacher choice compensation package shall be eligible for stipends based on the following criteria:

(1) Score on a value-added test instrument or instruments. Such instruments shall be defined as those which give a reliable measurement of the skills and knowledge transferred to students during the time they are in a teacher's classroom and shall be selected by the school district from one or more of the following assessments:

(a) A list of recognized value-added instruments developed by the department of elementary and secondary education;

(b) Scores on the statewide assessments established under section 160.518 may be used for this purpose, and the department of elementary and secondary education shall develop a procedure for identifying the value added by teachers that addresses the fact that not all subjects are tested at all grade levels each year under the state assessment program;

(c) Scores on annual tests required by the federal Elementary and Secondary Education Act reauthorization of 2002 for third through eighth grade may be used as value-added instruments if found appropriate after consideration and approval by the state board of education;

(d) A district may choose an instrument after a public hearing of the district board of education on the matter, with the reasons for the selection entered upon the minutes of the meeting; provided, however, that this option shall not be available to districts after scores are established for paragraphs (a), (b), and (c) of this subdivision;

(2) Evaluations by principals or other administrators with expertise to evaluate classroom performance;

(3) Evaluations by parents and by students at their appropriate developmental level.

Model instruments for these evaluations shall be developed or identified by the department of elementary and secondary education. Districts may use such models, may use other existing models, or may develop their own instruments. A district that develops its own instrument shall not use that instrument as its sole method of evaluation.

2. The department of elementary and secondary education shall develop criteria for determining eligibility for stipend increments, including a range of target scores on assessments for use by the districts. The test-score options listed in subdivision (1) of subsection 1 of this section shall be given higher weight than the evaluation options listed in subdivisions (2) and (3) of subsection 1 of this section. The decision of individual districts about the qualifications for each increment based on the evaluations listed in subdivisions (2) and (3) of subsection 1 of this section and for value-added instruments for which target scores have not been developed by the department of elementary and secondary education may address the district's unique characteristics but shall require demonstrably superior performance on the part of the teacher, based primarily on improved student achievement while taking into account classroom demographics including but not limited to students' abilities, special needs, and class size.

(L. 2009 S.B. 291)



Section 168.750 Rulemaking authority.

Rulemaking authority.

168.750. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 168.745 to 168.749 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 S.B. 291)






Chapter 169 Teacher and School Employee Retirement Systems

Section 169.010 Definitions.

Definitions.

169.010. The following words and phrases, as used in sections 169.010 to 169.130, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated contributions" shall mean the sum of the annual contributions a member has made to the retirement system through deductions from the member's salary, plus interest compounded annually on each year's contributions from the end of the school year during which such contributions were made;

(2) "Board" shall mean the board of trustees provided for in sections 169.010 to 169.130;

(3) "Creditable service" shall mean prior service or membership service, or the sum of the two, if the member has both to the member's credit;

(4) "District" shall mean public school, as herein defined;

(5) "Employ" shall have a meaning agreeable with that herein given to employer and employee;

(6) "Employee" shall be synonymous with the term "teacher" as the same is herein defined;

(7) "Employer" shall mean the district that makes payment directly to the teacher or employee for such person's services;

(8) "Final average salary" shall mean the total compensation payable to a member for any three consecutive years of creditable service, as elected by the member, divided by thirty-six; with the proviso that any annual compensation entering into the total compensation shall not exceed twelve thousand six hundred dollars for any year prior to July 1, 1967; and with the proviso that the board may set a maximum percentage of increase in annual compensation from one year to the next in the final average salary period. In no instance shall the maximum percentage of increase in annual compensation from one year to the next in the final average salary period exceed ten percent. This limit will not apply to increases due to bonafide changes in position or employer increases required by state statute, or districtwide salary schedule adjustments for previously unrecognized education-related services;

(9) "Member" shall mean a person who holds membership in the retirement system;

(10) "Membership service" shall mean service rendered by a member of the retirement system after the system becomes operative, and may include a period of service in the Armed Forces of the United States as provided for in section 169.055;

(11) "Prior service" shall mean service rendered by a member of the retirement system before the system becomes operative, and may include service rendered by a member of the Armed Forces if the member was a teacher at the time the member was inducted, for which credit has been approved by the board of trustees;

(12) "Public school" shall mean any school conducted within the state under the authority and supervision of a duly elected district or city or town board of directors or board of education and the board of regents of the several state teachers' colleges, or state colleges, board of trustees of the public school retirement system of Missouri, and also the state of Missouri and each county thereof, to the extent that the state and the several counties are employers of teachers as herein designated;

(13) "Retirement allowance" shall mean a monthly payment for life during retirement;

(14) "Retirement system" or "system" shall mean the public school retirement system of Missouri created by sections 169.010 to 169.130;

(15) "Salary", "salary rate" or "compensation" shall mean the regular remuneration, including any payments made pursuant to sections 168.500 to 168.515, which is earned by a member as an employee of a district, but not including employer-paid fringe benefits except the value of employer-paid medical benefits (including dental and vision) for members, and not including employer-paid medical benefits (including dental and vision) for anyone other than the member, employer contributions to any deferred compensation plan, consideration for agreeing to terminate employment or other nonrecurring or unusual payments that are not a part of regular remuneration. The board by its rules may further define salary, salary rate and compensation in a manner consistent with this definition and with sections 169.010 to 169.141;

(16) "School year" shall mean the year from July first of one year to June thirtieth of next year, inclusive, which shall also be the fiscal year of the system;

(17) "Teacher" shall mean any person who shall be employed by any public school on a full-time basis and who shall be duly certificated under the law governing the certification of teachers; any person employed in the state department of elementary and secondary education or by the state board of education on a full-time basis who shall be duly certificated under the law governing the certification of teachers and who did not become a member of the Missouri state employees' retirement system pursuant to section 104.342; and persons employed by the board of trustees of the public school retirement system of Missouri on a full-time basis who shall be duly certified under the law governing the certification of teachers. The term "teacher" shall be synonymous with the term "employee" as defined in this section.

(L. 1945 p. 1353 § 1, A.L. 1945 p. 1378, A.L. 1945 p. 1381, A.L. 1949 p. 525, A.L. 1953 p. 480, A.L. 1957 p. 432, A.L. 1965 p. 288, A.L. 1967 p. 250, A.L. 1972 S.B. 491, A.L. 1977 S.B. 325, A.L. 1981 H.B. 33, et al., A.L. 1984 S.B. 407, A.L. 1987 H.B. 713, A.L. 1996 S.B. 857, A.L. 1997 S.B. 309, A.L. 1999 S.B. 308 & 314, A.L. 2005 H.B. 443, A.L. 2007 S.B. 406)



Section 169.020 System created, what districts included--trustees, appointment, terms, qualifications, election, duties--venue--audit, when--interest.

System created, what districts included--trustees, appointment, terms, qualifications, election, duties--venue--audit, when--interest.

169.020. 1. For the purpose of providing retirement allowances and other benefits for public school teachers, there is hereby created and established a retirement system which shall be a body corporate, shall be under the management of a board of trustees herein described, and shall be known as "The Public School Retirement System of Missouri". Such system shall, by and in such name, sue and be sued, transact all of its business, invest all of its funds, and hold all of its cash, securities, and other property. The system so created shall include all school districts in this state, except those in cities that had populations of four hundred thousand or more according to the latest United States decennial census, and such others as are or hereafter may be included in a similar system or in similar systems established by law and made operative; provided, that teachers in school districts of more than four hundred thousand inhabitants who are or may become members of a local retirement system may become members of this system with the same legal benefits as accrue to present members of such state system on the terms and under the conditions provided for in section 169.021. The system hereby established shall begin operations on the first day of July next following the date upon which sections 169.010 to 169.130 shall take effect.

2. The general administration and the responsibility for the proper operation of the retirement system and for making effective the provisions of sections 169.010 to 169.141 are hereby vested in a board of trustees of seven persons as follows: four persons to be elected as trustees by the members and retired members of the public school retirement system created by sections 169.010 to 169.141 and the public education employee retirement system created by sections 169.600 to 169.715; and three members appointed by the governor with the advice and consent of the senate. The first member appointed by the governor shall replace the commissioner of education for a term beginning August 28, 1998. The other two members shall be appointed by the governor at the time each member's, who was appointed by the state board of education, term expires.

3. Trustees appointed and elected shall be chosen for terms of four years from the first day of July next following their appointment or election, except that one of the elected trustees shall be a member of the public education employee retirement system and shall be initially elected for a term of three years from July 1, 1991. The initial term of one other elected trustee shall commence on July 1, 1992.

4. Trustees appointed by the governor shall be residents of school districts included in the retirement system, but not employees of such districts or a state employee or a state elected official. At least one trustee so appointed shall be a retired member of the public school retirement system or the public education employee retirement system. Three elected trustees shall be members of the public school retirement system and one elected trustee shall be a member of the public education employee retirement system.

5. The elections of the trustees shall be arranged for, managed and conducted by the board of trustees of the retirement system.

6. If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled.

7. Trustees of the retirement system shall serve without compensation but they shall be reimbursed for expenses necessarily incurred through service on the board of trustees.

8. Each trustee shall be commissioned by the governor, and before entering upon the duties of the trustee's office, shall take and subscribe to an oath or affirmation to support the Constitution of the United States, and of the state of Missouri and to demean himself or herself faithfully in the trustee's office. Such oath as subscribed to shall be filed in the office of secretary of state of this state.

9. Each trustee shall be entitled to one vote in the board of trustees. Four votes shall be necessary for a decision by the trustees at any meeting of the board of trustees. Unless otherwise expressly provided herein, a meeting need not be called or held to make any decision on a matter before the board. Each member must be sent by the executive director a copy of the matter to be decided with full information from the files of the board of trustees. The unanimous decision of four trustees may decide the issue by signing a document declaring their decision and sending such written instrument to the executive director of the board, provided that no other member of the board of trustees shall send a dissenting decision to the executive director of the board within fifteen days after such document and information was mailed to the trustee. If any member is not in agreement with four members the matter is to be passed on at a regular board meeting or a special meeting called for the purpose.

10. The board of trustees shall elect one of their number as chairman, and shall employ a full-time executive director, not one of their number, who shall be the executive officer of the board. Other employees of the board shall be chosen only upon the recommendation of the executive director.

11. The board of trustees shall employ an actuary who shall be its technical advisor on matters regarding the operation of the retirement system, and shall perform such duties as are essential in connection therewith, including the recommendation for adoption by the board of mortality and other necessary tables, and the recommendation of the level rate of contributions required for operation of the system.

12. As soon as practicable after the establishment of the retirement system, and annually thereafter, the actuary shall make a valuation of the system's assets and liabilities on the basis of such tables as have been adopted.

13. At least once in the three-year period following the establishment of the retirement system, and in each five-year period thereafter, the board of trustees shall cause to be made an actuarial investigation into the mortality, service, and compensation experience of the members and beneficiaries of the system, and shall make any changes in the mortality, service, and other tables then in use which the results of the investigation show to be necessary.

14. Subject to the limitations of sections 169.010 to 169.141 and 169.600 to 169.715, the board of trustees shall formulate and adopt rules and regulations for the government of its own proceedings and for the administration of the retirement system.

15. The board of trustees shall determine and decide all questions of doubt as to what constitutes employment within the meaning of sections 169.010 to 169.141 and 169.600 to 169.715, the amount of benefits to be paid to members, retired members, beneficiaries and survivors and the amount of contributions to be paid by employer and employee. The executive director shall notify by certified mail both employer and member, retired member, beneficiary or survivor interested in such determination. Any member, retired member, beneficiary or survivor, district or employer adversely affected by such determination, at any time within thirty days after being notified of such determination, may appeal to the circuit court of Cole County. Such appeal shall be tried and determined anew in the circuit court and such court shall hear and consider any and all competent testimony relative to the issues in the case, which may be offered by either party thereto. The circuit court shall determine the rights of the parties under sections 169.010 to 169.141 and 169.600 to 169.715 using the same standard provided in section 536.150, and the judgment or order of such circuit court shall be binding upon the parties and the board shall carry out such judgment or order unless an appeal is taken from such decision of the circuit court. Appeals may be had from the circuit court by the employer, member, retired member, beneficiary, survivor or the board, in the manner provided by the civil code.

16. The board of trustees shall keep a record of all its proceedings, which shall be open to public inspection. It shall prepare annually a comprehensive annual financial report, the financial section of which shall be prepared in accordance with applicable accounting standards and shall include the independent auditor's opinion letter. The report shall also include information on the actuarial status and the investments of the system. The reports shall be preserved by the executive director and made available for public inspection.

17. The board of trustees shall provide for the maintenance of an individual account with each member, setting forth such data as may be necessary for a ready determination of the member's earnings, contributions, and interest accumulations. It shall also collect and keep in convenient form such data as shall be necessary for the preparation of the required mortality and service tables and for the compilation of such other information as shall be required for the valuation of the system's assets and liabilities. All individually identifiable information pertaining to members, retirees, beneficiaries and survivors shall be confidential.

18. The board of trustees shall meet regularly at least twice each year, with the dates of such meetings to be designated in the rules and regulations adopted by the board. Such other meetings as are deemed necessary may be called by the chairman of the board or by any four members acting jointly.

19. The headquarters of the retirement system shall be in Jefferson City, where suitable office space, utilities and other services and equipment necessary for the operation of the system shall be provided by the board of trustees and all costs shall be paid from funds of the system. All suits or proceedings directly or indirectly against the board of trustees, the board's members or employees or the retirement system established by sections 169.010 to 169.141 or 169.600 to 169.715 shall be brought in Cole County.

20. The board may appoint an attorney or firm of attorneys to be the legal advisor to the board and to represent the board in legal proceedings, however, if the board does not make such an appointment, the attorney general shall be the legal advisor of the board of trustees, and shall represent the board in all legal proceedings.

21. The board of trustees shall arrange for adequate surety bonds covering the executive director. When approved by the board, such bonds shall be deposited in the office of the secretary of state of this state.

22. The board shall arrange for annual audits of the records and accounts of the system by a firm of certified public accountants.

23. The board by its rules may establish an interest charge to be paid by the employer on any payments of contributions which are delinquent. The rate charged shall not exceed the actuarially assumed rate of return on invested funds of the pertinent system.

(L. 1945 p. 1353 § 2, A.L. 1951 p. 520, A.L. 1953 p. 467, A.L. 1967 p. 250, A.L. 1973 H.B. 270, A.L. 1983 S.B. 3, A.L. 1990 H.B. 1347, et al., A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1998 S.B. 501, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265, A.L. 2013 H.B. 116)



Section 169.021 Transfer of teachers from urban district to state retirement system--procedure.

Transfer of teachers from urban district to state retirement system--procedure.

169.021. 1. Whenever two-thirds of the teachers of a school district having a population of more than seventy-five thousand and which has, pursuant to law, a local retirement system, shall file a petition with the board of trustees of the local retirement system and with the local board of education of such school district requesting that their membership in the local retirement system be transferred to the public school retirement system of Missouri, said petition if and when approved by the board of trustees of the local retirement system and the board of education of the local school district shall be transmitted to the board of trustees of the state retirement system. Thereupon at such time as all the terms and conditions of this section as apply to teachers, as hereinafter set forth, are fulfilled the board of trustees of the state retirement system shall in mutual agreement with the board of trustees of the local retirement system and the local board of education set a date which shall be not later than one year after the filing of the petition with the state system, upon which the local system shall be declared discontinued as to such teachers and all persons who are or may become teachers, as hereinbefore defined, in such local district shall be members of the state retirement system.

2. Prior to the date when the local system is discontinued as to teachers under the provision of this section, the board of trustees of the local retirement system shall transfer to the board of trustees of the public school retirement system of Missouri such moneys, bonds and evidences of indebtedness as represent the accumulated contributions of each teacher member of the local retirement system, but not in excess of the amount of the accumulated contributions of a teacher already a member of the state system with the same period of membership service and same annual salaries during such period, along with an equal amount representing contributions by the local board of education on account of such teachers; and these funds are to be credited by the board of trustees as have other contributions received by the public school retirement system of Missouri. If the accumulated contributions of any teacher member in the local retirement system are in excess of these requirements, such excess shall be refunded to the teacher by the local system.

3. There shall be further transferred to the state retirement system by the board of trustees of such local retirement system, if available from its funds, and if not by the board of education of the local school district from school district funds, an amount of money sufficient to place those teachers who so elect, on an equality of benefits with those originally becoming members of such state system, providing that any contributions from teachers transferred from such local retirement system due the state retirement system to equalize contributions previously made by teachers already members of the state system shall be paid to the board of trustees of the state system by the local school district and charged to such teacher's salary account and withheld by the local district in equal monthly installments during the succeeding school year. A like amount shall be transferred to the board of trustees of the state system by the board of trustees of such local retirement system, if available from its funds, and if not by the board of education of the local school district from school district funds. If the full amount as required by this subsection for any member is not paid to the board of trustees of the state system, such member shall receive no credit for prior service and shall receive credit only for such membership service as the amount paid in his behalf will provide.

4. All teachers who have been placed on retirement pursuant to the provisions of the law creating the local system previous to the date when the local system is discontinued as to teachers under the provisions of this section shall be entitled to receive from the state system after the discontinuance of the local system the same monthly benefits they were receiving from the local system; provided that prior to the date of discontinuance of the local system, the board of trustees of the local system shall pay to the extent of its available funds, and if such funds are insufficient, the board of education of the local district shall pay from school district funds to the board of trustees of the state system the amount necessary to maintain such monthly payments to retired teachers plus such amount as required to pay the benefits provided by the state system to all teachers of the local system who have attained age sixty-nine as of date of discontinuance but have not then retired, such amounts to be agreed to by the board of trustees of the two retirement systems and the board of education of the local school district; provided, however, that in school districts having a population of not less than two hundred thousand inhabitants, in lieu of the amount required to be paid because of the teachers of the local system who have attained age sixty-nine but have not retired an additional payment shall be made of the amount necessary to prevent an increase in the required contribution rate as provided for in section 169.030 as determined by the actuary of the public school retirement system of Missouri and as agreed to by the board of trustees of the two retirement systems and the board of education of the local school district.

5. Any amount to be paid the board of trustees of the state system by the board of education of the local school district in fulfillment of the conditions of this section may be paid in a lump sum or in installments within ten years from date of discontinuance of the local system with interest payable annually on the unpaid balance at the rate of two percent; provided, however, that in school districts having a population of not less than two hundred thousand, the period within which payment in installments may be made may be increased from ten to twenty-five years; provided, further, that in districts having a population of not less than two hundred thousand inhabitants the rate to be paid on unpaid balance shall be the average rate which the investments of the state system earn during the same year.

6. All employees in such school district having a population of more than seventy-five thousand and less than one hundred thousand, other than teachers and who are not on retirement, shall, upon two-thirds vote, withdraw therefrom and shall receive from the local retirement system the amount credited to their respective accounts, and equal amounts from funds contributed by the local school district; and each employee, other than a teacher, who is on retirement pursuant to provisions of the law creating the local retirement system, shall receive in lieu of all his rights and interest in such local retirement system an amount of money mutually agreed to by the local board of education and the annuitant. The effective date of dissolution of the local system under this subsection shall be fixed by the local board of education and the local retirement system.

7. All employees in school districts having a population of not less than two hundred thousand inhabitants other than certificated teachers and who are not on retirement shall continue to be members of the existing local retirement system subject to the right of withdrawal therefrom at any time, regardless of whether or not he continues to be an employee, with right to be paid on demand the amount of his accumulated contributions with interest standing to the credit of his individual account in the employees' contribution fund but without any right to again become a member of the system; and each employee of such school district other than certificated teachers who is on retirement pursuant to provisions of the law under which the local retirement system exists shall continue to be entitled to receive his retirement benefits in accordance with the terms and provisions of said system, and such local retirement system shall continue in force and effect with respect to such employees who are not certificated teachers until such time as all shall have withdrawn and all obligations to such retirants shall have been discharged or released; provided that any employee other than certificated teachers becoming such an employee after the effective date of the transfer of the certificated teachers to the state retirement system shall have the option of refraining from becoming a member of the local system; provided further if in any case where a certificated teacher, now a member of the local retirement system, is transferred to the state system his actual or potential retirement benefits would be less than the amounts he would have received from the local system if he had continued therein, the local retirement system or board of education shall make up the difference.

(L. 1951 p. 520, A.L. 1953 p. 467)



Section 169.022 Board of education in sections 169.020 and 169.021 defined.

Board of education in sections 169.020 and 169.021 defined.

169.022. For the purpose of sections 169.020 and 169.021, as amended, the phrase "board of education" shall with respect to school districts having a population of more than two hundred thousand be deemed to mean and refer to the board of directors of such school district.

(L. 1953 p. 467 § 3)



Section 169.030 Contributions by members and employees, exceptions--rate--withholding required--board to fix rate, conditions.

Contributions by members and employees, exceptions--rate--withholding required--board to fix rate, conditions.

169.030. 1. The funds required for the operation of the retirement system created by sections 169.010 to 169.141 shall come from contributions made in equal amounts by members of the system and their employers, except as provided for certain members and employers by section 104.342, and from such interest as may be derived from the investment of any part of such contributions. All contributions shall be transmitted to the board of trustees by employers in such manner and at such time as the board by rule shall require.

2. For each school year following the date on which the system becomes operative, each and every employer of one or more persons who are members of the system shall transmit to the board of trustees, in the manner and accompanied by such supporting data as the board shall prescribe, twice the amount that is deductible from the pay of such employee or employees during the school year. Failure or refusal to transmit such amount as required shall render the person or persons responsible therefor individually liable for twice the amount so withheld. Suits for the recovery of amounts for which individuals are thus rendered liable shall be instituted and prosecuted by the board of trustees in the name of the retirement system. In addition to such civil penalty, and not in lieu thereof, any person or persons made responsible for the payment of contributions who shall willfully and knowingly fail or refuse to transmit such contributions or any part thereof to the board of trustees shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than twenty-five dollars and not more than two hundred dollars, and each day such person or persons shall so fail or refuse to transmit such contributions shall be deemed a separate offense.

3. The contributions of members of the retirement system shall be collected by their employers through appropriate deductions from paychecks, except as provided for certain members and employers by section 104.342. The total amount deducted from the paychecks of members during any school year shall equal such a percent of their salary rates as may be required by the contribution rate then in effect. Contributions transmitted to the retirement system before February 20, 1996, based on salary rates which either included or excluded employer-paid medical benefits for members, shall be deemed to have been in compliance with this section. The retirement system shall not refund or adjust contributions or adjust benefit determinations with respect to any period before February 20, 1996, solely because of the treatment of employer-paid medical benefits for members. Effective December 31, 1995, compensation in excess of the limitations set forth in Section 401(a)(17) of Title 26 of the United States Code shall be disregarded for purposes of determining contributions under this section and calculating benefits paid by the public school retirement system of Missouri. The limitation on compensation for eligible employees shall not be less than the amount which was allowed to be taken into account under the system as in effect on July 1, 1993. For this purpose, an "eligible employee" is an individual who was a member of the system before July 1, 1996.

4. The board of trustees shall fix and certify to the employers the level rate of contribution subject to the following:

(1) The level rate of contribution for a fiscal year shall not exceed the level rate of contribution for the prior fiscal year by more than one-half percent;

(2) The board shall fix and certify to the employers the rate of contribution for a fiscal year no later than six months prior to the date such rate is to be effective;

(3) The board shall fix and certify to the employers the rate of contribution for a fiscal year based on an actuarial valuation of the system as of a date not earlier than the last day of the second prior fiscal year. Such actuarial valuation of the system shall be performed using processes and actuarial assumptions that are in accordance with actuarial standards of practice in effect at the time the valuation is performed, as promulgated by the actuarial standards board or its successor; provided that such actuarial valuation shall be based on the entry age normal actuarial cost method and an asset valuation method based on the market value of system assets that may provide for smoothing of investment gains and losses, and, further, that the level rate of contribution shall be the total of the normal cost rate and a rate which shall amortize the unfunded actuarial accrued liability over a period that shall not exceed thirty years from the date of the valuation, subject to the limitations of this subsection; and

(4) Not less than once every ten years the board shall have an actuary, other than the actuary performing the actuarial valuation pursuant to this section, review such actuarial valuation and perform an additional valuation of the system.

5. Regardless of the provisions of any law governing compensation and contracts, every teacher or employee shall be deemed to consent and agree to the deductions provided herein. Payment of salary or compensation less such deduction shall be a full and complete discharge of all salary or compensation claims and demands during the period covered by such payment, except as to the benefits provided under sections 169.010 to 169.141.

6. Notwithstanding any other provision of sections 169.010 to 169.141 to the contrary, no legislation shall be enacted after July 1, 2003, that increases benefits provided to members or retirees of the public school retirement system of Missouri above that which may be funded using a rate of contribution of ten and one-half percent as determined using an actuarial valuation as provided in subsection 4 of this section; provided that, notwithstanding the provision of this subsection, legislation may be enacted after July 1, 2003, that provides for an extension of time within which a member may make an election pursuant to subdivisions (3) to (8) of subsection 1 of section 169.070.

(L. 1945 p. 1353 § 3, A.L. 1949 p. 525, A.L. 1953 p. 480, A.L. 1957 p. 432, A.L. 1965 p. 288, A.L. 1967 p. 250, A.L. 1972 S.B. 491, A.L. 1977 H.B. 477, A.L. 1990 H.B. 1347, et al., A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1996 S.B. 857, A.L. 2003 H.B. 346 & 174)



Section 169.033 Contributions by members may be required to be credited to members' accounts by employer, board may adopt plan.

Contributions by members may be required to be credited to members' accounts by employer, board may adopt plan.

169.033. The board of trustees by regulation may adopt a plan wherein each and every employer included within the retirement system shall specify that contributions withheld from compensation to members are being paid directly to the retirement system by the employer and that the members had no option to receive the contributions directly. These contributions shall be credited to member accounts as required by law, shall be included in the individual member salaries reported to the retirement system, and shall in all ways be considered member contributions.

(L. 1989 S.B. 146)

Effective 6-14-89



Section 169.035 Additional deposits by members, when.

Additional deposits by members, when.

169.035. A member may at the member's option, and under such regulations as the board of trustees may adopt, deposit additional sums in multiples of twenty-five dollars but not to exceed in total in any one year ten percent of the compensation on which contributions were collected during that year. Such deposits, together with interest thereon compounded in the same manner and at the same rate as for the member's contributions, shall be available to provide at the date of the member's retirement at net rates based on the actuarial assumptions then in use, a retirement allowance in addition to that provided pursuant to section 169.070. In the event of the death of a member before receiving a retirement allowance, the total amount of such accumulated deposits with interest shall be paid to the member's beneficiary, or to the member's estate if there is no beneficiary. In the event of the termination of membership before the member receives a retirement allowance, the member shall be paid the total amount of such accumulated deposits with interest if the member has contributed for more than five years, but without interest if the member has contributed for not more than five years. Such deposits may be withdrawn without interest by a member prior to the member's retirement when the member is not terminating the member's membership, in accordance with regulations of the board of trustees. In case a retired member who is receiving such an additional retirement allowance pursuant to this section dies without having received in additional retirement allowances an amount equal to the amount of the member's accumulated deposits at retirement, the difference shall be paid to the member's beneficiary, or to the member's estate if there is no beneficiary. The option provided by this section shall apply only to members who have elected to begin such deposits before September 1, 1996.

(L. 1953 p. 480 § 169.030, A.L. 1996 S.B. 860)



Section 169.040 Funds of retirement system, how invested--delegation of investment authority--investments, manner of making, form--designated depository--electronic funds transfer required--closed meetings authorized, when.

Funds of retirement system, how invested--delegation of investment authority--investments, manner of making, form--designated depository--electronic funds transfer required--closed meetings authorized, when.

169.040. 1. All funds arising from the operation of sections 169.010 to 169.141 shall belong to the retirement system herein created and shall be controlled by the board of trustees of that system which board shall provide for the collection of such funds, shall see that they are safely preserved, and shall permit their disbursement only for the purposes herein authorized. Such funds and all other funds received by the retirement system are declared and shall be deemed to be the moneys and funds of the retirement system and not revenue collected or moneys received by the state and shall not be commingled with state funds.

2. The board shall invest all funds under its control which are in excess of a safe operating balance. The funds shall be invested only in those investments which a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims, as provided in section 105.688. The board of trustees may delegate to duly appointed investment counselors authority to act in place of the board in the investment and reinvestment of all or part of the moneys of the system, and may also delegate to such counselors the authority to act in place of the board in the holding, purchasing, selling, assigning, transferring or disposing of any or all of the securities and investments in which such moneys shall have been invested, as well as the proceeds of such investments and such moneys. Such investment counselors shall be registered as investment advisors with the United States Securities and Exchange Commission. In exercising or delegating its investment powers and authority, members of the board shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision. No member of the board shall be liable for any action taken or omitted with respect to the exercise of, or delegation of, these powers and authority if such member shall have discharged the duties of his or her position in good faith and with that degree of diligence, care and skill which a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims.

3. Notwithstanding the provisions of section 105.662, the board may set up and maintain a public school and education employee retirement systems of Missouri investment fund account in which investment and reinvestment of all or part of the moneys of the system may be placed and be available for investment purposes. For the purpose of investing the funds of the retirement system, the funds may be combined with the funds of the public education employee retirement system of Missouri, but the funds of each system shall be accounted for separately and for all other reporting purposes shall be separate. The board of trustees may promulgate such rules and regulations consistent with the provisions of this section and section 169.630 as deemed necessary for its proper administration, pursuant to the provisions of this section and this chapter. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

4. No investment transaction authorized by the board shall be handled by any company or firm in which a member of the board has an interest, nor shall any member of the board profit directly or indirectly from any such investment. All investments shall be made for the account of the retirement system, and any securities or other properties obtained by the board of trustees may be held by a custodian in the name of the retirement system, or in the name of a nominee in order to facilitate the expeditious transfer of such securities or other property. Such securities or other properties which are not available in registered form may be held in bearer form or in book entry form. The retirement system is further authorized to deposit, or have deposited for its account, eligible securities in a central depository system or clearing corporation or in a federal reserve bank under a book entry system as defined in the Uniform Commercial Code, sections 400.8-102 and 400.8-109. When such eligible securities of the retirement system are so deposited with a central depository system they may be merged and held in the name of the nominee of such securities depository and title to such securities may be transferred by bookkeeping entry on the books of such securities depository or federal reserve bank without physical delivery of the certificates or documents representing such securities.

5. With appropriate safeguards against loss by the system in any contingency, the board may designate a bank or trust company to serve as a depository of system funds and intermediary in the investment of those funds and payment of system obligations.

6. All retirement allowances or other periodic payments paid by the board shall be paid to recipients of such payments by electronic funds transfer, unless another method has been determined by the board to be appropriate. Each recipient of retirement allowances or other periodic payments shall designate a financial institution or other authorized payment agent and provide the board information necessary for the recipient to receive electronic funds transfer payments through the institution or agent designated. This subsection shall apply to retirement allowances and other periodic payments first paid on or after January 1, 1998, and shall apply to all retirement allowances and other periodic payments on and after January 1, 1999.

7. The board of trustees may deliberate about, or make tentative or final decisions on, investments or other financial matters in a closed meeting under chapter 610 if disclosure of the deliberations or decisions would jeopardize the ability to implement a decision or to achieve investment objectives. A record of the retirement system that discloses deliberations about, or a tentative decision on, investments or other financial matters is not a public record under chapter 610 to the extent and so long as its disclosure would jeopardize the ability to implement a decision or to achieve investment objectives.

(L. 1945 p. 1353 § 4, A.L. 1951 p. 510, A.L. 1957 p. 432, A.L. 1961 p. 365, A.L. 1975 S.B. 149, A.L. 1984 S.B. 407, A.L. 1990 H.B. 1347, et al., A.L. 1995 S.B. 378, A.L. 1997 S.B. 309, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265)

CROSS REFERENCE:

Multinational banks, securities and obligation of, investment in, when, 409.950



Section 169.045 Bank deposits of system, how secured.

Bank deposits of system, how secured.

169.045. Any money belonging to the public school retirement system of Missouri which is deposited in any bank or trust company shall be secured by the deposit with and for said retirement system of securities of like kind and value as required by section 30.270 as security for the safekeeping and payment of deposits by the state treasurer.

(L. 1959 H.B. 227 § 1)



Section 169.050 Membership--prior service credit, withdrawal--reinstatement contributions.

Membership--prior service credit, withdrawal--reinstatement contributions.

169.050. 1. On and after the effective date of sections 169.010 to 169.140, all employees as defined in sections 169.010 to 169.141 of districts included in the retirement system thereby created shall be members of the system by virtue of their employment, except as provided by section 104.342. Individuals who qualify as independent contractors under the common law and are treated as such by their employer shall not be considered employees for purposes of membership in or contributions to the retirement system.

2. Any person who becomes a member before the end of the school year next following the date on which the system becomes operative may claim credit for service rendered as an employee in Missouri prior to such operative date, or for service rendered in the Armed Forces of the United States during a period of war, the same as if the person were a teacher, provided the person was a teacher in Missouri at the time the person was inducted, by filing with the board of trustees, within such time as the board may specify, a complete and detailed record of the service for which credit is claimed, together with such supporting evidence as the board may require for verification of the record. To the extent that the board finds the record correct, it shall credit the claimant with prior service and shall notify the claimant of its decision, but the amount of such credit shall not exceed thirty years.

3. No prior service credit shall be granted to any person who becomes a member after the first year of the system's operation, except as provided in subsection 5 of this section unless that person's failure to become a member before or during that year was due either to service in the Armed Forces of the United States or to attendance at a recognized educational institution for professional improvement; provided, that the board of trustees may grant prior service credit to a teacher who taught prior to August 1, 1945, if the teacher returns to teaching before July 1, 1950, and if such teacher teaches in the public schools of Missouri not less than seven years after returning before retirement, or the board of trustees may grant prior service credit to a teacher who taught prior to August 1, 1945, if the teacher returns to teaching and teaches at least one-half of the number of years between July 1, 1946, and age sixty but not less than seven years after returning before retirement, except that a member who will have thirty-five or more years of teaching service in Missouri at retirement shall be required to teach not less than three years after returning and before retirement. A person serving in the Armed Forces of the United States shall have the same right to prior service credit as one who became a member before the end of the first year of the system's operation, if the person becomes a member within one year of the date of the person's discharge from such service or within one year of such date plus time spent as a student in a standard college or university in further preparation for service as a public school employee. A person attending a recognized educational institution for the person's professional improvement shall have the same right to prior service credit as one who became a member before the end of the first year of the system's operation, if the person becomes a member within three years following the date on which the system became operative, and within one year of the date on which the person's attendance at such institution ceased.

4. Membership shall be terminated by failure of a member to earn any membership credit as a public school employee under this system for five consecutive school years, by death, withdrawal of contributions, or retirement.

5. If a member withdraws or is refunded the member's contributions, the member shall thereby forfeit any creditable service the member may have; provided, however, if such person again becomes a member of the system, the person may elect to reinstate the creditable service forfeited at times of previous withdrawals or refunds. The reinstatement shall be effected by the member paying to the retirement system with interest the total amount of accumulated contributions withdrawn by the member or refunded to the member with respect to the service being reinstated. A member may reinstate less than the total service previously forfeited, in accordance with rules promulgated by the board of trustees. The payment shall be completed prior to termination of membership with the retirement system with interest on the unpaid balance; provided, however, that if a member is retired on disability before completing such payments, the balance due with interest may be deducted from the member's disability retirement allowance.

(L. 1945 p. 1353 § 5, A.L. 1945 p. 1381 § 5, A.L. 1949 p. 525, A.L. 1953 p. 480, A.L. 1957 p. 432, A.L. 1967 p. 250, A.L. 1978 S.B. 906, A.L. 1979 S.B. 38, A.L. 1981 H.B. 33, et al., A.L. 1984 S.B. 407, A.L. 1987 H.B. 558, et al., A.L. 1988 H.B. 1100, et al., A.L. 1990 H.B. 1347, et al., A.L. 1992 S.B. 499, et al., A.L. 1996 S.B. 860, A.L. 1997 S.B. 309, A.L. 1998 S.B. 733, A.L. 2003 H.B. 346 & 174)



Section 169.055 Purchase of equivalent service, leave of absence--part-time teachers may receive creditable service, when.

Purchase of equivalent service, leave of absence--part-time teachers may receive creditable service, when.

169.055. 1. A member who is assigned to a leave of absence by the member's employer, with compensation provided in the contract of employment for the leave period to be not less than fifty percent of the amount which would have been paid had the member not been on leave, may acquire creditable service for the period of leave. A member may elect to receive credit for the time spent on leave of absence at the time of the leave of absence and shall retain continued membership in the system during the leave period provided the full contributions are withheld and remitted on the basis of the compensation which would have been received if the member had not been on leave of absence and the employer's matching amount is remitted on the basis of the same amount of compensation which would have been paid if the member had not been on leave of absence.

2. Notwithstanding any provision of this chapter to the contrary, any person employed as of August 28, 1993, by the department of elementary and secondary education whose employment is covered by the retirement system provided by sections 169.010 to 169.141, and who without terminating that employment subsequently becomes a part-time employee of that department in a position requiring services for at least twenty hours per week on a regular basis, may elect within ninety days of August 28, 1993, or within ninety days of the date upon which the part-time employment begins, whichever is later, to be covered by that retirement system and shall receive pro rata creditable service with that retirement system for such part-time employment. Credit shall not be allowable in both that retirement system and another Missouri public retirement system for such employment.

(L. 1945 p. 1353 § 5, A.L. 1945 p. 1381 § 5, A.L. 1949 p. 525, A.L. 1953 p. 480 § 169.050, A.L. 1957 p. 432, A.L. 1967 p. 250, A.L. 1981 H.B. 33, et al., A.L. 1984 H.B. 1470, A.L. 1985 H.B. 463, A.L. 1986 S.B. 616, A.L. 1987 H.B. 558, et al., A.L. 1988 H.B. 1100, et al., A.L. 1989 H.B. 610 merged with S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 1992 H.B. 926, A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860)

Effective 7-1-98



Section 169.056 Private school, defined--membership credit for service in private school, purchase, payment, requirements.

Private school, defined--membership credit for service in private school, purchase, payment, requirements.

169.056. 1. Members who have accrued at least one year of membership service credit for employment in a position covered by this retirement system and who have covered employment with this retirement system following the service for which credit is being purchased may purchase membership service credit under the circumstances, terms and conditions provided in this section. With respect to each such purchase authorized by this section the following provisions apply:

(1) The purchase shall be effected by the member paying to the retirement system the amount the member would have contributed and the amount the employer would have contributed had such member been an employee for the number of years for which the member is electing to purchase credit, and had the member's compensation during such period been the highest annual salary rate on record with the retirement system on the date of election to purchase credit. For purposes of this section, "annual salary rate" means the annual salary rate for full-time service for the position of employment. The contribution rate used in determining the amount to be paid shall be the contribution rate in effect on the date of election to purchase credit. Notwithstanding the provisions of this subsection, for all elections to purchase credit received by the retirement system on or after January 1, 2006, the member shall receive credit based on the amount paid by the member for such credit and received by the retirement system by the close of business on June thirtieth of each year. In lieu of charging the member interest on such purchase of credit, the amount to be paid by the member for any remaining credit the member has elected to purchase but has not paid for by September thirtieth of each year shall be recalculated on the following October first using the contribution rate in effect on that July first and the highest salary of record for the member as of that July first. For all elections to purchase credit received by the retirement system prior to January 1, 2006, the retirement system shall determine the cost of such purchase using the calculation method in effect for elections to purchase credit received by the retirement system on or after January 1, 2006, provided that the member shall have a one-time, irrevocable option to continue to have the cost of such purchase be determined using the calculation method in effect at the time of such election to purchase such credit. To be effective, such option must be elected by the member on a form approved by the retirement system and such form must be received by the retirement system by the close of business on June 30, 2006. The retirement system may prohibit a purchase, impose additional requirements for making a purchase, or limit the amount of credit purchased if necessary for the retirement system to comply with federal law, including but not limited to the provisions of Section 415 of Title 26 of the United States Code. The board of trustees may promulgate such rules and regulations consistent with the provisions of this section deemed necessary for its proper administration, pursuant to the provisions of this section and this chapter. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void;

(2) Membership service credit purchased pursuant to this section shall be deemed to be membership service in Missouri for purposes of subsection 8 of section 169.070;

(3) An election to purchase membership service credit pursuant to this section and payment for the purchase shall be completed prior to termination of membership with the retirement system with interest on the unpaid balance;

(4) Members may purchase membership service credit in increments of one-tenth of a year, and multiple elections to purchase may be made;

(5) Additional terms and conditions applicable to purchase made pursuant to this section including, but not limited to, minimum payments, payment schedules and provisions applicable when a member fails to complete payment may be set by rules of the board.

2. Membership service credit shall not be allowed pursuant to this section or sections 169.570 and 169.577 which exceeds in length the member's membership service credit for employment in a position covered by this system, and in no event may the member receive membership service credit with both this system and another public retirement system for the same service.

3. A member who was employed for at least twenty hours per week on a regular basis by a public school district, public community college, public college, or public university, either inside or outside of this state, may elect to purchase equivalent membership service credit.

4. A member who has served in the Armed Forces of the United States of America and who was discharged or separated from the Armed Forces by other than a dishonorable discharge may elect to purchase membership service for the period of active duty service in the Armed Forces.

5. Any member granted unpaid maternity or paternity leave for a period, from a position covered by the retirement system, who returned to employment in such a position, may elect to purchase membership service credit for the period of leave.

6. Any member who is or was certified as a vocational-technical teacher on the basis of having a college degree or who was required to have a period of work experience of at least two years in the area of the subject being taught in order to qualify for such certification may, upon written application to the board, purchase equivalent membership service credit for such work experience which shall not exceed the two years necessary for certification if the work experience was in the area that the member taught or is teaching and was completed in two years.

7. Any member who had membership service credit with the public education employee retirement system of Missouri governed by sections 169.600 to 169.715 but which membership service credit was forfeited by withdrawal or refund may elect to purchase credit for such service. The public education employee retirement system of Missouri shall transfer to this system an amount equal to the employer contributions for the forfeited service being purchased, plus interest, which shall be applied to reduce the amount the member would otherwise pay for the purchase, provided that the amount transferred shall not exceed one-half of the purchase cost.

8. A member may elect to purchase membership service credit for service rendered while on leave from an employer, as defined in section 169.010, for a not-for-profit corporation or agency whose primary purpose is support of education or education research, if the member was employed by that organization to serve twenty or more hours per week on a regular basis.

9. A member who was employed by a private school, private community college, private college, or private university, either inside or outside of this state, for at least twenty hours per week on a regular basis, may elect to purchase equivalent membership service credit for such service rendered.

10. A member who was employed in nonfederal public employment for at least twenty hours a week on a regular basis shall be permitted to purchase equivalent creditable service in the retirement system for such employment subject to provisions of this section.

11. A member who, while eighteen years of age or older, was employed in a position covered by Social Security for at least twenty hours a week on a regular basis shall be permitted to purchase equivalent creditable service in the retirement system for such employment subject to provisions of this section.

(L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1998 S.B. 733, A.L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265)



Section 169.060 Retirement and disability.

Retirement and disability.

169.060. 1. On and after the first day of July next following the operative date, any member who is sixty or more years of age and whose creditable service is five years or more, or whose sum of age and creditable service equals eighty years or more, or who has attained age fifty-five and whose creditable service is twenty-five years or more, or whose creditable service is thirty years or more regardless of age, may retire upon written application to the board of trustees and receive the full retirement benefits on the member's creditable service. Any other member whose creditable service is twenty-five or more years, or who has attained age fifty-five and whose creditable service is at least five years but less than twenty-five years, may retire upon written application to the board of trustees and receive the actuarial equivalent of the benefit to which the member would be entitled if the member was sixty years of age.

2. On and after the first day of July next following the operative date, any member who is teaching in a district included in the retirement system at the time the member becomes disabled, or who has taught in such a district at some time in the twelve months immediately preceding the member becoming disabled, and whose disability is traceable to an injury or sickness which was sustained or commenced prior to the cessation of such teaching, and whose age is less than sixty and whose creditable service in districts included in the retirement system is five years or more, may be retired with disability benefits as provided in sections 169.010 to 169.141 upon written application to the board of trustees, if the member is incapacitated because of physical or mental disability as such disability is herein defined. If such disability shall cease to exist before the recipient of such benefits reaches age sixty, the member's membership status as of the date of the member's disability retirement shall be restored. If the member seeks, before becoming eligible for such retirement allowance, to withdraw the member's accumulated contributions, the total of such disability payments shall be deducted from the amount otherwise due the member.

3. Disability, as a basis for retirement, shall render the individual incapable of earning a livelihood in any occupation and shall be of such a nature as to warrant the assumption that it will be permanent. Whether or not such disability exists in any case shall be adjudged in the manner provided in subsection 15 of section 169.020 by the board of trustees on the basis of reports made by two or more physicians selected by the board to examine the member. Until the member reaches age sixty, the recipient of a disability retirement allowance may be required to submit to periodic examinations by physicians selected by the board, and if any such examination shows that the recipient is no longer incapable of earning a livelihood in any occupation, the member's disability retirement shall be terminated. For the purposes of adjustments to Social Security Administration disability benefits pursuant to 20 CFR 404.408 any member receiving disability benefits pursuant to this section who is at least fifty-five years of age and whose creditable service is at least twenty-five years shall be considered to be receiving a normal retirement benefit pursuant to this section.

(L. 1945 p. 1353 § 6, A.L. 1953 p. 480, A.L. 1957 p. 432, A.L. 1967 p. 250, A.L. 1972 S.B. 491, A.L. 1975 S.B. 149, A.L. 1977 H.B. 477, A.L. 1979 S.B. 40, A.L. 1984 S.B. 407, A.L. 1987 H.B. 558, et al., A.L. 1991 S.B. 242, et al., A.L. 1995 S.B. 378, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 169.070 Retirement allowances, how computed, election allowed, time period--options--effect of federal O.A.S.I. coverage--cost-of-living adjustment authorized--limitation of benefits--employment of special consultant, compensation, minimum benefits.

Retirement allowances, how computed, election allowed, time period--options--effect of federal O.A.S.I. coverage--cost-of-living adjustment authorized--limitation of benefits--employment of special consultant, compensation, minimum benefits.

169.070. 1. The retirement allowance of a member whose age at retirement is sixty years or more and whose creditable service is five years or more, or whose sum of age and creditable service equals eighty years or more, or who has attained age fifty-five and whose creditable service is twenty-five years or more or whose creditable service is thirty years or more regardless of age, may be the sum of the following items, not to exceed one hundred percent of the member's final average salary:

(1) Two and five-tenths percent of the member's final average salary for each year of membership service;

(2) Six-tenths of the amount payable for a year of membership service for each year of prior service not exceeding thirty years.

In lieu of the retirement allowance otherwise provided in subdivisions (1) and (2) of this subsection, a member may elect to receive a retirement allowance of:

(3) Two and four-tenths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-nine years or more but less than thirty years, and the member has not attained age fifty-five;

(4) Two and thirty-five-hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-eight years or more but less than twenty-nine years, and the member has not attained age fifty-five;

(5) Two and three-tenths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-seven years or more but less than twenty-eight years, and the member has not attained age fifty-five;

(6) Two and twenty-five-hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-six years or more but less than twenty-seven years, and the member has not attained age fifty-five;

(7) Two and two-tenths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-five years or more but less than twenty-six years, and the member has not attained age fifty-five;

(8) Between July 1, 2001, and July 1, 2014, two and fifty-five hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is thirty-one years or more regardless of age.

2. In lieu of the retirement allowance provided in subsection 1 of this section, a member whose age is sixty years or more on September 28, 1975, may elect to have the member's retirement allowance calculated as a sum of the following items:

(1) Sixty cents plus one and five-tenths percent of the member's final average salary for each year of membership service;

(2) Six-tenths of the amount payable for a year of membership service for each year of prior service not exceeding thirty years;

(3) Three-fourths of one percent of the sum of subdivisions (1) and (2) of this subsection for each month of attained age in excess of sixty years but not in excess of age sixty-five.

3. (1) In lieu of the retirement allowance provided either in subsection 1 or 2 of this section, collectively called "option 1", a member whose creditable service is twenty-five years or more or who has attained the age of fifty-five with five or more years of creditable service may elect in the member's application for retirement to receive the actuarial equivalent of the member's retirement allowance in reduced monthly payments for life during retirement with the provision that:

Option 2. Upon the member's death the reduced retirement allowance shall be continued throughout the life of and paid to such person as has an insurable interest in the life of the member as the member shall have nominated in the member's election of the option, and provided further that if the person so nominated dies before the retired member, the retirement allowance will be increased to the amount the retired member would be receiving had the retired member elected option 1;

OR

Option 3. Upon the death of the member three-fourths of the reduced retirement allowance shall be continued throughout the life of and paid to such person as has an insurable interest in the life of the member and as the member shall have nominated in an election of the option, and provided further that if the person so nominated dies before the retired member, the retirement allowance will be increased to the amount the retired member would be receiving had the member elected option 1;

OR

Option 4. Upon the death of the member one-half of the reduced retirement allowance shall be continued throughout the life of, and paid to, such person as has an insurable interest in the life of the member and as the member shall have nominated in an election of the option, and provided further that if the person so nominated dies before the retired member, the retirement allowance shall be increased to the amount the retired member would be receiving had the member elected option 1;

OR

Option 5. Upon the death of the member prior to the member having received one hundred twenty monthly payments of the member's reduced allowance, the remainder of the one hundred twenty monthly payments of the reduced allowance shall be paid to such beneficiary as the member shall have nominated in the member's election of the option or in a subsequent nomination. If there is no beneficiary so nominated who survives the member for the remainder of the one hundred twenty monthly payments, the total of the remainder of such one hundred twenty monthly payments shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the last person, in that order of precedence, to receive a monthly allowance in a lump sum payment. If the total of the one hundred twenty payments paid to the retired individual and the beneficiary of the retired individual is less than the total of the member's accumulated contributions, the difference shall be paid to the beneficiary in a lump sum;

OR

Option 6. Upon the death of the member prior to the member having received sixty monthly payments of the member's reduced allowance, the remainder of the sixty monthly payments of the reduced allowance shall be paid to such beneficiary as the member shall have nominated in the member's election of the option or in a subsequent nomination. If there is no beneficiary so nominated who survives the member for the remainder of the sixty monthly payments, the total of the remainder of such sixty monthly payments shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the last person, in that order of precedence, to receive a monthly allowance in a lump sum payment. If the total of the sixty payments paid to the retired individual and the beneficiary of the retired individual is less than the total of the member's accumulated contributions, the difference shall be paid to the beneficiary in a lump sum.

(2) The election of an option may be made only in the application for retirement and such application must be filed prior to the date on which the retirement of the member is to be effective. If either the member or the person nominated to receive the survivorship payments dies before the effective date of retirement, the option shall not be effective, provided that:

(a) If the member or a person retired on disability retirement dies after acquiring twenty-five or more years of creditable service or after attaining the age of fifty-five years and acquiring five or more years of creditable service and before retirement, except retirement with disability benefits, and the person named by the member as the member's beneficiary has an insurable interest in the life of the deceased member, the designated beneficiary may elect to receive either survivorship benefits under option 2 or a payment of the accumulated contributions of the member. If survivorship benefits under option 2 are elected and the member at the time of death would have been eligible to receive an actuarial equivalent of the member's retirement allowance, the designated beneficiary may further elect to defer the option 2 payments until the date the member would have been eligible to receive the retirement allowance provided in subsection 1 or 2 of this section;

(b) If the member or a person retired on disability retirement dies before attaining age fifty-five but after acquiring five but fewer than twenty-five years of creditable service, and the person named as the member's beneficiary has an insurable interest in the life of the deceased member, the designated beneficiary may elect to receive either a payment of the member's accumulated contributions, or survivorship benefits under option 2 to begin on the date the member would first have been eligible to receive an actuarial equivalent of the member's retirement allowance, or to begin on the date the member would first have been eligible to receive the retirement allowance provided in subsection 1 or 2 of this section.

4. If the total of the retirement or disability allowance paid to an individual before the death of the individual is less than the accumulated contributions at the time of retirement, the difference shall be paid to the beneficiary of the individual, or to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the individual in that order of precedence. If an optional benefit as provided in option 2, 3 or 4 in subsection 3 of this section had been elected, and the beneficiary dies after receiving the optional benefit, and if the total retirement allowance paid to the retired individual and the beneficiary of the retired individual is less than the total of the contributions, the difference shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the beneficiary, in that order of precedence, unless the retired individual designates a different recipient with the board at or after retirement.

5. If a member dies and his or her financial institution is unable to accept the final payment or payments due to the member, the final payment or payments shall be paid to the beneficiary of the member or, if there is no beneficiary, to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the member, in that order of precedence, unless otherwise stated. If the beneficiary of a deceased member dies and his or her financial institution is unable to accept the final payment or payments, the final payment or payments shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the member, in that order of precedence, unless otherwise stated.

6. If a member dies before receiving a retirement allowance, the member's accumulated contributions at the time of the death of the member shall be paid to the beneficiary of the member or, if there is no beneficiary, to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or to the estate of the member, in that order of precedence; except that, no such payment shall be made if the beneficiary elects option 2 in subsection 3 of this section, unless the beneficiary dies before having received benefits pursuant to that subsection equal to the accumulated contributions of the member, in which case the amount of accumulated contributions in excess of the total benefits paid pursuant to that subsection shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the beneficiary, in that order of precedence.

7. If a member ceases to be a public school employee as herein defined and certifies to the board of trustees that such cessation is permanent, or if the membership of the person is otherwise terminated, the member shall be paid the member's accumulated contributions with interest.

8. Notwithstanding any provisions of sections 169.010 to 169.141 to the contrary, if a member ceases to be a public school employee after acquiring five or more years of membership service in Missouri, the member may at the option of the member leave the member's contributions with the retirement system and claim a retirement allowance any time after reaching the minimum age for voluntary retirement. When the member's claim is presented to the board, the member shall be granted an allowance as provided in sections 169.010 to 169.141 on the basis of the member's age, years of service, and the provisions of the law in effect at the time the member requests the member's retirement to become effective.

9. The retirement allowance of a member retired because of disability shall be nine-tenths of the allowance to which the member's creditable service would entitle the member if the member's age were sixty, or fifty percent of one-twelfth of the annual salary rate used in determining the member's contributions during the last school year for which the member received a year of creditable service immediately prior to the member's disability, whichever is greater, except that no such allowance shall exceed the retirement allowance to which the member would have been entitled upon retirement at age sixty if the member had continued to teach from the date of disability until age sixty at the same salary rate.

10. Notwithstanding any provisions of sections 169.010 to 169.141 to the contrary, from October 13, 1961, the contribution rate pursuant to sections 169.010 to 169.141 shall be multiplied by the factor of two-thirds for any member of the system for whom federal Old Age and Survivors Insurance tax is paid from state or local tax funds on account of the member's employment entitling the person to membership in the system. The monetary benefits for a member who elected not to exercise an option to pay into the system a retroactive contribution of four percent on that part of the member's annual salary rate which was in excess of four thousand eight hundred dollars but not in excess of eight thousand four hundred dollars for each year of employment in a position covered by this system between July 1, 1957, and July 1, 1961, as provided in subsection 10 of this section as it appears in RSMo, 1969, shall be the sum of:

(1) For years of service prior to July 1, 1946, six-tenths of the full amount payable for years of membership service;

(2) For years of membership service after July 1, 1946, in which the full contribution rate was paid, full benefits under the formula in effect at the time of the member's retirement;

(3) For years of membership service after July 1, 1957, and prior to July 1, 1961, the benefits provided in this section as it appears in RSMo, 1959; except that if the member has at least thirty years of creditable service at retirement the member shall receive the benefit payable pursuant to that section as though the member's age were sixty-five at retirement;

(4) For years of membership service after July 1, 1961, in which the two-thirds contribution rate was paid, two-thirds of the benefits under the formula in effect at the time of the member's retirement.

11. The monetary benefits for each other member for whom federal Old Age and Survivors Insurance tax is or was paid at any time from state or local funds on account of the member's employment entitling the member to membership in the system shall be the sum of:

(1) For years of service prior to July 1, 1946, six-tenths of the full amount payable for years of membership service;

(2) For years of membership service after July 1, 1946, in which the full contribution rate was paid, full benefits under the formula in effect at the time of the member's retirement;

(3) For years of membership service after July 1, 1957, in which the two-thirds contribution rate was paid, two-thirds of the benefits under the formula in effect at the time of the member's retirement.

12. Any retired member of the system who was retired prior to September 1, 1972, or beneficiary receiving payments under option 1 or option 2 of subsection 3 of this section, as such option existed prior to September 1, 1972, will be eligible to receive an increase in the retirement allowance of the member of two percent for each year, or major fraction of more than one-half of a year, which the retired member has been retired prior to July 1, 1975. This increased amount shall be payable commencing with January, 1976, and shall thereafter be referred to as the member's retirement allowance. The increase provided for in this subsection shall not affect the retired member's eligibility for compensation provided for in section 169.580* or 169.585, nor shall the amount being paid pursuant to these sections be reduced because of any increases provided for in this section.

13. If the board of trustees determines that the cost of living, as measured by generally accepted standards, increases two percent or more in the preceding fiscal year, the board shall increase the retirement allowances which the retired members or beneficiaries are receiving by two percent of the amount being received by the retired member or the beneficiary at the time the annual increase is granted by the board with the provision that the increases provided for in this subsection shall not become effective until the fourth January first following the member's retirement or January 1, 1977, whichever later occurs, or in the case of any member retiring on or after July 1, 2000, the increase provided for in this subsection shall not become effective until the third January first following the member's retirement, or in the case of any member retiring on or after July 1, 2001, the increase provided for in this subsection shall not become effective until the second January first following the member's retirement. Commencing with January 1, 1992, if the board of trustees determines that the cost of living has increased five percent or more in the preceding fiscal year, the board shall increase the retirement allowances by five percent. The total of the increases granted to a retired member or the beneficiary after December 31, 1976, may not exceed eighty percent of the retirement allowance established at retirement or as previously adjusted by other subsections. If the cost of living increases less than five percent, the board of trustees may determine the percentage of increase to be made in retirement allowances, but at no time can the increase exceed five percent per year. If the cost of living decreases in a fiscal year, there will be no increase in allowances for retired members on the following January first.

14. The board of trustees may reduce the amounts which have been granted as increases to a member pursuant to subsection 13 of this section if the cost of living, as determined by the board and as measured by generally accepted standards, is less than the cost of living was at the time of the first increase granted to the member; except that, the reductions shall not exceed the amount of increases which have been made to the member's allowance after December 31, 1976.

15. Any application for retirement shall include a sworn statement by the member certifying that the spouse of the member at the time the application was completed was aware of the application and the plan of retirement elected in the application.

16. Notwithstanding any other provision of law, any person retired prior to September 28, 1983, who is receiving a reduced retirement allowance under option 1 or option 2 of subsection 3 of this section, as such option existed prior to September 28, 1983, and whose beneficiary nominated to receive continued retirement allowance payments under the elected option dies or has died, shall upon application to the board of trustees have his or her retirement allowance increased to the amount he or she would have been receiving had the option not been elected, actuarially adjusted to recognize any excessive benefits which would have been paid to him or her up to the time of application.

17. Benefits paid pursuant to the provisions of the public school retirement system of Missouri shall not exceed the limitations of Section 415 of Title 26 of the United States Code except as provided pursuant to this subsection. Notwithstanding any other law to the contrary, the board of trustees may establish a benefit plan pursuant to Section 415(m) of Title 26 of the United States Code. Such plan shall be created solely for the purpose described in Section 415(m)(3)(A) of Title 26 of the United States Code. The board of trustees may promulgate regulations necessary to implement the provisions of this subsection and to create and administer such benefit plan.

18. Notwithstanding any other provision of law to the contrary, any person retired before, on, or after May 26, 1994, shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging, and upon request shall give written or oral opinions to the board in response to such requests. As compensation for such duties the person shall receive an amount based on the person's years of service so that the total amount received pursuant to sections 169.010 to 169.141 shall be at least the minimum amounts specified in subdivisions (1) to (4) of this subsection. In determining the minimum amount to be received, the amounts in subdivisions (3) and (4) of this subsection shall be adjusted in accordance with the actuarial adjustment, if any, that was applied to the person's retirement allowance. In determining the minimum amount to be received, beginning September 1, 1996, the amounts in subdivisions (1) and (2) of this subsection shall be adjusted in accordance with the actuarial adjustment, if any, that was applied to the person's retirement allowance due to election of an optional form of retirement having a continued monthly payment after the person's death. Notwithstanding any other provision of law to the contrary, no person retired before, on, or after May 26, 1994, and no beneficiary of such a person, shall receive a retirement benefit pursuant to sections 169.010 to 169.141 based on the person's years of service less than the following amounts:

(1) Thirty or more years of service, one thousand two hundred dollars;

(2) At least twenty-five years but less than thirty years, one thousand dollars;

(3) At least twenty years but less than twenty-five years, eight hundred dollars;

(4) At least fifteen years but less than twenty years, six hundred dollars.

19. Notwithstanding any other provisions of law to the contrary, any person retired prior to May 26, 1994, and any designated beneficiary of such a retired member who was deceased prior to July 1, 1999, shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement or aging and upon request shall give written or oral opinions to the board in response to such requests. Beginning September 1, 1996, as compensation for such service, the member shall have added, pursuant to this subsection, to the member's monthly annuity as provided by this section a dollar amount equal to the lesser of sixty dollars or the product of two dollars multiplied by the member's number of years of creditable service. Beginning September 1, 1999, the designated beneficiary of the deceased member shall as compensation for such service have added, pursuant to this subsection, to the monthly annuity as provided by this section a dollar amount equal to the lesser of sixty dollars or the product of two dollars multiplied by the member's number of years of creditable service. The total compensation provided by this section including the compensation provided by this subsection shall be used in calculating any future cost-of-living adjustments provided by subsection 13 of this section.

20. Any member who has retired prior to July 1, 1998, and the designated beneficiary of a deceased retired member shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging, and upon request shall give written or oral opinions to the board in response to such requests. As compensation for such duties the person shall receive a payment equivalent to eight and seven-tenths percent of the previous month's benefit, which shall be added to the member's or beneficiary's monthly annuity and which shall not be subject to the provisions of subsections 13 and 14 of this section for the purposes of the limit on the total amount of increases which may be received.

21. Any member who has retired shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging, and upon request shall give written or oral opinions to the board in response to such request. As compensation for such duties, the beneficiary of the retired member, or, if there is no beneficiary, the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the retired member, in that order of precedence, shall receive as a part of compensation for these duties a death benefit of five thousand dollars.

22. Any member who has retired prior to July 1, 1999, and the designated beneficiary of a retired member who was deceased prior to July 1, 1999, shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging, and upon request shall give written or oral opinions to the board in response to such requests. As compensation for such duties, the person shall have added, pursuant to this subsection, to the monthly annuity as provided by this section a dollar amount equal to five dollars times the member's number of years of creditable service.

23. Any member who has retired prior to July 1, 2000, and the designated beneficiary of a deceased retired member shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging, and upon request shall give written or oral opinions to the board in response to such requests. As compensation for such duties, the person shall receive a payment equivalent to three and five-tenths percent of the previous month's benefit, which shall be added to the member or beneficiary's monthly annuity and which shall not be subject to the provisions of subsections 13 and 14 of this section for the purposes of the limit on the total amount of increases which may be received.

24. Any member who has retired prior to July 1, 2001, and the designated beneficiary of a deceased retired member shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging, and upon request shall give written or oral opinions to the board in response to such requests. As compensation for such duties, the person shall receive a dollar amount equal to three dollars times the member's number of years of creditable service, which shall be added to the member's or beneficiary's monthly annuity and which shall not be subject to the provisions of subsections 13 and 14 of this section for the purposes of the limit on the total amount of increases which may be received.

(L. 1945 p. 1353 § 7, A.L. 1949 p. 525, A.L. 1953 p. 480, A.L. 1957 p. 432, A.L. 1961 p. 367, A.L. 1967 p. 250, A.L. 1972 H.B. 1429, A.L. 1975 S.B. 149, A.L. 1977 H.B. 477, A.L. 1978 S.B. 542, A.L. 1980 S.B. 507, A.L. 1983 S.B. 3, A.L. 1984 S.B. 407, A.L. 1986 S.B. 616, A.L. 1987 H.B. 558, et al. merged with S.B. 264, A.L. 1988 H.B. 1100, et al., A.L. 1989 H.B. 610 merged with S.B. 146 merged with H.B. 600, A.L. 1990 H.B. 1347, et al., A.L. 1991 S.B. 242, et al., A.L. 1992 H.B. 926, A.L. 1993 S.B. 126, A.L. 1994 H.B. 1544 merged with S.B. 575, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1997 S.B. 309, A.L. 1998 S.B. 501, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 H.B. 660, A.L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443, A.L. 2007 S.B. 406, A.L. 2009 H.B. 265, A.L. 2013 S.B. 17)

*Section 169.580 was repealed by H.B. 1608, 2012



Section 169.073 Partial lump sum distribution, when--options--calculation for changes in distribution amount--death, effect of.

Partial lump sum distribution, when--options--calculation for changes in distribution amount--death, effect of.

169.073. 1. Any member eligible for a retirement allowance pursuant to section 169.070 and who has not previously received a retirement allowance, including an allowance under disability retirement under section 169.070, and whose sum of age and creditable service equals eighty-six years or more or whose creditable service is thirty-three years or more or whose age is sixty-three years or more and who has eight years or more of creditable service may elect a distribution under the partial lump sum option plan provided in this section if the member notifies the retirement system on the application for retirement.

2. A member entitled to make an election pursuant to this section may elect to receive a lump sum distribution in addition to the member's monthly retirement allowance pursuant to section 169.070, as reduced pursuant to this section. Such member may elect the amount of the member's lump sum distribution from one, but not more than one, of the following options:

(1) A lump sum amount equal to twelve times the retirement allowance the member would receive if no election were made pursuant to this section and the member had chosen option 1 pursuant to section 169.070;

(2) A lump sum amount equal to twenty-four times the retirement allowance the member would receive if no election were made pursuant to this section and the member had chosen option 1 pursuant to section 169.070; or

(3) A lump sum amount equal to thirty-six times the retirement allowance the member would receive if no election were made pursuant to this section and the member had chosen option 1 pursuant to section 169.070.

3. When a member makes an election to receive a lump sum distribution pursuant to this section, the retirement allowance that the member would have received in the absence of the election shall be reduced on an actuarially equivalent basis to reflect the payment of the lump sum distribution and the reduced retirement allowance shall be the member's retirement allowance thereafter for all purposes in relation to retirement allowance amounts pursuant to section 169.070. A retirement allowance increased due to the death of a person nominated by the member to receive benefits pursuant to the provisions of option 2, 3, or 4 of subsection 3 of section 169.070 shall be increased pursuant to such provisions to the amount the retired member would be receiving had the retired member elected option 1 as actuarially reduced due to the lump sum distribution made pursuant to this section. Any payment of accumulated contributions pursuant to the provisions of sections 169.010 to 169.141 shall be reduced by the amount of any lump sum distribution made pursuant to this section in addition to any other reductions required by sections 169.010 to 169.141.

4. If the member dies before receiving a lump sum distribution pursuant to this section, the lump sum distribution shall be paid in accordance with rules adopted by the board of trustees.

5. Benefits paid pursuant to this section, in addition to all other provisions of the public school retirement system of Missouri, shall not exceed the limitations of Section 415 of Title 26 of the United States Code except as provided in subsection 17 of section 169.070.

(L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265)



Section 169.075 Survivors' benefits, options--purchase of prior service credits for previous service in another Missouri public school retirement system, cost--monthly retirement allowance--special consultant qualification, compensation, duties--death prior to receipt of total accumulated benefits, effect of.

Survivors' benefits, options--purchase of prior service credits for previous service in another Missouri public school retirement system, cost--monthly retirement allowance--special consultant qualification, compensation, duties--death prior to receipt of total accumulated benefits, effect of.

169.075. 1. Certain survivors specified in this section and meeting the requirements of this section may elect to forfeit any payments payable pursuant to subsection 3 or 6 of section 169.070 and to receive certain other benefits described in this section upon the death of a member prior to retirement, except retirement with disability benefits, whose period of creditable service in districts included in the retirement system is (1) five years or more, or (2) two years but less than five years and who dies (a) while teaching in a district included in the retirement system, or (b) as a result of an injury or sickness incurred while teaching in such a district and within one year of the commencement of such injury or sickness, or (c) while eligible for a disability retirement allowance hereunder.

2. Upon an election pursuant to subsection 1 of this section, a surviving spouse sixty years of age, or upon attainment of age sixty, or a surviving spouse who has been totally and permanently disabled for not less than five years immediately preceding the death of a member if designated as the sole beneficiary, and if married to the member at least three years, and if living with such member at the time of the member's death, shall be entitled to a monthly payment equal to twenty percent of one-twelfth of the annual salary rate on which the member contributed for the member's last full year of creditable service as a teacher in a district included in the retirement system until death or recovery prior to age sixty from the disability which qualified the spouse for the benefit, whichever first occurs; provided that the monthly payment shall not be less than five hundred seventy-five dollars or more than eight hundred sixty dollars. A surviving spouse, who is eligible for benefits pursuant to this subsection and also pursuant to subsection 3 of this section may receive benefits only pursuant to subsection 3 of this section as long as the surviving spouse remains eligible pursuant to both subsections, but shall not be disqualified for the benefit provided in this subsection because the surviving spouse may have received payments pursuant to subsection 3 of this section. Beginning August 28, 2001, a surviving spouse who otherwise meets the requirements of this subsection but who remarried prior to August 28, 1995, shall be entitled, upon an election pursuant to subsection 1 of this section, to any remaining benefits that would otherwise have been received had the surviving spouse not remarried before the change in law permitting remarried surviving spouses to continue receiving benefits. Such surviving spouses may, upon application, become special consultants whose benefit will be to receive the remaining benefits described in this subsection. No benefit shall be paid to such surviving spouse unless he or she files a valid application for such benefit with the retirement system postmarked on or before June 30, 2002. In no event shall any retroactive benefits be paid.

3. Upon an election pursuant to subsection 1 of this section, a surviving spouse, if designated as the sole beneficiary, who has in the surviving spouse's care a dependent unmarried child, including a stepchild or adopted child, of the deceased member, under eighteen years of age, shall be entitled to a monthly payment equal to twenty percent of one-twelfth of the annual salary rate on which the member contributed for the member's last full year of creditable service as a teacher in a district included in the retirement system until the surviving spouse's death, or the first date when no such dependent unmarried child under age eighteen, or age twenty-four if the child is enrolled in school on a full-time basis, remains in the surviving spouse's care, whichever first occurs; provided that the monthly payment shall not be less than five hundred seventy-five dollars or more than eight hundred sixty dollars. In addition the surviving spouse shall be entitled to a monthly payment equal to one-half this amount, provided that the monthly payment shall not be less than three hundred dollars, for each such dependent unmarried child under eighteen years of age, or age twenty-four if the child is enrolled in school on a full-time basis, who remains in the surviving spouse's care. Further, in addition to the monthly payment to the surviving spouse as provided for in this subsection, each dependent unmarried child under the age of eighteen years of the deceased member not in the care of such surviving spouse shall be entitled to a monthly payment equal to one-half of the surviving spouse's monthly payment which shall be paid to the child's primary custodial parent or legal guardian; provided that the payment because of an unmarried dependent child shall be made until the child attains age twenty-four if the child is enrolled in school on a full-time basis; provided, however, that the total of all monthly payments to the surviving spouse, primary custodial parent or legal guardian, including payments for such dependent unmarried children, shall in no event exceed two thousand one hundred sixty dollars, the amount of the children's share to be allocated equally as to each dependent unmarried child eligible to receive payments pursuant to this subsection.

4. Upon an election pursuant to subsection 1 of this section if the designated beneficiary is a dependent unmarried child as defined in this section or automatically upon the death of a surviving spouse receiving benefits pursuant to subsection 3 of this section, each surviving dependent unmarried child, including a stepchild or adopted child, of the deceased member, under eighteen years of age, or such a child under age twenty-four if the child is enrolled in school on a full-time basis, shall be entitled to a monthly payment equal to sixteen and two-thirds percent of one-twelfth of the annual salary rate on which the member contributed for the member's last full year of creditable service as a teacher in a district included in the retirement system until death, marriage, adoption, or attainment of age eighteen or age twenty-four if enrolled in school on a full-time basis, whichever first occurs; provided that the monthly payment shall not be less than five hundred dollars or more than seven hundred twenty dollars, and provided further that any child of the deceased member who is disabled before attainment of age eighteen because of a physical or mental impairment which renders the child unable to engage in any substantial gainful activity and which disability continues after the child has attained age eighteen shall be entitled to a like monthly payment, until death, marriage, adoption, or recovery from the disability, whichever first occurs; provided, however, that the total of all monthly payments to the surviving dependent unmarried children shall in no event exceed two thousand one hundred sixty dollars.

5. In lieu of receiving any benefit or lump sum from the retirement system, the designated beneficiary may elect under subsection 1 of this section to direct that each surviving dependent unmarried child, including a stepchild or adopted child, of the deceased member, under eighteen years of age, or such a child under age twenty-four if the child is enrolled in school on a full-time basis, shall be entitled to a monthly payment equal to sixteen and two-thirds percent of one-twelfth of the annual salary rate on which the member contributed for the member's last full year of creditable service as a teacher in a district included in the retirement system until death, marriage, adoption, or attainment of age eighteen or age twenty-four if enrolled in school on a full-time basis, whichever first occurs; provided that the monthly payment shall not be less than five hundred dollars or more than seven hundred twenty dollars, and provided further that any child of the deceased member who is disabled before attainment of age eighteen because of a physical or mental impairment which renders the child unable to engage in any substantial gainful activity and which disability continues after the child has attained age eighteen shall be entitled to a like monthly payment, until death, marriage, adoption, or recovery from the disability, whichever first occurs; provided, however, that the total of all monthly payments to the surviving dependent unmarried children shall in no event exceed two thousand one hundred sixty dollars.

6. Upon an election pursuant to subsection 1 of this section, a surviving dependent parent of the deceased member, over sixty-five years of age or upon attainment of age sixty-five if designated as the sole beneficiary, provided such dependent parent was receiving at least one-half of the parent's support from such member at the time of the member's death and provided the parent files proof of such support within two years of such death, shall be entitled to a monthly payment equal to sixteen and two-thirds percent of one-twelfth of the annual salary rate on which the member contributed for the member's last full year as a teacher in a district included in the retirement system until death; provided that the monthly payment shall not be less than five hundred dollars or more than seven hundred twenty dollars. If the other parent also is a dependent, as defined in this section, the same amount shall be paid to each until death.

7. All else in this section to the contrary notwithstanding, a survivor may not be eligible to benefit pursuant to this section because of more than one terminated membership, and be it further provided that the board of trustees shall determine and decide all questions of doubt as to what constitutes dependency within the meaning of this section.

8. The provisions added to subsection 3 of this section in 1991 are intended to clarify the scope and meaning of this section as originally enacted and shall be applied in all cases in which such an election has occurred or will occur.

9. After July 1, 2000, all benefits payable pursuant to subsections 1 to 8 of this section shall be payable to eligible current and future survivor beneficiaries in accordance with this section.

10. The system shall pay a monthly retirement allowance for the month in which a retired member, beneficiary or survivor receiving a retirement allowance or survivor benefit dies.

11. If the total of all payments made under this section is less than the total of the member's accumulated contributions, the difference shall be paid to the person making the election under subsection 1 of this section. If such person does not survive until all payments are made under this section, such difference shall be paid in accordance with section 169.076.

(L. 1945 p. 1353 § 7, A.L. 1949 p. 525, A.L. 1953 p. 480 § 169.070, A.L. 1957 p. 432, A.L. 1967 p. 250, A.L. 1972 S.B. 491, A.L. 1975 S.B. 149, A.L. 1979 S.B. 40, A.L. 1984 S.B. 407, A.L. 1989 H.B. 600, A.L. 1991 S.B. 242, et al., A.L. 1993 S.B. 126, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1997 S.B. 309, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 H.B. 660, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265)



Section 169.076 Death without a valid designated beneficiary, effect of--most recent valid designation of beneficiary revokes previous designations.

Death without a valid designated beneficiary, effect of--most recent valid designation of beneficiary revokes previous designations.

169.076. 1. If a member dies before service retirement and is not survived by a beneficiary under a valid beneficiary designation filed with the retirement system or all designated beneficiaries have disclaimed the right to receive benefits from the retirement system, the following individuals shall be deemed to be the member's designated beneficiaries, in the following order of precedence, for the purpose of making an election and receiving benefits under paragraph (a) or (b) of subdivision (2) of subsection 3 of section 169.070 or section 169.075:

(1) Surviving spouse at the time of the member's death;

(2) Surviving children eligible to receive benefits under section 169.075 at the time of the member's death, share and share alike;

(3) Surviving children not eligible to receive benefits under section 169.075 at the time of the member's death, share and share alike;

(4) Surviving dependent parents eligible for a benefit under section 169.075 at the time of the member's death, share and share alike;

(5) Surviving parents, share and share alike;

(6) Estate.

2. The member's most recent valid designation of a beneficiary received by the retirement system prior to the member's death revokes all previous designations in their entirety. The member's marriage, divorce, withdrawal of accumulated contributions, or the birth of the member's child, or the member's adoption of a child, shall result in an automatic revocation of the member's previous designation in its entirety upon the retirement system receiving actual notice of such event before or after the member's death and prior to any payments being made under the provisions of this chapter. This section applies to all beneficiary designations filed with the retirement system before or after August 28, 2005, under which payments have not been made under this chapter. This section shall not apply to the member's designation of a beneficiary to receive a monthly benefit upon the death of the member under subdivision (1) of subsection 3 of section 169.070.

(L. 2005 H.B. 443)



Section 169.080 Correction of errors in benefits--adjustment.

Correction of errors in benefits--adjustment.

169.080. Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall have the power to correct such error and, as far as practicable, may adjust the payments in such manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

(L. 1945 p. 1353 § 8, A.L. 1955 p. 524)



Section 169.090 Funds not subject to execution, garnishment, attachment.

Funds not subject to execution, garnishment, attachment.

169.090. Neither the funds belonging to the retirement system nor any benefit accrued or accruing to any person under the provisions of sections 169.010 to 169.130 shall be subject to execution, garnishment, attachment or any other process whatsoever, nor shall they be assignable, except in a proceeding instituted for spousal maintenance or child support and as in sections 169.010 to 169.130 specifically provided.

(L. 1945 p. 1353 § 9, A.L. 2009 H.B. 265)



Section 169.100 Gifts accepted.

Gifts accepted.

169.100. Gifts, devises, bequests and legacies may be accepted by the board of trustees, to be held and invested and, except where specific direction for the use of a gift is made by a donor, used at its discretion for the benefit of the retirement system.

(L. 1945 p. 1353 § 10)



Section 169.110 Appropriations made by general assembly to be repaid in two-year period.

Appropriations made by general assembly to be repaid in two-year period.

169.110. To meet the requirements of the retirement system for the period between the time when sections 169.010 to 169.130 shall take effect and the time when sufficient contributions to the system are transmitted by employers, the board of trustees shall have authority to accept on behalf of the system such grants or appropriations as may be made to them or it by the general assembly of Missouri and to repay and return the same to the state treasury when funds of the system sufficient therefor are available; provided, that any funds appropriated by the general assembly shall be repaid within two years after the effective date of sections 169.010 to 169.130; and provided further, that the state of Missouri shall contribute no funds directly or indirectly to finance the plan to pay retirement allowances by appropriation bills or otherwise, except for payments or contributions of persons employed by the state board of education as provided in subsection 6 of section 169.010, and except those funds which the district may receive from time to time under a law or laws providing for a general apportionment of school moneys throughout all the state.

(L. 1945 p. 1353 § 11)



Section 169.130 Teachers at state institutions prior to August 13, 1986, to be members--teachers employed by teachers' association to be members--contributions.

Teachers at state institutions prior to August 13, 1986, to be members--teachers employed by teachers' association to be members--contributions.

169.130. 1. Any person, duly certified under the law governing the certification of teachers, employed full time as a teacher by the division of youth services prior to August 13, 1986, who did not become a member of the Missouri state employees' retirement system under section 104.342 is a member of the public school retirement system of Missouri. Any such person who becomes a member before the end of the school year next following July 18, 1948, may claim and receive credit for prior service. The contributions required to be made by the member's employer shall be paid from appropriations to the institution by which the member is employed.

2. Any person, duly certified under the law governing the certification of teachers, employed full time as a teacher by a division of the state department of social services prior to August 13, 1986, who did not become a member of the Missouri state employees' retirement system under section 104.342, who renders services in a school whose standards of education are set and which is supervised by a public school officer of the county in which the school is located, by the department of elementary and secondary education or by the coordinating board for higher education is a member of the public school retirement system of Missouri. Any such member who becomes a member before the end of the school year next following August 29, 1953, may claim and receive credit for prior service.

3. Any person, duly certified under the law governing the certification of teachers, employed full time as a teacher by the section of inmate education of the department of corrections prior to August 13, 1986, who did not become a member of the Missouri state employees' retirement system under section 104.342 is a member of the public school retirement system of Missouri. Any such person who becomes a member before the end of the school year next following August 29, 1959, may claim and receive credit for prior service. For purposes of this subsection "prior service" means service rendered by a member of the retirement system before the system becomes operative with respect to persons employed by the section of inmate education, and may include service rendered by a member of the Armed Forces during a period of war, if the member was a teacher at the time he was inducted, for which credit has been approved by the board of trustees.

4. Any person, duly certificated under the law governing the certification of teachers, employed full time by any statewide nonprofit educational association or organization serving on an educational professional basis through its membership the active members of the public school retirement system of Missouri or the public school districts maintaining high schools in this state, may be a member of the public school retirement system of Missouri. Any such person who becomes a member before July 1, 1955, may claim and receive credit for prior service. The contributions required to be made by the member's employer shall be paid by the association or organization. After June 30, 2010, no additional nonprofit educational associations or organizations may have their employees become members of the public school retirement system of Missouri or the public education employee retirement system of Missouri.

5. Any person, duly certificated under the law governing the certification of teachers, employed full time, and whose duties include participation in the educational program of the department of mental health, in either a teaching or supervisory teaching capacity prior to August 13, 1986, who did not become a member of the Missouri state employees' retirement system under section 104.342 shall, after August 7, 1969, be a member of the public school retirement system, but any such person whose employment with the department of mental health commenced prior to August 7, 1969, may elect not to become a member by so notifying the department of mental health in writing within thirty days after August 7, 1969.

(L. 1947 V. II p. 325 § 15, A.L. 1953 p. 480, A.L. 1955 p. 525, A.L. 1959 H.B. 258, A.L. 1969 p. 281, A.L. 1978 S.B. 906, A.L. 1986 H.B. 1496, A.L. 1990 H.B. 974, A.L. 2009 H.B. 265)



Section 169.140 Community college, public, full-time employee may be member of retirement system, exception.

Community college, public, full-time employee may be member of retirement system, exception.

169.140. Any person employed in a public community college upon a full-time basis and who shall be duly certificated under the law governing the certification of teachers, or any person employed in said public community college in a full-time teaching, supervisory or educational administrative position certified by the executive officer of the institution for such full-time duties shall be a member of the public school retirement system of Missouri; except that, if the employee is a member of the public education employees' retirement system at the time such employment would qualify him for membership under this section, he may elect to continue in that system if he makes the election to continue at the time he becomes eligible for membership in the public school retirement system.

(L. 1977 S.B. 325, A.L. 1987 H.B. 713, A.L. 1990 H.B. 1347, et al., A.L. 2005 H.B. 443)



Section 169.141 Successor beneficiary may be nominated by person receiving reduced allowance, when, procedure.

Successor beneficiary may be nominated by person receiving reduced allowance, when, procedure.

169.141. 1. Any person receiving a retirement allowance under sections 169.010 to 169.140, and who elected a reduced retirement allowance under subsection 3 of section 169.070 with his spouse as the nominated beneficiary, may nominate a successor beneficiary under either of the following circumstances:

(1) If the nominated beneficiary precedes the retired person in death, the retired person may, upon remarriage, nominate the new spouse under the same option elected in the application for retirement;

(2) If the marriage of the retired person and the nominated beneficiary is dissolved, and if the dissolution decree provides for sole retention by the retired person of all rights in the retirement allowance, the retired person may, upon remarriage, nominate the new spouse under the same option elected in the application for retirement.

2. Any nomination of a successor beneficiary under subdivision (1) or (2) of subsection 1 of this section must be made in accordance with procedures established by the board of trustees, and must be filed within ninety days of May 6, 1993, or within ninety days of the remarriage, whichever later occurs. Upon receipt of a successor nomination filed in accordance with those procedures, the board shall adjust the retirement allowance to reflect actuarial considerations of that nomination as well as previous beneficiary and successor beneficiary nominations.

(L. 1993 H.B. 496 § 1)

Effective 5-6-93



Section 169.270 Definitions.

Definitions.

169.270. Unless a different meaning is clearly required by the context, the following words and phrases as used in sections 169.270 to 169.400 shall have the following meanings:

(1) "Accumulated contributions", the sum of all amounts deducted from the compensation of a member or paid on behalf of the member by the employer and credited to the member's individual account together with interest thereon in the employees' contribution fund. The board of trustees shall determine the rate of interest allowed thereon as provided for in section 169.295;

(2) "Actuarial equivalent", a benefit of equal value when computed upon the basis of formulas and/or tables which have been approved by the board of trustees. The formulas and tables in effect at any time shall be set forth in a written document which shall be maintained at the offices of the retirement system and treated for all purposes as part of the documents governing the retirement system established by section 169.280. The formulas and tables may be changed from time to time if recommended by the retirement system's actuary and approved by the board of trustees;

(3) "Average final compensation", the highest average annual compensation received for any four consecutive years of service. In determining whether years of service are consecutive, only periods for which creditable service is earned shall be considered, and all other periods shall be disregarded;

(4) "Beneficiary", any person designated by a member for a retirement allowance or other benefit as provided by sections 169.270 to 169.400;

(5) "Board of education", the board of directors or corresponding board, by whatever name, having charge of the public schools of the school district in which the retirement system is established;

(6) "Board of trustees", the board provided for in section 169.291 to administer the retirement system;

(7) "Break in service", an occurrence when a regular employee ceases to be a regular employee for any reason other than retirement (including termination of employment, resignation, or furlough but not including vacation, sick leave, excused absence or leave of absence granted by an employer) and such person does not again become a regular employee until after sixty consecutive calendar days have elapsed, or after fifteen consecutive school or work days have elapsed, whichever occurs later. A break in service also occurs when a regular employee retires under the retirement system established by section 169.280 and does not again become a regular employee until after fifteen consecutive school or work days have elapsed. A "school or work day" is a day on which the employee's employer requires (or if the position no longer exists, would require, based on past practice) employees having the former employee's last job description to report to their place of employment for any reason;

(8) "Charter school", any charter school established pursuant to sections 160.400 to 160.420 and located, at the time it is established, within the school district;

(9) "Compensation", the regular compensation as shown on the salary and wage schedules of the employer, including any amounts paid by the employer on a member's behalf pursuant to subdivision (5) of subsection 1 of section 169.350, but such term is not to include extra pay, overtime pay, consideration for entering into early retirement, or any other payments not included on salary and wage schedules. For any year beginning after December 31, 1988, the annual compensation of each member taken into account under the retirement system shall not exceed the limitation set forth in Section 401(a)(17) of the Internal Revenue Code of 1986, as amended;

(10) "Creditable service", the amount of time that a regular employee is a member of the retirement system and makes contributions thereto in accordance with the provisions of sections 169.270 to 169.400;

(11) "Employee", any person who is classified by the school district, a charter school, the library district or the retirement system established by section 169.280 as an employee of such employer and is reported contemporaneously for federal and state tax purposes as an employee of such employer. A person is not considered to be an employee for purposes of such retirement system with respect to any service for which the person was not reported contemporaneously for federal and state tax purposes as an employee of such employer, regardless of whether the person is or may later be determined to be or to have been a common law employee of such employer, including but not limited to a person classified by the employer as independent contractors and persons employed by other entities which contract to provide staff and services to the employer. In no event shall a person reported for federal tax purposes as an employee of a private, for-profit entity be deemed to be an employee eligible to participate in the retirement system established by section 169.280 with respect to such employment;

(12) "Employer", the school district, any charter school, the library district, or the retirement system established by section 169.280, or any combination thereof, as required by the context to identify the employer of any member, or, for purposes only of subsection 2 of section 169.324, of any retirant;

(13) "Employer's board", the board of education, the governing board of any charter school, the board of trustees of the library district, the board of trustees, or any combination thereof, as required by the context to identify the governing body of an employer;

(14) "Library district", any urban public library district created from or within a school district under the provisions of section 182.703;

(15) "Medical board", the board of physicians provided for in section 169.291;

(16) "Member", any person who is a regular employee after the retirement system has been established hereunder ("active member"), and any person who (i) was an active member, (ii) has vested retirement benefits hereunder, and (iii) is not receiving a retirement allowance hereunder ("inactive member"). A person shall cease to be a member if the person has a break in service before earning any vested retirement benefits or if the person withdraws his or her accumulated contributions from the retirement system;

(17) "Minimum normal retirement age", for any member who retires before January 1, 2014, or who is a member of the retirement system on December 31, 2013, and remains a member continuously to retirement, the earlier of the date the member attains the age of sixty or the date the member has a total of at least seventy-five credits, with each year of creditable service and each year of age equal to one credit and with both years of creditable service and years of age prorated for fractional years; for any person who becomes a member of the retirement system on or after January 1, 2014, including any person who was previously a member of the retirement system before January 1, 2014, but ceased to be a member for any reason other than retirement, the earlier of the date the member attains the age of sixty-two or the date the member has a total of at least eighty credits, with each year of creditable service and each year of age equal to one credit and with both years of creditable service and years of age prorated for fractional years;

(18) "Prior service", service prior to the date the system becomes operative which is creditable in accordance with the provisions of section 169.311. Prior service in excess of thirty-eight years shall be considered thirty-eight years;

(19) "Regular employee", any employee who is assigned to an established position which requires service of not less than twenty-five hours per week, and not less than nine calendar months a year. Any regular employee who is subsequently assigned without break in service to a position demanding less service than is required of a regular employee shall continue the employee's status as a regular employee. Except as stated in the preceding sentence, a temporary, part-time, or furloughed employee is not a regular employee;

(20) "Retirant", a former member receiving a retirement allowance hereunder;

(21) "Retirement allowance", annuity payments to a retirant or to such beneficiary as is entitled to same;

(22) "School district", any school district in which a retirement system shall be established under section 169.280.

(L. 1943 p. 787 § 1, A.L. 1951 p. 477, A.L. 1957 p. 396, A.L. 1961 p. 369, A.L. 1967 1st Ex. Sess. p. 885, A.L. 1971 S.B. 140, A.L. 1973 H.B. 375, A.L. 1974 S.B. 574, A.L. 1977 S.B. 160, A.L. 1982 H.B. 1522, A.L. 1986 H.B. 1615, A.L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1998 S.B. 761, A.L. 2001 H.B. 660, A.L. 2004 H.B. 1502 merged with S.B. 1242, A.L. 2011 H.B. 229, A.L. 2013 S.B. 17 merged with S.B. 23)



Section 169.280 Retirement system created--system, how managed--federal qualified plan, intent as, administration of plan, effect on.

Retirement system created--system, how managed--federal qualified plan, intent as, administration of plan, effect on.

169.280. 1. In each school district of this state (i) that now has or may hereafter have a population of not more than seven hundred thousand and (ii) not less than seventy percent of whose population resides in a city other than a city not within a county which now has or may hereafter have a population of four hundred thousand or more, according to the latest United States decennial census, there is hereby created and established a retirement system for the purpose of providing retirement allowances and related benefits for employees of the employer. Each such system shall be under the management of a board of trustees herein described, and shall be known as "The Public School Retirement System of (name of school district)", and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held. When a school district first satisfies the foregoing population conditions, the board of education shall adopt a resolution certifying the same and take all actions necessary to cause the retirement system to begin operation on the thirtieth day of September following such certification.

2. In the event that (i) the population of a school district having a retirement system created hereunder should increase to a number greater than seven hundred thousand, or (ii) the population of the city in which not less than seventy percent of the population of the school district resides should decrease to a number less than four hundred thousand, or (iii) less than seventy percent of the population of the school district should reside in a city having a population of at least four hundred thousand, or (iv) the corporate organization of the school district shall lapse in accordance with subsections 1 and 4 of section 162.081, the retirement system of such school district shall continue to be governed by and subject to sections 169.270 to 169.400 and all other statutes, rules, and regulations applicable to retirement systems in school districts having a population of not more than seven hundred thousand and not less than seventy percent of whose population resides in a city, other than a city not within a county, of four hundred thousand or more, as if the population of such school district and city continued to be within such numerical limits.

3. The plan of retirement benefits administered by the retirement system established hereby is intended to be a qualified plan under the provisions of applicable federal law. The board of trustees shall interpret the statutes governing the retirement system and shall administer the retirement system in all respects consistent with such intent. The assets of the retirement system shall be held in trust for the exclusive benefit of members and their beneficiaries and for defraying reasonable administrative expenses of the retirement system. No part of such assets shall, at any time prior to the satisfaction of all liabilities with respect to members and their beneficiaries, be used for or diverted to any purposes other than for such exclusive benefit or for any purpose inconsistent with the requirements of sections 169.270 to 169.400.

(L. 1943 p. 787 § 2, A.L. 1957 p. 396, A.L. 1961 p. 369, A.L. 1977 S.B. 160, A.L. 1982 H.B. 1522, A.L. 1990 H.B. 1347, et al., A.L. 2001 H.B. 660, A.L. 2011 H.B. 229)



Section 169.291 Board of trustees, qualifications, terms--superintendent of school district to be member--vacancies--lapse of corporate organization, effect of--oaths--officers--expenses--powers and duties--medical board, appointment--contribution rates of employers, amount.

Board of trustees, qualifications, terms--superintendent of school district to be member--vacancies--lapse of corporate organization, effect of--oaths--officers--expenses--powers and duties--medical board, appointment--contribution rates of employers, amount.

169.291. 1. The general administration and the responsibility for the proper operation of the retirement system are hereby vested in a board of trustees of twelve persons who shall be resident taxpayers of the school district, as follows:

(1) Four trustees to be appointed for terms of four years by the board of education; provided, however, that the terms of office of the first four trustees so appointed shall begin immediately upon their appointment and shall expire one, two, three and four years from the date the retirement system becomes operative, respectively;

(2) Four trustees to be elected for terms of four years by and from the members of the retirement system; provided, however, that the terms of office of the first four trustees so elected shall begin immediately upon their election and shall expire one, two, three and four years from the date the retirement system becomes operative, respectively;

(3) The ninth trustee shall be the superintendent of schools of the school district;

(4) The tenth trustee shall be one retirant of the retirement system elected for a term of four years beginning the first day of January immediately following August 13, 1986, by the retirants of the retirement system;

(5) The eleventh trustee shall be appointed for a term of four years beginning the first day of January immediately following August 13, 1990, by the board of trustees described in subdivision (3) of section 182.701;

(6) The twelfth trustee shall be a retirant of the retirement system elected for a term of four years beginning the first day of January immediately following August 28, 1992, by the retirants of the retirement system.

2. If a vacancy occurs in the office of a trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled, except that the board of trustees may appoint a qualified person to fill the vacancy in the office of an elected member until the next regular election at which time a member shall be elected for the unexpired term. No vacancy or vacancies on the board of trustees shall impair the power of the remaining trustees to administer the retirement system pending the filling of such vacancy or vacancies.

3. In the event of a lapse of the school district's corporate organization as described in subsections 1 and 4 of section 162.081, the general administration and responsibility for the proper operation of the retirement system shall continue to be vested in a twelve-person board of trustees, all of whom shall be resident taxpayers of a city, other than a city not within a county, of four hundred thousand or more. In such event, if vacancies occur in the offices of the four trustees appointed, prior to the lapse, by the board of education, or in the offices of the four trustees elected, prior to the lapse, by the members of the retirement system, or in the office of trustee held, prior to the lapse, by the superintendent of schools in the school district, as provided in subdivisions (1), (2) and (3) of subsection 1 of this section, the board of trustees shall appoint a qualified person to fill each vacancy and subsequent vacancies in the office of trustee for terms of up to four years, as determined by the board of trustees.

4. Each trustee shall, before assuming the duties of a trustee, take the oath of office before the court of the judicial circuit or one of the courts of the judicial circuit in which the school district is located that so far as it devolves upon the trustee, such trustee shall diligently and honestly administer the affairs of the board of trustees and that the trustee will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the retirement system. Such oath shall be subscribed to by the trustee making it and filed in the office of the clerk of the circuit court.

5. Each trustee shall be entitled to one vote in the board of trustees. Seven trustees shall constitute a quorum at any meeting of the board of trustees. At any meeting of the board of trustees where a quorum is present, the vote of at least seven of the trustees in support of a motion, resolution or other matter is necessary to be the decision of the board; provided, however, that in the event of a lapse in the school district's corporate organization as described in subsections 1 and 4 of section 162.081, a majority of the trustees then in office shall constitute a quorum at any meeting of the board of trustees, and the vote of a majority of the trustees then in office in support of a motion, resolution or other matter shall be necessary to be the decision of the board.

6. The board of trustees shall have exclusive original jurisdiction in all matters relating to or affecting the funds herein provided for, including, in addition to all other matters, all claims for benefits or refunds, and its action, decision or determination in any matter shall be reviewable in accordance with chapter 536 or chapter 621. Subject to the limitations of sections 169.270 to 169.400, the board of trustees shall, from time to time, establish rules and regulations for the administration of funds of the retirement system, for the transaction of its business, and for the limitation of the time within which claims may be filed.

7. The trustees shall serve without compensation. The board of trustees shall elect from its membership a chairman and a vice chairman. The board of trustees shall appoint an executive director who shall serve as the administrative officer of the retirement system and as secretary to the board of trustees. It shall employ one or more persons, firms or corporations experienced in the investment of moneys to serve as investment counsel to the board of trustees. The compensation of all persons engaged by the board of trustees and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve, and shall be paid from the investment income.

8. The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuations of the various funds of the retirement system and for checking the experience of the system.

9. The board of trustees shall keep a record of all its proceedings which shall be open to public inspection. It shall prepare annually and furnish to the board of education and to each member of the retirement system who so requests a report showing the fiscal transactions of the retirement system for the preceding fiscal year, the amount of accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system.

10. The board of trustees shall have, in its own name, power to sue and to be sued, to enter into contracts, to own property, real and personal, and to convey the same; but the members of such board of trustees shall not be personally liable for obligations or liabilities of the board of trustees or of the retirement system.

11. The board of trustees shall arrange for necessary legal advice for the operation of the retirement system.

12. The board of trustees shall designate a medical board to be composed of three or more physicians who shall not be eligible for membership in the system and who shall pass upon all medical examinations required under the provisions of sections 169.270 to 169.400, shall investigate all essential statements and certificates made by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the board of trustees its conclusions and recommendations upon all matters referred to it.

13. The board of trustees shall designate an actuary who shall be the technical advisor of the board of trustees on matters regarding the operation of the retirement system and shall perform such other duties as are required in connection therewith. Such person shall be qualified as an actuary by membership as a Fellow of the Society of Actuaries or by similar objective standards.

14. At least once in each five-year period the actuary shall make an investigation into the actuarial experience of the members, retirants and beneficiaries of the retirement system and, taking into account the results of such investigation, the board of trustees shall adopt for the retirement system such actuarial assumptions as the board of trustees deems necessary for the financial soundness of the retirement system.

15. On the basis of such actuarial assumptions as the board of trustees adopts, the actuary shall make annual valuations of the assets and liabilities of the funds of the retirement system.

16. The rate of contribution payable by the employers shall equal one and ninety-nine one-hundredths percent, effective July 1, 1993; three and ninety-nine one-hundredths percent, effective July 1, 1995; five and ninety-nine one-hundredths percent, effective July 1, 1996; seven and one-half percent effective January 1, 1999, and for subsequent calendar years through 2013. For calendar year 2014 and each subsequent year, the rate of contribution payable by the employers for each year shall be determined by the actuary for the retirement system in the manner provided in subsection 4 of section 169.350 and shall be certified by the board of trustees to the employers at least six months prior to the date such rate is to be effective.

17. In the event of a lapse of a school district's corporate organization as described in subsections 1 and 4 of section 162.081, no retirement system, nor any of the assets of any retirement system, shall be transferred to or merged with another retirement system without prior approval of such transfer or merge by the board of trustees of the retirement system.

(L. 1982 H.B. 1522, A.L. 1983 H.B. 447, A.L. 1986 H.B. 1673, A.L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 1992 H.B. 1035, A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1998 S.B. 761, A.L. 2001 H.B. 660, A.L. 2004 H.B. 1502 merged with S.B. 1242, A.L. 2013 S.B. 17 merged with S.B. 23)



Section 169.295 Board of trustees, powers and duties.

Board of trustees, powers and duties.

169.295. 1. The board of trustees shall be the trustees of all the funds of the system and shall have full power to invest and reinvest such funds. The trustees shall have full power to hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which the funds shall have been invested, and the proceeds thereof.

2. The board of trustees shall allow interest annually on the balance in each member's account at the beginning of the year at the rate approved by the board. The board shall adjust the balance of the general reserve fund for investment realized and unrealized gains, losses, income and expenses, not so allowed as interest on members' accounts.

3. The board of trustees shall elect a treasurer who shall serve at the board's pleasure. The treasurer shall be the custodian of the funds provided for in section 169.350 and shall give such bond for the faithful handling of the funds as the board of trustees shall determine. The board of trustees may employ one or more banks having fiduciary powers for the provisions of such custodial or clerical service as the board may deem appropriate to assist the treasurer. Disbursement of funds of the retirement system shall be under the supervision of the treasurer and shall be in accordance with procedures established or approved by the board of trustees with the concurrence of the system's auditors.

4. For the purpose of meeting disbursements for retirement allowances and other payments, there may be kept available cash, not exceeding ten percent of the total amount in the funds of the retirement system, on deposit in one or more banks or trust companies in the school district, organized under the laws of the state of Missouri, or of the United States; provided, that the amount on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid-up capital and surplus of such bank or trust company, and for all deposits in excess of ten thousand dollars the board of trustees shall require of the banks or trust companies as security for the safekeeping and payment of the deposits securities of a like kind and character as may be required by law for the safekeeping and payment of deposits made by the state treasurer.

5. Except as herein provided, no trustee and no employee of the board of trustees shall have any direct interest in the gains or profits of any investment made by the board of trustees. No trustee or employee of the board of trustees shall directly or indirectly for such person or as an agent in any manner use the assets of the retirement system except to make such current and necessary payments as are authorized by the board of trustees, nor shall any trustee or employee of the board of trustees become in any manner an obligor for moneys loaned by or borrowed from the board of trustees.

6. In the event that any employer offers to its employees an early retirement option, or any other form of group exit incentive program, the board of trustees is hereby authorized to permit such employer or any active member who participates in such group exit incentive program to purchase additional creditable service, in increments of not less than one month, and shall fix and determine by proper rules and regulations, which may be amended from time to time, the amount of service that may be purchased and the cost thereof. Under no circumstance, however, shall:

(1) The amount of such purchased creditable service exceed twenty-four months;

(2) The cost of purchasing such creditable service be less than the amount necessary to pay the full actuarial cost to the retirement system of the additional purchased service;

(3) The purchasing employer or active member be permitted to elect to purchase such creditable service after the expiration of a reasonable time period, which time period shall be specified in the above-referenced rules and regulations;

(4) Such purchased creditable service count toward the vesting requirements of section 169.301; or

(5) This subsection be applied in any manner that would not be in compliance with applicable provisions of the Internal Revenue Code.

(L. 1982 H.B. 1522, A.L. 1990 H.B. 1347, et al., A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 2004 H.B. 1502 merged with S.B. 1242)



Section 169.296 Indemnity and protection of trustee or employee, limitations--insurance--notice required, when.

Indemnity and protection of trustee or employee, limitations--insurance--notice required, when.

169.296. 1. To the extent determined appropriate by the board of trustees, the retirement system established under sections 169.270 to 169.400 may indemnify and protect any trustee or employee of the retirement system against any or all claims or liabilities, including defense thereof, arising out of his or her responsibilities with respect to the retirement system, provided, however, that no trustee or employee shall be indemnified for his or her own gross negligence or willful misconduct. This section shall apply whether the claim is made against the employee or trustee in his or her individual or official capacity.

2. The board of trustees is authorized to obtain and maintain insurance and/or indemnity policies to insure the trustees and employees of the retirement system against any liability or losses incurred as a result of their responsibilities with respect to the retirement system.

3. No employee or trustee shall be entitled to indemnification under this section unless within fifteen days after receipt of service of process he or she shall give written notice of such proceeding to the board of trustees.

(L. 1994 S.B. 575)

Effective 5-26-94



Section 169.301 Retirement benefits to vest, when--amount, how computed--option of certain members to transfer plans, requirements--retirant becoming active member, effect on benefits--termination of system, effect of--military service, effect of.

Retirement benefits to vest, when--amount, how computed--option of certain members to transfer plans, requirements--retirant becoming active member, effect on benefits--termination of system, effect of--military service, effect of.

169.301. 1. Any active member who has completed five or more years of actual (not purchased) creditable service shall be entitled to a vested retirement benefit equal to the annual service retirement allowance provided in sections 169.270 to 169.400 payable after attaining the minimum normal retirement age and calculated in accordance with the law in effect on the last date such person was a regular employee; provided, that such member does not withdraw such person's accumulated contributions pursuant to section 169.328 prior to attaining the minimum normal retirement age.

2. Any member who elected on October 13, 1961, or within thirty days thereafter, to continue to contribute and to receive benefits under sections 169.270 to 169.400 may continue to be a member of the retirement system under the terms and conditions of the plan in effect immediately prior to October 13, 1961, or may, upon written request to the board of trustees, transfer to the present plan, provided that the member pays into the system any additional contributions with interest the member would have credited to the member's account if such person had been a member of the current plan since its inception or, if the person's contributions and interest are in excess of what the person would have paid, such person will receive a refund of such excess. The board of trustees shall adopt appropriate rules and regulations governing the operation of the plan in effect immediately prior to October 13, 1961.

3. Should a retirant again become an active member, such person's retirement allowance payments shall cease during such membership and shall be recalculated upon subsequent retirement to include any creditable service earned during the person's latest period of active membership in accordance with subsection 2 of section 169.324.

4. In the event of the complete termination of the retirement system established by section 169.280 or the complete discontinuance of contributions to such retirement system, the rights of all members to benefits accrued to the date of such termination or discontinuance, to the extent then funded, shall be fully vested and nonforfeitable.

5. If a member leaves employment with an employer to perform qualified military service, as defined in Section 414(u) of the Internal Revenue Code of 1986, as amended, and dies while in such service, the member's survivors shall be entitled to any additional benefits (other than benefit accruals relating to the period of qualified military service) that would have been provided had the member resumed employment with the employer and then terminated on account of death in accordance with the requirements of Sections 401(a)(37) and 414(u) of the Internal Revenue Code of 1986, as amended. In such event, the member's period of qualified military service shall be counted as creditable service for purposes of vesting but not for purposes of determining the amount of the member's retirement allowance.

(L. 1982 H.B. 1522, A.L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 2001 H.B. 660, A.L. 2011 H.B. 229, A.L. 2013 S.B. 17 merged with S.B. 23)



Section 169.311 One year creditable service, how computed.

One year creditable service, how computed.

169.311. The board of trustees shall fix and determine by proper rules and regulations how much service in any year is equivalent to one year of creditable service, but in no case shall more than one year of service be creditable for all service in one calendar year, nor shall the board of trustees allow credit as service for any period of more than one pay period's duration, as shown on the salary and wage schedules of the employer, during all of which the member was absent without pay unless such member pays the employee contributions, including contributions by the employer in lieu of employee contributions, for such period as permitted by the board of trustees in accordance with the provisions of section 169.315.

(L. 1982 H.B. 1522 § 169.311 subsecs. 1 to 4, A.L. 1989 S.B. 146, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 2004 H.B. 1502 merged with S.B. 1242)



Section 169.315 Rules, regulations to permit purchase of creditable service, requirements--eligibility.

Rules, regulations to permit purchase of creditable service, requirements--eligibility.

169.315. 1. The board of trustees shall adopt rules and regulations which shall permit members to purchase creditable service under the circumstances provided for in this section. Such rules and regulations shall specify, for each such designated circumstance:

(1) The manner in which the employee contributions required to purchase such service shall be calculated;

(2) The manner in which any employer contributions required for such service shall be calculated;

(3) The maximum amount of service that may be purchased, if any;

(4) The time by which the election to purchase service shall be made and the period over which such contributions shall be paid; and

(5) Any other requirements the member must satisfy in order to be eligible to purchase service in such circumstance.

All such rules and regulations shall be applied on a uniform and nondiscriminatory basis so that all members are treated similarly under similar circumstances.

2. Any active member who ceased to be a regular employee and received a refund of contributions and interest attributable to a prior period of service with any employer may, after reemployment as a regular employee and prior to retirement, elect to reinstate any creditable service the member forfeited by purchasing such service in accordance with the rules and regulations adopted by the board of trustees.

3. Any active member who has rendered service in a public school district or public library within the state of Missouri but outside of the district in which the retirement system is established, or in a college, community college or university within the state of Missouri may elect to purchase and receive credit for such service in accordance with the rules and regulations adopted by the board of trustees.

4. Any active member who has rendered service in a public school district, public library, college, community college or university outside the state of Missouri may elect to purchase and receive credit for such service in accordance with the rules and regulations adopted by the board of trustees; provided that, such member shall pay to the retirement system, in addition to all required employee contributions, the required amount of employer contributions, plus interest, for each year of creditable service being purchased.

5. Any active member who was, prior to becoming a member, employed by a private school, college or university on a full-time basis and duly certified under the law governing the certification of teachers during all of such employment may elect to purchase and receive credit for such private school service in accordance with the rules and regulations adopted by the board of trustees; provided that, such member shall pay to the retirement system, in addition to all required employee contributions, the required amount of employer contributions, plus interest, for each year of creditable service being purchased. As used in this section, the term "private school" means a school which is not a part of the public school system of the state of Missouri and which charges tuition for the rendering of elementary, secondary educational or postsecondary educational services.

6. Any active member who, voluntarily or involuntarily, enters service in the Armed Forces of the United States or other national defense service may, after reemployment and prior to retirement, elect to purchase and receive credit for such military service in accordance with the rules and regulations adopted by the board of trustees and with the laws governing the reemployment rights of veterans.

7. Any active member who is granted a period of approved, unpaid leave of absence by the employer's board for academic study at a college, community college, university or otherwise, illness or such other circumstances as may be authorized by the board of trustees, may elect to purchase and receive creditable service for such period of leave in accordance with the rules and regulations adopted by the board of trustees.

(L. 1982 H.B. 1522 § 169.311 subsec. 7, A.L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1997 H.B. 169 merged with S.B. 309, A.L. 2001 H.B. 660)



Section 169.320 Member may retire, when.

Member may retire, when.

169.320. The board of trustees shall allow retirement of a member on a service retirement allowance under the following circumstances: Any vested member may retire on an annual service retirement allowance upon written application to the board of trustees setting forth at what future time the person desires to be retired; provided, that the member at the time so specified for retirement shall have attained the minimum normal retirement age, notwithstanding that during such period of notification or at any other time the person may have separated from service. Any member having thirty years of creditable service regardless of age may voluntarily retire upon giving advance written notice to the board of trustees and shall thereafter be entitled to receive monthly payments which are the actuarial equivalent of the monthly payments to which the person would have been entitled had the person's retirement been at the minimum normal retirement age. Any member who desires to retire under the provisions of section 169.563 shall give the board of trustees at least sixty days' written notice of his or her desire to do so.

(L. 1943 p. 787 § 6, A.L. 1945 p. 1342, A.L. 1951 p. 477, A.L. 1957 p. 396, A.L. 1961 p. 369, A.L. 1967 1st Ex. Sess. p. 885, A.L. 1978 H.B. 1503, A.L. 1982 H.B. 1522, A.L. 1984 H.B. 1470, A.L. 1989 S.B. 146, A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378)



Section 169.322 Retirement for disability--periodic examination--subsequent reemployment and retirement.

Retirement for disability--periodic examination--subsequent reemployment and retirement.

169.322. 1. Upon the written application of an active member or of the person's employer's board, any active member who has five or more years of creditable service shall be retired by the board of trustees on a disability retirement allowance, if the medical board after a medical examination of such member, or based on such other medical information as the medical board may require, shall certify that such member is mentally or physically unable to perform such member's employment duties and that such incapacity is likely to be permanent. Application for a disability retirement allowance may be made after the member ceases to be an active member; provided that, the disability commenced while the member was an active member, and further provided that application is made no later than six months after the disabled member ceases to be an employee of his or her employer. The first monthly payment of such disability retirement allowance shall not be made to such member so long as the member receives compensation from the member's employer.

2. Upon retirement for disability, a member shall receive a disability retirement allowance which shall be determined in the same manner as the service retirement allowance as set forth in section 169.324, but not less than the minimum disability retirement allowance provided in this section. The minimum disability retirement allowance shall be the lesser of:

(1) Twenty-five percent of the person's average final compensation; or

(2) The member's service retirement allowance calculated based on the member's final average compensation and the maximum number of years of creditable service the member would have earned had the member remained an employee until attaining the age of sixty.

3. Once each year during the first five years following a member's retirement on a disability retirement allowance and once in every three-year period thereafter, the board of trustees may require any disability retirant who has not yet attained minimum normal retirement age to undergo a medical examination at a place designated by the medical board, such examination to be made by the medical board or by a physician or physicians designated by such board. Should any such disability retirant refuse to submit to such medical examination, the person's disability allowance may be discontinued until the person's withdrawal of such refusal, and should the person's refusal continue for one year all rights in and to the person's disability allowance shall be revoked by the board of trustees.

4. Should the board of trustees determine that any disability retirant who has not yet attained minimum normal retirement age is engaged in or is able to engage in a gainful occupation paying more than the difference between the person's monthly disability retirement allowance plus any Social Security benefits to which the person is eligible and the current rate of monthly compensation for the position the person held at retirement, then the amount of the person's disability retirement allowance shall be reduced to an amount which together with Social Security benefits and the amount earnable by the person shall equal such current rate of monthly compensation. Should the person's earning capacity be later changed, the amount of the person's disability retirement allowance may be further modified. The board of trustees may engage those persons, firms or corporations which it deems necessary to assist the board of trustees in making any determination under this subsection.

5. Should any member retired for disability be restored to active service as a regular employee, the member's disability retirement allowance shall cease and the member shall again become a member of the retirement system, and contribute thereunder. Anything in sections 169.270 to 169.400 to the contrary notwithstanding, a disability retirant who has not attained the minimum normal retirement age at the date of again becoming a member shall have the person's creditable service at the time of the person's disability retirement restored, and the excess of the person's accumulated contributions at time of retirement over the total payments which the person received during retirement shall be credited to the person's account. Upon subsequent retirement, the person shall be entitled to a service retirement allowance to the extent the person meets the requisite qualifications, and the person's prior disability retirement allowance shall not be resumed. If a disability retirant has attained the minimum normal retirement age at the date of again becoming a member, the disability retirement allowance the person was receiving immediately prior to restoration of membership shall be resumed on subsequent retirement, together with such retirement allowances as shall accrue by reason of the person's latest period of membership. For the sole purpose of determining the person's eligibility for such additional retirement allowance, but not for determining the amount, all of the person's years of creditable service, whether before or after the person's period of disability, for which the person has made contributions which have not been withdrawn, shall be considered.

(L. 1943 p. 787 § 6, A.L. 1945 p. 1342, A.L. 1951 p. 477, A.L. 1957 p. 396 § 169.320, A.L. 1961 p. 369, A.L. 1967 1st Ex. Sess. p. 885, A.L. 1982 H.B. 1522, A.L. 1984 H.B. 1470, A.L. 1989 S.B. 146, A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1998 H.B. 1299 merged with S.B. 761, A.L. 2004 H.B. 1502 merged with S.B. 1242)



Section 169.324 Retirement allowances, amounts--retirants may substitute without affecting allowance, limitation--annual determination of ability to provide benefits, standards--action plan for use of minority and women money managers, brokers and investment counselors.

Retirement allowances, amounts--retirants may substitute without affecting allowance, limitation--annual determination of ability to provide benefits, standards--action plan for use of minority and women money managers, brokers and investment counselors.

169.324. 1. The annual service retirement allowance payable pursuant to section 169.320 shall be the retirant's number of years of creditable service multiplied by a percentage of the retirant's average final compensation, determined as follows:

(1) A retirant whose last employment as a regular employee ended prior to June 30, 1999, shall receive an annual service retirement allowance payable pursuant to section 169.320 in equal monthly installments for life equal to the retirant's number of years of creditable service multiplied by one and three-fourths percent of the person's average final compensation, subject to a maximum of sixty percent of the person's average final compensation;

(2) A retirant whose number of years of creditable service is greater than thirty-four and one-quarter on August 28, 1993, shall receive an annual service retirement allowance payable pursuant to section 169.320 in equal monthly installments for life equal to the retirant's number of years of creditable service as of August 28, 1993, multiplied by one and three-fourths percent of the person's average final compensation but shall not receive a greater annual service retirement allowance based on additional years of creditable service after August 28, 1993;

(3) A retirant who was an active member of the retirement system at any time on or after June 30, 1999, and who either retires before January 1, 2014, or is a member of the retirement system on December 31, 2013, and remains a member continuously to retirement shall receive an annual service retirement allowance payable pursuant to section 169.320 in equal monthly installments for life equal to the retirant's number of years of creditable service multiplied by two percent of the person's average final compensation, subject to a maximum of sixty percent of the person's final compensation;

(4) A retirant who becomes a member of the retirement system on or after January 1, 2014, including any retirant who was a member of the retirement system before January 1, 2014, but ceased to be a member for any reason other than retirement, shall receive an annual service retirement allowance payable pursuant to section 169.320 in equal monthly installments for life equal to the retirant's number of years of creditable service multiplied by one and three-fourths percent of the person's average final compensation, subject to a maximum of sixty percent of the person's average final compensation;

(5) Notwithstanding the provisions of subdivisions (1) to (4) of this subsection, effective January 1, 1996, any retirant who retired on, before or after January 1, 1996, with at least twenty years of creditable service shall receive at least three hundred dollars each month as a retirement allowance, or the actuarial equivalent thereof if the retirant elected any of the options available under section 169.326. Any retirant who retired with at least ten years of creditable service shall receive at least one hundred fifty dollars each month as a retirement allowance, plus fifteen dollars for each additional full year of creditable service greater than ten years but less than twenty years (or the actuarial equivalent thereof if the retirant elected any of the options available under section 169.326). Any beneficiary of a deceased retirant who retired with at least ten years of creditable service and elected one of the options available under section 169.326 shall also be entitled to the actuarial equivalent of the minimum benefit provided by this subsection, determined from the option chosen.

2. Except as otherwise provided in sections 169.331, 169.580* and 169.585, payment of a retirant's retirement allowance will be suspended for any month for which such person receives remuneration from the person's employer or from any other employer in the retirement system established by section 169.280 for the performance of services except any such person other than a person receiving a disability retirement allowance under section 169.322 may serve as a nonregular substitute, part-time or temporary employee for not more than six hundred hours in any school year without becoming a member and without having the person's retirement allowance discontinued, provided that through such substitute, part-time, or temporary employment, the person may earn no more than fifty percent of the annual salary or wages the person was last paid by the employer before the person retired and commenced receiving a retirement allowance, adjusted for inflation. If a person exceeds such hours limit or such compensation limit, payment of the person's retirement allowance shall be suspended for the month in which such limit was exceeded and each subsequent month in the school year for which the person receives remuneration from any employer in the retirement system. If a retirant is reemployed by any employer in any capacity, whether pursuant to this section, or section 169.331, 169.580*, or 169.585, or as a regular employee, the amount of such person's retirement allowance attributable to service prior to the person's first retirement date shall not be changed by the reemployment. If the person again becomes an active member and earns additional creditable service, upon the person's second retirement the person's retirement allowance shall be the sum of:

(1) The retirement allowance the person was receiving at the time the person's retirement allowance was suspended, pursuant to the payment option elected as of the first retirement date, plus the amount of any increase in such retirement allowance the person would have received pursuant to subsection 3 of this section had payments not been suspended during the person's reemployment; and

(2) An additional retirement allowance computed using the benefit formula in effect on the person's second retirement date, the person's creditable service following reemployment, and the person's average final annual compensation as of the second retirement date. The sum calculated pursuant to this subsection shall not exceed the greater of sixty percent of the person's average final compensation as of the second retirement date or the amount determined pursuant to subdivision (1) of this subsection. Compensation earned prior to the person's first retirement date shall be considered in determining the person's average final compensation as of the second retirement date if such compensation would otherwise be included in determining the person's average final compensation.

3. The board of trustees shall determine annually whether the investment return on funds of the system can provide for an increase in benefits for retirants eligible for such increase. A retirant shall and will be eligible for an increase awarded pursuant to this section as of the second January following the date the retirant commenced receiving retirement benefits. Any such increase shall also apply to any monthly joint and survivor retirement allowance payable to such retirant's beneficiaries, regardless of age. The board shall make such determination as follows:

(1) After determination by the actuary of the investment return for the preceding year as of December thirty-first (the "valuation year"), the actuary shall recommend to the board of trustees what portion of the investment return is available to provide such benefits increase, if any, and shall recommend the amount of such benefits increase, if any, to be implemented as of the first day of the thirteenth month following the end of the valuation year, and first payable on or about the first day of the fourteenth month following the end of the valuation year. The actuary shall make such recommendations so as not to affect the financial soundness of the retirement system, recognizing the following safeguards:

(a) The retirement system's funded ratio as of January first of the year preceding the year of a proposed increase shall be at least one hundred percent after adjusting for the effect of the proposed increase. The funded ratio is the ratio of assets to the pension benefit obligation;

(b) The actuarially required contribution rate, after adjusting for the effect of the proposed increase, may not exceed the then applicable employer and member contribution rate as determined under subsection 4 of section 169.350;

(c) The actuary shall certify to the board of trustees that the proposed increase will not impair the actuarial soundness of the retirement system;

(d) A benefit increase, under this section, once awarded, cannot be reduced in succeeding years;

(2) The board of trustees shall review the actuary's recommendation and report and shall, in their discretion, determine if any increase is prudent and, if so, shall determine the amount of increase to be awarded.

4. This section does not guarantee an annual increase to any retirant.

5. If an inactive member becomes an active member after June 30, 2001, and after a break in service, unless the person earns at least four additional years of creditable service without another break in service, upon retirement the person's retirement allowance shall be calculated separately for each separate period of service ending in a break in service. The retirement allowance shall be the sum of the separate retirement allowances computed for each such period of service using the benefit formula in effect, the person's average final compensation as of the last day of such period of service and the creditable service the person earned during such period of service; provided, however, if the person earns at least four additional years of creditable service without another break in service, all of the person's creditable service prior to and including such service shall be aggregated and, upon retirement, the retirement allowance shall be computed using the benefit formula in effect and the person's average final compensation as of the last day of such period of four or more years and all of the creditable service the person earned prior to and during such period.

6. Notwithstanding anything contained in this section to the contrary, the amount of the annual service retirement allowance payable to any retirant pursuant to the provisions of sections 169.270 to 169.400, including any adjustments made pursuant to subsection 3 of this section, shall at all times comply with the provisions and limitations of Section 415 of the Internal Revenue Code of 1986, as amended, and the regulations thereunder, the terms of which are specifically incorporated herein by reference.

7. All retirement systems established by the laws of the state of Missouri shall develop a procurement action plan for utilization of minority and women money managers, brokers and investment counselors. Such retirement systems shall report their progress annually to the joint committee on public employee retirement and the governor's minority advocacy commission.

(L. 1943 p. 787 § 6, A.L. 1945 p. 1342, A.L. 1951 p. 477, A.L. 1957 p. 396 § 169.320, A.L. 1961 p. 369, A.L. 1967 1st Ex. Sess. p. 885, A.L. 1973 H.B. 375, A.L. 1977 S.B. 160, A.L. 1978 H.B. 1503, A.L. 1981 H.B. 530, A.L. 1982 H.B. 1522, A.L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1998 H.B. 1299 merged with S.B. 761, A.L. 2001 H.B. 660, A.L. 2004 H.B. 1502 merged with S.B. 1242, A.L. 2011 H.B. 229, A.L. 2013 S.B. 17 merged with S.B. 23)

*Section 169.580 was repealed by H.B. 1608, 2012



Section 169.326 Optional plans for payment of benefits--limitations--waiver.

Optional plans for payment of benefits--limitations--waiver.

169.326. 1. Until the first payment on account of any benefit becomes due, any retirant may elect, by delivering written notice duly acknowledged to the board of trustees, to receive the actuarial equivalent of the person's annual service retirement allowance or disability retirement allowance in the form of one of the options set forth below. No optional selection shall become effective in case a retirant dies within thirty days after retirement or within thirty days after filing such election; in such event the retirant shall be considered as an active member at the time of the retirant's death.

Option 1. Upon the person's death, the person's retirement allowance shall be continued throughout the life of and paid to such person as the person shall nominate by written designation duly acknowledged and delivered to the board of trustees at or prior to the time of the person's retirement, provided that in the event the person's designated beneficiary predeceases the person, then the person's retirement allowance shall be adjusted at that time to the amount determined pursuant to subsection 1 of section 169.324 at the time of the retirement of the person, or

Option 2. Upon the person's death, one-half of the person's retirement allowance shall be continued throughout the life of and paid to such person as the person shall nominate by written designation duly acknowledged and filed with the board of trustees at or prior to the time of the person's retirement, provided that in the event the person's designated beneficiary predeceases the person, then the person's retirement allowance shall be adjusted at that time to the amount determined under subsection 1 of section 169.324 at the time of the person's retirement, or

Option 3. Upon the person's death, no benefits shall be paid to any beneficiary or estate of the retired member. This optional benefit is actuarially increased over the benefit formula providing for benefits at death.

2. If the death of any member who has not elected an option occurs before the person has received total benefits at least as large as accumulated contributions at retirement, the difference shall be paid in one lump sum to the person's designated beneficiary, if living, otherwise to the estate of the retired member.

3. If an active member dies, or if an inactive member dies before retirement but after becoming eligible to retire and commence receiving retirement benefits, and a dependent of the member (spouse, dependent child under age nineteen or dependent parent) is designated as primary beneficiary to receive the member's accumulated contributions, the beneficiary may, in lieu thereof, at the beneficiary's option, request that the benefit be paid under option 1 in subsection 1 of this section as if the member had retired as of the date of death and designated such beneficiary as the option 1 beneficiary; except that if the beneficiary is a dependent child, the option 1 benefit shall be payable only until the child attains age nineteen and not throughout the life of such child. If the designated beneficiary elects the option 1 benefit and if the member was an active member at the time of death, such benefit shall be calculated as if the deceased member had, at the time of death, at least ten years' creditable service. If more than one dependent is designated as beneficiary, the benefit shall be shared equally as determined by the actuary. The determination of the board of trustees as to whether a person is a dependent for the purpose of this subsection shall be final.

4. Notwithstanding anything contained in sections 169.270 to 169.400 to the contrary, the payment of the annual service retirement allowance, or the actuarial equivalent of the annual service retirement allowance payable under any option prescribed in this section, shall at all times comply with the distribution rules of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, and the regulations thereunder, the terms of which are specifically incorporated herein by reference.

5. No person who would otherwise qualify as a dependent or beneficiary shall be eligible for, or entitled to, any benefits when such person is the principal or an accomplice in willfully bringing about the death of a member, retirant, or another dependent or beneficiary whose death would otherwise have resulted in payment of a benefit or a benefit increase to such person. The determination of the board of trustees that such person willfully brought about such death shall be made from a preponderance of the evidence presented and shall not be controlled by any contrary finding by any other forum, whether considered under the same or another degree of proof.

6. Any retirant or dependent or beneficiary who is entitled to or receiving benefits from the retirement system may, on a form prescribed by the board of trustees and filed with the board, irrevocably waive all or any portion of his or her retirement allowance or survivor benefit or any other benefit payable hereunder. Such waiver shall apply only to benefits that are payable on or after the date the waiver is filed. If a retirant files an irrevocable waiver in accordance with this subsection, the waiver shall apply only with respect to the retirant and shall not affect the rights of any dependents or other beneficiaries upon the retirant's death. If a dependent or beneficiary files an irrevocable waiver in accordance with this subsection, any benefits payable hereunder as a result of the death of a member or retirant shall be paid as if such dependent or beneficiary did not exist.

(L. 1943 p. 787 § 6, A.L. 1945 p. 1342, A.L. 1951 p. 477, A.L. 1957 p. 396 § 169.320, A.L. 1961 p. 369, A.L. 1971 S.B. 140, A.L. 1973 H.B. 375, A.L. 1974 S.B. 574, A.L. 1977 S.B. 160, A.L. 1982 H.B. 1522, A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1997 H.B. 169 merged with S.B. 309, A.L. 1998 H.B. 1299 merged with S.B. 761)



Section 169.328 Accumulated contributions returned to member, when--eligible rollover distributions, election for distribution.

Accumulated contributions returned to member, when--eligible rollover distributions, election for distribution.

169.328. 1. Should a member cease to be a regular employee, except by retirement, the member, if living, shall be paid on demand, made by written notice to the board of trustees, the amount of the person's accumulated contributions (with interest as determined by the board of trustees as provided in sections 169.270 to 169.400) standing to the credit of the person's individual account in the employees' contribution fund. The accumulated contributions with interest shall not be paid to a member so long as the person remains a regular employee or before the member incurs a break in service. If the member dies before retirement such accumulated contributions (with interest) shall be paid to the member's estate or designated beneficiary unless the provisions of subsection 3 of section 169.326 apply.

2. If a former unvested member's accumulated contributions have not been withdrawn four years after the person has ceased to be a member (other than by reason of death or retirement), the board of trustees shall pay the same to such former member within a reasonable time after the expiration of such four-year period.

3. If, on account of undeliverability, improper mailing or forwarding address, or other similar problem, the board of trustees is unable to refund the accumulated contributions of a former unvested member or to commence payment of retirement benefits within four years after the end of the calendar year in which such former member ceased to be a regular employee, the board may transfer the accumulated contributions to the general reserve fund. If, thereafter, written application is made to the board of trustees for such refund or benefits, the board shall cause the same to be paid from the general reserve fund, but no interest shall be accrued after the end of the fourth year following the end of the calendar year in which such former member ceased to be a regular employee.

4. In its discretion the board of trustees may approve extensions of any time periods in this section on account of a former member's military or naval service, academic study or illness.

5. Any member or beneficiary who is entitled to receive a distribution that is an eligible rollover distribution, as defined in Section 402(c)(4) of the Internal Revenue Code of 1986, as amended, may elect to have that distribution transferred directly to another eligible retirement plan, as defined in Section 402(c)(8) of the Internal Revenue Code of 1986, as amended, designated by the member or beneficiary in accordance with procedures established by the board of trustees. An eligible rollover distribution shall include a distribution to a nonspouse beneficiary that is treated as an eligible rollover distribution under Section 402(c)(11) of the Internal Revenue Code of 1986, as amended. All such transfers shall be made in compliance with the requirements of Section 401(a)(31) of the Internal Revenue Code of 1986, as amended, and regulations thereunder.

(L. 1943 p. 787 § 6, A.L. 1945 p. 1342, A.L. 1951 p. 477, A.L. 1957 p. 396 § 169.320, A.L. 1961 p. 369, A.L. 1982 H.B. 1522, A.L. 1994 S.B. 575, A.L. 1995 S.B. 378, A.L. 1997 H.B. 169 merged with S.B. 309, A.L. 1998 H.B. 1299 merged with S.B. 761, A.L. 2004 H.B. 1502 merged with S.B. 1242, A.L. 2011 H.B. 229)



Section 169.331 Retired teachers may teach full time without loss of benefits, when--school district requirements.

Retired teachers may teach full time without loss of benefits, when--school district requirements.

169.331. 1. Notwithstanding any other provision of sections 169.270 to 169.400 to the contrary, a retired certificated teacher receiving a retirement benefit from the retirement system established pursuant to sections 169.270 to 169.400 may, without losing his or her retirement benefit, teach full time for up to two years for a school district covered by such retirement system; provided that the school district has a shortage of certified teachers, as determined by the school district. The total number of such retired certificated teachers shall not exceed, at any one time, fifteen certificated teachers.

2. The employer's contribution rate shall be paid by the hiring school district and the employee's contribution rate shall be paid by the employee.

3. Any additional actuarial costs resulting from the hiring of a retired certificated teacher pursuant to the provisions of this section shall be paid by the hiring school district.

4. In order to hire teachers pursuant to the provisions of this section, the school district shall:

(1) Show a good faith effort to fill positions with nonretired certificated teachers;

(2) Post the vacancy for at least one month;

(3) Have not offered early retirement incentives for either of the previous two years;

(4) Solicit applications through the local newspaper, other media, or teacher education programs;

(5) Determine there is an insufficient number of eligible applicants for the advertised position; and

(6) Declare a critical shortage of certificated teachers that is active for one year.

5. Any person hired pursuant to this section shall be included in the State Director of New Hires for purposes of income and eligibility verification pursuant to 42 U.S.C. Section 1320b-7.

(L. 2003 H.B. 346 & 174)



Section 169.350 Assets held in two funds--source and disbursement--deductions--contributions, employer may elect to pay part or all of employee's contribution, procedure--rate of contributions to be calculated.

Assets held in two funds--source and disbursement--deductions--contributions, employer may elect to pay part or all of employee's contribution, procedure--rate of contributions to be calculated.

169.350. 1. All of the assets of the retirement system (other than tangible real or personal property owned by the retirement system for use in carrying out its duties, such as office supplies and furniture) shall be credited, according to the purpose for which they are held, in either the employees' contribution fund or the general reserve fund.

(1) The employees' contribution fund shall be the fund in which shall be accumulated the contributions of the members. The employer shall, except as provided in subdivision (5) of this subsection, cause to be deducted from the compensation of each member on each and every payroll, for each and every payroll period, the pro rata portion of five and nine-tenths percent of his annualized compensation. Effective January 1, 1999, through December 31, 2013, the employer shall deduct an additional one and six-tenths percent of the member's annualized compensation. For 2014 and for each subsequent year, the employer shall deduct from each member's annualized compensation the rate of contribution determined for such year by the actuary for the retirement system in the manner provided in subsection 4 of this section.

(2) The employer shall pay all such deductions and any amount it may elect to pay pursuant to subdivision (5) of this subsection to the retirement system at once. The retirement system shall credit such deductions and such amounts to the individual account of each member from whose compensation the deduction was made or with respect to whose compensation the amount was paid pursuant to subdivision (5) of this subsection. In determining the deduction for a member in any payroll period, the board of trustees may consider the rate of compensation payable to such member on the first day of the payroll period as continuing throughout such period.

(3) The deductions provided for herein are declared to be a part of the compensation of the member and the making of such deductions shall constitute payments by the member out of the person's compensation and such deductions shall be made notwithstanding that the amount actually paid to the member after such deductions is less than the minimum compensation provided by law for any member. Every member shall be deemed to consent to the deductions made and provided for herein, and shall receipt for the person's full compensation, and the making of the deduction and the payment of compensation less the deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered during the period covered by the payment except as to benefits provided by sections 169.270 to 169.400.

(4) The accumulated contributions with interest of a member withdrawn by the person or paid to the person's estate or designated beneficiary in the event of the person's death before retirement shall be paid from the employees' contribution fund. Upon retirement of a member the member's accumulated contributions with interest shall be transferred from the employees' contribution fund to the general reserve fund.

(5) The employer may elect to pay on behalf of all members all or part of the amount that the members would otherwise be required to contribute to the employees' contribution fund pursuant to subdivision (1) of this subsection. Such amounts paid by the employer shall be in lieu of members' contributions and shall be treated for all purposes of sections 169.270 to 169.400 as contributions made by members. Notwithstanding any other provision of this chapter to the contrary, no member shall be entitled to receive such amounts directly. The election shall be made by a duly adopted resolution of the employer's board and shall remain in effect for at least one year from the effective date thereof. The election may be thereafter terminated only by an affirmative act of the employer's board notwithstanding any limitation in the term thereof in the adopting resolution. Any such termination resolution shall be adopted at least sixty days prior to the effective date thereof, and the effective date thereof shall coincide with a fiscal year-end of the employer. In the absence of such a termination resolution, the election shall remain in effect from fiscal year to fiscal year.

2. The general reserve fund shall be the fund in which shall be accumulated all reserves for the payment of all benefit expenses and other demands whatsoever upon the retirement system except those items heretofore allocated to the employees' contribution fund.

(1) All contributions by the employer, except those the employer elects to make on behalf of the members pursuant to subdivision (5) of subsection 1 of this section, shall be credited to the general reserve fund.

(2) Should a retirant be restored to active service and again become a member of the retirement system, the excess, if any, of the person's accumulated contributions over benefits received by the retirant shall be transferred from the general reserve fund to the employees' contribution fund and credited to the person's account.

3. Gifts, devises, bequests and legacies may be accepted by the board of trustees and deposited in the general reserve fund to be held, invested and used at its discretion for the benefit of the retirement system except where specific direction for the use of a gift is made by a donor.

4. Beginning in 2013, the actuary for the retirement system shall annually calculate the rate of employer contributions and member contributions for 2014 and for each subsequent calendar year, expressed as a level percentage of the annualized compensation of the members, subject to the following:

(1) The rate of contribution for any calendar year shall be determined based on an actuarial valuation of the retirement system as of the first day of the prior calendar year. Such actuarial valuation shall be performed using the actuarial cost method and actuarial assumptions adopted by the board of trustees and in accordance with accepted actuarial standards of practice in effect at the time the valuation is performed, as promulgated by the actuarial standards board or its successor;

(2) The target combined employer and member contribution rate shall be the amount actuarially required to cover the normal cost and amortize any unfunded accrued actuarial liability over a period that shall not exceed thirty years from the date of the valuation;

(3) The target combined rate as so determined shall be allocated equally between the employer contribution rate and the member contribution rate, provided, however, that the level rate of contributions to be paid by the employers and the level rate of contributions to be deducted from the compensation of members for any calender year shall each be limited as follows:

(a) The contribution rate shall not be less than seven and one-half percent;

(b) The contribution rate shall not exceed nine percent; and

(c) Changes in the contribution rate from year to year shall be in increments of one-half percent such that the contribution rate for any year shall not be greater than or less than the rate in effect for the prior year by more than one-half percent;

(4) The board of trustees shall certify to the employers the contribution rate for the following calendar year no later than six months prior to the date such rate is to be effective.

(L. 1943 p. 787 § 9, A.L. 1951 p. 477, A.L. 1957 p. 396, A.L. 1961 p. 369, A.L. 1965 p. 291, A.L. 1967 lst Ex. Sess. p. 885, A.L. 1971 S.B. 140, A.L. 1973 H.B. 375, A.L. 1974 S.B. 574, A.L. 1978 H.B. 1503, A.L. 1982 H.B. 1522, A.L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 1993 S.B. 126, A.L. 1994 S.B. 575, A.L. 1998 S.B. 761, A.L. 2013 S.B. 17 merged with S.B. 23)



Section 169.360 Trustees shall report annually to employers district's contribution, certification--transfer of funds.

Trustees shall report annually to employers district's contribution, certification--transfer of funds.

169.360. Before the first of July of each year, the board of trustees shall certify to each employer the amounts which will become due and payable from each during the school year next following to the general reserve fund. The amount so certified shall be appropriated by each employer's board by a resolution explicitly directing the appropriate officials to pay the same, not later than July twenty-fifth of each year and transferred to the retirement system on or before December thirty-first of the same year.

(L. 1943 p. 787 § 10, A.L. 1951 p. 477, A.L. 1961 p. 369, A.L. 1973 H.B. 375, A.L. 1982 H.B. 1522, A.L. 1989 S.B. 146)

Effective 6-14-89



Section 169.370 Obligations chargeable to general revenue fund--alteration of existing rights prohibited.

Obligations chargeable to general revenue fund--alteration of existing rights prohibited.

169.370. 1. Interest charges payable, the creation and maintenance of reserves in the general reserve fund and the payment of all retirement allowances, refunds and other benefits and expenses are hereby made obligations chargeable against the general reserve fund and not of the school district, and the moneys placed in the general reserve fund shall not be diverted or used for other purposes.

2. No alteration, amendment or repeal of sections 169.270 to 169.400 shall be deemed to affect the rights of members of any retirement system established thereunder with reference to deposits previously made, or to reduce any accrued or potential benefits to those who are members at the time when such alterations, amendments, or repeal becomes effective or to reduce the amount of any retirement allowance then payable.

(L. 1943 p. 787 § 11, A.L. 1961 p. 369)



Section 169.380 Immunity from execution, garnishment or attachment.

Immunity from execution, garnishment or attachment.

169.380. Any funds in the charge and custody of the board of trustees of the retirement system under the provisions of sections 169.270 to 169.400 shall not be subject to execution, garnishment, attachment or any other process whatsoever and shall be unassignable, unless otherwise specifically provided in sections 169.270 to 169.400.

(L. 1943 p. 787 § 12, A.L. 1982 H.B. 1522)



Section 169.390 Limitation of state contributions.

Limitation of state contributions.

169.390. The state of Missouri shall contribute no funds directly or indirectly to finance the plan to pay retirement allowances by appropriation bills or otherwise, except those funds which the school district may receive from time to time under a law or laws providing for a general apportionment of school moneys throughout all the state.

(L. 1943 p. 787 § 14, A.L. 1982 H.B. 1522)



Section 169.395 Procedural requirements waived for members, retirants and beneficiaries, by board of trustees, when.

Procedural requirements waived for members, retirants and beneficiaries, by board of trustees, when.

169.395. The board of trustees or its duly authorized representatives may, at any time, in its or their sole discretion, waive compliance by members, retirants, or beneficiaries with any procedural requirements imposed by sections 169.270 to 169.400 upon its or their determination that, under the circumstances, compliance with such procedural requirements would be impractical or infeasible and would be unnecessary for the protection of the interest of the retirement system and its members.

(L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al.)

Effective 5-31-90



Section 169.400 Correction of errors in benefits--adjustment.

Correction of errors in benefits--adjustment.

169.400. Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than the person would have been entitled to receive had the records been correct, the board of trustees shall have the power to correct such error and, as far as practicable, may adjust the payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

(L. 1943 p. 787 § 13, A.L. 1955 p. 524, A.L. 1967 1st Ex. Sess. p. 885, A.L. 1994 S.B. 575)

Effective 5-26-94



Section 169.410 Definitions.

Definitions.

169.410. The following words and phrases as used in sections 169.410 to 169.540, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Accumulated contributions", the sum of all amounts deducted from the compensation of a member and credited to the member's individual account together with interest allowed on such an account;

(2) "Actuarial equivalent", a benefit of equal value when computed upon the basis of interest and such mortality tables as shall be adopted by the board of trustees;

(3) "Average final compensation", the highest average annual compensation of the member received for any three consecutive years of credited service of the member's last ten years of credited service or if the member has had less than three years of such credited service, during the member's entire period of credited service;

(4) "Beneficiary", any person other than a retired member receiving a pension benefit, optional pension benefit or other benefit;

(5) "Board of education", the board of education or corresponding board having charge of the public schools of the school district other than those public schools which are operated by the board of regents;

(6) "Board of regents", the board of regents or corresponding board having charge of a public city teacher training school within the school district which was operated by its board of education prior to September 1, 1978;

(7) "Board of trustees", the board which administers the retirement system;

(8) "Charter school", any charter school established pursuant to sections 160.400 to 160.420 and located, at the time it is established, within the school district;

(9) "Compensation", the regular compensation which a member has earned as an employee during any period, excluding, however, any compensation earned by a person who became a member after December 31, 1995, which is in excess of the limitation set forth in Section 401(a)(17) of the Internal Revenue Code;

(10) "Consumer price index", the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as approved by the board of trustees, as such index is defined and officially reported by the United States Department of Labor, or its successor agency;

(11) "Credited service", prior service plus membership service plus service purchased pursuant to applicable Missouri statute;

(12) "Employee", any person regularly employed by (a) the board of education, or (b) the board of trustees, or (c) the board of regents who was employed at a public teacher training school within the school district prior to September 1, 1978, and who did not become a member of the Missouri state employees' retirement system pursuant to section 104.342, or (d) a charter school. In case of doubt as to whether any person is an employee, the decision of the board of education, or the board of trustees, or the board of regents shall be final and conclusive;

(13) "Employer", the board of education, the board of trustees, the board of regents or a charter school;

(14) "Medical board", the board of physicians;

(15) "Member", a member of the retirement system defined as an:

(a) "Active member", a person who is an employee;

(b) "Inactive member", a former active member who has accumulated contributions with the retirement system; or

(c) "Retired member", a former active member who has retired and is receiving benefits;

(16) "Membership service", service rendered as an employee for which the employee received compensation. For the purpose of computing creditable service at retirement, membership service shall include a member's accumulated and unused days of sick leave. The decision of the employing board as to the number of accumulated and unused days of sick leave held by a member shall be final and conclusive;

(17) "Pension benefit" or "pension", monthly payments for life to a retired member or to such beneficiary as is entitled to the payments;

(18) "Prior service", service prior to the date the system became operative which is credited;

(19) "Public school", any school for elementary, secondary or higher education, open and public, which is supported and maintained from public funds and which is operated by the board of education of the school district, by the board of regents, or as a charter school as defined pursuant to sections 160.400 to 160.420;

(20) "Retired member", a member receiving a retirement benefit or other benefit;

(21) "Retirement system", the public school retirement system of a school district;

(22) "School administrator", an employee whose job classification is included on the school administrators' position schedule of the employing board;

(23) "School district", any metropolitan school district as defined pursuant to section 160.011;

(24) "Teacher", any teacher, substitute teacher, supervisor, principal, supervising principal, superintendent or assistant superintendent, who shall teach or be employed on a full-time basis in the public schools of a school district or charter school, except those teachers electing to become members of the Missouri state employees' retirement system pursuant to section 104.342. In case of doubt as to whether any person is a teacher, the decision of the board of education, or the board of regents with respect to individuals within its charge, shall be final and conclusive.

(L. 1943 p. 805 § 1, A.L. 1949 p. 532, A.L. 1951 p. 513, A.L. 1953 pp. 438, 496, A.L. 1957 p. 462, A.L. 1961 p. 384, A.L. 1965 p. 293, A.L. 1967 p. 263, A.L. 1978 S.B. 542, A.L. 1979 S.B. 392, A.L. 1981 H.B. 33, et al., A.L. 1987 H.B. 558, et al. merged with H.B. 713, A.L. 1989 S.B. 146, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 2001 H.B. 660)



Section 169.420 Retirement system--how managed.

Retirement system--how managed.

169.420. In all metropolitan school districts of this state, there are hereby created and established retirement systems for the purpose of providing retirement benefits for employees of said school districts. Each such system shall be a body corporate, and shall be under the management of a board of trustees herein described, and shall be known as "The Public School Retirement System of ........ (name of school district)". Such system shall, by and in such name, sue and be sued, transact all of its business, invest all of its funds and hold all of its cash, securities and other property; provided, however, that such securities and other property may be held on behalf of the retirement system in the name of a nominee in order to facilitate the expeditious transfer of such securities or other property.

(L. 1943 p. 805 § 2, A.L. 1978 S.B. 542, A.L. 2001 H.B. 660)



Section 169.430 Who shall be members.

Who shall be members.

169.430. All persons who shall hereafter become employees shall become members as a condition of their employment and shall receive no pension or retirement benefit from any pension or retirement system other than the retirement system established pursuant to sections 169.410 to 169.540 because of credited years of service in the school district, nor shall they be required to make contributions under any other pension or retirement system of any school district or state because of such years, except that this section does not prohibit the extension of the benefits and liabilities of Title II of the Social Security Act of the United States (42 U.S.C.A. Section 401 et seq.) to the employees of the school district for the purpose of supplementing the benefits provided by this law, through agreement by the district and the state pursuant to sections 105.300 to 105.440.

(L. 1943 p. 805 § 3, A.L. 1953 pp. 438, 496, A.L. 1955 p. 546, A.L. 1957 p. 462, A.L. 1961 p. 384, A.L. 1981 H.B. 33, et al., A.L. 2001 H.B. 660)



Section 169.435 Revocation of election of coverage made on or ninety days after October 13, 1961, procedure, effect on creditable service.

Revocation of election of coverage made on or ninety days after October 13, 1961, procedure, effect on creditable service.

169.435. Any member, who elected on October 13, 1961, or within ninety days thereafter to continue contributions and receive benefits as provided by the law theretofore, may revoke such election by written application to the board of trustees and, upon making the payment of such amount, including interest, as is required to make his total accumulated contributions equal to what they would have been had he not made such prior election but instead had made contributions to the retirement system established by sections 169.410 to 169.540, shall receive credit in such system for equivalent service.

(L. 1961 p. 384 § 169.431, A.L. 1972 H.B. 1266, A.L. 1973 S.B. 256 Revision, A.L. 1981 H.B. 33, et al., A.L. 1987 H.B. 558, et al.)

Effective 6-19-87



Section 169.440 Years of service, how determined--purchase of credit for service, limitations and conditions.

Years of service, how determined--purchase of credit for service, limitations and conditions.

169.440. 1. In no case shall more than one year of service be credited for all service in one calendar year.

2. The board of trustees shall include an employee's accumulated and unused days of sick leave, if any, in computing the employee's credited service upon the employee's retirement.

3. Any member inducted into the Armed Forces of the United States while an employee, and discharged or separated from such service by other than dishonorable discharge, shall be credited with such period or periods of time, not exceeding a total of four years, spent in such service during time of war or national emergency, and any additional period or periods of involuntary service as if such member had been for all effects and purposes in active service as an employee during such period or periods of time. Periods of national emergency, as that term is used in this section, shall be prescribed by rule of the board of trustees, giving due regard to the acts and resolutions of Congress and the proclamations and orders of the President.

4. Any member who is granted a leave of absence with reduced pay may authorize deduction of contributions based on full compensation, the same as if not on leave, and in such case the full compensation shall be used as annual compensation in determining the final average compensation for calculation of benefits.

5. A member may elect to purchase and receive credit for service in accordance with the following conditions and limitations:

(1) The member must have a minimum of five years of continuous credited membership service in this retirement system prior to the member's election to purchase;

(2) The member must have one year of credited service in this retirement system for each year to be credited;

(3) The member must purchase the entire amount of credited service the member is eligible to purchase in a given category;

(4) Eligible categories of credited service that can be purchased are:

(a) Service rendered in a public school district in the state of Missouri, or outside the state of Missouri;

(b) Service as an employee which at the time was not classified as membership service nor were contributions paid but which would be classified as membership service under later law and regulations;

(c) The period during which an employee's membership was terminated during the years 1944 to 1947, inclusive, pursuant to a rule of the board of education prohibiting the employment of married women teachers, provided the member was reemployed on or before January 1, 1950, and was a member as of October 13, 1969;

(d) A period of up to five years during which a member was involuntarily laid off in a staff reduction by the board of education after 1980, provided the member was restored to full-time employment and the member did not receive a refund of the member's accumulated contributions for credited service rendered prior to the layoff;

(e) Service for which the member received a refund of the member's accumulated contributions;

(f) Up to three years of service rendered in a school, which is not part of the public school system of this state and which charged tuition for the rendering of elementary and secondary educational services, as a full-time employee who was duly certified under the law governing the certification of teachers during all of such years of employment;

(5) The member must pay for the purchase of service the amount required by the rules and regulations established by the board of trustees of the retirement system;

(6) The retirement system may accept a transfer of funds from a plan qualified under Section 401(a) or 403(b) of the Internal Revenue Code in full or partial payment of the amount required to purchase the credited service;

(7) A member shall receive credit at retirement for only such service as has met the conditions of this subsection. If the member has paid for any service which has not been credited, the member shall receive a refund of the excess payment. If the member has not completed such member's payment at time of retirement, the first benefits from the retirement system shall be applied to pay the balance of the amount due and thereafter the full benefits shall be payable.

(L. 1943 p. 805 § 4, A.L. 1949 p. 532, A.L. 1953 p. 438, A.L. 1957 p. 462, A.L. 1961 p. 384, A.L. 1969 p. 282, A.L. 1972 H.B. 1266, A.L. 1973 S.B. 256, A.L. 1978 S.B. 542, A.L. 1979 S.B. 392, A.L. 1981 H.B. 33, et al., A.L. 1983 S.B. 3, A.L. 1996 S.B. 860, A.L. 1997 H.B. 612 merged with S.B. 309, A.L. 2001 H.B. 660)



Section 169.450 Trustees--selection, qualifications, powers and duties--circuit court's jurisdiction over board--board's authority to make rules for administering assets of system.

Trustees--selection, qualifications, powers and duties--circuit court's jurisdiction over board--board's authority to make rules for administering assets of system.

169.450. 1. The general administration and responsibility for the proper operation of the retirement system and for making effective the provisions of sections 169.410 to 169.540 are hereby vested in a board of trustees of eleven persons, as follows:

(1) Four trustees to be appointed for terms of four years by the board of education; provided, however, that their terms shall be fixed so the terms of one of the trustees so appointed shall expire each year. The members of such board of trustees appointed by the board of education may be members of the board of education or other individuals deemed qualified to hold such positions by the board of education;

(2) Four trustees to be elected for terms of four years by and from the active members of the retirement system who shall hold office as trustees only while active members; provided, however, that their terms shall be fixed so that the terms of one of the trustees so elected shall expire each year; and provided further, that not more than two of such persons shall be teachers and two shall be nonteachers. For the purposes of this subsection, a school administrator shall not be eligible for the positions established pursuant to this subdivision and shall be eligible for the position established pursuant to subdivision (4) of this subsection;

(3) Two trustees, who shall be retired members, to be elected for terms of four years by and from the retired members of the retirement system; provided, however, that the terms of office of the first two trustees so elected shall begin immediately upon their election and shall expire two and four years from the date of their election, respectively; and provided further, that not more than one of such persons shall be a teacher and one shall be a nonteacher;

(4) One member, who shall be a school administrator, to be elected for a term of four years by and from the active members of the retirement system who shall hold office as a trustee only while an active member; except that, the initial term of office of such trustee shall expire on December 31, 1999.

2. If a vacancy occurs in the office of trustee, the vacancy shall be filled for the unexpired term in the same manner as the office was previously filled. No vacancy or vacancies on the board of trustees shall impair the power of the remaining trustees to administer the retirement system pending the filling of such vacancies.

3. In the event of a lapse of a school district's corporate organization as described in subsections 1 and 4 of section 162.081, or for any other reason, the general administration and the responsibility for the proper operation of the retirement system shall continue to be fully vested in the trustees then currently serving and such trustees shall continue to serve and be elected in the same manner as set forth in this statute as if no lapse had occurred, except that in the event of vacancies occurring in the office of trustees appointed by the board of education prior to the lapse, the board of trustees shall appoint a qualified person or persons to fill such vacancy or vacancies for terms of up to four years.

4. Trustees shall serve without compensation, and any trustee shall be reimbursed from the expense fund for all necessary expenses which the trustee may incur through service on the board of trustees.

5. Each trustee shall, within ten days after such trustee's appointment or election, take an oath of office before the clerk of the circuit court of the judicial circuit in which the school district is located that, so far as it devolves upon the trustee, the trustee will diligently and honestly administer the affairs of the board of trustees and that the trustee will not knowingly violate or willingly permit to be violated any of the provisions of the law applicable to the retirement system. Such oath shall be subscribed to by the trustee making it and filed in the office of the clerk of the circuit court.

6. The circuit court of the judicial circuit in which the school district is located shall have jurisdiction over the members of the board of trustees to require them to account for their official conduct in the management and disposition of the funds and property committed to their charge; to order, decree and compel payment by them to the public school retirement system of their school district of all sums of money, and of the value of all property which may have been improperly retained by them, or transferred to others, or which may have been lost or wasted by any violation of their duties or abuse of their powers as such members of such board; to remove any such member upon proof that the trustee has abused the trustee's trust or has violated the duties of the trustee's office; to restrain and prevent any alienation or disposition of property of such public school retirement system by the members, in cases where it may be threatened, or there is good reason to apprehend that it is intended to be made in fraud of the rights and interests of such public school retirement system. The jurisdiction conferred by sections 169.410 to 169.540 shall be exercised as in ordinary cases upon petition, filed by the board of education of such school district, or by any two members of the board of trustees. Such petition shall be heard in a summary manner after ten days' notice in writing to the member complained of, and an appeal shall lie from the judgment of the circuit court as in other causes and be speedily determined, but such appeal shall not operate under any condition as a supersedeas of a judgment of removal from office.

7. Each trustee shall be entitled to one vote in the board of trustees. Six votes shall be necessary for a decision by the trustees at any meeting of the board of trustees.

8. Subject to the limitations of sections 169.410 to 169.540, the board of trustees shall, from time to time, establish rules and regulations for the administration of the retirement system, for eligibility for and determination of benefits under the retirement system, for the investment of retirement system assets, and for the transaction of the retirement system's business.

9. The board of trustees shall elect from its membership a chairman and shall, by majority vote of its members, appoint a secretary, who may be, but need not be, one of its members. It shall engage such actuarial and other services as shall be required to transact the business of the retirement system. It shall also engage an investment counselor who shall be experienced in the investment of moneys to advise the trustees on investments of the retirement system. The compensation of all persons engaged by the board of trustees and all other expenses of the board necessary for the operation of the retirement system shall be paid at such rates and in such amounts as the board of trustees shall approve.

10. The board of trustees shall keep in convenient form such data as shall be necessary for actuarial valuations of the assets of the retirement system and for checking the experience of the system.

11. The board of trustees shall keep a record of all its proceedings which shall be open to public inspection. It shall prepare annually and send to the board of education and to each member of the retirement system a report showing the fiscal transactions of the retirement system for the preceding fiscal year, a detailed listing of all salaries and expenditures incurred by the trustees for its operation, the amount of the accumulated cash and securities of the system, and the last balance sheet showing the financial condition of the system by means of an actuarial valuation of the assets and liabilities of the retirement system. The board of trustees shall also prepare or cause to be prepared an annual report concerning the operation of the retirement system herein provided for, which report shall be sent by the chairman of the board of trustees to the board of education.

12. The board of trustees shall arrange for necessary legal advice for the operation of the retirement system.

13. The board of trustees shall designate a medical board to be composed of three physicians, none of whom shall be eligible for benefits pursuant to sections 169.410 to 169.540, who shall arrange for and pass upon all medical examinations required pursuant to the provisions of sections 169.410 to 169.540, shall investigate all essential statements and certificates made by or on behalf of a member in connection with an application for disability retirement and shall report in writing to the board of trustees its conclusions and recommendations upon all matters referred to it.

14. The actuary shall be the technical adviser of the board of trustees on matters regarding the operation of the system created by sections 169.410 to 169.540 and shall perform such other duties as are required in connection therewith. Such person shall be qualified as an actuary by membership as a fellow in the Society of Actuaries or by objective standards which are no less stringent than those established by the Society of Actuaries.

15. At least once in each five-year period the actuary shall make an investigation into the actuarial experience of the retirement system, and taking into account the results of such investigation of the experience, the board of trustees shall adopt for the retirement system such actuarial assumptions as shall be deemed necessary.

16. On the basis of such actuarial assumptions as the board of trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the retirement system.

17. On the basis of the valuation the board of trustees shall certify the rates of contribution payable by the board of education.

(L. 1943 p. 805 § 5, A.L. 1953 pp. 438, 496, A.L. 1957 p. 462, A.L. 1961 p. 384, A.L. 1967 p. 263, A.L. 1978 S.B. 542, A.L. 1981 H.B. 33, et al., A.L. 1987 H.B. 558, et al., A.L. 1996 S.B. 860, A.L. 1999 H.B. 979, A.L. 2001 H.B. 660)



Section 169.460 Retirement, when--pensions, how computed--early retirement, when, pensions, how computed--disability retirement, when, pensions, how computed--death before retirement, effect of--beneficiary defined, benefits, how computed--retirants may become active, how--minimum benefits, when.

Retirement, when--pensions, how computed--early retirement, when, pensions, how computed--disability retirement, when, pensions, how computed--death before retirement, effect of--beneficiary defined, benefits, how computed--retirants may become active, how--minimum benefits, when.

169.460. 1. Any member may retire and receive a normal pension upon his written application to the board of trustees setting forth at what time not less than fifteen days nor more than one hundred eighty days subsequent to the execution and filing of such application he desires to be retired; provided, that the member at the time so specified for his retirement either (a) shall have attained age sixty-five or (b) shall have attained an age which when added to the number of years of credited service of such member shall total a sum not less than eighty-five. For purposes of computing any member's age under this section, the board shall, if necessary, add to his actual age any accumulated and unused days of sick leave included in his credited service.

2. Upon retirement pursuant to subsection 1 of this section, a member shall receive an annual pension payable in monthly installments equal to his number of years of credited service multiplied by two percent of his average final compensation subject to a maximum pension of sixty percent of his average final compensation.

3. A member who is not eligible for normal pension pursuant to subsection 1 of this section but who has attained age sixty and has five or more years of credited service may make application in the same manner as pursuant to subsection 1 of this section for an early pension. His early pension shall be computed pursuant to subsection 2 of this section, but shall be reduced by five-ninths of one percent for each month such member's early retirement date precedes the earliest date he could have received a normal pension pursuant to subsection 1 of this section had his service continued.

4. Upon the written application of the member or of the employing board, any active member who has five or more years of credited service with such board and does not qualify for a normal pension pursuant to subsection 1 of this section may be retired by the board of trustees, not less than fifteen days and not more than one hundred eighty days next following the date of filing such application, and receive a disability pension, provided, that the medical board after a medical examination of such member or such member's medical records shall certify that such member is unable to further perform his duties due to mental or physical incapacity, and that such incapacity is likely to be permanent and that such member should be retired; or, provided the member furnishes evidence of the receipt of disability benefits under the federal Old Age, Survivors and Disability Insurance System of the Social Security Act. The determination of the board of trustees in the matter shall be final and conclusive. A member being retired pursuant to this subsection who has accumulated unused vacation and sick leave may elect to have the commencement of his disability pension deferred for more than one hundred eighty days during the period he is entitled to vacation and sick pay.

5. Upon retirement for disability, a member shall receive a disability pension until such time as he meets the requirements for a normal pension pursuant to subsection 1 of this section, at which time his disability pension will be deemed to be a normal pension. The member's disability pension shall be the larger of:

(1) A normal pension based on his credited service to the date of his retirement for disability and calculated as if he were age sixty-five; or

(2) One-fourth of his average final compensation; except that such benefit shall not exceed the normal pension which he would have received upon retirement if his service had continued and he had satisfied the eligibility requirements of subsection 1 of this section and had his final average compensation been unchanged.

6. Once each year during the first five years following retirement for disability and once in every three-year period thereafter while receiving a disability pension, the board of trustees may, and shall, require any member receiving a disability pension who has not yet become eligible for a normal pension pursuant to subsection 1 of this section to undergo a medical examination at a place designated by the medical board or by a physician or physicians designated by such board. If any such member receiving a disability pension refuses to submit to such medical examination, his benefit may be discontinued until his withdrawal of such refusal, and if his refusal continues for one year, all rights in and to his pension may be revoked by the board of trustees.

7. If the board of trustees finds that any member receiving a disability pension is engaged in or is able to engage in a gainful occupation paying more than the difference between his disability pension plus benefits, if any, to which he and his family are eligible under the federal Old Age, Survivors and Disability Insurance System of the Social Security Act and the current rate of monthly compensation for the position he held at retirement, then the amount of his disability pension shall be reduced to an amount which together with the amount earnable by him shall equal such current rate of monthly compensation. The decisions of the board of trustees in regard to such modification of disability benefits shall be final and conclusive.

8. If any member receiving a disability pension is restored to service as an employee, he shall again become an active member of the retirement system and contribute thereunder. His credited service at the time of his retirement for disability shall be restored and the excess of his accumulated contributions at his retirement for disability over the total disability pension payments which he received shall be credited to his account.

9. If a member with fewer than five years credited service ceases to be an employee, except by death, he shall be paid the amount of his accumulated contributions in accordance with applicable provisions of the Internal Revenue Code.

10. If a member with five years or more credited service ceases to be an employee, except by death or retirement, he shall be paid on demand the amount of his accumulated contributions, or he may leave his accumulated contributions with the retirement system and be an inactive member and claim a retirement benefit at any time after he reaches the minimum age for retirement, except that if such a member's accumulated contributions do not exceed the involuntary distribution limits under provisions of the Internal Revenue Code, the member must elect to become an inactive member within thirty days of employment separation to avoid application of the involuntary distribution provisions of the Internal Revenue Code. When an inactive member presents his valid claim to the board of trustees, he shall be granted a benefit at such time and for such amount as is available pursuant to subsection 2 or 3 of this section in accordance with the provisions of law in effect at the time his active membership ceased. The accumulated contributions of an inactive member may be withdrawn at any time upon ninety days' notice or such shorter notice as is approved by the board of trustees. If an inactive member dies before retirement, his accumulated contributions shall be paid to his designated beneficiary, if living, otherwise to the estate of the member. A member's accumulated contributions shall not be paid to him so long as he remains in service as an employee.

11. Any member upon retirement shall receive his pension payable throughout life subject to the provision that if his death occurs before he has received total benefits at least as large as his accumulated contributions at retirement, the difference shall be paid in one sum to his designated beneficiary, if living, otherwise to the estate of the retired member.

12. Prior to the date of retirement pursuant to subsection 2, 3, or 4 of this section, a member may elect to receive the actuarial equivalent of his pension in a lesser amount, payable throughout life under one of the following options with the provision that:

Option 1. Upon his death, his pension shall be continued throughout the life of and paid to his beneficiary, or

Option 2. Upon his death, one-half of his pension shall be continued throughout the life of and paid to his beneficiary, or

Option 3. Upon his death, his pension shall be continued throughout the life of and paid to his beneficiary, provided that in the event his designated beneficiary predeceases him, then his pension shall be adjusted effective the first day of the month following the month in which his designated beneficiary died to the amount determined pursuant to subsection 2 or 3 of this section at the time of his retirement, or

Option 4. Upon his death, one-half of his pension shall be continued throughout the life of and paid to his beneficiary, provided that in the event his designated beneficiary predeceases him, then his pension shall be adjusted effective the first day of the month following the month in which his designated beneficiary died to the amount determined pursuant to subsection 2 or 3 of this section at the time of his retirement.

Option 5. Prior to age sixty-two the member will receive an increased pension, where the total pension prior to age sixty-two is approximately equal to the pension after age sixty-two plus the member's estimated federal Social Security benefit, provided that the reduced pension after age sixty-two is not less than one-half the pension the member could have received had no option been elected.

A member may elect a combination of Option l and Option 5, or Option 2 and Option 5. The survivor benefits payable to a beneficiary, other than the spouse of the retired member, under any of the foregoing options shall in no event exceed fifty percent of the actuarial equivalent of the pension determined pursuant to subsection 2 or 3 of this section at the time of retirement.

13. If an option has been elected pursuant to subsection 12 of this section, and both the retired member and beneficiary die before receiving total benefits as large as the member's accumulated contributions at retirement, the difference shall be paid to the designated beneficiary of the person last entitled to benefits, if living, otherwise to the estate of the person last entitled to benefits.

14. If an active member dies while an employee and with five or more years of credited service and a dependent of the member is designated as beneficiary to receive his accumulated contributions, such beneficiary may, in lieu thereof, request that benefits be paid under option 1, subsection 12 of this section, as if the member had attained age sixty, if the member was less than sixty years of age at the time of his death, and had retired under such option as of the date of death, provided that under the same circumstances a member may provide by written designation that benefits must be paid pursuant to option 1 to such beneficiary. In addition to benefits received under option 1, subsection 12 of this section, a surviving spouse receiving benefits under this subsection shall receive sixty dollars per month for each unmarried dependent child of the deceased member who is under twenty-two years of age and is in the care of the surviving spouse; provided, that if there are more than three such unmarried dependent children one hundred eighty dollars shall be divided equally among them. A "dependent beneficiary" for the purpose of this subsection only shall mean either the surviving spouse or a person who at the time of the death of the member was receiving at least one-half of his support from the member, and the determination of the board of trustees as to whether a person is a dependent shall be final.

15. In lieu of accepting the payment of the accumulated contributions of a member who dies after having at least eighteen months of credited service and while an employee, an eligible beneficiary or, if no surviving eligible beneficiary, the unmarried dependent children of the member under twenty-two years of age may elect to receive the benefits pursuant to subdivision (1), (2), (3), or (4) of this subsection. An "eligible beneficiary" is the surviving spouse, unmarried dependent children under twenty-two years of age or dependent parents of the member, if designated as beneficiary. A "dependent" is one receiving at least one-half of his support from the member at his death.

(1) A surviving spouse who is sixty-two years of age at the death of the member or upon becoming such age thereafter, and who was married to the member at least one year, may receive sixty dollars per month for life. A spouse may receive this benefit after receiving benefits pursuant to subdivision (2) of this subsection;

(2) A surviving spouse who has in his or her care an unmarried dependent child of the deceased member under twenty-two years of age may receive sixty dollars per month plus sixty dollars per month for each child under twenty-two years of age but not more than a total of two hundred forty dollars per month;

(3) If no benefits are payable pursuant to subdivision (2) of this subsection, unmarried dependent children under the age of twenty-two may receive sixty dollars each per month; provided that if there are more than three such children one hundred eighty dollars per month shall be divided equally among them;

(4) A dependent parent upon attaining sixty-two years of age may receive sixty dollars per month as long as not remarried provided no benefits are payable at any time pursuant to subdivision (1), (2), or (3) of this subsection. If there are two dependent parents entitled to benefits, sixty dollars per month shall be divided equally between them;

(5) If the benefits pursuant to this subsection are elected and the total amount paid is less than an amount equal to the accumulated contributions of a member at his death, the difference shall be payable to the beneficiary or the estate of the beneficiary last entitled to benefits.

16. If a member receiving a normal pension again becomes an active member, his pension benefit payments shall cease during such membership and shall be resumed upon subsequent retirement together with such pension benefit as shall accrue by reason of his latest period of membership. Except as otherwise provided in section 105.269, a retired member may not receive a pension benefit for any month for which he receives compensation from an employing board, except he may serve as a part-time or temporary employee for not to exceed sixty days in any calendar year without becoming a member and without having his pension benefit discontinued. A retired member may also serve as a member of the board of trustees and receive any reimbursement for expenses allowed him because of such service without becoming an active member and without having his pension benefit discontinued or reduced.

17. Upon approval of the board of trustees, any member may make contributions in addition to those required. Any additional contributions shall be accumulated at interest and paid in addition to the benefits provided hereunder. The board of trustees shall make such rules and regulations as it deems appropriate in connection with additional contributions including limitations on amounts of contributions and methods of payment of benefits.

18. Notwithstanding any other provisions of this section, any member retiring on or after age sixty-five who has five or more years of credited service shall be entitled to an annual pension of the lesser of (a) an amount equal to his number of years of credited service multiplied by one hundred twenty dollars, or (b) one thousand eight hundred dollars. Upon the death of such member, any benefits payable to the beneficiary of such member shall be computed as otherwise provided.

(L. 1943 p. 805 § 6, A.L. 1949 p. 532, A.L. 1953 p. 438, A.L. 1957 p. 462, A.L. 1961 p. 384, A.L. 1965 p. 293, A.L. 1967 p. 263, A.L. 1972 H.B. 1266, A.L. 1973 S.B. 256, A.L. 1978 S.B. 542, A.L. 1979 S.B. 392, A.L. 1981 H.B. 33, et al., A.L. 1983 S.B. 3, A.L. 1986 H.B. 1216, A.L. 1987 H.B. 558, et al. merged with H.B. 384 Revision, A.L. 1988 H.B. 1100, et al., A.L. 1989 S.B. 146, A.L. 1990 H.B. 1347, et al., A.L. 2001 H.B. 660)



Section 169.466 Annual pension increase, when.

Annual pension increase, when.

169.466. 1. Any retired member with fifteen or more years of creditable service at retirement receiving retirement benefits on August 28, 1997, shall receive on January first of each year, commencing on January 1, 1998, an increase in the amount of benefits received by the retired member pursuant to sections 169.410 to 169.540 during the preceding year of one hundred percent of the increase in the consumer price index calculated in the manner provided in this section; except that, no such increase in retirement benefits shall be paid for any year if such increase in the consumer price index is less than one percent. Such annual retirement benefit increase, however, shall not exceed three percent. A retired member qualified to receive an annual retirement benefit increase pursuant to this section shall not be eligible to receive an additional benefit until the January first after the first anniversary of the date on which he or she commenced receiving retirement benefits pursuant to sections 169.410 to 169.540. Benefits shall not be decreased in the case of a decrease in the consumer price index for any year.

2. For the purpose of this section, any increase in the consumer price index shall be determined by the board of trustees in November of each year based on the consumer price index for the twelve-month period ended on September thirtieth of such year over the consumer price index for the twelve-month period ended on September thirtieth of the year immediately prior thereto. Any increase so determined shall be applied by the board of trustees in calculating increases in retirement benefits that become payable pursuant to this section for the twelve-month period beginning on the January first immediately following such determination.

3. An annual increase in retirement benefits, if any, shall be payable monthly with monthly installments of other retirement benefits pursuant to sections 169.410 to 169.540.

(L. 1996 S.B. 860, A.L. 1997 H.B. 612 merged with S.B. 309, A.L. 2001 H.B. 660, A.L. 2007 S.B. 406)



Section 169.471 Board of education authorized to increase retirement benefits, adopt and implement additional plans.

Board of education authorized to increase retirement benefits, adopt and implement additional plans.

169.471. 1. The board of education is authorized from time to time, in its discretion, to increase the retirement benefits now or hereafter provided pursuant to sections 169.410 to 169.540 and to adopt and implement additional retirement benefits and plans, including without limitation early retirement plans, deferred retirement option plans and cost-of-living adjustments, but excluding compensation to retired members pursuant to section 169.475, and for such purpose the contribution rate of members of the retirement system may be increased to provide part of the cost thereof, subject to the following conditions:

(1) Any such increase in retirement benefits and additional retirement benefits and plans shall be approved by the board of trustees;

(2) The board of trustees shall have presented to the board of education the projected increases in rates of contribution which will be required to be made by members and the board of education to the retirement system to pay the cost of such increases in retirement benefits and additional retirement benefits and plans; and

(3) Any increase in the contribution rate of members of the retirement system shall be approved by the board of trustees and shall be deducted from the compensation of each member by the employing board and transferred and credited to the individual account of each member from whose compensation the deduction was made, and shall be administered in accordance with sections 169.410 to 169.540; provided that, any such increase in the members' contribution rate shall not exceed one-half of one percent of compensation in any year for such increases to retirement benefits and additional retirement benefits and plans adopted during such year by the board of education pursuant to this section, and all such increases in the members' contribution rate shall, in the aggregate, not exceed two percent of compensation.

2. The board of trustees is authorized from time to time, in its discretion, to increase the retirement benefits, now or hereinafter provided under sections 169.410 to 169.540, and to adopt and implement additional retirement benefits for persons who have retired, including cost-of-living adjustments, provided that the board of trustees finds the additional benefit will not require an increase in the contribution rate required by the members, will not increase the contribution required from the board of education, and is actuarially sound. In the event the board of trustees authorizes an increase under this section, it shall certify in writing to the board of education the findings, including but not limited to all actuarial assumptions, upon which the board of trustees determined that the increase in benefits would result in no increase in contributions by members or the board of education.

(L. 1996 S.B. 860, A.L. 2001 H.B. 660, A.L. 2007 S.B. 406)



Section 169.475 Retired member, employment as special advisor, duties, compensation--district to reimburse system, when.

Retired member, employment as special advisor, duties, compensation--district to reimburse system, when.

169.475. 1. Any retired member now receiving pension benefits, who served five years or more as an employee of the school district and who retired after June 30, 1957, and prior to January 1, 1971, shall, upon application to the retirement system, be employed by that retirement system as a special school advisor and supervisor. Any person so employed shall perform such duties as the board of trustees directs, and shall receive a salary of five dollars per month for each year of service not to exceed seventy-five dollars per month, payable by the retirement system as part of its administrative costs, but the payment to the retired person for such services, together with the pension benefits the person receives, shall not exceed one hundred fifty dollars per month. The employment provided for by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section.

2. Any retired member now receiving pension benefits, who served ten years or more as an employee of the school district and who retired prior to January 1, 1955, shall, upon application to the retirement system be employed by that retirement system as a special school advisor and supervisor. Any person so employed shall perform such duties as the board of trustees directs, and shall receive a salary of two hundred fifty dollars per month payable by the retirement system as part of its administrative costs, but payment to the retired person for such services shall be reduced by the pension benefits the person receives. The employment provided for by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section, subject to the limitation set forth in subsection 3 of this section.

3. Any retired member now receiving pension benefits who retired prior to January 1, 1976, shall, upon application to the retirement system, be employed by that retirement system as a school consultant. Any person so employed shall perform such duties as the board of trustees directs, and shall receive a salary equal to four dollars per month for each year (or major portion of a year) between the date of the person's retirement and December 31, 1981, plus two dollars per month for each year (or major portion of a year) between January 1, 1982, and December 31, 1984, and, in addition, shall be entitled to receive the insurance benefits provided retired members pursuant to section 169.476 payable by the retirement system as part of its administrative costs. The employment provided for by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section, provided that total salaries payable to any retired member pursuant to subsections 2 and 3 of this section shall not exceed two hundred fifty dollars per month.

4. Any retired member now receiving pension benefits who retired on or after January 1, 1976, and prior to December 31, 1984, shall, upon application to the retirement system, be employed by the retirement system as a school consultant. Any person so employed shall perform such duties as the board of trustees directs and shall receive a salary equal to four dollars per month for each year (or major portion of a year) between the date of the person's retirement and December 31, 1984, and, in addition, shall be entitled to receive the insurance benefits provided retired members pursuant to section 169.476 payable by the retirement system as part of its administrative costs. The employment provided for by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section.

5. Any retired member now receiving pension benefits or who retires prior to December 31, 1986, shall, after application to the retirement system, be employed by the retirement system as a school consultant. Any person so employed shall perform such duties as the board of trustees directs and shall receive a salary equal to two dollars per month for each year (or major portion of a year) between the date of the person's retirement and December 31, 1986, payable by the retirement system as part of its administrative costs. The employment provided for by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section.

6. Any retired member now receiving pension benefits or who retires prior to December 31, 1988, shall, after application to the retirement system, be employed by the retirement system as a school consultant. Any person so employed shall perform such duties as the board of trustees directs and shall receive a salary equal to two dollars per month for each year (or major portion of a year) between the date of the person's retirement and December 31, 1988, payable by the retirement system as part of its administrative costs. The employment provided for by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section.

7. Any retired member now receiving pension benefits or who retires prior to December 31, 1990, shall, after application to the retirement system, be employed by the retirement system as a school consultant. Any person so employed shall perform such duties as the board of trustees directs and shall receive a salary equal to two dollars per month for each year (or major portion of a year) between the date of the person's retirement and December 31, 1990, not to exceed ten years, payable by the retirement system as part of its administrative costs. The employment provided for by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section.

8. Any retired member now receiving pension benefits or who retires prior to December 31, 1993, shall, after application to the retirement system, be employed by the retirement system as a school consultant. Any person so employed shall perform such duties as the board of trustees directs and shall receive a salary equal to three dollars per month for each year (or major portion of a year) between the date of the person's retirement and December 31, 1993, payable by the retirement system as part of its administrative costs. The employment provided by this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section.

9. Any retired member now receiving pension benefits with fifteen years or more creditable service at retirement, shall, after application to the retirement system, be employed by the retirement system as a consultant. Any person so employed shall, upon the request of the board of trustees, give the board, orally or in writing, a short detailed statement of the problems of retirement under the current monthly benefits. As compensation for the obligation to perform the extra duty imposed by this subsection, each consultant who meets the qualification prescribed in subsection 7 of this section, shall receive, in addition to all other compensation payable pursuant to this section, an increase in compensation each year computed on the total amount which such consultant receives pursuant to this section of one hundred percent of the increase in the consumer price index calculated and payable in the manner specified in section 169.466. A consultant otherwise qualified to receive compensation pursuant to this subsection shall not be eligible to receive such compensation until the January first after he or she has been retired for at least twelve months. Any such annual increase in compensation, however, shall not exceed three percent, and the total increase in compensation pursuant to this subsection shall not exceed ten percent of the total compensation such consultant was receiving pursuant to this section on August 28, 1996. Additional compensation payable pursuant to this subsection shall be payable by the retirement system as part of its administrative costs. The employment provided for in this subsection shall in no way affect any person's eligibility for pension benefits or for employment pursuant to other subsections of this section.

10. Annually, immediately after the close of the fiscal year of the retirement system, the actuary for the system shall determine if the payments made pursuant to the provisions of this section have impaired the actuarial soundness of the plan, and upon the actuary's certification that the soundness has been so impaired, the system shall bill the school district which last employed the retired person on a full-time basis for reimbursement of the amount paid to that person during the preceding fiscal year. The school district shall forthwith accordingly reimburse the retirement system.

11. Effective January 1, 2002, all payments made pursuant to this section shall be paid as cost-of-living benefits rather than as expenses of the retirement system.

(L. 1979 S.B. 392, A.L. 1981 H.B. 33, et al., A.L. 1983 S.B. 3, A.L. 1984 S.B. 407, A.L. 1986 H.B. 1216, A.L. 1988 H.B. 1100, et al., A.L. 1990 H.B. 1347, et al., A.L. 1993 S.B. 148, A.L. 1996 S.B. 860, A.L. 2001 H.B. 660)



Section 169.476 Insurance for retired members may be provided--rules and regulations.

Insurance for retired members may be provided--rules and regulations.

169.476. The retirement system may contribute toward an insurance plan for the benefit of retired members which may provide dental, hospital, surgical, medical, life, accident, and similar insurance benefits as approved by the board of trustees. Such contributions shall be a part of the administrative costs of the retirement system. The board of trustees shall make such rules and regulations as it deems appropriate in connection with such plan.

(L. 1981 H.B. 33, et al., A.L. 2001 H.B. 660)



Section 169.480 Board to be trustees of funds--investment--income credited--payments, how made--current funds kept--duties of trustees.

Board to be trustees of funds--investment--income credited--payments, how made--current funds kept--duties of trustees.

169.480. 1. The board of trustees shall be the trustees of all the funds of the system and shall have full power to invest and reinvest such funds, and such trustees shall have full power to hold, purchase, sell, assign, transfer or dispose of any of the securities and investments in which such funds shall have been invested, as well as of the proceeds of such investments and any moneys belonging to such funds.

2. The board of trustees shall annually credit each member's individual account with interest on the largest balance remaining in each account for the entire year and at the rate determined by the board.

3. The board of trustees may employ a bank having fiduciary powers for the provision of such custodial or clerical services as the board may deem appropriate. Disbursement of funds of the retirement system shall be under the general supervision of the board of trustees and shall be in accordance with procedures established or approved by the board of trustees with the concurrence of the system's auditors.

4. For the purpose of meeting disbursements for pensions and other payments, there may be kept available cash on deposit in one or more banks or trust companies in the school district, organized under the laws of the state of Missouri, or of the United States; provided, that the amount on deposit in any one bank or trust company shall not exceed twenty-five percent of the paid-up capital and surplus of such bank or trust company, and for all deposits the board of trustees shall require of the banks or trust companies as security for the safekeeping and payment of the deposits securities of a like kind and character as may be required by law for the safekeeping and payment of deposits made by the state treasurer.

5. Except as herein provided, no trustee, member of the board of education or employee of either the board of trustees or the board of education shall have any direct interest in the gains or profits of any investment made by the board of trustees. Nor shall any of them directly or indirectly for himself or as an agent in any manner use the assets of the retirement system except to make such current and necessary payments as are authorized by the board of trustees, nor shall any of said persons become an endorser or surety or become in any manner an obligor for moneys loaned by or borrowed from the board of trustees.

6. No member of the board of education shall be interested in any contract with or claim against the public school retirement system in his school district. If at any time after the election of any member of the board he becomes interested in any contract or claim against said retirement system, either directly or indirectly, or as agent or employee of any individual, firm or corporation, which is so interested, he shall thereupon be disqualified to continue as a member of the board.

(L. 1943 p. 805 § 8, A.L. 1953 p. 438, A.L. 1961 p. 384, A.L. 1981 H.B. 33, et al., A.L. 1987 H.B. 558, et al., A.L. 2001 H.B. 660)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 169.490 Assets of system to be held as one fund--contribution, rate, how collected.

Assets of system to be held as one fund--contribution, rate, how collected.

169.490. All the assets of the retirement system shall be held as one fund.

1. (1) The employing board shall cause to be deducted from the compensation of each member at every payroll period five percent of his compensation, and the amounts so deducted shall be transferred to the board of trustees and credited to the individual account of each member from whose compensation the deduction was made. In determining the amount earnable by a member in any payroll period, the board of trustees may consider the rate of earnable compensation payable to such member on the first day of the payroll period as continuing throughout such payroll period; it may omit deduction from compensation for any period less than a full payroll period if the employee was not a member on the first day of the payroll period; and to facilitate the making of the deductions, it may modify the deduction required of any member by such amount as shall not exceed one-tenth of one percent of the compensation upon the basis of which such deduction was made.

(2) The deductions provided for herein are declared to be a part of the salary of the member and the making of such deductions shall constitute payments by the member out of his salary or earnings and such deductions shall be made notwithstanding that the minimum compensation provided by law for any member shall be reduced thereby. Every member shall be deemed to consent to the deductions made and provided for herein, and shall receipt for his full salary or compensation, and the making of said deductions and the payment of salary or compensation less said deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered during the period covered by the payment except as to benefits provided by sections 169.410 to 169.540.

(3) The employing board may elect to pay member contributions required by this section as an employer pick up of employee contributions under Section 414(h)(2) of the Internal Revenue Code of 1986, as amended, and such contributions picked up by the employing board shall be treated as contributions made by members for all purposes of sections 169.410 to 169.540.

2. If a retired member receiving a pension pursuant to sections 169.410 to 169.540 is restored to active service and again becomes an active member of the retirement system, there shall be credited to his individual account an amount equal to the excess, if any, of his accumulated contributions at retirement over the total pension benefits paid to him.

3. Annually, the actuary for the retirement system shall calculate each employer's contribution as an amount equal to a certain percentage of the total compensation of all members employed by that employer. The percentage shall be fixed on the basis of the liabilities of the retirement system as shown by the annual actuarial valuation. The annual actuarial valuation shall be made on the basis of such actuarial assumptions and the actuarial cost method adopted by the board of trustees, provided that the actuarial cost method adopted shall be in accordance with generally accepted actuarial standards and that the unfunded actuarial accrued liability, if any, shall be amortized by level annual payments over a period not to exceed thirty years.

4. The expense and contingency reserve shall be a reserve for investment contingencies and estimated expenses of administration of the retirement system as determined annually by the board of trustees.

5. Gifts, devises, bequests and legacies may be accepted by the board of trustees to be held and invested as a part of the assets of the retirement system and shall not be separately accounted for except where specific direction for the use of a gift is made by a donor.

(L. 1943 p. 805 § 9, A.L. 1951 p. 513, A.L. 1953 pp. 438, 496, A.L. 1957 p. 462, A.L. 1961 p. 384, A.L. 1967 p. 263, A.L. 1978 S.B. 542, A.L. 1981 H.B. 33, et al., A.L. 1987 H.B. 558, et al., A.L. 1989 S.B. 146, A.L. 2001 H.B. 660)



Section 169.500 Certification of amount to be paid to retirement system, inclusion in annual budget estimates.

Certification of amount to be paid to retirement system, inclusion in annual budget estimates.

169.500. On or before the first day of January of each year the board of trustees shall certify to the board of education, the board of trustees and the board of regents, and to the state of Missouri with respect to the contribution for members employed by these employers, the amount which will be paid to the retirement system on or before December thirty-first of that year. On or before the first day of January of each year the board of trustees shall certify to charter schools and to the state of Missouri with respect to the contribution of members employed by these employers, the amount which will be paid to the retirement system on a monthly basis beginning January first of that year. The amount so certified shall be included by the employers in their annual budget estimates.

(L. 1943 p. 805 § 10, A.L. 1953 p. 438, A.L. 1961 p. 384, A.L. 1981 H.B. 33, et al., A.L. 2001 H.B. 660)



Section 169.510 Obligations of system paid how--effect of change in law.

Obligations of system paid how--effect of change in law.

169.510. 1. The payment of all pension benefits, refunds and other benefits or expenses pursuant to the provisions of sections 169.410 to 169.540 and all expenses in connection with the administration and operation of the retirement system are hereby made obligations chargeable against the assets of the retirement system and not of the employers, and the assets of the retirement system shall not be diverted or used for any purpose other than the payment of such obligations.

2. No alteration, amendment or repeal of sections 169.410 to 169.540 shall be deemed to affect the rights of members of any retirement system established thereunder with reference to deposits previously made, or to reduce any accrued or potential benefits to those who are members at the time when such alterations, amendments, or repeal becomes effective or to reduce the amount of any pension benefit then payable.

(L. 1943 p. 805 § 11, A.L. 1953 p. 496, A.L. 1961 p. 384, A.L. 1969 p. 282, A.L. 1987 H.B. 558, et al., A.L. 2001 H.B. 660)



Section 169.520 Funds not subject to execution, garnishment or attachment and not assignable--exceptions.

Funds not subject to execution, garnishment or attachment and not assignable--exceptions.

169.520. Any funds created by sections 169.410 to 169.540 while in the charge and custody of the board of trustees of such retirement system shall not be subject to execution, garnishment, attachment or any other process whatsoever and shall be unassignable except as in sections 169.410 to 169.540 specifically provided or in the case of a proper order of child support issued through the division of child support enforcement.

(L. 1943 p. 805 § 12, A.L. 2001 H.B. 660)



Section 169.530 False statement, misdemeanor--correction of records--adjustment.

False statement, misdemeanor--correction of records--adjustment.

169.530. Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record or records of this retirement system in any attempt to defraud such system, as a result of such act, shall be guilty of a misdemeanor and shall be punishable therefor under the laws of this state. Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall have the power to correct such error and, as far as practicable, may adjust the payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

(L. 1943 p. 805 § 13, A.L. 1955 p. 524, A.L. 1961 p. 384)



Section 169.540 State shall contribute no funds--exceptions.

State shall contribute no funds--exceptions.

169.540. The state of Missouri shall contribute no funds directly or indirectly to finance the plan to pay pension benefits by appropriation bills or otherwise, except those funds which the district may receive from time to time under a law or laws providing for a general apportionment of school moneys throughout all the state and except employer contributions for members employed by the board of regents which shall be made by the state of Missouri.

(L. 1943 p. 805 § 14, A.L. 1981 H.B. 33, et al., A.L. 2001 H.B. 660)



Section 169.560 Retirees may be employed for limited time--salary amount, effect on benefits.

Retirees may be employed for limited time--salary amount, effect on benefits.

169.560. Any person retired and currently receiving a retirement allowance pursuant to sections 169.010 to 169.141, other than for disability, may be employed in any capacity in a district included in the retirement system created by those sections on either a part-time or temporary-substitute basis not to exceed a total of five hundred fifty hours in any one school year, and through such employment may earn up to fifty percent of the annual compensation payable under the employing district's salary schedule for the position or positions filled by the retiree, given such person's level of experience and education, without a discontinuance of the person's retirement allowance. If the employing school district does not utilize a salary schedule, or if the position in question is not subject to the employing district's salary schedule, a retiree employed in accordance with the provisions of this section may earn up to fifty percent of the annual compensation paid to the person or persons who last held such position or positions. If the position or positions did not previously exist, the compensation limit shall be determined in accordance with rules duly adopted by the board of trustees of the retirement system; provided that, it shall not exceed fifty percent of the annual compensation payable for the position in the employing school district that is most comparable to the position filled by the retiree. In any case where a retiree fills more than one position during the school year, the fifty-percent limit on permitted earning shall be based solely on the annual compensation of the highest paid position occupied by the retiree for at least one-fifth of the total hours worked during the year. Such a person shall not contribute to the retirement system or to the public education employee retirement system established by sections 169.600 to 169.715 because of earnings during such period of employment. If such a person is employed in any capacity by such a district on a regular, full-time basis, the person shall not be eligible to receive the person's retirement allowance for any month during which the person is so employed and shall contribute to the retirement system.

(L. 1955 p. 568 § 1, A.L. 1967 p. 250, A.L. 1978 S.B. 542, A.L. 1979 S.B. 392, A.L. 1984 S.B. 407, A.L. 1991 S.B. 242, et al., A.L. 1992 H.B. 926, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1999 H.B. 514 merged with S.B. 308 & 314, A.L. 2005 H.B. 443)



Section 169.561 Retirees return to work considered new membership in applicable retirement system--vesting period, contributions, service credit--termination, withdrawal of contributions, when.

Retirees return to work considered new membership in applicable retirement system--vesting period, contributions, service credit--termination, withdrawal of contributions, when.

169.561. Any person retired and currently receiving a retirement allowance from either the public school retirement system of Missouri or the public education employee retirement system of Missouri, other than for disability, who elects to return to work in an employment capacity covered by either of the aforementioned retirement systems shall undertake such service under a new membership in the applicable system. The new membership for such a person shall have a vesting period of one year of creditable service, after which the person shall be eligible to retire and receive a second or subsequent retirement allowance for the service credit earned under the new membership in accordance with the law governing such matters. Contributions shall be made to the retirement system for any covered employment under the new membership at the same time and in the same manner as contributions are made for covered employment generally. Service credit shall be earned or may be acquired under the new membership in accordance with the law governing such matters. A second or subsequent membership or retirement allowance established or earned pursuant to this section shall be separate from and shall not be combined with any previous membership service credit or retirement allowance earned from the aforementioned retirement systems. Upon termination of covered employment under a second or subsequent membership, and in lieu of application for and receipt of a retirement allowance based on such service, the person may withdraw from the retirement system and receive a refund of the person's contributions during such membership in accordance with the law governing such matters; provided that, by so doing, the person shall forfeit any creditable service the person may have accrued under that membership. A person shall not receive a retirement allowance from the aforementioned retirement systems for any previous membership service while in covered employment under a new membership established pursuant to this section, nor shall a person receive such a retirement allowance in any month in which the person earns service credit under the new membership.

(L. 1999 H.B. 514 merged with S.B. 308 & 314, A.L. 2005 H.B. 443)



Section 169.563 Retirement in certain systems at fifty-five or older with five years service, procedure, computation of benefits.

Retirement in certain systems at fifty-five or older with five years service, procedure, computation of benefits.

169.563. Any provision of this chapter to the contrary notwithstanding, any member of one of the Missouri retirement systems as provided by sections 169.270 to 169.400, or 169.600 to 169.710, who is fifty -five years of age or older, and whose creditable service is five years or more, may retire upon written application to the board of trustees of the retirement system in which he or she is a member and receive retirement benefits in an amount which is the actuarial equivalent of the normal retirement benefits the member would have commencing at the earliest date on which the member would be entitled to an unreduced benefit based on the member's creditable service at the date of the member's termination of employment.

(L. 1988 H.B. 1100, et al. § 1, A.L. 1991 S.B. 242, et al.)



Section 169.566 School retirement systems to conduct study.

School retirement systems to conduct study.

169.566. 1. The public school retirement system of the Kansas City school district, the public school retirement system of the St. Louis City school district, and the public school retirement system shall jointly undertake a feasibility study to include the following issues:

(1) Improving portability of benefits between systems;

(2) The technical issues involved in portability of benefits between Social Security and nonSocial Security systems;

(3) Potential centralized administration of the systems. The overall goal of the study is to suggest means by which portability of retirement benefits may promote teacher recruitment and retention in all school districts.

2. The joint committee on public employee retirement shall provide necessary assistance in the coordination of the study.

3. The study shall be presented by the joint committee on public employee retirement to the president pro tem of the senate and the speaker of the house of representatives no later than November 1, 1999.

(L. 1998 S.B. 781 § 2)



Section 169.569 Joint rules promulgated, procedure.

Joint rules promulgated, procedure.

169.569. 1. In accordance with the recommendations made pursuant to section 169.566, the public school retirement system of Missouri, the public school retirement system of the Kansas City school district, the public school retirement system of the St. Louis City school district and the public education employee retirement system of Missouri created pursuant to this chapter shall promulgate joint rules, which shall provide for the recognition of service toward retirement eligibility rendered by certified and noncertified personnel under any of the four systems. Such rules shall be limited to creditable service established with each system and shall in no event permit any transfer of creditable service or system assets.

2. Rules required pursuant to subsection 1 of this section shall be approved, and may be amended, by a majority of all of the trustees of each board of the four retirement systems. At least thirty days prior to the meeting of any board of one of the four retirement systems to vote on approving or amending such rules, a copy of the proposed rules or amendments shall be filed with the joint committee on public employee retirement.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2001 H.B. 660 merged with S.B. 316, A.L. 2005 H.B. 443)



Section 169.570 Employment of person having rights in more than one retirement system, may purchase membership credit--purchase of equivalent credit, when, requirements.

Employment of person having rights in more than one retirement system, may purchase membership credit--purchase of equivalent credit, when, requirements.

169.570. 1. An employee having less than five years of membership service under one of the Missouri retirement systems provided in sections 169.010 to 169.141, 169.270 to 169.400 or 169.410 to 169.540, who is subsequently employed in a position covered by another of the Missouri retirement systems, may elect within five years after employment in a district included in another of the Missouri retirement systems to purchase membership credit for service rendered under the first system; provided, however, that the employee shall be entitled to apply the membership credit thus purchased toward a service retirement only and not for any other benefit. The purchase shall be effected by the member paying to the retirement system the amount required by the rules and regulations established by the respective retirement system, or, absent such rules and regulations, an amount, with interest, based on the annual salary rate of the employee's initial employment in a district under the system in which credit is being purchased and the contribution rate in effect in that system at the date of election to purchase credit. In the retirement systems provided by sections 169.270 to 169.400 and 169.410 to 169.540, the school district shall contribute the amount required by the statutes and by the rules and regulations established by the system for each year of creditable service purchased by the incoming member.

2. A member of any Missouri public school retirement system established by sections 169.010 to 169.141, 169.270 to 169.400, 169.410 to 169.540, or 169.600 to 169.715 who has previous credit in one of the other Missouri public school retirement systems may elect to purchase equivalent credit in the member's present system provided such credit toward retirement is withdrawn and benefits terminated in the previous system. The purchase shall be effected by the member paying to the retirement system the amount required by the rules and regulations established by the respective retirement system, or absent such rules and regulations, an amount, with interest, based on the annual salary rate of the member's initial employment in a district under the system in which credit is being purchased and the contribution rate in effect in that system at the date of election to purchase credit.

3. Nothing in this section shall decrease or discontinue the benefits provided by the sections of the statutes relating to any of the public school retirement systems in the state of Missouri.

4. Payment pursuant to the provisions of this section shall be completed prior to termination of membership with the retirement system, with interest on the unpaid balance, in accordance with rules and regulations and statutes established by the respective retirement systems. The individual purchasing credit must have service credit as a member of the retirement system for at least as many years before retirement as the number of years of credit being purchased.

(L. 1957 p. 423 § 1, A.L. 1981 H.B. 33, et al., A.L. 1986 S.B. 616, A.L. 1989 H.B. 600, A.L. 1993 S.B. 126, A.L. 1995 H.B. 416, et al., S.B. 378, A.L. 1996 S.B. 860, A.L. 1997 H.B. 169 merged with S.B. 309, A.L. 2003 H.B. 346 & 174)



Section 169.572 Dissolution of marriage, court not to divide retirement benefits or Social Security benefits.

Dissolution of marriage, court not to divide retirement benefits or Social Security benefits.

169.572. 1. No court shall divide or set aside any federal old-age, survivors or disability insurance benefit provided to any party pursuant to the federal Social Security Act, 42 U.S.C. Section 200 et seq., in any proceeding for dissolution of marriage.

2. Subsequent to August 28, 1991, a court of competent jurisdiction may divide the pension, annuity, benefits, rights, and retirement allowance provided pursuant to this chapter between the parties to any action for dissolution of marriage, to the same extent and in the same manner the court may divide any federal old-age, survivors or disability insurance benefit of the parties provided pursuant to the federal Social Security Act.

(L. 1989 H.B. 610 § 2, A.L. 1991 S.B. 242, et al. § 169.142)

*Transferred 1991; formerly 169.142

(2003) Provision that public school retirement system benefits are non-divisible, nonmarital property does not violate substantive due process or equal protection rights. In re Marriage of Woodson, 92 S.W.3d 780 (Mo.banc).



Section 169.573 Plan for utilization of minority professionals, report.

Plan for utilization of minority professionals, report.

169.573. All retirement systems created in this chapter shall develop an affirmative action plan for the utilization of minority and women money managers, brokers, and investment counselors. Such retirement systems shall report their progress annually to the joint committee on public employee retirement.

(L. 1994 S.B. 575 § 1)

Effective 5-26-94



Section 169.574 Members may designate trust as beneficiary.

Members may designate trust as beneficiary.

169.574. Notwithstanding any other law to the contrary, in addition to any options available to members or retired members pursuant to this chapter, any such member or retired member may at any time designate an existing revocable or irrevocable trust or any other legal entity as the beneficiary to receive any accumulated contributions payable at the death of the member, the retired member or a beneficiary receiving monthly benefits under this chapter. Such designation shall be in writing and shall comply with rules of the board of trustees of the affected retirement system.

(L. 1994 S.B. 575 § 2 and § 3)

Effective 5-26-94



Section 169.576 Authorizes board to provide for reciprocal creditable service transfers with other states.

Authorizes board to provide for reciprocal creditable service transfers with other states.

169.576. The board of any retirement system established in this chapter may enter into a cooperative agreement with the board of any retirement system for education employees in any other state for the purpose of allowing the transfer of creditable service. Any such agreement shall meet the same terms as specified in section 105.691 for agreements with other retirement systems in Missouri.

(L. 1996 S.B. 860)



Section 169.577 Purchase of additional creditable service to achieve minimum time required for allowance--request, form, purchase, requirements, term.

Purchase of additional creditable service to achieve minimum time required for allowance--request, form, purchase, requirements, term.

169.577. Any member of a retirement system subject to the provisions of this chapter, who is within five years of being eligible to retire with a retirement allowance as provided in this chapter, may elect to purchase additional creditable service of up to five-tenths of a year which shall, when so purchased, be included in the total of the member's years of creditable service, used to enable the member to achieve the minimum creditable service time required for a retirement allowance, and applied in the computation of the member's annual service retirement allowance. For any member of a retirement system established by sections 169.010 to 169.141 or 169.600 to 169.715, and notwithstanding any other provision within this section to the contrary, the purchase shall be effected in the same manner as provided in section 169.056. The request for purchase of the additional creditable service shall be made in writing to the board of trustees of the system in which the applicant is a member. The purchase shall be effected by the member paying to the retirement system the amount required by the rules and regulations established by the respective retirement system, or absent such rules and regulations, the amount, with interest, the member would have contributed thereto and the amount the member's employer would have contributed thereto had the person been employed in a position covered by the retirement system for the number of months for which the member is electing to purchase credit, and had the member's compensation during such period been the same as the annual salary rate at which the member is receiving at the time of application, and the contribution rate in effect on the date of election to purchase credit. The payment shall be completed prior to termination of membership with the retirement system with interest on the unpaid balance. Nothing in this section shall be construed to allow a member to vest in the retirement system by using the creditable service purchased pursuant to the provisions of this section to reach the time of vesting.

(L. 1995 S.B. 378 § 1, A.L. 1997 H.B. 169 merged with S.B. 309, A.L. 2003 H.B. 346 & 174)



Section 169.585 Certain retired teachers to be employed by retirement system as special school advisors and supervisors, when--actuarially unsound, effect of.

Certain retired teachers to be employed by retirement system as special school advisors and supervisors, when--actuarially unsound, effect of.

169.585. 1. Any retired teacher now receiving retirement benefits, who served five years or more as a teacher in the public schools of this state and who retired after June 30, 1957, and prior to January 1, 1971, under the provisions of this chapter, shall, upon application to the retirement system from which he is receiving retirement benefits be employed by that retirement system as a special school advisor and supervisor. Any person so employed shall perform such duties as the board of trustees of the retirement system of which he becomes an employee directs, and shall receive a salary of five dollars per month for each year of teaching service not to exceed seventy-five dollars per month, payable by the retirement system as part of its administrative costs, but the payment to the retired person for such services, together with the retirement benefits he receives under this chapter, shall not exceed one hundred fifty dollars per month. The employment provided for by this section shall in no way affect any person's eligibility for retirement benefits under this chapter.

2. Annually, immediately after the close of the fiscal year of each teacher retirement system, the actuary for the system shall determine if the payments made pursuant to the provisions of this section have impaired the actuarial soundness of the plan, and upon his certification that the soundness has been so impaired, the system shall bill each of the school districts which last employed each of these retired persons on a full-time basis for reimbursement of the amount paid to that person during the preceding fiscal year. The school districts shall forthwith accordingly reimburse the appropriate retirement system.

(L. 1972 H.B. 613 § 1)



Section 169.587 Benefits exempted from taxation and creditors--benefits not assignable.

Benefits exempted from taxation and creditors--benefits not assignable.

169.587. Any retirement allowance, benefit, funds, property, or rights created by, or accruing to any person under the provisions of this chapter, are hereby made and declared exempt from any tax of the state of Missouri or any political subdivision or taxing body thereof and shall not be subject to execution, garnishment, attachment, writ of sequestration, or any other claim whatsoever and shall be unassignable.

(L. 1976 S.B. 721 § 1)

*Transferred 1978; formerly 169.691

CROSS REFERENCE:

Taxation by state of annuities, pensions and retirement allowances, 143.123, 143.124



Section 169.589 Discharge from Armed Forces, defined--members may elect to pay contribution to system for service time--reemployment by school district, contribution by district to be paid, when.

Discharge from Armed Forces, defined--members may elect to pay contribution to system for service time--reemployment by school district, contribution by district to be paid, when.

169.589. 1. A member of the system established by sections 169.010 to 169.141 or sections 169.600 to 169.715 who entered the uniformed services of the United States of America, and who is reemployed pursuant to the Uniformed Services Employment and Reemployment Rights Act of 1994, or any subsequent revisions, shall be deemed to have been an employee for purposes of vesting and because of qualifying service in the uniformed services of the United States shall not be subject to the provisions of subsection 4 of section 169.050 or subsection 3 of section 169.650 with regard to termination of membership. In addition, such a member may elect within the period allowed by the Uniformed Services Employment and Reemployment Rights Act of 1994 to pay the contributions the member would have paid but for service in the uniformed services. Upon completing payment, the member shall be entitled at retirement to payment of benefits based on the period of service. When a member has elected to make contributions as described in this section, the school district reemploying the member shall pay the employer contributions it would have paid with respect to the individual, with interest. The board of trustees of the retirement system may adopt rules for administration of this section consistent with the Uniformed Services Employment and Reemployment Rights Act of 1994.

2. For the purposes of this chapter, "discharge from the Armed Forces" means the final date of discharge and shall not mean the last day of active duty.

(L. 1986 H.B. 1505 § 2, A.L. 1996 S.B. 860)



Section 169.590 Health plans for school district employees to include retirees, families of retirees and survivors.

Health plans for school district employees to include retirees, families of retirees and survivors.

169.590. 1. Any insurance contract or plan, including a noninsurance health benefit program, which provides group health insurance or benefits for employees who are members of any retirement system established pursuant to this chapter shall contain provisions that permit:

(1) Any employee who retires, or who has retired, and is receiving or is eligible to receive retirement benefits under this chapter to remain or become a member of the group, including a noninsurance health benefit program, and to receive benefits at the same rate as all other members of the group;

(2) The spouse or surviving spouse of any employee to remain or become a member of the group, including a noninsurance health benefit program, so long as such spouse is receiving or is eligible to receive retirement benefits under this chapter; and

(3) The children or children who survive any employee to remain or become members of the group, including a noninsurance health benefit program, so long as they are receiving or are eligible to receive retirement benefits under this chapter.

2. The plan or contract may provide a different level of coverage for any person electing to remain or become a member of an eligible group, including a noninsurance health benefit program, as provided in subsection 1 of this section if such person is eligible for Medicare under the federal Health Insurance for the Aged Act, 42 U.S.C. 1395, as amended.

3. A person electing to become or remain a member of a group, including a noninsurance health benefit program, under subsection 1 of this section shall pay the premium for such coverage, including the premium for any covered dependents.

4. School districts entering into a contract with an insurance company which provides group health insurance or benefits for employees, including provisions for a noninsurance health benefit program, shall specify that such contract provides coverage for persons who have retired, their spouses and unmarried dependent children and that the enrollment period for such coverage shall be clearly stated for a period of time of not less than thirty days. Employees shall have one year from the date last employed by a school district that is subject to coverage pursuant to this section to qualify for the coverage provided.

5. School districts failing to comply with the provisions of this section shall have deducted from the state aid due such school district an amount equal to the premium for group health insurance, including a noninsurance health benefit program, for those persons denied the benefits required under the provisions of this section.

6. As used in this section, the term "noninsurance health benefit program" includes all group health plans or programs providing coverage on an expense-incurred basis, group service or indemnity type contracts issued by a nonprofit corporation, and all self-insured group health benefit plans or programs, of any type or description.

(L. 1987 S.B. 264 § 1, A.L. 1989 S.B. 352 merged with H.B. 610, A.L. 1990 H.B. 1513, A.L. 1992 H.B. 1425, A.L. 2003 H.B. 346 & 174)



Section 169.595 Sick leave or under workers' compensation, employee may receive creditable service for leave time, requirements.

Sick leave or under workers' compensation, employee may receive creditable service for leave time, requirements.

169.595. Any employee of a school district who is a member of a system pursuant to the provisions of this chapter shall remain a member of such system during any period of leave under sick leave provisions of the district or under workers' compensation and shall receive creditable service credit, not otherwise allowable, for such leave time if the employee makes contributions to the system equal to the amount of contributions which would have been made by such employee if such employee had been on active service status, in accordance with rules and regulations established by the respective retirement system. The school district shall make contributions on behalf of the employee as provided in the applicable provisions of this chapter relating to the system involved. The contributions of the member shall be made on a monthly or other basis in the manner provided by the system. The creditable service credit provided in this section shall be granted only for the actual time of the period of leave under sick leave provisions of the district or under workers' compensation and shall not be granted after the date the member begins receiving retirement benefits from the system in which the person is a member.

(L. 1988 H.B. 1100, et al., A.L. 1991 S.B. 242, et al., A.L. 1994 H.B. 1544 merged with S.B. 575, A.L. 1997 H.B. 169 merged with S.B. 309)



Section 169.596 Retired teacher may teach full time without loss of retirement benefits, when--school district requirements.

Retired teacher may teach full time without loss of retirement benefits, when--school district requirements.

169.596. 1. Notwithstanding any other provision of this chapter to the contrary, a retired certificated teacher receiving a retirement benefit from the retirement system established pursuant to sections 169.010 to 169.141 may, without losing his or her retirement benefit, teach full time for up to two years for a school district covered by such retirement system; provided that the school district has a shortage of certified teachers, as determined by the school district, and provided that no such retired certificated teacher shall be employed as a superintendent. The total number of such retired certificated teachers shall not exceed, at any one time, the lesser of ten percent of the total teacher staff for that school district, or five certificated teachers.

2. Notwithstanding any other provision of this chapter to the contrary, a person receiving a retirement benefit from the retirement system established pursuant to sections 169.600 to 169.715 may, without losing his or her retirement benefit, be employed full time for up to two years for a school district covered by such retirement system; provided that the school district has a shortage of noncertificated employees, as determined by the school district. The total number of such retired noncertificated employees shall not exceed, at any one time, the lesser of ten percent of the total noncertificated staff for that school district, or five employees.

3. The employer's contribution rate shall be paid by the hiring school district.

4. In order to hire teachers and noncertificated employees pursuant to the provisions of this section, the school district shall:

(1) Show a good faith effort to fill positions with nonretired certificated teachers or nonretired noncertificated employees;

(2) Post the vacancy for at least one month;

(3) Have not offered early retirement incentives for either of the previous two years;

(4) Solicit applications through the local newspaper, other media, or teacher education programs;

(5) Determine there is an insufficient number of eligible applicants for the advertised position; and

(6) Declare a critical shortage of certificated teachers or noncertificated employees that is active for one year.

5. Any person hired pursuant to this section shall be included in the State Directory* of New Hires for purposes of income and eligibility verification pursuant to 42 U.S.C. Section 1320b-7.

(L. 2003 H.B. 346 & 174, A.L. 2005 S.B. 287)

Effective 7-01-06

*Word "Director" appears in original rolls.



Section 169.597 Hancock amendment standing--contingency.

Hancock amendment standing--contingency.

169.597. Notwithstanding any provision of this chapter to the contrary, the board of trustees of any retirement system or the governing body of any political subdivision which funds such retirement system shall have standing to seek a declaratory judgment concerning the application of article X, section 21 of the Missouri Constitution to the provisions of this chapter. In the event a final judgment is rendered by a court which judgment determines that any provision of this chapter constitutes a new activity or service or increase in the level of an activity or service beyond that required by existing law pursuant to article X, section 21 of the Missouri Constitution, or any successor to that section, that provision of this chapter shall be void ab initio and any new benefit or feature required by such provision of this chapter shall be deemed not to have accrued and shall not be payable to members.

(L. 1996 S.B. 860, A.L. 1998 S.B. 501 merged with S.B. 761)

Effective 7-1-98 (S.B. 501) 8-28-98 (S.B. 761)



Section 169.600 Definitions.

Definitions.

169.600. As used in sections 169.600 to 169.710, unless the context clearly requires otherwise, the following words and phrases mean:

(1) "Accumulated contributions", the sum of the annual contributions a member has made to the retirement system through deductions from the member's salary, plus interest compounded annually on each year's contributions from the end of the school year during which such contributions were made;

(2) "Average compensation", as used in subdivision (3) of subsection 1 of section 169.670, shall be the total compensation paid to a member for any ten consecutive years of creditable service, or for the entire period of creditable service if less than ten years, prior to July 1, 1973, divided by one hundred twenty or by the number of months in the member's period of creditable service if less than ten years; provided, that in determining the total compensation, any annual compensation entering into the total shall not be less than one thousand two hundred dollars and shall not exceed ten thousand dollars;

(3) "Board", the board of trustees provided for in section 169.020;

(4) "Creditable service", prior service or membership service or the sum of the two if the member has both to the member's credit;

(5) "Employee", any person regularly employed by a public school district, community college district or by the board of trustees, as defined in sections 169.600 to 169.710, who devotes at least twenty hours per week to such employment in a position which is not covered by the public school retirement system of Missouri; provided, however, that no person shall be required to contribute to, or shall receive benefits from both the retirement system herein established and the public school retirement system of Missouri for the same services;

(6) "Employer", the district or other employer that makes payment directly to the employee for the employee's services;

(7) "Final average salary", the total compensation paid to a member for any three consecutive years of creditable service divided by thirty-six; provided, that in determining the total compensation, any annual compensation less than one thousand two hundred dollars shall be regarded as one thousand two hundred dollars and an annual compensation for services prior to July 1, 1973, in excess of ten thousand dollars shall be regarded as ten thousand dollars; and provided, that the board may set a maximum percentage of increase in annual compensation from one year to the next in the final average salary period;

(8) "Community college district", any public community college district organized and operated pursuant to the provisions of sections 178.770 to 178.890 which enters into an agreement with the board of trustees of the retirement system to include its eligible employees in the system immediately upon the effective date of the agreement;

(9) "Member", a person who holds membership in the retirement system;

(10) "Membership service", service rendered by a member of the system after the system becomes operative;

(11) "Prior service", service rendered by a member of the retirement system before the system becomes operative and may include service as a teacher for which credit has not been claimed from the public school retirement system of Missouri;

(12) "Public school district" or "district", any duly constituted public school district under the authority and supervision of a duly elected district or city or town board of directors or board of education, except those school districts defined in sections 169.270 and 169.410;

(13) "Retirement allowance", a monthly payment for life, during retirement;

(14) "Retirement system" or "system", the public education employee retirement system of Missouri created by sections 169.600 to 169.710;

(15) "Salary", "salary rate" or "compensation" shall mean the regular remuneration which is earned by a member as an employee of a district, but not including employer-paid fringe benefits except the value of employer-paid medical benefits (including dental and vision) for members, and not including employer-paid medical benefits (including dental and vision) for anyone other than the member, employer contributions to a deferred compensation plan, consideration for agreeing to terminate employment or other nonrecurring or unusual payments that are not a part of regular remuneration. The board by its rules may further define salary, salary rate and compensation in a manner consistent with this definition and with sections 169.600 to 169.715;

(16) "School year", the year from July first of one year to June thirtieth of the next year, inclusive, which shall also be the fiscal year of the system.

(L. 1965 p. 298 § 1, A.L. 1969 p. 284, A.L. 1973 H.B. 411, A.L. 1975 H.B. 352, A.L. 1977 H.B. 135, A.L. 1996 S.B. 857, A.L. 1997 S.B. 309, A.L. 2000 H.B. 1808, A.L. 2005 H.B. 443)



Section 169.610 System established--board of trustees to administer--funds to be kept separate.

System established--board of trustees to administer--funds to be kept separate.

169.610. 1. There is hereby created and established a retirement system for nonteacher employees of all public school districts, as defined in sections 169.600 to 169.710, which shall be a body corporate and which shall be known as "The Public Education Employee Retirement System of Missouri". The system shall, by and in its name, sue and be sued, transact all its business, invest all of its funds, and hold all its cash, securities and other property. The system hereby established shall begin operations on the first day of November, 1965.

2. The general administration of and the responsibility for the proper operation of this retirement system and for making effective the provisions of sections 169.600 to 169.710 is hereby vested in the board of trustees for the public school retirement system as established by section 169.020.

3. Said board shall keep all funds belonging to this system separate and apart from all other funds, but shall manage and administer this system in all other respects as prescribed by section 169.020.

(L. 1965 p. 298 § 2, A.L. 1977 H.B. 135, A.L. 2005 H.B. 443)



Section 169.611 Community college district retirement system may merge with public education employees' retirement system.

Community college district retirement system may merge with public education employees' retirement system.

169.611. 1. The board may enter into an agreement with the board of trustees of any community college district, which maintains a local retirement system for its employees who are not members of the public school retirement system of Missouri, to provide for the merger of the local retirement system into the system and, in connection with such merger, for the transfer of assets and liabilities from the local retirement system to the system, the inclusion of members of the local retirement system and all other eligible employees as members of the system, and the continuation of retirement, disability and death benefits to former members and beneficiaries of former members of the local retirement system by the system.

2. The merger agreement shall require membership in the system as of the effective date of the merger for all employees of the community college district who meet the definition of "employee" as set forth in section 169.600, RSMo 1978, including any employees who may not be members of the local retirement system as of the date of the merger agreement.

3. If the separate boards of trustees of the public school retirement system of Missouri and the community college district enter into an agreement for a merger of the local retirement system into the system, the assets and liabilities of the local retirement system, as specified in the merger agreement, existing at the effective date of the merger, shall become the property of the system, and the local retirement system shall cease to exist as of that date.

4. Members of the local retirement system of a community college district who become members of the system under this section shall receive credit in the system for credit established with the local retirement system.

5. The separate boards of trustees of the public school retirement system of Missouri and the community college district may enter into an agreement of merger under this section if the actuary employed by the public school retirement system of Missouri certifies that the merger will not actuarially impair the system. The merger agreement shall specify those assets and liabilities of the local retirement system to be transferred and shall provide for the payment of any necessary additional funds to the system by the community college district so that the merger will not actuarially impair the system.

6. No employee of a community college or member of the local retirement system who becomes a member of the system, or his beneficiary, may receive benefits greater or lesser in amount than that payable to any other member, or his beneficiary, of the system with the same creditable service and earnings records. This provision shall not apply to those former members of the local retirement system, or their beneficiaries, who are receiving monthly benefits from the local retirement system at the effective date of the merger.

7. Any retirement, disability, or death benefits being paid by the local retirement system to former members, or beneficiaries of such members, as of the effective date of the merger shall be continued by the system, and shall extend for the same period as was specified under the rules of the local retirement system which initiated the benefits.

(L. 1984 S.B. 481)



Section 169.620 Contributions by members and employers--rate--penalty for failure to remit--benefits to be reduced, when--purchase of service credit, certain members, how.

Contributions by members and employers--rate--penalty for failure to remit--benefits to be reduced, when--purchase of service credit, certain members, how.

169.620. 1. The funds required for the operation of the retirement system created by sections 169.600 to 169.715 shall come from contributions made in equal amounts by employees as herein defined and their employers, beginning November 1, 1965, and from such interest or income as may be derived from the investment of funds of the system. All contributions shall be transmitted to the board of trustees by employers in such manner and at such times as the board by rule shall require.

2. For each school year following the date on which the system becomes operative, each and every employer of one or more persons who are members of the system shall transmit to the board of trustees, in the manner and accompanied by such supporting data as the board shall prescribe, twice the amount that is deductible from the pay of such employee or employees during the school year. Failure or refusal to transmit such amount as required shall render the person or persons responsible therefor individually liable for twice the amount so withheld. Suits for the recovery of amounts for which individuals are thus rendered liable shall be instituted and prosecuted by the board of trustees in the name of the retirement system. In addition to such civil penalty, and not in lieu thereof, any person or persons made responsible for the remittance of contributions who shall willfully and knowingly fail or refuse to transmit such contributions or any part thereof to the board of trustees shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not less than twenty-five dollars and not more than two hundred dollars. Each day such person or persons shall so fail or refuse to transmit such contributions shall be deemed a separate offense. The board of trustees may request the employer to provide the information necessary to administer the system and to advise each member of such member's status.

3. The contributions of members of the retirement system shall be collected by their employers through appropriate deductions from paychecks. The total amount deducted from the paychecks of members during any school year shall equal such a percent of their salary rates as may be required by the contribution rate then in effect. For contribution purposes any annual salary rate less than one thousand two hundred dollars shall be regarded as one thousand two hundred dollars. Contributions transmitted to the retirement system before February 20, 1996, based on salary rates which either included or excluded employer-paid medical benefits for members, shall be deemed to have been in compliance with this section. The retirement system shall not refund or adjust contributions or adjust benefit determinations with respect to any period before February 20, 1996, solely because of the treatment of employer-paid medical benefits for members. Effective December 31, 1995, compensation in excess of the limitations set forth in Section 401(a)(17) of Title 26 of the United States Code shall be disregarded for purposes of determining contributions pursuant to this section and calculating benefits paid by the public education employee retirement system of Missouri. The limitation on compensation for eligible employees shall not be less than the amount which was allowed to be taken into account under the system as in effect on July 1, 1993. For the purpose of this subsection, an "eligible employee" is an individual who was a member of the system before July 1, 1996.

4. The board of trustees shall fix and certify to the employers the level rate of contribution subject to the following:

(1) The level rate of contribution for a fiscal year shall not exceed the level rate of contribution for the prior fiscal year by more than one-quarter percent;

(2) The board shall fix and certify to the employers the rate of contribution for a fiscal year no later than six months prior to the date such rate is to be effective;

(3) The board shall fix and certify to the employers the rate of contribution for a fiscal year based on an actuarial valuation of the system as of a date not earlier than the last day of the second prior fiscal year. Such actuarial valuation of the system shall be performed using processes and actuarial assumptions that are in accordance with actuarial standards of practice in effect at the time the valuation is performed, as promulgated by the actuarial standards board or its successor; provided that such actuarial valuation shall be based on the entry age normal actuarial cost method and an asset valuation method based on the market value of system assets that may provide for smoothing of investment gains and losses, and further, that the level rate of contribution shall be the total of the normal cost and a rate which shall amortize the unfunded actuarial accrued liability over a period that shall not exceed thirty years from the date of the valuation, subject to the limitations of this subsection; and

(4) Not less than once every ten years the board shall have an actuary, other than the actuary performing the actuarial valuation pursuant to this section, review such actuarial valuation and perform an additional actuarial valuation of the system.

5. Regardless of the provisions of any law governing compensation and contracts, every employee shall be deemed to consent and agree to the deductions provided herein. Payment of salary or compensation less such deduction shall be a full and complete discharge of all salary or compensation claims and demands during the period covered by such payment, except as to the benefits provided pursuant to sections 169.600 to 169.715.

6. A person serving as an employee as defined in section 169.600, who became a member after November 1, 1965, and before July 1, 1974, and who was regularly employed to serve for twenty or more hours per week at some time during the period November 1, 1965, to July 1, 1974, may receive membership service credit for such service by paying into the system the amount, with interest at such rate as may be set by the board within the limits set by law for interest rates, the person would have contributed had the person been eligible for membership.

7. Notwithstanding any other provision of sections 169.600 to 169.715 to the contrary, no legislation shall be enacted after July 1, 2003, that increases benefits provided to members or retirees of the public education employee retirement system of Missouri above that which may be funded using a rate of contribution of five percent as determined using an actuarial valuation as provided in subsection 4 of this section; provided that, notwithstanding the provisions of this subsection, legislation may be enacted after July 1, 2003, that provides for an extension of time within which a member may make an election pursuant to subdivision (4) of subsection 1 of section 169.670.

(L. 1965 p. 298 § 3, A.L. 1969 p. 284, A.L. 1973 H.B. 411, A.L. 1975 H.B. 352, A.L. 1977 H.B. 135, A.L. 1981 S.B. 242, A.L. 1991 S.B. 242, et al., A.L. 1995 S.B. 378, A.L. 1996 S.B. 857, A.L. 1997 S.B. 309, A.L. 2000 H.B. 1808, A.L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443)



Section 169.625 Board of trustees may adopt plan requiring all contributions by employee to be paid directly to retirement system.

Board of trustees may adopt plan requiring all contributions by employee to be paid directly to retirement system.

169.625. The board of trustees by regulation may adopt a plan wherein each and every employer included within the retirement system shall specify that contributions withheld from compensation to members are being paid directly to the retirement system by the employer and that the members had no option to receive the contributions directly. These contributions shall be credited to member accounts as required by law, shall be included in the individual member salaries reported to the retirement system, and shall in all ways be considered member contributions.

(L. 1989 S.B. 146)

Effective 6-14-89



Section 169.630 Funds of system, how invested, how accounted for--bank or trust company to serve as depository and intermediary in investment of funds--title to securities, form--electronic funds transfer--closed meetings authorized, when.

Funds of system, how invested, how accounted for--bank or trust company to serve as depository and intermediary in investment of funds--title to securities, form--electronic funds transfer--closed meetings authorized, when.

169.630. 1. All funds arising from the operation of sections 169.600 to 169.715 shall belong to the retirement system created in sections 169.600 to 169.715 and shall be controlled by the board of trustees and that board shall provide for the collection of these funds, see that they are safely preserved, and shall permit their disbursement only for the purposes authorized in sections 169.600 to 169.715. These funds are declared and shall be deemed to be the moneys and funds of this retirement system and not general funds of the state and shall not be commingled with any state funds or other retirement funds. Solely for the purpose of investing the funds of the retirement system, the funds may be combined with the funds of the public school retirement system of Missouri, but the funds of each system shall be accounted for separately and for all other purposes shall be separate.

2. The board shall invest all funds under its control which are in excess of a safe operating balance. The investment shall be made only in securities authorized and pursuant to the same standards set for investment by section 169.040.

3. Notwithstanding the provisions of section 105.662, the board may set up and maintain a public school and education employee retirement systems of Missouri investment fund account in which investment and reinvestment of all or part of the moneys of the system may be placed and be available for investment purposes. For the purpose of investing the funds of the retirement system, the funds may be combined with the funds of the public school retirement system of Missouri, but the funds of each system shall be accounted for separately and for all other reporting purposes shall be separate. The board of trustees may promulgate such rules and regulations consistent with the provisions of section 169.040 and this section as deemed necessary for its proper administration, pursuant to the provisions of this section and this chapter. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

4. No investment transaction authorized by the board shall be handled by any company or firm in which a member of the board has an interest, nor shall any member of the board profit directly or indirectly from any such investment. All investments shall be made for the account of the retirement system, and any securities or other properties obtained by the board of trustees may be held by a custodian in the name of the retirement system, or in the name of a nominee in order to facilitate the expeditious transfer of such securities or other property. Such securities or other properties which are not available in registered form may be held in bearer form or in book entry form. The retirement system is further authorized to deposit, or have deposited for its account, eligible securities in a central depository system or clearing corporation or in a federal reserve bank under a book entry system as defined in the Uniform Commercial Code, sections 400.8-102 and 400.8-108. When such eligible securities of the retirement system are so deposited with a central depository system, the securities may be merged and held in the name of the nominee of such securities depository and title to such securities may be transferred by bookkeeping entry on the books of such securities depository or federal reserve bank without physical delivery of the certificates or documents representing such securities.

5. With appropriate safeguards against loss by the system in any contingency, the board may designate a bank or trust company to serve as a depository of system funds and intermediary in the investment of those funds and payment of system obligations.

6. All retirement allowances or other periodic payments paid by the board shall be paid to recipients of such payments by electronic funds transfer, unless another method has been determined by the board to be appropriate. Each recipient of retirement allowances or other periodic payments shall designate a financial institution or other authorized payment agent and provide the board information necessary for the recipient to receive electronic funds transfer payments through the institution or agent designated. This subsection shall apply to retirement allowances and other periodic payments first paid on or after January 1, 1998, and shall apply to all retirement allowances and other periodic payments on and after January 1, 1999.

7. The board of trustees may deliberate about, or make tentative or final decisions on, investments or other financial matters in a closed meeting under chapter 610 if disclosure of the deliberations or decisions would jeopardize the ability to implement a decision or to achieve investment objectives. A record of the retirement system that discloses deliberations about, or a tentative or final decision on, investments or other financial matters is not a public record under chapter 610 to the extent and so long as its disclosure would jeopardize the ability to implement a decision or to achieve investment objectives.

(L. 1965 p. 298 § 4, A.L. 1975 H.B. 352, A.L. 1977 H.B. 135, A.L. 1990 H.B. 1347, et al., A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1997 S.B. 309, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950.



Section 169.640 Bank deposits of system, how secured.

Bank deposits of system, how secured.

169.640. Any funds belonging to this retirement system which are deposited in any bank or trust company shall be secured by the deposit of securities of the kind and value required by section 30.270 as security for the safekeeping and payment of deposits made by the board.

(L. 1965 p. 298 § 5)



Section 169.650 Membership--prior service credit--reinstatement--procedure.

Membership--prior service credit--reinstatement--procedure.

169.650. 1. On and after October 13, 1965, all employees as defined in section 169.600 of districts included in this retirement system shall be members of the system by virtue of their employment, and all persons who had five years of prior service who were employees of districts included in sections 169.600 to 169.710 during the school year next preceding October 13, 1965, but who ceased to be employees prior to October 13, 1965, because of physical disability, shall be members of this system by virtue of that prior service. Individuals who qualify as independent contractors under the common law and are treated as such by their employer shall not be considered employees for purposes of membership in or contributions to the retirement system.

2. Any member who rendered service prior to November 1, 1965, as an employee as defined in section 169.600 in a district or community college district included in the system may claim credit for that service by filing with the board of trustees a complete and detailed record of the service for which the credit is claimed, together with such supporting evidence as the board may require for verification of the record. To the extent that the board finds the record correct, it shall credit the claimant with prior service and shall notify the claimant of its decision.

3. Membership shall be terminated by failure of a member to earn any membership service credit as a public school employee under this system for five consecutive school years, by death, withdrawal of contributions, or retirement.

4. If a member withdraws or is refunded the member's contributions, the member shall thereby forfeit any creditable service the member may have; provided, however, if such person again becomes a member of the system, the member may elect prior to retirement to reinstate any creditable service forfeited at the times of previous withdrawals or refunds. The reinstatement shall be effected by the member paying to the retirement system, with interest, the amount of accumulated contributions withdrawn by the member or refunded to the member with respect to the service being reinstated. A member may reinstate less than the total service previously forfeited, in accordance with rules promulgated by the board of trustees. The payment shall be completed prior to termination of membership with the retirement system with interest on the unpaid balance; provided, however, that if a member is retired on disability before completing such payments, the balance due, with interest, shall be deducted from the member's disability retirement allowance.

5. Any person who is an employee of any statewide nonprofit educational association or organization serving the active membership of the public education employee retirement system of Missouri and who works at least twenty hours per week on a regular basis in a position which is not covered by the public school retirement system of Missouri may be a member of the public education employee retirement system of Missouri. Certificated employees of such statewide nonprofit educational association or organization may not be members of the public school retirement system of Missouri unless such association or organization makes separate application pursuant to subsection 4 of section 169.130. The contributions required to be made by the employee will be deducted from salary and matched by the association or organization. After June 30, 2010, no additional nonprofit educational associations or organizations may have their employees* become members of the public school retirement system of Missouri or the public education employee retirement system of Missouri.

(L. 1965 p. 298 § 6, A.L. 1975 H.B. 352, A.L. 1977 H.B. 135, A.L. 1981 S.B. 242, A.L. 1984 S.B. 407, A.L. 1991 S.B. 242, et al., A.L. 1996 S.B. 860, A.L. 1998 S.B. 733, A.L. 2001 H.B. 660, A.L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265)

*Word "employee" appears in original rolls.



Section 169.655 Purchase of membership credit for service to organization supporting education or research--limitations, requirements--transfer of funds.

Purchase of membership credit for service to organization supporting education or research--limitations, requirements--transfer of funds.

169.655. 1. Members who have accrued at least one year of membership service credit for employment in a position covered by this retirement system and who have covered employment with this retirement system following the service for which credit is being purchased may purchase membership service credit under the circumstances, terms and conditions provided in this section. With respect to each such purchase authorized by this section the following provisions apply:

(1) The purchase shall be effected by the member paying to the retirement system the amount the member would have contributed and the amount the employer would have contributed had such member been an employee for the number of years for which the member is electing to purchase credit, and had the member's compensation during such period been the highest annual salary rate on record with the retirement system on the date of election to purchase credit. The contribution rate used in determining the amount to be paid shall be the contribution rate in effect on the date of election to purchase credit. Notwithstanding the provisions of this subsection, for all elections to purchase credit received by the retirement system on or after January 1, 2006, the member shall receive credit based on the amount paid by the member for such credit and received by the retirement system by the close of business on June thirtieth of each year. In lieu of charging the member interest on such purchase of credit, the amount to be paid by the member for any remaining credit the member has elected to purchase but has not paid for by September thirtieth of each year shall be recalculated on the following October first using the contribution rate in effect on that July first and the highest salary of record for the member as of that July first. For all elections to purchase credit received by the retirement system prior to January 1, 2006, the retirement system shall determine the cost of such purchase using the calculation method in effect for elections to purchase credit received by the retirement system on or after January 1, 2006, provided that the member shall have a one-time, irrevocable option to continue to have the cost of such purchase be determined using the calculation method in effect at the time of such election to purchase such credit. To be effective, such option must be elected by the member on a form approved by the retirement system and such form must be received by the retirement system by the close of business on June 30, 2006. The retirement system reserves the right to prohibit a purchase, impose additional requirements for making a purchase, or limit the amount of credit purchased if necessary for the retirement system to comply with federal law, including but not limited to, the provisions of Section 415 of Title 26 of the United States Code. The board of trustees may promulgate such rules and regulations consistent with the provisions of this section deemed necessary for its proper administration, pursuant to the provisions of this section and this chapter. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void;

(2) Membership service credit purchased pursuant to this section shall be deemed to be membership service as defined in subdivision (10) of section 169.600;

(3) An election to purchase membership service credit pursuant to this section and payment for the purchase shall be completed prior to termination of membership with the retirement system with interest on the unpaid balance;

(4) Members may purchase membership service credit in increments of one-tenth of a year, and multiple elections to purchase may be made;

(5) Additional terms and conditions applicable to purchases made pursuant to this section including, but not limited to, minimum payments, payment schedules and provisions applicable when a member fails to complete payment may be set by rules of the board.

2. Membership service credit shall not be allowed pursuant to this section or sections 169.570 and 169.577 which exceeds in length the member's membership service credit for employment in a position covered by this system, and in no event may the member receive membership service credit with both this system and another public retirement system for the same service.

3. A member who was employed for at least twenty hours per week on a regular basis by a public school district, public community college, public college, or public university, either inside or outside of this state, may elect to purchase equivalent membership service credit.

4. A member who has served in the Armed Forces of the United States of America and who was discharged or separated from the Armed Forces by other than a dishonorable discharge may elect to purchase membership service credit for the period of active duty service in the Armed Forces.

5. Any member granted unpaid maternity or paternity leave for a period, from a position covered by the retirement system, who returned to employment in such a position, may elect to purchase membership service credit for the period of leave.

6. Any member who is or was certified as a vocational-technical teacher on the basis of having a college degree or who was required to have a period of work experience of at least two years in the area of the subject being taught in order to qualify for such certification may, upon written application to the board, purchase equivalent membership service credit for such work experience which shall not exceed the two years necessary for certification if the work experience was in the area that the member taught or is teaching and was completed in two years.

7. Any member who had membership service credit with the public school retirement system of Missouri governed by sections 169.010 to 169.141 but which membership service credit was forfeited by withdrawal or refund may elect to purchase credit for such service. The public school retirement system of Missouri shall transfer to this system an amount equal to the employer contributions for the forfeited service being purchased, plus interest, which shall be applied to reduce the amount the member would otherwise pay for the purchase, provided that the amount transferred shall not exceed one-half of the purchase cost.

8. A member may elect to purchase membership service credit for service rendered while on leave from an employer, as defined in section 169.600, for a not-for-profit corporation or agency whose primary purpose is support of education or education research if the member was employed by that organization to serve twenty or more hours per week on a regular basis.

9. A member who was employed by a private school, private community college, private college, or private university, either inside or outside of this state, for at least twenty or more hours per week on a regular basis, may elect to purchase membership service credit for such service rendered.

10. A member who was employed in nonfederal public employment for at least twenty hours a week on a regular basis shall be permitted to purchase equivalent creditable service in the retirement system for such employment subject to provisions of this section.

11. A member who, while eighteen years of age or older, was employed in a position covered by Social Security for at least twenty hours a week on a regular basis shall be permitted to purchase equivalent creditable service in the retirement system for such employment subject to provisions of this section.

(L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1998 S.B. 733, A.L. 1999 H.B. 514 merged with S.B. 308 & 314, A.L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443, A.L. 2009 H.B. 265)



Section 169.660 Eligibility for retirement, when--temporary-substitute service for retiree authorized, limitation, no contribution from retiree required.

Eligibility for retirement, when--temporary-substitute service for retiree authorized, limitation, no contribution from retiree required.

169.660. 1. On and after the first day of July next following the operative date, any member who is sixty or more years of age and who has at least five years of creditable service, or who has attained age fifty-five and has at least twenty-five years of creditable service, or who has at least thirty years of creditable service regardless of age may retire and receive the full retirement benefits based on the member's creditable service. A member whose creditable service at retirement is less than five years shall not be entitled to a retirement allowance but shall be entitled to receive the member's contributions.

2. Any person retired and currently receiving a retirement allowance pursuant to sections 169.600 to 169.715, other than for disability, may be employed on either a part-time or temporary-substitute basis by a district included in the retirement system not to exceed a total of five hundred fifty hours in any one school year, without a discontinuance of the person's retirement allowance. Such a person shall not contribute to the retirement system, or to the public school retirement system established by sections 169.010 to 169.141, because of earnings during such period of employment. If such a person is employed in any capacity by such a district on a regular, full-time basis, or the person's part-time or temporary-substitute service in any capacity exceeds five hundred fifty hours in any one school year, the person shall not be eligible to receive the person's retirement allowance for any month during which the person is so employed.

3. The system shall pay a monthly retirement allowance for the month in which a retired member or beneficiary receiving a retirement allowance dies.

(L. 1965 p. 298 § 7, A.L. 1973 H.B. 411, A.L. 1984 S.B. 407, A.L. 1987 H.B. 558, et al. merged with S.B. 264, A.L. 1988 H.B. 1100, et al., A.L. 1993 S.B. 126, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1997 S.B. 152 merged with S.B. 309)



Section 169.663 Disability retirement, when--return to duty, effect of disability payments--disability defined.

Disability retirement, when--return to duty, effect of disability payments--disability defined.

169.663. 1. On or after July first next following October 13, 1969, any member who is serving an employer included in the system at the time the member becomes disabled, or who has served in such a district at some time in the twelve months immediately preceding the member's becoming disabled, and whose disability is traceable to an injury or sickness which was sustained or commenced prior to the cessation of such service, and whose age is less than sixty and whose creditable service is five years or more, may be retired with disability benefits upon written application to the board of trustees, if the member is incapacitated because of physical or mental disability as such disability is herein defined. If such disability shall cease to exist before the recipient of such benefits reaches age sixty, the member's membership status as of the date of the member's disability retirement shall be restored. If the member dies before becoming eligible for a retirement allowance, or if the member seeks to withdraw the member's accumulated contributions, the total of such disability payments shall be deducted from the amount otherwise due the member, the member's beneficiary, or the member's estate.

2. Disability, as a basis for retirement, shall render the individual incapable of earning a livelihood in any occupation and shall be of such nature as to warrant the assumption that it will be permanent. Whether or not such disability exists, in any case, shall be adjudged in the manner provided in subsection 15 of section 169.020 by the board of trustees on the basis of evidence that the board by its regulations may require.

3. For the purposes of adjustments to Social Security Administration disability benefits pursuant to 20 CFR 404.408 any member receiving disability benefits pursuant to this section who is at least fifty-five years of age and whose creditable service is at least twenty-five years shall be considered to be receiving a normal retirement benefit pursuant to this section.

(L. 1969 p. 284, A.L. 1984 S.B. 407, A.L. 1995 S.B. 378, A.L. 2000 H.B. 1808)

Effective 7-1-00



Section 169.670 Benefits, how computed--beneficiary benefits, options, election of.

Benefits, how computed--beneficiary benefits, options, election of.

169.670. 1. The retirement allowance of a member whose age at retirement is sixty years or more and whose creditable service is five years or more, or whose sum of age and creditable service equals eighty years or more, or whose creditable service is thirty years or more regardless of age, shall be the sum of the following items:

(1) For each year of membership service, one and sixty-one hundredths percent of the member's final average salary;

(2) Six-tenths of the amount payable for a year of membership service for each year of prior service;

(3) Eighty-five one-hundredths of one percent of any amount by which the member's average compensation for services rendered prior to July 1, 1973, exceeds the average monthly compensation on which federal Social Security taxes were paid during the period over which such average compensation was computed, for each year of membership service credit for services rendered prior to July 1, 1973, plus six-tenths of the amount payable for a year of membership service for each year of prior service credit;

(4) In lieu of the retirement allowance otherwise provided by subdivisions (1) to (3) of this subsection, a member may elect to receive a retirement allowance of:

(a) One and fifty-nine hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-nine years or more but less than thirty years and the member has not attained the age of fifty-five;

(b) One and fifty-seven hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-eight years or more but less than twenty-nine years, and the member has not attained the age of fifty-five;

(c) One and fifty-five hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-seven years or more but less than twenty-eight years and the member has not attained the age of fifty-five;

(d) One and fifty-three hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-six years or more but less than twenty-seven years and the member has not attained the age of fifty-five;

(e) One and fifty-one hundredths percent of the member's final average salary for each year of membership service, if the member's creditable service is twenty-five years or more but less than twenty-six years and the member has not attained the age of fifty-five; and

(5) In addition to the retirement allowance provided in subdivisions (1) to (3) of this subsection, a member retiring on or after July 1, 2001, whose creditable service is thirty years or more or whose sum of age and creditable service is eighty years or more, shall receive a temporary retirement allowance equivalent to eight-tenths of one percent of the member's final average salary multiplied by the member's years of service until such time as the member reaches the minimum age for Social Security retirement benefits.

2. If the board of trustees determines that the cost of living, as measured by generally accepted standards, increases five percent or more in the preceding fiscal year, the board shall increase the retirement allowances which the retired members or beneficiaries are receiving by five percent of the amount being received by the retired member or the beneficiary at the time the annual increase is granted by the board; provided that, the increase provided in this subsection shall not become effective until the fourth January first following a member's retirement or January 1, 1982, whichever occurs later, and the total of the increases granted to a retired member or the beneficiary after December 31, 1981, may not exceed eighty percent of the retirement allowance established at retirement or as previously adjusted by other provisions of law. If the cost of living increases less than five percent, the board of trustees may determine the percentage of increase to be made in retirement allowances, but at no time can the increase exceed five percent per year. If the cost of living decreases in a fiscal year, there will be no increase in allowances for retired members on the following January first.

3. The board of trustees may reduce the amounts which have been granted as increases to a member pursuant to subsection 2 of this section if the cost of living, as determined by the board and as measured by generally accepted standards, is less than the cost of living was at the time of the first increase granted to the member; provided that, the reductions shall not exceed the amount of increases which have been made to the member's allowance after December 31, 1981.

4. (1) In lieu of the retirement allowance provided in subsection 1 of this section, called option 1, a member whose creditable service is twenty-five years or more or who has attained age fifty-five with five or more years of creditable service may elect, in the application for retirement, to receive the actuarial equivalent of the member's retirement allowance in reduced monthly payments for life during retirement with the provision that:

Option 2. Upon the member's death, the reduced retirement allowance shall be continued throughout the life of and paid to such person as has an insurable interest in the life of the member as the member shall have nominated in the member's election of the option, and provided further that if the person so nominated dies before the retired member, the retirement allowance will be increased to the amount the retired member would be receiving had the member elected option 1; OR

Option 3. Upon the death of the member three-fourths of the reduced retirement allowance shall be continued throughout the life of and paid to such person as has an insurable interest in the life of the member and as the member shall have nominated in an election of the option, and provided further that if the person so nominated dies before the retired member, the retirement allowance will be increased to the amount the retired member would be receiving had the member elected option 1; OR

Option 4. Upon the death of the member one-half of the reduced retirement allowance shall be continued throughout the life of, and paid to, such person as has an insurable interest in the life of the member and as the member shall have nominated in an election of the option, and provided further that if the person so nominated dies before the retired member, the retirement allowance shall be increased to the amount the retired member would be receiving had the member elected option 1; OR

Option 5. Upon the death of the member prior to the member having received one hundred twenty monthly payments of the member's reduced allowance, the remainder of the one hundred twenty monthly payments of the reduced allowance shall be paid to such beneficiary as the member shall have nominated in the member's election of the option or in a subsequent nomination. If there is no beneficiary so nominated who survives the member for the remainder of the one hundred twenty monthly payments, the reserve for the remainder of such one hundred twenty monthly payments shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the last person, in that order of precedence, to receive a monthly allowance in a lump sum payment. If the total of the one hundred twenty payments paid to the retired individual and the beneficiary of the retired individual is less than the total of the member's accumulated contributions, the difference shall be paid to the beneficiary in a lump sum; OR

Option 6. Upon the death of the member prior to the member having received sixty monthly payments of the member's reduced allowance, the remainder of the sixty monthly payments of the reduced allowance shall be paid to such beneficiary as the member shall have nominated in the member's election of the option or in a subsequent nomination. If there is no beneficiary so nominated who survives the member for the remainder of the sixty monthly payments, the reserve for the remainder of such sixty monthly payments shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the last person, in that order of precedence, to receive a monthly allowance in a lump sum payment. If the total of the sixty payments paid to the retired individual and the beneficiary of the retired individual is less than the total of the member's accumulated contributions, the difference shall be paid to the beneficiary in a lump sum; OR

Option 7. A plan of variable monthly benefit payments which provides, in conjunction with the member's retirement benefits under the federal Social Security laws, level or near-level retirement benefit payments to the member for life during retirement, and if authorized, to an appropriate beneficiary designated by the member. Such a plan shall be actuarially equivalent to the retirement allowance under option 1 and shall be available for election only if established by the board of trustees under duly adopted rules.

(2) The election of an option may be made only in the application for retirement and such application must be filed prior to the date on which the retirement of the member is to be effective. If either the member or the person nominated dies before the effective date of retirement, the option shall not be effective, provided that:

(a) If the member or a person retired on disability retirement dies after attaining age fifty-five and acquiring five or more years of creditable service or after acquiring twenty-five or more years of creditable service and before retirement, except retirement with disability benefits, and the person named by the member as the member's beneficiary has an insurable interest in the life of the deceased member, the designated beneficiary may elect to receive either survivorship payments under option 2 or a payment of the member's accumulated contributions. If survivorship benefits under option 2 are elected and the member at the time of death would have been eligible to receive an actuarial equivalent of the member's retirement allowance, the designated beneficiary may further elect to defer the option 2 payments until the date the member would have been eligible to receive the retirement allowance provided in subsection 1 of this section.

(b) If the member or a person retired on disability retirement dies before attaining age fifty-five but after acquiring five but fewer than twenty-five years of creditable service, and the person named as the beneficiary has an insurable interest in the life of the deceased member or disability retiree, the designated beneficiary may elect to receive either a payment of the person's accumulated contributions or survivorship benefits under option 2 to begin on the date the member would first have been eligible to receive an actuarial equivalent of the person's retirement allowance, or to begin on the date the member would first have been eligible to receive the retirement allowance provided in subsection 1 of this section.

5. If the total of the retirement or disability allowances paid to an individual before the person's death is less than the person's accumulated contributions at the time of the person's retirement, the difference shall be paid to the person's beneficiary or, if there is no beneficiary, to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or person's estate, in that order of precedence; provided, however, that if an optional benefit, as provided in option 2, 3 or 4 in subsection 4 of this section, had been elected and the beneficiary dies after receiving the optional benefit, then, if the total retirement allowances paid to the retired individual and the individual's beneficiary are less than the total of the contributions, the difference shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the beneficiary, in that order of precedence, unless the retired individual designates a different recipient with the board at or after retirement.

6. If a member dies and his or her financial institution is unable to accept the final payment or payments due to the member, the final payment or payments shall be paid to the beneficiary of the member or, if there is no beneficiary, to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the member, in that order of precedence, unless otherwise stated. If the beneficiary of a deceased member dies and his or her financial institution is unable to accept the final payment or payments, the final payment or payments shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the member, in that order of precedence, unless otherwise stated.

7. If a member dies before receiving a retirement allowance, the member's accumulated contributions at the time of the member's death shall be paid to the member's beneficiary or, if there is no beneficiary, to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or to the member's estate; provided, however, that no such payment shall be made if the beneficiary elects option 2 in subsection 4 of this section, unless the beneficiary dies before having received benefits pursuant to that subsection equal to the accumulated contributions of the member, in which case the amount of accumulated contributions in excess of the total benefits paid pursuant to that subsection shall be paid to the surviving spouse, surviving children in equal shares, surviving parents in equal shares, or estate of the beneficiary, in that order of precedence.

8. If a member ceases to be an employee as defined in section 169.600 and certifies to the board of trustees that such cessation is permanent or if the person's membership is otherwise terminated, the person shall be paid the person's accumulated contributions with interest.

9. Notwithstanding any provisions of sections 169.600 to 169.715 to the contrary, if a member ceases to be an employee as defined in section 169.600 after acquiring five or more years of creditable service, the member may, at the option of the member, leave the member's contributions with the retirement system and claim a retirement allowance any time after the member reaches the minimum age for voluntary retirement. When the member's claim is presented to the board, the member shall be granted an allowance as provided in sections 169.600 to 169.715 on the basis of the member's age and years of service.

10. The retirement allowance of a member retired because of disability shall be nine-tenths of the allowance to which the member's creditable service would entitle the member if the member's age were sixty.

11. Notwithstanding any provisions of sections 169.600 to 169.715 to the contrary, any member who is a member prior to October 13, 1969, may elect to have the member's retirement allowance computed in accordance with sections 169.600 to 169.715 as they existed prior to October 13, 1969.

12. Any application for retirement shall include a sworn statement by the member certifying that the spouse of the member at the time the application was completed was aware of the application and the plan of retirement elected in the application.

13. Notwithstanding any other provision of law, any person retired prior to August 14, 1984, who is receiving a reduced retirement allowance under option 1 or 2 of subsection 4 of this section, as the option existed prior to August 14, 1984, and whose beneficiary nominated to receive continued retirement allowance payments under the elected option dies or has died, shall upon application to the board of trustees have the person's retirement allowance increased to the amount the person would have been receiving had the person not elected the option actuarially adjusted to recognize any excessive benefits which would have been paid to the person up to the time of the application.

14. Benefits paid pursuant to the provisions of the public education employee retirement system of Missouri shall not exceed the limitations of Section 415 of Title 26 of the United States Code, except as provided under this subsection. Notwithstanding any other law, the board of trustees may establish a benefit plan under Section 415(m) of Title 26 of the United States Code. Such plan shall be credited solely for the purpose described in Section 415(m)(3)(A) of Title 26 of the United States Code. The board of trustees may promulgate regulations necessary to implement the provisions of this subsection and to create and administer such benefit plan.

15. Any member who has retired prior to July 1, 1999, and the designated beneficiary of a deceased retired member upon request shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging. As compensation for such duties the person shall receive a payment equivalent to seven and four-tenths percent of the previous month's benefit, which shall be added to the member's or beneficiary's monthly annuity and which shall not be subject to the provisions of subsections 2 and 3 of this section for the purposes of the limit on the total amount of increases which may be received.

16. Any member who has retired prior to July 1, 2000, and the designated beneficiary of a deceased retired member upon request shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging. As compensation for such duties the person shall receive a payment equivalent to three and four-tenths percent of the previous month's benefit, which shall be added to the member's or beneficiary's monthly annuity and which shall not be subject to the provisions of subsections 2 and 3 of this section for the purposes of the limit on the total amount of increases which may be received.

17. Any member who has retired prior to July 1, 2001, and the designated beneficiary of a deceased retired member upon request shall be made, constituted, appointed and employed by the board as a special consultant on the matters of education, retirement and aging. As compensation for such duties the person shall receive a payment equivalent to seven and one-tenth percent of the previous month's benefit, which shall be added to the member's or beneficiary's monthly annuity and which shall not be subject to the provisions of subsections 2 and 3 of this section for the purposes of the limit on the total amount of increases which may be received.

(L. 1965 p. 298 § 8, A.L. 1969 p. 284, A.L. 1973 H.B. 411, A.L. 1977 H.B. 135, A.L. 1981 S.B. 242, A.L. 1984 S.B. 407, A.L. 1986 S.B. 616, A.L. 1988 H.B. 1100, et al., A.L. 1990 H.B. 1347, et al., A.L. 1991 S.B. 242, et al., A.L. 1993 S.B. 126, A.L. 1994 H.B. 1544 merged with S.B. 575, A.L. 1995 S.B. 378, A.L. 1996 S.B. 860, A.L. 1997 S.B. 309, A.L. 1998 S.B. 501, S.B. 733, A.L. 1999 S.B. 308 & 314, A.L. 2000 H.B. 1808, A.L. 2001 H.B. 660, A.L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443, A.L. 2007 S.B. 406, A.L. 2009 H.B. 265, A.L. 2013 S.B. 17)



Section 169.673 Partial lump sum distribution, when--changes in distribution amount, formula--death, effect of.

Partial lump sum distribution, when--changes in distribution amount, formula--death, effect of.

169.673. 1. Any member eligible for a retirement allowance pursuant to section 169.670 and who has not previously received a retirement allowance, including an allowance under disability retirement, pursuant to section 169.670, and whose sum of age and creditable service equals eighty-six years or more or whose creditable service is thirty-three years or more or whose age is sixty-three years or more and has eight years or more creditable service may elect a distribution under the partial lump sum option plan provided in this section if the member notifies the retirement system on the application for retirement of the member's effective date of retirement; provided that the partial lump sum option plan may not be elected if the member elects a retirement allowance under option 7 of subdivision (1) of subsection 4 of section 169.670.

2. A member entitled to make an election pursuant to this section may elect to receive a lump sum distribution in addition to the member's monthly retirement allowance payment pursuant to section 169.670 as reduced pursuant to this section. Such member may elect the amount of the member's lump sum distribution from one, but not more than one, of the following options:

(1) A lump sum amount equal to twelve times the retirement allowance, less any temporary retirement allowance payable pursuant to subdivision (5) of subsection 1 of section 169.670, the member would receive if no election were made under this section and the member had chosen option 1 under section 169.670;

(2) A lump sum amount equal to twenty-four times the retirement allowance, less any temporary retirement allowance payable pursuant to subdivision (5) of subsection 1 of section 169.670, the member would receive if no election were made pursuant to this section and the member had chosen option 1 under section 169.670; or

(3) A lump sum amount equal to thirty-six times the retirement allowance, less any temporary retirement allowance payable pursuant to subdivision (5) of subsection 1 of section 169.670, the member would receive if no election were made pursuant to this section and the member had chosen option 1 under section 169.670.

3. When a member makes an election to receive a lump sum distribution pursuant to this section, the retirement allowance that the member would have received in the absence of the election shall be reduced on an actuarially equivalent basis to reflect the payment of the lump sum distribution and the reduced retirement allowance shall be the member's retirement allowance thereafter for all purposes in relation to retirement allowance amounts pursuant to section 169.670. If eligible, the member may also receive a temporary benefit, pursuant to subdivision (5) of subsection 1 of section 169.670, for the period of time described therein. A retirement allowance increased due to the death of a person nominated by the member to receive benefits pursuant to the provisions of option 2, 3, or 4 of subsection 4 of section 169.670 shall be increased pursuant to such provisions to the amount the retired member would be receiving had the retired member elected option 1 as actuarially reduced due to the lump sum distribution made pursuant to this section. Any payment of accumulated contributions pursuant to the provisions of sections 169.600 to 169.715 shall be reduced by the amount of any lump sum distribution made pursuant to this section in addition to any other reductions required by sections 169.600 to 169.715.

4. If the member dies before receiving a lump-sum distribution under this section the lump-sum distribution shall be paid in accordance with rules adopted by the board of trustees.

5. Benefits paid pursuant to this section in addition to all other provisions of the public education employee retirement system of Missouri shall not exceed the limitations of Section 415 of Title 26 of the United States Code except as provided in subsection 13 of section 169.670.

(L. 2003 H.B. 346 & 174, A.L. 2005 H.B. 443)



Section 169.676 Death without a valid beneficiary designation, effect of--most recent valid designation of beneficiary revokes previous designations.

Death without a valid beneficiary designation, effect of--most recent valid designation of beneficiary revokes previous designations.

169.676. 1. If a member dies before service retirement and is not survived by a beneficiary under a valid beneficiary designation filed with the retirement system or all designated beneficiaries have disclaimed the right to receive benefits from the retirement system, the following individuals shall be deemed to be the member's designated beneficiaries, in the following order of precedence, for the purpose of making an election and receiving benefits under paragraph (a) or (b) of subdivision (2) of subsection 4 of section 169.670:

(1) Surviving spouse at the time of the member's death;

(2) Surviving children, share and share alike;

(3) Surviving parents, share and share alike;

(4) Estate.

2. The member's most recent valid designation of a beneficiary received by the retirement system prior to the member's death revokes all previous designations in their entirety. The member's marriage, divorce, withdrawal of accumulated contributions, or the birth of the member's child, or the member's adoption of a child, shall result in an automatic revocation of the member's previous designation in its entirety upon the retirement system receiving actual notice of such event before or after the member's death and prior to any payments being made under the provisions of this chapter. This section applies to all beneficiary designations filed with the retirement system before or after August 28, 2005, under which payments have not been made under this chapter. This section shall not apply to the member's designation of a beneficiary to receive a monthly benefit upon the death of the member under subdivision (1) of subsection 4 of section 169.670.

(L. 2005 H.B. 443)



Section 169.680 Penalty for false statements--correction of errors in benefits--adjustment.

Penalty for false statements--correction of errors in benefits--adjustment.

169.680. Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified, any record or records of this retirement system in any attempt to defraud such system, as a result of such act, shall be guilty of a misdemeanor and shall be punishable therefor under the laws of this state. Should any change or error in records result in any member or beneficiary receiving from the retirement system more or less than he would have been entitled to receive had the records been correct, the board of trustees shall have the power to correct such error, and as far as practicable, may adjust the payments in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid.

(L. 1965 p. 298 § 9)



Section 169.690 Funds not subject to execution, garnishment, attachment.

Funds not subject to execution, garnishment, attachment.

169.690. Neither the funds belonging to the retirement system nor any benefit accrued or accruing to any person under the provisions of sections 169.600 to 169.710 shall be subject to execution, garnishment, attachment or any other process whatsoever, nor shall they be assignable, except in a proceeding instituted for spousal maintenance or child support and as in sections 169.600 to 169.710 specifically provided.

(L. 1965 p. 298 § 10, A.L. 2009 H.B. 265)



Section 169.700 Gifts accepted.

Gifts accepted.

169.700. Gifts, devises, bequests and legacies may be accepted by the board of trustees, to be held and invested and, except where specific direction for the use of a gift is made by a donor, used at its discretion for the benefit of the retirement system.

(L. 1965 p. 298 § 11)



Section 169.712 Transfer to public school retirement system, certain public education employees, procedure.

Transfer to public school retirement system, certain public education employees, procedure.

169.712. 1. Notwithstanding any provision of law to the contrary, any person duly certificated under the law governing the certification of teachers in Missouri who, after August 28, 1997, is first employed in a position which would otherwise qualify the person for membership in the public education employee retirement system pursuant to the provisions of sections 169.600 to 169.710 shall be a member of the public school retirement system pursuant to the provisions of sections 169.010 to 169.141, and shall receive creditable service on a pro rata basis in that system for subsequent certificated services which would otherwise have been creditable in the public education employee retirement system. Any such person shall have the option of being a member of the public education employee retirement system. The option election must be filed with the board of trustees of the public school retirement system within ninety days of first such employment following August 28, 1997.

2. Notwithstanding any provision of law to the contrary, any person duly certificated under the law governing the certification of teachers in Missouri who, on or after August 28, 2003, is employed by a public school, as defined in section 169.010, for at least seventeen but less than twenty hours per week on a regular basis shall be a member of the public school retirement system pursuant to the provisions of sections 169.010 to 169.141, and shall receive creditable service on a pro rata basis in that system. Any such person shall have the option of being a member of the public education employee retirement system. The option election must be filed with the board of trustees of the public school retirement system within ninety days of first such employment or within ninety days of August 28, 2003, whichever later occurs.

3. Any person who is a member of the public school retirement system or the public education employee retirement system pursuant to subsection 2 of this section may purchase credit in such system for service after August 28, 1991, that would have qualified such person for membership in either retirement system pursuant to subsection 2 of this section had such subsection been in effect prior to August 28, 2003; provided that such purchase of credit in the public school retirement system shall be subject to the provisions of section 169.056 and such purchase of credit in the public education employee retirement system shall be subject to the provisions of section 169.655.

(L. 1991 S.B. 242, et al. § 1, A.L. 1993 S.B. 126, A.L. 1997 S.B. 309, A.L. 2003 H.B. 152 & 180 merged with H.B. 346 & 174 merged with S.B. 248, et al., A.L. 2005 H.B. 443)



Section 169.715 Successor beneficiary may be nominated by person receiving reduced allowance, when, procedure.

Successor beneficiary may be nominated by person receiving reduced allowance, when, procedure.

169.715. 1. Any person receiving a retirement allowance under sections 169.600 to 169.712, and who elected a reduced retirement allowance under subsection 4 of section 169.670 with his spouse as the nominated beneficiary, may nominate a successor beneficiary under either of the following circumstances:

(1) If the nominated beneficiary precedes the retired person in death, the retired person may, upon remarriage, nominate the new spouse under the same option elected in the application for retirement;

(2) If the marriage of the retired person and the nominated beneficiary is dissolved, and if the dissolution decree provides for sole retention by the retired person of all rights in the retirement allowance, the retired person may, upon remarriage, nominate the new spouse under the same option elected in the application for retirement.

2. Any nomination of a successor beneficiary under subdivision (1) or (2) of subsection 1 of this section must be made in accordance with procedures established by the board of trustees, and must be filed within ninety days of May 6, 1993, or within ninety days of the remarriage, whichever later occurs. Upon receipt of a successor nomination filed in accordance with those procedures, the board shall adjust the retirement allowance to reflect actuarial considerations of that nomination as well as previous beneficiary and successor beneficiary nominations.

(L. 1993 H.B. 496 § 2)

Effective 5-6-93



Section 169.750 Indemnification permitted, when--insurance or indemnity policies authorized.

Indemnification permitted, when--insurance or indemnity policies authorized.

169.750. 1. To the extent determined appropriate by the board of trustees, the retirement systems established under sections 169.020 and 169.610 may indemnify and protect any trustee or employee of the retirement system against any or all claims or liabilities, including defense thereof, arising out of his or her responsibilities with respect to the retirement system provided, however, that no trustee or employee shall be indemnified for his or her own gross negligence or willful misconduct. This section shall apply whether the claim is made against the employee or trustee in his or her individual or official capacity.

2. The board of trustees is authorized to obtain and maintain insurance or indemnity policies to insure the trustees and employees of the retirement system against any liability or losses incurred as a result of their responsibilities with respect to the retirement system.

3. No employee or trustee shall be entitled to indemnification under this section unless within fifteen days after receipt of service of process he or she shall give written notice of such proceeding to the board of trustees.

(L. 2009 H.B. 265)






Chapter 170 Instruction--Materials and Subjects

Section 170.005 Eye protection required, when.

Eye protection required, when.

170.005. Every student, teacher and visitor is required to wear an industrial quality eye protective device when participating in or observing any of the following courses in schools, colleges, universities or other educational institutions:

(1) Vocational, technical, industrial arts, chemical, or chemical-physical shops or laboratories involving exposure to the following: Hot molten metals, or other molten materials; milling, sawing, turning, shaping, cutting, grinding or stamping of any solid materials; heat treatment, tempering, or kiln firing of any metal or other materials; gas or electric arc welding, or other forms of welding processes; repair or servicing of any vehicle; caustic or explosive materials;

(2) Chemical, physical, or combined chemical-physical laboratories involving caustic or explosive materials, hot liquids or solids, injurious radiations or other hazards not enumerated.

(L. 1976 S.B. 519 § 1)



Section 170.007 Industrial quality eye protective devices defined.

Industrial quality eye protective devices defined.

170.007. As used in sections 170.005 to 170.009 "industrial quality eye protective devices" means devices meeting the standards of the American National Standard Practice for Occupational and Educational Eye and Face Protection, Z87.1-1968, and subsequent revisions thereof, approved by the American National Standards Institute, Inc.

(L. 1976 S.B. 519 § 2)



Section 170.009 Instructions and recommendations for eye protection to be prepared by boards.

Instructions and recommendations for eye protection to be prepared by boards.

170.009. The state board of education and the coordinating board for higher education shall prepare and circulate to each public and private educational institution in this state instructions and recommendations for implementing the eye safety provisions of sections 170.005 to 170.009.

(L. 1976 S.B. 519 § 3)



Section 170.011 Courses in the constitutions, American history and Missouri government, required, penalty--waiver, when--student awards--requirements not applicable to foreign exchange students.

Courses in the constitutions, American history and Missouri government, required, penalty--waiver, when--student awards--requirements not applicable to foreign exchange students.

170.011. 1. Regular courses of instruction in the Constitution of the United States and of the state of Missouri and in American history and institutions shall be given in all public and private schools in the state of Missouri, except privately operated trade schools, and shall begin not later than the seventh grade and continue in high school to an extent determined by the state commissioner of education, and shall continue in college and university courses to an extent determined by the state commissioner of higher education. In the 1990-91 school year and each year thereafter, local school districts maintaining high schools shall comply with the provisions of this section by offering in grade nine, ten, eleven, or twelve a course of instruction in the institutions, branches and functions of the government of the state of Missouri, including local governments, and of the government of the United States, and in the electoral process. A local school district maintaining such a high school shall require that prior to the completion of the twelfth grade each pupil who receives a high school diploma or certificate of graduation on or after January 1, 1994, shall satisfactorily complete such a course of study. Such course shall be of at least one semester in length and may be two semesters in length. The department of elementary and secondary education may provide assistance in developing such a course if the district requests assistance. A school district may elect to waive the requirements of this subsection for any student who transfers from outside the state to a Missouri high school if the student can furnish documentation deemed acceptable by the school district of the student's successful completion in any year from the ninth through the twelfth grade of a course of instruction in the institutions, branches, and functions of state government, including local governments, and of the government of the United States, and in the electoral process.

2. American history courses at the elementary and secondary levels shall include in their proper time-line sequence specific referrals to the details and events of the racial equality movement that have caused major changes in United States and Missouri laws and attitudes.

3. No pupil shall receive a certificate of graduation from any public or private school other than private trade schools unless he has satisfactorily passed an examination on the provisions and principles of the Constitution of the United States and of the state of Missouri, and in American history and American institutions. A school district may elect to waive the requirements of this subsection for any student who transfers from outside the state to a Missouri high school if the student can furnish documentation deemed acceptable by the school district of the student's successful completion in any year from the ninth through the twelfth grade of a course of instruction in the institutions, branches, and functions of state government, including local governments, and of the government of the United States, and in the electoral process. A student of a college or university, who, after having completed a course of instruction prescribed in this section and successfully passed an examination on the United States Constitution, and in American history and American institutions required hereby, transfers to another college or university, is not required to complete another such course or pass another such examination as a condition precedent to his graduation from the college or university.

4. In the 1990-91 school year and each year thereafter, each school district maintaining a high school may annually nominate to the state board of education a student who has demonstrated knowledge of the principles of government and citizenship through academic achievement, participation in extracurricular activities, and service to the community. Annually, the state board of education shall select fifteen students from those nominated by the local school districts and shall recognize and award them for their academic achievement, participation and service.

5. The provisions of this section shall not apply to students from foreign countries who are enrolled in public or private high schools in Missouri, if such students are foreign exchange students sponsored by a national organization recognized by the department of elementary and secondary education.

(L. 1963 p. 200 § 10-1, A.L. 1987 H.B. 39, A.L. 1989 S.B. 198, A.L. 1999 S.B. 163, A.L. 2008 H.B. 1678)

(Source: RSMo 1959 §§ 163.200, 163.210, 163.220, 163.230, 163.240)



Section 170.012 Graduate teaching assistants communication in English language requirements--testing and reports.

Graduate teaching assistants communication in English language requirements--testing and reports.

170.012. 1. Any graduate student who did not receive both his primary and secondary education in a nation or territory in which English is the primary language shall not be given a teaching appointment during his or her first semester of enrollment at any public institution of higher education in the state of Missouri. Exceptions may be granted in special cases upon approval of the chief academic and executive officers of the institution.

2. All graduate students who did not receive both their primary and secondary education in a nation or territory in which English is the primary language shall be tested for their ability to communicate orally in English in a classroom setting prior to receiving a teaching appointment. Such testing shall be made available by the public institution at no cost to the graduate student.

3. All graduate students prior to filling a teaching assistant position as a graduate student, who have not previously lived in the United States shall be given a cultural orientation to prepare them for such teaching appointment.

4. All public institutions of higher education in this state shall provide to the coordinating board for higher education on a biennial basis a report on the number and language background of all teaching assistants, including a copy of the institutions current policy for selection of graduate teaching assistants.

5. The provisions of this section and sections 174.310 and 175.021 shall not apply to any person employed under a contract of employment in existence prior to August 13, 1986.

(L. 1986 S.B. 602 § 2)



Section 170.014 Reading instruction act--reading programs established, essential components--explicit systematic phonics defined.

Reading instruction act--reading programs established, essential components--explicit systematic phonics defined.

170.014. 1. This section shall be known as the "Reading Instruction Act" and is enacted to ensure that all public schools establish reading programs in kindergarten through grade three based in scientific research. Such programs shall include the essential components of phonemic awareness, phonics, fluency, vocabulary, and comprehension, and all new teachers who teach reading in kindergarten through grade three shall receive adequate training in these areas.

2. The program described in subsection 1 of this section may include "explicit systematic phonics", which, for the purposes of this section, shall mean the methodology of pronouncing and reading words by learning the phonetic sound association of individual letters, letter groups, and syllables, and the principles governing these associations.

3. Every public school in the state shall offer a reading program as described in subsection 1 of this section for kindergarten through grade three.

(L. 2002 H.B. 1711)

*Revisor's note:

Invalidity of section 82.293 shall not affect the validity of this section, 82.293.



Section 170.015 Human sexuality and sexually transmitted diseases, instruction in, requirements--policies, school boards' duties--certain course materials on human sexuality prohibited, when.

Human sexuality and sexually transmitted diseases, instruction in, requirements--policies, school boards' duties--certain course materials on human sexuality prohibited, when.

170.015. 1. Any course materials and instruction relating to human sexuality and sexually transmitted diseases shall be medically and factually accurate and shall:

(1) Present abstinence from sexual activity as the preferred choice of behavior in relation to all sexual activity for unmarried pupils because it is the only method that is one hundred percent effective in preventing pregnancy, sexually transmitted diseases and the emotional trauma associated with adolescent sexual activity, and advise students that teenage sexual activity places them at a higher risk of dropping out of school because of the consequences of sexually transmitted diseases and unplanned pregnancy;

(2) Stress that sexually transmitted diseases are serious, possible, health hazards of sexual activity. Pupils shall be provided with the latest medical information regarding exposure to human immunodeficiency virus, acquired immune deficiency syndrome (AIDS), human papilloma virus, hepatitis and other sexually transmitted diseases;

(3) Present students with the latest medically factual information regarding both the possible side effects and health benefits of all forms of contraception, including the success and failure rates for the prevention of pregnancy and sexually transmitted diseases; or shall present students with information on contraceptives and pregnancy in a manner consistent with the provisions of the federal abstinence education law, 42 U.S.C. Section 710;

(4) Include a discussion of the possible emotional and psychological consequences of preadolescent and adolescent sexual activity and the consequences of adolescent pregnancy, as well as the advantages of adoption, including the adoption of special needs children, and the processes involved in making an adoption plan;

(5) Teach skills of conflict management, personal responsibility and positive self-esteem through discussion and role-playing at appropriate grade levels to emphasize that the pupil has the power to control personal behavior. Pupils shall be encouraged to base their actions on reasoning, self-discipline, sense of responsibility, self-control, and ethical considerations, such as respect for one's self and others. Pupils shall be taught not to make unwanted physical and verbal sexual advances or otherwise exploit another person. Pupils shall be taught to resist unwanted sexual advances and other negative peer pressure;

(6) Advise pupils of the laws pertaining to their financial responsibility to children born in and out of wedlock and advise pupils of the provisions of chapter 566 pertaining to statutory rape.

2. Policies concerning referrals and parental notification regarding contraception shall be determined by local school boards or charter schools, consistent with the provisions of section 167.611.

3. A school district or charter school which provides human sexuality instruction may separate students according to gender for instructional purposes.

4. The board of a school district or charter school shall determine the specific content of the district's or school's instruction in human sexuality, in accordance with subsections 1 to 3 of this section, and shall ensure that all instruction in human sexuality is appropriate to the age of the students receiving such instruction.

5. A school district or charter school shall notify the parent or legal guardian of each student enrolled in the district or school of:

(1) The basic content of the district's or school's human sexuality instruction to be provided to the student; and

(2) The parent's right to remove the student from any part of the district's or school's human sexuality instruction.

6. A school district or charter school shall make all curriculum materials used in the district's or school's human sexuality instruction available for public inspection pursuant to chapter 610 prior to the use of such materials in actual instruction.

7. No school district or charter school, or its personnel or agents, shall provide abortion services, or permit a person or entity to offer, sponsor, or furnish in any manner any course materials or instruction relating to human sexuality or sexually transmitted diseases to its students if such person or entity is a provider of abortion services.

8. As used in this section, the following terms mean:

(1) "Abortion", the same meaning as such term is defined in section 188.015;

(2) "Abortion services":

(a) Performing, inducing, or assisting in the performance or inducing of an abortion which is not necessary to save the life of the mother;

(b) Encouraging a patient to have an abortion or referring a patient for an abortion, which is not necessary to save the life of the mother; or

(c) Developing or dispensing drugs, chemicals, or devices intended to be used to induce an abortion which is not necessary to save the life of the mother.

(L. 1999 S.B. 163, A.L. 2007 H.B. 1055)



Section 170.031 Physiology texts to contain chapter on dental hygiene--penalty.

Physiology texts to contain chapter on dental hygiene--penalty.

170.031. One or more chapters on dental hygiene is required in all textbooks on physiology used in the public schools of the state of Missouri. The chapters shall convey the proper knowledge to the pupil on the care, function and relation of the teeth to the general health. Such chapters in the textbooks shall be edited or approved by a competent committee composed of five members, three of whom are selected by the state dental society, one by the director of the department of social services, and one by the state board of education, and they shall serve without compensation. The sale or offer for sale of any textbook which does not contain the chapter on dental hygiene required by this section is a misdemeanor.

(L. 1963 p. 200 § 10-3)

(Source: RSMo 1959 §§ 163.180, 163.190)



Section 170.037 Adoption of service-learning programs and projects encouraged--state board of education to provide assistance, when.

Adoption of service-learning programs and projects encouraged--state board of education to provide assistance, when.

170.037. 1. The state board of education shall encourage the adoption of service-learning programs and projects among school districts. As used in this section, the term "service-learning programs and projects" means a student-centered, research-based method of teaching and learning which engages students of all ages in solving problems and addressing issues in their school or greater community as part of the academic curriculum. As a result, service-learning fosters academic achievement, civic engagement, and character development.

2. Upon request of any school district that elects to implement service-learning programs or projects, the state board of education shall provide any assistance needed to districts in locating, leveraging, and utilizing alternative financial resources that will assist teachers desiring to receive training in developing and administering service-learning programs or projects.

3. Any local board of education that maintains a high school may include service-learning as part of any course contributing to the satisfaction of credits necessary for high school graduation and provide support for the use of service-learning as an instructional strategy at any grade level to address appropriate areas of current state educational standards for student knowledge and performance.

(L. 2004 S.B. 945 and S.B. 803 & 1257)



Section 170.041 Physical education supplies and equipment--certain districts may raise funds for.

Physical education supplies and equipment--certain districts may raise funds for.

170.041. The board of each seven-director school district which employs thirty or more teachers and also employs a supervisor of physical education or supervisor of health under section 168.171 may raise and expend funds to carry out the purpose of that section and for the purchase of books, printed matter, apparatus, including weighing scales, instruments and other necessary appliances and supplies as are designated by the commissioner of education.

(L. 1963 p. 200 § 10-4)

(Source: RSMo 1959 § 163.280)



Section 170.046 School-based nonviolent conflict resolution program materials--development, content, availability.

School-based nonviolent conflict resolution program materials--development, content, availability.

170.046. 1. The department of health and senior services shall, in consultation with the department of elementary and secondary education, develop program materials for use by school districts in this state, to be known as "School-Based Nonviolent Conflict Resolution", which shall emphasize:

(1) Nonviolence in conflict resolution; and

(2) Moral and ethical decision making.

2. The program material developed pursuant to this section may be presented by school districts at least once each school year in grades kindergarten through grade twelve. Such program material shall be made available to all schools including private and parochial schools and the general public. Students shall receive no academic credit for the program developed pursuant to this section.

(L. 1995 H.B. 174, et al. § 7)



Section 170.049 Veterans Day observance in schools.

Veterans Day observance in schools.

170.049. The board of each school district shall require each school in such district to devote a period of time equal to one class period to an observance that conveys the meaning and significance of Veterans Day. Such observance shall take place on or as close as possible to Veterans Day. The board, in consultation with the administrators of each school in the district, shall determine the activities which will constitute the required observance.

(L. 2003 S.B. 325)



Section 170.051 Textbook defined--school board to provide free textbooks in public schools--funds to be used.

Textbook defined--school board to provide free textbooks in public schools--funds to be used.

170.051. 1. As used in this section, the term "textbook" means workbooks, manuals, or other books, whether bound or in loose-leaf form, intended for use as a principal source of study material for a given class or group of students, a copy of which is expected to be available for the individual use of each pupil in such class or group.

2. Each public school board shall purchase and loan free all textbooks for all children who are enrolled in grades kindergarten through twelve in the public schools of the district, and may purchase textbooks and instructional materials for prekindergarten students.

3. Only textbooks which are filed with the state board of education pursuant to section 170.061 shall be purchased and loaned under this section. No textbooks shall be purchased or loaned under this section to be used in any form of religious instruction or worship.

4. Each school board shall purchase from the incidental fund of the district all the new or used textbooks for all the pupils in all grades and preschool programs of the public schools of the district. The board may also expend incidental fund moneys to provide supplementary texts, library and reference books, contractual educational television services, and any other instructional supplies for all the pupils of the public schools of the district. All books purchased from district funds are the property of the district but shall be furnished, under rules and regulations prescribed by the school board, to the pupils without charge, except for abuse or willful destruction.

(L. 1963 p. 200 § 10-5, A.L. 1972 S.B. 638, A.L. 1977 S.B. 74, A.L. 1990 S.B. 740, A.L. 1995 S.B. 269, A.L. 2005 S.B. 287)

(Source: RSMo 1959 §§ 170.200, 170.220)

Effective 7-01-06



Section 170.055 Price to be paid for books--excessive price a misdemeanor, penalty.

Price to be paid for books--excessive price a misdemeanor, penalty.

170.055. No school board shall pay a higher price for books than is paid by any other school district in this state, or in any other state purchasing textbooks in the open market. No contract for books for a period of more than five years shall be made by any school district under the provisions of this law. Any owner, agent, solicitor or publisher of textbooks who shall offer for sale in this state or sell to any board of directors or board of education textbooks at a higher price than herein specified shall be guilty of a misdemeanor and shall upon conviction thereof be punished by a fine of not less than five hundred dollars and not more than ten thousand dollars for each offense.

(L. 1972 S.B. 638, A.L. 1982 Adopted by Initiative, Proposition C, November 2, 1982, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 170.057 Incidental fund moneys may be used for books, supplies and educational television.

Incidental fund moneys may be used for books, supplies and educational television.

170.057. The school board of any school district may expend either textbook fund moneys or incidental fund moneys to provide supplementary texts, library reference books, instructional supplies and contractual educational television services for the pupils of the district's elementary and secondary schools.

(L. 1977 H.B. 130)



Section 170.061 Publisher to file copy of book and price statement with state board--other required agreements.

Publisher to file copy of book and price statement with state board--other required agreements.

170.061. Before the publisher of any school textbook offers the same for sale to any school board in the state of Missouri, he shall file a copy of the textbook in the office of the state board of education with a sworn statement of the list price and the lowest net price at which the book is sold anywhere in the United States under like conditions of distribution. The publisher shall file with the state board of education a written agreement to furnish the book or books to any school board in Missouri at the price so filed. The publisher must further agree to reduce the prices in Missouri if reductions are made elsewhere in the country, so that at no time may any book be sold in Missouri at a higher price than is received for the same book elsewhere in the country where like methods of distribution prevail. The publisher shall further agree that all books offered for sale in Missouri shall be equal in quality to those deposited in the office of the state board of education as to paper, binding, print, illustration and all points that may affect the value of the books.

(L. 1963 p. 200 § 10-6)

(Source: RSMo 1959 § 170.040)



Section 170.071 Publisher to pay filing fee--use of fund.

Publisher to pay filing fee--use of fund.

170.071. Before the publisher of any school textbook offers it for sale to any school board in the state of Missouri, and at the time of the filing of the textbook in the office of the state board of education, the publisher shall pay into the treasury of the state of Missouri a filing fee of ten dollars for each book offered by the publisher. A series of books by the same author and upon the same subject constitute one book for this purpose. The fees received constitute a fund out of which, upon requisition made by the state board of education, shall be paid the expenses of publishing lists and other information for the use of school boards, clerk hire and the other necessary expenses in connection with the filing of all textbooks submitted for adoption in the state of Missouri.

(L. 1963 p. 200 § 10-7)

(Source: RSMo 1959 § 170.050)



Section 170.081 Publisher to file bond.

Publisher to file bond.

170.081. To insure compliance with the conditions under which school textbooks may be sold in the state of Missouri, the publisher shall file with the state board of education a bond of not less than two thousand dollars nor more than ten thousand dollars, to be approved by the state board and the amount to be fixed by it; upon compliance with this and sections 170.071, 170.131 and 170.141, the publisher shall thereupon be licensed to sell school books in this state.

(L. 1963 p. 200 § 10-8)

(Source: RSMo 1959 § 170.060)



Section 170.091 State board to furnish list of publishers.

State board to furnish list of publishers.

170.091. The state board of education shall furnish annually each school district with a list of publishers who have conformed to the law relating to sample books, prices and bond.

(L. 1963 p. 200 § 10-9)

(Source: RSMo 1959 § 170.080)



Section 170.101 Proceedings for forfeiture of publisher's bond.

Proceedings for forfeiture of publisher's bond.

170.101. If in any case the publisher furnishes books inferior in any particular to the sample on file with the state board of education, or requires higher prices than those listed with the board, then the school board shall inform the state board of education of the failure of the publisher to comply with the terms of his contract. The state board of education shall thereupon notify the publisher of the complaint, and, if the publisher disregards the notification and fails to comply immediately with the terms of his contract, then the state board of education shall institute legal proceedings for the forfeiture of the bond of the publisher.

(L. 1963 p. 200 § 10-10)

(Source: RSMo 1959 § 170.070)



Section 170.111 Publisher to furnish duplicate price lists to clerk.

Publisher to furnish duplicate price lists to clerk.

170.111. Before seeking to enter into contract with any school board, the publisher shall furnish the clerk of the school board with a duplicate printed list of the books and prices filed with the state board of education.

(L. 1963 p. 200 § 10-11, A.L. 1977 H.B. 130)

(Source: RSMo 1959 § 170.090)



Section 170.121 Publisher to designate secretary of state as agent for service of process.

Publisher to designate secretary of state as agent for service of process.

170.121. Any person, firm or corporation furnishing textbooks to any district under the provisions of this law shall designate the secretary of state of the state of Missouri as its or their agent upon whom citation and all other writs and processes may be served in the event any suit is brought against the person, firm or corporation.

(L. 1963 p. 200 § 10-12)

(Source: RSMo 1959 § 170.210)



Section 170.131 Publisher to file statement regarding control of prices.

Publisher to file statement regarding control of prices.

170.131. When any publisher of school textbooks files with the state board of education the samples and lists provided for in section 170.061, the publisher at the same time shall file a sworn statement that he has no understanding or agreement of any kind with any other publisher, or interest in the business of any other publisher, with the effect, design or intent to control the prices on books or to restrict competition in the adoption or sale thereof.

(L. 1963 p. 200 § 10-13)

(Source: RSMo 1959 § 170.230)



Section 170.132 Preference given to educational materials available in Braille or electronic format, public schools.

Preference given to educational materials available in Braille or electronic format, public schools.

170.132. All public elementary, secondary and postsecondary schools shall preferentially procure educational materials, including textbooks and collateral materials, from vendors who make the materials available in either Braille format or electronic format which is computer-readable in a form approved by the department of elementary and secondary education, or both, at no greater cost than for regular materials.

(L. 1999 H.B. 401)



Section 170.135 Captioning of electronic video instructional materials--definitions--failure to comply, civil penalty.

Captioning of electronic video instructional materials--definitions--failure to comply, civil penalty.

170.135. 1. As used in this section, the following terms mean:

(1) "Captions", when the audio portion of video programming is displayed as text superimposed over the video;

(2) "Closed captions", captions that may be turned on or off by the viewer;

(3) "Electronic video instructional materials", materials designed, marketed, and sold for use in the instructional programs of educational institutions in Missouri, including but not limited to materials on videotape, CD-ROM, digital video disc (DVD), and film;

(4) "Open captions", captions that are always viewable and cannot be turned on and off by the viewer.

2. Beginning January 1, 2008, every publisher or manufacturer of electronic video instructional materials offered for adoption or sale in the state shall supply such materials with open captions or closed captions, except for the following:

(1) Video products or portions of video products for which the publisher does not have the rights to add captions; and

(2) Video products or portions of video products for which the user does not receive a physical copy of the product, but rather the product is otherwise broadcast into the instructional environment through television programming, teleconferences, and/or products distributed over the internet or world wide web.

3. If the publisher or manufacturer fails to comply with the requirements of this section, the publisher or manufacturer shall be liable to the entity that purchased the electronic video instructional materials in the amount of three times the amount paid by the purchasing entity to have captions placed on the materials.

4. In order to ensure the effective implementation of subsection 3 of this section, a liability claim may be made on behalf of the purchasing entity by either the individual purchaser; a school, school district, college, or university that employs the individual purchaser; the Missouri department of elementary and secondary education; or the Missouri department of higher education.

(L. 2007 H.B. 181)



Section 170.141 Publisher to show ownership of publishing house.

Publisher to show ownership of publishing house.

170.141. Before being licensed to sell school textbooks in this state, the publisher thereof shall file with the state board of education a sworn statement, showing the ownership of the publishing house, with the interest, names and addresses of the owners, and specifically stating whether or not the publisher, or the owner of any interest or shares in the publishing house, is the owner of any interest or shares in any other publishing house, and if so, giving the name and address thereof.

(L. 1963 p. 200 § 10-14)

(Source: RSMo 1959 § 170.240)



Section 170.151 Proceedings for forfeiture of publisher's contract and bond instituted, when.

Proceedings for forfeiture of publisher's contract and bond instituted, when.

170.151. If at any time any publisher enters into any understanding, agreement or combination to control the prices or to restrict competition in the adoption or sale of school books, or if the statements required of the publisher by sections 170.131 and 170.141 are untrue in any respect, then the attorney general shall institute and prosecute legal proceedings for the forfeiture of the bond of the publisher and for the revocation of his authority to sell school books in this state, and all contracts made by the publisher under this law shall thereupon become null and void at the option of the other parties thereto.

(L. 1963 p. 200 § 10-15)

(Source: RSMo 1959 § 170.250)



Section 170.161 Penalty for selling books without license.

Penalty for selling books without license.

170.161. Any publisher who sells, or offers for sale or adoption in this state, school textbooks of any kind without first obtaining licenses therefor under this law is guilty of a misdemeanor and upon conviction shall be fined not less than five hundred dollars and not more than five thousand dollars.

(L. 1963 p. 200 § 10-16)

(Source: RSMo 1959 § 170.260)



Section 170.171 Board member accepting bribe--penalty.

Board member accepting bribe--penalty.

170.171. Any member of any school board who accepts or receives any money, gift or any property, or favor whatsoever, from any person, firm or corporation selling or offering for sale any textbooks, or any agent thereof, or from any person in any way interested in the sale of textbooks, shall, upon conviction, be punished by a fine not exceeding one thousand dollars, or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(L. 1963 p. 200 § 10-17)

(Source: RSMo 1959 § 170.270)



Section 170.201 Boards may accept gifts for libraries--investment (seven-director districts).

Boards may accept gifts for libraries--investment (seven-director districts).

170.201. The board of any seven-director district may accept and receive gifts and devises for the erection and endowment of libraries and for the purchase of books, and may invest the endowment fund upon the same security and in the same manner as required by section 7, article IX, of the Constitution of Missouri.

(L. 1963 p. 200 § 10-20)

(Source: RSMo 1959 § 165.367)



Section 170.211 Public library--powers of board in urban districts.

Public library--powers of board in urban districts.

170.211. 1. The school board of any urban school district may establish and maintain a library and free reading room for the use of the school district, and may appropriate such sums as the board deems proper for the support of the library and reading room.

2. The school board may in the name of the school district accept, hold, invest and reinvest, use and disburse any donations, bequests or devises made to it for the benefit of the library or for library purposes in accordance with the terms of the donation, bequest or devise.

(L. 1963 p. 200 § 10-21)

(Source: RSMo 1959 §§ 165.537, 165.733)



Section 170.221 Art gallery and museum--powers of board in urban districts.

Art gallery and museum--powers of board in urban districts.

170.221. The board of any urban district may receive and accept gifts, donations and bequests of paintings, engravings, etchings, statuary and other works of art, curios, historical relics, collections of minerals and other articles proper to a museum for use in connection with the public schools, and may appropriate the sums necessary to properly care for, preserve and exhibit the same. The board may also receive gifts and bequests of money and other property for use, and use the same in increasing, preserving, maintaining and caring for the art and museum collections; and for that purpose may purchase sites and erect proper buildings for art and museum collections. Whenever the board files a verified statement with the county clerk, signed by the board or a majority of its members, certifying that, in its or their opinion, the art and museum collections are of the value of not less than twenty-five thousand dollars, then the board may submit to the voters of the school district a proposition to vote bonds for the purpose of erecting an art gallery and museum building for the proper keeping and maintaining of the art and museum collections, which proposition shall be submitted to the voters of the school districts under all the terms and conditions of sections 164.131, 164.151 and 164.161.

(L. 1963 p. 200 § 10-22)

(Source: RSMo 1959 § 165.537)



Section 170.225 Rules, procedure.

Rules, procedure.

170.225. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1977 H.B. 130 § 1 as that number appears for the second time in H.B. 130, A.L. 1981 S.B. 200, A.L. 1995 S.B. 3)



Section 170.231 Inspection by the public of instructional material, research and experimentation programs or projects.

Inspection by the public of instructional material, research and experimentation programs or projects.

170.231. The school board of each school district shall provide that all public school instructional material intended for use in connection with any public school classroom instruction, or any public school research or experimentation program or project, shall be available for inspection by any person. For the purpose of this section, "classroom instruction" shall mean any public school instruction involving teachers and students or peers and students; "research or experimentation program or project" shall mean any public school research or experimentation program or project designed to explore or develop new and unproven teaching methods and techniques.

(L. 1983 H.B. 815 § 162.021)



Section 170.260 Motivated students program, requirements.

Motivated students program, requirements.

170.260. Each school in each school district, as defined in section 160.010, which offers more than one classroom section of a regular instruction class or program, may offer at least one section of such class or program which shall be designated as motivated. Only students who apply for entrance into the motivated section and complete and sign a motivated contract, established by resolution of the school board of the district, shall be eligible for admission into a class or program designated as motivated. The contract shall include, at a minimum:

(1) A commitment to do all required homework except when extenuating circumstances prevent;

(2) A commitment to be respectful to teachers and other students at all times;

(3) Provision for probationary status upon the first violation of the contract by the student; and

(4) Provision for transfer to a regular class or program upon the third violation of the contract within a school year by the student.

(L. 1996 H.B. 1301 & 1298)



Section 170.300 Phonics instruction pilot project.

Phonics instruction pilot project.

170.300. Notwithstanding any provision of law to the contrary, beginning with the 1999-2000 school year, there is hereby established within each subdistrict of each metropolitan school district, a pilot project of explicit phonics instruction for students up to and including third grade. This project shall employ the methodology of teaching public school students to pronounce and read words by learning the phonetic sound associations of individual letters, letter groups and syllables and the principles governing these associations. Reading instruction using implied recognition of words or partial words through the use of pictures or other references other than explicit pronunciation of phonetic letter combinations shall not be admitted as a substitute or in combination with explicit phonics instruction.

(L. 1999 H.B. 889 § 8)



Section 170.305 Supplemental educational services, equipment and educational materials not deemed an incentive for certification purposes.

Supplemental educational services, equipment and educational materials not deemed an incentive for certification purposes.

170.305. Any and all equipment and educational materials necessary for successful participation in supplemental educational services programming shall not be deemed an incentive for the purposes of compliance with department of elementary and secondary education rules and regulations for supplemental educational services provider certification. The department of elementary and secondary education shall not prohibit providers of supplemental and educational services from allowing students to retain instructional equipment, including computers, used by them upon successful completion of supplemental and educational services.

(L. 2009 S.B. 291 § 170.400)



Section 170.310 Cardiopulmonary resuscitation training authorized, grades nine through twelve, requirements--rulemaking authority.

Cardiopulmonary resuscitation training authorized, grades nine through twelve, requirements--rulemaking authority.

170.310. 1. Any public school or charter school serving grades nine through twelve may provide enrolled students instruction in cardiopulmonary resuscitation. Students with disabilities may participate to the extent appropriate as determined by the provisions of the Individuals with Disabilities Education Act or Section 504 of the Rehabilitation Act. Instruction may be embedded in any health education course. Instruction shall be based on a program established by the American Heart Association or the American Red Cross, or through a nationally recognized program based on the most current national evidence-based emergency cardiovascular care guidelines, and psychomotor skills development shall be incorporated into the instruction. For purposes of this section, "psychomotor skills" means the use of hands-on practicing and skills testing to support cognitive learning.

2. The teacher of the cardiopulmonary resuscitation course or unit shall not be required to be a certified trainer of cardiopulmonary resuscitation if the instruction is not designed to result in certification of students. Instruction that is designed to result in certification being earned shall be required to be taught by an authorized cardiopulmonary instructor. Schools may develop agreements with any local chapter of a voluntary organization of first responders to provide the required hands-on practice and skills testing.

3. The department of elementary and secondary education may promulgate rules to implement this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 2012 S.B. 599)

CROSS REFERENCE:

Lifesaving training and CPR, program authorized, 167.624



Section 170.312 Safe place for newborns act, instruction on, requirements.

Safe place for newborns act, instruction on, requirements.

170.312. 1. A school district or charter school may provide annually to high school students enrolled in health education at least thirty minutes of age- and grade-appropriate classroom instruction relative to the safe place for newborns act of 2002 under section 210.950, which provides a mechanism whereby any parent may relinquish the care of an infant to the state in safety and anonymity and without fear of prosecution under certain specified conditions.

2. A school district or charter school that elects to offer such information pursuant to this section shall include the following:

(1) An explanation that relinquishment of an infant means to give over possession or control of the infant to other specified persons as provided by law with the settled intent to forego all parental responsibilities;

(2) The process to be followed by a parent in making a relinquishment;

(3) The general locations where an infant may be left in the care of certain people;

(4) The available options if a parent is unable to travel to a designated emergency care facility; and

(5) The process by which a relinquishing parent may reclaim parental rights to the infant and the time lines for taking this action.

(L. 2013 S.B. 256 § 1)



Section 170.315 Active shooter and intruder response training for schools program established, purpose--mandatory drill to be conducted.

Active shooter and intruder response training for schools program established, purpose--mandatory drill to be conducted.

170.315. 1. There is hereby established the Active Shooter and Intruder Response Training for Schools Program (ASIRT). Each school district and charter school may, by July 1, 2014, include in its teacher and school employee training a component on how to properly respond to students who provide them with information about a threatening situation and how to address situations in which there is a potentially dangerous or armed intruder in the school. Training may also include information and techniques on how to address situations where an active shooter is present in the school or on school property.

2. Each school district and charter school may conduct the training on an annual basis. If no formal training has previously occurred, the length of the training may be eight hours. The length of annual continuing training may be four hours.

3. All school personnel shall participate in a simulated active shooter and intruder response drill conducted and led by law enforcement professionals. Each drill may include an explanation of its purpose and a safety briefing. The training shall require each participant to know and understand how to respond in the event of an actual emergency on school property or at a school event. The drill may include:

(1) Allowing school personnel to respond to the simulated emergency in whatever way they have been trained or informed; and

(2) Allowing school personnel to attempt and implement new methods of responding to the simulated emergency based upon previously used unsuccessful methods of response.

4. All instructors for the program shall be certified by the department of public safety's peace officers standards training commission.

5. School districts and charter schools may consult and collaborate with law enforcement authorities, emergency response agencies, and other organizations and entities trained to deal with active shooters or potentially dangerous or armed intruders.

6. Public schools shall foster an environment in which students feel comfortable sharing information they have regarding a potentially threatening or dangerous situation with a responsible adult.

(L. 2013 S.B. 75)



Section 170.340 Books of religious nature may be used, when.

Books of religious nature may be used, when.

170.340. Books of a religious nature may be used in the classroom as part of instruction in elective courses in literature and history, as long as such books are not used in a manner so as to violate the Establishment Clause of the First Amendment to the United States Constitution.

(L. 2013 S.B. 17)






Chapter 171 School Operations

Section 171.011 School board may adopt rules and regulations.

School board may adopt rules and regulations.

171.011. The school board of each school district in the state may make all needful rules and regulations for the organization, grading and government in the school district. The rules shall take effect when a copy of the rules, duly signed by order of the board, is deposited with the district clerk. The district clerk shall transmit forthwith a copy of the rules to the teachers employed in the schools. The rules may be amended or repealed in like manner.

(L. 1963 p. 200 § 11-1)

(Source: RSMo 1959 § 163.010)

CROSS REFERENCES:

Admission of nonresident pupils, 167.151

Summary suspension of pupils, 167.171

Suspension or expulsion of pupils by board, 167.161



Section 171.021 Schools receiving public moneys to display United States flag--requirement to recite Pledge of Allegiance once a week--students not required to recite.

Schools receiving public moneys to display United States flag--requirement to recite Pledge of Allegiance once a week--students not required to recite.

171.021. 1. Every school in this state which is supported in whole or in part by public moneys, during the hours while school is in session, shall display in some prominent place either upon the outside of the school building or upon a pole erected in the school yard the flag of the United States of America.

2. Every school in this state which is supported in whole or in part by public moneys shall ensure that the Pledge of Allegiance to the flag of the United States of America is recited in at least one scheduled class of every pupil enrolled in that school no less often than once per week. No student shall be required to recite the Pledge of Allegiance.

(L. 1963 p. 200 § 11-2, A.L. 2002 S.B. 718)

(Source: RSMo 1959 § 163.030)



Section 171.026 Student programs on occupations and educational options, military forces may be represented.

Student programs on occupations and educational options, military forces may be represented.

171.026. If the school board of any school district in the state provides access to persons or groups which make students aware of occupational or educational options, the board shall provide access on the same basis to official recruiting representatives of the military forces of the state and of the United States for the purpose of informing students of educational and career opportunities available in the military.

(L. 1981 H.B. 717 § 1)



Section 171.029 Four-day school week authorized--calendar to be filed with department.

Four-day school week authorized--calendar to be filed with department.

171.029. 1. The school board of any school district in the state, upon adoption of a resolution by the vote of a majority of all its members to authorize such action, may establish a four-day school week or other calendar consisting of less than one hundred seventy-four days in lieu of a five-day school week. Upon adoption of a four-day school week or other calendar consisting of less than one hundred seventy-four days, the school shall file a calendar with the department of elementary and secondary education in accordance with section 171.031. Such calendar shall include, but not be limited to, a minimum term of one hundred forty-two days and one thousand forty-four hours of actual pupil attendance.

2. If a school district that attends less than one hundred seventy-four days meets at least two fewer performance standards on two successive annual performance reports than it met on its last annual performance report received prior to implementing a calendar year of less than one hundred seventy-four days, it shall be required to revert to a one hundred seventy-four-day school year in the school year following the report of the drop in the number of performance standards met. When the number of performance standards met reaches the earlier number, the district may return to the four-day week or other calendar consisting of less than one hundred seventy-four days in the next school year.

(L. 2009 S.B. 291)



Section 171.031 Board to prepare calendar--minimum term--opening dates--exemptions--hour limitation.

Board to prepare calendar--minimum term--opening dates--exemptions--hour limitation.

171.031. 1. Each school board shall prepare annually a calendar for the school term, specifying the opening date and providing a minimum term of at least one hundred seventy-four days for schools with a five-day school week or one hundred forty-two days for schools with a four-day school week, and one thousand forty-four hours of actual pupil attendance. In addition, such calendar shall include six make-up days for possible loss of attendance due to inclement weather as defined in subsection 1 of section 171.033.

2. Each local school district may set its opening date each year, which date shall be no earlier than ten calendar days prior to the first Monday in September. No public school district shall select an earlier start date unless the district follows the procedure set forth in subsection 3 of this section.

3. A district may set an opening date that is more than ten calendar days prior to the first Monday in September only if the local school board first gives public notice of a public meeting to discuss the proposal of opening school on a date more than ten days prior to the first Monday in September, and the local school board holds said meeting and, at the same public meeting, a majority of the board votes to allow an earlier opening date. If all of the previous conditions are met, the district may set its opening date more than ten calendar days prior to the first Monday in September. The condition provided in this subsection must be satisfied by the local school board each year that the board proposes an opening date more than ten days before the first Monday in September.

4. If any local district violates the provisions of this section, the department of elementary and secondary education shall withhold an amount equal to one quarter of the state funding the district generated under section 163.031 for each date the district was in violation of this section.

5. The provisions of subsections 2 to 4 of this section shall not apply to school districts in which school is in session for twelve months of each calendar year.

6. The state board of education may grant an exemption from this section to a school district that demonstrates highly unusual and extenuating circumstances justifying exemption from the provisions of subsections 2 to 4 of this section. Any exemption granted by the state board of education shall be valid for one academic year only.

7. No school day for schools with a five-day school week shall be longer than seven hours except for vocational schools which may adopt an eight-hour day in a metropolitan school district and a school district in a first class county adjacent to a city not within a county, and any school that adopts a four-day school week in accordance with section 171.029.

(L. 1963 p. 200 § 11-3, A.L. 1973 H.B. 158, A.L. 1983 S.B. 39, A.L. 1984 H.B. 1456 & 1197, A.L. 1987 S.B. 23, A.L. 1992 S.B. 485, A.L. 1993 S.B. 194, A.L. 2003 S.B. 686, A.L. 2007 S.B. 64, A.L. 2009 S.B. 291)



Section 171.033 Make-up of days lost or cancelled, number required--exemption, when--waiver for schools in session twelve months of year, granted when.

Make-up of days lost or cancelled, number required--exemption, when--waiver for schools in session twelve months of year, granted when.

171.033. 1. "Inclement weather", for purposes of this section, shall be defined as ice, snow, extreme cold, flooding, or a tornado, but such term shall not include excessive heat.

2. A district shall be required to make up the first six days of school lost or cancelled due to inclement weather and half the number of days lost or cancelled in excess of six days if the makeup of the days is necessary to ensure that the district's students will attend a minimum of one hundred forty-two days and a minimum of one thousand forty-four hours for the school year except as otherwise provided in this section. Schools with a four-day school week may schedule such make-up days on Fridays.

3. In the 2008-09 school year a school district may be exempt from the requirement to make up days of school lost or cancelled due to inclement weather in the school district when the school district has made up the six days required under subsection 2 of this section and half the number of additional lost or cancelled days up to eight days, resulting in no more than ten total make-up days required by this section.

4. In the 2009-10 school year and subsequent years, a school district may be exempt from the requirement to make up days of school lost or cancelled due to inclement weather in the school district when the school district has made up the six days required under subsection 2 of this section and half the number of additional lost or cancelled days up to eight days, resulting in no more than ten total make-up days required by this section.

5. The commissioner of education may provide, for any school district in which schools are in session for twelve months of each calendar year that cannot meet the minimum school calendar requirement of at least one hundred seventy-four days for schools with a five-day school week or one hundred forty-two days for schools with a four-day school week and one thousand forty-four hours of actual pupil attendance, upon request, a waiver to be excused from such requirement. This waiver shall be requested from the commissioner of education and may be granted if the school was closed due to circumstances beyond school district control, including inclement weather, flooding or fire.

(L. 1978 S.B. 954 § 2, A.L. 1982 S.B. 832, A.L. 1994 S.B. 442, A.L. 1997 H.B. 797, A.L. 2001 H.B. 274, A.L. 2003 H.B. 554, A.L. 2006 S.B. 769, A.L. 2007 S.B. 64, A.L. 2009 H.B. 682 merged with S.B. 291)

Effective 5-14-09 (H.B. 682)

8-28-09 (S.B. 291)

CROSS REFERENCE:

Make-up days lost due to inclement weather when and how made up, 160.041



Section 171.034 Provision of food services by school districts eligible to reduce make-up days.

Provision of food services by school districts eligible to reduce make-up days.

171.034. Any school district that is eligible to reduce its requirement to make up days pursuant to subsection 3 of section 171.033 may provide food service on a summer school food service basis if it resumes school with double sessions.

(L. 2006 S.B. 769 § 1)

Effective 5-31-06



Section 171.051 School holidays.

School holidays.

171.051. School holidays include Thanksgiving Day, December twenty-fifth, the third Monday in February, and July fourth.

(L. 1963 p. 200 § 11-5, A.L. 1969 p. 85)

(Source: RSMo 1959 § 163.020)

Effective: 1-1-71



Section 171.053 Participation in sanctioned program activities, excused absences allowed--state aid, computation for such activities.

Participation in sanctioned program activities, excused absences allowed--state aid, computation for such activities.

171.053. 1. The general assembly hereby finds and declares that:

(1) The Future Farmers of America Organization (FFA Organization), Family, Career, and Community Leaders of America (FCCLA) and 4-H programs in the state and the organized competitions held as a part of the Missouri state fair involve an education and learning process that is not otherwise available in the regular curriculum of secondary education in Missouri;

(2) The principles and practices learned by students in such programs are highly beneficial to students;

(3) Participation in such programs should be encouraged; and

(4) One method of encouraging participation in such programs is to allow such participation to be counted as school attendance for the purpose of determining state school aid.

2. It is the purpose and intent of this section to assure that participation of students in sanctioned activities of such programs be allowed to such extent as may be determined appropriate by the school boards of the various school districts.

3. Any school district which allows an excused absence for athletics or any other extracurricular school activity shall allow, pursuant to its written policy and with the approval of the responsible sponsoring school employee, any student enrolled in the district to use such regularly scheduled instructional time as is reasonably necessary for such student to participate in an officially sanctioned activity of any such program; provided, if the program is not a part of the Missouri state fair or 4-H, that such program has a local chapter which is officially recognized by the student's school.

4. For the purpose of distributing state school aid pursuant to section 163.031, a student who is participating in an officially sanctioned activity of any such program, as provided pursuant to subsection 3 of this section, shall be considered to be attending regularly scheduled instruction in the district and such hours of participation occurring during the regular school day shall be included in the district's calculation of average daily attendance, as defined in section 163.011.

(L. 2004 S.B. 968 and S.B. 969)



Section 171.091 Board may provide adult classes out of certain funds.

Board may provide adult classes out of certain funds.

171.091. The school board of any school district in this state may provide for the gratuitous education of persons over twenty years of age, resident in the school district. The gratuitous education, however, shall be provided only out of revenue derived by the school district from sources other than those described in section 3, article IX, of the constitution of this state.

(L. 1963 p. 200 § 11-9, A.L. 1967 p. 236, A.L. 1973 H.B. 38)

(Source: RSMo 1959 § 163.160)

Effective 6-27-73



Section 171.096 Board may permit use of school facilities for adult education purposes.

Board may permit use of school facilities for adult education purposes.

171.096. Each school board in the state may, under such terms and conditions as it may determine, permit the use of its buildings and grounds for adult education purposes.

(L. 1967 1st Ex. Sess. p. 894 § 1)



Section 171.098 Board may authorize sale of class projects to pupils at cost.

Board may authorize sale of class projects to pupils at cost.

171.098. The school board in each school district may authorize the sale of any product or item made as a class project or activity from materials purchased with district funds to any pupil enrolled in the schools of the district. The selling price shall approximate the cost of the materials only.

(L. 1973 H.B. 232 § 2)



Section 171.101 Board may provide facilities and services for pupils living on federal lands.

Board may provide facilities and services for pupils living on federal lands.

171.101. The school board of a seven-director district may provide educational facilities and services for pupils residing on lands acquired by the federal government in the state of Missouri for military or other purposes. The board may operate schools on federal lands adjoining the district if adequate plant facilities therefor are provided by the federal government.

(L. 1963 p. 200 § 11-10)

(Source: RSMo 1959 § 165.375)

CROSS REFERENCE:

State aid for pupils residing on federal lands, 163.071



Section 171.121 District may be closed and required to transport pupils--apportionment of state aid.

District may be closed and required to transport pupils--apportionment of state aid.

171.121. If any district in this state has an average daily attendance of less than fifteen pupils as shown by the records of the last previous school year, the state board of education, after investigation that convinces it that it would be to the best interests of all concerned, shall require the board to provide for the tuition and transportation of the pupils of the district to other public schools. Separate records of the attendance of pupils from the closed district shall be kept and the district shall receive the same apportionment under section 163.031 as it would have received otherwise. For the first year after the closing of a district, apportionment shall be made under section 163.031 to the closed district on the basis of the average daily attendance of the preceding year and shall be paid by the closed district to the districts receiving its pupils in proportion to the number of pupils received by each.

(L. 1963 p. 200 § 11-12, A.L. 2005 S.B. 287)

(Source: RSMo 1959 § 161.120)

Effective 7-01-06



Section 171.131 Seventh and eighth grade pupils may be sent to another district--tuition, how paid.

Seventh and eighth grade pupils may be sent to another district--tuition, how paid.

171.131. The board of education of any elementary school district may elect to maintain an elementary school in the district for grades one through six only. In that event tuition shall be paid by the sending district as provided in section 167.131 for pupils in grades nine through twelve. Pupils in grades seven and eight shall have the option of attending any approved school in the county of residence or in an adjoining county.

(L. 1963 p. 200 § 11-13, A.L. 1973 H.B. 158)

(Source: L. 1961 p. 345 § 161.015)

Effective 7-1-74



Section 171.141 Fraternities and sororities may be barred--enforcement.

Fraternities and sororities may be barred--enforcement.

171.141. 1. As used in this section, a school fraternity or sorority is any organization composed wholly or in part of public school pupils, which seeks to perpetuate itself by taking in additional members from the pupils enrolled in public high schools, junior high schools or elementary schools on the basis of the decision of its membership rather than upon the free choice of any pupil in the school who is qualified by the rules of the board to fill the aims of the organization.

2. The school board of any school district, by rule, may prohibit membership of pupils in school fraternities or sororities composed of pupils in any high school, junior high school or elementary school in the district, when it deems that membership in the fraternities or sororities detrimentally affects the conduct and discipline of the schools in the district. Any rule adopted under this subsection shall prescribe the aim of school organizations which may be formed and the qualifications of pupils eligible for membership therein. The board may adopt other rules that are necessary to carry out the purposes of this section.

3. Upon the adoption of the rule authorized by subsection 2, the school board may suspend, discipline and expel from the schools under its control, any pupil who remains a member of, who joins or promises to join, or who becomes pledged to become a member, or who solicits any other person to join, promise to join or be pledged or to become a member of a school fraternity or sorority. Upon direction of the board, by rule or otherwise, the superintendent of schools may suspend and discipline any person who violates the rule authorized by subsection 2 until the time that the matter is considered by the board.

(L. 1963 p. 200 § 11-14)

(Source: L. 1961 p. 348 §§ 1, 2)



Section 171.151 Daily register required, contents of.

Daily register required, contents of.

171.151. Each public school of the state shall keep a daily register in which shall be entered the name, age, date of entrance and record of attendance of each pupil and the studies pursued by the pupil.

(L. 1963 p. 200 § 11-15, A.L. 1977 H.B. 130)

(Source: RSMo 1959 § 163.140)



Section 171.171 Full credit to be given work completed in accredited schools.

Full credit to be given work completed in accredited schools.

171.171. Work completed in schools accredited by the state board of education shall be given full credit in requirements for entrance to and classification in any educational institution supported in whole or in part by state appropriation.

(L. 1963 p. 200 § 11-17)

(Source: RSMo 1959 § 160.090)



Section 171.181 Preference given Missouri products in making purchase--certain seven-director school districts, board member selling to district prohibited, exceptions, penalty.

Preference given Missouri products in making purchase--certain seven-director school districts, board member selling to district prohibited, exceptions, penalty.

171.181. In making purchases, the school board, officer, or employee of any school district shall give preference to all commodities, manufactured, mined, produced or grown within the state and to all firms, corporations or individuals doing business as Missouri firms, corporations, or individuals, when quality and price are approximately the same; provided, however, that any board member, officer or employee of a seven-director school district, any portion of which is located in a first class county, selling or providing such commodities to the school district shall be guilty of a class A misdemeanor and shall forfeit his position with the school district and provided further that any board member, officer or employee of a seven-director school district, any portion of which is located in a county of the second, third or fourth class, selling or providing such commodities to the school district except as provided in sections 105.450 to 105.458 shall be guilty of a class A misdemeanor and shall forfeit his position with the school district.

(L. 1963 p. 200 § 11-18 and p. 340 § 165.157, A.L. 1989 H.B. 493)

(Source: RSMo 1959 § 165.157)



Section 171.185 Materials recovery and recycling facility prohibited, when (city of Chesterfield).

Materials recovery and recycling facility prohibited, when (city of Chesterfield).

171.185. No school district located in any city of the third classification with more than forty-six thousand eight hundred but fewer than forty-seven thousand inhabitants shall operate a materials recovery and recycling facility within five hundred feet of a residential property.

(L. 2010 H.B. 1692, et al.)



Section 171.410 Program may be taught to first graders, purpose.

Program may be taught to first graders, purpose.

171.410. 1. Each school district and charter school may annually teach the Eddie Eagle Gunsafe Program to first grade students. School districts and charter schools may also teach any substantially similar program of the same qualifications or any successor program in lieu of the Eddie Eagle Gunsafe Program.

2. The purpose of the educational program shall be to promote the safety and protection of children. The educational program shall emphasize how students should respond if they encounter a firearm. School personnel and program instructors shall not make value judgments about firearms.

3. No school district or charter school shall include or use a firearm or demonstrate the use of a firearm when teaching the program.

4. Students with disabilities shall participate to the extent appropriate as determined by the provisions of the Individuals with Disabilities Education Act or Section 504 of the Rehabilitation Act.

5. School districts and charter schools may seek grant funding for the program from public, private, and nonprofit entities.

(L. 2013 S.B. 75)






Chapter 172 State University--University of Missouri

Section 172.010 University established--how governed.

University established--how governed.

172.010. A university is hereby instituted in this state, the government whereof shall be vested in a board of curators.

(RSMo 1939 § 10782)

Prior revisions: 1929 § 9625; 1919 § 11522; 1909 § 11096



Section 172.020 Corporate name--powers of curators--restrictions on dealings in real property, timber or minerals, rules--notice.

Corporate name--powers of curators--restrictions on dealings in real property, timber or minerals, rules--notice.

172.020. Pursuant to sections 9(a) and 9(b) of article IX of the Missouri Constitution, the state university is hereby incorporated and created as a body politic and shall be known by the name of "The Curators of the University of Missouri", and by that name shall have perpetual succession, power to sue and be sued, complain and defend in all courts; to make and use a common seal, and to alter the same at pleasure; to take, purchase and to sell, convey and otherwise dispose of lands and chattels, except that the curators shall not have the power to subdivide, sell or convey title to any land contained within a university campus or to subdivide, sell or convey title to any portion of any parcel of land containing in excess of twenty-five hundred contiguous acres unless such transaction is approved by the general assembly by passage of a concurrent resolution signed by the governor. The curators shall not sell, trade or otherwise convey or permit the severance of timber, minerals or other natural resources, unless the curators comply with bidding procedures established by rule that mandate notice of the transaction be provided in a manner reasonably calculated to apprise prospective purchasers. Such rule or rules must at a minimum require at least one notice of the transaction be published in a newspaper of general circulation where the resources are located. The curators may act as trustee in all cases in which there be a gift of property or property left by will to the university or for its benefit or for the benefit of students of the university; to condemn an appropriate real estate or other property, or any interest therein, for any public purpose within the scope of its organization, in the same manner and with like effect as is provided in chapter 523 relating to the appropriation and valuation of lands taken for telegraph, telephone, gravel and plank or railroad purposes; provided, that if the curators so elect, no assessment of damages or compensation under this law shall be payable and no execution shall issue before the expiration of sixty days after the adjournment of the next regular session of the legislature held after such assessment is made, but the same shall bear interest at the rate of six percent per annum from its date until paid; and provided further, that the curators may, at any time, elect to abandon the proposed appropriation of property by an instrument of writing to that effect, to be filed with the clerk of the court and entered on the minutes of the court, and as to so much as is thus abandoned, the assessment of damages or compensation shall be void.

(RSMo 1939 § 10783, A.L. 1977 S.B. 47, A.L. 1998 S.B. 897, A.L. 2005 S.B. 98)

Prior revisions: 1929 § 9626; 1919 § 11523; 1909 § 11097



Section 172.030 Curators, number of--how appointed.

Curators, number of--how appointed.

172.030. The board of curators of the University of the state of Missouri shall hereafter consist of nine members, who shall be appointed by the governor, by and with the advice and consent of the senate; provided, that at least one but no more than two shall be appointed upon said board from each congressional district, and no person shall be appointed a curator who shall not be a citizen of the United States, and who shall not have been a resident of the state of Missouri two years next prior to his appointment. Not more than five curators shall belong to any one political party. Notwithstanding any provision of law to the contrary, nothing in this section relating to a change in the composition and configuration of congressional districts in this state shall prohibit a member who is serving a term on August 28, 2011, from completing his or her term.

(RSMo 1939 § 10784, A.L. 2011 H.B. 174)

Prior revisions: 1929 § 9627; 1919 § 11524; 1909 § 11098



Section 172.035 Student representative to board of curators--appointment, powers, duties, limitations, qualifications, term, vacancy, removal from office--reimbursement of expenses--rotation of campuses.

Student representative to board of curators--appointment, powers, duties, limitations, qualifications, term, vacancy, removal from office--reimbursement of expenses--rotation of campuses.

172.035. 1. The governor shall, by and with the advice and consent of the senate, appoint a student representative to the board of curators of the University of Missouri, who shall attend all meetings and participate in all deliberations of the board. Such student representative shall not have the right to vote on any matter before the board.

2. Such student representative shall be a full-time student at the university as defined by the board, selected from a panel of three names submitted to the governor by the student government presidents of the campuses of the university, a citizen of the United States, and a resident of the state of Missouri. No person may be appointed who is not actually enrolled during the term of such person's appointment as a student at the University of Missouri.

3. The term of the student representative shall be two years, except that the person first appointed shall serve until January 1, 1986.

4. If a vacancy occurs for any reason in the position of student representative, the governor shall appoint a replacement who meets the qualifications set forth in subsection 2 of this section and who shall serve until the student representative's successor is appointed and qualified.

5. If the student representative ceases to be a student at the University of Missouri, or a resident of the state of Missouri, or fails to follow the board's attendance policy, the student representative's position shall at once become vacant, unless such absence is caused by sickness or some accident preventing such representative's arrival at the time and place appointed for the meeting.

6. The student representative shall receive the same reimbursement for expenses as other members of the board of curators receive pursuant to section 172.040.

7. Appointments made under this section shall be made in rotation from each of the four campuses of the University of Missouri, beginning with a student from the Columbia campus, next from the Rolla campus, next from the Kansas City campus, and then from the St. Louis campus.

8. Unless alternative arrangements for payment have been made and agreed to by the student and the university, the student representative shall have paid all student and tuition fees due prior to such appointment and shall pay all future student and tuition fees during the term of office when such fees are due.

(L. 1984 H.B. 998 § 1, A.L. 1986 S.B. 707, A.L. 1996 H.B. 980, A.L. 1999 H.B. 889)



Section 172.037 Confidentiality--recusal--meeting closed to certain members, when.

Confidentiality--recusal--meeting closed to certain members, when.

172.037. 1. For the purposes of this chapter, confidentiality, as determined by the board and as provided by law, shall apply to all members and representatives on the board.

2. Any member or representative on the board may recuse himself or herself from any deliberation or proceeding of the board.

3. Upon a unanimous affirmative vote of the members of the board who are present and who are not student representatives, a given meeting closed pursuant to sections 610.021 and 610.022 shall be closed to the student representative.

(L. 1999 H.B. 889, A.L. 2001 H.B. 218)



Section 172.040 Curators, term--compensation.

Curators, term--compensation.

172.040. The term of service of the curators shall be six years, the terms of three expiring every two years; the first expiration occurring on the first day of January, 1911, and succeeding expirations of three members every two years thereafter. Said curators, while attending the meetings of the board, shall receive their actual expenses, which shall be paid out of the ordinary revenues of the university.

(RSMo 1939 § 10785)

Prior revisions: 1929 § 9628; 1919 § 11525; 1909 § 11099



Section 172.050 Vacancies, how filled.

Vacancies, how filled.

172.050. The governor shall, by and with the advice and consent of the senate, fill all vacancies caused by the expiration of the term of office of any curator, and he shall also fill all vacancies occasioned by death, resignation or removal which may occur while the general assembly is not in session; but all such appointees shall continue in office only until the meeting of the general assembly next thereafter, and until their successors be appointed and qualified. All vacancies which may exist at or during the meeting of the biennial sessions of the general assembly, caused by death, resignation or removal, shall be filled in like manner as those created by the expiration of official terms, and shall be only for the unexpired time of the party whose vacancy is thereby filled.

(RSMo 1939 § 10787)

Prior revisions: 1929 § 9630; 1919 § 11527; 1909 § 11101



Section 172.060 Term of appointee to fill vacancy.

Term of appointee to fill vacancy.

172.060. All appointments to fill vacancies, except such as may be made to fill out unexpired terms, shall be for the term of six years, and until the successors of such appointees shall be appointed and qualified.

(RSMo 1939 § 10788)

Prior revisions: 1929 § 9631; 1919 § 11528; 1909 § 11102



Section 172.070 Attendance policy--vacancies by removal or other cause.

Attendance policy--vacancies by removal or other cause.

172.070. 1. The curators shall establish by August 28, 1996, such bylaws as they shall deem appropriate for their attendance at meetings. If such bylaws are not established by August 28, 1996, the coordinating board for higher education shall establish an attendance policy for the curators by January 1, 1997.

2. If a curator is found by unanimous vote of the other curators to have moved such curator's residence from the district from which such curator was appointed or to have violated a bylaw as authorized by subsection 1 of this section, then the office of such curator shall be vacant.

3. If a vacancy shall occur by death, resignation, or from any other cause, the governor shall, without delay, upon being informed of the fact by the president of the board of curators, fill such vacancy by appointment; and the person so appointed shall serve until the next regular meeting of the general assembly, and until such curator's successor is appointed and qualified. The president of the board of curators shall notify the governor of any vacancy as required by this subsection within thirty days of such vacancy.

(RSMo 1939 § 10795, A.L. 1996 H.B. 980)

Prior revisions: 1929 § 9638; 1919 § 11535; 1909 § 11109



Section 172.080 Oath of curators.

Oath of curators.

172.080. The curators shall severally take an oath to support the Constitution of the United States and of this state, and to faithfully demean themselves in office.

(RSMo 1939 § 10796)

Prior revisions: 1929 § 9639; 1919 § 11536; 1909 § 11110



Section 172.090 Officers of the board.

Officers of the board.

172.090. There shall be a president and vice president of the board, who shall be chosen by the board from the members thereof, a secretary, treasurer, and such other officers of the board as they shall deem necessary, who shall be appointed by the board, and hold their offices during the pleasure of the board.

(RSMo 1939 § 10797)

Prior revisions: 1929 § 9640; 1919 § 11537; 1909 § 11111



Section 172.100 Board to prescribe own government.

Board to prescribe own government.

172.100. The curators shall have power to make such bylaws or ordinances, rules and regulations as they may judge most expedient for the accomplishment of the trust reposed in them, and for the government of their officers and employees, and to secure their accountability, and to delegate so much of their authority as they may deem necessary to such officers and employees or to committees appointed by the board.

(RSMo 1939 § 10807)

Prior revisions: 1929 § 9650; 1919 § 11547; 1909 § 11121



Section 172.110 Regular meetings of board.

Regular meetings of board.

172.110. There shall be two regular meetings of said board of curators in each year, to be holden in the university edifice or in the town of Columbia. The annual meeting shall be held on the third Tuesday in December and the semiannual meeting on the Tuesday preceding the first Thursday in June, unless different days shall be fixed upon by said board.

(RSMo 1939 § 10794)

Prior revisions: 1929 § 9637; 1919 § 11534; 1909 § 11108

CROSS REFERENCES:

Attendance policies for governing boards, duty to develop, 174.105

Board of curators within definition of open meetings and records law, 610.010



Section 172.120 Special meetings.

Special meetings.

172.120. The president of the board, and until his election, or in case of his absence or disability, any three curators, shall have power to call a special meeting of the board; provided, they give timely notice thereof, in such form as the board shall by bylaw prescribe.

(RSMo 1939 § 10799)

Prior revisions: 1929 § 9642; 1919 § 11539; 1909 § 11113



Section 172.130 Adjourned meetings.

Adjourned meetings.

172.130. Adjourned meetings may be ordered and held by the board at such time and place as shall be agreed upon by them.

(RSMo 1939 § 10800)

Prior revisions: 1929 § 9643; 1919 § 11540; 1909 § 11114



Section 172.140 Quorum.

Quorum.

172.140. At all meetings of the board of curators five members shall be necessary to constitute a quorum for the transaction of business.

(RSMo 1939 § 10789)

Prior revisions: 1929 § 9632; 1919 § 11529; 1909 § 11103



Section 172.150 Who shall preside.

Who shall preside.

172.150. The president, and if he be absent, the vice president, and if both be absent, a curator chosen for the occasion, shall preside at the meetings of the board.

(RSMo 1939 § 10798)

Prior revisions: 1929 § 9641; 1919 § 11538; 1909 § 11112



Section 172.160 Duties of secretary.

Duties of secretary.

172.160. It shall be the duty of the secretary to keep and preserve all records, books and papers belonging to the board; to prepare, under the direction of the board, all their reports, estimates, etc., and generally to do and execute all such matters and things as belong to his office and may be required of him by the curators; and his compensation shall be fixed by the board.

(RSMo 1939 § 10803)

Prior revisions: 1929 § 9646; 1919 § 11543; 1909 § 11117



Section 172.170 Journal to be kept.

Journal to be kept.

172.170. The secretary shall keep a journal of the proceedings of the curators, in which the ayes and noes on all questions shall be entered, if requested by any one of the curators present.

(RSMo 1939 § 10802)

Prior revisions: 1929 § 9645; 1919 § 11542; 1909 § 11116



Section 172.180 Records open to public.

Records open to public.

172.180. Any citizen of the state shall, at all times, have access to and be permitted to take copies of any or all the records, books and papers of the board.

(RSMo 1939 § 10804)

Prior revisions: 1929 § 9647; 1919 § 11544; 1909 § 11118



Section 172.190 Duty of treasurer--compensation.

Duty of treasurer--compensation.

172.190. The treasurer shall receive, keep and disburse all moneys belonging to the board, and shall perform all customary acts pertaining to his office, under the direction of the curators, and shall make a report of the same at the annual meeting of the board. His compensation shall be fixed by the board.

(RSMo 1939 § 10805, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 9648; 1919 § 11545; 1909 § 11119



Section 172.200 Treasurer's bond.

Treasurer's bond.

172.200. The treasurer of the board shall, upon his appointment, and before he enters upon the duties of his office, give bond to the state of Missouri, to the use of the curators of the University of the State of Missouri, with good and solvent sureties, in such sum as may be required by the board, to be approved by the board and filed among their papers and records, conditioned that he will faithfully administer the university funds coming into his hands, and disburse and invest the same according to the directions of the board of curators; and such bond shall be renewed every two years or oftener, if deemed necessary by the board of curators.

(RSMo 1939 § 10806)

Prior revisions: 1929 § 9649; 1919 § 11546; 1909 § 11120



Section 172.210 Report to legislature.

Report to legislature.

172.210. It shall be the duty of said board of curators to cause to be furnished to the legislature, on or before the third Monday of each regular session thereof, a report containing a classified statement of the receipts and disbursements of the institution during the preceding biennial period. The report shall also show the amounts annually paid to the president, the professors and other teachers, officers, and employees of the university.

(RSMo 1939 § 10801)

Prior revisions: 1929 § 9644; 1919 § 11541; 1909 § 11115



Section 172.220 Curators to report annually.

Curators to report annually.

172.220. At the close of each university year the board of curators shall make a report to the governor in detail, exhibiting the progress, conditions and wants of the several colleges or departments of instruction in the university, the course of study in each and the number and names of the officers and students. The governor shall cause the report to be printed for the use of the general assembly and the people of the state, and shall cause one copy of the same to be transmitted by mail, postpaid, to all of the colleges which may be endowed under the provisions of the act of congress, approved July 2, 1862, herein referred to, and also one copy to the Secretary of the Interior and one copy to the Secretary of Agriculture at Washington, D.C. The governor shall cause the bulletins of the experiment stations to be printed as they are issued, and separate from the annual report.

(RSMo 1939 § 10831, A.L. 1949 S.B. 1045)

Prior revisions: 1929 § 9674; 1919 § 11571; 1909 § 11142



Section 172.230 Executive board--executive committee of University of Missouri-Rolla--duties--compensation.

Executive board--executive committee of University of Missouri-Rolla--duties--compensation.

172.230. The board of curators shall appoint annually three of their number to act as an executive board, who shall meet each month for the purpose of auditing claims and attending to such other business as may be entrusted to them by the board of curators not inconsistent with this chapter. The members of the executive board shall receive five dollars per day for each day they shall attend the monthly meetings, together with their actual expenses, to be paid as the expenses of the curators are paid. Said executive board shall be subject to change or removal at pleasure of the board of curators. The board of curators shall also appoint annually three of their number to act as an executive committee of the University of Missouri-Rolla, with like powers and compensation as those of the executive board at Columbia. Said executive committee shall also be subject to change or removal at pleasure of the board of curators.

(RSMo 1939 § 10786)

Prior revisions: 1929 § 9629; 1919 § 11526; 1909 § 11100



Section 172.250 Curators to appropriate for annual expenses.

Curators to appropriate for annual expenses.

172.250. The president and treasurer of the university, residing at Columbia, and treasurer of the University of Missouri-Rolla, residing at Rolla, shall, at each annual meeting of the board, prepare and submit to the board a carefully prepared statement of the probable amount of income, as near as may be, of the university and all its departments for the year following, and the curators shall thereupon make an estimate of the probable expenses of the institution and each of its departments for the ensuing year, based upon the statements above mentioned, and make the necessary appropriations to meet said expenses for the current year; and in no instance shall the board of curators create any indebtedness in any one year above what they can pay out of the annual income of said year.

(RSMo 1939 § 10791)

Prior revisions: 1929 § 9634; 1919 § 11531; 1909 § 11105



Section 172.260 Curators to improve and protect property.

Curators to improve and protect property.

172.260. It shall be the duty of the curators to provide for the protection and improvement of the site of the University of the State of Missouri, as selected and established by law; to erect and continue thereon all edifices designed for the use and accommodation of the officers and students of the university, and to furnish and adapt the same to the uses of the several departments of instruction.

(RSMo 1939 § 10810)

Prior revisions: 1929 § 9653; 1919 § 11550; 1909 § 11124



Section 172.270 Property to be inventoried and appraised.

Property to be inventoried and appraised.

172.270. The curators shall cause to be made annually a careful and complete inventory and appraisement of all property, real and personal, belonging to the university in every department thereof; and in order to preserve said property from waste or injury, it shall be the duty of the board to prescribe such rules and regulations as shall secure a careful inspection of said property, and comparison of the same with prior inventories.

(RSMo 1939 § 10792)

Prior revisions: 1929 § 9635; 1919 § 11532; 1909 § 11106



Section 172.273 Research, development and office park projects established, when--procedure--curators' powers--real property exempt from zoning, ordinances and property tax--permits, licenses and certificates may be issued, when, application of sovereign and official immunity and public duty doctrines.

Research, development and office park projects established, when--procedure--curators' powers--real property exempt from zoning, ordinances and property tax--permits, licenses and certificates may be issued, when, application of sovereign and official immunity and public duty doctrines.

172.273. 1. The curators of the University of Missouri may establish research, development and office park projects, in order to promote cooperative relationships and to provide for shared resources between private individuals, companies and corporations, and the University of Missouri, for the advancement of the university in carrying out its educational mission and such projects are declared to be in furtherance of the purposes of the university.

2. The curators may, in connection with such projects, enter into written, mutually binding leases or agreements with individuals, businesses, corporations, and professional firms participating in the project for the purpose of expanding business and professional opportunities for students, faculty and graduates of the university and of the area it serves, and for making available to the university the resources and expertise of the business and professional entities participating in the project.

3. The curators may purchase necessary land and may purchase and construct or arrange for or permit the construction of any necessary facilities for such projects, may utilize the power of eminent domain, and may in any other manner acquire and accept in the name of the curators of the University of Missouri suitable land and facilities for such projects, and may enter into business arrangements, including long-term leases, for the development thereof. The curators may also acquire options upon lands to be purchased. Lands and improvements utilized as a part of such projects, so long as they remain a part of a project, shall not be subject to local zoning or local regulatory ordinances; provided that if the project is located within a city or county, the university is required to consult with the city or county, prior to board of curators' approval of the master development plan or substantial amendments thereto. The city or county plan commission may hold and complete a public hearing on such plan within forty-five days of submission to the city or county and the city or county within fifteen days thereafter may issue its advisory recommendations to the curators. The curators may in their sole discretion require that project development conform to the planning, transportation, environmental, health and safety requirements of such city or county. Interests in property included in such projects may be conveyed as needed, without passage of a concurrent resolution as provided by the provisions of section 172.020. The utilization of the real property, as provided in subsection 1 of this section, is hereby deemed to be a public purpose and in furtherance of the purposes of the university. Provided such land is owned by the university, no leasehold or other interest therein, by whomsoever held, shall be separately assessed or taxed, and such real property as a whole shall be deemed the property of the curators of the University of Missouri and be exempt from all forms of property tax.

4. For the purpose of developing and operating the project, the curators may enter into cooperative agreements, including leases, in the same manner and to the same extent that political subdivisions are authorized to enter into such agreements by the provisions of section 70.220.

5. Whenever the curators' acquisition of land for such a research, development and office park project will result in displacement, relocation assistance and monetary benefits identical to those provided by subchapter II of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, 42 U.S.C. 4621 et seq., and its implementing regulations shall be afforded to each displaced occupant or entity.

6. Notwithstanding the exemption of the curators of the University of Missouri from municipal regulation and the provisions of subsection 3 of this section, any entity acting pursuant to a lease or cooperative agreement with the curators may request that permits, licenses and certificates be issued by a city or county where a project is to be located in order to aid in the construction, operation and financing of such project. Such permits, licenses and certificates may be issued by the city or county after review and approval of plans submitted by an architect or engineer licensed to practice in the state of Missouri. Any entity may also request that inspections be conducted by such city or county if such activities are normally performed by the city or county in the enforcement of its building code.

7. Such doctrines of sovereign and official immunity and the public duty doctrines as now exist for the issuance of permits, licenses, certificates and performance of inspections shall apply to any city, county or official or employee thereof issuing permits, licenses, and certificates or performing inspections pursuant thereto with respect to any claim brought for damages as a result of the wrongful or negligent issuance of such permit, license or certificate or the performance of inspections.

8. The exemption from assessment and taxation provided by subsection 3 of this section for leaseholds in property owned by the university in a research park project shall not be available for leases entered into from and after August 28, 1996. Notwithstanding the foregoing and any provision of this section to the contrary, all leaseholds in property in such parks leased by the university to tenants for research, development, office or any other nonrecreational use prior to August 28, 1996, including leaseholds created after August 28, 1996, under options or similar rights which were granted prior to January 1, 1996, shall be exempt from assessment and taxation for the term of such lease, provided that leaseholds in property used for recreational purposes shall be subject to assessment and taxation as determined by the assessor of the local political subdivision, and all lands and improvements in such parks, by whomsoever owned.

(L. 1986 S.B. 657 § 1, A.L. 1988 H.B. 1456 merged with S.B. 820, A.L. 1996 H.B. 1237)

(2000) Exemption from property tax of leasehold interests in research, development and office park projects leased by University of Missouri violates article X, section 6 of the Missouri Constitution. St. Charles County v. Curators of the University of Missouri, 25 S.W.3d 159 (Mo.banc).

(2003) Property formerly exempted by section declared unconstitutional were omitted properties under section 138.380 and could also be assessed for taxes for the year in which the decision declaring the section unconstitutional was issued. Nike IHM, Inc. v. Zimmerman, 122 S.W.3d 615 (Mo.App.E.D.).



Section 172.280 Authority to confer degrees.

Authority to confer degrees.

172.280. The curators shall have the authority to confer, by diploma, under their common seal, on any person whom they may judge worthy thereof, such degrees as are known to and usually granted by any college or university.

(RSMo 1939 § 10808)

Prior revisions: 1929 § 9651; 1919 § 11548; 1909 § 11122



Section 172.287 Engineering colleges, program of grants established--purposes--amount insufficient for funding all grants reduced pro rata--expires, when.

Engineering colleges, program of grants established--purposes--amount insufficient for funding all grants reduced pro rata--expires, when.

172.287. 1. The University of Missouri shall annually request an appropriation under capital improvements, subject to availability of funds, for a program of grants established for the engineering colleges of the University of Missouri for the purpose of assisting such colleges in the purchase of teaching and research laboratory equipment exclusive of laboratory or classroom furniture. The amount granted for each engineering college may not exceed the lesser of an amount equal to one thousand two hundred dollars per each such bachelor's degree awarded in the previous fiscal year in all engineering programs currently accredited by the accreditation board for engineering and technology, or the dollar value of new funds for equipment purchase which such colleges may obtain from sources other than state appropriations for laboratory equipment.

2. For purposes of this section, the fair market value of in-kind contributions of laboratory equipment to the colleges may be included as funds for equipment purchase from sources other than state appropriations. In the event that new funds for laboratory equipment purchase obtained by any college of engineering from such nonstate sources exceed the amount necessary to reach the maximum dollar limits herein specified, such excess amounts will be carried over to the following fiscal year and considered the same as that year's new equipment funds from nonstate sources.

3. In the event that the appropriations for this grant program are insufficient to fund all grants approved for a given fiscal year, all such grants shall be reduced pro rata as necessary.

4. The provisions of this section shall terminate on June 30, 2017.

(L. 1985 S.B. 233, A.L. 1990 S.B. 521, A.L. 1996 S.B. 506, A.L. 2007 H.B. 134)

Expires 6-30-17



Section 172.290 Grants not to be diverted--reasonable portion may be used for administration.

Grants not to be diverted--reasonable portion may be used for administration.

172.290. Notwithstanding any other provision of law to the contrary, grants made to the curators for specified purposes and uses shall not be applied, either wholly or in part, to any other uses; provided, however, that in carrying out its duties as trustee, the curators may use a reasonable portion of its endowment to support internal endowment administration and development functions. For purposes of this section, "reasonable portion" shall mean no more than two percent of the total market value of the endowment for the applicable year.

(RSMo 1939 § 10809, A.L. 2009 H.B. 239)

Prior revisions: 1929 § 9652; 1919 § 11549; 1909 § 11123



Section 172.300 Employment of faculty and employees--compensation, retirement, death and disability plans.

Employment of faculty and employees--compensation, retirement, death and disability plans.

172.300. The curators may appoint and remove, at discretion, the president, deans, professors, instructors and other employees of the university; define and assign their powers and duties, and fix their compensation, and such compensation may include payments under, or provision for, such retirement, disability, or death plan or plans as the curators deem proper for persons employed by the university and paid out of any of its public funds for educational services, their beneficiaries or estates, and the curators may administer such plan or plans under such rules and regulations as they deem proper; and for these purposes the curators may use state-appropriated or other public funds under their control and pay or transfer such funds into a fund or funds for paying such benefits, and they may enter into agreements for and make contributions to both voluntary and statutory plans for paying such benefits.

(RSMo 1939 § 10790, A.L. 1955 p. 569)

Prior revisions: 1929 § 9633; 1919 § 11530; 1909 § 11104



Section 172.310 Relatives of curators not to be employed.

Relatives of curators not to be employed.

172.310. No person who is related by blood or marriage to any member of the board of curators of the university shall be appointed to any position in the university as officer, member of any faculty or employee.

(RSMo 1939 § 10793)

Prior revisions: 1929 § 9636; 1919 § 11533; 1909 § 11107



Section 172.320 Bank depository selection by bid, policies and rules--conflict of interest, rules--employees interest in contracts with university, disclosure required--failure to disclose, effect--curators not to participate in board decisions if conflict of interest.

Bank depository selection by bid, policies and rules--conflict of interest, rules--employees interest in contracts with university, disclosure required--failure to disclose, effect--curators not to participate in board decisions if conflict of interest.

172.320. 1. The curators of the University of Missouri shall adopt policies and rules to require selection of the lowest and best bid when bidding bank depository agreements or when purchasing supplies or other personal property.

2. The curators of the University of Missouri shall promulgate and approve a conflict of interest policy and regulations thereto.

3. Employees of the university may be directly or indirectly interested in a contract with the curators of the University of Missouri if the employee discloses such a direct or indirect interest prior to execution of the contract and the contract would not constitute a conflict of interest as determined by the policy required by subsection 2 of this section. Failure by the employee to disclose such an interest may constitute grounds for discipline of the employee or cancellation of the contract or both. 4. Curators of the university in their individual capacity shall disclose any possible conflict of interest that may arise and shall not participate in any decision of the board as otherwise provided by law.

(RSMo 1939 § 10811, A.L. 1989 H.B. 493)

Prior revisions: 1929 § 9654; 1919 § 11551; 1909 § 11125



Section 172.330 Salaries to be paid monthly.

Salaries to be paid monthly.

172.330. All salaries of the officers, professors, instructors and employees of the university shall be payable monthly, on the first day of the month following that for which such salaries have accrued, or as soon thereafter as practicable.

(RSMo 1939 § 10812)

Prior revisions: 1929 § 9655; 1919 § 11552; 1909 § 11126



Section 172.340 Salaries, when suspended.

Salaries, when suspended.

172.340. Should the president, or any professor, instructor or other person holding office in the university, by selection, appointment, contract or engagement of the board of curators, fail to discharge for any length of time his official duties, without having obtained the permission of said board, the salary or compensation of such president, professor, instructor or other person holding office in the university shall cease for the time he shall so fail to discharge his official duties, and no compensation shall be allowed for such time, but if said board shall be satisfied that such president, professor, instructor or other person holding office in the university as aforesaid had good cause for failing to discharge his official duties, then no part of his salary or compensation shall be deducted or withheld on account of such failure.

(RSMo 1939 § 10813)

Prior revisions: 1929 § 9656; 1919 § 11553; 1909 § 11127



Section 172.350 University police officers--appointment--employment.

University police officers--appointment--employment.

172.350. The curators of the University of Missouri may appoint and employ as many university police officers as it may deem necessary to protect persons, property and to preserve peace and good order in the public buildings, properties, grounds and other facilities and locations over which it has charge or control.

(RSMo 1939 § 10821, A. 1949 S.B. 1045, A.L. 1996 S.B. 694)

Prior revision: 1929 § 9664



Section 172.355 University police officers--oath--certificate--powers--training.

University police officers--oath--certificate--powers--training.

172.355. The university police officers, before they enter upon their duties, shall take and subscribe an oath of office before some officer authorized to administer oaths, to faithfully and impartially discharge the duties of their office, which oath shall be filed in the office of the board of curators of the University of Missouri, and the secretary of the board shall give each university police officer so appointed and qualified a certificate of appointment, under the seal of the board, which certificate shall empower him or her with the same authority to maintain order, preserve peace and make arrests as is now held by peace officers. The university police officer may in addition expel from the public buildings, campuses and grounds, persons violating the rules and regulations that may be prescribed by the board or others under the authority of the board. Such university police officers shall have satisfactorily completed before appointment a training course for police officers as prescribed by chapter 590 for state peace officers or shall otherwise comply with the requirements of chapter 590 for certification within the time periods specified in such section.

(L. 1996 S.B. 694)



Section 172.360 Students admissible--tuition and fees.

Students admissible--tuition and fees.

172.360. All youths, resident of the state of Missouri, shall be admitted to all the privileges and advantages of the various classes of all the departments of the University of the State of Missouri; provided, that each applicant for admission therein shall possess such scholastic attainments and mental and moral qualifications as shall be prescribed in rules adopted and established by the board of curators; and provided further, that the board of curators may charge and collect reasonable tuition and other fees necessary for the maintenance and operation of all departments of the university, as they may deem necessary.

(RSMo 1939 § 10814, A.L. 2001 H.B. 218 merged with S.B. 25, A.L. 2004 S.B. 968 and S.B. 969)

Prior revisions: 1929 § 9657; 1919 § 11554; 1909 § 11128



Section 172.370 Students' right to present petitions.

Students' right to present petitions.

172.370. No rule or regulation shall ever be established by the board which shall in any way limit the right of the students of the university, or any of its departments, to present their grievances, and to ask for their redress by respectful petitions presented to the board.

(RSMo 1939 § 10815)

Prior revisions: 1929 § 9658; 1919 § 11555; 1909 § 11129



Section 172.380 President of board to make deed.

President of board to make deed.

172.380. Any of the lands donated by act of congress, approved July 2, 1862, may be sold by the board, and deeds of conveyance to same shall be executed by the president of the board of curators, signed by him, with the seal of the corporation attached thereto, and attested by the secretary of the board.

(RSMo 1939 § 10833)

Prior revisions: 1929 § 9676; 1919 § 11573; 1909 § 11144



Section 172.390 Board may sell land--president of board to execute deed.

Board may sell land--president of board to execute deed.

172.390. Any of the lands donated by the Atlantic & Pacific Railroad Company to the state of Missouri by deed dated sixteenth day of February, 1871, and all other lands conveyed by corporations or individuals to the state of Missouri for sale in aid of the state university, may be sold and conveyed by the board of curators, and deeds of conveyance to same shall be executed by the president of the board, signed by him, with the seal of the corporation attached thereto, and attested by the secretary of the board; and provided further, that any conveyances of such lands heretofore made by said board in accordance with the provisions of this section shall divest the state of Missouri of all title to the same and vest said title in the grantees, their heirs and assigns forever.

(RSMo 1939 § 10834)

Prior revision: 1929 § 9677



Section 172.400 Certain moneys to be paid to university treasurer.

Certain moneys to be paid to university treasurer.

172.400. All moneys collected under the provisions of the act of April 1, 1895, entitled "An act providing for the endowment of the state university and for the establishment and endowment of free scholarships of merit therein in each county" and paid prior to the time the act of April 19, 1899, providing for a collateral inheritance tax went into effect, and now in the treasuries of the city of St. Louis, Jackson county and other counties of the state, or in the custody of any public officer, shall be paid to the treasurer of the state university, or if any part thereof is invested in securities, the same shall be delivered to said treasurer.

(RSMo 1939 § 10818)

Prior revisions: 1929 § 9661; 1919 § 11559



Section 172.410 To be invested, how.

To be invested, how.

172.410. Such moneys after payment to the treasurer of the university and such securities shall be under the care, custody and control of the board of curators of the state university and shall be preserved by said board as a permanent fund, and shall be securely invested in municipal bonds issued by municipalities of the state of Missouri.

(RSMo 1939 § 10819)

Prior revisions: 1929 § 9662; 1919 § 11560



Section 172.420 Income to be invested--loaned to students.

Income to be invested--loaned to students.

172.420. The income of such moneys shall be collected annually and one-fourth of the same be added to the principal for reinvestment and the remaining three-fourths shall be used as a fund to be loaned to students of the university, to be repaid at such interest as may be fixed, in cases only where the same may be needed by any student endeavoring to acquire an education, and the methods and terms of making such loans shall be fixed by rules adopted by said board of curators.

(RSMo 1939 § 10820)

Prior revisions: 1929 § 9663; 1919 § 11561



Section 172.430 College of agriculture and school of mines established.

College of agriculture and school of mines established.

172.430. There is hereby established a College of Agriculture at Columbia and a School of Mines and Metallurgy at Rolla*, provided for by the grant of the Congress of the United States, as distinct departments of the University of the State of Missouri.

(RSMo 1939 § 10822)

Prior revisions: 1929 § 9665; 1919 § 11562; 1909 § 11133

*Later renamed University of Missouri-Rolla.



Section 172.440 Objects of these colleges.

Objects of these colleges.

172.440. The leading objects of said colleges shall be to teach such branches as are related to agriculture and mechanic arts and mining, including military tactics, and without excluding other scientific and classical studies, in order to promote the liberal and practical education of the industrial classes in the several pursuits and professions of life.

(RSMo 1939 § 10823)

Prior revisions: 1929 § 9666; 1919 § 11563; 1909 § 11134

CROSS REFERENCE:

County agricultural extension programs, duties of university, 262.550 to 262.620



Section 172.450 Faculty.

Faculty.

172.450. The College of Agriculture and the University of Missouri-Rolla herein provided for shall have each a separate and distinct faculty, whose officers and professors may be the same, in whole or in part, as the officers and professors in other colleges and departments of the university.

(RSMo 1939 § 10829)

Prior revisions: 1929 § 9672; 1919 § 11569; 1909 § 11140



Section 172.460 Right to confer degrees.

Right to confer degrees.

172.460. The College of Agriculture and the University of Missouri-Rolla shall have power to confer degrees suitable to their designs and courses of study; and the University of Missouri-Rolla shall provide courses for, and shall confer the bachelor of science and professional degrees in mining engineering, in metallurgy, in mechanical engineering, in electrical engineering, in chemical engineering, in civil engineering and the degrees of bachelor and master of science in general science.

(RSMo 1939 § 10830)

Prior revisions: 1929 § 9673; 1919 § 11570; 1909 § 11141



Section 172.470 Rights of students--military training endowment.

Rights of students--military training endowment.

172.470. To effect the leading objects of the colleges as herein established, it is provided that the students and members thereof shall be admitted to the library, museums, models, cabinets and apparatus, and to all lectures and instructions of the university which now exist or may hereafter exist, and to all other rights and privileges thereof, in a manner as full and ample as are the students of any other department in said university; and to provide for instruction in military tactics, as herein required, it is enacted that in case a system of military education shall be established by Congress, the University of the State of Missouri is hereby required by law to make the necessary provision for carrying out the plan so established in connection with the institution; and furthermore, there is hereby established and created a perpetual fund, to be styled the "Fund of the College of Agriculture and Mechanic Arts", to be derived from the sale or lease of the three hundred and thirty thousand acres of land granted by Congress to the state of Missouri by virtue of an act approved July 2, 1862, entitled "An act donating lands to the several states and territories which may provide colleges for the benefit of agriculture and mechanic arts", and from all additions to the same from public or private bounty, the principal of which fund shall remain forever inviolate and undiminished, to be invested in the manner herein specified, and the income thereof shall be placed at the disposal of the board of curators of the university of the state; three-fourths of which income shall be for the support of the College of Agriculture aforesaid, and the remaining one-fourth for the support of the University of Missouri-Rolla, in accordance with the provisions of this chapter and the acts of congress aforesaid.

(RSMo 1939 § 10828)

Prior revisions: 1929 § 9671; 1919 § 11568; 1909 § 11139



Section 172.480 Chair of dairy husbandry established.

Chair of dairy husbandry established.

172.480. In order to aid in the development of the dairy industry of this state, there is hereby established in the College of Agriculture and Mechanic Arts of the University of the State of Missouri a chair of dairy husbandry.

(RSMo 1939 § 10825)

Prior revisions: 1929 § 9668; 1919 § 11565; 1909 § 11136



Section 172.490 Duties of professor of dairy husbandry.

Duties of professor of dairy husbandry.

172.490. The duties of the professor of dairy husbandry provided for in section 172.480 shall be to give instructions in the practical details of the selection, breeding, feeding and management of dairy herds, of the production of milk at the least cost, of the manufacture of butter, the different kinds of cheese, and the marketing of the same, to the farmers of the state by means of public lectures and practical demonstrations throughout the state, through the farmers' institutes, the public press and the issuing of reports and bulletins on these subjects; also, to give instructions in all these subjects and in creamery management to the students in the agricultural college of the university. It shall be the further duty of the professor of dairy husbandry to make such experiments in the breeding and feeding of dairy cattle, in the handling of milk, and in the manufacture of butter and cheese, at the experiment station, as may be deemed by the dairy interests of the state and that the board of curators may direct.

(RSMo 1939 § 10827)

Prior revisions: 1929 § 9670; 1919 § 11567; 1909 § 11138



Section 172.493 Delta Research Center to be established, functions--acquisitions of land.

Delta Research Center to be established, functions--acquisitions of land.

172.493. 1. The board of curators of the University of Missouri shall establish in southeast Missouri an experimental farm and crop research facility with outlying fields to be known as the "Delta Research Center".

2. The university, through its College of Agriculture and under the supervision of the dean of the College of Agriculture, shall at the research center carry on investigations, research, experiments and demonstrations designed to aid in the development of the agricultural interests of southeastern Missouri.

3. The board of curators of the University of Missouri is authorized, from funds available for such purpose, to purchase the necessary land and accept a conveyance thereof in the name of the state of Missouri or to acquire and accept in the name of the state of Missouri any suitable land which may be donated for such purpose. It may also acquire options upon lands to be purchased.

(L. 1957 p. 429 §§ 1, 2)



Section 172.495 Southwest Missouri agricultural research center established--functions--acquisition of land.

Southwest Missouri agricultural research center established--functions--acquisition of land.

172.495. 1. The board of curators of the University of Missouri shall establish in southwest Missouri an experimental farm and research facility to be known as the "Southwest Missouri Agricultural Research Center".

2. The university, through its College of Agriculture and under the supervision of the dean of the College of Agriculture, shall at the research center carry on investigations, research, experiments and demonstrations, which are supplemental to but not in lieu of any existing research and experimental facilities in the area, designed to aid in the development of the agricultural interests of southwest Missouri.

3. Such research, experiments and demonstrations shall include, by way of extension but not of limitation,

(1) The promulgation of plans and programs of experimentation and development of agricultural and horticultural products indigenous to southwest Missouri or which may, through research, study and experimentation be profitably produced and marketed;

(2) A study of soil conservation and irrigation;

(3) A study of marketing procedures and production patterns; and

(4) Such other research and study as may be deemed advisable for the development of the agricultural and domestic economy of this area.

4. The board of curators of the University of Missouri is authorized from funds available for such purpose to purchase the necessary land and accept a conveyance thereof in the name of the state of Missouri, or to acquire and accept in the name of the state any suitable land which may be donated for such purpose. In may also acquire options upon lands adjoining the lands purchased or donated.

(L. 1957 p. 480 §§ 1, 2)



Section 172.500 Course of study, University of Missouri-Rolla campus.

Course of study, University of Missouri-Rolla campus.

172.500. That the obligation of the state to the general government, assumed by the acceptance of the land grant of July 2, 1862, may be more fully discharged, and in order to promote the liberal and practical education of the industrial classes in the several pursuits and professions of life, the board of curators of the University of the State of Missouri shall prescribe and adopt a liberal academic course of study to be taught at the University of Missouri-Rolla campus, in addition to the courses now taught in said school, and may confer the degree of bachelor of science upon all students who satisfactorily complete said course.

(RSMo 1939 § 10824, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 9667; 1919 § 11564; 1909 § 11135



Section 172.560 Missouri state military school.

Missouri state military school.

172.560. The military school of the university of the state of Missouri, as organized under section 1225, Revised Statutes of the United States, and section 172.470, is created the Missouri state military school.

(RSMo 1939 § 10840)

Prior revisions: 1929 § 9683; 1919 § 11579; 1909 § 11150



Section 172.570 Corps of cadets, how constituted.

Corps of cadets, how constituted.

172.570. The corps of cadets of the Missouri state military school shall consist of those students of the University of Missouri who in accordance with the provisions of section 172.470, are pursuing the system of military education established by congress.

(RSMo 1939 § 10841)

Prior revisions: 1929 § 9684; 1919 § 11580; 1909 § 11151



Section 172.580 Organization of cadets.

Organization of cadets.

172.580. The corps of cadets, as provided in section 172.570, shall have the military organization prescribed for the National Guard of the state and reckoned a part thereof, and as such entitled to all such provisions as are or may hereafter be made for the National Guard of Missouri.

(RSMo 1939 § 10842)

Prior revisions: 1929 § 9685; 1919 § 11581; 1909 § 11153



Section 172.590 Government--officers.

Government--officers.

172.590. The military government and discipline of the cadets shall be prescribed by regulations prepared by the faculty of the university and approved by the governor of the state. The officers of the corps of cadets shall be appointed and commissioned by the governor of the state upon the recommendations of the faculty of the university, and shall have the powers conferred by said regulations.

(RSMo 1939 § 10843)

Prior revisions: 1929 § 9686; 1919 § 11582; 1909 § 11154



Section 172.600 Cadets responsible for property--to constitute guard.

Cadets responsible for property--to constitute guard.

172.600. Cadets shall be individually responsible for all state property issued directly to them, and shall constitute a guard for the safekeeping and preservation of all university property.

(RSMo 1939 § 10844)

Prior revisions: 1929 § 9687; 1919 § 11583; 1909 § 11155



Section 172.610 Seminary fund created.

Seminary fund created.

172.610. There is hereby created and established a permanent fund for the support of the state university, with its several divisions, to be denominated "The Seminary Fund", which shall consist of all certificates of indebtedness of the state of Missouri, issued under sections 172.610 to 172.720, and the proceeds thereof; the net proceeds of all sales of lands granted to the state for the benefit of the state university with its several divisions, as provided by law; and all gifts, grants, bequests, or devises to said seminary fund or the state for the benefit of the university, and not otherwise appropriated by the terms of any such gift, grant, bequest or devise, which fund shall be paid into the state treasury, and be securely invested by the board of curators of the state university and sacredly preserved as a seminary fund, the annual income of which shall be faithfully appropriated for the maintenance of the state university, and for no other uses or purposes whatsoever, said income to be applied as directed by the board of curators of the state university, unless otherwise directed by the terms of the act of congress or of the general assembly relating thereto, or by the terms of the certificate, instrument of gift, grant, bequest or devise by which any such certificate, property, securities, or money were received.

(RSMo 1939 § 10876, A.L. 1945 p. 1634 § 2, A.L. 1951 p. 472 § 1)

Prior revisions: 1929 § 9717; 1919 § 11589; 1909 § 11161

CROSS REFERENCE:

Seminary fund, Const. Art. IX § 6



Section 172.611 Consolidation of existing certificates--new certificates--amount--interest rates.

Consolidation of existing certificates--new certificates--amount--interest rates.

172.611. 1. The governor shall, on the first day of July, 1951, cause to be issued six certificates of indebtedness of the state of Missouri, payable twenty years after date, which certificates are to be consolidations of the several existing certificates of indebtedness of the state to the seminary fund. Such certificates shall be payable to the state treasurer as trustee of the seminary fund and shall be in the amounts, for the purposes, and shall bear interest, payable semiannually to the board of curators of the state university on the first days of January and July of each year, at the rates as follows:

(1) One certificate in the amount of one hundred twenty-two thousand dollars, bearing interest at the rate of six percent per annum; said interest to be used for the support of the state university as directed by the board of curators;

(2) One certificate in the amount of one hundred ten thousand dollars, bearing interest at the rate of five percent per annum; said interest to be used for the support and maintenance of the state university as directed by the board of curators;

(3) One certificate in the amount of three hundred forty-nine thousand eight hundred and eighty-one dollars and nineteen cents, bearing interest at the rate of five percent per annum. One-fourth of said interest shall be used for the maintenance of the University of Missouri-Rolla and three-fourths thereof shall be used for the maintenance of the College of Agriculture of the state university;

(4) One certificate in the amount of six hundred forty-nine thousand nine hundred and fifty-eight dollars and twenty-three cents, bearing interest at the rate of five percent per annum. One-fifth of said interest shall be used for the maintenance of the University of Missouri-Rolla and four-fifths thereof shall be used for the maintenance of the state university at Columbia;

(5) One certificate to be designated the James S. Rollins scholarship certificate, in the amount of six thousand dollars, bearing interest at the rate of five percent; said interest to be applied to the maintenance of the James S. Rollins university scholarship;

(6) One certificate in the amount of two thousand dollars, bearing interest at the rate of five percent per annum; said interest to be applied to the maintenance of the University of Missouri-Rolla.

2. Each certificate so issued shall be executed by the governor, countersigned by the secretary of state and sealed with the great seal of the state, and shall specify the purposes to which the funds thereof are dedicated, and the disposition of the interest to be paid on same. Upon the execution of such certificates, they shall be deposited with the state treasurer as part of the seminary fund.

(L. 1951 p. 472 § 2)



Section 172.612 Cancellation of old certificates.

Cancellation of old certificates.

172.612. Upon the issuance and deposit of the certificates of indebtedness specified by section 172.611 in the state treasury, the state treasurer shall cancel all certificates of indebtedness of the state of Missouri to the seminary fund heretofore issued, which are then in his possession and any and all certificates of indebtedness heretofore issued under any law of this state to the seminary fund shall thereupon become void and of no effect.

(L. 1951 p. 472 § 3)



Section 172.630 Board of curators to invest funds in certain bonds.

Board of curators to invest funds in certain bonds.

172.630. All moneys and funds now and hereafter held in the seminary fund, or received by or accruing to it, except the interest on the same, shall at all times be invested and reinvested as directed by the board of curators of the state university only in registered bonds of the United States or of the state of Missouri, bonds of school districts of the state of Missouri, or bonds or other securities, the payment of which are fully guaranteed by the United States, at not less than par value.

(RSMo 1939 § 10879, A.L. 1945 p. 1634 § 4, A.L. 1951 p. 472 § 6)

Prior revisions: 1929 § 9720; 1919 § 11592; 1909 § 11164



Section 172.640 Purchase of bonds--approval and payment--securities deposited with treasurer.

Purchase of bonds--approval and payment--securities deposited with treasurer.

172.640. Whenever said board shall contract with the seller of any such bonds or securities, the board shall requisition and the commissioner of administration shall approve, and the state auditor shall forthwith issue, a warrant upon the state treasurer for the purchase price agreed upon, payable out of the seminary fund, in favor of such seller. All bonds or securities so purchased shall be made payable to, or be registered in the name of, the state treasurer as trustee of the seminary fund and shall be deposited as part of the seminary fund with the state treasurer who shall give his receipt therefor to said board of curators.

(RSMo 1939 § 10883, A.L. 1945 p. 1634 § 6, A.L. 1951 p. 472 § 6)

Prior revisions: 1929 § 9724; 1919 § 11596; 1909 § 11168



Section 172.650 Certificates to remain unconvertible--renewal certificates issued, when.

Certificates to remain unconvertible--renewal certificates issued, when.

172.650. 1. All of the state certificates of indebtedness issued to, and part of, the seminary fund, whether original certificates or renewals thereof, are hereby confirmed as sacred obligations of the state to said fund, and they shall be and remain nonnegotiable, unconvertible and untransferable from the purposes of their issue, and they shall remain so much of the permanent seminary fund as is represented by their amounts, respectively, until they shall be liquidated by the general assembly by appropriation and payment of the face amounts thereof to the seminary fund.

2. The general assembly may provide for the partial liquidation of any and all of said certificates by appropriation and payment to the seminary fund of a portion or portions of the face amounts thereof and, in any such event, a new certificate of indebtedness shall issue for the balance of the face amount of such partially liquidated certificate which remains unpaid after such partial liquidation.

3. When the certificates of indebtedness of the state to the seminary fund shall mature, renewal certificates in form substantially similar to the maturing certificates and for like amounts, payable to the state treasurer as trustee of the seminary fund, with like maturities, and bearing the same rates of interest, payable in like manner, as provided in the maturing certificates, shall be executed, countersigned, and sealed in like manner as specified in section 172.611.

4. Upon the execution of such renewal certificates, they shall be deposited with the state treasurer as part of the seminary fund and the matured certificates of indebtedness shall be forthwith cancelled by the state treasurer. Receipts for all original and renewal certificates of indebtedness deposited in the state treasury, and notices of all cancellations thereof, shall be given by the state treasurer to the board of curators of the state university.

(RSMo 1939 §§ 10880, 10881, 10882, A.L. 1945 p. 1634 § 5, A.L. 1951 p. 472 § 4)

Prior revisions: 1929 §§ 9721, 9722, 9723; 1919 §§ 11593, 11594, 11595; 1909 §§ 11165, 11166, 11167



Section 172.651 Proceeds of matured bonds to be reinvested.

Proceeds of matured bonds to be reinvested.

172.651. Whenever any bond or securities which are held in the seminary fund shall mature, the state treasurer, upon order of the board of curators of the state university, shall present the same for payment, and shall hold the proceeds thereof as part of the seminary fund, and such proceeds shall be immediately reinvested as in sections 172.610 to 172.720 provided.

(L. 1951 p. 472 § 5)



Section 172.660 State treasurer to be custodian of fund--accounts--report to general assembly.

State treasurer to be custodian of fund--accounts--report to general assembly.

172.660. 1. The state treasurer shall be the custodian of all original and renewal certificates of indebtedness of the state to the seminary fund and of all bonds and securities in which the seminary fund shall be invested, and also of all moneys belonging to said seminary fund, and he and his sureties shall be responsible on his official bond for the performance of his duties in the safekeeping, disbursement and investment of all money or property of the seminary fund in accordance with the provisions of sections 172.610 to 172.720.

2. The state treasurer shall keep an accurate account of all certificates of indebtedness, money, bonds and securities in the seminary fund, the maturities thereof, the rates of interest thereon, and the dates when said interest is payable, and shall certify to the board of curators quarter-yearly such accounts and reports relating thereto as may be required by said board.

3. The state treasurer shall include in each of his reports to the general assembly a full account of all receipts and expenditures on account of the seminary fund and the income therefrom and a report of all information in his possession which relates to such fund and property dedicated to the use of the university.

(RSMo 1939 § 10884, A.L. 1945 p. 1634 § 7, A.L. 1951 p. 472 § 8)

Prior revisions: 1929 § 9725; 1919 § 11597; 1909 § 11169



Section 172.661 Curators to keep account with treasurer--suits to recover money due.

Curators to keep account with treasurer--suits to recover money due.

172.661. 1. The board of curators shall keep a regular account with the state treasurer and all other persons in relation to the seminary fund.

2. The board of curators of the state university shall require all persons who shall have received any money belonging to said fund or income to settle their accounts, and, in that name, may sue for and recover all moneys due from any person on account of such fund or income.

(L. 1951 p. 472 § 9)



Section 172.680 Treasurer to stamp bonds--collect interest--seminary moneys fund created.

Treasurer to stamp bonds--collect interest--seminary moneys fund created.

172.680. The state treasurer, whenever any bonds or securities shall have been purchased by the board of curators for the seminary fund and payment therefor and delivery thereof have been made, shall plainly stamp on the face of each of said bonds or securities these words: "This bond is the property of the seminary fund", and shall sign such statement, and thereafter no bond or securities so stamped shall be negotiable, but it or they shall only be payable to the state treasurer as trustee of the seminary fund. The interest on all such bonds or securities, when due, shall be collected by the state treasurer and credited to the "State Seminary Moneys Fund", which is hereby created, and the payment of such interest certified by him to the board of curators.

(RSMo 1939 § 10885, A.L. 1945 p. 1634 § 8, A.L. 1951 p. 472 § 7)

Prior revisions: 1929 § 9726; 1919 § 11598; 1909 § 11170



Section 172.720 Disposition of income.

Disposition of income.

172.720. The income received from the seminary fund shall be paid for the maintenance of the state university, its College of Agriculture and University of Missouri-Rolla, upon requisition by the board of curators upon the commissioner of administration and shall be applied as in sections 172.610 to 172.720.

(L. 1945 p. 1634 § 13, A.L. 1951 p. 472 § 10)



Section 172.730 Disposition of funds collected under provisions of Morrill bill.

Disposition of funds collected under provisions of Morrill bill.

172.730. All funds collected under the provisions of an act of congress, approved August 30, 1890, commonly known as the "Morrill bill", shall be paid as follows: One-sixteenth thereof for the benefit of the Lincoln University and one-fourth of the remainder to the treasurer of the University of Missouri-Rolla, and the remainder shall be paid to the treasurer of the state university for the benefit of the agricultural college.

(RSMo 1939 § 10886, A.L. 1945 p. 1634 § 14)

Prior revisions: 1929 § 9727; 1919 § 11599; 1909 § 11171



Section 172.740 Use or transfer by curators of certain lands acquired by state for use of agricultural and mechanical college.

Use or transfer by curators of certain lands acquired by state for use of agricultural and mechanical college.

172.740. 1. (1) The purpose of this section is to grant to the curators of the University of Missouri additional powers in the use of the land acquired by the state under the provisions of the act of February 24, 1870, establishing the agricultural and mechanical college, including the right to transfer title thereto as herein provided. The act of 1870 was enacted to comply with the provisions of the act of congress of July 2, 1862, the Morrill Act, which provided that in order for a state to qualify for a land grant it must establish and maintain an agricultural and mechanical college. The general assembly of Missouri, to assure continuance of the college in compliance with the Morrill Act, provided that the land should be used for the purposes of the agricultural and mechanical college. Since the college has now been in existence for more than ninety years and has been firmly and permanently established, the purpose of the general assembly in directing the land to be used for the purposes of the agricultural and mechanical college has been fully accomplished.

(2) It is further found that, due to change in character of use of adjacent areas and due to change in the needs and methods of operation of the agricultural and mechanical college, this land has become unusable for the purposes intended in 1870, and the board of curators of the University of the State of Missouri has made available and allocated to the agricultural and mechanical college, for its exclusive use, other lands now adaptable and useful for the purposes contemplated under the original act, and in acreage far exceeding the land originally conveyed pursuant to the act of 1870.

(3) It is hereby found and determined by the general assembly that it is to the best interest of the agricultural and mechanical college, the university, and the public that the permissible uses of the land be enlarged.

2. All lands acquired by the state of Missouri for the use of the agricultural and mechanical college pursuant to the act of the general assembly of February 24, 1870, may be used for such purposes as the board of curators of the University of Missouri determines are in the best interest of the university including the power to transfer title thereto as provided by subsection 3.

3. The curators of the University of Missouri, if it determines that the intended use of the land is in the best interests of the University of Missouri, is authorized and empowered to transfer and convey title in fee simple to any portion or portions of the land to any department, agency, subdivision or instrumentality of the state of Missouri or to the United States or any department thereof for such consideration as it deems proper. The consideration need not be monetary but may be benefits to be derived by the university from the use of the land by the grantee.

4. Any such conveyance of the land shall be executed in the name of the curators of the University of Missouri, signed by the president of the board of curators with the seal of the corporation attached thereto, and attested by the secretary of the board of curators.

(L. 1963 p. 349 §§ 1 to 4)



Section 172.743 General traffic laws to apply to roads on university property.

General traffic laws to apply to roads on university property.

172.743. All motor vehicles operated upon any thoroughfare owned or maintained by the state university and located within any of its campuses shall be subject to the provisions of the general motor vehicle laws of this state, including chapters 301, 302, 303, 304, 307 and 577. Violations shall have the same effect as though such had occurred on public roads, streets or highways of this state.

(L. 1985 H.B. 288, et al. § 1)



Section 172.745 University of Missouri curators may control vehicle traffic on roads or university property.

University of Missouri curators may control vehicle traffic on roads or university property.

172.745. For the purpose of promoting public safety, health and general welfare and to protect life and property, the board of curators of the state university may establish regulations to control vehicular traffic, including speed regulations, on any thoroughfare owned or maintained by the state university and located within any of its campuses. Such regulations shall be consistent with the provisions of the general motor vehicle laws of this state.

(L. 1985 H.B. 288, et al. § 2)



Section 172.747 Board of curators to publish and distribute traffic regulations--speed limit signs to be posted.

Board of curators to publish and distribute traffic regulations--speed limit signs to be posted.

172.747. The regulations established by the board of curators shall be codified, printed and distributed for public use. Adequate signs displaying the speed limit shall be posted along such thoroughfares.

(L. 1985 H.B. 288, et al. § 3)



Section 172.749 Violation of university regulations to have effect of municipal violation--assessment of points, effect of.

Violation of university regulations to have effect of municipal violation--assessment of points, effect of.

172.749. Violations of any regulation established under sections 172.743 to 172.750* shall have the same effect as a violation of municipal ordinances adopted pursuant to section 304.120 with penalty provisions as provided in section 304.570. Points assessed against any person pursuant to section 302.302 for a violation of sections 172.743 to 172.750* shall be the same as provided for a violation of a county or municipal ordinance.

(L. 1985 H.B. 288, et al. § 4)

*Words "this act" appear in original rolls. Sections 302.160, 304.010, 304.050, 304.070, 304.155, and 304.157 were also included in H.B. 288, et al. enacted in 1985.



Section 172.750 Application of sections 172.743 to 172.749 limited to moving violations.

Application of sections 172.743 to 172.749 limited to moving violations.

172.750. Sections 172.743 to 172.749 shall apply only to moving violations.

(L. 1985 H.B. 288, et al. § 5)



Section 172.775 School of optometry authorized, agreements, conditions, costs, how paid.

School of optometry authorized, agreements, conditions, costs, how paid.

172.775. The board of curators of the University of Missouri is authorized to enter into an agreement with other states for the establishment of a school of optometry, as provided for in the Federal Public Health Service Act, provided that:

(1) The annual cost of operating the school, once the school has enrolled a full complement of students, including equipment and supplies beyond such funds as may be available from federal and other nonstate sources, shall be borne equally by the states party to the agreement on a pro rata, per-student basis.

(L. 1978 H.B. 1691 § 1, A.L. 1980 H.B. 1868)

Effective 5-12-80



Section 172.780 St. Louis school of optometry authorized--student fees, how set--operating costs, how paid.

St. Louis school of optometry authorized--student fees, how set--operating costs, how paid.

172.780. 1. The board of curators of the University of Missouri is hereby authorized to develop a school of optometry at the University of Missouri-St. Louis. The fees charged both resident and nonresident students for attendance at the school of optometry shall be set by the board of curators in accordance with fees established for other health sciences programs within the university system.

2. The annual cost of operating the school, once the school has enrolled a full complement of students, including supplies and an amortization of equipment, beyond such funds that may be available from federal and other nonstate sources, shall be borne equally by the states party to the agreement on a pro rata, per-student basis.

(L. 1978 H.B. 1691 § 2, A.L. 1980 H.B. 1868, A.L. 1985 H.B. 675)



Section 172.790 Definitions.

Definitions.

172.790. As used in sections 172.790 to 172.798, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Advisory board", a board appointed by the board of curators to advise on the administration of the program established by sections 172.790 to 172.798;

(2) "Board of curators", the board of curators of the University of Missouri;

(3) "Investigator", any person with medical, biological, or allied health or life science research credentials who seeks state funding for a research project under sections 172.790 to 172.798;

(4) "Research project", any original investigation for the advancement of scientific knowledge in the area of spinal cord injuries and congenital or acquired disease processes.

(L. 2001 H.B. 218)



Section 172.792 Specified disease processes or injuries, research funds awarded by board of curators, when, procedure.

Specified disease processes or injuries, research funds awarded by board of curators, when, procedure.

172.792. 1. The board of curators shall award funds to investigators for research projects that promote an advancement of knowledge in the area of specified disease processes or injuries. For this purpose, the board of curators may request an appropriation annually. The board of curators may also request additional funds for administrative overhead not to exceed ten percent of the annual appropriation of research funds.

2. The advisory board shall solicit and select proposals for research projects according to procedures approved by the board of curators. The selection procedures shall provide for peer review of the background and ability of each investigator, the merits of the work proposed and an evaluation of the potential for each research project to achieve productive results. The peer review shall be conducted by the advisory board in accordance with such procedures as are utilized by the National Institutes of Health and the National Science Foundation. Such review shall consist of professional evaluation of the proposal by experts on the topic who are not affiliated in any way with the submitting investigator. The results of this external evaluation and the related discussion by the advisory board shall not be open to the public. The final awards of the advisory board and all of its other proceedings shall be open to the public.

(L. 2001 H.B. 218)



Section 172.794 Selection of award recipients, requirements.

Selection of award recipients, requirements.

172.794. 1. The board of curators, with the recommendations of the advisory board, shall award funds to selected investigators in accordance with the following provisions:

(1) Individual awards shall not exceed two hundred fifty thousand dollars per year and shall expire at the end of one or two years, depending on the recommendation of the advisory board for each award;

(2) Costs for overhead of the grantee individual or institution shall not be allowed;

(3) Investigators shall be affiliated with a public or private educational, health care, voluntary health association or research institution which shall specify the institutional official responsible for administration of the award;

(4) Awards shall be used to obtain preliminary data to test hypotheses and to enable investigators to develop subsequent competitive applications for long-term funding from other sources; and

(5) The research project shall be conducted in Missouri.

2. Funds appropriated for but not awarded to research projects in any given year shall be included in the board of curators' appropriations request for research projects in the succeeding year.

(L. 2001 H.B. 218, A.L. 2010 S.B. 987)



Section 172.796 Advisory board, members, terms.

Advisory board, members, terms.

172.796. 1. The advisory board shall consist of:

(1) Two physicians who are active both in research and in caring for patients;

(2) Two nonphysicians engaged in research;

(3) One nonphysician professional active in providing service or care to patients;

(4) Two nonresearchers active in an association or organization dealing with disorders, diseases and injuries;

(5) One representative of the board of curators.

2. The advisory board members shall be appointed for terms of three years, except that the terms of the original members shall be staggered among two, three and four years.

3. Members of the advisory board shall be appointed by the board of curators. Successor nominations shall be made by the advisory board itself.

4. Members of the advisory board may be dismissed by an affirmative vote of two-thirds of the members.

5. Members of the advisory board and its peer review committee shall be reimbursed by the board of curators for their actual expenses in providing services pursuant to sections 172.790 to 172.798.

(L. 2001 H.B. 218)



Section 172.798 Rulemaking authority, board of curators.

Rulemaking authority, board of curators.

172.798. The board of curators shall administer all provisions of sections 172.790 to 172.798 and may promulgate rules and regulations necessary to carry out this duty.

(L. 2001 H.B. 218)



Section 172.800 Definitions.

Definitions.

172.800. As used in sections 172.800 to 172.807, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Alzheimer's disease and related disorders", diseases resulting from significant destruction of brain tissue and characterized by a decline of memory and other intellectual functions. These diseases include but are not limited to progressive, degenerative and dementing illnesses such as presenile and senile dementias, Alzheimer's disease and other related disorders;

(2) "Board of curators", the board of curators of the University of Missouri;

(3) "Investigator", any person with research skills who seeks state funding for a research project under sections 172.800 to 172.807;

(4) "Research project", any original investigation for the advancement of scientific knowledge in the area of Alzheimer's disease and related disorders;

(5) "Task force", the Alzheimer's disease and related disorders task force established pursuant to sections 660.065 and 660.066;

(6) "Advisory board", a board appointed by the board of curators to advise on the administration of the program established by sections 172.800 to 172.807.

(L. 1987 S.B. 200 § 1)



Section 172.801 Research project funds, duties of board of curators--research projects, priorities and selection by advisory board, procedure--open to public.

Research project funds, duties of board of curators--research projects, priorities and selection by advisory board, procedure--open to public.

172.801. 1. The board of curators shall award funds to investigators for research projects that promote an advancement of knowledge in the area of Alzheimer's disease and related disorders. For this purpose, the board of curators shall request annually an appropriation of not less than two hundred thousand dollars adjusted for inflation. The board of curators shall also request additional funds for administrative overhead not to exceed ten percent of the annual appropriation of research funds.

2. Research priorities shall be determined by the advisory board and may include, at least, issues of cost containment, cause, diagnosis, management and provision of care and services relevant to Alzheimer's disease and related disorders, as well as the impact on care givers. In determining the priorities, the advisory board shall seek the advice of national experts in research on Alzheimer's disease and related disorders.

3. The advisory board shall solicit and select proposals for research projects according to procedures approved by the board of curators. The selection procedures shall provide for peer review of the background and ability of each investigator, the merits of the work proposed and an evaluation of the potential for each research project to achieve productive results. The peer review shall be conducted by the advisory board in accordance with such procedures as are utilized by the National Institute of Health and the National Science Foundation and shall be further consistent with the procedures required by the Missouri research assistance act as otherwise provided by law. Such review shall consist of professional evaluation of the proposal by experts on the topic who are not affiliated in any way with the submitting investigator. Because the proposals submitted for funding are the submitting investigator's private property and could be a scientific or technological innovation in which the submitting investigator has a proprietary interest, the results of this external evaluation and the related discussion by the advisory board shall not be open to the public. The final awards of the advisory board and all of its other proceedings shall be open to the public.

(L. 1987 S.B. 200 § 2, A.L. 1991 S.B. 113)



Section 172.803 Award of funds, requirements.

Award of funds, requirements.

172.803. 1. The board of curators, with the recommendations of the advisory board, shall award funds to selected investigators in accordance with the following provisions:

(1) Individual awards shall not exceed fifty thousand dollars per year and shall expire at the end of one or two years, depending on the recommendation of the advisory board for each award;

(2) Costs for overhead of the grantee individual or institution shall not be allowed;

(3) Investigators shall be employees or staff members of public or private educational, health care, voluntary health association or research institutions which shall specify the institutional official responsible for administration of the award;

(4) Subject to the provisions of subsection 3 of section 172.801, preference shall be given to investigators new to the field of Alzheimer's disease and related disorders and to those experienced in the field but departing in a research direction different from their previous work. Lesser preference shall be given to proposals to sustain meritorious research in progress;

(5) Awards shall be used to obtain preliminary data to test hypotheses and to enable investigators to develop subsequent competitive applications for long-term funding from other sources; and

(6) The research project shall be conducted in Missouri.

2. Funds appropriated for but not awarded to research projects in any given year shall be included in the board of curators' appropriations request for research projects in the succeeding year.

(L. 1987 S.B. 200 § 3, A.L. 1997 H.B. 663, A.L. 2012 S.B. 563)



Section 172.805 Advisory board members, qualifications--terms--appointment, dismissal, procedure--expenses.

Advisory board members, qualifications--terms--appointment, dismissal, procedure--expenses.

172.805. 1. The advisory board shall consist of:

(1) Two physicians who are active both in research addressing Alzheimer's disease and related disorders and in caring for patients with these disorders;

(2) Two nonphysicians engaged in research addressing Alzheimer's disease and related disorders;

(3) One nonphysician professional active in providing service or care to patients with these disorders;

(4) Two nonresearchers active in the Alzheimer's disease and related disorders association;

(5) One representative of the board of curators;

(6) One representative from the task force as long as it is in existence;

(7) One member of the general assembly.

2. The advisory board members shall be appointed for terms of three years, except that the terms of the original members shall be staggered among two, three and four years to allow for continuity.

3. Members of the advisory board shall be appointed by the board of curators from nominations made by the task force as long as it is in existence. Thereafter, nominations shall be made by the advisory board itself.

4. Members of the advisory board may be dismissed by an affirmative vote of two-thirds of the members.

5. Members of the advisory board and its peer review committee shall be reimbursed by the board of curators for their actual expenses in providing services under sections 172.800 to 172.807.

(L. 1987 S.B. 200 § 4)



Section 172.807 Administration, duty of board--authority to promulgate necessary rules.

Administration, duty of board--authority to promulgate necessary rules.

172.807. The board of curators shall administer all provisions of sections 172.800 to 172.807 and may promulgate rules and regulations necessary to carry out this duty.

(L. 1987 S.B. 200 § 5)



Section 172.810 State cancer center, may be transferred to University of Missouri, how.

State cancer center, may be transferred to University of Missouri, how.

172.810. The State Cancer Center may be transferred to the curators of the University of Missouri from the department of health and senior services by agreement between the state cancer commission and the board of curators.

(L. 1990 H.B. 1725 merged with S.B. 737)

Effective 11-1-90



Section 172.812 Transfer of property, moneys--curators authorized to accept gifts for cancer center.

Transfer of property, moneys--curators authorized to accept gifts for cancer center.

172.812. 1. All property, real, personal and mixed, of the state cancer center may be transferred to the curators of the University of Missouri by agreement between the state cancer commission and the board of curators. If the conveyance of land, the title of which is vested in the governor, is required, the governor is specifically empowered to execute necessary instruments of conveyance without further legislative enactment.

2. The control of all unexpended appropriations made for the state cancer center is transferred to the curators of the University of Missouri, and the curators shall expend those on behalf of the center in accordance with those appropriations.

3. The curators of the University of Missouri are authorized to accept gifts, grants or other transfers of property of any sort on behalf of the state cancer center.

(L. 1990 H.B. 1725 merged with S.B. 737)

Effective 11-1-90



Section 172.815 Employees of center to be university employees, when--benefits, election by employee.

Employees of center to be university employees, when--benefits, election by employee.

172.815. 1. Upon agreement of the curators of the University of Missouri and the state cancer commission, all employees of the center shall become employees of the curators of the University of Missouri on November 1, 1990. All employees so transferred shall be subject to the personnel policies of the University of Missouri and shall be given credit for any unused sick leave and vacation time, but beginning on November 1, 1990, shall earn sick leave and vacation time in accordance with university rules. The curators of the University of Missouri shall, at the option of the employee, if benefit eligible under university policies, enroll a transferred employee in the university's benefit program, including retirement, health, life insurance, long-term disability, and accidental death and dismemberment on that date, or shall provide for a transferred employee to continue participation in the state employees' benefit programs provided that any employee who desires to continue participation in the state employees' benefit programs shall elect in writing to continue such participation within ninety days of the date the employee is notified by the curators of the agreement to transfer the state cancer center. Any transferred employee who fails to make such election shall be deemed to have elected to be enrolled in the university's benefit program. For a state cancer center employee to transfer to the university's benefits programs without showing evidence of good health, the employee must be currently enrolled in like benefits programs of the state of Missouri, unless none exists. Those employees transferring to the university's benefits programs shall receive credit for service accrued under the retirement program of the state cancer center.

2. The curators of the University of Missouri will be reimbursed for all liabilities attendant to the transfer of employees to its benefits programs. In particular, but not exclusively limited thereto, the board of trustees of the state employees' retirement system shall reimburse the curators of the University of Missouri for the actuarial value of the service being transferred from the Missouri state employees' retirement system, the amount of which is calculated by the ratio of the actuarial accrued liability of each member who transfers from the Missouri state employees' retirement system to the University of Missouri retirement system to the total actuarial accrued liability for the Missouri state employees' retirement system as a whole, and applying that ratio to total Missouri state employees' retirement system pension trust assets.

(L. 1990 H.B. 1725 merged with S.B. 737)

Effective 11-1-90



Section 172.817 Disciplinary procedures, employees, university employment practices to apply.

Disciplinary procedures, employees, university employment practices to apply.

172.817. After November 1, 1990, the curators shall define and assign powers, duties and responsibilities for all cancer center employees. Cancer center employees shall be included in all benefit programs normally available to employees of the university except as provided in section 172.815. All employees of the center shall be subject to the usual university employment practices including those disciplinary and appeal procedures which are available to university employees who have been terminated, suspended, transferred or otherwise disciplined.

(L. 1990 H.B. 1725 merged with S.B. 737)

Effective 11-1-90



Section 172.820 Appropriations by general assembly, purpose.

Appropriations by general assembly, purpose.

172.820. The general assembly shall appropriate, as a separate line item appropriation, to the curators of the University of Missouri for the state cancer center, out of the state treasury from general revenue such sums of money as are deemed necessary to maintain, operate, repair and improve the Missouri state cancer center. State funds shall be appropriated to the center from general revenue for the payment of treatment and care of those persons who cannot pay for such services, and for capital improvements for cancer center property including repairs, maintenance, preventive maintenance and renovation, for the design and planning of maintenance, preventive maintenance and renovation projects and for such other purposes as the general assembly may deem appropriate.

(L. 1990 H.B. 1725 merged with S.B. 737)

Effective 11-1-90



Section 172.825 Cancer center fund, institutional gift trust fund, transfer to university, when.

Cancer center fund, institutional gift trust fund, transfer to university, when.

172.825. The cancer center fund and the institutional gift trust fund are transferred to the control and management of the curators of the University of Missouri. The curators shall assume control of the institutional gift trust fund, and shall continue to hold that as a separate fund to be expended in support of the cancer center.

(L. 1990 H.B. 1725 merged with S.B. 737)

Effective 11-1-90



Section 172.830 Patient discrimination prohibited--payment for services--nonresident treatment.

Patient discrimination prohibited--payment for services--nonresident treatment.

172.830. The state cancer center shall not refuse to provide services to any state resident regardless of race, religion, creed, color, national origin, sex, or ability to pay. The ability of a patient to pay shall be measured by a standard means test and each patient shall be required to pay for services rendered according to his ability. The state cancer center may provide services to nonresidents but may do so only for those persons who agree to pay the charges for such services.

(L. 1990 H.B. 1725 merged with S.B. 737)

Effective 11-1-90



Section 172.850 Missouri rehabilitation center may be transferred to University of Missouri, duties--tuberculosis testing lab, department's duties.

Missouri rehabilitation center may be transferred to University of Missouri, duties--tuberculosis testing lab, department's duties.

172.850. The Missouri rehabilitation center may be transferred to the curators of the University of Missouri from the department of health and senior services by agreement between the state department of health and senior services and the board of curators. It is the intent of the general assembly that the University of Missouri shall continue to carry out the functions of the center consistent with statutory purposes as set forth in section 199.010, with such reservation as may be specified by the parties pertaining to the department's continuing control of the tuberculosis testing laboratory.

(L. 1996 S.B. 540, A.L. 2010 S.B. 1007)



Section 172.852 Missouri rehabilitation center property may be transferred to University of Missouri curators, powers and duties--Missouri rehabilitation center appropriations may be transferred to University of Missouri curators, duties and exceptions--other funds of Missouri rehabilitation center may be transferred to University of Missouri curators.

Missouri rehabilitation center property may be transferred to University of Missouri curators, powers and duties--Missouri rehabilitation center appropriations may be transferred to University of Missouri curators, duties and exceptions--other funds of Missouri rehabilitation center may be transferred to University of Missouri curators.

172.852. 1. All property, real, personal, tangible or intangible, of the Missouri rehabilitation center of the department of health and senior services may be transferred to the curators of the University of Missouri by agreement between the state department of health and senior services and the board of curators, who may execute such documents as may be necessary to effectuate such conveyances. If the conveyance of land, the title of which is vested in the governor, is required, the governor is specifically empowered to execute necessary instruments of conveyance without further legislative enactment. The curators of the University of Missouri shall have the power to sell any land transferred to it pursuant to this section, the proceeds of which shall be held and used not inconsistent with the provisions of section 172.850.

2. The control of all unexpended appropriations made for the support of the Missouri rehabilitation center of the department of health and senior services, except such portion as may be retained by the department of health and senior services for the continued support of the tuberculosis testing laboratory, is transferred to the curators of the University of Missouri, and the curators of the University of Missouri shall expend those on behalf of the rehabilitation center.

3. All unexpended transferable trust funds, endowment funds, pledges, special funds and general funds held by the department of health and senior services for the support of the Missouri rehabilitation center may, unless otherwise prohibited by law and with such reservation as the parties may agree for the support of the tuberculosis testing laboratory, be transferred by the department of health and senior services to the curators of the University of Missouri, and the curators of the University of Missouri shall expend such funds consistent with the provisions of section 172.850.

(L. 1996 S.B. 540)

Effective 4-1-96



Section 172.854 Missouri rehabilitation center employees may become University of Missouri employees, transfer of benefits--University of Missouri may be reimbursed--amount, how calculated.

Missouri rehabilitation center employees may become University of Missouri employees, transfer of benefits--University of Missouri may be reimbursed--amount, how calculated.

172.854. 1. Upon agreement of the curators of the University of Missouri and the department of health and senior services, all employees of the Missouri rehabilitation center except those employees reserved by the department for the support of the tuberculosis testing laboratory shall become employees of the curators of the University of Missouri on the effective date of that agreement. All employees so transferred shall be subject to the personnel policies of the University of Missouri, shall be given credit for any unused sick leave and vacation time and, beginning on the effective date of the agreement, shall earn sick leave and vacation time in accordance with university rules. The curators of the University of Missouri shall, at the option of the employee, if the employee is eligible for such benefits under university policies, enroll a transferred employee in the university's benefit program, including retirement, health, life insurance, long-term disability and accidental death and dismemberment on that date, or shall provide for a transferred employee to continue participation in the state employees' benefit programs provided that any employee who desires to continue participation in the state employees' benefit program shall elect in writing to continue such participation within ninety days of the date the employee is notified by the curators of the agreement to transfer the rehabilitation center. Any transferred employee who fails to make such election shall be deemed to have elected to be enrolled in the university's benefit program. For a rehabilitation center employee to transfer to the university's benefits programs without showing evidence of good health, the employee must be currently enrolled in like benefits programs of the state of Missouri, unless none exists. Those employees transferring to the university's benefits programs shall receive credit for service accrued under the retirement program of the rehabilitation center.

2. The curators of the University of Missouri shall be reimbursed for all liabilities attendant to the transfer of employees to its benefits programs. In particular, but not exclusively limited thereto, the board of trustees of the state employees' retirement system shall reimburse the curators of the University of Missouri for the actuarial value of the service being transferred from the Missouri state employees' retirement system, the amount of which is calculated by the ratio of the actuarial accrued liability of each member who transfers from the Missouri state employees' retirement system to the University of Missouri retirement system pursuant to this section to the total actuarial accrued liability for the Missouri state employees' retirement system as a whole, and applying that ratio to total Missouri state employees' retirement system pension trust assets.

(L. 1996 S.B. 540)

Effective 4-1-96



Section 172.856 Missouri rehabilitation center employees, powers and duties upon transfer to University of Missouri, inclusion in benefits and disciplinary programs.

Missouri rehabilitation center employees, powers and duties upon transfer to University of Missouri, inclusion in benefits and disciplinary programs.

172.856. After the effective date of the agreement between the curators of the University of Missouri and the department of health and senior services, the curators shall define and assign powers, duties and responsibilities for all rehabilitation center employees. Rehabilitation center employees shall be included in all benefit programs normally available to employees of the university except as provided in section 172.854. All employees of the rehabilitation center shall be subject to the usual university employment and compensation practices including those disciplinary and appeal procedures which are available to university employees who have been terminated, suspended, transferred or otherwise disciplined.

(L. 1996 S.B. 540)

Effective 4-1-96



Section 172.858 Missouri rehabilitation center, appropriations from general revenue to University of Missouri for payment of patient's bills and support and maintenance of center.

Missouri rehabilitation center, appropriations from general revenue to University of Missouri for payment of patient's bills and support and maintenance of center.

172.858. State funds shall be appropriated to the curators of the University of Missouri from general revenue for the payment of treatment and care of those persons who cannot pay for services provided by the rehabilitation center, and for capital improvements for the rehabilitation center property including repairs, maintenance, preventive maintenance and renovation, for the design and planning of maintenance, preventive maintenance and renovation projects and for such other purposes as the general assembly may deem appropriate.

(L. 1996 S.B. 540)

Effective 4-1-96



Section 172.859 University of Missouri not to discriminate in providing rehabilitation center services.

University of Missouri not to discriminate in providing rehabilitation center services.

172.859. The curators of the University of Missouri, in providing the services of the rehabilitation center, shall not refuse to provide services to any state resident regardless of race, religion, creed, color, national origin, sex, handicap, age or ability to pay.

(L. 1996 S.B. 540)

Effective 4-1-96



Section 172.875 Organ transplant program, University of Missouri--Missouri kidney program to establish guidelines--administrative costs.

Organ transplant program, University of Missouri--Missouri kidney program to establish guidelines--administrative costs.

172.875. 1. The Missouri kidney program in the University of Missouri, a statewide program that provides treatment for renal disease, shall administer a separate program to provide assistance for immunosuppressive pharmaceuticals and other services for other organ transplant patients. The Missouri kidney program shall establish guidelines and eligibility requirements and procedures, similar to those established to serve eligible end-stage renal disease patients, for other organ transplant patients to receive assistance pursuant to this section.

2. Every person who receives assistance as a new participant in the Missouri kidney program pursuant to this section shall pay the administrative costs associated with such person's participation in the program.

3. The Missouri kidney program shall coordinate efforts with the divisions of family services and medical services in the department of social services to provide the most efficient and cost-effective assistance to organ transplant patients.

4. From funds appropriated to provide assistance pursuant to this section, the priority shall be to provide pharmaceutical services. If other funds are available through the transplant program, other services for the treatment of organ transplant patients may be provided.

(L. 2001 H.B. 821)



Section 172.950 Confidentiality of donor records.

Confidentiality of donor records.

172.950. Notwithstanding any provision of law, the curators of the University of Missouri may close the following records as they relate to a donor or potential donor:

(1) Any credit report, banking information, or personal financial documents, including legal documents that are part of an estate plan that is provided to the institution by the donor or potential donor;

(2) Any tax return or other personal financial information that federal or Missouri taxing authorities are allowed or required to treat as confidential under the federal Internal Revenue Code, Missouri income tax statutes, or their respective implementing regulations.

(L. 2007 S.B. 389)






Chapter 173 Department of Higher Education

Section 173.003 Retirement and severance policies, uniformity requirement.

Retirement and severance policies, uniformity requirement.

173.003. Retirement, severance and associated salary continuance policies and plans of approved public institutions, as defined in section 173.205, shall be applied uniformly, consistently and fairly to all similarly situated officials and employees of such approved public institutions; and no employee or official shall be singled out for retirement or severance benefits which are inconsistent with the formally adopted policies and plans of such approved public institutions.

(L. 2000 H.B. 1808)

Effective 7-1-00



Section 173.005 Department of higher education created--agencies, divisions, transferred to department--coordinating board, appointment qualifications, terms, compensation, duties, advisory committee, members.

Department of higher education created--agencies, divisions, transferred to department--coordinating board, appointment qualifications, terms, compensation, duties, advisory committee, members.

173.005. 1. There is hereby created a "Department of Higher Education", and the division of higher education of the department of education is abolished and all its powers, duties, functions, personnel and property are transferred as provided by the Reorganization Act of 1974, Appendix B, RSMo.

2. The commission on higher education is abolished and all its powers, duties, personnel and property are transferred by type I transfer to the "Coordinating Board for Higher Education", which is hereby created, and the coordinating board shall be the head of the department. The coordinating board shall consist of nine members appointed by the governor with the advice and consent of the senate, and not more than five of its members shall be of the same political party. None of the members shall be engaged professionally as an educator or educational administrator with a public or private institution of higher education at the time appointed or during his term. Moreover, no person shall be appointed to the coordinating board who shall not be a citizen of the United States, and who shall not have been a resident of the state of Missouri two years next prior to appointment, and at least one but not more than two persons shall be appointed to said board from each congressional district. The term of service of a member of the coordinating board shall be six years and said members, while attending the meetings of the board, shall be reimbursed for their actual expenses. Notwithstanding any provision of law to the contrary, nothing in this section relating to a change in the composition and configuration of congressional districts in this state shall prohibit a member who is serving a term on August 28, 2011, from completing his or her term. The coordinating board may, in order to carry out the duties prescribed for it in subsections 1, 2, 3, 7, and 8 of this section, employ such professional, clerical and research personnel as may be necessary to assist it in performing those duties, but this staff shall not, in any fiscal year, exceed twenty-five full-time equivalent employees regardless of the source of funding. In addition to all other powers, duties and functions transferred to it, the coordinating board for higher education shall have the following duties and responsibilities:

(1) The coordinating board for higher education shall have approval of proposed new degree programs to be offered by the state institutions of higher education;

(2) The coordinating board for higher education may promote and encourage the development of cooperative agreements between Missouri public four-year institutions of higher education which do not offer graduate degrees and Missouri public four-year institutions of higher education which do offer graduate degrees for the purpose of offering graduate degree programs on campuses of those public four-year institutions of higher education which do not otherwise offer graduate degrees. Such agreements shall identify the obligations and duties of the parties, including assignment of administrative responsibility. Any diploma awarded for graduate degrees under such a cooperative agreement shall include the names of both institutions inscribed thereon. Any cooperative agreement in place as of August 28, 2003, shall require no further approval from the coordinating board for higher education. Any costs incurred with respect to the administrative provisions of this subdivision may be paid from state funds allocated to the institution assigned the administrative authority for the program. The provisions of this subdivision shall not be construed to invalidate the provisions of subdivision (1) of this subsection;

(3) In consultation with the heads of the institutions of higher education affected and against a background of carefully collected data on enrollment, physical facilities, manpower needs, institutional missions, the coordinating board for higher education shall establish guidelines for appropriation requests by those institutions of higher education; however, other provisions of the Reorganization Act of 1974 notwithstanding, all funds shall be appropriated by the general assembly to the governing board of each public four-year institution of higher education which shall prepare expenditure budgets for the institution;

(4) No new state-supported senior colleges or residence centers shall be established except as provided by law and with approval of the coordinating board for higher education;

(5) The coordinating board for higher education shall establish admission guidelines consistent with institutional missions;

(6) The coordinating board for higher education shall require all public two-year and four-year higher education institutions to replicate best practices in remediation identified by the coordinating board and institutions from research undertaken by regional educational laboratories, higher education research organizations, and similar organizations with expertise in the subject, and identify and reduce methods that have been found to be ineffective in preparing or retaining students or that delay students from enrollment in college-level courses;

(7) The coordinating board shall establish policies and procedures for institutional decisions relating to the residence status of students;

(8) The coordinating board shall establish guidelines to promote and facilitate the transfer of students between institutions of higher education within the state and, with the assistance of the committee on transfer and articulation, shall require all public two-year and four-year higher education institutions to create by July 1, 2014, a statewide core transfer library of at least twenty-five lower division courses across all institutions that are transferable among all public higher education institutions. The coordinating board shall establish policies and procedures to ensure such courses are accepted in transfer among public institutions and treated as equivalent to similar courses at the receiving institutions. The coordinating board shall develop a policy to foster reverse transfer for any student who has accumulated enough hours in combination with at least one public higher education institution in Missouri that offers an associate degree and one public four-year higher education institution in the prescribed courses sufficient to meet the public higher education institution's requirements to be awarded an associate degree. The department of elementary and secondary education shall maintain the alignment of the assessments found in section 160.518 and successor assessments with the competencies previously established under this subdivision for entry-level collegiate courses in English, mathematics, foreign language, sciences, and social sciences associated with an institution's general education core;

(9) The coordinating board shall collect the necessary information and develop comparable data for all institutions of higher education in the state. The coordinating board shall use this information to delineate the areas of competence of each of these institutions and for any other purposes deemed appropriate by the coordinating board;

(10) Compliance with requests from the coordinating board for institutional information and the other powers, duties and responsibilities, herein assigned to the coordinating board, shall be a prerequisite to the receipt of any funds which the coordinating board is responsible for administering;

(11) If any institution of higher education in this state, public or private, willfully fails or refuses to follow any lawful guideline, policy or procedure established or prescribed by the coordinating board, or knowingly deviates from any such guideline, or knowingly acts without coordinating board approval where such approval is required, or willfully fails to comply with any other lawful order of the coordinating board, the coordinating board may, after a public hearing, withhold or direct to be withheld from that institution any funds the disbursement of which is subject to the control of the coordinating board, or may remove the approval of the institution as an approved institution within the meaning of section 173.1102. If any such public institution willfully disregards board policy, the commissioner of higher education may order such institution to remit a fine in an amount not to exceed one percent of the institution's current fiscal year state operating appropriation to the board. The board shall hold such funds until such time that the institution, as determined by the commissioner of higher education, corrects the violation, at which time the board shall refund such amount to the institution. If the commissioner determines that the institution has not redressed the violation within one year, the fine amount shall be deposited into the general revenue fund, unless the institution appeals such decision to the full coordinating board, which shall have the authority to make a binding and final decision, by means of a majority vote, regarding the matter. However, nothing in this section shall prevent any institution of higher education in this state from presenting additional budget requests or from explaining or further clarifying its budget requests to the governor or the general assembly; and

(12) (a) As used in this subdivision, the term "out-of-state public institution of higher education" shall mean an education institution located outside of Missouri that:

a. Is controlled or administered directly by a public agency or political subdivision or is classified as a public institution by the state;

b. Receives appropriations for operating expenses directly or indirectly from a state other than Missouri;

c. Provides a postsecondary course of instruction at least six months in length leading to or directly creditable toward a degree or certificate;

d. Meets the standards for accreditation by an accrediting body recognized by the United States Department of Education or any successor agency; and

e. Permits faculty members to select textbooks without influence or pressure by any religious or sectarian source.

(b) No later than July 1, 2008, the coordinating board shall promulgate rules regarding:

a. The board's approval process of proposed new degree programs and course offerings by any out-of-state public institution of higher education seeking to offer degree programs or course work within the state of Missouri; and

b. The board's approval process of degree programs and courses offered by any out-of-state public institutions of higher education that, prior to July 1, 2008, were approved by the board to operate a school in compliance with the provisions of sections 173.600 to 173.618. The rules shall ensure that, as of July 1, 2008, all out-of-state public institutions seeking to offer degrees and courses within the state of Missouri are evaluated in a manner similar to Missouri public higher education institutions. Such out-of-state public institutions shall be held to standards no lower than the standards established by the coordinating board for program approval and the policy guidelines of the coordinating board for data collection, cooperation, and resolution of disputes between Missouri institutions of higher education under this section. Any such out-of-state public institutions of higher education wishing to continue operating within this state must be approved by the board under the rules promulgated under this subdivision. The coordinating board may charge and collect fees from out-of-state public institutions to cover the costs of reviewing and assuring the quality of programs offered by out-of-state public institutions. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(c) Nothing in this subdivision or in section 173.616 shall be construed or interpreted so that students attending an out-of-state public institution are considered to be attending a Missouri public institution of higher education for purposes of obtaining student financial assistance.

3. The coordinating board shall meet at least four times annually with an advisory committee who shall be notified in advance of such meetings. The coordinating board shall have exclusive voting privileges. The advisory committee shall consist of thirty-two members, who shall be the president or other chief administrative officer of the University of Missouri; the chancellor of each campus of the University of Missouri; the president of each state-supported four-year college or university, including Harris-Stowe State University, Missouri Southern State University, Missouri Western State University, and Lincoln University; the president of State Technical College of Missouri; the president or chancellor of each public community college district; and representatives of each of five accredited private institutions selected biennially, under the supervision of the coordinating board, by the presidents of all of the state's privately supported institutions; but always to include at least one representative from one privately supported community college, one privately supported four-year college, and one privately supported university. The conferences shall enable the committee to advise the coordinating board of the views of the institutions on matters within the purview of the coordinating board.

4. The University of Missouri, Lincoln University, and all other state-governed colleges and universities, chapters 172, 174, 175, and others, are transferred by type III transfers to the department of higher education subject to the provisions of subsection 2 of this section.

5. The state historical society, chapter 183, is transferred by type III transfer to the University of Missouri.

6. The state anatomical board, chapter 194, is transferred by type II transfer to the department of higher education.

7. All the powers, duties and functions vested in the division of public schools and state board of education relating to community college state aid and the supervision, formation of districts and all matters otherwise related to the state's relations with community college districts and matters pertaining to community colleges in public school districts, chapters 163, 178, and others, are transferred to the coordinating board for higher education by type I transfer. Provided, however, that all responsibility for administering the federal-state programs of vocational-technical education, except for the 1202a postsecondary educational amendments of 1972 program, shall remain with the department of elementary and secondary education. The department of elementary and secondary education and the coordinating board for higher education shall cooperate in developing the various plans for vocational-technical education; however, the ultimate responsibility will remain with the state board of education.

8. All the powers, duties, functions, and properties of the state poultry experiment station, chapter 262, are transferred by type I transfer to the University of Missouri, and the state poultry association and state poultry board are abolished. In the event the University of Missouri shall cease to use the real estate of the poultry experiment station for the purposes of research or shall declare the same surplus, all real estate shall revert to the governor of the state of Missouri and shall not be disposed of without legislative approval.

(L. 1973 1st. Ex. Sess. S.B. 1 § 13, A.L. 1983 S.B. 113 § 6, A.L. 1985 H.B. 675, A.L. 1999 H.B. 920, A.L. 2003 S.B. 55, A.L. 2005 S.B. 98, A.L. 2007 S.B. 389, A.L. 2010 H.B. 1965, A.L. 2011 H.B. 174, A.L. 2012 H.B. 1042, A.L. 2013 H.B. 673)

*Effective 7-01-14

Department of higher education created--agencies, divisions, transferred to department--coordinating board, appointment qualifications, terms, compensation, duties, advisory committee, members.

173.005. 1. There is hereby created a "Department of Higher Education", and the division of higher education of the department of education is abolished and all its powers, duties, functions, personnel and property are transferred as provided by the Reorganization Act of 1974, Appendix B, RSMo.

2. The commission on higher education is abolished and all its powers, duties, personnel and property are transferred by type I transfer to the "Coordinating Board for Higher Education", which is hereby created, and the coordinating board shall be the head of the department. The coordinating board shall consist of nine members appointed by the governor with the advice and consent of the senate, and not more than five of its members shall be of the same political party. None of the members shall be engaged professionally as an educator or educational administrator with a public or private institution of higher education at the time appointed or during his term. Moreover, no person shall be appointed to the coordinating board who shall not be a citizen of the United States, and who shall not have been a resident of the state of Missouri two years next prior to appointment, and at least one but not more than two persons shall be appointed to said board from each congressional district. The term of service of a member of the coordinating board shall be six years and said members, while attending the meetings of the board, shall be reimbursed for their actual expenses. Notwithstanding any provision of law to the contrary, nothing in this section relating to a change in the composition and configuration of congressional districts in this state shall prohibit a member who is serving a term on August 28, 2011, from completing his or her term. The coordinating board may, in order to carry out the duties prescribed for it in subsections 1, 2, 3, 7, and 8 of this section, employ such professional, clerical and research personnel as may be necessary to assist it in performing those duties, but this staff shall not, in any fiscal year, exceed twenty-five full-time equivalent employees regardless of the source of funding. In addition to all other powers, duties and functions transferred to it, the coordinating board for higher education shall have the following duties and responsibilities:

(1) The coordinating board for higher education shall have approval of proposed new degree programs to be offered by the state institutions of higher education;

(2) The coordinating board for higher education may promote and encourage the development of cooperative agreements between Missouri public four-year institutions of higher education which do not offer graduate degrees and Missouri public four-year institutions of higher education which do offer graduate degrees for the purpose of offering graduate degree programs on campuses of those public four-year institutions of higher education which do not otherwise offer graduate degrees. Such agreements shall identify the obligations and duties of the parties, including assignment of administrative responsibility. Any diploma awarded for graduate degrees under such a cooperative agreement shall include the names of both institutions inscribed thereon. Any cooperative agreement in place as of August 28, 2003, shall require no further approval from the coordinating board for higher education. Any costs incurred with respect to the administrative provisions of this subdivision may be paid from state funds allocated to the institution assigned the administrative authority for the program. The provisions of this subdivision shall not be construed to invalidate the provisions of subdivision (1) of this subsection;

(3) In consultation with the heads of the institutions of higher education affected and against a background of carefully collected data on enrollment, physical facilities, manpower needs, institutional missions, the coordinating board for higher education shall establish guidelines for appropriation requests by those institutions of higher education; however, other provisions of the Reorganization Act of 1974 notwithstanding, all funds shall be appropriated by the general assembly to the governing board of each public four-year institution of higher education which shall prepare expenditure budgets for the institution;

(4) No new state-supported senior colleges or residence centers shall be established except as provided by law and with approval of the coordinating board for higher education;

(5) The coordinating board for higher education shall establish admission guidelines consistent with institutional missions;

(6) The coordinating board for higher education shall require all public two-year and four-year higher education institutions to replicate best practices in remediation identified by the coordinating board and institutions from research undertaken by regional educational laboratories, higher education research organizations, and similar organizations with expertise in the subject, and identify and reduce methods that have been found to be ineffective in preparing or retaining students or that delay students from enrollment in college-level courses;

(7) The coordinating board shall establish policies and procedures for institutional decisions relating to the residence status of students;

(8) The coordinating board shall establish guidelines to promote and facilitate the transfer of students between institutions of higher education within the state and, with the assistance of the committee on transfer and articulation, shall require all public two-year and four-year higher education institutions to create by July 1, 2014, a statewide core transfer library of at least twenty-five lower division courses across all institutions that are transferable among all public higher education institutions. The coordinating board shall establish policies and procedures to ensure such courses are accepted in transfer among public institutions and treated as equivalent to similar courses at the receiving institutions. The coordinating board shall develop a policy to foster reverse transfer for any student who has accumulated enough hours in combination with at least one public higher education institution in Missouri that offers an associate degree and one public four-year higher education institution in the prescribed courses sufficient to meet the public higher education institution's requirements to be awarded an associate degree. The department of elementary and secondary education shall maintain the alignment of the assessments found in section 160.518 and successor assessments with the competencies previously established under this subdivision for entry-level collegiate courses in English, mathematics, foreign language, sciences, and social sciences associated with an institution's general education core;

(9) The coordinating board shall collect the necessary information and develop comparable data for all institutions of higher education in the state. The coordinating board shall use this information to delineate the areas of competence of each of these institutions and for any other purposes deemed appropriate by the coordinating board;

(10) Compliance with requests from the coordinating board for institutional information and the other powers, duties and responsibilities, herein assigned to the coordinating board, shall be a prerequisite to the receipt of any funds which the coordinating board is responsible for administering;

(11) If any institution of higher education in this state, public or private, willfully fails or refuses to follow any lawful guideline, policy or procedure established or prescribed by the coordinating board, or knowingly deviates from any such guideline, or knowingly acts without coordinating board approval where such approval is required, or willfully fails to comply with any other lawful order of the coordinating board, the coordinating board may, after a public hearing, withhold or direct to be withheld from that institution any funds the disbursement of which is subject to the control of the coordinating board, or may remove the approval of the institution as an approved institution within the meaning of section 173.1102. If any such public institution willfully disregards board policy, the commissioner of higher education may order such institution to remit a fine in an amount not to exceed one percent of the institution's current fiscal year state operating appropriation to the board. The board shall hold such funds until such time that the institution, as determined by the commissioner of higher education, corrects the violation, at which time the board shall refund such amount to the institution. If the commissioner determines that the institution has not redressed the violation within one year, the fine amount shall be deposited into the general revenue fund, unless the institution appeals such decision to the full coordinating board, which shall have the authority to make a binding and final decision, by means of a majority vote, regarding the matter. However, nothing in this section shall prevent any institution of higher education in this state from presenting additional budget requests or from explaining or further clarifying its budget requests to the governor or the general assembly; and

(12) (a) As used in this subdivision, the term "out-of-state public institution of higher education" shall mean an education institution located outside of Missouri that:

a. Is controlled or administered directly by a public agency or political subdivision or is classified as a public institution by the state;

b. Receives appropriations for operating expenses directly or indirectly from a state other than Missouri;

c. Provides a postsecondary course of instruction at least six months in length leading to or directly creditable toward a degree or certificate;

d. Meets the standards for accreditation by an accrediting body recognized by the United States Department of Education or any successor agency; and

e. Permits faculty members to select textbooks without influence or pressure by any religious or sectarian source.

(b) No later than July 1, 2008, the coordinating board shall promulgate rules regarding:

a. The board's approval process of proposed new degree programs and course offerings by any out-of-state public institution of higher education seeking to offer degree programs or course work within the state of Missouri; and

b. The board's approval process of degree programs and courses offered by any out-of-state public institutions of higher education that, prior to July 1, 2008, were approved by the board to operate a school in compliance with the provisions of sections 173.600 to 173.618. The rules shall ensure that, as of July 1, 2008, all out-of-state public institutions seeking to offer degrees and courses within the state of Missouri are evaluated in a manner similar to Missouri public higher education institutions. Such out-of-state public institutions shall be held to standards no lower than the standards established by the coordinating board for program approval and the policy guidelines of the coordinating board for data collection, cooperation, and resolution of disputes between Missouri institutions of higher education under this section. Any such out-of-state public institutions of higher education wishing to continue operating within this state must be approved by the board under the rules promulgated under this subdivision. The coordinating board may charge and collect fees from out-of-state public institutions to cover the costs of reviewing and assuring the quality of programs offered by out-of-state public institutions. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(c) Nothing in this subdivision or in section 173.616 shall be construed or interpreted so that students attending an out-of-state public institution are considered to be attending a Missouri public institution of higher education for purposes of obtaining student financial assistance.

3. The coordinating board shall meet at least four times annually with an advisory committee who shall be notified in advance of such meetings. The coordinating board shall have exclusive voting privileges. The advisory committee shall consist of thirty-two members, who shall be the president or other chief administrative officer of the University of Missouri; the chancellor of each campus of the University of Missouri; the president of each state-supported four-year college or university, including Harris-Stowe State University, Missouri Southern State University, Missouri Western State University, and Lincoln University; the president of Linn State Technical College; the president or chancellor of each public community college district; and representatives of each of five accredited private institutions selected biennially, under the supervision of the coordinating board, by the presidents of all of the state's privately supported institutions; but always to include at least one representative from one privately supported community college, one privately supported four-year college, and one privately supported university. The conferences shall enable the committee to advise the coordinating board of the views of the institutions on matters within the purview of the coordinating board.

4. The University of Missouri, Lincoln University, and all other state-governed colleges and universities, chapters 172, 174, 175, and others, are transferred by type III transfers to the department of higher education subject to the provisions of subsection 2 of this section.

5. The state historical society, chapter 183, is transferred by type III transfer to the University of Missouri.

6. The state anatomical board, chapter 194, is transferred by type II transfer to the department of higher education.

7. All the powers, duties and functions vested in the division of public schools and state board of education relating to community college state aid and the supervision, formation of districts and all matters otherwise related to the state's relations with community college districts and matters pertaining to community colleges in public school districts, chapters 163, 178, and others, are transferred to the coordinating board for higher education by type I transfer. Provided, however, that all responsibility for administering the federal-state programs of vocational-technical education, except for the 1202a postsecondary educational amendments of 1972 program, shall remain with the department of elementary and secondary education. The department of elementary and secondary education and the coordinating board for higher education shall cooperate in developing the various plans for vocational-technical education; however, the ultimate responsibility will remain with the state board of education.

8. All the powers, duties, functions, and properties of the state poultry experiment station, chapter 262, are transferred by type I transfer to the University of Missouri, and the state poultry association and state poultry board are abolished. In the event the University of Missouri shall cease to use the real estate of the poultry experiment station for the purposes of research or shall declare the same surplus, all real estate shall revert to the governor of the state of Missouri and shall not be disposed of without legislative approval.

(L. 1973 1st. Ex. Sess. S.B. 1 § 13, A.L. 1983 S.B. 113 § 6, A.L. 1985 H.B. 675, A.L. 1999 H.B. 920, A.L. 2003 S.B. 55, A.L. 2005 S.B. 98, A.L. 2007 S.B. 389, A.L. 2010 H.B. 1965, A.L. 2011 H.B. 174, A.L. 2012 H.B. 1042)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 173.007 Commissioner of education, appointment by board--compensation--powers--duties.

Commissioner of education, appointment by board--compensation--powers--duties.

173.007. The coordinating board for higher education shall appoint, and shall fix the powers, duties, and compensation within the limits of appropriations made for that purpose of, a commissioner of higher education, who shall be the chief administrative officer of the coordinating board.

(L. 1983 S.B. 113 § 173.085)



Section 173.020 Responsibilities of the coordinating board.

Responsibilities of the coordinating board.

173.020. The coordinating board for higher education (hereafter referred to as the coordinating board) shall have the responsibility, within the provisions of the Constitution of the state of Missouri, for:

(1) Conducting studies of population and enrollment trends affecting institutions of higher education in the state;

(2) Identifying higher education needs in the state in terms of the requirements and potential of the young people and in terms of labor force requirements for the development of commerce and industry, and of professional and public services;

(3) Developing arrangements for more effective and more economical specialization among institutions in types of education programs offered and students served, and for more effective coordination and mutual support among institutions in the utilization of facilities, faculty and other resources;

(4) Designing a coordinated plan for higher education in the state (hereafter referred to as the coordinated plan) and for subregions in the state, which shall be based on the studies indicated above and on such others as may be deemed relevant by the coordinating board.

(L. 1963 p. 350 § 2)

CROSS REFERENCES:

Attendance policies for board of curators of for University of Missouri, coordinating board's duty to develop, when, 172.010

Attendance polices for governing board of state colleges and universities, coordinating board's duty develop, when, 174.105



Section 173.030 Additional responsibilities.

Additional responsibilities.

173.030. The coordinating board, in addition, shall have responsibility, within the provisions of the constitution and the statutes of the state of Missouri, for:

(1) Requesting the governing boards of all state-supported institutions of higher education, and of major private institutions to submit to the coordinating board any proposed policy changes which would create additional institutions of higher education, additional residence centers, or major additions in degree and certificate programs, and make pertinent recommendations relating thereto;

(2) Recommending to the governing board of any institution of higher education in the state the development, consolidation, or elimination of programs, degree offerings, physical facilities or policy changes where that action is deemed by the coordinating board as in the best interests of the institutions themselves and/or the general requirements of the state. Recommendations shall be submitted to governing boards by twelve months preceding the term in which the action may take effect;

(3) Recommending to the governing boards of state-supported institutions of higher education, including public community colleges receiving state support, formulas to be employed in specifying plans for general operations, for development and expansion, and for requests for appropriations from the general assembly. Such recommendations will be submitted to the governing boards by April first of each year preceding a regular session of the general assembly of the state of Missouri;

(4) Promulgating rules to include selected off-campus instruction in public college and university appropriation recommendations where prior need has been established in areas designated by the coordinating board for higher education. Funding for such off-campus instruction shall be included in the appropriation recommendations, shall be determined by the general assembly and shall continue, within the amounts appropriated therefor, unless the general assembly disapproves the action by concurrent resolution;

(5) Coordinating reciprocal agreements between or among Missouri state institutions of higher education at the request of one or more of the institutions party to the agreement, and between or among Missouri state institutions of higher education and publicly supported higher education institutions located outside the state of Missouri at the request of any Missouri institution party to the agreement;

(6) Administering the nurse training incentive fund;

(7) Conducting, in consultation with each public four-year institution's governing board and the governing board of technical colleges and community colleges, a review every five years of the mission statements of the institutions comprising Missouri's system of public higher education. This review shall be based upon the needs of the citizens of the state as well as the requirements of business, industry, the professions and government. The purpose of this review shall be to ensure that Missouri's system of higher education is responsive to the state's needs and is focused, balanced, cost-effective, and characterized by programs of high quality as demonstrated by student performance and program outcomes. As a component of this review, each institution shall prepare, in a manner prescribed by the coordinating board, a mission implementation plan for the coordinating board's consideration and approval. If the coordinating board determines that an institution has qualified for a mission change or additional targeted resources pursuant to review conducted under this subdivision and subdivision (8) of this subsection, the coordinating board shall submit a report to the general assembly that outlines the proposed mission change or targeted state resources. No change of mission for an institution under this subdivision establishing a statewide mission shall become effective until the general assembly approves the proposed mission change by concurrent resolution, except for the institution defined pursuant to subdivision (1) of section 174.010, and has been approved by the coordinating board and the institutions for which the coordinating board has recommended a statewide mission prior to August 28, 1995. The effective date of any mission change under this subdivision shall be the first day of July immediately following the approval of the concurrent resolution by the general assembly as required under this subdivision, and shall be August 28, 1995, for any institution for which the coordinating board has recommended a statewide mission which has not yet been implemented on such date. Nothing in this subdivision shall preclude an institution from initiating a request to the coordinating board for a revision of its mission; and

(8) Reviewing applications from institutions seeking a statewide mission. Such institutions shall provide evidence to the coordinating board that they have the capacity to discharge successfully such a mission. Such evidence shall consist of the following:

(a) That the institution enrolls a representative cross-section of Missouri students. Examples of evidence for meeting this requirement which the institution may present include, but are not limited to, the following: enrolling at least forty percent of its Missouri resident, first-time degree-seeking freshmen from outside its historic statutory service region; enrolling its Missouri undergraduate students from at least eighty percent of all Missouri counties; or enrolling one or more groups of special population students such as minorities, economically disadvantaged, or physically disadvantaged from outside its historic statutory service region at rates exceeding state averages of such populations enrolled in the higher educational institutions of this state;

(b) That the institution offers one or more programs of unusual strength which respond to a specific statewide need. Examples of evidence of meeting this requirement which the institution may present include, but are not limited to, the following: receipt of national, discipline-specific accreditation when available; receipt of independent certification for meeting national or state standards or requirements when discipline-specific accreditation is not available; for occupationally specific programs, placement rates significantly higher than average; for programs for which state or national licensure is required or for which state or national licensure or registration is available on a voluntary basis, licensure or registration rates for graduates seeking such recognition significantly higher than average; or quality of program faculty as measured by the percentage holding terminal degrees, the percentage writing publications in professional journals or other appropriate media, and the percentage securing competitively awarded research grants which are higher than average;

(c) That the institution has a clearly articulated admission standard consistent with the provisions of subdivision (4) of subsection 2 of section 173.005 or section 174.130;

(d) That the institution is characterized by a focused academic environment which identifies specific but limited areas of academic emphasis at the undergraduate, and if appropriate, at the graduate and professional school levels, including the identification of programs to be continued, reduced, terminated or targeted for excellence. The institution shall, consistent with its focused academic environment, also have the demonstrable capacity to provide significant public service or research support that address statewide needs for constituencies beyond its historic statutory service region; and

(e) That the institution has adopted and maintains a program of continuous quality improvement, or the equivalent of such a program, and reports annually appropriate and verifiable measures of institutional accountability related to such program. Such measures shall include, but not be limited to, indicators of student achievement and institutional mission attainment such as percentage of students meeting institutional admission standards; success of remediation programs, if offered; student retention rate; student graduation rate; objective measures of student, alumni, and employer satisfaction; objective measures of student learning in general education and the major, including written and oral communication skills and critical thinking skills; percentage of students attending graduate or professional schools; student placement, licensure and professional registration rates when appropriate to a program's objectives; objective measures of successful attainment of statewide goals as may be expressed from time to time by the coordinating board or by the general assembly; and objective measures of faculty teaching effectiveness. In the development and evaluation of these institutional accountability reports, the coordinating board and institutions are expected to use multiple measures of success, including nationally developed and verified as well as locally developed and independently verified assessment instruments; however, preference shall be given to nationally developed instruments when they are available and if they are appropriate. Institutions which serve or seek to serve a statewide mission shall be judged to have met the prerequisites for such a mission when they demonstrate to the coordinating board that they have met the criteria described in this subdivision. As a component of this process, each institution shall prepare, in a manner prescribed by the coordinating board, a mission implementation plan for the coordinating board's consideration and approval.

(L. 1963 p. 350 § 3, A.L. 1988 H.B. 1456, A.L. 1990 H.B. 1429, A.L. 1995 S.B. 340)



Section 173.040 Reports to governor and general assembly, contents.

Reports to governor and general assembly, contents.

173.040. The coordinating board is directed to submit a written report to the governor or governor-elect at least forty-five days prior to the opening of each regular session of the general assembly and to submit the same report to the general assembly within five days after the opening of each regular session. The report shall include:

(1) A statement of the initial coordinated plan for higher education in Missouri, together with subsequent changes and implementations;

(2) A review of recent changes in enrollments and programs among institutions of higher education in the state;

(3) A review of requests and recommendations made by the coordinating board to institutions of higher education in accordance with section 173.030 and of the college's or university's response to requests and recommendations, including noncompliance therewith;

(4) The coordinating board's recommendations for development and coordination in state-supported higher education in the forthcoming biennium, within the context of the long-range coordinated plan;

(5) The coordinating board's budget recommendations for each state-supported college or university for the forthcoming biennium; and

(6) The campus-level data on student persistence and a description, including the basis of measurement, of progress towards implementing revised remediation, transfer, and retention practices under subdivisions (6) and (8) of subsection 2 of section 173.005.

(L. 1963 p. 350 § 4, A.L. 2012 H.B. 1042)



Section 173.050 Powers of coordinating board.

Powers of coordinating board.

173.050. The coordinating board for higher education shall be authorized to:

(1) Serve as the official state agency to plan for, define and recommend policies concerning the allocation of federal funds where such funds, according to provisions of federal legislation, are to be received and allocated through an official state agency;

(2) Apply for, receive, and utilize funds which may be available from private nonprofit foundations and from federal sources for research on higher education needs and problems in the state;

(3) Subcontract for research and planning services from individuals, colleges or universities, or nonprofit corporations.

(L. 1963 p. 350 § 5)



Section 173.051 Independent colleges and universities may provide programs or research, requirements--public colleges or universities development of new programs, duties.

Independent colleges and universities may provide programs or research, requirements--public colleges or universities development of new programs, duties.

173.051. 1. The coordinating board for higher education may submit requests for appropriations for the purposes of the coordinating board contracting with Missouri independent colleges and universities or publicly supported higher education institutions or coordinating agencies located outside the state of Missouri to provide professional or graduate programs of instruction for Missouri citizens or research services for the state of Missouri. At the time of submission for appropriations, the coordinating board shall demonstrate to the general assembly that the program or service fulfills a state manpower or research need that is not available in Missouri's public universities in the area in which such is located. Such agreements or contracts shall be entered into and approved as otherwise provided by law.

2. A Missouri independent college or university to be eligible to enter into such a contract shall be designated as an approved private institution as defined in the provisions of section 173.205. Publicly supported institutions of higher education located outside the state of Missouri shall possess the equivalent approval of what would be required if such institutions were located in this state.

3. Nothing in this section shall be construed so as to prohibit the coordinating board for higher education from approving the development of a new program of instruction at a public college or university if in the judgment of the coordinating board the development of a new program is in the best educational and fiscal interests of the state of Missouri.

(L. 1986 S.B. 630 § 1, A.L. 1988 H.B. 1456)



Section 173.081 Rules and regulations, promulgation procedure.

Rules and regulations, promulgation procedure.

173.081. The board may adopt rules as authorized in this chapter pursuant to the provisions of this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 S.B. 52 § 173.080, A.L. 1995 S.B. 3)



Section 173.091 Senior citizens' tuition exemption, qualifications, limitations, fee.

Senior citizens' tuition exemption, qualifications, limitations, fee.

173.091. 1. Any Missouri resident who is at least sixty-five years of age on or before August first of a school year and who possesses the qualifications set forth in this section shall be awarded a scholarship to a state educational institution, as the term is defined in section 176.010, of the person's choice. Such scholarship shall consist of an exemption from tuition at the institution attended. Persons seeking a scholarship pursuant to this section shall provide documentation of age to the institution attended and shall satisfy all other necessary entrance requirements of the school of their choice in order to be eligible to receive a scholarship.

2. Certification and eligibility for the tuition benefits provided under this section, including satisfaction of applicable entrance requirements, shall be determined by the chosen educational institution.

3. Each state educational institution shall determine the number of students who may receive the tuition benefit based on available class space after tuition-paying students have enrolled. No institution shall be required to provide tuition benefits to any person if the institution is already providing tuition benefits to at least as many students as the number of students established pursuant to this subsection.

4. If a recipient of a scholarship pursuant to this section is found no longer eligible for tuition benefits under this section by the institution while enrolled in a course of study, the scholarship shall be terminated on the date the member is found no longer eligible for tuition benefits.

5. A person receiving a scholarship pursuant to this section shall take all tuition-free courses on a noncredit basis and shall satisfy all course prerequisites of the institution.

6. An institution may charge a registration fee, not to exceed twenty-five dollars per semester, from any person receiving a scholarship at that institution pursuant to this section.

(L. 1998 H.B. 1694)

*(Transferred 2000; formerly 173.241)



Section 173.093 Limitations on awards of financial assistance.

Limitations on awards of financial assistance.

173.093. Actual awards of student assistance for students enrolled in approved public or private institutions of higher education in this state, as defined in section 173.1102, shall be reduced to ensure that no student receiving state need-based financial assistance shall receive financial assistance that exceeds the student's cost of attendance. Approved institutions shall comply with the provisions of this section and shall, upon request by the department of higher education, provide financial information to the department to determine compliance with the requirements of this section. An approved institution that has accepted state need-based financial assistance in excess of the cost of attendance as described in this section shall refund the excess to the coordinating board for higher education. For purposes of this section, "financial assistance" shall not include any student loans or any awards of financial assistance based solely on a student's academic performance.

(L. 2007 S.B. 389)



Section 173.095 Declaration of policy.

Declaration of policy.

173.095. In recognition of the role of education in modern society and its influence upon whether or not a citizen will beneficially contribute to his state and community by his talents and developed abilities, and in recognition that educational opportunity should not be limited by the financial means of the student, and in further recognition of the public purposes designated by the United States through the Higher Education Act of 1965, P.L. 89-329, as amended, and the National Vocational Student Loan Insurance Act of 1965, P.L. 89-287, the general assembly of the state of Missouri declares that state assistance to postsecondary students will benefit the state economically and culturally and is a public purpose of great importance.

(L. 1967 1st Ex. Sess. p. 894 § 1, A.L. 1978 H.B. 891)



Section 173.100 Definitions.

Definitions.

173.100. As used in sections 173.095 to 173.187 the following terms mean:

(1) "Board", the Missouri coordinating board for higher education;

(2) "Borrower", any person who has become legally obligated to repay a loan made under the student loan program or that person's guardian, trustee, estate, or other person legally responsible for defending against or satisfying borrower's obligations under the student loan program;

(3) "Department", the Missouri department of higher education;

(4) "Earnings", compensation paid or payable for personal services, whether denominated wages, salary, commission, bonus, or otherwise;

(5) "Eligible borrower", any person attending or the parent of a dependent attending an eligible institution;

(6) "Eligible institution", any institution of postsecondary education, including a university, college, vocational and technical school, and other postsecondary institution, which has been approved for purposes of participation in the Missouri student loan program by the department and the United States Secretary of Education;

(7) "Eligible lender", any bank, savings and loan association, credit union, insurance company, pension fund, eligible educational institution lender, or the department, or the federal Student Loan Marketing Association or other secondary market operation;

(8) "Employer", any person, partnership, association, corporation, institution, governmental body, unit or agency, school district or municipal corporation, or any other entity employing one or more persons for a salary, wage, commission or other compensation, or any self-employed borrower;

(9) "Fund", the state guaranty student loan fund;

(10) "LLR fund", the lender of last resort revolving fund established in section 173.187;

(11) "Program", the Missouri guaranteed student loan program.

(L. 1967 1st Ex. Sess. p. 894 § 2, A.L. 1978 H.B. 891, A.L. 1981 H.B. 326, A.L. 1988 H.B. 1456, A.L. 1994 S.B. 583)



Section 173.105 Board and department duties--required federal reports, submitted to whom.

Board and department duties--required federal reports, submitted to whom.

173.105. 1. The board shall determine the basic policies for the loan program and shall promulgate rules and regulations necessary to establish the loan program and to carry out the purposes of sections 173.095 to 173.180. The basic policies of the board and all rules and regulations promulgated pursuant to sections 173.095 to 173.180 shall be designed to encourage maximum involvement and participation by lenders and financial institutions in the student loan program. Lenders and financial institutions shall be encouraged by institutions of higher education to maximize the number of loans available to students. It shall be the responsibility of the coordinating board for higher education to establish guidelines and criteria for institutions of higher education for usage in maximizing the availability of student loans. The department shall be the administrative agency for the implementation of the program, and may employ such personnel as is necessary, in excess of the number provided in subsection 2 of section 6 of the omnibus state reorganization act of 1974, to administer the provisions of sections 173.095 to 173.230.

2. All reports relating to the program which are now or may hereafter be required by the federal government shall also be submitted to the director of the office of administration and to the senate and house appropriations committees.

(L. 1978 H.B. 891, A.L. 1981 H.B. 326, A.L. 1993 S.B. 52, A.L. 1994 S.B. 583)



Section 173.110 Department may guarantee student loans--subrogation--charges for guarantee--lender of last resort loans, origination--amount guaranteed, limit.

Department may guarantee student loans--subrogation--charges for guarantee--lender of last resort loans, origination--amount guaranteed, limit.

173.110. 1. The department is authorized to issue certificates of guarantee covering student loans by eligible lenders which meet the requirements of sections 173.095 to 173.180 and the regulations of the board adopted hereunder to eligible borrowers, and to pay from the fund to an eligible lender the amount established by federal law in the event the student defaults. Upon payment of the loss the department shall be subrogated to all the rights of the eligible lender.

2. The department shall charge for each guaranteed loan a special loan insurance premium established by federal law which shall be paid to the department by the borrower. Amounts so received shall be used by the department to pay the costs of administering the program and to guarantee student loans.

3. The department is authorized to originate loans, including lender of last resort loans. All moneys to originate loans, including lender of last resort loans, shall be paid from a fund established for that purpose, including the lender of last resort revolving fund created under section 173.187.

4. The total outstanding guaranteed loans shall at no time exceed an amount which, according to sound actuarial judgment as determined by the state auditor, can be guaranteed by the fund.

(L. 1967 1st Ex. Sess. p. 894 § 3, A.L. 1978 H.B. 891, A.L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.115 Defaulted loans--wage withholding orders, issued when, maximum amount, effect--statement of claim, rights of borrower--hearing, procedure, order to pay debt, judicial review--employer duties, liabilities, immune, when--discharge of employee prohibited when, penalty--service of process--rulemaking.

Defaulted loans--wage withholding orders, issued when, maximum amount, effect--statement of claim, rights of borrower--hearing, procedure, order to pay debt, judicial review--employer duties, liabilities, immune, when--discharge of employee prohibited when, penalty--service of process--rulemaking.

173.115. 1. After the department has paid a loss on a defaulted loan and has entered a statement of claim in which it determines and sets forth the existence, nature and amount of the money due it by the defaulting borrower and a proposed payment schedule, the department may issue an order directing any employer of the borrower to withhold or pay over to the department money due or to become due to the department.

2. Before issuing the order as provided in subsection 1 of this section, the department shall serve on the borrower the statement of claim and shall inform the borrower that the department intends to initiate proceedings to collect the debt through deductions from earnings. The department shall also provide a copy of this section or an explanation of the borrower's rights under this section.

3. The department shall provide the borrower with an opportunity to inspect and copy records related to the defaulted loans.

4. The department shall provide the borrower with the opportunity to enter into a written agreement with the department under terms agreeable to the department to establish a schedule for the repayment of the debt.

5. The department shall provide the borrower with the opportunity to have a hearing before an impartial hearing officer appointed by the department but who is not under the control or supervision of the board or department. The procedures for the hearing shall be the same as those for contested cases under chapter 536. Upon the borrower's filing of a request for a hearing in compliance with the rules of the board, the department shall stay the commencement of collection proceedings for the debt described in the statement of claim until the department issues an order provided for in subsection 6, 7, or 8, of this section.

6. At the earliest practicable date but not later than sixty days after the filing of the request for the hearing, the hearing officer shall file with the department his written decision which states specifically his findings in regard to those matters set forth in the department's statement of claim. The hearing officer shall also determine and include in his decision the terms of the repayment schedule which shall be the same as that set forth by the department in its statement of claim unless he finds no good cause to enter that schedule. Upon receipt of the hearing officer's decision, the department shall issue an order to pay debt which adopts the findings in the decision as to the existence, nature and amount of the debt and as to the repayment schedule.

7. When a borrower properly requests a hearing under the board's rules and when the hearing officer does not issue a decision within sixty days of the department's having received the request for the hearing, the department shall issue an order withdrawing the statement of claim and serve it upon the borrower with a copy of this subsection. After such an order is entered, the department shall not use the provisions of this section in regard to the loans set forth in the statement of claim, but may use any other remedy provided by law to recover the moneys owed the department. The order issued by the department shall not have the effect of precluding any other administrative or judicial tribunal from deciding any claim brought by the department or other party against the borrower or from deciding any factual or legal issue relevant to such claim.

8. When a borrower does not make a proper timely request for a hearing, the department may issue and serve on the borrower an order to pay debt which contains as its provisions the content of the statement of claim including the proposed repayment schedule.

9. The borrower may seek judicial review of any order to pay debt under sections 536.100 to 536.140.

10. Upon issuing an order to pay debt, but not less than thirty days after the statement of claim was served on the borrower, the department may issue an order to withhold earnings which directs any employer of the borrower to withhold and pay over to the department money due or to become due the borrower. The employer shall withhold from the earnings the amount specified in the order, except that the total amount withheld shall not exceed ten percent of the borrower's earnings after deduction from those earnings of any amount required by law to be withheld. When the borrower voluntarily makes a written request that money due or to become due him be withheld or applied to the debt or that more than the ten percent maximum be withheld from his earnings, the employer shall comply with that request as if so ordered by the department.

11. Subject to the provisions of section 454.505, an order to withhold earnings shall have the same force and effect in regard to the employer as any other garnishment.

12. No employer or other payor who complies with an order to withhold earnings shall be liable to the borrower, or to any other person claiming rights derived from the borrower, for wrongful withholding. An employer who fails or refuses to withhold or pay the amounts as ordered under this section shall be liable to the department in an amount equal to the amount which became due the department during the relevant period and which, under the order, should have been withheld and paid over.

13. An employer shall not discharge, refuse to hire or otherwise discipline an employee as a result of an order to withhold and pay over certain money authorized by this section. Any employer who does so is guilty of an infraction.

14. Service on the borrower or on the employer pursuant to this section or pursuant to rules promulgated under this section may be made on the borrower or employer, respectively or on other party in the manner provided for service of process in a civil action by a duly authorized process server appointed by the department, or by certified mail, return receipt requested, to the borrower's last known address or to the employer's address. The department may appoint any disinterested party, including, but not necessarily limited to, employees of the department, to serve such process. For purposes of this section, a borrower or an employer who does not accept receipt of service by certified mail or a borrower who has not provided the department his new or correct address is deemed to have been served as of the date on which the certified mail is mailed.

15. The board may promulgate rules to carry out the provisions of this section, including, but not limited to, rules pertaining to proceedings before the hearing officer and before the department and rules pertaining to procedures to be followed by employers to comply with the order to withhold and pay over earnings.

(L. 1988 H.B. 1456)



Section 173.120 State guaranty student loan fund established--purpose--no transfers from fund, exception--appropriations not to lapse.

State guaranty student loan fund established--purpose--no transfers from fund, exception--appropriations not to lapse.

173.120. 1. The "State Guaranty Student Loan Fund" is established and shall consist of money appropriated to it by the general assembly, charges, gifts, grants and bequests from federal, private or other sources made for the purpose of assisting students in financing their education. Notwithstanding the provisions of section 33.080, no portion of the fund shall be transferred to the general revenue fund, except that in appropriations made for the fiscal year beginning July 1, 1982, the general assembly shall transfer six hundred thousand dollars from the fund to the general revenue fund, and any appropriation made to the fund shall not lapse, but the board shall hold the fund in the same manner as the curators of the University of Missouri and the other state educational institutions are directed to hold funds not subject to lapse or transfer.

2. All moneys recovered by the department for payments made on previously defaulted guaranteed loans shall be paid promptly into the state treasury and credited to the fund.

3. The fund shall be administered by the department.

(L. 1967 1st Ex. Sess. p. 894 § 4, A.L. 1978 H.B. 891, A.L. 1982 S.B. 831)

Effective 4-30-82

CROSS REFERENCE:

State guaranty student loan fund abolished subject to exemption, 33.571



Section 173.125 Dispute resolution requirements.

Dispute resolution requirements.

173.125. As a condition of receiving state funds, every public institution of higher education shall agree to submit to binding dispute resolution with regard to disputes among public institutions of higher education that involve jurisdictional boundaries or the use or expenditure of any state resources whatsoever, as determined by the coordinating board. In all cases, the arbitrator shall be the commissioner of higher education or his or her designee, whose decision shall be binding on all parties. Any institution aggrieved by a decision of the commissioner may appeal such decision, in which instance the case shall be reviewed by the full coordinating board, at which time the full coordinating board shall have the authority to make a binding and final decision, by means of a majority vote, regarding the matter.

(L. 2007 S.B. 389)



Section 173.130 Funds not currently needed may be invested, how.

Funds not currently needed may be invested, how.

173.130. Moneys in the fund, both unobligated and obligated as a reserve, which in the judgment of the board are not currently needed for the payment of defaults of guaranteed loans, may be invested by the state treasurer, and any income therefrom shall be deposited to the credit of the fund.

(L. 1967 1st Ex. Sess. p. 894 § 5, A.L. 1978 H.B. 891)



Section 173.141 Authorized actions of the board.

Authorized actions of the board.

173.141. The board may:

(1) Enter into agreements with and receive grants from the United States government in connection with federal programs of assistance to students of postsecondary education;

(2) Contract with public agencies or private persons or organizations for the purpose of carrying out the administrative functions imposed upon it by sections 173.095 to 173.180;

(3) Call upon agencies of the state which have actuarial or financial expertise for consultation and advice, and upon any agency of the state for assistance in the location of delinquent borrowers.

(L. 1981 H.B. 326)



Section 173.150 Recovery of loans.

Recovery of loans.

173.150. The board, by rules and regulations, shall determine the policy of collections and recovery of loans, including the use of private collection agencies or assigning loans to the United States Secretary of Education. Pursuant to the rules and regulations of the board the department may institute action to recover any amount due the program in any loan transaction, use private collection agencies, or otherwise carry out the policy set by the board.

(L. 1967 1st Ex. Sess. p. 894 § 7, A.L. 1978 H.B. 891, A.L. 1994 S.B. 583)



Section 173.160 Standards of eligibility for loans.

Standards of eligibility for loans.

173.160. The board shall adopt and promulgate regulations establishing standards for determining eligible institutions, eligible lenders, and eligible borrowers under sections 173.095 to 173.180. These standards shall include, but are not limited to, the following:

(1) The student's enrollment in an eligible institution, where his good standing and workload meet the criteria of the institution;

(2) The total guaranteed loans made to a student for one academic year;

(3) The aggregate insured unpaid principal of all guaranteed loans made to any student;

(4) The loans received by the student other than those guaranteed under the provisions of sections 173.095 to 173.180;

(5) The need of the student for the loan;

(6) The proportion of guaranteed outstanding student loans in default or potential default status from individual institutions or lenders;

(7) The percentage of the enrolled students at an institution who have guaranteed student loans and then withdraw; and

(8) The proportion of students at an institution having received guaranteed loans.

(L. 1967 1st Ex. Sess. p. 894 § 8, A.L. 1978 H.B. 891, A.L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.170 Standards of eligibility of loan agreements--discrimination prohibited.

Standards of eligibility of loan agreements--discrimination prohibited.

173.170. 1. The board shall adopt regulations establishing standards for determining eligibility of loan agreements to be guaranteed under the provisions of sections 173.095 to 173.180. The regulations shall provide for, but shall not be limited to, the following:

(1) The requirement or nonrequirement of security or endorsement;

(2) The manner and time of repayment of the principal and interest;

(3) The maximum rate of interest;

(4) The right of the borrower to accelerate payments without penalty;

(5) The amount of the guarantee charge;

(6) The effective period of the guarantee;

(7) The percent of the loan covered by the guarantee;

(8) The assignability of loans by the lender;

(9) Procedures in the event of default by the borrower;

(10) The due diligence effort on the part of lenders for collection of guaranteed loans;

(11) Collection assistance and supplemental preclaims assistance to be provided to lenders; and

(12) The extension of the guarantee in consideration of eligible deferments or forbearances.

2. The eligibility of any person for a student loan under the provisions of sections 173.095 to 173.180 shall not be determined or otherwise affected by any considerations of that person's race, religion, sex, creed, color, location of residence, or choice of eligible institution.

(L. 1967 1st Ex. Sess. p. 894 § 10, A.L. 1978 H.B. 891, A.L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.180 Filing of regulations.

Filing of regulations.

173.180. The regulations of the board for the program shall be filed with the secretary of state as provided by statute before they shall become effective.

(L. 1967 1st Ex. Sess. p. 894 § 10, A.L. 1978 H.B. 891)



Section 173.186 Guarantors of student loans, eligibility requirements.

Guarantors of student loans, eligibility requirements.

173.186. 1. Independent or private guarantors of student loans of Missouri residents attending Missouri postsecondary educational institutions shall be subject to the following provisions in order to be eligible to guaranty such loans:

(1) No such loan shall be guaranteed for attendance at a correspondence school, at a school which has been suspended or terminated from eligibility for the Missouri guaranteed student loan program by the Missouri guaranty agency, at a school which is not designated as an eligible institution for the Missouri guaranteed student loan program by the Missouri guaranty agency or at a school which has been designated as an eligible institution but does not participate;

(2) Each such guarantor of student loans shall file an annual report by each August fifteenth with the Missouri coordinating board for higher education giving, for the immediately preceding period of July first through June thirtieth and for each month therein and for each Missouri postsecondary institution attended by Missouri residents for which loans were guaranteed, the total number of loans guaranteed and the total dollar amount of such loans;

(3) The coordinating board for higher education shall develop and promulgate rules pursuant to and shall administer the provisions of these requirements. The coordinating board shall take reasonable action to identify and notify affected guaranty agencies, lenders and postsecondary educational institutions.

(L. 1986 H.B. 1356 § 2 subsec. 1)



Section 173.187 Lender of last resort revolving fund, established, administration.

Lender of last resort revolving fund, established, administration.

173.187. 1. The "Lender of Last Resort Revolving Fund" is hereby established in the state treasury and shall consist of funds received from the United States Secretary of Education, charges, gifts, grants, and bequests from federal, private or other sources made for the purpose of assisting students in financing their education. No portion of the fund shall be transferred to the general revenue fund.

2. The fund shall be administered by the program.

(L. 1994 S.B. 583)



Section 173.196 Business firm may make donation to higher education scholarship donation fund, tax credit--amount of credit, limitations, carry-over, transfer--use of fund--tax credits prohibited, when.

Business firm may make donation to higher education scholarship donation fund, tax credit--amount of credit, limitations, carry-over, transfer--use of fund--tax credits prohibited, when.

173.196. 1. Any business firm, as defined in section 32.105, may make a donation to the "Missouri Higher Education Scholarship Donation Fund", which is hereby created in the state treasury. A donating business firm shall receive a tax credit as provided in this section equal to fifty percent of the amount of the donation, except that tax credits shall be awarded each fiscal year in the order donations are received and the amount of tax credits authorized shall total no more than two hundred and fifty thousand dollars for each fiscal year.

2. The department of revenue shall grant tax credits approved under this section which shall be applied in the order specified in subsection 1 of section 32.115 until used. The tax credits provided under this section shall be refundable, and any tax credit not used in the fiscal year in which approved may be carried over the next five succeeding calendar or fiscal years until the full credit has been claimed. Notwithstanding any other law to the contrary, any tax credits granted under this section may be assigned, transferred, sold, or otherwise conveyed without consent or approval. Such taxpayer, hereinafter the assignor for purposes of this section, may sell, assign, exchange, or otherwise transfer earned tax credits:

(1) For no less than seventy-five percent of the par value of such credits; and

(2) In an amount not to exceed one hundred percent of annual earned credits.

3. No tax credit authorized under this section may be applied against any tax applied in a tax year beginning prior to January 1, 1995.

4. All revenues credited to the fund shall be used, subject to appropriations, to provide scholarships authorized under sections 173.197 to 173.199, and for no other purpose.

5. For all tax years beginning on or after January 1, 2005, no tax credits shall be authorized, awarded, or issued to any person or entity claiming any tax credit under this section.

(L. 1994 H.B. 1248 & 1048 § 17, A.L. 2004 S.B. 1099, A.L. 2007 1st Ex. Sess. H.B. 1)

Effective 11-28-07



Section 173.197 Higher education scholarship program, findings, declaration, purpose.

Higher education scholarship program, findings, declaration, purpose.

173.197. Sections 173.197 to 173.199 shall be known and may be cited as the "Higher Education Scholarship Program". The general assembly hereby finds and declares that Missouri citizens should be encouraged to pursue academic disciplines necessary for the future economic well-being of this state to maintain competitiveness in a global economy; therefore, the purpose of sections 173.197 to 173.199 is to increase the number of students pursuing and receiving undergraduate degrees in mathematics, science, and foreign languages, and to increase the number of students pursuing and receiving graduate degrees in mathematics, science, engineering and foreign languages, by offering scholarships and fellowships as incentives to pursue such disciplines.

(L. 1993 H.B. 566 § 14)



Section 173.232 Urban flight and rural needs scholarship program established--eligible student defined--teaching requirements for recipients--fund established.

Urban flight and rural needs scholarship program established--eligible student defined--teaching requirements for recipients--fund established.

173.232. 1. There is hereby established the "Urban Flight and Rural Needs Scholarship Program", which shall be administered by the department of elementary and secondary education. The program shall, upon appropriation, provide scholarships, subject to the eligibility criteria enumerated in this section, for eligible students who enter a teacher education program and make a commitment to teach as a condition of receiving such scholarship.

2. Subject to appropriation, each year the department of elementary and secondary education shall make available to eligible students up to one hundred four-year urban flight and rural needs scholarships in an amount that encompasses one hundred percent of the total cost of eligible students' tuition and fees at a four-year college or university located in Missouri. Such amount shall be paid by funds appropriated to the department.

3. As used in this section, the term "eligible student" shall mean an individual who:

(1) Is a United States citizen and a Missouri resident who attended a Missouri high school;

(2) Enters and makes a commitment to pursue a teacher education program approved by the department of elementary and secondary education and offered by a four-year college or university located in Missouri;

(3) Signs an agreement with the department of elementary and secondary education in which the recipient agrees to teach in a Missouri public school, the population of which includes a higher-than-average "at-risk student population", as such term shall be defined by the department of elementary and secondary education, for two years for every one year the recipient received the urban flight and rural needs scholarship;

(4) Has graduated from high school with a cumulative grade point average of at least two and one-half on a four-point scale or equivalent;

(5) Maintains a cumulative grade point average of at least two and one-half on a four-point scale or equivalent.

4. If the number of applicants exceeds the number of scholarships or revenues available, the department of elementary and secondary education may consider the financial needs of the applicant.

5. The scholarships provided in this section shall be available to otherwise eligible students who either:

(1) Are currently enrolled in a community college and make a commitment to pursue a teacher education program approved by the department of elementary and secondary education and offered by a four-year college or university located in Missouri; or

(2) Have completed their baccalaureate degree and agree to enter a teacher education program and make a commitment to pursue a teacher education program approved by the department of elementary and secondary education and offered by a four-year college or university located in Missouri.

6. Every eligible student receiving scholarships under this section shall teach in an elementary or secondary public school in Missouri as provided in subdivision (3) of subsection 3 of this section. The student shall teach for a period of two years for every one year he or she received an urban flight and rural needs scholarship; otherwise, the scholarship shall be treated as a loan to the eligible student, and interest at the rate of nine and one-half percent per year shall be charged on the unpaid balance of the amount received from the date the eligible student ceases to teach until the amount received is paid back to the state. In order to provide for the servicing of such loans, the department of elementary and secondary education may sell such loans to the higher education loan authority of the state of Missouri created pursuant to sections 173.350 to 173.445. For each year the student teaches, up to eight years, one-eighth of the amount received pursuant to this section shall be applied against the total amount received and shall not be subject to the repayment requirement of this section; provided that twenty-five percent of such amount, not subject to repayment, shall be repaid by the local school district to the department. The department of elementary and secondary education shall have the power to and shall defer interest and principal payments under certain circumstances, which shall include, but need not be limited to, the enrollment in a graduate program or service in any branch of the Armed Forces of the United States.

7. There is hereby established in the state treasury a fund to be known as the "Urban Flight and Rural Needs Scholarship Program Fund", which shall consist of all moneys that may be appropriated to it by the general assembly, and in addition may include any gifts, contributions, grants, or bequests received from federal, state, private, or other sources. The fund shall be administered by the department of elementary and secondary education. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not be transferred to the credit of the general revenue fund at the end of the biennium. Interest and moneys earned on the fund shall be credited to the fund. Moneys in the fund shall be used solely for the purpose of awarding scholarships under the provisions of this section.

(L. 2006 S.B. 980)



Section 173.234 Definitions--grants to be awarded, when, duration--duties of the board--rulemaking authority--eligibility criteria--sunset provision.

Definitions--grants to be awarded, when, duration--duties of the board--rulemaking authority--eligibility criteria--sunset provision.

173.234. 1. As used in this section, unless the context clearly requires otherwise, the following terms mean:

(1) "Board", the coordinating board for higher education;

(2) "Books", any books required for any course for which tuition was paid by a grant awarded under this section;

(3) "Eligible student", the natural, adopted, or stepchild of a qualifying military member, who is less than twenty-five years of age and who was a dependent of a qualifying military member at the time of death or injury, or the spouse of a qualifying military member which was the spouse of a veteran at the time of death or injury;

(4) "Grant", the veteran's survivors grant as established in this section;

(5) "Institution of postsecondary education", any approved Missouri public institution of postsecondary education, as defined in subdivision (3) of section 173.1102;

(6) "Qualifying military member", any member of the military of the United States, whether active duty, reserve, or National Guard, who served in the military after September 11, 2001, during time of war and for whom the following criteria apply:

(a) A veteran was a Missouri resident when first entering the military service or at the time of death or injury;

(b) A veteran died or was injured as a result of combat action or a veteran's death or injury was certified by the Department of Veterans' Affairs medical authority to be attributable to an illness or accident that occurred while serving in combat, or became eighty percent disabled as a result of injuries or accidents sustained in combat action after September 11, 2001; and

(c) "Combat veteran", a Missouri resident who is discharged for active duty service having served since September 11, 2001, and received a DD214 in a geographic area entitled to receive combat pay tax exclusion exemption, hazardous duty pay, or imminent danger pay, or hostile fire pay;

(7) "Survivor", an eligible student of a qualifying military member;

(8) "Tuition", any tuition or incidental fee, or both, charged by an institution of postsecondary education for attendance at the institution by a student as a resident of this state. The tuition grant shall not exceed the amount of tuition charged a Missouri resident at the University of Missouri-Columbia for attendance.

2. Within the limits of the amounts appropriated therefor, the coordinating board for higher education shall award annually up to twenty-five grants to survivors of qualifying military members to attend institutions of postsecondary education in this state, which shall continue to be awarded annually to eligible recipients as long as the recipient achieves and maintains a cumulative grade point average of at least two and one-half on a four-point scale, or its equivalent. If the waiting list of eligible survivors exceeds fifty, the coordinating board may petition the general assembly to expand the quota. If the quota is not expanded, then the eligibility of survivors on the waiting list shall be extended.

3. A survivor may receive a grant under this section only so long as the survivor is enrolled in a program leading to a certificate, or an associate or baccalaureate degree. In no event shall a survivor receive a grant beyond the completion of the first baccalaureate degree, regardless of age.

4. The coordinating board for higher education shall:

(1) Promulgate all necessary rules and regulations for the implementation of this section; and

(2) Provide the forms and determine the procedures necessary for a survivor to apply for and receive a grant under this section.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

6. In order to be eligible to receive a grant under this section, a survivor shall be certified as eligible by the Missouri veterans' commission.

7. A survivor who is enrolled or has been accepted for enrollment as an undergraduate postsecondary student at an approved institution of postsecondary education, and who is selected to receive a grant under this section, shall receive the following:

(1) An amount not to exceed the actual tuition charged at the approved institution of postsecondary education where the survivor is enrolled or accepted for enrollment;

(2) An allowance of up to two thousand dollars per semester for room and board; and

(3) The actual cost of books, up to a maximum of five hundred dollars per semester.

8. A survivor who is a recipient of a grant may transfer from one approved public institution of postsecondary education to another without losing his or her entitlement under this section. The board shall make necessary adjustments in the amount of the grant. If a grant recipient at any time withdraws from the institution of postsecondary education so that under the rules and regulations of that institution he or she is entitled to a refund of any tuition, fees, room and board, books, or other charges, the institution shall pay the portion of the refund to which he or she is entitled attributable to the grant for that semester or similar grading period to the board.

9. If a survivor is granted financial assistance under any other student aid program, public or private, the full amount of such aid shall be reported to the board by the institution and the eligible survivor.

10. Nothing in this section shall be construed as a promise or guarantee that a person will be admitted to an institution of postsecondary education or to a particular institution of postsecondary education, will be allowed to continue to attend an institution of postsecondary education after having been admitted, or will be graduated from an institution of postsecondary education.

11. The benefits conferred by this section shall be available to any academically eligible student of a qualifying military member. Surviving children who are eligible shall be permitted to apply for full benefits conferred by this section until they reach twenty-five years of age.

12. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall sunset automatically six years after August 28, 2008, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall sunset automatically twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2008 H.B. 1678, A.L. 2009 H.B. 427)

Sunset date 8-28-14

Termination date 9-01-15



Section 173.236 Survivors of Vietnam veterans scholarship program--eligibility--coordinating board, powers and duties--amount--transfer, withdrawal--expiration date.

Survivors of Vietnam veterans scholarship program--eligibility--coordinating board, powers and duties--amount--transfer, withdrawal--expiration date.

173.236. 1. As used in this section, unless the context clearly requires otherwise, the following terms mean:

(1) "Board", the coordinating board for higher education;

(2) "Grant", the Vietnam veteran's survivors grant as established in this section;

(3) "Institution of postsecondary education", any approved public or private institution as defined in section 173.205;

(4) "Survivor", a child or spouse of a Vietnam veteran as defined in this section;

(5) "Tuition", any tuition or incidental fee or both charged by an institution of postsecondary education, as defined in this section, for attendance at the institution by a student as a resident of this state;

(6) "Vietnam veteran", a person who served in the military in Vietnam or the war zone in Southeast Asia and to whom the following criteria shall apply:

(a) The veteran was a Missouri resident when first entering the military service and at the time of death;

(b) The veteran's death was attributable to illness that could possibly be a result of exposure to toxic chemicals during the Vietnam Conflict; and

(c) The veteran served in the Vietnam theater between 1961 and 1972.

2. Within the limits of the amounts appropriated therefor, the coordinating board for higher education shall award annually up to twelve grants to survivors of Vietnam veterans to attend institutions of postsecondary education in this state. If the waiting list of eligible survivors exceeds fifty, the coordinating board may petition the general assembly to expand the quota. If the quota is not expanded the eligibility of survivors on the waiting list shall be extended.

3. A survivor may receive a grant pursuant to this section only so long as the survivor is enrolled in a program leading to a certificate, or an associate or baccalaureate degree. In no event shall a survivor receive a grant beyond the completion of the first baccalaureate degree, regardless of age. No survivor shall receive more than one hundred percent of tuition when combined with similar funds made available to such survivor.

4. The coordinating board for higher education shall:

(1) Promulgate all necessary rules and regulations for the implementation of this section;

(2) Determine minimum standards of performance in order for a survivor to remain eligible to receive a grant under this program;

(3) Make available on behalf of a survivor an amount toward the survivor's tuition which is equal to the grant to which the survivor is entitled under the provisions of this section;

(4) Provide the forms and determine the procedures necessary for a survivor to apply for and receive a grant under this program.

5. In order to be eligible to receive a grant pursuant to this section, a survivor shall be certified as eligible by a Missouri state veterans service officer. Such certification shall be made upon qualified medical certification by a Veterans Administration medical authority that exposure to toxic chemicals contributed to or was the cause of death of the veteran, as defined in subsection 1 of this section.

6. A survivor who is enrolled or has been accepted for enrollment as an undergraduate postsecondary student at an approved institution of postsecondary education shall receive a grant in an amount not to exceed the least of the following:

(1) The actual tuition, as defined in this section, charged at an approved institution where the child is enrolled or accepted for enrollment; or

(2) The average amount of tuition charged a Missouri resident at the institutions identified in section 174.020* for attendance as a full-time student, as defined in section 173.205.

7. A survivor who is a recipient of a grant may transfer from one approved public or private institution of postsecondary education to another without losing his entitlement under this section. The board shall make necessary adjustments in the amount of the grant. If a grant recipient at any time withdraws from the institution of postsecondary education so that under the rules and regulations of that institution he is entitled to a refund of any tuition, fees, or other charges, the institution shall pay the portion of the refund to which he is entitled attributable to the grant for that semester or similar grading period to the board.

8. If a survivor is granted financial assistance under any other student aid program, public or private, the full amount of such aid shall be reported to the board by the institution and the eligible survivor.

9. Nothing in this section shall be construed as a promise or guarantee that a person will be admitted to an institution of postsecondary education or to a particular institution of postsecondary education, will be allowed to continue to attend an institution of postsecondary education after having been admitted, or will be graduated from an institution of postsecondary education.

10. The benefits conferred by this section shall be available to any academically qualified surviving children and spouses of Vietnam veterans as defined in subsection 1 of this section, regardless of the survivor's age, until December 31, 1995. After December 31, 1995, the benefits conferred by this section shall not be available to such persons who are twenty-five years of age or older, except spouses will remain eligible until the fifth anniversary after the death of the veteran.

11. This section shall expire on December 31, 2015.

(L. 1991 H.B. 51, et al. § 3)

Expires 12-31-15

*Original rolls contain "section 174.030".



Section 173.239 National Guard member educational assistance grant, qualifications--limits--administration.

National Guard member educational assistance grant, qualifications--limits--administration.

173.239. 1. Any member of the Missouri National Guard who possesses the qualifications set forth in this section may be awarded an educational assistance grant to an approved public institution or an approved private institution, as those terms are defined in either section 173.205 or section 173.778, of his or her choice while he or she is a member of the Missouri National Guard. Funding for educational assistance pursuant to this section may be requested annually in the budget of the Missouri National Guard. Educational assistance provided pursuant to this section shall not exceed funds appropriated for that purpose.

2. Educational assistance provided under this section shall not exceed the least of the following:

(1) The actual tuition, as defined in section 173.260, charged at an approved institution where the individual is enrolled or accepted for enrollment; or

(2) The amount of tuition charged a Missouri resident at the University of Missouri for attendance;

(3) The grants provided under this section may be prorated subject to appropriations in an amount no less than fifty percent of the limits set forth in this section.

3. A member of the Missouri National Guard seeking educational assistance pursuant to this section shall provide a certificate of satisfactory service of his or her Missouri National Guard duties from his or her commanding officer and shall possess all other necessary entrance requirements of the school of his or her choice and shall maintain a cumulative grade point average (GPA) of at least two point five on a four point scale, or the equivalent on another scale approved by the program administrator, while attending the approved public or private institution.

4. If the grade point average of a member who is receiving educational assistance pursuant to this section falls below two point five on a four point scale, or the equivalent on another scale, such member shall retain the educational assistance and shall be placed on probation under the educational assistance program. Failure to achieve a current grade point average of at least two point five on a four point scale or the equivalent on another scale for future semesters or equivalent academic terms shall result in termination of the scholarship effective as of the next academic term. The member shall be removed from probation status upon achieving a cumulative grade point average of two point five on a four point scale or the equivalent on another scale.

5. If a recipient of educational assistance pursuant to this section ceases to maintain their active military affiliation while enrolled in an academic semester or term for any reason except death, disability, or medical disqualification the educational assistance shall be terminated and the recipient shall repay any amounts awarded for the academic semester or term.

6. Applicants for educational assistance pursuant to this section shall meet the qualifications established by section 173.215, except the provisions of subdivisions (2) and (4) of subsection 1 of section 173.215, and shall be qualified, full-time or part-time students.

7. The educational assistance program established pursuant to this section shall be administered by the office of the adjutant general of the Missouri National Guard. The Missouri National Guard shall establish guidelines for equitable administrative distribution of educational assistance.

(L. 1994 S.B. 583 § 1, A.L. 1995 S.B. 385, A.L. 1998 H.B. 1519 & 1165, A.L. 2000 S.B. 961, A.L. 2005 H.B. 437, A.L. 2006 S.B. 701 & 948)

CROSS REFERENCE:

Missouri National Guard trust fund, disbursements for scholarships, when, 41.214



Section 173.240 Program established--fund created--purpose--administration--rulemaking authority--advisory committee created, members, duties.

Program established--fund created--purpose--administration--rulemaking authority--advisory committee created, members, duties.

173.240. 1. There is hereby established within the department of higher education a "Minority and Underrepresented Environmental Literacy Program". The department of higher education, hereafter referred to as the department, may award scholarships to minority and underrepresented students to pursue environmentally related courses of study. The scholarships shall be administered by the department recruitment and retention program under the supervision of the minority environmental literacy advisory committee established under this section. Those ethnic groups which are most severely underrepresented, as determined by data gathered and maintained by the National Academy of Sciences, shall receive priority in annual selection.

2. For the purpose of increasing the number of minority and underrepresented students, as determined by the National Academy of Sciences, who are enrolled in environmentally related courses of study, there is hereby created a "Recruitment and Retention Scholarship Fund". Any unexpended balance in the recruitment and retention scholarship fund shall not be subject to biennial transfer under the provisions of section 33.080. All interest earned on funds in the recruitment and retention scholarship fund shall accrue to the fund.

3. The general assembly may appropriate funds to the department for the purpose of funding scholarships as authorized by this section. Such funds shall be from general revenue, special fees administered by the department, federal funding sources, gifts, or donations, provided that such funds may be used for this purpose. All sums received for this purpose shall be placed in the state treasury and credited to the recruitment and retention scholarship fund.

4. The department shall accept, receive and administer grants or other funds, gifts, or donations from the public and individuals, including the federal government, for the purpose of funding scholarships under this section. Such funds shall be deposited in the recruitment and retention scholarship fund.

5. The department shall promulgate rules to administer the scholarship program, which shall include qualifications, application forms, annual filing deadlines, and scholarship amounts. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

6. The scholarship program shall be directed toward students in the following areas of study:

(1) Engineering students pursuing an environmental course of study through undergraduate and graduate degrees in civil, chemical, mechanical, environmental, or biological engineering;

(2) Environmental sciences students pursuing undergraduate and graduate degrees in geology, biology, wildlife management, planning, natural resources, or a closely related course of study;

(3) Chemistry students pursuing undergraduate and graduate degrees in the field of environmental chemistry; and

(4) Law enforcement students pursuing undergraduate and graduate degrees in environmental law enforcement.

7. There is hereby created a "Minority Environmental Literacy Advisory Committee", hereafter referred to as the committee, to be comprised of:

(1) The commissioner of higher education or the commissioner's designee, who will serve as chairperson of the committee;

(2) Three representatives of universities and colleges. The universities and colleges shall be selected by the department, with the approval of the director of the department of natural resources. The university and college representatives shall each be appointed by the affirmative action office of the respective institution;

(3) The director of the department of natural resources or the director's designee;

(4) Five at-large members appointed by the governor, with the advice and consent of the senate, who shall be high school teachers and college professors and who shall be selected to represent the various regions of the state;

(5) The state affirmative action officer.

8. The committee shall meet at least annually, at a time and place to be determined by the chairperson, to select students to receive scholarships from applications filed with the department retention and recruitment program. The members appointed by the governor shall be reimbursed for their actual and necessary expenses.

9. Colleges and universities described in this section shall include public community colleges.

(L. 2010 H.B. 1858)



Section 173.242 Recipient of scholarship may postpone college for two semesters to participate in the National Guard without losing eligibility, requirements.

Recipient of scholarship may postpone college for two semesters to participate in the National Guard without losing eligibility, requirements.

173.242. 1. Any recipient of a scholarship awarded under this chapter may postpone attendance at an approved public or private institution and enter Missouri National Guard service or participate in Missouri National Guard programs for a period not to exceed two semesters without losing eligibility for the scholarship; provided that the recipient returns to attendance in the semester immediately after such service or participation ends and no later than the semester immediately following the end of the eligibility period established in this subsection.

2. To retain scholarship eligibility, the recipient shall:

(1) Notify the institution currently attended, or the institution to be attended in the case of a new enrollment, prior to the beginning of the first semester which the student will not attend the institution and for which the student intends to retain scholarship eligibility under this section;

(2) Provide to the institution, prior to the beginning of the semester the recipient intends to return to attendance at the institution, a certificate of satisfactory service or written confirmation of participation from his or her commanding officer; and

(3) Comply with all other applicable scholarship eligibility requirements established under law, rule or policy not in conflict with postponement of attendance pursuant to subsection 1 of this section.

(L. 1995 S.B. 207 merged with S.B. 385)



Section 173.250 Higher education academic scholarship program, definitions, board to administer--requirements, amounts--transfer, withdrawal, illness or disability of student.

Higher education academic scholarship program, definitions, board to administer--requirements, amounts--transfer, withdrawal, illness or disability of student.

173.250. 1. There is hereby established a "Higher Education Academic Scholarship Program" and any moneys appropriated by the general assembly for this program shall be used to provide scholarships for Missouri citizens to attend a Missouri college or university of their choice pursuant to the provisions of this section.

2. The definitions of terms set forth in section 173.1102 shall be applicable to such terms as used in this section. In addition, the following definitions shall apply:

(1) "Academic scholarship", an amount of money paid by the state of Missouri to a student pursuant to the provisions of this section;

(2) "ACT", the American College Testing program examination;

(3) "Approved institution", an approved public or approved private institution as defined in section 173.1102;

(4) "Eligible student", an individual who meets the criteria set forth in section 173.1104, excluding the requirements of financial need and undergraduate status and, in addition, meets the following requirements:

(a) Has achieved a qualifying score on the ACT or SAT;

(b) Is a Missouri resident who has completed secondary coursework through graduation from high school or the virtual public school established in section 161.670, receipt of a general education development (GED) diploma, completion of a program of study through homeschooling or any other program of academic instruction that satisfies the compulsory attendance requirement under section 167.031; and

(c) Is enrolled full time or accepted for full-time enrollment as a postsecondary student at an approved institution during the academic year immediately following the completion of his or her secondary coursework;

(5) "Missouri test-takers", all Missouri high school seniors who take the ACT or the SAT;

(6) "Qualifying score", a composite score on the ACT or the SAT achieved in an eligible student's high school sophomore, junior, or senior year that is in the top five percent of Missouri test-takers, as established at the beginning of an eligible student's final year of secondary coursework;

(7) "Recipient", an eligible or renewal student who receives an academic scholarship pursuant to this section;

(8) "Renewal student", an eligible student who remains in compliance with the provisions of section 173.1104, maintains continuous enrollment, and makes satisfactory academic degree progress; and

(9) "SAT", the Scholastic Aptitude Test.

3. The coordinating board for higher education shall be the administrative agency for the implementation of the program established by this section, and shall:

(1) Promulgate reasonable rules and regulations for the exercise of its functions and the effectuation of the purposes of this section, including regulations for granting scholarship deferments;

(2) Prescribe the form and the time and method of awarding academic scholarships, and shall supervise the processing thereof; and

(3) Select qualified recipients to receive academic scholarships, make such awards of academic scholarships to qualified recipients and determine the manner and method of payment to the recipient.

4. Eligible students shall be offered academic scholarships in the following amounts and in the following order of priority, within the limits of the funds appropriated and made available:

(1) Each eligible student with a qualifying score in the top three percent of all Missouri test-takers shall be offered an academic scholarship of up to three thousand dollars per year. All students in the top three percent shall receive awards of three thousand dollars before any student in the top fourth and fifth percentiles receives any award;

(2) Provided sufficient funds are appropriated, each eligible student with a qualifying score in the top fourth and fifth percentiles shall be offered an academic scholarship of up to one thousand dollars per year.

5. Eligible students may renew academic scholarships for their second, third, and fourth years of postsecondary education, or as long as the recipient is in compliance with the criteria to be a renewal student.

6. If an eligible student is unable to enroll during the first academic year or a renewal student ceases attendance at an approved institution for the purpose of providing service to a nonprofit organization, a state or federal government agency, or any branch of the Armed Forces of the United States, such student shall be offered an academic scholarship upon enrollment in any approved institution after the completion of their service, if the student meets all other requirements for an initial or renewal award and if the following criteria are met:

(1) For an eligible student who cannot attend an approved institution as a result of service to a nonprofit organization or the state or federal government, the student returns to full-time status within twenty-seven months and provides verification to the coordinating board for higher education that the service to the nonprofit organization was satisfactorily completed and was not compensated other than for expenses, or that the service to the state or federal government was satisfactorily completed; or

(2) For an eligible student who cannot attend an approved institution as a result of military service in the Armed Forces of the United States, the student returns to full-time status within six months after the eligible student first ceases service to the Armed Forces and provides verification to the coordinating board for higher education that the military service was satisfactorily completed.

7. A recipient of an academic scholarship awarded under this section may transfer from one approved institution to another without losing eligibility for the academic scholarship.

8. If a recipient of an academic scholarship at any time withdraws from an approved institution so that under the rules and regulations of that institution he or she is entitled to a refund of any tuition, fees or other charges, the institution shall pay the portion of the refund attributable to the academic scholarship for that term to the coordinating board for higher education.

9. Other provisions of this section to the contrary notwithstanding, if an eligible student has been awarded an initial academic scholarship pursuant to the provisions of this section but is unable to attend an approved institution during the first academic year because of illness, disability, pregnancy or other medical need or if a renewal student ceases all attendance at an approved institution because of illness, disability, pregnancy or other medical need, the recipient shall be eligible for an initial or renewal academic scholarship upon enrollment in or return to any approved institution, provided the recipient:

(1) Enrolls in or returns to full-time status within twenty-seven months;

(2) Provides verification in compliance with coordinating board for higher education rules of sufficient medical evidence documenting an illness, disability, pregnancy or other medical need of such person to require that that person will not be able to use the academic scholarship during the time period for which it was originally offered; and

(3) Meets all other requirements established for eligibility to receive an academic scholarship.

(L. 1986 H.B. 1356 § 1, A.L. 1988 H.B. 1456, A.L. 1990 H.B. 1141, A.L. 1990 H.B. 1142, A.L. 1991 H.B. 51, et al., A.L. 2007 S.B. 389, A.L. 2010 S.B. 733)



Section 173.252 Interest, guaranty student loan fund, use of.

Interest, guaranty student loan fund, use of.

173.252. The interest earned prior to fiscal year 1985 on the state guaranty student loan fund shall be used for the purpose of providing moneys for student financial aids as determined by the general assembly in the annual appropriation.

(L. 1986 H.B. 1356 § 2 subsec. 2, A.L. 1988 H.B. 1456)



Section 173.254 Kids' chance scholarship program, created, administration, eligibility, limits, rules.

Kids' chance scholarship program, created, administration, eligibility, limits, rules.

173.254. 1. There is hereby established the "Kids' Chance Scholarship Program", to provide scholarships for the children of workers who were seriously injured or died in a work-related accident or occupational disease covered by workers' compensation and compensable pursuant to chapter 287 to attend a college, university or accredited vocational institution of their choice pursuant to the provisions of this section.

2. The definitions of terms set forth in section 173.205 shall be applicable to such terms as used in this section.

3. The department of higher education shall be the administrative agency for the implementation of the program established by this section, and shall:

(1) Promulgate reasonable rules for the exercise of its functions and the effectuation of the purposes of this section;

(2) Prescribe the form and the time and method of awarding the scholarships after reasonably considering the recommendations, if any, of the board of directors of KIDS' CHANCE Inc. of Missouri, and shall supervise the processing thereof; and

(3) Select qualified recipients to receive the scholarships, make such awards of scholarships to qualified recipients and determine the use, the manner and the method of payment to the recipient after reasonably considering the recommendations, if any, of the board of directors of KIDS' CHANCE Inc. of Missouri.

4. A student shall be eligible for an initial or renewed scholarship if, at the time of application and throughout the period during which the student is receiving such assistance, he or she is a part-time or full-time student who:

(1) Is at least seventeen and not more than twenty-two years of age;

(2) Is a Missouri citizen;

(3) Is a child of an employee who was seriously injured or died in a work-related accident or occupational disease covered by workers' compensation and compensable pursuant to chapter 287;

(4) Is enrolled, or has been accepted for enrollment, as a student in a private or public institution in Missouri or an accredited vocational institution in Missouri; and

(5) Establishes financial need.

5. A recipient of a scholarship awarded pursuant to the provisions of this section may transfer from one public or private institution in Missouri or accredited vocational institution in Missouri to another without losing eligibility for the scholarship. If a recipient of the scholarship at any time withdraws from a private or public institution in Missouri or accredited vocational institution in Missouri so that under the rules and regulations of that institution he or she is entitled to a refund of any tuition, fees or other charges, the institution shall pay the portion of the refund attributable to the scholarship for that term to the department of higher education for deposit in this program.

6. The provisions of sections 173.254 to 173.258 shall only apply to moneys received by the kids' chance scholarship fund or program pursuant to section 173.258 and shall not apply to any moneys received by the kids' chance scholarship fund or program from sources other than the state.

7. Scholarships provided pursuant to the provisions of sections 173.254 to 173.258 shall not exceed the least of the following:

(1) The actual tuition, as defined in section 173.260, charged at an approved institution pursuant to this section where the individual is enrolled or accepted for enrollment; or

(2) The amount of tuition charged a Missouri resident at the University of Missouri for attendance.

8. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1998 H.B. 1237, et al. § 3)



Section 173.256 Kids' chance scholarship--fund created, how terminated, lapse into general revenue prohibited.

Kids' chance scholarship--fund created, how terminated, lapse into general revenue prohibited.

173.256. 1. The department of higher education shall collect and distribute funds for the kids' chance scholarship pursuant to section 173.254, however, the department shall not distribute the corpus provided by section 173.258. The department may distribute any accrued interest in the fund as scholarships after the second Monday in October of 2008.

2. There is hereby created in the state treasury the "Kids' Chance Scholarship Fund", which shall consist of all moneys deposited in the fund pursuant to section 173.258 and all moneys which may be appropriated to it by the general assembly, from federal or other sources, including private donations. Upon termination of the fund, all moneys in the fund shall be transferred for the use of the division of workers' compensation for deposit in the fund created by virtue of section 287.690.

3. The state treasurer shall administer the fund and credit all interest to the fund and the moneys in the fund shall be used solely upon appropriation by the department for the expenses of carrying out its duties pursuant to this section.

4. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not revert to the credit of the general revenue fund at the end of the biennium.

(L. 1998 H.B. 1237, et al. § 1, A.L. 2008 H.B. 2191)



Section 173.258 Director to deposit funds in kids' chance scholarship fund, when.

Director to deposit funds in kids' chance scholarship fund, when.

173.258. The director of the division of workers' compensation shall deposit fifty thousand dollars from the premium tax collected pursuant to section 287.690 on the second Monday in October of each year beginning in 1999 until 2018 into the kids' chance scholarship fund.

(L. 1998 H.B. 1237, et al. § 2, A.L. 2008 H.B. 2191)



Section 173.260 Public service officers and employees disabled or killed in the line of duty, survivor's and disabled employee's educational grant program, requirements, limitations.

Public service officers and employees disabled or killed in the line of duty, survivor's and disabled employee's educational grant program, requirements, limitations.

173.260. 1. As used in this section, unless the context clearly requires otherwise, the following terms mean:

(1) "Board", the coordinating board for higher education;

(2) "Eligible child", the natural, adopted or stepchild of a public safety officer or employee, as defined in this section, who is less than twenty-four years of age and who is a dependent of a public safety officer or employee or was a dependent at the time of death or permanent and total disability of a public safety officer or employee;

(3) "Employee", any full-time employee of the department of transportation engaged in the construction or maintenance of the state's highways, roads and bridges;

(4) "Grant", the public safety officer or employee survivor grant as established by this section;

(5) "Institution of postsecondary education", any approved public or private institution as defined in section 173.205;

(6) "Line of duty", any action of a public safety officer, whose primary function is crime control or reduction, enforcement of the criminal law, or suppression of fires, is authorized or obligated by law, rule, regulation or condition of employment or service to perform;

(7) "Public safety officer", any firefighter, police officer, capitol police officer, parole officer, probation officer, state correctional employee, water safety officer, park ranger, conservation officer or highway patrolman employed by the state of Missouri or a political subdivision thereof who is killed or permanently and totally disabled in the line of duty;

(8) "Permanent and total disability", a disability which renders a person unable to engage in any gainful work;

(9) "Spouse", the husband, wife, widow or widower of a public safety officer or employee at the time of death or permanent and total disability of such public safety officer;

(10) "Tuition", any tuition or incidental fee or both charged by an institution of postsecondary education, as defined in this section, for attendance at that institution by a student as a resident of this state.

2. Within the limits of the amounts appropriated therefor, the coordinating board for higher education shall provide, as defined in this section, a grant for either of the following to attend an institution of postsecondary education:

(1) An eligible child of a public safety officer or employee killed or permanently and totally disabled in the line of duty; or

(2) A spouse of a public safety officer killed or permanently and totally disabled in the line of duty.

3. An eligible child or spouse may receive a grant under this section only so long as the child or spouse is enrolled in a program leading to a certificate, or an associate or baccalaureate degree. In no event shall a child or spouse receive a grant beyond the completion of the first baccalaureate degree or, in the case of a child, age twenty-four years, except that the child may receive a grant through the completion of the semester or similar grading period in which the child reaches his twenty-fourth year. No child or spouse shall receive more than one hundred percent of tuition when combined with similar funds made available to such child or spouse.

4. The coordinating board for higher education shall:

(1) Promulgate all necessary rules and regulations for the implementation of this section;

(2) Determine minimum standards of performance in order for a child or spouse to remain eligible to receive a grant under this program;

(3) Make available on behalf of an eligible child or spouse an amount toward the child's or spouse's tuition which is equal to the grant to which the child or spouse is entitled under the provisions of this section;

(4) Provide the forms and determine the procedures necessary for an eligible child or spouse to apply for and receive a grant under this program.

5. An eligible child or spouse who is enrolled or has been accepted for enrollment as an undergraduate postsecondary student at an approved institution of postsecondary education shall receive a grant in an amount not to exceed the least of the following:

(1) The actual tuition, as defined in this section, charged at an approved institution where the child or spouse is enrolled or accepted for enrollment; or

(2) The amount of tuition charged a Missouri resident at the University of Missouri for attendance as a full-time student, as defined in section 173.205.

6. An eligible child or spouse who is a recipient of a grant may transfer from one approved public or private institution of postsecondary education to another without losing his entitlement under this section. The board shall make necessary adjustments in the amount of the grant. If a grant recipient at anytime withdraws from the institution of postsecondary education so that under the rules and regulations of that institution he is entitled to a refund of any tuition, fees, or other charges, the institution shall pay the portion of the refund to which he is entitled attributable to the grant for that semester or similar grading period to the board.

7. If an eligible child or spouse is granted financial assistance under any other student aid program, public or private, the full amount of such aid shall be reported to the board by the institution and the eligible child or spouse.

8. Nothing in this section shall be construed as a promise or guarantee that a person will be admitted to an institution of postsecondary education or to a particular institution of postsecondary education, will be allowed to continue to attend an institution of postsecondary education after having been admitted, or will be graduated from an institution of postsecondary education.

9. A public safety officer who is permanently and totally disabled shall be eligible for a grant pursuant to the provisions of this section.

10. An eligible child of a public safety officer or employee, spouse of a public safety officer or public safety officer shall cease to be eligible for a grant pursuant to this section when such public safety officer or employee is no longer permanently and totally disabled.

(L. 1987 H.B. 487 § 1, A.L. 1998 H.B. 1694)



Section 173.262 Competitiveness scholarship program (Marguerite Ross Barnett program), definition--duties of coordinating board--eligibility requirements--transfer or withdrawal, effect.

Competitiveness scholarship program (Marguerite Ross Barnett program), definition--duties of coordinating board--eligibility requirements--transfer or withdrawal, effect.

173.262. 1. There is hereby established the "Marguerite Ross Barnett Competitiveness Scholarship Program", and any moneys appropriated by the general assembly for this program shall be used to provide scholarships for Missouri citizens to attend a Missouri college or university of their choice pursuant to the provisions of this section.

2. The definitions of terms set forth in section 173.205 shall be applicable to such terms as used in this section. The term "competitiveness scholarship" means an amount of money paid by the state of Missouri to a qualified college or university student pursuant to the provisions of this section.

3. The coordinating board for higher education shall be the administrative agency for the implementation of the program established by this section, and shall:

(1) Promulgate reasonable rules and regulations for the exercise of its functions and the effectuation of the purposes of this section;

(2) Prescribe the form and the time and method of awarding competitiveness scholarships, and shall supervise the processing thereof; and

(3) Select qualified recipients to receive competitiveness scholarships, make such awards of competitiveness scholarships to qualified recipients and determine the manner and method of payment to the recipient.

4. A student shall be eligible for initial or renewed competitiveness scholarship if, at the time of his application and throughout the period during which he is receiving such assistance, he is a part-time student who:

(1) Is eighteen years of age or older;

(2) Is employed twenty hours or more per week;

(3) Is a citizen or a permanent resident of the United States;

(4) Is a resident of the state of Missouri, as determined by reference to standards promulgated pursuant to section 173.140;

(5) Is enrolled, or has been accepted for enrollment, as a part-time undergraduate student in an approved private or public institution; and

(6) Establishes financial need.

5. A recipient of competitiveness scholarship awarded under the provisions of this section may transfer from one approved Missouri public or private institution to another without losing eligibility for the scholarship. If a recipient of the scholarship at any time withdraws from an approved private or public institution so that under the rules and regulations of that institution he is entitled to a refund of any tuition, fees or other charges, the institution shall pay the portion of the refund attributable to the scholarship for that term to the coordinating board for higher education.

(L. 1988 H.B. 1456 § 21, A.L. 1992 H.B. 1844)

CROSS REFERENCE:

Access to higher education trust fund, definitions and procedure, 166.200 to 166.242



Section 173.264 International economic development exchange program established--eligible students.

International economic development exchange program established--eligible students.

173.264. There is hereby established as a pilot project the "International Economic Development Exchange Program". The department of economic development, with the advice of the advisory committee established in section 173.265, shall administer the program, except that the department shall administer the program without additional staff or salary for such program. The program shall be established to encourage international exchanges at industrial and commercial business enterprises for students enrolled in institutions of higher education. Full-time students who attend institutions of higher education in this state shall be eligible for financial assistance to attend the student internship exchange portion of the program in eligible countries other than the United States. Priority shall be given to business internship exchange programs of public and private institutions of higher education in this state, where such programs have been in existence for at least ten successive years prior to December 23, 1997. The program shall include an inventory of the number of students involved in such programs, which shall be maintained by the advisory committee. The program shall also include the development of methods for fostering international trade through exchange programs and through business and entrepreneurial training programs. The program may include the provision of scholarships and other financial assistance in cooperation with the federal government, public and private institutions of higher education, and businesses, to enable students and business people from eligible countries to study and attend training programs in the United States.

(L. 1997 2d Ex. Sess. S.B. 1 § 2 subsec. 1)

Effective 12-23-97



Section 173.265 Advisory committee established--members, appointment, qualifications, terms--program funding.

Advisory committee established--members, appointment, qualifications, terms--program funding.

173.265. 1. There is hereby created an "International Economic Development Exchange Program Advisory Committee", which shall consist of five members, to be appointed by the director of the department of economic development. The committee shall include two persons associated with institutions of higher education in this state and one resident business person who deals with international business. Of the five members, all shall be residents of the state, at least one member shall be a resident of one of the two largest metropolitan areas of this state, and at least one member shall not be a resident of one of the two largest metropolitan areas of this state. The members shall serve three-year terms. The committee shall meet only in Jefferson City. The committee shall review the administration of the international economic development exchange program by the department of economic development. The director of the department of economic development shall make an annual report of the program's activities to the governor, the speaker of the house of representatives and the president pro tem of the senate. Members of the committee shall serve without compensation but may be reimbursed for ordinary and necessary expenses incurred in the performance of their official duties.

2. The program may receive grants, loans and other funding from the federal government and from private sources. In addition, the general assembly may appropriate up to one hundred thousand dollars in each fiscal year for the program; however, such appropriation shall not exceed an amount equal to the amounts contributed to the program from nongovernmental sources.

(L. 1997 2d Ex. Sess. S.B. 1 § 2 subsecs. 2, 3)

Effective 12-23-97



Section 173.270 Foster care or residential care students, waiver of tuition and fees, when.

Foster care or residential care students, waiver of tuition and fees, when.

173.270. 1. The coordinating board for higher education shall make provisions for institutions under the board's jurisdiction to award a tuition and fee waiver for undergraduate courses at state institutions of higher education for any student, beginning with incoming freshmen in the 2010 fall semester or term, who:

(1) Is a resident of this state;

(2) Has graduated within the previous three years from high school or passed the GED examination; and

(3) Has been in foster care or other residential care under the department of social services on or after:

(a) The day preceding the student's eighteenth birthday;

(b) The day of the student's fourteenth birthday, if the student was also eligible for adoption on or after that day; or

(c) The day the student graduated from high school or received a GED.

2. To be eligible for a waiver award, a student shall:

(1) Apply to and be accepted at the institution not later than:

(a) The third anniversary of the date the student was discharged from foster or other residential care, the date the student graduated from high school, or the date the student received a GED, whichever is earliest; or

(b) The student's twenty-first birthday;

(2) Apply for other student financial assistance, other than student loans, in compliance with federal financial aid rules, including the federal Pell grant;

(3) Apply to the coordinating board for higher education for a determination of eligibility. Application shall be on forms and in a manner prescribed by rule of the coordinating board; and

(4) Complete a minimum of one hundred hours of community service or public internship within a twelve-month period beginning September first for each year in which the student is receiving a tuition and fee waiver award under this section. The department of higher education, in collaboration with participating state institutions of higher education, shall by rule determine the community service and public internships that students may participate in to meet the requirements of this subdivision. A student may fulfill this requirement by completing the necessary community service or public internship hours during the summer.

3. The tuition and fee waiver provided by this section shall be awarded on an annual basis, subject to appropriation to reimburse the institution, and shall continue to be available, if the student is otherwise eligible under this section, as long as the student remains in good academic standing at the state institution of higher education. The institution shall monitor compliance with subdivision (4) of subsection 2 of this section and report it to the department of higher education.

4. The waiver provided by this section for each eligible student may be used for no more than four years of undergraduate study and may only be used after other sources of financial aid that are dedicated solely to tuition and fees are exhausted.

5. No student who is enrolled in an institution of higher education as of August 28, 2009, shall be eligible for a waiver award under this section.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 481)



Section 173.275 Foreign gifts to institutions--disclosure to department, when, how, contents.

Foreign gifts to institutions--disclosure to department, when, how, contents.

173.275. 1. As used in this section, the following terms shall mean:

(1) "Foreign government", any government other than the government of the United States or any state or political subdivision of the United States;

(2) "Foreign legal entity", any legal entity created under the laws of:

(a) A foreign government; or

(b) The United States, or any state of the United States, if a majority of the ownership of the stock of such legal entity is directly or indirectly owned, legally or beneficially, by one or more foreign governments, foreign persons, or legal entities created under the laws of a foreign government, or if a majority of the membership of any such entity is composed of foreign persons or legal entities created under the laws of a foreign government. The term "foreign legal entity" shall include agents of such entities;

(3) "Foreign person", any individual who is not a citizen or national of the United States, or any trust territory or protectorate of the United States. The term "foreign person" shall include agents of such persons;

(4) "Gift", any endowment, gift, grant, contract, award, or property of any kind;

(5) "Institution of higher education" or "institution", the University of Missouri, Lincoln University, the state colleges, community colleges and teachers' colleges.

2. Every institution of higher education shall disclose to the department of higher education the amount, terms, restrictions, conditions, and requirements attached to or made a part of any gift from any foreign government, foreign legal entity, or foreign person which has a value of one hundred thousand dollars or more, made to such institution of higher education in any fiscal year if any term, restriction, condition or requirement attached to or made a part of any such gift is a violation of, or would cause the institution of higher education to be in violation of, any federal or state law relating to discrimination on the basis of race, creed, color, sex, age, marital status, ethnic background, or religion. If any foreign government, foreign entity, or foreign person makes more than one gift to any institution of higher education in any fiscal year of such institution, such institution shall make the report required by this subsection if the aggregate value of all gifts from any one foreign government, foreign legal entity, or foreign person is one hundred thousand dollars or more in such fiscal year.

3. The information to be furnished to the department of higher education shall be forwarded to the department no later than thirty days after the final day of the fiscal year of each institution of higher education, and shall include:

(1) The amount of each gift and the date on which it was received by the institution;

(2) When a gift is conditional, a matching gift, or designated for a particular purpose, the full details of the conditions, matching provisions or designation;

(3) In the case of a gift by a foreign government, the name of such government;

(4) In the case of a gift by a foreign legal entity or foreign person, the name of the foreign country in which such foreign legal entity or foreign person is principally located or has his principal residence;

(5) The purpose for which the gift will be used; and

(6) The name of the foreign legal entity which made the gift if the gift:

(a) Contains conditions or restrictions regarding the control of curricula, employment or termination of faculty members, admission of students, or student fees and tuition; or

(b) Is contingent upon the agreement of the institution to take specific public positions or actions, or to award honorary degrees.

4. All information disclosed and furnished to the department of higher education under this section shall be deemed a public record under sections 610.010 to 610.030 and shall be made available by the department to the general public for inspection, review and copying during the department's normal business hours.

(L. 1985 H.B. 524 § 1)



Section 173.300 Compact adopted.

Compact adopted.

173.300. The Compact for Education is hereby entered into and enacted into law with all jurisdictions legally joining therein, in the form substantially as follows: Article I Purpose and Policy

A. It is the purpose of this compact to:

1. Establish and maintain close cooperation and understanding among the executive, legislative, professional, educational and lay leadership on a nationwide basis at the state and local levels.

2. Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

3. Provide a clearing house of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

4. Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

B. It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

C. The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states. Article II State Defined

As used in this compact, "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico. Article III The Commission

A. The Education Commission of the States, hereinafter called "the commission", is hereby established. The commission shall consist of seven members representing each party state. One of such members shall be the governor; two shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. If the laws of a state prevent legislators from serving on the commission, six members shall be appointed and serve at the pleasure of the governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and non-public educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed ten non-voting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

B. The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III(J).

C. The commission shall have a seal.

D. The commission shall elect annually, from among its members, a chairman, who shall be a governor, a vice chairman and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

E. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

F. The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

G. The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (F) of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

H. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold, and convey real and personal property and any interest therein.

I. The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

J. The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year. The commission may make such additional reports as it may deem desirable. Article IV Powers

In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

1. Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

2. Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

3. Develop proposals for adequate financing of education as a whole and at each of its many levels.

4. Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

5. Formulate suggested policies and plans for the improvement of public education as a whole or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

6. Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact. Article V Cooperation With Federal Government

A. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed ten representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

B. The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest. Article VI Committees

A. To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of thirty-two members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. Eight of the voting membership of the steering committee shall consist of governors, eight shall be legislators, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows: sixteen for one year and sixteen for two years. The chairman, vice chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two term limitation.

B. The commission may establish advisory and technical committees composed of state, local and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

C. The commission may establish such additional committees as its bylaws may provide. Article VII Finance

A. The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

B. The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

C. The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III(G) of this compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it pursuant to Article III(G) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

D. The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

E. The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any person authorized by the commission.

F. Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission. Article VIII Eligible Parties; Entry Into and Withdrawal

A. This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term "governor", as used in this compact, shall mean the closest equivalent official of such jurisdiction.

B. Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same; provided that in order to enter into initial effect, adoption by at least ten eligible party jurisdictions shall be required.

C. Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

D. Except for a withdrawal effective on December 31, 1967 in accordance with paragraph C of this article, any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal. Article IX Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

(L. 1967 p. 273 § 1, A.L. 2012 S.B. 563)



Section 173.310 Bylaws to be filed with secretary of state.

Bylaws to be filed with secretary of state.

173.310. Pursuant to Article III(I) of the compact, the commission shall file a copy of its bylaws and any amendment thereto with the secretary of state.

(L. 1967 p. 273 § 2)



Section 173.320 Selection of legislative members.

Selection of legislative members.

173.320. The member of the house of representatives who serves on the commission shall be selected by the speaker of the house, and the member of the senate shall be selected by the president pro tem. Each legislative member shall serve at the pleasure of the appointing power.

(L. 1967 p. 273 § 3)



Section 173.330 Commission members' expenses paid.

Commission members' expenses paid.

173.330. The Missouri members of the commission shall receive no salary, but shall be reimbursed for actual and necessary expenses.

(L. 1967 p. 273 § 4)



Section 173.350 Citation of law.

Citation of law.

173.350. This subchapter may be referred to and cited as the "Missouri Higher Education Loan Authority Act".

(L. 1981 H.B. 326)



Section 173.355 Definitions.

Definitions.

173.355. As used in sections 173.350 to 173.450*, the following terms mean:

(1) "Asset of the authority", any asset or investment of any kind owned by the authority, including, but not limited to, any student loan, any income or revenues derived from any asset or investment owned by the authority, any funds, income, fees, revenues, proceeds of all bonds or other forms of indebtedness, and proceeds of the sale or liquidation of any such asset or investment;

(2) "Authority", the Missouri higher education loan authority;

(3) "Board", the Missouri coordinating board for higher education;

(4) "Bond resolution", any indenture, resolution or other financing document pursuant to which revenue bonds, notes or other forms of indebtedness of the authority are issued or secured;

(5) "Commissioner", the Missouri commissioner of higher education;

(6) "Department", the Missouri department of higher education;

(7) "Public colleges and universities", any public community college, public college, or public university located in the state of Missouri;

(8) "Secondary education loans", loans or notes originated by banks, other financial institutions, secondary education institutions or the authority, the proceeds of which are to be used to pay tuition for students enrolling for either junior or senior year at a secondary school which is accredited in accordance with applicable state law. Such loans shall be available only to the parents or guardians of those students who undertake courses of instruction for which postsecondary school course credit may be awarded. Loan proceeds will not be available for any secondary school instruction which is sectarian in nature.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583, A.L. 2003 S.B. 371, A.L. 2007 S.B. 389)

*Section 173.450 was repealed by H.B. 1456, 1988.



Section 173.360 Higher education loan authority, created--members, selection procedure, qualifications--terms--vacancy--removal procedure.

Higher education loan authority, created--members, selection procedure, qualifications--terms--vacancy--removal procedure.

173.360. In order to assure that all eligible postsecondary education students have access to student loans that are guaranteed or insured, or both, and in order to support the efforts of public colleges and universities to create and fund capital projects, and in order to support the Missouri technology corporation's ability to work with colleges and universities in identifying opportunities for commercializing technologies, transferring technologies, and to develop, recruit, and retain entities engaged in innovative technologies, there is hereby created a body politic and corporate to be known as the "Higher Education Loan Authority of the State of Missouri". The authority is hereby constituted a public instrumentality and body corporate, and the exercise by the authority of the powers conferred by sections 173.350 to 173.450* shall be deemed to be the performance of an essential public function. The authority shall consist of seven members, five of whom shall be appointed by the governor by and with the advice and consent of the senate, each of whom shall be a resident of the state; and a member of the coordinating board; and the commissioner of higher education. In making appointments to the authority, the governor shall take into consideration nominees recommended to him for appointment by the chairman of the coordinating board. Two of the appointed members shall be representatives of higher education institutions, one public and one private, in Missouri, two of the appointed members shall be representatives of lending institutions in Missouri, and one of the appointed members shall be representative of the public. The members of the authority first appointed by the governor shall be appointed to serve for terms of one, two, three, four and five years, respectively, from the date of appointment, or until their successors shall have been appointed and shall have qualified. The initial term of each member is to be designated by the governor at the time of making the appointment. Upon the expiration of the initial terms of office, successor members shall be appointed for terms of five years and shall serve until their successors shall have been appointed and shall have qualified. Any member shall be eligible for reappointment. The governor shall fill any vacancy in the authority for the members he appoints for the remainder of the unexpired term. Any member of the authority may be removed by the governor for misfeasance, malfeasance, willful neglect of duty, or other cause after notice and a public hearing unless the notice or hearing shall be expressly waived in writing.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583, A.L. 2007 S.B. 389)

*Section 173.450 was repealed by H.B. 1456, 1988.



Section 173.365 Quorum--affirmative vote requirement--meetings open to public--notice--expenses.

Quorum--affirmative vote requirement--meetings open to public--notice--expenses.

173.365. Four members of the authority shall constitute a quorum for the purpose of conducting business and exercising the powers of the authority. Action may be taken by the authority upon the affirmative vote of at least four of its members. Members may participate in a meeting by means of conference telephone or similar communications equipment whereby all persons participating in or attending the meeting can communicate with each other, and participation in a meeting in this manner shall constitute presence in person at the meeting for all purposes. Each meeting of the authority for any purpose whatsoever shall be open to the public. Notice of meetings shall be given as provided in the bylaws of the authority. The proceedings and actions of the authority shall comply with all statutory requirements respecting the conduct of public business by a public agency. Members of the authority shall receive no compensation for services but shall be entitled to reimbursement for necessary expenses, including traveling and lodging expenses, incurred in the discharge of their duties. Any payment for expenses shall be paid from funds of the authority.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.370 Organizational meeting--officers--secretary, appointment, duties, compensation, executive director, appointment, compensation.

Organizational meeting--officers--secretary, appointment, duties, compensation, executive director, appointment, compensation.

173.370. 1. The chairman of the coordinating board shall call and convene the initial organizational meeting of the authority and shall serve as its chairman pro tem. At the initial meeting and annually thereafter, the authority shall elect one of its members as chairman and one as vice chairman. In addition, at the initial meeting and annually thereafter, the authority shall appoint a secretary and a treasurer either of whom may be a member of the authority and, if not a member of the authority, shall receive such compensation as shall be fixed from time to time by action of the authority. The authority may appoint an executive director who shall not be a member of the authority and who shall serve at its pleasure. If an executive director is appointed, he shall receive such compensation as shall be fixed from time to time by action of the authority. The authority may designate the secretary to act in lieu of the executive director. The secretary shall keep a record of the proceedings of the authority and shall be the custodian of all books, documents, and papers filed with the authority, the minute books or journal thereof, and its official seal. The secretary may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that the copies are true and correct copies, and all persons dealing with the authority may rely on such certificates. The authority, by resolution duly adopted, shall fix the powers and duties of its executive director as it may from time to time deem proper and necessary.

2. The executive director, with approval of the authority, may hire such additional employees as may be needed to carry out the functions and purposes of the authority. These employees shall receive such compensation as shall be fixed from time to time by action of the authority.

(L. 1981 H.B. 326)



Section 173.375 Bond requirements for members of authority--filed where.

Bond requirements for members of authority--filed where.

173.375. Each member of the authority shall execute a surety bond in the penal sum of fifty thousand dollars or, in lieu thereof, the chairman of the authority shall execute a blanket bond covering each member and the employees or other officers of the authority, each surety bond to be conditioned upon the faithful performance of the duties of the office or offices covered, to be executed by a surety company authorized to transact business in this state as surety, and to be approved by the attorney general and filed in the office of the secretary of state. The cost of each such bond shall be paid by the authority.

(L. 1981 H.B. 326)



Section 173.380 Conflict of interest, procedure to avoid.

Conflict of interest, procedure to avoid.

173.380. Any other provision of the law to the contrary notwithstanding, it shall not be or constitute a conflict of interest for a trustee, director, officer, or employee of any educational institution, financial institution, investment banking firm, brokerage firm, commercial bank or trust company, or any other firm, person, or corporation to serve as a member of the authority, provided such trustee, director, officer, or employee shall abstain from deliberation, action, and vote by the authority in each instance where the business affiliation of* any such trustee, director, officer, or employee is involved.

(L. 1981 H.B. 326)

*Original rolls contain word "or".



Section 173.385 Authority, powers and duties--distribution to Lewis and Clark discovery fund, amount--immunity from liability, when.

Authority, powers and duties--distribution to Lewis and Clark discovery fund, amount--immunity from liability, when.

173.385. 1. The authority shall have the following powers, together with all powers incidental thereto or necessary for the performance thereof:

(1) To have perpetual succession as a body politic and corporate;

(2) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(3) To sue and be sued and to prosecute and defend, at law or in equity, in any court having jurisdiction of the subject matter and of the parties;

(4) To have and to use a corporate seal and to alter the same at pleasure;

(5) To maintain an office at such place or places in the state of Missouri as it may designate;

(6) To issue bonds or other forms of indebtedness to obtain funds to purchase student loan notes or finance student loans, or both, including those which are guaranteed under the provisions of sections 173.095 to 173.187, or under the provisions of the federal Higher Education Act of 1965, as amended, or secondary education loans, or scholarships which have been converted to loans under the Missouri teacher education scholarship program provided for in sections 160.276 to 160.283. Such bonds or other forms of indebtedness shall be payable from and secured by a pledge of revenues derived from or by reason of the ownership of student loan notes or financing of student loans, or both, and investment income or shall be payable from and secured as may be designated in a bond resolution authorized by the authority. Such bonds or other forms of indebtedness shall not constitute a debt or liability of the state of Missouri or of any political subdivision thereof;

(7) To cause proceeds of any bond or any other form of indebtedness to be used to purchase student loan notes or finance student loans, or both, including those which are guaranteed under section 173.110, or guaranteed under the federal Higher Education Act of 1965, as amended, or secondary education loans, or scholarships which have been converted to loans under the Missouri teacher education scholarship program provided for in sections 160.276 to 160.283;

(8) To sell or enter into agreements to sell student loan notes acquired pursuant to subdivision (7) of this section, and any agreement to sell student loan notes guaranteed under section 173.110 shall be subject to prior approval of the department. Such agreements to sell student loan notes shall be limited only by the terms of the bond resolution authorizing the issue of the bonds or other forms of indebtedness, but shall not be limited by any other provision of law limiting the sale of such student loan notes;

(9) To transfer assets of the authority to the Lewis and Clark discovery fund established in section 173.392;

(10) To accept appropriations, gifts, grants, bequests, and devises and to utilize or dispose of the same to carry out its purpose;

(11) To make and execute contracts, releases, compromises, and other instruments necessary or convenient for the exercise of its powers, or to carry out its purpose;

(12) To collect reasonable fees and charges in connection with making and servicing its loans, notes, bonds, obligations, commitments, and other evidences of indebtedness, and in connection with providing technical, consultative and project assistant services. Such fees and charges shall be used to pay the costs of the authority;

(13) To invest any funds not required for immediate disbursement in obligations of the state of Missouri or of the United States government or any instrumentality thereof, the principal and interest of which are guaranteed by the state of Missouri, or the United States government or any instrumentality thereof, or certificates of deposit or time deposits of federally insured banks, or federally insured savings and loan associations or of insured credit unions, or, with respect to moneys pledged or held under a trust estate or otherwise available for the owners of bonds or other forms of indebtedness, any investment authorized under the bond resolution governing the security and payment of such obligations or repurchase agreements for the specified investments;

(14) To acquire, hold and dispose of personal property to carry out its purposes;

(15) To enter into agreements or other transactions with any federal or state agency, any person and any domestic or foreign partnership, corporation, association or organization;

(16) To take any necessary actions to be qualified to issue tax-exempt bonds or other forms of tax-exempt indebtedness pursuant to the applicable provisions of the Internal Revenue Code of 1986, as amended, including the issuance of such bonds to fulfill the obligations of the authority under subsection 2 of this section;

(17) To take any necessary actions to be qualified to issue bonds or other forms of indebtedness, the interest on which is not exempt from federal income taxation, including the issuance of such bonds to fulfill the obligations of the authority under subsection 2 of this section;

(18) To service student loans for any owner thereof, regardless of whether such student loans are originated in this state or out of this state;

(19) To create, acquire, contribute to, or invest in any type of financial aid program that provides grants and scholarships to students.

2. The authority shall distribute three hundred fifty million dollars of assets of the authority to the Lewis and Clark discovery fund established in section 173.392 as follows: two hundred thirty million dollars no later than September 15, 2007; five million dollars by December 31, 2007; and five million dollars each quarter thereafter ending September 30, 2013. Any investment earnings on the moneys in the Lewis and Clark discovery fund shall be credited against the next distribution by the authority and shall thereby reduce the amount of any such distribution by the authority. The authority shall make any distributions to the Lewis and Clark discovery fund pursuant to the dates scheduled in this subsection, provided, however, that the date of any such distribution may be delayed by the authority if the authority determines that any such distribution may materially adversely effect the services and benefits provided Missouri students or residents in the ordinary course of the authority's business, the borrower benefit programs of the authority, or the economic viability of the authority. Notwithstanding the ability of the authority to delay any distribution required by this subsection, the distribution of the entire three hundred fifty million dollars of assets by the authority to the Lewis and Clark discovery fund shall be completed no later than September 30, 2013, unless otherwise approved by the authority and the commissioner of the office of administration.

3. No member of the authority who lawfully acts or votes on any agreement or other matter authorized under the powers granted to the authority under this section shall incur any personal liability as a result of such lawful deliberations, acts, or votes, and such members shall be immune from suit for such deliberations, acts, or votes. In no event shall such deliberations, acts, or votes constitute a conflict of interest under section 173.380.

4. Notwithstanding any provision of law to the contrary, in the event of the initial distribution of two hundred thirty million dollars of assets by the authority to the Lewis and Clark discovery fund created in section 173.392, the director of the department of economic development shall allocate to and reserve for the authority during the year of such first distribution and in at least each of the next fourteen years thereafter a percentage of the state ceiling under sections 108.500 to 108.532, which percentage shall at a minimum be equal to one and one-half percent less than the average percentage of the authority's allocation of state ceiling for the two calendar years 2005 and 2006 calculated annually. The dollar amount of state ceiling to be received by the authority as determined under the provisions of this subsection for calendar year 2014 and later years, not to exceed calendar year 2021, shall be reduced in any calendar year by the percentage of the three hundred fifty million dollars not yet distributed by the authority to the Lewis and Clark discovery fund by the preceding calendar year end.

(L. 1981 H.B. 326, A.L. 1986 H.B. 1356, A.L. 1990 S.B. 740, A.L. 1994 S.B. 583, A.L. 2003 S.B. 371, A.L. 2007 S.B. 389)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 173.386 Assets may not be used for payment of debt.

Assets may not be used for payment of debt.

173.386. Notwithstanding any other provision of law, the authority shall not have the power or authority to cause any asset of the authority to be used for the payment of debt incurred by the state, and the authority shall not have the power or authority to distribute any asset of the authority to any fund of the state of Missouri for the purpose of payment of debt incurred by the state.

(L. 2007 S.B. 389)



Section 173.387 Authority may be originator of guaranteed student loan, conditions.

Authority may be originator of guaranteed student loan, conditions.

173.387. The authority is hereby authorized to be the originator of any federally guaranteed student loan. Provided, however, with respect to borrowers attending higher education institutions in the state of Missouri, the authority's origination of Stafford loans under the Federal Family Education Loan Program shall not exceed ten percent of the previous year's total Missouri Federal Family Education Loan Program volume as determined by the Student Marketmeasure report, data from the United States Department of Education, or other reputable sources.

(L. 1988 H.B. 1456, A.L. 1994 S.B. 583, A.L. 2003 H.B. 221 merged with S.B. 346, A.L. 2008 S.B. 967)

Effective 5-02-08



Section 173.390 Bond issues--types authorized--rates--option to call for redemption before maturity, requirements--sale--price--cost.

Bond issues--types authorized--rates--option to call for redemption before maturity, requirements--sale--price--cost.

173.390. Bonds of the authority may be issued as serial bonds, as term bonds, or as a combination of both types. All such bonds issued by the authority shall be payable solely from and secured by a pledge of revenues derived from or by reason of the ownership of student loan notes and investment income or as may be designated in a bond resolution authorized by the authority. Such bonds may be executed and delivered by the authority at any time and from time to time, may be in such form and denomination or denominations and of such terms and maturities, may be in fully registered form or in bearer form, registrable either as to principal or interest or both, may bear such conversion privileges, may be payable in such installment or installments and at such time or times not exceeding forty years from the date of the issuance thereof, may be payable at such place or places whether within or without the state of Missouri, may bear interest at such rate or rates per annum as determined by the authority without regard to section 108.170, may be made payable at such time or times and at such place or places, may be evidenced in such manner, may be executed by such officers of the authority, may have attached thereto, in the case of bearer bonds or bonds registrable as to principal only, interest coupons bearing the facsimile signature of the secretary of the authority, and may contain such provisions not inconsistent herewith, all as shall be provided in the bond resolution or resolutions of the authority whereunder the bonds shall be authorized to be issued. If deemed advisable by the authority, there may be retained in the bond resolution under which any bonds of the authority are authorized to be issued an option to call for redemption in advance of maturity all or any part of such bonds as may be specified in the bond resolution, at such price or prices, upon the giving of such notice or notices, and upon such terms and conditions as may be set forth in the bond resolution and as may be recited on the face of the bonds, but nothing in this section shall be construed to confer upon the authority the right or option to call for redemption in advance of maturity any bonds except as may be provided in the bond resolution under which they shall be issued. The bonds of the authority may be sold at public or private sale for such price, in such manner, and from time to time as may be determined by the authority notwithstanding the provisions of section 108.170, and the authority may pay all expenses, premiums, and commissions which it may deem necessary or advantageous in connection with the issuance thereof from the proceeds of the bonds. Other forms of indebtedness issued by the authority shall have such terms as may be provided in a bond resolution authorized by the authority. Any such indebtedness may bear interest at such rates and be sold in such manner as may be determined by the authority notwithstanding the provisions of section 108.170, and the authority may pay all expenses, premiums and commissions which it may deem necessary or advantageous in connection with the issuance thereof from proceeds therefrom or from other funds of the authority.

(L. 1981 H.B. 326, A.L. 1986 H.B. 1356, A.L. 1994 S.B. 583, A.L. 2003 H.B. 221 merged with S.B. 346)



Section 173.392 Lewis and Clark discovery fund created, use of moneys--annual appropriations, purposes.

Lewis and Clark discovery fund created, use of moneys--annual appropriations, purposes.

173.392. 1. There is hereby created in the state treasury a fund to be known as the "Lewis and Clark Discovery Fund". The state treasurer shall deposit to the credit of the fund all moneys which may be distributed to it by the authority, appropriated to it by the general assembly, and any gifts, contributions, grants, or bequests received from federal, private, or other sources for deposit into the fund. The office of administration shall administer the fund. The moneys in the fund shall only be used for any purpose enumerated in subsection 2 of this section. The moneys in the fund may be appropriated by the general assembly, but only for any purpose enumerated in subsection 2 of this section. None of the moneys in the fund shall be considered state funds unless and to the extent such moneys are appropriated by the general assembly.

2. The general assembly may annually appropriate moneys from the Lewis and Clark discovery fund only for the following purposes:

(1) To support funding of capital projects at public colleges and universities, provided that moneys shall not be appropriated to any public college or university that knowingly employs, as of September 1, 2007, any person, as a professor or instructor, required to be registered under sections 589.400 to 589.425; and

(2) To support funding for the Missouri technology corporation's ability to work with colleges and universities in identifying opportunities for commercializing technologies, transferring technologies, and to develop, recruit, and retain entities engaged in innovative technologies.

3. Moneys in the fund shall be invested by the state treasurer in the manner prescribed by law for investment of general revenue funds and any interest earned on invested moneys shall accrue to the benefit of the Lewis and Clark discovery fund and shall reduce payments by the authority pursuant to subsection 2 of section 173.385. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the Missouri Lewis and Clark discovery fund shall not revert to the credit of the general revenue fund at the end of the biennium.

(L. 2007 S.B. 389)



Section 173.393 Misuse of moneys by recipient becomes liability, repayment of moneys.

Misuse of moneys by recipient becomes liability, repayment of moneys.

173.393. Any money appropriated by the general assembly from the Lewis and Clark discovery fund and used by the recipient in violation of section 173.386 or section 173.392 shall thereby be a liability of the recipient to the credit of the Lewis and Clark discovery fund and the recipient shall remit all such money to the Lewis and Clark discovery fund. In the event the recipient of such appropriated funds is liable to remit the appropriated funds back to the Lewis and Clark discovery fund, pursuant to this section, such recipient shall also be liable to remit interest on the amount due to the fund. Beginning on the date of receipt of such appropriated funds by the recipient, such outstanding funds shall accrue interest at the rate of one percent per month until the principal and all accrued interest is remitted in full to the fund. The recipient shall remit all principal of and interest on such misused funds to the state treasurer for deposit into the Lewis and Clark discovery fund.

(L. 2007 S.B. 389)



Section 173.395 Issuance of more than one series of bonds, requirements--refunding authorized.

Issuance of more than one series of bonds, requirements--refunding authorized.

173.395. Issuance by the authority of one or more series of bonds or other forms of indebtedness shall not preclude it from issuing other bonds or other forms of indebtedness in connection with the same purpose or any other purpose hereunder, but the bond resolution whereunder any subsequent bonds or other forms of indebtedness may be issued shall recognize and protect any prior pledge made for any prior issue of bonds or other forms of indebtedness. Any issue of bonds or other forms of indebtedness of the authority at any time outstanding may be refunded at any time and from time to time by the authority by the issuance of its refunding bonds or other forms of indebtedness in such amount as the authority may deem necessary, but not exceeding the amount sufficient to refund the principal of the bonds or other forms of indebtedness so to be refunded together with any unpaid interest thereon and any premiums, commissions, service fees, and other expenses necessary to be paid in connection with the refunding. Any such refunding may be effected whether the bonds or other forms of indebtedness to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds or other forms of indebtedness and the application of the proceeds thereof to the payment of the bonds or other forms of indebtedness being refunded or by the exchange of the refunding bonds or other forms of indebtedness for the bonds or other forms of indebtedness being refunded with the consent of the holder or holders of the bonds or other forms of indebtedness being refunded, regardless of whether or not the bonds or other forms of indebtedness being refunded were issued for the same purpose or any other purpose hereunder and regardless of whether or not the bonds or other forms of indebtedness proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.400 Bonds construed to be negotiable instruments.

Bonds construed to be negotiable instruments.

173.400. All bonds or other forms of indebtedness of the authority and the interest coupons applicable thereto are hereby made and shall be construed to be negotiable instruments.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.405 Principal and interest, how secured--resolution or trust agreement, content--default, remedies.

Principal and interest, how secured--resolution or trust agreement, content--default, remedies.

173.405. The principal of and interest on any bonds issued by the authority shall be secured by a pledge of the revenues derived from or by reason of the ownership of student loan notes and investment income or such other funds as may be designated in a bond resolution authorized by the authority. The bond resolution under which the bonds are authorized to be issued may contain any agreements and provisions respecting the purchase and sale of student loan notes or financing of student loans, or both, the creation and maintenance of special funds from such revenues or receipts, and the rights and remedies available in the event of default, including the designation of a trustee, all as the authority shall deem advisable and not in conflict with the provisions hereof. The principal of and interest on any other form of indebtedness issued by the authority shall be secured in such manner as may be set forth in the bond resolution authorizing such indebtedness and such bond resolutions may contain such other agreements and provisions as the authority may determine. Each pledge, agreement, and indenture made for the benefit or security of any of the bonds or other forms of indebtedness of the authority shall continue effective until the principal of and interest thereon for the benefit of which the same were made shall have been fully paid or provisions for such payment duly made. In the event of a default in the payment or in any agreement of the authority made as a part of the bond resolution under which the bonds or other forms of indebtedness were issued or secured, the payment or agreement may be enforced by suit, mandamus, the appointment of a receiver in equity, or any one or more of these remedies.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.410 State or political subdivision not liable, statement on face of bond required.

State or political subdivision not liable, statement on face of bond required.

173.410. Bonds or other forms of indebtedness issued under the provisions of sections 173.350 to 173.450 shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof or a pledge of the full faith and credit of the state or of any such political subdivision, but shall be payable solely from the funds provided for in sections 173.350 to 173.450. The issuance of bonds or other forms of indebtedness under the provisions of sections 173.350 to 173.450 shall not, directly, indirectly, or contingently, obligate the state or any political subdivision thereof to levy any form of taxation therefor or to make any appropriation for their payment. Nothing in this section shall be construed to authorize the authority to create a debt of the state within the meaning of the constitution or statutes of the state of Missouri, and each bond or other form of indebtedness issued by the authority shall be payable and shall state on its face that it is payable solely from the funds pledged for its payment in accordance with the bond resolution authorizing its issuance. The state shall not be liable in any event for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation, or agreement may impose any pecuniary liability upon the state or any charge upon the general credit or taxing power of the state.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.415 Tax exemptions, income and property of authority--bonds exempt from certain provisions.

Tax exemptions, income and property of authority--bonds exempt from certain provisions.

173.415. The authority is hereby declared to be performing a public function and to be a separate public instrumentality of the state. Accordingly, the income of the authority and all properties at any time owned by the authority shall be exempt from all taxation in the state of Missouri. For the purposes of section 409.402, all bonds or other forms of indebtedness issued by the authority shall be deemed to be securities issued by a separate public instrumentality of the state of Missouri.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.420 Authority may borrow for expenses--loans to be repaid--powers of authority, how construed.

Authority may borrow for expenses--loans to be repaid--powers of authority, how construed.

173.420. All expenses of the authority incurred in carrying out the provisions of sections 173.350 to 173.450 shall be payable solely from funds provided under such sections, and no liability shall be incurred by the authority beyond the extent to which moneys shall have been provided; except that, for the purpose of meeting the necessary expenses of operation until such date as the authority derives moneys from funds provided hereunder, the authority shall be empowered to borrow such moneys as may be required for the necessary expenses of operation, or to receive advances from funds to be appropriated for this purpose by the general assembly. The borrowed moneys shall be repaid or shall be reimbursed to general revenue within a reasonable time after the authority receives funds as provided in sections 173.350 to 173.450, and shall be repaid solely from such funds. Nothing in sections 173.350 to 173.450 shall be construed as a restriction upon any powers which the authority might otherwise have under any laws of this state, but shall be construed as cumulative of any such powers. Nothing in these sections shall be construed to deprive the state and its governmental subdivisions of their respective powers over assets of the authority or to impair any power thereof of any official or agency of the state and its governmental subdivisions which otherwise may be provided by law.

(L. 1981 H.B. 326)



Section 173.425 Assets not part of revenue--exclusive control of authority--student loan notes not public property.

Assets not part of revenue--exclusive control of authority--student loan notes not public property.

173.425. No asset of the authority shall be considered to be part of the revenue of the state within the meaning of article III, section 36, of the Constitution of Missouri, and no asset of the authority shall be required to be deposited into the state treasury, and no asset of the authority shall be subject to appropriation by the general assembly, except for those amounts distributed by the authority to the Lewis and Clark discovery fund pursuant to subdivision (9) of subsection 1 of section 173.385. The assets of the authority shall remain under the exclusive control and management of the authority to be used as required pursuant to sections 173.350 to 173.450*, except for those amounts distributed by the authority to the Lewis and Clark discovery fund pursuant to subdivision (9) of subsection 1 of section 173.385. Student loan notes purchased or financed shall not be considered to be public property.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583, A.L. 2007 S.B. 389)

*Section 173.450 was repealed by H.B. 1456, 1988.



Section 173.435 Institutions and fiduciaries may invest in bonds.

Institutions and fiduciaries may invest in bonds.

173.435. All banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies, credit unions, insurance companies and associations, and all executors, administrators, guardians, trustees, and other fiduciaries legally may invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued pursuant to sections 173.350 to 173.450.

(L. 1981 H.B. 326)



Section 173.440 Tax exemptions, bonds--exception.

Tax exemptions, bonds--exception.

173.440. The bonds and other forms of indebtedness issued under the provisions of this act, the interest thereon, the proceeds received by a holder from the sale thereof to the extent of the holder's cost of acquisition, or proceeds received upon redemption prior to maturity or proceeds received at maturity, and the receipt of such interest and proceeds shall be exempt from taxation in the state of Missouri for all purposes except the state estate tax.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.445 Authority assigned to department of higher education--reports required.

Authority assigned to department of higher education--reports required.

173.445. The higher education loan authority is assigned to the department of higher education. The authority shall annually file with the director of said department a report of its previous year's income, expenditures and bonds or other forms of indebtedness issued and outstanding.

(L. 1981 H.B. 326, A.L. 1994 S.B. 583)



Section 173.475 No discrimination in hiring based on lack of a graduate degree, when.

No discrimination in hiring based on lack of a graduate degree, when.

173.475. Notwithstanding any provision of law or policy of a public institution of higher education to the contrary, no public college or university, as defined in section 173.355, shall reject an applicant for a faculty position based solely on the applicant having not earned a graduate degree, provided that the applicant has earned an undergraduate baccalaureate degree and has served for at least eight years in the general assembly.

(L. 2007 S.B. 389)



Section 173.480 Higher education capital fund created, use of moneys.

Higher education capital fund created, use of moneys.

173.480. 1. There is hereby created in the state treasury the "Higher Education Capital Fund", which shall consist of money collected under this section. The general assembly may appropriate moneys to the fund for the purpose of providing matching funds to public colleges or universities, as provided in this section.

2. Moneys in the fund may be distributed to public colleges or universities in the form of matching funds for the funding of capital projects. The state shall not issue bonds to provide funding under this section. No moneys shall be distributed through the fund without a line item appropriation for a specific project. A public college or university may use the matching funds for new construction, rehabilitation, maintenance, renovation, or reconstruction. A public college or university shall not use any matching funds received pursuant to this section for any athletic facilities, parking structures, or student housing.

3. Any matching funds distributed under this section shall be limited to the amount of fifty percent of the project's cost. To qualify for matching funds, a public college or university shall complete an application to the commissioner of higher education and demonstrate that it has obtained fifty percent of the project's cost through private donations or grants. No funds from the higher education capital fund shall be made available to match funds that a public college or university has obtained from its operating budget, tuition, fees, the issuance of revenue bonds or general obligation bonds, or from any state appropriation.

4. The commissioner of higher education shall create an application and establish procedures for public colleges or universities to follow to receive matching funds under this section. The commissioner of higher education may promulgate rules and regulations to implement this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

5. The commissioner of higher education shall administer the higher education capital fund. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180 the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the administration of this section.

6. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

7. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

8. For purposes of this section, "public colleges or universities" shall mean any public community college, public college, or public university located in the state of Missouri.

(L. 2012 S.B. 563)



Section 173.600 Definitions.

Definitions.

173.600. As used in sections 173.600 to 173.618, unless the context clearly requires otherwise, the following terms mean:

(1) "Agent", any employee, solicitor, or other person who, for remuneration, by any means and at a place away from the school premises or site of instruction, enrolls or attempts to enroll a resident of this state in a course or courses of instruction or study offered or maintained by a proprietary school, wherever located, or otherwise hold himself out to a resident of this state as representing a proprietary school for such purpose;

(2) "Board", coordinating board for higher education;

(3) "Certificate", any award that does not have a degree designation;

(4) "Certificate of approval", approval of the board to operate a school in compliance with the provisions of sections 173.600 to 173.618 and rules and regulations promulgated pursuant to law;

(5) "Degree", any award, earned or honorary, conferred with the designation of associate, baccalaureate, masters, professional, or professional development, specialist, or doctorate;

(6) "Department of higher education", the state department charged with administering the rules and regulations as provided for herein, operating within the guidelines approved by the board;

(7) "Operate", to establish, keep, or maintain any facility at a location or locations in this state where, from, or through which education is offered or given and shall include contracting with any person, group, or entity to perform any such act;

(8) "Person", any individual, corporation, partnership, association, or business entity of any kind or description;

(9) "Proprietary school" or "school", any person not specifically exempted in section 173.616 or other provisions of sections 173.600 to 173.618, which offers or maintains on either a profit or not-for-profit basis within the state of Missouri a course or courses of instruction or study through classroom instruction or correspondence or which grants certificates or earned or honorary degrees;

(10) "Proprietary school advisory committee" or "committee", a seven-member committee appointed by the board as provided in section 173.614;

(11) "Public institution", a postsecondary educational institution established by provisions of Missouri constitution or statutory law or established by the voters of the district in which it is located, which is funded fifty percent or more of its operating costs from public funds; which is governed by a body appointed by the governor and approved by the senate, or selected by the voters of the district in which it is located, and which operates on a not-for-profit basis;

(12) "Religious degree" or "religious program", any degree or program with a specific theological, biblical, divinity, or other religious designation;

(13) "Rules and regulations", the rules and regulations recommended by the proprietary school advisory committee and adopted by the board as authorized and provided for by sections 173.600 to 173.618.

(L. 1983 H.B. 560 § 1, A.L. 1991 H.B. 51, et al.)



Section 173.602 Certificate of approval required to offer courses for sale or solicit students.

Certificate of approval required to offer courses for sale or solicit students.

173.602. After one year from September 28, 1983, no proprietary school, wherever domiciled or having its principal place of business, shall offer for sale, directly or through an agent, any course or solicit any prospective student in the state of Missouri without possessing a valid certificate of approval as required by sections 173.600 to 173.618.

(L. 1983 H.B. 560 § 5, subsec. 2)



Section 173.604 Minimum standards for certification of proprietary school--out-of-state applicants.

Minimum standards for certification of proprietary school--out-of-state applicants.

173.604. 1. The board shall issue certificates of approval to proprietary schools that meet the minimum standards established pursuant to the provisions of sections 173.600 to 173.618.

2. Minimum standards for proprietary schools shall be established in the rules and regulations and shall require that:

(1) Educational and experience qualifications of directors, administrators, and instructors are adequate for students to receive training consistent with the published objectives of the course or program of study;

(2) The course, curriculum and instruction are of adequate level, content, and duration to achieve the published objectives for which they are offered;

(3) The school has adequate facilities and equipment to train, instruct or educate the number of students enrolled or proposed to be enrolled;

(4) The school has a sound financial structure with sufficient resources for its continued operation;

(5) The following shall be available in writing to each student: course outline, course objective, schedule of tuition, fees and other charges, cancellation and refund policy, appropriate financial aid information, regulations pertaining to absence, student evaluation, and student conduct;

(6) The school shall have a fair and equitable refund policy for the refund of the unused portion of tuition, fees, and other charges in the event that a student enrolled in the school fails to begin a course, withdraws, or is discontinued therefrom at any time prior to completion;

(7) Satisfactory standards relating to attendance, progress, and conduct are established and enforced by the school;

(8) Upon satisfactory completion of training, the student is given a certificate, diploma, or degree by the school indicating completion of the course or courses;

(9) No earned certificate or degree may be given, awarded, or granted solely on the basis of payment of tuition or fee, credit earned at another school or schools, on the basis of credit for life experience or other equivalency, on the basis of testing out, on the basis of research and writing, or solely on the basis of any combination of these factors. No honorary degree may be given, awarded, or granted by any school which does not give, award, or grant an earned degree and no fee or other charge may be assessed for giving, awarding, or granting an honorary degree;

(10) No school, whether certified or exempted, may advertise as having a Missouri presence or use a Missouri address on its letterhead in the absence of that school conducting an actual instructional activity in this state;

(11) The school or its agents do not utilize advertising of any type which is untrue, deceptive, or misleading. The name of the school shall appear in all media advertising;

(12) The school or its agents do not sell or offer to sell material or service by written, visual, or oral misrepresentation;

(13) Adequate financial and academic records are maintained;

(14) The school is maintained and operated in compliance with all pertinent ordinances and laws relative to the safety and health of all persons on the premises;

(15) Governmental student financial aid, including both grants and loans, awarded through or by the school shall be administered in compliance with all applicable law and regulations;

(16) Provisions are made by the school to file student transcripts and all other student records as specified in the rules and regulations with a repository approved by the board should the school terminate its operations. Failure to comply with this subdivision in the event of a school terminating operations shall result in forfeiture of the security deposit as required by section 173.612.

3. The board shall accept accreditation by national or regional accrediting agencies recognized by the United States Department of Education as evidence of partial or complete compliance with standards established by the board pursuant to this section. Such acceptance shall be on a school-by-school basis.

4. The board may dispense with investigation of an out-of-state applicant and may grant a certificate of approval upon payment of the required fees, provided that in the board's judgment, requirements for approval in the state, territory, or District of Columbia are substantially equal to those in force in Missouri at the time application for approval is filed and upon due proof that such applicant has continually operated a proprietary school for two years, and holds a current license in the other state.

(L. 1983 H.B. 560 § 6, A.L. 1991 H.B. 51, et al.)



Section 173.606 Application for certification, contents--investigation of applicant--certificates nontransferable--temporary certificate--right of appeal if certificate denied.

Application for certification, contents--investigation of applicant--certificates nontransferable--temporary certificate--right of appeal if certificate denied.

173.606. 1. Annually, each proprietary school desiring to operate in this state shall make written application to the board on forms furnished by the board. Such application shall include the identification of all locations operated by a proprietary school and shall identify a single location as a principal facility for the purpose of record keeping and administration. Any location at which education is offered by a franchisee of a franchisor approved to operate as a proprietary school shall be deemed a location within the scope of such franchisor's approval if such franchisor establishes the course curriculum and guidelines for teaching at such location.

2. The department of higher education shall review the application and may conduct an investigation of the applicant to ensure compliance with the rules and regulations. A proprietary school in continuous operation for a period of no less than five years shall be eligible to apply for certification that is valid for two years.

3. A certificate of approval is nontransferable. A change in the sole proprietor of a school, a change in the majority interest of general partners of a partnership owning a school, or a change in majority of stock ownership of a school shall for the purpose of sections 173.600 to 173.618 be deemed a transfer of ownership. Within thirty days of a transfer of ownership the new owner shall make written application to the board for a new certificate of approval. This application shall be processed like an initial application, except that the board may issue a temporary certificate of approval if the chief administrator of the school furnishes a written statement asserting that all of the conditions set forth in the rules and regulations are being met or will be met before offering training or education. A temporary certificate shall be effective for a maximum of sixty days.

4. Any school denied exemption or a certificate of approval and any approved school whose certificate is revoked or suspended may appeal to the administrative hearing commission.

(L. 1983 H.B. 560 § 8, A.L. 1991 H.B. 51, et al., A.L. 2012 H.B. 1042)



Section 173.608 Fee for certificate--disposition--additional fees authorized, when--fund created, purpose.

Fee for certificate--disposition--additional fees authorized, when--fund created, purpose.

173.608. 1. The base annual fee for a proprietary school certificate of approval shall be $.0013 per one dollar of net tuition and fees income (excluding refunds, books, tools and supplies), with a maximum of five thousand dollars and a minimum of five hundred dollars per school. For a school having a certificate of approval for the sole purpose of recruiting students in Missouri, the net tuition used for this computation shall be only that paid to the school by students recruited from Missouri and the fee shall be five hundred dollars plus the amount produced by the foundation calculation, with a maximum of five thousand dollars. Every five years, beginning with fiscal year 2013, the coordinating board may increase the base annual fee as well as the related minimum and maximum amounts by administrative rule no more than the Consumer Price Index for All Urban Consumers (CPI-U), 1982-1984=100, not seasonally adjusted, as defined and officially recorded by the United States Department of Labor, or its successor agency, for the period since the last fee increase.

2. In addition to the annual fee for a certificate of approval, the coordinating board may establish by administrative rule additional appropriate fees if necessary to generate funding sufficient to cover the entirety of costs associated with the operation of the proprietary school certification program, with advice of the proprietary school advisory committee.

3. Any school which operates at two or more locations, or has franchised schools as provided in section 173.606, may combine tuition and fees for all locations for the purpose of determining the annual fee payable under sections 173.600 to 173.618.

4. All revenue received by the coordinating board from the fees authorized in this section shall be deposited in the state treasury to the credit of the "Proprietary School Certification Fund" which is hereby created for the sole purpose of funding the costs associated with the operation of the proprietary school program. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(L. 1983 H.B. 560 § 11, A.L. 1991 H.B. 51, et al., A.L. 2012 H.B. 1042)



Section 173.610 Tuition--obligation or instrument of payment subject to defenses and setoffs--exceptions.

Tuition--obligation or instrument of payment subject to defenses and setoffs--exceptions.

173.610. 1. The rights of a school or assignee of a school as holder of an instrument, account, contract, right, agreement, chattel paper or other writing, other than a check or draft, received by the school in payment of tuition or other charges, whether sold, transferred, assigned or endorsed before or after the obligor has completed the course of instruction, shall be subject to any and all defenses and setoffs available to the obligor, notwithstanding any agreement to the contrary. The preceding sentence shall not apply to payment of tuition or other charges by credit card transaction on a credit card issued by an issuer other than the school.

2. The definitions in articles 1, 3 and 9 of chapter 400 are applicable to subsection 1.

(L. 1983 H.B. 560 § 7)



Section 173.612 Coordinating board for higher education to administer law--powers and duties--rules and regulations, suspension and reinstatement.

Coordinating board for higher education to administer law--powers and duties--rules and regulations, suspension and reinstatement.

173.612. 1. The board shall, through the department of higher education, administer, supervise, and enforce the provisions and policies of sections 173.600 to 173.618 and shall assign the personnel that are necessary to exercise its powers and duties.

2. The rules and regulations adopted by the board under sections 173.600 to 173.618, together with any amendments thereto, shall be filed with the office of the secretary of state. The board may:

(1) Issue proprietary school certificates of approval or temporary certificates of approval to applicants meeting the requirements of sections 173.600 to 173.618;

(2) Suspend or revoke certificates or temporary certificates of approval, or place certified schools on probation;

(3) Require each proprietary school to file a security bond covering the school and its agents to indemnify any student, enrollee or parent, guardian, or sponsor of a student or enrollee who suffers loss or damage because of a violation of sections 173.600 to 173.618 by the school, or because a student is unable to complete the course due to the school's ceasing operation or because a student does not receive a refund to which he is entitled. The bond or other security shall cover all the facilities and locations of a proprietary school and shall not be less than five thousand dollars or ten percent of the preceding year's gross tuition, whichever is greater, but in no case shall it exceed one hundred thousand dollars. The bond shall clearly state that the school and the agents of the school are covered by it. The board may authorize the use of certificates of deposit, letters of credit, or other assets to be posted as security in lieu of this surety bond requirement;

(4) Collect only that data from certified proprietary schools necessary to administer, supervise, and enforce the provisions of sections 173.600 to 173.619. The department shall, subject to appropriations, provide a system to electronically submit all data;

(5) Review proposals for new programs within ninety days from the date that a certified school submits a new program for review, and review proposals for revised programs within sixty days from the date that a certified school submits a revised program for review. If the department fails to review a proposal for a new or revised program within the prescribed time frame, the school shall be permitted to offer the program until the department completes its review and identifies a substantive issue or issues that need correction. In such case the department shall notify the school within an additional ninety days and the school shall then have ninety days from the date it is informed that a program offering has a deficiency to correct the deficiency without having to cease offering the program;

(6) Administer sections 173.600 to 173.618 and initiate action to enforce it.

3. Any school which closes or whose certificate of approval is suspended, revoked, or not renewed shall, on the approval of the coordinating board, make partial or full refund of tuition and fees to the students enrolled, continue operation under a temporary certificate until students enrolled have completed the program for which they were enrolled, make arrangements for another school or schools to complete the instruction for which the students are enrolled, employ a combination of these methods in order to fulfill its obligations to the students, or implement other plans approved by the coordinating board.

4. Any rule or portion of a rule promulgated pursuant to sections 173.600 to 173.618 may be suspended by the joint house-senate committee on administrative rules until such time as the general assembly may by concurrent resolution signed by the governor reinstate such rule.

(L. 1983 H.B. 560 §§ 3, 5 subsec. 1, 10, 12, A.L. 1991 H.B. 51, et al., A.L. 2012 H.B. 1042)



Section 173.614 Advisory committee--appointment, qualifications, terms--powers and duties--expenses.

Advisory committee--appointment, qualifications, terms--powers and duties--expenses.

173.614. 1. The "Proprietary School Advisory Committee" is hereby created consisting of seven members. All members shall be appointed by the commissioner of higher education and shall be owners or managerial employees of proprietary schools. The initial appointment of members to the committee shall be made within sixty days after September 28, 1983, and shall consist of two members appointed for terms expiring one year from September 28, 1983, two members appointed for terms expiring two years from September 28, 1983, and three members appointed for terms expiring three years from September 28, 1983. The terms of members initially appointed shall be designated by the board. Thereafter, each appointment shall be for a term of three years. If a committee member resigns or for any reason is unable or ineligible to continue to serve, a new member shall be appointed by the board to fill the unexpired term. At all times at least three members of the committee shall represent schools that confer a degree and at least one of the three shall represent a school that confers a degree at the baccalaureate level or higher.

2. The committee shall organize itself by the election of a chairman and other officers as needed.

3. The committee shall report to the board at least twice annually and advise the board on matters within the scope of sections 173.600 to 173.618.

4. The proprietary school advisory committee shall have the following responsibilities:

(1) To advise the board in the administration of sections 173.600 to 173.618;

(2) To make recommendations with respect to the rules and regulations establishing minimum standards which are to be adopted by the board; and

(3) To advise the board with respect to grievances and complaints.

5. Members of the committee shall serve without compensation but may be reimbursed for traveling and other expenses necessarily incurred in the performance of their duties from funds of the department of higher education.

(L. 1983 H.B. 560 § 4, A.L. 2012 H.B. 1042)



Section 173.616 Schools and courses that are exempt from sections 173.600 to 173.618.

Schools and courses that are exempt from sections 173.600 to 173.618.

173.616. 1. The following schools, training programs, and courses of instruction shall be exempt from the provisions of sections 173.600 to 173.618:

(1) A public institution;

(2) Any college or university represented directly or indirectly on the advisory committee of the coordinating board for higher education as provided in subsection 3 of section 173.005;

(3) An institution that is certified by the board as an "approved private institution" under subdivision (2) of section 173.1102;

(4) A not-for-profit religious school that is accredited by the American Association of Bible Colleges, the Association of Theological Schools in the United States and Canada, or a regional accrediting association, such as the North Central Association, which is recognized by the Council on Postsecondary Accreditation and the United States Department of Education; and

(5) Beginning July 1, 2008, all out-of-state public institutions of higher education, as such term is defined in subdivision (12) of subsection 2 of section 173.005.

2. The coordinating board shall exempt the following schools, training programs and courses of instruction from the provisions of sections 173.600 to 173.618:

(1) A not-for-profit school owned, controlled and operated by a bona fide religious or denominational organization which offers no programs or degrees and grants no degrees or certificates other than those specifically designated as theological, bible, divinity or other religious designation;

(2) A not-for-profit school owned, controlled and operated by a bona fide eleemosynary organization which provides instruction with no financial charge to its students and at which no part of the instructional cost is defrayed by or through programs of governmental student financial aid, including grants and loans, provided directly to or for individual students;

(3) A school which offers instruction only in subject areas which are primarily for avocational or recreational purposes as distinct from courses to teach employable, marketable knowledge or skills, which does not advertise occupational objectives and which does not grant degrees;

(4) A course of instruction, study or training program sponsored by an employer for the training and preparation of its own employees;

(5) A course of study or instruction conducted by a trade, business or professional organization with a closed membership where participation in the course is limited to bona fide members of the trade, business or professional organization, or a course of instruction for persons in preparation for an examination given by a state board or commission where the state board or commission approves that course and school;

(6) A school or person whose clientele are primarily students aged sixteen or under.

3. A school which is otherwise licensed and approved under and pursuant to any other licensing law of this state shall be exempt from sections 173.600 to 173.618, but a state certificate of incorporation shall not constitute licensing for the purpose of sections 173.600 to 173.618.

4. Any school, training program or course of instruction exempted herein may elect by majority action of its governing body or by action of its director to apply for approval of the school, training program or course of instruction under the provisions of sections 173.600 to 173.618. Upon application to and approval by the coordinating board, such school training program or course of instruction may become exempt from the provisions of sections 173.600 to 173.618 at any subsequent time, except the board shall not approve an application for exemption if the approved school is then in any status of noncompliance with certification standards and a reversion to exempt status shall not relieve the school of any liability for indemnification or any penalty for noncompliance with certification standards during the period of the school's approved status.

(L. 1983 H.B. 560 § 2, A.L. 1991 H.B. 51, et al., A.L. 2007 S.B. 389, A.L. 2012 H.B. 1042)



Section 173.618 Unlawful practices--injunction, board action--penalty.

Unlawful practices--injunction, board action--penalty.

173.618. 1. Any act, method, or practice which violates the provisions of sections 173.600 to 173.618 shall be an unlawful practice within the meaning of section 407.020, and any action authorized in section 407.020 may be taken. In addition, the board may seek an injunction in the manner provided in chapter 407. The board may exercise the authority granted in subdivision (2) of subsection 2 of section 173.612 without seeking injunction.

2. Any person convicted of operating a proprietary school without certificate of approval or a temporary certificate of approval, or of failure to file bond or security as required by sections 173.600 to 173.618 or of violating any other provision of sections 173.600 to 173.618 is guilty of a class A misdemeanor and upon conviction shall be punished in the manner provided by law.

(L. 1983 H.B. 560 § 9, A.L. 1991 H.B. 51, et al., A.L. 2012 H.B. 1042)



Section 173.619 Rules, promulgation.

Rules, promulgation.

173.619. No rule or portion of a rule promulgated under the authority of sections 173.600 to 173.619 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1991 H.B. 51, et al. § 1, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 173.670 Initiative established, purpose, matching grants--fund created, use of moneys--authorized programs.

Initiative established, purpose, matching grants--fund created, use of moneys--authorized programs.

173.670. 1. There is hereby established within the department of higher education the "Missouri Science, Technology, Engineering and Mathematics Initiative". The department of higher education may award matching funds through this initiative to public institutions of higher education as part of the annual appropriations process.

2. The purpose of the initiative shall be to provide support to increase interest among elementary, secondary, and university students in fields of study related to science, technology, engineering, and mathematics and to increase the number of Missouri graduates in these fields at Missouri's public two- and four-year institutions of higher education.

3. There is hereby created a "Science, Technology, Engineering and Mathematics Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of this section. Any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The general assembly may appropriate funds to the science, technology, engineering, and mathematics fund to match institution funds to support the following programs:

(1) Endowed teaching professor programs, which provide funds to support faculty who teach undergraduate courses in science, technology, engineering, or mathematics fields at public institutions of higher education;

(2) Scholarship programs, which provide financial aid or loan forgiveness awards to Missouri students who study in the science, technology, engineering, or mathematics fields or who plan to enter the teaching field in Missouri with an emphasis on science, technology, engineering, and mathematics areas;

(3) Experiential youth programs at public colleges or universities, designed to provide Missouri middle school, junior high, and high school students with the opportunity to experience science, technology, engineering, and mathematics fields through camps or other educational offerings;

(4) Career enhancement programs for current elementary and secondary teachers and professors at Missouri public and private colleges and universities in the science, technology, engineering, or mathematics fields to improve the quality of teaching.

(L. 2012 S.B. 563)



Section 173.700 Midwestern higher education compact.

Midwestern higher education compact.

173.700. The following compact, as amended, is approved and this state is declared to be a party thereto; and agreements, convenants and obligations therein are binding upon the state of Missouri. ARTICLE I. PURPOSE

The purpose of the Midwestern Higher Education Compact shall be to provide greater higher education opportunities and services in the Midwestern region, with the aim of furthering regional access to, research in the choice of higher education for the citizens residing in the several states which are parties to this Compact. ARTICLE II. THE COMMISSION

A. The compacting states hereby create the Midwestern Higher Education Commission, hereinafter called the Commission. The Commission shall be a body corporate of each compacting state. The Commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this Compact.

B. The Commission shall consist of five resident members of each state as follows: The governor or the governor's designee who shall serve during the tenure of office of the governor; two legislators, one from each house (except Nebraska, which may appoint two legislators from its Unicameral Legislature), who shall serve two-year terms and be appointed by the appropriate appointing authority in each house of the legislature; and two other at-large members, at least one of whom shall be selected from the field of higher education. The at-large members shall be appointed in a manner provided by the laws of the appointing state. One of the two at-large members initially appointed in each state shall serve a two-year term. The other, and any regularly appointed successor to either at-large member, shall serve a four-year term. All vacancies shall be filled in accordance with the laws of the appointing states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term.

C. The Commission shall select annually, from among its members, a chairperson, a vice chairperson and a treasurer.

D. The Commission shall appoint an executive director who shall serve at its pleasure and who shall act as secretary to the Commission. The treasurer, the executive director and such other personnel as the Commission may determine, shall be bonded in such amounts as the Commission may require.

E. The Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a majority of the Commission members of three or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. Each compacting state represented at any meeting of the Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Commission. ARTICLE III. POWERS AND DUTIES OF THE COMMISSION

A. The Commission shall adopt a seal and suitable bylaws governing its management and operations.

B. Irrespective of the civil service, personnel or other merit system laws of any of the compacting states, the Commission in its bylaws shall provide for the personnel policies and programs of the Compact.

C. The Commission shall submit a budget to the governor and legislature of each compacting state at such time and for such period as may be required. The budget shall contain specific recommendations of the amount or amounts to be appropriated by each of the compacting states.

D. The Commission shall report annually to the legislatures and governors of the compacting states, to the Midwestern Governors' Conference and to the Midwestern Legislative Conference of the Council of State Governments concerning the activities of the Commission during the preceding year. Such reports shall also embody any recommendations that may have been adopted by the Commission.

E. The Commission may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, foundation, person, firm or corporation.

F. The Commission may accept for any of its purposes and functions under the Compact any and all donations, and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, foundation, person, firm, or corporation, and may receive, utilize and dispose of the same.

G. The Commission may enter into agreements with any other interstate education organizations or agencies and with higher education institutions located in nonmember states and with any of the various states of these United States to provide adequate programs and services in higher education for the citizens of the respective compacting states. The Commission shall, after negotiations with interested institutions and interstate organizations or agencies, determine the cost of providing the programs and services in higher education for use in these agreements.

H. The Commission may establish and maintain offices, which shall be located within one or more of the compacting states.

I. The Commission may establish committees and hire staff as it deems necessary for the carrying out of its functions.

J. The Commission may provide for actual and necessary expenses for attendance of its members at official meeting of the Commission or its designated committees. ARTICLE IV. ACTIVITIES OF THE COMMISSION

A. The Commission shall collect data on the long-range effects of the Compact on higher education. By the end of the fourth year from the effective date of the Compact and every two years thereafter, the Commission shall review its accomplishments and make recommendations to the governors and legislators of the compacting states on the continuance of the Compact.

B. The Commission shall study issues in higher education of particular concern to the Midwestern region. The Commission shall also study the needs for higher education programs and services in the compacting states and the resources for meeting such needs. The Commission shall, from time to time, prepare reports on such research for presentation to the governors and legislatures of the compacting states and other interested parties. In conducting such studies, the Commission may confer with any national or regional planning body. The Commission may draft and recommend to the governors and legislatures of the various compacting states suggested legislation dealing with problems of higher education.

C. The Commission shall study the need for provision of adequate programs and services in higher education, such as undergraduate, graduate or professional student exchanges in the region. If a need for exchange in a field is apparent, the Commission may enter into such agreements with any higher education institution and with any of the compacting states to provide programs and services in higher education for the citizens of the respective compacting states. The Commission shall, after negotiations with interested institutions and the compacting states, determine the cost of providing the programs and services in higher education for use in its agreements. The contracting states shall contribute the funds not otherwise provided, as determined by the Commission, for carrying out the agreements. The Commission may also serve as the administrative and fiscal agent in carrying out agreements for higher education programs and services.

D. The Commission shall serve as a clearinghouse on information regarding higher education activities among institutions and agencies.

E. In addition to the activities of the Commission previously noted, the Commission may provide services and research in other areas of regional concern. ARTICLE V. FINANCE

A. The monies necessary to finance the general operations of the Commission not otherwise provided for in carrying forth its duties, responsibilities and powers as stated herein shall be appropriated to the Commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states.

B. The Commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

C. The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Commission.

D. The accounts of the Commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states and persons authorized by the Commission.

ARTICLE VI. ELIGIBLE PARTIES AND ENTRY INTO FORCE

A. The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin shall be eligible to become party to this Compact. Additional states will be eligible if approved by a majority of the compacting states.

B. As to any eligible party state, this Compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by five states prior to the 31st day of December 1995.

C. Amendments to the Compact shall become effective upon their enactment by the legislatures of all compacting states. ARTICLE VII. WITHDRAWAL, DEFAULT AND TERMINATION

A. Any compacting state may withdraw from this Compact by enacting a statute repealing the Compact, but such withdrawal shall not become effective until two years after the enactment of such statute. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.

B. If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this Compact, all rights, privileges and benefits conferred by this Compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the Commission, and the Commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the Commission, this Compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other member states. Any such defaulting state may be reinstated by performing all acts and obligations as stipulated by the Commission. ARTICLE VIII. SEVERABILITY AND CONSTRUCTION

The provisions of this Compact entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected hereby. If this Compact entered into hereunder shall be held contrary to the constitution of any compacting state, the Compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this Compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

(L. 1990 H.B. 1142)

*Contingent expiration date, see § 173.710



Section 173.705 Midwestern higher education commission--members.

Midwestern higher education commission--members.

173.705. Missouri shall appoint members to the midwestern higher education commission as follows:

(1) The governor or his designee shall be a member;

(2) The speaker of the house of representatives shall appoint one member of the house and the president pro tem of the senate shall appoint one member of the senate as members;

(3) Two at-large members from the field of higher education shall be appointed by the governor with the advice and consent of the senate.

(L. 1990 H.B. 1142)

*Contingent expiration date, see § 173.710



Section 173.708 Membership of commission--terms--vacancies.

Membership of commission--terms--vacancies.

173.708. 1. The governor shall serve on the midwestern higher education commission for a term concurrent with his term of office.

2. The member of the house of representatives and the member of the senate shall serve on the midwestern higher education commission for terms of two years.

3. The at-large members shall serve on the midwestern higher education commission for terms of four years or upon leaving the field of higher education or upon leaving the state, whichever occurs first, except that of the first appointments one at-large member shall serve for a term of two years and the other shall serve for a term of four years.

4. All vacancies occurring on the midwestern higher education commission shall be filled in the same manner as originally filled, except that vacancies created for reasons other than expiration of the term of membership shall be filled for the remainder of the unexpired term by appointment by the governor with the advice and consent of the senate.

(L. 1990 H.B. 1142)

*Contingent expiration date, see § 173.710



Section 173.730 International student exchanges--matching funds.

International student exchanges--matching funds.

173.730. The coordinating board for higher education may request appropriations to match United States Agency for International Development funds for the purpose of facilitating international student exchanges.

(L. 1990 H.B. 1142 § 10)



Section 173.735 Institutions of higher education, conflict of interest policy.

Institutions of higher education, conflict of interest policy.

173.735. All public institutions of higher education, including community colleges, shall adopt, by January 1, 1992, a conflict of interest policy for all faculty and staff of such institution. Any such institution not adopting such a policy shall be governed by a model higher education conflict of interest policy which shall be promulgated and approved by the coordinating board for higher education. All public institutions of higher education shall be governed by the requirements of this section as well as the provisions of sections 105.450 to 105.498.

(L. 1991 S.B. 262 § 9)



Section 173.750 Annual reporting of performance of graduates, furnishing of report--procedure--data included.

Annual reporting of performance of graduates, furnishing of report--procedure--data included.

173.750. 1. By July 1, 1995, the coordinating board for higher education, within existing resources provided to the department of higher education and by rule and regulation, shall have established and implemented a procedure for annually reporting the performance of graduates of public high schools in the state during the student's initial year in the public colleges and universities of the state. The purpose of such reports shall be to assist in determining how high schools are preparing students for successful college and university performance. The report produced pursuant to this subsection shall annually be furnished to the state board of education for reporting pursuant to subsection 4 of section 161.610 and shall not be used for any other purpose.

2. The procedures shall be designed so that the reporting is made by the name of each high school in the state, with individual student data to be grouped according to the high school from which the students graduated. The data in the reports shall be disaggregated by race and sex. The procedures shall not be designed so that the reporting contains the name of any student. No grade point average shall be disclosed under subsection 3 of this section in any case where three or fewer students from a particular high school attend a particular college or university.

3. The data reported shall include grade point averages after the initial college year, calculated on, or adjusted to, a four point grade scale; the percentage of students returning to college after the first and second half of the initial college year, or after each trimester of the initial college year; the percentage of students taking noncollege level classes in basic academic courses during the first college year, or remedial courses in basic academic subjects of English, mathematics, or reading; and other such data as determined by rule and regulation of the coordinating board for higher education.

(L. 1993 S.B. 380 § 19 subsecs. 1, 2, 3)

*Contingent expiration date. See section 143.107.

CROSS REFERENCE:

Report of vocational education program, high school students completing course to be combined with report required by this section, 161.610



Section 173.754 Unlawful use false or misleading degree, when--violation, penalty.

Unlawful use false or misleading degree, when--violation, penalty.

173.754. 1. It is unlawful for a person to knowingly use or attempt to use, in connection with admission to any institution of higher education or in connection with any business, employment, occupation, profession, trade, or public office:

(1) A false or misleading degree from any institution of higher education, regardless of whether that institution is located in Missouri and regardless of whether the institution has been issued a certificate of approval or temporary certificate of approval by the board; or

(2) A degree from any institution of higher education in a false or misleading manner, regardless of whether that institution is located in Missouri and regardless of whether the institution has been issued a certificate of approval or temporary certificate of approval by the board.

2. For the purposes of this section, a degree is false or misleading or is used in a false or misleading manner if it:

(1) States or suggests that the person named in the degree has completed the requirements of an academic or professional program of study in a particular field of endeavor beyond the secondary school level and the person has not, in fact, completed the requirements of the program of study;

(2) Is offered as his or her own by a person other than the person who completed the requirements of the program of study; or

(3) Is awarded, bestowed, conferred, given, granted, conveyed, or sold in violation of this chapter.

3. The penalty for a violation of this section shall be a class C misdemeanor.

4. For purposes of this section, the term "board" shall mean the coordinating board for higher education.

(L. 2009 H.B. 62)



Section 173.775 Citation--fund created.

Citation--fund created.

173.775. 1. Sections 173.775 to 173.796 shall be known as the "Advantage Missouri Program". This program shall provide loans to and establish a loan forgiveness program for students in approved educational programs who become employed in occupational areas of high demand in this state.

2. The "Advantage Missouri Trust Fund" is hereby created in the state treasury, to be used by the coordinating board for higher education to provide loans pursuant to sections 173.775 to 173.796. All appropriations, private donations, and other funds provided to the board for this program shall be credited to the fund. All funds generated by loan repayments and any penalties received pursuant to sections 173.787 and 173.790, shall also be credited to the fund. Notwithstanding the provisions of section 33.080 to the contrary, any unexpended balance in the fund shall not revert to the general revenue fund.

(L. 1998 H.B. 1694)



Section 173.778 Definitions.

Definitions.

173.778. As used in sections 173.775 to 173.796, the following terms mean:

(1) "Board", the coordinating board for higher education;

(2) "Eligible institution", any approved public or private institution of postsecondary education, as defined in section 173.205 or any other Missouri private institution that:

(a) Is required by statute to be certified to operate by the board;

(b) Is institutionally accredited by a United States Department of Education recognized accrediting commission;

(c) Has operated continuously in the state of Missouri for five or more years;

(d) Has no more than fifty percent of its students in correspondence programs;

(e) Offers a one-year or two-year certificate, associate or baccalaureate degree programs, or graduate or professional degree programs; and

(f) Is approved for participation in the advantage Missouri program by the board;

(3) "Eligible student", an individual who is enrolled full time in an eligible institution, unless the board approves less than full-time enrollment, who meets the eligibility requirements pursuant to subsection 1 of section 173.215 and who meets the following additional requirements:

(a) Has received a high school diploma, general educational development certificate (GED), or its equivalent;

(b) Maintains satisfactory academic progress as determined by the eligible institution such student attends in pursuing a one-year or two-year certificate, associate or baccalaureate degree, or graduate or professional degree. Failure to maintain satisfactory academic progress shall result in ineligibility for continued participation in the program and ineligibility for forgiveness of any loan or loans received;

(c) Is not currently confined in any federal or state correctional facility or jail;

(d) Has not defaulted on the repayment of any previously granted higher education loan; and

(e) Submits an application provided by the board for participation in the program;

(4) "Fund", the advantage Missouri trust fund, established in section 173.775; and

(5) "Occupational areas of high demand", specific professions or skill areas for which the board determines that the state is experiencing a shortage of qualified employees;

(6) "Program", the advantage Missouri program established pursuant to sections 173.775 to 173.796.

(L. 1998 H.B. 1694)



Section 173.781 High demand occupations and areas, board's duties.

High demand occupations and areas, board's duties.

173.781. By August 28, 1998, and by June first of each year thereafter, the board shall designate occupational areas of high demand in the state. The board shall also designate professions and skill areas directly related to the areas of high demand, and the degree programs or certifications directly leading to employment in such areas. In making such designations, the board shall consult with the department of labor and industrial relations, the department of economic development, and private sector business and labor groups. The board shall also consult with other private and public agencies and individuals with expertise related to labor markets, geographic and demographic analysis, and solicit input from interested parties throughout the state, in order to ensure that:

(a) The diverse needs of the state are considered; and

(b) That these designations reflect the broad, long-term economic, educational, and public policy interests of the state in both the public and private sectors.

(L. 1998 H.B. 1694)



Section 173.784 Limitations on participation.

Limitations on participation.

173.784. An eligible student may participate in the program for up to ten semesters, or their equivalent, whether consecutive or not, and may be awarded a loan of up to two thousand five hundred dollars per academic year by the board, not to exceed a maximum of ten thousand dollars. No student shall participate in the program more than seven years after beginning such participation.

(L. 1998 H.B. 1694)



Section 173.787 Loan forgiveness, when.

Loan forgiveness, when.

173.787. Eligible students who are in compliance with program requirements may qualify for forgiveness of a loan or loans received through the program by agreeing to be employed in an occupational area of high demand within the state of Missouri, as determined by the board, with such employment beginning within one calendar year of graduation by the individual from an eligible institution, and as outlined in the contract pursuant to section 173.790. The employment qualifying the eligible student for loan forgiveness shall be approved by the board. The board shall approve loan forgiveness on a year-for-year basis, with each year of approved employment qualifying the student for the forgiveness of one year's loans. Students electing not to comply with these employment requirements, or students failing to meet these requirements shall be required to repay with interest any or all loans received, pursuant to the contractual provisions described in section 173.790.

(L. 1998 H.B. 1694)



Section 173.790 Contract for participation, terms and conditions.

Contract for participation, terms and conditions.

173.790. 1. The board shall enter into a contract with each individual qualifying for participation in the program at the time the individual declares a major or decides on a course of study, if a major is not declared at the institution at which the individual is enrolled. The written contract shall contain, but not be limited to, the following:

(1) The terms and conditions under which the loan is made, and the requirements for repayment of the* loan by the student;

(2) A stipulation that, the provisions of section 143.811 to the contrary notwithstanding, no interest shall be assessed on any loan provided through the program while the student is enrolled full time, or enrolled part-time with the approval of the board, and meets the eligibility requirements pursuant to section 173.778;

(3) The terms and conditions for qualifying for forgiveness of loan proceeds received through the program;

(4) A provision that any financial obligations arising out of a contract entered into, and any obligations of the individual which are conditioned thereon, are contingent upon funds being appropriated to the fund and on the availability of a targeted high demand job; and

(5) The amount of any penalties assessed, in the event repayment of the loan by the student is not made in accordance with the contract, or the student fails to maintain eligibility or other requirements of the program. All such penalties shall be deposited in the fund.

2. Sections 173.775 to 173.796 shall not be construed to require the board to enter into contracts with individuals who otherwise qualify for the program when funds are not available for such purpose.

(L. 1998 H.B. 1694)

*Word "the" does not appear in original rolls.



Section 173.793 Not a guarantee of admission, attendance, or graduation.

Not a guarantee of admission, attendance, or graduation.

173.793. Nothing in sections 173.775 to 173.796 shall be construed as a promise or guarantee by the coordinating board for higher education, or the state of Missouri that a person will be admitted to a state institution of higher education or to a particular state institution of higher education, will be allowed to continue to attend an institution of higher education after having been admitted, or will be graduated from an institution of higher education.

(L. 1998 H.B. 1694)



Section 173.796 Tax credit for donations to fund--tax credits prohibited, when.

Tax credit for donations to fund--tax credits prohibited, when.

173.796. 1. As used in this section, the term "taxpayer" means an individual, a partnership, or a corporation as described in section 143.441 or 143.471, and includes any charitable organization which is exempt from federal income tax and whose Missouri unrelated business taxable income, if any, would be subject to the state income tax imposed under chapter 143.

2. Any taxpayer may make a contribution to the fund. Within the limits specified in subsection 3 of this section, a taxpayer shall be allowed a credit against the taxes imposed pursuant to chapter 143, except for sections 143.191 to 143.265, on that individual or entity of up to fifty percent of the total amount contributed to the fund, not to exceed one hundred thousand dollars per taxpayer.

3. The department of revenue shall administer the tax credits pursuant to this section, and shall certify eligibility for the tax credits in the order applications are received. The total amount of tax credits certified in any one calendar year shall not exceed five million dollars annually. Contributions of up to one hundred thousand dollars per annum per taxpayer may be certified by the department of revenue as a qualified contribution for purposes of receiving a tax credit under this program.

4. If the amount of tax credit exceeds the total tax liability for the year in which the tax credit is claimed, the amount that exceeds the state tax liability may be carried forward for credit against the taxes imposed pursuant to chapter 143, except for sections 143.191 to 143.265, for the succeeding ten years, or until the full credit is used, whichever occurs first.

5. For all tax years beginning on or after January 1, 2005, no tax credits shall be authorized, awarded, or issued to any person or entity claiming any tax credit under this section.

6. The provisions of this section shall become effective January 1, 1999.

(L. 1998 H.B. 1694, A.L. 2004 S.B. 1099, A.L. 2007 1st Ex. Sess. H.B. 1)

Effective 11-28-07



Section 173.900 Combat veteran defined--tuition limit for combat veterans, procedure.

Combat veteran defined--tuition limit for combat veterans, procedure.

173.900. 1. This act* shall be known and may be cited as the "Missouri Returning Heroes' Education Act".

2. For the purpose of this section, the term "combat veteran" shall mean a person who served in armed combat in the military after September 11, 2001, and to whom the following criteria shall apply:

(1) The veteran was a Missouri resident when first entering the military; and

(2) The veteran was discharged from military service under honorable conditions.

3. All public institutions of higher education that receive any state funds appropriated by the general assembly shall limit the amount of tuition such institutions charge to combat veterans to fifty dollars per credit hour, as long as the veteran achieves and maintains a cumulative grade point average of at least two and one-half on a four-point scale, or its equivalent. The tuition limitation shall only be applicable if the combat veteran is enrolled in a program leading to a certificate, or an associate or baccalaureate degree. The period during which a combat veteran is eligible for a tuition limitation under this section shall expire at the end of the ten-year period beginning on the date of such veteran's last discharge from service.

4. The coordinating board for higher education shall ensure that all applicable institutions of higher education in this state comply with the provisions of this section and may promulgate rules for the efficient implementation of this section.

5. If a combat veteran is eligible to receive financial assistance under any other federal or state student aid program, public or private, the full amount of such aid shall be reported to the board by the institution and the veteran. The tuition limitation under this section shall be provided after all other federal and state aid for which the veteran is eligible has been applied, and no combat veteran shall receive more than the actual cost of attendance when the limitation is combined with other aid made available to such veteran.

6. Each institution may report to the board the amount of tuition waived in the previous fiscal year under the provisions of this act*. This information may be included in each institution's request for appropriations to the board for the following year. The board may include this information in its appropriations recommendations to the governor and the general assembly. The general assembly may reimburse institutions for the cost of the waiver for the previous year as part of the operating budget. Nothing in this subsection shall be construed to deny a combat veteran a tuition limitation if the general assembly does not appropriate money for reimbursement to an institution.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 H.B. 1678 merged with S.B. 830)

*"This act" (H.B. 1678, 2008) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 173.955 Citation of law--definitions--information to be provided to faculty, when--use of financial aid for purchase of textbooks, when.

Citation of law--definitions--information to be provided to faculty, when--use of financial aid for purchase of textbooks, when.

173.955. 1. The provisions of this section shall be known as the "Textbook Transparency Act". For purposes of this section, the following terms mean:

(1) "Adopter", any faculty member or academic department at an approved institution of higher education responsible for considering and choosing course materials to be utilized in connection with the accredited courses taught at the approved institution of higher education;

(2) "Approved institution of higher education", an educational institution located in Missouri which:

(a) Is directly controlled or administered by a public agency or political subdivision;

(b) Receives appropriations directly or indirectly from the general assembly for operating expenses;

(c) Provides a postsecondary course of instruction at least six months in length leading to or directly creditable toward a degree or certificate;

(d) Meets the standards for accreditation as determined by either the North Central Association of Colleges and Secondary Schools, or if a public community college created under the provisions of sections 178.370 to 178.400 meets the standards established by the coordinating board for higher education for such public community colleges, or by other accrediting bodies recognized by the United States Office of Education or by utilizing accreditation standards applicable to the institution as established by the coordinating board for higher education;

(e) Does not discriminate in the hiring of administrators, faculty and staff or in the admission of students on the basis of race, color, religion, sex, or national origin and is otherwise in compliance with the federal Civil Rights Acts of 1964 and 1968 and executive orders issued pursuant thereto; and

(f) Permits faculty members to select textbooks without influence or pressure by any religious or sectarian source;

(3) "College textbook", a textbook or a set of textbooks used for a course of postsecondary education at an approved public institution of higher education;

(4) "Integrated textbook", a college textbook that:

(a) Is combined with materials developed by a third party and that, by third-party contractual agreement, may not be offered by publishers separately from the college textbook with which the materials are combined; or

(b) Includes functionally interdependent course materials designed to be used solely as a single unit and whose separation would substantially degrade the academic content so that it would not be usable to the student;

(5) "Products", all versions of a college textbook or set of college textbooks, except custom textbooks or special editions of textbooks, available in the subject area for which a prospective purchaser is teaching a course, including supplemental material, both when sold together or separately from a college textbook;

(6) "Supplemental material", educational material that may accompany a college textbook, including printed materials, computer disks, website access, and electronically distributed materials, that is neither:

(a) Bound by third-party contractual agreements to be sold in an integrated textbook; nor

(b) A component of an integrated textbook.

2. Each publisher of college textbooks shall provide, upon request, the following information to faculty members or adopters at an approved institution of higher education, whenever the publisher provides a faculty member or adopter with information about the publisher's products:

(1) The price at which the publisher would make the products available to the campus bookstore;

(2) The substantial content revisions for such products made between a current textbook edition and the previous edition, if any;

(3) The copyright dates of all previous editions of such college textbook in the preceding ten years, if any; and

(4) Whether the products are available in any other format, including paperback and unbound, and the price at which the publisher would make the products in the other formats available to the campus bookstore.

3. A publisher that sells a college textbook and any supplemental material accompanying such college textbook as a single bundle shall also make available the college textbook and each supplemental material as separate and unbundled items, each separately priced.

4. Where existing technology and contracts make it feasible, an approved public institution of higher education shall develop a policy that permits students to use financial aid that has not been disbursed for tuition or fees to purchase required textbooks for courses taught at the institution at stores on the campus of the institution.

5. To the extent practicable, an approved institution of higher education shall encourage faculty members or adopters to place their initial orders for college textbooks with sufficient time for the campus bookstore to factor such information into student buyback, research the availability of the course material, and exchange, when appropriate, relevant information with faculty to support effective use of course materials such as bundles and to promote cost efficiencies for students.

(L. 2008 H.B. 2048)



Section 173.1000 Citation of law.

Citation of law.

173.1000. The provisions of sections 173.1000 to 173.1006 shall be known and may be cited as the "Higher Education Student Funding Act".

(L. 2007 S.B. 389)



Section 173.1003 Change in tuition rate to be reported to board--permissible percentage change, exceptions--definitions.

Change in tuition rate to be reported to board--permissible percentage change, exceptions--definitions.

173.1003. 1. Beginning with the 2008-09 academic year, each approved public institution, as such term is defined in section 173.1102, shall submit its percentage change in the amount of tuition from the current academic year compared to the upcoming academic year to the coordinating board for higher education by July first preceding such academic year.

2. For institutions whose tuition is greater than the average tuition, the percentage change in tuition shall not exceed the percentage change of the consumer price index or zero, whichever is greater.

3. For institutions whose tuition is less than the average tuition, the dollar increase in tuition shall not exceed the product of zero or the percentage change of the consumer price index, whichever is greater, times the average tuition.

4. If a tuition increase exceeds the limits set forth in subsections 2 or 3 of this section, then the institution shall be subject to the provisions of subsection 5 of this section.

5. Any institution that exceeds the limits set forth in subsections 2 or 3 of this section shall remit to the board an amount equal to five percent of its current year state operating appropriation amount which shall be deposited into the general revenue fund unless the institution appeals, within thirty days of such notice, to the commissioner of higher education for a waiver of this provision. The commissioner, after meeting with appropriate representatives of the institution, shall determine whether the institution's waiver request is sufficiently warranted, in which case no fund remission shall occur. In making this determination, the factors considered by the commissioner shall include but not be limited to the relationship between state appropriations and the consumer price index and any extraordinary circumstances. If the commissioner determines that an institution's tuition percent increase is not sufficiently warranted and declines the waiver request, the commissioner shall recommend to the full coordinating board that the institution shall remit an amount up to five percent of its current year state operating appropriation to the board, which shall deposit the amount into the general revenue fund. The coordinating board shall have the authority to make a binding and final decision, by means of a majority vote, regarding the matter.

6. The provisions of subsections 2 to 5 of this section shall not apply to any community college unless any such community college's tuition for any Missouri resident is greater than or equal to the average tuition. If the provisions of subsections 2 to 5 of this section apply to a community college, subsections 2 to 5 of this section shall only apply to out-of-district Missouri resident tuition.

7. For purposes of this section, the term "average tuition" shall be the sum of the tuition amounts for the previous academic year for each approved public institution that is not excluded under subsection 6 of this section, divided by the number of such institutions. The term "consumer price index" shall mean the Consumer Price Index for All Urban Consumers (CPI-U), 1982-1984 = 100, not seasonally adjusted, as defined and officially recorded by the United States Department of Labor, or its successor agency, from January first of the current year compared to January first of the preceding year. The term "state appropriation" shall mean the state operating appropriation for the prior year per full-time equivalent student for the prior year compared to state operating appropriation for the current year per full-time equivalent student for the prior year. The term "tuition" shall mean the amount of tuition and required fees, excluding any fee established by the student body of the institution, charged to a Missouri resident undergraduate enrolled in fifteen credit hours at the institution.

8. Nothing in this section shall be construed to usurp or preclude the ability of the governing board of an institution of higher education to establish tuition or required fee rates.

(L. 2007 S.B. 389)



Section 173.1004 Rulemaking authority.

Rulemaking authority.

173.1004. The coordinating board shall promulgate rules and regulations to ensure that each approved public higher education institution shall post on its website the names of all faculty, including adjunct, part-time, and full-time faculty, who are given full or partial teaching assignments along with web links or other means of providing information about their academic credentials and, where feasible, instructor ratings by students. In addition, public institutions of higher education shall post course schedules on their websites that include the name of the instructor assigned to each course and, if applicable, each section of a course, as well as identifying those instructors who are teaching assistants, provided that the institution may modify and update the identity of instructors as courses and sections are added or cancelled.

(L. 2007 S.B. 389)



Section 173.1006 Establishment of performance measures.

Establishment of performance measures.

173.1006. 1. The following performance measures shall be established by July 1, 2008:

(1) Two institutional measures as negotiated by each public institution through the department of higher education; and

(2) Three statewide measures as developed by the department of higher education in consultation with public institutions of higher education.

One such measure may be a sector-specific measure making use of the 2005 additional Carnegie categories, if deemed appropriate by the department of higher education.

2. The department shall report to the joint committee on education established in section 160.254 on its progress at least twice a year in developing the statewide measures and negotiating the institution-specific measures and shall develop a procedure for reporting the effects of performance measures to the joint committee on education at an appropriate time for consideration during the appropriations process.

(L. 2007 S.B. 389)



Section 173.1101 Citation of law--references to program.

Citation of law--references to program.

173.1101. The financial assistance program established under sections 173.1101 to 173.1107 shall be hereafter known as the "Access Missouri Financial Assistance Program". The coordinating board and all approved private and public institutions in this state shall refer to the financial assistance program established under sections 173.1101 to 173.1107 as the access Missouri student financial assistance program in their scholarship literature, provided that no institution shall be required to revise or amend any such literature to comply with this section prior to the date such literature would otherwise be revised, amended, reprinted or replaced in the ordinary course of such institution's business.

(L. 2007 S.B. 389)



Section 173.1102 Definitions.

Definitions.

173.1102. As used in sections 173.1101 to 173.1107, unless the context requires otherwise, the following terms mean:

(1) "Academic year", the period from July first of any year through June thirtieth of the following year;

(2) "Approved private institution", a nonprofit institution, dedicated to educational purposes, located in Missouri which:

(a) Is operated privately under the control of an independent board and not directly controlled or administered by any public agency or political subdivision;

(b) Provides a postsecondary course of instruction at least six months in length leading to or directly creditable toward a certificate or degree;

(c) Meets the standards for accreditation as determined by either the Higher Learning Commission or by other accrediting bodies recognized by the United States Department of Education or by utilizing accreditation standards applicable to nondegree-granting institutions as established by the coordinating board for higher education;

(d) Does not discriminate in the hiring of administrators, faculty and staff or in the admission of students on the basis of race, color, religion, sex, or national origin and is in compliance with the Federal Civil Rights Acts of 1964 and 1968 and executive orders issued pursuant thereto. Sex discrimination as used herein shall not apply to admission practices of institutions offering the enrollment limited to one sex;

(e) Permits faculty members to select textbooks without influence or pressure by any religious or sectarian source;

(3) "Approved public institution", an educational institution located in Missouri which:

(a) Is directly controlled or administered by a public agency or political subdivision;

(b) Receives appropriations directly or indirectly from the general assembly for operating expenses;

(c) Provides a postsecondary course of instruction at least six months in length leading to or directly creditable toward a degree or certificate;

(d) Meets the standards for accreditation as determined by either the Higher Learning Commission, or if a public community college created under the provisions of sections 178.370 to 178.400 meets the standards established by the coordinating board for higher education for such public community colleges, or by other accrediting bodies recognized by the United States Department of Education or by utilizing accreditation standards applicable to the institution as established by the coordinating board for higher education;

(e) Does not discriminate in the hiring of administrators, faculty and staff or in the admission of students on the basis of race, color, religion, sex, or national origin and is otherwise in compliance with the Federal Civil Rights Acts of 1964 and 1968 and executive orders issued pursuant thereto;

(f) Permits faculty members to select textbooks without influence or pressure by any religious or sectarian source;

(4) "Coordinating board", the coordinating board for higher education;

(5) "Expected family contribution", the amount of money a student and family should pay toward the cost of postsecondary education as calculated by the United States Department of Education and reported on the student aid report or the institutional student information record;

(6) "Financial assistance", an amount of money paid by the state of Missouri to a qualified applicant under sections 173.1101 to 173.1107;

(7) "Full-time student", an individual who is enrolled in and is carrying a sufficient number of credit hours or their equivalent at an approved private or public institution to secure the degree or certificate toward which he or she is working in no more than the number of semesters or their equivalent normally required by that institution in the program in which the individual is enrolled. This definition shall be construed as the successor to subdivision (7) of section 173.205* for purposes of eligibility requirements of other financial assistance programs that refer to section 173.205*.

(L. 2007 S.B. 389)

*Section 173.205 was repealed by S.B. 389, 2007.



Section 173.1103 Board to administer program, duties of the board--fund created, use of moneys.

Board to administer program, duties of the board--fund created, use of moneys.

173.1103. 1. The coordinating board shall be the administrative agency for the implementation of the program established by sections 173.1101 to 173.1107. The coordinating board shall promulgate reasonable rules and regulations for the exercise of its functions and the effectuation of the purposes of sections 173.1101 to 173.1107. It shall prescribe the form and the time and method of filing applications and supervise the processing thereof. The coordinating board shall determine the criteria for eligibility of applicants and shall evaluate each applicant's expected family contribution. It shall select qualified recipients to receive financial assistance, make such awards of financial assistance to qualified recipients, and determine the manner and method of payment to the recipient.

2. The coordinating board shall determine eligibility for renewed assistance on the basis of annual applications and annual evaluations of expected family contribution. In awarding renewal grants, the coordinating board may increase or decrease the amount of financial assistance to an applicant if such action is warranted by a change in the financial condition of the applicant, the applicant's spouse or parents, or the availability of funds for that year. As a condition to consideration for initial or renewed assistance, the coordinating board may require the applicant, the applicant's spouse and parents to execute forms of consent authorizing the director of revenue of Missouri to compare financial information submitted by the applicant with the Missouri individual income tax returns of the applicant, the applicant's spouse and parents for the taxable year immediately preceding the year for which application is made, and to report any discrepancies to the coordinating board.

3. There is hereby created in the state treasury the "Access Missouri Financial Assistance Fund". The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely to provide financial assistance to qualified applicants as provided by sections 173.1101 to 173.1107. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2007 S.B. 389)



Section 173.1104 Eligibility criteria for assistance--disqualification, when--allocation of assistance.

Eligibility criteria for assistance--disqualification, when--allocation of assistance.

173.1104. 1. An applicant shall be eligible for initial or renewed financial assistance only if, at the time of application and throughout the period during which the applicant is receiving such assistance, the applicant:

(1) Is a citizen or a permanent resident of the United States;

(2) Is a resident of the state of Missouri, as determined by reference to standards promulgated by the coordinating board;

(3) Is enrolled, or has been accepted for enrollment, as a full-time undergraduate student in an approved private or public institution; and

(4) Is not enrolled or does not intend to use the award to enroll in a course of study leading to a degree in theology or divinity.

2. If an applicant is found guilty of or pleads guilty to any criminal offense during the period of time in which the applicant is receiving financial assistance, such applicant shall not be eligible for renewal of such assistance, provided such offense would disqualify the applicant from receiving federal student aid under Title IV of the Higher Education Act of 1965, as amended.

3. Financial assistance shall be allotted for one academic year, but a recipient shall be eligible for renewed assistance until he or she has obtained a baccalaureate degree, provided such financial assistance shall not exceed a total of ten semesters or fifteen quarters or their equivalent. Standards of eligibility for renewed assistance shall be the same as for an initial award of financial assistance, except that for renewal, an applicant shall demonstrate a grade-point average of two and five-tenths on a four-point scale, or the equivalent on another scale. This subsection shall be construed as the successor to section 173.215* for purposes of eligibility requirements of other financial assistance programs that refer to section 173.215*.

(L. 2007 S.B. 389)

*Section 173.215 was repealed by S.B. 389, 2007.



Section 173.1105 Award amounts, minimums and maximums--adjustment in awards, when.

Award amounts, minimums and maximums--adjustment in awards, when.

173.1105. 1. An applicant who is an undergraduate postsecondary student at an approved private or public institution and who meets the other eligibility criteria shall be eligible for financial assistance, with a minimum and maximum award amount as follows:

(1) For academic years 2010-11, 2011-12, 2012-13, and 2013-14:

(a) One thousand dollars maximum and three hundred dollars minimum for students attending institutions classified as part of the public two-year sector;

(b) Two thousand one hundred fifty dollars maximum and one thousand dollars minimum for students attending institutions classified as part of the public four-year sector, including State Technical College of Missouri; and

(c) Four thousand six hundred dollars maximum and two thousand dollars minimum for students attending approved private institutions;

(2) For the 2014-15 academic year and subsequent years:

(a) One thousand three hundred dollars maximum and three hundred dollars minimum for students attending institutions classified as part of the public two-year sector; and

(b) Two thousand eight hundred fifty dollars maximum and one thousand five hundred dollars minimum for students attending institutions classified as part of the public four-year sector, including State Technical College of Missouri, or approved private institutions.

2. All students with an expected family contribution of twelve thousand dollars or less shall receive at least the minimum award amount for his or her institution. Maximum award amounts for an eligible student with an expected family contribution above seven thousand dollars shall be reduced by ten percent of the maximum expected family contribution for his or her increment group. Any award amount shall be reduced by the amount of a student's payment from the A+ schools program or any successor program to it. For purposes of this subsection, the term "increment group" shall mean a group organized by expected family contribution in five hundred dollar increments into which all eligible students shall be placed.

3. If appropriated funds are insufficient to fund the program as described, the maximum award shall be reduced across all sectors by the percentage of the shortfall. If appropriated funds exceed the amount necessary to fund the program, the additional funds shall be used to increase the number of recipients by raising the cutoff for the expected family contribution rather than by increasing the size of the award.

4. Every three years, beginning with academic year 2009-10, the award amount may be adjusted to increase no more than the Consumer Price Index for All Urban Consumers (CPI-U), 1982-1984 = 100, not seasonally adjusted, as defined and officially recorded by the United States Department of Labor, or its successor agency, for the previous academic year. The coordinating board shall prepare a report prior to the legislative session for use of the general assembly and the governor in determining budget requests which shall include the amount of funds necessary to maintain full funding of the program based on the baseline established for the program upon the effective date of sections 173.1101 to 173.1107. Any increase in the award amount shall not become effective unless an increase in the amount of money appropriated to the program necessary to cover the increase in award amount is passed by the general assembly.

(L. 2007 S.B. 389, A.L. 2010 S.B. 733, A.L. 2013 H.B. 673)

*Effective 7-01-14

Award amounts, minimums and maximums--adjustment in awards, when

173.1105. 1. An applicant who is an undergraduate postsecondary student at an approved private or public institution and who meets the other eligibility criteria shall be eligible for financial assistance, with a minimum and maximum award amount as follows:

(1) For academic years 2010-11, 2011-12, 2012-13, and 2013-14:

(a) One thousand dollars maximum and three hundred dollars minimum for students attending institutions classified as part of the public two-year sector;

(b) Two thousand one hundred fifty dollars maximum and one thousand dollars minimum for students attending institutions classified as part of the public four-year sector, including Linn State Technical College; and

(c) Four thousand six hundred dollars maximum and two thousand dollars minimum for students attending approved private institutions;

(2) For the 2014-15 academic year and subsequent years:

(a) One thousand three hundred dollars maximum and three hundred dollars minimum for students attending institutions classified as part of the public two-year sector; and

(b) Two thousand eight hundred fifty dollars maximum and one thousand five hundred dollars minimum for students attending institutions classified as part of the public four-year sector, including Linn State Technical College, or approved private institutions.

2. All students with an expected family contribution of twelve thousand dollars or less shall receive at least the minimum award amount for his or her institution. Maximum award amounts for an eligible student with an expected family contribution above seven thousand dollars shall be reduced by ten percent of the maximum expected family contribution for his or her increment group. Any award amount shall be reduced by the amount of a student's payment from the A+ schools program or any successor program to it. For purposes of this subsection, the term "increment group" shall mean a group organized by expected family contribution in five hundred dollar increments into which all eligible students shall be placed.

3. If appropriated funds are insufficient to fund the program as described, the maximum award shall be reduced across all sectors by the percentage of the shortfall. If appropriated funds exceed the amount necessary to fund the program, the additional funds shall be used to increase the number of recipients by raising the cutoff for the expected family contribution rather than by increasing the size of the award.

4. Every three years, beginning with academic year 2009-10, the award amount may be adjusted to increase no more than the Consumer Price Index for All Urban Consumers (CPI-U), 1982-1984 = 100, not seasonally adjusted, as defined and officially recorded by the United States Department of Labor, or its successor agency, for the previous academic year. The coordinating board shall prepare a report prior to the legislative session for use of the general assembly and the governor in determining budget requests which shall include the amount of funds necessary to maintain full funding of the program based on the baseline established for the program upon the effective date of sections 173.1101 to 173.1107. Any increase in the award amount shall not become effective unless an increase in the amount of money appropriated to the program necessary to cover the increase in award amount is passed by the general assembly.

(L. 2007 S.B. 389, A.L. 2010 S.B. 733)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 173.1106 Other financial assistance to be reported to board.

Other financial assistance to be reported to board.

173.1106. If an applicant is granted financial assistance under any other student aid program, public or private, the full amount of such aid shall be reported to the coordinating board by the institution and the recipient.

(L. 2007 S.B. 389)



Section 173.1107 Transfer of recipient, effect of.

Transfer of recipient, effect of.

173.1107. A recipient of financial assistance may transfer from one approved public or private institution to another without losing eligibility for assistance under sections 173.1101 to 173.1107, but the coordinating board shall make any necessary adjustments in the amount of the award. If a recipient of financial assistance at any time is entitled to a refund of any tuition, fees, or other charges under the rules and regulations of the institution in which he or she is enrolled, the institution shall pay the portion of the refund which may be attributed to the state grant to the coordinating board. The coordinating board will use these refunds to make additional awards under the provisions of sections 173.1101 to 173.1107.

(L. 2007 S.B. 389)



Section 173.1108 Inapplicability of sunset act.

Inapplicability of sunset act.

173.1108. Section 23.253 of the Missouri sunset act shall not apply to the provisions of sections 173.1101 to 173.1107.

(L. 2007 S.B. 389, A.L. 2010 S.B. 733)



Section 173.1110 Unlawfully present students, no public benefits permitted--documentation of citizenship or lawful presence required--annual certification--definitions.

Unlawfully present students, no public benefits permitted--documentation of citizenship or lawful presence required--annual certification--definitions.

173.1110. 1. No covered student unlawfully present in the United States shall receive a postsecondary education public benefit. Educational institutions awarding postsecondary education public benefits to covered students shall verify that these students are United States citizens, permanent residents, or lawfully present in the United States.

2. The following documents, in hard copy or electronic form, may be used to document that a covered student is a United States citizen, permanent resident, or is lawfully present in the United States:

(1) The Free Application for Student Aid Institutional Student Information Record;

(2) A state-issued driver's license;

(3) A state-issued nondriver's identification card;

(4) Documentary evidence recognized by the department of revenue when processing an application for a driver's license or nondriver's identification card;

(5) A United States birth certificate;

(6) A United States military identification card; or

(7) Any document issued by the federal government that confirms an alien's lawful presence in the United States.

3. All postsecondary higher education institutions shall annually certify to the department of higher education that they have not knowingly awarded a postsecondary education public benefit to a covered student who is unlawfully present in the United States.

4. As used in this section, the following terms shall mean:

(1) "Covered student", a student eighteen years of age or older, who has graduated from high school and is attending classes on the campus of a postsecondary educational institution during regularly scheduled academic sessions;

(2) "Postsecondary education public benefit", institutional financial aid awarded by public postsecondary educational institutions and state-administered postsecondary grants and scholarships awarded by all postsecondary educational institutions to covered students.

(L. 2009 H.B. 390)

Effective 7-07-09



Section 173.1150 Student resident status for separating military personnel, eligibility--rulemaking authority.

Student resident status for separating military personnel, eligibility--rulemaking authority.

173.1150. 1. Notwithstanding any provision of law to the contrary, any individual who is in the process of separating from any branch of the military forces of the United States with an honorable discharge or a general discharge shall have student resident status for purposes of admission and in-state tuition at any approved public four-year institution in Missouri or in-state, in-district tuition at any approved two-year institution in Missouri.

2. To be eligible for student resident status under this section, any such individual shall demonstrate presence and declare residency within the state of Missouri. For purposes of attending a community college, an individual shall demonstrate presence and declare residency within the taxing district of the community college he or she attends.

3. The coordinating board for higher education shall promulgate rules to implement this section.

4. For purposes of this section, "approved public institution" shall have the same meaning as provided in subdivision (3) of section 173.1102.

5. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 117)



Section 173.1155 Dependents of military personnel assigned geographically within this state eligible for in-state tuition.

Dependents of military personnel assigned geographically within this state eligible for in-state tuition.

173.1155. Notwithstanding any other provision of law, all dependents, as defined by 37 U.S.C. Section 401, of active duty military personnel, or activated or temporarily mobilized reservists or guard members, assigned to a permanent duty station or workplace geographically located in this state, who reside in this state, shall be deemed to be domiciled in this state for purposes of eligibility for in-state tuition and shall be eligible to receive in-state tuition at public institutions of higher education in this state. All such dependents shall be afforded the same educational benefits as any other individual receiving in-state tuition so long as he or she is continuously enrolled in an undergraduate or graduate degree program of an institution of higher education in Missouri, or transferring between Missouri institutions of higher education or from an undergraduate degree program to a graduate degree program.

(L. 2009 H.B. 427)



Section 173.1158 Veterans, educational credits for courses that are part of military training or service--rulemaking authority.

Veterans, educational credits for courses that are part of military training or service--rulemaking authority.

173.1158. 1. By no later than January 1, 2014, the coordinating board for higher education shall adopt a policy requiring every public institution of postsecondary education, including but not limited to every public university, college, vocational and technical school, in this state to award educational credits to a student enrolled in a postsecondary education institution, who is also a veteran, for courses that are part of the student's military training or service, that meet the standards of the American Council on Education or equivalent standards for awarding academic credit, and that are determined by the academic department or appropriate faculty of the awarding institution to be equivalent in content or experience to courses at that institution. All credit that is deemed acceptable must meet the scope and mission of the awarding institution.

2. Beginning with the 2014-15 academic year and for every academic year thereafter, the department of higher education and every governing body of a public institution of postsecondary education in this state shall adopt necessary rules and procedures to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 106)



Section 173.1205 Ownership or membership interest in entities, not deemed governmental or quasi-governmental bodies, when.

Ownership or membership interest in entities, not deemed governmental or quasi-governmental bodies, when.

173.1205. 1. Notwithstanding any other provision of law, a for-profit or not-for-profit entity in which a public institution of higher education holds an ownership or membership interest shall not be deemed to be a public governmental body, quasi-public governmental body, or part of a public governmental body or quasi-public governmental body or otherwise subject to chapter 610, if such entity is engaged primarily in activities involving current or prospective commercialization of the skills or knowledge of the institution's faculty or of the institution's research, research capabilities, intellectual property, technology, or technological resources, provided that the public institution of higher education maintains as an open record an annual report, available no later than October first each year, identifying:

(1) The name and address of the entity, the amount of funds paid to such entity by the institution, any nonmonetary benefits received by the entity from the institution, and the purpose for which such funds were paid or benefits provided;

(2) The amount of funds received by the institution from such entity; and

(3) Any employees of the institution who received funds or other things of value from such entity and the purpose and amount of such funds or other things of value.

2. This provision shall not be construed to broaden the definition of public governmental body found in section 610.010, nor shall it otherwise be construed to mean, imply, or suggest that any entity constitutes a public governmental body unless such entity meets the definition of that term found in section 610.010.

3. Notwithstanding any other provision of law, meetings, records, and votes may be closed to the extent that they relate to records or information submitted by an individual, corporation, or other business entity to a public institution of higher education in connection with a proposal or agreement to license intellectual property or perform sponsored research, in connection with opportunities for or results of collaboration involving students, faculty, or staff, or in connection with activities by the public institution of higher education to promote or pursue economic development and which contain sales projections or other business plan, financial information, or trade secrets the disclosure of which may endanger the competitiveness of a business.

(L. 2010 S.B. 733)

Effective 7-14-10



Section 173.1350 Grants authorized, amount, eligibility.

Grants authorized, amount, eligibility.

173.1350. Subject to appropriation, the department of higher education shall make available a nonrenewable "Advanced Placement Incentive Grant" of five hundred dollars to any student who receives an award under the access Missouri financial assistance program established in sections 173.1101 to 173.1107, or the A+ schools program established under section 160.545, and in addition has received two grades of three or higher on advanced placement examinations in the fields of mathematics or science while attending a Missouri public high school.

(L. 2011 H.B. 223 & 231)



Section 173.1400 Verification issued, when--form, information.

Verification issued, when--form, information.

173.1400. 1. The state of Missouri hereby authorizes accredited Missouri colleges or universities to issue on behalf of the state a document of school social work program verification and acknowledgment of completion to any individual who has obtained a degree in social work from an accredited college or university and who:

(1) Holds a credential in school social work issued by a nationally recognized credentialing organization in social work; or

(2) Demonstrates competency in school social work by successful passage of a school social worker examination approved by the state committee for social workers established in section 337.622 and administered by the accredited college or university.

2. The department of higher education shall develop a form, available * to Missouri colleges and universities upon request, containing the following information:

(1) The words "State of Missouri";

(2) The seal of the state of Missouri;

(3) A place for inclusion of the name of the issuing accredited Missouri college or university awarding the document;

(4) A statement of the criteria outlined in subsection 1 of this section;

(5) A place for inclusion of the name of the individual who has applied for the school social work program verification and acknowledgment of completion;

(6) A place for inclusion of the date of issuance;

(7) A place for the signatures of the** college or university official and an official from the state department of higher education; and

(8) A footnote stating: "No person shall hold himself or herself out to be a social worker unless such person has met the requirements of section 337.604, RSMo.".

3. The accredited Missouri colleges or universities may issue a document on the state's behalf to any person making application as a credentialed school social worker provided such person*** meets the qualifications contained in this section.

(L. 2012 H.B. 1563 merged with S.B. 563)

Effective 7-05-12 (S.B. 563)

7-12-12 (H.B. 1563)

*Words "upon request" appear here in original rolls of S.B. 563, 2012.

**Word "a" appears in original rolls of S.B. 563, 2012.

***Words "he or she" appear in original rolls of H.B. 1563, 2012.






Chapter 174 State Colleges and Universities

Section 174.010 State divided into seven college districts.

State divided into seven college districts.

174.010. For the purpose of establishing state teachers colleges and state colleges the state is divided into seven districts as follows:

(1) The counties of Bates, Benton, Camden, Cass, Cole, Cooper, Henry, Hickory, Jackson, Johnson, Lafayette, Maries, Miller, Moniteau, Morgan, Osage, Pettis, Phelps, Pulaski, St. Clair and Saline shall constitute the first district.

(2) The counties lying south of the Missouri River and east of a line beginning at the northwest corner of Gasconade County and running south with the western boundaries of Gasconade, Crawford, and Dent counties, thence east along the northern border of Shannon County to Reynolds County, thence south along western boundaries of Reynolds, Carter and Ripley counties to the state line, shall constitute the second district.

(3) The counties of Barry, Barton, Christian, Cedar, Dade, Dallas, Douglas, Greene, Howell, Jasper, Laclede, Lawrence, McDonald, Newton, Oregon, Ozark, Polk, Shannon, Stone, Taney, Texas, Vernon, Webster and Wright shall constitute the third district.

(4) The counties of Atchison, Andrew, Buchanan, Caldwell, Carroll, Clay, Clinton, Daviess, DeKalb, Gentry, Grundy, Harrison, Holt, Livingston, Mercer, Nodaway, Platte, Ray and Worth shall constitute the fourth district.

(5) The fifth district shall be coterminous with that of the Missouri Western Junior College district as it existed on January 1, 1966.

(6) The sixth district shall be coterminous with that of the Jasper County Junior College district as it existed on January 1, 1966.

(7) The county of St. Louis and the city of St. Louis shall constitute the seventh district.

(RSMo 1939 § 10751, A.L. 1953 p. 495, A.L. 1955 p. 542, A.L. 1979 S.B. 2, A.L. 1985 H.B. 196)

Prior revisions: 1929 § 9594; 1919 § 11489; 1909 § 11063

Effective 1-1-86



Section 174.020 Names of state colleges and universities.

Names of state colleges and universities.

174.020. 1. State institutions of higher education governed by sections 174.020 to 174.500 shall be named and known as follows: the institution at Warrensburg, Johnson County, shall hereafter be known as the "Central Missouri State University"; the institution at Cape Girardeau, Cape Girardeau County, shall hereafter be known as the "Southeast Missouri State University"; the institution at Springfield, Greene County, shall hereafter be known as the "Missouri State University"; the institution at Maryville, Nodaway County, shall hereafter be known as the "Northwest Missouri State University"; the institution at St. Joseph, Buchanan County, shall hereafter be known as the "Missouri Western State University"; the institution at Joplin, Jasper County, shall hereafter be known as the "Missouri Southern State University"; and the college in the city of St. Louis shall be known as "Harris-Stowe State University".

2. References in the statutes in this state to such institutions whether denominated colleges or universities in such statutes or whether said institutions are renamed in subsection 1 of this section shall continue to apply to the applicable institution.

3. Any costs incurred with respect to modifications of the names of the state colleges and universities specified in subsection 1 of this section shall not be paid from state funds.

4. When the conditions set forth in section 178.631 are met, the technical college located in Osage County, commonly known as the East Campus of Linn Technical College, shall be known as "State Technical College of Missouri".

(RSMo 1939 § 10752, A.L. 1965 p. 304, A.L. 1979 S.B. 2, A.L. 1985 H.B. 196, A.L. 1995 S.B. 101 merged with S.B. 340, A.L. 2003 S.B. 55, A.L. 2005 S.B. 98, A.L. 2010 H.B. 1516 Revision merged with H.B. 1965, A.L. 2013 H.B. 673)

Prior revisions: 1929 § 9595; 1919 § 11490; 1909 § 11064

*Effective 7-01-14

Names of state colleges and universities.

174.020. 1. Except as provided in subsection 5 of this section, state institutions of higher education governed by sections 174.020 to 174.500 shall be named and known as follows: the institution at Warrensburg, Johnson County, shall hereafter be known as the "Central Missouri State University"; the institution at Cape Girardeau, Cape Girardeau County, shall hereafter be known as the "Southeast Missouri State University"; the institution at Springfield, Greene County, shall hereafter be known as the "Missouri State University"; the institution at Maryville, Nodaway County, shall hereafter be known as the "Northwest Missouri State University"; the institution at St. Joseph, Buchanan County, shall hereafter be known as the "Missouri Western State University"; the institution at Joplin, Jasper County, shall hereafter be known as the "Missouri Southern State University"; and the college in the city of St. Louis shall be known as "Harris-Stowe State University".

2. References in the statutes in this state to such institutions whether denominated colleges or universities in such statutes or whether said institutions are renamed in subsection 1 of this section shall continue to apply to the applicable institution.

3. Any costs incurred with respect to modifications of the names of the state colleges and universities specified in subsection 1 of this section shall not be paid from state funds.

4. When the conditions set forth in section 178.631 are met, the technical college located in Osage County, commonly known as the East Campus of Linn Technical College, shall be known as "Linn State Technical College".

(RSMo 1939 § 10752, A.L. 1965 p. 304, A.L. 1979 S.B. 2, A.L. 1985 H.B. 196, A.L. 1995 S.B. 101 merged with S.B. 340, A.L. 2003 S.B. 55, A.L. 2005 S.B. 98, A.L. 2010 H.B. 1516 Revision merged with H.B. 1965)

Prior revisions: 1929 § 9595; 1919 § 11490; 1909 § 11064

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 174.025 Junior college to be referred to as community college in state statutes.

Junior college to be referred to as community college in state statutes.

174.025. The term "junior college" shall be referred to as "community college". The revisor of statutes shall make the appropriate changes to all such references in the revised statutes.

(L. 2008 H.B. 1869 § 174.805)

*Revisor's note: The following sections containing references to "junior college" were not changed: 174.010, 174.230, 174.250, and 174.266.



Section 174.030 Board authorized to change name--does not grant additional powers or authority--not to limit missions.

Board authorized to change name--does not grant additional powers or authority--not to limit missions.

174.030. The board of regents of each state teachers college located in the districts described in subdivisions (1) through (4) of section 174.010 may in its discretion change the name of its college as provided by section 174.020 by eliminating from the name of the institution the words "teachers college" or any of such words and to add the word "university" in lieu of the word "college", and to change the name of the board as provided by section 174.040 by eliminating therefrom the word "teachers" and to add thereto the word "university" in lieu of the word "college"; and thereafter the institutions and boards shall have and enjoy the same rights and privileges as are granted to teachers colleges by law, but this section shall not be construed to grant authority to such institutions to confer postgraduate degrees except those which may be necessary to the training of teachers for the free public schools of the state, or degrees other than those in education and arts and sciences, nor does it grant additional powers or authorities to those institutions or those boards not enjoyed by other colleges or boards whose names are not changed; provided that nothing in this section shall be construed to limit the missions, degree programs, powers or authorities granted to those institutions or boards under section 173.030 and section 174.450.

(L. 1945 p. 1622 § 10760a, A.L. 1972 S.B. 427, A.L. 1979 S.B. 2, A.L. 1985 H.B. 196, A.L. 1995 S.B. 340)



Section 174.040 Board of regents, how known--general powers.

Board of regents, how known--general powers.

174.040. The board of regents for each of the educational institutions referred to in section 174.020 shall be known respectively as "The Board of Regents" and by their respective names they shall have perpetual succession, with power to:

(1) Sue and be sued;

(2) Complain and defend in all courts;

(3) Take, purchase, and hold real estate, and sell and convey or otherwise dispose of the same;

(4) Condemn and appropriate real estate or other property, or any interest therein, for any public purpose within the scope of its organization, in the same manner and with like effect as is provided in chapter 523 relating to the appropriation and valuation of lands taken for telegraph, telephone, gravel and plank or railroad purposes; and

(5) Make and use a common seal and to alter the same.

(RSMo 1939 § 10753, A. 1949 S.B. 1046, A.L. 1957 p. 482, A.L. 1979 S.B. 2)

Prior revisions: 1929 § 9596; 1919 § 11491; 1909 § 11065

CROSS REFERENCES:

Board of regents of Central Missouri State University and Southwest Missouri State University abolished and board of governors appointed, when, 174.450

Confidentiality, board of governors, recusal, 174.621

Meetings of board, closed to student representatives, when, 174.621



Section 174.042 Central Missouri State University, authority to convey certain mineral rights--proceeds to scholarship fund.

Central Missouri State University, authority to convey certain mineral rights--proceeds to scholarship fund.

174.042. 1. The titles which were vested in the governor by section 15 of the omnibus reorganization act of 1974, appendix B, RSMo, to mineral rights acquired by the state as a gift to the board of regents of Central Missouri State University from Howard W. Marolf and Margaret A. Marolf, in December, 1963, are hereby transferred to and vested in the board of regents of Central Missouri State University.

2. The board of regents for Central Missouri State University is hereby and hereafter authorized to grant, bargain and sell, convey and confirm, at its discretion, all or any portion of the mineral rights reserved in, on, under and to land, more particularly described in subsection 3 of this section, in Howell, Laclede, Taney, Texas, Webster, and Wright Counties in Missouri. The title to these mineral rights was acquired as a gift to Central Missouri State University for the expressed purpose of establishment of a fund for scholarships in 1963.

3. The mineral rights are more particularly described as those reserved in, on, under and to land described in deeds, properly recorded in Howell, Laclede, Taney, Texas, Webster, and Wright Counties, Missouri, which deeds reflect transfer of ownership of the mineral rights to the board of regents for the Central Missouri State College, Warrensburg, Missouri, from Howard W. Marolf and Margaret A. Marolf, in December, 1963.

4. The consideration for any future conveyance shall be an amount equal to the fair market value of the mineral rights, as determined by the board of regents for Central Missouri State University, at the time of the conveyance.

5. In accordance with the expressed purpose of the gift by the donors of the mineral rights, proceeds from any future conveyance shall accrue to the scholarship fund of Central Missouri State University.

(L. 1981 S.B. 440 §§ 1 to 5)



Section 174.050 Membership of board of regents.

Membership of board of regents.

174.050. The board of regents for each college shall be composed of seven members, six of whom shall reside in the district in which the college for which they are appointed regents is situated, and at least one member of each board shall be a resident of the county in which the college for such district is located. The state commissioner of education shall be an ex officio member of each of said boards.

(RSMo 1939 § 10754, A.L. 1945 p. 1684, A. 1949 S.B. 1046)

Prior revisions: 1929 § 9597; 1919 § 11492; 1909 § 11066



Section 174.055 Student representative to board of regents or governors--appointment, powers, duties, limitation, qualifications, term--vacancy--removal from office--reimbursement of expenses.

Student representative to board of regents or governors--appointment, powers, duties, limitation, qualifications, term--vacancy--removal from office--reimbursement of expenses.

174.055. 1. The governor shall, by and with the advice and consent of the senate, appoint a student representative to the board of regents or governors of each educational institution referred to in section 174.020 who shall attend all meetings and participate in all deliberations of the board. Such student representative shall not have the right to vote on any matter before the board.

2. Such student representative shall be a full-time student at the institution as defined by the board, selected from a panel of three names submitted to the governor by the student government president, a citizen of the United States, and a resident of the state of Missouri. No person may be appointed who is not actually enrolled during the term of such person's appointment as a student at the institution.

3. The term of the student representative shall be two years, except that the person first appointed shall serve until January 1, 1986.

4. If a vacancy occurs for any reason in the position of student representative, the governor shall appoint a replacement who meets the qualifications set forth in subsection 2 of this section and who shall serve until such representative's successor is appointed and qualified.

5. If the student representative ceases to be a student at the institution, or a resident of the state of Missouri, or fails to follow the board's attendance policy, the student representative's position shall at once become vacant, unless the student representative's absence is caused by sickness or some accident preventing the student representative's arrival at the time and place appointed for the meeting.

6. The student representative shall receive the same reimbursement for expenses as other members of the board of regents receive pursuant to section 174.100.

7. Unless alternative arrangements for payment have been made and agreed to by the student and the educational institution, the student representative shall have paid all student and tuition fees due prior to such appointment and shall pay all future student and tuition fees during the term of office when such fees are due.

(L. 1984 H.B. 998 § 2, A.L. 1996 H.B. 980, A.L. 1999 H.B. 889)

CROSS REFERENCE:

Student representative, meetings of board closed to, when, 174.621



Section 174.060 Appointment of boards.

Appointment of boards.

174.060. Every two years during a regular session of the general assembly, the governor shall, by and with the advice and consent of the senate, appoint two regents for each college, and whenever a vacancy occurs in either of said boards by death, resignation, removal from the district or by operation of law or otherwise, the governor shall, in a like manner immediately appoint some competent person to fill such vacancy, and communicate his action thereon to the senate at the next session of the general assembly thereafter. The person so appointed shall hold his office subject to the confirmation of the senate, for the unexpired term; provided, that not more than three of said board, excluding the state commissioner of education, shall belong to the same political party. Of each board of regents, at least one member shall be a full-time student of the college over which the board has governance. The student regent, while attending the meetings of the board, shall receive his actual expenses, which shall be paid out of the university's ordinary revenue.

(RSMo 1939 § 10755, A.L. 1945 p. 1684, A.L. 1986 S.B. 707)

Prior revisions: 1929 § 9598; 1919 § 11493; 1909 § 11067

Effective 6-27-86



Section 174.070 Regents' term of office.

Regents' term of office.

174.070. The regents shall hold their offices for the term of six years from the first day of January next prior to their confirmation, and until their successors are duly appointed and qualified, except such as may be appointed to fill a vacancy, who shall hold office for the unexpired term.

(RSMo 1939 § 10756)

Prior revisions: 1929 § 9599; 1919 § 11494; 1909 § 11068



Section 174.080 Organization of boards.

Organization of boards.

174.080. There shall be a president and vice president of each board, who shall be chosen by the members of the respective boards, and each board shall have a secretary and a treasurer and such other officers as may be deemed necessary; but no board shall appoint one of its members treasurer.

(RSMo 1939 § 10757)

Prior revisions: 1929 § 9600; 1919 § 11495; 1909 § 11069



Section 174.090 Quorum, what constitutes majority of all members, when necessary.

Quorum, what constitutes majority of all members, when necessary.

174.090. A majority of the members of the board shall constitute a quorum for the transaction of business, but no appropriation of money nor any contract which shall require any appropriation or disbursement of money, shall be made, nor teacher employed or dismissed, unless a majority of all the members of the board vote for the same.

(RSMo 1939 § 10758)

Prior revisions: 1929 § 9601; 1919 § 11496; 1909 § 11070



Section 174.100 Meetings of boards--regular and special--compensation.

Meetings of boards--regular and special--compensation.

174.100. 1. A meeting of each board of regents shall be called by the president thereof at the earliest convenient time and place following the appointment of new members in any biennial period for the purpose of selecting officers for the ensuing biennial period and the transaction of such business as may be regularly presented and as the board may direct.

2. The board at its first meeting shall fix the date of the next annual meeting; adjourned meetings may be held at such times and places as may be determined at any previous meeting. Upon the written request of any two members of the board, or at the request of the faculty, signed by the president or vice president and certified by the secretary thereof, the president of the board shall call a meeting, and the secretary shall notify each member of the board of such called meeting, and the object or objects thereof, and no other business shall be transacted at such meeting unless all members of the board are present and consent thereto.

3. Each member of the board shall receive as full compensation for his services six cents per mile for each mile necessarily traveled in going to and from each meeting of the board and the actual expenses incurred during his attendance at the same, to be paid out of the contingent fund of the college.

(RSMo 1939 § 10759)

Prior revisions: 1929 § 9602; 1919 § 11497; 1909 § 11077



Section 174.105 Attendance policy for members of governing boards.

Attendance policy for members of governing boards.

174.105. Each governing board of the four-year institutions defined in section 176.010 shall adopt an individual attendance policy for the members of its board, by August 28, 1996, and in compliance with subsection 3 of section 172.070. If an attendance policy is not adopted, the coordinating board for higher education shall establish an attendance policy for the governing board by January 1, 1997.

(L. 1996 H.B. 980 § 1)



Section 174.110 Boards to make rules for own government.

Boards to make rules for own government.

174.110. Each board shall have power to make such rules, regulations and bylaws as may be deemed necessary for the government of the officers of the board and to secure their accountability.

(RSMo 1939 § 10761)

Prior revisions: 1929 § 9604; 1919 § 11499; 1909 § 11072



Section 174.120 College under general control and management of regents.

College under general control and management of regents.

174.120. Each state teachers college shall be under the general control and management of its board of regents, and the board shall possess full power and authority to adopt all needful rules and regulations for the guidance and supervision of the conduct of all students while enrolled as such; to enforce obedience to the rules; to invest the faculty with the power to suspend, or expel any student for disobedience to the rules, or for any contumacy, insubordination, dishonesty, drunkenness or immoral conduct; to appoint and dismiss all officers and teachers; to direct the course of instruction; to designate the textbooks to be used; to direct what reports shall be made; to appoint a treasurer for such college, and to determine the amount of his bond, which shall be in amount not less than ten thousand dollars; and to have the entire management of the college, including qualifications for admission.

(RSMo 1939 § 10760)

Prior revisions: 1929 § 9603; 1919 § 11498; 1909 § 11071



Section 174.125 Teacher-training institutions to provide physical education courses, first aid and cardiopulmonary resuscitation--extension service to be provided.

Teacher-training institutions to provide physical education courses, first aid and cardiopulmonary resuscitation--extension service to be provided.

174.125. 1. All teacher-training institutions, receiving state aid, shall provide courses in physical education, first aid and cardiopulmonary* resuscitation for the proper preparation of teachers to carry out the rules and regulations of the state board of education as provided in section 161.102. Each of the five state colleges shall provide extension service of properly trained and qualified field advisers for the teachers and others engaged in carrying out the provisions of sections 161.102 and 168.171 within their several territorial jurisdictions, such jurisdiction to be established and coordinated by the state commissioner of education.

2. Such teacher-training institutions as provided in subsection 1 of this section shall provide a course for teachers for annual recertification in cardiopulmonary* resuscitation.

(L. 1963 p. 200 § 15-2, A.L. 1998 H.B. 968)

(Source: RSMo 1959 § 163.260)

*Word "cardiac-pulmonary" appears in original rolls.



Section 174.130 Boards to regulate admission of students.

Boards to regulate admission of students.

174.130. Each board may make such rules and regulations for the admission of students as may be deemed proper.

(RSMo 1939 § 10762)

Prior revisions: 1929 § 9605; 1919 § 11500; 1909 § 11076



Section 174.140 Employees--terms, compensation, retirement, workers' compensation for.

Employees--terms, compensation, retirement, workers' compensation for.

174.140. Each board of regents may appoint and remove the president or any professor or teacher in any state college in its district; may fix the duration, terms and conditions of their offices and compensation; may enter into agreements for and make contributions to both voluntary and statutory retirement plans for the president, professors and teachers; and under rules adopted by the board may extend the provisions of the workers' compensation law to all employees thereof.

(RSMo 1939 § 10765, A.L. 1947 V. II p. 382, A.L. 1969 p. 288)

Prior revisions: 1929 § 9608; 1919 § 11503; 1909 § 11074



Section 174.150 Causes for removal of president or teacher--notice and hearing--right of appeal.

Causes for removal of president or teacher--notice and hearing--right of appeal.

174.150. 1. No president, professor or teacher shall be removed except for incompetency, neglect or refusal to perform his duties, dishonesty, drunkenness or immoral conduct; nor shall such president, professor or teacher be removed until after ten days' notice, in writing, stating the nature and cause of removal; and he shall have an opportunity to make a defense before the board by counsel or otherwise; and be allowed to introduce testimony which shall be heard and determined by the board.

2. In every case of suspension or expulsion by the faculty the person suspended or expelled shall be allowed an appeal to the board from the decision of the faculty, and the board shall prescribe the manner and mode of proceeding in the matter of such appeal; but the decision of the board upon such appeal shall be final.

(RSMo 1939 § 10766)

Prior revisions: 1929 § 9609; 1919 § 11504; 1909 § 11075



Section 174.160 Authority to confer degrees.

Authority to confer degrees.

174.160. The board of regents of each state college and each state teachers college shall have power and authority to confer upon students, by diploma under the common seal, such degrees as are usually granted by such colleges.

(RSMo 1939 § 10764, A.L. 1945 p. 1686, A.L. 1947 V. II p. 369, A. 1949 S.B. 1046)

Prior revisions: 1929 § 9607; 1919 § 11502; 1909 § 11072

CROSS REFERENCES:

Lincoln University curators, same powers as University of Missouri, 175.040

University of Missouri curators, degrees, 172.280



Section 174.170 Annual report, contents.

Annual report, contents.

174.170. The president of each board shall make an annual report to the department of higher education, in the month of August in each year, of all receipts of moneys from appropriations, incidental fees, and all other sources, and the disbursements thereof, and for what purposes, and the condition of said college.

(RSMo 1939 § 10767, A.L. 1945 p. 1684)

Prior revisions: 1929 § 9610; 1919 § 11505; 1909 § 11078



Section 174.180 Treasurer to furnish bond--duties--reports.

Treasurer to furnish bond--duties--reports.

174.180. 1. The treasurer of each board, before he enters upon the duties of his office, shall enter into a bond to the state of Missouri, with good and sufficient security, in a penal sum of not less than fifty thousand dollars, to be approved by the board, conditioned that he will faithfully perform all the duties required of him by law as such treasurer, and account for and pay over all money received by him, which bond shall be filed with the secretary of the board.

2. The treasurer of each board shall receive, keep and disburse all moneys under the control of the board of his district, and perform all such acts as appertain to his office, under the direction of the board, and make reports of the same to the board at its annual meeting.

3. The treasurer of each board shall also make and furnish to the department of higher education in the month of August of each year, an abstract which shall contain a full account of all moneys received and disbursed by his college during the preceding year, stating from what source received and on what account paid out, and the amount paid to each professor, teacher or other officer of the college; and said treasurer shall every two years report to the general assembly, under oath, an itemized statement of all receipts and expenditures for the two calendar years preceding, showing minutely all disbursements of money received from the state or other sources, and said college shall not be entitled to any appropriation unless such statement is so made.

(RSMo 1939 § 10768, A.L. 1945 p. 1684)

Prior revisions: 1929 § 9611; 1919 § 11506; 1909 §§ 11079, 11080



Section 174.190 Duties of the secretary--compensation.

Duties of the secretary--compensation.

174.190. The secretary of each board shall keep and preserve all records, books and papers belonging to the board. He shall keep a journal of the proceedings of the board, in which the ayes and noes on all questions shall be entered, if requested by any one member of the board. He shall prepare, under the direction of the board, all reports and estimates, and do and execute all such matters and things as belong to his office. Annually, in the month of August, he shall transmit to the department of higher education the names of all those receiving diplomas with residences and dates of issue. The compensation of the secretary shall be fixed by the board, and shall in no case exceed fifty dollars per annum.

(RSMo 1939 § 10769, A.L. 1945 p. 1684, A. 1949 S.B. 1046)

Prior revisions: 1929 § 9612; 1919 § 11507; 1909 §§ 11073, 11081



Section 174.200 Funds must not be diverted.

Funds must not be diverted.

174.200. All appropriations made by the general assembly for the support of any state teachers college or for the benefit thereof, and all grants, gifts, bequests or donations by any individual or corporation for a specified use shall not be applied either wholly or in part to any other use or uses.

(RSMo 1939 § 10772)

Prior revisions: 1929 § 9615; 1919 § 11510; 1909 § 11084



Section 174.210 Indebtedness, how paid.

Indebtedness, how paid.

174.210. Each board shall, at its annual meeting, provide for the payment of any indebtedness of its college, and for that purpose it shall set apart all moneys derived from incidental or other fees paid by students to the payment of the following:

(1) The incidental expenses of the college; and

(2) The payment of such indebtedness; and until such indebtedness shall be fully paid off no part of the fund derived from incidental fees shall be used for the payment of professors, teachers or other officers or employees of such college, nor shall the board, until such indebtedness be fully paid, make any contract for the hire, employment or payment of professors, teachers or other officers or employees of such colleges that will require a greater sum of money for the annual payment thereof than the amount of the appropriation by the state for the support of such college for that year.

(RSMo 1939 § 10770)

Prior revisions: 1929 § 9613; 1919 § 11508; 1909 § 11083



Section 174.220 No officer or employee shall be interested in the sale of school supplies or property.

No officer or employee shall be interested in the sale of school supplies or property.

174.220. No president, professor, teacher, regent or other officer or employee shall keep for sale or be interested, directly or indirectly, in the sales of any school furniture or apparatus, books, maps, charts or stationery used in said colleges; nor be interested, directly or indirectly in any contract or purchase for building or repairing any structure, or for fencing or ornamenting the grounds, or furnishing any supplies or material for the use of such state teachers colleges.

(RSMo 1939 § 10771)

Prior revisions: 1929 § 9614; 1919 § 11509; 1909 § 11082



Section 174.225 Missouri State University not to seek land grant designation or research designation held by other institutions--cooperation with University of Missouri in offering of certain programs, requirements.

Missouri State University not to seek land grant designation or research designation held by other institutions--cooperation with University of Missouri in offering of certain programs, requirements.

174.225. Missouri State University shall not seek the land grant designation held by Lincoln University and the University of Missouri nor shall Missouri State University seek the research designation currently held by the University of Missouri. Missouri State University shall offer engineering programs and doctoral programs only in cooperation with the University of Missouri; provided that such cooperative agreements are approved by the governing boards of each institution and that in these instances the University of Missouri shall be the degree-granting institution. Should the University of Missouri decline to cooperate in the offering of such programs within one year of the formal approval of the coordinating board, Missouri State University may cooperate with another educational institution, or directly offer the degree. In all cases, the offering of such degree programs shall be subject to the approval of the coordinating board for higher education, or any other higher education governing authority that may replace it. Missouri State University may offer doctoral programs in audiology and physical therapy. Missouri State University shall neither offer nor duplicate the professional programs at the University of Missouri including, without limitation, those that train medical doctors, pharmacists, dentists, veterinarians, optometrists, lawyers, and architects. The alteration of the name of Southwest Missouri State University to Missouri State University shall not entitle Missouri State University to any additional state funding.

(L. 2005 S.B. 98 § 1)



Section 174.230 Missouri Southern State College--established, when--district.

Missouri Southern State College--established, when--district.

174.230. 1. Other provisions of law notwithstanding, if the facilities of the present Jasper County Junior College district are made available, there shall be established in Jasper County, Missouri, a state college, which shall make available those third and fourth year college level courses that lead to a baccalaureate degree.

2. This state college shall in the year 1967, or at such a time as the present Jasper County Junior College district has acquired a campus for a third and fourth year college which meets the requirements established by the board of curators of Missouri University and its enrollment trends constitute sufficient justification for the operation of a four year college in the opinion of the board, whichever occurs later, become an independent two year state senior college, to be known as the "Missouri Southern State College". Its district shall be coterminous with that of the Jasper County Junior College district.

(L. 1965 p. 304 § 1)



Section 174.231 Missouri Southern State University, mission statement--discontinuance of associate degree program.

Missouri Southern State University, mission statement--discontinuance of associate degree program.

174.231. 1. On and after August 28, 2005, the institution formerly known as Missouri Southern State College located in Joplin, Jasper County, shall be known as "Missouri Southern State University". Missouri Southern State University is hereby designated and shall hereafter be operated as a statewide institution of international or global education. The Missouri Southern State University is hereby designated a moderately selective institution which shall provide associate degree programs except as provided in subsection 2 of this section, baccalaureate degree programs, and graduate degree programs pursuant to subdivisions (1) and (2) of subsection 2 of section 173.005. The institution shall develop such academic support programs and public service activities it deems necessary and appropriate to establish international or global education as a distinctive theme of its mission. Consistent with the provisions of section 174.324, Missouri Southern State University is authorized to offer master's level degree programs in accountancy, subject to the approval of the coordinating board for higher education as provided in subdivision (1) of subsection 2 of section 173.005.

2. As of July 1, 2008, Missouri Southern State University shall discontinue any and all associate degree programs unless the continuation of such associate degree programs is approved by the coordinating board for higher education pursuant to subdivision (1) of subsection 2 of section 173.005.

(L. 1995 H.B. 442 § 1, A.L. 2003 S.B. 55, A.L. 2005 S.B. 98)



Section 174.233 Missouri Southern State College, three-year plan--review and approval.

Missouri Southern State College, three-year plan--review and approval.

174.233. Degree programs offered by Missouri Southern State College prior to August 28, 1995, that have been approved by the coordinating board for higher education may be continued by the board of regents. Within twelve months of August 28, 1995, the board of regents shall submit to the coordinating board for its review and approval a three-year plan outlining admissions requirements, program changes, institutional performance goals, assessment measures, and fees appropriate to its statutory mission. Pursuant to subdivision (1) of subsection 2 of section 173.005, the coordinating board shall review and may approve all proposed new degree programs contained in the three-year plan.

(L. 1995 H.B. 442 § 2)



Section 174.250 Missouri Western State University--established, when--district.

Missouri Western State University--established, when--district.

174.250. 1. If the facilities of the present Missouri Western Junior College are made available, there shall be established in St. Joseph, Missouri, a state college, which shall make available those third- and fourth-year college level courses that lead to a baccalaureate degree.

2. This state college shall in the year 1967, or at such a time as the present Missouri Western Junior College has acquired a campus for a third- and fourth-year college which meets the requirements established by the board of curators of Missouri University and its enrollment trends constitute sufficient justification for the operation of a four-year college in the opinion of the board, whichever occurs later, become an independent two-year state senior college, to be known as the "Missouri Western State University". Its district shall be Buchanan County and counties contiguous to Buchanan County.

(L. 1965 p. 304 § 2, A.L. 2005 S.B. 98)

*Revisor's note: Conditions set out in this section were met and Missouri Western State College became a four-year college October 22, 1968.



Section 174.251 Missouri Western State University, mission statement.

Missouri Western State University, mission statement.

174.251. 1. On and after August 28, 2005, the institution formerly known as Missouri Western State College at St. Joseph, Buchanan County, shall hereafter be known as the "Missouri Western State University". Missouri Western State University is hereby designated and shall hereafter be operated as a statewide institution of applied learning. The Missouri Western State University is hereby designated an open enrollment institution which shall provide associate degree programs except as provided in subsection 2 of this section, baccalaureate degree programs, and graduate degree programs pursuant to subdivisions (1) and (2) of subsection 2 of section 173.005. The institution shall develop such academic support programs as it deems necessary and appropriate to an open enrollment institution with a statewide mission of applied learning. Consistent with the provisions of section 174.324, Missouri Western State University is authorized to offer master's level degree programs in accountancy, subject to the approval of the coordinating board for higher education as provided in subdivision (1) of subsection 2 of section 173.005.

2. As of July 1, 2010, Missouri Western State University shall discontinue any and all associate degree programs unless the continuation of such associate degree program is approved by the coordinating board for higher education pursuant to subdivision 2 of section 173.005.

(L. 1995 H.B. 442 § 3, A.L. 2005 S.B. 98)



Section 174.253 Missouri Western State University, three-year plan--review and approval.

Missouri Western State University, three-year plan--review and approval.

174.253. Degree programs offered by Missouri Western State University prior to August 28, 1995, that have been approved by the coordinating board for higher education may be continued by the board of regents. Within twelve months of August 28, 1995, the board of regents shall submit to the coordinating board for its review and approval a three-year plan outlining admissions requirements, program changes, institutional performance goals, assessment measures, and fees appropriate to its statutory mission. Pursuant to subdivision (1) of subsection 2 of section 173.005, the coordinating board shall review and may approve all proposed new degree programs included in the three-year plan.

(L. 1995 H.B. 442 § 4, A.L. 2005 S.B. 98)



Section 174.261 State to fund universities.

State to fund universities.

174.261. The state of Missouri may provide the funds necessary to provide the staff, cost of operation, and payment of all capital improvements commenced after July 1, 1977, for Missouri Southern State University and Missouri Western State University.

(L. 1975 S.B. 114 § 4, A.L. 1995 H.B. 442, A.L. 2005 S.B. 98)



Section 174.270 Colleges subject to law--territory not to be in former state college district--regents may continue to serve.

Colleges subject to law--territory not to be in former state college district--regents may continue to serve.

174.270. 1. The two year senior colleges provided for in sections 174.230 to 174.270 shall be subject to all the provisions of sections 174.010 to 174.220 not in conflict with sections 174.230 to 174.270.

2. Effective upon the establishment of a district provided for in sections 174.230 to 174.270, all territory within that district which, prior to the establishment, was contained in another state college district, shall automatically cease to be a part of the former state college district.

3. Other provisions of law notwithstanding, any member of a board of regents of a preexisting state college who resides in a district newly created under the provisions of sections 174.230 to 174.270 may continue to serve as a member of that board of regents for the remainder of the term for which he was appointed.

(L. 1965 p. 304 §§ 3, 4)



Section 174.300 Harris-Stowe University--board of regents, appointment, terms.

Harris-Stowe University--board of regents, appointment, terms.

174.300. 1. Prior to October 17, 1978, the governor shall, with the advice and consent of the senate, appoint a six-member board of regents to assume the general control and management of Harris-Stowe College. The members of the board shall serve for terms of six years each, except for the members first appointed, two of whom shall serve two-year terms, two of whom shall serve four-year terms, and two of whom shall serve six-year terms. Not more than three of the regents shall be affiliated with any one political party.

2. On and after August 28, 2005, Harris-Stowe State College shall be known as Harris-Stowe State University, and the provisions contained in subsection 1 of this section shall continue to apply to the institution.

(L. 1978 S.B. 703 § 2, A.L. 2005 S.B. 98)



Section 174.310 Harris-Stowe State University, transfer of facility--operation--funding--educational emphasis.

Harris-Stowe State University, transfer of facility--operation--funding--educational emphasis.

174.310. 1. There shall be a period of orderly transition which shall begin with the appointment of the board of regents, during which the St. Louis board of education shall convey by gift, the buildings, facilities, equipment, and adjoining eight acres, more or less, of realty located at 3026 Laclede Avenue, St. Louis, Missouri, which currently serves as the campus of Harris-Stowe State College, to the board of regents, and during which time the St. Louis board of education, at its own expense, shall continue to provide necessary supporting services to Harris-Stowe State College. The transition period shall terminate no later than July 1, 1979, at which time the regents shall be responsible for every aspect of the college's operation.

2. Notwithstanding any other provisions of this chapter to the contrary, the board of regents of Harris-Stowe State College is authorized to offer undergraduate degree programs with an emphasis on selected applied professional disciplines that will meet the needs of the St. Louis metropolitan area. Such programs shall be subject to approval by the coordinating board for higher education as provided for in subdivision (1) of subsection 2 of section 173.005.

3. The state shall, effective July 1, 1978, provide the necessary funds to fully staff and operate Harris-Stowe State College and to make appropriate capital improvements.

4. On and after August 28, 2005, Harris-Stowe State College shall be known as Harris-Stowe State University, and the provisions contained in subsections 1 to 3 of this section shall continue to apply to the institution.

(L. 1978 S.B. 703 §§ 3, 4, 5, A.L. 1986 S.B. 602, A.L. 1993 S.B. 153, A.L. 2005 S.B. 98)



Section 174.320 Harris-Stowe State University, retirement system provision.

Harris-Stowe State University, retirement system provision.

174.320. 1. Any person employed by Harris-Stowe State College prior to September 1, 1978, who is a member of the public school retirement system established in sections 169.410 to 169.540 and who did not become a member of the Missouri state employees' retirement system may remain a member of that public school retirement system. Any employer contributions required to be made by sections 169.410 to 169.540 shall be made by the state of Missouri.

2. Any person employed on or after September 1, 1978, as an instructor, teacher or administrator of Harris-Stowe State College and who did not become a member of the Missouri state employees' retirement system under section 104.342 is a member of the public school retirement system of Missouri created by sections 169.010 to 169.130. Any other person employed on or after September 1, 1978, as an employee of Harris-Stowe State College is a member of the Missouri state employees' retirement system established by sections 104.310 to 104.550.

3. On and after August 28, 2005, Harris-Stowe State College shall be known as Harris-Stowe State University, and the provisions contained in subsections 1 and 2 of this section shall continue to apply to the institution.

(L. 1978 S.B. 703 § 6, A.L. 1987 H.B. 713, A.L. 1993 S.B. 153, A.L. 2005 S.B. 98)



Section 174.323 Central Missouri State University to establish an international safety, health and environmental resource center.

Central Missouri State University to establish an international safety, health and environmental resource center.

174.323. Beginning with the fiscal year commencing on July 1, 1996, the general assembly may make appropriations to the commissioner of administration for grants to Central Missouri State University in the planning for and construction of an international safety, health, and environmental resource center, if the chairs of the respective appropriation or budget committees determine that Central Missouri State University has established and is actively building an endowment fund for the partial funding of the resource center. In connection with the utilization of such grants, Central Missouri State University may contract with any person, firm or corporation, whether organized for profit or otherwise, and may receive and expend funds received from the federal government or any agency thereof, or from any person, firm or corporation. Appropriations made pursuant to the provisions of this section shall not be considered as a part of the regular appropriations for Central Missouri State University nor shall such appropriations result in any reduction of appropriations for Central Missouri State University. Appropriations from the state shall be used exclusively for capital construction costs and no state appropriations shall be made for maintenance, repairs or personnel.

(L. 1991 H.B. 25 § 8 merged with H.B. 51, et al. § 2)

Effective 7-1-96



Section 174.324 Master's degrees in accounting authorized for Missouri Western University and Missouri Southern State University, requirements--limitations on new master's degree programs.

Master's degrees in accounting authorized for Missouri Western University and Missouri Southern State University, requirements--limitations on new master's degree programs.

174.324. 1. Notwithstanding any law to the contrary, Missouri Western State University and Missouri Southern State University may offer master's degrees in accounting, subject to any terms and conditions of the Missouri state board of accountancy applicable to any other institution of higher education in this state which offers such degrees, and subject to approval of the coordinating board for higher education.

2. Any new master's degree program offered at Missouri Southern State University, Missouri Western State University, or any other public institution of higher education in this state must be approved by the coordinating board for higher education pursuant to the provisions of subdivision (1) or (2) of subsection 2 of section 173.005.

(L. 1993 S.B. 191 § 1, A.L. 2003 S.B. 55, A.L. 2005 S.B. 98)



Section 174.330 Institution may charge fees for certain services, electronic connection.

Institution may charge fees for certain services, electronic connection.

174.330. Any four-year state-supported institution of higher education may charge reasonable fees for providing services to the private business to which an electronic connection is provided. Any student debt incurred to a private business shall not be considered to be debt owed to the university.

(L. 1994 H.B. 1248 & 1048 § 18)



Section 174.332 Northwest Missouri State University, board of regents, members, terms, appointment of, quorum requirements.

Northwest Missouri State University, board of regents, members, terms, appointment of, quorum requirements.

174.332. 1. Notwithstanding the provisions of section 174.050 to the contrary, the board of regents of Northwest Missouri State University shall be composed of nine members, eight of whom shall be voting members and one who shall be a nonvoting member. Not more than four voting members shall belong to any one political party. Not more than two voting members shall be residents of the same county. The appointed members of the board serving on August 28, 2008, shall continue to serve until the expiration of the terms for which the appointed members were appointed and until such time a successor is duly appointed.

2. The board of regents shall be appointed as follows:

(1) Six voting members shall be residents of the university's historic statutory service region, as described in section 174.010 and modified by section 174.250, provided at least one member shall be a resident of Nodaway County;

(2) Two voting members shall be residents of a county in the state that is outside the university's historic statutory service region, as described in section 174.010 and modified by section 174.250, provided these two members shall not be appointed from the same congressional district; and

(3) One nonvoting member shall be a full-time student of the university, a United States citizen, and a resident of Missouri.

3. A majority of the voting members of the board shall constitute a quorum for the transaction of business; however, no appropriation of money nor any contract that shall require any appropriation or disbursement of money shall be made, nor teacher employed or dismissed, unless a majority of the voting members of the board vote for the same.

4. Except as specifically provided in this section, the appointments and terms of office for the voting and nonvoting members of the board, and all other duties and responsibilities of the board, shall comply with the provisions of state law regarding boards of regents.

(L. 2002 H.B. 1406, A.L. 2008 H.B. 1368, A.L. 2012 H.B. 1042 merged with S.B. 563)

Effective 7-05-12 (S.B. 563)

8-28-12 (H.B. 1042)



Section 174.335 Meningococcal disease, all on-campus students provided information on--election to receive vaccination--records to be maintained.

Meningococcal disease, all on-campus students provided information on--election to receive vaccination--records to be maintained.

174.335. 1. Beginning with the 2004-2005 school year and for each school year thereafter, every public institution of higher education in this state shall require all students who reside in on-campus housing to sign a written waiver stating that the institution of higher education has provided the student, or if the student is a minor, the student's parents or guardian, with detailed written information on the risks associated with meningococcal disease and the availability and effectiveness of the meningococcal vaccine.

2. Any student who elects to receive the meningococcal vaccine shall not be required to sign a waiver referenced in subsection 1 of this section and shall present a record of said vaccination to the institution of higher education.

3. Each public university or college in this state shall maintain records on the meningococcal vaccination status of every student residing in on-campus housing at the university or college, including any written waivers executed pursuant to subsection 1 of this section.

4. Nothing in this section shall be construed as requiring any institution of higher education to provide or pay for vaccinations against meningococcal disease.

(L. 2003 S.B. 686 § 1)



Section 174.450 Board of governors to be appointed for certain public institutions of higher education, qualifications, terms--change in congressional districts, effect of.

Board of governors to be appointed for certain public institutions of higher education, qualifications, terms--change in congressional districts, effect of.

174.450. 1. Except as provided in subsection 2 and subsection 6 of this section, the governing board of the University of Central Missouri, Missouri State University, Missouri Southern State University, Missouri Western State University, and of each other public institution of higher education which, through the procedures established in subdivision (7) or (8) of section 173.030, is charged with a statewide mission shall be a board of governors consisting of eight members, composed of seven voting members and one nonvoting member as provided in sections 174.453 and 174.455, who shall be appointed by the governor of Missouri, by and with the advice and consent of the senate. No person shall be appointed a voting member who is not a citizen of the United States and who has not been a resident of the state of Missouri for at least two years immediately prior to such appointment. Not more than four voting members shall belong to any one political party. The appointed members of the board of regents serving on the date of the statutory mission change shall become members of the board of governors on the effective date of the statutory mission change and serve until the expiration of the terms for which they were appointed. The board of regents of any such institution shall be abolished on the effective date of the statutory mission change, as prescribed in subdivision (7) or (8) of section 173.030.

2. The governing board of Missouri State University, a public institution of higher education charged with a statewide mission in public affairs, shall be a board of governors of ten members, composed of nine voting members and one nonvoting member, who shall be appointed by the governor, by and with the advice and consent of the senate. The nonvoting member shall be a student selected in the same manner as prescribed in section 174.055. At least one but no more than two voting members shall be appointed to the board from each congressional district, and every member of the board shall be a citizen of the United States, and a resident of this state for at least two years prior to his or her appointment. No more than five voting members shall belong to any one political party. The term of office of the governors shall be six years, except as provided in this subsection. The term of office for those appointed hereafter shall end January first in years ending in an odd number. For the six voting members' terms that expired in 2011, the successors shall be appointed in the following manner:

(1) Of the five voting members' terms that expired on August 28, 2011, one successor member shall be appointed, or the existing member shall be reappointed, to a term that shall expire on January 1, 2013;

(2) Of the five voting members' terms that expired on August 28, 2011, two successor members shall be appointed, or the existing members shall be reappointed, to terms that shall expire on January 1, 2015;

(3) Of the five voting members' terms that expired on August 28, 2011, two successor members shall be appointed, or the existing members shall be reappointed, to a term that shall expire on January 1, 2017; and

(4) For the voting member's term that expired on January 1, 2011, the successor member shall be appointed, or the existing member shall be reappointed, to a term that shall expire on January 1, 2017.

Notwithstanding any provision of law to the contrary, nothing in this section relating to a change in the composition and configuration of congressional districts in this state shall prohibit a member who is serving a term on August 28, 2011, from completing his or her term.

3. If a voting member of the board of governors of Missouri State University is found by unanimous vote of the other governors to have moved such governor's residence from the district from which such governor was appointed, then the office of such governor shall be forfeited and considered vacant.

4. Should the total number of Missouri congressional districts be altered, all members of the board of governors of Missouri State University shall be allowed to serve the remainder of the term for which they were appointed.

5. Should the boundaries of any congressional districts be altered in a manner that displaces a member of the board of governors of Missouri State University from the congressional district from which the member was appointed, the member shall be allowed to serve the remainder of the term for which the member was appointed.

6. The governing board of Missouri Southern State University shall be a board of governors consisting of nine members, composed of eight voting members and one nonvoting member as provided in sections 174.453 and 174.455, who shall be appointed by the governor of Missouri, by and with the advice and consent of the senate. No person shall be appointed a voting member who is not a citizen of the United States and who has not been a resident of the state of Missouri for at least two years immediately prior to such appointment. Not more than four voting members shall belong to any one political party.

(L. 1995 S.B. 340 § 1 subsec. 1, A.L. 1999 S.B. 218, A.L. 2003 S.B. 55, A.L. 2005 S.B. 98, A.L. 2006 S.B. 650, A.L. 2011 H.B. 174, A.L. 2012 H.B. 1042 merged with S.B. 563)

Effective 7-05-12 (S.B. 563)

8-28-12 (H.B. 1042)



Section 174.453 Board, appointment--certain residency requirements--terms, voting members--term, nonvoting student member--board appointments, Missouri Southern State University.

Board, appointment--certain residency requirements--terms, voting members--term, nonvoting student member--board appointments, Missouri Southern State University.

174.453. 1. Except as provided in section 174.450, the board of governors shall be appointed as follows:

(1) Five voting members shall be selected from the counties comprising the institution's historic statutory service region as described in section 174.010, except that no more than two members shall be appointed from any one county with a population of less than two hundred thousand inhabitants;

(2) Two voting members shall be selected from any of the counties in the state which are outside of the institution's historic service region; and

(3) One nonvoting member who is a student shall be selected in the same manner as prescribed in section 174.055.

2. The term of service of the governors shall be as follows:

(1) The voting members shall be appointed for terms of six years; and

(2) The nonvoting student member shall serve a two-year term.

3. Members of any board of governors selected pursuant to this section and in office on May 13, 1999, shall serve the remainder of their unexpired terms.

4. Notwithstanding the provisions of subsection 1 of this section, the board of governors of Missouri Southern State University shall be appointed as follows:

(1) Six voting members shall be selected from any of the following counties: Barton, Jasper, Newton, McDonald, Dade, Lawrence, and Barry provided that no more than three of these six members shall be appointed from any one county;

(2) Two voting members shall be selected from any of the counties in the state which are outside of the counties articulated in subdivision (1) of this subsection;

(3) One nonvoting member who is a student shall be selected in the same manner as prescribed in section 174.055; and

(4) The provisions of subdivisions (1) and (2) of this subsection shall only apply to board members first appointed after August 28, 2004.

5. Notwithstanding the provisions of subsection 1 of this section, the board of governors of Missouri Western State University shall be appointed as follows:

(1) Five voting members shall be selected from any of the following counties: Buchanan, Platte, Clinton, Andrew, and DeKalb provided that no more than three of these five members shall be appointed from any one county;

(2) Two voting members shall be selected from any of the counties in the state which are outside of the counties articulated in subdivision (1) of this subsection;

(3) One nonvoting member who is a student shall be selected in the same manner as prescribed in section 174.055; and

(4) The provisions of subdivisions (1) and (2) of this subsection shall only apply to board members first appointed after August 28, 2005.

(L. 1995 S.B. 340 § 1 subsecs. 2, 3, A.L. 1999 S.B. 218, A.L. 2004 S.B. 1080, A.L. 2005 S.B. 98, A.L. 2006 S.B. 650)

Effective 6-12-06



Section 174.455 Expenses of board paid out of revenues of the university--vacancies, how filled.

Expenses of board paid out of revenues of the university--vacancies, how filled.

174.455. The board members while attending the meetings of the board shall receive their actual and necessary expenses, which shall be paid out of the ordinary revenues of the university. Vacancies in terms of office caused by death, resignation or removal shall be filled in the manner provided by law for such vacancies on the board of curators of the University of Missouri.

(L. 1995 S.B. 340 § 1 subsec. 4)



Section 174.457 Board of governors, powers, duties, immunities and liabilities, compensation.

Board of governors, powers, duties, immunities and liabilities, compensation.

174.457. The board of governors of such an institution shall have the same powers, duties, authority, responsibilities, privileges, immunities, liabilities and compensation as prescribed by law for the board of curators of the University of Missouri.

(L. 1995 S.B. 340 § 1 subsec. 5)



Section 174.500 West Plains campus of Missouri State University established--mission implementation plan.

West Plains campus of Missouri State University established--mission implementation plan.

174.500. 1. The board of governors of Missouri State University is authorized to continue the program of higher education at West Plains, Missouri, which was begun in 1963 and which shall be known as the "West Plains Campus of Missouri State University". Missouri State University may include an appropriation request for the branch facility at West Plains in its operating budget.

2. The coordinating board for higher education in cooperation with the board of governors shall develop a mission implementation plan for the campus at West Plains, Howell County, which is known as the "West Plains Campus of Missouri State University", and which shall be a teaching institution, offering one-year certificates, two-year associate degrees and credit and noncredit courses to both traditional and nontraditional students to meet the ongoing and emerging employer and educational needs of the citizens of the area served.

(L. 1981 S.B. 25 § 1, A.L. 1991 H.B. 51, et al., A.L. 2006 S.B. 650)

Effective 6-12-06



Section 174.600 Truman State University, liberal arts and sciences.

Truman State University, liberal arts and sciences.

174.600. The Truman State University located in Kirksville, Adair County, is hereby designated and shall hereafter be operated as a statewide institution of liberal arts and sciences.

(L. 1985 H.B. 196, A.L. 1995 S.B. 340)



Section 174.601 Truman State University, formerly known as Northeast Missouri State University.

Truman State University, formerly known as Northeast Missouri State University.

174.601. After July 1, 1996, the liberal arts and sciences university formerly known as Northeast Missouri State University located in Kirksville, Adair County, shall be known as the "Truman State University".

(L. 1995 S.B. 340 § 2)

Effective 7-2-96



Section 174.610 Governing board to be board of governors--number of voting and nonvoting members, appointment, qualifications.

Governing board to be board of governors--number of voting and nonvoting members, appointment, qualifications.

174.610. The governing board of the Truman State University shall be a board of governors consisting of ten members, composed of seven voting members and three nonvoting members as provided in section 174.620, who shall be appointed by the governor of Missouri, by and with the advice and consent of the senate. No person shall be appointed a voting governor who is not a citizen of the United States and who has not been a resident of the state of Missouri for at least two years immediately prior to such person's appointment. Not more than four voting governors shall belong to any one political party. The appointed members of the board of regents serving on January 1, 1986, shall become members of the board of governors on January 1, 1986, and serve until the expiration of the terms for which they were appointed.

(L. 1985 H.B. 196, A.L. 1995 S.B. 340, A.L. 2001 H.B. 218)



Section 174.620 Board of governors, appointment--terms--expenses--vacancies.

Board of governors, appointment--terms--expenses--vacancies.

174.620. 1. The board of governors shall be appointed as follows:

(1) Four voting members from the counties of Adair, Audrain, Boone, Callaway, Chariton, Clark, Howard, Knox, Lewis, Lincoln, Linn, Marion, Macon, Monroe, Montgomery, Pike, Putnam, Ralls, Randolph, St. Charles, Schuyler, Scotland, Shelby, Sullivan, and Warren, provided that not more than one member shall be appointed from the same county;

(2) Three voting members from any of the seven college districts as contained in section 174.010, provided that no more than one member shall be appointed from the same congressional district;

(3) Two nonvoting members whose residence is other than the state of Missouri and who are knowledgeable of the educational mission of liberal arts institutions; and

(4) One nonvoting member who is a student. Such student representative shall attend all meetings and participate in all deliberations of the board. Such student representative shall not have the right to vote on any matter before the board, but shall have all other powers and duties of section 174.055, and shall also meet the qualifications of section 174.055.

2. The term of service of the governors shall be as follows:

(1) The voting members shall be appointed for terms of six years; except, that of the voting members first appointed, two shall serve for terms of two years, two for terms of four years, and three for terms of six years;

(2) The nonvoting members who are not students shall be appointed for terms of six years; except, that of the nonvoting members first appointed, one shall serve for a term of three years, and one shall serve a term of six years; and

(3) The nonvoting student member shall serve a two-year term as provided in section 174.055.

3. The governors, both voting and nonvoting, while attending the meetings of the board shall receive their actual and necessary expenses, which shall be paid out of the ordinary revenues of the university. Vacancies in terms of office caused by death, resignation or removal shall be filled in the manner provided by law for such vacancies on the board of curators of the University of Missouri.

(L. 1985 H.B. 196, A.L. 2001 H.B. 218)



Section 174.621 Confidentiality of board members, recusal--meetings closed to student representative, when.

Confidentiality of board members, recusal--meetings closed to student representative, when.

174.621. 1. For the purposes of this chapter, confidentiality, as determined by the board and as provided by law, shall apply to all members and representatives on the board.

2. Any member or representative on the board may recuse himself or herself from any deliberation or proceeding of the board.

3. Upon a unanimous affirmative vote of the members of the board who are present and who are not student representatives, a given meeting closed pursuant to sections 610.021 and 610.022 shall be closed to the student representative.

(L. 2001 H.B. 218 § 174.056 merged with H.B. 218 § 174.621)



Section 174.630 Organization of Northeast Missouri State University--new degree programs, procedure to approve.

Organization of Northeast Missouri State University--new degree programs, procedure to approve.

174.630. The board of governors of the Truman State University shall organize in the manner provided by law for the board of curators of the State University of Missouri. The powers, duties, authority, responsibilities, privileges, immunities, liabilities and compensation of the board of governors of the Truman State University in regard to the Truman State University shall be the same as those prescribed by statute for the board of curators of the State University of Missouri in regard to the State University of Missouri, except that the Truman State University shall be operated only as an institution of liberal arts and sciences. Degree programs offered by the Truman State University prior to January 1, 1986, may be continued by the new board of governors, who shall submit to the coordinating board for higher education by January 1, 1987, a three-year plan outlining admissions requirements, fees, and program changes appropriate to a liberal arts and sciences mission. Pursuant to section 173.005, the coordinating board shall approve all proposed new degree programs contained within the three-year plan.

(L. 1985 H.B. 196, A.L. 1995 S.B. 340)



Section 174.700 Board of regents and board of governors may appoint necessary police officers.

Board of regents and board of governors may appoint necessary police officers.

174.700. The board of regents or board of governors of any state college or university may appoint and employ as many college or university police officers as it may deem necessary to enforce regulations established under section 174.709 and general motor vehicle laws of this state in accordance with section 174.712, protect persons, property, and to preserve peace and good order only in the public buildings, properties, grounds, and other facilities and locations over which it has charge or control and to respond to emergencies or natural disasters outside of the boundaries of university property and provide services if requested by the law enforcement agency with jurisdiction.

(L. 1993 H.B. 698 § 1 subsec. 1, A.L. 2009 H.B. 62 merged with H.B. 103, A.L. 2013 H.B. 103 merged with H.B. 307 merged with S.B. 282)



Section 174.703 Police officers to take oath and be issued certificate of appointment--powers of arrest and other powers--training or experience requirements.

Police officers to take oath and be issued certificate of appointment--powers of arrest and other powers--training or experience requirements.

174.703. 1. The college or university police officers, before they enter upon their duties, shall take and subscribe an oath of office before some officer authorized to administer oaths, to faithfully and impartially discharge the duties thereof, which oath shall be filed in the office of the board, and the secretary of the board shall give each college police officer so appointed and qualified a certificate of appointment, under the seal of the board, which certificate shall empower him or her with the same authority to maintain order, preserve peace and make arrests as is now held by peace officers.

2. The college or university police officers shall have the authority to enforce the regulations established in section 174.709 and general motor vehicle laws in accordance with section 174.712 on the campus as prescribed in chapter 304. The college or university police officer may in addition expel from the public buildings, campuses, and grounds, persons violating the rules and regulations that may be prescribed by the board or others under the authority of the board.

3. Such officer or employee of the state college or university as may be designated by the board shall have immediate charge, control and supervision of police officers appointed by authority of this section. Such college or university police officers shall have satisfactorily completed before appointment a training course for police officers as prescribed by chapter 590 for state peace officers or, by virtue of previous experience or training, have met the requirements of chapter 590, and have been certified under that chapter.

(L. 1993 H.B. 698 § 1 subsec. 2, A.L. 2013 H.B. 103 merged with H.B. 307 merged with S.B. 282)



Section 174.706 Boards may appoint guards or watchmen not having authority of police officers.

Boards may appoint guards or watchmen not having authority of police officers.

174.706. Nothing in sections 174.700 to 174.712 shall be construed as denying the board the right to appoint guards or watchmen who shall not be given the authority and powers authorized by sections 174.700 to 174.712.

(L. 1993 H.B. 698 § 1 subsec. 3, A.L. 2013 H.B. 103 merged with H.B. 307 merged with S.B. 282)



Section 174.709 Vehicular traffic, control of, governing body may regulate--codification--violations, penalty.

Vehicular traffic, control of, governing body may regulate--codification--violations, penalty.

174.709. 1. For the purpose of promoting public safety, health, and general welfare and to protect life and property, the board of regents or board of governors of any state college or university may establish regulations to control vehicular traffic, including speed regulations, on any thoroughfare owned or maintained by the state college or university and located within any of its campuses. Such regulations shall be consistent with the provisions of the general motor vehicle laws of this state. Upon adoption of such regulations, the state college or university shall have the authority to place official traffic control signals, as defined in section 300.010, on campus property.

2. The regulations established by the board of regents or board of governors of any state college or university under subsection 1 of this section shall be codified, printed, and distributed for public use. Adequate signs displaying the speed limit shall be posted along such thoroughfares.

3. Violations of any regulation established under this section shall have the same effect as a violation of municipal ordinances adopted under section 304.120, with penalty provisions as provided in section 304.570. Points assessed against any person under section 302.302 for a violation of this section shall be the same as provided for a violation of a county or municipal ordinance.

4. The provisions of this section shall apply only to moving violations.

(L. 2013 H.B. 103 merged with H.B. 307 merged with S.B. 282)



Section 174.712 Motor vehicles on campus subject to general motor vehicle laws of Missouri.

Motor vehicles on campus subject to general motor vehicle laws of Missouri.

174.712. All motor vehicles operated upon any thoroughfare owned or maintained by a* state college or university and located within any of its campuses shall be subject to the provisions of the general motor vehicle laws of this state, including chapters 301, 302, 303, 304, 307, and 577. Violations shall have the same effect as though such had occurred on public roads, streets, or highways of this state.

(L. 2013 H.B. 103 merged with H.B. 307 merged with S.B. 282)

*Word "the" appears here in original rolls of H.B. 307, 2013.



Section 174.750 Missouri arboretum created under direction of board of regents of Northwest Missouri State University.

Missouri arboretum created under direction of board of regents of Northwest Missouri State University.

174.750. There is hereby created the "Missouri Arboretum", wherein trees, shrubs, and herbaceous and other types of plants shall be planted, grown, and cultivated for scientific and educational purposes. The Missouri arboretum shall be under the direction, control, and supervision of the board of regents of Northwest Missouri State University.

(L. 1993 S.B. 84 § 14 subsec. 1)



Section 174.753 Director of the arboretum, appointment--powers and duties--director to be only employee of state.

Director of the arboretum, appointment--powers and duties--director to be only employee of state.

174.753. 1. The director of the Missouri arboretum may be appointed by the president of the university and approved by the board of regents of Northwest Missouri State University.

2. The director of the Missouri arboretum may:

(1) Acquire, archive, process, and disseminate information on horticultural and botanical resources that are or could be of value to the governor, members of the general assembly, and other policy- and decision-makers in this state;

(2) Act as a representative of the state in horticultural matters as pertains to agriculture, both within and outside the state when necessary or appropriate, or when requested to do so by a proper authority, which shall include the legislative and executive branches of this state;

(3) Conduct interpretative programs, investigations, and research pertaining to horticulture and botanical resources, including, but not limited to, native woody plant and certain herbaceous plant species distribution in this state, their relationships to each other and certain faunae and their environment as it pertains to agriculture and horticulture;

(4) Maintain plant inventories on or near the Northwest Missouri State University campus in natural or contrived ecosystems;

(5) Establish a depository for preservation of live, native, and adaptive plant germ plasm, and the arboretum may act as a distribution source of such germ plasm for cooperating affiliated arboretums involved in plant evaluation, teaching and research programs;

(6) Maintain, as part of the statewide arboretum plant collections, plants which are representative of but not necessarily restricted to the flora and plant communities of Missouri, which among other benefits will support research and investigative programs;

(7) Contract with private entities or state agencies to assist in training of students and the citizenry with respect to native and introduced woody and herbaceous plant materials and their importance to Missouri. In connection therewith, the director may establish a graduate level internship program;

(8) The director shall be the only state employee of the Missouri arboretum.

(L. 1993 S.B. 84 § 14 subsecs. 2, 3)



Section 174.755 Arboretum establishment on Northwest State University campus not to limit research by other colleges or universities.

Arboretum establishment on Northwest State University campus not to limit research by other colleges or universities.

174.755. The establishment of the Missouri arboretum on the Northwest Missouri State University campus shall in no way preclude or limit the research and educational activities concerning biological and botanical resources in natural or contrived areas by other universities, colleges, or other governmental entities. The Missouri arboretum shall provide support for such activities through data bases and monitoring activities.

(L. 1993 S.B. 84 § 14 subsec. 4)



Section 174.757 Director to certify copies of resource record reproduction--director to make annual report to board of regents.

Director to certify copies of resource record reproduction--director to make annual report to board of regents.

174.757. 1. The director may certify copies as being authentic reproductions of arboretum resource records held in the state.

2. The director shall present a report each year to the Northwest Missouri State University board of regents.

(L. 1993 S.B. 84 § 14 subsecs. 5, 6)



Section 174.759 Friends of Missouri arboretum to be private support group.

Friends of Missouri arboretum to be private support group.

174.759. A private support group, the Friends of the Missouri Arboretum, may be established to provide funding encouragement for the arboretum. The director shall be the chief operating officer of the private support group.

(L. 1993 S.B. 84 § 14 subsec. 7)



Section 174.761 Qualified arboretum sites to be accepted as established members of the arboretum for diverse locations to test plants and provide local education.

Qualified arboretum sites to be accepted as established members of the arboretum for diverse locations to test plants and provide local education.

174.761. The Missouri arboretum may accept qualified arboretum sites as established members of the arboretum, in order to have diverse locations in which to test plants, to maintain indigenous plant populations, or to provide a local educational resource. Such affiliated sites may be schools, colleges, universities, or other parks or urban botanical sites open to the public. The Missouri arboretum shall establish criteria for such affiliation.

(L. 1993 S.B. 84 § 14 subsec. 8)



Section 174.770 Jim Sears leadership scholarship program for Truman State University, qualifications, renewable for up to six additional semesters.

Jim Sears leadership scholarship program for Truman State University, qualifications, renewable for up to six additional semesters.

174.770. 1. There is hereby established the "Jim Sears Leadership Scholarship Program". Any moneys appropriated by the general assembly for this program shall be used to provide scholarships for Missouri citizens to attend Truman State University pursuant to the provisions of this section.

2. The definitions of terms set forth in section 173.205 shall be applicable to such terms as used in this section.

3. The board of governors of Truman State University shall be the administrative agency for the implementation of the program established by this section, and shall:

(1) Promulgate reasonable rules for the exercise of its functions related to the purposes of this section;

(2) Prescribe the form, time and method of awarding academic scholarships, and shall supervise the processing thereof; and

(3) Select qualified recipients to receive the scholarships.

4. Subject to appropriations, a student shall be eligible for the scholarship, if such student is in compliance with the eligibility requirements set forth in section 173.215 excluding the requirement of financial need.

5. Initial scholarships shall be offered in the academic year immediately following graduation from high school to Missouri high school seniors who have shown a strong record of leadership or community service while in high school. The scholarships shall be distributed as evenly as possible throughout the state. During the freshman year of college, scholarship recipients are required to maintain status as a full-time student.

6. The scholarships are renewable for up to six additional semesters if the recipient remains in compliance with the applicable provisions of section 173.215, the recipient makes satisfactory academic degree progress as a full-time student, and upon the provision of funds by Truman State University.

(L. 1998 H.B. 1162 § 1)






Chapter 175 Lincoln University

Section 175.010 Lincoln Institute changed to Lincoln University.

Lincoln Institute changed to Lincoln University.

175.010. The name of the "Lincoln Institute" is hereby changed to the "Lincoln University".

(RSMo 1939 § 10773)

Prior revision: 1929 § 9616



Section 175.020 Board of curators--qualifications.

Board of curators--qualifications.

175.020. The board of curators of Lincoln University of Missouri shall hereafter consist of nine members who shall be appointed by the governor, by and with the advice and consent of the senate. No person shall be appointed a curator who shall not be a citizen of the United States and who shall not have been a resident of the state of Missouri two years next prior to his or her appointment. Not more than five curators shall belong to any one political party.

(RSMo 1939 § 10775, A.L. 1965 p. 306, A.L. 1986 S.B. 707, A.L. 1998 S.B. 884, A.L. 2001 H.B. 218)

Prior revision: 1929 § 9619

CROSS REFERENCE:

Attendance policies for governing boards, duty to develop, 174.105



Section 175.021 Nonvoting student representative appointed to board of curators--term--qualifications--vacancy--limit--actions--removal from office.

Nonvoting student representative appointed to board of curators--term--qualifications--vacancy--limit--actions--removal from office.

175.021. 1. The governor shall, by and with the advice and consent of the senate, appoint a student representative to the board of curators of Lincoln University, who shall attend all meetings and participate in all deliberations of the board. Such student representative shall not have the right to vote on any matter before the board.

2. Such student representative shall be a full-time student at the university as defined by the board, selected from a panel of three names submitted to the governor by the student government association of the university, a citizen of the United States, and a resident of the state of Missouri. No person may be appointed who is not actually enrolled during the term of his or her appointment as a student at the university.

3. The term of the student representative shall be two years, except that the person first appointed shall serve until January 1, 1989.

4. If a vacancy occurs for any reason in the position of student representative, the governor shall appoint a replacement who meets the qualifications set forth in subsection 2 of this section and who shall serve until his or her successor is appointed and qualified.

5. If the student representative ceases to be a student at the university, or a resident of the state of Missouri, or fails to attend any regularly called meeting of the board of which the representative has due notice, the position shall at once become vacant, unless the absence is caused by sickness or some accident preventing the representative's arrival at the time and place appointed for the meeting.

6. The student representative shall receive the same reimbursement for expenses as other members of the board of curators receive pursuant to section 175.030.

7. Unless alternative arrangements for payment have been made and agreed to by the student and the university, the student representative shall have paid all student and tuition fees due prior to such appointment and shall pay all future student and tuition fees during the term of office when such fees are due.

(L. 1986 S.B. 602 § 3, A.L. 2001 H.B. 218)



Section 175.023 Confidentiality of board members, recusal--meetings closed to student representative, when.

Confidentiality of board members, recusal--meetings closed to student representative, when.

175.023. 1. For the purposes of this chapter, confidentiality, as determined by the board and as provided by law, shall apply to all members and representatives on the board.

2. Any member or representative on the board may recuse himself or herself from any deliberation or proceeding of the board.

3. Upon a unanimous affirmative vote of the members of the board who are present and who are not student representatives, a given meeting closed pursuant to sections 610.021 and 610.022 shall be closed to the student representative.

(L. 2001 H.B. 218)



Section 175.030 Board of curators, term and compensation.

Board of curators, term and compensation.

175.030. The term of service of the curators shall be six years, the term of three expiring every two years, the first expiration occurring on the first day of January, 1942, and succeeding expirations of three members every two years thereafter. Said curators while attending the meeting of the board shall receive their actual expenses which shall be paid out of the ordinary revenues of the university.

(RSMo 1939 § 10776)



Section 175.040 Board to organize and have same powers as curators of state University of Missouri.

Board to organize and have same powers as curators of state University of Missouri.

175.040. It is hereby provided that the board of curators of the Lincoln University shall organize after the manner of the board of curators of the state University of Missouri; and it is further provided, that the powers, authority, responsibilities, privileges, immunities, liabilities and compensation of the board of curators of the Lincoln University shall be the same as those prescribed by statute for the board of curators of the state University of Missouri, except as stated in this chapter.

(RSMo 1939 § 10778)

Prior revision: 1929 § 9621

CROSS REFERENCE:

Power to sue and be sued, perpetual succession, power to hold real estate, 172.020



Section 175.050 Board of curators authorized to reorganize university--may purchase additional land.

Board of curators authorized to reorganize university--may purchase additional land.

175.050. The board of curators of the Lincoln University shall be authorized to afford to its students training up to the standard furnished at the state University of Missouri. To this end the board of curators shall be authorized to purchase necessary additional land, erect necessary additional buildings, to open and establish any new school, department or course of instruction, to provide necessary additional equipment, and to locate the respective units of the university wherever in the state of Missouri in their opinion the various schools will most effectively promote the purposes of this chapter.

(RSMo 1939 § 10774, A.L. 1965 p. 306)

Prior revision: 1929 § 9618



Section 175.070 Control of agricultural school at Dalton, Missouri, transferred to Lincoln University board of curators.

Control of agricultural school at Dalton, Missouri, transferred to Lincoln University board of curators.

175.070. The board of curators for Lincoln University shall take over and conduct the demonstration farm and agricultural school as now established at Dalton, Missouri, and the supervision and control of the school is hereby invested in the board of curators for the Lincoln University.

(RSMo 1939 § 10780, A. 1949 S.B. 1047, A.L. 1965 p. 306)

Prior revision: 1929 § 9623






Chapter 176 Revenue Bonds of State Educational Institutions--Higher Education Risk

Section 176.010 Definitions.

Definitions.

176.010. The following words and phrases as used in sections 176.010 to 176.080, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Governing body" shall mean:

(a) The board of curators of the University of the State of Missouri;

(b) The board of curators of Lincoln University of Missouri;

(c) The board of governors for the Truman State University;

(d) The board of governors for the Central Missouri State University;

(e) The board of regents for the Southeast Missouri State University;

(f) The board of governors for the Missouri State University;

(g) The board of regents for the Northwest Missouri State University;

(h) The board of governors for the Missouri Western State University;

(i) The board of governors for the Missouri Southern State University;

(j) The board of regents for Harris-Stowe State University;

(k) The board of trustees of any community college district formed under sections 178.770 to 178.890;

(l) The board of regents of State Technical College of Missouri, provided the conditions of section 178.631 are met;

(2) "Net income and revenues" shall mean the income arising from the operation of a project remaining after providing for the costs of operation of such project and the costs of maintenance thereof;

(3) "Project" shall mean one or more dormitory buildings with or without dining room facilities as an integral part thereof, or dining room facilities alone, or one or more social and recreational buildings, or any other revenue-producing facilities of state educational institutions, or any combination of such facilities;

(4) "Revenue bonds" shall mean bonds issued hereunder for the purposes herein authorized and payable, both as to principal and interest, solely and only out of the net income and revenues arising from the operation of the project for which such bonds are issued after providing for the costs of operation and maintenance of such project, and, in addition thereto, in the discretion of the governing body, out of either one or both of the following sources:

(a) The proceeds of any grant in aid of such project which may be received from any source; and

(b) The net income and revenues arising from the operation of another project, as herein defined, already owned and operated by any such state educational institution.

Such bonds shall not be deemed to be an indebtedness of the state of Missouri, the educational institution issuing them, the governing body of such educational institution, or the individual members of such governing body;

(5) "State educational institutions" shall mean and shall include:

(a) The State University of Missouri, incorporated as a body politic under the name of "The Curators of the University of Missouri", together with the departments of said state university especially established by law as the "College of Agriculture at Columbia" and the "University of Missouri-Rolla";

(b) "Lincoln University" at Jefferson City;

(c) "Truman State University" at Kirksville, Missouri;

(d) "Missouri State University" at Springfield;

(e) The several regional universities, to wit:

"Central Missouri State University" at Warrensburg, Missouri;

"Southeast Missouri State University" at Cape Girardeau, Missouri;

"Northwest Missouri State University" at Maryville, Missouri;

"Missouri Western State University" at St. Joseph, Missouri;

"Missouri Southern State University" at Joplin, Missouri;

"Harris-Stowe State University" at St. Louis, Missouri;

(f) Community college districts formed under sections 178.770 to 178.890;

(g) The several state colleges, to wit:

"State Technical College of Missouri" in Osage County, Missouri, provided the conditions of section 178.631 are met.

(L. 1945 p. 1715 § 1, A.L. 1965 2d Ex. Sess. p. 896, A.L. 1979 S.B. 2, A.L. 1988 H.B. 1456, A.L. 1995 S.B. 101 merged with S.B. 340, A.L. 2005 S.B. 98, A.L. 2013 H.B. 673)

*Effective 7-01-14

CROSS REFERENCE:

Board of regents of Central Missouri State University and Southwest Missouri State University abolished and board of governors appointed, when, 174.450

Definitions.

176.010. The following words and phrases as used in sections 176.010 to 176.080, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Governing body" shall mean:

(a) The board of curators of the University of the State of Missouri;

(b) The board of curators of Lincoln University of Missouri;

(c) The board of governors for the Truman State University;

(d) The board of governors for the Central Missouri State University;

(e) The board of regents for the Southeast Missouri State University;

(f) The board of governors for the Missouri State University;

(g) The board of regents for the Northwest Missouri State University;

(h) The board of governors for the Missouri Western State University;

(i) The board of governors for the Missouri Southern State University;

(j) The board of regents for Harris-Stowe State University;

(k) The board of trustees of any community college district formed under sections 178.770 to 178.890;

(l) The board of regents of Linn State Technical College, provided the conditions of section 178.631 are met;

(2) "Net income and revenues" shall mean the income arising from the operation of a project remaining after providing for the costs of operation of such project and the costs of maintenance thereof;

(3) "Project" shall mean one or more dormitory buildings with or without dining room facilities as an integral part thereof, or dining room facilities alone, or one or more social and recreational buildings, or any other revenue-producing facilities of state educational institutions, or any combination of such facilities;

(4) "Revenue bonds" shall mean bonds issued hereunder for the purposes herein authorized and payable, both as to principal and interest, solely and only out of the net income and revenues arising from the operation of the project for which such bonds are issued after providing for the costs of operation and maintenance of such project, and, in addition thereto, in the discretion of the governing body, out of either one or both of the following sources:

(a) The proceeds of any grant in aid of such project which may be received from any source; and

(b) The net income and revenues arising from the operation of another project, as herein defined, already owned and operated by any such state educational institution.

Such bonds shall not be deemed to be an indebtedness of the state of Missouri, the educational institution issuing them, the governing body of such educational institution, or the individual members of such governing body;

(5) "State educational institutions" shall mean and shall include:

(a) The State University of Missouri, incorporated as a body politic under the name of "The Curators of the University of Missouri", together with the departments of said state university especially established by law as the "College of Agriculture at Columbia" and the "University of Missouri-Rolla";

(b) "Lincoln University" at Jefferson City;

(c) "Truman State University" at Kirksville, Missouri;

(d) "Missouri State University" at Springfield;

(e) The several regional universities, to wit:

"Central Missouri State University" at Warrensburg, Missouri;

"Southeast Missouri State University" at Cape Girardeau, Missouri;

"Northwest Missouri State University" at Maryville, Missouri;

"Missouri Western State University" at St. Joseph, Missouri;

"Missouri Southern State University" at Joplin, Missouri;

"Harris-Stowe State University" at St. Louis, Missouri;

(f) Community college districts formed under sections 178.770 to 178.890;

(g) The several state colleges, to wit:

"Linn State Technical College" in Osage County, Missouri, provided the conditions of section 178.631 are met.

(L. 1945 p. 1715 § 1, A.L. 1965 2d Ex. Sess. p. 896, A.L. 1979 S.B. 2, A.L. 1988 H.B. 1456, A.L. 1995 S.B. 101 merged with S.B. 340, A.L. 2005 S.B. 98)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both versions of this section are printed here.

CROSS REFERENCE:

Board of regents of Central Missouri State University and Southwest Missouri State University abolished and board of governors appointed, when, 174.450



Section 176.020 Any state educational institution empowered to acquire and to construct a project necessary for the use of students.

Any state educational institution empowered to acquire and to construct a project necessary for the use of students.

176.020. 1. Any state educational institution of the state of Missouri, as herein defined, shall have the power, acting through its governing body, to acquire, construct, erect, equip, furnish, operate, control, manage and regulate a project, as herein defined, as in the judgment of such governing body shall be necessary, advisable, and suitable for the use of students attending such educational institution.

2. Such state educational institutions shall have the further power to use real property now or hereafter belonging to such educational institution as a site for any such project, or to acquire by purchase, lease, gift or otherwise such real or personal property as in the judgment of the governing body of such educational institution shall be necessary, advisable and suitable for such purpose.

3. In acquiring such property such educational institution shall have the power to condemn any and all rights or property, either public or private, of every kind and character, necessary for the purposes aforesaid, and in the exercise of such power of condemnation, it shall follow the procedure which is now or may hereafter be provided by law for the appropriation of land or other property taken for telegraph, telephone or railroad rights-of-way.

(L. 1945 p. 1715 § 2)



Section 176.030 Power to issue and sell revenue bonds.

Power to issue and sell revenue bonds.

176.030. For the purpose of providing funds for the acquisition, construction, erection, equipment and furnishing of any such project, and for providing a site therefor, as herein provided, the governing body of such educational institution shall have the power to issue and sell revenue bonds, as herein defined, in an amount not to exceed the estimated cost of such project, including costs necessarily incidental thereto. Provided, however, that no such bonds shall be issued and sold unless, at the time of the issuance thereof, the governing body of the educational institution so issuing them, shall pledge the net income and revenues of such project to the payment of such bonds, both principal and interest, and shall covenant to fix, maintain and collect such reasonable rates and charges for the use of such project as in the judgment of such governing body will provide revenues sufficient to pay the reasonable cost of operating and maintaining such project; to provide and maintain an interest and sinking fund in an amount adequate promptly to pay the principal of and interest on such bonds; to provide a reasonable reserve fund; and to provide a reasonable fund for depreciation. In addition to pledging such net income and revenues as herein provided, such governing body, in its discretion, may pledge to the payment of such bonds, both principal and interest, either one or both of the following:

(1) The proceeds of any grant in aid of such project which may be received from any source; and

(2) The net income and revenues arising from the operation of another project, as herein defined, already owned and operated by any such state educational institution.

(L. 1945 p. 1715 § 3)



Section 176.035 Priority of liens of successive series of bonds, how fixed.

Priority of liens of successive series of bonds, how fixed.

176.035. If more than one series of bonds shall be issued under sections 176.010 to 176.080 payable from the net income and revenues of any project or projects, priority of lien thereof on such net income and revenues shall depend on the provisions of the proceedings authorizing the issuance of such bonds, it being within the discretion of the governing body, at the time it authorizes any such series, to provide that subsequent series of bonds payable from such net income and revenues may not be issued, that subsequent series of bonds shall be subordinate as to lien, or that subsequent series of bonds shall enjoy parity of lien if such conditions and restrictions as may be specified in such proceedings can be met.

(L. 1959 H.B. 367)



Section 176.040 Bonds not to be considered an indebtedness.

Bonds not to be considered an indebtedness.

176.040. Any bonds issued under and pursuant to sections 176.010 to 176.080 shall not be deemed to be an indebtedness of the state of Missouri or of any such educational institution, or of the governing body thereof, or of the individual members of such governing body, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1945 p. 1715 § 4)



Section 176.050 May issue serial bonds or term bonds--rate of interest--sale of bonds.

May issue serial bonds or term bonds--rate of interest--sale of bonds.

176.050. 1. Bonds issued under and pursuant to the provisions of sections 176.010 to 176.080 shall be of such denomination or denominations, shall bear such rate or rates of interest, and shall mature at such time or times within forty years from the date thereof, as the governing body of such educational institution may determine. Such bonds may be either serial bonds or term bonds.

2. Serial bonds may be issued with or without the reservation of the right to call them for payment and redemption in advance of their maturity, upon the giving of such notice, and with or without a covenant requiring the payment of a premium in the event of such payment and redemption prior to maturity, as the governing body may determine.

3. Term bonds shall contain a reservation of the right to call them for payment and redemption prior to maturity at such time or times and upon the giving of such notice, and upon the payment of such premium, if any, as the governing body may determine.

4. Such bonds, when issued, shall be sold at public sale for the best price obtainable after giving such reasonable notice of such sale as may be determined by the governing body of the educational institution issuing such bonds, but in no event shall such bonds be sold for less than ninety-eight percent of the par value thereof, and accrued interest. Any such bonds may be sold to the United States of America or to any agency or instrumentality thereof, at a price not less than par and accrued interest, without public sale and without the giving of notice as herein provided.

5. Such bonds, when issued and sold, shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law, and the interest thereon shall be exempt from income taxes under the laws of the state of Missouri.

(L. 1945 p. 1715 § 5, A.L. 1955 p. 540, A.L. 1965 2d Ex. Sess. p. 896)



Section 176.055 Provision for issuance, installment payment of bonds and conversion to smaller bonds.

Provision for issuance, installment payment of bonds and conversion to smaller bonds.

176.055. Notwithstanding any other provision of law, in any resolution authorizing bonds under sections 176.010 to 176.080, including refunding bonds, the governing body may provide for the initial issuance of one or more bonds (in this section called "bond") and may make such provision for installment payments of the principal amount of any such bond as it may consider desirable and may provide for the making of any such bond registrable as to principal or as to both principal and interest, and where interest accruing thereon is not represented by interest coupons, for the endorsing of payments of interest on such bond. The governing body may further make provision in any such resolution for the manner and circumstances in and under which any such bond may in the future, at the request of the holder thereof, be converted into bonds of smaller denominations, which bonds of smaller denominations may in turn be either coupon bonds or bonds registrable as to principal or principal and interest.

(L. 1959 H.B. 367)



Section 176.060 Refunding of bonds.

Refunding of bonds.

176.060. 1. The revenue bonds issued pursuant to the provisions of sections 176.010 to 176.080 may be refunded, in whole or in part, in any of the following circumstances, to wit:

(1) When any such bonds have by their terms become due and payable and there are not sufficient funds in the interest and sinking fund provided for their payment, to pay such bonds and the interest thereon.

(2) When any such bonds are by their terms callable for payment and redemption in advance of their date of maturity and shall have been duly called for payment and redemption.

(3) When any such bonds are voluntarily surrendered by the holder or holders thereof for exchange for refunding bonds.

2. For the purpose of refunding any bonds issued hereunder, including refunding bonds, the governing body of any state educational institution may make and issue refunding bonds in such amount as may be necessary to pay off and redeem the bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of such bonds, together also with the cost of issuing such refunding bonds, and may sell the same in like manner as is herein provided for the sale of revenue bonds, and with the proceeds thereof pay off, redeem and cancel such old bonds and coupons as may have matured, or such bonds as may have been called for payment and redemption, together with the past due interest and the premium, if any, due thereon, or such bonds may be issued and delivered in exchange for a like par value amount of bonds to refund which the refunding bonds were issued; provided, however, that no refunding bonds issued pursuant to the provisions of sections 176.010 to 176.080 shall be payable in more than forty years from the date thereof or shall bear interest at a rate in excess of six percent per annum.

3. Such refunding bonds shall be payable from the same sources as were pledged to the payment of the bonds refunded thereby and, in the discretion of the governing body, may be payable from any other sources which under sections 176.010 to 176.080 may be pledged to the payment of revenue bonds issued hereunder. Bonds of two or more issues of any state educational institution may be refunded by a single issue of refunding bonds.

(L. 1945 p. 1715 § 6, A.L. 1955 Ex. Sess. p. 30)



Section 176.070 Governing body to provide details--rights of bondholders.

Governing body to provide details--rights of bondholders.

176.070. The governing body of any state educational institution issuing bonds under the provisions of sections 176.010 to 176.080 is hereby authorized to prescribe the form, details and incidents of such bonds, and to make such covenants as in its judgment may be advisable or necessary properly to secure the payment thereof; provided, that such form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 176.010 to 176.080. The holder or holders of any bond or bonds issued hereunder or of any coupons representing interest accrued thereon may, by proper civil action either at law or in equity, compel the governing body of the state educational institution issuing such bonds to perform all duties imposed upon it by the provisions of sections 176.010 to 176.080, including the making and collecting of sufficient rates and charges for the use of the project for which such bonds were issued, and also to enforce the performance of any and all other covenants made by such governing body in the issuance of such bonds.

(L. 1945 p. 1715 § 7)



Section 176.080 Bonds to be issued pursuant to resolution.

Bonds to be issued pursuant to resolution.

176.080. Bonds may be issued under the provisions of sections 176.010 to 176.080 pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the governing body of any state educational institution as herein defined, and no other proceedings shall be required therefor.

(L. 1945 p. 1715 § 8)



Section 176.085 Health and educational facilities, payment of bonds.

Health and educational facilities, payment of bonds.

176.085. The governing body of any state educational institution may cooperate with the Missouri health and educational facilities authority as a participating educational institution as provided in and permitted by sections 360.010 to 360.140. The state educational institution shall apply amounts appropriated by the general assembly for design or construction and related costs of a structure, building or fixture to the payment of bonds issued by the authority to finance or refinance that structure, building or fixture and related costs; provided, however, that any such bonds issued by the authority must be approved in the same manner as private activity bonds are approved under federal law.

(L. 1988 H.B. 1456)



Section 176.500 Risk management associations, who may form.

Risk management associations, who may form.

176.500. Notwithstanding any direct or implied prohibitions in chapter 375 or 379, a group of two or more private associations, corporations, or institutions not operated for private or corporate profit authorized by law to provide or operate educational facilities and to provide a program of education beyond the high school level in the state of Missouri, and which meet the standards for accreditation as determined by the North Central Association of Colleges and Secondary Schools or the Coordinating Board for Higher Education, may form an association for the purpose of pooling funds in order to share the types of risks described in section 176.510.

(L. 1986 H.B. 1387 § 1)



Section 176.505 Articles of association or declaration of trust, contents, file with director.

Articles of association or declaration of trust, contents, file with director.

176.505. Any group of two or more qualifying institutions establishing an association under the provisions of sections 176.500 to 176.540 shall, through an attorney in fact selected by such institutions, file with the director of the department of insurance, financial institutions and professional registration a copy of its articles of association or declaration of trust. Such articles of association or declaration of trust shall include the names of the institutions initially associated, the method by which other institutions may be admitted to the association as members of the association, the purposes of the association including the types of risks shared, the amount of initial assessment which has been paid into the association by each member, the method of assessment of each member thereafter, and the maximum amount of any assessment which the association may make against any of its members. The articles of association or declaration of trust shall provide for bylaws and for the amendment of the articles of association or declaration of trust and bylaws.

(L. 1986 H.B. 1387 § 2)



Section 176.510 Types of risks that may be shared--association may reinsure risk.

Types of risks that may be shared--association may reinsure risk.

176.510. 1. Any association organized under the provisions of sections 176.500 to 176.540 may provide for the sharing of the following risks of loss:

(1) All risks of physical loss or damage to a member of the association's real or personal property of every kind and description wherever located;

(2) All loss or damage to automobiles, wherever located, owned by a member of the association or on which a member of the association has an obligation to provide adequate insurance against all risk of direct physical loss, including collision of the automobile with another object;

(3) All sums which a member of the association shall be obligated to pay by reason of the liability imposed upon the member of the association by law, or assumed by the member of the association under contract or agreement, for losses or damages, direct or consequential, including but not limited to bodily injury, property damage, errors and omissions and personal injury, and expenses;

(4) Employee health and disability benefit programs;

(5) All loss caused by reason of theft, burglary, robbery, kidnapping, disappearance or destruction of any money or securities of any member of the association which may at any time be, or believed by the member of the association to be, in or upon any premise occupied or used by the member or by any bank, trust company, or safe deposit company, or while in transit or in the custody of the member of the association's officers or employees;

(6) Any other risk for which a member of the association may otherwise procure insurance, excepting that of life insurance and dealing in annuities.

2. Any association organized under the provisions of sections 176.500 to 176.540 may cause itself to be wholly or partially reinsured against any loss arising from any risk which it may have undertaken, on such terms and to such extent as it may deem proper from time to time.

3. Membership in any association organized under the provisions of sections 176.500 to 176.540 shall be available to, and the coverage of any losses by such association shall be extended to, only those institutions qualifying under section 176.500.

(L. 1986 H.B. 1387 § 3)



Section 176.515 Workers' compensation liability, may be covered, separate account.

Workers' compensation liability, may be covered, separate account.

176.515. Any association organized under the provisions of sections 176.500 to 176.540 may include among the types of risks shared liability imposed by chapter 287 relating to workers' compensation liability. To the extent workers' compensation liability is covered, the association shall be subject to the requirements of chapter 287 and shall maintain a separate account therefor. Funds allocated to the workers' compensation account shall not be used to pay claims arising out of other types of risks undertaken by the association; provided, however, that nothing contained in this section shall prevent the commingling of funds for the purposes of investment or the allocation of expenses between the workers' compensation account and other accounts of the association.

(L. 1986 H.B. 1387 § 4)



Section 176.520 Associations exempt from provisions of insurance law.

Associations exempt from provisions of insurance law.

176.520. Any association organized under the provisions of sections 176.500 to 176.540 shall be exempt from all provisions of other insurance laws of this state, not only in governmental relations but for every other purpose.

(L. 1986 H.B. 1387 § 5)



Section 176.525 Associations may make bylaws.

Associations may make bylaws.

176.525. Any association organized under the provisions of sections 176.500 to 176.540 may make, establish and put into execution such bylaws and resolutions, not inconsistent with any other provision of sections 176.500 to 176.540, as may seem necessary or convenient for its regulation and government, and for the arrangement of its affairs, and do and execute all such acts and things as may be necessary to carry into full effect the purposes intended by the provisions of sections 176.500 to 176.540.

(L. 1986 H.B. 1387 § 6)



Section 176.530 Annual audit report, file with director.

Annual audit report, file with director.

176.530. Any association organized under the provisions of sections 176.500 to 176.540 shall file with the director of the department of insurance, financial institutions and professional registration insurance of this state an annual audit report of the operations of such association, compiled by an independent auditor in accordance with generally accepted auditing standards.

(L. 1986 H.B. 1387 § 7)



Section 176.535 Attorney in fact, service of process, file with director--writing authorizing such service.

Attorney in fact, service of process, file with director--writing authorizing such service.

176.535. Concurrently with the filing of the documents provided for by the terms of section 176.505, the attorney in fact shall file with the director of the department of insurance, financial institutions and professional registration an instrument in writing, executed by him, providing for service of process on such attorney in fact in all suits instituted by any member or members of the association against such association.

(L. 1986 H.B. 1387 § 8)



Section 176.540 Service of process on association, nonmembers, how.

Service of process on association, nonmembers, how.

176.540. Every association or organization, which is not a corporation or trust organized under the laws of this state, or any other state, which accepts membership dues or fees shall be subject to service of process against it and each of its members, collectively or individually, in any action arising out of or in respect to the member's participation in or on behalf of such association or organization, by delivering a copy of the summons with a copy of the petition attached to the secretary of state at his office, or in his absence to the chief clerk of the secretary of state at his office, and such service shall be sufficient service upon such association. A copy of the summons and petition shall be delivered by registered mail by the chief clerk of the secretary of state to the last known address of the association if the address is a matter of record with the secretary of state or, otherwise, to an officer of the association.

(L. 1986 H.B. 1387 § 9)






Chapter 177 School Property and Equipment

Section 177.011 Title and control of school property--inapplicability to community college districts.

Title and control of school property--inapplicability to community college districts.

177.011. 1. The title of all schoolhouse sites and other school property is vested in the district in which the property is located, or if the directors of both school districts involved agree, a school district may own property outside of the boundaries of the district and operate upon such property for school purposes; provided that, such property may only be used for school purposes for students residing in the school district owning such property or students who are enrolled in such school district as part of a court-ordered desegregation plan. All property leased or rented for school purposes shall be wholly under the control of the school board during such time. No board shall lease or rent any building for school purposes while the district schoolhouse is unoccupied, and no schoolhouse or school site shall be abandoned or sold until another site and house are provided for the school district.

2. Notwithstanding the provisions of section 178.770, the provisions of this section shall not apply to community college districts. Nothing in this subsection shall be construed to impair the duty and authority of the coordinating board for higher education to approve academic programs under section 173.005.

(L. 1963 p. 200 § 12-1, A.L. 1994 S.B. 442, A.L. 2012 S.B. 563 merged with S.B. 665)

(Source: RSMo 1959 § 166.010)

CROSS REFERENCE:

Control of property, metropolitan school districts, 162.571



Section 177.021 School realty subject to certain ordinances and special assessments.

School realty subject to certain ordinances and special assessments.

177.021. All real estate owned by any school district of this state is subject to the provisions of all orders, resolutions or ordinances of any county, city, town or village or other political subdivision or public corporation of this state, which relate to the erection, construction and maintenance of sewers and sewer systems, and of sidewalks, guttering, curbing and paving of the streets and alleys adjoining and abutting the real estate of the school districts and to the assessment of the costs thereof, to the same extent as that of private citizens of this state.

(L. 1963 p. 200 § 12-2)

(Source: RSMo 1959 § 166.020)



Section 177.031 Care of property and purchase of supplies--free use of buildings and grounds for public purpose.

Care of property and purchase of supplies--free use of buildings and grounds for public purpose.

177.031. 1. The school board has the care and keeping of all property belonging to the district and shall provide the necessary globes, maps, charts, apparatus, supplementary books, and other material for the use of the school. The board shall keep the schoolhouses and other buildings in good repair, the grounds belonging thereto in good condition, and shall provide fuel, heating apparatus, and other material and appliances necessary for the proper heating, lighting, ventilation and sanitation of the schoolhouses; shall have the floors swept and fires made at the expense of the district, and cause an accurate account of the expense thereof to be kept and a report and settlement to be made at the next annual meeting or as required by law.

2. The school board having charge of the schoolhouses, buildings and grounds appurtenant thereto may allow the free use of the houses, buildings and grounds for the free discussion of public questions or subjects of general public interest, for the meeting of organizations of citizens, and for any other civic, social and educational purpose that will not interfere with the prime purpose to which the houses, buildings and grounds are devoted. If an application is granted and the use of the houses, buildings, or grounds is permitted for the purposes aforesaid, the school board may provide, free of charge, heat, light and janitor service therein when necessary, and may make any other provisions, free of charge, needed for the convenient and comfortable use of the houses, buildings and grounds for such purposes, or the school boards may require the expenses to be paid by the organizations or persons who are allowed the use of the houses, buildings and grounds. All persons upon whose application or at whose request the use of any schoolhouse, building, or part thereof, or any grounds appurtenant thereto, is permitted as herein provided shall be jointly and severally liable for any injury or damage thereto which directly results from the use, ordinary wear and tear excepted.

(L. 1963 p. 200 § 12-3, A.L. 1978 H.B. 971)

(Source: RSMo 1959 § 166.030)



Section 177.041 Condemnation of land.

Condemnation of land.

177.041. If any school district seeks to acquire real property for any purpose for which the district is authorized by law to acquire the property and cannot agree with the owner on the purchase price, or for any other cause cannot secure a title to the property, the school board of the district may condemn the property in the manner provided in sections 523.010 to 523.100, and upon condemnation and payment of the appraisement as provided, the fee simple title of the real property shall vest in the school district or, in metropolitan school districts, in the board of education.

(L. 1963 p. 200 § 12-4)

(Source: RSMo 1959 § 165.100)



Section 177.051 Conveyance of property to public institution of higher education.

Conveyance of property to public institution of higher education.

177.051. If there is within any school district any school property that is not required for the use of the school district and the property could be used for purposes of offering education beyond grade twelve by a public institution of higher education, the school board may lease or convey the property to the public institution, and the proceeds derived from a conveyance shall be placed to the credit of the incidental fund of the district.

(L. 1963 p. 200 § 12-5 and p. 348 § 1, A.L. 1993 S.B. 380)

(Source: L. 1961 p. 357 § 14)



Section 177.061 Conveyance of sixteenth-section lands.

Conveyance of sixteenth-section lands.

177.061. 1. Any of the sixteenth-sections of land, or lands selected in lieu thereof, granted to the state of Missouri by acts of Congress for the support of schools in congressional townships may be sold and conveyed by the school district for whose benefit the land is held in the manner provided by law for the sale of property owned by the school district and no longer required for school purposes. The deed of conveyance shall be executed by the president of the school board of the district, signed by him and attested by the clerk or secretary of the board. If the district has a seal the seal shall be affixed to the deed.

2. Any conveyance of the land made by a school board in accordance with this section shall divest the state of Missouri of all title to the land, and vest title in the grantees, their heirs and assigns, forever.

3. The proceeds derived from the sale of the sixteenth-section school lands shall be placed to the credit of the incidental fund of the district.

4. This section does not affect conveyances of sixteenth-section school lands made under prior laws.

(L. 1963 p. 200 § 12-6, A.L. 1993 S.B. 380)



Section 177.071 Validation of prior conveyances of sixteenth-section lands.

Validation of prior conveyances of sixteenth-section lands.

177.071. All sales of land in sections numbered sixteen, or lands selected in lieu thereof, by any sheriff, in the attempt to carry out the provisions of any statute relating to the sale of the lands as school lands for the townships in which they lie, which sales took place more than ten years before October 13, 1963, shall, upon the expiration of two years from October 13, 1963, become and be deemed valid and effectual for all intents and purposes, and the title thereto sought to be conveyed is hereby confirmed in the respective purchasers and those claiming under them at the expiration of the two years, whether there was any petition from the householders of the townships for the sales or not, and notwithstanding any other errors, defects, omissions or imperfections in the petition, order of sale, notice, sale, or other proceeding therein; save only as to such lands now involved or which during the period of two years may become involved in any suit because thereof, as to which lands this section shall not take effect until the final determination of the suit.

(L. 1963 p. 200 § 12-7)

(Source: RSMo 1959 § 166.180)



Section 177.073 Procurement of sites--sale or lease of property, procedure--deposit of proceeds.

Procurement of sites--sale or lease of property, procedure--deposit of proceeds.

177.073. 1. The board of directors or school board in urban school districts, metropolitan school districts, and school districts located totally or partially within a first class charter county adjoining a city not within a county, by an affirmative vote of not less than two-thirds of all the members, may:

(1) Select, direct and authorize the purchase of sites for and authorize the construction of libraries, schools, school offices, art galleries and museums; and the necessary janitors' houses, repair buildings, supply houses and parking facilities to be used in the operation and maintenance of the schools;

(2) Authorize and direct the purchase of additional ground needed for school purposes;

(3) Authorize and direct the sale and transfer or lease of any real or personal property belonging to the district which is not required for operation of the school program. Real property may be sold or leased by listing the property with one or more real estate brokers licensed by the state of Missouri and paying a commission upon such sale or lease. Real property not sold or leased through a real estate broker and all personal property shall be sold or leased to the highest bidder, except that any real or personal school property may be sold or leased to a community group or a city, state agency, municipal corporation, or any other governmental subdivision of the state located wholly or partially within the boundaries of the district, for public uses and purposes, at such sum as may be agreed upon between the school district and the community group or the city, state agency, municipal corporation, or other governmental subdivision of the state. If property is to be leased by bid, written proposals for lease terms shall be submitted by potential lessees. The lease proposal offering the most economically advantageous terms shall be considered the highest lease bid. A purchase proposal may include contingencies; the proposal offering the most economically advantageous terms shall be the highest bid. All bids for purchase or lease of real property shall be submitted formally as closed bids. Bids shall be opened at a meeting, which shall be an open meeting. The board may reject all bids, or negotiate an acceptable sale or lease with the highest bidder, if all bids are unsatisfactory. The records of the bid-opening meeting shall be an open record. If real property is not sold or leased through a real estate broker, notice that the board is holding real property for sale or offering it for lease, including a planned sale or lease to a community group or a city, state agency, municipal corporation, or other governmental subdivision of the state, shall be given by publication in a newspaper within the county in which all or a part of the district is located which has general circulation within the district, once a week for two consecutive weeks, the last publication to be at least seven days and not more than fourteen days prior to the date of the bid opening. The term of a lease may be for any period which the board finds is advantageous and meets the needs of the district. The lease or deed of conveyance shall be executed by the president and attested by the secretary of the board. If the district has a seal, it shall be affixed to the deed or lease. The proceeds derived from sale of real property shall be placed to the credit of the incidental fund of the district. The proceeds from sale of nonrealty and from leases shall be placed to the credit of the incidental fund.

2. The board may receive, in behalf of the school district, any grants, gifts, or devises made for the benefit of the district or its schools, or any public library, art gallery or museum under the control of the board.

(L. 1983 H.B. 258 § 1, A.L. 1990 S.B. 525, A.L. 1993 S.B. 380)



Section 177.082 Lease purchase agreements permitted, when.

Lease purchase agreements permitted, when.

177.082. The school board may purchase apparatus, equipment and furnishings for its schools and operations by entering into lease purchase agreements with vendors. Any agreement which may result in school district ownership of the leased object must contain a provision which allows the district an option to terminate the agreement on at least an annual basis without penalty. All expenditures related to lease purchase agreements shall be considered expenditures for capital outlay and shall be made pursuant to the provisions of section 165.011.

(L. 2001 S.B. 303)



Section 177.086 Construction of facilities, sealed bids and public advertisement required, when.

Construction of facilities, sealed bids and public advertisement required, when.

177.086. 1. Any school district authorizing the construction of facilities which may exceed an expenditure of fifteen thousand dollars shall publicly advertise, once a week for two consecutive weeks, in a newspaper of general circulation, qualified pursuant to chapter 493, located within the city in which the school district is located, or if there be no such newspaper, in a qualified newspaper of general circulation in the county, or if there be no such newspaper, in a qualified newspaper of general circulation in an adjoining county, and may advertise in business, trade, or minority newspapers, for bids on said construction.

2. No bids shall be entertained by the school district which are not made in accordance with the specifications furnished by the district and all contracts shall be let to the lowest responsible bidder complying with the terms of the letting, provided that the district shall have the right to reject any and all bids.

3. All bids must be submitted sealed and in writing, to be opened publicly at time and place of the district's choosing.

(L. 1965 p. 307 §§ 1, 2, 3, A.L. 1996 S.B. 605, A.L. 2003 S.B. 686)



Section 177.088 Facilities and equipment may be obtained by agreements with not-for-profit corporation, procedure.

Facilities and equipment may be obtained by agreements with not-for-profit corporation, procedure.

177.088. 1. As used in this section, the following terms shall mean:

(1) "Board", the board of education, board of trustees, board of regents, or board of governors of an educational institution;

(2) "Educational institution", any school district, including all community college districts, and any state college or university organized under chapter 174.

2. The board of any educational institution may enter into agreements as authorized in this section with a not-for-profit corporation formed under the general not-for-profit corporation law of Missouri, chapter 355, in order to provide for the acquisition, construction, improvement, extension, repair, remodeling, renovation and financing of sites, buildings, facilities, furnishings and equipment for the use of the educational institution for educational purposes.

3. The board may on such terms as it shall approve:

(1) Lease from the corporation sites, buildings, facilities, furnishings and equipment which the corporation has acquired or constructed; or

(2) Notwithstanding the provisions of this chapter or any other provision of law to the contrary, sell or lease at fair market value, which may be determined by appraisal, to the corporation any existing sites owned by the educational institution, together with any existing buildings and facilities thereon, in order for the corporation to acquire, construct, improve, extend, repair, remodel, renovate, furnish and equip buildings and facilities thereon, and then lease back or purchase such sites, buildings and facilities from the corporation; provided that upon selling or leasing the sites, buildings or facilities, the corporation agrees to enter into a lease for not more than one year but with not more than twenty-five successive options by the educational institution to renew the lease under the same conditions; and provided further that the corporation agrees to convey or sell the sites, buildings or facilities, including any improvements, extensions, renovations, furnishings or equipment, back to the educational institution with clear title at the end of the period of successive one-year options or at any time bonds, notes or other obligations issued by the corporation to pay for the improvements, extensions, renovations, furnishings or equipment have been paid and discharged.

4. Any consideration, promissory note or deed of trust which an educational institution receives for selling or leasing property to a not-for-profit corporation pursuant to this section shall be placed in a separate fund or in escrow, and neither the principal or any interest thereon shall be commingled with any other funds of the educational institutions. At such time as the title or deed for property acquired, constructed, improved, extended, repaired, remodeled or renovated under this section is conveyed to the educational institution, the consideration shall be returned to the corporation.

5. The board may make rental payments to the corporation under such leases out of its general funds or out of any other available funds, provided that in no event shall the educational institution become indebted in an amount exceeding in any year the income and revenue of the educational institution for such year plus any unencumbered balances from previous years.

6. Any bonds, notes and other obligations issued by a corporation to pay for the acquisition, construction, improvements, extensions, repairs, remodeling or renovations of sites, buildings and facilities, pursuant to this section, may be secured by a mortgage, pledge or deed of trust of the sites, buildings and facilities and a pledge of the revenues received from the rental thereof to the educational institution. Such bonds, notes and other obligations issued by a corporation shall not be a debt of the educational institution and the educational institution shall not be liable thereon, and in no event shall such bonds, notes or other obligations be payable out of any funds or properties other than those acquired for the purposes of this section, and such bonds, notes and obligations shall not constitute an indebtedness of the educational institution within the meaning of any constitutional or statutory debt limitation or restriction.

7. The interest on such bonds, notes and other obligations of the corporation and the income therefrom shall be exempt from taxation by the state and its political subdivisions, except for death and gift taxes on transfers. Sites, buildings, facilities, furnishings and equipment owned by a corporation in connection with any project pursuant to this section shall be exempt from taxation.

8. The board may make all other contracts or agreements with the corporation necessary or convenient in connection with any project pursuant to this section. The corporation shall comply with sections 290.210 to 290.340.

9. Notice that the board is considering a project pursuant to this section shall be given by publication in a newspaper published within the county in which all or a part of the educational institution is located which has general circulation within the area of the educational institution, once a week for two consecutive weeks, the last publication to be at least seven days prior to the date of the meeting of the board at which such project will be considered and acted upon.

10. Provisions of other law to the contrary notwithstanding, the board may refinance any lease purchase agreement that satisfies at least one of the conditions specified in subsection 6 of section 165.011 for the purpose of payment on any lease with the corporation under this section for sites, buildings, facilities, furnishings or equipment which the corporation has acquired or constructed, but such refinance shall not extend the date of maturity of any obligation, and the refinancing obligation shall not exceed the amount necessary to pay or provide for the payment of the principal of the outstanding obligations to be refinanced, together with the interest accrued thereon to the date of maturity or redemption of such obligations and any premium which may be due under the terms of such obligations and any amounts necessary for the payments of costs and expenses related to issuing such refunding obligations and to fund a capital projects reserve fund for the obligations.

11. Provisions of other law to the contrary notwithstanding, payments made from any source by a school district, after the latter of July 1, 1994, or July 12, 1994, that result in the transfer of the title of real property to the school district, other than those payments made from the capital projects fund, shall be deducted as an adjustment to the funds payable to the district pursuant to section 163.031 beginning in the year following the transfer of title to the district, as determined by the department of elementary and secondary education. No district with modular buildings leased in fiscal year 2004, with the lease payments made from the incidental fund and that initiates the transfer of title to the district after fiscal year 2007, shall have any adjustment to the funds payable to the district under section 163.031 as a result of the transfer of title.

12. Notwithstanding provisions of this section to the contrary, the board of education of any school district may enter into agreements with the county in which the school district is located, or with a city, town, or village wholly or partially located within the boundaries of the school district, in order to provide for the acquisition, construction, improvement, extension, repair, remodeling, renovation, and financing of sites, buildings, facilities, furnishings, and equipment for the use of the school district for educational purposes. Such an agreement may provide for the present or future acquisition of an ownership interest in such facilities by the school district, by lease, lease-purchase agreement, option to purchase agreement, or similar provisions, and may provide for a joint venture between the school district and other entity or entities that are parties to such an agreement providing for the sharing of the costs of acquisition, construction, repair, maintenance, and operation of such facilities. The school district may wholly own such facilities, or may acquire a partial ownership interest along with the county, city, town, or village with which the agreement was executed.

(L. 1983 H.B. 257 § 1, A.L. 1986 H.B. 911, A.L. 1994 S.B. 676, A.L. 2008 S.B. 839 merged with S.B. 1170, A.L. 2009 S.B. 291)



Section 177.091 Elementary and high schools, establishment--acquisition of additional grounds--sale of property, distribution of proceeds--use of property purchased, city of Corder in Lafayette County.

Elementary and high schools, establishment--acquisition of additional grounds--sale of property, distribution of proceeds--use of property purchased, city of Corder in Lafayette County.

177.091. 1. The school board in each seven-director district, as soon as sufficient funds are provided, shall establish an adequate number of elementary schools, and if the demands of the district require more than one elementary school building, the board shall divide the district into elementary school wards and fix the boundaries thereof. The board shall select and procure a site in each ward and erect and furnish a suitable school building thereon.

2. The board may also establish high schools and may select and procure sites and erect and furnish buildings therefor.

3. The board may acquire additional grounds when needed for school purposes. If the directors of both school districts involved agree, such grounds may be located outside of the boundaries of the district and operated for school purposes.

4. If there is any school property, the ownership of which is vested in the district, that is no longer required for the use of the district, the board, by an affirmative vote of a majority of the whole board, may authorize and direct the sale or lease of the property, except that, property outside the boundaries of the school district may not be leased. Real property may be sold or leased by listing the property with one or more real estate brokers licensed by the state of Missouri and paying a commission upon such sale or lease. Real property not sold or leased through a real estate broker and all personal property, unless sold or leased to a public institution of higher education, shall be sold or leased to the highest bidder. If real property is not sold or leased through a real estate broker, notice that the board is holding the property for sale or offering it for lease shall be given by publication in a newspaper within the county in which all or a part of the district is located which has general circulation within the district, once a week for two consecutive weeks, the last publication to be at least seven days prior to the sale or lease of the property; except that, any real or personal school property may be sold or leased to a city, state agency, municipal corporation, or other governmental subdivision of the state located within the boundaries of the district, for public uses and purposes, by the giving of public notice as herein provided and at such sum as may be agreed upon between the school district and the city, state agency, municipal corporation, or other governmental subdivision of the state. The lease or deed of conveyance shall be executed by the president and attested by the secretary of the board. If the district has a seal, it shall be affixed to the deed or lease. The proceeds derived from the sale of real property or nonrealty by districts identified as financially stressed pursuant to section 161.520 shall, until July 1, 1998, be placed to the credit of the incidental fund or the capital projects fund of the district, with notice of any such sale to be included in the budget and education plan submitted to the department of elementary and secondary education, and, on and after July 1, 1998, any such proceeds shall be placed to the credit of the capital projects fund. The proceeds from the sale of real property or nonrealty and from leases, by any other district, shall be placed to the credit of the capital projects fund.

5. Notwithstanding the provisions of subsection 4 of this section to the contrary, after twenty-five years from the date of purchase, any city of the fourth classification with more than four hundred but fewer than five hundred inhabitants and located in any county of the fourth classification with more than thirty-two thousand nine hundred but fewer than thirty-three thousand inhabitants located within the boundaries of a school district that has purchased any real or personal school property from the school district for public uses and purposes, as provided in subsection 4 of this section, may sell the property or use the property for whatever purpose such city deems necessary.

6. The school board of a seven-director district may also list real property for sale on which a building has been constructed by an approved vocational education class with a real estate broker licensed by the state of Missouri and pay a commission thereon.

7. Other provisions of this section to the contrary notwithstanding, bids for the purchase of any building constructed by students as part of an approved vocational education class may be accepted prior to completion of such construction.

(L. 1963 p. 200 § 12-9, A.L. 1972 S.B. 552, A.L. 1984 H.B. 1043, A.L. 1990 S.B. 525, A.L. 1993 S.B. 380, A.L. 1994 S.B. 442, A.L. 1997 H.B. 410 merged with S.B. 310, A.L. 2006 S.B. 751)

(Source: RSMo 1959 § 165.370)



Section 177.101 Public parks and playgrounds, seven-director board may establish.

Public parks and playgrounds, seven-director board may establish.

177.101. 1. In seven-director districts as specified in this section, the school board may establish and maintain public parks and playgrounds for the use of the public school district, and may appropriate the sums they deem proper for the support thereof.

2. The school board may lease or purchase grounds additional to the schoolhouse site, either adjacent thereto or elsewhere in the school district, for libraries, public parks and playgrounds and pay for the grounds so leased or purchased out of the funds of the school district available for the purpose.

3. The board of education shall have full custody and control of the parks and playgrounds including the policing and the preservation of order thereon and may permit the use of the grounds that it deems best in the interest of the district. The board shall adopt and enforce, subject to the laws of the state and the ordinances of the city, suitable rules and regulations for the control of the grounds and the conduct of persons using them.

(L. 1963 p. 200 § 12-10, A.L. 1977 H.B. 130)

(Source: RSMo 1959 § 165.327)



Section 177.111 Athletic stadiums--powers of board.

Athletic stadiums--powers of board.

177.111. 1. Any seven-director school district, acting through its board of directors, may acquire, construct, erect, equip and furnish, operate, control and regulate a stadium or similar structure for the holding of school athletic games, contests and other recreational activities and exhibitions, and for purposes and uses incidental thereto. Portions of the structure may be constructed and equipped for gymnasium or training rooms and dressing rooms. From time to time the district may make additions to or enlarge the structure.

2. The school district may use real property now or hereafter belonging to it as a site for the stadium, or may acquire by purchase, lease, gift or otherwise the real and personal property that in the judgment of the board of directors is necessary, advisable and suitable for the purpose, together with adequate space for off-street parking of vehicles. It may accept contributions and gifts of money or property for the acquisition, construction, operation and maintenance of the stadium and sites and appurtenances thereto.

3. If the district uses for such purpose property acquired by funds derived from proceeds of taxation, it shall make payment from the proceeds of the bonds issued pursuant to sections 164.231 to 164.301, or from funds available therefor from sources other than taxation, into its treasury to the credit of the appropriate fund a sum equal to the cost to the school district of the property or its then appraised value, whichever is greater. The appraised value shall be determined by a proceeding in the circuit court of the county where the land is situated in the nature of a condemnation proceeding, so that the school district will in effect have condemned the land for the benefit of the project and it will have ceased to represent investment of proceeds of taxation. The circuit court is vested with jurisdiction of the proceeding in which the school district shall be plaintiff and the attorney general shall be made a party defendant as representing the public interest in the property and funds of the school district derived from taxation.

(L. 1963 p. 200 § 12-11 and p. 354 § 176.110)

(Source: RSMo 1959 § 176.110)



Section 177.121 May charge for admission and concessions--permit use of stadium by others.

May charge for admission and concessions--permit use of stadium by others.

177.121. The school district may charge and receive reasonable tolls or admission charges and may grant, for consideration and under terms and conditions that the board of directors determines, concessions or exclusive rights to sell in and about the stadium refreshments, programs, emblems and similar articles related to the activity carried on, and the exclusive rights to make radio or television broadcasts of the games, contests or other exhibitions that are held therein; and may permit temporary use of the stadium by others when not in use by the schools, upon terms and for consideration, if any, that the board of directors determines.

(L. 1963 p. 200 § 12-12)

(Source: RSMo 1959 § 176.120)



Section 177.131 Establishment of elementary and high schools.

Establishment of elementary and high schools.

177.131. The school board in each urban district, as soon as sufficient funds have been provided, shall establish an adequate number of elementary and high schools, select and procure sites, and erect and furnish suitable school buildings therefor.

(L. 1963 p. 200 § 12-13)

(Source: RSMo 1959 § 165.527)



Section 177.151 Public auditorium--powers of board.

Public auditorium--powers of board.

177.151. The board may erect, construct and maintain, and use for all purposes connected with or incident to the work of the public schools or library or art gallery or museum, and let out to others for compensation, an auditorium or public hall suitable for public gatherings. The auditorium may be erected or constructed either in connection with the building devoted to the public library, art gallery or museum, or separate therefrom. The proceeds of rents over expenses shall be used for the purchase of books for the public library.

(L. 1963 p. 200 § 12-15)

(Source: RSMo 1959 § 165.540)



Section 177.161 Contracts for erection and repair of school buildings--bids required when.

Contracts for erection and repair of school buildings--bids required when.

177.161. In metropolitan school districts, all contracts for the erection of school buildings and all contracts for repairs and alterations or additions to school property or materials, equipment or apparatus to be furnished exceeding the sum of five thousand dollars shall be made by the board of education, after public letting, to the lowest responsible bidder complying with the terms of the letting. The necessary specifications and drawings shall be prepared for all such work, and bids therefor shall be solicited by advertisement as the board of education provides. No bid shall be entertained by the board of education which is not made in accordance with the specifications and drawings furnished and all contracts shall be let to the lowest responsible bidder complying with the terms of the letting. The board of education shall have the right to reject any and all bids. Contracts involving the expenditure of less than five thousand dollars for work to be done and materials or equipment to be furnished may be made directly by the superintendent of schools, or by the other officer or employee of the board of education that he designates with the approval of the board, without public letting and without advertising for or inviting bids. The board of education may, however, use its own employees to alter, maintain and repair school buildings, to maintain and repair apparatus or equipment, or to make improvements of school grounds without the letting of contracts whenever the total cost of labor on the job does not exceed the amount of twenty thousand dollars.

(L. 1963 p. 200 § 12-16, A.L. 1967 p. 238, A.L. 1981 H.B. 854)

(Source: RSMo 1959 § 165.603)



Section 177.171 Contracts for furnishing school supplies--bids required when.

Contracts for furnishing school supplies--bids required when.

177.171. The board of education shall cause advertisements to be made under regulations that it provides for proposals for furnishing the supplies required in the schools and by the board. Every contract shall be awarded to the lowest responsible bidder complying with the terms of the letting; but the board shall have and reserve the right to reject any and all bids. The board may authorize the purchase of supplies not exceeding five thousand dollars in amount without letting of contract. The board shall make distribution of supplies through the agencies and in the manner that it deems proper. The board may contract for textbooks or school apparatus for such term of years as it deems proper.

(L. 1963 p. 200 § 12-17, A.L. 1981 H.B. 854)

(Source: RSMo 1959 § 165.607)






Chapter 178 Special Schools and Instruction and Special Districts

Section 178.160 State to furnish funds for readers for blind students, when.

State to furnish funds for readers for blind students, when.

178.160. 1. Whenever a blind person who is a citizen of this state and a pupil in actual attendance in a local school district program or a special school district program or in actual attendance at a college, university, technical or professional school located in this state and authorized by law to grant degrees, other than an institution established for the regular instruction of the blind, applies to rehabilitation services for the blind for the aid provided under this section, the state shall pay the sum of five hundred dollars per annum with which to employ a person or persons to read to the pupil from textbooks and pamphlets used by him in his studies at the college, university or school.

2. Blind persons who are eligible to receive the services of a reader under provisions of any other state or federal program are not eligible to receive the aid provided under this section. However, money shall be paid under this section as matching funds to the extent required to provide services of a reader to blind persons who are eligible to receive the services of a reader under provisions of any other state or federal program, provided that the matching funds provided under this section shall not exceed five hundred dollars per annum.

(L. 1963 p. 200 § 13-16, A.L. 1977 H.B. 130, A.L. 1994 S.B. 619)

(Source: RSMo 1959 § 177.140)



Section 178.170 Qualifications of reader.

Qualifications of reader.

178.170. If possible, the person selected as a reader for the blind pupil shall be a person who, in the judgment of the executive officer of the institution, is worthy of the assistance in pursuing his school work which the remuneration provided for in section 178.160 will accord him.

(L. 1963 p. 200 § 13-17)

(Source: RSMo 1959 § 177.150)



Section 178.180 Compensation of reader, how and when paid.

Compensation of reader, how and when paid.

178.180. Except for school districts, the moneys shall be paid monthly out of the general revenue fund of the state, after the beginning of the school year of the institution, by rehabilitation services for the blind, department of social services, to the treasurer of the institution upon his presenting an account showing the names of individuals who received the services and the number of hours of services each received. For school districts, the money shall be paid out of the state school moneys fund upon application to the department of elementary and secondary education showing the actual number of blind pupils attending school in the school district after the beginning of the school year with the regular distribution of state funds provided for in sections 163.081 and 163.082*. The account shall be verified by the executive officer of the school district or institution.

(L. 1963 p. 200 § 13-18, A.L. 1977 H.B. 130, A.L. 1981 H.B. 111, A.L. 1983 S.B. 44 & 45 merged with H.B. 785, A.L. 1994 S.B. 619)

(Source: RSMo 1959 § 177.160)

*Section 163.082 was repealed by H.B. 1450, 1982.



Section 178.280 Board of directors of seven-director district may conduct summer schools.

Board of directors of seven-director district may conduct summer schools.

178.280. The board of education of any seven-director district, in its discretion, may establish and maintain summer schools, making all necessary rules and regulations therefor and fixing the rates of tuition of resident pupils above the age of twenty years and of others who are not entitled to receive free public school privileges in the district.

(L. 1963 p. 200 § 13-28, A.L. 1973 H.B. 158, A.L. 1977 H.B. 130)

(Source: RSMo 1959 § 165.553, A.L. 1961 p. 353 § 165.323)



Section 178.290 Establishment of night schools in certain districts--tuition--use of school buildings.

Establishment of night schools in certain districts--tuition--use of school buildings.

178.290. The school board in any urban district at its discretion, and the school board of any other seven-director district or of any metropolitan district, upon the receipt of a petition signed by fifty or more registered voters of the school district requesting the action, may establish and maintain night schools, make all necessary rules and regulations therefor, fix the rates for tuition of pupils above the age of twenty years and of others who are not entitled to receive free public school privileges in the district, and have general charge and control over the school. The school board may grant the use of, or lease, any of the public school buildings in the district to any responsible party for the purpose of conducting a night school therein. If the use of a school building is granted or leased for such purpose, the party using it shall keep it clean and in good repair and leave it in as good condition as it was when he took charge of it. If the party using the school building fails to comply with this section, the school board shall refuse him further use of it until he complies with this section.

(L. 1963 p. 200 § 13-29, A.L. 1990 H.B. 1070)

(Source: RSMo 1959 §§ 165.120, 165.553)



Section 178.295 Definitions.

Definitions.

178.295. As used in sections 178.295 to 178.298, the following words and phrases mean:

(1) "Domicile", the place of residence of a child's parents or legal guardian;

(2) "Facility", a place where juveniles are detained pursuant to section 211.141 or placed pursuant to section 211.181;

(3) "Legal guardian", the person appointed by a probate division, circuit court of competent jurisdiction as the guardian of the child's person.

(L. 1982 S.B. 466 § 1 subsecs. 6, 7, A.L. 1989 H.B. 502, et al. merged with S.B. 163)



Section 178.296 Educational programs for juveniles placed or detained in county facilities--state aid.

Educational programs for juveniles placed or detained in county facilities--state aid.

178.296. 1. The school districts, except school districts which are part of a special school district, and special school districts in which county- or court-operated facilities for the care and protection of juveniles are located shall provide appropriate educational programs for those juveniles of school age who have not been graduated from the twelfth grade and who are placed in such facilities.

2. School districts and special school districts providing educational programs pursuant to subsection 1 shall be entitled to receive, for nonhandicapped children, the aid provided in section 163.031. Aid for programs for handicapped and severely handicapped children shall be allocated as provided by law. No school district or special school district providing educational programs pursuant to subsection 1 shall be required to expend on such programs funds in excess of those received by the district under the provisions of sections 178.295 to 178.298.

(L. 1982 S.B. 466 § 1 subsecs. 1, 2, A.L. 2005 S.B. 287)

Effective 7-01-06



Section 178.297 Cost of programs, how paid--school district may contract with other district to provide services, when--failure of contracting district to pay, procedure.

Cost of programs, how paid--school district may contract with other district to provide services, when--failure of contracting district to pay, procedure.

178.297. 1. Each school district, except school districts which are a part of a special school district, and special school districts constituting the domicile of any handicapped or severely handicapped child for whom special educational services are provided pursuant to the provisions of subsection 1 of section 178.296, shall pay toward the cost for the educational services the amounts provided in section 162.970. Each school district, other than special school districts, constituting the domicile of any nonhandicapped child for whom an educational program is provided pursuant to the provisions of subsection 1 of section 178.296 shall pay toward the cost of such educational program the per-pupil cost of the district providing the educational program which exceeds the state aid per pupil of such district; however, the district providing the educational program shall not exceed maximum allowable costs as determined by the state board of education. A school district providing an educational program pursuant to the provisions of subsection 1 of section 178.296 shall authenticate costs in a manner acceptable to the state board of education. A school district in which county- or court-operated facilities for the care and protection of juveniles are located may contract with another school district, government agency or private agency to provide the education program required by subsection 1 of section 178.296. Each receiving district shall annually submit a plan of expenditures for such students to the state department of elementary and secondary education for its approval of charges for students which are received by the district.

2. The amounts, as provided in subsection 1 of this section, for which the domiciliary school district or special school district is responsible, shall be paid by such district directly to the serving district. The serving district may send written vouchers for payment as provided in section 162.970 and in event the responsible district fails to pay the appropriate amount within the time allowed in such section, the department of elementary and secondary education shall proceed in the manner provided therein to enforce payment.

(L. 1982 S.B. 466 § 1 subsecs. 3, 4, A.L. 1989 H.B. 502, et al. merged with S.B. 163)



Section 178.298 Notice to school district of juvenile's placement or detention, when.

Notice to school district of juvenile's placement or detention, when.

178.298. Within twenty-four hours, excluding weekends and legal holidays, after ordering the detention or placement of a juvenile of school age who has not been graduated from the twelfth grade in a facility as defined in section 178.295, the court shall notify the school district or special school district responsible for providing an educational program for the juvenile of the name and place of the facility where the juvenile is placed. The notice shall be given to the school board of the district or to an employee of the school board designated by the school board.

(L. 1982 S.B. 466 § 1 subsec. 5)



Section 178.300 Part-time schools established, when.

Part-time schools established, when.

178.300. Whenever in any school district in this state not less than twenty-five employment certificates for children under sixteen years of age have been issued and are in full force and effect, the school district shall establish and maintain part-time schools, departments or classes for the employed children for not less than four hours per week and for a term not less than that in which schools are regularly in session in the district.

(L. 1963 p. 200 § 13-30)

(Source: RSMo 1959 § 162.200)

CROSS REFERENCES:

Child labor, 294.011 to 294.110

Compulsory attendance of part-time schools, 167.051



Section 178.310 State board to establish standards.

State board to establish standards.

178.310. The state board of education shall establish standards for the establishment and maintenance of the schools.

(L. 1963 p. 200 § 13-31)

(Source: RSMo 1959 § 162.210)



Section 178.320 Federal funds available, when.

Federal funds available, when.

178.320. Whenever the part-time schools meet the standards of the federal act and the standards established by the state board of education, they shall be entitled to share in the distribution of the federal funds available under the provisions of the federal act, and the state funds appropriated for the promotion of vocational education under the provisions of the Missouri vocational education law.

(L. 1963 p. 200 § 13-32)

(Source: RSMo 1959 § 162.220)



Section 178.330 Attendance counted as part of employment time.

Attendance counted as part of employment time.

178.330. The attendance of the part-time school, department or class shall be counted as a part of the time the minor can be employed.

(L. 1963 p. 200 § 13-33)

(Source: RSMo 1959 § 162.230)

CROSS REFERENCE:

Hours of work for minors, 294.030



Section 178.340 State and local boards of education to administer law.

State and local boards of education to administer law.

178.340. The state board of education is responsible for the execution of sections 178.300 to 178.360. The local school boards or school authorities maintaining the instruction given are responsible for the local administration of the sections.

(L. 1963 p. 200 § 13-34)

(Source: RSMo 1959 § 162.240)



Section 178.350 District may be excused from maintaining part-time school.

District may be excused from maintaining part-time school.

178.350. The state board of education may, upon special hearing in each case, excuse a school district from either establishing or maintaining part-time schooling.

(L. 1963 p. 200 § 13-35)

(Source: RSMo 1959 § 162.250)



Section 178.360 Annual report of state board.

Annual report of state board.

178.360. The state board of education shall make an annual report to the legislature of its administration of sections 178.300 to 178.360, with its policies and regulations, and the statistics and finances involved.

(L. 1963 p. 200 § 13-36)

(Source: RSMo 1959 § 162.260)



Section 178.370 Establishment of two-year college courses.

Establishment of two-year college courses.

178.370. Any public school district in this state which has a fully accredited high school may provide for two-year college courses in the schools, on the approval of and subject to the supervision of the coordinating board for higher education.

(L. 1963 p. 200 § 13-37)

(Source: RSMo 1959 § 165.123)

CROSS REFERENCE:

Discipline, community college students, 178.835



Section 178.380 Per capita cost of courses to be determined--tuition.

Per capita cost of courses to be determined--tuition.

178.380. The school board of the district, before the establishment of the courses of instruction, shall determine as near as possible the per capita cost of the college courses in the school and state the amount in its application to the coordinating board for higher education. Upon the approval of the college courses by the coordinating board for higher education and upon the establishment of the college courses in the district, the school board may require of all resident students over twenty years of age and also all nonresident students desiring to take the courses at the school a tuition fee in the sum thought to be necessary for the maintenance of the college courses in the school, taking into consideration the other funds provided by law for the support of such college courses.

(L. 1963 p. 200 § 13-38)

(Source: RSMo 1959 § 165.127)



Section 178.390 Board may set aside funds for pupils' tuition.

Board may set aside funds for pupils' tuition.

178.390. The school board of any school district in this state in order to carry out the provisions of sections 178.370 to 178.400, may set aside from its funds for school purposes any sum that is not needed to maintain the elementary and high schools in the district, for the purpose of paying, or contributing to the payment of, the tuition of its students who have completed the high school course and who attend a school that maintains such college courses in any other district. In the event that the sum is not sufficient to pay the tuition fixed by the board the sum shall be prorated among the students taking the college courses. No district shall set aside for the purpose a sum greater than the amount necessary to pay the tuition so fixed by the receiving school district.

(L. 1963 p. 200 § 13-39)

(Source: RSMo 1959 § 165.133)



Section 178.400 Community colleges established prior to October 13, 1961, supervision of--community college district may be created from public school district, procedure--taxation, how affected.

Community colleges established prior to October 13, 1961, supervision of--community college district may be created from public school district, procedure--taxation, how affected.

178.400. 1. All community colleges established prior to October 13, 1961, are under the supervision of the coordinating board for higher education and shall conform to the scholastic standards established by the coordinating board, but no such district may be dissolved except as now provided by law and in no instance because it does not meet the standards for organization established by the coordinating board under the provisions of section 178.770; except that no community college established under section 178.370 shall be denied state aid nor lose its accreditation for a period of not less than ten years from October 13, 1975, if it continues to offer courses equal or superior to the courses offered on October 13, 1961, and continues to have an enrollment equal to or greater than its enrollment on October 13, 1961.

2. A community college established in a public school district prior to October 13, 1961, and operated continuously thereafter shall be considered to have met the established standards of the coordinating board for organization as a community college district and may petition the coordinating board for higher education to be organized under the provisions of sections 178.770 to 178.890, the boundaries of the proposed community college district to be coterminous with the old district boundaries. Upon receipt of a petition as provided in section 178.800, the coordinating board shall call for an election in the proposed district as provided by law.

3. If the proposal to organize a community college district under the provisions of sections 178.770 to 178.890 is approved by the voters, the rate of levy of the school district property tax shall be lowered by the percentage of the rate that was assigned in the school district the preceding tax year for community college purposes, and the lowered tax rate shall thereafter be considered as the last rate approved by the voters and shall be increased only as provided by law and in accordance with article X, section 11(c) of the Constitution of the State of Missouri.

(L. 1963 p. 200 § 13-40, A.L. 1965 p. 307, A.L. 1975 H.B. 243, A.L. 1981 S.B. 83)

(Source: L. 1961 p. 357 § 16)



Section 178.411 Definitions--duties of state board of education--fee waiver, effect on agency benefits--eligibility requirements--no guarantee of acceptance in or graduation from program--rules, promulgation, procedure.

Definitions--duties of state board of education--fee waiver, effect on agency benefits--eligibility requirements--no guarantee of acceptance in or graduation from program--rules, promulgation, procedure.

178.411. 1. As used in this section, the following terms mean:

(1) "Board", state board of education;

(2) "Course", any unit of study for which an institution awards credit hours toward the completion of an education program;

(3) "Fee", any tuition or fee or both charged by an institution for attendance at that institution by a resident of this state;

(4) "Fee waiver", the relinquishment by the institution of its charge of fees to a homemaker according to the provisions of this section;

(5) "Homemaker", an individual whose principal job has been homemaking, who has lost his or her main source of income because of divorce, separation, death or disability of a spouse, long-term family income below poverty level, or loss of eligibility for public assistance, and who has not been employed on a full-time basis of forty hours per week for at least three years. Such full-time employment shall not include seasonal occupations;

(6) "Institution", a public area vocational-technical school or a public community college as established in this chapter;

(7) "Training program ready", the completion by a homemaker of a comprehensive vocational assessment of interests, aptitudes and abilities inventories or tests to ensure appropriate vocational educational placement from an approved vocational assessment/evaluation program, including the completion of a vocational orientation involving career decision-making activities, career exploration into nontraditional programs, new technologies and high demand occupations;

(8) "Vocational education program", an educational program for less than a baccalaureate degree, the controlling purpose of which is to prepare for profitable employment.

2. The board shall be the administrative agency for the implementation of this section. The board shall:

(1) Promulgate rules and regulations for the implementation of this section;

(2) Determine the procedures necessary for a homemaker to apply for and receive a fee waiver and provide the necessary forms;

(3) Determine eligibility guidelines for an institution to follow in the event that more homemakers apply for fee waivers in vocational education programs than the institution can accommodate in any particular enrollment period;

(4) Determine guidelines for individual eligibility and minimum standards in order for a homemaker to become and to remain eligible to receive a fee waiver, including becoming training program ready;

(5) Distribute annual grants to the institutions within the amounts appropriated therefor according to the provisions of this section.

3. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

4. Any other provision of the law to the contrary notwithstanding, an institution may waive the fee required for attendance in a vocational education program by a homemaker. Unless otherwise required by federal law, the receipt of the fee waiver shall not cause a reduction from any other agency benefits while the individual is enrolled in a vocational education program and for a period of six months after exit to full-time unsubsidized employment.

5. Within the limits of the amounts appropriated therefor, the board shall award an annual grant to each institution for fee waivers. The appropriated amount shall be divided between the area vocational-technical schools and the community colleges and shall be distributed according to the state plan for federal vocational education funds.

6. A homemaker may receive a fee waiver from an institution if at the time of application and throughout the period during which the homemaker is receiving such waiver the homemaker is a citizen or permanent resident of the United States, is a resident of the state of Missouri as defined by the board, and is enrolled or has been accepted for enrollment in a vocational education program the purpose of which is to prepare for gainful employment. In no event shall a homemaker receive additional fee waivers beyond the completion of the vocational education program for which the homemaker is enrolled. A homemaker may change from one program to another prior to completion of the original program without loss of eligibility; provided, however, that the total credit hours for which fees are waived shall not exceed the equivalent credit hours of a community college associate's degree.

7. Nothing in this section shall be construed as a promise or guarantee that a homemaker will be admitted to an institution or to a particular program within that institution, that a homemaker will be allowed to continue after having been admitted, or will be graduated from a program at an institution. Each institution's rules and policies on student advancement shall apply to homemakers receiving fee waivers. An institution may subsequently refuse to waive fees if the homemaker has not made satisfactory progress or has withdrawn from the program prior to completion of the course without cause according to the institution's rules.

(L. 1988 H.B. 1456 § 22, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 178.420 Definitions.

Definitions.

178.420. Unless a different meaning is clearly required by the context, the following words and phrases as used in sections 178.420 to 178.580 mean:

(1) "Prevocational education", education of less than college grade which gives children an elementary acquaintance with different vocational activities, arts or occupations and better prepares them to make an intelligent choice of a vocation;

(2) "State Technical College of Missouri", a public institution with an independent governing board, appointed by the governor and confirmed by the senate, that has been designated by the general assembly to provide only postsecondary vocational and technical education programs leading to the granting of certificates, diplomas, associate of applied science degrees or a combination thereof, but not including associate of the arts or baccalaureate or higher degrees, the controlling purpose of which is to prepare students for profitable employment;

(3) "Vocational education", education of less than college grade, the controlling purpose of which is to fit for profitable employment.

(L. 1963 p. 200 § 13-42, A.L. 1991 H.B. 51, et al., A.L. 1995 S.B. 101, A.L. 2013 H.B. 673)

(Source: RSMo 1959 § 162.010)

*Effective 7-01-14

Definitions.

178.420. Unless a different meaning is clearly required by the context, the following words and phrases as used in sections 178.420 to 178.580 mean:

(1) "Prevocational education", education of less than college grade which gives children an elementary acquaintance with different vocational activities, arts or occupations and better prepares them to make an intelligent choice of a vocation;

(2) "Linn State Technical College", a public institution with an independent governing board, appointed by the governor and confirmed by the senate, that has been designated by the general assembly to provide only postsecondary vocational and technical education programs leading to the granting of certificates, diplomas, associate of applied science degrees or a combination thereof, but not including associate of the arts or baccalaureate or higher degrees, the controlling purpose of which is to prepare students for profitable employment;

(3) "Vocational education", education of less than college grade, the controlling purpose of which is to fit for profitable employment.

(L. 1963 p. 200 § 13-42, A.L. 1991 H.B. 51, et al., A.L. 1995 S.B. 101)

(Source: RSMo 1959 § 162.010)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 178.430 Acceptance of federal acts and funds.

Acceptance of federal acts and funds.

178.430. 1. The act of congress enacted by the 65th Congress at the second session thereof, entitled "An act to provide for the promotion of vocational education; to provide for cooperation with the states in the promotion of such education in agriculture and the trades and industries and home economics; to provide for cooperation with the states in the preparation of teachers of vocational subjects; and to authorize the appropriation of money and regulate its expenditures" and approved February 23, 1917 (20 U.S.C.A. §§ 11-28); Public Law 346, enacted by the 78th Congress, entitled "Servicemen's Readjustment Act of 1944", and approved June 22, 1944; Public Law 679 entitled "To authorize the Veterans Administration to reimburse state and local agencies for expenses incurred in rendering services in connection with the administration of certain training programs for veterans and for other purposes, enacted August 8, 1946" and any other subsequent acts of congress which provide federal funds for public schools or other educational agencies and for the necessary administration and supervision of the same, are accepted.

2. The benefits of all funds appropriated under the provisions of such acts are accepted as provided in the acts.

(L. 1963 p. 200 § 13-43)

(Source: RSMo 1959 § 162.020, 162.030)



Section 178.440 State board of education to cooperate with federal authorities.

State board of education to cooperate with federal authorities.

178.440. The state board of education is designated as the state board of education as provided in the acts of congress, is charged with the duty and responsibility of cooperating with the federal board for vocational education in the administration of the acts, and is given all power necessary to such cooperation. The state board of education in submitting plans for the training of teachers, supervisors and directors of agricultural subjects, and teachers of trade and industrial and home economic subjects, as required in the acts of congress, shall provide that they shall be trained in the state colleges and state teachers colleges of Missouri, the University of Missouri, or in a school maintained in a school district of a city of seventy-five thousand or more inhabitants, insofar as their training can be provided in schools.

(L. 1963 p. 200 § 13-44) (Source: RSMo 1959 § 162.040)



Section 178.450 Duties of state board of education.

Duties of state board of education.

178.450. The state board of education shall make studies and investigations relating to prevocational, vocational and postsecondary training in agriculture, industrial, home economics and commercial subjects; promote and aid in the establishment by local communities of public schools, departments and classes, giving training in such subjects; cooperate with local communities in the maintenance of the schools, departments and classes; establish standards for, test the qualifications of, and issue certificates to the teachers and supervisors of such subjects, and cooperate in the maintenance of schools, departments and classes supported and controlled by the public for the preparation of teachers and supervisors of such subjects.

(L. 1963 p. 200 § 13-45, A.L. 1991 H.B. 51, et al.)

(Source: RSMo 1959 § 162.080)



Section 178.460 State treasurer to be custodian of funds.

State treasurer to be custodian of funds.

178.460. The state treasurer is the custodian of funds for vocational education, as provided in the acts of congress, and is charged with the duty and responsibility of receiving and providing for the proper custody and for the proper disbursements on requisition of the state board of education of moneys paid to the state from the appropriations made under the provisions of the acts of congress.

(L. 1963 p. 200 § 13-46)

(Source: RSMo 1959 § 162.060)



Section 178.470 Report to the general assembly.

Report to the general assembly.

178.470. The state treasurer as custodian of funds for vocational education and the director of revenue shall include in the annual report to the general assembly required by section 32.060 a report of the receipts and disbursements of moneys received under the provisions of the acts of congress.

(L. 1963 p. 200 § 13-47)

(Source: RSMo 1959 § 162.070)



Section 178.480 Approved schools to receive federal money, when--appropriation of state's share.

Approved schools to receive federal money, when--appropriation of state's share.

178.480. Any approved school, department or class giving instruction in agriculture, industrial, home economics, or commercial subjects is entitled to share in the federal money, conditioned that for each dollar of federal money expended for salaries the state or local community, or both, shall expend an equal amount. The state board of education shall recommend to each session of the general assembly the amount of money which should be appropriated by the state for such allotments during each succeeding biennial period.

(L. 1963 p. 200 § 13-48)

(Source: RSMo 1959 § 162.090)



Section 178.490 Local boards may contract for vocational education services.

Local boards may contract for vocational education services.

178.490. Whenever the board of education of any school district maintaining a high school in this state desires to form a contractual relation for the purpose of providing vocational education services for high school students not available within the school district, the board of education of the school district may contract with any other school district or districts or any state institution of higher learning maintaining a high school in the state of Missouri to supply the vocational education services for high school students that are not provided in the respective districts. For purposes of sections 178.490 to 178.510 vocational education shall be as defined by the state board of education.

(L. 1963 p. 200 § 13-49)

(Source: RSMo 1959 § 162.100)



Section 178.500 May also contract for additional instruction in approved courses.

May also contract for additional instruction in approved courses.

178.500. The school boards of school districts entering into contract for vocational education services for high school students enrolled in one or more vocational courses may also contract for additional instruction in courses of study approved by the state board of education for graduation from high school in the state of Missouri.

(L. 1963 p. 200 § 13-50)

(Source: RSMo 1959 § 162.110)



Section 178.510 Contracting district to pay tuition--apportionment of state aid.

Contracting district to pay tuition--apportionment of state aid.

178.510. The board of education of the contracting district shall pay to the receiving school district or state institution of higher learning a tuition fee which shall include the per pupil cost from teachers, incidental, building and repairs for supplying the school services, less the per pupil share of any state or federal reimbursement or other state aid paid to the receiving school on account of the attendance of the pupils from the contracting district. In case of any disagreement as to the amount of the cost of the services either or both of the contracting parties may submit the facts to the state board of education and its decision in the matter shall be final. The receiving school shall report to the sending school the attendance of all pupils covered under the contracts and the attendance of the pupils shall be credited as provided by law for the apportionment of the state school moneys by the state board of education. If the sending school district transports pupils under the contract, there shall be apportioned from the state school moneys fund a transportation reimbursement as provided for in section 163.161.

(L. 1963 p. 200 § 13-51)

(Source: RSMo 1959 § 162.120)



Section 178.520 Vocational education fund--how obtained when no state appropriation is made.

Vocational education fund--how obtained when no state appropriation is made.

178.520. Whenever the general assembly makes no other appropriation for carrying out the provisions of sections 178.420 to 178.580 or makes an appropriation which is not sufficient to entitle this state to all the federal moneys which may be allotted to it, the school board of any school district in this state, the board of regents of any state college or state teachers college, and the board of curators of the university may make the appropriations from any funds under their control that are necessary to enable the school district, state college, state teachers college or university to take advantage of the provisions of sections 178.420 to 178.580. When the appropriation has been made, a warrant shall be drawn in favor of the treasurer of the state of Missouri for the amount. The moneys so received from the various school districts, state colleges, state teachers colleges and state university shall be placed by the state treasurer into a special fund to be known as the "Vocational Education Fund", and shall be the "state money" referred to in sections 178.420 to 178.580. The state board of education shall pay back to any school district, state college, state teachers college, or university, out of the vocational education fund:

(1) Any surplus money paid into the fund by it and which shall not be needed to secure for it the benefits of this law, and

(2) All money paid by it, if it fails to meet prescribed conditions and is therefore unable to participate in the distribution of federal moneys under sections 178.420 to 178.580.

(L. 1963 p. 200 § 13-52)

(Source: RSMo 1959 § 162.130)



Section 178.530 State board to establish standards, inspect and approve schools--local boards to report--allocation of money--standards for agricultural education.

State board to establish standards, inspect and approve schools--local boards to report--allocation of money--standards for agricultural education.

178.530. 1. The state board of education shall establish standards and annually inspect, as a basis for approval, all public prevocational, vocational schools, State Technical College of Missouri, departments and classes receiving state or federal moneys for giving training in agriculture, industrial, home economics and commercial subjects and all schools, departments and classes receiving state or federal moneys for the preparation of teachers and supervisors of such subjects. The public prevocational and vocational schools, State Technical College of Missouri, departments, and classes, and the training schools, departments and classes are entitled to the state or federal moneys so long as they are approved by the state board of education, as to site, plant, equipment, qualifications of teachers, admission of pupils, courses of study and methods of instruction. All disbursements of state or federal moneys for the benefit of the approved prevocational and vocational schools, State Technical College of Missouri, departments and classes shall be made semiannually. The school board of each approved school or the governing body of State Technical College of Missouri shall file a report with the state board of education at the times and in the form that the state board requires. Upon receipt of a satisfactory report, the state board of education shall certify to the commissioner of administration for his approval the amount of the state and federal moneys due the school district or State Technical College of Missouri. The amount due the school district shall be certified by the commissioner of administration and proper warrant therefor shall be issued to the district treasurer or State Technical College of Missouri.

2. Notwithstanding the provisions of subsection 1 of this section, the state board of education shall establish standards for agricultural education that may be adopted by a private school accredited by an agency recognized by the United States Department of Education as an accreditor of private schools that wishes to provide quality vocational programming outside the requirements of, but consistent with, the federal Vocational Education Act. Such standards shall be sufficient to qualify a private school to apply to the state chapter for approval of a local chapter of a federally chartered national agricultural education association on a form developed for that purpose by the department of elementary and secondary education without eligibility to receive state or federal funding for agricultural vocational education. The provisions of this subsection shall not be construed to create eligibility for a private school to receive state or federal funding for agricultural vocational education, but shall not prohibit a private school from receiving state or federal funds for which such private school would otherwise be eligible for agricultural vocational education. Any such private school shall reimburse the department annually for the cost of oversight and maintenance of the program.

(L. 1963 p. 200 § 13-53, A.L. 1977 S.B. 82 merged with H.B. 130, A.L. 1991 H.B. 51, et al., A.L. 1995 S.B. 101, A.L. 2012 S.B. 599 merged with S.B. 631, A.L. 2013 H.B. 673)

(Source: RSMo 1959 § 162.140)

*Effective 7-01-14

State board to establish standards, inspect and approve schools--local boards to report--allocation of money--standards for agricultural education.

178.530. 1. The state board of education shall establish standards and annually inspect, as a basis for approval, all public prevocational, vocational schools, Linn State Technical College, departments and classes receiving state or federal moneys for giving training in agriculture, industrial, home economics and commercial subjects and all schools, departments and classes receiving state or federal moneys for the preparation of teachers and supervisors of such subjects. The public prevocational and vocational schools, Linn State Technical College, departments, and classes, and the training schools, departments and classes are entitled to the state or federal moneys so long as they are approved by the state board of education, as to site, plant, equipment, qualifications of teachers, admission of pupils, courses of study and methods of instruction. All disbursements of state or federal moneys for the benefit of the approved prevocational and vocational schools, Linn State Technical College, departments and classes shall be made semiannually. The school board of each approved school or the governing body of Linn State Technical College shall file a report with the state board of education at the times and in the form that the state board requires. Upon receipt of a satisfactory report, the state board of education shall certify to the commissioner of administration for his approval the amount of the state and federal moneys due the school district or Linn State Technical College. The amount due the school district shall be certified by the commissioner of administration and proper warrant therefor shall be issued to the district treasurer or Linn State Technical College.

2. Notwithstanding the provisions of subsection 1 of this section, the state board of education shall establish standards for agricultural education that may be adopted by a private school accredited by an agency recognized by the United States Department of Education as an accreditor of private schools that wishes to provide quality vocational programming outside the requirements of, but consistent with, the federal Vocational Education Act. Such standards shall be sufficient to qualify a private school to apply to the state chapter for approval of a local chapter of a federally chartered national agricultural education association on a form developed for that purpose by the department of elementary and secondary education without eligibility to receive state or federal funding for agricultural vocational education. The provisions of this subsection shall not be construed to create eligibility for a private school to receive state or federal funding for agricultural vocational education, but shall not prohibit a private school from receiving state or federal funds for which such private school would otherwise be eligible for agricultural vocational education. Any such private school shall reimburse the department annually for the cost of oversight and maintenance of the program.

(L. 1963 p. 200 § 13-53, A.L. 1977 S.B. 82 merged with H.B. 130, A.L. 1991 H.B. 51, et al., A.L. 1995 S.B. 101, A.L. 2012 S.B. 599 merged with S.B. 631)

(Source: RSMo 1959 § 162.140)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 178.540 Commissioner of education to be executive officer--assistants.

Commissioner of education to be executive officer--assistants.

178.540. The state commissioner of education is the executive officer of the state board for the administration of sections 178.420 to 178.580. He shall appoint, with the approval of the board, the assistants that are necessary to properly carry out the provisions of sections 178.420 to 178.580.

(L. 1963 p. 200 § 13-54)

(Source: RSMo 1959 § 162.150)



Section 178.550 Career and technical education student protection act--council established, members, terms, meetings, duties.

Career and technical education student protection act--council established, members, terms, meetings, duties.

178.550. 1. This section shall be known and may be cited as the "Career and Technical Education Student Protection Act". There is hereby established the "Career and Technical Education Advisory Council" within the department of elementary and secondary education.

2. The advisory council shall be composed of eleven members who shall be Missouri residents, appointed by the governor with the advice and consent of the senate:

(1) A director or administrator of a career and technical education center;

(2) An individual from the business community with a background in commerce;

(3) A representative from State Technical College of Missouri**;

(4) Three current or retired career and technical education teachers who also serve or served as an advisor to any of the nationally recognized career and technical education student organizations of:

(a) DECA;

(b) Future Business Leaders of America (FBLA);

(c) FFA;

(d) Family, Career and Community Leaders of America (FCCLA);

(e) Health Occupations Students of America (HOSA);

(f) SkillsUSA; or

(g) Technology Student Association (TSA);

(5) A representative from a business organization, association of businesses, or a business coalition;

(6) A representative from a Missouri community college;

(7) A representative from Southeast Missouri State University or the University of Central Missouri;

(8) An individual participating in an apprenticeship recognized by the department of labor and industrial relations or approved by the United States Department of Labor's Office of Apprenticeship;

(9) A school administrator or school superintendent of a school that offers career and technical education.

3. Members shall serve a term of five years except for the initial appointments, which shall be for the following lengths:

(1) One member shall be appointed for a term of one year;

(2) Two members shall be appointed for a term of two years;

(3) Two members shall be appointed for a term of three years;

(4) Three members shall be appointed for a term of four years;

(5) Three members shall be appointed for a term of five years.

4. The advisory council shall have three nonvoting ex officio members:

(1) A director of guidance and counseling services at the department of elementary and secondary education, or a similar position if such position ceases to exist;

(2) The director of the division of workforce development; and

(3) A member of the coordinating board for higher education, as selected by the coordinating board.

5. The assistant commissioner for the office of college and career readiness of the department of elementary and secondary education shall provide staff assistance to the advisory council.

6. The advisory council shall meet at least four times annually. The advisory council may make all rules it deems necessary to enable it to conduct its meetings, elect its officers, and set the terms and duties of its officers. The advisory council shall elect from among its members a chairperson, vice chairperson, a secretary-reporter, and such other officers as it deems necessary. Members of the advisory council shall serve without compensation but may be reimbursed for actual expenses necessary to the performance of their official duties for the advisory council.

7. Any business to come before the advisory council shall be available on the advisory council's internet website at least seven business days prior to the start of each meeting. All records of any decisions, votes, exhibits, or outcomes shall be available on the advisory council's internet website within forty-eight hours following the conclusion of every meeting. Any materials prepared for the members shall be delivered to the members at least five days before the meeting, and to the extent such materials are public records as defined in section 610.010 and are not permitted to be closed under section 610.021, shall be made available on the advisory council's internet website at least five business days in advance of the meeting.

8. The advisory council shall make an annual written report to the state board of education and the commissioner of education regarding the development, implementation, and administration of the state budget for career and technical education.

9. The advisory council shall annually submit written recommendations to the state board of education and the commissioner of education regarding the oversight and procedures for the handling of funds for student career and technical education organizations.

10. The advisory council shall:

(1) Develop a comprehensive statewide short- and long-range strategic plan for career and technical education;

(2) Identify service gaps and provide advice on methods to close such gaps as they relate to youth and adult employees, workforce development, and employers on training needs;

(3) Confer with public and private entities for the purpose of promoting and improving career and technical education;

(4) Identify legislative recommendations to improve career and technical education;

(5) Promote coordination of existing career and technical education programs;

(6) Adopt, alter, or repeal by its own bylaws, rules and regulations governing the manner in which its business may be transacted.

11. For purposes of this section, the department of elementary and secondary education shall provide such documentation and information as to allow the advisory council to be effective.

12. For purposes of this section, "advisory council" shall mean the career and technical education advisory council.

(L. 1963 p. 200 § 13-55, A.L. 2013 H.B. 542 merged with S.B. 9 merged with S.B. 17)

(Source: RSMo 1959 § 162.160)

Effective 8-28-13 (H.B. 542)

8-28-13 (S.B. 17)

10-11-13 (S.B. 9)

*S.B. 9 effective 10-11-13, see § 21.250. S.B. 9 was vetoed July 2, 2013. The veto was overridden on September 11, 2013.

**"Linn State Technical College" appears in original rolls. The name of the college was changed by H.B. 673, 2013, effective 7-01-14.



Section 178.560 Advisory committee to be appointed in each district offering vocational subjects--no compensation.

Advisory committee to be appointed in each district offering vocational subjects--no compensation.

178.560. The school board of any school district or the governing board of State Technical College of Missouri maintaining a prevocational or vocational school, State Technical College of Missouri, department or class receiving the benefit of state or federal moneys under the provisions of sections 178.420 to 178.580, as a condition of approval by the state board of education and the state commissioner of education, shall appoint persons of experience in agriculture, industry, home economics and commerce to give advice and assistance to the school board or governing board in the establishment and maintenance of the schools, departments and classes. The persons of experience shall serve without compensation.

(L. 1963 p. 200 § 13-56, A.L. 1991 H.B. 51, et al., A.L. 1995 S.B. 101, A.L. 2013 H.B. 673)

(Source: RSMo 1959 § 162.170)

*Effective 7-01-14

Advisory committee to be appointed in each district offering vocational subjects--no compensation.

178.560. The school board of any school district or the governing board of Linn State Technical College maintaining a prevocational or vocational school, Linn State Technical College, department or class receiving the benefit of state or federal moneys under the provisions of sections 178.420 to 178.580, as a condition of approval by the state board of education and the state commissioner of education, shall appoint persons of experience in agriculture, industry, home economics and commerce to give advice and assistance to the school board or governing board in the establishment and maintenance of the schools, departments and classes. The persons of experience shall serve without compensation.

(L. 1963 p. 200 § 13-56, A.L. 1991 H.B. 51, et al., A.L. 1995 S.B. 101)

(Source: RSMo 1959 § 162.170)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 178.570 State board may incur necessary administration expenses.

State board may incur necessary administration expenses.

178.570. The state board of education may incur the expenditures for the salaries of assistants and the office and other expenses that it deems necessary to the proper administration of sections 178.420 to 178.580 and of the funds allotted to the state of Missouri under the provisions of the acts of congress.

(L. 1963 p. 200 § 13-57)

(Source: RSMo 1959 § 162.050, 162.180)



Section 178.580 State board to report to general assembly.

State board to report to general assembly.

178.580. The state board shall make to the general assembly at each biennial session thereof, a report on the administration of this law and the acts of congress accepted by this law and on the expenditures of money by the state under the provisions of this law and the acts of congress.

(L. 1963 p. 200 § 13-58)

(Source: RSMo 1959 § 162.190)



Section 178.585 Upgrade of vocational and technical education--advisory committees--listing of demand occupations--use of funds.

Upgrade of vocational and technical education--advisory committees--listing of demand occupations--use of funds.

178.585. 1. Under rules and regulations of the state board of education, the commissioner of education, in cooperation with the director of the division of workforce development of the department of economic development, shall establish procedures to provide grants to public high schools, vocational-technical schools, State Technical College of Missouri, and community colleges solely for the purpose of new programs, curriculum enhancement, equipment and facilities so as to upgrade vocational and technical education in the state.

2. Each vocational-technical school, community college, State Technical College of Missouri, and school district of any public high school receiving a grant authorized by this section shall have an advisory committee composed of local business persons, labor leaders, parents, senior citizens, community leaders and teachers to establish a plan to ensure that students who graduate from the vocational-technical school, community college, State Technical College of Missouri, or public high school proceed to a four-year college or high-wage job with workplace-skill development opportunities.

3. The director of the department of economic development shall provide annually to the commissioner of education a listing of demand occupations in the state including substate projections. The listing shall include those occupations for which, in the judgment of the director of the department of economic development, there is a critical shortage to meet present or future employment needs necessary to the economic growth and competitiveness of the state.

4. In any fiscal year, at least seventy-five percent of all moneys for the grant awards authorized by this section shall be to public high schools, vocational-technical schools, State Technical College of Missouri, or community colleges for new programs, curriculum enhancement or equipment necessary to address demand occupations identified pursuant to subsection 3 of this section.

(L. 1993 S.B. 380 § 16, A.L. 1995 S.B. 101, A.L. 2008 H.B. 2041, A.L. 2013 H.B. 673)

Effective 7-01-14

*Contingent expiration date. See section 143.107.

Upgrade of vocational and technical education--advisory committees--listing of demand occupations--use of funds.

178.585. 1. Under rules and regulations of the state board of education, the commissioner of education, in cooperation with the director of the division of workforce development of the department of economic development, shall establish procedures to provide grants to public high schools, vocational-technical schools, Linn State Technical College, and community colleges solely for the purpose of new programs, curriculum enhancement, equipment and facilities so as to upgrade vocational and technical education in the state.

2. Each vocational-technical school, community college, Linn State Technical College, and school district of any public high school receiving a grant authorized by this section shall have an advisory committee composed of local business persons, labor leaders, parents, senior citizens, community leaders and teachers to establish a plan to ensure that students who graduate from the vocational-technical school, community college, Linn State Technical College, or public high school proceed to a four-year college or high-wage job with workplace-skill development opportunities.

3. The director of the department of economic development shall provide annually to the commissioner of education a listing of demand occupations in the state including substate projections. The listing shall include those occupations for which, in the judgment of the director of the department of economic development, there is a critical shortage to meet present or future employment needs necessary to the economic growth and competitiveness of the state.

4. In any fiscal year, at least seventy-five percent of all moneys for the grant awards authorized by this section shall be to public high schools, vocational-technical schools, Linn State Technical College, or community colleges for new programs, curriculum enhancement or equipment necessary to address demand occupations identified pursuant to subsection 3 of this section.

(L. 1993 S.B. 380 § 16, A.L. 1995 S.B. 101, A.L. 2008 H.B. 2041)

Effective 10-01-08

*Contingent expiration date. See section 143.107.

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 178.590 Acceptance of federal acts to provide for vocational rehabilitation of certain persons.

Acceptance of federal acts to provide for vocational rehabilitation of certain persons.

178.590. The provisions and benefits of the act of congress, entitled "An act to provide for the promotion of vocational rehabilitation of persons disabled in industry or otherwise and their return to civil employment", approved June 2, 1920, (29 U.S.C.A. §§ 31 to 41), and any amendments thereto are accepted.

(L. 1963 p. 200 § 13-59)

(Source: RSMo 1959 § 162.280)



Section 178.600 State treasurer to be custodian of funds--disbursement.

State treasurer to be custodian of funds--disbursement.

178.600. The state treasurer is designated and appointed custodian of all moneys received by the state from appropriations made by the Congress of the United States for the vocational rehabilitation of persons disabled in industry or otherwise, and may receive and provide for the proper custody of the moneys and may make disbursements therefrom upon the order of the state board of education.

(L. 1963 p. 200 § 13-60)

(Source: RSMo 1959 § 162.290)



Section 178.610 Duties of state board of education.

Duties of state board of education.

178.610. The state board of education shall:

(1) Cooperate with the federal board for vocational education in the administration of the provisions of the act, approved June 2, 1920, and amendments thereto;

(2) Prescribe and provide the courses of vocational training that are necessary for the vocational rehabilitation of persons disabled in industry or otherwise;

(3) Provide for the supervision of the training and appoint the assistants necessary to administer the act, and fix their compensation;

(4) Direct the disbursement and administer the use of all funds provided by the federal government and allotted for the vocational rehabilitation of such persons.

(L. 1963 p. 200 § 13-61)

(Source: RSMo 1959 § 162.300)



Section 178.620 State board to formulate plan of cooperation.

State board to formulate plan of cooperation.

178.620. The state board of education shall formulate a plan of cooperation in carrying out the provisions of sections 178.590 to 178.630 and of the act of Congress, with the Missouri workers' compensation commission.

(L. 1963 p. 200 § 13-62)

(Source: RSMo 1959 § 162.310)



Section 178.630 State board may receive gifts and donations--fund created--use--report.

State board may receive gifts and donations--fund created--use--report.

178.630. The state board of education may receive gifts and donations, either from public or private sources, that are offered unconditionally or under conditions related to the vocational rehabilitation of persons disabled in industry or otherwise and consistent with the provisions of sections 178.590 to 178.630. All moneys received as gifts or donations shall be deposited in the state treasury and shall constitute a permanent fund to be called the special fund for the vocational rehabilitation of disabled persons, to be used by the board to defray the expenses of vocational rehabilitation in special cases including the payment of necessary expenses of persons undergoing training. A full report of all gifts and donations offered and accepted, together with the names of the donors and the respective amounts contributed by each, and all disbursements therefrom shall be submitted biennially to the general assembly.

(L. 1963 p. 200 § 13-63)

(Source: RSMo 1959 § 162.320)

CROSS REFERENCE:

Special fund for the vocational rehabilitation of persons, abolished subject to exemption, 33.571



Section 178.631 State Technical College of Missouri established by gift to state of the Osage R-II school district.

State Technical College of Missouri established by gift to state of the Osage R-II school district.

178.631. If the facilities, equipment, and adjoining grounds of Linn Technical College located in Osage County and commonly known as the East Campus of Linn Technical College, as well as the cash reserves of Linn Technical College are made available to the state of Missouri as a gift by the Osage R-II school district, there shall be established at that site a state technical college, to be known as "State Technical College of Missouri".

(L. 1995 S.B. 101 § 1, A.L. 2013 H.B. 673)

*Effective 7-01-14

Linn State Technical College established by gift to state of the Osage R-II school district.

178.631. If the facilities, equipment, and adjoining grounds of Linn Technical College located in Osage County and commonly known as the East Campus of Linn Technical College, as well as the cash reserves of Linn Technical College are made available to the state of Missouri as a gift by the Osage R-II school district, there shall be established at that site a state technical college, to be known as "Linn State Technical College".

(L. 1995 S.B. 101 § 1)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 178.632 Board of regents to be governing board--members, appointment, qualifications, residency requirements.

Board of regents to be governing board--members, appointment, qualifications, residency requirements.

178.632. The governing board of State Technical College of Missouri shall be a board of regents composed of seven voting members and one nonvoting student member. Such members shall be appointed by the governor with the advice and consent of the senate after August 28, 1995, and after the conditions of section 178.631 are satisfied. No person shall be appointed to the board who is not a citizen of the United States and who has not been a resident of the state of Missouri for at least two years immediately prior to his appointment. Not less than three voting members shall belong to one of the two major political parties and not less than three shall belong to the other major political party. Not more than two voting members shall reside in Osage County or other immediately contiguous counties.

(L. 1995 S.B. 101 § 2, A.L. 2013 H.B. 673)

*Effective 7-01-14

Board of regents to be governing board--members, appointment, qualifications, residency requirements.

178.632. The governing board of Linn State Technical College shall be a board of regents composed of seven voting members and one nonvoting student member. Such members shall be appointed by the governor with the advice and consent of the senate after August 28, 1995, and after the conditions of section 178.631 are satisfied. No person shall be appointed to the board who is not a citizen of the United States and who has not been a resident of the state of Missouri for at least two years immediately prior to his appointment. Not less than three voting members shall belong to one of the two major political parties and not less than three shall belong to the other major political party. Not more than two voting members shall reside in Osage County or other immediately contiguous counties.

(L. 1995 S.B. 101 § 2)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both verisons of this section are printed here.



Section 178.633 Terms of voting members--nonvoting members, terms.

Terms of voting members--nonvoting members, terms.

178.633. Voting members of the board shall be appointed for terms of six years, except that of the voting members first appointed, two shall serve for two years, two for four years, and three for six years. The terms and conditions of service for nonvoting members shall be the same as provided by law for the University of Missouri.

(L. 1995 S.B. 101 § 3)



Section 178.634 Board's expenses, to be paid--vacancies, resignations, removals, how filled.

Board's expenses, to be paid--vacancies, resignations, removals, how filled.

178.634. The board of regents of State Technical College of Missouri, while attending the meetings of the board, shall receive their actual and necessary expenses, which shall be paid out of the ordinary revenues of the institution. Vacancies in terms of office caused by death, resignation or removal shall be filled in the manner provided by law for such vacancies on the board of curators of the University of Missouri.

(L. 1995 S.B. 101 § 4, A.L. 2013 H.B. 673)

*Effective 7-01-14

Board's expenses, to be paid--vacancies, resignations, removals, how filled.

178.634. The board of regents of Linn State Technical College, while attending the meetings of the board, shall receive their actual and necessary expenses, which shall be paid out of the ordinary revenues of the institution. Vacancies in terms of office caused by death, resignation or removal shall be filled in the manner provided by law for such vacancies on the board of curators of the University of Missouri.

(L. 1995 S.B. 101 § 4)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both verisons of this section are printed here.



Section 178.635 Board organization, powers and duties--limitations--bonded indebtedness deemed to be debt of board--bonds retired through tuition revenue.

Board organization, powers and duties--limitations--bonded indebtedness deemed to be debt of board--bonds retired through tuition revenue.

178.635. 1. The board of regents of State Technical College of Missouri shall organize in the manner provided by law for the board of curators of the University of Missouri. The powers, duties, authority, responsibilities, privileges, immunities, liabilities and compensation of the board of State Technical College of Missouri in regard to State Technical College of Missouri shall be the same as those prescribed by statute for the board of curators of the University of Missouri in regard to the University of Missouri, except that State Technical College of Missouri shall be operated only as a state technical college. Nothing in this section shall be construed to authorize State Technical College of Missouri to become a community college or a university offering four-year or graduate degrees.

2. All lawful bonded indebtedness incurred by the issuance of revenue bonds, as defined in section 176.010, by State Technical College of Missouri, shall be deemed to be an indebtedness of the board of regents of State Technical College of Missouri after the date upon which the conditions of section 178.631 are met. Such indebtedness shall be retired through tuition revenues.

(L. 1995 S.B. 101 § 5, A.L. 2013 H.B. 673)

*Effective 7-01-14

Board organization, powers and duties--limitations--bonded indebtedness deemed to be debt of board--bonds retired through tuition revenue.

178.635. 1. The board of regents of Linn State Technical College shall organize in the manner provided by law for the board of curators of the University of Missouri. The powers, duties, authority, responsibilities, privileges, immunities, liabilities and compensation of the board of Linn State Technical College in regard to Linn State Technical College shall be the same as those prescribed by statute for the board of curators of the University of Missouri in regard to the University of Missouri, except that Linn State Technical College shall be operated only as a state technical college. Nothing in this section shall be construed to authorize Linn State Technical College to become a community college or a university offering four-year or graduate degrees.

2. All lawful bonded indebtedness incurred by the issuance of revenue bonds, as defined in section 176.010, by Linn Technical College, shall be deemed to be an indebtedness of the board of regents of Linn State Technical College after the date upon which the conditions of section 178.631 are met. Such indebtedness shall be retired through tuition revenues.

(L. 1995 S.B. 101 § 5)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both verisons of this section are printed here.



Section 178.636 State Technical College of Missouri, purpose and mission--certificates, diplomas and applied science associate degrees, limitations.

State Technical College of Missouri, purpose and mission--certificates, diplomas and applied science associate degrees, limitations.

178.636. 1. State Technical College of Missouri shall be a special purpose institution that shall make available to students from all areas of the state exceptional educational opportunities through highly specialized and advanced technical education and training at the certificate and associate degree level in both emerging and traditional technologies with particular emphasis on technical and vocational programs not commonly offered by community colleges or area vocational technical schools. Primary consideration shall be placed on the industrial and technological manpower needs of the state. In addition, State Technical College of Missouri is authorized to assist the state in economic development initiatives and to facilitate the transfer of technology to Missouri business and industry directly through the graduation of technicians in advanced and emerging disciplines and through technical assistance provided to business and industry. State Technical College of Missouri is authorized to provide technical assistance to area vocational technical schools and community colleges through supplemental on-site instruction and distance learning as such area vocational technical schools and community colleges deem appropriate.

2. Consistent with the mission statement provided in subsection 1 of this section, State Technical College of Missouri shall offer vocational and technical programs leading to the granting of certificates, diplomas, and applied science associate degrees, or a combination thereof, but not including associate of arts or baccalaureate or higher degrees. State Technical College of Missouri shall also continue its role as a recognized area vocational technical school as provided by policies and procedures of the state board of education.

(L. 1995 S.B. 101 § 6, A.L. 2013 H.B. 673)

*Effective 7-01-14

Linn State Technical College, purpose and mission--certificates, diplomas and applied science associate degrees, limitations.

178.636. 1. Linn State Technical College shall be a special purpose institution that shall make available to students from all areas of the state exceptional educational opportunities through highly specialized and advanced technical education and training at the certificate and associate degree level in both emerging and traditional technologies with particular emphasis on technical and vocational programs not commonly offered by community colleges or area vocational technical schools. Primary consideration shall be placed on the industrial and technological manpower needs of the state. In addition, Linn State Technical College is authorized to assist the state in economic development initiatives and to facilitate the transfer of technology to Missouri business and industry directly through the graduation of technicians in advanced and emerging disciplines and through technical assistance provided to business and industry. Linn State Technical College is authorized to provide technical assistance to area vocational technical schools and community colleges through supplemental on-site instruction and distance learning as such area vocational technical schools and community colleges deem appropriate.

2. Consistent with the mission statement provided in subsection 1 of this section, Linn State Technical College shall offer vocational and technical programs leading to the granting of certificates, diplomas, and applied science associate degrees, or a combination thereof, but not including associate of arts or baccalaureate or higher degrees. Linn State Technical College shall also continue its role as a recognized area vocational technical school as provided by policies and procedures of the state board of education.

(L. 1995 S.B. 101 § 6)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 178.637 State Technical College of Missouri deemed qualified for student loans or scholarship program, when.

State Technical College of Missouri deemed qualified for student loans or scholarship program, when.

178.637. State Technical College of Missouri shall be deemed to be a qualified college, university, or educational institution for the purposes of any higher education student loan, grant, or scholarship program established pursuant to state law. Tuition and fees for this institution shall be comparable to public four-year institutions rather than public two-year institutions.

(L. 1995 S.B. 101 § 7, A.L. 2010 H.B. 1965, A.L. 2013 H.B. 673)

*Effective 7-01-14

Linn State Technical College deemed qualified for student loans or scholarship program, when.

178.637. Linn State Technical College shall be deemed to be a qualified college, university, or educational institution for the purposes of any higher education student loan, grant, or scholarship program established pursuant to state law. Tuition and fees for this institution shall be comparable to public four-year institutions rather than public two-year institutions.

(L. 1995 S.B. 101 § 7, A.L. 2010 H.B. 1965)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both verisons of this section are printed here.



Section 178.638 Oversight of college by coordinating board and state board of education--state to provide funds, exception vocational technical education reimbursement to continue through state board of education.

Oversight of college by coordinating board and state board of education--state to provide funds, exception vocational technical education reimbursement to continue through state board of education.

178.638. State Technical College of Missouri shall be under the oversight of the coordinating board for higher education. The institution shall also be subject to oversight by the state board of education to the extent it serves as an area vocational technical school. Beginning in the first full state fiscal year subsequent to the approval of State Technical College of Missouri's plan by the coordinating board submitted pursuant to section 178.637, the state of Missouri shall, subject to appropriation, provide the funds necessary to provide the staff, cost of operation, and payment of all new capital improvements commencing with that fiscal year. All funds designated for the institution shall be included in the coordinating board's budget request as provided in chapter 173, except that vocational technical education reimbursements shall continue to be requested through the state board of education.

(L. 1995 S.B. 101 § 8, A.L. 2013 H.B. 673)

*Effective 7-01-14

Oversight of college by coordinating board and state board of education--state to provide funds, exception vocational technical education reimbursement to continue through state board of education.

178.638. Linn State Technical College shall be under the oversight of the coordinating board for higher education. The institution shall also be subject to oversight by the state board of education to the extent it serves as an area vocational technical school. Beginning in the first full state fiscal year subsequent to the approval of Linn State Technical College's plan by the coordinating board submitted pursuant to section 178.637, the state of Missouri shall, subject to appropriation, provide the funds necessary to provide the staff, cost of operation, and payment of all new capital improvements commencing with that fiscal year. All funds designated for the institution shall be included in the coordinating board's budget request as provided in chapter 173, except that vocational technical education reimbursements shall continue to be requested through the state board of education.

(L. 1995 S.B. 101 § 8)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both versions of this section are printed here.



Section 178.639 Employees of college eligible for Missouri state employees' retirement system.

Employees of college eligible for Missouri state employees' retirement system.

178.639. Any person who becomes an employee of the State Technical College of Missouri after the conditions of section 178.631 are met shall become a member of the Missouri state employees' retirement system, if the person otherwise meets the requirements for membership in that system.

(L. 1995 S.B. 101 § 9, A.L. 2013 H.B. 673)

*Effective 7-01-14

Employees of college eligible for Missouri state employees' retirement system.

178.639. Any person who becomes an employee of the Linn State Technical College after the conditions of section 178.631 are met, shall become a member of the Missouri state employees' retirement system, if the person otherwise meets the requirements for membership in that system.

(L. 1995 S.B. 101 § 9)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both verisons of this section are printed here.



Section 178.640 Retirement system options for employees of the college, effective when--election by employee, time limitation--failure of employee to make election, effect--service credit, limitation.

Retirement system options for employees of the college, effective when--election by employee, time limitation--failure of employee to make election, effect--service credit, limitation.

178.640. 1. Employees of the technical college commonly known as the State Technical College of Missouri, who become employees of the State Technical College of Missouri on the date the conditions of section 178.631 are met, shall, on that date, become members of the Missouri state employees' retirement system if they otherwise meet the requirements for membership in that system.

(1) Any such employee who had been contributing to a retirement system established by sections 169.010 to 169.141 or 169.600 to 169.715 may elect one of the following:

(a) All creditable service with the public school retirement system of Missouri or the public education employee retirement system of Missouri resulting from employment with the State Technical College of Missouri shall be forfeited and an equal amount of service shall be transferred to and recognized as prior creditable service by the Missouri state employees' retirement system, and the member, upon application, shall receive a refund of accumulated contributions associated with such transferred service from the system to which member contributions had been made; or

(b) All creditable service with the public school retirement system of Missouri or the public education employee retirement system, regardless of the source of such creditable service, shall be recognized by the applicable system and the person, notwithstanding any of the provisions of chapter 169, shall immediately vest in the applicable system and, upon attainment of the minimum retirement age of the applicable system, be entitled to a monthly benefit based on such creditable service and the law in effect at the time of retirement, provided the person does not withdraw accumulated contributions associated with such creditable service.

(2) With respect to those persons electing to receive a refund under paragraph (a) of subdivision (1) of this subsection**, the public school retirement system of Missouri or the public education employee retirement system of Missouri, whichever is applicable, shall transfer to the Missouri state employees' retirement system an amount equal to the actuarial accrued liability for the forfeited creditable service, determined as if the person were going to continue to be an active member of the public school retirement system of Missouri or the public education employee retirement system as applicable, less the amount of any refunds of member contributions. In addition, notwithstanding any of the provisions of chapter 169, any person who elects to receive a refund under paragraph (a) of subdivision (1) of this subsection** and has creditable service with the public school retirement system of Missouri or the public education employee retirement system of Missouri resulting from employment with any employer other than the State Technical College of Missouri shall, with respect to such service, immediately vest in the applicable system and, upon attainment of the minimum retirement age of the applicable system, be entitled to a monthly benefit based on such creditable service and the law in effect at the time of retirement, provided the person does not withdraw accumulated contributions associated with such creditable service.

(3) The election under subdivision (1) of this subsection** shall be made within ninety days after the conditions of section 178.631 are met. Any person who fails to make an election within that period shall be deemed to have elected to be governed by paragraph (a) of subdivision (1) of this subsection**.

2. In no event shall any person receive service credit for the same period of service under more than one retirement system as a result of the provisions of this act.

(L. 1995 S.B. 101 § 10, A.L. 2013 H.B. 673)

*Effective 7-01-14

**Word "section" appears in original rolls.

Retirement system options for employees of the college, effective when--election by employee, time limitation--failure of employee to make election, effect--service credit, limitation.

178.640. 1. Employees of the technical college commonly known as the Linn Technical College, who become employees of the Linn State Technical College on the date the conditions of section 178.631 are met, shall, on that date, become members of the Missouri state employees' retirement system if they otherwise meet the requirements for membership in that system.

(1) Any such employee who had been contributing to a retirement system established by sections 169.010 to 169.141 or 169.600 to 169.715 may elect one of the following:

(a) All creditable service with the public school retirement system of Missouri or the public education employee retirement system of Missouri resulting from employment with the Linn Technical College shall be forfeited and an equal amount of service shall be transferred to and recognized as prior creditable service by the Missouri state employees' retirement system, and the member, upon application, shall receive a refund of accumulated contributions associated with such transferred service from the system to which member contributions had been made; or

(b) All creditable service with the public school retirement system of Missouri or the public education employee retirement system, regardless of the source of such creditable service, shall be recognized by the applicable system and the person, notwithstanding any of the provisions of chapter 169, shall immediately vest in the applicable system and, upon attainment of the minimum retirement age of the applicable system, be entitled to a monthly benefit based on such creditable service and the law in effect at the time of retirement, provided the person does not withdraw accumulated contributions associated with such creditable service.

(2) With respect to those persons electing to receive a refund under paragraph (a) of subdivision (1) of this section, the public school retirement system of Missouri or the public education employee retirement system of Missouri, whichever is applicable, shall transfer to the Missouri state employees' retirement system an amount equal to the actuarial accrued liability for the forfeited creditable service, determined as if the person were going to continue to be an active member of the public school retirement system of Missouri or the public education employee retirement system as applicable, less the amount of any refunds of member contributions. In addition, notwithstanding any of the provisions of chapter 169, any person who elects to receive a refund under paragraph (a) of subdivision (1) of this section and has creditable service with the public school retirement system of Missouri or the public education employee retirement system of Missouri resulting from employment with any employer other than the Linn Technical College shall, with respect to such service, immediately vest in the applicable system and, upon attainment of the minimum retirement age of the applicable system, be entitled to a monthly benefit based on such creditable service and the law in effect at the time of retirement, provided the person does not withdraw accumulated contributions associated with such creditable service.

(3) The election under subdivision (1) of this section shall be made within ninety days after the conditions of section 178.631 are met. Any person who fails to make an election within that period shall be deemed to have elected to be governed by paragraph (a) of subdivision (1) of this section.

2. In no event shall any person receive service credit for the same period of service under more than one retirement system as a result of the provisions of this act**.

(L. 1995 S.B. 101 § 10)

*This section was amended by H.B. 673, 2013. Due to a delayed effective date, both versions of this section are printed here.

**"This act" (S.B. 101, 1995) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 178.651 Definitions.

Definitions.

178.651. As used in sections 178.651 to 178.658, the following words mean:

(1) "Centers" or "centers for independent living", community-based nonresidential programs designed to promote independent living for persons with disabilities;

(2) "Division", the division of vocational rehabilitation of the department of elementary and secondary education;

(3) "Nonprofit corporation", a corporation in which no part of the net earnings inures to the benefit of any private shareholder or individual and the income of which is exempt from taxation under 26 U.S.C.A. section 501(c)(3);

(4) "Person with a disability", any person who:

(a) Has a physical or mental impairment which substantially limits one or more of such person's major life activities;

(b) Has a record of such an impairment; or

(c) Is regarded as having such an impairment.

(L. 1988 H.B. 975 § 1)



Section 178.652 Plan to fund and maintain centers to be developed by division--rulemaking authority, procedure.

Plan to fund and maintain centers to be developed by division--rulemaking authority, procedure.

178.652. 1. The division shall, in consultation with persons with disabilities, develop a plan to fund and maintain organizations currently meeting the guidelines set forth in sections 178.651 to 178.673 for centers and establish and maintain new centers to assure services statewide, as such services are described in sections 178.651 to 178.673.

2. The division shall promulgate rules and regulations for the implementation of sections 178.651 to 178.673. No rule or portion of a rule promulgated under the authority of sections 178.651 to 178.673 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1988 H.B. 975 § 2, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 178.653 Independent living center fund created--administration--funding.

Independent living center fund created--administration--funding.

178.653. 1. There is hereby created in the state treasury the "Independent Living Center Fund" which shall be administered by the division of vocational rehabilitation of the department of elementary and secondary education. Moneys in the fund shall, upon appropriation, be used to establish and maintain centers for independent living, as defined in section 178.651, in accordance with the long-term plans developed pursuant to the provisions of section 178.652.

2. The independent living center fund shall be funded with fees payable pursuant to the provisions of section 178.653.

3. The provisions of section 33.080 to the contrary notwithstanding, all moneys in the fund created by this section shall not be transferred and placed to the credit of the general revenue fund at the end of each biennium.

(L. 1993 S.B. 167 § 3 merged with S.B. 180 § 8)



Section 178.654 Financial assistance provided to centers, when--program accountability, duties of division, evaluation contents--standards.

Financial assistance provided to centers, when--program accountability, duties of division, evaluation contents--standards.

178.654. The division shall assist individuals and organizations in the planning and establishment of centers for independent living. Subject to appropriations, the division shall provide financial assistance in the form of grants to such centers. The division shall ensure program accountability and shall monitor and evaluate centers which receive grants under the provisions of sections 178.651 to 178.658. Such evaluations shall contain, but need not be limited to, the following standards:

(1) The center shall manifest independent living philosophy;

(2) The center shall have a positive impact on consumer achievement of independent living goals;

(3) The center shall have a positive impact on community options for independent living;

(4) The center shall provide appropriate independent living services to persons with disabilities and their families;

(5) The center shall provide appropriate services to increase community capacity to meet the needs of persons with disabilities;

(6) Qualified persons with disabilities shall be substantially involved in the policy direction, decision-making, service delivery, and management of the center, and given preference as members of board of directors, managers and supervisors, and staff. Substantial involvement shall be evidenced by at least fifty-one percent of the members of the board of directors, managers, supervisors and staff being qualified persons with disabilities;

(7) The center shall establish clear priorities through annual and three-year program and financial planning;

(8) The center shall use sound organizational and personnel management practices;

(9) The center shall practice sound fiscal management;

(10) The center shall maintain an evaluation system and records adequate to measure performance on these independent living center evaluation standards.

(L. 1988 H.B. 975 § 3)



Section 178.656 Organization of centers, board of directors, staff--services provided--disabilities served--compliance with local laws and ordinances required.

Organization of centers, board of directors, staff--services provided--disabilities served--compliance with local laws and ordinances required.

178.656. 1. Centers for independent living shall be community-based nonresidential programs designed to promote independent living for persons with disabilities. Such centers shall be organized as nonprofit corporations with persons with disabilities comprising at least fifty-one percent of the governing board of directors.

2. At least fifty-one percent of the staff of such centers shall be persons with disabilities.

3. The center shall provide to persons with disabilities within the center's target population and their families the following independent living services:

(1) Advocacy;

(2) Independent living skills training, which shall include but shall not be limited to health care and financial management;

(3) Peer counseling;

(4) Information and referral to all inquirers including those from outside the center's target population.

4. The center may provide or make available, but is not limited to, the following:

(1) Legal services;

(2) Other counseling services, which may include nonpeer, group, and family counseling;

(3) Housing services;

(4) Equipment services;

(5) Transportation services;

(6) Social and recreational services;

(7) Educational services;

(8) Vocational services, including supported employment;

(9) Reader, interpreter, and other communication services;

(10) Attendant and homemaker services; and

(11) Electronic services.

5. To qualify as a center for independent living under the provisions of sections 178.651 to 178.658, centers shall serve at least four of the following types of disabilities:

(1) Mobility;

(2) Orthopedic;

(3) Hearing impaired or deaf;

(4) Vision impaired or blind;

(5) Neurological;

(6) Mental retardation;

(7) Developmental;

(8) Psychiatric or mental; or

(9) Learning.

6. Centers shall make maximum use of existing resources available to persons with disabilities and shall not duplicate any existing services or programs in the geographic areas to the extent that such services or programs are available through other state resources. Such centers shall, however, provide information and referral to assist persons with disabilities in obtaining available services and shall coordinate, where feasible, the delivery of such services.

7. Centers shall operate in compliance with all applicable local laws and ordinances.

(L. 1988 H.B. 975 § 4)



Section 178.658 Location of centers, restriction on funding.

Location of centers, restriction on funding.

178.658. Centers for independent living shall be located throughout the state. Funding for such centers shall not be awarded to more than one center in any city.

(L. 1988 H.B. 975 § 5)



Section 178.691 Definitions.

Definitions.

178.691. As used in sections 178.691 to 178.699, unless the context requires otherwise:

(1) "Developmental screening" is the process of measuring the progress of children to determine if there are problems or potential problems or advanced abilities in the areas of understanding and use of language, perception through sight, perception through hearing, motor development and hand-eye coordination, health, and physical development.

(2) "Developmentally delayed children" are children who, through developmental screening, are found to be performing below the norm for their age in one or more of the following skill areas: understanding and use of language, perception through sight, perception through hearing, motor development and hand-eye coordination.

(3) "Handicapped children" and "severely handicapped children" are those so defined in section 162.675.

(4) "Parent education" includes the provision of resource materials on home learning activities, private and group educational guidance, individual and group learning experiences for the parent and child, and other activities that enable the parent to improve learning in the home.

(L. 1984 S.B. 658 § 1)



Section 178.693 Educational and screening programs--reimbursement by state.

Educational and screening programs--reimbursement by state.

178.693. 1. School districts that offer an approved program of parent education shall be eligible for state reimbursement, pursuant to section 163.031, subject to appropriations therefor for each participating family. If a school district fails or is unable to offer an approved program of parent education, the district shall enter into a contract which meets the requirements under section 178.697, with another district, public agency or state approved not-for-profit agency offering an approved program for such services. If the district finds that no approved program is available in another district, public agency, or through a state approved not-for-profit agency, it shall request the state department of elementary and secondary education to assist it in obtaining from an approved program, services at the reimbursable rate.

2. School districts that offer an approved program of developmental screening for all children under the age of five years shall be eligible for state reimbursement, pursuant to section 163.031, subject to appropriations therefor for each participating child. If a school district fails or is unable to offer an approved program of developmental screening, the district shall enter into a contract which meets the requirements under section 178.697, with another district, public agency or state approved not-for-profit agency offering an approved program for such services. If the district finds that no approved program is available in another district, public agency or state approved not-for-profit agency, it shall request the state department of elementary and secondary education to assist it in obtaining from an approved program, services at the reimbursable rate.

3. School districts that offer approved programs for developmentally delayed children ages three and four who may also be eligible for programs under the provisions of sections 162.670 to 162.995 shall be eligible for state reimbursement, pursuant to section 163.031, subject to appropriations, provided the children are not receiving the same or similar services for handicapped or severely handicapped children under another program for which reimbursements from the department of elementary and secondary education are available to the district. If a school district fails or is unable to offer an approved program for developmentally delayed children ages three and four, the district shall enter into a contract which meets the requirements under section 178.697, with another district, public agency or state approved not-for-profit agency offering an approved program for such services. If the district finds that no approved program is available in another district, public agency or state approved not-for-profit agency, it shall request the state department of elementary and secondary education to assist it in obtaining from an approved program, services at the reimbursable rate.

(L. 1984 S.B. 658 § 2, A.L. 1985 H.B. 463, A.L. 1993 S.B. 380)



Section 178.695 Program review.

Program review.

178.695. 1. Programs shall be subject to review and approval under standards developed by the department of elementary and secondary education consisting of early childhood education and parents as teachers programs and published as an administrative rule under the provisions of chapter 536.

2. The lieutenant governor shall act as an advisor to the department for all such programs reviewed by the department.

(L. 1984 S.B. 658 § 3, A.L. 1992 S.B. 676 Adopted by Referendum, Proposition C, November 3, 1992)

Effective 11-3-92



Section 178.697 Costs not to exceed appropriations--annual screenings and prenatal visit eligibility, when, expiration.

Costs not to exceed appropriations--annual screenings and prenatal visit eligibility, when, expiration.

178.697. 1. Funding for sections 178.691 to 178.699 shall be made available pursuant to section 163.031 and shall be subject to appropriations made for this purpose.

2. Costs of contractual arrangements shall be the obligation of the school district of residence of each preschool child. Costs of contractual arrangements shall not exceed an amount equal to an amount reimbursable to the school districts under the provisions of sections 178.691 to 178.699.

3. Payments for participants for programs outlined in section 178.693 shall be uniform for all districts or public agencies.

*4. Families with children under the age of kindergarten entry shall be eligible to receive annual development screenings and parents shall be eligible to receive prenatal visits under sections 178.691 to 178.699. Priority for service delivery of approved parent education programs under sections** 178.691 to 178.699, which includes, but is not limited to, home visits, group meetings, screenings, and service referrals, shall be given to high-needs families in accordance with criteria set forth by the department of elementary and secondary education. Local school districts may establish cost sharing strategies to supplement funding for such program services. The provisions of this subsection shall expire on December 31, 2015, unless reauthorized by an act of the general assembly.

(L. 1984 S.B. 658 § 4, A.L. 1993 S.B. 380, A.L. 2010 H.B. 1543)

*Subsection 4 expires 12-31-15

**Word "section" appears in original rolls.



Section 178.698 Plan to distribute funds to allow voluntary participation.

Plan to distribute funds to allow voluntary participation.

178.698. Pursuant to the educational and screening program for children under age five and their parents established in sections 178.691 to 178.699, in its budget requests for fiscal years 1995, 1996, and 1997, in anticipation of moneys from the trust fund established in section 160.500, the department of elementary and secondary education shall include a plan to distribute sufficient moneys to public school districts to allow all eligible children and their parents to voluntarily participate in the program beginning with the 1997-98 school year.

(L. 1993 S.B. 380 § 15)

*Contingent expiration date. See section 143.107.



Section 178.699 Participation voluntary--information obtained is confidential.

Participation voluntary--information obtained is confidential.

178.699. 1. No person shall be required to participate in any program of parent education or developmental screening, or in any program for developmentally delayed children, approved by the department of elementary and secondary education pursuant to sections 178.691 to 178.699.

2. Any information obtained as a result of an approved program of developmental screening is confidential, and may not be released to anyone other than parents or guardians without the express written consent of the parents or guardians of the child.

(L. 1984 S.B. 658 § 5)



Section 178.716 Vocational school districts permitted, procedure (Butler, Stoddard, Wayne, Ripley, New Madrid, Pemiscot, Dunklin, Mississippi, Cape Girardeau, Bollinger, and Scott counties).

Vocational school districts permitted, procedure (Butler, Stoddard, Wayne, Ripley, New Madrid, Pemiscot, Dunklin, Mississippi, Cape Girardeau, Bollinger, and Scott counties).

178.716. 1. Residents of a county of the third classification without a township form of government and with more than forty thousand eight hundred but fewer than forty thousand nine hundred inhabitants, a county of the third classification with a township form of government and with more than twenty-nine thousand seven hundred but fewer than twenty-nine thousand eight hundred inhabitants, a county of the third classification without a township form of government and with more than thirteen thousand two hundred but fewer than thirteen thousand three hundred inhabitants, a county of the third classification without a township form of government and with more than thirteen thousand five hundred but fewer than thirteen thousand six hundred inhabitants, a county of the second classification with more than nineteen thousand seven hundred but fewer than nineteen thousand eight hundred inhabitants, a county of the third classification without a township form of government and with more than twenty thousand but fewer than twenty thousand one hundred inhabitants, a county of the third classification with a township form of government and with more than thirty-three thousand one hundred but fewer than thirty-three thousand two hundred inhabitants, a county of the third classification without a township form of government and with more than thirteen thousand four hundred but fewer than thirteen thousand five hundred inhabitants, a county of the first classification with more than sixty-eight thousand six hundred but fewer than sixty-eight thousand seven hundred inhabitants, a county of the third classification without a township form of government and with more than twelve thousand but fewer than twelve thousand one hundred inhabitants, and a county of the third classification without a township form of government and with more than forty thousand four hundred but fewer than forty thousand five hundred inhabitants may organize a vocational school district in the manner provided in sections 178.770 to 178.780. Prior to the organization of a district under sections 178.770 to 178.890, the coordinating board for higher education shall establish standards for the organization of the district which shall include among other things:

(1) Whether a vocational school is needed in the proposed district;

(2) Whether the assessed valuation of taxable, tangible property in the proposed district is sufficient to adequately support the proposed vocational school; and

(3) Whether there were a sufficient number of graduates of high school in the proposed district during the preceding year to support a vocational school in the proposed district.

2. When a district is organized, it shall be a body corporate and a subdivision of the state of Missouri and shall be known as "The Vocational School District of ..............., Missouri" and, in that name, may sue and be sued, levy and collect taxes within the limitations of sections 178.770 to 178.890, issue bonds and possess the same corporate powers as common and seven-director school districts in this state, other than urban districts, except as herein otherwise provided.

(L. 2007 1st Ex. Sess. H.B. 1)

Effective 11-28-07



Section 178.770 Organization of community college districts--standards--corporate powers of districts.

Organization of community college districts--standards--corporate powers of districts.

178.770. 1. In any public school district, or in any two or more contiguous public school districts in this state, whether in the same county or not, the voters resident therein may organize a community college district in the manner hereinafter provided. Prior to the organization of a district under sections 178.770 to 178.890, the coordinating board for higher education shall establish standards for the organization of the districts which shall include among other things:

(1) Whether a community college is needed in the proposed district;

(2) Whether the assessed valuation of taxable, tangible property in the proposed district is sufficient to support adequately the proposed community college; and

(3) Whether there were a sufficient number of graduates of high school in the proposed district during the preceding year to support a community college in the proposed district.

2. When a district is organized, it shall be a body corporate and a subdivision of the state of Missouri and shall be known as "The Community College District of ..........., Missouri" and, in that name, may sue and be sued, levy and collect taxes within the limitations of sections 178.770 to 178.890, issue bonds and possess the same corporate powers as common and seven-director school districts in this state, other than urban districts, except as herein otherwise provided.

(L. 1963 p. 200 § 13-77)

(Source: L. 1961 p. 357 § 1)



Section 178.780 Coordinating board for higher education to supervise colleges--duties.

Coordinating board for higher education to supervise colleges--duties.

178.780. 1. Tax supported community colleges formed prior to October 13, 1961, and those formed under the provisions of sections 178.770 to 178.890 shall be under the supervision of the coordinating board for higher education.

2. The coordinating board for higher education shall:

(1) Establish the role of the two-year college in the state;

(2) Set up a survey form to be used for local surveys of need and potential for two-year colleges; provide supervision in the conducting of surveys; require that the results of the studies be used in reviewing applications for approval; and establish and use the survey results to set up priorities;

(3) Require that the initiative to establish two-year colleges come from the area to be served;

(4) Administer the state financial support program;

(5) Supervise the community college districts formed under the provisions of sections 178.770 to 178.890 and the community colleges now in existence and formed prior to October 13, 1961;

(6) Formulate and put into effect uniform policies as to budgeting, record keeping, and student accounting;

(7) Establish uniform minimum entrance requirements and uniform curricular offerings for all community colleges;

(8) Make a continuing study of community college education in the state; and

(9) Be responsible for the accreditation of each community college under its supervision. Accreditation shall be conducted annually or as often as deemed advisable and made in a manner consistent with rules and regulations established and applied uniformly to all community colleges in the state. Standards for accreditation of community colleges shall be formulated with due consideration given to curriculum offerings and entrance requirements of the University of Missouri.

(L. 1963 p. 200 § 13-78)

(Source: L. 1961 p. 357 § 2)



Section 178.790 Boundaries of community college districts.

Boundaries of community college districts.

178.790. The boundaries of any community college district organized pursuant to sections 178.770 to 178.890 shall coincide with the boundaries of the school district or of the contiguous school districts proposed to be included, and the community college district shall be in addition to any other school districts existing in any portion of the area.

(L. 1963 p. 200 § 13-79, A.L. 1998 S.B. 553)

(Source: L. 1961 p. 357 § 3)



Section 178.800 Petition to establish district--election on proposal.

Petition to establish district--election on proposal.

178.800. 1. Whenever a petition, signed by voters in each component school district within a proposed community college district area, equal in number to five percent of the number of votes cast for the director receiving the greatest number of votes within each component school district at the last preceding school election in each school district at which a director was elected, is presented to the state board of education, praying that a community college district be organized for the purpose of offering community college (13th and 14th year) courses, if the state board of education determines that the area proposed to be included within the district meets the standards established by it under the provisions of sections 178.770 to 178.890, it shall order the submission of the question within the proposed district to vote on the question and to elect trustees, at the next following annual municipal election.

2. The question shall be submitted in substantially the following form:

Shall there be organized within the area comprising the school districts of .........., state of Missouri, a community college district for the offering of 13th and 14th year courses, to be known as the "Community College District of .............., Missouri", having the power to impose a property tax not to exceed the annual rate of ......... cents on the one hundred dollars assessed valuation of taxable property without voter approval and such additional taxes as may be approved by vote thereon, as prayed in petition filed with the state board of education at Jefferson City, Missouri, on the ...... day of ........, 20.....?

3. Within fifteen days after the submission, the results shall be transmitted by those receiving them under law in each component district to the state board of education, by certificates attesting to the total number of votes cast within each district on the question, the votes cast for and against the question, and the votes cast for each candidate for trustee. The proposal to organize the community college district, to carry, must receive a majority of the total number of votes cast thereon, and the secretary of the state board of education, from the results so certified and attested, shall determine whether the proposal has received the majority of the votes cast thereon and shall certify the results to the state board of education. If the certificate of the secretary of the state board of education shows that the question to organize the community college district has received a majority of the votes cast thereon, the state board of education shall make an order declaring the community college district organized and cause a copy thereof to be recorded in the office of recorder of deeds in each county in which a portion of the new district lies. If the question carries, the board shall also determine which candidates have been elected trustees under section 178.820. If the question to organize the district fails to receive a majority of the votes cast thereon, no tabulation shall be made to determine the candidates elected trustees.

(L. 1963 p. 200 § 13-80, A.L. 1978 H.B. 971)

(Source: L. 1961 p. 357 § 4)



Section 178.820 Trustees, election of--subdistricts--redistricting committees--trustee of subdistrict, residency requirements, qualifications.

Trustees, election of--subdistricts--redistricting committees--trustee of subdistrict, residency requirements, qualifications.

178.820. 1. In the organization election, six trustees shall be elected at large throughout the entire proposed district. The two candidates receiving the greatest number of votes shall be elected for terms of six years each, the two receiving the next greatest number of votes for terms of four years each, the two receiving the next greatest number of votes for terms of two years each, and such terms shall be effective until the first Tuesday in April coinciding with or next following such period of years, or until the successors to such trustees have been duly elected and qualified. Thereafter, the trustees shall be elected for terms of six years each.

2. Following the initial election, the board of trustees may, at any duly called meeting, adopt a resolution calling for the formation of a redistricting committee to consider the formation of subdistricts within the community college district from which trustees are thereafter to be elected. Upon adoption of any such resolution, the secretary of the board of trustees shall forward a certified copy thereof to the coordinating board for higher education with the request that a redistricting committee be appointed in order to divide the community college districts into at least two and not more than six subdistricts for the purpose of electing trustees. The redistricting committee shall consist of three residents within the affected district, appointed by the board of trustees of the affected district, plus three additional persons residents within the affected district, appointed by the coordinating board for higher education. Thereafter, the redistricting committee shall meet, organize itself with a chairman and secretary, and proceed with the adoption of a redistricting plan specifying at least two but not more than six subdistricts which are to the extent possible so apportioned on the basis of population that the population of any such subdistrict divided by the number of trustees to be selected therefrom substantially equals the population of any other subdistrict divided by the number of trustees to be selected therefrom. The redistricting plan referred to herein, in lieu of requiring all trustees to be elected from subdistricts, may provide for the election of one or more trustees at large and the remainder from subdistricts, or for the election of all the trustees at large with the requirement that each must reside in a certain subdistrict, so long as in any plan adopted, subdistricts are apportioned as provided above. Notwithstanding the above, the board of trustees of any community college district which contains more than four hundred fifty thousand residents shall, at the first duly called meeting following August 13, 1972, and thereafter within ninety days following the publication of the decennial census figures, adopt a resolution calling for the formation of a redistricting committee; and the redistricting committee shall adopt a redistricting plan specifying the establishment of not less than four nor more than six subdistricts compact and contiguous in territory and apportioned as provided above.

3. In any district which shall contain a city not within a county, if four subdistricts are established, then at least one subdistrict shall be within said city, and if five or six subdistricts are established, then at least two subdistricts shall be within said city.

4. Any person running for election as a trustee of a subdistrict shall be domiciled and a resident therein. Any plan proposed to be adopted must receive approval of a majority of the whole redistricting committee. Upon adoption the redistricting committee shall forward a copy of the plan certified by the secretary to the coordinating board for higher education for its approval or disapproval. The coordinating board for higher education shall approve any redistricting plan in which the population of any subdistrict divided by the number of trustees to be selected therefrom substantially equals the population of any other subdistrict divided by the number of trustees to be elected therefrom. Upon approval, the redistricting plan shall become effective and all trustees elected thereafter shall be required to be elected from subdistricts in which they are resident. If the plan is not approved, then it shall be returned to the redistricting committee for revision and resubmission. Until approval of a plan by the coordinating board for higher education, trustees of a district shall continue to run at large. Upon approval of any plan, the board of trustees shall determine by resolution the assignment of trustees to subdistricts. Any such assignment shall not affect the term of office of any such trustee. Once a district has been divided into subdistricts in accordance with the provisions hereof, it shall remain so divided until one year following the publication of the decennial census figures, by which date a new plan shall have been adopted or the trustees shall again be required to run in the district at large; provided, however, that if during the period between publications of decennial census figures the area of a district is increased or decreased, a new plan shall be adopted within one year thereafter or the trustees shall be required to run in the district at large. No member of the redistricting committee shall serve on the board of trustees for a period of six years following his service on the redistricting committee.

5. Candidates for the office of trustee shall be citizens of the United States, at least twenty-one years of age, who have been voters of the district for at least one whole year preceding the election, and if trustees are elected other than at large they shall be voters of the subdistricts for at least one whole year next preceding the election. All candidates for the first board of a district shall file their declaration of candidacy with the coordinating board for higher education.

(L. 1963 p. 200 § 13-82, A.L. 1972 H.B. 1169, A.L. 1978 H.B. 971)

(Source: L. 1961 p. 357 § 5)



Section 178.830 Board of trustees--oath--officers--quorum--vacancies filled, how--seal.

Board of trustees--oath--officers--quorum--vacancies filled, how--seal.

178.830. Newly elected members of the board of trustees shall qualify by taking the oath of office prescribed by article VII, section 2, of the Constitution of Missouri. The board shall organize by the election of a president and vice president, a secretary and a treasurer. The secretary and treasurer need not be members of the board. A majority of the board constitutes a quorum for the transaction of business, but no contract shall be let, teacher employed or dismissed, or bill approved unless a majority of the whole board votes therefor. Any vacancy occurring in the board shall be filled by appointment by the remaining members of the board, and the person appointed shall hold office until the next election held by the community college district when a trustee shall be elected for the unexpired term. The board shall keep a common seal with which to attest its official acts.

(L. 1963 p. 200 § 13-83)

(Source: L. 1961 p. 357 § 7)



Section 178.835 Discipline of students.

Discipline of students.

178.835. 1. The governing body of each public community college district and each public school district offering community college courses shall possess full power and authority to adopt rules and regulations for the guidance and supervision of the conduct of its college students; to enforce compliance therewith; and to delegate to appropriate persons in the district the power to discipline students, including the power of suspension and expulsion, for violation of such rules and regulations.

2. The governing body may also delegate to any administrator or acting administrator designated by the governing body the power to suspend summarily any student whose presence on the district facility would, in the opinion of such administrator or acting administrator, seriously disrupt the operation of the district, or constitute a danger to the records or other physical properties of the district or to the health, safety or welfare of the student or other persons. Such summary suspension shall not exceed a period of five days, unless within such time the district has commenced formal disciplinary procedure and diligently pursues each procedure until its conclusion, in which event such summary suspension may be continued until such conclusion.

(L. 1971 S.B. 129, A.L. 1972 S.B. 455)



Section 178.840 Election, when held, how conducted--certification of votes cast.

Election, when held, how conducted--certification of votes cast.

178.840. 1. After organization, the voters of the community college district shall vote for trustees and on all other propositions provided by law for submission at school elections which are applicable to community college districts. Regular elections in community college districts shall be held on municipal election days in the years in which trustees are to be elected or propositions must be voted upon.

2. If trustees are elected other than at large throughout the entire district, then only those voters within the subdistrict from which the trustee or trustees are to be elected shall cast their ballots for the trustee or trustees from that subdistrict. All candidates for the office of trustee shall file their declarations of candidacy with the secretary of the board of trustees.

3. A majority of the then qualified members of the board of trustees shall declare and certify the candidates receiving the greatest number of votes for terms of six years each and until their successors are elected and qualified and shall declare and certify the results of the votes cast on any question presented at the election.

(L. 1963 p. 200 § 13-84 and p. 346 § 165.813, A.L. 1967 p. 280, A.L. 1972 H.B. 1169, A.L. 1978 H.B. 971)

(Source: L. 1961 p. 357 § 8)



Section 178.850 District to provide college courses--per capita cost to be determined--tuition charges.

District to provide college courses--per capita cost to be determined--tuition charges.

178.850. A community college district organized under sections 178.770 to 178.890 shall provide instruction, classes, school or schools for pupils resident within the community college district who have completed an approved high school course. The board of trustees of the district shall determine the per capita cost of the college courses, file the same with the coordinating board for higher education and, upon approval thereof by the coordinating board for higher education, shall require of all nonresidents who are accepted as pupils a tuition fee in the sum that is necessary for maintenance of the college courses. In addition thereto, the board may charge resident pupils the amounts that it deems necessary to maintain the college courses, taking into consideration the other funds that are available under law for the support of the college courses.

(L. 1963 p. 200 § 13-85)

(Source: L. 1961 p. 357 § 9)



Section 178.860 Board to appoint employees--fix compensation--teachers to be members of public school retirement system.

Board to appoint employees--fix compensation--teachers to be members of public school retirement system.

178.860. The board of trustees shall appoint the employees of the community college, define and assign their powers and duties and fix their compensation. All certificated personnel shall be members of the public school retirement system of Missouri under provisions of section 169.010.

(L. 1963 p. 200 § 13-86)

(Source: L. 1961 p. 357 § 10)



Section 178.862 Community college district police--oath, powers, qualifications.

Community college district police--oath, powers, qualifications.

178.862. 1. The trustees of any community college district of this state may appoint and employ as many college police officers as they may deem necessary to protect persons, property, and to preserve peace and good order only in the public buildings, properties, grounds, and other facilities and locations over which they have charge or control.

2. The college police officers, before they enter upon their duties, shall take and subscribe an oath of office before some officer authorized to administer oaths, to faithfully and impartially discharge the duties thereof, which oath shall be filed in the office of the college district board of trustees, and the secretary of the board shall give each college police officer so appointed and qualified a certificate of appointment, under the seal of the board of trustees, which certificate shall empower him with the same authority to maintain order, preserve peace and make arrests as is now held by peace officers; the college police officer may in addition expel from the public buildings, campuses, and grounds, persons violating the rules and regulations that may be prescribed by the board of trustees or others under the authority of the board. Such officer or employee of the community college as may be designated by the board of trustees shall have immediate charge, control and supervision of college police officers appointed by authority of this section. Such college police officers shall have satisfactorily completed before appointment, or within six months after appointment, a training course for college police officers which shall consist of at least three hundred twenty hours as prescribed by the superintendent of the Missouri state highway patrol. The community college district shall reimburse all such college police officers appointed by them who complete the training course for all reasonable and necessary expenses incurred in taking the training course, and shall reimburse the highway patrol for any expenses directly relating to the prescribed or holding of a training course which are recommended by the patrol.

3. Nothing herein shall be construed as denying the board of trustees the right to appoint guards or watchmen who shall not be given the authority and powers hereby authorized.

(L. 1974 H.B. 917 § 1)



Section 178.870 Tax rates, limits--how increased and decreased.

Tax rates, limits--how increased and decreased.

178.870. Any tax imposed on property subject to the taxing power of the community college district under article X, section 11(a) of the Missouri Constitution without voter approval shall not exceed the annual rate of ten cents on the hundred dollars assessed valuation in districts having one billion five hundred million dollars or more assessed valuation; twenty cents on the hundred dollars assessed valuation in districts having seven hundred fifty million dollars but less than one billion five hundred million dollars assessed valuation; thirty cents on the hundred dollars assessed valuation in districts having five hundred million dollars but less than seven hundred fifty million dollars assessed valuation; forty cents on the hundred dollars assessed valuation in districts having less than five hundred million dollars assessed valuation; except that, no public community college district having an assessed valuation in excess of one hundred million and less than two hundred fifty million which is levying an operating levy of thirty cents per one hundred dollars assessed valuation on September 28, 1975, shall increase such levy above thirty cents per one hundred dollars assessed valuation without voter approval. Tax rates specified in this section that were in effect in 1984 shall not be lowered due to an increase in assessed valuation created by general reassessment; however, the provisions of section 137.073 or section 22(a) of article X of the Missouri Constitution are applicable. Districts which operate institutions awarding degrees above the associate degree shall not be affected by the changes provided in this section. Increases of the rate with voter approval shall be made in the manner provided in chapter 164 for school districts.

(L. 1963 p. 200 § 13-87, A.L. 1975 S.B. 190, A.L. 1985 H.B. 374, A.L. 2000 S.B. 894, A.L. 2002 H.B. 2022 merged with S.B. 947)

(Source: L. 1961 p. 357 § 11)



Section 178.880 Taxation of public utility property--rate not included in determining rate to be levied by other school districts.

Taxation of public utility property--rate not included in determining rate to be levied by other school districts.

178.880. All real and tangible personal property owned by railroads, street railways, boats, vessels, bridge companies, telegraph companies, electric light and power companies, electric transmission line companies, pipeline companies, express companies, airline companies and other companies and public utilities whose property is assessed by the state tax commission shall be taxed at the same rate of taxation which is levied on other property in the community college district in the same manner and to the same extent that the property is subject to assessment and taxation for general county purposes, and all of the provisions of chapters 151, 153, 154 and 155 shall apply to taxation by community college districts to the same extent as if the community college districts were specifically included in the provisions contained in chapters 151, 153, 154 and 155, except that the taxes levied by community college districts shall not be included for the purpose of determining the average school levy for the other school districts in the county in which they are situated. The taxes levied against the property by community college districts shall be collected in the same manner as taxes are collected on the property from general county taxes.

(L. 1963 p. 200 § 13-88)

(Source: L. 1961 p. 357 § 12)



Section 178.881 Community college capital improvement subdistrict may be established, boundaries, taxation--ballot language--dissolution of subdistrict.

Community college capital improvement subdistrict may be established, boundaries, taxation--ballot language--dissolution of subdistrict.

178.881. 1. The board of trustees of any public community college district in this state may establish a community college capital improvement subdistrict by its order for the sole purpose of capital projects. The boundaries of any capital improvement subdistrict established pursuant to this section shall be within the boundaries of the community college district.

2. In the event a capital improvement subdistrict is so established, the board of trustees may propose an annual rate of taxation for the sole purpose of capital projects, within the limits of sections 178.770 to 178.891, which proposal shall be submitted to a vote of the people within the capital improvement subdistrict.

3. The question shall be submitted in substantially the following form:

Shall the board of trustees of ........... (name of district) be authorized, for the purpose of ................... (name of capital project), to borrow money in the amount of ............. dollars to be used in the capital improvement subdistrict of ............... (name of capital improvement subdistrict) for the purpose of ................. (name of capital project) and issue bonds for payment thereof?

â ã YES â ã NO

4. If a majority of the votes cast on the question are for the tax as submitted, the tax shall be levied and collected on property within the capital improvement subdistrict in the same manner as other community college district taxes. Such funds shall be used for capital improvements in the community college capital improvement subdistrict.

5. Where a tax has not been approved by the voters within a five-year period from the establishment of a community college capital improvement subdistrict, such capital improvement subdistrict shall be dissolved by the board of trustees.

(L. 2002 H.B. 2022 merged with S.B. 947)



Section 178.890 Annexation of school districts--new community college district formed, when--refusal without cause of petition to annex, penalty.

Annexation of school districts--new community college district formed, when--refusal without cause of petition to annex, penalty.

178.890. 1. If the area of an entire school district which adjoins a community college district organized pursuant to sections 178.770 to 178.890 desires to be attached thereto and become a part of the community college district it may do so in the manner provided for annexation pursuant to section 162.441. If the area of an entire school district which adjoins a district offering a two-year college course pursuant to section 178.370 on October 13, 1961, and receiving aid pursuant to section 163.191, desires to be attached thereto for community college purposes only, the annexation shall be completed pursuant to section 162.441 and upon the annexation, a special community college district shall be established in the entire area as provided in sections 178.770 to 178.890, and notice thereof shall be given to the state board of education. The state board of education, within sixty days, shall call a special election for the election of trustees to be conducted in the manner provided in section 178.820.

2. If the entire area of a school district not adjoining or contiguous with an established and existing community college district organized pursuant to sections 178.770 to 178.890 desires to become part of such an established and existing community college district which lies in whole or in part in a county which is either:

(1) Adjacent to the county in which the school district lies in whole or in part; or

(2) Adjacent to a county which does not have a public four-year open enrollment college or university, which is adjacent to the county in which the school district lies in whole or in part, such school district may do so in the manner provided for annexation pursuant to section 162.441 and in such instances, it shall not be required that such school district be adjacent to or adjoin such a community college district, and the subdistrict or subdistricts in the area comprising the petitioning school district need not be contiguous with the subdistricts of the receiving community college district.

3. If the board of trustees of the receiving district rejects the petition for annexation, the state board of education may be petitioned for a hearing and upon receipt of the petition the state board shall establish the time and place and proceed to a hearing. If the state board of education finds that refusal to honor the petition for annexation has been made without good cause, the state board in its discretion may withhold a portion or all of the state aid from the district which is payable pursuant to the provisions of section 163.191.

(L. 1963 p. 200 § 13-89, A.L. 1978 H.B. 971, A.L. 1998 S.B. 553)

(Source: L. 1961 p. 357 § 15)



Section 178.891 Crowder College energy center, state to assist in funding, when--uses for state's contribution.

Crowder College energy center, state to assist in funding, when--uses for state's contribution.

178.891. The general assembly may make appropriations to the commissioner of administration for grants to Crowder College in the planning and operation of the Missouri alternative and renewable energy center, if it determines that Crowder College has established and is actively building an endowment fund for the partial funding of the center. In connection with the utilization of such grants, Crowder College may contract with any person, firm or corporation, whether organized for profit or otherwise, and may receive and expend funds received from the federal government or any agency thereof, or from any person, firm or corporation. Appropriations made pursuant to the provisions of this section shall not be considered as a part of the regular appropriations for Crowder College nor shall such appropriations result in any reduction of appropriations for Crowder College. Appropriations from the state shall be used for a program of instruction in alternative energy, public educational services including instruction in Missouri elementary and secondary schools, service to Missouri industries through cooperative projects and in-service training, and applied research in alternative energy applications.

(L. 1992 H.B. 1102 § 1)

Effective 7-1-92



Section 178.900 Definitions.

Definitions.

178.900. For the purposes of sections 178.900 to 178.960 the following words mean:

(1) "Department", the department of elementary and secondary education;

(2) "Disabled persons", a lower range educable or upper range trainable developmentally disabled or other disabled person sixteen years of age or over who has had school training and has a productive work capacity in a sheltered environment adapted to the abilities of persons with a developmental disability but whose limited capabilities make him or her nonemployable in competitive business and industry and unsuited for vocational rehabilitation training;

(3) "Sheltered workshop", an occupation-oriented facility operated by a not-for-profit corporation, which, except for its staff, employs only persons with disabilities and has a minimum enrollment of at least fifteen employable persons with disabilities;

(4) "Staff", employees of a sheltered workshop engaged in management, work procurement, purchasing, supervision, sales, bookkeeping, and secretarial and clerical functions.

(L. 1965 p. 309 § 1, A.L. 2011 H.B. 555 merged with H.B. 648)

CROSS REFERENCE:

Transportation for sheltered workshop employees and residents of facilities or social center for the disabled, 162.755



Section 178.910 Purposes of sheltered workshops.

Purposes of sheltered workshops.

178.910. 1. A sheltered workshop shall provide a controlled work environment and a program designed toward enabling the handicapped person enrolled to progress toward normal living and to develop, as far as possible, his capacity, performance and relationship with other persons.

2. A sheltered workshop shall, so far as possible, provide work experience sufficiently diverse to accommodate the needs of each of the handicapped persons enrolled.

3. A sheltered workshop shall coordinate and integrate its services with all community agencies for the benefit of its employees, and whenever practicable make use of the services available from these agencies.

(L. 1965 p. 309 § 2)



Section 178.920 Procedure for establishing sheltered workshops--hearing--certificate--revocation.

Procedure for establishing sheltered workshops--hearing--certificate--revocation.

178.920. 1. Any group of persons desiring to establish a sheltered workshop which will be eligible for state aid shall request a certificate of approval from the department. The request shall be in writing on forms provided by the department, and shall contain such information as the department may reasonably require.

2. Within sixty days after receipt of the request, the department shall hold a hearing to determine suitability of the proposed sheltered workshop to provide appropriate supervised employment and rehabilitation for handicapped persons.

3. If, after hearing, the department determines that the proposed sheltered workshop will be a proper agent of the state for the purpose of employment and rehabilitation of handicapped persons, it shall notify the persons requesting the certificate that they will be issued a certificate of approval upon filing with the department the applicant's certificate of incorporation as a not-for-profit corporation and a copy of its charter and bylaws. No provision of the charter or bylaws shall conflict with the rules and regulations of the department.

4. The department may refuse to issue a certificate of authority if it finds that a proposed sheltered workshop will not be a proper agency of the state for the purpose of employment and rehabilitation of handicapped persons and it may, after notice and hearing, revoke the certificate of authority of any sheltered workshop which is no longer qualified because the need for the workshop no longer exists or for violation of any rule or regulation of the department.

(L. 1965 p. 309 § 3)



Section 178.930 State aid, computation of--records, kept on premises--sheltered workshop per diem revolving fund created.

State aid, computation of--records, kept on premises--sheltered workshop per diem revolving fund created.

178.930. 1. (1) Beginning July 1, 2009, and until June 30, 2010, the department of elementary and secondary education shall pay monthly, out of the funds appropriated to it for that purpose, to each sheltered workshop a sum equal to ninety dollars for each standard workweek (Monday through Friday) of up to and including thirty hours worked during the preceding calendar month. Eighteen dollars shall be paid for each six-hour or longer day worked by a handicapped employee on Saturdays or Sundays. For each handicapped worker employed by a sheltered workshop for less than a thirty-hour week or a six-hour day on Saturdays or Sundays, the workshop shall receive a percentage of the corresponding amount normally paid based on the percentage of time worked by the handicapped employee.

(2) Beginning July 1, 2010, and thereafter, the department of elementary and secondary education shall pay monthly, out of the funds appropriated to it for that purpose, to each sheltered workshop a sum equal to ninety-five dollars for each standard workweek (Monday through Friday) of up to and including thirty hours worked during the preceding calendar month. Nineteen dollars shall be paid for each six-hour or longer day worked by a handicapped employee on Saturdays or Sundays. For each handicapped worker employed by a sheltered workshop for less than a thirty-hour week or a six-hour day on Saturdays or Sundays, the workshop shall receive a percentage of the corresponding amount normally paid based on the percentage of time worked by the handicapped employee.

2. The department shall accept, as prima facie proof of payment due to a sheltered workshop, information as designated by the department, either in paper or electronic format. A statement signed by the president, secretary, and manager of the sheltered workshop, setting forth the dates worked and the number of hours worked each day by each handicapped person employed by that sheltered workshop during the preceding calendar month, together with any other information required by the rules or regulations of the department, shall be maintained at the workshop location.

3. There is hereby created in the state treasury the "Sheltered Workshop Per Diem Revolving Fund" which shall be administered by the commissioner of the department of elementary and secondary education. All moneys appropriated pursuant to subsection 1 of this section shall be deposited in the fund and expended as described in subsection 1 of this section.

4. The balance of the sheltered workshop per diem revolving fund shall not exceed five hundred thousand dollars at the end of each fiscal year and shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund. Any unexpended balance in the sheltered workshop per diem revolving fund at the end of each fiscal year exceeding five hundred thousand dollars shall be deposited in the general revenue fund.

(L. 1965 p. 309 § 4, A.L. 1972 S.B. 463, A.L. 1973 H.B. 796, A.L. 1975 S.B. 269, A.L. 1979 S.B. 4, A.L. 1987 H.B. 25 & 120 merged with S.B. 145, A.L. 1993 H.B. 639, A.L. 1994 S.B. 601, A.L. 1997 S.B. 264, A.L. 1998 S.B. 781, A.L. 2001 S.B. 321, A.L. 2007 H.B. 352, A.L. 2010 H.B. 1965)



Section 178.940 Department designated to accept and disburse federal funds.

Department designated to accept and disburse federal funds.

178.940. The department shall be the official agency of this state for the acceptance and disbursement of funds of the United States government made available to the states for rehabilitation or employment related services to handicapped persons as defined in section 178.900.

(L. 1965 p. 309 § 5)



Section 178.950 Board of education to appoint necessary staff.

Board of education to appoint necessary staff.

178.950. In order to implement and effectuate the provisions of sections 178.900 to 178.970, the state board of education shall appoint a section head and such other personnel, including administrative, professional and technical persons, within the department as may be required to implement and supervise the program, including assisting shops with operative problems and other activities contemplated by sections 178.900 to 178.970.

(L. 1965 p. 309 § 6, A.L. 1971 S.B. 463)



Section 178.960 Judicial review.

Judicial review.

178.960. Any order, rule or regulation of the department is subject to review under the provisions of chapter 536.

(L. 1965 p. 309 § 7)



Section 178.1100 Definitions--fund created, use of moneys--review by coordinating board--rulemaking authority.

Definitions--fund created, use of moneys--review by coordinating board--rulemaking authority.

178.1100. 1. As used in this section, except in those instances where the context states otherwise, the following words and phrases shall mean:

(1) "Innovation education campus" or "innovation campus", an educational partnership consisting of at least one of each of the following entities:

(a) A local Missouri high school or K-12 school district;

(b) A Missouri four-year public or private higher education institution;

(c) A Missouri-based business or businesses; and

(d) A Missouri two-year public higher education institution or State Technical College of Missouri*;

(2) "Innovation education campus fund" or "fund", the fund to be administered by the commissioner of higher education and in the custody of the state treasurer created under this section to fund the instruction of an innovation campus.

2. There is hereby created in the state treasury the "Innovation Education Campus Fund". The commissioner of higher education shall administer the fund. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

3. The general assembly may appropriate moneys to the fund that shall be used to fund the program of instruction at any innovation education campus.

4. Participating institutions, as provided in this section, may receive moneys from the fund when the following criteria are satisfied:

(1) The innovation education campus demonstrates it is actively working to lower the cost for students to complete a college degree;

(2) The program at the innovation education campus decreases the general amount of time required for a student to earn a college degree;

(3) The innovation education campus provides applied and project-based learning experiences for students and leverages curriculum developed in consultation with partner Missouri business and industry representatives;

(4) Students graduate from the innovation education campus with direct access to internship, apprentice, part-time or full-time career opportunities with Missouri-based businesses that are in partnership with the innovation education campus; and

(5) The innovation education campus engages and partners with industry stakeholders in ongoing program development and program outcomes review.

5. The existing Missouri innovation campus, consisting of the University of Central Missouri, a school district with a student enrollment between seventeen thousand and nineteen thousand students that is located in any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, a community college located in any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, and private enterprises, has satisfied these criteria and is eligible for funding under this section.

6. The coordinating board for higher education shall conduct a review every five years of any innovation education campus to verify ongoing compliance with the requirements of subsection 4 of this section, including the Missouri innovation campus identified in subsection 5 of this section. As part of its review, the coordinating board shall consult with and take input from each entity that is a partner to an innovation education campus. Business and industry involved in an innovation education campus, either financially or through in-kind support, may provide feedback regarding the curriculum, courses, and investment quality of the innovation education campus to the coordinating board.

7. Any innovation education campus shall annually verify to the coordinating board for higher education that it has satisfied the criteria established in subsection 4 of this section. Upon verification that the criteria are satisfied, moneys from the fund shall be disbursed.

8. If the general assembly appropriates moneys to the fund, the allocation of moneys between entities partnered in an innovation education campus for purposes of operating the innovation education campus shall be determined through the appropriations process. Moneys appropriated to the fund shall not be considered part of the annual appropriation to any institution of higher education or any school district. If an innovation education campus, or any entity that has partnered to create and operate an innovation education campus, receives private funds, such private funds shall not be placed in the fund created in this section.

9. The coordinating board for higher education shall promulgate rules and regulations to implement the provisions of this section. Nothing in this section is intended to conflict with or supercede rules or regulations promulgated by the coordinating board for higher education. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 381)

*"Linn State Technical College" appears in original rolls. The name of the college was changed by H.B. 673, 2013, effective 7-01-14.






Chapter 180 Supreme Court Library

Section 180.030 Term of office of librarian and assistant.

Term of office of librarian and assistant.

180.030. The librarian and assistant librarian shall hold their offices during the pleasure of the supreme court, and the said court shall exercise a general care and superintendence over the library.

(RSMo 1939 § 14728, A.L. 1945 p. 1129 § 14722)

Prior revisions: 1929 § 13429; 1919 § 7172; 1909 § 8168



Section 180.040 Duty of librarian--secretary of state to deliver certain books and reports.

Duty of librarian--secretary of state to deliver certain books and reports.

180.040. The librarian shall have the custody, charge and safekeeping of all maps, charts and other things of every kind whatsoever, property belonging to the library, and shall take special care that none of them be lost or injured; and he shall cause the seal of the supreme court to be stamped on the outside of each volume. The secretary of state shall deliver to the librarian, as soon as received by him, one copy of the following books, viz.: The acts of each session of congress, acts of the several states and territories, the journals of the general assembly of this state, the journals of the general assemblies of the several states and territories, also one copy of the journals of each house of congress, and of all books, reports, state papers and documents ordered by congress or either house thereof to be distributed among the states, also, five copies of the acts of the general assembly of this state, which the librarian shall cause to be bound, if the same be not already done, and placed in the library.

(RSMo 1939 § 14714, A.L. 1945 p. 1129)

Prior revisions: 1929 § 13414; 1919 § 7157; 1909 § 8153

CROSS REFERENCE:

Revised statutes and session laws, delivery to supreme court library, 2.050, 3.130



Section 180.050 Books to be replaced.

Books to be replaced.

180.050. Whenever any volumes in the supreme court library of the supreme court reports or of the court of appeals of this state, or of the revised statutes or session acts thereof, have become worn and defaced or unfit for use, the secretary of state, on the requisition of the supreme court librarian, shall exchange the volumes for others from the surplus volumes of the books in his possession.

(RSMo 1939 § 14729, A.L. 1945 p. 1129 § 14723, A.L. 1973 S.B. 263)

Prior revisions: 1929 § 13430; 1919 § 7173; 1909 § 8169



Section 180.060 Librarian to care for miscellaneous books, maps and charts.

Librarian to care for miscellaneous books, maps and charts.

180.060. The librarian shall cause all books, maps and charts now owned by the state, and such as may be hereafter acquired, to be appropriately arranged and kept in the rooms which are set apart for that purpose on the second floor of the supreme court building. He shall have the sole and entire control of said rooms, keep the keys of the same, and provide for the safekeeping of the books.

(RSMo 1939 § 14715, A.L. 1945 p. 1129)

Prior revisions: 1929 § 13415; 1919 § 7158; 1909 § 8154



Section 180.070 Librarian may procure books.

Librarian may procure books.

180.070. When there shall be a want of continuity in any of the series of acts, journals or other books required to be placed in the library, it shall be the duty of the librarian to open a correspondence with the proper person, in order to obtain those which are wanting, and if they cannot otherwise be procured, he shall purchase the same and place them in the library.

(RSMo 1939 § 14716, A.L. 1945 p. 1129)

Prior revisions: 1929 § 13416; 1919 § 7159; 1909 § 8155



Section 180.080 Librarian may purchase, sell and exchange law books and reports.

Librarian may purchase, sell and exchange law books and reports.

180.080. The librarian shall, under the direction of the judges of the supreme court, purchase such books as they may require, and place the same in the law library; and under the direction of such judges, he may sell or exchange any surplus or duplicate law books or reports.

(RSMo 1939 § 14718, A.L. 1945 p. 1129 § 14717)

Prior revisions: 1929 § 13418; 1919 § 7161; 1909 § 8157



Section 180.090 Necessary expenses allowed.

Necessary expenses allowed.

180.090. All necessary expenses of stationery, lights, postage, fuel and keeping the library clean and in order, shall be allowed the librarian, and paid out of the general contingent fund.

(RSMo 1939 § 14722, A.L. 1945 p. 1129 §14720)

Prior revisions: 1929 § 13422; 1919 § 7165; 1909 § 8161



Section 180.100 Commissioner of administration to certify accounts.

Commissioner of administration to certify accounts.

180.100. The commissioner of administration shall certify the accounts of the librarian and assistant librarian and warrants shall be drawn on the treasury for the payment of the same.

(RSMo 1939 § 14720, A.L. 1945 p. 1129 § 14719)

Prior revisions: 1929 § 13420; 1919 § 7163; 1909 § 8159



Section 180.110 Who may take books from library.

Who may take books from library.

180.110. The library shall be open to the public and operated under the rules, orders and supervision of the supreme court of Missouri; but no book shall be taken from the library except by the state officers, members of the general assembly or the judges of the supreme court, or an attorney of the supreme court on an order of a judge of the supreme court; and no book shall be taken from the library in any case without it shall have been first charged to the person obtaining it, who shall also give his written receipt for the same.

(RSMo 1939 § 14723, A.L. 1945 p. 1129 § 14721)

Prior revisions: 1929 § 13423; 1919 § 7166; 1909 § 8162



Section 180.120 Supreme court library to exchange publications with other states.

Supreme court library to exchange publications with other states.

180.120. The supreme court library is hereby made and constituted the medium for exchange of the official publications of the various departments, institutions and bureaus of the state government, to be exchanged with the other states of the union for their official state publications, and the officials of this state in charge of said departments, institutions and bureaus, shall cause to be delivered to the supreme court library such number of copies of all their publications as is necessary to make such exchange, and for the use of the supreme court library.

(RSMo 1939 § 14730, A.L. 1945 p. 1129 § 14724)

Prior revisions: 1929 § 13431; 1919 § 7174; 1909 § 8170



Section 180.130 Fees for certain services--expenditures of fee revenues.

Fees for certain services--expenditures of fee revenues.

180.130. The librarian may collect a reasonable fee for reproducing legal material. The librarian may make expenditures from these fees in order to secure legal material from other sources. A single expenditure from these fees shall not exceed twenty dollars. The aggregate of all expenditures from these fees during any fiscal year shall not exceed two hundred fifty dollars. Accurate records of all receipts and expenditures shall be maintained at all times. The balance of the fees shall be paid into the state treasury at least monthly.

(L. 1982 S.B. 497)






Chapter 181 State Library

Section 181.021 Secretary of state to manage state library and Wolfner library--functions--report--receipt of property.

Secretary of state to manage state library and Wolfner library--functions--report--receipt of property.

181.021. The Missouri state library shall be under the control of the secretary of state and operated under rules and regulations promulgated by the secretary of state. The secretary of state shall:

(1) Direct the survey of services given by libraries which may be established or assisted under any law for state grants-in-aid to libraries;

(2) Further the coordination of library services furnished by the state with those of local libraries and other educational agencies;

(3) Publish an annual report showing conditions and progress of public library service in Missouri;

(4) Furnish information and counsel as to the best means of establishing and maintaining libraries, the selection of materials, cataloging, and other details of library management; provide assistance in organizing libraries or improving service given by them and assist library services in state institutions;

(5) Receive and administer grants from the United States under any act of Congress for public libraries, or other types of library service, and make rules and regulations in connection with such grants as may be necessary or required in the administration thereof;

(6) Receive gifts of money, books or other property which may be used or held in trust for the purposes given;

(7) Administer state grants-in-aid and encourage local support for the betterment of local library service and generally promote an effective statewide public library system;

(8) Procure and disseminate information by any means necessary within the state among individuals, communities, libraries, schools, charitable and state institutions, state departments and other organizations;

(9) Administer the Wolfner Library for the blind and physically handicapped and ensure library services to the eligible blind and physically handicapped residents of this state;

(10) Appoint members to the secretary of state's council on library development, as set forth in section 181.022.

(L. 1955 p. 562 § 4, A.L. 1991 S.B. 197, A.L. 1995 S.B. 14, A.L. 2004 H.B. 1347)



Section 181.022 Secretary of state to create council on library development--purpose--terms--members.

Secretary of state to create council on library development--purpose--terms--members.

181.022. 1. The secretary of state shall create the "Secretary's Council on Library Development" to advise the secretary of state and the state library on matters that relate to the state's libraries and library service to Missouri citizens, to recommend to the secretary of state and the state library policies and programs relating to libraries in the state, and to communicate the value of libraries.

2. Members of the secretary's council on library development shall serve three-year terms, to be served on a rotating basis as shall be established by the secretary of state.

3. The members of the secretary's council on library development shall be appointed by the secretary of state, to include members of the house of representatives, members of the senate, representatives of the public and of libraries, trustees of Missouri libraries, and users of the state libraries.

(L. 2004 H.B. 1347)



Section 181.025 Deposit of federal funds in general revenue fund--how disbursed.

Deposit of federal funds in general revenue fund--how disbursed.

181.025. All moneys received by the state from the United States under any act of Congress for public library service purposes shall be deposited in the state treasury to the credit of the general revenue fund. Moneys for public library service purposes shall be disbursed in accordance with requisitions of the state library.

(L. 1957 p. 428, A.L. 1991 S.B. 197)

Effective 7-1-93



Section 181.033 Bookmobile service authorized.

Bookmobile service authorized.

181.033. The state library may provide bookmobile service either from headquarters in Jefferson City or from area libraries or county, regional or city libraries or other types of extension service.

(L. 1955 p. 562 § 6)



Section 181.040 Headquarters.

Headquarters.

181.040. The headquarters of the state library shall be in Jefferson City in adequate and suitable quarters provided by the office of administration.

(RSMo 1939 § 14736, A.L. 1945 p. 1132 § 14735, A.L. 1991 S.B. 197)

Prior revisions: 1929 § 13437; 1919 § 7180; 1909 § 8176

Effective 7-1-93



Section 181.043 State librarian, appointment, duties, qualifications.

State librarian, appointment, duties, qualifications.

181.043. The secretary of state shall appoint a state librarian who shall administer the affairs of the Missouri state library under the rules and regulations of the secretary of state and who shall serve at the pleasure of the secretary of state. The state librarian shall be a graduate of an accredited college or university, and be graduated from an accredited library school, and shall have library experience. The state librarian shall appoint the personnel in connection with the various activities of the state library, subject to the approval of the secretary of state. The provisions for appeals provided in section 36.390 for dismissals of regular merit employees shall apply to the employees of the state library, that all staffs presently employed must be transferred as regular state employees.

(L. 1955 p. 562 § 5, A.L. 1991 S.B. 197)

Effective 7-1-93



Section 181.047 Expenses of librarian and employees, how paid.

Expenses of librarian and employees, how paid.

181.047. All expenses of the state librarian and the other personnel of the state library shall be certified and paid in the same manner as expenses and personnel are paid in state departments or divisions.

(L. 1955 p. 562 § 6)



Section 181.060 State aid for public libraries--appropriation, distribution, allocation, procedure--requirements.

State aid for public libraries--appropriation, distribution, allocation, procedure--requirements.

181.060. 1. The general assembly may appropriate moneys for state aid to public libraries, which moneys shall be administered by the state librarian, and distributed as specified in rules and regulations promulgated by the Missouri state library, and approved by the secretary of state.

2. At least fifty percent of the moneys appropriated for state aid to public libraries shall be apportioned to all public libraries established and maintained under the provisions of the library laws or other laws of the state relating to libraries. The allocation of the moneys shall be based on an equal per capita rate for the population of each city, village, town, township, urban public library district, county or consolidated library district in which any library is or may be established, in proportion to the population according to the latest federal census of the cities, villages, towns, townships, school districts, county or regional library districts maintaining public libraries primarily supported by public funds which are designed to serve the general public. No grant shall be made to any public library which is tax supported if the rate of tax levied or the appropriation for the library should be decreased below the rate in force on December 31, 1946, or on the date of its establishment. Grants shall be made to any public library if a public library tax of at least ten cents per one hundred dollars assessed valuation has been voted in accordance with sections 182.010 to 182.460 or as authorized in section 137.030 and is duly assessed and levied for the year preceding that in which the grant is made, or if the appropriation for the public library in any city of first class yields one dollar or more per capita for the previous year according to the population of the latest federal census or if the amount provided by the city for the public library, in any other city in which the library is not supported by a library tax, is at least equal to the amount of revenue which would be realized by a tax of ten cents per one hundred dollars assessed valuation if the library had been tax supported. Except that, no grant under this section shall be affected because of a reduction in the rate of levy which is required by the provisions of section 137.073 or because of a voluntary reduction in the levy following the enactment of a district sales tax under section 182.802, if the proceeds from the sales tax equal or exceed the reduction in revenue from the levy.

3. The librarian of the library together with the treasurer of the library or the treasurer of the city if there is no library treasurer shall certify to the state librarian the annual tax income and rate of tax or the appropriation for the library on the date of the enactment of this law, and of the current year, and each year thereafter, and the state librarian shall certify to the commissioner of administration the amount to be paid to each library.

4. The balance of the moneys shall be administered and supervised by the state librarian who may provide grants to public libraries for:

(1) Establishment, on a population basis to newly established city, county city/county or consolidated libraries;

(2) Equalization to city/county, urban public, county or consolidated libraries;

(3) Reciprocal borrowing;

(4) Technological development;

(5) Interlibrary cooperation;

(6) Literacy programs; and

(7) Other library projects or programs that may be determined by the local library, library advisory committee and the state library staff that would improve access to library services by the residents of this state. Newly established libraries shall certify through the legally established board or the governing body of the city supporting the library and the librarian of the library to the state librarian the fact of establishment, the rate of tax, the assessed valuation of the library district and the annual tax yield of the library. The state librarian shall then certify to the commissioner of administration the amount of establishment grant to be paid to the libraries and warrants shall be issued for the amount allocated and approved. The sum appropriated for state aid to public libraries shall be separate and apart from any and all appropriations made to the state library.

(L. 1945 p. 1132 § 14736a, A.L. 1955 p. 562 § 7, A.L. 1959 S.B. 159, A.L. 1981 S.B. 232, A.L. 1987 H.B. 179 & 307, A.L. 1991 S.B. 197, A.L. 2011 H.B. 161)



Section 181.065 State aid to libraries for services for blind and physically handicapped--state librarian to administer services.

State aid to libraries for services for blind and physically handicapped--state librarian to administer services.

181.065. 1. The general assembly may appropriate moneys to any library which is designated by the National Library Service for the Blind and Physically Handicapped, Library of Congress, with the concurrence of the state librarian, as a regional or subregional library to furnish library service to eligible blind and physically handicapped citizens as defined in Public Law 89-522 (1966).

2. The state librarian shall administer the library service for the blind and physically handicapped, and request an annual operating budget for regional or subregional libraries providing services to the blind and physically handicapped as defined in Public Law 89-522 (1966), and shall monitor services and activities from any library in Missouri which may be designated by the National Library Service for the Blind and Physically Handicapped, Library of Congress, with the concurrence of the state librarian, as a subregional library for the blind and physically handicapped.

(L. 1963 p. 356 §§ 1, 2, 3, A.L. 1972 S.B. 590, A.L. 1974 S.B. 541, A.L. 1991 S.B. 197)

Effective 7-1-93



Section 181.100 Distribution of reports, definitions, requirements, charges, when.

Distribution of reports, definitions, requirements, charges, when.

181.100. 1. As used in sections 181.100 to 181.130 the following terms shall mean, unless the context requires otherwise:

(1) "Agency", each department, office, commission, board, or other administrative office or unit of state government;

(2) "Electronic repository", a collection of electronic publications kept in a secure environment with adequate backup to protect the collection;

(3) "Format", any media used in the publication of state information including electronic, print, audio, visual, and microform;

(4) "Participating libraries", a library selected by the secretary of state to assist the public in locating and using state publications in any format; and designated to house and make available to the public publications which agencies have produced in print;

(5) "Publications", the information published by agencies intended for distribution to the legislature, agencies, political subdivisions, nonprofit organizations or broad distribution to the public, including publications issued electronically or in other formats;

(6) "State publications access program", a program to provide access to state publications for all citizens of Missouri through a secure repository of electronic publications available to the public through electronic networks and print collections located in libraries throughout Missouri.

2. Other provisions of law to the contrary notwithstanding, all state agencies required to issue and distribute multiple-produced annual, biannual, or periodic reports shall distribute such reports without charge only to those persons and offices listed in subsection 4 of this section. For the purposes of sections 181.100 to 181.130, the word "report" means a state publication which is either a printed statement by a state agency, issued at specific intervals, which describes its operations and progress, and possibly contains a statement of its future plans; or a formal, written account of an investigation given by a person or group delegated to make the investigation. Such reports shall not be distributed to any other person, including members of the general assembly, state officeholders, other state agencies, divisions or departments, or to members of the public, except upon request.

3. No report described in subsection 2 of this section shall be distributed free of charge to any person or office, except as provided in subsection 4 of this section. Each recipient of any such report shall pay the cost of printing and postage, which cost shall be determined by the issuing agency prior to distribution of the document.

4. Each agency of state government which distributes annual, biannual, or periodic reports printed in paper shall provide such copies of each such document free of charge to the state library as the state library shall specify, along with a statement of the cost and address where additional copies of such report may be requested. Two copies of all reports shall be provided to the legislative library, one copy to the chief clerk of the house of representatives, one copy to the secretary of the senate, one copy to the supreme court library and one copy to the governor.

(L. 1976 H.B. 1021 § 2, A.L. 1983 H.B. 96, et al., A.L. 2004 H.B. 1347)



Section 181.110 Agencies to aid in publication of state publications--secretary of state to provide electronic repository, responsibilities--state library to assist with electronic repository, responsibilities--participating libraries--rulemaking authority.

Agencies to aid in publication of state publications--secretary of state to provide electronic repository, responsibilities--state library to assist with electronic repository, responsibilities--participating libraries--rulemaking authority.

181.110. 1. For the purpose of providing the services described in this section, each agency shall have the following responsibilities and powers:

(1) To submit to the state library electronically each publication created by the agency in a manner consistent with the state's enterprise architecture;

(2) To determine the format used to publish;

(3) For those publications which the agency determines shall be printed and published in paper, to supply the number of copies for participating libraries as determined by the secretary of state;

(4) To assign a designee as a contact for the state publications access program and forward this information to the secretary of state annually.

2. For the purpose of providing the services described in this section, the secretary of state shall have the following responsibilities:

(1) The secretary, through the state library, shall provide a secure electronic repository of state publications. Access to the state publications in the repository shall be provided through multiple methods of access, including the statewide online library catalog and a publicly accessible electronic network;

(2) The secretary shall create, in administrative rule, the criteria for selection of participating libraries and the responsibilities incumbent upon those libraries in serving the citizens of Missouri;

(3) The secretary shall set by administrative rule the electronic formats acceptable for submission of publications to the electronic repository;

(4) The secretary may issue and promulgate rules to enforce, implement and effectuate the powers and duties established in sections 181.100 to 181.130.

3. For the purpose of providing the services described in this section, the state library shall have the following responsibilities, all to be performed in a manner consistent with e-government:

(1) The state library shall administer the electronic repository of state publications for access by the citizens of Missouri, and receive and distribute publications in other formats, which will be housed and made available to the public by the participating libraries;

(2) The state library shall ensure the organization and classification of state publications regardless of formats and the distribution of materials in additional formats to participating libraries;

(3) The state library shall publish regularly a list of all publications of the agencies, regardless of format.

4. For the purpose of providing the services described in this section, the participating libraries shall have the following responsibilities:

(1) To ensure citizens who come to the library will be able to access publications electronically;

(2) To maintain paper copies of those state publications that agencies publish in paper that are designated by the secretary of state to be included in the Missouri state publications access program;

(3) To maintain a collection of older state publications published by the agencies in paper and designated by the secretary of state to be included in the Missouri state publications access program;

(4) To provide training for staff of other libraries to assist the public in the use of state publications;

(5) To assist agencies in the distribution of paper copies of state publications to the public.

5. All responsibilities and powers set out in this section shall be carried out consistent with the provisions of section 191.863.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this chapter shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 1976 H.B. 1021 § 3, A.L. 1983 H.B. 96, et al., A.L. 1991 S.B. 197, A.L. 2004 H.B. 1347)



Section 181.130 Library agreements permitted, when.

Library agreements permitted, when.

181.130. The state library may enter into agreements with participating libraries which meet standards for eligibility to be established by the state library.

(L. 1976 H.B. 1021 § 5, A.L. 2004 H.B. 1347)



Section 181.150 Trust fund created, administration.

Trust fund created, administration.

181.150. 1. There is hereby established in the state treasury a fund to be known as the "Wolfner Library Trust Fund". The fund shall consist of all moneys received from federal grants, contracts, gifts, bequests or other funds contributed to the Wolfner library for the blind and physically handicapped pursuant to subdivision (6) of section 181.021.

2. The state treasurer shall invest moneys in the Wolfner library trust fund in the same manner as surplus state funds are invested pursuant to section 30.260. All interest which results from the investment of moneys in the Wolfner library trust fund shall be credited to the fund.

3. Notwithstanding the provisions of section 33.080 to the contrary, any unexpended balance including interest accrued in the Wolfner library trust fund shall not be transferred to the general revenue fund of the state treasury at the end of the biennium.

4. The Wolfner library trust fund shall, upon appropriation, be used for the purposes established pursuant to subdivision (9) of section 181.021.

(L. 1997 H.B. 438 merged with S.B. 242)

CROSS REFERENCE:

Transfer of trust fund to Missouri investment trust, reconveyance to state treasurer, when, 30.954






Chapter 182 County and City Libraries--Libraries Generally

Section 182.010 County library districts--petition--tax levy--notice--elections--election to increase levy.

County library districts--petition--tax levy--notice--elections--election to increase levy.

182.010. 1. Whenever voters equal to five percent of the total vote cast for governor at the last election in any county, outside of the territory of all cities and towns in the county which at the time of election as hereinafter provided maintain and control free public and tax supported libraries pursuant to other provisions of this chapter, except as provided in section 182.030, shall petition the county governing body in writing, asking that a county library district of the county, outside of the territory of all the aforesaid cities and towns, be established and be known as "..... County library district", and asking that an annual tax be levied for the purpose herein specified, and specifying in their petition a rate of taxation, then the county governing body, if it finds the petition was signed by the requisite number of voters and verified in accordance with the provisions of section 126.040, pertaining to initiative petitions, shall enter of record a brief recital of the petition, including a description of the proposed county library district, and of its finding; and shall order that the questions of the petition be submitted to the voters of the proposed county library district. The order of the county governing body and the notice shall specify the name of the county and the rate of taxation mentioned in the petition.

2. The question shall be submitted in substantially the following form:

Shall there be established a ..... County library district?

Shall there be a tax of ............... (insert amount) on each one hundred dollars assessed valuation for a county library?

3. In case the boundary limits of any city or town hereinabove mentioned are not the same as the boundary limits of the school district of the city or town, and the school district embraces territory outside the boundary limits of the city or town and within the boundary limits of the proposed county library district, then all voters, otherwise qualified and residing in the school district, but outside the limits of the city or town and within the limits of the proposed county library district, shall be eligible to vote on the proposition, and may cast a vote thereon at the designated polling place within the county. The ballots shall be certified to county governing body as provided in section 179.020.

4. In case the proposed tax is sought as an increased tax for the maintenance of a library already established hereunder, over a lesser tax rate theretofore voted and adopted, then such fact shall be recited in the petition and the notice of the submission of the question.

5. The question shall be submitted in substantially the following form:

Shall there be a tax increase of ............... (insert amount) over the present ........ tax for the county library?

6. If a majority of all the votes cast on the question are for the tax as submitted, the tax specified in the notice shall be levied and collected in the same manner as other county library taxes as provided in section 182.020, and shall be known as and become a part of the "County Library Fund" to be administered as provided in section 182.020.

(RSMo 1939 § 14767, A.L. 1955 p. 547, A.L. 1969 p. 78, A.L. 1974 H.B. 1643, A.L. 1978 H.B. 971, A.L. 1985 S.B. 152)

Prior revision: 1929 § 13463

Effective 12-31-85



Section 182.015 County commission may establish library district without vote, when--tax levy, submitted how--dissolution of library district--change of boundaries, procedure.

County commission may establish library district without vote, when--tax levy, submitted how--dissolution of library district--change of boundaries, procedure.

182.015. 1. In addition to the provisions of section 182.010, the county commission of any county of the state may establish by its order a county library district without a petition or submission to the voters as provided in section 182.010, provided such district conforms otherwise to the provisions of that section and does not include any part of a regional library system established pursuant to other provisions of this chapter. In the event a district is so established, the county commission shall propose an annual rate of taxation within the limitations prescribed by section 182.010, which proposal shall be submitted to a vote of the people in the same manner as though the district were formed under the provisions of that section.

2. Where the county library district of any county is not operating a library within such county, the county commission may divide the county library district into subdistricts. In the event the subdistricts are established, the county commission shall propose an annual rate of taxation, which proposal shall be submitted to a vote of the people residing in the subdistrict in the same manner as provided for in section 182.010. If a majority of the votes cast on the question are for the tax as submitted, the tax shall be levied and collected on property within the subdistrict in the same manner as other county library taxes are levied and collected pursuant to section 182.020. Such funds shall be used to provide library services in the subdistrict of the county library district.

3. Where a tax has not been approved by the voters within a five-year period from the establishment of a library district, such library district shall be dissolved.

4. (1) The boundaries of any subdistrict established under this section in any county may be expanded as provided in this subsection. Whenever not less than ten percent of registered voters residing in an area in such county adjacent to an existing subdistrict desire to be annexed into the subdistrict, such registered voters shall file a petition with the governing body of the county requesting, subject to the official approval of the existing county library board, the expansion of the subdistrict. The petition shall contain the following information:

(a) The name and residence of each petitioner; and

(b) A specific description of the proposed subdistrict boundaries, including a map illustrating the boundaries.

(2) Upon the filing of a petition under this subsection, subject to the official approval of the existing county library board, the governing body of the county may, by resolution, approve the expansion of the subdistrict. Any resolution to expand such subdistrict adopted by the governing body of the county shall contain the following information:

(a) A description of the proposed boundaries of the subdistrict;

(b) The time and place of a hearing to be held to consider expansion of the subdistrict; and

(c) The rate of tax to be imposed in the area of expansion and voted on within the proposed subdistrict, if any.

Following the hearing required in this subsection, if the existing library board approves the expansion, and if the governing body of the county determines that expansion is in the best interest of the current subdistrict, then the governing body may, by order or ordinance, provide for the expansion of the subdistrict and for any imposition of the existing subdistrict tax rate within the area of expansion. The order or ordinance shall not become effective unless the governing body of the county submits to the voters residing within the proposed subdistrict, at a state general, primary, or special election, a proposal to authorize the governing body of the county to expand the boundaries of the subdistrict and, if necessary, to impose the existing subdistrict tax rate within the area of expansion. If a majority of the votes cast on the question by the qualified voters voting thereon and residing in the existing subdistrict and a majority of the votes cast on the question by the qualified voters voting thereon and residing in the area proposed to be annexed into the subdistrict are in favor of the question, then the expansion of the subdistrict and the imposition of the tax within the area of expansion shall become effective on the first day of the second calendar quarter immediately following the vote. If a majority of the votes cast on the question by the qualified voters voting thereon in either the existing subdistrict or in the area proposed to be annexed into the subdistrict are opposed to the question, then the expansion of the subdistrict and the imposition of the tax shall not become effective unless and until the question is resubmitted under this subsection to the qualified voters and such question is approved by the required majorities of the qualified voters voting on the question under this subsection.

(3) The governing body of any county that has expanded subdistrict boundaries or imposed a tax increase authorized in this subsection may submit the question of repeal of the expansion of boundaries and the accompanying imposition of the tax in the area of expansion to the voters of the subdistrict on any date available for elections for the county.

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the expansion of boundaries and the imposition of the tax as authorized in this subsection shall remain effective until the question is resubmitted under this subsection to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

(4) Whenever the governing body of any county that has expanded subdistrict boundaries or imposed a tax as authorized in this subsection receives a petition, signed by ten percent of the registered voters of the library subdistrict, calling for an election to repeal the expansion of boundaries and the accompanying imposition of the tax in the area of expansion under this subsection, the governing body shall submit to the voters of the subdistrict a proposal to repeal the expansion and the accompanying imposition of the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the expansion of boundaries and the imposition of the tax as authorized in this subsection shall remain effective until the question is resubmitted under this subsection to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

(L. 1972 S.B. 583, A.L. 1987 H.B. 179 & 307, A.L. 1995 S.B. 14, A.L. 2007 S.B. 22)



Section 182.020 Levy and collection of tax--reconsideration of tax--increase in tax levy procedure, ballot form.

Levy and collection of tax--reconsideration of tax--increase in tax levy procedure, ballot form.

182.020. 1. If, from returns of the submission of the question, the majority of all the votes cast are in favor of establishing a county library district and for the tax for a free county library, the county governing body shall enter of record a brief recital of the returns and that there has been established "....... county library district", and thereafter such "....... county library district", shall be considered established; and the tax specified in the notice, subject to the provisions of this section, shall be levied and collected, from year to year.

2. At least once in every month the county collector in each county of the first and second classes, including such counties having a charter form of government, shall pay over to the treasurer of the county library district all moneys received and collected by him to which the district is entitled and take duplicate receipts from the treasurer, one of which he shall file with the secretary of the county library district and the other he shall file in his settlement with the county governing body. The county collector in the counties of the third and fourth classes shall pay over to the county treasurer at least once in every month all moneys received and collected by him which are due the county library district and shall take duplicate receipts therefor, one of which he shall file in his settlement with the county governing body. The county treasurer in such counties shall pay over to the treasurer of the county library district, at least once in every month, all moneys so received by him to which the district is entitled. Upon payment he shall take duplicate receipts from the treasurer of the county library district, one of which he shall file with the secretary of the county library district, and the other he shall file in his settlement with the county governing body.

3. The tax may be reconsidered whenever the voters of any county library district shall so determine by a majority vote on such questions after petition, order, and notice of the election and of the purpose thereof, first having been made, filed, and given, as in the case of establishing such county library district. At least five years must elapse after the county library district has been established and a tax therefor has been levied before a question to reconsider the tax may be submitted under this subsection.

4. Whenever the county library board of trustees finds it appropriate, it may order an election on the question of increasing the tax established pursuant to subsection 2 of section l82.0l0 or increased pursuant to subsection 5 of section l82.0l0. Notice of the election shall be published in the same manner as is notice of an election to establish a county library district under section l82.0l0. The notice and order shall each recite the amount of the proposed increase. The question shall be submitted in substantially the following form:

"Shall the ....... per hundred dollars assessed valuation tax for the county library be increased to ....... per hundred dollars assessed valuation?" If a majority of votes cast on the question are in favor of the increase, then the increased tax shall be levied and collected in the same manner as the tax was at its previous lower rate.

5. As used in sections 182.010 to 182.120, the words "county commission" or "county governing body" shall be construed to mean the proper commission or official in any county operating under a special charter.

(RSMo 1939 § 14767, A.L. 1955 p. 547, A.L. 1978 H.B. 971, A.L. 1984 S.B. 423, A.L. 1987 H.B. 179 & 307)

Prior revision: 1929 § 13463



Section 182.030 Voters of municipal district may vote on establishing or inclusion in county district when--effect.

Voters of municipal district may vote on establishing or inclusion in county district when--effect.

182.030. Whenever voters equal to five percent of the total vote cast for governor at the last election in an existing municipal library district within the geographical boundaries of a proposed or existing county library district shall petition in writing the county commission to be included in the proposed or existing county library district, subject to the official approval of the existing county library board, the voters of the municipal library district shall be permitted to vote on the question for establishing or joining the county library district, and on the proposition for a tax levy for establishing and maintaining a free county library. If the question carries by a majority vote, the municipal library district shall become a part of the county library district at the beginning of the next fiscal year and the property within the municipal library district shall be liable to taxes levied for free county library purposes. If a majority of voters in the existing municipal library district oppose the county library district, the existing municipal library district shall continue.

(RSMo 1939 § 14771, A.L. 1955 p. 547, A.L. 1978 H.B. 971)

Prior revision: 1929 § 13467



Section 182.040 City may become part of county library district--procedure--effect.

City may become part of county library district--procedure--effect.

182.040. After the establishment of a free county library district the legislative body of any incorporated city, town or village in the county which was excluded from the county library district because of the maintenance of a tax supported municipal library established and maintained pursuant to other provisions of this chapter, after approval of the proposed change by the trustees of the free county library district, may become a part of the free county library district by notifying the county commission that the municipality desires to become a part of the free county library district at the beginning of the next fiscal year; and thereafter the municipality shall be liable for taxes levied for free county library purposes at the same rate as is levied for the free county library district in the county.

(RSMo 1939 § 14772, A.L. 1955 p. 547, A.L. 1961 p. 403, A.L. 1974 H.B. 1643)

Prior revision: 1929 § 13468



Section 182.050 County library boards--appointment, qualification, removal, vacancies--nepotism forbidden.

County library boards--appointment, qualification, removal, vacancies--nepotism forbidden.

182.050. For the purpose of carrying into effect sections 182.010 to 182.120, in case a county library district is established and a free county library authorized as provided in section 182.010, within sixty days after the establishment of the county library district, there shall be created a county library board of trustees, of five members, who shall be residents of the library district, none of whom shall be elected county officials. The members shall be appointed by the county commission for terms of four years each, except that as to the members of the first board, two shall be appointed for one year, and one each shall be appointed for two years, three years, and four years, respectively, from the first day of July following their appointment; and annually thereafter before the first day of July the county commission shall appoint successors. Vacancies in the board occasioned by removals, resignations or otherwise shall be reported to the county commission and shall be filled in like manner as original appointments; except that if the vacancy is in an unexpired term, the appointment shall be made for only the unexpired portion of that term. No member of the board shall receive compensation as such. No person shall be employed by the board of library trustees or by the librarian who is related within the third degree by blood or by marriage to any trustee of the board.

(RSMo 1939 § 14768, A.L. 1955 p. 547, A.L. 1972 S.B. 581, A.L. 1986 H.B. 1372)

Prior revision: 1929 § 13464



Section 182.060 Board to organize--rules and regulations--county librarian, appointment.

Board to organize--rules and regulations--county librarian, appointment.

182.060. 1. The board of trustees, immediately after their appointment by the county governing body, shall meet and organize by the election of one of their number as president and one as treasurer and by the election of such other officers as they may deem necessary; shall make and adopt such bylaws, rules and regulations for their own guidance as may be expedient, not inconsistent with law, for the government of the library and in general shall carry out the spirit and intent of sections 182.010 to 182.120 in establishing and maintaining the free county library.

2. The board, in case such library district establishes its own free county library, shall appoint a qualified librarian who shall be the chief executive and administrative officer for the library district and shall serve at the pleasure of the board.

(RSMo 1939 § 14768, A.L. 1955 p. 547, A.L. 1984 S.B. 423)

Prior revision: 1929 § 13464



Section 182.070 General powers of district--seal.

General powers of district--seal.

182.070. The county library district, as a body corporate, by and through the county library board of trustees, may sue and be sued, complain and defend, and make and use a common seal, purchase or lease grounds, purchase, lease, occupy or erect an appropriate building for the use of the county library and branches thereof out of current funds if such funds are available above those necessary for normal operations or, as provided in section 182.105, and sell, convey, lease, exchange, transfer and otherwise dispose of all or any part of its real or personal property, or any interest therein, or other assets wherever situated for and on behalf of the county library and branches thereof, receive gifts of real and personal property for the use and benefit of the county library and branch libraries thereof, the same when accepted to be held and controlled by the board of trustees, according to the terms of the deed, gift, devise or bequest of such property.

(RSMo 1939 § 14769, A.L. 1955 p. 547, A.L. 1995 S.B. 14)

Prior revision: 1929 § 13465



Section 182.073 Treasurer of board, custodian of funds, duties.

Treasurer of board, custodian of funds, duties.

182.073. 1. The treasurer of the board of trustees of a county library district shall receive and be the custodian of all money belonging to the district from whatever source derived. All funds of the county library district derived from local taxation for the county library fund and received from the county collector shall be kept in the county library fund. All funds of the county library district derived from local taxation for the county library building fund and received from the county collector shall be kept in the county library building fund; all funds derived from state aid or federal grants, other than land, building and furnishing grants, shall be kept in the county library operating fund; and the board may establish any other funds that it deems necessary. The treasurer shall deposit all moneys belonging to the county library district in the depositaries that are selected by the board of trustees. The treasurer shall also be the custodian of all bonds or other securities belonging to the county library district.

2. County library district moneys shall be disbursed by the treasurer by appropriate instrument of payment only upon due authorization of the county library district board of trustees and duly certified for payment by the president. The certification shall specify the amount to be paid, to whom payment is to be made and the purpose for which payment is being made. The board by resolution may direct that the signature of the president or treasurer be a facsimile signature in the manner provided by sections 105.272 to 105.278.

3. No authorization or certification shall be made, and no instrument of payment issued, for the payment of any county library district indebtedness unless there is sufficient money in the treasury and the proper fund for the payment of the indebtedness and be in the proper form.

4. The treasurer of the board of trustees shall submit to the board of trustees, at each regularly scheduled meeting of the board, an accounting reflecting receipt and disbursement of funds belonging to the county library district.

(L. 1984 S.B. 423)



Section 182.075 Bond requirement for treasurer, librarian and other employees--cost--librarian's duties, accounts and reports.

Bond requirement for treasurer, librarian and other employees--cost--librarian's duties, accounts and reports.

182.075. 1. The treasurer, the librarian and other employees as designated by the board, before entering upon the discharge of their duties as such, shall enter into bond or bonds with a corporate surety to be approved by the board of trustees in such amount as may be fixed by the board, conditioned that they will render a faithful and just account of all money that comes into their hands, and otherwise perform the duties of their office according to law. The county library district shall pay the premium for the bond or bonds from its operating fund. A copy of such bond or bonds shall be filed with the treasurer of the board and the county clerk. In case of a breach of the conditions of the bond or bonds, the board or any taxpayer of the county library district may cause suit to be brought thereon. The suit shall be prosecuted in the name of the state of Missouri at the relation of and for use of the proper county library district.

2. The librarian, for and on behalf of the board, shall keep or cause to be kept financial records and accounts according to generally accepted accounting standards, and shall furnish to the board or any member thereof the financial records and accounts, or summaries thereof, that the board or any member thereof may request.

3. On or before the second Monday in March of each year, the librarian shall make a report to the board, stating the condition of the library and its services as of the thirty-first day of December of the preceding fiscal year. On or before the thirtieth day of April, the reports shall be submitted to the county governing body and to the Missouri state library by the board of trustees of the county library district.

(L. 1984 S.B. 423)



Section 182.080 Board may contract for library service--procedure.

Board may contract for library service--procedure.

182.080. The county library board of trustees may contract with the body having control of a public library for assistance in the operation of a free county library under such terms and conditions as may be stated in the contract, or it may contract with the body having control of a public or a school library or any other library to furnish library service to the people of the county library district, under such terms and conditions as may be stated in the contract. The body having control of any library district may contract with any such county library board of trustees to provide library service to the people of the library district under such terms and conditions as may be stated in the contract. The county library board of trustees may contract with any other county library district under the terms outlined in sections 70.210 to 70.320. In case a contract is made for services by any library, the contracting library boards of trustees shall advise and consult together with regard to the management and disbursement of funds, and other policies relating to the proper management of the library.

(RSMo 1939 § 14770, A.L. 1955 p. 547)

Prior revision: 1929 § 13466



Section 182.100 Tax for library building, election--duration, rate--building fund--revenues paid to district, when.

Tax for library building, election--duration, rate--building fund--revenues paid to district, when.

182.100. 1. Whenever, in any county library district which has decided or shall hereafter decide to establish and maintain a free county library under the provisions of sections 182.010 to 182.120, the county library board of trustees, by written resolution entered of record, deems it necessary that free county library buildings be erected in the county and voters equal to five percent of the total vote cast for governor at the last election of any county library district shall petition the county governing body in writing asking that an annual tax be levied at and as an increased rate of taxation for the library buildings and specify in their petition a rate of taxation annually, and not to be levied for more than ten years, on all taxable property in such county library district, then the county governing body, if it finds the petition was signed by the requisite number of voters, shall enter of record a brief recital of the petition, and of its finding, and shall order that the question of the petition be submitted to the voters of the county library district at an election. The order and the notice shall specify the rate of taxation mentioned in the petition.

2. The question shall be submitted in substantially the following form:

Shall there be a tax of ............... (insert amount) on each one hundred dollars assessed valuation for the erection of a free county library building?

3. If the majority of the voters of the county library district voting on the question vote in favor of the tax, the tax specified in the notice shall be levied and collected in like manner with other taxes of the county library district, and shall be known as the "County Library Building Fund", and shall be subject to the exclusive control of the county library board of trustees. At least once in every month the county collector in all counties of the first and second classes, including such counties having a charter form of government, shall pay over to the treasurer of the county library district all money received and collected by him for the fund and take duplicate receipts from the treasurer, one of which he shall file with the secretary of the county library district and the other he shall file in his settlement with the county governing body. The county collector in counties of the third and fourth classes shall pay over to the county treasurer, at least once in every month, all moneys received and collected by him for the county library building fund and shall take duplicate receipts therefor, one of which he shall file in his settlement with the county governing body. The county treasurer in such county shall pay over to the treasurer of the county library district, at least once in every month, all moneys so received by him for the fund; upon payment he shall take duplicate receipts from the treasurer of the county library district, one of which he shall file with the secretary of the district, and the other he shall file in the settlement with the county governing body. This fund shall be used for expenses incident to the erection and furnishing of the library building. The tax hereby provided for the erection of free county library buildings in such county shall be in addition to the tax levied for the establishment and maintenance of such county library.

(RSMo 1939 § 14773, A.L. 1955 p. 547 § 182.090, A.L. 1978 H.B. 971, A.L. 1984 S.B. 423, A.L. 1985 S.B. 152)

Prior revision: 1929 § 13469

Effective 12-31-85



Section 182.105 Issuance of bonds for building--limits--maturity--election--tax to pay.

Issuance of bonds for building--limits--maturity--election--tax to pay.

182.105. 1. The county library board in any county library district may provide for the purchase of ground and for the erection of public library buildings, and for the improvement of existing buildings, and may provide for the payment of the same by the issue of bonds or otherwise, subject to the conditions and limitations set forth in this section.

2. No bonds shall be issued in an amount in excess of five percent of the value of taxable, tangible property in the county library district, as shown by the last completed assessment for state and county purposes, nor shall such indebtedness be incurred unless it has been approved by the vote of the constitutionally required percentage of the voters of the county library district voting on the question at a municipal election.

3. Before incurring any indebtedness as authorized in this section, the county library board shall provide for the collection of an annual tax on all taxable, tangible property in the county library district sufficient to pay the interest and principal of the indebtedness as they shall fall due and to retire the same within twenty years from the date contracted.

4. If, upon the returns from the election, which shall be certified to the county commission, it appears that the question to incur or increase such indebtedness has been assented to by the constitutionally required percentage of the voters voting on the question, the county commission shall enter of record a brief recital of the returns and shall declare that the county library board may issue bonds of the county library district in a total amount not in excess of that authorized by the voters. The bonds shall be issued in denominations of not less than one hundred dollars, or some multiple thereof, payable in not more than twenty years from the date they bear, bearing interest from date at a rate not exceeding the rate per annum authorized by law. All bonds shall be signed by the chairman of the county library board, attested by the signature of the secretary, and each bond shall have impressed thereon the corporate seal of the county library district.

(L. 1955 p. 500 § 182.100, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621, A.L. 2006 S.B. 936)



Section 182.110 Librarians required to attend meetings--expenses.

Librarians required to attend meetings--expenses.

182.110. County librarians shall be required to attend state library meetings and district library institutes, the actual and necessary expenses incident thereto being a charge against the county library fund.

(RSMo 1939 § 14774, A.L. 1955 p. 547)

Prior revision: 1929 § 13470



Section 182.120 Services accessible to all residents of county.

Services accessible to all residents of county.

182.120. The services of a free county library may be direct loan of books and other library materials, through branches, stations, or mobile units; but in all cases service shall be available to all residents of the county library district.

(RSMo 1939 § 14775, A.L. 1955 p. 547)

Prior revision: 1929 § 13471



Section 182.130 Certain areas excluded from county library districts (first class charter counties).

Certain areas excluded from county library districts (first class charter counties).

182.130. If, in any county of the first class having a charter form of government, any property located within the geographical boundaries of a county library district is now, or hereafter, included within the geographical boundaries of an urban public library district supported at least in part by taxation, the property now, or hereafter, included within the geographical boundaries of the urban public library district shall be excluded from the county library district, and the excluded property shall only be subject to taxation for library purposes by the urban public library district and shall no longer be subject to taxation for county library district purposes.

(L. 1965 p. 312 § 4, A.L. 1975 H.B. 124, A.L. 1988 S.B. 681)



Section 182.140 Petition for library tax--rate--election--funds, management and disbursement--increase in rate, procedure--reconsideration.

Petition for library tax--rate--election--funds, management and disbursement--increase in rate, procedure--reconsideration.

182.140. 1. Whenever voters equal to five percent of the total vote cast for governor at the last election in any city petition the mayor, common council or other proper governing body in writing asking that an annual tax be levied for the establishment and maintenance of a free public library in the city, and specify in their petition a rate of taxation on all the taxable property in the city, the governing body shall direct that the question be submitted to the voters of the city at an election. The order of the governing body and the notice shall specify the name of the city and the rate of taxation mentioned in the petition.

2. The question shall be submitted in substantially the following form:

Shall there be a tax of ............... (insert amount) on each one hundred dollars assessed valuation for a public library?

3. If, from returns of the election, the majority of all the votes cast on the question are in favor of the tax, the governing body shall enter of record a brief recital of the returns and that there has been established a public library and thereafter the free public library shall be established, and shall be a body corporate, and known as such.

4. The tax specified in the notice, subject to the provisions of this section, shall be levied and collected, from year to year, in like manner with other general taxes of the city. The proceeds of the levy, together with all interest accruing on same, with library fines, collections, bequests and donations in money, shall be deposited in the city library fund. At least once in every month the proper city finance officer shall pay over to the treasurer of the library district all moneys received and collected for the city library fund, including interest on such moneys, and shall take duplicate receipts from the treasurer, one of which he shall file with the secretary of the library district and the other of which he shall file in his settlement with the city governing body.

5. In case the proposed tax is sought as an increased tax for the maintenance of a free public library already established over a lesser tax rate theretofore voted and adopted, then such fact shall be recited in the petition and the notice of the election or whenever the city library board of trustees finds it appropriate it may order an election on the question of increasing the tax established pursuant to this section. Notice of the election shall be published in the same manner as is notice of an election to establish a city library district under this section. The notice and order shall each recite the amount of the proposed increase.

6. The question shall be submitted in substantially the following form:

Shall there be a tax increase of ............... (insert amount) over the present ...... tax for the public library?

7. If a majority of all the votes cast on the question is for the tax submitted, the tax specified in the notice shall be levied and collected in like manner with other general taxes of the city, and shall be known as and become a part of the "City Library Fund" and be administered as provided in section 182.200.

8. The tax may be reconsidered whenever the voters of the city determine by a majority vote given at an election.

9. Notwithstanding any other provisions of this chapter to the contrary, any city may establish, operate and maintain a free public library in accordance with the provisions of this section if the city is located within the boundaries of a county library district that has been established, but has not levied and collected a library tax pursuant to section 182.020 within a year of when the county library district was first established.

10. The authority granted by this section shall be in addition to those powers granted in section 94.400.

(RSMo 1939 § 14752, A.L. 1943 p. 638, A.L. 1945 p. 1127, A.L. 1955 p. 555, A.L. 1961 p. 404, A.L. 1974 H.B. 1643, A.L. 1976 H.B. 1021, A.L. 1978 H.B. 971, A.L. 1985 S.B. 152, A.L. 1987 H.B. 179 & 307)

Prior revisions: 1929 § 13448; 1919 § 7191; 1909 § 8187



Section 182.143 Treasurer of board of trustees, duties.

Treasurer of board of trustees, duties.

182.143. 1. The treasurer of the board of trustees of a library district shall receive and be the custodian of all money belonging to the district from whatever source derived. All funds in the library district derived from local taxation for the library fund and received from the proper city finance officer shall be kept in the city library fund. All funds of the library district derived from local taxation for the library building maintenance and refurnishing fund and received from the proper city finance officer shall be kept in the library building maintenance and refurnishing fund. All funds of the library district derived from state aid or federal grants, other than land, building and furnishing grants, shall be kept in the library operating fund. The board may establish any other funds that it deems necessary. The treasurer shall deposit all moneys belonging to the library district in the depositaries that are selected by the board of trustees. The treasurer shall also be the custodian of all bonds or other securities belonging to the library district.

2. Library district moneys shall be disbursed by the treasurer by appropriate instrument of payment. The board of trustees shall prepare a budget for each fiscal year and all expenditures shall conform to such a budget. The budget shall be approved by the board of trustees. The board by resolution may direct that the signature of the president or treasurer be* a facsimile signature in the manner provided by sections 105.273 to 105.278.

3. No authorization or certification shall be made, and no instrument of payment shall be issued for the payment of any library district indebtedness unless there is sufficient money in the treasury and the proper fund for the payment of the indebtedness and unless the authorization, certification and instrument are in the proper form.

4. At each regularly scheduled meeting of the board the treasurer of the board of trustees shall submit to the board of trustees an accounting reflecting receipt and disbursement of funds belonging to the library district.

5. Nothing in this section shall prohibit a library district from contracting with a municipality for services.

(L. 1985 S.B. 152)

Effective 12-31-85

*Word "by" appears in original rolls.



Section 182.145 Cities maintaining library prior to August 29, 1955, may levy tax for and maintain library.

Cities maintaining library prior to August 29, 1955, may levy tax for and maintain library.

182.145. Any incorporated city having lawfully established a free public library prior to the effective date of section 182.140, and having had at that time authority to levy and collect a tax for the establishment and maintenance of the library, may levy and collect a tax for the maintenance of the library, and reduce or increase the tax in the manner provided in section 182.140.

(L. 1957 p. 461 § 1)



Section 182.150 Election on tax to establish and maintain library, procedure--funds, management and disbursement (cities over 600,000).

Election on tax to establish and maintain library, procedure--funds, management and disbursement (cities over 600,000).

182.150. 1. In cities of six hundred thousand inhabitants or over when one hundred voters of the city, or the library board of any free public library heretofore established in the city, petition in writing the mayor and council, or the mayor and board of aldermen, of the city asking that an annual tax be levied for the establishment, maintenance, rehabilitation or extension of a free public library, or for the maintenance, rehabilitation or extension of a free public library theretofore established in the city, and specify in their petition a rate of taxation on all taxable property in the city, the mayor and council, or mayor and board of aldermen, shall submit the question at an election.

2. The question shall be submitted in substantially the following form:

Shall there be a tax of ............... (insert amount) on each one hundred dollars valuation for a public library?

3. In case the proposed tax is sought as an increased tax for the maintenance, rehabilitation or extension of a library already established, over a lesser tax rate theretofore voted and adopted, then the fact shall be recited in the petition and the notice for the election.

4. The question shall be submitted in substantially the following form:

Shall there be tax increase of ............... (insert amount) over the present ........ tax per hundred dollars assessed valuation for the free public library?

5. If a majority of all the votes cast on the question is for the tax submitted, the tax specified in the notice shall be levied and collected in like manner with other general taxes of the city, and the proceeds of such tax shall be known as and become a part of the "City Library Fund", to be administered as provided in section 182.440.

6. The tax shall cease or the tax rate thereof be decreased whenever the voters of the city determine by a majority vote on the question. The tax rate may be increased to but not to exceed the rate or limit as may be hereafter provided by law upon like petition, order of mayor and common council or board of aldermen, notice of election and the purpose thereof, and majority vote in favor of such increase as provided by this section to be made, given, filed and held as in the case of establishing the public library. Nothing contained in this section or done pursuant to its provisions shall be construed to waive or satisfy the duty of the general assembly under section 10 of article IX of the constitution of this state to grant aid to any free public library supported by the city, in such manner and in such amounts as may be provided by law. Any tax rate authorized hereunder may be levied in excess of the rates of taxation authorized by law for general municipal purposes, or for county purposes of the city of St. Louis, pursuant to section 11 of article X of the constitution of this state.

(L. 1945 p. 1127 § 14752, A.L. 1951 p. 511, A.L. 1955 p. 555, A.L. 1961 p. 404, A.L. 1969 p. 288, A.L. 1974 H.B. 1643, A.L. 1978 H.B. 971, A.L. 1985 S.B. 152)

Effective 12-31-85



Section 182.170 Trustees, number, appointment.

Trustees, number, appointment.

182.170. When any city establishes and maintains a public library under sections 182.140 to 182.301, the mayor or other proper official of the city, with the approval of the legislative branch of the city government, shall proceed to appoint a library board of nine trustees, chosen from the citizens at large, with reference to their fitness for the office. No member of the city government shall be a member of the board.

(RSMo 1939 § 14753, A.L. 1955 p. 555 § 182.160)

Prior revisions: 1929 § 13449; 1919 § 7192; 1909 § 8188



Section 182.180 Terms of office of trustees--removal.

Terms of office of trustees--removal.

182.180. The trustees shall hold office, one-third for one year, one-third for two years and one-third for three years from the first of July following their appointment, and at their first regular meeting shall cast lots for the respective terms; and annually thereafter the mayor or other proper official, before the first of July of each year, shall appoint three trustees, who shall hold office for three years. The mayor or other proper official, by and with the consent of the legislative branch of the city government, may remove any trustee for misconduct or neglect of duty.

(RSMo 1939 § 14754, A.L. 1955 p. 555 § 182.170)

Prior revisions: 1929 § 13450; 1919 § 7193; 1909 § 8189



Section 182.190 Vacancies, how filled--three terms disqualifies--nepotism forbidden.

Vacancies, how filled--three terms disqualifies--nepotism forbidden.

182.190. Vacancies in the board of trustees, occasioned by removals, resignations or otherwise, shall be reported to the proper official and be filled in like manner as original appointments, except that if the vacancy is an unexpired term, the appointment shall be made for only the unexpired portion of that term. No member of the board shall serve for more than three successive full terms and shall not be eligible for further appointment to the board until two years after the expiration of the third term. No trustee shall receive compensation as such, and no person shall be employed by the board who is related either by blood or by marriage to any trustee of the board.

(RSMo 1939 § 14755, A.L. 1955 p. 555 § 182.180)

Prior revisions: 1929 § 13451; 1919 § 7194; 1909 § 8190



Section 182.200 Board, organization, powers, duties--funds, management and disbursement--exchange services.

Board, organization, powers, duties--funds, management and disbursement--exchange services.

182.200. 1. The trustees, immediately after appointment, shall meet and organize by the election of one of their number as president, and by the election of such other officers as they may deem necessary.

2. They shall make and adopt such bylaws, rules and regulations for their own guidance, and for the government of the library, as may be expedient, and not inconsistent with sections 182.140 to 182.301.

3. They shall appoint a properly qualified librarian who shall be the chief executive and administrative officer for the library.

4. They shall have the exclusive control of the expenditure of all moneys collected to the credit of the library fund, and of the construction of any library building, and of the supervision, care and custody of the grounds, rooms or buildings constructed, leased, or set apart for that purpose. All moneys received for the library shall be deposited in the city treasury to the credit of the city library fund, and shall be kept separate and apart from other moneys of the city. At least once in every month the proper city finance officer shall pay over to the treasurer of the library district all moneys received and collected for the library fund, including interest on such moneys, and take duplicate receipts from the treasurer, one of which he shall file with the secretary of the library district and the other of which he shall file in his settlement with the city governing body.

5. The board, as a body corporate, may sue and be sued, complain and defend, and make and use a common seal, purchase or lease grounds, purchase, lease, occupy or erect an appropriate building or buildings for the use of the public library and branches thereof, sell and convey real estate and personal property for and on behalf of the public library and branches thereof, issue bonds, secured by a deed of trust on any land which they own, for the purpose of the purchase of ground and for the erection of public buildings and for the improvements of existing buildings, receive gifts of real and personal property for the use and benefit of the public library and branch libraries thereof, the same when accepted to be held and controlled by the board of trustees, according to the terms of the deed, gift, devise or bequest of such property.

6. The board may extend the privileges and use of the library to nonresidents through agreements with other existing libraries allowing for exchanges of services, upon such terms and conditions as the boards of the libraries, from time to time, may prescribe.

(RSMo 1939 § 14756, A.L. 1955 p. 555 § 182.190, A.L. 1985 S.B. 152, A.L. 1995 S.B. 14)

Prior revisions: 1929 § 13452; 1919 § 7195; 1909 § 8191



Section 182.210 Annual report of librarian, contents, when submitted.

Annual report of librarian, contents, when submitted.

182.210. The librarian shall make, within eight weeks after the end of the fiscal year of the library, an annual report to the board of trustees, stating the condition of the library and its services on the last day of the fiscal year, the various sums of money received from the library fund and from other sources, and how the moneys have been expended and for what purposes, and such other statistics, information and suggestions as may be of general interest. This report shall be transmitted by the board to the proper official and governing body of the city and a copy shall be transmitted at the same time to the Missouri state library.

(RSMo 1939 § 14758, A.L. 1955 p. 555 § 182.200)

Prior revisions: 1929 § 13454; 1919 § 7197; 1909 § 8193



Section 182.221 Treasurer, librarian and board employees--bond, duties (cities 600,000 or more).

Treasurer, librarian and board employees--bond, duties (cities 600,000 or more).

182.221. 1. The treasurer, the librarian and such other employees as the board may designate shall, before entering upon the discharge of their duties as such, enter into bond or bonds with a corporate surety, to be approved by the board of trustees, in such amount as may be fixed by the board, conditioned that they will render a faithful and just account of all money that comes into their hands and otherwise perform the duties of their office according to law. The library district shall pay the premium for the bond or bonds from its operating fund. A copy of such bond or bonds shall be filed with the treasurer of the board. In case of a breach of the conditions of the bond or bonds the board or any taxpayer of the library district may cause suit to be brought thereon.

2. The librarian, for and on behalf of the board, shall keep or cause to be kept financial records and accounts according to generally accepted accounting standards and shall furnish to the board, or any member thereof, the financial records and accounts, or summaries thereof, that the board or any member thereof may request.

(L. 1985 S.B. 152 § 182.220)

Effective 12-31-85



Section 182.230 Library free to public subject to regulations.

Library free to public subject to regulations.

182.230. Every library and reading room established under sections 182.140 to 182.301 shall be forever free to the use of the inhabitants of the city where located, always subject to such reasonable rules and regulations as the library board may adopt in order to render the use of the library and reading room of the greatest benefit to the greatest number. The board may exclude from the use of the library and reading room any and all persons who willfully violate such rules. The board may extend the privileges and use of the library and reading room to persons residing outside of the city in this state, upon such terms and conditions as the board, from time to time, by its regulations, may prescribe.

(RSMo 1939 § 14757, A.L. 1955 p. 555 § 182.210)

Prior revisions: 1929 § 13453; 1919 § 7196; 1909 § 8192



Section 182.240 Council may provide penalties for damage to property.

Council may provide penalties for damage to property.

182.240. The governing body of the city may pass ordinances imposing suitable penalties for the punishment of persons committing injury upon the library or the grounds or other property thereof, and for injury to or failure to return any book belonging to the library.

(RSMo 1939 § 14759, A.L. 1955 p. 555 § 182.220)

Prior revisions: 1929 § 13455; 1919 § 7198; 1909 § 8194



Section 182.260 Library building tax--duration, rate, election--funds, management and disbursement (cities 10,000 or over).

Library building tax--duration, rate, election--funds, management and disbursement (cities 10,000 or over).

182.260. Whenever in any city which has decided or shall hereafter decide to establish and maintain a free public library under the provisions of sections 182.140 to 182.301, voters equal to five percent of the total vote cast for governor at the last election in the city in writing petition the proper authorities, asking that an annual tax be levied as an increased rate of taxation for the erection and maintenance of free public library buildings in the city, and specify in their petition an annual rate of taxation, which shall not to be levied for more than ten years on all taxable property in the city, and the board of trustees of the free public library of the city deems it necessary that the library buildings be erected and properly maintained and refurbished, and so express its opinion by resolution, then the question shall be submitted at an election. The order of the governing body and the notice shall specify the name of the city and the rate of taxation mentioned in the petition. If a majority of the voters voting on the question vote in favor of the increased tax, the tax specified in the notice shall be levied and collected in like manner with other general taxes of the city, and shall be known as the "Library Building, Maintenance and Refurbishing Fund". All funds received pursuant to this section shall be utilized by the board of trustees for erection of a library or for the normal maintenance, remodeling or refurbishing of any existing library under the control of the board. At least once in every month the proper city finance officer shall pay over to the treasurer of the library district all moneys received and collected for the library building, maintenance and refurbishing fund, including interest on such moneys, and take duplicate receipts from the treasurer, one of which he shall file with the secretary of the library district and the other of which he shall file in his settlement with the city governing body.

(RSMo 1939 § 14764, A.L. 1955 p. 555 § 182.250, A.L. 1978 H.B. 971, A.L. 1982 S.B. 495, A.L. 1985 S.B. 152)

Prior revisions: 1929 § 13460; 1919 § 7203; 1909 § 8199

Effective 12-31-85



Section 182.270 Plans--contracts for library building (cities 10,000 or over).

Plans--contracts for library building (cities 10,000 or over).

182.270. When it has been determined at the election to provide for the erection of a free public library building, the board of trustees shall proceed to have plans and specifications of a public library building prepared, shall take bids thereon for the construction of the building and shall let the contract therefor to the lowest and best responsible bidder, and shall require of such bidder securities for the performance of his bid. The board may let parts of the material or labor for the erection of the building to different bidders, as to it may seem best, and may reject any and all bids.

(RSMo 1939 § 14765, A.L. 1955 p. 555 § 182.260)

Prior revisions: 1929 § 13461; 1919 § 7204; 1909 § 8200



Section 182.280 Board may sell lands, when--exceptions (cities 10,000 or over).

Board may sell lands, when--exceptions (cities 10,000 or over).

182.280. Whenever the board of trustees of any public library acquires a lot or tract of land, and the board determines that it is not judicious to erect the library building upon the lot, the board may sell or exchange the lot and to use the proceeds of the sale or exchange for the purposes of a site for a library building, or for the erection of a library building, on any other land purchased or leased by or donated to the board and which it may deem suitable for the building. Sections 182.260, 182.270 and 182.280 shall not apply to cities under ten thousand inhabitants.

(RSMo 1939 § 14766, A.L. 1955 p. 555 § 182.270)

Prior revisions: 1929 § 13462; 1919 § 7205; 1909 § 8201



Section 182.291 City-county library, how organized--board of trustees, duties--effect of merger on assets and liabilities--funds, how handled--budget required.

City-county library, how organized--board of trustees, duties--effect of merger on assets and liabilities--funds, how handled--budget required.

182.291. 1. After the establishment of a county library district as provided in section 182.010, the board of trustees of any city library within the county, which city has a library tax levy equal to that levied for the county library district, and which county library district has a population of under two hundred and fifty thousand, with the prior approval of the governing body of the city, may petition the county governing body to permit the organization of a city-county library to provide library service to the residents of the county by appropriate means from the city library.

2. After the county library board has been appointed as provided in section 182.050, the county library board may petition the county governing body to permit the organization of a city-county library which shall provide library service to the residents of the county by appropriate means from the city library. Within thirty days after receiving the petition the county governing body shall notify the county library board and the city library board of its decision by order of record. If the petition is approved, the city-county library shall be deemed established; but if the petition is denied, the parties may proceed as provided in sections 182.010 to 182.120.

3. The city-county library shall be under the control and supervision of a board of trustees of nine members. If the population of the county is larger than that of the city, the county governing body shall appoint five members of the library board. If the population of the county is less than that of the city, the county governing body shall appoint four members of the library board. If the population of the city is larger than that of the county, the mayor of the city shall appoint five members to the library board. If the population of the city is less than that of the county, the mayor shall appoint four members to the library board. The members shall serve a term of three years and until their successors are appointed and qualified in the same manner as their predecessors; except that, the original members shall serve terms ranging from one to three years to be determined by the board at its first meeting. Immediately upon their appointment, the board shall organize as provided in section 182.060; and thereupon the city board shall cease to exist and shall turn over all property, books and records to the city-county board.

4. All unexpended funds of the preexisting separate city and county library districts shall be deposited by the custodians thereof with the city treasurer immediately upon the issuance of the county governing body's approval of the petition.

5. For all tax purposes, including levies and adjustments thereof, the city library district shall become a part of the county library district at the beginning of the next fiscal year after the merger and the property within the city library district shall be treated as within the county library district for all such purposes; except, until the city library district shall become a part of the county library district the levy and collection of taxes shall be made as though no merger had taken place, so that the levy and collection of taxes shall be without interruption, and during that period no change in the levy shall take place. The funds collected shall be turned over to the city treasurer immediately upon collection.

6. All of the real and personal property and all of the obligations of the preexisting separate city and county library districts shall, without further action, become the property and obligations of the merged city-county library district, which shall have an official name composed of the name of the city, followed by the name of the county and followed by the words "County Library District".

7. The merged district, and the librarian, officials and board thereof, shall have all of the rights, powers, responsibilities, and privileges granted county library districts by the laws of the state of Missouri and shall be governed by such laws, as though the merged districts were a county library district, except:

(1) Where such laws are inconsistent with this section;

(2) The treasurer of the board of trustees of the library district shall receive and be the custodian of all moneys, belonging to the district from whatever source derived. Such funds shall be audited annually. At least once in every month the proper finance officer shall pay over to the treasurer of the library district all moneys received and collected for the fund, including interest on such moneys, and take duplicate receipts from the treasurer, one of which he shall file with the secretary of the library district and the other of which he shall file in his settlement with the proper governing body;

(3) The library board shall prepare a budget for each fiscal year and all expenditures shall conform to such budget. The budget shall be prepared and approved by the library board and made available to the members of the governing body of the city and the members of the county governing body sixty days before the beginning of each fiscal year, except the first budget of the merged district shall be prepared forthwith and so delivered after the merger.

(L. 1955 p. 555 § 182.230, A.L. 1972 S.B. 583, A.L. 1976 H.B. 1021, A.L. 1985 S.B. 152, A.L. 1990 H.B. 1393)



Section 182.296 Treasurer, librarian and board employees--bond, duties (city and county library).

Treasurer, librarian and board employees--bond, duties (city and county library).

182.296. 1. The treasurer, the librarian and such other employees as the board may designate shall, before entering upon the discharge of their duties as such, enter into bond or bonds with a corporate surety, to be approved by the board of trustees, in such amount as may be fixed by the board, conditioned that they will render a faithful and just account of all money that comes into their hands and otherwise perform the duties of their office according to law. The library district shall pay the premium for the bond or bonds from its operating fund. A copy of such bond or bonds shall be filed with the treasurer of the board. In case of a breach of the conditions of the bond or bonds the board or any taxpayer of the library district may cause suit to be brought thereon.

2. The librarian, for and on behalf of the board, shall keep or cause to be kept financial records and accounts according to generally accepted accounting standards and shall furnish to the board, or any member thereof, the financial records and accounts, or summaries thereof, that the board or any member thereof may request.

(L. 1985 S.B. 152)

Effective 12-31-85



Section 182.301 City or city-county library may contract for cooperative service.

City or city-county library may contract for cooperative service.

182.301. Any city library board or any city-county library board may contract for cooperative service with the body having control of a city library or school library or a county or other public library or any other library within the state under such terms or conditions as may be stated in the contract and the body having control of any library in the state may contract with city, city-county, county or public library in the state.

(L. 1955 p. 555 § 182.240)



Section 182.410 Directors--appointment--number--board to be bipartisan.

Directors--appointment--number--board to be bipartisan.

182.410. When any incorporated city containing over three hundred thousand inhabitants shall have decided to establish and maintain a public library and reading room under this chapter, the mayor of such city shall, with the approval of the city council, proceed to appoint a board of nine directors for the same, chosen from the citizens at large, with reference to their fitness for such office; and no member of the municipal government shall be a member of said board; provided, that not more than five of such directors shall be members of the same political party.

(RSMo 1939 § 14777)

Prior revisions: 1929 § 13473; 1919 § 7206; 1909 § 8202



Section 182.420 Term of directors--removal.

Term of directors--removal.

182.420. Said directors shall hold office, one-third for one year, one-third for two years and one-third for three years, from the first of June following their appointment, and at their first regular meeting shall cast lots for their respective terms; and annually thereafter the mayor shall, before the first of June of each year, appoint, as before, three directors, who shall hold office for three years, and until their successors are appointed. The mayor may, by and with the consent of the city council, remove any director for misconduct or neglect of duty.

(RSMo 1939 § 14778)

Prior revisions: 1929 § 13474; 1919 § 7207; 1909 § 8203



Section 182.430 Vacancies, how filled--no compensation.

Vacancies, how filled--no compensation.

182.430. Vacancies in the board of directors, occasioned by removals, resignation or otherwise, shall be reported to the mayor, and be filled in like manner as original appointments, and no director shall receive compensation as such.

(RSMo 1939 § 14779)

Prior revisions: 1929 § 13475; 1919 § 7208; 1909 § 8204



Section 182.440 Duty of board--appointment of officers--powers.

Duty of board--appointment of officers--powers.

182.440. 1. The directors shall be known and styled in their corporate name as the board of directors of the public library, and in such name may exercise the powers herein granted.

2. They shall, immediately after appointment, meet and organize by the election of one of their number as president, and by the election of such other officers as they may deem necessary.

3. They shall make and adopt such bylaws, rules and regulations for their own guidance, and for the government of the library and reading room, as may be expedient, not inconsistent with this chapter.

4. They shall have the exclusive control of the expenditure of all moneys collected to the credit of the library fund, and of the construction of any library building, and of the supervision, care and custody of the grounds, rooms or buildings constructed, leased or set apart for that purpose.

5. The board shall have power to purchase, hold or lease grounds, to occupy, lease or erect an appropriate building or buildings for the use of the library, and to issue bonds, secured by deed of trust on any land of which they may be possessed, for the purpose of the purchase of grounds* and for the erection of public library buildings and for the improvement of existing buildings and all property by such board purchased, or otherwise obtained, shall vest in such board as a body corporate, and be held by it in trust.

6. They shall have power to appoint a suitable librarian and necessary assistants, and fix their compensation, and shall also have power to remove such appointees; and shall, in general, carry out the spirit and intent of this chapter in establishing and maintaining a public library and reading room.

(RSMo 1939 § 14780, A.L. 1985 S.B. 152, A.L. 1995 S.B. 14)

Prior revisions: 1929 § 13476; 1919 § 7209; 1909 § 8205

*Word "ground" appears in original rolls.



Section 182.450 Board to make annual report--contents.

Board to make annual report--contents.

182.450. The said board of directors shall make, on or before the second Monday in June, an annual report to the mayor, stating the condition of their trust on the first day of May of that year, the various sums of money received from the library fund and from other sources, and how such moneys have been expended and for what purposes; the number of books and periodicals on hand, the number added by purchase, gift or otherwise, during the year; the number and general character and kind of such books, with such other statistics, information and suggestions as they may deem of general interest. All such portions of said report as relate to the receipt and expenditure of money, as well as the number of books on hand, books lost or missing, and books purchased, shall be verified by affidavit.

(RSMo 1939 § 14781)

Prior revisions: 1929 § 13477; 1919 § 7210; 1909 § 8206



Section 182.460 City to provide penalties.

City to provide penalties.

182.460. The said cities shall have power to pass ordinances imposing suitable penalties for the punishment of persons committing injury upon such library, or the grounds or other property thereof, and for injury to or failure to return any book belonging to such library.

(RSMo 1939 § 14782)

Prior revisions: 1929 § 13478; 1919 § 7211; 1909 § 8207



Section 182.480 Municipal library districts created in cities--property subject to taxation.

Municipal library districts created in cities--property subject to taxation.

182.480. As of October 13, 1965, and any other provisions of law to the contrary notwithstanding, all of the area or territory included within the geographical boundaries of a city, including any area or territory which becomes a part of any city pursuant to any annexation pending on October 13, 1965, which maintains a free public library supported at least in part by taxation, shall be a "municipal library district" and shall have as its purpose the furnishing of free public library services to residents of the district, and the district shall be known as "The city of ............ Municipal Library District", and each such district shall be a political subdivision of the state of Missouri and a body corporate with all the powers and rights of like or similar corporations, and as of the effective date of sections 182.130 and 182.480 to 182.510, all of the area or territory which is hereby included within a municipal library district shall be excluded from the boundaries of any existing county library district, and all of the taxable property located in the municipal library district shall only be subject to taxation by the municipal library district and shall hereafter not be subject to taxation by the county library district; provided, however, that after October 13, 1965, any annexation by a city having within its boundaries a municipal library district shall not extend the boundaries of the municipal library district, and any annexed areas shall remain in the county library district, and the taxable property in any such annexed areas shall only be subject to taxation by the county library district and shall not be subject to taxation by the municipal library district; except, that in any county not having a county library any such annexation shall likewise extend the boundaries of any existing municipal library district.

(L. 1965 p. 312 § 2, A.L. 1969 p. 290)



Section 182.490 City library tax rate to be continued--construction of library laws.

City library tax rate to be continued--construction of library laws.

182.490. The current library tax rate being levied in any city in which there shall be a municipal library district pursuant to the provisions hereof shall continue to be levied by or for the benefit of the municipal library district, and all of the provisions of sections 182.010 to 182.460 shall apply to the municipal library districts established by section 182.480, except any such provision as may be inconsistent with, or repugnant to, the provisions of sections 182.480 to 182.510. Any reference to a city library shall mean a municipal library district, and any reference to the area or territory of a city shall mean the area or territory in a municipal library district, it being the intention of the legislature that sections 182.010 to 182.460 as applied to the municipal library districts created by section 182.480 shall be construed in harmony with sections 182.480 to 182.510 as far as the same may be practicable.

(L. 1965 p. 312 § 3, A.L. 1969 p. 290, A.L. 1978 H.B. 971)



Section 182.500 Excluded property subject to taxation for payment of bonded indebtedness--alternative.

Excluded property subject to taxation for payment of bonded indebtedness--alternative.

182.500. All real property excluded from a county library district as provided in sections 182.130 and 182.480 shall thereafter be subject to the levy of taxes for the payment of any bonded indebtedness of the county library district outstanding at the time or exclusion and for no other purpose; provided, however, that any buildings and improvements thereafter erected or constructed on the excluded real property, and all machinery and equipment thereafter installed or placed therein or thereon, and all tangible, personal property thereafter located therein or thereon shall not be subject to the levy of any taxes of the county library district. In lieu of the continuing taxation of the real property excluded from the county library district, the governing body of the city in which the excluded property is situated may pay to the county library district a sum equal to that portion of the total bonded indebtedness of the county library district that the assessed valuation of the excluded property bears to the total assessed value of the county library district prior to the exclusion, after which payment the excluded property shall no longer be subject to any levy of taxes by the county library district. The funds paid to the county library district shall be used for retiring the bonds of the county library district.

(L. 1965 p. 312 § 5, A.L. 1969 p. 290)



Section 182.510 Law not to prevent merger of city and county district.

Law not to prevent merger of city and county district.

182.510. Nothing in sections 182.480 to 182.510 shall be construed so as to prevent the merger of the city library and the county library district as provided in section 182.040 or 182.291.

(L. 1965 p. 312 § 6, A.L. 1969 p. 290, A.L. 1971 S.B. 171)



Section 182.610 County library districts may consolidate, when.

County library districts may consolidate, when.

182.610. Two or more county library districts having the same rate of taxation on assessed valuation of taxable property within each district may join in creating a consolidated public library district, which shall have the same rate of taxation as districts forming the consolidated public library district, shall have the powers and authority as set out in sections 182.610 to 182.670, may perform any common function or service, including the purchase of land, and the purchase, construction and maintenance of buildings and any other property and may join in the common employment of any consolidated public library district officer, librarian or employee.

(L. 1972 H.B. 1114)



Section 182.620 Consolidation--resolution--election--form of ballot--transfer of property.

Consolidation--resolution--election--form of ballot--transfer of property.

182.620. 1. A consolidated public library district may be created by resolution, duly acted upon, by the governing boards of two or more county public library districts. After the districts have each resolved to form a consolidated public library district, they shall apply to the county commissions or county chief executive officers of the county districts served by the districts being consolidated. Upon approval of the consolidation by the appropriate county commissions or county executive officers, legal notice that the consolidated public library district has been created, and containing the names of the districts and members of the governing boards creating it, the names of the trustees of the consolidated public library district, the name of the consolidated public library district, the area to be served, the date of its creation and the location of its principal business office shall be published in newspapers of general circulation in the county districts to be served by the consolidated public library district. Notice shall also be filed with the Missouri state library commission.

2. Whenever five percent of the voters of each of any two or more county library districts sign a petition, and file it with their appropriate county commissions or county executive officers requesting submission of the question of permitting the county library districts to create a consolidated public library district under section 182.610, the county commissions or county executive officers shall submit the question to the voters at an election. The total vote for governor at the last general election before the filing of the petition whereat a governor was elected shall be used to determine the number of voters necessary to sign the petition.

3. The question shall be submitted in substantially the following form:

Shall the ..... county public library district and the ..... county public library district be consolidated and the ..... public library district be created?

4. If a majority of the voters voting on the question vote for the question in each of the counties taken separately, it shall be deemed to have been adopted, but if it fails to receive a majority in any one or more of the counties, it shall be deemed to have failed. The board of election commissioners of each county shall canvass the certified abstracts and notify the presiding commissioner or county executive officer of each of the county commissions of the results within twenty days of receipt of the certified abstracts.

5. Within thirty days following the notification of the election authority of adoption of the question by a majority vote or within thirty days following the adoption of the resolution, the taxing authorities and the boards of trustees of the county library districts affected shall take appropriate action transferring all title and interest in all property, both real and personal, in the name of the county public library district to the board of trustees of the consolidated public library district. Upon the transfer of such title and interest, the property shall become the property of and subject to the exclusive control of the consolidated public library district.

(L. 1972 H.B. 1114, A.L. 1978 H.B. 971)



Section 182.630 Consolidated district is body corporate and a political subdivision--corporate powers.

Consolidated district is body corporate and a political subdivision--corporate powers.

182.630. A consolidated public library district is a body corporate and a political subdivision of the state of Missouri, and by and through its governing board of trustees may engage in and contract for every and all types of services, actions or endeavors, not contrary to law, necessary to the successful and efficient prosecution and continuation of the businesses and purposes for which it is created, including, but not limited to, the following:

(1) To have succession by its corporate name perpetually or for a period of time at the pleasure of the electorate of the counties it serves;

(2) To sue and be sued, complain and defend in any court of law or equity;

(3) To have a corporate seal which may be altered at the pleasure of the board and to use same by causing it or a facsimile thereof to be impressed or affixed or in any manner reproduced;

(4) To purchase, take, receive, lease, or otherwise acquire, by eminent domain or otherwise, own, hold, improve, use, sell, convey, lease, exchange, transfer and otherwise dispose of all or any part of its real or personal property, or any interest therein, or other assets wherever situated; and to hold for any period of time gifts of real and personal property for the use and benefit of it, the same to be accepted and controlled by the board of trustees, according to the terms of the deed, gift, devise or bequest of such property; to make contracts and guarantees and incur liability; to borrow money at rates of interest; to issue its bonds or other obligations;

(5) To elect or appoint directors, officers and agents of the district, define their duties and affix their compensation, to indemnify directors, officers and employees to the extent and in the manner permitted by law;

(6) To make and alter bylaws, not inconsistent with the laws of this state, for the administration and regulation of the affairs of the district, and to adopt emergency bylaws and exercise emergency powers as permitted by law;

(7) To invest all or any part of the funds of the district in obligations, redeemable at maturity at par, of the state of Missouri or any political subdivision thereof, or of the United States or of any wholly owned corporation of the United States, or certificates of deposit or time deposits of any financial institution if accompanied by a pledge of securities of the United States government or other political subdivision equal in value to the face amount of such securities of deposit; except that, no funds shall be invested in obligations which are to mature beyond the date that the funds are needed for purposes for which they were received by the consolidated public library district. Interest or earnings derived from the funds shall belong to the district and may be disbursed and expended for the same purposes and in the same manner as other funds belonging to the district;

(8) To authorize any employee, trustee, director or librarian of the board or of the district to attend national, regional or state conventions, workshops or other meetings deemed by the board to be of interest to the district; and the board, in its discretion, may authorize the expenditure of funds of the district to reimburse the employee, trustee, officer or librarian for expenses incurred in attending such conventions, meetings or workshops;

(9) To retain or authorize the librarian to retain and employ accountants, bookkeeping services, architects, financial advisors, legal counsel, business managers, consultants or other persons offering specialized services on the conditions and for reasonable fees or compensation as the board may determine;

(10) To exercise the sole and exclusive control over all of the property and things of value owned or possessed by the district;

(11) To enter into contracts with any agency of the United States, of this state, or of any other state; or any city, municipal, school or public library districts or any political subdivisions of this state or of any other state, or with any college, university or educational institution, public or private, or any corporation, organization or association to render or to receive specific library services;

(12) To apply for and receive and otherwise expend and use any state aid which is appropriated by the general assembly of the state of Missouri, on such terms and conditions as shall be set forth and included in that legislation;

(13) To apply for and receive and otherwise expend and use any federal aid which is now or hereafter* shall be appropriated by the Congress of the United States, on such terms and conditions as shall be set forth and included in that legislation.

(L. 1972 H.B. 1114)

*Word "hereinafter" appears in original rolls.



Section 182.640 Board of trustees--how appointed, grounds for removal, vacancies how filled--librarian to be appointed.

Board of trustees--how appointed, grounds for removal, vacancies how filled--librarian to be appointed.

182.640. 1. A consolidated public library district created under the provisions of sections 182.610 to 182.670 shall be governed by a board of trustees which shall consist of not less than eight trustees to be appointed by the county commission or county executive officers of the counties participating in the consolidated public library district. The county commission or county executive officers of each participating county shall appoint four trustees who are residents of that county and who reside in the district, as representatives of its county. No appointed trustee shall be an elective official.

2. The trustees of the existing boards of a county public district shall remain as the representatives of their respective county and shall serve the remainder of their respective term as the governing board of a consolidated public library district. Upon expiration of their term the county commission or county executive officer shall appoint a resident of the respective county and district for a four-year term beginning the first day of July or until a successor shall be appointed. Trustees in office as of August 28, 2005, who reside outside the district shall be deemed to have vacated their trusteeships and successors shall be appointed under subsection 4 of this section.

3. Whenever any member of the board of trustees shall, without good cause, fail to attend six consecutive board meetings of the consolidated public library district or whenever any member of the board of trustees is deemed by the majority of the board of trustees to be guilty of conduct prejudicial to the good order and effective operation of the consolidated public library district, or whenever any member is deemed to be guilty of neglect of duty, then such member may be removed by resolution of the board of trustees duly acted upon, after specification of charge and hearing.

4. Vacancies in the board occasioned by removals, resignations, or otherwise shall be reported to the county commission or county executive officers and shall be filled in like manner as original appointments; except that, if the vacancy occurs during an unexpired term, the appointment shall be for only the unexpired portion of that term.

5. No person shall be employed by the board of library trustees or by the librarian who is related within the third degree by blood or by marriage to any trustee of the board.

6. Except as in sections 182.610 to 182.670 otherwise expressly provided, no trustee of a consolidated public library district shall receive any fee, salary, gratuity or other compensation or remuneration for acting as such; except that, the board of trustees may reimburse its members for actual and necessary expenses incurred in the performance of their duties.

7. The board of trustees shall have a president, secretary and a treasurer and such other officers as the board may select. All officers of the board shall be selected by the board. All officers of the board of trustees shall serve at the pleasure of the board, and shall not receive any salary, gratuity or other compensation or reimbursement for acting as such, except the treasurer, who may also serve as secretary.

8. The board shall provide for regularly scheduled meetings of the board to be held monthly; except that, the board shall not be required to meet more than ten times in any calendar year. The board shall make and adopt bylaws, rules and regulations governing the proceedings of the board, including bylaws prescribing the duties of each officer of the board of trustees. No bylaws, rules or regulations shall be contrary to, or inconsistent with, any provision of law.

9. A majority of the full board of trustees shall constitute a quorum for the transaction of business. The act of the majority of the trustees present at a meeting at which a quorum is present shall be the act of the board of trustees, except as hereinafter provided. The affirmative vote of a majority of the full board of trustees shall be required to enter into any contract, employ or dismiss the chief administrative officer of the district, effect a merger or consolidation or approve a budget.

10. The board of trustees of a consolidated public library district shall adopt policies for the government of the consolidated public library district that will carry out the spirit and intent of sections 182.610 to 182.670, and the board shall employ a duly qualified graduate librarian as the chief executive and administrative officer of the consolidated public library district charged with the duty of carrying out the policies adopted by the board. The librarian shall serve at the pleasure of the board. The librarian shall have the authority to employ professional library assistants and other employees to fill the positions that are created by the board. The assistants and employees may be dismissed by the librarian.

(L. 1972 H.B. 1114, A.L. 2005 H.B. 47)



Section 182.645 Fiscal year--budget--treasurer custodian of funds.

Fiscal year--budget--treasurer custodian of funds.

182.645. 1. The fiscal year for each consolidated public library district shall be July first to June thirtieth, and each year the librarian shall submit to the board of trustees a budget for the forthcoming fiscal year. The board shall approve the budget after making any changes therein that it deems necessary. The budget shall be approved on or before June thirtieth preceding the fiscal year for which the budget was prepared. The board on its own motion or at the request of the librarian, from time to time, may amend or modify the approved budget. A copy of the approved budget shall be filed with each county commission or county executive office of the counties comprising the consolidated public library district, and with the state auditor.

2. The treasurer of the board of trustees of a consolidated public library district shall receive and be the custodian of all money belonging to the district from whatever source derived. All funds of the consolidated public library district derived from local taxation to be used for normal operations of the district and received from the county collector, shall be kept in a consolidated library operating fund. All funds belonging to the district which are to be used for building purposes shall be kept in a consolidated library building fund; all funds derived from state aid or federal grants, other than land, building and furnishing grants, shall be kept in the consolidated library operating fund; and the board may establish any other funds that it deems necessary. The treasurer shall deposit all moneys belonging to the consolidated public library district in the depositaries that are selected by the board of trustees. The treasurer shall also be the custodian of all bonds or other securities belonging to the consolidated public library district.

3. Consolidated public library district moneys shall be disbursed by the treasurer by appropriate instrument of payment only upon due authorization of the consolidated public library district board of trustees and duly certified for payment by the president. The certification shall specify the amount to be paid, to whom payment is to be made and the purpose for which payment is being made. The board by resolution may direct that the signature of the president or treasurer be a facsimile signature in the manner provided by sections 105.273 to 105.278.

4. No authorization or certification shall be made, and no instrument of payment issued for the payment of any consolidated public library district indebtedness unless there is sufficient money in the treasury and the proper fund for the payment of the indebtedness and be in the proper form.

5. The treasurer of the board of trustees shall submit to the board of trustees, at each regularly scheduled meeting of the board, an accounting reflecting receipt and disbursement of funds belonging to the consolidated public library district.

(L. 1972 H.B. 1114)



Section 182.647 Bonds of employees--records and reports required.

Bonds of employees--records and reports required.

182.647. 1. The treasurer, the librarian and other employees as designated by the board, before entering upon the discharge of their duties as such, shall enter into bond or bonds with a corporate surety to be approved by the board of trustees in such amount as may be fixed by the board, conditioned that they will render a faithful and just account of all money that comes into their hands, and otherwise perform the duties of their office according to law. The consolidated public library district shall pay the premium for the bond or bonds from its operating fund. A copy of such bond or bonds shall be filed with the treasurer of the board and clerk for each county included within the consolidated public library district. In case of a breach of the conditions of the bond or bonds the board or any taxpayer of the consolidated public library district may cause suit to be brought thereon. The suit shall be prosecuted in the name of the state of Missouri at the relation of and for use of the proper consolidated public library district.

2. The librarian, for and on behalf of the board, shall keep or cause to be kept financial records and accounts according to generally accepted accounting standards, and shall furnish to the board or any member thereof the financial records and accounts, or summaries thereof, that the board or any member thereof may request.

3. On or before the thirtieth day of September of each year, the librarian shall make a report to the board, stating the condition of the library and its services as of the thirtieth day of June of the preceding fiscal year. This report shall be accompanied by an audit conducted by an independent auditing firm. On or before the thirty-first day of October, the reports shall be submitted to the county commissions and county executive officers and Missouri state library commission by the board of trustees of the consolidated public library district.

(L. 1972 H.B. 1114, A.L. 2010 H.B. 1559)



Section 182.650 Rate of tax--election to increase rate--form of ballot.

Rate of tax--election to increase rate--form of ballot.

182.650. 1. Whenever a consolidated public library district has been created it may levy a tax at a rate of not less than twenty cents on the one hundred dollars of assessed valuation of all taxable property in the districts to be served by the consolidated public library district; except that, any increase in the rate of taxation to be assessed shall, on resolution adopted by the board of trustees of the consolidated public library district, be submitted to the county commission or county executive officers of the counties included within the district, to be submitted to the voters of the respective counties for approval.

2. The county commissions or county executive officers, after receipt of the resolution pursuant to the provisions of this section, shall order that the proposed increase in the rate of taxation be submitted to the voters of the consolidated public library district at an election. The order of the commission and the notice shall specify the name of the county and the rate of taxation mentioned in the petition.

3. The question shall be submitted in substantially the following form:

Shall there be a ... cent tax increase over the.... cent tax per hundred dollars assessed valuation for the.....consolidated public library district?

4. If a majority of all the votes cast on the question shall be for the tax increase as submitted, the increased tax specified in the notice shall be levied and collected in like manner with other county taxes and shall be paid and forwarded to the treasurer of the board of trustees of the consolidated public library district by the county collector.

5. If a majority of the votes cast on the question shall be against the tax rate as submitted, then the tax rate shall remain at the previously existing levy.

6. Whenever in any consolidated public library district which has decided to establish and maintain a free library in any district served under the provisions of sections 182.610 to 182.670, the consolidated public library district board of trustees, by written resolution entered of record, deems it necessary that free library buildings be erected in the district, it shall notify the county commission or chief executive in writing asking that an annual tax be levied at and as an increased rate of taxation for the library buildings and specify in its resolution an additional rate of taxation of ....... cents on the hundred dollars annually, and not to be levied for more than ten years on all taxable property in such consolidated public library district, then the county commission or county executive officer shall enter of record a brief recital of the resolution and shall order that the question be submitted to the voters of the consolidated public library district. The order of the commission or county executive officer and notice shall specify the rate of taxation mentioned in the resolution.

7. The question shall be submitted in substantially the following form:

Shall there be a ..... cent tax for erection of library buildings?

8. If the majority of the voters of the county library district voting on the question vote in favor of the tax, the tax specified in the notice shall be levied and collected in like manner with other taxes of the county, and delivered to the treasurer of the board of trustees of the consolidated public library district, and shall be subject to the exclusive control of the consolidated public library district board of trustees, and the fund shall be disbursed by the consolidated public library district treasurer only upon proper instrument of payment of the board, and be used for expenses incident to the erection and furnishing of the library buildings. The levy herein providing for the erection of library buildings shall be in addition to the tax levied for the establishment and maintenance of the consolidated public library district.

(L. 1972 H.B. 1114, A.L. 1978 H.B. 971)



Section 182.655 Board may purchase land and erect buildings--bonds issued, when--election.

Board may purchase land and erect buildings--bonds issued, when--election.

182.655. 1. The board of trustees of the consolidated public library district may provide for the purchase of ground and for the erection of public library buildings, and for the improvement of existing buildings, and for the furnishing of said buildings and may provide for the payment of the same by the issue of bonds or otherwise, subject to the conditions and limitations set forth in this section.

2. No bonds shall be issued in an amount in excess of the constitutional limitations of the value of taxable, tangible property in the consolidated public library district, as shown by the last completed assessment for state and county purposes, nor shall such indebtedness be incurred unless it has been approved by the vote of the constitutionally required percentage of the voters of the consolidated public library district voting on the question at a municipal election. The ballot for approval shall state in boldfaced type the tax rate necessary to retire the bonds as nearly accurate as may be.

3. The boards of trustees shall provide for the collection of an annual tax on all taxable, tangible property in the consolidated public library district sufficient to pay the interest and principal of the indebtedness as they shall fall due and to retire the same within twenty years from the date contracted.

4. If, upon the returns from the election, which shall be certified to the board of trustees of the district, it appears that the question to incur indebtedness has been assented to by the constitutionally required percentage of the voters voting on the question, the board of trustees shall enter of record a brief recital of the returns and shall declare that the consolidated public library district board of trustees may issue bonds of the consolidated public library district in a total amount not in excess of that authorized by the voters. The board shall offer such bonds at public sale and shall provide such method as it may deem necessary for the advertisement of the sale of each issue of said bonds before the same are sold. The bonds shall be issued, payable to bearer and in denominations of not less than one hundred dollars, or some multiple thereof, payable in not more than twenty years from the date they bear, bearing interest from date at a rate not exceeding the rate allowable by law, payable semiannually, and with interest coupons attached to conform to the face thereof. All bonds shall be signed by the president of the board of trustees, attested by the signature of the treasurer, and each bond shall have impressed thereon the corporate seal of the consolidated public library district.

(L. 1972 H.B. 1114, A.L. 1978 H.B. 971)



Section 182.660 May incorporate other public library districts--petition, notice--transfer of property, when.

May incorporate other public library districts--petition, notice--transfer of property, when.

182.660. 1. Any consolidated public library district created under sections 182.610 to 182.670 may enlarge the area it serves by incorporating into it any county, city, municipal, school or public library district.

2. The board of trustees of a county, city, municipal, school or public library district may, by resolution duly acted upon, petition the board of trustees of a consolidated public library district to become a part of and be* included in such consolidated public library district. The petitioning district may be admitted into the consolidated public library district upon majority vote of the board of trustees of the consolidated public library district at the prevailing tax rate of the consolidated district. Notice of inclusion of the petitioning district into the consolidated public library district shall be given to the governing authority of the district so included in accordance with the notice provisions set out in section 182.620.

3. Whenever five percent of the voters of a county, city, municipal, school or public library district shall petition in writing the governing authority of the district to be included in the consolidated public library district and upon written approval by majority vote of the board of trustees of the consolidated public library district, it shall be the duty of the governing authority to submit the question to the voters of the petitioning district at an election.

4. Upon admission of any petitioning district by majority vote of the board of trustees of the consolidated public library district or upon majority approval of the voters of any such district for inclusion in the consolidated public library district, the taxing authority and governing authority of the district shall take appropriate action to transfer, within sixty days following the approval or election, all title and interest in all property both real and personal in the name of the district, to the board of trustees of the consolidated public library district. Upon the transfer of the title and interest in the property, it shall become a part of the consolidated public library district.

5. If the tax levy for the district admitted is not at the same rate as that of the consolidated public library district or if there is no tax levied in the district for the support of public libraries, then at the beginning of the next taxing period a tax or taxes shall be levied in the district admitted to conform to and be the same as that levied in the consolidated public library district.

(L. 1972 H.B. 1114, A.L. 1978 H.B. 971)

*Word "be" does not appear in original rolls.



Section 182.670 Board to adopt rules and regulations--suspension of library privileges, when.

Board to adopt rules and regulations--suspension of library privileges, when.

182.670. 1. The board of trustees of the consolidated public library district shall adopt reasonable rules and regulations governing the terms and privileges for the use of the library and its facilities and shall cause the same to be published, with amendments, and filed with the clerk of each county served by the consolidated public library district and shall have on file a copy thereof in all library facilities open to the public.

2. If any person or corporation using the facilities of the consolidated public library district shall violate any of the published rules or regulations adopted by the board, the board or the librarian of the consolidated public library district may suspend that person's or corporation's library privileges either temporarily or permanently, as the consolidated public library district shall deem to be in the best interests of the consolidated public library and of the people it serves.

(L. 1972 H.B. 1114)



Section 182.701 Definitions.

Definitions.

182.701. As used in sections 182.701 to 182.723, the following terms mean:

(1) "Nine director urban school district", a school district which is located in a county of the first class having a charter form of government, which school district contains the greater part of a city which has a population of more than three hundred thousand inhabitants as defined in sections 162.461 to 162.551;

(2) "Public library purposes", all those functions ordinarily and properly carried out by a public library, including, but not limited to, the acquisition, storage, indexing, display and distribution of reading and viewing materials for use by the public, maintenance of facilities for the storage, reading and viewing of such materials, and the management and administration of these operations;

(3) "Board of trustees", the members of the library board of an urban public library district appointed pursuant to the provisions of sections 182.701 to 182.723.

(L. 1988 S.B. 681)



Section 182.703 Urban public library district, procedure to create--boundaries--new district to be successor to library serving same boundaries--authority to levy property tax.

Urban public library district, procedure to create--boundaries--new district to be successor to library serving same boundaries--authority to levy property tax.

182.703. Urban public library districts may be created, upon the favorable vote of a majority of the residents of the nine director school district voting at an election held on any permissible election date. The decision as to whether the issue of creation of a new urban public library district will be placed on the ballot must be made by a majority vote of the nine member board of directors of the urban school district. The boundaries of any new urban public library district shall coincide with the respective nine director urban school district. Upon creation of any such district, the new district shall be designated as successor to any public library system operated within such boundaries immediately preceding the date of the election, and shall be entitled to levy a property tax at the same rate as had been authorized pursuant to section 137.030 for operation of the public library by the nine director urban school district immediately prior to creation of the new urban public library district. Effective the first calendar year after the election resulting in creation of the urban public library district, the nine director urban school district serving the same boundaries shall no longer be authorized to levy a tax for public library purposes. The alteration of the boundaries of a nine director urban school district shall not affect the boundaries of any urban public library district created pursuant to sections 182.701 to 182.723.

(L. 1988 S.B. 681)



Section 182.705 Powers--duties of urban public library districts.

Powers--duties of urban public library districts.

182.705. An urban public library district is a body corporate and a political subdivision of the state of Missouri, and by and through its governing board of trustees may engage in and contract for every and all types of services, actions or endeavors, not contrary to law, necessary to the successful and efficient prosecution and continuation of the businesses and purposes for which it is created, including, but not limited to, the following:

(1) To have succession by its corporate name perpetually or for a period of time at the pleasure of the electorate of the district it serves;

(2) To sue and be sued, complain and defend in any court of law or equity;

(3) To have a corporate seal which may be altered at the pleasure of the board of trustees and to use the same by causing it or a facsimile thereof to be impressed or affixed or in any manner reproduced;

(4) To purchase, take, receive, lease, or otherwise acquire, by eminent domain or otherwise, own, hold, improve, use, sell, convey, lease, exchange, transfer and otherwise dispose of all or any part of its real or personal property, or any interest therein, or other assets wherever situated; and to hold for any period of time gifts of real and personal property for the use and benefit of it, the same to be accepted and controlled by the board of trustees, according to the terms of the deed, gift, devise or bequest of such property; to make contracts and guarantees and incur liability; to borrow money at rates of interest; to issue its bonds or other obligations;

(5) To elect or appoint officers and agents of the library district, define their duties and fix their compensation, and to indemnify directors, officers and employees to the extent and in the manner permitted by law;

(6) To make and alter bylaws, not inconsistent with the laws of this state, for the administration and regulation of the affairs of the district, and to adopt emergency bylaws and exercise emergency powers as permitted by law;

(7) To invest all or any part of the funds of the district in obligations, redeemable at maturity at par, of the state of Missouri or any political subdivision thereof, or of the United States or of any wholly owned corporation of the United States, or certificates of deposit or time deposits of any financial institution if the financial institution has deposited securities under the provisions of sections 110.010 and 110.020; except that, no funds shall be invested in obligations which are to mature beyond the date that the funds are needed for purposes for which they were received by the consolidated public library district. Interest or earnings derived from the funds shall belong to the district and may be disbursed and expended for the same purposes and in the same manner as other funds belonging to the district;

(8) To authorize any employee, or trustee of the district to attend national, regional or state conventions, workshops or other meetings deemed by the board to be of interest to the district; and the board, in its discretion, may authorize the expenditure of funds of the district to reimburse the employee, trustee, officer or librarian for expenses incurred in attending such conventions, meetings or workshops;

(9) To retain or authorize the library director to retain and employ accountants, bookkeeping services, architects, financial advisors, legal counsel, business managers, consultants or other persons offering specialized services on the conditions and for reasonable fees or compensation as the board may determine;

(10) To exercise the sole and exclusive control over all of the property and things of value owned or possessed by the district;

(11) To enter into contracts with any agency of the United States, of this state, or of any other state; or any city, municipal, school or public library district or any political subdivisions of this state or of any other state, or with any college, university or educational institution, public or private, or any corporation, organization or association to render or to receive specific library services;

(12) To apply for and receive and otherwise expend and use any state aid which is appropriated by the general assembly of the state of Missouri, on such terms and conditions as shall be set forth and included in that legislation;

(13) To apply for and receive and otherwise expend and use any federal aid which is now or hereafter shall be appropriated by the Congress of the United States, on such terms and conditions as shall be set forth and included in that legislation.

(L. 1988 S.B. 681)



Section 182.707 Board of trustees, appointment, qualifications, terms, vacancies, expenses, officers how selected--meetings--majority vote of full board required when--librarian powers and duties--staff.

Board of trustees, appointment, qualifications, terms, vacancies, expenses, officers how selected--meetings--majority vote of full board required when--librarian powers and duties--staff.

182.707. 1. An urban public library district created under the provisions of sections 182.701 to 182.723 shall be governed by a board of trustees which shall consist of nine members. The initial board of trustees shall be appointed by the board of directors of the nine director urban school district, no later than fifteen business days following an election approving creation of an urban public library district. The new board of trustees shall meet and organize within ten days of appointment, or as soon after as reasonably practicable. After the initial appointments, successor trustees shall be appointed by the mayors of the three cities in which the greatest portion of the geographic area of the new urban public library district is located. Seven trustees shall be appointed by the mayor of the city in which the greatest percentage of the geographic area served is located. The mayor of each of the other two cities shall be entitled to appoint one member of the board of trustees. The mayor of the city comprising the third largest geographic area shall be authorized to appoint one board member two years following the initial appointment. The mayor of the city serving the second largest geographic area shall be authorized to appoint one member four years after the initial appointment.

2. Of the nine members initially appointed to the board of trustees pursuant to subsection 1 of this section, two shall serve for two years, three shall serve for three years and four shall serve for four years. At the time of the organizational meeting of the initial library board appointed by the board of education, the nine appointed members shall decide by drawing lots which shall serve for two, three or four years. After the initial members of the board of trustees have been appointed in the manner set forth above, members shall be appointed to serve terms of four years, except that a member appointed to fill a vacancy in a term of office shall be appointed to serve only the remainder of that term. Each member appointed shall serve until his successor in office is appointed and qualified.

3. Each member of the board of trustees shall be at least twenty-five years of age and shall be a resident of the urban public library district and shall have resided within the state of Missouri for at least one year next preceding his or her appointment.

4. Vacancies in the board of trustees occasioned by removals, resignations, or otherwise shall be reported to the mayor of the appropriate appointing city, and shall be filled in like manner as original appointment; except that, if the vacancy occurs during an unexpired term, the appointment shall be for only the unexpired portion of that term.

5. No trustee shall receive any fee, salary, gratuity or other compensation or remuneration for acting as such, except that the board of trustees may reimburse its members for actual and necessary expenses incurred in the performance of their duties.

6. The board of trustees shall have a president, secretary, and a treasurer and such other officers as the board may select. All officers of the board of trustees shall be selected by the board. All officers of the board of trustees shall serve at the pleasure of the board and shall not receive any salary, gratuity or other compensation or reimbursement for acting as such, except the treasurer, who may also serve as secretary.

7. The board of trustees shall provide for regularly scheduled meetings of the board to be held monthly. The board of trustees shall make and adopt bylaws, rules and regulations governing the proceedings of the board, including bylaws prescribing the duties of each officer of the board of trustees. No bylaws, rules or regulations shall be contrary to, or inconsistent with, any provision of law.

8. A majority of the full board of trustees shall constitute a quorum for the transaction of business. An act of the majority of the trustees present at a meeting at which a quorum is present shall be the act of the board of trustees, except as hereinafter provided. The affirmative vote of a majority of the full board of trustees shall be required to enter into any contract, employ or dismiss the chief administrative officer of the district, effect a merger or consolidation or approve a budget.

9. The board of trustees of an urban public library district shall adopt policies for the government of the urban public library district that will carry out the spirit and intent of sections 182.701 to 182.723, and the board of trustees shall employ a chief executive as administrative officer of the urban public library district charged with the duty of carrying out the policies adopted by the board of trustees. The chief executive shall serve at the pleasure of the board of trustees. The chief executive shall have the authority to employ professional library assistants and other employees to fill the positions that are created by the board of trustees. The assistants and employees may be dismissed by the chief executive.

(L. 1988 S.B. 681, A.L. 2005 H.B. 638)



Section 182.709 Retirement system, employees eligible for certain public school retirement system.

Retirement system, employees eligible for certain public school retirement system.

182.709. All employees of an urban public library district who would be eligible for membership in the public school retirement system of the public library system continued to be operated by the nine director urban school district shall be members of the retirement system of a nine director urban school district created pursuant to sections 169.270 to 169.400.

(L. 1988 S.B. 681)



Section 182.711 Fiscal year for library district--budget to be approved, when, modification when, filed with state auditor--library operating fund established--treasurer powers and duties.

Fiscal year for library district--budget to be approved, when, modification when, filed with state auditor--library operating fund established--treasurer powers and duties.

182.711. 1. The fiscal year for each urban public library district shall be July first to June thirtieth, and each year the librarian shall submit to the board of trustees a budget for the forthcoming fiscal year. The board of trustees shall approve the budget after making any changes therein that it deems necessary. The budget shall be approved on or before June thirtieth preceding the fiscal year for which the budget was prepared. The board of trustees on its own motion or at the request of the librarian, from time to time, may amend or modify the approved budget. A copy of the approved budget shall be filed with the state auditor.

2. The treasurer of the board of trustees of an urban public library district shall receive and be the custodian of all money belonging to the district from whatever source derived. All funds of the urban public library district derived from local taxation to be used for normal operations of the district shall be kept in a library operating fund. All funds belonging to the district which are to be used for building purposes shall be kept in a library building fund; all funds derived from state aid or federal grants, other than land, building and furnishing grants, shall be kept in the library operating fund; and the board of trustees may establish any other funds that it deems necessary. The treasurer shall deposit all moneys belonging to the urban public library district in the depositaries that are selected by the board of trustees. The treasurer shall also be the custodian of all bonds or other securities belonging to the urban public library district.

3. Urban public library district moneys shall be disbursed by the treasurer by appropriate instrument of payment only upon due authorization of the board of trustees and duly certified for payment by the president. The certification shall specify the amount to be paid, to whom payment is to be made and the purpose for which payment is being made. The board of trustees by resolution may direct that the signature of the president or treasurer be a facsimile signature in the manner provided by sections 105.272 to 105.278.

4. No authorization or certification shall be made, and no instrument of payment shall be issued for the payment of any urban public library district indebtedness unless there is sufficient money in the treasury and the proper fund for the payment of the indebtedness and the indebtedness is in the proper form.

5. The treasurer of the board of trustees shall submit to the board of trustees, at each regularly scheduled meeting thereof, an accounting reflecting receipt and disbursement of funds belonging to the urban public library district.

(L. 1988 S.B. 681)



Section 182.713 Bond required for treasurer, librarian and certain other employees.

Bond required for treasurer, librarian and certain other employees.

182.713. 1. The treasurer, the librarian and other employees as designated by the board of trustees, before entering upon the discharge of their duties as such, shall enter into bond or bonds with a corporate surety to be approved by the board of trustees in such amount as may be fixed by the board of trustees, conditioned that they will render a faithful and just account of all money that comes into their hands, and otherwise perform the duties of their office according to law. The urban public library district shall pay the premium for the bond or bonds from its operating fund. A copy of such bond or bonds shall be filed with the treasurer of the board of trustees and clerk for each county included within the urban public library district. In case of a breach of the conditions of the bond or bonds the board or any taxpayer of the urban public library district may cause suit to be brought thereon. The suit shall be prosecuted in the name of the state of Missouri at the relation of and for use of the urban public library district.

2. The chief executive officer of the district, for and on behalf of the board of trustees, shall keep or cause to be kept financial records and accounts according to generally accepted accounting standards, and shall furnish to the board of trustees or any member thereof the financial records and accounts, or summaries thereof, that the board of trustees or any member thereof may request.

3. On or before the thirty-first day of August of each year, the chief executive officer shall make a report to the board of trustees, stating the condition of the library and its services as of the thirtieth day of June of the preceding fiscal year. This report shall be accompanied by an audit conducted by an independent auditing firm. On or before the thirtieth day of September, the reports shall be submitted to the Missouri state library commission by the board of trustees.

(L. 1988 S.B. 681)



Section 182.715 Taxes raised for a library district transferred to successor urban district, when--tax levy authorized, rate--rate increase, procedure--additional tax to erect buildings, procedure, ballot form.

Taxes raised for a library district transferred to successor urban district, when--tax levy authorized, rate--rate increase, procedure--additional tax to erect buildings, procedure, ballot form.

182.715. 1. Whenever an urban public library district is created pursuant to section 182.703, the vote for creation of the urban public library district shall provide that any levy for library purposes established pursuant to section 137.030 shall be transferred to the urban public library district and such urban public library district shall be authorized to levy a tax at this established levy rate. Any increase above this levy rate shall, on resolution adopted by the board of trustees of the urban public library district, be submitted to the voters of the urban public library district for approval, in accordance with the provisions of section 137.030.

2. If a majority of all the votes cast on the question shall be for the tax increase as submitted, the increased tax specified in the notice shall be levied and collected in like manner with other county taxes and shall be paid and forwarded to the treasurer of the board of trustees of an urban public library district by the county collector.

3. If a majority of the votes cast on the question shall be against the tax rate as submitted, then the tax rate shall remain at the previously existing levy.

4. Whenever in any urban public library district which has decided to establish and maintain a free library in any district served under the provisions of sections 182.701 to 182.723, the urban public library district board of trustees, by written resolution entered of record, deems it necessary that free library buildings be erected in the district it shall notify the appropriate election authorities that the question should be submitted to the voters of the urban public library district. The resolution and the notice shall specify the rate of taxation necessary.

5. The question shall be submitted in substantially the following form:

Shall there be a ................... cent tax for erection of library buildings?

6. If the majority of the voters of the urban public library district voting on the question vote in favor of the tax, the tax specified in the notice shall be levied and collected in like manner with other taxes of the district, and delivered to the treasurer of the board of trustees of the urban public library district, and shall be subject to the exclusive control of the urban public library district board of trustees and the fund shall be disbursed by the urban public library district treasurer only upon proper instrument of payment of the board of trustees, and be used for expenses incident to the erection and furnishing of the library buildings. The levy herein providing for the erection of library buildings shall be in addition to the tax levied for the establishment and maintenance of the urban public library district.

(L. 1988 S.B. 681)



Section 182.717 Bonds issued by district, limitation, purposes, rate--approval by voters required--form and content--sale--amount of bond.

Bonds issued by district, limitation, purposes, rate--approval by voters required--form and content--sale--amount of bond.

182.717. 1. The board of trustees of an urban public library district may provide for the purchase of ground and for the erection of public library buildings, and for the improvement of existing buildings, and for the furnishing of the buildings and may provide for the payment of the same by the issue of bonds or otherwise, subject to the conditions and limitations set forth in this section.

2. No bonds of the public library district shall be issued in an amount in excess of the constitutional limitations of the value of taxable, tangible property in an urban public library district, as shown by the last completed assessment for state and county purposes, nor shall such indebtedness be incurred unless it has been approved by the vote of the constitutionally required percentage of the voters of an urban public library district voting on the question at an election. The ballot for approval shall state in boldfaced type the tax rate necessary to retire the bonds as nearly accurate as may be.

3. The board of trustees shall provide for the collection of an annual tax on all taxable, tangible property in an urban public library district sufficient to pay the interest and principal of the indebtedness as they shall fall due and to retire the same within twenty years from the date contracted.

4. If, upon the returns from the election, which shall be certified to the board of trustees, it appears that the question to incur indebtedness has been assented to by the constitutionally required percentage of the voters voting on the question, the board of trustees shall enter of record a brief recital of the returns and shall declare that the urban public library district board of trustees may issue bonds of the urban public library district in a total amount not in excess of that authorized by the voters. The board of trustees shall offer such bonds at public sale and shall provide such method as it may deem necessary for the advertisement of the sale of each issue of said bonds before the same are sold. The bonds shall be issued, payable to bearer and in denominations of not less than one hundred dollars, or some multiple thereof, payable in not more than twenty years from the date they bear, bearing interest from date at a rate not exceeding the rate allowable by law, payable semiannually, and with interest coupons attached to conform to the fact thereof. All bonds shall be signed by the president of the board of trustees, attested by the signature of the treasurer, and each bond shall have impressed thereon the corporate seal of the urban public library district.

(L. 1988 S.B. 681)



Section 182.719 Rules and regulations, duties of board to establish, filed with county clerk--violations, suspension of library privileges.

Rules and regulations, duties of board to establish, filed with county clerk--violations, suspension of library privileges.

182.719. 1. The board of trustees of an urban public library district shall adopt reasonable rules and regulations governing the terms and privileges for the use of the library and its facilities and shall cause the same to be published, with amendments, and filed with the clerk of the county served by the urban public library district, and shall have on file a copy thereof in all library facilities open to the public.

2. If any person or corporation using the facilities of an urban public library district shall violate any of the published rules or regulations adopted by the board of trustees, the board of trustees or the librarian of the urban public library district may suspend that person's or corporation's library privileges either temporarily or permanently, as the urban public library district shall deem to be in the best interests of the urban public library and of the people it serves.

(L. 1988 S.B. 681)



Section 182.721 Real property, obligations, rights of nine-director urban school district used solely for library purposes transferred to urban public library district--property used for both library and nonlibrary purposes not to be transferred--rental agreement, when.

Real property, obligations, rights of nine-director urban school district used solely for library purposes transferred to urban public library district--property used for both library and nonlibrary purposes not to be transferred--rental agreement, when.

182.721. 1. Except as otherwise provided in subsections 2 and 3 of this section, on the effective date of the creation of an urban public library district pursuant to sections 182.701 to 182.723, all right, title and interest of a nine-director urban school district in and to all real property and improvements thereon used for public library purposes or thereafter acquired for public library purposes shall be transferred to and vested in the urban public library district the boundaries of which coincide with those of the nine director urban school district.

2. Any real property held by a nine-director urban school district which was formerly used for nonlibrary purposes, and which at the time of the election resulting in creation of an urban public library district had a building constructed thereon used for public library purposes with a postal facility in the building, shall become the property of the new urban public library district.

3. Any real property or improvements thereon or both which were acquired, built or developed with funds raised or provided for, or otherwise dedicated to, both library purposes and nonlibrary purposes shall be retained by the nine-director urban school district. If any urban public library district elects to continue to occupy and use that building space used for public library purposes on the real property following creation of the urban public library district, the urban public library district shall make such rental payments as are agreed upon by the urban school district and the urban public library district. The urban school district shall not be required to permit such use, which shall occur only through a duly authorized and executed lease agreement.

4. In addition to the transfer of any fee simple rights to property which was used solely for public library purposes as of the date of creation of the urban public library district, the urban school district serving the area shall transfer to the new urban public library district any and all reversionary rights, leasehold rights or other real property rights or obligations, including the obligation to make rental payments, which pertain to property used solely for public library purposes, except as otherwise provided for this section.

(L. 1988 S.B. 681)



Section 182.723 Personal property, funds and obligations of nine-director urban school districts used for public library purposes to be transferred to urban public district.

Personal property, funds and obligations of nine-director urban school districts used for public library purposes to be transferred to urban public district.

182.723. Upon the effective date of creation of an urban public library district any and all outstanding obligations of a nine-director urban school district incurred for public library purposes shall become the obligations of the corresponding urban public library district; all funds of such nine-director urban school district collected and held for public library purposes shall be transferred to and vested in the urban public library district; and all personal property held by such nine-director urban school district and used for public library purposes shall be transferred to and vested in the urban public library district. Any money borrowed and bonds issued for the purpose of purchasing sites for public library buildings or erecting, remodeling, or furnishing library buildings or any combination thereof shall be deemed obligations incurred for public library purposes.

(L. 1988 S.B. 681)



Section 182.800 Free libraries--funds, investment of.

Free libraries--funds, investment of.

182.800. The governing board of any free library district may invest funds of the district. The board may invest the funds in either open time deposits for ninety days or certificates of deposit in a depositary selected by the board, if the depositary has deposited securities under the provisions of sections 110.010 and 110.020; or in bonds, redeemable at maturity at par, of the state of Missouri, of the United States, or of any wholly owned corporation of the United States; or in other short term obligations of the United States. No open time deposits shall be made or bonds purchased to mature beyond the date that the funds are needed for the purpose for which they were received by the district. Interest accruing from the investment of funds in such deposits or bonds shall be credited to the library district fund from which the money was invested.

(L. 1971 H.B. 104 § 1)



Section 182.802 Public libraries, sales tax authorized--ballot language--definitions (Butler, Dunklin, New Madrid, Pemiscot, Ripley, Stoddard, and Wayne counties)

Public libraries, sales tax authorized--ballot language--definitions (Butler, Dunklin, New Madrid, Pemiscot, Ripley, Stoddard, and Wayne counties)

182.802. 1. (1) Any public library district located in any of the following counties may impose a tax as provided in this section:

(a) At least partially within any county of the third classification without a township form of government and with more than forty thousand eight hundred but fewer than forty thousand nine hundred inhabitants;

(b) Any county of the third classification without a township form of government and with more than thirteen thousand five hundred but fewer than thirteen thousand six hundred inhabitants;

(c) Any county of the third classification without a township form of government and with more than thirteen thousand two hundred but fewer than thirteen thousand three hundred inhabitants;

(d) Any county of the third classification with a township form of government and with more than twenty-nine thousand seven hundred but fewer than twenty-nine thousand eight hundred inhabitants;

(e) Any county of the second classification with more than nineteen thousand seven hundred but fewer than nineteen thousand eight hundred inhabitants;

(f) Any county of the third classification with a township form of government and with more than thirty-three thousand one hundred but fewer than thirty-three thousand two hundred inhabitants;

(g) Any county of the third classification without a township form of government and with more than eighteen thousand but fewer than twenty thousand inhabitants and with a city of the third classification with more than six thousand but fewer than seven thousand inhabitants as the county seat.

(2) Any public library district listed in subdivision (1) of this subsection may, by a majority vote of its board of directors, impose a tax not to exceed one-half of one cent on all retail sales subject to taxation under sections 144.010 to 144.525 for the purpose of funding the operation and maintenance of public libraries within the boundaries of such library district. The tax authorized by this subsection shall be in addition to all other taxes allowed by law. No tax under this subsection shall become effective unless the board of directors submits to the voters of the district, at a county or state general, primary or special election, a proposal to authorize the tax, and such tax shall become effective only after the majority of the voters voting on such tax approve such tax.

2. In the event the district seeks to impose a sales tax under this subsection, the question shall be submitted in substantially the following form:

Shall a ........ cent sales tax be levied on all retail sales within the district for the purpose of providing funding for ........ library district?

â ã YES â ã NO

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the tax shall become effective. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the board of directors shall have no power to impose the tax unless and until another proposal to authorize the tax is submitted to the voters of the district and such proposal is approved by a majority of the qualified voters voting thereon. The provisions of sections 32.085 and 32.087 shall apply to any tax approved under this subsection.

3. As used in this section, "qualified voters" or "voters" means any individuals residing within the district who are eligible to be registered voters and who have registered to vote under chapter 115, or, if no individuals are eligible and registered to vote reside within the proposed district, all of the owners of real property located within the proposed district who have unanimously petitioned for or consented to the adoption of an ordinance by the governing body imposing a tax authorized in this section. If the owner of the property within the proposed district is a political subdivision or corporation of the state, the governing body of such political subdivision or corporation shall be considered the owner for purposes of this section.

4. For purposes of this section the term "public library district" shall mean any city library district, county library district, city-county library district, municipal library district, consolidated library district, or urban library district.

(L. 2011 H.B. 161, A.L. 2012 H.B. 1504)



Section 182.810 Insurance for library boards.

Insurance for library boards.

182.810. The library board or board of trustees of any library in the state supported in whole or in part by taxation may purchase and maintain insurance for members of the board, individually, against any liabilities incurred as board members.

(L. 1982 S.B. 835)



Section 182.812 Library network defined--appropriations, rules and regulations--library networking fund established--rulemaking, procedure.

Library network defined--appropriations, rules and regulations--library networking fund established--rulemaking, procedure.

182.812. 1. As used in this section, the term "library network" shall mean a formal process of cooperation between libraries and other entities to serve the people of Missouri in an improved fashion through planning and implementing projects and joint activities designed to share and extend combined resources.

2. The state librarian shall promulgate rules and regulations to administer any moneys appropriated by the general assembly for library networks. The sum so appropriated for library networks shall be separate and apart from any and all appropriations made to the state library for any other purpose. The state librarian shall certify the amount of each grant to each approved library network, and warrants shall be issued for the amount so allocated and approved.

3. A special fund to be known as the "Library Networking Fund" is hereby established within the state treasury. It shall consist of any gifts, contributions, grants, or bequests received from federal, private or other sources. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund for library networking shall not be transferred to the credit of the general revenue fund at the end of any biennium. All yield, interest, income, increment or gain received from time deposit of moneys in the state treasury to the credit of the library networking fund shall be credited by the state treasurer to the fund.

4. No rule or portion of a rule promulgated under the authority of this section shall become effective until it has been approved by the joint committee on administrative rules in accordance with the procedures provided in this section, and the delegation of the legislative authority to enact law by the adoption of such rules is dependent upon the power of the joint committee on administrative rules to review and suspend rules pending ratification by the senate and the house of representatives as provided in this section.

5. Upon filing any proposed rule with the secretary of state the state librarian shall concurrently submit such proposed rule to the committee which may hold hearings upon any proposed rule or portion thereof at any time.

6. A final order of rulemaking shall not be filed with the secretary of state until thirty days after such final order of rulemaking has been received by the committee. The committee may hold one or more hearings upon such final order of rulemaking during the thirty-day period. If the committee does not disapprove such order of rulemaking within the thirty-day period, the state librarian may file such order of rulemaking with the secretary of state and the order of rulemaking shall be deemed approved.

7. The committee may, by majority vote of the members, suspend the order of rulemaking or portion thereof by action taken prior to the filing of the final order of rulemaking only for one or more of the following grounds:

(1) An absence of statutory authority for the proposed rule;

(2) An emergency relating to public health, safety or welfare;

(3) The proposed rule is in conflict with state law;

(4) A substantial change in circumstance since enactment of the law upon which the proposed rule is based.

8. If the committee disapproves any rule or portion thereof, the state librarian shall not file such disapproved portion of any rule with the secretary of state and the secretary of state shall not publish in the Missouri Register any final order of rulemaking containing the disapproved portion.

9. If the committee disapproves any rule or portion thereof, the committee shall report its findings to the senate and the house of representatives. No rule or portion thereof disapproved by the committee shall take effect so long as the senate and the house of representatives ratify the act of the joint committee by resolution adopted in each house within thirty legislative days after such rule or portion thereof has been disapproved by the joint committee.

10. Upon adoption of a rule as provided in this section, any such rule or portion thereof may be suspended or revoked by the general assembly either by bill or, pursuant to section 8, article IV of the Constitution of Missouri, by concurrent resolution upon recommendation of the joint committee on administrative rules. The committee shall be authorized to hold hearings and make recommendations pursuant to the provisions of section 536.037. The secretary of state shall publish in the Missouri Register, as soon as practicable, notice of the suspension or revocation.

(L. 1983 H.B. 300 § 1, A.L. 1995 S.B. 14)



Section 182.815 Disclosure of library records, definitions.

Disclosure of library records, definitions.

182.815. As used in this section and section 182.817, the following terms shall mean:

(1) "Library", any library established by the state or any political subdivision of the state, or combination thereof, by any community college district, or by any college or university, and any private library open to the public;

(2) "Library material", any book, document, film, record, art work, or other library property which a patron may use, borrow or request;

(3) "Library record", any document, record, or other method of storing information retained, received or generated by a library that identifies a person or persons as having requested, used, or borrowed library material, and all other records identifying the names of library users. The term "library record" does not include nonidentifying material that may be retained for the purpose of studying or evaluating the circulation of library material in general.

(L. 1986 H.B. 1372 § 1)



Section 182.817 Disclosure of library records not required--exceptions.

Disclosure of library records not required--exceptions.

182.817. Notwithstanding the provisions of any other law to the contrary, no library or employee or agent of a library shall be required to release or disclose a library record or portion of a library record to any person or persons except:

(1) In response to a written request of the person identified in that record, according to procedures and forms giving written consent as determined by the library; or

(2) In response to an order issued by a court of competent jurisdiction upon a finding that the disclosure of such record is necessary to protect the public safety or to prosecute a crime.

(L. 1986 H.B. 1372 § 2)



Section 182.825 Definitions.

Definitions.

182.825. As used in sections 182.825 and 182.827, the following terms mean:

(1) "Pornographic for minors", as that term is defined in section 573.010;

(2) "Public access computer", a computer that is:

(a) Located in an elementary or secondary public school or public library;

(b) Frequently or regularly used directly by a minor; and

(c) Connected to any computer communication system.

(L. 2002 H.B. 1402)



Section 182.827 Responsibilities of public schools and public libraries with public access computers--rulemaking authority--immunity from liability, when.

Responsibilities of public schools and public libraries with public access computers--rulemaking authority--immunity from liability, when.

182.827. 1. A public school that provides a public access computer shall do one or both of the following:

(1) Equip the computer with software that will limit minors' ability to gain access to material that is pornographic for minors or purchase internet connectivity from an internet service provider that provides filter services to limit access to material that is pornographic for minors;

(2) Develop and implement by January 1, 2003, a policy that is consistent with community standards and establishes measures to restrict minors from gaining computer access to material that is pornographic for minors.

2. The department of elementary and secondary education shall establish rules and regulations for the enforcement of subsection 1 of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

3. A public library that provides a public access computer shall do one or both of the following:

(1) Equip the computer with software that will limit minors' ability to gain access to material that is pornographic for minors or purchase internet connectivity from an internet service provider that provides filter services to limit access to material that is pornographic for minors;

(2) Develop and implement by January 1, 2003, a policy that is consistent with community standards and establishes measures to restrict minors from gaining computer access to material that is pornographic for minors.

4. The secretary of state shall establish rules and regulations for the enforcement of subsection 3 of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

5. Any public school board member, officer or employee, including library personnel, who willfully neglects or refuses to perform a duty imposed by this section shall be subject to the penalties imposed pursuant to section 162.091.

6. A public school or public school board member, officer or employee, including library personnel, public library or public library board member, officer, employee or trustee that complies with subsection 1 or 3 of this section or an internet service provider providing internet connectivity to such public school or library in order to comply with this section shall not be criminally liable or liable for any damages that might arise from a minor gaining access to material that is pornographic for minors through the use of a public access computer that is owned or controlled by the public school or public library.

(L. 2002 H.B. 1402)



Section 182.900 City libraries--organization of library board--state aid, requirements to obtain.

City libraries--organization of library board--state aid, requirements to obtain.

182.900. Any city in this state may maintain from its own resources a free public library without the levy or collection of a tax specifically designated for the support and maintenance of such library. The governing body of the city may act as the library board for the library and may designate city officers and employees to serve in other capacities related to the operation of the library. The governing body of the city may accept from any sources property or funds to be utilized for the establishment, maintenance and support of the library. Any city maintaining from its own resources a free public library without the levy or collection of a tax specifically designated for the support and maintenance of such library shall be eligible for state aid to public libraries under the provisions of chapter 181 if the support provided by the city for the public library is at least equal to the amount of revenue which would be realized by a tax of one mill if the library had been tax supported.

(L. 1987 H.B. 179 & 307)






Chapter 183 State Historical Society

Section 183.010 Society made trustee for the state--powers--executive committee.

Society made trustee for the state--powers--executive committee.

183.010. 1. The state historical society of Missouri, heretofore organized under the laws of this state, shall be the trustee of this state, and as such shall hold all its present and future collections and property for the state, and shall not mortgage or deed in trust any of its property or sell any of such property except by way of exchange for property of equal value or for reinvestment.

2. There shall continue to be an executive committee of said society, to consist of as many members as is or may be provided in the constitution of said society, and to have the same powers as the present executive committee.

(RSMo 1939 § 14902)

Prior revisions: 1929 § 13707; 1919 § 5845; 1909 § 6698



Section 183.020 Society's duties.

Society's duties.

183.020. It shall be the duty of the society to collect books, maps and other papers and material for the study of history, especially of this state and of the middle west; to acquire narratives and records of the pioneers, to procure documents, manuscripts and portraits, and to gather all information calculated to exhibit faithfully the antiquities and the past and present condition, resources and progress of this state; to cause its collections to be properly bound and preserved; to conduct a library of historical reference, and to publish from time to time reports of its collections and such other matters as may tend to diffuse information relative to the history of this region; and to keep the rooms containing the collections of said society open at all reasonable hours on business days for the reception of the citizens of this state, without fee.

(RSMo 1939 § 14903)

Prior revisions: 1929 § 13708; 1919 § 5846; 1909 § 6699



Section 183.030 Executive committee to report--copies of state publications to society.

Executive committee to report--copies of state publications to society.

183.030. The executive committee of the society shall keep an accurate account of the expenditure of all money which may be appropriated for the purposes of the society, and report biennially to the governor a detailed statement of the expenditure. To enable the society to augment its collections by effecting exchanges with other societies and institutions, sixty bound copies each of the several publications of the state, and of its societies and institutions, except the reports of the supreme court and the court of appeals, shall be and the same are hereby donated to the society as they shall be issued, the same to be delivered to the society by the secretary of state or other officer having the custody of the same; to include, also, for deposit in its collections, one set of all the publications of the state, including those heretofore issued, so far as possible, not excepting the reports of the supreme court and of the court of appeals.

(RSMo 1939 § 14904, A.L. 1973 S.B. 263)

Prior revisions: 1929 § 13709; 1919 § 5847; 1909 § 6700






Chapter 184 Museums--Metropolitan Park Districts and Memorials

Section 184.010 State museum--duty of department of natural resources--where located--soldiers' and sailors' memorial hall.

State museum--duty of department of natural resources--where located--soldiers' and sailors' memorial hall.

184.010. 1. *The department of natural resources shall maintain a Missouri state museum which shall be a conservational and historical museum in which shall be collected and displayed such exhibits of the products of the mines, mills, fields and forests of this state and such other articles and products as will display the natural resources of this state and their utilization as the department may deem necessary and expedient. The department shall design and install necessary cases, racks, tables and other equipment desirable to the purposes of the exhibits.

2. The department shall appoint a director of the state museum, who shall have such duties and responsibilities as the department may direct.

3. The board of public buildings shall designate such part of the first and second floor of the capitol building as it thinks advisable to be used as a part of the Missouri state museum and shall also designate a wing or section of such space to be known as the Missouri soldiers and sailors' memorial hall.

4. The department shall coordinate its activities relating to the museum with those of the board of public buildings in the use and utilization of the corridors, halls, walls, and other space within the state capitol building as may be necessary for the display and exhibits of the museum and the memorial hall.

5. The department shall receive from the adjutant general all matters and records pertaining to Missouri soldiers, sailors and Marines serving in all wars declared by the United States, including such inscriptions and tablets as may be desirable and available.

(L. 1943 p. 978 § 10b, A. 1949 S.B. 1049)

*See Reorganization Plan No. 12 of 1976, on file with the Secretary of State.



Section 184.015 Political subdivisions may contract for use of art museums, how--payments from what funds.

Political subdivisions may contract for use of art museums, how--payments from what funds.

184.015. 1. Any administrative board of control of an art museum may contract to furnish the use of the facilities or services of the institution it operates and maintains to any incorporated city, incorporated village, school district or county in this state, or to the citizens or residents of any such city, village, school district or county, whether or not such city, village, school district or county maintains an art museum.

2. Any incorporated city, incorporated village, school district or county may contract with the administrative board of control of any art museum for the use of the facilities or services of any institution operated and maintained by such administrative board of control, such use to be by or for the benefit of the citizens or residents of any political subdivision herein named.

3. Any contract entered into hereunder shall be made and performed pursuant to the provisions of sections 70.210 to 70.230, both inclusive. It shall define the nature and extent of the use of the facility or service and the compensation to be paid therefor.

4. Payments contracted for under the provisions of any contract executed under the provisions of this section are authorized to be paid from the general revenues of any city, village or county or from the incidental fund of any school district, and shall be paid from any such funds that may be available for such purposes.

(L. 1963 p. 357 §§ 1 to 4)



Section 184.101 Citation of law.

Citation of law.

184.101. Sections 184.101 to 184.122 shall be known and may be cited as the "Museum Property Act".

(L. 1991 S.B. 344 § 1)

Effective 12-31-91



Section 184.102 Definitions.

Definitions.

184.102. As used in sections 184.102 to 184.122, unless the context requires otherwise, the following terms mean:

(1) "Claimant", a person who files a notice of intent to preserve an interest in property on loan to a museum as provided in section 184.114;

(2) "Claimant's address", the most recent address as shown on a notice of intent to preserve an interest in property on loan to a museum, or notice of change of address, which notice is on file with the museum;

(3) "Director", the director of the department of economic development;

(4) "Lender", a person whose name appears on the records of a museum as the person legally entitled to, or claiming to be legally entitled to, property held or owing by the museum;

(5) "Lender's address", the most recent address of the lender as shown on the museum's records pertaining to the property on loan from the lender;

(6) "Loan", a deposit of property to a museum that is not accompanied by a transfer of title to the property;

(7) "Museum", an institution located in this state and operated by a permanent nonprofit corporation, trust association, or public agency, operated primarily for educational, scientific, historical preservation or aesthetic purposes, which owns, borrows, cares for, studies, archives, or exhibits property. "Museum" includes, but is not limited to, libraries, botanical gardens, zoos, nature centers, planetariums, technology centers, arboretums, historic sites, art centers, and history, natural history and art museums;

(8) "Person", an individual, corporation, partnership, trust, estate, or association;

(9) "Property", a document or tangible object, animate or inanimate, in the custody of a museum, that has intrinsic historic, artistic, scientific, or cultural value;

(10) "Restricted certified mail", certified mail which carries on its face, in a conspicuous place where it will not be obliterated, the endorsement "deliver to addressee only", and for which the post office provides the sender with a return receipt showing the date of delivery, the place of delivery and the person to whom delivered; and

(11) "Undocumented property", property in the possession of a museum for which the museum cannot determine the owner by reference to the museum's records.

(L. 1991 S.B. 344 § 2)

Effective 12-31-91



Section 184.104 Notices, information content--notice to be given by restricted certified mail--deemed delivered, when, procedure--locale of museum, how determined.

Notices, information content--notice to be given by restricted certified mail--deemed delivered, when, procedure--locale of museum, how determined.

184.104. 1. In addition to any other information prescribed for a particular notice, all notices given by a museum pursuant to sections 184.101 to 184.122 shall contain the following information:

(1) The lender's or claimant's name;

(2) The lender's or claimant's last known address;

(3) A brief description of the property on loan to the museum referenced in the notice;

(4) The date of the loan, if known, or the approximate date of acquisition of the property;

(5) The name of the museum; and

(6) The name, address, and telephone number of the appropriate official or office to be contacted regarding the property.

2. All notices given by a museum pursuant to sections 184.101 to 184.122 shall be mailed by restricted certified mail to the lender's or claimant's last known address shown on the museum's records. Notice is deemed given as of the date of receipt by the lender or claimant if the museum receives proof of receipt by the lender or claimant within thirty days after mailing the notice.

3. If, after a diligent search of its records, the museum does not know the identity of the lender, or does not have an address for the lender or claimant, or if proof of receipt is not received by the museum within thirty days of mailing a notice under subsection 2 of this section, notice is deemed given if the museum publishes notice at least once each week for two consecutive weeks in a newspaper of general circulation in both the county, or city if appropriate, in which the museum is located and the county, or city if appropriate, of the lender's or claimant's last address, if known. The date of a notice under this subsection shall be the date of the second published notice. For purposes of this section, a museum is located in the county, or city if appropriate, in which it has its principal place of business, or, if a loan of property was made to a branch of a museum in the county, or city if appropriate, in which the branch is located.

(L. 1991 S.B. 344 § 3)

Effective 12-31-91



Section 184.106 Conservation or disposal of property on loan, without notice, when--exception--lien for costs--museum not to be liable for injury or loss, when.

Conservation or disposal of property on loan, without notice, when--exception--lien for costs--museum not to be liable for injury or loss, when.

184.106. 1. Unless there is a written loan agreement to the contrary, a museum may apply conservation measures to or dispose of property on loan to the museum without the lender's or claimant's permission and without giving formal notice to the lender or claimant, if immediate action is required to protect the property on loan or other property in the custody of the museum or if the property on loan is a hazard to the health and safety of the public or the museum's staff, and if one of the following applies:

(1) The museum is unable to contact the lender or claimant at the lender's or claimant's last address of record if action is to be taken within more than three days but less than one week from the time the museum determined action was necessary;

(2) The museum is unable to contact the lender or claimant at the lender's or claimant's last address or telephone number of record prior to taking action if the action is to be taken within three days or less from the time the museum determined action was necessary; or

(3) The lender or claimant does not respond within five days from the day the lender or claimant is contacted by the museum or will not agree to the protective measures the museum recommends, and does not terminate the loan and retrieve the property.

2. If a museum applies conservation measures to or disposes of property under this section or with the agreement of the lender or claimant, unless the loan agreement provides otherwise, the museum:

(1) Shall have a lien on the property and on the proceeds of any disposition of the property for the costs incurred by the museum in applying conservation measures or disposing of the property under this section; and

(2) Shall not be liable to the lender or claimant for injury to or loss of the property if the museum:

(a) Had a reasonable belief at the time the action was taken that the action was necessary to protect the property on loan or other property in the custody of the museum or that the property on loan was a hazard to the health and safety of the public or the museum staff; and

(b) Exercised reasonable care in choosing and applying conservation measures or disposal methods.

(L. 1991 S.B. 344 § 4)

Effective 12-31-91



Section 184.108 Loss or injury to property--notice to lender, content, rules--publication not required.

Loss or injury to property--notice to lender, content, rules--publication not required.

184.108. A museum shall give the lender or claimant written notice of any known injury to or loss of loaned property, in the form required under this section. The director shall adopt by rule a form of notice of injury or loss, no later than December 31, 1991, and shall distribute the rule and form to all identified museums in this state within sixty days after the promulgation of the rule. The notice shall be mailed to the lender's or claimant's last address of record within thirty days after the date on which the injury or loss is first known by the museum. Published notice of injury to or loss of undocumented property shall not be required.

(L. 1991 S.B. 344 § 5)

Effective 12-31-91



Section 184.111 Termination of loan by museum may be made, when--procedure--lender failure to respond to notice, property deemed donated to museum, when.

Termination of loan by museum may be made, when--procedure--lender failure to respond to notice, property deemed donated to museum, when.

184.111. 1. A museum may give the lender or claimant notice of the museum's intent to terminate a loan of property at any time after:

(1) The date on which the property was loaned to the museum for an indefinite term, if the property has been in the custody of the museum for at least seven years and, during that time, the museum received no written contact from the lender concerning the loaned property, as evidenced in the museum's records; or

(2) The date on which a loan of property for a specified time expired, if the property has been in the custody of the museum for at least seven years.

2. A notice of intent to terminate a loan shall include a statement containing substantially the following information:

"The records of ................ (name of museum) indicate that you have property on loan to it. The museum wishes to terminate the loan. You must contact the museum in writing, establish your ownership of the property, and make arrangements to collect the property. If you fail to do so within ninety days after the date of this notice, you will be considered to have donated the property to the museum."

3. If the lender or claimant does not respond to the notice of intent to terminate provided by the museum under this section within ninety days after the date of the last notice by filing with the museum a notice of intent to preserve interest in loaned property, the museum shall acquire title to the property.

(L. 1991 S.B. 344 § 6)

Effective 12-31-91



Section 184.112 Title to undocumented property to museum, when--acquisition of title notice, content.

Title to undocumented property to museum, when--acquisition of title notice, content.

184.112. 1. A museum may acquire title to undocumented property in the custody of the museum for at least seven years if, during that time, the museum received no valid claim or written contact from any person, as evidenced in the museum's records, by giving notice of acquisition of title to undocumented property under this section.

2. A notice of acquisition of title shall include a statement containing substantially the following information:

"The records of ................... (name of museum) do not indicate the owner of record of certain property in its possession. The museum intends to acquire title to the property described below: ............................................ (general description of the property). If you claim ownership or other legal interest in this property you must contact the museum in writing, establish your ownership of the property, and make arrangements to collect the property. If you fail to make written contact within ninety days after the date of this notice, you will be considered to have waived any claim you may have to the property."

3. If a person does not respond to the notice of acquisition of title to undocumented property within ninety days after the date of the last notice by filing a notice of intent to preserve an interest in property on loan, the museum's title to the property shall become incontestable under section 184.116.

(L. 1991 S.B. 344 § 7)

Effective 12-31-91



Section 184.114 Intent to preserve interest in property on loan to museum, content, filed when--effective period--extension, procedure--insufficiency of intent notice, duties, procedure--sections 184.101 to 184.114, effective date.

Intent to preserve interest in property on loan to museum, content, filed when--effective period--extension, procedure--insufficiency of intent notice, duties, procedure--sections 184.101 to 184.114, effective date.

184.114. 1. A notice of intent to preserve an interest in property on loan to a museum filed pursuant to sections 184.101 to 184.122 shall be in writing and shall be filed with the museum within ninety days after the date of the notice given by the museum pursuant to section 184.111 or 184.112. Notice of intent to preserve an interest shall be deemed filed with the museum on the date it is received by the museum. Filing of the notice does not validate or make enforceable any claim which would be extinguished under the terms of a written loan agreement or which would otherwise be invalid or unenforceable. The notice of intent to preserve an interest in loaned property shall be effective for two years after it is filed with the museum. The museum shall notify the lender by restricted certified mail within thirty days after the expiration of the initial two-year period covered by the notice of intent to preserve an interest. The lender or claimant may extend his intent to preserve an interest for two years by filing another notice in accordance with this section.

2. A notice of intent to preserve an interest in loaned property shall contain the following information:

(1) A description of the property adequate to enable the museum to identify the property;

(2) Documentation sufficient to establish the claimant as the true owner of the property;

(3) A statement attesting to the truth, to the best of the claimant's knowledge, of all information included in or with the notice of intent to preserve an interest in loaned property;

(4) The signature, under penalty of perjury, of the claimant or a person authorized to act on behalf of the claimant.

3. The museum need not retain a notice to preserve an interest in property that does not meet the requirements set forth in subsections 1 and 2 of this section. The museum may notify the claimant at the address given on the notice of intent to preserve an interest in property that the museum believes the notice is ineffective to preserve an interest in the property, and the reasons for the insufficiency. The claimant may file with the museum an amended notice of intent to preserve an interest in the property within the later of the time remaining to file a notice or twenty days after the date of notification of ineffectiveness. Retention by the museum of a notice under section 184.121 does not mean that the museum accepts the sufficiency or accuracy of the notice or that the notice is effective to preserve an interest in property on loan to the museum.

4. The director shall adopt by rule a form of notice of intent to preserve an interest in property on loan to a museum. The form shall satisfy the requirements of subsection 1 of this section and shall notify the claimant of the rights and procedures to preserve an interest in museum property. The form shall also facilitate record keeping and record retrieval by a museum. At a minimum, the form shall provide a place for recording evidence of receipt of a notice by a museum, including the date of receipt, signature of the person receiving the notice, and the date on which a copy of the receipt is returned to the claimant.

5. Sections 184.101 to 184.114 shall become effective December 31, 1991.

(L. 1991 S.B. 344 § 8)

Effective 12-31-91



Section 184.116 Action for damages for loss or injury, time limitation--failure to bring action after notice, property deemed donated, when--purchaser from the museum to acquire good title.

Action for damages for loss or injury, time limitation--failure to bring action after notice, property deemed donated, when--purchaser from the museum to acquire good title.

184.116. 1. No action for damages shall be brought against a museum because of injury to or loss of property on loan to the museum more than two years from the date the museum gives the lender or claimant notice of the injury or loss or five years from the date of the injury or loss, whichever occurs earlier.

2. No action to recover property on loan shall be brought against a museum more than one year from the date the museum gives the lender or claimant notice of intent to terminate the loan or notice of acquisition of title to undocumented property, or more than five years from the date a notice of intent to preserve an interest in the property was filed with the museum by the lender or claimant, whichever occurs earlier.

3. A lender or claimant is considered to have donated loaned property to the museum if the lender or claimant fails to file an action to recover the property on loan to the museum within the periods specified in subsections 1 and 2 of this section.

4. A person who purchases property from a museum acquires good and valid title to the property if the museum represents to the person that it has acquired title to the property pursuant to sections 184.101 to 184.122.

5. Notwithstanding subsections 3 and 4 of this section, a lender or claimant who was not given notice of intent to terminate a loan or notice of acquisition of title as provided in sections 184.111 and 184.112, respectively, and who proves that the museum received from the lender or claimant an adequate notice of intent to preserve an interest in loaned property, which satisfies all of the requirements of section 184.114, within the seven years immediately preceding the filing of an action to recover the property, may bring an action to recover the property or, if the property has been disposed of, the reasonable value of the property at the time it was disposed of plus interest at the legal rate.

6. A museum is not liable at any time, in the absence of a court order, for returning property to the original lender, even if a claimant other than the lender has filed a notice of intent to preserve an interest in property. If persons claim competing interests in property in the custody of a museum, the burden is upon the claimants to prove their interest in an action in equity initiated by a claimant. A museum is not liable at any time for returning property to an uncontested claimant who produced reasonable proof of ownership pursuant to section 184.114.

7. This section shall become effective July 1, 1992.

(L. 1991 S.B. 344 § 9)

Effective 7-1-92



Section 184.118 Title to property museum's obligation to lender or claimant--records to be retained, time period, content.

Title to property museum's obligation to lender or claimant--records to be retained, time period, content.

184.118. In order to take title pursuant to sections 184.101 to 184.122, a museum has the following obligations to a lender or claimant:

(1) The museum shall retain all written records regarding the property for at least three years from the date of taking title pursuant to sections 184.101 to 184.122;

(2) The museum shall keep written records of all loaned property acquired pursuant to section 184.111 or 184.112. Records maintained under this subsection shall contain the following information, as available:

(a) The lender's name, address, and phone number;

(b) The claimant's name, address, and phone number;

(c) The nature and terms of the loan;

(d) The beginning date of the loan period, if known;

(3) On or after December 31, 1991, a museum accepting a loan of property for an indefinite term or for a term of seven years or longer shall inform the lender in writing at the time of the loan of the provisions of sections 184.101 to 184.122. A copy of the form notice prescribed in section 184.114 or a citation to the provisions of sections 184.101 to 184.122 shall fulfill this obligation;

(4) The museum is responsible for notifying a lender or claimant of the museum's change of address or dissolution.

(L. 1991 S.B. 344 § 10)



Section 184.119 Records to be retained for twenty-five years after December 31, 1991.

Records to be retained for twenty-five years after December 31, 1991.

184.119. 1. On or after December 31, 1991, a museum shall, at a minimum, maintain and retain the following records, either originals or accurate copies, for a period of not less than twenty-five years:

(1) A notice of intent to preserve an interest in property provided pursuant to section 184.114;

(2) The loan agreement, if any, and a receipt or ledger for property on loan to the museum;

(3) A receipt or ledger for property delivered by the museum to lender or claimant;

(4) Records containing the following information, as available, for property in the custody of the museum:

(a) The lender's name, address, and telephone number;

(b) The claimant's name, address, and telephone number;

(c) The donor's name, address, and telephone number;

(d) The seller's name, address, and telephone number;

(e) The nature and terms of the transaction;

(f) The beginning date of the loan period, the transaction date, or the date of acquisition of the property.

2. The director may by rule determine the minimum form and substance of record keeping by museums with regard to museum property to implement sections 184.101 to 184.122.

(L. 1991 S.B. 344 § 11)



Section 184.121 Change of address, duty of lender or claimant to notify museum--written agreement between lender and museum to prevail.

Change of address, duty of lender or claimant to notify museum--written agreement between lender and museum to prevail.

184.121. 1. The lender or claimant of property on loan to a museum shall notify the museum of a change of address or change in ownership of the property. Failure to notify the museum of these changes may result in the lender's or claimant's loss of rights in the property.

2. The lender or claimant of property on loan to a museum may file with the museum a notice of intent to preserve an interest in the property as provided for in section 184.114. The filing of a notice of intent to preserve an interest in property on loan to a museum does not validate or make enforceable any claim which would be extinguished under the terms of a written agreement, or which would otherwise be invalid or unenforceable.

(L. 1991 S.B. 344 § 12)



Section 184.122 Museum law to supersede lost and unclaimed property law.

Museum law to supersede lost and unclaimed property law.

184.122. The provisions of sections 184.101 to 184.122, to the extent applicable, shall supersede the provisions of the lost and unclaimed property act, sections 447.010 to 447.595.

(L. 1991 S.B. 344 § 13)



Section 184.250 Memorial buildings or monuments in each county.

Memorial buildings or monuments in each county.

184.250. In appreciation of the services rendered by the citizen soldiery of Missouri in the war against Germany and her allies and for the purpose of preserving the records and perpetuating the memory of their heroic achievements, a memorial building, monument or other suitable testimonial shall be erected or placed in each of the counties of the state and in cities not part of a county. Such memorial may be a building or a monument or in the form of tablets suitably inscribed and placed in some building at the county seat of such counties or at such places designated by the county commissions of said county and in said cities not part of a county. The exact nature of such memorial shall be determined by the county commission of the county or by the municipal assembly of said city.

(RSMo 1939 § 15444)

Prior revision: 1929 § 14320



Section 184.260 County commissions and municipal assemblies authorized to act.

County commissions and municipal assemblies authorized to act.

184.260. For the purpose of carrying out the provisions of sections 184.250 to 184.270 the county commissions of the several counties and the municipal assemblies of the said cities are authorized to erect said buildings, monuments or tablets and to do all things necessary to carry out the provisions of sections 184.250 to 184.270. Such county commissions and municipal assemblies are hereby authorized to appropriate funds for such purpose and to receive, manage and expend funds donated for such purpose and to make all contracts and purchases, including the acquiring of real estate, necessary in the premises. It shall be the duty of the county commissions of the several counties and of the municipal assemblies of said cities, under the supervision and with the assistance of the adjutant general and in the form to be prescribed by him, to collect and file in such memorial building, or in the office of the county clerk of such county or other suitable place designated by the county commission, or in such place as may be designated by the municipal assemblies of said cities a record of the soldiers, sailors and Marines who, as citizens of said county or city, served in the war against Germany and her allies and it shall be the duty of said county clerk and of the custodian designated by the municipal assembly of said city to safely keep and preserve such records properly indexed for ready reference thereto.

(RSMo 1939 § 15445)

Prior revision: 1929 § 14321



Section 184.270 State aid.

State aid.

184.270. When the county commission of any county or the mayor of said city shall certify to the governor that it has appropriated or raised the sum of not less than two hundred and fifty dollars for the purpose of carrying out the provisions of sections 184.250 to 184.270, a like sum, not to exceed the sum of one thousand dollars shall be allotted said county or city for such purpose from the appropriation herein made.

(RSMo 1939 § 15446)

Prior revision: 1929 § 14322

CROSS REFERENCE:

Memorial airports, state aid for, 305.230



Section 184.280 County commissions authorized to provide for public war memorials--issuance of bonds.

County commissions authorized to provide for public war memorials--issuance of bonds.

184.280. The county commissions of the several counties of this state are hereby authorized to purchase land, establish, construct and maintain a public war memorial and community building and may issue bonds therefor in accordance with the general law governing the issuance of bonds by counties.

(L. 1945 p. 1316 § 1)



Section 184.290 County memorial hospitals--state aid, how authorized.

County memorial hospitals--state aid, how authorized.

184.290. Any county in this state shall be eligible to receive state financial aid to be paid from moneys appropriated therefor upon certification to the governor by the county commission that such county has available an adequate sum of money to be used for the purchase or erection and the operation of a county memorial hospital, or a memorial addition to an existing county hospital, commemorating the services of our Armed Forces during World War II and upon certification to the governor by the director of the department of health and senior services that the purchase or erection and operation of the proposed county memorial hospital, or a memorial addition to an existing county hospital, is, in his judgment, in the interest of public health and welfare and that sufficient funds are available to finance not only the purchase or erection of the memorial hospital, or a memorial addition to an existing county hospital, but also the operation of such hospital. State financial aid allocated to a county eligible for aid under the provisions of this section shall be equivalent to the amount of money actually expended by the county in the purchase or erection of a memorial hospital, or a memorial addition to an existing county hospital, but in no case shall such state financial aid to any county exceed ten thousand dollars.

(L. 1947 V. II p. 333 § 1, A.L. 1971 S.B. 163)



Section 184.350 Metropolitan zoological park, or museum district containing zoological, art museum and St. Louis science center subdistricts--petitions to form--election, when--ballot form, costs how paid.

Metropolitan zoological park, or museum district containing zoological, art museum and St. Louis science center subdistricts--petitions to form--election, when--ballot form, costs how paid.

184.350. 1. Whenever qualified voters representing five percent of the votes cast at the last preceding election for governor in any constitutional charter city not located within a county and qualified voters representing five percent of the votes cast at the last preceding election for governor in a constitutional charter county adjoining such city shall file verified petitions for the establishment of a metropolitan zoological park and museum district, comprising a zoological subdistrict, and art museum subdistrict or a St. Louis Science Center subdistrict with the respective election officials of such city and county, respectively, requesting such election officials to submit a proposition for the establishment of a metropolitan zoological park and museum district comprised of a zoological subdistrict, and art museum subdistrict and a St. Louis Science Center subdistrict at the next general or primary election for the election of state officers or special election for the submission of such proposition, such election officials shall communicate to their corresponding counterparts and the chief executive officers of the respective city and county the fact a verified petition has been filed. At such time that both election officials have received the verified petitions described above, then such officials shall submit the above described proposition or propositions to the qualified voters of such city and county at the next general or primary election for the election of state officers or special election. Such election officials shall give legal notice at least sixty days prior to such general or primary election or special election in at least two newspapers that such proposition or propositions shall be submitted at the next general or primary election or special election held for submission of this proposition.

2. Such proposition shall be submitted to the voters in substantially the following form at such election:

Shall there be established a Metropolitan Zoological Park and Museum District comprising the City of ...... and the County of ...... which district shall consist of all or any one of the following subdistricts:

a. Zoological Subdistrict with a tax rate not in excess of four cents on each $100 of assessed valuation of all taxable property within the district.

â ã FOR â ã AGAINST

b. Art Museum Subdistrict with a tax rate not in excess of four cents on each $100 of assessed valuation of taxable property within the district.

â ã FOR â ã AGAINST

c. St. Louis Science Center Subdistrict with a tax rate not in excess of one cent on each $100 of assessed valuation of taxable property within the district.

â ã FOR â ã AGAINST

3. In the event that a majority of the voters voting on such propositions in such city and the majority of voters voting on such propositions in such county at said election cast votes "FOR" one or more of the propositions, then the district shall be deemed established and the tax rate, as established by the board, for such subdistrict shall be deemed in full force and effect as of the first day of the year following the year of said election. The results of the aforesaid election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day of election. In the event one or more of the propositions shall fail to receive a majority of the votes "FOR" in either the city or the county, then such proposition shall not be resubmitted at any election held within one year of the date of the election the proposition was rejected. Any such resubmissions of one or more of such propositions shall substantially comply with the provisions of sections 184.350 to 184.384.

4. All costs of the election shall be paid as provided by sections 115.063 and 115.065.

(L. 1969 3d Ex. Sess. H.B. 23 § 1, A.L. 1985 H.B. 620, A.L. 1989 H.B. 116, et al.)



Section 184.351 St. Louis science center--increase in tax rate, procedure--ballot form.

St. Louis science center--increase in tax rate, procedure--ballot form.

184.351. 1. The board of directors of any metropolitan zoological park and museum district, as established pursuant to the provisions of sections 184.350 to 184.384, on behalf of the district may request the election officials of any city and county containing all or part of such district to submit a proposition to increase the maximum tax rate for the St. Louis Science Center subdistrict set in section 184.350, to the qualified voters of such district at any general or primary or special election. Such election officials shall give legal notice as provided in chapter 115.

2. Such proposition shall be submitted to the voters in substantially the following form at such election:

Shall the Zoological Park and Museum District of the City of . . . . . . . . . and County of . . . . . . . . be authorized to increase the St. Louis Science Center Subdistrict to a tax rate not in excess of six cents on each $100 of assessed valuation of taxable property within the district for the purpose of operating, maintaining and otherwise financially supporting the subdistrict? The tax rate shall be set annually by the board based on the budget submitted by the St. Louis Science Center and approved by the board. This rate shall replace the present tax rate of . . . . . cent for the St. Louis Science Center Subdistrict.

â ã YES â ã NO

3. In the event that a majority of the voters voting on such proposition in such city and the majority of voters voting on such proposition in such county at such election cast votes "YES" for the proposition, then the tax rate for such subdistrict shall be deemed in full force and effect as of the first day of the second month following the election. The results of the aforesaid election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day on which such election was held. All costs of the election shall be paid as provided by sections 115.063 and 115.065. In the event the proposition shall fail to receive a majority of the votes "YES" in either the city or the county, then such proposition shall not be resubmitted at any election held within one year of the date of the election at which such proposition was rejected.

(L. 1979 S.B. 337 § 1, A.L. 1982 S.B. 711, A.L. 1984 S.B. 628, A.L. 1986 H.B. 1471, et al., A.L. 1989 H.B. 116, et al.)



Section 184.352 Definitions.

Definitions.

184.352. The following terms whenever used or referred to in sections 184.350 to 184.384 shall unless a different intent clearly appears from the context be construed to have the following meaning:

(1) "African-American history museum and cultural subdistrict" shall consist of a political subdistrict which shall provide for the collection, preservation, and exhibition of items relating to the history and culture of African-Americans, more specifically for interpretation through core exhibits that may include wax sculptures, photographs, paintings, and other artistic expressions; and further for the collection of costumes, archaeological anthropological material, artifacts, and memorabilia; and for the maintenance of archives, including manuscripts, personal records, and other material that relates to the African-American experience to American history; and to provide for the preservation of American music traditions, including ragtime, jazz, blues, and gospel; and to provide technical assistance and advisory service for historic research or which may contract with another person with the capability of providing such services;

(2) "Art museum subdistrict" shall consist of such institutions and places for the purpose of collection and exhibition of pictures, statuary and other works of art and whatever else may be of artistic interest and appropriate for exhibition in an art gallery or museum for instruction in art and in general for the promotion by all proper means of aesthetic or artistic education;

(3) "Board", the governing body of the metropolitan zoological park and museum district;

(4) "Botanical garden subdistrict" shall consist of a political subdistrict which shall provide for the collection and exhibition of displays of things relating to plants or botany, for the promotion of plant life and related subjects, educational and research activities, for the maintenance of a botanical library, and for the promotion by all proper means of public interest in plant life and botany; or which may contract with another person with the capability of providing such services;

(5) "City", a constitutional charter city not located within a county;

(6) "Commission", the governing body of each of the respective subdistricts as may be authorized as provided in section 184.350, 184.351, or 184.353;

(7) "County", a constitutional charter county adjoining a constitutional charter city;

(8) "District", the metropolitan zoological park and museum district;

(9) "Missouri history museum subdistrict" shall consist of a political subdistrict which shall provide for the collection, preservation, and exhibition of items relating to the history of the entire state of Missouri and of the Louisiana Purchase Territory, and more specifically for the collection and display of photographs, paintings, costumes, archaeological and anthropological material, artifacts and memorabilia pertaining to the political, commercial and cultural history of the region, including extensive artifacts, memorabilia, historical documents concerning the first solo transatlantic flight, for the promotion of archaeological and historical studies, for the maintenance of a history library and archives, including manuscripts documenting the first United States-sponsored exploratory expedition of the Louisiana Purchase Territory as well as papers of the president who authorized the Louisiana Purchase, and for the promotion by all proper means of public interest in the history of Missouri and the region in which it is located, and, as otherwise provided by law and in cooperation with the department of natural resources of the state of Missouri, to provide technical assistance and advisory services for the collection, preservation, and exhibition of recordings, instruments, and memorabilia of ragtime, jazz and blues music including ragtime pianos and ragtime piano sheet music to be housed and maintained at the Scott Joplin house state historic site; or which may contract with another person having all of the historical materials listed herein as well as the capability of providing all of the services listed herein;

(10) "Recreation and amateur sports subdistrict" shall consist of a political subdistrict which shall provide for and assist in the planning, development, financing, maintenance, improvement and construction of facilities and venues to be publicly owned and operated by political subdivisions, public school districts, universities and colleges, or not-for-profit corporations chartered to attract, promote and manage major national and international amateur sports events, competitions and programs for the use of the general public. Such subdistrict shall structure its procedures for procuring supplies, services and construction to achieve the result that a minimum of twenty percent in the aggregate of the total dollar value of annual procurements is made directly or indirectly from certified socially and economically disadvantaged small business concerns;

(11) "St. Louis Science Center subdistrict" shall consist of such institutions and places for the purpose of collection and exhibition of displays of items of natural historical, industrial, transport and scientific interest, the instruction and recreation of the people, for the promotion of the study of science, industrial, transport and natural history and kindred subjects and for the promotion by all proper means of public interest in natural history, transport, industry and science;

(12) "Special election", an election held on the first Tuesday of April or whenever propositions are submitted to the voters of the whole district;

(13) "Symphony orchestra subdistrict" shall consist of a political subdistrict which shall provide for regular performances of a symphony orchestra with not less than ninety full-time symphonic musicians, own its own concert hall in which a substantial number of its concerts shall be held, and provide for the promotion by all proper means of public interest in music; or which may contract with another person with the capability of providing such services and which owns it own concert hall;

(14) "Transport museum subdistrict" shall consist of a political subdistrict which shall provide for institutions and places for the edification of the public in the history and science of transportation, communications and powering, and more specifically for the preservation and display of artifacts related to man's efforts to transport materials, people, and ideas and to create, transmit, and utilize power, and for the provision of a library of publications and other records containing history and technology related to transportation, communications and powering, and facilities for the study of such efforts; or which may contract with another person with the capability of providing such services;

(15) "Zoological subdistrict" shall consist of such institutions and places for the collection and exhibition of animals and animal life, for the instruction and recreation of the people, for the promotion of zoology and kindred subjects, for the encouragement of zoological study and research and for the increase of public interest in wild animals and in the protection of wild animal life.

(L. 1969 3d Ex. Sess. H.B. 23 § 2, A.L. 1981 S.B. 48, A.L. 1984 S.B. 628, A.L. 1985 S.B. 32, A.L. 1989 H.B. 116, et al., A.L. 1990 S.B. 525, A.L. 2005 H.B. 186)



Section 184.353 Botanical garden--transport museum--Missouri history museum--symphony orchestra and recreational and amateur sports subdistricts, formation--election, ballot forms, tax rate--admission fees--metropolitan zoological park and museum district, election to provide for an African-American history museum, ballot forms, tax rate.

Botanical garden--transport museum--Missouri history museum--symphony orchestra and recreational and amateur sports subdistricts, formation--election, ballot forms, tax rate--admission fees--metropolitan zoological park and museum district, election to provide for an African-American history museum, ballot forms, tax rate.

184.353. 1. (1) The board of directors of any metropolitan zoological park and museum district, as established according to the provisions of sections 184.350 to 184.384, on behalf of the district may request the election officials of any city and county containing all or part of such district to submit the following described proposition to the qualified voters of such district at any general, primary or special election. Such election officials shall give legal notice at least sixty days prior to such general, primary or special election in at least two newspapers that such proposition shall be submitted at any general, primary or special election held for submission of the proposition.

(2) Such proposition shall be submitted to the voters in substantially the following form at such election:

Shall the Metropolitan Zoological Park and Museum District of the City of ............ and County of ............ be authorized to provide for a Botanical Garden Subdistrict and be authorized to provide the Botanical Garden Subdistrict with a tax rate not in excess of four cents on each $100 of assessed valuation of taxable property within the district?

â ã YES â ã NO

(3) In the event that a majority of all the voters voting on such proposition in such city and a majority of voters voting on such proposition in such county cast "YES" votes on the proposition, then the botanical garden subdistrict shall be deemed established and the tax rate, as established by the board for such subdistrict, shall be deemed in full force and effect as of the first day of the second month following the election. The results of the election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day of the election. The cost of the election shall be paid as provided by sections 115.063 and 115.065. In the event the proposition shall fail to receive a majority of the "YES" votes in either the city or the county, then the proposition shall not be resubmitted at any election held prior to the next general or primary election in such city or county in the following year. Any such resubmission shall subsequently comply with the provisions of sections 184.350 to 184.384.

(4) If the botanical garden subdistrict shall be established, then its commissioners, or any person with whom its commissioners contract, may establish and charge fees for admission to the premises of the botanical garden subdistrict, or to the premises of any person with whom its commissioners contract, not to exceed one dollar for adults and fifty cents for children under sixteen years of age. Any increase in the fees shall be presented prior to implementation for approval or disapproval to the board of the metropolitan zoological park and museum district of which the botanical garden subdistrict is a member.

2. (1) The board of directors of any metropolitan zoological park and museum district, as established according to the provisions of sections 184.350 to 184.384, on behalf of the district may request the election officials of any city and county containing all or part of such district to submit the following described proposition to the qualified voters of such district at any general, primary or special election. Such election officials shall give legal notice at least sixty days prior to such general, primary or special election in at least two newspapers that such proposition shall be submitted at any general, primary or special election held for submission of the proposition.

(2) Such proposition shall be submitted to the voters in substantially the following form at such election:

Shall the Metropolitan Zoological Park and Museum District of the City of ............ and County of ............ be authorized to provide for a Transport Museum Subdistrict and be authorized to provide the Transport Museum Subdistrict with a tax rate not in excess of four cents on each $100 of assessed valuation of taxable property within the district?

â ã YES â ã NO

(3) In the event that a majority of all the voters voting on such proposition in such city and a majority of voters voting on such proposition in such county cast "YES" votes on the proposition, then the transport museum subdistrict shall be deemed established and the tax rate, as established by the board for such subdistrict, shall be deemed in full force and effect as of the first day of the second month following the election. The results of the election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day of the election. The cost of the election shall be paid as provided by sections 115.063 and 115.065. In the event the proposition shall fail to receive a majority of the "YES" votes in either the city or the county, then the proposition shall not be resubmitted at any election held prior to the next general or primary election in such city or county in the following year. Any such resubmission shall subsequently comply with the provisions of sections 184.350 to 184.384.

(4) If the transport museum subdistrict shall be established, then its commissioners, or any person with whom its commissioners contract, may establish and charge fees for admission to the premises of the transport museum subdistrict, or to the premises of any person with whom its commissioners contract, not to exceed one dollar for adults and fifty cents for children under sixteen years of age. Any increase in the fees shall be presented prior to implementation for approval or disapproval to the board of the metropolitan zoological park and museum district of which the transport museum subdistrict is a member.

3. (1) The board of directors of any metropolitan zoological park and museum district, as established according to the provisions of sections 184.350 to 184.384, on behalf of the district may request the election officials of any city and county containing all or part of such district to submit the following described proposition to the qualified voters of such district at any general, primary or special election. Such election officials shall give legal notice at least sixty days prior to such general, primary or special election in at least two newspapers that such proposition shall be submitted at any general, primary or special election held for submission of the proposition.

(2) Such proposition shall be submitted to the voters in substantially the following form at such election:

Shall the Metropolitan Zoological Park and Museum District of the City of ............ and the County of ............ be authorized to provide for a Missouri History Museum Subdistrict and be authorized to provide the Missouri History Museum Subdistrict with a tax rate not in excess of four cents on each $100 of assessed valuation of taxable property within the district?

â ã YES â ã NO

(3) In the event that a majority of all the voters voting on such proposition in such city and a majority of voters voting on such proposition in such county cast "YES" votes on the proposition, then the Missouri history museum subdistrict shall be deemed established and the tax rate, as established by the board for such subdistrict, shall be deemed in full force and effect as of the first day of the second month following the election. The results of the election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day of the election. The cost of the election shall be paid as provided by sections 115.063 and 115.065. In the event the proposition shall fail to receive a majority of the "YES" votes in either the city or the county, then the proposition shall not be resubmitted at any election held prior to the next general or primary or special election in such city or county in the following year. Any such resubmission shall subsequently comply with the provisions of sections 184.350 to 184.384.

4. (1) The board of directors of any metropolitan zoological park and museum district, as established according to the provisions of sections 184.350 to 184.354, on behalf of the district may request the election officials of any city and county containing all or part of such district to submit the following described proposition to the qualified voters of such district at any general, primary or special election. Such election officials shall give legal notice at least sixty days prior to such general, primary or special election in at least two newspapers that such proposition shall be submitted at any general, primary or special election held for submission of the proposition.

(2) Such proposition shall be submitted to the voters in substantially the following form at such election:

Shall the Metropolitan Zoological Park and Museum District of the City of ............ and County of ............ be authorized to provide for a Symphony Orchestra Subdistrict and be authorized to provide the Symphony Orchestra Subdistrict with a tax rate not in excess of four cents on each $100 of assessed valuation of taxable property within the district?

â ã YES â ã NO

(3) In the event that a majority of all the voters voting on such proposition in such city and a majority of voters voting on such proposition in such county cast "YES" votes on the proposition, then the symphony orchestra subdistrict shall be deemed established and the tax rate, as established by the board for such subdistrict, shall be deemed in full force and effect as of the first day of the second month following the election. The results of the election shall be certified by the election officials of such city and county not less than thirty days after the day of election. The cost of the election shall be paid as provided by sections 115.063 and 115.065. In the event the proposition shall fail to receive a majority of the "YES" votes in either the city or the county, then the proposition shall not be resubmitted at any election held prior to the next general or primary in such city or county in the following year. Any such resubmission shall subsequently comply with the provisions of sections 184.350 to 184.384.

(4) If the symphony orchestra subdistrict shall be established, then its commissioners, or any person with whom its commissioners contract, may charge such prices from time to time for tickets for performances conducted under the auspices of the subdistrict or as they or such person deem proper; provided, however, that no fewer than fifty tickets for each such performance conducted at the principal concert hall of such subdistrict or such person shall be made available without charge for distribution to members of the general public and no fewer than fifty tickets shall be made available without charge for distribution to students in public and private elementary, secondary schools and colleges and universities in the metropolitan zoological park and museum district and all performances of the symphony orchestra conducted at the principal concert hall of the symphony orchestra within the district shall be offered for broadcast live on a public or commercial AM or FM radio station located in and generally receivable in the district or on a public or commercial broadcast television station located in or generally receivable in the district. The symphony orchestra subdistrict shall institute a fully staffed educational music appreciation program to benefit all of the citizens of the taxing district at a nominal charge.

(5) Immediately following the effective date of the symphony orchestra subdistrict tax rate any person receiving funds from said tax rate shall become ineligible for program assistance funding from the Missouri state council on the arts.

5. The board of directors of any metropolitan zoological park and museum district, as established according to the provisions of sections 184.350 to 184.384, on behalf of the district may request the election officials of any city and county containing all or part of such district to submit the following described proposition to the qualified voters of such district at any general, primary or special election. Such election officials shall give legal notice at least sixty days prior to such general, primary or special election in at least two newspapers that such proposition shall be submitted at any general, primary or special election held for submission of the proposition. Such proposition shall be submitted to the voters in substantially the following form at such election:

Shall a Recreational and Amateur Sports Subdistrict be authorized and provided for by the Metropolitan Zoological Park and Museum District of the City of ................ and the County of .................. and such subdistrict be authorized to establish a tax rate not in excess of four cents on each $100 of assessed valuation of taxable property within the district for a period not to exceed nine years?

â ã YES â ã NO

In the event that a majority of all the voters voting on such proposition in such city and a majority of voters voting on such proposition in such county cast "YES" votes on the proposition, then the recreation and amateur sports subdistrict shall be deemed established and the tax rate, as established by the board for such subdistrict, shall be deemed in full force and effect as of the first day of the second month following the election for a period not to exceed nine years. The results of the election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day of the election. The cost of the election shall be paid as provided by sections 115.063 and 115.065. In the event the proposition shall fail to receive a majority of the "YES" votes in either the city or the county, then the proposition shall not be resubmitted at any election held prior to the next general or primary or special election in such city or county in the following year. Any such resubmission shall subsequently comply with the provisions of sections 184.350 to 184.384.

6. (1) The board of directors of any metropolitan zoological park and museum district, as established according to the provisions of sections 184.350 to 184.384, on behalf of the district may request the election officials of any city and county containing all or part of such district to submit the following described proposition to the qualified voters of such district at any general, primary or special election. Such election officials shall give legal notice at least sixty days prior to such general, primary or special election in at least two newspapers that such proposition shall be submitted at any general, primary or special election held for submission of the proposition.

(2) Such proposition shall be submitted to the voters in substantially the following form at such election:

Shall the Metropolitan Zoological Park and Museum District of the City of ............ and County of ............ be authorized to provide for an African-American History Museum and Cultural Subdistrict and be authorized to provide the African-American history museum and cultural subdistrict with a tax rate not in excess of four cents on each $100 of assessed valuation of taxable property within the district?

â ã YES â ã NO

(3) In the event that a majority of all the voters voting on such proposition in such city and a majority of voters voting on such proposition in such county cast "YES" votes on the proposition, then the African-American history museum and cultural subdistrict shall be deemed established and the tax rate, as established by the board for such subdistrict, shall be deemed in full force and effect as of the first day of the second month following the election. The results of the election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day of the election. The cost of the election shall be paid as provided by sections 115.063 and 115.065. In the event the proposition shall fail to receive a majority of the "YES" votes in either the city or the county, then the proposition shall not be resubmitted at any election held prior to the next general or primary election in such city or county in the following year. Any such resubmission shall subsequently comply with the provisions of sections 184.350 to 184.384.

(4) If the African-American history museum and cultural subdistrict shall be established, then its commissioners, or any person with whom its commissioners contract, may establish and charge fees for admission to the premises of the African-American history museum and cultural subdistrict, or to the premises of any person with whom its commissioners contract, not to exceed one dollar for adults and fifty cents for children under sixteen years of age. Any increase in the fees shall be presented prior to implementation for approval or disapproval to the board of the metropolitan zoological park and museum district of which the African-American history museum and cultural subdistrict is a member.

(L. 1981 S.B. 48, A.L. 1982 S.B. 711, A.L. 1984 S.B. 628, A.L. 1985 S.B. 32, A.L. 1989 H.B. 116, et al., A.L. 1990 S.B. 525, A.L. 2005 H.B. 186)



Section 184.354 District board, appointment, terms, qualifications, officers, rules and bylaws.

District board, appointment, terms, qualifications, officers, rules and bylaws.

184.354. When in any city and county as described in section 184.350 it shall have been decided by vote in the manner provided in section 184.350 that a tax shall be levied for any of the aforesaid described subdistricts, then the chief executive officer of the city shall appoint four members to the metropolitan zoological park and museum district board, and the chief executive officer of the county shall appoint four members to the metropolitan zoological park and museum district board. Said board members shall serve without compensation for a term of four years and until their successors are appointed and qualified; provided, however, that of the initial appointments by each of said chief executives one shall be for a term of one year, one shall be for a term of two years, one for a term of three years, and one shall be for a four year term respectively. Any vacancy shall be filled by the chief executive officer for the unexpired term. Each member appointed by the chief executive officer of the city shall have been a qualified voter of the city for at least one year next before his appointment and shall continue to reside therein during his tenure in office. Each member appointed by the chief executive officer of the county shall have been a qualified voter of the county for at least one year next before his appointment and shall continue to reside therein during his tenure in office. The legislative body of the constitutional charter city upon the petition of the chief executive officer of such city may remove any member appointed by said chief executive officer of that board for misconduct or neglect of duties and the legislative body of the county may upon petition of the chief executive officer of the county may remove any member appointed by him of the board for misconduct or neglect of duties. No member so removed shall be eligible for appointment to said district board thereafter. The board shall elect its own chairman, secretary and such other officers that it deems necessary and expedient and it may make such rules, regulations and bylaws to effectuate its purposes it deems necessary.

(L. 1969 3d Ex. Sess. H.B. 23 § 3)



Section 184.355 Dissolution of subdistricts--petition--election, ballot form.

Dissolution of subdistricts--petition--election, ballot form.

184.355. 1. Any special purpose subdistrict formed under the provisions of sections 184.350 to 184.384 after July 1, 1981, may be dissolved in the following manner: Upon the filing with the governing body of the subdistrict of a petition containing the signatures of qualified voters representing eight percent of the votes cast at the last preceding election for governor of any constitutional charter city not located within a county and qualified voters representing eight percent of the votes cast at the last preceding election for governor of a constitutional charter county adjoining such city, the governing body shall submit the proposition to the voters in the subdistrict using the same procedure and in the same manner so far as practicable as is provided for the submission of the question for forming the subdistrict. Separate petitions shall be filed for each subdistrict sought to be dissolved.

2. Such proposition or propositions shall be submitted to the voters in substantially the following form at such election:

Shall the .......... Subdistrict of the Metropolitan Zoological Park and Museum District comprising the City of .......... and the County of .......... be dissolved?

â ã YES â ã NO

3. In the event that a majority of the voters voting on such proposition or propositions in such city and the majority of voters voting on such proposition or propositions in such county at such election cast "YES" votes on any such proposition or propositions, then the subdistrict shall be deemed dissolved. The results of the aforesaid election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day on which such election was held. The cost of such election shall be borne by the city and county, respectively, as provided by law.

4. Dissolution of a subdistrict shall be carried out in the manner prescribed by section 67.955.

(L. 1981 S.B. 48, A.L. 1982 S.B. 711, A.L. 1984 S.B. 628)



Section 184.356 District to collect revenues--employees, appointment and compensation--operating costs limited--funds, distribution.

District to collect revenues--employees, appointment and compensation--operating costs limited--funds, distribution.

184.356. The metropolitan zoological park and museum district shall collect all revenues on behalf of such subdistricts and shall deposit same in separate subdistrict funds respectively. All funds collected for a subdistrict shall be kept separate and apart from any other funds and shall be drawn upon by the proper officers of the subdistrict upon submission of properly authenticated vouchers. The district may render common services to the various subdistricts including but not limited to auditing, accounting, pension servicing and payroll. In performing such services the board is hereby authorized to employ and appoint such persons as are deemed necessary, to fix compensation and to cause the removal of employees and appointees of the board. The cost of operating the district shall be borne out of the tax funds of the subdistricts based on the ratio of each subdistrict's tax rate to the total of the tax rates of all the subdistricts. In no event shall such operating cost ever exceed five percent of the total authorized tax revenues received by all of the subdistricts.

(L. 1969 3d Ex. Sess. H.B. 23 § 4, A.L. 1982 S.B. 711, A.L. 1984 S.B. 628)



Section 184.357 Zoological park--art museum and botanical garden--increase in tax rate, procedure, ballot form.

Zoological park--art museum and botanical garden--increase in tax rate, procedure, ballot form.

184.357. 1. The board of directors of any metropolitan zoological park and museum district as established pursuant to the provisions of sections 184.350 to 184.384, on behalf of the district, may request the election officials of any city and county of such district to submit a proposition or propositions to increase the tax rate for the zoological park subdistrict and the art museum subdistrict set in section 184.350 and to increase the rate for the botanical garden subdistrict set in section 184.353 to the qualified voters of such district at any general, primary or special election. Such election officials, upon receipt of such request in the form of a verified resolution or resolutions approved by the majority of the members of such district board of directors, shall set the date of such election and give notice of such election as provided by sections 115.063 and 115.065.

2. Such proposition or propositions shall be jointly or severally submitted to the voters in substantially the following form at such election:

(1) Shall the Metropolitan Zoological Park and Museum District of the City of .......... and County of ............ be authorized to increase the tax rate for the zoological park subdistrict up to the maximum tax rate of eight cents, or any percent thereof, on each $100 of assessed valuation of taxable property within the district for the purpose of operating, maintaining and otherwise financially supporting the subdistrict? The tax rate shall be set annually by the board based on the budget submitted by the zoological park subdistrict and approved by the board. This tax rate shall replace the present tax rate of ...... cents for the zoological park subdistrict.

â ã YES â ã NO

(2) Shall the Metropolitan Zoological Park and Museum District of the City of .......... and County of .......... be authorized to increase the tax rate for the art museum subdistrict up to the maximum tax rate of eight cents, or any percent thereof, on each $100 of assessed valuation of taxable property within the district for the purpose of operating, maintaining and otherwise financially supporting the subdistrict and approved by the board? The tax rate shall be set annually by the board based on the budget submitted by the art museum subdistrict and approved by the board. This tax rate shall replace the present tax rate of ...... cents for the art museum subdistrict.

â ã YES â ã NO

(3) Shall the Metropolitan Zoological Park and Museum District of the City of .......... and County of .......... be authorized to increase the tax rate for the botanical garden subdistrict up to the maximum tax rate of six cents, or any percent thereof, on each $100 of assessed valuation of taxable property within the district for the purpose of operating, maintaining and otherwise financially supporting the subdistrict and approved by the board? The tax rate shall be set annually by the board based on the budget submitted by the botanical garden subdistrict and approved by the board. This tax rate shall replace the present tax rate of ...... cents for the botanical garden subdistrict.

â ã YES â ã NO

(4) Shall the Metropolitan Zoological Park and Museum District of the City of .............. and County of ........... be authorized to increase the tax rate for the Missouri history museum subdistrict up to the maximum tax rate of six cents, or any percent thereof, on each $100 of assessed valuation of taxable property within the district for the purpose of operating, maintaining, and otherwise financially supporting the subdistrict and approved by the board? The tax rate shall be set annually by the board based on the budget submitted by the Missouri history museum subdistrict and approved by the board. This tax rate shall replace the present tax rate of ....... cents for the Missouri history museum subdistrict.

â ã YES â ã NO

In the event that a majority of the voters voting on such proposition or propositions in such city and the majority of the voters voting on such proposition or propositions in such county cast votes "YES" on the proposition or propositions, then the tax rate for such subdistrict shall be deemed in full force and effect as of the first day of the second month following the election. The results of the aforesaid election shall be certified by the election officials of such city and county, respectively, to the respective chief executive officers of such city and county not less than thirty days after the day on which such election was held. The cost of the election shall be paid as provided by sections 115.063 and 115.065. In the event the proposition or propositions shall fail to receive a majority of the votes "YES" in either the city or the county, then the proposition or propositions shall not be resubmitted at any election held within one year of the date of the election the proposition or propositions were rejected.

(L. 1981 H.B. 400 & 568, A.L. 1982 S.B. 711, A.L. 1984 S.B. 628, A.L. 1989 H.B. 116, et al., A.L. 2005 H.B. 186)



Section 184.358 Subdistricts governed by commission, appointment--qualifications--terms--removal from office--nonvoting advisory members, appointment, terms.

Subdistricts governed by commission, appointment--qualifications--terms--removal from office--nonvoting advisory members, appointment, terms.

184.358. 1. Each subdistrict established by the voters as provided in section 184.350 shall be governed by a commission consisting of ten members to serve without compensation for a term of four years except as provided in this section. Five commissioners and their respective successors shall be appointed by the chief executive officer of the constitutional charter county and five commissioners and their respective successors shall be appointed by the chief executive officer of the constitutional charter city, from persons nominated and submitted by the respective then existing commissions. The authority to appoint shall include the authority to reject and in such case an additional nominee or nominees shall be submitted. The commissioners shall nominate a person to replace members whose terms are to expire or to fill a vacancy. Commissioners who have been appointed by the chief executive officer of the city shall be residents of the city during their tenure in office and commissioners appointed by the chief executive officer of the county shall be residents of the county during their tenure in office. Nothing in this section is designed nor should it be construed to prohibit the appointment by the commission of nonvoting commissioners to the commission of any subdistrict nor shall the residency requirements be applicable. The legislative body of the constitutional charter city upon the petition of the chief executive officer of such city after a public hearing thereon may remove any commissioner residing in the city for misconduct or neglect of duty, and the legislative body of the constitutional charter county upon petition of the chief executive officer of the county after a public hearing thereon may remove any commissioner residing in the county for misconduct or neglect of duty. No commissioner removed shall be eligible to appointment to any subdistrict, commission, office, or to the board of the district. There shall also be four nonvoting advisory members. Two of the advisory members shall be selected by the chief executive officer of the constitutional charter county and two of the advisory members shall be selected by the chief executive officer of the constitutional charter city, with such four-year terms beginning October 1, 1992, subject to the advice and consent of the respective legislative bodies of the city or county in which the proposed member resides.

2. Each botanical garden subdistrict, each transport museum subdistrict, each Missouri history museum subdistrict, each symphony orchestra subdistrict and each recreation and amateur sports subdistrict established as provided in section 184.353 shall be governed by a commission consisting of ten members to serve without compensation for a term of four years except as provided in this section. Five commissioners and their respective successors of each commission shall be appointed by the chief executive officer of the constitutional charter county and five commissioners and their respective successors of each commission shall be appointed by the chief executive officer of the constitutional charter city from persons nominated and submitted by the respective then existing commissions. The authority to appoint shall include the authority to reject and in such case an additional nominee or nominees shall be submitted. The commissioners shall be appointed by the appropriate appointing authority within seven days after the certification by the election officials of the subdistrict as provided in subdivision (3) of subsection 1, subdivision (3) of subsection 2, subdivision (3) of subsection 3, subdivision (3) of subsection 4, and subsection 5 of section 184.353. The commissioners so appointed shall be divided upon appointment into four classes. The first class shall hold office for a term of one year. The second class shall hold office for a term of two years. The third class shall hold office for a term of three years and the fourth class shall hold office for a term of four years, such terms to run from the first of January following their appointment and annually thereafter. The commission shall nominate a person to replace members of the class whose terms are to expire or to fill a vacancy. Commissioners who have been appointed by the chief executive officer of the city shall be residents and registered voters of the city during their tenure in office and commissioners who have been appointed by the chief executive officer of the county shall be residents and registered voters of the county during their tenure in office. Nothing in this section is designed nor should it be construed to prohibit the appointment by the commission of nonvoting commissioners to the commission of any subdistrict nor shall the residency requirements be applicable. The legislative body of the constitutional charter city upon the petition of the chief executive officer of such city after a public hearing thereon may remove any commissioner residing in the city for misconduct or neglect of duty, and the legislative body of the constitutional charter county upon petition of the chief executive officer of the county after a public hearing thereon may remove any commissioner residing in the county for misconduct or neglect of duty. No commissioner removed shall be eligible to appointment to any subdistrict, commission, office, or to the board of the district. There shall also be four nonvoting advisory members. Two of the advisory members shall be selected by the chief executive officer of the constitutional charter county and two of the advisory members shall be selected by the chief executive officer of the constitutional charter city, with such four-year terms beginning on October 1, 1992, subject to the advice and consent of the respective legislative bodies of the city or county in which the proposed member resides.

(L. 1969 3d Ex. Sess. H.B. 23 § 5, A.L. 1981 S.B. 48, A.L. 1982 S.B. 711, A.L. 1984 S.B. 628, A.L. 1985 S.B. 32, A.L. 1989 H.B. 116, et al., A.L. 1990 S.B. 525, A.L. 1992 S.B. 553)



Section 184.359 Reduction of tax rate (roll back) by reassessment--restoration of, tax rate in whole or in part, procedures, election, ballot form--restored tax rate effective when.

Reduction of tax rate (roll back) by reassessment--restoration of, tax rate in whole or in part, procedures, election, ballot form--restored tax rate effective when.

184.359. 1. Notwithstanding any of the provisions of chapter 137, the board of directors of any metropolitan zoological park and museum district, as established according to the provisions of sections 184.350 to 184.384, on behalf of such district, may request the election officials of any city and county containing all or part of such district to submit to the qualified voters of such district at any municipal, special, primary or general election or elections a referendum or referendums to permit or restore, in part, or, in whole, the tax rate or rates authorized for any subdistrict of such district from time to time under the provisions of sections 184.350 to 184.384.

2. Such proposal or proposals shall be submitted to the voters in substantially the following form at such election or elections:

Shall the Metropolitan Zoological Park and Museum District of the City of .......... and the County of .......... be authorized to increase the tax rate for the .......... Subdistrict to .......... cents on each $100 of assessed valuation of taxable property within the District? This tax rate shall replace the present tax rate of .......... for the .......... Subdistrict.

â ã YES â ã NO

3. The proposed tax rate shall not exceed the maximum tax rate authorized by the voters from time to time pursuant to sections 184.350 to 184.384, prior to reduction or reductions in such rate following any reassessment pursuant to chapter 137.

4. In the event that a majority of the voters voting thereon in such city and a majority of the voters voting thereon in such county cast votes in favor of the proposal or proposals, then the tax rate or rates for such subdistrict or subdistricts shall be deemed in full force and effect as of the first day of the second month following the election. The results of the election shall be certified by the election officials of such city and county, respectively, to such district not less than thirty days after the day of the election. The cost of the election shall be paid as provided by sections 115.063 and 115.065. In the event any proposal shall fail to receive a majority of the "YES" votes in either the city or the county, then such proposal shall not be resubmitted at any election held within one year of the date of the election on which such proposal was rejected.

5. Such proposal or proposals to the qualified voters of the district may be submitted by a verified resolution of the district board of directors to the respective election officials of the city and county wherein the district is located.

(L. 1989 H.B. 116, et al.)



Section 184.360 Subdistrict's powers--duties.

Subdistrict's powers--duties.

184.360. 1. Each respective subdistrict is hereby empowered to own, hold, control, lease, acquire by donation, gift or bequest, purchase, contract, lease, sell, any and all rights in land, buildings, improvements, furnishings, displays, exhibits and programs and any and all other real, personal or mixed property, or to contract with other persons to provide for any and all services for the purposes of the subdistrict.

2. All buildings, property and facilities of existing publicly owned and operated zoological parks and museums established pursuant to the constitution or laws of this state or museum of science and natural history upon which a majority of the voters of both the city and county have passed upon as provided for in section 184.350 shall become the property of and vest in the respective and applicable subdistrict on the date such subdistrict shall be established as provided in section 184.350. Any obligations, duties, rights, privileges of whatever description pertaining to or relating to the maintenance, operation, construction, design, or affairs of any such existing zoological park or museum shall be assumed by the respective subdistricts.

3. Upon the creation of a botanical subdistrict as provided for in section 184.353, all buildings, property, and facilities which are wholly publicly owned and which are then in the care and custody of the botanical subdistrict or of any person providing botanical services to the botanical subdistrict by contract shall become the property of and vest in the botanical subdistrict on the date such subdistrict shall be established as provided in section 184.353. Any obligations, duties, rights, privileges of whatever description pertaining to or relating to the maintenance, operation, construction, design, or affairs of such buildings, property, and facilities shall be assumed by the botanical subdistrict.

4. Upon the creation of a transport museum subdistrict as provided for in section 184.353, all buildings, property, and facilities which are wholly publicly owned and which are then in the care and custody of the transport museum subdistrict, or of any person providing services to the transport museum subdistrict by contract, shall become the property of and vest in the transport museum subdistrict on the date such subdistrict shall be established as provided in section 184.353. Any obligations, duties, rights, privileges of whatever description pertaining to or relating to the maintenance, operation, construction, design, or affairs of such buildings, property, and facilities shall be assumed by the transport museum subdistrict.

5. Upon the creation of a Missouri history museum subdistrict as provided for in section 184.353, all buildings, property, and facilities which are wholly publicly owned and which are then in the care and custody of the Missouri history museum subdistrict or of any person providing Missouri history services to the Missouri history museum subdistrict by contract shall become the property of and vest in the Missouri history museum subdistrict on the date such subdistrict shall be established as provided in section 184.353. Any obligations, duties, rights, privileges of whatever description pertaining to or relating to the maintenance, operation, construction, design, or affairs of such buildings, property, and facilities shall be assumed by the Missouri history museum subdistrict.

6. Upon the creation of a symphony orchestra subdistrict as provided for in section 184.353, all buildings, property, and facilities which are wholly publicly owned and which are then in the care and custody of the symphony orchestra subdistrict by contract, shall become the property of and vest in the symphony orchestra subdistrict on the date such subdistrict shall be established as provided in section 184.353. Any obligations, duties, rights, privileges of whatever description pertaining to or relating to the maintenance, operation, construction, design, or affairs of such buildings, property, and facilities shall be assumed by the symphony orchestra subdistrict.

(L. 1969 3d Ex. Sess. H.B. 23 § 6, A.L. 1981 S.B. 48, A.L. 1982 S.B. 711, A.L. 1984 S.B. 628, A.L. 1985 S.B. 32, A.L. 1989 H.B. 116, et al., A.L. 1998 H.B. 1578)



Section 184.362 Facilities to be free, commission rules and regulations, employee benefits.

Facilities to be free, commission rules and regulations, employee benefits.

184.362. The use and enjoyment of such institutions and places, museums and parks of any and all of the subdistricts established under sections 184.350 to 184.384 shall be forever free and open to the public at such times as may be provided by the reasonable rules and regulations adopted by the respective commissions in order to render the use of the said subdistrict's facilities of the greatest benefit and efficiently to the greatest number. The respective commissions may exclude from the use of the said facilities any and all persons who willfully violate such rules. In addition said commission shall make and adopt such bylaws, rules and regulations for its own guidance and for the election of its members and for the administration of the subdistrict as it* may deem expedient and as may not be inconsistent with the provisions of the law. The respective commissions may contract for, or exact, a charge from any person in connection with the use, enjoyment, purchase, license or lease of any property, facility, activity, exhibit, function, or personnel of the respective subdistricts. Said commission shall have exclusive control of the expenditures of all moneys collected by the district to the credit of the subdistrict's fund. The commission of any subdistrict established by the voters under the authority of section 184.350 shall have exclusive control of the construction and maintenance of any subdistrict buildings built or maintained in whole or in part with moneys of said fund and of the supervision, care and custody of the grounds, rooms or buildings constructed, leased or set apart for the purposes of the subdistrict under the authority conferred in this law. The commission of any subdistrict established by the voters under the authority of section 184.350 shall have the power to appoint a director and necessary assistants, to fix their compensation and shall also have power to remove such appointees. All employees, appointees and officers of publicly owned and operated museums and zoological parks shall on the establishment of a subdistrict related thereto become employees of the subdistrict and such appointees' and employees' seniority, pension, salaries, wages and fringe benefits shall be equal to or better than that existing at the time of the establishment of the subdistrict insofar as may be possible. The respective commissions shall whenever the need arises transmit to the district a complete survey and report of the subdistrict's need for construction, reconstruction and repair of improvements, buildings and other facilities and shall include all information and data necessary for the purpose of ascertaining the cost of such improvements and shall further certify to the district the need for incurring additional indebtedness as provided in sections 184.364 to 184.376 herein.

(L. 1969 3d Ex. Sess. H.B. 23 § 7, A.L. 1981 S.B. 48)

*Word "they" appears in original rolls.



Section 184.364 Indebtedness, district may incur by election, limitation.

Indebtedness, district may incur by election, limitation.

184.364. The metropolitan zoological park and museum district by a vote of the qualified voters thereof voting thereon as now or hereafter required by section 26(b) of article VI of the Missouri constitution may incur an additional indebtedness for the purposes of the said subdistricts separately. The total indebtedness authorized separately by the voters for the respective subdistricts shall not exceed five percent of the taxable tangible property therein as shown by the last completed assessment for state and county purposes in said city and said county.

(L. 1969 3d Ex. Sess. H.B. 23 § 8)



Section 184.366 Taxation to retire debt.

Taxation to retire debt.

184.366. Before incurring any indebtedness under the provisions herein the board of said district is hereby authorized and shall provide for the collection of an annual tax on all taxable tangible property therein sufficient to pay the interest and principal of the indebtedness as they fall due and to retire the same within twenty years from the date contracted. The said tax levy shall be in addition to that tax levy authorized by the voters as provided in section 184.350.

(L. 1969 3d Ex. Sess. H.B. 23 § 9)



Section 184.368 Question to be submitted.

Question to be submitted.

184.368. For the purpose of incurring additional indebtedness as provided herein the board of the district shall submit the question to the voters of the district.

(L. 1969 3d Ex. Sess. H.B. 23 § 10, A.L. 1978 H.B. 971)



Section 184.370 Form of ballot.

Form of ballot.

184.370. The question shall be submitted in substantially the following form:

Shall the Metropolitan Zoological Park and Museum District on behalf of ..... (name of subdistrict) issue bonds in the amount of ..... dollars for the purpose of.....?

(L. 1969 3d Ex. Sess. H.B. 23 § 11, A.L. 1978 H.B. 971)



Section 184.372 Bonds, when issued, form, limitations.

Bonds, when issued, form, limitations.

184.372. Upon the result of such question being certified by the election authority respectively to the board and if the proposition to incur or increase such indebtedness be assented to by voters voting on the question as required by or hereafter may be required by section 26(b) of article VI of the Missouri constitution, the board may by resolution declare the results of the submission of the question and cause the bonds of such district to be issued, payable to the bearer, not exceeding the amount authorized, and in denominations of not less than one hundred dollars, or some multiple thereof, payable in not more than twenty years from the date they bear with* interest from the date at a rate not exceeding the highest rate of interest permitted by law payable semiannually which bonds shall have interest coupons attached to conform to the face thereof. All such bonds shall be signed by the chairman of the board, attested by the signature of the secretary, and each bond shall have impressed thereon the corporate seal of the district; provided, however, that whenever one thousand or more bonds are to be executed as of the same date, the resolution pursuant to which such bonds are issued may direct that such bonds be executed by the facsimile signature of the chairman and secretary of the board. Such bonds may be negotiated and sold but in no case shall they be sold for less than par.

(L. 1969 3d Ex. Sess. H.B. 23 § 12, A.L. 1978 H.B. 971)

*Word "with" does not appear in original rolls.



Section 184.374 Bonds, how transferred.

Bonds, how transferred.

184.374. Whenever the owner of any coupon bond, or any bond payable to bearer, already issued or hereafter issued by the district shall present any such bond to the treasurer or other officer of such corporation, who by law performs the duties of treasurer, with a request for the conversion of such bond into a registered bond, such treasurer, or such other officer, shall cut off and cancel the coupons of any such coupon bond so presented, and shall stamp, print or write upon such coupon bond, or such other bond payable to bearer, so presented, either upon the back or upon the face thereof, as may be convenient, a statement to the effect that the said bond is registered in the name of the owner, and that thereafter the interest and principal of said bond are payable to the registered owner. Thereafter, and from time to time any such bond may be transferred by such registered owner in person, or by attorney duly authorized on presentation of such bond to such treasurer, or such other officer, and the bond be again registered as before, a similar statement being stamped, printed or written thereon. Such statement stamped, printed or written upon any such bond may be in substantially the following form:

(Date, giving month, day and year.)

This bond is registered pursuant to the statute in such cases made and provided in the name of .... (here insert name of owner) and the interest and principal thereof are hereafter payable to such owner.

..........., treasurer (or such other officer). After any bond shall have been registered as aforesaid, the principal and interest of such bond shall be payable to the registered owner. Such treasurer, or such other officer, shall keep in his office a book or books which shall at all times show what bonds are registered and in whose names.

(L. 1969 3d Ex. Sess. H.B. 23 § 13)



Section 184.376 Refunding bonds authorized.

Refunding bonds authorized.

184.376. For the purpose of refunding, extending or unifying the whole or any part of its valid bonded indebtedness the district may issue refunding bonds not exceeding in amount of the principal of the outstanding indebtedness to be refunded and the accrued interest to the date of such refunding bonds. The board shall provide for the payment of interest and principal of such refunding bonds in the same manner as was provided for the payment of interest and principal of the bonds refunded.

(L. 1969 3d Ex. Sess. H.B. 23 § 14)



Section 184.378 Ordinances to protect facilities authorized.

Ordinances to protect facilities authorized.

184.378. The legislative authority of any city or county in which property of the metropolitan zoological park and museum district and the respective subdistricts is situated shall have the power to enact ordinances imposing suitable penalties for the punishment of persons committing injury upon said district's or subdistrict's properties, the grounds or collections of property thereof.

(L. 1969 3d Ex. Sess. H.B. 23 § 15)



Section 184.380 Report to chief executive officers, when.

Report to chief executive officers, when.

184.380. The metropolitan zoological park and museum district board shall make before the second Monday in April an annual report to the chief executive officers of the said city and county respectively stating the condition of their trust on the first day of January of that year, the various sums of money received and distributed by it on behalf of the subdistricts and shall further make a combined annual report of those reports submitted by the respective subdistricts as provided hereunder.

(L. 1969 3d Ex. Sess. H.B. 23 § 16)



Section 184.382 Report to district board, when.

Report to district board, when.

184.382. The commissioners of each subdistrict shall make on or before the second Monday in March an annual report to the district board setting forth the various sums of money received from the said subdistrict's fund and the amounts which have been expended and for what purposes, the number and character of the acquisitions and such other information and suggestions as they may deem important.

(L. 1969 3d Ex. Sess. H.B. 23 § 17)



Section 184.384 Discriminatory employment practices prohibited.

Discriminatory employment practices prohibited.

184.384. The district and subdistricts and the officers and employees thereof shall be subject to the provisions of chapter 296 or any amendment thereto hereafter enacted.

(L. 1969 3d Ex. Sess. H.B. 23 § 18)



Section 184.500 Definitions

Definitions

184.500. As used in sections 184.500 to 184.512, unless the context clearly requires otherwise, the following terms mean:

(1) "Commission", the governing body of the Kansas City Zoological District;

(2) "Eligible charter county", any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants;

(3) "Eligible county or eligible counties", any eligible charter county or eligible noncharter county;

(4) "Eligible noncharter county", any county of the first classification with more than one hundred eighty-four thousand but fewer than one hundred eighty-eight thousand inhabitants, any county of the first classification with more than seventy-three thousand seven hundred but fewer than seventy-three thousand eight hundred inhabitants, and any county of the first classification with more than eighty-two thousand but fewer than eighty-two thousand one hundred inhabitants;

(5) "District", a political subdivision of this state, to be known as "The Kansas City Zoological District", which shall be created under the provisions of sections 184.500 to 184.512 and composed of eligible counties which act to create, or to become a part of, the district in accordance with the provisions of section 184.503;

(6) "Organizations", nonprofit and tax exempt social, civic, or community organizations and associations that are dedicated to the development, provision, operation, supervision, promotion, or support of zoological activities;

(7) "Zoological activities", the establishment and maintenance of zoological facilities and related buildings; acquisition and care of species for display and study in a zoological facility; educational and cultural programs relating to zoological matters; artistic, historical, intellectual, or social programs that relate to zoological matters; and such other collateral activities as may be necessary to maintain and carry out other activities provided under sections 184.500 to 184.512;

(8) "Zoological facilities", facilities operated or used for participation or engagement in zoological activities.

(L. 2010 H.B. 1316 merged with H.B. 2297)



Section 184.503 Creation of district and sales tax authorized--ballot language--sales tax revenue, use of--withdrawal from district, procedure.

Creation of district and sales tax authorized--ballot language--sales tax revenue, use of--withdrawal from district, procedure.

184.503. 1. The governing body of any eligible county may, by resolution, authorize the creation of or participation in a district, and may impose a sales tax on all retail sales made within the eligible county which are subject to sales tax under chapter 144. The tax authorized in this section shall not exceed one-fourth of one percent, and shall be imposed solely for the purpose of funding the support of zoological activities within the district. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes. Such creation of or participation in such district and the levy of the sales tax may be accomplished individually or on a cooperative basis with another eligible county or other eligible counties for financial support of the district. A petition requesting such creation of or participation in such district and the levy of the sales tax for the purpose of funding the support of zoological activities within the district may also be filed with the governing body, and shall be signed by not less than the number of qualified electors of an eligible county equal to five percent of the number of ballots cast and counted at the last preceding gubernatorial election held in such county. No such resolution adopted or petition presented under this section shall become effective unless the governing body of the eligible county submits to the voters residing within the eligible county at a state general, primary, or special election a proposal to authorize the governing body of the eligible county to create or participate in a district and to impose a tax under this section. The county election official shall give legal notice at least sixty days prior to such general or primary election or special election in at least two newspapers that such proposition or propositions shall be submitted at the next general or primary election or special election held for submission of this proposition. The resolution or proposition shall be printed on the ballot and in the notice of election. Provisions of this section to the contrary notwithstanding, no tax authorized under the provisions of this section shall be effective in any eligible noncharter county unless the tax authorized under the provisions of this section is also collected by an eligible charter county.

2. The ballot for the proposition in any county shall be in substantially the following form:

Shall a retail sales tax of ............. (insert amount, not to exceed one-quarter of one percent) be levied and collected for the benefit of the Kansas City Zoological District, which shall be created and consist of the county(s) of .......... (insert name of counties), for the support of zoological activities with the district?

â ã YES â ã NO

The governing body of the county may place additional language on the ballot to describe the use or allocation of the funds.

3. In the event that a majority of the voters voting on such proposition in such county at said election cast votes for the proposition, then the district shall be deemed established and the tax rate for such subdistrict shall be deemed in full force and effect as of the first day of the year following the year of said election and the governing body of such county may proceed with the performance of all things necessary and incidental to participation in the district. The results of the aforesaid election shall be certified by the election officials of such county to the governing body of such county not less than thirty days after the day of election. In the event the proposition shall fail to receive a majority of the votes "FOR", then such proposition shall not be resubmitted at any election held within one year of the date of the election the proposition was rejected. Any such resubmissions of such proposition shall substantially comply with the provisions of sections 184.500 to 184.515.

4. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

5. All sales taxes collected by the director of revenue from the tax authorized by this section on behalf of the district, less one percent for cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds, as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Kansas City Zoological District Sales Tax Trust Fund". The moneys in the Kansas City zoological district sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money collected and deposited in the trust fund and the records shall be open to the inspection of officers of the district, the counties composing the district, and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the Kansas City zoological district sales tax trust fund during the preceding month to the district.

6. The director of revenue may make refunds from the amounts in the Kansas City zoological district sales tax trust fund and credited to the district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of the district. If the district abolishes the tax, the county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the Kansas City zoological district sales tax trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such account. After one year has elapsed after the effective date of abolition of the tax in the district, the director of revenue shall remit the balance in the account to the district and close the account of the district. The director of revenue shall notify the district of each instance of any amount refunded or any check redeemed from receipts due the district.

7. Any of the eligible counties composing the Kansas City zoological district may withdraw from the district by adoption of a resolution and approval of the resolution by a majority of the qualified electors of the county, in the same manner provided in this section for creating or becoming a part of the district. The governing body of a withdrawing county shall provide for the sending of formal written notice of withdrawal from the district to the governing body of the other county or each of the other counties comprising the district. Actual withdrawal shall not take effect until ninety days after notice has been sent. A withdrawing county shall not be relieved from any obligation that such county may have assumed or incurred by reason of being a part of the district, including, but not limited to, the retirement of any outstanding bonded indebtedness of the district.

(L. 2010 H.B. 1316 merged with H.B. 2297)



Section 184.506 Commission to govern, members, terms, meetings, quorum--immunity for members.

Commission to govern, members, terms, meetings, quorum--immunity for members.

184.506. 1. The district shall be governed by the commission, which shall be a body corporate and politic and subdivision of the state and shall be composed of resident electors, as follows:

(1) One member of the governing body of each eligible county that is a part of the district, who shall be appointed by a majority vote of such county's governing body;

(2) One member of the Kansas City, Missouri, board of parks and recreation, who shall be appointed by a majority vote of such board;

(3) One member shall be the executive director of the Kansas City zoo;

(4) One member shall be appointed by the governing body of each eligible county which establishes the district under section 184.503 in the following manner:

(a) The Friends of the Zoo, Inc., shall provide the names of three individuals to the governing body of each eligible county. Each individual named shall be at least twenty-one years of age, a resident of such eligible county, and a registered voter of such eligible county;

(b) Within sixty days of receiving the three names provided under paragraph (a) of this subdivision, the governing body of each eligible charter county shall select by a majority vote one individual from the three names provided under paragraph (a) of this subdivision who shall then serve as a member of the district's commission for a term described under subsection 2 of this section. Within sixty days of receiving the three names provided under paragraph (a) of this subdivision, the governing body of each eligible noncharter county shall select by unanimous vote one individual from the three names provided under paragraph (a) of this subdivision who shall then serve as a member of the district's commission for a term described under subsection 2 of this section.

2. The term of each commissioner, initially appointed by a county governing body, shall expire concurrently with such commissioner's tenure as a county officer or three years after the date of appointment as a commissioner, whichever occurs first. The term of each succeeding commissioner shall expire concurrently with such successor commissioner's tenure as a county officer or four years after the date of appointment as a commissioner, whichever occurs first. The term of the commissioner initially appointed by the Kansas City, Missouri, board of parks and recreation shall expire concurrently with such commissioner's tenure as a member of the Kansas City, Missouri, board of parks and recreation, or one year after the date of appointment as a commissioner, whichever occurs first. The term of each commissioner succeeding a commissioner appointed by the Kansas City, Missouri, board of parks and recreation shall expire concurrently with such successor commissioner's tenure as a member of the Kansas City, Missouri, board of parks and recreation or four years after the date of appointment as a commissioner, whichever occurs first. The term of each commissioner initially appointed by the governing body of an eligible county shall expire four years after the date of appointment as a commissioner. The term of each commissioner succeeding a commissioner appointed by the governing body of an eligible county shall expire four years after the date of appointment as commissioner. If an eligible county withdraws under subsection 7 of section 184.503, then the position of commissioner appointed by such eligible county ends on the date on which the withdrawal becomes effective. The term of the executive director of the Kansas City zoo shall not expire but shall transfer automatically to the current executive director of the Kansas City zoo or any interim director. Any vacancy occurring in a commissioner position for reasons other than expiration of terms of office shall be filled for the unexpired term by appointment in the same manner that the original appointment was made. Any commissioner may be removed for cause by the appointing authority of the commissioner.

3. The commission shall select annually, from its membership, a chairperson, a vice chairperson, and a treasurer. The treasurer shall be bonded in such amounts as the commission may require.

4. The commission may appoint such officers, agents, and employees as it may require for the performance of its duties, and shall determine the qualifications and duties and fix the compensation of such officers, agents, and employees.

5. The commission shall fix the time and place at which its meetings shall be held. Meetings shall be held within the district and shall be open to the public. Public notice shall be given of all meetings.

6. A majority of the commissioners shall constitute, in the aggregate, a quorum for the transaction of business. No action of the commission shall be binding unless taken at a meeting at which at least a quorum is present, and unless a majority of the commissioners present at such meeting shall vote in favor thereof. In the event a quorum is present and there is a tie vote on a pending motion, the executive director of the Kansas City zoo shall have the power to break the tie by exercising an additional vote. No action of the commission taken at a meeting thereof shall be binding unless the subject of such action is included in a written agenda for such meeting, the agenda and notice of meeting having been mailed to each commissioner by postage-paid first class mail at least fourteen calendar days prior to the meeting.

7. The commissioners shall be subject to the provisions of the laws of this state, which relate to conflicts of interest, in any zoological activity supported by the district or commission or in any other business transaction of the district or commission. A commissioner shall disclose any conflict of interest in writing to the other commissioners and shall abstain from voting on any matter relating to such facility, organization, or activity or such business transaction, except that the executive director of Kansas City zoo shall not be required to abstain from voting on matters relating to the Kansas City zoo.

8. Commissioners shall enjoy official immunity under the common law for any action at law or equity, or other legal proceeding against any commissioner relating to any act or omission of the commissioner arising out of his or her performance of duties as a commissioner. If any action at law or equity, or other legal proceeding, shall be brought against any commissioner for any act or omission arising out of the performance of duties as a commissioner, the commissioner shall be indemnified in whole and held harmless by the commission for any judgment or decree entered against the commissioner and, further, shall be defended at the cost of expense of the commission in any such proceeding.

(L. 2010 H.B. 1316 merged with H.B. 2297)



Section 184.509 Seal and bylaws--power to contract--borrowing of moneys, when--support for activities, considerations--annual report.

Seal and bylaws--power to contract--borrowing of moneys, when--support for activities, considerations--annual report.

184.509. 1. The commission shall adopt a seal and suitable bylaws governing its management and procedure. The commission shall have the power to contract and to be contracted with, and to sue and to be sued. The commission may own and acquire, by gift, purchase, lease, or devise, zoological facilities within the territory of the district. The commission may plan, construct, operate, and maintain and contract for the operation and maintenance of zoological facilities within the territory of the district. The commission may sell, lease, donate, transfer, or otherwise dispose of zoological facilities within the territory of the district. The commission may receive for any of its purposes and functions any contributions or moneys appropriated by counties or cities and may solicit and receive any and all donations, and grants of money, equipment, supplies, materials, and services from any state or the United States or any agency thereof, or from any institution, foundation, organization, person, firm, or corporation, and may utilize and dispose of the same.

2. At any time following five years from the date of creation of the Kansas City zoological district, the commission may borrow moneys for the planning, construction, equipping, operation, maintenance, repair, extension, expansion, or improvement of any zoological facility by:

(1) Issuing notes, bonds or other instruments in writing of the commission in evidence of the sum or sums to be borrowed. No notes, bonds or other instruments in writing shall be issued pursuant to this subsection until the issuance of such notes, bonds or instruments has been submitted to and approved by a majority of the qualified electors of the district voting at an election called and held thereon. Such election shall be called and held in the manner provided by law;

(2) Issuing refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its outstanding indebtedness from time to time, whether evidenced by notes, bonds or other instruments in writing. Such refunding notes, bonds or other instruments in writing shall not exceed in amount the principal of the outstanding indebtedness to be refunded and the accrued interest thereon to the date of such refunding;

(3) Providing that all notes, bonds and other instruments in writing issued hereunder shall or may be payable, both as to principal and interest, from sales tax revenues authorized under this compact and disbursed to the district by counties comprising the district, admissions and other revenues collected from the use of any zoological facility or facilities constructed hereunder, or from any other resources of the commission, and further may be secured by a mortgage or deed of trust upon any property interest of the commission; and

(4) Prescribing the details of all notes, bonds or other instruments in writing, and of the issuance and sale thereof. The commission shall have the power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers granted herein, without further legislative authority.

3. The commission may provide donations, contributions, and grants or other support, financial or otherwise for, or in aid of, zoological activities in counties that are part of the district. In determining whether to provide any such support the commission shall consider the following factors:

(1) The commission's primary purpose is to support the maintenance and operation of the Kansas City zoo through donations, contributions, grants, and other financial support;

(2) The economic impact upon the district;

(3) The benefit to citizens of the district and to the general public;

(4) The contribution to the quality of life and popular image of the district;

(5) The breadth of popular appeal within and outside the district; and

(6) Any other factor deemed appropriate by the commission.

4. The commission may provide for actual and necessary expenses of commissioners incurred in the performance of their official duties.

5. The commission shall cause to be prepared annually a report on the operations and transactions conducted by the commission during the preceding year. The report shall be submitted to the governing bodies of the counties comprising the district, to the governing body of each county that appoints a commissioner, to the Kansas City, Missouri, board of parks and recreation, and to the executive board of Friends of the Zoo, Inc. The commission shall publish the annual report in the official county newspaper of each of the counties comprising the district.

6. The commission has the power to perform all other necessary and incidental functions and duties and to exercise all other necessary and appropriate powers not inconsistent with the constitution or laws of this state to effectuate the same.

7. Nothing in this section shall be construed as granting the commission authority or power to manage the Kansas City zoo or to retain title to, or control over, the lands occupied by the Kansas City zoo.

(L. 2010 H.B. 1316 merged with H.B. 2297)



Section 184.512 Administration, funding of--record keeping requirements.

Administration, funding of--record keeping requirements.

184.512. 1. The moneys necessary to finance administrative operations of the Kansas City zoological district for the first six months after its creation shall be appropriated to the commission by the counties comprising the district. Thereafter, the moneys necessary to finance the operation of the Kansas City zoological district shall be taken from the Kansas City zoological district sales tax fund, established under the provisions of section 184.503.

2. The commission shall not incur any indebtedness or obligation of any kind, nor shall the commission pledge the credit of either or any of the counties comprising the district, except as authorized in section 184.509. The budget of the district shall be prepared, adopted, and published as provided by law for other political subdivisions of this state.

3. This commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become a part of the annual report of the commission.

4. The accounts of the commission shall be open at any reasonable time for inspection by duly authorized representatives of the counties comprising the district, the cities that appoint a commissioner, the executive committee of Friends of the Zoo, Inc., and other persons authorized by the commission.

(L. 2010 H.B. 1316 merged with H.B. 2297)



Section 184.600 Zoo district--boundaries--petition to form--areas outside city may petition to join--elections--ballot content and form.

Zoo district--boundaries--petition to form--areas outside city may petition to join--elections--ballot content and form.

184.600. 1. A metropolitan zoo district may be established in any city with a population of one hundred thousand or more inhabitants located within a first class county which does not adjoin any other first class county, after voter approval pursuant to this section. A zoo district shall consist of such institutions and places for the collection and exhibition of animals and animal life, for the instruction and recreation of the people, for the promotion of zoology and kindred subjects, for the encouragement of zoological study and research and for the increase of public interest in wild animals and in the protection of wild animal life. The boundaries of any such metropolitan zoo district shall be the corporate boundaries of the city, any lands annexed into the city after the establishment of the district and areas adjacent to the city which petition and vote to become part of the district pursuant to section 184.602. The question shall be submitted to the qualified voters of the city at a local or state general, primary or special election upon the petition of five percent of the qualified voters of the city as determined on the basis of the number of votes cast in the city for governor at the last election held prior to the filing of the petition, except that such election shall not be held prior to 1992. The election officials shall give legal notice at least sixty days prior to such general or primary election or special election in at least one newspaper of general circulation within the city that such proposition shall be submitted at the next general or primary election or special election held for submission of this proposition. A municipality shall include in the ballot a provision for a tax to support the district in an amount not to exceed ten cents per one hundred dollars assessed valuation of all taxable property within the district.

2. Citizens living in a first class county in an area adjacent to and within two miles of a city that has formed or has called an election to form a metropolitan zoo may petition the county commission where the city is located to become part of the metropolitan zoo district by filing with the county commission a petition containing a description of the area to be included in the district and the signatures of five percent of the qualified voters of the area as determined by the county clerk on the basis of the number of votes cast in the area for governor at the last election held prior to the filing of the petition. The question shall be submitted to the qualified voters of the area at a local or state general, primary or special election upon the certification by the county clerk that the petition contains the signatures of the required number of qualified voters. The election officials shall give legal notice at least sixty days prior to such general or primary election or special election in at least one newspaper of general circulation within the county that such proposition shall be submitted at the next general or primary election or special election held for submission of this proposition. The commission shall include in the ballot as requested in the petition a provision for a tax to support the district at the rate of tax which residents of the city are required to pay to support the district.

3. If the election is held in the city such proposition shall be submitted to the voters in substantially the following form at such election:

Shall there be established a Metropolitan Zoo District comprising the City of .................. with a tax rate not to exceed ......... cents on each one hundred dollars of assessed valuation of all taxable property within the district?

â ã FOR â ã AGAINST

4. If the election is held in an area outside the city such proposition shall be submitted to the voters in substantially the following form at such election:

Shall the area be part of a Metropolitan Zoo District with the City of ................. with a tax rate not to exceed ............ cents on each one hundred dollars of assessed valuation of all taxable property within the area?

â ã FOR â ã AGAINST

5. In the event that a majority of the voters voting on such proposition in the city at such election cast votes "FOR" the proposition, then the district shall be established and the tax rate shall be in full force and effect as of the first day of the year following the year of the election. The results of the election shall be certified by the election officials of the city not less than thirty days after the day of election. In the event the proposition fails to receive a majority of the votes "FOR" in the city, then such proposition shall not be resubmitted at any election held within one year of the date of the election the proposition was rejected.

6. In the event that a majority of the voters voting on such proposition in an area outside the city at such election cast votes "FOR" the proposition, then the area shall be part of the metropolitan zoo district as of the first day of the year following the year of the election provided the voters in the city have voted to form such a district. The results of the election shall be certified by the election official of the county not less than thirty days after the election. In the event the proposition fails to receive a majority of the votes "FOR" in the area outside the city, then such proposition shall not be resubmitted at any election held within one year of the date of the election the proposition was rejected.

(L. 1990 S.B. 525 § 1)



Section 184.602 Board, appointment, terms, officers, vacancies--area outside city representation, how determined, county clerk's duties--qualifications--terms.

Board, appointment, terms, officers, vacancies--area outside city representation, how determined, county clerk's duties--qualifications--terms.

184.602. 1. When in any city as described in section 184.600 it has been decided by vote in the manner provided in section 184.600 that a tax shall be levied for the metropolitan zoo district, then the mayor of the city shall appoint nine members to the metropolitan zoo district board, with the approval of the city council. Such board members shall serve without compensation for a term of three years and until their successors are appointed and qualified, except that of the initial appointments three shall be for a term of one year, three shall be for a term of two years, and three shall be for a term of three years. Any vacancy shall be filled by the mayor, with the approval of the city council, for the unexpired term. Each member appointed shall have been a qualified voter of the city for at least one year immediately before his appointment and shall continue to reside therein during his tenure in office. The board shall elect its own chairman, secretary and such other officers that it deems necessary and it may make such rules, regulations and bylaws to effectuate its purposes it deems necessary.

2. If an area outside the city votes to join the district, then such area shall be entitled to proportional representation on the board in accordance with its population to the population of the city provided such area shall be entitled to at least one representative on the board. The county clerk shall determine the number of additional representatives by dividing the population of the city based on the last census by nine to produce the quotient and shall allocate to an area that has voted to join the district one representative per quotient or part thereof which representative or representatives shall be in addition to the nine representatives from the city. The county commission shall appoint board members who shall have resided in the area outside the city for terms of three years.

(L. 1990 S.B. 525 § 2)



Section 184.604 Increase tax rate for district--ballot form--failure to adopt, resubmission, when.

Increase tax rate for district--ballot form--failure to adopt, resubmission, when.

184.604. 1. The board of directors of any metropolitan zoo district, as established pursuant to the provisions of section 184.600, on behalf of the district may request the election officials of the city to submit a proposition to increase the maximum tax rate for the district set in section 184.600, to the qualified voters of such district at any general or primary or special election. Such election officials shall give legal notice as provided in chapter 115.

2. Such proposition shall be submitted to the voters in substantially the following form at such election:

Shall the Metropolitan Zoo District of the City of ......... ....... be authorized to increase the tax rate to an amount not to exceed ........... cents on each one hundred dollars of assessed valuation of taxable property within the district for the purpose of operating, maintaining and otherwise financially supporting the district? This rate shall replace the present tax rate of ......... cents for the Metropolitan Zoo District.

â ã YES â ã NO

3. In the event that a majority of the voters voting on such proposition in the district at such election cast votes "YES" for the proposition, then the new tax rate for the district shall be in full force and effect as of the first day of the year following the election. The results of the election shall be certified by the election officials of the city not less than thirty days after the day on which such election was held. In the event the proposition fails to receive a majority of the votes "YES" in the district, then such proposition shall not be resubmitted at any election held within one year of the date of the election at which such proposition was rejected.

(L. 1990 S.B. 525 § 3)



Section 184.606 Powers of district--city to convey existing public zoo to district, conditions--right to charge fees, when--authority to employ staff.

Powers of district--city to convey existing public zoo to district, conditions--right to charge fees, when--authority to employ staff.

184.606. 1. Each metropolitan zoo district may own, hold, control, lease, acquire by donation, gift or bequest, purchase, contract, lease, sell, any and all rights in land, buildings, improvements, furnishings, displays, exhibits and programs and any and all other real, personal or mixed property, or to contract with other persons to provide for any and all services for the purposes of the district.

2. All buildings, property and facilities of existing public zoos in the city or owned by the city shall become the property of and vest in the district, except that the city may at its option by filing notice with the district within ninety days after the voters have given approval of the district that it will deed the property subject to certain conditions or contract with the district for conveyance of such property subject to terms and conditions that the city deems appropriate. Any obligations, duties, rights, privileges of whatever description pertaining to or relating to the maintenance, operation, construction, design, or affairs of any such existing zoo shall be assumed by the respective district, including the right to continue to charge fees if such fees were approved by the voters.

3. The district may employ and appoint personnel as the district board deems appropriate and necessary to carry out the functions of the district. All employees of a publicly owned and operated zoological park shall upon the establishment of a district become employees of the district and such appointees' and employees' seniority, pension, salaries, wages and fringe benefits shall be equal to or better than that existing at the time of the establishment of the district insofar as may be possible.

(L. 1990 S.B. 525 § 4 subsecs. 1, 2, 3)



Section 184.608 Collection of taxes, procedure--use of funds collected.

Collection of taxes, procedure--use of funds collected.

184.608. All taxes levied under section 184.600 or 184.604 shall be collected in the same manner and at the same time as other ad valorem taxes on the taxable property are collected. The county assessor shall transfer the moneys collected on behalf of the metropolitan zoo district to the district board and such moneys shall be used solely for construction, improvement, maintenance or purchase of zoos within the district or for the administration of the district.

(L. 1990 S.B. 525 § 4 subsec. 4)



Section 184.610 Dissolution of district, procedure--ballot form--cost of election, how paid--property donated by city to revert to city.

Dissolution of district, procedure--ballot form--cost of election, how paid--property donated by city to revert to city.

184.610. 1. Any special purpose district formed under the provisions of sections 184.600 to 184.622 may be dissolved pursuant to this section. Upon the filing with the governing body of the district of a petition containing the signatures of qualified voters representing eight percent of the votes cast at the last preceding election for governor, the governing body shall submit the proposition to the voters in the district using the same procedure and in the same manner so far as practicable as is provided for the submission of the question for forming the district.

2. Such proposition or propositions shall be submitted to the voters in substantially the following form at such election:

Shall the .................... Metropolitan Zoo District be dissolved?

â ã YES â ã NO

3. In the event that a majority of the voters voting on such proposition cast "YES" votes, then the district shall be deemed dissolved. The results of the election shall be certified by the election officials of such city or county, respectively, to the respective chief executive officers of such city or county not less than thirty days after the day on which such election was held. The cost of such election shall be borne by the city and county, respectively, as provided by law.

4. Dissolution of the district shall be carried out in the manner prescribed by section 67.955, except property owned by any city which was donated to the district pursuant to subsection 2 of section 184.606 shall revert to such city.

(L. 1990 S.B. 525 § 5)



Section 184.612 Additional indebtedness may be incurred by district with voter approval, amount.

Additional indebtedness may be incurred by district with voter approval, amount.

184.612. The metropolitan zoo district by a vote of the qualified voters thereof voting thereon as now or hereafter required by section 26(b) of article VI of the Missouri Constitution may incur an additional indebtedness for the purposes of the district. The total indebtedness authorized separately by the voters for the respective district shall not exceed five percent of the taxable tangible property therein as shown by the last completed assessment for state and county purposes in the city and the county.

(L. 1990 S.B. 525 § 6)



Section 184.614 Tax levy requirements--additional indebtedness--election--ballot form.

Tax levy requirements--additional indebtedness--election--ballot form.

184.614. 1. Before incurring any indebtedness under the provisions of section 184.612, the board of the district shall provide for the collection of an annual tax on all taxable tangible property therein sufficient to pay the interest and principal of the indebtedness as they fall due and to retire the same within twenty years from the date contracted. The tax levy shall be in addition to that tax levy authorized by the voters as provided in sections 184.600 and 184.604.

2. For the purpose of incurring additional indebtedness as provided in section 184.612, the board of the district shall submit the question to the voters of the district.

3. The question shall be submitted in substantially the following form:

Shall the ................... Metropolitan Zoo District issue bonds in the amount of ................. dollars for the purpose of ...............?

(L. 1990 S.B. 525 § 7 subsecs. 1, 2, 3)



Section 184.616 Bond issues, payable when--interest rate--bond, form and content--not to be sold for less than par.

Bond issues, payable when--interest rate--bond, form and content--not to be sold for less than par.

184.616. Upon the result of such question being certified by the election authority respectively to the board and if the proposition to incur or increase such indebtedness be assented to by voters voting on the question as required by or hereafter may be required by section 26(b) of article VI of the Missouri Constitution, the board may by resolution declare the results of the submission of the question and cause the bonds of such district to be issued, payable to the bearer, not exceeding the amount authorized, and in denominations of not less than one hundred dollars, or some multiple thereof, payable in not more than twenty years from the date they bear with interest from the date at a rate not exceeding the highest rate of interest permitted by law payable semiannually which bonds shall have interest coupons attached to conform to the fact thereof. All such bonds shall be signed by the chairman of the board, attested by the signature of the secretary, and each bond shall have impressed thereon the corporate seal of the district, that whenever one thousand or more bonds are to be executed as of the same date, the resolution pursuant to which such bonds are issued may direct that such bonds be executed by the facsimile signature of the chairman and secretary of the board. Such bonds may be negotiated and sold but in no case shall they be sold for less than par.

(L. 1990 S.B. 525 § 7 subsec. 4)



Section 184.618 Conversion of bond into registered bond, procedure.

Conversion of bond into registered bond, procedure.

184.618. Whenever the owner of any coupon bond, or any bond payable to bearer, already issued or hereafter issued by the district shall present any such bond to the treasurer or other officer of such corporation, who by law performs the duties of treasurer, with a request for the conversion* of such bond into a registered bond, such treasurer, or such other officer, shall cut off and cancel the coupons of any such coupon bond so presented, and shall stamp, print or write upon such coupon bond, or such other bond payable to bearer, so presented, either upon the back or upon the face thereof, as may be convenient, a statement to the effect that the said bond is registered in the name of the owner, and that thereafter the interest and principal of such bond is payable to the registered owner. Thereafter, and from time to time, any such bond may be transferred by such registered owner in person, or by an attorney duly authorized on presentation of such bond to such treasurer, or such other officer, and the bond be again registered as before, a similar statement being stamped, printed or written thereon. Such statement stamped, printed or written upon any such bond may be in substantially the following form:

................................. .........................

(Date, giving month, day and year)

This bond is registered pursuant to the statute in such cases made and provided in the name of ........... (here insert name of owner) and the interest and principal thereof are hereafter payable to such owner.

............................, Treasurer (or such other officer). After any bond has been so registered, the principal and interest of such bond shall be payable to the registered owner. Such treasurer, or such other officer, shall keep in his office a book or books which shall at all times show what bonds are registered and in whose names.

(L. 1990 S.B. 525 § 8)

*Word "conversation" appears in original rolls.



Section 184.620 Refunding bonds, authority to issue, when--funding for payment of principal and interest.

Refunding bonds, authority to issue, when--funding for payment of principal and interest.

184.620. For the purpose of refunding, extending or unifying the whole or any part of its valid bonded indebtedness, the district may issue refunding bonds not exceeding an amount of the principal of the outstanding indebtedness to be refunded and the accrued interest to the date of such refunding bonds. The board shall provide for the payment of interest and principal of such refunding bonds in the same manner as was provided for the payment of interest and principal of the bonds refunded.

(L. 1990 S.B. 525 § 9)



Section 184.622 Penalty ordinances may be enacted by city or county for injury to district property.

Penalty ordinances may be enacted by city or county for injury to district property.

184.622. The legislative authority of any city or county in which property of the metropolitan zoo district is situated shall have the power to enact ordinances imposing suitable penalties for the punishment of persons committing injury upon the district or district's properties, the grounds or collections of property thereof.

(L. 1990 S.B. 525 § 10)



Section 184.800 Law, how cited.

Law, how cited.

184.800. Sections 184.800 to 184.880 shall be known as the "Missouri Museum and Cultural District Act".

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.805 Definitions.

Definitions.

184.805. 1. As used in sections 184.800 to 184.880, the following terms mean:

(1) "Board", the board of directors of a district;

(2) "Cultural asset", a building or area used for the purposes of promoting community culture and the arts, recreation and knowledge, including for purposes of supporting or promoting the performing arts, theater, music, entertainment, public spaces, public libraries or other public assets;

(3) "Disaster area", an area located within a municipality for which public and individual assistance has been declared by the President under Section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. Section 5121, et seq., provided that the municipality adopts or has adopted an ordinance approving a redevelopment plan within three years after the President declares such disaster;

(4) "District", a museum and cultural district organized pursuant to sections 184.800 to 184.880;

(5) "Museum", a building or area used for the purpose of exhibiting and/or preserving objects or specimens of interest to the public, including but not limited to photographs, art, historical items, items of natural history, and items connected with wildlife, conservation, and historical events;

(6) "Owner of real property", the owner of the fee interest in the real property. An owner may be either a natural person or a legal entity.

2. For the purposes of Sections 11(c), 16 and 22 of Article X of the Constitution of Missouri, section 137.073, and as used in sections 184.800 to 184.880, the following terms shall have the meanings given:

(1) "Approval of the required majority", a simple majority;

(2) "Qualified voters", the owners of real property located within the proposed district.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.810 Authorized purposes of a district--district is a political subdivision--limitation on names of structures.

Authorized purposes of a district--district is a political subdivision--limitation on names of structures.

184.810. 1. A district where the majority of the property is located within a disaster area may be created to fund, promote, plan, design, construct, improve, maintain and operate one or more projects relating to one or more museums and cultural assets or to assist in such activity.

2. A district is a political subdivision of the state.

3. No structures operated by a museum and cultural district board pursuant to sections 184.800 to 184.880 shall be named for a commercial venture.

(L. 1997 S.B. 21, A.L. 1998 H.B. 1905, A.L. 2013 S.B. 23)



Section 184.815 Petition for creation of district to be filed, when--size of district--petition contents--objections to petition, when raised.

Petition for creation of district to be filed, when--size of district--petition contents--objections to petition, when raised.

184.815. 1. Whenever the creation of a district is desired, the owners of real property who own at least two-thirds of the real property within the proposed district may file a petition requesting the creation of a district. The petition shall be filed in the circuit court of the county in which the proposed district is located. Any petition to create a museum and cultural district pursuant to the provisions of sections 184.800 to 184.880 shall be filed within five years after the Presidential declaration establishing the disaster area.

2. The proposed district area may contain one or more parcels of real property, which may or may not be contiguous and may further include any portion of one or more municipalities.

3. The petition shall set forth:

(1) The name and address of each owner of real property located within the proposed district;

(2) A specific description of the proposed district boundaries including a map illustrating such boundaries;

(3) A general description of the purpose or purposes for which the district is being formed, including a description of the proposed museum or museums and cultural asset or cultural assets and a general plan for operation of each museum and each cultural asset within the district; and

(4) The name of the proposed district.

4. In the event any owner of real property within the proposed district who is named in the petition shall not join in the petition or file an entry of appearance and waiver of service of process in the case, a copy of the petition shall be served upon said owner in the manner provided by supreme court rule for the service of petitions generally. Any objections to the petition shall be raised by answer within the time provided by supreme court rule for the filing of an answer to a petition.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.820 Petitions, who may file--hearing on petition--appeals.

Petitions, who may file--hearing on petition--appeals.

184.820. 1. Any owner of real property within the proposed district may join in or file a petition supporting or answer opposing the creation of the district and seeking a judgment respecting these same issues.

2. The court shall hear the case without a jury. If the court determines the petition is defective or the proposed district or its plan of operation is unconstitutional, it shall enter its judgment to that effect and shall refuse to incorporate the district as requested in the pleadings. If the court determines the petition is not legally defective and the proposed district and plan of operation are not unconstitutional, the court shall determine and declare the district organized and incorporated and shall approve the plan of operation stated in the petition.

3. Any party having filed a petition or answer to a petition may appeal the circuit court's order or judgment in the same manner as provided for other appeals. Any order either refusing to incorporate the district or incorporating the district shall be deemed a final judgment for purposes of appeal.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.825 Costs of petition, reimbursement, when.

Costs of petition, reimbursement, when.

184.825. The costs of filing and defending the petition and all publication and incidental costs incurred in obtaining circuit court certification of the petition for voter approval shall be paid by the petitioners. If a district is organized pursuant to sections 184.800 to 184.880, the petitioners may be reimbursed for such costs out of the revenues received by the district.

(L. 1997 S.B. 21)

Effective 7-7-97



Section 184.827 Museum and cultural district board, members.

Museum and cultural district board, members.

184.827. A museum and cultural district created pursuant to sections 184.800 to 184.880 shall be governed by a board of directors consisting of five members who shall be elected as provided in section 184.830.

(L. 1998 H.B. 1905, A.L. 2013 S.B. 23)



Section 184.830 Notice of order declaring district, publication, election of board of directors--election of chairman and secretary procedures--term of a director and age qualification.

Notice of order declaring district, publication, election of board of directors--election of chairman and secretary procedures--term of a director and age qualification.

184.830. 1. Within thirty days after the order declaring the district organized has become final, the circuit clerk of the county in which the petition was filed shall, give notice by causing publication to be made once a week for two consecutive weeks in a newspaper of general circulation in the county, the last publication of which shall be at least ten days before the day of the meeting required by this section, call a meeting of the owners of real property within the district at a day and hour specified in a public place in the county in which the petition was filed for the purpose of electing a board of five directors, to be composed of owners or representatives of owners of real property in the district.

2. The owners of real property, when assembled, shall organize by the election of a chairman and secretary of the meeting who shall conduct the election. At the election, each acre of real property within the district shall be considered as a voting interest, and each owner of real property shall have one vote in person or by proxy for every acre of real property owned within the district for each director to be elected. A director need not be a legal voter of the district.

3. Each director shall serve for a term of three years and until his or her successor is duly elected and qualified. Successor directors shall be elected in the same manner as the initial directors at a meeting of the owners of real property called by the board. Each successor director shall serve a three-year term. The remaining directors shall have the authority to elect an interim director to complete any unexpired term of a director caused by resignation or disqualification.

4. Directors shall be at least twenty-one years of age.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.835 Powers of board of directors--election of officers--employees quorum necessary for board action--reimbursement of expenses.

Powers of board of directors--election of officers--employees quorum necessary for board action--reimbursement of expenses.

184.835. 1. The board shall possess and exercise all of the district's legislative and executive powers.

2. Within thirty days after the election of the initial directors, the board shall meet. At its first meeting and after each election of new board members the board shall elect a chairman, a secretary, a treasurer and such other officers as it deems necessary from its members. A director may fill more than one office, except that a director may not fill both the office of chairman and secretary.

3. At the first meeting, the board, by resolution, shall define the first and subsequent fiscal years of the district, and shall adopt a corporate seal.

4. A simple majority of the board shall constitute a quorum. If a quorum exists, a simple majority of those voting shall have the authority to act in the name of the board, and approve any board resolution.

5. Each director shall devote such time to the duties of the office as the faithful discharge thereof may require and may be reimbursed for his or her actual expenditures in the performance of his or her duties on behalf of the district.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.840 Funding, authority to receive and expend--appropriations.

Funding, authority to receive and expend--appropriations.

184.840. 1. A district may receive and use funds for the purposes of planning, designing, constructing, reconstructing, maintaining and operating one or more museums and cultural assets, conducting educational programs in connection therewith which is reasonably connected with the museum or cultural asset and for any other purposes authorized by sections 184.840 to 184.880. Such funds may be derived from any funding method which is authorized by sections 184.800 to 184.880 and from any other source, including but not limited to funds from federal sources, the state of Missouri or an agency thereof, a political subdivision of the state or private sources.

2. The general assembly may annually for a period of twenty years after January 1, 2013, make appropriations from general revenue to a district which is created pursuant to the provisions of sections 184.800 to 184.880.

(L. 1997 S.B. 21, A.L. 1998 H.B. 1905, A.L. 2013 S.B. 23)



Section 184.845 Sales tax, board may impose museum district sales tax, how imposed--rate of tax--violations, penalties.

Sales tax, board may impose museum district sales tax, how imposed--rate of tax--violations, penalties.

184.845. 1. The board of the district may impose a museum and cultural district sales tax by resolution on all retail sales made in such museum and cultural district which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525. Such museum and cultural district sales tax may be imposed for any museum or cultural purpose designated by the board of the museum and cultural district. If the resolution is adopted the board of the district may submit the question of whether to impose a sales tax authorized by this section to the qualified voters, who shall have the same voting interests as with the election of members of the board of the district.

2. The sales tax authorized by this section shall become effective on the first day of the second calendar quarter following adoption of the tax by the board or qualified voters, if the board elects to submit the question of whether to impose a sales tax to the qualified voters.

3. In each museum and cultural district in which a sales tax has been imposed in the manner provided by this section, every retailer shall add the tax imposed by the museum and cultural district pursuant to this section to the retailer's sale price, and when so added such tax shall constitute a part of the price, shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price.

4. In order to permit sellers required to collect and report the sales tax authorized by this section to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting tax or to serve as a levy of the tax, and in order to avoid fractions of pennies, the museum and cultural district may establish appropriate brackets which shall be used in the district imposing a tax pursuant to this section in lieu of those brackets provided in section 144.285.

5. All revenue received by a museum and cultural district from the tax authorized by this section which has been designated for a certain museum or cultural purpose shall be deposited in a special trust fund and shall be used solely for such designated purpose. All funds remaining in the special trust fund shall continue to be used solely for such designated museum or cultural purpose. Any funds in such special trust fund which are not needed for current expenditures may be invested by the board of directors in accordance with applicable laws relating to the investment of other museum or cultural district funds.

6. The sales tax may be imposed at a rate of one-half of one percent, three-fourths of one percent or one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the museum and cultural district adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525. Any museum and cultural district sales tax imposed pursuant to this section shall be imposed at a rate that shall be uniform throughout the district.

7. On and after the effective date of any tax imposed pursuant to this section, the museum and cultural district shall perform all functions incident to the administration, collection, enforcement, and operation of the tax. The tax imposed pursuant to this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the museum and cultural district.

8. All applicable provisions contained in sections 144.010 to 144.525 governing the state sales tax, sections 32.085 and 32.087, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by this section, except as modified in this section. All revenue collected under this section by the director of the department of revenue on behalf of the museum and cultural districts, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Missouri Museum Cultural District Tax Fund", and shall be used solely for such designated purpose. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the fund and credited to the district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such county.

9. All exemptions granted to agencies of government, organizations, persons and to the sale of certain articles and items of tangible personal property and taxable services pursuant to the provisions of sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax imposed by this section.

10. The same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that the museum and cultural district may prescribe a form of exemption certificate for an exemption from the tax imposed by this section.

11. The penalties provided in section 32.057 and sections 144.010 to 144.525 for violation of those sections are hereby made applicable to violations of this section.

12. For the purpose of a sales tax imposed by a resolution pursuant to this section, all retail sales except retail sales of motor vehicles shall be deemed to be consummated at the place of business of the retailer unless the tangible personal property sold is delivered by the retailer or the retailer's agent to an out-of-state destination or to a common carrier for delivery to an out-of-state destination. In the event a retailer has more than one place of business in this state which participates in the sale, the sale shall be deemed to be consummated at the place of business of the retailer where the initial order for the tangible personal property is taken, even though the order shall be forwarded elsewhere for acceptance, approval of credit, shipment or billing. A sale by a retailer's employee shall be deemed to be consummated at the place of business from which the employee works.

13. All sales taxes collected by the museum and cultural district shall be deposited by the museum and cultural district in a special fund to be expended for the purposes authorized in this section. The museum and cultural district shall keep accurate records of the amount of money which was collected pursuant to this section, and the records shall be open to the inspection by the officers and directors of each museum and cultural district and the Missouri department of revenue. Tax returns filed by businesses within the district shall otherwise be considered as confidential in the same manner as sales tax returns filed with the Missouri department of revenue.

14. No museum and cultural district imposing a sales tax pursuant to this section may repeal or amend such sales tax unless such repeal or amendment will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed or revenue bonds, notes or other obligations which it has issued or which have been issued to finance any project or projects.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.847 Admission fee authorized, rate--deposit in special trust fund.

Admission fee authorized, rate--deposit in special trust fund.

184.847. 1. The board of a district may impose an admissions fee on every person, firm, association, company or partnership of whatever form offering or managing any form of entertainment, amusement, athletic or other commercial or nonprofit event or venue for which admission is charged and which is presented within the district. The fee shall be at a rate of no more than one dollar per seat or admission sold. This fee is in addition to any state or local tax. Such admission fee may be imposed for any museum and cultural purpose designated by the board of the museum and cultural district. If the resolution is adopted, the board of the district may submit the question of whether to impose such admission fee authorized by this section to the qualified voters, who shall have the same voting interests as with the election of members of the board of the district. The question shall specify the particular types of events or venues that shall be subject to such admission fee.

2. The admission fee authorized by this section shall become effective on the first day of the second calendar quarter following the adoption of the admission fee by the qualified voters.

3. All revenue received by a museum and cultural district from the admission fee authorized by this section shall be deposited into a special trust fund and shall be used solely for such designated purpose. All funds remaining in the special trust fund shall continue to be used solely for such designated museum or cultural purpose. Any funds in such special trust fund which are not needed for current expenditures may be invested by the board of directors in accordance with applicable laws relating to the investment of other museum and cultural district funds.

4. On and after the effective date of any admission fee imposed pursuant to this section, the museum and cultural district shall perform all functions incident to the administration, collection, enforcement, and operation of the admission fee. The admission fee imposed under this section shall be collected and reported upon such forms and under such administrative rules and regulations as may be prescribed by the museum and cultural district.

(L. 2013 S.B. 23)



Section 184.850 Powers of district.

Powers of district.

184.850. 1. A district may contract and incur obligations appropriate to accomplish its purposes.

2. A district may enter into any lease or lease-purchase agreement for or with respect to any real or personal property necessary or convenient for its purposes.

3. A district may enter into operating agreements and/or management agreements to operate a museum or cultural asset or carry out any other authorized purposes or functions of the district.

4. A district may borrow money for its purposes at such rates of interest as the district may determine.

5. A district may issue bonds, notes and other obligations, and may secure any of such obligations by mortgage, pledge, assignment, security agreement or deed of trust of any or all of the property and income of the district, subject to the restrictions provided in sections 184.800 to 184.880. The district shall also have the power and authority to secure financing on the issuance of bonds for financing through another political subdivision or an agency of the state.

6. A district may enter into labor agreements, establish all bid conditions, decide all contract awards, pay all contractors and generally supervise the construction of a museum or cultural asset project.

7. A district may hire employees, enter leases and contracts, and otherwise take such actions and enter into such agreements as are necessary or incidental to the ownership, operation, and maintenance of each museum and each cultural asset within the district.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.860 Revenue bonds, exemption from taxes, exception.

Revenue bonds, exemption from taxes, exception.

184.860. 1. A district may at any time authorize or issue revenue bonds for the purpose of paying all or any part of the cost of any project. Every issue of such bonds shall be payable out of the revenues of the district and may be further secured by other property of the district which may be pledged, assigned, mortgaged, or a security interest granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. Such bonds shall be authorized by resolution of the board of the district, and if issued by the district, shall bear such date or dates, and shall mature at such time or times, but not in excess of forty years, as the resolution shall specify. Such bonds shall be in such denomination, bear interest at such rate or rates, be in such form, either coupon or registered, be issued as current interest bonds, compound interest bonds, variable rate bonds, convertible bonds, or zero coupon bonds, be issued in such manner, be payable in such place or places and subject to redemption as such resolution may provide notwithstanding the provisions of section 108.170. The bonds may be sold at either public or private sale, at such interest rates, and at such price or prices as the district shall determine.

2. Any issue of district bonds outstanding may be refunded at any time by the district by issuing its refunding bonds in such amount as the district may deem necessary. Such bonds may not exceed the amount sufficient to refund the principal of the bonds so to be refunded together with any unpaid interest thereon and any premiums, commissions, service fees, and other expenses necessary to be paid in connection with the refunding. Any such refunding may be effected whether the bonds to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds being refunded or by the exchange of the refunding bonds for the bonds being refunded with the consent of the holder or holders of the bonds being refunded. Refunding bonds may be issued regardless of whether the bonds being refunded were issued in connection with the same project or a separate project and regardless of whether the bonds proposed to be refunded shall be payable on the same date or different date or shall be due serially or otherwise.

3. Bonds issued pursuant to this section shall exclusively be the responsibility of the district and shall not constitute a debt or liability of the state of Missouri or any agency or political subdivision of the state other than the district. The district shall not be obligated to pay such bonds with any funds other than those specifically pledged to repayment of the bonds. Any bonds issued by a district shall state on their face that they are not obligations of the state of Missouri or any agency or political subdivision thereof other than the district.

4. Bonds issued pursuant to this section, the interest thereon, or any proceeds from such bonds shall be exempt from taxation in the state of Missouri for all purposes except the state estate tax.

(L. 1997 S.B. 21)

Effective 7-7-97



Section 184.865 Contracts with other political subdivisions or other entities.

Contracts with other political subdivisions or other entities.

184.865. The district may contract with a federal agency, a state or its agencies and political subdivisions, a corporation, partnership or limited partnership, limited liability company, or individual regarding funding, promotion, planning, designing, constructing, improving, maintaining, or operating any museum or cultural asset within the district or to assist in such activity.

(L. 1997 S.B. 21, A.L. 2013 S.B. 23)



Section 184.870 Additional powers of district.

Additional powers of district.

184.870. In addition to all other powers granted by sections 184.800 to 184.880 the district shall have the following general powers:

(1) To sue and be sued in its own name, and to receive service of process, which shall be served upon the district secretary;

(2) To fix compensation of its employees and contractors;

(3) To purchase any personal property necessary or convenient for its activities;

(4) To collect and disburse funds for its activities; and

(5) To exercise such other implied powers necessary or convenient for the district to accomplish its purposes which are not inconsistent with its express powers.

(L. 1997 S.B. 21)

Effective 7-7-97



Section 184.880 Insurance.

Insurance.

184.880. 1. The district may obtain such insurance as it deems appropriate, considering its legal limits of liability, to protect itself, its officers and its employees from any potential liability and may also obtain such other types of insurance as it deems necessary to protect against loss of its real or personal property of any kind. The cost of this insurance shall be charged against the project.

2. The district may also require contractors performing construction or maintenance work on the project and companies providing operational and management services to obtain liability insurance having the district, its directors and employees as additional named insureds.

3. The district shall not attempt to self-insure for its potential liabilities unless it finds that it has sufficient funds available to cover any anticipated judgments or settlements and still complete its project without interruption. The district may self-insure if it is unable to obtain liability insurance coverage at a rate which is economically feasible to the district, considering its resources.

(L. 1997 S.B. 21)

Effective 7-7-97






Chapter 185 State Council on the Arts

Section 185.010 State council on the arts created--appointment of members.

State council on the arts created--appointment of members.

185.010. There is hereby created and established a state commission, to be known as the "Missouri State Council on the Arts", to consist of fifteen members, broadly representative of all fields of the performing and fine arts, to be appointed by the governor with the advice and consent of the senate from among citizens of Missouri who are widely known for their professional competence and experience in connection with the performing and fine arts. In making such appointments, due consideration shall be given to the recommendations made by representative civic, educational and professional associations and groups, concerned with or engaged in the production or presentation of the performing and fine arts generally.

(L. 1965 p. 314 § 1)

CROSS REFERENCE:

State council on the arts, transferred to department of economic development, members of council appointed by director of department, 620.010



Section 185.020 Terms of members--chairman--vacancies.

Terms of members--chairman--vacancies.

185.020. The term of office of each member shall be five years; provided, however, that of the members first appointed, three shall be appointed for terms of one year, three for terms of two years, three for terms of three years, three for terms of four years and three for terms of five years. Other than the chairman, no member of the council who serves a full five-year term shall be eligible for reappointment during a one-year period following the expiration of his term. The governor shall designate a chairman and a vice chairman from the members of the council, to serve as such at the pleasure of the governor. The chairman shall be the chief executive officer of the council. All vacancies shall be filled for the balance of the unexpired term in the same manner as original appointments. The members of the council shall not receive any compensation for their services but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties as members of the council.

(L. 1965 p. 314 § 2)



Section 185.030 Chairman may employ staff.

Chairman may employ staff.

185.030. The chairman may employ, with the approval of the council, such officers, experts and other employees as may be needed and shall fix their compensation within the amounts made available for such purposes.

(L. 1965 p. 314 § 3)



Section 185.040 Powers of council--china painting to be recognized as fine art.

Powers of council--china painting to be recognized as fine art.

185.040. 1. The duties of the council shall be:

(1) To stimulate and encourage throughout the state the study and presentation of the performing and fine arts and public interest and participation therein;

(2) To make such surveys as may be deemed advisable of public and private institutions engaged within the state in artistic and cultural activities, including, but not limited to, music, theater, dance, painting, sculpture, architecture, and allied arts and crafts, and to make recommendations concerning appropriate methods to encourage participation in and appreciation of the arts to meet the legitimate needs and aspirations of persons in all parts of the state;

(3) To take such steps as may be necessary and appropriate to encourage public interest in the cultural heritage of our state and to expand the state's cultural resources; and

(4) To encourage and assist freedom of artistic expression essential for the well-being of the arts.

2. China painting, which is the overglaze decoration of china, is recognized and declared by the general assembly to be a fine art.

(L. 1965 p. 314 § 4, A.L. 1993 H.B. 866)



Section 185.050 Powers of council.

Powers of council.

185.050. The council is hereby authorized and empowered to hold public and private hearings, to enter into contracts, within the limit of funds available therefor, with individuals, organizations and institutions for services furthering the educational objectives of the council's programs; to enter into contracts, within the limit of funds available therefor, with local and regional associations for cooperative endeavors furthering the educational objectives of the council's programs; to accept gifts, contributions and bequests of unrestricted funds from individuals, foundations, corporations and other organizations or institutions for the purpose of furthering the educational objectives of the council's programs; to make and sign any agreements and to do and perform any acts that may be necessary to carry out the purposes of this chapter. The council may request from any department, division, board, bureau, commission or agency of the state such assistance and data as will enable it properly to carry out its powers and duties hereunder.

(L. 1965 p. 314 § 5)



Section 185.060 Council designated to receive and disburse federal funds.

Council designated to receive and disburse federal funds.

185.060. The council is the official agency of this state to receive and disburse any funds made available by the federal government for programs related to the performing and fine arts.

(L. 1965 p. 314 § 6)



Section 185.100 Missouri arts council trust fund created--board of trustees created--council to support certain activities--funds not to lapse into general fund.

Missouri arts council trust fund created--board of trustees created--council to support certain activities--funds not to lapse into general fund.

185.100. 1. There is hereby established a special trust fund, to be known as the "Missouri Arts Council Trust Fund", which shall consist of all moneys transferred to the fund by the board of trustees established in this section, moneys transferred to the fund pursuant to section 143.183, and any earnings resulting from the investment of moneys in the fund. The fund shall be administered by a board of trustees, consisting of the state treasurer, two members of the senate appointed by the president pro tem of the senate, two members of the house of representatives appointed by the speaker of the house, and the members of the Missouri arts council. Any member appointed due to such person's membership in the senate, house of representatives or arts council shall serve only as long as such person holds the office referenced in this section. The state treasurer shall invest moneys in the fund in a manner as provided by law. Subject to appropriations, moneys in the fund shall be used solely for the promotion of the arts in Missouri and for the administrative costs of the Missouri arts council. The provisions of section 33.080 to the contrary notwithstanding, money in the Missouri arts council trust fund shall not be transferred and placed to the credit of the general revenue fund.

2. The Missouri arts council shall support and maintain activities which demonstrate, exhibit, or celebrate the contributions of African-Americans and other minorities.

(L. 1993 H.B. 759 & 772 § 6, A.L. 1994 S.B. 477, et al., A.L. 1996 H.B. 1244)

CROSS REFERENCE:

Transfer of trust fund to Missouri investment trust, reconveyance to state treasurer, when, 30.954



Section 185.200 Legislative findings.

Legislative findings.

185.200. The general assembly, giving due consideration to the historical and continuing interest of the people of the state of Missouri in encouraging the educational and cultural enrichment of its residents, finds that public television stations, especially with local programming, contribute significantly to such enrichment, are a valuable state resource, and consequently that support of public television is an important public purpose.

(L. 2006 S.B. 870)

Effective 7-01-06



Section 185.205 Definitions.

Definitions.

185.205. As used in sections 185.200 to 185.230, the term "public television station" means a television broadcasting station operating as of January 1, 1980, under authority of Section 73.621 of the Federal Communications Commission rules and regulations as a noncommercial educational or public television station, owned and operated by a political subdivision of this state, an educational institution of this state, or by a not-for-profit corporation, accepting or broadcasting no commercial messages, and receiving all or part of its operating revenues from public funds, federal funds, donations or grants, or public subscriptions.

(L. 2006 S.B. 870)

Effective 7-01-06



Section 185.210 Appropriation of funds for grants to public television stations, requirements, use of funds, amounts for grants, unused funds returned to state.

Appropriation of funds for grants to public television stations, requirements, use of funds, amounts for grants, unused funds returned to state.

185.210. The general assembly may appropriate funds to the state council on the arts for use as grants to public television stations. Such grants shall be distributed to each of the public television stations in this state after receipt of the station's certification of operating and programming expenses for the prior fiscal year. Certification shall consist of the most recent fiscal year financial statement submitted by a station to the corporation for public broadcasting. At least twenty percent of the state funds received under sections 185.200 to 185.230 by any public television station shall be used for instructional television services to be provided through local agreements. A substantial portion of the state funds received under this or any other act by any public television station shall be used for local programming related to the needs and problems of the community served by the broadcast licensee. The grants shall be divided into two categories, an annual basic service grant and an operating grant. The basic service grant shall be equal to thirty-five percent of the total amount appropriated and shall be divided equally among the public television stations receiving grants. The remaining amount of the appropriation shall be distributed as an operating grant to the stations on the basis of the proportion that the total operating expenses of the individual station in the prior fiscal year bears to the aggregate total of operating expenses for the same fiscal year for all Missouri public television stations receiving state grants. State funds received by a public television station under sections 185.200 to 185.230 and not expended shall be returned to the state of Missouri.

(L. 2006 S.B. 870)

Effective 7-01-06



Section 185.215 Limitation on funding percentage.

Limitation on funding percentage.

185.215. The amount of any state funding provided by sections 185.200 to 185.230 shall not exceed thirty percent of the operating expenditures for the previous year of the public television station receiving said grant.

(L. 2006 S.B. 870)

Effective 7-01-06



Section 185.220 Application and certification of expenses required.

Application and certification of expenses required.

185.220. Eligible public television stations desiring to receive grants under the provisions of sections 185.200 to 185.230 shall make an annual application to the state council on the arts and submit a certification of its actual operating and programming expenses for the previous fiscal year.

(L. 2006 S.B. 870)

Effective 7-01-06



Section 185.225 Annual report and accounting of funds required.

Annual report and accounting of funds required.

185.225. Each public television station receiving grants under the provisions of sections 185.200 to 185.230 shall furnish the state council on the arts and the oversight division of the committee on legislative research within sixty days after the end of each fiscal year with an annual report and accounting of the funds received and expended by such stations during the just-ended fiscal year and may furnish recommendations and suggestions for improvement in programs and services under the provisions of sections 185.200 to 185.230.

(L. 2006 S.B. 870)

Effective 7-01-06



Section 185.230 Limitation on amounts appropriated, how determined.

Limitation on amounts appropriated, how determined.

185.230. The amount appropriated as grants under the provisions of sections 185.200 to 185.230 shall not be more than the sum of fifty cents multiplied by the total number of residents of the state as determined by the most recent federal decennial census.

(L. 2006 S.B. 870)

Effective 7-01-06






Chapter 186 Advisory Commissions, Committees and Councils, Business and

Section 186.005 Law, how cited.

Law, how cited.

186.005. Sections 186.005 to 186.019 shall be known as and may be cited as the "Missouri Women's Council Act".

(L. 1985 H.B. 325 § 1, A.L. 1993 H.B. 566)



Section 186.007 Women's council established--appointment--qualifications--terms, vacancies--chairman appointed.

Women's council established--appointment--qualifications--terms, vacancies--chairman appointed.

186.007. There is created in the department of economic development a "Missouri Women's Council" which shall consist of fifteen members. Eleven of the members shall be appointed by the governor, of which no more than six of the eleven members may be of the same political party as the governor appointing such members, with the advice and consent of the senate, and shall be representative of a cross section of the citizenry. Four members shall be appointed for one year, four for two years, and three for three years. Their successors shall serve terms of three years. The remaining four vacancies on the council shall be filled by the general assembly. Two representatives and two senators shall be appointed by their respective bodies in the same manner as members of standing committees are appointed. The governor shall designate one of the members as chairman. In the event of a vacancy in a term of office through death, resignation or otherwise, the governor shall appoint a person to serve the unexpired portion of the term of a member appointed by the governor. The unexpired council terms of any senator or representative unable or unwilling to serve shall be filled by their respective bodies in the same manner as vacancies on standing committees are filled.

(L. 1985 H.B. 325 § 2 subsec. 1, A.L. 1993 H.B. 566)



Section 186.011 Expenses, how paid--staff to be furnished--meetings, when held.

Expenses, how paid--staff to be furnished--meetings, when held.

186.011. 1. No salary or compensation shall be allowed any member of the council. Actual and necessary expenses incurred by members of the council shall be paid in conformity with regulations applicable to state employees, from any funds which are or may become available for the purpose of this section.

2. The department of economic development shall furnish administrative support and staff as is necessary for the effective operation of the council.

3. The council shall meet at least four times per year at the call of the chairman.

(L. 1985 H.B. 325 § 2 subsecs. 2, 3, § 6, A.L. 1990 S.B. 664)



Section 186.014 Executive director for council to be in department of economic development--appointment--qualifications, powers and duties.

Executive director for council to be in department of economic development--appointment--qualifications, powers and duties.

186.014. 1. There is hereby created in the department of economic development an "Executive Director" for the Missouri women's council. Upon consultation with the council, the director of the department of economic development shall recommend for appointment to the governor, with the advice and consent of the senate, an individual who possesses demonstrated capability in business or industry, especially in business enterprises or employment training, to serve as executive director to work with the council in the implementation of sections 186.005 to 186.019.

2. The executive director shall be responsible for:

(1) Implementing programs initiated by the council; and

(2) Performing other duties as defined by the council.

(L. 1985 H.B. 325 § 3, A.L. 1990 S.B. 664, A.L. 1993 H.B. 566)



Section 186.016 Powers and duties of the council.

Powers and duties of the council.

186.016. The mission of the council is:

(1) To promote and increase women's economic and employment opportunities through education and training programs to aid in and insure entry into the labor market;

(2) To promote occupational mobility of women workers in lower and middle levels of employment;

(3) To promote access to jobs with more skill and responsibility, especially at the managerial level by encouraging maternity protection, child care facilities, technical training, and health protection;

(4) To initiate programs to assist women in small business enterprises;

(5) To assure access of women to nontraditional skilled trades through greater participation in apprenticeship programs and vocational and technical training;

(6) To promote retraining programs and facilities for unemployed women especially in growth sectors;

(7) To apply for federal or private funds or grants available for such employment and training programs, business enterprise programs, studies, seminars, and conferences and to participate in already existing federally, state or privately funded programs with other state departments and/or divisions;

(8) To conduct programs, studies, seminars, and conferences in cooperation with federal, state, and local agencies in the following areas:

(a) Educational needs and opportunities;

(b) Displaced homemakers;

(c) Credit;

(d) Federal and state affecting the rights and responsibilities of women; and

(e) Women-owned business enterprises.

(L. 1985 H.B. 325 § 4)



Section 186.018 Council to develop state plan.

Council to develop state plan.

186.018. The council shall prepare a state plan to identify and prioritize targeted populations in terms of employment accessibility and geographic regions, which plan shall be reviewed and revised annually. The state plan shall include but not be limited to:

(1) A needs-assessment of the state to determine specific economic and employment problems that exist in which geographic areas of the state;

(2) A statement of short- and long-term goals relating to economic factors which include evaluation, labor, work availability, small business opportunities, employment, training, household, and family with special emphasis on rural women and the underprivileged sectors of society;

(3) An inventory of existing federal, state, community and private programs and facilities relating to economic and employment needs of women;

(4) Plans for addressing those identified prioritized and targeted populations including special strategies for specific groups or regions with unique needs in the employment or training area.

(L. 1985 H.B. 325 § 5)



Section 186.019 Report from certain state agencies to council and designated officials--contents--due, when.

Report from certain state agencies to council and designated officials--contents--due, when.

186.019. 1. Prior to April first of each year, starting in 1992, the information described in subdivisions (1), (2), (3) and (4) of this subsection shall be delivered in report form to the Missouri women's council, the governor's office, the secretary of the senate, and the chief clerk of the house of representatives. The information shall apply only to activities which occurred during the previous calendar year. Reports shall be required from the following:

(1) The department of labor and industrial relations, and the division of job development and training of the department of economic development, who shall assemble all available data and report on all business start-ups and business failures which are fifty-one percent or more owned by women. The reports shall distinguish, as best as possible, those businesses which are sole proprietorships, partnerships, or corporations;

(2) The department of economic development, who shall assemble all available data and report on financial assistance or other incentives given to all businesses which are fifty-one percent or more owned by women. The report shall contain information relating to assistance or incentives awarded for the retention of existing businesses, the expansion of existing businesses, or the start-up of new businesses;

(3) The department of revenue, who shall assemble all available data and report on the number, gross receipts and net income of all businesses which are fifty-one percent or more owned by women. The reports shall distinguish those businesses which are sole proprietorships, partnerships or corporations;

(4) The division of purchasing of the office of administration, who shall assemble all available data and report on businesses which are fifty-one percent or more owned by women which are recipients of contracts awarded by the state of Missouri.

2. Prior to December first of each year, starting in 1990, the information described in subdivisions (1) and (2) of this subsection shall be delivered in report form to the Missouri women's council, the governor's office, the secretary of the senate, and the chief clerk of the house of representatives. The information shall apply only to activities which occurred during the previous school year. Reports shall be required from the following:

(1) The department of elementary and secondary education shall assemble all available data from the Vocational and Education Data System (VEDS) on class enrollments by Instruction Program Codes (CIP); by secondary and postsecondary schools; and, secondary, postsecondary, and adult level classes; and by gender. This data shall also be reported by classes of traditional and nontraditional occupational areas.

(2) The coordinating board for higher education shall assemble all available data and report on higher education degrees awarded by academic discipline; type of degree; type of school; and gender. All available data shall also be reported on salaries received upon completion of degree program and subsequent hire, as well as any data available on follow-up salaries.

(L. 1990 S.B. 664, A.L. 1993 H.B. 566)



Section 186.050 Humanities council, purpose--definitions.

Humanities council, purpose--definitions.

186.050. 1. The general assembly, giving due consideration to the historical and continuing interest of the people of the state of Missouri in encouraging the educational and cultural enrichment of its residents, finds that public humanities education, including the study of history, literature and other aspects of culture, contribute significantly to such enrichment, and consequently that support of a humanities council is an important public purpose.

2. As used in sections 186.050 to 186.067, the term "humanities council" means the not-for-profit organization designated as the Missouri state affiliate of the federal agency, the National Endowment for the Humanities.

(L. 1995 H.B. 194 § 1)



Section 186.055 Missouri humanities trust fund established, funding--administration by board of trustees, members, appointment, terms--humanities council executive committee, appointment.

Missouri humanities trust fund established, funding--administration by board of trustees, members, appointment, terms--humanities council executive committee, appointment.

186.055. There is hereby established a special trust fund, to be known as the "Missouri Humanities Council Trust Fund", which shall consist of all moneys transferred to the fund by the board of trustees established in this section, moneys transferred to the fund pursuant to section 186.060, and any earnings resulting from the investment of moneys in the fund. The fund shall be administered by a board of trustees, consisting of the state treasurer, two members of the senate appointed by the president pro tem of the senate, two members of the house of representatives appointed by the speaker of the house and four members of the Missouri humanities council executive committee appointed by the chair of the council. Any member appointed due to such person's membership in the senate, house of representatives or humanities council shall serve only as long as such person holds the office referenced in this section. The state treasurer shall invest moneys in the fund in a manner as provided by law. Subject to appropriations, moneys in the fund shall be used solely for the promotion of the humanities in Missouri and for the administrative costs of the Missouri humanities council. The provisions of section 33.080 to the contrary notwithstanding, money in the Missouri humanities council trust fund shall not be transferred and placed to the credit of the general revenue fund.

(L. 1995 H.B. 194 § 5, A.L. 1997 H.B. 51 merged with S.B. 70)

Effective 7-1-97 (H.B. 51) 5-13-97 (S.B. 70)

CROSS REFERENCE:

Transfer of trust fund to Missouri investment trust, reconveyance to state treasurer, when, 30.954



Section 186.060 Operating and program expenses, how paid, limitation.

Operating and program expenses, how paid, limitation.

186.060. Subject to appropriation from general revenue, one million dollars may be appropriated to the Missouri humanities council. Grants made to the Missouri humanities council may be used for operating and programming expenses except that the administrative costs shall not exceed five percent of such funding.

(L. 1995 H.B. 194 § 3, A.L. 1999 S.B. 184)



Section 186.065 General assembly may appropriate funds, purpose--distribution of funds, when.

General assembly may appropriate funds, purpose--distribution of funds, when.

186.065. The general assembly may appropriate funds for grants to the Missouri humanities council. State funds received pursuant to sections 186.050 to 186.067 shall be used for public humanities programming. State funds shall be distributed to the Missouri humanities council after receipt of the council's annual report of expenses for the prior fiscal year.

(L. 1995 H.B. 194 § 2)



Section 186.067 Annual report to be made by council, when, content.

Annual report to be made by council, when, content.

186.067. If the humanities council receives any state funds pursuant to the provisions of sections 186.050 to 186.067, the council shall furnish the director of the department of economic development and the oversight division of the committee on legislative research, within sixty days after the end of each fiscal year, with an annual report and accounting of the funds received and expended by the council during the immediate prior fiscal year and may furnish recommendations and suggestions for improvement in programs and services provided pursuant to the provisions of sections 186.050 to 186.067.

(L. 1995 H.B. 194 § 4)









TITLE XII PUBLIC HEALTH AND WELFARE

Chapter 188 Regulation of Abortions

Section 188.010 Intent of general assembly.

Intent of general assembly.

188.010. It is the intention of the general assembly of the state of Missouri to grant the right to life to all humans, born and unborn, and to regulate abortion to the full extent permitted by the Constitution of the United States, decisions of the United States Supreme Court, and federal statutes.

(L. 1974 H.B. 1211 § 1, A.L. 1986 H.B. 1596)



Section 188.015 Definitions.

Definitions.

188.015. As used in this chapter, the following terms mean:

(1) "Abortion":

(a) The act of using or prescribing any instrument, device, medicine, drug, or any other means or substance with the intent to destroy the life of an embryo or fetus in his or her mother's womb; or

(b) The intentional termination of the pregnancy of a mother by using or prescribing any instrument, device, medicine, drug, or other means or substance with an intention other than to increase the probability of a live birth or to remove a dead or dying unborn child;

(2) "Abortion facility", a clinic, physician's office, or any other place or facility in which abortions are performed or induced other than a hospital;

(3) "Conception", the fertilization of the ovum of a female by a sperm of a male;

(4) "Department", the department of health and senior services;

(5) "Gestational age", length of pregnancy as measured from the first day of the woman's last menstrual period;

(6) "Medical emergency", a condition which, based on reasonable medical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate abortion of her pregnancy to avert the death of the pregnant woman or for which a delay will create a serious risk of substantial and irreversible physical impairment of a major bodily function of the pregnant woman;

(7) "Physician", any person licensed to practice medicine in this state by the state board of registration for the healing arts;

(8) "Reasonable medical judgment", a medical judgment that would be made by a reasonably prudent physician, knowledgeable about the case and the treatment possibilities with respect to the medical conditions involved;

(9) "Unborn child", the offspring of human beings from the moment of conception until birth and at every stage of its biological development, including the human conceptus, zygote, morula, blastocyst, embryo, and fetus;

(10) "Viability" or "viable", that stage of fetal development when the life of the unborn child may be continued indefinitely outside the womb by natural or artificial life-supportive systems.

(L. 1974 H.B. 1211 § 2, A.L. 1979 H.B. 523, et al., A.L. 1986 H.B. 1596, A.L. 2007 H.B. 1055, A.L. 2011 H.B. 213 merged with S.B. 65)

CROSS REFERENCE:

Life begins at conception, 1.205



Section 188.020 Physician, required to perform.

Physician, required to perform.

188.020. No person shall perform or induce an abortion except a physician.

(L. 1974 H.B. 1211 § 3, A.L. 1979 H.B. 523, et al.)

Effective 6-29-79



Section 188.021 RU-486, administration of, requirements.

RU-486, administration of, requirements.

188.021. When RU-486 (mifepristone) or any drug or chemical is used for the purpose of inducing an abortion, the initial dose of the drug or chemical shall be administered in the same room and in the physical presence of the physician who prescribed, dispensed, or otherwise provided the drug or chemical to the patient. The physician inducing the abortion, or a person acting on such physician's behalf, shall make all reasonable efforts to ensure that the patient returns after the administration or use of RU-486 or any drug or chemical for a follow-up visit unless such termination of the pregnancy has already been confirmed and the patient's medical condition has been assessed by a licensed physician prior to discharge.

(L. 2013 H.B. 400 )



Section 188.023 Reports of rape or under age eighteen sexual abuse, required to report, how.

Reports of rape or under age eighteen sexual abuse, required to report, how.

188.023. Any licensed health care professional who delivers a baby or performs an abortion, who has prima facie evidence that a patient has been the victim of statutory rape in the first degree or statutory rape in the second degree, or if the patient is under the age of eighteen, that he or she has been a victim of sexual abuse, including rape in the first or second degree, or incest, shall be required to report such offenses in the same manner as provided for by section 210.115.

(L. 2006 H.B. 1698, et al., A.L. 2013 H.B. 215)



Section 188.025 Hospital required, when.

Hospital required, when.

188.025. Every abortion performed at sixteen weeks gestational age or later shall be performed in a hospital.

(L. 1974 H.B. 1211 § 4, A.L. 1979 H.B. 523, et al., A.L. 1986 H.B. 1596)



Section 188.027 Consent, voluntary and informed, required--procedure, contents--information to be presented in person--alleviation of pain, requirements--medical emergency, procedure--payment prohibited, when--written materials required, when--emergency rules authorized.

Consent, voluntary and informed, required--procedure, contents--information to be presented in person--alleviation of pain, requirements--medical emergency, procedure--payment prohibited, when--written materials required, when--emergency rules authorized.

188.027. 1. Except in the case of medical emergency, no abortion shall be performed or induced on a woman without her voluntary and informed consent, given freely and without coercion. Consent to an abortion is voluntary and informed and given freely and without coercion, if and only if, at least twenty-four hours prior to the abortion:

(1) The physician who is to perform or induce the abortion or a qualified professional has informed the woman, orally, reduced to writing, and in person, of the following:

(a) The name of the physician who will perform or induce the abortion; (b) Medically accurate information that a reasonable patient would consider material to the decision of whether or not to undergo the abortion, including:

a. A description of the proposed abortion method;

b. The immediate and long-term medical risks to the woman associated with the proposed abortion method including, but not limited to, infection, hemorrhage, cervical tear or uterine perforation, harm to subsequent pregnancies or the ability to carry a subsequent child to term, and possible adverse psychological effects associated with the abortion; and

c. The immediate and long-term medical risks to the woman, in light of the anesthesia and medication that is to be administered, the unborn child's gestational age, and the woman's medical history and medical condition;

(c) Alternatives to the abortion which shall include making the woman aware that information and materials shall be provided to her detailing such alternatives to the abortion;

(d) A statement that the physician performing or inducing the abortion is available for any questions concerning the abortion, together with the telephone number that the physician may be later reached to answer any questions that the woman may have;

(e) The location of the hospital that offers obstetrical or gynecological care located within thirty miles of the location where the abortion is performed or induced and at which the physician performing or inducing the abortion has clinical privileges and where the woman may receive follow-up care by the physician if complications arise;

(f) The gestational age of the unborn child at the time the abortion is to be performed or induced; and

(g) The anatomical and physiological characteristics of the unborn child at the time the abortion is to be performed or induced;

(2) The physician who is to perform or induce the abortion or a qualified professional has presented the woman, in person, printed materials provided by the department, which describe the probable anatomical and physiological characteristics of the unborn child at two-week gestational increments from conception to full term, including color photographs or images of the developing unborn child at two-week gestational increments. Such descriptions shall include information about brain and heart functions, the presence of external members and internal organs during the applicable stages of development and information on when the unborn child is viable. The printed materials shall prominently display the following statement: "The life of each human being begins at conception. Abortion will terminate the life of a separate, unique, living human being.";

(3) The physician who is to perform or induce the abortion or a qualified professional has presented the woman, in person, printed materials provided by the department, which describe the various surgical and drug-induced methods of abortion relevant to the stage of pregnancy, as well as the immediate and long-term medical risks commonly associated with each abortion method including, but not limited to, infection, hemorrhage, cervical tear or uterine perforation, harm to subsequent pregnancies or the ability to carry a subsequent child to term, and the possible adverse psychological effects associated with an abortion;

(4) The physician who is to perform or induce the abortion or a qualified professional shall provide the woman with the opportunity to view at least twenty-four hours prior to the abortion an active ultrasound of the unborn child and hear the heartbeat of the unborn child if the heartbeat is audible. The woman shall be provided with a geographically indexed list maintained by the department of health care providers, facilities, and clinics that perform ultrasounds, including those that offer ultrasound services free of charge. Such materials shall provide contact information for each provider, facility, or clinic including telephone numbers and, if available, website addresses. Should the woman decide to obtain an ultrasound from a provider, facility, or clinic other than the abortion facility, the woman shall be offered a reasonable time to obtain the ultrasound examination before the date and time set for performing or inducing an abortion. The person conducting the ultrasound shall ensure that the active ultrasound image is of a quality consistent with standard medical practice in the community, contains the dimensions of the unborn child, and accurately portrays the presence of external members and internal organs, if present or viewable, of the unborn child. The auscultation of fetal heart tone must also be of a quality consistent with standard medical practice in the community. If the woman chooses to view the ultrasound or hear the heartbeat or both at the abortion facility, the viewing or hearing or both shall be provided to her at the abortion facility at least twenty-four hours prior to the abortion being performed or induced;

(5) Prior to an abortion being performed or induced on an unborn child of twenty-two weeks gestational age or older, the physician who is to perform or induce the abortion or a qualified professional has presented the woman, in person, printed materials provided by the department that offer information on the possibility of the abortion causing pain to the unborn child. This information shall include, but need not be limited to, the following:

(a) At least by twenty-two weeks of gestational age, the unborn child possesses all the anatomical structures, including pain receptors, spinal cord, nerve tracts, thalamus, and cortex, that are necessary in order to feel pain;

(b) A description of the actual steps in the abortion procedure to be performed or induced, and at which steps the abortion procedure could be painful to the unborn child;

(c) There is evidence that by twenty-two weeks of gestational age, unborn children seek to evade certain stimuli in a manner that in an infant or an adult would be interpreted as a response to pain;

(d) Anesthesia is given to unborn children who are twenty-two weeks or more gestational age who undergo prenatal surgery;

(e) Anesthesia is given to premature children who are twenty-two weeks or more gestational age who undergo surgery;

(f) Anesthesia or an analgesic is available in order to minimize or alleviate the pain to the unborn child;

(6) The physician who is to perform or induce the abortion or a qualified professional has presented the woman, in person, printed materials provided by the department explaining to the woman alternatives to abortion she may wish to consider. Such materials shall:

(a) Identify on a geographical basis public and private agencies available to assist a woman in carrying her unborn child to term, and to assist her in caring for her dependent child or placing her child for adoption, including agencies commonly known and generally referred to as pregnancy resource centers, crisis pregnancy centers, maternity homes, and adoption agencies. Such materials shall provide a comprehensive list by geographical area of the agencies, a description of the services they offer, and the telephone numbers and addresses of the agencies; provided that such materials shall not include any programs, services, organizations, or affiliates of organizations that perform or induce, or assist in the performing or inducing, of abortions or that refer for abortions;

(b) Explain the Missouri alternatives to abortion services program under section 188.325, and any other programs and services available to pregnant women and mothers of newborn children offered by public or private agencies which assist a woman in carrying her unborn child to term and assist her in caring for her dependent child or placing her child for adoption, including but not limited to prenatal care; maternal health care; newborn or infant care; mental health services; professional counseling services; housing programs; utility assistance; transportation services; food, clothing, and supplies related to pregnancy; parenting skills; educational programs; job training and placement services; drug and alcohol testing and treatment; and adoption assistance;

(c) Identify the state website for the Missouri alternatives to abortion services program under section 188.325, and any toll-free number established by the state operated in conjunction with the program;

(d) Prominently display the statement: "There are public and private agencies willing and able to help you carry your child to term, and to assist you and your child after your child is born, whether you choose to keep your child or place him or her for adoption. The state of Missouri encourages you to contact those agencies before making a final decision about abortion. State law requires that your physician or a qualified professional give you the opportunity to call agencies like these before you undergo an abortion.";

(7) The physician who is to perform or induce the abortion or a qualified professional has presented the woman, in person, printed materials provided by the department explaining that the father of the unborn child is liable to assist in the support of the child, even in instances where he has offered to pay for the abortion. Such materials shall include information on the legal duties and support obligations of the father of a child, including, but not limited to, child support payments, and the fact that paternity may be established by the father's name on a birth certificate or statement of paternity, or by court action. Such printed materials shall also state that more information concerning paternity establishment and child support services and enforcement may be obtained by calling the family support division within the Missouri department of social services; and

(8) The physician who is to perform or induce the abortion or a qualified professional shall inform the woman that she is free to withhold or withdraw her consent to the abortion at any time without affecting her right to future care or treatment and without the loss of any state or federally funded benefits to which she might otherwise be entitled.

2. All information required to be provided to a woman considering abortion by subsection 1 of this section shall be presented to the woman individually, in the physical presence of the woman and in a private room, to protect her privacy, to maintain the confidentiality of her decision, to ensure that the information focuses on her individual circumstances, to ensure she has an adequate opportunity to ask questions, and to ensure that she is not a victim of coerced abortion. Should a woman be unable to read materials provided to her, they shall be read to her. Should a woman need an interpreter to understand the information presented in the written materials, an interpreter shall be provided to her. Should a woman ask questions concerning any of the information or materials, answers shall be provided in a language she can understand.

3. No abortion shall be performed or induced unless and until the woman upon whom the abortion is to be performed or induced certifies in writing on a checklist form provided by the department that she has been presented all the information required in subsection 1 of this section, that she has been provided the opportunity to view an active ultrasound image of the unborn child and hear the heartbeat of the unborn child if it is audible, and that she further certifies that she gives her voluntary and informed consent, freely and without coercion, to the abortion procedure.

4. No abortion shall be performed or induced on an unborn child of twenty-two weeks gestational age or older unless and until the woman upon whom the abortion is to be performed or induced has been provided the opportunity to choose to have an anesthetic or analgesic administered to eliminate or alleviate pain to the unborn child caused by the particular method of abortion to be performed or induced. The administration of anesthesia or analgesics shall be performed in a manner consistent with standard medical practice in the community.

5. No physician shall perform or induce an abortion unless and until the physician has obtained from the woman her voluntary and informed consent given freely and without coercion. If the physician has reason to believe that the woman is being coerced into having an abortion, the physician or qualified professional shall inform the woman that services are available for her and shall provide her with private access to a telephone and information about such services, including but not limited to the following:

(1) Rape crisis centers, as defined in section 455.003;

(2) Shelters for victims of domestic violence, as defined in section 455.200; and

(3) Orders of protection, pursuant to chapter 455.

6. No physician shall perform or induce an abortion unless and until the physician has received and signed a copy of the form prescribed in subsection 3 of this section. The physician shall retain a copy of the form in the patient's medical record.

7. In the event of a medical emergency as provided by section 188.075, the physician who performed or induced the abortion shall clearly certify in writing the nature and circumstances of the medical emergency. This certification shall be signed by the physician who performed or induced the abortion, and shall be maintained under section 188.060.

8. No person or entity shall require, obtain, or accept payment for an abortion from or on behalf of a patient until at least twenty-four hours have* passed since the time that the information required by subsection 1 has been provided to the patient. Nothing in this subsection shall prohibit a person or entity from notifying the patient that payment for the abortion will be required after the twenty-four-hour period has expired if she voluntarily chooses to have the abortion.

9. The term "qualified professional" as used in this section shall refer to a physician, physician assistant, registered nurse, licensed practical nurse, psychologist, licensed professional counselor, or licensed social worker, licensed or registered under chapter 334, 335, or 337, acting under the supervision of the physician performing or inducing the abortion, and acting within the course and scope of his or her authority provided by law. The provisions of this section shall not be construed to in any way expand the authority otherwise provided by law relating to the licensure, registration, or scope of practice of any such qualified professional.

10. By November 30, 2010, the department shall produce the written materials and forms described in this section. Any written materials produced shall be printed in a typeface large enough to be clearly legible. All information shall be presented in an objective, unbiased manner designed to convey only accurate scientific and medical information. The department shall furnish the written materials and forms at no cost and in sufficient quantity to any person who performs or induces abortions, or to any hospital or facility that provides abortions. The department shall make all information required by subsection 1 of this section available to the public through its department website. The department shall maintain a toll-free, twenty-four-hour hotline telephone number where a caller can obtain information on a regional basis concerning the agencies and services described in subsection 1 of this section. No identifying information regarding persons who use the website shall be collected or maintained. The department shall monitor the website on a regular basis to prevent tampering and correct any operational deficiencies.

11. In order to preserve the compelling interest of the state to ensure that the choice to consent to an abortion is voluntary and informed, and given freely and without coercion, the department shall use the procedures for adoption of emergency rules under section 536.025 in order to promulgate all necessary rules, forms, and other necessary material to implement this section by November 30, 2010.

(L. 1979 H.B. 523, et al., A.L. 2010 S.B. 793)

*Word "has" appears in original rolls.



Section 188.028 Minors, abortion requirements and procedure.

Minors, abortion requirements and procedure.

188.028. 1. No person shall knowingly perform an abortion upon a pregnant woman under the age of eighteen years unless:

(1) The attending physician has secured the informed written consent of the minor and one parent or guardian; or

(2) The minor is emancipated and the attending physician has received the informed written consent of the minor; or

(3) The minor has been granted the right to self-consent to the abortion by court order pursuant to subsection 2 of this section, and the attending physician has received the informed written consent of the minor; or

(4) The minor has been granted consent to the abortion by court order, and the court has given its informed written consent in accordance with subsection 2 of this section, and the minor is having the abortion willingly, in compliance with subsection 3 of this section.

2. The right of a minor to self-consent to an abortion under subdivision (3) of subsection 1 of this section or court consent under subdivision (4) of subsection 1 of this section may be granted by a court pursuant to the following procedures:

(1) The minor or next friend shall make an application to the juvenile court which shall assist the minor or next friend in preparing the petition and notices required pursuant to this section. The minor or the next friend of the minor shall thereafter file a petition setting forth the initials of the minor; the age of the minor; the names and addresses of each parent, guardian, or, if the minor's parents are deceased and no guardian has been appointed, any other person standing in loco parentis of the minor; that the minor has been fully informed of the risks and consequences of the abortion; that the minor is of sound mind and has sufficient intellectual capacity to consent to the abortion; that, if the court does not grant the minor majority rights for the purpose of consent to the abortion, the court should find that the abortion is in the best interest of the minor and give judicial consent to the abortion; that the court should appoint a guardian ad litem of the child; and if the minor does not have private counsel, that the court should appoint counsel. The petition shall be signed by the minor or the next friend;

(2) A hearing on the merits of the petition, to be held on the record, shall be held as soon as possible within five days of the filing of the petition. If any party is unable to afford counsel, the court shall appoint counsel at least twenty-four hours before the time of the hearing. At the hearing, the court shall hear evidence relating to the emotional development, maturity, intellect and understanding of the minor; the nature, possible consequences, and alternatives to the abortion; and any other evidence that the court may find useful in determining whether the minor should be granted majority rights for the purpose of consenting to the abortion or whether the abortion is in the best interests of the minor;

(3) In the decree, the court shall for good cause:

(a) Grant the petition for majority rights for the purpose of consenting to the abortion; or

(b) Find the abortion to be in the best interests of the minor and give judicial consent to the abortion, setting forth the grounds for so finding; or

(c) Deny the petition, setting forth the grounds on which the petition is denied;

(4) If the petition is allowed, the informed consent of the minor, pursuant to a court grant of majority rights, or the judicial consent, shall bar an action by the parents or guardian of the minor on the grounds of battery of the minor by those performing the abortion. The immunity granted shall only extend to the performance of the abortion in accordance herewith and any necessary accompanying services which are performed in a competent manner. The costs of the action shall be borne by the parties;

(5) An appeal from an order issued under the provisions of this section may be taken to the court of appeals of this state by the minor or by a parent or guardian of the minor. The notice of intent to appeal shall be given within twenty-four hours from the date of issuance of the order. The record on appeal shall be completed and the appeal shall be perfected within five days from the filing of notice to appeal. Because time may be of the essence regarding the performance of the abortion, the supreme court of this state shall, by court rule, provide for expedited appellate review of cases appealed under this section.

3. If a minor desires an abortion, then she shall be orally informed of and, if possible, sign the written consent required by section 188.039 in the same manner as an adult person. No abortion shall be performed on any minor against her will, except that an abortion may be performed against the will of a minor pursuant to a court order described in subdivision (4) of subsection 1 of this section that the abortion is necessary to preserve the life of the minor.

(L. 1979 H.B. 523, et al., A.L. 1986 H.B. 1596)



Section 188.030 Abortion of viable unborn child prohibited, exceptions--physician duties--violations, penalty--severability--right of intervention, when.

Abortion of viable unborn child prohibited, exceptions--physician duties--violations, penalty--severability--right of intervention, when.

188.030. 1. Except in the case of a medical emergency, no abortion of a viable unborn child shall be performed or induced unless the abortion is necessary to preserve the life of the pregnant woman whose life is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused by or arising from the pregnancy itself, or when continuation of the pregnancy will create a serious risk of substantial and irreversible physical impairment of a major bodily function of the pregnant woman. For purposes of this section, "major bodily function" includes, but is not limited to, functions of the immune system, normal cell growth, digestive, bowel, bladder, neurological, brain, respiratory, circulatory, endocrine, and reproductive functions.

2. Except in the case of a medical emergency:

(1) Prior to performing or inducing an abortion upon a woman, the physician shall determine the gestational age of the unborn child in a manner consistent with accepted obstetrical and neonatal practices and standards. In making such determination, the physician shall make such inquiries of the pregnant woman and perform or cause to be performed such medical examinations, imaging studies, and tests as a reasonably prudent physician, knowledgeable about the medical facts and conditions of both the woman and the unborn child involved, would consider necessary to perform and consider in making an accurate diagnosis with respect to gestational age;

(2) If the physician determines that the gestational age of the unborn child is twenty weeks or more, prior to performing or inducing an abortion upon the woman, the physician shall determine if the unborn child is viable by using and exercising that degree of care, skill, and proficiency commonly exercised by a skillful, careful, and prudent physician. In making this determination of viability, the physician shall perform or cause to be performed such medical examinations and tests as are necessary to make a finding of the gestational age, weight, and lung maturity of the unborn child and shall enter such findings and determination of viability in the medical record of the woman;

(3) If the physician determines that the gestational age of the unborn child is twenty weeks or more, and further determines that the unborn child is not viable and performs or induces an abortion upon the woman, the physician shall report such findings and determinations and the reasons for such determinations to the health care facility in which the abortion is performed and to the state board of registration for the healing arts, and shall enter such findings and determinations in the medical records of the woman and in the individual abortion report submitted to the department under section 188.052;

(4) (a) If the physician determines that the unborn child is viable, the physician shall not perform or induce an abortion upon the woman unless the abortion is necessary to preserve the life of the pregnant woman or that a continuation of the pregnancy will create a serious risk of substantial and irreversible physical impairment of a major bodily function of the woman.

(b) Before a physician may proceed with performing or inducing an abortion upon a woman when it has been determined that the unborn child is viable, the physician shall first certify in writing the medical threat posed to the life of the pregnant woman, or the medical reasons that continuation of the pregnancy would cause a serious risk of substantial and irreversible physical impairment of a major bodily function of the pregnant woman. Upon completion of the abortion, the physician shall report the reasons and determinations for the abortion of a viable unborn child to the health care facility in which the abortion is performed and to the state board of registration for the healing arts, and shall enter such findings and determinations in the medical record of the woman and in the individual abortion report submitted to the department under section 188.052.

(c) Before a physician may proceed with performing or inducing an abortion upon a woman when it has been determined that the unborn child is viable, the physician who is to perform the abortion shall obtain the agreement of a second physician with knowledge of accepted obstetrical and neonatal practices and standards who shall concur that the abortion is necessary to preserve the life of the pregnant woman, or that continuation of the pregnancy would cause a serious risk of substantial and irreversible physical impairment of a major bodily function of the pregnant woman. This second physician shall also report such reasons and determinations to the health care facility in which the abortion is to be performed and to the state board of registration for the healing arts, and shall enter such findings and determinations in the medical record of the woman and the individual abortion report submitted to the department under section 188.052. The second physician shall not have any legal or financial affiliation or relationship with the physician performing or inducing the abortion, except that such prohibition shall not apply to physicians whose legal or financial affiliation or relationship is a result of being employed by or having staff privileges at the same hospital as the term "hospital" is defined in section 197.020.

(d) Any physician who performs or induces an abortion upon a woman when it has been determined that the unborn child is viable shall utilize the available method or technique of abortion most likely to preserve the life or health of the unborn child. In cases where the method or technique of abortion most likely to preserve the life or health of the unborn child would present a greater risk to the life or health of the woman than another legally permitted and available method or technique, the physician may utilize such other method or technique. In all cases where the physician performs an abortion upon a viable unborn child, the physician shall certify in writing the available method or techniques considered and the reasons for choosing the method or technique employed.

(e) No physician shall perform or induce an abortion upon a woman when it has been determined that the unborn child is viable unless there is in attendance a physician other than the physician performing or inducing the abortion who shall take control of and provide immediate medical care for a child born as a result of the abortion. During the performance of the abortion, the physician performing it, and subsequent to the abortion, the physician required to be in attendance, shall take all reasonable steps in keeping with good medical practice, consistent with the procedure used, to preserve the life or health of the viable unborn child; provided that it does not pose an increased risk to the life of the woman or does not pose an increased risk of substantial and irreversible physical impairment of a major bodily function of the woman.

3. Any person who knowingly performs or induces an abortion of an unborn child in violation of the provisions of this section is guilty of a class C felony, and, upon a finding of guilt or plea of guilty, shall be imprisoned for a term of not less than one year, and, notwithstanding the provisions of section 560.011, shall be fined not less than ten thousand nor more than fifty thousand dollars.

4. Any physician who pleads guilty to or is found guilty of performing or inducing an abortion of an unborn child in violation of this section shall be subject to suspension or revocation of his or her license to practice medicine in the state of Missouri by the state board of registration for the healing arts under the provisions of sections 334.100 and 334.103.

5. Any hospital licensed in the state of Missouri that knowingly allows an abortion of an unborn child to be performed or induced in violation of this section may be subject to suspension or revocation of its license under the provisions of section 197.070.

6. Any ambulatory surgical center licensed in the state of Missouri that knowingly allows an abortion of an unborn child to be performed or induced in violation of this section may be subject to suspension or revocation of its license under the provisions of section 197.220.

7. A woman upon whom an abortion is performed or induced in violation of this section shall not be prosecuted for a conspiracy to violate the provisions of this section.

8. Nothing in this section shall be construed as creating or recognizing a right to abortion, nor is it the intention of this section to make lawful any abortion that is currently unlawful.

9. It is the intent of the legislature that this section be severable as noted in section 1.140. In the event that any section, subsection, subdivision, paragraph, sentence, or clause of this section be declared invalid under the Constitution of the United States or the Constitution of the State of Missouri, it is the intent of the legislature that the remaining provisions of this section remain in force and effect as far as capable of being carried into execution as intended by the legislature.

10. The general assembly may, by concurrent resolution, appoint one or more of its members who sponsored or co-sponsored this act* in his or her official capacity to intervene as a matter of right in any case in which the constitutionality of this law is challenged.

(L. 1974 H.B. 1211 § 5, A.L. 1979 H.B. 523, et al., A.L. 2011 H.B. 213 merged with S.B. 65)

*"This act" (H.B. 213 and S.B. 65, 2011) contained sections 188.015 and this section.



Section 188.031 Next friend defined for purposes of the procedure for a minor to obtain an abortion.

Next friend defined for purposes of the procedure for a minor to obtain an abortion.

188.031. For purposes of section 188.028, the term "next friend" shall not include another minor child, or any entity or person in an individual or representative capacity that has a financial interest or potential gain from the proposed abortion, or any employee of or volunteer for such entity or person.

(L. 2005 1st Ex. Sess. S.B. 1)

Effective 9-15-05



Section 188.035 Death of child aborted alive deemed murder in second degree, when.

Death of child aborted alive deemed murder in second degree, when.

188.035. Whoever, with intent to do so, shall take the life of a child aborted alive, shall be guilty of murder of the second degree.

(L. 1974 H.B. 1211 § 6, A.L. 1979 H.B. 523, et al.)

Effective 6-29-79



Section 188.036 Prohibited abortions, those done with intent to use fetal organs or tissue for transplant, experiments or for consideration, exceptions.

Prohibited abortions, those done with intent to use fetal organs or tissue for transplant, experiments or for consideration, exceptions.

188.036. 1. No physician shall perform an abortion on a woman if the physician knows that the woman conceived the unborn child for the purpose of providing fetal organs or tissue for medical transplantation to herself or another, and the physician knows that the woman intends to procure the abortion to utilize those organs or tissue for such use for herself or another.

2. No person shall utilize the fetal organs or tissue resulting from an abortion for medical transplantation, if the person knows that the abortion was procured for the purpose of utilizing those organs or tissue for such use.

3. No person shall offer any inducement, monetary or otherwise, to a woman or a prospective father of an unborn child for the purpose of conceiving an unborn child for the medical, scientific, experimental or therapeutic use of the fetal organs or tissue.

4. No person shall offer any inducement, monetary or otherwise, to the mother or father of an unborn child for the purpose of procuring an abortion for the medical, scientific, experimental or therapeutic use of the fetal organs or tissue.

5. No person shall knowingly offer or receive any valuable consideration for the fetal organs or tissue resulting from an abortion, provided that nothing in this subsection shall prohibit payment for burial or other final disposition of the fetal remains, or payment for a pathological examination, autopsy or postmortem examination of the fetal remains.

6. If any provision in this section or the application thereof to any person, circumstance or period of gestation is held invalid, such invalidity shall not affect the provisions or applications which can be given effect without the invalid provision or application, and to this end the provisions of this section are declared severable.

(L. 1988 H.B. 1479)



Section 188.037 Experimentation with fetus, or child aborted alive, prohibited, exception.

Experimentation with fetus, or child aborted alive, prohibited, exception.

188.037. No person shall use any fetus or child aborted alive for any type of scientific, research, laboratory or other kind of experimentation either prior to or subsequent to any abortion procedure except as necessary to protect or preserve the life and health of such fetus or child aborted alive.

(L. 1979 H.B. 523, et al.)

Effective 6-29-79



Section 188.039 Twenty-four hour waiting period for abortions required--medical emergency exception, definition--informed consent requirements--department to provide model consent forms.

Twenty-four hour waiting period for abortions required--medical emergency exception, definition--informed consent requirements--department to provide model consent forms.

188.039. 1. For purposes of this section, "medical emergency" means a condition which, on the basis of the physician's good faith clinical judgment, so complicates the medical condition of a pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay will create a serious risk of substantial and irreversible impairment of a major bodily function.

2. Except in the case of medical emergency, no person shall perform or induce an abortion unless at least twenty-four hours prior thereto the physician who is to perform or induce the abortion or a qualified professional has conferred with the patient and discussed with her the indicators and contraindicators, and risk factors including any physical, psychological, or situational factors for the proposed procedure and the use of medications, including but not limited to mifepristone, in light of her medical history and medical condition. For an abortion performed or an abortion induced by a drug or drugs, such conference shall take place at least twenty-four hours prior to the writing or communication of the first prescription for such drug or drugs in connection with inducing an abortion. Only one such conference shall be required for each abortion.

3. The patient shall be evaluated by the physician who is to perform or induce the abortion or a qualified professional during the conference for indicators and contraindicators, risk factors including any physical, psychological, or situational factors which would predispose the patient to or increase the risk of experiencing one or more adverse physical, emotional, or other health reactions to the proposed procedure or drug or drugs in either the short or long term as compared with women who do not possess such risk factors.

4. At the end of the conference, and if the woman chooses to proceed with the abortion, the physician who is to perform or induce the abortion or a qualified professional shall sign and shall cause the patient to sign a written statement that the woman gave her informed consent freely and without coercion after the physician or qualified professional had discussed with her the indicators and contraindicators, and risk factors, including any physical, psychological, or situational factors. All such executed statements shall be maintained as part of the patient's medical file, subject to the confidentiality laws and rules of this state.

5. The director of the department of health and senior services shall disseminate a model form that physicians or qualified professionals may use as the written statement required by this section, but any lack or unavailability of such a model form shall not affect the duties of the physician or qualified professional set forth in subsections 2 to 4 of this section.

6. As used in this section, the term "qualified professional" shall refer to a physician, physician assistant, registered nurse, licensed practical nurse, psychologist, licensed professional counselor, or licensed social worker, licensed or registered under chapter 334, 335, or 337, acting under the supervision of the physician performing or inducing the abortion, and acting within the course and scope of his or her authority provided by law. The provisions of this section shall not be construed to in any way expand the authority otherwise provided by law relating to the licensure, registration, or scope of practice of any such qualified professional.

(L. 1979 H.B. 523, et al., A.L. 1986 H.B. 1596, A.L. 2003 H.B. 156, A.L. 2010 S.B. 793)

(2006) Informed consent requirement is not unconstitutionally vague, and twenty-four-hour waiting period does not violate due process clause of state constitution or state constitutional rights to liberty and privacy. Reproductive Health Services of Planned Parenthood v. Nixon, 185 S.W.3d 685 (Mo.banc).



Section 188.043 Medical malpractice insurance required to perform an abortion.

Medical malpractice insurance required to perform an abortion.

188.043. 1. No person shall perform or induce a surgical or medical abortion unless such person has proof of medical malpractice insurance with coverage amounts of at least five hundred thousand dollars.

2. For the purpose of this section, "medical malpractice insurance" means insurance coverage against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of the death or injury of any person as a result of the negligence or malpractice in rendering professional service by any health care provider.

3. No abortion facility or hospital shall employ or engage the services of a person to perform one or more abortions if the person does not have proof of medical malpractice insurance pursuant to this section, except the abortion facility or hospital may provide medical malpractice insurance for the services of persons employed or engaged by such facility or hospital.

4. Notwithstanding the provisions of section 334.100, failure of a person to maintain the medical malpractice insurance required by this section shall be an additional ground for sanctioning of a person's license, certificate, or permit.

(L. 2003 H.B. 156)

Effective 1-01-04

*This bill was vetoed on July 9, 2003. The veto was overridden on September 11, 2003.



Section 188.047 Tissue sample authorized--pathologist to file report, copies furnished.

Tissue sample authorized--pathologist to file report, copies furnished.

188.047. A representative sample of tissue removed at the time of abortion shall be submitted to a* board eligible or certified pathologist, who shall file a copy of the tissue report with the state department of health and senior services, and who shall provide a copy of the report to the abortion facility or hospital in which the abortion was performed or induced and the pathologist's report shall be made a part of the patient's permanent record.

(L. 1979 H.B. 523, et al.)

Effective 6-29-79

*Word "a" does not appear in original rolls.



Section 188.052 Physician's report on abortion and post-abortion care, when--department of health and senior services to publish statistics.

Physician's report on abortion and post-abortion care, when--department of health and senior services to publish statistics.

188.052. 1. An individual abortion report for each abortion performed or induced upon a woman shall be completed by her attending physician.

2. An individual complication report for any post-abortion care performed upon a woman shall be completed by the physician providing such post-abortion care. This report shall include:

(1) The date of the abortion;

(2) The name and address of the abortion facility or hospital where the abortion was performed;

(3) The nature of the abortion complication diagnosed or treated.

3. All abortion reports shall be signed by the attending physician, and submitted to the state department of health and senior services within forty-five days from the date of the abortion. All complication reports shall be signed by the physician providing the post-abortion care and submitted to the department of health and senior services within forty-five days from the date of the post-abortion care.

4. A copy of the abortion report shall be made a part of the medical record of the patient of the facility or hospital in which the abortion was performed.

5. The state department of health and senior services shall be responsible for collecting all abortion reports and complication reports and collating and evaluating all data gathered therefrom and shall annually publish a statistical report based on such data from abortions performed in the previous calendar year.

(L. 1979 H.B. 523, et al.)

Effective 6-29-79



Section 188.055 Forms to be supplied to health facilities and physicians.

Forms to be supplied to health facilities and physicians.

188.055. 1. Every abortion facility, hospital, and physician shall be supplied with forms by the department of health and senior services for use in regards to the consents and reports required by sections 188.010 to 188.085. A purpose and function of such consents and reports shall be the preservation of maternal health and life by adding to the sum of medical knowledge through the compilation of relevant maternal health and life data and to monitor all abortions performed to assure that they are done only under and in accordance with the provisions of the law.

2. All information obtained by physician, hospital, or abortion facility from a patient for the purpose of preparing reports to the department of health and senior services under sections 188.010 to 188.085 or reports received by the division of health shall be confidential and shall be used only for statistical purposes. Such records, however, may be inspected and health data acquired by local, state, or national public health officers.

(L. 1974 H.B. 1211 § 10, A.L. 1979 H.B. 523, et al.)

Effective 6-29-79



Section 188.060 Records to be retained for seven years.

Records to be retained for seven years.

188.060. All medical records, reports, and other documents required to be kept under sections 188.010 to 188.085 shall be maintained in the permanent files of the abortion facility or hospital in which the abortion was performed for a period of seven years.

(L. 1974 H.B. 1211 § 11, A.L. 1979 H.B. 523, et al.)

Effective 6-29-79



Section 188.065 Revocation of license, when.

Revocation of license, when.

188.065. Any practitioner of medicine, surgery, or nursing, or other health personnel who shall willfully and knowingly do or assist any action made unlawful by sections 188.010 to 188.085 shall be subject to having his license, application for license, or authority to practice his profession as a physician, surgeon, or nurse in the state of Missouri rejected or revoked by the appropriate state licensing board.

(L. 1974 H.B. 1211 § 12)

Effective 6-14-74



Section 188.070 Breach of confidentiality prohibited.

Breach of confidentiality prohibited.

188.070. Any physician or other person who fails to maintain the confidentiality of any records or reports required under sections 188.010 to 188.085 is guilty of a misdemeanor and, upon conviction, shall be punished as provided by law.

(L. 1974 H.B. 1211 § 13)

Effective 6-14-74



Section 188.075 Violation of sections 188.010 to 188.085 a class A misdemeanor--affirmative defense.

Violation of sections 188.010 to 188.085 a class A misdemeanor--affirmative defense.

188.075. 1. Any person who contrary to the provisions of sections 188.010 to 188.085 knowingly performs, induces, or aids in the performance or inducing of any abortion or knowingly fails to perform any action required by sections 188.010 to 188.085 shall be guilty of a class A misdemeanor, unless a different penalty is provided for in state law, and, upon conviction, shall be punished as provided by law.

2. It shall be an affirmative defense for any person alleged to have violated any provision of this chapter that the person performed an action or did not perform an action because of a medical emergency. This affirmative defense shall be available in criminal, civil, and administrative actions or proceedings. The defendant shall have the burden of persuasion that the defense is more probably true than not.

(L. 1974 H.B. 1211 § 14, A.L. 1979 H.B. 523, et al., A.L. 2007 H.B. 1055)



Section 188.080 Abortion performed by other than a physician with surgical privileges at a hospital, a felony.

Abortion performed by other than a physician with surgical privileges at a hospital, a felony.

188.080. Any person who is not a physician who performs or induces or attempts to perform or induce an abortion on another is guilty of a class B felony, and, upon conviction, shall be punished as provided by law. Any physician performing or inducing an abortion who does not have clinical privileges at a hospital which offers obstetrical or gynecological care located within thirty miles of the location at which the abortion is performed or induced shall be guilty of a class A misdemeanor, and, upon conviction shall be punished as provided by law.

(L. 1974 H.B. 1211 § 15, A.L. 1986 H.B. 1596, A.L. 2005 1st Ex. Sess. S.B. 1)

Effective 9-15-05



Section 188.085 Sections 188.010 to 188.085 not to be deemed exclusive of other regulations or remedies.

Sections 188.010 to 188.085 not to be deemed exclusive of other regulations or remedies.

188.085. Nothing in sections 188.010 to 188.085 shall be construed to exempt any person, firm, or corporation from civil liability for medical malpractice for negligent acts or certification under sections 188.010 to 188.085.

(L. 1974 H.B. 1211 § 16)

Effective 6-14-74



Section 188.100 Definitions.

Definitions.

188.100. Unless the language or context clearly indicates a different meaning is intended, the following words or phrases for the purposes of sections 188.100 to 188.120 shall mean:

(1) "Employer", the state, or any political or civil subdivision thereof, or any person employing two or more persons within the state, and any person acting as an agent of the employer;

(2) "Participate in abortion", to perform, assist in, refer for, promote, procure, or counsel a woman to have an abortion not necessary to save the life of the mother; or to undergo an abortion;

(3) "Person" includes one or more individuals, partnerships, associations, organizations, corporations, legal representatives, trustees, trustees in bankruptcy, receivers, or other organized groups of persons.

(L. 1986 H.B. 1596)



Section 188.105 Discrimination by employer prohibited because of failure of employee to participate in abortion--exceptions.

Discrimination by employer prohibited because of failure of employee to participate in abortion--exceptions.

188.105. 1. It shall be unlawful:

(1) For an employer:

(a) To fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual with respect to his or her compensation, terms, conditions, or privileges of employment, because of such individual's refusal to participate in abortion;

(b) To limit, segregate, or classify his, her, or its employees or applicants for employment in any way which would deprive or tend to deprive any individual of employment opportunities or otherwise adversely affect his or her status as an employee, because of such individual's refusal to participate in abortion;

(c) To discharge, expel, or otherwise discriminate against any person because he or she has opposed any practices forbidden under sections 188.100 to 188.120 or because he or she has filed a complaint, testified, or assisted in any legal proceeding under sections 188.100 to 188.120;

(2) For any person, whether an employer or employee, or not, to aid, abet, incite, compel, or coerce the doing of any of the acts forbidden under sections 188.100 to 188.120, or to attempt to do so.

2. Notwithstanding any other provision of sections 188.100 to 188.120, the acts proscribed in subsection 1 of this section shall not be unlawful if there can be demonstrated an inability to reasonably accommodate an individual's refusal to participate in abortion without undue hardship on the conduct of that particular business or enterprise, or in those certain instances where participation in abortion is a bona fide occupational qualification reasonably necessary to the normal operation of that particular business or enterprise.

3. Nothing contained in sections 188.100 to 188.120 shall be interpreted to require any employer to grant preferential treatment to any individual because of such individual's refusal to participate in abortion.

(L. 1986 H.B. 1596)



Section 188.110 Discrimination by colleges, universities and hospitals prohibited--no requirement to pay fees, when.

Discrimination by colleges, universities and hospitals prohibited--no requirement to pay fees, when.

188.110. 1. No public or private college, university or hospital shall discriminate against any person for refusal to participate in abortion.

2. No applicant, student, teacher, or employee of any school shall be required to pay any fees that would in whole or in part fund an abortion for any other applicant, student, teacher, or employee of that school, if the individual required to pay the fee gives written notice to the proper school authorities that it would be in violation of his or her conscience or beliefs to pay for or fund abortions. The school may require the individual to pay that part of the fees not funding abortions, if the school makes reasonable precautions and gives reasonable assurance that the fees that are paid are segregated from any fund for the payment of abortions.

(L. 1986 H.B. 1596)



Section 188.115 Severability clause.

Severability clause.

188.115. If any provision of sections 188.100 to 188.120 is found by a court of competent jurisdiction to be invalid or unconstitutional as applied to a specific person or class of persons, the provisions of sections 188.100 to 188.120 shall remain in full force and effect as to every other person or class of persons who is otherwise covered under these sections.

(L. 1986 H.B. 1596)



Section 188.120 Cause of action for violation of discrimination laws, treble damages, attorney's fees.

Cause of action for violation of discrimination laws, treble damages, attorney's fees.

188.120. Any individual injured by any person, association, corporation, or entity by reason of any action prohibited by sections 188.100 to 188.120, as now or hereafter amended, may commence a civil cause of action against the person, association, corporation, or entity who caused the injury, and shall recover treble damages, including pain and suffering, sustained by such individual, the costs of the suit and reasonable attorney's fees.

(L. 1986 H.B. 1596)



Section 188.130 No cause of action for wrongful life.

No cause of action for wrongful life.

188.130. 1. No person shall maintain a cause of action or receive an award of damages on behalf of himself or herself based on the claim that but for the negligent conduct of another, he or she would have been aborted.

2. No person shall maintain a cause of action or receive an award of damages based on the claim that but for the negligent conduct of another, a child would have been aborted.

(L. 1986 H.B. 1596)



Section 188.200 Definitions.

Definitions.

188.200. As used in sections 188.200 to 188.220, the following terms mean:

(1) "Public employee", any person employed by this state or any agency or political subdivision thereof;

(2) "Public facility", any public institution, public facility, public equipment, or any physical asset owned, leased, or controlled by this state or any agency or political subdivisions thereof;

(3) "Public funds", any funds received or controlled by this state or any agency or political subdivision thereof, including, but not limited to, funds derived from federal, state or local taxes, gifts or grants from any source, public or private, federal grants or payments, or intergovernmental transfers.

(L. 1986 H.B. 1596 § 1)



Section 188.205 Use of public funds prohibited, when.

Use of public funds prohibited, when.

188.205. It shall be unlawful for any public funds to be expended for the purpose of performing or assisting an abortion, not necessary to save the life of the mother, or for the purpose of encouraging or counseling a woman to have an abortion not necessary to save her life.

(L. 1986 H.B. 1596 § 2)



Section 188.210 Public employees, activities prohibited, when.

Public employees, activities prohibited, when.

188.210. It shall be unlawful for any public employee within the scope of his employment to perform or assist an abortion, not necessary to save the life of the mother. It shall be unlawful for a doctor, nurse or other health care personnel, a social worker, a counselor or persons of similar occupation who is a public employee within the scope of his public employment to encourage or counsel a woman to have an abortion not necessary to save her life.

(L. 1986 H.B. 1596 § 3)



Section 188.215 Use of public facilities prohibited, when.

Use of public facilities prohibited, when.

188.215. It shall be unlawful for any public facility to be used for the purpose of performing or assisting an abortion not necessary to save the life of the mother or for the purpose of encouraging or counseling a woman to have an abortion not necessary to save her life.

(L. 1986 H.B. 1596 § 4)



Section 188.220 Taxpayer standing to bring suit, when, where.

Taxpayer standing to bring suit, when, where.

188.220. Any taxpayer of this state or its political subdivisions shall have standing to bring suit in a circuit court of proper venue to enforce the provisions of sections 188.200 to 188.215.

(L. 1986 H.B. 1596 § 5)



Section 188.230 Construction of law.

Construction of law.

188.230. Nothing in this act* is intended to authorize anyone other than a physician to perform an abortion.

(L. 1993 H.B. 564 § 34)

*"This act" (H.B. 564, 1993) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 188.250 Causing, aiding, or assisting a minor to obtain an abortion prohibited, civil penalty--impermissible defenses--court injunction authorized, when.

Causing, aiding, or assisting a minor to obtain an abortion prohibited, civil penalty--impermissible defenses--court injunction authorized, when.

188.250. 1. No person shall intentionally cause, aid, or assist a minor to obtain an abortion without the consent or consents required by section 188.028.

2. A person who violates subsection 1 of this section shall be civilly liable to the minor and to the person or persons required to give the consent or consents under section 188.028. A court may award damages to the person or persons adversely affected by a violation of subsection 1 of this section, including compensation for emotional injury without the need for personal presence at the act or event, and the court may further award attorneys' fees, litigation costs, and punitive damages. Any adult who engages in or consents to another person engaging in a sex act with a minor in violation of the provisions of chapter 566, 567, 568, or 573 which results in the minor's pregnancy shall not be awarded damages under this section.

3. It shall not be a defense to a claim brought under this section that the abortion was performed or induced pursuant to consent to the abortion given in a manner that is otherwise lawful in the state or place where the abortion was performed or induced.

4. An unemancipated minor does not have capacity to consent to any action in violation of this section or section 188.028.

5. A court may enjoin conduct that would be in violation of this section upon petition by the attorney general, a prosecuting or circuit attorney, or any person adversely affected or who reasonably may be adversely affected by such conduct, upon a showing that such conduct:

(1) Is reasonably anticipated to occur in the future; or

(2) Has occurred in the past, whether with the same minor or others, and that it is not unreasonable to expect that such conduct will be repeated.

(L. 2005 1st Ex. Sess. S.B. 1)

Effective 9-15-05

(2007) Section, as narrowly construed to exclude speech or expressive conduct, is constitutional. Planned Parenthood of Kansas v. Nixon, 220 S.W.3d 732 (Mo.banc).



Section 188.325 Program established, services provided--matching moneys to be sought--moneys not to be used for abortions or abortion services.

Program established, services provided--matching moneys to be sought--moneys not to be used for abortions or abortion services.

188.325. 1. There is hereby established the "Missouri Alternatives to Abortion Services Program" which shall be administered by a state agency or agencies, as designated by appropriations to such or each agency. The alternatives to abortion services program shall consist of services or counseling to pregnant women and continuing for one year after birth to assist women in carrying their unborn children to term instead of having abortions, and to assist women in caring for their dependent children or placing their children for adoption.

2. Services provided under the alternatives to abortion program shall include but not be limited to the following:

(1) Prenatal care;

(2) Medical and mental health care;

(3) Parenting skills;

(4) Drug and alcohol testing and treatment;

(5) Child care, and newborn and infant care;

(6) Housing and utilities;

(7) Educational services;

(8) Food, clothing, and supplies relating to pregnancy, newborn care, and parenting;

(9) Adoption assistance;

(10) Job training and placement;

(11) Establishing and promoting responsible paternity;

(12) Ultrasound services;

(13) Case management;

(14) Domestic abuse protection; and

(15) Transportation.

3. Actual provision and delivery of services and counseling shall be dependent on client needs and not otherwise prioritized by the agency or agencies administering the program. Services and counseling shall be available only during pregnancy and continuing for one year after birth, and shall exclude any family planning services. The agency or agencies administering the program may contract with other public or private agencies or entities to provide the services or counseling on behalf of the agency or agencies administering the program. Such other public or private agencies or entities may provide additional services or counseling, or services or counseling for more than one year after birth, that are not funded under the alternatives to abortion services program, as long as such services or counseling are not inconsistent with the provisions of this section. Contractors for the alternatives to abortion services program may also be contractors for the alternatives to abortion public awareness program established in section 188.335.

4. The agency or agencies administering the program shall to the greatest extent possible supplement and match moneys appropriated for the alternatives to abortion services program with federal and other public moneys and with private moneys. The agency or agencies administering the program shall prioritize such additional federal, other public, and private moneys so that they are used preferentially for the alternatives to abortion services program and the alternatives to abortion public awareness program.

5. The alternatives to abortion services program and the moneys expended under this section shall not be used to perform or induce, assist in the performing or inducing of or refer for abortions. Moneys expended under this section shall not be granted to organizations or affiliates of organizations that perform or induce, assist in the performing or inducing of or refer for abortions.

(L. 2007 H.B. 1055)



Section 188.335 Program established, purpose--matching moneys to be sought--moneys not to be used for abortions or abortion services.

Program established, purpose--matching moneys to be sought--moneys not to be used for abortions or abortion services.

188.335. 1. There is hereby established the "Missouri Alternatives to Abortion Public Awareness Program" which shall be administered by a state agency or agencies, as designated by appropriations to such or each agency.

2. The purpose of the alternatives to abortion public awareness program is to help pregnant women at risk for having abortions to be made aware of the alternatives to abortion agencies located and alternatives to abortion services available to them in their local communities. The alternatives to abortion public awareness program shall include the development and promotion of a website which provides a geographically indexed list of alternatives to abortion agencies as well as contractors for the alternatives to abortion services program established in section 188.325. As used in this section, "alternatives to abortion agencies" means agencies exempt from income taxation pursuant to the United States Internal Revenue Code that offer alternatives to abortion services as defined within section 188.325, including but not limited to maternity homes, pregnancy resource centers, and agencies commonly known and referred to as crisis pregnancy centers. The alternatives to abortion public awareness program may also include but need not be limited to the use of television, radio, outdoor advertising, newspapers, magazines, and other print media, and the internet to provide information on these alternatives to abortion agencies and services. The state agency or agencies administering the alternatives to abortion public awareness program are encouraged to give first preference to contracting with private agencies or entities, which are exempt from income taxation pursuant to the United States Internal Revenue Code, to conduct the alternatives to abortion public awareness program. Contractors for the alternatives to abortion public awareness program may also be contractors for the alternatives to abortion services program established in section 188.325.

3. The agency or agencies administering the program shall to the greatest extent possible supplement and match moneys appropriated for the alternatives to abortion public awareness program with federal and other public moneys and with private moneys. The agency or agencies administering the program shall prioritize such additional federal, other public, and private moneys so that they are used preferentially for the alternatives to abortion public awareness program and the alternatives to abortion services program.

4. The alternatives to abortion public awareness program and the moneys expended under this section shall not be used to perform or induce, assist in the performing or inducing of or refer for abortions. Moneys expended under this section shall not be granted to organizations or affiliates of organizations that perform or induce, assist in the performing or inducing of or refer for abortions.

(L. 2007 H.B. 1055)






Chapter 189 Aid to Local Governmental Health Facilities

Section 189.010 Definitions--funds intended for poor patients--patients that are ineligible.

Definitions--funds intended for poor patients--patients that are ineligible.

189.010. 1. As used in sections 189.010 to 189.085, unless the context clearly indicates otherwise, the following terms mean:

(1) "Approved provider", hospitals, clinics, laboratories, or other health personnel or facilities meeting standards to be established under the provisions of sections 189.010 to 189.085;

(2) "Department", the department of social services of the state of Missouri;

(3) "Director", the director of the department of social services of the state of Missouri or his duly authorized representative;

(4) "High risk patient", a woman of childbearing age who has any condition, or is at risk of developing some condition, medically or otherwise known to predispose to premature birth or to produce developmental disability; or any infant or child who has any condition, or is at risk of developing some condition, medically known to predispose to developmental disability;

(5) "Person", any individual, firm, partnership, association, corporation, company, group of individuals acting together for a common purpose or organization of any kind, including any governmental agency other than the United States or the state of Missouri;

(6) "Region", contiguous geographic areas of the state larger than single counties where health programs including special services for high risk patients can be developed efficiently and economically;

(7) "Service", any medical, surgical, corrective, diagnostic procedure, or hospitalization, and related activity to correct high risk conditions including all things reasonably incident and necessary to make the service available to the high risk patient;

(8) "Special services", diagnostic and treatment services which may not be efficiently or economically developed as a regular component of a hospital or clinic either because of high cost or infrequent demand but which may be required for high risk patients; such services would include, but not be limited to, intensive care units for the care of premature infants and intra-uterine fetal monitoring.

2. Expenditures for the operation of a hospital include, but are not limited to, amounts paid in connection with inpatient care in the hospital; ambulatory or emergency care provided by the hospital; ambulance services used in the transportation of patients to the hospital or among hospitals; administration of the hospital; maintenance and repairs of the hospital; depreciation of hospital capital assets; food, drugs, equipment and other supplies used by the hospital; and recruitment, selection and training of physician, nursing, allied health and other hospital personnel.

3. Funds approved under the provisions of sections 189.010 to 189.085 are not restricted for paying certain operating costs, or groups of costs, but are intended to supplement the appropriations from the local governmental agency for poor patients. Patients eligible for Medicare, Medicaid and other third-party insurance are not eligible under this chapter.

(L. 1974 H.B. 1686 § 1, A.L. 1980 S.B. 847, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 189.015 Local public hospital tax effort--report--amount required--report filed when.

Local public hospital tax effort--report--amount required--report filed when.

189.015. The chief fiscal officer of:

(1) Each city and county operating a hospital, clinic operated by a social welfare board of a county of the second class, or hospital district in the state of Missouri; and

(2) Each not-for-profit corporation operating a hospital under contract with a city or county shall submit to the director and the state board of health, a report, setting forth the local public hospital tax effort for its last fiscal year, which shall equal:

(a) The total gross expenditures made by such city, county, corporation or hospital district during a fiscal year for the operation of a hospital in the city, county or district, less

(b) The total amounts received during that fiscal year by such city, county, corporation, or district in payment for hospital services or in support of hospital operations. The report shall be made to the director not later than September first of each year.

(L. 1974 H.B. 1686 § 2, A.L. 1980 S.B. 847)



Section 189.020 Director may require further data--may examine books and records or request audit.

Director may require further data--may examine books and records or request audit.

189.020. Upon receipt of the above information, the director may:

(1) Request further information concerning receipts and expenditures of the city, county, corporation, or district; and may

(2) Examine the books and records of the city, county, corporation or district; or may

(3) Request from the fiscal officer an audit by a certified public accountant of any hospital covered by sections 189.010 to 189.085, and accept the same in lieu of requesting further information or an examining of the books and records of the city, county, corporation, or district.

(L. 1974 H.B. 1686 § 3, A.L. 1980 S.B. 847)



Section 189.025 Director may propose allocations--to report local tax effort and proposed allocations to state board of health and fiscal officers of governmental body.

Director may propose allocations--to report local tax effort and proposed allocations to state board of health and fiscal officers of governmental body.

189.025. The director shall promptly propose such allocations in the statements which he shall determine to be reasonably necessary to conform to the provisions of sections 189.010 to 189.085 and which are within the limits of the budget recommendations. He shall, thereupon, determine the local public hospital tax effort for patient care for the fiscal year. He shall report this amount to the state board of health and the chief fiscal officers of the city, county, corporation, or district, accompanied by the proposed allocations.

(L. 1974 H.B. 1686 § 4, A.L. 1980 S.B. 847)



Section 189.030 State board of health to approve proposed allocations--letter of approval to chief fiscal officers and director--to revise allocations by June fifteenth.

State board of health to approve proposed allocations--letter of approval to chief fiscal officers and director--to revise allocations by June fifteenth.

189.030. Upon receipt of the information from the director, the state board of health shall within forty-five days examine the proposed allocated appropriations to ensure that such funds are allocated proportionately to qualifying hospitals in a ratio based upon available funds as compared to the maximum entitlement of each qualifying hospital and either approve them within the limit of the budget recommendation, or shall disapprove proposed allocated appropriations or parts thereof which it does not find to be reasonable for the improvement of care to poor patients in the hospital or hospitals. If any appropriation or part thereof is disapproved by the board of health, the director may continue to submit revised proposals to the state board of health within the limits of the budget recommendation therefor until the state board of health approves the appropriation within the limits of the budget recommendation. The board shall send a letter on the proposed appropriations allocation approved by it to the director and to the chief fiscal officer of the city, county, corporation, or district. Thereafter by June fifteenth of each year the state board of health shall revise the allocations within the appropriation therefor.

(L. 1974 H.B. 1686 § 5, A.L. 1980 S.B. 847, A.L. 1988 H.B. 1134)

Effective 5-4-88



Section 189.035 Warrants--issuance--amounts, how determined.

Warrants--issuance--amounts, how determined.

189.035. Upon receipt of the revised proposal under section 189.030 from the state board of health, the commissioner of administration shall issue warrants on the state treasurer for an amount equal to the lesser of (a) ten percent of the local public hospital tax effort of the city, county, corporation, or district, as determined by him under section 189.025, or (b) the total proposed appropriations approved by the board of health.

(L. 1974 H.B. 1686 § 6, A.L. 1980 S.B. 847)



Section 189.040 Payment to local government treasurer--funds, how used.

Payment to local government treasurer--funds, how used.

189.040. The state treasurer shall pay the warrants to the treasurer of the city, county, corporation or district, who shall deposit the same to be used to supplement the appropriations from the local governmental agency for poor patients.

(L. 1974 H.B. 1686 § 7, A.L. 1980 S.B. 847)



Section 189.045 Minimum expenditure required of local government or aid withheld.

Minimum expenditure required of local government or aid withheld.

189.045. Other than for the year for which the chief fiscal officer first renders a report hereunder, and notwithstanding the provisions of sections 189.030 and 189.035, no payment shall be made to any city, county, corporation, or district for any fiscal year in which its total gross expenditures for operation of a hospital or hospitals were less than the total of:

(1) The gross amount of that city's, county's, corporation's, or district's gross expenditures for operation of a hospital or hospitals, according to the first request rendered hereunder by that city, county, corporation, or district as finally accepted by the commissioner of administration, plus

(2) The amount paid to that city, county, corporation, or district by the state of Missouri.

(L. 1974 H.B. 1686 § 8, A.L. 1980 S.B. 847)



Section 189.050 Local residency requirement prohibited.

Local residency requirement prohibited.

189.050. 1. Notwithstanding any provision of law to the contrary, no hospital in this state receiving state assistance under the provisions of sections 189.010 to 189.085 shall deny any services and care described in section 189.010 to a prospective patient who is a resident of this state, solely for the reason that the prospective patient* does not reside in the city, county, or hospital district in which the hospital is located. 2. Any hospital which violates the provisions of subsection 1 shall not be entitled to any funds under the provisions of sections 189.010 to 189.085.

(L. 1974 H.B. 1686 § 9)

*Word "patients" appears in original rolls.



Section 189.055 Duties of department of social services.

Duties of department of social services.

189.055. The department is hereby designated as administrator of sections 189.010 to 189.085 and:

(1) Shall formulate and carry on a program to achieve the purposes of sections 189.010 to 189.085. Such program shall be developed in consultation with the advisory committees established by sections 189.010 to 189.085 and in accord with the rules and regulations relating to this program;

(2) Shall, to the greatest degree possible, provide for local or regional management and is authorized to enter into contracts with public and private institutions, agencies and persons for the administration of the provisions of sections 189.010 to 189.085;

(3) In addition to state appropriations, the department shall receive and expend all funds made available by the federal government, by the state or its political subdivision, or from any other sources for such purposes; and it shall cooperate with the federal government in developing, improving, and extending the services and in the administration of any state plan;

(4) Shall cooperate with other state departments and agencies of this state and with medical, health, nursing, and welfare groups and organizations, private or public, and endeavor to coordinate the efforts of all persons and agencies interested in the discovery, care, and rehabilitation of high risk women and children; and it is entitled to receive aid and assistance from other departments and agencies of this state in carrying out the plans adopted by the department*;

(5) May receive title to property, real or personal, in all cases of gifts, devises, or bequests to the service and may act as trustee and as such receive title to property, real or personal, where given in trust for the benefit of the service;

(6) Shall develop a program to find and identify high risk patients. Such program shall be developed in consultation with the advisory committees established by sections 189.010 to 189.085, with any other federal, state or local governmental agencies presently involved or likely to be involved in the future with such programs and with any person presently involved or likely to be involved in the future with such programs;

(7) Shall develop a program to evaluate at least annually all programs offered by any persons approved by the department or a party to any contract, agreement or cooperative endeavor with the department relative to standards and regulations promulgated pursuant to sections 189.010 to 189.085. A copy of such evaluation shall be provided the governor and the members of the general assembly in the form of a report submitted over the signature of the director.

(L. 1974 H.B. 1686 § 10)

*Word "division" appears in original rolls.



Section 189.060 Director to promulgate rules and regulations, procedure, liaison personnel to be appointed.

Director to promulgate rules and regulations, procedure, liaison personnel to be appointed.

189.060. 1. Within six months from August 13, 1974, the director shall promulgate rules and regulations required by sections 189.010 to 189.085 pursuant to this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. The director of the department of mental health shall designate an employee of the department of mental health to provide liaison with services provided by that department which relate to the program required by sections 189.010 to 189.085.

3. Any hearing before the director shall be governed by the provisions of chapter 563. The director may promulgate regulations and standards to further the standards to further the accomplishment of the purpose of this law in management of high risk patients and in the interest of public health, safety and welfare. The members of the committees shall receive actual and necessary expenses incurred for attendance at meetings.

(L. 1974 H.B. 1686 § 11, A.L. 1993 S.B. 52, A.L. 1995 H.B. 574 merged with S.B. 3)



Section 189.065 Special need areas, expenditures for.

Special need areas, expenditures for.

189.065. The department is authorized and directed to work with public and private institutions and agencies or persons to insure that special services will be available in all regions of the state, both rural and metropolitan. Whenever services or special services required for the purposes of sections 189.010 to 189.085 are not available, the department is authorized to use up to ten percent of the funds appropriated for the purposes of sections 189.010 to 189.085 to assist in establishing the facilities and professional staff required. For the purposes of implementing this section, the department and the advisory committees shall give special consideration to those areas of the state or population groups which demonstrate the highest incidence of developmental disability or where accessibility to services or special services may be limited because of distance.

(L. 1974 H.B. 1686 § 12, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 189.070 Inspections required, when.

Inspections required, when.

189.070. Prior to its acceptance as an approved provider, the director shall cause an inspection to be made of its facilities to determine that the facility is in compliance with the standards prescribed in section 189.020 and with the regulations promulgated under such section. Subsequent to the acceptance of an approved provider, the director shall cause periodic inspections to be made of its facilities whenever he deems such inspections to be necessary, but at least annually. The periodic inspections hereunder shall be in addition to other inspections required to be made under general law or ordinance and shall not excuse compliance with the requirements of any other applicable general law or ordinance.

(L. 1974 H.B. 1686 § 13)



Section 189.075 Payments on actual cost and fair and reasonable cost basis.

Payments on actual cost and fair and reasonable cost basis.

189.075. Funds appropriated under sections 189.010 to 189.085 shall be paid only to providers meeting standards promulgated under sections 189.010 to 189.085. Reimbursement for facilities and equipment approved by the department shall be on the basis of actual cost. Reimbursement for services rendered by providers shall be on the basis of their fair and reasonable charges, not to exceed the customary and usual charges in that community for those services.

(L. 1974 H.B. 1686 § 14, A.L. 1995 H.B. 574)



Section 189.080 Eligibility requirements for patients.

Eligibility requirements for patients.

189.080. Any high risk patient residing in the state of Missouri who is in need of services because of his* condition, who has been certified by a licensed physician as having a high risk condition and who, as a person, can probably benefit from such services and who is otherwise financially unable to pay for such services shall be entitled to health services without charge to the limit of the appropriations provided for in** sections 189.010 to 189.085. Any high risk patient who, or whose parents, guardian, or other person legally chargeable with the support of the patient, is able to pay a portion but not all of the expenses for the required services for the patient, shall be entitled to the services if the patient or parent, guardian, or other person legally charged with the support of the patient shall pay such portion of the expenses to the hospital and physician as the patient or parent, guardian, or other person legally charged with the support of the patient is reasonably able to pay. Provided, however, that where the patient is eligible, payments will be made for such services through Medicaid, or other insurance benefits available to the patient will be utilized to the fullest extent. The benefits available under these sections shall not replace those provided under other federal or state law or under other contractual or legal entitlements of the persons receiving them. Persons entitled to health services may obtain these from any available provider of services with which an agreement is in effect under this section. The funds made available for the purposes of sections 189.010 to 189.085 shall be disbursed so as to insure full payment for the financially eligible for those conditions of highest risk in accord with priorities to be recommended by the coordinating committee and adopted by the director.

(L. 1974 H.B. 1686 § 15)

*Word "their" appears in original rolls.

**Word "in" does not appear in original rolls.



Section 189.085 Department to keep records--applicant and recipient records confidential, exception.

Department to keep records--applicant and recipient records confidential, exception.

189.085. The department shall develop and maintain appropriate records of services and financial transactions relating to sections 189.010 to 189.085. Disclosure of such information shall be restricted to purposes directly connected with the administration of this health services program. The center for health statistics of the department and the providers shall coordinate record systems and related programs to insure that information needed by the department for the purposes of this program shall be efficiently and economically provided. Records concerning applicants and recipients of health services shall be kept confidential, provided, however, that nothing shall prohibit the department from providing the department of elementary and secondary education access to all records maintained pursuant to this section. The department and the department of elementary and secondary education shall coordinate record systems and related programs to insure that information needed by the department for the purpose of evaluation of this program will be available. The department shall assist the department of elementary and secondary education by providing information required by the department of elementary and secondary education to discharge responsibility for the developmentally disabled and other handicapped children as provided for in subsection 2 of section 162.700. The department shall have access to all records or information obtained pursuant to subsection 2 of section 162.700.

(L. 1974 H.B. 1686 § 16, A.L. 2005 H.B. 258)



Section 189.095 Hospitals which qualify for certain Medicaid funds are ineligible to receive certain payments--hospitals may elect to reject, when--division of medical services to use funds which would have gone to hospital--division may issue rules and regulations.

Hospitals which qualify for certain Medicaid funds are ineligible to receive certain payments--hospitals may elect to reject, when--division of medical services to use funds which would have gone to hospital--division may issue rules and regulations.

189.095. 1. Hospitals eligible for payments pursuant to the provisions of sections 189.015 to 189.050, which also qualify as hospitals serving a disproportionate number of low income patients pursuant to subdivision (1) of section 208.152 and regulations issued thereunder, shall, because of such qualification, become ineligible to receive payments under sections 189.015 to 189.050 during the period of such qualification.

2. Moneys which, but for the provisions of this section, would have been paid to hospitals made ineligible by the provisions of this section shall be paid over to the division of medical services of the department of social services and used, upon appropriation, by the division of medical services for payments to hospitals.

3. Notwithstanding the provisions of this section, any hospital determined to be ineligible for payments pursuant to the provisions of sections 189.015 to 189.050, solely because of its qualification pursuant to subdivision (1) of section 208.152, may elect to reject such qualification by July fifteenth of any year and accept its eligibility pursuant to sections 189.015 to 189.050.

4. The division of medical services of the department of social services may issue rules and regulations necessary to carry out the provisions of this section.

(L. 1988 H.B. 1134 § 1)

Effective 5-4-88






Chapter 190 Emergency Services

Section 190.001 Citation.

Citation.

190.001. Sections 190.001 to 190.245 shall be known and may be cited as the "Comprehensive Emergency Medical Services Systems Act".

(L. 1998 S.B. 743)



Section 190.010 Territory of district may be noncontiguous--ambulance districts authorized except in counties of 400,000 or more population--district, how named.

Territory of district may be noncontiguous--ambulance districts authorized except in counties of 400,000 or more population--district, how named.

190.010. 1. An ambulance district may be created, incorporated and managed as provided in sections 190.001 to 190.090 and may exercise the powers herein granted or necessarily implied. The territory contained within the corporate limits of a proposed ambulance district shall not be required to be contiguous. Any territory which is noncontiguous within a proposed district must be located so that at least a portion of the territory lies within five miles of any other portion of the territory contained within the proposed ambulance district. Notwithstanding the provisions of subsection 2 of section 190.015, an ambulance district may include municipalities or territory not in municipalities or both or territory in one or more counties; except, that the provisions of sections 190.001 to 190.090 are not effective in counties having a population of more than four hundred thousand inhabitants at the time the ambulance district is formed. The territory contained within the corporate limits of an existing ambulance district shall not be incorporated in another ambulance district. Ambulance districts created and still operating before August 1, 1998, in counties of less than four hundred thousand population are authorized to continue operation subject to sections 190.001 to 190.090 if the population of the county within the ambulance district exceeds four hundred thousand after August 1, 1998.

2. When an ambulance district is organized it shall be a body corporate and a political subdivision of the state and shall be known as "............... Ambulance District", and in that name may sue and be sued, levy and collect taxes within the limitations of sections 190.001 to 190.090 and the constitution and issue bonds as provided in sections 190.001 to 190.090.

(L. 1971 S.B. 108 § 1, A.L. 1998 S.B. 743, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 190.015 Petition to form, contents--ambulance district boundaries (St. Louis County)--sales tax in lieu of property tax permitted, exception St. Louis County.

Petition to form, contents--ambulance district boundaries (St. Louis County)--sales tax in lieu of property tax permitted, exception St. Louis County.

190.015. 1. Whenever the creation of an ambulance district is desired, a number of voters residing in the proposed district equal to ten percent of the vote cast for governor in the proposed district in the next preceding gubernatorial election may file with the county clerk in which the territory or the greater part thereof is situated a petition requesting the creation thereof. In case the proposed district is situated in two or more counties, the petition shall be filed in the office of the county clerk of the county in which the greater part of the area is situated, and the commissioners of the county commission of the county shall set the petition for public hearing. The petition shall set forth:

(1) A description of the territory to be embraced in the proposed district;

(2) The names of the municipalities located within the area;

(3) The name of the proposed district;

(4) The population of the district which shall not be less than two thousand inhabitants;

(5) The assessed valuation of the area, which shall not be less than ten million dollars; and

(6) A request that the question be submitted to the voters residing within the limits of the proposed ambulance district whether they will establish an ambulance district pursuant to the provisions of sections 190.001 to 190.090 to be known as "............................................... Ambulance District" for the purpose of establishing and maintaining an ambulance service.

2. In any county with a charter form of government and with more than one million inhabitants, fire protection districts created under chapter 321 may choose to create an ambulance district with boundaries congruent with each participating fire protection district's existing boundaries provided no ambulance district already exists in whole or part of any district being proposed and the dominant provider of ambulance services within the proposed district as of September 1, 2005, ceases to offer or provide ambulance services, and the board of each participating district, by a majority vote, approves the formation of such a district and participating fire protection districts are contiguous. Upon approval by the fire protection district boards, subsection 1 of this section shall be followed for formation of the ambulance district. Services provided by a district under this subsection shall only include emergency ambulance services as defined in section 321.225.

3. Except in any county with a charter form of government and with more than one million inhabitants, any ambulance district established under this chapter on or after August 28, 2011, may levy and impose a sales tax in lieu of a property tax to fund the district. The petition to create the ambulance district shall state whether the district will be funded by a property or a sales tax.

(L. 1971 S.B. 108 § 2, A.L. 1978 H.B. 971, A.L. 1998 S.B. 743, A.L. 2005 H.B. 58 merged with S.B. 210, A.L. 2011 S.B. 226)



Section 190.020 Public hearing, notice--costs, how paid.

Public hearing, notice--costs, how paid.

190.020. 1. Upon the filing of the petition with the county clerk, he shall present it to the commissioners of the county commission who shall thereupon set the petition for hearing within not less than thirty nor more than forty days after the filing.

2. Notice shall be given by the commissioner of the county commission of the time and place where the hearing will be held, by publication on three separate days in one or more newspapers having a general circulation within the territory proposed to be incorporated as an ambulance district, the first of which publications shall be not less than twenty days prior to the date set for the hearing and if there is no such newspaper, then notice shall be posted in ten of the most public places in the territory, not less than twenty days prior to the date set for the hearing. This notice shall include a description of the territory as set out in the petition, names of municipalities located therein and the name of the proposed district and the question of creating an ambulance district.

3. The costs of printing and publication or posting of notices of public hearing thereon shall be paid in advance by the petitioners, and, if a district is organized under the provisions of sections 190.005 to 190.085, they shall be reimbursed out of the funds received by the district from taxation or other sources.

(L. 1971 S.B. 108 § 3)

Effective 6-15-71



Section 190.025 Petitions--consolidation, when--amended, how.

Petitions--consolidation, when--amended, how.

190.025. If two or more petitions covering in part the same territory are filed prior to the public hearing upon the petition which is first filed, the petitions shall be consolidated for public hearing, and hearing thereon may be continued to permit the giving of notice of any subsequent petitions. At the public hearing upon the petitions, the petitioners in the petition first filed may move to amend the petition to include any part of the territory described in the subsequent petitions, either as originally filed or as amended. Any such motion shall be allowed by the commissioners of the county commission. The public hearing shall proceed upon the first petition as originally filed or as so amended, and further proceedings upon any other petitions subsequently filed shall be stayed and held in abeyance until the termination of all proceedings upon the first petition, or any petition may be dismissed or withdrawn upon motion of the petitioners therein by their representatives.

(L. 1971 S.B. 108 § 4)

Effective 6-15-71



Section 190.030 Sufficiency of petition, county commission to determine.

Sufficiency of petition, county commission to determine.

190.030. If the territory, petition and proceedings meet the requirements of sections 190.005 to 190.085, the county commissioners shall make a finding determining the sufficiency of the petition and that the territory meets the requirements of sections 190.005 to 190.085 and order the submission of the question.

(L. 1971 S.B. 108 § 5, A.L. 1978 H.B. 971, A.L. 1986 H.B. 898, et al.)



Section 190.035 Notice of election, contents.

Notice of election, contents.

190.035. Each notice shall state briefly the purpose of the election, setting forth the proposition to be voted upon and a description of the territory. The notice shall further state that any district upon its establishment shall have the powers, objects and purposes provided by sections 190.005* to 190.085, and shall have the power to levy a property tax not to exceed thirty cents on the one hundred dollars valuation, or, in lieu of a property tax, to impose a sales tax in an amount not to exceed one-half of one percent on all retail sales made in such ambulance district which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525.

(L. 1971 S.B. 108 § 6, A.L. 1978 H.B. 971, A.L. 1984 H.B. 924, A.L. 2011 S.B. 226)

*Section 190.005 was repealed by S.B. 743, 1998.



Section 190.040 Form of ballot--effect of passage on tax rate--fund created--refunds, when.

Form of ballot--effect of passage on tax rate--fund created--refunds, when.

190.040. 1. For the organization of a district which shall levy a property tax, the question shall be submitted in substantially the following form:

Shall there be organized in the counties of ................................................., state of Missouri, an ambulance district for the establishment and operation of an ambulance service to be located within the boundaries of said proposed district and having the power to impose a property tax not to exceed the annual rate of thirty cents on the hundred dollars assessed valuation without voter approval, and such additional tax as may be approved hereafter by vote thereon, to be known as "....................................... Ambulance District" as prayed for by petition filed with the county clerk of ............................... County, Missouri, on the ...... day of ......, 20....?

2. For the organization of a district which shall levy a sales tax, the question shall be submitted in substantially the following form:

Shall there be organized in the counties of ..........., state of Missouri, an ambulance district for the establishment and operation of an ambulance service to be located within the boundaries of said district and having the power to impose a sales tax in an amount not to exceed one-half of one percent without voter approval, and such additional tax as may be approved hereafter by vote thereon, to be known as ".................................................. Ambulance District" as prayed for by petition filed with the county clerk of ................................ County, Missouri, on the ...... day of .............................., 20....?

3. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the sales tax authorized in this section shall be in effect and the governing body of the ambulance district shall lower the level of its tax rate by an amount which reduces property tax revenues by an amount equal to fifty percent of the amount of sales tax collected in the preceding year. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the ambulance district shall not impose the sales tax authorized in this section unless and until the governing body of such ambulance district resubmits a proposal to authorize the governing body of the ambulance district to impose the sales tax authorized by this section and such proposal is approved by a majority of the qualified voters voting thereon.

4. All revenue received by a district from the tax authorized pursuant to this section shall be deposited in a special trust fund, and be used solely for the purposes specified in the proposal submitted pursuant to this section for so long as the tax shall remain in effect.

5. All sales taxes collected by the director of revenue pursuant to this section, less one percent for cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Ambulance District Sales Tax Trust Fund". The moneys in the ambulance district sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust and the amount collected in each district imposing a sales tax pursuant to this section, and the records shall be open to inspection by officers of the county and to the public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the governing body of the district which levied the tax. Such funds shall be deposited with the board treasurer of each such district.

6. The director of revenue may make refunds from the amounts in the trust fund and credit any district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such district. If any district abolishes the tax, the district shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such district, the director of revenue shall remit the balance in the account to the district and close the account of that district. The director of revenue shall notify each district of each instance of any amount refunded or any check redeemed from receipts due the district.

7. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

(L. 1971 S.B. 108 § 7, A.L. 1978 H.B. 971, A.L. 1984 H.B. 924, A.L. 2011 S.B. 226)



Section 190.041 Tax levy for central dispatching service, when, amount--funds kept separate.

Tax levy for central dispatching service, when, amount--funds kept separate.

190.041. 1. Notwithstanding any other provision of law, an additional tax of not to exceed three cents per one hundred dollars of assessed valuation may be levied and collected by any ambulance district upon approval by the voters of the district, but all the funds derived from such tax shall be used solely for the purpose of providing a central dispatching service for such ambulance district.

2. The funds from the tax shall be kept separate and apart from all other funds of the ambulance district and shall be paid out only on order of the governing body of the ambulance district.

(L. 1986 H.B. 898, et al. § 2)



Section 190.043 Increase in tax rate without voter approval, when, amount.

Increase in tax rate without voter approval, when, amount.

190.043. Subject to the provisions of chapter 137, in addition to the tax rate increase allowed pursuant to subdivision (3) of subsection 5 of section 137.073, if an ambulance district voluntarily decreases its tax rate duly authorized pursuant to section 190.040 or 190.041 in any tax year, such ambulance district may in any subsequent tax year increase such tax rate, without voter approval, to the rate previously authorized pursuant to section 190.040 or 190.041.

(L. 1994 H.B. 1490, A.L. 1998 S.B. 743)



Section 190.045 Returns of election, where filed--effect of.

Returns of election, where filed--effect of.

190.045. The results of the submission of the question shall be entered upon the records of the commission and a certified copy thereof shall be filed with the county clerk of each other county in which the proposed district lies, who shall cause the same to be spread upon the records of the county commission. If the order shows that the question to organize the district received a majority of the votes cast, the order shall declare the district organized.

(L. 1971 S.B. 108 § 8, A.L. 1978 H.B. 971)



Section 190.050 Election districts, how established--election of directors--declaration of candidacy filed, where, when.

Election districts, how established--election of directors--declaration of candidacy filed, where, when.

190.050. 1. After the ambulance district has been declared organized, the declaring county commission, except in counties of the second class having more than one hundred five thousand inhabitants located adjacent to a county of the first class having a charter form of government which has a population of over nine hundred thousand inhabitants, shall divide the district into six election districts as equal in population as possible, and shall by lot number the districts from one to six inclusive. The county commission shall cause an election to be held in the ambulance district within ninety days after the order establishing the ambulance district to elect ambulance district directors. Each voter shall vote for one director from the ambulance election district in which the voter resides. The directors elected from districts one and four shall serve for a term of one year, the directors elected from districts two and five shall serve for a term of two years, and the directors from districts three and six shall serve for a term of three years; thereafter, the terms of all directors shall be three years. All directors shall serve the term to which they were elected or appointed, and until their successors are elected and qualified, except in cases of resignation or disqualification. The county commission shall reapportion the ambulance districts within sixty days after the population of the county is reported to the governor for each decennial census of the United States. Notwithstanding any other provision of law, if the number of candidates for the office of director is no greater than the number of directors to be elected, no election shall be held, and the candidates shall assume the responsibilities of their offices at the same time and in the same manner as if they have been elected.

2. In all counties of the second class having more than one hundred five thousand inhabitants located adjacent to a county of the first class having a charter form of government which has a population of over nine hundred thousand inhabitants, the voters shall vote for six directors elected at large from within the district for a term of three years. Those directors holding office in any district in such a county on August 13, 1976, shall continue to hold office until the expiration of their terms, and their successors shall be elected from the district at large for a term of three years. In any district formed in such counties after August 13, 1976, the governing body of the county shall cause an election to be held in that district within ninety days after the order establishing the ambulance district to elect ambulance district directors. Each voter shall vote for six directors. The two candidates receiving the highest number of votes at such election shall be elected for a term of three years, the two candidates receiving the third and fourth highest number of votes shall be elected for a term of two years, the two candidates receiving the fifth and sixth highest number of votes shall be elected for a term of one year; thereafter, the term of all directors shall be three years.

3. A candidate for director of the ambulance district shall, at the time of filing, be a citizen of the United States, a qualified voter of the election district as provided in subsection 1 of this section, a resident of the district for two years next preceding the election, and shall be at least twenty-four years of age. In an established district which is located within the jurisdiction of more than one election authority, the candidate shall file his or her declaration of candidacy with the secretary of the board. In all other districts, a candidate shall file a declaration of candidacy with the county clerk of the county in which he or she resides. A candidate shall file a statement under oath that he or she possesses the required qualifications. No candidate's name shall be printed on any official ballot unless the candidate has filed a written declaration of candidacy pursuant to subsection 5 of section 115.127. If the time between the county commission's call for a special election and the date of the election is not sufficient to allow compliance with subsection 5 of section 115.127, the county commission shall, at the time it calls the special election, set the closing date for filing declarations of candidacy.

(L. 1971 S.B. 108 § 9, A.L. 1976 S.B. 562, A.L. 1978 H.B. 971, A.L. 1986 H.B. 898, et al., A.L. 1988 H.B. 933, et al., A.L. 1991 S.B. 34, A.L. 2002 S.B. 1107)



Section 190.051 Change in number of board members, when--ballot language.

Change in number of board members, when--ballot language.

190.051. 1. Notwithstanding the provisions of sections 190.050 and 190.052 to the contrary, upon a motion by the board of directors in districts where there are six-member boards, and upon approval by the voters in the district, the number of directors may be increased to seven with one board member running district wide, or decreased to five or three board members. The ballot to be used for the approval of the voters to increase or decrease the number of members on the board of directors of the ambulance district shall be substantially in the following form:

Shall the number of members of the board of directors of the .............. (Insert name of district) Ambulance District be (increased to seven members/decreased to five members/decreased to three members)?

â ã YES â ã NO

2. If a majority of the voters voting on a proposition to increase the number of board members to seven vote in favor of the proposition, then at the next election of board members after the voters vote to increase the number of directors, the voters shall select one person to serve in addition to the existing six directors as the member who shall run district wide.

3. If a majority of the voters voting on a proposition to decrease the number of board members vote in favor of the proposition, then the county clerk shall redraw the district into the resulting number of subdistricts with equal population bases and hold elections by subdistricts pursuant to section 190.050. Thereafter, members of the board shall be elected to serve terms of three years and until their successors are duly elected and qualified.

4. Members of the board of directors in office on the date of an election pursuant to this section to increase or decrease the number of members of the board of directors shall serve the term to which they were elected or appointed and until their successors are elected and qualified.

(L. 2002 S.B. 1107)



Section 190.052 Board member must live in his district--vacancies, how filled.

Board member must live in his district--vacancies, how filled.

190.052. Any member of the board of directors who moves residency from the district from which the member was elected shall be disqualified as a member of the board. If one or two vacancies occur in the membership of the board as a result of death, resignation, or disqualification, the remaining members shall appoint one or two qualified persons, as provided in section 190.050, to fill the vacancies until the end of the unexpired term. Such appointment shall be made with the consent of a majority of the remaining members of the board. If the board is unable to agree in filling a vacancy within sixty days or if there are more than two vacancies at any one time, the county commission, upon notice from the board of failure to agree in filling the vacancies, shall within ten days fill them by appointment of qualified persons, as provided in section 190.050, and shall notify the persons in writing of their appointment. The persons appointed shall serve for the unexpired term.

(L. 1977 H.B. 278, A.L. 1986 H.B. 898, et al., A.L. 2007 S.B. 22)



Section 190.053 Educational training required for board of directors.

Educational training required for board of directors.

190.053. 1. All members of the board of directors of an ambulance district first elected on or after January 1, 2008, shall attend and complete an educational seminar or conference or other suitable training on the role and duties of a board member of an ambulance district. The training required under this section shall be offered by a statewide association organized for the benefit of ambulance districts or be approved by the state advisory council on emergency medical services. Such training shall include, at a minimum:

(1) Information relating to the roles and duties of an ambulance district director;

(2) A review of all state statutes and regulations relevant to ambulance districts;

(3) State ethics laws;

(4) State sunshine laws, chapter 610;

(5) Financial and fiduciary responsibility;

(6) State laws relating to the setting of tax rates; and

(7) State laws relating to revenue limitations.

2. If any ambulance district board member fails to attend a training session within twelve months after taking office, the board member shall not be compensated for attendance at meetings thereafter until the board member has completed such training session.

(L. 2007 S.B. 22)



Section 190.055 Powers of board--seal and bylaws required--reimbursement of board members' expenses--secretary and treasurer, additional compensation--board member attendance fees, when.

Powers of board--seal and bylaws required--reimbursement of board members' expenses--secretary and treasurer, additional compensation--board member attendance fees, when.

190.055. 1. The board of directors of a district shall possess and exercise all of its legislative and executive powers. Within thirty days after the election of the initial directors, the board shall meet. The time and place of the first meeting of the board shall be designated by the county commission. At its first meeting and after each election of new board members the board shall elect a chairman from its members and select a secretary, treasurer and such officers or employees as it deems expedient or necessary for the accomplishment of its corporate objectives. The secretary and treasurer need not be members of the board. At the meeting the board, by ordinance, shall define the first and subsequent fiscal years of the district, and shall adopt a corporate seal and bylaws, which shall determine the times for the annual election of officers and of other regular and special meetings of the board and shall contain the rules for the transaction of other business of the district and for amending the bylaws.

2. Each board member of any district shall devote such time to the duties of the office as the faithful discharge thereof may require, including educational programs provided by the state and each board member may be reimbursed for actual expenditures in the performance of his or her duties on behalf of the district.

3. The secretary and treasurer, if members of the board of directors, may each receive additional compensation for the performance of their duties as secretary or treasurer as the board shall deem reasonable and necessary; provided that, such additional compensation shall not exceed one thousand dollars per year.

4. Each board member may receive an attendance fee not to exceed one hundred dollars for attending each regularly or specially called board meeting. Such member shall not be paid for attending more than two meetings in any calendar month, except that in a county of the first classification having a charter form of government, such member shall not be paid for attending more than four such meetings in any calendar month. In addition, the chairman of the board may receive fifty dollars for attending each regularly or specially called board meeting, but such chairman shall not be paid the additional fee for attending more than two meetings in any calendar month.

5. The compensation authorized by subsections 3 and 4 of this section shall only apply:

(1) If such compensation is approved by the board of such district; and

(2) To any elected term of any board member beginning after August 28, 2000.

(L. 1971 S.B. 108 § 10, A.L. 1986 H.B. 898, et al., A.L. 1998 S.B. 743, A.L. 2000 H.B. 1284)



Section 190.056 Recall of directors, procedure.

Recall of directors, procedure.

190.056. 1. Each member of an ambulance district board of directors shall be subject to recall from office by the registered voters of the election district from which he or she was elected. Proceedings may be commenced for the recall of any such member by the filing of a notice of intention to circulate a recall petition under this section.

2. Proceedings may not be commenced against any member if, at the time of commencement, such member:

(1) Has not held office during his or her current term for a period of more than one hundred eighty days; or

(2) Has one hundred eighty days or less remaining in his or her term; or

(3) Has had a recall election determined in his or her favor within the current term of office.

3. The notice of intention to circulate a recall petition shall be served personally, or by certified mail, on the board member sought to be recalled. A copy thereof shall be filed, along with an affidavit of the time and manner of service, with the election authority, as defined in chapter 115. A separate notice shall be filed for each board member sought to be recalled and shall contain all of the following:

(1) The name of the board member sought to be recalled;

(2) A statement, not exceeding two hundred words in length, of the reasons for the proposed recall; and

(3) The names and business or residential addresses of at least one but not more than five proponents of the recall.

4. Within seven days after the filing of the notice of intention, the board member may file with the election authority a statement, not exceeding two hundred words in length, in answer to the statement of the proponents. If an answer is filed, the board member shall also serve a copy of it, personally or by certified mail, on one of the proponents named in the notice of intention. The statement and answer are intended solely to be used for the information of the voters. No insufficiency in form or substance of such statements shall affect the validity of the election proceedings.

5. Before any signature may be affixed to a recall petition, the petition is required to bear all of the following:

(1) A request that an election be called to elect a successor to the board member;

(2) A copy of the notice of intention, including the statement of grounds for recall;

(3) The answer of the board member sought to be recalled, if any exists. If the board member has not answered, the petition shall so state; and

(4) A place for each signer to affix his or her signature, printed name and residential address, including any address in a city, town, village, or unincorporated community.

6. Each section of the petition, when submitted to the election authority, shall have attached to it an affidavit signed by the person circulating such section, setting forth all of the following:

(1) The printed name of the affiant;

(2) The residential address of the affiant;

(3) That the affiant circulated that section and saw the appended signatures be written;

(4) That according to the best information and belief of the affiant, each signature is the genuine signature of the person whose name it purports to be;

(5) That the affiant is a registered voter of the election district of the board member sought to be recalled; and

(6) The dates between which all the signatures to the petition were obtained.

7. A recall petition shall be filed with the election authority not more than one hundred eighty days after the filing of the notice of intention.

8. The number of qualified signatures required in order to recall a board member shall be equal in number to at least twenty-five percent of the number of voters who voted in the most recent gubernatorial election in such election district.

9. Within twenty days from the filing of the recall petition the election authority shall determine whether or not the petition was signed by the required number of qualified signatures. The election authority shall file with the petition a certificate showing the results of the examination. The election authority shall give the proponents a copy of the certificate upon their request.

10. If the election authority certifies the petition to be insufficient, it may be supplemented within ten days of the date of certification by filing additional petition sections containing all of the information required by this section. Within ten days after the supplemental copies are filed, the election authority shall file with them a certificate stating whether or not the petition as supplemented is sufficient.

11. If the certificate shows that the petition as supplemented is insufficient, no action shall be taken on it; however, the petition shall remain on file.

12. If the election authority finds the signatures on the petition, together with the supplementary petition sections, if any, to be sufficient, it shall submit its certificate as to the sufficiency of the petition to the ambulance district board of directors prior to its next meeting. The certificate shall contain:

(1) The name of the member whose recall is sought;

(2) The number of signatures required by law;

(3) The total number of signatures on the petition; and

(4) The number of valid signatures on the petition.

13. Following the ambulance district board's receipt of the certificate, the election authority shall order an election to be held on one of the election days specified in section 115.123. The election shall be held not less than forty-five days but not more than one hundred twenty days from the date the ambulance district board receives the petition. Nominations for board membership openings under this section shall be made by filing a statement of candidacy with the election authority.

14. At any time prior to forty-two days before the election, the member sought to be recalled may offer his or her resignation. If his or her resignation is offered, the recall question shall be removed from the ballot and the office declared vacant. The member who resigned shall not fill the vacancy, which shall be filled as otherwise provided by law.

15. The provisions of chapter 115 governing the conduct of elections shall apply, where appropriate, to recall elections held under this section. The costs of the election shall be paid as provided in chapter 115.

(L. 2011 S.B. 226)



Section 190.060 Powers of district.

Powers of district.

190.060. 1. An ambulance district shall have the following governmental powers, and all other powers incidental, necessary, convenient or desirable to carry out and effectuate the express powers:

(1) To establish and maintain an ambulance service within its corporate limits, and to acquire for, develop, expand, extend and improve such service;

(2) To acquire land in fee simple, rights in land and easements upon, over or across land and leasehold interests in land and tangible and intangible personal property used or useful for the location, establishment, maintenance, development, expansion, extension or improvement of an ambulance service. The acquisition may be by dedication, purchase, gift, agreement, lease, use or adverse possession;

(3) To operate, maintain and manage the ambulance service, and to make and enter into contracts for the use, operation or management of and to provide rules and regulations for the operation, management or use of the ambulance service;

(4) To fix, charge and collect reasonable fees and compensation for the use of the ambulance service according to the rules and regulations prescribed by the board from time to time;

(5) To borrow money and to issue bonds, notes, certificates, or other evidences of indebtedness for the purpose of accomplishing any of its corporate purposes, subject to compliance with any condition or limitation set forth in sections 190.001 to 190.090 or otherwise provided by the Constitution of the state of Missouri;

(6) To employ or enter into contracts for the employment of any person, firm, or corporation, and for professional services, necessary or desirable for the accomplishment of the objects of the district or the proper administration, management, protection or control of its property;

(7) To maintain the ambulance service for the benefit of the inhabitants of the area comprising the district regardless of race, creed or color, and to adopt such reasonable rules and regulations as may be necessary to render the highest quality of emergency medical care; to exclude from the use of the ambulance service all persons who willfully disregard any of the rules and regulations so established; to extend the privileges and use of the ambulance service to persons residing outside the area of the district upon such terms and conditions as the board of directors prescribes by its rules and regulations;

(8) To provide for health, accident, disability and pension benefits for the salaried members of its organized ambulance district and such other benefits for the members' spouses and minor children, through either, or both, a contributory or noncontributory plan. The type and amount of such benefits shall be determined by the board of directors of the ambulance district within the level of available revenue of the pension program and other available revenue of the district. If an employee contributory plan is adopted, then at least one voting member of the board of trustees shall be a member of the ambulance district elected by the contributing members. The board of trustees shall not be the same as the board of directors;

(9) To purchase insurance indemnifying the district and its employees, officers, volunteers and directors against liability in rendering services incidental to the furnishing of ambulance services. Purchase of insurance pursuant to this section is not intended to waive sovereign immunity, official immunity or the Missouri public duty doctrine defenses; and

(10) To provide for life insurance, accident, sickness, health, disability, annuity, length of service, pension, retirement and other employee-type fringe benefits, subject to the provisions of section 70.615, for the volunteer members of any organized ambulance district and such other benefits for their spouses and eligible unemancipated children, either through a contributory or noncontributory plan, or both. For purposes of this section, "eligible unemancipated child" means a natural or adopted child of an insured, or a stepchild of an insured who is domiciled with the insured, who is less than twenty-three years of age, who is not married, not employed on a full-time basis, not maintaining a separate residence except for full-time students in an accredited school or institution of higher learning, and who is dependent on parents or guardians for at least fifty percent of his or her support. The type and amount of such benefits shall be determined by the board of directors of the ambulance district within available revenues of the district, including the pension program of the district. The provision and receipt of such benefits shall not make the recipient an employee of the district. Directors who are also volunteer members may receive such benefits while serving as a director of the district.

2. The use of any ambulance service of a district shall be subject to the reasonable regulation and control of the district and upon such reasonable terms and conditions as shall be established by its board of directors.

3. A regulatory ordinance of a district adopted pursuant to any provision of this section may provide for a suspension or revocation of any rights or privileges within the control of the district for a violation of any regulatory ordinance.

4. Nothing in this section or in other provisions of sections 190.001 to 190.245 shall be construed to authorize the district or board to establish or enforce any regulation or rule in respect to the operation or maintenance of the ambulance service within its jurisdiction which is in conflict with any federal or state law or regulation applicable to the same subject matter.

5. After August 28, 1998, the board of directors of an ambulance district that proposes to contract for the total management and operation of the ambulance service, when that ambulance district has not previously contracted out for said service, shall hold a public hearing within a thirty-day period and shall make a finding that the proposed contract to manage and operate the ambulance service will:

(1) Provide benefits to the public health that outweigh the associated costs;

(2) Maintain or enhance public access to ambulance service;

(3) Maintain or improve the public health and promote the continued development of the regional emergency medical services system.

6. (1) Upon a satisfactory finding following the public hearing in subsection 5 of this section and after a sixty-day period, the ambulance district may enter into the proposed contract, however said contract shall not be implemented for at least thirty days.

(2) The provisions of subsection 5 of this section shall not apply to contracts which were executed prior to August 28, 1998, or to the renewal or modification of such contracts or to the signing of a new contract with an ambulance service provider for services that were previously contracted out.

7. All ambulance districts authorized to adopt laws, ordinances, or regulations regarding basic life support ambulances shall require such ambulances to be equipped with an automated external defibrillator and be staffed by at least one individual trained in the use of an automated external defibrillator.

(L. 1971 S.B. 108 § 11, A.L. 1986 H.B. 898, et al., A.L. 1993 H.B. 177, A.L. 1998 S.B. 743, A.L. 1999 S.B. 436, A.L. 2010 H.B. 1977)



Section 190.065 Bonds, issuance of--election, form of ballot.

Bonds, issuance of--election, form of ballot.

190.065. 1. For the purpose of purchasing any property or equipment necessary or incidental to the operation of an ambulance service, the board of directors may borrow money and issue bonds for the payment thereof in the manner provided herein. The question of the loan shall be decided by the submission of the question ordered by the board of directors of the district.

2. The question shall be submitted in substantially the following form:

Shall the ..... ambulance district borrow money in the amount of ..... dollars for the purpose of ..... and issue bonds for the payment thereof?

3. If the constitutionally required percentage of the votes cast are for the loan, the board shall, subject to the restrictions of subsection 4, be vested with the power to borrow money in the name of the district, to the amount and for the purposes specified on the ballot, and issue the bonds of the district for the payment thereof.

4. The loans authorized by this section shall not be contracted for a period longer than twenty years, and the entire amount of the loan shall at no time exceed, including the existing indebtedness of the district, in the aggregate, ten percent of the value of taxable tangible property therein, as shown by the last completed assessment for state and county purposes, the rate of interest to be agreed upon by the parties, but in no case to exceed the highest legal rate allowed by contract; when effected, it shall be the duty of the directors to provide for the collection of an annual tax sufficient to pay the interest on the indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof within the time the principal becomes due.

(L. 1971 S.B. 108 § 12, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 190.070 Annexation, petition for--hearing--election, form of ballot.

Annexation, petition for--hearing--election, form of ballot.

190.070. 1. A petition for annexation of land to an ambulance district shall be signed by not less than ten percent or fifty voters, whichever is fewer, residing within the territory therein described proposed for annexation and shall be filed with the county clerk of the county in which the district or the greater portion thereof is situated, and shall be addressed to the commissioners of the county commission. A hearing shall be held thereon as nearly as possible as in the case of a formation petition. If upon the hearing the commissioners of the county commission find that the petition is in compliance with the provisions of sections 190.005 to 190.085, they shall order the question to be submitted to the voters within the territory and within the district.

2. The question shall be submitted in substantially the following form:

Shall ..... (description of territory) be annexed to the ..... ambulance district?

3. If a majority of the votes cast on the question in the district and in the territory described in the petition, respectively, are in favor of the annexation, the commissioners of the county commission shall by order declare the territory annexed and shall describe the altered boundaries of the district.

(L. 1971 S.B. 108 § 13, A.L. 1978 H.B. 971)



Section 190.074 Collection of taxes--levy--procedure.

Collection of taxes--levy--procedure.

190.074. To levy and collect taxes as herein provided, the board shall fix a rate of levy, not to exceed ten cents on the one hundred dollars valuation of the taxable tangible property within the district as shown by the last completed assessment, the revenues from which shall be deposited in a special fund and used only for the pension program of the district, by submitting the following question to the voters at the municipal general, or a state primary or general election in such district or at any election at which a member of the board of directors is to be elected:

Shall the board of directors of ................. Ambulance District be authorized to levy an annual tax rate of ........... cents per one hundred dollars valuation, the revenues from which shall be deposited in a special fund and used only for the pension program of the district? If a majority of the qualified voters casting votes thereon be in favor of the question, the board of directors shall accordingly levy a tax in accordance with the provisions of this section, but if a majority of the voters casting votes thereon do not vote in favor of the levy authorized by this subsection, any levy previously authorized shall remain in effect.

(L. 1998 S.B. 743)



Section 190.075 Records, what and how kept.

Records, what and how kept.

190.075. The board shall provide for the proper and safe keeping of its permanent records and for the recording of the corporate action of the district. Such books and records shall be made available for inspection by any member of the board upon request by the board member. It shall keep a true and accurate account of its receipts and an annual audit shall be made of its books, records and accounts. All officers and employees authorized to receive or retain the custody of money or to sign vouchers, checks, warrants or evidences of indebtedness binding upon the district shall furnish surety bond for the faithful performance of their duties and the faithful accounting for all moneys that may come into their hands in an amount to be fixed and in a form to be approved by the board.

(L. 1971 S.B. 108 § 14, A.L. 1986 H.B. 898, et al.)



Section 190.080 Donated property--title, how taken.

Donated property--title, how taken.

190.080. Any person desiring to donate property for the benefit of an ambulance district established pursuant to the provisions of sections 190.005 to 190.085 may vest title to the property so donated in the board of directors created pursuant to the provisions of sections 190.005 to 190.085, and the board of directors shall hold and control the property so received and accepted according to the terms of the deed, gift, devise or bequest of the property, and shall be a trustee of the property, and shall take title to all property it may acquire in the name of the district and shall control the property for the purposes provided in sections 190.005 to 190.085.

(L. 1971 S.B. 108 § 15)

Effective 6-15-71



Section 190.085 Failure to approve bonds, effect of--dissolution--funds, how rebated.

Failure to approve bonds, effect of--dissolution--funds, how rebated.

190.085. In any ambulance district created under the provisions of sections 190.005 to 190.085, which is not operating an ambulance service and in which the voters of said district have on three separate occasions refused to approve a bond issue to secure the necessary property and equipment to operate the service, the board of the district shall submit to the voters the proposition of the dissolution of the district. If a majority of the voters approve the dissolution, the district shall be dissolved and any tax money in the treasury shall be rebated to the original taxpayer on a pro rata basis.

(L. 1971 S.B. 108 § 17)

Effective 6-15-71



Section 190.087 Ambulance district serving city in more than one county may be expanded--procedure (Franklin County).

Ambulance district serving city in more than one county may be expanded--procedure (Franklin County).

190.087. The boundaries of any ambulance district established pursuant to chapter 190, which is located in a noncharter county of the first classification with a population of less than one hundred thousand which adjoins any county of the first classification with a charter form of government with a population of nine hundred thousand or more inhabitants, if such ambulance district serves any portion of a city which is located in both such counties, may be expanded so as to include the entire city within the ambulance district, but the boundaries of the district shall not be expanded beyond the city limits of such city. Such change in the boundaries of the district shall be accomplished only if seventy-five percent of the owners of any territory or tract of land within that part of the city which is not within the ambulance district file with the board a petition in writing praying that such real property be included within the district. The petition shall describe the property to be included in the district and shall describe the property owned by the petitioners and shall be deemed to give assent of the petitioners to the inclusion in the district of the property described in the petition; and such petition shall be in substantially the form set forth in section 321.495 dealing with referendums and verified in like manner.

(L. 1993 S.B. 256 § 1)

Effective 5-19-93



Section 190.090 Consolidation of ambulance districts, procedure for--form of ballot--transition provisions for consolidation.

Consolidation of ambulance districts, procedure for--form of ballot--transition provisions for consolidation.

190.090. 1. Two or more organized ambulance districts may consolidate into one ambulance district by following the procedures set forth in this section.

2. If the consolidation of existing ambulance districts is desired, a number of voters residing in an existing ambulance district equal to ten percent of the vote cast for governor in the existing district in the next preceding gubernatorial election may file with the county clerk in which the territory or greater part of the proposed consolidated district is situated a petition requesting the consolidation of two or more existing ambulance districts.

3. The petition shall be in the following form:

We, the undersigned voters of the ................ ambulance district do hereby petition that ............ existing ambulance districts be consolidated into one consolidated ambulance district.

4. An alternative procedure of consolidation may be followed, if the board of directors of the existing ambulance districts pass a resolution in the following form:

Be it resolved by the board of directors of the ambulance district that the ................. ambulance districts be consolidated into one consolidated ambulance district.

5. Upon the filing of a petition, or a resolution, with the county clerk from each of the ambulance districts proposed to be consolidated, the county clerk shall present the petition or resolution to the commissioners of the county commission having jurisdiction who shall thereupon order the submission of the question to the voters of the districts. The filing of each of the petitions in the ambulance districts shall have occurred within a continuous twelve-month period.

6. The notice shall set forth the names of the existing ambulance districts to be included in the consolidated district.

7. The question shall be submitted in substantially the following form:

Shall the existing ................... ambulance districts be consolidated into one ambulance district?

8. If the county commission having jurisdiction finds that the question to consolidate the districts received a majority of the votes cast, the commission shall make and enter its order declaring that the proposition passed.

9. Within thirty days after the district has been declared consolidated, the county commission shall divide the district into six election districts and shall order an election to be held and conducted as provided in section 190.050 for the election of directors.

10. Within thirty days after the election of the initial board of directors of the district, the directors shall meet and the time and place of the first meeting of the board shall be designated by the county commission. At the first meeting the newly elected board of directors shall choose a name for the consolidated district and shall notify the clerk of the county commission of each county within which the consolidated district is located of the name of the consolidated district.

11. On the thirtieth day following the election of the board of directors, the existing ambulance districts shall cease to exist and the consolidated district shall assume all of the powers and duties exercised by those districts. All assets and obligations of the existing ambulance districts shall become assets and obligations of the consolidated district.

(L. 1975 H.B. 642, A.L. 1978 H.B. 971, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 190.091 Vaccination program for first responders offered--definitions--participation voluntary--contingent effective date.

Vaccination program for first responders offered--definitions--participation voluntary--contingent effective date.

190.091. 1. As used in this section, the following terms mean:

(1) "Bioterrorism", the intentional use of any microorganism, virus, infectious substance, or biological product that may be engineered as a result of biotechnology or any naturally occurring or bioengineered component of any microorganism, virus, infectious substance, or biological product to cause death, disease, or other biological malfunction in a human, an animal, a plant, or any other living organism to influence the conduct of government or to intimidate or coerce a civilian population;

(2) "Department", the Missouri department of health and senior services;

(3) "Director", the director of the department of health and senior services;

(4) "Disaster locations", any geographical location where a bioterrorism attack, terrorist attack, catastrophic or natural disaster, or emergency occurs;

(5) "First responders", state and local law enforcement personnel, fire department personnel, and emergency medical personnel who will be deployed to bioterrorism attacks, terrorist attacks, catastrophic or natural disasters, and emergencies.

2. The department shall offer a vaccination program for first responders who may be exposed to infectious diseases when deployed to disaster locations as a result of a bioterrorism event or a suspected bioterrorism event. The vaccinations shall include, but are not limited to, smallpox, anthrax, and other vaccinations when recommended by the federal Centers for Disease Control and Prevention's Advisory Committee on Immunization Practices.

3. Participation in the vaccination program shall be voluntary by the first responders, except for first responders who, as determined by their employer, cannot safely perform emergency responsibilities when responding to a bioterrorism event or suspected bioterrorism event without being vaccinated. The recommendations of the Centers for Disease Control and Prevention's Advisory Committee on Immunization Practices shall be followed when providing appropriate screening for contraindications to vaccination for first responders. A first responder shall be exempt from vaccinations when a written statement from a licensed physician is presented to their employer indicating that a vaccine is medically contraindicated for such person.

4. If a shortage of the vaccines referred to in subsection 2 of this section exists following a bioterrorism event or suspected bioterrorism event, the director, in consultation with the governor and the federal Centers for Disease Control and Prevention, shall give priority for such vaccinations to persons exposed to the disease and to first responders who are deployed to the disaster location.

5. The department shall notify first responders concerning the availability of the vaccination program described in subsection 2 of this section and shall provide education to such first responders and their employers concerning the vaccinations offered and the associated diseases.

6. The department may contract for the administration of the vaccination program described in subsection 2 of this section with health care providers, including but not limited to local public health agencies, hospitals, federally qualified health centers, and physicians.

*7. The provisions of this section shall become effective upon receipt of federal funding or federal grants which designate that the funding is required to implement vaccinations for first responders in accordance with the recommendations of the federal Centers for Disease Control and Prevention's Advisory Committee on Immunization Practices. Upon receipt of such funding, the department shall make available the vaccines to first responders as provided in this section.

(L. 2005 H.B. 413)

Effective 6-30-05 (H.B. 413 § B, 2005)

*Contingent effective date



Section 190.092 Defibrillators, use authorized when, conditions, notice--good faith immunity from civil liability, when.

Defibrillators, use authorized when, conditions, notice--good faith immunity from civil liability, when.

190.092. 1. This section shall be known and may be cited as the "Public Access to Automated External Defibrillator Act".

2. A person or entity who acquires an automated external defibrillator shall ensure that:

(1) Expected defibrillator users receive training by the American Red Cross or American Heart Association in cardiopulmonary resuscitation and the use of automated external defibrillators, or an equivalent nationally recognized course in defibrillator use and cardiopulmonary resuscitation;

(2) The defibrillator is maintained and tested according to the manufacturer's operational guidelines;

(3) Any person who renders emergency care or treatment on a person in cardiac arrest by using an automated external defibrillator activates the emergency medical services system as soon as possible; and

(4) Any person or entity that owns an automated external defibrillator that is for use outside of a health care facility shall have a physician review and approve the clinical protocol for the use of the defibrillator, review and advise regarding the training and skill maintenance of the intended users of the defibrillator and assure proper review of all situations when the defibrillator is used to render emergency care.

3. Any person or entity who acquires an automated external defibrillator shall notify the emergency communications district or the ambulance dispatch center of the primary provider of emergency medical services where the automated external defibrillator is to be located.

4. Any person who gratuitously and in good faith renders emergency care by use of or provision of an automated external defibrillator shall not be held liable for any civil damages as a result of such care or treatment, unless the person acts in a willful and wanton or reckless manner in providing the care, advice, or assistance. The person or entity who provides appropriate training to the person using an automated external defibrillator, the person or entity responsible for the site where the automated external defibrillator is located, the person or entity that owns the automated external defibrillator, the person or entity that provided clinical protocol for automated external defibrillator sites or programs, and the licensed physician who reviews and approves the clinical protocol shall likewise not be held liable for civil damages resulting from the use of an automated external defibrillator. Nothing in this section shall affect any claims brought pursuant to chapter 537 or 538.

5. All basic life support ambulances and stretcher vans operated in the state of Missouri shall be equipped with an automated external defibrillator and be staffed by at least one individual trained in the use of an automated external defibrillator.

6. The provisions of this section shall apply in all counties within the state and any city not within a county.

(L. 1998 H.B. 1668 § 190.375, A.L. 2002 S.B. 1107, A.L. 2004 H.B. 1195, A.L. 2009 H.B. 103, A.L. 2010 H.B. 1977)



Section 190.094 Minimum ambulance staffing--volunteer defined.

Minimum ambulance staffing--volunteer defined.

190.094. 1. Any ambulance licensed in this state, when used as an ambulance and staffed with volunteer staff, shall be staffed with a minimum of one emergency medical technician and one other crew member who may be a licensed emergency medical technician, registered nurse, physician, or someone who has a first responder certification.

2. When transporting a patient, at least one licensed emergency medical technician, registered nurse, or physician shall be in attendance with the patient in the patient compartment at all times.

3. For purposes of this section, "volunteer" shall mean an individual who performs hours of service without promise, expectation or receipt of compensation for services rendered. Compensation such as a nominal stipend per call to compensate for fuel, uniforms, and training shall not nullify the volunteer status.

(L. 1998 H.B. 1601, et al. § 28, A.L. 2002 S.B. 1107, A.L. 2008 S.B. 1039 merged with S.B. 1044)



Section 190.098 Community paramedic, certification requirements--scope of practice--written agreement--rulemaking authority.

Community paramedic, certification requirements--scope of practice--written agreement--rulemaking authority.

190.098. 1. In order for a person to be eligible for certification by the department as a community paramedic, an individual shall:

(1) Be currently certified as a paramedic;

(2) Successfully complete or have successfully completed a community paramedic certification program from a college, university, or educational institution that has been approved by the department or accredited by a national accreditation organization approved by the department; and

(3) Complete an application form approved by the department.

2. A community paramedic shall practice in accordance with protocols and supervisory standards established by the medical director. A community paramedic shall provide services of a health care plan if the plan has been developed by the patient's physician or by an advanced practice registered nurse through a collaborative practice arrangement with a physician or a physician assistant through a collaborative practice arrangement with a physician and there is no duplication of services to the patient from another provider.

3. Any ambulance service shall enter into a written contract to provide community paramedic services in another ambulance service area, as that term is defined in section 190.100. The contract that is agreed upon may be for an indefinite period of time, as long as it includes at least a sixty-day cancellation notice by either ambulance service.

4. A community paramedic is subject to the provisions of sections 190.001 to 190.245 and rules promulgated under sections 190.001 to 190.245.

5. No person shall hold himself or herself out as a community paramedic or provide the services of a community paramedic unless such person is certified by the department.

6. The medical director shall approve the implementation of the community paramedic program.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 H.B. 307 merged with H.B. 336)



Section 190.100 Definitions.

Definitions.

190.100. As used in sections 190.001 to 190.245, the following words and terms mean:

(1) "Advanced life support (ALS)", an advanced level of care as provided to the adult and pediatric patient such as defined by national curricula, and any modifications to that curricula specified in rules adopted by the department pursuant to sections 190.001 to 190.245;

(2) "Ambulance", any privately or publicly owned vehicle or craft that is specially designed, constructed or modified, staffed or equipped for, and is intended or used, maintained or operated for the transportation of persons who are sick, injured, wounded or otherwise incapacitated or helpless, or who require the presence of medical equipment being used on such individuals, but the term does not include any motor vehicle specially designed, constructed or converted for the regular transportation of persons who are disabled, handicapped, normally using a wheelchair, or otherwise not acutely ill, or emergency vehicles used within airports;

(3) "Ambulance service", a person or entity that provides emergency or nonemergency ambulance transportation and services, or both, in compliance with sections 190.001 to 190.245, and the rules promulgated by the department pursuant to sections 190.001 to 190.245;

(4) "Ambulance service area", a specific geographic area in which an ambulance service has been authorized to operate;

(5) "Basic life support (BLS)", a basic level of care, as provided to the adult and pediatric patient as defined by national curricula, and any modifications to that curricula specified in rules adopted by the department pursuant to sections 190.001 to 190.245;

(6) "Council", the state advisory council on emergency medical services;

(7) "Department", the department of health and senior services, state of Missouri;

(8) "Director", the director of the department of health and senior services or the director's duly authorized representative;

(9) "Dispatch agency", any person or organization that receives requests for emergency medical services from the public, by telephone or other means, and is responsible for dispatching emergency medical services;

(10) "Emergency", the sudden and, at the time, unexpected onset of a health condition that manifests itself by symptoms of sufficient severity that would lead a prudent layperson, possessing an average knowledge of health and medicine, to believe that the absence of immediate medical care could result in:

(a) Placing the person's health, or with respect to a pregnant woman, the health of the woman or her unborn child, in significant jeopardy;

(b) Serious impairment to a bodily function;

(c) Serious dysfunction of any bodily organ or part;

(d) Inadequately controlled pain;

(11) "Emergency medical dispatcher", a person who receives emergency calls from the public and has successfully completed an emergency medical dispatcher course, meeting or exceeding the national curriculum of the United States Department of Transportation and any modifications to such curricula specified by the department through rules adopted pursuant to sections 190.001 to 190.245;

(12) "Emergency medical response agency", any person that regularly provides a level of care that includes first response, basic life support or advanced life support, exclusive of patient transportation;

(13) "Emergency medical services for children (EMS-C) system", the arrangement of personnel, facilities and equipment for effective and coordinated delivery of pediatric emergency medical services required in prevention and management of incidents which occur as a result of a medical emergency or of an injury event, natural disaster or similar situation;

(14) "Emergency medical services (EMS) system", the arrangement of personnel, facilities and equipment for the effective and coordinated delivery of emergency medical services required in prevention and management of incidents occurring as a result of an illness, injury, natural disaster or similar situation;

(15) "Emergency medical technician", a person licensed in emergency medical care in accordance with standards prescribed by sections 190.001 to 190.245, and by rules adopted by the department pursuant to sections 190.001 to 190.245;

(16) "Emergency medical technician-basic" or "EMT-B", a person who has successfully completed a course of instruction in basic life support as prescribed by the department and is licensed by the department in accordance with standards prescribed by sections 190.001 to 190.245 and rules adopted by the department pursuant to sections 190.001 to 190.245;

(17) "Emergency medical technician-community paramedic", "community paramedic", or "EMT-CP", a person who is certified as an emergency medical technician-paramedic and is certified by the department in accordance with standards prescribed in section 190.098;

(18) "Emergency medical technician-intermediate" or "EMT-I", a person who has successfully completed a course of instruction in certain aspects of advanced life support care as prescribed by the department and is licensed by the department in accordance with sections 190.001 to 190.245 and rules and regulations adopted by the department pursuant to sections 190.001 to 190.245;

(19) "Emergency medical technician-paramedic" or "EMT-P", a person who has successfully completed a course of instruction in advanced life support care as prescribed by the department and is licensed by the department in accordance with sections 190.001 to 190.245 and rules adopted by the department pursuant to sections 190.001 to 190.245;

(20) "Emergency services", health care items and services furnished or required to screen and stabilize an emergency which may include, but shall not be limited to, health care services that are provided in a licensed hospital's emergency facility by an appropriate provider or by an ambulance service or emergency medical response agency;

(21) "First responder", a person who has successfully completed an emergency first response course meeting or exceeding the national curriculum of the United States Department of Transportation and any modifications to such curricula specified by the department through rules adopted pursuant to sections 190.001 to 190.245 and who provides emergency medical care through employment by or in association with an emergency medical response agency;

(22) "Health care facility", a hospital, nursing home, physician's office or other fixed location at which medical and health care services are performed;

(23) "Hospital", an establishment as defined in the hospital licensing law, subsection 2 of section 197.020, or a hospital operated by the state;

(24) "Medical control", supervision provided by or under the direction of physicians to providers by written or verbal communications;

(25) "Medical direction", medical guidance and supervision provided by a physician to an emergency services provider or emergency medical services system;

(26) "Medical director", a physician licensed pursuant to chapter 334 designated by the ambulance service or emergency medical response agency and who meets criteria specified by the department by rules pursuant to sections 190.001 to 190.245;

(27) "Memorandum of understanding", an agreement between an emergency medical response agency or dispatch agency and an ambulance service or services within whose territory the agency operates, in order to coordinate emergency medical services;

(28) "Patient", an individual who is sick, injured, wounded, diseased, or otherwise incapacitated or helpless, or dead, excluding deceased individuals being transported from or between private or public institutions, homes or cemeteries, and individuals declared dead prior to the time an ambulance is called for assistance;

(29) "Person", as used in these definitions and elsewhere in sections 190.001 to 190.245, any individual, firm, partnership, copartnership, joint venture, association, cooperative organization, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau or fraternal organization, estate, public trust, business or common law trust, receiver, assignee for the benefit of creditors, trustee or trustee in bankruptcy, or any other service user or provider;

(30) "Physician", a person licensed as a physician pursuant to chapter 334;

(31) "Political subdivision", any municipality, city, county, city not within a county, ambulance district or fire protection district located in this state which provides or has authority to provide ambulance service;

(32) "Professional organization", any organized group or association with an ongoing interest regarding emergency medical services. Such groups and associations could include those representing volunteers, labor, management, firefighters, EMT-B's, nurses, EMT-P's, physicians, communications specialists and instructors. Organizations could also represent the interests of ground ambulance services, air ambulance services, fire service organizations, law enforcement, hospitals, trauma centers, communication centers, pediatric services, labor unions and poison control services;

(33) "Proof of financial responsibility", proof of ability to respond to damages for liability, on account of accidents occurring subsequent to the effective date of such proof, arising out of the ownership, maintenance or use of a motor vehicle in the financial amount set in rules promulgated by the department, but in no event less than the statutory minimum required for motor vehicles. Proof of financial responsibility shall be used as proof of self-insurance;

(34) "Protocol", a predetermined, written medical care guideline, which may include standing orders;

(35) "Regional EMS advisory committee", a committee formed within an emergency medical services (EMS) region to advise ambulance services, the state advisory council on EMS and the department;

(36) "Specialty care transportation", the transportation of a patient requiring the services of an emergency medical technician-paramedic who has received additional training beyond the training prescribed by the department. Specialty care transportation services shall be defined in writing in the appropriate local protocols for ground and air ambulance services and approved by the local physician medical director. The protocols shall be maintained by the local ambulance service and shall define the additional training required of the emergency medical technician-paramedic;

(37) "Stabilize", with respect to an emergency, the provision of such medical treatment as may be necessary to attempt to assure within reasonable medical probability that no material deterioration of an individual's medical condition is likely to result from or occur during ambulance transportation unless the likely benefits of such transportation outweigh the risks;

(38) "State advisory council on emergency medical services", a committee formed to advise the department on policy affecting emergency medical service throughout the state;

(39) "State EMS medical directors advisory committee", a subcommittee of the state advisory council on emergency medical services formed to advise the state advisory council on emergency medical services and the department on medical issues;

(40) "STEMI" or "ST-elevation myocardial infarction", a type of heart attack in which impaired blood flow to the patient's heart muscle is evidenced by ST-segment elevation in electrocardiogram analysis, and as further defined in rules promulgated by the department under sections 190.001 to 190.250;

(41) "STEMI care", includes education and prevention, emergency transport, triage, and acute care and rehabilitative services for STEMI that requires immediate medical or surgical intervention or treatment;

(42) "STEMI center", a hospital that is currently designated as such by the department to care for patients with ST-segment elevation myocardial infarctions;

(43) "Stroke", a condition of impaired blood flow to a patient's brain as defined by the department;

(44) "Stroke care", includes emergency transport, triage, and acute intervention and other acute care services for stroke that potentially require immediate medical or surgical intervention or treatment, and may include education, primary prevention, acute intervention, acute and subacute management, prevention of complications, secondary stroke prevention, and rehabilitative services;

(45) "Stroke center", a hospital that is currently designated as such by the department;

(46) "Trauma", an injury to human tissues and organs resulting from the transfer of energy from the environment;

(47) "Trauma care" includes injury prevention, triage, acute care and rehabilitative services for major single system or multisystem injuries that potentially require immediate medical or surgical intervention or treatment;

(48) "Trauma center", a hospital that is currently designated as such by the department.

(L. 1973 S.B. 57 § 1, A.L. 1987 S.B. 31 § 29, A.L. 1989 S.B. 337, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107, A.L. 2003 S.B. 68, A.L. 2008 H.B. 1790, A.L. 2013 H.B. 307 merged with H.B. 336)



Section 190.101 State advisory council on emergency medical services, members, purpose, duties.

State advisory council on emergency medical services, members, purpose, duties.

190.101. 1. There is hereby established a "State Advisory Council on Emergency Medical Services" which shall consist of sixteen members, one of which shall be a resident of a city not within a county. The members of the council shall be appointed by the governor with the advice and consent of the senate and shall serve terms of four years. The governor shall designate one of the members as chairperson. The chairperson may appoint subcommittees that include noncouncil members.

2. The state EMS medical directors advisory committee and the regional EMS advisory committees will be recognized as subcommittees of the state advisory council on emergency medical services.

3. The council shall have geographical representation and representation from appropriate areas of expertise in emergency medical services including volunteers, professional organizations involved in emergency medical services, EMT's, paramedics, nurses, firefighters, physicians, ambulance service administrators, hospital administrators and other health care providers concerned with emergency medical services. The regional EMS advisory committees shall serve as a resource for the identification of potential members of the state advisory council on emergency medical services.

4. The members of the council and subcommittees shall serve without compensation except that members of the council shall, subject to appropriations, be reimbursed for reasonable travel expenses and meeting expenses related to the functions of the council.

5. The purpose of the council is to make recommendations to the governor, the general assembly, and the department on policies, plans, procedures and proposed regulations on how to improve the statewide emergency medical services system. The council shall advise the governor, the general assembly, and the department on all aspects of the emergency medical services system.

(L. 1998 S.B. 743, A.L. 2002 H.B. 1953 merged with S.B. 1107)



Section 190.102 Regional EMS advisory committees.

Regional EMS advisory committees.

190.102. 1. The department shall designate through regulation EMS regions and committees. The purpose of the regional EMS advisory committees is to advise and make recommendations to the region and the department on:

(1) Coordination of emergency resources in the region;

(2) Improvement of public and professional education;

(3) Cooperative research endeavors;

(4) Development of standards, protocols and policies; and

(5) Voluntary multiagency quality improvement committee and process.

2. The members of the committees shall serve without compensation except that the department of health and senior services shall budget for reasonable travel expenses and meeting expenses related to the functions of the committees.

3. The director will appoint personnel to no less than six regional EMS committees from recommendations provided by recognized professional organizations. Appointments will be for four years with individuals serving until reappointed or replaced.

(L. 1998 S.B. 743)



Section 190.103 Regional EMS medical director, powers, duties.

Regional EMS medical director, powers, duties.

190.103. 1. One physician with expertise in emergency medical services from each of the EMS regions shall be elected by that region's EMS medical directors to serve as a regional EMS medical director. The regional EMS medical directors shall constitute the state EMS medical director's advisory committee and shall advise the department and their region's ambulance services on matters relating to medical control and medical direction in accordance with sections 190.001 to 190.245 and rules adopted by the department pursuant to sections 190.001 to 190.245.

2. A medical director is required for all ambulance services and emergency medical response agencies that provide: advanced life support services; basic life support services utilizing medications or providing assistance with patients' medications; or basic life support services performing invasive procedures including invasive airway procedures. The medical director shall provide medical direction to these services and agencies in these instances.

3. The medical director, in cooperation with the ambulance service or emergency medical response agency administrator, shall have the responsibility and the authority to ensure that the personnel working under their supervision are able to provide care meeting established standards of care with consideration for state and national standards as well as local area needs and resources. The medical director, in cooperation with the ambulance service or emergency medical response agency administrator, shall establish and develop triage, treatment and transport protocols, which may include authorization for standing orders.

4. All ambulance services and emergency medical response agencies that are required to have a medical director shall establish an agreement between the service or agency and their medical director. The agreement will include the roles, responsibilities and authority of the medical director beyond what is granted in accordance with sections 190.001 to 190.245 and rules adopted by the department pursuant to sections 190.001 to 190.245. The agreement shall also include grievance procedures regarding the emergency medical response agency or ambulance service, personnel and the medical director.

(L. 1998 S.B. 743)



Section 190.104 Pediatric emergency medical services system.

Pediatric emergency medical services system.

190.104. 1. The department is authorized to establish a program to improve the quality of emergency care for pediatric patients throughout the state and to implement a comprehensive pediatric emergency medical services system in accordance with standards prescribed by sections 190.001 to 190.245 and rules adopted by the department pursuant to sections 190.001 to 190.245.

2. The department is authorized to receive contributions, grants, donations or funds from any private entity to be expended for the program authorized pursuant to this section.

(L. 1998 S.B. 743)



Section 190.105 Ambulance license required, exceptions--operation of ambulance services--sale or transfer of ownership, notice required.

Ambulance license required, exceptions--operation of ambulance services--sale or transfer of ownership, notice required.

190.105. 1. No person, either as owner, agent or otherwise, shall furnish, operate, conduct, maintain, advertise, or otherwise be engaged in or profess to be engaged in the business or service of the transportation of patients by ambulance in the air, upon the streets, alleys, or any public way or place of the state of Missouri unless such person holds a currently valid license from the department for an ambulance service issued pursuant to the provisions of sections 190.001 to 190.245.

2. No ground ambulance shall be operated for ambulance purposes, and no individual shall drive, attend or permit it to be operated for such purposes in the state of Missouri unless the ground ambulance is under the immediate supervision and direction of a person who is holding a currently valid Missouri license as an emergency medical technician. Nothing in this section shall be construed to mean that a duly registered nurse or a duly licensed physician be required to hold an emergency medical technician's license. Each ambulance service is responsible for assuring that any person driving its ambulance is competent in emergency vehicle operations and has a safe driving record. Each ground ambulance shall be staffed with at least two licensed individuals when transporting a patient, except as provided in section 190.094.

3. No license shall be required for an ambulance service, or for the attendant of an ambulance, which:

(1) Is rendering assistance in the case of an emergency, major catastrophe or any other unforeseen event or series of events which jeopardizes the ability of the local ambulance service to promptly respond to emergencies; or

(2) Is operated from a location or headquarters outside of Missouri in order to transport patients who are picked up beyond the limits of Missouri to locations within or outside of Missouri, but no such outside ambulance shall be used to pick up patients within Missouri for transportation to locations within Missouri, except as provided in subdivision (1) of this subsection.

4. The issuance of a license pursuant to the provisions of sections 190.001 to 190.245 shall not be construed so as to authorize any person to provide ambulance services or to operate any ambulances without a franchise in any city not within a county or in a political subdivision in any county with a population of over nine hundred thousand inhabitants, or a franchise, contract or mutual-aid agreement in any other political subdivision which has enacted an ordinance making it unlawful to do so.

5. Sections 190.001 to 190.245 shall not preclude the adoption of any law, ordinance or regulation not in conflict with such sections by any city not within a county, or at least as strict as such sections by any county, municipality or political subdivision except that no such regulations or ordinances shall be adopted by a political subdivision in a county with a population of over nine hundred thousand inhabitants except by the county's governing body.

6. In a county with a population of over nine hundred thousand inhabitants, the governing body of the county shall set the standards for all ambulance services which shall comply with subsection 5 of this section. All such ambulance services must be licensed by the department. The governing body of such county shall not prohibit a licensed ambulance service from operating in the county, as long as the ambulance service meets county standards.

7. An ambulance service or vehicle when operated for the purpose of transporting persons who are sick, injured, or otherwise incapacitated shall not be treated as a common or contract carrier under the jurisdiction of the Missouri division of motor carrier and railroad safety.

8. Sections 190.001 to 190.245 shall not apply to, nor be construed to include, any motor vehicle used by an employer for the transportation of such employer's employees whose illness or injury occurs on private property, and not on a public highway or property, nor to any person operating such a motor vehicle.

9. A political subdivision that is authorized to operate a licensed ambulance service may establish, operate, maintain and manage its ambulance service, and select and contract with a licensed ambulance service. Any political subdivision may contract with a licensed ambulance service.

10. Except as provided in subsections 5 and 6, nothing in section 67.300, or subsection 2 of section 190.109, shall be construed to authorize any municipality or county which is located within an ambulance district or a fire protection district that is authorized to provide ambulance service to promulgate laws, ordinances or regulations related to the provision of ambulance services. This provision shall not apply to any municipality or county which operates an ambulance service established prior to August 28, 1998.

11. Nothing in section 67.300 or subsection 2 of section 190.109 shall be construed to authorize any municipality or county which is located within an ambulance district or a fire protection district that is authorized to provide ambulance service to operate an ambulance service without a franchise in an ambulance district or a fire protection district that is authorized to provide ambulance service which has enacted an ordinance making it unlawful to do so. This provision shall not apply to any municipality or county which operates an ambulance service established prior to August 28, 1998.

12. No provider of ambulance service within the state of Missouri which is licensed by the department to provide such service shall discriminate regarding treatment or transportation of emergency patients on the basis of race, sex, age, color, religion, sexual preference, national origin, ancestry, handicap, medical condition or ability to pay.

13. No provision of this section, other than subsections 5, 6, 10 and 11 of this section, is intended to limit or supersede the powers given to ambulance districts pursuant to this chapter or to fire protection districts pursuant to chapter 321, or to counties, cities, towns and villages pursuant to chapter 67.

14. Upon the sale or transfer of any ground ambulance service ownership, the owner of such service shall notify the department of the change in ownership within thirty days of such sale or transfer. After receipt of such notice, the department shall conduct an inspection of the ambulance service to verify compliance with the licensure standards of sections 190.001 to 190.245.

(L. 1973 S.B. 57 § 2, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107)

CROSS REFERENCE:

Commercial driver's licensing law not applicable to emergency vehicles, 302.775



Section 190.107 Contracts for mutual aid services.

Contracts for mutual aid services.

190.107. 1. Any municipally operated ambulance service, ambulance district, fire protection district that provides ambulance service or any other ambulance service may enter into contracts providing for mutual aid services provided by such ambulance service. The contracts that are agreed upon may provide for compensation from the parties and other terms that are agreeable to the parties and may be for an indefinite period as long as they include a minimum of a sixty-day cancellation notice by either party.

2. Any municipally operated ambulance service, ambulance district, fire protection district that provides ambulance service or any other ambulance service may provide assistance to any other ambulance service in the state that requests it, at the time of an emergency, major catastrophe or any other unforeseen event or series of events which jeopardizes the ability of the local ambulance service to promptly respond to emergencies.

3. When responding on mutual aid or emergency aid requests, the ambulance service shall be subject to all provisions of law as if it were providing service within its own jurisdiction.

4. Mutual-aid contracts may be agreed to between ambulance services in the states neighboring Missouri and ambulance services in the state of Missouri in the exact same manner as contracts between ambulance services within the state of Missouri.

(L. 1998 S.B. 743)



Section 190.108 Air ambulance licenses--sale or transfer of ownership, notice required.

Air ambulance licenses--sale or transfer of ownership, notice required.

190.108. 1. The department shall, within a reasonable time after receipt of an application, cause such investigation as the department deems necessary to be made of the applicant for an air ambulance license.

2. The department shall have the authority and responsibility to license an air ambulance service in accordance with sections 190.001 to 190.245, and in accordance with rules adopted by the department pursuant to sections 190.001 to 190.245. The department may promulgate rules relating to the requirements for an air ambulance license including, but not limited to:

(1) Medical control plans;

(2) Medical director qualifications;

(3) Air medical staff qualifications;

(4) Response and operations standards to assure that the health and safety needs of the public are met;

(5) Standards for air medical communications;

(6) Criteria for compliance with licensure requirements;

(7) Records and forms;

(8) Equipment requirements;

(9) Five-year license renewal;

(10) Quality improvement committees; and

(11) Response time, patient care and transportation standards.

3. Application for an air ambulance service license shall be made upon such forms as prescribed by the department in rules adopted pursuant to sections 190.001 to 190.245. The application form shall contain such information as the department deems necessary to make a determination as to whether the air ambulance service meets all the requirements of sections 190.001 to 190.245 and rules promulgated pursuant to sections 190.001 to 190.245.

4. Upon the sale or transfer of any air ambulance service ownership, the owner of such service shall notify the department of the change in ownership within thirty days of such sale or transfer. After receipt of such notice, the department shall conduct an inspection of the ambulance service to verify compliance with the licensure standards of sections 190.001 to 190.245.

(L. 1998 S.B. 743, A.L. 2002 S.B. 1107)



Section 190.109 Ground ambulance license.

Ground ambulance license.

190.109. 1. The department shall, within a reasonable time after receipt of an application, cause such investigation as the department deems necessary to be made of the applicant for a ground ambulance license.

2. Any person that owned and operated a licensed ambulance on December 31, 1997, shall receive an ambulance service license from the department, unless suspended, revoked or terminated, for that ambulance service area which was, on December 31, 1997, described and filed with the department as the primary service area for its licensed ambulances on August 28, 1998, provided that the person makes application and adheres to the rules and regulations promulgated by the department pursuant to sections 190.001 to 190.245.

3. The department shall issue a new ground ambulance service license to an ambulance service that is not currently licensed by the department, or is currently licensed by the department and is seeking to expand its ambulance service area, except as provided in subsection 4 of this section, to be valid for a period of five years, unless suspended, revoked or terminated, when the director finds that the applicant meets the requirements of ambulance service licensure established pursuant to sections 190.100 to 190.245 and the rules adopted by the department pursuant to sections 190.001 to 190.245. In order to be considered for a new ambulance service license, an ambulance service shall submit to the department a letter of endorsement from each ambulance district or fire protection district that is authorized to provide ambulance service, or from each municipality not within an ambulance district or fire protection district that is authorized to provide ambulance service, in which the ambulance service proposes to operate. If an ambulance service proposes to operate in unincorporated portions of a county not within an ambulance district or fire protection district that is authorized to provide ambulance service, in order to be considered for a new ambulance service license, the ambulance service shall submit to the department a letter of endorsement from the county. Any letter of endorsement required pursuant to this section shall verify that the political subdivision has conducted a public hearing regarding the endorsement and that the governing body of the political subdivision has adopted a resolution approving the endorsement. The letter of endorsement shall affirmatively state that the proposed ambulance service:

(1) Will provide a benefit to public health that outweighs the associated costs;

(2) Will maintain or enhance the public's access to ambulance services;

(3) Will maintain or improve the public health and promote the continued development of the regional emergency medical service system;

(4) Has demonstrated the appropriate expertise in the operation of ambulance services; and

(5) Has demonstrated the financial resources necessary for the operation of the proposed ambulance service.

4. A contract between a political subdivision and a licensed ambulance service for the provision of ambulance services for that political subdivision shall expand, without further action by the department, the ambulance service area of the licensed ambulance service to include the jurisdictional boundaries of the political subdivision. The termination of the aforementioned contract shall result in a reduction of the licensed ambulance service's ambulance service area by removing the geographic area of the political subdivision from its ambulance service area, except that licensed ambulance service providers may provide ambulance services as are needed at and around the state fair grounds for protection of attendees at the state fair.

5. The department shall renew a ground ambulance service license if the applicant meets the requirements established pursuant to sections 190.001 to 190.245, and the rules adopted by the department pursuant to sections 190.001 to 190.245.

6. The department shall promulgate rules relating to the requirements for a ground ambulance service license including, but not limited to:

(1) Vehicle design, specification, operation and maintenance standards;

(2) Equipment requirements;

(3) Staffing requirements;

(4) Five-year license renewal;

(5) Records and forms;

(6) Medical control plans;

(7) Medical director qualifications;

(8) Standards for medical communications;

(9) Memorandums of understanding with emergency medical response agencies that provide advanced life support;

(10) Quality improvement committees; and

(11) Response time, patient care and transportation standards.

7. Application for a ground ambulance service license shall be made upon such forms as prescribed by the department in rules adopted pursuant to sections 190.001 to 190.245. The application form shall contain such information as the department deems necessary to make a determination as to whether the ground ambulance service meets all the requirements of sections 190.001 to 190.245 and rules promulgated pursuant to sections 190.001 to 190.245.

(L. 1998 S.B. 743, A.L. 2001 S.B. 619, A.L. 2002 S.B. 1107)



Section 190.111 Inspection limitation--effect of sale or transfer on a license.

Inspection limitation--effect of sale or transfer on a license.

190.111. The inspection conducted under subsection 14 of section 190.105 shall be limited to the verification of compliance with standards for renewal of an existing license, and shall not include the criteria set forth in subsection 3 of section 190.109 or any other existing criteria required for the issuance of a license to a nonlicense holder or for a licensee seeking to expand its ambulance service area. Any licenses acquired upon a sale or transfer of any ground ambulance service ownership shall remain in full force and effect after the sale or transfer unless suspended or revoked for cause as provided in section 190.165.

(L. 2007 S.B. 47 § 1)



Section 190.120 Insurance, what coverage required--policy provisions required--term of policy.

Insurance, what coverage required--policy provisions required--term of policy.

190.120. 1. No ambulance service license shall be issued pursuant to sections 190.001 to 190.245, nor shall such license be valid after issuance, nor shall any ambulance be operated in Missouri unless there is at all times in force and effect insurance coverage or proof of financial responsibility with adequate reserves maintained for each and every ambulance owned or operated by or for the applicant or licensee to provide for the payment of damages in an amount as prescribed in regulation:

(1) For injury to or death of individuals in accidents resulting from any cause for which the owner of such vehicle would be liable on account of liability imposed on him or her by law, regardless of whether the ambulance was being driven by the owner or the owner's agent; and

(2) For the loss of or damage to the property of another, including personal property, under like circumstances.

2. The insurance policy or proof of financial responsibility shall be submitted by all licensees required to provide such insurance pursuant to sections 190.001 to 190.245. The insurance policy, or proof of the existence of financial responsibility, shall be submitted to the director, in such form as the director may specify, for the director's approval prior to the issuance of each ambulance service license.

3. Every insurance policy or proof of financial responsibility document required by the provisions of this section shall contain proof of a provision for a continuing liability thereunder to the full amount thereof, notwithstanding any recovery thereon; that the liability of the insurer shall not be affected by the insolvency or the bankruptcy of the assured; and that until the policy is revoked the insurance company or self-insured licensee or entity will not be relieved from liability on account of nonpayment of premium, failure to renew license at the end of the year, or any act or omission of the named assured. Such policy of insurance or self-insurance shall be further conditioned for the payment of any judgments up to the limits of such policy, recovered against any person other than the owner, the owner's agent or employee, who may operate the same with the consent of the owner.

4. Every insurance policy or self-insured licensee or entity as required by the provisions of this section shall extend for the period to be covered by the license applied for and the insurer shall be obligated to give not less than thirty days' written notice to the director and to the insured before any cancellation or termination thereof earlier than its expiration date, and the cancellation or other termination of any such policy shall automatically revoke and terminate the licenses issued for the ambulance service covered by such policy unless covered by another insurance policy in compliance with sections 190.001 to 190.245.

(L. 1973 S.B. 57 § 5, A.L. 1980 H.B. 1595, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107)



Section 190.131 Certification of training entities.

Certification of training entities.

190.131. 1. The department shall accredit or certify training entities for first responders, emergency medical dispatchers, emergency medical technicians-basic, emergency medical technicians-intermediate, and emergency medical technicians-paramedic, for a period of five years, if the applicant meets the requirements established pursuant to sections 190.001 to 190.245.

2. Such rules promulgated by the department shall set forth the minimum requirements for entrance criteria, training program curricula, instructors, facilities, equipment, medical oversight, record keeping, and reporting.

3. Application for training entity accreditation or certification shall be made upon such forms as prescribed by the department in rules adopted pursuant to sections 190.001 to 190.245. The application form shall contain such information as the department deems reasonably necessary to make a determination as to whether the training entity meets all requirements of sections 190.001 to 190.245 and rules promulgated pursuant to sections 190.001 to 190.245.

4. Upon receipt of such application for training entity accreditation or certification, the department shall determine whether the training entity, its instructors, facilities, equipment, curricula and medical oversight meet the requirements of sections 190.001 to 190.245 and rules promulgated pursuant to sections 190.001 to 190.245.

5. Upon finding these requirements satisfied, the department shall issue a training entity accreditation or certification in accordance with rules promulgated by the department pursuant to sections 190.001 to 190.245.

6. Subsequent to the issuance of a training entity accreditation or certification, the department shall cause a periodic review of the training entity to assure continued compliance with the requirements of sections 190.001 to 190.245 and all rules promulgated pursuant to sections 190.001 to 190.245.

7. No person or entity shall hold itself out or provide training required by this section without accreditation or certification by the department.

(L. 1998 S.B. 743, A.L. 2002 S.B. 1107)



Section 190.133 Emergency medical response agency license.

Emergency medical response agency license.

190.133. 1. The department shall, within a reasonable time after receipt of an application, cause such investigation as the department deems necessary to be made of the applicant for an emergency medical response agency license.

2. The department shall issue a license to any emergency medical response agency which provides advanced life support if the applicant meets the requirements established pursuant to sections 190.001 to 190.245, and the rules adopted by the department pursuant to sections 190.001 to 190.245. The department may promulgate rules relating to the requirements for an emergency medical response agency including, but not limited to:

(1) A licensure period of five years;

(2) Medical direction;

(3) Records and forms; and

(4) Memorandum of understanding with local ambulance services.

3. Application for an emergency medical response agency license shall be made upon such forms as prescribed by the department in rules adopted pursuant to sections 190.001 to 190.245. The application form shall contain such information as the department deems necessary to make a determination as to whether the emergency medical response agency meets all the requirements of sections 190.001 to 190.245 and rules promulgated pursuant to sections 190.001 to 190.245.

4. No person or entity shall hold itself out as an emergency medical response agency that provides advanced life support or provide the services of an emergency medical response agency that provides advanced life support unless such person or entity is licensed by the department.

(L. 1998 S.B. 743, A.L. 2002 S.B. 1107, A.L. 2004 H.B. 1195, A.L. 2010 H.B. 1977)



Section 190.134 Dispatch agency, requirements.

Dispatch agency, requirements.

190.134. A dispatch agency is required to have a memorandum of understanding with all ambulance services that it dispatches. If a dispatch agency provides prearrival medical instructions, it is required to have a medical director, whose duties include the maintenance of standards and protocol approval.

(L. 1998 S.B. 743)



Section 190.142 Emergency medical technician license--rules.

Emergency medical technician license--rules.

190.142. 1. The department shall, within a reasonable time after receipt of an application, cause such investigation as it deems necessary to be made of the applicant for an emergency medical technician's license. The director may authorize investigations into criminal records in other states for any applicant.

2. The department shall issue a license to all levels of emergency medical technicians, for a period of five years, if the applicant meets the requirements established pursuant to sections 190.001 to 190.245 and the rules adopted by the department pursuant to sections 190.001 to 190.245. The department may promulgate rules relating to the requirements for an emergency medical technician including but not limited to:

(1) Age requirements;

(2) Education and training requirements based on respective national curricula of the United States Department of Transportation and any modification to such curricula specified by the department through rules adopted pursuant to sections 190.001 to 190.245;

(3) Initial licensure testing requirements;

(4) Continuing education and relicensure requirements; and

(5) Ability to speak, read and write the English language.

3. Application for all levels of emergency medical technician license shall be made upon such forms as prescribed by the department in rules adopted pursuant to sections 190.001 to 190.245. The application form shall contain such information as the department deems necessary to make a determination as to whether the emergency medical technician meets all the requirements of sections 190.001 to 190.245 and rules promulgated pursuant to sections 190.001 to 190.245.

4. All levels of emergency medical technicians may perform only that patient care which is:

(1) Consistent with the training, education and experience of the particular emergency medical technician; and

(2) Ordered by a physician or set forth in protocols approved by the medical director.

5. No person shall hold themselves out as an emergency medical technician or provide the services of an emergency medical technician unless such person is licensed by the department.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1998 S.B. 743, A.L. 1999 H.B. 343, A.L. 2002 S.B. 1107)



Section 190.143 Temporary emergency medical technician license granted, when--limitations--expiration.

Temporary emergency medical technician license granted, when--limitations--expiration.

190.143. 1. Notwithstanding any other provisions of law, the department may grant a ninety-day temporary emergency medical technician license to all levels of emergency medical technicians who meet the following:

(1) Can demonstrate that they have, or will have, employment requiring an emergency medical technician license;

(2) Are not currently licensed as an emergency medical technician in Missouri or have been licensed as an emergency medical technician in Missouri and fingerprints need to be submitted to the Federal Bureau of Investigation to verify the existence or absence of a criminal history, or they are currently licensed and the license will expire before a verification can be completed of the existence or absence of a criminal history;

(3) Have submitted a complete application upon such forms as prescribed by the department in rules adopted pursuant to sections 190.001 to 190.245;

(4) Have not been disciplined pursuant to sections 190.001 to 190.245 and rules promulgated pursuant to sections 190.001 to 190.245;

(5) Meet all the requirements of rules promulgated pursuant to sections 190.001 to 190.245.

2. A temporary emergency medical technician license shall only authorize the license to practice while under the immediate supervision of a licensed emergency medical technician-basic, emergency medical technician-intermediate, emergency medical technician-paramedic, registered nurse or physician who is currently licensed, without restrictions, to practice in Missouri.

3. A temporary emergency medical technician license shall automatically expire either ninety days from the date of issuance or upon the issuance of a five-year emergency medical technician license.

(L. 2001 S.B. 619, A.L. 2002 S.B. 1107, A.L. 2010 H.B. 1977)



Section 190.146 Lapse of license, request to return to active status, procedure.

Lapse of license, request to return to active status, procedure.

190.146. Any licensee allowing a license to lapse may within two years of the lapse request that their license be returned to active status by notifying the department in advance of such intention, and submit a complete application upon such forms as prescribed by the department in rules adopted pursuant to sections 190.001 to 190.245. If the licensee meets all the requirements for relicensure, the department shall issue a new emergency medical technician license to the licensee.

(L. 2002 S.B. 1107 § 190.145)



Section 190.160 Renewals of licenses, requirements.

Renewals of licenses, requirements.

190.160. The renewal of any license shall require conformance with sections 190.001 to 190.245 and sections 190.525 to 190.537, and rules adopted by the department pursuant to sections 190.001 to 190.245 and sections 190.525 to 190.537.

(L. 1973 S.B. 57 § 13, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107)



Section 190.165 Suspension or revocation of licenses, grounds for.

Suspension or revocation of licenses, grounds for.

190.165. 1. The department may refuse to issue or deny renewal of any certificate, permit or license required pursuant to sections 190.100 to 190.245 for failure to comply with the provisions of sections 190.100 to 190.245 or any lawful regulations promulgated by the department to implement its provisions as described in subsection 2 of this section. The department shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The department may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any certificate, permit or license required by sections 190.100 to 190.245 or any person who has failed to renew or has surrendered his or her certificate, permit or license for failure to comply with the provisions of sections 190.100 to 190.245 or any lawful regulations promulgated by the department to implement such sections. Those regulations shall be limited to the following:

(1) Use or unlawful possession of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any activity licensed or regulated by sections 190.100 to 190.245;

(2) Being finally adjudicated and found guilty, or having entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any activity licensed or regulated pursuant to sections 190.100 to 190.245, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate, permit or license issued pursuant to sections 190.100 to 190.245 or in obtaining permission to take any examination given or required pursuant to sections 190.100 to 190.245;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any activity licensed or regulated by sections 190.100 to 190.245;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 190.100 to 190.245, or of any lawful rule or regulation adopted by the department pursuant to sections 190.100 to 190.245;

(7) Impersonation of any person holding a certificate, permit or license or allowing any person to use his or her certificate, permit, license or diploma from any school;

(8) Disciplinary action against the holder of a license or other right to practice any activity regulated by sections 190.100 to 190.245 granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) For an individual being finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any activity licensed or regulated by sections 190.100 to 190.245 who is not licensed and currently eligible to practice pursuant to sections 190.100 to 190.245;

(11) Issuance of a certificate, permit or license based upon a material mistake of fact;

(12) Violation of any professional trust or confidence;

(13) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(14) Violation of the drug laws or rules and regulations of this state, any other state or the federal government;

(15) Refusal of any applicant or licensee to cooperate with the department of health and senior services during any investigation;

(16) Any conduct or practice which is or might be harmful or dangerous to the mental or physical health of a patient or the public;

(17) Repeated negligence in the performance of the functions or duties of any activity licensed or regulated by sections 190.100 to 190.245.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the department may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the department deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license, certificate or permit.

4. An individual whose license has been revoked shall wait one year from the date of revocation to apply for relicensure. Relicensure shall be at the discretion of the department after compliance with all the requirements of sections 190.100 to 190.245 relative to the licensing of an applicant for the first time. Any individual whose license has been revoked twice within a ten-year period shall not be eligible for relicensure.

5. The department may notify the proper licensing authority of any other state in which the person whose license was suspended or revoked was also licensed of the suspension or revocation.

6. Any person, organization, association or corporation who reports or provides information to the department pursuant to the provisions of sections 190.100 to 190.245 and who does so in good faith shall not be subject to an action for civil damages as a result thereof.

7. The department of health and senior services may suspend any certificate, permit or license required pursuant to sections 190.100 to 190.245 simultaneously with the filing of the complaint with the administrative hearing commission as set forth in subsection 2 of this section, if the department finds that there is an imminent threat to the public health. The notice of suspension shall include the basis of the suspension and notice of the right to appeal such suspension. The licensee may appeal the decision to suspend the license, certificate or permit to the department. The appeal shall be filed within ten days from the date of the filing of the complaint. A hearing shall be conducted by the department within ten days from the date the appeal is filed. The suspension shall continue in effect until the conclusion of the proceedings, including review thereof, unless sooner withdrawn by the department, dissolved by a court of competent jurisdiction or stayed by the administrative hearing commission.

(L. 1973 S.B. 57 § 14, A.L. 1978 S.B. 661, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107)



Section 190.171 Aggrieved party may seek review by administrative hearing commission.

Aggrieved party may seek review by administrative hearing commission.

190.171. Any person aggrieved by an official action of the department of health and senior services affecting the licensed status of a person pursuant to the provisions of sections 190.001 to 190.245 and sections 190.525 to 190.537, including the refusal to grant, the grant, the revocation, the suspension, or the failure to renew a license, may seek a determination thereon by the administrative hearing commission pursuant to the provisions of section 621.045, and it shall not be a condition to such determination that the person aggrieved seek a reconsideration, a rehearing, or exhaust any other procedure within the department of health and senior services or the department of social services.

(L. 1978 S.B. 661, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107)



Section 190.172 Settlement agreements permitted, when--written impact statement may be submitted to administrative hearing commission.

Settlement agreements permitted, when--written impact statement may be submitted to administrative hearing commission.

190.172. Notwithstanding the provisions of subdivision (3) of subsection 3 of section 621.045 to the contrary, if no contested case has been filed against the licensee, the agency shall submit a copy of the settlement agreement signed by all of the parties within fifteen days after signature to the administrative hearing commission for determination that the facts agreed to by the parties to the settlement constitute grounds for denying or disciplining the license of the licensee. Any person who is directly harmed by the specific conduct for which the discipline is sought may submit a written impact statement to the administrative hearing commission for consideration in connection with the commission's review of the settlement agreement.

(L. 2002 S.B. 1107)



Section 190.175 Records to be maintained by licensee.

Records to be maintained by licensee.

190.175. 1. Each ambulance service licensee or emergency medical response agency licensee shall maintain accurate records, which contain information concerning the care and, if applicable, the transportation of each patient.

2. Records will be retained by the ambulance service licensees and emergency medical response agency licensees for five years, readily available for inspection by the department, notwithstanding transfer, sale or discontinuance of the ambulance services or business.

3. A patient care report, approved by the department, shall be completed for each ambulance run on which are entered pertinent remarks by the emergency medical technician, registered nurse or physician and such other items as specified by rules promulgated by the department.

4. A written or electronic patient care document shall be completed and given to the ambulance service personnel by the health care facility when a patient is transferred between health care facilities. Such patient care record shall contain such information pertinent to the continued care of the patient as well as the health and safety of the ambulance service personnel during the transport. Nothing in this section shall be construed as to limit the reporting requirements established in federal law relating to the transfer of patients between health care facilities.

5. Such records shall be available for inspection by the department at any reasonable time during business hours.

(L. 1973 S.B. 57 § 16, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107)



Section 190.176 Data collection system.

Data collection system.

190.176. 1. The department shall develop and administer a uniform data collection system on all ambulance runs and injured patients, pursuant to rules promulgated by the department for the purpose of injury etiology, patient care outcome, injury and disease prevention and research purposes. The department shall not require disclosure by hospitals of data elements pursuant to this section unless those data elements are required by a federal agency or were submitted to the department as of January 1, 1998, pursuant to:

(1) Departmental regulation of trauma centers; or

(2) The Missouri brain and spinal cord injury registry established by sections 192.735 to 192.745; or

(3) Abstracts of inpatient hospital data; or

(4) If such data elements are requested by a lawful subpoena or subpoena duces tecum.

2. All information and documents in any civil action, otherwise discoverable, may be obtained from any person or entity providing information pursuant to the provisions of sections 190.001 to 190.245.

(L. 1998 S.B. 743, A.L. 2008 H.B. 1790, A.L. 2011 H.B. 464)



Section 190.180 Penalty for violation.

Penalty for violation.

190.180. 1. Any person violating, or failing to comply with, the provisions of sections 190.001 to 190.245 is guilty of a class B misdemeanor.

2. Each day that any violation of, or failure to comply with, sections 190.001 to 190.245 is committed or permitted to continue shall constitute a separate and distinct offense and shall be punishable as such hereunder; but the court may, in appropriate cases, stay the cumulation of penalties.

3. The attorney general of Missouri shall have concurrent jurisdiction with any and all prosecuting attorneys to prosecute persons in violation of sections 190.001 to 190.245, and the attorney general or prosecuting attorney may institute injunctive proceedings against any person operating in violation of sections 190.001 to 190.245.

4. The prosecuting attorney for the county in which the violation of a political subdivision's law, ordinance or regulation relating to the provision of ambulance services occurs may prosecute such violations in the circuit court of that county. The legal officer or attorney for the political subdivision may be appointed by the prosecuting attorney as special assistant prosecuting attorney for the prosecution of any such violation.

5. A person, acting as owner, agent or otherwise, who holds a valid license for an ambulance service, shall not, incident to such person's business or service of transporting patients, violate any applicable law, ordinance or regulation of any political subdivision by providing ambulance services or operating any ambulances without a franchise, contract or mutual-aid agreement in such political subdivision, or by violating any such franchise, contract or mutual-aid agreement by any political subdivision which has enacted ordinances making it unlawful to do so. If the department receives official written notification by a political subdivision that an ambulance service has been adjudicated and found to be in violation of any applicable law or ordinance, such ambulance service shall be subject to licensure action by the department.

6. No provision of this section is intended to limit or supersede a political subdivision's right to enforce any law, ordinance, regulation, franchise, contract or mutual-aid agreement.

7. The provisions of subsections 4, 5 and 6 of this section shall not apply to a city not within a county and any county with a population of over nine hundred thousand inhabitants and any licensed ambulance service when operating in a city not within a county.

(L. 1973 S.B. 57 § 17, A.L. 1998 S.B. 743)



Section 190.185 Rules and regulations, department to adopt--procedure.

Rules and regulations, department to adopt--procedure.

190.185. The department shall adopt, amend, promulgate, and enforce such rules, regulations and standards with respect to the provisions of this chapter as may be designed to further the accomplishment of the purpose of this law in promoting state-of-the-art emergency medical services in the interest of public health, safety and welfare. When promulgating such rules and regulations, the department shall consider the recommendations of the state advisory council on emergency medical services. Any rule or portion of a rule promulgated pursuant to the authority of sections 190.001 to 190.245 or sections 190.525 to 190.537 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1973 S.B. 57 § 18, A.L. 1989 S.B. 337, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1998 S.B. 743, A.L. 2002 S.B. 1107)



Section 190.190 Time to comply granted existing equipment and personnel.

Time to comply granted existing equipment and personnel.

190.190. 1. All ambulance vehicles or aircraft that have or are qualified to have a valid license issued by the department on the day that sections 190.001 to 190.245 take effect will have their ambulance vehicle or aircraft license expiration date extended to a date that is one year after the effective date of sections 190.001 to 190.245.

2. All ambulance services shall have until August 28, 1999, to comply with the provisions of sections 190.001 to 190.245 and rules developed pursuant to sections 190.001 to 190.245. Pursuant to sections 190.001 to 190.245 the department may adjust the initial period of licensure, from one year to five years, of any ambulance service licensed pursuant to sections 190.001 to 190.245, to equalize the number of licenses that may be renewed during each year of any five-year licensure period.

(L. 1973 S.B. 57 § 19, A.L. 1998 S.B. 743)



Section 190.196 Employer to comply with requirements of licensure--report of charges filed against licensee, when.

Employer to comply with requirements of licensure--report of charges filed against licensee, when.

190.196. 1. No employer shall knowingly employ or permit any employee to perform any services for which a license, certificate or other authorization is required by sections 190.001 to 190.245, or by rules adopted pursuant to sections 190.001 to 190.245, unless and until the person so employed possesses all licenses, certificates or authorizations that are required.

2. Any person or entity that employs or supervises a person's activities as a first responder, emergency medical dispatcher, emergency medical technician-basic, emergency medical technician-intermediate, emergency medical technician-paramedic, registered nurse or physician shall cooperate with the department's efforts to monitor and enforce compliance by those individuals subject to the requirements of sections 190.001 to 190.245.

3. Any person or entity who employs individuals licensed by the department pursuant to sections 190.001 to 190.245 shall report to the department within seventy-two hours of their having knowledge of any charges filed against a licensee in their employ for possible criminal action involving the following felony offenses:

(1) Child abuse or sexual abuse of a child;

(2) Crimes of violence; or

(3) Rape or sexual abuse.

4. Any licensee who has charges filed against him or her for the felony offenses in subsection 3 of this section shall report such an occurrence to the department within seventy-two hours of the charges being filed.

5. The department will monitor these reports for possible licensure action authorized pursuant to section 190.165.

(L. 1998 S.B. 743, A.L. 2002 S.B. 1107, A.L. 2010 H.B. 1977)



Section 190.200 Public information and education.

Public information and education.

190.200. 1. The department of health and senior services in cooperation with local and regional EMS systems and agencies may provide public and professional information and education programs related to emergency medical services systems including trauma, STEMI, and stroke systems and emergency medical care and treatment. The department of health and senior services may also provide public information and education programs for informing residents of and visitors to the state of the availability and proper use of emergency medical services, of the value and nature of programs to involve citizens in the administering of prehospital emergency care, including cardiopulmonary resuscitation, and of the availability of training programs in emergency care for members of the general public.

2. The department shall, for STEMI care and stroke care respectively:

(1) Compile and assess peer-reviewed and evidence-based clinical research and guidelines that provide or support recommended treatment standards;

(2) Assess the capacity of the emergency medical services system and hospitals to deliver recommended treatments in a timely fashion;

(3) Use the research, guidelines, and assessment to promulgate rules establishing protocols for transporting STEMI patients to a STEMI center or stroke patients to a stroke center. Such transport protocols shall direct patients to STEMI centers and stroke centers under section 190.243 based on the centers' capacities to deliver recommended acute care treatments within time limits suggested by clinical research;

(4) Define regions within the state for purposes of coordinating the delivery of STEMI care and stroke care, respectively;

(5) Promote the development of regional or community-based plans for transporting STEMI or stroke patients via ground or air ambulance to STEMI centers or stroke centers, respectively, in accordance with section 190.243; and

(6) Establish procedures for the submission of community-based or regional plans for department approval.

3. A community-based or regional plan shall be submitted to the department for approval. Such plan shall be based on the clinical research and guidelines and assessment of capacity described in subsection 1 of this section and shall include a mechanism for evaluating its effect on medical outcomes. Upon approval of a plan, the department shall waive the requirements of rules promulgated under sections 190.100 to 190.245 that are inconsistent with the community-based or regional plan. A community-based or regional plan shall be developed by or in consultation with the representatives of hospitals, physicians, and emergency medical services providers in the community or region.

(L. 1998 S.B. 743, A.L. 2008 H.B. 1790)



Section 190.205 Insurers' duties.

Insurers' duties.

190.205. 1. Health carriers and managed care plans shall pay benefits directly to ambulance services or emergency medical response agencies.

2. Health carriers and managed care plans shall not prohibit or discourage the use of the 911 system when emergency services are needed as defined in section 190.100.

3. If a request for emergency services is made to an ambulance service which is not the 911 provider or the recognized emergency provider in areas not covered by 911 ambulance services, then the 911 provider or the recognized emergency provider shall be notified immediately by the ambulance service receiving the request.

(L. 1998 S.B. 743)



Section 190.241 Trauma, STEMI, or stroke centers, designation by department--on-site reviews--grounds for suspension or revocation of designation--fees--administrative hearing commission to hear persons aggrieved by designation.

Trauma, STEMI, or stroke centers, designation by department--on-site reviews--grounds for suspension or revocation of designation--fees--administrative hearing commission to hear persons aggrieved by designation.

190.241. 1. The department shall designate a hospital as an adult, pediatric or adult and pediatric trauma center when a hospital, upon proper application submitted by the hospital and site review, has been found by the department to meet the applicable level of trauma center criteria for designation in accordance with rules adopted by the department as prescribed by section 190.185.

2. The department shall designate a hospital as a STEMI or stroke center when such hospital, upon proper application and site review, has been found by the department to meet the applicable level of STEMI or stroke center criteria for designation in accordance with rules adopted by the department as prescribed by section 190.185. In developing STEMI center and stroke center designation criteria, the department shall use, as it deems practicable, appropriate peer-reviewed or evidence-based research on such topics including, but not limited to, the most recent guidelines of the American College of Cardiology and American Heart Association for STEMI centers, or the Joint Commission's Primary Stroke Center Certification program criteria for stroke centers, or Primary and Comprehensive Stroke Center Recommendations as published by the American Stroke Association.

3. The department of health and senior services shall, not less than once every five years, conduct an on-site review of every trauma, STEMI, and stroke center through appropriate department personnel or a qualified contractor. On-site reviews shall be coordinated for the different types of centers to the extent practicable with hospital licensure inspections conducted under chapter 197. No person shall be a qualified contractor for purposes of this subsection who has a substantial conflict of interest in the operation of any trauma, STEMI, or stroke center under review. The department may deny, place on probation, suspend or revoke such designation in any case in which it has reasonable cause to believe that there has been a substantial failure to comply with the provisions of this chapter or any rules or regulations promulgated pursuant to this chapter. If the department of health and senior services has reasonable cause to believe that a hospital is not in compliance with such provisions or regulations, it may conduct additional announced or unannounced site reviews of the hospital to verify compliance. If a trauma, STEMI, or stroke center fails two consecutive on-site reviews because of substantial noncompliance with standards prescribed by sections 190.001 to 190.245 or rules adopted by the department pursuant to sections 190.001 to 190.245, its center designation shall be revoked.

4. The department of health and senior services may establish appropriate fees to offset the costs of trauma, STEMI, and stroke center reviews.

5. No hospital shall hold itself out to the public as a STEMI center, stroke center, adult trauma center, pediatric trauma center, or an adult and pediatric trauma center unless it is designated as such by the department of health and senior services.

6. Any person aggrieved by an action of the department of health and senior services affecting the trauma, STEMI, or stroke center designation pursuant to this chapter, including the revocation, the suspension, or the granting of, refusal to grant, or failure to renew a designation, may seek a determination thereon by the administrative hearing commission under chapter 621. It shall not be a condition to such determination that the person aggrieved seek a reconsideration, a rehearing, or exhaust any other procedure within the department.

(L. 1987 S.B. 31 & 29 § 4, A.L. 1998 S.B. 743, A.L. 2008 H.B. 1790)



Section 190.243 Transportation to trauma, STEMI, or stroke centers or hospitals, how authorized.

Transportation to trauma, STEMI, or stroke centers or hospitals, how authorized.

190.243. 1. Severely injured patients shall be transported to a trauma center. Patients who suffer a STEMI, as defined in section 190.100, shall be transported to a STEMI center. Patients who suffer a stroke, as defined in section 190.100, shall be transported to a stroke center.

2. A physician or registered nurse authorized by a physician who has established verbal communication with ambulance personnel shall instruct the ambulance personnel to transport a severely ill or injured patient to the closest hospital or designated trauma, STEMI, or stroke center, as determined according to estimated transport time whether by ground ambulance or air ambulance, in accordance with transport protocol approved by the medical director and the department of health and senior services, even when the hospital is located outside of the ambulance service's primary service area. When initial transport from the scene of illness or injury to a trauma, STEMI, or stroke center would be prolonged, the STEMI, stroke, or severely injured patient may be transported to the nearest appropriate facility for stabilization prior to transport to a trauma, STEMI, or stroke center.

3. Transport of the STEMI, stroke, or severely injured patient shall be governed by principles of timely and medically appropriate care; consideration of reimbursement mechanisms shall not supersede those principles.

4. Patients who do not meet the criteria for direct transport to a trauma, STEMI, or stroke center shall be transported to and cared for at the hospital of their choice so long as such ambulance service is not in violation of local protocols.

(L. 1987 S.B. 31 & 29 § 5, A.L. 1998 S.B. 743, A.L. 2008 H.B. 1790)



Section 190.245 Peer review systems, required when--powers of department--medical records, penalty for failure to provide, purpose for use, names not to be released.

Peer review systems, required when--powers of department--medical records, penalty for failure to provide, purpose for use, names not to be released.

190.245. The department shall require hospitals, as defined by chapter 197, designated as trauma, STEMI, or stroke centers to provide for a peer review system, approved by the department, for trauma, STEMI, and stroke cases, respective to their designations, under section 537.035. For purposes of sections 190.241 to 190.245, the department of health and senior services shall have the same powers and authority of a health care licensing board pursuant to subsection 6 of section 537.035. Failure of a hospital to provide all medical records necessary for the department to implement provisions of sections 190.241 to 190.245 shall result in the revocation of the hospital's designation as a trauma, STEMI, or stroke center. Any medical records obtained by the department or peer review committees shall be used only for purposes of implementing the provisions of sections 190.241 to 190.245 and the names of hospitals, physicians and patients shall not be released by the department or members of review committees.

(L. 1987 S.B. 31 & 29 § 6, A.L. 1998 S.B. 743, A.L. 2008 H.B. 1790)



Section 190.246 Epinephrine auto-injector, possession and use limitations--definitions--use of device considered first aid--violations, penalty.

Epinephrine auto-injector, possession and use limitations--definitions--use of device considered first aid--violations, penalty.

190.246. 1. As used in this section, the following terms shall mean:

(1) "Eligible person, firm, organization or other entity", an ambulance service or emergency medical response agency, a certified first responder, emergency medical technical-basic or emergency medical technician-paramedic who is employed by, or an enrolled member, person, firm, organization or entity designated by, rule of the department of health and senior services in consultation with other appropriate agencies. All such eligible persons, firms, organizations or other entities shall be subject to the rules promulgated by the director of the department of health and senior services;

(2) "Emergency health care provider":

(a) A physician licensed pursuant to chapter 334 with knowledge and experience in the delivery of emergency care; or

(b) A hospital licensed pursuant to chapter 197 that provides emergency care.

2. Possession and use of epinephrine auto-injector devices shall be limited as follows:

(1) No person shall use an epinephrine auto-injector device unless such person has successfully completed a training course in the use of epinephrine auto-injector devices approved by the director of the department of health and senior services. Nothing in this section shall prohibit the use of an epinephrine auto-injector device:

(a) By a health care professional licensed or certified by this state who is acting within the scope of his or her practice; or

(b) By a person acting pursuant to a lawful prescription;

(2) Every person, firm, organization and entity authorized to possess and use epinephrine auto-injector devices pursuant to this section shall use, maintain and dispose of such devices in accordance with the rules of the department;

(3) Every use of an epinephrine auto-injector device pursuant to this section shall immediately be reported to the emergency health care provider.

3. (1) Use of an epinephrine auto-injector device pursuant to this section shall be considered first aid or emergency treatment for the purpose of any law relating to liability.

(2) Purchase, acquisition, possession or use of an epinephrine auto-injector device pursuant to this section shall not constitute the unlawful practice of medicine or the unlawful practice of a profession.

(3) Any person otherwise authorized to sell or provide an epinephrine auto-injector device may sell or provide it to a person authorized to possess it pursuant to this section.

4. Any person, firm, organization or entity that violates the provisions of this section is guilty of a class B misdemeanor.

(L. 2002 S.B. 1107)



Section 190.248 Investigations of allegations of violations, completed when--access to records.

Investigations of allegations of violations, completed when--access to records.

190.248. 1. All investigations conducted in response to allegations of violations of sections 190.001 to 190.245 shall be completed within six months of receipt of the allegation.

2. In the course of an investigation the department shall have access to all records directly related to the alleged violations from persons or entities licensed pursuant to this chapter or chapter 197 or 198.

3. Any department investigations that involve other administrative or law enforcement agencies shall be completed within six months of notification and final determination by such administrative or law enforcement agencies.

(L. 2002 S.B. 1107)



Section 190.250 Ambulance services to have same statutory lien rights as hospitals--recovery of lien, net proceeds to be shared with patient, when--release of claimant from liability, when.

Ambulance services to have same statutory lien rights as hospitals--recovery of lien, net proceeds to be shared with patient, when--release of claimant from liability, when.

190.250. 1. As used in this section, the following terms mean:

(1) "Claim", a claim of a patient for:

(a) Damages from a tort-feasor; or

(b) Benefits from an insurance carrier;

(2) "Insurance carrier", any person, firm, corporation, association or aggregation of persons conducting an insurance business pursuant to chapter 375, 376, 377, 378, 379, 380, 381, or 383;

(3) "Patient", any person to whom an ambulance service delivers treatment, care, or transportation for sickness or injury caused by a tort-feasor from whom such person seeks damages or any insurance carrier which has insured such tort-feasor.

2. Ambulance services shall have the same rights granted to hospitals in sections 430.230 to 430.250.

3. If the liens of such ambulance services or hospitals exceed fifty percent of the amount due the patient, every ambulance service or hospital giving notice of its lien, as aforesaid, shall share in up to fifty percent of the net proceeds due the patient, in the proportion that each claim bears to the total amount of all other liens of ambulance services or hospitals. "Net proceeds", as used in this section, means the amount remaining after the payment of contractual attorney fees, if any, and other expenses of recovery.

4. In administering the lien of the ambulance service, the insurance carrier may pay the amount due secured by the lien of the ambulance service directly, if the claimant authorizes it and does not challenge the amount of the customary charges or that the treatment provided was for injuries caused by the tort-feasor.

5. Any ambulance service electing to receive benefits hereunder releases the claimant from further liability on the cost of the services and treatment provided to that point in time.

(L. 2002 S.B. 1107 § 1)



Section 190.290 Definitions.

Definitions.

190.290. As used in sections 190.290 to 190.296, the following terms shall mean:

(1) "Emergency telephone service", a telephone system utilizing a single three digit number, "911", for reporting police, fire, medical, or other emergency situations;

(2) "Emergency services board" or "board", those persons appointed or elected pursuant to section 190.292;

(3) "Person", any individual, firm, partnership, copartnership, joint venture, association, cooperative organization, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau, or fraternal organization, estate, trust, business, or common law trust, receiver, assignee for the benefit of creditors, trustee or trustee in bankruptcy, or any other service user;

(4) "Public agency", any city, county, city not within a county, municipal corporation, public district or public authority located in whole or in part within this state which provides or has authority to provide fire fighting, law enforcement, ambulance, emergency medical, or other emergency services.

(L. 2004 S.B. 1329 § 190.342)



Section 190.292 Emergency services, sales tax levy authorized--ballot language--rate of tax--termination of tax--board to administer funds established, members (Warren County).

Emergency services, sales tax levy authorized--ballot language--rate of tax--termination of tax--board to administer funds established, members (Warren County).

190.292. 1. In lieu of the tax levy authorized under section 190.305 for emergency telephone services, the county commission of any county may impose a county sales tax for the provision of central dispatching of fire protection, including law enforcement agencies, emergency ambulance service or any other emergency services, including emergency telephone services, which shall be collectively referred to herein as "emergency services", and which may also include the purchase and maintenance of communications and emergency equipment, including the operational costs associated therein, in accordance with the provisions of this section.

2. Such county commission may, by a majority vote of its members, submit to the voters of the county, at a public election, a proposal to authorize the county commission to impose a tax under the provisions of this section. If the residents of the county present a petition signed by a number of residents equal to ten percent of those in the county who voted in the most recent gubernatorial election, then the commission shall submit such a proposal to the voters of the county.

3. The ballot of submission shall be in substantially the following form:

Shall the county of ................... (insert name of county) impose a county sales tax of ............ (insert rate of percent) percent for the purpose of providing central dispatching of fire protection, emergency ambulance service, including emergency telephone services, and other emergency services?

â ã YES â ã NO

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance shall be in effect as provided herein. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the county commission shall have no power to impose the tax authorized by this section unless and until the county commission shall again have submitted another proposal to authorize the county commission to impose the tax under the provisions of this section, and such proposal is approved by a majority of the qualified voters voting thereon.

4. The sales tax may be imposed at a rate not to exceed one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525. The sales tax shall not be collected prior to thirty-six months before operation of the central dispatching of emergency services.

5. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

6. Any tax imposed pursuant to section 190.305 shall terminate at the end of the tax year in which the tax imposed pursuant to this section for emergency services is certified by the board to be fully operational. Any revenues collected from the tax authorized under section 190.305 shall be credited for the purposes for which they were intended.

7. At least once each calendar year, the board, as established by subsection 11 of this section, shall establish a tax rate, not to exceed the amount authorized, that together with any surplus revenues carried forward will produce sufficient revenues to fund the expenditures authorized by sections 190.290 to 190.296. Amounts collected in excess of that necessary within a given year shall be carried forward to subsequent years. The board shall make its determination of such tax rate each year no later than September first and shall fix the new rate which shall be collected as provided in sections 190.290 to 190.296. Immediately upon making its determination and fixing the rate, the board shall publish in its minutes the new rate, and it shall notify every retailer by mail of the new rate.

8. Immediately upon the affirmative vote of voters of such a county on the ballot proposal to establish a county sales tax pursuant to the provisions of this section, the county commission shall appoint the initial members of a board to administer the funds and oversee the provision of emergency services in the county. Beginning with the general election in 1994, all board members shall be elected according to this section and other applicable laws of this state. At the time of the appointment of the initial members of the board, the commission shall relinquish and no longer exercise the duties prescribed in this chapter with regard to the provision of emergency services and such duties shall be exercised by the board.

9. The initial board shall consist of seven members appointed without regard to political affiliation, three of whom shall be selected from, and who shall represent, the fire protection districts, ambulance districts, sheriff's department, municipalities, and any other emergency services. Four of the members of the board shall not be selected from or represent the fire protection districts, ambulance districts, sheriff's department, municipalities, or any other emergency services. Any individual serving on the board on August 28, 2004, may continue to serve and seek reelection or reappointment to the board, notwithstanding any provisions of this subsection. This initial board shall serve until its successor board is duly elected and installed in office. The commission shall ensure geographic representation of the county by appointing no more than four members from each district of the county commission.

10. Beginning in 1994, three members shall be elected from each district of the county commission and one member shall be elected at large. The members of the board shall annually elect, from among their number, the chairman of the board. Of those first elected, four members from districts of the county commission shall be elected for terms of two years and two members from districts of the county commission and the member at large shall be elected for terms of four years. In 1996, and thereafter, all terms of office shall be four years. The election of the board members shall be conducted at the first municipal election held in a calendar year.

11. When the board is organized, it shall be a body corporate and a political subdivision of the state and shall be known as the "............ Emergency Services Board".

12. This section shall only apply to any county of the third classification without a township form of government and with more than twenty-four thousand five hundred but less than twenty-four thousand six hundred inhabitants.

(L. 2004 S.B. 1329 § 190.344, A.L. 2005 H.B. 58)



Section 190.294 Powers and duties of the emergency services board--meetings--vacancies--rulemaking authority (Warren County).

Powers and duties of the emergency services board--meetings--vacancies--rulemaking authority (Warren County).

190.294. 1. The powers and duties of the emergency services board shall include, but not be limited to:

(1) Planning a 911 system and dispatching system;

(2) Coordinating and supervising the implementation, upgrading or maintenance of the system, including the establishment of equipment specifications and coding systems;

(3) Receiving money from any county sales tax authorized to be levied pursuant to section 190.292 and authorizing disbursements from such moneys collected;

(4) Hiring any staff necessary for the implementation, upgrade or operation of the system;

(5) Acquiring land in fee simple, rights in land and easements upon, over, or across land and leasehold interests in land and tangible and intangible personal property used or useful for the location, establishment, maintenance, development, expansion, extension, or improvement of the central dispatching of emergency services. The acquisition may be by dedication, purchase, gift, agreement, lease, use, or adverse possession;

(6) Borrowing money and issuing bonds, notes, certificates, or other evidences of indebtedness for the purpose of accomplishing any of its corporate purposes, subject to compliance with any condition or limitation set forth in sections 190.290 to 190.296 or otherwise provided by the Constitution of Missouri;

(7) Suing and being sued, and to be party to suits, actions, and proceedings;

(8) Having and using a corporate seal;

(9) Entering into contracts, franchises, and agreements with any person, partnership, association, or corporation, public or private, affecting the affairs of the board;

(10) Having the management, control, and supervision of all the business affairs of the board and the construction, installation, operation, and maintenance of any improvements;

(11) Hiring and retaining agents and employees and providing for their compensation, including health and pension benefits;

(12) Adopting and amending bylaws and any other rules and regulations;

(13) Paying all expenses connected with the first election and all subsequent elections;

(14) Having and exercising all rights and powers necessary or incidental to or implied from the specific powers granted in this section. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of sections 190.290 to 190.296;

(15) Maintaining central dispatching of emergency services for the benefit of the inhabitants of the area comprising the district regardless of race, creed, or color, and to adopt such reasonable rules and regulations as may be necessary to render the highest quality of the central dispatching of emergency services; excluding from the use of the central dispatching of emergency services all persons who willfully disregard any of the rules and regulations so established; extending the privileges and use of the central dispatching of emergency services to persons residing outside the area of the district upon such terms and conditions as the board prescribes by its rules and regulations;

(16) Purchasing insurance indemnifying the district and its employees, officers, volunteers, and directors against liability in rendering services incidental to the furnishing of central dispatching of emergency services. Purchase of insurance pursuant to this section is not intended to waive sovereign immunity, official immunity, or the Missouri public duty doctrine defenses.

2. The administrative control and management of the moneys from any county sales tax authorized to be levied pursuant to section 190.292 and the administrative control and management of the central dispatching of emergency services shall rest solely with the board, and the board shall employ all necessary personnel, affix their compensation and provide suitable quarters and equipment for the operation of the central dispatching of emergency services from the funds available for this purpose.

3. The board may contract to provide services relating in whole or in part to central dispatching of emergency services and for such purpose may expend the tax funds or other funds.

4. The board shall elect a vice chairman, treasurer, secretary and such other officers as it deems necessary. Before taking office, the treasurer shall furnish a surety bond in an amount to be determined and in a form to be approved by the board for the faithful performance of the treasurer's duties and faithful accounting of all moneys that may come into the treasurer's hands. The treasurer shall enter into the surety bond with a surety company authorized to do business in Missouri, and the cost of such bond shall be paid by the board of directors.

5. The board may accept any gift of property or money for the use and benefit of the central dispatching of emergency services, and the board is authorized to sell or exchange any such property which it believes would be to the benefit of the service so long as the proceeds are used exclusively for central dispatching of emergency services. The board shall have exclusive control of all gifts, property or money it may accept; of all interest of other proceeds which may accrue from the investment of such gifts or money or from the sale of such property; of all tax revenues collected by the county on behalf of the central dispatching of emergency services; and of all other funds granted, appropriated or loaned to it by the federal government, the state or its political subdivisions so long as such resources are used solely to benefit the central dispatching of emergency services.

6. Any board member may, following notice and an opportunity to be heard, be removed from any office by a majority vote of the other members of the board for any of the following reasons:

(1) Failure to attend five consecutive meetings, without good cause;

(2) Conduct prejudicial to the good order and efficient operation of the central dispatching of emergency services; or

(3) Neglect of duty.

7. The chairperson of the board shall preside at such removal hearing, unless the chairperson is the person sought to be removed, in which case the hearing shall be presided over by another member elected by a majority vote of the other board members. All interested parties may present testimony and arguments at such hearing, and the witnesses shall be sworn in by oath or affirmation before testifying. Any interested party may, at his or her own expense, record the proceedings.

8. Vacancies on the board occasioned by removals, resignations or otherwise shall be filled by the remaining members of the board. The appointee or appointees shall act until the next election at which a director or directors are elected to serve the remainder of the unexpired term.

9. Individual board members shall not be eligible for employment by the board within twelve months of termination of service as a member of the board.

10. No person shall be employed by the board who is related within the fourth degree by blood or by marriage to any member of the board.

11. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 190.300 to 190.341* shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

12. This section shall only apply to any county of the third classification without a township form of government and with more than twenty-four thousand five hundred but less than twenty-four thousand six hundred inhabitants.

(L. 2004 S.B. 1329 § 190.346)

*Section 190.341 does not exist.



Section 190.296 Board may borrow money and issue bonds--ballot language--duration of loans, rate of interest (Warren County).

Board may borrow money and issue bonds--ballot language--duration of loans, rate of interest (Warren County).

190.296. 1. For the purpose of purchasing any property or equipment necessary or incidental to the operation of central dispatching of emergency services, the board may borrow money and issue bonds for the payment thereof in the manner provided herein. The question of the loan shall be decided by the submission of the question to the eligible voters of the county at the first municipal election held in a calendar year.

2. The question shall be submitted in substantially the following form:

Shall the ........... emergency services board borrow money in the amount of ............ dollars for the purpose of ........ and issue bonds for the payment thereof?

3. If the constitutionally required percentage of the votes cast are for the loan, the board shall, subject to the restrictions of subsection 4 of this section, be vested with the power to borrow money in the name of the board, to the amount and for the purposes specified on the ballot, and issue the bonds of the board for the payment thereof.

4. The loans authorized by this section shall not be contracted for a period longer than twenty years, and the entire amount of the loan shall at no time exceed, including the existing indebtedness of the board, in the aggregate, ten percent of the value of taxable tangible property therein, as shown by the last completed assessment for state and county purposes, the rate of interest to be agreed upon by the parties, but in no case to exceed the highest legal rate allowed by contract; when effected, it shall be the duty of the directors to direct a portion of the tax collected pursuant to section 190.292 in an amount sufficient to pay the interest on the indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof within the time the principal becomes due.

5. This section shall only apply to any county of the third classification without a township form of government and with more than twenty-four thousand five hundred but less than twenty-four thousand six hundred inhabitants.

(L. 2004 S.B. 1329 § 190.348)



Section 190.300 Definitions.

Definitions.

190.300. As used in sections 190.300 to 190.320, the following terms and phrases mean:

(1) "Emergency telephone service", a telephone system utilizing a single three digit number "911" for reporting police, fire, medical or other emergency situations;

(2) "Emergency telephone tax", a tax to finance the operation of emergency telephone service;

(3) "Exchange access facilities", all facilities provided by the service supplier for local telephone exchange access to a service user;

(4) "Governing body", the legislative body for a city, county or city not within a county;

(5) "Person", any individual, firm, partnership, copartnership, joint venture, association, cooperative organization, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau or fraternal organization, estate, trust, business or common law trust, receiver, assignee for the benefit of creditors, trustee or trustee in bankruptcy, or any other service user;

(6) "Public agency", any city, county, city not within a county, municipal corporation, public district or public authority located in whole or in part within this state which provides or has authority to provide fire fighting, law enforcement, ambulance, emergency medical, or other emergency services;

(7) "Service supplier", any person providing exchange telephone services to any service user in this state;

(8) "Service user", any person, other than a person providing pay telephone service pursuant to the provisions of section 392.520 not otherwise exempt from taxation, who is provided exchange telephone service in this state;

(9) "Tariff rate", the rate or rates billed by a service supplier to a service user as stated in the service supplier's tariffs, approved by the Missouri public service commission which represent the service supplier's recurring charges for exchange access facilities or their equivalent, exclusive of all taxes, fees, licenses or similar charges whatsoever.

(L. 1981 H.B. 437 § 1, A.L. 1993 S.B. 160)

CROSS REFERENCE:

Advisory committee for 911 service oversight, created, members, terms, qualifications, powers and duties, staffed by department of public safety, 650.325, 650.330



Section 190.305 Emergency telephone service may be provided--tax levy authorized--governing body of Christian and Scott counties may contract for services--time limitation on tax--rate--collection.

Emergency telephone service may be provided--tax levy authorized--governing body of Christian and Scott counties may contract for services--time limitation on tax--rate--collection.

190.305. 1. In addition to its other powers for the protection of the public health, a governing body may provide for the operation of an emergency telephone service and may pay for it by levying an emergency telephone tax for such service in those portions of the governing body's jurisdiction for which emergency telephone service has been contracted. The governing body may do such other acts as are expedient for the protection and preservation of the public health and are necessary for the operation of the emergency telephone system. The governing body is hereby authorized to levy the tax in an amount not to exceed fifteen percent of the tariff local service rate, as defined in section 190.300, or seventy-five cents per access line per month, whichever is greater, except as provided in sections 190.325 to 190.329, in those portions of the governing body's jurisdiction for which emergency telephone service has been contracted. In any county of the third classification with a population of at least thirty-two thousand but not greater than forty thousand that borders a county of the first classification, a governing body of a third or fourth class city may, with the consent of the county commission, contract for service with a public agency to provide services within the public agency's jurisdiction when such city is located wholly within the jurisdiction of the public agency. Consent shall be demonstrated by the county commission authorizing an election within the public agency's jurisdiction pursuant to section 190.320. Any contract between governing bodies and public agencies in existence on August 28, 1996, that meets such criteria prior to August 28, 1996, shall be recognized if the county commission authorized the election for emergency telephone service and a vote was held as provided in section 190.320. The governing body shall provide for a board pursuant to sections 190.327 and 190.328. The board of any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants shall provide services to a city located in more than one county only after making an agreement or contracting with the city for such services, provided that any agreement or contract in effect, as of January 1, 2006, shall continue until such time as a successor agreement or contract is entered into by the board and city and such agreement or contract is to provide services for a period of three or more years.

2. The tax shall be utilized to pay for the operation of emergency telephone service and the operational costs associated with the answering and dispatching of emergency calls as deemed appropriate by the governing body, and may be levied at any time subsequent to execution of a contract with the provider of such service at the discretion of the governing body, but collection of such tax shall not begin prior to twenty-seven months before operation of the emergency telephone service and dispatch center.

3. Such tax shall be levied only upon the tariff rate. No tax shall be imposed upon more than one hundred exchange access facilities or their equivalent per person per location.

4. Every billed service user is liable for the tax until it has been paid to the service supplier.

5. The duty to collect the tax from a service user shall commence at such time as specified by the governing body in accordance with the provisions of sections 190.300 to 190.320. The tax required to be collected by the service supplier shall be added to and may be stated separately in the billings to the service user.

6. Nothing in this section imposes any obligation upon a service supplier to take any legal action to enforce the collection of the tax imposed by this section. The service supplier shall provide the governing body with a list of amounts uncollected along with the names and addresses of the service users refusing to pay the tax imposed by this section, if any.

7. The tax imposed by this section shall be collected insofar as practicable at the same time as, and along with, the charges for the tariff rate in accordance with the regular billing practice of the service supplier. The tariff rates determined by or stated on the billing of the service supplier are presumed to be correct if such charges were made in accordance with the service supplier's business practices. The presumption may be rebutted by evidence which establishes that an incorrect tariff rate was charged.

(L. 1981 H.B. 437 § 2, A.L. 1986 H.B. 1268, A.L. 1990 H.B. 951, A.L. 1993 H.B. 910 merged with S.B. 157 & 29, A.L. 1994 S.B. 700, A.L. 1996 H.B. 1097, A.L. 1997 H.B. 249, A.L. 2007 S.B. 22)



Section 190.306 Dissolution of emergency telephone service not required, when (Christian County).

Dissolution of emergency telephone service not required, when (Christian County).

190.306. No provision in this chapter shall be construed to require any municipality within any county of the third classification without a township form of government and with more than fifty-four thousand two hundred but less than fifty-four thousand three hundred inhabitants that has established an emergency telephone service to dissolve the service in the event that the county in which the municipality is located establishes an emergency telephone service and moves to a higher county classification.

(L. 2004 H.B. 795, et al.)



Section 190.307 No civil liability for operation of emergency system, giving or following emergency instructions, exceptions.

No civil liability for operation of emergency system, giving or following emergency instructions, exceptions.

190.307. 1. No public agency or public safety agency, nor any officer, agent or employee of any public agency, shall be liable for any civil damages as a result of any act or omission except willful and wanton misconduct or gross negligence, in connection with developing, adopting, operating or implementing any plan or system required by sections 190.300 to 190.340.

2. No person who gives emergency instructions through a system established pursuant to sections 190.300 to 190.340 to persons rendering services in an emergency at another location, nor any persons following such instructions in rendering such services, shall be liable for any civil damages as a result of issuing or following the instructions, unless issuing or following the instructions constitutes willful and wanton misconduct, or gross negligence.

(L. 1990 H.B. 951, A.L. 1999 H.B. 268 merged with S.B. 436)

(2005) Section supercedes the common law official immunity doctrine for certain individuals and agencies and provides qualified immunity allowing civil liability only where gross negligence can be established. State ex rel. Golden v. Crawford, 165 S.W.3d 147 (Mo.banc).



Section 190.308 Misuse of emergency telephone service unlawful, definitions, penalty--no local fine or penalty for pay telephones for calls to emergency telephone service.

Misuse of emergency telephone service unlawful, definitions, penalty--no local fine or penalty for pay telephones for calls to emergency telephone service.

190.308. 1. In any county that has established an emergency telephone service pursuant to sections 190.300 to 190.320, it shall be unlawful for any person to misuse the emergency telephone service. For the purposes of this section, "emergency" means any incident involving danger to life or property that calls for an emergency response dispatch of police, fire, EMS or other public safety organization, "misuse the emergency telephone service" includes, but is not limited to, repeatedly calling the "911" for nonemergency situations causing operators or equipment to be in use when emergency situations may need such operators or equipment and "repeatedly" means three or more times within a one-month period.

2. Any violation of this section is a class B misdemeanor.

3. No political subdivision shall impose any fine or penalty on the owner of a pay telephone or on the owner of any property upon which a pay telephone is located for calls to the emergency telephone service made from the pay telephone. Any such fine or penalty is hereby void.

(L. 1996 H.B. 1304, A.L. 1997 H.B. 95 merged with S.B. 133, A.L. 2011 H.B. 68)



Section 190.309 Emergency telephone board, powers and duties--members of the board, appointment, terms--personnel--officers--rules--removal of members--vacancies--nepotism prohibited.

Emergency telephone board, powers and duties--members of the board, appointment, terms--personnel--officers--rules--removal of members--vacancies--nepotism prohibited.

190.309. 1. Any county may establish an "Emergency Telephone Service 911 Board", referred to in this section as the "board". The powers and duties of the board may be defined by order or ordinance of the county. Such powers shall include, but not be limited to:

(1) Planning a 911 system;

(2) Coordinating and supervising the implementation, upgrading, or maintenance of the system, including the establishment of equipment specifications and coding systems;

(3) Receiving moneys from any emergency telephone service tax levy authorized by the governing body of the county pursuant to section 190.305, and authorizing disbursements from such moneys collected;

(4) Hiring any staff necessary for the implementation or upgrade of the system.

2. Members of the board shall be appointed by the governing body of the county, and shall be known as the board of directors of the emergency service telephone 911 board. The governing body shall appoint eleven persons to the board. At least six of such members shall represent public safety agencies, except in any county of the third classification without a township form of government and with more than twenty-six thousand nine hundred but fewer than twenty-seven thousand inhabitants, which shall have at least seven members representing the following public safety agencies:

(1) County sheriff;

(2) County presiding commissioner;

(3) Chief of police of the county seat of the county;

(4) Mayor of the county seat of the county;

(5) President of the fire association of the county;

(6) Chief executive officer of the memorial hospital located in the county seat of the county; and

(7) Director of emergency services of the memorial hospital located in the county seat of the county.

At least nine of the board members shall be residents of the county described in subsection 1 of this section or a county adjoining such county. All board members shall be appointed to serve for a term of three years, except that of the first board appointed, five members shall be appointed for one-year terms, three members for two-year terms and three members for three-year terms. Board members may be reappointed. The members of the board shall not receive compensation for their services, but may be reimbursed for their actual and necessary expenses.

3. The administrative control and management of the county emergency telephone 911 service shall rest solely with the board, and the board shall employ all necessary personnel, fix their compensation, and provide suitable quarters and equipment for the operation of the facility from funds made available for this purpose. Employees of the board shall be eligible for membership in the Missouri local government employees' retirement system pursuant to sections 70.600 to 70.755.

4. The board may contract to provide services relating in whole or in part to emergency telephone 911 service and for such purpose may expend the tax funds or other funds.

5. The board shall elect a chairman, vice chairman, treasurer, and such other officers as it deems necessary for its membership. Before taking office, the treasurer shall furnish a surety bond, in an amount to be determined and in a form to be approved by the board, for the faithful performance of the treasurer's duties and faithful accounting of all moneys that may come into the treasurer's hands. The treasurer shall enter into the surety bond with a surety company authorized to do business in Missouri, and the cost of such bond shall be paid by the board.

6. The board shall set rules for establishment and operation of the emergency 911 system, and shall do all other things necessary to carry out the purposes of sections 190.300 to 190.320.

7. The board may contract with any not-for-profit corporation including any corporation which is incorporated for the purpose of implementing the provisions of sections 190.300 to 190.320.

8. The board may accept any gift of property or money for the use and benefit of the emergency telephone 911 service in the county, and the board is authorized to sell or exchange any such property which the board believes would be to the benefit of the service so long as the proceeds are used exclusively for emergency telephone services. The board shall have exclusive control of all gifts, property or money the board may accept; of all interest or other proceeds which may accrue from the investment of such gifts or money or from the sale of such property; of all tax revenues collected by the county on behalf of the emergency telephone 911 services; and of all other funds granted, appropriated, or loaned to the board by the federal government, the state, or its political subdivisions so long as these resources are used solely to benefit the emergency telephone service in the county.

9. Any board member may, following notice and an opportunity to be heard, be removed from office by a majority vote of the other members of the board for any of the following grounds:

(1) Failure to attend five consecutive meetings, without good cause;

(2) Conduct prejudicial to the good order and efficient operation of the emergency telephone service; or

(3) Neglect of duty.

10. The chairman of the board shall preside at such removal hearing, unless the chairman is the person sought to be removed, in which case the hearing shall be presided over by another member elected by the majority vote of the other board members. All interested parties may present testimony and arguments at such hearing, and the witnesses shall be sworn by oath or affirmation before testifying. Any interested party may, at his or her own expense, record the proceedings.

11. Vacancies on the board occasioned by removals, resignations or otherwise shall be reported by the board chairman to the governing body of the county and shall be filled in like manner as original appointments; except that, if the vacancy occurs during an unexpired term, the appointment shall be for only the unexpired portion of that term.

12. Individual board members shall not be eligible for employment by the board within twelve months of termination of service as a member of the board.

13. No person shall be employed by the board who is related within the fourth degree of consanguinity or affinity to any member of the board.

(L. 1995 H.B. 452, et al., A.L. 1996 H.B. 766, A.L. 1997 H.B. 816, A.L. 2010 H.B. 1942)



Section 190.310 Tax due quarterly--return filed when, content--record retention period--rate determination, notification--collection fee allowed.

Tax due quarterly--return filed when, content--record retention period--rate determination, notification--collection fee allowed.

190.310. 1. The tax imposed by sections 190.300 to 190.320 and the amounts required to be collected are due quarterly. The amount of tax collected in one calendar quarter by the service supplier shall be remitted to the governing body no later than sixty days after the close of a calendar quarter. On or before the sixtieth day of each calendar quarter following, a return for the preceding quarter shall be filed with the governing body in such form as the governing body and service supplier shall agree. The service supplier will include the list of any service user refusing to pay the tax imposed by sections 190.300 to 190.320 with each return filing. The service supplier required to file the return shall deliver the return, together with a remittance of the amount of the tax collected under the provisions of sections 190.300 to 190.320. The records shall be maintained for a period of one year from the time the tax is collected.

2. From every remittance to the governing body made on or before the date when the same becomes due, the service supplier required to remit the same shall be entitled to deduct and retain, as a collection fee, an amount equal to two percent thereof.

3. At least once each calendar year, the governing body shall establish a tax rate, not to exceed the amount authorized, that together with any surplus revenues carried forward will produce sufficient revenues to fund the expenditures authorized by sections 190.300 to 190.320. Amounts collected in excess of that necessary within a given year shall be carried forward to subsequent years. The governing body shall make its determination of such tax rate each year no later than September first and shall fix the new rate which shall be collected as provided in sections 190.300 to 190.320. Immediately upon making its determination and fixing the rate, the governing body shall publish in its minutes the new rate, and it shall notify by mail every service supplier registered with it of the new rate. The governing body may require an audit of the service supplier's books and records concerning the collection and remittance of the tax authorized by sections 190.300 to 190.320.

(L. 1981 H.B. 437 § 3, A.L. 1990 H.B. 951)

Effective 6-12-90



Section 190.315 Contract for service authorized.

Contract for service authorized.

190.315. Any governing body imposing the tax authorized herein may contract directly with the provider of the emergency telephone service or may contract and cooperate with any public agency or with other states or their political subdivisions or with any association or corporation for the administration of emergency telephone service as provided by law.

(L. 1981 H.B. 437 § 4, A.L. 1986 H.B. 1268)



Section 190.320 Election--ballot form.

Election--ballot form.

190.320. Before any governing body may establish emergency telephone service and impose an emergency telephone tax under the provisions of sections 190.300 to 190.320, it shall submit a proposal to its voters for the approval of such service and such tax. The ballot of submission shall contain, but need not be limited to, the following language:

May the (City, County) of . . . . . . . establish an emergency telephone service and impose a telephone tax to finance such service?

â ã YES â ã NO

The initial tax imposed shall be . . . . . . . (Here the governing body in 25 words or less shall describe the tax per telephone per year or any other wording which will give the voter an approximation of what the tax will cost the taxpayer.) If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the governing body may establish the service and impose the tax allowed by the provisions of sections 190.300 to 190.320. If a majority of the votes cast on the proposal by the qualified voters voting thereon are opposed to the proposal, then the governing body submitting the proposal shall not be allowed to implement the provisions of sections 190.300 to 190.320 until it has again submitted such proposal to its qualified voters and a majority of the votes cast are in favor of the proposal.

(L. 1981 H.B. 437 § 5)



Section 190.325 Central dispatching service for emergency services (Clay and Jefferson counties)--use of emergency telephone moneys--tax rate--contracts for service for other political subdivisions--tax collection.

Central dispatching service for emergency services (Clay and Jefferson counties)--use of emergency telephone moneys--tax rate--contracts for service for other political subdivisions--tax collection.

190.325. 1. In any county of the first classification without a charter form of government with a population of at least one hundred fifty thousand inhabitants but less than two hundred thousand inhabitants, the county commission may use all or a part of the moneys derived from the emergency telephone tax authorized pursuant to section 190.305 for central dispatching of fire protection, emergency ambulance service or any other emergency services, which may include the purchase and maintenance of communications and emergency equipment. In the event such commission chooses to use the tax provided in that section for such services, the provisions of sections 190.300 to 190.320 shall apply except as provided in this section.

2. The tax shall not exceed a percentage of the base tariff rate and such percentage shall not exceed an amount equal to a maximum rate of one dollar thirty cents per line per month, the provisions of section 190.305 to the contrary notwithstanding. The tax imposed by this section and the amounts required to be collected are due monthly. The amount of tax collected in one calendar month by the service supplier shall be remitted to the governing body no later than one month after the close of a calendar month. On or before the last day of each calendar month, a return for the preceding month shall be filed with the governing body in such form as the governing body and service supplier shall agree. The service supplier shall include the list of any service user refusing to pay the tax imposed by this section with each return filing. The service supplier required to file the return shall deliver the return, together with a remittance of the amount of the tax collected. The records shall be maintained for a period of one year from the time the tax is collected. From every remittance to the governing body made on or before the date when the same becomes due, the service supplier required to remit the same shall be entitled to deduct and retain, as a collection fee, an amount equal to two percent thereof.

3. Nothing in this section shall be construed to require any municipality or other political subdivision to join the central dispatching system established pursuant to this section. The governing body of any municipality or other political subdivision may contract with the board established pursuant to section 190.327 for such services or portion of such services, or for the purchase and maintenance of communication and emergency equipment.

(L. 1990 H.B. 951 § 1 subsec. 1, A.L. 1993 H.B. 910)



Section 190.327 Board appointed, when--board elected, when--duties--commission to relinquish duties to board--qualifications--board, powers and duties.

Board appointed, when--board elected, when--duties--commission to relinquish duties to board--qualifications--board, powers and duties.

190.327. 1. Immediately upon the decision by the commission to utilize a portion of the emergency telephone tax for central dispatching and an affirmative vote of the telephone tax, the commission shall appoint the initial members of a board which shall administer the funds and oversee the provision of central dispatching for emergency services in the county and in municipalities and other political subdivisions which have contracted for such service. Beginning with the general election in 1992, all board members shall be elected according to this section and other applicable laws of this state. At the time of the appointment of the initial members of the board, the commission shall relinquish to the board and no longer exercise the duties prescribed in this chapter with regard to the provision of emergency telephone service and in chapter 321, with regard to the provision of central dispatching service, and such duties shall be exercised by the board.

2. Elections for board members may be held on general municipal election day, as defined in subsection 3 of section 115.121, after approval by a simple majority of the county commission.

3. For the purpose of providing the services described in this section, the board shall have the following powers, authority and privileges:

(1) To have and use a corporate seal;

(2) To sue and be sued, and be a party to suits, actions and proceedings;

(3) To enter into contracts, franchises and agreements with any person, partnership, association or corporation, public or private, affecting the affairs of the board;

(4) To acquire, construct, purchase, maintain, dispose of and encumber real and personal property, including leases and easements;

(5) To have the management, control and supervision of all the business affairs of the board and the construction, installation, operation and maintenance of any improvements;

(6) To hire and retain agents and employees and to provide for their compensation including health and pension benefits;

(7) To adopt and amend bylaws and any other rules and regulations;

(8) To fix, charge and collect the taxes and fees authorized by law for the purpose of implementing and operating the services described in this section;

(9) To pay all expenses connected with the first election and all subsequent elections; and

(10) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted in this subsection. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of sections 190.300 to 190.329.

(L. 1990 H.B. 951 § 1 subsec. 2, A.L. 1995 H.B. 452, et al., A.L. 1996 S.B. 532)



Section 190.328 Election of board, Christian and Scott counties, when--terms.

Election of board, Christian and Scott counties, when--terms.

190.328. 1. Beginning in 1997, within the area from which voters and the commission have approved the provision of central dispatching for emergency services by a public agency for an area containing third or fourth class cities in counties of the third classification with a population of at least thirty-two thousand but no greater than forty thousand that border a county of the first classification but do not border the Mississippi River, the initial board shall consist of two members from each township within such area and one at-large member who shall serve as the initial chairperson of such board.

2. Within the area from which voters and the commission have approved the provision of central dispatching for emergency services by a public agency for an area containing third or fourth class cities in counties of the third classification with a population of at least thirty-two thousand but no greater than forty thousand that border a county of the first classification, voters shall elect a board to administer funds and oversee the provision of central dispatching for emergency services. Such board shall consist of two members elected from each of the townships within such area and one member elected at large who shall serve as the chairperson of the board.

3. Of those initially elected to the board as provided in this section, four from the townships shall be elected to a term of two years, and four from the townships and the at-large member shall be elected to a term of four years. Upon the expiration of these initial terms, all members shall thereafter be elected to terms of four years.

(L. 1997 H.B. 249)



Section 190.329 Election of board, exceptions, when--terms.

Election of board, exceptions, when--terms.

190.329. 1. Except in areas from which voters and the commission have approved the provision of central dispatching for emergency services by a public agency for an area containing third or fourth class cities located in counties of the third classification with a population of at least thirty-two thousand but no greater than forty thousand that border a county of the first classification but do not border the Mississippi River, the initial board shall consist of seven members appointed without regard for political party who shall be selected from and shall represent the fire protection districts, ambulance districts, sheriff's department, municipalities, any other emergency services and the general public. This initial board shall serve until its successor board is duly elected and installed in office. The commission shall ensure geographic representation of the county by appointing no more than four members from any one commission district of the county.

2. Beginning in 1992, three members shall be elected from each commission district and one member shall be elected at large, with such at-large member to be a voting member and chairman of the board. Of those first elected, four members from commission districts shall be elected for terms of two years and two members from commission districts and the member at large shall be elected for terms of four years. In 1994, and thereafter, all terms of office shall be for four years, except as provided in subsection 3 of this section. Any vacancy on the board shall be filled in the same manner as the initial appointment was made. Four members shall constitute a quorum.

3. Upon approval by the county commission for the election of board members to be held on general municipal election day, pursuant to subsection 2 of section 190.327, the terms of those board members then holding office shall be reduced by seven months. After a board member's term has been reduced, all following terms for that position shall be for four years.

(L. 1990 H.B. 951 § 1 subsecs. 3, 4, A.L. 1995 H.B. 452, et al., A.L. 1996 S.B. 532, A.L. 1997 H.B. 249)



Section 190.335 Central dispatch for emergency services, alternative funding by county sales tax, procedure, ballot form, rate of tax--collection, limitations--adoption of alternate tax, telephone tax to expire, when--board appointment and election, qualification, terms--continuation of board in Greene County--board appointment in Christian, Taney, and St. Francois counties.

Central dispatch for emergency services, alternative funding by county sales tax, procedure, ballot form, rate of tax--collection, limitations--adoption of alternate tax, telephone tax to expire, when--board appointment and election, qualification, terms--continuation of board in Greene County--board appointment in Christian, Taney, and St. Francois counties.

190.335. 1. In lieu of the tax levy authorized under section 190.305 for emergency telephone services, the county commission of any county may impose a county sales tax for the provision of central dispatching of fire protection, including law enforcement agencies, emergency ambulance service or any other emergency services, including emergency telephone services, which shall be collectively referred to herein as "emergency services", and which may also include the purchase and maintenance of communications and emergency equipment, including the operational costs associated therein, in accordance with the provisions of this section.

2. Such county commission may, by a majority vote of its members, submit to the voters of the county, at a public election, a proposal to authorize the county commission to impose a tax under the provisions of this section. If the residents of the county present a petition signed by a number of residents equal to ten percent of those in the county who voted in the most recent gubernatorial election, then the commission shall submit such a proposal to the voters of the county.

3. The ballot of submission shall be in substantially the following form:

Shall the county of ............... (insert name of county) impose a county sales tax of ............ (insert rate of percent) percent for the purpose of providing central dispatching of fire protection, emergency ambulance service, including emergency telephone services, and other emergency services?

â ã YES â ã NO

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the ordinance shall be in effect as provided herein. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the county commission shall have no power to impose the tax authorized by this section unless and until the county commission shall again have submitted another proposal to authorize the county commission to impose the tax under the provisions of this section, and such proposal is approved by a majority of the qualified voters voting thereon.

4. The sales tax may be imposed at a rate not to exceed one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525. The sales tax shall not be collected prior to thirty-six months before operation of the central dispatching of emergency services.

5. Except as modified in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

6. Any tax imposed pursuant to section 190.305 shall terminate at the end of the tax year in which the tax imposed pursuant to this section for emergency services is certified by the board to be fully operational. Any revenues collected from the tax authorized under section 190.305 shall be credited for the purposes for which they were intended.

7. At least once each calendar year, the board shall establish a tax rate, not to exceed the amount authorized, that together with any surplus revenues carried forward will produce sufficient revenues to fund the expenditures authorized by this act. Amounts collected in excess of that necessary within a given year shall be carried forward to subsequent years. The board shall make its determination of such tax rate each year no later than September first and shall fix the new rate which shall be collected as provided in this act. Immediately upon making its determination and fixing the rate, the board shall publish in its minutes the new rate, and it shall notify every retailer by mail of the new rate.

8. Immediately upon the affirmative vote of voters of such a county on the ballot proposal to establish a county sales tax pursuant to the provisions of this section, the county commission shall appoint the initial members of a board to administer the funds and oversee the provision of emergency services in the county. Beginning with the general election in 1994, all board members shall be elected according to this section and other applicable laws of this state. At the time of the appointment of the initial members of the board, the commission shall relinquish and no longer exercise the duties prescribed in this chapter with regard to the provision of emergency services and such duties shall be exercised by the board.

9. The initial board shall consist of seven members appointed without regard to political affiliation, who shall be selected from, and who shall represent, the fire protection districts, ambulance districts, sheriff's department, municipalities, any other emergency services and the general public. This initial board shall serve until its successor board is duly elected and installed in office. The commission shall ensure geographic representation of the county by appointing no more than four members from each district of the county commission.

10. Beginning in 1994, three members shall be elected from each district of the county commission and one member shall be elected at large, such member to be the chairman of the board. Of those first elected, four members from districts of the county commission shall be elected for terms of two years and two members from districts of the county commission and the member at large shall be elected for terms of four years. In 1996, and thereafter, all terms of office shall be four years. Notwithstanding any other provision of law, if there is no candidate for an open position on the board, then no election shall be held for that position and it shall be considered vacant, to be filled pursuant to the provisions of section 190.339, and, if there is only one candidate for each open position, no election shall be held and the candidate or candidates shall assume office at the same time and in the same manner as if elected.

11. Notwithstanding the provisions of subsections 8 to 10 of this section to the contrary, in any county of the first classification with more than two hundred forty thousand three hundred but fewer than two hundred forty thousand four hundred inhabitants, any emergency telephone service 911 board appointed by the county under section 190.309 which is in existence on the date the voters approve a sales tax under this section shall continue to exist and shall have the powers set forth under section 190.339.

12. (1) Notwithstanding the provisions of subsections 8 to 10 of this section to the contrary, in any county of the second classification with more than fifty-four thousand two hundred but fewer than fifty-four thousand three hundred inhabitants or any county of the first classification with more than fifty thousand but fewer than seventy thousand inhabitants that has approved a sales tax under this section, the county commission shall appoint the members of the board to administer the funds and oversee the provision of emergency services in the county.

(2) The board shall consist of seven members appointed without regard to political affiliation. Except as provided in subdivision (4) of this subsection, each member shall be one of the following:

(a) The head of any of the county's fire protection districts, or a designee;

(b) The head of any of the county's ambulance districts, or a designee;

(c) The county sheriff, or a designee;

(d) The head of any of the police departments in the county, or a designee; and

(e) The head of any of the county's emergency management organizations, or a designee.

(3) Upon the appointment of the board under this subsection, the board shall have the power provided in section 190.339 and shall exercise all powers and duties exercised by the county commission under this chapter, and the commission shall relinquish all powers and duties relating to the provision of emergency services under this chapter to the board.

(4) In any county of the first classification with more than fifty thousand but fewer than seventy thousand inhabitants, each of the entities listed in subdivision (2) of this subsection shall be represented on the board by at least one member.

(L. 1993 S.B. 157 & 29 § 1, A.L. 1996 H.B. 1460, A.L. 2005 H.B. 58, A.L. 2008 S.B. 1039, A.L. 2010 H.B. 1942, A.L. 2012 H.B. 1647, A.L. 2013 H.B. 163)



Section 190.337 Revenue, purpose for which shall be used--procedure to terminate tax, ballot form--reestablishing emergency service using telephone tax, procedure.

Revenue, purpose for which shall be used--procedure to terminate tax, ballot form--reestablishing emergency service using telephone tax, procedure.

190.337. 1. The sales tax established by a county according to the provisions of section 190.335 shall be permanent and revenues from it shall be disbursed only for the purposes for which it was collected. Upon receipt of a petition signed by a number of voters in the county equal to ten percent of the number of voters in the county who voted in the most recent gubernatorial election requesting the submission of the question of continuation or termination, the county commission in any county which has adopted the sales tax as a means of paying for emergency services in lieu of financing such services through taxes as provided in section 190.305, shall submit to the voters of the county the question to continue or to terminate the sales tax.

2. The question shall be submitted in the following form:

Shall the county of ............ (insert name of county) continue to impose a county sales tax of ............ (insert rate of percent) percent for the purpose of providing central dispatching of fire protection, emergency ambulance, or emergency telephone, services?

â ã YES â ã NO

3. If a majority of those voting on the question vote "YES" for continuation, the sales tax shall be continued unless and until terminated by a vote of the qualified voters voting thereon; if a majority of those voting on the question vote "NO" for the termination of the sales tax, the county commission shall declare the sales tax terminated effective the first day of the second calendar quarter following notification to the director of revenue that the tax has been repealed and shall discharge any board appointed pursuant to section 190.335. Any order adopted by the board shall be void and of no effect from and after the termination of the sales tax.

4. If the majority of the voters vote "NO" pursuant to subsection 3 of this section, the emergency services shall be deemed to have been terminated. Such emergency services may be reestablished in the county pursuant to the provisions of section 190.305.

(L. 1993 S.B. 157 & 29 § 2)



Section 190.339 Emergency services board, powers and duties--officers--removal of board members, reasons, hearing procedure--vacancies--employment by board, limitations.

Emergency services board, powers and duties--officers--removal of board members, reasons, hearing procedure--vacancies--employment by board, limitations.

190.339. 1. The powers and duties of the emergency services board shall include, but not be limited to:

(1) Planning a 911 system and dispatching system;

(2) Coordinating and supervising the implementation, upgrading or maintenance of the system, including the establishment of equipment specifications and coding systems;

(3) Receiving money from any county sales tax authorized to be levied pursuant to section 190.335 and authorizing disbursements from such moneys collected;

(4) Hiring any staff necessary for the implementation, upgrade or operation of the system.

2. The board shall be a body corporate and a political subdivision of the state and shall be known as the "......... Emergency Services Board".

3. The administrative control and management of the moneys from any county sales tax authorized to be levied pursuant to section 190.335 and the administrative control and management of the central dispatching of emergency services shall rest solely with the board, and the board shall employ all necessary personnel, affix their compensation and provide suitable quarters and equipment for the operation of the central dispatching of emergency services from the funds available for this purpose.

4. The board may contract to provide services relating in whole or in part to central dispatching of emergency services and for such purpose may expend the tax funds or other funds.

5. The board shall elect a vice chairman, treasurer, secretary and such other officers as it deems necessary. Before taking office, the treasurer shall furnish a surety bond in an amount to be determined and in a form to be approved by the board for the faithful performance of the treasurer's duties and faithful accounting of all moneys that may come into the treasurer's hands. The treasurer shall enter into the surety bond with a surety company authorized to do business in Missouri, and the cost of such bond shall be paid by the board of directors.

6. The board may accept any gift of property or money for the use and benefit of the central dispatching of emergency services, and the board is authorized to sell or exchange any such property which it believes would be to the benefit of the service so long as the proceeds are used exclusively for central dispatching of emergency services. The board shall have exclusive control of all gifts, property or money it may accept; of all interest of other proceeds which may accrue from the investment of such gifts or money or from the sale of such property; of all tax revenues collected by the county on behalf of the central dispatching of emergency services; and of all other funds granted, appropriated or loaned to it by the federal government, the state or its political subdivisions so long as such resources are used solely to benefit the central dispatching of emergency services.

7. Any board member may, following notice and an opportunity to be heard, be removed from any office by a majority vote of the other members of the board for any of the following reasons:

(1) Failure to attend five consecutive meetings, without good cause;

(2) Conduct prejudicial to the good order and efficient operation of the central dispatching of emergency services; or

(3) Neglect of duty.

8. The chairperson of the board shall preside at such removal hearing, unless the chairperson is the person sought to be removed, in which case the hearing shall be presided over by another member elected by a majority vote of the other board members. All interested parties may present testimony and arguments at such hearing, and the witnesses shall be sworn in by oath or affirmation before testifying. Any interested party may, at his or her own expense, record the proceedings.

9. Vacancies on the board occasioned by removals, resignations or otherwise, shall be filled by the remaining members of the board. The appointee or appointees shall act until the next election at which a director or directors are elected to serve the remainder of the unexpired term.

10. Individual board members shall not be eligible for employment by the board within twelve months of termination of service as a member of the board.

11. No person shall be employed by the board who is related within the fourth degree by blood or by marriage to any member of the board.

(L. 1996 H.B. 1460, A.L. 2010 H.B. 1942)



Section 190.340 Emergency services board, officers duties, rules and regulations.

Emergency services board, officers duties, rules and regulations.

190.340. 1. It shall be the duty of the chairperson to preside at all board meetings, to act as official head of the emergency services board and to execute all contracts required to be executed by the board. In the absence and disability of the chairperson, the vice chairperson shall assume the duties of the chairperson.

2. The secretary shall keep the official records of the meetings of the board, shall attest all official documents with the seal of the board, shall, when called upon, make reports pertaining to the business of the secretary's office, attend the board meetings and perform such other duties as may be imposed upon the secretary by the provisions of sections 190.335 to 190.342 and the rules of the board.

3. The treasurer shall be the custodian of the funds of the board and pay money out of the treasury only upon valid checks or drafts drawn on the treasury.

4. The board may, from time to time, provide for additional rules and regulations concerning the duties of its officers.

(L. 1996 H.B. 1460)



Section 190.353 Powers and duties of department of health and senior services--establishment of regional poison information center--center to provide certain services.

Powers and duties of department of health and senior services--establishment of regional poison information center--center to provide certain services.

190.353. 1. The department of health and senior services shall:

(1) Provide for the establishment of a "Missouri Regional Poison Information Center" capable of providing the services described in subsection 2 of this section based on the best demonstrated ability to perform such services as evidenced by past performance of such services and by current certification as a regional poison control center by the American Association of Poison Control Centers. The department shall, in conjunction with local health agencies and health care providers, determine the region to be served by the center; and

(2) Provide for the establishment of a "Missouri Poison Control Network" to consist of poison prevention and treatment centers throughout the state of Missouri, representing all federally designated emergency medical services areas.

2. The Missouri poison information center shall provide:

(1) A twenty-four-hour toll-free telephone referral and information service for the general public and health care professionals, supervised by a physician who is board-certified in the field of clinical toxicology and staffed by licensed professionals who are certified as information specialists or whose certification is pending, according to the requirements of the American Association of Poison Control Centers;

(2) Design and coordination of appropriate public and professional education services in the area of poison treatment and prevention;

(3) Plans for cooperation between the Missouri poison control network and health and emergency service agencies and associations involved in poison control activities;

(4) Program evaluation and systematic data collection on poison exposures in cooperation with the department of health and senior services; and

(5) Coordination of poison control, treatment, and education activities of poison prevention and treatment centers.

(L. 1985 H.B. 435 § 2, A.L. 2006 H.B. 1437)



Section 190.355 Use of existing resources required.

Use of existing resources required.

190.355. The Missouri regional poison information center shall fully utilize existing institutions and services for the control and treatment of poisons.

(L. 1985 H.B. 435 § 3, A.L. 2006 H.B. 1437)



Section 190.400 Definitions.

Definitions.

190.400. As used in sections 190.400 to 190.440, the following words and terms shall mean:

(1) "911", the primary emergency telephone number within the wireless system;

(2) "Board", the wireless service provider enhanced 911 advisory board;

(3) "Public safety agency", a functional division of a public agency which provides fire fighting, police, medical or other emergency services. For the purpose of providing wireless service to users of 911 emergency services, as expressly provided in this section, the department of public safety and state highway patrol shall be considered a public safety agency;

(4) "Public safety answering point", the location at which 911 calls are initially answered;

(5) "Wireless service provider", a provider of commercial mobile service pursuant to Section 332(d) of the Federal Telecommunications Act of 1996 (47 U.S.C. Section 151 et seq).

(L. 1998 S.B. 743)

Effective 7-2-98



Section 190.410 Board created, members, terms, duties, staff.

Board created, members, terms, duties, staff.

190.410. 1. There is hereby created in the department of public safety the "Wireless Service Provider Enhanced 911 Advisory Board", consisting of eight members as follows:

(1) The director of the department of public safety or the director's designee who shall hold a position of authority in such department of at least a division director;

(2) The chairperson of the public service commission or the chairperson's designee; except that such designee shall be a commissioner of the public service commission or hold a position of authority in the commission of at least a division director;

(3) Three representatives and one alternate from the wireless service providers, elected by a majority vote of wireless service providers licensed to provide service in this state; and

(4) Three representatives from public safety answering point organizations, elected by the members of the state chapter of the associated public safety communications officials and the state chapter of the National Emergency Numbering Association.

2. Immediately after the board is established the initial term of membership for a member elected pursuant to subdivision (3) of subsection 1 of this section shall be one year and all subsequent terms for members so elected shall be two years. The membership term for a member elected pursuant to subdivision (4) of subsection 1 of this section shall initially and subsequently be two years. Each member shall serve no more than two successive terms unless the member is on the board pursuant to subdivision (1) or (2) of subsection 1 of this section. Members of the board shall serve without compensation, however, the members may receive reimbursement of actual and necessary expenses. Any vacancies on the board shall be filled in the manner provided for in this subsection.

3. The board shall do the following:

(1) Elect from its membership a chair and other such officers as the board deems necessary for the conduct of its business;

(2) Meet at least one time per year for the purpose of discussing the implementation of Federal Communications Commission order 94-102;

(3) Advise the office of administration regarding implementation of Federal Communications Commission order 94-102; and

(4) Provide any requested mediation service to a political subdivision which is involved in a jurisdictional dispute regarding the providing of wireless 911 services. The board shall not supersede decision-making authority of any political subdivision in regard to 911 services.

4. The director of the department of public safety shall provide and coordinate staff and equipment services to the board to facilitate the board's duties.

(L. 1998 S.B. 743)

Effective 7-2-98



Section 190.420 Fund established.

Fund established.

190.420. 1. There is hereby established in the state treasury a fund to be known as the "Wireless Service Provider Enhanced 911 Service Fund". All fees collected pursuant to sections 190.400 to 190.440 by wireless service providers shall be remitted to the director of the department of revenue. The director shall remit such payments to the state treasurer.

2. The state treasurer shall deposit such payments into the wireless service provider enhanced 911 service fund. Moneys in the fund shall be used for the purpose of reimbursing expenditures actually incurred in the implementation and operation of the wireless service provider enhanced 911 system.

3. Any unexpended balance in the fund shall be exempt from the provisions of section 33.080, relating to the transfer of unexpended balances to the general revenue fund, and shall remain in the fund. Any interest earned on the moneys in the fund shall be deposited into the fund.

(L. 1998 S.B. 743)

Effective 7-2-98



Section 190.430 Fee for wireless service--rules--office of administration, powers.

Fee for wireless service--rules--office of administration, powers.

190.430. 1. The commissioner of the office of administration is authorized to establish a fee, if approved by the voters pursuant to section 190.440, not to exceed fifty cents per wireless telephone number per month to be collected by wireless service providers from wireless service customers.

2. The office of administration shall promulgate rules and regulations to administer the provisions of sections 190.400 to 190.440. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated pursuant to the authority delegated in sections 190.400 to 190.440 shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. All rulemaking authority delegated prior to July 2, 1998, is of no force and effect and repealed; however, nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to July 2, 1998, if it fully complied with the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after July 2, 1998, shall be invalid and void.

3. The office of administration is authorized to administer the fund and to distribute the moneys in the wireless service provider enhanced 911 service fund for approved expenditures as follows:

(1) For the reimbursement of actual expenditures for implementation of wireless enhanced 911 service by wireless service providers in implementing Federal Communications Commission order 94-102; and

(2) To subsidize and assist the public safety answering points based on a formula established by the office of administration, which may include, but is not limited to the following:

(a) The volume of wireless 911 calls received by each public safety answering point;

(b) The population of the public safety answering point jurisdiction;

(c) The number of wireless telephones in a public safety answering point jurisdiction by zip code; and

(d) Any other criteria found to be valid by the office of administration provided that of the total amount of the funds used to subsidize and assist the public safety answering points, at least ten percent of said funds shall be distributed equally among all said public safety answering points providing said services under said section;

(3) For the reimbursement of actual expenditures for equipment for implementation of wireless enhanced 911 service by public safety answering points to the extent that funds are available, provided that ten percent of funds distributed to public safety answering points shall be distributed in equal amounts to each public safety answering point participating in enhanced 911 service;

(4) Notwithstanding any other provision of the law, no proprietary information submitted pursuant to this section shall be subject to subpoena or otherwise released to any person other than to the submitting wireless service provider, without the express permission of said wireless service provider. General information collected pursuant to this section shall only be released or published in aggregate amounts which do not identify or allow identification of numbers of subscribers or revenues attributable to an individual wireless service provider.

4. Wireless service providers are entitled to retain one percent of the surcharge money they collect for administrative costs associated with billing and collection of the surcharge.

5. No more than five percent of the moneys in the fund, subject to appropriation by the general assembly, shall be retained by the office of administration for reimbursement of the costs of overseeing the fund and for the actual and necessary expenses of the board.

6. The office of administration shall review the distribution formula once every year and may adjust the amount of the fee within the limits of this section, as determined necessary.

7. The provisions of sections 190.307 and 190.308 shall be applicable to programs and services authorized by sections 190.400 to 190.440.

8. Notwithstanding any other provision of the law, in no event shall any wireless service provider, its officers, employees, assigns or agents, be liable for any form of civil damages or criminal liability which directly or indirectly result from, or is caused by, an act or omission in the development, design, installation, operation, maintenance, performance or provision of 911 service or other emergency wireless two- and three-digit wireless numbers, unless said acts or omissions constitute gross negligence, recklessness or intentional misconduct. Nor shall any wireless service provider, its officers, employees, assigns, or agents be liable for any form of civil damages or criminal liability which directly or indirectly result from, or is caused by, the release of subscriber information to any governmental entity as required under the provisions of this act* unless the release constitutes gross negligence, recklessness or intentional misconduct.

(L. 1998 S.B. 743)

Effective 7-2-98

*"This act" (S.B. 743, 1998) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 190.440 Ballot measure for fee.

Ballot measure for fee.

190.440. 1. The office of administration shall not be authorized to establish a fee pursuant to the authority granted in section 190.430 unless a ballot measure is submitted and approved by the voters of this state. The ballot measure shall be submitted by the secretary of state for approval or rejection at the general election held and conducted on the Tuesday immediately following the first Monday in November, 1998, or at a special election to be called by the governor on the ballot measure. If the measure is rejected at such general or special election, the measure may be resubmitted at each subsequent general election, or may be resubmitted at any subsequent special election called by the governor on the ballot measure, until such measure is approved.

2. The ballot of the submission shall contain, but is not limited to, the following language:

Shall the Missouri Office of Administration be authorized to establish a fee of up to fifty cents per month to be charged every wireless telephone number for the purpose of funding wireless enhanced 911 service?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an* "X" in the box opposite "No".

3. If a majority of the votes cast on the ballot measure by the qualified voters voting thereon are in favor of such measure, then the office of administration shall be authorized to establish a fee pursuant to section 190.430, and the fee shall be effective on January 1, 1999, or the first day of the month occurring at least thirty days after the approval of the ballot measure. If a majority of the votes cast on the ballot measure by the qualified voters voting thereon are opposed to the measure, then the office of administration shall have no power to establish the fee unless and until the measure is approved.

(L. 1998 S.B. 743)

Effective 7-2-98

*Word "and" appears in original rolls.

Resubmitted to voters 8-06-02, defeated.



Section 190.500 Temporary license--qualified health care professions--declared emergency.

Temporary license--qualified health care professions--declared emergency.

190.500. 1. Notwithstanding any other provision of law to the contrary, a temporary license may be issued for no more than a twelve-month period by the appropriate licensing board to any otherwise qualified health care professional licensed and in good standing in another state and who meets such other requirements as the licensing board may prescribe by rule and regulation, if the health care professional:

(1) Is acting pursuant to federal military orders under Title X for active duty personnel or Title XXXII for National Guard members; and

(2) Is enrolled in an accredited training program for trauma treatment and disaster response in a hospital in this state; or

(3) If the health care professional is acting pursuant to the governor's declaration of an emergency as defined in section 44.010, such temporary licensure shall be issued pursuant to this subdivision for a two-week period and, upon license verification, may be reissued every two weeks thereafter.

2. Licensure information and confirmation of health care professionals acting pursuant to this section may be obtained by any available means, including electronic mail.

3. For purposes of this section, the term "health care professional" shall have the same meaning as such term is defined in section 383.130.

(L. 1999 H.B. 343 § 6, A.L. 2001 H.B. 431, A.L. 2002 S.B. 712 merged with S.B. 714)



Section 190.525 Definitions.

Definitions.

190.525. As used in sections 190.525 to 190.537, the following terms mean:

(1) "Department", the department of health and senior services;

(2) "Director", the director of the department of health and senior services or the director's duly authorized representative;

(3) "Passenger", an individual needing transportation in a supine position who does not require medical monitoring, observation, aid, care or treatment during transportation, with the exception of self-administered oxygen as ordered by a physician during transportation;

(4) "Patient", an individual who is sick, injured, wounded, diseased, or otherwise incapacitated or helpless, and who may require medical monitoring, medical observation, aid, care or treatment during transportation, with the exception of self-administered oxygen as ordered by a physician;

(5) "Person", any individual, firm, partnership, copartnership, joint venture, association, cooperative organization, corporation, municipal or private, and whether organized for profit or not, state, county, political subdivision, state department, commission, board, bureau or fraternal organization, estate, public trust, business or common law trust, receiver, assignee for the benefit of creditors, trustee or trustee in bankruptcy, or any other service user or provider;

(6) "Stretcher van", any vehicle other than an ambulance designed and equipped to transport passengers in a supine position. No such vehicle shall be used to provide medical services;

(7) "Stretcher van service", any person or agency that provides stretcher van transportation to passengers who are confined to stretchers and whose conditions are such that they do not need and are not likely to need medical attention during transportation.

(L. 2002 S.B. 1107)



Section 190.528 License required--political subdivisions not precluded from governing operation of service or enforcing ordinances--responsibilities and restrictions on operation of stretcher van services--rules.

License required--political subdivisions not precluded from governing operation of service or enforcing ordinances--responsibilities and restrictions on operation of stretcher van services--rules.

190.528. 1. No person, either as owner, agent or otherwise, shall furnish, operate, conduct, maintain, advertise, or otherwise be engaged in or profess to be engaged in the business or service of the transportation of passengers by stretcher van upon the streets, alleys, or any public way or place of the state of Missouri unless such person holds a currently valid license from the department for a stretcher van service issued pursuant to the provisions of sections 190.525 to 190.537 notwithstanding any provisions of chapter 390 or 622 to the contrary.

2. Subsection 1 of this section shall not preclude any political subdivision that is authorized to operate a licensed ambulance service from adopting any law, ordinance or regulation governing the operation of stretcher vans that is at least as strict as the minimum state standards, and no such regulations or ordinances shall prohibit stretcher van services that were legally picking up passengers within a political subdivision prior to January 1, 2002, from continuing to operate within that political subdivision and no political subdivision which did not regulate or prohibit stretcher van services as of January 1, 2002, shall implement unreasonable regulations or ordinances to prevent the establishment and operation of such services.

3. In any county with a charter form of government and with more than one million inhabitants, the governing body of the county shall set reasonable standards for all stretcher van services which shall comply with subsection 2 of this section. All such stretcher van services must be licensed by the department. The governing body of such county shall not prohibit a licensed stretcher van service from operating in the county, as long as the stretcher van service meets county standards.

4. Nothing shall preclude the enforcement of any laws, ordinances or regulations of any political subdivision authorized to operate a licensed ambulance service that were in effect prior to August 28, 2001.

5. Stretcher van services may transport passengers.

6. (1) A stretcher van shall be staffed by at least two individuals when transporting passengers.

(2) All stretcher vans shall be equipped with an automated external defibrillator and shall be staffed by at least one individual who is trained in the use of an automated external defibrillator.

(3) Any political subdivision that is authorized to operate a licensed ambulance service shall adopt a law, ordinance or regulation for stretcher vans that is at least as strict as the minimum requirements in subdivision (2) of this subsection regarding automated external defibrillators.

7. The crew of the stretcher van is required to immediately contact the appropriate ground ambulance service if a passenger's condition deteriorates.

8. Stretcher van services shall not transport patients, persons currently admitted to a hospital or persons being transported to a hospital for admission or emergency treatment.

9. The department of health and senior services shall promulgate regulations, including but not limited to adequate insurance, on-board equipment, vehicle staffing, vehicle maintenance, vehicle specifications, vehicle communications, passenger safety and records and reports.

10. The department of health and senior services shall issue service licenses for a period of no more than five years for each service meeting the established rules.

11. Application for a stretcher van license shall be made upon such forms as prescribed by the department in rules adopted pursuant to sections 190.525 to 190.537. The application form shall contain such information as the department deems necessary to make a determination as to whether the stretcher van agency meets all the requirements of sections 190.525 to 190.537 and rules promulgated pursuant to sections 190.525 to 190.537. The department shall conduct an inspection of the stretcher van service to verify compliance with the licensure standards of sections 190.525 to 190.537.

12. Upon the sale or transfer of any stretcher van service ownership, the owner of the stretcher van service shall notify the department of the change in ownership within thirty days prior to the sale or transfer. The department shall conduct an inspection of the stretcher van service to verify compliance with the licensure standards of sections 190.525 to 190.537.

13. Ambulance services licensed pursuant to this chapter or any rules promulgated by the department of health and senior services pursuant to this chapter may provide stretcher van and wheelchair transportation services pursuant to sections 190.525 to 190.537.

14. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 1107, A.L. 2010 H.B. 1977)



Section 190.531 Refusal to issue or denial of renewal of licenses permitted--complaint procedure--rules--immunity from liability, when--suspension of license, when.

Refusal to issue or denial of renewal of licenses permitted--complaint procedure--rules--immunity from liability, when--suspension of license, when.

190.531. 1. The department may refuse to issue or deny renewal of any license required pursuant to sections 190.525 to 190.537 for failure to comply with the provisions of sections 190.525 to 190.537 or any lawful regulations promulgated by the department to implement the provisions of sections 190.525 to 190.537. The department shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The department may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any license required by sections 190.525 to 190.537 or any person who has failed to renew or has surrendered his or her license for failure to comply with the provisions of sections 190.525 to 190.537 or any lawful regulations promulgated by the department to implement such sections. Those regulations shall be limited to the following:

(1) Use or unlawful possession of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any activity licensed or regulated by sections 190.525 to 190.537;

(2) Being finally adjudicated and found guilty, or having entered a plea of guilty or nolo contendere, in a criminal prosecution pursuant to the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any activity licensed or regulated pursuant to sections 190.525 to 190.537, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any certificate, permit or license issued pursuant to sections 190.525 to 190.537 or in obtaining permission to take any examination given or required pursuant to sections 190.537 to 190.540;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any activity licensed or regulated by sections 190.525 to 190.537;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 190.525 to 190.537, or of any lawful rule or regulation adopted by the department pursuant to sections 190.525 to 190.537;

(7) Impersonation of any person holding a license or allowing any person to use his or her license;

(8) Disciplinary action against the holder of a license or other right to practice any activity regulated by sections 190.525 to 190.537 granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) For an individual, being finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Issuance of a license based upon a material mistake of fact;

(11) Violation of any professional trust or confidence;

(12) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(13) Violation of the drug laws or rules and regulations of this state, any other state or the federal government;

(14) Refusal of any applicant or licensee to cooperate with the department of health and senior services during any investigation;

(15) Any conduct or practice which is or might be harmful or dangerous to the mental or physical health of a patient or the public;

(16) Repeated negligence in the performance of the functions or duties of any activity licensed by this chapter.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, as provided in subsection 2 of this section, for disciplinary action are met, the department may, singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the department deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license.

4. An individual whose license has been revoked shall wait one year from the date of revocation to apply for relicensure. Relicensure shall be at the discretion of the department after compliance with all the requirements of sections 190.525 to 190.537 relative to the licensing of an applicant for the first time.

5. The department may notify the proper licensing authority of any other state in which the person whose license was suspended or revoked was also licensed of the suspension or revocation.

6. Any person, organization, association or corporation who reports or provides information to the department pursuant to the provisions of sections 190.525 to 190.537 and who does so in good faith and without negligence shall not be subject to an action for civil damages as a result thereof.

7. The department of health and senior services may suspend any license required pursuant to sections 190.525 to 190.537 simultaneously with the filing of the complaint with the administrative hearing commission as set forth in subsection 2 of this section, if the department finds that there is an imminent threat to the public health. The notice of suspension shall include the basis of the suspension and notice of the right to appeal such suspension. The licensee may appeal the decision to suspend the license to the department. The appeal shall be filed within ten days from the date of the filing of the complaint. A hearing shall be conducted by the department within ten days from the date the appeal is filed. The suspension shall continue in effect until the conclusion of the proceedings, including review thereof, unless sooner withdrawn by the department, dissolved by a court of competent jurisdiction or stayed by the administrative hearing commission.

(L. 2002 S.B. 1107)



Section 190.534 Violations, penalty--attorney general to have concurrent jurisdiction.

Violations, penalty--attorney general to have concurrent jurisdiction.

190.534. 1. Any person violating, or failing to comply with, the provisions of sections 190.525 to 190.537 is guilty of a class B misdemeanor.

2. Each day that any violation of, or failure to comply with, sections 190.525 to 190.537 is committed or permitted to continue shall constitute a separate and distinct offense, and shall be punishable as a separate offense pursuant to this section; but the court may, in appropriate cases, stay the cumulation of penalties.

3. The attorney general shall have concurrent jurisdiction with any and all prosecuting attorneys to prosecute persons in violation of sections 190.525 to 190.537, and the attorney general or prosecuting attorney may institute injunctive proceedings against any person operating in violation of sections 190.525 to 190.537.

(L. 2002 S.B. 1107)



Section 190.537 Rulemaking authority.

Rulemaking authority.

190.537. Any rule or portion of a rule, as that term is defined in section 536.010, that is created pursuant to the authority of sections 190.525 to 190.537 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 1107)



Section 190.550 Schedule of fees established, rules--collection and deposit.

Schedule of fees established, rules--collection and deposit.

190.550. 1. The department of health and senior services shall by rule establish a schedule of fees to be paid by applicants for specific licensure or accreditation under sections 190.001 to 190.250 and sections 190.525 to 190.537; except that, such fee shall not be imposed for specific licensure or accreditation of persons employed by volunteer ambulance services. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

2. All fees imposed under this section shall be collected by the department and deposited in the Missouri public health services fund established in section 192.900. Moneys in the fund deposited under this section shall be used upon appropriation by the general assembly for the purpose of implementing the provisions of sections 190.001 to 190.250 and sections 190.525 to 190.537. Notwithstanding the provisions of section 33.080, moneys deposited to the credit of the fund under this section shall not revert to the credit of general revenue at the end of the biennium.

(L. 2005 S.B. 177)



Section 190.600 Citation of act--definitions.

Citation of act--definitions.

190.600. 1. Sections 190.600 to 190.621 shall be known and may be cited as the "Outside the Hospital Do-Not-Resuscitate Act".

2. As used in sections 190.600 to 190.621, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Attending physician":

(a) A physician licensed under chapter 334 selected by or assigned to a patient who has primary responsibility for treatment and care of the patient; or

(b) If more than one physician shares responsibility for the treatment and care of a patient, one such physician who has been designated the attending physician by the patient or the patient's representative shall serve as the attending physician;

(2) "Cardiopulmonary resuscitation" or "CPR", emergency medical treatment administered to a patient in the event of the patient's cardiac or respiratory arrest, and shall include cardiac compression, endotracheal intubation and other advanced airway management, artificial ventilation, defibrillation, administration of cardiac resuscitation medications, and related procedures;

(3) "Department", the department of health and senior services;

(4) "Emergency medical services personnel", paid or volunteer firefighters, law enforcement officers, first responders, emergency medical technicians, or other emergency service personnel acting within the ordinary course and scope of their professions, but excluding physicians;

(5) "Health care facility", any institution, building, or agency or portion thereof, private or public, excluding federal facilities and hospitals, whether organized for profit or not, used, operated, or designed to provide health services, medical treatment, or nursing, rehabilitative, or preventive care to any person or persons. Health care facility includes but is not limited to ambulatory surgical facilities, health maintenance organizations, home health agencies, hospices, infirmaries, renal dialysis centers, long-term care facilities licensed under sections 198.003 to 198.186, medical assistance facilities, mental health centers, outpatient facilities, public health centers, rehabilitation facilities, and residential treatment facilities;

(6) "Hospital", a place devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment, or care for not less than twenty-four consecutive hours in any week of three or more nonrelated individuals suffering from illness, disease, injury, deformity, or other abnormal physical conditions; or a place devoted primarily to provide for not less than twenty-four consecutive hours in any week medical or nursing care for three or more nonrelated individuals. Hospital does not include any long-term care facility licensed under sections 198.003 to 198.186;

(7) "Outside the hospital do-not-resuscitate identification" or "outside the hospital DNR identification", a standardized identification card, bracelet, or necklace of a single color, form, and design as described by rule of the department that signifies that the patient's attending physician has issued an outside the hospital do-not-resuscitate order for the patient and has documented the grounds for the order in the patient's medical file;

(8) "Outside the hospital do-not-resuscitate order" or "outside the hospital DNR order", a written physician's order signed by the patient and the attending physician, or the patient's representative and the attending physician, in a form promulgated by rule of the department which authorizes emergency medical services personnel to withhold or withdraw cardiopulmonary resuscitation from the patient in the event of cardiac or respiratory arrest;

(9) "Outside the hospital do-not-resuscitate protocol" or "outside the hospital DNR protocol", a standardized method or procedure promulgated by rule of the department for the withholding or withdrawal of cardiopulmonary resuscitation by emergency medical services personnel from a patient in the event of cardiac or respiratory arrest;

(10) "Patient", a person eighteen years of age or older who is not incapacitated, as defined in section 475.010, and who is otherwise competent to give informed consent to an outside the hospital do-not-resuscitate order at the time such order is issued, and who, with his or her attending physician, has executed an outside the hospital do-not-resuscitate order under sections 190.600 to 190.621. A person who has a patient's representative shall also be a patient for the purposes of sections 190.600 to 190.621, if the person or the person's patient's representative has executed an outside the hospital do-not-resuscitate order under sections 190.600 to 190.621;

(11) "Patient's representative":

(a) An attorney in fact designated in a durable power of attorney for health care for a patient determined to be incapacitated under sections 404.800 to 404.872; or

(b) A guardian or limited guardian appointed under chapter 475 to have responsibility for an incapacitated patient.

(L. 2007 H.B. 182)



Section 190.603 Outside the hospital do-not-resuscitate order may be executed, when--maintained in medical records--transfers with patient.

Outside the hospital do-not-resuscitate order may be executed, when--maintained in medical records--transfers with patient.

190.603. 1. A patient or patient's representative and the patient's attending physician may execute an outside the hospital do-not-resuscitate order. An outside the hospital do-not-resuscitate order shall not be effective unless it is executed by the patient or patient's representative and the patient's attending physician, and it is in the form promulgated by rule of the department.

2. If an outside the hospital do-not-resuscitate order has been executed, it shall be maintained as the first page of a patient's medical record in a health care facility unless otherwise specified in the health care facility's policies and procedures.

3. An outside the hospital do-not-resuscitate order shall be transferred with the patient when the patient is transferred from one health care facility to another health care facility. If the patient is transferred outside of a hospital, the outside the hospital DNR form shall be provided to any other facility, person, or agency responsible for the medical care of the patient or to the patient or patient's representative.

(L. 2007 H.B. 182)



Section 190.606 Immunity from liability, what persons and entities.

Immunity from liability, what persons and entities.

190.606. The following persons and entities shall not be subject to civil, criminal, or administrative liability and are not guilty of unprofessional conduct for the following acts or omissions that follow discovery of an outside the hospital do-not-resuscitate identification upon a patient; provided that the acts or omissions are done in good faith and in accordance with the provisions of sections 190.600 to 190.621 and the provisions of an outside the hospital do-not-resuscitate order executed under sections 190.600 to 190.621:

(1) Physicians, persons under the direction or authorization of a physician, emergency medical services personnel, or health care facilities that cause or participate in the withholding or withdrawal of cardiopulmonary resuscitation from such patient; and

(2) Physicians, persons under the direction or authorization of a physician, emergency medical services personnel, or health care facilities that provide cardiopulmonary resuscitation to such patient under an oral or written request communicated to them by the patient or the patient's representative.

(L. 2007 H.B. 182)



Section 190.609 Order effective, when--limitations of order.

Order effective, when--limitations of order.

190.609. 1. An outside the hospital do-not-resuscitate order shall only be effective when the patient has not been admitted to or is not being treated within a hospital.

2. An outside the hospital do-not-resuscitate order and the outside the hospital do-not-resuscitate protocol shall not authorize the withholding or withdrawing of other medical interventions, such as intravenous fluids, oxygen, or therapies other than cardiopulmonary resuscitation. Outside the hospital do-not-resuscitate orders and the outside the hospital do-not-resuscitate protocol shall not authorize the withholding or withdrawing of therapies deemed necessary to provide comfort care or alleviate pain. Any authorization for withholding or withdrawing interventions or therapies that is inconsistent with sections 190.600 to 190.621 and is found or included in any outside the hospital do-not-resuscitate order or in the outside the hospital do-not-resuscitate protocol shall be null, void, and of no effect. Nothing in this section shall prejudice any other lawful directives concerning such medical interventions and therapies.

3. An outside the hospital do-not-resuscitate order shall not be effective during such time as the patient is pregnant; provided, however, that physicians, persons under the direction or authorization of a physician, emergency medical services personnel, and health care facilities shall not be subject to civil, criminal, or administrative liability and are not guilty of unprofessional conduct if, while acting in accordance with the provisions of sections 190.600 to 190.621 and the provisions of an outside the hospital do-not-resuscitate order executed under sections 190.600 to 190.621, such persons and entities:

(1) Comply with an outside the hospital do-not-resuscitate order and withdraw or withhold cardiopulmonary resuscitation from a pregnant patient while believing in good faith that the patient is not pregnant; or

(2) Despite the presence of an outside the hospital do-not-resuscitate order, provide cardiopulmonary resuscitation to a nonpregnant patient while believing in good faith that the patient is pregnant.

(L. 2007 H.B. 182)



Section 190.612 Emergency medical services personnel to comply with order, when--physician to transfer patient, when.

Emergency medical services personnel to comply with order, when--physician to transfer patient, when.

190.612. 1. Emergency medical services personnel are authorized to comply with the outside the hospital do-not-resuscitate protocol when presented with an outside the hospital do-not-resuscitate identification or an outside the hospital do-not-resuscitate order. However, emergency medical services personnel shall not comply with an outside the hospital do-not-resuscitate order or the outside the hospital do-not-resuscitate protocol when the patient or patient's representative expresses to such personnel in any manner, before or after the onset of a cardiac or respiratory arrest, the desire to be resuscitated.

2. If a physician or a health care facility other than a hospital admits or receives a patient with an outside the hospital do-not-resuscitate identification or an outside the hospital do-not-resuscitate order, and the patient or patient's representative has not expressed or does not express to the physician or health care facility the desire to be resuscitated, and the physician or health care facility is unwilling or unable to comply with the outside the hospital do-not-resuscitate order, the physician or health care facility shall take all reasonable steps to transfer the patient to another physician or health care facility where the outside the hospital do-not-resuscitate order will be complied with.

(L. 2007 H.B. 182)



Section 190.615 Death of a patient, not suicide or homicide--effect of order on life insurance--order does not authorize mercy killing or euthanasia.

Death of a patient, not suicide or homicide--effect of order on life insurance--order does not authorize mercy killing or euthanasia.

190.615. 1. A patient's death resulting from the withholding or withdrawal in good faith of cardiopulmonary resuscitation under an outside the hospital do-not-resuscitate order is not, for any purpose, a suicide or homicide.

2. The possession of an outside the hospital do-not-resuscitate identification or execution of an outside the hospital do-not-resuscitate order does not affect in any manner the sale, procurement, or issuance of any policy of life insurance, nor does it modify the terms of an existing policy of life insurance. Notwithstanding any term of a policy to the contrary, a policy of life insurance is not legally impaired or invalidated in any manner by the withholding or withdrawal of cardiopulmonary resuscitation from an insured patient possessing an outside the hospital do-not-resuscitate identification or outside the hospital do-not-resuscitate order.

3. A physician, health care facility, or other health care provider or a health care service plan, insurer issuing disability insurance, self-insured employee welfare benefit plan, or nonprofit hospital plan shall not require a patient to possess an outside the hospital do-not-resuscitate identification or execute an out of hospital do-not-resuscitate order as a condition for being insured for or receiving health care services.

4. Sections 190.600 to 190.621 do not prejudice any right that a patient has to effect the obtaining, withholding, or withdrawal of medical care in any lawful manner apart from sections 190.600 to 190.621. In that respect, the rights of patients authorized under sections 190.600 to 190.621 are cumulative.

5. The provisions of sections 190.600 to 190.621 shall not be construed to condone, authorize, or approve mercy killing or euthanasia, or to permit any affirmative or deliberate act or omission to shorten or end life.

(L. 2007 H.B. 182)



Section 190.618 Rules--rulemaking authority.

Rules--rulemaking authority.

190.618. 1. By June 30, 2008, the department shall promulgate rules relating to the outside the hospital do-not-resuscitate protocol, the outside the hospital do-not-resuscitate identification, and the outside the hospital do-not-resuscitate forms under sections 190.600 to 190.621.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 H.B. 182)



Section 190.621 Penalty for concealing or falsifying an order.

Penalty for concealing or falsifying an order.

190.621. 1. Any person who knowingly conceals, cancels, defaces, or obliterates the outside the hospital do-not-resuscitate order or the outside the hospital do-not-resuscitate identification of another person without the consent of the other person, or who knowingly falsifies or forges a revocation of the outside the hospital do-not-resuscitate order or the outside the hospital do-not-resuscitate identification of another person, is guilty of a class A misdemeanor.

2. Any person who knowingly executes, falsifies, or forges an outside the hospital do-not-resuscitate order or an outside the hospital do-not-resuscitate identification of another person without the consent of the other person, or who knowingly conceals or withholds personal knowledge of a revocation of an outside the hospital do-not-resuscitate order or an outside the hospital do-not-resuscitate identification of another person, is guilty of a class D felony.

(L. 2007 H.B. 182)



Section 190.800 Imposition of tax--definitions.

Imposition of tax--definitions.

190.800. 1. Each ground ambulance service, except for any ambulance service owned and operated by an entity owned and operated by the state of Missouri, including but not limited to any hospital owned or operated by the board of curators, as defined in chapter 172, or any department of the state, shall, in addition to all other fees and taxes now required or paid, pay an ambulance service reimbursement allowance tax for the privilege of engaging in the business of providing ambulance services in this state.

2. For the purpose of this section, the following terms shall mean:

(1) "Ambulance", the same meaning as such term is defined in section 190.100;

(2) "Ambulance service", the same meaning as such term is defined in section 190.100;

(3) "Engaging in the business of providing ambulance services in this state", accepting payment for such services;

(4) "Gross receipts", all amounts received by an ambulance service licensed under section 190.109 for its own account from the provision of all emergency services, as defined in section 190.100, to the public in the state of Missouri, but shall not include revenue from taxes collected under law, grants, subsidies received from governmental agencies, or the value of charity care.

(L. 2009 S.B. 307)

Expires 9-30-15



Section 190.803 Formula for tax based on gross receipts--maximum rate--challenge of validity of rules.

Formula for tax based on gross receipts--maximum rate--challenge of validity of rules.

190.803. 1. Each ambulance service's reimbursement allowance shall be based on its gross receipts using a formula established by the department of social services by rule. The determination of tax due shall be the monthly gross receipts reported to the department of social services multiplied by the tax rate established by rule by the department of social services. Such tax rate may be a graduated rate based on gross receipts and shall not exceed a rate of six percent per annum of gross receipts.

2. Notwithstanding any other provision of law to the contrary, any action respecting the validity of the rules promulgated under this section or section 190.815 or 190.833 shall be filed in the circuit court of Cole County. The circuit court of Cole County shall hear the matter as the court of original jurisdiction.

(L. 2009 S.B. 307)

Expires 9-30-15



Section 190.806 Record-keeping requirements, confidentiality.

Record-keeping requirements, confidentiality.

190.806. Each ambulance service shall keep such records as may be necessary to determine the amount of its reimbursement allowance. On or before the first day of October of each year, every ambulance service shall submit to the department of social services a statement that accurately reflects such information as is necessary to determine such ambulance service's reimbursement allowance tax. Each licensed ambulance service shall report gross receipts to the department of social services. The information obtained by the department of social services shall be confidential.

(L. 2009 S.B. 307)

Expires 9-30-15



Section 190.809 Amount due, determination--notification procedure--offset permitted, when--quarterly adjustment of tax permitted.

Amount due, determination--notification procedure--offset permitted, when--quarterly adjustment of tax permitted.

190.809. 1. The director of the department of social services shall make a determination as to the amount of ambulance service reimbursement allowance tax due from each ambulance service.

2. The director of the department of social services shall notify each ambulance service of the annual amount of its reimbursement allowance tax on or before the first day of October each year. Such amount may be paid in monthly increments over the balance of the reimbursement allowance tax period, as set forth in subsection 1 of section 190.821.

3. The department of social services is authorized to offset the federal reimbursement allowance tax owed by an ambulance service against any MO HealthNet payment due such ambulance service, if the ambulance service requests such an offset. The amounts to be offset shall result, so far as practicable, in withholding from the ambulance service an amount substantially equivalent to the assessment to be due from the ambulance service. The office of administration and state treasurer are authorized to make any fund transfers necessary to execute the offset.

4. The department of social services may adjust the tax rate quarterly on a prospective basis. The department of social services may adjust more frequently for individual ambulance services if there is a substantial and statistically significant change in their service provider characteristics. The department of social services may define such adjustment criteria by rule.

(L. 2009 S.B. 307)

Expires 9-30-15



Section 190.812 Determination of tax final, when--timely protest permitted.

Determination of tax final, when--timely protest permitted.

190.812. 1. Each ambulance service reimbursement allowance tax determination shall be final after receipt of written notice from the department of social services, unless the ambulance service files a protest with the director of the department of social services setting forth the grounds on which the protest is based within thirty days from the date of receipt of written notice from the department of social services to the ambulance service.

2. If a timely protest is filed, the director of the department of social services shall reconsider the determination and, if the ambulance service has so requested, the director or the director's designee shall grant the ambulance service a hearing to be held within forty-five days after the protest is filed, unless extended by agreement between the ambulance service and the director. The director shall issue a final decision within forty-five days of the completion of the hearing. After reconsideration of the reimbursement allowance determination and a final decision by the director of the department of social services, an ambulance service's appeal of the director's final decision shall be to the administrative hearing commission in accordance with section 208.156 and section 621.055.

(L. 2009 S.B. 307)

Expires 9-30-15



Section 190.815 Rulemaking authority.

Rulemaking authority.

190.815. The director of the department of social services shall prescribe by rule the form and content of any document required to be filed under sections 190.800 to 190.836. No later than November 30, 2009, the department of social services shall promulgate rules to implement the provisions of sections 190.830 to 190.836.

(L. 2009 S.B. 307)

Expires 9-30-15



Section 190.818 Remittance of tax--fund created, use of moneys.

Remittance of tax--fund created, use of moneys.

190.818. 1. The ambulance service reimbursement allowance tax owed or, if an offset has been requested, the balance, if any, after such offset shall be remitted by the ambulance service to the department of social services. The remittance shall be made payable to the director of the department of revenue. The amount remitted shall be deposited in the state treasury to the credit of the "Ambulance Service Reimbursement Allowance Fund", which is hereby created for the sole purpose of providing payments to ambulance services. All investment earnings of the ambulance service reimbursement allowance fund shall be credited to the ambulance service reimbursement allowance fund. The unexpended balance in the ambulance service reimbursement allowance fund at the end of the biennium is exempt from the provisions of section 33.080. The unexpended balance shall not revert to the general revenue fund, but shall accumulate in the ambulance service reimbursement allowance fund from year to year.

2. An offset as authorized by this section or a payment to the ambulance service reimbursement allowance fund shall be accepted as payment of the ambulance service's obligation imposed by section 190.800.

3. The state treasurer shall maintain records that show the amount of money in the ambulance service reimbursement allowance fund at any time and the amount of any investment earnings on that amount. The department of social services shall disclose such information to any interested party upon written request.

(L. 2009 S.B. 307)

Expires 9-30-15



Section 190.821 Tax period--failure to pay, delinquency, enforcement procedures.

Tax period--failure to pay, delinquency, enforcement procedures.

190.821. 1. An ambulance service reimbursement allowance tax period as provided in sections 190.800 to 190.836 shall be from the first day of October to the thirtieth day of September. The department shall notify each ambulance service with a balance due on the thirtieth day of September of each year the amount of such balance due. If any ambulance service fails to pay its ambulance service reimbursement allowance tax within thirty days of such notice, the reimbursement allowance shall be delinquent. The reimbursement allowance tax may remain unpaid during an appeal as provided in section 190.812.

2. Except as otherwise provided in this section, if any reimbursement allowance tax imposed under section 190.800 is unpaid and delinquent, the department of social services may proceed to enforce the state's lien against the property of the ambulance service and to compel the payment of such reimbursement allowance tax in the circuit court having jurisdiction in the county where the ambulance service is located. In addition, the director of the department of social services or the director's designee may cancel or refuse to issue, extend, or reinstate a MO HealthNet participation agreement to any ambulance service which fails to pay such delinquent reimbursement allowance tax required by section 190.800 unless under appeal as allowed in section 190.812.

3. Except as otherwise provided in this section, failure to pay a delinquent reimbursement allowance tax imposed under section 190.800 shall be grounds for denial, suspension, or revocation of a license granted under this chapter. The director of the department of social services may notify the department of health and senior services to deny, suspend, or revoke the license of any ambulance service which fails to pay a delinquent reimbursement allowance tax unless under appeal as provided in section 190.812.

(L. 2009 S.B. 307)

Expires 9-30-15



Section 190.824 Tax-exempt status of ambulance service not affected.

Tax-exempt status of ambulance service not affected.

190.824. Nothing in sections 190.800 to 190.836 shall be deemed to affect or in any way limit the tax-exempt or nonprofit status of any ambulance service granted by state or federal law.

(L. 2009 S.B. 307)

Expires 9-30-15



Section 190.827 Payments to ambulance services, when.

Payments to ambulance services, when.

190.827. The department of social services shall make payments to those ambulance services that have a valid MO HealthNet participation agreement with the department. The ambulance service reimbursement allowance shall not be used to supplant, and shall be in addition to, general revenue payments to ambulance services.

(L. 2009 S.B. 307)

Expires 9-30-15



Section 190.830 Federal financial participation required.

Federal financial participation required.

190.830. The requirements of sections 190.800 to 190.830 shall apply only so long as the revenues generated under section 190.800 are eligible for federal financial participation as provided in sections 190.800 to 190.836 and payments are made under section 190.800. For the purpose of this section, "federal financial participation" means the federal government's share of Missouri's expenditures under the MO HealthNet program. Notwithstanding any other provision of this section to the contrary, in the event federal financial participation is either denied, discontinued, reduced in excess of five percent per year, or no longer available for the revenues generated under section 190.800, the director of the department of social services shall cause disbursement of all moneys held in the ambulance service reimbursement allowance fund to be made to all ambulance services in accordance with rules promulgated by the department of social services, along with a full accounting of such disbursements, within forty-five days of receipt of notice thereof by the department of social services.

(L. 2009 S.B. 307)

Expires 9-30-15



Section 190.833 No tax imposed prior to effective date.

No tax imposed prior to effective date.

190.833. The ambulance service reimbursement allowance tax provided in section 190.800 shall not be imposed prior to the effective date of rules promulgated by the department of social services, but in no event prior to October 1, 2009.

(L. 2009 S.B. 307)

Expires 9-30-15



Section 190.836 Rules requirements, authority.

Rules requirements, authority.

190.836. No rules implementing sections 190.800 to 190.836 may be filed with the secretary of state without first being provided to interested parties registered on a list of such parties to be maintained by the director of the department of social services. Rules shall be provided to all interested parties seventy-two hours prior to being filed with the secretary of state. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 190.800 to 190.836 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 190.800 to 190.836 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 S.B. 307)

Expires 9-30-15



Section 190.839 Expiration date.

Expiration date.

190.839. Sections 190.800 to 190.839 shall expire on September 30, 2015.

(L. 2009 S.B. 307, A.L. 2011 S.B. 62)

Expires 9-30-15

CROSS REFERENCE:

Nonseverability clause, 190.840



Section 190.840 Nonseverability clause.

Nonseverability clause.

190.840. Notwithstanding the provisions of section 1.140 to the contrary, the provisions of this act* shall be nonseverable, and if any provision is for any reason held to be invalid, such decision shall invalidate all of the remaining provisions of this act*.

(L. 2011 S.B. 62 § 1)

*"This act" contained numerous sections. Consult Disposition of Sections table for a definitive listing.






Chapter 191 Health and Welfare

Section 191.005 Information exchange between departments, rulemaking authority.

Information exchange between departments, rulemaking authority.

191.005. 1. The departments of health and senior services and social services shall promulgate rules and regulations requiring the exchange of information, including regulatory violations, between the departments to ensure the protection of individuals who are served by health care providers regulated by either the department of health and senior services or the department of social services.

2. No rule or portion of a rule promulgated pursuant to the provisions of this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 1999 S.B. 8 & 173 § 3)



Section 191.025 Health care compact.

Health care compact.

191.025. The Health Care Compact is enacted into law and entered into by the state as a party, and is of full force and effect between the state and any other states joining therein in accordance with the terms of the Compact, which such Compact is as follows:

Section 1. Definitions. As used in this Compact, unless the context clearly indicates otherwise:

"Member State" shall refer to a state that is signatory to this Compact and has adopted it under the laws of that state.

"Effective date" shall refer to the date upon which this Compact shall become effective for purposes of the operation of state and federal law in a Member State, which shall be the later of:

(a) the date upon which this Compact shall be adopted under the laws of the Member State, and;

(b) the date upon which this Compact receives the consent of Congress pursuant to Article I, Section 10, of the United States Constitution, after at least two Member States adopt this Compact.

"Health Care" means care, services, supplies, or plans related to the health of an individual and includes but is not limited to:

(a) preventive, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care and counseling, service, assessment, or procedure with respect to the physical or mental condition or functional status of an individual or that affects the structure or function of the body; and

(b) sale or dispensing of a drug, device, equipment, or other item in accordance with a prescription; and

(c) an individual or group plan that provides, or pays the cost of, care, services, or supplies related to the health of an individual; except any care, services, supplies, or plans provided by the United States Department of Defense, the United States Department of Veteran Affairs, or provided to Native Americans.

"Commission" shall refer to the Interstate Advisory Health Care Commission.

"Member State" means a state that is signatory to this Compact and has adopted it under the laws of that state.

"Member State Base Funding Level" means a number equal to the total federal spending on Health Care in the Member State during federal fiscal year 2010 as determined. On or before the effective date, each Member State shall determine the Member State Base Funding Level for its state, and that number shall be binding upon that Member State. (The preliminary estimate of Member State Base Funding Level for the State of Missouri is $18,669,000,000.)

"Member State Current Year Funding Level" means the Member State Base Funding Level multiplied by the Member State Current Year Population Adjustment Factor multiplied by the Current Year Inflation Adjustment Factor.

"Member State Current Year Population Adjustment Factor" means the average population of the Member State in the current year less the average population of the Member State in federal fiscal year 2010, divided by the average population of the Member State in federal fiscal year 2010, plus 1. Average population in a Member State shall be determined by the United States Census Bureau.

"Current Year Inflation Adjustment Factor" means the Total Gross Domestic Product Deflator in the current year divided by the Total Gross Domestic Product Deflator in federal fiscal year 2010. Total Gross Domestic Product Deflator shall be determined by the Bureau of Economic Analysis of the United States Department of Commerce.

Section 2. Pledge. The Member States shall take joint and separate action to secure the consent of the United States Congress to this Compact in order to return the authority to regulate health care to the Member States, consistent with the goals and principles articulated in this Compact. The Member States shall improve health care policy within their respective jurisdictions and according to the judgment and discretion of each Member States.

Section 3. Legislative Power. The legislatures of the Member States have the primary responsibility to regulate health care in their respective states.

Section 4. State Control. Each Member State, within its state, may suspend by legislation the operation of all federal laws, rules, regulations, and orders regarding Health Care that are inconsistent with the laws and regulations adopted by the Member State pursuant to this Compact. Federal laws, rules, regulations, and orders regarding health care will remain in effect unless a Member State expressly suspends them pursuant to its authority under this Compact. For any federal law, rule, regulation, or order that remains in effect in a Member State after the effective date, that Member State shall be responsible for the associated funding obligations in its state.

Section 5. Funding.

(a) Each federal fiscal year, each Member State shall have the right to federal monies up to an amount equal to its Member State Current Year Funding Level for that federal fiscal year, funded by Congress as mandatory spending and not subject to annual appropriation, to support the exercise of Member State authority under this Compact. This funding shall not be conditional on any action of or regulation, policy, law, or rule being adopted by the Member State.

(b) By the start of each federal fiscal year, Congress shall establish an initial Member State Current Year Funding Level for each Member State, based upon reasonable estimates. The final Member State Current Year Funding Level shall be calculated, and funding shall be reconciled by the United States Congress, based upon information provided by each Member State and audited by the United States Government Accountability Office.

Section 6. Interstate Advisory Health Care Commission.

(a) The Commission may study the issues of health care regulation of particular concern to the Member States. The Commission may make nonbinding recommendations to the Member States. The legislatures of the Member States may consider these recommendations in determining the appropriate health care policy in their respective states.

(b) The Commission shall collect information and data to assist the Member States in their regulation of health care, including assessing the performance of various state health care programs and compiling information on the prices health care. The Commission shall then make this information and data available to the legislatures of the Member States. Notwithstanding any other provision in this Compact, no Member State shall disclose to the Commission the health information of any individual, nor shall the Commission disclose the health information of any individual.

(c) The Commission consists of members appointed by each Member State through a process to be determined by the laws of each Member State. A Member State may not appoint more than two members to the Commission, and at any time a Member State may withdraw membership from the Commission at any time. Each Commission member is entitled to one vote. The Commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the commission's total membership.

(d) The Commission may elect from among its membership a chairperson. The Commission may adopt and publish bylaws and policies that are not inconsistent with this Compact. The Commission shall meet at least once a year, and may meet more frequently, as its bylaws direct.

(e) The Commission shall be funded by the Member States as agreed to by the Member States. The Commission shall have the responsibilities and duties as may be conferred upon it by subsequent action of the respective legislatures of the Member States in accordance with the terms of this Compact.

(f) The Commission shall not take any action within a Member State that contravenes any state law of that Member State.

Section 7. Congressional Consent. This Compact shall be effective on its adoption by at least two Member States and consent of the United States Congress. This Compact shall be effective unless the United States Congress, in consenting to this Compact, alters the fundamental purposes of this Compact, which are:

(a) To secure the right of the Member States to regulate Health Care in their respective states pursuant to this Compact and to suspend the operation of any conflicting federal laws, rules, regulations, and orders within their states; and

(b) To secure federal funding for Member States that choose to invoke their authority under this Compact, as prescribed by Section 5 above.

Section 8. Amendments. The Member States, by unanimous agreement, may amend this Compact from time to time without the prior consent or approval of Congress and any amendment shall be effective unless, within one year, the Congress disapproves that amendment. Any state may join this Compact after the date on which Congress consents to the Compact by adoption into law under its state Constitution.

Section 9. Withdrawal; Dissolution. Any Member State may withdraw from this Compact by adopting a law to that effect, but no such withdrawal shall take effect until six months after the Governor of the withdrawing Member State has given notice of the withdrawal to the other Member States. This Compact shall be dissolved upon the withdrawal of all but one of the Member States.

(L. 2011 H.B. 423)



Section 191.115 Alzheimer's State Plan Task Force established, members, duties, meetings, report--expiration date.

Alzheimer's State Plan Task Force established, members, duties, meetings, report--expiration date.

191.115. 1. There is hereby established in the department of health and senior services an "Alzheimer's State Plan Task Force". The task force shall consist of nineteen members, as follows:

(1) The lieutenant governor or his or her designee, who shall serve as chair of the task force;

(2) The directors of the departments of health and senior services, social services, and mental health or their designees;

(3) One member of the house of representatives appointed by the speaker of the house;

(4) One member of the senate appointed by the president pro tem of the senate;

(5) One member who has early-stage Alzheimer's or a related dementia;

(6) One member who is a family caregiver of a person with Alzheimer's or a related dementia;

(7) One member who is a licensed physician with experience in the diagnosis, treatment, and research of Alzheimer's disease;

(8) One member from the office of the state ombudsman for long-term care facility residents;

(9) One member representing the home care profession;

(10) One member representing residential long-term care;

(11) One member representing the adult day services profession;

(12) One member representing the insurance profession;

(13) One member representing the area agencies on aging;

(14) One member with expertise in minority health;

(15) One member who is a licensed elder law attorney;

(16) Two members from the leading voluntary health organization in Alzheimer's care, support, and research.

2. The members of the task force, other than the lieutenant governor, members from the general assembly, and department directors, shall be appointed by the governor with the advice and consent of the senate. Members shall serve on the task force without compensation.

3. The task force shall:

(1) Assess the current and future impact of Alzheimer's disease and related dementia on residents of the state of Missouri;

(2) Examine the existing services and resources addressing the needs of persons with dementia, their families, and caregivers; and

(3) Develop recommendations to respond to the escalating public health situation regarding Alzheimer's.

4. The task force shall include an examination of the following in its assessment and recommendations required to be completed under subsection 3 of this section:

(1) Trends in state Alzheimer's and related dementia populations and their needs, including but not limited to the state's role in long-term care, family caregiver support, and assistance to persons with early-stage Alzheimer's, early onset of Alzheimer's, and individuals with Alzheimer's disease as a result of Down's Syndrome;

(2) Existing services, resources, and capacity, including but not limited to:

(a) Type, cost, and availability of services for persons with dementia, including home- and community-based resources, respite care to assist families, residential long-term care options, and adequacy and appropriateness of geriatric-psychiatric units for persons with behavior disorders associated with Alzheimer's and related dementia;

(b) Dementia-specific training requirements for individuals employed to provide care for persons with dementia;

(c) Quality care measure for services delivered across the continuum of care;

(d) Capacity of public safety and law enforcement to respond to persons with Alzheimer's and related dementia;

(e) State support for Alzheimer's research through institutes of higher learning in Missouri;

(3) Needed state policies or responses, including but not limited to directions for the provision of clear and coordinated services and supports to persons and families living with Alzheimer's and related dementias and strategies to address any identified gaps in services.

5. The task force shall hold a minimum of one meeting at four diverse geographic regions in the state of Missouri during the calendar year to seek public input.

6. The task force shall submit a report of its findings and date-specific recommendations to the general assembly and the governor in the form of a state Alzheimer's plan no later than November 15, 2010, as part of Alzheimer's disease awareness month.

7. The task force shall continue to meet at the request of the chair and at a minimum of one time annually for the purpose of evaluating the implementation and impact of the task force recommendations and provide annual supplemental reports on the findings to the governor and the general assembly.

8. The provisions of this section shall expire on November 1, 2012.

(L. 2009 H.B. 272)

Expires 11-01-12



Section 191.127 Land may be leased for farming or grazing--procedure.

Land may be leased for farming or grazing--procedure.

191.127. 1. The director of the department of social services is hereby authorized to lease real property operated by the department of social services previously used for grazing or farming and determined by the chief administrative authority at each facility to be in excess of the immediate needs and requirements of the state facilities.

2. The state director of the division of purchasing shall offer for lease such lands by sealed bids to the general public. The bids shall be opened by the state director of the division of purchasing, but all bids may be rejected.

3. The term of the lease shall be for a period of one year or less, and the lessor shall have the option of renewing the lease from year to year, and the lease shall include conditions that the lessee shall use and maintain the land for agricultural purposes and will maintain all fences and buildings on the leased land.

4. The administrative official of the state facility where the land is located or his representative shall periodically inspect the property to insure compliance with all provisions of the lease.

5. The director of the department of social services shall sign the lease on behalf of the state.

(L. 1972 H.B. 1071 §§ 1 to 5, A.L. 1980 H.B. 1724)



Section 191.150 Purchase of food limited to use of institution inmates.

Purchase of food limited to use of institution inmates.

191.150. Any purchase of food in any institution under the control of the department of social services, other than the usual quality purchased for the inmates thereof, to be used by or for anyone other than the inmates of the institution shall be charged directly to the individual responsible for such purchase.

(L. 1947 V. I p. 314 § 10c, A.L. 1980 H.B. 1724)



Section 191.160 Board and living quarters for employees of institutions.

Board and living quarters for employees of institutions.

191.160. The department of social services may provide any employee in any institution under its control with board and living quarters in addition to salary, or wages, when the director shall determine that it is for the best interest of the state to do so.

(L. 1947 V. I p. 314 § 10d, A.L. 1980 H.B. 1724)



Section 191.170 Mistreatment of inmates--penalty.

Mistreatment of inmates--penalty.

191.170. Every person who shall willfully beat, strike, wound or injure any inmate of any institution under the control of the department of social services, or who shall in any other manner whatsoever mistreat or maltreat, handle or treat any such inmate in a brutal or inhuman manner, or who, in the handling of any such inmate, shall use any more force than is reasonably or apparently necessary for the proper control, treatment or management of such inmate, shall, upon conviction, be punished by a fine of not less than five dollars nor more than one hundred dollars, or by imprisonment in the county or city jail for not less than ten days nor more than six months, or by both such fine and imprisonment.

(L. 1947 V. I p. 314 § 10e, A.L. 1980 H.B. 1724)



Section 191.180 Furnishing unfit food to institution--penalty.

Furnishing unfit food to institution--penalty.

191.180. Every person who shall knowingly furnish or deliver any diseased, putrid or otherwise unwholesome meat, or the meat from any animal or fowl that was diseased or otherwise unfit for food, to any institution under the control of the department of social services, or who shall furnish or deliver any other unwholesome food, vegetables or provisions whatsoever to any such institution, to be used as food by the inmates or employees thereof, and any employee of such institution who knowingly shall receive, or consent to the receiving, of any such diseased or unwholesome meat, food or provisions at or by such institution, shall, upon conviction, be punished by a fine of not less than five dollars nor more than one hundred dollars, or by imprisonment in the county or city jail for not less than ten days nor more than six months, or by both such fine and imprisonment.

(L. 1947 V. I p. 314 § 10f, A.L. 1980 H.B. 1724)



Section 191.190 Accessory to mistreatment of inmates or furnishing of unwholesome food--penalty.

Accessory to mistreatment of inmates or furnishing of unwholesome food--penalty.

191.190. If any person or employee of any institution under the control of the department of social services shall be witness or shall in any other manner have knowledge of any violation of the provisions of sections 191.170 and 191.180, and shall fail to forthwith communicate such fact or facts to the superintendent of the institution or to the director of the department of social services, he or she shall be deemed an accessory to such act and violation, and, upon conviction, shall be punished by a fine of not less than five dollars nor more than one hundred dollars. Any person convicted of a violation of this or of section 191.170 or 191.180 shall be disqualified for holding any position for a period of one year in any institution in this state under the control of the state government.

(L. 1947 V. I p. 314 § 10g, A.L. 1980 H.B. 1724)



Section 191.210 Attendance of patient by private physician.

Attendance of patient by private physician.

191.210. Any person having any relative committed to the custody of any institution under the control of the state department of social services may, at their own expense, employ a licensed physician or other qualified practitioner to administer treatments to such patients. Persons so employed shall confine such treatment to the individual patient concerned. The state shall not be liable for any additional cost incurred as a result of the employment of such persons.

(L. 1947 V. I p. 314 § 10i, A.L. 1980 H.B. 1724)



Section 191.211 Funding of certain programs.

Funding of certain programs.

191.211. State expenditures for new programs and initiatives enacted by sections 103.178, 143.999, 188.230, 191.231, 191.825 to 191.839, 208.177, 208.178, 208.179 and 208.181, 211.490, 285.240, 337.093, 374.126, 376.891 to 376.894, 431.064, 660.016, 660.017 and 660.018, and the state expenditures for the new initiatives and expansion of programs enacted by revising sections 105.711 and 105.721, 191.520, 191.600, 198.090, 208.151, 208.152 and 208.215, as provided by H.B. 564, 1993, shall be funded exclusively by federal funds and the funding sources established in sections 149.011, 149.015, 149.035, 149.061, 149.065, 149.160, 149.170, 149.180, 149.190 and 149.192, and no future general revenue shall be appropriated to fund such new programs or expansions.

(L. 1993 H.B. 564 § 36, A.L. 2001 S.B. 393)



Section 191.213 Additional funding sources for certain programs.

Additional funding sources for certain programs.

191.213. State expenditures for programs and initiatives enacted by section 191.411 and sections 167.600 to 167.621 may be funded by federal funds, general revenue funds and any other funds appropriated to fund such programs.

(L. 2001 S.B. 393)



Section 191.226 Costs of HIV testing for certain crime victims payable by department of health and senior services, when, conditions.

Costs of HIV testing for certain crime victims payable by department of health and senior services, when, conditions.

191.226. The department of health and senior services shall pay for the cost of conducting HIV testing for a victim of the crime of rape as defined in section 556.030, or of the crime of sodomy as defined in section 566.060, or of the crime of incest as defined in section 568.020, if a person who is convicted of such crime is determined to be infected with HIV based upon HIV testing conducted upon delivery of the person to the department of corrections pursuant to section 191.659. Such testing shall be limited to not more than two enzyme-linked immunosorbent assay (ELISA) tests per year and such cost of such tests shall not be paid by the department of health and senior services for more than five years after the date the crime was committed. HIV testing conducted pursuant to this section shall be performed by the public health laboratory of the department of health and senior services.

(L. 1989 S.B. 138 § 1)



Section 191.227 Medical records to be released to patient, when, exception--fee permitted, amount--liability of provider limited--annual handling fee adjustment.

Medical records to be released to patient, when, exception--fee permitted, amount--liability of provider limited--annual handling fee adjustment.

191.227. 1. All physicians, chiropractors, hospitals, dentists, and other duly licensed practitioners in this state, herein called "providers", shall, upon written request of a patient, or guardian or legally authorized representative of a patient, furnish a copy of his or her record of that patient's health history and treatment rendered to the person submitting a written request, except that such right shall be limited to access consistent with the patient's condition and sound therapeutic treatment as determined by the provider. Beginning August 28, 1994, such record shall be furnished within a reasonable time of the receipt of the request therefor and upon payment of a fee as provided in this section.

2. Health care providers may condition the furnishing of the patient's health care records to the patient, the patient's authorized representative or any other person or entity authorized by law to obtain or reproduce such records upon payment of a fee for:

(1) (a) Search and retrieval, in an amount not more than twenty-two dollars and eighty-two cents plus copying in the amount of fifty-three cents per page for the cost of supplies and labor plus, if the health care provider has contracted for off-site records storage and management, any additional labor costs of outside storage retrieval, not to exceed twenty-one dollars and thirty-six cents, as adjusted annually pursuant to subsection 5 of this section; or

(b) The records shall be furnished electronically upon payment of the search, retrieval, and copying fees set under this section at the time of the request or one hundred dollars total, whichever is less, if such person:

a. Requests health records to be delivered electronically in a format of the health care provider's choice;

b. The health care provider stores such records completely in an electronic health record; and

c. The health care provider is capable of providing the requested records and affidavit, if requested, in an electronic format;

(2) Postage, to include packaging and delivery cost; and

(3) Notary fee, not to exceed two dollars, if requested.

3. Notwithstanding provisions of this section to the contrary, providers may charge for the reasonable cost of all duplications of health care record material or information which cannot routinely be copied or duplicated on a standard commercial photocopy machine.

4. The transfer of the patient's record done in good faith shall not render the provider liable to the patient or any other person for any consequences which resulted or may result from disclosure of the patient's record as required by this section.

5. Effective February first of each year, the fees listed in subsection 2 of this section shall be increased or decreased annually based on the annual percentage change in the unadjusted, U.S. city average, annual average inflation rate of the medical care component of the Consumer Price Index for All Urban Consumers (CPI-U). The current reference base of the index, as published by the Bureau of Labor Statistics of the United States Department of Labor, shall be used as the reference base. For purposes of this subsection, the annual average inflation rate shall be based on a twelve-month calendar year beginning in January and ending in December of each preceding calendar year. The department of health and senior services shall report the annual adjustment and the adjusted fees authorized in this section on the department's internet website by February first of each year.

(L. 1988 H.B. 925 § 1, A.L. 1994 H.B. 1427, A.L. 2002 S.B. 923, et al., A.L. 2005 H.B. 232, A.L. 2011 S.B. 62, A.L. 2013 H.B. 351)

CROSS REFERENCES:

Child's medical records to be released to parents, attorney's costs assessed, when, 452.375

Nonseverability clause, 190.840



Section 191.228 Physician and pharmacist not subject to discipline for cooperation.

Physician and pharmacist not subject to discipline for cooperation.

191.228. No physician or pharmacist licensed in this state shall be subject to discipline for authorizing, assisting or cooperating with other health care professionals licensed by this state who are practicing their profession within the scope of their license.

(L. 1992 S.B. 573 & 634 § 8)



Section 191.229 Accreditation of not-for-profit human services organizations deemed equivalent to licensure.

Accreditation of not-for-profit human services organizations deemed equivalent to licensure.

191.229. When a not-for-profit human services organization providing habilitative and rehabilitative services to people with disabilities in this state has been accredited by the Commission on Accreditation of Rehabilitative Facilities or the Accreditation Council on Services for People with Disabilities, that specific accreditation shall be deemed in lieu of and recognized as equivalent to any state licensure or certification requirements by all state agencies when purchasing services on behalf of persons with disabilities.

(L. 1994 S.B. 672 § 1)



Section 191.231 Community-based integrated delivery system, qualification, powers--organization, board of directors, powers--plans.

Community-based integrated delivery system, qualification, powers--organization, board of directors, powers--plans.

191.231. 1. The county commission may, by a majority vote, designate the county as a community-based integrated delivery system or a member of a community-based integrated delivery system. A standard metropolitan statistical area, or any part thereof, which contains more than one million persons shall not be designated as a community-based integrated delivery system.

2. In order to qualify for a designation under this section, a community-based integrated delivery system shall be established and operated in accordance with this section. A community-based integrated delivery system may:

(1) Improve access to health care for residents of the district;

(2) Coordinate the development of new health services in the district; and

(3) Consider various alternatives for integrating the services of the health care delivery system in the district.

3. The boundaries of a community-based integrated delivery system may be coextensive with the boundaries of a county or a group of member counties.

4. The community-based integrated delivery system shall be organized as a not-for-profit corporation and shall be governed by a board of directors of not more than eleven persons, except that, if a system includes more than eleven counties, then the board of directors shall be comprised of one member from each county. The members of the board shall represent a cross section of community interests. The board of directors of a system shall be chosen by the governor from lists submitted by county commissioners whose districts are included in the community-based integrated delivery system.

5. The board of directors of the community-based integrated delivery system shall possess and exercise all of its legislative and executive powers. Within thirty days after the appointment of the initial directors, the board shall meet. At its first meeting the board shall elect a chairman from its members and select a secretary and treasurer and such officers or employees as it deems expedient or necessary for the accomplishment of its corporate objectives. The secretary and treasurer need not be members of the board. At the meeting, the board shall define the first and subsequent fiscal years of the system and shall adopt a corporate seal and bylaws, which shall determine the times for the annual election of officers and of other regular and special meetings of the board and shall contain the rules for the transaction of other business of the system and for amending the bylaws. Each director of any system shall serve without compensation.

6. A community-based integrated delivery system shall develop plans for access to health care for residents of the system and shall determine system health care needs. The community-based integrated delivery system shall not have the power to tax.

(L. 1993 H.B. 564 § 28)



Section 191.235 Mercury contained in immunizations, not to be administered to certain persons--insurance reimbursement for nonmercury immunizations--exemptions, when.

Mercury contained in immunizations, not to be administered to certain persons--insurance reimbursement for nonmercury immunizations--exemptions, when.

191.235. 1. Beginning April 1, 2007, immunizations administered in the state of Missouri to knowingly pregnant women or children less than three years of age shall not contain more than one microgram of mercury per five-tenths-milliliter dose.

2. Beginning April 1, 2007, any health carrier as defined in section 376.1350 doing business in the state of Missouri that provides insurance coverage for immunizations on a fee schedule or on a percentage reimbursement basis shall reimburse for immunizations not containing mercury at the same percentage rate of the usual and customary charges which were provided for immunizations containing mercury or other preservatives immediately prior to April 1, 2007.

3. The director of the department of health and senior services shall exempt the use of a vaccine from compliance with this section if the director finds, and the governor concurs, that an actual or potential public health emergency exists, including an epidemic, outbreak, or shortage for which there does not exist a sufficient supply of vaccine that complies with subsection 1 of this section that would prevent knowingly pregnant women or children less than three years of age from receiving the vaccine. The director shall determine the duration of such exemption.

(L. 2005 S.B. 74 & 49)



Section 191.237 Failure to participate in health information organization, no fine or penalty may be imposed--no exchange of data, when--definitions.

Failure to participate in health information organization, no fine or penalty may be imposed--no exchange of data, when--definitions.

191.237. 1. No law or rule promulgated by an agency of the state of Missouri may impose a fine or penalty against a health care provider, hospital, or health care system for failing to participate in any particular health information organization.

2. A health information organization shall not restrict the exchange of state agency data or standards-based clinical summaries for patients for federal Health Insurance Portability and Accountability Act (HIPAA) allowable uses. Charges for such service shall not exceed the cost of the actual technology connection or recurring maintenance thereof.

3. As used in this section, the following terms shall mean:

(1) "Fine or penalty", any civil or criminal penalty or fine, tax, salary or wage withholding, or surcharge established by law or by rule promulgated by a state agency pursuant to chapter 536;

(2) "Health care system", any public or private entity whose function or purpose is the management of, processing of, or enrollment of individuals for or payment for, in full or in part, health care services or health care data or health care information for its participants;

(3) "Health information organization", an organization that oversees and governs the exchange of health-related information among organizations according to nationally recognized standards.

(L. 2012 S.B. 769 § 1, A.L. 2013 H.B. 986, A.L. 2013 S.B. 89)



Section 191.300 Definitions.

Definitions.

191.300. As used in sections 191.300 to 191.380, the following terms mean:

(1) "Committee", the Missouri genetic disease advisory committee;

(2) "Cystic fibrosis", a serious lung problem of children; an inherited disorder which produces chronic involvement of the respiratory and digestive systems;

(3) "Department", the department of health and senior services;

(4) "Director", the director of the state department of health and senior services;

(5) "Genetic counseling", the provision and interpretation of medical information based on expanding knowledge of human genetics;

(6) "Genetic disorders", abnormalities of structure, function, or body metabolism which may be inherited or may result from damage to the fetus;

(7) "Genetic screening", the search through testing for persons with genetic disorders;

(8) "Health care professional", a physician or other health care practitioner licensed, accredited, or certified by the state of Missouri to perform specified health services;

(9) "Health care services", services for the diagnosis, treatment, cure, or relief of a health condition, illness, injury, or disease;

(10) "Hemophilia", a bleeding tendency resulting from a genetically determined deficiency factor in the blood;

(11) "Outreach clinics", medical clinics which provide genetic diagnosis and counseling at sites away from the tertiary genetic centers;

(12) "Program", the genetic program authorized by the provisions of sections 191.300 to 191.331, 191.340, and 191.365 to 191.380;

(13) "Sickle cell anemia", a blood disease characterized by the presence of crescent shaped or sickle shaped erythrocytes in peripheral blood, excessive hemolysis, and active hematopoiesis, resulting from a genetic defect;

(14) "Sickle cell trait", the healthy state wherein one carries the gene for sickle cell and could possibly pass that gene to his offspring;

(15) "Tertiary genetic centers", permanent genetic divisions that provide comprehensive diagnostic treatment and counseling services.

(L. 1985 H.B. 612, A.L. 2007 H.B. 948)



Section 191.305 Missouri genetic advisory committee created--purpose--appointment, terms--qualifications--expenses.

Missouri genetic advisory committee created--purpose--appointment, terms--qualifications--expenses.

191.305. 1. The "Missouri Genetic Advisory Committee", consisting of fifteen members, is hereby created to advise the department in all genetic programs including metabolic disease screening programs, hemophilia, sickle cell anemia, and cystic fibrosis programs. Members of the committee shall be appointed by the governor, by and with the advice and consent of the senate. The first appointments to the committee shall consist of five members to serve three-year terms, five members to serve two-year terms, and five members to serve one-year terms as designated by the governor. Each member of the committee shall serve for a term of three years thereafter.

2. The committee shall be composed of persons who reside in the state of Missouri, and a majority shall be licensed physicians. At least one member shall be a specialist in genetics; at least one member shall be a licensed obstetrician/gynecologist; at least one member shall be a licensed pediatrician in private practice; at least one member shall be a consumer, family member of a consumer or representative of a consumer group; at least one member shall be a licensed physician experienced in the study and treatment of hemophilia; at least one member shall be a specialist in sickle cell anemia; and at least one member shall be a specialist in cystic fibrosis.

3. Members of the committee shall not receive any compensation for their services, but they shall, subject to appropriations, be reimbursed for actual and necessary expenses incurred in the performance of their duties from funds appropriated for that purpose.

(L. 1985 H.B. 612, A.L. 2002 H.B. 1953)



Section 191.310 Duties of committee--liaison officers with mental health and education, appointment.

Duties of committee--liaison officers with mental health and education, appointment.

191.310. 1. The committee shall advise the department on the provision of genetic services to insure the following:

(1) That high quality is maintained;

(2) That genetic programs are responsive to the needs of the entire state;

(3) That funding is equitably allocated to all phases of the program;

(4) That the department is advised on methods of implementing genetic services;

(5) That duplication of services is eliminated; and

(6) That a yearly evaluation of genetic programs is completed to ascertain how successfully the goals of the programs are being achieved.

2. The director of the department of mental health shall designate an employee of that department to provide liaison with services provided by that department which relate to the genetic programs established under the provisions of sections 191.300 to 191.331, 191.340, and 191.365 to 191.380.

3. The commissioner of education shall designate an employee of the department of elementary and secondary education to provide liaison with the genetic program established in sections 191.300 to 191.331, 191.340, and 191.365 to 191.380.

(L. 1985 H.B. 612)



Section 191.315 Genetics program to be established by department--rules authorized--procedure.

Genetics program to be established by department--rules authorized--procedure.

191.315. 1. The department is hereby designated as administrator of a comprehensive genetics program which will provide genetic diagnosis, counseling, treatment, education and research.

2. The director of the department shall establish regulations and standards for genetic programs, as the director deems necessary, to promote and protect the public health and safety, and may promulgate all rules and regulations necessary to effectuate the provisions of sections 191.300 to 191.380 pursuant to this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1985 H.B. 612 § 191.315 subsecs. 1, 2, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 191.317 Confidentiality of all tests and personal information--exceptions--retention of specimens, procedure.

Confidentiality of all tests and personal information--exceptions--retention of specimens, procedure.

191.317. 1. All testing results and personal information obtained from any individual, or from specimens from any individual, shall be held confidential and be considered a confidential medical record, except for such information as the individual, parent or guardian consents to be released; but the individual must first be fully informed of the scope of the information requests to be released, of the risks, benefits and purposes for such release, and of the identity of those to whom the information will be released. Statistical data compiled without reference to the identity of any individual shall not be declared confidential. Notwithstanding any other provision of law to the contrary, the department may release the results of newborn screening tests to a child's health care professional.

2. The specimen shall be retained for five years after initial submission to the department. After five years, the specimen shall be destroyed. Unless otherwise directed under this section, a biological specimen may be released for purposes of anonymous scientific study. At the time of collection, the parent or legal guardian of the child from whom a biological specimen was obtained may direct the department to:

(1) Return a biological specimen that remains after all screening tests have been performed;

(2) Destroy a biological specimen in a scientifically acceptable manner after all screening tests required under section 191.331 or rule promulgated thereunder have been performed; or

(3) Store a biological specimen but not release the biological specimen for anonymous scientific study.

3. A biological specimen released for anonymous study under this section shall not contain information that may be used to determine the identity of the donor.

(L. 1985 H.B. 612 § 191.315 subsec. 3, A.L. 2007 H.B. 948)



Section 191.320 Genetic diagnostic and counseling services to be established--outreach centers, duties--referral for abortion, procedure, requirements.

Genetic diagnostic and counseling services to be established--outreach centers, duties--referral for abortion, procedure, requirements.

191.320. The department may contract with tertiary genetic centers to provide genetic diagnostic and counseling services, to initiate and conduct investigations of the causes, mortality, methods of treatment, prevention and cure of genetic disorders and related birth defects, and to develop and administer programs and activities which aid in the prevention or treatment of a particular genetic disorder. It may establish outreach clinics to be located throughout the state. The department may divide the state into regions for this purpose. The boundaries of such regions, to the extent practicable, shall be contiguous with relevant boundaries of political subdivisions and health service areas. These centers and clinics may provide genetic diagnostic evaluations, treatment, counseling and follow-up for families with or at high risk for a genetic disease, such as sickle cell anemia, cystic fibrosis, inherited cardiovascular disease, inherited forms of mental retardations, or hemophilia, provided that such evaluations, treatment, and counseling shall not include referral for abortions unless such abortions are certified in writing by a physician that, in his professional judgment, the life of the mother would be endangered if the fetus were carried to term.

(L. 1985 H.B. 612 § 191.320 subsec. 1)



Section 191.323 Powers and duties of department of health and senior services in prevention and treatment of genetic diseases and birth defects.

Powers and duties of department of health and senior services in prevention and treatment of genetic diseases and birth defects.

191.323. The department may:

(1) Develop and implement programs of professional education for physicians, medical students, nurses, scientists, technicians and therapists regarding the causes, methods of treatment, prevention and cure of genetic diseases;

(2) Develop and implement public educational programs regarding genetic diseases and birth defects and programs available for genetic diagnosis, treatment and counseling;

(3) Conduct or support scientific research concerning the causes, mortality, methods of treatment, prevention and cure of genetic diseases which are considered to be of major importance to the problems of genetic disease and birth defects in Missouri, in cooperation with other public and private agencies, except as provided in section 188.037;

(4) Maintain a central registry to collect and store data to facilitate the compiling of statistical information on the causes, treatment, prevention and cure of genetic diseases. Identifying information shall remain confidential pursuant to the provisions of section 191.315. Information will be reported to the Missouri board of health and other health care agencies so that it may be used for the prevention and treatment of genetic diseases and birth defects;

(5) Support genetic trainees annually for the pursuit of training in institutions in the state;

(6) Support new program development and specialized services which are not otherwise available and are considered by the department to be of major importance to the public health of Missouri.

(L. 1985 H.B. 612 § 191.320 subsec. 2)



Section 191.325 Cost of services, how paid--free to persons financially unable to pay--residency requirement.

Cost of services, how paid--free to persons financially unable to pay--residency requirement.

191.325. Any person residing in the state of Missouri who is in need of genetic services and, as a person, can probably benefit from such services and who is otherwise financially unable to pay for such services shall be entitled to health services without charge to the limit of the appropriations provided for genetic services. Any patient who, or whose parents, guardian or other person legally chargeable with the support of the patient, is able to pay a portion but not all of the expenses for the required services for the patient shall be entitled to the services if the patient or parent, guardian or other person legally charged with the support of the patient shall pay such portion of the expenses to the provider as the patient or parent, guardian or other person legally charged with the support of the patient is reasonably able to pay. However, when the patient is eligible, payments will be made for such services through Medicaid or other insurance benefits available to the patient to the fullest possible extent. The benefits available under the provisions of sections 191.300 to 191.331, 191.340, and 191.365 to 191.380 shall not replace those provided under other federal or state law or under other contractual or legal entitlements of the persons receiving them. This section does not apply to metabolic screenings.

(L. 1985 H.B. 612)



Section 191.331 Infants to be tested for metabolic and genetic diseases--reports--exceptions--refusal to test--fee for screening test, department may impose by rule, use of fees--formula provided by department, when--assistance available, when.

Infants to be tested for metabolic and genetic diseases--reports--exceptions--refusal to test--fee for screening test, department may impose by rule, use of fees--formula provided by department, when--assistance available, when.

191.331. 1. Every infant who is born in this state shall be tested for phenylketonuria and such other metabolic or genetic diseases as are prescribed by the department. The test used by the department shall be dictated by accepted medical practice and such tests shall be of the types approved by the department. All newborn screening tests required by the department shall be performed by the department of health and senior services laboratories. The attending physician, certified nurse midwife, public health facility, ambulatory surgical center or hospital shall assure that appropriate specimens are collected and submitted to the department of health and senior services laboratories.

2. All physicians, certified nurse midwives, public health nurses and administrators of ambulatory surgical centers or hospitals shall report to the department all diagnosed cases of phenylketonuria and other metabolic or genetic diseases as designated by the department. The department shall prescribe and furnish all necessary reporting forms.

3. The department shall develop and institute educational programs concerning phenylketonuria and other metabolic and genetic diseases and assist parents, physicians, hospitals and public health nurses in the management and basic treatment of these diseases.

4. The provisions of this section shall not apply if the parents of such child object to the tests or examinations provided in this section on the grounds that such tests or examinations conflict with their religious tenets and practices.

5. As provided in subsection 4 of this section, the parents of any child who fail to have such test or examination administered after notice of the requirement for such test or examination shall be required to document in writing such refusal. All physicians, certified nurse midwives, public health nurses and administrators of ambulatory surgical centers or hospitals shall provide to the parents or guardians a written packet of educational information developed and supplied by the department of health and senior services describing the type of specimen, how it is obtained, the nature of diseases being screened, and the consequences of treatment and nontreatment. The attending physician, certified nurse midwife, public health facility, ambulatory surgical center or hospital shall obtain the written refusal and make such refusal part of the medical record of the infant.

6. Notwithstanding the provisions of section 192.015 to the contrary, the department may, by rule, annually determine and impose a reasonable fee for each newborn screening test made in any of its laboratories. The department may collect the fee from any entity or individual described in subsection 1 of this section in a form and manner established by the department. Such fee shall be considered as a cost payable to such entity by a health care third-party payer, including, but not limited to, a health insurer operating pursuant to chapter 376, a domestic health services corporation or health maintenance organization operating pursuant to chapter 354, and a governmental or entitlement program operating pursuant to state law. Such fee shall not be considered as part of the internal laboratory costs of the persons and entities described in subsection 1 of this section by such health care third-party payers. No individual shall be denied screening because of inability to pay. Such fees shall be deposited in a separate account in the public health services fund created in section 192.900, and funds in such account shall be used for the support of the newborn screening program and activities related to the screening, diagnosis, and treatment, including special dietary products, of persons with metabolic and genetic diseases; and follow-up activities that ensure that diagnostic evaluation, treatment and management is available and accessible once an at-risk family is identified through initial screening; and for no other purpose. These programs may include education in these areas and the development of new programs related to these diseases.

7. Subject to appropriations provided for formula for the treatment of inherited diseases of amino acids and organic acids, the department shall provide such formula to persons with inherited diseases of amino acids and organic acids subject to the conditions described in this subsection. State assistance pursuant to this subsection shall be available to an applicant only after the applicant has shown that the applicant has exhausted all benefits from third-party payers, including, but not limited to, health insurers, domestic health services corporations, health maintenance organizations, Medicare, Medicaid and other government assistance programs.

8. Assistance under subsection 7 of this section shall be provided to the following:

(1) Applicants ages birth to five years old meeting the qualifications under subsection 7 of this section;

(2) Applicants between the ages of six to eighteen meeting the qualifications under subsection 7 of this section and whose family income is below three hundred percent of the federal poverty level;

(3) Applicants between the ages of six to eighteen meeting the qualifications under subsection 7 of this section and whose family income is at three hundred percent of the federal poverty level or above. For these applicants, the department shall establish a sliding scale of fees and monthly premiums to be paid in order to receive assistance under subsection 7 of this section; and

(4) Applicants age nineteen and above meeting the qualifications under subsection 7 of this section and who are eligible under an income-based means test established by the department to determine eligibility for the assistance under subsection 7 of this section.

9. The department shall have authority over the use, retention, and disposal of biological specimens and all related information collected in connection with newborn screening tests conducted under subsection 1 of this section. The use of such specimens and related information shall only be made for public health purposes and shall comply with all applicable provisions of federal law. The department may charge a reasonable fee for the use of such specimens for public health research and preparing and supplying specimens for research proposals approved by the department.

(L. 1965 p. 358 §§ 1 to 5; L. 1985 H.B. 612, A.L. 1992 H.B. 995, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1997 H.B. 600 & 388, A.L. 2007 H.B. 948)

*Rulemaking authority, effective when, null and void, when, see 376.1399.



Section 191.332 Supplemental newborn screening requirements.

Supplemental newborn screening requirements.

191.332. 1. By January 1, 2002, the department of health and senior services shall, subject to appropriations, expand the newborn screening requirements in section 191.331 to include potentially treatable or manageable disorders, which may include but are not limited to cystic fibrosis, galactosemia, biotinidase deficiency, congenital adrenal hyperplasia, maple syrup urine disease (MSUD) and other amino acid disorders, glucose-6-phosphate dehydrogenase deficiency (G-6-PD), MCAD and other fatty acid oxidation disorders, methylmalonic acidemia, propionic acidemia, isovaleric acidemia and glutaric acidemia Type I.

2. The department of health and senior services may promulgate rules to implement the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 2001 H.B. 279, A.L. 2005 S.B. 74 & 49)



Section 191.333 Citation of law--screening for lysosomal storage diseases--rulemaking authority--fee increase authorized.

Citation of law--screening for lysosomal storage diseases--rulemaking authority--fee increase authorized.

191.333. 1. This section shall be known and may be cited as the "Brady Alan Cunningham Newborn Screening Act".

2. By July 1, 2012, the department of health and senior services shall expand the newborn screening requirements in section 191.331 to include the following lysosomal storage diseases: Krabbe disease, Pompe disease, Gaucher disease, Niemann-Pick disease, and Fabry disease. The department may by rule screen for additional lysosomal storage disorders when the following occurs:

(1) The registration of the necessary reagents with the federal Food and Drug Administration;

(2) The availability of the necessary reagents from the Centers for Disease Control and Prevention;

(3) The availability of quality assurance testing methodology for such processes; and

(4) The acquisition and installment by the department of equipment necessary to implement the expanded screening tests.

3. The department may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

4. The department may increase the fee authorized in subsection 6 of section 191.331 to cover the additional cost of the expanded newborn screening test required in this section.

(L. 2009 H.B. 716)



Section 191.334 Chloe's Law--critical congenital heart disease screening, requirements--rulemaking authority.

Chloe's Law--critical congenital heart disease screening, requirements--rulemaking authority.

191.334. 1. This section shall be known and may be cited as "Chloe's Law".

2. Effective January 1, 2014, every newborn infant born in this state shall be screened for critical congenital heart disease in accordance with the provisions of this section.

3. Every newborn delivered on or after January 1, 2014, in an ambulatory surgical center, birthing center, hospital, or home shall be screened for critical congenital heart disease with pulse oximetry or in another manner as directed by the department of health and senior services in accordance with the American Academy of Pediatrics and American Heart Association guidelines. Screening shall occur prior to discharge if delivery occurs in a facility. If delivery occurs in a home, the individual performing the delivery shall perform the screening within forty-eight hours of birth. Screening results shall be reported to the parents or guardians of the newborn and the department of health and senior services in a manner prescribed by the department for surveillance purposes. The facility or individual shall develop and implement plans to ensure that newborns with positive screens receive appropriate confirmatory procedures and referral for treatment as indicated.

4. The provisions of this section shall not apply if a parent or guardian of the newborn objects to the screening on the grounds that it conflicts with his or her religious tenets and practices. The parent or guardian of any newborn who refuses to have the critical congenital heart disease screening administered after notice of the requirement for screening shall document the refusal in writing. Any refusal of screening shall be reported to the department of health and senior services in a manner prescribed by the department.

5. The department of health and senior services shall provide consultation and administrative technical support to facilities and persons implementing the requirements of this section including, but not limited to, assistance in:

(1) Developing and implementing critical congenital heart disease newborn screening protocols based on the American Academy of Pediatrics and American Heart Association guidelines;

(2) Developing and training facilities and persons on implementation of protocols;

(3) Developing and distributing educational materials for families; and

(4) Implementing reporting requirements.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 230)



Section 191.335 Hemophilia program established--state assistance, when.

Hemophilia program established--state assistance, when.

191.335. 1. The department of health and senior services hereafter referred to as the department shall establish a program for the care and treatment of persons suffering from hemophilia. This program shall assist persons who require continuing treatment with blood and blood derivatives to avoid crippling, extensive hospitalization and other effects associated with this critical chronic bleeding condition, but who are unable to pay for the entire cost of such services on a continuing basis after payment of claims from various types of hospital and medical insurance coverages, Medicare, Medicaid, and other government assistance programs in existence now or in the future, and private charitable assistance programs.

2. State assistance pursuant to subsection 1 of this section shall be available to an applicant only after he has shown that he has exhausted all benefits from insurance coverage, Medicare, Medicaid, and other government assistance programs, and private and charitable assistance programs.

(L. 1979 H.B. 182 § 2)



Section 191.340 Hemophilia program--care and treatment--financial assistance--education--duties of department.

Hemophilia program--care and treatment--financial assistance--education--duties of department.

191.340. The department shall:

(1) Assist in the development and expansion of programs for the care and treatment of persons suffering from hemophilia, including self-administration, prevention, and home care and other medical and dental procedures and techniques designed to provide maximum control over bleeding episodes typical of this condition;

(2) Extend financial assistance to persons suffering from hemophilia in obtaining blood, blood derivatives and concentrates, and other efficacious agents for use in hospital, medical and dental facilities, and at home, or participate in the cost of blood processing to the extent that such support will facilitate the supplying of blood, blood derivatives, and concentrates and other efficacious agents to hemophiliac patients at an economical cost, thus increasing the effectiveness of the moneys appropriated to carry out the provisions of sections 191.335 and 191.340;

(3) Institute and carry on educational programs among physicians, dentists, hospitals, public health departments, and the public concerning hemophilia, including dissemination of information and the conducting of educational programs concerning the methods of care and treatment of persons suffering from the condition.

(L. 1979 H.B. 182 § 3, A.L. 1985 H.B. 612)



Section 191.360 Trained employee of end-stage renal disease facility may initiate dialysis--not unlawful practice of medicine.

Trained employee of end-stage renal disease facility may initiate dialysis--not unlawful practice of medicine.

191.360. It shall not be considered an unlawful practice of medicine pursuant to chapter 334 or a violation of any provision of chapter 335 for an employee of a certified end-stage renal disease facility who has been appropriately trained in the dialysis techniques to initiate dialysis within a certified end-stage renal disease facility under the supervision of a licensed physician or a registered nurse as those terms are defined by law.

(L. 1983 S.B. 336 § 1)



Section 191.362 Appropriately trained employees to have completed course in dialysis techniques.

Appropriately trained employees to have completed course in dialysis techniques.

191.362. Appropriately trained employees of certified end-stage renal disease facilities, excluding licensed physicians and registered professional nurses, who may initiate dialysis shall be those employees who have successfully completed a course of study in the dialysis techniques.

(L. 1983 S.B. 336 § 2, A.L. 2010 H.B. 1965)



Section 191.365 Sickle cell anemia--purposes of program--financial assistance, when.

Sickle cell anemia--purposes of program--financial assistance, when.

191.365. 1. The department shall establish a program for the care and treatment of persons suffering from sickle cell anemia and the identification and counseling of individuals that have sickle cell trait. This program shall assist persons who require continuing treatment to avoid crippling, extensive hospitalization, and other effects associated with this critical blood disease, but who are unable to pay for the entire cost of such services on a continuing basis after payment of claims from various types of hospital and medical insurance coverages, Medicare, Medicaid, and other government assistance programs in existence now or in the future, and private charitable assistance programs.

2. State assistance for care and treatment pursuant to subsection 1 of this section shall be available to an applicant only after he has shown that he has exhausted all benefits from insurance coverage, Medicare, Medicaid, and other government assistance programs, and private and charitable assistance programs.

(L. 1985 H.B. 612)



Section 191.370 Sickle cell anemia, development of program for care and treatment--duties of department.

Sickle cell anemia, development of program for care and treatment--duties of department.

191.370. The department shall:

(1) Assist in the development and expansion of programs for the care and treatment of persons suffering from sickle cell anemia;

(2) Assist in the development and expansion of screening and testing programs for the detection and counseling of individuals with sickle cell trait;

(3) Extend financial assistance to persons suffering from sickle cell anemia in obtaining treatment of the disease;

(4) Institute and carry on educational programs among physicians, hospitals, public health departments, and the public concerning sickle cell anemia, including dissemination of information and the conducting of educational programs concerning the methods of care and treatment of persons suffering from the condition.

(L. 1985 H.B. 612)



Section 191.375 Cystic fibrosis, program for care and treatment--financial assistance, when.

Cystic fibrosis, program for care and treatment--financial assistance, when.

191.375. 1. The department shall establish a program for early and accurate diagnosis of persons suspected of having cystic fibrosis to avoid increasing lung damage and death as a result of delayed diagnosis.

2. The department shall also establish a program for the care and treatment of persons of low and moderate income with cystic fibrosis who require quality medical care, which includes continuous drug therapy and physician supervision, special inhalation equipment and treatment, but who are unable to pay for the entire cost of such services so as to avoid frequent hospitalizations which become necessary whenever lapses in medical care occur.

3. State assistance pursuant to subsection 1 of this section shall be available to an applicant only after he has shown that he has exhausted all benefits from insurance coverage, Medicare, Medicaid, and other government assistance programs, and private charitable assistance programs.

(L. 1985 H.B. 612)



Section 191.380 Cystic fibrosis, duties of department.

Cystic fibrosis, duties of department.

191.380. The department shall:

(1) Assist in the development and expansion of programs for the care and treatment of persons suffering from cystic fibrosis;

(2) Extend financial assistance to persons suffering from cystic fibrosis in obtaining treatment of the disease;

(3) Institute and carry on educational programs among physicians, hospitals, public health departments, and the public concerning cystic fibrosis, including dissemination of information and the conducting of educational programs concerning the methods of care and treatment of persons suffering from the condition.

(L. 1985 H.B. 612)



Section 191.400 State board of health--appointment--terms--qualifications--limitation on other employment, exception--vacancies--compensation--meetings.

State board of health--appointment--terms--qualifications--limitation on other employment, exception--vacancies--compensation--meetings.

191.400. 1. There is hereby created a "State Board of Health" which shall consist of seven members, who shall be appointed by the governor, by and with the advice and consent of the senate. No member of the state board of health shall hold any other office or employment under the state of Missouri other than in a consulting status relevant to the member's professional status, licensure or designation. Not more than four of the members of the state board of health shall be from the same political party.

2. Each member shall be appointed for a term of four years; except that of the members first appointed, two shall be appointed for a term of one year, two for a term of two years, two for a term of three years, and one for a term of four years. The successors of each shall be appointed for full terms of four years. No person may serve on the state board of health for more than two terms. The terms of all members shall continue until their successors have been duly appointed and qualified. Three of the persons appointed to the state board of health shall be persons who are physicians and surgeons licensed by the state board of registration for the healing arts of Missouri. One of the persons appointed to the state board of health shall be a dentist licensed by the Missouri dental board. One of the persons appointed to the state board of health shall be a chiropractic physician licensed by the Missouri state board of chiropractic examiners. Two of the persons appointed to the state board of health shall be persons other than those licensed by the state board of registration for the healing arts, the Missouri dental board, or the Missouri state board of chiropractic examiners and shall be representative of those persons, professions and businesses which are regulated and supervised by the department of health and senior services and the state board of health. If a vacancy occurs in the appointed membership, the governor may appoint a member for the remaining portion of the unexpired term created by the vacancy. If the vacancy occurs while the senate is not in session, the governor shall make a temporary appointment subject to the approval of the senate when it next convenes. The members shall receive actual and necessary expenses plus twenty-five dollars per day for each day of actual attendance.

3. The board shall elect from among its membership a chairperson and a vice chairperson, who shall act as chairperson in his or her absence. The board shall meet at the call of the chairperson. The chairperson may call meetings at such times as he or she deems advisable, and shall call a meeting when requested to do so by three or more members of the board.

(L. 1967 p. 284 § 1, A.L. 1982 H.B. 1086, A.L. 1989 S.B. 390, A.L. 2002 H.B. 1032 merged with S.B. 976)



Section 191.411 System of coordinated health care services--health access incentive fund created, purpose--enhanced Medicaid payments--rules--annual report.

System of coordinated health care services--health access incentive fund created, purpose--enhanced Medicaid payments--rules--annual report.

191.411. 1. The director of the department of health and senior services shall develop and implement a plan to define a system of coordinated health care services available and accessible to all persons, in accordance with the provisions of this section. The plan shall encourage the location of appropriate practitioners of health care services, including dentists, or psychiatrists or psychologists as defined in section 632.005, in rural and urban areas of the state, particularly those areas designated by the director of the department of health and senior services as health resource shortage areas, in return for the consideration enumerated in subsection 2 of this section. The department of health and senior services shall have authority to contract with public and private health care providers for delivery of such services.

2. There is hereby created in the state treasury the "Health Access Incentive Fund". Moneys in the fund shall be used to implement and encourage a program to fund loans, loan repayments, start-up grants, provide locum tenens, professional liability insurance assistance, practice subsidy, annuities when appropriate, or technical assistance in exchange for location of appropriate health providers, including dentists, who agree to serve all persons in need of health services regardless of ability to pay. The department of health and senior services shall encourage the recruitment of minorities in implementing this program.

3. In accordance with an agreement approved by both the director of the department of social services and the director of the department of health and senior services, the commissioner of the office of administration shall issue warrants to the state treasurer to transfer available funds from the health access incentive fund to the department of social services to be used to enhance MO HealthNet payments to physicians, dentists, psychiatrists, psychologists, or other mental health providers licensed under chapter 337 in order to enhance the availability of physician, dental, or mental health services in shortage areas. The amount that may be transferred shall be the amount agreed upon by the directors of the departments of social services and health and senior services and shall not exceed the maximum amount specifically authorized for any such transfer by appropriation of the general assembly.

4. The general assembly shall appropriate money to the health access incentive fund from the health initiatives fund created by section 191.831. The health access incentive fund shall also contain money as otherwise provided by law, gift, bequest or devise. Notwithstanding the provisions of section 33.080, the unexpended balance in the fund at the end of the biennium shall not be transferred to the general revenue fund of the state.

5. The director of the department of health and senior services shall have authority to promulgate reasonable rules to implement the provisions of this section pursuant to chapter 536.

6. The department of health and senior services shall submit an annual report to the oversight committee created under section 208.955 regarding the implementation of the plan developed under this section.

(L. 1993 H.B. 564, A.L. 2001 S.B. 393, A.L. 2007 S.B. 577)



Section 191.425 Program established, eligibility--contracting authority--conditional on receipt of federal funding--sunset provision.

Program established, eligibility--contracting authority--conditional on receipt of federal funding--sunset provision.

191.425. 1. Upon receipt of federal funding in accordance with subsection 4 of this section, there is hereby established within the department of health and senior services the "Women's Heart Health Program" to provide heart disease risk screening to uninsured and underinsured women.

2. The following women shall be eligible for program services:

(1) Women between the ages of thirty-five and sixty-four years;

(2) Women who are receiving breast and cervical cancer screenings under the Missouri show me healthy women program;

(3) Women who are uninsured or whose insurance does not provide coverage for heart disease risk screenings; and

(4) Women with a gross family income at or below two hundred percent of the federal poverty level.

3. The department shall contract with health care providers who are currently providing services under the Missouri show me healthy women program to provide screening services under the women's heart health program. Screening shall include but not be limited to height, weight, and body mass index (BMI), blood pressure, total cholesterol, HDL, and blood glucose. Any woman whose screening indicates an increased risk for heart disease shall be referred for appropriate follow-up health care services and be offered lifestyle education services to reduce her risk for heart disease.

4. The women's heart health program shall be subject to receipt of federal funding which designates such funding for heart disease risk screening to uninsured and underinsured women. In the event that federal funds are not available for such program, the department shall not be required to establish or implement the program.

5. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the program authorized under this section shall automatically sunset three years after August 28, 2012, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset three years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2010 H.B. 1898, A.L. 2012 H.B. 1608)

Sunset date 8-28-15

Termination date 9-01-16



Section 191.500 Definitions.

Definitions.

191.500. As used in sections 191.500 to 191.550, unless the context clearly indicates otherwise, the following terms mean:

(1) "Area of defined need", a community or section of an urban area of this state which is certified by the department of health and senior services as being in need of the services of a physician to improve the patient-doctor ratio in the area, to contribute professional physician services to an area of economic impact, or to contribute professional physician services to an area suffering from the effects of a natural disaster;

(2) "Department", the department of health and senior services;

(3) "Eligible student", a full-time student accepted and enrolled in a formal course of instruction leading to a degree of doctor of medicine or doctor of osteopathy at a participating school;

(4) "Financial assistance", an amount of money paid by the state of Missouri to a qualified applicant pursuant to sections 191.500 to 191.550;

(5) "Participating school", an institution of higher learning within this state which grants the degrees of doctor of medicine or doctor of osteopathy, and which is accredited in the appropriate degree program by the American Medical Association or the American Osteopathic Association;

(6) "Primary care", general or family practice, internal medicine, pediatric or obstetric and gynecological care as provided to the general public by physicians licensed and registered pursuant to chapter 334;

(7) "Resident", any natural person who has lived in this state for one or more years for any purpose other than the attending of an educational institution located within this state;

(8) "Rural area", a town or community within this state which is not within a "standard metropolitan statistical area", and has a population of six thousand or fewer inhabitants as determined by the last preceding federal decennial census or any unincorporated area not within a standard metropolitan statistical area.

(L. 1978 H.B. 884 § 1, A.L. 1988 H.B. 1380)



Section 191.505 Department of health and senior services to administer--may make rules and regulations.

Department of health and senior services to administer--may make rules and regulations.

191.505. The department of health and senior services shall be the administrative agency for the implementation of the program established by sections 191.500 to 191.550. The department shall promulgate reasonable rules and regulations for the exercise of its functions in the effectuation of the purposes of sections 191.500 to 191.550. It shall prescribe the form and the time and method of filing applications and supervise the processing thereof.

(L. 1978 H.B. 884 § 2, A.L. 1988 H.B. 1380)



Section 191.510 Contracts for loans to include terms.

Contracts for loans to include terms.

191.510. The department shall enter into a contract with each applicant receiving a state loan under sections 191.500 to 191.550 for repayment of the principal and interest and for forgiveness of a portion thereof for participation in the service areas as provided in sections 191.500 to 191.550.

(L. 1978 H.B. 884 § 3, A.L. 1988 H.B. 1380)



Section 191.515 Requirements for application.

Requirements for application.

191.515. An eligible student may apply to the department for a loan under sections 191.500 to 191.550 only if, at the time of his application and throughout the period during which he receives the loan, he has been formally accepted as a student in a participating school in a course of study leading to the degree of doctor of medicine or doctor of osteopathy, and is a resident of this state.

(L. 1978 H.B. 884 § 4, A.L. 1988 H.B. 1380)



Section 191.520 Maximum amount of loans--source of funds.

Maximum amount of loans--source of funds.

191.520. No loan to any eligible student shall exceed seven thousand five hundred dollars for each academic year, which shall run from August first of any year through July thirty-first of the following year. All loans shall be made from funds appropriated to the medical school loan and loan repayment program fund created by section 191.600, by the general assembly.

(L. 1978 H.B. 884 § 5, A.L. 1988 H.B. 1380, A.L. 1993 H.B. 564)



Section 191.525 Number of loans available--to whom--length of loans.

Number of loans available--to whom--length of loans.

191.525. No more than twenty-five loans shall be made to eligible students during the first academic year this program is in effect. Twenty-five new loans may be made for the next three academic years until a total of one hundred loans are available. At least one-half of the loans shall be made to students from rural areas as defined in section 191.500. An eligible student may receive loans for each academic year he is pursuing a course of study directly leading to a degree of doctor of medicine or doctor of osteopathy.

(L. 1978 H.B. 884 § 6)



Section 191.530 Interest on loans--repayment terms--temporary deferral.

Interest on loans--repayment terms--temporary deferral.

191.530. Interest at the rate of nine and one-half percent per year shall be charged on all loans made under sections 191.500 to 191.550 but one-fourth of the interest and principal of the total loan at the time of the awarding of the degree shall be forgiven for each year of participation by an applicant in the practice of his profession in a rural area or an area of defined need. The department shall grant a deferral of interest and principal payments to a loan recipient who is pursuing an internship or a residency in primary care. The deferral shall not exceed three years. The status of each loan recipient receiving a deferral shall be reviewed annually by the department to ensure compliance with the intent of this provision. The loan recipient will repay the loan beginning with the calendar year following completion of his internship or his primary care residency in accordance with the loan contract.

(L. 1978 H.B. 884 § 7, A.L. 1988 H.B. 1380)



Section 191.535 Termination of course of study, effect.

Termination of course of study, effect.

191.535. If a student ceases his study prior to receiving a degree, interest at the rate specified in section 191.530 shall be charged on the amount received from the state under the provisions of sections 191.500 to 191.550.

(L. 1978 H.B. 884 § 8)



Section 191.540 Repayment schedules--breach of contract.

Repayment schedules--breach of contract.

191.540. 1. The department shall establish schedules and procedures for repayment of the principal and interest of any loan made under the provisions of sections 191.500 to 191.550 and not forgiven as provided in section 191.530.

2. A penalty shall be levied against a person in breach of contract. Such penalty shall be twice the sum of the principal and the accrued interest.

(L. 1978 H.B. 884 § 9, A.L. 1988 H.B. 1380)



Section 191.545 Recovery--actions for.

Recovery--actions for.

191.545. When necessary to protect the interest of the state in any loan transaction under sections 191.500 to 191.550, the board may institute any action to recover any amount due.

(L. 1978 H.B. 884 § 10)



Section 191.550 Approval of contracts.

Approval of contracts.

191.550. The contracts made with the participating students shall be approved by the attorney general.

(L. 1978 H.B. 884 § 11)



Section 191.600 Loan repayment program established--health professional student loan repayment program fund established--use.

Loan repayment program established--health professional student loan repayment program fund established--use.

191.600. 1. Sections 191.600 to 191.615 establish a loan repayment program for graduates of approved medical schools, schools of osteopathic medicine, schools of dentistry and accredited chiropractic colleges who practice in areas of defined need and shall be known as the "Health Professional Student Loan Repayment Program". Sections 191.600 to 191.615 shall apply to graduates of accredited chiropractic colleges when federal guidelines for chiropractic shortage areas are developed.

2. The "Health Professional Student Loan and Loan Repayment Program Fund" is hereby created in the state treasury. All funds recovered from an individual pursuant to section 191.614 and all funds generated by loan repayments and penalties received pursuant to section 191.540 shall be credited to the fund. The moneys in the fund shall be used by the department of health and senior services to provide loan repayments pursuant to section 191.611 in accordance with sections 191.600 to 191.614 and to provide loans pursuant to sections 191.500 to 191.550.

(L. 1988 H.B. 1380 §§ 1, 9, A.L. 1993 H.B. 564, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.603 Definitions.

Definitions.

191.603. As used in sections 191.600 to 191.615, the following terms shall mean:

(1) "Areas of defined need", areas designated by the department pursuant to section 191.605, when services of a physician, chiropractor or dentist are needed to improve the patient-health professional ratio in the area, to contribute health care professional services to an area of economic impact, or to contribute health care professional services to an area suffering from the effects of a natural disaster;

(2) "Chiropractor", a person licensed and registered pursuant to chapter 331;

(3) "Department", the department of health and senior services;

(4) "General dentist", dentists licensed and registered pursuant to chapter 332 engaged in general dentistry and who are providing such services to the general population;

(5) "Primary care physician", physicians licensed and registered pursuant to chapter 334 engaged in general or family practice, internal medicine, pediatrics or obstetrics and gynecology as their primary specialties, and who are providing such primary care services to the general population.

(L. 1988 H.B. 1380 § 2, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.605 Department to designate as areas of need--factors to be considered.

Department to designate as areas of need--factors to be considered.

191.605. The department shall designate counties, communities, or sections of urban areas as areas of defined need for medical, chiropractic or dental services when such county, community or section of an urban area has been designated as a primary care health professional shortage area or a dental health care professional shortage area by the federal Department of Health and Human Services, or has been determined by the director of the department of health and senior services to have an extraordinary need for health care professional services, without a corresponding supply of such professionals.

(L. 1988 H.B. 1380 § 3, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.607 Qualifications for eligibility established by department.

Qualifications for eligibility established by department.

191.607. The department shall adopt and promulgate regulations establishing standards for determining eligible persons for loan repayment pursuant to sections 191.600 to 191.615. These standards shall include, but are not limited to the following:

(1) Citizenship or permanent residency in the United States;

(2) Residence in the state of Missouri;

(3) Enrollment as a full-time medical student in the final year of a course of study offered by an approved educational institution or licensed to practice medicine or osteopathy pursuant to chapter 334;

(4) Enrollment as a full-time dental student in the final year of course study offered by an approved educational institution or licensed to practice general dentistry pursuant to chapter 332;

(5) Enrollment as a full-time chiropractic student in the final year of course study offered by an approved educational institution or licensed to practice chiropractic medicine pursuant to chapter 331;

(6) Application for loan repayment.

(L. 1988 H.B. 1380 § 4, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.609 Contract for repayment of loans, contents.

Contract for repayment of loans, contents.

191.609. 1. The department shall enter into a contract with each individual qualifying for repayment of educational loans. The written contract between the department and an individual shall contain, but not be limited to, the following:

(1) An agreement that the state agrees to pay on behalf of the individual loans in accordance with section 191.611 and the individual agrees to serve for a time period equal to two years, or such longer period as the individual may agree to, in an area of defined need, such service period to begin within one year of the signed contract;

(2) A provision that any financial obligations arising out of a contract entered into and any obligation of the individual which is conditioned thereon is contingent upon funds being appropriated for loan repayments;

(3) The area of defined need where the person will practice;

(4) A statement of the damages to which the state is entitled for the individual's breach of the contract;

(5) Such other statements of the rights and liabilities of the department and of the individual not inconsistent with sections 191.600 to 191.615.

2. The department may stipulate specific practice sites contingent upon department generated health care professional need priorities where applicants shall agree to practice for the duration of their participation in the program.

(L. 1988 H.B. 1380 § 5, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.611 Loan repayment program to cover certain loans--amount paid per year of obligated service--schedule of payments--communities sharing costs to be given first consideration.

Loan repayment program to cover certain loans--amount paid per year of obligated service--schedule of payments--communities sharing costs to be given first consideration.

191.611. 1. A loan payment provided for an individual under a written contract under the health professional student loan payment program shall consist of payment on behalf of the individual of the principal, interest, and related expenses on government and commercial loans received by the individual for tuition, fees, books, laboratory, and living expenses incurred by the individual.

2. For each year of obligated services that an individual contracts to serve in an area of defined need, the director may pay an amount not to exceed the maximum amounts allowed under the National Health Service Corps Loan Repayment Program, 42 U.S.C. Section 2541-1, P.L. 106-213, on behalf of the individual for loans described in subsection 1 of this section.

3. The department may enter into an agreement with the holder of the loans for which repayments are made pursuant to the health professional student loan payment program to establish a schedule for the making of such payments if the establishment of such a schedule would result in reducing the costs to the state.

4. Any qualifying communities providing a portion of a loan repayment shall be considered first for placement.

(L. 1988 H.B. 1380 § 6, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.614 Termination of medical studies or failure to become licensed doctor, liability--breach of contract for service obligation, penalties--recovery of amount paid by contributing community.

Termination of medical studies or failure to become licensed doctor, liability--breach of contract for service obligation, penalties--recovery of amount paid by contributing community.

191.614. 1. An individual who has entered into a written contract with the department; and in the case of an individual who is enrolled in the final year of a course of study and fails to maintain an acceptable level of academic standing in the educational institution in which such individual is enrolled or voluntarily terminates such enrollment or is dismissed from such educational institution before completion of such course of study or fails to become licensed pursuant to chapter 331, 332 or 334 within one year shall be liable to the state for the amount which has been paid on his or her behalf under the contract.

2. If an individual breaches the written contract of the individual by failing either to begin such individual's service obligation or to complete such service obligation, the state shall be entitled to recover from the individual an amount equal to the sum of:

(1) The total of the amounts prepaid by the state on behalf of the individual;

(2) The interest on the amounts which would be payable if at the time the amounts were paid they were loans bearing interest at the maximum prevailing rate as determined by the Treasurer of the United States;

(3) An amount equal to any damages incurred by the department as a result of the breach;

(4) Any legal fees or associated costs incurred by the department or the state of Missouri in the collection of damages.

3. The department may act on behalf of a qualified community to recover from an individual described in subsections 1 and 2 of this section the portion of a loan repayment paid by such community for such individual.

(L. 1988 H.B. 1380 § 7, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.615 Application for federal funds--insufficient funds, effect.

Application for federal funds--insufficient funds, effect.

191.615. 1. The department shall submit a grant application to the Secretary of the United States Department of Health and Human Services as prescribed by the secretary to obtain federal funds to finance the health professional student loan repayment program.

2. Sections 191.600 to 191.615 shall not be construed to require the department to enter into contracts with individuals who qualify for the health professional student loan repayment program when federal and state funds are not available for such purpose.

(L. 1988 H.B. 1380 § 8, A.L. 2001 H.B. 567 merged with S.B. 393)



Section 191.630 Definitions.

Definitions.

191.630. As used in sections 191.630 and 191.631, the following terms mean:

(1) "Care provider", a person who is employed as an emergency medical care provider, firefighter, or police officer;

(2) "Contagious or infectious disease", hepatitis in any form and any other communicable disease as defined in section 192.800, except AIDS or HIV infection as defined in section 191.650, determined to be life-threatening to a person exposed to the disease as established by rules adopted by the department, in accordance with guidelines of the Centers for Disease Control and Prevention of the Department of Health and Human Services;

(3) "Department", the Missouri department of health and senior services;

(4) "Emergency medical care provider", a licensed or certified person trained to provide emergency and nonemergency medical care as a first responder, EMT-B, EMT-I, or EMT-P as defined in section 190.100, or other certification or licensure levels adopted by rule of the department;

(5) "Exposure", a specific eye, mouth, other mucous membrane, nonintact skin, or parenteral contact with blood or other potentially infectious materials that results from the performance of an employee's duties;

(6) "HIV", the same meaning as defined in section 191.650;

(7) "Hospital", the same meaning as defined in section 197.020.

(L. 2002 S.B. 1107, A.L. 2010 H.B. 1977)



Section 191.631 Testing for disease, consent deemed given, when--hospital to conduct testing, written policies and procedures required--notification for confirmed exposure--limitations on testing and duties of hospitals--rules.

Testing for disease, consent deemed given, when--hospital to conduct testing, written policies and procedures required--notification for confirmed exposure--limitations on testing and duties of hospitals--rules.

191.631. 1. (1) Notwithstanding any other law to the contrary, if a care provider sustains an exposure from a person while rendering emergency health care services, the person to whom the care provider was exposed is deemed to consent to a test to determine if the person has a contagious or infectious disease and is deemed to consent to notification of the care provider of the results of the test, upon submission of an exposure report by the care provider to the hospital where the person is delivered by the care provider.

(2) The hospital where the person is delivered shall conduct the test. The sample and test results shall only be identified by a number and shall not otherwise identify the person tested.

(3) A hospital shall have written policies and procedures for notification of a care provider pursuant to this section. The policies and procedures shall include designation of a representative of the care provider to whom notification shall be provided and who shall, in turn, notify the care provider. The identity of the designated representative of the care provider shall not be disclosed to the person tested. The designated representative shall inform the hospital of those parties who receive the notification, and following receipt of such information and upon request of the person tested, the hospital shall inform the person of the parties to whom notification was provided.

2. If a person tested is diagnosed or confirmed as having a contagious or infectious disease pursuant to this section, the hospital shall notify the care provider or the designated representative of the care provider who shall then notify the care provider.

3. The notification to the care provider shall advise the care provider of possible exposure to a particular contagious or infectious disease and recommend that the care provider seek medical attention. The notification shall be provided as soon as is reasonably possible following determination that the individual has a contagious or infectious disease. The notification shall not include the name of the person tested for the contagious or infectious disease unless the person consents. If the care provider who sustained an exposure determines the identity of the person diagnosed or confirmed as having a contagious or infectious disease, the identity of the person shall be confidential information and shall not be disclosed by the care provider to any other individual unless a specific written release obtained by the person diagnosed with or confirmed as having a contagious or infectious disease.

4. This section does not require or permit, unless otherwise provided, a hospital to administer a test for the express purpose of determining the presence of a contagious or infectious disease; except that testing may be performed if the person consents and if the requirements of this section are satisfied.

5. This section does not preclude a hospital from providing notification to a care provider under circumstances in which the hospital's policy provides for notification of the hospital's own employees of exposure to a contagious or infectious disease that is not life-threatening if the notice does not reveal a patient's name, unless the patient consents.

6. A hospital participating in good faith in complying with the provisions of this section is immune from any liability, civil or criminal, which may otherwise be incurred or imposed.

7. A hospital's duty of notification pursuant to this section is not continuing but is limited to diagnosis of a contagious or infectious disease made in the course of admission, care, and treatment following the rendering of health care services to which notification pursuant to this section applies.

8. A hospital that performs a test in compliance with this section or that fails to perform a test authorized pursuant to this section is immune from any liability, civil or criminal, which may otherwise be incurred or imposed.

9. A hospital has no duty to perform the test authorized.

10. The department shall adopt rules to implement this section. The department may determine by rule the contagious or infectious diseases for which testing is reasonable and appropriate and which may be administered pursuant to this section. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

11. The employer of a care provider who sustained an exposure pursuant to this section shall pay the costs of testing for the person who is the source of the exposure and of the testing of the care provider if the exposure was sustained during the course of employment.

(L. 2002 S.B. 1107)



Section 191.640 Blood-borne pathogen standard required for occupational exposure of public employees to blood and other infectious materials--definitions--requirements of needleless system and sharps--violations, penalty.

Blood-borne pathogen standard required for occupational exposure of public employees to blood and other infectious materials--definitions--requirements of needleless system and sharps--violations, penalty.

191.640. 1. As used in this section, the following terms shall mean:

(1) "Blood-borne pathogens", any pathogenic microorganisms that are present in human blood and can cause disease in humans. These pathogens include, but are not limited to, hepatitis B virus (HBV) and human immunodeficiency virus (HIV);

(2) "Employer", any employer having public employees with occupational exposure to blood or other material potentially containing blood-borne pathogens;

(3) "Frontline health care worker", a nonmanagerial employee responsible for direct patient care with potential occupational exposure to sharps-related injuries;

(4) "Public employee", an employee of the state or local governmental unit, or agency thereof, employed in a health care facility, home health care organization or other facility providing health care related services.

2. The department of health and senior services shall, no later than six months from August 28, 2001, adopt a blood-borne pathogen standard governing occupational exposure of public employees to blood and other potentially infectious materials that meets the standard in 29 CFR 1910.1030 and shall include a requirement that the most effective available needleless systems and sharps with engineered sharps injury protection be included as engineering and work practice controls. However, such engineering controls shall not be required if:

(1) None are available in the marketplace; or

(2) An evaluation committee, described in subsection 5 of this section, determines by means of objective product evaluation criteria that use of such devices will jeopardize patient or employee safety with regard to a specific medical procedure.

3. The use of a drug or biologic that is prepackaged with an administration system or used in a prefilled syringe and is approved for commercial distribution or investigational use by the federal Food and Drug Administration shall be exempt from the provisions of this section until June 1, 2004.

4. The sharps injury log maintained pursuant to this section shall include:

(1) The date and time of the exposure incident;

(2) The type and brand of sharp involved in the exposure incident;

(3) A description of the exposure incident to include:

(a) The job classification of the exposed employee;

(b) The department or work area where the exposure incident occurred;

(c) The number of hours worked at the time of the exposure incident;

(d) The procedure that the exposed employee was performing at the time of the incident;

(e) How the incident occurred;

(f) The body part involved in the exposure incident; and

(g) If the sharp had engineered sharps injury protection, whether the protective mechanism was activated, and whether the injury occurred before the protective mechanism was activated, during activation of the mechanism or after activation of the mechanism.

5. An evaluation committee established pursuant to this section shall consist of at least five members but no more than ten members. At least half of the members of the committee shall be frontline health care workers at such facility from a variety of occupational classifications and departments, including but not limited to nurses, nurse aides, technicians, phlebotomists and physicians, who shall be selected by the facility to advise the employer on the implementation of the requirements of this section. In facilities where there are one or more representatives certified by the state board of mediation to represent frontline health care workers at such facility, the facility shall consult with such representatives as to the composition and membership of the committee. All members of the committee shall be trained in the proper method of utilizing product evaluation criteria prior to the commencement of any product evaluation. Committee members shall serve two-year terms, with the initial terms beginning thirty days after the formation of such committee and the subsequent terms beginning every two years thereafter. Vacancies on the committee shall be filled for the remainder of the term by the facility in the same manner as was used to appoint the vacating member. Members may serve consecutive terms. Members shall not be given additional compensation for their duties on such committee.

6. Any reference in 29 CFR 1910.1030 to the assistant secretary shall, for purposes of this section, mean the director of the department of health and senior services.

7. Any person may report a suspected violation of this section or 29 CFR 1910.1030 to the department of health and senior services. If such report involves a private employer, the department shall notify the federal Occupational Safety and Health Administration of the alleged violation.

8. The department of health and senior services shall compile and maintain a list of needleless systems and sharps with engineered sharps injury protection which shall be available to assist employers in complying with the requirements of the blood-borne pathogen standard adopted pursuant to this section. The list may be developed from existing sources of information, including but not limited to the federal Food and Drug Administration, the federal Centers for Disease Control and Prevention, the National Institute of Occupational Safety and Health and the United States Department of Veterans Affairs.

9. By February first of each year, the department of health and senior services shall issue an annual report to the governor, state auditor, president pro tem of the senate, speaker of the house of representatives and the technical advisory committee on the quality of patient care and nursing practices on the use of needle safety technology as a means of reducing needlestick injuries. By February fifteenth of each year, such report shall be made available to the public on the department of health and senior services' internet site.

10. Any employer who violates the provisions of this section shall be subject to a reduction in or loss of state funding as a result of such violations.

(L. 2001 S.B. 266 § 191.714)



Section 191.645 Risk of exposure to Hepatitis C, information to be made available--website to be maintained, content.

Risk of exposure to Hepatitis C, information to be made available--website to be maintained, content.

191.645. 1. Health care employers shall make information available to their employees regarding the risk of exposure to hepatitis C. Such information shall include but not be limited to the following: availability of testing, including lists of several sites where testing can be obtained; cost; the department of health and senior services website; protocol for accidental exposure; and any other information deemed pertinent by the employer.

2. The department of health and senior services shall maintain a "Missouri Hepatitis C" website in conjunction with the department's current website that:

(1) Informs Missourians of the availability testing for the detection of hepatitis C;

(2) Contains detailed information regarding hepatitis including, but not limited to, the following:

(a) Facts about hepatitis C;

(b) Risk factors for the contraction of hepatitis C;

(c) Common routes of transmission for hepatitis C;

(d) Effects of hepatitis C on the liver and other organs;

(e) Current treatments for acute and chronic hepatitis C;

(f) Effects of untreated hepatitis C on the liver and other organs;

(3) Contains links to the following information and instructional websites:

(a) The American Liver Foundation (www.liverfoundation.org);

(b) Hepatitis Foundation International (www.hepatitisfoundation.org);

(c) Centers for Disease Control and Prevention (www.cdc.gov/ncidod/diseases/hepatitis/resource/);

(d) Links to any other website or sites the director deems appropriate and informative for Missourians; and

(e) Information on hepatitis C support groups in Missouri, including but not limited to meeting times, locations, and dates.

(L. 2005 S.B. 74 & 49)



Section 191.648 Expedited partner therapy permitted, requirements for physicians utilizing--rulemaking authority.

Expedited partner therapy permitted, requirements for physicians utilizing--rulemaking authority.

191.648. 1. As used in this section, "expedited partner therapy" means the practice of treating the sex partners of persons with chlamydia or gonorrhea without an intervening medical evaluation or professional prevention counseling.

2. Any licensed physician may, but shall not be required to, utilize expedited partner therapy for the management of the partners of persons with chlamydia or gonorrhea. Notwithstanding the requirements of 20 CSR 2150-5.020(5) or any other law to the contrary, a licensed physician utilizing expedited partner therapy may prescribe and dispense medications for the treatment of chlamydia or gonorrhea for an individual who is the partner of a person with chlamydia or gonorrhea and who does not have an established physician/patient relationship with such physician. Any antibiotic medications prescribed and dispensed for the treatment of chlamydia or gonorrhea under this section shall be in pill form.

3. Any licensed physician utilizing expedited partner therapy for the management of the partners with chlamydia or gonorrhea shall provide explanation and guidance to a patient diagnosed with chlamydia or gonorrhea of the preventative measures that can be taken by the patient to stop the spread of such diagnosis.

4. Any licensed physician utilizing expedited partner therapy for the management of partners of persons with chlamydia or gonorrhea under this section shall have immunity from any civil liability that may otherwise result by reason of such actions, unless such physician acts negligently, recklessly, in bad faith, or with malicious purpose.

5. The department of health and senior services and the division of professional registration within the department of insurance, financial institutions and professional registration shall by rule develop guidelines for the implementation of subsection 2 of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1375)



Section 191.650 Definitions.

Definitions.

191.650. As used in sections 191.650 to 191.698*, the following terms mean:

(1) "Disclose", to disclose, to release, transfer, disseminate or otherwise communicate all or any part of any record orally, in writing, or by electronic means to any person or entity;

(2) "HBV", the hepatitis B virus;

(3) "Health care facilities", those licensed under chapters 197 and 198;

(4) "Health care professional", a member of the professional groups regulated by chapters 330, 332, and 335, and sections 334.010 to 334.210**;

(5) "HIV", the human immunodeficiency virus that causes acquired immunodeficiency syndrome;

(6) "HIV infection", the pathological state of the human body in response to HIV;

(7) "HIV sampling", taking or ordering the taking of any biological specimen from an individual for the purpose of subjecting such specimen to analysis to determine the presence of HIV or infection;

(8) "HIV testing", performing a serological test or other tests upon a biological specimen to determine the presence of HIV or its antibodies in the specimen following HIV sampling;

(9) "Invasive procedures", those surgical or obstetric procedures that involve surgical entry into tissues, cavities, or organs and dental procedures involving manipulation, cutting, or removal of oral or perioral tissues, including tooth structure. Routine health care procedures such as physical examinations, blood pressure checks, eye examination, or oral, rectal or vaginal examinations are not considered as invasive procedures;

(10) "Person", private individuals and private and public bodies politic and corporate, partnerships, trusts, and unincorporated associations and their officers, directors, agents, or employees.

(L. 1988 H.B. 1151 & 1044 § 1, A.L. 1992 S.B. 511 & 556, A.L. 1996 S.B. 858)

*Section 191.698 was repealed by S.B. 19 § A, 1989.

**Section 334.210 was repealed by S.B. 50 § A, 1959.



Section 191.653 HIV testing performed by whom, how--consultation with subject required, when.

HIV testing performed by whom, how--consultation with subject required, when.

191.653. 1. No person shall perform or conduct HIV testing except physicians, hospitals, and those persons authorized by the department of health and senior services. No person shall be authorized by the department of health and senior services to perform or conduct HIV testing unless such person provides suitable verification to the department that such testing shall be performed in accordance with departmental regulations governing the types of tests performed and the manner in which they are administered. The department may monitor the continued compliance of such persons with departmental regulations. Hospitals licensed pursuant to chapter 197 shall be deemed to be in compliance with departmental regulations governing HIV testing.

2. All HIV testing shall be performed in accordance with the department rules governing HIV testing procedures.

3. Except as provided in sections 191.671 and 191.686, all physicians, hospitals, or other persons authorized by the department of health and senior services who perform or conduct HIV sampling shall provide consultation with the subject prior to taking the specimen and during the reporting of the test results and shall report to the department of health and senior services the identity of any individual confirmed to be infected with HIV.

(L. 1988 H.B. 1151 & 1044 § 2, A.L. 1996 S.B. 858)



Section 191.656 Confidentiality of reports and records, exceptions--violation, civil action for injunction, damages, costs and attorney fees--health care provider participating in judicial proceeding, immune from civil liability.

Confidentiality of reports and records, exceptions--violation, civil action for injunction, damages, costs and attorney fees--health care provider participating in judicial proceeding, immune from civil liability.

191.656. 1. (1) All information known to, and records containing any information held or maintained by, any person, or by any agency, department, or political subdivision of the state concerning an individual's HIV infection status or the results of any individual's HIV testing shall be strictly confidential and shall not be disclosed except to:

(a) Public employees within the agency, department, or political subdivision who need to know to perform their public duties;

(b) Public employees of other agencies, departments, or political subdivisions who need to know to perform their public duties;

(c) Peace officers, as defined in section 590.100, the attorney general or any assistant attorneys general acting on his or her behalf, as defined in chapter 27, and prosecuting attorneys or circuit attorneys as defined in chapter 56 and pursuant to section 191.657;

(d) Prosecuting attorneys or circuit attorneys as defined in chapter 56 to prosecute cases pursuant to section 191.677 or 567.020. Prosecuting attorneys or circuit attorneys may obtain from the department of health and senior services the contact information and test results of individuals with whom the HIV-infected individual has had sexual intercourse or deviate sexual intercourse. Any prosecuting attorney or circuit attorney who receives information from the department of health and senior services pursuant to the provisions of this section shall use such information only for investigative and prosecutorial purposes and such information shall be considered strictly confidential and shall only be released as authorized by this section;

(e) *Persons other than public employees who are entrusted* with the regular care of those under the care and custody of a state agency, including but not limited to operators of day care facilities, group homes, residential care facilities and adoptive or foster parents;

(f) As authorized by subsection 2 of this section;

(g) Victims of any sexual offense defined in chapter 566, which includes sexual intercourse or deviate sexual intercourse, as an element of the crime or to a victim of a section 566.135 offense, in which the court, for good cause shown, orders the defendant to be tested for HIV, hepatitis B, hepatitis C, syphilis, gonorrhea, or chlamydia, once the charge is filed. Prosecuting attorneys or circuit attorneys, or the department of health and senior services may release information to such victims;

(h) Any individual who has tested positive or false positive to HIV, hepatitis B, hepatitis C, syphilis, gonorrhea, or chlamydia, may request copies of any and all test results relating to said infections.

(2) Further disclosure by public employees shall be governed by subsections 2 and 3 of this section;

(3) Disclosure by a public employee or any other person in violation of this section may be subject to civil actions brought under subsection 6 of this section, unless otherwise required by chapter 330, 332, 334, or 335, pursuant to discipline taken by a state licensing board.

2. (1) Unless the person acted in bad faith or with conscious disregard, no person shall be liable for violating any duty or right of confidentiality established by law for disclosing the results of an individual's HIV testing:

(a) To the department of health and senior services;

(b) To health care personnel working directly with the infected individual who have a reasonable need to know the results for the purpose of providing direct patient health care;

(c) Pursuant to the written authorization of the subject of the test result or results;

(d) To the spouse of the subject of the test result or results;

(e) To the subject of the test result or results;

(f) To the parent or legal guardian or custodian of the subject of the testing, if he is an unemancipated minor;

(g) To the victim of any sexual offense defined in chapter 566, which includes sexual intercourse or deviate sexual intercourse, as an element of the crime or to a victim of a section 566.135 offense, in which the court, for good cause shown, orders the defendant to be tested for HIV, B, hepatitis C, syphilis, gonorrhea, or chlamydia, once the charge is filed;

(h) To employees of a state licensing board in the execution of their duties under chapter 330, 332, 334, or 335 pursuant to discipline taken by a state licensing board;

The department of health and senior services and its employees shall not be held liable for disclosing an HIV-infected person's HIV status to individuals with whom that person had sexual intercourse or deviate sexual intercourse;

(2) Paragraphs (b) and (d) of subdivision (1) of this subsection shall not be construed in any court to impose any duty on a person to disclose the results of an individual's HIV testing to a spouse or health care professional or other potentially exposed person, parent or guardian;

(3) No person to whom the results of an individual's HIV testing has been disclosed pursuant to paragraphs (b) and (c) of subdivision (1) of this subsection shall further disclose such results; except that prosecuting attorneys or circuit attorneys may disclose such information to defense attorneys defending actions pursuant to section 191.677 or 567.020 under the rules of discovery, or jurors or court personnel hearing cases pursuant to section 191.677 or 567.020. Such information shall not be used or disclosed for any other purpose;

(4) When the results of HIV testing, disclosed pursuant to paragraph (b) of subdivision (1) of this subsection, are included in the medical record of the patient who is subject to the test, the inclusion is not a disclosure for purposes of such paragraph so long as such medical record is afforded the same confidentiality protection afforded other medical records.

3. All communications between the subject of HIV testing and a physician, hospital, or other person authorized by the department of health and senior services who performs or conducts HIV sampling shall be privileged communications.

4. The identity of any individual participating in a research project approved by an institutional review board shall not be reported to the department of health and senior services by the physician conducting the research project.

5. The subject of HIV testing who is found to have HIV infection and is aware of his or her HIV status shall disclose such information to any health care professional from whom such person receives health care services. Said notification shall be made prior to receiving services from such health care professional if the HIV-infected person is medically capable of conveying that information or as soon as he or she becomes capable of conveying that information.

6. Any individual aggrieved by a violation of this section or regulations promulgated by the department of health and senior services may bring a civil action for damages. If it is found in a civil action that:

(1) A person has negligently violated this section, the person is liable, for each violation, for:

(a) The greater of actual damages or liquidated damages of one thousand dollars; and

(b) Court costs and reasonable attorney's fees incurred by the person bringing the action; and

(c) Such other relief, including injunctive relief, as the court may deem appropriate; or

(2) A person has willfully or intentionally or recklessly violated this section, the person is liable, for each violation, for:

(a) The greater of actual damages or liquidated damages of five thousand dollars; and

(b) Exemplary damages; and

(c) Court costs and reasonable attorney's fees incurred by the person bringing the action; and

(d) Such other relief, including injunctive relief, as the court may deem appropriate.

7. No civil liability shall accrue to any health care provider as a result of making a good faith report to the department of health and senior services about a person reasonably believed to be infected with HIV, or cooperating in good faith with the department in an investigation determining whether a court order directing an individual to undergo HIV testing will be sought, or in participating in good faith in any judicial proceeding resulting from such a report or investigations; and any person making such a report, or cooperating with such an investigation or participating in such a judicial proceeding, shall be immune from civil liability as a result of such actions so long as taken in good faith.

(L. 1988 H.B. 1151 & 1044 § 3, A.L. 1992 S.B. 511 & 556 merged with S.B. 638, A.L. 1993 S.B. 233, A.L. 1996 S.B. 858, A.L. 1999 H.B. 191, A.L. 2002 H.B. 1756)

*....* These words appear twice in original rolls.



Section 191.657 Disclosure of confidential HIV information, by court order, only to certain persons, procedure, when.

Disclosure of confidential HIV information, by court order, only to certain persons, procedure, when.

191.657. 1. No court shall issue an order for the disclosure of confidential HIV-related information, except a court of record of competent jurisdiction in accordance with the provisions of this section.

2. Pursuant to section 191.656, a court may grant an order for disclosure of confidential HIV-related information to peace officers, the attorney general or any assistant attorneys general acting on his or her behalf, and prosecuting attorneys upon an application showing:

(1) A compelling need for disclosure of the information for the adjudication of a criminal or civil proceeding;

(2) A clear and imminent danger to an individual whose life or health may unknowingly be at significant risk as a result of contact with the individual to whom the information pertains;

(3) Upon application of a state, county or local health officer, a clear and imminent danger to the public health; or

(4) That the applicant is lawfully entitled to the disclosure and the disclosure is consistent with the provisions of this section.

3. Upon receiving an application for an order authorizing disclosure pursuant to this section, the court shall enter an order directing that all pleadings, papers, affidavits, judgments, orders of the court, briefs and memoranda of law which are part of the application or the decision thereon, be sealed and not made available to any person, except to the extent necessary to conduct any proceedings in connection with the determination of whether to grant or deny the application, including any appeal. Such an order shall further direct that all subsequent proceedings in connection with the application shall be conducted in camera, and, where appropriate to prevent the unauthorized disclosure of confidential HIV-related information, that any pleadings, papers, affidavits, judgments, orders of the court, briefs and memoranda of law which are part of the application or the decision thereon not state the name of the individual concerning whom confidential HIV-related information is sought.

4. (1) The individual concerning whom confidential HIV-related information is sought and any person holding records concerning confidential HIV-related information from whom disclosure is sought shall be given adequate notice of such application in a manner which will not disclose to any other person the identity of the individual, and shall be afforded an opportunity to file a written response to the application, or to appear in person for the limited purpose of providing evidence on the statutory criteria for the issuance of an order pursuant to this section.

(2) The court may grant an order without such notice and opportunity to be heard, where an ex parte application by a state, county, or local health officer shows that a clear and imminent danger to an individual, whose life or health may unknowingly be at risk, requires an immediate order.

(3) Service of a subpoena shall not be subject to this subdivision.

5. In assessing compelling need and clear and imminent danger, the court shall provide written findings of fact, including scientific or medical findings, citing specific evidence in the record which supports each finding, and shall weigh the need for disclosure against the privacy interest of the protected individual and the public interest which may be disserved by disclosure which deters future testing or treatment or which may lead to discrimination.

6. An order authorizing disclosure of confidential HIV-related information shall:

(1) Limit disclosure to that information which is necessary to fulfill the purpose for which the order is granted; and

(2) Limit disclosure to those persons whose need for the information is the basis for the order, and specifically prohibit redisclosure by such persons to any other persons, whether or not they are parties to the action; and

(3) To the extent possible consistent with this section, conform to the provisions of this section; and

(4) Include such other measures as the court deems necessary to limit any disclosures not authorized by its order.

(L. 1999 H.B. 191)



Section 191.658 HIV infection status disclosure by department of health and senior services to exposed health workers or law enforcement officers, when, violation, penalty.

HIV infection status disclosure by department of health and senior services to exposed health workers or law enforcement officers, when, violation, penalty.

191.658. 1. As used in this section, the following terms shall mean:

(1) "Disclose", to disclose, release, transfer, disseminate or otherwise communicate all or any part of any record orally, in writing or by electronic means to any person or entity;

(2) "Health care practitioner", any licensed physician, nurse practitioner or physician's assistant;

(3) "HIV", the human immunodeficiency virus that causes acquired immunodeficiency syndrome;

(4) "HIV infection", the pathological state of the human body in response to HIV;

(5) "Medically significant exposure", a puncture through or laceration of the skin, or contact of mucous membrane or nonintact skin with blood, tissue, wound exudate or other body fluids, including semen, vaginal secretions, cerebrospinal fluid, synovial fluid, pleural fluid, peritoneal fluid, pericardial fluid, amniotic fluid or any body fluid containing visible blood, or contact of intact skin with any such body fluids when the duration of contact is prolonged or involves an extensive area of skin;

(6) "Person", private individuals, private or public bodies politic, and corporations, partnerships, trusts, and unincorporated associations and their officers, directors, agents or employees;

(7) "Source individual", the person who is the source of the blood or other body fluids to which medically significant exposure occurred.

2. A health care practitioner providing medical treatment for a health care worker or law enforcement officer because of a medically significant exposure to blood or other body fluids that occurred in the course of the worker's or officer's employment may request from the department of health and senior services information regarding the HIV infection status of the source individual. The department of health and senior services may disclose to the health care practitioner the HIV infection status of the source individual if such information is on file with the department.

3. The health care practitioner shall disclose the HIV infection status of the source individual to the exposed health care worker or law enforcement officer if, in the professional judgment of the health care practitioner, such disclosure is necessary to assure adherence to a prescribed treatment regimen.

4. No person to whom information about an individual's HIV infection has been disclosed pursuant to this section shall further disclose such results.

5. Any person who knowingly releases information in violation of this section is guilty of a class A misdemeanor.

(L. 1999 H.B. 271 § 1)



Section 191.659 Department of corrections, HIV and infectious diseases testing without right of refusal--exception--minors victim of sexual assault, testing, notice to parents or custodians required.

Department of corrections, HIV and infectious diseases testing without right of refusal--exception--minors victim of sexual assault, testing, notice to parents or custodians required.

191.659. 1. Except as provided in subsection 2 of this section, all individuals who are delivered to the department of corrections and all individuals who are released or discharged from any correctional facility operated by the department of corrections, before such individuals are released or discharged, shall undergo HIV and tuberculosis testing without the right of refusal. In addition, the department of corrections may perform or conduct infectious disease testing on offenders without the right of refusal.

2. The department of corrections shall not perform HIV testing on an individual delivered to the department if similar HIV testing has been performed on the individual subsequent to trial and if the department is able to obtain the results of the prior HIV test.

3. The department shall inform the victim of any sexual offense defined in chapter 566, which includes sexual intercourse or deviate sexual intercourse as an element of the crime, of any confirmed positive results of HIV testing performed on an offender within the custody of the department. If the victim is an unemancipated minor, the department shall also inform the minor's parents or custodian, if any.

(L. 1988 H.B. 1151 & 1044 § 4, A.L. 1990 H.B. 974, A.L. 1992 S.B. 638, A.L. 1999 H.B. 358, A.L. 2002 H.B. 1756, A.L. 2003 H.B. 477)



Section 191.662 Department of mental health, permissive HIV testing without right of refusal, when--results of testing not to be reported to department of health and senior services, when.

Department of mental health, permissive HIV testing without right of refusal, when--results of testing not to be reported to department of health and senior services, when.

191.662. 1. The department of mental health may perform or conduct HIV testing or HIV sampling without the right of refusal on:

(1) Any individual participating in a methadone treatment program for the treatment of intravenous drug abuse and who has refused to undergo such testing whenever there are reasonable grounds to believe that the individual is infected with HIV and is a reasonable health threat to others;

(2) Any individual under the care and custody of the department of mental health who has refused to undergo testing whenever there are reasonable grounds to believe that the individual is infected with HIV and is a reasonable health threat to others, unless such testing is otherwise prohibited by law.

2. The department of mental health shall not report to the department of health and senior services the identity of any individual for whom HIV testing pursuant to this section confirms HIV infection if such reporting is prohibited by federal law or regulation.

(L. 1988 H.B. 1151 & 1044 § 5)

Effective 6-1-88



Section 191.663 HIV testing, defined--court order to test certain sexual offenders--costs--bond--disclosure of results of test--parents of unemancipated minor informed, when.

HIV testing, defined--court order to test certain sexual offenders--costs--bond--disclosure of results of test--parents of unemancipated minor informed, when.

191.663. 1. As used in this section and section 191.659, the term "HIV testing" means serological test or other test upon a biological specimen to determine the presence of the human immunodeficiency virus that causes acquired immunodeficiency syndrome or its antibodies in the specimen.

2. Any person who is convicted or who pleads guilty or nolo contendere to any sexual offense defined in chapter 566 or any juvenile who is adjudicated pursuant to subsection 3 of section 211.181 for an offense which would have been a sexual offense defined in chapter 566 if committed by an adult, which includes, in accordance with subsection (f) of 42 U.S.C. 3756, a sexual act as defined in subparagraphs (A) and (B) of paragraph (2) of 18 U.S.C. 2245 as an element of the offense, shall be ordered by the court to undergo HIV testing prior to incarceration without the right of refusal.

3. Costs of such HIV testing shall be taxed to the defendant as costs in the criminal proceeding. Such testing costs may be retained by the court from the bond filed by the defendant pursuant to subsection 4 of this section. Costs of such HIV testing for juveniles may be collected as provided for in section 211.281.

4. Any defendant charged in a court of general jurisdiction with a sexual offense defined in chapter 566 which includes, in accordance with subsection (f) of 42 U.S.C. 3756, a sexual act as defined in subparagraphs (A) and (B) of paragraph (2) of 18 U.S.C. 2245 as an element of the crime, shall be required to post a minimum bond amount for his or her release prior to trial. The minimum bond amount shall be sufficient to cover the cost of any post-trial HIV testing ordered by the court.

5. Notwithstanding any provision of section 191.656, or any other law to the contrary, the victim of any crime defined in chapter 566 which includes, in accordance with subsection (f) of 42 U.S.C. 3756, a sexual act as defined in subparagraphs (A) and (B) of paragraph (2) of 18 U.S.C. 2245 as an element, shall have a right to access to the results of any HIV testing performed pursuant to the provisions of this section, and the victim shall be informed of any confirmed positive results of the HIV testing. If the victim is an unemancipated minor, the minor's parents or custodian, if any, shall also be informed. The administrator of the jail or correctional facility in which the defendant is confined shall also have access to the test results.

(L. 1990 H.B. 974, A.L. 1992 S.B. 638, A.L. 1993 H.B. 233, A.L. 1996 S.B. 858, A.L. 1999 H.B. 358)



Section 191.665 Discrimination prohibited, exceptions.

Discrimination prohibited, exceptions.

191.665. 1. Provisions of chapter 213 shall apply to individuals with HIV infection, acquired immunodeficiency syndrome and acquired immunodeficiency syndrome-related complex; provided that such protection shall not include an individual who has a currently contagious disease or infection and who, by reason of such disease or infection, would constitute a direct threat to the health or safety of other individuals or who, by reason of the currently contagious disease or infection, is unable to perform the duties of their employment.

2. Subsection 1 of this section shall not be construed to mean that any action taken by the Missouri commission on human rights prior to June 1, 1988, concerning discrimination against any individual on the basis that such individual has HIV infection or is perceived to have HIV infection to be an improper exercise of authority by the commission.

(L. 1988 H.B. 1151 & 1044 § 6)

Effective 6-1-88



Section 191.668 Department of health and senior services and department of elementary and secondary education to prepare education programs, contents.

Department of health and senior services and department of elementary and secondary education to prepare education programs, contents.

191.668. 1. The department of health and senior services shall prepare public education and awareness plans and programs for the general public, and the department of elementary and secondary education shall prepare educational programs for public schools, regarding means of transmission and prevention and treatment of the HIV virus. The plans and programs shall include, but not be limited to:

(1) Medically correct, age specific, transmission and prevention programs for use at the discretion of the public schools beginning with students at the sixth grade level. The educational programs shall stress moral responsibility in and restraint from sexual activity and avoidance of controlled substance use whereby HIV can be transmitted;

(2) Risk reduction programs for specific populations at high risk of HIV infection;

(3) Educational programs on transmission and prevention of HIV infection in the workplace for use by employers;

(4) Personal protection procedures for use by health care providers and others in close contact with potentially infected individuals;

(5) General public information programs and circulars containing factual information that will allow the public at large to assess its risk and develop informed individual judgment and behavior. The department shall prepare for free distribution among the residents of the state printed information concerning the means of transmission of the HIV virus, the dangers from HIV infection, means of prevention, and the necessity for testing; and

(6) Develop presentations for community service and school organizations describing the medical and psychosocial aspects of HIV infection, including information on how infection is transmitted and can be prevented.

2. None of the plans, programs or printed information prepared or provided under this section shall promote behavior that is an offense in violation of chapter 566 concerning sexual offenses; is an offense involving the use of a controlled substance as defined in chapter 195; is an offense in violation of section 568.020 concerning incest; or is an offense in violation of any city, county or state law prohibiting prostitution or patronizing prostitution.

(L. 1988 H.B. 1151 & 1044 § 7)

Effective 6-1-88



Section 191.671 Insurance companies, HMOs or health service corporations, HIV testing by, regulation by department--disclosure of test results, confidentiality.

Insurance companies, HMOs or health service corporations, HIV testing by, regulation by department--disclosure of test results, confidentiality.

191.671. 1. No other section of this act* shall apply to any insurer, health services corporation, or health maintenance organization licensed by the department of insurance, financial institutions and professional registration which conducts HIV testing only for the purposes of assessing a person's fitness for insurance coverage offered by such insurer, health services corporation, or health maintenance corporation, except that nothing in this section shall be construed to exempt any insurer, health services corporation or health maintenance organization in their capacity as employers from the provisions of section 191.665 relating to employment practices.

2. Upon renewal of any individual or group insurance policy, subscriber contractor health maintenance organization contract covering medical expenses, no insurer, health services corporation or health maintenance organization shall deny or alter coverage to any previously covered individual who has been diagnosed as having HIV infection or any HIV-related condition during the previous policy or contract period only because of such diagnosis, nor shall any such insurer, health services corporation or health maintenance organization exclude coverage for treatment of such infection or condition with respect to any such individual.

3. The director of the department of insurance, financial institutions and professional registration shall establish by regulation standards for the use of HIV testing by insurers, health services corporations and health maintenance organizations.

4. A laboratory certified by the U.S. Department of Health and Human Services under the Clinical Laboratory Improvement Act of 1967, permitting testing of specimens obtained in interstate commerce, and which subjects itself to ongoing proficiency testing by the College of American Pathologists, the American Association of Bio Analysts, or an equivalent program approved by the Centers for Disease Control shall be authorized to perform or conduct HIV testing for an insurer, health services corporation or health maintenance organization pursuant to this section.

5. The result or results of HIV testing of an applicant for insurance coverage shall not be disclosed by an insurer, health services corporation or health maintenance organization, except as specifically authorized by such applicant in writing. Such result or results shall, however, be disclosed to a physician designated by the subject of the test. If there is no physician designated, the insurer, health services corporation, or health maintenance organization shall disclose the identity of individuals residing in Missouri having a confirmed positive HIV test result to the department of health and senior services. Provided, further, that no such insurer, health services corporation or health maintenance organization shall be liable for violating any duty or right of confidentiality established by law for disclosing such identity of individuals having a confirmed positive HIV test result to the department of health and senior services. Such disclosure shall be in a manner that ensures confidentiality. Disclosure of test results in violation of this section shall constitute a violation of sections 375.930 to 375.948 regulating trade practices in the business of insurance. Nothing in this subsection shall be construed to foreclose any remedies existing on June 1, 1988.

(L. 1988 H.B. 1151 & 1044 § 8)

Effective 6-1-88

*"This act" (H.B. 1151 & 1044, 1988) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 191.674 Court-ordered HIV testing without right of refusal, department of health and senior services may seek, when--court record closed, proceeding to be in camera, when.

Court-ordered HIV testing without right of refusal, department of health and senior services may seek, when--court record closed, proceeding to be in camera, when.

191.674. 1. The department of health and senior services may seek in its own name in a court of competent jurisdiction a court order directing an individual to undergo HIV testing without the right of refusal after reasonable efforts have been made by the department to obtain informed consent to HIV testing. The court shall grant such order whenever there are reasonable grounds to believe that an individual is infected with HIV and there is clear and convincing evidence of a serious and present health threat to others posed by the individual if infected.

2. The record of any suit filed pursuant to this section shall be closed to the public and, at the request of the individual, any hearing shall be held in camera.

(L. 1988 H.B. 1151 & 1044 § 9)

Effective 6-1-88



Section 191.677 Prohibited acts, criminal penalties.

Prohibited acts, criminal penalties.

191.677. 1. It shall be unlawful for any individual knowingly infected with HIV to:

(1) Be or attempt to be a blood, blood products, organ, sperm or tissue donor except as deemed necessary for medical research;

(2) Act in a reckless manner by exposing another person to HIV without the knowledge and consent of that person to be exposed to HIV, in one of the following manners:

(a) Through contact with blood, semen or vaginal secretions in the course of oral, anal or vaginal sexual intercourse; or

(b) By the sharing of needles; or

(c) By biting another person or purposely acting in any other manner which causes the HIV-infected person's semen, vaginal secretions, or blood to come into contact with the mucous membranes or nonintact skin of another person.

Evidence that a person has acted recklessly in creating a risk of infecting another individual with HIV shall include, but is not limited to, the following:

a. The HIV-infected person knew of such infection before engaging in sexual activity with another person, sharing needles with another person, biting another person, or purposely causing his or her semen, vaginal secretions, or blood to come into contact with the mucous membranes or nonintact skin of another person, and such other person is unaware of the HIV-infected person's condition or does not consent to contact with blood, semen or vaginal fluid in the course of such activities;

b. The HIV-infected person has subsequently been infected with and tested positive to primary and secondary syphilis, or gonorrhea, or chlamydia; or

c. Another person provides evidence of sexual contact with the HIV-infected person after a diagnosis of an HIV status.

2. Violation of the provisions of subdivision (1) or (2) of subsection 1 of this section is a class B felony unless the victim contracts HIV from the contact in which case it is a class A felony.

3. The department of health and senior services or local law enforcement agency, victim or others may file a complaint with the prosecuting attorney or circuit attorney of a court of competent jurisdiction alleging that a person has violated a provision of subsection 1 of this section. The department of health and senior services shall assist the prosecutor or circuit attorney in preparing such case, and upon request, turn over to peace officers, police officers, the prosecuting attorney or circuit attorney, or the attorney general records concerning that person's HIV-infected status, testing information, counseling received, and the identity and available contact information for individuals with whom that person had sexual intercourse or deviate sexual intercourse and those individuals' test results.

4. The use of condoms is not a defense to a violation of paragraph (a) of subdivision (2) of subsection 1 of this section.

(L. 1988 H.B. 1151 & 1044 § 10, A.L. 1997 S.B. 347, A.L. 2002 H.B. 1756)



Section 191.680 Maintaining a nuisance, abatement to be ordered, when.

Maintaining a nuisance, abatement to be ordered, when.

191.680. 1. Any person who shall erect, establish, continue, maintain, use, own, or lease any building, structure, or place used for the purpose of lewdness, assignation, or illegal purpose involving sexual or other contact through which transmission of HIV infection can occur is guilty of maintaining a nuisance.

2. The building, structure, or place, or the ground itself, in or upon which any such lewdness, assignation, or illegal purpose is conducted, permitted, carried on, continued, or exists, and the furniture, fixtures, musical instruments, and movable property used in conducting or maintaining such nuisance, are hereby declared to be a nuisance and shall be enjoined and abated as provided in subsection 3 of this section.

3. If the existence of a nuisance is admitted or established in an action pursuant to this section or in a criminal proceeding in any court, an order of abatement shall be entered as part of the judgment in the case. The order shall direct the effectual closing of the business for any purpose, and so keeping it closed for a period of one year.

4. The department of health and senior services, a county prosecutor, or a circuit attorney shall file suit in its own name in any court of competent jurisdiction to enforce the provisions of this section.

(L. 1988 H.B. 1151 & 1044 § 14, A.L. 2002 S.B. 1102)



Section 191.683 Reports to general assembly by department of health and senior services.

Reports to general assembly by department of health and senior services.

191.683. The department of health and senior services shall regularly report to the appropriate committees of both houses of the general assembly:

(1) The number of individuals with HIV infection for whom a health care plan has been developed detailing the form and impact of such health care plans in a manner that does not identify or provide identifying characteristics of an individual infected with HIV;

(2) The nature and extent to which the department has utilized judicial proceedings in a manner that does not identify or provide identifying characteristics of any individual subject to such proceedings;

(3) The form and extent of the handling of federal funds available to the department of health and senior services for disbursement;

(4) The form and extent of programs and efforts funded by state funds; and

(5) Any other information such committees shall seek.

(L. 1988 H.B. 1151 & 1044 § 11)

Effective 6-1-88



Section 191.686 Anonymous testing sites in central Missouri, Kansas City, Springfield and St. Louis--reports of results, use of coded system--contact notification required, when.

Anonymous testing sites in central Missouri, Kansas City, Springfield and St. Louis--reports of results, use of coded system--contact notification required, when.

191.686. 1. The department of health and senior services shall designate one HIV testing site in the St. Louis area, one in the Kansas City area, one in the central Missouri area and one in the Springfield area where those persons not required to undergo HIV testing without the right of refusal may be tested anonymously.

2. All physicians, hospitals, or other persons authorized by the department of health and senior services who perform or conduct HIV sampling may refuse to perform or conduct anonymous HIV sampling for an individual and may refer such person to the designated HIV testing sites.

3. A coded system that does not link individual identity with the request or result shall be used to report the results of such testing to the department of health and senior services.

4. All designated HIV testing sites shall be required to initiate contact notification when submitting test results to individuals who request anonymous testing and who test positive for HIV infection.

(L. 1988 H.B. 1151 & 1044 § 13, A.L. 1996 S.B. 858, A.L. 1999 H.B. 607)



Section 191.689 Schools to be given notice of identity of child with HIV infection, when, by whom--identity of infected child may be released to whom by school.

Schools to be given notice of identity of child with HIV infection, when, by whom--identity of infected child may be released to whom by school.

191.689. 1. Only after a school has adopted a policy consistent with recommendations of the Centers for Disease Control on school children who test positive for HIV shall the department of health and senior services give prompt and confidential notice of the identity of any child reported to the department to have HIV infection and the parent or guardian of any child confirmed by the department of health and senior services standards to have HIV infection shall also give prompt and confidential notice of the identity of such child to the superintendent of the school district in which the child resides, and if the child attends a nonpublic elementary or secondary school, to the chief administrative officer of such school.

2. The superintendent or chief administrative officer may disclose the identity of an infected child to those persons:

(1) Who are designated by the school district to determine the fitness of an individual to attend school; and

(2) Who have a reasonable need to know the identity of the child in order to provide proper health care.

(L. 1988 H.B. 1151 & 1044 § 15)

Effective 6-1-88



Section 191.692 Premarital HIV testing, rulemaking authorized, when.

Premarital HIV testing, rulemaking authorized, when.

191.692. The department of health and senior services may promulgate rules providing for mandatory premarital HIV testing if the Centers for Disease Control so indicates.

(L. 1988 H.B. 1151 & 1044 § 12)

Effective 6-1-88



Section 191.694 Infection control procedures--requirements and training for health care facilities and professionals.

Infection control procedures--requirements and training for health care facilities and professionals.

191.694. 1. All health care professionals and health care facilities shall adhere to universal precautions, as defined by the Centers for Disease Control of the United States Public Health Service, including the appropriate use of hand washing, protective barriers, and care in the use and disposal of needles and other sharp instruments, to minimize the risk of transmission of HIV, HBV and other blood-borne infections to patients. Health care professionals and health care facilities shall comply with current guidelines, established by the Centers for Disease Control, for disinfection and sterilization of reusable devices used in invasive procedures.

2. Health care professionals who have exudative lesions or weeping dermatitis of the hands, forearms, or other locations that may contact patients, particularly on exposed areas such as hands or forearms, shall refrain from performing all invasive procedures, and from handling patient-care equipment and devices used in performing invasive procedures until the condition resolves.

3. As a condition for renewal of a certificate of registration or authority, permit, or license, all health care facilities shall provide satisfactory evidence that periodic training in infection control procedures, including universal precautions, is provided to all personnel who perform patient care services at or from such facilities. Regulations for such training shall be promulgated by the state regulatory authorities or bodies responsible for licensing the respective health care facilities.

4. All health care professionals who perform invasive procedures shall receive training on infection control procedures relevant to HIV and related diseases, including universal precautions and prevention of percutaneous injuries, appropriate for their specialty and approved by the department of health and senior services. The department of health and senior services, in cooperation with appropriate state regulatory authorities responsible for licensing the respective health care professionals and in cooperation with professional societies, shall develop regulations for such training. The requirements set forth in this subsection shall be deemed satisfied if the health care professional completes the training provided in accordance with the provisions of subsection 3 of this section.

(L. 1992 S.B. 511 & 556 § 191.694 subsecs. 1 to 4)



Section 191.695 Rulemaking authority, department of health and senior services--procedure.

Rulemaking authority, department of health and senior services--procedure.

191.695. No rule or portion of a rule promulgated under the authority of sections 191.650 to 191.700 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1988 H.B. 1151 & 1044 § 17, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 191.699 Disciplinary action for health care professionals who discriminate or require HIV testing before treatment.

Disciplinary action for health care professionals who discriminate or require HIV testing before treatment.

191.699. Any health care professional who, after disclosure has been made by a patient of HIV infection, discriminates against the patient on the basis of that HIV infection or who, prior to such disclosure, makes HIV testing a condition of treatment shall be subject to administrative disciplinary action for violation of a professional trust or confidence or the commission of an act of unprofessional conduct as those terms are used in sections 330.160, 332.321, 334.100, and 335.066.

(L. 1992 S.B. 511 & 556 § 191.694 subsec. 5)



Section 191.700 Testing of all health care professionals not justified--voluntary and confidential evaluation of infected professional, procedure--expert review panel qualifications, powers and duties, practice restrictions, when--health care facilities informed only of restrictions--violations, complaints made to appropriate boards.

Testing of all health care professionals not justified--voluntary and confidential evaluation of infected professional, procedure--expert review panel qualifications, powers and duties, practice restrictions, when--health care facilities informed only of restrictions--violations, complaints made to appropriate boards.

191.700. 1. The current assessment by the Centers for Disease Control of the risk that infected health care professionals will transmit HIV or HBV to patients during invasive procedures does not justify mandatory testing to detect infection with those viruses. Health care professionals who perform invasive procedures are advised, however, to know their HIV antibody status and their hepatitis B antigen status.

2. (1) The department of health and senior services shall establish and oversee a voluntary evaluation process for health care professionals infected with HIV or HBV who perform invasive procedures. This evaluation process may be accessed directly by an infected health care professional, or by the director of a health care facility with the consent of the infected health care professional and after consultation with his private physician.

(2) The confidential and individualized evaluation shall be conducted by an expert review panel appointed by the department of health and senior services. Each panel shall include at least such individuals as:

(a) The health care professional's private physician;

(b) An infectious disease specialist with expertise in the epidemiology of HIV and HBV transmission who is not involved in the care of the health care professional;

(c) A health care professional with expertise in the procedures performed by the infected health care professional; and

(d) A state or local public health official.

(3) The department of health and senior services, in cooperation with appropriate state regulatory authorities or bodies responsible for licensing the respective health care professionals and with professional societies, shall develop uniform evaluation criteria which shall be used in determining whether, and under what circumstances, any restrictions or limitations should be placed on an individual health care professional's medical practice. These criteria shall, consistent with guidelines from the Centers for Disease Control, include at least the following inquiries:

(a) Whether the health care professional performs procedures in which injury could result in that individual's blood contamination of a patient's body cavity, subcutaneous tissues, or mucous membranes;

(b) The nature of the invasive procedures performed by the health care professional and the techniques used, skill and experience, and compliance with infection control practices demonstrated by that individual; and

(c) Whether the presence of physical or mental impairments may interfere with the health care professional's ability to perform such invasive procedures safely.

(4) (a) The individualized evaluation and the recommendations of the panel shall be based on the premise that HIV or HBV infection alone does not justify limiting the health care professional's duties.

(b) The panel may determine which procedures the health care professional may or may not perform, or perform with modifications. If the panel is uncertain about whether a procedure may pose some risk of HIV or HBV transmission, it may recommend that such procedures be performed only after the patients have been informed of the health care professional's infection status.

(5) (a) Information obtained during the evaluation process shall be confidential and shall not be disclosed except to health care facilities where the health care professional provides patient care. The department of health and senior services may only notify or disclose to such facilities the practice restrictions and limitations imposed on the health care professional. Such restrictions and limitations shall be disclosed only to those employed by such health care facilities who have a reasonable need to know the information.

(b) Practice restrictions or limitations recommended by the department of health and senior services shall be monitored by the health care facilities in which the infected health care professional is employed. If practice restrictions or limitations are placed on community based health care professionals, periodic monitoring to ensure compliance shall be performed by the department of health and senior services.

(c) Health care professionals whose practices are restricted or limited because of their HIV or HBV infection status shall, whenever possible, be provided opportunities to continue appropriate patient care activities.

(d) Health care facilities regulated under sections 197.010 to 197.120 may maintain or establish peer review panels that operate under the regulations developed by the department of health and senior services and the recommendations of the Centers for Disease Control of the United States Public Health Service.

(e) Any violation of practice restrictions or limitations by a health care professional shall constitute either an act violative of professional trust and confidence, or failure or refusal to properly guard against contagious infections or communicable diseases or the spread thereof, or both, as these terms are used in sections 330.160, 332.321, 334.100, and 335.066. Complaints of possible violations of practice restrictions or limitations may be made to the appropriate state board, as provided under chapter 330, chapter 332, chapter 334, or chapter 335.

3. The department of health and senior services shall, from time to time, review established standards for preventing the transmission of HIV or HBV from health care professionals to patients and, consistent with current medical knowledge and revised or updated guidelines from the Centers for Disease Control, modify existing standards and require additional minimum standards, as appropriate.

4. Notwithstanding the provisions of sections 191.650 to 191.698, the department of health and senior services may exercise the general authority and power under section 192.020 to intervene in instances where there is reason to believe that a health care professional is practicing in a manner that creates a grave and unjustifiable risk of injury to others.

(L. 1992 S.B. 511 & 556 § 191.694 subsecs. 6 to 9)



Section 191.703 Death of patient with infectious or contagious disease, notification to funeral director or coroner.

Death of patient with infectious or contagious disease, notification to funeral director or coroner.

191.703. A licensed health care facility that treats a patient having HIV or HBV infection or any other reportable infectious or contagious disease as defined by the department of health and senior services shall notify the funeral establishment personnel, coroner or medical examiner involved of such disease prior to the removal of the patient, when deceased, from the licensed health care facility. Notification shall be conducted in a manner that protects the confidentiality of the deceased patient.

(L. 1993 S.B. 233)



Section 191.710 MO HealthNet program and SCHIPS to focus on premature infant health care.

MO HealthNet program and SCHIPS to focus on premature infant health care.

191.710. The MO HealthNet program and the health care for uninsured children program under sections 208.631 to 208.659, in consultation with statewide organizations focused on premature infant health care, shall:

(1) Examine and improve hospital discharge and follow-up care procedures for premature infants born earlier than thirty-seven weeks gestational age to ensure standardized and coordinated processes are followed as premature infants leave the hospital from either a well-baby nursery, step-down or transitional nursery, or neonatal intensive care unit and transition to follow-up care by a health care provider in the community;

(2) Urge hospitals serving infants eligible for medical assistance under the MO HealthNet and health care for uninsured children programs to report to the state the causes and incidence of all re-hospitalizations of infants born premature at earlier than thirty-seven weeks gestational age within their first six months of life; and

(3) Use guidance from the Centers for Medicare and Medicaid Services' Neonatal Outcomes Improvement Project to implement programs to improve newborn outcomes, reduce newborn health costs, and establish ongoing quality improvement for newborns.

(L. 2009 H.B. 716 § 191.1127)



Section 191.711 Education publications to be prepared, contents--distribution.

Education publications to be prepared, contents--distribution.

191.711. 1. The department of health and senior services shall, by December 31, 2009, prepare written educational publications containing information about the possible complications, proper care and support associated with newborn infants who are born premature at earlier than thirty-seven weeks gestational age. The written information, at a minimum, shall include the following:

(1) The unique health issues affecting infants born premature, such as:

(a) Increased risk of developmental problems;

(b) Nutritional challenges;

(c) Infection;

(d) Chronic lung disease (bronchopulmonary dysplasia);

(e) Vision and hearing impairment;

(f) Breathing problems;

(g) Fine motor skills;

(h) Feeding;

(i) Maintaining body temperature;

(j) Jaundice;

(k) Hyperactivity;

(l) Infant mortality as well as long-term complications associated with growth and nutrition;

(m) Reading, writing, mathematics, and speaking; and

(n) Respiratory;

(2) The proper care needs of premature infants, developmental screenings and monitoring and health care services available to premature infants through the MO HealthNet program and other public or private health programs;

(3) Methods, vaccines, and other preventative measures to protect premature infants from infectious diseases, including viral respiratory infections;

(4) The emotional and financial burdens and other challenges that parents and family members of premature infants experience and information about community resources available to support them.

2. The publications shall be written in clear language to educate parents of premature infants across a variety of socioeconomic statuses. The department may consult with community organizations that focus on premature infants or pediatric health care. The department shall update the publications every two years.

3. The department shall distribute these publications to children's health providers, maternal care providers, hospitals, public health departments, and medical organizations and encourage those organizations to provide the publications to parents or guardians of premature infants.

(L. 2009 H.B. 716 § 191.1130)



Section 191.724 Discrimination based on religious beliefs or moral convictions prohibited, health plan coverage of abortion--no mandatory employee coverage of certain procedures--attorney general to enforce--sterilization defined.

Discrimination based on religious beliefs or moral convictions prohibited, health plan coverage of abortion--no mandatory employee coverage of certain procedures--attorney general to enforce--sterilization defined.

191.724. 1. The rights guaranteed under this section are in addition to the rights guaranteed under section 376.805, relating to health plan coverage of abortion, and section 376.1199, relating to health plan coverage of certain obstetrical and gynecological benefits and pharmaceutical coverage.

2. No employee, self-employed person, or any other person shall be compelled to obtain coverage for, or be discriminated against or penalized for declining or refusing coverage for, abortion, contraception, or sterilization in a health plan if such items or procedures are contrary to the religious beliefs or moral convictions of such employee or person.

3. No employer, health plan provider, health plan sponsor, health care provider, or any other person or entity shall be compelled to provide coverage for, or be discriminated against or penalized for declining or refusing coverage for, abortion, contraception, or sterilization in a health plan if such items or procedures are contrary to the religious beliefs or moral convictions of such employer, health plan provider, health plan sponsor, health care provider, person, or entity.

4. No governmental entity, public official, or entity acting in a governmental capacity shall discriminate against or penalize an employee, self-employed person, employer, health plan provider, health plan sponsor, health care provider, or any other person or entity because of such employee's, self-employed person's, employer's, health plan provider's, health plan sponsor's, health care provider's, or other person's or entity's unwillingness, based on religious beliefs or moral convictions, to obtain or provide coverage for, pay for, participate in, or refer for, abortion, contraception, or sterilization in a health plan.

5. Whenever the attorney general has a reasonable cause to believe that any person or entity or group of persons or entities is being, has been, or is threatened to be denied any of the rights granted by this section or other law that protects the religious beliefs or moral convictions of such persons or entities, and such denial raises an issue of general public importance, the attorney general may bring a civil action in any appropriate state or federal court. Such complaint shall set forth the facts and request such appropriate relief, including but not limited to an application for a permanent or temporary injunction, restraining order, mandamus, an order under the federal Administrative Procedure Act, Religious Freedom Restoration Act, or other federal law, an order under section 1.302 relating to free exercise of religion, or other order against the governmental entity, public official, or entity acting in a governmental capacity responsible for such denial or threatened denial of rights, as the attorney general deems necessary to ensure the full enjoyment of the rights granted by law. Nothing contained herein shall preclude a private cause of action against a governmental entity, public official, or entity acting in a governmental capacity by any person or entity or group of persons or entities aggrieved by a violation of this section or other law that protects the religious beliefs or moral convictions of such persons or entities, or be considered a limitation on any other remedy permitted by law. A court may order any appropriate relief, including recovery of damages, payment of reasonable attorney's fees, costs, and expenses.

6. For purposes of this section, "sterilization" shall mean any elective medical procedure for which the sole purpose is to make an individual incapable of reproduction.

(L. 2012 S.B. 749)

*Effective 9-12-12. S.B. 749 was vetoed on July 12, 2012. The veto was overridden on September 12, 2012.

*Revisor's Note: Article III, Sections 29 and 32 of the Missouri Constitution, and Sections 1.130 and 21.250, RSMo, do not specifically address the effective date of a section subject to an emergency clause which is overridden by the general assembly.



Section 191.725 Physician to counsel pregnant patients on effects of cigarettes, alcohol and controlled substances--certifying form to be signed by patient on counseling--educational materials to be furnished to physicians.

Physician to counsel pregnant patients on effects of cigarettes, alcohol and controlled substances--certifying form to be signed by patient on counseling--educational materials to be furnished to physicians.

191.725. Beginning January 1, 1992, every licensed physician who provides obstetrical or gynecological care to a pregnant woman shall counsel all patients as to the perinatal effects of smoking cigarettes, the use of alcohol and the use of any controlled substance as defined in section 195.017, schedule I, II, or III for nonmedical purposes. Such physicians shall further have all patients sign a written statement, the form of which will be prepared by the director of the department of health and senior services, certifying that such counseling has been received. All such executed statements shall be maintained as part of that patient's medical file. The director of the department of health and senior services, in cooperation with the department of mental health, division of alcohol and drug abuse, shall further provide educational materials and guidance to such physicians for the purpose of assuring accurate and appropriate patient education.

(L. 1991 S.B. 190 § 1)

Effective 7-1-92



Section 191.729 School districts to be furnished information on prenatal and postnatal effects of substances, when.

School districts to be furnished information on prenatal and postnatal effects of substances, when.

191.729. Upon receipt of federal funds for such program, the commissioner of the department of elementary and secondary education shall develop and make available to all school districts for inclusion in their drug and alcohol education programs in grades one through twelve, age-appropriate drug education curricula concerning the physiological effects and problems before and after birth caused by the use of cigarettes, alcohol and schedules I, II and III controlled substances as listed in section 195.017.

(L. 1991 S.B. 190 § 3)

Effective 7-1-92



Section 191.731 Pregnant woman referred for substance abuse to have priority for treatment--confidentiality of records.

Pregnant woman referred for substance abuse to have priority for treatment--confidentiality of records.

191.731. A pregnant woman referred for substance abuse treatment shall be a first-priority user of available treatment. All records and reports regarding such pregnant woman shall be kept confidential. The division of alcohol and drug abuse shall ensure that family-oriented substance abuse treatment be available, as appropriations allow. Substance abuse treatment facilities which receive public funds shall not refuse to treat women solely because they are pregnant.

(L. 1991 S.B. 190 § 4)

Effective 7-1-92



Section 191.737 Children exposed to substance abuse, referral by physician to department of health and senior services--services to be initiated within seventy-two hours--physician making referral immune from civil liability--confidentiality of report.

Children exposed to substance abuse, referral by physician to department of health and senior services--services to be initiated within seventy-two hours--physician making referral immune from civil liability--confidentiality of report.

191.737. 1. Notwithstanding the physician-patient privilege, any physician or health care provider may refer to the department of health and senior services families in which children may have been exposed to a controlled substance listed in section 195.017, schedules I, II and III, or alcohol as evidenced by:

(1) Medical documentation of signs and symptoms consistent with controlled substances or alcohol exposure in the child at birth; or

(2) Results of a confirmed toxicology test for controlled substances performed at birth on the mother or the child; and

(3) A written assessment made or approved by a physician, health care provider, or by the division of family services which documents the child as being at risk of abuse or neglect.

2. Nothing in this section shall preclude a physician or other mandated reporter from reporting abuse or neglect of a child as required pursuant to the provisions of section 210.115.

3. Upon notification pursuant to subsection 1 of this section, the department of health and senior services shall offer service coordination services to the family. The department of health and senior services shall coordinate social services, health care, mental health services, and needed education and rehabilitation services. Service coordination services shall be initiated within seventy-two hours of notification. The department of health and senior services shall notify the department of social services and the department of mental health within seventy-two hours of initial notification.

4. Any physician or health care provider complying with the provisions of this section, in good faith, shall have immunity from any civil liability that might otherwise result by reason of such actions.

5. Referral and associated documentation provided for in this section shall be confidential and shall not be used in any criminal prosecution.

(L. 1991 S.B. 190 § 7)

Effective 7-1-92



Section 191.739 Protective and preventive services to be provided by department of social services, duties.

Protective and preventive services to be provided by department of social services, duties.

191.739. 1. The department of social services shall provide protective services for children that meet the criteria established in section 191.737. In addition the department of social services may provide preventive services for children that meet the criteria established in section 191.737.

2. No department shall cease providing services for any child exposed to substances as set forth in section 191.737 wherein a physician or health care provider has made or approved a written assessment which documents the child as being at risk of abuse or neglect until such physician or health care provider, or his designee, authorizes such file to be closed.

(L. 1991 S.B. 190 § 8)

Effective 7-1-92



Section 191.743 High risk pregnancies, women to be informed of available services--consent to inform department of health and senior services, forms--confidentiality--physicians not to be liable.

High risk pregnancies, women to be informed of available services--consent to inform department of health and senior services, forms--confidentiality--physicians not to be liable.

191.743. 1. Any physician or health care provider who provides services to pregnant women shall identify all such women who are high risk pregnancies by use of protocols developed by the department of health and senior services pursuant to section 191.741. The physician or health care provider shall upon identification inform such woman of the availability of services and the option of referral to the department of health and senior services.

2. Upon consent by the woman identified as having a high risk pregnancy, the physician or health care provider shall make a report, within seventy-two hours, to the department of health and senior services on forms approved by the department of health and senior services.

3. Any physician or health care provider complying with the provisions of this section, in good faith, shall have immunity from any civil liability that might otherwise result by reason of such actions.

4. Referral and associated documentation provided for in this section shall be confidential and shall not be used in any criminal prosecution.

5. The consent required by subsection 2 of this section shall be deemed a waiver of the physician-patient privilege solely for the purpose of making the report pursuant to subsection 2 of this section.

(L. 1991 S.B. 190 § 10)

Effective 7-1-92



Section 191.748 Shaken baby syndrome video, required viewing, when.

Shaken baby syndrome video, required viewing, when.

191.748. Every hospital and any health care facility licensed in this state that provides obstetrical services shall offer to all new mothers an opportunity to view with the father and other persons of the mother's choosing a video on the dangers of shaking a baby and shaken baby syndrome before the mother's discharge from the facility. Such video shall be approved by the department of health and senior services.

(L. 2004 H.B. 1453)



Section 191.755 Department to post resources on website, content.

Department to post resources on website, content.

191.755. The director of the department of health and senior services shall make publicly available, by posting on the department's website, resources relating to umbilical cord blood that have been developed by the Parent's Guide to Cord Blood Foundation, or a successor organization, which includes the following information:

(1) An explanation of the potential value and uses of umbilical cord blood, including cord blood cells and stem cells, for individuals who are or are not biologically related to a mother or her newborn child;

(2) An explanation of the differences between using one's own blood cord cells and using related or unrelated cord blood stem cells in the treatment of disease;

(3) An explanation of the differences between public and private umbilical cord blood banking;

(4) The options available to a mother relating to stem cells that are contained in the umbilical cord blood after the delivery of her newborn, including:

(a) Donating the stem cells to a public umbilical cord blood bank where facilities are available;

(b) Storing the stem cells in a private family umbilical cord blood bank for use by immediate and extended family members;

(c) Storing the stem cells for immediate or extended family members through a family or sibling donor banking program that provides free collection, processing, and storage where there is an existing medical need; and

(d) Discarding the stem cells;

(5) The medical processes involved in the collection of cord blood;

(6) Medical or family history criteria that can impact a family's consideration of umbilical cord blood banking, including the likelihood of using a baby's cord blood to serve as a match for a family member who has a medical condition;

(7) Options for ownership and future use of donated umbilical cord blood;

(8) The average cost of public and private umbilical cord blood banking;

(9) The availability of public and private cord blood banks to citizens of Missouri, including:

(a) A list of public cord blood banks and hospitals served by such blood banks;

(b) A list of private cord blood banks that are available; and

(c) The availability of free family banking and sibling donor programs where there is an existing medical need by a family member; and

(10) An explanation of which racial and ethnic groups are in particular need of publicly donated cord blood samples based upon medical data developed by the United States Department of Health and Human Services, Health Resources and Services Administration.

(L. 2011 H.B. 197)



Section 191.758 Information to be made available by physician to pregnant women, when.

Information to be made available by physician to pregnant women, when.

191.758. Beginning October 1, 2011, every licensed physician who provides obstetrical or gynecological care to a pregnant woman may, prior to the beginning of the pregnant woman's third trimester of pregnancy or, if later, at the first visit of such pregnant woman to the physician, make available to the patient information developed under section 191.755 relating to the woman's options with respect to umbilical cord blood banking.

(L. 2011 H.B. 197)



Section 191.765 Definitions.

Definitions.

191.765. As used in sections 191.765 to 191.773 and section 290.145, the following terms mean:

(1) "Bar" or "tavern", any licensed establishment which serves liquor on the premises for which not more than ten percent of the gross sales receipts of the business are supplied by food purchases, either for consumption on the premises or elsewhere;

(2) "Other person in charge", the agent of the proprietor authorized to give administrative directions to and general supervision of the activities within the public place, work place or public meeting at any given time;

(3) "Proprietor", the party who ultimately controls, governs or directs the activities within the public place, work place or public meeting, regardless of whether he is the owner or lessor of such place or site. The term does not mean the owner of the property unless he ultimately controls, governs or directs the activities within the public place or public meeting. The term "proprietor" shall apply to a corporation as well as an individual;

(4) "Public meeting", a gathering in person of members of a governmental body, whether an open or closed session, as defined in chapter 610;

(5) "Public place", any enclosed indoor area used by the general public or serving as a place of work including, but not limited to:

(a) Any retail or commercial establishments;

(b) Health care facilities, health clinics or ambulatory care facilities including, but not limited to, laboratories associated with health care treatment, hospitals, nursing homes, physicians' offices and dentists' offices;

(c) Any vehicle used for public transportation including, but not limited to, buses, taxicabs and limousines for hire;

(d) Rest rooms;

(e) Elevators;

(f) Libraries, educational facilities, day care facilities, museums, auditoriums and art galleries;

(g) All public areas and waiting rooms of public transportation facilities including, but not limited to, bus and airport facilities;

(h) Any enclosed indoor place used for entertainment or recreation including, but not limited to, gymnasiums, theater lobbies, concert halls, arenas and swimming pools;

(i) Any other enclosed indoor areas used by the general public including, but not limited to, corridors and shopping malls;

(6) "Restaurant", any building, structure or area used, maintained or advertised as or held out to the public to be an enclosure where meals for consideration of payment are made available to be consumed on the premises;

(7) "Smoking", possession of burning tobacco in the form of a cigarette, cigar, pipe or other smoking equipment.

(L. 1992 S.B. 509, et al. § 1)



Section 191.767 Persons not to smoke in public places or meetings, except in designated smoking areas--designation of space for smoking area, requirements.

Persons not to smoke in public places or meetings, except in designated smoking areas--designation of space for smoking area, requirements.

191.767. 1. A person shall not smoke in a public place or in a public meeting except in a designated smoking area.

2. A smoking area may be designated by persons having custody or control of public places, except in places in which smoking is prohibited by the fire marshal or by other law, ordinance or regulation.

3. No public place shall have more than thirty percent of its entire space designated as a smoking area.

4. A designated smoking area where state employees may smoke during the work day shall be provided by each state executive department and institution of higher education, provided such area can be adequately ventilated at minimum cost, within the physical confines of each facility.

5. A proprietor or other person in charge of a restaurant shall designate an area of sufficient size to accommodate usual and customary demand for nonsmoking areas by customers or patrons.

(L. 1992 S.B. 509, et al. § 2)



Section 191.769 Areas not considered public places.

Areas not considered public places.

191.769. The following areas are not considered a public place:

(1) An entire room or hall which is used for private social functions, provided that the seating arrangements are under the control of the sponsor of the function and not of the proprietor or other person in charge;

(2) Limousines for hire and taxicabs, where the driver and all passengers agree to smoking in such vehicle;

(3) Performers on the stage, provided that the smoking is part of the production;

(4) A place where more than fifty percent of the volume of trade or business carried on is that of the blending of tobaccos or sale of tobaccos, cigarettes, pipes, cigars or smoking sundries;

(5) Bars, taverns, restaurants that seat less than fifty people, bowling alleys and billiard parlors, which conspicuously post signs stating that "Nonsmoking Areas are Unavailable";

(6) Private residences; and

(7) Any enclosed indoor arena, stadium or other facility which may be used for sporting events and which has a seating capacity of more than fifteen thousand persons.

(L. 1992 S.B. 509, et al. § 3)



Section 191.771 Person in control of public places or public meetings, duties.

Person in control of public places or public meetings, duties.

191.771. The person having custody or control of a public place or public meeting shall:

(1) Make reasonable efforts to prevent smoking in the public place or public meeting by posting appropriate signs indicating no-smoking or smoking area and arrange seating accordingly. These signs shall be placed at a height and location easily seen by a person entering the public place or public meeting and not obscured in any way;

(2) Arrange seating and utilize available ventilation systems and physical barriers to isolate designated smoking areas;

(3) Make a reasonable request of persons smoking to move to a designated smoking area;

(4) Allow smoking in designated areas of theater lobbies only.

(L. 1992 S.B. 509, et al. § 4)



Section 191.773 Violators, guilty of infraction.

Violators, guilty of infraction.

191.773. The following persons shall be guilty of an infraction:

(1) A person who smokes in those areas where smoking is prohibited pursuant to the provisions of sections 191.765 to 191.773 and section 290.145;

(2) A proprietor or other person in charge of a public place or public meeting who permits, causes, suffers or allows a person to smoke in those areas where smoking is prohibited pursuant to sections 191.765 to 191.773 and section 290.145.

(L. 1992 S.B. 509, et al. § 5)



Section 191.775 Public schools and school buses, smoking or tobacco use prohibited, penalty, permissible use of tobacco, where.

Public schools and school buses, smoking or tobacco use prohibited, penalty, permissible use of tobacco, where.

191.775. No person shall smoke or otherwise use tobacco or tobacco products in any indoor area of a public elementary or secondary school building or educational facility, excluding institutions of higher education, or on buses used solely to transport students to or from school or to transport students to or from any place for educational purposes. Any school board of any school district may set policy on the permissible uses of tobacco products in any other nonclassroom or nonstudent occupant facility, and on the school grounds or outdoor facility areas as the school board deems proper. Any person who violates the provisions of this section shall be guilty of an infraction.

(L. 1993 H.B. 348 § 1)



Section 191.776 Child day care facilities, smoking or tobacco use when children are present, prohibited, penalty.

Child day care facilities, smoking or tobacco use when children are present, prohibited, penalty.

191.776. No person shall smoke or otherwise use tobacco products in any area of a child care facility licensed by the department of health and senior services pursuant to the provisions of sections 210.201 to 210.245 during the period of time when the children cared for under that license are present. Any person who violates the provisions of this section shall be guilty of an infraction.

(L. 1993 H.B. 348 § 2)



Section 191.777 More stringent ordinances or rules may be adopted by governing bodies or school boards.

More stringent ordinances or rules may be adopted by governing bodies or school boards.

191.777. Nothing in sections 191.775 and 191.776 shall prohibit local political subdivisions or local boards of education from enacting more stringent ordinances or rules.

(L. 1993 H.B. 348 § 3)



Section 191.800 Definitions.

Definitions.

191.800. As used in sections 191.800 to 191.815, the following terms mean:

(1) "Hunger", the lack of sufficient nutritious food to maintain health or morale or to achieve optimal human potential;

(2) "Outreach", a public education activity the purpose of which is to inform:

(a) Hungry people about available food programs and how to gain access to them;

(b) The general public about the nature and extent of hunger problems in the state and specific communities and the programs which address them.

(L. 1992 S.B. 449 § 1)



Section 191.803 Boards of education to establish breakfast program--rules--waiver, procedure.

Boards of education to establish breakfast program--rules--waiver, procedure.

191.803. 1. By July 1, 1993, the board of education of each school in this state in which thirty-five percent or more of the students enrolled in the school on October first of the preceding school year were eligible for free or reduced price meals shall establish a school breakfast program.

2. The department of elementary and secondary education may promulgate rules and regulations necessary for implementation of sections 191.800 to 191.815 in compliance with federal guidelines pursuant to the provisions of 42 U.S.C. 1773.

3. A school shall receive a waiver from the requirements of this section if the school board of the school district by majority vote adopts a resolution requesting a waiver.

4. A school district requesting a waiver must file in writing notification that it has adopted a resolution which excuses the district from the requirements of this section. Such writing shall be filed with the Missouri department of elementary and secondary education. Such a waiver shall be valid for a period of three years.

(L. 1992 S.B. 449 § 2)



Section 191.805 Hardship grant program, distribution of, rules.

Hardship grant program, distribution of, rules.

191.805. 1. Subject to appropriations, the state board of education shall establish a hardship grant program. Hardship grants shall be distributed to provide state supplemental funding of the federal school breakfast program. Hardship grants shall be awarded to schools based on the highest need factor. The department of elementary and secondary education shall promulgate rules and regulations necessary for the implementation of a formula to determine need factor, and such rules and regulations shall be consistent with federal guidelines for the school breakfast program as authorized by 42 U.S.C. 1773.

2. Any school that participates, or is eligible to participate, in the federal school breakfast program may apply for a hardship grant. The combined amount received by a school from the federal school breakfast program and the hardship grant shall not exceed the cost of the actual operation of the school breakfast program.

3. No money from the public school fund shall be used to provide hardship grants.

(L. 1992 S.B. 449 § 3)



Section 191.807 Supplemental funding, women, infants and children supplemental food program--funding of certain county health offices, use, maximum amount of grants--rules and regulations.

Supplemental funding, women, infants and children supplemental food program--funding of certain county health offices, use, maximum amount of grants--rules and regulations.

191.807. 1. State supplemental funding for the Special Supplemental Food Program or Women, Infants and Children Special Supplemental Food Program (WIC) is hereby authorized, subject to appropriations, with the goal to be one hundred percent coverage of all eligible women and children by the year 2002.

2. One percent of the state supplemental funding authorized by this section shall be set aside in a separate fund to be used by the department of health and senior services to fund grants to county health offices that operate a Special Supplemental Food Program for Women, Infants and Children* (WIC). Grants from this fund shall be used by such county health offices for extending hours of service in order that services will be available to WIC clients during evening hours or on Saturdays. The maximum grant allowable pursuant to this program is ten thousand dollars per county, and no county may receive a grant for more than three consecutive years. The department of health and senior services shall establish rules and regulations to administer the grant program which would ensure distribution of grants according to county poverty levels and projected increase in participation in counties.

(L. 1992 S.B. 449 § 4)

*Words "Children's Program" appear here in original rolls.



Section 191.810 Department of health and senior services to establish standards for summer food service program--where established--order of priority--waiver, filing required.

Department of health and senior services to establish standards for summer food service program--where established--order of priority--waiver, filing required.

191.810. 1. By January 1, 1993, the department of health and senior services shall establish standards for a summer food service program for eligible children pursuant to the provisions of 42 U.S.C. 1761.

2. By July 1, 1993, those areas of the state whose perimeters are defined by school districts which have fifty percent or more of their children eligible for free or reduced price lunches, and where more than forty children congregate at a service institution, shall have at least one summer food service program in operation providing meals to all children, both breakfast and lunch, if practicable. For the purposes of this section:

(1) "Program" means the summer food service program for children authorized by 42 U.S.C. 1761;

(2) "Service institution" means public or private nonprofit school food authorities, local, municipal, or county governments, public or private nonprofit higher education institutions participating in the National Youth Sports Program, and residential public or private nonprofit summer camps that develop special summer or school vacation programs providing food service similar to that made available to children during the school year under the school lunch program or the school breakfast program under the Child Nutrition Act of 1966, 42 U.S.C. 1771 et seq.

3. The following order of priority shall be used in determining participation where more than one service institution is eligible to serve the same area:

(1) Local schools or service institutions that have demonstrated successful program performance in a prior year;

(2) Service institutions that prepare meals at their own facilities or operate only one site;

(3) Service institutions that use local school food facilities for the preparation of meals;

(4) Other service institutions that have demonstrated ability for successful program operation;

(5) Service institutions that plan to integrate the program with federal, state or local employment programs; and

(6) Private nonprofit organizations eligible under 42 U.S.C. 1761(7).

4. A school shall receive a waiver from the requirements of this section if the school board of the school district by majority vote adopts a resolution requesting a waiver.

5. A school district requesting a waiver must file in writing notification that it has adopted a resolution which excuses the district from the requirements of this section. Such writing shall be filed with the Missouri department of elementary and secondary education. Such a waiver shall be valid for a period* of three years.

(L. 1992 S.B. 449 § 5)

*Word "period" inadvertently omitted from original rolls.



Section 191.813 Agencies to coordinate outreach programs--specific programs--public service announcements to be designed.

Agencies to coordinate outreach programs--specific programs--public service announcements to be designed.

191.813. 1. Those agencies responsible for administering emergency and supplemental food programs shall collaborate in designing and implementing outreach programs focused on populations at risk of hunger, that effectively describe the programs, their purposes and how to apply for them.

2. Those programs for which outreach will be designed and implemented are food stamps, school breakfast, summer food service programs and the special supplemental food program for women, infants and children.

3. Outreach programs shall be culturally and linguistically appropriate for the populations most at risk.

4. In addition to brochures and other written materials, the designated agencies shall design public service announcements for distribution to the electronic media and instructional videos to help persons understand the opportunities, rights, limitations, and obligations under the programs and how to apply for them.

(L. 1992 S.B. 449 § 6)



Section 191.815 Administrative rules, procedure.

Administrative rules, procedure.

191.815. No rule or portion of a rule promulgated under the authority of sections 191.800 to 191.813 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1992 S.B. 449 § 7, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 191.828 Evaluations, effect of initiatives.

Evaluations, effect of initiatives.

191.828. 1. The following departments shall conduct on-going evaluations of the effect of the initiatives enacted by the following sections:

(1) The department of insurance, financial institutions and professional registration shall evaluate the effect of revising section 376.782 and sections 143.999, 208.178, 374.126, and 376.891 to 376.894;

(2) The department of health and senior services shall evaluate the effect of revising sections 105.711 and sections 191.520 and 191.600 and enacting section 191.411, and sections 167.600 to 167.621, 191.231, 208.177, 431.064, and 660.016. In collaboration with the state board of registration for the healing arts, the state board of nursing, and the state board of pharmacy, the department of health and senior services shall also evaluate the effect of revising section 195.070, section 334.100, and section 335.016, and of sections 334.104 and 334.112, and section 338.095 and 338.198;

(3) The department of social services shall evaluate the effect of revising section 198.090, and sections 208.151, 208.152 and 208.215, and section 383.125, and of sections 167.600 to 167.621, 208.177, 208.178, 208.179, 208.181, and 211.490;

(4) The office of administration shall evaluate the effect of revising sections 105.711 and 105.721;

(5) The Missouri consolidated health care plan shall evaluate the effect of section 103.178; and

(6) The department of mental health shall evaluate the effect of section 191.831 as it relates to substance abuse treatment and of section 191.835.

2. The department of revenue and office of administration shall make biannual reports to the joint committee on health care policy and planning and the governor concerning the income received into the health initiatives fund and the level of funding required to operate the programs and initiatives funded by the health initiatives fund at an optimal level.

(L. 1993 H.B. 564 § 22)



Section 191.831 Health initiatives fund established, use--Alt-care pilot program, components--participation may be required.

Health initiatives fund established, use--Alt-care pilot program, components--participation may be required.

191.831. 1. There is hereby established in the state treasury a "Health Initiatives Fund", to which shall be deposited all revenues designated for the fund under subsection 8 of section 149.015, and subsection 3 of section 149.160, and section 167.609, and all other funds donated to the fund or otherwise deposited pursuant to law. The state treasurer shall administer the fund. Money in the fund shall be appropriated to provide funding for implementing the new programs and initiatives established by sections 105.711 and 105.721. The moneys in the fund may further be used to fund those programs established by sections 191.411, 191.520 and 191.600, sections 208.151 and 208.152, and sections 103.178, 143.999, 167.600 to 167.621, 188.230, 191.211, 191.231, 191.825 to 191.839, 192.013, 208.177, 208.178, 208.179 and 208.181, 211.490, 285.240, 337.093, 374.126, 376.891 to 376.894, 431.064, 660.016, 660.017 and 660.018; in addition, not less than fifteen percent of the proceeds deposited to the health initiative fund pursuant to sections 149.015 and 149.160 shall be appropriated annually to provide funding for the C-STAR substance abuse rehabilitation program of the department of mental health, or its successor program, and a C-STAR pilot project developed by the director of the division of alcohol and drug abuse and the director of the department of corrections as an alternative to incarceration, as provided in subsections 2, 3, and 4 of this section. Such pilot project shall be known as the "Alt-care" program. In addition, some of the proceeds deposited to the health initiatives fund pursuant to sections 149.015 and 149.160 shall be appropriated annually to the division of alcohol and drug abuse of the department of mental health to be used for the administration and oversight of the substance abuse traffic offenders program defined in section 302.010 and section 577.001. The provisions of section 33.080 to the contrary notwithstanding, money in the health initiatives fund shall not be transferred at the close of the biennium to the general revenue fund.

2. The director of the division of alcohol and drug abuse and the director of the department of corrections shall develop and administer a pilot project to provide a comprehensive substance abuse treatment and rehabilitation program as an alternative to incarceration, hereinafter referred to as "Alt-care". Alt-care shall be funded using money provided under subsection 1 of this section through the Missouri Medicaid program, the C-STAR program of the department of mental health, and the division of alcohol and drug abuse's purchase-of-service system. Alt-care shall offer a flexible combination of clinical services and living arrangements individually adapted to each client and her children. Alt-care shall consist of the following components:

(1) Assessment and treatment planning;

(2) Community support to provide continuity, monitoring of progress and access to services and resources;

(3) Counseling from individual to family therapy;

(4) Day treatment services which include accessibility seven days per week, transportation to and from the Alt-care program, weekly drug testing, leisure activities, weekly events for families and companions, job and education preparedness training, peer support and self-help and daily living skills; and

(5) Living arrangement options which are permanent, substance-free and conducive to treatment and recovery.

3. Any female who is pregnant or is the custodial parent of a child or children under the age of twelve years, and who has pleaded guilty to or found guilty of violating the provisions of chapter 195, and whose controlled substance abuse was a precipitating or contributing factor in the commission of the offense, and who is placed on probation may be required, as a condition of probation, to participate in Alt-care, if space is available in the pilot project area. Determinations of eligibility for the program, placement, and continued participation shall be made by the division of alcohol and drug abuse, in consultation with the department of corrections.

4. The availability of space in Alt-care shall be determined by the director of the division of alcohol and drug abuse in conjunction with the director of the department of corrections. If the sentencing court is advised that there is no space available, the court shall consider other authorized dispositions.

(L. 1993 H.B. 564 § 23, A.L. 2003 H.B. 600)

Effective 7-01-03



Section 191.835 Community 2000 grants program--local commissions, members--goals, objectives--evaluations, funding.

Community 2000 grants program--local commissions, members--goals, objectives--evaluations, funding.

191.835. 1. The division of alcohol and drug abuse of the department of mental health shall establish a community grants program, to be known as "Community 2000", which shall make funds available to municipalities for the purpose of preventing alcohol and drug abuse.

2. To be eligible for grant moneys, municipalities shall establish local commissions to coordinate and evaluate local alcohol and drug abuse prevention programs and strategies. Such commissions shall represent law enforcement, education, health, mental health, clergy, civic organizations, parents, elected officials and other community residents having a special interest in prevention and early intervention in substance abuse problems. The commissions shall participate in a statewide coalition of local commissions for information sharing, coordination of resources and mutual support. Grant awards shall be based on an impartial review of applications submitted to the division of alcohol and drug abuse, and amounts shall be based on population.

3. The goals of each local commission shall be:

(1) The reduction of prenatal and perinatal exposure to alcohol and other drugs;

(2) Reduction of alcohol and other drug use by children and youth by increasing school children's understanding of effects and by employing basic strategies of resistance, coping skills and healthy alternatives;

(3) The development of social structures which promote health and well-being and support healthy behavior; and

(4) Maximizing opportunities for early intervention and access to appropriate treatment services for persons who need such services.

4. The local commission's objectives shall be to assess the appropriateness of and coordinate the community's alcohol and other drug education and prevention activities, such as drug awareness resistance education (DARE) programs, school curricula, community-based services and juvenile justice programs. The commission shall develop an annual plan and report of progress for the city council or other municipal authority. The plan shall describe educational needs and resources, and referral resources for individuals and families who need intervention services. Funds may be used to support coordinating staff, community training, media, policy analysis and development, and other related local program functions.

5. The division of alcohol and drug abuse shall conduct annual evaluations of the effectiveness of the community 2000 program. Up to ten percent of the funds appropriated for the program may be used for evaluation.

6. Funding for the community 2000 program shall be appropriated annually by the general assembly from revenues available in the health initiatives fund established in section 191.831.

(L. 1993 H.B. 564 § 24)



Section 191.839 Education programs for persons with no or inadequate health insurance.

Education programs for persons with no or inadequate health insurance.

191.839. The department of social services, in cooperation with the department of health and senior services, shall design and implement an ongoing public education program for those with no health insurance or inadequate health insurance. The purpose of the program shall be to identify and inform eligible citizens of the existence, eligibility criteria, means of access, and geographic location of existing federal and state health service programs. The program may be designed to:

(1) Offer grants to not-for-profit service agencies to provide public education activities;

(2) Disseminate brochures and other publications;

(3) Conduct informational seminars at appropriate geographic locations with a disproportionate concentration of low-income persons.

(L. 1993 H.B. 564 § 25)



Section 191.843 Authorizes grants for regional research consortia in a distressed community.

Authorizes grants for regional research consortia in a distressed community.

191.843. Regional research consortia within a city which lies partially or wholly within an area designated as a distressed community may apply for grants from the state for the purpose of conducting health research, including research into the prevention and cessation of smoking.

(L. 2000 H.B. 1238 § 2)



Section 191.850 Definitions.

Definitions.

191.850. As used in sections 191.850 to 191.863, the following terms mean:

(1) "Accessibility", compliance with nationally accepted accessibility and usability standards, such as those established in Section 255 of the Telecommunications Act of 1996 and Section 508 of the Workforce Investment Act of 1998;

(2) "Assistive technology device", any item, piece of equipment, or product system, whether acquired commercially off the shelf, modified, or customized, that is used to increase, maintain or improve functional capabilities of individuals with disabilities;

(3) "Assistive technology service", any service that directly assists an individual with a disability in the selection, acquisition or use of an assistive technology device. Such term includes:

(a) The evaluation of the needs of an individual with a disability, including a functional evaluation of the individual in the individual's customary environment;

(b) Purchasing, leasing or otherwise providing for the acquisition of assistive technology devices by individuals with disabilities;

(c) Selecting, designing, fitting, customizing, adapting, applying, maintaining, repairing or replacing assistive technology devices;

(d) Coordinating and using other therapies, interventions or services with assistive technology devices, such as those associated with existing education and rehabilitation plans and programs;

(e) Training or technical assistance for an individual with disabilities, or, where appropriate, the family of an individual with disabilities; and

(f) Training or technical assistance for professionals, including individuals providing education and rehabilitation services, employers, or other individuals who provide services to, who employ, or who are otherwise substantially involved in the major life functions of individuals with disabilities;

(4) "Individual with disabilities", any individual who is considered to have a disability or handicap for the purposes of any federal or Missouri law;

(5) "Information technology", any electronic information equipment or interconnected system that is used in the acquisition, storage, manipulation, management, movement, control, display, switching, interchange, transmission, or reception of data or information, including audio, graphic and text;

(6) "State department or agency", each department, office, board, bureau, commission, or other unit of the executive, legislative or judicial branch of state government, including public four-year and two-year colleges and universities;

(7) "Undue burden", significant difficulty or expense, including, but not limited to, difficulty or expense associated with technical feasibility.

(L. 1993 H.B. 589 § 1, A.L. 1999 H.B. 201)



Section 191.853 Assistive technology council established--members, qualifications, terms, chairperson how selected--meetings.

Assistive technology council established--members, qualifications, terms, chairperson how selected--meetings.

191.853. 1. The "Missouri Assistive Technology Advisory Council" is hereby established, as created pursuant to the Missouri state grant under Title I of the Technology-Related Assistance for Individuals with Disabilities Act of 1988, P.L. 100-407.

2. The voting membership of the advisory council shall be composed of twenty-three members. The members of the council that are serving on August 28, 1993, shall continue to serve in their normal capacities. The original twenty-one members shall determine by lot which seven are to have a one-year term, which seven are to have a two-year term, and which seven are to have a three-year term. Thereafter, the successors to each of the twenty-one members shall serve a three-year term and until his successor is appointed by the governor. The members appointed by the governor shall include twelve consumer representatives, the group consisting of individuals with disabilities, parents, spouses, or guardians of individuals with disabilities and shall include a variety of types of disabilities across the age span from all geographic areas of the state, and nine agency representatives, the group consisting of one representative of the division of vocational rehabilitation, one representative of the division of special education, one representative of the department of insurance, financial institutions and professional registration, one representative of rehabilitation services for the blind, one representative of the division of medical services, one representative of the department of health and senior services, one representative of the department of mental health, and two representatives of other agencies or organizations responsible for the service delivery, policy implementation, and funding of assistive technology. In addition, one member who is a member of the house of representatives shall be appointed by the speaker of the house and one member who is a member of the senate shall be appointed by the president pro tempore of the senate. The appointment of individuals representing state agencies shall be conditioned on their continued employment with their respective agencies.

3. A chairperson shall be elected by the council. The council shall meet at the call of the chairperson, but not less often than four times each year.

(L. 1993 H.B. 589 § 2 subsecs. 1, 2, 3)



Section 191.855 Bylaws to be adopted by council, no compensation but to be paid expenses.

Bylaws to be adopted by council, no compensation but to be paid expenses.

191.855. 1. The council shall adopt written bylaws to govern its activities.

2. Members shall receive no additional compensation for their service to the council, but shall be reimbursed for reasonable and necessary expenses actually incurred in the performance of official duties.

(L. 1993 H.B. 589 § 2 subsecs. 4, 5)



Section 191.857 Council assigned to agency for technological-related assistance to individuals with disabilities.

Council assigned to agency for technological-related assistance to individuals with disabilities.

191.857. The Missouri assistive technology advisory council is assigned to the lead agency for the Technology-Related Assistance for Individuals with Disabilities Act as designated by the governor so long as funds are available under such act.

(L. 1993 H.B. 589 § 2 subsec. 6, A.L. 1999 H.B. 201)



Section 191.858 Council transferred to office of administration, when--appropriation required for continued actions and staff.

Council transferred to office of administration, when--appropriation required for continued actions and staff.

191.858. At such time that federal funds are no longer provided pursuant to the Technology-Related Assistance for Individuals with Disabilities Act, as amended, the council shall be assigned to the office of administration as if by a type III transfer, as this term is defined in paragraph (c) of subdivision (1) of subsection 7 of section 1 of the omnibus state reorganization act of 1974. The council may not take any official action after the assignment to the office of administration unless or until funds are specifically appropriated by line item to fund the actions of the council and to provide the staff and expenses necessary to carry out the official duties and responsibilities of the council.

(L. 1993 H.B. 589 § 2 subsec. 7, A.L. 1999 H.B. 201)



Section 191.859 Duties of council.

Duties of council.

191.859. The council shall advocate for assistive technology policies, regulations and programs, and shall establish a consumer-responsive, comprehensive assistive technology service delivery system. The council shall:

(1) Promote awareness of the needs of individuals with disabilities for assistive technology devices and services and the efficacy of providing such devices and services to allow persons with disabilities to be productive and independent;

(2) Gain an understanding of current policies, practices, and procedures that facilitate or impede the availability or provision of assistive technology and recommend methods to streamline such policies;

(3) Research and study data from the major public and private providers of assistive technology regarding numbers and types of devices and services delivered;

(4) Establish interagency coordination mechanisms among state agencies and public and private entities that provide assistive technology devices and services in an effort to eliminate gaps and reduce duplication of such services to individuals with disabilities;

(5) Foster the capacity of public and private entities to provide assistive technology devices and services so that individuals with disabilities of all ages will, to the extent appropriate, be able to secure and maintain possession of assistive technology as needed to function independently and productively;

(6) Recommend and implement specific methods and programs to increase availability of and funding for assistive technology devices and assistive technology services for individuals with disabilities;

(7) Employ staff necessary to implement assistive technology services and programs assigned to the council, with all employees exempt from the state merit system under chapter 36;

(8) Enter into grants or contracts with public or private agencies, schools, or qualified individuals or organizations to deliver federally required or otherwise necessary assistive technology programs and services, including but not limited to assistive device demonstration programs, device recycling programs, device loan programs, financial loan programs, and assistive technology assessments, installation, and usage training for individuals with disabilities, with or without utilizing the procurement procedures of the office of administration;

(9) Administer the assistive technology trust fund created in section 191.861, including the formation of a not-for-profit corporation that qualifies as a Section 501(c)(3) organization under the Internal Revenue Code of 1986, as amended;

(10) Accept, administer, and disburse federal moneys as the lead agency for the federal Assistive Technology Act of 2004, P.L. 108-364, and any amendments or successors thereto, as well as moneys from the assistive technology trust fund created in section 191.861, and any other moneys appropriated, granted, or given for the purpose of implementing assistive technology programs and services; and

(11) Report annually by January first to the governor and the general assembly on council activities and the results of its studies, programs, services, and recommendations to increase access to assistive technology.

(L. 1993 H.B. 589 §§ 3, 4, A.L. 1999 H.B. 201, A.L. 2005 S.B. 518)



Section 191.861 Assistive technology trust fund created, use of moneys.

Assistive technology trust fund created, use of moneys.

191.861. 1. There is hereby created in the state treasury the "Assistive Technology Trust Fund" which shall be a public/private partnership fund administered by the advisory assistive technology council. The fund shall consist of gifts, donations, grants, and bequests from individuals, private organizations, foundations, or other sources granted or given for the specific purpose of assistive technology, and moneys transferred or paid to the council in return for goods and services provided by the council.

2. Upon appropriation, moneys in the fund shall be used to establish and maintain assistive technology programs and services provided by the council under section 191.859 and shall not be used to supplant any existing program or service.

3. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

4. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2005 S.B. 518)



Section 191.863 Council to assure compliance with federal accessibility laws--duties of council to assure accessibility.

Council to assure compliance with federal accessibility laws--duties of council to assure accessibility.

191.863. 1. The council shall work in conjunction with the office of information technology to assure state compliance with the provisions of Section 508 of the Workforce Investment Act of 1998 regarding accessibility of information technology for individuals with disabilities.

2. When developing, procuring, maintaining or using information technology, or when administering contracts or grants that include the procurement, development, or upgrading of information technology, each state department or agency shall ensure, unless an undue burden would be imposed on the department or agency, that the information technology allows employees, program participants and members of the general public access to and use of information and data that is comparable to the access by individuals without disabilities.

3. To assure accessibility, the council and the office of information technology shall:

(1) Adopt accessibility standards to be used by each state department or agency in the procurement of information technology, and in the development and implementation of custom-designed information technology systems, websites and other emerging information technology systems;

(2) Establish and implement a review procedure to be used to evaluate the accessibility of custom-designed information technology systems proposed by a state department or agency prior to expenditure of state funds;

(3) Review and evaluate accessibility of information technology commonly purchased by state departments and agencies, and provide accessibility reports on such products to those responsible for purchasing decisions;

(4) Provide training and technical assistance for state departments and agencies to assure procurement of information technology that meets adopted accessibility standards;

(5) Involve individuals with disabilities in accessibility reviews of information technology and in the delivery of training and technical assistance;

(6) Establish complaint procedures, consistent with Section 508 of the Workforce Development Act of 1998 to be used by an individual with a disability who alleges that a state department or agency fails to comply with the provisions of this section.

(L. 1999 H.B. 201, A.L. 2002 H.B. 2117)



Section 191.865 Assistive technology loan program created--council to promulgate rules to enforce.

Assistive technology loan program created--council to promulgate rules to enforce.

191.865. 1. The Missouri assistive technology advisory council, established in section 191.853, shall establish an assistive technology loan program. The loan program shall be funded from the assistive technology loan revolving fund established pursuant to section 191.867. The fund shall receive any appropriation and grant moneys received pursuant to subsection 2 of this section to provide loans for the purchase of assistive technology devices and services, as defined in section 191.850.

2. The loan program shall provide loans for the first fiscal year following appropriation. Any matching grant moneys received by the state pursuant to * Title III of the federal Assistive Technology Act of 1998 or through any other applicable sources shall be used to fund the loan program. The state treasurer shall provide the assistive technology advisory council with information on the amount of moneys in the assistive technology loan revolving fund at the beginning of each fiscal year. The council shall quarterly expend such moneys in four equal shares to ensure that the loan program will provide loans throughout the entire fiscal year. Any repayments or interest earned during a fiscal year shall not be used for loans in the current fiscal year, but shall be carried over for use in the next fiscal year.

3. The interest rates for loans shall be lower than comparable commercial lending rates and shall be established by the council based on the borrower's ability to pay. Loans may be made with no interest. Loan repayment periods shall not exceed ten years.

4. The council shall:

(1) Promulgate rules relating to borrower eligibility, interest rates, repayment terms and other matters necessary to implement the purpose of this section, including limits on the number and amounts of loans to assure the continued solvency of the fund; and

(2) File annual reports with the governor and general assembly which shall include an accounting of the loans and repayments to the fund during the preceding fiscal year.

5. The council may enter into contracts as necessary to carry out the purposes of this section, including but not limited to contracts with disability organizations and lending institutions.

6. By no later than January 1, 2001, the council shall submit a report to the general assembly regarding any rules proposed or promulgated for the implementation of this program.

7. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 2000 S.B. 721 § 191.862)

*Word "the" appears in original rolls.



Section 191.867 Assistive technology loan revolving fund established.

Assistive technology loan revolving fund established.

191.867. 1. In order to allow Missourians with disabilities to take advantage of Title III of the federal Assistive Technology Act of 1998, there is hereby created in the state treasury the "Assistive Technology Loan Revolving Fund" which shall be administered by the Missouri assistive technology advisory council and the state treasurer.

2. Moneys in the fund shall, upon appropriation, be used to establish and maintain the assistive technology loan program established in section 191.865.

3. The fund shall consist of any moneys appropriated to the fund, repayments of principal and interest by qualified borrowers, and interest earned on the moneys in the fund.

4. The fund may accept federal, state and other public funds, public or private grants, contributions and loans to the fund with the approval of the Missouri assistive technology advisory council.

5. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not revert to the general revenue fund at the end of the biennium.

(L. 2000 S.B. 721 § 191.865)



Section 191.900 Definitions.

Definitions.

191.900. As used in sections 191.900 to 191.910, the following terms mean:

(1) "Abuse", the infliction of physical, sexual or emotional harm or injury. "Abuse" includes the taking, obtaining, using, transferring, concealing, appropriating or taking possession of property of another person without such person's consent;

(2) "Claim", any attempt to cause a health care payer to make a health care payment;

(3) "False", wholly or partially untrue. A false statement or false representation of a material fact means the failure to reveal material facts in a manner which is intended to deceive a health care payer with respect to a claim;

(4) "Health care", any service, assistance, care, product, device or thing provided pursuant to a medical assistance program, or for which payment is requested or received, in whole or part, pursuant to a medical assistance program;

(5) "Health care payer", a medical assistance program, or any person reviewing, adjusting, approving or otherwise handling claims for health care on behalf of or in connection with a medical assistance program;

(6) "Health care payment", a payment made, or the right under a medical assistance program to have a payment made, by a health care payer for a health care service;

(7) "Health care provider", any person delivering, or purporting to deliver, any health care, and including any employee, agent or other representative of such a person, and further including any employee, representative, or subcontractor of the state of Missouri delivering, purporting to deliver, or arranging for the delivery of any health care;

(8) "Knowing" and "knowingly", that a person, with respect to information:

(a) Has actual knowledge of the information;

(b) Acts in deliberate ignorance of the truth or falsity of the information; or

(c) Acts in reckless disregard of the truth or falsity of the information.

Use of the terms knowing or knowingly shall be construed to include the term "intentionally", which means that a person, with respect to information, intended to act in violation of the law;

(9) "Medical assistance program", MO HealthNet, or any program to provide or finance health care to participants which is established pursuant to title 42 of the United States Code, any successor federal health insurance program, or a waiver granted thereunder. A medical assistance program may be funded either solely by state funds or by state and federal funds jointly. The term "medical assistance program" shall include the medical assistance program provided by section 208.151, et seq., and any state agency or agencies administering all or any part of such a program;

(10) "Person", a natural person, corporation, partnership, association or any legal entity.

(L. 1994 H.B. 1427 § 1, A.L. 2007 S.B. 577)



Section 191.905 False statement to receive health care payment prohibited--kickback, bribe, purpose, prohibited, exceptions--abuse prohibited--penalty--prosecution, procedure--Medicaid fraud reimbursement fund created--restitution--civil penalty--notification to disciplinary agencies--civil action authorized.

False statement to receive health care payment prohibited--kickback, bribe, purpose, prohibited, exceptions--abuse prohibited--penalty--prosecution, procedure--Medicaid fraud reimbursement fund created--restitution--civil penalty--notification to disciplinary agencies--civil action authorized.

191.905. 1. No health care provider shall knowingly make or cause to be made a false statement or false representation of a material fact in order to receive a health care payment, including but not limited to:

(1) Knowingly presenting to a health care payer a claim for a health care payment that falsely represents that the health care for which the health care payment is claimed was medically necessary, if in fact it was not;

(2) Knowingly concealing the occurrence of any event affecting an initial or continued right under a medical assistance program to have a health care payment made by a health care payer for providing health care;

(3) Knowingly concealing or failing to disclose any information with the intent to obtain a health care payment to which the health care provider or any other health care provider is not entitled, or to obtain a health care payment in an amount greater than that which the health care provider or any other health care provider is entitled;

(4) Knowingly presenting a claim to a health care payer that falsely indicates that any particular health care was provided to a person or persons, if in fact health care of lesser value than that described in the claim was provided.

2. No person shall knowingly solicit or receive any remuneration, including any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind in return for:

(1) Referring another person to a health care provider for the furnishing or arranging for the furnishing of any health care; or

(2) Purchasing, leasing, ordering or arranging for or recommending purchasing, leasing or ordering any health care.

3. No person shall knowingly offer or pay any remuneration, including any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind, to any person to induce such person to refer another person to a health care provider for the furnishing or arranging for the furnishing of any health care.

4. Subsections 2 and 3 of this section shall not apply to a discount or other reduction in price obtained by a health care provider if the reduction in price is properly disclosed and appropriately reflected in the claim made by the health care provider to the health care payer, or any amount paid by an employer to an employee for employment in the provision of health care.

5. Exceptions to the provisions of subsections 2 and 3 of this subsection shall be provided for as authorized in 42 U.S.C. Section 1320a-7b(3)(E), as may be from time to time amended, and regulations promulgated pursuant thereto.

6. No person shall knowingly abuse a person receiving health care.

7. A person who violates subsections 1 to 3 of this section is guilty of a class C felony upon his or her first conviction, and shall be guilty of a class B felony upon his or her second and subsequent convictions. Any person who has been convicted of such violations shall be referred to the Office of Inspector General within the United States Department of Health and Human Services. The person so referred shall be subject to the penalties provided for under 42 U.S.C. Chapter 7, Subchapter XI, Section 1320a-7. A prior conviction shall be pleaded and proven as provided by section 558.021. A person who violates subsection 6 of this section shall be guilty of a class C felony, unless the act involves no physical, sexual or emotional harm or injury and the value of the property involved is less than five hundred dollars, in which event a violation of subsection 6 of this section is a class A misdemeanor.

8. Any natural person who willfully prevents, obstructs, misleads, delays, or attempts to prevent, obstruct, mislead, or delay the communication of information or records relating to a violation of sections 191.900 to 191.910 is guilty of a class D felony.

9. Each separate false statement or false representation of a material fact proscribed by subsection 1 of this section or act proscribed by subsection 2 or 3 of this section shall constitute a separate offense and a separate violation of this section, whether or not made at the same or different times, as part of the same or separate episodes, as part of the same scheme or course of conduct, or as part of the same claim.

10. In a prosecution pursuant to subsection 1 of this section, circumstantial evidence may be presented to demonstrate that a false statement or claim was knowingly made. Such evidence of knowledge may include but shall not be limited to the following:

(1) A claim for a health care payment submitted with the health care provider's actual, facsimile, stamped, typewritten or similar signature on the claim for health care payment;

(2) A claim for a health care payment submitted by means of computer billing tapes or other electronic means;

(3) A course of conduct involving other false claims submitted to this or any other health care payer.

11. Any person convicted of a violation of this section, in addition to any fines, penalties or sentences imposed by law, shall be required to make restitution to the federal and state governments, in an amount at least equal to that unlawfully paid to or by the person, and shall be required to reimburse the reasonable costs attributable to the investigation and prosecution pursuant to sections 191.900 to 191.910. All of such restitution shall be paid and deposited to the credit of the "MO HealthNet Fraud Reimbursement Fund", which is hereby established in the state treasury. Moneys in the MO HealthNet fraud reimbursement fund shall be divided and appropriated to the federal government and affected state agencies in order to refund moneys falsely obtained from the federal and state governments. All of such cost reimbursements attributable to the investigation and prosecution shall be paid and deposited to the credit of the "MO HealthNet Fraud Prosecution Revolving Fund", which is hereby established in the state treasury. Moneys in the MO HealthNet fraud prosecution revolving fund may be appropriated to the attorney general, or to any prosecuting or circuit attorney who has successfully prosecuted an action for a violation of sections 191.900 to 191.910 and been awarded such costs of prosecution, in order to defray the costs of the attorney general and any such prosecuting or circuit attorney in connection with their duties provided by sections 191.900 to 191.910. No moneys shall be paid into the MO HealthNet fraud protection revolving fund pursuant to this subsection unless the attorney general or appropriate prosecuting or circuit attorney shall have commenced a prosecution pursuant to this section, and the court finds in its discretion that payment of attorneys' fees and investigative costs is appropriate under all the circumstances, and the attorney general and prosecuting or circuit attorney shall prove to the court those expenses which were reasonable and necessary to the investigation and prosecution of such case, and the court approves such expenses as being reasonable and necessary. Any moneys remaining in the MO HealthNet fraud reimbursement fund after division and appropriation to the federal government and affected state agencies shall be used to increase MO HealthNet provider reimbursement until it is at least one hundred percent of the Medicare provider reimbursement rate for comparable services. The provisions of section 33.080 notwithstanding, moneys in the MO HealthNet fraud prosecution revolving fund shall not lapse at the end of the biennium.

12. A person who violates subsections 1 to 3 of this section shall be liable for a civil penalty of not less than five thousand dollars and not more than ten thousand dollars for each separate act in violation of such subsections, plus three times the amount of damages which the state and federal government sustained because of the act of that person, except that the court may assess not more than two times the amount of damages which the state and federal government sustained because of the act of the person, if the court finds:

(1) The person committing the violation of this section furnished personnel employed by the attorney general and responsible for investigating violations of sections 191.900 to 191.910 with all information known to such person about the violation within thirty days after the date on which the defendant first obtained the information;

(2) Such person fully cooperated with any government investigation of such violation; and

(3) At the time such person furnished the personnel of the attorney general with the information about the violation, no criminal prosecution, civil action, or administrative action had commenced with respect to such violation, and the person did not have actual knowledge of the existence of an investigation into such violation.

13. Upon conviction pursuant to this section, the prosecution authority shall provide written notification of the conviction to all regulatory or disciplinary agencies with authority over the conduct of the defendant health care provider.

14. The attorney general may bring a civil action against any person who shall receive a health care payment as a result of a false statement or false representation of a material fact made or caused to be made by that person. The person shall be liable for up to double the amount of all payments received by that person based upon the false statement or false representation of a material fact, and the reasonable costs attributable to the prosecution of the civil action. All such restitution shall be paid and deposited to the credit of the MO HealthNet fraud reimbursement fund, and all such cost reimbursements shall be paid and deposited to the credit of the MO HealthNet fraud prosecution revolving fund. No reimbursement of such costs attributable to the prosecution of the civil action shall be made or allowed except with the approval of the court having jurisdiction of the civil action. No civil action provided by this subsection shall be brought if restitution and civil penalties provided by subsections 11 and 12 of this section have been previously ordered against the person for the same cause of action.

15. Any person who discovers a violation by himself or herself or such person's organization and who reports such information voluntarily before such information is public or known to the attorney general shall not be prosecuted for a criminal violation.

(L. 1994 H.B. 1427 § 2, A.L. 2002 H.B. 1888, A.L. 2007 S.B. 577)



Section 191.907 Original source of information to receive a portion of any recovery.

Original source of information to receive a portion of any recovery.

191.907. 1. Any person who is the original source of the information used by the attorney general to bring an action under subsection 14 of section 191.905 shall receive ten percent of any recovery by the attorney general. As used in this section, "original source of information" means information no part of which has been previously disclosed to or known by the government or public. If the court finds that the person who was the original source of the information used by the attorney general to bring an action under subsection 14 of section 191.905 planned, initiated, or participated in the conduct upon which the action is brought, such person shall not be entitled to any percentage of the recovery obtained in such action.

2. Any person who is the original source of information about the willful violation by any person of section 36.460 shall receive ten percent of the amount of compensation that would have been paid the employee forfeiting his or her position under section 36.460 if the employee was found to have acted fraudulently in connection with the state medical assistance program.

(L. 2007 S.B. 577)



Section 191.908 Whistleblower protections--violations, penalty.

Whistleblower protections--violations, penalty.

191.908. 1. An employer shall not discharge, demote, suspend, threaten, harass, or otherwise discriminate against an employee in the terms and conditions of employment because the employee initiates, assists in, or participates in a proceeding or court action under sections 191.900 to 191.910. Such prohibition shall not apply to an employment action against an employee who:

(1) The court finds brought a frivolous or clearly vexatious claim;

(2) The court finds to have planned, initiated, or participated in the conduct upon which the action is brought; or

(3) Is convicted of criminal conduct arising from a violation of sections 191.900 to 191.910.

2. An employer who violates this section is liable to the employee for all of the following:

(1) Reinstatement to the employee's position without loss of seniority;

(2) Two times the amount of lost back pay;

(3) Interest on the back pay at the rate of one percent over the prime rate.

(L. 2007 S.B. 577)



Section 191.910 Attorney general may investigate violations, powers--service authorized--prosecuting attorney, report, prosecution--provision of records--no limitation of other actions.

Attorney general may investigate violations, powers--service authorized--prosecuting attorney, report, prosecution--provision of records--no limitation of other actions.

191.910. 1. The attorney general shall have authority to investigate alleged or suspected violations of sections 191.900 to 191.910, and shall have all powers provided by sections 407.040 to 407.090 in connection with investigations of alleged or suspected violations of sections 191.900 to 191.910, as if the acts enumerated in subsections 1 to 3 of section 191.905 are unlawful acts proscribed by chapter 407, provided that if the attorney general exercises such powers, the provisions of section 407.070 shall also be applicable; and may exercise all of the powers provided by subsections 1 and 2 of section 578.387 in connection with investigations of alleged or suspected violations of sections 191.900 to 191.910, as if the acts enumerated in subsections 1 to 3 of section 191.905 involve "public assistance" as defined by section 578.375. The attorney general and his or her authorized investigators shall be authorized to serve all subpoenas and civil process related to the enforcement of sections 191.900 to 191.910 and chapter 407. In order for the attorney general to commence a state prosecution for violations of sections 191.900 to 191.910, the attorney general shall prepare and forward a report of the violations to the appropriate prosecuting attorney. Upon receiving a referral, the prosecuting attorney shall either commence a prosecution based on the report by the filing of a complaint, information, or indictment within sixty days of receipt of said report or shall file a written statement with the attorney general explaining why criminal charges should not be brought. This time period may be extended by the prosecuting attorney with the agreement of the attorney general for an additional sixty days. If the prosecuting attorney commences a criminal prosecution, the attorney general or his designee shall be permitted by the court to participate as a special assistant prosecuting attorney in settlement negotiations and all court proceedings, subject to the authority of the prosecuting attorney, for the purpose of providing such assistance as may be necessary. If the prosecuting attorney fails to commence a prosecution and fails to file a written statement listing the reasons why criminal charges should not be brought within the appropriate time period, or declines to prosecute on the basis of inadequate office resources, the attorney general shall have authority to commence prosecutions for violations of sections 191.900 to 191.910. In cases where a defendant pursuant to a common scheme or plan has committed acts which constitute or would constitute violations of sections 191.900 to 191.910 in more than one state, the attorney general shall have the authority to represent the state of Missouri in any plea agreement which resolves all criminal prosecutions within and without the state, and such agreement shall be binding on all state prosecutors.

2. In any investigation, hearing or other proceeding pursuant to sections 191.900 to 191.910, any record in the possession or control of a health care provider, or in the possession or control of another person on behalf of a health care provider, including but not limited to any record relating to patient care, business or accounting records, payroll records and tax records, whether written or in an electronic format, shall be made available by the health care provider to the attorney general or the court, and shall be admissible into evidence, regardless of any statutory or common law privilege which such health care provider, record custodian or patient might otherwise invoke or assert. The provisions of section 326.151* shall not apply to actions brought pursuant to sections 191.900 to 191.910. The attorney general shall not disclose any record obtained pursuant to this section, other than in connection with a proceeding instituted or pending in any court or administrative agency. The access, provision, use, and disclosure of records or material subject to the provisions of 42 U.S.C. Section 290dd-2 shall be subject to said section, as may be amended from time to time, and to regulations promulgated pursuant to said section.

3. No person shall knowingly, with the intent to defraud the medical assistance program, destroy or conceal such records as are necessary to fully disclose the nature of the health care for which a claim was submitted or payment was received under a medical assistance program, or such records as are necessary to fully disclose all income and expenditures upon which rates of payment were based under a medical assistance program. Upon submitting a claim for or upon receiving payment for health care under a medical assistance program, a person shall not destroy or conceal any records for five years after the date on which payment was received, if payment was received, or for five years after the date on which the claim was submitted, if payment was not received. Any provider who knowingly destroys or conceals such records is guilty of a class A misdemeanor.

4. Sections 191.900 to 191.910 shall not be construed to prohibit or limit any other criminal or civil action against a health care provider for the violation of any other law. Any complaint, investigation or report received or completed pursuant to sections 198.070 and 198.090, subsection 2 of section 205.967, sections 375.991 to 375.994, section 578.387, or sections 660.300 and 660.305, which indicates a violation of sections 191.900 to 191.910, shall be referred to the attorney general. A referral to the attorney general pursuant to this subsection shall not preclude the agencies charged with enforcing the foregoing sections from conducting investigations, providing protective services or taking administrative action regarding the complaint, investigation or report referred to the attorney general, as may be provided by such sections; provided that all material developed by the attorney general in the course of an investigation pursuant to sections 191.900 to 191.910 shall not be subject to subpoena, discovery, or other legal or administrative process in the course of any such administrative action. Sections 191.900 to 191.910 take precedence over the provisions of sections 198.070 and 198.090, subsection 2 of section 205.967, sections 375.991 to 375.994, section 578.387, and sections 660.300 and 660.305 to the extent such provisions are inconsistent or overlap.

(L. 1994 H.B. 1427 § 3, A.L. 2007 S.B. 577)

*Section 326.151 was repealed by H.B. 567, 2001.



Section 191.914 False report or claim, penalty.

False report or claim, penalty.

191.914. 1. Any person who intentionally files a false report or claim alleging a violation of sections 191.900 to 191.910 is guilty of a class A misdemeanor. Any second or subsequent violation of this section is a class D felony and shall be punished as provided by law.

2. Any person who receives any compensation in exchange for knowingly failing to report any violation of subsections 1 to 3 of section 191.905 is guilty of a class D felony.

(L. 2007 S.B. 577)



Section 191.915 Breast-feeding information provided, when, by whom.

Breast-feeding information provided, when, by whom.

191.915. 1. Every hospital, as defined in section 197.020, and ambulatory surgical center, as defined in section 197.200, that provides obstetrical care shall:

(1) Provide new mothers, where appropriate as determined by the attending physician, with information on breast-feeding and the benefits to the child; and

(2) Provide new mothers, where appropriate as determined by the attending physician, with information on local breast-feeding support groups; or

(3) Offer breast-feeding consultations to new mothers, where appropriate as determined by the attending physician.

2. Beginning January 1, 2000, every licensed physician who provides obstetrical or gynecological consultation shall, where appropriate as determined by such physician, inform patients as to the prenatal preparation for and postnatal benefits of breast-feeding a child.

3. The department of health and senior services shall produce written information on breast-feeding and the health benefits to the child, and shall distribute such information to physicians described in subsection 2 of this section and to hospitals and ambulatory surgical centers described in subsection 1 of this section upon request.

(L. 1999 S.B. 8 & 173 § 5)



Section 191.918 Breast-feeding in public permitted.

Breast-feeding in public permitted.

191.918. Notwithstanding any other provision of law to the contrary, a mother may, with as much discretion as possible, breast-feed her child in any public or private location where the mother is otherwise authorized to be.

(L. 1999 S.B. 8 & 173 § 6)



Section 191.923 Prenatally diagnosed conditions, patient to be provided information--definitions--clearinghouse of information to be established.

Prenatally diagnosed conditions, patient to be provided information--definitions--clearinghouse of information to be established.

191.923. 1. The general assembly of the state of Missouri hereby finds and declares that pregnant women who choose to undergo prenatal screening should have access to timely and informative counseling about the conditions being tested for, the accuracy of such tests, and resources for obtaining support services for such conditions. Informed consent is a critical component of all genetic testing and prenatal screening, particularly as the results of such testing or screening and the counseling that follows may lead to the unnecessary abortion of unborn humans with Down Syndrome or other prenatally diagnosed conditions.

2. As used in this section, the following terms shall mean:

(1) "Down Syndrome", a chromosomal disorder caused by an error in cell division that results in the presence of an extra whole or partial copy of chromosome 21;

(2) "Health care provider", any person or entity licensed, accredited, or certified by the state of Missouri to perform specified health services;

(3) "Prenatally diagnosed condition", any adverse fetal health condition identified by prenatal genetic testing or indicated by prenatal screening procedures;

(4) "Prenatal test", a diagnostic procedure or screening procedure performed upon a pregnant woman or her unborn offspring to obtain information about her offspring's health or development.

3. When a prenatally diagnosed condition, including but not limited to Down Syndrome, becomes known as a result of one or more prenatal tests, the physician or other health care professional who requested or ordered prenatal tests, or his or her designee, shall provide the patient with current information about the conditions that were tested for, the accuracy of such tests, and resources for obtaining support services for such conditions, including information hotlines specific to Down Syndrome or other prenatally diagnosed conditions, resource centers, and clearinghouses for such conditions, support programs for parents and families, and the alternatives to abortion services program under section 188.325.

4. The department of health and senior services shall establish a clearinghouse of information concerning supportive services providers, information hotlines specific to Down Syndrome or other prenatally diagnosed conditions, resource centers, education, other support programs for parents and families, and the alternatives to abortion services program under section 188.325.

(L. 2007 H.B. 818 § 191.912)



Section 191.925 Screening for hearing loss, infants, when--procedures used--exemptions--information provided, by whom--no liability, when.

Screening for hearing loss, infants, when--procedures used--exemptions--information provided, by whom--no liability, when.

191.925. 1. Effective January 1, 2002, every infant born in this state shall be screened for hearing loss in accordance with the provisions of sections 191.925 to 191.937 and section 376.1220.

2. The screening procedure shall include the use of at least one of the following physiological technologies:

(1) Automated or diagnostic auditory brainstem response (ABR);

(2) Otoacoustic emissions (OAE); or

(3) Other technologies approved by the department of health and senior services.

3. Every newborn delivered on or after January 1, 2002, in an ambulatory surgical center or hospital shall be screened for hearing loss prior to discharge of the infant from the facility. Any facility that transfers a newborn for further acute care prior to completion of the newborn hearing screening shall notify the receiving facility of the status of the newborn hearing screening. The receiving facility shall be responsible for the completion of the newborn hearing screening. Such facilities shall report the screening results on all newborns to the parents or guardian of the newborn, and the department of health and senior services in a manner prescribed by the department.

4. If a newborn is delivered in a place other than the facilities listed in subsection 3 of this section, the physician or person who professionally undertakes the pediatric care of the infant shall ensure that the newborn hearing screening is performed within three months of the date of the infant's birth. Such physicians and persons shall report the screening results on all newborns to the parents or guardian of the newborn, and the department of health and senior services in a manner prescribed by the department.

5. The provisions of this section shall not apply if the parents of the newborn or infant object to such testing on the grounds that such tests conflict with their religious tenets and practices.

6. As provided in subsection 5 of this section, the parent of any child who fails to have the hearing screening test administered after notice of the requirement for such test shall have such refusal documented in writing. Such physicians, persons or administrators shall obtain the written refusal and make such refusal part of the medical record of the infant, and shall report such refusal to the department of health and senior services in a manner prescribed by the department.

7. The physician or person who professionally undertakes the pediatric care of the newborn, and administrators of ambulatory surgical centers or hospitals shall provide to the parents or guardians of newborns a written packet of educational information developed and supplied by the department of health and senior services describing the screening, how it is conducted, the nature of the hearing loss, and the possible consequences of treatment and nontreatment for hearing loss prior to administering the screening.

8. All facilities or persons described in subsections 3 and 4 of this section who voluntarily provide hearing screening to newborns prior to January 1, 2002, shall report such screening results to the department of health and senior services in a manner prescribed by the department.

9. All facilities or persons described in subsections 3 and 4 of this section shall provide the parents or guardians of newborns who fail the hearing screening with educational materials that:

(1) Communicate the importance of obtaining further hearing screening or diagnostic audiological assessment to confirm or rule out hearing loss;

(2) Identify community resources available to provide rescreening and diagnostic audiological assessments; and

(3) Provide other information as prescribed by the department of health and senior services.

10. Any person who acts in good faith in complying with the provisions of this section by reporting the newborn hearing screening results to the department of health and senior services shall not be civilly or criminally liable for furnishing the information required by this section.

11. The department of health and senior services shall provide audiological and administrative technical support to facilities and persons implementing the requirements of this section, including, but not limited to, assistance in:

(1) Selecting state-of-the-art newborn hearing screening equipment;

(2) Developing and implementing newborn hearing screening procedures that result in appropriate failure rates;

(3) Developing and implementing training for individuals administering screening procedures;

(4) Developing and distributing educational materials for families;

(5) Identifying community resources for delivery of rescreening and pediatric audiological assessment services; and

(6) Implementing reporting requirements.

Such audiological technical support shall be provided by individuals qualified to administer newborn and infant hearing screening, rescreening and diagnostic audiological assessment.

(L. 1999 H.B. 401 § 191.250, A.L. 2002 H.B. 1548 merged with S.B. 923, et al. merged with S.B. 1244)



Section 191.928 Surveillance and monitoring system for certain newborns--standards and follow-up procedure--confidentiality of information.

Surveillance and monitoring system for certain newborns--standards and follow-up procedure--confidentiality of information.

191.928. 1. The department of health and senior services shall establish and maintain a newborn hearing screening surveillance and monitoring system for newborns who have been reported with possible hearing loss for the purpose of confirming the presence or absence of hearing loss, and referring those with hearing loss for early intervention services.

2. The department of health and senior services shall establish standards and follow-up procedures for all newborns reported with possible hearing loss pursuant to the provisions of section 191.925, as necessary to assure appropriate and timely diagnosis of hearing loss, delivery of amplification, and referral for early intervention services. Such standards and procedures shall include:

(1) Rescreening;

(2) Diagnostic audiological assessment;

(3) Individuals qualified to administer rescreening and diagnostic audiological assessment;

(4) Time lines for administering rescreening and diagnostic pediatric audiological assessment; and

(5) Time lines and content of contacts to be made by the surveillance and monitoring system.

3. The results of rescreening and diagnostic audiological assessment procedures shall be reported to the department of health and senior services in a manner prescribed by the department. Any person who acts in good faith in complying with this section in reporting rescreening or diagnostic audiological assessment procedures to the department of health and senior services, or the parents or guardians of a newborn shall not be civilly or criminally liable for furnishing the information required by this section.

4. Any newborn with a confirmed hearing loss in the surveillance and monitoring system shall be referred to the appropriate point of contact for the Part C of the Individuals with Disabilities Education Act (IDEA) system of early intervention services (First Steps) and shall be reported to the Missouri commission for the deaf and hard of hearing for census purposes.

5. Except as provided in this section, the information contained in the surveillance and monitoring system shall be confidential and shall not be divulged or made public in a manner that discloses the identity of an individual. The department of health and senior services may disclose and exchange such information as is necessary to provide follow-up services for newborns identified with hearing loss to the following persons without a parent's or guardian's written release:

(1) Employees of public agencies, departments and political subdivisions who need to know such information to carry out their public duties; or

(2) Health care professionals or their agents who undertake the pediatric care of the newborn.

If any person discloses such information for any other purposes, such person is guilty of an unauthorized release of confidential information and the person who discloses is liable for civil damages.

(L. 1999 H.B. 401 § 191.253, A.L. 2002 H.B. 1783)



Section 191.931 Early intervention services available--report, content.

Early intervention services available--report, content.

191.931. The IDEA Part C data system shall monitor the delivery of early intervention services to those infants identified by the newborn hearing screening program and report annually to the department of health and senior services. Information collected shall be sufficient to document the early intervention services provided, including the type of amplification or other assistive technologies, and the status of outcomes as identified on the individualized family service plan (IFSP).

(L. 1999 H.B. 401 § 191.256)



Section 191.934 Newborn hearing screening advisory committee established, duties, members, compensation--committee to terminate, when.

Newborn hearing screening advisory committee established, duties, members, compensation--committee to terminate, when.

191.934. 1. There is hereby established a "Newborn Hearing Screening Advisory Committee".

2. The committee shall advise and assist the department of health and senior services in:

(1) Developing rules, regulations and standards for screening, rescreening and diagnostic audiological assessment;

(2) Developing forms for reporting screening, rescreening and diagnostic audiological assessment results to the surveillance and monitoring system;

(3) Designing a technical assistance program to support facilities implementing the screening program and those conducting rescreening and diagnostic audiological assessment;

(4) Developing educational materials to be provided to families; and

(5) Evaluating program outcomes to increase effectiveness and efficiency.

The committee shall also report information concerning the newborn hearing screening program to the state interagency coordinating council, as requested, to ensure coordination of programs within the state's early intervention system, and to identify and eliminate areas of duplication.

3. The committee shall be composed of the following sixteen members, with no less than two such members being deaf or hard of hearing, appointed by the director of the department of health and senior services:

(1) Three consumers, including one deaf individual who experienced hearing loss in early childhood, one hard-of-hearing individual who experienced hearing loss in early childhood and one parent of a child with a hearing loss;

(2) Two audiologists who have experience in evaluation and intervention of infants and young children;

(3) Two physicians who have experience in the care of infants and young children, one of which shall be a pediatrician;

(4) One representative of an organization with experience in providing early intervention services for children with hearing loss;

(5) One representative of the Missouri school for the deaf;

(6) One representative of a hospital with experience in the care of newborns;

(7) One representative of the Missouri commission for the deaf and hard of hearing;

(8) One representative from each of the departments of health and senior services, elementary and secondary education, mental health, social services and insurance, financial institutions and professional registration.

4. The department of health and senior services member shall chair the first meeting of the committee. At the first meeting, the committee shall elect a chairperson from its membership. The committee shall meet at the call of the chairperson, but not less than four times a year.

5. The department of health and senior services shall provide technical and administrative support services as required by the committee. Such services shall include technical support from individuals qualified to administer infant hearing screening, rescreening and diagnostic audiological assessments.

6. Members of the committee shall receive no compensation for their services as members but shall be reimbursed for expenses incurred as a result of their duties as members of the committee.

7. The committee shall adopt written bylaws to govern its activities.

8. The newborn hearing screening advisory committee shall be terminated on August 28, 2001.

(L. 1999 H.B. 401 § 191.259, A.L. 2002 H.B. 1783)



Section 191.937 Rulemaking authority, procedure.

Rulemaking authority, procedure.

191.937. 1. The director of the department of health and senior services may promulgate rules and regulations to implement the provisions of sections 191.925, 191.928 and 191.934. The director of the department of elementary and secondary education may promulgate rules and regulations to implement the provisions of section 191.931. The directors of the departments of insurance, financial institutions and professional registration and social services may promulgate rules and regulations to implement the provisions of section 376.685.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 191.925 to 191.937 or section 376.685 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 H.B. 401 § 191.265)



Section 191.950 Prostate cancer pilot programs--definitions--eligibility--services provided--grants--rulemaking authority--sunset provision.

Prostate cancer pilot programs--definitions--eligibility--services provided--grants--rulemaking authority--sunset provision.

191.950. 1. As used in this section, the following terms mean:

(1) "Department", the department of health and senior services;

(2) "Economically challenged men", men who have a gross income up to one hundred * fifty percent of the federal poverty level;

(3) "Program", the prostate cancer pilot program established in this section;

(4) "Rural area", a rural area which is in either any county of the third classification without a township form of government and with more than twenty thousand but fewer than twenty thousand one hundred inhabitants, any county of the second classification with more than nineteen thousand seven hundred but fewer than nineteen thousand eight hundred inhabitants, or any county of the third classification with a township form of government and with more than thirty-three thousand one hundred but fewer than thirty-three thousand two hundred inhabitants;

(5) "Uninsured men", men for whom services provided by the program are not covered by private insurance, MO HealthNet or Medicare;

(6) "Urban area", an urban area which is located in a city not within a county.

2. Subject to securing a cooperative agreement with a nonprofit entity for funding of the program, there is hereby established within the department of health and senior services two "Prostate Cancer Pilot Programs" to fund prostate cancer screening and treatment services and to provide education to men residing in this state. One prostate cancer pilot program shall be located in an urban area and one prostate cancer pilot program shall be located in a rural area. The department may directly contract with the Missouri Foundation for Health, or a successor entity, in the delivery of the pilot program. For purposes of this section, the contracting process of the department with these entities need not be governed by the provisions of chapter 34.

3. The program shall be open to:

(1) Uninsured men or economically challenged men who are at least fifty years old; and

(2) On the advice of a physician or at the request of the individual, uninsured men or economically challenged men who are at least thirty-five years of age but less than fifty years of age and who are at high risk for prostate cancer.

4. The program shall provide:

(1) Prostate cancer screening;

(2) Referral services, including services necessary for diagnosis;

(3) Treatment services for individuals who are diagnosed with prostate cancer after being screened; and

(4) Outreach and education activities to ensure awareness and utilization of program services by uninsured men and economically challenged men.

5. Upon appropriation, the department shall distribute grants to administer the program to:

(1) Local health departments; and

(2) Federally qualified health centers.

6. Three years from the date on which the grants were first administered under this section, the department shall report to the governor and general assembly:

(1) The number of individuals screened and treated under the program, including racial and ethnic data on the individuals who were screened and treated; and

(2) To the extent possible, any cost savings achieved by the program as a result of early detection of prostate cancer.

7. The department shall promulgate rules to establish guidelines regarding eligibility for the program and to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

8. Under and pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after August 28, 2011, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset six years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2011 H.B. 667 merged with S.B. 38)

Sunset date 8-28-17

Termination date 9-01-18

*Word "and" appears here in original rolls.



Section 191.975 Adoption awareness, department duties--advertising campaign authorized--rulemaking authority.

Adoption awareness, department duties--advertising campaign authorized--rulemaking authority.

191.975. 1. This section shall be known and may be cited as the "Adoption Awareness Law".

2. To raise public awareness and to educate the public, the department of social services, with the assistance of the department of health and senior services, shall be responsible for:

(1) Collecting and distributing resource materials to educate the public about foster care and adoption;

(2) Developing and distributing educational materials, including but not limited to videos, brochures and other media as part of a comprehensive public relations campaign about the positive option of adoption and foster care. The materials shall include, but not be limited to, information about:

(a) The benefits of adoption and foster care;

(b) Adoption and foster care procedures;

(c) Means of financing the cost of adoption and foster care, including but not limited to adoption subsidies, foster care payments and special needs adoption tax credits;

(d) Options for birth parents in choosing adoptive parents;

(e) Protection for and rights of birth parents and adoptive parents prior to and following the adoption;

(f) Location of adoption and foster care agencies;

(g) Information regarding various state health and social service programs for pregnant women and children, including but not limited to medical assistance programs and temporary assistance for needy families (TANF); and

(h) Referrals to appropriate counseling services, including but not be limited to counseling services for parents who are considering retaining custody of their children, placing their children for adoption, or becoming foster or adoptive parents; but excluding any referrals for abortion or to abortion facilities;

(3) Making such educational materials available through state and local public health clinics, public hospitals, family planning clinics, abortion facilities as defined in section 188.015, maternity homes as defined in section 135.600, child-placing agencies licensed pursuant to sections 210.481 to 210.536, attorneys whose practice involves private adoptions, in vitro fertilization clinics and private physicians for distribution to their patients who request such educational materials. Such materials shall also be available to the public through the department of social services' internet website;

(4) Establishing a toll-free telephone number for information on adoption and foster care, and to answer questions and assist persons inquiring about becoming adoptive or foster parents.

3. In addition, the department may establish and implement an ongoing advertising campaign for the recruitment of adoptive and foster care families, with a special emphasis on the recruitment of qualified adoptive and foster care families for special needs children. Such advertising campaign may utilize, but shall not be limited to, the following media: television, radio, outdoor advertising, newspaper, magazines and other print media, websites, and the internet. The department may contract with professional advertising agencies or other professional entities to conduct such advertising campaign on behalf of the department.

4. The provisions of this section shall be subject to appropriations.

5. The department of social services shall promulgate rules for the implementation of this section in accordance with chapter 536.

(L. 2001 S.B. 266, A.L. 2005 S.B. 21)



Section 191.980 Missouri area health education centers program established--council established, membership, term--authority of council--duties--report required.

Missouri area health education centers program established--council established, membership, term--authority of council--duties--report required.

191.980. 1. The "Missouri Area Health Education Centers" program is hereby established as a collaborative partnership of higher educational institutions and regional area health education centers and other entities that have entered into a written agreement with the program. These higher educational institutions and regional area health education centers shall be those that are recognized as program offices or regional centers by the federal area health education centers program pursuant to 42 U.S.C. Section 294a. The program is designed to improve the supply, distribution, availability, and quality of health care personnel in Missouri communities and promote access to primary care for medically underserved communities and populations.

2. The Missouri area health education centers council is hereby established within the department of health and senior services. The council shall consist of twelve members that are residents of Missouri. The members of the council shall include:

(1) The director of the department of health and senior services or the director's designee;

(2) The commissioner of the department of higher education or the commissioner's designee;

(3) Two members of the senate appointed by the president pro tempore of the senate;

(4) Two members of the house of representatives appointed by the speaker of the house of representatives; and

(5) Six members to be appointed by the governor with the advice and consent of the senate, four of whom shall represent the federally recognized regional area health education centers and two of whom shall represent the federally recognized higher educational institution program offices. Each representative of the regional area health education centers shall be a member of the governing or advisory board of a regional center and shall be nominated jointly by the chairs of the governing or advisory boards of all such centers. No two representatives shall be members of the same regional center governing or advisory board. Each representative of the federally recognized higher educational institution program offices shall be an employee or faculty of a medical school in which a program office resides and shall be nominated jointly by the deans of all such medical schools. The two program office representatives shall not be employees or faculty of the same medical school.

Members of the council shall be appointed by February 1, 2005. Of the members first appointed to the council, six shall serve a term of four years and six shall serve a term of two years, and thereafter, members shall serve a term of four years. Members shall continue to serve until their successor is duly appointed and qualified. Any vacancy on the council shall be filled in the same manner as the original appointment.

3. The council shall have discretionary authority to monitor and recommend policy direction for the Missouri area health education centers program, including policies to ensure that all applicable requirements of the federal area health education centers program are met.

4. The area health education centers program shall:

(1) Develop and enhance health careers recruitment programs for Missouri students, especially underrepresented and disadvantaged students;

(2) Enhance and support community-based training of health professions students and medical residents;

(3) Provide educational and other programs designed to support practicing health professionals; and

(4) Collaborate with health, education, and human services organizations to design, facilitate, and promote programs to improve access to health care and health status in Missouri.

5. The Missouri area health education centers council shall report annually to the governor and the general assembly on the status and progress of the Missouri area health education centers program.

(L. 2004 S.B. 1274 § 191.1015)



Section 191.1050 Definitions.

Definitions.

191.1050. As used in sections 191.1050 to 191.1056, the following terms shall mean:

(1) "Area of defined need", a rural area or section of an urban area of this state which is located in a federally designated health professional shortage area and which is designated by the department as being in need of the services of health care professionals;

(2) "Department", the department of health and senior services;

(3) "Director", the director of the department of health and senior services;

(4) "Eligible facility", a public or nonprofit private medical facility or other health care facility licensed under chapter 197, any mental health facility defined in section 632.005, rural health clinic, or any group of licensed health care professionals in an area of defined need that is designated by the department as eligible to receive disbursements from the Missouri health care access fund under section 191.1056.

(L. 2007 S.B. 577)



Section 191.1053 Designation of areas--re-evaluation of designations, when--rulemaking authority.

Designation of areas--re-evaluation of designations, when--rulemaking authority.

191.1053. 1. The department shall have the authority to designate an eligible facility or facilities in an area of defined need. In making such designation, the department shall consult with local health departments and consider factors, including but not limited to the health status of the population of the area, the ability of the population of the area to pay for health services, the accessibility the population of the area has to health services, and the availability of health professionals in the area.

2. The department shall reevaluate the designation of an eligible facility six years from the initial designation and every six years thereafter. Each such facility shall have the burden of proving that the facility meets the applicable requirements regarding the definition of an eligible facility.

3. The department shall not revoke the designation of an eligible facility until the department has afforded interested persons and groups in the facility's area of defined need to provide data and information in support of renewing the designation. The department may make a determination on the basis of such data and information and other data and information available to the department.

4. The department may promulgate rules to implement the provisions of sections 191.1050 to 191.1056. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536, to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 577)



Section 191.1056 Fund created, use of moneys.

Fund created, use of moneys.

191.1056. 1. There is hereby created in the state treasury the "Missouri Health Care Access Fund", which shall consist of gifts, grants, and devises deposited into the fund with approval of the oversight committee created in section 208.955. The state treasurer shall be custodian of the fund and may disburse moneys from the fund in accordance with sections 30.170 and 30.180. Disbursements from the fund shall be subject to appropriations and the director shall approve disbursements from the fund consistent with such appropriations to any eligible facility to attract and recruit health care professionals and other necessary personnel, to purchase or rent facilities, to pay for facility expansion or renovation, to purchase office and medical equipment, to pay personnel salaries, or to pay any other costs associated with providing primary health care services to the population in the facility's area of defined need.

2. The state of Missouri shall provide matching moneys from the general revenue fund equaling one-half of the amount deposited into the fund. The total annual amount available to the fund from state sources under such a match program shall be five hundred thousand dollars for fiscal year 2008, one million five hundred thousand dollars for fiscal year 2009, and one million dollars annually thereafter.

3. The maximum annual donation that any one individual or corporation may make is fifty thousand dollars. Any individual or corporation, excluding nonprofit corporations, that make a contribution to the fund totaling one hundred dollars or more shall receive a tax credit for one-half of all donations made annually under section 135.575. In addition, any office or medical equipment donated to any eligible facility shall be an eligible donation for purposes of receipt of a tax credit under section 135.575 but shall not be eligible for any matching funds under subsection 2 of this section.

4. If any clinic or facility has received money from the fund closes or significantly decreases its operations, as determined by the department, within one year of receiving such money, the amount of such money received and the amount of the match provided from the general revenue fund shall be refunded to each appropriate source.

5. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

6. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2007 S.B. 577)



Section 191.1100 Citation of law--definitions.

Citation of law--definitions.

191.1100. 1. Sections 191.1100 to 191.1112 shall be known and may be cited as the "Volunteer Health Services Act".

2. As used in sections 191.1100 to 191.1112, the following terms shall mean:

(1) "Gross deviation", a conscious disregard of the safety of others;

(2) "Health care provider", any physician, surgeon, dentist, nurse, optometrist, mental health professional licensed under chapter 337, veterinarian, or other practitioner of a health care discipline, the professional practice of which requires licensure or certification under state law or under comparable laws of another state, territory, district, or possession of the United States;

(3) "Licensed health care provider", any health care provider holding a current license or certificate issued under:

(a) Missouri state law;

(b) Comparable laws of another state, territory, district, or possession of the United States;

(4) "Regularly practice", to practice more than sixty days within any ninety-day period;

(5) "Sponsoring organization", any organization that organizes or arranges for the voluntary provision of health care services and registers with the department of health and senior services as a sponsoring organization in accordance with section 191.1106;

(6) "Voluntary provision of health care services", the providing of professional health care services by a health care provider without charge to a recipient of the services or a third party. The provision of such health care services under sections 191.1100 to 191.1112 shall be the provider's professional practice area in which the provider is licensed or certified.

(L. 2013 S.B. 129)

*Effective 10-11-13, see § 21.250. S.B. 129 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 191.1102 Additional licensure not required, when--inapplicability.

Additional licensure not required, when--inapplicability.

191.1102. 1. Notwithstanding any provision of law to the contrary, no additional license or certificate otherwise required by state law is necessary for the voluntary provision of health care services by any person who:

(1) Is a licensed health care provider;

(2) Lawfully practices under an exception to the licensure or certification requirements of any state, territory, district, or possession of the United States; provided that the person does not and will not regularly practice in the state of Missouri.

2. The provisions of subsection 1 of this section shall not apply to:

(1) Any person whose license or certificate is suspended or revoked under disciplinary proceedings in any jurisdiction; or

(2) A licensed health care provider who renders services outside the scope of practice authorized by the provider's licensure, certification, or exception to such licensure or certification.

(L. 2013 S.B. 129)

*Effective 10-11-13, see § 21.250. S.B. 129 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 191.1104 Display of license or certificate, how satisfied.

Display of license or certificate, how satisfied.

191.1104. With regard to a person who voluntarily provides health care services and who is covered by the provisions of subsection 1 of section 191.1102, all requirements regarding display of a license or certificate shall be satisfied by the presentation for inspection, upon request, of a photocopy of the applicable license, certificate, or statement of exemption.

(L. 2013 S.B. 129)

*Effective 10-11-13, see § 21.250. S.B. 129 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 191.1106 Registration with department required, fee, contents--quarterly reports--list of providers--recordkeeping requirements--rulemaking authority.

Registration with department required, fee, contents--quarterly reports--list of providers--recordkeeping requirements--rulemaking authority.

191.1106. 1. Before providing volunteer health care services in this state, a sponsoring organization shall register with the department of health and senior services by submitting a registration fee of fifty dollars and filing a registration form. The registration and fee shall be submitted annually to the department with the fee to be used for the administration of sections 191.1100 to 191.1112. Such registration form shall contain:

(1) The name of the sponsoring organization;

(2) The name of the principal individual or individuals who are the officers or organization's officials responsible for the operation of the sponsoring organization;

(3) The address, including street, city, zip code, and county, of the sponsoring organization's principal office address and the same address information for each principal or official listed in subdivision (2) of this subsection;

(4) Telephone numbers for the principal office of the sponsoring agency and each principal or official listed in subdivision (2) of this subsection; and

(5) Such additional information as the department shall require.

Upon any change in the information required under this subsection, the sponsoring organization shall notify the department in writing of such change within thirty days of its occurrence.

2. The sponsoring organization shall file a quarterly voluntary services report with the department during the current quarter that lists all licensed health care providers who provided voluntary health care services during the preceding quarter. The sponsoring organization shall maintain on file for five years following the date of service additional information, including the date, place, and type of services provided.

3. Each sponsoring organization shall maintain a list of health care providers associated with its provision of voluntary health care services. For each such health care provider, the organization shall maintain a copy of a current license, certificate, or statement of exemption from licensure or certification, or in the event that the health care provider is currently licensed in the state of Missouri, a copy of the health care provider's license verification obtained from a state-sponsored website, if available.

4. The sponsoring organization shall maintain such records for a period of at least five years following the provision of health care services and shall furnish such records upon request to any regulatory board of any healing arts profession established under state law.

5. Compliance with subsections 1 and 2 of this section shall be prima facie evidence that the sponsoring organization has exercised due care in its selection of health care providers.

6. The department may revoke the registration of any sponsoring organization that fails to comply with the requirements of this section.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

8. Nothing in the volunteer health services act shall require a health care provider or organization providing health care services without charge to register with the department and receive the liability protection under sections 191.1100 to 191.1112.

(L. 2013 S.B. 129)

*Effective 10-11-13, see § 21.250. S.B. 129 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 191.1110 Immunity from liability, when--no compensation to be received--certain military personnel deemed licensed.

Immunity from liability, when--no compensation to be received--certain military personnel deemed licensed.

191.1110. 1. (1) No licensed health care provider who engages in the voluntary provision of health care services within the limits of the person's license, certificate, or authorization to any patient of a sponsoring organization shall be liable for any civil damages for any act or omission resulting from the rendering of such services, unless the act or omission was the result of such person's gross deviation from the ordinary standard of care or willful misconduct.

(2) The volunteer licensee who is providing free care shall not receive compensation of any type, directly or indirectly, or any benefits of any type whatsoever, or any consideration of any nature, from any person for the free care. Nor shall such service be a part of the provider's training or assignment.

(3) The volunteer licensee shall be acting within the scope of such license, certification, or authority.

(4) A health care licensee providing free health care shall not engage in activities at a clinic, or at the health care licensee's office, if the activities are performed on behalf of the sponsoring organization, unless such activities are authorized by the appropriate authorities to be performed at the clinic or office and the clinic or office is in compliance with all applicable regulations.

2. For purposes of this section, any commissioned or contract medical officer or dentist serving on active duty in the United States Armed Forces and assigned to duty as a practicing, commissioned, or contract medical officer or dentist at any military hospital or medical facility owned and operated by the United States government shall be deemed to be licensed.

(L. 2013 S.B. 129)

*Effective 10-11-13, see § 21.250. S.B. 129 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 191.1112 Volunteer crisis response teams--definitions--immunity from liability, inapplicability of.

Volunteer crisis response teams--definitions--immunity from liability, inapplicability of.

191.1112. 1. For purposes of this section, the following terms shall mean:

(1) "Crisis intervention", a session at which crisis response services are rendered by a critical incident stress management team member or qualified mental health professional during or after a crisis or disaster;

(2) "Crisis response services", consultation, risk assessment, referral, and crisis intervention services provided by a critical incident stress management team or qualified mental health professional or paraprofessional trained within the Federal Emergency Management Agency (FEMA) Crisis Counseling Program or in psychological first aid to individuals affected by crisis or disaster;

(3) "Critical incident stress management team member" or "team member", an individual specially trained to provide crisis response services as a member of an organized community or local crisis response team that holds membership in a registered critical incident stress management team;

(4) "Registered team", a team formally registered with a recognized training agency. For purposes of this section, a recognized training agency shall include the International Critical Incident Stress Foundation, the National Organization for Victim Assistance, the National Red Cross, the Missouri department of mental health, and other such organizations;

(5) "Training session", a session providing crisis response training by a qualified trainer utilizing the standards established by the accrediting agencies set out in subdivision (4) of this subsection;

(6) "Volunteer", a person who serves and receives no remuneration for services except reimbursement for actual expenses.

2. (1) Any volunteer crisis response team member who participates in a crisis intervention shall not be liable in tort for any personal injuries or infliction of emotional distress of any participant to the crisis intervention that is caused by the act or omission of a crisis response team member during the course of a crisis intervention.

(2) No volunteer crisis response team member who participates in a crisis intervention conducted within generally accepted protocols of a registered team, as defined by a nationally recognized accrediting agency, shall be liable for any civil damages for any act or omission resulting from the rendering of such services, unless the act or omission was the result of such person's gross deviation from the ordinary standard of care or willful misconduct.

(3) Subdivision (1) of this subsection shall not apply unless the intervention or training is conducted within generally accepted protocols of a registered team, as defined by a nationally recognized accrediting agency.

3. The tort immunity in subsection 2 of this section shall not apply if:

(1) The team member acted with actual malice or willful intent to injure the subject;

(2) The team member acted outside the scope of assigned duties;

(3) The team member acted without team coordination and dispatch;

(4) The action involved the commission of a crime;

(5) The action involved sexual harassment, or sexual or physical abuse;

(6) The actions involved any form of moral turpitude or moral misconduct; or

(7) If damages resulted from gross deviation from the ordinary standard of care or willful misconduct.

(L. 2013 S.B. 129)

*Effective 10-11-13, see § 21.250. S.B. 129 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.






Chapter 192 Department of Health and Senior Services

Section 192.002 Department of health and senior services established.

Department of health and senior services established.

192.002. The department of health shall be known as the "Department of Health and Senior Services".

(L. 2001 H.B. 603)



Section 192.005 Department of health and senior services created--division of health abolished--duties.

Department of health and senior services created--division of health abolished--duties.

192.005. There is hereby created and established as a department of state government the "Department of Health and Senior Services". The department of health and senior services shall supervise and manage all public health functions and programs. The department shall be governed by the provisions of the Omnibus State Reorganization Act of 1974, Appendix B, RSMo, unless otherwise provided in sections 192.005 to 192.014. The division of health of the department of social services, chapter 191, this chapter, and others, including, but not limited to, such agencies and functions as the state health planning and development agency, the crippled children's service*, chapter 201, the bureau and the program for the prevention of developmental disability, the hospital subsidy program, chapter 189, the state board of health, section 191.400, the student loan program, sections 191.500 to 191.550, the family practice residency program, the licensure and certification of hospitals, chapter 197, the Missouri chest hospital, sections 199.010 to 199.070**, are hereby transferred to the department of health and senior services by a type I transfer, and the state cancer center and cancer commission, chapter 200, is hereby transferred to the department of health and senior services by a type III transfer as such transfers are defined in section 1 of the Omnibus State Reorganization Act of 1974, Appendix B, RSMo Supp. 1984. The provisions of section 1 of the Omnibus State Reorganization Act of 1974, Appendix B, RSMo Supp. 1984, relating to the manner and procedures for transfers of state agencies shall apply to the transfers provided in this section. The division of health of the department of social services is abolished.

(L. 1985 S.B. 25 § 1, A.L. 1993 S.B. 52, A.L. 2011 H.B. 555 merged with H.B. 648)

*Section 201.020 as amended in H.B. 1270, 2010, changed the name to the "Children's Special Health Care Needs Service".

**Section 199.070 was repealed by S.B. 19, 1985.



Section 192.006 Health and senior services, department of, rulemaking authority, procedure.

Health and senior services, department of, rulemaking authority, procedure.

192.006. The department of health and senior services may adopt, appeal and amend rules necessary to carry out the duties assigned to it. All rules shall be promulgated pursuant to the provisions of this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 192.007 Director, appointment--compensation--qualifications.

Director, appointment--compensation--qualifications.

192.007. 1. The director of the department of health and senior services shall be appointed by the governor by and with the advice and consent of the senate. The director shall serve at the pleasure of the governor and the director's salary shall not exceed appropriations made for that purpose.

2. The director shall be a person of recognized character, integrity and executive ability, shall be a graduate of an institution of higher education approved by recognized accrediting agencies, and shall have had the administrative experience necessary to enable him to successfully perform the duties of his office. He shall have experience in public health management and agency operation and management.

(L. 1985 S.B. 25 § 2 subsecs. 1, 2)



Section 192.011 Duties of department--monitoring environmental effects on public health--developing disease prevention plan.

Duties of department--monitoring environmental effects on public health--developing disease prevention plan.

192.011. 1. The department shall monitor the adverse health effects of the environment and prepare population risk assessments regarding environmental hazards including but not limited to those relating to water, air, toxic waste, solid waste, sewage disposal and others. The department shall make recommendations to the department of natural resources for improvement of public health as related to the environment.

2. The department of health and senior services shall develop a comprehensive disease prevention plan to expand existing and to develop new programs. Health insurers shall be consulted in an attempt to develop the disease prevention plan so that it will be cost effective in relation to the cost of medical care.

(L. 1985 S.B. 25 § 2 subsecs. 3, 4)



Section 192.014 State board of health to advise department.

State board of health to advise department.

192.014. The state board of health shall advise the department of health and senior services in the:

(1) Promulgation of rules and regulations by the department of health and senior services. At least sixty days before the rules and regulations prescribed by the department or any subsequent changes in them become effective, a copy shall be filed in the office of the secretary of state. All rules and regulations promulgated by the department shall, as soon as practicable after their adoption, be submitted to the general assembly. The rules and regulations shall continue in force and effect until disapproved by the general assembly;

(2) Formulation of the budget for the department of health and senior services;

(3) Planning for and operation of the department of health and senior services.

(L. 1985 S.B. 25 § 3)



Section 192.015 Fees for laboratory tests authorized--deposit in general revenue.

Fees for laboratory tests authorized--deposit in general revenue.

192.015. The department may, by rule, impose a reasonable handling charge for each test made in any of its laboratories. All proceeds from such charges shall be deposited in the general revenue fund.

(L. 1982 S.B. 575)



Section 192.016 Putative father registry--fund created.

Putative father registry--fund created.

192.016. 1. The department of health and senior services shall establish a putative father registry which shall record the names and addresses of:

(1) Any person adjudicated by a court of this state to be the father of a child born out of wedlock;

(2) Any person who has filed with the registry before or after the birth of a child out of wedlock, a notice of intent to claim paternity of the child;

(3) Any person adjudicated by a court of another state or territory of the United States to be the father of an out-of-wedlock child, where a certified copy of the court order has been filed with the registry by such person or any other person.

2. A person filing a notice of intent to claim paternity of a child or an acknowledgment of paternity shall file the acknowledgment affidavit form developed by the state registrar which shall include the minimum requirements prescribed by the Secretary of the United States Department of Health and Human Services pursuant to 42 U.S.C. Section 652(a)(7).

3. A person filing a notice of intent to claim paternity of a child shall notify the registry of any change of address.

4. A person who has filed a notice of intent to claim paternity may at any time revoke a notice of intent to claim paternity previously filed therewith and, upon receipt of such notification by the registry, the revoked notice of intent to claim paternity shall be deemed a nullity nunc pro tunc.

5. An unrevoked notice of intent to claim paternity of a child may be introduced in evidence by any party, other than the person who filed such notice, in any proceeding in which such fact may be relevant.

6. Lack of knowledge of the pregnancy does not excuse failure to timely file pursuant to paragraph (b) or (c) of subdivision (2) of subsection 3 of section 453.030.

7. Failure to timely file pursuant to paragraph (b) or (c) of subsection 3 of section 453.030 shall waive a man's right to withhold consent to an adoption proceeding unless:

(1) The person was led to believe through the mother's misrepresentation or fraud that:

(a) The mother was not pregnant when in fact she was; or

(b) The pregnancy was terminated when in fact the baby was born; or

(c) After the birth, the child died when in fact the child is alive; and

(2) The person upon the discovery of the misrepresentation or fraud satisfied the requirements of paragraph (b) or (c) of subsection 3 of section 453.030 within fifteen days of that discovery.

8. The department shall, upon request and within two business days of such request, provide the names and addresses of persons listed with the registry to any court or authorized agency, or entity or person named in section 453.014, and such information shall not be divulged to any other person, except upon order of a court for good cause shown.

9. The department of health and senior services shall:

(1) Prepare forms for registration of paternity and an application for search of the putative father registry;

(2) Produce and distribute a pamphlet or publication informing the public about the putative father registry, including the procedures for voluntary acknowledgment of paternity, the consequences of acknowledgment and failure to acknowledge paternity pursuant to section 453.010, a copy of a statement informing the public about the putative father registry, including to whom and under what circumstances it applies, the time limits and responsibilities for filing, protection of paternal rights and associated responsibilities, and other provisions of this section, and a detachable form meeting the requirements of subsection 2 of this section addressed to the putative father registry. Such pamphlet or publication shall be made available for distribution at all offices of the department of health and senior services. The department shall also provide such pamphlets or publications to the department of social services, hospitals, libraries, medical clinics, schools, universities, and other providers of child-related services upon request;

(3) Provide information to the public at large by way of general public service announcements, or other ways to deliver information to the public about the putative father registry and its services.

10. Pursuant to subdivision (2) of subsection 9 of this section, a statement prepared by the department of health and senior services shall be contained in any pamphlet or publication informing the public about the putative father registry.

11. There is hereby created in the state treasury the "Putative Father Registry Fund", which shall consist of moneys collected under section 453.020. Upon appropriation, moneys in the fund shall be used solely for the administration of the putative father registry. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not revert to the credit of general revenue at the end of the biennium, but shall be used upon appropriations by the general assembly for the purpose of carrying out the provisions of this chapter.

(L. 1988 H.B. 1272, et al. § 9, A.L. 1997 H.B. 343, A.L. 1998 S.B. 674, A.L. 2002 H.B. 1443 merged with S.B. 923, et al., A.L. 2004 H.B. 1453, A.L. 2005 S.B. 21)

CROSS REFERENCE:

Application of law to adoption petitions filed on or after August 28, 1997, 453.012



Section 192.019 Citation.

Citation.

192.019. This act* shall be known and may be cited as the "Missouri Nosocomial Infection Control Act of 2004". The purpose of the act* is to decrease the incidence of infection within health care facilities in this state.

(L. 2004 S.B. 1279 § 192.021)

*This "act" (S.B. 1279, 2004) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 192.020 To safeguard the health of the people of Missouri--certain diseases to be included on communicable or infectious disease list.

To safeguard the health of the people of Missouri--certain diseases to be included on communicable or infectious disease list.

192.020. 1. It shall be the general duty and responsibility of the department of health and senior services to safeguard the health of the people in the state and all its subdivisions. It shall make a study of the causes and prevention of diseases. It shall designate those diseases which are infectious, contagious, communicable or dangerous in their nature and shall make and enforce adequate orders, findings, rules and regulations to prevent the spread of such diseases and to determine the prevalence of such diseases within the state. It shall have power and authority, with approval of the director of the department, to make such orders, findings, rules and regulations as will prevent the entrance of infectious, contagious and communicable diseases into the state.

2. The department of health and senior services shall include in its list of communicable or infectious diseases which must be reported to the department methicillin-resistant staphylococcus aureus (MRSA) and vancomycin-resistant enterococcus (VRE).

(RSMo 1939 §§ 9735, 9736, A.L. 1945 p. 945 § 14, A.L. 1951 p. 784, A.L. 2004 S.B. 1279)

Prior revisions: 1929 §§ 9015, 9016; 1919 §§ 5772, 5773; 1909 § 6653



Section 192.025 To accept and disburse federal funds for health purposes.

To accept and disburse federal funds for health purposes.

192.025. The department of health and senior services is hereby designated the official agency of the state of Missouri to receive federal funds for health purposes. The department shall comply with the acts of congress and with any rules and conditions made by any federal agency in regard to the use and distribution of such funds. Such funds shall be deposited in the state treasury and kept in such separately designated funds as may be required to carry out the purposes for which the federal grants are made. Disbursements of such funds from the treasury shall be made on warrants duly issued on requisitions of the department. The general assembly shall appropriate such funds to the use of the department for such purposes.

(L. 1951 p. 761 § 1)



Section 192.031 Hepatitis C programs established by department of health and senior services.

Hepatitis C programs established by department of health and senior services.

192.031. The department of health and senior services shall:

(1) Establish and promote hepatitis C education programs as an integral part of its health promotion and disease prevention efforts in order to raise public awareness, educate consumers, and educate and train health care professionals and human services providers; and

(2) Identify resources for hepatitis C education, screening and treatment and to coordinate the efforts of existing organizations with new programs and with each other so as to maximize education and access to services.

(L. 1999 S.B. 8 & 173)



Section 192.033 Strategies for raising public awareness on hepatitis C.

Strategies for raising public awareness on hepatitis C.

192.033. The department of health and senior services may, in conjunction with existing or future health awareness programs for similar at-risk populations, use the following strategies for raising public awareness of the causes, including personal risk factors, and nature of hepatitis C, the value of prevention and early detection, and options for diagnosing and treating the disease:

(1) An outreach campaign utilizing print, radio, and television public service announcements, advertisements, posters, and other materials;

(2) Community forums;

(3) Health information and risk-factor assessment at public events;

(4) Targeting at-risk populations;

(5) Providing reliable information to policy makers;

(6) Distributing information through local health agencies, schools, employer wellness programs, physicians, hospitals, health maintenance organizations, prisons, sports leagues, nonprofit organizations, community-based organizations, state fairs and department of health and senior services offices;

(7) Identifying and obtaining educational materials, including brochures and videotapes, that translate accurately the latest scientific information on hepatitis C in easy-to-understand terms; and

(8) Building a statewide capacity to provide information and referrals on all aspects of hepatitis C, including, but not limited to, educational materials, counseling, and patient support groups.

(L. 1999 S.B. 8 & 173)



Section 192.036 Information on hepatitis C for physicians, health professionals and training providers.

Information on hepatitis C for physicians, health professionals and training providers.

192.036. 1. The department of health and senior services shall use the strategies, protocols, and guidelines adopted by the National Institutes of Health on hepatitis C for educating physicians and health professionals and training providers on the most recent scientific and medical information on hepatitis C detection, diagnosis, treatment, and therapeutic decision making. The guidelines may include, but not be limited to the following:

(1) Tracking and reporting of both acute and chronic cases of hepatitis C by public health officials;

(2) A cost-efficient plan to screen the prison population subject to specific line item appropriation; and

(3) After one year of screening, a report shall be issued to the general assembly regarding the results of the screening.

2. The duties prescribed in this section shall be subject to appropriations by the general assembly.

(L. 1999 S.B. 8 & 173)



Section 192.040 Department to issue reports--subjects.

Department to issue reports--subjects.

192.040. The department of health and senior services, with the approval of the director of the department and within the limits of appropriations made for the department, shall compile and issue reports and summaries of accomplishments and projects within the department as may be of benefit and advantage to the public, including information concerning vital and mortuary statistics, respecting diseases, and instructing in the subject of hygiene. Such reports shall include information and statistics on Black health and the mortality of minority groups.

(RSMo 1939 § 9743, A.L. 1945 p. 945 § 1721, A. 1949 S.B. 1051, A.L. 1988 H.B. 1565)

Prior revisions: 1929 § 9023; 1919 § 5780; 1909 § 6661



Section 192.050 Department to maintain certain bureaus--establishment of others.

Department to maintain certain bureaus--establishment of others.

192.050. The department of health and senior services shall maintain a bureau of vital statistics, a bureau of laboratories, a bureau of communicable diseases, a bureau of food and drug inspection, a bureau of child hygiene, a bureau of public health nursing, a bureau of tuberculosis control, a bureau of cancer control, a bureau of dental health, and other bureaus as may be necessary from time to time. The director of the department shall formulate orders and findings for the proper conduct of the bureaus.

(RSMo 1939 § 9737, A.L. 1945 p. 945 § 15)

Prior revisions: 1929 § 9017; 1919 § 5774



Section 192.060 Department to keep vital statistics.

Department to keep vital statistics.

192.060. It shall be the duty of the department of health and senior services to have charge of the state system of registration of births and deaths; to prepare the necessary methods, forms and blanks for obtaining and preserving such records, and to insure the faithful registration of the same in the registration districts and in the central bureau of vital statistics at the capital of the state. The said department shall be charged with the uniform and thorough enforcement of the said law throughout the state and shall, from time to time, promulgate any additional forms and amendments that may be necessary for this purpose. Suitable provision shall be made, including fireproof vaults and filing cases, for the permanent and safe preservation of all official records and other matters pertaining to vital statistics for which the bureau of vital statistics may be responsible.

(RSMo 1939 § 9760, A.L. 1945 p. 945 § 20)

Prior revisions: 1929 § 9040; 1919 § 5706; 1909 § 6664

CROSS REFERENCE:

Vital statistics, generally, Chap. 193



Section 192.067 Patients' medical records, department may receive information from--purpose--confidentiality--immunity for persons releasing records, exception--penalty--costs, how paid.

Patients' medical records, department may receive information from--purpose--confidentiality--immunity for persons releasing records, exception--penalty--costs, how paid.

192.067. 1. The department of health and senior services, for purposes of conducting epidemiological studies to be used in promoting and safeguarding the health of the citizens of Missouri under the authority of this chapter is authorized to receive information from patient medical records. The provisions of this section shall also apply to the collection, analysis, and disclosure of nosocomial infection data from patient records collected pursuant to section 192.667.

2. The department shall maintain the confidentiality of all medical record information abstracted by or reported to the department. Medical information secured pursuant to the provisions of subsection 1 of this section may be released by the department only in a statistical aggregate form that precludes and prevents the identification of patient, physician, or medical facility except that medical information may be shared with other public health authorities and coinvestigators of a health study if they abide by the same confidentiality restrictions required of the department of health and senior services and except as otherwise authorized by the provisions of sections 192.665 to 192.667. The department of health and senior services, public health authorities and coinvestigators shall use the information collected only for the purposes provided for in this section and section 192.667.

3. No individual or organization providing information to the department in accordance with this section shall be deemed to be or be held liable, either civilly or criminally, for divulging confidential information unless such individual organization acted in bad faith or with malicious purpose.

4. The department of health and senior services is authorized to reimburse medical care facilities, within the limits of appropriations made for that purpose, for the costs associated with abstracting data for special studies.

5. Any department of health and senior services employee, public health authority or coinvestigator of a study who knowingly releases information which violates the provisions of this section shall be guilty of a class A misdemeanor and, upon conviction, shall be punished as provided by law.

(L. 1988 H.B. 1134 § 3, A.L. 2004 S.B. 1279)



Section 192.068 Quality of care, access, member satisfaction and status information provided to department--standards of measurement--rulemaking authority--data not to be made public--reports to be published.

Quality of care, access, member satisfaction and status information provided to department--standards of measurement--rulemaking authority--data not to be made public--reports to be published.

192.068. 1. Any entity subject to the provisions of sections 354.400 to 354.636 shall provide data regarding quality of care, access to care, member satisfaction and member health status to the director of the department of health and senior services. Failure to provide such data shall be reported to the director of the department of insurance, financial institutions and professional registration and shall be subject to the penalties provided in section 354.444. Any entity subject to the provisions of sections 354.400 to 354.636 which continually or substantially fails to comply with the provisions of this section may be prohibited by the director of the department of insurance, financial institutions and professional registration from participating in any health program administered by the state. The department of health and senior services shall promulgate rules defining continual or substantial failure to comply with the provisions of this section.

2. The department of health and senior services shall specify by rule the types of data which shall be submitted and the methods of collection and submission. In defining data standards for the measurement of the quality of care, access to care, member satisfaction and member health status, the director of the department of health and senior services may:

(1) Use as the data set the Health Plan Employer Data and Information Set (HEDIS) or an equivalent data set as determined by the department of health and senior services;

(2) Consider published standards developed by nationally recognized accreditation organizations including, but not limited to, the National Committee for Quality Assurance and the Joint Committee on Accreditation of Health Care Organizations;

(3) Consult with other state agencies and interested parties responsible for delivering, financing and purchasing health care in the state; and

(4) Use available department of health and senior services data and other agency data wherever appropriate.

3. Data or other information obtained by the department of health and senior services pursuant to the provisions of this section shall not be public information. Reports and studies prepared by the department based upon such information shall be public information and may identify individual entities in the business of delivering or financing health care. The department of health and senior services may authorize the use of the data for other research pursuant to the provisions of section 192.067. The department shall not release data in a form which could be used to identify a patient.

4. The department may choose to perform studies and shall publish information, including at least an annual consumer guide, based upon the information obtained pursuant to the provisions of this section. The department shall allow health care financing entities or health care providers who have submitted data which will be used in any report to review and comment on the report prior to its publication or release for public use. With the permission of the entity or the health care provider, the department may include any comments of a health care financing entity or health care provider in the publication. The reports shall be made available to the public. The department may charge a reasonable fee to any entity in the business of delivering or financing health care for specialized reports or services requested by such entity. The fees shall be credited to the public health services fund established in section 192.900.

(L. 1997 H.B. 335)



Section 192.070 Care of babies and hygiene of children, educational literature to be issued by department.

Care of babies and hygiene of children, educational literature to be issued by department.

192.070. The department of health and senior services shall issue educational literature on the care of the baby and the hygiene of the child including, but not limited to, the importance of routine dental care for children; study the causes of infant mortality and the application of measures for the prevention and suppression of the diseases of infancy and childhood; and inspect the sanitary and hygienic conditions in public school buildings and grounds.

(RSMo 1939 § 9738, A.L. 1945 p. 945 § 18, A.L. 1961 p. 463, A.L. 2001 H.B. 567 merged with S.B. 393)

Prior revisions: 1929 § 9018; 1919 § 5775

Effective 7-10-01



Section 192.072 Bureau of immunization to develop educational materials--contents, distribution.

Bureau of immunization to develop educational materials--contents, distribution.

192.072. 1. The bureau of immunization of the department of health and senior services shall develop educational materials which strongly recommend that infants and young children receive complete immunization vaccines in accordance with current standard medical practice, including, but not limited to, the following vaccine or series of vaccines:

(1) Haemophilus influenza type b conjugate vaccine before the age of two years;

(2) Hepatitis B vaccine in accordance with section 334.157;

(3) A tuberculin skin test.

2. Such educational materials shall be distributed to parents of infants and young children by the department of health and senior services through hospitals and city, county and district health units and by the department of elementary and secondary education through the parent education program established pursuant to sections 178.691 to 178.699. Such educational materials shall conform to the National Childhood Vaccine Injury Act, PL 99-660, and shall include information regarding possible risks and benefits and requirements regarding informed consent associated with childhood vaccines, which shall be provided to parents or legal guardians of the child.

(L. 1993 H.B. 522 § 2)



Section 192.080 Bureau of food and drug inspection.

Bureau of food and drug inspection.

192.080. All powers and duties pertaining to administration of laws relating to food and drugs shall be exercised by the department of health and senior services. The director of health and senior services may appoint a deputy who, under the director, shall be chiefly responsible for administration of laws pertaining to food and drugs, and particularly to enforce all laws that now exist or that may hereafter be enacted regarding the production, manufacture or sale of any food products, or any ingredients that are used in the preparation of foodstuffs, or the misbranding of the same; and personally, or by his assistants, inspect any article of food or drug made or offered for sale in this state which he may, through himself or his assistants, suspect or have reason to believe is impure, unhealthful, adulterated or misbranded, and shall have power to cause to be arrested and prosecuted, any person or persons engaged in the manufacture or sale of foods or drugs or any food ingredients contrary to the laws of this state. The director shall make orders and findings for carrying out the provisions of this chapter and such orders and findings shall conform as nearly as practicable to the orders and findings at present established or which may hereafter be established for the enforcement of the act of congress, approved and known as "The Food and Drug Act", together with any amendments thereto.

(RSMo 1939 §§ 9855, 9856, 9857, A.L. 1945 p. 945 § 22, A. 1949 S.B. 1051)

Prior revisions: 1929 §§ 13003, 13005, 13006; 1919 §§ 5729, 5731, 5732; 1909 §§ 6606, 6608, 6609

CROSS REFERENCE:

Food and drugs, regulation and inspection, Chap. 196



Section 192.081 Donation of canned or perishable food--definitions--procedure--immunity from liability, when--department to provide information.

Donation of canned or perishable food--definitions--procedure--immunity from liability, when--department to provide information.

192.081. 1. As used in this section, the following terms mean:

(1) "Canned food", food that is commercially processed in hermetically sealed containers;

(2) "Donor", any restaurant, cafeteria, fast food restaurant, delicatessen, or other facility principally engaged in selling food for consumption on the premises, or any grocery store or convenience store;

(3) "Food", any raw, cooked, canned, perishable, or prepared edible substance, ice, beverage, or ingredient used or intended for use in whole or in part for human consumption;

(4) "Hermetically sealed container", a container that is designed and intended to be secure against the entry of microorganisms and thereby to maintain the commercial sterility of its content after processing;

(5) "Perishable food", any food having a significant risk of spoilage, loss of value, or loss of palatability within ninety days of the date of packaging;

(6) "Prepared food", any food prepared, designed, or intended for human consumption including, without limitation, those foods prepared principally from agricultural, dairy, or horticultural produce or with meat, fish, or poultry.

2. Each potential donor, to the greatest extent possible and practicable, may make surplus or excess canned or perishable food available to any bona fide charitable or nonprofit organization, to any representative or volunteer acting on behalf of such organization, to an uncompensated person acting in a philanthropic manner providing services similar to those of such an organization, or to a transporter of any surplus or excess canned or perishable food for use by such organization or person to feed homeless persons or other persons who are in need of food and are otherwise unable to provide food for themselves. In achieving this intent, the following provisions shall apply:

(1) Each donor may contact charitable or nonprofit organizations in the community in which the donor operates in order to provide for the collection by such organizations of any surplus or excess canned food or perishable food from the donor;

(2) Each charitable or nonprofit organization in this state which provides to the community in which it operates food for persons who are in need of food or are otherwise unable to provide food for themselves, or which collects and transports such food to such organizations, shall make every reasonable effort to contact any donors within the organization's area of operations for purposes of collecting any surplus or excess canned food or perishable food for use in providing such services.

3. A good faith donor of any canned or perishable food, apparently fit for human consumption, to a bona fide charitable or nonprofit organization for free distribution shall not be subject to criminal penalty or civil damages arising from the condition of the food, unless an injury is caused by the gross negligence, recklessness, or intentional misconduct of the donor.

4. A bona fide charitable or nonprofit organization, or any representative or volunteer acting on behalf of such organization or an uncompensated person acting in a philanthropic manner providing services similar to those of such an organization or transporter of any surplus or excess canned or perishable food for use by such organization which in good faith accepts, collects, transports, or distributes any canned or perishable food for free distribution and which reasonably inspects the food at the time of the donation and finds the food apparently fit for human consumption shall not be subject to criminal penalty or civil damages arising from the condition of the food, unless an injury is caused by the gross negligence, recklessness, or intentional misconduct of an agent of the charitable or nonprofit organization.

5. The department of health and senior services shall make available information detailing the need of food-recovery programs, the benefit of food-recovery programs, the manner in which such organizations may become involved in food-recovery programs and the food-recovery entities or food banks that exist in the state. This information must be updated annually.

(L. 2003 S.B. 175, A.L. 2006 H.B. 1559)



Section 192.083 Office of minority health, established--purpose, duties.

Office of minority health, established--purpose, duties.

192.083. There is hereby established in the department of health and senior services an "Office of Minority Health". The office of minority health shall monitor the progress of all programs in the department for their impact on eliminating the health status disparity between minorities and the general population and shall:

(1) Address new issues related to minority health;

(2) Instill cultural sensitivity and awareness into all existing programs of the department of health and senior services;

(3) Develop health education programs specifically for minorities;

(4) Promote constituency development;

(5) Coordinate programs provided by other agencies;

(6) Develop culturally sensitive health education materials;

(7) Seek extramural funding for programs;

(8) Develop resources within communities;

(9) Establish interagency communication to assure that agreements are established and carried out;

(10) Ensure that personnel within the department of health and senior services have cultural understanding and sensitivity;

(11) Ensure that all programs are designed to be responsive to unique needs of minorities;

(12) Provide necessary health and medical information, data, and staff resources to the Missouri minority health issues task force;

(13) Review all programs of the department, their impact on the health status of minorities;

(14) Assist in the design of programs targeted specifically to improving the health of minorities;

(15) Develop programs that can attract other public and private funds;

(16) Analyze federal and state legislation for its impact on the health status of minorities;

(17) Advise the director of the department of health and senior services on health matters that affect minorities;

(18) Coordinate the development of educational programs designed to reduce the incidence of disease in the minority population.

(L. 1988 H.B. 1565 § 1)



Section 192.090 Inspection of hotels, inns and boardinghouses.

Inspection of hotels, inns and boardinghouses.

192.090. The department of health and senior services shall exercise such powers and duties pertaining to inspection of hotels, inns and boardinghouses as is imposed by law and such powers and duties may be delegated by the director of the department of health and senior services to a deputy who may be the deputy of food and drug administration and who, under the director, shall be chiefly responsible for the administration of laws, orders and findings relating to the inspection of hotels, inns and boardinghouses.

(L. 1945 p. 945 § 23, A. 1949 S.B. 1051)

CROSS REFERENCE:

Hotels, motels, resorts and other public lodging, regulations of, Chap. 315



Section 192.100 Inspection of beverages.

Inspection of beverages.

192.100. The department of health and senior services shall have the power and duty to administer all laws, orders and findings pertaining to inspection of beverages, except such as are administered by the supervisor of liquor control, and the director of health and senior services shall delegate such administration to the bureau of food and drug inspection.

(L. 1945 p. 945 § 24)



Section 192.105 Water quality testing system, feasibility of--report.

Water quality testing system, feasibility of--report.

192.105. The department of health and senior services shall examine the feasibility of implementing a real-time water quality testing system for measuring the bacterial water quality at state-owned public beaches and shall issue a report of its findings to the general assembly by December 31, 2011.

(L. 2011 H.B. 89 § 192.1250)

Effective 7-11-11

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 192.110 Department's duty as to diseases of animals.

Department's duty as to diseases of animals.

192.110. The department of health and senior services shall take cognizance of any contagious diseases which may be prevalent among domestic animals of the state which diseases may be communicable to human beings; shall ascertain the nature and causes of such diseases; publish the results of its investigations, with suggestions for the proper safeguards and treatment of such animals.

(RSMo 1939 § 9741, A.L. 1945 p. 945 § 19)

Prior revisions: 1929 § 9021; 1919 § 5778; 1909 § 6659



Section 192.131 Definitions--health care-associated infections data to be reported--confidentiality--plan to help monitoring to be developed--required standards.

Definitions--health care-associated infections data to be reported--confidentiality--plan to help monitoring to be developed--required standards.

192.131. 1. As used in this section, the following terms shall mean:

(1) "Advisory panel", the infection control advisory panel created by section 197.165;

(2) "Antibiogram", a record of the resistance of microbes to various antibiotics;

(3) "Antimicrobial", the ability of an agent to destroy or prevent the development of pathogenic action of a microorganism;

(4) "Department", the department of health and senior services.

2. Every laboratory performing culture and sensitivity testing on humans in Missouri shall submit data on health care associated infections to the department in accordance with this section. The data to be reported shall be defined by regulation of the department after considering the recommendations of the advisory panel. Such data may include antibiograms and, not later than July 1, 2005, shall include but not be limited to the number of patients or isolates by hospital, ambulatory surgical center, and other facility or practice setting with methicillin-resistant staphylococcus aureus (MRSA) or vancomycin-resistant enterococcus (VRE).

3. Information on infections collected pursuant to this section shall be subject to the confidentiality protections of this chapter but shall be available in provider-specific form to appropriate facility and professional licensure authorities.

4. The advisory panel shall develop a recommended plan to use laboratory and health care provider data provided pursuant to this chapter to create a system to:

(1) Enhance the ability of health care providers and the department to track the incidence and distribution of preventable infections, with emphasis on those infections that are most susceptible to interventions and that pose the greatest risk of harm to Missouri residents;

(2) Monitor trends in the development of antibiotic-resistant microbes, including but not limited to methicillin-resistant staphylococcus aureus (MRSA) and vancomycin-resistant enterococcus (VRE) infections.

5. In implementing this section, the advisory panel and the department shall conform to guidelines and standards adopted by the Centers for Disease Control and Prevention. The advisory panel's plan may provide for demonstration projects to assess the viability of the recommended initiatives.

(L. 2004 S.B. 1279)



Section 192.138 Contagious or infectious disease reports by medical treatment facilities and nursing homes.

Contagious or infectious disease reports by medical treatment facilities and nursing homes.

192.138. Other provisions of the law to the contrary notwithstanding, requirements imposed by state law or regulation that institutions defined under chapters 197 and 198 make notifications concerning patients who are diagnosed as having reportable infectious or contagious diseases shall apply to such institutions provided that such notifications are consistent with federal laws and rules and regulations imposed thereunder governing the confidentiality of records of patients receiving medical assistance under the provisions of federal law.

(L. 1988 S.B. 602 § 1, A.L. 2004 S.B. 1279)



Section 192.139 Communicable disease reporting, guidelines for department.

Communicable disease reporting, guidelines for department.

192.139. The communicable disease reporting requirements established by the department of health and senior services shall be in accordance with guidelines, funding requirements, or recommendations established by the federal Centers for Disease Control.

(L. 1988 S.B. 602 § 2)



Section 192.140 Public health nurse provided--public and private places disinfected.

Public health nurse provided--public and private places disinfected.

192.140. Whenever the department of health and senior services considers it necessary to secure the aid and services of a visiting public health nurse, or to disinfect any building, residence or room in any hotel or dormitory, or other place in such city or county infected with infectious or contagious diseases, such department shall make formal written report of such fact to the county commission or mayor of any city of the second, third, or fourth class, or both such commission and mayor, and therein recommend the course of action necessary and advisable to be taken in relation thereto to prevent the spread of such infectious or contagious diseases; and in case said report is made to the mayor of any city he shall lay the same before the city council at its next meeting, and the said city council and the said county commission at its next meeting after said report has been made as aforesaid, shall consider said report and recommendation and act upon it, and such city council and county commission shall each be authorized to employ, at a fixed monthly compensation, a public health nurse, qualified for such service by registration as such according to the laws of this state, to visit any family, home, boardinghouse, dormitory or club in which is a member or members, a person or persons afflicted with a contagious or infectious disease, and upon the consent of such person or family or parent or guardian, if a minor, to assist in nursing said person and to advise such person and the persons or members of the family, boardinghouse, dormitory or club, as to the proper methods to be pursued to prevent the spread of such infectious or contagious disease, and also to authorize some other proper person or persons to visit and disinfect any building, residence, room in any hotel or dormitory or other place therein infected with such infectious or contagious disease upon the consent of the owner thereof.

(RSMo 1939 § 9756)

Prior revisions: 1929 § 9036; 1919 § 5792



Section 192.150 Interference a misdemeanor--duty of mayor and county commission.

Interference a misdemeanor--duty of mayor and county commission.

192.150. When the owner or occupant of any building, residence, room in a hotel or dormitory or other place designated in the report or written statement contemplated by section 192.140, refuses to consent that the same be disinfected by the person designated by the city or county commission, report of that fact shall be made by such person to the mayor, if such person was appointed by the mayor, and to the county commission, if such person was appointed by said commission, and thereupon the mayor or the county commission shall have power and it shall be his or their duty, either by taking of testimony or a personal inspection of the place charged to be infected, to make an examination into the truth of the statements contained in said reports and determine whether said place is infected with an infectious or contagious disease, and if it is found to be so infected it shall be the duty of the mayor or of the county commission, as the case may be, by a written order of the mayor, and by an order spread upon its record if the county commission, to appoint some proper person to disinfect said place, designating in said order the building, residence, room in the hotel or dormitory or other place to be disinfected and said written order of the mayor, or a copy of said order of the county commission, under its seal, shall be furnished to said person and shall be his authority to enter upon said premises and to disinfect the same in a proper manner using such force as may be necessary to accomplish that purpose, proper regard being had for the rights of the owner or occupant of said premises and the beneficent purposes to be accomplished; and any needless interference by the owner or occupant of said premises or by any other person with the person so appointed, in the performance of the duties required of him by said order, shall be a misdemeanor, and shall be punished in the manner provided by law for interference with an officer in the performance of his duties.

(RSMo 1939 § 9757)

Prior revisions: 1929 § 9037; 1919 § 5793



Section 192.160 Taxpayers may petition for the appointment of a nurse.

Taxpayers may petition for the appointment of a nurse.

192.160. In case a petition is signed by two hundred and fifty taxpayers and presented to any city council of the second, third or fourth class or any county commission, for the appointment of a public health nurse or nurses or that any place infected with infectious or contagious disease be disinfected, as designated in section 192.140, it shall be the duty of said city council or county commission, as the case may be, to provide for the appointment of said nurse or nurses and for the disinfecting of any infected place and to pay for the same as provided for in section 192.170.

(RSMo 1939 § 9759)

Prior revisions: 1929 § 9039; 1919 § 5795



Section 192.170 Money appropriated from current revenue.

Money appropriated from current revenue.

192.170. The county commission or city council in any such city shall have power to appropriate money out of the current revenues of the county or city, as the case may be, for the purpose of carrying out the provisions of sections 192.140 to 192.170.

(RSMo 1939 § 9758)

Prior revisions: 1929 § 9038; 1919 § 5794



Section 192.230 Department to conduct a survey of hospitals and health facilities--to recommend a state plan.

Department to conduct a survey of hospitals and health facilities--to recommend a state plan.

192.230. The department of health and senior services shall be empowered and authorized to conduct a complete survey of all of the hospitals, both public and private, and all health centers and units in the state, and to make a public report of such survey and findings, and recommending a state plan for the construction of such additional hospital and health center facilities as may be deemed advisable by the department of health and senior services after consultation with the state board of health, described in section 192.240.

(L. 1945 p. 972 § 1)



Section 192.240 State hospital advisory council created--appointment--qualifications--terms--director of health and senior services to approve applications for federal assistance.

State hospital advisory council created--appointment--qualifications--terms--director of health and senior services to approve applications for federal assistance.

192.240. 1. There is created a "State Hospital Advisory Council" of ten members who shall be appointed by the governor by and with the consent of the senate.

2. The advisory council shall be composed of citizens who have resided in this state not less than five years immediately prior to their appointment and shall include two members representing nongovernmental organizations or groups, two members representing state governmental agencies concerned with the operation, construction or utilization of hospital or other facilities for the diagnosis, prevention or treatment of illness or disease or for the provision of rehabilitation services, one member particularly concerned with the education or training of health professions personnel and five members who are representatives of consumers familiar with the need for the services provided by such facilities.

3. Each member of the advisory council shall serve for a term of two years from and after his appointment and confirmation.

4. The members of the council shall not receive any compensation for their services but shall be reimbursed for actual and necessary travel and subsistence expenses incurred when acting officially as members of the advisory council.

5. The state board of health is empowered to consult with the department of health and senior services on the official state plan for construction and modernization of hospitals and other medical facilities, as well as with state agencies and nongovernmental organizations or groups concerned with rehabilitation services.

6. The director of the department of health and senior services will approve such applications for federal assistance in the construction and modernization of hospitals and other medical facilities as may be considered advisable after consultation with the state board of health.

(L. 1945 p. 972 § 2, A.L. 1965 p. 322, A.L. 1972 H.B. 1428)



Section 192.250 Department to receive grants.

Department to receive grants.

192.250. The department of health and senior services is hereby designated the official state agency to receive any and all federal and other grants and aids for making a survey and for the construction of hospitals and health centers, provided, that private grants and aids to private hospitals, health centers and units in this state, by will, deed or gift shall vest in such private institutions under the terms and provisions of such will, deed or gift and the department of health and senior services shall have no right, title, interest or control over grants and aids to private hospitals so granted, unless granted in said will, deed or gift. It shall be empowered to receive any and all such grants and aids under the terms of such grants and aids and to pay them out under any and all provisions as may be attached to such grants and aids. It shall be authorized to render such reports as may be required under any and all grants and aids; provide such minimum standards for maintenance and operation of hospitals and health centers as may be required under the terms of such grants and aids; and to require compliance with such standards in the case of hospitals and health centers which shall have received such grants and aids.

(L. 1945 p. 972 § 3)



Section 192.260 County health officer appointed by county commission.

County health officer appointed by county commission.

192.260. The county commissions of the several counties of this state may appoint a duly licensed qualified physician as a county health officer for a term of one year, and in the event a vacancy is created in the office of the county health officer, such commission may appoint a duly licensed qualified physician for the unexpired term. If the county commission of any county decides to appoint a county health officer as empowered in this law, it shall agree with the officer as to the compensation and expenses to be paid for such service, which amount shall be paid out of the county treasury of the county. Nothing contained herein shall be construed to require the county commission of any county to appoint a county health officer in any county.

(RSMo 1939 § 9745, A.L. 1945 p. 975, A. 1949 S.B. 1051)

Prior revisions: 1929 § 9025; 1919 § 5782

CROSS REFERENCE:

Director of public county health center to be county health officer, 205.100



Section 192.270 Deputy or assistant county health officers (certain first and second class counties).

Deputy or assistant county health officers (certain first and second class counties).

192.270. In all counties of class one, except counties of the first class not having a charter form of government, and in any county of the second class in which the circuit court sits in more than one city and which has a population of at least fifty-eight thousand but not more than sixty-five thousand, the county commission of such county may appoint such deputies or assistants to or for the county health officer of such county, and when appointed shall fix a reasonable compensation, including expenses of such deputies and assistants, all of which shall be paid out of the county treasury.

(RSMo 1939 § 9746, A.L. 1945 p. 975, A. 1949 S.B. 1051, A.L. 1973 H.B. 627, A.L. 1982 H.B. 1069)

Prior revision: 1929 § 9026



Section 192.280 Duties of county health officer--neglect, penalty--removal.

Duties of county health officer--neglect, penalty--removal.

192.280. It shall be the duty of the county health officers to enforce the rules and regulations of the department of health and senior services throughout their respective counties outside of incorporated cities which maintain a health officer. The health officers for incorporated cities of less than seventy-five thousand population shall enforce the rules and regulations of the department of health and senior services within their respective cities. Any county health officer who neglects or refuses to perform his duties as required by this chapter shall be deemed guilty of a misdemeanor. In case of dereliction of duty or refusal to act on the part of the county health officer of any county, the department of health and senior services may at its discretion declare the office of county health officer for that county vacant.

(RSMo 1939 § 9746, A. 1949 S.B. 1051)

Prior revisions: 1929 § 9027; 1919 § 5783



Section 192.290 State regulations supersede local rules--additional local rules.

State regulations supersede local rules--additional local rules.

192.290. All rules and regulations authorized and made by the department of health and senior services in accordance with this chapter shall supersede as to those matters to which this chapter relates, all local ordinances, rules and regulations and shall be observed throughout the state and enforced by all local and state health authorities. Nothing herein shall limit the right of local authorities to make such further ordinances, rules and regulations not inconsistent with the rules and regulations prescribed by the department of health and senior services which may be necessary for the particular locality under the jurisdiction of such local authorities.

(RSMo 1939 § 9748)

Prior revisions: 1929 § 9028; 1919 § 5784



Section 192.300 Counties may make additional health rules--fees may be charged, deposit in county treasury, purpose--individuals unable to pay not to be denied health services--records and publication--violation a misdemeanor.

Counties may make additional health rules--fees may be charged, deposit in county treasury, purpose--individuals unable to pay not to be denied health services--records and publication--violation a misdemeanor.

192.300. The county commissions and the county health center boards of the several counties may make and promulgate orders, ordinances, rules or regulations, respectively as will tend to enhance the public health and prevent the entrance of infectious, contagious, communicable or dangerous diseases into such county, but any orders, ordinances, rules or regulations shall not be in conflict with any rules or regulations authorized and made by the department of health and senior services in accordance with this chapter or by the department of social services under chapter 198. The county commissions and the county health center boards of the several counties may establish reasonable fees to pay for any costs incurred in carrying out such orders, ordinances, rules or regulations, however, the establishment of such fees shall not deny personal health services to those individuals who are unable to pay such fees or impede the prevention or control of communicable disease. Fees generated shall be deposited in the county treasury. All fees generated under the provisions of this section shall be used to support the public health activities for which they were generated. After the promulgation and adoption of such orders, ordinances, rules or regulations by such county commission or county health board, such commission or county health board shall make and enter an order or record declaring such orders, ordinances, rules or regulations to be printed and available for distribution to the public in the office of the county clerk, and shall require a copy of such order to be published in some newspaper in the county in three successive weeks, not later than thirty days after the entry of such order, ordinance, rule or regulation. Any person, firm, corporation or association which violates any of the orders or ordinances adopted, promulgated and published by such county commission is guilty of a misdemeanor and shall be prosecuted, tried and fined as otherwise provided by law. The county commission or county health board of any such county has full power and authority to initiate the prosecution of any action under this section.

(L. 1945 p. 974 § 9748a, A.L. 1973 H.B. 627, A.L. 1987 S.B. 397, A.L. 1989 S.B. 68 merged with S.B. 112, et al.)



Section 192.310 Cities of 75,000 or over excepted from sections 192.260 to 192.320.

Cities of 75,000 or over excepted from sections 192.260 to 192.320.

192.310. Nothing in sections 192.260 to 192.320 shall apply to cities which now have, or may hereafter have, a population of seventy-five thousand or over which are maintaining organized health departments; provided, that such cities shall furnish the department of health and senior services reports of contagious, infectious, communicable or dangerous diseases, which have been designated by them as such and such other statistical information as the board may require.

(RSMo 1939 § 9749)

Prior revisions: 1929 § 9029; 1919 § 5785



Section 192.320 Violation of law or quarantine--penalty.

Violation of law or quarantine--penalty.

192.320. Any person or persons violating any of the provisions of sections 192.010, 192.020 to 192.490, 192.600 to 192.620 or who shall leave any pesthouse, or isolation hospital, or quarantined house or place without the consent of the health officer having jurisdiction, or who evades or breaks quarantine or knowingly conceals a case of contagious, infectious, or communicable disease, or who removes, destroys, obstructs from view, or tears down any quarantine card, cloth or notice posted by the attending physician or by the health officer, or by direction of a proper health officer, shall be deemed guilty of a class A misdemeanor.

(RSMo 1939 § 9750, A.L. 1951 p. 784, A.L. 1961 p. 463, A.L. 1978 S.B. 509)

Prior revisions: 1929 § 9030; 1919 § 5786



Section 192.323 Department of health and senior services document services fund created--funding by certain fees--purpose--amount from fund exempt from lapse into general revenue.

Department of health and senior services document services fund created--funding by certain fees--purpose--amount from fund exempt from lapse into general revenue.

192.323. 1. The "Department of Health and Senior Services Document Services Fund" is hereby created. All funds received by the department of health and senior services from the fees charged for reports, studies, records and other publications and documents including data tapes and audiovisual products produced or reproduced by the department shall be credited to the fund. The director of the department shall administer the fund. The state treasurer is the custodian of the fund and shall approve disbursements from the fund requested by the director of the department. When appropriated by the general assembly, moneys from the fund shall be used to pay costs, including personnel costs, as follows:

(1) To pay costs associated with the collection, processing, storage, and access to documents and data;

(2) To produce publications or other documents including data tapes and audiovisual products requested by governmental agencies or members of the general public;

(3) To publish the publications or other documents or to purchase reports, publications or other documents including data tapes and audiovisual products for reproduction; and

(4) To pay shipping charges.

2. An unexpended balance in the fund at the end of the fiscal year not exceeding fifty thousand dollars is exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

(L. 1987 S.B. 144 § 1, A.L. 2002 H.B. 1812)



Section 192.324 Administrative and cost allocation fund created, use of moneys.

Administrative and cost allocation fund created, use of moneys.

192.324. There is hereby created in the state treasury the "Department of Health and Senior Services Administrative and Cost Allocation Fund". The state treasurer shall be the custodian of the fund and the fund shall be administered by the director of the department of health and senior services. The fund shall be funded annually by appropriations, and deposits and transfers thereto. The fund shall contain moneys transferred or paid to the department in return for goods and services provided internally by the department, or to any governmental entity or the public. The commissioner of administration shall approve disbursements from the fund at the request of the director of the department or the director's designee in accordance with the appropriations made therefor. Notwithstanding the provisions of section 33.080, moneys in the fund shall not lapse to the credit of general revenue at the end of the biennium. All interest earned on the fund shall be deposited in and credited to the fund.

(L. 2005 S.B. 74 & 49)

Effective 6-29-05



Section 192.326 Disaster fund created, use of moneys during a state of emergency.

Disaster fund created, use of moneys during a state of emergency.

192.326. There is hereby created in the state treasury the "Department of Health and Senior Services Disaster Fund", to which the general assembly may appropriate moneys and from which moneys may be appropriated annually to the department of health and senior services. Moneys in the fund shall be expended during a state of emergency at the direction of the governor and upon issuance of an emergency declaration which shall set forth the emergency and shall state that it requires the expenditure of public funds to furnish immediate aid and relief. The state treasurer shall be the custodian of the fund and the fund shall be administered by the department of health and senior services. Notwithstanding the provisions of section 33.080, moneys in the fund shall not lapse to the credit of general revenue at the end of the biennium. All interest earned on the fund shall be deposited in and credited to the fund.

(L. 2005 S.B. 74 & 49)

Effective 6-29-05



Section 192.360 Active duty military, license to remain in good standing for duration of duty--licensing board procedure required--renewal of license.

Active duty military, license to remain in good standing for duration of duty--licensing board procedure required--renewal of license.

192.360. 1. Notwithstanding any other provision of law to the contrary, the department of health and senior services and the department of insurance, financial institutions and professional registration shall require every health-related professional licensing board to establish a procedure to ensure any member of the United States Armed Forces on active duty who, at the time of activation, was a member in good standing with any professional licensing body in this state and was licensed or certified to engage in his or her profession or vocation in this state shall be kept in good standing by the professional licensing body with which he or she is licensed or certified.

2. While a licensee or certificate holder is an active duty member of the United States Armed Forces, the license or certificate referenced in subsection 1 of this section shall be renewed without:

(1) The payment of dues or fees;

(2) Obtaining continuing education credits when:

(a) Circumstances associated with military duty prevent obtaining such training and a waiver request has been submitted to the appropriate licensing body; or

(b) The military member, while on active duty, performs the licensed or certified occupation as part of his or her military duties as annotated in Defense Department Form 214 (DD 214); or

(c) Performing any other act typically required for the renewal of the license or certificate.

3. The license or certificate issued under this section shall be continued as long as the licensee or certificate holder is a member of the United States Armed Forces on active duty and for a period of at least six months after being released from active duty.

(L. 2013 S.B. 106)



Section 192.400 Definitions.

Definitions.

192.400. The following words and terms as used in sections 192.400 to 192.490 mean:

(1) "Radiation", any or all of the following forms of ionizing radiation: gamma and X rays, alpha and beta particles, high speed electrons, neutrons, protons and other nuclear or atomic particles or rays, and other radiant energies including, by way of extension but not of limitation, radium, strontium 90, cesium 137 and cobalt 60, but radiation as herein defined does not include sound or radio waves or visible, infrared or ultraviolet light;

(2) "Radiation machine", any device that produces radiation;

(3) "Unnecessary radiation", the use of radiation as herein defined in such a manner as to be hazardous to the health of the people or the industrial or agricultural potentials of the state.

(L. 1963 p. 359 § 1, A.L. 2006 H.B. 1437 merged with S.B. 677)



Section 192.410 Powers and duties of department.

Powers and duties of department.

192.410. The department of health and senior services shall:

(1) Develop comprehensive policies and programs for the evaluation and determination of hazards associated with the use of radiation and for their abatement or elimination;

(2) Employ, and, if necessary, train the personnel needed to carry out the provisions of sections 192.400 to 192.490;

(3) Advise, consult and cooperate with other agencies of this state, the federal government, other states, and interstate agencies, and with affected groups, political subdivisions and industries in furtherance of the purposes of sections 192.400 to 192.490;

(4) Accept and administer loans, grants or other funds or gifts from the federal government and from other sources, public or private, for carrying out any of its functions;

(5) Encourage, participate in or conduct studies, investigations, training, research and demonstrations relating to the control of radiation hazards, the measurement of radiation, the effects on health of exposure to radiation and related problems as it may deem necessary or advisable for the discharge of its duties under sections 192.400 to 192.490 or for the protection of public health;

(6) Collect and disseminate information relating to the determination and control of radiation exposure and hazards;

(7) Review and approve plans and specifications for radiation sources submitted pursuant to rules and regulations promulgated under sections 192.400 to 192.490;

(8) Inspect radiation sources, their shielding and immediate surroundings and records for the determination of any possible radiation hazard and may examine any records or memoranda pertaining to the question of radiation machines and the use of radioactive materials.

(L. 1963 p. 359 § 2, A.L. 2006 H.B. 1437 merged with S.B. 677)



Section 192.420 Department to make rules--procedure.

Department to make rules--procedure.

192.420. The department of health and senior services shall administer sections 192.400 to 192.490 and may formulate and promulgate rules on radiation, including registration of radiation sources and machines, as may be necessary to prohibit and prevent unnecessary radiation. Rules shall be promulgated pursuant to the provisions of this section and chapter 536. No rule or portion of a rule promulgated under the authority of sections 192.400 to 192.490 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1963 p. 359 § 3, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2006 H.B. 1437 merged with S.B. 677)



Section 192.430 Radiation sources to be kept safe.

Radiation sources to be kept safe.

192.430. All sources of radiation shall be shielded, transported, handled, used and kept so as to prevent all users thereof and all persons within effective range of them from being exposed to unnecessary radiation.

(L. 1963 p. 359 § 4)



Section 192.440 Unregistered use or possession of radiation producers unlawful--use or possession contrary to law or regulations unlawful.

Unregistered use or possession of radiation producers unlawful--use or possession contrary to law or regulations unlawful.

192.440. 1. It is unlawful for any person to produce radiation, or produce, use, store or dispose of radioactive materials or radiation machines, or to modify, extend or alter these activities unless he registers in writing with the department of health and senior services in accordance with the procedures prescribed by the department, except that the department may exempt from registration certain classes of radiation machines or radioactive materials known to be without hazard.

2. It is unlawful for any person to produce radiation, or to produce, use, store or dispose of radioactive materials or radiation machines except in accordance with sections 192.400 to 192.490 and the rules and regulations adopted pursuant to these sections.

(L. 1963 p. 359 § 5)



Section 192.450 Department to order abatement of violations--agents may inspect--data confidential.

Department to order abatement of violations--agents may inspect--data confidential.

192.450. 1. Whenever the department of health and senior services finds, upon inspection and examination of a source of radiation as constructed, operated or maintained, that there is a violation of any of the provisions of sections 192.400 to 192.490 or of any of the rules or regulations promulgated under these sections, the department shall notify the person found to be causing, allowing or permitting the violation of the nature of the violation and order that prior to a time fixed by the department, which time shall not be later than thirty days from the date of service of the notice, the person shall cease and abate causing, allowing or permitting the violation and to take such action as is necessary to comply with sections 192.400 to 192.490 and the rules or regulations promulgated under these sections.

2. Agents of the department of health and senior services charged with the enforcement of the provisions of sections 192.400 to 192.490 have the right of entry and free access at reasonable times to any building or structure for the purposes of inspection and examination.

3. All data obtained as a result of registration, inspection or investigation shall be kept confidential by the department.

(L. 1963 p. 359 § 6)



Section 192.460 Emergency orders--compliance required--hearing.

Emergency orders--compliance required--hearing.

192.460. Whenever the department of health and senior services finds that an emergency exists requiring immediate action to protect the public health or welfare, it may issue an order reciting the existence of an emergency and requiring that such action be taken as it deems necessary to meet the emergency. The order shall be effective immediately. Any person to whom the order is directed shall comply therewith immediately, but on application to the department shall be afforded a hearing within ten days. On the basis of the hearing the department shall continue such order in effect, revoke it, or modify it.

(L. 1963 p. 359 § 7)



Section 192.470 Judicial review.

Judicial review.

192.470. Any person aggrieved by any finding or order of the department under sections 192.400 to 192.490 may appeal as provided in chapter 536.

(L. 1963 p. 359 § 8)



Section 192.480 Law not to limit medical use of radiation.

Law not to limit medical use of radiation.

192.480. Nothing in sections 192.400 to 192.490 is interpreted as limiting intentional exposure of persons to radiation for the purpose of diagnosis or therapy, or medical research, as authorized by law.

(L. 1963 p. 359 § 9)



Section 192.490 Violation of law or regulation, misdemeanor--injunctive relief.

Violation of law or regulation, misdemeanor--injunctive relief.

192.490. 1. Any person who violates any of the provisions of, or fails to perform any duty imposed by, sections 192.400 to 192.490, or who violates any rule or regulation of the department of health and senior services promulgated pursuant to sections 192.400 to 192.490, is guilty of a misdemeanor and, in addition, may be enjoined in a civil action by a court of competent jurisdiction from continuing the violation.

2. Each day upon which the violation occurs constitutes a separate violation.

3. The attorney general, on request of the department of health and senior services, shall bring an action for injunctive relief to prevent the violation of the provisions of sections 192.400 to 192.490 or rules or regulations promulgated under these sections.

(L. 1963 p. 359 § 10)



Section 192.505 Radiation data management program to collect statistics to protect health and environment.

Radiation data management program to collect statistics to protect health and environment.

192.505. The department of health and senior services shall develop and implement a responsible data management program of collecting and analyzing statistical information necessary to protect the public health and safety or the environment, and maintain a list of the persons authorized to use, possess, store, treat, or transfer sources of radiation within the state, and disseminate information relating to sources of radiation except when such information constitutes trade secrets or confidential information of the person from whom it is obtained, unless disclosure of such information is required by federal law.

(L. 1985 H.B. 295 § 2)

CROSS REFERENCE:

Environmental radiation monitoring program and fund, 260.750



Section 192.507 Radiological laboratory to be established, purpose.

Radiological laboratory to be established, purpose.

192.507. The department of health and senior services shall develop and maintain radiological laboratory capabilities for analyzing radioactivity as necessary to insure the protection of the public health.

(L. 1985 H.B. 295 § 3)



Section 192.510 Radiation emergencies, duties of department of health and senior services to cooperate with other agencies.

Radiation emergencies, duties of department of health and senior services to cooperate with other agencies.

192.510. The department of health and senior services shall respond to all radiation emergencies. The department shall coordinate its radiation emergency response activities and plans with the state emergency management agency, the department of natural resources and other agencies, and provide a memorandum of agreement documenting responsibilities. This section does not in any way alter or change the provisions of chapter 44 concerning response during an emergency by the office of the adjutant general or its successor agency.

(L. 1985 H.B. 295 § 4)



Section 192.601 Toll-free telephone to be established for information on health care providers for children on medical assistance.

Toll-free telephone to be established for information on health care providers for children on medical assistance.

192.601. The department of health and senior services shall establish a toll-free telephone number for the use of parents to access information about health care providers and practitioners who provide health care services under the maternal and child health block grant and the medical assistance program and about other relevant health care providers, as required by 42 U.S.C. 705(a)(5)(E). Unless otherwise prohibited by federal law or regulation, the cost of establishing and maintaining the cost of the toll-free telephone number, including the cost of personnel to operate or support it, shall be appropriated from the federal maternal and child health block grant. The division of medical services of the department of social services shall provide the department of health and senior services with information it has otherwise compiled concerning health care providers who participate in the medical assistance program. The department of health and senior services shall coordinate the operation of the toll-free telephone numbers operated by the department so as to minimize duplication of administrative expense.

(L. 1990 S.B. 765 § 9)



Section 192.604 Office established--powers and duties--report to general assembly and governor, when.

Office established--powers and duties--report to general assembly and governor, when.

192.604. There is hereby established in the department of health and senior services an "Office of Rural Health". The office of rural health, under the supervision of the director of the department of health and senior services, shall assume a leadership role in working or contracting with state and federal agencies, universities, private interest groups, communities, foundations, and local health centers to develop rural health initiatives and maximize the use of existing resources without duplicating existing effort. The office shall provide a central information and referral source and serve as the primary state resource in coordinating, planning and advocating for the continued access to rural health care services in Missouri for the poor, the uninsured, the underinsured, the medically indigent, maternity, newborn, child care and for the elderly. The office shall:

(1) Educate the public and recommend appropriate public policies regarding the continued viability of rural health care delivery in Missouri and the quality and cost-effectiveness of such care and identify conditions obstructing or hindering that delivery of essential health care services to rural Missouri;

(2) Monitor and work with state and federal agencies to assess the impact of proposed rules and regulations on rural areas, streamline regulations to assist in the development of service diversification of health care facilities, and target state and federal programs to rural areas;

(3) Promote and develop diverse and innovative health care service models in rural areas;

(4) Encourage the use of advanced communications technology to provide access to speciality expertise, clinical consultation and continuing education;

(5) Assist rural health care providers, communities, and individuals in applying for public and private grants and programs;

(6) Disseminate information and provide technical assistance to communities, health care providers, and individual consumers of health care services;

(7) Report to the federal Office of Rural Health Policy concerning its activities and cooperate with rural health research centers established by the federal Office of Rural Health Policy;

(8) Biennially report its activities and recommendations to the governor and members of the general assembly on or before November fifteenth of odd-numbered years.

(L. 1990 S.B. 765 § 12)

(Expiration date of 8-28-95 was repealed, L. 1995 S.B. 299)



Section 192.630 Advisory committee on childhood immunization--members--public meetings, costs--appointment--duties.

Advisory committee on childhood immunization--members--public meetings, costs--appointment--duties.

192.630. 1. There is hereby established in the department of health and senior services an "Advisory Committee on Childhood Immunization". The advisory committee shall be comprised of a physician who is board-certified in pediatrics, a physician who is board-certified in family practice, one nurse who is active in the delivery of nursing services in public schools, one nurse who is active in the delivery of community health nursing services in a local health department, the director of the department of health and senior services or his designee, the chief of the office of minority health and the chief of the office of rural health in the department of health and senior services, and a representative from each of the regions listed in subdivisions (1) to (7) of this subsection, the boundaries of which shall be determined by the director of the department of health and senior services:

(1) Greater St. Louis area;

(2) Southeast;

(3) Northeast;

(4) Central;

(5) Southwest;

(6) Northwest; and

(7) Greater Kansas City area.

2. Each representative from the various regions listed in subdivisions (1) to (7) of subsection 1 of this section shall organize, publicize, and participate in at least one public meeting within that region which is designed to gather information regarding childhood immunization in that region. The costs of holding such meetings shall be paid by the department of health and senior services using funds appropriated to the department for that purpose.

3. The members of the committee, other than the ex officio members, shall be appointed by the director of the department of health and senior services and shall serve for three-year terms. Members shall serve on the* committee without compensation but may be reimbursed for their actual and necessary expenses from moneys appropriated to the department of health and senior services for that purpose. The advisory committee shall:

(1) Identify existing immunization record-keeping systems and their suitability for inclusion in a comprehensive monitoring system, computerized and linked to regional, state or federal systems;

(2) Determine how demographic and immunization data on all children under the age of five years shall be obtained and entered into the computer system and how it shall be kept up to date;

(3) Determine how the data collected on immunizations shall be analyzed and communicated to parents, health care providers, and public officials while maintaining the confidentially of patient records;

(4) Develop plans for increasing the rate of childhood immunization in this state, giving due consideration to factors related to cultural differences among the various population groups in this state.

(L. 1993 H.B. 522 § 1)

*Word "a" appears in original rolls.



Section 192.632 Task force created, members, duties.

Task force created, members, duties.

192.632. 1. There is hereby created a "Chronic Kidney Disease Task Force". Unless otherwise stated, members shall be appointed by the director of the department of health and senior services and shall include, but not be limited to, the following members:

(1) Two physicians appointed from lists submitted by the Missouri State Medical Association;

(2) Two nephrologists;

(3) Two family physicians;

(4) Two pathologists;

(5) One member who represents owners or operators of clinical laboratories in the state;

(6) One member who represents a private renal care provider;

(7) One member who has a chronic kidney disease;

(8) One member who represents the state affiliate of the National Kidney Foundation;

(9) One member who represents the Missouri Kidney Program;

(10) Two members of the house of representatives appointed by the speaker of the house of representatives;

(11) Two members of the senate appointed by the president pro tempore of the senate;

(12) Additional members may be chosen to represent public health clinics, community health centers, and private health insurers.

2. A chairperson and a vice chairperson shall be elected by the members of the task force.

3. The chronic kidney task force shall:

(1) Develop a plan to educate the public and health care professionals about the advantages and methods of early screening, diagnosis, and treatment of chronic kidney disease and its complications based on kidney disease outcomes, quality initiative clinical practice guidelines for chronic kidney disease, or other medically recognized clinical practice guidelines;

(2) Make recommendations on the implementation of a cost-effective plan for early screening, diagnosis, and treatment of chronic kidney disease for the state's population;

(3) Identify barriers to adoption of best practices and potential public policy options to address such barriers;

(4) Submit a report of its findings and recommendations to the general assembly within one year of its first meeting.

4. The department of health and senior services shall provide all necessary staff, research, and meeting facilities for the chronic kidney disease task force.

(L. 2007 H.B. 780 merged with S.B. 308 and S.B. 577, A.L. 2010 H.B. 1516 Revision)



Section 192.650 Cancer information reporting system established--purpose--rulemaking authority.

Cancer information reporting system established--purpose--rulemaking authority.

192.650. 1. The department of health and senior services shall establish and maintain a cancer information reporting system to collect data required for the receipt of federal grant funds pursuant to the Cancer Registries Amendment Act of 1992 (42 U.S.C. 280e, et seq.), as amended.

2. The director of the department shall promulgate rules and regulations specifying the malignant neoplasms which shall be reported and accompanying information to be reported in each case. Such rules and regulations shall provide for collection of the following data:

(1) For inpatient hospital settings, the data items collected by the department of health and senior services as of August 28, 1999, and additional data items required to be collected as a condition of federal funding for state cancer registries pursuant to the Cancer Registries Amendment Act of 1992 (42 U.S.C. 280e, et seq.), as amended; and

(2) For outpatient hospital settings, physician offices, pathology laboratories, ambulatory surgical centers, residential care facilities and assisted living facilities, intermediate care facilities, skilled nursing facilities, and free-standing cancer clinics and treatment centers, the data items required to be collected as a condition of federal funding for state cancer registries pursuant to the Cancer Registries Amendment Act of 1992 (42 U.S.C. 280e, et seq.), as amended. Reports of malignant neoplasms, exclusive of nonmelanomatous cutaneous malignancies, shall be filed with the director within six months of the diagnosis or treatment. The department director shall prescribe the form and manner in which the information shall be reported.

(L. 1983 S.B. 163 § 1, A.L. 1993 S.B. 52, A.L. 1999 H.B. 454)

*Reprinted due to editorial change required by § 198.005.



Section 192.653 Reports required from certain health care providers, content--exemptions.

Reports required from certain health care providers, content--exemptions.

192.653. 1. The administrator or designated representative of hospitals, pathology laboratories, physician offices, ambulatory surgical centers, residential care facilities or assisted living facilities, intermediate care facilities or skilled nursing facilities, and free-standing cancer clinics and treatment centers shall report to the department of health and senior services every case of malignant neoplasm as required pursuant to section 192.650. Physicians' offices shall be exempt from reporting cases that are directly referred to or have been previously admitted to any other facility which is required by this subsection to report malignant neoplasms.

2. The attending physician or other health care provider responsible for a patient's diagnosis or treatment for a malignant neoplasm shall provide, in writing, to the administrator or the administrator's designated representative, the information required pursuant to section 192.650.

3. Reports filed with the director may be submitted through a data system designated by the person or organization filing the report.

4. If a facility described in subsection 1 of this section is currently submitting reports of cases to the department of health and senior services through a centralized reporting system, duplicate reporting shall not be required.

(L. 1983 S.B. 163 § 2, A.L. 1999 H.B. 454)

*Reprinted due to editorial change required by § 198.005.



Section 192.655 Confidentiality of reports--release of reports, requirements--publication, when--exchange of data agreements with other registries permitted, when.

Confidentiality of reports--release of reports, requirements--publication, when--exchange of data agreements with other registries permitted, when.

192.655. 1. The department of health and senior services shall protect the identity of the patient, physician, health care provider, hospital, pathology laboratory, ambulatory surgical center, residential care facilities or assisted living facilities, intermediate care facilities or skilled nursing facilities, and free-standing cancer clinic or treatment center which is involved in the reporting required by section 192.653, and such identity shall not be revealed except that the identity of the patient may be released only upon written consent of the patient, the identity of the physician or health care provider may be released only upon written consent of the physician or health care provider, and the identity of the hospital, pathology laboratory, ambulatory surgical center, residential care facilities or assisted living facilities, intermediate care facilities or skilled nursing facilities, or free-standing cancer clinic or treatment center may be released only upon written consent of the facility.

2. The department shall request consent for release from a patient, physician, health care provider, hospital, pathology laboratory, ambulatory surgical center, residential care facilities or assisted living facilities, intermediate care facilities or skilled nursing facilities, or free-standing cancer clinic or treatment center only upon a showing by the applicant for such release that obtaining the identities of certain patients, physicians, health care providers, hospitals, pathology laboratories, ambulatory surgical centers, residential care facilities or assisted living facilities, intermediate care facilities or skilled nursing facilities, or free-standing cancer clinics or treatment centers is necessary for his or her cancer research and that his or her cancer research is worthwhile.

3. The department shall use or publish reports based upon materials reported pursuant to sections 192.650 to 192.657 to advance research, education and treatment. The department shall provide qualified researchers with data from the reported information upon the researcher's compliance with appropriate conditions as provided by rule and upon payment of a fee to cover the cost of processing the data.

4. The department may enter into an exchange of data agreement with other cancer registries maintained by federal, state or local governmental entities. The provisions of subsection 1 of this section shall not apply to such an agreement if the agreement provides that the federal, state or local governmental cancer registry shall protect the identity of the patient, physician, health care provider, hospital, pathology laboratory, ambulatory surgical center, residential care facilities or assisted living facilities, intermediate care facilities or skilled nursing facilities, and free-standing cancer clinic or treatment center in all data received from the Missouri department of health and senior services.

(L. 1983 S.B. 163 § 3, A.L. 1987 S.B. 164, A.L. 1999 H.B. 454)

*Reprinted due to editorial change required by § 198.005.



Section 192.657 No liability for furnishing or providing access to required information, exception--department examination of individuals not intended--violations, penalty.

No liability for furnishing or providing access to required information, exception--department examination of individuals not intended--violations, penalty.

192.657. 1. No individual or organization providing information or access to information in accordance with sections 192.650 to 192.657 shall be deemed to be or be held liable, either civilly or criminally, for divulging or permitting access to confidential information unless such individual or organization acted in bad faith or with malicious purpose.

2. Nothing in sections 192.650 to 192.657 shall be construed to compel any individual to submit to medical or health department examination, treatment or supervision of any kind.

3. Violation of any provisions of sections 192.650 to 192.657 shall be an infraction.

(L. 1963 S.B. 163 §§ 4, 5, A.L. 1999 H.B. 454)



Section 192.665 Definitions.

Definitions.

192.665. As used in this section, section 192.667, and sections 197.150 to 197.165, the following terms mean:

(1) "Charge data", information submitted by health care providers on current charges for leading procedures and diagnoses;

(2) "Charges by payer", information submitted by hospitals on amount billed to Medicare, Medicaid, other government sources and all nongovernment sources combined as one data element;

(3) "Department", the department of health and senior services;

(4) "Financial data", information submitted by hospitals drawn from financial statements which includes the balance sheet, income statement, charity care and bad debt and charges by payer, prepared in accordance with generally accepted accounting principles;

(5) "Health care provider", hospitals as defined in section 197.020 and ambulatory surgical centers as defined in section 197.200;

(6) "Nosocomial infection", as defined by the national Centers for Disease Control and Prevention and applied to infections within hospitals, ambulatory surgical centers, and other facilities;

(7) "Nosocomial infection incidence rate", a risk-adjusted measurement of new cases of nosocomial infections by procedure or device within a population over a given period of time, with such measurements defined by rule of the department pursuant to subsection 3 of section 192.667 for use by all hospitals, ambulatory surgical centers, and other facilities in complying with the requirements of the Missouri nosocomial infection control act of 2004;

(8) "Other facility", a type of facility determined to be a source of infections and designated by rule of the department pursuant to subsection 11 of section 192.667;

(9) "Patient abstract data", data submitted by hospitals which includes but is not limited to date of birth, sex, race, zip code, county of residence, admission date, discharge date, principal and other diagnoses, including external causes, principal and other procedures, procedure dates, total billed charges, disposition of the patient and expected source of payment with sources categorized according to Medicare, Medicaid, other government, workers' compensation, all commercial payors coded with a common code, self-pay, no charge and other.

(L. 1992 H.B. 1574 § 5 merged with S.B. 721 § 1 merged with S.B. 796 § 14, A.L. 2004 S.B. 1279)



Section 192.667 Health care providers, financial data, submission of data on nosocomial infections to be collected, rules, recommendation--federal system may be implemented--use of data by department of health and senior services, duties, restrictions, penalty--publication of information, when--failure to provide information, effect--public reports required, when, requirements--rulemaking authority.

Health care providers, financial data, submission of data on nosocomial infections to be collected, rules, recommendation--federal system may be implemented--use of data by department of health and senior services, duties, restrictions, penalty--publication of information, when--failure to provide information, effect--public reports required, when, requirements--rulemaking authority.

192.667. 1. All health care providers shall at least annually provide to the department charge data as required by the department. All hospitals shall at least annually provide patient abstract data and financial data as required by the department. Hospitals as defined in section 197.020 shall report patient abstract data for outpatients and inpatients. Within one year of August 28, 1992, ambulatory surgical centers as defined in section 197.200 shall provide patient abstract data to the department. The department shall specify by rule the types of information which shall be submitted and the method of submission.

2. The department shall collect data on required nosocomial infection incidence rates from hospitals, ambulatory surgical centers, and other facilities as necessary to generate the reports required by this section. Hospitals, ambulatory surgical centers, and other facilities shall provide such data in compliance with this section.

3. No later than July 1, 2005, the department shall promulgate rules specifying the standards and procedures for the collection, analysis, risk adjustment, and reporting of nosocomial infection incidence rates and the types of infections and procedures to be monitored pursuant to subsection 12 of this section. In promulgating such rules, the department shall:

(1) Use methodologies and systems for data collection established by the federal Centers for Disease Control and Prevention National Nosocomial Infection Surveillance System, or its successor; and

(2) Consider the findings and recommendations of the infection control advisory panel established pursuant to section 197.165.

4. The infection control advisory panel created by section 197.165 shall make a recommendation to the department regarding the appropriateness of implementing all or part of the nosocomial infection data collection, analysis, and public reporting requirements of this act* by authorizing hospitals, ambulatory surgical centers, and other facilities to participate in the federal Centers for Disease Control and Prevention's National Nosocomial Infection Surveillance System, or its successor. The advisory panel shall consider the following factors in developing its recommendation:

(1) Whether the public is afforded the same or greater access to facility-specific infection control indicators and rates than would be provided under subsections 2, 3, and 6 to 12 of this section;

(2) Whether the data provided to the public are subject to the same or greater accuracy of risk adjustment than would be provided under subsections 2, 3, and 6 to 12 of this section;

(3) Whether the public is provided with the same or greater specificity of reporting of infections by type of facility infections and procedures than would be provided under subsections 2, 3, and 6 to 12 of this section;

(4) Whether the data are subject to the same or greater level of confidentiality of the identity of an individual patient than would be provided under subsections 2, 3, and 6 to 12 of this section;

(5) Whether the National Nosocomial Infection Surveillance System, or its successor, has the capacity to receive, analyze, and report the required data for all facilities;

(6) Whether the cost to implement the nosocomial infection data collection and reporting system is the same or less than under subsections 2, 3, and 6 to 12 of this section.

5. Based on the affirmative recommendation of the infection control advisory panel, and provided that the requirements of subsection 12 of this section can be met, the department may or may not implement the federal Centers for Disease Control and Prevention Nosocomial Infection Surveillance** System, or its successor, as an alternative means of complying with the requirements of subsections 2, 3, and 6 to 12 of this section. If the department chooses to implement the use of the federal Centers for Disease Control Prevention Nosocomial Infection Surveillance** System, or its successor, as an alternative means of complying with the requirements of subsections 2, 3, and 6 to 12 of this section, it shall be a condition of licensure for hospitals and ambulatory surgical centers which opt to participate in the federal program to permit the federal program to disclose facility-specific data to the department as necessary to provide the public reports required by the department. Any hospital or ambulatory surgical center which does not voluntarily participate in the National Nosocomial Infection Surveillance System, or its successor, shall be required to abide by all of the requirements of subsections 2, 3, and 6 to 12 of this section.

6. The department shall not require the resubmission of data which has been submitted to the department of health and senior services or the department of social services under any other provision of law. The department of health and senior services shall accept data submitted by associations or related organizations on behalf of health care providers by entering into binding agreements negotiated with such associations or related organizations to obtain data required pursuant to section 192.665 and this section. A health care provider shall submit the required information to the department of health and senior services:

(1) If the provider does not submit the required data through such associations or related organizations;

(2) If no binding agreement has been reached within ninety days of August 28, 1992, between the department of health and senior services and such associations or related organizations; or

(3) If a binding agreement has expired for more than ninety days.

7. Information obtained by the department under the provisions of section 192.665 and this section shall not be public information. Reports and studies prepared by the department based upon such information shall be public information and may identify individual health care providers. The department of health and senior services may authorize the use of the data by other research organizations pursuant to the provisions of section 192.067. The department shall not use or release any information provided under section 192.665 and this section which would enable any person to determine any health care provider's negotiated discounts with specific preferred provider organizations or other managed care organizations. The department shall not release data in a form which could be used to identify a patient. Any violation of this subsection is a class A misdemeanor.

8. The department shall undertake a reasonable number of studies and publish information, including at least an annual consumer guide, in collaboration with health care providers, business coalitions and consumers based upon the information obtained pursuant to the provisions of section 192.665 and this section. The department shall allow all health care providers and associations and related organizations who have submitted data which will be used in any report to review and comment on the report prior to its publication or release for general use. The department shall include any comments of a health care provider, at the option of the provider, and associations and related organizations in the publication if the department does not change the publication based upon those comments. The report shall be made available to the public for a reasonable charge.

9. Any health care provider which continually and substantially, as these terms are defined by rule, fails to comply with the provisions of this section shall not be allowed to participate in any program administered by the state or to receive any moneys from the state.

10. A hospital, as defined in section 197.020, aggrieved by the department's determination of ineligibility for state moneys pursuant to subsection 9 of this section may appeal as provided in section 197.071. An ambulatory surgical center as defined in section 197.200 aggrieved by the department's determination of ineligibility for state moneys pursuant to subsection 9 of this section may appeal as provided in section 197.221.

11. The department of health may promulgate rules providing for collection of data and publication of nosocomial infection incidence rates for other types of health facilities determined to be sources of infections; except that, physicians' offices shall be exempt from reporting and disclosure of infection incidence rates.

12. In consultation with the infection control advisory panel established pursuant to section 197.165, the department shall develop and disseminate to the public reports based on data compiled for a period of twelve months. Such reports shall be updated quarterly and shall show for each hospital, ambulatory surgical center, and other facility a risk-adjusted nosocomial infection incidence rate for the following types of infection:

(1) Class I surgical site infections;

(2) Ventilator-associated pneumonia;

(3) Central line-related bloodstream infections;

(4) Other categories of infections that may be established by rule by the department.

The department, in consultation with the advisory panel, shall be authorized to collect and report data on subsets of each type of infection described in this subsection.

13. In the event the provisions of this act* are implemented by requiring hospitals, ambulatory surgical centers, and other facilities to participate in the federal Centers for Disease Control and Prevention National Nosocomial Infection Surveillance System, or its successor, the types of infections to be publicly reported shall be determined by the department by rule and shall be consistent with the infections tracked by the National Nosocomial Infection Surveillance System, or its successor.

14. Reports published pursuant to subsection 12 of this section shall be published on the department's internet website. The initial report shall be issued by the department not later than December 31, 2006. The reports shall be distributed at least annually to the governor and members of the general assembly.

15. The Hospital Industry Data Institute shall publish a report of Missouri hospitals' and ambulatory surgical centers' compliance with standardized quality of care measures established by the federal Centers for Medicare and Medicaid Services for prevention of infections related to surgical procedures. If the Hospital Industry Data Institute fails to do so by July 31, 2008, and annually thereafter, the department shall be authorized to collect information from the Centers for Medicare and Medicaid Services or from hospitals and ambulatory surgical centers and publish such information in accordance with subsection 14 of this section.

16. The data collected or published pursuant to this section shall be available to the department for purposes of licensing hospitals and ambulatory surgical centers pursuant to chapter 197.

17. The department shall promulgate rules to implement the provisions of section 192.131 and sections 197.150 to 197.160. Any rule or portion of a rule, as that term is defined in section 536.010 that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 1992 H.B. 1574 § 6 and S.B. 721 § 2 merged with S.B. 796 § 15, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2004 S.B. 1279)

*"This act" (S.B. 1279, 2004) contained numerous sections. Consult Disposition of Sections table for a definitive listing.

**Word "Surveillance" does not appear in original rolls.



Section 192.700 Arthritis program established--purpose.

Arthritis program established--purpose.

192.700. There is hereby established a state arthritis program. The board and the committee established by sections 192.700 to 192.727 are to administer state, federal and private grants and programs dealing with arthritis and related diseases as a part of this arthritis program. Regional arthritis centers established pursuant to sections 192.700 to 192.727 constitute part of the state arthritis program.

(L. 1984 H.B. 1028 § 2)



Section 192.703 Definitions.

Definitions.

192.703. As used in sections 192.700 to 192.727, the following terms mean:

(1) "Board", the Missouri arthritis advisory board;

(2) "Committee", the arthritis program review committee;

(3) "Director", director of the department of health and senior services.

(L. 1984 H.B. 1028 § 1)



Section 192.705 Program coordinators, appointment, duties--compensation.

Program coordinators, appointment, duties--compensation.

192.705. The director shall appoint an arthritis program coordinator to administer the state arthritis program. Compensation for this position shall be set by the director within the limit of the appropriation for that purpose.

(L. 1984 H.B. 1028 § 3)



Section 192.707 Arthritis advisory board established--members, terms, appointment, vacancies--meetings--chairman, term--duties, reports, reimbursement of expenses.

Arthritis advisory board established--members, terms, appointment, vacancies--meetings--chairman, term--duties, reports, reimbursement of expenses.

192.707. 1. The "Missouri Arthritis Advisory Board" is established within the department of health and senior services, as a continuation of the arthritis advisory board in existence on August 13, 1984. The board shall consist of twenty-five members. The members of the board that are serving on August 13, 1984, shall continue until the expiration of this term. The board shall submit a list of names to the director as recommendations to fill expired terms on the board. The director shall fill each expired membership on the board, each of the appointees to serve for a term of four years and until his successor is appointed and confirmed. Vacancies on the board arising from reasons other than expiration of the member's term shall be filled by the director for the time remaining in the unexpired term.

2. The board shall meet semiannually and at other such times as called by the chairman of the board. The chairman shall be elected from the board membership at the first board meeting, and shall serve as chairman until a new chairman is elected, or until his term on the board expires, whichever occurs first.

3. The board shall serve in an advisory capacity to the committee, and report annually to the department and to the state board of health regarding the implementing of the statewide arthritis plan, making recommendations for necessary changes in content and direction.

4. The board shall be responsible for development and recommendations of guidelines for programs supported under the state arthritis program, and make recommendations on program relevance of grant applications funded under the state arthritis program. The board will make final recommendations to the director regarding programs and grants of the state arthritis program.

5. Any reimbursement of members of the board for their actual and necessary expenses shall be subject to appropriations.

(L. 1984 H.B. 1028 § 4, A.L. 2002 H.B. 1953)



Section 192.710 Arthritis program review committee created--members--qualifications--appointment--term--vacancies--meetin term--duties--executive administrator.

Arthritis program review committee created--members--qualifications--appointment--term--vacancies--meetin term--duties--executive administrator.

192.710. 1. The "Arthritis Program Review Committee" is hereby created within the department of health and senior services. This committee shall consist of fifteen members, two from each of the seven regions set forth in section 192.714 and one at-large member. The fourteen regional members shall be nominated to the committee by the board. The one at-large member shall be nominated by the state board of health. The members of the committee shall include at least one from each of the following categories: rheumatology educators, practicing rheumatologists, primary care practitioners, nurses, allied health professionals, arthritis patients, and members of the general public. Members of the committee shall be appointed by the director in consultation with the board of health. Of the fifteen initial members, five shall have a two-year term, five shall have a three-year term, and five shall have a four-year term. Thereafter, each member shall serve a four-year term and until his successor is appointed and confirmed. Vacancies on the committee arising from reasons other than expiration of the member's term shall be filled by the director for the time remaining in the unexpired term.

2. The committee shall meet annually and at other such times as called by the chairman of the committee. The chairman shall be elected annually from the committee membership at the first committee meeting and shall serve as chairman until a new chairman is elected, or until his term on the committee expires, whichever occurs first.

3. The committee shall review, make site visits and determine and make recommendations to the board on the merit of regional arthritis center applications. No program or other activity will be recommended for funding by the board without the favorable review of the committee.

4. The arthritis program coordinator shall serve the committee as its executive administrator.

(L. 1984 H.B. 1028 § 5)



Section 192.712 Expenses of board and committee members to be paid, subject to appropriations.

Expenses of board and committee members to be paid, subject to appropriations.

192.712. Committee and board members shall serve without compensation, but their expenses incurred in carrying out their official duties shall, subject to appropriations, be reimbursed by the state.

(L. 1984 H.B. 1028 § 6, A.L. 2002 H.B. 1953)



Section 192.714 Regional arthritis centers to be established--purpose--regions designated.

Regional arthritis centers to be established--purpose--regions designated.

192.714. 1. Beginning October 1, 1984, there shall be established within this state, and within the department of health and senior services, a network of regional arthritis centers designed to demonstrate and stimulate the prompt and effective application of available knowledge for the treatment of patients with arthritis and related musculoskeletal diseases, and to develop new knowledge essential for the control of these disorders.

2. The arthritis centers established pursuant to sections 192.700 to 192.727 shall operate programs in the area of education of patients, their families, and the public.

3. At least one regional arthritis center shall be established in each of the following seven regions, the boundaries of which shall be determined by the board:

(1) Greater St. Louis area;

(2) Southeast;

(3) Northeast;

(4) Central;

(5) Southwest;

(6) Northwest; and

(7) Greater Kansas City area.

(L. 1984 H.B. 1028 § 7)



Section 192.716 Centers to establish programs for education and improved patient care.

Centers to establish programs for education and improved patient care.

192.716. Beginning upon receipt of appropriations for that purpose and subject to the availability of appropriations, but not before October 1, 1984, the arthritis centers established pursuant to section 192.714 shall operate programs in the following areas:

(1) Education at all levels for various health professionals; and

(2) Improved patient care and other arthritis control activities aimed at benefitting communities served by the center.

(L. 1984 H.B. 1028 § 8)



Section 192.718 Fellowships to be granted in clinical rheumatology--candidates, how approved--amount.

Fellowships to be granted in clinical rheumatology--candidates, how approved--amount.

192.718. 1. Beginning upon receipt of appropriations for that purpose and subject to the availability of appropriations, but not before October 1, 1984, each year the board may grant three one-year, state-supported clinical rheumatology fellowships which might include four to six months of a community-based experience in one or more of the regional arthritis centers and six to eight months at an academic institution in this state which is willing and qualified to train rheumatology fellows.

2. A candidate for a fellowship granted pursuant to this section shall be approved by the director, the board, the academic institution, and the regional arthritis center director.

3. Each fellowship granted pursuant to this section shall consist of an appropriate stipend and either adequate housing or a housing allowance in an amount to be determined by the board.

(L. 1984 H.B. 1028 § 9)



Section 192.720 Support for rheumatology trainees--amount--approval of candidates.

Support for rheumatology trainees--amount--approval of candidates.

192.720. 1. Beginning upon receipt of appropriations for that purpose and subject to the availability of appropriations, but not before October 1, 1984, support shall be provided for three academic rheumatology trainees annually, for pursuit of training with academic institutions in the state.

2. Such support shall consist of an appropriate stipend and an additional budget for expenses for each trainee each year as recommended by the board.

3. A candidate for academic rheumatology training granted pursuant to this section shall be approved by the director, the board and the academic institution.

(L. 1984 H.B. 1028 § 10)



Section 192.723 Research feasibility studies to be carried out by regional centers.

Research feasibility studies to be carried out by regional centers.

192.723. Beginning upon receipt of appropriations for that purpose and subject to the availability of appropriations, but not before July 1, 1985, innovative research feasibility studies which cannot be funded by traditional mechanisms and which have significance for having impact on the state arthritis problem may be carried out by arthritis centers established pursuant to section 192.714.

(L. 1984 H.B. 1028 § 11)



Section 192.725 Arthritis information network to be established--staff.

Arthritis information network to be established--staff.

192.725. Beginning upon receipt of appropriations for that purpose and subject to the availability of appropriations, but not before July 1, 1985, a statewide "Arthritis Information Network" shall be established, consisting of a statewide WATS telephone system, staffed by volunteers insofar as possible.

(L. 1984 H.B. 1028 § 12)



Section 192.727 DMSO--definition--use for treatment of arthritis--authorized--no liability for persons prescribing, administering, dispensing, when--label requirements.

DMSO--definition--use for treatment of arthritis--authorized--no liability for persons prescribing, administering, dispensing, when--label requirements.

192.727. 1. The chemical substance DMSO may be manufactured, processed, distributed, sold, possessed, and used in the state of Missouri for the treatment and control of arthritis consistent with the objectives of the arthritis program established pursuant to sections 192.700 to 192.727.

2. As used in this section, the term "DMSO" means a product whose major component or ingredient is the chemical dimethyl sulfoxide or derivatives or compounds of dimethyl sulfoxide.

3. No physician licensed under the provisions of chapter 334 may be subject to disciplinary action by the Missouri state board of registration for the healing arts for prescribing or administering DMSO to a patient suffering from or being treated for arthritis under his care, provided the prescription and administration of DMSO is carried out according to acceptable standards of medical practice.

4. No nurse licensed under the provisions of chapter 335 who is under the supervision and direction of a licensed physician may be subjected to disciplinary action by the Missouri state board of nursing for administering DMSO to a patient suffering from or being treated for arthritis under proper orders, provided the administration of DMSO is carried out according to acceptable standards of medical practice.

5. No pharmacist licensed under the provisions of chapter 338 may be subjected to disciplinary action by the Missouri board of pharmacy for selling or dispensing DMSO pursuant to a proper prescription to a person suffering from or being treated for arthritis, provided the selling or dispensing is carried out according to acceptable standards of professional practice.

6. No hospital or other health care facility shall interfere with the physician-patient relationship by restricting or forbidding the use of DMSO when prescribed or administered by a licensed physician or administered by a licensed nurse under the supervision and direction of a licensed physician to a person suffering from or being treated for arthritis.

7. The prescription, administration, and dispensing of DMSO to a person suffering from or being treated for arthritis when carried out according to acceptable standards of professional practice shall not in itself constitute grounds for negligent malpractice.

8. Any DMSO manufactured or distributed in the state of Missouri pursuant to the passage of sections 192.700 to 192.727 shall be prominently labeled in the following manner: "Notice: The State of Missouri takes no position regarding the value of this product in the treatment of human illness. This product is authorized solely for the treatment or control of rheumatoid arthritis under the supervision and direction of a licensed physician."

(L. 1984 H.B. 1028 § 13)



Section 192.735 Definitions.

Definitions.

192.735. As used in sections 192.735 to 192.745, unless the context clearly indicates otherwise, the following terms shall mean:

(1) "Brain injury" or "traumatic brain injury", a sudden insult or damage to the brain or its coverings, not of a degenerative nature. Such insult or damage may produce an altered state of consciousness and may result in a decrease of one or more of the following: mental, cognitive, behavioral or physical functioning resulting in partial or total disability. Cerebral vascular accidents, aneurisms and congenital deficits are specifically excluded from this definition;

(2) "Department", the department of health and senior services;

(3) "Spinal cord injury", an injury that occurs as a result of trauma, which may involve spinal vertebral fracture, and where the injured person suffers two or more of the following effects either immediately or within forty-eight hours of injury:

(a) Effects on the sensory system including numbness, tingling or loss of sensation in the body or in one or more extremities;

(b) Effects on the motor system including weakness or paralysis in one or more extremities;

(c) Effects on the visceral system including bowel or bladder dysfunction or hypotension.

(L. 1986 H.B. 1243 § 1, A.L. 2011 H.B. 464)



Section 192.737 Information reporting system established--purpose--reports required, to be filed by whom, contents, form.

Information reporting system established--purpose--reports required, to be filed by whom, contents, form.

192.737. 1. The department of health and senior services shall establish and maintain an information registry and reporting system for the purpose of data collection and needs assessment of brain and spinal cord injured persons in this state.

2. Reports of traumatic brain and spinal cord injuries shall be filed with the department by a treating physician or his designee within seven days of identification. The attending physician of any patient with traumatic brain or spinal cord injury who is in the hospital shall provide in writing to the chief administrative officer the information required to be reported by this section. The chief administrative officer of the hospital shall then have the duty to submit the required reports.

3. Reporting forms and the manner in which the information is to be reported shall be provided by the department. Such reports shall include, but shall not be limited to, the following information: name, age, and residence of the injured person, the date and cause of the injury, the initial diagnosis and such other information as required by the department.

(L. 1986 H.B. 1243 § 2, A.L. 2011 H.B. 464)



Section 192.739 Confidentiality of reports--release of reports, requirements.

Confidentiality of reports--release of reports, requirements.

192.739. 1. All reports and records made pursuant to sections 192.735 to 192.744 and maintained by the department and other appropriate persons, officials and institutions pursuant to sections 192.735 to 192.744 shall be confidential. Information shall not be made available to any individual or institution except to:

(1) Appropriate staff of the department;

(2) Any person engaged in a bona fide research project, with the permission of the director of the department, except that no information identifying the subjects of the reports or the reporters shall be made available to researchers unless the department requests and receives consent for such release pursuant to the provisions of this section;

(3) The Missouri brain injury advisory council, except that no information identifying the subjects of the reports or the reporters shall be made available to the council unless consent for release is requested and received pursuant to the provisions of this section. Only information pertaining to brain injuries as defined in section 192.735 shall be released to the council.

2. The department shall not reveal the identity of a patient, a reporting physician or hospital, except that the identity of the patient may be released upon written consent of the patient, parent or guardian, the identity of the physician may be released upon written consent of the physician, and the identity of the hospital may be released upon written consent of the hospital.

3. The department shall request consent for release from a patient, a reporting physician or hospital only upon a showing by the applicant for such release that obtaining the identities of certain patients, physicians or hospitals is necessary for his research.

4. The department shall at least annually compile a report of the data accumulated through the reporting system established under section 192.737 and shall submit such data relating to brain injuries as defined in section 192.735 and in accordance with confidentiality restrictions established pursuant to sections 192.735 to 192.744 to the director of the Missouri brain injury advisory council.

(L. 1986 H.B. 1243 § 3, A.L. 2011 H.B. 464)



Section 192.740 No liability for furnishing required information, exception.

No liability for furnishing required information, exception.

192.740. No individual or organization providing information to the department in accordance with sections 192.735 to 192.744 shall be held liable in a civil or criminal action for divulging confidential information unless such individual or organization acted in bad faith or with malicious purpose.

(L. 1986 H.B. 1243 § 4)



Section 192.742 Promulgation of rules, authority for, consultation with council.

Promulgation of rules, authority for, consultation with council.

192.742. The department, in consultation with the Missouri brain injury advisory council, shall promulgate rules and regulations necessary to carry out the provisions of sections 192.735 to 192.744, pursuant to the provisions of section 192.006 and chapter 536.

(L. 1986 H.B. 1243 § 5, A.L. 1993 S.B. 52, A.L. 2011 H.B. 464)



Section 192.744 Department examination or treatment of individual not intended--violations, penalty.

Department examination or treatment of individual not intended--violations, penalty.

192.744. 1. Nothing in sections 192.735 to 192.744 shall be construed to compel any individual to submit to any medical or department of health and senior services examination, treatment or supervision of any kind.

2. Violation of any provisions of sections 192.735 to 192.739 shall be an infraction.

(L. 1986 H.B. 1243 § 6)



Section 192.745 Advisory council established--members, terms, appointment, meetings, expenses--chairman--duties.

Advisory council established--members, terms, appointment, meetings, expenses--chairman--duties.

192.745. 1. The "Missouri Brain Injury Advisory Council" is hereby established in the department of health and senior services. The members of the council that are serving on February 2, 2005, shall continue to fulfill their current terms. Through attrition, the council shall decrease from the present twenty-five members to fifteen members. Thereafter, the successors to each of these members shall serve a three-year term and until the member's successor is appointed by the governor with the advice and consent of the senate. The members appointed by the governor shall include: four people with brain injuries or relatives of persons with brain injuries, and eleven other individuals from professional groups, health institutions, community groups, and private industry. In addition to the fifteen council members, individuals representing state agencies with services that impact brain injury survivors and their families shall participate on the council in an ex officio nonvoting capacity. These individuals shall be appointed by the respective agency.

2. The Missouri brain injury advisory council is assigned to the department of health and senior services. The department shall submit estimates of requirements for appropriations on behalf of the council for the necessary staff and expenses to carry out the duties and responsibilities assigned by the council.

3. Meetings of the full council shall be held at least four times a year or at the call of the council chairperson, who shall be elected by the council. Subcommittees may meet on an as-needed basis.

4. Members of the council shall not receive any compensation for their services, but they shall, subject to appropriations, be reimbursed for actual and necessary expenses incurred in the performance of their duties from funds appropriated for this purpose.

5. The council shall adopt written procedures to govern its activities.

6. The council, under the direction of the department, shall make recommendations to the department director for developing and administering a state plan to provide services for brain-injured persons.

7. No member of the council may participate in or seek to influence a decision or vote of the council if the member would be directly involved with the matter or if the member would derive income from it. A violation of the prohibition contained herein shall be grounds for a person to be removed as a member of the council by the department director.

8. The council shall be advisory and shall:

(1) Promote meetings and programs for the discussion of reducing the debilitating effects of brain injuries and disseminate information in cooperation with any other department, agency or entity on the prevention, evaluation, care, treatment and rehabilitation of persons affected by brain injuries;

(2) Study and review current prevention, evaluation, care, treatment and rehabilitation technologies and recommend appropriate preparation, training, retraining and distribution of manpower and resources in the provision of services to brain-injured persons through private and public residential facilities, day programs and other specialized services;

(3) Recommend specific methods, means and procedures to improve and upgrade the state's service delivery system for brain-injured citizens of this state;

(4) Participate in developing and disseminating criteria and standards which may be required for future funding or licensing of facilities, day programs and other specialized services for brain-injured persons in this state;

(5) Report annually to the department director on its activities, and on the results of its studies and the recommendations of the council.

9. The department may accept on behalf of the council federal funds, gifts and donations from individuals, private organizations and foundations, and any other funds that may become available.

(L. 1986 H.B. 1243 § 7, A.L. 2002 H.B. 1953, A.L. 2011 H.B. 464)



Section 192.760 Definitions.

Definitions.

192.760. As used in sections 192.760 and 192.762 and sections 208.175 and 208.176, the following terms mean:

(1) "General license", a license, effective pursuant to rules promulgated by the department of health and senior services, without the filing of an application, to transfer, acquire, own, possess, or use quantities of, or devices or equipment utilizing, radioactive material;

(2) "Ionizing radiation", gamma rays and X rays, alpha particles, beta particles, high-speed electrons, neutrons, protons, high-speed ions and other high-speed nuclear particles;

(3) "Mammography", radiography of the breast for the purpose of enabling a physician to determine the presence, size, location and extent of cancerous or potentially cancerous tissue in the breast;

(4) "Mammography authorization", authorization under section 208.176 to use a radiation machine for mammography;

(5) "Mammography system", the radiation machine used for mammography; automatic exposure control devices; films, screens, and cassettes; image processor; darkroom; and view boxes;

(6) "Person", any person, firm, partnership, limited partnership, corporation, association, institution, political subdivision or other organization;

(7) "Radiation machine", a machine, other than those exempted by department rule, that emits ionizing radiation;

(8) "Radiation physicist", a person who is certified by the American Board of Radiology in radiological physics or one of the specialties of radiological physics;

(9) "Radioactive material", a solid, liquid, or gas which emits ionizing radiation spontaneously;

(10) "Radiography", the making of a film or other record of an internal structure of the body by passing X rays or gamma rays through the body to act on film or other image receptor;

(11) "Registration", registration of a source of ionizing radiation in writing with the department of health and senior services;

(12) "Source of ionizing radiation", a device or material that emits ionizing radiation;

(13) "Specific license", a license issued to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of, or devices or equipment utilizing, radioactive material.

(L. 1992 S.B. 721 § 5)



Section 192.762 Department to license materials used to perform mammography--minimum training and performance standards--rules, procedure, review.

Department to license materials used to perform mammography--minimum training and performance standards--rules, procedure, review.

192.762. 1. The department of health and senior services shall promulgate rules providing for general or specific licenses or registration, or exemption from licensing or registration, for radioactive materials and other sources of ionizing radiation used to perform mammography, pursuant to the provisions of section 192.006 and chapter 536. The rules shall provide for amendment, suspension or revocation of licenses. In connection with those rules, the department of health and senior services may promulgate rules to establish requirements for record keeping, permissible levels of exposure, notification and reports of accidents, protective measures, technical qualifications of personnel, handling, transportation, interpretation, storage, waste disposal, posting and labeling of hazardous sources and areas, surveys and monitoring. The department shall promulgate rules and regulations specifying a patient notification/recall system when deficiencies are found in mammography. These rules and regulations shall be fairly consistent with recall criteria of national accrediting programs where available.

2. The rules promulgated pursuant to sections 192.760 to 192.766 shall not limit the intentional exposure of patients to radiation for the purpose of lawful therapy or research, as authorized by law.

3. The department of health and senior services shall promulgate rules specifying the minimum training and performance standards for an individual using a radiation machine for mammography as set forth in section 192.766.

4. In promulgating rules pursuant to sections 192.760 to 192.766, the department shall avoid requiring dual licensing, insofar as practical. Rules promulgated by the department may provide for recognition of other state or federal licenses as the department considers desirable, subject to registration requirements prescribed by the department.

(L. 1992 S.B. 721 § 6, A.L. 1993 S.B. 52)



Section 192.764 Schedule of fees to be established--nonrefundable fees--waiver of fees--mammography fund.

Schedule of fees to be established--nonrefundable fees--waiver of fees--mammography fund.

192.764. 1. The department of health and senior services shall promulgate rules to establish a schedule of fees to be paid by an applicant for a specific license for sources of ionizing radiation and the renewal of the specific license, or by a person possessing sources of ionizing radiation which are subject to registration pursuant to sections 192.760 to 192.766, pursuant to the provisions of section 192.006 and chapter 536. The department may accept a written certification from the licensee or registrant that the items of noncompliance have been corrected instead of a follow-up inspection. If the department does not inspect a source of ionizing radiation for a period of five consecutive years, the licensee or registrant of the source of ionizing radiation shall be excused from payment of further license or registration fees as to that source of ionizing radiation until the first license or registration renewal date following the time an inspection of the source of ionizing radiation is made.

2. Except as otherwise provided in subsection 3 of this section, the department of health and senior services shall assess the following nonrefundable fees in connection with mammography authorization: (1) Initial inspection, per radiation machine $100.00 (2) Annual inspection, per radiation machine $100.00 (3) Reinspection for reinstatement of

mammography authorization, per radiation

machine $100.00 (4) Department evaluation of compliance with

subdivision (1) of subsection 2 of section

192.762, first radiation machine $500.00 (5) Each additional radiation machine $400.00

3. If an applicant for mammography authorization submits an accreditation certificate issued by the American College of Radiology that evidences compliance with subdivision (1) of subsection 2 of section 192.766, the department shall waive the fee under subsection 2 of this section for department evaluation of compliance with that provision.

4. All fees provided for in this section shall be collected by the director of the department of health and senior services who shall deposit the same with the state treasurer in a fund to be known as the "Mammography Fund". The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue at the end of the biennium, but shall be used, upon appropriation by the general assembly, for the sole purpose of carrying out the provisions of sections 192.760 to 192.766.

(L. 1992 S.B. 721 § 7, A.L. 1993 S.B. 52)



Section 192.766 Machine not registered shall not be used for mammography--department to authorize machines, when--nonrenewable temporary authorizations--application form, information required--annual inspections--withdrawal of authorization, emergency order authorized--administrative penalty--injunctive relief.

Machine not registered shall not be used for mammography--department to authorize machines, when--nonrenewable temporary authorizations--application form, information required--annual inspections--withdrawal of authorization, emergency order authorized--administrative penalty--injunctive relief.

192.766. 1. Beginning sixty days after August 28, 1992, a person shall not use a radiation machine to perform mammography unless the radiation machine is registered with the department of health and senior services under department rules for registration of radiation machines and is specifically authorized under this section for use for mammography.

2. The department of health and senior services shall authorize a radiation machine for use for mammography if the radiation machine meets all of the following standards:

(1) The radiation machine meets the criteria for the American College of Radiology mammography accreditation program as adopted in June 1987, and amended in September 1988, and published by the American College of Radiology, which criteria are incorporated by reference. The department of health and senior services shall make copies of those criteria available to the public and may by rule adopt modified criteria. The department may accept an accreditation certificate issued by the American College of Radiology as evidence that a radiation machine meets those criteria. If at any time the department determines that it will not accept any accreditation certificates issued by the American College of Radiology as evidence that a radiation machine meets those criteria, the department shall promptly notify each person who has registered a radiation machine under sections 192.760 to 192.766* and the rules promulgated under sections 192.760 to 192.766*;

(2) The radiation machine, the film or other image receptor used in the radiation machine, and the facility where the radiation machine is used meet the requirements set forth in department of health and senior services rules for radiation machines;

(3) The radiation machine is specifically designed to perform mammography;

(4) The radiation machine is used exclusively to perform mammography;

(5) The radiation machine is used in a facility that does all of the following:

(a) At least annually has a radiation physicist provide on-site consultation to the facility, including, but not limited to, a complete evaluation of the entire mammography system to ensure compliance with sections 192.760 to 192.766* and the rules promulgated under sections 192.760 to 192.766*;

(b) Maintains for at least sixty months, records of the consultation required in paragraph (a) and the findings of the consultation;

(6) The radiation machine is used according to department of health and senior services rules on patient radiation exposure and radiation dose levels;

(7) The radiation machine is operated only by an individual who can demonstrate to the department that he is specifically trained in mammography. Beginning sixty days after the rules required under subsection 3 of section 192.762** are promulgated, the radiation machine is operated only by an individual who can demonstrate to the department that he meets the standards required by those rules. If the department promulgates emergency rules covering the subject matter described in subsection 3 of section 192.762**, then for a period beginning sixty days after those emergency rules are promulgated and ending on the day that those emergency rules cease to be in effect, the radiation machine is operated only by an individual who can demonstrate to the department that he meets the standards required by those emergency rules.

3. The department may issue a nonrenewable temporary authorization for a radiation machine for use for mammography if additional time is needed to allow submission of evidence satisfactory to the department that the radiation machine meets the standards set forth in subsection 2 of this section for approval for mammography. A temporary authorization granted under this subsection during the first eighteen months after August 28, 1992, shall be effective for no more than twelve months. A temporary authorization granted under this subsection after eighteen months after August 28, 1992, shall be effective for no more than six months. The department may withdraw a temporary authorization prior to its expiration if the radiation machine does not meet one or more of the standards set forth in subsection 2 of this section.

4. To obtain authorization from the department of health and senior services to use a radiation machine for mammography, the person who owns or leases the radiation machine, or an authorized agent of the person, shall apply to the department for mammography authorization on an application form provided by the department and shall provide all of the information required by the department as specified on the application form. A person who owns or leases more than one radiation machine used for mammography shall obtain authorization for each radiation machine. The department shall process and respond to an application within thirty days after the date of receipt of the application. Upon determining to grant mammography authorization for a radiation machine, the department shall issue a certificate of registration specifying mammography authorization for each authorized radiation machine. A mammography authorization is effective for three years.

5. The department shall annually inspect the radiation machine and may inspect the radiation machine more frequently. The department shall make reasonable efforts to coordinate the inspections under this section with the department's other inspections of the facility in which the radiation machine is located.

6. After each satisfactory inspection by the department, the department shall issue a certificate of radiation machine inspection or a similar document identifying the facility and radiation machine inspected and providing a record of the date the radiation machine was inspected. The facility shall post the certificate issued by the American College of Radiology or the department of health and senior services near the inspected radiation machine.

7. The department may withdraw the mammography authorization for a radiation machine if it does not meet one or more of the standards set forth in subsection 2 of this section.

8. The department shall provide an opportunity for a hearing in connection with a denial or withdrawal of mammography authorization.

9. Upon a finding that a deficiency in a radiation machine used for mammography or a violation of sections 192.760 to 192.766* or the rules promulgated under sections 192.760 to 192.766* seriously affects the health, safety, and welfare of individuals upon whom the radiation machine is used for mammography, the department may issue an emergency order summarily withdrawing the mammography authorization of the radiation machine. The department shall incorporate its findings in the order and shall provide an opportunity for a hearing within five working days after issuance of the order. The order shall be effective during the proceedings.

10. If the department withdraws the mammography authorization of a radiation machine, the radiation machine shall not be used for mammography. An application for reinstatement of a mammography authorization shall be filed and processed in the same manner as an application for mammography authorization under subsection 4 of this section, except that the department shall not issue a reinstated certificate of mammography registration until the department receives the reinspection fee required under subsection 2 of section 192.764***, inspects the radiation machine, and determines that it meets the standards set forth in subsection 2 of this section. The department shall conduct an inspection required under this subsection no later than sixty days after receiving a proper application for reinstatement of a mammography authorization.

11. In addition to the reinspection fee required under subsection 2 of section 192.764***, if a person violates subsection 1 of this section, the department of health and senior services may impose an administrative penalty against the owner of the radiation machine or, if a lessee of the radiation machine has effective control of the radiation machine, the lessee, of not more than five hundred dollars for each calendar week in which a mammography is performed in violation of subsection 1 of this section. If a person continues to violate subsection 1 of this section for a period of two weeks after a fine is imposed under this subsection, the department shall post a conspicuous notice on the unauthorized radiation machine and at the entry to the facility where the radiation machine is located warning the public that the facility is performing mammography using a radiation machine that is not in compliance with state regulations and may pose a potential hazard to the public health.

12. The attorney general, on request of the department of health and senior services, shall bring an action for injunctive relief to prevent the violation of the provisions of sections 192.760 to 192.766* or rules or regulations promulgated under sections 192.760 to 192.766*.

13. Rules and regulations promulgated by the department of health and senior services pursuant to sections 192.760 to 192.766* shall be fairly consistent with rules promulgated by the Health Care Financing Administration for the Medicare Program: Medicare Coverage of Screening Mammography to implement mammography screening requirements contained in the Omnibus Reconciliation Act of 1990.

(L. 1992 S.B. 721 § 8)

*Words "sections 3 to 6" (renumbered 208.175, 208.176, 192.760, 192.762) appear in original rolls, but sections 5 to 8 (renumbered 192.760 to 192.766) seem to be germane, a manifest clerical error.

**Words "section 4" (renumbered 208.176) appear in original rolls, but section 6 (renumbered 192.762) seems to be germane, a manifest clerical error.

***Words "section 5" (renumbered 192.760) appear in original rolls, but section 7 (renumbered 192.764) seems to be germane, a manifest clerical error.



Section 192.800 Definitions.

Definitions.

192.800. As used in this section, the following terms mean:

(1) "Communicable disease", an illness due to an infectious agent or its toxic products and transmitted directly or indirectly to a susceptible host from an infected person, animal or arthropod or through the agency of an intermediate host or a vector or through the inanimate environment;

(2) "Designated officer", an employee of the department or a city or county health officer, or designee, located in or employed by appropriate agencies serving geographical regions and appointed by the director of the department of health and senior services, whose duties consist of:

(a) Collecting, upon request, facts surrounding possible exposure of a first responder or Good Samaritan to a communicable disease or infection;

(b) Contacting facilities that receive patients or clients of potentially exposed first responders or Good Samaritans to ascertain if a determination has been made as to whether the patient or client has had a communicable disease or infection and to ascertain the results of that determination; and

(c) Notifying the first responder or Good Samaritan as to whether or not there is reason for concern regarding possible exposure;

(3) "First responder", any person trained and authorized by law or rule to render emergency medical assistance or treatment. Such persons may include, but shall not be limited to, emergency first responders, police officers, sheriffs, deputy sheriffs, firefighters, ambulance attendants and attendant drivers, emergency medical technicians, mobile emergency medical technicians, emergency medical technician-paramedics, registered nurses or physicians;

(4) "Good Samaritan", any person who renders emergency medical assistance or aid until such time as relieved of these duties by a first responder;

(5) "Licensed facility", a facility licensed under chapter 197 or a state medical facility.

(L. 1992 S.B. 511 & 556 § 1 subsec. 1)



Section 192.802 Department of health and senior services to notify first responders and Good Samaritans attending or transporting a patient with communicable disease.

Department of health and senior services to notify first responders and Good Samaritans attending or transporting a patient with communicable disease.

192.802. The department of health and senior services shall ensure that first responders or Good Samaritans are notified if there is reason to believe an exposure has occurred which may present a significant risk of a communicable disease as a result of attending or transporting a patient to a licensed facility. At the request of any first responder, the licensed facility shall notify any such first responder and at the request of any Good Samaritan, the designated officer shall notify such Good Samaritan. Notification will be made as soon as practicable, but not later than forty-eight hours, to the department of health and senior services or a designated officer.

(L. 1992 S.B. 511 & 556 § 1 subsec. 2)



Section 192.804 First responders or Good Samaritans believing they have been exposed--request for information form, content, confidentiality of report.

First responders or Good Samaritans believing they have been exposed--request for information form, content, confidentiality of report.

192.804. 1. First responders or Good Samaritans who attended or transported a patient who believe that they may have received an exposure which may present a significant risk of a communicable disease by a patient may provide a written request concerning the suspected exposure to either the licensed facility that received the patient or the designated officer, detailing the nature of the alleged exposure. The form shall inform the first responder or Good Samaritan, in bold print, of the provisions of subsections 1 and 6 of section 191.656 regarding confidentiality and consequences of violation of confidentiality provisions. The first responder or Good Samaritan shall be given a copy of the request form.

2. If the licensed facility, designated officer, coroner or medical examiner makes a determination that there was an exposure to a communicable disease, the report to the first responder or Good Samaritan shall provide the name of the communicable disease involved, the date on which the patient was assisted or transported, and any advice or information about the communicable disease as provided by rule by the department of health and senior services and shall, in addition, inform the first responder or the Good Samaritan of the provisions of subsections 1 and 6 of section 191.656 regarding confidentiality and consequences of violation of confidentiality provisions. This section shall not be construed to authorize the disclosure of any identifying information with respect to the patient, first responder or Good Samaritan.

(L. 1992 S.B. 511 & 556 § 1 subsecs. 3, 4)



Section 192.806 Rules to provide regulation for training and notification program--rules, procedure, review.

Rules to provide regulation for training and notification program--rules, procedure, review.

192.806. 1. The department of health and senior services shall promulgate regulations, pursuant to the provisions of section 192.006 and chapter 536, concerning:

(1) The type of exposure that would prompt notification of the first responder or Good Samaritan, which shall cover at a minimum, methods of potential transmission of any diseases designated under P.L. 101-381 or diseases additionally identified from the department of health and senior services' list of communicable diseases;

(2) The process to be used by the first responder, Good Samaritan, licensed facility, coroner, medical examiner and designated officer for the reports required by this section, the process to be used to evaluate requests received from first responders and Good Samaritans, and for informing first responders and Good Samaritans as to their obligations to maintain the confidentiality of information received;

(3) The method by which first responders and Good Samaritans shall be provided information and advice in a timely manner related to the risk of infection from communicable diseases as a result of provision of aid or medical care;

(4) The need for employers of first responders to provide training to employees regarding the use of universal precautions.

2. All licensed facilities, medical examiners, coroners, first responders and Good Samaritans shall be required to comply with the regulations promulgated pursuant to sections 192.800 to 192.808.

(L. 1992 S.B. 511 & 556 § 1 subsecs. 5, 6, A.L. 1993 S.B. 52)



Section 192.808 Mandatory testing not to be required, exception--emergency personnel to treat persons with HIV and communicable diseases--identity of patient to be confidential, exceptions.

Mandatory testing not to be required, exception--emergency personnel to treat persons with HIV and communicable diseases--identity of patient to be confidential, exceptions.

192.808. 1. Sections 192.800 to 192.808 shall not be construed to authorize or require a licensed facility to test any patient for any communicable disease, nor shall mandatory testing of any person be required, except as provided for in sections 191.659, 191.662 and 191.674.

2. All emergency response employees are required to respond to and treat any patient regardless of HIV or other communicable disease infection.

3. Sections 192.800 to 192.808 shall not be construed to require or permit the department of health and senior services or its designated officers to collect information concerning HIV infection in a form that permits the identity of the patient to be determined, except as otherwise provided by law.

(L. 1992 S.B. 511 & 556 § 1 subsecs. 7, 8, 9)



Section 192.900 Missouri public health services fund, established, purposes.

Missouri public health services fund, established, purposes.

192.900. The "Missouri Public Health Services Fund" is hereby created. All moneys deposited in the Missouri public health services fund, subject to appropriation, shall be used for public health purposes, including the contracting for the accomplishment of such purposes by local health departments. Notwithstanding the provisions of section 33.080, moneys in the fund shall not lapse to the credit of general revenue at the end of the biennium. Any interest earned on the fund shall accrue to the fund.

(L. 1992 H.B. 894 merged with H.B. 995, A.L. 2005 S.B. 74 & 49)

Effective 6-29-05

CROSS REFERENCE:

Moneys are deposited in the fund pursuant to the provisions of sections 191.331, 192.068, 193.265, 701.040, 701.046, 701.049, 701.051, 701.052 and 701.322



Section 192.915 Over-the-counter weight loss pills, education and awareness program established--strategies--rulemaking authority.

Over-the-counter weight loss pills, education and awareness program established--strategies--rulemaking authority.

192.915. 1. To increase awareness of the risks associated with use of over-the-counter weight loss pills by persons under the age of eighteen, the department of health and senior services shall implement an education and awareness program. Such program shall provide accurate information regarding weight loss and the dangers of using over-the-counter weight loss pills by the teenage population without the consultation of a licensed physician. Such program shall focus on education and awareness programs for teenagers, parents, siblings and other family members of teenagers, teachers, guidance counselors, superintendents and principals.

2. The department of health and senior services may use the following strategies for raising public awareness of the risks associated with use of over-the-counter weight loss pills by persons under the age of eighteen:

(1) An outreach campaign utilizing print, radio, and television public service announcements, advertisements, posters, and other materials;

(2) Community forums; and

(3) Health information and risk-factor assessment at public events.

3. The department of elementary and secondary education, in conjunction with the department of health and senior services, shall distribute information pursuant to this program.

4. The department may promulgate rules and regulations to implement the provisions of this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 1999 S.B. 8 & 173 § 7)



Section 192.925 Awareness program established--focus of program--cooperation with department of social services, distribution of program information.

Awareness program established--focus of program--cooperation with department of social services, distribution of program information.

192.925. 1. To increase public awareness of the problem of elder abuse and neglect and financial exploitation of the elderly, the department of health and senior services shall implement an education and awareness program. Such program shall have the goal of reducing the incidences of elder abuse and neglect and financial exploitation of the elderly, and may focus on:

(1) The education and awareness of mandatory reporters on their responsibility to report elder abuse and neglect and financial exploitation of the elderly;

(2) Targeted education and awareness for the public on the problem, identification and reporting of elder abuse and neglect and financial exploitation of the elderly;

(3) Publicizing the elder abuse and neglect hotline telephone number;

(4) Education and awareness for law enforcement agencies and prosecutors on the problem and identification of elder abuse and neglect and financial exploitation of the elderly, and the importance of prosecuting cases pursuant to chapter 565; and

(5) Publicizing the availability of background checks prior to hiring an individual for caregiving purposes.

2. The department of social services and facilities licensed pursuant to chapters 197 and 198 shall cooperate fully with the department of health and senior services in the distribution of information pursuant to this program.

(L. 1999 H.B. 316, et al. § 1 merged with S.B. 8 & 173 § 1, A.L. 2009 H.B. 62)



Section 192.935 Blindness education, screening and treatment program fund--uses of fund--rulemaking.

Blindness education, screening and treatment program fund--uses of fund--rulemaking.

192.935. 1. There is hereby created in the state treasury the "Blindness Education, Screening and Treatment Program Fund". The fund shall consist of moneys donated pursuant to subsection 7 of section 301.020 and subsection 3 of section 302.171. Unexpended balances in the fund at the end of any fiscal year shall not be transferred to the general revenue fund or any other fund, the provisions of section 33.080 to the contrary notwithstanding.

2. Subject to the availability of funds in the blindness education, screening and treatment program fund, the department shall develop a blindness education, screening and treatment program to provide blindness prevention education and to provide screening and treatment for persons who do not have adequate coverage for such services under a health benefit plan.

3. The program shall provide for:

(1) Public education about blindness and other eye conditions;

(2) Screenings and eye examinations to identify conditions that may cause blindness;

(3) Treatment procedures necessary to prevent blindness; and

(4) Any additional costs for vision examinations under section 167.195 that are not covered by existing public health insurance. Subject to appropriations, moneys from the fund shall be used to pay for those additional costs, provided that the costs do not exceed ninety-nine thousand dollars per year. Payment from the fund for vision examinations under section 167.195 shall not exceed the allowable state Medicaid reimbursement amount for vision examinations.

4. The department may contract for program development with any department-approved nonprofit organization dealing with regional and community blindness education, eye donor and vision treatment services.

5. The department may adopt rules to prescribe eligibility requirements for the program.

6. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 2000 S.B. 721 § 192.936, A.L. 2007 S.B. 16)



Section 192.965 Office on women's health created, duties.

Office on women's health created, duties.

192.965. There is hereby created the "Office on Women's Health" within the department of health and senior services. The duties of the office shall include, without limitation, to*:

(1) Assist in the assessment of the health needs of women in the state;

(2) Provide policy analysis and recommendations to the director of the department of health and senior services on issues affecting the health and well-being of women across the life cycle;

(3) Assist the director of the department of health and senior services in identifying issues and establishing priorities for programs, services and resources the department of health and senior services should provide;

(4) Serve as a central location for information, resources, technical assistance and consultation about women's health for the department of health and senior services, other state agencies, local health departments and community-based organizations;

(5) Promote coordination of and collaborative efforts among programs and services for women in the department of health and senior services, other state agencies, local health departments and community organizations; and

(6) Increase visibility of the many diverse factors affecting the health and well-being of women in Missouri.

(L. 2000 H.B. 1568)

*Word "to" does not appear in original rolls.



Section 192.968 Committee to advise the office on women's health created, duties.

Committee to advise the office on women's health created, duties.

192.968. To advise the chief of the office on women's health, the director of the department of health and senior services shall appoint a committee comprised of persons who have expertise in the varied issues affecting the health and well-being of women in Missouri, who reflect the geographic, racial, ethnic and socioeconomic diversity of Missouri, and who speak for communities with specific health care risks, needs and concerns.

(1) The advisory committee and the chief of the office on women's health shall jointly identify issues pertinent to the health of women for consideration by the director of the department of health and senior services.

(2) The advisory committee shall assist the office on women's health in analyzing issues, as requested, and providing policy advice to the chief of the office on women's health.

(L. 2000 H.B. 1568)






Chapter 193 Vital Statistics

Section 193.005 Law, how cited.

Law, how cited.

193.005. Sections 193.005 to 193.325 may be cited as the "Uniform Vital Statistics Law".

(L. 1984 S.B. 574)



Section 193.015 Definitions.

Definitions.

193.015. As used in sections 193.005 to 193.325, unless the context clearly indicates otherwise, the following terms shall mean:

(1) "Dead body", a human body or such parts of such human body from the condition of which it reasonably may be concluded that death recently occurred;

(2) "Department", the department of health and senior services;

(3) "Final disposition", the burial, interment, cremation, removal from the state, or other authorized disposition of a dead body or fetus;

(4) "Institution", any establishment, public or private, which provides inpatient or outpatient medical, surgical, or diagnostic care or treatment or nursing, custodian, or domiciliary care, or to which persons are committed by law;

(5) "Live birth", the complete expulsion or extraction from its mother of a child, irrespective of the duration of pregnancy, which after such expulsion or extraction, breathes or shows any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, whether or not the umbilical cord has been cut or the placenta is attached;

(6) "Physician", a person authorized or licensed to practice medicine or osteopathy pursuant to chapter 334;

(7) "Spontaneous fetal death", a noninduced death prior to the complete expulsion or extraction from its mother of a fetus, irrespective of the duration of pregnancy; the death is indicated by the fact that after such expulsion or extraction the fetus does not breathe or show any other evidence of life such as beating of the heart, pulsation of the umbilical cord, or definite movement of voluntary muscles;

(8) "State registrar", state registrar of vital statistics of the state of Missouri;

(9) "System of vital statistics", the registration, collection, preservation, amendment and certification of vital records; the collection of other reports required by sections 193.005 to 193.325 and section 194.060; and activities related thereto including the tabulation, analysis and publication of vital statistics;

(10) "Vital records", certificates or reports of birth, death, marriage, dissolution of marriage and data related thereto;

(11) "Vital statistics", the data derived from certificates and reports of birth, death, spontaneous fetal death, marriage, dissolution of marriage and related reports.

(L. 1984 S.B. 574, A.L. 2005 S.B. 74 & 49)



Section 193.025 Office--exclusive system--preservation of records.

Office--exclusive system--preservation of records.

193.025. The department shall establish an office which shall install, maintain and operate the only system of vital statistics throughout the state. The office shall provide for the preservation of its official records.

(L. 1984 S.B. 574)



Section 193.035 Rules and regulations, procedure.

Rules and regulations, procedure.

193.035. The department may promulgate rules and regulations for the purpose of carrying out the provisions of sections 193.005 to 193.325. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1984 S.B. 574, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 193.045 State registrar, administration of system, powers and duties.

State registrar, administration of system, powers and duties.

193.045. 1. The department director or his designee shall be the state registrar of vital statistics.

2. The state registrar shall administer the system of vital statistics and shall:

(1) Conduct training programs to promote uniformity of policy and procedures throughout the state;

(2) Prescribe, furnish and distribute such forms as are required by sections 193.005 to 193.325 and the rules and regulations issued hereunder, or prescribe such other means for transmission of data as will accomplish the purposes of complete and accurate reporting and registration of vital records;

(3) Prepare and publish reports of vital statistics of this state and such other reports as may be required by department rules;

(4) Provide to the state or local health agencies copies of or data derived from certificates and reports required under sections 193.005 to 193.325, deemed necessary for state or local health planning and program activities. The state registrar shall establish a schedule for transmittal of such copies or data, but such copies or data shall remain the property of the department and the uses which may be made of them shall be governed by the state registrar.

(L. 1984 S.B. 574)



Section 193.055 Division of state into registration districts.

Division of state into registration districts.

193.055. The state registrar may divide the state into registration districts which shall conform to political subdivisions or combinations thereof, or of parts thereof.

(L. 1984 S.B. 574)



Section 193.065 Local registrars, qualifications, appointment--deputies--duties--recorder of deeds appointed as local registrar (St. Louis City).

Local registrars, qualifications, appointment--deputies--duties--recorder of deeds appointed as local registrar (St. Louis City).

193.065. The state registrar may appoint local registrars, each of whom shall be a person employed by an official county or city health agency except as otherwise herein provided. Each local registrar shall be authorized under the provisions of section 193.255 and subsection 2 of section 193.265 to issue certifications of death records. A local registrar, with the approval of the state registrar, may appoint deputies to carry out some or all of the responsibilities of the local registrar as provided in sections 193.005 to 193.325 or the regulations promulgated pursuant thereto. The local registrars shall immediately report to the state registrar violations of sections 193.005 to 193.325 or the regulations promulgated pursuant thereto. In any city not within a county, the state registrar shall appoint the recorder of deeds for such city as the local registrar.

(L. 1984 S.B. 574, A.L. 1985 S.B. 263, A.L. 2002 S.B. 1132, A.L. 2006 H.B. 1707 merged with S.B. 1177)



Section 193.075 Certificates and reports, form, format, contents.

Certificates and reports, form, format, contents.

193.075. 1. The forms of certificates and reports required by sections 193.005 to 193.325 or by regulations adopted hereunder shall include as a minimum the items recommended by the federal agency responsible for national vital statistics.

2. Each certificate, report, and other document required by sections 193.005 to 193.325 shall be on a form or in a format prescribed by the state registrar.

3. All vital records shall contain the date received for registration.

4. Information required in certificates or reports authorized by sections 193.005 to 193.325 may be filed and registered by photographic, electronic, or other means as prescribed by the state registrar.

5. In addition to other personal data required by the registrar to be entered on a birth certificate, each parent shall furnish to the registrar the Social Security account number, or numbers if applicable, issued to the parent unless the registrar finds good cause for not requiring the furnishing of such number or numbers. Good cause shall be determined in accordance with regulations established by the Secretary of the United States Department of Health and Human Services. The registrar shall make numbers furnished under this section available to the division of child support enforcement of the department of social services. Such numbers shall not be recorded on the birth certificate. The division of child support enforcement shall not use any Social Security number furnished under the section for any purpose other than for the establishment and enforcement of child support obligations, and the confidentiality provisions and penalties contained in section 454.440 shall apply. Nothing in this section shall be construed to prohibit the department of health and senior services from using Social Security numbers for statistical purposes.

(L. 1984 S.B. 574, A.L. 1990 S.B. 834)



Section 193.085 Birth certificate--contents, filing, locale, duties of certain persons, time allowed, attestation.

Birth certificate--contents, filing, locale, duties of certain persons, time allowed, attestation.

193.085. 1. A certificate of birth for each live birth which occurs in this state shall be filed with the local registrar, or as otherwise directed by the state registrar, within five days after such birth and shall be registered if such certificate has been completed and filed pursuant to the provisions of this section.

2. When a birth occurs in an institution or en route to an institution, the person in charge of the institution or such person's designated representative shall obtain the personal data, prepare the certificate, certify that the child was born alive at the place and time and on the date stated either by signature or an electronic process approved by the department, and file the certificate pursuant to this section or as otherwise directed by the state registrar within the required five days. The physician or other person in attendance shall provide the medical information required by the certificate and certify to the facts of birth within five days after the birth. If the physician or other person in attendance does not certify to the facts of birth within the five-day period, the person in charge of the institution shall complete the certificate.

3. When a birth occurs outside an institution, the certificate shall be prepared and filed by one of the following in the indicated order of priority:

(1) The physician in attendance at or immediately after the birth;

(2) Any other person in attendance at or immediately after the birth;

(3) The father, the mother, or, in the absence of the father and the inability of the mother, the person in charge of the premises where the birth occurred.

4. When a birth occurs on a moving conveyance within the United States and the child is first removed from the conveyance in this state, the birth shall be registered in this state and such place shall be considered the place of birth. When a birth occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the child is first removed from the conveyance in this state, the birth shall be registered in this state but the certificate shall show the actual place of birth insofar as can be determined.

5. If the mother was married at the time of either conception or birth, or between conception and birth, the name of the husband shall be entered on the certificate as the father of the child, unless:

(1) Paternity has been determined otherwise by a court of competent jurisdiction; or

(2) The mother executes an affidavit attesting that the husband is not the father and the putative father is the father, and the putative father executes an affidavit attesting that he is the father, and the husband executes an affidavit attesting that he is not the father. If such affidavits are executed, the putative father shall be shown as the father on the birth certificate and the signed acknowledgment of paternity shall be considered a legal finding of paternity. The affidavits shall be as provided for in section 193.215.

6. In any case in which paternity of a child is determined by a court of competent jurisdiction, the name of the father and surname of the child shall be entered on the certificate of birth pursuant to the finding and order of the court.

7. Notwithstanding any other law to the contrary, if a child is born to unmarried parents, the name of the father and other required information shall be entered on the certificate of birth only if an acknowledgment of paternity pursuant to section 193.215 is completed, or if paternity is determined by a court of competent jurisdiction or by an administrative order of the family support division.

8. If the father is not named on the certificate of birth, no other information about the father shall be entered on the certificate.

9. The birth certificate of a child born to a married woman as a result of artificial insemination, with consent of her husband, shall be completed pursuant to the provisions of subsection 5 of this section.

10. Either of the parents of the child, or other informant, shall attest to the accuracy of the personal data entered on the certificate in time to permit the filing of the certificate within the required five days.

(L. 1984 S.B. 574, A.L. 1997 S.B. 361, A.L. 2005 S.B. 74 & 49)



Section 193.087 Voluntary acknowledgment of paternity--forms, contents--immunity for staff presenting form--training of hospital staff--intentional misidentification of parent, penalty--public assistance recipients, duty to cooperate.

Voluntary acknowledgment of paternity--forms, contents--immunity for staff presenting form--training of hospital staff--intentional misidentification of parent, penalty--public assistance recipients, duty to cooperate.

193.087. 1. In addition to the requirements of subsection 2 of section 193.085, when a birth occurs to an unmarried mother, whether in an institution or en route to an institution, the person in charge of the institution or a designated representative shall:

(1) Provide a form or affidavit prescribed by the state registrar that may be completed by the child's mother and father to voluntarily acknowledge paternity of the child pursuant to section 193.215;

(2) File the form, when completed, along with the certificate required by this section; and

(3) Provide oral and written notice to the affiant required by section 193.215.

2. Any institution, the person in charge or a designated representative shall be immune from civil or criminal liability for providing the form or affidavit required by subsection 1 of this section, the information developed pursuant to that subsection, or otherwise fulfilling the duties required by subsection 1 of this section.

3. The family support division may contract with the department of health and senior services to provide assistance and training to the hospital staff assigned responsibility for providing the information, as appropriate, to carry out duties pursuant to this section. The family support division shall develop and distribute free of charge the information on the rights and responsibilities of parents that is required to be distributed pursuant to this section. The department of health and senior services shall provide free of charge to hospitals the acknowledgment of paternity affidavit, and instructions on the completion of the affidavit.

4. If no contract is developed with the department of health and senior services, then the family support division shall provide the assistance and training activities to hospitals pursuant to subsection 3 of this section.

5. Any affiant who intentionally misidentifies another person as a parent may be prosecuted for perjury, pursuant to section 575.040.

6. Due to lack of cooperation by public assistance recipients, the family support division shall either suspend the entire public assistance cash grant, or remove the needs of the adult recipient of public assistance from the cash grant, subject to good cause exceptions pursuant to federal law or regulations.

(L. 1994 H.B. 1491 & 1134 § 1 merged with H.B. 1547 & 961 § 8 merged with S.B. 508 § 1, A.L. 1997 S.B. 361, A.L. 2005 S.B. 74 & 49)



Section 193.095 Parentage unknown--report of custodian constitutes certificate--inspection by court order only.

Parentage unknown--report of custodian constitutes certificate--inspection by court order only.

193.095. 1. Whoever assumes the custody of a live born infant of unknown parentage shall report on a form and in a manner prescribed by the state registrar within seven days to the local registrar the following information:

(1) The date and place of finding;

(2) Sex, color or race, and approximate birth date of child; (3) Name and address of the person or institution with whom the child has been placed for care;

(4) Name given to the child by the custodian of the child;

(5) Other data required by the state registrar.

2. The place where the child was found shall be entered as the place of birth.

3. A report registered under this section shall constitute the certificate of birth for the child.

4. If the child is identified and a certificate of birth is found or obtained, the report registered under this section shall be placed in a special file and shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by regulation of the department.

(L. 1984 S.B. 574)



Section 193.105 Delayed filing, registration--refusal--appeal.

Delayed filing, registration--refusal--appeal.

193.105. 1. When a certificate of birth of a person born in this state has not been filed within the time period provided in section 193.085, a certificate of birth may be filed in accordance with regulations of the department and registered subject to such evidentiary requirements as the department shall by regulation prescribe to substantiate the alleged facts of birth.

2. Certificates of birth registered one year or more after the date of birth shall be made on forms prescribed and furnished by the state registrar, marked "Delayed", and shall show on their face the date of the delayed registration.

3. A summary statement of the evidence submitted in support of the delayed registration shall be endorsed on the certificate.

4. When an applicant does not submit the minimum documentation required in the regulations for delayed registration or when the state registrar has reasonable cause to question the validity or adequacy of the applicant's sworn statement or the documentary evidence, and if the deficiencies are not corrected, the state registrar shall not register the delayed certificate of birth and shall advise the applicant of the reasons for this action, and shall further advise the applicant of his or her right of appeal to a court of competent jurisdiction.

(L. 1984 S.B. 574)



Section 193.115 Court order constituting birth certificate, petition, procedure.

Court order constituting birth certificate, petition, procedure.

193.115. 1. If a delayed certificate of birth is rejected under the provisions of section 193.105, a petition signed and sworn to by the petitioner may be filed with a court of competent jurisdiction for an order establishing a record of the date and place of the birth and the parentage of the person whose birth is to be registered.

2. Such petition shall be made on a form prescribed or approved by the state registrar and shall allege:

(1) That the person for whom a delayed certificate of birth is sought was born in this state;

(2) That no certificate of birth of such person can be found in the department or the office of any local custodian of birth certificates;

(3) That diligent efforts by the petitioner have failed to obtain the evidence required in accordance with section 193.105, and regulations adopted pursuant thereto;

(4) That the state registrar has refused to register a delayed certificate of birth;

(5) Such other allegations as may be required.

3. The petition shall be accompanied by a statement of the state registrar made in accordance with section 193.105 and all documentary evidence which was submitted to the state registrar in support of such registration.

4. The court shall fix a time and place for hearing the petition and shall give the state registrar thirty days' notice of said hearing. The state registrar or his authorized representative may appear and testify in the proceeding.

5. If the court finds, from the evidence presented, that the person for whom a delayed certificate of birth is sought was born in this state, it shall make findings as to the place and date of birth, parentage, and such other findings as may be required and shall issue an order, on a form prescribed or approved by the state registrar, to establish a certificate of birth. This order shall include the birth data to be registered, a description of the evidence presented, and the date of the court's action.

6. The clerk of the court shall forward each such order to the state registrar not later than the tenth day of the calendar month following the month in which it was entered. Such order shall be registered by the state registrar and shall constitute the certificate of birth.

(L. 1984 S.B. 574, A.L. 2005 S.B. 74 & 49)



Section 193.125 Debbi Daniel law--adoption--new birth certificate, when--reports--duties--inspection of certain records by court order only.

Debbi Daniel law--adoption--new birth certificate, when--reports--duties--inspection of certain records by court order only.

193.125. 1. This section shall be known and may be cited as the "Debbi Daniel Law".

2. Except as otherwise provided in subsection 3 of this section, for each adoption decreed by a court of competent jurisdiction in this state, the court shall require the preparation of a certificate of decree of adoption on a form as prescribed or approved by the state registrar. The certificate of decree of adoption shall include such facts as are necessary to locate and identify the certificate of birth of the person adopted, and shall provide information necessary to establish a new certificate of birth of the person adopted and shall identify the court and county of the adoption and be certified by the clerk of the court. The state registrar shall file the original certificate of birth with the certificate of decree of adoption and such file may be opened by the state registrar only upon receipt of a certified copy of an order as decreed by the court of adoption.

3. No new certificate of birth shall be established following an adoption by a stepparent if so requested by the adoptive parent or the adoptive stepparent of the child.

4. Information necessary to prepare the report of adoption shall be furnished by each petitioner for adoption or the petitioner's attorney. The social welfare agency or any person having knowledge of the facts shall supply the court with such additional information as may be necessary to complete the report. The provision of such information shall be prerequisite to the issuance of a final decree in the matter by the court.

5. Whenever an adoption decree is amended or annulled, the clerk of the court shall prepare a report thereof, which shall include such facts as are necessary to identify the original adoption report and the facts amended in the adoption decree as shall be necessary to properly amend the birth record.

6. Not later than the fifteenth day of each calendar month or more frequently as directed by the state registrar the clerk of the court shall forward to the state registrar reports of decrees of adoption, annulment of adoption and amendments of decrees of adoption which were entered in the preceding month, together with such related reports as the state registrar shall require.

7. When the state registrar shall receive a report of adoption, annulment of adoption, or amendment of a decree of adoption for a person born outside this state, he or she shall forward such report to the state registrar in the state of birth.

8. In a case of adoption in this state of a person not born in any state, territory or possession of the United States or country not covered by interchange agreements, the state registrar shall upon receipt of the certificate of decree of adoption prepare a birth certificate in the name of the adopted person, as decreed by the court. The state registrar shall file the certificate of the decree of adoption, and such documents may be opened by the state registrar only by an order of court. The birth certificate prepared under this subsection shall have the same legal weight as evidence as a delayed or altered birth certificate as provided in section 193.235.

9. The department, upon receipt of proof that a person has been adopted by a Missouri resident pursuant to laws of countries other than the United States, shall prepare a birth certificate in the name of the adopted person as decreed by the court of such country. If such proof contains the surname of either adoptive parent, the department of health and senior services shall prepare a birth certificate as requested by the adoptive parents. Any subsequent change of the name of the adopted person shall be made by a court of competent jurisdiction. The proof of adoption required by the department shall include a copy of the original birth certificate and adoption decree, an English translation of such birth certificate and adoption decree, and a copy of the approval of the immigration of the adopted person by the Immigration and Naturalization Service of the United States government which shows the child lawfully entered the United States. The authenticity of the translation of the birth certificate and adoption decree required by this subsection shall be sworn to by the translator in a notarized document. The state registrar shall file such documents received by the department relating to such adoption and such documents may be opened by the state registrar only by an order of a court. A birth certificate pursuant to this subsection shall be issued upon request of one of the adoptive parents of such adopted person or upon request of the adopted person if of legal age. The birth certificate prepared pursuant to the provisions of this subsection shall have the same legal weight as evidence as a delayed or altered birth certificate as provided in sections 193.005 to 193.325.

10. If no certificate of birth is on file for the person under twelve years of age who has been adopted, a belated certificate of birth shall be filed with the state registrar as provided in sections 193.005 to 193.325 before a new birth record is to be established as result of adoption. A new certificate is to be established on the basis of the adoption under this section and shall be prepared on a certificate of live birth form.

11. If no certificate of birth has been filed for a person twelve years of age or older who has been adopted, a new birth certificate is to be established under this section upon receipt of proof of adoption as required by the department. A new certificate shall be prepared in the name of the adopted person as decreed by the court, registering adopted parents' names. The new certificate shall be prepared on a delayed birth certificate form. The adoption decree is placed in a sealed file and shall not be subject to inspection except upon an order of the court.

(L. 1984 S.B. 574, A.L. 1997 H.B. 343, A.L. 2005 S.B. 74 & 49, A.L. 2008 H.B. 1640)

CROSS REFERENCE:

Application of law to adoption petitions filed on or after August 28, 1997, 453.012



Section 193.135 New certificate of birth established or old one amended, when--inspection of certain records by court order only.

New certificate of birth established or old one amended, when--inspection of certain records by court order only.

193.135. 1. The state registrar shall establish a new certificate of birth for a person born in this state when he or she received the following:

(1) A certificate of decree of adoption as provided in section 193.125 or a report of adoption prepared and filed in accordance with the laws of another state or foreign country, or a certified copy of the decree of adoption, together with the information necessary to identify the original certificate of birth and to establish a new certificate of birth; except that a new certificate of birth shall not be established if so requested by the court decreeing the adoption, the adoptive parents, or the adopted person;

(2) A request that a new certificate be established upon such evidence as required by the department proving that such person has been legitimated.

2. When a new certificate of birth is established, the actual place and date of birth shall be shown. The new certificate shall be substituted for the original certificate of birth in the files, and the original certificate of birth and the evidence of adoptions or legitimation shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by department rules.

3. Upon receipt of a report of an amended decree of adoption, the certificate of birth shall be amended.

4. Upon receipt of a report or decree of annulment of adoption, the original certificate of birth shall be restored to its place in the files and the new certificate and evidence shall not be subject to inspection except upon order of a court of competent jurisdiction or as provided by department rules.

5. When a new certificate of birth is established by the state registrar, all copies of the original certificate of birth in the custody of any other custodian of vital records in this state shall be sealed from inspection or forwarded to the state registrar, as he directs.

(L. 1984 S.B. 574)



Section 193.145 Death certificate--electronic system--contents, filing, locale, duties of certain persons, time allowed--certificate marked presumptive, when.

Death certificate--electronic system--contents, filing, locale, duties of certain persons, time allowed--certificate marked presumptive, when.

193.145. 1. A certificate of death for each death which occurs in this state shall be filed with the local registrar, or as otherwise directed by the state registrar, within five days after death and shall be registered if such certificate has been completed and filed pursuant to this section. All data providers in the death registration process, including, but not limited to, the state registrar, local registrars, the state medical examiner, county medical examiners, coroners, funeral directors or persons acting as such, embalmers, sheriffs, attending physicians and resident physicians, and the chief medical officers of licensed health care facilities, and other public or private institutions providing medical care, treatment, or confinement to persons, shall be required to use and utilize any electronic death registration system required and adopted under subsection 1 of section 193.265 within six months of the system being certified by the director of the department of health and senior services, or the director's designee, to be operational and available to all data providers in the death registration process. However, should the person or entity that certifies the cause of death not be part of, or does not use, the electronic death registration system, the funeral director or person acting as such may enter the required personal data into the electronic death registration system and then complete the filing by presenting the signed cause of death certification to the local registrar, in which case the local registrar shall issue death certificates as set out in subsection 2 of section 193.265. Nothing in this section shall prevent the state registrar from adopting pilot programs or voluntary electronic death registration programs until such time as the system can be certified; however, no such pilot or voluntary electronic death registration program shall prevent the filing of a death certificate with the local registrar or the ability to obtain certified copies of death certificates under subsection 2 of section 193.265 until six months after such certification that the system is operational.

2. If the place of death is unknown but the dead body is found in this state, the certificate of death shall be completed and filed pursuant to the provisions of this section. The place where the body is found shall be shown as the place of death. The date of death shall be the date on which the remains were found.

3. When death occurs in a moving conveyance in the United States and the body is first removed from the conveyance in this state, the death shall be registered in this state and the place where the body is first removed shall be considered the place of death. When a death occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the body is first removed from the conveyance in this state, the death shall be registered in this state but the certificate shall show the actual place of death if such place may be determined.

4. The funeral director or person in charge of final disposition of the dead body shall file the certificate of death. The funeral director or person in charge of the final disposition of the dead body shall obtain or verify:

(1) The personal data from the next of kin or the best qualified person or source available; and

(2) The medical certification from the person responsible for such certification.

5. The medical certification shall be completed, attested to its accuracy either by signature or an electronic process approved by the department, and returned to the funeral director or person in charge of final disposition within seventy-two hours after death by the physician in charge of the patient's care for the illness or condition which resulted in death. In the absence of the physician or with the physician's approval the certificate may be completed and attested to its accuracy either by signature or an approved electronic process by the physician's associate physician, the chief medical officer of the institution in which death occurred, or the physician who performed an autopsy upon the decedent, provided such individual has access to the medical history of the case, views the deceased at or after death and death is due to natural causes. The state registrar may approve alternate methods of obtaining and processing the medical certification and filing the death certificate. The Social Security number of any individual who has died shall be placed in the records relating to the death and recorded on the death certificate.

6. When death occurs from natural causes more than thirty-six hours after the decedent was last treated by a physician, the case shall be referred to the county medical examiner or coroner or physician or local registrar for investigation to determine and certify the cause of death. If the death is determined to be of a natural cause, the medical examiner or coroner or local registrar shall refer the certificate of death to the attending physician for such physician's certification. If the attending physician refuses or is otherwise unavailable, the medical examiner or coroner or local registrar shall attest to the accuracy of the certificate of death either by signature or an approved electronic process within thirty-six hours.

7. If the circumstances suggest that the death was caused by other than natural causes, the medical examiner or coroner shall determine the cause of death and shall complete and attest to the accuracy either by signature or an approved electronic process the medical certification within seventy-two hours after taking charge of the case.

8. If the cause of death cannot be determined within seventy-two hours after death, the attending medical examiner or coroner or attending physician or local registrar shall give the funeral director, or person in charge of final disposition of the dead body, notice of the reason for the delay, and final disposition of the body shall not be made until authorized by the medical examiner or coroner, attending physician or local registrar.

9. When a death is presumed to have occurred within this state but the body cannot be located, a death certificate may be prepared by the state registrar upon receipt of an order of a court of competent jurisdiction which shall include the finding of facts required to complete the death certificate. Such a death certificate shall be marked "Presumptive", show on its face the date of registration, and identify the court and the date of decree.

(L. 1984 S.B. 574, A.L. 1989 S.B. 389, A.L. 1997 S.B. 361, A.L. 2005 S.B. 74 & 49, A.L. 2010 H.B. 1692, et al. merged with S.B. 754, A.L. 2013 S.B. 186)



Section 193.155 Delayed filing, registration.

Delayed filing, registration.

193.155. 1. When a death occurring in this state has not been registered within the time period prescribed by section 193.145, a certificate of death may be filed in accordance with department rules. Such certificate shall be registered subject to such evidentiary requirements as the department shall prescribe to substantiate the alleged facts of death.

2. Certificates of death registered one year or more after the date of death shall be marked "Delayed" and shall show on their face the date of the delayed registration.

(L. 1984 S.B. 574)



Section 193.165 Spontaneous fetal death report--release of reports--application for certificate of birth resulting in stillbirth, procedure.

Spontaneous fetal death report--release of reports--application for certificate of birth resulting in stillbirth, procedure.

193.165. 1. Each spontaneous fetal death of twenty completed weeks gestation or more, calculated from the date the last normal menstrual period began to the date of delivery, or a weight of three hundred fifty grams or more, which occurs in this state shall be reported within seven days after delivery to the local registrar or as otherwise directed by the state registrar.

2. When a dead fetus is delivered in an institution, the person in charge of the institution or his or her designated representative shall prepare and file the report.

3. When a dead fetus is delivered outside an institution, the physician in attendance at or immediately after delivery shall prepare and file the report.

4. When a spontaneous fetal death required to be reported by this section occurs without medical attendance at or immediately after the delivery or when inquiry is required by the medical examiner or coroner, the medical examiner or coroner shall investigate the cause of spontaneous fetal death and shall prepare and file the report within seven days.

5. When a spontaneous fetal death occurs in a moving conveyance and the fetus is first removed from the conveyance in this state or when a dead fetus is found in this state and the place of the spontaneous fetal death is unknown, the spontaneous fetal death shall be reported in this state. The place where the fetus was first removed from the conveyance or the dead fetus was found shall be considered the place of the spontaneous fetal death.

6. Notwithstanding any provision of law to the contrary, individuals with direct and tangible interest, as defined by the department of health and senior services, may receive the spontaneous fetal death report.

7. In the event of a spontaneous fetal death, regardless of whether such death occurs before or after August 28, 2004, either parent, or if both parents are deceased, a sibling of the stillborn child, shall have the right to file an application with the state registrar and other custodians of vital records requesting a certificate of birth resulting in stillbirth. The certificate shall be based upon the information available from the spontaneous fetal death report filed pursuant to this section.

(L. 1984 S.B. 574, A.L. 1999 S.B. 25, A.L. 2004 H.B. 1136)



Section 193.175 Person in charge of final disposition of dead body to file notification of death--cremation, requirements--tag affixed with identifying information, requirements.

Person in charge of final disposition of dead body to file notification of death--cremation, requirements--tag affixed with identifying information, requirements.

193.175. 1. The funeral director or person acting as such in charge of final disposition of a dead body shall file a completed notification of death with the local registrar where the death occurred. Such notification of death shall be on a form or in a format prescribed and furnished by the state registrar and shall be filed or postmarked prior to the date of final disposition of the body. Such notification of death shall authorize final disposition except as otherwise stated in this section or in section 193.145. If the body is to be cremated, a completed death certificate shall be filed with the local registrar prior to cremation and shall authorize cremation except as stated in section 193.145.

2. The funeral director or person in charge of final disposition of a dead body shall, prior to the interment of such dead body, affix on the ankle or wrist of the deceased and/or in a capsule placed in the casket or, if the dead body is cremated, on the inside of the vessel containing the remains, a tag encased in durable and long-lasting material containing the name of the deceased, the date of birth, date of death and Social Security number of the deceased.

(L. 1984 S.B. 574, A.L. 1994 S.B. 553)



Section 193.185 Marriage report--certification.

Marriage report--certification.

193.185. 1. A report of each marriage performed in this state shall be filed with the department and shall be registered if it has been completed and filed in accordance with this section.

2. The official who issues the marriage license shall prepare the report on the form prescribed and furnished by the state registrar upon the basis of information obtained from one of the parties to be married.

3. Each person who performs a marriage shall certify the fact of marriage and return the license to the official who issued the license within fifteen days after the ceremony. This license shall be signed by the witnesses to the ceremony. A marriage certificate shall be given to the parties.

4. Every official issuing marriage licenses shall complete and forward to the department on or before the fifteenth day of each calendar month the reports of marriages returned to such official during the preceding calendar month.

(L. 1984 S.B. 574, A.L. 2001 H.B. 157)



Section 193.195 Marriage license recording fee.

Marriage license recording fee.

193.195. Every officer authorized to issue marriage licenses shall be paid a recording fee of two dollars for each marriage license filed and reported by him or her to the state registrar. The recording fee shall be paid by the applicant for the license and be collected together with the fee for the license.

(L. 1984 S.B. 574)



Section 193.205 Marriage dissolution or annulment record.

Marriage dissolution or annulment record.

193.205. 1. A record of each dissolution of marriage and annulment of marriage granted by any court in this state shall be filed by the clerk of the court with the department and shall be registered if it has been completed and filed in accordance with this section. The record shall be prepared by the petitioner or such petitioner's legal representative on a form prescribed and furnished by the state registrar and shall be presented to the clerk of the court with the petition.

2. The clerk of the court shall complete and forward to the department on or before the fifteenth day of each calendar month the records of each dissolution of marriage and annulment of marriage decree granted during the preceding calendar month.

(L. 1984 S.B. 574, A.L. 1996 S.B. 869)

Effective 7-1-97



Section 193.215 Amendment of certificates and reports--acknowledgment of paternity affidavit, notice to be given parents--rescission of acknowledgment, filing--paternity establishment services offered by department.

Amendment of certificates and reports--acknowledgment of paternity affidavit, notice to be given parents--rescission of acknowledgment, filing--paternity establishment services offered by department.

193.215. 1. A certificate or report registered pursuant to sections 193.005 to 193.325 may be amended only pursuant to the provisions of sections 193.005 to 193.325, and regulations adopted by the department.

2. A certificate or report that is amended pursuant to this section shall be marked "Amended" except as otherwise provided in this section. The date of amendment and a summary description of the evidence submitted in support of the amendment shall be endorsed on or made part of the record.

3. Upon receipt of a certified copy of an order of a court of competent jurisdiction changing the name of a person born in this state and upon request of such person or such person's parents, guardian, or legal representative, the state registrar shall amend the certificate of birth to show the new name. The court order shall include such facts as are necessary to locate and identify the certificate of birth of the person whose name is being changed.

4. When an applicant does not submit the minimum documentation required in the regulations for amending a vital record or when the state registrar has reasonable cause to question the validity or adequacy of the applicant's sworn statements or the documentary evidence, and if the deficiencies are not corrected, the state registrar shall not amend the vital record and shall advise the applicant of the reason for this action and the applicant's right of appeal to a court of competent jurisdiction.

5. When a certificate or report is amended pursuant to this section, the state registrar shall report the amendment to any other custodians of the vital record and their record shall be amended accordingly.

6. Upon written request of both parents and receipt of a sworn acknowledgment of paternity notarized and signed by both parents of a child born out of wedlock, the state registrar shall amend the certificate of birth to show such paternity. The acknowledgment affidavit form shall be developed by the state registrar and shall include the minimum requirements prescribed by the secretary of the Department of Health and Human Services pursuant to 42 U.S.C. Section 652(a)(7). The acknowledgment form shall include provisions to allow the parents to change the surname of the child and such surname shall be changed on the birth record if the parents elect to change the child's surname. The signature of the parents shall be notarized or the signature shall be witnessed by at least two disinterested adults whose signatures and addresses shall be plainly written thereon. The form shall be accompanied by oral notice, which may be provided through the use of video or audio equipment, and written notice to the mother and putative father of:

(1) The alternatives to, the legal consequences of, and the rights and responsibilities that arise from signing the acknowledgment;

(2) The benefits of having the child's paternity established; and

(3) The availability of paternity establishment and child support enforcement services. A rescission of acknowledgment form shall be filed with the bureau of vital records pursuant to section 210.823 to vacate the legal finding of paternity. The bureau shall file all rescissions and forward a copy of each to the division of child support enforcement. The birth record shall only be changed pursuant to this subsection upon an order of the court or the division of child support enforcement.

7. The department shall offer voluntary paternity establishment services.

8. Upon receipt of a certified copy of an order of a court of competent jurisdiction changing the name of a person born in this state and upon request of such person or such person's parents, guardian or legal representative, the state registrar shall amend the certificate of birth to show the new name.

9. Upon receipt of a certified copy of an order of a court of competent jurisdiction indicating the sex of an individual born in this state has been changed by surgical procedure and that such individual's name has been changed, the certificate of birth of such individual shall be amended.

(L. 1984 S.B. 574, A.L. 1994 H.B. 1491 & 1134 merged with H.B. 1547 & 961 merged with S.B. 508, A.L. 1997 S.B. 361, A.L. 1998 S.B. 910)



Section 193.225 Methods of preserving records, requirements--certified reproductions accepted as originals--death record originals transferred to state archives.

Methods of preserving records, requirements--certified reproductions accepted as originals--death record originals transferred to state archives.

193.225. To preserve vital records, the state registrar is authorized to prepare typewritten, photographic, electronic, or other reproductions of vital statistics certificates or reports. Such reproducing material shall be of durable material and the device used to reproduce the records shall be as to accurately reproduce and perpetuate the original records in all details ensuring their proper retention and integrity in accordance with standards established by the state records commission. Such reproductions when certified by the state registrar shall be accepted as the original records. Death records over fifty years old from which permanent reproductions have been made and verified shall be transferred to the Missouri state archives.

(L. 1984 S.B. 574, A.L. 2004 H.B. 1634)



Section 193.235 Probative value of delayed or altered certificates.

Probative value of delayed or altered certificates.

193.235. The probative value of a delayed or altered certificate shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence.

(L. 1984 S.B. 574)



Section 193.245 Inspection and copying of records, disclosure of information, unlawful unless authorized--authority.

Inspection and copying of records, disclosure of information, unlawful unless authorized--authority.

193.245. It shall be unlawful for any person to permit inspection of, or to disclose information contained in, vital records or to copy or issue a copy of all or part of any such record except as authorized by this law and by regulation or by order of a court of competent jurisdiction or in the following situations:

(1) A listing of persons who are born or who die on a particular date may be disclosed upon request, but no information from the record other than the name and the date of such birth or death shall be disclosed;

(2) The department may authorize the disclosure of information contained in vital records for legitimate research purposes;

(3) To a qualified applicant as provided in section 193.255;

(4) Copies of death records over fifty years old may be disclosed upon request.

(L. 1984 S.B. 574, A.L. 1992 H.B. 894, A.L. 2004 H.B. 1634)



Section 193.255 Certified copies of vital records, issuance--probative value--cooperation with federal agencies and other states--issuance of certificate of birth resulting in stillbirth, when.

Certified copies of vital records, issuance--probative value--cooperation with federal agencies and other states--issuance of certificate of birth resulting in stillbirth, when.

193.255. 1. The state registrar and other custodians of vital records authorized by the state registrar to issue certified copies of vital records upon receipt of application shall issue a certified copy of any vital record in his custody or a part thereof to any applicant having a direct and tangible interest in the vital record. Each copy issued shall show the date of registration, and copies issued from records marked "Delayed" or "Amended" shall be similarly marked and show the effective date. The documentary evidence used to establish a delayed certificate shall be shown on all copies issued. All forms and procedures used in the issuance of certified copies of vital records in the state shall be provided or approved by the state registrar.

2. A certified copy of a vital record or any part thereof, issued in accordance with subsection 1 of this section, shall be considered for all purposes the same as the original and shall be prima facie evidence of the facts stated therein, provided that the evidentiary value of a certificate or record filed more than one year after the event, or a record which has been amended, shall be determined by the judicial or administrative body or official before whom the certificate is offered as evidence.

3. The federal agency responsible for national vital statistics may be furnished such copies or data from the system of vital statistics as it may require for national statistics, provided such federal agency share in the cost of collecting, processing, and transmitting such data, and provided further that such data shall not be used for other than statistical purposes by the federal agency unless so authorized by the state registrar.

4. Federal, state, local and other public or private agencies may, upon request, be furnished copies or data of any other vital statistics not obtainable under subsection 1 of this section for statistical or administrative purposes upon such terms or conditions as may be prescribed by regulation, provided that such copies or data shall not be used for purposes other than those for which they were requested unless so authorized by the state registrar.

5. The state registrar may, by agreement, transmit copies of records and other reports required by sections 193.005 to 193.325 to offices of vital statistics outside this state when such records or other reports relate to residents of those jurisdictions or persons born in those jurisdictions. This agreement shall require that the copies be used for statistical and administrative purposes only, and the agreement shall further provide for the retention and disposition of such copies. Copies received by the department from offices of vital statistics in other states shall be handled in the same manner as prescribed in this section.

6. No person shall prepare or issue any certificate which purports to be an original, certified copy, or copy of a vital record except as authorized herein or by regulations adopted hereunder.

7. Upon application from either parent, or if both parents are deceased, the sibling of the stillborn child, pursuant to subsection 7 of section 193.165, the state registrar or other custodians of vital records shall issue to such applicant a certificate of birth resulting in stillbirth. The certificate shall be based upon the information available from the spontaneous fetal death report filed pursuant to section 193.165. Any certificate of birth resulting in stillbirth issued shall conspicuously include, in no smaller than twelve-point type, the statement "This is not proof of a live birth.". No certificate of birth resulting in stillbirth shall be issued to any person other than a parent, or if both parents are deceased, the sibling of the stillborn child who files an application pursuant to section 193.165. The state registrar or other custodians of vital records are* authorized to charge a minimal fee to such applicant to cover the actual costs of providing the certificate pursuant to this section.

8. Any parent, or if both parents are deceased, any sibling of the stillborn child may file an application for a certificate of birth resulting in stillbirth for a birth that resulted in stillbirth prior to August 28, 2004.

(L. 1984 S.B. 574, A.L. 2004 H.B. 1136)

*Word "is" appears in original rolls.



Section 193.265 Fees for certification and other services--distribution--services free, when.

Fees for certification and other services--distribution--services free, when.

193.265. 1. For the issuance of a certification or copy of a death record, the applicant shall pay a fee of thirteen dollars for the first certification or copy and a fee of ten dollars for each additional copy ordered at that time. For the issuance of a certification or copy of a birth, marriage, divorce, or fetal death record, the applicant shall pay a fee of fifteen dollars. All fees shall be deposited to the state department of revenue. Beginning August 28, 2004, for each vital records fee collected, the director of revenue shall credit four dollars to the general revenue fund, five dollars to the children's trust fund, one dollar shall be credited to the endowed care cemetery audit fund, and three dollars for the first copy of death records and five dollars for birth, marriage, divorce, and fetal death records shall be credited to the Missouri public services health fund established in section 192.900. Money in the endowed care cemetery audit fund shall be available by appropriation to the division of professional registration to pay its expenses in administering sections 214.270 to 214.410. All interest earned on money deposited in the endowed care cemetery audit fund shall be credited to the endowed care cemetery fund. Notwithstanding the provisions of section 33.080 to the contrary, money placed in the endowed care cemetery audit fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds three times the amount of the appropriation from the endowed care cemetery audit fund for the preceding fiscal year. The money deposited in the public health services fund under this section shall be deposited in a separate account in the fund, and moneys in such account, upon appropriation, shall be used to automate and improve the state vital records system, and develop and maintain an electronic birth and death registration system. For any search of the files and records, when no record is found, the state shall be entitled to a fee equal to the amount for a certification of a vital record for a five-year search to be paid by the applicant. For the processing of each legitimation, adoption, court order or recording after the registrant's twelfth birthday, the state shall be entitled to a fee equal to the amount for a certification of a vital record. Except whenever a certified copy or copies of a vital record is required to perfect any claim of any person on relief, or any dependent of any person who was on relief for any claim upon the government of the state or United States, the state registrar shall, upon request, furnish a certified copy or so many certified copies as are necessary, without any fee or compensation therefor.

2. For the issuance of a certification of a death record by the local registrar, the applicant shall pay a fee of thirteen dollars for the first certification or copy and a fee of ten dollars for each additional copy ordered at that time. For the issuance of a certification or copy of a birth, marriage, divorce, or fetal death record, the applicant shall pay a fee of fifteen dollars; except that, in any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, a donation of one dollar may be collected by the local registrar over and above any fees required by law when a certification or copy of any marriage license or birth certificate is provided, with such donations collected to be forwarded monthly by the local registrar to the county treasurer of such county and the donations so forwarded to be deposited by the county treasurer into the housing resource commission fund to assist homeless families and provide financial assistance to organizations addressing homelessness in such county. The local registrar shall include a check-off box on the application form for such copies. All fees, other than the donations collected in any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants for marriage licenses and birth certificates, shall be deposited to the official city or county health agency. A certified copy of a death record by the local registrar can only be issued within twenty-four hours of receipt of the record by the local registrar. Computer-generated certifications of death records may be issued by the local registrar after twenty-four hours of receipt of the records. The fees paid to the official county health agency shall be retained by the local agency for local public health purposes.

(L. 1984 S.B. 574, A.L. 1985 S.B. 263, A.L. 1990 H.B. 1079, A.L. 1992 H.B. 894, A.L. 1999 H.B. 343, A.L. 2004 H.B. 795, et al., A.L. 2010 H.B. 1643 merged with H.B. 1692, et al. merged with S.B. 754)



Section 193.275 Records to be kept by institutions and others--period--power of registrar to demand information.

Records to be kept by institutions and others--period--power of registrar to demand information.

193.275. 1. Every person in charge of an institution shall keep a record of data concerning each person admitted or confined to such institution as may be required for the filing of a certificate of birth and death or report of spontaneous fetal death which occurs in the institution. The record shall be made from information provided by the person being admitted or confined, but when it cannot be so obtained, the information shall be obtained from relatives or other persons acquainted with the facts. The name and address of the person providing the information shall be a part of the record.

2. When a dead body or dead fetus is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the decedent, date of death, name and address of the person to whom the body or fetus is released, and the date of removal from the institution. If final disposition is made by the institution, the date, place, and manner of disposition shall also be recorded.

3. A funeral director, embalmer, sexton, or other person who removes from the place of death, transports, or makes final disposition of a dead body or fetus, in addition to filing any certificate or other report required by sections 193.005 to 193.325, or regulations promulgated hereunder, shall keep a record which shall identify the body, and such information pertaining to his receipt, removal, delivery, burial, or cremation of such body as may be required by regulations adopted by the department.

4. Records maintained under this section shall be retained for a period of not less than five years and shall be made available for inspection by the state registrar or his designee upon demand.

5. Any person having knowledge of the facts shall furnish such information as he may possess regarding any birth, death, spontaneous fetal death, marriage, or dissolution of marriage upon demand of the state registrar.

(L. 1984 S.B. 574)



Section 193.285 Local registrar's duties.

Local registrar's duties.

193.285. Local registrars shall transmit all certificates and reports filed with them to the state registrar in accordance with regulations of the department.

(L. 1984 S.B. 574)



Section 193.315 Acts which constitute crimes.

Acts which constitute crimes.

193.315. 1. Any person who knowingly makes any false statement in a certificate, record, or report required by sections 193.005 to 193.325 or in an application for an amendment thereof, or in an application for a certified copy of a vital record, or who knowingly supplies false information intending that such information be used in the preparation of any such report, record, or certificate, or amendment thereof shall be guilty of a class D felony.

2. Any person who, without lawful authority and with the intent to deceive, makes, counterfeits, alters, amends, or mutilates any certificate, record, or report required by sections 193.005 to 193.325, certified copy of such certificate, record, or report shall be guilty of a class D felony.

3. Any person who knowingly obtains, possesses, uses, sells, furnishes or attempts to obtain, possess, use, sell, or furnish to another, for any purpose of deception, any certificate, record, or report required by sections 193.005 to 193.325 or certified copy thereof so made, counterfeited, altered, amended, or mutilated, or which is false in whole or in part or which relates to the birth of another person, whether living or deceased, shall be guilty of a class D felony.

4. Any employee of the department or involved with the system of vital statistics who knowingly furnishes or processes a certificate of birth, or certified copy of a certificate of birth, with the knowledge or intention that it be used for the purposes of deception shall be guilty of a class D felony.

5. Any person who without lawful authority possesses any certificate, record, or report, required by sections 193.005 to 193.325 or a copy or certified copy of such certificate, record, or report knowing same to have been stolen, or otherwise unlawfully obtained, shall be guilty of a class D felony.

6. Any person who knowingly refuses to provide information required by sections 193.005 to 193.325, or regulations adopted hereunder, shall be guilty of a class A misdemeanor.

7. Any person who knowingly neglects or violates any of the provisions of sections 193.005 to 193.325 or refuses to perform any of the duties imposed upon him by sections 193.005 to 193.325 shall be guilty of a class A misdemeanor.

(L. 1984 S.B. 574)



Section 193.325 Application of law.

Application of law.

193.325. The provisions of sections 193.005 to 193.325 apply to all certificates of birth, death, marriage and reports of dissolution of marriage and spontaneous fetal death received by the department and in the custody of the state registrar or any other custodian of vital records prior to August 13, 1984.

(L. 1984 S.B. 574, A.L. 1993 S.B. 52)






Chapter 194 Death--Disposition of Dead Bodies

Section 194.005 Death, legal definition.

Death, legal definition.

194.005. For all legal purposes, the occurrence of human death shall be determined in accordance with the usual and customary standards of medical practice, provided that death shall not be determined to have occurred unless the following minimal conditions have been met:

(1) When respiration and circulation are not artificially maintained, there is an irreversible cessation of spontaneous respiration and circulation; or

(2) When respiration and circulation are artificially maintained, and there is a total and irreversible cessation of all brain function, including the brain stem and that such determination is made by a licensed physician.

(L. 1982 H.B. 1223 § 1)



Section 194.010 Encasement of bodies to be shipped.

Encasement of bodies to be shipped.

194.010. A disinterred human body, dead of a disease or any cause, will be treated as infectious and dangerous to the public health, and shall not be offered to or accepted by any common carrier for transportation unless it is encased in an airtight metal or metal-lined burial case, coffin, casket or box that is closed and hermetically sealed.

(RSMo 1939 § 9788)

Prior revisions: 1929 § 9067; 1919 § 5823; 1909 § 6691



Section 194.020 Hermetically sealed coffin, specifications.

Hermetically sealed coffin, specifications.

194.020. When hermetic sealing is required herein, the burial case, coffin, casket or box used must be of metal, or of other material with metal lining, and must be so constructed that when closed and fastened the same shall be airtight.

(RSMo 1939 § 9790)

Prior revisions: 1929 § 9069; 1919 § 5825; 1909 § 6693



Section 194.060 Transportation of dead body by common carrier, requirements.

Transportation of dead body by common carrier, requirements.

194.060. No dead human body shall be offered to or accepted by any common carrier for transportation unless it is in a burial case, coffin or casket that is securely closed, and the burial case, coffin, or casket containing the body is in a wooden, metal or metal-lined box that is securely closed, and on the top of the box must appear the name of the deceased, the destination, the time and place of death, the cause of death, the name of the attending physician or coroner, and the name of the person who prepared the body for shipment.

(RSMo 1939 § 9793, A.L. 1984 S.B. 574)

Prior revisions: 1929 § 9072; 1919 § 5828; 1909 § 6696



Section 194.070 Preparation of certain bodies for shipment supervised by health officer.

Preparation of certain bodies for shipment supervised by health officer.

194.070. The body of any person having died of Asiatic cholera (cholerine), typhus or ship fever, yellow fever, or bubonic plague, shall not be offered to or accepted by any common carrier for transportation unless it shall have been prepared for shipment in accordance with section 194.080, and under the supervision of an officer of the department of health and senior services, or supervision of a member of the state board of embalmers and funeral directors.

(RSMo 1939 § 9784)

Prior revisions: 1929 § 9063; 1919 § 5819; 1909 § 6687



Section 194.080 Preparation of certain dead bodies for shipment.

Preparation of certain dead bodies for shipment.

194.080. The body of any person having died of diphtheria (membranous croup), scarlet fever (scarlatina or scarlet rash), glanders, anthrax, leprosy or smallpox shall not be offered to or accepted by any common carrier for transportation unless: (1) It shall have been thoroughly embalmed by arterial and cavity injection with a disinfecting fluid, the orifices disinfected and packed with cotton, and the whole exterior of the body washed with a disinfecting fluid; or (2) unless it shall have been completely wrapped in a sheet that is saturated with a solution of bichloride of mercury, in the proportion of one ounce of bichloride of mercury to one gallon of water, and encased in an airtight metal or metal-lined burial case, coffin, casket or box that is closed and hermetically sealed.

(RSMo 1939 § 9785)

Prior revisions: 1929 § 9064; 1919 § 5820; 1909 § 6688



Section 194.090 Preparation necessary for bodies of persons who died of certain communicable diseases.

Preparation necessary for bodies of persons who died of certain communicable diseases.

194.090. The body of any person having died of tuberculosis, puerperal fever, typhoid fever, erysipelas, measles, or other dangerous or communicable diseases other than those specified in sections 194.070 and 194.080, shall not be offered to or accepted by any common carrier for transportation, unless such body shall have been thoroughly embalmed by arterial and cavity injection with a disinfecting fluid, as specified in section 194.080; or, if such body is not so embalmed, it must be encased in an airtight metal or metal-lined burial case, coffin, casket or box that is closed and hermetically sealed. The body of any person having died of a disease that is contagious, infectious or communicable must not be accompanied by clothing or articles that have been exposed to the infection of such disease.

(RSMo 1939 § 9786)

Prior revisions: 1929 § 9065; 1919 § 5821; 1909 § 6689



Section 194.100 Transportation of bodies where cause of death is noncontagious.

Transportation of bodies where cause of death is noncontagious.

194.100. The body of any person having died of a cause or disease that is not contagious, infectious or communicable, and from which no offensive odor emits, may be offered to and accepted by any common carrier for transportation; provided, the destination can be reached within twenty-four hours from the time of death of such person, but if the destination cannot be reached within twenty-four hours from the time of such death, then the body must be thoroughly embalmed by arterial and cavity injection with a disinfecting fluid, or encased in an airtight metal or metal-lined burial case, coffin, casket or box that is closed and hermetically sealed.

(RSMo 1939 § 9787)

Prior revisions: 1929 § 9066; 1919 § 5822; 1909 § 6690



Section 194.105 Disinterment for transport to location outside original cemetery--notice, to whom, contents.

Disinterment for transport to location outside original cemetery--notice, to whom, contents.

194.105. In addition to any records filed pursuant to chapter 193, any person or owner or operator of any cemetery which removes any body which has been properly buried or interred for transportation to a location outside the original cemetery shall, prior to such disinterment, file notice with the county coroner or county medical examiner and also notify by certified mail, the closest living relative known to the cemetery operator, of the body being moved. Such notice shall provide the name and address of the person moving the body, the name of the person whose body is to be moved, and the location to which the body is to be moved. Transportation of the body shall be in accordance with the provisions of sections 194.010 to 194.110, and in accordance with any other applicable law or regulation.

(L. 1989 S.B. 389, A.L. 1990 H.B. 1079)



Section 194.110 Penalty for violation.

Penalty for violation.

194.110. Any person, firm, company or corporation, or agent thereof, who shall fail, refuse or neglect to comply with any of the provisions of sections 194.010 to 194.110, or any part of such provisions, shall be deemed guilty of a misdemeanor, and, upon conviction thereof, shall be fined in the sum of not less than twenty-five dollars nor more than five hundred dollars, or by imprisonment in the county jail for not less than thirty days nor more than sixty days, or by both such fine and imprisonment.

(RSMo 1939 § 9794)

Prior revisions: 1929 § 9073; 1919 § 5829; 1909 § 6697



Section 194.115 Autopsy--consent required--penalty for violation--availability of report, to whom.

Autopsy--consent required--penalty for violation--availability of report, to whom.

194.115. 1. Except when ordered or directed by a public officer, court of record or agency authorized by law to order an autopsy or postmortem examination, it is unlawful for any licensed physician and surgeon to perform an autopsy or postmortem examination upon the remains of any person without the consent of one of the following:

(1) The deceased, if in writing, and duly signed and acknowledged prior to his death; or

(2) A person designated by the deceased in a durable power of attorney that expressly refers to the giving of consent to an autopsy or postmortem examination; or

(3) The surviving spouse; or

(4) If the surviving spouse through injury, illness or mental capacity is incapable of giving his or her consent, or if the surviving spouse is unknown, or his or her address unknown or beyond the boundaries of the United States, or if he or she has been separated and living apart from the deceased, or if there is no surviving spouse, then any surviving child, parent, brother or sister, in the order named; or

(5) If no surviving child, parent, brother or sister can be contacted by telephone or telegraph, then any other relative, by blood or marriage; or

(6) If there are no relatives who assume the right to control the disposition of the remains, then any person, friend or friends who assume such responsibility.

2. If an individual through injury, illness, or mental capacity is incapable of giving consent prior to his or her death as contemplated by subdivision (1) of subsection 1 of this section, then any child, parent, brother or sister of said individual may petition the court to order that an autopsy or postmortem examination shall be performed upon the remains of said individual following his or her passing.

3. If the surviving spouse, child, parent, brother or sister hereinabove mentioned is under the age of twenty-one years, but over the age of sixteen years, such minor shall be deemed of age for the purpose of granting the consent hereinabove required.

4. Any licensed physician and surgeon performing an autopsy or postmortem examination with the consent of any of the persons enumerated in subsection 1 of this section shall use his judgment as to the scope and extent to be performed, and shall be in no way liable for such action.

5. It is unlawful for any licensed physician, unless specifically authorized by law, to hold a postmortem examination on any unclaimed dead without the consent required by section 194.170.

6. Any person not a licensed physician performing an autopsy or any licensed physician performing an autopsy without the authorization herein required shall upon conviction be adjudged guilty of a misdemeanor, and subject to the penalty provided for in section 194.180.

7. If an autopsy is performed on a deceased patient and an autopsy report is prepared, such report shall be made available upon request to the personal representative or administrator of the estate of the deceased, the surviving spouse, any surviving child, parent, brother or sister of the deceased.

(L. 1953 p. 629 § 1, A.L. 1961 p. 514, A.L. 1989 H.B. 145, A.L. 2001 S.B. 267, A.L. 2011 S.B. 213)



Section 194.117 Sudden infant death--notification--autopsy by certified child death pathologist required, procedure, release to parents or guardian--cost, how paid--department of health and senior services duties--rules and regulations.

Sudden infant death--notification--autopsy by certified child death pathologist required, procedure, release to parents or guardian--cost, how paid--department of health and senior services duties--rules and regulations.

194.117. Any person who discovers the dead body of, or acquires the first knowledge of the death of, any child under the age of one year and over the age of one week, where the child died suddenly when in apparent good health, shall immediately notify the county coroner or medical examiner of the known facts concerning the time, place, manner, and circumstances of the death. All such deaths shall be autopsied by a certified child death pathologist. The coroner or medical examiner shall notify the parent or guardian of the child that an autopsy shall be performed at the expense of the state. The department of health and senior services shall receive prompt notification of such autopsy results. The results from the autopsy shall be reduced to writing and delivered to the state department of health and senior services. The term "sudden infant death syndrome" shall be entered on the death certificate as the principal cause of death where the term is appropriately descriptive of the circumstances surrounding the death of the child. The cost of the autopsy and transportation of the body shall be paid by the department of health and senior services, and the department shall pay, out of appropriations made for that purpose, as a reimbursement to the certified child death pathologist such costs that are within the limitation of maximum rates established by the rules and regulations of the department. Autopsies under this section shall be performed by pathologists deemed qualified to perform autopsies by the department of health and senior services and who agree to perform the autopsy according to protocols developed pursuant to section 210.196. The certified child death pathologist shall ensure that a tangible summary of the autopsy results is provided to the parents or guardian of the child and shall provide informational material on the subject of sudden infant death syndrome to the family within one week after the autopsy is performed. A form letter developed by the department of health and senior services shall include a statement informing the parents or guardian of the right to receive the full autopsy results in cases of suspected sudden infant death syndrome. The certified child death pathologist shall, upon request by the parents or guardian, release the full autopsy results to the parents, guardian or family physician in cases of suspected sudden infant death syndrome within thirty days of such request. The tangible summary and full autopsy report shall be provided at no cost to the parents or guardian. The director of the department of health and senior services shall prescribe reasonable rules and regulations necessary to carry out the provisions of this section, including the establishment of a cost schedule and standards for reimbursement of costs of autopsies performed pursuant to the provisions of this section. The provisions of this section shall not be construed so as to limit, restrict or otherwise affect any power, authority, duty or responsibility imposed by any other provision of law upon any coroner or medical examiner. The department of health and senior services may receive grants of money or other aid from federal and other public and private agencies or individuals for the administration or funding of this section or any portion thereof or for research to determine the cause and prevention of deaths caused by sudden infant death syndrome.

(L. 1978 S.B. 765 § 1, A.L. 1991 H.B. 185, A.L. 1993 S.B. 253 merged with S.B. 394, A.L. 1999 S.B. 25)



Section 194.119 Right of sepulcher, the right to choose and control final disposition of a dead human body.

Right of sepulcher, the right to choose and control final disposition of a dead human body.

194.119. 1. As used in this section, the term "right of sepulcher" means the right to choose and control the burial, cremation, or other final disposition of a dead human body.

2. For purposes of this chapter and chapters 193, 333, and 436, and in all cases relating to the custody, control, and disposition of deceased human remains, including the common law right of sepulcher, where not otherwise defined, the term "next-of-kin" means the following persons in the priority listed if such person is eighteen years of age or older, is mentally competent, and is willing to assume responsibility for the costs of disposition:

(1) An attorney in fact designated in a durable power of attorney wherein the deceased specifically granted the right of sepulcher over his or her body to such attorney in fact;

(2) For a decedent who was on active duty in the United States military at the time of death, the person designated by such decedent in the written instrument known as the United States Department of Defense Form 93, Record of Emergency Data, in accordance with P.L. 109-163, Section 564, 10 U.S.C. Section 1482;

(3) The surviving spouse;

(4) Any surviving child of the deceased. If a surviving child is less than eighteen years of age and has a legal or natural guardian, such child shall not be disqualified on the basis of the child's age and such child's legal or natural guardian, if any, shall be entitled to serve in the place of the child unless such child's legal or natural guardian was subject to an action in dissolution from the deceased. In such event the person or persons who may serve as next-of-kin shall serve in the order provided in subdivisions (5) to (9) of this subsection;

(5) (a) Any surviving parent of the deceased; or

(b) If the deceased is a minor, a surviving parent who has custody of the minor; or

(c) If the deceased is a minor and the deceased's parents have joint custody, the parent whose residence is the minor child's residence for purposes of mailing and education;

(6) Any surviving sibling of the deceased;

(7) The next nearest surviving relative of the deceased by consanguinity or affinity;

(8) Any person or friend who assumes financial responsibility for the disposition of the deceased's remains if no next-of-kin assumes such responsibility;

(9) The county coroner or medical examiner; provided however that such assumption of responsibility shall not make the coroner, medical examiner, the county, or the state financially responsible for the cost of disposition.

3. The next-of-kin of the deceased shall be entitled to control the final disposition of the remains of any dead human being consistent with all applicable laws, including all applicable health codes.

4. A funeral director or establishment is entitled to rely on and act according to the lawful instructions of any person claiming to be the next-of-kin of the deceased; provided however, in any civil cause of action against a funeral director or establishment licensed pursuant to this chapter for actions taken regarding the funeral arrangements for a deceased person in the director's or establishment's care, the relative fault, if any, of such funeral director or establishment may be reduced if such actions are taken in reliance upon a person's claim to be the deceased person's next-of-kin.

5. Any person who desires to exercise the right of sepulcher and who has knowledge of an individual or individuals with a superior right to control disposition shall notify such individual or individuals prior to making final arrangements.

6. If an individual with a superior claim is personally served with written notice from a person with an inferior claim that such person desires to exercise the right of sepulcher and the individual so served does not object within forty-eight hours of receipt, such individual shall be deemed to have waived such right. An individual with a superior right may also waive such right at any time if such waiver is in writing and dated.

7. If there is more than one person in a class who are equal in priority and the funeral director has no knowledge of any objection by other members of such class, the funeral director or establishment shall be entitled to rely on and act according to the instructions of the first such person in the class to make arrangements; provided that such person assumes responsibility for the costs of disposition and no other person in such class provides written notice of his or her objection.

(L. 2003 H.B. 394, A.L. 2008 S.B. 788 merged with S.B. 1139, A.L. 2010 H.B. 1524 & 2260)



Section 194.120 Missouri state anatomical board--members--responsibilities.

Missouri state anatomical board--members--responsibilities.

194.120. 1. That the heads of departments of anatomy, professors and associate professors of anatomy at the educational institutions of the state of Missouri which are now or may hereafter become incorporated, and in which said educational institutions human anatomy is investigated or taught to students in attendance at said educational institutions, shall be and hereby are constituted the "Missouri State Anatomical Board", herein referred to in sections 194.120 to 194.180 as "the board".

2. The board shall have exclusive charge and control of the disposal and delivery of dead human bodies, as described in sections 194.120 to 194.180, to and among such educational institutions as under the provisions of said sections are entitled thereto.

3. The secretary of the board shall keep an accurate record of all bodies received and distributed by the board, showing the dates of receipt and distribution, the sources from which they came to the board, and the name and address of the educational institutions to which the same were sent, which record shall be at all times open to the inspection of each member of the board and of any prosecuting attorney or circuit attorney of any county or city within the state of Missouri.

(RSMo 1939 § 9998)

Prior revisions: 1929 § 9128; 1919 § 7343; 1909 § 8324

CROSS REFERENCE:

Board transferred to department of higher education by the Reorganization Act of 1974. See section 173.005.



Section 194.130 Meetings of board--organization--funds.

Meetings of board--organization--funds.

194.130. 1. Each educational institution entitled by sections 194.120 to 194.180 to receive dead human bodies shall have, through its representatives in attendance at the regular or called meetings of the board, one vote and no more on any and all matters voted upon. There shall be at least one regular meeting each year, held at such time and place as the board may decide.

2. The board shall adopt its own bylaws, elect or otherwise designate or select its own officers and agents, and determine their compensation.

3. Each educational institution accepting the provisions of sections 194.120 to 194.180 shall remit to the board a sum to be fixed and determined by the board; said sum shall be in proportion to the total number of students in attendance at said educational institutions as set forth in the affidavit provided for in section 194.140, or so much per capita for each of said students within sixty days after the beginning of each term. The funds so received shall be used in providing for the expense incurred in the conduct of the affairs of the board, and the board shall have the exclusive custody and control of such funds and their disbursements.

(RSMo 1939 § 10003)

Prior revisions: 1929 § 9133; 1919 § 7348; 1909 § 8329



Section 194.140 Acceptance of provisions of this law--bond--prohibited actions and penalties.

Acceptance of provisions of this law--bond--prohibited actions and penalties.

194.140. 1. The president and secretary, or the dean and registrar, of any educational institution in this state in which human anatomy is being investigated or taught, desiring to accept the provisions of sections 194.120 to 194.180, shall, within thirty days of the first day of each term of said educational institution, make and furnish to the secretary of the board a sworn statement setting forth the number of students in attendance at such educational institution.

2. No educational institution shall be allowed or permitted to receive any body or bodies in the manner provided for by sections 194.120 to 194.180 until a bond, approved as to form by the attorney general of this state, shall have been given to the board by or in behalf of such educational institution, which bond shall be in the penal sum of one thousand dollars, conditioned that all such bodies which the said educational institution shall receive thereafter in the manner provided by said sections, shall be used only for the promotion or application of anatomical knowledge and science; and whosoever shall sell or buy such body or bodies, or part or parts of body or bodies, or in any way traffic in the same, or shall transmit or convey or cause to be transmitted or conveyed such body or bodies, or part or parts of such body or bodies, to any place outside of this state, shall be deemed guilty of a misdemeanor and shall, upon conviction, be subject to a fine not exceeding two hundred dollars or be imprisoned for a term not exceeding one year, or both; but this section shall not be construed as prohibiting any physician or dentist licensed to practice his profession in this state, or teachers or investigators of anatomy in said institutions, from transporting human specimens outside of the state for temporary use at scientific meetings or exhibits.

(RSMo 1939 § 9999)

Prior revisions: 1929 § 9131; 1919 § 7346; 1909 § 8327



Section 194.150 Disposal of paupers' bodies.

Disposal of paupers' bodies.

194.150. 1. Superintendents or wardens of penitentiaries, houses of correction and bridewells, hospitals, insane asylums and poorhouses, and coroners, sheriffs, jailers, city and county undertakers, and all other state, county, town or city officers having the custody of the body of any deceased person required to be buried at public expense, shall be and hereby are required immediately to notify the secretary of the board, or the person duly designated by the board or by its secretary to receive such notice, whenever any such body or bodies come into his or their custody, charge or control, and shall, without fee or reward, deliver, within a period not to exceed thirty-six hours after death, except in cases within the jurisdiction of a coroner where retention for a longer time may be necessary, such body or bodies into the custody of the board and permit the board or its agent or agents to take and remove all such bodies, or otherwise dispose of them; provided, that each educational institution receiving a body from the board shall hold such body for at least thirty days, during which time any relative or friend of any such deceased person or persons shall have the right to take and receive the dead body from the possession of any person in whose charge or custody it may be found, for the purpose of interment, upon paying the expense of such interment.

2. Each educational institution securing a dead body shall pay all necessary expense incurred in the delivery thereof, including cost of notice to the secretary of the board or his agent, which notice shall be by telegraph, when necessary to insure immediate notice. A correct record of all such bodies, including the name and date of death, shall be kept in a book provided for that purpose by the county clerk of the county in which such person died, and by the city health commissioner of the city of St. Louis, and such record shall be promptly furnished said officer by the person or persons reporting said bodies to the secretary of the board or his agent. 3. Whenever any person fails to give the notice and deliver the body of a deceased person as required by this section, and by reason of such failure such body shall become unfit for anatomical purposes, and is so certified by the duly authorized officer or agent of the board, such body shall be buried at the expense of the person so failing to notify and deliver such body.

(RSMo 1939 § 10000)

Prior revisions: 1929 § 9129; 1919 § 7344; 1909 § 8325



Section 194.160 Distribution of bodies.

Distribution of bodies.

194.160. 1. The secretary of the board shall cause to be distributed the bodies aforesaid, to any of the educational institutions mentioned in section 194.120, upon the acceptance and compliance by said educational institution with the provisions of sections 194.120 to 194.180, in proportion to the number of students in attendance at said educational institutions where the subject of human anatomy is studied or investigated.

2. The board may employ a carrier or carriers for the conveyance of such bodies, which bodies shall be well enclosed within a suitable encasement, and carefully deposited free from public observation. Said carrier shall obtain a receipt from the officer or other person having custody of any dead body subject to the provisions of sections 194.120 to 194.180 for each body received by said carrier, and said receipt shall set forth the name of the deceased, if known, and all other data that will aid in identifying such body, and shall deposit this receipt with the secretary of the board.

(RSMo 1939 § 10001)

Prior revisions: 1929 § 9130; 1919 § 7345; 1909 § 8326



Section 194.170 Autopsy not to be held, when.

Autopsy not to be held, when.

194.170. Bodies required to be buried at public expense shall be under the exclusive custody and control of the board. It is hereby declared unlawful for any person or persons to hold any autopsy on any dead human body subject to the provisions of sections 194.120 to 194.180 without first having obtained the consent of the secretary of the board or his accredited agent. The consent of any person for an autopsy on his or her body shall not in any way prevent or affect the application of sections 194.120 to 194.180.

(RSMo 1939 § 10002)

Prior revisions: 1929 § 9132; 1919 § 7347; 1909 § 8328



Section 194.180 Penalty for violation.

Penalty for violation.

194.180. Any person violating the provisions of sections 194.120 to 194.180, other than the provision named in section 194.140, for the violation of which special penalties are therein imposed, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined not less than fifty dollars nor more than five hundred dollars.

(RSMo 1939 § 10004)

Prior revisions: 1929 § 9134; 1919 § 7349; 1909 § 8330



Section 194.197 Depth at which body is buried may be regulated.

Depth at which body is buried may be regulated.

194.197. The governing body of every county and every municipality of this state may regulate the depth at which a human body may be buried.

(L. 1985 H.B. 677 § 1)



Section 194.200 Disposition of a stillborn child, definitions, duties of hospital, duties of parents, collection of costs, penalties.

Disposition of a stillborn child, definitions, duties of hospital, duties of parents, collection of costs, penalties.

194.200. 1. As used in this section, the following terms mean:

(1) "Final disposition", the burial, entombment, cremation, delivery to an educational or medical institution for donation, delivery to the state anatomical board or removal from the state of the remains of a deceased person;

(2) "Parents", either or both the biological mother or father of a stillborn child, but such term shall not include an unknown or unidentified biological father;

(3) "Stillborn child", a child who is dead at birth.

2. If a hospital or other health care facility transfers a stillborn child to a funeral establishment for final disposition, the hospital or health care facility shall contact one or both of the parents of such child within twenty-four hours of such transfer for instructions on the method of final disposition of the child. If the hospital contacts and receives instructions from at least one of the parents, the hospital shall convey such instructions to the funeral establishment which shall proceed as directed by such instructions. If the funeral establishment receives instructions from at least one of the parents, the funeral establishment may arrange for the final disposition of the child in accordance with such instructions without contacting the other parent. If the parents of the child do not provide instructions for the final disposition within five days, the funeral establishment shall conduct the most cost-effective method of final disposition of such child and the hospital shall be responsible for the cost of such final disposition. The hospital shall be entitled to collect the cost of such disposition from the parents. If the parents select the manner of final disposition, the parents shall be responsible to the funeral establishment for the costs of such disposition.

3. Any person who violates the provisions of this section is guilty of a class A misdemeanor.

(L. 1997 H.B. 713 § 1)



Section 194.210 Definitions.

Definitions.

194.210. 1. Sections 194.210 to 194.294 may be cited as the "Revised Uniform Anatomical Gift Act".

2. As used in sections 194.210 to 194.294, the following terms mean:

(1) "Adult", an individual who is at least eighteen years of age;

(2) "Agent", an individual:

(a) Authorized to make health-care decisions on the principal's behalf by a power of attorney for health care; or

(b) Expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal;

(3) "Anatomical gift", a donation of all or part of a human body to take effect after the donor's death for the purposes of transplantation, therapy, research, or education;

(4) "Cadaver procurement organization", an entity lawfully established and operated for the procurement and distribution of anatomical gifts to be used as cadavers or cadaver tissue for appropriate education or research;

(5) "Decedent", a deceased individual whose body or part is or may be the source of an anatomical gift. The term includes a stillborn infant but does not include an unborn child as defined in section 1.205 or 188.015 if the child has not died of natural causes;

(6) "Disinterested witness", a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift. The term does not include a person to which an anatomical gift could pass under section 194.255;

(7) "Document of gift", a donor card or other record used to make an anatomical gift. The term includes a statement or symbol on a driver's license, identification card, or donor registry;

(8) "Donor", an individual whose body or part is the subject of an anatomical gift provided that donor does not include an unborn child as defined in section 1.205 or section 188.015 if the child has not died of natural causes;

(9) "Donor registry", a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts;

(10) "Driver's license", a license or permit issued by the department of revenue to operate a vehicle whether or not conditions are attached to the license or permit;

(11) "Eye bank", a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes;

(12) "Guardian", a person appointed by a court pursuant to chapter 475. The term does not include a guardian ad litem;

(13) "Hospital", a facility licensed as a hospital under the laws of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state;

(14) "Identification card", an identification card issued by the department of revenue;

(15) "Know", to have actual knowledge;

(16) "Minor", an individual who is under eighteen years of age;

(17) "Organ procurement organization", a person designated by the United States Secretary of Health and Human Services as an organ procurement organization;

(18) "Parent", a parent whose parental rights have not been terminated;

(19) "Part", an organ, an eye, or tissue of a human being. The term does not include the whole body;

(20) "Person", an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity;

(21) "Physician", an individual authorized to practice medicine or osteopathy under the laws of any state;

(22) "Procurement organization", an eye bank, organ procurement organization, or tissue bank;

(23) "Prospective donor", an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. The term does not include an individual who has made a refusal;

(24) "Reasonably available", able to be contacted by a procurement organization with reasonable effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift;

(25) "Recipient", an individual into whose body a decedent's part has been or is intended to be transplanted;

(26) "Record", information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(27) "Refusal", a record created under section 194.235 that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part;

(28) "Sign", with the present intent to authenticate or adopt a record:

(a) To execute or adopt a tangible symbol; or

(b) To attach or logically associate with the record an electronic symbol, sound, or process;

(29) "State", a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the United States;

(30) "Technician", an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an eye enucleator;

(31) "Tissue", a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for purposes of research or education;

(32) "Tissue bank", a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue;

(33) "Transplant hospital", a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

(L. 1969 S.B. 43 § 1, A.L. 2008 S.B. 1139)



Section 194.215 Applicability of law.

Applicability of law.

194.215. Sections 194.210 to 194.294 apply to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.

(L. 2008 S.B. 1139)



Section 194.220 Registry to be established--gift may be made by whom.

Registry to be established--gift may be made by whom.

194.220. 1. (1) The department of health and senior services shall establish or contract for the establishment of a first person consent organ and tissue donor registry.

(2) The department of health and senior services and the department of revenue shall advise the individual that he or she is under no obligation to have his or her name included in the first person consent organ and tissue donor registry.

(3) An individual who agrees to have his or her name in the first person consent organ and tissue donor registry has given full legal consent to the donation of any of his or her organs or tissues upon his or her death as recorded in the registry or as subject in subsection 2 of this section.

(4) An individual may withdraw his or her consent to be listed in the first person consent organ and tissue donor registry as indicated in this section. The department of health and senior services and the department of revenue shall provide information to an individual advising them that withdrawal of his or her consent to be listed in the registry does not constitute a refusal to make an anatomical gift of the individual's body or part, and that his or her agent or any person listed in section 194.245 having priority to make an anatomical gift on behalf of the individual may make a gift of the individual's body or part.

(5) The department of health and senior services and the department of revenue shall provide information advising the individual that if he or she wants to bar other persons from making an anatomical gift of his or her body or part, the individual must execute a refusal under section 194.235.

2. Subject to section 194.240, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in section 194.225 by:

(1) The donor, if the donor is an adult or if the donor is a minor and is:

(a) Emancipated; or

(b) Authorized under state law to apply for a driver's license;

(2) An agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

(3) A parent of the donor, if the donor is an unemancipated minor; or

(4) The donor's guardian.

(L. 1969 S.B. 43 § 2, A.L. 1989 H.B. 145, A.L. 1996 H.B. 811, A.L. 2002 S.B. 1026 § 194.220 merged with § 1, A.L. 2003 S.B. 351 merged with S.B. 355, A.L. 2008 S.B. 1139)



Section 194.225 Procedure for making a gift--donor cards, requirements--gift made by will, effect of.

Procedure for making a gift--donor cards, requirements--gift made by will, effect of.

194.225. 1. A donor may make an anatomical gift:

(1) By authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;

(2) In a will;

(3) During a terminal illness or injury of the donor, by any form of communication addressed to at least two adults at least one of whom is a disinterested witness; or

(4) As provided in subsection 2 of this section.

2. A donor or other person authorized to make an anatomical gift under section 194.220 may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or the other person and shall:

(1) Be witnessed by at least two adults at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in subdivision (1) of subsection 1 of this section.

3. Revocation, suspension, expiration, or cancellation of the driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

4. An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.

(L. 2008 S.B. 1139)



Section 194.230 Amendment or revocation, procedure.

Amendment or revocation, procedure.

194.230. 1. Subject to section 194.240, a donor or other person authorized to make an anatomical gift under section 194.220 may amend or revoke an anatomical gift by:

(1) A record signed by:

(a) The donor;

(b) The other person; or

(c) Subject to subsection 2 of this section, another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2) A later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

2. A record signed under paragraph (c) of subdivision (1) of subsection 1 of this section shall:

(1) Be witnessed by at least two adults at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) State that it has been signed and witnessed as provided in subdivision (1) of this subsection.

3. Subject to section 194.240, a donor or other person authorized to make an anatomical gift under section 194.220 may revoke the gift by the destruction or cancellation of the document of gift, or a portion of the document of gift used to make the gift, with the intent to revoke the gift.

4. A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults at least one of whom is a disinterested witness.

5. A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection 1 of this section.

(L. 1969 S.B. 43 § 3, A.L. 2002 S.B. 1026, A.L. 2008 S.B. 1139)



Section 194.235 Refusal to make a gift, evidenced how, requirements.

Refusal to make a gift, evidenced how, requirements.

194.235. 1. An individual may refuse to make an anatomical gift of the individual's body or part by:

(1) A record signed by:

(a) The individual; or

(b) Subject to subsection 2 of this section, another individual acting at the direction of the individual if the individual is physically unable to sign;

(2) The individual's will whether or not the will is admitted to probate or invalidated after the individual's death; or

(3) Any form of communication made by the individual during the individual's terminal illness or injury addressed to at least two adults at least one of whom is a disinterested witness.

2. A record signed under paragraph (b) of subdivision (1) of subsection 1 of this section shall:

(1) Be witnessed by at least two adults at least one of whom is a disinterested witness, who have signed at the request of the individual; and

(2) State that it has been signed and witnessed as provided in subdivision (1) of this subsection.

3. An individual may amend or revoke a refusal:

(1) In the manner provided in subsection 1 of this section for making a refusal;

(2) By subsequently making an anatomical gift under section 194.225 that is inconsistent with the refusal; or

(3) By the destroying or cancelling of the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

4. Except as otherwise provided in subsection 8 of section 194.240, in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or a part bars all other persons from making an anatomical gift of the individual's body or the part.

(L. 2008 S.B. 1139)



Section 194.240 Person other than donor barred from making, amending, or revoking donor's gift--revocation not a bar to making a gift--parent may revoke or amend a gift of a child.

Person other than donor barred from making, amending, or revoking donor's gift--revocation not a bar to making a gift--parent may revoke or amend a gift of a child.

194.240. 1. Except as otherwise provided in subsection 7 of this section and subject to subsection 6 of this section, in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body or a part if the donor made an anatomical gift of the donor's body or the part under section 194.225 or an amendment to an anatomical gift of the donor's body or the part under section 194.230.

2. A donor's revocation of an anatomical gift of the donor's body or a part under section 194.230 is not a refusal and does not bar another person specified in section 194.220 or 194.245 from making an anatomical gift of the donor's body or a part under section 194.225 or 194.250.

3. If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under section 194.225 or an amendment to an anatomical gift of the donor's body or part under section 194.230, another person may not make, amend, or revoke the gift of the donor's body or part under section 194.250.

4. A revocation of an anatomical gift of the donor's body or a part under section 194.230 by a person other than the donor does not bar another person from making an anatomical gift of the body or a part under section 194.225 or 194.250.

5. In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under section 194.220, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

6. In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under section 194.220, an anatomical gift of a part for one or more purposes set forth in section 194.220 is not a limitation on the making of an anatomical gift of the part for any other purpose by the donor or other person under section 194.225 or 194.250.

7. If a donor who is an unemancipated minor dies, a parent or guardian of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

(L. 1969 S.B. 43 § 4, A.L. 1975 H.B. 107, A.L. 1978 H.B. 1492, A.L. 1991 S.B. 177, A.L. 1995 H.B. 178, A.L. 1996 H.B. 811, A.L. 2008 S.B. 1139)



Section 194.245 Gift for transplantation, therapy, research, or education, priority list for persons making.

Gift for transplantation, therapy, research, or education, priority list for persons making.

194.245. 1. Subject to subsections 2 and 3 of this section and unless barred by section 194.235 or 194.240, an anatomical gift of a decedent's body or part for purposes of transplantation, therapy, research, or education may be made in the order of priority listed, by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) An agent of the decedent at the time of death who could have made an anatomical gift under subdivision (2) of subsection 2 of section 194.220 immediately before the decedent's death;

(2) The spouse of the decedent;

(3) Adult children of the decedent;

(4) Parents of the decedent;

(5) Adult siblings of the decedent;

(6) Adult grandchildren of the decedent;

(7) Grandparents of the decedent;

(8) The persons who were acting as the guardian of the person of the decedent at the time of death; and

(9) Any other public official having the authority to dispose of the decedent's body.

2. If there is more than one member of a class listed in subdivision (1), (3), (4), (5), (6), (7), or (9) of subsection 1 of this section entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift can pass under section 194.255 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

3. A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection 1 of this section is reasonably available to make or to object to the making of an anatomical gift.

(L. 2008 S.B. 1139)



Section 194.250 Document of gift, procedure.

Document of gift, procedure.

194.250. 1. A person authorized to make an anatomical gift under section 194.245 may make an anatomical gift by a document of gift signed by the person making the gift or that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

2. Subject to subsection 3 of this section, an anatomical gift by a person authorized under section 194.245 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized under section 194.245 may be:

(1) Amended only if a majority of reasonably available members agree to the revoking of the gift; or

(2) Revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

3. A revocation under subsection 2 of this section is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation.

(L. 1969 S.B. 43 § 5, A.L. 2008 S.B. 1139)



Section 194.255 Persons eligible to receive gift in the document of gift--gifts not naming persons, effect of--refusal of gift required when.

Persons eligible to receive gift in the document of gift--gifts not naming persons, effect of--refusal of gift required when.

194.255. 1. An anatomical gift may be made to the following persons named in the document of gift:

(1) A hospital, accredited medical school, dental school, college, university, or organ procurement organization, cadaver procurement organization, or other appropriate person for research or education;

(2) Subject to subsection 2 of this section, an individual designated by the person making the anatomical gift if the individual is the recipient of the part; or

(3) An eye bank or tissue bank.

2. If an anatomical gift to an individual under subdivision (2) of subsection 1 of this section cannot be transplanted into the individual, the part passes in accordance with subsection 7 of this section in the absence of an express, contrary indication by the person making the anatomical gift.

3. If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection 1 of this section but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank;

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank;

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ;

(4) If the part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

4. For the purpose of subsection 3 of this section, if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

5. If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection 1 of this section and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection 7 of this section.

6. If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor", "organ donor", or "body donor", or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection 7 of this section.

7. For purposes of subsections 2, 5, and 6 of this section, the following rules apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank;

(2) If the part is tissue, the gift passes to the appropriate tissue bank;

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ;

(4) If the gift is medically unsuitable for transportation or therapy, the gift may be used for research or education and pass to the appropriate procurement organization or cadaver procurement organization.

8. An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subdivision (2) of subsection 1 of this section, passes to the organ procurement organization as custodian of the organ.

9. If an anatomical gift does not pass under subsections 1 through 8 of this section or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

10. A person may not accept an anatomical gift if the person knows that the gift was not effectively made under section 194.225 or 194.250 or if the person knows that the decedent made a refusal under section 194.235 that was not revoked. For purposes of this subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

11. A person may not accept an anatomical gift if the person knows that the gift is from the body of an executed prisoner from another country.

12. Except as otherwise provided in subdivision (2) of subsection 1 of this section, nothing in this act* affects the allocation of organs for transplantation or therapy.

(L. 2008 S.B. 1139)

*"This act" (S.B. 1139, 2008) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 194.260 Reasonable search to identify donors--immunity from liability, when.

Reasonable search to identify donors--immunity from liability, when.

194.260. 1. The following persons shall make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1) A law enforcement officer, firefighter, paramedic, or other emergency rescuer finding the individual; and

(2) If no other source of the information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

2. If a document of gift or a refusal to make an anatomical gift is located by the search required by subdivision (1) of subsection 1 of this section and the individual or deceased individual to whom it relates is taken to a hospital, the person responsible for conducting the search shall send the document of gift or refusal to the hospital.

3. A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section but may be subject to administrative sanctions.

(L. 1969 S.B. 43 § 6, A.L. 2008 S.B. 1139)



Section 194.263 Delivery of document of gift not required--examination and copying of document permitted, when.

Delivery of document of gift not required--examination and copying of document permitted, when.

194.263. 1. A document of gift need not be delivered during the donor's lifetime to be effective.

2. Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under section 194.255.

(L. 2008 S.B. 1139)



Section 194.265 Referral to procurement organization, diligent search of donor registry required--reasonable examination of body parts permitted, when--search for minor's parents required, when--attending physician shall not procure, when.

Referral to procurement organization, diligent search of donor registry required--reasonable examination of body parts permitted, when--search for minor's parents required, when--attending physician shall not procure, when.

194.265. 1. When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of any donor registry and other applicable records that it knows exist for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

2. A procurement organization must be allowed reasonable access to information in the records of the department of health and senior services and department of revenue to ascertain whether an individual at or near death is a donor.

3. When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows a contrary intent had or has been expressed by the individual or an agent of the individual, or if the individual is incapacitated and he or she has no agent, knows a contrary intent has been expressed by any person listed in section 194.245 having priority to make an anatomical gift on behalf of the individual.

4. Unless prohibited by law other than sections 194.210 to 194.294, at any time after a donor's death, the person to which a part passes under section 194.255 may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

5. Unless prohibited by law other than sections 194.210 to 194.294, an examination under subsection 3 or 4 of this section may include an examination of all medical records of the donor or prospective donor.

6. Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke a refusal.

7. Upon referral by a hospital under subsection 1 of this section, a procurement organization shall make a reasonable search for any person listed in section 194.245 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

8. Subject to subsection 9 of section 194.255 and section 58.785, the rights of the person to which a part passes under section 194.255 are superior to rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this act*, a person that accepts an anatomical gift of an entire body may allow embalming or cremation and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under section 194.255, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation.

9. Neither the physician who attends the decedent immediately prior to or at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

10. No physician who removes or transplants a part from the decedent, or a procurement organization, shall have primary responsibility for the health care treatment, or health care decision-making for such individual's terminal condition during the hospitalization for which the individual becomes a donor.

11. A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.

(L. 2008 S.B. 1139)

*"This act" (S.B. 1139, 2008) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 194.270 Hospitals to enter into agreements with procurement organizations.

Hospitals to enter into agreements with procurement organizations.

194.270. Each hospital in this state shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.

(L. 1969 S.B. 43 § 7, A.L. 2008 S.B. 1139)

(2004) Determination of good faith under the Uniform Anatomical Gift Act is a question of law which can be addressed on summary judgment. Schembre v. Mid-America Transplant Association, 135 S.W.3d 527 (Mo.App.E.D.).



Section 194.275 Purchase or sale of body parts for valuable consideration prohibited--penalty--definition.

Purchase or sale of body parts for valuable consideration prohibited--penalty--definition.

194.275. 1. Except as otherwise provided in subsection 2 of this section, a person that for valuable consideration knowingly purchases or sells a part for any purpose if removal of the whole body or a part from an individual is intended to occur after the individual's death commits a felony and upon pleading or being found guilty is subject to a fine not exceeding fifty thousand dollars or imprisonment not exceeding seven years, or both.

2. For purposes of this section, the term "valuable consideration" does not include the reasonable payments associated with the removal, transportation, implantation, processing, preservation, quality control, and storage of any part or a whole body.

(L. 2008 S.B. 1139)



Section 194.280 Falsification of documents, penalty.

Falsification of documents, penalty.

194.280. Any person that in order to obtain a financial gain knowingly falsifies, forges, conceals, defaces, or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal commits a felony and upon pleading or being found guilty is subject to a fine not exceeding fifty thousand dollars or imprisonment not exceeding seven years, or both.

(L. 1969 S.B. 43 § 8, A.L. 2008 S.B. 1139)



Section 194.285 Immunity from liability, when.

Immunity from liability, when.

194.285. 1. A person that acts in accordance with sections 194.210 to 194.294 or with the applicable anatomical gift law of another state that is not inconsistent with the provisions of sections 194.210 to 194.294 or attempts without negligence and in good faith to do so is not liable for the act in any civil action, criminal, or administrative proceeding.

2. Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

3. In determining whether an anatomical gift has been made, amended, or revoked under sections 194.210 to 194.294, a person may rely upon representations of individuals listed in subdivision (2), (3), (4), (5), (6), (7), or (8) of subsection 1 of section 194.245 relating to the individual's relationship to the donor or prospective donor unless the person knows that representation is untrue.

(L. 2008 S.B. 1139)



Section 194.290 Declarations and advance health care directives--definitions--gift in conflict with, donor or physician to resolve.

Declarations and advance health care directives--definitions--gift in conflict with, donor or physician to resolve.

194.290. 1. As used in this section, the following terms mean:

(1) "Advance health-care directive", a power of attorney for health care or a record signed or authorized by a prospective donor, containing the prospective donor's direction concerning a health-care decision for the prospective donor;

(2) "Declaration", a record, including but not limited to a living will, or a do-not-resuscitate order, signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn;

(3) "Health-care decision", any decision regarding the health care of the prospective donor.

2. If a prospective donor has a declaration or advance health-care directive and the terms of the declaration or directive and the express or implied terms of a potential anatomical gift are in conflict with regard to the administration of measures necessary to ensure the medical suitability of a part for transplantation or therapy, the prospective donor's attending physician and prospective donor shall confer to resolve the conflict. If the prospective donor is incapable of resolving the conflict, an agent acting under the prospective donor's declaration or directive or, if none or the agent is not reasonably available, another person authorized by law to make health-care decisions on behalf of the prospective donor shall act for the donor to resolve the conflict. The conflict must be resolved as expeditiously as possible. Information relevant to the resolution of the conflict may be obtained from the appropriate procurement organization and any other person authorized to make an anatomical gift for the prospective donor under section 194.245. Before the resolution of the conflict, measures necessary to ensure the medical suitability of an organ for transplantation or therapy may not be withheld or withdrawn from the prospective donor if withholding or withdrawing the measures is not contraindicated by appropriate end-of-life care.

(L. 1969 S.B. 43 § 9, A.L. 2008 S.B. 1139)



Section 194.292 Requirements for valid execution of a document of gift--presumption of validity, when--requirements for out-of-state execution of documents.

Requirements for valid execution of a document of gift--presumption of validity, when--requirements for out-of-state execution of documents.

194.292. 1. A document of gift is valid if executed in accordance with:

(1) Sections 194.210 to 194.294;

(2) The laws of the state or country where it was executed; or

(3) The laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

2. If a document of gift is valid as provided by subsection 1 of this section, the law of this state governs the interpretation of the document of gift.

3. A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.

4. For purposes of this section, for a document of gift from another state or country to be valid it must be executed by a record, document, or donor registry that expresses the informed consent of a person to make an anatomical gift.

(L. 2008 S.B. 1139)



Section 194.293 Uniformity of law a consideration in construing statutory provisions.

Uniformity of law a consideration in construing statutory provisions.

194.293. In applying and construing sections 194.216* to 194.290, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(L. 2008 S.B. 1139)

*Section 194.216 does not exist.



Section 194.294 Effect of law on certain federal acts.

Effect of law on certain federal acts.

194.294. Sections 194.210 to 194.294 modify, limit, and supersede* the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(a) of that act, 15 U.S.C. Section 7001, or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

(L. 2008 S.B. 1139)

*Words "modifies, limits, and supersedes" appear in original rolls.



Section 194.295 Embalmers authorized to enucleate eyes, when.

Embalmers authorized to enucleate eyes, when.

194.295. Any embalmer, licensed under the provisions of chapter 333, who has successfully completed a course in eye enucleation conducted or certified by the department of ophthalmology of a college of medicine offering said course, and who holds a valid certificate of competence for completing the course, may enucleate eyes when the eyes have been donated as a gift as provided by the Missouri uniform anatomical gift act. No embalmer is subject to any civil or criminal liability for performing any act necessary to enucleate eyes as provided by this section.

(L. 1973 S.B. 34 § 1)



Section 194.297 Organ donor program fund established--funding, administration, purpose--transfer to general revenue prohibited.

Organ donor program fund established--funding, administration, purpose--transfer to general revenue prohibited.

194.297. There is established in the state treasury the "Organ Donor Program Fund", which shall consist of all moneys deposited by the director of revenue pursuant to subsection 2 of section 302.171 and any other moneys donated or appropriated to the fund. The state treasurer shall administer the fund, and the moneys in the fund shall be used solely, upon appropriation, by the department of health and senior services, in consultation with the organ donation advisory committee, for implementation of organ donation awareness programs in the manner prescribed in subsection 2 of section 194.300. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the organ donor program fund at the end of any biennium shall not be transferred to the credit of the general revenue fund. There shall be no money appropriated from general revenue to administer the fund in the event the fund cannot sustain itself.

(L. 1995 H.B. 178 § 1 subsec. 1)

Effective 1-1-96



Section 194.299 Money in organ donor program fund, how expended.

Money in organ donor program fund, how expended.

194.299. The moneys in the organ donor program fund shall be expended as follows:

(1) Grants by the department of health and senior services to certified organ procurement organizations for the development and implementation of organ donation awareness programs in this state;

(2) Publication of informational pamphlets or booklets by the department of health and senior services and the advisory committee regarding organ donations and donations to the organ donor program fund when obtaining or renewing a license to operate a motor vehicle pursuant to subsection 2 of section 302.171;

(3) Maintenance of a central registry of organ donors pursuant to subsection 1 of section 194.304; and

(4) Implementation of organ donation awareness programs in the secondary schools of this state by the department of elementary and secondary education.

(L. 1995 H.B. 178 § 1 subsec. 4)

Effective 1-1-96



Section 194.300 Organ donation advisory committee established in department of health and senior services, appointment, qualifications, expenses, terms.

Organ donation advisory committee established in department of health and senior services, appointment, qualifications, expenses, terms.

194.300. 1. There is established within the department of health and senior services the "Organ Donation Advisory Committee", which shall consist of the following members appointed by the governor with the advice and consent of the senate:

(1) Four representatives of organ and tissue procurement organizations;

(2) Four members representative of organ recipients, families of organ recipients, organ donors and families of organ donors;

(3) One health care representative from a hospital located in Missouri; and

(4) One representative of the department of health and senior services.

2. Members of the advisory committee shall receive no compensation for their services, but may be reimbursed for the reasonable and necessary expenses incurred in the performance of their duties out of appropriations made for that purpose. Members shall serve for five year terms and shall serve at the pleasure of the governor.

(L. 1995 H.B. 178 § 1 subsecs. 2 & 3)

Effective 1-1-96



Section 194.302 Advisory committee's powers and duties--annual report, due when.

Advisory committee's powers and duties--annual report, due when.

194.302. The advisory committee shall assist the department of health and senior services and the department of elementary and secondary education in the development of organ donor awareness programs to educate the general public on the importance of organ donations and shall recommend priorities in the expenditures from the organ donor program fund. The advisory committee shall submit a report of its activities and recommendations to the director of the department of health and senior services, the general assembly and the governor by the fifteenth day of January of each year, beginning January 15, 1997.

(L. 1995 H.B. 178 § 1 subsec. 5)

Effective 1-1-96



Section 194.304 Transfer of donor registry information, department of revenue to cooperate--registry requirements.

Transfer of donor registry information, department of revenue to cooperate--registry requirements.

194.304. 1. The department of revenue shall cooperate with any donor registry that this state establishes, contracts for, or recognizes for the purpose of transferring to the donor registry all relevant information regarding a donor's making, amendment to, or revocation of an anatomical gift.

2. A first person consent organ and tissue donor registry shall:

(1) Allow a donor or other person authorized under section 194.220 to include on the donor registry a statement or symbol that the donor has made, amended, or revoked an anatomical gift;

(2) Be accessible to a procurement organization to allow it to obtain relevant information on the donor registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift; and

(3) Be accessible for purposes of subdivisions (1) and (2) of this subsection seven days a week on a twenty-four-hour basis.

3. Personally identifiable information on a first person consent organ and tissue donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor, or the person that made the anatomical gift for any purpose other than to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift.

(L. 1995 H.B. 178 § 1 subsec. 6 & 7, A.L. 2008 S.B. 1139)



Section 194.307 Effective date for sections 194.240, 194.297 through 194.304 and section 302.171.

Effective date for sections 194.240, 194.297 through 194.304 and section 302.171.

194.307. Sections 194.240, 194.297 to 194.304 and section 302.171 shall become effective January 1, 1996.

(L. 1995 H.B. 178 § B)



Section 194.350 Disposition of cremated remains--if no directions are given, procedure, notice.

Disposition of cremated remains--if no directions are given, procedure, notice.

194.350. A licensed funeral establishment which cremates, or contracts for the cremation of, a dead human body, whether the cremation occurs before or after August 28, 1989, may dispose of the cremated remains by:

(1) Disposing the remains in accordance with the cremation contract, except if otherwise prohibited by law;

(2) Delivering the remains to or as directed by another licensed funeral establishment which contracted for the cremation;

(3) Delivering the remains to or as directed by the person who contracted for the cremation; or

(4) If not delivered pursuant to subdivision (2) or (3) of this section, by scattering, burying, or interring the unclaimed cremated remains in a scatter garden or pond, columbarium or other place formally dedicated for such purpose, by delivering the remains to any person listed in section 194.119, or releasing the remains to a veterans' service organization per the procedures set out in section 194.360, provided, at least ninety days prior to such action the funeral establishment shall send a written notice by mail, with confirmation of delivery, to the last known address of the person or establishment that contracted for the cremation stating that the remains will be scattered, interred, or delivered under this subdivision unless the notified establishment or person, or other person authorized by the notified establishment or person, claims and removes the remains prior to the end of such ninety-day period.

(L. 1989 H.B. 195 § 1, A.L. 2010 H.B. 2231, A.L. 2013 S.B. 186)



Section 194.360 Veterans, cremated remains--definitions--funeral establishment or coroner, authorized release of identifying information, to whom--release of remains, when--immunity from liability.

Veterans, cremated remains--definitions--funeral establishment or coroner, authorized release of identifying information, to whom--release of remains, when--immunity from liability.

194.360. 1. As used in this section the following terms shall mean:

(1) "Funeral establishment", as defined in section 333.011, a funeral home, a funeral director, an embalmer, or an employee of any of the individuals or entities;

(2) "Identifying information", data required by the Department of Veterans Affairs to verify a veteran or their dependent's eligibility for burial in a national or state cemetery: name, service number, Social Security number, date of birth, date of death, place of birth, and copy of death certificate;

(3) "Veteran", a person honorably discharged from the Armed Forces of the United States, including, but not limited to, the Philippine Commonwealth Army, the Regular Scouts "Old Scouts", and the Special Philippine Scouts "New Scouts", or a person who died while on active military service with any branch of the Armed Forces of the United States;

(4) "Veterans' service organization", a veterans organization that is federally chartered by the Congress of the United States, veterans' service organization recognized by the Department of Veterans Affairs or that qualifies as a Section 501(c)(3) or 501(c)(19), nonprofit tax exempt organization under the Internal Revenue Code that is organized for the verification and burial of veterans and dependents.

2. A funeral establishment or coroner in the possession of cremated remains is authorized to release the identifying information to the Department of Veterans Affairs or a veterans' service organization for the purpose of obtaining verification of the veteran's or veterans' dependent's eligibility for a military burial, interment, or scattering. When verification of a veteran or dependent is completed, the funeral establishment or coroner may release the remains to the veterans' service organization who then may arrange for the burial, interment, or scattering of the remains.

3. A funeral establishment or coroner who releases the identifying information shall not be liable in any action regarding the release of the identifying information and neither the funeral establishment, coroner, or veterans' service organization shall be liable in any action stemming from the final disposition, interment, burial, or scattering of remains released to a veterans' service organization pursuant to this chapter so long as the funeral establishment, prior to the burial, interment, or scattering of the remains, follows the notification procedures for unclaimed cremated remains as set out in subdivision (4) of section 194.350.

4. A veterans' service organization accepting remains under this section shall take all reasonable steps to inter the remains in a veterans' cemetery.

(L. 2009 H.B. 111 merged with H.B. 427, A.L. 2013 S.B. 186)



Section 194.375 Citation of law--definitions.

Citation of law--definitions.

194.375. 1. Sections 194.375 to 194.390 shall be known and may be cited as the "Disposition of Fetal Remains Act".

2. As used in sections 194.375 to 194.390, the following terms mean:

(1) "Final disposition", the burial, cremation, or other disposition of the remains of a human fetus following a spontaneous fetal demise occurring after a gestation period of less than twenty completed weeks;

(2) "Remains of a human fetus", the fetal remains or fetal products of conception of a mother after a miscarriage, regardless of the gestational age or whether the remains have been obtained by spontaneous or accidental means.

(L. 2004 H.B. 1136)



Section 194.378 Final disposition of fetal remains, mother has right to determine.

Final disposition of fetal remains, mother has right to determine.

194.378. In every instance of fetal death, the mother has the right to determine the final disposition of the remains of the fetus, regardless of the duration of the pregnancy. The mother may choose any means of final disposition authorized by law or by the director of the department of health and senior services.

(L. 2004 H.B. 1136)



Section 194.381 Means of disposition.

Means of disposition.

194.381. 1. The final disposition of the remains of a human fetus may be by cremation, interment by burial, incineration in an approved medical waste incinerator, or other means authorized by the director of the department of health and senior services. The disposition shall be in accordance with state law or administrative rules providing for the disposition. If the remains are disposed of by incineration, the remains shall be incinerated separately from other medical waste.

2. No religious service or ceremony is required as part of the final disposition of the remains of a human fetus.

(L. 2004 H.B. 1136)



Section 194.384 Written standards required for protection of mother's right to determine final disposition.

Written standards required for protection of mother's right to determine final disposition.

194.384. Every hospital, outpatient birthing clinic, and any other health care facility licensed to operate in this state shall adopt written standards for the final disposition of the remains of a human fetus as provided in sections 194.375 to 194.390 for protection of a mother's right pursuant to section 194.378 and for notice as required in section 194.387.

(L. 2004 H.B. 1136)



Section 194.387 Miscarriage--mother's right to determine final disposition of remains--counseling made available, when.

Miscarriage--mother's right to determine final disposition of remains--counseling made available, when.

194.387. 1. Within twenty-four hours after a miscarriage occurs spontaneously or accidentally at a hospital, outpatient birthing clinic, or any other health care facility, the facility shall disclose to the mother of the miscarried fetus, both orally and in writing, the mother's right to determine the final disposition of the remains of the fetus. The facility's disclosure shall include giving the mother a copy of the facility's written standards adopted pursuant to section 194.384.

2. The facility shall make counseling concerning the death of the fetus available to the mother. The facility may provide the counseling or refer the mother to another provider of appropriate counseling services.

(L. 2004 H.B. 1136)



Section 194.390 Right to legal abortion not affected.

Right to legal abortion not affected.

194.390. Nothing in sections 194.375 to 194.390 shall be construed to prohibit a woman's ability to obtain a legal abortion.

(L. 2004 H.B. 1136)



Section 194.400 Definitions.

Definitions.

194.400. As used in sections 194.400 to 194.410 the following words and phrases mean:

(1) "Committee", the unmarked human burial consultation committee;

(2) "Cultural items", shall include:

(a) "Associated funerary objects", objects that are reasonably believed to have been placed with individual human remains either at the time of death, or during the death rite or ceremony, or later, and all other items exclusively made for burial purposes including items made to contain human remains;

(b) "Unassociated funerary objects", objects that are reasonably believed to have been placed with individual human remains either at the time of death or during the death rite or ceremony, or later, which can be identified by a preponderance of the evidence as related to known human remains or an unmarked human burial site or can be identified as having been removed from a specific unmarked human burial site;

(3) "General archaeological investigation", refers to:

(a) Excavations performed by professional archaeologists usually consisting of a structured scientific undertaking comprised of three segments including field investigations, laboratory analysis, and preparation and submission of a report of investigation; and

(b) Identification of the presence of human remains in excavated materials considered to occur at the completion of the laboratory analysis segment of the studies as above;

(4) "Professional archaeologist", a person who has a graduate degree in archaeology, anthropology, or closely related field, at least one year of full-time professional experience or equivalent specialized training in archaeological research, administration of management, or at least four months of supervised field and analytic experience in general North American archaeology and demonstrated ability to carry archaeological research to completion, as evidenced by a master of arts or master of science thesis, or report equivalent in scope and quality;

(5) "Second or subsequent violation", any violation, other than the first violation, of a criminal law related to the trafficking of human remains or cultural items located in the state of Missouri, the United States, or any other state;

(6) "Skeletal analyst", a person possessing a postgraduate degree representing specialized training in skeletal biology, forensic osteology, or other relevant aspects of physical anthropology. The skeletal analyst shall have a minimum experience of one year in conducting laboratory reconstruction and analysis, and shall have demonstrated the ability to design and execute a skeletal analysis, and to present the written results and interpretations of such analysis in a thorough, scientific, and timely manner;

(7) "Specific scientific investigations", refers to detailed studies of human remains by professional archaeologists, anthropologists, osteologists, or professionals in related disciplines;

(8) "State historic preservation officer", the director of the department of natural resources;

(9) "Unmarked human burial", any instance where human skeletal remains are discovered or believed to exist, but for which there exists no written historical documentation or grave markers.

(L. 1987 S.B. 24 § 1, A.L. 1996 S.B. 834)



Section 194.405 Scope of law.

Scope of law.

194.405. When an unmarked human burial or human skeletal remains are encountered during archaeological excavation, construction, or other ground disturbing activities, whether found on or in any private lands or waters or on or in any lands or waters owned by the state of Missouri or its political subdivisions, agencies or instrumentalities, the provisions of sections 194.400 to 194.410 shall apply.

(L. 1987 S.B. 24 § 2)



Section 194.406 Unmarked human burials, knowledge or discovery--notice to local law enforcement officer or state historic preservation officer--jurisdiction, how determined.

Unmarked human burials, knowledge or discovery--notice to local law enforcement officer or state historic preservation officer--jurisdiction, how determined.

194.406. 1. Any person knowing or with reason to know that an unmarked human burial or human skeletal remains are being disturbed, destroyed, defaced, mutilated, removed, or excavated, or exposed shall immediately notify either the state historic preservation officer or the local law enforcement officer with jurisdiction for the area in which the burial or remains are encountered.

2. When an unmarked human burial or human skeletal remains are encountered as a result of construction or agricultural earth disturbing activities or by a professional archaeologist in the course of an investigation all such activities shall cease immediately within a radius of fifty feet of the point of discovery. Such activity shall not resume without specific authorization from either the state historic preservation officer or the local law enforcement officer, whichever party has jurisdiction over and responsibility for such remains. Said parties shall act promptly and make a decision within a reasonable time. Jurisdiction will be determined as follows:

(1) If upon investigation, the local law enforcement officer determines that the human skeletal remains may be involved in a legal investigation, that officer will immediately assume all jurisdiction over and responsibility for such remains;

(2) If upon investigation, the local enforcement officer determines that the remains are not involved in a legal investigation, the state historic preservation officer or his duly designated representative shall assume responsibility for such remains.

(L. 1987 S.B. 24 § 3)



Section 194.407 State historic preservation officer, jurisdiction of unmarked human burials, duties--general archaeological investigation, when--professional archaeologist, advise state historic preservation officer, when.

State historic preservation officer, jurisdiction of unmarked human burials, duties--general archaeological investigation, when--professional archaeologist, advise state historic preservation officer, when.

194.407. 1. In cases where an unmarked human burial or human skeletal remains are discovered as a result of construction or agricultural earth disturbing activities and where the state historic preservation officer has been determined to have jurisdiction, the state historic preservation officer shall determine whether removal of the human skeletal remains is necessary and appropriate for the purpose of scientific analysis. A general archaeological investigation of the site shall be conducted by a professional archaeologist and the professional archaeologist shall advise the state historic preservation officer of the physical location and the cultural and biological characteristics of the unmarked human burial or human skeletal remains within thirty days after the state historic preservation officer assumed jurisdiction over the burial or remains.

2. In cases where an unmarked human burial or skeletal remains are discovered by a professional archaeologist in the course of an investigation, and where the state historic preservation officer has been determined to have jurisdiction, the professional archaeologist shall advise the state historic preservation officer of the physical location and the cultural and biological characteristics of the unmarked human burial or human skeletal remains within thirty days after the state historic officer assumed jurisdiction.

3. Notwithstanding anything to the contrary herein contained no construction shall be suspended or delayed more than thirty days.

(L. 1987 S.B. 24 § 4)



Section 194.408 State historic preservation officer, reinterment, duties--consultation with unmarked human burial consultation committee, when.

State historic preservation officer, reinterment, duties--consultation with unmarked human burial consultation committee, when.

194.408. Whenever an unmarked human burial or human skeletal remains are reported to the state historic preservation officer, the state historic preservation officer shall proceed as follows:

(1) Insofar as possible, the state historic preservation officer shall make reasonable efforts to identify and locate persons who can establish direct kinship with or descent from the individual whose remains constitute the burial. The state historic preservation officer, in consultation with the most closely related family member, shall determine the proper disposition of the remains;

(2) When no direct kin or descendants can be identified or located, but the burial or remains can be shown to have ethnic affinity with living peoples, the state historic preservation officer in consultation with the leaders of the ethnic groups having a relation to the burial or remains shall determine the proper disposition of the remains. But, if the state historic preservation officer determines the burial or remains are scientifically significant, no reinterment shall occur until the burial or remains have been examined by a skeletal analyst designated by the state historic preservation officer. In no event shall reinterment be delayed more than one year;

(3) When the burial or remains cannot be related to any living peoples, the state historic preservation officer, in consultation with the unmarked human burial consultation committee, shall determine the proper disposition of the burial or remains. But, if the state historic preservation officer determines the burial or remains are scientifically significant, no reinterment shall occur until the burial or remains have been examined by a skeletal analyst designated by the state historic preservation officer. In no event shall reinterment be delayed more than one year unless otherwise and to the extent determined by the committee;

(4) Notwithstanding subdivisions (2) and (3) of this section the state historical preservation officer may seek approval from the unmarked human burial consultation committee to delay reinterment of the remains for an additional scientific study in a facility chosen by the state historic preservation officer. If the study is approved by the committee reinterment shall be delayed for a period as specified by the committee.

(L. 1987 S.B. 24 § 5)



Section 194.409 Unmarked human burial consultation committee, established--seven members, qualifications--state historic preservation officer, chairman--meetings, when--members serve without remuneration--expenses--federal law.

Unmarked human burial consultation committee, established--seven members, qualifications--state historic preservation officer, chairman--meetings, when--members serve without remuneration--expenses--federal law.

194.409. 1. There is hereby created in the department of natural resources, an "Unmarked Human Burial Consultation Committee", which shall be composed of seven members to be appointed by the governor with the advice and consent of the senate. The members of the committee shall be appointed as follows: the state historic preservation officer, two members who are archaeologists or skeletal analysts, two native Americans who are members of an Indian tribe recognized by the United States of America, one member who is a non-Indian minority, and one non-Indian, non-minority member who is neither a professional archaeologist nor a skeletal analyst. Members of the committee shall be residents of the state of Missouri.

2. The state historic preservation officer shall be chairman of the committee and shall serve a term which is contemporaneous with his employment as director of the department of natural resources. The terms of all other members of the committee shall be three years.

3. The committee shall meet at least once each calendar year, but may meet more often at the request of the state historic preservation officer.

4. The members of the committee shall serve voluntarily and shall not receive compensation for membership on the committee, except that they shall be eligible to receive reimbursement for transportation expenses as provided for through the budget approved for the office of the state historic preservation officer.

5. All actions and decisions of the state historic preservation officer and the unmarked human burial consultation committee shall be in conformity with the provisions of the federal National Historic Preservation Act of 1966, as amended.

(L. 1987 S.B. 24 § 6)



Section 194.410 Human burial sites--knowingly disturb, penalty--appropriation for sale, penalty.

Human burial sites--knowingly disturb, penalty--appropriation for sale, penalty.

194.410. 1. Any person, corporation, partnership, proprietorship, or organization who knowingly disturbs, destroys, vandalizes, or damages a marked or unmarked human burial site commits a class D felony.

2. Any person who knowingly appropriates for profit, uses for profit, sells, purchases or transports for sale or profit any human remains without the right of possession to those remains as provided in sections 194.400 to 194.410 commits a class A misdemeanor and, in the case of a second or subsequent violation, commits a class D felony.

3. Any person who knowingly appropriates for profit, uses for profit, sells, purchases or transports for sale or profit any cultural items obtained in violation of sections 194.400 to 194.410 commits a class A misdemeanor and, in the case of a second or subsequent violation, commits a class D felony.

(L. 1987 S.B. 24 § 7, A.L. 1990 H.B. 1079, A.L. 1996 S.B. 834)



Section 194.425 Abandonment of a corpse without notifying authorities, penalty.

Abandonment of a corpse without notifying authorities, penalty.

194.425. 1. A person commits the crime of abandonment of a corpse if that person abandons, disposes, deserts or leaves a corpse without properly reporting the location of the body to the proper law enforcement officials in that county.

2. Abandonment of a corpse is a class D felony.

(L. 1995 H.B. 160 § 578.157)

(2002) Section does not violate the Due Process Clause and is not void for vagueness. State v. Bratina, 73 S.W.3d 625 (Mo.banc).



Section 194.500 Definitions.

Definitions.

194.500. As used in sections 194.500 to 194.512, the following terms mean:

(1) "Funeral director", a person licensed as a funeral director pursuant to the provisions of chapter 333;

(2) "Funeral lead vehicle" or "lead vehicle", any motor vehicle equipped with at least one lighted circulating lamp exhibiting an amber or purple light or lens or alternating flashing headlamps visible under normal atmospheric conditions for a distance of five hundred feet from the front of the vehicle. A hearse or coach properly equipped may be a lead vehicle;

(3) "Organized funeral procession", two or more vehicles accompanying the remains of a deceased person from a funeral establishment, church, synagogue or other place where a funeral service has taken place to a cemetery, crematory or other place of final disposition, or a funeral establishment, church, synagogue or other place where additional funeral services will be performed, if directed by a licensed funeral director from a licensed establishment.

(L. 1999 S.B. 270)



Section 194.503 Right-of-way--use of lead vehicles--emergency vehicles with right-of-way, when.

Right-of-way--use of lead vehicles--emergency vehicles with right-of-way, when.

194.503. 1. Except as otherwise provided for in this subsection, pedestrians and operators of all other vehicles shall yield the right-of-way to any vehicle which is a part of an organized funeral procession.

2. Notwithstanding any traffic control device or right-of-way provision prescribed by state or local law, when the funeral lead vehicle in an organized funeral procession lawfully enters an intersection, all vehicles in the procession shall follow the lead vehicle through the intersection. The operator of each vehicle in the procession shall exercise the highest degree of care toward any other vehicle or pedestrian on the roadway.

3. An organized funeral procession shall have the right-of-way at all intersections regardless of any traffic control device at such intersections, except that operators of vehicles in an organized funeral procession shall yield the right-of-way to any approaching emergency vehicle pursuant to the provisions of section 304.022 or when directed to do so by a law enforcement officer.

(L. 1999 S.B. 270)



Section 194.506 Following distance--flashing emergency lights used, when--toll-free passage, when.

Following distance--flashing emergency lights used, when--toll-free passage, when.

194.506. 1. All vehicles in an organized funeral procession shall follow the preceding vehicle in the procession as closely as is practical and safe under the conditions.

2. No person shall operate any vehicle as part of an organized funeral procession without the flashing emergency lights of such vehicle being lighted.

3. Toll-free passage shall be given on all toll bridges, tunnels and other toll highways to all vehicles in an organized funeral procession.

(L. 1999 S.B. 270)



Section 194.509 Regulations for nonparticipating vehicle operators--violations, penalty.

Regulations for nonparticipating vehicle operators--violations, penalty.

194.509. 1. Any person who is not an operator of a vehicle in an organized funeral procession shall not:

(1) Drive between the vehicles comprising an organized funeral procession while such vehicles are in motion and have the flashing emergency lights lighted pursuant to subsection 2 of section 194.506, except when required to do so by a law enforcement officer or when such person is operating an emergency vehicle giving an audible or visual signal;

(2) Join a funeral procession for the purpose of securing the right-of-way granted in section 194.506; or

(3) Attempt to pass any vehicle in an organized funeral procession, except where a passing lane has been specifically provided.

2. When an organized funeral procession is proceeding through a red signal light as permitted in section 194.503, a vehicle not in the organized funeral procession shall not enter the intersection unless such vehicle may do so without crossing the path of the funeral procession.

3. Any person violating the provisions of this section is guilty of an infraction which shall be punishable by a fine not to exceed one hundred dollars.

(L. 1999 S.B. 270)



Section 194.512 Use of amber lights for motorcycles--ordinances permitted.

Use of amber lights for motorcycles--ordinances permitted.

194.512. 1. No ordinance, regulation or any other provision of law shall prohibit the use of a motorcycle utilizing flashing amber lights to escort an organized funeral procession on the highway.

2. Any city, town, village or county may adopt an ordinance substantially similar to the provisions of sections 194.500 to 194.512.

(L. 1999 S.B. 270)






Chapter 195 Drug Regulations

Section 195.003 Violations of chapter, defendant to pay costs of testing when found guilty.

Violations of chapter, defendant to pay costs of testing when found guilty.

195.003. In any case where there is a violation of this chapter, a judge may, upon a finding of guilt*, order a defendant to pay for costs for testing of the substance or substances at a private laboratory.

(L. 2003 H.B. 470 § 1 merged with S.B. 39 § 1)

*Word "guilty" appears in original rolls of S.B. 39, 2003.



Section 195.005 Comprehensive drug control act of 1989.

Comprehensive drug control act of 1989.

195.005. Sections 195.005 to 195.425 shall be known as the "Comprehensive Drug Control Act of 1989".

(L. 1989 S.B. 215 & 58)



Section 195.010 Definitions.

Definitions.

195.010. The following words and phrases as used in sections 195.005 to 195.425*, unless the context otherwise requires, mean:

(1) "Addict", a person who habitually uses one or more controlled substances to such an extent as to create a tolerance for such drugs, and who does not have a medical need for such drugs, or who is so far addicted to the use of such drugs as to have lost the power of self-control with reference to his addiction;

(2) "Administer", to apply a controlled substance, whether by injection, inhalation, ingestion, or any other means, directly to the body of a patient or research subject by:

(a) A practitioner (or, in his presence, by his authorized agent); or

(b) The patient or research subject at the direction and in the presence of the practitioner;

(3) "Agent", an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser. The term does not include a common or contract carrier, public warehouseman, or employee of the carrier or warehouseman while acting in the usual and lawful course of the carrier's or warehouseman's business;

(4) "Attorney for the state", any prosecuting attorney, circuit attorney, or attorney general authorized to investigate, commence and prosecute an action under sections 195.005 to 195.425*;

(5) "Controlled substance", a drug, substance, or immediate precursor in Schedules I through V listed in sections 195.005 to 195.425*;

(6) "Controlled substance analogue", a substance the chemical structure of which is substantially similar to the chemical structure of a controlled substance in Schedule I or II and:

(a) Which has a stimulant, depressant, or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance included in Schedule I or II; or

(b) With respect to a particular individual, which that individual represents or intends to have a stimulant, depressant, or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance included in Schedule I or II. The term does not include a controlled substance; any substance for which there is an approved new drug application; any substance for which an exemption is in effect for investigational use, for a particular person, under Section 505 of the federal Food, Drug and Cosmetic Act (21 U.S.C. 355) to the extent conduct with respect to the substance is pursuant to the exemption; or any substance to the extent not intended for human consumption before such an exemption takes effect with respect to the substance;

(7) "Counterfeit substance", a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person who in fact manufactured, distributed, or dispensed the substance;

(8) "Deliver" or "delivery", the actual, constructive, or attempted transfer from one person to another of drug paraphernalia or of a controlled substance, or an imitation controlled substance, whether or not there is an agency relationship, and includes a sale;

(9) "Dentist", a person authorized by law to practice dentistry in this state;

(10) "Depressant or stimulant substance":

(a) A drug containing any quantity of barbituric acid or any of the salts of barbituric acid or any derivative of barbituric acid which has been designated by the United States Secretary of Health and Human Services as habit forming under 21 U.S.C. 352(d);

(b) A drug containing any quantity of:

a. Amphetamine or any of its isomers;

b. Any salt of amphetamine or any salt of an isomer of amphetamine; or

c. Any substance the United States Attorney General, after investigation, has found to be, and by regulation designated as, habit forming because of its stimulant effect on the central nervous system;

(c) Lysergic acid diethylamide; or

(d) Any drug containing any quantity of a substance that the United States Attorney General, after investigation, has found to have, and by regulation designated as having, a potential for abuse because of its depressant or stimulant effect on the central nervous system or its hallucinogenic effect;

(11) "Dispense", to deliver a narcotic or controlled dangerous drug to an ultimate user or research subject by or pursuant to the lawful order of a practitioner including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for such delivery. "Dispenser" means a practitioner who dispenses;

(12) "Distribute", to deliver other than by administering or dispensing a controlled substance;

(13) "Distributor", a person who distributes;

(14) "Drug":

(a) Substances recognized as drugs in the official United States Pharmacopoeia, Official Homeopathic Pharmacopoeia of the United States, or Official National Formulary, or any supplement to any of them;

(b) Substances intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or animals;

(c) Substances, other than food, intended to affect the structure or any function of the body of humans or animals; and

(d) Substances intended for use as a component of any article specified in this subdivision. It does not include devices or their components, parts or accessories;

(15) "Drug-dependent person", a person who is using a controlled substance and who is in a state of psychic or physical dependence, or both, arising from the use of such substance on a continuous basis. Drug dependence is characterized by behavioral and other responses which include a strong compulsion to take the substance on a continuous basis in order to experience its psychic effects or to avoid the discomfort caused by its absence;

(16) "Drug enforcement agency", the Drug Enforcement Administration in the United States Department of Justice, or its successor agency;

(17) "Drug paraphernalia", all equipment, products, substances and materials of any kind which are used, intended for use, or designed for use, in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, storing, containing, concealing, injecting, ingesting, inhaling, or otherwise introducing into the human body a controlled substance or an imitation controlled substance in violation of sections 195.005 to 195.425*. It includes, but is not limited to:

(a) Kits used, intended for use, or designed for use in planting, propagating, cultivating, growing or harvesting of any species of plant which is a controlled substance or from which a controlled substance can be derived;

(b) Kits used, intended for use, or designed for use in manufacturing, compounding, converting, producing, processing, or preparing controlled substances or imitation controlled substances;

(c) Isomerization devices used, intended for use, or designed for use in increasing the potency of any species of plant which is a controlled substance or an imitation controlled substance;

(d) Testing equipment used, intended for use, or designed for use in identifying, or in analyzing the strength, effectiveness or purity of controlled substances or imitation controlled substances;

(e) Scales and balances used, intended for use, or designed for use in weighing or measuring controlled substances or imitation controlled substances;

(f) Dilutents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose and lactose, used, intended for use, or designed for use in cutting controlled substances or imitation controlled substances;

(g) Separation gins and sifters used, intended for use, or designed for use in removing twigs and seeds from, or in otherwise cleaning or refining, marijuana;

(h) Blenders, bowls, containers, spoons and mixing devices used, intended for use, or designed for use in compounding controlled substances or imitation controlled substances;

(i) Capsules, balloons, envelopes and other containers used, intended for use, or designed for use in packaging small quantities of controlled substances or imitation controlled substances;

(j) Containers and other objects used, intended for use, or designed for use in storing or concealing controlled substances or imitation controlled substances;

(k) Hypodermic syringes, needles and other objects used, intended for use, or designed for use in parenterally injecting controlled substances or imitation controlled substances into the human body;

(l) Objects used, intended for use, or designed for use in ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the human body, such as:

a. Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

b. Water pipes;

c. Carburetion tubes and devices;

d. Smoking and carburetion masks;

e. Roach clips meaning objects used to hold burning material, such as a marijuana cigarette, that has become too small or too short to be held in the hand;

f. Miniature cocaine spoons and cocaine vials;

g. Chamber pipes;

h. Carburetor pipes;

i. Electric pipes;

j. Air-driven pipes;

k. Chillums;

l. Bongs;

m. Ice pipes or chillers;

(m) Substances used, intended for use, or designed for use in the manufacture of a controlled substance; In determining whether an object, product, substance or material is drug paraphernalia, a court or other authority should consider, in addition to all other logically relevant factors, the following:

a. Statements by an owner or by anyone in control of the object concerning its use;

b. Prior convictions, if any, of an owner, or of anyone in control of the object, under any state or federal law relating to any controlled substance or imitation controlled substance;

c. The proximity of the object, in time and space, to a direct violation of sections 195.005 to 195.425*;

d. The proximity of the object to controlled substances or imitation controlled substances;

e. The existence of any residue of controlled substances or imitation controlled substances on the object;

f. Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons who he knows, or should reasonably know, intend to use the object to facilitate a violation of sections 195.005 to 195.425*; the innocence of an owner, or of anyone in control of the object, as to direct violation of sections 195.005 to 195.425* shall not prevent a finding that the object is intended for use, or designed for use as drug paraphernalia;

g. Instructions, oral or written, provided with the object concerning its use;

h. Descriptive materials accompanying the object which explain or depict its use;

i. National or local advertising concerning its use;

j. The manner in which the object is displayed for sale;

k. Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products;

l. Direct or circumstantial evidence of the ratio of sales of the object to the total sales of the business enterprise;

m. The existence and scope of legitimate uses for the object in the community;

n. Expert testimony concerning its use;

o. The quantity, form or packaging of the product, substance or material in relation to the quantity, form or packaging associated with any legitimate use for the product, substance or material;

(18) "Federal narcotic laws", the laws of the United States relating to controlled substances;

(19) "Hospital", a place devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment or care, for not less than twenty-four hours in any week, of three or more nonrelated individuals suffering from illness, disease, injury, deformity or other abnormal physical conditions; or a place devoted primarily to provide, for not less than twenty-four consecutive hours in any week, medical or nursing care for three or more nonrelated individuals. The term "hospital" does not include convalescent, nursing, shelter or boarding homes as defined in chapter 198;

(20) "Immediate precursor", a substance which:

(a) The state department of health and senior services has found to be and by rule designates as being the principal compound commonly used or produced primarily for use in the manufacture of a controlled substance;

(b) Is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance; and

(c) The control of which is necessary to prevent, curtail or limit the manufacture of the controlled substance;

(21) "Imitation controlled substance", a substance that is not a controlled substance, which by dosage unit appearance (including color, shape, size and markings), or by representations made, would lead a reasonable person to believe that the substance is a controlled substance. In determining whether the substance is an imitation controlled substance the court or authority concerned should consider, in addition to all other logically relevant factors, the following:

(a) Whether the substance was approved by the federal Food and Drug Administration for over-the-counter (nonprescription or nonlegend) sales and was sold in the federal Food and Drug Administration approved package, with the federal Food and Drug Administration approved labeling information;

(b) Statements made by an owner or by anyone else in control of the substance concerning the nature of the substance, or its use or effect;

(c) Whether the substance is packaged in a manner normally used for illicit controlled substances;

(d) Prior convictions, if any, of an owner, or anyone in control of the object, under state or federal law related to controlled substances or fraud;

(e) The proximity of the substances to controlled substances;

(f) Whether the consideration tendered in exchange for the noncontrolled substance substantially exceeds the reasonable value of the substance considering the actual chemical composition of the substance and, where applicable, the price at which over-the-counter substances of like chemical composition sell. An imitation controlled substance does not include a placebo or registered investigational drug either of which was manufactured, distributed, possessed or delivered in the ordinary course of professional practice or research;

(22) "Laboratory", a laboratory approved by the department of health and senior services as proper to be entrusted with the custody of controlled substances but does not include a pharmacist who compounds controlled substances to be sold or dispensed on prescriptions;

(23) "Manufacture", the production, preparation, propagation, compounding or processing of drug paraphernalia or of a controlled substance, or an imitation controlled substance, either directly or by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container. This term does not include the preparation or compounding of a controlled substance or an imitation controlled substance or the preparation, compounding, packaging or labeling of a narcotic or dangerous drug:

(a) By a practitioner as an incident to his administering or dispensing of a controlled substance or an imitation controlled substance in the course of his professional practice, or

(b) By a practitioner or his authorized agent under his supervision, for the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale;

(24) "Marijuana", all parts of the plant genus Cannabis in any species or form thereof, including, but not limited to Cannabis Sativa L., Cannabis Indica, Cannabis Americana, Cannabis Ruderalis, and Cannabis Gigantea, whether growing or not, the seeds thereof, the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seeds or resin. It does not include the mature stalks of the plant, fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture or preparation of the mature stalks (except the resin extracted therefrom), fiber, oil or cake, or the sterilized seed of the plant which is incapable of germination;

(25) "Methamphetamine precursor drug", any drug containing ephedrine, pseudoephedrine, phenylpropanolamine, or any of their salts, optical isomers, or salts of optical isomers;

(26) "Narcotic drug", any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical analysis:

(a) Opium, opiate, and any derivative, of opium or opiate, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, whenever the existence of the isomers, esters, ethers, and salts is possible within the specific chemical designation. The term does not include the isoquinoline alkaloids of opium;

(b) Coca leaves, but not including extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed;

(c) Cocaine or any salt, isomer, or salt of isomer thereof;

(d) Ecgonine, or any derivative, salt, isomer, or salt of isomer thereof;

(e) Any compound, mixture, or preparation containing any quantity of any substance referred to in paragraphs (a) to (d) of this subdivision;

(27) "Official written order", an order written on a form provided for that purpose by the United States Commissioner of Narcotics, under any laws of the United States making provision therefor, if such order forms are authorized and required by federal law, and if no such order form is provided, then on an official form provided for that purpose by the department of health and senior services;

(28) "Opiate", any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. The term includes its racemic and levorotatory forms. It does not include, unless specifically controlled under section 195.017, the dextrorotatory isomer of 3-methoxy-n-methyl-morphinan and its salts (dextromethorphan);

(29) "Opium poppy", the plant of the species Papaver somniferum L., except its seeds;

(30) "Over-the-counter sale", a retail sale licensed pursuant to chapter 144 of a drug other than a controlled substance;

(31) "Person", an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, joint venture, association, or any other legal or commercial entity;

(32) "Pharmacist", a licensed pharmacist as defined by the laws of this state, and where the context so requires, the owner of a store or other place of business where controlled substances are compounded or dispensed by a licensed pharmacist; but nothing in sections 195.005 to 195.425* shall be construed as conferring on a person who is not registered nor licensed as a pharmacist any authority, right or privilege that is not granted to him by the pharmacy laws of this state;

(33) "Poppy straw", all parts, except the seeds, of the opium poppy, after mowing;

(34) "Possessed" or "possessing a controlled substance", a person, with the knowledge of the presence and nature of a substance, has actual or constructive possession of the substance. A person has actual possession if he has the substance on his person or within easy reach and convenient control. A person who, although not in actual possession, has the power and the intention at a given time to exercise dominion or control over the substance either directly or through another person or persons is in constructive possession of it. Possession may also be sole or joint. If one person alone has possession of a substance possession is sole. If two or more persons share possession of a substance, possession is joint;

(35) "Practitioner", a physician, dentist, optometrist, podiatrist, veterinarian, scientific investigator, pharmacy, hospital or other person licensed, registered or otherwise permitted by this state to distribute, dispense, conduct research with respect to or administer or to use in teaching or chemical analysis, a controlled substance in the course of professional practice or research in this state, or a pharmacy, hospital or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to or administer a controlled substance in the course of professional practice or research;

(36) "Production", includes the manufacture, planting, cultivation, growing, or harvesting of drug paraphernalia or of a controlled substance or an imitation controlled substance;

(37) "Registry number", the number assigned to each person registered under the federal controlled substances laws;

(38) "Sale", includes barter, exchange, or gift, or offer therefor, and each such transaction made by any person, whether as principal, proprietor, agent, servant or employee;

(39) "State" when applied to a part of the United States, includes any state, district, commonwealth, territory, insular possession thereof, and any area subject to the legal authority of the United States of America;

(40) "Synthetic cannabinoid", includes unless specifically excepted or unless listed in another schedule, any natural or synthetic material, compound, mixture, or preparation that contains any quantity of a substance that is a cannabinoid receptor agonist, including but not limited to any substance listed in paragraph (ll) of subdivision (4) of subsection 2 of section 195.017 and any analogues, homologues; isomers, whether optical, positional, or geometric; esters; ethers; salts; and salts of isomers, esters, and ethers, whenever the existence of the isomers, esters, ethers, or salts is possible within the specific chemical designation, however, it shall not include any approved pharmaceutical authorized by the United States Food and Drug Administration;

(41) "Ultimate user", a person who lawfully possesses a controlled substance or an imitation controlled substance for his own use or for the use of a member of his household or for administering to an animal owned by him or by a member of his household;

(42) "Wholesaler", a person who supplies drug paraphernalia or controlled substances or imitation controlled substances that he himself has not produced or prepared, on official written orders, but not on prescriptions.

(RSMo 1939 § 9832, A.L. 1945 p. 957, A.L. 1953 p. 619, A.L. 1957 p. 679, A.L. 1971 H.B. 69, A.L. 1975 H.B. 438, A.L. 1982 S.B. 522, A.L. 1989 S.B. 215 & 58, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1147, et al., A.L. 2001 H.B. 471 merged with S.B. 89 & 37, A.L. 2011 H.B. 641)

*Section 195.425 was repealed by H.B. 1965, 2010.

(2004) Section authorizes possession of controlled substances prescribed to another household member. State v. Blocker, 133 S.W.3d 502 (Mo.banc).



Section 195.015 Authority to control.

Authority to control.

195.015. 1. The department of health and senior services shall administer sections 195.005 to 195.425 and may add substances to the schedules after public notice and hearing. In making a determination regarding a substance, the department of health and senior services shall consider the following:

(1) The actual or relative potential for abuse;

(2) The scientific evidence of its pharmacological effect, if known;

(3) The state of current scientific knowledge regarding the substance;

(4) The history and current pattern of abuse;

(5) The scope, duration, and significance of abuse;

(6) The risk to the public health;

(7) The potential of the substance to produce psychic or physiological dependence liability; and

(8) Whether the substance is an immediate precursor of a substance already controlled under sections 195.005 to 195.425.

2. After considering the factors enumerated in subsection 1 of this section the department of health and senior services shall make findings with respect thereto and issue a rule controlling the substance if it finds the substance has a potential for abuse.

3. If the department of health and senior services designates a substance as an immediate precursor, substances which are precursors of the controlled precursor shall not be subject to control solely because they are precursors of the controlled precursor.

4. If any substance is designated, rescheduled, or deleted as a controlled substance under federal law and notice thereof is given to the department of health and senior services, the department of health and senior services shall similarly control the substance under sections 195.005 to 195.425 after the expiration of thirty days from publication in the federal register of a final order designating a substance as a controlled substance or rescheduling or deleting a substance, unless within that thirty-day period, the department of health and senior services objects to inclusion, rescheduling, or deletion. In that case, the department of health and senior services shall publish the reasons for objection and afford all interested parties an opportunity to be heard. At the conclusion of the hearing, the department of health and senior services shall publish its decision, which shall be final unless altered by statute. Upon publication of objection to inclusion, rescheduling or deletion under sections 195.005 to 195.425 by the department of health and senior services, control under sections 195.005 to 195.425 is stayed as to the substance in question until the department of health and senior services publishes its decision.

5. The department of health and senior services shall exclude any nonnarcotic substance from a schedule if such substance may, under the federal Food, Drug, and Cosmetic Act and the law of this state, be lawfully sold over the counter without a prescription.

6. The department of health and senior services shall prepare a list of all drugs falling within the purview of controlled substances. Upon preparation, a copy of the list shall be filed in the office of the secretary of state.

(L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58)



Section 195.016 Nomenclature.

Nomenclature.

195.016. The controlled substances listed or to be listed in the schedules in sections 195.005 to 195.425 are included by whatever official, common, usual, chemical, or trade name designated.

(L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58)



Section 195.017 Substances, how placed in schedules--list of scheduled substances--publication of schedules annually--electronic log of transactions to be maintained, when--certain products to be located behind pharmacy counter--exemption from requirements, when--rulemaking authority.

Substances, how placed in schedules--list of scheduled substances--publication of schedules annually--electronic log of transactions to be maintained, when--certain products to be located behind pharmacy counter--exemption from requirements, when--rulemaking authority.

195.017. 1. The department of health and senior services shall place a substance in Schedule I if it finds that the substance:

(1) Has high potential for abuse; and

(2) Has no accepted medical use in treatment in the United States or lacks accepted safety for use in treatment under medical supervision.

2. Schedule I:

(1) The controlled substances listed in this subsection are included in Schedule I;

(2) Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, unless specifically excepted, whenever the existence of these isomers, esters, ethers and salts is possible within the specific chemical designation:

(a) Acetyl-alpha-methylfentanyl;

(b) Acetylmethadol;

(c) Allylprodine;

(d) Alphacetylmethadol;

(e) Alphameprodine;

(f) Alphamethadol;

(g) Alpha-methylfentanyl;

(h) Alpha-methylthiofentanyl;

(i) Benzethidine;

(j) Betacetylmethadol;

(k) Beta-hydroxyfentanyl;

(l) Beta-hydroxy-3-methylfentanyl;

(m) Betameprodine;

(n) Betamethadol;

(o) Betaprodine;

(p) Clonitazene;

(q) Dextromoramide;

(r) Diampromide;

(s) Diethylthiambutene;

(t) Difenoxin;

(u) Dimenoxadol;

(v) Dimepheptanol;

(w) Dimethylthiambutene;

(x) Dioxaphetyl butyrate;

(y) Dipipanone;

(z) Ethylmethylthiambutene;

(aa) Etonitazene;

(bb) Etoxeridine;

(cc) Furethidine;

(dd) Hydroxypethidine;

(ee) Ketobemidone;

(ff) Levomoramide;

(gg) Levophenacylmorphan;

(hh) 3-Methylfentanyl;

(ii) 3-Methylthiofentanyl;

(jj) Morpheridine;

(kk) MPPP;

(ll) Noracymethadol;

(mm) Norlevorphanol;

(nn) Normethadone;

(oo) Norpipanone;

(pp) Para-fluorofentanyl;

(qq) PEPAP;

(rr) Phenadoxone;

(ss) Phenampromide;

(tt) Phenomorphan;

(uu) Phenoperidine;

(vv) Piritramide;

(ww) Proheptazine;

(xx) Properidine;

(yy) Propiram;

(zz) Racemoramide;

(aaa) Thiofentanyl;

(bbb) Tilidine;

(ccc) Trimeperidine;

(3) Any of the following opium derivatives, their salts, isomers and salts of isomers unless specifically excepted, whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

(a) Acetorphine;

(b) Acetyldihydrocodeine;

(c) Benzylmorphine;

(d) Codeine methylbromide;

(e) Codeine-N-Oxide;

(f) Cyprenorphine;

(g) Desomorphine;

(h) Dihydromorphine;

(i) Drotebanol;

(j) Etorphine (except hydrochloride salt);

(k) Heroin;

(l) Hydromorphinol;

(m) Methyldesorphine;

(n) Methyldihydromorphine;

(o) Morphine methylbromide;

(p) Morphine methylsulfonate;

(q) Morphine-N-Oxide;

(r) Myrophine;

(s) Nicocodeine;

(t) Nicomorphine;

(u) Normorphine;

(v) Pholcodine;

(w) Thebacon;

(4) Any material, compound, mixture or preparation which contains any quantity of the following hallucinogenic substances, their salts, isomers and salts of isomers, unless specifically excepted, whenever the existence of these salts, isomers, and salts of isomers is possible within the specific chemical designation:

(a) 4-bromo-2, 5-dimethoxyamphetamine;

(b) 4-bromo-2, 5-dimethoxyphenethylamine;

(c) 2,5-dimethoxyamphetamine;

(d) 2,5-dimethoxy-4-ethylamphetamine;

(e) 2,5-dimethoxy-4-(n)-propylthiophenethylamine;

(f) 4-methoxyamphetamine;

(g) 5-methoxy-3,4-methylenedioxyamphetamine;

(h) 4-methyl-2, 5-dimethoxyamphetamine;

(i) 3,4-methylenedioxyamphetamine;

(j) 3,4-methylenedioxymethamphetamine;

(k) 3,4-methylenedioxy-N-ethylamphetamine;

(l) N-hydroxy-3, 4-methylenedioxyamphetamine;

(m) 3,4,5-trimethoxyamphetamine;

(n) 5-MeO-DMT or 5-methoxy-N,N-dimethyltryptamine, its isomers, salts, and salts of isomers;

(o) Alpha-ethyltryptamine;

(p) Alpha-methyltryptamine;

(q) Bufotenine;

(r) Diethyltryptamine;

(s) Dimethyltryptamine;

(t) 5-methoxy-N,N-diisopropyltryptamine;

(u) Ibogaine;

(v) Lysergic acid diethylamide;

(w) Marijuana or marihuana;

(x) Mescaline;

(y) Parahexyl;

(z) Peyote, to include all parts of the plant presently classified botanically as Lophophora Williamsil Lemaire, whether growing or not; the seeds thereof; any extract from any part of such plant; and every compound, manufacture, salt, derivative, mixture or preparation of the plant, its seed or extracts;

(aa) N-ethyl-3-piperidyl benzilate;

(bb) N-methyl-3-piperidyl benzilate;

(cc) Psilocybin;

(dd) Psilocyn;

(ee) Tetrahydrocannabinols naturally contained in a plant of the genus Cannabis (cannabis plant), as well as synthetic equivalents of the substances contained in the cannabis plant, or in the resinous extractives of such plant, or synthetic substances, derivatives, and their isomers with similar chemical structure and pharmacological activity to those substances contained in the plant, such as the following:

a. 1 cis or trans tetrahydrocannabinol, and their optical isomers;

b. 6 cis or trans tetrahydrocannabinol, and their optical isomers;

c. 3,4 cis or trans tetrahydrocannabinol, and their optical isomers;

d. Any compounds of these structures, regardless of numerical designation of atomic positions covered;

(ff) Ethylamine analog of phencyclidine;

(gg) Pyrrolidine analog of phencyclidine;

(hh) Thiophene analog of phencyclidine;

(ii) 1-â1-(2-thienyl)cyclohexylãpyrrolidine;

(jj) Salvia divinorum;

(kk) Salvinorin A;

(ll) Synthetic cannabinoids:

a. Any compound structurally derived from 3-(1-naphthoyl)indole or 1H-indol-3-yl-(1-naphthyl)methane by substitution at the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent, whether or not substituted in the naphthyl ring to any extent. Including, but not limited to:

(i) JWH-007, or 1-pentyl-2-methyl-3-(1-naphthoyl)indole;

(ii) JWH-015, or 1-propyl-2-methyl-3-(1-naphthoyl)indole;

(iii) JWH-018, or 1-pentyl-3-(1-naphthoyl)indole;

(iv) JWH-019, or 1-hexyl-3-(1-naphthoyl)indole;

(v) JWH-073, or 1-butyl-3-(1-naphthoyl)indole;

(vi) JWH-081, or 1-pentyl-3-(4-methoxy-1-naphthoyl)indole;

(vii) JWH-098, or 1-pentyl-2-methyl-3-(4-methoxy-1-naphthoyl)indole;

(viii) JWH-122, or 1-pentyl-3-(4-methyl-1-naphthoyl)indole;

(ix) JWH-164, or 1-pentyl-3-(7-methoxy-1-naphthoyl)indole;

(x) JWH-200, or 1-(2-(4-(morpholinyl)ethyl))-3-(1-naphthoyl)indole;

(xi) JWH-210, or 1-pentyl-3-(4-ethyl-1-naphthoyl)indole;

(xii) JWH-398, or 1-pentyl-3-(4-chloro-1-naphthoyl)indole;

b. Any compound structurally derived from 3-(1-naphthoyl)pyrrole by substitution at the nitrogen atom of the pyrrole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the pyrrole ring to any extent, whether or not substituted in the naphthyl ring to any extent;

c. Any compound structurally derived from 1-(1-naphthylmethyl)indene by substitution at the 3-position of the indene ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indene ring to any extent, whether or not substituted in the naphthyl ring to any extent;

d. Any compound structurally derived from 3-phenylacetylindole by substitution at the nitrogen atom of the indole ring with alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent, whether or not substituted in the phenyl ring to any extent. Including, but not limited to:

(i) JWH-201, or 1-pentyl-3-(4-methoxyphenylacetyl)indole;

(ii) JWH-203, or 1-pentyl-3-(2-chlorophenylacetyl)indole;

(iii) JWH-250, or 1-pentyl-3-(2-methoxyphenylacetyl)indole;

(iv) JWH-251, or 1-pentyl-3-(2-methylphenylacetyl)indole;

(v) RCS-8, or 1-(2-cyclohexylethyl)-3-(2-methoxyphenylacetyl)indole;

e. Any compound structurally derived from 2-(3-hydroxycyclohexyl)phenol by substitution at the 5-position of the phenolic ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not substituted in the cyclohexyl ring to any extent. Including, but not limited to:

(i) CP 47, 497 & homologues, or 2-â(1R,3S)-3- hydroxycyclohexylã-5-(2-methyloctan-2-yl)phenol), where side chain n=5, and homologues where side chain n-4,6, or 7;

f. Any compound containing a 3-(benzoyl)indole structure with substitution at the nitrogen atom of the indole ring by alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent. Including, but not limited to:

(i) AM-694, or 1-(5-fluoropentyl)-3-(2-iodobenzoyl)indole;

(ii) RCS-4, or 1-pentyl-3-(4-methoxybenzoyl)indole;

g. CP 50,556-1, or â(6S,6aR,9R,10aR)-9-hydroxy-6-methyl-3-â(2R)-5-phenylpentan-2-ylãoxy-5,6,6a ,7,8,9,10,10a-octahydrophenanthridin-1-ylã acetate;

h. HU-210, or (6aR,10aR)-9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10 a-tetrahydrobenzoâcãchromen-1-ol;

i. HU-211, or Dexanabinol,(6aS,10aS)-9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl )-6a,7,10,10a-tetrahydrobenzoâcãchromen-1-ol;

j. CP 50,556-1, or â(6S,6aR,9R,10aR)-9-hydroxy-6-methyl-3-â(2R)-5-phenylpentan-2-ylãoxy-5,6,6a ,7,8,9,10,10a-octahydrophenanthridin-1-ylã acetate;

k. Dimethylheptylpyran, or DMHP;

(5) Any material, compound, mixture or preparation containing any quantity of the following substances having a depressant effect on the central nervous system, including their salts, isomers and salts of isomers whenever the existence of these salts, isomers and salts of isomers is possible within the specific chemical designation:

(a) Gamma-hydroxybutyric acid;

(b) Mecloqualone;

(c) Methaqualone;

(6) Any material, compound, mixture or preparation containing any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, isomers and salts of isomers:

(a) Aminorex;

(b) N-benzylpiperazine;

(c) Cathinone;

(d) Fenethylline;

(e) 3-Fluoromethcathinone;

(f) 4-Fluoromethcathinone;

(g) Mephedrone, or 4-methylmethcathinone;

(h) Methcathinone;

(i) 4-methoxymethcathinone;

(j) (+,-)cis-4-methylaminorex ((+,-)cis-4,5-dihydro-4-methyl-5-phenyl-2-oxazolamine);

(k) Methylenedioxypyrovalerone, MDPV, or (1-(1,3-Benzodioxol-5-yl)-2-(1-pyrrolidinyl)-1-pentanone;

(l) Methylone, or 3,4-Methylenedioxymethcathinone;

(m) 4-Methyl-alpha-pyrrolidinobutiophenone, or MPBP;

(n) N-ethylamphetamine;

(o) N,N-dimethylamphetamine;

(7) A temporary listing of substances subject to emergency scheduling under federal law shall include any material, compound, mixture or preparation which contains any quantity of the following substances:

(a) N-(1-benzyl-4-piperidyl)-N phenylpropanamide (benzylfentanyl), its optical isomers, salts and salts of isomers;

(b) N-(1-(2-thienyl)methyl-4-piperidyl)-N-phenylpropanamide (thenylfentanyl), its optical isomers, salts and salts of isomers;

(8) Khat, to include all parts of the plant presently classified botanically as catha edulis, whether growing or not; the seeds thereof; any extract from any part of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation of the plant, its seed or extracts.

3. The department of health and senior services shall place a substance in Schedule II if it finds that:

(1) The substance has high potential for abuse;

(2) The substance has currently accepted medical use in treatment in the United States, or currently accepted medical use with severe restrictions; and

(3) The abuse of the substance may lead to severe psychic or physical dependence.

4. The controlled substances listed in this subsection are included in Schedule II:

(1) Any of the following substances whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:

(a) Opium and opiate and any salt, compound, derivative or preparation of opium or opiate, excluding apomorphine, thebaine-derived butorphanol, dextrorphan, nalbuphine, nalmefene, naloxone and naltrexone, and their respective salts but including the following:

a. Raw opium;

b. Opium extracts;

c. Opium fluid;

d. Powdered opium;

e. Granulated opium;

f. Tincture of opium;

g. Codeine;

h. Ethylmorphine;

i. Etorphine hydrochloride;

j. Hydrocodone;

k. Hydromorphone;

l. Metopon;

m. Morphine;

n. Oxycodone;

o. Oxymorphone;

p. Thebaine;

(b) Any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in this subdivision, but not including the isoquinoline alkaloids of opium;

(c) Opium poppy and poppy straw;

(d) Coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions which do not contain cocaine or ecgonine;

(e) Concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid or powder form which contains the phenanthrene alkaloids of the opium poppy);

(2) Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, whenever the existence of these isomers, esters, ethers and salts is possible within the specific chemical designation, dextrorphan and levopropoxyphene excepted:

(a) Alfentanil;

(b) Alphaprodine;

(c) Anileridine;

(d) Bezitramide;

(e) Bulk dextropropoxyphene;

(f) Carfentanil;

(g) Dihydrocodeine;

(h) Diphenoxylate;

(i) Fentanyl;

(j) Isomethadone;

(k) Levo-alphacetylmethadol;

(l) Levomethorphan;

(m) Levorphanol;

(n) Metazocine;

(o) Methadone;

(p) Meperidine;

(q) Methadone-Intermediate, 4-cyano-2-dimethylamino-4, 4-diphenylbutane;

(r) Moramide-Intermediate, 2-methyl-3-morpholino-1, 1-diphenylpropane--carboxylic acid;

(s) Pethidine (meperidine);

(t) Pethidine-Intermediate-A, 4-cyano-1-methyl-4-phenylpiperidine;

(u) Pethidine-Intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate;

(v) Pethidine-Intermediate-C, 1-methyl-4-phenylpiperdine-4-carboxylic acid;

(w) Phenazocine;

(x) Piminodine;

(y) Racemethorphan;

(z) Racemorphan;

(aa) Remifentanil;

(bb) Sufentanil;

(cc) Tapentadol;

(3) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system:

(a) Amphetamine, its salts, optical isomers, and salts of its optical isomers;

(b) Lisdexamfetamine, its salts, isomers, and salts of its isomers;

(c) Methamphetamine, its salts, isomers, and salts of its isomers;

(d) Phenmetrazine and its salts;

(e) Methylphenidate;

(4) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of those salts, isomers, and salts of isomers is possible within the specific chemical designation:

(a) Amobarbital;

(b) Glutethimide;

(c) Pentobarbital;

(d) Phencyclidine;

(e) Secobarbital;

(5) Any material or compound which contains any quantity of nabilone;

(6) Any material, compound, mixture, or preparation which contains any quantity of the following substances:

(a) Immediate precursor to amphetamine and methamphetamine: Phenylacetone;

(b) Immediate precursors to phencyclidine (PCP):

a. 1-phenylcyclohexylamine;

b. 1-piperidinocyclohexanecarbonitrile (PCC);

(7) Any material, compound, mixture, or preparation which contains any quantity of the following alkyl nitrites:

(a) Amyl nitrite;

(b) Butyl nitrite.

5. The department of health and senior services shall place a substance in Schedule III if it finds that:

(1) The substance has a potential for abuse less than the substances listed in Schedules I and II;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to moderate or low physical dependence or high psychological dependence.

6. The controlled substances listed in this subsection are included in Schedule III:

(1) Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a stimulant effect on the central nervous system:

(a) Benzphetamine;

(b) Chlorphentermine;

(c) Clortermine;

(d) Phendimetrazine;

(2) Any material, compound, mixture or preparation which contains any quantity or salt of the following substances or salts having a depressant effect on the central nervous system:

(a) Any material, compound, mixture or preparation which contains any quantity or salt of the following substances combined with one or more active medicinal ingredients:

a. Amobarbital;

b. Secobarbital;

c. Pentobarbital;

(b) Any suppository dosage form containing any quantity or salt of the following:

a. Amobarbital;

b. Secobarbital;

c. Pentobarbital;

(c) Any substance which contains any quantity of a derivative of barbituric acid or its salt;

(d) Chlorhexadol;

(e) Embutramide;

(f) Gamma hydroxybutyric acid and its salts, isomers, and salts of isomers contained in a drug product for which an application has been approved under Section 505 of the federal Food, Drug, and Cosmetic Act;

(g) Ketamine, its salts, isomers, and salts of isomers;

(h) Lysergic acid;

(i) Lysergic acid amide;

(j) Methyprylon;

(k) Sulfondiethylmethane;

(l) Sulfonethylmethane;

(m) Sulfonmethane;

(n) Tiletamine and zolazepam or any salt thereof;

(3) Nalorphine;

(4) Any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs or their salts:

(a) Not more than 1.8 grams of codeine per one hundred milliliters or not more than ninety milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium;

(b) Not more than 1.8 grams of codeine per one hundred milliliters or not more than ninety milligrams per dosage unit with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(c) Not more than three hundred milligrams of hydrocodone per one hundred milliliters or not more than fifteen milligrams per dosage unit, with a fourfold or greater quantity of an isoquinoline alkaloid of opium;

(d) Not more than three hundred milligrams of hydrocodone per one hundred milliliters or not more than fifteen milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts;

(e) Not more than 1.8 grams of dihydrocodeine per one hundred milliliters or not more than ninety milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts;

(f) Not more than three hundred milligrams of ethylmorphine per one hundred milliliters or not more than fifteen milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(g) Not more than five hundred milligrams of opium per one hundred milliliters or per one hundred grams or not more than twenty-five milligrams per dosage unit, with one or more active nonnarcotic ingredients in recognized therapeutic amounts;

(h) Not more than fifty milligrams of morphine per one hundred milliliters or per one hundred grams, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts;

(5) Any material, compound, mixture, or preparation containing any of the following narcotic drugs or their salts, as set forth in subdivision (6) of this subsection; buprenorphine;

(6) Anabolic steroids. Any drug or hormonal substance, chemically and pharmacologically related to testosterone (other than estrogens, progestins, corticosteroids, and dehydroepiandrosterone) that promotes muscle growth, except an anabolic steroid which is expressly intended for administration through implants to cattle or other nonhuman species and which has been approved by the Secretary of Health and Human Services for that administration. If any person prescribes, dispenses, or distributes such steroid for human use, such person shall be considered to have prescribed, dispensed, or distributed an anabolic steroid within the meaning of this subdivision. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation containing any quantity of the following substances, including its salts, esters and ethers:

(a) 3β,17-dihydroxy-5a-androstane;

(b) 3α,17β-dihydroxy-5a-androstane;

(c) 5α-androstan-3,17-dione;

(d) 1-androstenediol (3β,17β-dihydroxy-5α-androst-1-ene);

(e) 1-androstenediol (3α,17β-dihydroxy-5α-androst-1-ene);

(f) 4-androstenediol (3β,17β-dihydroxy-androst-4-ene);

(g) 5-androstenediol (3β,17β-dihydroxy-androst-5-ene);

(h) 1-androstenedione (â5αã-androst-1-en-3,17-dione);

(i) 4-androstenedione (androst-4-en-3,17-dione);

(j) 5-androstenedione (androst-5-en-3,17-dione);

(k) Bolasterone (7α, 17α-dimethyl-17β-hydroxyandrost-4-en-3-one);

(l) Boldenone (17β-hydroxyandrost-1,4,-diene-3-one);

(m) Boldione;

(n) Calusterone (7β, 17α-dimethyl-17β-hydroxyandrost-4-en-3-one);

(o) Clostebol (4-chloro-17β-hydroxyandrost-4-en-3-one);

(p) Dehydrochloromethyltestosterone (4-chloro-17β-hydroxy-17α-methyl-androst-1,4-dien-3-one);

(q) Desoxymethyltestosterone;

(r) Δ1-dihydrotestosterone (a.k.a. '1-testosterone')(17β-hydroxy-5α-androst-1-en-3-one);

(s) 4-dihydrotestosterone (17β-hydroxy-androstan-3-one);

(t) Drostanolone (17β-hydroxy-2α-methyl-5α-androstan-3-one);

(u) Ethylestrenol (17α-ethyl-17β-hydroxyestr-4-ene);

(v) Fluoxymesterone (9-fluoro-17α-methyl-11β,17β-dihydroxyandrost-4-en-3-one);

(w) Formebolone (2-formyl-17α-methyl-11α,17β-dihydroxyandrost-1,4-dien-3-one);

(x) Furazabol (17α-methyl-17β-hydroxyandrostanoâ2,3-cã-furazan);

(y) 13β-ethyl-17β-hydroxygon-4-en-3-one;

(z) 4-hydroxytestosterone (4,17β-dihydroxy-androst-4-en-3-one);

(aa) 4-hydroxy-19-nortestosterone (4,17β-dihydroxy-estr-4-en-3-one);

(bb) Mestanolone (17α-methyl-17β-hydroxy-5-androstan-3-one);

(cc) Mesterolone (1αmethyl-17β-hydroxy-â5αã-androstan-3-one);

(dd) Methandienone (17α-methyl-17β-hydroxyandrost-1,4-dien-3-one);

(ee) Methandriol (17α-methyl-3β,17β-dihydroxyandrost-5-ene);

(ff) Methenolone (1-methyl-17β-hydroxy-5α-androst-1-en-3-one);

(gg) 17α-methyl-3β,17β-dihydroxy-5a-androstane);

(hh) 17α-methyl-3α,17β-dihydroxy-5a-androstane);

(ii) 17α-methyl-3β,17β-dihydroxyandrost-4-ene;

(jj) 17α-methyl-4-hydroxynandrolone (17α-methyl-4-hydroxy-17β-hydroxyestr-4-en-3-one);

(kk) Methyldienolone (17α-methyl-17β-hydroxyestra-4,9(10)-dien-3-one);

(ll) Methyltrienolone (17α-methyl-17β-hydroxyestra-4,9-11-trien-3-one);

(mm) Methyltestosterone (17α-methyl-17β-hydroxyandrost-4-en-3-one);

(nn) Mibolerone (7α,17α-dimethyl-17β-hydroxyestr-4-en-3-one);

(oo) 17α-methyl-Δ1-dihydrotestosterone (17bβ-hydroxy-17α-methyl-5α-androst-1-en-3-one) (a.k.a. '17-α-methyl-1-testosterone');

(pp) Nandrolone (17β-hydroxyestr-4-ene-3-one);

(qq) 19-nor-4-androstenediol (3β,17β-dihydroxyestr-4-ene);

(rr) 19-nor-4-androstenediol (3α,17β-dihydroxyestr-4-ene);

(ss) 19-nor-4,9(10)-androstadienedione;

(tt) 19-nor-5-androstenediol (3β,17β-dihydroxyestr-5-ene);

(uu) 19-nor-5-androstenediol (3α,17β-dihydroxyestr-5-ene);

(vv) 19-nor-4-androstenedione (estr-4-en-3,17-dione);

(ww) 19-nor-5-androstenedione (estr-5-en-3,17-dione);

(xx) Norbolethone (13β,17α-diethyl-17β-hydroxygon-4-en-3-one);

(yy) Norclostebol (4-chloro-17β-hydroxyestr-4-en-3-one);

(zz) Norethandrolone (17α-ethyl-17β-hydroxyestr-4-en-3-one);

(aaa) Normethandrolone (17α-methyl-17β-hydroxyestr-4-en-3-one);

(bbb) Oxandrolone (17α-methyl-17β-hydroxy-2-oxa-â5αã-androstan-3-one);

(ccc) Oxymesterone (17α-methyl-4,17β-dihydroxyandrost-4-en-3-one);

(ddd) Oxymethalone (17a-methyl-2-hydroxymethylene-17β-hydroxy-â5αã-androstan-3-one);

(eee) Stanozolol (17α-methyl-17β-hydroxy-â5αã-androst-2-enoâ3,2-cã-pyrazole);

(fff) Stenbolone (17β-hydroxy-2-methyl-â5αã-androst-1-en-3-one);

(ggg) Testolactone (13-hydroxy-3-oxo-13,17-secoandrosta-1,4-dien-17-oic acid lactone);

(hhh) Testosterone (17β-hydroxyandrost-4-en-3-one);

(iii) Tetrahydrogestrinone (13β,17α-diethyl-17β-hydroxygon-4,9,11-trien-3-one);

(jjj) Trenbolone (17β-hydroxyestr-4,9,11-trien-3-one);

(kkk) Any salt, ester, or ether of a drug or substance described or listed in this subdivision, except an anabolic steroid which is expressly intended for administration through implants to cattle or other nonhuman species and which has been approved by the Secretary of Health and Human Services for that administration;

(7) Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a United States Food and Drug Administration approved drug product;

(8) The department of health and senior services may except by rule any compound, mixture, or preparation containing any stimulant or depressant substance listed in subdivisions (1) and (2) of this subsection from the application of all or any part of sections 195.010 to 195.320 if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a stimulant or depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a stimulant or depressant effect on the central nervous system.

7. The department of health and senior services shall place a substance in Schedule IV if it finds that:

(1) The substance has a low potential for abuse relative to substances in Schedule III;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) Abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substances in Schedule III.

8. The controlled substances listed in this subsection are included in Schedule IV:

(1) Any material, compound, mixture, or preparation containing any of the following narcotic drugs or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below:

(a) Not more than one milligram of difenoxin and not less than twenty-five micrograms of atropine sulfate per dosage unit;

(b) Dextropropoxyphene (alpha-(+)-4-dimethylamino-1, 2-diphenyl-3-methyl-2- propionoxybutane);

(c) Any of the following limited quantities of narcotic drugs or their salts, which shall include one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

a. Not more than two hundred milligrams of codeine per one hundred milliliters or per one hundred grams;

b. Not more than one hundred milligrams of dihydrocodeine per one hundred milliliters or per one hundred grams;

c. Not more than one hundred milligrams of ethylmorphine per one hundred milliliters or per one hundred grams;

(2) Any material, compound, mixture or preparation containing any quantity of the following substances, including their salts, isomers, and salts of isomers whenever the existence of those salts, isomers, and salts of isomers is possible within the specific chemical designation:

(a) Alprazolam;

(b) Barbital;

(c) Bromazepam;

(d) Camazepam;

(e) Chloral betaine;

(f) Chloral hydrate;

(g) Chlordiazepoxide;

(h) Clobazam;

(i) Clonazepam;

(j) Clorazepate;

(k) Clotiazepam;

(l) Cloxazolam;

(m) Delorazepam;

(n) Diazepam;

(o) Dichloralphenazone;

(p) Estazolam;

(q) Ethchlorvynol;

(r) Ethinamate;

(s) Ethyl loflazepate;

(t) Fludiazepam;

(u) Flunitrazepam;

(v) Flurazepam;

(w) Fospropofol;

(x) Halazepam;

(y) Haloxazolam;

(z) Ketazolam;

(aa) Loprazolam;

(bb) Lorazepam;

(cc) Lormetazepam;

(dd) Mebutamate;

(ee) Medazepam;

(ff) Meprobamate;

(gg) Methohexital;

(hh) Methylphenobarbital (mephobarbital);

(ii) Midazolam;

(jj) Nimetazepam;

(kk) Nitrazepam;

(ll) Nordiazepam;

(mm) Oxazepam;

(nn) Oxazolam;

(oo) Paraldehyde;

(pp) Petrichloral;

(qq) Phenobarbital;

(rr) Pinazepam;

(ss) Prazepam;

(tt) Quazepam;

(uu) Temazepam;

(vv) Tetrazepam;

(ww) Triazolam;

(xx) Zaleplon;

(yy) Zolpidem;

(zz) Zopiclone;

(3) Any material, compound, mixture, or preparation which contains any quantity of the following substance including its salts, isomers and salts of isomers whenever the existence of such salts, isomers and salts of isomers is possible: fenfluramine;

(4) Any material, compound, mixture or preparation containing any quantity of the following substances having a stimulant effect on the central nervous system, including their salts, isomers and salts of isomers:

(a) Cathine ((+)-norpseudoephedrine);

(b) Diethylpropion;

(c) Fencamfamin;

(d) Fenproporex;

(e) Mazindol;

(f) Mefenorex;

(g) Modafinil;

(h) Pemoline, including organometallic complexes and chelates thereof;

(i) Phentermine;

(j) Pipradrol;

(k) Sibutramine;

(l) SPA ((-)-1-dimethyamino-1,2-diphenylethane);

(5) Any material, compound, mixture or preparation containing any quantity of the following substance, including its salts:

(a) butorphanol;

(b) pentazocine;

(6) Ephedrine, its salts, optical isomers and salts of optical isomers, when the substance is the only active medicinal ingredient;

(7) The department of health and senior services may except by rule any compound, mixture, or preparation containing any depressant substance listed in subdivision (1) of this subsection from the application of all or any part of sections 195.010 to 195.320 if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a depressant effect on the central nervous system.

9. The department of health and senior services shall place a substance in Schedule V if it finds that:

(1) The substance has low potential for abuse relative to the controlled substances listed in Schedule IV;

(2) The substance has currently accepted medical use in treatment in the United States; and

(3) The substance has limited physical dependence or psychological dependence liability relative to the controlled substances listed in Schedule IV.

10. The controlled substances listed in this subsection are included in Schedule V:

(1) Any compound, mixture or preparation containing any of the following narcotic drugs or their salts calculated as the free anhydrous base or alkaloid, in limited quantities as set forth below, which also contains one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

(a) Not more than two and five-tenths milligrams of diphenoxylate and not less than twenty-five micrograms of atropine sulfate per dosage unit;

(b) Not more than one hundred milligrams of opium per one hundred milliliters or per one hundred grams;

(c) Not more than five-tenths milligram of difenoxin and not less than twenty-five micrograms of atropine sulfate per dosage unit;

(2) Any material, compound, mixture or preparation which contains any quantity of the following substance having a stimulant effect on the central nervous system including its salts, isomers and salts of isomers: pyrovalerone;

(3) Any compound, mixture, or preparation containing any detectable quantity of pseudoephedrine or its salts or optical isomers, or salts of optical isomers or any compound, mixture, or preparation containing any detectable quantity of ephedrine or its salts or optical isomers, or salts of optical isomers;

(4) Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts:

(a) Lacosamide;

(b) Pregabalin.

11. If any compound, mixture, or preparation as specified in subdivision (3) of subsection 10 of this section is dispensed, sold, or distributed in a pharmacy without a prescription:

(1) All packages of any compound, mixture, or preparation containing any detectable quantity of pseudoephedrine, its salts or optical isomers, or salts of optical isomers or ephedrine, its salts or optical isomers, or salts of optical isomers, shall be offered for sale only from behind a pharmacy counter where the public is not permitted, and only by a registered pharmacist or registered pharmacy technician; and

(2) Any person purchasing, receiving or otherwise acquiring any compound, mixture, or preparation containing any detectable quantity of pseudoephedrine, its salts or optical isomers, or salts of optical isomers or ephedrine, its salts or optical isomers, or salts of optical isomers shall be at least eighteen years of age; and

(3) The pharmacist, intern pharmacist, or registered pharmacy technician shall require any person, prior to their purchasing, receiving or otherwise acquiring such compound, mixture, or preparation to furnish suitable photo identification that is issued by a state or the federal government or a document that, with respect to identification, is considered acceptable and showing the date of birth of the person;

(4) The seller shall deliver the product directly into the custody of the purchaser.

12. Pharmacists, intern pharmacists, and registered pharmacy technicians shall implement and maintain an electronic log of each transaction. Such log shall include the following information:

(1) The name, address, and signature of the purchaser;

(2) The amount of the compound, mixture, or preparation purchased;

(3) The date and time of each purchase; and

(4) The name or initials of the pharmacist, intern pharmacist, or registered pharmacy technician who dispensed the compound, mixture, or preparation to the purchaser.

13. Each pharmacy shall submit information regarding sales of any compound, mixture, or preparation as specified in subdivision (3) of subsection 10 of this section in accordance with transmission methods and frequency established by the department by regulation;

14. No person shall dispense, sell, purchase, receive, or otherwise acquire quantities greater than those specified in this chapter.

15. All persons who dispense or offer for sale pseudoephedrine and ephedrine products in a pharmacy shall ensure that all such products are located only behind a pharmacy counter where the public is not permitted.

16. Any person who knowingly or recklessly violates the provisions of subsections 11 to 15 of this section is guilty of a class A misdemeanor.

17. The scheduling of substances specified in subdivision (3) of subsection 10 of this section and subsections 11, 12, 14, and 15 of this section shall not apply to any compounds, mixtures, or preparations that are in liquid or liquid-filled gel capsule form or to any compound, mixture, or preparation specified in subdivision (3) of subsection 10 of this section which must be dispensed, sold, or distributed in a pharmacy pursuant to a prescription.

18. The manufacturer of a drug product or another interested party may apply with the department of health and senior services for an exemption from this section. The department of health and senior services may grant an exemption by rule from this section if the department finds the drug product is not used in the illegal manufacture of methamphetamine or other controlled or dangerous substances. The department of health and senior services shall rely on reports from law enforcement and law enforcement evidentiary laboratories in determining if the proposed product can be used to manufacture illicit controlled substances.

19. The department of health and senior services shall revise and republish the schedules annually.

20. The department of health and senior services shall promulgate rules under chapter 536 regarding the security and storage of Schedule V controlled substances, as described in subdivision (3) of subsection 10 of this section, for distributors as registered by the department of health and senior services.

21. Logs of transactions required to be kept and maintained by this section and section 195.417 shall create a rebuttable presumption that the person whose name appears in the logs is the person whose transactions are recorded in the logs.

(L. 1971 H.B. 69, A.L. 1987 H.B. 51 & 49, A.L. 1989 S.B. 215 & 58, A.L. 1994 S.B. 594, A.L. 1996 H.B. 1301 & 1298, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1357, A.L. 2001 H.B. 471, A.L. 2005 H.B. 353 merged with H.B. 441 merged with S.B. 10 & 27, A.L. 2006 S.B. 756, A.L. 2008 S.B. 724, A.L. 2010 H.B. 1472, A.L. 2011 H.B. 641)



Section 195.022 Chemical substances structurally similar to Schedule I controlled substances to be treated as Schedule I controlled substance.

Chemical substances structurally similar to Schedule I controlled substances to be treated as Schedule I controlled substance.

195.022. Any analogue or homologue of a schedule I controlled substance shall be treated, for the purposes of any state law, as a controlled substance in schedule I.

(L. 1997 H.B. 635, A.L. 2011 H.B. 641)



Section 195.025 Certain use of vessels, vehicles and aircraft prohibited.

Certain use of vessels, vehicles and aircraft prohibited.

195.025. 1. No person shall:

(1) Transport, carry, and convey any controlled substance by means of any vessel, vehicle, or aircraft, except as authorized in sections 195.010 to 195.320;

(2) Conceal or possess any controlled substance in or upon any vessel, vehicle or aircraft; or

(3) Use any vessel, vehicle, or aircraft to facilitate the transportation, carriage, conveyance, concealment, receive possession, purchase, sell, barter, exchange or giving away of any controlled substance.

2. When used in this section the term:

(1) "Aircraft" includes every description of craft or carriage or other contrivance used or capable of being used as a means of transportation through air;

(2) "Vehicle" includes every description of carriage or other contrivance used or capable of being used as a means of transportation, on, below, or above the land, and shall include but not be limited to automobiles, trucks, station wagons, trailers and motorcycles, but does not include aircraft;

(3) "Vessel" includes every description of water craft or other contrivance used or capable of being used as a means of transportation in water, but does not include aircraft.

(RSMo 1957 p. 679 § 195.220, A.L. 1971 H.B. 69)



Section 195.030 Rules, procedure--fees--registration required, exceptions, registration, term not to exceed three years.

Rules, procedure--fees--registration required, exceptions, registration, term not to exceed three years.

195.030. 1. The department of health and senior services upon public notice and hearing pursuant to this section and chapter 536 may promulgate rules and charge reasonable fees relating to the registration and control of the manufacture, distribution and dispensing of controlled substances within this state. No rule or portion of a rule promulgated pursuant to the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. No person shall manufacture, compound, mix, cultivate, grow, or by any other process produce or prepare, distribute, dispense or prescribe any controlled substance and no person as a wholesaler shall supply the same, without having first obtained a registration issued by the department of health and senior services in accordance with rules and regulations promulgated by it. No registration shall be granted for a term exceeding three years.

3. Persons registered by the department of health and senior services pursuant to sections 195.005 to 195.425 to manufacture, distribute, or dispense or conduct research with controlled substances are authorized to possess, manufacture, distribute or dispense such substances, including any such activity in the conduct of research, to the extent authorized by their registration and in conformity with other provisions of sections 195.005 to 195.425.

4. The following persons shall not be required to register and may lawfully possess controlled substances pursuant to sections 195.005 to 195.425:

(1) An agent or employee, excluding physicians, dentists, optometrists, podiatrists or veterinarians, of any registered manufacturer, distributor, or dispenser of any controlled substance if such agent is acting in the usual course of his or her business or employment;

(2) A common or contract carrier or warehouseman, or an employee thereof, whose possession of any controlled substance is in the usual course of business or employment;

(3) An ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner or in lawful possession of a Schedule V substance.

5. The department of health and senior services may, by regulation, waive the requirement for registration of certain manufacturers, distributors, or dispensers if it finds it consistent with the public health and safety.

6. A separate registration shall be required at each principal place of business or professional practice where the applicant manufactures, distributes, or dispenses controlled substances.

7. The department of health and senior services is authorized to inspect the establishment of a registrant or applicant in accordance with the provisions of sections 195.005 to 195.425.

(RSMo 1939 § 9834, A.L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1997 H.B. 635, A.L. 1999 H.B. 94 merged with S.B. 216)



Section 195.040 Registration requirements--revocation and suspension--review by administrative hearing commission--reapplication may be denied up to five years.

Registration requirements--revocation and suspension--review by administrative hearing commission--reapplication may be denied up to five years.

195.040. 1. No registration shall be issued under section 195.030 unless and until the applicant therefor has furnished proof satisfactory to the department of health and senior services:

(1) That the applicant is of good moral character or, if the applicant be an association or corporation, that the managing officers are of good moral character;

(2) That the applicant is equipped as to land, buildings, and paraphernalia properly to carry on the business described in his application.

2. No registration shall be granted to any person who has within two years been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any misdemeanor offense or within seven years for any felony offense related to controlled substances. No registration shall be granted to any person who is abusing controlled substances.

3. The department of health and senior services shall register an applicant to manufacture, distribute or dispense controlled substances unless it determines that the issuance of that registration would be inconsistent with the public interest. In determining the public interest, the following factors shall be considered:

(1) Maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific, or industrial channels;

(2) Compliance with applicable state and local law;

(3) Any convictions of an applicant under any federal or state laws relating to any controlled substance;

(4) Past experience in the manufacture or distribution of controlled substances and the existence in the applicant's establishment of effective controls against diversion;

(5) Furnishing by the applicant of false or fraudulent material information in any application filed under sections 195.005 to 195.425;

(6) Suspension or revocation of the applicant's federal registration to manufacture, distribute or dispense narcotics or controlled dangerous drugs as authorized by federal law; and

(7) Any other factors relevant to and consistent with the public health and safety.

4. Registration does not entitle a registrant to manufacture and distribute controlled substances in Schedule I or II other than those specified in the registration.

5. Practitioners shall be registered to dispense any controlled substance or to conduct research with controlled substances in Schedules II through V if they are authorized to dispense or conduct research under the laws of this state. The department of health and senior services need not require separate registration under sections 195.005 to 195.425 for practitioners engaging in research with nonnarcotic substances in Schedules II through V where the registrant is already registered under sections 195.005 to 195.425 in another capacity. Practitioners registered under federal law to conduct research with Schedule I substances may conduct research with Schedule I substances within this state upon furnishing the department of health and senior services evidence of that federal registration.

6. Compliance by manufacturers and distributors with the provisions of federal law respecting registration (excluding fees) shall entitle them to be registered under sections 195.005 to 195.425.

7. A registration to manufacture, distribute, or dispense a controlled substance may be suspended or revoked by the department of health and senior services upon a finding that the registrant:

(1) Has furnished false or fraudulent material information in any application filed under sections 195.005 to 195.425;

(2) Has been convicted of a felony under any state or federal law relating to any controlled substance;

(3) Has had his federal registration to manufacture, distribute or dispense suspended or revoked;

(4) Has violated any federal controlled substances statute or regulation, or any provision of sections 195.005 to 195.425 or regulation promulgated pursuant to sections 195.005 to 195.425; or

(5) Has had the registrant's professional license to practice suspended or revoked.

8. The department of health and senior services may warn or censure a registrant; limit a registration to particular controlled substances or schedules of controlled substances; limit revocation or suspension of a registration to a particular controlled substance with respect to which grounds for revocation or suspension exist; restrict or limit a registration under such terms and conditions as the department of health and senior services considers appropriate for a period of five years; suspend or revoke a registration for a period not to exceed five years; or deny an application for registration. In any order of revocation, the department of health and senior services may provide that the registrant may not apply for a new registration for a period of time ranging from one to five years following the date of the order of revocation. All stay orders shall toll this time period. Any registration placed under a limitation or restriction by the department of health and senior services shall be termed "under probation".

9. If the department of health and senior services suspends or revokes a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal by such agency and held pending final disposition of the case. No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded, unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all controlled substances may be forfeited to the state.

10. The department of health and senior services may, upon review, terminate any restriction or limitation previously imposed upon a registration by the department of health and senior services if the registrant has remained in compliance with the imposed restrictions or limitations and local, state and federal laws since the time the restrictions* or limitations were imposed.

11. The department of health and senior services shall promptly notify the Drug Enforcement Administration, United States Department of Justice, or its successor agency, of all orders suspending or revoking registration and all forfeitures of controlled substances.

12. If after first providing the registrant an opportunity for an informal conference, the department of health and senior services proposes to deny, suspend, restrict, limit or revoke a registration or refuse a renewal of registration, the department of health and senior services shall serve upon the applicant or registrant written notice of the proposed action to be taken on the application or registration. The notice shall contain a statement of the type of discipline proposed, the basis therefor, the date such action shall go into effect and a statement that the registrant shall have thirty days to request in writing a hearing before the administrative hearing commission. If no written request for a hearing is received by the department of health and senior services within thirty days of the applicant's or registrant's receipt of the notice, the proposed discipline shall take effect thirty-one days from the date the original notice was received by the applicant or registrant. If the registrant or applicant makes a written request for a hearing, the department of health and senior services shall file a complaint with the administrative hearing commission within sixty days of receipt of the written request for a hearing. The complaint shall comply with the laws and regulations for actions brought before the administrative hearing commission. The department of health and senior services may issue letters of censure or warning and may enter into agreements with a registrant or applicant which restrict or limit a registration without formal notice or hearing.

13. The department of health and senior services may suspend any registration simultaneously with the institution of proceedings under subsection 7 of this section if the department of health and senior services finds that there is imminent danger to the public health or safety which warrants this action. The suspension shall continue in effect until the conclusion of the proceedings, including review thereof, unless sooner withdrawn by the department of health and senior services, dissolved by a court of competent jurisdiction or stayed by the administrative hearing commission.

(RSMo 1939 § 9835, A.L. 1971 H.B. 69, A.L. 1978 S.B. 651, A.L. 1987 H.B. 51 & 49, A.L. 1989 S.B. 215 & 58, A.L. 1994 S.B. 594, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1147, et al.)

*Word "restriction" appears in original rolls.



Section 195.041 Emergencies, waiver of registration and record-keeping requirements for controlled substances, when.

Emergencies, waiver of registration and record-keeping requirements for controlled substances, when.

195.041. In the event of an emergency as defined in section 44.010, the department of health and senior services may waive the registration and record-keeping requirements set forth in sections 195.010 to 195.100 and their attendant regulations if the department determines such a waiver would be in the best interest of the public health.

(L. 2002 S.B. 712)



Section 195.042 Confidentiality of all complaints, investigatory reports and information, exceptions.

Confidentiality of all complaints, investigatory reports and information, exceptions.

195.042. All complaints, investigatory reports, and information pertaining to any applicant, registrant or individual are confidential and shall only be disclosed upon written consent of the person whose records are involved or to other administrative or law enforcement agencies acting within the scope of their statutory authority. However, no applicant, registrant or individual shall have access to any complaints, investigatory reports or information concerning an investigation in progress until such time as the investigation has been completed. Information regarding identity, including names and addresses, registration, final disciplinary action taken and currency of the registration of the persons possessing registrations to conduct activities involving controlled substances and the names and addresses of the applicants shall not be confidential. This section shall not be construed to authorize the release of records, reports or other information which may be held in department files for any registrant or applicant which are subject to other specific state or federal laws concerning their disclosure.

(L. 1994 S.B. 594)



Section 195.045 Civil immunity for persons required to report to the department of health and senior services.

Civil immunity for persons required to report to the department of health and senior services.

195.045. Any person, organization, association or corporation who reports or provides information to the department of health and senior services pursuant to the provisions of this chapter and who does so in good faith shall not be subject to an action for civil damages as a result thereof.

(L. 1997 H.B. 635)



Section 195.050 Controlled substances, legal sales, how made--records required to be kept.

Controlled substances, legal sales, how made--records required to be kept.

195.050. 1. A duly registered manufacturer or wholesaler may sell controlled substances to any of the following persons:

(1) To a manufacturer, wholesaler, or pharmacy;

(2) To a physician, dentist, podiatrist or veterinarian;

(3) To a person in charge of a hospital, but only for use in that hospital;

(4) To a person in charge of a laboratory, but only for use in that laboratory for scientific and medical purposes.

2. A duly registered manufacturer or wholesaler may sell controlled substances to any of the following persons:

(1) On a special written order accompanied by a certificate of exemption, as required by federal laws, to a person in the employ of the United States government or of any state, territorial, district, county, municipal or insular government, purchasing, receiving, possessing, or dispensing controlled substances by reason of his official duties;

(2) To a master of a ship or person in charge of any aircraft upon which no physician is regularly employed, for the actual medical needs of persons on board such ship or aircraft, when not in port; provided, such controlled substances shall be sold to the master of such ship or person in charge of such aircraft only in pursuance of a special order form approved by a commissioned medical officer or acting surgeon of the United States Public Health Service;

(3) To a person in a foreign country if the provisions of federal laws are complied with.

3. An official written order for any controlled substance listed in Schedules I and II shall be signed in duplicate by the person giving the order or by his duly authorized agent. The original shall be presented to the person who sells or dispenses the controlled substance named therein. In event of the acceptance of such order by the person, each party to the transaction shall preserve his copy of such order for a period of two years in such a way as to be readily accessible for inspection by any public officer or employee engaged in the enforcement of sections 195.005 to 195.425. It shall be deemed a compliance with this subsection if the parties to the transaction have complied with federal laws, respecting the requirements governing the use of order forms.

4. Possession of or control of controlled substances obtained as authorized by this section shall be lawful if in the regular course of business, occupation, profession, employment, or duty of the possessor.

5. A person in charge of a hospital or of a laboratory, or in the employ of this state or of any other state, or of any political subdivision thereof, and a master or other proper officer of a ship or aircraft, who obtains controlled substances under the provisions of this section or otherwise, shall not administer, nor dispense, nor otherwise use such drugs, within this state, except within the scope of his employment or official duty, and then only for scientific or medicinal purposes and subject to the provisions of sections 195.005 to 195.425.

6. Every person registered to manufacture, distribute or dispense controlled substances under sections 195.005 to 195.425 shall keep records and inventories of all such drugs in conformance with the record keeping and inventory requirements of federal law, and in accordance with any additional regulations of the department of health and senior services.

7. Manufacturers and wholesalers shall keep records of all narcotic and controlled substances compounded, mixed, cultivated, grown, or by any other process produced or prepared, and of all controlled substances received and disposed of by them, in accordance with this section.

8. Apothecaries shall keep records of all controlled substances received and disposed of by them, in accordance with the provisions of this section.

9. The form of records shall be prescribed by the department of health and senior services.

(RSMo 1939 § 9836, A.L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58)



Section 195.060 Controlled substances to be dispensed on prescription only, exception.

Controlled substances to be dispensed on prescription only, exception.

195.060. 1. Except as provided in subsection 4 of this section, a pharmacist, in good faith, may sell and dispense controlled substances to any person only upon a prescription of a practitioner as authorized by statute, provided that the controlled substances listed in Schedule V may be sold without prescription in accordance with regulations of the department of health and senior services. All written prescriptions shall be signed by the person prescribing the same. All prescriptions shall be dated on the day when issued and bearing the full name and address of the patient for whom, or of the owner of the animal for which, the drug is prescribed, and the full name, address, and the registry number under the federal controlled substances laws of the person prescribing, if he is required by those laws to be so registered. If the prescription is for an animal, it shall state the species of the animal for which the drug is prescribed. The person filling the prescription shall either write the date of filling and his own signature on the prescription or retain the date of filling and the identity of the dispenser as electronic prescription information. The prescription or electronic prescription information shall be retained on file by the proprietor of the pharmacy in which it is filled for a period of two years, so as to be readily accessible for inspection by any public officer or employee engaged in the enforcement of this law. No prescription for a drug in Schedule I or II shall be filled more than six months after the date prescribed; no prescription for a drug in schedule I or II shall be refilled; no prescription for a drug in Schedule III or IV shall be filled or refilled more than six months after the date of the original prescription or be refilled more than five times unless renewed by the practitioner.

2. A pharmacist, in good faith, may sell and dispense controlled substances to any person upon a prescription of a practitioner located in another state, provided that the:

(1) Prescription was issued according to and in compliance with the applicable laws of that state and the United States; and

(2) Quantity limitations in subsection 2 of section 195.080 apply to prescriptions dispensed to patients located in this state.

3. The legal owner of any stock of controlled substances in a pharmacy, upon discontinuance of dealing in such drugs, may sell the stock to a manufacturer, wholesaler, or pharmacist, but only on an official written order.

4. A pharmacist, in good faith, may sell and dispense any Schedule II drug or drugs to any person in emergency situations as defined by rule of the department of health and senior services upon an oral prescription by an authorized practitioner.

5. Except where a bona fide physician-patient-pharmacist relationship exists, prescriptions for narcotics or hallucinogenic drugs shall not be delivered to or for an ultimate user or agent by mail or other common carrier.

(RSMo 1939 § 9837, A.L. 1957 p. 679, A.L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1147, et al., A.L. 2005 S.B. 74 & 49, A.L. 2010 H.B. 1965, A.L. 2012 H.B. 1563)



Section 195.070 Who may prescribe.

Who may prescribe.

195.070. 1. A physician, podiatrist, dentist, a registered optometrist certified to administer pharmaceutical agents as provided in section 336.220, or a physician assistant in accordance with section 334.747 in good faith and in the course of his or her professional practice only, may prescribe, administer, and dispense controlled substances or he or she may cause the same to be administered or dispensed by an individual as authorized by statute.

2. An advanced practice registered nurse, as defined in section 335.016, but not a certified registered nurse anesthetist as defined in subdivision (8) of section 335.016, who holds a certificate of controlled substance prescriptive authority from the board of nursing under section 335.019 and who is delegated the authority to prescribe controlled substances under a collaborative practice arrangement under section 334.104 may prescribe any controlled substances listed in Schedules III, IV, and V of section 195.017. However, no such certified advanced practice registered nurse shall prescribe controlled substance for his or her own self or family. Schedule III narcotic controlled substance prescriptions shall be limited to a one hundred twenty-hour supply without refill.

3. A veterinarian, in good faith and in the course of the veterinarian's professional practice only, and not for use by a human being, may prescribe, administer, and dispense controlled substances and the veterinarian may cause them to be administered by an assistant or orderly under his or her direction and supervision.

4. A practitioner shall not accept any portion of a controlled substance unused by a patient, for any reason, if such practitioner did not originally dispense the drug.

5. An individual practitioner shall not prescribe or dispense a controlled substance for such practitioner's personal use except in a medical emergency.

(RSMo 1939 § 9838, A.L. 1971 H.B. 69, A.L. 1988 H.B. 1242 Revision, A.L. 1993 H.B. 564, A.L. 1997 H.B. 635, A.L. 2001 H.B. 471, A.L. 2008 S.B. 724, A.L. 2009 S.B. 296)



Section 195.080 Excepted substances--prescription or dispensing limitation on amount of supply, exception--may be increased by physician, procedure.

Excepted substances--prescription or dispensing limitation on amount of supply, exception--may be increased by physician, procedure.

195.080. 1. Except as otherwise in sections 195.005 to 195.425* specifically provided, sections 195.005 to 195.425* shall not apply to the following cases: prescribing, administering, dispensing or selling at retail of liniments, ointments, and other preparations that are susceptible of external use only and that contain controlled substances in such combinations of drugs as to prevent the drugs from being readily extracted from such liniments, ointments, or preparations, except that sections 195.005 to 195.425* shall apply to all liniments, ointments, and other preparations that contain coca leaves in any quantity or combination.

2. The quantity of Schedule II controlled substances prescribed or dispensed at any one time shall be limited to a thirty-day supply. The quantity of Schedule III, IV or V controlled substances prescribed or dispensed at any one time shall be limited to a ninety-day supply and shall be prescribed and dispensed in compliance with the general provisions of sections 195.005 to 195.425*. The supply limitations provided in this subsection may be increased up to three months if the physician describes on the prescription form or indicates via telephone, fax, or electronic communication to the pharmacy to be entered on or attached to the prescription form the medical reason for requiring the larger supply. The supply limitations provided in this subsection shall not apply if:

(1) The prescription is issued by a practitioner located in another state according to and in compliance with the applicable laws of that state and the United States and dispensed to a patient located in another state; or

(2) The prescription is dispensed directly to a member of the United States Armed Forces serving outside the United States.

3. The partial filling of a prescription for a Schedule II substance is permissible as defined by regulation by the department of health and senior services.

(RSMo 1939 § 9839, A.L. 1965 p. 326, A.L. 1971 H.B. 69, A.L. 1987 H.B. 51 & 49, A.L. 1989 S.B. 215 & 58, A.L. 1997 H.B. 635, A.L. 2005 S.B. 74 & 49, A.L. 2010 S.B. 754, A.L. 2012 H.B. 1563)

*Section 195.425 was repealed by H.B. 1965, 2010



Section 195.100 Labeling requirements.

Labeling requirements.

195.100. 1. It shall be unlawful to distribute any controlled substance in a commercial container unless such container bears a label containing an identifying symbol for such substance in accordance with federal laws.

2. It shall be unlawful for any manufacturer of any controlled substance to distribute such substance unless the labeling thereof conforms to the requirements of federal law and contains the identifying symbol required in subsection 1 of this section.

3. The label of a controlled substance in Schedule II, III or IV shall, when dispensed to or for a patient, contain a clear, concise warning that it is a criminal offense to transfer such narcotic or dangerous drug to any person other than the patient.

4. Whenever a manufacturer sells or dispenses a controlled substance and whenever a wholesaler sells or dispenses a controlled substance in a package prepared by him or her, the manufacturer or wholesaler shall securely affix to each package in which that drug is contained a label showing in legible English the name and address of the vendor and the quantity, kind, and form of controlled substance contained therein. No person except a pharmacist for the purpose of filling a prescription under sections 195.005 to 195.425, shall alter, deface, or remove any label so affixed.

5. Whenever a pharmacist or practitioner sells or dispenses any controlled substance on a prescription issued by a physician, physician assistant, dentist, podiatrist, veterinarian, or advanced practice registered nurse, the pharmacist or practitioner shall affix to the container in which such drug is sold or dispensed a label showing his or her own name and address of the pharmacy or practitioner for whom he or she is lawfully acting; the name of the patient or, if the patient is an animal, the name of the owner of the animal and the species of the animal; the name of the physician, physician assistant, dentist, podiatrist, advanced practice registered nurse, or veterinarian by whom the prescription was written; the name of the collaborating physician if the prescription is written by an advanced practice registered nurse or the supervising physician if the prescription is written by a physician assistant, and such directions as may be stated on the prescription. No person shall alter, deface, or remove any label so affixed.

(RSMo 1939 § 9841, A.L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1147, et al., A.L. 2008 S.B. 724, A.L. 2009 S.B. 296)



Section 195.110 User of controlled substance to keep it in container in which obtained.

User of controlled substance to keep it in container in which obtained.

195.110. A person to whom or for whose use any controlled substance in Schedule II has been prescribed, sold, or dispensed by a physician, dentist, podiatrist, or pharmacist, or other person authorized under the provisions of section 195.050 and the owner of any animal for which any such drug has been prescribed, sold, or dispensed, by a veterinarian, may lawfully possess it only in the container in which it was delivered to him by the person selling or dispensing the same.

(RSMo 1939 § 9842, A.L. 1971 H.B. 69, A.L. 1997 H.B. 635)



Section 195.130 Places used for illegal sale and use--nuisances, suits to enjoin, procedure--public nuisance, criminal penalty, property subject to forfeiture.

Places used for illegal sale and use--nuisances, suits to enjoin, procedure--public nuisance, criminal penalty, property subject to forfeiture.

195.130. 1. Any room, building, structure or inhabitable structure as defined in section 569.010 which is used for the illegal use, keeping or selling of controlled substances is a "public nuisance". No person shall keep or maintain such a public nuisance.

2. The attorney general, circuit attorney or prosecuting attorney may, in addition to any criminal prosecutions, prosecute a suit in equity to enjoin the public nuisance. If the court finds that the owner of the room, building, structure or inhabitable structure knew that the premises were being used for the illegal use, keeping or selling of controlled substances, the court may order that the premises shall not be occupied or used for such period as the court may determine, not to exceed one year.

3. All persons, including owners, lessees, officers, agents, inmates or employees, aiding or facilitating such a nuisance may be made defendants in any suit to enjoin the nuisance.

4. It is unlawful for a person to keep or maintain such a public nuisance. In addition to any other criminal prosecutions, the prosecuting attorney or circuit attorney may by information or indictment charge the owner or the occupant, or both the owner and the occupant of the room, building, structure, or inhabitable structure with the crime of keeping or maintaining a public nuisance. Keeping or maintaining a public nuisance is a class C felony.

5. Upon the conviction of the owner pursuant to subsection 4 of this section, the room, building, structure, or inhabitable structure is subject to the provisions of sections 513.600 to 513.645.

(RSMo 1939 § 9844, A.L. 1971 H.B. 69, A.L. 1985 H.B. 488, A.L. 1989 H.B. 479)

Revisor's note: S.B. 215 & 58, enacted by the 1st Regular Session of the 85th G.A. 1989, repealed section 195.130 effective 6-19-89. H.B. 479 repealed and reenacted section 195.130 the same session, effective 8-28-89.



Section 195.135 Search warrants, how obtained--seizure in connection with arrest.

Search warrants, how obtained--seizure in connection with arrest.

195.135. 1. A search warrant may issue, and execution and seizure may be had, as provided in the rules of criminal procedure for the courts of Missouri, for any controlled substance or imitation controlled substance unlawfully in the possession or under the control of any person, or for any drug paraphernalia for the unauthorized administration or use of controlled substances or imitation controlled substances in the possession or under the control of any person.

2. Any peace officer of the state, upon making an arrest for a violation of this chapter, shall seize without warrant any controlled substance or imitation controlled substance or drug paraphernalia kept for the unauthorized administration or use of a controlled substance or imitation controlled substance in the possession or under the control of the person or persons arrested, providing such seizure shall be made incident to the arrest.

(L. 1953 p. 625, A.L. 1971 H.B. 69, A.L. 1982 S.B. 522)



Section 195.140 Forfeiture of controlled substances and drug paraphernalia, when--disposal--money, records in close proximity also forfeited, rebuttable presumption--procedure.

Forfeiture of controlled substances and drug paraphernalia, when--disposal--money, records in close proximity also forfeited, rebuttable presumption--procedure.

195.140. 1. All controlled substances, imitation controlled substances or drug paraphernalia for the administration, use or manufacture of controlled substances or imitation controlled substances and which have come into the custody of a peace officer or officer or agent of the department of health and senior services as provided by sections 195.010 to 195.320, the lawful possession of which is not established or the title to which cannot be ascertained after a hearing as prescribed in Rule 34 of Rules of Criminal Procedure for the courts of Missouri or some other appropriate hearing, shall be forfeited, and disposed of as follows:

(1) Except as in this section otherwise provided, the court or associate circuit judge having jurisdiction shall order such controlled substances, imitation controlled substances, or drug paraphernalia forfeited and destroyed. A record of the place where said controlled substances, imitation controlled substances, or drug paraphernalia were seized, of the kinds and quantities of controlled substances, imitation controlled substances, or drug paraphernalia so destroyed, and of the time, place and manner of destructions, shall be kept, and a return under oath, reporting the destruction of the controlled substances, imitation controlled substances, or drug paraphernalia shall be made to the court or associate circuit judge;

(2) The department of health and senior services shall keep a complete record of all controlled substances, imitation controlled substances, or drug paraphernalia received and disposed of, together with the dates of such receipt and disposal, showing the exact kinds, quantities, and forms of such controlled substances, imitation controlled substances, or drug paraphernalia; the persons from whom received and to whom delivered; and by whose authority they were received, delivered or destroyed; which record shall be open to inspection by all federal or state officers charged with the enforcement of federal and state narcotic or controlled substances laws.

2. (1) Everything of value furnished, or intended to be furnished, in exchange for a controlled substance, imitation controlled substance or drug paraphernalia in violation of sections 195.010 to 195.320, all proceeds traceable to such an exchange, and all moneys, negotiable instruments, or securities used, or intended to be used, to facilitate any violation of sections 195.010 to 195.320 shall be forfeited, except that no property shall be forfeited under this subsection to the extent of the interest of an owner by reason of any act or omission established by him to have been committed without his knowledge or consent.

(2) Any moneys, coin, or currency found in close proximity to forfeitable controlled substances, imitation controlled substances, or drug paraphernalia, or forfeitable records of the importation, manufacture, or distribution of controlled substances, imitation controlled substances or drug paraphernalia are presumed to be forfeitable under this subsection. The burden of proof shall be upon claimants of the property to rebut this presumption.

(3) All forfeiture proceedings shall be conducted pursuant to the provisions of sections 513.600 to 513.660*.

(RSMo 1939 § 9845, A.L. 1953 p. 628, A.L. 1971 H.B. 69, A.L. 1982 S.B. 522, A.L. 1993 S.B. 180, A.L. 2004 H.B. 1427)

*Section 513.660 does not exist.



Section 195.146 Forfeiture of controlled substances and CAFA applicable to children--arrest to include taking a child into custody.

Forfeiture of controlled substances and CAFA applicable to children--arrest to include taking a child into custody.

195.146. 1. Section 195.140 shall be applicable to property owned by, or in the possession of, children.

2. The procedures for the forfeiture of property under sections 513.600 and 513.645 shall be applicable to children.

3. The term "arrest", for purposes of this chapter, shall include the taking of a child into custody.

(L. 1993 H.B. 562)



Section 195.150 Procedure upon conviction for violation.

Procedure upon conviction for violation.

195.150. On the conviction of any person of the violation of any provision of this law, a copy of the judgment and sentence, and of the opinion of the court or associate circuit judge, if any opinion be filed, shall be sent by the clerk of the court, or by the associate circuit judge, to the board or officer, if any, by whom the convicted defendant has been licensed or registered to practice his profession or to carry on his business. On the conviction of any such person, the court may, in its discretion, suspend or revoke the license or registration of the convicted defendant to practice his profession or to carry on his business. On the application of any person whose license or registration has been suspended or revoked, and upon proper showing and for good cause, said board or officer may reinstate such license or registration.

(RSMo 1939 § 9846)



Section 195.180 Lawful possession, when--burden of proof of any exception or exemption upon defendant.

Lawful possession, when--burden of proof of any exception or exemption upon defendant.

195.180. 1. A person may lawfully possess or have under his control a controlled substance if such person obtained the controlled substance directly from, or pursuant to, a valid prescription or order of a practitioner while acting in the course of a practitioner's professional practice or except as otherwise authorized by sections 195.005 to 195.425.

2. In any complaint, information, or indictment, and in any action or proceeding brought for the enforcement of any provision of sections 195.005 to 195.425, it shall not be necessary to negative any exception, excuse, proviso, or exemption, contained in sections 195.005 to 195.425, and the burden of proof of any such exception, excuse, proviso or exemption, shall be upon the defendant.

(RSMo 1939 § 9849, A.L. 1989 S.B. 215 & 58)



Section 195.190 Enforcement by whom.

Enforcement by whom.

195.190. It is hereby made the duty of the department of health and senior services, its officers, agents, inspectors, and representatives, and all peace officers within the state, and all county attorneys, to enforce all provisions of sections 195.005 to 195.425, except those specifically delegated, and to cooperate with all agencies charged with the enforcement of the laws of the United States, of this state, and of all other states, relating to narcotic and controlled substances.

(RSMo 1939 § 9850, A.L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58)



Section 195.195 Regulations, authority to promulgate, where vested.

Regulations, authority to promulgate, where vested.

195.195. The authority to promulgate regulations for the efficient enforcement of sections 195.005 to 195.425 is hereby vested in the director of the department of health and senior services subject to the provisions of subsection 1 of section 195.030 and chapter 536. The director of the department of health and senior services is hereby authorized to make regulations promulgated under sections 195.005 to 195.425 conform with those promulgated under the federal Comprehensive Drug Abuse Prevention and Control Act of 1970.

(L. 1957 p. 679 § 195.250, A.L. 1971 H.B. 69, A.L. 1989 S.B. 215 & 58, A.L. 1993 S.B. 52)



Section 195.197 Department of health and senior services, duties of.

Department of health and senior services, duties of.

195.197. The department of health and senior services shall cooperate with federal and other state agencies including the board of pharmacy in discharging its responsibilities concerning traffic in controlled substances, narcotic or dangerous drugs and in suppressing the abuse of controlled substances. To this end, it is authorized to:

(1) Arrange for the exchange of information between governmental officials concerning the use and abuse of controlled substances;

(2) Coordinate and cooperate in training programs on controlled substance law enforcement at the local and state levels;

(3) Provide information to distributors and retailers to help prevent the distribution or diversion of products or substances used in the illicit manufacture of controlled substances.

(L. 1971 H.B. 69, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1147, et al.)



Section 195.198 Educational and research programs authorized--report, contents on effect of drugs, publication.

Educational and research programs authorized--report, contents on effect of drugs, publication.

195.198. 1. The director of the department of health and senior services shall carry out educational programs designed to prevent and deter misuse and abuse of controlled dangerous substances. In connection with such programs he may:

(1) Assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances;

(2) Consult with interested groups and organizations to aid them in solving administrative and organizational problems;

(3) Assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled substances.

2. The director of the department of health and senior services shall encourage research on misuse and abuse of controlled substances. In connection with such research and in furtherance of the enforcement of sections 195.005 to 195.425, he may:

(1) Establish methods to assess accurately the effects of controlled substances including but not limited to gathering, analyzing, and publishing a report using existing data regarding poisoning episodes, arrests relating to controlled substance violations, crime laboratory determinations, department of health and senior services investigations and audits, information available from the federal Drug Enforcement Administration and Food and Drug Administration, and to identify and characterize substances with potential for abuse;

(2) Make studies and undertake programs of research to develop new or improved approaches, techniques, systems, equipment and devices to strengthen the enforcement of sections 195.005 to 195.425.

3. The director of the department of health and senior services may enter into contracts for educational and research activities.

(L. 1971 H.B. 69, A.L. 1987 H.B. 51 & 49, A.L. 1989 S.B. 215 & 58)



Section 195.202 Possession or control of a controlled substance, exception, penalty.

Possession or control of a controlled substance, exception, penalty.

195.202. 1. Except as authorized by sections 195.005 to 195.425*, it is unlawful for any person to possess or have under his control a controlled substance.

2. Any person who violates this section with respect to any controlled substance except thirty-five grams or less of marijuana or any synthetic cannabinoid is guilty of a class C felony.

3. Any person who violates this section with respect to not more than thirty-five grams of marijuana or any synthetic cannabinoid is guilty of a class A misdemeanor.

(L. 1989 S.B. 215 & 58, A.L. 2010 H.B. 1472, A.L. 2011 H.B. 641)

*Section 195.425 was repealed by H.B. 1965, 2010.



Section 195.204 Fraudulently attempting to obtain a controlled substance, penalty.

Fraudulently attempting to obtain a controlled substance, penalty.

195.204. 1. A person commits the offense of fraudulently attempting to obtain a controlled substance if he obtains or attempts to obtain a controlled substance or procures or attempts to procure the administration of the controlled substance by fraud, deceit, misrepresentation, or subterfuge; or by the forgery or alteration of a prescription or of any written order; or by the concealment of a material fact; or by the use of a false name or the giving of a false address. The crime of fraudulently attempting to obtain a controlled substance shall include, but shall not be limited to nor be limited by, the following:

(1) Knowingly making a false statement in any prescription, order, report, or record, required by sections 195.005 to 195.425;

(2) For the purpose of obtaining a controlled substance, falsely assuming the title of, or representing oneself to be, a manufacturer, wholesaler, pharmacist, physician, dentist, podiatrist, veterinarian, or other authorized person;

(3) Making or uttering any false or forged prescription or false or forged written order;

(4) Affixing any false or forged label to a package or receptacle containing controlled substances;

(5) Possess a false or forged prescription with intent to obtain a controlled substance.

2. Fraudulently attempting to obtain a controlled substance is a class D felony.

3. Information communicated to a physician in an effort unlawfully to procure a controlled substance or unlawfully to procure the administration of any such drug shall not be deemed a privileged communication; provided, however, that no physician or surgeon shall be competent to testify concerning any information which he may have acquired from any patient while attending him in a professional character and which information was necessary to enable him to prescribe for such patient as a physician, or to perform any act for him as a surgeon.

4. The provisions of this section shall apply to all transactions relating to narcotic drugs under the provisions of section 195.080, in the same way as they apply to transactions under all other sections.

(L. 1989 S.B. 215 & 58, A.L. 1997 H.B. 635)



Section 195.211 Distribution, delivery, manufacture or production of a controlled substance, violations and attempted violations, penalty.

Distribution, delivery, manufacture or production of a controlled substance, violations and attempted violations, penalty.

195.211. 1. Except as authorized by sections 195.005 to 195.425 and except as provided in section 195.222, it is unlawful for any person to distribute, deliver, manufacture, produce or attempt to distribute, deliver, manufacture or produce a controlled substance or to possess with intent to distribute, deliver, manufacture, or produce a controlled substance.

2. Any person who violates or attempts to violate this section with respect to manufacturing or production of a controlled substance of any amount except for five grams or less of marijuana in a residence where a child resides or within two thousand feet of the real property comprising a public or private elementary or public or private elementary or secondary school, public vocational school or a public or private community college, college or university, or any school bus is guilty of a class A felony.

3. Any person who violates or attempts to violate this section with respect to any controlled substance except five grams or less of marijuana is guilty of a class B felony.

4. Any person who violates this section with respect to distributing or delivering not more than five grams of marijuana is guilty of a class C felony.

(L. 1989 S.B. 215 & 58, A.L. 1998 H.B. 1147, et al., A.L. 2003 S.B. 39)



Section 195.212 Unlawful distribution to a minor, penalty.

Unlawful distribution to a minor, penalty.

195.212. 1. A person commits the offense of unlawful distribution of a controlled substance to a minor if he violates section 195.211 by distributing or delivering any controlled substance to a person under seventeen years of age who is at least two years that person's junior.

2. Unlawful distribution of a controlled substance to a minor is a class B felony.

3. It is not a defense to a violation of this section that the defendant did not know the age of the person to whom he was distributing or delivering.

(L. 1989 S.B. 215 & 58)



Section 195.213 Unlawful purchase or transport with a minor, penalty.

Unlawful purchase or transport with a minor, penalty.

195.213. 1. A person commits the crime of unlawful purchase or transport of a controlled substance with a minor if he knowingly permits a minor child to purchase or transport illegally obtained controlled substances.

2. Unlawful purchase or transport of a controlled substance with a minor is a class B felony.

(L. 1989 S.B. 215 & 58)



Section 195.214 Distribution of a controlled substance near schools, penalty.

Distribution of a controlled substance near schools, penalty.

195.214. 1. A person commits the offense of distribution of a controlled substance near schools if such person violates section 195.211 by unlawfully distributing or delivering any controlled substance to a person in or on, or within two thousand feet of, the real property comprising a public or private elementary or secondary school, public vocational school, or a public or private community college, college or university or on any school bus.

2. Distribution of a controlled substance near schools is a class A felony which term shall be served without probation or parole if the court finds the defendant is a persistent drug offender.

(L. 1989 S.B. 215 & 58, A.L. 1996 H.B. 1301 & 1298, A.L. 2003 S.B. 39)



Section 195.217 Crime of distribution of a controlled substance near a park, penalty.

Crime of distribution of a controlled substance near a park, penalty.

195.217. 1. A person commits the offense of distribution of a controlled substance near a park if such person violates section 195.211 by unlawfully distributing or delivering heroin, cocaine, cocaine base, LSD, amphetamine, or methamphetamine to a person in or on, or within one thousand feet of, the real property comprising a public park, state park, county park, or municipal park or a public or private park designed for public recreational purposes, as park is defined in section 253.010.

2. Distribution of a controlled substance near a park is a class A felony.

(L. 2007 S.B. 198, A.L. 2011 H.B. 641)



Section 195.218 Distribution of controlled substance near public housing--penalty.

Distribution of controlled substance near public housing--penalty.

195.218. 1. A person commits the offense of distribution of a controlled substance near public housing or other governmental assisted housing if he violates section 195.211 by unlawfully distributing or delivering any controlled substance to a person in or on, or within one thousand feet of the real property comprising public housing or other governmental assisted housing.

2. Distribution of a controlled substance near public housing or other governmental assisted housing is a class A felony which term shall be served without probation or parole if the court finds the defendant is a persistent drug offender.

(L. 1993 S.B. 180, A.L. 2003 S.B. 39)



Section 195.219 Unlawful endangerment of property, penalty.

Unlawful endangerment of property, penalty.

195.219. 1. A person commits the crime of unlawful endangerment of property if, while engaged in or as a part of the enterprise for the production of a controlled substance, he protects or attempts to protect the production of the controlled substance by creating, setting up, building, erecting or using any device or weapon which causes or is intended to cause damage to the property of, or injury to, another person.

2. Unlawful endangerment of property is a class C felony, unless there is physical injury to a person whereby the offense is a class B felony, or there is serious physical injury to a person whereby the offense is a class A felony.

(L. 1998 H.B. 1147, et al.)



Section 195.222 Trafficking drugs, first degree--penalty.

Trafficking drugs, first degree--penalty.

195.222. 1. A person commits the crime of trafficking drugs in the first degree if, except as authorized by sections 195.005 to 195.425, he distributes, delivers, manufactures, produces or attempts to distribute, deliver, manufacture or produce more than thirty grams of a mixture or substance containing a detectable amount of heroin. Violations of this subsection shall be punished as follows:

(1) If the quantity involved is more than thirty grams but less than ninety grams the person shall be sentenced to the authorized term of imprisonment for a class A felony;

(2) If the quantity involved is ninety grams or more the person shall be sentenced to the authorized term of imprisonment for a class A felony which term shall be served without probation or parole.

2. A person commits the crime of trafficking drugs in the first degree if, except as authorized by sections 195.005 to 195.425, he distributes, delivers, manufactures, produces or attempts to distribute, deliver, manufacture or produce more than one hundred fifty grams of a mixture or substance containing a detectable amount of coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed; cocaine salts and their optical and geometric isomers, and salts of isomers; ecgonine, its derivatives, their salts, isomers, and salts of isomers; or any compound, mixture, or preparation which contains any quantity of any of the foregoing substances. Violations of this subsection shall be punished as follows:

(1) If the quantity involved is more than one hundred fifty grams but less than four hundred fifty grams the person shall be sentenced to the authorized term of imprisonment for a class A felony;

(2) If the quantity involved is four hundred fifty grams or more the person shall be sentenced to the authorized term of imprisonment for a class A felony which term shall be served without probation or parole.

3. A person commits the crime of trafficking drugs in the first degree if, except as authorized by sections 195.005 to 195.425, he distributes, delivers, manufactures, produces or attempts to distribute, deliver, manufacture or produce more than eight grams of a mixture or substance described in subsection 2 of this section which contains cocaine base. Violations of this subsection shall be punished as follows:

(1) If the quantity involved is more than eight grams but less than twenty-four grams the person shall be sentenced to the authorized term of imprisonment for a class A felony;

(2) If the quantity involved is twenty-four grams or more the person shall be sentenced to the authorized term of imprisonment for a class A felony which term shall be served without probation or parole.

4. A person commits the crime of trafficking drugs in the first degree if, except as authorized by sections 195.005 to 195.425, he distributes, delivers, manufactures, produces or attempts to distribute, deliver, manufacture or produce more than five hundred milligrams of a mixture or substance containing a detectable amount of lysergic acid diethylamide (LSD). Violations of this subsection shall be punished as follows:

(1) If the quantity involved is more than five hundred milligrams but less than one gram the person shall be sentenced to the authorized term of imprisonment for a class A felony;

(2) If the quantity involved is one gram or more the person shall be sentenced to the authorized term of imprisonment for a class A felony which term shall be served without probation or parole.

5. A person commits the crime of trafficking drugs in the first degree if, except as authorized by sections 195.005 to 195.425, he distributes, delivers, manufactures, produces or attempts to distribute, deliver, manufacture or produce more than thirty grams of a mixture or substance containing a detectable amount of phencyclidine (PCP). Violations of this subsection shall be punished as follows:

(1) If the quantity involved is more than thirty grams but less than ninety grams the person shall be sentenced to the authorized term of imprisonment for a class A felony;

(2) If the quantity involved is ninety grams or more the person shall be sentenced to the authorized term of imprisonment for a class A felony which term shall be served without probation or parole.

6. A person commits the crime of trafficking drugs in the first degree if, except as authorized by sections 195.005 to 195.425, he distributes, delivers, manufactures, produces or attempts to distribute, deliver, manufacture or produce more than four grams of phencyclidine. Violations of this subsection shall be punished as follows:

(1) If the quantity involved is more than four grams but less than twelve grams the person shall be sentenced to the authorized term of imprisonment for a class A felony;

(2) If the quantity involved is twelve grams or more the person shall be sentenced to the authorized term of imprisonment for a class A felony which term shall be served without probation or parole.

7. A person commits the crime of trafficking drugs in the first degree if, except as authorized by sections 195.005 to 195.425, he distributes, delivers, manufactures, produces or attempts to distribute, deliver, manufacture or produce more than thirty kilograms of a mixture or substance containing marijuana. Violations of this subsection shall be punished as follows:

(1) If the quantity involved is more than thirty kilograms but less than one hundred kilograms the person shall be sentenced to the authorized term of imprisonment for a class A felony;

(2) If the quantity involved is one hundred kilograms or more the person shall be sentenced to the authorized term of imprisonment for a class A felony which term shall be served without probation or parole.

8. A person commits the crime of trafficking drugs in the first degree if, except as authorized by sections 195.005 to 195.425, he distributes, delivers, manufactures, produces or attempts to distribute, deliver, manufacture or produce more than thirty grams of any material, compound, mixture or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system: amphetamine, its salts, optical isomers and salts of its optical isomers; methamphetamine, its salts, optical isomers and salts of its optical isomers; phenmetrazine and its salts; or methylphenidate. Violations of this subsection or attempts to violate this subsection shall be punished as follows:

(1) If the quantity involved is more than thirty grams but less than ninety grams the person shall be sentenced to the authorized term of imprisonment for a class A felony;

(2) If the quantity involved is ninety grams or more, or if the quantity involved was thirty grams or more and the location of the offense was within two thousand feet of a school or public housing as defined in section 195.214 or section 195.218 or within a motor vehicle, or any structure or building which contains rooms furnished for the accommodation or lodging of guests, and kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are sought for pay or compensation to transient guests or permanent guests, the person shall be sentenced to the authorized term of imprisonment for a class A felony which term shall be served without probation or parole.

9. A person commits the crime of trafficking drugs in the first degree if, except as authorized by sections 195.005 to 195.425, he or she distributes, delivers, manufactures, produces or attempts to distribute, deliver, manufacture or produce more than thirty grams of any material, compound, mixture or preparation which contains any quantity of 3,4-methylenedioxymethamphetamine. Violations of this subsection or attempts to violate this subsection shall be punished as follows:

(1) If the quantity involved is more than thirty grams but less than ninety grams the person shall be sentenced to the authorized term of imprisonment for a class A felony;

(2) If the quantity involved is ninety grams or more, or if the quantity involved was thirty grams or more and the location of the offense was within two thousand feet of a school or public housing as defined in section 195.214 or section 195.218 or within a motor vehicle, or any structure or building which contains rooms furnished for the accommodation or lodging of guests, and kept, used, maintained, advertised, or held out to the public as a place where sleeping accommodations are sought for pay or compensation to transient guests or permanent guests, the person shall be sentenced to the authorized term of imprisonment for a class A felony which term shall be served without probation or parole.

(L. 1989 S.B. 215 & 58, A.L. 1998 H.B. 1147, et al., A.L. 2001 H.B. 471, A.L. 2012 S.B. 628)

CROSS REFERENCE:

No bail, certain defendants, certain offenses, 544.671



Section 195.223 Trafficking drugs, second degree--penalty.

Trafficking drugs, second degree--penalty.

195.223. 1. A person commits the crime of trafficking drugs in the second degree if, except as authorized by sections 195.005 to 195.425, he possesses or has under his control, purchases or attempts to purchase, or brings into this state more than thirty grams of a mixture or substance containing a detectable amount of heroin. Violations of this subsection shall be punished as follows:

(1) If the quantity involved is more than thirty grams but less than ninety grams the person shall be guilty of a class B felony;

(2) If the quantity involved is ninety grams or more the person shall be guilty of a class A felony.

2. A person commits the crime of trafficking drugs in the second degree if, except as authorized by sections 195.005 to 195.425, he possesses or has under his control, purchases or attempts to purchase, or brings into this state more than one hundred fifty grams of a mixture or substance containing a detectable amount of coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine, and derivatives of ecgonine or their salts have been removed; cocaine salts and their optical and geometric isomers, and salts of isomers; ecgonine, its derivatives, their salts, isomers, and salts of isomers; or any compound, mixture, or preparation which contains any quantity of any of the foregoing substances. Violations of this subsection shall be punished as follows:

(1) If the quantity involved is more than one hundred fifty grams but less than four hundred fifty grams the person shall be guilty of a class B felony;

(2) If the quantity involved is four hundred fifty grams or more the person shall be guilty of a class A felony.

3. A person commits the crime of trafficking drugs in the second degree if, except as authorized by sections 195.005 to 195.425, he possesses or has under his control, purchases or attempts to purchase, or brings into this state more than eight grams of a mixture or substance described in subsection 2 of this section which contains cocaine base. Violations of this subsection shall be punished as follows:

(1) If the quantity involved is more than eight grams but less than twenty-four grams the person shall be guilty of a class B felony;

(2) If the quantity involved is twenty-four grams or more the person shall be guilty of a class A felony.

4. A person commits the crime of trafficking drugs in the second degree if, except as authorized by sections 195.005 to 195.425, he possesses or has under his control, purchases or attempts to purchase, or brings into this state more than five hundred milligrams of a mixture or substance containing a detectable amount of lysergic acid diethylamide (LSD). Violations of this subsection shall be punished as follows:

(1) If the quantity involved is more than five hundred milligrams but less than one gram the person shall be guilty of a class B felony;

(2) If the quantity involved is one gram or more the person shall be guilty of a class A felony.

5. A person commits the crime of trafficking drugs in the second degree if, except as authorized by sections 195.005 to 195.425, he possesses or has under his control, purchases or attempts to purchase, or brings into this state more than thirty grams of a mixture or substance containing a detectable amount of phencyclidine (PCP). Violations of this subsection shall be punished as follows:

(1) If the quantity involved is more than thirty grams but less than ninety grams the person shall be guilty of a class B felony;

(2) If the quantity involved is ninety grams or more the person shall be guilty of a class A felony.

6. A person commits the crime of trafficking drugs in the second degree if, except as authorized by sections 195.005 to 195.425, he possesses or has under his control, purchases or attempts to purchase, or brings into this state more than four grams of phencyclidine. Violations of this subsection shall be punished as follows:

(1) If the quantity involved is more than four grams but less than twelve grams the person shall be guilty of a class B felony;

(2) If the quantity involved is twelve grams or more the person shall be guilty of a class A felony.

7. A person commits the crime of trafficking drugs in the second degree if, except as authorized by sections 195.005 to 195.425, he possesses or has under his control, purchases or attempts to purchase, or brings into this state more than thirty kilograms or more of a mixture or substance containing marijuana. Violations of this subsection shall be punished as follows:

(1) If the quantity involved is more than thirty kilograms but less than one hundred kilograms the person shall be guilty of a class B felony;

(2) If the quantity involved is one hundred kilograms or more the person shall be guilty of a class A felony.

8. A person commits the class A felony of trafficking drugs in the second degree if, except as authorized by sections 195.005 to 195.425, he possesses or has under his control, purchases or attempts to purchase, or brings into this state more than five hundred marijuana plants.

9. A person commits the crime of trafficking drugs in the second degree if, except as authorized by sections 195.005 to 195.425, he possesses or has under his control, purchases or attempts to purchase, or brings into this state more than thirty grams of any material, compound, mixture or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system: amphetamine, its salts, optical isomers and salts of its optical isomers; methamphetamine, its salts, isomers and salts of its isomers; phenmetrazine and its salts; or methylphenidate. Violations of this subsection or attempts to violate this subsection shall be punished as follows:

(1) If the quantity involved is more than thirty grams but less than ninety grams the person shall be guilty of a class B felony;

(2) If the quantity involved is ninety grams or more but less than four hundred fifty grams, the person shall be guilty of a class A felony;

(3) If the quantity involved is four hundred fifty grams or more, the person shall be guilty of a class A felony and the term of imprisonment shall be served without probation or parole.

10. A person commits the crime of trafficking drugs in the second degree if, except as authorized by sections 195.005 to 195.425, he or she possesses or has under his or her control, purchases or attempts to purchase, or brings into this state more than thirty grams of any material, compound, mixture or preparation which contains any quantity of 3,4-methylenedioxymethamphetamine. Violations of this subsection or attempts to violate this subsection shall be punished as follows:

(1) If the quantity involved is more than thirty grams but less than ninety grams the person shall be guilty of a class B felony;

(2) If the quantity involved is ninety grams or more but less than four hundred fifty grams, the person shall be guilty of a class A felony;

(3) If the quantity involved is four hundred fifty grams or more, the person shall be guilty of a class A felony and the term of imprisonment shall be served without probation or parole.

(L. 1989 S.B. 215 & 58, A.L. 1998 H.B. 1147, et al., A.L. 2001 H.B. 471, A.L. 2012 S.B. 628)



Section 195.226 Unlawfully providing materials for production of a controlled substance, penalty.

Unlawfully providing materials for production of a controlled substance, penalty.

195.226. 1. No person shall provide any reagents, solvents or precursor materials used in the production of a controlled substance as defined in section 195.010 to any other person knowing that the person to whom such materials are provided intends to use such materials for the illegal production of a controlled substance.

2. Any person who violates the provisions of subsection 1 of this section is guilty of a class D felony.

(L. 1998 H.B. 1147, et al. § 1)



Section 195.233 Unlawful use of drug paraphernalia, penalty.

Unlawful use of drug paraphernalia, penalty.

195.233. 1. It is unlawful for any person to use, or to possess with intent to use, drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance or an imitation controlled substance in violation of sections 195.005 to 195.425.

2. A person who violates this section is guilty of a class A misdemeanor, unless the person uses, or possesses with intent to use, the paraphernalia in combination with each other to manufacture, compound, produce, prepare, test or analyze amphetamine or methamphetamine or any of their analogues in which case the violation of this section is a class D felony.

(L. 1989 S.B. 215 & 58, A.L. 1998 H.B. 1147, et al.)



Section 195.235 Unlawful delivery or manufacture of drug paraphernalia, penalty--possession is prima facie evidence of intent to violate section.

Unlawful delivery or manufacture of drug paraphernalia, penalty--possession is prima facie evidence of intent to violate section.

195.235. 1. It is unlawful for any person to deliver, possess with intent to deliver, or manufacture, with intent to deliver, drug paraphernalia, knowing, or under circumstances where one reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale, or otherwise introduce into the human body a controlled substance or an imitation controlled substance in violation of sections 195.005 to 195.425.

2. Possession of more than twenty-four grams of any methamphetamine precursor drug or combination of methamphetamine precursor drugs shall be prima facie evidence of intent to violate this section. This subsection shall not apply to any practitioner or to any product possessed in the course of a legitimate business.

3. A person who violates this section is guilty of a class D felony.

(L. 1989 S.B. 215 & 58, A.L. 2001 H.B. 471 merged with S.B. 89 & 37)



Section 195.241 Possession of an imitation controlled substance, penalty.

Possession of an imitation controlled substance, penalty.

195.241. 1. It is unlawful for any person to possess an imitation controlled substance in violation of this chapter.

2. A person who violates this section is guilty of a class A misdemeanor.

(L. 1989 S.B. 215 & 58)



Section 195.242 Delivery or manufacture of an imitation controlled substance, penalty.

Delivery or manufacture of an imitation controlled substance, penalty.

195.242. 1. It is unlawful for any person to deliver, possess with intent to deliver, manufacture with intent to deliver, or cause to be delivered any imitation controlled substance.

2. A person who violates this section is guilty of a class D felony.

(L. 1989 S.B. 215 & 58)



Section 195.244 Advertisements to promote sale of drug paraphernalia or imitation controlled substances prohibited, penalty.

Advertisements to promote sale of drug paraphernalia or imitation controlled substances prohibited, penalty.

195.244. 1. It is unlawful for any person to place in any newspaper, magazine, handbill, or other publication any advertisement, knowing, or under circumstances where one reasonably should know, that the purpose of the advertisement, in whole or in part, is to promote the sale of objects designed or intended for use as drug paraphernalia.

2. It is unlawful for any person to place in any newspaper, magazine, handbill, or other publication, or to post or distribute in any public place, any advertisement or solicitation with reasonable knowledge that the purpose of the advertisement or solicitation is to promote the distribution of imitation controlled substances.

3. Any person who violates this section is guilty of a class B misdemeanor.

(L. 1989 S.B. 215 & 58)



Section 195.246 Possession of ephedrine, penalty--possession is prima facie evidence of intent to violate section.

Possession of ephedrine, penalty--possession is prima facie evidence of intent to violate section.

195.246. 1. It is unlawful for any person to possess any methamphetamine precursor drug with the intent to manufacture amphetamine, methamphetamine or any of their analogs.

2. Possession of more than twenty-four grams of any methamphetamine precursor drug or combination of methamphetamine precursor drugs shall be prima facie evidence of intent to violate this section. This subsection shall not apply to any practitioner or to any product possessed in the course of a legitimate business.

3. A person who violates this section is guilty of a class D felony.

(L. 1996 H.B. 1301 & 1298, A.L. 2001 H.B. 471 merged with S.B. 89 & 37)



Section 195.248 Marketing of ephedrine, penalty.

Marketing of ephedrine, penalty.

195.248. 1. It is unlawful for any person to market, sell, distribute, advertise or label any drug product containing ephedrine, its salts, optical isomers and salts of optical isomers, or pseudoephedrine, its salts, optical isomers and salts of optical isomers, for indication of stimulation, mental alertness, weight loss, appetite control, energy or other indications not approved pursuant to the pertinent federal over-the-counter drug Final Monograph or Tentative Final Monograph or approved new drug application.

2. A person who violates this section is guilty of a class D felony.

(L. 1996 H.B. 1301 & 1298)



Section 195.252 Distribution of controlled substance in violation of registration requirements, penalties.

Distribution of controlled substance in violation of registration requirements, penalties.

195.252. 1. It is unlawful for any person:

(1) Who is subject to the provisions of sections 195.005 to 195.198 to distribute or dispense a controlled substance in violation of section 195.030;

(2) Who is a registrant, to manufacture a controlled substance not authorized by that person's registration, or to distribute or dispense a controlled substance not authorized by that person's registration to another registrant or other authorized person;

(3) To refuse or fail to make, keep or furnish any record, notification, order form, statement, invoice or information required under section 195.050.

2. Any person who violates subdivision (1) of subsection 1 of this section or subdivision (2) of subsection 1 of this section is guilty of a class D felony.

3. Any person who violates subdivision (3) of subsection 1 of this section is guilty of a class A misdemeanor.

(L. 1989 S.B. 215 & 58)



Section 195.253 Public nuisances--defendants in suits to enjoin.

Public nuisances--defendants in suits to enjoin.

195.253. 1. Any store, shop, warehouse, dwelling, building, vehicle, boat, aircraft or other structure or place, which is resorted to for the purpose of possessing, keeping, transporting, distributing or manufacturing controlled substances shall be deemed a public nuisance.

2. The attorney general, circuit attorney or prosecuting attorney may, in addition to any criminal prosecutions, prosecute a suit in equity to enjoin the public nuisance. If the court finds that the owner of the room, building or structure knew or had reason to believe that the premises were being used for the illegal use, keeping or selling of controlled substances, the court may order that the premises shall not be occupied or used for such period as the court may determine, not to exceed one year.

3. All persons, including owners, lessees, officers, agents, inmates or employees, aiding or facilitating such a nuisance may be made defendants in any suit to enjoin the nuisance.

(L. 1989 S.B. 215 & 58)



Section 195.254 Delivery by manufacturer or distributor, when, penalty.

Delivery by manufacturer or distributor, when, penalty.

195.254. 1. It is unlawful for any manufacturer or distributor or agent or employee of a manufacturer or distributor, having reasonable cause to believe that a controlled substance will be used in violation of sections 195.005 to 195.425 to deliver the controlled substance.

2. Any person who violates this section is guilty of a class D felony.

(L. 1989 S.B. 215 & 58)



Section 195.256 Trademark or trade name, unlawful use of, penalty.

Trademark or trade name, unlawful use of, penalty.

195.256. 1. It is unlawful for any person to manufacture, deliver or possess with intent to manufacture or deliver, a controlled substance which, or the container or labeling of which, without authorization and with knowledge of the nature of his actions, bears the trademark, trade name, or other identifying mark, imprint, number or device or any likeness thereof, of a manufacturer, distributor, or dispenser, other than the person who in fact manufactured, distributed, or dispensed the substance.

2. A person who violates this section is guilty of a class D felony.

(L. 1989 S.B. 215 & 58)



Section 195.275 Prior and persistent drug offenders, definitions, proof and pleadings, sentencing.

Prior and persistent drug offenders, definitions, proof and pleadings, sentencing.

195.275. 1. The following words or phrases as used in sections 195.005 to 195.425 have the following meanings, unless the context otherwise requires:

(1) "Prior drug offender", one who has previously pleaded guilty to or has been found guilty of any felony offense of the laws of this state, or of the United States, or any other state, territory or district relating to controlled substances;

(2) "Persistent drug offender", one who has previously pleaded guilty to or has been found guilty of two or more felony offenses of the laws of this state or of the United States, or any other state, territory or district relating to controlled substances.

2. Prior pleas of guilty and prior findings of guilty shall be pleaded and proven in the same manner as required by section 558.021.

3. The court shall not instruct the jury as to the range of punishment or allow the jury, upon a finding of guilty, to assess and declare the punishment as part of its verdict in cases of prior drug offenders or persistent drug offenders.

4. The provisions of sections 195.285 to 195.296 shall not be construed to affect and may be used in addition to the sentencing provisions of sections 558.016 and 558.019.

(L. 1989 S.B. 215 & 58)



Section 195.280 Arrest without warrant, when.

Arrest without warrant, when.

195.280. Any peace officer of the state of Missouri, or of any political subdivision thereof, may, within the boundaries of the political entity from which he derives his authority, arrest without a warrant any person he sees violating or whom he has probable cause to believe has violated any provision of this chapter.

(L. 1971 H.B. 69)



Section 195.285 Prior and persistent offenders--possession, imprisonment for.

Prior and persistent offenders--possession, imprisonment for.

195.285. 1. Any person who has pleaded guilty to or been found guilty of a violation of subsection 2 of section 195.202 shall be sentenced to the authorized term of imprisonment for a class B felony if the court finds the defendant is a prior drug offender.

2. Any person who has pleaded guilty to or been found guilty of a violation of subsection 2 of section 195.202 shall be sentenced to the authorized term of imprisonment for a class A felony if it finds the defendant is a persistent drug offender.

(L. 1989 S.B. 215 & 58)



Section 195.291 Prior and persistent offenders imprisonment for distribution, delivery, manufacture or production.

Prior and persistent offenders imprisonment for distribution, delivery, manufacture or production.

195.291. 1. Any person who has pleaded guilty to or been found guilty of a violation of section 195.211, when punishable as a class B felony, shall be sentenced to the authorized term of imprisonment for a class A felony if the court finds the defendant is a prior drug offender.

2. Any person who has pleaded guilty to or been found guilty of a violation of section 195.211, when punishable as a class B felony, shall be sentenced to the authorized term of imprisonment for a class A felony which term shall be served without probation or parole if the court finds the defendant is a persistent drug offender.

(L. 1989 S.B. 215 & 58, A.L. 1996 S.B. 830)



Section 195.292 Prior drug offenders--unlawful distribution to a minor or unlawful purchase or transport with a minor--imprisonment for.

Prior drug offenders--unlawful distribution to a minor or unlawful purchase or transport with a minor--imprisonment for.

195.292. Any person who has pleaded guilty to or been found guilty of a violation of section 195.212 or 195.213 shall be sentenced to the authorized term of imprisonment for a class A felony which term shall be served without probation or parole if the court finds the defendant is a prior drug offender.

(L. 1989 S.B. 215 & 58)



Section 195.295 Prior and persistent offenders--trafficking drugs, second degree, imprisonment for.

Prior and persistent offenders--trafficking drugs, second degree, imprisonment for.

195.295. 1. Any person who has pleaded guilty to or been found guilty of violation of subdivision (1) of subsection 1 of section 195.223, subdivision (1) of subsection 2 of section 195.223, subdivision (1) of subsection 3 of section 195.223, subdivision (1) of subsection 4 of section 195.223, subdivision (1) of subsection 5 of section 195.223, subdivision (1) of subsection 6 of section 195.223, or subdivision (1) of subsection 7 of section 195.223 shall be sentenced to the authorized term of imprisonment for a class A felony if the court finds the defendant is a prior drug offender.

2. Any person who has pleaded guilty to or been found guilty of a violation of subdivision (1) of subsection 1 of section 195.223, subdivision (1) of subsection 2 of section 195.223, subdivision (1) of subsection 3 of section 195.223, subdivision (1) of subsection 4 of section 195.223, subdivision (1) of subsection 5 of section 195.223, subdivision (1) of subsection 6 of section 195.223, or subdivision (1) of subsection 7 of section 195.223, or subdivision (1) of subsection 9 of section 195.223 shall be sentenced to the authorized term of imprisonment for a class A felony, which term shall be without probation or parole, if the court finds the defendant is a persistent drug offender.

3. Any person who has pleaded guilty to or been found guilty of a violation of subdivision (2) of subsection 1 of section 195.223, subdivision (2) of subsection 2 of section 195.223, subdivision (2) of subsection 3 of section 195.223, subdivision (2) of subsection 4 of section 195.223, subdivision (2) of subsection 5 of section 195.223, subdivision (2) of subsection 6 of section 195.223, or subdivision (2) of subsection 7 of section 195.223 or subsection 8 of section 195.223, or subdivision (2) of subsection 9 of section 195.223 shall be sentenced to the authorized term of imprisonment for a class A felony, which term shall be served without probation or parole, if the court finds the defendant is a prior drug offender.

(L. 1989 S.B. 215 & 58)



Section 195.296 Prior offenders--trafficking drugs, first degree, imprisonment for.

Prior offenders--trafficking drugs, first degree, imprisonment for.

195.296. Any person who has pleaded guilty to or been found guilty of violation of subdivision (1) of subsection 1 of section 195.222, subdivision (1) of subsection 2 of section 195.222, subdivision (1) of subsection 3 of section 195.222, subdivision (1) of subsection 4 of section 195.222, subdivision (1) of subsection 5 of section 195.222, subdivision (1) of subsection 6 of section 195.222, or subdivision (1) of subsection 7 of section 195.222, or subdivision (1) of subsection 8 of section 195.222 shall be sentenced to the authorized term of imprisonment for a class A felony which term shall be served without probation or parole if the court finds the defendant is a prior drug offender.

(L. 1989 S.B. 215 & 58)



Section 195.310 Injunction authorized.

Injunction authorized.

195.310. The circuit court may exercise jurisdiction to restrain or enjoin violations of sections 195.010 to 195.320.

(L. 1971 H.B. 69)



Section 195.320 Purpose clause.

Purpose clause.

195.320. Sections 195.010 to 195.320 shall be so applied and construed as to effectuate their general purpose to make uniform the law with respect to the subject of this act among those states which enact it.

(L. 1971 H.B. 69)



Section 195.367 Burden of proof of any exception or exemption upon defendant.

Burden of proof of any exception or exemption upon defendant.

195.367. It is not necessary for the state to negate any exemption or exception in sections 195.005 to 195.425 in any complaint, information, indictment, or other pleading or in any trial, hearing, or other proceeding under sections 195.005 to 195.425. The burden of producing evidence of any exemption or exception is upon the person claiming it.

(L. 1989 S.B. 215 & 58)



Section 195.369 Burden of proof of registration upon defendant.

Burden of proof of registration upon defendant.

195.369. In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under sections 195.005 to 195.425, the person is presumed not to be the holder of the registration or form. The burden of producing evidence with respect to the registration or order form is upon that person.

(L. 1989 S.B. 215 & 58)



Section 195.371 Authorized state, county or municipal officers, good faith immunity from criminal liability.

Authorized state, county or municipal officers, good faith immunity from criminal liability.

195.371. No criminal liability is imposed by sections 195.005 to 195.425 upon any authorized state, county, or municipal officer, lawfully engaged in the enforcement of sections 195.005 to 195.425 in good faith.

(L. 1989 S.B. 215 & 58)



Section 195.375 Warrants for administrative inspections, contents, procedures--controlled premises, defined.

Warrants for administrative inspections, contents, procedures--controlled premises, defined.

195.375. 1. A judge, upon proper oath or affirmation showing probable cause, may issue warrants for controlled premises for the purpose of conducting administrative inspections authorized by sections 195.005 to 195.425, and seizures of property appropriate to the inspections. For purposes of the issuance of administrative inspection warrants, probable cause exists upon showing a valid public interest in the effective enforcement of sections 195.005 to 195.425 sufficient to justify administrative inspection of the area, premises, building or conveyance in the circumstances specified in the application for the warrant.

2. A warrant shall issue only upon an affidavit of a peace officer or an employee of the department of health and senior services having knowledge of the facts alleged, sworn to before the judge and establishing the grounds for issuing the warrant. If the judge is satisfied that grounds for the application exist, he shall issue a warrant identifying the area, premises, building or conveyance to be inspected, the purpose of the inspection, and if appropriate, the type of property to be inspected, if any. The warrant shall:

(1) State the grounds for its issuance and the name of each person whose affidavit has been taken in support thereof;

(2) Be directed to a peace officer or to an employee of the department of health and senior services to execute it;

(3) Command the person to whom it is directed to inspect the area, premises, building or conveyance identified for the purpose specified and, if appropriate, direct the seizure of the property specified;

(4) Identify the item or types of property to be seized, if any;

(5) Direct that it be served during normal business hours and designate the judge to whom it shall be returned.

3. A warrant issued pursuant to this section shall be executed and returned within ten days of its date unless, upon a showing of a need for additional time, the court orders otherwise. If property is seized pursuant to a warrant, a copy shall be given to the person from whom or from whose premises the property is taken, together with a receipt for the property taken. The return of the warrant shall be made promptly, accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the person executing the warrant and of the person from whose possession or premises the property was taken, if present, or in the presence of at least one credible person other than the person executing the warrant. A copy of the inventory shall be delivered to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

4. The judge who has issued a warrant shall attach thereto a copy of the return and all papers returnable in connection therewith and file them with the clerk of the court which issued the warrant. The department of health and senior services may make administrative inspections of controlled premises in accordance with the following provisions:

(1) For purposes of this section only, "controlled premises" means:

(a) Places where persons registered or exempted from registration requirements under sections 195.005 to 195.425 are required to keep records; and

(b) Places including factories, warehouses, establishments, and conveyances in which persons registered or exempted from registration requirements under sections 195.005 to 195.425 are permitted to hold, manufacture, compound, process, sell, deliver, or otherwise dispose of any controlled substance;

(2) When authorized by an administrative inspection warrant issued pursuant to this section, an officer or employee designated by the department of health and senior services, upon presenting the warrant and appropriate credentials to the owner, operator, or agent in charge, may enter controlled premises for the purpose of conducting an administrative inspection;

(3) When authorized by an administrative inspection warrant, an officer or employee designated by the department of health and senior services may:

(a) Inspect and copy records required by sections 195.005 to 195.425 to be kept;

(b) Inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers and labeling found therein, and, except as provided in subdivision (5) of this subsection, all other things therein, including records, files, papers, processes, controls, and facilities bearing on violation of sections 195.005 to 195.425; and

(c) Inventory any stock of any controlled substance therein and obtain samples thereof;

(4) This section does not prevent entries and administrative inspections, including seizures of property, without a warrant:

(a) If the owner, operator, or agent in charge of the controlled premises consents;

(b) In situations presenting imminent danger to health or safety;

(c) In situations involving inspection of conveyances if there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant;

(d) In any other exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking; or

(e) In all other situations in which a warrant is not constitutionally required;

(5) An inspection authorized by this section shall not extend to financial data, sales data, other than shipment data, or pricing data unless the owner, operator, or agent in charge of the controlled premises consents in writing;

(6) The department of health and senior services may obtain computerized controlled substances dispensing information via printouts, disks, tapes or other state of the art means of electronic data transfer.

5. Prescriptions, orders, and records, required by sections 195.005 to 195.425, and stocks of controlled substances shall be open for inspection only to federal, state, county, and municipal officers, whose duty it is to enforce the laws of this state or of the United States relating to narcotic drugs. No officer having knowledge by virtue of his office of any such prescription, order, or record shall divulge such knowledge, except in connection with a prosecution or proceeding in court or before a licensing or registration board or officer, to which prosecution or proceeding the person to whom such prescriptions, orders, or records relate is a party.

(L. 1989 S.B. 215 & 58)



Section 195.400 Reports required, exceptions, penalties--person, defined--list of regulated chemicals.

Reports required, exceptions, penalties--person, defined--list of regulated chemicals.

195.400. 1. As used in sections 195.400 to 195.425 the term "person" means any individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity.

2. Any manufacturer, wholesaler, retailer, or other person who sells, transfers, or otherwise furnishes any of the following substances to any person shall submit to the department of health and senior services a report, as prescribed by the department of health and senior services, of all such transactions:

(1) Anthranilic acid, its esters and its salts;

(2) Benzyl cyanide;

(3) Ergotamine and its salts;

(4) Ergonovine and its salts;

(5) N-Acetylanthranilic acid, its esters and its salts;

(6) Phenylacetic acid, its esters and its salts;

(7) Piperidine and its salts;

(8) 3,4,-Methylenedioxyphenyl-2-propanone;

(9) Acetic anhydride;

(10) Acetone;

(11) Benzyl Chloride;

(12) Ethyl ether;

(13) Hydriodic acid;

(14) Potassium permanganate;

(15) 2-Butanone (or Methyl Ethyl Ketone or MEK);

(16) Toluene;

(17) Ephedrine, its salts, optical isomers, and salts of optical isomers;

(18) Norpseudoephedrine, its salts, optical isomers, and salts of optical isomers;

(19) Phenylpropanolamine, its salts, optical isomers, and salts of optical isomers;

(20) Pseudoephedrine, its salts, optical isomers, and salts of optical isomers;

(21) Methylamine and its salts;

(22) Ethylamine and its salts;

(23) Propionic anhydride;

(24) Isosafrole;

(25) Safrole;

(26) Piperonal;

(27) N-Methylephedrine, its salts, optical isomers and salts of optical isomers;

(28) N-Methylpseudoephedrine, its salts, optical isomers and salts of optical isomers;

(29) Benzaldehyde;

(30) Nitroethane;

(31) Methyl Isobutyl Ketone (MIBK);

(32) Sulfuric acid;

(33) Iodine;

(34) Red phosphorous;

(35) Gamma butyrolactone;

(36) 1,4 Butanediol.

3. The department of health and senior services by rule or regulation may add substances to or delete substances from subsection 2 of this section in the manner prescribed pursuant to section 195.017, if such substance is a component of or may be used to produce a controlled substance.

(L. 1989 S.B. 215 & 58, A.L. 1997 H.B. 635, A.L. 1998 H.B. 1147, et al., A.L. 2001 H.B. 471, A.L. 2010 H.B. 1965)



Section 195.417 Limit on sale or dispensing of certain drugs, exceptions--violations, penalty.

Limit on sale or dispensing of certain drugs, exceptions--violations, penalty.

195.417. 1. The limits specified in this section shall not apply to any quantity of such product, mixture, or preparation which must be dispensed, sold, or distributed in a pharmacy pursuant to a valid prescription.

2. Within any thirty-day period, no person shall sell, dispense, or otherwise provide to the same individual, and no person shall purchase, receive, or otherwise acquire more than the following amount: any number of packages of any drug product containing any detectable amount of ephedrine, phenylpropanolamine, or pseudoephedrine, or any of their salts or optical isomers, or salts of optical isomers, either as:

(1) The sole active ingredient; or

(2) One of the active ingredients of a combination drug; or

(3) A combination of any of the products specified in subdivisions (1) and (2) of this subsection;

in any total amount greater than nine grams, without regard to the number of transactions.

3. Within any twenty-four-hour period, no pharmacist, intern pharmacist, or registered pharmacy technician shall sell, dispense, or otherwise provide to the same individual, and no person shall purchase, receive, or otherwise acquire more than the following amount: any number of packages of any drug product containing any detectable amount of ephedrine, phenylpropanolamine, or pseudoephedrine, or any of their salts or optical isomers, or salts of optical isomers, either as:

(1) The sole active ingredient; or

(2) One of the active ingredients of a combination drug; or

(3) A combination of any of the products specified in subdivisions (1) and (2) of this subsection;

in any total amount greater than three and six-tenths grams without regard to the number of transactions.

4. All packages of any compound, mixture, or preparation containing any detectable quantity of ephedrine, phenylpropanolamine, or pseudoephedrine, or any of their salts or optical isomers, or salts of optical isomers, except those that are excluded from Schedule V in subsection 17 or 18 of section 195.017, shall be offered for sale only from behind a pharmacy counter where the public is not permitted, and only by a registered pharmacist or registered pharmacy technician under section 195.017.

5. Each pharmacy shall submit information regarding sales of any compound, mixture, or preparation as specified in this section in accordance with transmission methods and frequency established by the department by regulation.

6. This section shall supersede and preempt any local ordinances or regulations, including any ordinances or regulations enacted by any political subdivision of the state. This section shall not apply to the sale of any animal feed products containing ephedrine or any naturally occurring or herbal ephedra or extract of ephedra.

7. All logs, records, documents, and electronic information maintained for the dispensing of these products shall be open for inspection and copying by municipal, county, and state or federal law enforcement officers whose duty it is to enforce the controlled substances laws of this state or the United States.

8. Within thirty days of June 15, 2005, all persons who dispense or offer for sale pseudoephedrine and ephedrine products, except those that are excluded from Schedule V in subsection 17 or 18 of section 195.017, shall ensure that all such products are located only behind a pharmacy counter where the public is not permitted.

9. Any person who knowingly or recklessly violates this section is guilty of a class A misdemeanor.

(L. 2001 H.B. 471 merged with S.B. 89 & 37, A.L. 2003 H.B. 470 merged with S.B. 39, A.L. 2005 H.B. 441 merged with S.B. 10 & 27, A.L. 2008 S.B. 724)

Effective 1-01-09



Section 195.418 Limitations on the retail sale of methamphetamine precursor drugs--violations, penalty.

Limitations on the retail sale of methamphetamine precursor drugs--violations, penalty.

195.418. 1. The retail sale of methamphetamine precursor drugs shall be limited to:

(1) Sales in packages containing not more than a total of three grams of one or more methamphetamine precursor drugs, calculated in terms of ephedrine base, pseudoephedrine base and phenylpropanolamine base; and

(2) For nonliquid products, sales in blister packs, each blister containing not more than two dosage units, or where the use of blister packs is technically infeasible, sales in unit dose packets or pouches.

2. Any person holding a retail sales license pursuant to chapter 144 who knowingly violates subsection 1 of this section is guilty of a class A misdemeanor.

3. Any person who is considered the general owner or operator of the outlet where ephedrine, pseudoephedrine, or phenylpropanolamine products are available for sale who violates subsection 1 of this section shall not be penalized pursuant to this section if such person documents that an employee training program was in place to provide the employee with information on the state and federal regulations regarding ephedrine, pseudoephedrine, or phenylpropanolamine.

(L. 2001 H.B. 471 merged with S.B. 89 & 37)



Section 195.420 Creation of controlled substance, penalty--evidence.

Creation of controlled substance, penalty--evidence.

195.420. 1. It is unlawful for any person to possess chemicals listed in subsection 2 of section 195.400, or reagents, or solvents, or any other chemicals proven to be precursor ingredients of methamphetamine or amphetamine, as established by expert testimony pursuant to subsection 3 of this section, with the intent to manufacture, compound, convert, produce, process, prepare, test, or otherwise alter that chemical to create a controlled substance or a controlled substance analogue in violation of sections 195.005 to 195.425.

2. A person who violates this section is guilty of a class C felony.

3. The state may present expert testimony to provide a prima facie case that any chemical, whether or not listed in subsection 2 of section 195.400, is an immediate precursor ingredient for producing methamphetamine or amphetamine.

(L. 1989 S.B. 215 & 58, A.L. 1998 H.B. 1147, et al.)



Section 195.501 Citation of law.

Citation of law.

195.501. Sections 195.501 to 195.511 shall be known and may be cited as the "Intergovernmental Drug Laws Enforcement Act".

(L. 1993 S.B. 180 § 2)



Section 195.503 Definitions.

Definitions.

195.503. As used in sections 195.501 to 195.511, the following terms mean:

(1) "Department", the department of public safety;

(2) "Director", the director of the department of public safety;

(3) "Drug laws", all laws regulating the production, sale, prescribing, manufacturing, administering, transporting, having in possession, dispensing, distributing, or use of controlled substances, as defined in section 195.010;

(4) "Multijurisdictional enforcement group", or "MEG", a combination of political subdivisions established under sections 573.500 and 573.503, section 178.653, and section 311.329 to investigate and enforce computer, internet-based, narcotics, and drug violations.

(L. 1993 S.B. 180 § 3, A.L. 2007 H.B. 41)

Effective 5-31-07



Section 195.505 Formation of group--power of arrest--cooperation.

Formation of group--power of arrest--cooperation.

195.505. 1. Any two or more political subdivisions or the state highway patrol and any one or more political subdivisions may by order or ordinance agree to cooperate with one another in the formation of a multijurisdictional enforcement group for the purpose of intensive professional investigation of computer, internet-based, narcotics and drug law violations.

2. The power of arrest of any peace officer who is duly authorized as a member of a MEG unit shall only be exercised during the time such peace officer is an active member of a MEG unit and only within the scope of the investigation on which the MEG unit is working. Notwithstanding other provisions of law to the contrary, such MEG officer shall have the power of arrest, as limited in this subsection, anywhere in the state and shall provide prior notification to the chief of police of the municipality in which the arrest is to take place or the sheriff of the county if the arrest is to be made in his venue. If exigent circumstances exist, such arrest may be made; however, notification shall be made to the chief of police or sheriff, as appropriate, as soon as practical. The chief of police or sheriff may elect to work with the MEG unit at his option when such MEG is operating within the jurisdiction of such chief of police or sheriff.

(L. 1993 S.B. 180 § 4, A.L. 2003 S.B. 184)



Section 195.507 Interstate MEG agreements, powers and immunities of officers--effective, when.

Interstate MEG agreements, powers and immunities of officers--effective, when.

195.507. 1. A county bordering another state may enter into agreement with the political subdivisions in such other state's contiguous county pursuant to section 70.220 to form a multijurisdictional enforcement group for the enforcement of drug and controlled substance laws and work in cooperation pursuant to sections 195.501 to 195.511.

2. Such other state's law enforcement officers may be deputized as officers of the counties of this state participating in an agreement pursuant to subsection 1 of this section, and shall be deemed to have met all requirements of peace officer training and certification pursuant to chapter 590 for the purposes of conducting investigations and making arrests in this state pursuant to the provisions of section 195.505, provided such officers have satisfied the applicable peace officer training and certification standards in force in such other state.

3. Such other state's law enforcement officers shall have the same powers and immunities when working under an agreement pursuant to subsection 1 of this section as if working under an agreement with another political subdivision in Missouri pursuant to section 70.815.

4. A multijurisdictional enforcement group formed pursuant to this section is eligible to receive state grants to help defray the costs of its operation pursuant to the terms of section 195.509.

5. The provisions of subsections 2, 3, and 4 of this section shall not be in force unless such other state has provided or shall provide legal authority for its political subdivisions to enter into such agreements and to extend reciprocal powers and privileges to the law enforcement officers of this state working pursuant to such agreements.

(L. 1998 H.B. 1147, et al.)



Section 195.509 Eligibility for state grants--department of public safety to monitor units.

Eligibility for state grants--department of public safety to monitor units.

195.509. 1. A multijurisdictional enforcement group which meets the minimum criteria established in this section is eligible to receive state grants to help defray the costs of operation.

2. To be eligible for state grants, a MEG shall:

(1) Be established and operating pursuant to intergovernmental contracts written and executed in conformity by law, and involve two or more units of local government;

(2) Establish a MEG policy board composed of an elected official, or his designee, and the chief law enforcement officer from each participating unit of local government and a representative of a hazardous materials response team or, if such team is not formed, then a representative of the local fire response agency, to oversee the operations of the MEG and make such reports to the department of public safety as the department may require;

(3) Designate a single appropriate official of a participating unit of local government to act as the financial officer of the MEG for all participating units of the local government and to receive funds for the operation of the MEG;

(4) Limit its target operation to enforcement of drug laws;

(5) Cooperate with the department of public safety in order to assure compliance with sections 195.501 to 195.511 and to enable the department to fulfill its duties under sections 195.501 to 195.511 and supply the department with all information the department deems necessary therefor;

(6) Cooperate with the local hazardous material response team to establish a local emergency response strategy.

3. The department of public safety shall monitor the operations of all MEG units which receive state grants. From the moneys appropriated annually, if funds are made available by the general assembly for this purpose, the director shall determine and certify to the auditor the amount of the grant to be made to each designated MEG financial officer. No provision of this section shall prohibit funding of multijurisdictional enforcement groups by sources other than those provided by the general assembly, if such funding is in accordance with and in such a manner as provided by law.

(L. 1993 S.B. 180 § 5, A.L. 1999 S.B. 207)



Section 195.511 Report required, when.

Report required, when.

195.511. The director shall report annually, no later than January first of each year, to the governor and the general assembly on the operations of the multijurisdictional enforcement groups, including a breakdown of the appropriation for the current fiscal year indicating the amount of the state grant each MEG received or will receive.

(L. 1993 S.B. 180 § 6)



Section 195.515 Copy of suspicious transaction report for certain drugs to be submitted to chief law enforcement officer, when--suspicious transaction defined--violations, penalty.

Copy of suspicious transaction report for certain drugs to be submitted to chief law enforcement officer, when--suspicious transaction defined--violations, penalty.

195.515. 1. Any manufacturer or wholesaler who sells, transfers, or otherwise furnishes ephedrine, pseudoephedrine or phenylpropanolamine, or any of their salts, optical isomers and salts of optical isomers, alone or in a mixture, and is required by federal law to report any suspicious transaction to the United States attorney general, shall submit a copy of the report to the chief law enforcement official with jurisdiction before completion of the sale or as soon as practicable thereafter.

2. As used in this section, "suspicious transaction" means any sale or transfer required to be reported pursuant to 21 U.S.C. 830(b)(1).

3. Any violation of this section shall be a class D felony.

(L. 2001 S.B. 89 & 37)






Chapter 196 Food, Drugs and Tobacco

Section 196.010 Definitions.

Definitions.

196.010. 1. For the purpose of sections 196.010 to 196.120:

(1) The term "contaminated with filth" applies to any food, drug, device, or cosmetic not securely protected from dust, dirt, and as far as may be necessary by all reasonable means, from all foreign or injurious contaminations;

(2) The term "cosmetic" means articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance, and articles intended for use as a component of any such articles, except that such term shall not include soap;

(3) The term "device" except when used in subsection 2 of this section and in sections 196.015(10), 196.075(6), 196.100(3) and 196.115(3), means instruments, apparatus, and contrivances, including their components, parts, and accessories, intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; or to affect the structure or any function of the body of man or other animals;

(4) The term "department" shall be construed to mean the department of health and senior services;

(5) The term "drug" means (a) articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; and (b) articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; and (c) articles, other than food, intended to affect the structure or any function of the body of man or other animals; and (d) articles intended for use as a component of any articles specified in clause (a), (b), or (c); but does not include devices or their components, parts or accessories;

(6) The term "federal act" means the Federal Food, Drug and Cosmetic Act (Title 21 U.S.C. 301 et seq.; 52 Stat. 1040 et seq.);

(7) The term "food" means articles used for food or drink for man or other animals, chewing gum, and articles used for components of any such article;

(8) The term "immediate container" does not include package liners;

(9) The term "label" means a display of written, printed, or graphic matter upon the immediate container of any article; and a requirement made by or under authority of sections 196.010 to 196.120 that any word, statement, or other information appearing on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any there be, of the retail package of such article, or is easily legible through the outside container or wrapper;

(10) The term "labeling" means all labels and other written, printed, or graphic matter upon any article or any of its containers or wrappers, or accompanying such article;

(11) The term "new drug" means any drug the composition of which is such that such drug is not generally recognized, among experts qualified by scientific training and experience to evaluate the safety of drugs, as safe for use under the conditions prescribed, recommended or suggested in the labeling thereof; or any drug the composition of which is such that such drug, as a result of investigations to determine its safety for use under such conditions, has become so recognized, but which has not, otherwise than in such investigations, been used to a material extent or for a material time under such conditions;

(12) The term "official compendium" means the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them;

(13) The term "person" includes individual, partnership, corporation, and association.

2. If an article is alleged to be misbranded because the labeling is misleading, then in determining whether the labeling is misleading, there shall be taken into account, among other things, not only representations made or suggested by statement, word, design, device, sound, or in any combination thereof, but also the extent to which the labeling fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling relates under the conditions of use prescribed in the labeling thereof or under such conditions of use as are customary or usual.

3. The representation of a drug, in its labeling, as an antiseptic shall be considered to be a representation that it is a germicide, except in the case of a drug purporting to be, or represented as, an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or such other use as involves prolonged contact with the body.

4. The provisions of sections 196.010 to 196.120 regarding the selling of food, drugs, devices, or cosmetics, shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession, and holding of any such article for sale and the sale, dispensing, and giving of any such article, and the supplying of any such articles in the conduct of any food, drug, or cosmetic establishment.

(L. 1943 p. 559 § 9857)



Section 196.015 Certain acts prohibited.

Certain acts prohibited.

196.015. The following acts and the causing thereof within the state of Missouri are hereby prohibited:

(1) The manufacture, sale, or delivery, holding or offering for sale of any food, drug, device, or cosmetic that is adulterated or misbranded;

(2) The adulteration or misbranding of any food, drug, device, or cosmetic;

(3) The receipt in commerce of any food, drug, device, or cosmetic that is adulterated or misbranded, and the delivery or proffered delivery thereof for pay or otherwise;

(4) The sale, delivery for sale, holding for sale, or offering for sale of any article in violation of section 196.080 or 196.105;

(5) The dissemination of any false advertisement;

(6) The refusal to permit entry or inspection, or to permit the taking of a sample, as authorized by section 196.055;

(7) The giving of a guaranty or undertaking referred to in section 196.025(2), which guaranty or undertaking is false; except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of the person residing in the state of Missouri or in the United States, from whom he received in good faith the food, drug, device, or cosmetic;

(8) The removal or disposal of a detained or embargoed article in violation of section 196.030;

(9) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to a food, drug, device, or cosmetic, if such act is done while such article is held for sale and results in such article being misbranded;

(10) Forging, counterfeiting, simulating, or falsely representing, or without proper authority using any mark, stamp, tag, label, or other identification device authorized or required by regulations promulgated under the provisions of sections 196.010 to 196.120;

(11) The using, on the labeling of any drug or in any advertising relating to such drug, of any representation or suggestion that an application with respect to such drug is effective under section 196.105, or that such drug complies with the provisions of such section;

(12) The using by any person to his own advantage, or revealing, other than to the department, or to the courts when relevant in any judicial proceeding under sections 196.010 to 196.120, any information acquired under authority of sections 196.055, 196.080, 196.105 concerning any method or process which as a trade secret is entitled to protection.

(L. 1943 p. 559 § 9858)

CROSS REFERENCE:

Sales prohibited by itinerant vendors and peddlers of baby food, drugs, cosmetics, certain devices, penalty, 150.465



Section 196.020 Injunction will lie to restrain violations of section 196.015.

Injunction will lie to restrain violations of section 196.015.

196.020. In addition to the remedies herein provided the department of health and senior services is hereby authorized to apply to the circuit court for, and such court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of section 196.015; irrespective of whether or not there exists an adequate remedy at law.

(L. 1943 p. 559 § 9859)



Section 196.025 Punishment for violations, exceptions.

Punishment for violations, exceptions.

196.025. 1. Any person who violates any of the provisions of section 196.015 shall, on conviction, be adjudged guilty of a misdemeanor, and punished by a fine of not more than one thousand dollars, or imprisonment for not more than one year or by both such fine and imprisonment.

2. No person shall be subject to the penalties of subsection 1 of this section for having violated section 196.015(1) or 196.015(3), if he establishes a guaranty or undertaking signed by the person from whom he purchased the food, drug, device, or cosmetic; if a resident of this state, that the food, drug, device, or cosmetic is not adulterated or misbranded within the meaning of sections 196.010 to 196.120, designating it, or, if a nonresident of this state residing in the United States, or a resident of this state engaged in interstate commerce with reference to the product involved, that the food, drug, device, or cosmetic is not adulterated or misbranded within the meaning of an act of congress entitled "An act to prohibit the movement in interstate commerce of adulterated and misbranded food, drugs, devices, and cosmetics, and for other purposes" approved June 25, 1938, and the supplements and amendments thereto.

3. No publisher, radio broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates shall be liable under this section by reason of the dissemination by him of such false advertisement, unless he has refused, on the request of the department of health and senior services to furnish the said department the name and post-office address of the manufacturer, packer, distributor, seller, or advertising agency, residing in the state of Missouri, or in the United States, who caused him to disseminate such advertisement.

(L. 1943 p. 559 § 9860)



Section 196.030 Agent of department of health and senior services shall tag, detain and embargo adulterated, tainted, or misbranded articles.

Agent of department of health and senior services shall tag, detain and embargo adulterated, tainted, or misbranded articles.

196.030. 1. Whenever a duly authorized agent of the department of health and senior services finds or has probable cause to believe, that any food, drug, device, or cosmetic is adulterated, or so misbranded as to be dangerous or fraudulent, within the meaning of sections 196.010 to 196.120, he shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court. It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.

2. When an article detained or embargoed under subsection 1 has been found by such agent to be adulterated, or misbranded, he shall petition any circuit or associate circuit judge, in whose jurisdiction the article is detained or embargoed for an order for condemnation of such article. When such agent has found that an article so detained or embargoed is not adulterated or misbranded, he shall remove the tag or other marking.

3. If the court finds that a detained or embargoed article is adulterated or misbranded within the meaning of sections 196.010 to 196.120, such article shall, after entry of the decree, be destroyed or sold under the supervision of such agent, as the court may direct, but no such article shall be sold contrary to any provisions of said sections, and the proceeds thereof, if sold, less the legal costs and charges, shall be paid into the general fund of the state of Missouri; provided, that when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled or processed, has been executed, may by order direct that such article be delivered to the claimant thereof for such labeling or processing under the supervision of an agent of the department of health and senior services. The expense of such supervision shall be paid by the claimant. When the article is no longer in violation of sections 196.010 to 196.120, and the expenses of such supervision have been paid, the department of health and senior services shall present these facts to the court, and such bond shall be then returned to the claimant of the article.

4. Whenever the department of health and senior services or any of its authorized agents shall find in any room, building, vehicle of transportation or other structure, any meat, seafood, poultry, vegetable, fruit or other perishable articles which are unsound, or contain any filthy, decomposed, or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, the department of health and senior services, or its authorized agent, shall forthwith condemn or destroy the same or in any other manner render the same unsalable as human food if the person found in possession of same or claiming possession or ownership of same shall agree to such action; provided that if any such person refuse to permit such action by the department of health and senior services or its agent, such agent may serve such person with a written notice directing him to hold or store any such articles for a period not longer than three days from the date of service of such notice. Such notice shall also prohibit any such person from selling or in any manner disposing of such articles of food during the prescribed period. The department of health and senior services or its agent after issuing any such notice shall immediately apply to the circuit court in whose jurisdiction such articles of food may be found or held for an order to condemn or destroy same. Upon the application for such order the court shall immediately hold a summary hearing and at the conclusion thereof shall either grant the order requested or shall order the articles of food in question released to the person claiming ownership or possession thereof. Upon the application for any such order, the court may make such orders for the custody, storage, or temporary preservation of any of such articles of food as may under the circumstances be deemed proper. After the hearing prescribed for herein, if the court find the complaint to be sustained, the court may direct the articles of food to be disposed of as provided for by subsection 3 of this section.

(L. 1943 p. 559 § 9861, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 196.035 Duty of prosecuting attorney.

Duty of prosecuting attorney.

196.035. It shall be the duty of the prosecuting attorney in any county or city in the state, when called upon by the department of health and senior services, or any of its assistants, to render any legal assistance in his power to execute the laws and to prosecute cases rising under the provisions of sections 196.010 to 196.120. Before any violation of sections 196.010 to 196.120 is reported to any such attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the department of health and senior services or its designated agent, either orally or in writing, in person, or by attorney, with regard to such contemplated proceeding. The court at any time after seizure up to a reasonable time before trial, shall, by order allow any party to a condemnation proceeding, his attorney or agent, to obtain a representative sample of the article seized, and as regards fresh fruit or vegetables, a true copy of the analysis on which the proceeding is based and the identifying marks or numbers, if any, of the packages from which the samples analyses were obtained.

(L. 1943 p. 559 § 9862)



Section 196.040 Department of health and senior services not required to report minor violations, when.

Department of health and senior services not required to report minor violations, when.

196.040. Nothing in sections 196.010 to 196.120 shall be construed as requiring the department of health and senior services to report for the institution of proceedings under sections 196.010 to 196.120, minor violations of said sections, whenever the department of health and senior services believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

(L. 1943 p. 559 § 9863)



Section 196.045 Authority for enforcement vested in department of health and senior services--rulemaking, procedure.

Authority for enforcement vested in department of health and senior services--rulemaking, procedure.

196.045. 1. The authority to promulgate regulations for the efficient enforcement of sections 196.010 to 196.120 is hereby vested in the department of health and senior services. The department shall make the regulations promulgated under said sections conform, insofar as practicable, with those promulgated under the federal act.

2. Hearings authorized or required by sections 196.010 to 196.120 shall be conducted by the department of health and senior services or such officer, agent, or employee as the department may designate for the purpose.

3. Regulations shall be promulgated pursuant to the requirements of this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1943 p. 559 § 9875, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 196.050 Not to prescribe more stringent regulations than prescribed by federal act.

Not to prescribe more stringent regulations than prescribed by federal act.

196.050. In no event shall the said department of health and senior services prescribe or promulgate any regulation fixing or establishing any definitions or standards which are more rigid or more stringent than those prescribed by the federal act applying to any commodity covered by sections 196.010 to 196.120 and if any product or commodity covered by said sections shall comply with the definitions and standards prescribed by the federal act for such product or commodity, such product or commodity shall be deemed in all respects to comply with sections 196.010 to 196.120.

(L. 1943 p. 559 § 9864)



Section 196.055 Access to places in which food, drugs, devices or cosmetics are manufactured.

Access to places in which food, drugs, devices or cosmetics are manufactured.

196.055. The department of health and senior services or its duly authorized agent shall have free access at all reasonable hours to any factory, warehouse, or establishment in which foods, drugs, devices, or cosmetics are manufactured, processed, packed, or held for introduction into commerce, or to enter any vehicle being used to transport or hold such foods, drugs, devices, or cosmetics in commerce, for the purposes:

(1) Of inspecting such factory, warehouse, establishment, or vehicle to determine if any of the provisions of sections 196.010 to 196.120 are being violated; and

(2) To secure samples or specimens of any food, drug, device, or cosmetic after paying or offering to pay for such sample. It shall be the duty of the department of health and senior services to make or cause to be made examinations or analyses of samples secured under the provisions of this section to determine whether or not any provision of sections 196.010 to 196.120 is being violated.

(L. 1943 p. 559 § 9876)



Section 196.060 Carriers in interstate commerce shall permit access to records of shipments.

Carriers in interstate commerce shall permit access to records of shipments.

196.060. For the purpose of enforcing the provisions of sections 196.010 to 196.120, carriers engaged in interstate commerce, and persons receiving foods, drugs, devices, or cosmetics in interstate commerce, shall upon the request of an officer or employee duly designated by the department of health and senior services, permit such officer or employee to have access to and copy all records showing the movement in interstate commerce of any food, drug, device, or cosmetic, and the quantity, shipper and consignee thereof; and it shall be unlawful for any such carrier or person to fail to permit such access to and copying of any such record so requested when such request is accompanied by a definite statement in writing specifying the nature or kind of food, drug, device, or cosmetic to which such request relates; provided, that evidence obtained under this section shall not be used in a criminal prosecution of the person from whom obtained; provided further, that carriers shall not be subject to the other provisions of sections 196.010 to 196.120 by reason of their receipt, carriage, or delivery of foods, drugs, devices, cosmetics, or advertising matter in the usual course of business as carriers.

(L. 1943 p. 559 § 9878)



Section 196.065 Publication of reports of judgments, decrees and court orders.

Publication of reports of judgments, decrees and court orders.

196.065. 1. The department of health and senior services may cause to be published from time to time reports summarizing all judgments, decrees, and court orders which have been rendered under sections 196.010 to 196.120, including the nature of the charge and the disposition thereof.

2. The department may also cause to be disseminated such information regarding foods, drugs, devices, and cosmetics as the department deems necessary in the interest of public health and the protection of the consumer against fraud. Nothing in this section shall be construed to prohibit the department from collecting, reporting, and illustrating the results of the investigations of the said department.

(L. 1943 p. 559 § 9877)



Section 196.070 Food, when deemed adulterated.

Food, when deemed adulterated.

196.070. A food shall be deemed to be adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance such food shall not be considered adulterated under this subdivision if the quantity of such substance in such food does not ordinarily render it injurious to health; or

(2) If it bears or contains any added poisonous or added deleterious substance which is unsafe within the meaning of section 196.085; or

(3) If it consists, in whole or in part, of any diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food; or

(4) If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered diseased, unwholesome, or injurious to health; or

(5) If it is, in whole or in part, the product of a diseased animal or of an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse; or

(6) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

(7) If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or

(8) If any substance has been substituted wholly or in part therefor; or

(9) If damage or inferiority has been concealed in any manner; or

(10) If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is; or

(11) If it is confectionery and it bears or contains any alcohol or nonnutritive article or substance except harmless coloring, harmless flavoring, harmless resinous glaze not in excess of four-tenths of one percent, harmless natural wax not in excess of four-tenths of one percent, harmless natural gum, and pectin; provided, that this subdivision shall not apply to any confectionery, by reason of its containing less than five percent by weight of alcohol, or to any chewing gum by reason of its containing harmless nonnutritive masticatory substances; or

(12) If it bears or contains a coal tar color other than one from a batch which has been certified under authority of the federal act.

(L. 1943 p. 559 § 9865, A.L. 1994 S.B. 474)



Section 196.075 Food, when deemed misbranded.

Food, when deemed misbranded.

196.075. A food shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If it is offered for sale under the name of another food;

(3) If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word, "imitation", and, immediately thereafter, the name of the food imitated;

(4) If its container is so made, formed or filled as to be misleading;

(5) If in package form, unless it bears a label containing:

(a) The name and place of business of the manufacturer, packer or distributor;

(b) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that under clause (b) of this subdivision reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the department of health and senior services;

(6) If any word, statement, or other information required by or under authority of sections 196.010 to 196.120 to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(7) If it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided by section 196.050, unless it conforms to such definition and standard, and its label bears the name of the food specified in the definition and standard, and, insofar as may be required by such regulations, the common names of optional ingredients, other than spices, flavoring, and coloring, present in such food;

(8) If it purports to be or is represented as:

(a) A food for which a standard of quality has been prescribed by regulations as provided by section 196.050 and its quality falls below such standard unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

(b) A food for which a standard or standards of fill of container have been prescribed by regulation as provided by section 196.050, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

(9) If it is not subject to the provisions of subdivision (7) of this section, unless it bears labeling clearly giving:

(a) The common or usual name of the food, if any there be; and

(b) In case it is fabricated from two or more ingredients, the common or usual name of each such ingredient, except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings, without naming each; provided, that, to the extent that compliance with the requirements of paragraph (b) of this subdivision is impractical or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the department of health and senior services; provided further, that the requirements of paragraph (b) of this subdivision shall not apply to any carbonated beverage the ingredients of which have been fully and correctly disclosed, to the extent prescribed by said paragraph (b) to the department of health and senior services in an affidavit;

(10) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the department of health and senior services determines to be, and by regulations prescribed, as necessary in order to fully inform purchasers as to its value for such uses;

(11) If it bears or contains any artificial flavoring, coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that to the extent that compliance with the requirements of this subdivision is impracticable, exemptions shall be established by regulations promulgated by the department of health and senior services; and provided further, that subdivision (11) shall not apply to artificial coloring in butter, cheese or ice cream;

(12) The department is hereby directed to promulgate regulations exempting from any labeling requirement of sections 196.010 to 196.120 small open containers of fresh fruits and vegetables and food which is, in accordance with the practice of the trade, to be processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that such food is not adulterated or misbranded under the provisions of said sections upon removal from such processing, labeling or repackaging establishment.

(L. 1943 p. 559 § 9866)



Section 196.080 Permits governing manufacture, processing or packing of certain foods--suspension and reinstatement.

Permits governing manufacture, processing or packing of certain foods--suspension and reinstatement.

196.080. 1. Whenever the department of health and senior services finds after investigation that the distribution in Missouri of any class of food may, by reason of contamination with microorganisms during manufacture, processing, or packing thereof in any locality, be injurious to health, and that such injurious nature cannot be adequately determined after such articles have entered commerce, it then, and in such case only, shall promulgate regulations providing for the issuance, to manufacturers, processors, or packers of such class of food in such locality, of permits to which shall be attached such conditions governing the manufacture, processing, or packing of such class of food, for such temporary period of time, as may be necessary to protect the public health; and after the effective date of such regulations, and during such temporary period, no person shall introduce or deliver for introduction into commerce any such food manufactured, processed, or packed by any such food manufacturer, processor, or packer unless such manufacturer, processor or packer holds a permit issued by the department of health and senior services as provided by such regulations.

2. The department of health and senior services is authorized to suspend immediately upon notice any permit issued under authority of this section if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended shall be privileged at any time to apply for the reinstatement of such permit, and the department of health and senior services shall, immediately after prompt hearing and an inspection of the establishment, reinstate such permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit, as originally issued, or as amended.

3. Any officer or employee duly designated by the department of health and senior services shall have access to any factory or establishment, the operator of which holds a permit from the department of health and senior services for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for such inspection shall be ground for suspension of the permit until such access is freely given by the operator.

(L. 1943 p. 559 § 9867)



Section 196.085 Use of poisonous or deleterious substances.

Use of poisonous or deleterious substances.

196.085. Any poisonous or deleterious substance added to any food except where such substance is required in the production thereof or cannot be avoided by good manufacturing practice, shall be deemed to be unsafe for purposes of the application of subdivision (2) of section 196.070; but when such substance is so required or cannot be so avoided, the department of health and senior services shall promulgate regulations limiting the quantity therein or thereon to such extent as the department finds necessary for the protection of public health, and any quantity exceeding the limits so fixed shall also be deemed to be unsafe for purposes of the application of subdivision (2) of section 196.070. While such a regulation is in effect limiting the quantity of any such substance in the case of any food, such food shall not, by reason of bearing or containing any added amount of such substance, be considered to be adulterated within the meaning of subdivision (1) of section 196.070. In determining the quantity of such added substance to be tolerated in or on different articles of food, the department shall take into account the extent to which the use of such substance is required or cannot be avoided in the production of each such article and the other ways in which the consumer may be affected by the same or other poisonous or deleterious substances.

(L. 1943 p. 559 § 9868)



Section 196.090 Sections 196.010 to 196.120 not applicable to animal food or garbage.

Sections 196.010 to 196.120 not applicable to animal food or garbage.

196.090. Nothing in sections 196.010 to 196.120 shall apply to any ordinary animal food grown on a farm; nor to any prepared food for animals the contents of which are stated on a label attached to the package or container in which such prepared food is contained; nor garbage fed to hogs.

(L. 1943 p. 559 § 9868a)



Section 196.095 When drug or device adulterated.

When drug or device adulterated.

196.095. A drug or device shall be deemed to be adulterated:

(1) If it consists in whole or in part of any filthy, putrid, or decomposed substance; or

(2) If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have been contaminated with filth, or whereby it may have been rendered injurious to health; or

(3) If it is a drug and its container is composed in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

(4) If it is a drug and it bears or contains, for purposes of coloring only, a coal tar color other than one from a batch certified under the authority of the federal act;

(5) If it purports to be or is represented as a drug the name of which is recognized in an official compendium, and its strength differs from, or its quality or purity falls below, the standard set forth in such compendium. Such determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in such compendium, or in the absence of or inadequacy of such tests or methods of assay, those prescribed under authority of the federal act. No drug defined in an official compendium shall be deemed to be adulterated under this subdivision because it differs from the standard of strength, quality, or purity therefor set forth in such compendium, if its difference in strength, quality, or purity from such standard is plainly stated on its label. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States it shall be subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia;

(6) If it is not subject to the provisions of subdivision (5) of this section and its strength differs from, or its purity or quality falls below, that which it purports or is represented to possess;

(7) If it is a drug and any substance has been mixed or packed therewith so as to reduce its quality or strength, or substituted wholly or in part therefor.

(L. 1943 p. 559 § 9869)



Section 196.100 When drug or device misbranded.

When drug or device misbranded.

196.100. 1. Any manufacturer, packer, distributor or seller of drugs or devices in this state shall comply with the current federal labeling requirements contained in the Federal Food, Drug and Cosmetic Act, as amended, and any federal regulations promulgated thereunder. Any drug or device which contains labeling that is not in compliance with the provisions of this section shall be deemed misbranded.

2. A drug dispensed on a written prescription signed by a licensed physician, dentist, or veterinarian, except a drug dispensed in the course of the conduct of a business of dispensing drugs pursuant to a diagnosis by mail, shall be exempt from the requirements of this section if such physician, dentist, or veterinarian is licensed by law to administer such drug, and such drug bears a label containing the name and place of business of the dispenser, the serial number and date of such prescription, and the name of such physician, dentist, or veterinarian.

3. The department is hereby directed to promulgate regulations exempting from any labeling or packaging requirement of sections 196.010 to 196.120, drugs and devices which are, in accordance with the practice of the trade, to be processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that such drugs and devices are not adulterated or misbranded under the provisions of said sections upon removal from such processing, labeling, or repacking establishment.

(L. 1943 p. 559 § 9870, A.L. 2001 H.B. 796 merged with S.B. 514)



Section 196.105 Provisions governing selling or delivering new drug.

Provisions governing selling or delivering new drug.

196.105. 1. No person shall sell, deliver, offer for sale, hold for sale or give away any new drug unless:

(1) An application with respect thereto has become effective under 21 U.S.C.A. § 355; or

(2) When not subject to the federal act unless such drug has been tested and has not been found to be unsafe for use under the conditions prescribed, recommended, or suggested in the labeling thereof, and prior to selling or offering for sale such drug, there has been filed with the department an application setting forth full reports of investigations which have been made to show whether or not such drug is safe for use; a full list of the articles used as components of such drug; a full statement of the composition of such drug; a full description of the methods used in, and the facilities and controls used for, the manufacture, processing, and packing of such drug; such samples of such drug and of the articles used as components thereof as the department may require; and specimens of the labeling proposed to be used for such drug.

2. An application provided for in subdivision (2) of subsection 1 shall become effective on the sixtieth day after the filing thereof, except that if the department finds after due notice to the applicant and giving him an opportunity for a hearing, that the drug is not safe for use under the conditions prescribed, recommended, or suggested in the proposed labeling thereof, the department shall, prior to the effective date of the application, issue an order refusing to permit the application to become effective.

3. This section shall not apply:

(1) To a drug intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety in drugs provided the drug is plainly labeled "For investigational use only"; or

(2) To a drug sold in this state at any time prior to the enactment of sections 196.010 to 196.120 or introduced into interstate commerce at any time prior to the enactment of the federal act; or

(3) To any drug which is licensed under the Virus, Serum, and Toxin Act of July 1, 1902 (U.S.C. 1934 cd. title 42. Chapter 4).

4. An order refusing to permit an application under this section to become effective may be revoked by the department of health and senior services.

(L. 1943 p. 559 § 9871)



Section 196.110 When a cosmetic deemed adulterated.

When a cosmetic deemed adulterated.

196.110. A cosmetic shall be deemed to be adulterated:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in the labeling or advertisement thereof, or under such conditions of use as are customary or usual; provided, that this provision shall not apply to coal tar hair dye, the label of which bears the following legend conspicuously displayed thereon:

"Caution This product contains ingredients which may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness." and the labeling of which bears adequate directions for such preliminary testing. For the purposes of this subdivision and subdivision (5), the term "hair dye" shall not include eyelash dyes or eyebrow dyes;

(2) If it consists in whole or in part of any filthy, putrid, or decomposed substance;

(3) If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

(4) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(5) If it is not a hair dye and it bears or contains a coal tar color other than one from a batch which has been certified under authority of the federal act.

(L. 1943 p. 559 § 9872)



Section 196.115 When a cosmetic deemed misbranded.

When a cosmetic deemed misbranded.

196.115. A cosmetic shall be deemed to be misbranded:

(1) If its labeling is false or misleading in any particular;

(2) If in package form unless it bears a label containing:

(a) The name and place of business of the manufacturer, packer, or distributor; and

(b) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that under (b) of this subdivision reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations prescribed by the department of health and senior services;

(3) If any word, statement, or other information required by or under authority of sections 196.010 to 196.120 to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(4) If its container is so made, formed, or filled as to be misleading;

(5) The department is hereby directed to promulgate regulations exempting from any labeling requirement of sections 196.010 to 196.120 cosmetics which are, in accordance with the practice of the trade, to be processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that such cosmetics are not adulterated or misbranded under the provisions of said sections upon removal from such processing, labeling or repackaging establishment.

(L. 1943 p. 559 § 9873)



Section 196.120 Advertisement, when deemed false.

Advertisement, when deemed false.

196.120. An advertisement of a food, drug, device, or cosmetic shall be deemed to be false if it is false or misleading in any material respect.

(L. 1943 p. 559 § 9874)



Section 196.150 Sale of horse and mule meat prohibited except when labeled as such meat.

Sale of horse and mule meat prohibited except when labeled as such meat.

196.150. It shall hereafter be unlawful for any person, firm, association, or corporation to sell or offer for sale, either in wholesale or retail lots, any horse or mule meat under the guise or name of beef or any other animal flesh under the guise or name of any meat or meat product except that which in fact and truth it may be, without having attached thereto, a tag or other mark for identification plainly and legibly setting forth the true name of the animal from which such meat or flesh was taken or without having prominently displayed over or in conjunction with such meat or flesh, a legible sign or placard containing the true name of the animal from which the same was taken and without also advising the purchaser thereof by verbal, written or printed notice of the true name of the animal from which such meat or flesh was taken.

(RSMo 1939 § 9884)

Prior revisions: 1929 § 13035; 1919 § 5683



Section 196.155 Penalty.

Penalty.

196.155. Any person violating the provisions of section 196.150 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 9885)

Prior revisions: 1929 § 13036; 1919 § 5684



Section 196.160 Lawful to sell goat meat, when.

Lawful to sell goat meat, when.

196.160. It shall hereafter be lawful for any person, firm, association, or corporation to sell or offer for sale either in wholesale or retail lots, goat meat; provided, the same is branded goat meat or chevon.

(RSMo 1939 § 9886)

Prior revision: 1929 § 13037



Section 196.165 Falsely representing food to be kosher prohibited, penalty--kosher defined.

Falsely representing food to be kosher prohibited, penalty--kosher defined.

196.165. Any hotel, inn, delicatessen, grocery or butcher shop, or restaurant keeper, or any individual, firm or corporation, carrying on and conducting a boardinghouse, eating house, lunchroom business, or engaged in the catering business (all hereinafter referred to as "person"), who shall with intent to defraud, sell, prepare or expose for sale, any meat or meat preparation, articles of food or food products, either raw or prepared for human consumption, whether the same is to be consumed on the premises where prepared and sold, or whether same is taken or carried elsewhere for consumption, falsely represents such food or food preparation to be kosher, that is, that same is prepared under and of products sanctioned by the orthodox Hebrew religious rules and requirements; or who shall falsely represent that such meat or meat preparation, food or food product is, or will be prepared and served in accordance with such orthodox Hebrew religious rules and requirements, by displaying a sign or signs, in, on, or about said person's place of business or establishment, or by advertisement in any newspaper, magazine, or periodical, or by publication in any other manner whatsoever, the intent and purpose whereof shall be to represent to the public by such advertisement, or any other manner whatsoever, that kosher meat or meat preparations, or food or food products are prepared and sold in such place of business or establishment, or served therein, or prepared or sold to be taken for consumption elsewhere than on said premises; or who prepares, sells, serves, or prepares for sale, either to be consumed on the premises, or elsewhere, both kosher and nonkosher meat or meat preparations, or food or food products in the same place of business, who fails to keep separate kitchens and dining rooms, wherein meat or meat preparations, or food or food products are prepared and served; or who fails to keep and use separate and distinctly labeled or marked dishes and utensils wherein such meat or meat preparation of food or food product is prepared and served; or who shall fail to indicate on all signs and display advertising, in, on, or about said person's premises, in block letters, at least four inches in height, "kosher and nonkosher food prepared and sold here", as the case may be, or persons dealing in kosher meat or meat preparations, kosher food or food products only and persons dealing in both kosher and nonkosher meat or meat preparations, kosher and nonkosher food or food products who fail* to adhere to and abide by orthodox Hebrew religious rules and requirements, shall be guilty of a misdemeanor, punishable by a fine of not less than twenty-five dollars, nor more than five hundred dollars, or by imprisonment of not less than thirty days nor more than one year, or both. Possession of nonkosher meat or meat preparation, or food or food product in any place of business advertising the sale of kosher meat and food only, is prima facie evidence that the person in possession exposes the same for sale with intent to defraud in violation of the provisions of this section.

(RSMo 1939 § 9887, A.L. 1976 S.B. 512)

Prior revision: 1929 § 13038

*Word "fails" appears in original rolls.



Section 196.170 Mixed flour to be branded.

Mixed flour to be branded.

196.170. No person shall sell or offer for sale any flour, meal, grits or hominy, made from the admixture or adulteration of grains, unless there shall have been first branded upon each of the barrels or packages containing the same, the kind of grains composing said admixture, the quality and weight thereof, and the name and place of business of the person manufacturing the same; provided, always, that the admixture of the several grades or kinds of wheat shall not be construed to be mixed or adulterated grains.

(RSMo 1939 § 9917)

Prior revisions: 1929 § 13077; 1919 § 5723; 1909 § 6617

CROSS REFERENCE:

Flour, meal, grits, or hominy to be branded and filed with recorder, penalty for violation, 417.100, 417.130, 417.140



Section 196.175 Penalty.

Penalty.

196.175. Any person doing any of the acts prohibited in section 196.170, or omitting to do any of the acts therein commanded, shall be guilty of a misdemeanor, and for each and every offense shall be punished by a fine of not less than twenty nor more than two hundred dollars, one-half of which shall be paid to the person who shall be named as prosecuting witness.

(RSMo 1939 § 9922, A. 1949 S.B. 1053)

Prior revisions: 1929 § 13082; 1919 § 5728; 1909 § 6622



Section 196.190 To what places law applies.

To what places law applies.

196.190. Every building, room, basement, or cellar occupied or used as a bakery, confectionery, cannery, packinghouse, slaughterhouse, restaurant, hotel, dining car, grocery, meat market, dairy, creamery, butter factory, cheese factory, or other place or apartment used for the preparation for sale, manufacture, packing, storage, sale or distribution of any food, shall be properly lighted, drained, plumbed and ventilated and conducted with strict regard to the influence of such condition upon the health of the operatives, employees, clerks or other persons therein employed, and the purity and wholesomeness of the food therein produced; and for the purpose of sections 196.190 to 196.265, the term "food", as used herein, shall include all articles used for food, drink, confectionery condiment, whether simple, mixed or compound, and all substances or ingredients used in the preparation thereof.

(RSMo 1939 § 9888)

Prior revisions: 1929 § 13039; 1919 § 5685



Section 196.195 Contents of places and utensils used must be protected.

Contents of places and utensils used must be protected.

196.195. 1. The floors, sidewalks, ceilings, lockers, closets, furniture, receptacles, implements and machinery of every establishment or place where food is manufactured, packed, stored, sold or distributed, and all cars, trucks and vehicles used in the transportation of food products, shall at no time be kept in an unclean, unhealthy or insanitary condition, and for the purpose of sections 196.190 to 196.265, unclean, unhealthful and insanitary conditions shall be deemed to exist:

(1) If food in the process of manufacture, preparation, packing, storing, sale, distribution or transportation is not securely protected from flies, dust, dirt and, as far as may be necessary, by all reasonable means from all other foreign or injurious contamination; and

(2) If the refuse, dirt and waste products, subject to decomposition and fermentation, incident to the manufacture, preparation, packing, storing, selling, distributing and transporting of food, are not removed daily; and

(3) If all trucks, trays, boxes, baskets, buckets and other receptacles, chutes, platforms, racks, tables, troughs, shelves and all knives, saws, cleavers and other utensils, and machinery used in moving, handling, cutting, chopping, mixing, canning and all other processes are not fairly cleaned daily; and

(4) If the clothing of operatives, employees, clerks or other persons therein employed is unclean.

2. The placing of vinegar or other liquid, used as food or drink, in open vessels without covering the same is forbidden. The use of secondhand bottles for vinegar or other liquids, used as food or drink, is forbidden unless the same are first sterilized with live steam.

3. The sidewalk display of food products is prohibited unless such products are enclosed in a showcase or similar device, which will protect the same from flies, dust or other contamination; provided, that food products that necessarily have to be peeled, pared or cooked before they are fit for consumption may be displayed on the sidewalk; but the sidewalk display of meat or meat products is prohibited.

(RSMo 1939 § 9889)

Prior revisions: 1929 § 13040; 1919 § 5686



Section 196.210 Toilet rooms provided.

Toilet rooms provided.

196.210. 1. Every building, room, basement or cellar, occupied or used for the preparation, manufacture, packing, canning, sale or distribution of food, shall have convenient toilet or toilet rooms, separate and apart from the room or rooms where the process of production, manufacture, packing, canning, selling or distributing is conducted.

2. The floors of such toilet rooms shall be of cement, tile, wood, brick or other nonabsorbent material and shall be furnished with separate ventilating flush or pipes, discharging into soil pipes, or on outside of the building in which they are situated.

3. Lavatories and washrooms shall be adjacent to toilet rooms, and shall be supplied with soap, running water and towels, and shall be maintained in a sanitary condition.

4. Operatives, employees, clerks and all other persons who handle the material from which food is prepared, or the finished product, before beginning work or after visiting toilets, shall wash their hands and arms thoroughly with soap and clean water.

(RSMo 1939 § 9892)

Prior revisions: 1929 § 13043; 1919 § 5689



Section 196.220 Not used for sleeping purposes.

Not used for sleeping purposes.

196.220. No person or persons shall be allowed to live or sleep in any room of a bakeshop, kitchen, dining room, confectionary or place where food is prepared, served or sold.

(RSMo 1939 § 9894)

Prior revisions: 1929 § 13045; 1919 § 5691



Section 196.225 Employees with communicable disease prohibited, where.

Employees with communicable disease prohibited, where.

196.225. No employer shall require or permit a person, nor shall a person work, affected with any disease in a communicable form or while a carrier of such disease, to work in any building or vehicle occupied or used for the production, preparation, manufacture, packing, storage, sale, distribution, and transportation of food in any capacity which brings the person into contact with the food.

(RSMo 1939 § 9895, A.L. 1977 S.B. 262)

Prior revisions: 1929 § 13046; 1919 § 5692



Section 196.230 Abatement of violations by director.

Abatement of violations by director.

196.230. The director of the department of health and senior services and his assistants or agents by him appointed, the state, county, city and town health officers shall have full power at any time to enter and inspect every building, room, basement or cellar, occupied or used, or suspected of being used, for the production for sale, manufacture for sale, storage, sale, distribution or transportation of food and all utensils, fixtures, furniture and machinery used as aforesaid, and if upon inspection any food producing or distributing establishment, conveyance, employer, operative, employee, clerk, driver or other person is found to be violating any of the provisions of sections 196.190 to 196.265, or if the production, cooking, preparation, manufacture, packing, storing, sale, distribution or transportation of food is being conducted in a manner detrimental to the health of the employees and operatives and the character or quality of the food therein being produced, manufactured, packed, stored, sold, distributed or conveyed, the officer or inspector, making the examination or inspection, shall furnish evidence of said violation to the prosecuting attorney of the county in which the violation occurs, and it shall be the duty of all prosecuting attorneys to represent and prosecute, in behalf of the people, when called upon by the director of the department of health and senior services to do so, all such cases of offenses arising under the provisions of sections 196.190 to 196.265. When complaint is made by the said director of the department of health and senior services, security for costs shall not be required of the complainant in any case at any time of the prosecution or trial.

(RSMo 1939 § 9896)

Prior revisions: 1929 § 13047; 1919 § 5693



Section 196.235 Penalty.

Penalty.

196.235. Any person who violates any of the provisions of sections 196.190 to 196.230, shall be guilty of a misdemeanor, and, on conviction, shall be punished for the first offense by a fine of not less than ten dollars nor more than one hundred dollars, or be imprisoned in the county jail not exceeding thirty days, or both, in the discretion of the court.

(RSMo 1939 § 9897)

Prior revisions: 1929 § 13048; 1919 § 5694



Section 196.240 Authorization by director to close health menace.

Authorization by director to close health menace.

196.240. It shall be the duty of the director of the department of health and senior services, and he is hereby authorized and empowered, to close any market place, grocery store, general store, bakery, confectionery, butcher shop, slaughterhouse, dining car, refrigerator car, cold storage plant or warehouse, hotel dining room or kitchen, cafe, restaurant, lunch counter, drug store, or any other place, or places, where articles or commodities intended for human food, or for human consumption as medicine, are manufactured, sold, stored or prepared for sale, or wherever food and drink is served, where such places shall, in the judgment of said director, constitute a menace to the public health, by reason of dirt, filth, or other insanitary cause.

(RSMo 1939 § 9898)

Prior revisions: 1929 § 13049; 1919 § 5695



Section 196.245 Order to specify what--revocation--reopening.

Order to specify what--revocation--reopening.

196.245. Any order issued by the director of the department of health and senior services for the closing of any place or places mentioned in section 196.240, shall specify the cause or causes for which such order was issued, and the time during which same shall be in effect. The director shall revoke such order before the time specified therein for its expiration; provided, that the cause for which such order was issued is removed, and if the director is satisfied that such place or places may be reopened without endangering the public health.

(RSMo 1939 § 9899)

Prior revisions: 1929 § 13050; 1919 § 5696



Section 196.250 Construction of the word close.

Construction of the word close.

196.250. The word "close", as used in sections 196.190 to 196.265, shall be construed to mean a suspension of business, and it shall be unlawful for the proprietor, manager, or person having charge of any place mentioned in section 196.240 to transact any business in violation of any order of the director of the department of health and senior services closing same.

(RSMo 1939 § 9901)

Prior revisions: 1929 § 13052; 1919 § 5698



Section 196.265 Penalty for violation.

Penalty for violation.

196.265. Any person who shall fail, or refuse, to obey any order of the director of the department of health and senior services to close any place, or places, mentioned in section 196.240, or who shall exhibit or expose for sale in any show window upon any sidewalk, any vegetables or other articles or commodities whatsoever intended for human food, in violation of any order of the director, or who shall, in any way, resist or interfere with the director in the enforcement of sections 196.190 to 196.265, or any order of the director made pursuant to the authority of this law, shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 9904)

Prior revisions: 1929 § 13055; 1919 § 5701



Section 196.271 Food manufacturers or distributors may register.

Food manufacturers or distributors may register.

196.271. All establishments engaged in the manufacture of food or distribution of foods to wholesale accounts may register with the department of health and senior services as a food manufacturer or food distributor.

(L. 1977 S.B. 262 § 196.270)



Section 196.291 Food sold at religious events or charitable functions exempt from food inspection laws and regulations, when.

Food sold at religious events or charitable functions exempt from food inspection laws and regulations, when.

196.291. All sales of foods which are not potentially hazardous foods, as defined by regulation, sold by religious, charitable, or nonprofit organizations at their religious events or at charitable functions and activities shall be exempt from all state laws and regulations relating to food inspection, pursuant to sections 196.190 to 196.271.

(L. 2005 S.B. 355)



Section 196.311 Definitions.

Definitions.

196.311. Unless otherwise indicated by the context, when used in sections 196.311 to 196.361:

(1) "Consumer" means any person who purchases eggs for his or her own family use or consumption; or any restaurant, hotel, boardinghouse, bakery, or other institution or concern which purchases eggs for serving to guests or patrons thereof, or for its own use in cooking, baking, or manufacturing their products;

(2) "Container" means any box, case, basket, carton, sack, bag, or other receptacle. "Subcontainer" means any container when being used within another container;

(3) "Dealer" means any person who purchases eggs from the producers thereof, or another dealer, for the purpose of selling such eggs to another dealer, a processor, or retailer;

(4) "Denatured" means eggs (a) made unfit for human food by treatment or the addition of a foreign substance, or (b) with one-half or more of the shell's surface covered by a permanent black, dark purple or dark blue dye;

(5) "Director" means the director of the department of agriculture;

(6) "Eggs" means the shell eggs of a domesticated chicken, turkey, duck, goose, or guinea that are intended for human consumption;

(7) "Inedible eggs" means eggs which are defined as such in the rules and regulations of the director adopted under sections 196.311 to 196.361, which definition shall conform to the specifications adopted therefor by the United States Department of Agriculture;

(8) "Person" means and includes any individual, firm, partnership, exchange, association, trustee, receiver, corporation or any other business organization, and any member, officer or employee thereof;

(9) "Processor" means any person engaged in breaking eggs or manufacturing or processing egg liquids, whole egg meats, yolks, whites, or any mixture of yolks and whites, with or without the addition of other ingredients, whether chilled, frozen, condensed, concentrated, dried, powdered or desiccated;

(10) "Retailer" means any person who sells eggs to a consumer;

(11) "Sell" means offer for sale, expose for sale, have in possession for sale, exchange, barter, or trade.

(L. 1955 p. 701 § 196.310, A.L. 2013 H.B. 542 merged with S.B. 329)



Section 196.313 License to sell eggs required--exceptions.

License to sell eggs required--exceptions.

196.313. No person shall buy, sell, trade or traffic in eggs in this state without a license with the following exceptions:

(1) Those who sell only eggs produced by their own flocks, provided such eggs are not sold at an established place of business away from the premises of such producer;

(2) Hatcheries which purchase eggs used exclusively for hatching purposes;

(3) Hotels, restaurants, and other public eating places where all eggs purchased are served in the establishment;

(4) Bakeries, confectioneries, and ice cream manufacturers purchasing eggs for use and used only in the manufacture of their products.

(L. 1955 p. 701 § 196.332)



Section 196.316 License requirements--applications--kinds of licenses--fees--posting.

License requirements--applications--kinds of licenses--fees--posting.

196.316. 1. All persons engaged in buying, selling, trading or trafficking in, or processing eggs, except those listed in section 196.313, shall be required to be licensed under sections 196.311 to 196.361. Such persons shall file an annual application for such license on forms to be prescribed by the director, and shall obtain an annual license for each separate place of business from the director. The following types of licenses shall be issued:

(1) A "retailer's license" shall be required of any person defined as a retailer in section 196.311. A holder of a retailer's license shall not, by virtue of such license, be permitted or authorized to buy eggs from any person other than a licensed dealer, and any retailer desiring to buy eggs from persons other than licensed dealers shall obtain a dealer's license in addition to a retailer's license.

(2) A "dealer's license" shall be required of any person defined as a dealer in section 196.311. A holder of a dealer's license shall not, by virtue of such license, be authorized or permitted to sell eggs to consumers, and any dealer desiring to sell eggs to consumers shall obtain a retailer's license in addition to a dealer's license.

(3) A "processor's license" shall be required of any person defined as a processor in section 196.311. A holder of a processor's license shall not, by virtue of such license, be authorized or permitted to sell eggs in the shell to other persons, and any person desiring to sell eggs in the shell to other persons shall obtain a dealer's license in addition to a processor's license.

2. The annual license fee shall be:

(1) Retailers $ 5.00

(2) Dealers--License fees for dealers shall be determined on the basis of cases (30 dozen per case) of eggs sold in the shell in any one week, as follows:

(a) 1 to 25 cases $ 5.00

(b) 26 to 50 cases 12.50

(c) 51 to 100 cases 25.00

(d) more than 100 cases 50.00

(3) Processors--License fees for processors shall be determined on the basis of cases (30 dozen per case) of eggs, or the equivalent in liquid or frozen eggs, processed in any one day, as follows:

(a) Less than 50 cases $ 25.00

(b) More than 50 and less than 250 cases 50.00

(c) More than 250 and less than 1000 cases 75.00

(d) More than 1000 cases 100.00

3. All licenses shall be conspicuously posted in the place of business to which it applies. The license year shall be twelve months, or any fraction thereof, beginning July first and ending June thirtieth.

4. No license shall be transferable, but it may be moved from one place to another by the consent of the director.

5. All moneys received from license fees collected hereunder shall be deposited in the state treasury to the credit of the agriculture protection fund created in section 261.200.

(L. 1955 p. 701 § 196.335, A.L. 2010 S.B. 795)



Section 196.318 Licensees to keep records.

Licensees to keep records.

196.318. All persons licensed under the provisions of sections 196.311 to 196.361 shall keep records of purchases and sales of eggs, of the grades of eggs bought and sold, and other related information necessary for the proper enforcement of sections 196.311 to 196.361, in the manner and form, and for such reasonable period of time, as may be prescribed by the rules and regulations of the director.

(L. 1955 p. 701 § 196.337)



Section 196.321 Standards and grades to be fixed.

Standards and grades to be fixed.

196.321. The quality standards for grades of eggs, the size designation and standards therefor by weight, and tolerances within grades, shall be established by the director through the promulgation and issuance of regulations; provided, the quality standards and designations, size standards and designations, and tolerances within grades shall not be lower than those established by the United States Department of Agriculture.

(L. 1955 p. 701 § 196.312)



Section 196.323 Kinds of eggs which may be sold.

Kinds of eggs which may be sold.

196.323. 1. Only eggs of the quality standard designated Grade "AA", Grade "A", Grade "B", or Grade "C", shall be sold to any consumer by any person.

2. Inedible eggs shall not be bought, sold or trafficked in and any inedible eggs found in the hands of any person are declared to be contraband and shall be destroyed as contraband. The director, by regulation, may permit the sale and use of denatured inedible eggs for purposes other than human food.

(L. 1955 p. 701 §§ 196.315, 196.317)



Section 196.326 Egg containers to be marked or labeled.

Egg containers to be marked or labeled.

196.326. Eggs, which have been graded as to quality and size for sale to consumers, shall not be prepared, packed, placed, delivered for shipment or sale, loaded, shipped, transported, or sold in bulk or in containers or subcontainers:

(1) Unless each container and subcontainer of eggs is marked with the full, correct and unabbreviated designation of size and quality of the eggs therein, according to the standards established by the director, together with the name and address of the producer, dealer, retailer, or agent by or for whom the eggs were graded or marked;

(2) Unless all markings on any container which do not properly and accurately apply to the eggs placed or packed therein have been removed, erased or obliterated;

(3) Which are mislabeled by the placing or presence of any false, deceptive or misleading mark, term, statement, design, device, inscription, or any other designation, upon any eggs or upon any container or subcontainer of eggs, or upon the label or lining or wrapper thereof, or upon any placard or sign used in connection therewith, or in connection with any bulk lot or display having reference to eggs;

(4) Which are deceptive by any arrangement of the contents of any container, or subcontainer, or of any lot, load, or display, in which the eggs in the outer layer or in any portion exposed to view are in quality, size, condition, or in any other respect so superior to those in the interior or unexposed portion as to materially misrepresent the contents or any part thereof as to size, quality, condition, or any other respects;

(5) Unless designations of size and quality upon containers and subcontainers of eggs shall be plainly and conspicuously marked in boldface type letters on a contrasting background of (a) not less than three-eighths of an inch in height on the outside top face of each container holding less than fifteen dozen eggs, and (b) not less than two inches in height on one outside end of any oblong container holding fifteen dozen or more eggs, and on one outside side of any other container holding fifteen dozen or more eggs.

(L. 1955 p. 701 § 196.320)



Section 196.328 Containers not required to be marked, when.

Containers not required to be marked, when.

196.328. No markings are required on containers or subcontainers of eggs:

(1) When sold at retail from a properly marked bulk display and packaged in the presence of the purchaser for the immediate purpose of the sale;

(2) When sales are made without advertising, by the producer, from eggs produced on his own premises and are not sold at an established place of business away from premises of such producer;

(3) On containers of fifteen dozen or more eggs which contain properly marked subcontainers.

(L. 1955 p. 701 § 196.322)



Section 196.331 Sign required on sale from bulk lots.

Sign required on sale from bulk lots.

196.331. Eggs shall not be sold to consumers, from bulk lots without displaying a plainly legible sign or placard conspicuously placed and posted in such a position as to clearly and accurately identify the eggs designated thereby, marked with the full, correct and unabbreviated designation of quality and size of such eggs in boldface type letters not less than one inch in height, according to the standards established by the director.

(L. 1955 p. 701 § 196.325)



Section 196.333 Markings in case of eggs from different species of fowl.

Markings in case of eggs from different species of fowl.

196.333. No person shall sell or represent eggs from any other species of fowl as chicken eggs, or sell mixed eggs from more than one species of fowl, or eggs from ducks, turkeys, geese, or any species of fowl other than chickens, without marking the containers and subcontainers of such eggs or otherwise indicating fully by sign, placard or other inscription the species of fowl from which such eggs were produced.

(L. 1955 p. 701 § 196.327)



Section 196.336 Advertisements of price to give size and quality.

Advertisements of price to give size and quality.

196.336. No person shall advertise by sign, placard, or otherwise, the price at which eggs are offered for sale without marking the full, correct, and unabbreviated designation of size and quality of such eggs on such advertisement, in conjunction with the price. Such designations of size and quality shall be in boldface type or other conspicuous letters, and at least one-half the size of the letters or figures used to designate the price of such eggs.

(L. 1955 p. 701 § 196.330)



Section 196.338 Dealer to furnish retailer with invoice showing size and quality.

Dealer to furnish retailer with invoice showing size and quality.

196.338. Every dealer selling eggs to a retailer shall furnish an invoice showing the size and quality of such eggs according to the standards prescribed by sections 196.311 to 196.361 and by the rules and regulations of the director.

(L. 1955 p. 701 § 196.340)



Section 196.341 Processing plants kept clean--standards--inspection--rulemaking, procedure.

Processing plants kept clean--standards--inspection--rulemaking, procedure.

196.341. The premises, plants and facilities operated and maintained by egg processors shall be operated and maintained in a clean and sanitary condition. The director shall adopt and promulgate rules and regulations pursuant to this section and chapter 536 establishing standards of cleanliness and sanitation for such premises, plants and facilities, and the director, or his authorized agents or representatives, are authorized and empowered to inspect such premises, plants and facilities in order to enforce such cleanliness and sanitation requirements. No rule or portion of a rule promulgated under the authority of sections 196.311 to 196.361 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1955 p. 701 § 196.342, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 196.343 Inspection of business premises and records.

Inspection of business premises and records.

196.343. The director, or his authorized agents or representatives, may enter, during the regular business hours, any establishment where eggs are bought, stored, sold, offered for sale, or processed, in order to inspect and examine eggs, the products of eggs, egg containers, and the premises, and to examine the records of such establishments relating thereto.

(L. 1955 p. 701 § 196.345)



Section 196.346 Stop-sale orders, effect--appeals.

Stop-sale orders, effect--appeals.

196.346. The director, or his authorized agents or representatives, are authorized and empowered to issue and enforce a written or printed "Stop-Sale" order to the owner or custodian of any eggs which are found to be in violation of any of the provisions of sections 196.311 to 196.361, or the rules or regulations adopted under the authority of sections 196.311 to 196.361, which order shall prohibit the further sale of such eggs until sections 196.311 to 196.361 have been complied with and the owner or custodian shall have the right to take such steps as may be possible to bring the eggs into compliance, such as regrading or relabeling, and, provided that in respect to eggs that have been denied sale as provided in sections 196.311 to 196.361, the owner or custodian of such eggs shall have the right to appeal from such order to the circuit court of the county or city in which the eggs are located, praying for a judgment as to the justification of such order and for the discharge of such eggs from the order prohibiting the sale in accordance with the findings of the court.

(L. 1955 p. 701 § 196.347, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 196.348 Court may order seizure of eggs, when--condemnation.

Court may order seizure of eggs, when--condemnation.

196.348. Any eggs found in the possession of an owner or custodian and not in compliance with the provisions of sections 196.311 to 196.361, or the rules or regulations adopted hereunder, shall be subject to seizure upon complaint of the director to the circuit court of the county or city in which such eggs are located. Such seizure shall not be made until the owner or custodian of the eggs has been given forty-eight hours from the time of a "Stop-Sale" order to bring the eggs into compliance with sections 196.311 to 196.361, or the rules and regulations adopted hereunder. In the event the court finds that the eggs do not comply with sections 196.311 to 196.361, or the rules and regulations adopted hereunder, it shall order the condemnation thereof, and the eggs shall be denatured, processed, destroyed, regraded, relabeled, or otherwise disposed of by the court.

(L. 1955 p. 701 § 196.350, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 196.351 License suspended or revoked, when, procedure--appeal.

License suspended or revoked, when, procedure--appeal.

196.351. The director is hereby authorized and empowered to suspend or revoke the license of any dealer, processor, or retailer, or to refuse to issue a license to any applicant therefor if the director, after a public hearing, has found that such dealer, processor, retailer, or applicant for a license, has violated any of the provisions of sections 196.311 to 196.361, or the rules and regulations adopted hereunder. Any such dealer, processor, retailer, or applicant shall have full rights to have counsel, to produce witnesses in his behalf at such hearing, and to have ten days' notice in writing of the date, time and place of such hearing, and the charges and grounds upon which his license is sought to be revoked or suspended, or to be refused a license. The order of suspension, revocation, or refusal to issue a license, shall not become final until ten days after the date thereof, and after the party to the proceeding has been notified in writing of the action of the director. Any party to the proceedings that is aggrieved by any final decision or order of the director, may appeal such order in the manner provided for such appeals in the Administrative Procedure Act of Missouri (Chapter 536).

(L. 1955 p. 701 § 196.352)



Section 196.354 Duties of director of agriculture--rules and regulations.

Duties of director of agriculture--rules and regulations.

196.354. The duty of enforcing sections 196.311 to 196.361 is vested in the director who shall adopt and promulgate such rules and regulations as are necessary to secure the enforcement of and carry out the provisions of sections 196.311 to 196.361. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1955 p. 701 § 196.355, A.L. 1995 S.B. 3)



Section 196.357 Violations may be enjoined.

Violations may be enjoined.

196.357. In addition to the remedies provided for in sections 196.311 to 196.361 or by law, the prosecuting attorney of any county in which a violation of any provision of sections 196.311 to 196.361 occurs or the attorney general of the state, is hereby authorized to apply to any court of competent jurisdiction for, and such court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction to restrain any person from violating any provision of sections 196.311 to 196.361.

(L. 1955 p. 701)



Section 196.361 Violation a misdemeanor.

Violation a misdemeanor.

196.361. Any person who violates any of the provisions of sections 196.311 to 196.361 shall, upon conviction, be deemed guilty of a misdemeanor.

(L. 1955 p. 701 § 196.360)



Section 196.450 Definitions.

Definitions.

196.450. When used in sections 196.450 to 196.515, unless the context otherwise requires:

(1) "Chill room" means a room or space in a locker plant, artificially cooled, provided for the temporary holding or storage of food prior to its processing or freezing for storage;

(2) "Cutting or processing room" means a separate room or space in a locker plant in which food products are prepared for quick or sharp freezing;

(3) "Department" means department of agriculture of the state of Missouri;

(4) "Director" means the director of the department of agriculture of the state of Missouri;

(5) "Food" means all articles used for food, drink, confectionery or condiment by man, whether simple, mixed or compound, and any substance used as a constituent in the manufacture thereof;

(6) "Locker" means the individual sections or compartments of a capacity of not to exceed fifty cubic feet, in the locker room of a locker plant;

(7) "Locker plant" means a location or establishment in which space in individual lockers is rented for the storage of food;

(8) "Locker room" means that space or room in a locker plant which contains individual lockers or compartments which are for rent for the storage of frozen food;

(9) "Operator" means any person, copartnership, firm or corporation operating or maintaining a locker plant;

(10) "Quick or sharp freeze" means the freezing of food in a room in which the temperature is zero or lower;

(11) "Quick or sharp freezing room" means that space in a locker plant in which food is quick or sharp frozen prior to storage in lockers;

(12) "Quick or sharp frozen" means the condition of food which has been thoroughly frozen in a quick or sharp freezing room;

(13) "Temperature" means degrees shown on Fahrenheit thermometer.

(L. 1945 p. 940 § 1)



Section 196.455 Annual license required.

Annual license required.

196.455. It shall be unlawful for any person, firm, copartnership or corporation to operate a locker plant in this state unless such person, firm, copartnership or corporation has secured an annual license therefor from the department. A separate license shall be secured for each locker plant. The application for such license shall be in writing on forms prescribed and furnished by the department. A license issued for a locker shall be transferable upon written permission of the director.

(L. 1945 p. 940 § 2, A. 1949 S.B. 1053)



Section 196.465 Semiannual inspection of plants.

Semiannual inspection of plants.

196.465. Upon receipt of the application for a license accompanied by the required fee, the department shall inspect the plant to be licensed and if it finds that such plant complies with the provisions of law, the department shall issue such license. The persons designated by the department to make such inspection shall be persons having practical knowledge of the operation of cold storage plants and the storage of food therein, and shall be thoroughly familiar with the provisions of the law applicable to locker plants and the applicable rules and regulations of the department. The department shall inspect all locker plants licensed under sections 196.450 to 196.515 at least once each six months, and may make such additional inspections as the department deems necessary. The department and its representatives shall have access to locker plants at all reasonable times for the purpose of making inspections.

(L. 1945 p. 940 § 4)



Section 196.470 Form and expiration of license.

Form and expiration of license.

196.470. The license issued under sections 196.450 to 196.515 shall be in such form as the department may prescribe. Licenses shall expire December thirty-first following date of issue. All licenses must be conspicuously displayed by the licensee in locker plants.

(L. 1945 p. 940 § 5)



Section 196.475 Gas masks, alarm bell, and illumination required.

Gas masks, alarm bell, and illumination required.

196.475. 1. Any plant using a toxic gas refrigerant shall have at least one gas mask of a type approved by the department and shall keep the same where it will be readily accessible.

2. An alarm bell or buzzer provided with a suitable button shall be placed just inside the door of each locker room in a conspicuous place. Illumination shall be provided in the locker room at all times while open to the public, the switch operating same shall be accessible only to the operator.

(L. 1945 p. 940 § 6)



Section 196.480 Requirements before issuance of license.

Requirements before issuance of license.

196.480. No locker plant shall be licensed if located in insanitary, unclean or contaminating surroundings which might endanger public health, and all rooms and equipment of a locker plant shall at all times be maintained in a clean and sanitary condition consistent with the purpose for which such rooms and equipment are used. Locker plants shall have ample and sanitary water and toilet facilities. All employees handling food shall have an approved health certificate.

(L. 1945 p. 940 § 7)



Section 196.485 Temperature requirements and record.

Temperature requirements and record.

196.485. 1. The refrigeration system for a locker plant shall be equipped with accurate and reliable controls for the automatic maintenance of uniform temperatures, provided this shall not apply to locker plants having constant temperature supervision.

2. Temperatures shall be maintained in the respective rooms as follows:

(1) Chill room, temperatures within two degrees plus or minus of thirty-seven degrees or lower with a tolerance of ten degrees for a reasonable time after fresh food is placed in the chill room;

(2) Quick or sharp freeze room quick or sharp freeze compartments: Temperatures of ten degrees below zero or lower in rooms where still air cooling is employed and temperatures of zero degrees or lower in rooms where forced air circulation is employed, with a tolerance of ten degrees for either type of installation for a reasonable time after putting fresh food into the freezer;

(3) Locker room, temperatures of zero degrees or lower, with a tolerance of five degrees above zero degrees.

3. The locker room shall be equipped with a self-registering, accurate recording thermometer. Chill room and sharp freeze room shall be equipped with an accurate, direct reading thermometer.

4. Thermometer charts shall be available for inspection at the locker plant by agents of the commission and shall be preserved for at least a period of one year from date of recording.

(L. 1945 p. 940 § 8)



Section 196.490 Food to be quick frozen before placed in locker.

Food to be quick frozen before placed in locker.

196.490. All food, before being placed in a locker shall be quick or sharp frozen in a quick or sharp freeze room, unless the locker room temperature is maintained at not more than the maximum temperature required by sections 196.450 to 196.515 for a quick or sharp freeze room. No food shall be placed in a locker unless previously inspected by the operator and each portion shall be wrapped and be marked or stamped showing contents, correct locker number and date of wrapping. All fruits and vegetables shall be prepared by an approved method before being quick or sharp frozen.

(L. 1945 p. 940 § 9)



Section 196.495 Record of name and address of user.

Record of name and address of user.

196.495. Every operator of a locker plant shall keep an accurate record of the name and address of the user of each locker.

(L. 1945 p. 940 § 11)



Section 196.500 Accurate and complete report of weight of food.

Accurate and complete report of weight of food.

196.500. If requested by the user, the locker plant operator shall supply the person delivering the carcass or parts of carcasses an accurate and complete report showing the carcass weight at time of delivery, and disposition of carcass, including the quantity used for sausage or other meat products. Likewise, the operator shall supply a complete and accurate record showing the weights and quantity of any fruits or vegetables received and the size and number of containers of finished products packed.

(L. 1945 p. 940 § 12)



Section 196.505 Designation of food not for human consumption.

Designation of food not for human consumption.

196.505. Any food not intended for human consumption, if acceptable by the operator for storage, may be stored in the chill room, sharp freeze room or locker room of any locker plant only when such items of animal or vegetable matter have been inspected and approved by the representatives of the Bureau of Animal Industry of the United States Department of Agriculture or a representative of the department of agriculture of this state. Such food not intended for human consumption also shall bear a label or tag showing plainly and conspicuously in letters not less than three-eighths of an inch in height the words: "NOT FOR HUMAN CONSUMPTION."

(L. 1945 p. 940 § 13)



Section 196.510 Operator to have lien on property for rentals--furnish content insurance.

Operator to have lien on property for rentals--furnish content insurance.

196.510. 1. Every operator shall have a lien upon all property of every kind stored in the locker plant for all locker rentals, processing, handling, and other charges due from owner of such property; and the locker plant operator may enforce the lien by suit and shall have authority to prevent removal of food stored pending the outcome of suit to enforce said lien. Operators of locker plants shall not be construed to be warehousemen, nor shall receipts or other instruments issued by such persons in the operation contracts of their business be construed to be warehouse receipts or subject to the laws applicable thereto, nor shall the provisions of sections 196.450 to 196.515 apply to any warehouseman licensed under the provisions of chapter 415.

2. The operators of all locker plants shall furnish satisfactory locker content insurance to indemnify users against loss, issued by companies duly authorized and licensed to do and transact business in the state of Missouri, in a minimum amount for each locker or locker plant to be determined by the director; provided, however, that such operator may, and is hereby authorized to, collect the pro rata amount of the premium for such insurance from the user in addition to the locker rental as an additional service.

(L. 1945 p. 940 § 14)



Section 196.515 Revocation of license--enforcement.

Revocation of license--enforcement.

196.515. 1. Failure on the part of any locker plant operator to properly comply with the provisions of sections 196.450 to 196.515 shall authorize and empower the director to refuse to license or to revoke or suspend any license of the offending operator.

2. Injunction may issue by any court of competent jurisdiction to enforce the provisions hereof.

(L. 1945 p. 940 § 16)



Section 196.520 Short title.

Short title.

196.520. Sections 196.520 to 196.610 shall be known as "The Missouri Manufacturing Milk and Dairy Market Testing Law".

(RSMo 1939 § 14097, A.L. 1981 H.B. 52)



Section 196.525 Definitions.

Definitions.

196.525. Definitions, terminology, and standards of identity provided in Title 7, Code of Federal Regulations, Agriculture, Part 2858, subpart A-V and Title 21, Code of Federal Regulations, Food and Drugs, Parts 131 and 133, shall have precedence unless further defined herein. Additions and exceptions to the definitions contained therein shall include:

(1) "Agent" means any duly authorized representative of the Missouri department of agriculture under the authority of the director;

(2) "Bulk milk truck operator" means any qualified individual who, as operator of a bulk milk transportation vehicle, is licensed by the department to make organoleptic inspection, and to sample and test milk as it is collected from dairy farm bulk milk cooling tanks;

(3) "Dairy farm" means any place or premises where one or more cows or goats are kept, and from which a part or all of the milk or milk products are provided, sold or offered for sale to a milk plant, transfer station or receiving station for manufacturing purposes;

(4) "Dairy manufacturing plant" means any processing or manufacturing plant utilizing milk, or a major ingredient thereof, in the production of products for human consumption. The items pertaining to ice cream and frozen dessert products manufacturing plants regulated by the department of health and senior services contained in sections 196.851 to 196.918, and pertaining to grade "A" fluid milk plants regulated by the state milk board contained in sections 196.931 to 196.959 are exempt from this definition;

(5) "Dairy product" means any product or by-product which has as its precursor milk or an ingredient exclusive to milk, with the exception of products or by-products which are subject to the provisions of sections 196.851 to 196.918, relating to ice cream and frozen food products, and sections 196.931 to 196.959, as regulated by the state milk board;

(6) "Department" or "department of agriculture" means the department of agriculture of the state of Missouri;

(7) "Director" means the ranking authority or administrator of the department of agriculture, or the representative or agent of the director;

(8) "Department of health and senior services" means the department of health and senior services of the state of Missouri;

(9) "Fieldman" means any qualified person who is duly authorized as a field representative of a processing or manufacturing plant or producer cooperative, whose responsibilities include procurement and quality control, and who is duly licensed by the department;

(10) "Grader" means any qualified individual licensed by the department to sample, test and grade milk or cream;

(11) "Manufacturing milk" is all milk and cream produced and made available for market that is not under the inspection supervision of the Missouri state milk board as it administers sections 196.931 to 196.959;

(12) "Person" shall mean any individual, plant operator, partnership, corporation, company, firm, trustee, association or institution;

(13) "Producer" means one who milks or supervises the milking of one or more cows or goats, and is legally entitled to market the production therefrom;

(14) "Receiving plant or station" means the delivery point for milk and cream collected from, or delivered by, one or more producers;

(15) "Regulations" means the rules and official orders authorized and promulgated by the director of agriculture according to the provisions of chapter 536 in accordance with the provisions of sections 196.520 to 196.610, along with other regulations of state and federal agencies;

(16) "State milk board" means the board created by section 196.941, and authorized to administer the provisions of sections 196.931 to 196.959;

(17) "Test or analysis" means the inclusion of prescribed sampling, sample preservation and preparation with appropriate analytical procedure to reach the desired objective; such procedures shall be used as are set forth in the latest editions of the "Official Methods of Analysis of the Association of Official Analytical Chemists" and the "Standard Methods for the Examination of Dairy Products".

(RSMo 1939 § 14098, A.L. 1945 p. 83, A.L. 1959 H.B. 126, A.L. 1967 p. 287, A.L. 1981 H.B. 52)



Section 196.527 Purposes.

Purposes.

196.527. It shall be the responsibility of the state milk board to encourage orderly and sanitary production, transportation, processing and grading of manufactured milk and its products, to assure wholesome, stable, and high-quality dairy products; and to provide the basis for measuring, weighing and testing all milk, including grade "A" fluid milk and manufacturing milk, to determine its value at first point of sale.

(L. 1981 H.B. 52)

*No continuity with § 196.527 shown repealed by L. 1981 H.B. 52.

**See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.530 Standards to be maintained.

Standards to be maintained.

196.530. The standards of quality and purity associated with healthful and wholesome milk and dairy products shall be maintained for manufactured dairy products. All regulations adopted shall be equal or superior to those of the United States Department of Agriculture, "Milk for Manufacturing Purposes and Its Production and Processing Recommended Requirements", as published in the Federal Register of April 7, 1972, Volume 37, Number 68, Part II, or the latest revision thereof.

(RSMo 1939 § 14099, A.L. 1945 p. 83, A.L. 1981 H.B. 52)



Section 196.540 Administration by state milk board--rules, promulgation--exempt products.

Administration by state milk board--rules, promulgation--exempt products.

196.540. 1. The state milk board shall administer the provisions of sections 196.520 to 196.610, and is hereby authorized to:

(1) Promulgate those regulations necessary to fulfill the intent of sections 196.520 to 196.610 as related to the production, transportation, grading, use and processing of manufacturing milk; to the packaging, labeling and storage of dairy products made therefrom; and to the measuring, weighing, sampling and testing of all milk, grade "A" fluid milk and manufacturing milk, at first point of sale; provided, such regulations are promulgated according to the provisions of this section and chapter 536;

(2) Inspect manufacturing dairy farms and dairy manufacturing plants;

(3) Certify dairy farms for the production and sale of manufacturing milk;

(4) License dairy manufacturing plants to handle and process manufacturing milk in conformity with basic requirements and specifications prescribed by such regulations as may be issued hereunder in effectuation of the intent hereof;

(5) Inspect and license laboratories involved in market testing of milk at first point of sale;

(6) Require the keeping of appropriate books and records by plants, farms, and laboratories licensed hereunder; and

(7) License qualified milk graders, fieldmen, and bulk milk truck operators.

2. No rule or portion of a rule promulgated under the authority of sections 196.520 to 196.614 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

3. Exempt from the provisions of sections 196.520 to 196.610 shall be ice cream and frozen desserts which are under the authority of the department of health and senior services, which administers sections 196.851 to 196.918***; and grade "A" fluid milk products, which are under the authority of the state milk board pursuant to sections 196.931 to 196.959.

(L. 1981 H.B. 52, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

*No continuity with § 196.540 shown repealed by L. 1981 H.B. 52.

**See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.

***Section 196.918 was repealed by S.B. 707 § 1, 1980.



Section 196.542 Fees for licenses.

Fees for licenses.

196.542. The state milk board* shall establish the fees for all licenses by regulation promulgated in accordance with chapter 536.

(L. 1981 H.B. 52)

*See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.545 Unlawful sale of dairy products.

Unlawful sale of dairy products.

196.545. It shall be unlawful to sell, offer or expose for sale, or deliver manufacturing milk or any dairy products made from manufacturing milk which:

(1) Are produced by animals afflicted with a contagious or infectious disease deleterious to man or detrimental to milk quality;

(2) Are not colostrum free or which have been taken from a cow fed or in contact with any substance that is unhealthful or that may produce unhealthful, impure or unwholesome milk;

(3) Are adulterated by the addition of any unauthorized substance including water or other material foreign to milk;

(4) Have been handled by any person afflicted with an infectious or contagious disease; or

(5) Are produced in unhealthy or unsanitary surroundings or held in unclean or unsanitary containers.

(RSMo 1939 § 14102, A.L. 1981 H.B. 52)



Section 196.550 Grading of products--right to protest accuracy, procedure.

Grading of products--right to protest accuracy, procedure.

196.550. Whenever milk or cream, whether it be grade "A" fluid or of manufacturing grade, is bought or sold, market tests conforming to sampling and testing procedures as prescribed by the most recent edition of the "Official Methods of Analysis of the Association of Official Analytical Chemists" and the "Standard Method for the Examination of Dairy Products" shall be used to determine the desired component content. It shall be unlawful for any person to manipulate, underread, or overread the test, or any other contrivance for determining the quality or value of milk or cream, or to falsify or fail to keep the record thereof, or to pay for such milk or cream on other than the true measurement, grade, weight and test; provided that, any person selling milk or cream who is dissatisfied with the grade or test designated for his milk or cream shall be entitled to receive pay for such milk or cream on the grade or test as made and reported to him without waiving his right to protest the accuracy thereof. Such seller shall have the right to have his milk or cream officially graded or tested under a procedure whereby he and the buyer thereof jointly take a sample of such milk or cream and submit such sample to an appropriate laboratory chosen by the director. The results of the test conducted shall be final and either the buyer or the seller shall be entitled to receive any financial adjustment due him on the basis of the test made as provided in this section.

(L. 1981 H.B. 52)

*No continuity with § 196.550 shown repealed by L. 1981 H.B. 52.



Section 196.555 The state milk board's right of access.

The state milk board's right of access.

196.555. The state milk board shall have access to all dairy farms producing manufacturing milk, dairy manufacturing plants and dairy receiving stations; to all equipment; and to all vehicular conveyances used in the production, transportation and manufacture of milk and its products when offered, exposed for sale or sold; and to locations where market sampling, measuring, weighing, or testing is done for the first point of sale.

(L. 1981 H.B. 52)

*No continuity with § 196.555 shown repealed by L. 1981 H.B. 52.

**See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.560 Records of purchases and sales.

Records of purchases and sales.

196.560. Persons engaged in the purchase and sale of milk for manufacturing and processing shall keep receipts of sale and records of all such purchases of milk and cream for a period of at least one year. Records of such purchases shall include date received, weight, results of all tests to determine value or grade, and price paid. The state milk board** shall have access to these records all of which shall be kept confidential as to individual items or totals of an individual person or plant.

(L. 1981 H.B. 52)

*No continuity with § 196.560 shown repealed by L. 1981 H.B. 52.

**See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.565 The state milk board may take samples.

The state milk board may take samples.

196.565. The state milk board may, for the purpose of examination or testing for the enforcement of this law, procure at any time samples of milk or its products whether produced within this state or shipped into and offered, exposed for sale or sold in the state. Any samples taken shall be carefully sealed and labeled with the name, or brand name; the name and address of the owner from whose stock it was taken; the date and place where the sample was obtained; and bear the signature of the person taking the sample. Upon request a duplicate sample sealed and labeled in the same manner shall be delivered to the owner or owner's representative.

(L. 1981 H.B. 52)

*No continuity with § 196.565 shown repealed by L. 1981 H.B. 52.

**See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.570 Condemnation of illegal dairy products.

Condemnation of illegal dairy products.

196.570. The state milk board or its agent is authorized to condemn any illegal manufactured dairy product as defined in section 196.545, which is offered, exposed for sale, or sold for human food purposes, and shall identify same as an unlawful product. It shall be unlawful to remove or deface any identification placed upon the container of a condemned milk supply or upon a condemned product. A harmless food coloring may be used to identify a supply of illegal milk.

(L. 1981 H.B. 52)

*No continuity with § 196.570 shown repealed by L. 1981 H.B. 52.

**See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.575 Unidentified products subject to seizure.

Unidentified products subject to seizure.

196.575. Any articles found in the possession of any person which are not identified as to the name and address of the manufacturer, the name of the product, and the list of ingredients, as required for specific product identity, may be seized and held until properly graded and labeled.

(L. 1981 H.B. 52)

*No continuity with § 196.575 shown repealed by L. 1981 H.B. 52.



Section 196.580 Confiscated products released to owner, when.

Confiscated products released to owner, when.

196.580. Any condemned or seized milk or dairy products shall be released to the owner upon determination of satisfactory grade and identification, upon assurance that such products will not be used for human food, or upon their destruction by the owner under the supervision of the director.

(L. 1981 H.B. 52)

*No continuity with § 196.580 shown repealed by L. 1981 H.B. 52.



Section 196.585 Inspection, interference prohibited.

Inspection, interference prohibited.

196.585. It is unlawful for any person to hinder, obstruct or in any manner interfere with the state milk board** in the performance of inspection or any other duty under sections 196.520 to 196.610.

(L. 1981 H.B. 52)

*No continuity with § 196.585 shown repealed by L. 1981 H.B. 52.

**See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.590 Suspension or revocation of licenses.

Suspension or revocation of licenses.

196.590. The state milk board may for good cause, after notice and opportunity for hearing in accordance with the provisions of chapter 536, suspend or revoke certifications and licenses issued hereunder; provided, that nothing in sections 196.520 to 196.610 shall be construed to prevent the temporary suspension of the operation of any production or manufacturing facility prior to a hearing when such action is necessary to stop the production, distribution, purchase or sale of illegal milk or illegal dairy products.

(L. 1981 H.B. 52)

*No continuity with § 196.590 shown repealed by L. 1981 H.B. 52.

**See Reorganization Plan No. 5 of 1982 on file with the Secretary of State.



Section 196.595 Substandard products, sale or production prohibited.

Substandard products, sale or production prohibited.

196.595. Beginning September 28, 1981, no person shall produce, sell, offer for sale or process milk or cream for the manufacture of human food except in accordance with the provisions of sections 196.520 to 196.610 and the regulations promulgated hereunder.

(L. 1981 H.B. 52)

*No continuity with § 196.595 shown repealed by L. 1981 H.B. 52.



Section 196.610 Penalty for violation.

Penalty for violation.

196.610. 1. Any person who violates any provision of sections 196.520 to 196.610 shall, upon conviction, be guilty of an infraction. 2. Any person who knowingly violates any provision of sections 196.520 to 196.610 shall, upon conviction, be guilty of a class A misdemeanor.

3. Nothing in sections 196.520 to 196.610 shall be so construed as to prohibit any dairy farmer who holds a valid permit at the inception of sections 196.520 to 196.610 to produce and sell manufactured grade milk.

(L. 1981 H.B. 52)

*No continuity with § 196.610 shown repealed by L. 1981 H.B. 52.



Section 196.612 Contract with the United States Department of Agriculture to inspect plants and grade products.

Contract with the United States Department of Agriculture to inspect plants and grade products.

196.612. The state milk board may contract with the United States Department of Agriculture regarding the inspection of manufacturing milk plants, the grading of product, or both. Fees paid to the board from the department for inspection or grading services are to be set forth by contractual agreement and paid according to the board's performance of the required inspections as stipulated by the Federal Register guidelines.

(L. 1985 H.B. 291 § 1)



Section 196.614 State contracted manufacturing dairy plant inspection and grading fee fund--purpose--interest--unexpended balance, transfer to general revenue prohibited.

State contracted manufacturing dairy plant inspection and grading fee fund--purpose--interest--unexpended balance, transfer to general revenue prohibited.

196.614. 1. All moneys received by the state milk board from the United States Department of Agriculture for contracted manufacturing dairy plant inspection or grading shall be deposited in the state treasury and credited to the "State Contracted Manufacturing Dairy Plant Inspection and Grading Fee Fund", which is hereby established, subject to appropriations by the general assembly. Amounts appropriated to the fund shall be paid to the state milk board and used exclusively for the purpose of defraying the cost of the contracted manufacturing milk inspection and grading program. All interest generated by the fund shall be credited to the fund.

2. Notwithstanding the provisions of section 33.080 to the contrary, any unexpended balance remaining in the fund shall not be transferred or placed to the credit of the ordinary revenue fund of the state by the state treasurer at the end of each biennium.

(L. 1985 H.B. 291 §§ 2, 3)



Section 196.695 Filled milk defined.

Filled milk defined.

196.695. The term "filled milk" means any milk, cream or skim milk, whether or not condensed, evaporated, concentrated, powdered, dried or desiccated, to which has been added, or which has been blended or compounded with, any fat or oil other than milk fat, so that the resulting product is in imitation or semblance of milk, cream or skim milk, whether or not condensed, evaporated, concentrated, powdered, dried or desiccated, which has been melted or refined by heating, boiling or mixing; provided, that the above definition shall not include any distinctive proprietary food compound, not readily mistaken in tests for milk or cream, or for evaporated, condensed or powdered milk or cream; provided, however, that such compound is prepared and designed for feeding infants and young children and customarily used on the order of a physician; is packed in individual cans containing not more than sixteen and one-half ounces and bearing the label in bold type, that the contents are to be used only for said purposes; is shipped in interstate or foreign commerce exclusively to physicians, wholesale or retail druggists, orphan asylums, child welfare associations, hospitals and similar institutions and generally distributed by them.

(RSMo 1939 § 14062)

Prior revision: 1929 § 12409



Section 196.700 Emulsified cream defined.

Emulsified cream defined.

196.700. The term "emulsified cream" means any milk, cream or skimmed milk, whether or not condensed, evaporated, concentrated, powdered, dried or desiccated, to which has been added that which is commonly known as process butter, or butter which has been clarified or refined by heating, boiling or by mixing under pressure, or otherwise, so that the resulting product is in imitation or semblance of pure cream arising from pure fresh milk.

(RSMo 1939 § 14063)

Prior revision: 1929 § 12410



Section 196.705 Fat or oil other than milk fat prohibited.

Fat or oil other than milk fat prohibited.

196.705. It shall be unlawful for any person, firm or corporation, by himself or itself, his or its agent or servant, or as the servant or as agent of another to manufacture, sell or exchange, or have in possession with the intent to sell or exchange, any milk, cream, emulsified cream, skim milk, buttermilk, condensed or evaporated milk, powdered milk, condensed skim milk, or any of the fluid derivatives thereof, or any of them, to which has been added any fat or oil other than milk fat, either under the name of said product or articles or the derivatives thereof, or under any fictitious or trade name whatsoever.

(RSMo 1939 § 14061)

Prior revision: 1929 § 12408



Section 196.710 Emulsified cream and filled milk prohibited.

Emulsified cream and filled milk prohibited.

196.710. It shall be unlawful to use the article known as emulsified cream in milk, or in any milk product, or any purpose whatsoever. It is hereby declared that filled milk, and emulsified cream as herein defined, are adulterated articles of food injurious to the public health and its sale constitutes a fraud upon the public. It shall be unlawful for any person, firm or corporation to manufacture or ship or deliver to any person within this state any filled milk or emulsified cream.

(RSMo 1939 § 14064)

Prior revision: 1929 § 12411



Section 196.715 Penalty for violation.

Penalty for violation.

196.715. Any person violating any provision of sections 196.695 to 196.710 shall be deemed guilty of a misdemeanor. When construing and enforcing the provisions of sections 196.695 to 196.710, the act, omission, or failure of any person acting for or employed by any individual, partnership or corporation, or association, within the scope of his employment or office, shall in every case be deemed the violation of sections 196.695 to 196.710, by such individual, partnership, corporation, or association, as well as the act of such person.

(RSMo 1939 § 14065, A.L. 1945 p. 98)

Prior revision: 1929 § 12412



Section 196.735 Labeling of cheese.

Labeling of cheese.

196.735. No person or persons, corporation, company or other association or congregation of individuals shall manufacture, sell or offer for sale, directly or indirectly, at retail or at wholesale in this state any article to be known or denominated cheese, not made from pure cream or unskimmed milk or cream of the milk, unless such person, or persons, corporation, company or association of individuals manufacturing the same, or offering the same for sale, or selling the same, shall brand or label such cheese or articles so offered for sale denominated a cheese, with black letters not less than one inch in length in a conspicuous place and of large size in the English language as follows: "Skimmed milk cheese", or with the words "not full cream cheese", giving the true name of such article called cheese so manufactured or offered for sale, clearly and indelibly branded, marked or labeled thereon, so that the same can be distinctly read and fully comprehended, at all stores or places or factories where the same may be offered for sale.

(RSMo 1939 § 14069)

Prior revisions: 1929 § 12418; 1919 § 11989; 1909 § 643



Section 196.740 Labeling for shipments of skimmed milk.

Labeling for shipments of skimmed milk.

196.740. No person by himself or another shall ship, consign or forward by any common carrier, whether public or private, any substance designed to be used as cheese, not made from pure, unskimmed milk or cream of the same, testing at least three percent butterfat, unless such cheese is marked or labeled "skimmed milk cheese", or with the words "not full cream cheese", labeled thereon, or labeled as prescribed in sections 196.695 to 196.845.

(RSMo 1939 § 14070)

Prior revisions: 1929 § 12420; 1919 § 11991; 1909 § 646



Section 196.815 Receptacles defined.

Receptacles defined.

196.815. As used in sections 196.820 to 196.830, the term "receptacle" shall include not only bottles, siphons, tins, kegs, barrels of all sizes, boxes, ice cream cabinets, cans and tubs, but all other receptacles used for holding any of the commodities named in said sections.

(RSMo 1939 § 14093, A. 1949 S.B. 1053)

Prior revisions: 1929 § 12454; 1919 § 12025



Section 196.820 Receptacles kept clean.

Receptacles kept clean.

196.820. Every person delivering milk, cream or ice cream to creameries, cheese factories, common carriers, or any person, persons, copartnership, association or corporation, in cans, bottles or other vessels, shall have such cans, bottles or other vessels free from deleterious substance, filth or rust, and in a wholesome condition for containing such milk, cream or ice cream.

(RSMo 1939 § 14085)

Prior revisions: 1929 § 12446; 1919 § 12017



Section 196.825 Return of shipping containers.

Return of shipping containers.

196.825. Every person receiving milk, cream or ice cream from a common carrier in cans, bottles or other vessels which are to be returned to the shipper shall cause such vessels to be promptly emptied, cleansed and delivered to the common carrier to be returned to the shipper, and it shall be the duty of such common carrier receiving the same to have said cans, bottles or other vessels in transit within not to exceed twenty-four hours after receiving the same.

(RSMo 1939 § 14086)

Prior revisions: 1929 § 12447; 1919 § 12018



Section 196.830 Receptacle cleaned and returned to distributor.

Receptacle cleaned and returned to distributor.

196.830. Every person receiving milk, cream or ice cream from a manufacturer or distributor of the same in cans, bottles or other vessels which are to be returned to the manufacturer or distributor, shall cause such vessels, after being emptied, to be promptly cleansed and returned.

(RSMo 1939 § 14087)

Prior revisions: 1929 § 12448; 1919 § 12019



Section 196.835 Penalty.

Penalty.

196.835. Any person offending against any provision of sections 196.820 to 196.830 shall be deemed guilty of a misdemeanor, and upon conviction thereof by a court of competent jurisdiction shall be punished by a fine of not less than five dollars nor more than twenty-five dollars, and each receptacle unlawfully dealt with as herein provided shall be deemed and held to constitute a separate offense.

(RSMo 1939 § 14092, A. 1949 S.B. 1053)

Prior revisions: 1929 § 12453; 1919 § 12024



Section 196.840 Examination and tuberculin test of cattle, when.

Examination and tuberculin test of cattle, when.

196.840. No person, firm or corporation owning, or in charge of, any herd of cattle containing five head of cows or more, after January 1, 1922, shall sell, offer for sale, give away, or deliver any milk, cream, butter, or buttermilk from any of the cows of such herd, unless all the herd of cattle containing such five head of cows or more, owned by, or in possession of, such person, firm or corporation have been duly inspected and tested and found free from tuberculosis and other communicable diseases, as determined by a physical examination and the tuberculin test by an official, duly authorized by this state or by the federal government; provided, that said examination and tuberculin test shall incur no expense whatever to the owner of said herd.

(RSMo 1939 § 14095)

Prior revision: 1929 § 12456



Section 196.845 Violation a misdemeanor.

Violation a misdemeanor.

196.845. Any person, firm or corporation, who violates any of the provisions of section 196.840 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 14096)

Prior revision: 1929 § 12457



Section 196.851 Applicability--purpose of law.

Applicability--purpose of law.

196.851. The provisions of sections 196.851 to 196.895 shall apply to all ice cream and related frozen food products defined in section 196.856; and the purpose of sections 196.851 to 196.895 is declared to be to secure the wholesomeness and purity of such products, and to prevent confusion, fraud and deception in connection with their manufacture and sale and to make unlawful the misbranding and adulteration of such products.

(L. 1955 p. 708 § 196.850, A.L. 1980 S.B. 707)



Section 196.856 Definitions of products subject to law.

Definitions of products subject to law.

196.856. Only ingredients or products recognized by the department of health and senior services in properly adopted rules may be used in addition to those ingredients or products defined in this section. For the purpose of sections 196.851 to 196.895 the products within their purview are defined as follows, and in each instance it is implied that the product is clean and sound:

(1) "Ice cream" is the food prepared by freezing, while stirring, a pasteurized mix composed of one or more of the optional dairy ingredients specified in subdivision (2) of this section, sweetened with one or more of the optional sweetening ingredients specified in subdivision (3) of this section, flavored with one or more of the optional flavoring ingredients specified in subdivision (4) of this section; one or more of the optional egg ingredients specified in subdivision (5) may be used; one or more of the optional stabilizing ingredients specified in subdivision (6) may be used; one or more of the optional acidity standardizing ingredients specified in subdivision (7) may be used subject to the conditions set forth in subdivisions (5), (6) and (7), as the case may be. U.S. certified food color may be added. The mix may be seasoned with salt and may be homogenized. Water may be added. The kind and quantity of optional dairy ingredients used, and the content of milk fat and total milk solids are such that the weight of milk fat and total milk solids are not less than ten percent and twenty percent, respectively, of the weight of the finished ice cream. If one or more of the optional flavoring ingredients specified in paragraphs (d), (e), (f), (g), (h) and (i) of subdivision (4) of this section are used, the weight of milk fat and total milk solids are not to be less than ten percent and twenty percent, respectively, except for such reduction in milk fat and in total milk solids as is due to the addition of one or more of the optional ingredients specified in paragraphs (d), (e), (f), (g), (h) and (i) of subdivision (4) of this section but in no case shall it contain less than eight percent of milk fat nor less than sixteen percent of total milk solids. Ice cream shall contain not less than one and six-tenths pounds of total food solids per gallon and shall weigh not less than four and one-half pounds per gallon.

(2) The optional dairy ingredients are sweet cream, dried cream, butter, butter oil, concentrated milk fat, milk, concentrated milk, evaporated milk, sweetened condensed milk, superheated condensed milk, dried milk, skim milk, concentrated (evaporated or condensed) skim milk, superheated condensed skim milk, sweetened condensed skim milk, sweetened condensed partly skimmed milk, nonfat dry milk solids, edible dry whey, cheese whey, sweet cream buttermilk, condensed sweet cream buttermilk, dried sweet cream buttermilk, and any of the foregoing products from which all or a portion of the lactose has been removed after crystallization or the lactose has been converted to simple sugars by hydrolysis. Harmless optional ingredients may be used to prevent fat oxidation in any of the foregoing optional dairy ingredients in an amount not exceeding five-thousandths of one percent of the weight of the milk fat present in any of such dairy ingredients. Sour cream shall never be used as an ingredient.

(3) The optional sweetening ingredients are sugar, liquid sugar, dextrose, invert sugar (paste or sirup), lactose, fructose, corn sugar, dried or liquid corn sirup, maple sirup, maple sugar, honey, brown sugar, malt sirup, dried malt extract, molasses (other than blackstrap) and any other nutritive sweetening ingredient approved by the federal Food and Drug Administration.

(4) The optional flavoring ingredients are:

(a) Natural food flavoring;

(b) Artificial food flavoring;

(c) Fruit juices, which may be fresh, frozen, canned, concentrated or dried and which may be sweetened and thickened with one or more of the optional stabilizing ingredients specified in subdivision (6);

(d) Chocolate;

(e) Cocoa;

(f) Fruit which may be fresh, frozen, canned, concentrated, shredded, pureed, comminuted or dried and which may be sweetened, thickened with stabilizer, and acidulated with citric, tartaric, malic, lactic or ascorbic acid;

(g) Nut meats;

(h) Confectionery; and

(i) Vanilla flavoring may be fortified with vanillin only.

(5) Optional egg ingredients are liquid eggs, frozen eggs, dried eggs, egg yolks, frozen yolks, dried yolks; however, the total weight of egg yolk solids used singly, or in combination of two or more, must be less than the minimum prescribed in subdivision (8) for French ice cream.

(6) The optional stabilizing ingredients are gelatin, algin, extractive of Irish moss, psyllium seed husk, agar-agar, gum acacia, gum karaya, locust bean gum, gum tragacanth, cellulose gum, guar seed gum, monoglycerides or diglycerides or both of fat forming fatty acids or other harmless stabilizers or emulsifiers; but the total weight of the active material contained in the solids of any such ingredient used singly, or of any combination of two or more such ingredients used, is not more than one-half of one percent of the weight of the finished ice cream.

(7) The following harmless optional ingredients or combination of such ingredients may be added to control viscosity, adjust protein stability and adjust pH of the combined mix ingredients:

(a) Sodium bicarbonate;

(b) Magnesium oxide as such or as carbonate or hydroxide;

(c) Calcium oxide as such or as hydroxide or sucrate;

(d) Sodium citrate;

(e) Sodium phosphates. The total ingredients (a) through (c) shall not exceed one-tenth of one percent by weight of the finished mix; nor shall the weight of ingredients (d) and (e) exceed two-tenths of one percent by weight of the finished mix. It is further provided that the percentage of developed lactic acid in the mix prior to the addition of the above listed optional ingredients shall not exceed three one-thousandths of one percent by weight for each one percent of milk-solids-not-fat present in the mix.

(8) "French ice cream", "frozen custard", "French custard ice cream" conforms to the definition and standard of identity prescribed for ice cream by subdivision (1) that one or more of the optional egg ingredients permitted by subdivision (5) are used in such quantity that the total weight of egg yolk solids therein is not less than one and four-tenths percent of the weight of the finished French ice cream, except when any of the optional flavoring ingredients specified in paragraphs (d), (e), (f), (g), (h) and (i) of subdivision (4) of this section are used, in which case the weight of the egg yolk solids is not less than one and twelve-hundredths percent of the weight of the finished French ice cream.

(9) "Ice milk" conforms in all respects to the definition and standard of identity for ice cream prescribed in subdivision (1), except that it contains not less than two percent but not more than seven percent of milk fat and not less than fourteen percent total milk solids and except that it contains not less than one and three-tenths pounds of food solids per gallon.

(10) "Sherbet" is the food prepared by freezing, while stirring, a mix composed of one or a combination of the optional pasteurized dairy ingredients specified in subdivision (2), one or more of the optional sweetening ingredients specified in subdivision (3), fruit, fruit juice, or flavoring as hereinafter provided. It may contain one or more of the optional stabilizing ingredients specified in subdivision (6) or pectin provided the weight of such stabilizer is not more than one-half of one percent of the weight of the finished sherbet. The kind and quantity of optional dairy ingredients used is such that the total milk solids content is not more than five percent by weight of the finished sherbet and the milk fat content is not more than two percent and not less than one percent by weight of the finished sherbet. It contains fruit or fruit juice as prescribed in subdivisions (1), (2), (3) and (6) of subsection 4 of this section. It may contain citric, tartaric, malic, phosphoric, or lactic acid. The acidity of the finished sherbet shall be not less than thirty-five hundredths of one percent of acid as determined by titrating with standard alkali and expressed as lactic acid. It weighs not less than six pounds per gallon.

(11) "Water ice" conforms in all respects to the definition and standard of identity for sherbet prescribed in subdivision (10) except that it does not contain any of the optional dairy ingredients and consequently does not meet the provision respecting total milk solids and milk fat.

(12) "Mellorine" is a vegetable fat frozen dessert product which is a clean, frozen or semifrozen food prepared by freezing, while stirring, a pasteurized mix composed of edible vegetable fats, milk solids not fat, sugar or optional sweetening ingredients and optional flavoring ingredients as defined in section 196.856. It may contain one or more optional stabilizing ingredients and emulsifiers as specified in subdivision (6) of this section, in an amount not exceeding one percent of active ingredients, whether used singly or in combination, of the weight of the finished product.

(13) "Edible fats", the edible natural fats derived from vegetable or milk sources including only such milk fat as is normally contained in the products enumerated in subdivision (2) of this section; the food fats may be hydrogenated or nonhydrogenated. Harmless optional ingredients may be used to prevent fat oxidation in an amount not exceeding five-thousandths percent of the weight of the fat used.

(14) "Milk solids not fat", skim milk, concentrated (evaporated or condensed) skim milk, superheated condensed skim milk, sweetened condensed skim milk, nonfat dry milk solids, edible dry whey, cheese whey, sweet cream buttermilk (whether fluid, condensed or dried), and any of the foregoing products from which all or a portion of the lactose has been removed after crystallization or the lactose has been converted to simple sugar by hydrolysis.

(15) "Mix" or "mixes", the liquid which contains the ingredients of a vegetable or milk fat frozen dessert product and which, after freezing, becomes the vegetable or milk fat frozen dessert product.

(16) "Frozen dietary dairy dessert" and "frozen dietary desserts" is a food for any special dietary use, prepared by freezing, with or without agitation, composed of a pasteurized mix which may contain edible fat, protein, carbohydrates, natural or artificial sweeteners, flavoring stabilizers, emulsifiers, vitamins and minerals.

(L. 1955 p. 708 § 196.855, A.L. 1957 p. 699, A.L. 1980 S.B. 707)



Section 196.866 Manufacturer's license required, exceptions--application, fees, investigation--expires when--license withheld or revoked, notice, hearing--judicial review.

Manufacturer's license required, exceptions--application, fees, investigation--expires when--license withheld or revoked, notice, hearing--judicial review.

196.866. 1. Every person, firm, association or corporation, before engaging in the business of manufacturing or freezing ice cream, mellorine, frozen dessert products or any other product defined in sections 196.851 to 196.895, shall first obtain a license from the director of the department of health and senior services of the state of Missouri. A license shall be obtained for each plant or place of business where ice cream, ice cream mix, ice milk, sherbet, frozen malt, ice milk mix, mellorine, edible fat frozen dessert or ices are manufactured or frozen. Hotels, motels, restaurants, boardinghouses, or other concerns or agents which shall manufacture or freeze ice cream, or related frozen food products defined in sections 196.851 to 196.895 for the use of their patrons, guests, or servants, shall be required to take out the license herein provided for; provided, that nothing in this section shall apply to private homes, hospitals, churches, or fraternal organizations manufacturing such products for their own use or to retailers dealing in ice cream or frozen dessert products received in the final frozen form from a licensed manufacturer.

2. Applications for such licenses, both frozen dessert and mellorine, shall be accompanied by a statutory fee as follows: For each plant producing annually not in excess of five thousand gallons, ten dollars; in excess of five thousand gallons and not in excess of fifteen thousand gallons, fifteen dollars; in excess of fifteen thousand gallons and not in excess of twenty-five thousand gallons, twenty-five dollars; in excess of twenty-five thousand gallons and not in excess of fifty thousand gallons, fifty dollars; in excess of fifty thousand gallons and not in excess of one hundred thousand gallons, seventy-five dollars; in excess of one hundred thousand gallons and not in excess of two hundred thousand gallons, one hundred dollars; in excess of two hundred thousand gallons and not in excess of four hundred thousand gallons, one hundred twenty-five dollars; over four hundred thousand gallons, one hundred fifty dollars, and shall be made to the director of the department of health and senior services, upon such forms and shall show such information as may be demanded by the department of health and senior services, and the said director of the department of health and senior services, upon receipt of application for such license, shall cause to be investigated the equipment and the sanitary conditions of the plant or place of business for which the license is applied. If the condition of the plant or place of business is found to be satisfactory, a license shall be issued by the director of the department of health and senior services to such applicant.

3. Each license so issued shall expire one year following the date of issuance. All licenses for plants or places of business, when the manufacture of ice cream, ice cream mix, ice milk, sherbets, or ices is continued after the expiration of such licenses, shall be renewed annually.

4. The director of the department of health and senior services may withhold and refuse to issue a license for any plant or place of business that has not been conducted or is not prepared to be conducted in accordance with the requirements of sections 196.851 to 196.895 or any rules issued hereunder. The director of the department of health and senior services shall have the power to revoke any license issued under sections 196.851 to 196.895 whenever it is determined by him that any of the provisions of sections 196.851 to 196.895 have been violated. Any person, firm, association or corporation, whose license has been so revoked, shall discontinue operation of the business for which the license was issued until such time as the provisions of sections 196.851 to 196.895 have been complied with and a new license granted by the director of the department of health and senior services. Before revoking any such license, the director of the department of health and senior services shall give written notice to the licensee affected, stating that he contemplates revocation of the same and giving his reasons therefor. Said notice shall appoint a time and place for hearing and shall be mailed by registered mail to the licensee at least ten days before the date set for the hearing or personal service rendered. The licensee may present to the director of the department of health and senior services such evidence as may have a bearing on the case, and, after hearing of the testimony, the director of the department of health and senior services shall decide the question in such manner as to him appears just and right.

5. Any licensee who feels aggrieved at the decision of the director of the department of health and senior services may appeal from said decision within sixty days by writ of certiorari to the circuit court of the county in which such person resides or in case of a firm, association or corporation, the county in which is located its principal place of business.

6. All fees collected under this section shall be deposited in the state treasury, subject to appropriation by the general assembly.

(L. 1955 p. 708 § 196.880, A.L. 1980 S.B. 707)



Section 196.868 Nonresident manufacturer to obtain broker's license, fee.

Nonresident manufacturer to obtain broker's license, fee.

196.868. Any person who operates a plant manufacturing or freezing ice cream, mellorine, frozen dessert products or any other product defined in sections 196.851 to 196.895, located outside of this state and sells, offers for sale or distributes the products in this state shall obtain a broker's license from the director and pay a broker's license fee, equivalent to the license fee provided in section 196.866, on all sales in this state, and shall be subject to the other provisions of sections 196.851 to 196.895.

(L. 1959 H.B. 281 § 1, A.L. 1980 S.B. 707)



Section 196.872 Rules and regulations for minimum sanitation to be established, procedure.

Rules and regulations for minimum sanitation to be established, procedure.

196.872. The department of health and senior services shall promulgate rules, pursuant to the provisions of this section and chapter 536, setting forth the minimum sanitation requirements of manufacturing ice cream or other related frozen food products. No person, firm, association or corporation shall manufacture ice cream or other related frozen food products defined in sections 196.851 to 196.895 in any room or other place that is not maintained in compliance with these rules as determined by the director of the department of health and senior services or his agents. No rule or portion of a rule promulgated under the authority of sections 196.851 to 196.895 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1980 S.B. 707, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 196.881 Samples for analysis to be furnished the department of health and senior services, when.

Samples for analysis to be furnished the department of health and senior services, when.

196.881. It shall be the duty of every person, firm, company, copartnership, or corporation to whom sections 196.851 to 196.895 apply, at the request of the director of the department of health and senior services or his agents, to furnish such samples of manufactured products defined in section 196.856, as said director may require for purpose of analysis.

(L. 1955 p. 708 § 196.885, A.L. 1980 S.B. 707)



Section 196.886 Sale regulations--labeling.

Sale regulations--labeling.

196.886. No person, firm, association or corporation shall:

(1) Manufacture and sell ice cream, and related frozen food products defined in sections 196.851 to 196.895 in containers unless each container shall bear the name of the manufacturer or packer or distributor on the body or lid of such container. When the name of the distributor is used, the national assigned plant number identifying location of the manufacturer shall appear on the container or* consumer purchasing unit; or

(2) Sell or offer for sale or have in his or its possession with intent to sell, any product defined in sections 196.851 to 196.895 in or from a container which is falsely labeled or branded as to the manufacturer of such product; or

(3) Sell any product defined in sections 196.851 to 196.895 from a container or compartment of a fountain or cabinet which contains any article of food other than such products; or

(4) Use any container furnished or used for containing products defined in sections 196.851 to 196.895 for any other purposes.

(L. 1955 p. 708 § 196.870, A.L. 1980 S.B. 707)

*Original rolls contain word "on".



Section 196.895 Violation of law a misdemeanor.

Violation of law a misdemeanor.

196.895. Any person who violates any provision of sections 196.851 to 196.895 shall, upon conviction, be deemed guilty of a misdemeanor.

(L. 1955 p. 708 § 196.887)



Section 196.931 Definitions.

Definitions.

196.931. As used in sections 196.931 to 196.953 unless the context clearly indicates otherwise, the following words and terms shall have the meaning indicated:

(1) "Grade A pasteurized milk", grade A raw milk for pasteurization which has been pasteurized, cooled, and placed in the final container in a milk plant and conforming with the sanitation and bacteriological standards authorized by sections 196.931 to 196.953 and regulations promulgated thereunder;

(2) "Grade A raw milk for pasteurization", raw milk for pasteurization from producer dairies and conforming with all of the sanitation and bacteriological standards authorized by sections 196.931 to 196.953 and regulations which are promulgated thereunder;

(3) "Graded fluid milk and fluid milk products", milk products include cream, light cream, coffee cream, table cream, whipping cream, light whipping cream, heavy cream, heavy whipping cream, whipped cream, whipped light cream, whipped coffee cream, whipped table cream, sour cream, cultured sour cream, half-and-half, sour half-and-half, cultured half-and-half, reconstituted or recombined milk and milk products, concentrated milk, concentrated milk products, skim milk, skimmed milk, lowfat milk, fortified milk and milk products, vitamin D milk and milk products, homogenized milk, flavored milk or milk products, eggnog, eggnog flavored milk, eggnog flavored lowfat milk, buttermilk, cultured buttermilk, cultured milk, cultured whole milk buttermilk, and acidified milk and milk products, and other fluid milk and fluid milk products so declared by the board which are sold, offered for sale, exposed for sale, delivered or advertised as graded milk and milk products;

(4) "Manufacturing raw milk", milk that does not meet the requirements of grade A raw milk for pasteurization as defined in sections 196.931 to 196.959;

(5) "Milk plant", any place, premises or establishment where graded fluid milk or fluid milk products are collected, handled, processed, stored, bottled, pasteurized and prepared for distribution, except an establishment where graded fluid milk products are sold at retail as purchased from a milk plant;

(6) "Milk plant operator", any person, firm, corporation or association operating any milk plant;

(7) "Milk producer", any person who operates a dairy farm and provides, sells, or offers milk for sale to a milk plant, receiving station, or transfer station;

(8) "Official rating agency", the state milk board;

(9) "Official rating survey", the survey conducted by the official state rating agency, as required by sections 196.931 to 196.953;

(10) "Person" shall mean an individual or individuals, or a firm, partnership, company, corporation, trustee, or association;

(11) "Political subdivision", any municipality, city, incorporated town, village, county, township, district or authority, or any portion or combination of two or more thereof;

(12) "State department of agriculture", the department of agriculture of Missouri;

(13) "State department of health and senior services", the department of health and senior services of Missouri;

(14) "State milk board", an appointed state agency functioning as administrator of state milk inspection; and

(15) "State milk inspection", the services of inspection, regulation, grading, and program evaluation of fluid milk and fluid milk products by agents, representatives or employees of the state milk board under the terms and provisions of sections 196.931 to 196.959 and regulations adopted to regulate the production, transportation, processing, manufacture, distribution and sale of graded fluid milk and fluid milk products.

(L. 1972 H.B. 1280 § 2, A.L. 1994 S.B. 546, A.L. 2006 S.B. 1017)



Section 196.933 Certain products exempted.

Certain products exempted.

196.933. The provisions of sections 196.931 through 196.953 and regulations promulgated thereunder do not apply to manufacturing raw milk and manufactured dairy products, including, but not limited to, butter, condensed milk, evaporated milk, sterilized milk or milk products in hermetically sealed containers and not requiring refrigeration, all types of cheese, nonfat dry milk, dry whole milk and part fat dry milk unless used in the preparation of graded fluid milk or fluid milk products.

(L. 1972 H.B. 1280 § 3)



Section 196.935 State milk inspection required on all graded fluid milk or milk products--pasteurization required, exception.

State milk inspection required on all graded fluid milk or milk products--pasteurization required, exception.

196.935. No person shall sell, offer for sale, expose for sale, transport, or deliver any graded fluid milk or graded fluid milk products in this state unless the milk or milk products are graded and produced, transported, processed, manufactured, distributed, labeled and sold under state milk inspection and the same has also been produced or pasteurized as required by a regulation authorized by section 196.939 and under proper permits issued thereunder. Only pasteurized graded fluid milk and fluid milk products as defined in subdivision (3) of section 196.931 shall be sold to the final consumer, or to restaurants, soda fountains, grocery stores, or similar establishments; except an individual may purchase and have delivered to him for his own use raw milk or cream from a farm.

(L. 1972 H.B. 1280 § 4)



Section 196.937 Penalty--violation by employee is violation by employer.

Penalty--violation by employee is violation by employer.

196.937. Any person violating any provision of section 196.935 is guilty of a misdemeanor. When construing and enforcing the provisions of sections 196.931 through 196.953, the act, omission or failure of any person acting for or employed by an individual, partnership, corporation, or association within the scope of his employment or office shall, in every case, be deemed a violation of sections 196.931 through 196.953, by the individual, partnership, corporation or association, as well as the violations of sections 196.931 through 196.953, by the person.

(L. 1972 H.B. 1280 § 5)



Section 196.939 Rules and regulations--inspection by political subdivisions prohibited, exceptions--hearings, notice--rules, procedure.

Rules and regulations--inspection by political subdivisions prohibited, exceptions--hearings, notice--rules, procedure.

196.939. 1. The state milk board shall promulgate, adopt, and file with the secretary of state as prescribed by law such regulations as deemed necessary for the purpose of sections 196.931 to 196.953. Such regulations shall be enforced by the state milk board through either contractual agreements with political subdivisions of the state or employees of the state milk board. The adoption of regulations for the purpose of establishing a milk inspection program other than one under contractual agreement with the state milk board by any political subdivision is prohibited. Milk inspection by any political subdivision of the state except under contractual arrangements with the board is prohibited; provided the duly authorized official of any political subdivision of this state may take samples of such products which have been moved into, distributed within, or sold within the boundaries of such political subdivisions of this state for the sole purpose of determining that such milk and milk products comply with the standards developed by the state milk board. Nothing in sections 196.931 to 196.959 shall be construed as prohibiting any epidemiological investigations by the proper authorities of any political subdivision. A public hearing shall be held prior to the adoption of any regulation or modification thereof, upon notice published at least thirty days prior to the public hearings. At the public hearing, any person shall be permitted to appear and to be heard on the proposed regulations or modifications thereof. The standards of a regulation may exceed but shall not be less than those contained in the current edition of the Grade A Pasteurized Milk Ordinance of the United States Public Health Service as it exists or as it may be amended. The board may employ an executive secretary and adequate staff for administering sections 196.931 to 196.959, the cost of which shall be paid from the milk inspection fee fund.

2. No rule or portion of a rule promulgated under the authority of sections 196.931 to 196.959 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1972 H.B. 1280 § 6, A.L. 1993 S.B. 52, A.L. 1994 S.B. 546, A.L. 1995 S.B. 3)



Section 196.941 State milk board, membership, qualifications, appointment.

State milk board, membership, qualifications, appointment.

196.941. There is hereby created a board to be known as the "State Milk Board" to consist of twelve members to be nominated by the director of the department of agriculture and shall be appointed by the governor, with the advice and consent of the senate, four of whom shall be representatives and active members of the staff of each of four local health jurisdictions including St. Louis County, Missouri, health department; St. Louis City, Missouri, health division; Kansas City, Missouri, health department; Springfield, Missouri, health department. Four grade A milk producers shall represent dairy producers through a registered milk producer organization or farm organization with no more than one representing any one organization; one member shall represent dairy processors through a recognized processor organization; and one member shall be a consumer at large. Not more than six of the twelve board members shall be members of the same political party. The consumer at large or his spouse shall not be affiliated with any of the above-mentioned groups. The director of the state department of health and senior services or his designated representative and the state director of the department of agriculture or his designated representative shall serve as members. The term of service of each board member shall expire September twenty-eight of the fourth year after appointment. However, the term of the first members appointed shall expire September twenty-eight of the first to fourth year after appointment as specified by the governor and as equally as possible. Provisions of sections 196.931 to 196.959 shall be implemented within one year of August 13, 1972. Board members shall serve without financial compensation.

(L. 1972 H.B. 1280 § 7, A.L. 1986 H.B. 1554 Revision)



Section 196.943 Appointments, when made--authority to act, when--failure of senate to consent, effect of.

Appointments, when made--authority to act, when--failure of senate to consent, effect of.

196.943. Within thirty days after August 13, 1972, the governor shall appoint ten persons as members of the state milk board as set forth in section 196.941 and their authority to act shall commence upon receiving the advice and consent of the senate, if the senate shall be in session, but if the senate not be in session, the authority to act as an acting board member shall commence immediately upon appointment by the governor, but shall terminate if advice and consent is not received within thirty days after the senate convenes. If advice and consent is not given, such person shall not be reappointed by the governor to the board. To be eligible for appointment by the governor, the board member must be a citizen of the United States and a resident of the state. Advice and consent may be withdrawn with regard to the appointment of a member of the state milk board by a majority vote of the elected members of the senate.

(L. 1972 H.B. 1280 § 8)



Section 196.945 Inspection fee, payable when--hearing and notice before fee established.

Inspection fee, payable when--hearing and notice before fee established.

196.945. An inspection fee shall be annually established by the board not to exceed five cents on each one hundred pounds of grade A raw milk for pasteurization produced under state milk inspection and* shall be paid by the milk plant to the state milk board. Milk dealers, processors, or distributors selling graded fluid milk and fluid milk products in the state as provided for by section 196.949 shall pay a fee, to be established annually by the board, not to exceed five cents on each one hundred pounds of milk or milk products to the state milk board; provided that no milk producer, person, milk dealer, milk processor or milk distributor shall be liable for inspection fees on fluid milk and fluid milk products for which fees have previously been paid to the state milk board. Such fees shall be paid to the state milk board on or before the twentieth day of each month for the preceding calendar month. The annual inspection fees shall be set by the board after holding a public hearing giving thirty days' public notice.

(L. 1972 H.B. 1280 § 9)

*Word "and" does not appear in original rolls.



Section 196.947 State milk inspection fee fund created--funds, how expended, not to revert to general revenue.

State milk inspection fee fund created--funds, how expended, not to revert to general revenue.

196.947. All moneys received for state milk inspection shall be deposited in the state treasury and credited to the "State Milk Inspection Fee Fund", which is hereby created, subject to appropriation by the general assembly and to be appropriated to the state milk board and used exclusively for the purpose of defraying the cost of state milk inspection and to other state agencies for such services in addition thereto that are provided by the state government. The state milk board shall remit to the treasury of the local jurisdictions for which it may contract to provide services for administering milk inspection if other than by its own employees, moneys not exceeding five cents per one hundred pounds of milk or milk products. The unexpended balance in the state milk inspection fee fund at the end of the biennium shall not be transferred to the general revenue fund of the state treasury and, accordingly, shall be exempt from the provisions of section 33.080 relating to the transfer of funds to the general revenue fund of the state by the state treasurer. The financial proceedings of the board shall be subject to an annual audit by a certified public accountant and the audit report shall be a public record, subject to the inspection by the general public.

(L. 1972 H.B. 1280 § 10, A.L. 1994 S.B. 546)

Effective 5-10-94



Section 196.949 State inspection of milk or milk products not required, when.

State inspection of milk or milk products not required, when.

196.949. Graded fluid milk or fluid milk products not inspected under state milk inspection may be sold, offered for sale, exposed for sale, and delivered in the state of Missouri, or any municipality thereof, if approved by the state milk board as provided for by regulations adopted by the state milk board; provided that, the graded fluid milk or fluid milk products from other states shall be produced and processed under the supervision of a duly authorized governmental agency operating under the provisions of an ordinance, statute, or regulation substantially equivalent to the regulations promulgated and adopted by the state milk board and enforced with equal effectiveness as determined by an official rating survey, and products meet applicable temperature, bacteriological and composition standards when sampled on arrival at point of retail sale. Nothing in this section shall prohibit the state or local health officer from satisfying himself or herself that the governmental agency having jurisdiction over the production and processing is properly enforcing such provisions.

(L. 1972 H.B. 1280 § 11, A.L. 2006 S.B. 1017)



Section 196.951 State milk board official rating agency--survey made, when, how.

State milk board official rating agency--survey made, when, how.

196.951. The state milk board is hereby designated as the official rating agency. At least biannually, or as often as necessary, the state milk board shall make an official rating survey to determine if there is appropriate and effective enforcement of the standards and provisions of sections 196.931 through 196.953 and such other surveys as may be necessary to assure enforcement of sections 196.931 through 196.953 throughout the state. Unsatisfactory conditions shall be deemed to exist when a rating below the minimum acceptable rating established by the state milk board is found by the official rating survey. Violation of sections 196.931 through 196.953 shall be deemed to exist when the unsatisfactory conditions causing the rating to fall below the minimum acceptable rating are not corrected within ninety days. The minimum acceptable rating shall be ninety percent for the pasteurized milk supply as determined by rating methods recognized by the United States Public Health Service Food and Drug Administration. The state milk board shall promulgate and adopt a single method of making official rating surveys of all milksheds. Official surveys shall be made by a method substantially equivalent to procedures outlined in United States Governmental Printing Office Publication Number 678, titled "Methods of Making Sanitation Ratings of Milksheds".

(L. 1972 H.B. 1280 § 12, A.L. 2006 S.B. 1017)



Section 196.953 Injunctive relief authorized.

Injunctive relief authorized.

196.953. In addition to the remedies provided in sections 196.931 through 196.953, or by law, the attorney general of the state or the prosecuting attorney of any county in which a violation of any provisions of sections 196.931 through 196.953 occurs is authorized to apply to any court of competent jurisdiction for, and the court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction to restrain any person, partnership, corporation, or association from violating any provisions of sections 196.931 through 196.953.

(L. 1972 H.B. 1280 § 13)



Section 196.955 Valid grade A milk permit holder may continue to sell grade A milk.

Valid grade A milk permit holder may continue to sell grade A milk.

196.955. Nothing in sections 196.931 to 196.959 shall be so construed as to prohibit any grade A dairyman, who holds a valid grade A milk permit at the inception of sections 196.931 to 196.959, to continue to sell grade A milk.

(L. 1972 H.B. 1280 § 14)



Section 196.957 Only one inspection required.

Only one inspection required.

196.957. It is expressly provided that any milk or milk products once inspected and approved under sections 196.931 to 196.959 shall be freely marketable anywhere in the state of Missouri without any further inspection.

(L. 1972 H.B. 1280 § 15)



Section 196.959 Appeal from order or regulation of board, how taken.

Appeal from order or regulation of board, how taken.

196.959. Any person aggrieved by an order or regulation of the milk board may appeal directly to the circuit court having jurisdiction over his principal place of business. The case shall be placed at the head of the docket for a de novo hearing.

(L. 1972 H.B. 1280 § 16)



Section 196.970 Citation of law.

Citation of law.

196.970. Sections 196.970 to 196.984 shall be known and may be cited as the "Prescription Drug Repository Program Act".

(L. 2004 S.B. 1160)



Section 196.973 Definitions.

Definitions.

196.973. As used in sections 196.970 to 196.984, the following terms shall mean:

(1) "Health care professional", any of the following persons licensed and authorized to prescribe and dispense drugs and to provide medical, dental, or other health-related diagnoses, care, or treatment:

(a) A licensed physician or surgeon;

(b) A registered nurse or licensed practical nurse;

(c) A physician assistant;

(d) A dentist;

(e) A dental hygienist;

(f) An optometrist;

(g) A pharmacist; and

(h) A podiatrist;

(2) "Hospital", the same meaning as such term is defined in section 197.020;

(3) "Nonprofit clinic", a facility organized as not for profit in which advice, counseling, diagnosis, treatment, surgery, care, or services relating to the preservation or maintenance of health are provided on an outpatient basis for a period of less than twenty-four consecutive hours to persons not residing or confined at such facility;

(4) "Out-of-state charitable repository", any of the following:

(a) A bona fide charitable, religious, or nonprofit organization, licensed or registered in this state as an out-of-state wholesale drug distributor under sections 338.210 to 338.370 and that otherwise qualifies as an exempt organization under Section 501(c)(3) of Title 26, United States Code, as amended; or

(b) A foreign medical aid mission group that distributes pharmaceuticals and health care supplies to needy persons abroad;

(5) "Prescription drug", a drug which may be dispensed only upon prescription by an authorized prescriber and which is approved for safety and effectiveness as a prescription drug under Section 505 or 507 of the Federal Food, Drug, and Cosmetic Act.

(L. 2004 S.B. 1160, A.L. 2006 H.B. 1687)



Section 196.976 Prescription drug repository program established, criteria.

Prescription drug repository program established, criteria.

196.976. 1. By January 1, 2005, the department of health and senior services shall establish the "Prescription Drug Repository Program" to accept and dispense prescription drugs donated for the purpose of being dispensed to persons who are residents of Missouri and who meet eligibility requirements established by rules promulgated pursuant to section 196.984.

2. The following criteria shall be used in accepting drugs for use in the program:

(1) Only prescription drugs in their original sealed and tamper-evident unit dose packaging shall be accepted and dispensed pursuant to the program;

(2) The packaging must be unopened; except that prescription drugs packaged in single-unit doses may be accepted and dispensed when the outside packaging is opened if the single-unit-dose packaging is undisturbed;

(3) Prescription drugs donated by individuals shall bear the manufacturer's lot number and an expiration date that is less than six months from the date the prescription drug is donated shall not be accepted or dispensed; and

(4) A prescription drug shall not be accepted or dispensed if there is reason to believe that the drug is adulterated as described in section 196.095;

(5) Subject to the limitations specified in this section, unused prescription drugs dispensed for purposes of a medical assistance program may be accepted and dispensed under the prescription drug repository program.

(L. 2004 S.B. 1160)



Section 196.979 Donation of prescription drugs to the program, procedure--distribution to out-of-state charitable repositories, when.

Donation of prescription drugs to the program, procedure--distribution to out-of-state charitable repositories, when.

196.979. 1. Any person, including but not limited to a prescription drug manufacturer or health care facility, may donate prescription drugs to the prescription drug repository program. The drugs shall be donated at a pharmacy, hospital, or nonprofit clinic that elects to participate in the prescription drug repository program and meets the criteria for participation established by rule of the department pursuant to section 196.984. Participation in the program by pharmacies, hospitals, and nonprofit clinics shall be voluntary. Nothing in sections 196.970 to 196.984 shall require any pharmacy, hospital, or nonprofit clinic to participate in the program.

2. A pharmacy, hospital, or nonprofit clinic which meets the eligibility requirements established in section 196.984 may dispense prescription drugs donated under the program to persons who are residents of Missouri and who meet the eligibility requirements of the program, or to other governmental entities and nonprofit private entities to be dispensed to persons who meet the eligibility requirements of the program. A prescription drug shall be dispensed only pursuant to a prescription issued by a health care professional who is authorized by statute to prescribe drugs. A pharmacy, hospital, or nonprofit clinic which accepts donated prescription drugs shall comply with all applicable federal and state laws dealing with the storage and distribution of dangerous drugs and shall inspect all prescription drugs prior to dispensing the prescription drugs to determine that they are not adulterated as described in section 196.095. The pharmacy, hospital, or nonprofit clinic may charge persons receiving donated prescription drugs a handling fee, not to exceed a maximum of two hundred percent of the Medicaid dispensing fee, established by rule of the department promulgated pursuant to section 196.984. Prescription drugs donated to the program shall not be resold. Any individual who knowingly resells any donated prescription drugs pursuant to sections 196.970 to 196.984 shall be guilty of a class D felony.

3. Drugs donated under this section that are not used or accepted by any pharmacy, hospital, or nonprofit clinic in this state may be distributed to out-of-state charitable repositories for use outside of this state. Such donated drugs may be repackaged in a manner appropriate for distribution by participating pharmacies, hospitals, and nonprofit clinics.

(L. 2004 S.B. 1160, A.L. 2006 H.B. 1687)



Section 196.981 Immunity from civil or criminal liability, when.

Immunity from civil or criminal liability, when.

196.981. 1. The following persons and entities when acting in good faith shall not be subject to criminal or civil liability for injury, death, or loss to person or property, or professional disciplinary action for matters related to donating, accepting, or dispensing prescription drugs under the prescription drug repository program:

(1) The department of health and senior services;

(2) The director of the department of health and senior services;

(3) Any prescription drug manufacturer, governmental entity, or person donating prescription drugs to the program;

(4) Any pharmacy, hospital, nonprofit clinic, out-of-state charitable repository, or health care professional that prescribes, accepts or dispenses prescription drugs under the program; and

(5) Any pharmacy, hospital, nonprofit clinic, or out-of-state charitable repository that employs or has a hospital medical staff affiliation with a health care professional who accepts or dispenses prescription drugs under the program.

2. A prescription drug manufacturer shall not, in the absence of bad faith, be subject to criminal or civil liability for injury, death, or loss to person or property for matters related to the donation, acceptance, or dispensing of a prescription drug manufactured by the prescription drug manufacturer that is donated by any person under the program, including but not limited to liability for failure to transfer or communicate product or consumer information or the expiration date of the donated prescription drug.

(L. 2004 S.B. 1160, A.L. 2006 H.B. 1687)



Section 196.984 Administrative rules, authority to promulgate.

Administrative rules, authority to promulgate.

196.984. 1. In consultation with the board of pharmacy, the director of the department of health and senior services shall adopt and promulgate rules to implement the prescription drug repository program. Such rules shall include:

(1) Eligibility criteria for pharmacies, hospitals, and nonprofit clinics to receive and dispense donated prescription drugs under the program;

(2) Standards and procedures for accepting, safely storing, and dispensing donated prescription drugs;

(3) Standards and procedures for inspecting donated prescription drugs to determine that the original single-unit-dose packaging is sealed and tamper-evident and that the prescription drugs are unadulterated, safe, and suitable for dispensing;

(4) Eligibility requirements for recipients in the program shall be based on economic need for persons to receive prescription drugs under the program. For purposes of this subdivision, "economic need" means a net family income below three hundred percent of the federal poverty level;

(5) An identification card by which a person who is eligible to receive donated prescription drugs under the program may demonstrate eligibility to the pharmacy, hospital, or nonprofit clinic;

(6) A form that a person receiving a prescription drug from the program must sign before receiving the drug to confirm that such person understands the criminal and civil immunity from liability provisions of the program;

(7) Establishing* a maximum handling fee that pharmacies, hospitals, and nonprofit clinics may charge to drug recipients to cover restocking and dispensing costs;

(8) For prescription drugs donated to the program by individuals:

(a) A list of prescription drugs, arranged by category or by individual drug, that the program will and will not accept from individuals. If a drug is ineligible for donation, the list must include a statement as to the reason the drug is ineligible for donation; and

(b) A form each donor must sign stating that the donor is the owner of the prescription drugs and intends to voluntarily donate such drugs to the program;

(9) For prescription drugs donated to the program by health care facilities, a list of prescription drugs, arranged by category or by individual drug, that the program will and will not accept from health care facilities. If a drug is ineligible for donation, the list must include a statement as to the reason the drug is ineligible for donation; and

(10) Any other standards and procedures the department deems appropriate or necessary to implement the provisions of sections 196.970 to 196.984.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 196.970 to 196.984 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 196.970 to 196.984 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 S.B. 1160)

*Word "establish" appears in original rolls.



Section 196.1000 Definitions.

Definitions.

196.1000. Definitions.

(a) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

(b) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns," "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons.

(c) "Allocable share" means Allocable Share as that term is defined in the Master Settlement Agreement.

(d) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains (1) any roll of tobacco wrapped in paper or in any substance not containing tobacco; or (2) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or (3) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in clause (1) of this definition. The term "cigarette" includes "roll-your-own" (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette," 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette."

(e) "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998 by the State and leading United States tobacco product manufacturers.

(f) "Qualified escrow fund" means an escrow arrangement with a federally or State chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1,000,000,000 where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as consistent with section 2(b)(2) of this Act.

(g) "Released claims" means Released Claims as that term is defined in the Master Settlement Agreement.

(h) "Releasing parties" means Releasing Parties as that term is defined in the Master Settlement Agreement.

(i) "Tobacco Product Manufacturer" means an entity that after the date of enactment of this Act directly (and not exclusively through any affiliate):

(1) manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(2) is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3) becomes a successor of an entity described in paragraph (1) or (2).

The term "Tobacco Product Manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of (1)-(3) above.

(j) "Units sold" means the number of individual cigarettes sold in the State by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the State on packs (or "roll-your-own" tobacco containers) bearing the excise tax stamp of the State. The department of revenue shall promulgate such regulations as are necessary to ascertain the amount of State excise tax paid on the cigarettes of such tobacco product manufacturer for each year.

(L. 1999 H.B. 814 § 1)

Effective 7-1-99



Section 196.1003 Requirements.

Requirements.

196.1003. Requirements.

Any tobacco product manufacturer selling cigarettes to consumers within the State (whether directly or through a distributor, retailer or similar intermediary or intermediaries) after the date of enactment of this Act shall do one of the following:

(a) become a participating manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

(b) (1) place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation)

1999: $.0094241 per unit sold

after the date of enactment of this Act;

2000: $.0104712 per unit sold;

for each of 2001 and 2002: $.0136125 per unit sold;

for each of 2003 through 2006: $.0167539 per unit sold;

for each of 2007 and each year

thereafter: $.0188482 per unit sold.

(2) A tobacco product manufacturer that places funds into escrow pursuant to paragraph (1) shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances

(A) to pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State or any releasing party located or residing in the State. Funds shall be released from escrow under this subparagraph (i) in the order in which they were placed into escrow and (ii) only to the extent and at the time necessary to make payments required under such judgment or settlement;

(B) to the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow in a particular year was greater than the State's allocable share of the total payments that such manufacturer would have been required to make in that year under the Master Settlement Agreement (as determined pursuant to section IX(i)(2) of the Master Settlement Agreement, and before any of the adjustments or offsets described in section IX(i)(3) of that Agreement other than the Inflation Adjustment) had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(C) to the extent not released from escrow under subparagraphs (A) or (B), funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which they were placed into escrow.

(3) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this subsection shall annually certify to the Attorney General that it is in compliance with this subsection. The Attorney General may bring a civil action on behalf of the State against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall

(A) be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of this subsection, may impose a civil penalty to be paid to the State's general revenue fund in an amount not to exceed 5 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

(B) in the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of this subsection, may impose a civil penalty to be paid to the State's general revenue fund in an amount not to exceed 15 percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow; and

(C) in the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State (whether directly or through a distributor, retailer or similar intermediary) for a period not to exceed 2 years.

Each failure to make an annual deposit required under this section shall constitute a separate violation. Any tobacco product manufacturer that violates the provisions of this section shall pay the State's cost and attorney's fees incurred during a successful prosecution under this section.

(L. 1999 H.B. 814 § 2)

Effective 7-1-99



Section 196.1020 Definitions.

Definitions.

196.1020. As used in sections 196.1020 to 196.1035, the following terms mean:

(1) "Brand family", all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including but not limited to "menthol", "lights", "kings", and "100s", and includes any brand name alone or in conjunction with any other word trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes;

(2) "Cigarette", the same meaning as such term is defined in section 196.1000;

(3) "Director", the director of the Missouri department of revenue;

(4) "Master settlement agreement", the same meaning as such term is defined in section 196.1000;

(5) "Nonparticipating manufacturer", any tobacco product manufacturer that is not a participating manufacturer;

(6) "Participating manufacturer", the same meaning as such term is defined in section II(jj) of the master settlement agreement and all amendments thereto;

(7) "Qualified escrow fund", the same meaning as such term is defined in section 196.1000;

(8) "Stamping agent", a person who is authorized to affix tax stamps to packages or other containers or cigarettes under chapter 149 or any person who is required to pay the tax imposed under section 149.160 on other tobacco products;

(9) "Tobacco product manufacturer", the same meaning as such term is defined in section 196.1000;

(10) "Units sold", the same meaning as such term is defined in section 196.1000.

(L. 2010 S.B. 884)

Effective 7-07-10



Section 196.1023 Certification, compliance with tobacco master settlement agreement required--directory listing.

Certification, compliance with tobacco master settlement agreement required--directory listing.

196.1023. 1. Every tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, shall execute and deliver on a form prescribed by the director a certification to the director no later than the thirtieth day of April each year certifying, under penalty of perjury, that as of the date of such certification such tobacco product manufacturer is a participating manufacturer or is in full compliance with section 196.1003.

(1) A participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update such list thirty calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the director.

(2) A nonparticipating manufacturer shall include in its certification:

(a) A list of all of its brand families and the number of units sold for each brand family that were sold in the state during the preceding calendar year;

(b) A list of all of its brand families that have been sold in the state at any time during the current calendar year, which shall indicate, by an asterisk, any brand family sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of such certification; and

(c) The name and address of any other manufacturer of such brand families in the preceding or current calendar year.

The nonparticipating manufacturer shall update such list thirty calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the director.

(3) For a nonparticipating manufacturer, such certification shall further certify:

(a) That such nonparticipating manufacturer is registered to do business in the state or has appointed a resident agent for service of process and provided notice thereof as required in this subsection;

(b) That such nonparticipating manufacturer has established, and continues to maintain, a qualified escrow fund and has executed a qualified escrow agreement, governing the qualified escrow fund, which has been reviewed and approved by the director;

(c) That such nonparticipating manufacturer is in full compliance with sections 196.1003 and 196.1020 to 196.1035 and any rules promulgated thereunder;

(d) The name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established such qualified escrow fund required under section 196.1003 and all rules promulgated thereunder;

(e) The account number of such qualified escrow fund and any subaccount number for the state;

(f) The amount such nonparticipating manufacturer placed in such fund for cigarettes sold in the state during the preceding calendar year;

(g) The date and amount of each such deposit, and such evidence or verification as may be deemed necessary by the director to confirm the foregoing; and

(h) The amount and date of any withdrawal or transfer of funds the nonparticipating manufacturer made, at any time, from such fund or from any other qualified escrow fund into which it ever made escrow payments under section 196.1003 and all rules promulgated thereunder.

(4) A tobacco product manufacturer shall not include a brand family in its certification unless:

(a) In the case of a participating manufacturer, such participating manufacturer affirms that the brand family is deemed to be its cigarettes for purposes of calculating its payments under the master settlement agreement for the relevant year, in the volume and shares determined under the master settlement agreement; and

(b) In the case of a nonparticipating manufacturer, such nonparticipating manufacturer affirms that the brand family is deemed to be its cigarettes for purposes of section 196.1003.

Nothing in this section shall be construed as limiting, or otherwise affecting, the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the master settlement agreement or for purposes of section 196.1003.

(5) Tobacco product manufacturers shall maintain all invoices and documentation of sales and other such information relied upon for such certification for a period of five years, unless otherwise required by law to maintain them for a greater period of time.

2. On or after January 1, 2011, the director shall issue, maintain, update when necessary but only on the first calendar day of each month, make available for public inspection and publish on its website a directory listing of all tobacco product manufacturers that have provided current and accurate certifications in compliance with the requirements of subsection 1 of this section and all brand families listed in such certifications, except:

(1) The director shall not include, or retain, in such directory the name or brand families of any nonparticipating manufacturer that fails to provide the required certification, or whose certification the director determines is not in compliance with subdivisions (2) and (3) of subsection 1 of this section, unless the director has determined that such violation has been cured to the satisfaction of the director;

(2) Neither a tobacco product manufacturer nor brand family shall be included, or retained, in the directory if the director concludes, in the case of a nonparticipating manufacturer that:

(a) Any escrow payment required under section 196.1003 for any period, for any brand family, whether or not listed by such nonparticipating manufacturer has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement approved by the director; or

(b) Any outstanding final judgment, including interest thereon, for violations of section 196.1003 has not been fully satisfied for such brand family and such manufacturer;

(3) Every stamping agent shall provide, and update as necessary, an electronic mail address to the director for the purpose of receiving any notifications that may be required by sections 196.1020 to 196.1035.

3. (1) The directory issued and updated in subsection 2 of this section shall become effective immediately but only as it applies to tobacco product manufacturers, and it shall be unlawful for any tobacco wholesaler or retailer to purchase from any tobacco product manufacturer any cigarette or brand family not listed in the directory.

(2) The directory issued in subsection 2 of this section shall become effective on the first day of the month following the month in which said directory is published or updated as it applies to tobacco wholesalers, and on the fifteenth day of the month following the month in which said directory is published or updated as it applies to tobacco retailers in order to allow wholesalers and retailers sufficient time to sell their inventory.

(3) Unless otherwise permitted herein, it shall be unlawful for any person to:

(a) Affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory; or

(b) Sell, offer, or possess for sale in this state, or import for personal consumption in this state, cigarettes of a tobacco product manufacturer or brand family not included in the directory.

(L. 2010 S.B. 884)

Effective 7-07-10



Section 196.1026 Nonresident or foreign nonparticipating manufacturers, requirements.

Nonresident or foreign nonparticipating manufacturers, requirements.

196.1026. 1. Any nonresident or foreign nonparticipating manufacturer not registered to do business in this state as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory, appoint, and continually engage without interruption the services of an agent in this state to act as agent for the service of process on whom all process shall be served, and any action or proceeding against it concerning, or arising out of, the enforcement of sections 196.1003 and 196.1020 to 196.1035 may be served in any manner authorized by law. Such service shall constitute legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of such agent to the satisfaction of the director.

2. The nonparticipating manufacturer shall provide notice to the director thirty calendar days prior to termination of the authority of an agent and shall further provide proof, to the satisfaction of the director, of the appointment of a new agent no less than five calendar days prior to the termination of an existing agent appointment. In the event an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the director of the termination within five calendar days and shall include proof, to the satisfaction of the director, of the appointment of a new agent.

3. Any nonparticipating manufacturer whose cigarettes are sold in this state and who has not appointed and engaged an agent as herein required shall be deemed to have appointed the secretary of state as such agent and may be proceeded against in courts of this state by service of process upon the secretary of state. However, the appointment of the secretary of state as such agent shall not satisfy the condition precedent for having the brand families of the nonparticipating manufacturer included, or retained, in the directory.

(L. 2010 S.B. 884)

Effective 7-07-10



Section 196.1029 Quarterly reports required, contents--disclosure to attorney general, when--escrow fund required, when--additional information may be required, when.

Quarterly reports required, contents--disclosure to attorney general, when--escrow fund required, when--additional information may be required, when.

196.1029. 1. Not later than twenty days after the end of each calendar quarter and more frequently if so directed by the director, each stamping agent shall submit such information as the director requires to facilitate compliance with sections 196.1020 to 196.1035 including but not limited to:

(1) A list by brand family of the total number of cigarettes; or

(2) In the case of roll-your-own, the equivalent stick count for which the stamping agent affixed stamps during the previous calendar quarter or otherwise paid the tax due for such cigarettes.

The stamping agent shall maintain and make available to the director all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the director for a period of five years.

2. The director shall disclose to the attorney general any information received under sections 196.1020 to 196.1035 which is requested by the attorney general for purposes of determining compliance with and enforcing the provisions of sections 196.1020 to 196.1035. The director and attorney general shall share with each other information received under sections 196.1003 and 196.1020 to 196.1035, or corresponding laws of other states.

3. The director may, at any time, require from the nonparticipating manufacturer proof from the financial institution, in which such manufacturer has established a qualified escrow fund for the purpose of compliance with section 196.1003, of the amount of money in such fund exclusive of interest, and the amount and date of each deposit to such fund, and the amount and date of each withdrawal from such fund.

4. In addition to any other information required to be submitted under sections 196.1020 to 196.1035, the director may require a stamping agent or tobacco product manufacturer to submit any additional information, including but not limited to samples of the packaging or labeling of each brand family, as is necessary to enable the director to determine whether a tobacco product manufacturer is in compliance with sections 196.1020 to 196.1035.

(L. 2010 S.B. 884)

Effective 7-07-10



Section 196.1032 Remedies for violations--distribution of cigarettes prohibited, when--violations, penalty.

Remedies for violations--distribution of cigarettes prohibited, when--violations, penalty.

196.1032. 1. In addition to, or in lieu of, any other civil or criminal remedy provided by law, upon a determination that a stamping agent or any person has violated subsection 3 of section 196.1023 or any regulation adopted under subsection 3 of section 196.1023, the director may revoke or suspend the license of any stamping agent in the manner provided in subsection 3 of section 149.035. Each stamp affixed and each sale, or offer to sell, cigarettes in violation of subsection 3 of section 196.1023 shall constitute a separate violation. Upon a determination of a violation of subsection 3 of section 196.1023 or any regulations adopted thereunder, the director may impose a civil penalty in an amount not to exceed the greater of five hundred percent of the retail value of the cigarettes or five thousand dollars for each such violation.

2. Any cigarettes deemed by a court of competent jurisdiction to have been sold, offered for sale, or possessed for sale in this state in violation of subsection 3 of section 196.1023 shall be contraband and such cigarettes shall be subject to seizure and forfeiture as provided in chapter 149 and all such cigarettes so seized and forfeited shall be destroyed and not resold.

3. The attorney general, on behalf of the director, may seek an injunction to restrain a threatened or actual violation of subsection 3 of section 196.1023, or subsection 1 or 4 of section 196.1029 by a stamping agent and to compel a stamping agent to comply with such provisions. In any successful action brought under this section, the state may be entitled to recover the costs of investigation and action including reasonable attorney fees.

4. It shall be unlawful for a person to sell or distribute cigarettes, or acquire, hold, own, possess, transport, import, or cause to be imported, cigarettes that the person knows or should know are intended for distribution or sale in the state in violation of subsection 3 of section 196.1023. A violation of this subsection shall be a class A misdemeanor.

5. A person who violates subsection 3 of section 196.1023 shall be deemed to have engaged in an unfair practice in violation of section 407.020.

(L. 2010 S.B. 884)

Effective 7-07-10



Section 196.1035 Judicial review of director's decision not to list--compliance agreement required--rulemaking authority.

Judicial review of director's decision not to list--compliance agreement required--rulemaking authority.

196.1035. 1. A determination of the director not to list, or to remove from the directory, a brand family or tobacco product manufacturer shall be subject to review by a court of competent jurisdiction.

2. No person shall be issued, or granted a renewal of, a license under chapter 149 unless such person has certified, in writing and under the penalty of perjury, that such person will comply fully with sections 196.1020 to 196.1035.

3. For the calendar year 2010, if the effective date of sections 196.1020 to 196.1035 is later than March 16, 2010:

(1) The first report of stamping agents required in subsection 1 of section 196.1029 shall be due thirty calendar days after July 7, 2010;

(2) The certification by a tobacco product manufacturer described in subsection 1 of section 196.1023 shall be due forty-five calendar days after July 7, 2010; and

(3) The directory described in subsection 2 of section 196.1023 shall be published, or made available, within one hundred thirty-five calendar days after July 7, 2010.

4. The director may promulgate rules necessary to effect the purpose of sections 196.1020 to 196.1035. Any rule or portion of a rule, as that term is defined in section 536.010 that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

5. There is hereby created in the state treasury the "Tobacco Control Special Fund", which shall consist of money collected under this section. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of this section. Any moneys remaining in the fund at the end of the biennium shall revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

6. If a court of competent jurisdiction determines that a person has violated sections 196.1020 to 196.1035, such court shall order any profits, gains, gross receipts, or other benefits from such violation be disgorged and paid to the state treasurer for deposit in the "Tobacco Control Special Fund". Unless otherwise expressly provided, the remedies or penalties provided by sections 196.1020 to 196.1035 are cumulative to each other and to the remedies or penalties available under all other laws of this state.

7. If a court of competent jurisdiction finds that the provisions of sections 196.1003 and 196.1020 to 196.1035 conflict and cannot be harmonized, the provisions of section 196.1003 shall control. If any section or portion of a section in sections 196.1020 to 196.1035 causes section 196.1003 to no longer constitute a qualifying or model statute, as those terms are defined in the master settlement agreement, that portion of sections 196.1020 to 196.1035 shall be invalid.

(L. 2010 S.B. 884)

Effective 7-07-10



Section 196.1100 Trust fund established, purpose--reversion to general revenue prohibited.

Trust fund established, purpose--reversion to general revenue prohibited.

196.1100. 1. There is hereby established in the state treasury the "Life Sciences Research Trust Fund" to be held separate and apart from all other public moneys and funds of the state, including but not limited to the tobacco securitization settlement trust fund established in section 8.550. The state treasurer shall deposit into the fund twenty-five percent of all moneys received from the master settlement agreement, as defined in section 196.1000, beginning in fiscal year 2007 and in perpetuity thereafter. Moneys in the fund shall not be subject to appropriation for purposes other than those provided in sections 196.1100 to 196.1130 without a majority vote in each house of the general assembly. All moneys in the fund shall be used for the purposes of sections 196.1100 to 196.1130 only. Notwithstanding the provisions of section 33.080 to the contrary, the moneys in the fund shall not revert to the credit of general revenue at the end of the biennium.

2. Moneys in the life sciences research trust fund shall be used strategically, in cooperation with other governmental and not-for-profit private entities, to enhance the capacity of the state of Missouri's ability to perform research to better serve the health and welfare of the residents of the state of Missouri as a center of life sciences research and development by building on the success of research institutions located in Missouri, creating in and attracting to Missouri new research and development institutions, commercializing the life sciences technologies developed by such institutions, and enhancing their capacity to carry out their respective missions.

(L. 2003 H.B. 688)



Section 196.1103 Board established--appointment, terms, qualifications, expenses, appointment to life sciences committee not to disqualify for membership on board.

Board established--appointment, terms, qualifications, expenses, appointment to life sciences committee not to disqualify for membership on board.

196.1103. The management, governance, and control of moneys appropriated from the life sciences research trust fund shall be vested in the "Life Sciences Research Board" which is hereby created in the office of administration as a type III division and which shall consist of seven members. The following provisions shall apply to the life sciences research board and its members:

(1) Each member shall be appointed by the governor with the advice and consent of the senate pursuant to the procedures herein set forth for a term of four years; except that, of the initial members of the board appointed, three shall be appointed for two-year terms and four shall be appointed to four-year terms;

(2) The members of the board shall be generally familiar with the life sciences and current research trends and developments with either technical or scientific expertise in life sciences and with an understanding of the application of the results of life sciences research. The appointment of a person to the life sciences research committee created by Executive Order 01-10 issued by the governor on July 23, 2001*, shall not disqualify a person from serving as a member, either contemporaneously or later, on the life sciences research board;

(3) No member of the life sciences research board shall serve more than two consecutive full four-year terms;

(4) The members of the life sciences research board shall receive no salary or other compensation for their services as a member of the board, but shall receive reimbursement for their actual and necessary expenses incurred in performance of their duties as members of the board.

(L. 2003 H.B. 688)

*Original rolls contain "2002".



Section 196.1106 Centers to be established--definition--areas in which centers to be established--approval by board--screening committee appointed for each area--rules, powers and duties.

Centers to be established--definition--areas in which centers to be established--approval by board--screening committee appointed for each area--rules, powers and duties.

196.1106. Centers for life sciences research shall be established and shall be subject to the following provisions:

(1) A "center for excellence for life sciences research" means a system or regional consortium of public and private not-for-profit academic, research, or health care institutions or organizations engaged in competitive research in targeted fields consistent with the strategic purposes of life sciences research as provided in sections 196.1100 to 196.1130;

(2) The life sciences research board shall monitor and adopt such rules as are necessary to assure quality and accountability in the operation of the centers for excellence for life sciences research;

(3) One St. Louis area center for excellence may be established within the geographical area encompassing the city of St. Louis and St. Louis, St. Charles, Jefferson, and Franklin counties. If any part of a municipality is located within any one such county and also encompasses a part of another county in this state, the entire area encompassed within the city limits of such municipality shall be a part of the geographical area of the St. Louis area center for excellence;

(4) One Kansas City area center for excellence may be established within the geographical area encompassing Jackson, Clay, Andrew, Buchanan, and Platte counties. If any part of a municipality is located within any one such county and also encompasses a part of another county in this state, the entire area encompassed within the city limits of such municipality shall be a part of the geographical area of the Kansas City area center for excellence;

(5) One Springfield center for excellence may be established within the geographical area encompassing Greene, Christian, and Webster counties;

(6) A Missouri statewide center for excellence may be established that shall encompass the institutions, agricultural research centers dedicated to the development of plant-made pharmaceuticals, and campuses within the University of Missouri system and those regions of Missouri not encompassed within another center for excellence; provided that the University of Missouri-Kansas City and the University of Missouri-St. Louis shall participate in the centers for excellence in their respective geographical regions;

(7) The life sciences research board shall receive and review suggestions for the formation and composition of the initial centers for excellence. After receiving and reviewing such suggestions, the life sciences research board shall determine the initial composition, and shall consider and approve the organizational plan and structure of the St. Louis area, Kansas City area, Springfield area, and Missouri statewide centers for excellence;

(8) Before any center for excellence is considered to be a center for excellence for life sciences research under sections 196.1100 to 196.1130, its composition and organizational structure shall be approved by the life sciences research board;

(9) Any center for excellence for life sciences research that is established within a geographical area specified in sections 196.1100 to 196.1130 shall be comprised of a consortium of public and private not-for-profit academic, research, or health care institutions or organizations that have collectively at least fifteen million dollars in annual research expenditures in the life sciences, including a collective minimum of two million dollars in basic research in life sciences;

(10) Each center for excellence for life sciences research shall appoint a screening committee. The centers, through their screening committees, shall solicit, collect, prioritize, and forward to the life sciences research board proposed research initiatives for consideration for funding by the board. Members of each screening committee shall generally be familiar with the life sciences and current trends and developments with either technical or scientific expertise in the life sciences with an understanding of life sciences and with an understanding of the application of the results of life sciences research. No member of a screening committee shall be employed by any public or private entity eligible to receive financial support from the life sciences research trust fund; and

(11) The centers for excellence for life sciences research shall have any and all powers attendant to carrying out the operations that are not contrary to the provisions of sections 196.1100 to 196.1130 or any rules, guidelines, or decisions adopted by the life sciences research board.

(L. 2003 H.B. 688)



Section 196.1109 Moneys appropriated from trust fund, purposes.

Moneys appropriated from trust fund, purposes.

196.1109. All moneys that are appropriated by the general assembly from the life sciences research trust fund shall be appropriated to the life sciences research board to increase the capacity for quality of life sciences research at public and private not-for-profit institutions in the state of Missouri and to thereby:

(1) Improve the quantity and quality of life sciences research at public and private not-for-profit institutions, including but not limited to basic research (including the discovery of new knowledge), translational research (including translating knowledge into a usable form), and clinical research (including the literal application of a therapy or intervention to determine its efficacy), including but not limited to health research in human development and aging, cancer, endocrine, cardiovascular, neurological, pulmonary, and infectious disease, and plant sciences, including but not limited to nutrition and food safety; and

(2) Enhance technology transfer and technology commercialization derived from research at public and private not-for-profit institutions within the centers for excellence. For purposes of sections 196.1100 to 196.1130, "technology transfer and technology commercialization" includes stages of the regular business cycle occurring after research and development of a life science technology, including but not limited to reduction to practice, proof of concept, and achieving federal Food and Drug Administration, United States Department of Agriculture, or other regulatory requirements in addition to the definition in section 348.251.

Funds received by the board may be used for purposes authorized in sections 196.1100 to 196.1130 and shall be subject to the restrictions of sections 196.1100 to 196.1130, including but not limited to the costs of personnel, supplies, equipment, and renovation or construction of physical facilities; provided that in any single fiscal year no more than thirty percent of the moneys appropriated shall be used for the construction of physical facilities and further provided that in any fiscal year up to eighty percent of the moneys shall be appropriated to build research capacity at public and private not-for-profit institutions and at least twenty percent and no more than fifty percent of the moneys shall be appropriated for grants to public or private not-for-profit institutions to promote life science technology transfer and technology commercialization. Of the moneys appropriated to build research capacity, twenty percent of the moneys shall be appropriated to promote the development of research of tobacco-related illnesses.

(L. 2003 H.B. 688, A.L. 2011 1st Ex. Sess. S.B. 7)

Effective: see contingency, section 348.280

*Revisor's note: This section was declared unconstitutional in Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).

(2013) Provisions of S.B. 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).

Moneys appropriated from trust fund, purposes.

196.1109. All moneys that are appropriated by the general assembly from the life sciences research trust fund shall be appropriated to the life sciences research board to increase the capacity for quality of life sciences research at public and private not-for-profit institutions in the state of Missouri and to thereby:

(1) Improve the quantity and quality of life sciences research at public and private not-for-profit institutions, including but not limited to basic research (including the discovery of new knowledge), translational research (including translating knowledge into a usable form), and clinical research (including the literal application of a therapy or intervention to determine its efficacy), including but not limited to health research in human development and aging, cancer, endocrine, cardiovascular, neurological, pulmonary, and infectious disease, and plant sciences, including but not limited to nutrition and food safety; and

(2) Enhance technology transfer and technology commercialization derived from research at public and private not-for-profit institutions within the centers for excellence. For purposes of sections 196.1100 to 196.1130, "technology transfer and technology commercialization" includes stages of the regular business cycle occurring after research and development of a life science technology, including but not limited to reduction to practice, proof of concept, and achieving federal Food and Drug Administration, United States Department of Agriculture, or other regulatory requirements in addition to the definition in section 348.251.

Funds received by the board may be used for purposes authorized in sections 196.1100 to 196.1130 and shall be subject to the restrictions of sections 196.1100 to 196.1130, including but not limited to the costs of personnel, supplies, equipment, and renovation or construction of physical facilities; provided that in any single fiscal year no more than ten percent of the moneys appropriated shall be used for the construction of physical facilities and further provided that in any fiscal year eighty percent of the moneys shall be appropriated to build research capacity at public and private not-for-profit institutions and twenty percent of the moneys shall be appropriated for grants to public or private not-for-profit institutions to promote life science technology transfer and technology commercialization. Of the moneys appropriated to build research capacity, twenty percent of the moneys shall be appropriated to promote the development of research of tobacco-related illnesses.

(L. 2003 H.B. 688)

*Revisor''s note: This section is reprinted in accordance with section 3.066. S.B. 7, First Extraordinary Session of the 96th General Assembly, 2011, amended this section. S.B. 7 was declared unconstitutional as a violation of the single subject requirement of Article III, Section 23, of the Missouri Constitution (see annotation above), rendering the repeal and reenactment of this section ineffective.



Section 196.1112 Projects for centers to be determined by board, subject to peer review--distribution of funds, amounts authorized.

Projects for centers to be determined by board, subject to peer review--distribution of funds, amounts authorized.

196.1112. In determining projects to authorize, the life sciences research board shall consider those proposals endorsed by a center for excellence, subject to a process of peer review conducted under the auspices of the board, and shall also consider the potential of any proposal to bring both health and economic benefits to the people of Missouri. Specifically, at least eighty percent of the moneys that are appropriated to the board in each fiscal year shall be distributed to public and private not-for-profit institutions or organizations whose programs and proposals have been recommended by a center for excellence that meets the requirements set forth in subdivisions (8) and (9) of section 196.1106. Collectively, the institutions or organizations within a single center for excellence shall receive in a single fiscal year no more than fifty percent of the moneys appropriated to the board during such fiscal year. No single institution or organization shall receive in any consecutive three-fiscal-year period more than forty percent of the moneys appropriated to the board during such three-fiscal-year period.

(L. 2003 H.B. 688)



Section 196.1115 Board's powers, duties and limitation on expenditures.

Board's powers, duties and limitation on expenditures.

196.1115. 1. The moneys appropriated to the life sciences research board that are not distributed by the board in any fiscal year to a center for excellence or a center for excellence endorsed program pursuant to section 196.1112, if any, shall be held in reserve by the board or shall be awarded on the basis of peer review panel recommendations for capacity building initiatives proposed by public and private not-for-profit academic, research, or health care institutions or organizations, or individuals engaged in competitive research in targeted fields consistent with the provisions of sections 196.1100 to 196.1130.

2. The life sciences research board may, in view of the limitations expressed in section 196.1130:

(1) Award and enter into grants or contracts relating to increasing Missouri's research capacity at public or private not-for-profit institutions;

(2) Make provision for peer review panels to recommend and review research projects;

(3) Contract for support services;

(4) Lease or acquire facilities and equipment;

(5) Employ administrative staff; and

(6) Receive, retain, hold, invest, disburse or administer any moneys that it receives from appropriations or from any other source.

3. The Missouri technology corporation, established under section 348.251, shall serve as the administrative agent for the life sciences research board.

4. The life sciences research board shall utilize as much of the moneys as reasonably possible for building capacity at public and private not-for-profit institutions to do research rather than for administrative expenses. The board shall not in any fiscal year expend more than two percent of the total moneys appropriated to it and of the moneys that it has in reserve or has received from other sources for its own administrative expenses for appropriations equal to or greater than twenty million dollars; three percent for appropriations less than twenty million dollars but equal to or greater than fifteen million dollars; four percent for appropriations less than fifteen million dollars but equal to or greater than ten million dollars; five percent for appropriations less than ten million dollars; provided, however, that the general assembly by appropriation from the life sciences research trust fund may authorize a limited amount of additional moneys to be expended for administrative costs.

(L. 2003 H.B. 688, A.L. 2011 1st Ex. Sess. S.B. 7)

Effective: see contingency, section 348.280

*Revisor's note: This section was declared unconstitutional in Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).

(2013) Provisions of S.B. 7 from First Extraordinary Session in 2011 are unconstitutional; section B of act as codified in section 348.280 is a violation of the single subject requirement of Article III, Section 23 and remaining provisions of bill could not be severed. Missouri Roundtable for Life, Inc. v. State, 396 S.W.3d 348 (Mo.banc).

Board's powers, duties and limitation on expenditures.

196.1115. 1. The moneys appropriated to the life sciences research board that are not distributed by the board in any fiscal year to a center for excellence or a center for excellence endorsed program pursuant to section 196.1112, if any, shall be held in reserve by the board or shall be awarded on the basis of peer review panel recommendations for capacity building initiatives proposed by public and private not-for-profit academic, research, or health care institutions or organizations, or individuals engaged in competitive research in targeted fields consistent with the provisions of sections 196.1100 to 196.1130.

2. The life sciences research board may, in view of the limitations expressed in section 196.1130:

(1) Award and enter into grants or contracts relating to increasing Missouri's research capacity at public or private not-for-profit institutions;

(2) Make provision for peer review panels to recommend and review research projects;

(3) Contract for administrative and support services;

(4) Lease or acquire facilities and equipment;

(5) Employ administrative staff; and

(6) Receive, retain, hold, invest, disburse or administer any moneys that it receives from appropriations or from any other source.

3. The life sciences research board shall utilize as much of the moneys as reasonably possible for building capacity at public and private not-for-profit institutions to do research rather than for administrative expenses. The board shall not in any fiscal year expend more than two percent of the total moneys appropriated to it and of the moneys that it has in reserve or has received from other sources for its own administrative expenses; provided, however, that the general assembly by appropriation from the life sciences research trust fund may authorize a limited amount of additional moneys to be expended for administrative costs.

(L. 2003 H.B. 688)

*Revisor''s note: This section is reprinted in accordance with section 3.066. S.B. 7, First Extraordinary Session of the 96th General Assembly, 2011, amended this section. S.B. 7 was declared unconstitutional as a violation of the single subject requirement of Article III, Section 23, of the Missouri Constitution (see annotation above), rendering the repeal and reenactment of this section ineffective.



Section 196.1118 Annual audit by state auditor or private accounting firm--audit available to public--every three years comprehensive report for governor and general assembly, content--audit and report not administrative expense.

Annual audit by state auditor or private accounting firm--audit available to public--every three years comprehensive report for governor and general assembly, content--audit and report not administrative expense.

196.1118. The life sciences research board shall make provision for and secure the state auditor or outside public accounting firm an annual audit of its financial affairs and the moneys expended from the life sciences research trust fund. Such audit shall be performed on a fiscal year basis and the cost of such audit shall not be considered as an administrative expense for purposes of subsection 3 of section 196.1115. The board shall make copies of each audit available to the public. Every three years the board, with the assistance of its staff or independent contractors as determined by the board, shall prepare a comprehensive report assessing the work and progress of the life sciences research program. Such assessment report shall analyze the impact of the board's programs, grants, and contracts performed, shall be provided to the governor and the general assembly, and shall be available to the public. The cost of such assessment report shall not be considered an administrative expense for purposes of subsection 3 of section 196.1115.

(L. 2003 H.B. 688)



Section 196.1121 Reimbursement of costs allowed if four-part test met--institutions or organizations receiving grants or awards to retain title to all inventions, data and discoveries--rulemaking authority.

Reimbursement of costs allowed if four-part test met--institutions or organizations receiving grants or awards to retain title to all inventions, data and discoveries--rulemaking authority.

196.1121. 1. Grant or contract awards made with moneys appropriated from the life sciences research trust fund shall provide for the reimbursement of costs. Whether reimbursement of specific costs is allowed depends on the application of a four-part test balancing which shall include:

(1) The reasonableness of the cost;

(2) The connection to the grant or contract;

(3) The consistency demonstrated in assigning costs to the grant or contract; and

(4) Conformance with the specific terms and conditions of the award or contract.

The life sciences research board may from time to time issue rules and guidelines consistent with such four-part test and provide grant and contract recipients with a list or other explanation of regularly permitted costs.

2. Grant and contract recipients shall preserve research freedom, ensure timely disclosure of their research findings to the scientific community, including through publications and presentations at scientific meetings, and promote utilization, commercialization, and public availability of their inventions and other intellectual property developed as a general institutional policy. Institutions or organizations receiving grant or contract awards shall retain all right, title, and interest, including all intellectual property rights, in and to any and all inventions, ideas, data, improvements, modifications, know-how, creations, copyrightable material, trade secrets, methods, processes, discoveries, and derivatives, regardless of patentability, that are made in the performance of work under a grant award. The life sciences research board shall adopt reasonable rules to ensure that any such intellectual property rights are utilized reasonably and in a manner that is in the public interest.

(L. 2003 H.B. 688)



Section 196.1124 Board members not to be employed by public or private entity receiving financial support from trust fund--conflict of interest guidelines to be developed.

Board members not to be employed by public or private entity receiving financial support from trust fund--conflict of interest guidelines to be developed.

196.1124. No member of the life sciences research board shall be employed by any public or private not-for-profit entity entitled to receive financial support from the life sciences research trust fund, or participate in the making of any decision by the board to make any grant to the board member, any person who is related to the board member within the fourth degree of consanguinity or affinity, any public entity for which the board member serves as an officer, director, or other member of the entity's governing body, or any private entity for which the board member or the member's spouse is employed, serves as an officer, director, or other member of the entity's governing body. The board may from time to time issue conflict of interest guidelines and requirements with respect to the administration of the life sciences research program, to govern the actions of its employees and agents, and to implement the provisions of this section.

(L. 2003 H.B. 688)



Section 196.1127 Appropriation to board subject to certain requirements.

Appropriation to board subject to certain requirements.

196.1127. 1. The moneys appropriated to the life sciences research board pursuant to sections 196.1100 to 196.1124 shall be subject to the provisions of this section.

2. As used in this section, the following terms shall mean:

(1) "Abortion services" include performing, inducing, or assisting with abortions, as defined in section 188.015, or encouraging patients to have abortions, referring patients for abortions not necessary to save the life of the mother, or development of drugs, chemicals, or devices intended to be used to induce an abortion;

(2) "Child", a human being recognized as a minor pursuant to the laws of this state, including if in vivo, an unborn child as defined in section 188.015 and if in vitro, a human being at any of the stages of biological development of an unborn child from conception or inception onward;

(3) "Conception", the same meaning as such term is defined in section 188.015;

(4) "Facilities and administrative costs", those costs that are incurred for common or joint objectives and therefore cannot be identified readily and specifically with a particular research project or any other institutional activity;

(5) "Human cloning", the creation of a human being by any means other than by the fertilization of an oocyte of a human female by a sperm of a human male;

(6) "Prohibited human research", research in a research project in which there is the taking or utilization of the organs, tissues, or cellular material of:

(a) A deceased child, unless consent is given by the parents in a manner provided in sections 194.210 to 194.290 relating to anatomical gifts, and neither parent caused the death of such child or consented to another person causing the death of such child;

(b) A living child, when the intended or likely result of such taking or utilization is to kill or cause harm to the health, safety, or welfare of such child, or when the purpose is to target such child for possible destruction in the future;

(7) "Public funds", include:

(a) Any moneys received or controlled by the state of Missouri or any official, department, division, agency, or political subdivision thereof, including but not limited to moneys derived from federal, state, or local taxes, gifts, or grants from any source, settlements of any claims or causes of action, public or private, bond proceeds, federal grants or payments, or intergovernmental transfers;

(b) Any moneys received or controlled by an official, department, division, or agency of state government or any political subdivision thereof, or to any person or entity pursuant to appropriation by the general assembly or governing body of any political subdivision of this state;

(8) "Research project", research proposed to be funded by an award of public funds conducted under the auspices of the entity or entities that applied for and received such award, regardless of whether the research is funded in whole or in part by such award. Such research shall include basic research, including the discovery of new knowledge; translational research, including translational knowledge in a usable form; and clinical research, including but not limited to health research in human development and aging, cancer, endocrine, cardiovascular, neurological, pulmonary, and infectious disease.

3. Public funds shall not be expended, paid, or granted to or on behalf of an existing or proposed research project that involves abortion services, human cloning, or prohibited human research. A research project that receives an award of public funds shall not share costs with another research project, person, or entity not eligible to receive public funds pursuant to this subsection; provided that a research project that receives an award of public funds may pay a pro rata share of facilities and administrative costs determined in the award of public funds according to standards that ensure that public funds do not in any way subsidize facilities and administrative costs of other research projects, persons, or entities not eligible to receive public funds pursuant to this subsection. The application for an award of public funds shall set forth the proposed rates of pro rata cost reimbursement and shall provide supporting data and rationale for such rates. All applicants for and recipients of awards of public funds shall comply with the cost accounting principles set forth in Part 9905 of Title 48 of the Code of Federal Regulations, or successor regulations, in connection with the application for and administration of the research project. All moneys derived from an award of public funds shall be expended only by checks, drafts, or electronic transfers using a separate accounting process maintained for each research project. No moneys derived from an award of public funds shall be used to cover costs for any other research project or to any other person or entity. No moneys derived from an award of public funds shall be passed through to any other research project, person, or entity unless included in the original application for the award of public funds or in subsequent amendments or requests to use separate contractors. A research project that receives an award of public funds shall maintain financial records that demonstrate strict compliance with this subsection. Any audit conducted pursuant to any grant or contract awarding public funds shall also certify whether there is compliance with this subsection and shall note any noncompliance as a material audit finding.

4. The provisions of this section shall inure to the benefit of all residents of this state. Any taxpayer of this state or any political subdivision of this state shall have standing to bring suit against the state of Missouri or any official, department, division, agency, or political subdivision of this state, and any recipient of public funds who or which is in violation of this subsection in any circuit court with jurisdiction to enforce the provisions of this section.

5. This section shall not be construed to permit or make lawful any conduct that is otherwise unlawful pursuant to the laws of this state.

6. Any provision of this section is not severable from any appropriation subject to this section or any application declared by any court to be subject to this section. If any provision of this section is found to be invalid or unconstitutional, any appropriation subject to this section or any appropriation declared by any court to be subject to this section shall be void, invalid, and unenforceable.

(L. 2003 H.B. 688)



Section 196.1129 Umbilical cord blood banks, grants awarded, when--eligibility criteria.

Umbilical cord blood banks, grants awarded, when--eligibility criteria.

196.1129. 1. For purposes of this section, the term "board" shall mean the life sciences research board established under section 196.1103.

2. Subject to appropriations, the board shall establish a program to award grants for the establishment of umbilical cord blood banks to be located in this state and for the expansion of existing umbilical cord blood banks located in this state. The purposes and activities of umbilical cord blood banks eligible for grants for this program shall be directed towards gathering, collecting, and preserving umbilical cord and placental blood only from live births and providing such blood and blood components primarily to recipients who are unrelated to the donors of the blood, and towards persons and institutions conducting scientific research requiring sources of human stem cells.

3. The board shall, by rule, establish eligibility criteria for awarding grants under this section. In awarding grants, the board shall consider:

(1) The ability of the applicant to establish, operate, and maintain an umbilical cord blood bank and to provide related services;

(2) The experience of the applicant in operating similar facilities; and

(3) The applicant's commitment to continue to operate and maintain an umbilical cord blood bank after the expiration of the terms of the contract required by subsection 4 of this section.

4. Recipients of grants awarded shall enter into contracts under which each recipient agrees to:

(1) Operate and maintain an umbilical cord blood bank in this state at least until the eighth anniversary of the date of the award of the grant;

(2) Gather, collect, and preserve umbilical cord blood only from live births; and

(3) Comply with any financial or reporting requirements imposed on the recipient under rules adopted by the board.

5. The grants authorized under this section shall be awarded subject to funds specifically appropriated for that purpose.

(L. 2005 S.B. 323)



Section 196.1130 Rules to become effective, when.

Rules to become effective, when.

196.1130. No rule or portion of a rule promulgated pursuant to the authority of sections 196.1100 to 196.1130 shall become effective unless it has been promulgated pursuant to chapter 536.

(L. 2003 H.B. 688)






Chapter 197 Medical Treatment Facility Licenses

Section 197.010 Citation of law.

Citation of law.

197.010. This law may be cited and referred to as the "Hospital Licensing Law".

(L. 1953 p. 631 § 1)



Section 197.020 Definitions.

Definitions.

197.020. 1. "Governmental unit" means any county, municipality or other political subdivision or any department, division, board or other agency of any of the foregoing.

2. "Hospital" means a place devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment or care for not less than twenty-four consecutive hours in any week of three or more nonrelated individuals suffering from illness, disease, injury, deformity or other abnormal physical conditions; or a place devoted primarily to provide for not less than twenty-four consecutive hours in any week medical or nursing care for three or more nonrelated individuals. The term "hospital" does not include convalescent, nursing, shelter or boarding homes as defined in chapter 198.

3. "Person" means any individual, firm, partnership, corporation, company or association and the legal successors thereof.

(L. 1953 p. 631 § 2, A.L. 1959 S.B. 19, A.L. 1994 H.B. 1408 merged with H.B. 1427)

Effective 6-3-94 (H.B. 1408) 8-28-94 (H.B. 1427)



Section 197.030 Purposes of law.

Purposes of law.

197.030. The purpose of this law is to provide for the development, establishment and enforcement of standards for the care and treatment of individuals in hospitals and for the construction, maintenance and operation of hospitals, which, in the light of advancing knowledge, will promote safe and adequate treatment of such individuals in hospitals.

(L. 1953 p. 631 § 3)



Section 197.032 Hospitals and medical personnel may refuse abortions--no denial of public benefits for such refusal--civil action, when.

Hospitals and medical personnel may refuse abortions--no denial of public benefits for such refusal--civil action, when.

197.032. 1. No physician or surgeon, registered nurse, practical nurse, midwife or hospital, public or private, shall be required to treat or admit for treatment any woman for the purpose of abortion if such treatment or admission for treatment is contrary to the established policy of, or the moral, ethical or religious beliefs of, such physician, surgeon, registered nurse, midwife, practical nurse or hospital. No cause of action shall accrue against any such physician, surgeon, registered nurse, midwife, practical nurse or hospital on account of such refusal to treat or admit for treatment any woman for abortion purposes.

2. No person or institution shall be denied or discriminated against in the reception of any public benefit, assistance or privilege whatsoever or in any employment, public or private, on the grounds that they refuse to undergo an abortion, to advise, consent to, assist in or perform an abortion.

3. Any person who shall deny or discriminate against another for refusal to perform or participate in an abortion shall be liable to the party injured in an action at law, suit in equity or other redress.

(L. 1973 H.B. 731 & 793 §§ 1, 2, 3)



Section 197.040 License for hospital required.

License for hospital required.

197.040. After ninety days from the date this law becomes effective, no person or governmental unit, acting severally or jointly with any other person or governmental unit, shall establish, conduct or maintain a hospital in this state without a license under this law issued by the department of health and senior services.

(L. 1953 p. 631 § 4)



Section 197.050 Application for license, contents--fee.

Application for license, contents--fee.

197.050. Application for a license shall be made to the department of health and senior services upon forms provided by it and shall contain such information as the department of health and senior services requires, which may include affirmative evidence of ability to comply with such reasonable standards, rules and regulations as are lawfully prescribed hereunder. Until June 30, 1989, each application for a license, except applications from governmental units, shall be accompanied by an annual license fee of two hundred dollars plus two dollars per bed for the first one hundred beds and one dollar per bed for each additional bed. Beginning July 1, 1989, each application for a license, except applications from governmental units, shall be accompanied by an annual license fee of two hundred fifty dollars plus three dollars per bed for the first four hundred beds and two dollars per bed for each additional bed. All license fees shall be paid to the director of revenue and deposited in the state treasury to the credit of the general revenue fund.

(L. 1953 p. 631 § 5, A.L. 1961 p. 517, A.L. 1982 S.B. 575, A.L. 1988 H.B. 1134)

Effective 5-4-88



Section 197.052 Adjacent property, hospital may revise premises of campus for licensure purposes.

Adjacent property, hospital may revise premises of campus for licensure purposes.

197.052. An applicant for or holder of a hospital license may define or revise the premises of a hospital campus to include tracts of property which are adjacent but for a common street or highway, as defined in section 300.010, and its accompanying public right-of-way.

(L. 2010 H.B. 2226, et al § 1)



Section 197.060 License to issue, when--annual renewal--not transferable.

License to issue, when--annual renewal--not transferable.

197.060. 1. Upon receipt of an application for a license, the department of health and senior services shall issue a license if the applicant and hospital facilities meet the requirements established under this law. A license, unless sooner suspended or revoked, shall be renewable annually upon receipt of an application for a license and the license fee from the licensee and approval by the department of health and senior services.

2. Each license shall be issued only for the premises and persons or governmental units named in the application, and shall not be transferable or assignable except with the written approval of the department of health and senior services. Licenses shall be posted in a conspicuous place on the licensed premises.

(L. 1953 p. 631 § 6)



Section 197.070 Denial, suspension or revocation of license.

Denial, suspension or revocation of license.

197.070. The department of health and senior services may deny, suspend or revoke a license in any case in which it finds that there has been a substantial failure to comply with the requirements established under this law.

(L. 1953 p. 631 § 7, A.L. 1978 S.B. 661)



Section 197.071 Review by administrative hearing commission.

Review by administrative hearing commission.

197.071. Any person aggrieved by an official action of the department of health and senior services affecting the licensed status of a person under the provisions of sections 197.010 to 197.120, including the refusal to grant, the grant, the revocation, the suspension, or the failure to renew a license, may seek a determination thereon by the administrative hearing commission pursuant to the provisions of section 621.045, and it shall not be a condition to such determination that the person aggrieved seek a reconsideration, a rehearing, or exhaust any other procedure within the department of health and senior services.

(L. 1978 S.B. 661)



Section 197.080 Rules, procedure--regulations and standards--review and revision of regulations--rulemaking authority.

Rules, procedure--regulations and standards--review and revision of regulations--rulemaking authority.

197.080. 1. The department of health and senior services, with the advice of the state advisory council and pursuant to the provisions of this section and chapter 536, shall adopt, amend, promulgate and enforce such rules, regulations and standards with respect to all hospitals or different types of hospitals to be licensed hereunder as may be designed to further the accomplishment of the purposes of this law in promoting safe and adequate treatment of individuals in hospitals in the interest of public health, safety and welfare. No rule or portion of a rule promulgated under the authority of sections 197.010 to 197.280 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. The department shall review and revise regulations governing hospital licensure and enforcement to promote hospital and regulatory efficiencies and eliminate duplicative regulations and inspections by or on behalf of state agencies and the Centers for Medicare and Medicaid Services (CMS). The hospital licensure regulations adopted under this section shall incorporate standards which shall include, but not be limited to, the following:

(1) Each citation or finding of a regulatory deficiency shall refer to the specific written regulation, any state associated written interpretive guidance developed by the department and any publicly available, professionally recognized standards of care that are the basis of the citation or finding;

(2) Subject to appropriations, the department shall ensure that its hospital licensure regulatory standards are consistent with and do not contradict the CMS Conditions of Participation (COP) and associated interpretive guidance. However, this shall not preclude the department from enforcing standards produced by the department which exceed the federal CMS' COP and associated interpretive guidance, so long as such standards produced by the department promote a higher degree of patient safety and do not contradict the federal CMS' COP and associated interpretive guidance;

(3) The department shall establish and publish guidelines for complaint investigation, including but not limited to:

(a) The department's process for reviewing and determining which complaints warrant an on-site investigation based on a preliminary review of available information from the complainant, other appropriate sources, and when not prohibited by CMS, the hospital. For purposes of providing hospitals with information necessary to improve processes and patient care, the number and nature of complaints filed and the recommended actions by the department and, as appropriate CMS, shall be disclosed upon request to hospitals so long as the otherwise confidential identity of the complainant or the patient for whom the complaint was filed is not disclosed;

(b) A departmental investigation of a complaint shall be focused on the specific regulatory standard and departmental written interpretive guidance and publicly available professionally recognized standard of care related to the complaint. During the course of any complaint investigation, the department shall cite any serious and immediate threat discovered that may potentially jeopardize the health and safety of patients;

(c) A hospital shall be provided with a report of all complaints made against the hospital. Such report shall include the nature of the complaint, the date of the complaint, the department conclusions regarding the complaint, the number of investigators and days of investigation resulting from each complaint;

(4) Hospitals and hospital personnel shall have the opportunity to participate in annual continuing training sessions when such training is provided to state licensure surveyors with prior approval from the department director and CMS when appropriate. Hospitals and hospital personnel shall assume all costs associated with facilitating the training sessions and use of curriculum materials, including but not limited to the location for training, food, and printing costs;

(5) Time lines for the department to provide responses to hospitals regarding the status and outcome of pending investigations and regulatory actions and questions about interpretations of regulations shall be identical to, to the extent practicable, the time lines established for the federal hospital certification and enforcement system in the CMS State Operations Manual, as amended. These time lines shall be the guide for the department to follow. Every reasonable attempt shall be made to meet the time lines. However, failure to meet the established time lines shall in no way prevent the department from performing any necessary inspections to ensure the health and safety of patients.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 1953 p. 631 § 8, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2013 H.B. 351)



Section 197.090 Existing hospitals to be allowed time to meet standards.

Existing hospitals to be allowed time to meet standards.

197.090. Any hospital which is in operation at the time of the promulgation of any applicable rule or regulation or minimum standard under this law shall be given a reasonable time under the particular circumstances not to exceed two years from the date of such promulgation within which to comply with such rules and regulations and minimum standards.

(L. 1953 p. 631 § 9)



Section 197.100 Inspections by department of health and senior services required, reports from certain other agencies accepted, when--department to determine life, safety, and building codes.

Inspections by department of health and senior services required, reports from certain other agencies accepted, when--department to determine life, safety, and building codes.

197.100. 1. Any provision of chapter 198 and chapter 338 to the contrary notwithstanding, the department of health and senior services shall have sole authority, and responsibility for inspection and licensure of hospitals in this state including, but not limited to, all parts, services, functions, support functions and activities which contribute directly or indirectly to patient care of any kind whatsoever. The department of health and senior services shall annually inspect each licensed hospital and shall make any other inspections and investigations as it deems necessary for good cause shown. The department of health and senior services shall accept reports of hospital inspections from governmental agencies, the joint commission, and the American Osteopathic Association Healthcare Facilities Accreditation Program, provided the accreditation inspection was conducted within one year of the date of license renewal. Prior to granting acceptance of any other accrediting organization reports in lieu of the required licensure survey, the accrediting organization's survey process must be deemed appropriate and found to be comparable to the department's licensure survey. It shall be the accrediting organization's responsibility to provide the department any and all information necessary to determine if the accrediting organization's survey process is comparable and fully meets the intent of the licensure regulations. The department of health and senior services shall attempt to schedule inspections and evaluations required by this section so as not to cause a hospital to be subject to more than one inspection in any twelve-month period from the department of health and senior services or any agency or accreditation organization the reports of which are accepted for licensure purposes pursuant to this section, except for good cause shown.

2. Other provisions of law to the contrary notwithstanding, the department of health and senior services shall be the only state agency to determine life safety and building codes for hospitals defined or licensed pursuant to the provisions of this chapter, including but not limited to sprinkler systems, smoke detection devices and other fire safety-related matters so long as any new standards shall apply only to new construction.

(L. 1953 p. 631 § 10, A.L. 1988 H.B. 1134, A.L. 2013 H.B. 351)



Section 197.105 Investigation of complaints, department to post on website, content.

Investigation of complaints, department to post on website, content.

197.105. 1. The department of health and senior services shall post on its website information regarding investigations of complaints against hospitals. The posting of such information shall comply with all of the following requirements:

(1) Complaint data shall not be posted unless the complaint has been substantiated by investigation by departmental employees to require a statement of deficiency;

(2) The posting shall include the hospital's plan of correction accepted by departmental officials;

(3) The posting shall include the dates and specific findings of the departmental investigation;

(4) The posting shall list or include a link to each facility's annualized rate of substantiated complaints per patient day;

(5) The posting shall display the complaint investigation data so as to provide for peer group comparisons of:

(a) Psychiatric hospitals or psychiatric units within hospitals;

(b) Long-term acute care hospitals as defined by 42 CFR 412.23(e);

(c) Inpatient rehabilitation facilities or units meeting the requirements of 42 CFR 412.29; and

(6) Time lines for posting such information shall be consistent with the CMS State Operations Manual, as amended.

2. This section shall not be construed to require or permit the posting of information that would violate state or federal laws or regulations governing the confidentiality of patient data or medical records or information protected under subsection 4 of section 537.035.

(L. 2013 H.B. 351 § 1)



Section 197.120 Operating hospital without license a misdemeanor--proceedings to restrain.

Operating hospital without license a misdemeanor--proceedings to restrain.

197.120. 1. Any person establishing, conducting, managing or operating any hospital without a license under this law shall be guilty of a misdemeanor.

2. The attorney general shall represent the department of health and senior services, who may institute an action in the name of the state for injunction or other process against any person or governmental unit to restrain or prevent the establishment, conduct, management or operation of a hospital without a license under this law.

(L. 1953 p. 631 § 12)



Section 197.150 Procedures for compliance, requirements.

Procedures for compliance, requirements.

197.150. The department shall require that each hospital, ambulatory surgical center, and other facility have in place procedures for monitoring and enforcing compliance with infection control regulations and standards. Such procedures shall be coordinated with administrative staff, personnel staff, and the quality improvement program. Such procedures shall include, at a minimum, requirements for the facility's infection control program to conduct surveillance of personnel with a portion of the surveillance to be done in such manner that employees and medical staff are observed without their knowledge of such observation, provided that this unobserved surveillance requirement shall not be considered to be grounds for licensure enforcement action by the department until the department establishes clear and verifiable criteria for determining compliance. Such surveillance also may include monitoring of the rate of use of hand hygiene products.

(L. 2004 S.B. 1279)



Section 197.152 Protection for reporting infection control concerns, reporting required--authority of infection control officers, review of orders--good faith reporting of infection control concerns protected.

Protection for reporting infection control concerns, reporting required--authority of infection control officers, review of orders--good faith reporting of infection control concerns protected.

197.152. 1. Infection control officers as defined in federal regulation and other hospital and ambulatory surgical center employees shall be protected against retaliation by the hospital or ambulatory surgical center for reporting infection control concerns pursuant to section 197.285 and shall be entitled to the full benefits of that section. Such infection control officers shall report any interference in the performance of their duties by their supervisors to the hospital or ambulatory surgical center compliance officer established by and empowered to act pursuant to section 197.285.

2. Infection control officers as defined in federal regulation shall also have the authority to order the cessation of a practice that falls outside accepted practices as defined by appropriate state and federal regulatory agencies, accreditation organizations, or the standards adopted by the Centers for Disease Control and Prevention or the Association of Professionals in Infection Control and Epidemiology. The hospital or ambulatory surgical center may require that such a cessation order of an infection control officer be endorsed by the hospital or ambulatory surgical center chief executive officer or his or her designee before taking effect. The hospital or ambulatory surgical center infection control committee shall convene as soon as possible to review such cessation order and may overrule or sustain the directive of the infection control officer. The department shall promulgate rules governing documentation of such events.

3. Members of the medical staff who report in good faith infection control concerns to the hospital or ambulatory surgical center administration or medical staff leadership shall not be subject to retaliation or discrimination for doing so. Nothing in this section shall prevent or shield medical staff members from being subject to professional review actions for substandard care or breach of standards established in hospital policy, rules, or medical staff bylaws.

(L. 2004 S.B. 1279)



Section 197.154 Regulation review and update required, standards.

Regulation review and update required, standards.

197.154. No later than July 1, 2005, the department shall review and update its current regulations governing hospital and ambulatory surgical center infection control programs. Such standards shall be based upon nationally recognized standards and shall include, but not be limited to, standards for:

(1) Maintaining databases to be used for infection tracking;

(2) Developing hospital protocols related to aseptic technique and infection control practices including but not limited to hand washing, isolation, and other infection control policies;

(3) Developing appropriate corrective action plans and follow-ups for any deficiencies identified in hospital infection control practices;

(4) Conducting root cause analysis and follow-up of sentinel events, as defined by the Joint Commission on Accreditation of Health Organizations, attributable to nosocomial infections; and

(5) Ensuring that hospital and ambulatory surgical center policies and medical staff bylaws are in place to promote and enforce compliance with infection control policies.

(L. 2004 S.B. 1279)



Section 197.156 Definition of nosocomial infection outbreaks.

Definition of nosocomial infection outbreaks.

197.156. For purposes of reporting nosocomial infection outbreaks as required by department rule, the term "nosocomial infection outbreaks" shall mean infections as defined by the national Centers for Disease Control and Prevention within a defined time period. The time period shall be defined by the department based upon the number of infected patients in a facility.

(L. 2004 S.B. 1279)



Section 197.158 Complaint procedure to be provided to patients.

Complaint procedure to be provided to patients.

197.158. Every hospital and ambulatory surgery center shall, beginning June 1, 2006, provide each patient an opportunity to submit to the hospital or ambulatory surgical center administration complaints, comments, and suggestions related to the care they received or their personal observations related to the quality of care provided. The department shall promulgate rules to implement this section.

(L. 2004 S.B. 1279)



Section 197.160 Infection data to be available to department of health and senior services, violation, effect, state payments suspended, when.

Infection data to be available to department of health and senior services, violation, effect, state payments suspended, when.

197.160. The department of health and senior services shall have access to all data and information held by hospitals, ambulatory surgical centers, and other facilities related to their infection control practices, rates, or treatments of infections. Failure to provide such access shall be grounds for full or partial licensure suspension or revocation pursuant to section 197.293, sections 197.010 to 197.100, or sections 197.200 to 197.240. If the department determines that the hospital, ambulatory surgical center, or other facility is willfully impeding access to such information, the department shall be authorized to direct all state agencies to suspend all or a portion of state payments to such hospital until such time as the desired information is obtained by the department.

(L. 2004 S.B. 1279)



Section 197.162 Infection control practices to be considered in licensure process, annual report required.

Infection control practices to be considered in licensure process, annual report required.

197.162. The department shall in its licensure of hospitals and ambulatory surgical centers give special attention to infection control practices and shall direct hospitals and ambulatory surgical centers to set quantifiable measures of performance for reducing the incidence of nosocomial infections in Missouri. The department shall prepare an annual report on infection control standards and compliance, which shall be shared with the governor and the general assembly.

(L. 2004 S.B. 1279)



Section 197.165 Infection control advisory panel appointed--members--expenses, fund created.

Infection control advisory panel appointed--members--expenses, fund created.

197.165. 1. The department shall appoint an "Infection Control Advisory Panel" for the purposes of implementing sections 192.131 and 192.667.

2. Members of the infection control advisory panel shall include:

(1) Two public members;

(2) Three board-certified or board-eligible physicians licensed pursuant to chapter 334 who are affiliated with a Missouri hospital or medical school, active members of the Society for Health Care Epidemiology of America, and have demonstrated interest and expertise in health facility infection control;

(3) One physician licensed pursuant to chapter 334 who is active in the practice of medicine in Missouri and who holds medical staff privileges at a Missouri hospital;

(4) Four infection control practitioners certified by the certification board of infection control and epidemiology, at least two of whom shall be practicing in a rural hospital or setting and at least two of whom shall be registered professional nurses licensed under chapter 335;

(5) A medical statistician with an advanced degree in such specialty; *

(6) A clinical microbiologist with an advanced degree in such specialty;

(7) Three employees of the department, representing the functions of hospital and ambulatory surgical center licensure, epidemiology and health data analysis, who shall serve as ex officio nonvoting members of the panel.

3. Reasonable expenses of the panel shall be paid from private donations made specifically for that purpose to the "Infection Control Advisory Panel Fund", which is hereby created in the state treasury. If such donations are not received from private sources, then the provisions of this act** shall be implemented without the advisory panel.

(L. 2004 S.B. 1279)

*Word "and" appears in original rolls.

**"This act" (S.B. 1279, 2004) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 197.200 Definitions.

Definitions.

197.200. As used in sections 197.200 to 197.240, unless the context clearly indicates otherwise, the following terms mean:

(1) "Ambulatory surgical center", any public or private establishment operated primarily for the purpose of performing surgical procedures or primarily for the purpose of performing childbirths, or any establishment operated for the purpose of performing or inducing any second or third-trimester abortions or five or more first-trimester abortions per month, and which does not provide services or other accommodations for patients to stay more than twenty-three hours within the establishment, provided, however, that nothing in this definition shall be construed to include the offices of dentists currently licensed pursuant to chapter 332;

(2) "Dentist", any person currently licensed to practice dentistry pursuant to chapter 332;

(3) "Department", the department of health and senior services;

(4) "Governmental unit", any city, county or other political subdivision of this state, or any department, division, board or other agency of any political subdivision of this state;

(5) "Person", any individual, firm, partnership, corporation, company, or association and the legal successors thereof;

(6) "Physician", any person currently licensed to practice medicine pursuant to chapter 334;

(7) "Podiatrist", any person currently licensed to practice podiatry pursuant to chapter 330.

(L. 1975 S.B. 1 § 1, A.L. 1986 H.B. 1162, A.L. 1991 H.B. 444, A.L. 2007 H.B. 1055)



Section 197.205 License required to operate.

License required to operate.

197.205. 1. No person or governmental unit acting severally or jointly with any other person or governmental unit shall establish, conduct or maintain an ambulatory surgical center in this state without a license under sections 197.200 to 197.240 issued by the department of health and senior services.

2. Nothing in sections 197.200 to 197.240 shall be construed to impair or abridge the authority of a governmental unit to license ambulatory surgical centers, provided that any ordinance of a governmental unit shall require compliance with all rules, regulations, and standards adopted by the department to implement the provisions of sections 197.200 to 197.240.

(L. 1975 S.B. 1 § 2, A.L. 1986 H.B. 1162)



Section 197.210 Application, form of--fee, exception.

Application, form of--fee, exception.

197.210. 1. Application for a license shall be made to the department upon forms provided by the department and shall contain such information as the department may require. The department of health and senior services may require affirmative evidence of ability to comply with such reasonable standards, rules and regulations as are lawfully prescribed under the provisions of sections 197.200 to 197.240.

2. Each application for a license, except applications from governmental units, shall be accompanied by an annual license fee of two hundred dollars. All license fees shall be deposited in the state treasury to the credit of general revenue.

(L. 1975 S.B. 1 § 3, A.L. 1982 S.B. 575)



Section 197.215 License to issue, when--transfer or assignment of license, when--display required.

License to issue, when--transfer or assignment of license, when--display required.

197.215. 1. Upon receipt of an application for a license, the department of health and senior services shall issue a license if the applicant and ambulatory surgical center facilities meet the requirements established under sections 197.200 to 197.240, and have provided affirmative evidence that:

(1) Each member of the surgical staff is a physician, dentist or podiatrist currently licensed to practice in Missouri;

(2) Surgical procedures shall be performed only by physicians, dentists or podiatrists, who at the time are privileged to perform surgical procedures in at least one licensed hospital in the community in which the ambulatory surgical center is located, thus providing assurance to the public that patients treated in the center shall receive continuity of care should the services of a hospital be required; alternatively, applicant shall submit a copy of a current working agreement with at least one licensed hospital in the community in which the ambulatory surgical center is located, guaranteeing the transfer and admittance of patients for emergency treatment whenever necessary;

(3) Continuous physician services or registered professional nursing services are provided whenever a patient is in the facility;

(4) Adequate medical records for each patient are to be maintained.

2. Upon receipt of an application for a license, or the renewal thereof, the department shall issue or renew the license if the applicant and program meet the requirements established under sections 197.200 to 197.240. Each license shall be issued only for the persons and premises named in the application. A license, unless sooner suspended or revoked, shall be issued for a period of one year.

3. Each license shall be issued only for the premises and persons or governmental units named in the application, and shall not be transferable or assignable except with the written consent of the department. Licenses shall be posted in a conspicuous place on the licensed premises.

4. If, during the period in which an ambulatory surgical center license is in effect, the license holder or operator legally transfers operational responsibilities by any process to another person as defined in section 197.200, an application shall be made for the issuance of a new license to become effective on the transfer date.

(L. 1975 S.B. 1 § 4, A.L. 1986 H.B. 1162)



Section 197.220 Denial, suspension or revocation of license.

Denial, suspension or revocation of license.

197.220. The department of health and senior services may deny, suspend or revoke a license in any case in which the department finds that there has been a substantial failure to comply with the requirements of sections 197.200 to 197.240, or in any case in which the director of the department makes a finding that:

(1) The applicant, or if the applicant is a firm, partnership or association, any of its members, or if a corporation, any of its officers or directors, or the person designated to manage or supervise the facility, has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions, or duties of an ambulatory surgical center, or for any offense an essential element of which is fraud, dishonesty, or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(2) The licensure status or record of the applicant, or if the applicant is a firm, partnership or association, of any of its members, or if a corporation, of any of its officers or directors, or of the person designated to manage or supervise the facility, from any other state, federal district or land, territory or commonwealth of the United States, or of any foreign country where the applicant has done business in a similar capacity indicates that granting a license to the applicant would be detrimental to the interests of the public.

(L. 1975 S.B. 1 § 5, A.L. 1978 S.B. 661, A.L. 1986 H.B. 1162)



Section 197.221 Review of license denial or revocation by administrative hearing commission.

Review of license denial or revocation by administrative hearing commission.

197.221. Any person aggrieved by an official action of the department of health and senior services affecting the licensed status of a person under the provisions of sections 197.200 to 197.240, including the refusal to grant, the grant, the revocation, the suspension, or the failure to renew a license, may seek a determination thereon by the administrative hearing commission pursuant to the provisions of section 621.045 and it shall not be a condition to such determination that the person aggrieved seek a reconsideration, a rehearing, or exhaust any other procedure within the department of health and senior services.

(L. 1978 S.B. 661, A.L. 1986 H.B. 1162, A.L. 1993 S.B. 52)



Section 197.225 Department of health and senior services may promulgate regulations.

Department of health and senior services may promulgate regulations.

197.225. The department of health and senior services may adopt such reasonable rules, regulations, and standards for the types of services provided as are necessary to carry out the provisions of sections 197.200 to 197.240, and to assure quality patient care and patient safety, which shall include, but not be limited to:

(1) Construction of the facility including, but not limited to, plumbing, heating, lighting, and ventilation which should insure the health, safety, comfort, and privacy of patients and protection from fire hazard;

(2) Number, qualifications, and organization of all personnel, having responsibility for any part of the care provided to the patients;

(3) Equipment essential to the health, welfare, and safety of the patients;

(4) Facilities, programs, and services to be provided in connection with the care of patients in ambulatory surgical centers; and

(5) Procedures for peer review and for receiving and investigating complaints regarding any ambulatory surgical center or any physician, dentist, podiatrist, nurse, assistant, manager, supervisor, or employee practicing or working in any such facility.

(L. 1975 S.B. 1 § 6, A.L. 1986 H.B. 1162)



Section 197.230 Department may inspect and investigate--delegation of such authority authorized, when.

Department may inspect and investigate--delegation of such authority authorized, when.

197.230. The department of health and senior services shall make, or cause to be made, such inspections and investigations as it deems necessary. The department may delegate its powers and duties to investigate and inspect ambulatory surgical centers to an official of a political subdivision having a population of at least four hundred fifty thousand if such political subdivision is deemed qualified by the department to inspect and investigate ambulatory surgical centers. The official so designated shall submit a written report of his findings to the department and the department may accept the recommendations of such official if it determines that the facility inspected meets minimum standards established pursuant to sections 197.200 to 197.240.

(L. 1975 S.B. 1 § 7)



Section 197.235 Failure to have license a misdemeanor--attorney general to act for department--advertising, cannot imply state operation, fine.

Failure to have license a misdemeanor--attorney general to act for department--advertising, cannot imply state operation, fine.

197.235. 1. Any person operating, conducting, managing, or establishing an ambulatory surgical center without a license required by sections 197.200 to 197.240 is guilty of a class A misdemeanor and, upon conviction, shall be subject to a fine of not more than five hundred dollars. Each day of continuing violation shall constitute a separate offense.

2. The attorney general shall represent the department of health and senior services and shall institute an action in the name of the state for injunctive or other relief against any person or governmental unit to restrain or prevent the establishment, conduct, management, or operation of an ambulatory surgical center without a license issued pursuant to the provisions of sections 197.200 to 197.240.

3. Any person operating, conducting, managing, or establishing an ambulatory surgical center who, in the course of advertising, promoting, or otherwise publicizing the activities, business, location, or any other matter concerning the operations of said ambulatory surgical center, uses or employs in any manner the words "State, Missouri, State of Missouri, Department of Health and Senior Services, the initials 'Mo.'," or any emblem of the state of Missouri or the department of health and senior services, for the purpose of conveying or in any manner reasonably calculated to convey the false impression that the state of Missouri or any department, agency, bureau, or instrumentality thereof is involved in the business of said ambulatory surgical center, or took part in said advertisement, promotion, publicity, or other statement, shall be subject to a fine of one hundred dollars per day for each day during the period beginning with the day said advertisement, promotion, publication, or statement first appears and ending on the day on which it is withdrawn.

(L. 1975 S.B. 1 § 8, A.L. 1986 H.B. 1162)



Section 197.240 Accident and health insurers to cover care in an ambulatory surgical center, exceptions.

Accident and health insurers to cover care in an ambulatory surgical center, exceptions.

197.240. After September 28, 1975, no individual or group health insurance policy of insurance providing coverage on an expense incurred basis, nor individual or group service or indemnity type contract issued by a nonprofit corporation, nor any self-insured group health benefit plan or trust, of any kind or description, shall be issued or payment accepted therefor in renewal or continuation thereof unless coverage for any service performed in an ambulatory surgical center is provided for therein if such service would have been covered under the terms of the policy or contract as an eligible inpatient service, except as provided in section 376.805. Nothing in this section shall apply to a group contract, plan or trust which provides health care and surgical care directly to its members and their dependents. Nothing in this section shall be construed to mandate coverage under an individual or group health insurance policy of insurance providing coverage on an expense incurred basis, or an individual or group service or indemnity type contract issued by a nonprofit corporation, or any self-insured group health benefit plan or trust, of any kind or description, to provide health insurance for services which are usually performed in a physician's office.

(L. 1975 S.B. 1 § 9, A.L. 1986 H.B. 1162)



Section 197.250 Definitions.

Definitions.

197.250. As used in sections 197.250 to 197.280, the following terms mean:

(1) "Abuse", any physical, emotional, or sexual maltreatment;

(2) "Branch office", a location or site from which a hospice provides services within a portion of the total geographic area served by the parent agency where the area served is contiguous to or part of the area served by the whole agency;

(3) "Council", the state hospice advisory council created in section 197.272;

(4) "Department", the department of health and senior services;

(5) "Hospice", a coordinated program of palliative and supportive services provided in both home and inpatient settings which provides for physical, psychological, social and spiritual care for dying persons and their families where services are provided by a medically directed interdisciplinary team of professionals and volunteers and bereavement care is available to the family following the death of the person;

(6) "Neglect", the failure to provide, or arrange for the provisions of, the services which are reasonable and necessary to maintain the physical and mental health of a client when such failure presents either an imminent danger to the health, safety or welfare of the client or a substantial probability that death or serious physical harm would result. Such failure shall not constitute neglect if the failure results from circumstances which:

(a) Are beyond the control of the person or entity failing to provide such services; and

(b) Render it impossible for the person or entity to provide such services and to arrange for the provision of such services;

(7) "Parent agency", the agency that develops and maintains administrative control of subunits and branch offices, and also maintains supervisory control of branch offices;

(8) "Physician", a person licensed by the state board of registration for the healing arts under the provisions of chapter 334 to practice in this state as a physician and surgeon;

(9) "Residence", the client's actual dwelling place, including institutional dwelling places.

(L. 1992 H.B. 899 § 1)



Section 197.252 Certificate required--standards.

Certificate required--standards.

197.252. 1. No person or other entity shall provide hospice care, or hold himself out as a hospice, unless such person has a certificate pursuant to sections 197.250 to 197.280.

2. All skilled care provided by a hospice shall be provided in accordance with professionally accepted standards.

(L. 1992 H.B. 899 § 2)



Section 197.254 Application for certificate--fee, how determined--temporary permit--survey and approval--posting of certificate--branch offices.

Application for certificate--fee, how determined--temporary permit--survey and approval--posting of certificate--branch offices.

197.254. 1. Any person or other entity desiring to provide hospice care shall file, with the department of health and senior services, a written application for a certificate on a form to be prescribed by the director of the department. Such application shall be accompanied by a fee to be determined by the department of health and senior services with input from the hospice advisory council. The fee will be based on a sliding scale with a minimum of two hundred fifty dollars, maximum seven hundred fifty dollars. Any person or entity which exacts no charge shall be exempt from the provisions of sections 197.250 to 197.280.

2. The department may issue a temporary operating permit to any hospice which has filed an application, pending the approval of such application. Any temporary operating permit or certificate issued pursuant to sections 197.250 to 197.280 shall be issued only for the person or entity listed on the application.

3. Upon the receipt of the application and the fee, if one is required, the department shall conduct a survey to evaluate the quality of services rendered by an applicant for certification. The department shall approve the application of and issue a certificate to any applicant which is in compliance with all the provisions of sections 197.250 to 197.280 and the rules made pursuant thereto, and which passes the department's survey.

4. The hospice shall post the temporary operating permit or certificate under which it is operating in a conspicuous place in its main office.

5. Any certificate issued pursuant to this section shall be subject to renewal as provided in section 197.256.

6. Any pharmacy operated by a licensed hospice shall be licensed and inspected by the board of pharmacy as provided in chapter 338.

7. Branch offices shall be located sufficiently close to share administration and supervision and services in a manner that renders it unnecessary for it to be separately certificated, except as otherwise provided in sections 197.250 to 197.280.

(L. 1992 H.B. 899 § 3, A.L. 1996 S.B. 916)



Section 197.256 Renewal, when required, form, fee--survey, approval, renewal of certificate--certificate not renewed is void--statistical reports required.

Renewal, when required, form, fee--survey, approval, renewal of certificate--certificate not renewed is void--statistical reports required.

197.256. 1. A hospice shall apply for renewal of its certificate not less than once every twelve months. In addition, such hospice shall apply for renewal not less than thirty days before any change in ownership or management of the hospice. Such application shall be accompanied by the appropriate fee as set forth in subsection 1 of section 197.254. Application shall be made upon a form prescribed by the department.

2. Upon receipt of the application and fee, if a fee is required, the department shall conduct a survey to evaluate the quality of services rendered by an applicant for renewal. The department shall approve the application and renew the certificate of any applicant which is in compliance with sections 197.250 to 197.280 and the rules made pursuant thereto and which passes the department's survey.

3. The certificate of any hospice which has not been renewed as required by this section shall be void.

4. The department shall require all certificated hospices to submit statistical reports. The content, format, and frequency of such reports shall be prescribed by the department.

(L. 1992 H.B. 899 § 4)



Section 197.258 Department authorized to make surveys, when required--visiting of homes--survey of other governmental agency, requirements--reciprocal agreements with bordering states--maintenance of branch office in Missouri required, when.

Department authorized to make surveys, when required--visiting of homes--survey of other governmental agency, requirements--reciprocal agreements with bordering states--maintenance of branch office in Missouri required, when.

197.258. 1. In addition to any survey pursuant to sections 197.250 to 197.280, the department may make such surveys as it deems necessary during normal business hours. The department shall survey every hospice not less than once annually. The hospice shall permit the department's representatives to enter upon any of its business premises during normal business hours for the purpose of a survey.

2. As a part of its survey of a hospice, the department may visit the home of any client of such hospice with such client's consent.

3. In lieu of any survey required by sections 197.250 to 197.280, the department may accept in whole or in part the survey of any state or federal agency, or of any professional accrediting agency, if such survey:

(1) Is comparable in scope and method to the department's surveys; and

(2) Is conducted within one year of initial application for or renewal of the hospice's certificate.

4. The department shall not be required to survey any hospice providing service to Missouri residents through an office located in a state bordering Missouri if such bordering state has a reciprocal agreement with Missouri on hospice certification and the area served in Missouri by the agency is contiguous to the area served in the bordering state.

5. Any hospice which has its parent office in a state which does not have a reciprocal agreement with Missouri on hospice certification shall maintain a branch office in Missouri. Such branch office shall maintain all records required by the department for survey and shall be certificated as a hospice.

(L. 1992 H.B. 899 § 5)



Section 197.260 Report of compliance, service--disclosure of reports, confidentiality of information.

Report of compliance, service--disclosure of reports, confidentiality of information.

197.260. 1. Upon the completion of a survey, the department shall prepare a report of the department's findings with respect to whether the hospice is in compliance or out of compliance with the provisions of sections 197.250 to 197.280 and the rules made pursuant thereto. The report shall contain a list of deficiencies found and cite each statute or rule with which the hospice is found to be out of compliance. A copy of the report shall be served upon the hospice not later than fifteen working days after the survey is completed. The hospice shall inform the department of the time necessary for compliance and shall file a plan of correction with the department within ten days of the receipt of the deficiency list. As used in this subsection, "days" shall exclude weekends and state holidays.

2. The department of health and senior services may disclose to the public final reports of the inspections or surveys showing the standards by which inspections or surveys were conducted, whether such standards were met, and, if such standards were not met, in what manner they were not met and how the facility proposed to correct or did correct the deficiencies. All other information whatsoever, including information and reports submitted to the department of health and senior services by governmental agencies and recognized accrediting organizations in whole or in part for certification purposes pursuant to sections 197.250 to 197.280, collected during such inspections or surveys or information which is derived as a result of such inspections or surveys shall be confidential and shall be disclosed only to the person or organization which is the subject of the inspection or survey or a representative thereof.

(L. 1992 H.B. 899 § 6)



Section 197.262 Denial of application, grounds--review.

Denial of application, grounds--review.

197.262. 1. The department may deny any hospice application for certification or renewal or may suspend or revoke such agency's certificate or invoke intermediate sanctions, if the hospice:

(1) Is out of compliance with any of the provisions of sections 197.250 to 197.280 and the rules made pursuant thereto; or

(2) Obtained its certificate through misrepresentation of, or concealment of, any fact.

2. Any hospice may seek a review of any denial, suspension, or revocation of its certification or renewal before the administrative hearing commission, as provided in chapter 621.

(L. 1992 H.B. 899 § 7)



Section 197.264 Client's bill of rights, contents--discharge planning, contents.

Client's bill of rights, contents--discharge planning, contents.

197.264. 1. The hospice shall submit to the department for approval a bill of rights that shall be equally applicable to all clients. This bill of rights shall at least include the client's right to be fully informed about his care alternatives, including choice of service providers, charges and payment resources, the right to be a full participant in the development of his plan of care and the right to be treated with dignity and respect. The hospice shall provide each client with a copy of its bill of rights. The hospice shall ensure that each of its clients can fully receive each provision of its approved bill of rights.

2. Discharge planning shall be an ongoing responsibility of the agency. Appropriate discharge activity shall include reasonable notice of discharge to the client or responsible party or both.

(L. 1992 H.B. 899 § 8)



Section 197.266 Abuse and neglect, penalty.

Abuse and neglect, penalty.

197.266. Any hospice or employee of a hospice who knowingly abuses or neglects any client, or misappropriates the property of any client, shall be guilty of a class D felony.

(L. 1992 H.B. 899 § 9)



Section 197.268 Complaints, grounds, review.

Complaints, grounds, review.

197.268. The department shall receive, process, and dispose of complaints against a hospice. Any person may complain of any suspected abuse, neglect, or misappropriation by a hospice or employee of a hospice. The department shall make rules providing for the processing of such complaints.

(L. 1992 H.B. 899 § 10)



Section 197.270 Promulgation of rules, procedure.

Promulgation of rules, procedure.

197.270. The department shall promulgate rules as provided in section 197.080 and chapter 536 to effectuate the provisions of sections 197.250 to 197.280.

(L. 1992 H.B. 899 § 11, A.L. 1993 S.B. 52)



Section 197.272 State hospice advisory council established--members, qualifications--appointment, terms, reappointment--compensation--duties.

State hospice advisory council established--members, qualifications--appointment, terms, reappointment--compensation--duties.

197.272. 1. There is hereby established a "State Hospice Advisory Council" which shall guide, advise and make recommendations to the department of health and senior services.

2. Members of the council shall be United States citizens and residents of the state for a period of not less than one year. The council shall consist of five members who have experience with hospices. Of the members appointed to the council at least one shall be employed by or associated with each of the following:

(1) A home health agency-based hospice;

(2) A hospital-based hospice; and

(3) A hospice based in a rural area.

3. All members of the council shall be appointed by the director of the department. The term of office of each member shall be for five years. Before a member's term expires, the director of the department shall appoint a successor to assume the member's duties on the expiration of his or her predecessor's term. A vacancy in the office of a member shall be filled by appointment for the unexpired term. The members of the council shall annually designate one member to serve as chairperson and another to serve as secretary.

4. No member of the council who has served two full terms may be reappointed to the council until at least one year after the expiration of the member's most recent full term of office.

5. Members of the council shall receive no compensation for their service, but shall, subject to appropriations, be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

6. The council shall advise and consult with the department of health and senior services in carrying out the administration of sections 197.250 to 197.280, and shall:

(1) Consult and advise with the department in matters of policy affecting administration of sections 197.250 to 197.280, and in the development of rules, regulations and standards provided for under sections 197.250 to 197.280;

(2) Review and make recommendations with respect to rules, regulations and standards authorized under sections 197.250 to 197.280 prior to their promulgation by the department of health and senior services.

(L. 1992 H.B. 899 § 12, A.L. 2002 H.B. 1953)



Section 197.274 Action to enjoin violations, where filed.

Action to enjoin violations, where filed.

197.274. The department may file an action to enjoin any violation of sections 197.250 to 197.280, or of the rules made pursuant thereto, or both. Such action shall be filed in the circuit court of the county in which such hospice has its parent office, or in which such violation is alleged to have occurred.

(L. 1992 H.B. 899 § 13)



Section 197.276 Violations, penalty.

Violations, penalty.

197.276. Any person who violates any provision of sections 197.250 to 197.280 shall be guilty of a class A misdemeanor, except as otherwise provided in section 197.266.

(L. 1992 H.B. 899 § 14)



Section 197.278 Department responsibility for inspection and certification.

Department responsibility for inspection and certification.

197.278. Any provision of chapter 198 to the contrary notwithstanding, the department shall have sole authority and responsibility for inspection and certification of hospices in this state, including, but not limited to, the physical facilities.

(L. 1992 H.B. 899 § 15)



Section 197.280 Order authorizing entry for survey, grounds for.

Order authorizing entry for survey, grounds for.

197.280. Whenever the department has reasonable grounds to believe that a hospice required to be certificated under sections 197.250 to 197.280 is operating without a certificate, and the department is not permitted access to survey the hospice, or when a certificated hospice refuses to permit access to the department to survey the hospice, the department shall apply to the circuit court of the county in which the premises are located for an order authorizing entry for such survey. The court shall issue the order if it finds reasonable grounds for the survey or if it finds that a certificated hospice has refused to permit the department access to survey the hospice.

(L. 1992 H.B. 899 § 16)



Section 197.285 Protections for hospital and ambulatory surgical center employees for certain disclosures--written policy required--procedures for disclosure--anonymous reports.

Protections for hospital and ambulatory surgical center employees for certain disclosures--written policy required--procedures for disclosure--anonymous reports.

197.285. 1. Hospitals and ambulatory surgical centers shall establish and implement a written policy adopted by each hospital and ambulatory surgical center relating to the protections for employees who disclose information pursuant to subsection 2 of this section. This policy shall include a time frame for completion of investigations related to complaints, not to exceed thirty days, and a method for notifying the complainant of the disposition of the investigation. This policy shall be submitted to the department of health and senior services to verify implementation. At a minimum, such policy shall include the following provisions:

(1) No supervisor or individual with authority to hire or fire in a hospital or ambulatory surgical center shall prohibit employees from disclosing information pursuant to subsection 2 of this section;

(2) No supervisor or individual with authority to hire or fire in a hospital or ambulatory surgical center shall use or threaten to use his or her supervisory authority to knowingly discriminate against, dismiss, penalize or in any way retaliate against or harass an employee because the employee in good faith reported or disclosed any information pursuant to subsection 2 of this section, or in any way attempt to dissuade, prevent or interfere with an employee who wishes to report or disclose such information;

(3) Establish a program to identify a compliance officer who is a designated person responsible for administering the reporting and investigation process and an alternate person should the primary designee be implicated in the report.

2. This section shall apply to information disclosed or reported in good faith by an employee concerning:

(1) Alleged facility mismanagement or fraudulent activity;

(2) Alleged violations of applicable federal or state laws or administrative rules concerning patient care, patient safety or facility safety; or

(3) The ability of employees to successfully perform their assigned duties.

All information disclosed, collected and maintained pursuant to this subsection and pursuant to the written policy requirements of this section shall be accessible to the department of health and senior services at all times and shall be reviewed by the department of health and senior services at least annually. Complainants shall be notified of the department of health and senior services' access to such information and of the complainant's right to notify the department of health and senior services of any information concerning alleged violations of applicable federal or state laws or administrative rules concerning patient care, patient safety or facility safety.

3. Prior to any disclosure to individuals or agencies other than the department of health and senior services, employees wishing to make a disclosure pursuant to the provisions of this section shall first report to the individual or individuals designated by the hospital or ambulatory surgical center pursuant to subsection 1 of this section.

4. If the compliance officer, compliance committee or management official discovers credible evidence of misconduct from any source and, after a reasonable inquiry, has reason to believe that the misconduct may violate criminal, civil or administrative law, then the hospital or ambulatory surgical center shall report the existence of misconduct to the appropriate governmental authority within a reasonable period, but not more than seven days after determining that there is credible evidence of a violation.

5. Reports made to the department of health and senior services shall be subject to the provisions of section 197.477, provided that the restrictions of section 197.477 shall not be construed to limit the employee's ability to subpoena from the original source the information reported to the department pursuant to this section.

6. Each written policy shall allow employees making a report who wish to remain anonymous to do so, and shall include safeguards to protect the confidentiality of the employee making the report, the confidentiality of patients and the integrity of data, information and medical records.

7. Each hospital and ambulatory surgical center shall, within forty-eight hours of the receipt of a report, notify the employee that his or her report has been received and is being reviewed.

(L. 2000 S.B. 788 §§ 197.285, B, A.L. 2001 H.B. 328 & 88 merged with H.B. 762)



Section 197.287 Training programs related to quality of patient care and safety required--standards developed by department of health and senior services.

Training programs related to quality of patient care and safety required--standards developed by department of health and senior services.

197.287. By July 1, 2001, all hospitals and ambulatory surgical centers shall provide training programs, with measurable minimal training outcomes relating to quality of patient care and patient safety, to all unlicensed staff providing patient care in their facility within ninety days of the beginning date of employment. Standards for such training shall be established by the department of health and senior services by rule. It shall be a requirement of hospital and ambulatory surgical center licensure pursuant to this chapter that all hospitals and ambulatory surgical centers submit documentation to the department of health and senior services on the training program used.

(L. 2000 S.B. 788 § 1)



Section 197.289 Adequate nurse staffing, methodology required, minimum requirements.

Adequate nurse staffing, methodology required, minimum requirements.

197.289. 1. All hospitals and ambulatory surgical centers shall develop and implement a methodology which ensures adequate nurse staffing that will meet the needs of patients. At a minimum, there shall be on duty at all times a sufficient number of licensed registered nurses to provide patient care requiring the judgment and skills of a licensed registered nurse and to oversee the activities of all nursing personnel.

2. There shall be sufficient licensed and ancillary nursing personnel on duty on each nursing unit to meet the needs of each patient in accordance with accepted standards of quality patient care.

(L. 2000 S.B. 788 § 2)



Section 197.291 Technical advisory committee on quality of patient care and nursing practices established, members, appointment, duties.

Technical advisory committee on quality of patient care and nursing practices established, members, appointment, duties.

197.291. 1. There is hereby established a "Technical Advisory Committee on the Quality of Patient Care and Nursing Practices" within the department of health and senior services. The committee shall be comprised of nine members appointed by the director of the department of health and senior services, one of whom shall be a representative of the department of health and senior services and one of whom shall be a representative of the general public. In addition, the director shall appoint three members representing licensed registered nurses from a list of recommended appointees provided by the Missouri Nurses Association, one member representing licensed practical nurses from a list of recommended appointees provided by the Missouri Licensed Practical Nurses Association, two members from a list of recommended appointees provided by the Missouri Hospital Association, and one member representing licensed physicians from a list of recommended appointees provided by the Missouri State Medical Association.

2. The committee shall work with hospitals, nurses, physicians, state agencies, community groups and academic researchers to develop specific recommendations related to staffing, improving the quality of patient care, and insuring the safe and appropriate employment of licensed nurses within hospitals and ambulatory surgical centers. The committee shall develop recommendations and submit an annual report based on such recommendations to the governor, chairpersons of standing health and appropriations committees of the general assembly and the department of health and senior services no later than December thirty-first of each year.

3. The department of health and senior services shall provide such support as the committee members require to aid it in the performance of its duties.

4. Committee members shall not be compensated for their services but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

5. The provisions of this section shall expire on December 31, 2011.

(L. 2000 S.B. 788 § 3, A.L. 2006 S.B. 1155)

Expires 12-31-11



Section 197.293 Licensure regulations, standards used by the department of health and senior services for enforcement.

Licensure regulations, standards used by the department of health and senior services for enforcement.

197.293. 1. In addition to the powers established in sections 197.070 and 197.220, the department of health and senior services shall use the following standards for enforcing hospital and ambulatory surgical center licensure regulations promulgated to enforce the provisions of sections 197.010 to 197.120, sections 197.150 to 197.165, and sections 197.200 to 197.240:

(1) Upon notification of a deficiency in meeting regulatory standards, the hospital or ambulatory surgical center shall develop and implement a plan of correction approved by the department which includes, but is not limited to, the specific type of corrective action to be taken and an estimated time to complete such action;

(2) If the plan as implemented does not correct the deficiency, the department may either:

(a) Direct the hospital or ambulatory surgical center to develop and implement a plan of correction pursuant to subdivision (1) of this subsection; or

(b) Require the hospital or ambulatory surgical center to implement a plan of correction developed by the department;

(3) If there is a continuing deficiency after implementation of the plan of correction pursuant to subdivision (2) of this subsection and the hospital or ambulatory surgical center has had an opportunity to correct such deficiency, the department may restrict new inpatient admissions or outpatient entrants to the service or services affected by such deficiency;

(4) If there is a continuing deficiency after the department restricts new inpatient admissions or outpatient entrants to the service or services pursuant to subdivision (3) of this subsection and the hospital or ambulatory surgical center has had an opportunity to correct such deficiency, the department may suspend operations in all or part of the service or services affected by such deficiency;

(5) If there is a continuing deficiency after suspension of operations pursuant to subdivision (4) of this subsection, the department may deny, suspend or revoke the hospital's or ambulatory surgical center's license pursuant to section 197.070 or section 197.220.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, if a deficiency in meeting licensure standards presents an immediate and serious threat to the patients' health and safety, the department may, based on the scope and severity of the deficiency, restrict access to the service or services affected by the deficiency until the hospital or ambulatory surgical center has developed and implemented an approved plan of correction. Decisions as to whether a deficiency constitutes an immediate and serious threat to the patients' health and safety shall be made in accordance with guidelines established pursuant to regulation of the department of health and senior services and such decisions shall be approved by the bureau of health facility licensing in the department of health and senior services, or its successor agency, or by a person authorized by the regulations to approve such decisions in the absence of the director.

(L. 2000 S.B. 788 § 4, A.L. 2004 S.B. 1279)



Section 197.294 Use of certain information to establish standard of care prohibited in private civil actions.

Use of certain information to establish standard of care prohibited in private civil actions.

197.294. No information disclosed by the department to the public pursuant to sections 192.019, 192.020, 192.067, 192.131, 192.138, 192.665, and 192.667, and sections 197.150, 197.152, 197.154, 197.156, 197.158, 197.160, 197.162, 197.165, and 197.293 shall be used to establish a standard of care in a private civil action.

(L. 2004 S.B. 1279)



Section 197.295 Licensure enforcement, appeals, procedure.

Licensure enforcement, appeals, procedure.

197.295. 1. A hospital or ambulatory surgical center aggrieved by a decision of the department pursuant to the provisions of paragraph (b) of subdivision (2) and subdivisions (3), (4) and (5) of subsection 1 of section 197.293 may appeal such decision to the administrative hearing commission pursuant to section 197.071 or section 197.221, and seek judicial review pursuant to section 621.145. An appeal of an action to restrict new inpatient admissions or outpatient entrants, suspend operations or revoke a license shall be heard on an expedited basis by the administrative hearing commission. The hospital or ambulatory surgical center may apply to the administrative hearing commission for an order to stay or suspend any such departmental action pending the commission's findings and ruling as authorized by section 621.035.

2. If both the department and the hospital or ambulatory surgical center agree to do so, prior to an appeal to the administrative hearing commission pursuant to section 197.071 or section 197.221, an official action of the department made pursuant to sections 197.010 to 197.120 or sections 197.200 to 197.240 may be appealed to a departmental hearing officer. The department of health and senior services shall promulgate rules specifying the qualifications of such a hearing officer, establish procedures to ensure impartial decisions and provide for comparable appeal remedies when a departmental hearing officer is unavailable.

(L. 2000 S.B. 788 § 5)



Section 197.297 Rulemaking authority, department of health and senior services.

Rulemaking authority, department of health and senior services.

197.297. 1. The department of health and senior services may adopt rules necessary to implement the provisions of sections 197.287 to 197.297.

2. No rule or portion of a rule promulgated pursuant to the authority of sections 197.287 to 197.297 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2000, shall be invalid and void.

(L. 2000 S.B. 788 § 6)



Section 197.300 Citation of law.

Citation of law.

197.300. Sections 197.300 to 197.366 shall be known as the "Missouri Certificate of Need Law".

(L. 1979 H.B. 222 § 1, A.L. 1996 H.B. 1362)

Effective 7-12-96



Section 197.305 Definitions.

Definitions.

197.305. As used in sections 197.300 to 197.366, the following terms mean:

(1) "Affected persons", the person proposing the development of a new institutional health service, the public to be served, and health care facilities within the service area in which the proposed new health care service is to be developed;

(2) "Agency", the certificate of need program of the Missouri department of health and senior services;

(3) "Capital expenditure", an expenditure by or on behalf of a health care facility which, under generally accepted accounting principles, is not properly chargeable as an expense of operation and maintenance;

(4) "Certificate of need", a written certificate issued by the committee setting forth the committee's affirmative finding that a proposed project sufficiently satisfies the criteria prescribed for such projects by sections 197.300 to 197.366;

(5) "Develop", to undertake those activities which on their completion will result in the offering of a new institutional health service or the incurring of a financial obligation in relation to the offering of such a service;

(6) "Expenditure minimum" shall mean:

(a) For beds in existing or proposed health care facilities licensed pursuant to chapter 198 and long-term care beds in a hospital as described in subdivision (3) of subsection 1 of section 198.012, six hundred thousand dollars in the case of capital expenditures, or four hundred thousand dollars in the case of major medical equipment, provided, however, that prior to January 1, 2003, the expenditure minimum for beds in such a facility and long-term care beds in a hospital described in section 198.012 shall be zero, subject to the provisions of subsection 7 of section 197.318;

(b) For beds or equipment in a long-term care hospital meeting the requirements described in 42 CFR, Section 412.23(e), the expenditure minimum shall be zero; and

(c) For health care facilities, new institutional health services or beds not described in paragraph (a) or (b) of this subdivision one million dollars in the case of capital expenditures, excluding major medical equipment, and one million dollars in the case of medical equipment;

(7) "Health service area", a geographic region appropriate for the effective planning and development of health services, determined on the basis of factors including population and the availability of resources, consisting of a population of not less than five hundred thousand or more than three million;

(8) "Major medical equipment", medical equipment used for the provision of medical and other health services;

(9) "New institutional health service":

(a) The development of a new health care facility costing in excess of the applicable expenditure minimum;

(b) The acquisition, including acquisition by lease, of any health care facility, or major medical equipment costing in excess of the expenditure minimum;

(c) Any capital expenditure by or on behalf of a health care facility in excess of the expenditure minimum;

(d) Predevelopment activities as defined in subdivision (12) hereof costing in excess of one hundred fifty thousand dollars;

(e) Any change in licensed bed capacity of a health care facility which increases the total number of beds by more than ten or more than ten percent of total bed capacity, whichever is less, over a two-year period;

(f) Health services, excluding home health services, which are offered in a health care facility and which were not offered on a regular basis in such health care facility within the twelve-month period prior to the time such services would be offered;

(g) A reallocation by an existing health care facility of licensed beds among major types of service or reallocation of licensed beds from one physical facility or site to another by more than ten beds or more than ten percent of total licensed bed capacity, whichever is less, over a two-year period;

(10) "Nonsubstantive projects", projects which do not involve the addition, replacement, modernization or conversion of beds or the provision of a new health service but which include a capital expenditure which exceeds the expenditure minimum and are due to an act of God or a normal consequence of maintaining health care services, facility or equipment;

(11) "Person", any individual, trust, estate, partnership, corporation, including associations and joint stock companies, state or political subdivision or instrumentality thereof, including a municipal corporation;

(12) "Predevelopment activities", expenditures for architectural designs, plans, working drawings and specifications, and any arrangement or commitment made for financing; but excluding submission of an application for a certificate of need.

(L. 1979 H.B. 222 § 2, A.L. 1982 S.B. 481, A.L. 1983 H.B. 825, A.L. 1994 H.B. 1408, A.L. 1996 H.B. 905 merged with H.B. 1362, A.L. 1997 S.B. 373, A.L. 1998 S.B. 963, A.L. 1999 S.B. 326, A.L. 2010 H.B. 1516 Revision merged with H.B. 1965)

CROSS REFERENCE:

Health care facilities, definition, 197.366

(2004) Nursing facility's proposal to add twelve beds constituted a new institutional health service requiring certificate of need, even though the proposed capital expenditure was below the expenditure minimum. McKnight Place v. Missouri Health Facilities Review Committee, 142 S.W.3d 228 (Mo.App.W.D.).



Section 197.310 Review committee, members, terms, compensation, duties.

Review committee, members, terms, compensation, duties.

197.310. 1. The "Missouri Health Facilities Review Committee" is hereby established. The agency shall provide clerical and administrative support to the committee. The committee may employ additional staff as it deems necessary.

2. The committee shall be composed of:

(1) Two members of the senate appointed by the president pro tem, who shall be from different political parties; and

(2) Two members of the house of representatives appointed by the speaker, who shall be from different political parties; and

(3) Five members appointed by the governor with the advice and consent of the senate, not more than three of whom shall be from the same political party.

3. No business of this committee shall be performed without a majority of the full body.

4. The members shall be appointed as soon as possible after September 28, 1979. One of the senate members, one of the house members and three of the members appointed by the governor shall serve until January 1, 1981, and the remaining members shall serve until January 1, 1982. All subsequent members shall be appointed in the manner provided in subsection 2 of this section and shall serve terms of two years.

5. The committee shall elect a chairman at its first meeting which shall be called by the governor. The committee shall meet upon the call of the chairman or the governor.

6. The committee shall review and approve or disapprove all applications for a certificate of need made under sections 197.300 to 197.366. It shall issue reasonable rules and regulations governing the submission, review and disposition of applications.

7. Members of the committee shall serve without compensation but shall be reimbursed for necessary expenses incurred in the performance of their duties.

8. Notwithstanding the provisions of subsection 4 of section 610.025*, the proceedings and records of the facilities review committee shall be subject to the provisions of chapter 610.

(L. 1979 H.B. 222 § 3, A.L. 1999 S.B. 326)

Effective 7-1-99

*Section 610.025 was repealed by S.B. 2, 1987.



Section 197.311 Political contributions to committee members by applicants prohibited.

Political contributions to committee members by applicants prohibited.

197.311. No member of the Missouri health facilities review committee may accept a political donation from any applicant for a license.

(L. 1994 H.B. 1408 § 1)

Effective 6-3-94



Section 197.312 Certificate of need not required for St. Louis residential care facilities and assisted living facilities--certain other facilities, certificate not required.

Certificate of need not required for St. Louis residential care facilities and assisted living facilities--certain other facilities, certificate not required.

197.312. A certificate of need shall not be required for any institution previously owned and operated for or in behalf of a city not within a county which chooses to be licensed as a facility defined under subdivision (21) or (22) of section 198.006 for a facility of ninety beds or less that is owned or operated by a not-for-profit corporation which is exempt from federal income tax as an organization described in section 501(c)(3) of the Internal Revenue Code of 1986, which is controlled directly by a religious organization and which has received approval by the division of aging of plans for construction of such facility by August 1, 1995, and is licensed by the division of aging by July 1, 1996, as a facility defined under subdivision (21) or (22) of section 198.006 or for a facility, serving exclusively mentally ill, homeless persons, of sixteen beds or less that is owned or operated by a not-for-profit corporation which is exempt from federal income tax which is described in section 501(c)(3) of the Internal Revenue Code of 1986, which is controlled directly by a religious organization and which has received approval by the division of aging of plans for construction of such facility by May 1, 1996, and is licensed by the division of aging by July 1, 1996, as a facility defined under subdivision (21) or (22) of section 198.006 or an assisted living facility located in a city not within a county operated by a not for profit corporation which is exempt from federal income tax which is described in section 501(c)(3) of the Internal Revenue Code of 1986, which is controlled directly by a religious organization and which is licensed for one hundred beds or less on or before August 28, 1997.

(L. 1995 S.B. 108 § 1 subsec. 5, A.L. 1996 H.B. 1362)

Effective 7-12-96

*Reprinted due to editorial change required by § 198.005.



Section 197.315 Certificate of need granted, when--forfeiture, grounds--application for certificate, fee--certificate not required, when.

Certificate of need granted, when--forfeiture, grounds--application for certificate, fee--certificate not required, when.

197.315. 1. Any person who proposes to develop or offer a new institutional health service within the state must obtain a certificate of need from the committee prior to the time such services are offered.

2. Only those new institutional health services which are found by the committee to be needed shall be granted a certificate of need. Only those new institutional health services which are granted certificates of need shall be offered or developed within the state. No expenditures for new institutional health services in excess of the applicable expenditure minimum shall be made by any person unless a certificate of need has been granted.

3. After October 1, 1980, no state agency charged by statute to license or certify health care facilities shall issue a license to or certify any such facility, or distinct part of such facility, that is developed without obtaining a certificate of need.

4. If any person proposes to develop any new institutional health care service without a certificate of need as required by sections 197.300 to 197.366, the committee shall notify the attorney general, and he shall apply for an injunction or other appropriate legal action in any court of this state against that person.

5. After October 1, 1980, no agency of state government may appropriate or grant funds to or make payment of any funds to any person or health care facility which has not first obtained every certificate of need required pursuant to sections 197.300 to 197.366.

6. A certificate of need shall be issued only for the premises and persons named in the application and is not transferable except by consent of the committee.

7. Project cost increases, due to changes in the project application as approved or due to project change orders, exceeding the initial estimate by more than ten percent shall not be incurred without consent of the committee.

8. Periodic reports to the committee shall be required of any applicant who has been granted a certificate of need until the project has been completed. The committee may order the forfeiture of the certificate of need upon failure of the applicant to file any such report.

9. A certificate of need shall be subject to forfeiture for failure to incur a capital expenditure on any approved project within six months after the date of the order. The applicant may request an extension from the committee of not more than six additional months based upon substantial expenditure made.

10. Each application for a certificate of need must be accompanied by an application fee. The time of filing commences with the receipt of the application and the application fee. The application fee is one thousand dollars, or one-tenth of one percent of the total cost of the proposed project, whichever is greater. All application fees shall be deposited in the state treasury. Because of the loss of federal funds, the general assembly will appropriate funds to the Missouri health facilities review committee.

11. In determining whether a certificate of need should be granted, no consideration shall be given to the facilities or equipment of any other health care facility located more than a fifteen-mile radius from the applying facility.

12. When a nursing facility shifts from a skilled to an* intermediate level of nursing care, it may return to the higher level of care if it meets the licensure requirements, without obtaining a certificate of need.

13. In no event shall a certificate of need be denied because the applicant refuses to provide abortion services or information.

14. A certificate of need shall not be required for the transfer of ownership of an existing and operational health facility in its entirety.

15. A certificate of need may be granted to a facility for an expansion, an addition of services, a new institutional service, or for a new hospital facility which provides for something less than that which was sought in the application.

16. The provisions of this section shall not apply to facilities operated by the state, and appropriation of funds to such facilities by the general assembly shall be deemed in compliance with this section, and such facilities shall be deemed to have received an appropriate certificate of need without payment of any fee or charge.

17. Notwithstanding other provisions of this section, a certificate of need may be issued after July 1, 1983, for an intermediate care facility operated exclusively for the mentally retarded.

18. To assure the safe, appropriate, and cost-effective transfer of new medical technology throughout the state, a certificate of need shall not be required for the purchase and operation of research equipment that is to be used in a clinical trial that has received written approval from a duly constituted institutional review board of an accredited school of medicine or osteopathy located in Missouri to establish its safety and efficacy and does not increase the bed complement of the institution in which the equipment is to be located. After the clinical trial has been completed, a certificate of need must be obtained for continued use in such facility.

(L. 1979 H.B. 222 § 4, A.L. 1982 S.B. 481, A.L. 1983 H.B. 825, A.L. 1987 S.B. 1, A.L. 1999 S.B. 326)

Effective 7-1-99

*Word "a" appears in original rolls.



Section 197.316 Certificate of need not required for nursing homes treating only AIDS patients--violations, penalty.

Certificate of need not required for nursing homes treating only AIDS patients--violations, penalty.

197.316. 1. The provisions of subsection 10 of section 197.315 and sections 197.317 and 197.318 shall not apply to facilities which are licensed pursuant to the provisions of chapter 198, which are designed and operated exclusively for the care and treatment of persons with acquired human immunodeficiency syndrome, AIDS.

2. If a facility is granted a certificate of need and is found to be exempt from the provisions of subsection 10 of section 197.315 and sections 197.317 and 197.318 pursuant to the provisions of subsection 1 of this section, then only AIDS patients shall be residents of such facility and no others.

3. Any facility that violates the provisions of subsection 2 of this section shall be liable for a fine of one hundred dollars per resident per day for each such violation.

4. The attorney general shall, upon request of the department of health and senior services, bring an action in a circuit court of competent jurisdiction for violation of this section.

(L. 1995 S.B. 108 § 1 subsecs. 1 to 4, A.L. 1999 S.B. 326)

Effective 7-1-99



Section 197.318 Licensed and available, defined--review of letters of intent--application of law in pending court cases--expansion procedures.

Licensed and available, defined--review of letters of intent--application of law in pending court cases--expansion procedures.

197.318. 1. As used in this section, the term "licensed and available" means beds which are actually in place and for which a license has been issued.

2. The committee shall review all letters of intent and applications for long-term care hospital beds meeting the requirements described in 42 CFR, Section 412.23(e) under its criteria and standards for long-term care beds.

3. Sections 197.300 to 197.366 shall not be construed to apply to litigation pending in state court on or before April 1, 1996, in which the Missouri health facilities review committee is a defendant in an action concerning the application of sections 197.300 to 197.366 to long-term care hospital beds meeting the requirements described in 42 CFR, Section 412.23(e).

4. Notwithstanding any other provision of this chapter to the contrary:

(1) A facility licensed pursuant to chapter 198 may increase its licensed bed capacity by:

(a) Submitting a letter of intent to expand to the division of aging and the health facilities review committee;

(b) Certification from the division of aging that the facility:

a. Has no patient care class I deficiencies within the last eighteen months; and

b. Has maintained a ninety-percent average occupancy rate for the previous six quarters;

(c) Has made an effort to purchase beds for eighteen months following the date the letter of intent to expand is submitted pursuant to paragraph (a) of this subdivision. For purposes of this paragraph, an "effort to purchase" means a copy certified by the offeror as an offer to purchase beds from another licensed facility in the same licensure category; and

(d) If an agreement is reached by the selling and purchasing entities, the health facilities review committee shall issue a certificate of need for the expansion of the purchaser facility upon surrender of the seller's license; or

(e) If no agreement is reached by the selling and purchasing entities, the health facilities review committee shall permit an expansion for:

a. A facility with more than forty beds may expand its licensed bed capacity within the same licensure category by twenty-five percent or thirty beds, whichever is greater, if that same licensure category in such facility has experienced an average occupancy of ninety-three percent or greater over the previous six quarters;

b. A facility with fewer than forty beds may expand its licensed bed capacity within the same licensure category by twenty-five percent or ten beds, whichever is greater, if that same licensure category in such facility has experienced an average occupancy of ninety-two percent or greater over the previous six quarters;

c. A facility adding beds pursuant to subparagraphs a. or b. of this paragraph shall not expand by more than fifty percent of its then licensed bed capacity in the qualifying licensure category;

(2) Any beds sold shall, for five years from the date of relicensure by the purchaser, remain unlicensed and unused for any long-term care service in the selling facility, whether they do or do not require a license;

(3) The beds purchased shall, for two years from the date of purchase, remain in the bed inventory attributed to the selling facility and be considered by the department of social services as licensed and available for purposes of this section;

(4) Any residential care facility licensed pursuant to chapter 198 may relocate any portion of such facility's current licensed beds to any other facility to be licensed within the same licensure category if both facilities are under the same licensure ownership or control, and are located within six miles of each other;

(5) A facility licensed pursuant to chapter 198 may transfer or sell individual long-term care licensed beds to facilities qualifying pursuant to paragraphs (a) and (b) of subdivision (1) of this subsection. Any facility which transfers or sells licensed beds shall not expand its licensed bed capacity in that licensure category for a period of five years from the date the licensure is relinquished.

5. Any existing licensed and operating health care facility offering long-term care services may replace one-half of its licensed beds at the same site or a site not more than thirty miles from its current location if, for at least the most recent four consecutive calendar quarters, the facility operates only fifty percent of its then licensed capacity with every resident residing in a private room. In such case:

(1) The facility shall report to the division of aging vacant beds as unavailable for occupancy for at least the most recent four consecutive calendar quarters;

(2) The replacement beds shall be built to private room specifications and only used for single occupancy; and

(3) The existing facility and proposed facility shall have the same owner or owners, regardless of corporate or business structure, and such owner or owners shall stipulate in writing that the existing facility beds to be replaced will not later be used to provide long-term care services. If the facility is being operated under a lease, both the lessee and the owner of the existing facility shall stipulate the same in writing.

6. Nothing in this section shall prohibit a health care facility licensed pursuant to chapter 198 from being replaced in its entirety within fifteen miles of its existing site so long as the existing facility and proposed or replacement facility have the same owner or owners regardless of corporate or business structure and the health care facility being replaced remains unlicensed and unused for any long-term care services whether they do or do not require a license from the date of licensure of the replacement facility.

(L. 1986 S.B. 553 & 775 § 6, A.L. 1992 S.B. 573 & 634, A.L. 1994 H.B. 1408, A.L. 1996 S.B. 575, A.L. 1996 H.B. 1362, A.L. 1997 S.B. 373, A.L. 1999 S.B. 326, A.L. 2010 H.B. 1516 Revision merged with H.B. 1965)



Section 197.320 Rules and regulations.

Rules and regulations.

197.320. The committee shall have the power to promulgate reasonable rules, regulations, criteria and standards in conformity with this section and chapter 536 to meet the objectives of sections 197.300 to 197.366 including the power to establish criteria and standards to review new types of equipment or service. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 197.300 to 197.366 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1979 H.B. 222 § 5, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1999 S.B. 326)

Effective 7-1-99



Section 197.325 Submission of applications.

Submission of applications.

197.325. Any person who proposes to develop or offer a new institutional health service shall submit a letter of intent to the committee at least thirty days prior to the filing of the application.

(L. 1979 H.B. 222 § 6, A.L. 1999 S.B. 326)

Effective 7-1-99



Section 197.326 Lobbyist and interest registration required, when, contents, penalty--general assembly member prohibited from accepting contributions, when--certain persons may not offer gifts, when, penalty.

Lobbyist and interest registration required, when, contents, penalty--general assembly member prohibited from accepting contributions, when--certain persons may not offer gifts, when, penalty.

197.326. 1. Any person who is paid either as part of his normal employment or as a lobbyist to support or oppose any project before the health facilities review committee shall register as a lobbyist pursuant to chapter 105 and shall also register with the staff of the health facilities review committee for every project in which such person has an interest and indicate whether such person supports or opposes the named project. The registration shall also include the names and addresses of any person, firm, corporation or association that the person registering represents in relation to the named project. Any person violating the provisions of this subsection shall be subject to the penalties specified in section 105.478.

2. A member of the general assembly who also serves as a member of the health facilities review committee is prohibited from soliciting or accepting campaign contributions from any applicant or person speaking for an applicant or any opponent to any application or persons speaking for any opponent while such application is pending before the health facilities review committee.

3. Any person regulated by chapter 197 or 198 and any officer, attorney, agent and employee thereof, shall not offer to any committee member or to any person employed as staff to the committee, any office, appointment or position, or any present, gift, entertainment or gratuity of any kind or any campaign contribution while such application is pending before the health facilities review committee. Any person guilty of knowingly violating the provisions of this section shall be punished as follows: For the first offense, such person is guilty of a class B misdemeanor; and for the second and subsequent offenses, such person is guilty of a class D felony.

(L. 1992 S.B. 573 & 634)



Section 197.327 Certificate issued for additional beds for Medicaid patients, use for nonMedicaid patients, penalty--procedure to collect.

Certificate issued for additional beds for Medicaid patients, use for nonMedicaid patients, penalty--procedure to collect.

197.327. 1. If a facility is granted a certificate of need pursuant to sections 197.300 to 197.365 based on an application stating a need for additional Medicaid beds, such beds shall be used for Medicaid patients and no other.

2. Any person who violates the provisions of subsection 1 of this section shall be liable to the state for civil penalties of one hundred dollars for every day of such violation. Each nonMedicaid patient placed in a Medicaid bed shall constitute a separate violation.

3. The attorney general shall, upon the request of the department, bring an action in a circuit court of competent jurisdiction to recover the civil penalty. The department may bring such an action itself. The civil action may be brought in the circuit court of Cole County or, at the option of the director, in another county which has venue of an action against the person under other provisions of law.

(L. 1988 H.B. 1368)



Section 197.330 Duties of review committee.

Duties of review committee.

197.330. 1. The committee shall:

(1) Notify the applicant within fifteen days of the date of filing of an application as to the completeness of such application;

(2) Provide written notification to affected persons located within this state at the beginning of a review. This notification may be given through publication of the review schedule in all newspapers of general circulation in the area to be served;

(3) Hold public hearings on all applications when a request in writing is filed by any affected person within thirty days from the date of publication of the notification of review;

(4) Within one hundred days of the filing of any application for a certificate of need, issue in writing its findings of fact, conclusions of law, and its approval or denial of the certificate of need; provided, that the committee may grant an extension of not more than thirty days on its own initiative or upon the written request of any affected person;

(5) Cause to be served upon the applicant, the respective health system agency, and any affected person who has filed his prior request in writing, a copy of the aforesaid findings, conclusions and decisions;

(6) Consider the needs and circumstances of institutions providing training programs for health personnel;

(7) Provide for the availability, based on demonstrated need, of both medical and osteopathic facilities and services to protect the freedom of patient choice; and

(8) Establish by regulation procedures to review, or grant a waiver from review, nonsubstantive projects. The term "filed" or "filing" as used in this section shall mean delivery to the staff of the health facilities review committee the document or documents the applicant believes constitute an application.

2. Failure by the committee to issue a written decision on an application for a certificate of need within the time required by this section shall constitute approval of and final administrative action on the application, and is subject to appeal pursuant to section 197.335 only on the question of approval by operation of law.

(L. 1979 H.B. 222 § 7, A.L. 1986 S.B. 553 & 775, A.L. 1987 H.B. 384 Revision, A.L. 1999 S.B. 326)

Effective 7-1-99



Section 197.335 Appeals, venue.

Appeals, venue.

197.335. Within thirty days of the decision of the committee, the applicant may file an appeal to be heard de novo by the administrative hearing commissioner, the circuit court of Cole County or the circuit court in the county within which such health care service or facility is proposed to be developed.

(L. 1979 H.B. 222 § 8, A.L. 1986 S.B. 553 & 775, A.L. 1987 H.B. 384 Revision, A.L. 1999 S.B. 326)

Effective 7-1-99



Section 197.340 Notices to committee.

Notices to committee.

197.340. Any health facility providing a health service must notify the committee of any discontinuance of any previously provided health care service, a decrease in the number of licensed beds by ten percent or more, or the change in licensure category for any such facility.

(L. 1979 H.B. 222 § 9)

Effective 10-1-80



Section 197.345 Actions taken prior to October 1, 1980, not affected.

Actions taken prior to October 1, 1980, not affected.

197.345. Any health facility with a project for facilities or services for which a binding construction or purchase contract has been executed prior to October 1, 1980, or health care facility which has commenced operations prior to October 1, 1980, shall be deemed to have received a certificate of need, except that such certificate of need shall be subject to forfeiture under the provisions of subsections 8 and 9 of section 197.315.

(L. 1979 H.B. 222 § 10)



Section 197.355 Certificate required before funds may be appropriated.

Certificate required before funds may be appropriated.

197.355. The legislature may not appropriate any money for capital expenditures for health care facilities until a certificate of need has been issued for such expenditures.

(L. 1979 H.B. 222 § 12)

Effective 10-1-80



Section 197.357 Reimbursement for project cost-overrun in excess of ten percent, eligible when--requirements.

Reimbursement for project cost-overrun in excess of ten percent, eligible when--requirements.

197.357. For the purposes of reimbursement under section 208.152, project costs for new institutional health services in excess of ten percent of the initial project estimate whether or not approval was obtained under subsection 7 of section 197.315 shall not be eligible for reimbursement for the first three years that a facility receives payment for services provided under section 208.152. The initial estimate shall be that amount for which the original certificate of need was obtained or, in the case of facilities for which a binding construction or purchase contract was executed prior to October 1, 1980, the amount of that contract. Reimbursement for these excess costs after the first three years shall not be made until a certificate of need has been granted for the excess project costs. The provisions of this section shall apply only to facilities which file an application for a certificate of need or make application for cost-overrun review of their original application or waiver after August 13, 1982.

(L. 1982 H.B. 1086)



Section 197.366 Health care facilities defined.

Health care facilities defined.

197.366. The term "health care facilities" in sections 197.300 to 197.366 shall mean:

(1) Facilities licensed under chapter 198;

(2) Long-term care beds in a hospital as described in subdivision (3) of subsection 1 of section 198.012;

(3) Long-term care hospitals or beds in a long-term care hospital meeting the requirements described in 42 CFR, section 412.23(e); and

(4) Construction of a new hospital as defined in chapter 197.

(L. 1996 H.B. 1362, A.L. 2010 H.B. 1516 Revision merged with H.B. 1965)



Section 197.367 Licensed bed limitation imposed, when.

Licensed bed limitation imposed, when.

197.367. Upon application for renewal by any residential care facility or assisted living facility which on the effective date of this act** has been licensed for more than five years, is licensed for more than fifty beds and fails to maintain for any calendar year its occupancy level above thirty percent of its then licensed beds, the division of aging shall license only fifty beds for such facility.

(L. 1999 S.B. 326 § 8)

*Reprinted due to editorial change required by § 198.005.

**"This act" (S.B. 326, 1999) contained more than one effective date.



Section 197.400 Definitions.

Definitions.

197.400. As used in sections 197.400 to 197.475, unless the context otherwise requires, the following terms mean:

(1) "Council", the home health services advisory council created by sections 197.400 to 197.475;

(2) "Department", the department of health and senior services;

(3) "Home health agency", a public agency or private organization or a subdivision or subunit of an agency or organization that provides two or more home health services at the residence of a patient according to a physician's written and signed plan of treatment;

(4) "Home health services", any of the following items and services provided at the residence of the patient on a part-time or intermittent basis: nursing, physical therapy, speech therapy, occupational therapy, home health aid, or medical social service;

(5) "Part-time or intermittent basis", the providing of home health services in an interrupted interval sequence on the average of not to exceed three hours in any twenty-four-hour period;

(6) "Patient's residence", the actual place of residence of the person receiving home health services, including institutional residences as well as individual dwelling units;

(7) "Physician", a person licensed by the state board of registration for the healing arts pursuant to the provisions of chapter 334 to practice in this state as a physician and surgeon;

(8) "Plan of treatment", a plan reviewed and signed as often as medically necessary by a physician or podiatrist, not to exceed sixty days in duration, prescribing items and services for an individual patient's condition;

(9) "Podiatrist", a person licensed by the state board of podiatry pursuant to the provisions of chapter 330 to practice in this state as a podiatrist;

(10) "Subunit" or "subdivision", any organizational unit of a larger organization which can be clearly defined as a separate entity within the larger structure, which can meet all of the requirements of sections 197.400 to 197.475 independent of the larger organization, which can be held accountable for the care of patients it is serving, and which provides to all patients care and services meeting the standards and requirements of sections 197.400 to 197.475.

(L. 1983 H.B. 51 § 1, A.L. 1997 H.B. 642)



Section 197.405 Home health agencies, license required.

Home health agencies, license required.

197.405. No home health agency, including Medicare and Medicaid providers, shall provide two or more of the home health services covered by subdivision (4) of section 197.400 or shall hold itself out as providing such home health services or as a home health agency unless it is licensed and registered in accordance with the provisions of sections 197.400 to 197.475.

(L. 1983 H.B. 51 § 2)



Section 197.410 Application for license, fee.

Application for license, fee.

197.410. 1. Persons desiring to receive a license to operate a home health agency in the state of Missouri shall file a written application with the department of health and senior services on a form prescribed by the director of the department.

2. The application shall be accompanied by a six hundred-dollar license fee.

(L. 1983 H.B. 51 § 3)



Section 197.415 License issued or renewed, requirements.

License issued or renewed, requirements.

197.415. 1. The department shall review the applications and shall issue a license to applicants who have complied with the requirements of sections 197.400 to 197.475 and have received approval of the department.

2. A license shall be renewed annually upon approval of the department when the following conditions have been met:

(1) The application for renewal is accompanied by a six-hundred-dollar license fee;

(2) The home health agency is in compliance with the requirements established pursuant to the provisions of sections 197.400 to 197.475 as evidenced by a survey inspection by the department which shall occur at least every thirty-six months for agencies that have been in operation thirty-six consecutive months from initial inspection. The frequency of inspections for agencies in operation at least thirty-six consecutive months from the initial inspection shall be determined by such factors as number of complaints received and changes in management, supervision or ownership. The frequency of each survey inspection for any agency in operation less than thirty-six consecutive months from the initial inspection shall occur and be conducted at least every twelve months;

(3) The application is accompanied by a statement of any changes in the information previously filed with the department pursuant to section 197.410.

3. Each license shall be issued only for the home health agency listed in the application. Licenses shall be posted in a conspicuous place in the main offices of the licensed home health agency.

4. In lieu of any survey required by sections 197.400 to 197.475, the department may accept in whole or in part written reports of the survey of any state or federal agency, or of any professional accrediting agency, if such survey:

(1) Is comparable in scope and method to the department's surveys; and

(2) Is conducted within one year of initial application or within thirty-six months for the renewal of the home health license as required by subdivision (2) of subsection 2 of this section.

(L. 1983 H.B. 51 § 4, subsecs. 1, 2, 3, A.L. 1997 H.B. 643 merged with S.B. 373)



Section 197.416 Out-of-state applicants for licensure, compliance history may be requested.

Out-of-state applicants for licensure, compliance history may be requested.

197.416. Whenever the department is inspecting a home health agency in response to an application from an applicant located outside of Missouri not previously licensed by the department, the department may request from the applicant the past five years compliance history of all home health agencies owned by the applicant located outside of this state.

(L. 2003 S.B. 556 & 311)



Section 197.420 License not transferable or assignable on sale or transfer of ownership--new application, requirement--temporary license, when.

License not transferable or assignable on sale or transfer of ownership--new application, requirement--temporary license, when.

197.420. A license shall not be transferable or assignable. When a home health agency is sold or ownership or management is transferred, or the corporate legal organization status is substantially changed, the license of the agency shall be voided and a new license obtained. Application for a new license shall be made to the department in writing, at least ninety days prior to the effective date of the sale, transfer, or change in corporate status. The application for a new license shall be on the same form, containing the same information required for an original license, and shall be accompanied by a license fee of six hundred dollars. The department may issue a temporary operating permit for the continuation of the operation of the home health agency for a period of not more than ninety days pending the survey inspection and the final disposition of the application. The department shall require all licensed home health agencies to submit statistical reports. The content, format, and frequency of such reports shall be determined by the department with council approval.

(L. 1983 H.B. 51 § 4, subsec. 4)



Section 197.425 Survey inspections by department, when.

Survey inspections by department, when.

197.425. In addition to the survey inspection required for licensing or license renewal, the department may make other survey inspections during normal business hours. Each home health agency shall allow the department or its authorized representatives to enter upon its premises during normal business hours for the purpose of conducting the survey inspection.

(L. 1983 H.B. 51 § 5)



Section 197.430 Report on survey, list of deficiencies, content--plan of correction filed with department--resurvey and administrative review procedure.

Report on survey, list of deficiencies, content--plan of correction filed with department--resurvey and administrative review procedure.

197.430. After completion of each department survey, a written report of the findings with respect to compliance or noncompliance with the provisions of sections 197.400 to 197.475 and the standards established hereunder as well as a list of deficiencies found shall be prepared. A copy of the report and the list of deficiencies found shall be served upon the home health agency within fifteen business days following the survey inspection. The list of deficiencies shall specifically state the statute or rule which the home health agency is alleged to have violated. If the home health agency acknowledges the deficiencies found by the survey inspection, the home health agency shall inform the department of the time necessary for compliance and shall file a plan of correction with the department. If the home health agency does not acknowledge the deficiencies, it may request a resurvey by the department. If, after the resurvey, the home health agency still does not agree with the findings of the department, it may seek a review of the findings of the department by the administrative hearing commission.

(L. 1983 H.B. 51 § 6)



Section 197.435 Complaint procedure.

Complaint procedure.

197.435. Any person wishing to make a complaint against a home health agency licensed under the provisions of sections 197.400 to 197.475 may file the complaint in writing with the department setting forth the details and facts supporting the complaint. If the department determines the charges are sufficient to warrant a hearing to determine whether the license of the home health agency should be suspended or revoked, the department shall fix a time and place for a hearing and require the home health agency to appear and defend against the complaint. A copy of the complaint shall be given to the home health agency at the time it is notified of the hearing. The notice of the hearing shall be given at least twenty days prior to the date of the hearing. The hearing shall be conducted by the administrative hearing commission in accordance with the provisions of chapter 621.

(L. 1983 H.B. 51 § 7)



Section 197.440 Refusal to issue, suspension or revocation of license, grounds--right to administrative review.

Refusal to issue, suspension or revocation of license, grounds--right to administrative review.

197.440. 1. The department shall refuse to issue or shall suspend or shall revoke the license of any home health agency for failure to comply with any provision of sections 197.400 to 197.475 or with any rule or standard of the department adopted under the provisions of sections 197.400 to 197.475 or for obtaining the license by means of fraud, misrepresentation, or concealment of material facts.

2. Any home health agency which has been refused a license or which has had its license revoked or suspended by the department may seek a review of the department's action by the administrative hearing commission.

(L. 1983 H.B. 51 § 8)



Section 197.445 Rules and regulations, procedure.

Rules and regulations, procedure.

197.445. 1. The department may adopt reasonable rules and standards necessary to carry out the provisions of sections 197.400 to 197.477. The rules and standards adopted shall not be less than the standards established by the federal government for home health agencies under Title XVIII of the Federal Social Security Act. The reasonable rules and standards shall be initially promulgated within one year of September 28, 1983.

2. The rules and standards adopted by the department pursuant to the provisions of sections 197.400 to 197.477 shall apply to all health services covered by sections 197.400 to 197.477 rendered to any patient being served by a home health agency regardless of source of payment for the service, patient's condition, or place of residence, at which the home health services are ordered by the physician or podiatrist. No rule or portion of a rule promulgated pursuant to the authority of sections 197.400 to 197.477 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1983 H.B. 51 § 9, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1997 H.B. 642)



Section 197.450 Home health services advisory council--members--terms, qualifications--appointment--vacancies--expenses.

Home health services advisory council--members--terms, qualifications--appointment--vacancies--expenses.

197.450. 1. There is hereby created the "Home Health Services Advisory Council", which shall guide, advise and make recommendations to the department relating to the rules and standards adopted and the implementation and administration of sections 197.400 to 197.475.

2. Members of the council shall be residents of this state. The council shall consist of members who shall serve for a term of three years. No member may serve more than two successive full terms. One member of the council shall be a representative of the department, and such member shall serve as chairman of the council. Three members shall be citizens selected from the state at large and shall have no connection with any home health agency. Five members shall be representatives of home health agencies and one of these five members shall be selected from each of the following types of home health agencies:

(1) Public sponsored home health agencies;

(2) Institutional sponsored home health agencies;

(3) Voluntary nonprofit home health agencies;

(4) Private nonprofit home health agencies; and

(5) For-profit home health agencies.

3. All members of the council shall be appointed by the director of the department. The term of office of each member shall be for three years or until his successor is appointed; except that, of the members first appointed, three shall be selected for one year, three shall be selected for two years, and three shall be selected for three years. Before a member's term expires, the director of the department shall appoint a successor to assume his duties on the expiration of his predecessor's term. A vacancy in the office of a member shall be filled by appointment for the unexpired term.

4. The council shall meet not less than quarterly each year at a place, day and hour determined by the council. The council may also meet at such other times and places as may be designated by the chairman, or upon the request of the majority of the other members of the council.

5. Members of the council shall receive no compensation for their services, but shall be reimbursed, subject to appropriations, for their actual and necessary expenses incurred in the performance of their duties.

(L. 1983 H.B. 51 § 10, A.L. 2002 H.B. 1953)



Section 197.455 Injunctions, venue.

Injunctions, venue.

197.455. The department may file an action in the circuit court for the county in which any home health agency alleged to be violating the provisions of sections 197.400 to 197.475 resides or may be found for an injunction to restrain the home health agency from continuing the violation.

(L. 1983 H.B. 51 § 11)



Section 197.460 Exempt persons and religious organizations.

Exempt persons and religious organizations.

197.460. 1. The provisions of sections 197.400 to 197.475 shall not apply to individuals who personally provide one or more home health services if such persons are not under the direct control and doing work for and employed by a home health agency.

2. The provisions of sections 197.400 to 197.475 shall not apply to any person or organization conducting a home health agency by and for the adherents of any recognized church or religious denomination or sect for the purpose of providing services for the care or treatment of the sick or infirm who depend upon prayer or spiritual means for healing in the practice of the religion of such church or religious denomination or sect.

3. The provisions of sections 197.400 to 197.475 shall not apply to any person or other entity which provides services pursuant to subdivision (18) of subsection 1 of section 208.152 or provides in-home services pursuant to subdivision (21) of subsection 2 of section 660.050.

(L. 1983 H.B. 51 § 12, A.L. 1990 S.B. 524)

Effective 1-1-91



Section 197.465 Funds to be deposited in general revenue.

Funds to be deposited in general revenue.

197.465. All funds received by the department under the provisions of sections 197.400 to 197.475 shall be deposited in the state treasury to the credit of general revenue.

(L. 1983 H.B. 51 § 13)



Section 197.470 Reports or investigations open to public, exception--requests for material, procedure, fee.

Reports or investigations open to public, exception--requests for material, procedure, fee.

197.470. All reports or documents collected by the department, or findings and decisions made by the department, under the provisions of sections 197.400 to 197.475, unless declared to be a confidential record under any other provision of law, shall be available to public inspection upon written request. The material requested shall be made available within thirty days after receipt of the request. The department may charge a reasonable fee for the copying of any material.

(L. 1983 H.B. 51 § 14)



Section 197.475 Violations, penalty.

Violations, penalty.

197.475. Any person who violates any of the provisions of sections 197.400 to 197.475 is guilty of a class A misdemeanor and, upon conviction, shall be punished as provided by law.

(L. 1983 H.B. 51 § 15)



Section 197.477 Reports of inspections by department of health and senior services may be available to public, when--certain information to remain confidential.

Reports of inspections by department of health and senior services may be available to public, when--certain information to remain confidential.

197.477. Upon the completion of the final report of an inspection or evaluation of a health facility or agency or any part thereof pursuant to sections 190.235 to 190.249, sections 197.010 to 197.120, sections 197.200 to 197.240, or sections 197.400 to 197.475, including any amendments thereto which may hereinafter be enacted by the general assembly or rule or regulation promulgated pursuant thereto, the department of health and senior services may disclose to the public reports of the inspections or evaluations showing the standards by which the inspections or evaluations were conducted, whether such standards were met, and, if such standards were not met, in what manner they were not met and how the facility proposed to correct or did correct the deficiencies. All other information whatsoever, including information and reports submitted to the department of health and senior services by governmental agencies and recognized accrediting organizations in whole or in part for licensure purposes pursuant to sections 190.235 to 190.249, sections 197.010 to 197.120, sections 197.200 to 197.240, or sections 197.400 to 197.475, collected during such inspections or evaluations or information which is derived as a result of such inspections or evaluations shall be confidential and shall be disclosed only to the person or organization which is the subject of the inspection or evaluation or a representative thereof.

(L. 1988 H.B. 1134 § 2)

Effective 5-4-88



Section 197.478 Home health agency information to be provided on department internet website.

Home health agency information to be provided on department internet website.

197.478. 1. The department of health and senior services shall provide through their internet website:

(1) The most recent survey of all home health agencies and any such findings of deficiencies and the effect the deficiency would have on such agencies. If such survey is in dispute, the survey shall not be posted on the website until the agency's dispute has been resolved and the department shall, upon request of the home health agency, post the agency's response;

(2) The home health agency's proposed plan of correction;

(3) A link to the federal website that provides a summary of home health agency surveys conducted over the last three years; and

(4) Information on how to obtain a copy of a complete home health agency survey conducted over the last three years.

2. Nothing in this section shall be construed as requiring the department to post any information on its internet website that is prohibited from disclosure pursuant to the federal Health Insurance Portability and Accountability Act, as amended.

(L. 2003 S.B. 556 & 311)



Section 197.480 In-home health care providers, transfer of assets or bequests, rebuttable presumption of undue influence, when.

In-home health care providers, transfer of assets or bequests, rebuttable presumption of undue influence, when.

197.480. There shall be a rebuttable presumption of undue influence for any transfer of assets or bequest or devise to the benefit of any in-home health care provider who is not related to the grantor within the third degree of consanguinity. Such presumption shall not apply to reasonable payments for services rendered nor to transfers of less than five percent of the assets of the grantor.

(L. 2004 H.B. 1511 § 1)



Section 197.500 Employee disqualification list to be maintained.

Employee disqualification list to be maintained.

197.500. 1. The department shall maintain an employee disqualification list and place on the employee disqualification list the names of any persons who are or who have been employed by any entity licensed pursuant to this chapter and who have been finally determined by the department pursuant to section 660.315 to have knowingly or recklessly abused or neglected a patient. For the purpose of this section, "abuse" and "neglect" shall have the same meanings as such terms are defined in section 198.006. For purposes of this section only, "knowingly" and "recklessly" shall have the meanings that are ascribed to them in this section. A person acts "knowingly" with respect to the person's conduct when a reasonable person should be aware of the result caused by his or her conduct. A person acts "recklessly" when the person consciously disregards a substantial and unjustifiable risk that the person's conduct will result in serious physical injury and such disregard constitutes a gross deviation from the standard of care that a reasonable person would exercise in the situation.

2. The department shall compile and maintain an employee disqualification list in the same manner as the employee disqualification list compiled and maintained by the department pursuant to section 660.315.

(L. 2003 S.B. 556 & 311)



Section 197.700 Medical staff membership to be considered on individual basis, discrimination prohibited.

Medical staff membership to be considered on individual basis, discrimination prohibited.

197.700. In the selection of medical staff members licensed under chapter 334, no medical staff bylaws, departmental bylaws or hospital licensed under this chapter shall discriminate against any practitioner of the healing arts who holds a license to practice medicine and surgery in this state for reasons based solely upon the practitioner's branch of the healing arts or the school or health care facility in which the practitioner received medical schooling, postgraduate training or certification if such medical schooling or postgraduate training was accredited by the American Osteopathic Association or the American Medical Association. Each applicant for medical staff membership shall be considered on an individual basis pursuant to objective criteria applied equally to each applicant.

(L. 1993 S.B. 54 § 1)



Section 197.705 Health care facilities personnel required to wear identification badges, when.

Health care facilities personnel required to wear identification badges, when.

197.705. All hospitals and health care facilities, defined in sections 197.020 and 197.305, shall require all personnel providing services in such facilities to wear identification badges while acting within the scope of their employment. The identification badges of all personnel shall prominently display the licensure status of such personnel.

(L. 1997 H.B. 762 § 1)






Chapter 198 Convalescent, Nursing and Boarding Homes

Section 198.003 Citation of law.

Citation of law.

198.003. Sections 198.003 to 198.186 shall be known and may be cited as the "Omnibus Nursing Home Act".

(L. 1979 S.B. 328, et al. § 2)



Section 198.005 Assisted living facilities, statutory references to residential care facilities to be changed by revisor of statutes.

Assisted living facilities, statutory references to residential care facilities to be changed by revisor of statutes.

198.005. The term "residential care facility I" shall be referred to as a "residential care facility", and the term "residential care facility II" shall be referred to as "assisted living facility". The revisor of statutes shall make the appropriate changes to all such references in the revised statutes, except that references to residential care facilities as defined in section 210.481, or residential facilities licensed by the department of mental health shall not be changed.

(L. 2006 S.B. 616)



Section 198.006 Definitions.

Definitions.

198.006. As used in sections 198.003 to 198.186, unless the context clearly indicates otherwise, the following terms mean:

(1) "Abuse", the infliction of physical, sexual, or emotional injury or harm;

(2) "Activities of daily living" or "ADL", one or more of the following activities of daily living:

(a) Eating;

(b) Dressing;

(c) Bathing;

(d) Toileting;

(e) Transferring; and

(f) Walking;

(3) "Administrator", the person who is in general administrative charge of a facility;

(4) "Affiliate":

(a) With respect to a partnership, each partner thereof;

(b) With respect to a limited partnership, the general partner and each limited partner with an interest of five percent or more in the limited partnership;

(c) With respect to a corporation, each person who owns, holds or has the power to vote five percent or more of any class of securities issued by the corporation, and each officer and director;

(d) With respect to a natural person, any parent, child, sibling, or spouse of that person;

(5) "Appropriately trained and qualified individual", an individual who is licensed or registered with the state of Missouri in a health care-related field or an individual with a degree in a health care-related field or an individual with a degree in a health care, social services, or human services field or an individual licensed under chapter 344 and who has received facility orientation training under 19 CSR 30-86042(18), and dementia training under section 660.050 and twenty-four hours of additional training, approved by the department, consisting of definition and assessment of activities of daily living, assessment of cognitive ability, service planning, and interview skills;

(6) "Assisted living facility", any premises, other than a residential care facility, intermediate care facility, or skilled nursing facility, that is utilized by its owner, operator, or manager to provide twenty-four-hour care and services and protective oversight to three or more residents who are provided with shelter, board, and who may need and are provided with the following:

(a) Assistance with any activities of daily living and any instrumental activities of daily living;

(b) Storage, distribution, or administration of medications; and

(c) Supervision of health care under the direction of a licensed physician, provided that such services are consistent with a social model of care;

Such term shall not include a facility where all of the residents are related within the fourth degree of consanguinity or affinity to the owner, operator, or manager of the facility;

(7) "Community-based assessment", documented basic information and analysis provided by appropriately trained and qualified individuals describing an individual's abilities and needs in activities of daily living, instrumental activities of daily living, vision/hearing, nutrition, social participation and support, and cognitive functioning using an assessment tool approved by the department of health and senior services that is designed for community-based services and that is not the nursing home minimum data set;

(8) "Dementia", a general term for the loss of thinking, remembering, and reasoning so severe that it interferes with an individual's daily functioning, and may cause symptoms that include changes in personality, mood, and behavior;

(9) "Department", the Missouri department of health and senior services;

(10) "Emergency", a situation, physical condition or one or more practices, methods or operations which presents imminent danger of death or serious physical or mental harm to residents of a facility;

(11) "Facility", any residential care facility, assisted living facility, intermediate care facility, or skilled nursing facility;

(12) "Health care provider", any person providing health care services or goods to residents and who receives funds in payment for such goods or services under Medicaid;

(13) "Instrumental activities of daily living", or "IADL", one or more of the following activities:

(a) Preparing meals;

(b) Shopping for personal items;

(c) Medication management;

(d) Managing money;

(e) Using the telephone;

(f) Housework; and

(g) Transportation ability;

(14) "Intermediate care facility", any premises, other than a residential care facility, assisted living facility, or skilled nursing facility, which is utilized by its owner, operator, or manager to provide twenty-four-hour accommodation, board, personal care, and basic health and nursing care services under the daily supervision of a licensed nurse and under the direction of a licensed physician to three or more residents dependent for care and supervision and who are not related within the fourth degree of consanguinity or affinity to the owner, operator or manager of the facility;

(15) "Manager", any person other than the administrator of a facility who contracts or otherwise agrees with an owner or operator to supervise the general operation of a facility, providing such services as hiring and training personnel, purchasing supplies, keeping financial records, and making reports;

(16) "Medicaid", medical assistance under section 208.151, et seq., in compliance with Title XIX, Public Law 89-97, 1965 amendments to the Social Security Act (42 U.S.C. 301, et seq.), as amended;

(17) "Neglect", the failure to provide, by those responsible for the care, custody, and control of a resident in a facility, the services which are reasonable and necessary to maintain the physical and mental health of the resident, when such failure presents either an imminent danger to the health, safety or welfare of the resident or a substantial probability that death or serious physical harm would result;

(18) "Operator", any person licensed or required to be licensed under the provisions of sections 198.003 to 198.096 in order to establish, conduct or maintain a facility;

(19) "Owner", any person who owns an interest of five percent or more in:

(a) The land on which any facility is located;

(b) The structure or structures in which any facility is located;

(c) Any mortgage, contract for deed, or other obligation secured in whole or in part by the land or structure in or on which a facility is located; or

(d) Any lease or sublease of the land or structure in or on which a facility is located.

"Owner" does not include a holder of a debenture or bond purchased at public issue nor does it include any regulated lender unless the entity or person directly or through a subsidiary operates a facility;

(20) "Protective oversight", an awareness twenty-four hours a day of the location of a resident, the ability to intervene on behalf of the resident, the supervision of nutrition, medication, or actual provisions of care, and the responsibility for the welfare of the resident, except where the resident is on voluntary leave;

(21) "Resident", a person who by reason of aging, illness, disease, or physical or mental infirmity receives or requires care and services furnished by a facility and who resides or boards in or is otherwise kept, cared for, treated or accommodated in such facility for a period exceeding twenty-four consecutive hours;

(22) "Residential care facility", any premises, other than an assisted living facility, intermediate care facility, or skilled nursing facility, which is utilized by its owner, operator or manager to provide twenty-four-hour care to three or more residents, who are not related within the fourth degree of consanguinity or affinity to the owner, operator, or manager of the facility and who need or are provided with shelter, board, and with protective oversight, which may include storage and distribution or administration of medications and care during short-term illness or recuperation, except that, for purposes of receiving supplemental welfare assistance payments under section 208.030, only any residential care facility licensed as a residential care facility II immediately prior to August 28, 2006, and that continues to meet such licensure requirements for a residential care facility II licensed immediately prior to August 28, 2006, shall continue to receive after August 28, 2006, the payment amount allocated immediately prior to August 28, 2006, for a residential care facility II under section 208.030;

(23) "Skilled nursing facility", any premises, other than a residential care facility, an assisted living facility, or an intermediate care facility, which is utilized by its owner, operator or manager to provide for twenty-four-hour accommodation, board and skilled nursing care and treatment services to at least three residents who are not related within the fourth degree of consanguinity or affinity to the owner, operator or manager of the facility. Skilled nursing care and treatment services are those services commonly performed by or under the supervision of a registered professional nurse for individuals requiring twenty-four-hours-a-day care by licensed nursing personnel including acts of observation, care and counsel of the aged, ill, injured or infirm, the administration of medications and treatments as prescribed by a licensed physician or dentist, and other nursing functions requiring substantial specialized judgment and skill;

(24) "Social model of care", long-term care services based on the abilities, desires, and functional needs of the individual delivered in a setting that is more home-like than institutional and promotes the dignity, individuality, privacy, independence, and autonomy of the individual. Any facility licensed as a residential care facility II prior to August 28, 2006, shall qualify as being more home-like than institutional with respect to construction and physical plant standards;

(25) "Vendor", any person selling goods or services to a health care provider;

(26) "Voluntary leave", an off-premise leave initiated by:

(a) A resident that has not been declared mentally incompetent or incapacitated by a court; or

(b) A legal guardian of a resident that has been declared mentally incompetent or incapacitated by a court.

(L. 1979 S.B. 328, et al. § 3, A.L. 1984 S.B. 451, A.L. 1987 S.B. 277, A.L. 2003 S.B. 534 merged with S.B. 556 & 311, A.L. 2006 S.B. 616)



Section 198.009 Department of social services to administer--promulgation of rules, procedure--cooperation of other agencies.

Department of social services to administer--promulgation of rules, procedure--cooperation of other agencies.

198.009. 1. The provisions of sections 198.003 to 198.186 shall be administered by the department. The department shall have authority to promulgate rules and regulations for the purposes of administering sections 198.003 to 198.186. All such rules and regulations shall be promulgated in accordance with this section and chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. All agencies of the state or any of its political subdivisions shall assist and cooperate with the department whenever necessary to carry out the department's responsibility under sections 198.003 to 198.186.

(L. 1979 S.B. 328, et al. § 4, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 198.012 Provisions of sections 198.003 to 198.136 not to apply, when--exempt entities may be licensed.

Provisions of sections 198.003 to 198.136 not to apply, when--exempt entities may be licensed.

198.012. 1. The provisions of sections 198.003 to 198.136 shall not apply to any of the following entities:

(1) Any hospital, facility or other entity operated by the state or the United States;

(2) Any facility or other entity otherwise licensed by the state and operating exclusively under such license and within the limits of such license, unless the activities and services are or are held out as being activities or services normally provided by a licensed facility under sections 198.003 to 198.186, 198.200, 208.030, and 208.159, except hospitals licensed under the provisions of chapter 197;

(3) Any hospital licensed under the provisions of chapter 197, provided that the assisted living facility, intermediate care facility or skilled nursing facility are physically attached to the acute care hospital; and provided further that the department of health and senior services in promulgating rules, regulations and standards pursuant to section 197.080, with respect to such facilities, shall establish requirements and standards for such hospitals consistent with the intent of this chapter, and sections 198.067, 198.070, 198.090, 198.093 and 198.139 to 198.180 shall apply to every assisted living facility, intermediate care facility or skilled nursing facility regardless of physical proximity to any other health care facility;

(4) Any facility licensed pursuant to sections 630.705 to 630.760 which provides care, treatment, habilitation and rehabilitation exclusively to persons who have a primary diagnosis of mental disorder, mental illness, or developmental disabilities, as defined in section 630.005;

(5) Any provider of care under a life care contract, except to any portion of the provider's premises on which the provider offers services provided by an intermediate care facility or skilled nursing facility as defined in section 198.006. For the purposes of this section, "provider of care under a life care contract" means any person contracting with any individual to furnish specified care and treatment to the individual for the life of the individual, with significant prepayment for such care and treatment.

2. Nothing in this section shall prohibit any of these entities from applying for a license under sections 198.003 to 198.136.

(L. 1979 S.B. 328, et al. § 5, A.L. 1980 H.B. 1724, A.L. 1982 S.B. 698, A.L. 1984 S.B. 451, A.L. 1988 S.B. 602, A.L. 1989 H.B. 210, A.L. 2011 H.B. 555 merged with H.B. 648)

CROSS REFERENCE:

Missouri veterans homes, nursing home license not required, 42.130



Section 198.015 License, when required--duration--content--effect of change of ownership--temporary permits--penalty for violation.

License, when required--duration--content--effect of change of ownership--temporary permits--penalty for violation.

198.015. 1. No person shall establish, conduct or maintain a residential care facility, assisted living facility, intermediate care facility, or skilled nursing facility in this state without a valid license issued by the department. Any person violating this subsection is guilty of a class A misdemeanor. Any person violating this subsection wherein abuse or neglect of a resident of the facility has occurred is guilty of a class D felony. The department of health and senior services shall investigate any complaint concerning operating unlicensed facilities. For complaints alleging abuse or neglect, the department shall initiate an investigation within twenty-four hours. All other complaints regarding unlicensed facilities shall be investigated within forty-five days.

2. If the department determines the unlicensed facility is in violation of sections 198.006 to 198.186, the department shall immediately notify the local prosecuting attorney or attorney general's office.

3. Each license shall be issued only for the premises and persons named in the application. A license, unless sooner revoked, shall be issued for a period of up to two years, in order to coordinate licensure with certification in accordance with section 198.045.

4. If during the period in which a license is in effect, a licensed operator which is a partnership, limited partnership, or corporation undergoes any of the following changes, or a new corporation, partnership, limited partnership or other entity assumes operation of a facility whether by one or by more than one action, the current operator shall notify the department of the intent to change operators and the succeeding operator shall within ten working days of such change apply for a new license:

(1) With respect to a partnership, a change in the majority interest of general partners;

(2) With respect to a limited partnership, a change in the general partner or in the majority interest of limited partners;

(3) With respect to a corporation, a change in the persons who own, hold or have the power to vote the majority of any class of securities issued by the corporation.

5. Licenses shall be posted in a conspicuous place on the licensed premises.

6. Any license granted shall state the maximum resident capacity for which granted, the person or persons to whom granted, the date, the expiration date, and such additional information and special limitations as the department by rule may require.

7. The department shall notify the operator at least sixty days prior to the expiration of an existing license of the date that the license application is due. Application for a license shall be made to the department at least thirty days prior to the expiration of any existing license.

8. The department shall grant an operator a temporary operating permit in order to allow for state review of the application and inspection for the purposes of relicensure if the application review and inspection process has not been completed prior to the expiration of a license and the operator is not at fault for the failure to complete the application review and inspection process.

9. The department shall grant an operator a temporary operating permit of sufficient duration to allow the department to evaluate any application for a license submitted as a result of any change of operator.

(L. 1979 S.B. 328, et al. § 6, A.L. 1984 S.B. 451, A.L. 1987 S.B. 277, A.L. 1988 S.B. 602, A.L. 1994 H.B. 1335 & 1381, A.L. 1999 S.B. 326, A.L. 2003 S.B. 556 & 311)

*Editorial change required by § 198.005.

CROSS REFERENCES:

License for administrator of assisted living facilities required, limitations, 344.020

Skilled nursing care facilities, a license for assisted living facilities insufficient, 344.020



Section 198.016 Information on home- and community-based services to be provided prior to admission.

Information on home- and community-based services to be provided prior to admission.

198.016. Prior to admission of a MO HealthNet individual into a long-term care facility, the prospective resident or his or her next of kin, legally authorized representative, or designee shall be informed of the home- and community-based services available in this state and shall have on record that such home- and community-based services have been declined as an option.

(L. 2010 S.B. 1007)



Section 198.018 Applications for license, how made--fees--affidavit--documents required to be filed--nursing facility quality of care fund created--facilities may not be licensed by political subdivisions, but they may inspect.

Applications for license, how made--fees--affidavit--documents required to be filed--nursing facility quality of care fund created--facilities may not be licensed by political subdivisions, but they may inspect.

198.018. 1. Applications for a license shall be made to the department by the operator upon such forms and including such information and documents as the department may reasonably require by rule or regulation for the purposes of administering sections 198.003 to 198.186, section 198.200, and sections 208.030 and 208.159.

2. The applicant shall submit all documents required by the department under this section attesting by signature that the statements contained in the application are true and correct to the best of the applicant's knowledge and belief, and that all required documents are either included with the application or are currently on file with the department.

3. The application shall be accompanied by a license fee in an amount established by the department. The fee established by the department shall not exceed six hundred dollars, and shall be a graduated fee based on the licensed capacity of the applicant and the duration of the license. A fee of not more than fifty dollars shall be charged for any amendments to a license initiated by an applicant. In addition, facilities certified to participate in the Medicaid or Medicare programs shall pay a certification fee of up to one thousand dollars annually, payable on or before October first of each year. The amount remitted for the license fee, fee for amendments to a license, or certification fee shall be deposited in the state treasury to the credit of the "Nursing Facility Quality of Care Fund", which is hereby created. All investment earnings of the nursing facility quality of care fund shall be credited to such fund. All moneys in the nursing facility quality of care fund shall, upon appropriation, be used by the division of aging for conducting inspections and surveys, and providing training and technical assistance to facilities licensed under the provisions of this chapter. The unexpended balance in the nursing facility quality of care fund at the end of the biennium is exempt from the provisions of sections 33.080. The unexpended balance in the nursing facility quality of care fund shall not revert to the general revenue fund, but shall accumulate in the nursing facility quality of care fund from year to year.

4. Within ten working days of the effective date of any document that replaces, succeeds, or amends any of the documents required by the department to be filed pursuant to this section, an operator shall file with the department a copy of such document. The operator shall attest by signature that the document is true and correct. If the operator knowingly fails to file a required document or provide any information amending any document within the time provided for in this section, a circuit court may, upon application of the department or the attorney general, assess a penalty of up to fifty dollars per document for each day past the required date of filing.

5. If an operator fails to file documents or amendments to documents as required pursuant to this section and such failure is part of a pattern or practice of concealment, such failure shall be sufficient grounds for revocation of a license or disapproval of an application for a license.

6. Any facility defined in subdivision (8), (15), (16) or (17) of section 198.006 that is licensed by the state of Missouri pursuant to the provisions of section 198.015 may not be licensed, certified or registered by any other political subdivision of the state of Missouri whether or not it has taxing power, provided, however, that nothing in this subsection shall prohibit a county or city, otherwise empowered under law, to inspect such facility for compliance with local ordinances of food service or fire safety.

(L. 1979 S.B. 328, et al. § 7, A.L. 1984 S.B. 451, A.L. 1987 S.B. 277, A.L. 1988 S.B. 602, A.L. 1994 H.B. 1335 & 1381, A.L. 2007 S.B. 397)



Section 198.022 Duty of department on receipt of application--duty upon denial--department may copy records at its expense--removal of records prohibited--inspection, when--court order to inspect--out-of-state applicants, compliance history may be requested.

Duty of department on receipt of application--duty upon denial--department may copy records at its expense--removal of records prohibited--inspection, when--court order to inspect--out-of-state applicants, compliance history may be requested.

198.022. 1. Upon receipt of an application for a license to operate a facility, the department shall review the application, investigate the applicant and the statements sworn to in the application for license and conduct any necessary inspections. A license shall be issued if the following requirements are met:

(1) The statements in the application are true and correct;

(2) The facility and the operator are in substantial compliance with the provisions of sections 198.003 to 198.096 and the standards established thereunder;

(3) The applicant has the financial capacity to operate the facility;

(4) The administrator of an assisted living facility, a skilled nursing facility, or an intermediate care facility is currently licensed under the provisions of chapter 344;

(5) Neither the operator nor any principals in the operation of the facility have ever been convicted of a felony offense concerning the operation of a long-term health care facility or other health care facility or ever knowingly acted or knowingly failed to perform any duty which materially and adversely affected the health, safety, welfare or property of a resident, while acting in a management capacity. The operator of the facility or any principal in the operation of the facility shall not be under exclusion from participation in the Title XVIII (Medicare) or Title XIX (Medicaid) program of any state or territory;

(6) Neither the operator nor any principals involved in the operation of the facility have ever been convicted of a felony in any state or federal court arising out of conduct involving either management of a long-term care facility or the provision or receipt of health care;

(7) All fees due to the state have been paid.

2. Upon denial of any application for a license, the department shall so notify the applicant in writing, setting forth therein the reasons and grounds for denial.

3. The department may inspect any facility and any records and may make copies of records, at the facility, at the department's own expense, required to be maintained by sections 198.003 to 198.096 or by the rules and regulations promulgated thereunder at any time if a license has been issued to or an application for a license has been filed by the operator of such facility. Copies of any records requested by the department shall be prepared by the staff of such facility within two business days or as determined by the department. The department shall not remove or disassemble any medical record during any inspection of the facility, but may observe the photocopying or may make its own copies if the facility does not have the technology to make the copies. In accordance with the provisions of section 198.525, the department shall make at least two inspections per year, at least one of which shall be unannounced to the operator. The department may make such other inspections, announced or unannounced, as it deems necessary to carry out the provisions of sections 198.003 to 198.136.

4. Whenever the department has reasonable grounds to believe that a facility required to be licensed under sections 198.003 to 198.096 is operating without a license, and the department is not permitted access to inspect the facility, or when a licensed operator refuses to permit access to the department to inspect the facility, the department shall apply to the circuit court of the county in which the premises is located for an order authorizing entry for such inspection, and the court shall issue the order if it finds reasonable grounds for inspection or if it finds that a licensed operator has refused to permit the department access to inspect the facility.

5. Whenever the department is inspecting a facility in response to an application from an operator located outside of Missouri not previously licensed by the department, the department may request from the applicant the past five years compliance history of all facilities owned by the applicant located outside of this state.

(L. 1979 S.B. 328, et al. § 8, A.L. 1984 S.B. 451, A.L. 1988 S.B. 602, A.L. 1994 H.B. 1335 & 1381, A.L. 2003 S.B. 556 & 311)

*Editorial change required by § 198.005.



Section 198.026 Noncompliance, how determined--procedure to correct--notice--reinspection--probationary license.

Noncompliance, how determined--procedure to correct--notice--reinspection--probationary license.

198.026. 1. Whenever a duly authorized representative of the department finds upon an inspection of a facility that it is not in compliance with the provisions of sections 198.003 to 198.096 and the standards established thereunder, the operator or administrator shall be informed of the deficiencies in an exit interview conducted with the operator or administrator or his designee. The department shall inform the operator or administrator, in writing, of any violation of a class I standard at the time the determination is made. A written report shall be prepared of any deficiency for which there has not been prompt remedial action, and a copy of such report and a written correction order shall be sent to the operator or administrator by certified mail or other delivery service that provides a dated receipt of delivery at the facility address within ten working days after the inspection, stating separately each deficiency and the specific statute or regulation violated.

2. The operator or administrator shall have five working days following receipt of a written report and correction order regarding a violation of a class I standard and ten working days following receipt of the report and correction order regarding violations of class II or class III standards to request any conference and to submit a plan of correction for the department's approval which contains specific dates for achieving compliance. Within five working days after receiving a plan of correction regarding a violation of a class I standard and within ten working days after receiving a plan of correction regarding a violation of a class II or III standard, the department shall give its written approval or rejection of the plan. If there was a violation of any class I standard, immediate corrective action shall be taken by the operator or administrator and a written plan of correction shall be submitted to the department. The department shall give its written approval or rejection of the plan and if the plan is acceptable, a reinspection shall be conducted within twenty calendar days of the exit interview to determine if deficiencies have been corrected. If there was a violation of any class II standard and the plan of correction is acceptable, an unannounced reinspection shall be conducted between forty and ninety calendar days from the date of the exit conference to determine the status of all previously cited deficiencies. If there was a violation of class III standards sufficient to establish that the facility was not in substantial compliance, an unannounced reinspection shall be conducted within one hundred twenty days of the exit interview to determine the status of previously identified deficiencies.

3. If, following the reinspection, the facility is found not in substantial compliance with sections 198.003 to 198.096 and the standards established thereunder or the operator is not correcting the noncompliance in accordance with the approved plan of correction, the department shall issue a notice of noncompliance, which shall be sent by certified mail or other delivery service that provides a dated receipt of delivery to each person disclosed to be an owner or operator of the facility, according to the most recent information or documents on file with the department.

4. The notice of noncompliance shall inform the operator or administrator that the department may seek the imposition of any of the sanctions and remedies provided for in section 198.067, or any other action authorized by law.

5. At any time after an inspection is conducted, the operator may choose to enter into a consent agreement with the department to obtain a probationary license. The consent agreement shall include a provision that the operator will voluntarily surrender the license if substantial compliance is not reached in accordance with the terms and deadlines established under the agreement. The agreement shall specify the stages, actions and time span to achieve substantial compliance.

6. Whenever a notice of noncompliance has been issued, the operator shall post a copy of the notice of noncompliance and a copy of the most recent inspection report in a conspicuous location in the facility, and the department shall send a copy of the notice of noncompliance to the division of family services of the department of social services, the department of mental health, and any other concerned federal, state or local governmental agencies.

(L. 1979 S.B. 328, et al. § 9, A.L. 1984 S.B. 451, A.L. 1988 S.B. 602, A.L. 1994 H.B. 1335 & 1381)



Section 198.027 On-site revisit not required, when.

On-site revisit not required, when.

198.027. If a facility submits satisfactory documentation that establishes correction of any deficiency contained within the written report of deficiency required by section 198.026, an on-site revisit of such deficiency may not be required.

(L. 2003 S.B. 556 & 311)



Section 198.029 Noncompliance--notice to operator and public, when--notice of noncompliance posted.

Noncompliance--notice to operator and public, when--notice of noncompliance posted.

198.029. The provisions of section 198.026 notwithstanding, whenever a duly authorized representative of the department finds upon inspection of a licensed facility, and the director of the department finds upon review, that the facility or the operator is not in substantial compliance with a standard or standards the violations of which would present either an imminent danger to the health, safety or welfare of any resident or a substantial probability that death or serious physical harm would result and which is not immediately corrected, the department shall:

(1) Give immediate written notice of the noncompliance to the operator, administrator or person managing or supervising the conduct of the facility at the time the noncompliance is found;

(2) Make public the fact that a notice of noncompliance has been issued to the facility. Copies of the notice shall be sent to appropriate hospitals and social service agencies;

(3) Send a copy of the notice of noncompliance to the division of family services of the department of social services, the department of mental health, and any other concerned federal, state or local government agencies. The facility shall post in a conspicuous location in the facility a copy of the notice of noncompliance and a copy of the most recent inspection report.

(L. 1979 S.B. 328, et al. § 10)



Section 198.030 Posting of inspection reports at the facility.

Posting of inspection reports at the facility.

198.030. Every residential care facility, assisted living facility, intermediate care facility, and skilled nursing facility shall post the most recent inspection report of the facility in a conspicuous place. If the operator determines that the inspection report of the facility contains individually identifiable health information, the operator may redact such information prior to posting the inspection report.

(L. 2003 S.B. 556 & 311)

*Editorial change required by § 198.005.



Section 198.032 Records, what confidential, what subject to disclosure--procedure--central registry to receive complaints of abuse and neglect, procedure--hotline caller log to be maintained.

Records, what confidential, what subject to disclosure--procedure--central registry to receive complaints of abuse and neglect, procedure--hotline caller log to be maintained.

198.032. 1. Nothing contained in sections 198.003 to 198.186 shall permit the public disclosure by the department of confidential medical, social, personal or financial records of any resident in any facility, except when disclosed in a manner which does not identify any resident, or when ordered to do so by a court of competent jurisdiction. Such records shall be accessible without court order for examination and copying only to the following persons or offices, or to their designees:

(1) The department or any person or agency designated by the department;

(2) The attorney general;

(3) The department of mental health for residents placed through that department;

(4) Any appropriate law enforcement agency;

(5) The resident, the resident's guardian, or any other person designated by the resident; and

(6) Appropriate committees of the general assembly and the state auditor, but only to the extent of financial records which the operator is required to maintain pursuant to sections 198.088 and 198.090.

2. Inspection reports and written reports of investigations of complaints, of substantiated reports of abuse and neglect received in accordance with section 198.070, and complaints received by the department relating to the quality of care of facility residents, shall be accessible to the public for examination and copying, provided that such reports are disclosed in a manner which does not identify the complainant or any particular resident. Records and reports shall clearly show what steps the department and the institution are taking to resolve problems indicated in said inspections, reports and complaints.

3. The department shall maintain a central registry capable of receiving and maintaining reports received in a manner that facilitates rapid access and recall of the information reported, and of subsequent investigations and other relevant information. The department shall electronically record and maintain a hotline caller log for the reporting of suspected abuse and neglect in long-term care facilities. Any telephone report of suspected abuse and neglect received by the department and such recorded reports shall be retained by the department for a period of one year after recording. The department shall in all cases attempt to obtain the name of any person making a report after obtaining relevant information regarding the alleged abuse or neglect. The department shall also attempt to obtain the address of any person making a report. The identity of the person making the report shall remain confidential.

(L. 1979 S.B. 328, et al. § 11, A.L. 1987 S.B. 277, A.L. 2003 S.B. 556 & 311)



Section 198.036 Revocation of license--grounds--notice required.

Revocation of license--grounds--notice required.

198.036. 1. The department may revoke a license in any case in which it finds that:

(1) The operator failed or refused to comply with class I or II standards, as established by the department pursuant to section 198.085; or failed or refused to comply with class III standards as established by the department pursuant to section 198.085, where the aggregate effect of such noncompliances presents either an imminent danger to the health, safety or welfare of any resident or a substantial probability that death or serious physical harm would result;

(2) The operator refused to allow representatives of the department to inspect the facility for compliance with standards or denied representatives of the department access to residents and employees necessary to carry out the duties set forth in this chapter and rules promulgated thereunder, except where employees of the facility are in the process of rendering immediate care to a resident of such facility;

(3) The operator knowingly acted or knowingly omitted any duty in a manner which would materially and adversely affect the health, safety, welfare or property of a resident;

(4) The operator demonstrated financial incapacity to operate and conduct the facility in accordance with the provisions of sections 198.003 to 198.096;

(5) The operator or any principals in the operation of the facility have ever been convicted of, or pled guilty or nolo contendere to a felony offense concerning the operation of a long-term health care facility or other health care facility, or ever knowingly acted or knowingly failed to perform any duty which materially and adversely affected the health, safety, welfare, or property of a resident while acting in a management capacity. The operator of the facility or any principal in the operation of the facility shall not be under exclusion from participation in the Title XVIII (Medicare) or Title XIX (Medicaid) program of any state or territory; or

(6) The operator or any principals involved in the operation of the facility have ever been convicted of or pled guilty or nolo contendere to a felony in any state or federal court arising out of conduct involving either management of a long-term care facility or the provision or receipt of health care.

2. Nothing in subdivision (2) of subsection 1 of this section shall be construed as allowing the department access to information not necessary to carry out the duties set forth in sections 198.006 to 198.186.

3. Upon revocation of a license, the director of the department shall so notify the operator in writing, setting forth the reason and grounds for the revocation. Notice of such revocation shall be sent either by certified mail, return receipt requested, to the operator at the address of the facility, or served personally upon the operator. The department shall provide the operator notice of such revocation at least ten days prior to its effective date.

(L. 1979 S.B. 328, et al. § 12, A.L. 2003 S.B. 556 & 311)



Section 198.039 License refused or revoked--review by administrative hearing commission--judicial review.

License refused or revoked--review by administrative hearing commission--judicial review.

198.039. 1. Any person aggrieved by an official action of the department either refusing to issue a license or revoking a license may seek a determination thereon by the administrative hearing commission pursuant to the provisions of section 621.045, et seq., except that the petition must be filed with the administrative hearing commission within fifteen days after the mailing or delivery of notice to the operator. It shall not be a condition to such determination that the person aggrieved seek a reconsideration, a rehearing or exhaust any other procedure within the department.

2. The administrative hearing commission may stay the revocation of such license, pending the commission's findings and determination in the cause, upon such conditions as the commission deems necessary and appropriate including the posting of bond or other security except that the commission shall not grant a stay or if a stay has already been entered shall set aside its stay, if upon application of the department the commission finds reason to believe that continued operation of a facility pending the commission's final determination would present an imminent danger to the health, safety or welfare of any resident or a substantial probability that death or serious physical harm would result. In any case in which the department has refused to issue a license, the commission shall have no authority to stay or to require the issuance of a license pending final determination by the commission.

3. The administrative hearing commission shall make the final decision as to the issuance or revocation of a license. Any person aggrieved by a final decision of the administrative hearing commission, including the department, may seek judicial review of such decision by filing a petition for review in the court of appeals for the district in which the facility is located. Review shall be had, except as modified herein, in accordance with the provisions of sections 621.189 and 621.193.

(L. 1979 S.B. 328, et al. § 13)



Section 198.042 Medical supervision for residents relying on spiritual healing not required.

Medical supervision for residents relying on spiritual healing not required.

198.042. Nothing in sections 198.003 to 198.096, or the rules and regulations adopted pursuant thereto, shall be construed as authorizing the medical supervision, regulation or control of the remedial care or treatment of those residents who rely solely upon treatment by prayer or spiritual means in accordance with creed or tenets of any well-recognized church or religious denomination. All remaining rules and regulations and minimum standards not in conflict with this section shall apply.

(L. 1979 S.B. 328, et al. § 14)



Section 198.045 Participation in Medicare or Medicaid optional--survey for certification at same time as license inspection.

Participation in Medicare or Medicaid optional--survey for certification at same time as license inspection.

198.045. Participation in reimbursement programs under either Medicare or Medicaid, Title XVIII and Title XIX of the Social Security Act, (Title 42, United States Code, Sec. 1395x or 1396d), or other federal laws, shall be at the option of the individual facility. A skilled nursing facility or an intermediate care facility which chooses to participate in such programs shall be surveyed for certification for reimbursement and inspected for state licensure at the same time.

(L. 1979 S.B. 328, et al. § 15)



Section 198.048 Different classifications of facility may exist on same premises, when.

Different classifications of facility may exist on same premises, when.

198.048. A skilled nursing, intermediate care, assisted living facility, or residential care facility may exist on the same premises under the following circumstances:

(1) The skilled nursing, intermediate care, assisted living facility or residential care facility is an identifiable unit thereof, such as an entire ward or contiguous wards, wing or floor of a building or a separate contiguous building and such identifiable unit is approved in writing by the department;

(2) The identifiable unit meets all the reasonable standards for such facility;

(3) Central services and facilities such as management services, nursing and other patient-care services, building maintenance and laundry which are shared with other units are determined to be sufficient to meet the reasonable standards for such a facility.

(L. 1979 S.B. 328, et al. § 16, A.L. 1984 S.B. 451)

*Reprinted due to editorial change required by § 198.005.



Section 198.052 Records of facilities--when examined or audited--retention, how long--to accompany resident on transfer, when.

Records of facilities--when examined or audited--retention, how long--to accompany resident on transfer, when.

198.052. 1. The state auditor, at the request of the department or on his own initiative, may examine and audit any records relating to the operation of any facility.

2. The director of the department may examine and audit, or cause to be examined and audited, any records relating to the operation of any facility.

3. Each facility shall retain all financial information, data and records relating to the operation and reimbursement of the facility for a period of not less than seven years.

4. Notwithstanding anything to the contrary in sections 198.003 to 198.186, 198.200, 202.905, 208.030, or 208.159, the state auditor shall have the right to examine the records of any facility which he deems necessary in connection with any examination conducted pursuant to his statutory authority, and to disclose the results of any such examination including the identity of any facility examined, provided that the identity of any resident of any such facility shall not be divulged or made known by the state auditor.

5. All financial information, data and records of facilities under the provisions of sections 198.003 to 198.186, 198.200, 202.905, 208.030, or 208.159 shall be open upon request for inspection, examination and audit by the director of the department, the state auditor, appropriate committees of the general assembly, and their designees, at all reasonable times.

6. Each facility shall retain medical records of each resident for five years after he leaves the facility. In the event the resident is less than twenty-one years of age, the records shall be retained for five years after the age of twenty-one years is reached. The time limitations of this subsection shall not apply when longer time limitations are specified in standards for facilities certified under Medicare or Medicaid, Title XVIII and Title XIX of the Social Security Act, (Title 42, United States Code, Sec. 1395x or 1396d).

7. In the event a new operator takes over a facility's operation, the original medical records of the residents of such facility shall be retained in the facility by the new operator.

8. In the event a resident is transferred from the facility, the resident shall be accompanied by a copy of his medical records.

(L. 1979 S.B. 328, et al. § 17)



Section 198.055 Inspection by department valid for certain mental health patients, when.

Inspection by department valid for certain mental health patients, when.

198.055. A facility may provide accommodations, board, health care or treatment, or personal services for residents placed through the department of mental health. Inspections made pursuant to provisions of sections 198.003 to 198.096 shall also serve as the inspections required under the provisions of chapter 630 except for inspections and visits to determine appropriateness of resident placement, to develop and review treatment plans, and to monitor the conditions and status of residents.

(L. 1979 S.B. 328, et al. § 18, A.L. 1984 S.B. 451)



Section 198.058 Certain facilities exempt from construction standards, when.

Certain facilities exempt from construction standards, when.

198.058. Any facility licensed under chapter 197 or chapter 198, which is in operation before September 28, 1979, or whose application is on file, or whose construction plans have been approved by the department before September 28, 1979, shall be exempt from construction standards developed by the department subsequent to the date such facility became first licensed and including those construction standards developed after September 28, 1979, for buildings or other physical units which were in existence or under construction on September 28, 1979. Such facilities shall be licensed in accordance with all other standards and regulations promulgated under sections 198.003 to 198.096.

(L. 1979 S.B. 328, et al. § 19, A.L. 2010 H.B. 1965)



Section 198.061 Penalty for providing services without license--penalty for interfering with enforcement of law.

Penalty for providing services without license--penalty for interfering with enforcement of law.

198.061. 1. No person shall, jointly or severally, offer, advertise or hold out to the public, services subject to section 198.015 without a currently valid appropriate license issued by the department to render the particular services.

2. No person, jointly or severally, shall interfere with or prevent any duly authorized representative of the department or the attorney general from lawful enforcement of sections 198.003 to 198.186, 198.200, 202.905, 208.030, or 208.159.

3. Any person violating any provision of this section shall be guilty of a class C misdemeanor.

(L. 1979 S.B. 328, et al. § 20)



Section 198.064 Duplicate payments--how determined--procedures for repayment.

Duplicate payments--how determined--procedures for repayment.

198.064. 1. No operator shall retain any duplicate payment for the care of a resident received from any state agency or agencies. For the purposes of this section a duplicate payment is one which results in a total payment to the operator in excess of the per diem or monthly rate authorized by the agency or agencies. The operator shall report all such duplicate payments to the paying agency or agencies within five business days after such duplicate payment is discovered or reasonably should have been discovered.

2. The operator shall repay the excess amount in accordance with such procedures as the paying agency or agencies shall reasonably require, together with interest at the rate of one and five-tenths percent per month from the date the duplicate payment was discovered or reasonably should have been discovered.

(L. 1979 S.B. 328, et al. § 21)



Section 198.066 Sanctions for violations authorized.

Sanctions for violations authorized.

198.066. To encourage compliance with the provisions of this chapter and any rules promulgated thereto, the department of health and senior services shall impose sanctions commensurate with the seriousness of the violation which occurred. For class I, II, or III violations, the following remedies may be imposed:

(1) A plan of correction;

(2) Additional directed staff training;

(3) State monitoring;

(4) A directed plan of correction;

(5) Denial of payment for new Medicaid admissions;

(6) A probationary license and consent agreement as described in section 198.026;

(7) Recovery of civil monetary penalties pursuant to section 198.067;

(8) Denial of payment for all new admissions;

(9) Receivership pursuant to section 198.105; or

(10) License revocation.

(L. 2003 S.B. 556 & 311)



Section 198.067 Noncompliance with law--injunction, when--civil penalties, how calculated, where deposited.

Noncompliance with law--injunction, when--civil penalties, how calculated, where deposited.

198.067. 1. An action may be brought by the department, or by the attorney general on his or her own volition or at the request of the department or any other appropriate state agency, to temporarily or permanently enjoin or restrain any violation of sections 198.003 to 198.096, to enjoin the acceptance of new residents until substantial compliance with sections 198.003 to 198.096 is achieved, or to enjoin any specific action or practice of the facility. Any action brought pursuant to the provisions of this section shall be placed at the head of the docket by the court, and the court shall hold a hearing on any action brought pursuant to the provisions of this section no less than fifteen days after the filing of the action.

2. The department may bring an action in circuit court to recover a civil penalty against the licensed operator of the facility as provided by this section. Such action shall be brought in the circuit court for the county in which the facility is located. The circuit court shall determine the amount of penalty to be assessed within the limits set out in this section. Appeals may be taken from the judgment of the circuit court as in other civil cases.

3. The operator of any facility which has been cited with a violation of sections 198.003 to 198.096 or the regulations established pursuant thereto, or of subsection (b), (c), or (d) of Section 1396r of Title 42 of the United States Code or the regulations established pursuant thereto, is liable to the state for civil penalties of up to twenty-five thousand dollars for each day that the violations existed or continue to exist. Violations shall be presumed to continue to exist from the time they are found until the time the department of health and senior services finds them to have been corrected. When applicable, the amount of the penalty shall be determined as follows:

(1) For each violation of a class I standard when applicable pursuant to subdivision (6) of this subsection, not less than one thousand dollars nor more than ten thousand dollars;

(2) For each violation of a class II standard, not less than two hundred fifty dollars nor more than one thousand dollars;

(3) For each violation of a class III standard, not less than fifty dollars nor more than two hundred fifty dollars;

(4) For each violation of a federal standard which does not also constitute a violation of a state law or regulation, not less than two hundred fifty dollars nor more than five hundred dollars;

(5) For each specific class I violation by the same operator at a particular facility which has been previously cited within the past twenty-four months and for each specific class II or III violation by the same operator at a particular facility which has been previously cited within the past twelve months, double the amount last imposed;

(6) In accordance with the provisions of this section, if the department imposes a civil monetary penalty for a class I violation, the liability for such penalty shall be incurred immediately upon the imposition of the penalty for the violation regardless of any subsequent correction of the violation by the facility. For class II or III violations, if the department imposes a civil monetary penalty, the liability for such penalty shall be incurred if a breach of a specific state or federal standard or statute remains uncorrected and not in accord with the accepted plan of correction at the time of the reinspection conducted pursuant to subsection 3 of section 198.026 or the regulations established pursuant to Title 42 of the United States Code.

A judgment rendered against the operator of a facility pursuant to this subsection shall bear interest as provided in subsection 1 of section 408.040.

4. Any individual who willfully and knowingly certifies pursuant to subsection (b)(3)(B)(i) of Section 1396r of Title 42 of the United States Code a material and false statement in a resident assessment is subject to a civil penalty of not more than one thousand dollars with respect to each assessment. Any individual who willfully and knowingly causes another individual to certify pursuant to subsection (b)(3)(B)(i) of Section 1396r of Title 42 of the United States Code a material and false statement in a resident assessment is subject to a civil penalty of not more than five thousand dollars with respect to each assessment.

5. The imposition of any remedy provided for in sections 198.003 to 198.186 shall not bar the imposition of any other remedy.

6. Twenty-five percent of the penalties collected pursuant to this section shall be deposited in the elderly home-delivered meals trust fund as established in section 143.1002. Twenty-five percent of the penalties collected pursuant to this section shall be deposited in the nursing facility quality of care fund established in section 198.418 to be used for the sole purpose of supporting quality care improvement projects within the office of state ombudsman for long-term care facility residents, established pursuant to section 660.603. The remaining fifty percent of the penalties collected pursuant to this section shall be deposited into the nursing facility quality of care fund to be used by the department for the sole purpose of developing a program to assist qualified nursing facilities to improve the quality of service to their residents. The director of the department shall, by rule, develop a definition of qualified facilities and shall establish procedures for the selection of qualified facilities. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any* of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void. Such penalties shall not be considered a charitable contribution for tax purposes.

7. To recover any civil penalty, the moving party shall prove by clear and convincing evidence that the violation occurred.

8. The licensed operator of a facility against whom an action to recover a civil penalty is brought pursuant to this section may confess judgment as provided in section 511.070 at any time prior to hearing. If such licensed operator agrees to confess judgment, the amount of the civil penalty recommended by the moving party in its petition shall be reduced by twenty-five percent and the confessed judgment shall be entered by the circuit court at the reduced amount.

9. The amount of any civil penalty assessed by the circuit court pursuant to this section shall be reduced by the amount of any civil monetary penalty which the licensed operator of the facility may establish it has paid pursuant to the laws of the United States for the breach of the same federal standards for which the state action is brought.

10. In addition to the civil penalties specified in subdivision (1) of subsection 3 of this section, any facility which is cited with a violation of a class I standard pursuant to subsection 1 of section 198.085, when such violation results in serious physical injury or abuse of a sexual nature pursuant to subdivision (1) of section 198.006, to any resident of that facility shall be liable to the state for a civil penalty of one hundred dollars multiplied by the number of beds licensed to the facility, up to a maximum of ten thousand dollars pursuant to subsections 1 and 2 of this section. The liability of the facility for civil penalties pursuant to this section shall be incurred immediately upon the citation of the violation and shall not be affected by any subsequent correction of the violation. For the purposes of this section, "serious physical injury" means physical injury that creates a substantial risk of death or that causes serious disfigurement or protracted loss or impairment of the function of any part of the body.

11. The department shall not impose a fine for self-reporting class II and class III violations so long as each violation is corrected within a specified period of time as determined by the department and there is no reoccurrence of the particular violation for twelve months following the date of the first self-reporting.

12. If a facility is sold or changes its operator, any civil penalty assessed shall not be sold, transferred, or otherwise assigned to the successor operator but shall remain the sole liability of the operator at the time of the violation.

(L. 1979 S.B. 328, et al. § 22, A.L. 1989 S.B. 203 & 270, A.L. 1996 H.B. 781, A.L. 1999 H.B. 316, et al. merged with S.B. 326, A.L. 2003 S.B. 556 & 311)

*Word "an" appears in original rolls.



Section 198.069 Resident returned to facility from a medical facility, physician orders, duty of facility.

Resident returned to facility from a medical facility, physician orders, duty of facility.

198.069. For any resident of an assisted living facility who is released from a hospital or skilled nursing facility and returns to an assisted living facility as a resident, such resident's assisted living facility shall immediately, upon return, implement physician orders in the hospital or discharge summary, and within twenty-four hours of the patient's return to the facility, review and document such review of any physician orders related to the resident's hospital discharge care plan or the skilled nursing facility discharge care plan and modify the individual service plan for the resident accordingly. The department of health and senior services may adjust personal care units authorized as described in subsection 14 of section 208.152 upon the effective date of the physicians orders to reflect the services required by such orders.

(L. 2007 S.B. 577)



Section 198.070 Abuse or neglect of residents--reports, when, by whom--contents of report--failure to report, penalty--investigation, referral of complaint, removal of resident--confidentiality of report--immunity, exception--prohibition against retaliation--penalty--employee list--self-reporting of incidents, investigations, when.

Abuse or neglect of residents--reports, when, by whom--contents of report--failure to report, penalty--investigation, referral of complaint, removal of resident--confidentiality of report--immunity, exception--prohibition against retaliation--penalty--employee list--self-reporting of incidents, investigations, when.

198.070. 1. When any adult day care worker; chiropractor; Christian Science practitioner; coroner; dentist; embalmer; employee of the departments of social services, mental health, or health and senior services; employee of a local area agency on aging or an organized area agency on aging program; funeral director; home health agency or home health agency employee; hospital and clinic personnel engaged in examination, care, or treatment of persons; in-home services owner, provider, operator, or employee; law enforcement officer; long-term care facility administrator or employee; medical examiner; medical resident or intern; mental health professional; minister; nurse; nurse practitioner; optometrist; other health practitioner; peace officer; pharmacist; physical therapist; physician; physician's assistant; podiatrist; probation or parole officer; psychologist; social worker; or other person with the care of a person sixty years of age or older or an eligible adult has reasonable cause to believe that a resident of a facility has been abused or neglected, he or she shall immediately report or cause a report to be made to the department.

2. The report shall contain the name and address of the facility, the name of the resident, information regarding the nature of the abuse or neglect, the name of the complainant, and any other information which might be helpful in an investigation.

3. Any person required in subsection 1 of this section to report or cause a report to be made to the department who knowingly fails to make a report within a reasonable time after the act of abuse or neglect as required in this subsection is guilty of a class A misdemeanor.

4. In addition to the penalties imposed by this section, any administrator who knowingly conceals any act of abuse or neglect resulting in death or serious physical injury, as defined in section 565.002, is guilty of a class D felony.

5. In addition to those persons required to report pursuant to subsection 1 of this section, any other person having reasonable cause to believe that a resident has been abused or neglected may report such information to the department.

6. Upon receipt of a report, the department shall initiate an investigation within twenty-four hours and, as soon as possible during the course of the investigation, shall notify the resident's next of kin or responsible party of the report and the investigation and further notify them whether the report was substantiated or unsubstantiated unless such person is the alleged perpetrator of the abuse or neglect. As provided in section 565.186, substantiated reports of elder abuse shall be promptly reported by the department to the appropriate law enforcement agency and prosecutor.

7. If the investigation indicates possible abuse or neglect of a resident, the investigator shall refer the complaint together with the investigator's report to the department director or the director's designee for appropriate action. If, during the investigation or at its completion, the department has reasonable cause to believe that immediate removal is necessary to protect the resident from abuse or neglect, the department or the local prosecuting attorney may, or the attorney general upon request of the department shall, file a petition for temporary care and protection of the resident in a circuit court of competent jurisdiction. The circuit court in which the petition is filed shall have equitable jurisdiction to issue an ex parte order granting the department authority for the temporary care and protection of the resident, for a period not to exceed thirty days.

8. Reports shall be confidential, as provided pursuant to section 660.320.

9. Anyone, except any person who has abused or neglected a resident in a facility, who makes a report pursuant to this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability for making such a report or for testifying except for liability for perjury, unless such person acted negligently, recklessly, in bad faith or with malicious purpose. It is a crime pursuant to section 565.186 and 565.188 for any person to purposely file a false report of elder abuse or neglect.

10. Within five working days after a report required to be made pursuant to this section is received, the person making the report shall be notified in writing of its receipt and of the initiation of the investigation.

11. No person who directs or exercises any authority in a facility shall evict, harass, dismiss or retaliate against a resident or employee because such resident or employee or any member of such resident's or employee's family has made a report of any violation or suspected violation of laws, ordinances or regulations applying to the facility which the resident, the resident's family or an employee has reasonable cause to believe has been committed or has occurred. Through the existing department information and referral telephone contact line, residents, their families and employees of a facility shall be able to obtain information about their rights, protections and options in cases of eviction, harassment, dismissal or retaliation due to a report being made pursuant to this section.

12. Any person who abuses or neglects a resident of a facility is subject to criminal prosecution under section 565.180, 565.182, or 565.184.

13. The department shall maintain the employee disqualification list and place on the employee disqualification list the names of any persons who are or have been employed in any facility and who have been finally determined by the department pursuant to section 660.315 to have knowingly or recklessly abused or neglected a resident. For purposes of this section only, "knowingly" and "recklessly" shall have the meanings that are ascribed to them in this section. A person acts "knowingly" with respect to the person's conduct when a reasonable person should be aware of the result caused by his or her conduct. A person acts "recklessly" when the person consciously disregards a substantial and unjustifiable risk that the person's conduct will result in serious physical injury and such disregard constitutes a gross deviation from the standard of care that a reasonable person would exercise in the situation.

14. The timely self-reporting of incidents to the central registry by a facility shall continue to be investigated in accordance with department policy, and shall not be counted or reported by the department as a hot-line call but rather a self-reported incident. If the self-reported incident results in a regulatory violation, such incident shall be reported as a substantiated report.

(L. 1979 S.B. 328, et al. § 23, A.L. 1984 S.B. 451, A.L. 1987 S.B. 277, A.L. 1988 S.B. 602, A.L. 1990 H.B. 1370, et al., A.L. 1992 S.B. 573 & 634, A.L. 1994 H.B. 1335 & 1381, A.L. 1999 H.B. 316, et al. merged with S.B. 326, A.L. 2003 S.B. 556 & 311)

(2003) Subsection 10 of section implicitly creates a private cause of action for nursing home district employees terminated in violation of the statute. Bachtel v. Miller County Nursing Home District, 110 S.W.3d 799 (Mo.banc).



Section 198.071 Death of a resident, persons to contact prior to transfer of deceased.

Death of a resident, persons to contact prior to transfer of deceased.

198.071. The staff of a residential care facility, an assisted living facility, an intermediate care facility, or a skilled nursing facility shall attempt to contact the resident's immediate family or a resident's responsible party, and shall contact the attending physician and notify the local coroner or medical examiner immediately upon the death of any resident of the facility prior to transferring the deceased resident to a funeral home.

(L. 2003 S.B. 556 & 311)

*Editorial change required by § 198.005.



Section 198.073 Persons eligible for care in residential care facility or assisted living facility--assisted living facility licenses granted, requirements--facility admission, requirements, disclosures--rulemaking authority.

Persons eligible for care in residential care facility or assisted living facility--assisted living facility licenses granted, requirements--facility admission, requirements, disclosures--rulemaking authority.

198.073. 1. A residential care facility shall admit or retain only those persons who are capable mentally and physically of negotiating a normal path to safety using assistive devices or aids when necessary, and who may need assisted personal care within the limitations of such facilities, and who do not require hospitalization or skilled nursing care.

2. Notwithstanding the provisions of subsection 1 of this section, those persons previously qualified for residence who may have a temporary period of incapacity due to illness, surgery, or injury, which period does not exceed forty-five days, may be allowed to remain in a residential care facility or assisted living facility if approved by a physician.

3. Any facility licensed as a residential care facility II on August 27, 2006, shall be granted a license as an assisted living facility, as defined in section 198.006, on August 28, 2006, regardless of the laws, rules, and regulations for licensure as an assisted living facility as long as such facility continues to meet all laws, rules, and regulations that were in place on August 27, 2006, for a residential care facility II. At such time that the average total reimbursement, not including residents' cost-of-living increases in their benefits from the Social Security Administration after August 28, 2006, for the care of persons eligible for Medicaid in an assisted living facility is equal to or exceeds forty-one dollars per day, all facilities with a license as an assisted living facility shall meet all laws, rules, and regulations for licensure as an assisted living facility. Nothing in this section shall be construed to allow any facility that has not met the requirements of subsections 4 and 6 of this section to care for any individual with a physical, cognitive, or other impairment that prevents the individual from safely evacuating the facility.

4. Any facility licensed as an assisted living facility, as defined in section 198.006, except for facilities licensed under subsection 3 of this section, may admit or retain an individual for residency in an assisted living facility only if the individual does not require hospitalization or skilled nursing placement, and only if the facility:

(1) Provides for or coordinates oversight and services to meet the needs of the resident as documented in a written contract signed by the resident, or legal representative of the resident;

(2) Has twenty-four-hour staff appropriate in numbers and with appropriate skills to provide such services;

(3) Has a written plan for the protection of all residents in the event of a disaster, including keeping residents in place, evacuating residents to areas of refuge, evacuating residents from the building if necessary, or other methods of protection based on the disaster and the individual building design;

(4) Completes a pre-move-in screening with participation of the prospective resident;

(5) Completes for each resident a community-based assessment, as defined in subdivision (7) of section 198.006:

(a) Upon admission;

(b) At least semiannually; and

(c) Whenever a significant change has occurred in the resident's condition which may require a change in services;

(6) Based on the assessment in subsection 7 of this section and subdivision (5) of this subsection, develops an individualized service plan in partnership with the resident, or legal representative of the resident, that outlines the needs and preferences of the resident. The individualized service plan will be reviewed with the resident, or legal representative of the resident, at least annually, or when there is a significant change in the resident's condition which may require a change in services. The signatures of an authorized representative of the facility and the resident, or the resident's legal representative, shall be contained on the individualized service plan to acknowledge that the service plan has been reviewed and understood by the resident or legal representative;

(7) Makes available and implements self-care, productive and leisure activity programs which maximize and encourage the resident's optimal functional ability;

(8) Ensures that the residence does not accept or retain a resident who:

(a) Has exhibited behaviors that present a reasonable likelihood of serious harm to himself or herself or others;

(b) Requires physical restraint;

(c) Requires chemical restraint. As used in this paragraph, the following terms mean:

a. "Chemical restraint", a psychopharmacologic drug that is used for discipline or convenience and not required to treat medical symptoms;

b. "Convenience", any action taken by the facility to control resident behavior or maintain residents with a lesser amount of effort by the facility and not in the resident's best interest;

c. "Discipline", any action taken by the facility for the purpose of punishing or penalizing residents;

(d) Requires skilled nursing services as defined in subdivision (23) of section 198.006 for which the facility is not licensed or able to provide;

(e) Requires more than one person to simultaneously physically assist the resident with any activity of daily living, with the exception of bathing and transferring;

(f) Is bed-bound or similarly immobilized due to a debilitating or chronic condition; and

(9) Develops and implements a plan to protect the rights, privacy, and safety of all residents and to protect against the financial exploitation of all residents;

(10) Complies with the training requirements of subsection 8 of section 660.050.

5. Exceptions to paragraphs (d) to (f) of subdivision (8) of subsection 4 of this section shall be made for residents on hospice, provided the resident, designated representative, or both, and the assisted living provider, physician, and licensed hospice provider all agree that such program of care is appropriate for the resident.

6. If an assisted living facility accepts or retains any individual with a physical, cognitive, or other impairment that prevents the individual from safely evacuating the facility with minimal assistance, the facility shall:

(1) Have sufficient staff present and awake twenty-four hours a day to assist in the evacuation;

(2) Include an individualized evacuation plan in the service plan of the resident; and

(3) Take necessary measures to provide residents with the opportunity to explore the facility and, if appropriate, its grounds; and

(4) Use a personal electronic monitoring device for any resident whose physician recommends the use of such device.

7. An individual admitted or readmitted to the facility shall have an admission physical examination by a licensed physician. Documentation should be obtained prior to admission but shall be on file not later than ten days after admission and shall contain information regarding the individual's current medical status and any special orders or procedures that should be followed. If the individual is admitted directly from a hospital or another long-term care facility and is accompanied on admission by a report that reflects his or her current medical status, an admission physical shall not be required.

8. Facilities licensed as an assisted living facility shall disclose to a prospective resident, or legal representative of the resident, information regarding the services the facility is able to provide or coordinate, the costs of such services to the resident, and the resident conditions that will require discharge or transfer, including the provisions of subdivision (8) of subsection 4 of this section.

9. After January 1, 2008, no entity shall hold itself out as an assisted living facility or advertise itself as an assisted living facility without obtaining a license from the department to operate as an assisted living facility. Any residential care facility II licensed under this chapter that does not use the term assisted living in the name of its licensed facility on or before May 1, 2006, shall be prohibited from using such term after August 28, 2006, unless such facility meets the requirements for an assisted living facility in subsection 4 of this section. Any facility licensed as an intermediate care facility prior to August 28, 2006, that provides the services of an assisted living facility, as described in paragraphs (a), (b), and (c) of subdivision (6) of section 198.006, utilizing the social model of care, may advertise itself as an assisted living facility without obtaining a license from the department to operate as an assisted living facility.

10. The department of health and senior services shall promulgate rules to ensure compliance with this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void.

(L. 1979 S.B. 328, et al. § 24, A.L. 1984 S.B. 451, A.L. 1992 H.B. 899 merged with S.B. 573 & 634 merged with S.B. 721, A.L. 1999 S.B. 326, A.L. 2006 S.B. 616, A.L. 2007 H.B. 952 & 674)



Section 198.074 Sprinkler system requirements--fire alarm system requirements.

Sprinkler system requirements--fire alarm system requirements.

198.074. 1. Effective August 28, 2007, all new facilities licensed under this chapter on or after August 28, 2007, or any section of a facility licensed under this chapter in which a major renovation has been completed on or after August 28, 2007, as defined and approved by the department, shall install and maintain an approved sprinkler system in accordance with National Fire Protection Association (NFPA) 13.

2. Facilities that were initially licensed and had an approved sprinkler system prior to August 28, 2007, shall continue to meet all laws, rules, and regulations for testing, inspection and maintenance of the sprinkler system that were in effect for such facilities on August 27, 2007.

3. Multi-level assisted living facilities that accept or retain any individual with a physical, cognitive, or other impairment that prevents the individual from safely evacuating the facility with minimal assistance shall install and maintain an approved sprinkler system in accordance with NFPA 13. Single-story assisted living facilities that accept or retain any individual with a physical, cognitive, or other impairment that prevents the individual from safely evacuating the facility with minimal assistance shall install and maintain an approved sprinkler system in accordance with NFPA 13R.

4. All residential care and assisted living facilities with more than twenty residents not included in subsection 3 of this section, which are initially licensed under this chapter prior to August 28, 2007, and that do not have installed an approved sprinkler system in accordance with NFPA 13R or 13 prior to August 28, 2007, shall install and maintain an approved sprinkler system in accordance with NFPA 13R or 13 by December 31, 2012, unless the facility meets the safety requirements of Chapter 33 of existing residential board and care occupancies of NFPA 101 life safety code.

5. All skilled nursing and intermediate care facilities not required prior to August 28, 2007, to install and maintain an approved sprinkler system shall install and maintain an approved sprinkler system in accordance with NFPA 13 by December 31, 2012, unless the facility receives an exemption from the department and presents evidence in writing from a certified sprinkler system representative or licensed engineer that the facility is unable to install an approved National Fire Protection Association 13 system due to the unavailability of water supply requirements associated with this system.

6. Facilities that take a substantial step, as specified in subsections 4 and 5 of this section, to install an approved NFPA 13R or 13 system prior to December 31, 2012, may apply to the state treasurer's office for a loan in accordance with section 198.075 to install such system. However, such loan shall not be available if by December 31, 2009, the average total reimbursement for the care of persons eligible for Medicaid public assistance in an assisted living facility and residential care facility is equal to or exceeds fifty-two dollars per day. The average total reimbursement includes room, board, and care delivered by the facility, but shall not include payments to the facility for care or services not provided by the facility. If a facility under this subsection does not have an approved sprinkler system installed by December 31, 2012, such facility shall be required to install and maintain an approved sprinkler system in accordance with NFPA 13 by December 31, 2013. Such loans received under this subsection and in accordance with section 198.075, shall be paid in full as follows:

(1) Ten years for those facilities approved for the loan and whose average total reimbursement rate for the care of persons eligible for Medicaid public assistance is equal to forty-eight and no more than forty-nine dollars per day;

(2) Eight years for those facilities approved for the loan and whose average total reimbursement rate for the care of persons eligible for Medicaid public assistance is greater than forty-nine and no more than fifty-two dollars per day; or

(3) Five years for those facilities approved for the loan and whose average total reimbursement rate for the care of persons eligible for Medicaid public assistance is greater than fifty-two dollars per day.

(4) No payments or interest shall be due until the average total reimbursement rate for the care of persons eligible for Medicaid public assistance is equal to or greater than forty-eight dollars.

7. (1) All facilities licensed under this chapter shall be equipped with a complete fire alarm system in compliance with NFPA 101, Life Safety Code for Detection, Alarm, and Communication Systems, or shall maintain a system that was approved by the department when such facility was constructed so long as such system is a complete fire alarm system. A complete fire alarm system shall include, but not be limited to, interconnected smoke detectors, automatic transmission to the fire department, dispatching agency, or central monitoring company, manual pull stations at each required exit and attendant's station, heat detectors, and audible and visual alarm indicators. If a facility submits a plan of compliance for installation of a sprinkler system required by this chapter, such facility shall install a complete fire alarm system that complies with NFPA 72 upon installation of the sprinkler system. Until such time that the sprinkler system is installed in the facility which has submitted a plan of compliance, each resident room or any room designated for sleeping in the facility shall be equipped with at least one battery-powered smoke alarm installed, tested, and maintained in accordance with NFPA 72. In addition, any such facility shall be equipped with heat detectors interconnected to the fire alarm system which are installed, tested, and maintained in accordance with NFPA 72 in all areas subject to nuisance alarms, including but not limited to kitchens, laundries, bathrooms, mechanical air handling rooms, and attic spaces.

(2) In addition, each floor accessed by residents shall be divided into at least two smoke sections by one-hour rated smoke partitions. No smoke section shall exceed one hundred fifty feet in length. If neither the length nor the width of the floor exceeds seventy-five feet, no smoke-stop partition shall be required. Facilities with a complete fire alarm system and smoke sections meeting the requirements of this subsection prior to August 28, 2007, shall continue to meet such requirements. Facilities initially licensed on or after August 28, 2007, shall comply with such requirements beginning August 28, 2007, or on the effective date of licensure.

(3) Except as otherwise provided in this subsection, the requirements for complete fire alarm systems and smoke sections shall be enforceable on December 31, 2008.

8. The requirements of this section shall be construed to supersede the provisions of section 198.058 relating to the exemption of facilities from construction standards.

9. Fire safety inspections of skilled nursing and intermediate care facilities licensed under this chapter for compliance with this section shall be conducted annually by the department. All department inspectors who inspect facilities for compliance under this section shall complete a fire inspector course, as developed by the division of fire safety within the department of public safety, by December 31, 2012. Fire safety inspections of residential care and assisted living facilities licensed under this chapter for compliance with this section shall be conducted annually by the state fire marshal. The provisions of this section shall be enforced by the department or the state fire marshal, depending on which entity conducted the inspection.

10. By July 1, 2008, all facilities licensed under this chapter shall submit a plan for compliance with the provisions of this section to the state fire marshal.

(L. 2007 H.B. 952 & 674, A.L. 2009 H.B. 395)



Section 198.075 Fire safety standards loan fund created, use of moneys.

Fire safety standards loan fund created, use of moneys.

198.075. 1. There is hereby created in the state treasury the "Fire Safety Standards Loan Fund", for implementing the provisions of subsections 4 and 5 of section 198.074. Moneys deposited in the fund shall be considered state funds under article IV, section 15 of the Missouri Constitution. The state treasurer shall be custodian of the fund and may disburse moneys from the fund in accordance with sections 30.170 and 30.180. Any moneys remaining in the fund at the end of the biennium shall revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

2. Qualifying facilities shall make an application to the state treasurer's office upon forms provided by the state treasurer's office. Upon receipt of an application for a loan, the state treasurer's office shall review the application before state funds are allocated for a loan. For purposes of this section, a "qualifying facility" shall mean a facility licensed under this chapter that is in substantial compliance. "Substantial compliance" shall mean a facility that has no uncorrected deficiencies and is in compliance with department of health and senior services rules and regulations governing such facility.

3. The fund shall be a loan of which the interest rate shall not exceed two and one-half percent.

4. The fund shall be administered by the state treasurer's office.

(L. 2007 H.B. 952 & 674, A.L. 2009 H.B. 395)



Section 198.076 Department of social services to establish standards and regulations for residential care facilities and assisted living facilities.

Department of social services to establish standards and regulations for residential care facilities and assisted living facilities.

198.076. The department shall promulgate reasonable standards and regulations for all residential care facilities and all assisted living facilities. The standards and regulations shall take into account the level of care provided and the number and type of residents served by the facility to insure maximum flexibility. These standards and regulations shall relate to:

(1) The number and qualifications of employed and contract personnel having responsibility for any of the services provided for residents;

(2) The equipment, facilities, services and supplies essential to the health and welfare of the residents;

(3) Fire safety, including resident smoking in designated areas only, unannounced fire drills, fire safety training, and notification to the department of fires and fire watches;

(4) Sanitation in the facility;

(5) Diet, which shall be based on good nutritional practice;

(6) Personal funds and property of residents;

(7) Resident rights and resident grievance procedures appropriate to the levels of care, size and type of facility;

(8) Record keeping appropriate to the levels of care, size and type of facility;

(9) Construction of the facility;

(10) Care of residents.

(L. 1979 S.B. 328, et al. § 25, A.L. 1984 S.B. 451, A.L. 2007 H.B. 952 & 674)



Section 198.077 Department to maintain facility compliance records.

Department to maintain facility compliance records.

198.077. For any residential care facility, assisted living facility, intermediate care facility or skilled nursing facility, if the department of social services maintains records of site inspections and violations of statutes, rules, or the terms or conditions of any license issued to such facility, the department shall also maintain records of compliance with such statutes, rules, or terms or conditions of any license, and shall specifically record in such records any actions taken by the facility that are above and beyond what is minimally required for compliance.

(L. 1999 H.B. 316, et al. § 4 merged with S.B. 326 § 15)

*Reprinted due to editorial change required by § 198.005.



Section 198.079 Department to establish standards and regulations for intermediate care and skilled nursing facilities.

Department to establish standards and regulations for intermediate care and skilled nursing facilities.

198.079. The department shall promulgate reasonable standards and regulations for all intermediate care facilities and all skilled nursing facilities. The standards and regulations shall take into account the level of care provided and the type of residents served by the facility. These standards and regulations shall relate to:

(1) The number and qualifications of employed and contract personnel having responsibility for any of the services provided for residents;

(2) The equipment, facilities, services and supplies essential to the health and welfare of the residents;

(3) Fire safety, including resident smoking in designated areas only, unannounced fire drills, fire safety training, and notification to the department of fires and fire watches;

(4) Sanitation in the facility;

(5) Diet, which shall be related to the needs of each resident and based on good nutritional practice and on recommendations which may be made by the physician attending the resident;

(6) Personal funds and property of residents;

(7) Resident rights and resident grievance procedures;

(8) Record keeping, including clinical and personnel records;

(9) The construction of the facility, including plumbing, heating, ventilation and other housing conditions which shall insure the health, safety and comfort of residents and protection from fire hazards;

(10) Care of residents;

(11) Social and rehabilitative service;

(12) Staff training and continuing education.

(L. 1979 S.B. 328, et al. § 26, A.L. 2007 H.B. 952 & 674)



Section 198.080 Assessment procedures developed--rulemaking authority.

Assessment procedures developed--rulemaking authority.

198.080. The division of aging shall develop flexible assessment procedures for individuals in long-term care and those considering long-term care services which follow* the individual through the continuum of care, including periodic reassessment. By January 1, 2002, the division of aging shall promulgate rules and regulations to implement the new assessment system and shall make a report to the appropriate house and senate committees of the general assembly regarding the new assessment system. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 S.B. 326 § 3)

*Word "follows" appears in original rolls.

CROSS REFERENCE:

Rulemaking authority, 198.534



Section 198.082 Nursing assistant training programs--training incomplete, special requirements and supervision for assistant beginning duties.

Nursing assistant training programs--training incomplete, special requirements and supervision for assistant beginning duties.

198.082. 1. Each nursing assistant hired to work in a skilled nursing or intermediate care facility after January 1, 1980, shall have successfully completed a nursing assistant training program approved by the department or shall enroll in and begin the first available approved training program which is scheduled to commence within ninety days of the date of the nursing assistant's employment and which shall be completed within four months of employment. Training programs shall be offered at any facility licensed or approved by the department of health and senior services which is most reasonably accessible to the enrollees in each class. The program may be established by the skilled nursing or intermediate care facility, by a professional organization, or by the department, and training shall be given by the personnel of the facility, by a professional organization, by the department, by any community college or by the vocational education department of any high school.

2. As used in this section the term "nursing assistant" means an employee, including a nurse's aide or an orderly, who is assigned by a skilled nursing or intermediate care facility to provide or assist in the provision of direct resident health care services under the supervision of a nurse licensed under the nursing practice law, chapter 335. This section shall not apply to any person otherwise licensed to perform health care services under the laws of this state. It shall not apply to volunteers or to members of religious or fraternal orders which operate and administer the facility, if such volunteers or members work without compensation.

3. The training program after January 1, 1989, shall consist of at least the following:

(1) A training program consisting of at least seventy-five classroom hours of training on basic nursing skills, clinical practice, resident safety and rights, the social and psychological problems of residents, and the methods of handling and caring for mentally confused residents such as those with Alzheimer's disease and related disorders, and one hundred hours supervised and on-the-job training. The one hundred hours shall be completed within four months of employment and may consist of normal employment as nurse assistants under the supervision of a licensed nurse; and

(2) Continuing in-service training to assure continuing competency in existing and new nursing skills. All nursing assistants trained prior to January 1, 1989, shall attend, by August 31, 1989, an entire special retraining program established by rule or regulation of the department which shall contain information on methods of handling mentally confused residents and which may be offered on premises by the employing facility.

4. Nursing assistants who have not successfully completed the nursing assistant training program prior to employment may begin duties as a nursing assistant only after completing an initial twelve hours of basic orientation approved by the department and may provide direct resident care only if under the general supervision of a licensed nurse prior to completion of the seventy-five classroom hours of the training program.

(L. 1979 S.B. 328, et al. § 27, A.L. 1988 S.B. 602, A.L. 2003 S.B. 556 & 311)



Section 198.085 Categories of standards for each type of licensed facility.

Categories of standards for each type of licensed facility.

198.085. In establishing standards for each type of facility, the department shall classify the standards into three categories for each type of licensed facility as follows:

(1) Class I standards are standards the violation of which would present either an imminent danger to the health, safety or welfare of any resident or a substantial probability that death or serious physical harm would result;

(2) Class II standards are standards which have a direct or immediate relationship to the health, safety or welfare of any resident, but which do not create imminent danger;

(3) Class III standards are standards which have an indirect or a potential impact on the health, safety or welfare of any resident.

(L. 1979 S.B. 328, et al. § 28, A.L. 1984 S.B. 451, A.L. 1995 H.B. 574)



Section 198.087 Uniformity of application of regulation standards, department's duties.

Uniformity of application of regulation standards, department's duties.

198.087. To ensure uniformity of application of regulation standards in long-term care facilities throughout the state, the department of social services shall:

(1) Evaluate the requirements for inspectors or surveyors of facilities, including the eligibility, training and testing requirements for the position. Based on the evaluation, the department shall develop and implement additional training and knowledge standards for inspectors and surveyors;

(2) Periodically evaluate the performance of the inspectors or surveyors regionally and statewide to identify any deviations or inconsistencies in regulation application. At a minimum, the Missouri on-site surveyor evaluation process, and the number and type of actions overturned by the informal dispute resolution process and formal appeal shall be used in the evaluation. Based on such evaluation, the department shall develop standards and a retraining process for the region, state, or individual inspector or surveyor, as needed;

(3) In addition to the provisions of subdivisions (1) and (2) of this section, the department shall develop a single uniform comprehensive and mandatory course of instruction for inspectors/surveyors on the practical application of enforcement of statutes, rules and regulations. Such course shall also be open to attendance by administrators and staff of facilities licensed pursuant to this chapter;

(4) With the full cooperation of and in conjunction with the department of health and senior services, evaluate the implementation and compliance of the provisions of subdivision (3) of subsection 1 of section 198.012 in which rules, requirements, regulations and standards pursuant to section 197.080 for assisted living facilities, intermediate care facilities and skilled nursing facilities attached to an acute care hospital are consistent with the intent of this chapter; and

(5) With the full cooperation and in conjunction with the department of health and senior services, develop rules and regulations requiring the exchange of information, including regulatory violations, between the departments to ensure the protection of individuals who are served by health care providers regulated by either the department of health and senior services or the department of social services.

(L. 1999 S.B. 326 § 11, A.L. 2006 S.B. 616, A.L. 2010 H.B. 1965)



Section 198.088 Facilities to establish policies and procedures, scope, content--rights of residents--complaint--procedure.

Facilities to establish policies and procedures, scope, content--rights of residents--complaint--procedure.

198.088. 1. Every facility, in accordance with the rules applying to each particular type of facility, shall ensure that:

(1) There are written policies and procedures available to staff, residents, their families or legal representative and the public which govern all areas of service provided by the facility. The facility shall also retain and make available for public inspection at the facility to staff, residents, their families or legal representative and the public a complete copy of each official notification from the department of violations, deficiencies, licensure approvals, disapprovals, and responses, a description of services, basic rate and charges for any services not covered by the basic rate, if any, and a list of names, addresses and occupation of all individuals who have a proprietary interest in the facility;

(2) Policies relating to admission, transfer, and discharge of residents shall assure that:

(a) Only those persons are accepted whose needs can be met by the facility directly or in cooperation with community resources or other providers of care with which it is affiliated or has contracts;

(b) As changes occur in their physical or mental condition, necessitating service or care which cannot be adequately provided by the facility, residents are transferred promptly to hospitals, skilled nursing facilities, or other appropriate facilities; and

(c) Except in the case of an emergency, the resident, his next of kin, attending physician, and the responsible agency, if any, are consulted at least thirty days in advance of the transfer or discharge of any resident, and casework services or other means are utilized to assure that adequate arrangements exist for meeting his needs through other resources;

(3) Policies define the uses of chemical and physical restraints, identify the professional personnel who may authorize the application of restraints in emergencies and describe the mechanism for monitoring and controlling their use;

(4) Policies define procedures for submittal of complaints and recommendations by residents and for assuring response and disposition;

(5) There are written policies governing access to, duplication of, and dissemination of information from the resident's records;

(6) Each resident admitted to the facility:

(a) Is fully informed of his rights and responsibilities as a resident. Prior to or at the time of admission, a list of resident rights shall be provided to each resident, or his designee, next of kin, or legal guardian. A list of resident rights shall be posted in a conspicuous location in the facility and copies shall be available to anyone upon request;

(b) Is fully informed in writing, prior to or at the time of admission and during stay, of services available in the facility, and of related charges including any charges for services not covered under the federal or state programs or not covered by the facility's basic per diem rate;

(c) Is fully informed by a physician of his health and medical condition unless medically contraindicated, as documented by a physician in his resident record, and is afforded the opportunity to participate in the planning of his total care and medical treatment and to refuse treatment, and participates in experimental research only upon his informed written consent;

(d) Is transferred or discharged only for medical reasons or for his welfare or that of other residents, or for nonpayment for his stay. No resident may be discharged without notice of his right to a hearing and an opportunity to be heard on the issue of whether his immediate discharge is necessary. Such notice shall be given in writing no less than thirty days in advance of the discharge except in the case of an emergency discharge. In emergency discharges a written notice of discharge and right to a hearing shall be given as soon as practicable and an expedited hearing shall be held upon request of the resident, next of kin, legal guardian, or nursing facility;

(e) Is encouraged and assisted, throughout his period of stay, to exercise his rights as a resident and as a citizen, and to this end may voice grievances and recommend changes in policies and services to facility staff or to outside representatives of his choice, free from restraint, interference, coercion, discrimination, or reprisal;

(f) May manage his personal financial affairs, and, to the extent that the facility assists in such management, has his personal financial affairs managed in accordance with section 198.090;

(g) Is free from mental and physical abuse, and free from chemical and physical restraints except as follows:

a. When used as a part of a total program of care to assist the resident to attain or maintain the highest practicable level of physical, mental or psychosocial well-being;

b. When authorized in writing by a physician for a specified period of time; and

c. When necessary in an emergency to protect the resident from injury to himself or to others, in which case restraints may be authorized by designated professional personnel who promptly report the action taken to the physician. When restraints are indicated, devices that are least restrictive, consistent with the resident's total treatment program, shall be used;

(h) Is ensured confidential treatment of all information contained in his records, including information contained in an automatic data bank, and his written consent shall be required for the release of information to persons not otherwise authorized under law to receive it;

(i) Is treated with consideration, respect, and full recognition of his dignity and individuality, including privacy in treatment and in care for his personal needs;

(j) Is not required to perform services for the facility;

(k) May communicate, associate and meet privately with persons of his choice, unless to do so would infringe upon the rights of other residents, and send and receive his personal mail unopened;

(l) May participate in activities of social, religious and community groups at his discretion, unless contraindicated for reasons documented by a physician in the resident's medical record;

(m) May retain and use his personal clothing and possessions as space permits;

(n) If married, is ensured privacy for visits by his or her spouse; if both are residents in the facility, they are permitted to share a room; and

(o) Is allowed the option of purchasing or renting goods or services not included in the per diem or monthly rate from a supplier of his own choice;

(7) The resident or his designee, next of kin or legal guardian receives an itemized bill for all goods and services actually rendered;

(8) A written account, available to residents and their families, is maintained on a current basis for each resident with written receipts for all personal possessions and funds received by or deposited with the facility and for all disbursements made to or on behalf of the resident.

2. Each facility and the department shall encourage and assist residents in the free exercise of the resident's rights to civil and religious liberties, including knowledge of available choices and the right to independent personal decision. Each resident shall be given a copy of a statement of his rights and responsibilities, including a copy of the facility's rules and regulations. Each facility shall prepare a written plan to ensure the respect of each resident's rights and privacy and shall provide appropriate staff training to implement the plan.

3. (1) Each facility shall establish written procedures approved by the department by which complaints and grievances of residents may be heard and considered. The procedures shall provide for referral to the department of any complaints or grievances not resolved by the facility's grievance procedure.

(2) Each facility shall designate one staff member, employed full time, referred to in this subsection as the "designee", to receive all grievances when they are first made.

(3) If anyone wishes to complain about treatment, conditions, or violations of rights, he shall write or cause to be written his grievance or shall state it orally to the designee no later than fourteen days after the occurrence giving rise to the grievance. When the department receives a complaint that does not contain allegations of abuse or neglect or allegations which would, if substantiated, constitute violation of a class I or class II standard as defined in section 198.085, and the complainant indicates that the complaint was not filed with the facility prior to the reporting of it to the department, the department may in such instances refer the complaint to the staff person who is designated by the facility to receive all grievances when they are first made. In such instances the department shall assure appropriate response from the facility, assure resolution at a subsequent on-site visit and provide a report to the complainant. The designee shall confer with persons involved in the occurrence and with any other witnesses and, no later than three days after the grievance, give a written explanation of findings and proposed remedies, if any, to the complainant and to the aggrieved party, if someone other than the complainant. Where appropriate because of the mental or physical condition of the complainant or the aggrieved party, the written explanation shall be accompanied by an oral explanation.

(4) The department shall establish and implement procedures for the making and transmission of complaints to the department by any person alleging violation of the provisions of sections 198.003 to 198.186, 198.200, 208.030, and 208.159 and the standards established thereunder. The department shall promptly review each complaint. In the case of a refusal to investigate, the department shall promptly notify the complainant of its refusal and the reasons therefor; and in every other case, the department shall, following investigation, notify the complainant of its investigation and any proposed action.

4. Whenever the department finds upon investigation that there have been violations of the provisions of sections 198.003 to 198.186, 198.200, 208.030, and 208.159 or the standards established thereunder by any person licensed under the provisions of chapter 330, 331, 332, 334, 335, 336, 337, 338, or 344, the department shall forward a report of its findings to the appropriate licensing or examining board for further investigation.

5. Each facility shall maintain a complete record of complaints and grievances made against such facility and a record of the final disposition of the complaints and grievances. Such record shall be open to inspection by representatives of the department during normal business hours.

6. Nothing in this section shall be construed as requiring a resident to exhaust grievance procedures established by the facility or by the department prior to filing a complaint pursuant to section 198.090.

(L. 1979 S.B. 328, et al. § 29, A.L. 1988 S.B. 602, A.L. 1989 S.B. 203 & 270, A.L. 1994 H.B. 1335 & 1381)



Section 198.090 Personal possessions may be held in trust, requirements, disposal of--written statements required when, penalty--prohibitions, penalties--misappropriation, report, investigation--employee disqualification list.

Personal possessions may be held in trust, requirements, disposal of--written statements required when, penalty--prohibitions, penalties--misappropriation, report, investigation--employee disqualification list.

198.090. 1. An operator may make available to any resident the service of holding in trust personal possessions and funds of the resident and shall, as authorized by the resident, expend the funds to meet the resident's personal needs. In providing this service the operator shall:

(1) At the time of admission, provide each resident or his next of kin or legal guardian with a written statement explaining the resident's rights regarding personal funds;

(2) Accept funds and personal possessions from or for a resident for safekeeping and management, only upon written authorization by the resident or by his designee, or guardian in the case of an adjudged incompetent;

(3) Deposit any personal funds received from or on behalf of a resident in an account separate from the facility's funds, except that an amount to be established by rule of the division of aging may be kept in a petty cash fund for the resident's personal needs;

(4) Keep a written account, available to a resident and his designee or guardian, maintained on a current basis for each resident, with written receipts, for all personal possessions and funds received by or deposited with the facility and for all disbursements made to or on behalf of the resident;

(5) Provide each resident or his designee or guardian with a quarterly accounting of all financial transactions made on behalf of the resident;

(6) Within five days of the discharge of a resident, provide the resident, or his designee or guardian, with an up-to-date accounting of the resident's personal funds and return to the resident the balance of his funds and all his personal possessions;

(7) Upon the death of a resident who has been a recipient of aid, assistance, care, services, or who has had moneys expended on his behalf by the department of social services, provide the department a complete account of all the resident's personal funds within sixty days from the date of death. The total amount paid to the decedent or expended upon his behalf by the department shall be a debt due the state and recovered from the available funds upon the department's claim on such funds. The department shall make a claim on the funds within sixty days from the date of the accounting of the funds by the facility. The nursing facility shall pay the claim made by the department of social services from the resident's personal funds within sixty days. Where the name and address are reasonably ascertainable, the department of social services shall give notice of the debt due the state to the person whom the recipient had designated to receive the quarterly accounting of all financial transactions made under this section, or the resident's guardian or conservator or the person or persons listed in nursing home records as a responsible party or the fiduciary of the resident's estate. If any funds are available after the department's claim, the remaining provisions of this section shall apply to the balance, unless the funds belonged to a person other than the resident, in which case the funds shall be paid to that person;

(8) Upon the death of a resident who has not been a recipient of aid, assistance, care, services, or who has not had moneys expended on his behalf by the department of social services or the department has not made a claim on the funds, provide the fiduciary of resident's estate, at the fiduciary's request, a complete account of all the resident's personal funds and possessions and deliver to the fiduciary all possessions of the resident and the balance of the resident's funds. If, after one year from the date of death, no fiduciary makes claim upon such funds or possessions, the operator shall notify the department that the funds remain unclaimed. Such unclaimed funds or possessions shall be disposed of as follows:

(a) If the unclaimed funds or possessions have a value totaling one hundred and fifty dollars or less, the funds or the proceeds of the sale of the possessions may be deposited in a fund to be used for the benefit of all residents of the facility by providing the residents social or educational activities. The facility shall keep an accounting of the acquisitions and expenditure of these funds; or

(b) If the unclaimed funds or possessions have a value greater than one hundred and fifty dollars, the funds or possessions shall be immediately presumed to be abandoned property under sections 447.500 to 447.585 and the procedures provided for in those sections shall apply notwithstanding any other provisions of those sections which require a period greater than two years for a presumption of abandonment;

(9) Upon ceasing to be the operator of a facility, all funds and property held in trust pursuant to this section shall be transferred to the new operator in accordance with sound accounting principles, and a closeout report signed by both the outgoing operator and the successor operator shall be prepared. The closeout report shall include a list of current balances of all funds held for residents respectively and an inventory of all property held for residents respectively. If the outgoing operator refuses to sign the closeout report, he shall state in writing the specific reasons for his failure to so sign, and the successor operator shall complete the report and attach an affidavit stating that the information contained therein is true to the best of his knowledge and belief. Such report shall be retained with all other records and accounts required to be maintained under this section;

(10) Not be required to invest any funds received from or on behalf of a resident, nor to increase the principal of any such funds.

2. Any owner, operator, manager, employee, or affiliate of an owner or operator who receives any personal property or anything else of value from a resident, shall, if the thing received has a value of ten dollars or more, make a written statement giving the date it was received, from whom it was received, and its estimated value. Statements required to be made pursuant to this subsection shall be retained by the operator and shall be made available for inspection by the department, or by the department of mental health when the resident has been placed by that department, and by the resident, and his designee or legal guardian. Any person who fails to make a statement required by this subsection is guilty of a class C misdemeanor.

3. No owner, operator, manager, employee, or affiliate of an owner or operator shall in one calendar year receive any personal property or anything else of value from the residents of any facility which have a total estimated value in excess of one hundred dollars.

4. Subsections 2 and 3 of this section shall not apply if the property or other thing of value is held in trust in accordance with subsection 1 of this section, is received in payment for services rendered or pursuant to the terms of a lawful contract, or is received from a resident who is related to the recipient within the fourth degree of consanguinity or affinity.

5. Any operator who fails to maintain records or who fails to maintain any resident's personal funds in an account separate from the facility's funds as required by this section shall be guilty of a class C misdemeanor.

6. Any operator, or any affiliate or employee of an operator, who puts to his own use or the use of the facility or otherwise diverts from the resident's use any personal funds of the resident shall be guilty of a class A misdemeanor.

7. Any person having reasonable cause to believe that a misappropriation of a resident's funds or property has occurred may report such information to the department.

8. For each report the division shall attempt to obtain the name and address of the facility, the name of the facility employee, the name of the resident, information regarding the nature of the misappropriation, the name of the complainant, and any other information which might be helpful in an investigation.

9. Upon receipt of a report, the department shall initiate an investigation.

10. If the investigation indicates probable misappropriation of property or funds of a resident, the investigator shall refer the complaint together with his report to the department director or his designee for appropriate action.

11. Reports shall be confidential, as provided under section 660.320.

12. Anyone, except any person participating in or benefitting from the misappropriation of funds, who makes a report pursuant to this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability for making such a report or for testifying except for liability for perjury, unless such person acted negligently, recklessly, in bad faith, or with malicious purpose.

13. Within five working days after a report required to be made under this section is received, the person making the report shall be notified in writing of its receipt and of the initiation of the investigation.

14. No person who directs or exercises any authority in a facility shall evict, harass, dismiss or retaliate against a resident or employee because he or any member of his family has made a report of any violation or suspected violation of laws, ordinances or regulations applying to the facility which he has reasonable cause to believe has been committed or has occurred.

15. The department shall maintain the employee disqualification list and place on the employee disqualification list the names of any persons who have been finally determined by the department, pursuant to section 660.315, to have misappropriated any property or funds of a resident while employed in any facility.

(L. 1979 S.B. 328, et al. § 30, A.L. 1982 H.B. 1086, A.L. 1989 S.B. 203 & 270, A.L. 1992 S.B. 573 & 634, A.L. 1993 H.B. 564)

(2003) Violation of written report provision of subsection 2 of section does not automatically constitute misappropriation of resident's funds under subsection 15 of section. Wells v. Dunn, 104 S.W.3d 792 (Mo.App.W.D.).



Section 198.093 Violations of resident's rights--complaints--legal action--damages.

Violations of resident's rights--complaints--legal action--damages.

198.093. 1. Any resident or former resident who is deprived of any right created by sections 198.088 and 198.090, or the estate of a former resident so deprived, may file a written complaint within one hundred eighty days of the alleged deprivation or injury with the office of the attorney general describing the facts surrounding the alleged deprivation. A copy of the complaint shall be sent to the department by the attorney general.

2. The attorney general shall review each complaint and may initiate legal action as provided under sections 198.003 to 198.186.

3. If the attorney general fails to initiate a legal action within sixty days of receipt of the complaint, the complainant may, within two hundred forty days of filing the complaint with the attorney general, bring a civil action in an appropriate court against any owner, operator or the agent of any owner or operator to recover actual damages. The court may, in its discretion, award punitive damages which shall be limited to the larger of five hundred dollars or five times the amount of special damages, unless the deprivation complained of is the result of an intentional act or omission causing physical or emotional injury to the resident, and may award to the prevailing party attorney's fees based on the amount of time reasonably expended, and may provide such equitable relief as it deems necessary and proper; except that, an attorney who is paid in whole or part from public funds for his representation in any cause arising under this section shall not be awarded any attorney fees.

4. No owner or operator who pleads and proves as an affirmative defense that he exercised all care reasonably necessary to prevent the deprivation and injury for which liability is asserted shall be liable under this section.

5. Persons bringing suit to recover against a bond for personal funds pursuant to section 198.096 shall not be required to first file a complaint with the attorney general pursuant to subsection 1 of this section, nor shall subsection 1 be construed to limit in any way the right to recover on such bond.

6. Nothing contained in sections 198.003 to 198.186 shall be construed as abrogating, abridging or otherwise limiting the right of any person to bring appropriate legal actions in any court of competent jurisdiction to insure or enforce any legal right or to seek damages, nor shall any provision of the above-named sections be construed as preventing or discouraging any person from filing a complaint with the department or notifying the department of any alleged deficiency or noncompliance on the part of any facility.

(L. 1979 S.B. 328, et al. § 31)



Section 198.096 Bond required for facility holding resident's property in trust--exception, cash deposit held in insured escrow.

Bond required for facility holding resident's property in trust--exception, cash deposit held in insured escrow.

198.096. 1. The operator of any facility who holds in trust personal funds of residents as provided in section 198.090 shall obtain and file with the department a bond in a form approved by the department in an amount equal to one and one-half times the average monthly balance or average total of the monthly balances, rounded to the nearest one thousand dollars, in the residents' personal funds account or accounts kept pursuant to subdivision (3) of subsection 1 of section 198.090 for the preceding twelve months. In the case of a new facility or of an operator not previously holding in trust the personal funds of residents, the department shall determine the amount of bond to be required, taking into consideration the size and type of facility, the number of residents, and the experience of comparable facilities.

2. The required bond shall be conditioned to secure to every resident or former resident, or the estate of a former resident, the return of any moneys held in trust of which the resident has been wrongfully deprived by acts of the operator or any affiliates or employees of the operator. The liability of the surety to any and all persons shall not exceed the stated amount of the bond regardless of the period of time the bond has been in effect.

3. Whenever the director determines that the amount of any bond which is filed pursuant to this subsection is insufficient to adequately protect the money of residents which is being handled, or whenever the amount of any such bond is impaired by any recovery against the bond, the director may require the operator to file an additional bond in such amount as necessary to adequately protect the money of residents being handled.

4. In the event that any such bond includes a provision allowing the surety to cancel after notice, the bond shall provide for a minimum of sixty days' notice to the department.

5. The operator may, in lieu of a bond, place a cash deposit equal to the amount of the bond required in this section with an insured lending institution pursuant to a noncancelable escrow agreement with the lending institution if the written agreement is submitted to and approved by the department. No escrow agreement shall be approved without verification of cash deposit.

(L. 1979 S.B. 328, et al. § 32, A.L. 1988 S.B. 602, A.L. 2009 H.B. 395)



Section 198.097 Misappropriation of funds of elderly or disabled nursing home residents, penalty.

Misappropriation of funds of elderly or disabled nursing home residents, penalty.

198.097. 1. Any person who assumes the responsibility of managing the financial affairs of an elderly or disabled person who is a resident of any facility licensed under this chapter is guilty of a class D felony if such person misappropriates the funds and fails to pay for the facility care of the elderly or disabled person. For purposes of this subsection, a person assumes the responsibility of managing the financial affairs of an elderly person when he or she receives, has access to, handles, or controls the elderly or disabled person's monetary funds, including but not limited to Social Security income, pension, cash, or other resident income.

2. Evidence of misappropriating funds and failure to pay for the care of an elderly or disabled person may include but not be limited to proof that the facility has sent, by certified mail with confirmation receipt requested, notification of failure to pay facility care expenses incurred by a resident to the person who has assumed responsibility of managing the financial affairs of the resident.

3. Nothing in subsection 2 of this section shall be construed as limiting the investigations or prosecutions of violations of subsection 1 of this section or the crime of financial exploitation of an elderly or disabled person as defined by section 570.145.

(L. 1987 S.B. 277 § 1, A.L. 2007 S.B. 577)



Section 198.099 Petition for appointment of receiver--when.

Petition for appointment of receiver--when.

198.099. The attorney general, either on his own initiative or upon the request of the department or of any other state governmental agency having an interest in the matter, a resident or residents or the guardian of a resident of a facility or the owner or operator of a facility may petition for appointment of a receiver for a facility when any of the following conditions exist:

(1) The operator is operating without a license;

(2) The department has revoked the license of an operator or refused to grant an application for a license to the operator;

(3) The department has initiated revocation procedures and has determined that the lives, health, safety, or welfare of the residents cannot be adequately assured pending a full hearing on license revocation;

(4) The facility is closing or intends to close and adequate arrangements for relocation of residents have not been made at least thirty days prior to closure;

(5) An emergency exists in the facility;

(6) The operator is insolvent; or

(7) An owner of the land or structure is insolvent and such insolvency substantially affects the operation of the facility.

(L. 1979 S.B. 328, et al. § 33)

Effective 7-1-79



Section 198.103 Department may appoint monitor.

Department may appoint monitor.

198.103. In any situation described in section 198.099, the department may place a person to act as a monitor in the facility. The monitor shall observe operation of the facility and shall advise it on how to comply with state laws and regulations, and shall submit a written report periodically to the department on the operation of the facility.

(L. 1979 S.B. 328, et al. § 34)

Effective 7-1-79



Section 198.105 Petition for appointment of receiver, contents--hearing--appointment of receiver.

Petition for appointment of receiver, contents--hearing--appointment of receiver.

198.105. 1. Any petition for appointment of a receiver shall be verified and shall be accompanied by an affidavit or affidavits setting forth material facts showing there exists one or more of the conditions specified in section 198.099. The petition shall be filed in the circuit court of Cole County or in the county where the facility is located. If the petition is not filed by the attorney general, a copy of the petition shall be served upon the department and upon the attorney general. The court shall hold a hearing on the petition within five days of the filing of the petition and determine the matter within fifteen days of the initial hearing. The petition and notice of the hearing shall be served on the operator or administrator of the facility or, if personal service is impossible, shall be posted in a conspicuous place in the facility not later than three days before the time specified for the hearing, unless a different period is fixed by order of the court.

2. The court shall appoint a person, selected in accordance with the provisions of this subsection and the rules promulgated pursuant to this section, to act as receiver if it finds that any ground exists which would authorize the appointment of a receiver under section 198.099 and that appointment of a receiver will contribute to the continuity of care or the orderly and safe transfer of residents in the facility. The department shall, within six months of August 28, 2003, promulgate rules to establish guidelines for the determination of qualified receivers, procedures for maintaining the list of qualified receivers that requested in writing to act as a receiver, and the selection or removal of such receivers. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

3. The director of the department shall maintain a list of persons who have submitted a written request in accordance with the provisions of this subsection and the rules promulgated by the department to act as receiver pursuant to section 198.099. When a petition is filed seeking the appointment of a receiver, the director of the department shall select the first name on the list. The director of the department shall inform such person of his or her selection, the name of the facility, and the grounds for seeking receivership of such facility. Such person may elect not to be appointed, in which case the director of the department shall choose the next consecutive name on the list, continuing until a person has agreed to serve as the receiver. The director shall provide the name of the person selected and agreeing to serve as the receiver to the judge of the court wherein the petition for receivership is filed. For each additional petition filed seeking the appointment of a receiver, names shall be chosen from the list in consecutive order beginning with the next name that follows the last name chosen. If none of the persons on the list agree to serve as the receiver, the court shall appoint a person determined by the court to be qualified to act as receiver.

(L. 1979 S.B. 328, et al. § 35, A.L. 1984 S.B. 451, A.L. 2003 S.B. 556 & 311)



Section 198.108 Ex parte appointment of receiver in emergency, when--notice--hearing.

Ex parte appointment of receiver in emergency, when--notice--hearing.

198.108. If it appears from the petition filed under section 198.105, or from an affidavit or affidavits filed with the petition, or from testimony of witnesses under oath when the court determines that this is necessary, that there is probable cause to believe that an emergency exists in the facility, the court shall immediately issue the requested order for appointment of a receiver, ex parte and without further hearing. Notice of the petition and order shall be served on the operator or administrator of the facility or, if personal service is impossible, shall be posted in a conspicuous place in the facility within twenty-four hours after issuance of the order. If the petition is not filed by the attorney general, a copy of the petition shall be served on the department and upon the attorney general. A hearing on the petition shall be held within three days after notice is served or posted unless the operator consents to a later date. After the hearing, the court may terminate, continue or modify the temporary order.

(L. 1979 S.B. 328, et al. § 36)

Effective 7-1-79



Section 198.112 Powers of receiver.

Powers of receiver.

198.112. A receiver appointed under this section:

(1) May exercise those powers and shall perform those duties set out by the court;

(2) May, in his discretion, either:

(a) Assume the role of administrator or manager and take control of all day-to-day operations; or

(b) Name an administrator or manager to conduct the day-to-day operations of the facility subject to the supervision and direction of the receiver;

(3) May upgrade deficient homes by any methods, procedures, or actions he deems necessary; provided, however, that expenditures in excess of three thousand dollars, or in excess of any amount set by the court, be first approved by the court;

(4) Shall have the same rights to possession of the building in which the facility is located and of all goods and fixtures in the building at the time the petition for receivership is filed as the operator would have had if the receiver had not been appointed. The receiver shall take such action as is reasonably necessary to protect and conserve the assets or property of which the receiver takes possession, or the proceeds of any transfer thereof, and may use them only in the performance of the powers and duties set forth in this section and by order of the court;

(5) May use the building, fixtures, furnishings and any accompanying consumable goods in the provision of care and services to residents and to any other persons receiving services from the facility at the time the petition for receivership was filed. The receiver shall collect payments for all goods and services provided to residents or others during the period of receivership, at the same rate of payment as was charged by the operators at the time the petition for receivership was filed, unless a different rate is set by the court;

(6) May let contracts and hire agents and employees, including legal counsel, to carry out the powers and duties created under this section or by the court;

(7) May hire or discharge any employees, including the administrator;

(8) Shall receive and expend in a reasonable manner the revenues of the facility due on the date of the order of appointment as receiver, and to become due during the receivership;

(9) Shall do all acts necessary or appropriate to conserve the property and promote the health, safety or care of the residents of the facility;

(10) Except as hereinafter specified in section 198.115, shall honor all leases, mortgages, secured transactions or other wholly or partially executory contracts entered into by the facility's operator or administrator while acting in that capacity, but only to the extent of payments which become due or are for the use of the property during the period of the receivership;

(11) Shall be responsible, to the same extent as the operator would have been, for taxes which accrue during the period of the receivership;

(12) Shall be entitled to and shall take possession of all property or assets of residents which are in possession of an operator or administrator of the facility. The receiver shall preserve all property, assets and records of residents of which the receiver takes possession and shall provide for the prompt transfer of the property, assets and records to the alternative placement of any transferred or discharged resident;

(13) Shall provide, if upgrading of the facility or correction of the deficiencies is not possible, for the orderly transfer of all residents in the facility to other suitable facilities, or make other provisions for their continued health, safety and welfare;

(14) Shall, if any resident is transferred or discharged, provide for:

(a) Transportation of the resident and the resident's belongings and medical records to the place to which the resident is being transferred or discharged;

(b) Aid in locating an alternative placement and in discharge planning;

(c) If the resident is being transferred, preparation for transfer to mitigate transfer trauma;

(15) Shall, if any resident is to be transferred, permit participation by the resident or the resident's guardian in the selection of the resident's alternative placement;

(16) Shall, unless emergency transfer is necessary, prepare a resident under subdivisions (14)(c) and (15) by explaining alternative placements, and by providing orientation to the placement chosen by the resident or the resident's guardian.

(L. 1979 S.B. 328, et al. § 37)

Effective 7-1-79



Section 198.115 Executory contracts, receiver not required to honor--when--hearing.

Executory contracts, receiver not required to honor--when--hearing.

198.115. 1. A receiver may not be required to honor any lease, mortgage, secured transaction or other wholly or partially executory contract entered into by the facility's operator or administrator while acting in that capacity, if the agreement is unconscionable. Factors which shall be considered in determining the unconscionability include, but are not limited to, the following:

(1) The person seeking payment under the agreement was an affiliate of the operator or owner at the time the agreement was made;

(2) The rental, price, or rate of interest required to be paid under the agreement was substantially in excess of a reasonable rental, price or rate of interest at the time the agreement was entered into.

2. If the receiver is in possession of real estate or goods subject to a lease, mortgage or security interest which the receiver is permitted to avoid under subsection 1 of this section, and if the real estate or goods are necessary for the continued operation of the facility, the receiver may apply to the court to set a reasonable rental, price or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on the application within fifteen days. The receiver shall send notice of the application to any known owners of the property involved at least ten working days prior to the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or for possession of the goods or real estate subject to the lease or mortgage involved by any person who received such notice, but the payment does not relieve the owner or operator of the facility of any liability for the difference between the amount paid by the receiver and the amount due under the original lease or mortgage involved.

(L. 1979 S.B. 328, et al. § 38)

Effective 7-1-79



Section 198.118 Compensation of receiver.

Compensation of receiver.

198.118. The court shall set the compensation of the receiver, which shall be considered a necessary expense of a receivership.

(L. 1979 S.B. 328, et al. § 39)

Effective 7-1-79



Section 198.121 Bond of receiver.

Bond of receiver.

198.121. A receiver may be required by the court to post a bond, which shall be considered a necessary expense of the receivership.

(L. 1979 S.B. 328, et al. § 40)

Effective 7-1-79



Section 198.124 License may be issued to facility operated by receiver--duration.

License may be issued to facility operated by receiver--duration.

198.124. Other provisions of sections 198.003 to 198.096 notwithstanding, the department may issue a license to a facility being operated by a receiver under sections 198.099 to 198.136. The duration of a license issued under this subsection is limited to the duration of the receivership.

(L. 1979 S.B. 328, et al. § 41)

Effective 7-1-79



Section 198.128 Termination of receivership, when.

Termination of receivership, when.

198.128. The court may terminate a receivership:

(1) Upon a motion by any party to the petition, by the department, or by the receiver, and a finding by the court that the deficiencies and violations in the facility have been substantially eliminated or remedied; or

(2) If all residents in the facility have been provided alternative modes of health care, either in another facility or otherwise. The court may immediately terminate the receivership, or may terminate the receivership subject to such terms as the court deems necessary or appropriate to prevent the conditions complained of from recurring.

(L. 1979 S.B. 328, et al. § 42)

Effective 7-1-79



Section 198.132 Accounting by receiver, when--contents--liability for deficiency--priority of deficiency judgment.

Accounting by receiver, when--contents--liability for deficiency--priority of deficiency judgment.

198.132. 1. Within thirty days after termination or such other time as the court may set, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected under section 198.108 and of the expenses of the receivership.

2. If the operating funds collected by the receiver under section 198.112 exceed the reasonable expenses of the receivership, the court shall order the payment of the surplus to the operator. If the operating funds are insufficient to cover reasonable expenses of the receivership, the operator shall be liable for the deficiency. The operator may apply to the court to determine the reasonableness of any expense of the receivership. The operator shall not be responsible for expenses in excess of what the court finds to be reasonable.

3. If a deficiency exists under subsection 2 of this section, the receiver may apply to the court for such a determination. If after notice to all interested parties and a hearing the court finds that in fact a deficiency does exist, then the court shall enter judgment in favor of the receiver and against the appropriate party or parties as set forth in subsection 2 of this section for the amount of such deficiency. Any judgment obtained under this subsection shall be treated as any other judgment and may be enforced according to law.

4. Any judgment for a deficiency obtained in accordance with this section by the receiver or any portion thereof may be assigned wholly or in part upon approval of the court.

5. The judgment shall have priority over any other judgment or lien or other interest which originates subsequent to the filing of a petition for receivership under the provisions of sections 198.099 to 198.136 except for a construction or mechanic's lien arising out of work performed with the express consent of the receiver.

(L. 1979 S.B. 328, et al. § 43)

Effective 7-1-79



Section 198.136 Operator or affiliate not liable for acts of receiver--liability of operator or affiliate otherwise not relieved.

Operator or affiliate not liable for acts of receiver--liability of operator or affiliate otherwise not relieved.

198.136. No operator or affiliate may be held liable for acts or omissions of the receiver or the receiver's employees during the term of the receivership. Nothing in sections 198.099 to 198.136 shall be deemed to relieve any operator or any affiliate of an operator of a facility placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the operator or affiliates of the operator prior to the appointment of a receiver under section 198.105 or 198.108, nor shall anything contained in sections 198.099 to 198.136 be construed to suspend during the receivership any obligation of the operator or any affiliate of an operator for payment of taxes or other operating and maintenance expenses of the facility, nor of the operator or affiliates of the operator for the payment of mortgages or liens.

(L. 1979 S.B. 328, et al. § 44)

Effective 7-1-79



Section 198.139 Medicaid moneys not to be used for other purposes.

Medicaid moneys not to be used for other purposes.

198.139. A health care provider or vendor shall not knowingly use any moneys paid to him under Medicaid for services provided to any resident for any purpose other than that permitted by the provisions of chapter 208 or state regulations or federal regulations or statutes governing Medicaid reimbursement.

(L. 1979 S.B. 328, et al. § 45)

Effective 7-1-79



Section 198.142 Health care provider and vendor not to misrepresent or conceal facts or convert benefits for payments.

Health care provider and vendor not to misrepresent or conceal facts or convert benefits for payments.

198.142. A health care provider or vendor shall not knowingly:

(1) Make or cause to be made any false statement or representation of a material fact in any application for any benefit or payment under Medicaid for services provided to any resident;

(2) Make or cause to be made any false statement or representation of any material fact for use in determining the person's eligibility for any benefit or payment under Medicaid for services provided to any resident;

(3) Conceal or fail to disclose any material fact that affects his eligibility for any benefit or payment under Medicaid for services provided to any resident or affects the eligibility of another for whom he applies or for whom he receives such benefit or payment, with the intent to secure the benefit or payment in a greater quantity than is due or to secure the benefit or payment when none is permitted;

(4) Convert a benefit or payment he receives under Medicaid for services provided to a resident for a use or benefit other than that for which it was specifically intended.

(L. 1979 S.B. 328, et al. § 46)

Effective 7-1-79



Section 198.145 Kickbacks, bribes and rebates prohibited, when.

Kickbacks, bribes and rebates prohibited, when.

198.145. A person shall not purposely solicit or receive any payment, including, without limitation, any kickback, bribe or rebate, directly or indirectly, overtly or covertly, in cash or in kind, from any vendor or health care provider:

(1) In return for referring an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under Medicaid; or

(2) In return for purchasing, leasing, ordering or arranging for or recommending purchasing, leasing or ordering any good, facility, service or item for which payment may be made in whole or in part under Medicaid.

(L. 1979 S.B. 328, et al. § 47)

Effective 7-1-79



Section 198.148 Offering or making kickbacks, bribes or rebates prohibited, when.

Offering or making kickbacks, bribes or rebates prohibited, when.

198.148. A health care provider or vendor shall not purposely offer or make any payment, including without limitation, any kickback, bribe or rebate, directly or indirectly, overtly or covertly, in cash or in kind, to any person to induce the person:

(1) To refer an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under Medicaid; or

(2) To purchase, lease, order or arrange for or recommend purchasing, leasing or ordering any good, facility, service or item for which payment may be made in whole or in part under Medicaid.

(L. 1979 S.B. 328, et al. § 48)

Effective 7-1-79



Section 198.151 Usual trade discounts and employment benefits not kickbacks, bribes or rebates.

Usual trade discounts and employment benefits not kickbacks, bribes or rebates.

198.151. Sections 198.145 and 198.148 do not apply to:

(1) Any usual trade discount which is dependent solely upon time of payment or quantity buying to wholesalers which is obtained by a health care provider regardless of whether reflected in the cost claimed or charges made by the health care provider under Medicaid; and

(2) Any amount paid by an employer to an employee, who has a bona fide employment relationship with the employer, for employment in the provision of covered services or items.

(L. 1979 S.B. 328, et al. § 49)

Effective 7-1-79



Section 198.155 False statements by health care provider prohibited, when.

False statements by health care provider prohibited, when.

198.155. 1. A health care provider shall not knowingly make or cause to be made any false statement or representation of material fact in order to qualify either upon initial certification or upon recertification to receive funds under Medicaid.

2. A health care provider shall not knowingly induce or seek to induce any such false statement or representation of material fact for consideration, whether the consideration is direct or indirect.

(L. 1979 S.B. 328, et al. § 50)

Effective 7-1-79



Section 198.158 Penalties for violation of sections 198.139 to 198.155.

Penalties for violation of sections 198.139 to 198.155.

198.158. 1. A person committing any act in violation of any provision of sections 198.139 to 198.155 is guilty of a class D felony.

2. A vendor or health care provider convicted of a criminal violation of sections 198.139 to 198.155 shall be prohibited from receiving future moneys under Medicaid or from providing services under Medicaid for or on behalf of any other health care provider. However, the director of the department or his designee shall review this prohibition upon the petition of a vendor or health care provider so convicted and, for good cause shown, may reinstate the vendor or health care provider as being eligible to receive funds under Medicaid. The decision of the director or his designee shall be made in writing after the director of the fraud investigation division is allowed the opportunity to state his position concerning such petition.

3. A vendor or health care provider committing any act or omission in violation of sections 198.139 to 198.155 shall be civilly liable to the state for any moneys obtained under Medicaid as a result of such act or omission.

(L. 1979 S.B. 328, et al. § 51)

Effective 7-1-79



Section 198.161 Fraud investigation division created--director--compensation--assistance by local prosecutors.

Fraud investigation division created--director--compensation--assistance by local prosecutors.

198.161. 1. There is hereby created within the department of social services a "Fraud Investigation Division". The fraud investigation division shall be headed by a division director appointed by the director of the department of social services. The director of the fraud investigation division shall be an attorney at law licensed to practice in this state and shall have substantial experience in criminal prosecution or defense. The director of the fraud investigation division shall receive such compensation as the director of the department of social services may designate subject to appropriation by the general assembly. The director of the fraud investigation division may employ such attorneys, accountants, investigators and such other personnel as are necessary to conduct the activities of the division. A team approach to the operations of the division shall be utilized wherever practicable.

2. The director of the fraud investigation division, with such assistance as he may require from the appropriate county prosecuting attorney, shall investigate suspected violations of sections 198.139 to 198.155 and any civil liabilities due the state as a result of any such violation. Evidence of actions which may constitute criminal violations under sections 198.139 to 198.155 shall be referred to the appropriate county prosecuting attorney. If the prosecuting attorney fails or refuses to initiate prosecution on a cause referred to him by the director of the fraud investigation division within sixty days after he is made aware by complaint of an alleged violation, the prosecuting attorney shall so notify the attorney general, who may take full charge of the prosecution and may initiate prosecution by information or indictment for the violation.

(L. 1979 S.B. 328, et al. § 52)

Effective 7-1-79



Section 198.165 Medicaid payments stopped by division, when--hearing.

Medicaid payments stopped by division, when--hearing.

198.165. 1. When the director of the investigation division has probable cause to believe that a health care provider is committing any act or omission in violation of any provision of sections 198.139 to 198.186, he may petition an appropriate court for an order to stop payments under Medicaid to the health care provider pending completion of the investigation and litigation under sections 198.139 to 198.186.

2. The court shall allow the health care provider the opportunity to be heard on the request of the director of the fraud investigation division and shall decide, in writing, whether to stop payments to the health care provider.

(L. 1979 S.B. 328, et al. § 53)

Effective 7-1-79



Section 198.168 Fraud investigation director may petition for appointment of receiver, when--court hearing.

Fraud investigation director may petition for appointment of receiver, when--court hearing.

198.168. If the director of the fraud investigation division has probable cause to believe that any acts or omissions in violation of sections 198.139 to 198.155 have been committed by a person who is in control of assets purchased, in whole or in part, directly or indirectly, with funds from Medicaid and is likely to convert, destroy or remove those assets, the director of the fraud investigation division can petition the circuit court of the county in which those assets may be found to appoint a receiver to manage those assets until the investigation and any litigation are completed. The circuit court immediately upon receipt of the petition of the director of the fraud investigation division shall enjoin the person in control of the assets from converting, destroying or removing those assets. A hearing for the appointment of a receiver shall be held within ten days of the filing of the petition. If the court finds that there is probable cause to believe the person has committed any acts or omissions in violation of any provisions of sections 198.139 to 198.155 and that the assets are likely to be converted, destroyed or removed, the circuit court shall appoint a receiver to manage the assets until the investigation and any litigation are completed. The court shall maintain continuing jurisdiction over the assets and may modify its orders as circumstances require. The order appointing a receiver shall be a final order for purposes of appeal.

(L. 1979 S.B. 328, et al. § 54)

Effective 7-1-79



Section 198.171 Civil restitution of Medicaid funds, when.

Civil restitution of Medicaid funds, when.

198.171. The director of the fraud investigation division may seek civil restitution of any moneys dispensed under Medicaid for services provided to any resident or under section 208.030 which have been misappropriated, fraudulently obtained, or constitute overpayments. The authority of the director of the fraud investigation division under sections 198.139 to 198.186 to seek civil restitution does not diminish the authority of the department to seek restitution.

(L. 1979 S.B. 328, et al. § 55)

Effective 7-1-79



Section 198.174 Fraud investigation director may hold hearings, take oaths--procedure on failure to testify--confidentiality of recorders--penalties.

Fraud investigation director may hold hearings, take oaths--procedure on failure to testify--confidentiality of recorders--penalties.

198.174. 1. For the purpose of any investigation or proceeding under sections 198.158 to 198.171, the director of fraud investigation or any officer designated by him may administer oaths and affirmations, subpoena witnesses, compel their attendance, take testimony, require answers to written interrogatories and require production of any books, papers, correspondence, memoranda, agreements or other documents or records which the director of fraud investigation deems relevant and material to the inquiry.

2. In the case of contumacy by, or refusal to obey a subpoena issued to, any person, the circuit court of any county of the state or the city of St. Louis, upon application by the division director may issue to the person an order requiring him to appear before the division director, or the officer designated by him, there to produce documentary evidence if so ordered or to give testimony or answer interrogatories touching the matter under investigation or in question in accordance with the forms and procedures otherwise authorized by the Rules of Civil Procedure. The court may make any order which justice requires to protect any person from undue annoyance, embarrassment, expense or oppression. Failure to obey the order of the court may be punished by the court as a contempt of court.

3. Notwithstanding the provisions of section 326.151, the accountant-client privilege recognized therein shall not, upon a knowing and intelligent waiver by any person subject to sections 198.003 to 198.186, constitute a defense and shall not apply to a subpoena under this section and shall not apply in court proceedings instituted pursuant to sections 198.139 to 198.186.

4. Information or documents obtained under this section by the director of the fraud investigation division shall not be disclosed except in the course of civil or criminal litigation or to another prosecutorial or investigative agency, or to the divisions of the department.

5. Anyone improperly disclosing information obtained under this section is guilty of a class A misdemeanor.

6. The provisions of this section do not repeal existing provisions of law and shall be construed as supplementary thereto.

(L. 1979 S.B. 328, et al. § 56)

Effective 7-1-79



Section 198.177 Compelling of testimony--grant of immunity, when.

Compelling of testimony--grant of immunity, when.

198.177. 1. In any investigation or proceeding under sections 198.139 to 198.186 in which any person has been or may be called to testify, produce evidence or provide other information by means of a subpoena or before a court or grand jury, if the person refuses to answer any question or produce evidence or material of any kind on the ground that he may be incriminated thereby, the director of the fraud investigation division may, in writing, request the circuit court of the county in which the proceeding is held to order the person to answer the question or produce the evidence. Upon receipt of the request, the court shall hold a hearing on said written request after written notice to the person specifying the nature of the request and the time and place of the hearing, and advising the person of his right to be present and his right to counsel at such hearing. At the hearing the director of the fraud investigation division and the person may participate. The burden of proof is on the director of the division to demonstrate to the court (1) the necessity for and (2) the reasonableness of the request to order the person to answer the question or produce the evidence or both. If the court is satisfied that such burden has been met, it may issue an order requiring the person to answer the questions or produce the evidence, or both, which he refuses to give or produce on the basis of his privilege against self-incrimination. If the court believes such burden has not been met, it shall dismiss the request. When the order is communicated to the person, the person may not refuse to comply with the order on the basis of his privilege against self-incrimination. After complying with the order and giving the testimony or producing the evidence, no testimony or other evidence or information obtained or any information directly or indirectly derived from the testimony or evidence may be used against the person in any proceeding or prosecution for any offense concerning which he gave answer or produced evidence under court order, except a prosecution for perjury, false swearing or contempt committed in answering or failing to answer, or in the producing or failing to produce evidence in accordance with the order.

2. If any person refuses to testify after being granted immunity from prosecution under sections 198.139 to 198.186 and after being ordered to testify or produce evidence, the court may find the person in contempt.

(L. 1979 S.B. 328, et al. § 57)

Effective 7-1-79



Section 198.180 Audit and inspection of records, when--warrant.

Audit and inspection of records, when--warrant.

198.180. During any investigation under sections 198.139 to 198.186, the director of the fraud investigation division shall have the right to audit and to inspect the records of any health care provider or vendor. If the health care provider or vendor refuses to allow such audit or inspection or if there is reason to believe that the records are in danger of being destroyed, altered or secreted, the director of the fraud investigation division may make written application under oath to any court in the county where the records in question are being kept, or in Cole County, and if the judge shall be satisfied that there is reasonable cause for the audit or inspection or reasonable cause to believe that the records are in danger of being destroyed, altered or secreted, he shall issue a warrant to search for and seize such records.

(L. 1979 S.B. 328, et al. § 58)

Effective 7-1-79



Section 198.183 State agencies and law enforcement officers to cooperate with fraud investigation division.

State agencies and law enforcement officers to cooperate with fraud investigation division.

198.183. 1. All state agencies shall cooperate with the director of the fraud investigation division in his efforts to enforce the provisions of sections 198.139 to 198.186. All officers of the state of Missouri charged with the enforcement of criminal law shall also render and furnish to the director of the fraud investigation division, when requested, all information and assistance in their possession or within their power relating to sections 198.139 to 198.186.

2. The department and all of its other divisions shall promptly notify the director of the fraud investigation division of any substantial complaint or allegation of possible fraudulent activity on the part of a health care provider or vendor under Medicaid and shall refer to the director of the fraud investigation division all suspected cases of fraud in Medicaid services provided to any resident.

3. The director of the fraud investigation division shall be allowed access to all information in the possession of the department which relates to Medicaid services provided to any resident. The department shall make available to the director of the fraud investigation division electronic data processing services pertaining to such Medicaid information.

(L. 1979 S.B. 328, et al. § 59)

Effective 7-1-79



Section 198.186 Local crime investigation powers not diminished.

Local crime investigation powers not diminished.

198.186. The powers of the director of the fraud investigation division under sections 198.139 to 198.186 shall not diminish the powers of local authorities to investigate criminal conduct within their jurisdiction.

(L. 1979 S.B. 328, et al. § 60)

Effective 7-1-79



Section 198.187 Criminal background checks for residents permitted.

Criminal background checks for residents permitted.

198.187. Any long-term care facility licensed under this chapter may request criminal background checks under chapter 43 of a resident in such facility.

(L. 2009 H.B. 395)



Section 198.189 Medicaid payment system for assisted living facilities to be implemented--options.

Medicaid payment system for assisted living facilities to be implemented--options.

198.189. The department of social services, division of medical services and the department of health and senior services, division of senior and disability services shall work together to implement a new Medicaid payment system for assisted living facilities defined in section 198.006. The departments shall look at possible options including but not limited to federal Medicaid waivers, state plan amendments, and provisions of the federal Deficit Reduction Act of 2005 that will allow a tiered rate system via a bundled monthly rate for all services not included in the room and board function of the facility, including but not limited to: adult day care/socialization activities, escort services, essential shopping, health maintenance activities, housekeeping activities, meal preparation, laundry services, medication assistance (set-up and administration), personal care services, assistance with activities of daily living and instrumental activities of daily living, transportation services, nursing supervision, health promotion and exercise programming, emergency call systems, incontinence supplies, and companion services. The amount of the personal funds allowance for the Medicaid recipient residing in an assisted living facility shall include enough money for over-the-counter medications and co-payments for Medicaid and Medicare Part D services. The departments shall work with assisted living facility provider groups in developing this new payment system. The department of social services shall submit all necessary applications for implementing this new system singularly or within a multiservice state Medicaid waiver application to the secretary of the federal Department of Health and Human Services by July 1, 2007.

(L. 2006 S.B. 616 § 1)



Section 198.200 District created, how--territory included--name--nursing home defined.

District created, how--territory included--name--nursing home defined.

198.200. 1. A nursing home district may be created, incorporated and managed as provided in sections 198.200 to 198.350 and may exercise the powers herein granted or necessarily implied. A nursing home district may include municipalities or territory not in municipalities or both or territory in one or more counties; except, that the provisions of sections 198.200 to 198.350 are not effective in counties having a population of more than four hundred thousand inhabitants. The territory contained within the corporate limits of an existing nursing home district shall not be incorporated in another nursing home district.

2. When a nursing home district is organized it shall be a body corporate and political subdivision of the state and shall be known as "........ Nursing Home District", and in that name may sue and be sued, levy and collect taxes within the limitations of sections 198.200 to 198.350 and the constitution and issue bonds as herein provided.

3. For the purposes of sections 198.200 to 198.360, "nursing home" shall mean a residential care facility, an assisted living facility, an intermediate care facility, or a skilled nursing facility as defined in section 198.006.

(L. 1963 p. 368 § 2, A.L. 1979 S.B. 328, et al., A.L. 1984 S.B. 451)

*Reprinted due to editorial change required by § 198.005.



Section 198.210 Petition of voters for district, where filed, contents.

Petition of voters for district, where filed, contents.

198.210. Whenever the creation of a nursing home district is desired, a number of voters residing in the proposed district equal to ten percent of the vote cast for governor in the proposed district in the next preceding gubernatorial election, may file with the county clerk in which the territory or the greater part thereof is situated, a petition requesting the creation thereof. In case the proposed district which shall be contiguous is situated in two or more counties, the petition shall be filed in the office of the county clerk of the county in which the greater part of the area is situated, and the commissioners of the county commission of the county shall set the petition for public hearing. The petition shall set forth:

(1) A description of the territory to be embraced in the proposed district;

(2) The names of the municipalities located within the area;

(3) The name of the proposed district;

(4) The population of the district, which shall not be less than two thousand inhabitants;

(5) The assessed valuation of the area, which shall not be less than two million five hundred thousand dollars; and

(6) A request that the question be submitted to the voters residing within the limits of the proposed nursing home district whether they will establish a nursing home district under sections 198.200 to 198.350, to be known as "......... Nursing Home District" for the purpose of constructing and maintaining a public nursing home.

(L. 1963 p. 368 § 3, A.L. 1978 H.B. 971)



Section 198.220 Notice of hearing on petition--costs of notice.

Notice of hearing on petition--costs of notice.

198.220. 1. Upon the filing of the petition with the county clerk, he shall present it to the commissioners of the county commission who shall thereupon set the petition for hearing within not less than thirty nor more than forty days after the filing.

2. Notice shall be given by the commissioner of the county commission of the time and place where the hearing will be held, by publication on three separate days in one or more newspapers having a general circulation within the territory proposed to be incorporated as a nursing home district, the first of which publications shall be not less than twenty days prior to the date set for the hearing and if there is no such newspaper, then notice shall be posted in ten of the most public places in the territory, not less than twenty days prior to the date set for the hearing. This notice shall include a description of the territory as set out in the petition, names of municipalities located therein and the name of the proposed district and the question of creating a nursing home district.

3. The costs of printing and publication or posting of notices of public hearing thereon shall be paid in advance by the petitioners, and, if a district is organized under sections 198.200 to 198.350, they shall be reimbursed out of the funds received by the district from taxation or other sources.

(L. 1963 p. 368 § 4)



Section 198.230 Procedure where several petitions filed--amendment.

Procedure where several petitions filed--amendment.

198.230. If two or more petitions covering in part the same territory are filed prior to the public hearing upon the petition which is first filed, the petitions shall be consolidated for public hearing, and hearing thereon may be continued to permit the giving of notice of any subsequent petitions. At the public hearing upon the petitions, the petitioners in the petition first filed may move to amend the petition to include any part of the territory described in the subsequent petitions, either as originally filed or as amended. Any such motion shall be allowed by the commissioners of the county commission. The public hearing shall proceed upon the first petition as originally filed or as so amended, and further proceedings upon any other petitions subsequently filed shall be stayed and held in abeyance until the termination of all proceedings upon the first petition, or any petition may be dismissed or withdrawn upon motion of the petitioners therein by their representatives.

(L. 1963 p. 368 § 5)



Section 198.240 If petition sufficient county commission to order election.

If petition sufficient county commission to order election.

198.240. If the territory, petition and proceedings meet the requirements of sections 198.200 to 198.350, the commissioners of the county commission shall in and by the order finding and determining the sufficiency of the petition and that the territory meets the requirements of sections 198.200 to 198.350 * order the question to be submitted to the voters of the proposed district.

(L. 1963 p. 368 § 6, A.L. 1978 H.B. 971)

*Words "and shall" appear in original rolls.



Section 198.250 Notice of election, contents.

Notice of election, contents.

198.250. Each notice shall state briefly the purpose of the election, setting forth the proposition to be voted upon and a description of the territory. The notice shall further state that any district upon its establishment shall have the powers, objects and purposes provided by sections 198.200 to 198.350, and shall have the power to levy a property tax not to exceed thirty-five cents on the one hundred dollars valuation.

(L. 1963 p. 368 § 7, A.L. 1978 H.B. 971, A.L. 1985 S.B. 100)



Section 198.260 Form of ballot.

Form of ballot.

198.260. The question of whether or not a nursing home shall be organized shall be submitted in substantially the following form:

Shall there be organized in the counties of ........., state of Missouri, a nursing home district for the establishment and operation of a nursing home to be located within the boundaries of the proposed district and having the power to impose a property tax not to exceed the annual rate of thirty-five cents on the hundred dollars assessed valuation without voter approval, and such additional tax as may be approved hereafter by vote thereon, to be known as "......... Nursing Home District" as prayed for by petition filed with the county clerk of ......... County, Missouri, on the .... day of ......, 20.....?

(L. 1963 p. 368 § 8, A.L. 1978 H.B. 971, A.L. 1985 S.B. 100)



Section 198.263 Increase in tax levy, procedure--ballot of submission, form.

Increase in tax levy, procedure--ballot of submission, form.

198.263. Any district which has a lower tax levy than the maximum levy authorized by section 198.250 may increase its levy up to, but not in excess of, such maximum levy if a majority of the voters of the district who vote on the increase approve the increase. The ballot of submission for a tax increase under this section shall be in substantially the following form:

Shall the ................. Nursing Home District be authorized to increase the annual rate of property tax from ........ cents to ........ cents on the hundred dollars assessed valuation?

â ã YES â ã NO (Place an "X" in the square opposite the answer for which you wish to vote.) If a majority of the qualified voters casting votes thereon are in favor of the increase, the board of directors of the district shall levy the annual rate of tax approved; but if a majority of the voters casting votes thereon are opposed to the increase, any annual tax rate in effect at the time of the election shall remain in effect; provided, however, that if the voters of the district have previously approved a levy and the levy has not been imposed, the board of directors may impose such previously approved levy or portion thereof, subject to other provisions of the law with respect to limitation on tax revenues.

(L. 1985 S.B. 100)



Section 198.270 Results of election to be filed.

Results of election to be filed.

198.270. The order determining and declaring results of the election shall be entered upon the records of the commission and a certified copy thereof shall be filed with the county clerk of each other county in which the proposed district lies who shall cause the same to be spread upon the records of the county commission. If the order shows that the question to organize the district received a majority of the votes cast, the order shall declare the district organized.

(L. 1963 p. 368 § 9, A.L. 1978 H.B. 971)



Section 198.280 Election districts--election of directors--terms--qualifications--declaration of candidacy--appointed if no candidate--no election required when.

Election districts--election of directors--terms--qualifications--declaration of candidacy--appointed if no candidate--no election required when.

198.280. 1. After the nursing home district has been declared organized, the declaring county commission shall either:

(1) Divide the district into six election districts as equal in population as possible, and shall by lot number the districts from one to six, inclusive. The county commission shall cause an election to be held in the nursing home district within ninety days after the order establishing the nursing home district to elect nursing home district directors. The election shall be called, held and conducted and notice shall be given as provided in sections 198.240 to 198.270, and each voter shall vote for the director from his or her district; or

(2) Cause an election to be held in the nursing home district within ninety days after the order establishing the nursing home district to elect six at-large nursing home district directors. The election shall be called, held and conducted and notice shall be given as provided in sections 198.240 to 198.270.

After August 28, 1994, directors shall be elected for a term of three years. The first director whose term expires after August 28, 1994, shall continue to hold office until the expiration of the term of the second director whose term expires after August 28, 1994, at which time both such directors shall be elected for a term of three years. The third director whose term expires after August 28, 1994, shall continue to hold office until the expiration of the term of the fourth director whose term expires after August 28, 1994, at which time both such directors shall be elected for a term of three years. The fifth director whose term expires after August 28, 1994, shall continue to hold office until the expiration of the term of the sixth director whose term expires after August 28, 1994, at which time both such directors shall be elected for a term of three years. All directors shall serve until their successors are elected and qualified. If a vacancy occurs, the board shall select a successor who shall serve until the next regular election of a director is to be held in that nursing home or election district. If no candidate files a declaration of candidacy for a nursing home or election district, a majority of the board of directors may, after the election in that nursing home or election district would have regularly been held, appoint any resident of the nursing home district who otherwise qualifies pursuant to subsection 3 of this section to fill that vacancy.

2. Following the initial election establishing the nursing home district board of directors pursuant to subsection 1 of this section, the circuit court may choose to elect the board of directors at large.

3. Candidates for director of the nursing home district shall be citizens of the United States, resident taxpayers of the nursing home district who have resided within the state for one year next preceding the election and who are at least twenty-four years of age. All candidates shall file their declarations of candidacy with the county commission calling the election at least twenty days prior to the special election.

4. Notwithstanding any other provisions of law to the contrary, if the number of candidates for the office of director is equal to the number of directors to be elected, no election shall be held, and the candidates shall assume the responsibility of their offices at the same time and in the same manner as if they have been elected; however, if any vacancies are created after local certification and prior to the deadline provided in subdivision (4) of section 115.453 which cause the number of filed candidates to be less than the number of vacancies to be filled, an election shall be held, and write-in candidates for such positions shall be eligible as otherwise provided by law.

(L. 1963 p. 368 § 10, A.L. 1978 H.B. 971, H.B. 1208, A.L. 1982 S.B. 526, A.L. 1986 S.B. 527, A.L. 1994 H.B. 1221, A.L. 2001 H.B. 881)



Section 198.290 Powers of board of directors--first meeting--officers--bylaws--time for meetings.

Powers of board of directors--first meeting--officers--bylaws--time for meetings.

198.290. 1. The board of directors of a district shall possess and exercise all of its legislative and executive powers. Within thirty days after the election of the initial directors, the board shall meet. The time and place of the first meeting of the board shall be designated by the county commission. At its first meeting the board shall elect a chairman from its members and select a secretary, treasurer and such officers or employees as it deems expedient or necessary for the accomplishment of its corporate objects. The secretary and treasurer need not be members of the board. At the meeting the board, by ordinance, shall define the first and subsequent fiscal years of the district, and shall adopt a corporate seal and bylaws, which shall determine the times for the annual election of officers and of other regular and special meetings of the board and shall contain the rules for the transaction of other business of the district and for amending the bylaws.

2. Each director of any district shall devote such time to the duties of the office as the faithful discharge thereof may require and shall serve without compensation.

(L. 1963 p. 368 § 11)



Section 198.300 Powers of nursing home district.

Powers of nursing home district.

198.300. 1. A nursing home district shall have and exercise the following governmental powers, and all other powers incidental, necessary, convenient or desirable to carry out and effectuate the express powers:

(1) To establish and maintain a nursing home within its corporate limits, and to construct, acquire, develop, expand, extend and improve the nursing home;

(2) To acquire or convey land or structures in fee simple, rights in land and easements upon, over or across land and leasehold interests in land and tangible and intangible personal property used or useful for the location, establishment, maintenance, development, expansion, extension or improvement of any nursing home. The acquisition may be by dedication, purchase, gift, agreement, lease, use or adverse possession or by condemnation. The conveyance may be by deed or lease;

(3) To operate, maintain and manage the nursing home, and to make and enter into contracts for the use, operation or management of and to provide rules and regulations for the operation, management or use of the nursing home;

(4) To fix, charge and collect reasonable fees and compensation for the use or occupancy of the nursing home or any part thereof, and for nursing care, medicine, attendance, or other services furnished by the nursing home, according to the rules and regulations prescribed by the board from time to time;

(5) To borrow money and to issue bonds, notes, certificates, or other evidences of indebtedness for the purpose of accomplishing any of its corporate purposes, subject to compliance with any condition or limitation set forth in sections 198.200 to 198.350 or otherwise provided by the Constitution of the state of Missouri;

(6) To employ or enter into contracts for the employment of any person, firm, or corporation, and for professional services, necessary or desirable for the accomplishment of the corporate objects of the district or the proper administration, management, protection or control of its property;

(7) To maintain the nursing home for the benefit of the inhabitants of the area comprising the district regardless of race, creed or color, and to adopt such reasonable rules and regulations as may be necessary to render the use of the nursing home of the greatest benefit to the greatest number; to exclude from the use of the nursing home all persons who willfully disregard any of the rules and regulations so established; to extend the privileges and use of the nursing home to persons residing outside the area of the district upon such terms and conditions as the board of directors prescribes by its rules and regulations;

(8) To police its property and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the district and to employ and commission police officers and other qualified persons to enforce the same.

2. The use of any nursing home of a district shall be subject to the reasonable regulation and control of the district and upon such reasonable terms and conditions as shall be established by its board of directors.

3. A regulatory ordinance of a district adopted under any provision of this section may provide for a suspension or revocation of any rights or privileges within the control of the district for a violation of any regulatory ordinance.

4. Nothing in this section or in other provisions of sections 198.200 to 198.350 shall be construed to authorize the district or board to establish or enforce any regulation or rule in respect to the operation or maintenance of the nursing home within its jurisdiction which is in conflict with any federal or state law or regulation applicable to the same subject matter.

(L. 1963 p. 368 § 12, A.L. 1991 H.B. 450)



Section 198.301 Whistleblower protection for employees--availability of information on rights of persons retaliated against.

Whistleblower protection for employees--availability of information on rights of persons retaliated against.

198.301. No employee of a nursing home district who directs or exercises any authority in a facility shall evict, harass, dismiss, or retaliate against a resident or employee because such resident or employee or any member of such resident's or employee's family has made a report of any violation or suspected violation of laws, ordinances, or regulations applying to the facility which the resident, the resident's family, or an employee has reasonable cause to believe has been committed or has occurred. Through the existing department information and referral telephone contact line, residents, their families, and employees of a facility shall be able to obtain information about their rights, protections, and options in cases of eviction, harassment, dismissal, or retaliation due to a report being made pursuant to this section.

(L. 2003 S.B. 556 & 311)



Section 198.305 Unsuitable site, may be changed, when.

Unsuitable site, may be changed, when.

198.305. 1. If, after acquiring a site for a nursing home or a nursing home, the board of the district by resolution determines that the site or nursing home acquired is unsuitable or unnecessary for the purpose, or it is in the best interest of the district, that the property should be sold, the board may sell and convey the property in the manner provided in subsection 2 of this section, provided that all outstanding bonds of the district constituting a lien on the property to be sold have been paid in full; or a sum sufficient to pay all such bonds, together with interest accrued or to accrue thereon, together with any other items of expense provided in such bonds, is deposited with the fiscal agent named in the bonds for the purpose of full payment; or consent in writing is obtained from all of the holders of the bonds.

2. Upon filing with the county clerk of the county in which the original petition to organize the district was filed of a certified copy of the resolution adopted by the board of directors of the district setting forth the reasons for selling the property and the manner in which the conditions of the provisions in subsection 1 of this section have been satisfied, the clerk shall present the resolution to the county commission. If the commission is satisfied that the statements in the resolution are true and valid, it shall by order entered of record approve the resolution. The board of directors of the district may then proceed to sell and convey the property. The deed shall be executed by the secretary of the board for and on behalf of the district, and shall convey to the purchaser all the right, title, interest, and estate which the nursing home district has in the property.

3. Any proceeds from the sale of the property remaining after the expenses of the sale of the property and the purchase price and costs of purchase of any new site or structure have been paid shall be placed in the treasury of the district and used to carry out the purposes for which the district was organized.

(L. 1975 H.B. 382, A.L. 1991 H.B. 450)



Section 198.310 Indebtedness for nursing home--election--ballot--limits--tax to pay.

Indebtedness for nursing home--election--ballot--limits--tax to pay.

198.310. 1. For the purpose of purchasing nursing home district sites, erecting nursing homes and related facilities and furnishing the same, building additions to and repairing old buildings, the board of directors may borrow money and issue bonds for the payment thereof in the manner provided herein. The question of the loan shall be submitted by an order of the board of directors of the district. Notice of the submission of the question, the amount and the purpose of the loan shall be given as provided in section 198.250.

2. The question shall be submitted in substantially the following form:

Shall the ......... Nursing Home District borrow money in the amount of ......... dollars for the purpose of ....... and issue bonds in payment thereof?

3. If the constitutionally required percentage of the votes cast are for the loan, the board shall, subject to the restrictions of subsection 4, be vested with the power to borrow money in the name of the district, to the amount and for the purposes specified on the ballot, and issue the bonds of the district for the payment thereof.

4. The loans authorized by this section shall not be contracted for a period longer than twenty years, and the entire amount of the loan shall at no time exceed, including the existing indebtedness of the district, in the aggregate, ten percent of the value of taxable tangible property therein, as shown by the last completed assessment for state and county purposes, the rate of interest to be agreed upon by the parties, but in no case to exceed the highest legal rate allowed by contract; when effected, it shall be the duty of the directors to provide for the collection of an annual tax sufficient to pay the interest on the indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof within the time the principal becomes due.

(L. 1963 p. 368 § 13, A.L. 1978 H.B. 971, A.L. 2013 S.B. 89)



Section 198.312 Revenue bonds authorized, when.

Revenue bonds authorized, when.

198.312. As an alternative to the authorization for an indebtedness provided by section 198.310, for the purpose of providing funds for the acquisition, construction, erection, equipment and furnishing of nursing homes and related facilities, and for providing a site therefor, including offstreet parking space, and making from time to time enlargements or extensions thereof, the board of directors may issue and sell revenue bonds. The revenue bonds are payable, both as to principal and interest, solely and only out of the net income and revenues arising from the operation of the facility, after providing for the costs of operation and maintenance thereof, or from other funds made available to the facility from sources other than from proceeds of taxation.

(L. 1978 H.B. 1769)



Section 198.314 Revenue bonds not an indebtedness of the issuing authority.

Revenue bonds not an indebtedness of the issuing authority.

198.314. Any bonds issued under and pursuant to sections 198.312 to 198.318 shall not be deemed to be an indebtedness of the state of Missouri, or of any city, or of the board of directors, or of the individual members of the board of directors, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1978 H.B. 1769)



Section 198.316 Revenue bonds, form of, interest rate--to be negotiable instruments.

Revenue bonds, form of, interest rate--to be negotiable instruments.

198.316. 1. Revenue bonds issued pursuant to the provisions of section 198.312 shall be of such denomination, shall bear such rate of interest not to exceed the highest rate permitted by law, and shall mature at such times as determined by the board of directors. The bonds may be either serial bonds or term bonds and may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice and with or without the covenant requiring the payment of a premium in the event of the call and redemption prior to maturity as the board determines.

2. The bonds when issued and sold shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law and the interest thereon is exempt from income taxes under the laws of the state of Missouri.

(L. 1978 H.B. 1769)



Section 198.318 Board of directors to prescribe form, make necessary covenants, restrictions--bondholders, remedies of--revenue bonds, not to be exclusive method of financing.

Board of directors to prescribe form, make necessary covenants, restrictions--bondholders, remedies of--revenue bonds, not to be exclusive method of financing.

198.318. 1. The board of directors, issuing bonds under the provisions of section 198.312, shall prescribe the form, details and incidents of the bonds, and the board of directors shall make such covenants as in their judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 198.312 to 198.318.

2. The holder of any bonds issued hereunder or of any coupons representing interest accrued thereon may, by civil action either at law or in equity, compel the board of directors issuing such bonds to perform all duties imposed upon them by the provisions of sections 198.312 to 198.318, and also to enforce the performance of any and all other covenants made by such board of directors in the issuance of the bonds.

3. The provisions of sections 198.312 to 198.318 shall not be exclusive of other legal methods of financing the facilities therein described, but shall furnish an alternative method of finance.

(L. 1978 H.B. 1769)



Section 198.320 Annexation of territory to district--election.

Annexation of territory to district--election.

198.320. 1. A petition for annexation of land to a nursing home district shall be signed by not less than ten percent or fifty voters, whichever is fewer, residing within the territory therein described proposed for annexation and shall be filed with the county clerk of the county in which the district or the greater portion thereof is situated, and shall be addressed to the commissioners of the county commission. A hearing shall be held thereon as nearly as possible as in the case of a formation petition. If, upon hearing, the commissioners of the county commission find that the petition is in compliance with sections 198.200 to 198.350, they shall order the submission of the question to the voters to decide whether or not the proposed annexation shall take place. The question shall be submitted within the territory by the county commission as is provided in section 198.250.

2. The question shall be submitted in substantially the following form:

Shall (description of territory) be annexed to the .... Nursing Home District?

3. If a majority of the votes cast on the question in the district and in the territory described in the petition, respectively, are in favor of the annexation, the commissioners of the county commission shall by order declare the territory annexed and shall describe the altered boundaries of the district.

(L. 1963 p. 368 § 14, A.L. 1978 H.B. 971)



Section 198.330 Records of district--officers and employees to give bond.

Records of district--officers and employees to give bond.

198.330. The board shall provide for the proper and safe keeping of its permanent records and for the recording of the corporate action of the district. It shall keep a true and accurate account of its receipts and an annual audit shall be made of its books, records and accounts. All officers and employees authorized to receive or retain the custody of money or to sign vouchers, checks, warrants or evidences of indebtedness binding upon the district shall furnish surety bond for the faithful performance of their duties and the faithful accounting for all moneys that may come into their hands in an amount to be fixed and in a form to be approved by the board.

(L. 1963 p. 368 § 15)



Section 198.340 Board as trustee may accept and hold property donated--duties.

Board as trustee may accept and hold property donated--duties.

198.340. Any person desiring to donate property for the benefit of a nursing home, constructed or to be constructed under sections 198.200 to 198.350, may vest title to the property so donated in the board of directors created under sections 198.200 to 198.350, and the board of directors shall hold and control the property so received and accepted according to the terms of the deed, gift, devise or bequest of the property, and shall be a trustee of the property, and shall take title to all property it may acquire in the name of the district and shall control the property for the purposes provided in sections 198.200 to 198.350.

(L. 1963 p. 368 § 16)



Section 198.345 Apartments for seniors, districts may establish (counties of third and fourth classification).

Apartments for seniors, districts may establish (counties of third and fourth classification).

198.345. Nothing in sections 198.200 to 198.350 shall prohibit a nursing home district from establishing and maintaining apartments for seniors that provide at a minimum housing and food services in any county of the third or fourth classification within its corporate limits. Such nursing home districts shall not lease such apartments for less than fair market rent as reported by the United States Department of Housing and Urban Development.

(L. 2005 H.B. 58 merged with S.B. 210, A.L. 2013 S.B. 23 merged with S.B. 89)



Section 198.350 Citation of law.

Citation of law.

198.350. Sections 198.200 to 198.350 shall be known and may be referred to as "The Nursing Home District Law".

(L. 1963 p. 368 § 1)



Section 198.360 Dissolution of district.

Dissolution of district.

198.360. In any nursing home district created under the provisions of sections 198.200 to 198.350 which is not operating a nursing home, and in which the voters of the district have on three separate occasions refused to approve a bond issue for the construction of a nursing home, or in which the voters of the district have not approved a bond issue for the construction of a nursing home within three years after the establishment of the district, the board of that district shall submit to the voters the proposition of the dissolution of the district. If a majority of the voters approve the dissolution, the district shall be dissolved and any tax money in the treasury shall be paid into the general revenue fund of the county or counties in which the district is located, in the same proportion as the proportion of the valuation of the district in each county is to the total valuation of the district.

(L. 1969 p. 304 § 1, A.L. 1971 S.B. 158, A.L. 1973 H.B. 364, A.L. 1978 H.B. 1208)



Section 198.401 Nursing facility reimbursement allowance, definitions.

Nursing facility reimbursement allowance, definitions.

198.401. 1. Each nursing facility, except for state-owned and -operated facilities, shall, in addition to all other fees and taxes now required or paid, pay a nursing facility reimbursement allowance for the privilege of engaging in the business of providing nursing facility services, other than services in an institution for mental diseases, in this state.

2. For the purpose of this section, the phrase "engaging in the business of providing nursing facility services, other than services in an institution for mental diseases, in this state" means accepting payment for such services.

3. For the purpose of this section, the term "nursing facility" shall be defined using the definition in section 1396r, Title 42 United States Code, as amended, and as such qualifies as a class of health care providers recognized in federal Public Law 102-234 Medicaid Voluntary Contribution and Provider Specific Tax Amendment of 1991.

(L. 1994 H.B. 1362 § 1)

Expires 9-30-15



Section 198.403 Formula set forth in rules.

Formula set forth in rules.

198.403. Each nursing facility's reimbursement allowance shall be based on a formula set forth in rules and regulations promulgated by the department of social services as provided in section 198.436.

(L. 1994 H.B. 1362 § 2)

Expires 9-30-15



Section 198.406 Records required, transmittal to department--elements of report, determinations.

Records required, transmittal to department--elements of report, determinations.

198.406. 1. Each nursing facility shall keep such records as may be necessary to determine the amount of its reimbursement allowance. On or before the first day of October of each year, every nursing facility shall submit to the department of social services a statement that accurately reflects such information as is necessary to determine that nursing facility's reimbursement allowance.

2. If a nursing facility does not have a third prior year desk-reviewed cost report, elements of the reimbursement allowance shall be based on determinations by the department of social services in accordance with rules and regulations established under section 198.436.

(L. 1994 H.B. 1362 § 3)

Expires 9-30-15



Section 198.409 Determination of amount due--notification, payments--offset allowed.

Determination of amount due--notification, payments--offset allowed.

198.409. 1. The director of the department of social services shall make a determination as to the amount of nursing facility reimbursement allowance due from each nursing facility.

2. The director of the department of social services shall notify each nursing facility of the annual amount of its reimbursement allowance on or before the first day of October each year. Such amount may be paid in monthly* increments over the balance of the reimbursement allowance period.

3. The department of social services may offset the nursing facility reimbursement allowance owed by the nursing facility against any payment due that nursing facility only if the nursing facility requests such an offset. The amounts to be offset shall result, so far as practicable, in withholding from the nursing facility an amount substantially equivalent to the reimbursement allowance owed by the nursing facility. The office of administration and state treasurer may make any fund transfers necessary to execute the offset.

(L. 1994 H.B. 1362 § 4)

Expires 9-30-15

*Word "month" appears in original rolls.



Section 198.412 Finality of determination, protest--hearing, reconsideration, appeal.

Finality of determination, protest--hearing, reconsideration, appeal.

198.412. 1. Each nursing facility reimbursement allowance determination shall be final after receipt of written notice from the department of social services, unless the nursing facility files a protest with the director of the department of social services setting forth the grounds on which the protest is based, within thirty days from the date of receipt of written notice from the department of social services to the nursing facility.

2. If a timely protest is filed, the director of the department of social services shall reconsider the determination and, if the nursing facility has so requested, the director or the director's designee shall grant the nursing facility a hearing to be held within forty-five days after the protest is filed, unless extended by agreement between the nursing facility and the director. The director shall issue a final decision within forty-five days of the completion of the hearing. After reconsideration of the reimbursement allowance determination and a final decision by the director of the department of social services, a nursing home's appeal of the director's final decision shall be to the administrative hearing commission in accordance with sections 208.156 and 621.055.

(L. 1994 H.B. 1362 § 5)

Expires 9-30-15



Section 198.416 Forms and content set forth in rule.

Forms and content set forth in rule.

198.416. The director of the department of social services shall prescribe by rule the form and content of any document required to be filed pursuant to the provisions of sections 198.401 to 198.436.

(L. 1994 H.B. 1362 § 6)

Expires 9-30-15



Section 198.418 Remittance of amount--nursing facility reimbursement allowance fund, purpose, restrictions--nursing facility quality of care fund, purpose, restrictions.

Remittance of amount--nursing facility reimbursement allowance fund, purpose, restrictions--nursing facility quality of care fund, purpose, restrictions.

198.418. 1. The nursing facility reimbursement allowance owed or, if an offset has been requested, the balance, if any, after such offset, shall be remitted by the nursing facility to the department of social services. The remittance shall be made payable to the director of the department of revenue. The amount remitted shall be deposited in the state treasury to the credit of the "Nursing Facility Reimbursement Allowance Fund", which is hereby created for the sole purposes of providing payment to nursing facilities and disbursing up to five percent of the federal funds deposited to the nursing facility reimbursement allowance fund each year, not to exceed one million five hundred thousand dollars, to the credit of the nursing facility quality of care fund, subject to appropriation. The "Nursing Facility Quality of Care Fund" is hereby created in the state treasury. All investment earnings of the nursing facility quality of care fund shall be credited to the nursing facility quality of care fund. The unexpended balance in the nursing facility quality of care fund at the end of the biennium is exempt from the provisions of section 33.080. The unexpended balance shall not revert to the general revenue fund, but shall accumulate in the nursing facility quality of care fund from year to year. All investment earnings of the nursing facility reimbursement allowance fund shall be credited to the nursing facility reimbursement allowance fund.

2. An offset as authorized by this section or a payment to the nursing facility reimbursement allowance fund shall be accepted as payment of the nursing facility's obligation imposed by section 198.401.

3. The state treasurer shall maintain records that show the amount of money in the nursing facility reimbursement allowance fund at any time and the amount of any investment earnings on that amount. The department of social services shall disclose such information to any interested party upon written request.

4. The unexpended balance in the nursing facility reimbursement allowance fund at the end of the biennium is exempt from the provisions of section 33.080. The unexpended balance shall not revert to the general revenue fund, but shall accumulate in the nursing facility reimbursement allowance fund from year to year.

(L. 1994 H.B. 1362 § 7)

Expires 9-30-15



Section 198.421 Allowance period, notification by department, delinquent allowance--lien, enforcement, sanctions--effect upon license.

Allowance period, notification by department, delinquent allowance--lien, enforcement, sanctions--effect upon license.

198.421. 1. A nursing facility reimbursement allowance period as provided in sections 198.401 to 198.436 shall be from the first day of October to the thirtieth day of September. The department shall notify each nursing facility with a balance due on the thirtieth day of September of each year the amount of such balance due. If any nursing home fails to pay its nursing facility reimbursement allowance within thirty days of such notice, the reimbursement allowance shall be delinquent. The reimbursement allowance may remain unpaid during an appeal or as allowed in section 198.412.

2. Except as otherwise provided in this section, if any reimbursement allowance imposed under the provision of section 198.401 for a previous reimbursement allowance period is unpaid and delinquent, the department of social services may proceed to enforce the state's lien against the property of the nursing facility and to compel the payment of such reimbursement allowance in the circuit court having jurisdiction in the county where the nursing facility is located. In addition, the director of the department of social services or the director's designee may cancel or refuse to issue, extend or reinstate a Medicaid provider agreement to any nursing facility which fails to pay such delinquent reimbursement allowance required by section 198.401 unless under appeal as allowed in section 198.412.

3. Except as otherwise provided in this section, failure to pay a delinquent reimbursement allowance imposed under section 198.401 shall be grounds for denial, suspension or revocation of a license granted under this chapter. The director of the department of social services may deny, suspend or revoke the license of any nursing facility which fails to pay a delinquent reimbursement allowance unless under appeal as allowed in section 198.412.

(L. 1994 H.B. 1362 § 8)

Expires 9-30-15



Section 198.424 No effect upon tax-exempt status.

No effect upon tax-exempt status.

198.424. Nothing in sections 198.401 to 198.436 shall be deemed to affect or in any way limit the tax-exempt or nonprofit status of any nursing facility granted by state law.

(L. 1994 H.B. 1362 § 9)

Expires 9-30-15



Section 198.427 Medicaid provider agreements, payments, rate, computation.

Medicaid provider agreements, payments, rate, computation.

198.427. The department of social services shall make payments to those nursing facilities that have a valid Medicaid provider agreement with the department. Any per diem rate, or its equivalent, used to compute such payments shall be equal to or greater than the nursing facility's per diem rate in effect on January 1, 1994, for those facilities with a permanent rate established in accordance with regulations promulgated by the department of social services. Those nursing facilities without a permanent rate or with an interim rate as of January 1, 1994, will be subject to having their permanent rate established in accordance with regulations promulgated by the department of social services in effect on January 1, 1994. Once the permanent rate is established, any per diem rate, or its equivalent, used to compute such payments shall be equal to or greater than the permanent rate established according to regulations in effect on January 1, 1994. The nursing facility reimbursement allowance shall not be used to supplant, and shall be in addition to, general revenue payments to nursing facilities.

(L. 1994 H.B. 1362 § 10)

Expires 9-30-15



Section 198.428 Medicaid eligibility presumed pending approval or denial of application, when.

Medicaid eligibility presumed pending approval or denial of application, when.

198.428. If the division of family services is unable to make a determination regarding Medicaid eligibility for a resident within sixty days of the submission of a completed application for medical assistance for nursing facility services, the patient shall be Medicaid eligible until the application is approved or denied. However, in no event shall benefits be construed to commence prior to the date of application.

(L. 2003 S.B. 556 & 311)

Expires 9-30-15



Section 198.431 Contingent application of requirements--disbursement of fund, when.

Contingent application of requirements--disbursement of fund, when.

198.431. The requirements of sections 198.401 to 198.433 shall apply only as long as the revenues generated under section 198.401 are eligible for federal financial participation as provided in sections 198.401 to 198.433 and payments are made pursuant to the provisions of section 198.401. For the purpose of this section, "federal financial participation" is the federal government's share of Missouri's expenditures under the Medicaid program. Notwithstanding anything in this section to the contrary, in the event federal financial participation is either denied, discontinued, reduced in excess of five percent per year or no longer available for the revenues generated under section 198.401, the director of the department of social services shall cause disbursement of all funds held in the nursing facility reimbursement allowance fund to be made to all nursing facilities in accordance with regulations promulgated by the department of social services, along with a full accounting of such disbursements, within forty-five days of receipt of notice thereof by the department of social services.

(L. 1994 H.B. 1362 § 11)

Expires 9-30-15



Section 198.433 Imposition of allowance, when.

Imposition of allowance, when.

198.433. The nursing home reimbursement allowance provided in section 198.401 shall not be imposed prior to the effective date of rules and regulations promulgated by the department of social services, but in no event prior to October 1, 1994.

(L. 1994 H.B. 1362 § 12)

Expires 9-30-15



Section 198.436 Rules, regulations, promulgation, procedure.

Rules, regulations, promulgation, procedure.

198.436. No regulations implementing sections 198.401 to 198.436 may be filed with the secretary of state without first being provided to interested parties registered on a list of such parties to be maintained by the director of the department of social services. Regulations must be provided to all interested parties seventy-two hours prior to being filed with the secretary of state. No rule or portion of a rule promulgated under the authority of sections 198.401 to 198.436 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1994 H.B. 1362 § 13, A.L. 1995 S.B. 3)

Expires 9-30-15



Section 198.439 Expiration date.

Expiration date.

198.439. Sections 198.401 to 198.436 shall expire on September 30, 2015.

(L. 1994 H.B. 1362 § 14, A.L. 1996 S.B. 952, A.L. 1999 S.B. 326, A.L. 2002 H.B. 1781 merged with S.B. 1094, A.L. 2005 S.B. 189, A.L. 2006 S.B. 822, A.L. 2007 S.B. 4, A.L. 2011 S.B. 62)

CROSS REFERENCE:

Nonseverability clause, 190.840



Section 198.500 Citation of law.

Citation of law.

198.500. Sections 198.500 to 198.515 shall be known and may be cited as the "Alzheimer's Special Care Disclosure Act".

(L. 1996 H.B. 781 § 1)



Section 198.505 Definitions.

Definitions.

198.505. For the purposes of sections 198.500 to 198.515, "Alzheimer's special care unit" or "Alzheimer's special care program" means any facility as defined in section 198.006, or any home health agency, adult day care center, hospice or adult foster home that locks, secures, segregates or provides a special program or special unit for residents with a diagnosis of probable Alzheimer's disease or a related disorder, to prevent or limit access by a resident outside the designated or separated area; and that advertises, markets or otherwise promotes the facility as providing specialized Alzheimer's or dementia care services.

(L. 1996 H.B. 781 § 2)



Section 198.510 Disclosure required, by whom--licensing department, duties--department of social services, duties--department of health and senior services, duties.

Disclosure required, by whom--licensing department, duties--department of social services, duties--department of health and senior services, duties.

198.510. 1. Any facility which offers to provide or provides care for persons with Alzheimer's disease by means of an Alzheimer's special care unit or Alzheimer's special care program shall be required to disclose the form of care or treatment provided that distinguishes that unit or program as being especially applicable, or suitable for persons with Alzheimer's or dementia. The disclosure shall be made to the department which licenses the facility, agency or center giving the special care. At the time of admission of a patient requiring treatment rendered by the Alzheimer's special care program, a copy of the disclosure made to the department shall be delivered by the facility to the patient and the patient's next of kin, designee, or guardian. The licensing department shall examine all such disclosures in the department's records and verify the information on the disclosure for accuracy as part of the facility's regular license renewal procedure.

2. The department of social services and the department of health and senior services shall develop a single disclosure form to be completed by the facility, agency or center giving the special care. The information required to be disclosed by subsection 1 of this section on this form shall include, if applicable, an explanation of how the care is different from the rest of the facility in the following areas:

(1) The Alzheimer's special care unit's or program's written statement of its overall philosophy and mission which reflects the need of residents afflicted with dementia;

(2) The process and criteria for placement in, transfer or discharge from, the unit or program;

(3) The process used for assessment and establishment of the plan of care and its implementation, including the method by which the plan of care evolves and is responsive to changes in condition;

(4) Staff training and continuing education practices;

(5) The physical environment and design features appropriate to support the functioning of cognitively impaired adult residents;

(6) The frequency and types of resident activities;

(7) The involvement of families and the availability of family support programs;

(8) The costs of care and any additional fees; and

(9) Safety and security measures.

(L. 1996 H.B. 781 § 3)



Section 198.515 Alzheimer's facilities, informational documents required--division of aging, duties--licensing department, verification.

Alzheimer's facilities, informational documents required--division of aging, duties--licensing department, verification.

198.515. Any facility which offers to provide or provides care for persons with Alzheimer's disease by means of an Alzheimer's special care unit or Alzheimer's special care program shall be required to provide an informational document developed by or approved by the division of aging. The document shall include but is not limited to updated information on selecting an Alzheimer's special care unit or Alzheimer's special care program. The document shall be given to any person seeking information about or placement in an Alzheimer's special care unit or Alzheimer's special care program. The distribution of this document shall be verified by the licensing department as part of the facility's regular license renewal procedure.

(L. 1996 H.B. 781 § 4)



Section 198.525 Inspection of certain long-term care facilities, when--restrictions on surveyors, required disclosures--immediate family member defined--conflict of interest, when.

Inspection of certain long-term care facilities, when--restrictions on surveyors, required disclosures--immediate family member defined--conflict of interest, when.

198.525. 1. Except as otherwise provided pursuant to section 198.526, in order to comply with sections 198.012 and 198.022, the department of health and senior services shall inspect residential care facilities, assisted living facilities, intermediate care facilities, and skilled nursing, including those facilities attached to acute care hospitals at least twice a year.

2. The department shall not assign an individual to inspect or survey a long-term care facility licensed under this chapter, for any purpose, in which the inspector or surveyor was an employee of such facility within the preceding two years.

3. For any inspection or survey of a facility licensed under this chapter, regardless of the purpose, the department shall require every newly hired inspector or surveyor at the time of hiring or, with respect to any currently employed inspector or surveyor as of August 28, 2009, to disclose:

(1) The name of every Missouri licensed long-term care facility in which he or she has been employed; and

(2) The name of any member of his or her immediate family who has been employed or is currently employed at a Missouri licensed long-term care facility.

The disclosures under this subsection shall be disclosed to the department whenever the event giving rise to disclosure first occurs.

4. For purposes of this section, the phrase "immediate family member" shall mean husband, wife, natural or adoptive parent, child, sibling, stepparent, stepchild, stepbrother, stepsister, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, grandparent or grandchild.

5. The information called for in this section shall be a public record under the provisions of subdivision (6) of section 610.010.

6. Any person may notify the department if facts exist that would lead a reasonable person to conclude that any inspector or surveyor has any personal or business affiliation that would result in a conflict of interest in conducting an inspection or survey for a facility. Upon receiving that notice, the department, when assigning an inspector or surveyor to inspect or survey a facility, for any purpose, shall take steps to verify the information and, if the department has probable cause to believe that it is correct, shall not assign the inspector or surveyor to the facility or any facility within its organization so as to avoid an appearance of prejudice or favor to the facility or bias on the part of the inspector or surveyor.

(L. 1999 S.B. 8 & 173 § 4, A.L. 2003 S.B. 556 & 311, A.L. 2009 H.B. 395)



Section 198.526 Biannual inspections--reevaluation of inspection process--reduction in inspection schedule, when--disclosure of inspection schedule limited, penalty for violation.

Biannual inspections--reevaluation of inspection process--reduction in inspection schedule, when--disclosure of inspection schedule limited, penalty for violation.

198.526. 1. Except as provided in subsection 3 of this section, the department of health and senior services shall inspect all facilities licensed by the department at least twice each year. Such inspections shall be conducted:

(1) Without the prior notification of the facility; and

(2) At times of the day, on dates and at intervals which do not permit facilities to anticipate such inspections.

2. The department shall annually reevaluate the inspection process to ensure the requirements of subsection 1 of this section are met.

3. The department may reduce the frequency of inspections to once a year if a facility is found to be in substantial compliance. The basis for such determination shall include, but not be limited to, the following:

(1) Previous inspection reports;

(2) The facility's history of compliance with rules promulgated pursuant to this chapter;

(3) The number and severity of complaints received about the facility; and

(4) In the year subsequent to a finding of no class I violations or class II violations, the facility does not have a change in ownership, operator, or, if the department finds it significant, a change in director of nursing.

4. Information regarding unannounced inspections shall be disclosed to employees of the department on a need-to-know basis only. Any employee of the department who knowingly discloses the time of an unannounced inspection in violation of this section is guilty of a class A misdemeanor and shall have his or her employment immediately terminated.

(L. 1999 S.B. 326 § 4, A.L. 2003 S.B. 556 & 311)

CROSS REFERENCE:

Rulemaking authority, 198.534



Section 198.527 Inspectors and surveyors of long-term care facilities--uniformity of application of regulation standards.

Inspectors and surveyors of long-term care facilities--uniformity of application of regulation standards.

198.527. To ensure uniformity of application of regulation standards in long-term care facilities throughout the state, the department of health and senior services shall:

(1) Evaluate the requirements for inspectors or surveyors of facilities, including the eligibility, training and testing requirements for the position. Based on the evaluation, the department shall develop and implement additional training and knowledge standards for inspectors and surveyors;

(2) Periodically evaluate the performance of the inspectors or surveyors regionally and statewide to identify any deviations or inconsistencies in regulation application. At a minimum, the number and type of actions overturned by the informal dispute resolution process under section 198.545 and formal appeal shall be used as part of the evaluation. Based on such evaluation, the department shall develop standards and a retraining process for the region, state, or individual inspector or surveyor, as needed;

(3) In addition to the provisions of subdivisions (1) and (2) of this section, the department shall develop a single uniform comprehensive and mandatory course of instruction for inspectors/surveyors on the practical application of enforcement of statutes, rules and regulations. Such course shall also be open to attendance by administrators and staff of facilities licensed pursuant to this chapter.

(L. 1999 H.B. 316, et al. § 2, A.L. 2009 H.B. 395, A.L. 2012 H.B. 1608)



Section 198.528 Long-term care facility information to be provided on department internet website.

Long-term care facility information to be provided on department internet website.

198.528. 1. The department of health and senior services shall provide through its internet website:

(1) The most recent survey of every long-term care facility licensed in this state and any such findings of deficiencies and the effect the deficiency would have on such facility. If such survey is in dispute, the survey shall not be posted on the website until the facility's informal dispute resolution process resolves the dispute and the department shall, upon request of the facility, post the facility's response;

(2) The facility's proposed plan of correction;

(3) A link to the federal website that provides a summary of facility surveys conducted over the last three years; and

(4) Information on how to obtain a copy of a complete facility survey conducted over the last three years.

2. Nothing in this section shall be construed as requiring the department to post any information on its internet website that is prohibited from disclosure pursuant to the federal Health Insurance Portability and Accountability Act, as amended.

(L. 2003 S.B. 556 & 311)



Section 198.530 Managed care services provided in long-term care facilities, when, conditions--reimbursement rate--services included.

Managed care services provided in long-term care facilities, when, conditions--reimbursement rate--services included.

198.530. 1. If an enrollee in a managed care organization is also a resident in a long-term care facility licensed pursuant to chapter 198, or a continuing care retirement community, as defined in section 197.305, such enrollee's managed care organization shall provide the enrollee with the option of receiving the covered service in the long-term care facility which serves as the enrollee's primary residence. For purposes of this section, "managed care organization" means any organization that offers any health plan certified by the department of health and senior services designed to provide incentives to medical care providers to manage the cost and use of care associated with claims, including, but not limited to, a health maintenance organization and preferred provider organization. The resident enrollee's managed care organization shall reimburse the resident facility for those services which would otherwise be covered by the managed care organization if the following conditions apply:

(1) The facility is willing and able to provide the services to the resident; and

(2) The facility and those health care professionals delivering services to residents pursuant to this section meet the licensing and training standards as prescribed by law; and

(3) The facility is certified through Medicare; and

(4) The facility and those health care professionals delivering services to residents pursuant to this section agree to abide by the terms and conditions of the health carrier's contracts with similar providers, abide by patient protection standards and requirements imposed by state or federal law for plan enrollees and meet the quality standards established by the health carrier for similar providers.

2. The managed care organization shall reimburse the resident facility at a rate of reimbursement not less than the Medicare allowable rate pursuant to Medicare rules and regulations.

3. The services in subsection 1 of this section shall include, but are not limited to, skilled nursing care, rehabilitative and other therapy services, and postacute care, as needed. Nothing in this section shall limit the managed care organization from utilizing contracted providers to deliver the services in the enrollee's resident facility.

4. A resident facility shall not prohibit a health carrier's participating providers from providing covered benefits to an enrollee in the resident facility. A resident facility or health care professional shall not impose any charges on an enrollee for any service that is ancillary to, a component of, or in support of the services provided under this section when the services are provided by a health carrier's participating provider, or otherwise create a disincentive for the use of the health carrier's participating providers. Any violation of the requirements of this subsection by the resident facility shall be considered abuse or neglect of the resident enrollee.

(L. 1999 H.B. 316, et al. § 3)



Section 198.532 Investigation of complaints--results provided, when.

Investigation of complaints--results provided, when.

198.532. 1. Complaints filed with the department of health and senior services against a long-term care facility which allege that harm has occurred or is likely to occur to a resident or residents of the facility due to actions or the lack of actions taken by the facility shall be investigated within thirty days of receipt of such complaints. The purpose of such investigation shall be to ensure the safety, protection and care of all residents of the facility likely to be affected by the alleged action or inaction. Such investigation shall be in addition to the investigation requirements for abuse and neglect reports pursuant to section 198.070.

2. The department shall provide the results of all investigations in accordance with section 660.320. The department shall provide the results of such investigation in writing to all parties to the complaint, and if requested, to any of the facility's residents, or their family members or guardians. Complaints and written results will be readily available for public access and review at the department of health and senior services and at the long-term care facility. Personal information identifying the resident will be blanked out, except in regard to immediate family, the attorney-in-fact or the legal guardian of the resident in question. This information will remain readily available for a period of time determined by the department of health and senior services.

(L. 1999 S.B. 326 § 1, A.L. 2003 S.B. 556 & 311)



Section 198.533 Conflict of interest, state investigators.

Conflict of interest, state investigators.

198.533. The division shall ensure that any monitor selected to perform state investigations of long-term care facilities has no conflict of interest, and has no direct or indirect connection to the facility or its parent corporation.

(L. 1999 S.B. 326 § 2)



Section 198.534 Rulemaking authority.

Rulemaking authority.

198.534. In consultation with consumers, providers and others, the division shall promulgate rules and regulations to implement the provisions of this section and sections 198.080, 198.086, 198.526, 198.532 and 198.533. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section and sections 198.080, 198.086, 198.526, 198.532 and 198.533 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 S.B. 326 § 6)



Section 198.545 Definitions--contracting with third parties--department to establish IDR process, procedures--rulemaking authority.

Definitions--contracting with third parties--department to establish IDR process, procedures--rulemaking authority.

198.545. 1. This section shall be known and may be cited as the "Missouri Informal Dispute Resolution Act".

2. As used in this section, the following terms shall mean:

(1) "Deficiency", a facility's failure to meet a participation requirement or standard, whether state or federal, supported by evidence gathered from observation, interview, or record review;

(2) "Department", the department of health and senior services;

(3) "Facility", a long-term care facility licensed under this chapter;

(4) "IDR", informal dispute resolution as provided for in this section;

(5) "Independent third party", the federally designated Medicare Quality Improvement Organization in this state;

(6) "Plan of correction", a facility's response to deficiencies which explains how corrective action will be accomplished, how the facility will identify other residents who may be affected by the deficiency practice, what measures will be used or systemic changes made to ensure that the deficient practice will not reoccur, and how the facility will monitor to ensure that solutions are sustained;

(7) "QIO", the federally designated Medicare Quality Improvement Organization in this state.

3. The department of health and senior services shall contract with an independent third party to conduct informal dispute resolution (IDR) for facilities licensed under this chapter. The IDR process, including conferences, shall constitute an informal administrative process and shall not be construed to be a formal evidentiary hearing. Use of IDR under this section shall not waive the facility's right to pursue further or additional legal actions.

4. The department shall establish an IDR process to determine whether a cited deficiency as evidenced by a statement of deficiencies against a facility shall be upheld. The department shall promulgate rules to incorporate by reference the provisions of 42 CFR 488.331 regarding the IDR process and to include the following minimum requirements for the IDR process:

(1) Within ten working days of the end of the survey, the department shall by certified mail transmit to the facility a statement of deficiencies committed by the facility. Notification of the availability of an IDR and IDR process shall be included in the transmittal;

(2) Within ten calendar days of receipt of the statement of deficiencies, the facility shall return a plan of correction to the department. Within such ten-day period, the facility may request in writing an IDR conference to refute the deficiencies cited in the statement of deficiencies;

(3) Within ten working days of receipt for an IDR conference made by a facility, the QIO shall hold an IDR conference unless otherwise requested by the facility. The IDR conference shall provide the facility with an opportunity to provide additional information or clarification in support of the facility's contention that the deficiencies were erroneously cited. The facility may be accompanied by counsel during the IDR conference. The type of IDR held shall be at the discretion of the facility, but shall be limited to:

(a) A desk review of written information submitted by the facility; or

(b) A telephonic conference; or

(c) A face-to-face conference held at the headquarters of the QIO or at the facility at the request of the facility.

If the QIO determines the need for additional information, clarification, or discussion after conclusion of the IDR conference, the department and the facility shall be present.

5. Within ten days of the IDR conference described in subsection 4 of this section, the QIO shall make a determination, based upon the facts and findings presented, and shall transmit the decision and rationale for the outcome in writing to the facility and the department.

6. If the department disagrees with such determination, the department shall transmit the department's decision and rationale for the reversal of the QIO's decision to the facility within ten calendar days of receiving the QIO's decision.

7. If the QIO determines that the original statement of deficiencies should be changed as a result of the IDR conference, the department shall transmit a revised statement of deficiencies to the facility with the notification of the determination within ten calendar days of the decision to change the statement of deficiencies.

8. Within ten calendar days of receipt of the determination made by the QIO and the revised statement of deficiencies, the facility shall submit a plan of correction to the department.

9. The department shall not post on its website or enter into the Centers for Medicare & Medicaid Services Online Survey, Certification and Reporting System, or report to any other agency, any information about the deficiencies which are in dispute unless the dispute determination is made and the facility has responded with a revised plan of correction, if needed.

10. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 395)






Chapter 199 Rehabilitation Center--Head Injury--Tuberculosis Testing and

Section 199.001 Definitions.

Definitions.

199.001. As used in sections 199.001 to 199.055*, the following terms mean:

(1) "Brain injury", includes brain injury and traumatic brain injury as defined in section 192.735;

(2) "Department", the department of health and senior services' adult brain injury program;

(3) "Injury or trauma", any unintentional or intentional damage to the body resulting from acute exposure to thermal, mechanical, electrical, or chemical energy or from the absence of such essentials as heat or oxygen;

(4) "Rehabilitation", a comprehensive series of interventions for physical, medical, cognitive and psychological disabilities designed to restore a person to his maximum functional potential.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)

*Section 199.055 does not exist.



Section 199.003 Injury prevention, brain injury rehabilitation and local health services, department responsible--powers--duties.

Injury prevention, brain injury rehabilitation and local health services, department responsible--powers--duties.

199.003. 1. The department shall have the responsibility, subject to appropriations, of ensuring that injury prevention and brain injury rehabilitation evaluation, service coordination, treatment, rehabilitation, and community support services are accessible, wherever possible.

2. The powers, functions and duties of the department shall include the following:

(1) Planning and implementing, in cooperation with the Missouri brain injury advisory council, accessible programs to promote rehabilitation and community reintegration of persons with brain injuries;

(2) Provision of technical assistance and training to community-based programs assisting persons with brain injuries;

(3) Assurance of quality for brain injury services funded by the department;

(4) Sponsorship and encouragement of research into the causes, effects, prevention, treatment and rehabilitation of injuries and appropriateness and cost and benefit effectiveness of brain injury rehabilitation, residential programs and specialized services;

(5) Provision of public information relating to injury prevention and brain injury treatment and rehabilitation;

(6) Cooperation with nonstate governmental agencies and private sector programs and projects relating to injury prevention and brain injury treatment and rehabilitation;

(7) Receiving federal grants and aids for injury prevention and for persons with brain injuries and brain injury rehabilitation under the terms of the grants and aids and administering or paying them out. The director shall approve such applications for federal assistance administered through the department as may be considered advisable in consultation with the Missouri brain injury advisory council;

(8) Promulgating rules under the provisions of this section, as necessary to prescribe policies or standards which affect charging and funding of adult brain injury rehabilitation services. The rules applicable to each program or service operated or funded by the department shall be available for public inspection and review at such program or service. The rules and policies shall be compatible with and appropriate to the program mission, population served, size, type of service, and other reasonable classifications;

(9) Promulgating reasonable rules relative to the implementation of participant rights described in sections 199.001 to 199.051;

(10) Promulgating rules setting forth a reasonable standard means test which shall be applied to all programs and services funded by the department in determining eligibility for such services.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)



Section 199.007 Brain injury advisory council, advisory body to department.

Brain injury advisory council, advisory body to department.

199.007. The Missouri brain injury advisory council, created by section 192.745, shall act as the advisory body to the department and department director. Any power or function of the department requiring planning activities shall be undertaken with the direct input and cooperation of the advisory council. The department shall not undertake or duplicate any activity or function of the council under the provisions of section 192.745.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)



Section 199.009 Contracts with public or private vendors, allowed--brain injury, department to secure comprehensive program, contents.

Contracts with public or private vendors, allowed--brain injury, department to secure comprehensive program, contents.

199.009. 1. The department may provide injury prevention, and brain injury evaluation, care, treatment, rehabilitation and such related services directly or through contracts from private and public vendors in this state, the quality of the services being equal, appropriate and consistent with professional advice in the least restrictive environment and as close to an individual's home community as possible, with funds appropriated for this purpose.

2. If it is determined through a comprehensive evaluation that a person has a traumatic brain injury so as to require the coordination of provision of services, including other state governmental agencies, nongovernmental and the private sector, and if such person, such person's parent, if the person is a minor, or legal guardian, so requests, the department shall, within the limits of available resources and subject to relevant federal and state laws, secure a comprehensive program of any necessary services for such person. Such services may include, but need not be limited to, the following:

(1) Assessment and evaluation;

(2) Service coordination;

(3) Counseling;

(4) Respite care;

(5) Recreation;

(6) Rehabilitation;

(7) Cognitive retraining;

(8) Prevocational rehabilitation;

(9) Residential care;

(10) Homemaker services;

(11) Day activity programs;

(12) Supported living;

(13) Referral to appropriate services;

(14) Transportation;

(15) Supported work, if provided by the department, shall be directed toward preparation for education or vocational achievement, independent living, and community participation. Long-term needs shall be identified and efforts made to link participants with appropriate resources.

3. In securing the comprehensive program of services, the department shall involve the participant, his or her family or his or her legal guardian in decisions affecting his or her care, rehabilitation, services or referral. The quality of the services being equal, appropriate and consistent with professional advice, services shall be offered in the least restrictive environment and as close to an individual's home community as possible.

4. In accordance with state and federal law, no service or program operated or funded by the department shall deny admission or other services to any person because of the person's race, sex, creed, marital status, national origin, handicap, or age.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 1993 H.B. 481, A.L. 2011 H.B. 464)



Section 199.010 Missouri rehabilitation center, University of Missouri to operate, duties for brain injury--department to provide rehabilitation and tuberculosis treatment.

Missouri rehabilitation center, University of Missouri to operate, duties for brain injury--department to provide rehabilitation and tuberculosis treatment.

199.010. The curators of the University of Missouri shall provide for the care of persons needing brain injury and other rehabilitation subject to appropriation by the general assembly. The department of health and senior services shall provide for the treatment and commitment of persons having tuberculosis subject to appropriation by the general assembly.

(L. 1985 S.B. 19, A.L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 1996 S.B. 540, A.L. 2010 S.B. 1007, A.L. 2011 H.B. 464)



Section 199.020 Residence of officers--rent, how established--expiration thirty days after transfer of Missouri rehabilitation center to University of Missouri.

Residence of officers--rent, how established--expiration thirty days after transfer of Missouri rehabilitation center to University of Missouri.

199.020. 1. The following officers and their families shall, with the permission of the department of health and senior services, reside on the premises or other property of the center: center director, assistant director, physicians, and other personnel required for the center's operation as recommended by the center's director. Personnel residing at the center shall pay a monthly rental determined annually at the lower of cost or fair market value; except that the center director, with the approval of the director of the department of health and senior services, may establish a lower rate as required to fill the center's personnel needs.

*2. This section shall terminate thirty days following the date notice is provided to the revisor of statutes that an agreement has been executed which transfers the Missouri rehabilitation center from the department of health and senior services to the board of curators of the University of Missouri.

(RSMo 1939 § 9379, A.L. 1985 S.B. 19, A.L. 1996 S.B. 540)

Prior revisions: 1929 § 8682; 1919 § 12331; 1909 § 1460

Effective 7-1-96

*Contingent expiration date thirty days after the transfer of the Missouri rehabilitation center to the University of Missouri. Termination on 3-27-97. The Revisor of Statutes received notice on 2-25-97.



Section 199.025 Child day care center, authority to organize--how paid for--to be licensed by division of family services--expiration thirty days after transfer of Missouri rehabilitation center to University of Missouri.

Child day care center, authority to organize--how paid for--to be licensed by division of family services--expiration thirty days after transfer of Missouri rehabilitation center to University of Missouri.

199.025. 1. Employees of the Missouri rehabilitation center may organize and file with the secretary of state an application as a not-for-profit corporation for the purpose of establishing a child day care center. The corporation so formed may enter into an agreement with the commissioner of administration for the lease of appropriate space at the rehabilitation center for use as the child day care center. The space at the center may be made available to the corporation at a rate to be established by the commissioner of administration.

2. The corporation may provide child day care at the Missouri rehabilitation center. The child day care center established by the corporation shall be licensed under the provisions of sections 210.201 to 210.245. The operation of the day care center shall be paid for by fees or charges, established by the corporation, and collected from those who use its services. The corporation may receive any private donations or grants from agencies of the federal government intended for the support of the child day care center.

*3. This section shall terminate thirty days following the date notice is provided to the revisor of statutes that an agreement has been executed which transfers the Missouri rehabilitation center from the department of health and senior services to the board of curators of the University of Missouri.

(L. 1984 H.B. 1131 § 14, A.L. 1985 S.B. 19, A.L. 1996 S.B. 540)

Effective 7-1-96

*Contingent expiration date thirty days after the transfer of the Missouri rehabilitation center to the University of Missouri. Termination on 3-27-97. The Revisor of Statutes received notice on 2-25-97.



Section 199.029 Rules and regulations, general operating rules, department to promulgate--procedure--exception.

Rules and regulations, general operating rules, department to promulgate--procedure--exception.

199.029. 1. The department shall promulgate rules under the provisions of this section and chapter 536 as necessary to prescribe policies or standards which affect charging and funding of residential care rehabilitation programs and specialized services for persons with brain injuries available to the public. The rules applicable to each facility, program or service operated or funded by the department shall be available for public inspection and review at such facility, program or service. These rules shall not apply to facilities, programs or services operated or provided by curators of the University of Missouri.

2. The rules, operating regulations and facility policies shall be compatible with and appropriate to the facility or program mission, population served, size, type of service and other reasonable classifications. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1996 S.B. 540, A.L. 2011 H.B. 464)



Section 199.031 Federal grants, department may receive, purposes--application.

Federal grants, department may receive, purposes--application.

199.031. 1. The department may receive federal grants and aids for injury prevention and for persons with brain injuries and brain injury rehabilitation under the terms of the grants and aids and administer or pay them out subject to the provisions attached.

2. The director shall approve such applications for federal assistance administered through the department as may be considered advisable after consultation with the Missouri brain injury advisory council.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)



Section 199.033 Records to be confidential--disclosure upon request, certain persons, when--disclosure to be documented.

Records to be confidential--disclosure upon request, certain persons, when--disclosure to be documented.

199.033. 1. Information and records compiled, obtained, prepared or maintained by the rehabilitation facilities, residential facility or specialized program operated or funded by the department or otherwise in the course of providing services to patients shall be confidential.

2. The facilities or programs shall disclose information and records to the following upon their request:

(1) The parent of a minor patient;

(2) The guardian or other person having legal custody of the patient;

(3) The attorney of a patient who is a ward of the juvenile court, an alleged incompetent, an incompetent ward or a person detained under chapter 632, as evidenced by court orders of the attorney's appointment;

(4) An attorney or personal physician as authorized by the patient.

3. The facilities or services may disclose information and records under any of the following:

(1) As authorized by the patient;

(2) To persons or agencies responsible for providing health care services to such patients;

(3) To the extent necessary for a recipient to make a claim or for a claim to be made on behalf of a recipient for aid or insurance;

(4) To qualified personnel for the purpose of conducting scientific research, management audits, financial audits, program evaluations or similar studies; provided, that such personnel shall not identify, directly or indirectly, any individual patient in any report of such research, audit or evaluation, or otherwise disclose patient identities in any manner;

(5) To the courts as necessary for the administration of the provisions of sections 199.001 to 199.055;

(6) To law enforcement officers or public health officers, but only to the extent necessary to carry out the responsibilities of their office, and all such law enforcement and public health officers shall be obligated to keep such information confidential;

(7) Pursuant to an order of a court or administrative agency of competent jurisdiction;

(8) To the department of social services as necessary to report or have investigated abuse, neglect, or rights violations of patients.

4. The facility or program shall document the dates, nature, purposes and recipients of any records disclosed under this section.

5. Nothing contained in this section shall limit the rights of discovery in judicial or administrative procedures as otherwise provided for by statute or rule.

(L. 1991 H.B. 218 merged with S.B. 125 & 341)

Effective 8-28-91 (H.B. 218) 7-1-92 (S.B. 125 & 341)



Section 199.037 Patient rights, rules and regulations, director to promulgate--exception.

Patient rights, rules and regulations, director to promulgate--exception.

199.037. The director of the department shall promulgate reasonable rules relative to the implementation of patient rights described in sections 199.001 to 199.051. These rules shall not apply to facilities, programs or services operated or provided by the curators of the University of Missouri.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 1996 S.B. 540, A.L. 2011 H.B. 464)



Section 199.039 Means test, determination of amount to charge for services, director to promulgate rules and regulations.

Means test, determination of amount to charge for services, director to promulgate rules and regulations.

199.039. The director of the department shall promulgate rules setting forth a reasonable standard means test which shall be applied to all facilities, programs and services operated or funded by the department in determining the amount to be charged to persons receiving services. Notwithstanding other provisions of sections 199.001 to 199.051, the department shall accept funds from federal reimbursement, third-party reimbursement, private pay or other funding sources.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)



Section 199.041 Probate court to notify department, when--estate subject to means test, when, procedure--appeal of decision of director.

Probate court to notify department, when--estate subject to means test, when, procedure--appeal of decision of director.

199.041. 1. Any probate division of the circuit court having knowledge of the existence of an estate of a patient receiving services from residential facilities or other programs operated or funded by the department shall promptly notify the director of the nature and extent of the estate and the identity of the attorney of record and conservator. The director shall then apply the standard means test contained in the rules of the department to determine if the estate shall be charged for services rendered by the department.

2. If the director determines that the estate should be charged for the evaluation, care, treatment, rehabilitation or room and board provided or funded by the department, and notifies the conservator, the conservator shall pay the charges. If the conservator fails to pay for the charges, after reasonable delay, the head of the department, residential facility or day program may discharge the patient.

3. The decision of the director shall be final, and appeal may be made to the circuit court of Cole County or the county where the person responsible for payment resides in the manner provided by chapter 536. The director shall notify the conservator and the supervising court of such failure to pay for services rendered by a facility or program operated or funded by the department at least thirty days before the patient is discharged. If the conservator appeals the decision of the director, the patient shall remain in the facility or program pending final disposition of the appeal.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)



Section 199.043 Discrimination prohibited.

Discrimination prohibited.

199.043. In accordance with state and federal law, no residential facility, day program or specialized service operated or funded by the department shall deny admission or other services to any person because of his race, sex, creed, marital status, national origin, handicap or age.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)



Section 199.051 Inspections, department may conduct, when.

Inspections, department may conduct, when.

199.051. The department may inspect any facility or program at any time if a contract has been issued or an application for a contract has been filed.

(L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 2011 H.B. 464)



Section 199.170 Definitions.

Definitions.

199.170. The following terms, as used in sections 199.170 to 199.350, mean:

(1) "Active tuberculosis", tuberculosis disease caused by the mycobacterium tuberculosis complex that is demonstrated to be contagious by clinical, bacteriological, or radiological evidence. Tuberculosis is considered active until cured;

(2) "Cure" or "treatment to cure", the completion of a recommended course of therapy as defined in subdivision (11) of this section and as determined by the attending physician in conjunction with the local public health authority or the department of health and senior services;

(3) "Department", the department of health and senior services;

(4) "Directly observed therapy" or "DOT", a strategy in which a health care provider or other trained person watches a patient swallow each dose of prescribed antituberculosis medication;

(5) "Facility", any hospital licensed under chapter 197, any public nonlicensed hospital, any long-term care facility licensed under chapter 198, any health care institution, any correctional or detention facility, or any mental health facility approved by the local public health authority or the department;

(6) "Immediate threat", a rebuttable presumption that a person has active tuberculosis and:

(a) Is not taking medications as prescribed;

(b) Is not following the recommendations of the treating physician, local public health authority, or the department;

(c) Is not seeking treatment for signs and symptoms compatible with tuberculosis; or

(d) Evidences a disregard for the health of the public;

(7) "Isolation", the physical separation in a single-occupancy room to isolate persons with suspected or confirmed infectious tuberculosis disease. An isolation should provide negative pressure in the room, an airflow rate of six to twelve air changes per hour, and direct exhaust of air from the room to the outside of the building or recirculation of the air through a high efficiency particulate air (HEPA) filter;

(8) "Latent tuberculosis infection", infection with mycobacterium tuberculosis without symptoms or signs of disease. Patients with such infection do not have tuberculosis disease, are not infectious and cannot spread tuberculosis infection to others;

(9) "Local public health authority", any legally constituted local city or county board of health or health center board of trustees or the director of health of the city of Kansas City, the director of the Springfield-Greene County health department, the director of health of St. Louis County or the commissioner of health of the City of St. Louis, or in the absence of such board, the county commission or the county board of tuberculosis hospital commissioners of any county;

(10) "Potential transmitter", any person who has the diagnosis of pulmonary or laryngeal tuberculosis but has not begun a recommended course of therapy, or who has the diagnosis of pulmonary tuberculosis and has started a recommended course of therapy but has not completed the therapy. This status applies to any individual with tuberculosis, regardless of his or her current bacteriologic status;

(11) "Recommended course of therapy", a regimen of antituberculosis chemotherapy in accordance with medical standards of the American Thoracic Society, the Centers for Disease Control and Prevention, the Infectious Diseases Society of America, or the American Academy of Pediatrics;

(12) "Targeted testing program", a program that screens all faculty and students to identify those at high risk for latent tuberculosis infection and persons at high risk for developing tuberculosis disease, and includes testing of identified high-risk populations to determine those that would benefit from treatment. Screening shall require the completion of a tuberculosis risk assessment questionnaire form recommended by the American College of Health Association or the Centers for Disease Control and Prevention. High-risk populations include students from countries where tuberculosis is endemic or students with other risk factors for tuberculosis as identified by the Centers for Disease Control and Prevention.

(L. 1961 p. 518 § 1, A.L. 1986 H.B. 1554 Revision, A.L. 1990 H.B. 1739 merged with S.B. 742, A.L. 1999 H.B. 721 merged with S.B. 261, A.L. 2001 S.B. 266, A.L. 2013 S.B. 197)



Section 199.180 Local health agency may institute proceedings for commitment--emergency temporary commitment permitted, when.

Local health agency may institute proceedings for commitment--emergency temporary commitment permitted, when.

199.180. 1. A person found to have tuberculosis shall follow the instructions of the local public health authority or the department, shall obtain the required treatment, and shall minimize the risk of infecting others with tuberculosis.

2. When a person with active tuberculosis, or a person who is a potential transmitter, violates the rules, regulations, instructions, or orders promulgated by the department of health and senior services or the local public health authority, and is thereby conducting himself or herself so as to expose other persons to danger of tuberculosis, after having been directed by the local public health authority to comply with such rules, regulations, instructions, or orders, the local public health authority may institute proceedings by petition for DOT or commitment, returnable to the circuit court of the county in which such person resides, or if the person be a nonresident or has no fixed place of abode, then in the county in which the person is found. Strictness of pleading shall not be required and a general allegation that the public health requires DOT or commitment of the person named therein shall be sufficient.

3. If the public health authority determines that a person with active tuberculosis, or a person who is a potential transmitter, poses an immediate threat by conducting himself or herself so as to expose other persons to an immediate danger of tuberculosis, the public health authority may file an ex parte petition for emergency temporary commitment pursuant to subsection 5 of section 199.200.

(L. 1961 p. 518 § 2, A.L. 1990 H.B. 1739 merged with S.B. 742, A.L. 1999 H.B. 721 merged with S.B. 261, A.L. 2001 S.B. 266, A.L. 2013 S.B. 197)



Section 199.190 Patients not to be committed, when.

Patients not to be committed, when.

199.190. No potential transmitter who in his or her home or other place obeys the rules and regulations of the public health authority or the department of health and senior services, and the policies of the treating facility, for the control of tuberculosis or who voluntarily accepts care in a tuberculosis institution, hospital, home, or other place and obeys the rules and regulations of the public health authority or the department of health and senior services for the control of contagious tuberculosis shall be committed under the provisions of sections 199.170 to 199.350.

(L. 1961 p. 518 § 8, A.L. 1990 H.B. 1739 merged with S.B. 742, A.L. 2013 S.B. 197)



Section 199.200 Procedure in circuit court--duties of local prosecuting officers--costs--emergency temporary commitment, procedures.

Procedure in circuit court--duties of local prosecuting officers--costs--emergency temporary commitment, procedures.

199.200. 1. Upon filing of the petition, the court shall set the matter down for a hearing either during term time or in vacation, which time shall be not less than five days nor more than fifteen days subsequent to filing. A copy of the petition together with summons stating the time and place of hearing shall be served upon the person three days or more prior to the time set for the hearing. Any X-ray picture and report of any written report relating to sputum examinations certified by the department of health and senior services or local public health authority shall be admissible in evidence without the necessity of the personal testimony of the person or persons making the examination and report.

2. The prosecuting attorney or the city attorney shall act as legal counsel for their respective local public health authorities in this proceeding and such authority is hereby granted. The court shall appoint legal counsel for the individual named in the petition if requested to do so if such individual is unable to employ counsel.

3. All court costs incurred in proceedings under sections 199.170 to 199.350, including examinations required by order of the court but excluding examinations procured by the person named in the petition, shall be borne by the county in which the proceedings are brought.

4. Summons shall be served by the sheriff of the county in which proceedings under sections 199.170 to 199.350 are initiated and return thereof shall be made as in other civil cases.

5. Upon the filing of an ex parte petition for emergency temporary commitment pursuant to subsection 3 of section 199.180, the court shall hear the matter within ninety-six hours of such filing. The local public health authority shall have the authority to detain the individual named in the petition pending the court's ruling on the ex parte petition for emergency temporary commitment. If the petition is granted, the individual named in the petition shall be confined in a facility designated by the department of health and senior services in accordance with section 199.230 until a full hearing pursuant to subsections 1 to 4 of this section is held.

(L. 1961 p. 518 § 3, A.L. 2001 S.B. 266, A.L. 2010 S.B. 1007, A.L. 2013 S.B. 197)



Section 199.210 Rights of patient, witnesses--order of court--transportation costs--department may contract for care.

Rights of patient, witnesses--order of court--transportation costs--department may contract for care.

199.210. 1. Upon the hearing set in the order, the individual named in the order shall have a right to be represented by counsel, to confront and cross-examine witnesses against him or her, and to have compulsory process for the securing of witnesses and evidence in his or her own behalf. The court may in its discretion call and examine witnesses and secure the production of evidence in addition to that adduced by the parties; such additional witnesses being subject to cross-examination by either or both parties.

2. Upon a consideration of the petition and evidence, if the court finds that the person named in the petition is a potential transmitter and conducts himself or herself so as to be a danger to the public health, an order shall be issued committing the individual named in the petition to a facility designated by the department of health and senior services and directing the sheriff to take such individual into custody and deliver him or her to the facility or designated pickup location. If the court does not so find, the petition shall be dismissed. The cost of transporting the person to the facility or pickup location designated by the department of health and senior services shall be paid out of general county funds.

3. The department may contract for the care of any tuberculosis patient. Such contracts shall provide that state payment shall be available for the treatment and care of such patients only after benefits from all third-party payers have been exhausted.

(L. 1961 p. 518 § 4, A.L. 1971 H.B. 581, A.L. 1985 S.B. 19, A.L. 1990 H.B. 1739 merged with S.B. 742, A.L. 1996 S.B. 540, A.L. 2010 S.B. 1007, A.L. 2013 S.B. 197)



Section 199.220 Order appealable.

Order appealable.

199.220. The order shall be subject to review at the instance of either party, as in other civil cases.

(L. 1961 p. 518 § 5)



Section 199.230 Confinement on order, duration.

Confinement on order, duration.

199.230. Upon commitment, the patient shall be confined in a facility designated by the department of health and senior services until such time as the patient's discharge will not endanger public health.

(L. 1961 p. 518 § 6, A.L. 1971 H.B. 581, A.L. 1985 S.B. 19, A.L. 1996 S.B. 540, A.L. 1999 H.B. 721 merged with S.B. 261, A.L. 2010 S.B. 1007)



Section 199.240 Consent required for medical or surgical treatment.

Consent required for medical or surgical treatment.

199.240. No person committed to a facility designated by the department of health and senior services under sections 199.170 to 199.350 shall be required to submit to medical or surgical treatment without such person's consent, or, if incapacitated, without the consent of his or her legal guardian, or, if a minor, without the consent of a parent or next of kin, unless authorized by a written order of the circuit court under section 199.200 or as otherwise permitted by law.

(L. 1961 p. 518 § 9, A.L. 1971 H.B. 581, A.L. 1983 S.B. 44 & 45, A.L. 1985 S.B. 19, A.L. 1996 S.B. 540, A.L. 2010 S.B. 1007, A.L. 2013 S.B. 197)



Section 199.250 Facilities, contracts with, costs, how paid.

Facilities, contracts with, costs, how paid.

199.250. 1. The department of health and senior services may contract for such facilities as are necessary to carry out the functions of sections 199.010 to 199.350. Such contracts shall be exempt from the competitive bidding requirements of chapter 34.

2. State payment shall be available for the treatment and care of individuals committed under section 199.210 only after benefits from all third-party payers have been exhausted.

(L. 1961 p. 518 §§ 10, 11, A.L. 1971 H.B. 581, A.L. 1985 S.B. 19, A.L. 1991 H.B. 218 merged with S.B. 125 & 341, A.L. 1996 S.B. 540, A.L. 2010 S.B. 1007, A.L. 2013 S.B. 197)



Section 199.260 Apprehension and return of patient leaving rehabilitation center without discharge.

Apprehension and return of patient leaving rehabilitation center without discharge.

199.260. Any person committed under the provisions of sections 199.170 to 199.350 who leaves the facility designated by the department of health and senior services without having been discharged by the director of the facility or other officer in charge or by order of court shall be taken into custody and returned thereto by the sheriff of any county where such person may be found, upon an affidavit being filed with the sheriff by the director of the facility, or duly authorized officer in charge thereof, to which the person had been committed. The action may be prosecuted under section 199.275, if appropriate.

(L. 1961 p. 518 § 12, A.L. 1971 H.B. 581, A.L. 1985 S.B. 19, A.L. 1996 S.B. 540, A.L. 2010 S.B. 1007, A.L. 2013 S.B. 197)



Section 199.270 Proceedings for release of patient.

Proceedings for release of patient.

199.270. Any time after commitment, the patient or, if incapacitated, the patient's legal guardian, or if a minor, a parent or next of kin having reason to believe that such patient no longer has contagious tuberculosis or that his or her discharge will not endanger public health, may institute proceedings by petition, in the circuit court of the county that originally issued the order for commitment, whereupon the court shall set the matter down for a hearing before the court within fifteen days requiring the local public health authority to show cause on a day certain why the patient should not be released. The court shall also require that the patient be allowed the right to be examined prior to the hearing by a licensed physician of the patient's own choice, if so desired, and at the patient's own personal expense. Thereafter all proceedings shall be conducted the same as on the proceedings for commitment with the right of appeal by either party as herein provided; provided, however, such petition for discharge shall not be brought or renewed more than once every six months.

(L. 1961 p. 518 § 7, A.L. 2013 S.B. 197)



Section 199.275 Active tuberculosis, infected persons, unlawful acts--violation, penalty.

Active tuberculosis, infected persons, unlawful acts--violation, penalty.

199.275. 1. It shall be unlawful for any person knowingly infected with active pulmonary or laryngeal tuberculosis to:

(1) Act in a reckless manner by exposing another person to tuberculosis without the knowledge and consent of such person to be exposed to tuberculosis; or

(2) Report to work with active contagious tuberculosis. The person may report to work if adhering to his or her prescribed treatment regimen and is deemed noninfectious by the attending physician in conjunction with the department or the local public health authority; or

(3) Violate the requirements of a commitment order.

2. Any person who violates subdivision* (1), (2), or (3) of subsection 1 of this section is guilty of a class B misdemeanor unless the victim contracts tuberculosis from such contact, in which case it is a class A misdemeanor.

(L. 2013 S.B. 197)

*Word "subdivisions" appears in original rolls.



Section 199.280 Department authority in response to outbreaks.

Department authority in response to outbreaks.

199.280. The department retains all powers granted under section 192.020 in responding to tuberculosis cases, outbreaks, and tuberculosis disease investigations.

(L. 2013 S.B. 197)



Section 199.290 Mandatory testing of health care facility workers--higher education, students and faculty, testing program required--rulemaking authority.

Mandatory testing of health care facility workers--higher education, students and faculty, testing program required--rulemaking authority.

199.290. 1. All employees and volunteers of a health care facility shall receive a tuberculin skin test or interferon gamma release assay (IGRA) test upon employment as recommended in the most recent version of the Centers for Disease Control and Prevention (CDC) Guidelines for Preventing Transmission of Mycobacterium Tuberculosis in Health Care Settings. If the screening test is positive, appropriate evaluation and follow-up shall be done in accordance with such CDC guidelines. This provision shall not be construed to prohibit any institution from establishing requirements for employees or volunteers that exceed those stated in the CDC guidelines.

2. All institutions of higher education in Missouri shall implement a targeted testing program on their campuses for all on-campus students and faculty upon matriculation. If an institution does not have a student health center or similar facility, such person identified by the targeted testing program to be at high risk for latent tuberculosis infection or for developing tuberculosis disease shall be referred to a local public health agency for a course of action consistent with sections 199.170 to 199.350.

3. Any entering student of an institution of higher education in Missouri who does not comply with the targeted testing program shall not be permitted to maintain enrollment in the subsequent semester at such institution.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

(L. 2013 S.B. 197)



Section 199.350 Nursing homes and correctional centers, authority to promulgate rules for testing.

Nursing homes and correctional centers, authority to promulgate rules for testing.

199.350. The department shall have the authority to promulgate rules and regulations which require the preadmission testing for tuberculosis of all residents in nursing homes in the state and the annual testing of all health care workers and volunteers in nursing homes in the state, and residents and staff of state correctional centers. The department shall annually issue screening guidelines on other groups determined by the department to be at high risk for tuberculosis.

(L. 1992 S.B. 511 & 556 § 2)

*Transferred 1994; formerly 198.041






Chapter 201 Crippled Children

Section 201.010 Definitions.

Definitions.

201.010. As used in this chapter, the following terms mean:

(1) "Administrator", the department of health and senior services;

(2) "Child", any persons under twenty-one years of age;

(3) "Service", the children's special health care needs service;

(4) "Services", medical, surgical, corrective, diagnostic, hospitalization, and related services, including after care, and all things reasonably incident and necessary to make the service available to the child.

(L. 1959 S.B. 368 § 1, A.L. 2010 H.B. 1270)

CROSS REFERENCE:

Department of health and senior services, authority to administer children's special health care needs service, 192.005



Section 201.020 Children's special health care needs service created.

Children's special health care needs service created.

201.020. There is created as an agency of state government, the "Children's Special Health Care Needs Service".

(L. 1959 S.B. 368 § 2, A.L. 2010 H.B. 1270)



Section 201.030 Functions of children's special health care needs service.

Functions of children's special health care needs service.

201.030. The children's special health care needs service is designated as the agency of this state to administer a program of service to children who have a physical disability or special health care need and to supervise the administration of the services that are included in this program. The purpose of this service is to develop, extend, and improve services for locating such children, especially in rural areas, and for providing medical, surgical, corrective and other services and care and facilities for diagnosis, hospitalization, and aftercare.

(L. 1959 S.B. 368 § 3, A.L. 2010 H.B. 1270, A.L. 2010 H.B. 1270)



Section 201.040 Children entitled to services free, when--recovery of cost of services, when, how.

Children entitled to services free, when--recovery of cost of services, when, how.

201.040. Any child residing in the state of Missouri who has a physical disability or special health care need, who is in need of services because of his or her condition, who has been certified by a physician of his or her choice as a person who can probably benefit from such services, who is financially unable to pay for such services and whose parents, guardian, or person legally chargeable with his or her support is unable to pay therefor shall be entitled to such services without charge, but if any person, firm, corporation, or public or private agency is liable, either pursuant to contract or otherwise, to the parents or a recipient of services on account of personal injury to or disability or disease of the recipient of services, the service is subrogated to the right of the parent or recipient to recover from that part of the award or settlement an amount equal to the amount expended by the service for services which are not otherwise recoverable from the parent or recipient. The acceptance of services from the service constitutes acknowledgment of subrogation rights by the service, and the service may take any and all action necessary to enforce the subrogation rights. Any such child who, or whose parents, guardian, or other person legally chargeable with the support of the child, is able to pay a portion but not all of the expenses for the required services for the child, shall be entitled to the services if the child, parents, guardian or other person legally charged with the support of the child shall pay such amounts thereof to the hospital and physician as the child, parents, guardian, or other persons legally charged with the support of the child are reasonably able to pay.

(L. 1959 S.B. 368 § 4, A.L. 1984 S.B. 727, A.L. 2010 H.B. 1270)



Section 201.050 Department of health and senior services to administer children's special health care needs service--duties.

Department of health and senior services to administer children's special health care needs service--duties.

201.050. 1. The department of health and senior services is designated as the administrator of the children's special health care needs service.

2. The administrator:

(1) Shall formulate and administer a detailed plan or plans for the purpose of administering the service and to make and enforce such rules and regulations as are necessary or desirable for the administration of these plans and the provisions of this chapter;

(2) Shall receive and expend, in accordance with such plans, all funds made available to the service by the federal government, by the state or its political subdivisions, or from any other sources for such purposes, and it shall cooperate with the federal government in developing, improving, and extending the services and in the administration of the plans;

(3) Shall cooperate with other state departments and agencies of this state and with medical, health, nursing, and welfare groups and organizations, private or public, and endeavor to coordinate the efforts of all persons and agencies interested in the discovery, care, and rehabilitation of children with special health care needs, and it is entitled to receive aid and assistance from other departments and agencies of this state in carrying out the plans adopted by the administrator;

(4) Shall receive title to property, real or personal, in all cases of gifts, devises, or bequests to the service and may act as trustee and as such receive title to property, real or personal, where given in trust for the benefit of the service.

(L. 1959 S.B. 368 §§ 5, 6, A.L. 2010 H.B. 1270)

CROSS REFERENCE:

Department of health and senior services, authority to administer children's special health care needs service, 192.005



Section 201.060 Plans, rules and regulations for administration of service, adoption, procedure.

Plans, rules and regulations for administration of service, adoption, procedure.

201.060. The administrator shall promptly after the effective date of this chapter adopt plans for the administration of this service and promulgate necessary rules and regulations which, together with any amendments thereto, shall be kept on file at the principal office of the service, shall constitute a public record and be subject to inspection by any person at all reasonable times. The administrator shall also cause the plans and amendments thereto and the rules and regulations relating thereto to be published in pamphlet form, and copies thereof shall at all times be kept by the service for distribution to interested persons. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1959 S.B. 368 § 8, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 201.070 Plans and regulations to conform to federal requirements.

Plans and regulations to conform to federal requirements.

201.070. Any plan, rule, or regulation adopted by the administrator shall conform with regulations of the federal government to the extent necessary to qualify for the receipt of federal funds that may become available to the state for the treatment and care of children with special health care needs.

(L. 1959 S.B. 368 § 9, A.L. 2010 H.B. 1270)



Section 201.080 Federal funds to be transmitted to service.

Federal funds to be transmitted to service.

201.080. All funds allocated by the federal government to this state for the treatment and care of children with special health care needs shall be transmitted to the service.

(L. 1959 S.B. 368 § 10, A.L. 2010 H.B. 1270)



Section 201.090 Children's special health care needs service fund--state appropriation to--surplus and trust funds invested, how.

Children's special health care needs service fund--state appropriation to--surplus and trust funds invested, how.

201.090. All revenues, refunds, legal settlements, reimbursements, donations, gifts, grants, or bequests coming to the service from any source whatsoever shall be kept by the administrator in a special fund to be designated as the "Children's Special Health Care Needs Service Fund", which is hereby created in the state treasury, and all expenses of the service shall be paid by the administrator from this fund. State appropriations to the children's special health care needs service shall be paid to the administrator upon proper requisition therefor. Any surplus moneys in the fund not currently needed for operation expenses may be invested by the administrator in obligations of the state of Missouri or of the United States of America or obligations guaranteed by the United States of America. Any trust funds in the hands of the administrator may be invested in such manner as may be provided by law, except that any trust funds coming to the administrator with special instructions with reference to the investment thereof shall not be invested contrary to such specific instructions.

(L. 1959 S.B. 368 § 11, A.L. 2010 H.B. 1270)



Section 201.100 Physicians, nurses and hospitals, compensation limited.

Physicians, nurses and hospitals, compensation limited.

201.100. No compensation shall be charged by or allowed to a physician, surgeon, nurse, or a hospital at which a patient is treated other than the compensation fixed and allowed by the administrator or as provided herein.

(L. 1959 S.B. 368 § 12)



Section 201.120 Records of finances--personal records--personal records privileged.

Records of finances--personal records--personal records privileged.

201.120. The administrator shall keep complete and accurate records of all financial transactions of the service and also individual records of all patients which shall show the condition of the patient, treatment rendered, and results. All information as to personal facts and circumstances obtained in connection with the administration of the service constitutes privileged communications as well as the medical information therein contained.

(L. 1959 S.B. 368 § 14)



Section 201.130 Annual report of administrator.

Annual report of administrator.

201.130. The administrator shall cause to be filed with the governor and with the commissioner of administration an annual report containing a classified statement of receipts and expenditures during the year.

(L. 1959 S.B. 368 § 15)






Chapter 203 Air Conservation (Transferred to Chapter 643)



Chapter 204 Common Sewer Districts in Certain Areas

Section 204.250 Common sewer districts, where formed--establishment of common sewer subdistrict--submission of question of election by order of court--contents of order--approval, required percentage--notice of election, contents--ballot, form--circuit court may create subdistrict upon petition--petition, contents--boundaries of subdistrict, description by metes and bounds.

Common sewer districts, where formed--establishment of common sewer subdistrict--submission of question of election by order of court--contents of order--approval, required percentage--notice of election, contents--ballot, form--circuit court may create subdistrict upon petition--petition, contents--boundaries of subdistrict, description by metes and bounds.

204.250. 1. If the construction and maintenance of a common system of trunk sewers and sewage treatment plants is necessary to secure proper sanitary conditions for the preservation of public health in a natural drainage area the major portion of which lies within a county of the first class containing all or part of a city having a population of four hundred fifty thousand or more, or in a county of the first class not having a charter form of government, or in a county of the second, third or fourth class, and which natural drainage area contains all or portions of several drainage basins, several municipalities or sewer districts, and if a common sewer district encompassing the entire area would be eligible for federal aid and assistance under the provisions of Title 33, Section 1151 et seq. of the United States Code Annotated, as now or as may hereafter be amended, the area may be established and incorporated as a common sewer district under sections 204.250 to 204.470 in the following manner: The county commission, or in charter counties, the county executive with the concurrence by resolution of the county legislature, of the county within which the major portion of the area lies may petition the circuit court having jurisdiction over the major portion for the appointment of commissioners as herein provided, and to take further action as may be necessary for the submission to the legal voters residing in the area of the question whether the area shall be organized and incorporated as a common sewer district under sections 204.250 to 204.470.

2. The petition shall set forth a description in general terms of the territory to be embraced in, suggest a name for the proposed common sewer district and state the aim and purposes for which the district is created.

3. Notwithstanding any provisions of law to the contrary, if a sanitary sewage disposal or treatment system is necessary for any number of buildings used solely or primarily for residential or commercial purposes which are situated in such geographical proximity and manner to one another that the creation of a sewage disposal or treatment system is feasible, and such buildings are situated in or are in geographical proximity to an existing common sewer district formed pursuant to this chapter, and if sanitary sewage disposal or treatment services are not otherwise available for service to such buildings, regardless of whether the buildings lie in a natural drainage area or natural drainage basin, such area may be established as a common sewer subdistrict of an existing common sewer district formed pursuant to the provisions of this chapter by complying with the procedures set forth in subsections 4 to 7 of this section.

4. The circuit court of the circuit proposing to create a sewer subdistrict pursuant to subsection 3 of this section may, by order of the court, for good cause shown, submit the question of creating such subdistrict to all owners of record of all real property within such proposed subdistrict at a general or special election called for that purpose. Such order shall set forth the project name for the proposed subdistrict, the general nature of the proposed subdistrict, the estimated cost of the sewer improvements for such subdistrict, the boundaries of the proposed subdistrict to be assessed for sewer improvements, and the proposed method or methods of assessment. The court may thereafter create a sewer subdistrict of an existing common sewer district formed pursuant to this chapter when the question of creating such subdistrict has been approved by the vote of the percentage of electors within such subdistrict voting thereon that is equal to the percentage of voter approval required for the issuance of general obligation bonds of the city or county wherein such subdistrict is located under article VI, section 26 of the constitution of this state. The notice of election containing the question of creating a sewer subdistrict shall contain the project name for the proposed subdistrict, the general nature of the proposed subdistrict, the estimated cost of the sewer improvements for such subdistrict, the boundaries of the proposed subdistrict to be assessed for sewer improvements, the proposed method or methods of assessment, and a statement that the final cost of such sewer improvements assessed against property within the subdistrict and the amount of general obligation bonds issued therefor shall not exceed the estimated cost of such sewer improvements, as stated in such notice, by more than twenty-five percent. The ballot upon which the question of creating a sewer subdistrict is submitted to the qualified voters residing within the proposed subdistrict shall contain a question in substantially the following form:

Shall the ........ Circuit Court be authorized to create a sewer subdistrict proposed for the ........ (common sewer district name) and authorize the common sewer district to incur indebtedness and issue general obligation bonds to pay for all or part of the cost of the creation and maintenance of such subdistrict, the cost of all indebtedness so incurred to be assessed by the ........ (common sewer district name) on the property within the subdistrict?

5. As an alternative to the procedure described in subsection 4 of this section, the circuit court of the circuit may create such a sewer subdistrict when a proper petition has been signed by the owners of record of at least two-thirds by area of all real property located within such proposed subdistrict. The petition, in order to become effective, shall be filed with the circuit court. A proper petition for the creation of a sewer subdistrict shall set forth the proposed subdistrict name, the general nature of the proposed subdistrict, the estimated cost of the sewer improvements for such subdistrict, the boundaries of the proposed subdistrict to be assessed for sewer improvements, the proposed method or methods of assessment, a notice that the names of the signers may not be withdrawn later than seven days after the petition is filed with the court, and a notice that the final cost of such assessments against property within the subdistrict and the amount of general obligation bonds issued therefor shall not exceed the estimated cost of sewer improvements, as stated in such petition, by more than twenty-five percent.

6. Upon receiving the requisite voter approval at an election or upon the filing of a proper petition with the court, the court may by order determine the advisability of the subdistrict and may order that the subdistrict be established and that preliminary plans and specifications for the subdistrict be made. Such order shall state and make findings as to the subdistrict name, the nature of the subdistrict, the estimated cost of the sewer improvements for such subdistrict, the boundaries of the subdistrict to be assessed for sewer improvements, the proposed method or methods of assessment, and shall also state that the final cost of such assessments against the property within the subdistrict and the amount of general obligation bonds issued therefor shall not, without a new election or petition, exceed the estimated cost of such sewer improvements by more than twenty-five percent.

7. The boundaries of the proposed subdistrict shall be described by metes and bounds, streets or other sufficiently specific description. The area of the subdistrict finally determined to be assessed may be less than, but shall not exceed, the total area comprising such district.

(L. 1967 p. 310 § 6, A.L. 1972 H.B. 1239 & 1300, A.L. 1973 H.B. 625, A.L. 1992 H.B. 1803)

CROSS REFERENCE:

Certain counties may assign operation of sewer district to common sewer district, which lies wholly or partially within county, procedure (Jackson, Cass, St. Louis and all first class noncharter counties), 249.451



Section 204.251 Sewer subdistricts governed by provisions of this chapter.

Sewer subdistricts governed by provisions of this chapter.

204.251. Except as specifically provided in sections 204.251 to 204.257 and except for the alternative method of creation prescribed in the provisions of subsections 3 to 7 of section 204.250, sewer subdistricts created pursuant to the provisions of subsections 3 to 7 of section 204.250 shall in all respects be governed by the provisions of this chapter.

(L. 1992 H.B. 1803 § 1)



Section 204.252 Election to incur indebtedness, certification of results--issuance of bonds, ad valorem tax--sinking fund.

Election to incur indebtedness, certification of results--issuance of bonds, ad valorem tax--sinking fund.

204.252. If it appears that the required percentage of the voters of the subdistrict voting on the proposition of incurring indebtedness submitted at an election pursuant to subsections 3 to 7 of section 204.250 were in favor of incurring such indebtedness, the election authority shall make an order reciting the holding of such election and the results thereof, both for and against the proposition, and if the result of the election as certified shall be in favor of incurring the indebtedness and issuing the bonds, or if the required percentage of the voters of the common sewer district have, prior to the creation of the subdistrict, voted in favor of incurring indebtedness and the amount of bonds issued under such authority does not exceed the amount approved by the voters at such election, then the board of trustees for the common sewer district may direct the issuance of such bonds to the amount of the debt authorized to be incurred, or any portion thereof, and shall either before or at the time of doing so provide for the collection of an annual ad valorem tax upon all of the taxable property within the subdistrict, which tax shall be sufficient to pay the interest on such indebtedness as it falls due, and also create a sinking fund for the payment of the principal thereof within twenty years from the date of contracting the same, such tax to be levied and collected as provided for in section 249.130.

(L. 1992 H.B. 1803 § 2, A.L. 1993 S.B. 80, et al.)



Section 204.253 Board of trustees, no power to levy taxes until approval.

Board of trustees, no power to levy taxes until approval.

204.253. 1. The board of trustees of the common sewer district over the subdistrict formed under the alternative method of formation provided in subsections 3 to 7 of section 204.250 shall have no power to levy or collect any taxes for the payment of any indebtedness incurred by the common sewer district unless and until the voters of the common sewer district or the subdistrict shall have authorized the incurring of indebtedness at an election. All expenses and indebtedness incurred by the common sewer district on behalf of the subdistrict may be paid out of funds which may be received by the common sewer district on behalf of the subdistrict from the sale of bonds authorized by the voters of the subdistrict or the voters of the common sewer district.

2. Nothing in this section shall be construed to prevent the board of trustees from expending funds of the common sewer district for the benefit of the subdistrict or to require the board of trustees to expend funds of the common sewer district for the benefit of the subdistrict.

(L. 1992 H.B. 1803 § 3, A.L. 1993 S.B. 80, et al.)



Section 204.254 Total amount of bonds limited--form of bonds--registration of bonds.

Total amount of bonds limited--form of bonds--registration of bonds.

204.254. 1. The total amount of any bonds issued pursuant to sections 204.251 to 204.257 for improvements to the subdistrict of the common sewer district shall not exceed ten percent of the assessed valuation of all taxable tangible property, as shown by the last completed property assessment for state or local purposes, within the common sewer district.

2. Such bonds shall be signed by the president of the board of trustees and attested by the signature of the secretary of the board of trustees with the seal of the district affixed thereto. The interest coupons may be executed by affixing thereon the facsimile signature of the secretary of the district. The bonds may be sold under the same conditions as are provided for the sale of county road bonds.

3. All bonds issued under sections 204.251 to 204.257 shall be registered in the office of the state auditor as provided by law for the registration of bonds of cities and in the office of the secretary of the board of trustees of the district in a book kept for that purpose for registry, shall show the number, date, amount, date of sale, name of the purchaser and the amount for which the bond was sold. The moneys of the common sewer district shall be deposited by the treasurer of the common sewer district in such bank or banks as shall be designated by order of the board of trustees and the secretary of the common sewer district shall charge the treasurer therewith and the moneys shall be drawn from the treasury upon warrants issued by the common sewer district for the purposes for which the bonds were issued.

(L. 1992 H.B. 1803 § 4)



Section 204.255 Secretary to certify costs--board to levy tax--collection and remittance of tax.

Secretary to certify costs--board to levy tax--collection and remittance of tax.

204.255. 1. It shall be the duty of the secretary of the board of trustees of the common sewer district, on or before the fifteenth day of May in each year, to certify to the common sewer district board of trustees the amount of money that will be required during the next succeeding year to pay interest falling due on bonds issued and the principal of bonds maturing in such year, and the amount necessary to cover the estimated expenses of maintaining such sewer subdistrict system in good condition, or renting or leasing of existing sewer facilities and of maintaining the subdistrict with its necessary expenses.

2. On receipt of such certificate it shall be the duty of the board of trustees of the common sewer district to levy such a rate of taxes upon all the taxable property in the sewer subdistrict as will produce a sum of money sufficient for the purposes aforesaid; provided, that the board of trustees of the common sewer district shall have no authority to levy such tax until the voters of the common sewer district or subdistrict shall have voted to incur such indebtedness.

3. On such order being made it shall be the duty of the board of trustees of the common sewer district to cause such rate of taxation to be extended upon the tax books against all the taxable property in the sewer subdistrict and the same shall be collected and remitted to the board of trustees of the common sewer district by the collector of the revenue of the county at the time, in the manner, and by the same means as state, county, school and other taxes are collected and remitted. All of the laws, rights and remedies provided by the laws of this state for the collection of state, county, school and other taxes shall be applicable to the collection of taxes herein authorized to be collected.

(L. 1992 H.B. 1803 § 5, A.L. 1993 S.B. 80, et al.)



Section 204.256 Powers of board of trustees of common sewer district after creation of subdistrict.

Powers of board of trustees of common sewer district after creation of subdistrict.

204.256. When a sewer subdistrict of a common sewer district has been formed pursuant to the alternative method of creation prescribed in subsections 3 to 7 of section 204.250, the board of trustees of the common sewer district shall have the same powers with regard to the subdistrict as for the common sewer district as a whole, plus the following additional powers:

(1) To provide for the construction, extension, improvement, and operation of such sewers, sewer systems, and treatment and disposal facilities, as the board determines necessary for the preservation of public health and maintenance of sanitary conditions in the subdistrict;

(2) For the purpose of meeting the costs of activities undertaken pursuant to the authority granted in this section, to issue bonds in anticipation of revenues of the subdistrict in the same manner as set out in sections 204.360 to 204.450, for other bonds of the common sewer district. Issuance of such bonds for the subdistrict shall require the assent only of four-sevenths of the voters voting on the question;

(3) To charge the costs of the common sewer district for operation and maintenance attributable to the subdistrict, plus a proportionate share of the common sewer district's costs of administration to revenues of the subdistrict and to consider such costs in determining reasonable charges to impose within the subdistrict under section 204.440;

(4) To provide for the treatment and disposal of sewage from the subdistrict in or by means of facilities of the common sewer district not located within the subdistrict with the concurrence of the subdistrict advisory board, in which case the board of trustees shall also have authority to charge a proportionate share of the costs of the common sewer district for operation and maintenance to revenues of the subdistrict and to consider such costs in determining reasonable charges* to impose within the subdistrict under section 204.440;

(5) To add contiguous property to the subdistrict with the approval of at least two-thirds of the landowners within such contiguous territory.

(L. 1992 H.B. 1803 § 6, A.L. 1993 S.B. 80, et al.)

*Word "changes" appears in original rolls, an apparent typographical error.



Section 204.257 Advisory board for subdistrict, creation, members--may make recommendations.

Advisory board for subdistrict, creation, members--may make recommendations.

204.257. The board of trustees of the common sewer district, in its discretion, may create an advisory board for the subdistrict to consist of five members, each serving a term of two years. An authorized representative, not a member of the common sewer district's advisory board under section 204.310, from the sewer subdistrict, together with the representatives of each county having territory within the subdistrict, may constitute the advisory board for the subdistrict. The board of trustees of the common sewer district may keep the subdistrict advisory board informed as to all phases of the planning and operations of the subdistrict, and the subdistrict advisory board may make such recommendations to the common sewer district advisory board as the subdistrict board deems advisable with regard to the construction and operation of sewers and facilities in the subdistrict.

(L. 1992 H.B. 1803 § 7, A.L. 1997 H.B. 340)



Section 204.260 Common sewer commissioners, when appointed, oath, authority, compensation--stenographer and clerk, compensation.

Common sewer commissioners, when appointed, oath, authority, compensation--stenographer and clerk, compensation.

204.260. 1. The circuit court shall within thirty days after receiving the petition appoint three disinterested persons, one of whom shall be a licensed civil engineer or surveyor, as common sewer district commissioners to lay out and define the boundaries of the proposed district.

2. The common sewer district commissioners may alter or amend the boundaries of the proposed district as set forth in the petition so that it embraces all of the area capable of being efficiently drained by the system of trunk sewers, or so as to exclude from the district any part of the natural drainage area which is so situated as not to be benefitted by the proposed trunk sewers or treatment plants, and for this purpose they shall have power to have made all surveys and maps necessary to locate and describe the boundaries.

3. The common sewer district commissioners shall qualify by taking an oath to faithfully and impartially perform their duties and when so qualified shall give notice by publication at least five times, in one or more newspapers having a general circulation in the proposed district, of the time and place where they will meet to consider and establish the boundaries. The notice shall be given at least twenty days prior to the meeting, and the meeting place shall be in the courthouse of the county in which the major portion of the proposed district lies.

4. At the meeting the common sewer district commissioner first named in the order of appointment shall preside, and all persons residing or owning real property in the proposed district, or adjacent thereto, shall have the right to be heard as to the location of the boundaries of the proposed district; and the common sewer district commissioners or a majority of them after the hearing shall fix and determine the boundaries of the proposed district.

5. The common sewer district commissioners may adjourn from day to day until the hearings are complete, and for their services shall receive such compensation as may be determined by the circuit court which appoints them. They may employ a competent person as stenographer and clerk, whose compensation shall be as set by the circuit court.

(L. 1967 p. 310 § 7, A.L. 1986 H.B. 1554 Revision)



Section 204.270 Report of commissioners, map or plan, where filed.

Report of commissioners, map or plan, where filed.

204.270. The commissioners shall make their report, accompanied by a map or plan showing the boundaries of the proposed district in relation to the property lines intersected or followed by them, also in relation to city or county boundaries, to the court by which they were appointed, and shall thereupon be discharged by the court. The report and map, if approved by the court, shall then be filed in the office of the recorder of deeds for each county in which a portion of the proposed district is situated and with the county commission of each such county.

(L. 1967 p. 310 § 8)



Section 204.280 Election called by county commissions at direction of circuit court--costs, how taxed.

Election called by county commissions at direction of circuit court--costs, how taxed.

204.280. 1. The circuit court shall by order direct the county commission of any county partially within the proposed district to submit to the voters of the proposed district the question of the organization and incorporation of the proposed common sewer district, with boundaries as determined by the commissioners and approved by the circuit court.

2. The county clerk of each county shall certify to the circuit court the results of the election in that portion of the proposed district within his county.

3. If the circuit court finds that a majority of the votes cast on the question in each county favored the incorporation of the proposed district, the court shall issue a decree incorporating the area described in the commissioners' report as a common sewer district. If the proposition is favored by a majority of those voting in the county containing the major portion of the district but not by a majority voting in the other county, the court shall change the boundaries to include only the area within the one county and shall decree the incorporation thereof.

4. If the question fails to receive a majority of the votes cast in the county containing the major portion of the proposed district, regardless of the results in the election in the other county, the court shall dismiss the petition and tax the costs of the proceedings and the election against the county which presented the petition.

(L. 1967 p. 310 § 9, A.L. 1978 H.B. 971)



Section 204.290 District a body corporate and politic, when.

District a body corporate and politic, when.

204.290. 1. When the board of trustees provided for in section 204.300 is appointed and organized, the district shall be considered in law and equity a body corporate and politic, known by the name specified in the original petition and the court's decree, and by that name and style may sue and be sued, contract and be contracted with, acquire and hold real estate and personal property necessary for corporate purposes, and adopt a common seal.

2. All courts in this state shall take judicial notice of the existence of any district organized under sections 204.250 to 204.470.

(L. 1967 p. 310 § 10)



Section 204.300 Trustees, how appointed, qualifications, expenses reimbursement, compensation--registered professional engineer, may employ.

Trustees, how appointed, qualifications, expenses reimbursement, compensation--registered professional engineer, may employ.

204.300. 1. In all counties except counties of the first classification which have a charter form of government and which contain all or any portion of a city with a population of three hundred fifty thousand or more inhabitants, the governing body of the county, by resolution, order, or ordinance, shall appoint five trustees, the majority of whom shall reside within the boundaries of the district. In the event the district extends into any county bordering the county in which the greater portion of the district lies, the presiding commissioner or other chief executive officer of the adjoining county shall be an additional member of the appointed board of trustees. The trustees may be paid reasonable compensation by the district for their services; except that, any compensation schedule shall be approved by resolution of the board of trustees. The board of trustees shall be responsible for the control and operation of the sewer district. The term of each board member shall be five years; except that, members of the governing body of the county sitting upon the board shall not serve beyond the expiration of their term as members of such governing body of the county. The first board of trustees shall be appointed for terms ranging from one to five years so as to establish one vacancy per year thereafter. If the governing body of the county with the right of appointment under this section* fails to appoint a trustee to fill a vacancy on the board within sixty days after receiving written notice from the common sewer district of the existence of such vacancy, then the vacancy may be filled by a majority of the remaining members then in office of the board of trustees of such common sewer district. The trustees may be paid reasonable compensation by the district for their services; except that, any compensation schedule shall be approved by resolution, order, or ordinance of the governing body of the county. Any and all expenses incurred in the performance of their duties shall be reimbursed by the district. The board of trustees shall have the power to employ and fix the compensation of such staff as may be necessary to discharge the business and purposes of the district, including clerks, attorneys, administrative assistants, and any other necessary personnel. The board of trustees shall select a treasurer, who may be either a member of the board of trustees or another qualified individual. The treasurer selected by the board shall give such bond as may be required by the board of trustees. The board of trustees shall appoint the sewer engineer for the county in which the greater part of the district lies as chief engineer for the district, and the sewer engineer shall have the same powers, responsibilities and duties in regard to planning, construction and maintenance of the sewers, and treatment facilities of the district as he now has by virtue of law in regard to the sewer facilities within the county for which he is elected. If there is no sewer engineer in the county in which the greater part of the district lies, the board of trustees may employ a registered professional engineer as chief engineer for the district under such terms and conditions as may be necessary to discharge the business and purposes of the district. The provisions of this subsection shall not apply to any county of the first classification which has a charter form of government and which contains all or any portion of a city with a population of three hundred fifty thousand or more inhabitants.

2. In any county of the first classification which has a charter form of government and which contains all or any portion of a city with a population of three hundred fifty thousand or more inhabitants, and in any county of the first classification without a charter form of government and which has a population of more than sixty-three thousand seven hundred but less than seventy-five thousand, there shall be a ten-member board of trustees to consist of the county executive, the mayors of the five cities constituting the largest users by flow during the previous fiscal year, the mayors of three cities which are not among the five largest users and who are members of the advisory board of the district established pursuant to section 204.310, and one member of the county legislature to be appointed by the county executive, with the concurrence of the county legislature. If the county executive does not appoint such members of the county legislature to the board of trustees within sixty days, the county legislature shall make the appointments. The advisory board members shall be appointed annually by the advisory board. In the event the district extends into any county bordering the county in which the greater portion of the district lies, the number of members on the board of trustees shall be increased to a total of eleven and the presiding commissioner or county executive of the adjoining county shall be an additional member of the board of trustees. The trustees shall receive no compensation for their services, but may be compensated for their reasonable expenses normally incurred in the performance of their duties. The board of trustees may employ and fix the compensation of such staff as may be necessary to discharge the business and purposes of the district, including clerks, attorneys, administrative assistants, and any other necessary personnel. The board of trustees may employ and fix the duties and compensation of an administrator for the district. The administrator shall be the chief executive officer of the district subject to the supervision and direction of the board of trustees and shall exercise the powers, responsibilities and duties heretofore exercised by the chief engineer prior to September 28, 1983. The administrator of the district may, with the approval of the board of trustees, retain consulting engineers for the district under such terms and conditions as may be necessary to discharge the business and purposes of the district. The provisions of this subsection shall only apply to counties of the first classification which have a charter form of government and which contain all or any portion of a city with a population of three hundred fifty thousand or more inhabitants.

(L. 1967 p. 310 § 11, A.L. 1972 H.B. 1239 & 1300, A.L. 1973 H.B. 625, A.L. 1983 H.B. 371, A.L. 1993 S.B. 244, et. al., A.L. 1997 H.B. 340, A.L. 1999 H.B. 450, A.L. 2001 H.B. 501, A.L. 2010 H.B. 1612 merged with S.B. 791)

*Word "subsection" appears in original rolls of S.B. 791.

CROSS REFERENCE:

Election to consolidate sewer districts must be submitted to voters by resolution, 249.1100



Section 204.310 Advisory board, composition of--not required, when.

Advisory board, composition of--not required, when.

204.310. The representative of each subdistrict advisory board chosen pursuant to section 204.571, together with the mayor or chief executive officer or the authorized representative of every incorporated municipality and a representative authorized in writing to act in that capacity of every subdistrict, which lies partially within the district and which operates a sewage collection system which will discharge sewage into the trunk sewers or the sewage facilities of the common sewer district shall constitute an advisory board of the district. If there are three or fewer municipalities and subdistricts the organization of an advisory board is optional at the discretion of the board of trustees, and in such case all powers can be exercised by the board of trustees without the concurrence of the advisory board. The advisory board shall organize by electing one of its members as chairman and one as vice chairman. The board of trustees shall keep the advisory board informed as to all phases of the planning and operations of the district, and the advisory board shall make such recommendations to the board of trustees as it deems advisable with regard to the construction and operation of the sewers and facilities of the district.

(L. 1967 p. 310 § 12, A.L. 1972 H.B. 1239 & 1300, A.L. 1983 H.B. 371, A.L. 1992 H.B. 948)

Effective 2-18-92



Section 204.320 Board of trustees of common sewer districts, powers--board of trustees of certain districts, powers--enforceability of orders--industrial user defined.

Board of trustees of common sewer districts, powers--board of trustees of certain districts, powers--enforceability of orders--industrial user defined.

204.320. 1. The board of trustees of any common sewer district shall have power to pass all necessary rules and regulations for the proper management and conduct of the business of the board of trustees, and of the district, and for carrying into effect the objects for which the district is formed.

2. The board of trustees of a district in any first class county with a charter form of government which contains all or part of a city with a population of three hundred fifty thousand or more inhabitants shall, subject to compliance with the exercise of lawful authority granted to or rules adopted by the clean water commission pursuant to section 644.026, exercise primary authority to adopt, modify, and repeal, and to administer and enforce rules and regulations with respect to:

(1) The establishment, construction, reconstruction, improvement, repair, operation, and maintenance of its sewer systems and treatment facilities;

(2) Industrial users discharging into its sewer systems or treatment facilities;

(3) The establishment, operation, administration, and enforcement of a publicly owned treatment works pretreatment program consistent with state and federal pretreatment standards, including inspection, monitoring, sampling, permitting and reporting programs and activities. The board of trustees may, in addition to any pretreatment standards imposed under this section, require of any user of its treatment facilities such other pretreatment of industrial wastes as it deems necessary to adequately treat such wastes.

3. The rules and regulations adopted by the board of trustees pursuant to subsection 2 of this section shall be applicable, and enforceable by civil, administrative or other actions within any territory served by its sewer systems or treatment facilities and against any municipality, subdistrict, district or industrial user who shall directly or indirectly discharge sewage or permit discharge of sewage into the district's sewer system or treatment facilities.

4. The authority granted to the board by this section is in addition to and not in derogation of any other authority granted pursuant to the constitution and laws of Missouri, any federal water pollution control act, or the rules of any agency of federal or state government.

5. The term "industrial user", as used in this section and in section 204.300, shall mean any nondomestic source of discharge or indirect discharge into the district's wastewater system which is regulated under section 307(b), (c), or (d) of the Clean Water Act, or any source listed in division A, B, D, E, or I of the Standard Industrial Classification Manual, or any solid waste disposal operation such as, but not limited to, landfills, recycling facilities, solid or hazardous waste handling or disposal facilities and facilities which store or treat aqueous wastes as generated by facilities not located on site and which dispose of these wastes by discharging them into the district's wastewater system.

(L. 1967 p. 310 § 13, A.L. 1992 H.B. 948 merged with H.B. 1307)

Effective 2-18-92 (H.B. 948) 4-7-92 (H.B. 1307)



Section 204.322 Board of trustees, rules and regulations.

Board of trustees, rules and regulations.

204.322. The board of trustees of a district, other than a district described in section 204.320, may pass all necessary rules and regulations for the proper management and conduct of the business of the board of trustees, and the district, and for carrying into effect the objects for which the district is formed.

(L. 1992 H.B. 1307)

Effective 4-7-92



Section 204.330 Board of trustees, duties--agreements as to manner of discharge--disputes, procedure, effect--petition for enforcement of agreement--power to contract--refusal to receive wastes--powers as to operation of facilities--procedural remedies--false reports, penalty.

Board of trustees, duties--agreements as to manner of discharge--disputes, procedure, effect--petition for enforcement of agreement--power to contract--refusal to receive wastes--powers as to operation of facilities--procedural remedies--false reports, penalty.

204.330. 1. It shall be the duty of the board of trustees to make the necessary surveys, and to lay out and define the general plan for the construction and acquisition of land, rights-of-way and necessary sewers and treatment facilities and of any extensions, expansions, or improvements thereof within the district.

2. The board of trustees may enter into agreements with each municipality, subdistrict, private district or any industrial user which discharges sewage into trunk sewers, streams or the treatment facilities of the district concerning the locations and the manner in which sewage may be discharged into the district system or streams within the district and concerning the permissible content of acid wastes, alkaline wastes, poisonous wastes, oils, grit or other wastes which might be hazardous or detrimental to the system. If no agreement is obtained with regard to any such matter the trustees shall refer the dispute to the clean water commission and the determination of the commission shall be binding upon the district, municipality, subdistrict or private district. Each municipality, subdistrict or private district shall control the discharge of wastes into its collection sewers to the extent necessary to comply with the agreement or the determination of the clean water commission. The board of trustees of a common sewer district or the governing body of any municipality, subdistrict, private district or industrial user discharging sewage into the stream or the system may petition the circuit court which decreed the incorporation of the district for an order enforcing compliance with any provision of such an agreement or determination, and that circuit court shall have jurisdiction in all cases or questions arising out of the organization or operations of the district, or from the acts of the board of trustees.

3. The board of trustees may contract with each participating community for the payment of its proportionate share of treatment costs.

4. The board of trustees may contract with public agencies, individuals, private corporations, and political subdivisions, inside and outside the common sewer district, to permit them to connect with and use the district's facilities according to such terms, conditions, and rates as the board determines are in the interest of the district and regardless of whether such agencies, individuals, corporations, and subdivisions are in the same natural drainage area or basins as the district.

5. The board of trustees may refuse to receive any wastes into the sewage system which do not meet relevant state or federal water pollution, solid waste, or pretreatment standards.

6. The board of trustees shall have all of the powers necessary and convenient to provide for the operation, maintenance, administration, and regulation, including the adoption of rules and regulations, of any individual home sewage or business treatment systems within the jurisdiction of the sewer district.

7. The board of trustees shall have all of the powers necessary and convenient to provide for the operation and maintenance of its treatment facilities and the administration, regulation, and enforcement of its pretreatment program, including the adoption of rules and regulations, to carry out its powers with respect to all municipalities, subdistricts, districts, and industrial users which discharge into the collection system of the district's sewer system or treatment facilities. These powers include, but are not limited to:

(1) The promulgation of any rule, regulation or ordinance;

(2) The issuance, modification or revocation of any order;

(3) The issuance, modification or revocation of any permit;

(4) The levying of a civil administrative fine upon any industrial user in violation of the district's rules, regulations and ordinances, or any permit or order issued thereunder, in an amount not to exceed one thousand dollars per violation per day;

(5) Commencing an action through counsel for appropriate legal or equitable relief in the circuit court which decreed the district's incorporation against any industrial user in violation of the district's rules, regulations and ordinances or any permit or order issued thereunder; and

(6) Petitioning the prosecutor for the county in which any criminal violation of the district's rules, regulations, ordinances or any permit or order issued thereunder has occurred to institute criminal proceedings.

8. The board of trustees may adopt rules and regulations creating procedural remedies for all persons affected by any order or permit issued, modified or revoked or any fine or penalty levied by the board including but not limited to the grant of reasonable time periods for such persons to respond, to show cause, and to request reconsideration of fines or penalties levied.

9. Any person who knowingly makes any false statements, representations or certifications in any application, record, report, plan or other document filed or required to be maintained pursuant to the district's rules, regulations, ordinances or wastewater permit, or who falsifies, tampers with or knowingly renders inaccurate any monitoring device or method required under the district's rules, regulations or ordinances shall, upon conviction, be punishable by a fine of not more than one thousand dollars per violation per day or imprisonment for not more than one year or both. In the event of a second conviction, the person shall be punishable by a fine not to exceed three thousand dollars per violation per day or imprisonment for not more than three years or both. Any penalty imposed by this subsection shall not preclude any appropriate civil remedy.

10. Whenever any reference is made in this section to any action that may be taken by the board of trustees, such reference includes such action by its executive officer pursuant to powers and duties delegated to such executive officer by the board of trustees.

(L. 1967 p. 310 § 14, A.L. 1972 H.B. 1239 & 1300, A.L. 1983 H.B. 371, A.L. 1992 H.B. 948 merged with H.B. 1307)

Effective 2-18-92 (H.B. 948) 4-7-92 (H.B. 1307)



Section 204.331 Subdistricts, how created--contract powers.

Subdistricts, how created--contract powers.

204.331. The county commission, or county legislature, may, in addition to all powers herein granted or implied, create a subdistrict or subdistricts within the county, which subdistrict, when created, shall be a body corporate and politic. Creation of the subdistrict or subdistricts shall be in the manner hereinafter provided, but in all other respects the administration and operation of the subdistricts shall be in the manner provided by sections 249.430 to 249.660. Either the county commission or the members of the county legislature elected from all or a portion of the subdistrict shall act as the governing body of the sewer subdistrict. Each subdistrict so created shall, in addition to the powers granted by sections 249.430 to 249.660, have the power and ability to contract with the common sewer district created pursuant to sections 204.250 to 204.470, or with other subdistricts for the collection, transportation and treatment of sewage or any function associated therewith, including but not limited to engineering, construction, maintenance, repair, and administrative services required for the collection, transportation, and treatment of sewage.

(L. 1972 H.B. 1239 & 1300, A.L. 1983 H.B. 371)



Section 204.332 Subdistricts, how created, alternative method.

Subdistricts, how created, alternative method.

204.332. In lieu of the method of incorporation provided in sections 249.450 and 249.460, subdistricts may be created in the following manner: Upon written recommendation of the county highway engineer, county sewer engineer, or director of public works; or upon petition of twenty percent or more of the registered voters within the area which will be liable to assessment for the construction and maintenance of a sewer system, setting forth generally the area to be included, the county commission or county legislature shall adopt a resolution to establish the subdistrict and describing generally the size and location of the proposed subdistrict. The county commission or county legislature may designate the highway engineer or director of public works as sewer engineer, or may retain the services of an engineer or firm of engineers as sewer engineers. The sewer engineer shall advise the county commission or county legislature with reference to proper boundaries of any subdistricts to be established and shall also superintend the construction of the sewers and the maintenance thereof and the apportionment of the cost thereof as provided by law. The county commission or county legislature shall also request the county clerk, clerk of the legislature, or other appropriate officer to appoint or designate a deputy to keep the special records which are required for the proceedings for the construction and maintenance of the sewer subdistricts or divisions. In addition, the requirements of sections 249.070 and 249.480, must be complied with before a sewer subdistrict can be incorporated under the provisions of sections 204.331 and 204.332.

(L. 1972 H.B. 1239 & 1300, A.L. 1983 H.B. 371)



Section 204.340 Board to have power of eminent domain--may cross, traverse or follow public highways--restoration at cost of district.

Board to have power of eminent domain--may cross, traverse or follow public highways--restoration at cost of district.

204.340. 1. The board of trustees shall have the right to condemn any land or other property within the district for right-of-way for trunk sewers or for any other improvement or structure deemed necessary or advisable for or in connection with the sewer and treatment system of the district, and in so doing shall follow the procedure that is provided by chapter 523. The board of trustees shall also have the same authority to enter upon private lands to survey land or other property before exercise of the above condemnation powers as is granted under section 388.210 to railroad corporations.

2. The board of trustees in any first class noncharter county having a population of more than one hundred and forty-five thousand and less than one hundred and fifty thousand as determined by the preceding decennial census may acquire by purchase, gift or condemnation or may lease or rent any real or personal property and in so doing shall follow the procedure that is provided by chapter 523. All the powers may be exercised both within or without the district as may be necessary for the exercise of its powers or the accomplishment of its purposes.

3. The board of trustees of the district, if it is necessary to cross, follow or traverse public streets, roads or alleys, or grounds held or used as public parks or places, shall have the right to do so upon the following conditions: The board of trustees shall file with the county commission or mayor of the municipality having immediate jurisdiction over the street, road, alley or public park or place, a map showing the location and extent of the proposed occupancy for drainage purposes and a plan of the proposed works, which plan shall be so made and arranged as not to interfere with the ordinary and lawful use of the street, road, alley, public park or place, except during a reasonable time for the construction of the necessary works.

4. The entire expense of the works and restoration of the ground occupied to its former condition, as near as may be, shall be borne by the district.

(L. 1967 p. 310 § 15, A.L. 1983 H.B. 371)



Section 204.350 Contracts let by board on bids, exceptions.

Contracts let by board on bids, exceptions.

204.350. 1. The board of trustees for the district shall let contracts for all work to be done, excepting in case of repairs or emergencies requiring prompt attention, in the construction of trunk sewers and sewage treatment plants under the authority of sections 204.250 to 204.470, the expense of which will exceed five hundred dollars, to the lowest responsible bidder therefor, upon not less than twenty days' notice of the letting, given by publication in a newspaper of general circulation in the district, and in the discretion of the board, in one or more newspapers of general circulation among contractors. The board shall have the power and authority to reject any and all bids and readvertise the work.

2. The board of trustees, subject to the concurrence of the advisory board established by sections 204.250 to 204.470, shall also have the power to enter into agreements with persons, firms or corporations of known standing and competence for the execution and preparation of the surveys, maps and plans needed and required by the board, and also for the laying out and superintendence of work to be constructed under the authority of sections 204.250 to 204.470, but no single agreement so made shall cover more than one piece or class of work.

(L. 1967 p. 310 § 16)



Section 204.355 Extension of boundaries, procedure--ballot form.

Extension of boundaries, procedure--ballot form.

204.355. 1. Whenever any sewer district shall have been organized as provided by sections 204.250 to 204.470, and it shall appear necessary, convenient or advisable to extend the boundaries of such district for the purpose of including therein a contiguous area which could be efficiently served by the sewer system of the district, or by reasonable modifications, extensions or improvements thereof, the boundaries of the district may be extended as provided in this section, but the extension shall not include any territory within the boundaries of any other sewer district.

2. The trustees of the district may, and shall upon receipt of a petition signed by twenty-five or more persons residing either within the present boundaries of the district or within the area of the proposed addition, file with the circuit court having jurisdiction of the district a petition setting forth the reasonableness or necessity for extending the boundaries of the district, the boundary lines of the proposed extension, and a prayer for such further action as may be necessary to determine the question as to whether the boundaries of the district should be extended.

3. The court shall fix a time at which it will hear the petition or any objections thereto, and it shall be the duty of the clerk of the circuit court to cause a notice to be published in a newspaper of general circulation in the county where the proceedings are pending for three consecutive weeks before the court date, which notice shall set out the proposed boundaries of the extension of the district.

4. If upon the hearing of the petition and objections, the court shall find that an extension of the boundaries of the district is necessary or reasonable for the preservation of the public health or public welfare, or will be of public utility or benefit, the court shall find in favor of the petitioners and shall render its decree to that effect. In its decree the court may alter or amend the boundaries of the proposed extension as originally proposed in the petition. If the court shall find that such an extension is not necessary or will not be of public health or public welfare or will not be of public utility or benefit and will not be advisable, then it shall find against the petitioners and shall dismiss the petition.

5. If the court shall find in favor of the petitioners, it shall enter its order directing the appropriate election authority to call and hold an election in the original sewer district and the territory proposed to be annexed on the question of whether the territory should be annexed to the sewer district. The notice shall include a description of the territory to be annexed.

6. The question shall be submitted in the following form:

"Shall the .......... sewer district annex the contiguous area described in the notice for this election?"

7. The election authority shall certify the results of the election to the circuit court having jurisdiction of the matter. If a majority of the votes cast on the proposition, in the original sewer district and the territory to be annexed combined, shall be in favor of the annexation, then the court shall render a decree declaring the boundaries of the district to be extended and describing the boundaries of the district as extended. If a majority of the votes cast on the proposition, in the original sewer district and the territory to be annexed combined, shall be against the annexation, then the court shall render a decree declaring that the proposal to extend the boundaries has failed and that the boundaries of the sewer district shall remain unchanged.

(L. 1983 H.B. 371)



Section 204.360 Costs of common sewer district met, how.

Costs of common sewer district met, how.

204.360. The cost of any common sewer district of acquiring, constructing, improving or extending a sewerage system may be met:

(1) Through the expenditures by the sewer district of any funds available for that purpose;

(2) From any other funds which may be obtained under any law of the state or of the United States or from any county or municipality for that purpose; or

(3) From the proceeds of revenue bonds of the common sewer district, payable solely from the revenues to be derived from the operation of such sewerage system or from any combination of* all the methods of providing funds.

(L. 1967 p. 310 § 17)

*Word "or" appears in original rolls.



Section 204.370 Bonds, issuance on four-sevenths vote--certain counties (Jackson and Cass).

Bonds, issuance on four-sevenths vote--certain counties (Jackson and Cass).

204.370. 1. No common sewer district in any county of the first classification which has a charter form of government and which contains all or any portion of a city with a population of three hundred fifty thousand or more inhabitants, or in any county of the first classification without a charter form of government and which has a population of more than sixty-three thousand seven hundred but less than seventy-five thousand shall issue or deliver any bonds for the purpose of acquiring, constructing, improving or extending any sewerage system payable from the revenues to be derived from the operation of the system unless a proposition to issue the bonds shall have received the assent of a majority of the voters of the sewer district who shall vote on the question or the written assent of three-quarters of the customers of the sewer district. For purposes of this section, "customer" shall mean:

(1) A political subdivision within the district which has a service or user agreement with the district; or

(2) A duly created subdistrict.

2. The question shall be submitted in substantially the following form:

Shall revenue bonds in the amount of ............... dollars for the purpose of ................. (acquiring, constructing, improving or extending the sewerage system) be issued by the .................... common sewer district?

(L. 1967 p. 310 § 18, A.L. 1978 H.B. 971, A.L. 2001 H.B. 501)



Section 204.375 Sewer districts and water districts may issue joint revenue bonds.

Sewer districts and water districts may issue joint revenue bonds.

204.375. Any sewer district organized hereunder and any public water district organized under chapter 247, although constituted separately, may issue joint revenue bonds, the proceeds, obligation and repayment of which shall be apportioned between the districts by contract, the basic terms of which shall be a part of the notice of elections; provided, however, each water and sewer district combining jointly to issue such bonds shall comply generally with the requirements for the issuance of bonds under their respective statutes.

(L. 1972 H.B. 1239 & 1300)



Section 204.380 Bonds issued when, interest rate, redemption period, type, how signed, how sold.

Bonds issued when, interest rate, redemption period, type, how signed, how sold.

204.380. 1. Revenue bonds authorized at an election held as hereinabove provided shall be issued by authority of a resolution adopted by the board of trustees of the district; provided, however, that such resolution shall have the prior concurrence of the advisory board established by sections 204.250 to 204.470. The resolution shall recite that an estimate of the cost of the proposed acquisition, construction, improvement or extension has been made and shall set out the estimated cost; it shall set out the amount of the bonds proposed to be issued, their purposes, their dates, denominations, rates of interest, times of payment, both of principal and of interest, places of payment and all other details in connection with the bonds.

2. The bonds may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the board of trustees of the common sewer district.

3. The bonds shall bear interest at a rate in accordance with section 108.170 and shall mature over a period not exceeding thirty-five years from the date thereof.

4. The bonds may be payable to bearer, may be registered or coupon bonds, and if payable to bearer may contain such registration privileges as to either principal and interest, or principal only, as may be provided in the resolution authorizing the bonds.

5. The bonds and the coupons to be attached thereto, if any, shall be signed in such manner and by such officers as may be directed by resolution. Bonds signed by an officer who shall hold the office at the time the bonds are signed shall be deemed validly and effectually signed for all purposes, regardless of whether or not any officer shall cease to hold his office prior to the delivery of the bonds and regardless of whether or not any officer shall have held or shall not have held such office on the date ascribed to the bonds.

6. The bonds shall be sold in such manner and upon such terms as the board of trustees of the common sewer district shall determine, but the bonds shall not be sold for less than ninety cents on the dollar nor shall they be sold at such a price that the interest cost upon the actual proceeds of the bonds from the date thereof to their maturity shall exceed a rate in accordance with section 108.170. The resolution may provide that certain bonds authorized thereby shall be junior or subordinate in any or all respects to other revenue bonds authorized concurrently therewith or prior to or after such bonds.

(L. 1967 p. 310 § 19, A.L. 1983 H.B. 371)



Section 204.390 Revenue bonds, payable how, not an indebtedness of district--information required on face of bond.

Revenue bonds, payable how, not an indebtedness of district--information required on face of bond.

204.390. Revenue bonds issued under authority of sections 204.250 to 204.470 shall be payable solely from the revenues derived and to be derived from the operation of the sewerage system acquired, constructed, improved or extended in whole or in part from the proceeds of the bonds. No revenue bonds issued pursuant to sections 204.250 to 204.470 shall constitute an indebtedness of the common sewer district within the meaning of any constitutional or statutory restriction, limitation or provision. The face of each bond shall state in substance that the bond has been issued under the provisions of sections 204.250 to 204.470, that the taxing power of the common sewer district issuing the bond is not pledged to the payment thereof either as to principal or interest and that the bond and the interest thereon are payable solely from the revenues of the sewerage system for the benefit of which the bond was issued.

(L. 1967 p. 310 § 20)



Section 204.400 District to charge and collect sufficient revenues.

District to charge and collect sufficient revenues.

204.400. It shall be the mandatory duty of any common sewer district which shall issue revenue bonds pursuant to sections 204.250 to 204.470:

(1) To fix and maintain rates and make and collect charges for the use and services of the system, for the benefit of which revenue bonds were issued, sufficient to pay the cost of maintenance and operation thereof;

(2) To pay the principal of and the interest on all revenue bonds issued by the common sewer district chargeable to the revenues of the system; and

(3) To provide funds ample to meet all valid and reasonable requirements of the resolution by which the revenue bonds have been issued. The rates shall be from time to time revised so as fully to meet the requirements of sections 204.250 to 204.470. As long as any bond so issued or the interest thereon shall remain outstanding and unpaid, rates and charges sufficient to meet the requirements of this section shall be maintained and collected by the sewer district which issued the bonds.

(L. 1967 p. 310 § 21)



Section 204.410 Net revenues defined, how expended.

Net revenues defined, how expended.

204.410. 1. Whenever any common sewer district authorizes and issues revenue bonds pursuant to sections 204.250 to 204.470, an amount sufficient for the purpose of the net revenues of the sewerage system for the benefit of which the bonds are issued shall, by operation of sections 204.250 to 204.470, be pledged to the payment of the principal of and the interest on the bonds as the same shall mature and accrue.

2. The term "net revenues" shall be construed to mean all income and revenues derived from the ownership and operation of the system less the actual and necessary expenses of operation and maintenance of the system.

3. It shall be the mandatory duty of the treasurer of the common sewer district to provide for the prompt payment of the principal and interest on any revenue bonds as they mature and accrue.

(L. 1967 p. 310 § 22, A.L. 1975 H.B. 723, A.L. 1983 H.B. 371, A.L. 1992 H.B. 948)

Effective 2-18-92



Section 204.420 Board may authorize establishment of various accounts by resolution--may limit issuance of additional bonds and limit rights of holders of such bonds.

Board may authorize establishment of various accounts by resolution--may limit issuance of additional bonds and limit rights of holders of such bonds.

204.420. 1. The resolution of the board of trustees of the common sewer district authorizing the issuance of revenue bonds under the authority of sections 204.250 to 204.470 may provide that periodic allocations of the revenues to be derived from the operation of the system for the benefit of which the bonds are issued shall be made into such accounts, separate and apart from any other accounts of the district, as shall be deemed to be advisable to assure the proper operation and maintenance of the system and the prompt payment of the indebtedness chargeable to the revenues of the system. The accounts may include, but shall not be limited to:

(1) An account for the purpose of providing funds for the operation and maintenance of the system;

(2) An account to provide funds for the payment of the bonds as to principal and interest as they come due;

(3) An account to provide an adequate reserve for depreciation, to be expended for replacements of the system;

(4) An account for the accumulation of a reserve to assure the prompt payment of the bonds and the interest thereon whenever and to the extent that other funds are not available for the purpose;

(5) An account to provide funds for contingent expenses in the operation of the system;

(6) An account to provide for the accumulation of funds for the construction of extensions and improvements to the system; and

(7) Such other accounts as may be desirable in the judgment of the board of trustees.

2. The resolution may also establish such limitations as may be expedient upon the issuance of additional bonds, payable from the revenues of the system, or upon the rights of the holders of such additional bonds. Such resolution may include other agreements with the holders of the bonds or covenants or restrictions necessary or desirable to safeguard the interests of the bondholder and to secure the payment of the bonds and the interest thereon.

(L. 1967 p. 310 § 23, A.L. 1992 H.B. 948)

Effective 2-18-92



Section 204.430 Refunding bonds authorized.

Refunding bonds authorized.

204.430. For the purpose of refunding, extending and unifying the whole or any part of any valid outstanding bonded indebtedness payable from the revenues of a sewerage system, any common sewer district may issue refunding bonds not exceeding in amount the principal of the outstanding indebtedness to be refunded and the accrued interest to the date of the refunding bonds. The board of trustees of the sewer district shall provide for the payment of interest at not to exceed the same rate and the principal of the refunding bonds in the same manner and from the same source as was provided for the payment of interest on and principal of the bonds to be refunded.

(L. 1967 p. 310 § 24)



Section 204.440 Charges to be at rate recommended by advisory board, exception.

Charges to be at rate recommended by advisory board, exception.

204.440. The board of trustees shall impose, charge and collect a reasonable charge from the sewer districts and municipalities, based upon sewage discharge as shown by metering such flows, the volume of water used by the residential, commercial, and industrial establishments' customers within the corporate limits of such district or municipality, or other equitable measure. Such charges shall be fixed at such rate or rates as are recommended to the board of trustees by the advisory board; except that such rates shall ensure that the rates fixed will provide sufficient revenues for the operation and maintenance of the system and the payment of principal and interest on all outstanding revenue bonds as provided in sections 204.250 to 204.470.

(L. 1967 p. 310 § 25, A.L. 1992 H.B. 948)

Effective 2-18-92



Section 204.450 Proposition defeated, costs already incurred, paid how--successive elections for bond, authorized.

Proposition defeated, costs already incurred, paid how--successive elections for bond, authorized.

204.450. If, after the preparation of a plan for a system of trunk sewers and treatment facilities, the voters of the common sewer district defeat the proposition for the issuance of revenue bonds to fund the construction of the system, the board of trustees may levy and assess upon all real property within the district a special tax at such rate as shall be necessary to pay the cost incurred in the proceedings incorporating the district, the preparation of the plan for the trunk sewer and treatment system, the conduct of the elections in the district and the necessary expenses of the district from the time of its incorporation until the bond election. The special tax shall be levied by the county commission, county commissions, or county legislature and shall be collected and enforced by the same officers and in the same manner as provided for state and county taxes. If the voters of the common sewer district defeat a proposition for the issuance of revenue bonds, successive revenue bond issue elections may be held and the same proposition or different propositions may be submitted to the voters in accordance with section 204.370.

(L. 1967 p. 310 § 26, A.L. 1983 H.B. 371)



Section 204.455 Delinquent fees or charges by sewer district to bear interest from due date--lien on land, when--procedure.

Delinquent fees or charges by sewer district to bear interest from due date--lien on land, when--procedure.

204.455. 1. Any user charges, connection fees, or other charges levied by the sewer district shall be due at such time or times as specified by the board of trustees, and shall, if not paid by the due date, become delinquent and shall bear interest from the date of delinquency until paid. If such charges become delinquent they shall be a lien upon the land charged, upon the board of trustees filing with the recorder of deeds in the county where the land is situated a notice of delinquency. The board of trustees shall file with the recorder of deeds a similar notice when the delinquent amounts, plus interest and any recording fees or attorneys' fees, have been paid in full. The lien hereby created may be enforced by suit or foreclosure.

2. For purposes of this section, the term "board of trustees" shall include, but is not limited to, the board of trustees established in subsection 2 of section 204.300.

(L. 1983 H.B. 371, A.L. 1984 H.B. 1590)



Section 204.460 Board may accept grants of funds, material or labor and enter required agreements.

Board may accept grants of funds, material or labor and enter required agreements.

204.460. The board of trustees of the common sewer district may apply for and accept grants or funds, material or labor, from the state and federal government, or any departments thereof, in the construction of a sewerage system as provided by sections 204.250 to 204.470, and may enter into such agreements as may be required of the state or federal laws, or the rules and regulations of any federal or state department, to which the application is made, and where the assistance is granted.

(L. 1967 p. 310 § 27)



Section 204.470 Local government officials required to perform certain acts and services.

Local government officials required to perform certain acts and services.

204.470. It is hereby made the duty of the mayors of cities, the circuit court, the governing bodies of counties, and all assessors, sheriffs, collectors, treasurers and other officials in the state of Missouri to do and perform all the acts and to render all the services necessary to carry out the purposes of sections 204.250 to 204.470.

(L. 1967 p. 310 § 28, A.L. 1983 H.B. 371)



Section 204.472 Sewer service to be provided by agreement for certain annexed areas, procedure (Poplar Bluff, Butler County, counties of the third classification).

Sewer service to be provided by agreement for certain annexed areas, procedure (Poplar Bluff, Butler County, counties of the third classification).

204.472. 1. (1) Whenever all or any part of a territory located within a sewer district that is located in any county of the third classification without a township form of government and with more than forty thousand eight hundred but less than forty thousand nine hundred inhabitants is included by annexation within the corporate limits of any city of the third classification with more than sixteen thousand six hundred but less than sixteen thousand seven hundred inhabitants, but is not receiving sewer service from such district or city at the time of such annexation, the city and the board of trustees of the district may, within six months after such annexation becomes effective, develop an agreement to provide sewer service to the annexed territory. Such an agreement may also be developed for territory that was annexed between January 1, 1996, and August 28, 2002, but was not receiving sewer service from such district or such city on August 28, 2002. For the purposes of this section, "not receiving sewer service" shall mean that no sewer services are being sold within the annexed territory by such district or city. If the city and the board reach an agreement that detaches any territory from such district, the agreement shall be submitted to the circuit court having jurisdiction over the major portion, and the circuit court shall make an order and judgment detaching the territory described in the agreement from the remainder of the district and stating the boundary lines of the district after such detachment. At such time that the circuit court's order and judgment becomes final, the clerk of the circuit court shall file certified copies of such order and judgment with the secretary of state and with the recorder of deeds and the county clerk of the county or counties in which the district is located. If an agreement is developed between a city and a sewer district pursuant to this subsection, subsections 2 to 8 of this section shall not apply to such agreement.

(2) Whenever all or any part of a territory located within a sewer district that is located in any county of the third classification is included by annexation within the corporate limits of any city, but is not receiving sewer service from such district or city at the time of such annexation, the city and the board of trustees of the district may, within six months after such annexation becomes effective, develop an agreement to provide sewer service to the annexed territory. Such an agreement may also be developed for territory that was annexed prior to August 28, 2010, but was not receiving sewer service from such district or such city as of August 28, 2010. For the purposes of this section, "not receiving sewer service" shall mean that no sewer services are being sold within the annexed territory by such district or city. If the city and the board reach an agreement that detaches any territory from such district, the agreement shall be submitted to the circuit court having jurisdiction over the major portion, and the circuit court shall make an order and judgment detaching the territory described in the agreement from the remainder of the district and stating the boundary lines of the district after such detachment. At such time that the circuit court's order and judgment becomes final, the clerk of the circuit court shall file certified copies of such order and judgment with the secretary of state and with the recorder of deeds and the county clerk of the county or counties in which the district is located. If an agreement is developed between a city and a sewer district pursuant to this subsection, subsections 2 to 8 of this section shall not apply to such agreement.

2. In the event that the board of trustees of such district and the city cannot reach such an agreement, an application may be made by the board or the city to the circuit court requesting that three commissioners develop such an agreement. Such application shall include the name of one commissioner appointed by the applying party. The second party shall appoint one commissioner within thirty days of the service of the application upon the second party. If the second party fails to appoint a commissioner within such time period, the circuit court shall appoint a commissioner on behalf of the second party. Such two named commissioners may agree to appoint a third disinterested commissioner within thirty days after the appointment of the second commissioner. In the event that the two named commissioners cannot agree on or fail to appoint the third disinterested commissioner within thirty days after the appointment of the second commissioner, the circuit court shall appoint the third disinterested commissioner.

3. Upon the filing of such application and the appointment of three such commissioners, the circuit court shall set a time for one or more hearings and shall order a public notice including the nature of the application, the annexed area affected, the names of the commissioners, and the time and place of such hearings, to be published for three weeks consecutively in a newspaper published in the county in which the application is pending, the last publication to be not more than seven days before the date set for the first hearing.

4. The commissioners shall develop an agreement between the district and the city to provide sewer service to the annexed territory. In developing the agreement, the commissioners shall consider information presented to them at hearings and any other information at their disposal including, but not limited to:

(1) The estimated future loss of revenue and costs for the sewer district related to the agreement;

(2) The amount of indebtedness of the sewer district within the annexed territory;

(3) Any contractual obligations of the sewer district within the annexed area; and

(4) The effect of the agreement on the sewer rates of the district.

The agreement shall also include a recommendation for the apportionment of costs incurred pursuant to subsections 2 to 8 of this section, including reasonable compensation for the commissioners, between the city and the district.

5. If the circuit court finds that the agreement provides for necessary sewer service in the annexed territory, then such agreement shall be fully effective upon approval by the circuit court. The circuit court shall also review the recommended apportionment of court costs incurred and the reasonable compensation for the commissioners and affirm or modify such recommendations.

6. The order and judgment of the circuit court shall be subject to appeal as provided by law.

7. If the circuit court approves a detachment as part of the territorial agreement, it shall make its order and judgment detaching the territory described in the application from the remainder of the district and stating the boundary lines of the district after such detachment.

8. At such time that the circuit court's order and judgment becomes final, the clerk of the circuit court shall file certified copies of such order and judgment with the secretary of state and with the recorder of deeds and the county clerk of the county or counties in which the district is located.

9. The proportion of the sum of all outstanding bonds and debt, with interest thereon, that is required to be paid to the sewer district pursuant to this section, shall be the same as the proportion of the assessed valuation of the real and tangible personal property within the area sought to be detached bears to the assessed valuation of all of the real and tangible personal property within the entire area of the sewer district.

(L. 2002 S.B. 984 & 985, A.L. 2010 H.B. 1612 merged with S.B. 791)



Section 204.565 Formation of political subdivision as unincorporated subdistrict--procedure--petition, contents.

Formation of political subdivision as unincorporated subdistrict--procedure--petition, contents.

204.565. One or more political subdivisions of this state not within a common sewer district formed pursuant to sections 204.250 to 204.470 may be joined as an unincorporated subdistrict to such common sewer district, regardless of whether such political subdivision lies in the natural drainage area or basins of such district, in the following manner: The governing body of any such political subdivision, together with the trustees of the common sewer district, may petition the circuit court having jurisdiction over the major portion of the area to be joined to the common sewer district as the proposed subdistrict for extension of the boundaries of the common sewer district to include as a subdistrict the area within the political subdivision described in the petition. The petition shall also set forth a name for the proposed subdistrict, shall state the purposes for which such subdistrict of the common sewer district is to be created, shall set forth the boundaries of the proposed subdistrict, and shall have a map of the proposed subdistrict attached thereto.

(L. 1992 H.B. 948 § 1)

Effective 2-18-92



Section 204.567 Circuit court shall hold hearing, notice, contents--decree, filing.

Circuit court shall hold hearing, notice, contents--decree, filing.

204.567. The circuit court with jurisdiction over the formation of a sewer subdistrict and extension of the boundaries of a common sewer district to include such subdistrict pursuant to section 204.565 shall, within thirty days after receiving the petition, schedule a public hearing on the petition. The clerk of the circuit court having such jurisdiction shall give notice of the time and the place of the public hearing by publication at least once each week for three consecutive weeks in one or more newspapers having a general circulation in the proposed subdistrict and in the common sewer district. Such notice shall state that the subdistrict will, upon its formation, be a subdistrict of the common sewer district, which will be identified by name, and shall describe either the boundaries of the proposed subdistrict or the area to be included within the proposed subdistrict. If the court shall find formation of such subdistrict reasonable or necessary, the court shall enter its decree extending the boundaries of the common sewer district, declaring the area to be a sewer subdistrict of the common sewer district, and approving the map submitted by the petitioners. The decree and map shall then be filed by the circuit clerk in the office of the recorder of deeds for each county in which any portion of such subdistrict and of the common sewer district is situated and with the county commission or county legislature, as the case may be, of each such county.

(L. 1992 H.B. 948 § 2)

Effective 2-18-92



Section 204.569 Board of trustees, powers in unincorporated sewer subdistrict--additional powers.

Board of trustees, powers in unincorporated sewer subdistrict--additional powers.

204.569. When an unincorporated sewer subdistrict of a common sewer district has been formed pursuant to sections 204.565 to 204.573, the board of trustees of the common sewer district shall have the same powers with regard to the subdistrict as for the common sewer district as a whole, plus the following additional powers:

(1) To enter into agreements to accept, take title to, or otherwise acquire, and to operate such sewers, sewer systems, treatment and disposal facilities, and other property, both real and personal, of the political subdivisions included in the subdistrict as the board determines to be in the interest of the common sewer district to acquire or operate, according to such terms and conditions as the board finds reasonable, provided that such authority shall be in addition to the powers of the board of trustees pursuant to section 204.340;

(2) To provide for the construction, extension, improvement, and operation of such sewers, sewer systems, and treatment and disposal facilities, as the board determines necessary for the preservation of public health and maintenance of sanitary conditions in the subdistrict;

(3) For the purpose of meeting the costs of activities undertaken pursuant to the authority granted in this section, to issue bonds in anticipation of revenues of the subdistrict in the same manner as set out in sections 204.360 to 204.450, for other bonds of the common sewer district. Issuance of such bonds for the subdistrict shall require the assent only of four-sevenths of the voters of the subdistrict voting on the question, and the principal and interest of such bonds shall be payable only from the revenues of the subdistrict and not from any revenues of the common sewer district as a whole;

(4) To charge the costs of the common sewer district for operation and maintenance attributable to the subdistrict, plus a proportionate share of the common sewer district's costs of administration to revenues of the subdistrict and to consider such costs in determining reasonable charges to impose within the subdistrict under section 204.440;

(5) With prior concurrence of the subdistrict's advisory board, to provide for the treatment and disposal of sewage from the subdistrict in or by means of facilities of the common sewer district not located within the subdistrict, in which case the board of trustees shall also have authority to charge a proportionate share of the costs of the common sewer district for operation and maintenance to revenues of the subdistrict and to consider such costs in determining reasonable charges to impose within the subdistrict under section 204.440.

(L. 1992 H.B. 948 § 3)

Effective 2-18-92



Section 204.571 Authorized representative, advisory board--organization--recommendations.

Authorized representative, advisory board--organization--recommendations.

204.571. An authorized representative, not a member of the common sewer district's advisory board under section 204.310, from each political subdivision which lies partially within a sewer subdistrict formed pursuant to sections 204.565 to 204.573 and which operates or is served by a sewage collection system, together with the representatives of all other such political subdivisions and of each county having territory within the subdistrict, shall constitute an advisory board for the subdistrict. The advisory board shall organize by electing one of its members as chairman, one as vice chairman, and one as a representative to the common sewer district's advisory board formed pursuant to section 204.310, however, if the subdistrict advisory board consists of less than three members, then one subdistrict advisory board member may serve in more than one such capacity. The board of trustees of the common sewer district shall keep the subdistrict advisory board informed, either directly or through the district advisory board, as to all phases of the planning and operations of the subdistrict, and the subdistrict advisory board shall make such recommendations to the common sewer district advisory board as the subdistrict board deems advisable with regard to the construction and operation of sewers and facilities in the subdistrict. If a county or political subdivision with the right of appointment under this section fails to appoint any subdistrict advisory board member within sixty days after receiving a written request from the common sewer district, then the board of trustees of the common sewer district may make such appointment.

(L. 1992 H.B. 948 § 4, A.L. 2010 H.B. 1612 merged with S.B. 791)



Section 204.573 Petition for extension of boundaries, contents--public hearing, notice--decree, filing.

Petition for extension of boundaries, contents--public hearing, notice--decree, filing.

204.573. A majority of the political subdivisions within a sewer subdistrict formed pursuant to sections 204.565 to 204.573 and entitled to representation on that subdistrict's advisory board under section 204.571, together with the board of trustees of the common sewer district of which the subdistrict is a part, may petition the circuit court in which such subdistrict was formed for extension of the boundaries of such subdistrict and common sewer district within one or more of the political subdivisions or to include all or a part of other political subdivisions, which political subdivisions must also join in such petition. The petition shall state the purposes for which the subdistrict is to be expanded and shall have a map of the subdistrict, including the proposed expansion, attached thereto. The court shall schedule a public hearing and notice shall be afforded in the same manner as provided in section 204.567. If the court shall find such expansion is reasonable or necessary, the court shall enter a decree extending the boundaries of the common sewer district and the sewer subdistrict, declaring such area to be a part of the sewer subdistrict and common sewer district, and approving the map submitted by the petitioners. The decree and map shall then be filed in the same manner as prescribed in section 204.567.

(L. 1992 H.B. 948 § 5)

Effective 2-18-92



Section 204.600 Reorganization permitted, when.

Reorganization permitted, when.

204.600. Any common sewer district organized and existing under sections 204.250 to 204.270, and any sewer district organized and existing under chapter 249, may be converted to a reorganized common sewer district under the provisions of sections 204.600 to 204.640. In addition, a reorganized common sewer district may be established as provided in sections 204.600 to 204.640. Once established, a reorganized common sewer district shall have all powers and authority of and applicable to a common sewer district organized and existing under sections 204.250 to 204.270 and applicable to a sewer district established under chapter 249 which are not inconsistent or in conflict with sections 204.600 to 204.640, provided that no domestic water services shall be provided within the boundaries of an existing public water supply district or within the certificated area of a water corporation as defined in section 386.020.

(L. 2007 S.B. 22)



Section 204.602 Proceedings for reorganization, requirements.

Proceedings for reorganization, requirements.

204.602. 1. Proceedings for the new formation of a reorganized common sewer district under sections 204.600 to 204.640 shall be substantially as follows: a petition in duplicate describing the proposed boundaries of the reorganized district sought to be formed, accompanied by a plat of the proposed district, shall first be filed with each county commission having jurisdiction in the geographic area the proposed district is situated. Such petition shall be ruled on by each county commission having jurisdiction within thirty days from the date of hearing the petition. If the petition for the reorganized district is rejected by any county commission having jurisdiction, no further action on the proposed district shall take place before the county commission which rejected the petition or the circuit court of that county in the county which rejected the petition. If approved by each county commission having jurisdiction, a petition in duplicate describing the proposed boundaries of the reorganized district sought to be formed, accompanied by a plat of the proposed district, shall be filed with the clerk of the circuit court of the county wherein the proposed district is situated or with the clerk of the circuit court of the county having the largest acreage proposed to be included in the proposed district, in the event that the proposed district embraces lands in more than one county. Such petition, in addition to such boundary description, shall set forth an estimate of the number of customers of the proposed district, the necessity for the formation of the district, the probable cost of acquiring or constructing sanitary sewer improvements with the district, if appropriate, an approximation of the assessed valuation of taxable property within the district, whether the board of trustees shall be elected or appointed by the county commission, and such other information as may be useful to the court in determining whether or not the petition should be granted and a decree of incorporation entered. Such petition shall be accompanied by a cash deposit of fifty dollars as an advancement of the costs of the proceeding. The petition shall be signed by not less than fifty voters or property owners within the proposed district and shall request the incorporation of the territory therein described into a reorganized common sewer district. The petition shall be verified by at least one of the signers.

2. Upon filing, the petition shall be presented to the circuit court, and such court shall fix a date for a hearing on such petition, as provided in this section. The clerk of the court shall give notice of the petition filing in some newspaper of general circulation in the county in which the proceedings are pending. If the district extends into any other county, such notice also shall be published in some newspaper of general circulation in such other county. The notice shall contain a description of the proposed boundary lines of the district and the general purposes of the petition. The notice shall set forth the date fixed for the hearing on the petition, which shall not be less than fifteen nor more than twenty-one days after the date of the last publication of the notice, and shall be on some regular judicial day of the court that the petition is pending. Such notice shall be signed by the clerk of the circuit court and shall be published in three successive issues of a weekly newspaper or in a daily paper once a week for three consecutive weeks.

3. The court, for good cause shown, may continue the case or the hearing from time to time until final disposition.

4. Exceptions to the formation of a district, or to the boundaries outlined in the petition for incorporation, may be made by any voter or property owner within the proposed districts, provided that such exceptions are filed not less than five days prior to the date set for the hearing on the petition. Such exceptions shall specify the grounds upon which the exceptions are being made. If any such exceptions are filed, the court shall take them into consideration in passing upon the petition and also shall consider the evidence in support of the petition and in support of the exceptions made. Should the court find that the petition should be granted but that changes should be made in the boundary lines, it shall make such changes in the boundary lines as set forth in the petition as the court may deem proper and enter its decree of incorporation, with such boundaries as changed. No public sewer district shall be formed under this chapter, chapter 249, section 247.035, or any sewer district created and organized under constitutional authority, the boundaries of which shall encroach upon the corporate boundaries of any sewer district then existing or upon the certificated boundaries then existing of any sewer corporation providing service under a certificate of convenience and necessity granted by the public service commission. Nor shall any public sewer district extend wastewater collection and treatment services within the boundaries of another district without a written cooperative agreement between such districts or within the certificated boundaries then existing of any sewer corporation providing service under a certificate of convenience and necessity granted by the public service commission without a written cooperative agreement between the public sewer district and the certificated sewer corporation.

5. Should the court find that it would not be in the public interest to form such a district, the petition shall be dismissed at the cost of the petitioners. If the court should find in favor of the formation of such district, the court shall enter its decree of incorporation, setting forth the boundaries of the proposed district as determined by the court under the hearing. The decree shall further contain an appointment of five voters from the district to constitute the first board of trustees of the district. The court shall designate such trustees to staggered terms from one to five years such that one director is appointed or elected each year. The trustees appointed by the court shall serve for the terms designated and until their successors have been appointed or elected as provided in section 204.610. The decree shall further designate the name of the district by which it shall officially be known.

6. The decree of incorporation shall not become final and conclusive until it is submitted to the voters residing within the boundaries described in such decree and until it is assented to by a majority of the voters as provided in subsection 9 of this section or by two-thirds of the voters of the district voting on the proposition. The decree shall provide for the submission of the question and shall fix the date of submission. The returns shall be certified by the election authority to the circuit court having jurisdiction in the case, and the court shall enter its order canvassing the returns and declaring the result of such election.

7. If a majority of the voters of the district voting on such proposition approve of the proposition, then the court shall, in such order declaring the result of the election, enter a further order declaring the decree of incorporation to be final and conclusive. In the event, however, that the court should find that the question had not been assented to by the majority required in this section, the court shall enter a further order declaring such decree of incorporation to be void. No appeal shall be permitted from any such decree of incorporation nor from any of the aforesaid orders. In the event that the court declares the decree of incorporation to be final, the clerk of the circuit court shall file certified copies of such decree of incorporation and of such final order with the secretary of state of the state of Missouri, with the recorder of deeds of the county or counties in which the district is situated, and with the clerk of the county commission of the county or counties in which the district is situated.

8. The costs incurred in the formation of the district shall be taxed to the district, if the district is incorporated; otherwise the costs shall be paid by the petitioners.

9. If petitioners seeking formation of a reorganized common sewer district specify in their petition that the district to be organized shall be organized without authority to issue general obligation bonds, then the decree relating to the formation of the district shall recite that the district shall not have authority to issue general obligation bonds. The vote required for such a decree of incorporation to become final and conclusive shall be a simple majority of the voters of the district.

10. Once a reorganized sewer district is established, the boundaries of the reorganized sewer district may be extended or enlarged from time to time upon the filing, with the clerk of the circuit court having jurisdiction, of a petition by either:

(1) The board of trustees of the reorganized sewer district and five or more voters or landowners within the territory proposed to be added to the district; or

(2) The board of trustees and a majority of the landowners within the territory that is proposed to be added to the reorganized sewer district.

If the petition is filed by a majority of the voters or landowners within the territory proposed to be added to the reorganized sewer district, the publication of notice shall not be required, provided notice is posted in three public places within such territory at least seven days before the date of the hearing, and provided that there is sworn testimony by at least five landowners in such territory, or a majority of the landowners if the total landowners in the area are fewer than ten. Otherwise the procedures for notice substantially shall follow the procedures in subsection 2 of this section for formation. Territory proposed to be added to the reorganized sewer district may be either contiguous or reasonably close to the boundaries of the existing district, provided that it shall not include any territory within the corporate boundaries of any sewer district then existing or within the certificated boundaries then existing of any sewer corporation providing service under a certificate of convenience and necessity granted by the public service commission. Upon the entry of a final judgment declaring the court's decree of territory proposed to be added to the reorganized sewer district to be final and conclusive, the court shall modify or rearrange the boundary lines of the reorganized sewer district as may be necessary or advisable. The costs incurred in the enlargement or extension of the district shall be taxed to the district, if the district is enlarged or extended. Otherwise, such costs shall be paid by the petitioners. However, no costs shall be taxed to the trustees of the district.

11. Should any landowner who owns real estate that is not within the certificated boundaries of any sewer corporation providing service under a certificate of convenience and necessity granted by the public service commission or within another sewer district organized under this chapter or chapters 247 or 249 or under the Missouri Constitution, but that is contiguous or reasonably close to the existing boundaries of the reorganized sewer district, desire to have such real estate incorporated in the district, the landowner shall first petition the board of trustees for its approval. If such approval is granted, the secretary of the board shall endorse a certificate of the board's approval of the petition. The petition so endorsed shall be filed with the clerk of the circuit court in which the reorganized sewer district is incorporated. It then shall be the duty of the court to amend the boundaries of such district by a decree incorporating the real estate. A certified copy of this amended decree including the real estate in the district then shall be filed in the office of the recorder, in the office of the county clerk of the county in which the real estate is located, and in the office of the secretary of state. The costs of this proceeding shall be borne by the petitioning property owner.

12. The board of trustees of any reorganized common sewer district may petition the circuit court of the county containing the majority of the acreage in the district for an amended decree of incorporation to allow that district to engage in the construction, maintenance, and operation of water supply and distribution facilities that serve ten or more separate properties located wholly within the district, are not served by another political subdivision, or are not located within the certificated area of a water corporation as defined in chapter 386, or within a public water supply district as defined in chapter 247, and the operation and maintenance of all such existing water supply facilities. The petition shall be filed by the board of trustees, and all proceedings shall be in substantially the same manner as in action for initial formation of a reorganized common sewer district, except that no vote of the residents of the district shall be required. All applicable provisions of this chapter shall apply to the construction, operation, and maintenance of water supply facilities in the same manner as they apply to like functions relating to sewer treatment facilities.

(L. 2007 S.B. 22)



Section 204.604 Petition requirements.

Petition requirements.

204.604. 1. Any existing common sewer district organized and existing under sections 204.250 to 204.270, and any sewer district organized and existing under chapter 249, may establish itself as a reorganized common sewer district under sections 204.600 to 204.640 by first filing a petition with the county commission of the county or counties in which it was established to approve its reorganization under sections 204.600 to 204.640 if the governing body of the district has by resolution determined that it is in the best interest of the district to reorganize under sections 204.600 to 204.640. The petition shall be ruled on by that county commission, or each county commission if the district exists in more than one county, within thirty days from the date of hearing the petition. If the petition for the reorganized district is rejected by the county commission or any county commissions in districts existing in more than one county, no further action on the reorganized district shall take place before the county commission or commissions comprising the district or the circuit having jurisdiction over the district court. If approved by the county commission, or each county commission if the district exists in more than one county, such petition shall specify whether the board of trustees shall be appointed by the governing body of the county or elected by the voters of the district. Such petition shall be accompanied by a cash deposit of fifty dollars as an advancement of the costs of the proceeding, and the petition shall be signed by the trustees of the district and shall request the conversion of the district into a reorganized common sewer district.

2. Upon filing, the petition shall be presented to the circuit court, and such court shall fix a date for a hearing on the petition. The clerk of the court shall give notice of the filing of the petition in some newspaper of general circulation within the existing district or closest to the existing district if there is no newspaper of general circulation within the existing district. If the existing district extends into any other county, such notice also shall be published in some newspaper of general circulation in such other county. The notice shall contain a description of the boundary lines of the existing district and the general purposes of the petition. The notice shall set forth the date fixed for the hearing on the petition, which shall not be less than fifteen nor more than twenty-one days after the date of the last publication of the notice and shall be on some regular judicial day of the court where the petition is pending. Such notice shall be signed by the clerk of the circuit court and shall be published in a newspaper of general circulation.

3. The court, for good cause shown, may continue the case or the hearing from time to time until final disposition.

4. Exceptions to the conversion of an existing district to a reorganized common sewer district may be made by any voter or property owner within the proposed district, provided that such exceptions are filed not less than five days prior to the date set for the hearing on the petition. Such exceptions shall specify the grounds upon which the exceptions are being made. If any such exceptions are filed, the court shall take them into consideration and shall consider the evidence in support of the petition and in support of the exceptions made. Should the court find that it would not be in the public interest to form such a district, the petition shall be dismissed at the cost of the petitioners. If the court finds that the conversion of the district to a reorganized common sewer district under sections 204.600 to 204.640 is in the best interests of the persons served by the existing district, then the court shall order the district's decree of incorporation amended to permit reorganization under sections 204.600 to 204.640. The existing board of trustees for such district shall continue to serve the reorganized common sewer district until such time as new trustees shall be appointed or elected as provided for in the court's decree. If their original terms of office are not so designated, the court shall designate such trustees to staggered terms from one to five years, so that one trustee is appointed or elected each year. The trustees appointed by the court shall serve for the terms designated and until their successors are appointed or elected as provided in section 204.610. The decree shall further designate the name of the district by which it officially shall be known.

(L. 2007 S.B. 22)



Section 204.606 Bonded indebtedness and security interests of creditors, effect of reorganization.

Bonded indebtedness and security interests of creditors, effect of reorganization.

204.606. The bonded indebtedness or security interest of any creditor of any common sewer district originally organized and existing under sections 204.250 to 204.270 and any sewer district originally organized and existing under chapter 249 that convert to a reorganized common sewer district shall not be impaired or affected by such conversion, and all covenants and obligations of such indebtedness shall remain in full force and effect, payable under the terms and conditions that existed without conversion.

(L. 2007 S.B. 22)



Section 204.608 District a body corporate and politic, when--seal to be adopted--judicial notice of existence, when.

District a body corporate and politic, when--seal to be adopted--judicial notice of existence, when.

204.608. 1. When a decree or amended decree of incorporation is issued as provided for in sections 204.600 to 204.640, a reorganized common sewer district shall be considered in law and equity a body corporate and politic and political subdivision of this state, known by the name specified in the court's decree, and by that name and style may sue and be sued, contract and be contracted with, acquire and hold real estate and personal property necessary for corporate purposes, and adopt a common seal. A reorganized common sewer district also shall have exclusive jurisdiction and authority to provide wastewater collection and treatment services within the boundaries of the district with respect to any wastewater service provider authorized to provide sewer services under the laws of this state, except for sewer corporations providing service under a certificate of convenience and necessity granted by the public service commission.

2. All courts in this state shall take judicial notice of the existence of any district organized under sections 204.600 to 204.640.

(L. 2007 S.B. 22)



Section 204.610 Trustees, appointment, qualifications, compensation, terms.

Trustees, appointment, qualifications, compensation, terms.

204.610. 1. There shall be five trustees, appointed or elected as provided for in the circuit court decree or amended decree of incorporation for a reorganized common sewer district, who shall reside within the boundaries of the district. Each trustee shall be a voter of the district and shall have resided in said district for twelve months immediately prior to the trustee's election or appointment. A trustee shall be at least twenty-five years of age and shall not be delinquent in the payment of taxes at the time of the trustee's election or appointment. Regardless of whether or not the trustees are elected or appointed, in the event the district extends into any county bordering the county in which the greater portion of the district lies, the presiding commissioner or other chief executive officer of the adjoining county shall be an additional member of the board of trustees, or the governing body of such bordering county may appoint a citizen from such county to serve as an additional member of the board of trustees. Said additional trustee shall meet the qualifications set forth in this section for a trustee.

2. The trustees shall receive no compensation for their services but may be compensated for reasonable expenses normally incurred in the performance of their duties. The board of trustees may employ and fix the compensation of such staff as may be necessary to discharge the business and purposes of the district, including clerks, attorneys, administrative assistants, and any other necessary personnel. The board of trustees may employ and fix the duties and compensation of an administrator for the district. The administrator shall be the chief executive officer of the district subject to the supervision and direction of the board of trustees. The administrator of the district may, with the approval of the board of trustees, retain consulting engineers for the district under such terms and conditions as may be necessary to discharge the business and purposes of the district.

3. Except as provided in subsection 1 of this section, the term of office of a trustee shall be five years. The remaining trustees shall appoint a person qualified under this section to fill any vacancy on the board. The initial trustees appointed by the circuit court shall serve until the first Tuesday after the first Monday in June or until the first Tuesday after the first Monday in April, depending upon the resolution of the trustees. In the event that the trustees are elected, said elections shall be conducted by the appropriate election authority under chapter 115. Otherwise, trustees shall be appointed by the county commission in accordance with the qualifications set forth in subsection 1 of this section.

4. Notwithstanding any other provision of law, if there is only one candidate for the post of trustee, then no election shall be held, and the candidate shall assume the responsibilities of office at the same time and in the same manner as if elected. If there is no candidate for the post of trustee, then no election shall be held for that post and it shall be considered vacant, to be filled under the provisions of subsection 3 of this section.

(L. 2007 S.B. 22)



Section 204.612 Levy and collection of taxes permitted, when.

Levy and collection of taxes permitted, when.

204.612. The board of trustees of a reorganized common sewer district shall have no power to levy or collect any taxes for the payment of any general obligation bond indebtedness incurred by the reorganized common sewer district unless the voters of the reorganized common sewer district authorizes the board to incur indebtedness at an election. All expenses and indebtedness incurred by the reorganized common sewer district may be paid from funds that may be received by the reorganized common sewer district from the sale of bonds authorized by the voters of the reorganized common sewer district.

(L. 2007 S.B. 22)



Section 204.614 Bond requirements--deposit of district moneys.

Bond requirements--deposit of district moneys.

204.614. 1. Such bonds shall be signed by the president of the board of trustees and attested by the signature of the secretary of the board of trustees with the seal of the district affixed, if the district has a seal. The interest coupons may be executed by affixing the facsimile signature of the secretary of the district.

2. The moneys of the reorganized common sewer district shall be deposited by the treasurer of the reorganized common sewer district in such bank or banks as shall be designated by order of the board of trustees. The secretary of the reorganized common sewer district shall charge the treasurer, and the moneys shall be drawn from the treasury upon checks or warrants issued by the reorganized common sewer district for the purposes for which the bonds were issued.

(L. 2007 S.B. 22)



Section 204.616 Powers of the board--industrial user defined.

Powers of the board--industrial user defined.

204.616. 1. The board of trustees of any reorganized common sewer district shall have power to pass all necessary rules and regulations for the proper management and conduct of the business of the board of trustees and the district, and for carrying into effect the objectives for which the reorganized common sewer district is formed.

2. The board of trustees of a reorganized common sewer district, subject to compliance with the exercise of lawful authority granted to or rules adopted by the clean water commission under section 644.026, may exercise primary authority to adopt, modify, and repeal, and to administer and enforce rules and regulations with respect to:

(1) The establishment, construction, reconstruction, improvement, repair, operation, and maintenance of its sewer systems and treatment facilities;

(2) Industrial users discharging into its sewer systems or treatment facilities;

(3) The establishment, operation, administration, and enforcement of a publicly owned treatment works pretreatment program consistent with state and federal pretreatment standards, including inspection, monitoring, sampling, permitting, and reporting programs and activities.

The board of trustees may, in addition to any pretreatment standards imposed under this section, require of any user of its treatment facilities such other pretreatment of industrial wastes as it deems necessary to adequately treat such wastes.

3. The rules and regulations adopted by the board of trustees under subsection 2 of this section shall be applicable and enforceable by civil, administrative, or other actions within any territory served by its sewer systems or treatment facilities and against any municipality, subdistrict, district, or industrial user who shall directly or indirectly discharge sewage or permit discharge of sewage into the district's sewer system or treatment facilities.

4. The authority granted to the board by this section is in addition to and not in derogation of any other authority granted under the constitution and laws of Missouri, any federal water pollution control act, or the rules of any agency of federal or state government.

5. The term "industrial user", as used in this section, shall mean any nondomestic source of discharge or indirect discharge into the district's wastewater system that is regulated under Section 307(b), (c), or (d) of the Clean Water Act, or any source listed in division A, B, D, E, or I of the Standard Industrial Classification Manual, or any solid waste disposal operation such as, but not limited to, landfills, recycling facilities, solid or hazardous waste handling or disposal facilities, and facilities that store or treat aqueous wastes as generated by facilities not located on site and that dispose of these wastes by discharging them into the district's wastewater system.

(L. 2007 S.B. 22)



Section 204.618 Surveys and general plan for construction, duty of the board--agreements authorized--contracts permitted--additional powers.

Surveys and general plan for construction, duty of the board--agreements authorized--contracts permitted--additional powers.

204.618. 1. It shall be the duty of the board of trustees of a reorganized common sewer district to make the necessary surveys and to lay out and define the general plan for the construction and acquisition of land, rights-of-way, and necessary sewers and treatment facilities, and of any extensions, expansions, or improvements within the district.

2. The board of trustees of a reorganized common sewer district may enter into agreements with each municipality, subdistrict, private district, sewer corporation, or any industrial user that discharges sewage into trunk sewers, streams, or the treatment facilities of the reorganized common sewer district concerning the locations and the manner in which sewage may be discharged into the district system or streams within the district and concerning the permissible content of acid wastes, alkaline wastes, poisonous wastes, oils, grit, or other wastes that might be hazardous or detrimental to the system. If no agreement is obtained with regard to any such matter, the trustees shall refer the dispute to the clean water commission. The determination of the commission shall be binding upon the district, municipality, subdistrict, sewer corporation, or private district. Each municipality, subdistrict, sewer corporation, or private district shall control the discharge of wastes into its collection sewers to the extent necessary to comply with the agreement or the determination of the clean water commission. The board of trustees of a reorganized common sewer district or the governing body of any municipality, subdistrict, private district, sewer corporation, or industrial user discharging sewage into the stream or the system may petition the circuit court that decreed the incorporation of the district for an order enforcing compliance with any provision of such an agreement or determination. That circuit court shall have jurisdiction in all cases or questions arising out of the organization or operations of the district, or from the acts of the board of trustees.

3. The board of trustees may contract with each participating community for the payment of its proportionate share of treatment costs.

4. The board of trustees may contract with public agencies, individuals, private corporations, sewer corporation, and political subdivisions inside and outside the reorganized common sewer district to permit them to connect with and use the district's facilities according to such terms, conditions, and rates as the board determines are in the interest of the district and regardless of whether such agencies, individuals, corporations, sewer corporations, and subdivisions are in the same natural drainage area or basins as the district. However, if such an area is located within the boundaries of an existing common sewer district or reorganized common sewer district organized and existing under this chapter, a sewer district organized and existing under chapter 249, a public water supply district organized under chapter 247, or a sewer corporation, the board of trustees must give written notice to said district or sewer corporation before such a contract is entered into, and the district or sewer corporation must consent to said contract.

5. The board of trustees may refuse to receive any wastes into the sewage system that do not meet relevant state or federal water pollution, solid waste, or pretreatment standards.

6. The board of trustees shall have all of the powers necessary and convenient to provide for the operation, maintenance, administration, and regulation, including the adoption of rules and regulations, of any individual home sewage or business treatment systems within the jurisdiction of the common sewer district.

7. The board of trustees shall have all of the powers necessary and convenient to provide for the operation and maintenance of its treatment facilities and the administration, regulation, and enforcement of its pretreatment program, including the adoption of rules and regulations to carry out its powers with respect to all municipalities, subdistricts, districts, sewer corporations, and industrial users that discharge into the collection system of the district's sewer system or treatment facilities. These powers include, but are not limited to:

(1) The promulgation of any rule, regulation, or ordinance;

(2) The issuance, modification, or revocation of any order;

(3) The issuance, modification, or revocation of any permit;

(4) Commencing an action through counsel for appropriate legal or equitable relief in the circuit court that decreed the district's incorporation against any industrial user in violation of the district's rules, regulations, and ordinances or any permit or order issued.

8. The board of trustees may adopt rules and regulations creating procedural remedies for all persons affected by any order or permit issued, modified, or revoked by the board including but not limited to the grant of reasonable time periods for such persons to respond and to show cause.

9. Whenever any reference is made in this section to any action that may be taken by the board of trustees, such reference includes such action by its executive officer under powers and duties delegated to such executive officer by the board of trustees.

(L. 2007 S.B. 22)



Section 204.620 Acquisition of real and personal property--use of public grounds, when.

Acquisition of real and personal property--use of public grounds, when.

204.620. 1. The board of trustees may acquire by purchase, gift, or condemnation or may lease or rent any real or personal property, and when condemnation is used, shall follow the procedure that is provided by chapter 523. All the powers may be exercised both within or without the district as may be necessary to exercise its powers or accomplish its purposes. The board of trustees also shall have the same authority to enter upon private lands to survey land or other property before exercise of the above condemnation powers, as granted under section 388.210 to railroad corporations.

2. The board of trustees of the reorganized common sewer district, if it is necessary to cross, follow, or traverse public streets, roads, alleys, or grounds held or used as public parks or places, shall have the right to do so upon the following conditions: the board of trustees shall file with the county commission or mayor of the municipality having immediate jurisdiction over the street, road, alley, or public park or place, a map showing the location and extent of the proposed occupancy for sewerage purposes and a plan of the proposed facilities, which plan shall be so made and arranged as not to interfere with the ordinary and lawful use of the street, road, alley, public park, or place, except during a reasonable time for the construction of the necessary works.

3. The entire expense of the works and restoration of the ground occupied to its former condition, as near as may be, shall be borne by the reorganized common sewer district.

(L. 2007 S.B. 22)



Section 204.622 Treatment plants, contracts for--agreements for professional services.

Treatment plants, contracts for--agreements for professional services.

204.622. 1. The board of trustees for the reorganized common sewer district shall let contracts for the construction of sewers and sewage treatment plants that will cost more than twenty-five thousand dollars, except in case of repairs or emergencies requiring prompt attention. Notice of the contract bid process shall be published in a newspaper of general circulation in the district. The board shall select the lowest responsible bidder in no less than twenty days following such publication. The board shall have the power and authority to reject any and all bids and readvertise the work.

2. The board of trustees also shall have the power to enter into agreements with persons or firms to provide professional services to the board, and the board shall adopt policies for procuring the services of such professionals. The provisions of sections 8.285 to 8.291 shall be applicable to the services of architects, engineers, and land surveyors unless the board of trustees adopts a formal procedure for the procurement of such services.

(L. 2007 S.B. 22)



Section 204.624 Costs, how met.

Costs, how met.

204.624. The cost of any reorganized common sewer district to acquire, construct, improve, or extend a sewerage system may be met:

(1) Through the expenditures by the common sewer district of any funds available for that purpose, including temporary or interim financing funds obtained through any federal or state loan program or from a local lending institution;

(2) From any other funds that may be obtained under any law of the state or of the United States or from any county or municipality for that purpose;

(3) From the proceeds of revenue bonds of the common sewer district, payable solely from the revenues to be derived from the operation of such sewerage system or from any combination of all the methods of providing funds;

(4) From the proceeds of general obligation bonds of the reorganized common sewer district, payable solely from voter-approved property taxes as provided for by law;

(5) From the proceeds of special obligation bonds of the reorganized common sewer district, payable solely from special fees or other revenues received by the district pledged for the purposes of payment of such bonds; or

(6) From the proceeds of user fees, charges, or other imposition for facilities and services provided by the district to its customers and users or the availability of services provided to persons, users, and customers within the district or who otherwise benefit from services provided by the district.

(L. 2007 S.B. 22)



Section 204.626 Issuance of revenue bonds, procedure.

Issuance of revenue bonds, procedure.

204.626. 1. A reorganized common sewer district may issue revenue bonds authorized by authority of a resolution adopted by the board of trustees of the reorganized common sewer district unless, in addition, the decree or amended decree of incorporation shall require any such bonds to be approved by the voters of the district after an election called for that purpose. The resolution shall recite that an estimate of the cost of the proposed acquisition, construction, improvement, extension, or other project has been made and shall set out the estimated cost. It shall set out the amount of the bonds proposed to be issued, their purposes, their dates, denominations, rates of interest, times of payment, both of principal and of interest, places of payment, and all other details in connection with the bonds.

2. The bonds may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the board of trustees of the common sewer district.

3. The bonds shall bear interest at a rate in accordance with section 108.170 and shall mature over a period not exceeding thirty-five years from the date thereof.

4. The bonds may be payable to bearer, may be registered or coupon bonds, and if payable to bearer may contain such registration privileges as to either principal and interest, or principal only, as may be provided in the resolution authorizing the bonds.

5. The bonds and the coupons to be attached thereto, if any, shall be signed in such manner and by such officers as may be directed by resolution. Bonds signed by an officer who shall hold the office at the time the bonds are signed shall be deemed validly and effectually signed for all purposes, regardless of whether or not any officer shall cease to hold his office prior to the delivery of the bonds and regardless of whether or not any officer shall have held or shall not have held such office on the date ascribed to the bonds.

6. The bonds shall be sold in such manner and upon such terms as the board of trustees of the reorganized common sewer district shall determine, subject to the provisions of section 108.170. The resolution may provide that certain bonds authorized shall be junior or subordinate in any or all respects to other revenue bonds authorized concurrently with, prior to, or after such bonds.

(L. 2007 S.B. 22)



Section 204.628 Fees or charges levied, when due.

Fees or charges levied, when due.

204.628. Any user fees or charges, connection fees, or other charges levied by the reorganized common sewer district to fund its general or special operations, maintenance, or payment of bonded indebtedness or other indebtedness shall be due at such time or times as specified by the reorganized common sewer district, and shall, if not paid by the due date, become delinquent and shall bear interest from the date of delinquency until paid. In addition to and consistent with any other provision of applicable law, if such fees or charges or other amounts due become delinquent, there shall be a lien upon the land, and a notice of delinquency shall be filed with the recorder of deeds in the county where the land is situated. The reorganized common sewer district shall file with the recorder of deeds a similar notice of satisfaction of debt when the delinquent amounts, plus interest and any recording fees or attorneys' fees, have been paid in full. The lien created may be enforced by foreclosure by power of sale vested in the reorganized common sewer district if the reorganized common sewer district adopts written rules for the exercise of power of sale consistent with the provisions of sections 443.290 to 443.325 which are recorded in the land records of the office of the recorder of deeds in each county in which the district is located. Otherwise, such lien shall be enforced by suit in the circuit court having jurisdiction against the property subject to the lien for judicial foreclosure and sale by special execution. Such suit may include a request for judgment against the persons responsible for payment of such delinquency as well as the person or persons owning the property to which services were provided, if different, including post-sale deficiency, and as a part of the relief, may include award of the district's reasonable attorney's fees, court costs, and other expenses reasonably incurred by the district for collection.

(L. 2007 S.B. 22)



Section 204.630 Revenue bonds, duties of district.

Revenue bonds, duties of district.

204.630. It shall be the mandatory duty of any reorganized common sewer district issuing any general or special revenue bonds under sections 204.600 to 204.640 to:

(1) Fix and maintain rates and make and collect charges for the use and services of the system, for the benefit of which revenue bonds were issued, sufficient to pay the cost of maintenance and operation;

(2) Pay the principal of and the interest on all revenue bonds issued by the reorganized common sewer district chargeable to the revenues of the system; and

(3) Provide funds ample to meet all valid and reasonable requirements of the resolution by which the revenue bonds have been issued.

From time to time, the rates shall be revised to meet fully the requirements of sections 204.600 to 204.640. As long as any bond issued or the interest thereon shall remain outstanding and unpaid, rates and charges sufficient to meet the requirements of this section shall be maintained and collected by the reorganized common sewer district that issued the bonds.

(L. 2007 S.B. 22)



Section 204.632 Revenue bonds, net revenues to be pledged.

Revenue bonds, net revenues to be pledged.

204.632. 1. Whenever any reorganized common sewer district authorizes and issues revenue bonds under sections 204.600 to 204.640, an amount sufficient for the purpose of the net revenues of the sewerage system for the benefit of which the bonds are issued shall, by operation of sections 204.600 to 204.640, be pledged to the payment of the principal of and the interest on the bonds as the same shall mature and accrue.

2. The term "net revenues" means all income and revenues derived from the ownership and operation of the system less the actual and necessary expenses of operation and maintenance of the system.

3. It shall be the mandatory duty of the treasurer of the reorganized common sewer district to provide for the prompt payment of the principal and interest on any revenue bonds as they mature and accrue.

(L. 2007 S.B. 22)



Section 204.634 Resolution authorizing revenue bonds--accounts.

Resolution authorizing revenue bonds--accounts.

204.634. 1. The resolution of the board of trustees of the reorganized common sewer district authorizing the issuance of revenue bonds under the authority of sections 204.600 to 204.640 may provide that periodic allocations of the revenues to be derived from the operation of the system for the benefit of which the bonds are issued shall be made into such accounts, separate and apart from any other accounts of the district, as shall be deemed to be advisable to assure the proper operation and maintenance of the system and the prompt payment of the indebtedness chargeable to the revenues of the system. The accounts may include, but shall not be limited to:

(1) An account to provide funds to operate and maintain the system;

(2) An account to provide funds to pay principal and interest on the bonds as they come due;

(3) An account to provide an adequate reserve for depreciation, to be expended for replacements of the system;

(4) An account for the accumulation of a reserve to assure the prompt payment of the bonds and the interest whenever and to the extent that other funds are not available for that purpose;

(5) An account to provide funds for contingent expenses in the operation of the system;

(6) An account to provide for the accumulation of funds for the construction of extensions and improvements to the system; and

(7) Such other accounts as may be desirable in the judgment of the board of trustees.

2. The resolution also may establish such limitations as may be expedient upon the issuance of additional bonds, payable from the revenues of the system, or upon the rights of the holders of such additional bonds. Such resolution may include other agreements with the holders of the bonds or covenants or restrictions necessary or desirable to safeguard the interests of the bondholder and to secure the payment of the bonds and the interest thereon.

(L. 2007 S.B. 22)



Section 204.636 Issuance of refunding bonds, when.

Issuance of refunding bonds, when.

204.636. For the purpose of refunding, extending, and unifying the whole or any part of any valid outstanding bonded indebtedness payable from the revenues of a sewerage system, any reorganized common sewer district may issue refunding bonds not exceeding in amount the principal of the outstanding indebtedness to be refunded and the accrued interest to the date of the refunding bonds. The board of trustees of the reorganized common sewer district shall provide for the payment of interest which shall not exceed the same rate and the principal of the refunding bonds in the same manner and from the same source as was provided for the payment of interest on and principal of the bonds to be refunded.

(L. 2007 S.B. 22)



Section 204.638 Grants or funds from state or federal government, trustees to accept.

Grants or funds from state or federal government, trustees to accept.

204.638. The board of trustees of the reorganized common sewer district may apply for and accept grants or funds and material or labor from the state and federal government in the construction of a sewerage system, as provided by sections 204.600 to 204.640, and may enter into such agreements as may be required of the state or federal laws, or the rules and regulations of any federal or state department, to which the application is made, and where the assistance is granted.

(L. 2007 S.B. 22)



Section 204.640 Courts and officers of political subdivisions to cooperate with district.

Courts and officers of political subdivisions to cooperate with district.

204.640. It shall be the duty of the mayors of cities, the circuit court, the governing bodies of counties, all political subdivisions, and all assessors, sheriffs, collectors, treasurers, and other officials in the state of Missouri to do and perform all the acts and to render all the services necessary to carry out the purposes of sections 204.600 to 204.640.

(L. 2007 S.B. 22)



Section 204.650 Citation of law--definitions.

Citation of law--definitions.

204.650. Sections 204.650 to 204.672 shall be known and may be cited as the "Sanitary Sewer Improvement Area Act", and the following words and terms, as used in these sections, mean:

(1) "Acquire", the acquisition of property or interests in property by purchase, gift, condemnation, or other lawful means and may include the acquisition of existing property and improvements already owned by the district;

(2) "Assess or assessment", a unit of measure to allocate the cost of an improvement among property or properties within a sanitary sewer improvement area based on an equitable method of determining benefits to any such property resulting from an improvement;

(3) "Consultant", engineers, architects, planners, attorneys, financial advisors, accountants, investment bankers, and other persons deemed competent to advise and assist the governing body of the district in planning and making improvements;

(4) "Cost", all costs incurred in connection with an improvement, including but not limited to costs incurred for the preparation of preliminary reports, preparation of plans and specifications, preparation and publication of notices of hearings, resolutions, ordinances, and other proceedings, fees, and expenses of consultants, interest accrued on borrowed money during the period of construction, underwriting costs, and other costs incurred in connection with the issuance of bonds or notes, establishment of reasonably required reserve funds for bonds or notes, the cost of land, materials, labor, and other lawful expenses incurred in planning, acquiring, and doing any improvement, reasonable construction contingencies, and work done or services performed by the district in the administration and supervision of the improvement;

(5) "District or common sewer district", any public sanitary sewer district or reorganized common sewer district established and existing under this chapter or chapter 249 and any metropolitan sewer district organized under the constitution of this state;

(6) "Improve", to construct, reconstruct, maintain, restore, replace, renew, repair, install, equip, extend, or to otherwise perform any work that will provide a new sanitary sewer facility or enhance, extend, or restore the value or utility of an existing sanitary sewer facility;

(7) "Improvement", any one or more sanitary sewer facilities or improvements that confer a benefit on property within a definable area and may include or consist of a reimprovement of a prior improvement. Improvements include but are not limited to the following activities:

(a) To acquire property or interests in property when necessary or desirable for any purpose authorized by sections 204.650 to 204.672;

(b) To improve sanitary sewers, wastewater treatment plants, lagoons, septic tanks and systems, and any and all other sanitary sewer and wastewater collection and treatment systems of any type, whether located on improved or unimproved public or private property, the general object and nature of which will either preserve, maintain, improve, or promote the general public health, safety, and welfare, or the environment, regardless of technology used;

(8) "Sanitary sewer improvement area", an area of a district with defined limits and boundaries that is created by petition under sections 204.650 to 204.672 and that is benefitted by an improvement and subject to assessments against the real property for the cost of the improvement, provided that no such improvement area shall include any real property within the certificated boundaries of any sewer corporation providing service under a certificate of convenience and necessity granted by the public service commission;

(9) "User fee", a fee established and imposed by a district to pay an assessment, in periodic installments, for improvements made in a sanitary sewer improvement area that benefit the property within such area that is subject to the assessment.

(L. 2007 S.B. 22)



Section 204.652 Improvements may be made--issuance of revenue bonds--assessments.

Improvements may be made--issuance of revenue bonds--assessments.

204.652. As an alternative to all other methods provided by law or charter, the governing body of any sewer district or reorganized sewer district organized and operated under this chapter or chapter 249 or any metropolitan sewer district organized under the constitution of this state, may make, or cause to be made, improvements that confer a benefit upon property within a sanitary sewer improvement area under sections 204.650 to 204.672. The governing body of such district may issue temporary notes and revenue bonds under sections 204.650 to 204.672 to pay for all or part of the cost of such improvements. An improvement may be combined with one or more other improvements for the purpose of issuing a single series of revenue bonds to pay all or part of the cost of the sanitary sewer improvement area's improvements, but separate funds or accounts shall be established within the records of the district for each improvement project as provided in sections 204.650 to 204.672. Such district shall make assessments and may impose user fees on the property located within the sanitary sewer improvement area, in addition to any other fees or charges imposed by the district to provide services or pay debt. The district shall use the moneys collected from such assessments and user fees from a sanitary sewer improvement area to reimburse the district for all amounts paid or to be paid by it as principal of and interest on its temporary notes and revenue bonds issued for the improvements made in the sanitary sewer improvement area.

(L. 2007 S.B. 22)



Section 204.654 Establishment of area, procedure.

Establishment of area, procedure.

204.654. 1. To establish a sanitary sewer improvement area, the governing body of the sewer district shall comply with the following procedure: the governing body of the district may create a sanitary sewer improvement area when a proper petition has been signed by the owners of record of four-sevenths of the property within the proposed sanitary sewer improvement area. The petition, in order to become effective, shall be filed with the district. A proper petition for the creation of a sanitary sewer improvement area shall set forth the project name for the proposed improvement, the general nature of the proposed improvement, the estimated cost of such improvement, the boundaries of the proposed sanitary sewer improvement area, the proposed method or methods of financing the project, including the estimated amount of and method for imposing user fees against the real property within the sanitary sewer improvement area to pay for the cost of the improvements and any bonds issued, a notice that the names of the signers may not be withdrawn later than seven days after the petition is filed with the district, and a notice that the final cost of such improvement and the amount of revenue bonds issued shall not exceed the estimated cost of such improvement, as stated in such petition, by more than twenty-five percent.

2. Upon filing a proper petition with the district, the governing body may, by resolution, determine the advisability of the improvement and may order that the area be established and that preliminary plans and specifications for the improvement be made. Such resolution shall state and make findings as to the project name for the proposed improvement, the nature of the improvement, the estimated cost of such improvement, the boundaries of the sanitary sewer improvement area, the proposed method or methods of imposing assessments and, if known, proposed estimated user fees within the district. The resolution also shall state that the final cost of such improvement within the sanitary sewer improvement area and the amount of revenue bonds issued shall not, without a new petition, exceed the estimated cost of such improvement by more than twenty-five percent.

3. The boundaries of the proposed area shall be described by bounds, streets, or other sufficiently specific description.

(L. 2007 S.B. 22)



Section 204.656 Costs apportioned against property.

Costs apportioned against property.

204.656. The portion of the cost of any improvement to be assessed or imposed against the real property in a sanitary sewer improvement area shall be apportioned against such property in accordance with the benefits accruing by reason of such improvement. Subject to the provisions of the farmland protection act, sections 262.800 to 262.810, the cost may be assessed equally by lot or tract against property within the area, or by any other reasonable assessment plan determined by the governing body of the district that results in imposing substantially equal burdens or share of the cost upon property similarly benefitted. The governing body of the district may from time to time determine and establish by resolution reasonable general classifications and formula for the methods of assessing or determining the benefits.

(L. 2007 S.B. 22)



Section 204.658 Assessments required, roll to be prepared.

Assessments required, roll to be prepared.

204.658. 1. After the governing body has made the findings specified in sections 204.650 to 204.672 and plans and specifications for the proposed improvements have been prepared, the governing body shall by resolution order assessments to be made against each parcel of real property deemed to be benefitted by an improvement based on the revised estimated cost of the improvement or, if available, the final cost, and shall order a proposed assessment roll to be prepared.

2. The plans and specifications for the improvement and the proposed assessment roll shall be filed with the district and shall be open for public inspection. Such district shall, at the direction of the governing body, publish notice that the governing body will conduct a hearing to consider the proposed improvement and proposed assessments. Such notice shall be published in a newspaper of general circulation at least once not more than twenty days and not less than ten days before the hearing and shall state the project name for the improvement, the date, time, and place of such hearing, the general nature of the improvement, the revised estimated cost or, if available, the final cost of the improvement, the boundaries of the sanitary sewer improvement area to be assessed, and that written or oral objections will be considered at the hearing. Not less than ten days before, the district shall mail to the owners of record of the real property in the sanitary sewer improvement area, at their last known post office address, a notice of the hearing and a statement of the cost proposed to be assessed against the real property so owned and assessed. The failure of any owner to receive such notice shall not invalidate the proceedings.

(L. 2007 S.B. 22)



Section 204.660 Hearing, procedure--notice to property owners--special assessments.

Hearing, procedure--notice to property owners--special assessments.

204.660. 1. At the hearing to consider the proposed improvements and assessments, the governing body shall hear and pass upon all objections to the proposed improvements and proposed assessments, if any, and may amend the proposed improvements, and the plans and specifications, or assessments as to any property, and thereupon by resolution, the governing body shall order that the improvement be made and direct that financing for the cost be obtained as provided in sections 204.650 to 204.672.

2. After the improvement has been completed in accordance with the plans and specifications, the governing body shall compute the final costs of the improvement and apportion the costs among the property benefitted by such improvement in such equitable manner as the governing body shall determine, charging each tract, lot, or parcel of property with its proportionate share of the costs, and by resolution, assess the final cost of the improvement, or the amount of revenue bonds issued or to be issued to pay for the improvement, as special assessments against the property described in the assessment roll.

3. After the passage or adoption of the resolution assessing the special assessments, the district shall mail to each property owner within the district a notice that sets forth a description of each owner's tract, lot, or parcel of real property to be assessed, the assessment assigned to such property, and a statement that the property owner may pay such assessment in full, together with interest accrued from the effective date of such resolution, on or before a specified date determined by the effective date of the resolution, or may pay such assessment in the form of user fees in periodic installments as provided in subsection 4 of this section. Notice of each assessment and imposition of the assessment lien, together with a legal description for each property assessed within the area, shall be filed with the recorder of deeds upon the effective date of the resolution. However, failure to record any such notice in a timely manner shall not affect the validity of the assessments or liens. The district shall record written notice of release of lien whenever an assessment is paid in full. The cost of recording assessment notices and release of liens shall be includable in the assessment.

4. The special assessments shall be assessed upon the property within the area. Those not paid in full as provided in subsection 3 of this section shall be payable in the form of user fees payable in periodic and substantially equal installments, as determined by the district, for a duration prescribed by the resolution establishing the special assessments. All assessments shall bear interest at such rate as the governing body determines, not to exceed the rate permitted for bonds by section 108.170. Interest on the assessment between the effective date of the resolution assessing the special assessments and the date the first installment of a user fee is payable shall be added to the first installment or prorated among all scheduled installments.

5. Assessments not paid in full shall be collected and paid over to the district in the form of user fees in the same manner as other district fees and charges are collected and paid, or by any other reasonable method determined by the district.

(L. 2007 S.B. 22)



Section 204.662 Court action, limitation.

Court action, limitation.

204.662. No suit to set aside the assessments made under sections 204.680 to 204.730*, or to otherwise question the validity of the proceedings, shall be brought after the expiration of ninety days from the date the notice is mailed to the last known owners of record of the assessments required by subsection 3 of section 204.660.

(L. 2007 S.B. 22)

*Apparent typographical error as sections 204.680 to 204.730 did not exist at time of enactment, probably should have been sections 204.650 to 204.672.



Section 204.664 Supplemental or additional assessments permitted, when--reassessment or new assessment required, when.

Supplemental or additional assessments permitted, when--reassessment or new assessment required, when.

204.664. 1. To correct omissions, errors, or mistakes in the original assessment that relate to the total cost of an improvement, the governing body of the district may, without a notice or hearing, make supplemental or additional assessments on property within a sanitary sewer improvement area, except that such supplemental or additional assessments shall not, without a new petition as provided in sections 204.650 to 204.672, exceed twenty-five percent of the estimated cost of the improvement as set forth in the petition under the provisions of sections 204.650 to 204.672.

2. When an assessment is, for any reason whatsoever, set aside by a court of competent jurisdiction as to any property, or in the event the governing body finds that the assessment or any part thereof is excessive or determines on advice of counsel in writing that it is or may be invalid for any reason, the governing body may, upon notice and hearing as provided for the original assessment, make a reassessment or a new assessment as to such property.

(L. 2007 S.B. 22)



Section 204.666 Assessment to constitute a lien, when.

Assessment to constitute a lien, when.

204.666. An assessment authorized under sections 204.650 to 204.672, once determined and imposed, shall constitute a lien against such property until paid in full and shall not be affected by the existence or enforcement of any other liens or encumbrances, nor shall enforcement of an assessment lien have any effect on the validity or enforcement of any tax lien or lien established by mortgage or deed of trust. An assessment lien becomes delinquent when an assessment is not paid in full as prescribed by sections 204.650 to 204.672, or when one or more periodic installments imposed by the district for an assessment remain unpaid for a period of thirty days or more after notice of delinquency in payment is mailed to the last known owners of the property subject to assessment by regular United States mail and by certified mail, return receipt requested, at their last known address, provided by such owners to the district and to the occupant of property that is subject to assessment, if different from that of the owners. In the event any such user fee remains unpaid after thirty days of the mailing of any such notice, and in addition to any other remedy the district may have by statute or duly enacted regulation for the collection of delinquent amounts owed to the district, the district shall be entitled to petition the circuit court having jurisdiction to foreclose upon the assessment lien by special execution sale of the property subject to the assessment for the unpaid assessment plus reasonable attorney's fees, court costs, and other reasonable costs incurred by the district in collection. In any such suit, the district shall name all parties appearing of record to have or claim an interest in the property subject to the unpaid assessment and shall file a notice of lis pendens in connection with said action. In addition, the district may obtain a judgment against last known owners of the property for any deficiency in payment of the assessment and costs and fees made a part of the court's judgment.

(L. 2007 S.B. 22)



Section 204.668 Temporary notes authorized, when.

Temporary notes authorized, when.

204.668. After an improvement has been authorized under sections 204.650 to 204.672, the governing body of the district may issue temporary notes of the district to pay the costs of such improvement in an amount not to exceed the estimated cost of such improvement. Such temporary notes may be issued in anticipation of issuance of revenue bonds of the district. The district may participate in any governmentally sponsored bond pooling program or other bond program. Bonds may be issued and made payable from special assessments paid in the form of user fees under subsection 4 of section 204.660 and other revenues of the district.

(L. 2007 S.B. 22)



Section 204.670 Funds required.

Funds required.

204.670. A separate fund or account shall be created by the district for each improvement project, and each such fund or account shall be identified by a suitable title. The proceeds from the sale of bonds and temporary notes and any other moneys appropriated thereto by the governing body of the district shall be credited to such funds or accounts. Such funds or accounts shall be used solely to pay the costs incurred in making each respective improvement. Upon completion of an improvement, the balance remaining in the fund or account established for such improvement, if any, may be held as contingent funds for future improvements or may be credited against the amount of the original assessment of each parcel of property, on a pro rata basis based on the amount of the original assessment, and with respect to property owners that have prepaid their assessments in accordance with sections 204.650 to 204.672, the amount of each such credit shall be refunded to the appropriate property owner. With respect to all other property owners, the amount of each such credit shall be transferred and credited to the district bond and interest fund to be used solely to pay the principal of and interest on the bonds or temporary notes, and the assessments shall be reduced accordingly by the amount of such credit.

(L. 2007 S.B. 22)



Section 204.672 Cooperative agreements authorized, when.

Cooperative agreements authorized, when.

204.672. Any public sanitary sewer district or reorganized sewer district organized and operated under this chapter or chapter 249 and any metropolitan sewer district organized under the constitution of this state, may enter into a cooperative agreement with a city or county for the purpose of constructing sanitary sewer system improvements under the provisions of the neighborhood improvement district act, sections 67.453 to 67.475. Any such cooperative agreement, if approved by the governing bodies of the district and city or county, may include provisions for joint administration of projects for the issuance of temporary notes and general obligation bonds by district, city, or county, separately or jointly, and for the payment of such bonds by any source of funds or user fees in addition to funds from special assessments as provided for in sections 67.453 to 67.475 and general ad valorem taxes, so long as all terms, conditions, and covenants of any applicable bond resolution or ordinance are complied with and so long as said notes and bonds are issued in compliance with general applicable law.

(L. 2007 S.B. 22)



Section 204.674 Inapplicability.

Inapplicability.

204.674. The provisions of sections 204.600 to 204.672 shall not apply to the provisions in section 204.472, any city not within a county and any county with a charter form of government and with more than one million inhabitants, any sewer district created and organized under constitutional authority, any sewer district located in any county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants that provides wholesale sewer service.

(L. 2007 S.B. 22)



Section 204.700 No fee, charge, or tax to be assessed, when.

No fee, charge, or tax to be assessed, when.

204.700. No person who owns real property that is used for residential purposes within the boundaries of any district created under section 30 of article VI of the Missouri Constitution shall be assessed any fee, charge, or tax for storm water management services if the district does not directly provide sanitary sewer services to such property and if the storm water runoff from such person's property does not flow, or is not otherwise conveyed, to a sewer maintained by such district.

(L. 2009 H.B. 661 § 204.659)






Chapter 205 County Health and Welfare Programs

Section 205.010 Petition of voters--maximum tax rate--submission of question.

Petition of voters--maximum tax rate--submission of question.

205.010. Any county, subject to the provisions of the Constitution of the state of Missouri, may establish, maintain, manage and operate a public health center in the following manner: whenever the county commission shall be presented with a petition signed by at least ten percent or more of the voters of the county, as determined by the number of votes cast for governor at the preceding general election, asking that an annual tax not in excess of forty cents on each one hundred dollars of the assessed valuation of property in the county, be levied for the establishment, maintenance, management and operation of a county health center and the maintenance of the personnel required for operation of the health center, or by majority vote of the county commission in any county of the first classification with more than eighty-two thousand but fewer than eighty-two thousand one hundred inhabitants, or by majority vote of the county commission in any county of the third classification without a township form of government and with more than sixteen thousand six hundred but fewer than sixteen thousand seven hundred inhabitants, the county commission shall submit the question to the voters of the county at an election.

(L. 1945 p. 969 § 1, A.L. 1951 p. 779, A.L. 1957 p. 690, A.L. 1978 H.B. 971, A.L. 1985 S.B. 114, A.L. 1992 H.B. 1228, A.L. 2005 H.B. 58 merged S.B. 210 merged with S.B. 258)



Section 205.020 Form of ballot--vote necessary to adopt.

Form of ballot--vote necessary to adopt.

205.020. 1. The question shall be submitted in substantially the following form:

Shall there be a maximum tax of ...... per hundred dollars assessed valuation for a county health center and the maintenance and operation of same?

2. If a majority of the votes cast on the question shall vote in favor of such tax, the county commission shall proceed to levy and collect such tax and deposit same in the county treasury to the credit of the health center fund and such fund shall be expended as hereinafter provided.

(L. 1945 p. 969 § 2, A.L. 1951 p. 779, A.L. 1978 H.B. 971, A.L. 1985 S.B. 81)



Section 205.031 Trustees, qualifications--appointment, election, terms--certain fourth class city, officers to be elected for four years (Raytown).

Trustees, qualifications--appointment, election, terms--certain fourth class city, officers to be elected for four years (Raytown).

205.031. 1. The county governing body shall appoint five trustees chosen from the citizens at large with reference to their fitness for such office, all voters of the county, not more than three of the trustees to be residents of the city, town or village in which the county health center is to be located, who shall constitute a board of trustees for the county health center.

2. The trustees shall hold their offices until the next following municipal election, when five health center trustees shall be elected who shall hold their offices, three for two years and two for four years. The county governing body shall by order of record specify the terms of the trustees.

3. At each subsequent municipal election the offices of the trustees whose terms of office are about to expire shall be filled by the election of health center trustees who each shall serve for a term of four years and notwithstanding any other law of this state to the contrary all elective officers in each city of the fourth class with a population of at least thirty thousand but no more than thirty-three thousand, and which is located within a county of the first class having a charter form of government and containing the greater part of a city with a population of four hundred fifty thousand or more inhabitants, beginning with the first election after January 1, 1987, shall be elected every four years.

4. Any vacancy in the board of trustees occasioned by removal, resignation or otherwise shall be reported to the county governing body and be filled in like manner as original appointments, the appointee to hold office until the next following municipal election, when such vacancy shall be filled by election of a trustee to serve during the remainder of the term of his predecessor.

5. No trustee shall have a personal pecuniary interest, either directly or indirectly, in the purchase of any supplies for the health center, unless the same are purchased by competitive bidding.

6. The filing and withdrawal of candidates shall be governed by the provisions of chapter 115, except that if the number of candidates is no greater than the number of directors to be elected, no election shall be held, and the candidates shall assume the responsibilities of their offices at the same time and in the same manner as if they had been elected.

(L. 1951 p. 779 § 205.030, A.L. 1978 H.B. 971, A.L. 1984 H.B. 1120, A.L. 1986 S.B. 553 & 775 merged with H.B. 1471, et al.)



Section 205.041 Trustees, election, ballot--vacancies, how filled.

Trustees, election, ballot--vacancies, how filled.

205.041. 1. Each candidate for the office of health center trustee shall file with the county election authority an announcement of candidacy in writing. The announcement shall indicate whether the individual is a candidate for a full or an unexpired term of a named predecessor. No filing fee shall be required to be paid upon the filing of any announcement. If announcements of a sufficient number of trustees are not filed, the county commission shall appoint such trustee or trustees as may be necessary to fill all vacancies on the board which result from the expiration of the term of any trustees and any such appointee shall serve until the next municipal election when a trustee shall be elected to fill the remainder of the unexpired term.

2. The ballots shall not contain any designation of the political party affiliation of any candidate for trustee. The ballots shall designate the number of trustees to be elected and shall state whether any of the trustees is to be elected for an unexpired term: FOR HEALTH CENTER TRUSTEE (Vote for..........)

â ã ....................................................

â ã ....................................................

â ã ....................................................

â ã ....................................................

â ã .................................................... FOR HEALTH CENTER TRUSTEE For unexpired term ending .................. (Vote for ............)

â ã ....................................................

â ã ....................................................

â ã ....................................................

â ã ....................................................

â ã ....................................................

3. The candidates receiving the highest number of votes for the offices of trustee to be filled shall be declared elected by the county commission which shall issue commissions to the elected trustees.

(L. 1951 p. 779 § 205.040, A.L. 1965 p. 345, A.L. 1978 H.B. 971, A.L. 1993 H.B. 551 & 552)



Section 205.042 Trustees--organization--powers and duties--expenses.

Trustees--organization--powers and duties--expenses.

205.042. 1. The trustees, within ten days after their appointment or election, shall qualify by taking the oath of civil officers and organize as a board of health center trustees by the election of one of their number as chairman, one as secretary, one as treasurer, and by the election of such other officers as they may deem necessary, but no bond shall be required of them.

2. No trustee shall receive any compensation for his services performed, but he may receive reimbursement for any cash expenditures actually made for personal expenses incurred as such trustee, and an itemized statement of all such expenses and money paid out shall be made under oath by each of such trustees and filed with the secretary and allowed only by the affirmative vote of all of the trustees present at a meeting of the board.

3. The board of health center trustees shall make and adopt such bylaws, rules and regulations for its own guidance and for the government of the county health center as may be deemed expedient for the economic and equitable conduct thereof. It shall have the exclusive control of the expenditures of all moneys collected to the credit of the county health center fund, and of the purchase of site or sites, the purchase or construction of any county health center buildings, and of the supervision, care and custody of the grounds, rooms or buildings purchased, constructed, leased or set apart for that purpose. All moneys received for the county health center shall be credited to the county health center and deposited in the depositary thereof for the sole use of such county health center in accordance with the provisions of sections 205.010 to 205.150. All funds received by each county health center shall be paid out through an electronic funds transfer system in an amount within that approved by the board of health center trustees or upon warrants ordered drawn by the treasurer of the board of trustees upon properly authenticated vouchers of the board of health center trustees.

4. The board of health center trustees may appoint and remove such personnel as may be necessary and fix their compensation; and shall in general carry out the spirit and intent of sections 205.010 to 205.150 pertaining to establishing and maintaining a county health center.

5. The board of health center trustees shall hold meetings at least once each month, and shall keep a complete record of all of its proceedings. Three members of the board shall constitute a quorum for the transaction of business.

6. One of the trustees shall visit and examine the county health center at least twice each month.

7. When the county health center is established, all personnel and all persons approaching or coming within the limits of same, and all furniture and other articles used or brought there shall be subject to such rules and regulations as the board may prescribe.

8. The board of health center trustees shall determine annually the rate of the tax levy, except that the rate so determined shall not exceed the maximum rate authorized by the vote of the people of the county.

9. The board of health center trustees may enter into contracts and agreements with federal, state, county, school and municipal governments and with private individuals, partnerships, firms, associations and corporations for the furtherance of health activities, except as hereafter prohibited.

(L. 1951 p. 779 § 205.045, A.L. 1957 p. 690, A.L. 1973 S.B. 253, A.L. 1982 H.B. 1069, A.L. 2012 H.B. 1094)



Section 205.050 Purpose of health center.

Purpose of health center.

205.050. The public health center is established, maintained and operated for the improvement of health of all inhabitants of said county or counties.

(L. 1945 p. 969 § 11)



Section 205.060 Limitations on use of facilities.

Limitations on use of facilities.

205.060. The board of county health center trustees shall not enter into contracts for the private practice of medicine, nor shall any of its personnel practice medicine nor dispense drugs, vaccines or serums for personal gain, nor shall its facilities be used for such purpose in any way except as it may be necessary and agreed upon between the board and county commission or commissions for the care of the indigent for whom the commission or commissions may be responsible, or except in furtherance of diagnostic and communicable disease control programs.

(L. 1945 p. 969 § 13, A.L. 1951 p. 779)



Section 205.070 Center may accept gifts.

Center may accept gifts.

205.070. Any person, firm, organization, society or corporation desiring to make donations of money, personal property or real estate for the benefit of such health center, shall have the right to vest title of such property so donated, in the county or counties, to be controlled when so accepted by the board of health center trustees according to the terms of deed, gift, devise or bequest of such property.

(L. 1945 p. 969 § 10, A.L. 1951 p. 779)



Section 205.080 Building plans--bids.

Building plans--bids.

205.080. All buildings that may be erected or constructed under sections 205.010 and 205.020 shall have the plans and specifications approved by the board of health center trustees and bids advertised for according to law for other county public buildings.

(L. 1945 p. 969 § 8, A.L. 1951 p. 779)



Section 205.090 Report to county commission--estimated budget.

Report to county commission--estimated budget.

205.090. 1. On or before the seventh day of January in each year, the board of health center trustees shall file with the county commission a report of their proceedings with reference to the county health center and a sworn statement of all receipts and expenditures during the preceding calendar year.

2. The board of health center trustees shall prepare and submit to the county budget officer a budget for the ensuing year at the time and in the manner provided by the county budget law applicable to such county.

(L. 1945 p. 969 § 5, A.L. 1951 p. 779)



Section 205.100 Director of public health center--appointment.

Director of public health center--appointment.

205.100. The county commission or commissions shall annually at their February meeting, appoint the director of the public health center as county health officer and such county health officer shall exercise all of the rights and perform all of the duties pertaining to that office as set forward under the health laws of the state and rules and regulations of the department of health and senior services.

(L. 1945 p. 969 § 7)



Section 205.110 Qualifications of employees.

Qualifications of employees.

205.110. The qualifications of all persons employed in the operation of said health center shall be at least equal to the minimum standard of qualifications as set forward by the department of health or its successors for positions of like importance and responsibilities.

(L. 1945 p. 969 § 6)



Section 205.115 Retirement and insurance plans to be provided for administrators and employees of county health center--costs, how paid--duties of board of trustees.

Retirement and insurance plans to be provided for administrators and employees of county health center--costs, how paid--duties of board of trustees.

205.115. The board of trustees for the county health center may either through purchase of plans or through plans of self-insurance provide for suitable retirement, health, life insurance, and employment insurance plans for all administrators and employees of the county health center as a part of their compensation, and the employer's cost of such plans shall be paid by the treasurer of the board of county health trustees in the same manner as other expenses of the county health center are paid, except that the board of trustees for the county health center shall be taken and considered as a "political subdivision" as the term is defined in section 70.600 for the purposes of sections 70.600 to 70.755.

(L. 1990 H.B. 1130)



Section 205.120 No discrimination in healing methods.

No discrimination in healing methods.

205.120. Each school of healing licensed by the state of Missouri shall have equal rights in said health center.

(L. 1945 p. 969 § 12)



Section 205.141 Tax levy noncharter first class counties, exception.

Tax levy noncharter first class counties, exception.

205.141. The county commission in all counties of the first class not having a charter form of government, except first class noncharter counties containing any part of a city with a population of three hundred thousand or more, in addition to the power to levy taxes for county purposes, as otherwise provided by law, shall have the power to levy upon all property subject to its taxing powers, an annual tax in an amount not to exceed ten cents on each one hundred dollar valuation for the purpose of operating or maintaining a public county health center or institution.

(L. 1958 2d Ex. Sess. p. 180 § 1, A.L. 1965 p. 348, A.L. 1994 S.B. 700)



Section 205.150 Determination of tax levy (first class counties).

Determination of tax levy (first class counties).

205.150. The rate of tax levy provided for in section 205.141 * shall be determined and fixed at the same time the rate of tax is determined and fixed for county purposes.

(L. 1947 V. II p. 335 § 2, A.L. 1961 p. 521, A.L. 1973 S.B. 253)

*Erroneous reference to § 205.150 appears following § 205.141 in original rolls.



Section 205.160 Establishment and maintenance of hospitals--bonds.

Establishment and maintenance of hospitals--bonds.

205.160. The county commissions of the several counties of this state, both within and outside such counties, except in counties of the third or fourth classification (other than the county in which the hospital is located) where there already exists a hospital organized pursuant to chapters 96, 205 or 206; provided, however, that this exception shall not prohibit the continuation of existing activities otherwise allowed by law, are hereby authorized, as provided in sections 205.160 to 205.340, to establish, construct, equip, improve, extend, repair and maintain public hospitals and engage in health care activities, and may issue bonds therefor as authorized by the general law governing the incurring of indebtedness by counties.

(L. 1945 p. 983 § 15192, A. 1949 H.B. 2061, A.L. 1996 S.B. 676)



Section 205.161 County commission may issue revenue bonds--purpose--how payable.

County commission may issue revenue bonds--purpose--how payable.

205.161. 1. In addition to the bonds authorized by section 205.160, the county commission in any county exercising the rights conferred by sections 205.160 to 205.340 may issue and sell revenue bonds for the purpose of providing funds for the acquisition, construction, equipment, improvement, extension and repair, and furnishing of hospitals and related facilities, including medical office buildings to provide offices for rental to physicians or dentists on a hospital's medical staff, and the providing of sites therefor, including offstreet parking space for motor vehicles. Such revenue bonds shall be payable, both as to principal and interest, solely from the net income and revenues arising from the operation of the hospital or the related facility or facilities, or of the hospital and the related facility or facilities, after providing for the costs of operation and maintenance thereof, or from other funds made available from sources other than from proceeds of taxation.

2. Any bonds issued under the provisions of sections 205.161 to 205.169 shall not be deemed to be an indebtedness of the state of Missouri, or of any county, or of the board of trustees of any such hospital, or of the individual members of any such board of trustees, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1972 H.B. 1262 §§ 1, 2, A.L. 1981 H.B. 258)



Section 205.162 Bonds, rate, denomination, maturity--negotiable.

Bonds, rate, denomination, maturity--negotiable.

205.162. 1. Revenue bonds issued pursuant to the provisions of sections 205.161 to 205.169 shall be such denomination, shall bear such rate or rates of interest not to exceed the highest rate permitted by law, and shall mature at such time or times, not exceeding thirty-five years from their date of issue, as determined by the county commission in its order or resolution directing the issuance of such bonds. Such bonds may be either serial bonds or term bonds and may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice, and with or without a covenant requiring the payment of a premium in the event of a call for redemption prior to maturity.

2. The bonds when issued and sold shall be negotiable instruments within the meaning of chapter 400, and the interest thereon shall be exempt from any state or local income taxes under the laws of the state of Missouri.

(L. 1972 H.B. 1262 § 3)



Section 205.169 Bonds, form and covenants to be made by county commission--rights of holders--provisions not exclusive.

Bonds, form and covenants to be made by county commission--rights of holders--provisions not exclusive.

205.169. 1. The county commission issuing bonds under the provisions of sections 205.161 to 205.169 shall prescribe the form, details and incidents of the bonds, and the county commission shall make such covenants as in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents, and covenants shall not be inconsistent with any of the provisions of sections 205.161 to 205.169.

2. The holder of any bonds issued hereunder or of any coupons representing interest accrued thereon* may, by civil action, compel the county commission issuing such bonds to perform all duties imposed upon it by the provisions of sections 205.161 to 205.169 and to enforce the performance of any and all of the covenants made by the county commission in the issuance of the bonds.

3. The provisions of sections 205.161 to 205.169 shall not be exclusive of other legal methods of financing hospitals and related facilities, but shall furnish an alternative method of finance.

(L. 1972 H.B. 1262 § 4)

*Word "thereof" appears in original rolls.



Section 205.170 Board of trustees--tenure--vacancies.

Board of trustees--tenure--vacancies.

205.170. 1. The county commission shall appoint five trustees chosen from the citizens at large with reference to their fitness for such office, all residents of the county, not more than three of such trustees to be residents of the city, town or village in which the hospital is to be located, who shall constitute a board of trustees for such public hospital.

2. The trustees appointed pursuant to subsection 1 of this section shall hold their offices until the next following municipal election, when five hospital trustees shall be elected and hold their offices for the following terms, with each of the trustees' respective terms determined by lot:

(1) One trustee for a one-year term;

(2) One trustee for a two-year term;

(3) One trustee for a three-year term;

(4) One trustee for a four-year term; and

(5) One trustee for a five-year term.

3. For trustees elected prior to January 1, 1995:

(1) If the terms of two trustees expire at the time of the next election of trustees occurring after January 1, 1995, then:

(a) One trustee shall be elected for a four-year term; and

(b) One trustee shall be elected for a three-year term; and

(2) At the next following municipal election in which the terms of three trustees expire:

(a) One trustee shall be elected for a five-year term;

(b) One trustee shall be elected for a four-year term;

(c) One trustee shall be elected for a three-year term; or

(3) If the terms of three trustees expire at the time of the next election of trustees occurring after January 1, 1995, then:

(a) One trustee shall be elected for a five-year term;

(b) One trustee shall be elected for a four-year term;

(c) One trustee shall be elected for a three-year term; and

(4) At the next following municipal election in which the terms of two trustees expire:

(a) One trustee shall be elected for a five-year term; and

(b) One trustee shall be elected for a four-year term.

4. The terms of the trustees elected pursuant to subsection 3 of this section shall be determined by lot.

5. The office of a trustee elected pursuant to subsection 3 of this section whose term of office is about to expire shall be filled by the election of a hospital trustee who shall serve for a term of five years. Each trustee subsequently elected shall serve a term of five years.

6. Any vacancy in the board of trustees occasioned by removal, resignation or otherwise shall be reported to the county commission and be filled in like manner as original appointments, the appointee to hold office until the next following municipal election, when such vacancy shall be filled by election of a trustee to serve during the remainder of the term of his predecessor.

7. No trustee shall have a personal pecuniary interest, either directly or indirectly, in the purchase of any supplies for such hospital, unless the same are purchased by competitive bidding.

(RSMo 1939 §§ 15194, 15196, A.L. 1945 p. 983 § 15193, A.L. 1947 V. I p. 323, A.L. 1978 H.B. 971, A.L. 1994 H.B. 1042)

Prior revisions: 1929 §§ 13977, 13979; 1919 §§ 12611, 12613



Section 205.180 Election of trustees, when required--ballot.

Election of trustees, when required--ballot.

205.180. 1. Each candidate for the office of hospital trustee shall file with the county clerk an announcement of candidacy in writing. The announcement shall indicate whether the individual is a candidate for a full or an unexpired term of a named predecessor. No filing fee shall be required to be paid upon the filing of any announcement. If the number of candidates is no greater than the number of trustees to be elected, no election shall be held, and the candidates shall assume the responsibilities of their offices at the same time and in the same manner as if they had been elected. If announcements of a sufficient number of trustees are not filed, the county commission shall appoint such trustee or trustees as may be necessary to fill all vacancies on the board which result from the expiration of the term of any trustee or trustees, and any appointee shall serve until the next general election when a trustee shall be elected to fill the remainder of the unexpired term.

2. The ballots shall not contain any designation of the political party affiliation of any candidate for trustees to be elected and shall state whether any of the trustees are* to be elected for an unexpired term: FOR HOSPITAL TRUSTEE (Vote for .................................)

â ã ...........................................

â ã ...........................................

â ã ...........................................

â ã ........................................... FOR HOSPITAL TRUSTEE For unexpired term ending ...................... (Vote for .................................)

â ã ..........................................

â ã ..........................................

â ã ..........................................

â ã ..........................................

3. The candidates whose names have been placed on the ballot by the county commission pursuant to sections 205.170 and this section and who receive the highest number of votes for the offices of trustee to be filled shall be declared elected by the county commission which shall issue commissions to the elected trustees.

(L. 1947 V. I p. 323 § 15193a, A.L. 1965 p. 345, A.L. 1978 H.B. 971, A.L. 1999 H.B. 676)

*Word "is" appears in original rolls.



Section 205.190 Organization of board of trustees--regulations--duties--operation or leasing of hospital, powers--day care centers for employees' children, may establish.

Organization of board of trustees--regulations--duties--operation or leasing of hospital, powers--day care centers for employees' children, may establish.

205.190. 1. The trustees shall, within ten days after their appointment or election, qualify by taking the oath of civil officers and organize as a board of hospital trustees by the election of one of their number as chairman, one as secretary, one as treasurer, and by the election of such other officers as they may deem necessary.

2. No trustee shall receive any compensation for his or her services performed, but a trustee may receive reimbursement for any cash expenditures actually made for personal expenses incurred as such trustee, and an itemized statement of all such expenses and money paid out shall be made under oath by each of such trustees and filed with the secretary and allowed only by the affirmative vote of all of the trustees present at a meeting of the board.

3. The board of hospital trustees shall make and adopt such bylaws, rules and regulations for its own guidance and for the government of the hospital as may be deemed expedient for the economic and equitable conduct thereof, not inconsistent with sections 205.160 to 205.340 and the ordinances of the city or town wherein such public hospital is located. The board shall provide by regulation for the bonding of the chief executive officer and may require a bond of the treasurer of the board and of any employee of the hospital as it deems necessary. The costs of all bonds required shall be paid out of the hospital fund. Except as provided in subsection 4 of this section, it shall have the exclusive control of the deposit, investment, and expenditure of all moneys collected to the credit of the hospital fund, and of the purchase of site or sites, the purchase or construction of any hospital buildings, and of the supervision, care and custody of the grounds, rooms or buildings purchased, constructed, leased or set apart for that purpose; provided, that all moneys received for such hospital shall be credited to the hospital and deposited into the depositary thereof for the sole use of such hospital in accordance with the provisions of sections 205.160 to 205.340. All funds received by each such hospital shall be paid out only upon warrants ordered drawn by the treasurer of the board of trustees of said county upon the properly authenticated vouchers of the hospital board.

4. The trustees shall have authority, both within and outside the county, except in counties of the third or fourth classification (other than the county in which the hospital is located) where there already exists a hospital organized pursuant to chapters 96, 205 or 206; provided that this exception shall not prohibit the continuation of existing activities otherwise allowed by law, to operate, maintain and manage a hospital and hospital facilities, and to make and enter into contracts, for the use, operation or management of a hospital or hospital facilities; to engage in health care activities; to make and enter into leases of equipment and real property, a hospital or hospital facilities, as lessor or lessee, regardless of the duration of such lease; provided that any lease of substantially all of the hospital, as the term "hospital" is defined in section 197.020, wherein the board of trustees is lessor shall be entered into only with the approval of the county commission wherein such hospital is located and provided that in a county of the second, third or fourth classification, the income to such county from such lease of substantially all of the hospital shall be appropriated to provide health care services in the county; and further to provide rules and regulations for the operation, management or use of a hospital or hospital facilities. Any agreement entered into pursuant to this subsection pertaining to the lease of the hospital, as herein defined, shall have a definite termination date as negotiated by the parties, but this shall not preclude the trustees from entering into a renewal of the agreement with the same or other parties pertaining to the same or other subjects upon such terms and conditions as the parties may agree. Notwithstanding any other law to the contrary, the county commission in any noncharter county of the first classification wherein such hospital is located may separately negotiate and enter into contractual agreements with the lessee as a condition of approval of any lease authorized pursuant to this subsection.

5. The board of hospital trustees shall have power to appoint a suitable chief executive officer and necessary assistants and fix their compensation, and shall also have power to remove such appointees; and shall in general carry out the spirit and intent of sections 205.160 to 205.340 in establishing and maintaining a county public hospital.

6. The board of hospital trustees may establish and operate a day care center to provide care exclusively for the children of the hospital's employees. A day care center established by the board shall be licensed pursuant to the provisions of sections 210.201 to 210.245. The operation of a day care center shall be paid for by fees or charges, established by the board, and collected from the hospital employees who use its services. The board, however, is authorized to receive any private donations or grants from agencies of the federal government intended for the support of the day care center.

7. The board of hospital trustees shall hold meetings at least once each month, shall keep a complete record of all its proceedings; and three members of the board shall constitute a quorum for the transaction of business.

8. One of the trustees shall visit and examine the hospital at least twice each month and the board shall, during the first week in January of each year, file with the county commission of the county a report of its proceedings with reference to such hospital and a statement of all receipts and expenditures during the year; and shall at such time certify the amount necessary to maintain and improve the hospital for the ensuing year.

(RSMo 1939 § 15195, A.L. 1945 p. 983 § 15194, A.L. 1961 p. 522, A.L. 1981 S.B. 425, A.L. 1982 H.B. 1069, A.L. 1986 H.B. 1571, A.L. 1987 H.B. 810, A.L. 1996 S.B. 676, A.L. 1999 H.B. 796 merged with S.B. 276)

Prior revisions: 1929 § 13978; 1919 § 12612

Effective 5-13-99 (S.B. 276) 7-13-99 (H.B. 796)



Section 205.192 Retirement, health, life and employment insurance may be part of compensation, when.

Retirement, health, life and employment insurance may be part of compensation, when.

205.192. The board of hospital trustees may also as part of their compensation either through purchase of plans or through plans of self-insurance provide for suitable retirement, health, life insurance, and employment insurance plans for all hospital administrators and employees, and the employer's cost of such plans shall be paid by the treasurer of the board of hospital trustees in the same manner as other expenses of the hospital are paid; provided that the board of hospital trustees shall be taken and considered as a "political subdivision" as the term is defined in section 70.600 for the purposes of sections 70.600 to 70.755.

(L. 1971 S.B. 6, A.L. 1988 H.B. 1707)



Section 205.195 Bylaws of board of trustees, contents--applications to practice, contents.

Bylaws of board of trustees, contents--applications to practice, contents.

205.195. 1. The board of hospital trustees shall include in its bylaws that every physician, a podiatrist and dentist requesting permission to practice in its hospital shall submit an application for staff membership in writing to it upon forms approved by the board. In his application each applicant shall give specifically his training and qualifications, his willingness to accept the board as the supreme governing authority of the hospital, his willingness to abide by the bylaws of the board and the staff in all respects, and his determination to practice his profession in a manner which is legal, moral, and ethical. A written copy of all such bylaws, with any amendments, shall be kept on file in the office of the hospital administrator and shall be available to all staff members and applicants during normal business hours.

2. The professional staff of the hospital shall be an organized group which shall initiate and, with the approval of the board, adopt bylaws, rules, regulations, and policies governing professional activities in the hospital. General practitioners may practice in the hospital in accordance with their competence as recommended by the professional staff and as authorized by the board.

(L. 1971 H.B. 301)



Section 205.200 Funds from special tax levy or from operation of hospital may be used for hospital construction, maintenance and additions--publication of board's plans required, when.

Funds from special tax levy or from operation of hospital may be used for hospital construction, maintenance and additions--publication of board's plans required, when.

205.200. 1. Except in counties operating under the charter form of government, the county commission in any county wherein a public hospital shall have been established as provided in sections 205.160 to 205.340 shall levy annually a rate of taxation on all property subject to its taxing powers in excess of the rates levied for other county purposes to defray the amount required for the maintenance and improvement of such public hospital and for constructing and furnishing necessary additions thereto, as certified to it by the board of trustees of the hospital; the tax levied for such purpose shall not be in excess of one dollar on the one hundred dollars assessed valuation. The funds arising from the tax levied for such purpose shall be used for the purpose for which the tax was levied and none other.

2. Any funds of the hospital, whether derived from the tax authorized by this section or from the operation of the hospital, and whether collected before or after October 13, 1965, may be used for constructing and furnishing necessary additions to the hospital.

3. For any ballot proposal in which the maximum levy exceeds fifty cents per one hundred dollars of assessed valuation, the board of trustees shall publish in a newspaper or newspapers of general circulation and otherwise make available upon request a summary description of the board's plans for using the money for ongoing hospital operations.

(RSMo 1939 § 15195, A.L. 1945 p. 983, A.L. 1951 p. 776, A.L. 1965 p. 348, A.L. 1984 S.B. 576, A.L. 1999 S.B. 348)

Prior revisions: 1929 § 13978; 1919 § 12612



Section 205.202 Certain districts may impose sales tax instead of property tax--vote required--fund created, use of moneys (Ripley County).

Certain districts may impose sales tax instead of property tax--vote required--fund created, use of moneys (Ripley County).

205.202. 1. The governing body of any hospital district established under sections 205.160 to 205.379 in any county of the third classification without a township form of government and with more than thirteen thousand five hundred but fewer than thirteen thousand six hundred inhabitants may, by resolution, abolish the property tax levied in such district under this chapter and impose a sales tax on all retail sales made within the district which are subject to sales tax under chapter 144. The tax authorized in this section shall be not more than one percent, and shall be imposed solely for the purpose of funding the hospital district. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No such resolution adopted under this section shall become effective unless the governing body of the hospital district submits to the voters residing within the district at a state general, primary, or special election a proposal to authorize the governing body of the district to impose a tax under this section. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter after the director of revenue receives notification of adoption of the local sales tax. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue collected under this section by the director of the department of revenue on behalf of the hospital district, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Hospital District Sales Tax Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the fund and credited to the district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such district. Any funds in the special fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The governing body of any hospital district that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the district. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

5. Whenever the governing body of any hospital district that has adopted the sales tax authorized in this section receives a petition, signed by a number of registered voters of the district equal to at least ten percent of the number of registered voters of the district voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the district a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

6. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the hospital district shall notify the director of the department of revenue of the action at least ninety days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such district, the director shall remit the balance in the account to the district and close the account of that district. The director shall notify each district of each instance of any amount refunded or any check redeemed from receipts due the district.

(L. 2009 S.B. 307)



Section 205.205 Hospital district sales tax authorized (Iron and Madison counties)--approval by voters--fund created, use of moneys--repeal of tax, procedure.

Hospital district sales tax authorized (Iron and Madison counties)--approval by voters--fund created, use of moneys--repeal of tax, procedure.

205.205. 1. The governing body of any hospital district established under sections 205.160 to 205.379 in any county of the third classification without a township form of government and with more than ten thousand six hundred but fewer than ten thousand seven hundred inhabitants or any county of the third classification without a township form of government and with more than eleven thousand seven hundred fifty but fewer than eleven thousand eight hundred fifty inhabitants may, by resolution, abolish the property tax authorized in such district under this chapter and impose a sales tax on all retail sales made within the district which are subject to sales tax under chapter 144 and all sales of metered water services, electricity, electrical current and natural, artificial or propane gas, wood, coal, or home heating oil for domestic use only as provided under section 144.032. The tax authorized in this section shall be not more than one percent, and shall be imposed solely for the purpose of funding the hospital district. The tax authorized in this section shall be in addition to all other sales taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No such resolution adopted under this section shall become effective unless the governing body of the hospital district submits to the voters residing within the district at a state general, primary, or special election a proposal to authorize the governing body of the district to impose a tax under this section. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective on the first day of the second calendar quarter after the director of revenue receives notification of adoption of the local sales tax. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

3. All revenue collected under this section by the director of the department of revenue on behalf of the hospital district, except for one percent for the cost of collection which shall be deposited in the state's general revenue fund, shall be deposited in a special trust fund, which is hereby created and shall be known as the "Hospital District Sales Tax Fund", and shall be used solely for the designated purposes. Moneys in the fund shall not be deemed to be state funds, and shall not be commingled with any funds of the state. The director may make refunds from the amounts in the fund and credited to the district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such district. Any funds in the special fund which are not needed for current expenditures shall be invested in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

4. The governing body of any hospital district that has adopted the sales tax authorized in this section may submit the question of repeal of the tax to the voters on any date available for elections for the district. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, that repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

5. Whenever the governing body of any hospital district that has adopted the sales tax authorized in this section receives a petition, signed by a number of registered voters of the district equal to at least ten percent of the number of registered voters of the district voting in the last gubernatorial election, calling for an election to repeal the sales tax imposed under this section, the governing body shall submit to the voters of the district a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on December thirty-first of the calendar year in which such repeal was approved. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the sales tax authorized in this section shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

6. If the tax is repealed or terminated by any means, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes, and the hospital district shall notify the director of the department of revenue of the action at least ninety days before the effective date of the repeal and the director may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such district, the director shall remit the balance in the account to the district and close the account of that district. The director shall notify each district of each instance of any amount refunded or any check redeemed from receipts due the district.

(L. 2011 H.B. 111 merged with S.B. 117)

Effective 6-09-11(S.B. 117)

7-08-11(H.B. 111)



Section 205.210 Hospital tax levy (first class charter counties).

Hospital tax levy (first class charter counties).

205.210. The governing body in all counties of the first class having a charter form of government, in addition to the power to levy taxes for county purposes as otherwise provided by law, shall have the power to levy upon all real and tangible personal property in the county an annual tax in an amount not to exceed thirty-eight cents on each one hundred dollars valuation for the purpose of operating, maintaining or supporting a public county hospital or public hospital system or for the maintenance of county patients in state institutions, public hospitals, or other hospitals and for the purpose of operating or maintaining a public county health center or institution and conducting public health programs. The proceeds of the tax shall be used for such purposes and for no other purposes, and no funds from the general revenue of the county shall hereafter be appropriated for such purposes.

(L. 1945 p. 986 § 1, A.L. 1947 V. II p. 251, A.L. 1951 p. 778, A.L. 1959 H.B. 325, A.L. 1961 p. 524, A.L. 1972 S.B. 559)



Section 205.220 Determination of tax levy (first class counties).

Determination of tax levy (first class counties).

205.220. The rate of tax levy provided for in sections 205.200 and 205.210 shall be determined and fixed at the same time the rate of tax is determined and fixed for county purposes.

(L. 1945 p. 986 § 2, A.L. 1961 p. 521)



Section 205.230 Appropriation of general fund, when.

Appropriation of general fund, when.

205.230. In counties exercising the rights conferred by sections 205.160 to 205.340, the county commission may appropriate each year, in addition to tax for hospital fund herein provided for, not exceeding five percent of its general fund for the improvement and maintenance of any public hospital so established.

(RSMo 1939 § 15201)

Prior revisions: 1929 § 13984; 1919 § 12618



Section 205.240 Property condemned, when.

Property condemned, when.

205.240. If the board of hospital trustees and the owners of any property desired by them for hospital purposes cannot agree as to the price to be paid therefor, they shall report the facts to the county commission, and condemnation proceedings shall be instituted by the county commission and prosecuted in the name of the county wherein such public hospital is to be located by the county attorney for such county.

(RSMo 1939 § 15198)

Prior revisions: 1929 § 13981; 1919 § 12615



Section 205.250 Specifications--bids--notice.

Specifications--bids--notice.

205.250. No hospital buildings shall be erected or constructed until the plans and specifications have been made therefor and adopted by the board of hospital trustees, and bids advertised for according to law for other county public buildings.

(RSMo 1939 § 15199)

Prior revisions: 1929 § 13982; 1919 § 12616



Section 205.260 Jurisdiction of towns.

Jurisdiction of towns.

205.260. The jurisdiction of the city, town or village in or near which such public hospital is located shall extend over all lands used for hospital purposes outside the corporate limits if so located, and all ordinances of such cities and towns shall be in full force and effect in and over the territory occupied by such public hospital.

(RSMo 1939 § 15200)

Prior revisions: 1929 § 13983; 1919 § 12617



Section 205.270 Beneficiaries of hospital.

Beneficiaries of hospital.

205.270. Every hospital established under sections 205.160 to 205.340 shall be for the benefit of the inhabitants of such county and of any person falling sick or being injured or maimed within its limits, but every such inhabitant or person who is not a pauper shall pay to such board of hospital trustees or such officer as it shall designate for such county public hospital, a reasonable compensation for occupancy, nursing, care, medicine, or attendants, according to the rules and regulations prescribed by said board, such hospital always being subject to such reasonable rules and regulations as said board may adopt in order to render the use of said hospital of the greatest benefit to the greatest number; and said board may exclude from the use of such hospital any and all inhabitants and persons who shall willfully violate such rules and regulations. And said board may extend the privileges and use of such hospital to persons residing outside of such county, upon such terms and conditions as said board may from time to time by its rules and regulations prescribe.

(RSMo 1939 § 15202)

Prior revisions: 1929 § 13985; 1919 § 12619



Section 205.280 Board to prescribe rules.

Board to prescribe rules.

205.280. When such hospital is established the physicians, nurses, attendants, the persons sick therein and all persons approaching or coming within the limits of same, and all furniture and other articles used or brought there shall be subject to such rules and regulations as said board may prescribe.

(RSMo 1939 § 15203)

Prior revisions: 1929 § 13986; 1919 § 12620



Section 205.290 Title to donations.

Title to donations.

205.290. Any person or persons, firm, organization, corporation or society desiring to make donations of money, personal property or real estate for the benefit of such hospital, shall have the right to vest title of the money or real estate so donated in said county, to be controlled, when accepted, by the board of hospital trustees according to the terms of the deed, gift, devise or bequest of such property.

(RSMo 1939 § 15204)

Prior revisions: 1929 § 13987; 1919 § 12621



Section 205.300 Equal privileges to practitioners--rights of patient.

Equal privileges to practitioners--rights of patient.

205.300. 1. In the management of such public hospital no discrimination shall be made against practitioners of any school of medicine recognized by the laws of Missouri, and all such legal practitioners shall have equal privileges in treating patients in said hospital.

2. The patient shall have the absolute right to employ at his or her own expense his or her own physician, and when acting for any patient in such hospital the physician employed by such patient shall have exclusive charge of the care and treatment of such patient, and nurses therein shall as to such patient be subject to the directions of such physician; subject always to such general rules and regulations as shall be established by the board of trustees under the provisions of sections 205.160 to 205.340.

(RSMo 1939 § 15205)

Prior revisions: 1929 § 13988; 1919 § 12622



Section 205.310 Training school for nurses.

Training school for nurses.

205.310. The board of trustees of such county public hospital may establish and maintain in connection therewith and as a part of said public hospital a training school for nurses.

(RSMo 1939 § 15206)

Prior revisions: 1929 § 13989; 1919 § 12623



Section 205.320 Board to provide detention room.

Board to provide detention room.

205.320. The board of trustees shall provide a suitable room for the detention and examination of all persons who are brought before the probate division of the circuit court of such county for incapacity or disability proceedings, if such hospital is located at the county seat.

(RSMo 1939 § 15207, A. 1949 S.B. 1061, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 13990; 1919 § 12624



Section 205.330 Board to determine charity patients.

Board to determine charity patients.

205.330. The board of hospital trustees shall have power to determine whether or not patients presented at said public hospital for treatment are subjects for charity, and shall fix such price for compensation for patients, other than those unable to assist themselves, as the said board deems proper, the receipts therefor to be paid to the treasurer of said county and credited by him to the hospital fund.

(RSMo 1939 § 15208)

Prior revisions: 1929 § 13991; 1919 § 12625



Section 205.340 Tuberculous residents, how cared for.

Tuberculous residents, how cared for.

205.340. The county commission of any county, where no suitable provision has been made for the care of its indigent tuberculous residents, may contract with the board of hospital trustees of any public hospital for the care of such persons in the sanatorium department of said hospital, upon such reasonable terms as may be agreed upon.

(RSMo 1939 § 15209)

Prior revisions: 1929 § 13992; 1919 § 12626



Section 205.350 County commission may purchase land for county hospitals--issuance of bonds.

County commission may purchase land for county hospitals--issuance of bonds.

205.350. The county commission of any county in this state is hereby authorized to purchase, not exceeding one hundred and sixty acres of land, and locate, build and maintain thereon a county hospital. Bonds may be issued therefor in accordance with the general law governing the issuance of bonds by counties.

(RSMo 1939 § 15157, A.L. 1945 p. 980)

Prior revisions: 1929 § 13941; 1919 § 12217; 1909 § 1351



Section 205.354 Sale of county hospitals, certain second class counties--election procedure--ballot form (Boone County).

Sale of county hospitals, certain second class counties--election procedure--ballot form (Boone County).

205.354. 1. The county commission of any second class county having a population of at least one hundred thousand and which operates a county hospital may call a nonbinding preference election to determine the wishes of the voters of the county as to whether the county hospital is to be sold. If called by the commission, the election shall be held on the primary or general election day in 1986.

2. The election shall be conducted by the election authority of the county in the same manner and in all other respects as in elections for state and county offices. The results of the election shall be certified by the county commission. The costs of the election shall be paid and notice shall be given as otherwise provided by law. 3. The proposition shall be submitted in the following form:

Shall the county commission sell the county hospital?

â ã YES â ã NO

(L. 1986 H.B. 1471, et al. §§ 3 to 5 merged with S.B. 553 & 775 §§ 2 to 4)

Effective 5-15-86 (S.B. 553 & 775) 6-9-86 (H.B. 1471, et al.)



Section 205.360 County poor to be kept in county hospital.

County poor to be kept in county hospital.

205.360. Whenever a county hospital is established and built by the county commission, as provided in section 205.350, it shall be the duty of such county commission to place therein all of the poor persons that the county commission shall deem proper to place in said county hospital, who shall be kept there and treated.

(RSMo 1939 § 15158)

Prior revisions: 1929 § 13942; 1919 § 12218; 1909 § 1352



Section 205.370 County commission to make rules and regulations--expenses, how paid.

County commission to make rules and regulations--expenses, how paid.

205.370. The county commission of any such county shall make all rules and regulations for the government of such a hospital, appoint and employ such officers and attendants as in their judgment may be proper, prescribe their duties and fix their compensation. The expenses of maintaining such hospital, including the compensation of officers and employees thereof, shall be paid out of the general revenue fund of such counties, or from the same sources as are provided by law for caring for the poor by counties.

(RSMo 1939 § 15159)

Prior revisions: 1929 § 13943; 1919 § 12219; 1909 § 1353



Section 205.371 Revenue bonds authorized, when--not an indebtedness of the issuing authority.

Revenue bonds authorized, when--not an indebtedness of the issuing authority.

205.371. 1. In addition to the bonds authorized by section 205.375, the county commission in any county, or the township board of any township, exercising the rights conferred by section 205.375, may issue and sell revenue bonds for the purpose of providing funds for the acquisition, construction, equipment, improvement, extension and repair, and furnishing of nursing homes and related facilities, and of providing a site therefor, including offstreet parking space for motor vehicles. Such revenue bonds shall be payable, both as to principal and interest, solely from the net income and revenues arising from the operation of the nursing home or the related facility or facilities, or of the nursing home and the related facility or facilities, after providing for the costs of operation and maintenance thereof, or from other funds made available from sources other than from proceeds of taxation.

2. Any bonds issued under the provisions of sections 205.371 to 205.373 shall not be deemed to be an indebtedness of the state of Missouri or of any county or township, or of the board of trustees of any such nursing home, or of the individual members of any such board of trustees, and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1978 H.B. 1769 § 205.990)



Section 205.372 Revenue bonds, form of, interest rate, maximum maturity date--to be negotiable instruments.

Revenue bonds, form of, interest rate, maximum maturity date--to be negotiable instruments.

205.372. 1. Revenue bonds issued pursuant to the provisions of sections 205.371 to 205.373 shall be of such denomination, shall bear such rate or rates of interest not to exceed the highest rate permitted by law, and shall mature at such time or times, not exceeding thirty-five years from their date of issue, as determined by the county commission or township board in its order or resolution directing the issuance of such bonds. Such bonds may be either serial bonds or term bonds and may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice, and with or without a covenant requiring the payment of a premium in the event of a call for redemption prior to maturity.

2. The bonds when issued and sold shall be negotiable instruments within the meaning of chapter 400, and the interest thereon shall be exempt from any state or local income taxes under the laws of the state of Missouri.

(L. 1978 H.B. 1769 § 205.991)

*No continuity with § 205.372 transferred 1978 to § 205.374.



Section 205.373 County commission or board to prescribe form, make necessary covenants, restrictions--bondholders, remedies of--revenue bonds not to be exclusive method of financing.

County commission or board to prescribe form, make necessary covenants, restrictions--bondholders, remedies of--revenue bonds not to be exclusive method of financing.

205.373. 1. The county commission or township board issuing bonds under the provisions of sections 205.371 to 205.373 shall prescribe the form, details and incidents of the bonds, and the county commission or township board shall make such covenants as in its judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents, and covenants shall not be inconsistent with any of the provisions of sections 205.371 to 205.373.

2. The holder of any bonds issued hereunder or of any coupons representing interest accrued thereon may, by civil action, compel the county commission or township board issuing such bonds to perform all duties imposed upon it by the provisions of sections 205.371 to 205.373 and to enforce the performance of any and all of the covenants made by the county commission or township board in the issuance of the bonds.

3. The provisions of sections 205.371 to 205.373 shall not be exclusive of other legal methods of financing nursing homes and related facilities, but shall furnish an alternative method of finance.

(L. 1978 H.B. 1769 § 205.992)



Section 205.374 County hospital property, sale of, procedure for, receipts, how used.

County hospital property, sale of, procedure for, receipts, how used.

205.374. 1. Upon filing with the county clerk of a resolution adopted by the board of hospital trustees to sell the county hospital property, both real and personal, for reasons specified in the resolution, the clerk shall present the resolution to the commissioners of the county commission. If the commissioners of the county commission determine that sale of the hospital property is desirable, the commission shall, by order, appoint an agent to sell and dispose of such property in the manner provided for sale of other county property. The deed of the agent, under the agent's proper hand and seal, for and in behalf of the county, duly acknowledged and recorded, shall be sufficient to convey to the purchaser all the right, title, interest and estate which the county has in the property.

2. The proceeds from the sale of the property shall be applied to the payment of any interest and principal of any outstanding valid indebtedness of the county incurred for purchase of the site or construction of the hospital, or for any repairs, alterations, improvements, or additions thereto, or for operation of the hospital. If the proceeds from the sale of the hospital property, and any interest thereon, are, or will be, insufficient to pay the interest and principal of any valid outstanding bonded indebtedness as they fall due, the county commission shall continue to provide for the collection of an annual tax on all taxable tangible property in the county sufficient to pay the interest and principal of the indebtedness as it falls due and to retire the bonds within the time required therein.

3. In a county of the first classification, any balance of the proceeds from the sale of the county hospital remaining after all indebtedness incurred in connection with the hospital is paid shall be placed to the credit of the general fund of the county. In a county of the second, third or fourth classification:

(1) Any balance of the proceeds from the sale of the county hospital pursuant to subsection 2 of this section shall be used to provide health care services in the county; and

(2) Assets donated to a county hospital pursuant to section 205.290 shall be used to provide health care services in the county, except as otherwise prescribed by the terms of the deed, gift, devise or bequest.

(L. 1975 S.B. 74, A.L. 1986 H.B. 1554 Revision, A.L. 1999 H.B. 796 merged with S.B. 276)

*Transferred 1978; formerly 205.372

Effective 5-13-99 (S.B. 276) 7-13-99 (H.B. 796)



Section 205.375 Nursing homes, county or township may acquire and erect--issuance of bonds, exceptions--leasing of homes, to whom.

Nursing homes, county or township may acquire and erect--issuance of bonds, exceptions--leasing of homes, to whom.

205.375. 1. For the purposes of this section "nursing home" means a residential care facility, an assisted living facility, an intermediate care facility, or a skilled nursing facility as defined in section 198.006:

(1) Which is operated in connection with a hospital, or

(2) In which such nursing care and medical services are prescribed by, or are performed under the general direction of, persons licensed to practice medicine or surgery in the state.

2. The county commission of any county or the township board of any township may acquire land to be used as sites for, construct and equip nursing homes and may contract for materials, supplies, and services necessary to carry out such purposes.

3. For the purpose of providing funds for the construction and equipment of nursing homes the county commissions or township boards may issue bonds as authorized by the general law governing the incurring of indebtedness by counties; provided, however, that no such tax shall be levied upon property which is within a nursing home district as provided in chapter 198 and is taxed for nursing home purposes under the provisions of that chapter, or may provide for the issuance and payment of revenue bonds in the manner provided by and in all respects subject to chapter 176 which provides for the issuance of revenue bonds of state educational institutions.

4. The county commissions or township boards may provide for the leasing and renting of the nursing homes and equipment on the terms and conditions that are necessary and proper to any person, firm, corporation or to any nonprofit organizations for the purpose of operation in the manner provided in subsection 1 of this section.

(L. 1957 p. 689 §§ 1, 2, 3, 4, A.L. 1959 S.B. 252, A.L. 1969 p. 327, A.L. 1971 S.B. 163, A.L. 1978 H.B. 1036, A.L. 1986 H.B. 1563)

*Reprinted due to editorial change required by § 198.005.



Section 205.376 Nursing homes, county-owned, conveyance to nursing home district--procedure, consideration.

Nursing homes, county-owned, conveyance to nursing home district--procedure, consideration.

205.376. 1. The county commission of any county having a nursing home erected under the provisions of section 205.375 may order the conveyance of the county nursing home and appurtenant property and facilities necessary for the operation thereof to any nursing home district formed under the provisions of law that is wholly located within the county. If the commissioners of the county commission agree to accept the consideration offered by the nursing home district for the county nursing home property, both real and personal, the commission, by order, shall appoint an agent to convey the property. The agent shall not convey the property unless:

(1) The instrument of conveyance contains a provision prohibiting the nursing home district from refusing to admit residents of the county conveying the property solely on the basis that they are not residents of the district; and

(2) The instrument of conveyance contains a provision that the board of directors of the nursing home district will perform all duties imposed by law on the governing body of the county nursing home and all covenants the governing body of the county nursing home made to secure issuance of any bonds outstanding at the time the nursing home is conveyed. The deed of the agent, under his proper hand and seal, for and in behalf of the county, duly acknowledged and recorded, conveys to the nursing home district all the right, title, interest and estate which the county has in property.

2. The consideration to be received by the county for conveyance of the property may consist exclusively of the assumption of any outstanding valid indebtedness against the facility, or any bond issued for the construction or operation thereof, in the discretion of the county commission.

3. The consideration received by the county for conveying the nursing home property to the nursing home district shall be applied to the payment of any interest and principal of any outstanding valid indebtedness of the county incurred for purchase of the site or construction of the nursing home, or for any repairs, alterations, improvements, or additions thereto, or for operation of the nursing home. If the consideration received by the county for conveying the nursing home property, and any interest thereon, is, or will be, insufficient to pay the interest and principal of any valid outstanding bonded indebtedness as they fall due, the county commission shall continue to provide for the collection of an annual tax on all taxable tangible property in the county sufficient to pay the interest and principal of the indebtedness as it falls due and to retire the bonds within the time required therein.

4. Any balance of the consideration received by the county for conveying the nursing home property which remains after all indebtedness incurred in connection with the nursing home is paid shall be placed to the credit of the general fund of the county.

5. The holder of any revenue bond issued to finance the erection, site acquisition or any repair, alteration, improvement or addition to the county nursing home or for the operation of the home prior to its conveyance to the nursing home district, or any coupons representing interest thereon, may, by proper civil action, compel the board of directors of the nursing home district to perform all duties imposed by law and to enforce the performance of any other covenants made by the board of directors of the nursing home district or the governing body of the county nursing home in the issuance of the bonds.

(L. 1978 H.B. 1036 § 2)



Section 205.378 Inmates of public institutions to pay for care--exceptions--county may collect, how--first class counties.

Inmates of public institutions to pay for care--exceptions--county may collect, how--first class counties.

205.378. Every inmate in a public institution in all counties of the first class not having a charter form of government, except those incarcerated in a jail, correctional or penal institution, who is not a pauper, shall pay to such county a reasonable compensation for occupancy, nursing care, medicine or attendance, in such amount as determined by the county commission, provided that it shall be lawful for such county, to which such person shall become chargeable, to sue for and receive any real or personal estate and take charge and dispose of any personal property belonging to such person and apply the proceeds, or so much thereof, as is necessary to defray the cost of support and maintenance of such person.

(L. 1965 p. 349 § 1)



Section 205.379 Authority to employ counsel granted--counsel, how paid.

Authority to employ counsel granted--counsel, how paid.

205.379. 1. Notwithstanding the provisions of any of the sections of chapter 56, the board of trustees of a county hospital organized and existing pursuant to the provisions of sections 205.160 through 205.378, may employ and use legal counsel, other than the prosecuting or circuit attorney or the county counselor, to represent such hospital when in the exercise of its sole discretion the board of trustees determines that such special counsel is necessary to properly protect the hospital's interests.

2. Legal counsel so employed shall be paid out of the hospital fund in the manner provided in subsection 4 of section 205.190.

(L. 1977 H.B. 378 §§ 1, 2)



Section 205.460 Tax for hospital purposes--petition for election.

Tax for hospital purposes--petition for election.

205.460. 1. When twenty-five percent of the voters in any township or townships in this state, forty percent of whom shall not live at the time they subscribe thereto within any town of said township or townships shall petition the county commission of the county of which said township or townships is a part, asking that a tax not to exceed one-half of one cent on each dollar be levied for one year only and thereafter an annual tax not to exceed two mills on the dollar for the establishing, either by purchase or otherwise or leasing, equipping and maintaining a hospital at some place in such township or townships to be set forth in said petition, for the care and treatment of the sick and disabled therein, such county commission shall submit the question to the voters at an election.

2. The question shall be submitted in substantially the following form:

Shall there be a ..... tax for the first year and a .... tax thereafter for a hospital?

3. The notice shall include the rate of taxation to be voted upon. If two-thirds of the voters of each township voting on said proposition shall vote for such tax, the said tax specified in such notice shall be levied and collected in like manner as other general taxes of said township or townships and be known as "Hospital Fund" and turned over by the collector of said tax to the treasurer of such hospital. The tax shall cease in case the voters in such township or townships by a two-thirds vote of the total vote cast at a municipal election held therein shall so determine.

(RSMo 1939 § 15210, A.L. 1978 H.B. 971)

Prior revision: 1929 § 13993



Section 205.470 County commission to appoint board of trustees.

County commission to appoint board of trustees.

205.470. When any such township or townships shall decide to establish and maintain a hospital under the provisions of sections 205.460 to 205.570, the county commission of such county of which said township or townships is a part shall appoint a board of six trustees for the same, chosen from the voters of such township or townships. Such trustees shall serve without compensation. Such trustees appointed under the provisions of sections 205.460 to 205.570 shall hold office respectively for the term of two and four years as indicated and fixed in the order of the county commission appointing them. Every two years thereafter three trustees shall be elected at the municipal election who shall hold their office for the term of four years and until their successors are elected.

(RSMo 1939 § 15211, A.L. 1978 H.B. 971)

Prior revision: 1929 § 13994



Section 205.480 Vacancies, how filled.

Vacancies, how filled.

205.480. If a vacancy occurs in the office of director by death, resignation, refusal to serve, repeated neglect of duty or removal from the district of such hospital, the remaining trustees shall, before transacting any official business, appoint some suitable person to fill such vacancy; the person appointed shall serve until the next municipal election.

(RSMo 1939 § 15212, A.L. 1978 H.B. 971)

Prior revision: 1929 § 13995



Section 205.490 Members shall elect officers, adopt bylaws--quorum.

Members shall elect officers, adopt bylaws--quorum.

205.490. The members of said board shall meet at some place to be agreed upon by the trustees appointed within ten days after their appointments have been made and organize by electing one of their members president, and one vice president, a treasurer and a secretary which position they shall hold for two years. They shall elect such other officers as they deem necessary. They shall make and adopt such bylaws, rules and regulations for the management of such hospitals and the admission and discharge of patients as they shall deem expedient. A majority of the board shall constitute a quorum for business.

(RSMo 1939 § 15213)

Prior revision: 1929 § 13996



Section 205.500 Treasurer to give bond.

Treasurer to give bond.

205.500. The treasurer, before entering upon the discharge of his duties as such, shall enter into a bond to the hospital, with two or more sureties, to be approved by the board, conditioned that he will render a faithful and just account of all money that may come into his hands as such treasurer, and otherwise perform the duties of his office according to law, said bond to be filed with the president of the board.

(RSMo 1939 § 15214)

Prior revision: 1929 § 13997



Section 205.510 Secretary--salary--duties--compensation of treasurer.

Secretary--salary--duties--compensation of treasurer.

205.510. 1. The secretary may or may not be a member of the board and shall draw such salary as the trustees shall agree upon. He shall keep a record of all the proceedings of said board which shall be open at all times to public scrutiny. The secretary shall keep a record of all money or property received from all sources and of all expenditures therefrom, also a complete record of all patients treated therein.

2. The treasurer shall receive an annual salary of one dollar.

(RSMo 1939 § 15215)

Prior revision: 1929 § 13998



Section 205.520 Board to control expenditures--employ help.

Board to control expenditures--employ help.

205.520. The board shall control the expenditures of all moneys collected to the credit of the hospital fund, and the construction, leasing, equipping of such hospital and the grounds and other property real and personal belonging to such hospital, providing all moneys from taxes, donations and from any other source shall be deposited in the hospital treasury, and drawn upon by warrants signed by the president and secretary of hospital. The board shall also employ such help, professional and otherwise, as may be necessary to carry out the spirit and intent of sections 205.460 to 205.570, and all such assistants and employees shall serve at the pleasure of the board.

(RSMo 1939 § 15216)

Prior revision: 1929 § 13999



Section 205.530 Meeting of board--report.

Meeting of board--report.

205.530. The board shall meet every Monday to look after the business of the hospital. They shall make on the first day of January and the first day of July of each year a detailed report, showing the receipts of all funds and the expenditures therefrom, and showing each donation, giving the name of the donor, and the date and amount of his donation, and the name of each patient and the amount paid by said patient. Said report shall be made and placed on the secretary's book and a copy posted in the office of the hospital.

(RSMo 1939 § 15217)

Prior revision: 1929 § 14000



Section 205.540 Bequests and donations accepted by trustees.

Bequests and donations accepted by trustees.

205.540. Any person making bequests or donations to such hospital shall have the right to vest the title to the real estate or personal property so bequeathed or donated in the board and to be held and controlled by said board, and to all such property the board shall be held to be special trustees.

(RSMo 1939 § 15218)

Prior revision: 1929 § 14001



Section 205.550 Special taxes for hospital collected as township taxes.

Special taxes for hospital collected as township taxes.

205.550. The taxes authorized and provided by the terms of sections 205.460 to 205.570 shall be levied against the township or townships forming the hospital district and collected in the same manner as the regular township taxes are levied and collected.

(RSMo 1939 § 15219)

Prior revision: 1929 § 14002



Section 205.560 Discontinuance of tax, when--disposition of property.

Discontinuance of tax, when--disposition of property.

205.560. When two-thirds of the voters as provided in section 205.460 shall vote to cease paying said tax the county commission of said county shall within three years thereafter order the same sold and all money acquired from the sale after paying all indebtedness of said hospital shall be turned into the school funds of said township or townships as their interest may appear; provided, the voters of said township or townships do not, by a vote of two-thirds reconsider and vote to continue said tax as before.

(RSMo 1939 § 15220)

Prior revision: 1929 § 14003



Section 205.563 Property tax for rural health clinic--ballot language--revenue, use of moneys (City of Centerview)

Property tax for rural health clinic--ballot language--revenue, use of moneys (City of Centerview)

205.563. 1. The governing body of any city of the fourth classification with more than two hundred but fewer than three hundred inhabitants and located in any county of the second classification with more than forty-eight thousand two hundred but fewer than forty-eight thousand three hundred inhabitants may impose, by order or ordinance, an annual real property tax to fund the construction, operation, and maintenance of a community health center. The tax authorized in this section shall not exceed thirty-five cents per year on each one hundred dollars of assessed valuation on all taxable real property within the city. Any such city may enter into an agreement or agreements with taxing jurisdictions located at least partially within the incorporated limits of such city to levy the tax authorized under this section upon real property located within the jurisdiction of such district, but outside the incorporated limits of such city, provided that any taxing jurisdiction desiring to levy such tax shall first receive voter approval of such measure in the manner and form contained in this section. The tax authorized in this section shall be in addition to all other property taxes imposed by law, and shall be stated separately from all other charges and taxes.

2. No order or ordinance adopted under this section shall become effective unless the governing body of the city submits to the voters residing within such city at a state general, primary, or special election a proposal to authorize the city to impose a tax under this section.

3. The question shall be submitted in substantially the following form:

Shall the city of .............. and ............ district (if applicable) be authorized to impose a tax on owners of real property in an amount equal to ........... (insert amount not to exceed thirty-five cents) per one hundred dollars assessed valuation for the purpose of constructing, operating, and maintaining a community health center?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall become effective in the tax year immediately following its approval. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not become effective unless and until the question is resubmitted under this section to the qualified voters and such question is approved by a majority of the qualified voters voting on the question.

4. The tax authorized under this section shall be levied and collected in the same manner as other real property taxes are levied and collected within the city.

5. The governing body of any city that has imposed a real property tax under this section may submit the question of repeal of the tax to the voters on any date available for elections for the city. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of repeal, that repeal shall become effective on the first day of the tax year immediately following its approval. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

6. Whenever the governing body of any city that has imposed a real property tax under this section receives a petition, signed by a number of registered voters of the city equal to at least two percent of the number of registered voters of the city voting in the last gubernatorial election, calling for an election to repeal the tax, the governing body shall submit to the voters of such city a proposal to repeal the tax. If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the repeal, the repeal shall become effective on the first day of the tax year immediately following its approval. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the repeal, then the tax shall remain effective until the question is resubmitted under this section to the qualified voters and the repeal is approved by a majority of the qualified voters voting on the question.

7. If the real property tax authorized under this section is repealed or terminated by any means, all funds collected under the tax shall continue to be used solely for the designated purposes.

(L. 2007 S.B. 22 merged with S.B. 30)



Section 205.565 Grants for caring communities programs.

Grants for caring communities programs.

205.565. The department of social services may, subject to appropriation, use, administer and dispose of any gifts, grants, or* in-kind services and may award grants to qualifying entities to carry out the caring communities program.

(L. 1995 H.B. 573 § 1 merged with S.B. 445 § 1)

*Word "or" does not appear in original rolls.



Section 205.580 County to support poor.

County to support poor.

205.580. Poor persons shall be relieved, maintained and supported by the county of which they are inhabitants.

(RSMo 1939 § 9590)

Prior revisions: 1929 § 12950; 1919 § 12199; 1909 § 1333



Section 205.590 Who deemed poor.

Who deemed poor.

205.590. Aged, infirm, lame, blind or sick persons, who are unable to support themselves, and when there are no other persons required by law and able to maintain them, shall be deemed poor persons.

(RSMo 1939 § 9591)

Prior revisions: 1929 § 12951; 1919 § 12200; 1909 § 1334



Section 205.600 Who deemed an inhabitant.

Who deemed an inhabitant.

205.600. No person shall be deemed an inhabitant within the meaning of sections 205.580 to 205.760, who has not resided in the county for the space of twelve months next preceding the time of any order being made respecting such poor person, or who shall have removed from another county for the purpose of imposing the burden of keeping such poor person on the county where he or she last resided for the time aforesaid.

(RSMo 1939 § 9592)

Prior revisions: 1929 § 12952; 1919 § 12201; 1909 § 1335



Section 205.610 County commission to provide support of poor.

County commission to provide support of poor.

205.610. The county commission of each county, on the knowledge of the judges of such tribunal, or any of them, or on the information of any associate circuit judge of the county in which any person entitled to the benefit of the provisions of sections 205.580 to 205.760 resides, shall from time to time, and as often and for as long a time as may be necessary, provide, at the expense of the county, for the relief, maintenance and support of such persons.

(RSMo 1939 § 9593)

Prior revisions: 1929 § 12953; 1919 § 12202; 1909 § 1336



Section 205.620 Court shall use its discretion.

Court shall use its discretion.

205.620. The county commission shall at all times use its discretion and grant relief to all persons, without regard to residence, who may require its assistance.

(RSMo 1939 § 9594)

Prior revisions: 1929 § 12954; 1919 § 12203; 1909 § 1337



Section 205.630 Shall allow funeral expenses.

Shall allow funeral expenses.

205.630. The county commission of the proper county shall allow such sum as it shall think reasonable, for the funeral expenses of any person who shall die within the county without means to pay such funeral expenses.

(RSMo 1939 § 9595)

Prior revisions: 1929 § 12955; 1919 § 12204; 1909 § 1338



Section 205.640 May purchase or lease land.

May purchase or lease land.

205.640. The several county commissions shall have power, whenever they may think it expedient, to purchase or lease, or may purchase and lease, any quantity of land in their respective counties, not exceeding three hundred and twenty acres, and receive a conveyance to their county for the same.

(RSMo 1939 § 9596)

Prior revisions: 1929 § 12956; 1919 § 12205; 1909 § 1339



Section 205.650 May erect poorhouse on acquired land.

May erect poorhouse on acquired land.

205.650. Such county commission may cause to be erected on the land so purchased or leased a convenient poorhouse or houses, and cause other necessary labor to be done, and repairs and improvements made, and may appropriate from the revenues of their respective counties such sums as will be sufficient to pay the purchase money in one or more payments to improve the same, and to defray the necessary expenses.

(RSMo 1939 § 9597)

Prior revisions: 1929 § 12957; 1919 § 12206; 1909 § 1340



Section 205.660 Commission shall make orders and rules.

Commission shall make orders and rules.

205.660. The county commission shall have power to make all necessary and proper orders and rules for the support and government of the poor kept at such poorhouse, and for supplying them with the necessary raw materials to be converted by their labor into articles of use, and for the disposing of the products of such labor and applying the proceeds thereof to the support of the institution.

(RSMo 1939 § 9600)

Prior revisions: 1929 § 12960; 1919 § 12209; 1909 § 1343



Section 205.670 Commissions shall set apart amounts for support of poor.

Commissions shall set apart amounts for support of poor.

205.670. The several county commissions shall set apart from the revenues of the counties such sums for the annual support of the poor as shall seem reasonable, which sums the county treasurers shall keep separate from other funds, and pay the same out on the warrants of their county commissions.

(RSMo 1939 § 9601)

Prior revisions: 1929 § 12961; 1919 § 12210; 1909 § 1344



Section 205.680 Support of poor--certain cities to contribute.

Support of poor--certain cities to contribute.

205.680. Any county which now has or may hereafter have within such county a city having a special charter and which city now has or may hereafter have a population of not less than ten thousand inhabitants and not more than thirty thousand inhabitants shall, out of the funds of such county, provide for the care of the poor in said county, including poor of such city or cities, and no such city shall hereafter be exempt from any tax for the support of the poor of such county. No money shall hereafter be refunded to any such city by any such county on account of any money expended by said county for the support of the poor of said county.

(RSMo 1939 § 7523)

Prior revision: 1929 § 7370



Section 205.690 Appointment of superintendent.

Appointment of superintendent.

205.690. Whenever such poorhouse or houses are erected, the county commission shall have power to appoint a fit and discreet person to superintend the same and the poor who may be kept thereat, and to allow such superintendent a reasonable compensation for his services.

(RSMo 1939 § 9598)

Prior revisions: 1929 § 12958; 1919 § 12207; 1909 § 1341



Section 205.700 Superintendent to work inmates.

Superintendent to work inmates.

205.700. Such superintendent shall have power to cause persons kept at such poorhouse, who are able to do useful labor, to perform the same by reasonable and humane coercion.

(RSMo 1939 § 9599)

Prior revisions: 1929 § 12959; 1919 § 12208; 1909 § 1342



Section 205.710 Removal of superintendent.

Removal of superintendent.

205.710. The county commission may at any time, for good cause, remove the superintendent and appoint another to fill the vacancy.

(RSMo 1939 § 9602)

Prior revisions: 1929 § 12962; 1919 § 12211; 1909 § 1345



Section 205.720 Superintendent to keep itemized accounts.

Superintendent to keep itemized accounts.

205.720. It shall be the duty of the superintendent of the poor, or poor farm, as provided for in sections 205.580 to 205.760, to keep a book furnished by the county commission, and enter therein a book account of all business transactions had or done or caused to be done by him as superintendent. Said book shall show an itemized account of all farm products, stock and other articles sold by the superintendent or by his authority, and of all articles purchased for the use of the poor, or for the use or improvement of the poor farm or the buildings thereon, and of all expenses for farm labor and other work or services done by order or contract of the superintendent, and of such other items as may be ordered kept therein by the county commission.

(RSMo 1939 § 9603)

Prior revisions: 1929 § 12963; 1919 § 12212; 1909 § 1346



Section 205.730 Accounts examined by commission--penalty.

Accounts examined by commission--penalty.

205.730. It shall be the duty of the superintendent to appear before the county commission on the first day of every regular session thereof, and at such other times as the commission may require, and present said book to said commission for their inspection. Should the superintendent fail or refuse to keep such book and present the same to the county commission, as provided in sections 205.580 to 205.760, it shall be considered sufficient cause for his removal, and it shall be the duty of the county commission to remove the same, and appoint another to fill the vacancy.

(RSMo 1939 § 9604)

Prior revisions: 1929 § 12964; 1919 § 12213; 1909 § 1347



Section 205.740 Money paid into treasury.

Money paid into treasury.

205.740. All money that shall come into the hands of the superintendent from the sale of farm products, stock or other articles belonging to the county, and all other money belonging to the county that shall come into his hands from other sources, except by warrants drawn in his favor by the county commission, shall be paid into the county treasury and placed with the fund for the support of the poor, and a receipt taken for the same.

(RSMo 1939 § 9605)

Prior revisions: 1929 § 12965; 1919 § 12214; 1909 § 1348



Section 205.750 Superintendent to give bond.

Superintendent to give bond.

205.750. Every superintendent, before entering upon his duties, shall enter into a bond to the state of Missouri in a sum not less than five hundred nor more than three thousand dollars, to be determined by the county commission, conditioned that he will faithfully account for all money belonging to the county that shall come into his hands, and that he will exercise due diligence and care over property belonging to the county, under his control. Said bond shall be approved by the county commission and filed with the clerk thereof.

(RSMo 1939 § 9606)

Prior revisions: 1929 § 12966; 1919 § 12215; 1909 § 1349



Section 205.760 Not applicable to certain counties.

Not applicable to certain counties.

205.760. Sections 205.720 to 205.750 shall not apply to any county where the support and keeping of the poor is let out by contract, nor to any county where the superintendent rents or leases the poor farm and stocks the same and furnishes the necessary farm implements used thereon at his own expense, and carries on said farm at his own expense.

(RSMo 1939 § 9607)

Prior revisions: 1929 § 12967; 1919 § 12216; 1909 § 1350



Section 205.765 Health and welfare department authorized--certain counties excepted.

Health and welfare department authorized--certain counties excepted.

205.765. 1. The county commission of any county of the first class may by resolution create a department of health and welfare which department shall be operated in the manner hereinafter set out.

2. Notwithstanding the provisions of subsection 1, no department of health and welfare shall be created in any county of the first class not having a charter form of government in which a county health center has been established pursuant to the provisions of sections 205.010 to 205.150, whether or not the health center is established prior to the county's attaining first class status.

(L. 1951 p. 786 § 1, A.L. 1973 H.B. 642)



Section 205.766 Commissioners of county commission to serve as commissioners of health and welfare--duties.

Commissioners of county commission to serve as commissioners of health and welfare--duties.

205.766. 1. The commissioners of the county commission shall during their term of office serve as commissioners of health and welfare of their respective counties and shall have charge and control of all county hospitals, clinics, health centers, institutions for the insane and all county corrective, welfare and eleemosynary institutions except the county jail and the place of detention used by the juvenile court.

2. Said commissioners shall have supervision of the rehabilitation of all state prisoners in the county jail after conviction and sentence thereto, subject to the approval of the county sheriff.

3. They shall perform investigational case work, excepting that relating to adoption, probation and detention of juveniles, in all cases involving the distribution and expenditure of any county funds.

4. They shall administer all laws relating to the county support of the poor and shall have charge of all boarding home care for all juveniles subject to the jurisdiction of the juvenile court and shall perform such other duties as provided by law.

(L. 1951 p. 786 § 2)



Section 205.767 Director of health and welfare, appointment, compensation, assistants.

Director of health and welfare, appointment, compensation, assistants.

205.767. The commissioners of health and welfare may appoint a director of health and welfare and the commissioners shall fix his compensation. The commissioners may also employ such assistants as are necessary and shall fix their compensation. The cost of salaries and expenses of the department shall be apportioned to any appropriate county fund.

(L. 1951 p. 786 § 3, A.L. 1953 p. 622, A.L. 1973 H.B. 642)



Section 205.769 Health inspection of eating establishments--license--fee--exceptions to license requirement--operating without a license, penalty (St. Charles County).

Health inspection of eating establishments--license--fee--exceptions to license requirement--operating without a license, penalty (St. Charles County).

205.769. 1. Any first class county not having a charter form of government and adjacent to a county of the first class having a charter form of government which does not contain a city with a population of three hundred thousand or more, and adjacent to not more than one county of the second class, may make health inspections of premises on or from which food is prepared, served, or sold to members of the general public for consumption by humans; except this act shall not apply to hospitals licensed under chapter 197 or to nursing homes licensed under chapter 198. Any county which makes inspections as authorized by this section shall also have the power and authority to issue licenses and to charge reasonable fees for such inspections, which fees shall not exceed the amount necessary to fund and implement an inspection program established pursuant to this section.

2. Such inspections shall be performed at least annually according to procedures established by the Missouri department of health and senior services and shall be performed in the most cost efficient manner. Inspections shall be performed by qualified employees of the county, or by contracting such services on a fee basis, at the discretion of the county commission. Any person making such inspections must meet the Missouri department of health and senior services qualifications.

3. No establishment described in subsection 1 of this section shall be issued a county license until it has passed inspection. Any such establishment which has been licensed and subsequently fails an inspection shall be given ten days to correct its deficiencies and if such establishment fails to correct its deficiencies, it shall be subject to license suspension and suspension of operations. If the establishment operates without the license, the owner is guilty of a class B misdemeanor. The license shall remain suspended until the deficiencies are corrected.

4. New establishments must submit plans for their operation to the county health department before construction proceeds and licenses are sought. Establishments already doing business in the county shall not be subject to this subsection.

5. All religious, educational, nonprofit, fraternal or civic organizations shall be exempt from the fees authorized by the provisions of subsection 1 of this section.

6. From and after August 13, 1986, health inspections of the establishments described in subsection 1 of this section shall be performed only by the county and the state. Municipalities may provide for such health inspections only in those counties which do not provide for a health inspection throughout the county.

(L. 1986 H.B. 1196 § 1)



Section 205.770 Social welfare board created--powers--second class county changing class status--may keep board.

Social welfare board created--powers--second class county changing class status--may keep board.

205.770. 1. In any county of the second class in this state there may be created and established by order of the county commission of any such county a board which shall be styled "The Social Welfare Board of the County of .........".

2. All powers and duties connected with and incident to the betterment of social and physical causes of dependency, the relief and care of the indigent, and the care of sick dependents, with the exception of the mentally ill and those suffering with contagious, infectious and transmissible diseases shall be exclusively invested in and exercised by the board.

3. The board shall have power to receive and expend donations for social welfare purposes and shall have exclusive control over the distribution and expenditure of any public funds set aside and appropriated by such counties and by any city located in any such county for the relief of the temporarily dependent. The board shall have power to promote the general welfare of the poor within the limits of such counties by social and sanitary reforms, by industrial instruction, by the inculcation of habits of providence and self-dependence, and by the establishment and maintenance of any activities to these ends. The board shall have power to sue and be sued, complain and defend in all courts, to assume the care of or take, by gift, grant, devise, bequest or otherwise, any money, real estate, personal property, right of property, or other valuable things, and may use, enjoy, control, sell or convey the same for charitable purposes, to have and to use a common seal and alter the same at pleasure.

4. The board may make bylaws for its own guidance, rules and regulations for the government of its agents, servants and employees, and for the distribution of the funds under its control.

5. If any second class county which has established a social welfare board pursuant to the provisions of this section, subsequently becomes a first class or a third class county, such county may retain its social welfare board and continue to function pursuant to the provisions of sections 205.770 to 205.840.

(RSMo 1939 § 9578, A.L. 1945 p. 1754, A.L. 1989 H.B. 452)

Prior revisions: 1929 § 12938; 1919 § 12187; 1909 § 1322



Section 205.780 Additional powers of board--employees (second class counties).

Additional powers of board--employees (second class counties).

205.780. Said board shall have the exclusive power to make all suitable provisions for the relief, maintenance and support of all indigent persons within said county and within any city in said county who may appropriate for the support of said board, and to make suitable provisions for the care and maintenance to the sick dependents and those who are unable to support themselves; to enforce the laws of the state, the ordinances of such cities located within said county, in regard to the indigent, and to make such rules and regulations in the conduct of its business not inconsistent with the laws of the state of Missouri and the ordinances of such cities; to have exclusive control, care and management of all public hospitals owned or operated by said counties or said cities, except those for the care of the insane and those suffering with contagious, infectious and transmissible diseases; to recommend to the common council of said city the passage of such ordinances as said board may deem necessary for the welfare of the indigent of said city; to have the power to appoint competent physicians and surgeons, who shall hold their office at the pleasure of said board, at a salary to be fixed by said board, and said physicians and surgeons shall perform such duties as may be prescribed by said board, and shall render medical attendance to all those who may come within the provisions of this law; said board shall have the power and it shall be the duty of said board to employ and discharge all persons or officers in their judgment necessary to carry out the matters over which said board is given jurisdiction or control.

(RSMo 1939 § 9579, A.L. 1945 p. 1754)

Prior revisions: 1929 § 12939; 1919 § 12188



Section 205.790 Character of board--members--appointment--tenure--compensation--vacancies (second class counties).

Character of board--members--appointment--tenure--compensation--vacancies (second class counties).

205.790. 1. Said board shall be nonpartisan and nonsectarian in character, and the members and officers thereof shall receive no compensation as such.

2. Said board shall consist of the mayor of such cities and the presiding commissioner of the county commission of such counties, who shall be ex officio members thereof, and six other members, three of whom shall be appointed by the county commission of such counties, who shall hold office, one for one year, one for two years and one for three years, whose terms of office shall be designated by such county commission, three by the mayor and common council of such cities, who shall hold office, one for one year, one for two years and one for three years, whose terms of office shall be designated by the mayor.

3. Whenever the term of office of any member so appointed expires, the appointment of his successor shall be for three years. All such appointments shall date from the first of June following their appointment.

4. Vacancies from any causes shall be filled in like manner as original appointment. The mayor may, for misconduct or neglect of duty, remove any member appointed by him in the manner required for removal of officers of such cities. The county commission may, by a majority vote, for misconduct or neglect of duty, remove any member appointed by them.

(RSMo 1939 § 9580)

Prior revisions: 1929 § 12940; 1919 § 12189; 1909 § 1323



Section 205.800 Board, organization (second class counties).

Board, organization (second class counties).

205.800. Said members shall immediately after their appointment, and annually thereafter, meet and organize by electing out of their number a president, vice president, treasurer and secretary. All subordinate officers, agents and employees appointed shall give such bonds for the faithful discharge of their duties as may be required by the board.

(RSMo 1939 § 9581)

Prior revisions: 1929 § 12941; 1919 § 12190; 1909 § 1324



Section 205.810 Treasurer--bond--duties (second class counties).

Treasurer--bond--duties (second class counties).

205.810. All moneys received or appropriated for the use of said board shall be deposited with the treasurer, who shall give good and sufficient bond to said board for the safekeeping and proper expenditure of all funds placed in his hands, by or for the use of said board.

(RSMo 1939 § 9582)

Prior revisions: 1929 § 12942; 1919 § 12191; 1909 § 1325



Section 205.820 Board--records--reports (second class counties).

Board--records--reports (second class counties).

205.820. It shall be the duty of said board to keep a record of its proceedings and of its receipts, expenditures and operations, and shall annually render a full and complete itemized report, stating the condition of their trust, together with such other suggestions as they may deem of general interest to the mayor and common council of said cities and the county commission of said counties; provided, said board shall render reports concerning receipts, expenditures, operations, etc., whenever called for by the common council of said cities or the county commission of said counties.

(RSMo 1939 § 9583)

Prior revisions: 1929 § 12943; 1919 § 12192; 1909 § 1326



Section 205.830 Board to furnish relief--investigations--prosecutions (second class counties).

Board to furnish relief--investigations--prosecutions (second class counties).

205.830. 1. It shall be the duty of said board, when any person by himself, herself, or another apply for relief to make immediate inquiry into the state and circumstances of the applicant, and if it shall appear that he or she is in such indigent circumstances as to require temporary relief, the said board shall furnish, out of the funds in their hands, such relief as the circumstances of the case may require; provided, that in all cases where the applicant for aid may be found dependent and said applicant or member of said applicant's family is an able-bodied male person capable of performing manual labor, said board shall require such person to perform work to the value of the aid given, and the city engineer and the street commissioners of such cities in their respective departments are required to utilize the services of such able-bodied persons upon receiving notice from said board that such person has received or is entitled to such aid. Where the applicant or a member of the applicant's family is an able-bodied female, said board shall, whenever practicable, require that labor to the value of the aid given be performed. They shall make investigations of cases of dependence for individuals or other charitable organizations and furnish such reports upon the same as in their judgment seems advisable.

2. Their office shall be a center of intercommunication between the various charitable agencies in the city. They shall foster harmonious cooperation between them and endeavor to eradicate the evils of overlapping relief, and for this purpose shall maintain a confidential registration bureau.

3. When it is impossible to repress mendicancy by the above means they shall prosecute imposters. They shall carefully work out such plans for helping families to self-dependence as may seem most practicable. They shall make concentrated attack on social causes of hardship, such as unsanitary housing, child labor, extortionate charges by pawnshops, salary loan and chattel mortgage agreements.

(RSMo 1939 § 9584)

Prior revisions: 1929 § 12944; 1919 § 12193; 1909 § 1327



Section 205.840 Board of police commissioners to aid social welfare board (second class counties).

Board of police commissioners to aid social welfare board (second class counties).

205.840. It shall be the duty of the board of police commissioners of said cities, and the health officers of said cities and counties to render said social welfare board, its officers and agents, such aid as may be requested by them, or either of them, whenever such aid requested shall reasonably come within the duties of said police board, its agents or officers or the health officers aforesaid.

(RSMo 1939 § 9585)

Prior revisions: 1929 § 12945; 1919 § 12194; 1909 § 1328



Section 205.850 County superintendent of public welfare--appointment--general powers (third and fourth class counties).

County superintendent of public welfare--appointment--general powers (third and fourth class counties).

205.850. The county commission in counties of the third and fourth classes may in its discretion, with an order of the juvenile court showing approval, appoint a county superintendent of public welfare, and such assistants as it may deem necessary. Whenever the county commission of any county has appointed a superintendent of public welfare such officer shall assume all the powers and duties now conferred by law upon the probation or parole officer of such county and shall assume all the powers and duties of the attendance officer in said county and all the powers and the duties of the attendance officer in any incorporated town or village having a population of more than one thousand inhabitants, and no other or different probation or parole officer or attendance officer or officers shall be appointed by the judge of the juvenile court, by the county superintendent of public schools, or by the school board or any incorporated city, town, or village school district or consolidated school district.

(RSMo 1939 § 9791, A.L. 1943 p. 351, A.L. 1945 p. 629)

Prior revision: 1929 § 14182



Section 205.860 Compensation fixed by county commission (third and fourth class counties).

Compensation fixed by county commission (third and fourth class counties).

205.860. The county commission shall fix the salary of the county superintendent of public welfare and of his assistants in its county.

(RSMo 1939 § 9720)

Prior revision: 1929 § 14183



Section 205.870 Administration of funds for outdoor relief and needy mothers (third and fourth class counties).

Administration of funds for outdoor relief and needy mothers (third and fourth class counties).

205.870. It shall be the duty of the county superintendent of public welfare to administer all of the funds of the county devoted to outdoor relief and allowances to needy mothers. He shall seek to discover any cases of neglect, dependent, defective or delinquent children in the county, and take all reasonable action in his power to secure for them the full benefit of the laws enacted for their benefit. Assistants to the county superintendents of public welfare shall perform such of the duties of the county superintendent of public welfare as he may assign to them.

(RSMo 1939 § 9721)

Prior revision: 1929 § 14184



Section 205.880 May be agent for department of social services (third and fourth class counties).

May be agent for department of social services (third and fourth class counties).

205.880. The county superintendent of public welfare may be deputized or authorized and required by the department of social services to act as its agent in relation to any work to be done by said department within the county, and when said county superintendent is so authorized as the agent of the department of social services, he shall have the same powers and authority as are given to the department of social services. The county superintendent of public welfare may at any time call on the department of social services for advice and assistance in the performance of his duties.

(RSMo 1939 § 9722)

Prior revision: 1929 § 14185



Section 205.890 Special attention of county superintendent to whom (third and fourth class counties).

Special attention of county superintendent to whom (third and fourth class counties).

205.890. The county superintendent of public welfare in each county shall, upon the request of the department of mental health, and in accordance with its direction, give special care and attention to the needs of any patient recently discharged from the state hospital for the insane who resides in his county, either on parole or permanent discharge, to the end that such patients may be established in such favorable circumstances as shall tend to prevent their relapse into insanity, and shall report on the progress of such former patients to the department of mental health, and under its direction, to the institution from which they have been paroled or discharged.

(RSMo 1939 § 9723)

Prior revision: 1929 § 14186



Section 205.910 Cooperation with state employment bureaus (third and fourth class counties).

Cooperation with state employment bureaus (third and fourth class counties).

205.910. The county superintendent of public welfare in each county shall cooperate with the state employment bureaus and shall, upon request of the head of such bureaus, furnish data with regard to the opportunities for employment in their respective counties and shall aid and assist in any practical way in securing employment for the unemployed in his county.

(RSMo 1939 § 9725)

Prior revision: 1929 § 14189



Section 205.920 May be deputized by inspection section as agent--powers, authority (third and fourth class counties).

May be deputized by inspection section as agent--powers, authority (third and fourth class counties).

205.920. The county superintendent of public welfare and his assistants may be deputized by the director of the inspection section of the department of labor and industrial relations, as his agent or agents, and when they are so deputized by the director, they shall have the same powers and authority as deputy industrial inspectors.

(RSMo 1939 § 9726)

Prior revision: 1929 § 14190



Section 205.930 Investigation of poor, sick and delinquent (third and fourth class counties).

Investigation of poor, sick and delinquent (third and fourth class counties).

205.930. The county superintendent of public welfare shall investigate the conditions of living among the poor, sick and delinquent in the county and examine thoroughly into causes of crime and poverty in the county and shall make recommendations from time to time to the proper state department, and to proper local authorities as to any change in conditions or in legislation necessary to prevent or reduce poverty, crime or distress in the state.

(RSMo 1939 § 9727, A. 1949 S.B. 1061)

Prior revision: 1929 § 14191



Section 205.940 Records of cases kept (third and fourth class counties).

Records of cases kept (third and fourth class counties).

205.940. The records of cases handled and business transacted by the county superintendent of public welfare shall be kept in such manner and form as may be prescribed by the department of social services.

(RSMo 1939 § 9730)

Prior revision: 1929 § 14195



Section 205.950 Report of work and proceedings (third and fourth class counties).

Report of work and proceedings (third and fourth class counties).

205.950. The county superintendent of public welfare shall each year prepare and keep on file, a full report of his work and proceedings during the year, and shall file a copy with the county commission and with the secretary of the department of social services.

(RSMo 1939 § 9731)

Prior revision: 1929 § 14196



Section 205.960 Food stamp plan authorized--payments to be made only when federal funds are available.

Food stamp plan authorized--payments to be made only when federal funds are available.

205.960. The division of family services by itself, or upon the application of the county commission, or the governing body of any county or city not within a county, may establish and put into effect in any county or any city not within a county a program for the distribution of federally donated commodities or for the sale and issuance of federal food stamps or coupons to needy persons and participating families pursuant to any act of Congress of the United States; and may execute agreements necessary to maintain the eligibility of this state to receive surplus food commodities and to distribute federal food stamps or coupons, including agreements with banking corporations, counties and other agencies of this state, in carrying into effect the provisions of sections 205.960 to 205.966. Payment of the expenses of any program instituted under sections 205.960 to 205.966 shall be made pursuant to those sections only during the times when federal and state funds are provided and made available for such purposes.

(L. 1963 p. 376 §§ 1 to 3, A.L. 1969 S.B. 23, A.L. 1972 S.B. 426)

Effective 3-29-72



Section 205.961 Family services division to regulate.

Family services division to regulate.

205.961. The division of family services shall make and promulgate necessary and reasonable rules and regulations for the administration of the programs established pursuant to section 205.960, and when required by federal law or regulation the division of family services shall be the certifying agency responsible for certifying individuals or households as eligible to receive surplus agricultural commodities or for the issuance of federal food stamps.

(L. 1969 S.B. 23 § 205.965)



Section 205.962 Division of family services to contract with counties--counties not to participate without contract--expenses of program, how paid.

Division of family services to contract with counties--counties not to participate without contract--expenses of program, how paid.

205.962. 1. The division of family services shall enter into a written agreement with the county commission or governing body of any county which desires to participate in a program for the distribution of agricultural commodities within such county. Any agreement shall cover the responsibility of the parties thereto for the administration of the program and shall contain such terms and conditions as are required by regulations prescribed under federal laws governing distribution of such commodities as well as regulations of the division of family services. No county commission or governing body of a county shall participate in the administration of such program unless it has an agreement with the division of family services under this section. Expenses incurred in connection with a federally donated agricultural commodities food distribution program, including sums expended for the acquisition, warehousing, cold storage, safekeeping, maintenance of proper records and distribution of surplus agricultural commodities shall be paid by the county and division of family services in pursuance of the agreement entered into under this section or, in the absence of such agreement, by the division of family services. A county commission which has an agreement for distributing food commodities with the division of family services shall not be required to pay over fifteen percent of the total distribution costs in its county.

2. For the payment of expenses incurred in connection with the sale and distribution of federal food stamps in any county the division of family services may enter into agreements with banking corporations and with the county for the purpose of establishing and maintaining a food stamp distribution program in the county, and may accept moneys, services or quarters as a contribution toward the support and maintenance of such program. Any funds so received shall be payable to the director of revenue and deposited in the proper special account in the state treasury and become and be a part of the state funds appropriated for the use of the division of family services.

(L. 1969 S.B. 23 § 205.970, A.L. 1972 S.B. 426)

Effective 3-29-72



Section 205.963 Food stamps not to be distributed unless county has program, exceptions.

Food stamps not to be distributed unless county has program, exceptions.

205.963. In counties where a federal food stamp program is in effect there shall be no distribution of federally owned surplus agricultural commodities to individuals or households except during emergency situations or as authorized by federal law or the U.S. Secretary of Agriculture. Individuals are not eligible to receive federal food stamps or coupons under a food stamp plan or to receive federal surplus agricultural commodities under a food distribution program unless they reside in a county in which such plan or program is in effect.

(L. 1969 S.B. 23 § 205.975)



Section 205.964 Reimbursement to federal government, how made.

Reimbursement to federal government, how made.

205.964. Any loss for which this state or its agencies or counties may be liable to reimburse the federal government in accordance with federal laws, rules and regulations applicable to federal food stamp plans or federal surplus agricultural commodities distribution programs shall be paid from funds appropriated to the division of family services for the administration of these programs. Any loss in a county in which a program of surplus agricultural commodities distribution is in effect, and with respect to which loss is incurred, shall be paid by the county to the division of family services in the amount payable to the federal government under this section. The payment for any loss by the state or county shall not relieve any person of any civil or criminal liability to this state.

(L. 1969 S.B. 23 § 205.980)



Section 205.965 Federal regulations to be followed, inspections, audits--food stamp vendors to be approved and licensed, fees--actions to restrain violations, procedure--penalty--rulemaking procedure.

Federal regulations to be followed, inspections, audits--food stamp vendors to be approved and licensed, fees--actions to restrain violations, procedure--penalty--rulemaking procedure.

205.965. 1. Counties, state agencies, issuing agencies, retail food outlets, wholesale food concerns, banks and all persons who participate in or administer any part of the distribution program of surplus agricultural commodities or a food stamp plan shall comply with all state and federal laws, rules and regulations applicable to such program or plans and shall be subject to inspection and audit by the division of family services with respect to the operation of the program or plan.

2. To the extent authorized by federal law, all food stamp vendors shall be approved and licensed by the division of family services. The division may promulgate rules and regulations necessary to administer the provisions of this section. The division shall set the amount of the fees for licensing food stamp vendors at a level to produce revenue which shall not substantially exceed the cost and expense of administering the provisions of this section. An action may be brought by the department to temporarily or permanently enjoin or restrain any violation of this subsection or the regulations applicable thereto. Any action brought under the provisions of this subsection shall be heard by the court within no more than twenty days after the action has been filed and service made upon the vendor. Any person who in any way conducts business as a food stamp vendor without approval and license by the division of family services shall be guilty of a class A misdemeanor. A second offense within five years after the first conviction shall be a class D felony.

3. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1969 S.B. 23 § 205.985, A.L. 1992 H.B. 899, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 205.967 Public assistance benefits, defined--obtaining benefits unlawfully, penalty--actions to recover.

Public assistance benefits, defined--obtaining benefits unlawfully, penalty--actions to recover.

205.967. 1. As used in this section:

(1) "Public assistance benefits, programs and services" means anything of value, including money, food, food stamps, commodities, clothing, utilities, utilities payments, shelter, drugs and medicine, materials, goods, and any service, including institutional care, medical care, dental care, child care, psychiatric and psychological service, rehabilitation instruction, training, or counseling provided pursuant to chapters 198, 207, 208, 209, and 660, or benefits, programs, and services provided or administered by the department of social services;

(2) The term "person" means any individual or corporation who received any form of public assistance benefit in any manner for any reason.

2. Any person or corporation who obtains or attempts to obtain, or aids or abets any other person to obtain, by means of a willfully false statement or representation, or by willful concealment or failure to report any fact or event required to be reported by any law, regulation, or rule of this state or the United States, or by impersonation, collusion, or other fraudulent device, any public assistance benefits, programs, and services, shall be guilty of the crime of stealing as defined by section 570.030 and shall be punished as provided in section 570.030.

3. If at any time during the continuance of assistance to any person or corporation, the recipient thereof becomes possessed of any money, property, or income, from any source in any way or reason, it shall be the duty of the recipient to notify the person to whom that recipient's case is assigned, within ten days of the receipt of the money, income, or property, and that person may, after investigation, if required, cancel or modify the assistance payment in accordance with the circumstances.

4. In an action or proceeding for the recovery of public assistance benefits, programs, and services or criminal prosecution for illegal receipt thereof, paid to or received by an alleged ineligible recipient, person, or corporation, proof that the recipient, person, or corporation possesses or did possess property or income that does or would have rendered that person or corporation ineligible to receive such assistance shall be deemed prima facie evidence that such assistance was unlawfully received.

5. If during the life or on the death of any person, or during the life or at the dissolution of a corporation, it is found that the recipient was possessed of income or property in excess of the amount reported or ascertained at the time of granting assistance, and if it be shown that such assistance was obtained by an ineligible recipient, the total amount of the assistance may be recoverable by the director of the department of social services as a seventh class claim from the estate of the recipient or in an action brought against the recipient while living.

(L. 1975 S.B. 255 § 1, A.L. 1981 H.B. 901)

Effective 6-16-81



Section 205.968 Facilities authorized--persons to be served, limitations, definitions.

Facilities authorized--persons to be served, limitations, definitions.

205.968. 1. As set forth in section 205.971, when a levy is approved by the voters, the governing body of any county or city not within a county of this state shall establish a board of directors. The board of directors shall be a legal entity empowered to establish and/or operate a sheltered workshop as defined in section 178.900, residence facilities, or related services, for the care or employment, or both, of persons with a disability. The facility may operate at one or more locations in the county or city not within a county. Once established, the board may, in its own name engage in and contract for any and all types of services, actions or endeavors, not contrary to the law, necessary to the successful and efficient prosecution and continuation of the business and purposes for which it is created, and may purchase, receive, lease or otherwise acquire, own, hold, improve, use, sell, convey, exchange, transfer, and otherwise dispose of real and personal property, or any interest therein, or other assets wherever situated and may incur liability and may borrow money at rates of interest up to the market rate published by the Missouri division of finance. The board shall be taken and considered as a "political subdivision" as the term is defined in section 70.600 for the purposes of sections 70.600 to 70.755.

2. Services may only be provided for those persons defined as persons with a disability in section 178.900 and those persons defined as persons with a disability in this section whether or not employed at the facility or in the community, and for persons who are disabled due to developmental disability. Persons having substantial functional limitations due to a mental illness as defined in section 630.005 shall not be eligible for services under the provisions of sections 205.968 to 205.972 except that those persons may participate in services under the provisions of sections 205.968 to 205.972. All persons otherwise eligible for facilities or services under this section shall be eligible regardless of their age; except that, individuals employed in sheltered workshops must be at least sixteen years of age. The board may, in its discretion, impose limitations with respect to individuals to be served and services to be provided. Such limitations shall be reasonable in the light of available funds, needs of the persons and community to be served as assessed by the board, and the appropriateness and efficiency of combining services to persons with various types of disabilities.

3. For the purposes of sections 205.968 to 205.972, the term

(1) "Developmental disability" shall mean either or both paragraph (a) or (b) of this subsection:

(a) A disability which is attributable to mental retardation, cerebral palsy, autism, epilepsy, a learning disability related to a brain dysfunction or a similar condition found by comprehensive evaluation to be closely related to such conditions, or to require habilitation similar to that required for mentally retarded persons; and

a. Which originated before age eighteen; and

b. Which can be expected to continue indefinitely;

(b) A developmental disability as defined in section 630.005;

(2) "Person with a disability" shall mean a person who is lower range educable or upper range trainable mentally retarded or a person who has a developmental disability.

(L. 1969 S.B. 40 § 1, A.L. 1975 H.B. 240, A.L. 1984 H.B. 1385, A.L. 1990 H.B. 1383, A.L. 1993 S.B. 366, A.L. 1995 H.B. 416, et al., A.L. 2011 H.B. 555 merged with H.B. 648)



Section 205.969 Sheltered workshop program rules and regulations--board may provide residences or social centers.

Sheltered workshop program rules and regulations--board may provide residences or social centers.

205.969. 1. The board may provide a sheltered workshop program for the county or city not within a county and as part of the program shall conduct work and developmental programs as provided by section 178.910 pursuant to rules and standards developed and adopted by the department of elementary and secondary education.

2. The board may provide places of residence and related activity or social centers for those eligible persons.

(L. 1969 S.B. 40 § 2, A.L. 1975 H.B. 240, A.L. 1984 H.B. 1385, A.L. 1993 S.B. 366)



Section 205.970 Board of directors, appointment, qualifications, terms, officers, powers and duties--vacancies and removal from office, procedure.

Board of directors, appointment, qualifications, terms, officers, powers and duties--vacancies and removal from office, procedure.

205.970. 1. When approved by the voters pursuant to section 205.971, the governing body of the county or city not within a county shall appoint a board of directors consisting of a total of nine members, two of whom shall be related by blood or marriage within the third degree to a handicapped person as defined in section 205.968, and four of whom shall be public members. At least seven of the board members shall be residents of the county or city not within a county where the facility is located. After September 28, 1979, all board members shall be appointed to serve for a term of three years, except that of the first board appointed after September 28, 1979, three members shall be appointed for one-year terms, three members for two-year terms and three members for three-year terms. Board members may be reappointed. The directors shall not receive compensation for their services, but may be reimbursed for their actual and necessary expenses.

2. The administrative control and management of the facility shall rest solely with the board, and the board shall employ all necessary personnel, fix their compensation, and provide suitable quarters and equipment for the operation of the facility from funds made available for this purpose.

3. Notwithstanding any provision of law to the contrary, and irrespective of whether or not a county sheltered workshop or residence facility has been established, the board may contract to provide services relating in whole or in part to the services which the board may provide to handicapped persons as defined in this law and for such purpose may expend the tax funds or other funds.

4. The board shall elect a chairman, vice chairman, treasurer, and such other officers as it deems necessary for its membership. Before taking office, the treasurer shall furnish a surety bond, in an amount to be determined and in a form to be approved by the board, for the faithful performance of his duties and faithful accounting of all moneys that may come into his hands. The treasurer shall enter into the surety bond with a surety company authorized to do business in Missouri, and the cost of such bond shall be paid by the board of directors.

5. The board shall set rules for admission to the facility, and shall do all other things necessary to carry out the purposes of sections 205.968 to 205.972.

6. The board may contract with any not-for-profit corporation including any corporation which is incorporated for the purpose of implementing the provisions of sections 178.900 to 178.970 for any common services, or for the common use of any property of either group.

7. The board may accept any gift of property or money for the use and benefit of the facility, and the board is authorized to sell or exchange any such property which it believes would be to the benefit of the facility so long as the proceeds are used exclusively for facility purposes. The board shall have exclusive control of all gifts, property or money it may accept; of all interest or other proceeds which may accrue from the investment of such gifts or money or from the sale of such property; of all tax revenues collected by the county on behalf of the facilities or services; and of all other funds granted, appropriated, or loaned to it by the federal government, the state, or its political subdivisions so long as these resources are used solely to benefit the facility or related services except those paid for transportation purposes under the provisions of section 94.645.

8. Any board member may, following notice and an opportunity to be heard, be removed from office by a majority vote of the other members of the board for any of the following grounds:

(1) Failure to attend five consecutive meetings, without good cause;

(2) Conduct prejudicial to the good order and efficient operation of the facility or services; or

(3) Neglect of duty. The chairman of the board shall preside at such removal hearing, unless he or she is the person sought to be removed. In which case the hearing shall be presided over by another member elected by the majority vote of the other board members. All interested parties may present testimony and arguments at such hearing, and the witnesses shall be sworn by oath or affirmation before testifying. Any interested party may, at his or her own expense, record the proceedings.

9. Vacancies in the board occasioned by removals, resignations or otherwise shall be reported by the board chairman to the mayor's office of a city not within a county or the county commission or county executive officer and shall be filled in like manner as original appointments; except that, if the vacancy occurs during an unexpired term, the appointment shall be for only the unexpired portion of that term.

10. Individual board members shall not be eligible for employment by the board within twelve months of termination of service as a member of the board.

11. No person shall be employed by the board who is related within the third degree by blood or by marriage to any member of the board.

(L. 1969 S.B. 40 § 3, A.L. 1975 H.B. 240, A.L. 1977 S.B. 359, A.L. 1979 H.B. 797, A.L. 1984 H.B. 1385, A.L. 1993 S.B. 366)



Section 205.971 Tax levy, approval, use.

Tax levy, approval, use.

205.971. The board of aldermen or other governing body of a city not within a county and the county commission or other governing body of the county, except for a county of the first classification having a charter form of government containing in part a city with a population of more than three hundred fifty thousand inhabitants, or a county of the first classification having a charter form of government with a population of at least nine hundred thousand inhabitants may, upon approval of a majority of the qualified voters of such city or county thereon, levy and collect a tax not to exceed four mills per dollar of assessed valuation upon all taxable property within the city or county for the purpose of establishing and maintaining the county sheltered workshop, residence, facility and/or related services. The county commission or other governing body of a county of the first classification having a charter form of government containing in whole or part a city with a population of more than three hundred fifty thousand inhabitants, or a county of the first classification having a charter form of government with a population of at least nine hundred thousand inhabitants may, upon approval of a majority of the qualified voters of such county or city voting thereon, levy and collect a tax not to exceed two mills per dollar of assessed valuation upon all taxable property within such county or city for the purpose of establishing and maintaining the county or city sheltered workshop, residence, facility and/or related services. The tax so levied shall be collected along with other county taxes, or in the case of a city not within a county, with other city taxes, in the manner provided by law. All funds collected for this purpose shall be deposited in a special fund and shall be used for no other purpose. Deposits in the fund shall be expended only upon approval of the board.

(L. 1969 S.B. 40 § 4, A.L. 1975 H.B. 240, A.L. 1990 H.B. 1383, A.L. 1992 S.B. 630, A.L. 1993 S.B. 366)



Section 205.972 Maximum tax--ballot form.

Maximum tax--ballot form.

205.972. 1. The tax may not be levied to exceed forty cents per each one hundred dollars assessed valuation therefor except for a county of the first classification having a charter form of government containing in whole or part a city with a population of more than three hundred fifty thousand inhabitants, or a county of the first classification having a charter form of government with a population of at least nine hundred thousand inhabitants voting thereon shall not levy a tax to exceed twenty cents per each one hundred dollars assessed valuation therefor.

2. The question shall be submitted in substantially the following form: OFFICIAL BALLOT

Shall ..... (name of county or city not within a county) establish, improve, (and) (or) maintain a sheltered workshop (and) (or) residence facility (and) (or) related services for developmentally disabled and handicapped persons, and for which the county or city shall levy a tax of .... (insert exact amount to be voted upon) cents per each one hundred dollars assessed valuation therefor?

â ã YES â ã NO

(L. 1969 S.B. 40 § 5, A.L. 1972 S.B. 449, A.L. 1975 H.B. 240, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1383, A.L. 1992 S.B. 630, A.L. 1993 S.B. 366)



Section 205.973 Employers of workshop participants not liable for city head tax.

Employers of workshop participants not liable for city head tax.

205.973. No employer of a handicapped or developmentally disabled person employed in a sheltered workshop shall be liable for any head tax imposed by any city in this state.

(L. 1984 H.B. 1385 § A)



Section 205.975 Definitions.

Definitions.

205.975. As used in sections 205.975 to 205.990, the following words and terms mean:

(1) "Board of trustees", board appointed by a governing body or jointly by governing bodies within a service area for the purposes of administering a county community mental health fund to establish and operate a community mental health center, mental health clinics, or any comprehensive mental health services; to supplement existing funds for a center, clinics, or services, or to purchase services from a center, clinics, or public facilities and not-for-profit corporations providing any comprehensive mental health services;

(2) "Community mental health center", a legal entity through which comprehensive mental health services are provided to individuals residing in a certain service area;

(3) "Comprehensive mental health services", inpatient services, outpatient services, day care and other partial hospitalization services, emergency services, diagnostic and treatment services, liaison and follow-up services, consultation and education services, rehabilitation services, prevention services, screening services, follow-up care services, transitional living services, alcoholism and alcohol abuse prevention and treatment services, and drug addiction and drug abuse prevention and treatment services;

(4) "Department", department of mental health;

(5) "Governing body", county commission, county legislature, or other chief legislative body of a county or city not within a county;

(6) "Mental health clinic", a health entity offering community services delivered from a fixed place or from various places within a service area on an outpatient and consultative basis for the prevention, diagnosis, and treatment of emotional or mental disorders, alcoholism, or drug abuse;

(7) "Participating counties", counties which choose to appropriate funds from their general tax revenues or levy and collect special taxes to support, with other counties, a community mental health center, mental health clinics, or any comprehensive mental health services;

(8) "Service area", a defined geographic area as set forth in the state plan for comprehensive mental health services prepared by the department.

(L. 1969 S.B. 168 § 1, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91

*No continuity with § 205.975 repealed by L. 1978 S.B. 652.



Section 205.976 Department to establish service areas.

Department to establish service areas.

205.976. The department shall establish service areas within which comprehensive mental health services and programs shall be conducted as defined and designated in the most recent state plan of the department. A service area may contain several counties situated entirely within its boundaries or one or more service areas may be contained entirely within the boundaries of a county.

(L. 1969 S.B. 168 § 2, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91

*No continuity with § 205.976 repealed by L. 1978 S.B. 652.



Section 205.977 Tax authorized.

Tax authorized.

205.977. Any county which has one or more service areas within its boundaries or which is within the boundaries of a service area may, by a majority vote of the qualified voters voting thereon, levy and collect a tax to accomplish any of the following purposes:

(1) Providing necessary funds to establish, operate, and maintain community mental health centers, mental health clinics, or any comprehensive mental health services;

(2) Providing funds to supplement existing funds for the operation and maintenance of community mental health centers, mental health clinics, or any comprehensive mental health services;

(3) Purchasing any of the comprehensive mental health services from community mental health centers, mental health clinics, and other public facilities or not-for-profit corporations which are designated by the department.

(L. 1969 S.B. 168 § 3, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91

*No continuity with § 205.977 as repealed by L. 1978 S.B. 652.



Section 205.979 Election--notice--ballot form--how conducted.

Election--notice--ballot form--how conducted.

205.979. 1. The board of trustees may request that the governing body of the county or counties request the election officials of any county or city not within a county containing all or part of such service area to submit to the qualified voters of such county, or city not within a county, at a** general, primary, or special election the proposition contained in subsection 3 of this section. Such election officials shall give legal notice at least sixty days prior to such general, primary, or special election in at least two newspapers that such proposition shall be submitted at any general, primary, or special election held for submission of the proposal. A request by the board of trustees for a proposition to be submitted to the voters as set out in this section shall be considered a request of the county, or city not within a county, for purposes of section 115.063.

2. The tax may not be levied to exceed forty cents per each one hundred dollars assessed valuation therefor.

3. The ballot to be used for voting on the proposition shall be substantially in the following form: OFFICIAL BALLOT (Check the one for which you wish to vote.)

Shall (name of county) establish a community mental health fund to establish, improve (and) (or) maintain a community mental health service, and for which the (county) shall levy a tax of (insert exact amount to be voted upon) cents per each one hundred dollars assessed valuation therefor?

â ã YES â ã NO

4. The election shall be conducted and the vote canvassed in the same manner as other county elections.

(L. 1969 S.B. 168 § 5, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91

*No continuity with § 205.979 as repealed by L. 1978 S.B. 652.

**Words "at a" do not appear in original rolls.



Section 205.980 Tax to be levied and collected, when--rate--deposit of funds collected.

Tax to be levied and collected, when--rate--deposit of funds collected.

205.980. 1. The governing body of the county shall, upon approval of a majority of the qualified voters of such county voting thereon, levy and collect a tax as specified on the ballot, not to exceed forty cents per one hundred dollars of assessed valuation upon all taxable property within the county, to accomplish the purposes as set out in section 205.977.

2. The tax so levied shall be collected along with other county taxes in the manner provided by law. All funds collected for this purpose shall be deposited in a special fund to be designated "Community Mental Health Fund" to accomplish the purposes as set out in section 205.977 and shall be used for no other purpose. Deposits in the fund shall be expended only upon approval of the board of trustees.

3. Tax levies once approved by a majority of the voters shall continue in effect if the question is resubmitted either to raise or lower the levy and not approved by a majority of votes cast on the question.

(L. 1969 S.B. 168 § 6, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91

*No continuity with § 205.980 as repealed by L. 1978 S.B. 652.



Section 205.981 May contract for services--length of contract.

May contract for services--length of contract.

205.981. 1. The board of trustees may contract with a community mental health center, mental health clinic, or other public facility or not-for-profit corporation as designated by the department for such comprehensive mental health services for the residents of such county as may be mutually agreeable between the board of trustees or officials of such center, clinic, facility, or corporation and the board of trustees of the county requesting the services for the residents thereof.

2. The consideration for the provision of services under this section shall be appropriated out of the county's community mental health fund or may be appropriated out of the county's general revenue fund and shall not exceed an amount of revenue that could be derived from a tax levy authorized by sections 205.977 to 205.980.

3. Each contract may be for a term of not exceeding five years, but may be renewed from time to time.

(L. 1969 S.B. 168 § 7, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383, A.L. 1995 S.B. 454)

*No continuity with § 205.981 as repealed by L. 1978 S.B. 652.



Section 205.982 Joint cooperation authorized--submission of budget requests--withdrawal from cooperative effort.

Joint cooperation authorized--submission of budget requests--withdrawal from cooperative effort.

205.982. 1. Governing bodies of counties within a service area may enter into contractual agreements with each other to accomplish any of the following purposes:

(1) The joint provision of necessary funds to establish, operate, and maintain a community mental health center, mental health clinic, or any comprehensive mental health services;

(2) The joint provision of funds to supplement existing funds for the establishment, operation, or maintenance of a community mental health center, mental health clinic, or any comprehensive mental health services;

(3) The joint provision for purchasing any comprehensive mental health services from a community mental health center, mental health clinic, or other public facilities or not-for-profit corporations as designated by the department;

(4) The provision for operation of services and facilities by one participating county under contract with other participating counties.

2. If two or more counties enter into a joint agreement in accordance with subsection 1 of this section, it shall be the obligation of the board of trustees or other governing board of each community mental health center, mental health clinic, public facility, or not-for-profit corporation receiving funds pursuant to the agreement to submit to the governing bodies of the counties, prior to the budget submission date of each governing body, an estimate of the proportionate share of costs of mental health services to be borne by each governing body under the agreement.

3. Any county desiring to withdraw from a joint program may submit to the board of trustees and to any entity receiving funds pursuant to the joint agreement a resolution requesting withdrawal therefrom together with a plan for the equitable adjustment and division of the assets, property, debts, and obligations, if any, of the program. Unless all participating counties by votes of their governing bodies agree to an earlier withdrawal, no county participating in a joint program may withdraw therefrom without the consent of any entity receiving funds pursuant to the joint agreement for services earlier than two years after submission of the withdrawal resolution to the entities receiving funds.

(L. 1969 S.B. 168 § 8, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91

*No continuity with § 205.982 as repealed by L. 1978 S.B. 652.



Section 205.983 Joint financing, procedure--treasurer to be bonded.

Joint financing, procedure--treasurer to be bonded.

205.983. 1. Any participating county may provide for the financing of its share or portion of the costs or expenses of the joint agreements entered into pursuant to section 205.982 in a manner and by the same procedures for the financing by a single county to accomplish the same purposes in accordance with sections 205.977 to 205.981, if acting alone and on its own behalf.

2. All moneys received from each participating county pursuant to the joint agreements shall be deposited in a special fund designated as a "Community Mental Health Fund" and disbursed with the approval of the board of trustees in accordance with the joint agreements entered into by the participating counties.

3. The treasurer of the board of trustees, before funds are received from any participating county, shall enter into a bond to each participating county with two or more sureties, to be approved by the board of trustees, conditioned that he will render a faithful and just account of all money that may be deposited into the community mental health fund, and otherwise perform his duties according to law, such bond to be filed with each participating county.

(L. 1969 S.B. 168 § 9, A.L. 1978 S.B. 652)

*No continuity with § 205.983 as repealed by L. 1978 S.B. 652.



Section 205.984 Board of trustees established--number--nomination--qualifications--appointment--terms.

Board of trustees established--number--nomination--qualifications--appointment--terms.

205.984. 1. There shall be established a board of trustees of not less than nine members appointed by the county or participating counties in a service area. The regional advisory council, as defined in section 632.040, or any other interested party may nominate individuals for membership on the board. The governing body of the county or counties shall appoint the members to such board of trustees within one year of January 1, 1991. No more than one-third of the members shall represent public or private entities involved in the provision of services as provided by sections 205.975 to 205.990. At least one-third of the members shall represent consumers of psychiatric services or the families of such consumers. Employees of public or private entities which are recipients of funds pursuant to sections 205.975 to 205.990 are prohibited from serving on this board of trustees.

2. The composition of the board of trustees shall be representative of the residents of the county or participating counties within a service area, taking into consideration their employment, age, sex, and place of residence and other demographic characteristics of the area. At least one member shall be a licensed physician and at least one-half of the members of such body shall be individuals who are not providers of health care.

3. For multicounty service areas, each participating county shall have at least one representative on the board of trustees. The remaining members shall be appointed in proportion to the populations of the participating counties within the service area.

4. The terms of office of the members of the board of trustees shall be three years except that of the first appointments, the terms of the members shall be staggered as follows:

(1) In multicounty service areas, one member from each county shall be appointed to a three-year term. Counties which have two or more representatives shall appoint one member to a two-year term. Counties having more than two representatives shall appoint one-third of its members to one-year terms, one-third to two-year terms, and one-third to three-year terms.

(2) In service areas entirely within a county, one-third of the members shall be appointed for one year, one-third for two years, and one-third for three years.

(L. 1969 S.B. 168 § 10, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91

*This section has no continuity with § 205.984 repealed by S.B. 652, 1978.



Section 205.985 Existing facilities may be utilized.

Existing facilities may be utilized.

205.985. 1. Sections 205.975 to 205.990 shall not affect the validity of community mental health centers and other providers of any comprehensive mental health services as designated by the department and governing boards of such centers and providers established and appointed before a county or combination of counties elects to provide funds to accomplish the purposes as set out in sections 205.975 to 205.990. However, this section shall not be construed to preclude reconstitution of the centers or other entities and their governing boards to include all or a portion of the board of trustees.

2. Nothing in sections 205.975 to 205.990 shall preclude a board of trustees of a service area within a county or of a combination of counties within a service area from contracting with an existing public facility or not-for-profit organization to provide any comprehensive mental health services for the residents of the county or the area to be served.

(L. 1969 S.B. 168 § 11, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91

*This section has no continuity with § 205.985 repealed by S.B. 652, 1978.



Section 205.986 Powers and duties of board of trustees.

Powers and duties of board of trustees.

205.986. The board of trustees appointed by a county or participating counties shall have the following powers and responsibilities to administratively control and manage the community mental health fund to accomplish the purposes as set out in sections 205.977 and 205.982:

(1) In the case of a community mental health center, mental health clinic, or any comprehensive mental health service established by a county or combination of counties, the center, clinic, or service shall be under the administrative control and management of the board of trustees which shall be the governing board which may employ necessary personnel, fix their compensation, and provide quarters and equipment for the operation with funds from federal, state, county, and city governments available for that purpose and which shall take steps as it deems necessary to secure private and public funds to help support the centers, clinics, or services;

(2) In the case of a county or combination of counties providing funds to supplement existing funds or purchase services from an existing community mental health center, mental health clinic, or other public facility or not-for-profit corporation as designated by the department, the board of trustees shall administer and disburse the community mental health fund for the provision of any comprehensive mental health services;

(3) The board of trustees has the authority to contract with existing public facilities or not-for-profit corporations to provide services for the residents of the county or the service area to be served;

(4) The board of trustees shall submit information as required on the disbursement of moneys from the community mental health fund set up to accomplish the purposes as set out in sections 205.977 and 205.982 to the department by such date as it specifies in order to facilitate annual preparation of regional and state plans.

(L. 1969 S.B. 168 § 12, A.L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91

*No continuity with § 205.986 as repealed by L. 1978 S.B. 652.



Section 205.987 Duties of department as to standards--to be met, when.

Duties of department as to standards--to be met, when.

205.987. 1. In consultation with the state advisory council for comprehensive psychiatric services and existing public or private entities providing any comprehensive community mental health services, the department shall develop and promulgate standards of construction, staffing, operations, and services which any public or private entity providing any comprehensive mental health services shall meet before funds collected pursuant to sections 205.975 to 205.990 may be disbursed. The records, operations, and services provided by any entity under sections 205.975 to 205.990 shall be subject to annual review or inspection by the department.

2. Any entity which provides or seeks to provide any comprehensive mental health service and desires to apply for federal community mental health grants for the purpose of constructing, operating, maintaining, or staffing a comprehensive mental health service shall meet all standards of construction, staffing, operations, and maintenance as developed and promulgated by the department in consultation with the state advisory council for comprehensive psychiatric services and existing public or private entities providing any comprehensive mental health services. Such entities shall be subject to annual review and inspection by the department.

(L. 1969 S.B. 168 § 13, A.L. 1978 S.B. 652)

*No continuity with § 205.987 as repealed by L. 1978 S.B. 652.



Section 205.988 Additional duties of department.

Additional duties of department.

205.988. In addition to duties and powers elsewhere provided in sections 205.975 to 205.990, the department shall do the following:

(1) Develop and establish arrangements and procedures for the effective coordination and integration of department services and community mental health services;

(2) Provide consultative services to counties seeking to establish or support community mental health services, and provide other consultative services to the counties, community mental health centers, mental health clinics, or any comprehensive mental health service as the department may deem feasible and appropriate;

(3) Develop and collect information needed to perform its duties in such a manner that the identity of any individual who receives a service from an entity receiving funds pursuant to sections 205.975 to 205.990 shall be confidential in accordance with state and federal law.

(L. 1978 S.B. 652)



Section 205.989 Payment for services--services not to be denied for inability to pay.

Payment for services--services not to be denied for inability to pay.

205.989. 1. No person because of inability to pay shall be denied the services of a community mental health center, mental health clinic, or other public facility or not-for-profit corporation in which a county or participating counties have established services or provided funds pursuant to sections 205.975 to 205.990.

2. Based on their abilities to pay, persons receiving any comprehensive mental health services funded either in whole or in part in accordance with sections 205.975 to 205.990 shall be charged for the services. The amounts necessary to be charged for the services shall be related to the actual per capita inpatient costs or actual outpatient or examination or other service costs.

(L. 1978 S.B. 652)



Section 205.990 Nonparticipating counties to pay for residents, when, basis--determination of residence.

Nonparticipating counties to pay for residents, when, basis--determination of residence.

205.990. 1. If a community mental health center, mental health clinic, or any comprehensive mental health service is supported by some participating counties, but not by all the counties within the service area, then the center or clinic shall charge the nonparticipating counties for services rendered to persons not able to pay who are residents of such nonparticipating counties.

2. The amounts to be charged to the counties not participating shall be the same proportion of the actual per capita inpatient costs or actual outpatient costs for examination or other service costs as the proportion borne by the participating counties of the actual expenses of providing the comprehensive mental health service rendered to each person not able to pay who is a resident of a county not participating.

3. For the purpose of this section, the county of residence shall be determined as follows:

(1) If an individual is receiving a service that includes nighttime sleeping accommodations, his county of residence shall be that county in which the individual maintains his primary place of residence at the time he entered the community mental health center, mental health clinic, or other comprehensive mental health service;

(2) If an individual is receiving a service that does not include nighttime sleeping accommodations, his county of residence shall be that county in which the individual maintains his primary place of residence.

(L. 1978 S.B. 652, A.L. 1990 H.B. 1383)

Effective 1-1-91






Chapter 206 Hospital District Law

Section 206.010 District created, how--territory included--name--powers.

District created, how--territory included--name--powers.

206.010. 1. A hospital district may be created, incorporated and managed as provided in this chapter and may exercise the powers herein granted or necessarily implied. A hospital district may include municipalities or territory not in municipalities or both or territory in one or more counties; provided, that the provisions of this chapter are not effective in counties having a population of more than four hundred thousand inhabitants. The territory contained within the corporate limits of an existing hospital district shall not be incorporated in another hospital district.

2. When a hospital district is organized it shall be a body corporate and political subdivision of the state and shall be known as ".............. Hospital District", and in that name may sue and be sued, levy and collect taxes within the limitations of this chapter and the constitution and issue bonds as herein provided.

(L. 1961 p. 524 § 2)



Section 206.020 Petition of voters for district, where filed, contents.

Petition of voters for district, where filed, contents.

206.020. Whenever the creation of a hospital district is desired, a number of voters residing in the proposed district equal to ten percent of the vote cast in the proposed district in the next preceding general election may file with the county clerk in which the territory or the greater part thereof is situated a petition requesting the creation thereof. In case the proposed district which shall be contiguous is situated in two or more counties, the petition shall be filed in the office of the county clerk of the county in which the greater part of the area is situated, and the commissioners of the county commission of said county shall set the petition for public hearing. The petition shall set forth:

(1) A description of the territory to be embraced in the proposed district;

(2) The names of the municipalities located within the area;

(3) The name of the proposed district;

(4) The population of the district which shall not be less than two thousand inhabitants;

(5) The assessed valuation of the area, which shall not be less than two million five hundred thousand dollars; and

(6) A request that the question be submitted to the voters residing within the limits of the proposed hospital district whether they will establish a hospital district under this chapter to be known as "..... Hospital District" for the purpose of constructing and maintaining a public hospital.

(L. 1961 p. 524 § 3, A.L. 1978 H.B. 971)



Section 206.030 Notice of hearing on petition--costs of notice.

Notice of hearing on petition--costs of notice.

206.030. 1. Upon the filing of the petition with the county clerk, he shall present it to the commissioners of the county commission who shall thereupon set the petition for hearing within not less than thirty nor more than forty days after the filing thereof.

2. Notice shall be given by the commissioner of the county commission of the time and place where the hearing will be held, by publication on three separate days in one or more newspapers having a general circulation within the territory proposed to be incorporated as a hospital district, the first of which publications shall be not less than twenty days prior to the date set for the hearing and if there is no such newspaper, then notice shall be posted in ten of the most public places in the territory, not less than twenty days prior to the date set for the hearing. This notice shall include a description of the territory as set out in the petition, names of municipalities located therein and the name of the proposed district and the question of creating a hospital district.

3. The cost of printing and publication or posting of notices of public hearing thereon shall be paid in advance by the petitioners, and, if a district be organized under this chapter, they shall be reimbursed out of the funds received by the district from taxation or other sources.

(L. 1961 p. 524 § 4)



Section 206.040 Procedure where several petitions filed--amendments.

Procedure where several petitions filed--amendments.

206.040. If two or more petitions covering in part the same territory are filed prior to the public hearing upon the petition which is first filed, the petitions shall be consolidated for public hearing, and hearing thereon may be continued to permit the giving of notice of any subsequent petition or petitions. At the public hearing upon the petitions, the petitioners in the petition first filed may move to amend the petition to include any part of the territory described in the subsequent petition or petitions, either as originally filed or as amended. Any such motion shall be allowed by the commissioners of the county commission. The public hearing shall proceed upon the first petition as originally filed or as so amended, and further proceedings upon any other petitions subsequently filed shall be stayed and held in abeyance until the termination of all proceedings upon the first petition, or any petition may be dismissed or withdrawn upon motion of the petitioners therein by their representatives.

(L. 1961 p. 524 § 5)



Section 206.050 If petition sufficient county commission to order election.

If petition sufficient county commission to order election.

206.050. If the territory, petition and proceedings meet the requirements of this chapter, the commissioners of the county commission shall in and by the order finding and determining the sufficiency of the petition and that the territory meets the requirements of the chapter * order the question to be submitted to the voters of the proposed district.

(L. 1961 p. 524 § 6, A.L. 1978 H.B. 971)

*Word "shall" appears here in original rolls.



Section 206.060 Notice of election--tax levy, maximum tax rate--publication of board's plans required, when.

Notice of election--tax levy, maximum tax rate--publication of board's plans required, when.

206.060. 1. Each notice shall state briefly the purpose of the election, setting forth the question to be voted upon, form of ballot to be used and a description of the territory. The notice shall further state that any district upon its establishment shall have the powers, objects and purposes provided by this chapter, and shall have the power to levy a property tax not to exceed one dollar on the one hundred dollars valuation.

2. For any ballot proposal in which the maximum levy exceeds fifty cents per one hundred dollars of assessed valuation, the board of directors shall publish in a newspaper or newspapers of general circulation and otherwise make available upon request a summary description of the board's plans for using the money for ongoing hospital operations.

(L. 1961 p. 524 § 7, A.L. 1978 H.B. 971, A.L. 1984 S.B. 576, A.L. 1999 S.B. 348)



Section 206.070 Form of ballot.

Form of ballot.

206.070. The question shall be submitted in substantially the following form:

Shall there be organized in the counties of ......, state of Missouri, a hospital district for the establishment and operation of a hospital to be located at* ....... in ....... County, Missouri, and having the power to impose a property tax not to exceed the annual rate of fifty cents on the hundred dollars assessed valuation without voter approval, and such additional tax as may be approved hereafter by vote thereon to be known as "....... Hospital District", as prayed for by petition filed with the county clerk of ....... County, Missouri, on the .... day of ......, 20......?

(L. 1961 p. 524 § 8, A.L. 1978 H.B. 971, A.L. 1984 S.B. 576)

*Word "at" does not appear in original rolls.



Section 206.080 Results of election to be entered in county records.

Results of election to be entered in county records.

206.080. The county commissioners shall cause the order determining and declaring results of the election to be entered upon the records of the commission and a certified copy thereof shall be filed with the county clerk of each other county in which the proposed district lies who shall cause the same to be spread upon the records of the county commission. If the order shows that the majority of the votes cast on the question are in favor thereof, the order shall declare the district organized.

(L. 1961 p. 524 § 9, A.L. 1978 H.B. 971)



Section 206.090 Election districts--election of directors--terms, qualifications, vacancies, declaration of candidacy--no election, when--abolishing election districts, procedure--election of directors at large.

Election districts--election of directors--terms, qualifications, vacancies, declaration of candidacy--no election, when--abolishing election districts, procedure--election of directors at large.

206.090. 1. After the hospital district has been declared organized, the declaring county commission shall divide the district into six election districts as equal in population as possible, and shall by lot number the districts from one to six inclusive. The county commission shall cause an election to be held in the hospital district within ninety days after the order establishing the hospital district to elect hospital district directors. Each voter shall vote for six directors, one from each district, except in any county of the third classification without a township form of government and with more than ten thousand six hundred but fewer than ten thousand seven hundred inhabitants, each voter shall vote for one director from the hospital election district in which the voter resides. Directors shall serve a term of six years or a lesser term of years as may be established by the county commission. If directors are to serve a term of six years, the initial term of the director elected from district number one shall serve a term of one year, the director elected from district number two shall serve a term of two years, the director elected from district number three shall serve a term of three years, the director elected from district number four shall serve a term of four years, the director elected from district number five shall serve a term of five years, and the director elected from district number six shall serve a term of six years; thereafter, the terms of all directors shall be six years. If the county commission chooses to establish a term of office of less than six years, the initial election of directors shall be done in a manner established by the county commission. All directors shall serve until their successors are elected and qualified. Any vacancy shall be filled by the remaining members of the board of directors who shall appoint a person to serve as director until the next municipal election.

2. Candidates for director of the hospital district shall be citizens of the United States, voters of the hospital district who have resided within the state for one year next preceding the election and who are at least thirty years of age. All candidates shall file their declaration of candidacy with the county commission calling the election for the organizational election, and for subsequent elections, with the secretary of the board of directors of the district.

3. Notwithstanding any other provisions of law, if the number of candidates for office of director is no greater than the number of directors to be elected, no election shall be held, and the candidates shall assume the responsibilities of their offices at the same time and in the same manner as if they had been elected.

4. Notwithstanding the provisions of subsections 1 to 3 of this section, after the formation of the hospital district, the hospital board of directors, by a majority vote of the directors with the consent of a majority of the county commission on an order of record, may abolish the six hospital districts' election districts and cause the hospital district directors to be elected from the hospital district at large. Upon opting to elect the hospital district directors at large, the then-serving hospital district directors shall continue to serve the remainder of their terms and any vacancies on the board, after the date of such option, shall be filled by an election conducted at large in the district.

(L. 1961 p. 524 § 10, A.L. 1967 p. 319, A.L. 1978 H.B. 971, A.L. 1982 H.B. 1086, A.L. 1988 H.B. 1635, A.L. 1996 S.B. 484, A.L. 2007 S.B. 22 merged with S.B. 298)



Section 206.100 Powers of board of directors--first meeting--officers--bylaws--time for meetings.

Powers of board of directors--first meeting--officers--bylaws--time for meetings.

206.100. 1. The board of directors of a district shall possess and exercise all of its legislative and executive powers. Within thirty days after the election of the initial directors, the board shall meet. The time and place of the first meeting of the board shall be designated by the county commission. At its first meeting the board shall elect a chairman from its members and select a secretary, treasurer and such officers or employees as it deems expedient or necessary for the accomplishment of its corporate objects. The secretary and treasurer need not be members of the board. At the meeting the board by ordinance shall define the first and subsequent fiscal years of the district, and shall adopt a corporate seal and bylaws, which shall determine the times for the annual election of officers and of other regular and special meetings of the board and shall contain the rules for the transaction of other business of the district and for amending the bylaws.

2. Each director of any district shall devote such time to the duties of the office as the faithful discharge thereof may require and shall serve without compensation.

(L. 1961 p. 524 § 11)



Section 206.105 Bylaws of board of trustees, contents--applications to practice, contents.

Bylaws of board of trustees, contents--applications to practice, contents.

206.105. 1. The board of hospital trustees shall include in its bylaws that every physician, a podiatrist and dentist requesting permission to practice in its hospital shall submit an application for staff membership in writing to it upon forms approved by the board. In his application each applicant shall give specifically his training and qualifications, his willingness to accept the board as the supreme governing authority of the hospital, his willingness to abide by the bylaws of the board and the staff in all respects, and his determination to practice his profession in a manner which is legal, moral, and ethical. A written copy of all such bylaws, with any amendments, shall be kept on file in the office of the hospital administrator and shall be available to all staff members and applicants during normal business hours.

2. The professional staff of the hospital shall be an organized group which shall initiate and, with the approval of the board, adopt bylaws, rules, regulations, and policies governing professional activities in the hospital. General practitioners may practice in the hospital in accordance with their competence as recommended by the professional staff and as authorized by the board.

(L. 1971 H.B. 301)



Section 206.110 Powers of hospital district.

Powers of hospital district.

206.110. 1. A hospital district, both within and outside such district, except in counties of the third or fourth classification (other than within the district boundaries) where there already exists a hospital organized pursuant to chapters 96, 205 or this chapter; provided, however, that this exception shall not prohibit the continuation or expansion of existing activities otherwise allowed by law, shall have and exercise the following governmental powers, and all other powers incidental, necessary, convenient or desirable to carry out and effectuate the express powers:

(1) To establish and maintain a hospital or hospitals and hospital facilities, and to construct, acquire, develop, expand, extend and improve any such hospital or hospital facility including medical office buildings to provide offices for rental to physicians and dentists on the district hospital's medical or dental staff, and the providing of sites therefor, including offstreet parking space for motor vehicles;

(2) To acquire land in fee simple, rights in land and easements upon, over or across land and leasehold interest in land and tangible and intangible personal property used or useful for the location, establishment, maintenance, development, expansion, extension or improvement of any hospital or hospital facility. The acquisition may be by dedication, purchase, gift, agreement, lease, use or adverse possession or by condemnation;

(3) To operate, maintain and manage a hospital and hospital facilities, and to make and enter into contracts, for the use, operation or management of a hospital or hospital facilities; to engage in health care activities; and to make and enter into leases of equipment and real property, a hospital or hospital facilities, as lessor or lessee, regardless of the duration of such lease; and to provide rules and regulations for the operation, management or use of a hospital or hospital facilities. Any agreement entered into pursuant to this subsection pertaining to the lease of the hospital shall have a definite termination date as negotiated by the parties, but this shall not preclude the trustees from entering into a renewal of the agreement with the same or other parties pertaining to the same or other subjects upon such terms and conditions as the parties may agree;

(4) To fix, charge and collect reasonable fees and compensation for the use or occupancy of the hospital or any part thereof, or any hospital facility, and for nursing care, medicine, attendance, or other services furnished by the hospital or hospital facilities, according to the rules and regulations prescribed by the board from time to time;

(5) To borrow money and to issue bonds, notes, certificates, or other evidences of indebtedness for the purpose of accomplishing any of its corporate purposes, subject to compliance with any condition or limitation set forth in this chapter or otherwise provided by the Constitution of the state of Missouri;

(6) To employ or enter into contracts for the employment of any person, firm, or corporation, and for professional services, necessary or desirable for the accomplishment of the corporate objects of the district or the proper administration, management, protection or control of its property;

(7) To maintain the hospital for the benefit of the inhabitants of the area comprising the district who are sick, injured, or maimed regardless of race, creed or color, and to adopt such reasonable rules and regulations as may be necessary to render the use of the hospital of the greatest benefit to the greatest number; to exclude from the use of the hospital all persons who willfully disregard any of the rules and regulations so established; to extend the privileges and use of the hospital to persons residing outside the area of the district upon such terms and conditions as the board of directors prescribes by its rules and regulations;

(8) To police its property and to exercise police powers in respect thereto or in respect to the enforcement of any rule or regulation provided by the ordinances of the district and to employ and commission police officers and other qualified persons to enforce the same;

(9) To lease to or allow for any institution of higher education to use or occupy the hospital, any real estate or facility owned or leased by the district or any part thereof for the purpose of health care-related and general education or training.

2. The use of any hospital or hospital facility of a district shall be subject to the reasonable regulation and control of the district and upon such reasonable terms and conditions as shall be established by its board of directors.

3. A regulatory ordinance of a district adopted under any provision of this section may provide for a suspension or revocation of any rights or privileges within the control of the district for a violation of any such regulatory ordinance.

4. Nothing in this section or in other provisions of this chapter shall be construed to authorize the district or board to establish or enforce any regulation or rule in respect to hospitalization or the operation or maintenance of such hospital or any hospital facilities within its jurisdiction which is in conflict with any federal or state law or regulation applicable to the same subject matter.

(L. 1961 p. 524 § 12, A.L. 1981 H.B. 258, A.L. 1987 H.B. 810, A.L. 1996 S.B. 676, A.L. 1997 S.B. 104, A.L. 2013 S.B. 376)



Section 206.120 Indebtedness for hospital--election--form of ballot--defeat of proposal, effect--limits--annual tax.

Indebtedness for hospital--election--form of ballot--defeat of proposal, effect--limits--annual tax.

206.120. 1. For the purpose of purchasing hospital sites, erecting hospitals and related facilities and furnishing the same, building additions to and repairing old buildings, the board of directors may borrow money and issue bonds for the payment thereof in the manner provided herein. The question of the loan shall be submitted to the voters by an order of the board of directors of the district.

2. The question shall be submitted in substantially the following form:

Shall the ...... hospital district borrow money in the amount of ....... dollars for the purpose of ........ and issue bonds in payment thereof?

3. If the then constitutionally required majority of the votes cast are for the loan, the board shall, subject to the restrictions of subsection 5, be vested with the power to borrow money in the name of the district, to the amount and for the purposes specified on the ballot, and issue the bonds of the district for the payment thereof.

4. If less than the required majority of the votes cast are for the first loan submitted to the voters following the organization of the district, a second question for authority to borrow money may be submitted and if unsuccessful a third question may be submitted. If each of the first three questions submitted to the voters for authority to borrow money for the purposes of this section is defeated, or if no successful submission for such purpose is conducted within five years after the establishment of the district, then the district shall be immediately dissolved by order of the county commission establishing it, and any funds remaining on hand and belonging to the district shall forthwith be paid pro rata to those taxpayers from whom they were collected; provided that in any district wherein a hospital is in operation without having voted bonds, the provisions of this section as relating to dissolution shall not apply.

5. The loans authorized by this section shall not be contracted for a period longer than twenty years, and the entire amount of the loan shall at no time exceed, including the existing indebtedness of the district, in the aggregate, ten percent of the value of taxable tangible property therein, as shown by the last completed assessment for state and county purposes, the rate of interest to be agreed upon by the parties, but in no case to exceed the highest legal rate allowed by contract. When effected, it shall be the duty of the directors to provide for the collection of an annual tax sufficient to pay the interest on the indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal thereof within the time the principal becomes due.

(L. 1961 p. 524 § 13, A.L. 1967 p. 319, A.L. 1969 S.B. 38, A.L. 1978 H.B. 971)



Section 206.122 Revenue bonds authorized, when.

Revenue bonds authorized, when.

206.122. As an alternative to the authorization for an indebtedness provided by section 206.120, for the purpose of providing funds for the acquisition, construction, erection, equipment and furnishing of hospitals and related facilities, including medical office buildings to provide offices for rental to physicians and dentists on the district hospital's medical or dental staff, and for providing sites therefor, including offstreet parking space, and making from time to time enlargements or extensions thereof, the board of directors may issue and sell revenue bonds. The revenue bonds are payable, both as to principal and interest, solely and only out of the net income and revenues arising from the operation of the facility, after providing for the costs of operation and maintenance thereof, or from other funds made available to the facility from sources other than from proceeds of taxation.

(L. 1971 S.B. 142, A.L. 1981 H.B. 258)



Section 206.124 Revenue bonds not an indebtedness of the issuing authority.

Revenue bonds not an indebtedness of the issuing authority.

206.124. Any bonds issued under and pursuant to sections 206.122 to 206.128 shall not be deemed to be an indebtedness of the state of Missouri, or of any city or of the board of directors, or of the individual members of the board of directors and shall not be deemed to be an indebtedness within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness.

(L. 1971 S.B. 142)



Section 206.126 Revenue bonds, form of, interest rate--to be negotiable instruments.

Revenue bonds, form of, interest rate--to be negotiable instruments.

206.126. 1. Revenue bonds issued pursuant to the provisions of section 206.122 shall be of such denomination, shall bear such rate of interest not to exceed the highest rate permitted by law, and shall mature at such times as determined by the board of directors. The bonds may be either serial bonds or term bonds and may be issued with or without reservation of the right to call them for payment or redemption in advance of their maturity, upon the giving of notice and with or without the covenant requiring the payment of a premium in the event of the call and redemption prior to maturity as the board determines.

2. The bonds when issued and sold shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law and the interest thereon is exempt from income taxes under the laws of the state of Missouri.

(L. 1971 S.B. 142)



Section 206.128 Board of directors to prescribe form, make necessary covenants, restrictions--bondholders, remedies of--revenue bonds not to be exclusive method of financing.

Board of directors to prescribe form, make necessary covenants, restrictions--bondholders, remedies of--revenue bonds not to be exclusive method of financing.

206.128. 1. The board of directors, issuing bonds under the provisions of section 206.122, shall prescribe the form, details and incidents of the bonds and the board of directors shall make such covenants as in their judgment are advisable or necessary properly to secure the payment thereof; but the form, details, incidents and covenants shall not be inconsistent with any of the provisions of sections 206.122 to 206.128.

2. The holder of any bonds issued hereunder or of any coupons representing interest accrued thereon may, by civil action either at law or in equity, compel the board of directors issuing such bonds to perform all duties imposed upon them by the provisions of sections 206.122 to 206.128, and also to enforce the performance of any and all other covenants made by such board of directors in the issuance of the bonds.

3. The provisions of sections 206.122 to 206.128 shall not be exclusive of other legal methods of financing the facilities therein described, but shall furnish an alternative method of finance.

(L. 1971 S.B. 142)



Section 206.130 Annexation of territory to district--election--form of ballot.

Annexation of territory to district--election--form of ballot.

206.130. 1. A petition for annexation of land to a hospital district shall be signed by not less than ten percent or fifty voters, whichever is fewer, residing within the territory therein described proposed for annexation and shall be filed with the county clerk of the county in which the district or the greater portion thereof is situated, and shall be addressed to the commissioners of the county commission. A hearing shall be held thereon as nearly as possible as in the case of a formation petition. If upon the hearing, the commissioners of the county commission find that the petition is in compliance with this chapter, they shall order the question to be submitted. The question shall be submitted within the territory by the county commission as is provided in section 206.060.

2. The question shall be submitted in substantially the following form:

Shall ........ (description of territory) be annexed to the ....... hospital district?

3. If a majority of the votes cast on the question in the district and in the territory described in the petition, respectively, are in favor of annexation, the commissioners of the county commission shall by order declare the territory annexed and shall describe the altered boundaries of the district.

(L. 1961 p. 524 § 14, A.L. 1978 H.B. 971)



Section 206.140 Records of district--officers and employees to give bond.

Records of district--officers and employees to give bond.

206.140. 1. The board shall provide for the proper and safekeeping of its permanent records and for the recording of the corporate action of the district. It shall keep a true and accurate account of its receipts and an annual audit shall be made of its books, records and accounts.

2. All officers and employees authorized to receive or retain the custody of money or to sign vouchers, checks, warrants or evidences of indebtedness binding upon the district shall furnish surety bond for the faithful performance of their duties and the faithful accounting for all moneys that may come into their hands in an amount to be fixed and in a form to be approved by the board.

(L. 1961 p. 524 § 15)



Section 206.150 Board as trustee may accept and hold property donated--duties.

Board as trustee may accept and hold property donated--duties.

206.150. Any person desiring to donate property for the benefit of a hospital, constructed or to be constructed under this chapter, may vest title to the property so donated in the board of directors created under this chapter, and the board of directors shall hold and control the property so received and accepted according to the terms of the deed, gift, devise or bequest of the property, and shall be a trustee of the property and shall take title to all property it may acquire in the name of the district and shall control the property for the purposes provided in this chapter.

(L. 1961 p. 524 § 16)



Section 206.157 Excess property, sale of authorized--procedure--proceeds, how used.

Excess property, sale of authorized--procedure--proceeds, how used.

206.157. 1. A hospital district may sell and convey property of the district, both real and personal, in the manner provided in subsection 2 of this section for real property and in the manner provided in subsection 3 of this section for personal property, which is no longer needed by the district to carry out the purposes for which the district was organized, including hospital buildings and grounds which have been adequately replaced by other hospital buildings and grounds, provided that all bonds of the district, whether general obligation bonds constituting a lien on the property no longer needed, or revenue bonds constituting a lien on the revenue arising from the operation of such property, have been paid in full; or a sum sufficient to pay all of such bonds, together with interest accrued or to accrue thereon, together with any other items of expense provided in such bonds, is deposited with the fiscal agent named in the bonds for the purpose of full payment; or consent in writing is obtained from all of the holders of the bonds.

2. Upon receipt of a request for sale of excess real property, the board of directors of the hospital district shall review the reasons why the specified real property is no longer needed by the hospital district and the manner in which the conditions of the provisions of subsection 1 of this section have been satisfied. If the board of directors is satisfied that the statements and the reasons are true and valid, it shall adopt a resolution approving the sale or other disposition of the specified real property. A certified copy of the board of director's adopted resolution to sell or otherwise dispose of specified real property of the district shall be filed with the county clerk of the county in which the original petition to organize the district was filed. If the county commission is satisfied that the statements in the resolution are true and valid, it shall by order approve the resolution. The board of directors of the hospital district shall then proceed to sell, convey or otherwise dispose of the specified real property pursuant to the terms of the resolution adopted by the board of directors. The deed shall be executed under the hand and seal of the secretary of the board of directors of the hospital district for and on behalf of the hospital district and shall be sufficient to convey to purchaser or other recipient all the right, title, interest and estate which the hospital district has in the specified real property.

3. Upon receipt of a request for sale of excess personal property, the board of directors of the hospital district shall review the reasons why the specified personal property is no longer needed by the hospital district and the manner in which the conditions of the provisions of subsection 1 of this section have been satisfied. If the board of directors is satisfied that the statements and the reasons are true and valid, it shall adopt a resolution approving the sale or other disposition of the specified personal property. The board of directors of the hospital district shall then proceed to sell, convey or otherwise dispose of the specified personal property pursuant to the terms of the resolution adopted by the board of directors. Any bill of sale required shall be executed under the hand and seal of the secretary of the board of directors of the hospital district for and on behalf of the hospital district and shall be sufficient to convey to purchaser or other recipient all the right, title, interest and estate which the hospital district has in the specified personal property.

4. The proceeds from the sale of the real or personal property remaining after the expenses of the property have been paid shall be placed in the treasury of the district and used to carry out the purposes for which the district was organized.

(L. 1976 S.B. 648, A.L. 1996 S.B. 676)



Section 206.160 Citation of law.

Citation of law.

206.160. The chapter shall be known and may be referred to as "The Hospital District Law".

(L. 1961 p. 524 § 1)






Chapter 207 Family Support Division and Children's Division (Formerly Division of

Section 207.010 Division of family services, duties.

Division of family services, duties.

207.010. The division of family services is an integral part of the department of social services and shall have and exercise all the powers and duties necessary to carry out fully and effectively the purposes assigned to it by law and shall be the state agency to:

(1) Administer state plans and laws involving aid to dependent children;

(2) Aid or relief in case of public calamity;

(3) Aid for direct relief;

(4) Child welfare services;

(5) Social services to families and adults;

(6) Pensions and services for the blind; and

(7) Any other duties relating to public assistance and social services which may be imposed upon the department of social services.

(L. 1945 p. 945 § 32, A. 1949 S.B. 1062, A.L. 1953 p. 622, A.L. 1973 S.B. 325)

Effective 1-1-74



Section 207.020 Powers of division of family services.

Powers of division of family services.

207.020. 1. In addition to the powers, duties and functions vested in the division of family services by other provisions of this chapter or by other laws of this state, the division of family services shall have the power:

(1) To sue and be sued;

(2) To make contracts and carry out the duties imposed upon it by this or any other law;

(3) To administer, disburse, dispose of and account for funds, commodities, equipment, supplies or services, and any kind of property given, granted, loaned, advanced to or appropriated by the state of Missouri for any of the purposes herein;

(4) To administer oaths, issue subpoenas for witnesses, examine such witnesses under oath, and make and keep a record of same;

(5) To adopt, amend and repeal rules and regulations necessary or desirable to carry out the provisions of this chapter and which are not inconsistent with the constitution or laws of this state;

(6) To cooperate with the United States government in matters of mutual concern pertaining to any duties wherein the division of family services is acting as a state agency, including the adoption of such methods of administration as are found by the United States government to be necessary for the efficient operation of state plans hereunder;

(7) To make such reports in such form and containing such information as the United States government may, from time to time, require, and comply with such provisions as the United States government may, from time to time, find necessary to assure the correctness and verification of such reports;

(8) To establish, extend and strengthen child welfare services for the protection and care of homeless, dependent and neglected children and children in danger of becoming delinquent;

(9) To expend child welfare service funds for payment of part of the cost of district, county or other local child welfare services;

(10) To administer state child welfare activities and develop state services for the encouragement and assistance of adequate methods of community child welfare organizations;

(11) To appoint, when and if it may deem necessary, advisory committees to provide professional or technical consultation in respect to welfare problems and welfare administration. The members of such advisory committees shall receive no compensation for their services other than expenses actually incurred in the performance of their official duties. The number of members of each such advisory committee shall be determined by the division of family services, and such advisory committees shall consult with and advise the division of family services in respect to problems and policies incident to the administration of the particular function germane to the respective field of competence;

(12) To initiate or cooperate with other agencies in developing measures for the prevention of dependency and the rehabilitation of needy persons;

(13) To collect statistics, make special fact-finding studies and publish reports in reference to public welfare;

(14) To establish or cooperate in research or demonstration projects relative to the welfare program, such as those relating to the prevention and reduction of dependency and economic distress, or which will aid in effecting coordination of planning between private and public welfare agencies, or which will help improve the administration and effectiveness of programs carried on or assisted under the federal Social Security Act and the programs related thereto;

(15) To provide appropriate public welfare services to promote, safeguard and protect the social well-being and general welfare of children and to help maintain and strengthen family life, and to provide such public welfare services to aid needy persons who can be so helped to become self-supporting or capable of self-care;

(16) Upon request, to cooperate with the juvenile court and furnish social studies and reports to the court with respect to children as to whom adoption or neglect petitions have been filed;

(17) To accept for social services and care, homeless, dependent or neglected children in all counties where legal custody is vested in the division of family services by the juvenile court where the juvenile court has acquired jurisdiction pursuant to subdivision (1) or (2) of subsection 1 of section 211.031; provided that prior to legal custody being vested in the division of family services, the division of family services shall conduct an evaluation of the child, examine the child and investigate all pertinent circumstances of his background for the purpose of determining appropriate services and a treatment plan for the child. This evaluation shall involve local division staff and consultation with the juvenile officer or his designee, appropriate state agencies, including but not limited to the department of mental health and the department of elementary and secondary education, or private practitioners who are knowledgeable of the child or programs or services appropriate to the needs of the child and shall be completed within thirty days. Temporary custody may be placed with the division of family services while the evaluation is being conducted. A report of such proceedings and findings shall be submitted in writing to the appropriate court:

(a) The division may, at any time, if it finds the child placed in its custody is in need of care or treatment other than that which it can provide, apply to the court which placed such child for an order relieving it of custody of such child. The court must make a determination within ten days and the court shall be vested with full power to make such disposition of the child as is authorized by law, including continued custody;

(b) However, no payments for care shall be made:

a. To facilities with which the division of family services has no contract to provide such care, or to facilities in the state of Missouri which are not licensed by the state of Missouri unless exempt from such licensure;

b. To any facility outside the state of Missouri unless the division of family services determines that there is no facility in the state of Missouri which can provide substantially equivalent care, except that this limitation shall not apply to any facility outside the state of Missouri if that facility is the closest available facility to the child's home or the division of family services determines that such placement is in the child's best interest; nor

c. To any facility outside the state of Missouri which is not licensed or exempted from licensure by the state in which it is located, or which cannot document that it meets requirements which would be necessary for licensure in the state of Missouri. The term "care" shall include room, board, clothing, medical care, dental care, social services and incidentals;

(18) To accept gifts and grants of any property, real or personal, and to sell said property and expend such gifts or grants not inconsistent with the administration of this chapter and within the limitations imposed by the donor thereof;

(19) To make periodic surveys of cost-of-living factors in relation to the needs of recipients of public assistance, and establish standards or budgetary guides for determining minimum costs of meeting such requirements, and amend such standards from time to time as circumstances may require.

2. All powers and duties of the division of family services shall, so far as applicable, apply to the administration of any other law or state law wherein duties are imposed upon the division of family services acting as a state agency.

(L. 1945 p. 945 § 33, A.L. 1961 p. 531, A.L. 1965 p. 351, A.L. 1977 H.B. 578, A.L. 1981 S.B. 200, A.L. 1982 S.B. 497, A.L. 1986 H.B. 1502, A.L. 1993 S.B. 52)



Section 207.021 Rules and regulations, procedure.

Rules and regulations, procedure.

207.021. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1981 H.B. 901 § B, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 207.030 Director of family services--oath--bond--removal from office.

Director of family services--oath--bond--removal from office.

207.030. The chief administrative officer of the division of family services shall be a director of family services, who shall be a person qualified by education and experience to supervise the work of the division of family services and shall be a citizen and taxpayer of Missouri. Before entering upon his duties the director shall subscribe an oath or affirmation to support the Constitution of the United States and of the state of Missouri and to faithfully demean himself in office. He shall enter into good and sufficient bond, payable to the state of Missouri, conditioned upon the faithful discharge and performance of official duties, and upon accountability for all property and funds coming under his administration and control, said bond to be approved by the attorney general as to form, and by the governor as to its sufficiency, the premium on said bond to be paid by the state. The governor may remove the director of the division of family services for incompetence, misconduct, or neglect of duty.

(L. 1945 p. 945 § 34)



Section 207.060 County offices--director--agreements with subdivisions--other employees.

County offices--director--agreements with subdivisions--other employees.

207.060. 1. The directors of the family support division and children's division shall jointly operate and maintain a county office in every county, which may be in the charge of a county welfare director who shall have been a resident of the state of Missouri for a period of at least two years immediately prior to taking office and whose salary shall be paid from funds appropriated for the family support division and children's division.

2. For the purpose of establishing and maintaining county offices, or carrying out any of the duties of the divisions, the division directors may enter into agreements with any political subdivision of this state, and as a part of such agreement, may accept moneys, services, or quarters as a contribution toward the support and maintenance of such county offices. Any funds so received shall be payable to the director of revenue and deposited in the proper special account in the state treasury, and become and be a part of state funds appropriated for the use of the family support division and children's division.

3. Other employees in the county offices shall be employed with due regard to the population of the county, existing conditions and purpose to be accomplished. Such employees shall be paid as are other employees of the family support division and children's division.

(RSMo 1939 § 9405, A.L. 1941 p. 643, A. 1949 S.B. 1062, A.L. 1973 S.B. 325, A.L. 1992 H.B. 887, A.L. 2004 H.B. 1453)



Section 207.070 Division may elect to bring employees under workers' compensation--who deemed employee--rules.

Division may elect to bring employees under workers' compensation--who deemed employee--rules.

207.070. 1. The division of family services in the department of social services is hereby authorized to elect, under the provisions of section 287.030, to come under the provisions of chapter 287, governing workers' compensation, and such law is hereby extended to include all employees of the division of family services under any contract of hire, express or implied, oral or written, or under any appointment or election. The state of Missouri shall be a self-insurer and assume all liability imposed by chapter 287, in respect to the division of family services employees without insurance. The attorney general shall appear on behalf of and defend the state in all actions, when the state is a self-insurer, brought by employees of the division of family services referred to herein under the provisions of the workers' compensation law.

2. Any persons assigned to perform work on welfare work projects initiated or sponsored by any state agency in carrying out a cooperative agreement with the United States government under the Federal Economic Opportunity Act of 1964, or any amendment thereto, shall be deemed to be employees of the division of family services only for the purpose of affording such employees workers' compensation coverage under chapter 287. The workers' compensation coverage may be provided by the purchase of insurance or by the deposit in the commissioner of administration's office of a fund from which workers' compensation benefits to such employees shall be paid. Purchase of the insurance or the deposit of a fund shall be made only from funds granted by the federal government.

3. The division of family services shall adopt rules classifying the employees mentioned herein who may be eligible for compensation under this section, and its classification shall be decisive as to whether or not an employee falls within the definition of an employee eligible for workers' compensation coverage under this section.

4. The director of the division of family services is authorized to perform such duties as may be necessary to carry out effectively the purposes of this section.

(L. 1965 p. 353 § 1)



Section 207.080 Law not to create liability or obligation.

Law not to create liability or obligation.

207.080. The extension of chapter 287 to include employees of the division of family services shall not be construed as acknowledging or creating any liability in tort, or as incurring other obligations or duties except only the duty and obligation of complying with the provisions of chapter 287 so long as the division of family services may elect to remain under the provisions of chapter 287.

(L. 1965 p. 353 § 2)



Section 207.085 Division employee dismissal, when--mitigating factors.

Division employee dismissal, when--mitigating factors.

207.085. 1. Any employee of the children's division, including supervisory personnel and private contractors with the division, who is involved with child protective services and purposely, knowingly, and willfully violates a stated or written policy of the division, any rule promulgated by the division, or any state law directly related to the child abuse and neglect activities of the division shall be dismissed if the violation directly results in serious physical injury or death, subject to the provisions of subsection 2 of this section. The provisions of this section shall apply to merit system employees of the division, as well as all other employees of the division and private contractors with the division, and upon a showing of a violation, such employees shall be dismissed for cause, subject to the provisions of subsection 2 of this section, and shall have the right of appeal pursuant to sections 36.380 and 36.390. For purposes of this section, a "private contractor with the division" means any private entity or community action agency with the appropriate and relevant training and expertise in delivering services to children and their families as determined by the children's division, and capable of providing direct services and other family services for children in the custody of the children's division or any such entities or agencies that are receiving state moneys for such services.

2. The provisions of sections 660.019 to 660.021 shall apply to this section. If an employee of the division or a private contractor with the division is responsible for caseload assignments in excess of those required to attain accreditation by the Council for Accreditation for Families and Children's Services, and the employee purposely, knowingly, and willfully violates a stated or written policy of the division, any rule promulgated by the division, or any state law directly related to the child abuse and neglect activities of the division and the violation directly results in serious physical injury or death, the employee's good faith efforts to follow the stated or written policies of the division, the rules promulgated by the division, or the state laws directly related to the child abuse and neglect activities of the division shall be a mitigating factor in determining whether an employee of the division or a private contractor with the division is dismissed pursuant to subsection 1 of this section.

(L. 2004 H.B. 1453)






Chapter 208 Old Age Assistance, Aid to Dependent Children and General Relief

Section 208.001 Citation of law--MO HealthNet created--division created--rulemaking authority.

Citation of law--MO HealthNet created--division created--rulemaking authority.

208.001. 1. Sections 105.711, 135.096, 135.575, 191.411, 191.900, 191.905, 191.907, 191.908, 191.909, 191.910, 191.914, 191.1050, 191.1053, 191.1056, 192.632, 198.069, 198.097, 208.001, 208.146, 208.151, 208.152, 208.153, 208.201, 208.202, 208.212, 208.213, 208.215, 208.217, 208.230, 208.612, 208.631, 208.640, 208.659, 208.670, 208.690, 208.692, 208.694, 208.696, 208.698, 208.750, 208.930, 208.950, 208.955, 208.975, 208.978, and 473.398 may be known as and may be cited as the "Missouri Continuing Health Improvement Act".

2. In Missouri, the medical assistance program on behalf of needy persons, Title XIX, Public Law 89-97, 1965 amendments to the federal Social Security Act, 42 U.S.C. Section 301, et seq., shall be known as "MO HealthNet". Medicaid shall also mean "MO HealthNet" wherever it appears throughout Missouri Revised Statutes. The title "division of medical services" shall also mean "MO HealthNet division".

3. The MO HealthNet division is authorized to promulgate rules, including emergency rules if necessary, to implement the provisions of the Missouri continuing health improvement act, including but not limited to the form and content of any documents required to be filed under such act.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in the Missouri continuing health improvement act, shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 577)



Section 208.009 Illegal aliens prohibited from receiving any state or local public benefit--proof of lawful residence required--temporary benefits permitted, when--exceptions for nonprofit organizations.

Illegal aliens prohibited from receiving any state or local public benefit--proof of lawful residence required--temporary benefits permitted, when--exceptions for nonprofit organizations.

208.009. 1. No alien unlawfully present in the United States shall receive any state or local public benefit, except for state or local public benefits that may be offered under 8 U.S.C. 1621(b). Nothing in this section shall be construed to prohibit the rendering of emergency medical care, prenatal care, services offering alternatives to abortion, emergency assistance, or legal assistance to any person.

2. As used in this section, "public benefit" means any grant, contract, or loan provided by an agency of state or local government; or any retirement, welfare, health, disability, housing, or food assistance benefit under which payments, assistance, credits, or reduced rates or fees are provided. The term "public benefit" shall not include postsecondary education public benefits as defined in section 173.1110, any municipal permit, or contracts or agreements between public utility providers and their customers or unemployment benefits payable under chapter 288. The unemployment compensation program shall verify the lawful presence of an alien for the purpose of determining eligibility for benefits in accordance with its own procedures.

3. In addition to providing proof of other eligibility requirements, at the time of application for any state or local public benefit, an applicant who is eighteen years of age or older shall provide affirmative proof that the applicant is a citizen or a permanent resident of the United States or is lawfully present in the United States. Such affirmative proof shall include documentary evidence recognized by the department of revenue when processing an application for a driver's license, a Missouri driver's license, as well as any document issued by the federal government that confirms an alien's lawful presence in the United States. In processing applications for public benefits, an employee of an agency of state or local government shall not inquire about the legal status of a custodial parent or guardian applying for a public benefit on behalf of his or her dependent child who is a citizen or permanent resident of the United States.

4. An applicant who cannot provide the proof required under this section at the time of application may alternatively sign an affidavit under oath, attesting to either United States citizenship or classification by the United States as an alien lawfully admitted for permanent residence, in order to receive temporary benefits or a temporary identification document as provided in this section. The affidavit shall be on or consistent with forms prepared by the state or local government agency administering the state or local public benefits and shall include the applicant's Social Security number or any applicable federal identification number and an explanation of the penalties under state law for obtaining public assistance benefits fraudulently.

5. An applicant who has provided the sworn affidavit required under subsection 4 of this section is eligible to receive temporary public benefits as follows:

(1) For ninety days or until such time that it is determined that the applicant is not lawfully present in the United States, whichever is earlier; or

(2) Indefinitely if the applicant provides a copy of a completed application for a birth certificate that is pending in Missouri or some other state. An extension granted under this subsection shall terminate upon the applicant's receipt of a birth certificate or a determination that a birth certificate does not exist because the applicant is not a United States citizen.

6. An applicant who is an alien shall not receive any state or local public benefit unless the alien's lawful presence in the United States is first verified by the federal government. State and local agencies administering public benefits in this state shall cooperate with the United States Department of Homeland Security in achieving verification of an alien's lawful presence in the United States in furtherance of this section. The system utilized may include the Systematic Alien Verification for Entitlements Program operated by the United States Department of Homeland Security. After an applicant's lawful presence in the United States has been verified through the Systematic Alien Verification for Entitlements Program, no additional verification is required within the same agency of the state or local government.

7. The provisions of this section shall not be construed to require any nonprofit organization duly registered with the Internal Revenue Service to enforce the provisions of this section, nor does it prohibit such an organization from providing aid.

8. Any agency that administers public benefits shall provide assistance in obtaining appropriate documentation to persons applying for public benefits who sign the affidavit required by subsection 4 of this section stating they are eligible for such benefits but lack the documents required under subsection 3 of this section.

(L. 2008 H.B. 1549, et al., A.L. 2009 H.B. 390)

Effective 7-07-09



Section 208.010 Eligibility for public assistance, how determined--means test--certain medical assistance benefits to include payment of deductible and coinsurance--prevention of spousal impoverishments, division of assets, community spouse defined--burial lots defined--diversion of institutionalized spouse's income.

Eligibility for public assistance, how determined--means test--certain medical assistance benefits to include payment of deductible and coinsurance--prevention of spousal impoverishments, division of assets, community spouse defined--burial lots defined--diversion of institutionalized spouse's income.

208.010. 1. In determining the eligibility of a claimant for public assistance pursuant to this law, it shall be the duty of the family support division to consider and take into account all facts and circumstances surrounding the claimant, including his or her living conditions, earning capacity, income and resources, from whatever source received, and if from all the facts and circumstances the claimant is not found to be in need, assistance shall be denied. In determining the need of a claimant, the costs of providing medical treatment which may be furnished pursuant to sections 208.151 to 208.158 shall be disregarded. The amount of benefits, when added to all other income, resources, support, and maintenance shall provide such persons with reasonable subsistence compatible with decency and health in accordance with the standards developed by the family support division; provided, when a husband and wife are living together, the combined income and resources of both shall be considered in determining the eligibility of either or both. "Living together" for the purpose of this chapter is defined as including a husband and wife separated for the purpose of obtaining medical care or nursing home care, except that the income of a husband or wife separated for such purpose shall be considered in determining the eligibility of his or her spouse, only to the extent that such income exceeds the amount necessary to meet the needs (as defined by rule or regulation of the division) of such husband or wife living separately. In determining the need of a claimant in federally aided programs there shall be disregarded such amounts per month of earned income in making such determination as shall be required for federal participation by the provisions of the federal Social Security Act (42 U.S.C.A. 301, et seq.), or any amendments thereto. When federal law or regulations require the exemption of other income or resources, the family support division may provide by rule or regulation the amount of income or resources to be disregarded.

2. Benefits shall not be payable to any claimant who:

(1) Has or whose spouse with whom he or she is living has, prior to July 1, 1989, given away or sold a resource within the time and in the manner specified in this subdivision. In determining the resources of an individual, unless prohibited by federal statutes or regulations, there shall be included (but subject to the exclusions pursuant to subdivisions (4) and (5) of this subsection, and subsection 5 of this section) any resource or interest therein owned by such individual or spouse within the twenty-four months preceding the initial investigation, or at any time during which benefits are being drawn, if such individual or spouse gave away or sold such resource or interest within such period of time at less than fair market value of such resource or interest for the purpose of establishing eligibility for benefits, including but not limited to benefits based on December, 1973, eligibility requirements, as follows:

(a) Any transaction described in this subdivision shall be presumed to have been for the purpose of establishing eligibility for benefits or assistance pursuant to this chapter unless such individual furnishes convincing evidence to establish that the transaction was exclusively for some other purpose;

(b) The resource shall be considered in determining eligibility from the date of the transfer for the number of months the uncompensated value of the disposed of resource is divisible by the average monthly grant paid or average Medicaid payment in the state at the time of the investigation to an individual or on his or her behalf under the program for which benefits are claimed, provided that:

a. When the uncompensated value is twelve thousand dollars or less, the resource shall not be used in determining eligibility for more than twenty-four months; or

b. When the uncompensated value exceeds twelve thousand dollars, the resource shall not be used in determining eligibility for more than sixty months;

(2) The provisions of subdivision (1) of this subsection shall not apply to a transfer, other than a transfer to claimant's spouse, made prior to March 26, 1981, when the claimant furnishes convincing evidence that the uncompensated value of the disposed of resource or any part thereof is no longer possessed or owned by the person to whom the resource was transferred;

(3) Has received, or whose spouse with whom he or she is living has received, benefits to which he or she was not entitled through misrepresentation or nondisclosure of material facts or failure to report any change in status or correct information with respect to property or income as required by section 208.210. A claimant ineligible pursuant to this subsection shall be ineligible for such period of time from the date of discovery as the family support division may deem proper; or in the case of overpayment of benefits, future benefits may be decreased, suspended or entirely withdrawn for such period of time as the division may deem proper;

(4) Owns or possesses resources in the sum of one thousand dollars or more; provided, however, that if such person is married and living with spouse, he or she, or they, individually or jointly, may own resources not to exceed two thousand dollars; and provided further, that in the case of a temporary assistance for needy families claimant, the provision of this subsection shall not apply;

(5) Prior to October 1, 1989, owns or possesses property of any kind or character, excluding amounts placed in an irrevocable prearranged funeral or burial contract under chapter 436, or has an interest in property, of which he or she is the record or beneficial owner, the value of such property, as determined by the family support division, less encumbrances of record, exceeds twenty-nine thousand dollars, or if married and actually living together with husband or wife, if the value of his or her property, or the value of his or her interest in property, together with that of such husband and wife, exceeds such amount;

(6) In the case of temporary assistance for needy families, if the parent, stepparent, and child or children in the home owns or possesses property of any kind or character, or has an interest in property for which he or she is a record or beneficial owner, the value of such property, as determined by the family support division and as allowed by federal law or regulation, less encumbrances of record, exceeds one thousand dollars, excluding the home occupied by the claimant, amounts placed in an irrevocable prearranged funeral or burial contract under chapter 436, one automobile which shall not exceed a value set forth by federal law or regulation and for a period not to exceed six months, such other real property which the family is making a good-faith effort to sell, if the family agrees in writing with the family support division to sell such property and from the net proceeds of the sale repay the amount of assistance received during such period. If the property has not been sold within six months, or if eligibility terminates for any other reason, the entire amount of assistance paid during such period shall be a debt due the state;

(7) Is an inmate of a public institution, except as a patient in a public medical institution.

3. In determining eligibility and the amount of benefits to be granted pursuant to federally aided programs, the income and resources of a relative or other person living in the home shall be taken into account to the extent the income, resources, support and maintenance are allowed by federal law or regulation to be considered.

4. In determining eligibility and the amount of benefits to be granted pursuant to federally aided programs, the value of burial lots or any amounts placed in an irrevocable prearranged funeral or burial contract under chapter 436 shall not be taken into account or considered an asset of the burial lot owner or the beneficiary of an irrevocable prearranged funeral or funeral contract. For purposes of this section, "burial lots" means any burial space as defined in section 214.270 and any memorial, monument, marker, tombstone or letter marking a burial space. If the beneficiary, as defined in chapter 436, of an irrevocable prearranged funeral or burial contract receives any public assistance benefits pursuant to this chapter and if the purchaser of such contract or his or her successors in interest transfer, amend, or take any other such actions regarding the contract so that any person will be entitled to a refund, such refund shall be paid to the state of Missouri with any amount in excess of the public assistance benefits provided under this chapter to be refunded by the state of Missouri to the purchaser or his or her successors. In determining eligibility and the amount of benefits to be granted under federally aided programs, the value of any life insurance policy where a seller or provider is made the beneficiary or where the life insurance policy is assigned to a seller or provider, either being in consideration for an irrevocable prearranged funeral contract under chapter 436, shall not be taken into account or considered an asset of the beneficiary of the irrevocable prearranged funeral contract. In addition, the value of any funds, up to nine thousand nine hundred ninety-nine dollars, placed into an irrevocable personal funeral trust account, where the trustee of the irrevocable personal funeral trust account is a state or federally chartered financial institution authorized to exercise trust powers in the state of Missouri, shall not be taken into account or considered an asset of the person whose funds are so deposited if such funds are restricted to be used only for the burial, funeral, preparation of the body, or other final disposition of the person whose funds were deposited into said personal funeral trust account. No person or entity shall charge more than ten percent of the total amount deposited into a personal funeral trust in order to create or set up said personal funeral trust, and any fees charged for the maintenance of such a personal funeral trust shall not exceed three percent of the trust assets annually. Trustees may commingle funds from two or more such personal funeral trust accounts so long as accurate books and records are kept as to the value, deposits, and disbursements of each individual depositor's funds and trustees are to use the prudent investor standard as to the investment of any funds placed into a personal funeral trust. If the person whose funds are deposited into the personal funeral trust account receives any public assistance benefits pursuant to this chapter and any funds in the personal funeral trust account are, for any reason, not spent on the burial, funeral, preparation of the body, or other final disposition of the person whose funds were deposited into the trust account, such funds shall be paid to the state of Missouri with any amount in excess of the public assistance benefits provided under this chapter to be refunded by the state of Missouri to the person who received public assistance benefits or his or her successors. No contract with any cemetery, funeral establishment, or any provider or seller shall be required in regards to funds placed into a personal funeral trust account as set out in this subsection.

5. In determining the total property owned pursuant to subdivision (5) of subsection 2 of this section, or resources, of any person claiming or for whom public assistance is claimed, there shall be disregarded any life insurance policy, or prearranged funeral or burial contract, or any two or more policies or contracts, or any combination of policies and contracts, which provides for the payment of one thousand five hundred dollars or less upon the death of any of the following:

(1) A claimant or person for whom benefits are claimed; or

(2) The spouse of a claimant or person for whom benefits are claimed with whom he or she is living.

If the value of such policies exceeds one thousand five hundred dollars, then the total value of such policies may be considered in determining resources; except that, in the case of temporary assistance for needy families, there shall be disregarded any prearranged funeral or burial contract, or any two or more contracts, which provides for the payment of one thousand five hundred dollars or less per family member.

6. Beginning September 30, 1989, when determining the eligibility of institutionalized spouses, as defined in 42 U.S.C. Section 1396r-5, for medical assistance benefits as provided for in section 208.151 and 42 U.S.C. Sections 1396a, et seq., the family support division shall comply with the provisions of the federal statutes and regulations. As necessary, the division shall by rule or regulation implement the federal law and regulations which shall include but not be limited to the establishment of income and resource standards and limitations. The division shall require:

(1) That at the beginning of a period of continuous institutionalization that is expected to last for thirty days or more, the institutionalized spouse, or the community spouse, may request an assessment by the family support division of total countable resources owned by either or both spouses;

(2) That the assessed resources of the institutionalized spouse and the community spouse may be allocated so that each receives an equal share;

(3) That upon an initial eligibility determination, if the community spouse's share does not equal at least twelve thousand dollars, the institutionalized spouse may transfer to the community spouse a resource allowance to increase the community spouse's share to twelve thousand dollars;

(4) That in the determination of initial eligibility of the institutionalized spouse, no resources attributed to the community spouse shall be used in determining the eligibility of the institutionalized spouse, except to the extent that the resources attributed to the community spouse do exceed the community spouse's resource allowance as defined in 42 U.S.C. Section 1396r-5;

(5) That beginning in January, 1990, the amount specified in subdivision (3) of this subsection shall be increased by the percentage increase in the Consumer Price Index for All Urban Consumers between September, 1988, and the September before the calendar year involved; and

(6) That beginning the month after initial eligibility for the institutionalized spouse is determined, the resources of the community spouse shall not be considered available to the institutionalized spouse during that continuous period of institutionalization.

7. Beginning July 1, 1989, institutionalized individuals shall be ineligible for the periods required and for the reasons specified in 42 U.S.C. Section 1396p.

8. The hearings required by 42 U.S.C. Section 1396r-5 shall be conducted pursuant to the provisions of section 208.080.

9. Beginning October 1, 1989, when determining eligibility for assistance pursuant to this chapter there shall be disregarded unless otherwise provided by federal or state statutes the home of the applicant or recipient when the home is providing shelter to the applicant or recipient, or his or her spouse or dependent child. The family support division shall establish by rule or regulation in conformance with applicable federal statutes and regulations a definition of the home and when the home shall be considered a resource that shall be considered in determining eligibility.

10. Reimbursement for services provided by an enrolled Medicaid provider to a recipient who is duly entitled to Title XIX Medicaid and Title XVIII Medicare Part B, Supplementary Medical Insurance (SMI) shall include payment in full of deductible and coinsurance amounts as determined due pursuant to the applicable provisions of federal regulations pertaining to Title XVIII Medicare Part B, except for hospital outpatient services or the applicable Title XIX cost sharing.

11. A "community spouse" is defined as being the noninstitutionalized spouse.

12. An institutionalized spouse applying for Medicaid and having a spouse living in the community shall be required, to the maximum extent permitted by law, to divert income to such community spouse to raise the community spouse's income to the level of the minimum monthly needs allowance, as described in 42 U.S.C. Section 1396r-5. Such diversion of income shall occur before the community spouse is allowed to retain assets in excess of the community spouse protected amount described in 42 U.S.C. Section 1396r-5.

(RSMo 1939 § 9406, A.L. 1943 p. 950, A.L. 1949 p. 597, A.L. 1953 p. 644, A.L. 1955 p. 688, A.L. 1957 p. 694, A.L. 1959 H.B. 131, A.L. 1963 p. 377, A.L. 1965 1st Ex. Sess. p. 807, A.L. 1967 pp. 321, 323, A.L. 1969 H.B. 804, A.L. 1973 S.B. 325, A.L. 1974 S.B. 577, A.L. 1978 S.B. 596, A.L. 1981 H.B. 894, H.B. 901, A.L. 1982 H.B. 1462, A.L. 1985 H.B. 803, A.L. 1986 S.B. 463 & 629 merged with S.B. 555 & 570, A.L. 1988 S.B. 494 & 556, A.L. 1989 S.B. 203 & 270, A.L. 1998 S.B. 701, A.L. 2005 S.B. 539, A.L. 2010 H.B. 1692, et al. merged with H.B. 2290 merged with S.B. 754 merged with S.B. 842, et al. merged with S.B. 1007, A.L. 2013 H.B. 329)

*Effective 10-11-13, see § 21.250. H.B. 329 was vetoed July 2, 2013. The veto was overridden on September 11, 2013.

CROSS REFERENCE:

Spousal impoverishment or premature placement in institutional care, protection against by compliance with section 208.010, in determination of Medicaid eligibility, 660.690



Section 208.012 Payments from Agent Orange funds not to be considered income in determining eligibility.

Payments from Agent Orange funds not to be considered income in determining eligibility.

208.012. Payments made from the Agent Orange Settlement Fund or any other fund established pursuant to the settlement in the In Re Agent Orange product liability litigation, M.D.L. No. 381 (E.D.N.Y.) shall not be considered income or resources in determining eligibility for or the amount of benefits under any state or state-assisted program.

(L. 1990 H.B. 1849 § 1)

Effective 5-25-90



Section 208.013 Restitution payments to victims of National Socialist (Nazi) persecution not income in determining eligibility.

Restitution payments to victims of National Socialist (Nazi) persecution not income in determining eligibility.

208.013. 1. The following amounts received by an individual or returns and payments to an individual shall not be considered income, resources or assets when determining the amount of, or eligibility for, any public assistance, benefit, entitlement or tax relief to such individual pursuant to any state or state-assisted program:

(1) Amounts received as reparations or restitution for the loss of liberty or life or damage to health by the victims of National Socialist (Nazi) persecution;

(2) Returns of tangible or intangible property seized, misappropriated or lost as a result of National Socialist (Nazi) actions or policies and any cash values in replacement of such property;

(3) Payments of insurance policies purchased prior to December 31, 1945, by the victims of National Socialist (Nazi) persecution; and

(4) Any accumulated or accrued interest on such amounts, returns or payments.

2. The nonconsideration of the amounts, returns or payments as income, resources or assets of an individual shall only apply if such individual was a victim of National Socialist (Nazi) persecution, actions or policies or is the spouse or descendant of a victim of National Socialist (Nazi) persecution, actions or policies and such family member is the first recipient of such amounts, returns or payments.

3. As used in this section, "National Socialist (Nazi) persecution, actions and policies" means persecution, actions or policies taken by Germany and other countries, or by organizations, institutions and companies within those countries, against the victims of the Nazi Holocaust.

(L. 2000 H.B. 1452 § 208.750)



Section 208.015 Persons not eligible for general relief--exception--specified relative, defined--unemployable persons--relief limitation.

Persons not eligible for general relief--exception--specified relative, defined--unemployable persons--relief limitation.

208.015. 1. The division of family services shall grant general relief benefits to those persons determined to be eligible under this chapter and the applicable rules of the division. The director may adopt such additional requirements for eligibility for general relief, not inconsistent with this chapter, which he deems appropriate.

2. General relief shall not be granted to any person:

(1) Who has been approved for federal supplemental security income and was not on the general relief rolls in December, 1973; or

(2) Who is a recipient of:

(a) Aid to families with dependent children benefits;

(b) Aid to the blind benefits;

(c) Blind pension benefits; or

(d) Supplemental aid to the blind benefits.

3. A person shall not be considered unemployable, under this section, if unemployability is due to school attendance.

4. Persons receiving general relief in December, 1973, and who qualify for supplemental security income shall continue to receive a general relief grant if necessary to prevent a reduction in the total cash income received by such person in December, 1973, which general relief grant shall not exceed the amount of general relief provided by law.

5. In providing benefits to persons applying for or receiving general relief, benefits shall not be provided to any member of a household if the claimant is employable as defined by rule of the division of family services; or if certain specified relatives living in the household of the claimant are employed and have income sufficient to support themselves and their legal dependents and to meet the needs of the claimant as defined by rule of the division. "Specified relatives" shall be defined as the spouse, mother, father, sister, brother, son, daughter, and grandparents of the claimant, as well as the spouses of these relatives, if living in the home.

6. General relief paid to an unemployable person shall not exceed one hundred dollars a month.

(L. 1973 S.B. 325, A.L. 1981 H.B. 901)

Effective 6-16-81



Section 208.016 Personal needs allowance to be deducted from resident's income--increase in allowance, when.

Personal needs allowance to be deducted from resident's income--increase in allowance, when.

208.016. In determining the amount of an institutionalized MO HealthNet individual's income that is to be applied to payment for the costs of care in the institution, there shall be deducted a personal needs allowance of no less than thirty dollars per month or the minimum amount required by 42 U.S.C. 1396a(q)(2) if more than thirty dollars. Beginning January 1, 2010, the personal needs allowance shall be increased by an amount equal to the product of the percentage of the Social Security benefit cost-of-living adjustment and the average amount that MO HealthNet participants are required to contribute to the cost of institutionalized care. The annual increase in the personal needs allowance shall be rounded to the nearest whole dollar and shall not exceed five dollars in any year. Once the personal needs allowance reaches fifty dollars, there shall be no further increases unless authorized by annual appropriation.

(L. 2009 H.B. 395)



Section 208.020 Eligibility not affected by involuntary conversion of real into personal property for year--receipt defined.

Eligibility not affected by involuntary conversion of real into personal property for year--receipt defined.

208.020. 1. Any proceeds from involuntary conversion of real property into personal property (such as forced transfer under condemnation, eminent domain, and fire, flood or other act of God) received by a recipient while eligible to receive public assistance benefits under existing laws shall be considered real property and excluded from resources for a period of one year from the time of their receipt.

2. For the purposes of this section the word "receipt" means actual receipt of the proceeds or the payment into court of the proceeds, except that in condemnation cases when the initial exception to the commissioner's award is filed by the condemning authority, the word "receipt" means receipt of an award under a final judgment.

(L. 1949 p. 599 § 1, A.L. 1955 p. 688, A.L. 1965 p. 354, A.L. 1982 H.B. 1462)

Effective 2-16-82



Section 208.022 TANF electronic benefit cards to include photograph of recipient.

TANF electronic benefit cards to include photograph of recipient.

208.022. All electronic benefits cards distributed to recipients of temporary assistance for needy families benefits shall have imprinted on the card a photograph of the recipient or protective payee authorized to use the card and shall expire and be subject to renewal after a period of three years. The card shall not be accepted for use by a retail establishment if the photograph of the recipient does not match the person presenting the card.

(L. 2011 H.B. 73 & 47 § 1)



Section 208.024 TANF benefits, prohibited purchases, where--definitions.

TANF benefits, prohibited purchases, where--definitions.

208.024. 1. Eligible recipients of temporary assistance for needy families (TANF) benefits shall not use such funds in any electronic benefit transfer transaction in any liquor store, casino, gambling casino, or gaming establishment, any retail establishment which provides adult-oriented entertainment in which performers disrobe or perform in an unclothed state for entertainment, or in any place or for any item that is primarily marketed for or used by adults eighteen or older and/or is not in the best interests of the child or household. An eligible recipient of TANF assistance who makes a purchase in violation of this section shall reimburse the department of social services for such purchase.

2. An individual, store owner or proprietor of an establishment shall not accept TANF cash assistance funds held on electronic benefit transfer cards for the purchase of alcoholic beverages, lottery tickets, or tobacco products or for use in any electronic benefit transfer transaction in any liquor store, casino, gambling casino, or gaming establishment, any retail establishment which provides adult-oriented entertainment in which performers disrobe or perform in an unclothed state for entertainment, or in any place or for any item that is primarily marketed for or used by adults eighteen or older and/or is not in the best interests of the child or household. An individual, store owner or proprietor of an establishment who knowingly accepts electronic benefit transfer cards in violation of this section shall be punished by a fine of not more than five hundred dollars for the first offense, a fine of not less than five hundred dollars nor more than one thousand dollars for the second offense, and a fine of not less than one thousand dollars for the third or subsequent offense.

3. For purposes of this section:

(1) The following terms shall mean:

(a) "Electronic benefit transfer transaction", the use of a credit or debit card service, automated teller machine, point-of-sale terminal, or access to an online system for the withdrawal of funds or the processing of a payment for merchandise or a service; and

(b) "Liquor store", any retail establishment which sells exclusively or primarily intoxicating liquor. Such term does not include a grocery store which sells both intoxicating liquor and groceries including staple foods as outlined under the Food and Nutrition Act of 2008;

(2) Casinos, gambling casinos, or gaming establishments shall not include:

(a) A grocery store which sells groceries including staple foods, and which also offers, or is located within the same building or complex as a casino, gambling, or gaming activities; or

(b) Any other establishment that offers casino, gambling, or gaming activities incidental to the principal purpose of the business.

(L. 2013 S.B. 251)



Section 208.027 TANF recipients, screening for illegal use of controlled substances, test to be used--positive test or refusal to be tested, administrative proceeding--reporting requirements--other household members to continue to receive benefits, when--rulemaking authority.

TANF recipients, screening for illegal use of controlled substances, test to be used--positive test or refusal to be tested, administrative proceeding--reporting requirements--other household members to continue to receive benefits, when--rulemaking authority.

208.027. 1. The department of social services shall develop a program to screen each applicant or recipient who is otherwise eligible for temporary assistance for needy families benefits under this chapter, and then test, using a urine dipstick five panel test, each one who the department has reasonable cause to believe, based on the screening, engages in illegal use of controlled substances. Any applicant or recipient who is found to have tested positive for the use of a controlled substance, which was not prescribed for such applicant or recipient by a licensed health care provider, or who refuses to submit to a test, shall, after an administrative hearing conducted by the department under the provisions of chapter 536, be declared ineligible for temporary assistance for needy families benefits for a period of three years from the date of the administrative hearing decision unless such applicant or recipient, after having been referred by the department, enters and successfully completes a substance abuse treatment program and does not test positive for illegal use of a controlled substance in the six-month period beginning on the date of entry into such rehabilitation or treatment program. The applicant or recipient shall continue to receive benefits while participating in the treatment program. The department may test the applicant or recipient for illegal drug use at random or set intervals, at the department's discretion, after such period. If the applicant or recipient tests positive for the use of illegal drugs a second time, then such applicant or recipient shall be declared ineligible for temporary assistance for needy families benefits for a period of three years from the date of the administrative hearing decision. The department shall refer an applicant or recipient who tested positive for the use of a controlled substance under this section to an appropriate substance abuse treatment program approved by the division of alcohol and drug abuse within the department of mental health.

2. Case workers of applicants or recipients shall be required to report or cause a report to be made to the children's division in accordance with the provisions of sections 210.109 to 210.183 for suspected child abuse as a result of drug abuse in instances where the case worker has knowledge that:

(1) An applicant or recipient has tested positive for the illegal use of a controlled substance; or

(2) An applicant or recipient has refused to be tested for the illegal use of a controlled substance.

3. Other members of a household which includes a person who has been declared ineligible for temporary assistance for needy families assistance shall, if otherwise eligible, continue to receive temporary assistance for needy families benefits as protective or vendor payments to a third-party payee for the benefit of the members of the household.

4. The department of social services shall promulgate rules to develop the screening and testing provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 2011 H.B. 73 & 47)



Section 208.030 Supplemental welfare assistance, eligibility for--amount, how determined--reduction of supplemental payment prohibited, when.

Supplemental welfare assistance, eligibility for--amount, how determined--reduction of supplemental payment prohibited, when.

208.030. 1. The division of family services shall make monthly payments to each person who was a recipient of old age assistance, aid to the permanently and totally disabled, and aid to the blind and who:

(1) Received such assistance payments from the state of Missouri for the month of December, 1973, to which they were legally entitled; and

(2) Is a resident of Missouri.

2. The amount of supplemental payment made to persons who meet the eligibility requirements for and receive federal supplemental security income payments shall be in an amount, as established by rule and regulation of the division of family services, sufficient to, when added to all other income, equal the amount of cash income received in December, 1973; except, in establishing the amount of the supplemental payments, there shall be disregarded cost-of-living increases provided for in Titles II and XVI of the federal Social Security Act and any benefits or income required to be disregarded by an act of Congress of the United States or any regulation duly promulgated thereunder. As long as the recipient continues to receive a supplemental security income payment, the supplemental payment shall not be reduced. The minimum supplemental payment for those persons who continue to meet the December, 1973, eligibility standards for aid to the blind shall be in an amount which, when added to the federal supplemental security income payment, equals the amount of the blind pension grant as provided for in chapter 209.

3. The amount of supplemental payment made to persons who do not meet the eligibility requirements for federal supplemental security income benefits, but who do meet the December, 1973, eligibility standards for old age assistance, permanent and total disability and aid to the blind or less restrictive requirements as established by rule or regulation of the division of family services, shall be in an amount established by rule and regulation of the division of family services sufficient to, when added to all other income, equal the amount of cash income received in December, 1973; except, in establishing the amount of the supplemental payment, there shall be disregarded cost-of-living increases provided for in Titles II and XVI of the federal Social Security Act and any other benefits or income required to be disregarded by an act of Congress of the United States or any regulation duly promulgated thereunder. The minimum supplemental payments for those persons who continue to meet the December, 1973, eligibility standards for aid to the blind shall be a blind pension payment as prescribed in chapter 209.

4. The division of family services shall make monthly payments to persons meeting the eligibility standards for the aid to the blind program in effect December 31, 1973, who are bona fide residents of the state of Missouri. The payment shall be in the amount prescribed in subsection 1 of section 209.040, less any federal supplemental security income payment.

5. The division of family services shall make monthly payments to persons age twenty-one or over who meet the eligibility requirements in effect on December 31, 1973, or less restrictive requirements as established by rule or regulation of the division of family services, who were receiving old age assistance, permanent and total disability assistance, general relief assistance, or aid to the blind assistance lawfully, who are not eligible for nursing home care under the Title XIX program, and who reside in a licensed residential care facility, a licensed assisted living facility, a licensed intermediate care facility or a licensed skilled nursing facility in Missouri and whose total cash income is not sufficient to pay the amount charged by the facility; and to all applicants age twenty-one or over who are not eligible for nursing home care under the Title XIX program who are residing in a licensed residential care facility, a licensed assisted living facility, a licensed intermediate care facility or a licensed skilled nursing facility in Missouri, who make application after December 31, 1973, provided they meet the eligibility standards for old age assistance, permanent and total disability assistance, general relief assistance, or aid to the blind assistance in effect on December 31, 1973, or less restrictive requirements as established by rule or regulation of the division of family services, who are bona fide residents of the state of Missouri, and whose total cash income is not sufficient to pay the amount charged by the facility. Until July 1, 1983, the amount of the total state payment for home care in licensed residential care facilities shall not exceed one hundred twenty dollars monthly, for care in licensed intermediate care facilities or licensed skilled nursing facilities shall not exceed three hundred dollars monthly, and for care in licensed assisted living facilities shall not exceed two hundred twenty-five dollars monthly. Beginning July 1, 1983, for fiscal year 1983-1984 and each year thereafter, the amount of the total state payment for home care in licensed residential care facilities shall not exceed one hundred fifty-six dollars monthly, for care in licensed intermediate care facilities or licensed skilled nursing facilities shall not exceed three hundred ninety dollars monthly, and for care in licensed assisted living facilities shall not exceed two hundred ninety-two dollars and fifty cents monthly. No intermediate care or skilled nursing payment shall be made to a person residing in a licensed intermediate care facility or in a licensed skilled nursing facility unless such person has been determined, by his own physician or doctor, to medically need such services subject to review and approval by the department. Residential care payments may be made to persons residing in licensed intermediate care facilities or licensed skilled nursing facilities. Any person eligible to receive a monthly payment pursuant to this subsection shall receive an additional monthly payment equal to the Medicaid vendor nursing facility personal needs allowance. The exact amount of the additional payment shall be determined by rule of the department. This additional payment shall not be used to pay for any supplies or services, or for any other items that would have been paid for by the division of family services if that person would have been receiving medical assistance benefits under Title XIX of the federal Social Security Act for nursing home services pursuant to the provisions of section 208.159. Notwithstanding the previous part of this subsection, the person eligible shall not receive this additional payment if such eligible person is receiving funds for personal expenses from some other state or federal program.

(RSMo 1939 § 9407, A. 1949 S.B. 1063, A.L. 1973 S.B. 325, A.L. 1974 H.B. 1563, A.L. 1975 H.B. 197, S.B. 99, A.L. 1978 S.B. 492, A.L. 1979 S.B. 328, et al., A.L. 1980 H.B. 1613, A.L. 1981 H.B. 901, A.L. 1982 H.B. 1086, A.L. 1984 S.B. 451, A.L. 1985 H.B. 39, A.L. 1988 H.B. 960, A.L. 2007 S.B. 418)



Section 208.040 Temporary assistance benefits--eligibility for--assignment of rights to support to state, when, effect of.

Temporary assistance benefits--eligibility for--assignment of rights to support to state, when, effect of.

208.040. 1. Temporary assistance benefits shall be granted on behalf of a dependent child or children and may be granted to the parents or other needy eligible relative caring for a dependent child or children who:

(1) Is under the age of eighteen years; or is under the age of nineteen years and a full-time student in a secondary school (or at the equivalent level of vocational or technical training), if before the child attains the age of nineteen the child may reasonably be expected to complete the program of the secondary school (or vocational or technical training);

(2) Has been deprived of parental support or care by reason of the death, continued absence from the home, or physical or mental incapacity of a parent, and who is living with father, mother, grandfather, grandmother, brother, sister, stepfather, stepmother, stepbrother, stepsister, uncle, aunt, first cousin, nephew or niece, in a place of residence maintained by one or more of such relatives as the child's own home, and financial aid for such child is necessary to save the child from neglect and to secure for the child proper care in such home. Physical or mental incapacity shall be certified to by competent medical or other appropriate authority designated by the family support division, and such certificate is hereby declared to be competent evidence in any proceedings concerning the eligibility of such claimant to receive temporary assistance benefits. Benefits may be granted and continued for this reason only while it is the judgment of the family support division that a physical or mental defect, illness or disability exists which prevents the parent from performing any gainful work;

(3) Is not receiving supplemental aid to the blind, blind pension, supplemental payments, or aid or public relief as an unemployable person;

(4) Is a resident of the state of Missouri.

2. The family support division shall require as additional conditions of eligibility for benefits that each applicant for or recipient of assistance:

(1) Shall furnish to the division the applicant's* or recipient's Social Security number or numbers, if the applicant or recipient has more than one such number;

(2) Shall assign to the family support division in behalf of the state any rights to support from any other person such applicant may have in the applicant's own behalf or in behalf of any other person for whom the applicant is applying for or receiving assistance. An application for benefits made under this section shall constitute an assignment of support rights which shall take effect, by operation of law, upon a determination that the applicant is eligible for assistance under this section. The assignment shall comply with the requirements of 42 U.S.C. Section 608(a)(3) and authorizes the family support division of the department of social services to bring any administrative or judicial action to establish or enforce a current support obligation, to collect support arrearages accrued under an existing order for support, or to seek reimbursement of support provided by the division;

(3) Shall cooperate with the family support division unless the division determines in accordance with federally prescribed standards that such cooperation is contrary to the best interests of the child on whose behalf assistance is claimed or to the caretaker of such child, in establishing the paternity of a child born out of wedlock with respect to whom assistance is claimed, and in obtaining support payments for such applicant and for a child with respect to whom such assistance is claimed, or in obtaining any other payments or property due such applicant or such child. The family support division shall impose all penalties allowed pursuant to federal participation requirements;

(4) Shall cooperate with the department of social services in identifying and providing information to assist the state in pursuing any third party who may be liable to pay for care and services available under the state's plan for medical assistance as provided in section 208.152, unless such individual has good cause for refusing to cooperate as determined by the department of social services in accordance with federally prescribed standards; and

(5) Shall participate in any program designed to reduce the recipient's dependence on welfare, if requested to do so by the department of social services.

3. The division shall require as a condition of eligibility for temporary assistance benefits that a minor child under the age of eighteen who has never married and who has a dependent child in his or her care, or who is pregnant and otherwise eligible for temporary assistance benefits, shall reside in a place of residence maintained by a parent, legal guardian, or other adult relative or in some other adult-supervised supportive living arrangement, as required by Section 403 of P.L. 100-485. Exceptions to the requirements of this subsection shall be allowed in accordance with requirements of the federal Family Support Act of 1988 in any of the following circumstances:

(1) The individual has no parent or legal guardian who is living or the whereabouts of the individual's parent or legal guardian is unknown; or

(2) The family support division determines that the physical health or safety of the individual or the child of the individual would be jeopardized; or

(3) The individual has lived apart from any parent or legal guardian for a period of at least one year prior to the birth of the child or applying for benefits; or

(4) The individual claims to be or to have been the victim of abuse while residing in the home where she would be required to reside and the case has been referred to the child abuse hotline and a "reason to suspect finding" has been made. Households where the individual resides with a parent, legal guardian or other adult relative or in some other adult-supervised supportive living arrangement shall, subject to federal waiver to retain full federal financial participation and appropriation, have earned income disregarded from eligibility determinations up to one hundred percent of the federal poverty level.

4. If the relative with whom a child is living is found to be ineligible because of refusal to cooperate as required in subdivision (3) of subsection 2 of this section, any assistance for which such child is eligible will be paid in the manner provided in subsection 2 of section 208.180, without regard to subsections 1 and 2 of this section.

5. The department of social services may implement policies designed to reduce a family's dependence on welfare. The department of social services is authorized to implement these policies by rule promulgated pursuant to section 660.017 and chapter 536, including the following:

(1) The department shall increase the earned income and resource disregards allowed recipients to help families achieve a gradual transition to self-sufficiency, including implementing policies to simplify employment-related eligibility standards by increasing the earned income disregard to two-thirds by October 1, 1999. The expanded earned income disregard shall apply only to recipients of cash assistance who obtain employment but not to new applicants for cash assistance who are already working. Once the individual has received the two-thirds disregard for twelve months, the individual would not be eligible for the two-thirds disregard until the individual has not received temporary assistance benefits for twelve consecutive months. The department shall promulgate rules pursuant to chapter 536 to implement the expanded earned income disregard provisions;

(2) The department shall permit a recipient's enrollment in educational programs beyond secondary education to qualify as a work activity for purposes of receipt of temporary assistance for needy families. Such education beyond secondary education shall qualify as a work activity if such recipient is attending and according to the standards of the institution and the family support division, making satisfactory progress towards completion of a postsecondary or vocational program. Weekly classroom time and allowable study time shall be applied toward the recipient's weekly work requirement. Such recipient shall be subject to the sixty-month lifetime limit for receipt of temporary assistance for needy families unless otherwise excluded by rule of the family support division;

(3) Beginning January 1, 2002, and every two years thereafter, the department of social services shall make a detailed report and a presentation on the temporary assistance for needy families program to the house appropriations for social services committee and the house social services, Medicaid and the elderly committee, and the senate aging, families and mental health committee, or comparable committees;

(4) Other policies designed to reduce a family's dependence on welfare may include supplementing wages for recipients for the lesser of forty-eight months or the length of the recipient's employment by diverting the temporary assistance grant.

The provisions of this subsection shall be subject to compliance by the department with all applicable federal laws and rules regarding temporary assistance for needy families.

6. The work history requirements and definition of unemployed shall not apply to any parents in order for these parents to be eligible for assistance pursuant to section 208.041.

7. The department shall continue to apply uniform standards of eligibility and benefits, excepting pilot projects, in all political subdivisions of the state.

8. Consistent with federal law, the department shall establish income and resource eligibility requirements that are no more restrictive than its July 16, 1996, income and resource eligibility requirements in determining eligibility for temporary assistance benefits.

(RSMo 1939 § 9408, A.L. 1941 p. 645, A.L. 1949 p. 589, A.L. 1951 p. 755, A.L. 1953 p. 642, A.L. 1955 p. 691, A.L. 1957 p. 696, A.L. 1973 S.B. 303, A.L. 1977 H.B. 601, A.L. 1982 S.B. 468 merged with H.B. 1462, A.L. 1983 H.B. 713 Revision, A.L. 1984 H.B. 1275, A.L. 1987 H.B. 518, A.L. 1994 H.B. 1547 & 961, A.L. 1999 S.B. 387, et al., A.L. 2001 S.B. 236, A.L. 2009 H.B. 481)

*Word "applicant" appears in original rolls.



Section 208.041 Children of unemployed parent eligible for aid to dependent children--unemployment benefits considered unearned income.

Children of unemployed parent eligible for aid to dependent children--unemployment benefits considered unearned income.

208.041. 1. Notwithstanding the provisions of subdivision (2) of section 208.050, the provisions of section 208.040 shall also apply to a needy child who has been deprived of parental support or care by reason of the unemployment of a parent as such term "unemployment" is defined and determined by the division of family services pursuant to applicable federal law and regulations. The unemployed parent, for whose child or children benefits may be received, is eligible for payments and under this section must:

(1) Be physically present in Missouri, living in the home with the child or children, actively seeking employment, and complying with requirements made by the division of family services pursuant to applicable state and federal requirements for registration with the United States Secretary of Labor or his representative regarding employment, training, work incentive and special work projects;

(2) Have been unemployed for at least thirty days prior to receiving benefits under this section and must apply for and receive any unemployment benefits to which he or she is entitled, such benefits to be considered as unearned income in determining eligibility for aid to families with dependent children;

(3) Not have refused without good cause, within such thirty-day period prior to the receipt of such aid, any bona fide offer of employment which he or she is physically able to perform and otherwise qualified to engage in;

(4) Not have refused, without good cause, vocational rehabilitation, education, training, work incentive or special work projects offered;

(5) (a) Have six or more quarters of work within any thirteen-calendar-quarter period ending within one year prior to the application for such aid or have received or have been qualified to receive unemployment compensation within such one-year period;

(b) A "quarter of work" with respect to any individual shall mean a period of three consecutive calendar months ending on March thirty-first, June thirtieth, September thirtieth, or December thirty-first in which he or she received earned income of not less than fifty dollars or in which he or she participated in a community work and training program or the work incentive program;

(c) An individual shall be deemed "qualified" for unemployment compensation under the state's unemployment compensation law if he or she would have been eligible to receive such benefits upon filing application, or he or she performed work not covered by such law which, if it has been covered, would, together with any covered work he or she performed, have made him or her eligible to receive such benefits upon filing application; and

(6) Be the natural or adoptive parent of the child or children or legally responsible for the support of the child or children.

2. The division of family services shall enter into a cooperative agreement with the state department of elementary and secondary education and the coordinating board for higher education for use of public vocational rehabilitation and education services and facilities in respect to the unemployed parent to the end that those capable of assimilating and utilizing the same may be trained or retrained.

3. The division of family services shall enter into an agreement with the division of employment security for registration and reregistration of unemployed parents, and shall refer them to the United States Secretary of Labor or his representative, within thirty days of receiving assistance, for the purpose of providing employment, training, work incentive and special work projects for all eligible unemployed parents as provided in section 208.042.

4. Payments shall be prorated within the limits of the appropriations, and shall not exceed the amount of the appropriations made therefor.

5. This section shall not become effective until June 16, 1983.

(L. 1973 S.B. 155, A.L. 1975 S.B. 308, A.L. 1980 H.B. 1378, A.L. 1981 H.B. 901)

Effective 6-16-83



Section 208.042 Recipients of aid to dependent children to participate in training or work projects--exceptions--refusal to participate, effect of--standards--child day care services authorized.

Recipients of aid to dependent children to participate in training or work projects--exceptions--refusal to participate, effect of--standards--child day care services authorized.

208.042. 1. In households containing recipients of aid to families with dependent children benefits, each appropriate child, relative or other eligible individual sixteen years of age or over shall be referred by the division of family services to the United States Secretary of Labor or his representative for participation in employment, training, work incentive or special work projects when established and operated by the secretary, to afford such individuals opportunities to work in the regular economy and to attain independence through gainful employment.

2. The division of family services, pursuant to applicable federal law and regulations, shall determine the standards and procedures for the referral of individuals for employment, training, work incentive and special work projects, which shall not be refused by such individuals without good cause; but no recipient or other eligible individual in the household shall be required to participate in such work programs if the person is

(1) Ill, incapacitated, or of advanced age;

(2) So remote from the location of any work or training project or program that he cannot effectively participate;

(3) A child attending school full time;

(4) A person whose presence in the household on a substantially continuous basis is required because of illness or incapacity of another member of the household.

3. The division of family services shall pay to the United States Secretary of Labor or his representative up to twenty percent of the total cost, in cash or in kind, of the work incentive programs operated for the benefit of the eligible persons referred by the division of family services; and the division of family services shall pay an amount to the secretary for eligible persons referred to and participating in special work projects not to exceed the maximum monthly payments authorized under sections 208.041 and 208.150 for recipients of public assistance benefits. An allowance in addition to the maximum fixed by section 208.150 may also be made by the division of family services for the reasonable expenses of any needy child or needy eligible relative which are attributable to his participating in a work training or work incentive program.

4. If an eligible child or relative refuses without good cause to participate in any work training or work incentive program to which he has been referred, payment to or on behalf of the child or relative may be continued for not more than sixty days thereafter, but in such cases payments shall be made pursuant to subsection 2 of section 208.180. If a relative has refused to so participate, payments on behalf of the eligible children cared for by the relative shall be made pursuant to subsection 2 of section 208.180.

5. The division of family services is authorized to expend funds to provide child day care services, when appropriate, for the care of children required by the absence of adult persons from the household due to referral and participation in employment, training, work incentive programs or special work projects.

(L. 1967 1st Ex. Sess. p. 900, A.L. 1969 H.B. 678, H.B. 804, A.L. 1973 S.B. 325, A.L. 1981 H.B. 901)

Effective 6-16-81



Section 208.043 Aid to dependent children living with legal guardian who is not an eligible relative, when granted.

Aid to dependent children living with legal guardian who is not an eligible relative, when granted.

208.043. 1. Notwithstanding the provisions of section 208.040, aid to dependent children benefits shall be granted on behalf of a needy child and may be granted to a needy eligible legal guardian caring for a needy dependent child who:

(1) Has been deprived of parental support or care by reason of the death, continued absence from the home, or physical or mental incapacity of a parent;

(2) Is living with a legal guardian;

(3) Is under the age of eighteen; and

(4) Is not eligible for aid to dependent children benefits under section 208.040 because the child is not living with a specified relative.

2. The amount of the monthly public assistance benefit payable hereunder shall be determined by the standards set forth in section 208.150.

(L. 1973 S.B. 159)



Section 208.044 Child day care services to be provided certain persons--eligible providers.

Child day care services to be provided certain persons--eligible providers.

208.044. 1. The children's division shall provide child day care services to any person who meets the qualifications set forth at sections 301 and 302 of the Family Support Act of 1988 (P.L. 100-485).

2. The division shall purchase the child day care services required by this section by making payments directly to any providers of day care services licensed pursuant to chapter 210 or to providers of day care services who are not required by chapter 210 to be licensed because they are providing care to relative children or no more than four children.

3. When a person who has been eligible and receiving day care services under this section becomes ineligible due to the end of the twelve-month period of transitional day care, as defined in section 208.400, such person may receive day care services from the division if otherwise eligible for such services.

(L. 1989 1st Ex. Sess. H.B. 2, A.L. 2012 H.B. 1323)



Section 208.046 Child care assistance, income eligibility criteria, vouchers or direct reimbursement, when.

Child care assistance, income eligibility criteria, vouchers or direct reimbursement, when.

208.046. 1. The children's division shall promulgate rules to become effective no later than July 1, 2011, to modify the income eligibility criteria for any person receiving state-funded child care assistance under this chapter, either through vouchers or direct reimbursement to child care providers, as follows:

(1) Child care recipients eligible under this chapter and the criteria set forth in 13 CSR 35-32.010 may pay a fee based on adjusted gross income and family size unit based on a child care sliding fee scale established by the children's division, which shall be subject to appropriations. However, a person receiving state-funded child care assistance under this chapter and whose income surpasses the annual appropriation level may continue to receive reduced subsidy benefits on a scale established by the children's division, at which time such person will have assumed the full cost of the maximum base child care subsidy rate established by the children's division and shall be no longer eligible for child care subsidy benefits;

(2) The sliding scale fee may be waived for children with special needs as established by the division; and

(3) The maximum payment by the division shall be the applicable rate minus the applicable fee.

2. For purposes of this section, "annual appropriation level" shall mean the maximum income level to be eligible for a full child care benefit as determined through the annual appropriations process.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 2290 merged with S.B. 1007)



Section 208.047 Aid to dependent children in foster homes or child-care institutions, granted, when--maximum benefits.

Aid to dependent children in foster homes or child-care institutions, granted, when--maximum benefits.

208.047. 1. Notwithstanding the provisions of section 208.040, aid to dependent children benefits may be granted to a dependent child:

(1) Who would meet the requirements of section 208.040, except for his removal from the home of a relative as a result of a judicial determination to the effect that continuation therein would be contrary to the welfare of such child;

(2) For whose placement and care the division of family services is responsible;

(3) Who has been placed in a foster family home or nonprofit private child-care institution as a result of such determination; and

(4) Who (a) received aid to dependent children benefits in and for the month in which court proceedings leading to such determination were initiated; or (b) would have received aid in or for that month if application had been made therefor; or (c) in the case of a child who had been living with a relative specified in section 208.040 within six months prior to the month in which such proceedings were initiated, would have received aid in and for such month, if in such month he had been living with, and removed from the home of, such a relative and application had been made therefor.

2. Monthly aid to dependent children benefits on behalf of a child placed in a foster family home or nonprofit private child-care institution shall not exceed one hundred dollars for each child and in the event that federal aid to states for dependent children placed in a nonprofit private child-care institution is withdrawn, benefit payments under this section shall be terminated on behalf of a dependent child in a nonprofit private child-care institution.

(L. 1963 p. 379 § 208.041, A.L. 1965 p. 355, A.L. 1969 H.B. 804)

Effective 7-15-69



Section 208.048 Aid to families with dependent child--school attendance required--rules.

Aid to families with dependent child--school attendance required--rules.

208.048. 1. A dependent child eighteen years of age shall, in order to retain eligibility for aid to families with dependent children, be enrolled as a full-time student in a public or private secondary school, or an equivalent level of vocational or technical school in lieu of secondary school, and reasonably expected to complete the program of the secondary school, or equivalent vocational or technical training.

2. The department of social services shall promulgate rules and regulations to carry out the provisions of this section pursuant to section 660.017 and chapter 536.

(L. 1994 H.B. 1547 & 961)



Section 208.050 Aid to dependent children denied, when.

Aid to dependent children denied, when.

208.050. Aid to families with dependent children benefits shall not be granted or continued:

(1) Unless the benefits granted are used to meet the needs of the child and the needy eligible relative caring for a dependent child;

(2) To any person when benefits are claimed by reason of his physical or mental incapacity, and such person refuses to accept vocational rehabilitation services or training or medical or other legal healing treatment necessary to improve or restore his capacity to support himself and his dependents, and it is certified by competent medical authority designated by the division of family services that such physical or mental incapacity can be removed, corrected or substantially improved; provided, however, the division of family services may in its discretion waive this requirement, taking into consideration the age of the individual, nature and extent of training and treatment, or whether he endangers the health of others in his refusal, whether the training or treatment is such that a reasonably prudent person would accept it, and all other facts and circumstances in the individual case;

(3) To a household that receives in any month an amount of income which together with all other income for that month, not excluded or disregarded by the division, exceeds the standard of need applicable to the family:

(a) Such amount of income shall be considered income to the individual in the month received, and the household of which such person is a member shall be ineligible for the whole number of months that equals the sum of such amount and all other income received in such month, not excluded or disregarded by the division, divided by the standard of need applicable to the family;

(b) Any income remaining shall be treated as income received in the first month following the period of ineligibility specified in paragraph (a);

(c) For the purposes of this subdivision, where consistent with federal law or regulation, "income" shall not include the proceeds of any life insurance policy, or prearranged funeral or burial contract, provided that such proceeds are actually used to pay for the funeral or burial expenses of the deceased family member.

(L. 1949 p. 589 § 9408a, A.L. 1955 p. 691, A.L. 1969 H.B. 804, A.L. 1982 H.B. 1462, A.L. 1985 H.B. 803)



Section 208.053 Low-wage trap elimination act--hand-up pilot program, transitioning of persons receiving child care subsidies--premiums--report--fund created, purpose--rulemaking--sunset provision.

Low-wage trap elimination act--hand-up pilot program, transitioning of persons receiving child care subsidies--premiums--report--fund created, purpose--rulemaking--sunset provision.

208.053. 1. The provisions of this section shall be known as the "Low-Wage Trap Elimination Act". In order to more effectively transition persons receiving state-funded child care subsidy benefits under this chapter, the children's division, in conjunction with the department of revenue, shall, subject to appropriations, by January 1, 2013, implement a pilot program in at least one rural county and in at least one urban child care center that serves at least three hundred families, to be called the "Hand-Up Program", to allow willing recipients who wish to participate in the program to continue to receive such child care subsidy benefits while sharing in the cost of such benefits through the payment of a premium, as follows:

(1) For purposes of this section, "full child care benefits" shall be the full benefits awarded to a recipient based on the income eligibility amount established by the division through the annual appropriations process as of August 28, 2012, to qualify for the benefits and shall not include the transitional child care benefits that are awarded to recipients whose income surpasses the eligibility level for full benefits to continue. The hand-up program shall be voluntary and shall be designed such that a participating recipient will not be faced with a sudden loss of child care benefits should the recipient's income rise above the maximum allowable monthly income for persons to receive full child care benefits as of August 28, 2012. In such instance, the recipient shall be permitted to continue to receive such benefits if the recipient pays a premium, to be paid via a payroll deduction if possible, to be applied only to that portion of the recipient's income above such maximum allowable monthly income for the receipt of full child care benefits as follows:

(a) The premium shall be forty-four percent of the recipient's excess adjusted gross income over the maximum allowable monthly income for the applicable family size for the receipt of child care benefits;

(b) The premium shall be paid on a monthly basis by the participating recipient, or may be paid on a different periodic basis if through a payroll deduction consistent with the payroll period of the person's employer;

(c) The division shall develop a payroll deduction program in conjunction with the department of revenue, and shall promulgate rules for the payment of premiums, through such payroll deduction program or through an alternate method to be determined by the division, owed under the hand-up program; and

(d) Participating recipients who fail to pay the premium owed shall be removed permanently from the program after sixty days of nonpayment;

(2) Subject to the receipt of federal waivers if necessary, participating recipients shall be eligible to receive child care service benefits at income levels all the way up to the level at which a person's premium equals the value of the child care service benefits received by the recipient;

(3) Only those recipients who currently receive full child care benefits as of joining the program and who had been receiving full child care service benefits for a period of at least four months prior to implementation by the division of this program shall be eligible to participate in the program. Only those recipients who agree to the terms of the hand-up program during a ninety-day sign-up period shall be allowed to participate in the program, pursuant to rules to be promulgated by the division; and

(4) A participating recipient shall be allowed to opt out of the program at any time, but such person shall not be allowed to participate in the program a second time.

2. The division shall track the number of participants in the hand-up program, premiums and taxes paid by each participant in the program and the aggregate of such premiums and taxes, as well as the aggregate of those taxes paid on income exceeding the maximum allowable income for receiving full child care benefits outside the hand-up program, and shall issue an annual report to the general assembly by January 1, 2014, and annually on January first thereafter, detailing the effectiveness of the pilot program in encouraging recipients to increase their income levels above the income maximum applicable to each recipient. The report shall also detail the costs of administration and the increased amount of state income tax paid and premiums paid as a result of the program, as well as an analysis of whether the pilot program could be expanded to include other types of benefits including but not limited to food stamps, temporary assistance for needy families, low-income heating assistance, women, infants and children supplemental nutrition program, the state children's health insurance program, and MO HealthNet benefits.

3. The division shall pursue all necessary waivers from the federal government to implement the hand-up program with the goal of allowing participating recipients to receive child care service benefits at income levels all the way up to the level at which a person's premium equals the value of the child care service benefits received by the recipient. If the division is unable to obtain such waivers, the division shall implement the program to the degree possible without such waivers.

4. (1) There is hereby created in the state treasury the "Hand-Up Program Premium Fund" which shall consist of premiums collected under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(2) All premiums received under the program shall be deposited in the fund, out of which the cost of administering the hand-up program shall be paid, as well as the necessary payments to the federal government and to the state general revenue fund. Child care benefits provided under the hand-up program shall continue to be paid for as under the existing state child care assistance program.

5. After the first year of the program, or sooner if feasible, the cost of administering the program shall be paid out of the premiums received. Any premiums collected exceeding the cost of administering the program shall, if required by federal law, be shared with the federal government and the state general revenue fund in the same proportion that the federal government shares in the cost of funding the child care assistance program with the state.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated under this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

7. Pursuant to section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall sunset automatically three years after August 28, 2014, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall sunset automatically six years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2012 H.B. 1323, A.L. 2013 H.B. 986)

Sunset date 8-28-17

Termination date 9-01-18



Section 208.055 Public assistance recipients required to cooperate in establishing paternity--assignment of child support rights, when--public assistance defined.

Public assistance recipients required to cooperate in establishing paternity--assignment of child support rights, when--public assistance defined.

208.055. 1. A person who has applied for or is receiving public assistance under programs funded under Part A of Title IV or Title XIX of the federal Social Security Act shall:

(1) Cooperate in good faith in establishing the paternity of, or in establishing, modifying, or enforcing a support order for any child of such person by providing the family support division with the name of the noncustodial parent of the child and such other information as the division may require with respect to such parent, subject to good cause and other exceptions to be applied in each case as defined by the family support division; and

(2) A person who has applied for or is receiving assistance under programs funded under Part A of Title IV of the federal Social Security Act shall assign to the state any rights to support from any other person such applicant may have in the applicant's own behalf or on behalf of any other family member for whom the applicant is applying for or receiving public assistance. An application for public assistance shall constitute an assignment of support rights and shall take effect by operation of law upon a determination that the applicant is eligible for public assistance. The assignment shall comply with the requirements of 42 U.S.C. Section 608(a)(3), and authorizes the family support division to bring any administrative or judicial action to establish, modify or enforce a current support obligation, to collect support arrearages accrued under an existing order for support, or to seek reimbursement of public assistance provided by the state pursuant to Part IV of the federal Social Security Act.

2. For purposes of this section, "public assistance" means any income support benefit, including, but not limited to, money, institutional care, or shelter, except temporary shelter. Public assistance includes programs under the federal Social Security Act including, but not limited to, Part IV-A, as amended by the Personal Responsibility and Work Opportunity Reconciliation Act of 1996. Public assistance shall not include:

(1) A noncash benefit; or

(2) A short term benefit.

(L. 1997 S.B. 361, A.L. 2009 H.B. 481)



Section 208.060 Applications for benefits, how and where filed.

Applications for benefits, how and where filed.

208.060. Application for any benefits under any law of this state administered by the division of family services acting as a state agency shall be filed in the county office. Application for aid to dependent children shall be made by the person with whom the child will live while receiving aid. All applications shall be in writing, or reduced to writing, upon blank forms furnished by the division of family services, and shall contain such information as may be required by the division of family services or by any federal authority under the Social Security law and amendments thereto. The term "benefits" as used herein or in this law shall be construed to mean:

(1) Aid to dependent children;

(2) Aid or public relief to individuals in cases of public calamity;

(3) Money or services available for child welfare services;

(4) Any other grant, aid, pension or assistance administered by the division of family services.

(RSMo 1939 § 9409, A.L. 1973 S.B. 325)

Effective 1-1-74



Section 208.070 Applications may be made at county office and shall be investigated--decision--notice to applicant.

Applications may be made at county office and shall be investigated--decision--notice to applicant.

208.070. 1. The department shall permit any individual who wants to apply for assistance pursuant to the temporary assistance or any other public assistance program administered or supervised by the department to so apply. Such public assistance shall be furnished with reasonable promptness in accordance with statute and rules of the department.

2. A request for assistance may be made at a county office of the division of family services in person, by telephone or by mail.

3. Whenever the division receives a request for assistance an investigation and record shall be promptly made of the circumstances of the applicant by the division in order to ascertain the facts supporting the application. Upon the completion of such investigation the director of the division of family services, or someone designated by the director, shall decide whether the applicant is eligible for benefits and if entitled to benefits determine the amount thereof and the date on which such benefits shall begin. The division shall notify the applicant of the decision.

4. During the investigation of any application or recertification of assistance, the division shall:

(1) At the time of each application, provide each applicant household with a clear written statement explaining what acts the member of the household shall perform to cooperate in verifying and otherwise completing the application process;

(2) Assist each applicant household in obtaining appropriate verification and completing the application process;

(3) Not require any household to submit additional proof of a matter on which the division already has current verification, unless the division has reason to believe that such information is inaccurate, incomplete or insufficient; and

(4) Not deny any application for assistance solely because of the failure of a person outside the household to cooperate in providing information.

5. The division shall complete the investigation within the time allowed by federal law or state statute. If no time limit is otherwise specified by federal law or state statute, benefits shall be provided not later than forty-five days following the filing of an application.

6. The division shall explain to the applicant the nature of all categories of public assistance, benefits and services for which the applicant household may be eligible and may be given, and the consequences of accepting temporary assistance benefits, including, but not limited to, lifetime limits and work requirements. If the applicant chooses not to receive temporary assistance benefits, the division shall evaluate the applicant's eligibility for medical assistance, food stamps and any other public assistance benefits which the applicant or the applicant's dependents may be eligible.

(RSMo 1939 § 9410, A.L. 1999 S.B. 387, et al.)



Section 208.071 Individualized assessment of applicant--rulemaking authority.

Individualized assessment of applicant--rulemaking authority.

208.071. 1. The department shall make an individualized assessment of the skills, prior work experience, and employability of each recipient of assistance under the program who:

(1) Has attained eighteen years of age; or

(2) Has not completed high school or obtained a certificate of high school equivalency, and is not attending secondary school.

2. No participant may be assigned to any education, training or employment component of the state's welfare-to-work programs prior to an individualized assessment. The assessment shall be consistent with the criteria listed in section 208.325.

3. The division may promulgate rules and regulations that are reasonable and necessary to accomplish the limited duties specifically provided by this section. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1999 S.B. 387, et al.)



Section 208.072 Application for medical assistance, approval or denial, when--Medicaid payments to long-term care facilities, when.

Application for medical assistance, approval or denial, when--Medicaid payments to long-term care facilities, when.

208.072. 1. A completed application for medical assistance for services described in section 208.152 shall be approved or denied within thirty days from submission to the division of family services or its successor.

2. The division of medical services shall remit to a licensed nursing home operator the Medicaid payment for a newly admitted Medicaid resident in a licensed long-term care facility within forty-five days of the resident's date of admission.

(L. 2001 H.B. 328 & 88 § 1)



Section 208.075 Mental or physical examination may be required--evidence admissible at appeal hearing.

Mental or physical examination may be required--evidence admissible at appeal hearing.

208.075. 1. When an application is made for aid to dependent children or aid to the permanently and totally disabled benefits because of the physical or mental condition of a person the division of family services shall require the person to be examined by competent medical or other appropriate authority designated by the division of family services. If benefits are paid because of the physical or mental condition of a person the division of family services may, as often as it deems necessary, require such person to be reexamined by competent medical or other appropriate authority designated by the division of family services. Written reports of examinations and reexaminations shall be required and evaluated by the division of family services in determining eligibility to receive benefits or to continue to receive benefits.

2. In any appeal hearing as provided for by section 208.080 and the question at issue involves the physical or mental incapacity of a person, regardless of whether assistance has been denied or a recipient has been removed from the assistance rolls, the written reports of the examination or reexamination made by competent medical or other appropriate authority designated by the division of family services, and any written medical reports by other physicians or clinics submitted by claimant, are hereby declared to be competent evidence and admissible as such at the appeal hearing to be considered by the director with any other evidence submitted. Any written medical report purporting to be executed and signed by the medical or other appropriate authority, its agents, or employees shall be prima facie evidence of it being properly executed and signed without further proof of identification.

(L. 1963 p. 380 § 208.052)



Section 208.080 Appeal to director of the division of family services, when--procedure.

Appeal to director of the division of family services, when--procedure.

208.080. 1. Any applicant for or recipient of benefits or services provided by law by the division of family services may appeal to the director of the division of family services from a decision of a county office of the division of family services in any of the following cases:

(1) If his right to make application for any such benefits or services is denied; or

(2) If his application is disallowed in whole or in part, or is not acted upon within a reasonable time after it is filed; or

(3) If it is proposed to cancel or modify benefits or services; or

(4) If he is adversely affected by any determination of a county office of the division of family services in its administration of the programs administered by it; or

(5) If a determination is made pursuant to subsection 2 of section 208.180 that payment of benefits on behalf of a dependent child shall not be made to the relative with whom he lives.

2. If the division proposes to terminate or modify the payment of benefits or the providing of services to the recipient or the division has terminated or modified the payment of benefits or providing of services to the recipient and the recipient appeals, the decision of the director as to the eligibility of the recipient at the time such action was proposed or taken shall be based on the facts shown by the evidence presented at the hearing of the appeal to have existed at the time such action to terminate or modify was proposed or was taken.

3. In the case of a proposed action by the county office of the division of family services to reduce, modify, or discontinue benefits or services to a recipient, the recipient of such benefits or services shall have ten days from the date of the mailing of notice of the proposed action to reduce, modify, or discontinue benefits or services within which to request an appeal to the director of the division of family services. In the notice to the recipient of such proposed action, the county office of the division of family services shall notify the recipient of all his rights of appeal under this section. Proper blank forms for appeal to the director of the division of family services shall be furnished by the county office to any aggrieved recipient. Every such appeal to the director of the division of family services shall be transmitted by the county office to the director of the division of family services immediately upon the same being filed with the county office. If an appeal is requested, benefits or services shall continue undiminished or unchanged until such appeal is heard and a decision has been rendered thereon, except that in an aid to families with dependent children case the recipient may request that benefits or services not be continued undiminished or unchanged during the appeal.

4. When a case has been closed or modified and no appeal was requested prior to closing or modification, the recipient shall have ninety days from the date of closing or modification to request an appeal to the director of the division of family services. Each recipient who has not requested an appeal prior to the closing or modification of his case shall be notified at the time of such closing or modification of his right to request an appeal during this ninety-day period. Proper blank forms for requesting an appeal to the director of the division of family services shall be furnished by the county office to any aggrieved applicant. Every such request made in any manner for an appeal to the director of the division of family services shall be transmitted by the county office to the director of the division of family services immediately upon the same being filed with the county office. If an appeal is requested in the ninety-day period subsequent to the closing or modification, benefits or services shall not be continued at their prior level during the pendency of the appeal.

5. In the case of a rejection of an application for benefits or services, the aggrieved applicant shall have ninety days from the date of the notice of the action in which to request an appeal to the director of the division of family services. In the rejection notice the applicant for benefits or services shall be notified of all of his rights of appeal under this section. Proper blank forms for requesting an appeal to the director of the division of family services shall be furnished by the county office to any aggrieved applicant. Any such request made in any manner for an appeal shall be transmitted by the county office to the director of the division of family services, immediately upon the same being filed with the county office.

6. If the division has rejected an application for benefits or services and the applicant appeals, the decision of the director as to the eligibility of the applicant at the time such rejection was made shall be based upon the facts shown by the evidence presented at the hearing of the appeal to have existed at the time the rejection was made.

7. The director of the division of family services shall give the applicant for benefits or services or the recipient of benefits or services reasonable notice of, and an opportunity for, a fair hearing in the county of his residence at the time the adverse action was taken. The hearing shall be conducted by the director of the division of family services or his designee. Every applicant or recipient, on appeal to the director of the division of family services, shall be entitled to be present at the hearing, in person and by attorney or representative, and shall be entitled to introduce into the record of such hearing any and all evidence, by witnesses or otherwise, pertinent to such applicant's or recipient's eligibility between the time he applied for benefits or services and the time the application was denied or the benefits or services were terminated or modified, and all such evidence shall be taken down, preserved, and shall become a part of the applicant's or recipient's appeal record. Upon the record so made, the director of the division of family services shall determine all questions presented by the appeal, and shall make such decision as to the granting of benefits or services as in his opinion is justified and is in conformity with the provisions of the law. The director shall clearly state the reasons for his decision and shall include a statement of findings of fact and conclusions of law pertinent to the questions in issue.

8. All appeal requests may initially be made orally or in any written form, but all such requests shall be transcribed on forms furnished by the division of family services and signed by the aggrieved applicant or recipient or his representative prior to the commencement of the hearing.

(RSMo 1939 § 9411, A. 1949 S.B. 1063, A.L. 1951 p. 772, A.L. 1969 H.B. 804, A.L. 1981 S.B. 73, A.L. 1987 H.B. 518)

CROSS REFERENCE:

Administrative hearings procedure, 536.060 to 536.090.



Section 208.090 Reinstatement and payment of benefits to applicant.

Reinstatement and payment of benefits to applicant.

208.090. If an application has been denied or if a recipient's benefits or services have been terminated or modified and the applicant or the recipient is found by the director upon the hearing of his appeal to be or to have been eligible, payment of benefits and providing of services shall be made only for those months during which the applicant or recipient was actually eligible and, if currently eligible, the applicant or recipient shall be placed on the rolls, reinstated on the rolls, or restored to the level of benefits and services for which he is eligible.

(RSMo 1939 § 9411, A. 1949 S.B. 1063, A.L. 1951 p. 772, A.L. 1969 H.B. 804, A.L. 1981 S.B. 73)



Section 208.100 Appeal to circuit court--procedure.

Appeal to circuit court--procedure.

208.100. 1. Any claimant aggrieved by the decision of the director of the division of family services made under section 208.080 may appeal to the circuit court of the county in which such claimant resides within ninety days from the date of the action and decision appealed from.

2. The division shall furnish the claimant, upon request, with proper form of affidavit for appeal from the director of the division of family services to the circuit court.

3. Upon the affidavit for appeal, duly executed by the claimant before an officer authorized to administer oaths, being filed with the division within ninety days from the date of the decision of the director of the division of family services the entire record preserved in the case at the time of the claimant's hearing, together with the hearing decision and the affidavit for appeal, shall be certified by the director of the division of family services to the circuit court and the case shall be docketed as other civil cases except that neither party shall be required to give bond or deposit any money for docket fee on appeal to the circuit court.

4. Such appeal shall be tried in the circuit court upon the record of the proceedings had before and certified by the director of the division of family services, which shall in such case be certified and included in the return of said director to the court.

5. Upon the record so certified by the director of the division of family services, the circuit court shall review the action and decision of the director in accordance with the provisions of section 536.140; and the court shall render judgment affirming, reversing, or modifying the director's decision, and may order the reconsideration of the case in the light of the court's opinion and judgment, and may order the director to take such further action as it may be proper to require.

(RSMo 1939 § 9411, A. 1949 S.B. 1063, A.L. 1981 S.B. 73)



Section 208.110 Appeals from circuit court.

Appeals from circuit court.

208.110. Appeals may be had by either party from the circuit court upon the record in the same manner as provided herein for appeals from the director to the circuit court, and all appeals to the circuit and appellate courts shall be advanced on the docket of the courts for immediate hearing and determination.

(RSMo 1939 § 9411, A. 1949 S.B. 1063)



Section 208.120 Records, when evidence, restrictions on disclosure--penalty.

Records, when evidence, restrictions on disclosure--penalty.

208.120. 1. For the protection of applicants and recipients, all officers and employees of the state of Missouri are prohibited, except as hereinafter provided, from disclosing any information obtained by them in the discharge of their official duties relative to the identity of applicants for or recipients of benefits or the contents of any records, files, papers, and communications, except in proceedings or investigations where the eligibility of an applicant to receive benefits, or the amount received or to be received by any recipient, is called into question, or for the purposes directly connected with the administration of public assistance. In any judicial proceedings, except such proceedings as are directly concerned with the administration of these programs, such information obtained in the discharge of official duties relative to the identity of applicants for or recipients of benefits, and records, files, papers, communications and their contents shall be confidential and not admissible in evidence.

2. The division of family services shall in each county welfare office maintain monthly a report showing the name and address of all recipients certified by such county welfare office to receive public assistance benefits, together with the amount paid to each recipient during the preceding month, and each such report and information contained therein shall be open to public inspection at all times during the regular office hours of the county welfare office; provided, however, that all information regarding applicants or recipients other than names, addresses and amounts of grants shall be considered as confidential.

3. It shall be unlawful for any person, association, firm, corporation or other agency to solicit, disclose, receive, make use of or authorize, knowingly permit, participate in or acquiesce in the use of any name or lists of names for commercial or political purposes of any nature; or for any name or list of names of recipients secured from such report in the county welfare office to be published in any manner. Anyone willfully or knowingly violating any provisions of this section shall be guilty of a misdemeanor. If the violation is by other than an individual, the penalty may be adjudged against any officer, agent, employee, servant or other person of the association, firm, corporation or other agency who committed or participated in such violation and is found guilty thereof.

(L. 1941 p. 646 § 9414a, A.L. 1951 p. 754, A.L. 1953 p. 636, A.L. 1973 S.B. 325)

Effective 1-1-74

(2000) Confidentiality provision does not preclude introduction of Department of Social Services records in probate proceeding to recover Medicaid expenditures from decedent's estate. Estate of West v. Moffatt, 32 S.W.3d 648 (Mo.App.W.D.).



Section 208.125 Records may be destroyed, when.

Records may be destroyed, when.

208.125. The director of the division of family services is authorized to destroy all applications and records compiled by the division of family services in connection with the investigation and payment of public assistance or blind pensions after five years have elapsed since the closing of a case or the rejection of an application.

(L. 1951 p. 755)



Section 208.130 Benefits granted may be reconsidered.

Benefits granted may be reconsidered.

208.130. All benefits granted may be reconsidered by the director of family services as frequently as he may deem necessary. After such further investigation the amount of a benefit may be changed or entirely withdrawn.

(RSMo 1939 § 9412)



Section 208.140 Grants subject to any change of law.

Grants subject to any change of law.

208.140. Every grant, aid, pension or assistance under the provisions of this law shall be deemed to be granted and shall be held subject to the provisions of any amendment or repealing law that may hereafter be passed, and no recipient under this law shall have any claim for compensation or otherwise by reason of his assistance being changed, affected, or discontinued by such amending or repealing law or laws.

(RSMo 1939 § 9418)



Section 208.143 Veterans medical services, division to determine if applicant for medical assistance is eligible.

Veterans medical services, division to determine if applicant for medical assistance is eligible.

208.143. 1. The family support division shall, in accordance with the provisions of section 208.215, determine whether persons applying for and/or receiving Medicaid benefits are eligible for medical services from the Missouri veterans commission. If an applicant or recipient is eligible for such VA medical services, the division shall urge and encourage the applicant or recipient to receive medical services as a person eligible for VA benefits. Nothing in this section shall be construed as requiring an applicant or recipient of medical assistance benefits to exhaust any VA benefits prior to receipt of any state medical assistance benefits.

2. The family support division shall consult with the Missouri veterans commission regarding a method of determining whether an applicant or recipient of state medical assistance benefits is eligible for VA benefits.

(L. 2006 H.B. 1491)



Section 208.144 Medicaid reimbursement for children participating in the Part C early intervention system (First Steps).

Medicaid reimbursement for children participating in the Part C early intervention system (First Steps).

208.144. The department of social services shall recognize the Part C early intervention system established under sections 160.900 to 160.925 as an eligible program and shall pay all claims for reimbursement for Medicaid-eligible children to the Part C early intervention system. For those eligible children having other private insurance, the department of social services shall seek reimbursement as appropriate from the lead agency for payments made to the Part C early intervention system for covered benefits provided by health benefit plans under section 376.1218.

(L. 2005 S.B. 500)



Section 208.145 Medical assistance benefits, eligibility based on receipt of AFDC benefits, when.

Medical assistance benefits, eligibility based on receipt of AFDC benefits, when.

208.145. For the purposes of the application of section 208.151, individuals shall be deemed to be recipients of aid to families with dependent children and individuals shall be deemed eligible for such assistance if:

(1) The individual meets eligibility requirements which are no more restrictive than the July 16, 1996, eligibility requirements for aid to families with dependent children, as established by the division of family services; or

(2) Each dependent child, and each relative with whom such a child is living including the spouse of such relative as described in 42 U.S.C. 606(b), as in effect on July 16, 1996, who ceases to meet the eligibility criteria set forth in subdivision (1) of this section as a result of the collection or increased collection of child or spousal support under part IV-D of the Social Security Act, 42 U.S.C. 651 et seq., and who has received such aid in at least three of the six months immediately preceding the month in which ineligibility begins, shall be deemed eligible for an additional four calendar months beginning with the month in which such ineligibility begins.

(L. 1998 S.B. 941)



Section 208.146 Ticket-to-work health assurance program--eligibility--expiration date.

Ticket-to-work health assurance program--eligibility--expiration date.

208.146. 1. The program established under this section shall be known as the "Ticket to Work Health Assurance Program". Subject to appropriations and in accordance with the federal Ticket to Work and Work Incentives Improvement Act of 1999 (TWWIIA), Public Law 106-170, the medical assistance provided for in section 208.151 may be paid for a person who is employed and who:

(1) Except for earnings, meets the definition of disabled under the Supplemental Security Income Program or meets the definition of an employed individual with a medically improved disability under TWWIIA;

(2) Has earned income, as defined in subsection 2 of this section;

(3) Meets the asset limits in subsection 3 of this section;

(4) Has net income, as defined in subsection 3 of this section, that does not exceed the limit for permanent and totally disabled individuals to receive nonspenddown MO HealthNet under subdivision (24) of subsection 1 of section 208.151; and

(5) Has a gross income of two hundred fifty percent or less of the federal poverty level, excluding any earned income of the worker with a disability between two hundred fifty and three hundred percent of the federal poverty level. For purposes of this subdivision, "gross income" includes all income of the person and the person's spouse that would be considered in determining MO HealthNet eligibility for permanent and totally disabled individuals under subdivision (24) of subsection 1 of section 208.151. Individuals with gross incomes in excess of one hundred percent of the federal poverty level shall pay a premium for participation in accordance with subsection 4 of this section.

2. For income to be considered earned income for purposes of this section, the department of social services shall document that Medicare and Social Security taxes are withheld from such income. Self-employed persons shall provide proof of payment of Medicare and Social Security taxes for income to be considered earned.

3. (1) For purposes of determining eligibility under this section, the available asset limit and the definition of available assets shall be the same as those used to determine MO HealthNet eligibility for permanent and totally disabled individuals under subdivision (24) of subsection 1 of section 208.151 except for:

(a) Medical savings accounts limited to deposits of earned income and earnings on such income while a participant in the program created under this section with a value not to exceed five thousand dollars per year; and

(b) Independent living accounts limited to deposits of earned income and earnings on such income while a participant in the program created under this section with a value not to exceed five thousand dollars per year. For purposes of this section, an "independent living account" means an account established and maintained to provide savings for transportation, housing, home modification, and personal care services and assistive devices associated with such person's disability.

(2) To determine net income, the following shall be disregarded:

(a) All earned income of the disabled worker;

(b) The first sixty-five dollars and one-half of the remaining earned income of a nondisabled spouse's earned income;

(c) A twenty dollar standard deduction;

(d) Health insurance premiums;

(e) A seventy-five dollar a month standard deduction for the disabled worker's dental and optical insurance when the total dental and optical insurance premiums are less than seventy-five dollars;

(f) All Supplemental Security Income payments, and the first fifty dollars of SSDI payments;

(g) A standard deduction for impairment-related employment expenses equal to one-half of the disabled worker's earned income.

4. Any person whose gross income exceeds one hundred percent of the federal poverty level shall pay a premium for participation in the medical assistance provided in this section. Such premium shall be:

(1) For a person whose gross income is more than one hundred percent but less than one hundred fifty percent of the federal poverty level, four percent of income at one hundred percent of the federal poverty level;

(2) For a person whose gross income equals or exceeds one hundred fifty percent but is less than two hundred percent of the federal poverty level, four percent of income at one hundred fifty percent of the federal poverty level;

(3) For a person whose gross income equals or exceeds two hundred percent but less than two hundred fifty percent of the federal poverty level, five percent of income at two hundred percent of the federal poverty level;

(4) For a person whose gross income equals or exceeds two hundred fifty percent up to and including three hundred percent of the federal poverty level, six percent of income at two hundred fifty percent of the federal poverty level.

5. Recipients of services through this program shall report any change in income or household size within ten days of the occurrence of such change. An increase in premiums resulting from a reported change in income or household size shall be effective with the next premium invoice that is mailed to a person after due process requirements have been met. A decrease in premiums shall be effective the first day of the month immediately following the month in which the change is reported.

6. If an eligible person's employer offers employer-sponsored health insurance and the department of social services determines that it is more cost effective, such person shall participate in the employer-sponsored insurance. The department shall pay such person's portion of the premiums, co-payments, and any other costs associated with participation in the employer-sponsored health insurance.

7. The provisions of this section shall expire August 28, 2019.

(L. 2001 S.B. 236, Repealed L. 2005 S.B. 539 § A, L. 2007 S.B. 577, A.L. 2013 H.B. 986 merged with S.B. 127)

Expires 8-28-19



Section 208.147 Annual income and eligibility verification required for medical assistance recipients--documentation required.

Annual income and eligibility verification required for medical assistance recipients--documentation required.

208.147. 1. The family support division shall conduct an annual income and eligibility verification review of each recipient of medical assistance. Such review shall be completed not later than twelve months after the recipient's last eligibility determination.

2. The annual eligibility review requirement may be satisfied by the completion of a periodic food stamp redetermination for the household.

3. The family support division shall annually send a reverification eligibility form letter to the recipient requiring the recipient to respond within ten days of receiving the letter and to provide income verification documentation described in subsection 4 of this section. If the division does not receive the recipient's response and documentation within the ten days, the division shall send a letter notifying the recipient that he or she has ten days to file an appeal or the case will be closed.

4. The family support division shall require recipients to provide documentation for income verification for purposes of eligibility review described in subsection 1 of this section. Such documentation may include, but not be limited to:

(1) Current wage stubs;

(2) A current W-2 form;

(3) Statements from the recipient's employer;

(4) A wage match with the division of employment security; and

(5) Bank statements.

(L. 2005 S.B. 539)



Section 208.150 Monthly benefits, how determined.

Monthly benefits, how determined.

208.150. The maximum amount of monthly public assistance money payment benefits payable to or on behalf of a needy person shall not exceed the following:

(1) Aid to families with a dependent child, or children, and needy eligible relatives caring for a dependent child, or children, in an amount to be computed as follows:

(a) Beginning July 1, 1993, and at least every three years thereafter, the division of family services shall determine by regulation the average need for each such eligible person, which shall include the cost of basic needs required to maintain a child or children in the home at a reasonable and decent low-income standard of living, and shall pay, on a uniform basis, the highest percent of such need as shall be possible within the limits of funds appropriated for that purpose, less available income;

(b) "Available income" means the total income, before taxes or other deductions, of each person residing within the same household, except, to the extent allowed by federal law, the earnings of a student under nineteen years of age enrolled in a secondary school or at the equivalent level of vocational or technical training, plus or minus such credits or deductions as may be prescribed by the division of family services by regulations for the sole purpose of complying with federal laws or regulations relating to this state's eligibility to receive federal funds for aid to families with dependent children payments, and such credits or deductions as may otherwise be prescribed by law;

(c) The available income shall be subtracted from the total amount which otherwise would be paid;

(d) If the determined need under this subdivision is of an amount less than ten dollars, no cash payment will be made;

(2) Aid or public relief to an unemployable person not to exceed one hundred dollars.

(RSMo 1939 § 9413, A.L. 1945 p. 1743, A.L. 1951 p. 760, A.L. 1959 H.B. 1, A.L. 1963 pp. 381, 382, A.L. 1965 1st Ex. Sess. p. 807, A.L. 1965 2d Ex. Sess. p. 898, A.L. 1967 p. 325, A.L. 1967 1st Ex. Sess. p. 902, A.L. 1969 pp. 337, 345, A.L. 1973 S.B. 325, H.B. 514, A.L. 1973 1st Ex. Sess. S.B. 3, A.L. 1975 H.B. 25, A.L. 1977 H.B. 601, A.L. 1980 H.B. 1290, A.L. 1982 H.B. 1462, A.L. 1985 H.B. 803, A.L. 1990 S.B. 556, A.L. 1994 H.B. 1547 & 961)



Section 208.151 Medical assistance, persons eligible--rulemaking authority.

Medical assistance, persons eligible--rulemaking authority.

208.151. 1. Medical assistance on behalf of needy persons shall be known as "MO HealthNet". For the purpose of paying MO HealthNet benefits and to comply with Title XIX, Public Law 89-97, 1965 amendments to the federal Social Security Act (42 U.S.C. Section 301, et seq.) as amended, the following needy persons shall be eligible to receive MO HealthNet benefits to the extent and in the manner hereinafter provided:

(1) All participants receiving state supplemental payments for the aged, blind and disabled;

(2) All participants receiving aid to families with dependent children benefits, including all persons under nineteen years of age who would be classified as dependent children except for the requirements of subdivision (1) of subsection 1 of section 208.040. Participants eligible under this subdivision who are participating in drug court, as defined in section 478.001, shall have their eligibility automatically extended sixty days from the time their dependent child is removed from the custody of the participant, subject to approval of the Centers for Medicare and Medicaid Services;

(3) All participants receiving blind pension benefits;

(4) All persons who would be determined to be eligible for old age assistance benefits, permanent and total disability benefits, or aid to the blind benefits under the eligibility standards in effect December 31, 1973, or less restrictive standards as established by rule of the family support division, who are sixty-five years of age or over and are patients in state institutions for mental diseases or tuberculosis;

(5) All persons under the age of twenty-one years who would be eligible for aid to families with dependent children except for the requirements of subdivision (2) of subsection 1 of section 208.040, and who are residing in an intermediate care facility, or receiving active treatment as inpatients in psychiatric facilities or programs, as defined in 42 U.S.C. 1396d, as amended;

(6) All persons under the age of twenty-one years who would be eligible for aid to families with dependent children benefits except for the requirement of deprivation of parental support as provided for in subdivision (2) of subsection 1 of section 208.040;

(7) All persons eligible to receive nursing care benefits;

(8) All participants receiving family foster home or nonprofit private child-care institution care, subsidized adoption benefits and parental school care wherein state funds are used as partial or full payment for such care;

(9) All persons who were participants receiving old age assistance benefits, aid to the permanently and totally disabled, or aid to the blind benefits on December 31, 1973, and who continue to meet the eligibility requirements, except income, for these assistance categories, but who are no longer receiving such benefits because of the implementation of Title XVI of the federal Social Security Act, as amended;

(10) Pregnant women who meet the requirements for aid to families with dependent children, except for the existence of a dependent child in the home;

(11) Pregnant women who meet the requirements for aid to families with dependent children, except for the existence of a dependent child who is deprived of parental support as provided for in subdivision (2) of subsection 1 of section 208.040;

(12) Pregnant women or infants under one year of age, or both, whose family income does not exceed an income eligibility standard equal to one hundred eighty-five percent of the federal poverty level as established and amended by the federal Department of Health and Human Services, or its successor agency;

(13) Children who have attained one year of age but have not attained six years of age who are eligible for medical assistance under 6401 of P.L. 101-239 (Omnibus Budget Reconciliation Act of 1989). The family support division shall use an income eligibility standard equal to one hundred thirty-three percent of the federal poverty level established by the Department of Health and Human Services, or its successor agency;

(14) Children who have attained six years of age but have not attained nineteen years of age. For children who have attained six years of age but have not attained nineteen years of age, the family support division shall use an income assessment methodology which provides for eligibility when family income is equal to or less than equal to one hundred percent of the federal poverty level established by the Department of Health and Human Services, or its successor agency. As necessary to provide MO HealthNet coverage under this subdivision, the department of social services may revise the state MO HealthNet plan to extend coverage under 42 U.S.C. 1396a (a)(10)(A)(i)(III) to children who have attained six years of age but have not attained nineteen years of age as permitted by paragraph (2) of subsection (n) of 42 U.S.C. 1396d using a more liberal income assessment methodology as authorized by paragraph (2) of subsection (r) of 42 U.S.C. 1396a;

(15) The family support division shall not establish a resource eligibility standard in assessing eligibility for persons under subdivision (12), (13) or (14) of this subsection. The MO HealthNet division shall define the amount and scope of benefits which are available to individuals eligible under each of the subdivisions (12), (13), and (14) of this subsection, in accordance with the requirements of federal law and regulations promulgated thereunder;

(16) Notwithstanding any other provisions of law to the contrary, ambulatory prenatal care shall be made available to pregnant women during a period of presumptive eligibility pursuant to 42 U.S.C. Section 1396r-1, as amended;

(17) A child born to a woman eligible for and receiving MO HealthNet benefits under this section on the date of the child's birth shall be deemed to have applied for MO HealthNet benefits and to have been found eligible for such assistance under such plan on the date of such birth and to remain eligible for such assistance for a period of time determined in accordance with applicable federal and state law and regulations so long as the child is a member of the woman's household and either the woman remains eligible for such assistance or for children born on or after January 1, 1991, the woman would remain eligible for such assistance if she were still pregnant. Upon notification of such child's birth, the family support division shall assign a MO HealthNet eligibility identification number to the child so that claims may be submitted and paid under such child's identification number;

(18) Pregnant women and children eligible for MO HealthNet benefits pursuant to subdivision (12), (13) or (14) of this subsection shall not as a condition of eligibility for MO HealthNet benefits be required to apply for aid to families with dependent children. The family support division shall utilize an application for eligibility for such persons which eliminates information requirements other than those necessary to apply for MO HealthNet benefits. The division shall provide such application forms to applicants whose preliminary income information indicates that they are ineligible for aid to families with dependent children. Applicants for MO HealthNet benefits under subdivision (12), (13) or (14) of this subsection shall be informed of the aid to families with dependent children program and that they are entitled to apply for such benefits. Any forms utilized by the family support division for assessing eligibility under this chapter shall be as simple as practicable;

(19) Subject to appropriations necessary to recruit and train such staff, the family support division shall provide one or more full-time, permanent eligibility specialists to process applications for MO HealthNet benefits at the site of a health care provider, if the health care provider requests the placement of such eligibility specialists and reimburses the division for the expenses including but not limited to salaries, benefits, travel, training, telephone, supplies, and equipment of such eligibility specialists. The division may provide a health care provider with a part-time or temporary eligibility specialist at the site of a health care provider if the health care provider requests the placement of such an eligibility specialist and reimburses the division for the expenses, including but not limited to the salary, benefits, travel, training, telephone, supplies, and equipment, of such an eligibility specialist. The division may seek to employ such eligibility specialists who are otherwise qualified for such positions and who are current or former welfare participants. The division may consider training such current or former welfare participants as eligibility specialists for this program;

(20) Pregnant women who are eligible for, have applied for and have received MO HealthNet benefits under subdivision (2), (10), (11) or (12) of this subsection shall continue to be considered eligible for all pregnancy-related and postpartum MO HealthNet benefits provided under section 208.152 until the end of the sixty-day period beginning on the last day of their pregnancy;

(21) Case management services for pregnant women and young children at risk shall be a covered service. To the greatest extent possible, and in compliance with federal law and regulations, the department of health and senior services shall provide case management services to pregnant women by contract or agreement with the department of social services through local health departments organized under the provisions of chapter 192 or chapter 205 or a city health department operated under a city charter or a combined city-county health department or other department of health and senior services designees. To the greatest extent possible the department of social services and the department of health and senior services shall mutually coordinate all services for pregnant women and children with the crippled children's program, the prevention of intellectual disability and developmental disability program and the prenatal care program administered by the department of health and senior services. The department of social services shall by regulation establish the methodology for reimbursement for case management services provided by the department of health and senior services. For purposes of this section, the term "case management" shall mean those activities of local public health personnel to identify prospective MO HealthNet-eligible high-risk mothers and enroll them in the state's MO HealthNet program, refer them to local physicians or local health departments who provide prenatal care under physician protocol and who participate in the MO HealthNet program for prenatal care and to ensure that said high-risk mothers receive support from all private and public programs for which they are eligible and shall not include involvement in any MO HealthNet prepaid, case-managed programs;

(22) By January 1, 1988, the department of social services and the department of health and senior services shall study all significant aspects of presumptive eligibility for pregnant women and submit a joint report on the subject, including projected costs and the time needed for implementation, to the general assembly. The department of social services, at the direction of the general assembly, may implement presumptive eligibility by regulation promulgated pursuant to chapter 207;

(23) All participants who would be eligible for aid to families with dependent children benefits except for the requirements of paragraph (d) of subdivision (1) of section 208.150;

(24) (a) All persons who would be determined to be eligible for old age assistance benefits under the eligibility standards in effect December 31, 1973, as authorized by 42 U.S.C. Section 1396a(f), or less restrictive methodologies as contained in the MO HealthNet state plan as of January 1, 2005; except that, on or after July 1, 2005, less restrictive income methodologies, as authorized in 42 U.S.C. Section 1396a(r)(2), may be used to change the income limit if authorized by annual appropriation;

(b) All persons who would be determined to be eligible for aid to the blind benefits under the eligibility standards in effect December 31, 1973, as authorized by 42 U.S.C. Section 1396a(f), or less restrictive methodologies as contained in the MO HealthNet state plan as of January 1, 2005, except that less restrictive income methodologies, as authorized in 42 U.S.C. Section 1396a(r)(2), shall be used to raise the income limit to one hundred percent of the federal poverty level;

(c) All persons who would be determined to be eligible for permanent and total disability benefits under the eligibility standards in effect December 31, 1973, as authorized by 42 U.S.C. 1396a(f); or less restrictive methodologies as contained in the MO HealthNet state plan as of January 1, 2005; except that, on or after July 1, 2005, less restrictive income methodologies, as authorized in 42 U.S.C. Section 1396a(r)(2), may be used to change the income limit if authorized by annual appropriations. Eligibility standards for permanent and total disability benefits shall not be limited by age;

(25) Persons who have been diagnosed with breast or cervical cancer and who are eligible for coverage pursuant to 42 U.S.C. 1396a (a)(10)(A)(ii)(XVIII). Such persons shall be eligible during a period of presumptive eligibility in accordance with 42 U.S.C. 1396r-1;

(26) Effective August 28, 2013, persons who are in foster care under the responsibility of the state of Missouri on the date such persons attain the age of eighteen years, or at any time during the thirty-day period preceding their eighteenth birthday, without regard to income or assets, if such persons:

(a) Are under twenty-six years of age;

(b) Are not eligible for coverage under another mandatory coverage group; and

(c) Were covered by Medicaid while they were in foster care.

2. Rules and regulations to implement this section shall be promulgated in accordance with chapter 536. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

3. After December 31, 1973, and before April 1, 1990, any family eligible for assistance pursuant to 42 U.S.C. 601, et seq., as amended, in at least three of the last six months immediately preceding the month in which such family became ineligible for such assistance because of increased income from employment shall, while a member of such family is employed, remain eligible for MO HealthNet benefits for four calendar months following the month in which such family would otherwise be determined to be ineligible for such assistance because of income and resource limitation. After April 1, 1990, any family receiving aid pursuant to 42 U.S.C. 601, et seq., as amended, in at least three of the six months immediately preceding the month in which such family becomes ineligible for such aid, because of hours of employment or income from employment of the caretaker relative, shall remain eligible for MO HealthNet benefits for six calendar months following the month of such ineligibility as long as such family includes a child as provided in 42 U.S.C. 1396r-6. Each family which has received such medical assistance during the entire six-month period described in this section and which meets reporting requirements and income tests established by the division and continues to include a child as provided in 42 U.S.C. 1396r-6 shall receive MO HealthNet benefits without fee for an additional six months. The MO HealthNet division may provide by rule and as authorized by annual appropriation the scope of MO HealthNet coverage to be granted to such families.

4. When any individual has been determined to be eligible for MO HealthNet benefits, such medical assistance will be made available to him or her for care and services furnished in or after the third month before the month in which he made application for such assistance if such individual was, or upon application would have been, eligible for such assistance at the time such care and services were furnished; provided, further, that such medical expenses remain unpaid.

5. The department of social services may apply to the federal Department of Health and Human Services for a MO HealthNet waiver amendment to the Section 1115 demonstration waiver or for any additional MO HealthNet waivers necessary not to exceed one million dollars in additional costs to the state, unless subject to appropriation or directed by statute, but in no event shall such waiver applications or amendments seek to waive the services of a rural health clinic or a federally qualified health center as defined in 42 U.S.C. 1396d(l)(1) and (2) or the payment requirements for such clinics and centers as provided in 42 U.S.C. 1396a(a)(15) and 1396a(bb) unless such waiver application is approved by the oversight committee created in section 208.955. A request for such a waiver so submitted shall only become effective by executive order not sooner than ninety days after the final adjournment of the session of the general assembly to which it is submitted, unless it is disapproved within sixty days of its submission to a regular session by a senate or house resolution adopted by a majority vote of the respective elected members thereof, unless the request for such a waiver is made subject to appropriation or directed by statute.

6. Notwithstanding any other provision of law to the contrary, in any given fiscal year, any persons made eligible for MO HealthNet benefits under subdivisions (1) to (22) of subsection 1 of this section shall only be eligible if annual appropriations are made for such eligibility. This subsection shall not apply to classes of individuals listed in 42 U.S.C. Section 1396a(a)(10)(A)(i).

(L. 1967 p. 325, A.L. 1973 S.B. 301, H.B. 48, A.L. 1981 H.B. 894, H.B. 901, A.L. 1982 H.B. 1462, A.L. 1987 H.B. 518, A.L. 1988 H.B. 1139, A.L. 1989 1st Ex. Sess. H.B. 2, A.L. 1990 S.B. 765, A.L. 1991 H.B. 447, A.L. 1993 H.B. 564 merged with S.B. 52, A.L. 1995 S.B. 3, A.L. 2001 H.B. 762, A.L. 2001 1st Ex. Sess. H.B. 3 merged with S.B. 4, et al., A.L. 2005 S.B. 539, A.L. 2007 S.B. 577, A.L. 2011 H.B. 555 merged with H.B. 648, A.L. 2013 S.B. 127)



Section 208.152 Medical services for which payment will be made--co-payments may be required--reimbursement for services.

Medical services for which payment will be made--co-payments may be required--reimbursement for services.

208.152. 1. MO HealthNet payments shall be made on behalf of those eligible needy persons as defined in section 208.151 who are unable to provide for it in whole or in part, with any payments to be made on the basis of the reasonable cost of the care or reasonable charge for the services as defined and determined by the MO HealthNet division, unless otherwise hereinafter provided, for the following:

(1) Inpatient hospital services, except to persons in an institution for mental diseases who are under the age of sixty-five years and over the age of twenty-one years; provided that the MO HealthNet division shall provide through rule and regulation an exception process for coverage of inpatient costs in those cases requiring treatment beyond the seventy-fifth percentile professional activities study (PAS) or the MO HealthNet children's diagnosis length-of-stay schedule; and provided further that the MO HealthNet division shall take into account through its payment system for hospital services the situation of hospitals which serve a disproportionate number of low-income patients;

(2) All outpatient hospital services, payments therefor to be in amounts which represent no more than eighty percent of the lesser of reasonable costs or customary charges for such services, determined in accordance with the principles set forth in Title XVIII A and B, Public Law 89-97, 1965 amendments to the federal Social Security Act (42 U.S.C. 301, et seq.), but the MO HealthNet division may evaluate outpatient hospital services rendered under this section and deny payment for services which are determined by the MO HealthNet division not to be medically necessary, in accordance with federal law and regulations;

(3) Laboratory and X-ray services;

(4) Nursing home services for participants, except to persons with more than five hundred thousand dollars equity in their home or except for persons in an institution for mental diseases who are under the age of sixty-five years, when residing in a hospital licensed by the department of health and senior services or a nursing home licensed by the department of health and senior services or appropriate licensing authority of other states or government-owned and -operated institutions which are determined to conform to standards equivalent to licensing requirements in Title XIX of the federal Social Security Act (42 U.S.C. 301, et seq.), as amended, for nursing facilities. The MO HealthNet division may recognize through its payment methodology for nursing facilities those nursing facilities which serve a high volume of MO HealthNet patients. The MO HealthNet division when determining the amount of the benefit payments to be made on behalf of persons under the age of twenty-one in a nursing facility may consider nursing facilities furnishing care to persons under the age of twenty-one as a classification separate from other nursing facilities;

(5) Nursing home costs for participants receiving benefit payments under subdivision (4) of this subsection for those days, which shall not exceed twelve per any period of six consecutive months, during which the participant is on a temporary leave of absence from the hospital or nursing home, provided that no such participant shall be allowed a temporary leave of absence unless it is specifically provided for in his plan of care. As used in this subdivision, the term "temporary leave of absence" shall include all periods of time during which a participant is away from the hospital or nursing home overnight because he is visiting a friend or relative;

(6) Physicians' services, whether furnished in the office, home, hospital, nursing home, or elsewhere;

(7) Drugs and medicines when prescribed by a licensed physician, dentist, podiatrist, or an advanced practice registered nurse; except that no payment for drugs and medicines prescribed on and after January 1, 2006, by a licensed physician, dentist, podiatrist, or an advanced practice registered nurse may be made on behalf of any person who qualifies for prescription drug coverage under the provisions of P.L. 108-173;

(8) Emergency ambulance services and, effective January 1, 1990, medically necessary transportation to scheduled, physician-prescribed nonelective treatments;

(9) Early and periodic screening and diagnosis of individuals who are under the age of twenty-one to ascertain their physical or mental defects, and health care, treatment, and other measures to correct or ameliorate defects and chronic conditions discovered thereby. Such services shall be provided in accordance with the provisions of Section 6403 of P.L. 101-239 and federal regulations promulgated thereunder;

(10) Home health care services;

(11) Family planning as defined by federal rules and regulations; provided, however, that such family planning services shall not include abortions unless such abortions are certified in writing by a physician to the MO HealthNet agency that, in his professional judgment, the life of the mother would be endangered if the fetus were carried to term;

(12) Inpatient psychiatric hospital services for individuals under age twenty-one as defined in Title XIX of the federal Social Security Act (42 U.S.C. 1396d, et seq.);

(13) Outpatient surgical procedures, including presurgical diagnostic services performed in ambulatory surgical facilities which are licensed by the department of health and senior services of the state of Missouri; except, that such outpatient surgical services shall not include persons who are eligible for coverage under Part B of Title XVIII, Public Law 89-97, 1965 amendments to the federal Social Security Act, as amended, if exclusion of such persons is permitted under Title XIX, Public Law 89-97, 1965 amendments to the federal Social Security Act, as amended;

(14) Personal care services which are medically oriented tasks having to do with a person's physical requirements, as opposed to housekeeping requirements, which enable a person to be treated by his physician on an outpatient rather than on an inpatient or residential basis in a hospital, intermediate care facility, or skilled nursing facility. Personal care services shall be rendered by an individual not a member of the participant's family who is qualified to provide such services where the services are prescribed by a physician in accordance with a plan of treatment and are supervised by a licensed nurse. Persons eligible to receive personal care services shall be those persons who would otherwise require placement in a hospital, intermediate care facility, or skilled nursing facility. Benefits payable for personal care services shall not exceed for any one participant one hundred percent of the average statewide charge for care and treatment in an intermediate care facility for a comparable period of time. Such services, when delivered in a residential care facility or assisted living facility licensed under chapter 198 shall be authorized on a tier level based on the services the resident requires and the frequency of the services. A resident of such facility who qualifies for assistance under section 208.030 shall, at a minimum, if prescribed by a physician, qualify for the tier level with the fewest services. The rate paid to providers for each tier of service shall be set subject to appropriations. Subject to appropriations, each resident of such facility who qualifies for assistance under section 208.030 and meets the level of care required in this section shall, at a minimum, if prescribed by a physician, be authorized up to one hour of personal care services per day. Authorized units of personal care services shall not be reduced or tier level lowered unless an order approving such reduction or lowering is obtained from the resident's personal physician. Such authorized units of personal care services or tier level shall be transferred with such resident if her or she transfers to another such facility. Such provision shall terminate upon receipt of relevant waivers from the federal Department of Health and Human Services. If the Centers for Medicare and Medicaid Services determines that such provision does not comply with the state plan, this provision shall be null and void. The MO HealthNet division shall notify the revisor of statutes as to whether the relevant waivers are approved or a determination of noncompliance is made;

(15) Mental health services. The state plan for providing medical assistance under Title XIX of the Social Security Act, 42 U.S.C. 301, as amended, shall include the following mental health services when such services are provided by community mental health facilities operated by the department of mental health or designated by the department of mental health as a community mental health facility or as an alcohol and drug abuse facility or as a child-serving agency within the comprehensive children's mental health service system established in section 630.097. The department of mental health shall establish by administrative rule the definition and criteria for designation as a community mental health facility and for designation as an alcohol and drug abuse facility. Such mental health services shall include:

(a) Outpatient mental health services including preventive, diagnostic, therapeutic, rehabilitative, and palliative interventions rendered to individuals in an individual or group setting by a mental health professional in accordance with a plan of treatment appropriately established, implemented, monitored, and revised under the auspices of a therapeutic team as a part of client services management;

(b) Clinic mental health services including preventive, diagnostic, therapeutic, rehabilitative, and palliative interventions rendered to individuals in an individual or group setting by a mental health professional in accordance with a plan of treatment appropriately established, implemented, monitored, and revised under the auspices of a therapeutic team as a part of client services management;

(c) Rehabilitative mental health and alcohol and drug abuse services including home and community-based preventive, diagnostic, therapeutic, rehabilitative, and palliative interventions rendered to individuals in an individual or group setting by a mental health or alcohol and drug abuse professional in accordance with a plan of treatment appropriately established, implemented, monitored, and revised under the auspices of a therapeutic team as a part of client services management. As used in this section, mental health professional and alcohol and drug abuse professional shall be defined by the department of mental health pursuant to duly promulgated rules. With respect to services established by this subdivision, the department of social services, MO HealthNet division, shall enter into an agreement with the department of mental health. Matching funds for outpatient mental health services, clinic mental health services, and rehabilitation services for mental health and alcohol and drug abuse shall be certified by the department of mental health to the MO HealthNet division. The agreement shall establish a mechanism for the joint implementation of the provisions of this subdivision. In addition, the agreement shall establish a mechanism by which rates for services may be jointly developed;

(16) Such additional services as defined by the MO HealthNet division to be furnished under waivers of federal statutory requirements as provided for and authorized by the federal Social Security Act (42 U.S.C. 301, et seq.) subject to appropriation by the general assembly;

(17) The services of an advanced practice registered nurse with a collaborative practice agreement to the extent that such services are provided in accordance with chapters 334 and 335, and regulations promulgated thereunder;

(18) Nursing home costs for participants receiving benefit payments under subdivision (4) of this subsection to reserve a bed for the participant in the nursing home during the time that the participant is absent due to admission to a hospital for services which cannot be performed on an outpatient basis, subject to the provisions of this subdivision:

(a) The provisions of this subdivision shall apply only if:

a. The occupancy rate of the nursing home is at or above ninety-seven percent of MO HealthNet certified licensed beds, according to the most recent quarterly census provided to the department of health and senior services which was taken prior to when the participant is admitted to the hospital; and

b. The patient is admitted to a hospital for a medical condition with an anticipated stay of three days or less;

(b) The payment to be made under this subdivision shall be provided for a maximum of three days per hospital stay;

(c) For each day that nursing home costs are paid on behalf of a participant under this subdivision during any period of six consecutive months such participant shall, during the same period of six consecutive months, be ineligible for payment of nursing home costs of two otherwise available temporary leave of absence days provided under subdivision (5) of this subsection; and

(d) The provisions of this subdivision shall not apply unless the nursing home receives notice from the participant or the participant's responsible party that the participant intends to return to the nursing home following the hospital stay. If the nursing home receives such notification and all other provisions of this subsection have been satisfied, the nursing home shall provide notice to the participant or the participant's responsible party prior to release of the reserved bed;

(19) Prescribed medically necessary durable medical equipment. An electronic web-based prior authorization system using best medical evidence and care and treatment guidelines consistent with national standards shall be used to verify medical need;

(20) Hospice care. As used in this subdivision, the term "hospice care" means a coordinated program of active professional medical attention within a home, outpatient and inpatient care which treats the terminally ill patient and family as a unit, employing a medically directed interdisciplinary team. The program provides relief of severe pain or other physical symptoms and supportive care to meet the special needs arising out of physical, psychological, spiritual, social, and economic stresses which are experienced during the final stages of illness, and during dying and bereavement and meets the Medicare requirements for participation as a hospice as are provided in 42 CFR Part 418. The rate of reimbursement paid by the MO HealthNet division to the hospice provider for room and board furnished by a nursing home to an eligible hospice patient shall not be less than ninety-five percent of the rate of reimbursement which would have been paid for facility services in that nursing home facility for that patient, in accordance with subsection (c) of Section 6408 of P.L. 101-239 (Omnibus Budget Reconciliation Act of 1989);

(21) Prescribed medically necessary dental services. Such services shall be subject to appropriations. An electronic web-based prior authorization system using best medical evidence and care and treatment guidelines consistent with national standards shall be used to verify medical need;

(22) Prescribed medically necessary optometric services. Such services shall be subject to appropriations. An electronic web-based prior authorization system using best medical evidence and care and treatment guidelines consistent with national standards shall be used to verify medical need;

(23) Blood clotting products-related services. For persons diagnosed with a bleeding disorder, as defined in section 338.400, reliant on blood clotting products, as defined in section 338.400, such services include:

(a) Home delivery of blood clotting products and ancillary infusion equipment and supplies, including the emergency deliveries of the product when medically necessary;

(b) Medically necessary ancillary infusion equipment and supplies required to administer the blood clotting products; and

(c) Assessments conducted in the participant's home by a pharmacist, nurse, or local home health care agency trained in bleeding disorders when deemed necessary by the participant's treating physician;

(24) The MO HealthNet division shall, by January 1, 2008, and annually thereafter, report the status of MO HealthNet provider reimbursement rates as compared to one hundred percent of the Medicare reimbursement rates and compared to the average dental reimbursement rates paid by third-party payors licensed by the state. The MO HealthNet division shall, by July 1, 2008, provide to the general assembly a four-year plan to achieve parity with Medicare reimbursement rates and for third-party payor average dental reimbursement rates. Such plan shall be subject to appropriation and the division shall include in its annual budget request to the governor the necessary funding needed to complete the four-year plan developed under this subdivision.

2. Additional benefit payments for medical assistance shall be made on behalf of those eligible needy children, pregnant women and blind persons with any payments to be made on the basis of the reasonable cost of the care or reasonable charge for the services as defined and determined by the division of medical services, unless otherwise hereinafter provided, for the following:

(1) Dental services;

(2) Services of podiatrists as defined in section 330.010;

(3) Optometric services as defined in section 336.010;

(4) Orthopedic devices or other prosthetics, including eye glasses, dentures, hearing aids, and wheelchairs;

(5) Hospice care. As used in this subsection, the term "hospice care" means a coordinated program of active professional medical attention within a home, outpatient and inpatient care which treats the terminally ill patient and family as a unit, employing a medically directed interdisciplinary team. The program provides relief of severe pain or other physical symptoms and supportive care to meet the special needs arising out of physical, psychological, spiritual, social, and economic stresses which are experienced during the final stages of illness, and during dying and bereavement and meets the Medicare requirements for participation as a hospice as are provided in 42 CFR Part 418. The rate of reimbursement paid by the MO HealthNet division to the hospice provider for room and board furnished by a nursing home to an eligible hospice patient shall not be less than ninety-five percent of the rate of reimbursement which would have been paid for facility services in that nursing home facility for that patient, in accordance with subsection (c) of Section 6408 of P.L. 101-239 (Omnibus Budget Reconciliation Act of 1989);

(6) Comprehensive day rehabilitation services beginning early posttrauma as part of a coordinated system of care for individuals with disabling impairments. Rehabilitation services must be based on an individualized, goal-oriented, comprehensive and coordinated treatment plan developed, implemented, and monitored through an interdisciplinary assessment designed to restore an individual to optimal level of physical, cognitive, and behavioral function. The MO HealthNet division shall establish by administrative rule the definition and criteria for designation of a comprehensive day rehabilitation service facility, benefit limitations and payment mechanism. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this subdivision shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

3. The MO HealthNet division may require any participant receiving MO HealthNet benefits to pay part of the charge or cost until July 1, 2008, and an additional payment after July 1, 2008, as defined by rule duly promulgated by the MO HealthNet division, for all covered services except for those services covered under subdivisions (14) and (15) of subsection 1 of this section and sections 208.631 to 208.657 to the extent and in the manner authorized by Title XIX of the federal Social Security Act (42 U.S.C. 1396, et seq.) and regulations thereunder. When substitution of a generic drug is permitted by the prescriber according to section 338.056, and a generic drug is substituted for a name-brand drug, the MO HealthNet division may not lower or delete the requirement to make a co-payment pursuant to regulations of Title XIX of the federal Social Security Act. A provider of goods or services described under this section must collect from all participants the additional payment that may be required by the MO HealthNet division under authority granted herein, if the division exercises that authority, to remain eligible as a provider. Any payments made by participants under this section shall be in addition to and not in lieu of payments made by the state for goods or services described herein except the participant portion of the pharmacy professional dispensing fee shall be in addition to and not in lieu of payments to pharmacists. A provider may collect the co-payment at the time a service is provided or at a later date. A provider shall not refuse to provide a service if a participant is unable to pay a required payment. If it is the routine business practice of a provider to terminate future services to an individual with an unclaimed debt, the provider may include uncollected co-payments under this practice. Providers who elect not to undertake the provision of services based on a history of bad debt shall give participants advance notice and a reasonable opportunity for payment. A provider, representative, employee, independent contractor, or agent of a pharmaceutical manufacturer shall not make co-payment for a participant. This subsection shall not apply to other qualified children, pregnant women, or blind persons. If the Centers for Medicare and Medicaid Services does not approve the Missouri MO HealthNet state plan amendment submitted by the department of social services that would allow a provider to deny future services to an individual with uncollected co-payments, the denial of services shall not be allowed. The department of social services shall inform providers regarding the acceptability of denying services as the result of unpaid co-payments.

4. The MO HealthNet division shall have the right to collect medication samples from participants in order to maintain program integrity.

5. Reimbursement for obstetrical and pediatric services under subdivision (6) of subsection 1 of this section shall be timely and sufficient to enlist enough health care providers so that care and services are available under the state plan for MO HealthNet benefits at least to the extent that such care and services are available to the general population in the geographic area, as required under subparagraph (a)(30)(A) of 42 U.S.C. 1396a and federal regulations promulgated thereunder.

6. Beginning July 1, 1990, reimbursement for services rendered in federally funded health centers shall be in accordance with the provisions of subsection 6402(c) and Section 6404 of P.L. 101-239 (Omnibus Budget Reconciliation Act of 1989) and federal regulations promulgated thereunder.

7. Beginning July 1, 1990, the department of social services shall provide notification and referral of children below age five, and pregnant, breast-feeding, or postpartum women who are determined to be eligible for MO HealthNet benefits under section 208.151 to the special supplemental food programs for women, infants and children administered by the department of health and senior services. Such notification and referral shall conform to the requirements of Section 6406 of P.L. 101-239 and regulations promulgated thereunder.

8. Providers of long-term care services shall be reimbursed for their costs in accordance with the provisions of Section 1902 (a)(13)(A) of the Social Security Act, 42 U.S.C. 1396a, as amended, and regulations promulgated thereunder.

9. Reimbursement rates to long-term care providers with respect to a total change in ownership, at arm's length, for any facility previously licensed and certified for participation in the MO HealthNet program shall not increase payments in excess of the increase that would result from the application of Section 1902 (a)(13)(C) of the Social Security Act, 42 U.S.C. 1396a (a)(13)(C).

10. The MO HealthNet division, may enroll qualified residential care facilities and assisted living facilities, as defined in chapter 198, as MO HealthNet personal care providers.

11. Any income earned by individuals eligible for certified extended employment at a sheltered workshop under chapter 178 shall not be considered as income for purposes of determining eligibility under this section.

(L. 1967 p. 325, A.L. 1969 p. 337, A.L. 1971 H.B. 17, A.L. 1972 H.B. 673, H.B. 1254, A.L. 1973 S.B. 302, A.L. 1975 H.B. 974, A.L. 1977 S.B. 334, A.L. 1978 S.B. 492, S.B. 671, A.L. 1978 S.B. 505 §§ 1, 2, 3, A.L. 1981 S.B. 63, H.B. 901, A.L. 1986 S.B. 463 & 629, A.L. 1988 H.B. 1139, A.L. 1990 S.B. 524 merged with S.B. 765, A.L. 1992 H.B. 899 merged with S.B. 573 & 634 merged with S.B. 721, A.L. 1993 H.B. 564, A.L. 2004 S.B. 1003, A.L. 2005 S.B. 539, A.L. 2007 S.B. 577, A.L. 2011 H.B. 552, A.L. 2013 S.B. 127)



Section 208.153 Medical assistance--regulations as to costs and manner--federal medical insurance benefits may be provided.

Medical assistance--regulations as to costs and manner--federal medical insurance benefits may be provided.

208.153. 1. Pursuant to and not inconsistent with the provisions of sections 208.151 and 208.152, the MO HealthNet division shall by rule and regulation define the reasonable costs, manner, extent, quantity, quality, charges and fees of MO HealthNet benefits herein provided. The benefits available under these sections shall not replace those provided under other federal or state law or under other contractual or legal entitlements of the persons receiving them, and all persons shall be required to apply for and utilize all benefits available to them and to pursue all causes of action to which they are entitled. Any person entitled to MO HealthNet benefits may obtain it from any provider of services with which an agreement is in effect under this section and which undertakes to provide the services, as authorized by the MO HealthNet division. At the discretion of the director of the MO HealthNet division and with the approval of the governor, the MO HealthNet division is authorized to provide medical benefits for participants receiving public assistance by expending funds for the payment of federal medical insurance premiums, coinsurance and deductibles pursuant to the provisions of Title XVIII B and XIX, Public Law 89-97, 1965 amendments to the federal Social Security Act (42 U.S.C. 301, et seq.), as amended.

2. MO HealthNet shall include benefit payments on behalf of qualified Medicare beneficiaries as defined in 42 U.S.C. Section 1396d(p). The family support division shall by rule and regulation establish which qualified Medicare beneficiaries are eligible. The MO HealthNet division shall define the premiums, deductible and coinsurance provided for in 42 U.S.C. Section 1396d(p) to be provided on behalf of the qualified Medicare beneficiaries.

3. MO HealthNet shall include benefit payments for Medicare Part A cost sharing as defined in clause (p)(3)(A)(i) of 42 U.S.C. 1396d on behalf of qualified disabled and working individuals as defined in subsection (s) of Section 42 U.S.C. 1396d as required by subsection (d) of Section 6408 of P.L. 101-239 (Omnibus Budget Reconciliation Act of 1989). The MO HealthNet division may impose a premium for such benefit payments as authorized by paragraph (d)(3) of Section 6408 of P.L. 101-239.

4. MO HealthNet shall include benefit payments for Medicare Part B cost sharing described in 42 U.S.C. Section 1396(d)(p)(3)(A)(ii) for individuals described in subsection 2 of this section, but for the fact that their income exceeds the income level established by the state under 42 U.S.C. Section 1396(d)(p)(2) but is less than one hundred and ten percent beginning January 1, 1993, and less than one hundred and twenty percent beginning January 1, 1995, of the official poverty line for a family of the size involved.

5. For an individual eligible for MO HealthNet under Title XIX of the Social Security Act, MO HealthNet shall include payment of enrollee premiums in a group health plan and all deductibles, coinsurance and other cost-sharing for items and services otherwise covered under the state Title XIX plan under Section 1906 of the federal Social Security Act and regulations established under the authority of Section 1906, as may be amended. Enrollment in a group health plan must be cost effective, as established by the Secretary of Health and Human Services, before enrollment in the group health plan is required. If all members of a family are not eligible for MO HealthNet and enrollment of the Title XIX eligible members in a group health plan is not possible unless all family members are enrolled, all premiums for noneligible members shall be treated as payment for MO HealthNet of eligible family members. Payment for noneligible family members must be cost effective, taking into account payment of all such premiums. Non-Title XIX eligible family members shall pay all deductible, coinsurance and other cost-sharing obligations. Each individual as a condition of eligibility for MO HealthNet benefits shall apply for enrollment in the group health plan.

6. Any Social Security cost-of-living increase at the beginning of any year shall be disregarded until the federal poverty level for such year is implemented.

7. If a MO HealthNet participant has paid the requested spenddown in cash for any month and subsequently pays an out-of-pocket valid medical expense for such month, such expense shall be allowed as a deduction to future required spenddown for up to three months from the date of such expense.

(L. 1967 p. 325, A.L. 1967 1st Ex. Sess. p. 903, A.L. 1973 S.B. 325, A.L. 1989 S.B. 203 & 207, A.L. 1990 S.B. 765, A.L. 1991 H.B. 447, A.L. 2007 S.B. 577, A.L. 2012 H.B. 1608)



Section 208.154 Insufficient funds, benefits to be paid pro rata.

Insufficient funds, benefits to be paid pro rata.

208.154. If the funds at the disposal or which may be obtained by the division of family services for the payment of public assistance money payment benefits or to or on behalf of any person for medical assistance benefits shall at any time become insufficient to pay the full amount thereof, the amount of any type of payment to or on behalf of each of such persons shall be reduced pro rata in proportion to such deficiency in the total amount available or to become available for such purpose.

(L. 1967 p. 325)



Section 208.155 Records concerning applicants and recipients of medical assistance confidential.

Records concerning applicants and recipients of medical assistance confidential.

208.155. All information concerning applicants and recipients of medical assistance shall be confidential, and any disclosure of such information shall be restricted to purposes directly connected with the administration of the medical assistance program.

(L. 1967 p. 325)

(2000) Confidentiality provision does not preclude introduction of Department of Social Services records in probate proceeding to recover Medicaid expenditures from decedent's estate. Estate of West v. Moffatt, 32 S.W.3d 648 (Mo.App.W.D.).



Section 208.156 Hearings granted applicants and suppliers of services, when--class action authorized for suppliers, requirements--claims may be cumulative--procedure--appeal.

Hearings granted applicants and suppliers of services, when--class action authorized for suppliers, requirements--claims may be cumulative--procedure--appeal.

208.156. 1. The division of family services shall provide for granting an opportunity for a fair hearing under section 208.080 to any applicant or recipient whose claim for medical assistance is denied or is not acted upon with reasonable promptness.

2. Any person authorized under section 208.153 to provide services for which benefit payments are authorized under section 208.152 whose claim for reimbursement for such services is denied or is not acted upon with reasonable promptness shall be entitled to a hearing before the administrative hearing commission pursuant to the provisions of chapter 621.

3. Any person authorized under section 208.153 to provide services for which benefit payments are authorized under section 208.152 who is denied participation in any program or programs established under the provisions of chapter 208 shall be entitled to a hearing before the administrative hearing commission pursuant to the provisions of chapter 621.

4. Any person authorized under section 208.153 to provide services for which benefit payments are authorized under section 208.152 who is aggrieved by any rule or regulation promulgated by the department of social services or any division therein shall be entitled to a hearing before the administrative hearing commission pursuant to the provisions of chapter 621.

5. Any person authorized under section 208.153 to provide services for which benefit payments are authorized under section 208.152 who is aggrieved by any rule or regulation, contractual agreement, or decision, as provided for in section 208.166, by the department of social services or any division therein shall be entitled to a hearing before the administrative hearing commission pursuant to the provisions of chapter 621.

6. No provider of service may file a petition for a hearing before the administrative hearing commission unless the amount for which he seeks reimbursement exceeds five hundred dollars.

7. One or more providers of service as will fairly insure adequate representation of others having similar claims against the department of social services or any division therein may institute the hearing on behalf of all in the class if there is a common question of law or fact affecting the several rights and a common relief is sought.

8. Any person authorized under section 208.153 to provide services for which benefit payments are authorized under section 208.152 and who is entitled to a hearing as provided for in the preceding sections shall have thirty days from the date of mailing or delivery of a decision of the department of social services or its designated division in which to file his* petition for review with the administrative hearing commission except that claims of less than five hundred dollars may be accumulated until they total that sum and at which time the provider shall have ninety days to file his** petition.

9. When a person entitled to a hearing as provided for in this section applies to the administrative hearing commission for a stay order staying the actions of the department of social services or its divisions, the administrative hearing commission shall not grant such stay order until after a full hearing on such application. The application shall be advanced on the docket for immediate hearing and determination. The person applying for such stay order shall not be granted such stay order unless that person shall show that immediate and irreparable injury, loss, or damage will result if such stay order is denied, or that such person has a reasonable likelihood of success upon the merits of his** claim; and provided further that no stay order shall be issued without the person seeking such order posting a bond in such sum as the administrative hearing commission finds sufficient to protect and preserve the interest of the department of social services or its divisions. In no event may the administrative hearing commission grant such stay order where the claim arises under a program or programs funded by federal funds or by any combination of state and federal funds, unless it is specified in writing by the financial section of the appropriate federal agency that federal financial participation will be continued under the stay order.

10. The other provisions of this section notwithstanding, a person receiving or providing benefits shall have the right to bring an action in appealing from the administrative hearing commission in the circuit court of Cole County, Missouri, or the county of his residence pursuant to section 536.050.

(L. 1967 p. 325, A.L. 1979 H.B. 88, A.L. 1981 S.B. 73, A.L. 1982 H.B. 1086)

*Word "its" appears in original rolls.

**Word "their" appears in original rolls.



Section 208.157 Discrimination prohibited--payment refused to provider of medical assistance who discriminates because of race, color or national origin.

Discrimination prohibited--payment refused to provider of medical assistance who discriminates because of race, color or national origin.

208.157. The division of family services shall comply with the provisions of Title VI, Public Law 88-352, The Civil Rights Act of 1964, and shall not in any manner deny any aid, care, services or other benefits to nor discriminate against any person on the ground of race, color or national origin; and no payment shall be made on behalf of any eligible needy person to any provider of medical assistance, care or services who refuses to comply with the Act, or who engages in any practices contrary thereto.

(L. 1967 p. 325)



Section 208.158 Payments to be made only when federal grants-in-aid are provided.

Payments to be made only when federal grants-in-aid are provided.

208.158. Payments of medical assistance in federally aided programs shall be made only during such times as grants-in-aid are provided or made available to the state on the basis of the state plan approved by the federal government for medical assistance pursuant to provisions of the Federal Social Security Act, as amended.

(L. 1967 p. 325)



Section 208.159 Payments for nursing home services, how administered--rules.

Payments for nursing home services, how administered--rules.

208.159. Notwithstanding the provisions of sections 207.010, 208.152, and 208.153, the department of social services shall administer payments for nursing home services authorized in sections 208.151, et seq., which govern medical assistance under Title XIX, Public Law 89-97, 1965 amendments to the Federal Social Security Act (42 U.S.C. 301 et seq.), as amended, and shall administer vendor payments for the aged and direct adult services for the aged under Title XX, Public Law 93-647, 1974 amendments to the Federal Social Security Act (42 U.S.C. 1397 et seq.), as amended. The department shall, pursuant to chapter 536, promulgate rules and regulations for the purpose of administering such payments, including rules to define the reasonable costs, manner, extent, quality, charges and fees or* payments for nursing home services.

(L. 1979 S.B. 328, et al.)

*Word "of" appears in original rolls.



Section 208.160 Payment rolls, how prepared--checks and warrants, how issued.

Payment rolls, how prepared--checks and warrants, how issued.

208.160. The department of social services or its divisions shall prepare separate rolls of persons entitled to benefits or compensation for:

(1) Supplemental payments;

(2) Aid to dependent children;

(3) Aid or public relief;

(4) Administrative personnel services and expenses;

(5) Any other grant, aid, pension, assistance or welfare services administered by the department of social services or its divisions. From the rolls, the department of social services or its divisions shall prepare warrants in the form required by section 33.160 which shall be certified by the commissioner of administration to the state treasurer for certification as required by section 30.180. As authorized by section 30.205 or sections 105.273 to 105.278, the commissioner or the state treasurer may authorize the department of social services to place their signature on the warrant to create a negotiable check or draft or may authorize the electronic transfer of funds in place of a check or draft.

(RSMo 1939 § 9414, A.L. 1949 p. 600, A.L. 1973 S.B. 325, A.L. 1993 H.B. 732)



Section 208.161 Inpatient psychiatric hospital services, individuals under age twenty-one--nursing home service, any age, exception.

Inpatient psychiatric hospital services, individuals under age twenty-one--nursing home service, any age, exception.

208.161. 1. In addition to benefit payments for medical assistance which may be made on behalf of those eligible needy persons under this chapter, benefit payments may be made for inpatient psychiatric hospital services for individuals under age twenty-one, as defined in Title XIX of the Federal Social Security Act (42 U.S.C.A. section 1396d) as amended, to the extent and in the manner provided for other types of medical assistance under this chapter.

2. Notwithstanding any other provision of this chapter for benefit payments for medical assistance which may be made for nursing home services to recipients eighteen years of age or older, benefit payments for medical assistance may be made for nursing home services for recipients of any age except as otherwise provided in Title XIX of the Federal Social Security Act (42 U.S.C.A. section 1396d) as amended.

(L. 1981 H.B. 894)

Effective 3-26-81



Section 208.163 Direct payment on request by authorized providers of services.

Direct payment on request by authorized providers of services.

208.163. The state treasurer, in making benefit payments for medical assistance on behalf of eligible needy persons as authorized in section 208.151, may, at the request of the hospital, nursing home, or other provider of services authorized to receive such payments, disregard the provisions in section 30.180 and section 208.160 requiring the treasurer to convert the warrant requesting payment into a check or draft, and may wire transfer the amount directly to the hospital, nursing home, or other provider of services authorized to receive such payment.

(L. 1980 H.B. 1840)



Section 208.164 Medical assistance abuse or fraud, definitions--department's or division's powers--reports, confidential--restriction or termination of benefits, when--rules.

Medical assistance abuse or fraud, definitions--department's or division's powers--reports, confidential--restriction or termination of benefits, when--rules.

208.164. 1. As used in this section, unless the context clearly requires otherwise, the following terms mean:

(1) "Abuse", a documented pattern of inducing, furnishing, or otherwise causing a recipient to receive services or merchandise not otherwise required or requested by the recipient, attending physician or appropriate utilization review team; a documented pattern of performing and billing tests, examinations, patient visits, surgeries, drugs or merchandise that exceed limits or frequencies determined by the department for like practitioners for which there is no demonstrable need, or for which the provider has created the need through ineffective services or merchandise previously rendered. The decision to impose any of the sanctions authorized in this section shall be made by the director of the department, following a determination of demonstrable need or accepted medical practice made in consultation with medical or other health care professionals, or qualified peer review teams;

(2) "Department", the department of social services;

(3) "Excessive use", the act, by a person eligible for services under a contract or provider agreement between the department of social services or its divisions and a provider, of seeking and/or obtaining medical assistance benefits from a number of like providers and in quantities which exceed the levels that are considered medically necessary by current medical practices and standards for the eligible person's needs;

(4) "Fraud", a known false representation, including the concealment of a material fact that provider knew or should have known through the usual conduct of his profession or occupation, upon which the provider claims reimbursement under the terms and conditions of a contract or provider agreement and the policies pertaining to such contract or provider agreement of the department or its divisions in carrying out the providing of services, or under any approved state plan authorized by the federal Social Security Act;

(5) "Health plan", a group of services provided to recipients of medical assistance benefits by providers under a contract with the department;

(6) "Medical assistance benefits", those benefits authorized to be provided by sections 208.152 and 208.162;

(7) "Prior authorization", approval to a provider to perform a service or services for an eligible person required by the department or its divisions in advance of the actual service being provided or approved for a recipient to receive a service or services from a provider, required by the department or its designated division in advance of the actual service or services being received;

(8) "Provider", any person, partnership, corporation, not-for-profit corporation, professional corporation, or other business entity that enters into a contract or provider agreement with the department or its divisions for the purpose of providing services to eligible persons, and obtaining from the department or its divisions reimbursement therefor;

(9) "Recipient", a person who is eligible to receive medical assistance benefits allocated through the department;

(10) "Service", the specific function, act, successive acts, benefits, continuing benefits, requested by an eligible person or provided by the provider under contract with the department or its divisions.

2. The department or its divisions shall have the authority to suspend, revoke, or cancel any contract or provider agreement or refuse to enter into a new contract or provider agreement with any provider where it is determined the provider has committed or allowed its agents, servants, or employees to commit acts defined as abuse or fraud in this section.

3. The department or its divisions shall have the authority to impose prior authorization as defined in this section:

(1) When it has reasonable cause to believe a provider or recipient has knowingly followed a course of conduct which is defined as abuse or fraud or excessive use by this section; or

(2) When it determines by rule that prior authorization is reasonable for a specified service or procedure.

4. If a provider or recipient reports to the department or its divisions the name or names of providers or recipients who, based upon their personal knowledge has reasonable cause to believe an act or acts are being committed which are defined as abuse, fraud or excessive use by this section, such report shall be confidential and the reporter's name shall not be divulged to anyone by the department or any of its divisions, except at a judicial proceeding upon a proper protective order being entered by the court.

5. Payments for services under any contract or provider agreement between the department or its divisions and a provider may be withheld by the department or its divisions from the provider for acts or omissions defined as abuse or fraud by this section, until such time as an agreement between the parties is reached or the dispute is adjudicated under the laws of this state.

6. The department or its designated division shall have the authority to review all cases and claim records for any recipient of public assistance benefits and to determine from these records if the recipient has, as defined in this section, committed excessive use of such services by seeking or obtaining services from a number of like providers of services and in quantities which exceed the levels considered necessary by current medical or health care professional practice standards and policies of the program.

7. The department or its designated division shall have the authority with respect to recipients of medical assistance benefits who have committed excessive use to limit or restrict the use of the recipient's Medicaid identification card to designated providers and for designated services; the actual method by which such restrictions are imposed shall be at the discretion of the department of social services or its designated division.

8. The department or its designated division shall have the authority with respect to any recipient of medical assistance benefits whose use has been restricted under subsection 7 of this section and who obtains or seeks to obtain medical assistance benefits from a provider other than one of the providers for designated services to terminate medical assistance benefits as defined by this chapter, where allowed by the provisions of the federal Social Security Act.

9. The department or its designated division shall have the authority with respect to any provider who knowingly allows a recipient to violate subsection 7 of this section or who fails to report a known violation of subsection 7 of this section to the department of social services or its designated division to terminate or otherwise sanction such provider's status as a participant in the medical assistance program. Any person making such a report shall not be civilly liable when the report is made in good faith.

(L. 1982 H.B. 1086 § 1, A.L. 1995 S.B. 3)

CROSS REFERENCE:

Health care assistance payments fraud and abuse, 191.900 to 191.914



Section 208.165 Medical assistance, payments withheld for services, when--payment ordered, interest allowed.

Medical assistance, payments withheld for services, when--payment ordered, interest allowed.

208.165. The department or its designated division shall have authority after forty-five days written notice to the affected provider to withhold from any payments that may be or become due to a provider of service under the medical assistance program such amounts as the department or its designated division may determine are due to the state as a result of overpayments, cost settlements, disallowances, duplicate payments, fraud or abuse; provided that should a judicial tribunal, including the administrative hearing commission, finally determine that all or part of such withholding is due to the provider of services, the judicial tribunal may, in its discretion, allow a reasonable rate of interest on such amount from the time of the withholding.

(L. 1982 H.B. 1086 § 2)



Section 208.166 Department to facilitate cost-effective purchase of comprehensive health care, definitions--authority of department, conditions--recipient's freedom of selection of plans and sponsors not limited.

Department to facilitate cost-effective purchase of comprehensive health care, definitions--authority of department, conditions--recipient's freedom of selection of plans and sponsors not limited.

208.166. 1. As used in this section, the following terms mean:

(1) "Department", the Missouri department of social services;

(2) "Prepaid capitated", a mode of payment by which the department periodically reimburse a contracted health provider plan or primary care physician sponsor for delivering health care services for the duration of a contract to a maximum specified number of members based on a fixed rate per member, notwithstanding:

(a) The actual number of members who receive care from the provider; or

(b) The amount of health care services provided to any members;

(3) "Primary care case-management", a mode of payment by which the department reimburses a contracted primary care physician sponsor on a fee-for-service schedule plus a monthly fee to manage each recipient's case;

(4) "Primary care physician sponsor", a physician licensed pursuant to chapter 334 who is a family practitioner, general practitioner, pediatrician, general internist or an obstetrician or gynecologist;

(5) "Specialty physician services arrangement", an arrangement where the department may restrict recipients of specialty services to designated providers of such services, even in the absence of a primary care case-management system.

2. The department or its designated division shall maximize the use of prepaid health plans, where appropriate, and other alternative service delivery and reimbursement methodologies, including, but not limited to, individual primary care physician sponsors or specialty physician services arrangements, designed to facilitate the cost-effective purchase of comprehensive health care.

3. In order to provide comprehensive health care, the department or its designated division shall have authority to:

(1) Purchase medical services for recipients of public assistance from prepaid health plans, health maintenance organizations, health insuring organizations, preferred provider organizations, individual practice associations, local health units, community health centers, or primary care physician sponsors;

(2) Reimburse those health care plans or primary care physicians' sponsors who enter into direct contract with the department on a prepaid capitated or primary care case-management basis on the following conditions:

(a) That the department or its designated division shall ensure, whenever possible and consistent with quality of care and cost factors, that publicly supported neighborhood and community-supported health clinics shall be utilized as providers;

(b) That the department or its designated division shall ensure reasonable access to medical services in geographic areas where managed or coordinated care programs are initiated; and

(c) That the department shall ensure full freedom of choice for prescription drugs at any Medicaid participating pharmacy;

(3) Limit providers of medical assistance benefits to those who demonstrate efficient and economic service delivery for the level of service they deliver, and provided that such limitation shall not limit recipients from reasonable access to such levels of service;

(4) Provide recipients of public assistance with alternative services as provided for in state law, subject to appropriation by the general assembly;

(5) Designate providers of medical assistance benefits to assure specifically defined medical assistance benefits at a reduced cost to the state, to assure reasonable access to all levels of health services and to assure maximization of federal financial participation in the delivery of health related services to Missouri citizens; provided, all qualified providers that deliver such specifically defined services shall be afforded an opportunity to compete to meet reasonable state criteria and to be so designated;

(6) Upon mutual agreement with any entity of local government, to elect to use local government funds as the matching share for Title XIX payments, as allowed by federal law or regulation;

(7) To elect not to offset local government contributions from the allowable costs under the Title XIX program, unless prohibited by federal law and regulation.

4. Nothing in this section shall be construed to authorize the department or its designated division to limit the recipient's freedom of selection among health care plans or primary care physician sponsors, as authorized in this section, who have entered into contract with the department or its designated division to provide a comprehensive range of health care services on a prepaid capitated or primary care case-management basis, except in those instances of overutilization of Medicaid services by the recipient.

(L. 1982 H.B. 1086 § 3, A.L. 1990 S.B. 765, A.L. 1992 H.B. 899)



Section 208.167 Nursing home services, amount paid, computation--restrictions waived when, procedure.

Nursing home services, amount paid, computation--restrictions waived when, procedure.

208.167. Payment for nursing home services made pursuant to section 208.152 to a provider of services shall not exceed the provider's per diem, as set by the department of social services, times eighty-five percent of the provider's licensed bed capacity; or the provider's actual count of certified bed capacity, whichever is less, except that payments shall continue to be made on behalf of any qualified recipient occupying a bed, on August 13, 1982. The department or its designated division shall waive this restriction for providers in areas where the department determines that there is an inadequate number of Medicaid-certified beds available and shall waive the restriction in geographic areas where eligible medical assistance benefits recipients are disproportionately higher than those not eligible for medical assistance benefits; may waive the restriction for public institutions; and may waive the restriction in other special circumstances approved by the director, upon review of an appeal from an individual provider.

(L. 1982 H.B. 1086 § 4)



Section 208.168 Benefit payments for adult day care, intermediate care facilities, and skilled nursing homes--amount paid, how determined--effective when.

Benefit payments for adult day care, intermediate care facilities, and skilled nursing homes--amount paid, how determined--effective when.

208.168. 1. Beginning July 1, 1983, in addition to those benefit payments for medical assistance for eligible needy persons authorized under the provisions of section 208.152, benefit payments for medical assistance may be made on behalf of those eligible needy persons who are unable to provide for it in whole or in part for adult day care and treatment to those persons who would require placement in an intermediate care facility or skilled nursing home as the latter two terms are defined by section 198.006.

2. Payments under this section shall be made on the basis of the reasonable cost of the care as reasonable cost of the services is defined and determined by the division of family services.

(L. 1982 H.B. 1086 § 5)



Section 208.169 Reimbursement rate for nursing care services--not revised on change of ownership, management, operation--assignment to new facilities entering program--calculation--determination of trend factor, effect--expiration date of certain provisions.

Reimbursement rate for nursing care services--not revised on change of ownership, management, operation--assignment to new facilities entering program--calculation--determination of trend factor, effect--expiration date of certain provisions.

208.169. 1. Notwithstanding other provisions of this chapter, including but not limited to sections 208.152, 208.153, 208.159 and 208.162:

*(1) There shall be no revisions to a facility's reimbursement rate for providing nursing care services under this chapter upon a change in ownership, management control, operation, stock, leasehold interests by whatever form for any facility previously licensed or certified for participation in the Medicaid program. Increased costs for the successor owner, management or leaseholder that result from such a change shall not be recognized for purposes of reimbursement;

*(2) In the case of a newly built facility or part thereof which is less than two years of age and enters the Title XIX program under this chapter after July 1, 1983, a reimbursement rate shall be assigned based on the lesser of projected estimated operating costs or one hundred ten percent of the median rate for the facility's class to include urban and rural categories for each level of care including ICF only and SNF/ICF. The rates set under this provision shall be effective for a period of twelve months from the effective date of the provider agreement at which time the rate for the future year shall be set in accordance with reported costs of the facility recognized under the reimbursement plan and as provided in subdivisions (3) and (4) of this subsection. Rates set under this section may in no case exceed the maximum ceiling amounts in effect under the reimbursement regulation;

*(3) Reimbursement for capital related expenses for newly built facilities entering the Title XIX program after March 18, 1983, shall be calculated as the building and building equipment rate, movable equipment rate, land rate, and working capital rate.

(a) The building and building equipment rate will be the lower of:

a. Actual acquisition costs, which is the original cost to construct or acquire the building, not to exceed the costs as determined in section 197.357; or

b. Reasonable construction or acquisition cost computed by applying the regional Dodge Construction Index for 1981 with a trend factor, if necessary, or another current construction cost measure multiplied by one hundred eight percent as an allowance for fees authorized as architectural or legal not included in the Dodge Index Value, multiplied by the square footage of the facility not to exceed three hundred twenty-five square feet per bed, multiplied by the ratio of forty minus the actual years of the age of the facility divided by forty; and multiplied by a return rate of twelve percent; and divided by ninety-three percent of the facility's total available beds times three hundred sixty-five days.

(b) The maximum movable equipment rate will be fifty-three cents per bed day.

(c) The maximum allowable land area is defined as five acres for a facility with one hundred or less beds and one additional acre for each additional one hundred beds or fraction thereof for a facility with one hundred one or more beds.

(d) The land rate will be calculated as:

a. For facilities with land areas at or below the maximum allowable land area, multiply the acquisition cost of the land by the return rate of twelve percent, divide by ninety-three percent of the facility's total available beds times three hundred sixty-five days.

b. For facilities with land areas greater than the maximum allowable land area, divide the acquisition cost of the land by the total acres, multiply by the maximum allowable land area, multiply by the return rate of twelve percent, divide by ninety-three percent of the facility's total available beds times three hundred sixty-five days.

(e) The maximum working capital rate will be twenty cents per day; *(4) If a provider does not provide the actual acquisition cost to determine a reimbursement rate under subparagraph a. of paragraph (a) of subdivision (3) of subsection 1 of this section, the sum of the building and building equipment rate, movable equipment rate, land rate, and working capital rate shall be set at a reimbursement rate of six dollars;

(5) For each state fiscal year a negotiated trend factor shall be applied to each facility's Title XIX per diem reimbursement rate. The trend factor shall be determined through negotiations between the department and the affected providers and is intended to hold the providers harmless against increase in cost. In no circumstances shall the negotiated trend factor to be applied to state funds exceed the health care finance administration market basket price index for that year. The provisions of this subdivision shall apply to fiscal year 1996 and thereafter.

2. The provisions of subdivisions (1), (2), (3), and (4) of subsection 1 of this section shall remain in effect until July 1, 1989, unless otherwise provided by law.

(L. 1983 H.B. 825, A.L. 1986 S.B. 463 & 629, A.L. 1987 S.B. 277, A.L. 1995 S.B. 366, A.L. 1996 H.B. 1081)

*Subdivisions (1), (2), (3), & (4) of subsection 1 expired 7-1-89.



Section 208.170 Duties of state treasurer--special funds created.

Duties of state treasurer--special funds created.

208.170. 1. The state treasurer shall be treasurer and custodian of all funds and moneys of the department and shall issue checks upon such funds or moneys in accordance with such rules and regulations as the department shall prescribe.

2. There is hereby established as a special fund, separate and apart from the public moneys of this state, the following:

(1) Supplemental payment fund;

(2) Aid to families with dependent children fund;

(3) Relief fund;

(4) Child welfare service fund;

(5) Administration fund;

(6) Title XIX fund;

(7) Child support enforcement fund.

3. The supplemental payment fund shall consist of moneys appropriated by the state, and such moneys as may be received from the federal government or other sources for the payment of supplemental payments. All checks payable to recipients of supplemental payments shall be drawn on and paid from this fund.

4. The aid to families with dependent children fund shall consist of moneys appropriated by the state, and such moneys as may be received from the federal government or other sources for the payment of aid to families with dependent children. All checks payable for aid to families with dependent children shall be drawn on and paid from this fund.

5. The relief fund shall consist of moneys appropriated by the state, and such moneys as may be received from the federal government or other sources for aid or relief in cases of public calamity. All expenditures for aid or relief in cases of public calamity shall be paid from this fund.

6. The child welfare service fund shall consist of moneys appropriated by the state, and such moneys as may be received from the federal government or other sources for child welfare services, and this fund or any portion of it may be transferred to the administration fund.

7. The administration fund shall consist of moneys appropriated by the state, and moneys received from the federal government to pay the administrative costs of the department in administering the provisions of the law. All checks payable for employees and personal services of representatives of the department shall be drawn on and paid from the administration fund.

8. The Title XIX fund shall consist of moneys appropriated by the state and such moneys as may be received from the federal government or other sources for the payment of medical assistance rendered to eligible recipients pursuant to the Title XIX state plan, and all checks payable on behalf of recipients shall be drawn on and paid from this fund.

9. The child support enforcement fund shall consist of moneys appropriated by the state, and such moneys as may be received from the federal government or other sources including moneys representing assigned support obligations collected on behalf of recipients of public assistance and nonrecipients of public assistance, any fees collected by the department and any incentive payments received from other states. From this fund shall be paid any moneys collected which represent assigned support obligations required by state law or federal law to be returned to the obligee on whose behalf the obligation was collected, incentive payments to political subdivisions of this state or to other states, any reimbursement to the federal government for its respective share of payments for aid to families with dependent children and administrative costs incurred by the department in the administration of the child support enforcement program including purchase of child support enforcement services pursuant to the terms of cooperative agreements entered into with political subdivisions of this state, appropriate courts, law enforcement officials or others. Nothing herein shall prohibit the appropriation of federal funds to defer all administrative costs incurred by the department pursuant to chapter 454 in the event that federal financial participation is extended to include all costs.

(RSMo 1939 § 9415, A.L. 1973 S.B. 325, A.L. 1977 H.B. 601, A.L. 1989 S.B. 203 & 270)

Effective 7-27-89



Section 208.171 Effective date of certain sections.

Effective date of certain sections.

208.171. Sections 1, 207.010, 207.060, 208.010, 208.015, 208.030, 208.042, 208.060, 208.120, 208.150, 208.160, 208.170, and 209.040 of this act shall become effective January 1, 1974, or upon the operational date of Title XVI of Public Law 92-603, establishing the federal program of supplemental security income for the aged, blind and disabled, whichever occurs later.

(L. 1973 S.B. 325 § A)

Effective 1-1-74



Section 208.172 Reduction or denial of benefits, basis for, restrictions on.

Reduction or denial of benefits, basis for, restrictions on.

208.172. Increases in assessed valuations of property pursuant to sections 137.010 to 137.960 shall not be the sole basis for a reduction in or denial of benefits under this chapter.

(L. 1985 S.B. 152)

Effective 12-31-85



Section 208.173 Committee established.

Committee established.

208.173. The department of social services shall establish a "Medicaid Drug Prior Authorization Committee".

(L. 1992 H.B. 899)



Section 208.174 Director shall apply for amendment of waiver of comparability of services--promulgation of rules--procedure.

Director shall apply for amendment of waiver of comparability of services--promulgation of rules--procedure.

208.174. 1. Within thirty days of August 28, 1992, the director of the department of social services shall apply to the United States Secretary of Health and Human Services for an amendment of the waiver of comparability of services for persons under section 42 U.S.C. 1396a (a)(10)(A)(ii)(VI) to include medical assistance benefits for persons who are defined in 42 U.S.C. 1396 r-5.

2. Upon receipt of an amended waiver received pursuant to subsection 1 of this section, the director of the department of social services shall, subject to appropriations made for such purpose, promulgate rules and regulations to extend eligibility for medical assistance benefits by applying institutional status to individuals who are at risk of placement in an intermediate care facility or skilled nursing facility licensed pursuant to chapter 198 but who, with the provision of home and community based services, may be cared for at home.

3. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1992 H.B. 899 § 17, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 208.175 Drug utilization review board established, members, terms, compensation, duties.

Drug utilization review board established, members, terms, compensation, duties.

208.175. 1. The "Drug Utilization Review Board" is hereby established within the MO HealthNet division and shall be composed of the following health care professionals who shall be appointed by the governor and whose appointment shall be subject to the advice and consent of the senate:

(1) Six physicians who shall include:

(a) Three physicians who hold the doctor of medicine degree and are active in medical practice;

(b) Two physicians who hold the doctor of osteopathy degree and are active in medical practice; and

(c) One physician who holds the doctor of medicine or the doctor of osteopathy degree and is active in the practice of psychiatry;

(2) Six actively practicing pharmacists who shall include:

(a) Three pharmacists who hold bachelor of science degrees in pharmacy and are active as retail or patient care pharmacists;

(b) Two pharmacists who hold advanced clinical degrees in pharmacy and are active in the practice of pharmaceutical therapy and clinical pharmaceutical management; and

(c) One pharmacist who holds either a bachelor of science degree in pharmacy or an advanced clinical degree in pharmacy and is employed by a pharmaceutical manufacturer of Medicaid-approved formulary drugs; and

(3) One certified medical quality assurance registered nurse with an advanced degree.

2. The membership of the drug utilization review board shall include health care professionals who have recognized knowledge and expertise in one or more of the following:

(1) The clinically appropriate prescribing of covered outpatient drugs;

(2) The clinically appropriate dispensing and monitoring of covered outpatient drugs;

(3) Drug use review, evaluation and intervention;

(4) Medical quality assurance.

3. A chairperson shall be elected by the board members. The board shall meet at least once every ninety days. A quorum of eight members, including no fewer than three physicians and three pharmacists, shall be required for the board to act in its official capacity.

4. Members appointed pursuant to subsection 1 of this section shall serve four-year terms, except that of the original members, four shall be appointed for a term of two years, four shall be appointed for a term of three years and five shall be appointed for a term of four years. Members may be reappointed.

5. The members of the drug utilization review board or any regional advisory committee shall receive no compensation for their services other than reasonable expenses actually incurred in the performance of their official duties.

6. The drug utilization review board shall, either directly or through contracts between the MO HealthNet division and accredited health care educational institutions, state medical societies or state pharmacist associations or societies or other appropriate organizations, provide for educational outreach programs to educate practitioners on common drug therapy problems with the aim of improving prescribing and dispensing practices.

7. The drug utilization review board shall monitor drug usage and prescribing practices in the Medicaid program. The board shall conduct its activities in accordance with the requirements of subsection (g) of section 4401 of the Omnibus Budget Reconciliation Act of 1990 (P.L. 101-508). The board shall publish an educational newsletter to Missouri Medicaid providers as to its considered opinion of the proper usage of the Medicaid formulary. It shall advise providers of inappropriate drug utilization when it deems it appropriate to do so.

8. The drug utilization review board may provide advice on guidelines, policies, and procedures necessary to establish and maintain the Missouri Rx plan.

9. Office space and support personnel shall be provided by the division of medical services.

10. Subject to appropriations made specifically for that purpose, up to six regional advisory committees to the drug utilization review board may be appointed. Members of the regional advisory committees shall be physicians and pharmacists appointed by the drug utilization review board. Each such member of a regional advisory committee shall have recognized knowledge and expertise in one or more of the following:

(1) The clinically appropriate prescribing of covered outpatient drugs;

(2) The clinically appropriate dispensing and monitoring of covered outpatient drugs;

(3) Drug use review, evaluation, and intervention; or

(4) Medical quality assurance.

(L. 1992 S.B. 721 § 3, A.L. 1993 H.B. 765, A.L. 2011 H.B. 464)



Section 208.176 Division to provide for prospective review of drug therapy.

Division to provide for prospective review of drug therapy.

208.176. By December 1, 1992, the division of medical services shall, either directly or through contract with a private organization, provide for a prospective review of drug therapy. The review shall include screening for potential drug therapy problems, duplication, contraindications, interactions, incorrect drug dosage, drug allergy, duration of therapy and clinical abuse or misuse.

(L. 1992 S.B. 721 § 4)



Section 208.178 Health insurance coverage through Medicaid, eligibility--rules--sunset provision.

Health insurance coverage through Medicaid, eligibility--rules--sunset provision.

208.178. 1. On or after July 1, 1995, the department of social services may make available for purchase a policy of health insurance coverage through the Medicaid program. Premiums for such a policy shall be charged based upon actuarially sound principles to pay the full cost of insuring persons under the provisions of this section. The full cost shall include both administrative costs and payments for services. Coverage under a policy or policies made available for purchase by the department of social services shall include coverage of all or some of the services listed in section 208.152 as determined by the director of the department of social services. Such a policy may be sold to a person who is otherwise uninsured and who is:

(1) A surviving spouse eligible for coverage under sections 376.891 to 376.894, who is determined under rules and regulations of the department of social services to be unable to afford continuation of coverage under that section;

(2) An adult over twenty-one years of age who is not pregnant and who resides in a household with an income which does not exceed one hundred eighty-five percent of the federal poverty level for the applicable family size. Net taxable income shall be used to determine that portion of income of a self-employed person; or

(3) A dependent of an insured person who resides in a household with an income which does not exceed one hundred eighty-five percent of the federal poverty level for the applicable family size.

2. Any policy of health insurance sold pursuant to the provisions of this section shall conform to requirements governing group health insurance under chapters 375, 376, and 379.

3. The department of social services shall establish policies governing the issuance of health insurance policies pursuant to the provisions of this section by rules and regulations developed in consultation with the department of insurance, financial institutions and professional registration.

4. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the program authorized under this section shall automatically sunset one year after August 28, 2012, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset one year after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 1993 H.B. 564 § 15, A.L. 2012 H.B. 1608)

Sunset date 8-28-13

Termination date 9-01-14



Section 208.180 Payment of benefits, to whom--disposition of benefit check of deceased person.

Payment of benefits, to whom--disposition of benefit check of deceased person.

208.180. 1. Payment of benefits hereunder shall be made monthly in advance, at such regular intervals as shall be determined by the division of family services, directly to the recipient, or in the event of his incapacity or disability, to his legally appointed conservator, and except as provided in subsection 2, in the case of a dependent child to the relative with whom he lives; provided, that payments for the cost of authorized inpatient hospital or nursing home care in behalf of an individual may be made after the care is received either during his lifetime or after his death to the person, firm, corporation, association, institution, or agency furnishing such care, and shall be considered as the equivalent of payment to the individual to whom such care was rendered. All incapacity or disability proceedings of persons applying for or receiving benefits under this law shall be carried out without fee or other expense when in the opinion of the probate division of the circuit court the person is unable to assume such expense. At the discretion of the court such a guardian or conservator may serve without bond.

2. Payment of benefits with respect to a dependent child may be made, pursuant to regulations of the division of family services, to an individual, other than the relative with whom he lives, who is interested in or concerned with the welfare of the child, or who is furnishing food, living accommodations or other goods, services or items to or for the dependent child, in the following cases:

(1) Where the relative with whom the child lives has demonstrated an inability to manage funds to the extent that payments to him have not been or are not being used in the best interest of the child; or

(2) Where the relative has refused to participate in a work or training program to which he has been referred under section 208.042.

3. Whenever any recipient shall have died after the issuance of a benefit check to him, or on or after the date upon which a benefit check was due and payable to him, and before the same is endorsed or presented for payment by the recipient, the probate division of the circuit court of the county in which the recipient resided at the time of his death shall, on the filing of an affidavit by one of the next of kin, or creditor of the deceased recipient, and upon the court being satisfied as to the correctness of such affidavit, make an order authorizing and directing such next of kin, or creditor, to endorse and collect the check, which shall be paid upon presentation with a certified copy of the order attached to the check and the proceeds of which shall be applied upon the funeral expenses and the debts of the decedent, duly approved by the probate division of the circuit court, and it shall not be necessary that an administrator be appointed for the estate of the decedent in order to collect the benefit check. No cost shall be charged in such proceedings. Such affidavit filed by one of the next of kin, or creditor, shall state the name of the deceased recipient, the date of his death, the amount and number of such benefit check, the funeral expenses and debts owed by the decedent, and whether the decedent had any estate other than the unpaid benefit check and, in the event the decedent had an estate that requires administration, the provisions of this section shall not apply and the estate of the decedent shall be administered upon in the same manner as estates of other deceased persons.

(RSMo 1939 § 9417, A.L. 1941 p. 647, A.L. 1959 H.B. 1, A.L. 1969 H.B. 804, A.L. 1978 H.B. 1634, A.L. 1983 S.B. 44 & 45)



Section 208.181 Expedited eligibility process, pregnant women.

Expedited eligibility process, pregnant women.

208.181. The department of social services shall develop an expedited eligibility process for pregnant women for medical assistance benefits. The expedited process shall be in place no later than January 1, 1994.

(L. 1993 H.B. 564 § 26)



Section 208.182 Division to establish electronic transfer of benefits system--disclosure of information prohibited, penalty--benefits and verification to reside in one card.

Division to establish electronic transfer of benefits system--disclosure of information prohibited, penalty--benefits and verification to reside in one card.

208.182. 1. The division of family services shall establish pilot projects in St. Louis City and in any county with a population of six hundred thousand or more, which shall provide for a system of electronic transfer of benefits to public assistance recipients. Such system shall allow recipients to obtain cash from automated teller machines or point of sale terminals. If less than the total amount of benefits is withdrawn, the recipient shall be given a receipt showing the current status of his account.

2. The disclosure of any information provided to a financial institution, business or vendor by the division of family services pursuant to this section is prohibited. Such financial institution, business or vendor may not use or sell such information and may not divulge the information without a court order. Violation of this subsection is a class A misdemeanor.

3. Subject to appropriations and subject to receipt of waivers from the federal government to prevent the loss of any federal funds, the department of social services shall require the use of photographic identification on electronic benefit transfer cards issued to recipients in this system. Such photographic identification electronic benefit transfer card shall be in a form approved by the department of social services.

4. The division of family services shall promulgate rules and regulations necessary to implement the provisions of this section pursuant to section 660.017 and chapter 536.

5. The delivery of electronic benefits and the electronic eligibility verification, including, but not limited to, aid to families with dependent children (AFDC), women, infants and children (WIC), early periodic screening diagnosis and treatment (EPSDT), food stamps, supplemental security income (SSI), including Medicaid, child support, and other programs, shall reside in one card that may be enabled by function from time to time in a convenient manner.

(L. 1992 H.B. 899, A.L. 1993 S.B. 52, A.L. 1994 H.B. 1547 & 961)



Section 208.190 Division to comply with acts of congress relating to Social Security benefits.

Division to comply with acts of congress relating to Social Security benefits.

208.190. The division of family services is hereby directed to comply with the provisions of any act of congress providing for the distribution and expenditure of funds of the United States appropriated by congress for Social Security benefits, and to comply with any and all rules and regulations attached to or made a part of such appropriation act and not inconsistent with the constitution and laws of Missouri.

(RSMo 1939 § 9416)



Section 208.197 Professional services payment committee established, members, duties.

Professional services payment committee established, members, duties.

208.197. 1. The "Professional Services Payment Committee" is hereby established within the MO HealthNet division to develop and oversee the pay-for-performance payment program guidelines under section 208.153. The members of the committee shall be appointed by the governor no later than December 31, 2007, and shall be subject to the advice and consent of the senate. The committee shall be composed of eighteen members, geographically balanced, including nine physicians licensed to practice in this state, two patient advocates and the attorney general, or his or her designee. The remaining members shall be persons actively engaged in hospital administration, nursing home administration, dentistry, and pharmaceuticals. The members of the committee shall receive no compensation for their services other than expenses actually incurred in the performance of their official duties.

2. The MO HealthNet division shall maintain the pay-for-performance payment program in a manner that ensures quality of care, fosters the relationship between the patient and the provider, uses accurate data and evidence-based measures, does not discourage providers from caring for patients with complex or high-risk conditions, and provides fair and equitable program incentives.

(L. 2007 S.B. 577)



Section 208.198 Same or similar services, equal reimbursement rate required.

Same or similar services, equal reimbursement rate required.

208.198. Subject to appropriations, the department of social services shall establish a rate for the reimbursement of physicians and optometrists for services rendered to patients under the MO HealthNet program which provides equal reimbursement for the same or similar services rendered.

(L. 2010 S.B. 754 merged with S.B. 842, et al.)



Section 208.201 Mo HealthNet division established--director, how appointed, powers and duties--powers, duties and functions of division.

Mo HealthNet division established--director, how appointed, powers and duties--powers, duties and functions of division.

208.201. 1. The "MO HealthNet Division" is hereby established within the department of social services. The director of the MO HealthNet division shall be appointed by the director of the department. Where the title "division of medical services" is found in the Missouri Revised statutes it shall mean "MO HealthNet division".

2. The MO HealthNet division is an integral part of the department of social services and shall have and exercise all the powers and duties necessary to carry out fully and effectively the purposes assigned to it by law and shall be the state agency to administer payments to providers under the MO HealthNet program and to carry out such other functions, duties, and responsibilities as the MO HealthNet division may be transferred by law, or by a departmental reorganizational plan pursuant to law.

3. All powers, duties and functions of the family support division relative to the development, administration and enforcement of the medical assistance programs of this state are transferred by type I transfer as defined in the Omnibus State Reorganization Act of 1974 to the MO HealthNet division. The family support division shall retain the authority to determine and regulate the eligibility of needy persons for participation in the MO HealthNet program.

4. All state regulations adopted under the authority of the division of medical services shall remain in effect unless withdrawn or amended by authority of the MO HealthNet division.

5. The director of the MO HealthNet division shall exercise the powers and duties of an appointing authority under chapter 36 to employ such administrative, technical, and other personnel as may be necessary, and may designate subdivisions as needed for the performance of the duties and responsibilities of the division.

6. In addition to the powers, duties and functions vested in the MO HealthNet division by other provisions of this chapter or by other laws of this state, the MO HealthNet division shall have the power:

(1) To sue and be sued;

(2) To adopt, amend and rescind such rules and regulations necessary or desirable to perform its duties under state law and not inconsistent with the constitution or laws of this state;

(3) To make and enter into contracts and carry out the duties imposed upon it by this or any other law;

(4) To administer, disburse, accept, dispose of and account for funds, equipment, supplies or services, and any kind of property given, granted, loaned, advanced to or appropriated by the state of Missouri or the federal government for any lawful purpose;

(5) To cooperate with the United States government in matters of mutual concern pertaining to any duties of the MO HealthNet division or the department of social services, including the adoption of such methods of administration as are found by the United States government to be necessary for the efficient operation of state medical assistance plans required by federal law, and the modification or amendment of a state medical assistance plan where required by federal law;

(6) To make reports in such form and containing such information as the United States government may, from time to time, require and comply with such provisions as the United States government may, from time to time, find necessary to assure the correctness and verification of such reports;

(7) To create and appoint, when and if it may deem necessary, advisory committees not otherwise provided in any other provision of the law to provide professional or technical consultation with respect to MO HealthNet program administration. Each advisory committee shall consult with and advise the MO HealthNet division with respect to policies incident to the administration of the particular function germane to their respective field of competence;

(8) To define, establish and implement the policies and procedures necessary to administer payments to providers under the MO HealthNet program;

(9) To conduct utilization reviews to determine the appropriateness of services and reimbursement amounts to providers participating in the MO HealthNet program;

(10) To establish or cooperate in research or demonstration projects relative to the medical assistance programs, including those projects which will aid in effective coordination or planning between private and public medical assistance programs and providers, or which will help improve the administration and effectiveness of medical assistance programs.

(L. 1987 H.B. 579, A.L. 2007 S.B. 577)



Section 208.204 Medical care for children in custody of department, payment--division of medical services may administer funds--individualized service plans developed for children in state custody exclusively based on need for mental health services.

Medical care for children in custody of department, payment--division of medical services may administer funds--individualized service plans developed for children in state custody exclusively based on need for mental health services.

208.204. 1. The division of medical services may administer the funds appropriated to the department of social services or any division of the department for payment of medical care provided to children in the legal custody of the department of social services or any division of the department.

2. Through judicial review or family support team meetings, the children's division shall determine which cases involve children in the system due exclusively to a need for mental health services, and identify the cases where no instance of abuse, neglect, or abandonment exists.

3. Within sixty days of a child being identified pursuant to subsection 2 of this section, an individualized service plan shall be developed by the applicable state agencies responsible for providing or paying for any and all appropriate and necessary services. The individualized service plan shall specifically identify which agencies are going to pay for, subject to appropriations, and provide such services, and such plan shall be submitted to the court for approval. Services shall be provided in the least restrictive, most appropriate environment that meets the needs of the child including home, community-based treatment, and supports. The child's family shall actively participate in designing the individualized service plan for the child. The department of social services shall notify the appropriate judge of the child and shall submit the individualized service plan developed for approval by the judge. The child may be returned by the judge to the custody of the child's family.

4. When the children are returned to their family's custody and become the service responsibility of the department of mental health, the appropriate moneys to provide for the care of each child in each particular situation shall be billed to the department of social services by the department of mental health pursuant to a comprehensive financing plan jointly developed by the two departments.

(L. 1988 H.B. 1139, A.L. 2004 S.B. 1003)



Section 208.210 Undeclared income or property--benefits may be recovered by division of family services, when.

Undeclared income or property--benefits may be recovered by division of family services, when.

208.210. 1. If at any time during the continuance of public assistance to any person, the recipient thereof, or the husband or wife of the recipient with whom he is living, is possessed or becomes possessed of any property or income in excess of the amount declared at the time of application or reinvestigation of his case and in such amount as would affect his needs or right to receive benefits, it shall be the duty of the recipient, or the husband or the wife of the recipient, to notify the county welfare office of the receipt or possession of such property or income, and the division of family services may, after investigation, either cancel the benefits or alter the amount thereof in accordance with the circumstances.

2. Any benefits paid when the recipient or his spouse is in possession of such undeclared property or income shall be recoverable by the division of family services as a debt due to the state. If during the life, or upon the death, of any person who is receiving or has received benefits, it is found that the recipient or his spouse was possessed of any property or income in excess of the amount reported that would affect his needs or right to receive benefits, or if it be shown such benefits were obtained through misrepresentation, nondisclosure of material facts, or through mistake of fact, the amount of benefits, without interest, may be recovered from him or his estate by the division of family services as a debt due the state.

3. The possession of undeclared property by a recipient or his spouse with whom he is living shall be prima facie evidence of its ownership during the time benefits were granted, and the burden to prove otherwise shall be upon the recipient or his legal representative.

4. The federal government shall be entitled to share in any amount collected under the provisions of this section, however, not to exceed the amount contributed by the federal government in each case. The amount due the United States shall be promptly paid or credited upon collection to the designated agency of the federal government by the division of family services.

(L. 1951 p. 771 § 208.201)



Section 208.212 Annuities, affect on Medicaid eligibility--rulemaking authority.

Annuities, affect on Medicaid eligibility--rulemaking authority.

208.212. 1. For purposes of MO HealthNet eligibility, the stream of income from investment in annuities shall be excluded as an available resource for those annuities that:

(1) Are actuarially sound as measured against the Social Security Administration Life Expectancy Tables, as amended;

(2) Provide equal or nearly equal payments for the duration of the device and which exclude balloon-style final payments;

(3) Provide the state of Missouri secondary or contingent beneficiary status ensuring payment if the individual predeceases the duration of the annuity, in an amount equal to the MO HealthNet expenditure made by the state on the individual's behalf; and

(4) Name and pay the MO HealthNet claimant as the primary beneficiary.

2. The department shall establish a sixty month look-back period to review any investment in an annuity by an applicant for MO HealthNet benefits. If an investment in an annuity is determined by the department to have been made in anticipation of obtaining or with an intent to obtain eligibility for MO HealthNet benefits, the department shall have available all remedies and sanctions permitted under federal and state law regarding such investment. The fact that an investment in an annuity which occurred prior to August 28, 2005, does not meet the criteria established in subsection 1 of this section shall not automatically result in a disallowance of such investment.

3. The department of social services shall promulgate rules to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 2005 S.B. 539, A.L. 2007 S.B. 577)



Section 208.213 Personal care contracts, effect on eligibility.

Personal care contracts, effect on eligibility.

208.213. 1. In determining if an institutionalized individual is ineligible for the periods and reasons specified in 42 U.S.C. Section 1396p, a personal care contract received in exchange for personal property, real property, or cash and securities is fair and valuable consideration only if:

(1) There is a written agreement between the individual or individuals providing services and the individual receiving care which specifies the type, frequency, and duration of the services to be provided that was signed and dated on or before the date the services began;

(2) The services do not duplicate those which another party is being paid to provide;

(3) The individual receiving the services has a documented need for the personal care services provided;

(4) The services are essential to avoid institutionalization of the individual receiving benefit of the services;

(5) Compensation for the services shall be made at the time services are performed or within two months of the provision of the services; and

(6) The fair market value of the services provided prior to the month of institutionalization is equal to the fair market value of the assets exchanged for the services.

2. The fair market value for services provided shall be based on the current rate paid to providers of such services in the county of residence.

(L. 2007 S.B. 577)



Section 208.215 Payer of last resort--liability for debt due the state, ceiling--rights of department, when, procedure, exception--report of injuries required, form, recovery of funds--recovery of medical assistance paid, when--court may adjudicate rights of parties, when.

Payer of last resort--liability for debt due the state, ceiling--rights of department, when, procedure, exception--report of injuries required, form, recovery of funds--recovery of medical assistance paid, when--court may adjudicate rights of parties, when.

208.215. 1. MO HealthNet is payer of last resort unless otherwise specified by law. When any person, corporation, institution, public agency or private agency is liable, either pursuant to contract or otherwise, to a participant receiving public assistance on account of personal injury to or disability or disease or benefits arising from a health insurance plan to which the participant may be entitled, payments made by the department of social services or MO HealthNet division shall be a debt due the state and recoverable from the liable party or participant for all payments made on behalf of the participant and the debt due the state shall not exceed the payments made from MO HealthNet benefits provided under sections 208.151 to 208.158 and section 208.162* and section 208.204 on behalf of the participant, minor or estate for payments on account of the injury, disease, or disability or benefits arising from a health insurance program to which the participant may be entitled. Any health benefit plan as defined in section 376.1350, third-party administrator, administrative service organization, and pharmacy benefits manager shall process and pay all properly submitted medical assistance subrogation claims or MO HealthNet subrogation claims using standard electronic transactions or paper claim forms:

(1) For a period of three years from the date services were provided or rendered; however, an entity:

(a) Shall not be required to reimburse for items or services which are not covered under MO HealthNet;

(b) Shall not deny a claim submitted by the state solely on the basis of the date of submission of the claim, the type or format of the claim form, failure to present proper documentation of coverage at the point of sale, or failure to provide prior authorization;

(c) Shall not be required to reimburse for items or services for which a claim was previously submitted to the health benefit plan, third-party administrator, administrative service organization, or pharmacy benefits manager by the health care provider or the participant and the claim was properly denied by the health benefit plan, third-party administrator, administrative service organization, or pharmacy benefits manager for procedural reasons, except for timely filing, type or format of the claim form, failure to present proper documentation of coverage at the point of sale, or failure to obtain prior authorization;

(d) Shall not be required to reimburse for items or services which are not covered under or were not covered under the plan offered by the entity against which a claim for subrogation has been filed; and

(e) Shall reimburse for items or services to the same extent that the entity would have been liable as if it had been properly billed at the point of sale, and the amount due is limited to what the entity would have paid as if it had been properly billed at the point of sale; and

(2) If any action by the state to enforce its rights with respect to such claim is commenced within six years of the state's submission of such claim.

2. The department of social services, MO HealthNet division, or its contractor may maintain an appropriate action to recover funds paid by the department of social services or MO HealthNet division or its contractor that are due under this section in the name of the state of Missouri against the person, corporation, institution, public agency, or private agency liable to the participant, minor or estate.

3. Any participant, minor, guardian, conservator, personal representative, estate, including persons entitled under section 537.080 to bring an action for wrongful death who pursues legal rights against a person, corporation, institution, public agency, or private agency liable to that participant or minor for injuries, disease or disability or benefits arising from a health insurance plan to which the participant may be entitled as outlined in subsection 1 of this section shall upon actual knowledge that the department of social services or MO HealthNet division has paid MO HealthNet benefits as defined by this chapter promptly notify the MO HealthNet division as to the pursuit of such legal rights.

4. Every applicant or participant by application assigns his right to the department of social services or MO HealthNet division of any funds recovered or expected to be recovered to the extent provided for in this section. All applicants and participants, including a person authorized by the probate code, shall cooperate with the department of social services, MO HealthNet division in identifying and providing information to assist the state in pursuing any third party who may be liable to pay for care and services available under the state's plan for MO HealthNet benefits as provided in sections 208.151 to 208.159 and sections 208.162* and 208.204. All applicants and participants shall cooperate with the agency in obtaining third-party resources due to the applicant, participant, or child for whom assistance is claimed. Failure to cooperate without good cause as determined by the department of social services, MO HealthNet division in accordance with federally prescribed standards shall render the applicant or participant ineligible for MO HealthNet benefits under sections 208.151 to 208.159 and sections 208.162* and 208.204. A participant who has notice or who has actual knowledge of the department's rights to third-party benefits who receives any third-party benefit or proceeds for a covered illness or injury is either required to pay the division within sixty days after receipt of settlement proceeds the full amount of the third-party benefits up to the total MO HealthNet benefits provided or to place the full amount of the third-party benefits in a trust account for the benefit of the division pending judicial or administrative determination of the division's right to third-party benefits.

5. Every person, corporation or partnership who acts for or on behalf of a person who is or was eligible for MO HealthNet benefits under sections 208.151 to 208.159 and sections 208.162* and 208.204 for purposes of pursuing the applicant's or participant's claim which accrued as a result of a nonoccupational or nonwork-related incident or occurrence resulting in the payment of MO HealthNet benefits shall notify the MO HealthNet division upon agreeing to assist such person and further shall notify the MO HealthNet division of any institution of a proceeding, settlement or the results of the pursuit of the claim and give thirty days' notice before any judgment, award, or settlement may be satisfied in any action or any claim by the applicant or participant to recover damages for such injuries, disease, or disability, or benefits arising from a health insurance program to which the participant may be entitled.

6. Every participant, minor, guardian, conservator, personal representative, estate, including persons entitled under section 537.080 to bring an action for wrongful death, or his attorney or legal representative shall promptly notify the MO HealthNet division of any recovery from a third party and shall immediately reimburse the department of social services, MO HealthNet division, or its contractor from the proceeds of any settlement, judgment, or other recovery in any action or claim initiated against any such third party. A judgment, award, or settlement in an action by a participant to recover damages for injuries or other third-party benefits in which the division has an interest may not be satisfied without first giving the division notice and a reasonable opportunity to file and satisfy the claim or proceed with any action as otherwise permitted by law.

7. The department of social services, MO HealthNet division or its contractor shall have a right to recover the amount of payments made to a provider under this chapter because of an injury, disease, or disability, or benefits arising from a health insurance plan to which the participant may be entitled for which a third party is or may be liable in contract, tort or otherwise under law or equity. Upon request by the MO HealthNet division, all third-party payers shall provide the MO HealthNet division with information contained in a 270/271 Health Care Eligibility Benefits Inquiry and Response standard transaction mandated under the federal Health Insurance Portability and Accountability Act, except that third-party payers shall not include accident-only, specified disease, disability income, hospital indemnity, or other fixed indemnity insurance policies.

8. The department of social services or MO HealthNet division shall have a lien upon any moneys to be paid by any insurance company or similar business enterprise, person, corporation, institution, public agency or private agency in settlement or satisfaction of a judgment on any claim for injuries or disability or disease benefits arising from a health insurance program to which the participant may be entitled which resulted in medical expenses for which the department or MO HealthNet division made payment. This lien shall also be applicable to any moneys which may come into the possession of any attorney who is handling the claim for injuries, or disability or disease or benefits arising from a health insurance plan to which the participant may be entitled which resulted in payments made by the department or MO HealthNet division. In each case, a lien notice shall be served by certified mail or registered mail, upon the party or parties against whom the applicant or participant has a claim, demand or cause of action. The lien shall claim the charge and describe the interest the department or MO HealthNet division has in the claim, demand or cause of action. The lien shall attach to any verdict or judgment entered and to any money or property which may be recovered on account of such claim, demand, cause of action or suit from and after the time of the service of the notice.

9. On petition filed by the department, or by the participant, or by the defendant, the court, on written notice of all interested parties, may adjudicate the rights of the parties and enforce the charge. The court may approve the settlement of any claim, demand or cause of action either before or after a verdict, and nothing in this section shall be construed as requiring the actual trial or final adjudication of any claim, demand or cause of action upon which the department has charge. The court may determine what portion of the recovery shall be paid to the department against the recovery. In making this determination the court shall conduct an evidentiary hearing and shall consider competent evidence pertaining to the following matters:

(1) The amount of the charge sought to be enforced against the recovery when expressed as a percentage of the gross amount of the recovery; the amount of the charge sought to be enforced against the recovery when expressed as a percentage of the amount obtained by subtracting from the gross amount of the recovery the total attorney's fees and other costs incurred by the participant incident to the recovery; and whether the department should, as a matter of fairness and equity, bear its proportionate share of the fees and costs incurred to generate the recovery from which the charge is sought to be satisfied;

(2) The amount, if any, of the attorney's fees and other costs incurred by the participant incident to the recovery and paid by the participant up to the time of recovery, and the amount of such fees and costs remaining unpaid at the time of recovery;

(3) The total hospital, doctor and other medical expenses incurred for care and treatment of the injury to the date of recovery therefor, the portion of such expenses theretofore paid by the participant, by insurance provided by the participant, and by the department, and the amount of such previously incurred expenses which remain unpaid at the time of recovery and by whom such incurred, unpaid expenses are to be paid;

(4) Whether the recovery represents less than substantially full recompense for the injury and the hospital, doctor and other medical expenses incurred to the date of recovery for the care and treatment of the injury, so that reduction of the charge sought to be enforced against the recovery would not likely result in a double recovery or unjust enrichment to the participant;

(5) The age of the participant and of persons dependent for support upon the participant, the nature and permanency of the participant's injuries as they affect not only the future employability and education of the participant but also the reasonably necessary and foreseeable future material, maintenance, medical rehabilitative and training needs of the participant, the cost of such reasonably necessary and foreseeable future needs, and the resources available to meet such needs and pay such costs;

(6) The realistic ability of the participant to repay in whole or in part the charge sought to be enforced against the recovery when judged in light of the factors enumerated above.

10. The burden of producing evidence sufficient to support the exercise by the court of its discretion to reduce the amount of a proven charge sought to be enforced against the recovery shall rest with the party seeking such reduction. The computerized records of the MO HealthNet division, certified by the director or his or her designee, shall be prima facie evidence of proof of moneys expended and the amount of the debt due the state.

11. The court may reduce and apportion the department's or MO HealthNet division's lien proportionate to the recovery of the claimant. The court may consider the nature and extent of the injury, economic and noneconomic loss, settlement offers, comparative negligence as it applies to the case at hand, hospital costs, physician costs, and all other appropriate costs. The department or MO HealthNet division shall pay its pro rata share of the attorney's fees based on the department's or MO HealthNet division's lien as it compares to the total settlement agreed upon. This section shall not affect the priority of an attorney's lien under section 484.140. The charges of the department or MO HealthNet division or contractor described in this section, however, shall take priority over all other liens and charges existing under the laws of the state of Missouri with the exception of the attorney's lien under such statute.

12. Whenever the department of social services or MO HealthNet division has a statutory charge under this section against a recovery for damages incurred by a participant because of its advancement of any assistance, such charge shall not be satisfied out of any recovery until the attorney's claim for fees is satisfied, regardless of whether an action based on participant's claim has been filed in court. Nothing herein shall prohibit the director from entering into a compromise agreement with any participant, after consideration of the factors in subsections 9 to 13 of this section.

13. This section shall be inapplicable to any claim, demand or cause of action arising under the workers' compensation act, chapter 287. From funds recovered pursuant to this section the federal government shall be paid a portion thereof equal to the proportionate part originally provided by the federal government to pay for MO HealthNet benefits to the participant or minor involved. The department or MO HealthNet division shall enforce TEFRA liens, 42 U.S.C. 1396p, as authorized by federal law and regulation on permanently institutionalized individuals. The department or MO HealthNet division shall have the right to enforce TEFRA liens, 42 U.S.C. 1396p, as authorized by federal law and regulation on all other institutionalized individuals. For the purposes of this subsection, "permanently institutionalized individuals" includes those people who the department or MO HealthNet division determines cannot reasonably be expected to be discharged and return home, and "property" includes the homestead and all other personal and real property in which the participant has sole legal interest or a legal interest based upon co-ownership of the property which is the result of a transfer of property for less than the fair market value within thirty months prior to the participant's entering the nursing facility. The following provisions shall apply to such liens:

(1) The lien shall be for the debt due the state for MO HealthNet benefits paid or to be paid on behalf of a participant. The amount of the lien shall be for the full amount due the state at the time the lien is enforced;

(2) The MO HealthNet division shall file for record, with the recorder of deeds of the county in which any real property of the participant is situated, a written notice of the lien. The notice of lien shall contain the name of the participant and a description of the real estate. The recorder shall note the time of receiving such notice, and shall record and index the notice of lien in the same manner as deeds of real estate are required to be recorded and indexed. The director or the director's designee may release or discharge all or part of the lien and notice of the release shall also be filed with the recorder. The department of social services, MO HealthNet division, shall provide payment to the recorder of deeds the fees set for similar filings in connection with the filing of a lien and any other necessary documents;

(3) No such lien may be imposed against the property of any individual prior to the individual's death on account of MO HealthNet benefits paid except:

(a) In the case of the real property of an individual:

a. Who is an inpatient in a nursing facility, intermediate care facility for the mentally retarded, or other medical institution, if such individual is required, as a condition of receiving services in such institution, to spend for costs of medical care all but a minimal amount of his or her income required for personal needs; and

b. With respect to whom the director of the MO HealthNet division or the director's designee determines, after notice and opportunity for hearing, that he cannot reasonably be expected to be discharged from the medical institution and to return home. The hearing, if requested, shall proceed under the provisions of chapter 536 before a hearing officer designated by the director of the MO HealthNet division; or

(b) Pursuant to the judgment of a court on account of benefits incorrectly paid on behalf of such individual;

(4) No lien may be imposed under paragraph (b) of subdivision (3) of this subsection on such individual's home if one or more of the following persons is lawfully residing in such home:

(a) The spouse of such individual;

(b) Such individual's child who is under twenty-one years of age, or is blind or permanently and totally disabled; or

(c) A sibling of such individual who has an equity interest in such home and who was residing in such individual's home for a period of at least one year immediately before the date of the individual's admission to the medical institution;

(5) Any lien imposed with respect to an individual pursuant to subparagraph b. of paragraph (a) of subdivision (3) of this subsection shall dissolve upon that individual's discharge from the medical institution and return home.

14. The debt due the state provided by this section is subordinate to the lien provided by section 484.130 or section 484.140, relating to an attorney's lien and to the participant's expenses of the claim against the third party.

15. Application for and acceptance of MO HealthNet benefits under this chapter shall constitute an assignment to the department of social services or MO HealthNet division of any rights to support for the purpose of medical care as determined by a court or administrative order and of any other rights to payment for medical care.

16. All participants receiving benefits as defined in this chapter shall cooperate with the state by reporting to the family support division or the MO HealthNet division, within thirty days, any occurrences where an injury to their persons or to a member of a household who receives MO HealthNet benefits is sustained, on such form or forms as provided by the family support division or MO HealthNet division.

17. If a person fails to comply with the provision of any judicial or administrative decree or temporary order requiring that person to maintain medical insurance on or be responsible for medical expenses for a dependent child, spouse, or ex-spouse, in addition to other remedies available, that person shall be liable to the state for the entire cost of the medical care provided pursuant to eligibility under any public assistance program on behalf of that dependent child, spouse, or ex-spouse during the period for which the required medical care was provided. Where a duty of support exists and no judicial or administrative decree or temporary order for support has been entered, the person owing the duty of support shall be liable to the state for the entire cost of the medical care provided on behalf of the dependent child or spouse to whom the duty of support is owed.

18. The department director or the director's designee may compromise, settle or waive any such claim in whole or in part in the interest of the MO HealthNet program. Notwithstanding any provision in this section to the contrary, the department of social services, MO HealthNet division is not required to seek reimbursement from a liable third party on claims for which the amount it reasonably expects to recover will be less than the cost of recovery or for which recovery efforts will not be cost-effective. Cost-effectiveness is determined based on the following:

(1) Actual and legal issues of liability as may exist between the participant and the liable party;

(2) Total funds available for settlement; and

(3) An estimate of the cost to the division of pursuing its claim.

(L. 1981 H.B. 901 § 1, A.L. 1982 H.B. 1086, A.L. 1987 H.B. 518, A.L. 1990 S.B. 765, A.L. 1993 H.B. 564, A.L. 1996 S.B. 869, A.L. 2005 S.B. 539, A.L. 2007 S.B. 577, A.L. 2010 H.B. 1868 merged with H.B. 2226, et al. merged with S.B. 583 merged with S.B. 842, et al. merged with S.B. 1007)

*Section 208.162 was repealed by S.B. 539, 2005.

CROSS REFERENCE:

Division of medical services has right to payment from insurers or other obligated parties for health care services, 376.819



Section 208.216 Attorney's fees to be paid by department for recipient appeals for federal supplemental security income benefits, when--rules, procedure.

Attorney's fees to be paid by department for recipient appeals for federal supplemental security income benefits, when--rules, procedure.

208.216. 1. The department of social services shall make disbursements to any attorney who represented a recipient of general relief under this chapter in an appeal of any claim for federal supplemental security income benefits before an administrative law judge which is decided in favor of such recipient. The amount of such disbursement shall not exceed twenty-five percent of the maximum federal supplemental security income grant payable to an individual for a period of one year. No such disbursement shall be made unless a petition and a copy of the favorable decision is submitted by such attorney to the department of social services within sixty days of the date of such decision. The disbursement shall be made within thirty days after the petition is received.

2. The department of social services shall promulgate rules and regulations necessary to implement the provisions of this section, pursuant to the provisions of section 208.151 and chapter 536.

(L. 1990 S.B. 765 § 11, A.L. 1993 S.B. 52)



Section 208.217 Department may obtain medical insurance information--failure to provide information, attorney general to bring action, penalty--confidential information, penalty for disclosure--definitions.

Department may obtain medical insurance information--failure to provide information, attorney general to bring action, penalty--confidential information, penalty for disclosure--definitions.

208.217. 1. As used in this section, the following terms mean:

(1) "Data match", a method of comparing the department's information with that of another entity and identifying those records which appear in both files. This process is accomplished by a computerized comparison by which both the department and the entity utilize a computer readable electronic media format;

(2) "Department", the Missouri department of social services or any division thereof;

(3) "Entity":

(a) Any insurance company as defined in chapter 375 or any public organization or agency transacting or doing the business of insurance; or

(b) Any health service corporation or health maintenance organization as defined in chapter 354 or any other provider of health services as defined in chapter 354;

(c) Any self-insured organization or business providing health services as defined in chapter 354; or

(d) Any third-party administrator (TPA), administrative services organization (ASO), or pharmacy benefit manager (PBM) transacting or doing business in Missouri or administering or processing claims or benefits, or both, for residents of Missouri;

(4) "Individual", any applicant or present or former participant receiving public assistance benefits under sections 208.151 to 208.159 and section 208.162*;

(5) "Insurance", any agreement, contract, policy plan or writing entered into voluntarily or by court or administrative order providing for the payment of medical services or for the provision of medical care to or on behalf of an individual;

(6) "Request", any inquiry by the division of medical services for the purpose of determining the existence of insurance where the department may have expended MO HealthNet benefits.

2. The department may enter into a contract with any entity, and the entity shall, upon request of the department of social services, inform the department of any records or information pertaining to the insurance of any individual.

3. The information which is required to be provided by the entity regarding an individual is limited to those insurance benefits that could have been claimed and paid by an insurance policy agreement or plan with respect to medical services or items which are otherwise covered under the MO HealthNet program.

4. A request for a data match made by the department pursuant to this section shall include sufficient information to identify each person named in the request in a form that is compatible with the record-keeping methods of the entity. Requests for information shall pertain to any individual or the person legally responsible for such individual and may be requested at a minimum of twice a year.

5. The department shall reimburse the entity which is requested to supply information as provided by this section for actual direct costs, based upon industry standards, incurred in furnishing the requested information and as set out in the contract. The department shall specify the time and manner in which information is to be delivered by the entity to the department. No reimbursement will be provided for information requested by the department other than by means of a data match.

6. Any entity which has received a request from the department pursuant to this section shall provide the requested information in compliance with HIPPAA required transactions within sixty days of receipt of the request. Willful failure of an entity to provide the requested information within such period shall result in liability to the state for civil penalties of up to ten dollars for each day thereafter. The attorney general shall, upon request of the department, bring an action in a circuit court of competent jurisdiction to recover the civil penalty. The court shall determine the amount of the civil penalty to be assessed. A health insurance carrier, including instances where they act in the capacity of an administrator of an ASO account, and a TPA acting in the capacity of an administrator for a fully insured or self-funded employer, is required to accept and respond to the HIPPAA ANSI standard transaction for the purpose of validating eligibility.

7. The director of the department shall establish guidelines to assure that the information furnished to any entity or obtained from any entity does not violate the laws pertaining to the confidentiality and privacy of an applicant or participant receiving MO HealthNet benefits. Any person disclosing confidential information for purposes other than set forth in this section shall be guilty of a class A misdemeanor.

8. The application for or the receipt of benefits under sections 208.151 to 208.159 and section 208.162* shall be deemed consent by the individual to allow the department to request information from any entity regarding insurance coverage of said person.

(L. 1987 H.B. 518 § 208.224, A.L. 2007 S.B. 577)

*Section 208.162 was repealed by S.B. 539, 2005.



Section 208.220 Commissioner of administration may deduct certain amounts from state employee's compensation, when.

Commissioner of administration may deduct certain amounts from state employee's compensation, when.

208.220. The commissioner of administration may deduct from any state employee's compensation amounts determined to be owed by such employee pursuant to the procedures contained in section 208.080 for any debt related to the overpayment of public assistance benefits, including food stamps, aid to families with dependent children, medical assistance, general relief, and similar assistance administered by the department of social services or other state department; provided that involuntary deductions based on such a debt determination may be made only if the determination is final.

(L. 1996 S.B. 869)



Section 208.221 Jurisdiction, administrative hearing commission, procedure.

Jurisdiction, administrative hearing commission, procedure.

208.221. For reimbursement or recoupment cases filed pursuant to subsection 3 of section 208.156, jurisdiction is as outlined therein. The administrative hearing commission shall render a decision within three hundred days of filing the appeal. For each day the proceeding is continued or delayed by appellant, the time frame for rendering a decision is extended by one day. If the commission does not render a decision within three hundred days of filing, or as extended, the appellant may seek the same appeal in the circuit court of Cole County or in the circuit court where the facility is located. The circuit court performing review in lieu of the administrative hearing commission herein shall perform its review under the same guidelines and restrictions as the administrative hearing commission, except that the circuit court shall retain authority to render final decisions of law.

(L. 1999 S.B. 326 § 14)



Section 208.223 Reimbursement for ambulance service to be based on mileage.

Reimbursement for ambulance service to be based on mileage.

208.223. Reimbursement for ambulance services provided under this chapter shall be made based on mileage calculations from the point of pick up to the destination.

(L. 2009 S.B. 307 § 1)



Section 208.225 Medicaid per diem rate recalculation for nursing homes, amount.

Medicaid per diem rate recalculation for nursing homes, amount.

208.225. 1. To implement fully the provisions of section 208.152, the division of medical services shall calculate the Medicaid per diem reimbursement rates of each nursing home participating in the Medicaid program as a provider of nursing home services based on its costs reported in the Title XIX cost report filed with the division of medical services for its fiscal year as provided in subsection 2 of this section.

2. The recalculation of Medicaid rates to all Missouri facilities will be performed as follows: effective July 1, 2004, the department of social services shall use the Medicaid cost report containing adjusted costs for the facility fiscal year ending in 2001 and redetermine the allowable per-patient day costs for each facility. The department shall recalculate the class ceilings in the patient care, one hundred twenty percent of the median; ancillary, one hundred twenty percent of the median; and administration, one hundred ten percent of the median cost centers. Each facility shall receive as a rate increase one-third of the amount that is unpaid based on the recalculated cost determination.

(L. 2004 S.B. 1123, A.L. 2005 S.B. 539)



Section 208.227 Psychotropic medications, access to.

Psychotropic medications, access to.

208.227. Fee for service eligible policies for prescribing psychotropic medications shall not include any new limits to initial access requirements, except dose optimization or new drug combinations consisting of one or more existing drug entities or preference algorithms for SSRI antidepressants, for persons with mental illness diagnosis, or other illnesses for which treatment with psychotropic medications are indicated and the drug has been approved by the federal Food and Drug Administration for at least one indication and is a recognized treatment in one of the standard reference compendia or in substantially accepted peer-reviewed medical literature and deemed medically appropriate for a diagnosis. No restrictions to access shall be imposed that preclude availability of any individual atypical antipsychotic monotherapy for the treatment of schizophrenia, bipolar disorder, or psychosis associated with severe depression.

(L. 2007 S.B. 577 § 2)



Section 208.230 Public assistance beneficiary employer disclosure act--report, content.

Public assistance beneficiary employer disclosure act--report, content.

208.230. 1. This section shall be known and may be cited as the "Public Assistance Beneficiary Employer Disclosure Act".

2. The department of social services is hereby directed to prepare a MO HealthNet beneficiary employer report to be submitted to the governor on a quarterly basis. Such report shall be known as the "Missouri Health Care Responsibility Report". For purposes of this section, a "MO HealthNet beneficiary" means a person who receives medical assistance from the state of Missouri under this chapter or Titles XIX or XXI of the federal Social Security Act, as amended. To aid in the preparation of the Missouri health care responsibility report, the department shall implement policies and procedures to acquire information required by the report. Such information sources may include, but are not limited to, the following:

(1) Information required at the time of MO HealthNet application or during the yearly reverification process;

(2) Information that is accumulated from a vendor contracting with the state of Missouri to identify available insurance;

(3) Information that is voluntarily submitted by Missouri employers.

3. The Missouri health care responsibility report shall provide the following information for each employer who has fifty or more employees that are a MO HealthNet beneficiary, the spouse of a MO HealthNet beneficiary, or a custodial parent of a MO HealthNet beneficiary:

(1) The name of the qualified employer;

(2) The number of employees who are either MO HealthNet beneficiaries or are a financially responsible spouse or custodial parent of a MO HealthNet beneficiary under Title XIX of the federal Social Security Act, listed as a percentage of the qualified employer's Missouri workforce;

(3) The number of employees who are either MO HealthNet beneficiaries or are a financially responsible spouse or custodial parent of a MO HealthNet beneficiary under Title XXI of the federal Social Security Act (SCHIP), listed as a percentage of the qualified employer's Missouri workforce;

(4) For each employer, the number of employees who are MO HealthNet beneficiaries, the number of employees who are a financially responsible spouse or custodial parent of a MO HealthNet beneficiary and the number of MO HealthNet beneficiaries who are a spouse or a minor child less than nineteen years of age of an employee under Title XIX of the federal Social Security Act;

(5) For each employer, the number of employees who are MO HealthNet beneficiaries, the number of employees who are a financially responsible spouse or a custodial parent of a MO HealthNet beneficiary, and the number of MO HealthNet beneficiaries who are a spouse or a minor child less than nineteen years of age of an employee under Title XXI of the federal Social Security Act;

(6) Whether the reported MO HealthNet beneficiaries are full-time or part-time employees;

(7) Information on whether the employer offers health insurance benefits to full-time and part-time employees, their spouses, and their dependents;

(8) Information on whether employees receive health insurance benefits through the employer when MO HealthNet pays some or all of the premiums for such health insurance benefits;

(9) The cost to the state of Missouri of providing MO HealthNet benefits for the employer's employees and enrolled dependents listed as total cost and per capita cost;

(10) The report shall make industry-wide comparisons by sorting employers into industry categories based on available information from the department of economic development.

4. If it is determined that a MO HealthNet beneficiary has more than one employer, the department of social services shall count the beneficiary as a portion of one person for each employer for purposes of this report.

5. The Missouri health care responsibility report shall be issued one hundred twenty days after the end of each calendar quarter, starting with the first calendar quarter of 2008. The report shall be made available for public viewing on the department of social services website. Any member of the public shall have the right to request and receive a printed copy of the report published under this section through the department of social services.

(L. 2007 S.B. 577)



Section 208.240 Statewide dental delivery system authorized.

Statewide dental delivery system authorized.

208.240. The MO HealthNet division within the department of social services may implement a statewide dental delivery system to ensure participation of and access to providers in all areas of the state. The MO HealthNet division may administer the system or may seek a third party experienced in the administration of dental benefits to administer the program under the supervision of the division.

(L. 2013 S.B. 127)



Section 208.250 Definitions.

Definitions.

208.250. The following words shall have the following meanings unless a different meaning clearly appears from the context:

(1) "Corporation" means a domestic not-for-profit corporation organized under the provisions of chapter 355;

(2) "Department" means the Missouri department of transportation;

(3) "Director" means the director of the Missouri department of transportation.

(L. 1976 S.B. 875 § 1, A.L. 1981 S.B. 410)



Section 208.255 Missouri elderly and handicapped transportation assistance program created, purpose.

Missouri elderly and handicapped transportation assistance program created, purpose.

208.255. There is hereby created the "Missouri Elderly and Handicapped Transportation Assistance Program". The purpose of this program is to provide state financial assistance to defray operating costs incurred by corporations providing transportation services to the elderly and handicapped at below cost rates as long as matching federal funds or local or private funds, or both, are available and received.

(L. 1976 S.B. 875 § 2, A.L. 1981 S.B. 410)



Section 208.260 Funds appropriated to transportation department, duty to administer--distribution of funds, how determined.

Funds appropriated to transportation department, duty to administer--distribution of funds, how determined.

208.260. Funds appropriated for this program shall be appropriated to and administered by the department of transportation. The distribution of funds to corporations shall be determined on the basis of ridership, cost and alternative transportation means available.

(L. 1976 S.B. 875 § 3, A.L. 1981 S.B. 410)



Section 208.265 Rules and procedures, developed by whom, published, where.

Rules and procedures, developed by whom, published, where.

208.265. The director shall develop specific procedures and rules for the program for inclusion in the Missouri Register. These rules shall be subject to all state laws regarding the development of such rules.

(L. 1976 S.B. 875 § 4)



Section 208.275 Coordinating council on special transportation, creation--members, qualifications, appointment, terms, expenses--staff--powers--duties.

Coordinating council on special transportation, creation--members, qualifications, appointment, terms, expenses--staff--powers--duties.

208.275. 1. As used in this section, unless the context otherwise indicates, the following terms mean:

(1) "Elderly", any person who is sixty years of age or older;

(2) "Person with a disability", any person having a physical or mental condition, either permanent or temporary, which would substantially impair ability to operate or utilize available transportation.

2. There is hereby created the "Coordinating Council on Special Transportation" within the Missouri department of transportation. The members of the council shall be: two members of the senate appointed by the president pro tem, who shall be from different political parties; two members of the house of representatives appointed by the speaker, who shall be from different political parties; the assistant for transportation of the Missouri department of transportation, or his designee; the assistant commissioner of the department of elementary and secondary education, responsible for special transportation, or his designee; the director of the division of aging of the department of social services, or his designee; the deputy director for developmental disabilities and the deputy director for administration of the department of mental health, or their designees; the executive secretary of the governor's committee on the employment of the persons with a disability; and seven consumer representatives appointed by the governor by and with the advice and consent of the senate, four of the consumer representatives shall represent the elderly and three shall represent persons with a disability. Two of such three members representing persons with a disability shall represent those with physical disabilities. Consumer representatives appointed by the governor shall serve for terms of three years or until a successor is appointed and qualified. Of the members first selected, two shall be selected for a term of three years, two shall be selected for a term of two years, and three shall be selected for a term of one year. In the event of the death or resignation of any member, his successor shall be appointed to serve for the unexpired period of the term for which such member had been appointed.

3. State agency personnel shall serve on the council without additional appropriations or compensation. The consumer representatives shall serve without compensation except for receiving reimbursement for the reasonable and necessary expenses incurred in the performance of their duties on the council from funds appropriated to the department of transportation. Legislative members shall be reimbursed by their respective appointing bodies out of the contingency fund for such body for necessary expenses incurred in the performance of their duties.

4. Staff for the council shall be provided by the Missouri department of transportation. The department shall designate a special transportation coordinator who shall have had experience in the area of special transportation, as well as such other staff as needed to enable the council to perform its duties.

5. The council shall meet at least quarterly each year and shall elect from its members a chairman and a vice chairman.

6. The coordinating council on special transportation shall:

(1) Recommend and periodically review policies for the coordinated planning and delivery of special transportation when appropriate;

(2) Identify special transportation needs and recommend agency funding allocations and resources to meet these needs when appropriate;

(3) Identify legal and administrative barriers to effective service delivery;

(4) Review agency methods for distributing funds within the state and make recommendations when appropriate;

(5) Review agency funding criteria and make recommendations when appropriate;

(6) Review area transportation plans and make recommendations for plan format and content;

(7) Establish measurable objectives for the delivery of transportation services;

(8) Review annual performance data and make recommendations for improved service delivery, operating procedures or funding when appropriate;

(9) Review local disputes and conflicts on special transportation and recommend solutions.

(L. 1985 S.B. 53 §§ 1 to 4, A.L. 1988 S.B. 676, A.L. 2011 H.B. 555 merged with H.B. 648)

*This section was amended by H.B. 464, H.B. 555, and H.B. 648 during the First Regular Session of the 96th General Assembly. Due to possible conflict, two versions of this section are printed here.

Coordinating council on special transportation, creation--members, qualifications, appointment, terms, expenses--staff--powers--duties--expiration date.

208.275. 1. As used in this section, unless the context otherwise indicates, the following terms mean:

(1) "Elderly", any person who is sixty years of age or older;

(2) "Handicapped", any person having a physical or mental condition, either permanent or temporary, which would substantially impair ability to operate or utilize available transportation.

2. There is hereby created the "Coordinating Council on Special Transportation" within the Missouri department of transportation. The members of the council shall be: the assistant for transportation of the Missouri department of transportation, or his designee; the assistant commissioner of the department of elementary and secondary education, responsible for special transportation, or his designee; the director of the division of aging of the department of social services, or his designee; the deputy director for mental retardation/developmental disabilities and the deputy director for administration of the department of mental health, or their designees; the executive secretary of the governor's committee on the employment of the handicapped; and seven consumer representatives appointed by the governor by and with the advice and consent of the senate, four of the consumer representatives shall represent the elderly and three shall represent the handicapped. Two of such three members representing handicapped persons shall represent those with physical handicaps. Consumer representatives appointed by the governor shall serve for terms of three years or until a successor is appointed and qualified. Of the members first selected, two shall be selected for a term of three years, two shall be selected for a term of two years, and three shall be selected for a term of one year. In the event of the death or resignation of any member, his successor shall be appointed to serve for the unexpired period of the term for which such member had been appointed.

3. State agency personnel shall serve on the council without additional appropriations or compensation. The consumer representatives shall serve without compensation except for receiving reimbursement for the reasonable and necessary expenses incurred in the performance of their duties on the council from funds appropriated to the department of transportation.

4. Staff for the council shall be provided by the Missouri department of transportation. The department shall designate a special transportation coordinator who shall have had experience in the area of special transportation, as well as such other staff as needed to enable the council to perform its duties.

5. The council shall meet at least quarterly each year and shall elect from its members a chairman and a vice chairman.

6. The coordinating council on special transportation shall:

(1) Recommend and periodically review policies for the coordinated planning and delivery of special transportation when appropriate;

(2) Identify special transportation needs and recommend agency funding allocations and resources to meet these needs when appropriate;

(3) Identify legal and administrative barriers to effective service delivery;

(4) Review agency methods for distributing funds within the state and make recommendations when appropriate;

(5) Review agency funding criteria and make recommendations when appropriate;

(6) Review area transportation plans and make recommendations for plan format and content;

(7) Establish measurable objectives for the delivery of transportation services;

(8) Review annual performance data and make recommendations for improved service delivery, operating procedures or funding when appropriate;

(9) Review local disputes and conflicts on special transportation and recommend solutions.

7. The provisions of this section shall expire on December 31, 2014.

(L. 1985 S.B. 53 §§ 1 to 4, A.L. 1988 S.B. 676, A.L. 2011 H.B. 464)

Expires 12-31-14

*This section was amended by H.B. 464, H.B. 555, and H.B. 648 during the First Regular Session of the 96th General Assembly. Due to possible conflict, two versions of this section are printed here.



Section 208.300 Volunteer program for in-home respite care of the elderly--credit for service, limitation.

Volunteer program for in-home respite care of the elderly--credit for service, limitation.

208.300. The division of aging of the department of social services may establish a program under which elderly persons who are sixty years of age or older and others who have designated an elderly person as a beneficiary may volunteer their time and services to an in-home service or voluntary agency serving the elderly or to a not-for-profit organization or agency which provides services that benefit the elderly which is approved by the division and receive credit for providing volunteer respite service, which credit may then be drawn upon by such elderly persons or designated elderly beneficiaries when they themselves or their families need such respite services. The division shall establish a registry of names of such volunteers and shall, monthly or as often as it deems necessary for efficient management of the program, credit each of such volunteers with the number of hours of service each has performed for organizations and agencies approved by the division. No person serving as a volunteer pursuant to any program established by the division under the provisions of this section shall be credited for more than ten hours of volunteer service under this program per week.

(L. 1984 H.B. 959 § 1, A.L. 1987 S.B. 277, A.L. 1992 H.B. 1687)



Section 208.305 Volunteers or designated elderly beneficiaries needing respite assistance to receive, when, qualifications--paid assistance, when, rate.

Volunteers or designated elderly beneficiaries needing respite assistance to receive, when, qualifications--paid assistance, when, rate.

208.305. At such time as an elderly person who has done volunteer work under the program established under section 208.300, or the designated beneficiary, shall need assistance himself, he shall so notify the division and, if the division shall determine that such person is in fact in need of such assistance, which need shall not be based on financial need but on the social and medical condition of the person in question, such person shall receive the assistance of a volunteer. If no volunteer is available to assist a person entitled to assistance under this section because of his participation as a volunteer in the program established under section 208.300, and such unavailability has been verified by the division, the division, or an agency approved by the division, may obtain paid assistance for such person. Such paid assistance shall be at a rate which is no higher than the prevailing reimbursable rate established by the state for a unit of in-home services. The cost of such paid assistance shall be paid by the state if the person in question is not eligible for Medicaid from in-home service funds appropriated to the division.

(L. 1984 H.B. 959 § 2, A.L. 1987 S.B. 277)



Section 208.325 Self-sufficiency program, targeted households--assessments--self-sufficiency pacts, contents, incentives for participation, review by director, term of pact--training for case managers--sanctions for failure to comply with pact provisions, review--evaluation of program--rules--waiver from federal law.

Self-sufficiency program, targeted households--assessments--self-sufficiency pacts, contents, incentives for participation, review by director, term of pact--training for case managers--sanctions for failure to comply with pact provisions, review--evaluation of program--rules--waiver from federal law.

208.325. 1. Beginning October 1, 1994, the department of social services shall enroll AFDC recipients in the self-sufficiency program established by this section. The department may target AFDC households which meet at least one of the following criteria:

(1) Received AFDC benefits in at least eighteen out of the last thirty-six months; or

(2) Are parents under twenty-four years of age without a high school diploma or a high school equivalency certificate and have a limited work history; or

(3) Whose youngest child is sixteen years of age, or older; or

(4) Are currently eligible to receive benefits pursuant to section 208.041, an assistance program for unemployed married parents.

2. The department shall, subject to appropriation, enroll in self-sufficiency pacts by July 1, 1996, the following AFDC households:

(1) Not fewer than fifteen percent of AFDC households who are required to participate in the FUTURES program under sections 208.405 and 208.410, and who are currently participating in the FUTURES program;

(2) Not fewer than five percent of AFDC households who are required to participate in the FUTURES program under sections 208.405 and 208.410, but who are currently not participating in the FUTURES program; and

(3) By October 1, 1997, not fewer than twenty-five percent of aid to families with dependent children recipients, excluding recipients who meet the following criteria and are exempt from mandatory participation in the family self-sufficiency program:

(a) Disabled individuals who meet the criteria for coverage under the federal Americans with Disabilities Act, P.L. 101-336, and are assessed as lacking the capacity to engage in full-time or part-time subsidized employment;

(b) Parents who are exclusively responsible for the full-time care of disabled children; and

(c) Other families excluded from mandatory participation in FUTURES by federal guidelines.

3. Upon enrollment in the family self-sufficiency program, a household shall receive an initial assessment of the family's educational, child care, employment, medical and other supportive needs. There shall also be assessment of the recipient's skills, education and work experience and a review of other relevant circumstances. Each assessment shall be completed in consultation with the recipient and, if appropriate, each child whose needs are being assessed.

4. Family assessments shall be used to complete a family self-sufficiency pact in negotiation with the family. The family self-sufficiency pact shall identify a specific point in time, no longer than twenty-four months after the family enrolls in the self-sufficiency pact, when the family's primary self-sufficiency pact shall conclude. The self-sufficiency pact is subject to reassessment and may be extended for up to an additional twenty-four months, but the maximum term of any self-sufficiency pact shall not exceed a total of forty-eight months. Family self-sufficiency pacts should be completed and entered into within three months of the initial assessment.

5. The division of family services shall complete family self-sufficiency pact assessments and/or may contract with other agencies for this purpose, subject to appropriation.

6. Family self-sufficiency assessments shall be used to develop a family self-sufficiency pact after a meeting. The meeting participants shall include:

(1) A representative of the division of family services, who may be a case manager or other specially designated, trained and qualified person authorized to negotiate the family self-sufficiency pact and follow-up with the family and responsible state agencies to ensure that the self-sufficiency pact is reviewed at least annually and, if necessary, revised as further assessments, experience, circumstances and resources require;

(2) The recipient and, if appropriate, another family member, assessment personnel or an individual interested in the family's welfare.

7. The family self-sufficiency pact shall:

(1) Be in writing and establish mutual state and family member obligations as part of a plan containing goals, objectives and timelines tailored to the needs of the family and leading to self-sufficiency;

(2) Identify available support services such as subsidized child care, medical services and transportation benefits during a transition period, to help ensure that the family will be less likely to return to public assistance.

8. The family self-sufficiency pact shall include a parent and child development plan to develop the skills and knowledge of adults in their role as parents to their children and partners of their spouses. Such plan shall include school participation records. The department of social services shall, in cooperation with the department of health and senior services, the department of mental health, and the "Parents as Teachers" program in the department of elementary and secondary education, develop or make available existing programs to be presented to persons enrolled in a family self-sufficiency pact.

9. A family enrolled in a family self-sufficiency pact may own or possess property as described in subdivision (6) of subsection 2 of section 208.010 with a value of five thousand dollars instead of the one thousand dollars as set forth in subdivision (6) of subsection 2 of section 208.010.

10. A family receiving AFDC may own one automobile, which shall not be subject to property value limitations provided in section 208.010.

11. Subject to appropriations and necessary waivers, the department of social services may disregard from one-half to two-thirds of a recipient's gross earned income for job-related and other expenses necessary for a family to make the transition to self-sufficiency.

12. A recipient may request a review by the director of the division of family services, or his designee, of the family self-sufficiency pact or any of its provisions that the recipient objects to because it is inappropriate. After receiving an informal review, a recipient who is still aggrieved may appeal the results of that review under the procedures in section 208.080.

13. The term of the family self-sufficiency pact may only be extended due to circumstances creating barriers to self-sufficiency and the family self-sufficiency pact may be updated and adjusted to identify and address the removal of these barriers to self-sufficiency.

14. Where the capacity of services does not meet the demand for the services, limited services may be substituted and the pact completion date extended until the necessary services become available for the participant. The pact shall be modified appropriately if the services are not delivered as a result of waiting lists or other delays.

15. The division of family services shall establish a training program for self-sufficiency pact case managers which shall include but not be limited to:

(1) Knowledge of public and private programs available to assist recipients to achieve self-sufficiency;

(2) Skills in facilitating recipient access to public and private programs; and

(3) Skills in motivating and in observing, listening and communicating.

16. The division of family services shall ensure that families enrolled in the family self-sufficiency program make full use of the federal earned income tax credit.

17. Failure to comply with any of the provisions of a self-sufficiency pact developed pursuant to this section shall result in a recalculation of the AFDC cash grant for the household without considering the needs of the caretaker recipient.

18. If a suspension of caretaker benefits is imposed, the recipient shall have the right to a review by the director of the division of family services or his designee.

19. After completing the family self-sufficiency program, should a recipient who has previously received thirty-six months of aid to families with dependent children benefits again become eligible for aid to families with dependent children benefits, the cash grant amount shall be calculated without considering the needs of caretaker recipients. The limitations of this subsection shall not apply to any applicant who starts a self-sufficiency pact on or before July 1, 1997, or to any applicant who has become disabled or is receiving or has received unemployment benefits since completion of a self-sufficiency program.

20. There shall be conducted a comprehensive evaluation of the family self-sufficiency program contained in the provisions of this act* and the job opportunities and basic skills training program ("JOBS" or "FUTURES") as authorized by the provisions of sections 208.400 to 208.425. The evaluation shall be conducted by a competitively chosen independent and impartial contractor selected by the commissioner of the office of administration. The evaluation shall be based on specific, measurable data relating to those who participate successfully and unsuccessfully in these programs and a control group, factors which contributed to such success or failures, the structure of such programs and other areas. The evaluation shall include recommendations on whether such programs should be continued and suggested improvements in such programs. The first such evaluation shall be completed and reported to the governor and the general assembly by September 1, 1997. Future evaluations shall be completed every three years thereafter. In addition, in 1997, and every three years thereafter, the oversight division of the committee on legislative research shall complete an evaluation on general relief, child care and development block grants and social services block grants.

21. The director of the department of social services may promulgate rules and regulations, pursuant to section 660.017, and chapter 536 governing the use of family self-sufficiency pacts in this program and in other programs, including programs for noncustodial parents of children receiving assistance.

22. The director of the department of social services shall apply to the United States Secretary of Health and Human Services for all waivers of requirements under federal law necessary to implement the provisions of this section with full federal participation. The provisions of this section shall be implemented, subject to appropriation, as waivers necessary to ensure continued federal participation are received.

(L. 1994 H.B. 1547 & 961 § 1)

*"This act" (H.B. 1547 & 961, 1994) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 208.337 Accounts for children with custodial parents in JOBS (or FUTURES), conditions, limitations--waivers required.

Accounts for children with custodial parents in JOBS (or FUTURES), conditions, limitations--waivers required.

208.337. 1. The division may deposit funds into an account on behalf of children whose custodial parent is a participant in the program authorized pursuant to the provisions of sections 208.400 to 208.425, and whose noncustodial parent is participating in a state job training and adult educational program approved by the division of family services. If agreed upon by the parties, funds may also be deposited for this purpose when the noncustodial parent terminates participation in the job training or educational program, until the custodial parent completes participation in the program authorized pursuant to the provisions of sections 208.400 to 208.425. The amount deposited for each child shall not exceed the portion of current child support paid by the noncustodial parent, to which the state of Missouri is entitled according to applicable state and federal laws. Money so received shall be governed by this section notwithstanding other state laws and regulations to the contrary.

2. Any money deposited by the division on behalf of a child, as provided in subsection 3 of this section, shall be accounted for in the name of the child. Any money in the account of a child may be expended only for care or services for the child as agreed upon by both parents. The division shall, by rule adopted pursuant to section 454.400 and chapter 536, establish procedures for the establishment of the accounts, use, expenditure, and accounting of the money, and the protection of the money against theft, loss or misappropriation.

3. The division shall deposit money appropriated for the purposes of this section with the state treasurer. Any earnings attributable to the money in the account of a child shall be credited to that child's account.

4. Each child for whose benefit funds have been received by the division, and the parents of such child, shall be furnished annually by the division of budget and finance of the department of social services with a statement listing all transactions involving the funds which have been deposited on the child's behalf, to include each receipt and disbursement, if any.

5. (1) The director of the department of social services shall apply for all waivers of requirements under federal law to implement the provisions of this section.

(2) This program shall not be implemented until the waiver has been obtained from the Secretary of the Department of Health and Human Services by the director of the department of social services.

(L. 1994 H.B. 1547 & 961 § 4)



Section 208.339 Telecommuting employment options, office of administration, division of personnel, duties.

Telecommuting employment options, office of administration, division of personnel, duties.

208.339. The office of administration, division of personnel, shall explore telecommuting employment options for aid to families with dependent children recipients.

(L. 1994 H.B. 1547 & 961 § 5)



Section 208.341 School programs--postponing sexual involvement--QUEST--rites of passage.

School programs--postponing sexual involvement--QUEST--rites of passage.

208.341. 1. The department of elementary and secondary education shall offer, upon request, to all schools the "Postponing Sexual Involvement Program".

2. The department of social services shall establish one additional location for the program known as "QUEST". The department of social services shall offer to schools, upon request, the "Rites of Passage Program".

(L. 1994 H.B. 1547 & 961 § 6)



Section 208.342 Earned income tax credit program, AFDC recipients.

Earned income tax credit program, AFDC recipients.

208.342. The director of the department of social services shall, in conjunction with the state treasurer's office, coordinate an earned income tax credit program for qualifying AFDC recipients.

(L. 1994 H.B. 1547 & 961 § 7)



Section 208.345 Protocols for referral of public assistance recipients to federal programs.

Protocols for referral of public assistance recipients to federal programs.

208.345. The division of family services, with the cooperation of the division of vocational rehabilitation, shall establish a protocol where persons who qualify for public assistance, including aid to families with dependent children, general relief and medical assistance, because of a disability may be directed to an appropriate federal agency to apply for other benefits. The division of family services shall also establish a procedure to identify applicants and recipients who may be entitled to supplement or supplant state benefits with other benefits through the Social Security Disability, Railroad Retirement, Supplemental Security Income, Veterans, Qualified Medicare Beneficiary and Specified Low Income Medicare Beneficiary and other programs.

(L. 1994 H.B. 1547 & 961 § 12)



Section 208.400 Definitions.

Definitions.

208.400. As used in sections 208.400 to 208.425 and section 452.311, the following terms mean:

(1) "Case manager", an employee of the division having responsibility for the assessment of the participant's educational and employment needs and for assisting the participant in the development and execution of the service plan;

(2) "Community work experience program", as defined under section 201 of the Family Support Act of 1988 (P.L. 100-485), a program designed to enhance the employability of participants not otherwise able to obtain employment through providing training and an actual work experience;

(3) "Department", the department of social services;

(4) "Division", the division of family services of the department of social services;

(5) "Educational component", that portion of the Missouri job opportunities and basic skills training (JOBS) program which is intended to provide educational opportunities for participants. This component will include:

(a) "Adult basic education", any part-time or full-time program of instruction emphasizing reading, writing and computation skills, including day classes or night classes, which prepares a person to earn a Missouri high school equivalency certificate pursuant to section 161.093;

(b) "High school education", instruction in two or more grades not lower than the ninth nor higher than the twelfth grade which leads to the award of a diploma provided by any school to a person, to the extent that such instruction conforms to the requirements established pursuant to section 201 of P.L. 100-485 and federal regulations promulgated under said section;

(c) "Postsecondary education", any part-time or full-time program of instruction in a community college, college or university as allowed by regulations of the department of health and human services; and

(d) "Vocational education", any part-time or full-time program of instruction of less than baccalaureate grade, including day classes or night classes, which prepares a person for gainful employment;

(6) "Employment component", that portion of the Missouri JOBS program which is intended to provide employment counseling, training, and referral and employment opportunities for participants;

(7) "JOBS", the job opportunities and basic skills training program for AFDC recipients developed by the division of family services;

(8) "Participant", any recipient who is participating in the Missouri JOBS program;

(9) "Recipient", any person receiving aid to families with dependent children benefits under section 208.040 or 208.041;

(10) "Service plan", as defined in section 201 of the Family Support Act of 1988 (P.L. 100-485), an employability plan designating the services to be provided by the department and the activities in which the participant will be involved; and

(11) "Transitional child care services", child day care services provided, as defined in sections 301 and 302 of the Family Support Act of 1988 (P.L. 100-485), to participants who have become ineligible for such services due to the increased wages of or hours of employment.

(L. 1989 1st Ex. Sess. H.B. 2 § 1)

Effective 7-27-89



Section 208.405 JOBS program established, duties of department.

JOBS program established, duties of department.

208.405. 1. No later than October 1, 1990, the division of family services shall establish and operate a job opportunities and basic skills training (JOBS) program for AFDC recipients.

2. The division of family services, subject to appropriation, shall administer the job opportunities and basic skills training (JOBS) program as provided in Part F of Title IV of the Social Security Act.

3. Pursuant to Public Law 100-485, state funds expended for education, training and employment activities, including supportive services, to assist aid to families with dependent children recipients in becoming self-sufficient shall be no less than the level expended for such purposes in fiscal year 1986.

4. The department shall plan and coordinate all the JOBS program with the Missouri Job Training Coordinating Council, educational training and basic skills training and opportunities afforded under the provisions of this act* with the department of elementary and secondary education, the department of labor and industrial relations and the department of economic development so as not to duplicate any existing program and services now offered. The existing personnel in those departments together with such added personnel as may be authorized by appropriations shall be utilized in carrying out the provisions of this act*.

(L. 1989 1st Ex. Sess. H.B. 2 § 2)

Effective 7-27-89

*"This act" (H.B. 2, 1989 1st Ex. Sess.) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 208.410 Volunteers to be given priority--publicity or recruitment program--persons excused from participation--pretermination hearing required before loss of benefits or services as sanction for nonparticipation--rules and regulations, sanctions.

Volunteers to be given priority--publicity or recruitment program--persons excused from participation--pretermination hearing required before loss of benefits or services as sanction for nonparticipation--rules and regulations, sanctions.

208.410. 1. The division, in determining the priority of participation by individuals, shall give priority to volunteers as described in section 201 of P.L. 100-485.

2. The state plan for the job opportunities and basic skills training program shall include a publicity or recruitment program the goal of which shall be to ensure that volunteers for participation in the job opportunities and basic skills training program are served first and are given preference for available education, training and support services.

3. Any recipient who has a child under three years of age living in the home and is personally providing care for the child shall be exempt from required participation in the JOBS program.

4. Prior to the termination of any benefits or supportive services of a participant by the division as a sanction authorized pursuant to the provisions of this section, the participant shall be afforded a pretermination hearing, on the record, with an opportunity for the participant to be heard.

5. No person shall without good cause, as such term is defined in Public Law 100-485 and regulations defined thereunder, refuse services offered by the division pursuant to this section. The division may, by rule and regulation, provide sanctions against any person who violates the provisions of this subsection. Sanctions shall be consistent with the provisions of Title II, Section 201 of the Family Support Act of 1988.

(L. 1989 1st Ex. Sess. H.B. 2 § 3, A.L. 1994 H.B. 1547 & 961)



Section 208.415 Rulemaking authority--assessment and service plan--community work experience program authorized, participation voluntary, when, required when.

Rulemaking authority--assessment and service plan--community work experience program authorized, participation voluntary, when, required when.

208.415. 1. The division shall adopt rules and regulations pursuant to chapter 536 to administer such program. Such rules shall include procedures for referral of individuals for education, employment, job search, training including on-the-job training, and special work projects. Such rules may implement any optional provision of the Family Support Act of 1988.

2. An initial assessment of the educational, child care, and other supportive services needs as well as the skills, prior work experience, and employability of each participant in the program including a review of the family circumstances shall be completed for all participants. This assessment shall be completed in consultation with the participant.

3. On the basis of the assessment, the division, in consultation with the participant, shall develop a service plan for the participant. The service plan shall explain the services that will be provided by the state agency and the activities in which the participant will take part under the program, including child care and other supportive services, shall set forth a service goal for the participant, and shall, to the maximum extent possible and consistent with sections 208.400 to 208.425, and section 452.311, reflect the respective preferences of such participant. The plan shall take into account the participant's supportive services needs, available program resources, and local employment opportunities. The plan shall include a description of the rights, duties, and responsibilities of the participant and the division.

4. The division may operate a community work experience program in accordance with section 201 of P.L. 100-485. The program shall be voluntary for thirty-six months after July 27, 1989, after which time those individuals who have received AFDC benefits for thirty-six of the preceding sixty months may be required to participate in the community work experience program.

(L. 1989 1st Ex. Sess. H.B. 2 § 4)

Effective 7-27-89



Section 208.420 Department to apply for and accept federal funds.

Department to apply for and accept federal funds.

208.420. The department of social services shall make application for and accept such federal moneys as shall be awarded for the purpose of carrying out demonstration projects authorized under Title V of the Family Support Act of 1988.

(L. 1989 1st Ex. Sess. H.B. 2 § 5)

Effective 7-27-89



Section 208.425 Welfare reform coordinating committee established.

Welfare reform coordinating committee established.

208.425. There is hereby established in the department of social services a "Welfare Reform Coordinating Committee" to assist in the development of regional and state implementation plans for welfare reform.

(L. 1989 1st Ex. Sess. H.B. 2 § 6)

Effective 7-27-89



Section 208.431 Medicaid managed care organization reimbursement allowance, amount.

Medicaid managed care organization reimbursement allowance, amount.

208.431. 1. For purposes of sections 208.431 to 208.437, the following terms mean:

(1) "Engaging in the business of providing health benefit services", accepting payment for health benefit services;

(2) "Medicaid managed care organization", a health benefit plan, as defined in section 376.1350, with a contract under 42 U.S.C. Section 1396b(m) to provide benefits to Missouri MC+ managed care program eligibility groups.

2. Beginning July 1, 2005, each Medicaid managed care organization in this state shall, in addition to all other fees and taxes now required or paid, pay a Medicaid managed care organization reimbursement allowance for the privilege of engaging in the business of providing health benefit services in this state.

3. Each Medicaid managed care organization's reimbursement allowance shall be based on a formula set forth in rules, including emergency rules if necessary, promulgated by the department of social services. No Medicaid managed care organization reimbursement allowance shall be collected by the department of social services if the federal Center for Medicare and Medicaid Services determines that such reimbursement allowance is not authorized under Title XIX of the Social Security Act. If such determination is made by the federal Center for Medicare and Medicaid Services, any Medicaid managed care organization reimbursement allowance collected prior to such determination shall be immediately returned to the Medicaid managed care organizations which have paid such allowance.

(L. 2005 S.B. 189)

Effective 5-13-05

Expires 9-30-15



Section 208.432 Record keeping required, submission to department.

Record keeping required, submission to department.

208.432. Each Medicaid managed care organization shall keep such records as may be necessary to determine the amount of its reimbursement allowance. Every Medicaid managed care organization shall submit to the department of social services a statement that accurately reflects such information as is necessary to determine that Medicaid managed care organization's reimbursement allowance.

(L. 2005 S.B. 189)

Effective 5-13-05

Expires 9-30-15



Section 208.433 Calculation of reimbursement allowance amount--notification of Medicaid managed care organizations--offset permitted, when.

Calculation of reimbursement allowance amount--notification of Medicaid managed care organizations--offset permitted, when.

208.433. 1. The director of the department of social services shall make a determination as to the amount of Medicaid managed care organization's reimbursement allowance due from each Medicaid managed care organization.

2. The director of the department of social services shall notify each Medicaid managed care organization of the annual amount of its reimbursement allowance. Such amount may be paid in monthly increments over the balance of the reimbursement allowance period.

3. The department of social services may offset the managed care organization reimbursement allowance owed by the Medicaid managed care organization against any payment due that managed care organization only if the managed care organization requests such an offset. The amounts to be offset shall result, so far as practicable, in withholding from the managed care organization an amount substantially equivalent to the reimbursement allowance owed by the managed care organization. The office of administration and state treasurer may make any fund transfers necessary to execute the offset.

(L. 2005 S.B. 189)

Effective 5-13-05

Expires 9-30-15



Section 208.434 Amount final, when--protest, procedure.

Amount final, when--protest, procedure.

208.434. 1. Each Medicaid managed care organization reimbursement allowance determination shall be final after receipt of written notice from the department of social services, unless the Medicaid managed care organization files a protest with the director of the department of social services setting forth the grounds on which the protest is based, within thirty days from the date of receipt of written notice from the department of social services to the managed care organization.

2. If a timely protest is filed, the director of the department of social services shall reconsider the determination and, if the Medicaid managed care organization has so requested, the director or the director's designee shall grant the managed care organization a hearing to be held within forty-five days after the protest is filed, unless extended by agreement between the managed care organization and the director. The director shall issue a final decision within forty-five days of the completion of the hearing. After reconsideration of the reimbursement allowance determination and a final decision by the director of the department of social services, a managed care organization's appeal of the director's final decision shall be to the administrative hearing commission in accordance with sections 208.156 and 621.055.

(L. 2005 S.B. 189)

Effective 5-13-05

Expires 9-30-15



Section 208.435 Rulemaking authority.

Rulemaking authority.

208.435. 1. The department of social services shall promulgate rules, including emergency rules if necessary, to implement the provisions of sections 208.431 to 208.437, including but not limited to:

(1) The form and content of any documents required to be filed under sections 208.431 to 208.437;

(2) The dates for the filing of documents by Medicaid managed care organizations and for notification by the department to each Medicaid managed care organization of the annual amount of its reimbursement allowance; and

(3) The formula for determining the amount of each managed care organization's reimbursement allowance.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 208.431 to 208.437 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Sections 208.431 to 208.437 and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after May 13, 2005, shall be invalid and void.

(L. 2005 S.B. 189)

Effective 5-13-05

Expires 9-30-15



Section 208.436 Remittance to the department--deposit in dedicated fund.

Remittance to the department--deposit in dedicated fund.

208.436. 1. (1) The Medicaid managed care organization reimbursement allowance owed or, if an offset has been requested, the balance, if any, after such offset, shall be remitted by the managed care organization to the department of social services. The remittance shall be made payable to the director of the department of revenue.

(2) The amount remitted shall be deposited in the state treasury to the credit of the "Medicaid Managed Care Organization Reimbursement Allowance Fund", which is hereby created for the sole purposes of providing payment to Medicaid managed care organizations. All investment earnings of the managed care organization reimbursement allowance fund shall be credited to the Medicaid managed care organization reimbursement allowance fund.

(3) The unexpended balance in the Medicaid managed care organization reimbursement allowance fund at the end of the biennium is exempt from the provisions of section 33.080. The unexpended balance shall not revert to the general revenue fund, but shall accumulate in the Medicaid managed care organization reimbursement allowance fund from year to year.

(4) The state treasurer shall maintain records that show the amount of money in the Medicaid managed care organization reimbursement allowance fund at any time and the amount of any investment earnings on that amount. The department of social services shall disclose such information to any interested party upon written request.

2. An offset as authorized by this section or a payment to the Medicaid managed care organization reimbursement allowance fund shall be accepted as payment of the Medicaid managed care organization's obligation imposed by section 208.431.

(L. 2005 S.B. 189)

Effective 5-13-05

Expires 9-30-15



Section 208.437 Reimbursement allowance period--notification of balance due, when--delinquent payments, procedure, basis for denial of licensure--expiration date.

Reimbursement allowance period--notification of balance due, when--delinquent payments, procedure, basis for denial of licensure--expiration date.

208.437. 1. A Medicaid managed care organization reimbursement allowance period as provided in sections 208.431 to 208.437 shall be from the first day of July to the thirtieth day of June. The department shall notify each Medicaid managed care organization with a balance due on the thirtieth day of June of each year the amount of such balance due. If any managed care organization fails to pay its managed care organization reimbursement allowance within thirty days of such notice, the reimbursement allowance shall be delinquent. The reimbursement allowance may remain unpaid during an appeal.

2. Except as otherwise provided in this section, if any reimbursement allowance imposed under the provisions of sections 208.431 to 208.437 is unpaid and delinquent, the department of social services may compel the payment of such reimbursement allowance in the circuit court having jurisdiction in the county where the main offices of the Medicaid managed care organization are located. In addition, the director of the department of social services or the director's designee may cancel or refuse to issue, extend or reinstate a Medicaid contract agreement to any Medicaid managed care organization which fails to pay such delinquent reimbursement allowance required by sections 208.431 to 208.437 unless under appeal.

3. Except as otherwise provided in this section, failure to pay a delinquent reimbursement allowance imposed under sections 208.431 to 208.437 shall be grounds for denial, suspension or revocation of a license granted by the department of insurance, financial institutions and professional registration. The director of the department of insurance, financial institutions and professional registration may deny, suspend or revoke the license of a Medicaid managed care organization with a contract under 42 U.S.C. Section 1396b(m) which fails to pay a managed care organization's delinquent reimbursement allowance unless under appeal.

4. Nothing in sections 208.431 to 208.437 shall be deemed to effect or in any way limit the tax-exempt or nonprofit status of any Medicaid managed care organization with a contract under 42 U.S.C. Section 1396b(m) granted by state law.

5. Sections 208.431 to 208.437 shall expire on September 30, 2015.

(L. 2005 S.B. 189, A.L. 2006 S.B. 822, A.L. 2007 S.B. 4, A.L. 2009 H.B. 395 merged with H.B. 740, A.L. 2011 S.B. 62)

Expires 9-30-15

CROSS REFERENCE:

Nonseverability clause, 190.840



Section 208.453 Hospitals to pay a federal reimbursement allowance for privilege of providing inpatient care, defined--elimination of allowance for certain hospitals.

Hospitals to pay a federal reimbursement allowance for privilege of providing inpatient care, defined--elimination of allowance for certain hospitals.

208.453. Every hospital as defined by section 197.020, except any hospital operated by the department of health and senior services, shall, in addition to all other fees and taxes now required or paid, pay a federal reimbursement allowance for the privilege of engaging in the business of providing inpatient health care in this state. For the purpose of this section, the phrase "engaging in the business of providing inpatient health care in this state" shall mean accepting payment for inpatient services rendered. The federal reimbursement allowance to be paid by a hospital which has an unsponsored care ratio that exceeds sixty-five percent or hospitals owned or operated by the board of curators, as defined in chapter 172, may be eliminated by the director of the department of social services. The unsponsored care ratio shall be calculated by the department of social services.

(L. 1992 H.B. 1744 § 208.405, A.L. 1994 H.B. 1362, A.L. 2010 H.B. 1894 merged with S.B. 842, et al. merged with S.B. 1007)

Expires 9-30-15



Section 208.455 Formula for federal reimbursement allowance established by rule--procedure.

Formula for federal reimbursement allowance established by rule--procedure.

208.455. 1. Each hospital's federal reimbursement allowance shall be based on a formula set forth in rules and regulations promulgated by the department of social services. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. Notwithstanding any other provision of law to the contrary, appeals regarding this section shall be to the circuit court of Cole County or the circuit court in the county in which the hospital is located. The circuit court shall hear the matter as the court of original jurisdiction.

(L. 1992 H.B. 1744 § 208.410, A.L. 1993 S.B. 52, A.L. 1994 H.B. 1362, A.L. 1995 S.B. 3)

Expires 9-30-15



Section 208.457 Report annually by hospitals required, content--filed with department of social services.

Report annually by hospitals required, content--filed with department of social services.

208.457. Each hospital shall keep such records as may be necessary to determine the amount of its federal reimbursement allowance. On or before September 1, 1992 and the first day of January of each year thereafter every hospital as defined by section 197.020 shall submit to the department of social services a statement that accurately reflects if the hospital is publicly or privately owned, if the hospital is operated primarily for the care and treatment of mental disorders, if the hospital is operated by the department of health and senior services, or if the hospital accepts payment for services rendered. Every hospital required to pay the federal reimbursement allowance shall also submit a statement that accurately reflects total Missouri Medicaid hospital days, total unreimbursed care as determined from the hospital's third prior year desk-reviewed cost report and all other information as may be necessary to implement sections 208.450* to 208.480. If the hospital does not have a third prior year desk-reviewed cost report, unreimbursed care shall be based on estimates determined by the department of social services as established by rule and regulation.

(L. 1992 H.B. 1744 § 208.415)

Expires 9-30-15

*Section 208.450 was repealed by L. 1994 H.B. 1362.



Section 208.459 Director of department of social services to determine amount of allowance--notification of amount due when--payment may be made in increments--offset by Medicaid payments due hospital on request.

Director of department of social services to determine amount of allowance--notification of amount due when--payment may be made in increments--offset by Medicaid payments due hospital on request.

208.459. 1. The director of the department of social services shall make a determination as to the amount of federal reimbursement allowance due from the various hospitals.

2. The director of the department of social services shall notify each hospital of the annual amount of its federal reimbursement allowance. Such amount may be paid in increments over the balance of the assessment period.

3. The department of social services is authorized to offset the federal reimbursement allowance owed by a hospital against any Missouri Medicaid payment due that hospital, if the hospital requests such an offset. The amounts to be offset shall result, so far as practicable, in withholding from the hospital an amount substantially equivalent to the assessment to be due from the hospital. The office of administration and state treasurer are authorized to make any fund transfers necessary to execute the offset.

(L. 1992 H.B. 1744 § 208.420, A.L. 1994 H.B. 1362)

Expires 9-30-15



Section 208.461 Protest by hospital, procedure--filed when--hearing--final decision due when--appeal to administrative hearing commission.

Protest by hospital, procedure--filed when--hearing--final decision due when--appeal to administrative hearing commission.

208.461. 1. Each federal reimbursement allowance assessment shall be final, unless the hospital files a protest with the director of the department of social services setting forth the grounds on which the protest is based, within thirty days from the date of notice by the department of social services to the hospital.

2. If a timely protest is filed, the director of the department of social services shall reconsider the assessment and, if the hospital has so requested, the director shall grant the hospital a hearing within ninety days after the protest is filed, unless extended by agreement between the hospital and the director. The director shall issue a final decision within sixty days of completion of the hearing. After reconsideration of the assessment and a final decision by the director of the department of social services, a hospital's appeal of the director's final decision shall be to the administrative hearing commission in accordance with sections 208.156 and 621.055.

(L. 1992 H.B. 1744 § 208.425)

Expires 9-30-15



Section 208.463 Documents content and form prescribed by rule.

Documents content and form prescribed by rule.

208.463. The director of the department of social services shall prescribe by rule the form and content of any document required to be filed pursuant to the provisions of sections 208.450* to 208.480.

(L. 1992 H.B. 1744 § 208.430)

Expires 9-30-15

*Section 208.450 was repealed by L. 1994 H.B. 1362.



Section 208.465 Balance of reimbursement to be remitted to department of social services payable to department of revenue--federal reimbursement allowance fund created, exempt from lapse provisions--investment earnings credited to fund.

Balance of reimbursement to be remitted to department of social services payable to department of revenue--federal reimbursement allowance fund created, exempt from lapse provisions--investment earnings credited to fund.

208.465. 1. The federal reimbursement allowance owed or, if an offset has been requested, the balance, if any, after such offset, shall be remitted by the hospital to the department of social services. The remittance shall be made payable to the director of the department of revenue. The amount remitted shall be deposited in the state treasury to the credit of the "Federal Reimbursement Allowance Fund", which is hereby created for the purpose of providing payments to hospitals. All investment earnings of the fund shall be credited to the fund.

2. An offset as authorized by section 208.459 or a payment to the federal reimbursement allowance fund shall be accepted as payment of the obligation of section 208.453.

3. The state treasurer shall maintain records that show the amount of money in the fund at any time and the amount of any investment earnings on that amount.

4. The unexpended balance in the federal reimbursement allowance fund at the end of the biennium is exempt from the provisions of section 33.080. The unexpended balance shall not revert to the general revenue fund, but shall accumulate from year to year.

(L. 1992 H.B. 1744 § 208.435)

Expires 9-30-15



Section 208.467 Reimbursement allowance period, notification of balance due--delinquent when, state's lien against hospital property may be enforced--penalties.

Reimbursement allowance period, notification of balance due--delinquent when, state's lien against hospital property may be enforced--penalties.

208.467. 1. A federal reimbursement allowance period shall be from the first day of October until the thirtieth day of September of the following year. The department shall notify each hospital with a balance due on September thirtieth of each year the amount of such balance due. If any hospital fails to pay its federal reimbursement allowance within thirty days of such notice, the assessment shall be delinquent.

2. If any assessment imposed under the provisions of sections 208.453 to 208.480 for a previous assessment period is unpaid and delinquent, the department of social services may proceed to enforce the state's lien against the property of the hospital and to compel the payment of such assessment in the circuit court having jurisdiction in the county where the hospital is located. In addition, the director of the department of social services or the director's designee may cancel or refuse to issue, extend or reinstate a Medicaid provider agreement to any hospital which fails to pay the allowance required by section 208.453.

3. Failure to pay an assessment imposed under sections 208.450* to 208.480 shall be grounds for denial, suspension or revocation of a license granted under chapter 197. The director of the department of social services may request that the director of the department of health and senior services deny, suspend or revoke the license of any hospital which fails to pay its assessment.

(L. 1992 H.B. 1744 § 208.440, A.L. 1994 H.B. 1362)

Expires 9-30-15

*Section 208.450 was repealed by L. 1994 H.B. 1362.



Section 208.469 Tax exempt or nonprofit status granted by state not to be affected.

Tax exempt or nonprofit status granted by state not to be affected.

208.469. Nothing in sections 208.450* to 208.480 shall be deemed to affect or in any way limit the tax exempt or nonprofit status of any hospital granted by state law.

(L. 1992 H.B. 1744 § 208.445)

Expires 9-30-15

*Section 208.450 was repealed by L. 1994 H.B. 1362.



Section 208.471 Medicaid reimbursement payments to hospitals--FRA assessments--enhanced graduate medical education payments--alternative reimbursement payments to hospital for Medicaid provider agreements or reimbursement for outpatient services, certain limits not to apply to outpatient services.

Medicaid reimbursement payments to hospitals--FRA assessments--enhanced graduate medical education payments--alternative reimbursement payments to hospital for Medicaid provider agreements or reimbursement for outpatient services, certain limits not to apply to outpatient services.

208.471. 1. The department of social services shall make payments to those hospitals which have a Medicaid provider agreement with the department. Prior to June 30, 2002, the payment shall be in an annual, aggregate statewide amount which is at least the same as that paid in fiscal year 1991-1992 pursuant to rules in effect on August 30, 1991, under the federally approved state plan amendments.

2. Beginning July 1, 2002, sections 208.453 to 208.480 shall expire one hundred eighty days after the end of any state fiscal year in which the aggregate federal reimbursement allowance (FRA) assessment on hospitals is more than eighty-five percent of the sum of aggregate direct Medicaid payments, uninsured add-on payments and enhanced graduate medical education payments, unless during such one hundred eighty-day period, such payments or assessments are adjusted prospectively by the director of the department of social services to comply with the eighty-five percent test imposed by this subsection. Enhanced graduate medical education payments shall not be included in the calculation required by this subsection if the general assembly appropriates the state's share of such payments from a source other than the federal reimbursement allowance. For purposes of this section, direct Medicaid payments, uninsured add-on payments and enhanced graduate medical education payments shall:

(1) Include direct Medicaid payments, uninsured add-on payments and enhanced graduate medical education payments as defined in state regulations as of July 1, 2000;

(2) Include payments that substantially replace or supplant the payments described in subdivision (1) of this subsection;

(3) Include new payments that supplement the payments described in subdivision (1) of this subsection; and

(4) Exclude payments and assessments of acute care hospitals with an unsponsored care ratio of at least sixty-five percent that are licensed to operate less than fifty inpatient beds in which the state's share of such payments are made by certification.

3. The division of medical services may provide an alternative reimbursement for outpatient services. Other provisions of law to the contrary notwithstanding, the payment limits imposed by subdivision (2) of subsection 1 of section 208.152 shall not apply to such alternative reimbursement for outpatient services. Such alternative reimbursement may include enhanced payments or grants to hospital-sponsored clinics serving low income uninsured patients.

(L. 1992 H.B. 1744 § 208.450, A.L. 2001 H.B. 955)

Expires 9-30-15



Section 208.473 Federal reimbursement allowance requirements to apply only as long as federal participation in state's Medicaid program.

Federal reimbursement allowance requirements to apply only as long as federal participation in state's Medicaid program.

208.473. The requirements of sections 208.450* to 208.480 shall apply only as long as the revenues generated under section 208.453 are eligible for federal financial participation and payments are made pursuant to the provisions of section 208.471. For the purposes of this section, "federal financial participation" is the federal government's share of Missouri's expenditures under the Medicaid program.

(L. 1992 H.B. 1744 § 208.455)

Expires 9-30-15

*Section 208.450 was repealed by L. 1994 H.B. 1362.



Section 208.475 Effective date of allowance.

Effective date of allowance.

208.475. The allowance imposed by sections 208.453 to 208.480 shall be effective upon promulgation of rules and regulations issued by the department of social services, but not later than October 1, 1992.

(L. 1992 H.B. 1744 § 208.460)

Expires 9-30-15



Section 208.477 Medicaid eligibility, criteria used, effect when more restrictive than FY2003.

Medicaid eligibility, criteria used, effect when more restrictive than FY2003.

208.477. For each state fiscal year, if the criteria used to determine eligibility for Medicaid coverage under a Section 1115 waiver are more restrictive than those in place in state fiscal year 2003, the division of medical services shall:

(1) Reduce the federal reimbursement allowance assessment for that fiscal year. The reduction shall equal the amount of federal reimbursement allowance appropriated to fund the Section 1115 waiver in state fiscal year 2002 multiplied by the percentage decrease in Medicaid waiver enrollment as a result of using the more restrictive waiver eligibility standards; and

(2) Increase cost of the uninsured payments for that fiscal year. The increased payments shall offset the higher uninsured costs resulting from the use of more restrictive Medicaid waiver eligibility criteria, as determined by the department of social services.

(L. 2003 H.B. 286)

Expires 9-30-15



Section 208.478 Graduate medical education and enhanced graduate medical education, amount of Medicaid payments--contingent expiration for federal reimbursement allowance.

Graduate medical education and enhanced graduate medical education, amount of Medicaid payments--contingent expiration for federal reimbursement allowance.

208.478. 1. For each state fiscal year beginning on or after July 1, 2003, the amount of appropriations made to fund Medicaid graduate medical education and enhanced graduate medical education payments pursuant to subsections (19) and (21) of 13 CSR 70-15.010 shall not be less than the amount paid for such purposes for state fiscal year 2002.

2. Sections 208.453 to 208.480 shall expire one hundred eighty days after the end of any state fiscal year in which the requirements of subsection 1 of this section were not met, unless during such one hundred eighty day period, payments are adjusted prospectively by the director of the department of social services to comply with the requirements of subsection 1 of this section.

(L. 2003 H.B. 286)

Expires 9-30-15



Section 208.479 Regulations must be provided to interested parties prior to filing with secretary of state.

Regulations must be provided to interested parties prior to filing with secretary of state.

208.479. No regulations implementing sections 208.450* to 208.475 may be filed with the secretary of state without first being provided to interested parties registered on a list of such parties to be maintained by the director of social services. Regulations must be provided to interested parties seventy-two hours prior to being filed with the secretary of state.

(L. 1992 H.B. 1744 § 208.465, A.L. 1994 H.B. 1362)

Expires 9-30-15

*Section 208.450 was repealed by H.B. 1362, 1994.



Section 208.480 Federal reimbursement allowance expiration date.

Federal reimbursement allowance expiration date.

208.480. Notwithstanding the provisions of section 208.471 to the contrary, sections 208.453 to 208.480 shall expire on September 30, 2015.

(L. 1992 H.B. 1744 § 208.470, A.L. 1994 H.B. 1362, A.L. 1997 H.B. 342, A.L. 2000 S.B. 810, A.L. 2001 H.B. 955, A.L. 2003 H.B. 286, A.L. 2005 S.B. 189, A.L. 2006 S.B. 822, A.L. 2007 S.B. 4, A.L. 2009 H.B. 395 merged with H.B. 740, A.L. 2011 S.B. 62)

Expires 9-30-15

CROSS REFERENCE:

Nonseverability clause, 190.840



Section 208.530 Definitions.

Definitions.

208.530. As used in sections 208.530 to 208.535, the following terms shall mean:

(1) "Commission", the commission on the special health, psychological and social needs of minority older individuals established in section 208.533;

(2) "Minority older individual", an individual who is sixty years of age or older and a member of a racial minority group;

(3) "Racial minority group":

(a) Blacks or African Americans;

(b) Native Americans;

(c) Hispanics;

(d) Asian Americans; and

(e) Other similar racial minority groups.

(L. 1994 S.B. 480, A.L. 1999 S.B. 7)



Section 208.533 Commission established--members, qualifications--terms--expenses.

Commission established--members, qualifications--terms--expenses.

208.533. 1. There is hereby established a twenty-member "Commission on the Special Health, Psychological and Social Needs of Minority Older Individuals" under the division of aging. The commission shall consist of the following members:

(1) The directors of the departments of health and senior services, mental health and social services or their designees;

(2) The directors of the office of minority health and the division of aging who shall serve as cochairs of the commission;

(3) Two members of the Missouri house of representatives, one from each major political party represented in the house of representatives, appointed by the speaker of the house who shall serve in a nonvoting, advisory capacity;

(4) Two members of the senate, one from each major political party represented in the senate, appointed by the president pro tem of the senate who shall serve in a nonvoting, advisory capacity;

(5) A representative of the office of the lieutenant governor who shall serve in a nonvoting, advisory capacity; and

(6) Ten individuals appointed by the governor with the advice and consent of the senate who are currently working in the field of minority elderly health, psychological or social problems who have demonstrated expertise in one or more of the following areas: treatment of cardiovascular, cancer and diabetic conditions; nutrition; community-based health services; legal services; elderly consumer advocacy; gerontology or geriatrics; social work and other related services including housing. At least two of the individuals appointed by the governor shall be minority older individuals. The members appointed by the governor shall be residents of Missouri. Any vacancy on the commission shall be filled in the same manner as the original appointment.

2. Members appointed by the governor shall serve for three-year terms. Other members, except legislative members, shall serve for as long as they hold the position which made them eligible for appointment. Legislative members shall serve during their current term of office but may be reappointed.

3. Members of the commission shall not be compensated for their services, but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties. The office of administration and the departments of health and senior services, mental health and social services shall provide such support as the commission requires to aid it in the performance of its duties.

(L. 1994 S.B. 480, A.L. 1995 H.B. 502, A.L. 1999 S.B. 7)



Section 208.535 Commission, duties.

Commission, duties.

208.535. The responsibilities of the commission shall include, but not be limited to, the following:

(1) The commission shall annually prepare a report identifying the special needs of the minority older population in Missouri as compared to the older population at-large and make recommendations for meeting those needs. The report shall be completed no later than October first of each year, beginning in 1999, and copies transmitted to the governor, the general assembly and appropriate state agencies. The report shall, at a minimum:

(a) Contain an overview of the special health, psychological and social needs of minority older Missourians with particular attention to low-income minority older individuals;

(b) Identify specific diseases and health conditions for which minority older individuals are at greater risk than the general population;

(c) Identify problems experienced by minority older individuals in obtaining services from governmental agencies;

(d) Identify programs at the state and local level designed to specifically meet the needs of minority older individuals; and

(e) Recommend program improvements and services at the state and local level designed to address the special unmet needs of the minority older population;

(2) In preparing the report required by this section, the commission shall solicit and consider the input of individuals and organizations representing the concerns of the minority older population, with particular attention to the service needs of those with incomes below the federal poverty level, concerning:

(a) Programs and services needed by minority older individuals;

(b) The extent to which existing programs do not meet the needs of minority older individuals;

(c) The accessibility of existing programs to minority older individuals;

(d) The availability and adequacy of information regarding existing services;

(e) Health problems that minority older individuals experience at a higher rate than the nonminority older population; and

(f) Financial, social and other barriers experienced by minority older individuals in obtaining needed services;

(3) Conduct an outreach program that provides information to minority older Missourians about health, psychological and social problems experienced by minority older individuals and available programs to address those problems, as identified in the report prepared pursuant to this section.

(L. 1994 S.B. 480, A.L. 1999 S.B. 7)



Section 208.600 Citation of law, definitions.

Citation of law, definitions.

208.600. 1. Sections 208.600 to 208.630 shall be known and may be cited as the "Elderly Health and Nutrition Act of 1994".

2. As used in sections 208.600 to 208.630, the following terms mean:

(1) "Elderly hunger", the lack of sufficient food or nutrition, or food and nutrition, to maintain health or morale that may be caused by a variety of factors including poverty, isolation, medical, mental or dental problems, lack of knowledge of helping programs, lack of transportation, fear of crime or other causes;

(2) "Elderly person", a Missouri citizen who is sixty years of age or older;

(3) "Food bank", a food collection and distribution agency, of which there are at least six in Missouri, which is organized for the purpose of distributing emergency food supplies to low-income people who would otherwise not have access to food supplies;

(4) "Gatekeeper programs", programs designed to use nontraditional referral sources, who through their regular business activities come in contact with elderly persons, to systematically locate those isolated, living alone or in need of some type of assistance in order to allow such persons to maintain independence.

(L. 1994 S.B. 426 § 1)



Section 208.603 Department of health and senior services to administer federal program.

Department of health and senior services to administer federal program.

208.603. The department of health and senior services shall apply for and administer the U. S. Department of Agriculture Commodity Supplemental Food Program and, upon federal appropriations, the department of health and senior services shall in turn distribute the commodity foods from this program pursuant to federal regulation * to elderly persons through qualified food banks and other qualified programs.

(L. 1994 S.B. 426 § 2)

*Word "and" appears here in original rolls.



Section 208.606 Public education, at-risk elderly, purpose--action steps to be devised, preference for contacts.

Public education, at-risk elderly, purpose--action steps to be devised, preference for contacts.

208.606. 1. The department of social services through its division of aging, in collaboration with other state agencies, shall devise and implement a competent, thorough and ongoing public education program aimed at at-risk elderly persons. The purpose of this public education program is to identify regularly and inform fully elderly citizens of the existence, eligibility criteria, means of access and location of existing federal and state elderly service programs that would serve to alleviate personal situations that would otherwise lead to hunger and deterioration of health. Such programs would include, but are not limited to, the Qualified Medicare Beneficiary Program, the USDA Food Stamp Program, the Medical Assistance Spenddown Program, the availability of local food pantries, the availability of caseworkers to take application in the home for elderly service programs, and any other program that might become available to assist elderly persons in the future.

2. This public education program shall devise action steps with preference toward personal as opposed to mass media contacts. Among the methods to be used may be:

(1) Offering grants to local nonprofit service agencies to carry out public education programs;

(2) Producing brochures in easy-to-read language and formats using enlarged lettering;

(3) Holding information sessions at senior nutrition sites and with senior service agencies, such as the area agencies on aging, and with other agencies or service providers who serve the elderly;

(4) Organizing volunteer gatekeeper programs in communities with a high percentage of vulnerable elderly persons;

(5) Applying for a statewide Volunteers in Service to America or the VISTA Program to assist the state in organizing volunteer public education efforts.

(L. 1994 S.B. 426 § 3)



Section 208.609 Coordination of existing transportation services--voluntary transportation systems--emergency food services.

Coordination of existing transportation services--voluntary transportation systems--emergency food services.

208.609. 1. The departments of social services, elementary and secondary education, transportation, mental health, and health shall establish a task force which shall devise plans to integrate and coordinate existing transportation services such as school buses, OATS, Head Start, volunteer and other programs to take full advantage of existing transportation resources for the benefit of elderly and other needy populations.

2. The division of aging shall apply for a statewide Volunteers in Service to America Program for the purpose of helping to organize volunteer transportation systems in various communities with large numbers of at-risk elderly persons.

3. The division of aging shall devise models and provide training for senior housing facilities which seek to provide emergency food services to residents and neighbors.

(L. 1994 S.B. 426 § 4)



Section 208.618 Program to address mental health needs.

Program to address mental health needs.

208.618. The department of mental health shall plan, develop and implement a program that addresses the mental health needs of the elderly population. Such plan and program shall address the issues of elderly isolation, depression or other mental health problems. The department of mental health shall devise materials to instruct physicians, senior-serving agencies and others in the manifestations of senior mental illness. Such plan shall be incorporated into the goals and budgets of the department of mental health in suitable proportion, urgency and priority with other programs that serve other populations.

(L. 1994 S.B. 426 § 7)



Section 208.621 Program, at-risk elderly.

Program, at-risk elderly.

208.621. The division of aging shall apply for a statewide Volunteers in Service to America program to assist the division in organizing and coordinating volunteer resources in areas with a substantial high-risk elderly population, especially geared toward identifying at-risk elderly persons, personally contacting them with important information and friendly reassurance and to assist in volunteer transportation services.

(L. 1994 S.B. 426 § 8)



Section 208.624 Invest in caring, model program--intergenerational care and training program.

Invest in caring, model program--intergenerational care and training program.

208.624. 1. The department of elementary and secondary education shall devise a model program entitled "Invest in Caring" that recruits, trains and connects student volunteers with senior service programs and in turn provides student volunteers with credit hours toward graduation or college credit.

2. The department of elementary and secondary education shall devise and implement a model apprenticeship program to enable high school students who volunteer for certain elderly service tasks to achieve certification as a certified nurse's aide, day care provider, or other skill that has job potential upon graduation from high school or which provides credit toward achieving certification in those skills in an ongoing education program. Such a program shall be called an "Intergenerational Care and Training Program".

(L. 1994 S.B. 426 § 9)



Section 208.627 Report, delivery of case management services, contents--delivery of report.

Report, delivery of case management services, contents--delivery of report.

208.627. 1. The department of social services shall seek input from the department of mental health and community-based social service agencies, which provide case management services to the elderly, for the purpose of developing a report outlining areas and strategies by which the department can deliver case management services to the elderly by collaboration and cooperation with community-based social service agencies, employing licensed personnel. The report shall include, but not be limited to, the identification of at-risk elderly, transportation services, case management services, nutrition services, health services, and socialization activities and programs. The goal of strategies outlined should be to enhance the quality of life and welfare of Missouri's elderly population, and specifically Missouri's at-risk elderly.

2. The report required by subsection 1 of this section shall be delivered to the governor, the president pro tem of the senate, and the speaker of the house not later than January 1, 1995. The report shall identify effective and efficient methods of delivering necessary services to at-risk elderly.

(L. 1994 S.B. 426 § 10)



Section 208.630 Council on special transportation, coordination of existing transportation reports--compilation, contents, delivery.

Council on special transportation, coordination of existing transportation reports--compilation, contents, delivery.

208.630. The coordinating council on special transportation created in section 208.275 shall, in cooperation with the department of social services, coordinate existing transportation reports for Missouri's elderly and persons with disabilities. Such reports shall be compiled as one comprehensive plan to meet the special transportation needs of the elderly and persons with disabilities. The plan shall contain a strategy for implementation and recommendations for funding. The plan shall be delivered to the governor, the president pro tem of the senate, and the speaker of the house of representatives by September 1, 1995.

(L. 1994 S.B. 426 § 11)



Section 208.631 Program established, terminates, when--definitions.

Program established, terminates, when--definitions.

208.631. 1. Notwithstanding any other provision of law to the contrary, the MO HealthNet division shall establish a program to pay for health care for uninsured children. Coverage pursuant to sections 208.631 to 208.659 is subject to appropriation. The provisions of sections 208.631 to 208.569*, health care for uninsured children, shall be void and of no effect if there are no funds of the United States appropriated by Congress to be provided to the state on the basis of a state plan approved by the federal government under the federal Social Security Act. If funds are appropriated by the United States Congress, the department of social services is authorized to manage the state children's health insurance program (SCHIP) allotment in order to ensure that the state receives maximum federal financial participation. Children in households with incomes up to one hundred fifty percent of the federal poverty level may meet all Title XIX program guidelines as required by the Centers for Medicare and Medicaid Services. Children in households with incomes of one hundred fifty percent to three hundred percent of the federal poverty level shall continue to be eligible as they were and receive services as they did on June 30, 2007, unless changed by the Missouri general assembly.

2. For the purposes of sections 208.631 to 208.659, "children" are persons up to nineteen years of age. "Uninsured children" are persons up to nineteen years of age who are emancipated and do not have access to affordable employer-subsidized health care insurance or other health care coverage or persons whose parent or guardian have not had access to affordable employer-subsidized health care insurance or other health care coverage for their children for six months prior to application, are residents of the state of Missouri, and have parents or guardians who meet the requirements in section 208.636. A child who is eligible for MO HealthNet benefits as authorized in section 208.151 is not uninsured for the purposes of sections 208.631 to 208.659.

(L. 1998 S.B. 632 § 208.185 subsecs. 1, 2, A.L. 2002 H.B. 1926, A.L. 2006 S.B. 1084, A.L. 2007 S.B. 577)

*Section 208.569 does not exist.



Section 208.633 Eligible children, income limits of parents or guardians.

Eligible children, income limits of parents or guardians.

208.633. The department of social services is authorized to pay for coverage of health care services for uninsured children whose parents or guardians have an available income between zero percent and one hundred eighty-five percent, between one hundred eighty-six percent and two hundred twenty-five percent, between two hundred twenty-six percent and two hundred fifty percent, between two hundred fifty-one percent and two hundred seventy-five percent and between two hundred seventy-six percent and three hundred percent of the federal poverty level, subject to appropriation.

(L. 1998 S.B. 632 § 208.185 subsec. 3)



Section 208.636 Requirements of parents or guardians.

Requirements of parents or guardians.

208.636. Parents and guardians of uninsured children eligible for the program established in sections 208.631 to 208.657 shall:

(1) Furnish to the department of social services the uninsured child's Social Security number or numbers, if the uninsured child has more than one such number;

(2) Cooperate with the department of social services in identifying and providing information to assist the state in pursuing any third-party insurance carrier who may be liable to pay for health care;

(3) Cooperate with the department of social services, division of child support enforcement in establishing paternity and in obtaining support payments, including medical support;

(4) Demonstrate upon request their child's participation in wellness programs including immunizations and a periodic physical examination. This subdivision shall not apply to any child whose parent or legal guardian objects in writing to such wellness programs including immunizations and an annual physical examination because of religious beliefs or medical contraindications; and

(5) Demonstrate annually that their total net worth does not exceed two hundred fifty thousand dollars in total value.

(L. 1998 S.B. 632 § 208.185 subsec. 4)



Section 208.640 Co-payments required, when, amount, limitations.

Co-payments required, when, amount, limitations.

208.640. 1. Parents and guardians of uninsured children with incomes of more than one hundred fifty but less than three hundred percent of the federal poverty level who do not have access to affordable employer-sponsored health care insurance or other affordable health care coverage may obtain coverage for their children under this section. Health insurance plans that do not cover an eligible child's preexisting condition shall not be considered affordable employer-sponsored health care insurance or other affordable health care coverage. For the purposes of sections 208.631 to 208.659, "affordable employer-sponsored health care insurance or other affordable health care coverage" refers to health insurance requiring a monthly premium of:

(1) Three percent of one hundred fifty percent of the federal poverty level for a family of three for families with a gross income of more than one hundred fifty and up to one hundred eighty-five percent of the federal poverty level for a family of three;

(2) Four percent of one hundred eighty-five percent of the federal poverty level for a family of three for a family with a gross income of more than one hundred eighty-five and up to two hundred twenty-five percent of the federal poverty level;

(3) Five percent of two hundred twenty-five percent of the federal poverty level for a family of three for a family with a gross income of more than two hundred twenty-five but less than three hundred percent of the federal poverty level.

The parents and guardians of eligible uninsured children pursuant to this section are responsible for a monthly premium as required by annual state appropriation; provided that the total aggregate cost sharing for a family covered by these sections shall not exceed five percent of such family's income for the years involved. No co-payments or other cost sharing is permitted with respect to benefits for well-baby and well-child care including age-appropriate immunizations. Cost-sharing provisions for their children under sections 208.631 to 208.659 shall not exceed the limits established by 42 U.S.C. Section 1397cc(e). If a child has exceeded the annual coverage limits for all health care services, the child is not considered insured and does not have access to affordable health insurance within the meaning of this section.

2. The department of social services shall study the expansion of a presumptive eligibility process for children for medical assistance benefits.

(L. 1998 S.B. 632 § 208.185 subsecs. 5, 6, A.L. 2005 S.B. 539, A.L. 2007 S.B. 577)



Section 208.643 Rules, compliance with federal law.

Rules, compliance with federal law.

208.643. 1. The department of social services shall implement policies establishing a program to pay for health care for uninsured children by rules promulgated pursuant to chapter 536, either statewide or in certain geographic areas, subject to obtaining necessary federal approval and appropriation authority. The rules may provide for a health care services package that includes all medical services covered by section 208.152, except nonemergency transportation.

2. Available income shall be determined by the department of social services by rule, which shall comply with federal laws and regulations relating to the state's eligibility to receive federal funds to implement the insurance program established in sections 208.631 to 208.657.

(L. 1998 S.B. 632 § 208.185 subsecs. 7, 8)



Section 208.646 Waiting period required, when.

Waiting period required, when.

208.646. There shall be a thirty-day waiting period after enrollment for uninsured children in families with an income of more than two hundred twenty-five percent of the federal poverty level before the child becomes eligible for insurance under the provisions of sections 208.631 to 208.660. If the parent or guardian with an income of more than two hundred twenty-five percent of the federal poverty level fails to meet the co-payment or premium requirements, the child shall not be eligible for coverage under sections 208.631 to 208.660 for six months after the department provides notice of such failure to the parent or guardian.

(L. 1998 S.B. 632 § 208.185 subsec. 9)



Section 208.647 Special health care needs, waiver of waiting period for coverage.

Special health care needs, waiver of waiting period for coverage.

208.647. Any child identified as having "special health care needs", defined as a condition which left untreated would result in the death or serious physical injury of a child, that does not have access to affordable employer-subsidized health care insurance shall not be required to be without health care coverage for six months in order to be eligible for services under sections 208.631 to 208.657 and shall not be subject to the waiting period required under section 208.646, as long as the child meets all other qualifications for eligibility.

(L. 2004 H.B. 1453)

Effective 6-30-08



Section 208.650 Studies and reports required by department of social services.

Studies and reports required by department of social services.

208.650. 1. The department of social services shall commission a study on the impact of this program on providing a comprehensive array of community-based wraparound services for seriously emotionally disturbed children and children affected by substance abuse. The department shall issue a report to the general assembly within forty-five days of the twelve-month anniversary of the beginning of this program and yearly thereafter. This report shall include recommendations to the department on how to improve access to the provisions of community-based wraparound services pursuant to sections 208.631 to 208.660.

2. The department of social services shall prepare an annual report to the governor and the general assembly on the effect of this program. The report shall include, but is not limited to:

(1) The number of children participating in the program in each income category;

(2) The effect of the program on the number of children covered by private insurers;

(3) The effect of the program on medical facilities, particularly emergency rooms;

(4) The overall effect of the program on the health care of Missouri residents;

(5) The overall cost of the program to the state of Missouri; and

(6) The methodology used to determine availability for the purpose of enrollment, as established by rule.

3. The department of social services shall establish an identification program to identify children not participating in the program though eligible for extended medical coverage. The department's efforts to identify these uninsured children shall include, but not be limited to:

(1) Working closely with hospitals and other medical facilities; and

(2) Establishing a statewide education and information program.

4. The department of social services shall commission a study on any negative impact this program may have on the number of children covered by private insurance as a result of expanding health care coverage to children with a gross family income above one hundred eighty-five percent of the federal poverty level. The department shall issue a report to the general assembly within forty-five days of the twelve-month anniversary of the beginning of this program and annually thereafter. If this study demonstrates that a measurable negative impact on the number of privately insured children is occurring, the department shall take one or more of the following measures targeted at eliminating the negative impact:

(1) Implementing additional co-payments, sliding scale premiums or other cost-sharing provisions;

(2) Adding an insurability test to preclude participation;

(3) Increasing the length of the required period of uninsured status prior to application;

(4) Limiting enrollment to an annual open enrollment period for children with gross family incomes above one hundred eighty-five percent of the federal poverty level; and

(5) Any other measures designed to efficiently respond to the measurable negative impact.

(L. 1998 S.B. 632 § 208.185 subsecs. 10, 11, 12, 13)



Section 208.655 Abortion counseling prohibited, exceptions.

Abortion counseling prohibited, exceptions.

208.655. No funds used to pay for insurance or for services pursuant to sections 208.631 to 208.657 may be expended to encourage, counsel or refer for abortion unless the abortion is done to save the life of the mother or if the unborn child is the result of rape or incest. No funds may be paid pursuant to sections 208.631 to 208.657 to any person or organization that performs abortions or counsels or refers for abortion unless the abortion is done to save the life of the mother or if the unborn child is the result of rape or* incest.

(L. 1998 S.B. 632 § 208.185 subsec. 14)

*Word "of" appears in original rolls.



Section 208.657 Rules, effective when, invalid when.

Rules, effective when, invalid when.

208.657. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority delegated in this chapter shall become effective only if the agency has fully complied with all of the requirements of chapter 536, including but not limited to, section 536.028, if applicable, after August 28, 1998. All rulemaking authority delegated prior to August 28, 1998, is of no force and effect and repealed as of August 28, 1998, however, nothing in sections 208.631 to 208.657 shall be interpreted to repeal or affect the validity of any rule adopted or promulgated prior to August 28, 1998. If the provisions of section 536.028, apply, the provisions of sections 208.631 to 208.657 are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in sections 208.631 to 208.660 shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

(L. 1998 S.B. 632 § 208.185 subsec. 15)



Section 208.658 State children's health insurance information to be provided by child care providers and public schools--rulemaking authority--report.

State children's health insurance information to be provided by child care providers and public schools--rulemaking authority--report.

208.658. 1. For each school year beginning July 1, 2010, the department of social services shall provide all state licensed child-care providers who receive state or federal funds under section 210.027 and all public school districts in this state with written information regarding eligibility criteria and application procedures for the state children's health insurance program (SCHIP) authorized in sections 208.631 to 208.657, to be distributed by the child-care providers or school districts to parents and guardians at the time of enrollment of their children in child care or school, as applicable.

2. The department of elementary and secondary education shall add an attachment to the application for the free and reduced lunch program for a parent or guardian to check a box indicating yes or no whether each child in the family has health care insurance. If any such child does not have health care insurance, and the parent or guardian's household income does not exceed the highest income level under 42 U.S.C. Section 1397CC, as amended, the school district shall provide a notice to such parent or guardian that the uninsured child may qualify for health insurance under SCHIP.

3. The notice described in subsection 2 shall be developed by the department of social services and shall include information on enrolling the child in the program. No notices relating to the state children's health insurance program shall be provided to a parent or guardian under this section other than the notices developed by the department of social services under this section.

4. Notwithstanding any other provision of law to the contrary, no penalty shall be assessed upon any parent or guardian who fails to provide or provides any inaccurate information required under this section.

5. The department of elementary and secondary education and the department of social services may adopt rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

6. The department of elementary and secondary education, in collaboration with the department of social services, shall report annually to the governor and the house budget committee chair and the senate appropriations committee chair on the following:

(1) The number of families in each district receiving free lunch and reduced lunches;

(2) The number of families who indicate the absence of health care insurance on the application for free and reduced lunches;

(3) The number of families who received information on the state children's health insurance program under this section; and

(4) The number of families who received the information in subdivision (3) of this subsection and applied to the state children's health insurance program.

(L. 2010 S.B. 583 § 1)

Effective 7-13-10



Section 208.659 Revision of eligibility requirements for uninsured women's health program.

Revision of eligibility requirements for uninsured women's health program.

208.659. The MO HealthNet division shall revise the eligibility requirements for the uninsured women's health program, as established in 13 CSR Section 70-4.090, to include women who are at least eighteen years of age and with a net family income of at or below one hundred eighty-five percent of the federal poverty level. In order to be eligible for such program, the applicant shall not have assets in excess of two hundred and fifty thousand dollars, nor shall the applicant have access to employer-sponsored health insurance. Such change in eligibility requirements shall not result in any change in services provided under the program.

(L. 2007 S.B. 577)



Section 208.670 Practice of telehealth, rules--definitions.

Practice of telehealth, rules--definitions.

208.670. 1. As used in this section, these terms shall have the following meaning:

(1) "Provider", any provider of medical services and mental health services, including all other medical disciplines;

(2) "Telehealth", the use of medical information exchanged from one site to another via electronic communications to improve the health status of a patient.

2. The department of social services, in consultation with the departments of mental health and health and senior services, shall promulgate rules governing the practice of telehealth in the MO HealthNet program. Such rules shall address, but not be limited to, appropriate standards for the use of telehealth, certification of agencies offering telehealth, and payment for services by providers. Telehealth providers shall be required to obtain patient consent before telehealth services are initiated and to ensure confidentiality of medical information.

3. Telehealth may be utilized to service individuals who are qualified as MO HealthNet participants under Missouri law. Reimbursement for such services shall be made in the same way as reimbursement for in-person contacts.

(L. 2007 S.B. 577)



Section 208.690 Citation of law--definitions.

Citation of law--definitions.

208.690. 1. Sections 208.690 to 208.698 shall be known and may be cited as the "Missouri Long-term Care Partnership Program Act".

2. As used in sections 208.690 to 208.698, the following terms shall mean:

(1) "Asset disregard", the disregard of any assets or resources in an amount equal to the insurance benefit payments that are used on behalf of the individual;

(2) "Missouri qualified long-term care partnership approved policy", a long-term care insurance policy certified by the director of the department of insurance, financial institutions and professional registration as meeting the requirements of:

(a) The National Association of Insurance Commissioners' Long-term Care Insurance Model Act and Regulation as specified in 42 U.S.C. 1917(b); and

(b) The provisions of Section 6021 of the Federal Deficit Reduction Act of 2005;

(3) "MO HealthNet", the medical assistance program established in this state under Title XIX of the federal Social Security Act;

(4) "State plan amendment", the state MO HealthNet plan amendment to the federal Department of Health and Human Services that, in determining eligibility for state MO HealthNet benefits, provides for the disregard of any assets or resources in an amount equal to the insurance benefit payments that are made to or on behalf of an individual who is a beneficiary under a qualified long-term care insurance partnership policy.

(L. 2007 S.B. 577)



Section 208.692 Program established, purpose--asset disregard--departments duties--rules.

Program established, purpose--asset disregard--departments duties--rules.

208.692. 1. In accordance with Section 6021 of the Federal Deficit Reduction Act of 2005, there is established the Missouri long-term care partnership program, which shall be administered by the department of social services in conjunction with the department of insurance, financial institutions and professional registration. The program shall:

(1) Provide incentives for individuals to insure against the costs of providing for their long-term care needs;

(2) Provide a mechanism for individuals to qualify for coverage of the cost of their long-term care needs under MO HealthNet without first being required to substantially exhaust their resources; and

(3) Alleviate the financial burden to the MO HealthNet program by encouraging the pursuit of private initiatives.

2. Upon payment under a Missouri qualified long-term care partnership-approved policy, certain assets of an individual, as provided in subsection 3 of this section, shall be disregarded when determining any of the following:

(1) MO HealthNet eligibility;

(2) The amount of any MO HealthNet payment; and

(3) Any subsequent recovery by the state of a payment for medical services.

3. The department of social services shall:

(1) Within one hundred eighty days of August 28, 2007, make application to the federal Department of Health and Human Services for a state plan amendment to establish a program that, in determining eligibility for state MO HealthNet benefits, provides for the disregard of any assets or resources in an amount equal to the insurance benefit payments that are made to or on behalf of an individual who is a beneficiary under a qualified long-term care insurance partnership policy; and

(2) Provide information and technical assistance to the department of insurance, financial institutions and professional registration to assure that any individual who sells a qualified long-term care insurance partnership policy receives training and demonstrates evidence of an understanding of such policies and how they relate to other public and private coverage of long-term care.

4. The department of social services shall promulgate rules to implement the provisions of sections 208.690 to 208.698. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 577)



Section 208.694 Eligibility--discontinuance of program, effect of--reciprocal agreements.

Eligibility--discontinuance of program, effect of--reciprocal agreements.

208.694. 1. An individual who is a beneficiary of a Missouri qualified long-term care partnership-approved policy is eligible for assistance under MO HealthNet using asset disregard under sections 208.690 to 208.698.

2. If the Missouri long-term care partnership program is discontinued, an individual who purchased a qualified long-term care partnership-approved policy prior to the date the program was discontinued shall be eligible to receive asset disregard, as provided by Title VI, Section 6021 of the Federal Deficit Reduction Act of 2005.

3. The department of social services may enter into reciprocal agreements with other states that have asset disregard provisions established under Title VI, Section 6021 of the Federal Deficit Reduction Act of 2005 in order to extend the asset disregard to Missouri residents who purchase long-term care policies in another state.

(L. 2007 S.B. 577)



Section 208.696 Director's duties--rules.

Director's duties--rules.

208.696. 1. The director of the department of insurance, financial institutions and professional registration shall:

(1) Develop requirements to ensure that any individual who sells a qualified long-term care insurance partnership policy receives training and demonstrates evidence of an understanding of such policies and how they relate to other public and private coverage of long-term care;

(2) Impose no requirements affecting the terms or benefits of qualified long-term care partnership policies unless the director imposes such a requirement on all long-term care policies sold in this state, without regard to whether the policy is covered under the partnership or is offered in connection with such partnership:

(a) This subsection shall not apply to inflation protection as required under Section 6021(a)(1)(iii)(iv) of the Federal Deficit Reduction Act of 2005;

(b) The inflation protection required for partnership policies, as stated under Section 6021(a)(1)(iii)(iv) of the Federal Deficit Reduction Act of 2005, shall be no less favorable than the inflation protection offered for all long-term care policies under the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Regulation as specified in 42 U.S.C. 1917(b);

(3) Develop a summary notice in clear, easily understood language for the consumer purchasing qualified long-term care insurance partnership policies on the current law pertaining to asset disregard and asset tests; and

(4) Develop requirements to ensure that any individual who exchanges nonqualified long-term care insurance for a qualified long-term care insurance partnership policy receives equitable treatment for time or value gained.

2. The director of the department of insurance, financial institutions and professional registration shall promulgate rules to carry out the provisions of this section, and on the process for certifying the qualified long-term care partnership policies. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 577)



Section 208.698 Reports required.

Reports required.

208.698. The issuers of qualified long-term care partnership policies in this state shall provide regular reports to both the Secretary of the Department of Health and Human Services in accordance with federal law and regulations and to the department of social services and the department of insurance, financial institutions and professional registration as provided in Section 6021 of the Federal Deficit Reduction Act of 2005.

(L. 2007 S.B. 577)



Section 208.750 Title--definitions.

Title--definitions.

208.750. 1. Sections 208.750 to 208.775 shall be known and may be cited as the "Family Development Account Program".

2. For purposes of sections 208.750 to 208.775, the following terms mean:

(1) "Account holder", a person who is the owner of a family development account;

(2) "Community-based organization", any religious or charitable association formed pursuant to chapter 352 or any nonprofit corporation formed under chapter 355 that is approved by the director of the department of economic development to implement the family development account program;

(3) "Department", the department of economic development;

(4) "Director", the director of the department of economic development;

(5) "Family development account", a financial instrument established pursuant to section 208.760;

(6) "Family development account reserve fund", the fund created by an approved community-based organization for the purposes of funding the costs incurred in the administration of the program and for providing matching funds for moneys in family development accounts;

(7) "Federal poverty level", the most recent poverty income guidelines published in the calendar year by the United States Department of Health and Human Services;

(8) "Financial institution", any bank, trust company, savings bank, credit union or savings and loan association as defined in chapter 362, 369 or 370 and with an office in Missouri which is approved by the director for participation in the program;

(9) "Program", the Missouri family development account program established in sections 208.750 to 208.775;

(10) "Program contributor", a person or entity who makes a contribution to a family development account reserve fund and is not the account holder.

(L. 1999 S.B. 387, et al. § 9, A.L. 2007 S.B. 30 merged with S.B. 577)



Section 208.755 Family development account program established--proposals, content--department--duties--rulemaking authority.

Family development account program established--proposals, content--department--duties--rulemaking authority.

208.755. 1. There is hereby established within the department of economic development a program to be known as the "Family Development Account Program". The program shall provide eligible families and individuals with an opportunity to establish special savings accounts for moneys which may be used by such families and individuals for education, home ownership or small business capitalization.

2. The department shall solicit proposals from community-based organizations seeking to administer the accounts on a not-for-profit basis. Community-based organization proposals shall include:

(1) A requirement that the individual account holder or the family of an account holder match the contributions of a community-based organization member by contributing cash;

(2) A process for including account holders in decision making regarding the investment of funds in the accounts;

(3) Specifications of the population or populations targeted for priority participation in the program;

(4) A requirement that the individual account holder or the family of an account holder attend economic literacy seminars;

(5) A process for including economic literacy seminars in the family development account program; and

(6) A process for regular evaluation and review of family development accounts to ensure program compliance by account holders.

3. In reviewing the proposals of community-based organizations, the department shall consider the following factors:

(1) The not-for-profit status of such organization;

(2) The fiscal accountability of the community-based organization;

(3) The ability of the community-based organization to provide or raise moneys for matching contributions;

(4) The ability of the community-based organization to establish and administer a reserve fund account which shall receive all contributions from program contributors; and

(5) The significance and quality of proposed auxiliary services, including economic literacy seminars, and their relationship to the goals of the family development account program.

4. No more than twenty percent of all funds in the reserve fund account may be used for administrative costs of the program in each of the first two years of the program, and no more than fifteen percent of such funds may be used for administrative costs for any subsequent year. Funds deposited by account holders shall not be used for administrative costs.

5. The department shall promulgate rules and regulations to implement and administer the provisions of sections 208.750 to 208.775. No rule or portion of a rule promulgated pursuant to the authority of sections 208.750 to 208.775 shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

(L. 1999 S.B. 387, et al. § 10)

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830



Section 208.760 Eligibility--withdrawal of moneys, when.

Eligibility--withdrawal of moneys, when.

208.760. 1. A family or individual whose household income is less than or equal to two hundred percent of the federal poverty level may open a family development account for the purpose of accumulating and withdrawing moneys for specified expenditures. The account holder may withdraw moneys from the account on the approval of the community-based organization, without penalty, for any of the following expenditures:

(1) Educational costs for any family member at an accredited institution of higher education;

(2) Job training costs for any family member eighteen years of age or older, at an accredited or licensed training program;

(3) Purchase of a primary residence;

(4) Major repairs or improvements to a primary residence; or

(5) Start-up capitalization of a small business for any family member eighteen years of age or older.

2. Financial institutions approved by the department shall be permitted to establish family development accounts pursuant to sections 208.750 to 208.775. The financial institution shall certify to the department, on forms prescribed by the department and accompanied by any documentation required by the department, that such accounts have been established pursuant to the provisions of sections 208.750 to 208.775 and that deposits have been made on behalf of the account holder.

3. A financial institution establishing a family development account shall:

(1) Keep the account in the name of the account holder;

(2) Permit deposits to be made in the account by the following, subject to the indicated conditions:

(a) The account holder; or

(b) A community-based organization on behalf of the account holder. Such a deposit may include moneys to match the account holder's deposits, up to a three-to-one match rate;

(3) Require the account to earn at least the market rate of interest; and

(4) Permit the account holder to withdraw moneys from the account for any of the purposes listed in subsection 1 of this section.

4. The total of all deposits by the account holder into a family development account in a calendar year shall not exceed two thousand dollars. The total balance in a family development account shall not exceed fifty thousand dollars.

(L. 1999 S.B. 387, et al. § 11)



Section 208.765 Forfeiture of account moneys, when--death of account holder, effect of.

Forfeiture of account moneys, when--death of account holder, effect of.

208.765. 1. Account holders who withdraw moneys from a family development account not in accordance with subsection 1 of section 208.760 shall forfeit all matching moneys in the account.

2. All moneys forfeited by an account holder pursuant to subsection 1 of this section shall be returned to the family development account reserve fund of the community-based organization.

3. In the event of an account holder's death, the account may be transferred to the ownership of a contingent beneficiary. An account holder shall name contingent beneficiaries at the time the account is established and may change such beneficiaries at any time. If the named beneficiary is deceased or otherwise cannot accept the transfer, the moneys shall be transferred to the family development account reserve fund of the community-based organization.

(L. 1999 S.B. 387, et al. § 12)



Section 208.770 Tax exemption, credit, when.

Tax exemption, credit, when.

208.770. 1. Moneys deposited in or withdrawn pursuant to subsection 1 of section 208.760 from a family development account by an account holder are exempted from taxation pursuant to chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, and chapter 147, 148 or 153 provided, however, that any money withdrawn for an unapproved use should be subject to tax as required by law.

2. Interest earned by a family development account is exempted from taxation pursuant to chapter 143.

3. Any funds in a family development account, including accrued interest, shall be disregarded when determining eligibility to receive, or the amount of, any public assistance or benefits.

4. A program contributor shall be allowed a credit against the tax imposed by chapter 143, excluding withholding tax imposed by sections 143.191 to 143.265, and chapter 147, 148 or 153, pursuant to sections 208.750 to 208.775. Contributions up to fifty thousand dollars per program contributor are eligible for the tax credit which shall not exceed fifty percent of the contribution amount.

5. The department of economic development shall verify all tax credit claims by contributors. The administrator of the community-based organization, with the cooperation of the participating financial institutions, shall submit the names of contributors and the total amount each contributor contributes to a family development account reserve fund for the calendar year. The director shall determine the date by which such information shall be submitted to the department by the local administrator. The department shall submit verification of qualified tax credits pursuant to sections 208.750 to 208.775 to the department of revenue.

6. For all fiscal years ending on or before June 30, 2010, the total tax credits authorized pursuant to sections 208.750 to 208.775 shall not exceed four million dollars in any fiscal year. For all fiscal years beginning on or after July 1, 2010, the total tax credits authorized under sections 208.750 to 208.775 shall not exceed three hundred thousand dollars in any fiscal year.

(L. 1999 S.B. 387, et al. § 13, A.L. 2009 H.B. 191)



Section 208.775 Independent evaluation--report.

Independent evaluation--report.

208.775. Subject to appropriations and to the provisions of chapter 34, the department shall annually award up to one hundred thousand dollars for an independent evaluation of the program. Based on this program evaluation, the department shall provide a comprehensive report on the program to the speaker of the house and the president pro tem of the senate by March first of each year, beginning in 2000.

(L. 1999 S.B. 387, et al. § 14)



Section 208.780 Definitions.

Definitions.

208.780. As used in sections 208.780 to 208.798, the following terms shall mean:

(1) "Asset test", the asset limits as defined by the Medicare Prescription Drug Improvement and Modernization Act, P.L. 108-173;

(2) "Contractor", the person, partnership, or corporate entity which has an approved contract with the department to administer the pharmaceutical assistance program established under sections 208.780 to 208.798 and this chapter;

(3) "Department", the department of social services;

(4) "Division", the department of social services, division of medical services;

(5) "Enrollee", a resident of this state who meets the conditions specified in sections 208.780 to 208.798 and in department regulations relating to eligibility for participation in the Missouri Rx plan and whose application for enrollment in the Missouri Rx plan has been approved by the department;

(6) "Federal poverty guidelines", the federal poverty guidelines updated annually in the Federal Register by the United States Department of Health and Human Services under the authority of 42 U.S.C. Section 9902(2);

(7) "Liquid assets", assets used in the eligibility determination process as defined by the Medicare Modernization Act;

(8) "Medicaid dual eligible" or "dual eligible", a person who is eligible for both Medicare and Medicaid as defined by the Medicare Modernization Act;

(9) "Medicare Modernization Act" or "MMA", the Medicare Prescription Drug, Improvement and Modernization Act of 2003, P.L. 108-173;

(10) "Medicare Part D prescription drug benefit", the prescription benefit provided under the Medicare Modernization Act, as it may vary from one prescription drug plan to another;

(11) "Missouri resident", a person who has or intends to have a fixed place of residence in Missouri, with the present intent of maintaining a permanent home in Missouri for the indefinite future;

(12) "Missouri Rx plan", the state pharmacy assistance program created in section 208.782, or the combination of state and federal programs providing services to the population described in section 208.784;

(13) "Participating pharmacy", a pharmacy that elects to participate as a pharmaceutical provider and enters into a participating network agreement with the department or contractor;

(14) "Prescription drug plan" or "PDP", nongovernmental drug plans under contract with the Center for Medicare and Medicaid Services to provide prescription benefits under the Medicare Modernization Act;

(15) "Prescription drugs", outpatient prescription drugs that have been approved as safe and effective by the United States Food and Drug Administration. Prescription drugs do not include experimental drugs or over-the-counter pharmaceutical products;

(16) "Program", the Missouri Rx plan created under sections 208.780 to 208.798.

(L. 2005 S.B. 539)

Terminates 8-28-14



Section 208.782 Missouri Rx plan established, purpose--rulemaking authority.

Missouri Rx plan established, purpose--rulemaking authority.

208.782. 1. There is hereby established a state pharmaceutical assistance program within the meaning of federal law at 42 U.S.C. Section 1395 w-133(b), to be known as the "Missouri Rx Plan". The purpose of the Missouri Rx plan, established within the department of social services, is to provide certain pharmaceutical benefits to certain elderly and disabled residents of this state, to facilitate coordination of benefits between the Missouri Rx plan and the federal Medicare Part D drug benefit program established by the Medicare Prescription Drug, Improvement and Modernization Act of 2003, P.L. 108-173, and as well as to enroll such individuals in said program.

2. The Missouri Rx plan shall assist eligible elderly and disabled individuals, including individuals qualified as dual eligibles by virtue of their eligibility for receipt of benefits under both the Medicaid and Medicare programs, in defraying the cost of medically necessary prescription drugs through coordination with the Medicare Part D drug benefit program. The Missouri Rx plan may select one or more prescription drug plans, as approved by the federal Centers for Medicare and Medicaid Services, as the preferred plan for purposes of the coordination of benefits between the Missouri Rx plan and the Medicare Part D drug. To ensure Medicare eligible seniors receive a coordinated benefit, the Missouri Rx plan may preliminarily enroll or reenroll beneficiaries of the Missouri Rx plan into a preferred prescription drug plan or plans in the absence of any action or application of the individual beneficiary seeking such enrollment, provided that each individual so enrolled shall be promptly informed of:

(1) The procedures by which the individual may disenroll from the preferred PDP;

(2) The existence of an alternative PDP or PDPs authorized to provide Medicare Part D benefits in the region in which the individual resides;

(3) The manner by which the individual may change his or her enrollment to an alternative, nonpreferred PDP or obtain assistance in doing so; and

(4) * Enrollment in a nonpreferred PDP will not adversely affect either the individual's eligibility for enrollment in the Missouri Rx plan or the amount of benefits the individual may be eligible to receive from the Missouri Rx plan. The enrollment authority under this section shall also include the authority to withdraw individuals from nonpreferred plans in order to maximize the benefit to the individual.

3. The department shall promulgate rules and regulations, including benefit limits, as may be necessary to implement the Missouri Rx plan. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

4. The department may delegate administrative responsibilities as necessary to implement the Missouri Rx plan. The department may designate or enter into contracts with other entities including but not limited to other states, governmental purchasing pools, or for-profit or nonprofit organizations to assist in the administration of the program.

5. When requested by the department, other state agencies shall provide assistance or information necessary for the administration of the program.

(L. 2005 S.B. 539)

Terminates 8-28-14

*Word "That" appears in original rolls, a typographical error.



Section 208.784 Coordination of prescription drug coverage with Medicare Part D--enrollment in program--Medicaid dual eligibles, effect of.

Coordination of prescription drug coverage with Medicare Part D--enrollment in program--Medicaid dual eligibles, effect of.

208.784. 1. The program shall coordinate prescription drug coverage with the Medicare Part D prescription drug benefit, including related supplies as determined by the department, who:

(1) Is a resident of the state of Missouri and is either:

(a) Sixty-five years of age or older; or

(b) Is disabled and receiving a Social Security benefit and is enrolled in the Medicare program;

(2) Is enrolled in a Medicare Part D drug plan;

(3) Is not a member of a retirement plan that is receiving a benefit under the Medicare Prescription Drug, Improvement and Modernization Act of 2003, P.L. 108-173.

2. The department shall give initial enrollment priority to the Medicaid dual eligible population. A second enrollment priority will be afforded to Medicare-eligible applicants with annual household incomes at or below one hundred fifty percent of the federal poverty guidelines who also meet the asset test. Medicaid dual eligible persons may be automatically enrolled into the program, as long as they may opt out of the program if they so choose. The department shall determine the procedures for automatic enrollment in, and election out of, the Missouri Rx plan. Applicants meeting the eligibility requirements set forth in this section may begin enrolling in the program as determined by the department.

3. An individual or married couple who meet the eligibility requirements in subsection 1 of this section and who are not Medicaid dual eligible persons may apply for enrollment in the program by submitting an application to the department, or the department's designee, that attests to the age, residence, household income, and liquid assets of the individual or couple.

(L. 2005 S.B. 539, A.L. 2006 S.B. 1117)

Terminates 8-28-14



Section 208.786 Authority of department in providing benefits--start of program benefits, when.

Authority of department in providing benefits--start of program benefits, when.

208.786. 1. In providing program benefits, the department shall have the authority to:

(1) Adopt, amend, and rescind such rules and regulations necessary to perform its duties under this law to maximize the benefits;

(2) Enter into a contract with one or more prescription drug plans to coordinate the prescription benefits of the Missouri Rx plan and the Medicare Part D prescription benefit;

(3) Require that pharmaceutical manufacturers provide Medicaid level or greater rebates for enrollees at or below two hundred percent of the federal poverty level who also meet the asset test for Medicare Part D prescription benefit in order for the manufacturer's products to be available to the enrollees of the Missouri Rx plan. These rebates shall be no less than those provided to Medicaid under Section 1927 of Title XIX of the Social Security Act, 42 U.S.C. Section 1396r-8. If revenue is generated for the program from sources other than appropriation, the additional revenue shall be deposited in the Missouri Rx plan fund. This additional revenue shall be used to fund program benefits and make payments, as may be required, under the Medicare Prescription Drug, Improvement and Modernization Act of 2003, P.L. 108-173;

(4) Preliminarily enroll beneficiaries into a preferred Medicare Part D prescription drug plan, with an opt-out provision for the individual. Individuals who opt out of the preferred PDP shall remain enrolled in the Missouri Rx plan unless they choose to withdraw from the program;

(5) Prescribe the application and enrollment procedures for prospective enrollees in the Missouri Rx plan;

(6) Select in accordance with applicable procurement laws, a contractor to assist in the administration of the Missouri Rx plan or negotiate the provision of administrative function for the Missouri Rx plan.

2. Program benefits shall begin January 1, 2006. For persons meeting the eligibility requirements in section 208.784, the program may, subject to appropriation and contingent upon available funds, pay all or some of the deductibles, coinsurance payments, premiums, and co-payments required under the Medicare Part D pharmacy benefit.

(L. 2005 S.B. 539)

Terminates 8-28-14



Section 208.788 Program not an entitlement--payer of last resort requirements.

Program not an entitlement--payer of last resort requirements.

208.788. 1. The program created in sections 208.780 to 208.798 is not an entitlement. The program created in or authorized under sections 208.780 to 208.798 is subject to the annual appropriation of funds by the general assembly. Benefits are limited by moneys appropriated in the appropriations bill and signed by the governor less actions by the governor under article IV, sections 26 and 27 of the Missouri Constitution and section 33.290.

2. The program is the payor of last resort, and shall only cover costs for participants that are not covered by the Medicare Part D prescription benefit.

3. Except for dual eligibles during the transition period in which they are being transferred from the Medicaid program to a prescription drug plan, applicants who are qualified for coverage of payments for prescription drugs under a public assistance program, other than MMA benefits, are ineligible for the Missouri Rx plan as long as they are so qualified.

4. Applicants who are qualified for full coverage of payments for prescription drugs under another plan of assistance or insurance are ineligible to receive benefits from the Missouri Rx plan as long as they are eligible to receive prescription drug benefits from another plan.

5. Applicants who are qualified for partial payments for prescription drugs under another insurance plan are eligible for the Missouri Rx plan, but may receive reduced assistance from the Missouri Rx plan.

(L. 2005 S.B. 539)

Terminates 8-28-14



Section 208.790 Applicants required to have fixed place of residence, rules.

Applicants required to have fixed place of residence, rules.

208.790. 1. The applicant shall have or intend to have a fixed place of residence in Missouri, with the present intent of maintaining a permanent home in Missouri for the indefinite future. The burden of establishing proof of residence within this state is on the applicant. The requirement also applies to persons residing in long-term care facilities located in the state of Missouri.

2. The department shall promulgate rules outlining standards for documenting proof of residence in Missouri. Documents used to show proof of residence shall include the applicant's name and address in the state of Missouri.

(L. 2005 S.B. 539)

Terminates 8-28-14



Section 208.794 Fund created.

Fund created.

208.794. 1. There is hereby created in the state treasury the "Missouri Rx Plan Fund", which shall consist of all moneys deposited in the fund under sections 208.780 to 208.798, and all moneys which may be appropriated to it by the general assembly from federal or other sources.

2. The state treasurer shall be custodian of the fund and shall approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the fund shall be used solely for the administration of sections 208.780 to 208.798. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

3. All funds collected by or due and payable to the Missouri Rx plan fund shall remain in and accrue to said fund.

4. Notwithstanding the provisions of section 33.080 to the contrary, moneys in the fund shall not revert to the credit of the general revenue fund at the end of the biennium.

(L. 2005 S.B. 539)

Terminates 8-28-14



Section 208.798 Termination date.

Termination date.

208.798. The provisions of sections 208.780 to 208.798 shall terminate on August 28, 2014.

(L. 2005 S.B. 539, A.L. 2011 H.B. 412)

Terminates 8-28-14



Section 208.819 Transition grants created, eligibility, amount--information and training developed--rulemaking authority.

Transition grants created, eligibility, amount--information and training developed--rulemaking authority.

208.819. 1. Subject to appropriations, persons institutionalized in nursing homes who are MO HealthNet-eligible and who wish to move back into the community shall be eligible for a one-time transition grant. The transition grant shall be limited to up to twenty-four hundred dollars to offset the initial down payments, setup costs, and other expenditures associated with housing a senior or person with disabilities needing home and community-based services as such person moves out of a nursing home. Such grants shall be established and administered by the division of senior and disability services in consultation with the department of social services. The division of senior and disability services and the department of social services shall cooperate in actively seeking federal and private grant moneys to further fund this program; except that, such federal and private grant moneys shall not limit the general assembly's ability to appropriate moneys for the transition grants.

2. The department of health and senior services and the department of mental health shall work together to develop information and training on community-based service options for residents transitioning into the community and shall promulgate rules as necessary. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2001 S.B. 236, A.L. 2009 H.B. 395)



Section 208.850 Title.

Title.

208.850. Title.

Sections 208.850 to 208.871 shall be known as and may be cited as "The Quality Home Care Act".

(L. 2008 Adopted by Initiative, Proposition B, § 1, November 4, 2008)

Effective 11-04-08



Section 208.853 Findings and purpose.

Findings and purpose.

208.853. Findings and purposes.

The people of the state of Missouri find as follows:

(1) Thousands of Missouri senior citizens and people with disabilities continue to live independently in their own homes and avoid placement in institutions such as nursing homes only as the result of the availability of qualified personal care attendants who assist them with the activities of daily living.

(2) Many Missouri senior citizens and people with disabilities who could not otherwise afford personal care assistance services in their own homes receive the services with assistance provided by the state and federal governments under the Missouri consumer directed services program.

(3) The United States Supreme Court has mandated that states provide services to persons with disabilities "in community settings rather than in institutions" when remaining in the community is appropriate, consistent with the wishes of the disabled person, and can be reasonably accommodated.

(4) In-home care is not only the choice of most senior citizens and people with disabilities, it is less costly than institutional care such as that provided in nursing homes and thus saves Missouri taxpayers significant amounts of money.

(5) The consumer directed services program permits the consumers of these highly intimate and personal services to hire, terminate and supervise the individual providing the services, but it does not currently give consumers any role in setting wage rates for personal care attendants.

(6) Personal care attendants generally receive low wages, minimal or no benefits, little if any training, and have no meaningful input into their terms and conditions of employment and no meaningful means of making suggestions for improvements in the consumer directed services program.

(7) The continued availability of quality home care services is threatened by a looming shortage of qualified personal care attendants due to the aging population in the state as well as low wages, a lack of benefits, and high rates of occupational injury. These poor working conditions also contribute to high turnover among personal care attendants that impairs the continuity of care.

(8) The safety of home care services is threatened by both the failure of existing safeguards to protect consumers from potentially abusive attendants and lengthy delays in processing background checks as recently documented by the state auditor.

(9) The continued availability of quality, safe home care services can be ensured through the creation of the "Missouri Quality Home Care Council" with authority to investigate the quality, safety and availability of home care services, recruit eligible personal care attendants, recommend qualifications for personal care attendants, improve the training of personal care attendants, establish a statewide list of eligible personal care attendants, refer consumers to eligible personal care attendants, engage in collective bargaining with a representative of personal care attendants, and recommend changes in personal care attendants' wages and benefits to the general assembly.

(L. 2008 Adopted by Initiative, Proposition B, § 2, November 4, 2008)

Effective 11-04-08



Section 208.856 Council created, expenses, members, terms, removal.

Council created, expenses, members, terms, removal.

208.856. The Missouri Quality Home Care Council.

1. Effective January 31, 2009, the Missouri quality home care council is hereby created to ensure* the availability and improve the quality of home care services by recruiting, training and stabilizing the personal care attendant workforce. Expenses of the council in carrying out its powers and duties shall be paid from any appropriations for that purpose by the general assembly. The council shall be assigned to the department of health and senior services with supervision by the department extending only to budgeting and reporting as provided by subdivisions (4) and (5) of subsection 6 of section 1 of the Reorganization Act of 1974. Supervision by the department shall not extend to matters relating to policies, regulatory functions or other matters specifically delegated to the council by sections 208.850 to 208.871 and the director of the department or any employee of the department, either directly or indirectly, shall not participate or interfere with the activities of the council in any manner not specifically provided by law.

2. The council shall consist of eleven members appointed by the governor with the advice and consent of the senate as follows:

(1) Six members shall be current or former recipients of personal care assistance services under the consumer directed services program, or its successor program or programs. Two of the consumer members shall have received services for a period of at least one year, two shall have received services for a period of at least two years, and two shall have received services for a period of at least three years. In order to ensure* that at least one of the consumer members has personal knowledge of challenges rural consumers face, at least one of these members shall be a resident of a third class county;

(2) One member shall be a representative of the Missouri department of health and senior services, or its successor entity;

(3) Two members shall be representatives of Missouri centers for independent living, or their successor entities;

(4) One member shall be a representative of the governor's council on disabilities, or its successor entity;

(5) One member shall be a representative of the governor's advisory council on aging, or its successor entity.

3. Each member of the council shall serve a term of three years, except the first eleven members who shall serve staggered terms as follows: three recipient members and the department of health and senior services member shall serve one-year terms, two recipient members and one centers for independent living member shall serve two-year terms, and one recipient member, one centers for independent living member, and the council on disabilities and advisory council on aging members shall serve three-year terms. The initial members of the council shall be appointed by the governor by March 1, 2009. If a vacancy occurs, the governor will appoint a replacement for the remainder of the departing member's term. Commission members shall be eligible for reappointment but shall serve no more than two terms. In making appointments, the governor shall consider nominations or recommendations from the agencies or groups represented on the council. Members of the council shall serve without compensation, but shall be reimbursed their actual and necessary expenses. The governor may remove a council member for good cause.

(L. 2008 Adopted by Initiative, Proposition B, § 3, November 4, 2008)

Effective 11-04-08

*Word "insure" appears here in original rolls of Section 3 of Proposition B adopted November 4, 2008.



Section 208.859 Powers and duties of the council.

Powers and duties of the council.

208.859. The powers and duties of the council.

The council shall have the following powers and duties:

(1) Assess the size, quality and stability of the home care workforce in Missouri and the ability of the existing workforce to meet the growing and changing needs of both aging and disabled consumers;

(2) Encourage eligible individuals to serve as personal care attendants;

(3) Provide training on a voluntary basis, either directly or through contracts, in cooperation with vendors, as defined in subdivision (5) of section 208.865*, for prospective and current personal care attendants;

(4) Recommend minimum qualifications for personal care attendants to the department of health and senior services;

(5) Establish and maintain a statewide list of eligible, available personal care attendants, in cooperation with vendors, including attendants available to provide respite and replacement services. In order to facilitate the creation of such a list, all vendors shall provide the council with the list of persons eligible to be a personal care attendant which vendors are required to maintain under subsection 4 of section 208.906* and subdivision (3) of subsection 1 of section 208.918*. The council shall ensure** that all personal care attendants placed on the statewide list are registered with the family care safety registry as provided in sections 210.900 to 210.936* and are not listed on any of the background check lists in the family care safety registry, absent a good cause waiver obtained from the department pursuant to section 660.317*. All consumers seeking personal care attendants, whether or not they are participants in the consumer directed services program, shall have access to the statewide list;

(6) Provide routine, emergency, respite, and replacement referrals of eligible and available personal care attendants to vendors and consumers;

(7) In cooperation with the Missouri state highway patrol, the department of social services' children's division, the department of mental health, the department of health and senior services, and vendors and on an on-going basis, assess existing mechanisms for preventing abuse and neglect of consumers in the home care setting and recommend improvements to those agencies and the general assembly. As part of this duty, members and employees of the council shall have access to the employee disqualification list established in section 660.315* and the family care safety registry. Members and employees of the council shall report to the department of health and senior services when they have reasonable cause to believe that a consumer has been abused or neglected as defined in section 660.250*, subject to the same standards set forth in section 208.912*;

(8) Recommend the wage rate or rates to be paid personal care attendants and any economic benefits to be received by personal care attendants to the general assembly. The department shall retain its existing authority to establish the Medicaid reimbursement rate for personal care assistance services under subsection 2 of section 208.903*;

(9) Establish other terms and conditions of employment of personal care attendants consistent with consumers' right to hire, fire, train, and supervise personal care attendants;

(10) Cooperate with the department of health and senior services and vendors to improve the provision of personal care assistance services;

(11) In carrying out its powers and duties under sections 208.850 to 208.871, the council may:

(a) Make and execute contracts and all other instruments necessary or convenient for the performance of its duties or exercise of its powers;

(b) Issue rules under the Missouri administrative procedures act, chapter 536, as necessary for the purposes and policies of sections 208.850 to 208.871. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section, shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void;

(c) Establish offices, employ an executive director and such other staff as is necessary to carry out its functions and fix their compensation, retain contractors as necessary and prescribe their duties and power, incur expenses, and create such liabilities as are reasonable and proper for the administration of sections 208.850 to 208.871;

(d) Solicit and accept for use any grant of money, services or property from the federal government, the state, or any political subdivision or agency thereof, including federal matching funds under Title XIX of the federal Social Security Act, and do all things necessary to cooperate with the federal government, the state, or any political subdivision or agency thereof in making an application for any grant;

(e) Keep records and engage in research and the gathering of relevant statistics;

(f) Acquire, hold, or dispose of personal property or any interest therein, and contract for, lease, or otherwise provide facilities for the activities conducted under this measure;

(g) Sue and be sued in its own name;

(h) Delegate to the appropriate persons the power to execute contracts and other instruments on its behalf and delegate any of its powers and duties if consistent with the purposes of sections 208.850 to 208.871; and

(i) Do other acts necessary or convenient to execute the powers expressly granted to it.

(L. 2008 Adopted by Initiative, Proposition B, § 4, November 4, 2008)

Effective 11-04-08

*References to statute or section numbers have been changed to comply with section 3.060.

**Word "insure" appears in original rolls of Section 4 of Proposition B adopted November 4, 2008.



Section 208.862 Consumer rights and employment relations.

Consumer rights and employment relations.

208.862. Consumer rights and employment relations.

1. Consumers shall retain the right to hire, fire, supervise, and train personal care attendants.

2. Vendors shall continue to perform the functions provided in sections 208.900 to 208.930*. In addition to having a philosophy that promotes the consumer's ability to live independently in the most integrated setting or the maximum community inclusion of persons with physical disabilities, as required by subsection 1 of section 208.918*, vendors shall provide to consumers advocacy, independent living skills training, peer counseling, and information and referral services, as those terms are used in subsection 3 of section 178.656*.

3. The council shall be a public body as that term is used in section 105.500*, and personal care attendants shall be employees of the council solely for purposes of section 105.500*, et seq.

4. The sole appropriate unit of personal care attendants, as that term is used in subdivision (1) of section 105.500*, shall be a statewide unit. Personal care attendants who are related to or members of the family of the consumer to whom they provide services shall not for that reason be excluded from the unit. The state board of mediation shall conduct an election, by mail ballot, to determine whether an organization shall be designated the exclusive bargaining representative as defined in subdivision (2) of section 105.500* for the statewide unit of personal care attendants under section 105.525* upon a showing that ten percent of the personal care attendants in said unit want to be represented by a representative. The Missouri office of administration shall represent the council in any collective bargaining with a representative of personal care attendants. Upon completion of bargaining, any agreements shall be reduced to writing and presented to the council for adoption, modification or rejection in accordance with section 105.520*.

5. The state of Missouri and all vendors shall cooperate in the implementation of any agreements reached by the council and any representative of personal care attendants, including making any payroll deductions authorized by the agreements which can lawfully be made pursuant to agreements entered into under sections 105.500 to 105.530* as currently construed by the Missouri appellate courts.

6. Personal care attendants shall not have the right to strike and breach of this prohibition will result in disqualification from participation in the consumer directed services program.

7. Personal care attendants shall not be considered employees of the state of Missouri or any vendor for any purpose.

(L. 2008 Adopted by Initiative, Proposition B, § 5, November 4, 2008)

Effective 11-04-08

*References to statute or section numbers have been changed to comply with section 3.060.



Section 208.865 Definitions.

Definitions.

208.865. Definitions.

As used in sections 208.850 to 208.871:

(1) "Consumer" means a person receiving personal care assistance services from a personal care attendant as defined in subdivision (4) of this section*;

(2) "Council" means the Missouri quality home care council;

(3) "Department" means the Missouri department of health and senior services;

(4) "Personal care attendant" means a person, other than a consumer's spouse, providing consumer-directed personal care assistance services as defined in subdivisions (2) and (5) of section 208.900* under sections 208.900 to 208.927*, similar consumer-directed personal care assistance services under section 208.930*, and similar consumer-directed personal care assistance services through a program operated pursuant to a waiver obtained under Section 1915(c) of the federal Social Security Act or similar consumer-directed services under the successor to any of said programs;

(5) "Vendor" is defined in subdivision (10) of section 208.900* and in subsection 2 of section 208.862*.

(L. 2008 Adopted by Initiative, Proposition B, § 6, November 4, 2008)

Effective 11-04-08

*References to statute or section numbers have been changed to comply with section 3.060.



Section 208.868 Federal approval and funding.

Federal approval and funding.

208.868. Federal approval and funding.

The council and the state of Missouri shall take all actions reasonably necessary to obtain any approval from the United States needed to implement any part of sections 208.850 to 208.871 and to ensure* continued federal funding of any program governed by sections 208.850 to 208.871.

(L. 2008 Adopted by Initiative, Proposition B, § 7, November 4, 2008)

Effective 11-04-08

*Word "insure" appears in original rolls of Section 7 of Proposition B adopted November 4, 2008.



Section 208.871 Severability clause.

Severability clause.

208.871. Severability.

If any section, subsection, subdivision, paragraph, sentence, or clause of sections 208.850 to 208.871 is held to be invalid or unconstitutional, such decision shall not affect any remaining portion, section, or part thereof which can be given effect without the invalid provision.

(L. 2008 Adopted by Initiative, Proposition B, § 8, November 4, 2008)

Effective 11-04-08



Section 208.895 Referral for services, department duties--assessments and care plans, requirements--definitions--report.

Referral for services, department duties--assessments and care plans, requirements--definitions--report.

208.895. 1. Upon the receipt of a properly completed referral for service for MO HealthNet-funded home- and community-based care or a physician's order, the department of health and senior services shall:

(1) Process, review and approve or deny the referral within fifteen business days;

(2) For approved referrals, arrange for the provision of services by a home- and community-based provider;

(3) Notify the referring entity or individual within five business days of receiving the referral if a different physical address is required to schedule the assessment. The referring entity has five days to provide a current physical address if requested by the department. If a different physical address is needed, the fifteen-day limit included in subdivision (1) of this subsection is suspended until the information is received by the department;

(4) Inform the applicant of:

(a) The full range of available MO HealthNet home- and community-based services, including, but not limited to, adult day care services, home-delivered meals, and the benefits of self-direction and agency model services;

(b) The choice of home- and community-based service providers in the applicant's area, and that some providers conduct their own assessments, but that choosing a provider who does not conduct assessments will not delay delivery of services; and

(c) The option to choose more than one home- and community-based service provider to deliver or facilitate the services the applicant is qualified to receive;

(5) Prioritize the referrals received, giving the highest priority to referrals for high-risk individuals, followed by individuals who are alleged to be victims of abuse or neglect as a result of an investigation initiated from the elder abuse and neglect hotline, and then followed by individuals who have not selected a provider or who have selected a provider that does not conduct assessments; and

(6) Notify the referring entity and the applicant within ten business days of receiving the referral if it has not scheduled the assessment.

2. If the department of health and senior services has not complied with subdivision (1) of subsection 1 of this section, a provider has the option of completing an assessment and care plan recommendation. At such time that the department approves or modifies the assessment and care plan, the care plan shall become effective; such approval or modification shall occur within five business days after receipt of the assessment and care plan from the provider. If such approval, modification, or denial by the department does not occur within five business days, the provider's care plan shall be approved and payment shall begin to the provider based on the assessment and care plan recommendation submitted by the provider.

3. At such time that the department approves or modifies the assessment and care plan, the latest approved care plan shall become effective. If the department assessment determines the client does not meet the level of care, the state shall not be responsible for the cost of services claimed prior to the department's written notification to the provider of such denial.

4. The department shall implement subsections 2 and 3 of this section unless the Centers for Medicare and Medicaid Services disapproves any necessary state plan amendments or waivers to implement the provisions in subsections 2 and 3 of this section allowing providers to perform assessments.

5. The department's auditing of home- and community-based service providers shall include a review of the client plan of care and provider assessments, and choice and communication of home- and community-based service provider service options to individuals seeking MO HealthNet services. Such auditing shall be conducted utilizing a statistically valid sample. The department shall also make publicly available a review of its process for informing participants of service options within MO HealthNet home- and community-based service provider services and information on referrals.

6. For purposes of this section:

(1) "Assessment" means a face-to-face determination that a MO HealthNet participant is eligible for home- and community-based services and:

(a) Is conducted by an assessor trained to perform home- and community-based care assessments;

(b) Uses forms provided by the department;

(c) Includes unbiased descriptions of each available service within home- and community-based services with a clear person-centered explanation of the benefits of each home- and community-based service, whether the applicant qualifies for more than one service and ability to choose more than one provider to deliver or facilitate services; and

(d) Informs the applicant, either by the department or the provider conducting the assessment, that choosing a provider or multiple providers that do not conduct their own assessments will in no way affect the quality of service or the timeliness of the applicant's assessment and authorization process;

(2) A "properly completed referral" shall contain basic information adequate for the department to contact the client or person needing service. At a minimum, the referral shall contain:

(a) The stated need for MO HealthNet home- and community-based services;

(b) The name, date of birth, and Social Security number of the client or person needing service, or the client's or person's MO HealthNet number; and

(c) The current physical address and phone number of the client or person needing services.

Additional information which may assist the department including contact information of a responsible party shall also be submitted.

7. The department shall:

(1) Develop an automated electronic assessment care plan tool to be used by providers; and

(2) Make recommendations to the general assembly by January 1, 2014, for the implementation of the automated electronic assessment care plan tool.

8. No later than December 31, 2014, the department of health and senior services shall submit a report to the general assembly that reviews the following:

(1) How well the department is doing on meeting the fifteen-day requirement;

(2) The process the department used to approve the assessors;

(3) Financial data on the cost of the program prior to and after enactment of this section;

(4) Any audit information available on assessments performed outside the department; and

(5) The department's staffing policies implemented to meet the fifteen-day assessment requirement.

(L. 2009 H.B. 395 § 1, A.L. 2010 S.B. 842, et al. merged with S.B. 1007, A.L. 2013 S.B. 127)



Section 208.900 Definitions.

Definitions.

208.900. As used in sections 208.900 to 208.927, the following terms mean:

(1) "Consumer", a physically disabled person determined by the department to be eligible to receive personal care assistance services. "Consumer" does not include any individual with a legal limitation of his or her ability to make decisions, including the appointment of a guardian or conservator, or who has an effective power of attorney that authorizes another person to act as the agent or on behalf of the individual for any of the duties required by the consumer-directed program;

(2) "Consumer-directed", the hiring, training, supervising, and directing of the personal care attendant by the consumer;

(3) "Department", the department of health and senior services;

(4) "Live independently", to reside and perform routine tasks in a noninstitutional or unsupervised residential setting;

(5) "Personal care assistance services", those routine tasks provided to meet the unmet needs required by the consumer to enable him or her to live independently;

(6) "Personal care attendant", a person, other than the consumer's spouse, who performs personal care assistance services for the consumer;

(7) "Physically disabled", loss of, or loss of use of, all or part of the neurological, muscular, or skeletal functions of the body to the extent that a person requires the assistance of another person to accomplish routine tasks;

(8) "Routine tasks":

(a) Bowel and bladder elimination;

(b) Dressing and undressing;

(c) Moving into and out of bed;

(d) Preparation and consumption of food and drink;

(e) Bathing and grooming;

(f) Use of prostheses, aids, equipment, and other similar devices; or

(g) Ambulation, housekeeping, and other functions of daily living;

(9) "Unmet needs", those routine tasks which are allowable by the Medicaid state plan but which cannot reasonably be met by the members of the consumer's household or other current support systems;

(10) "Vendor", any organization having a written agreement with the department to provide services including monitoring and oversight of the personal care attendant, orientation, and training of the consumer, and fiscal conduit services necessary for delivery of personal care assistance services to consumers.

(L. 2005 S.B. 539 § 660.661)

(2009) Section excluding from personal care assistance program individuals with a mental disability requiring appointment of a guardian violates federal law. Bechtel v. State Department of Social Services, 274. S.W.3d 464 (Mo.banc).



Section 208.903 Financial assistance for personal care, eligibility requirements.

Financial assistance for personal care, eligibility requirements.

208.903. 1. Subject to appropriations, the department shall provide financial assistance for consumer-directed personal care assistance services through eligible vendors to each person determined eligible to participate under guidelines established by the Medicaid state plan and who:

(1) Is capable of living independently with personal care assistance services;

(2) Is physically disabled;

(3) Is eighteen years of age or older;

(4) Is able to direct his or her own care;

(5) Is able to document proof of Medicaid eligibility under Title XIX of the Social Security Act under federal and state laws and regulations;

(6) Requires at least a nursing home level of care under regulations established by the department;

(7) Participates in an assessment or evaluation, or both, by the department; and

(8) Can have their unmet needs safely met at a cost that shall not exceed the average monthly Medicaid cost of nursing facility care as determined by the department of social services.

2. Upon certification of the employment of a personal care attendant chosen by the consumer in accordance with sections 208.900 to 208.927, the vendor shall perform the payroll and fringe benefit accounting functions for the consumer. The vendor shall be responsible for filing claims with the Missouri Medicaid program. Statutorily required fringe benefit costs shall be paid from the personal care assistant appropriation. The department shall establish the statewide rate for personal care attendant services. For purposes of this section, the personal care attendant is considered the employee of the consumer only for the period of time subsidized by personal care assistant funds. Nothing in this section shall be construed to mean that the attendant is the employee of the vendor, the department, or the state of Missouri.

(L. 2005 S.B. 539 § 660.664)



Section 208.906 Determination of eligibility--personal care service plan to be developed--reevaluation required.

Determination of eligibility--personal care service plan to be developed--reevaluation required.

208.906. 1. The department shall initiate the determination of an applicant's eligibility for personal care assistance services as follows:

(1) For all persons who had been receiving personal care assistance services on August 28, 2005, the department shall initiate reverification of the consumer's eligibility for personal care assistance services not later than one year following August 28, 2005. For all such reverifications in which the person is found to remain eligible, the department shall also review the person's personal care assistance authorized by the department to determine if it shall be maintained, adjusted, or eliminated according to the person's current situation at the reverification;

(2) For all applicants for personal care assistance services who apply for such services on or after August 28, 2005, the department shall initiate the determination of an applicant's eligibility for personal care assistance services within thirty days of receipt of a completed application;

(3) After the assessment described in subdivisions (1) and (2) of this subsection, the department shall reverify the applicant's eligibility for personal care assistance services at least every twelve months;

(4) All such determinations made under subdivisions (1), (2), and (3) of this subsection shall be made using the same common assessment tool used by the department for assessment of other disabled and aged adults;

(5) All such determinations made under subdivisions (1), (2), and (3) shall be made in strict compliance with the provisions of subsection 3* of section 208.909.

2. The applicant shall be notified of the initial determination of the department on his or her eligibility for personal care assistance services within ten days of determination.

3. Upon a determination of eligibility, the department shall develop a personal care assistance services plan which shall include, but is not limited to, the following:

(1) The maximum number of units of fifteen-minute increments of personal care assistance services to be provided; and

(2) Dates of initiation of, and reverification of the personal care assistance services provided.

4. Upon a determination of eligibility and completion of a personal care assistance services plan, the consumer shall choose a vendor of personal care assistance services from a list of eligible vendors maintained by the department. The vendor shall be responsible for maintaining a list of eligible personal care attendants. The personal care assistance services plan shall be signed by the consumer and a representative of the department. Copies of the plan shall be provided to the consumer, the vendor, and the department.

5. The needs of the consumer shall be reevaluated annually by the department, and the amount of assistance authorized by the department shall be maintained, adjusted, or eliminated accordingly.

(L. 2005 S.B. 539 § 660.667)

*Original rolls contain "subsection 2", a typographical error.



Section 208.909 Responsibilities of recipients and vendors.

Responsibilities of recipients and vendors.

208.909. 1. Consumers receiving personal care assistance services shall be responsible for:

(1) Supervising their personal care attendant;

(2) Verifying wages to be paid to the personal care attendant;

(3) Preparing and submitting time sheets, signed by both the consumer and personal care attendant, to the vendor on a biweekly basis;

(4) Promptly notifying the department within ten days of any changes in circumstances affecting the personal care assistance services plan or in the consumer's place of residence;

(5) Reporting any problems resulting from the quality of services rendered by the personal care attendant to the vendor. If the consumer is unable to resolve any problems resulting from the quality of service rendered by the personal care attendant with the vendor, the consumer shall report the situation to the department; and

(6) Providing the vendor with all necessary information to complete required paperwork for establishing the employer identification number.

2. Participating vendors shall be responsible for:

(1) Collecting time sheets or reviewing reports of delivered services and certifying the accuracy thereof;

(2) The Medicaid reimbursement process, including the filing of claims and reporting data to the department as required by rule;

(3) Transmitting the individual payment directly to the personal care attendant on behalf of the consumer;

(4) Monitoring the performance of the personal care assistance services plan.

3. No state or federal financial assistance shall be authorized or expended to pay for services provided to a consumer under sections 208.900 to 208.927, if the primary benefit of the services is to the household unit, or is a household task that the members of the consumer's household may reasonably be expected to share or do for one another when they live in the same household, unless such service is above and beyond typical activities household members may reasonably provide for another household member without a disability.

4. No state or federal financial assistance shall be authorized or expended to pay for personal care assistance services provided by a personal care attendant who is listed on any of the background check lists in the family care safety registry under sections 210.900 to 210.937*, unless a good cause waiver is first obtained from the department in accordance with section 660.317.

5. (1) All vendors shall, by July 1, 2015, have, maintain, and use a telephone tracking system for the purpose of reporting and verifying the delivery of consumer-directed services as authorized by the department of health and senior services or its designee. Use of such a system prior to July 1, 2015, shall be voluntary. The telephone tracking system shall be used to process payroll for employees and for submitting claims for reimbursement to the MO HealthNet division. At a minimum, the telephone tracking system shall:

(a) Record the exact date services are delivered;

(b) Record the exact time the services begin and exact time the services end;

(c) Verify the telephone number from which the services are registered;

(d) Verify that the number from which the call is placed is a telephone number unique to the client;

(e) Require a personal identification number unique to each personal care attendant;

(f) Be capable of producing reports of services delivered, tasks performed, client identity, beginning and ending times of service and date of service in summary fashion that constitute adequate documentation of service; and

(g) Be capable of producing reimbursement requests for consumer approval that assures accuracy and compliance with program expectations for both the consumer and vendor.

(2) The department of health and senior services, in collaboration with other appropriate agencies, including centers for independent living, shall establish telephone tracking system pilot projects, implemented in two regions of the state, with one in an urban area and one in a rural area. Each pilot project shall meet the requirements of this section and section 208.918. The department of health and senior services shall, by December 31, 2013, submit a report to the governor and general assembly detailing the outcomes of these pilot projects. The report shall take into consideration the impact of a telephone tracking system on the quality of the services delivered to the consumer and the principles of self-directed care.

(3) As new technology becomes available, the department may allow use of a more advanced tracking system, provided that such system is at least as capable of meeting the requirements of this subsection.

(4) The department of health and senior services shall promulgate by rule the minimum necessary criteria of the telephone tracking system. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

6. In the event that a consensus between centers for independent living and representatives from the executive branch cannot be reached, the telephony report issued to the general assembly and governor shall include a minority report which shall detail those elements of substantial dissent from the main report.

7. No interested party, including a center for independent living, shall be required to contract with any particular vendor or provider of telephony services nor bear the full cost of the pilot program.

(L. 2005 S.B. 539 § 660.670, A.L. 2010 S.B. 842, et al. merged with S.B. 1007)

*Section 210.937 was repealed by S.B. 184, 2003.



Section 208.912 Abuse and neglect reporting--investigation procedures--content of reports--employee disqualification list maintained.

Abuse and neglect reporting--investigation procedures--content of reports--employee disqualification list maintained.

208.912. 1. When any adult day care worker; chiropractor, Christian Science practitioner, coroner, dentist, embalmer, employee of the departments of social services, mental health, or health and senior services; employee of a local area agency on aging or an organized area agency on aging program; funeral director; home health agency or home health agency employee; hospital and clinic personnel engaged in examination, care, or treatment of persons; in-home services owner, provider, operator, or employee; law enforcement officer; long-term care facility administrator or employee; medical examiner; medical resident or intern; mental health professional; minister; nurse; nurse practitioner; optometrist; other health practitioner; peace officer; pharmacist; physical therapist; physician; physician's assistant; podiatrist; probation or parole officer; psychologist; vendor as defined in section 208.900; personal care attendant; or social worker has reasonable cause to believe that a consumer has been abused or neglected as defined in section 660.250 as a result of the delivery of or failure to deliver personal care assistance services, he or she shall immediately report or cause a report to be made to the department. If the report is made by a physician of the consumer, the department shall maintain contact with the physician regarding the progress of the investigation.

2. When a report of deteriorating physical condition resulting in possible abuse or neglect of a consumer is received by the department, the department's case manager and the department nurse shall be notified. The case manager shall investigate and immediately report the results of the investigation to the department nurse.

3. If requested, local area agencies on aging shall provide volunteer training to those persons listed in subsection 1 of this section regarding the detection and reporting of abuse and neglect under this section.

4. Any person required in subsection 1 of this section to report or cause a report to be made to the department who fails to do so within a reasonable time after the act of abuse or neglect is guilty of a class A misdemeanor.

5. The report shall contain the names and addresses of the vendor, the personal care attendant, and the consumer, and information regarding the nature of the abuse or neglect, the name of the complainant, and any other information which might be helpful in an investigation.

6. In addition to those persons required to report under subsection 1 of this section, any other person having reasonable cause to believe that a consumer has been abused or neglected by a personal care attendant may report such information to the department.

7. If the investigation indicates possible abuse or neglect of a consumer, the investigator shall refer the complaint together with his or her report to the department director or his or her designee for appropriate action. If, during the investigation or at its completion, the department has reasonable cause to believe that immediate action is necessary to protect the consumer from abuse or neglect, the department or the local prosecuting attorney may, or the attorney general upon request of the department shall, file a petition for temporary care and protection of the consumer in a circuit court of competent jurisdiction. The circuit court in which the petition is filed shall have equitable jurisdiction to issue an ex parte order granting the department authority for the temporary care and protection of consumer, for a period not to exceed thirty days.

8. Reports shall be confidential, as provided under section 660.320.

9. Anyone, except any person who has abused or neglected a consumer, who makes a report pursuant to this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability for making such a report or for testifying, except for liability for perjury, unless such person acted negligently, recklessly, in bad faith, or with malicious purpose.

10. Within five working days after a report required to be made under this section is received, the person making the report shall be notified of its receipt and of the initiation of the investigation.

11. No person who directs or exercises any authority as a vendor, and no personal care attendant, shall harass, dismiss or retaliate against a consumer because he or she or any member of his or her family has made a report of any violation or suspected violation of laws, standards or regulations applying to the vendor or personal care attendant which he or she has reasonable cause to believe has been committed or has occurred.

12. The department shall place on the employee disqualification list established in section 660.315 the names of any persons who have been finally determined by the department to have recklessly, knowingly or purposely abused or neglected a consumer while employed by a vendor, or employed by a consumer as a personal care attendant.

13. The department shall provide the list maintained pursuant to section 660.315 to vendors as defined in section 208.900.

14. Any person, corporation or association who received the employee disqualification list under subsection 13 of this section, or any person responsible for providing health care service, who declines to employ or terminates a person whose name is listed in this section shall be immune from suit by that person or anyone else acting for or in behalf of that person for the failure to employ or for the termination of the person whose name is listed on the employee disqualification list.

(L. 2005 S.B. 539 § 660.673)



Section 208.915 Misappropriation of consumer's property or funds, report to the department--content of report--investigation procedures--employee disqualification list maintained.

Misappropriation of consumer's property or funds, report to the department--content of report--investigation procedures--employee disqualification list maintained.

208.915. 1. Any person having reasonable cause to believe that a misappropriation of a consumer's property or funds, or the falsification of any documents verifying personal care assistance services delivery to the consumer, has occurred may report such information to the department.

2. For each report the department shall attempt to obtain the name and address of the vendor, the personal care attendant, the personal care assistance services consumer, information regarding the nature of the misappropriation or falsification, the name of the complainant, and any other information which might be helpful in an investigation.

3. Any personal care assistance services vendor, or personal care attendant who puts to his or her own use or the use of the personal care assistance services vendor or otherwise diverts from the personal care assistance services consumer's use any personal property or funds of the consumer, or falsifies any documents for service delivery, is guilty of a class A misdemeanor.

4. Upon receipt of a report, the department shall immediately initiate an investigation and report information gained from such investigation to appropriate law enforcement authorities.

5. If the investigation indicates probable misappropriation of property or funds, or falsification of any documents for service delivery of a personal care assistance services consumer, the investigator shall refer the complaint together with the investigator's report to the department director or the director's designee for appropriate action.

6. Reports shall be confidential, as provided under section 660.320.

7. Anyone, except any person participating in or benefitting from the misappropriation of funds, who makes a report under this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability for making such a report or for testifying except for liability for perjury, unless such person acted negligently, recklessly, in bad faith, or with malicious purpose.

8. Within five working days after a report required to be made under this section is received, the person making the report shall be notified in writing of its receipt and of the initiation of the investigation.

9. No person who directs or exercises any authority in a personal care assistance services vendor agency shall harass, dismiss or retaliate against a personal care assistance services consumer or a personal care attendant because he or she or any member of his or her family has made a report of any violation or suspected violation of laws, ordinances or regulations applying to the personal care assistance services vendor or any personal care attendant which he or she has reasonable cause to believe has been committed or has occurred.

10. The department shall maintain the employee disqualification list and place on the employee disqualification list the names of any personal care attendants who are or have been employed by a personal care assistance services consumer, and the names of any persons who are or have been employed by a vendor as defined in subdivision (10) of section 208.900, and who have been finally determined by the department under section 660.315 to have misappropriated any property or funds, or falsified any documents for service delivery to a personal care assistance services consumer and who came to be known to the consumer, directly or indirectly by virtue of the consumer's participation in the personal care assistance services program.

(L. 2005 S.B. 539 § 660.676)



Section 208.918 Vendor requirements, philosophy and services.

Vendor requirements, philosophy and services.

208.918. 1. In order to qualify for an agreement with the department, the vendor shall have a philosophy that promotes the consumer's ability to live independently in the most integrated setting or the maximum community inclusion of persons with physical disabilities, and shall demonstrate the ability to provide, directly or through contract, the following services:

(1) Orientation of consumers concerning the responsibilities of being an employer, supervision of personal care attendants including the preparation and verification of time sheets;

(2) Training for consumers about the recruitment and training of personal care attendants;

(3) Maintenance of a list of persons eligible to be a personal care attendant;

(4) Processing of inquiries and problems received from consumers and personal care attendants;

(5) Ensuring the personal care attendants are registered with the family care safety registry as provided in sections 210.900 to 210.937*; and

(6) The capacity to provide fiscal conduit services through a telephone tracking system by the date required under section 208.909.

2. In order to maintain its agreement with the department, a vendor shall comply with the provisions of subsection 1 of this section and shall:

(1) Demonstrate sound fiscal management as evidenced on accurate quarterly financial reports and annual audit submitted to the department; and

(2) Demonstrate a positive impact on consumer outcomes regarding the provision of personal care assistance services as evidenced on accurate quarterly and annual service reports submitted to the department;

(3) Implement a quality assurance and supervision process that ensures program compliance and accuracy of records; and

(4) Comply with all provisions of sections 208.900 to 208.927, and the regulations promulgated thereunder.

(L. 2005 S.B. 539 § 660.679, A.L. 2010 S.B. 842, et al. merged with S.B. 1007)

*Section 210.937 was repealed by S.B. 184, 2003.



Section 208.921 Denial of eligibility, applicant entitled to hearing.

Denial of eligibility, applicant entitled to hearing.

208.921. 1. Applicants for personal care assistance services and consumers receiving such services are entitled to a hearing with the department of social services if eligibility for personal care assistance services is denied, if the type or amount of services is set at a level less than the consumer believes is necessary, if disputes arise after preparation of the personal care assistance services plan concerning the provision of such services, or if services are discontinued as provided in section 208.924.

2. A request for a hearing shall be made to the department of social services in writing in the form prescribed by the department of social services within ninety days after the mailing or delivery of the written decision of the department of health and senior services. The procedures for such requests and for the hearings shall be as set forth in section 208.080.

(L. 2005 S.B. 539 § 660.681)



Section 208.924 Discontinuation of services, when.

Discontinuation of services, when.

208.924. A consumer's personal care assistance services may be discontinued under circumstances such as the following:

(1) The department learns of circumstances that require closure of a consumer's case, including one or more of the following: death, admission into a long-term care facility, no longer needing service, or inability of the consumer to consumer-direct personal care assistance service;

(2) The consumer has falsified records or committed fraud;

(3) The consumer is noncompliant with the plan of care. Noncompliance requires persistent actions by the consumer which negate the services provided in the plan of care;

(4) The consumer or member of the consumer's household threatens or abuses the personal care attendant or vendor to the point where their welfare is in jeopardy and corrective action has failed;

(5) The maintenance needs of a consumer are unable to continue to be met because the plan of care hours exceed availability; and

(6) The personal care attendant is not providing services as set forth in the personal care assistance services plan and attempts to remedy the situation have been unsuccessful.

(L. 2005 S.B. 539 § 660.684)



Section 208.927 Rulemaking authority.

Rulemaking authority.

208.927. The department may promulgate rules and regulations to implement the provisions of sections 208.900 to 208.927. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Any provisions of the existing rules regarding the personal care assistance program promulgated by the department of elementary and secondary education in title 5, code of state regulations, division 90, chapter 7, which are inconsistent with the provisions of sections 208.900 to 208.927 are void and of no force and effect.

(L. 2005 S.B. 539 § 660.687)



Section 208.930 Consumer-directed personal care assistance services, reimbursement for through eligible vendors--eligibility requirements--documentation--service plan required--premiums, amount--annual reevaluation--denial of benefits, procedure--expiration date.

Consumer-directed personal care assistance services, reimbursement for through eligible vendors--eligibility requirements--documentation--service plan required--premiums, amount--annual reevaluation--denial of benefits, procedure--expiration date.

208.930. 1. As used in this section, the term "department" shall mean the department of health and senior services.

2. Subject to appropriations, the department may provide financial assistance for consumer-directed personal care assistance services through eligible vendors, as provided in sections 208.900 through 208.927, to each person who was participating as a non-MO HealthNet eligible client pursuant to sections 178.661 through 178.673* on June 30, 2005, and who:

(1) Makes application to the department;

(2) Demonstrates financial need and eligibility under subsection 3 of this section;

(3) Meets all the criteria set forth in sections 208.900 through 208.927, except for subdivision (5) of subsection 1 of section 208.903;

(4) Has been found by the department of social services not to be eligible to participate under guidelines established by the MO HealthNet plan; and

(5) Does not have access to affordable employer-sponsored health care insurance or other affordable health care coverage for personal care assistance services as defined in section 208.900. For purposes of this section, "access to affordable employer-sponsored health care insurance or other affordable health care coverage" refers to health insurance requiring a monthly premium less than or equal to one hundred thirty-three percent of the monthly average premium required in the state's current Missouri consolidated health care plan.

Payments made by the department under the provisions of this section shall be made only after all other available sources of payment have been exhausted.

3. (1) In order to be eligible for financial assistance for consumer-directed personal care assistance services under this section, a person shall demonstrate financial need, which shall be based on the adjusted gross income and the assets of the person seeking financial assistance and such person's spouse.

(2) In order to demonstrate financial need, a person seeking financial assistance under this section and such person's spouse must have an adjusted gross income, less disability-related medical expenses, as approved by the department, that is equal to or less than three hundred percent of the federal poverty level. The adjusted gross income shall be based on the most recent income tax return.

(3) No person seeking financial assistance for personal care services under this section and such person's spouse shall have assets in excess of two hundred fifty thousand dollars.

4. The department shall require applicants and the applicant's spouse, and consumers and the consumer's spouse, to provide documentation for income, assets, and disability-related medical expenses for the purpose of determining financial need and eligibility for the program. In addition to the most recent income tax return, such documentation may include, but shall not be limited to:

(1) Current wage stubs for the applicant or consumer and the applicant's or consumer's spouse;

(2) A current W-2 form for the applicant or consumer and the applicant's or consumer's spouse;

(3) Statements from the applicant's or consumer's and the applicant's or consumer's spouse's employers;

(4) Wage matches with the division of employment security;

(5) Bank statements; and

(6) Evidence of disability-related medical expenses and proof of payment.

5. A personal care assistance services plan shall be developed by the department pursuant to section 208.906 for each person who is determined to be eligible and in financial need under the provisions of this section. The plan developed by the department shall include the maximum amount of financial assistance allowed by the department, subject to appropriation, for such services.

6. Each consumer who participates in the program is responsible for a monthly premium equal to the average premium required for the Missouri consolidated health care plan; provided that the total premium described in this section shall not exceed five percent of the consumer's and the consumer's spouse's adjusted gross income for the year involved.

7. (1) Nonpayment of the premium required in subsection 6 shall result in the denial or termination of assistance, unless the person demonstrates good cause for such nonpayment.

(2) No person denied services for nonpayment of a premium shall receive services unless such person shows good cause for nonpayment and makes payments for past-due premiums as well as current premiums.

(3) Any person who is denied services for nonpayment of a premium and who does not make any payments for past-due premiums for sixty consecutive days shall have their enrollment in the program terminated.

(4) No person whose enrollment in the program is terminated for nonpayment of a premium when such nonpayment exceeds sixty consecutive days shall be reenrolled unless such person pays any past-due premiums as well as current premiums prior to being reenrolled. Nonpayment shall include payment with a returned, refused, or dishonored instrument.

8. (1) Consumers determined eligible for personal care assistance services under the provisions of this section shall be reevaluated annually to verify their continued eligibility and financial need. The amount of financial assistance for consumer-directed personal care assistance services received by the consumer shall be adjusted or eliminated based on the outcome of the reevaluation. Any adjustments made shall be recorded in the consumer's personal care assistance services plan.

(2) In performing the annual reevaluation of financial need, the department shall annually send a reverification eligibility form letter to the consumer requiring the consumer to respond within ten days of receiving the letter and to provide income and disability-related medical expense verification documentation. If the department does not receive the consumer's response and documentation within the ten-day period, the department shall send a letter notifying the consumer that he or she has ten days to file an appeal or the case will be closed.

(3) The department shall require the consumer and the consumer's spouse to provide documentation for income and disability-related medical expense verification for purposes of the eligibility review. Such documentation may include but shall not be limited to the documentation listed in subsection 4 of this section.

9. (1) Applicants for personal care assistance services and consumers receiving such services pursuant to this section are entitled to a hearing with the department of social services if eligibility for personal care assistance services is denied, if the type or amount of services is set at a level less than the consumer believes is necessary, if disputes arise after preparation of the personal care assistance plan concerning the provision of such services, or if services are discontinued as provided in section 208.924. Services provided under the provisions of this section shall continue during the appeal process.

(2) A request for such hearing shall be made to the department of social services in writing in the form prescribed by the department of social services within ninety days after the mailing or delivery of the written decision of the department of health and senior services. The procedures for such requests and for the hearings shall be as set forth in section 208.080.

10. Unless otherwise provided in this section, all other provisions of sections 208.900 through 208.927 shall apply to individuals who are eligible for financial assistance for personal care assistance services under this section.

11. The department may promulgate rules and regulations, including emergency rules, to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. Any provisions of the existing rules regarding the personal care assistance program promulgated by the department of elementary and secondary education in title 5, code of state regulations, division 90, chapter 7, which are inconsistent with the provisions of this section are void and of no force and effect.

12. The provisions of this section shall expire on June 30, 2019.

(L. 2005 S.B. 74 & 49 § 1, A.L. 2006 S.B. 1084, A.L. 2007 S.B. 577)

Expires 6-30-19

*Sections 178.661 to 178.673 were repealed by S.B. 539, 2005.



Section 208.950 Plans required--participant enrollment--survey to assess health and wellness outcomes--health risk assessments required.

Plans required--participant enrollment--survey to assess health and wellness outcomes--health risk assessments required.

208.950. 1. The department of social services shall, with the advice and approval of the Mo HealthNet oversight committee established under section 208.955, create health improvement plans for all participants in Mo HealthNet. Such health improvement plans shall include but not be limited to, risk-bearing coordinated care plans, administrative services organizations, and coordinated fee-for-service plans. Development of the plans and enrollment into such plans shall begin July 1, 2008, and shall be completed by July 1, 2011, and shall take into account the appropriateness of enrolling particular participants into the specific plans and the time line for enrollment. For risk-bearing care coordination plans and administrative services organization plans, the contract shall require that the contracted per diem be reduced or other financial penalty occur if the quality targets specified by the department are not met. For purposes of this section, "quality targets specified by the department" shall include, but not be limited to, rates at which participants whose care is being managed by such plans seek to use hospital emergency department services for nonemergency medical conditions.

2. Every participant shall be enrolled in a health improvement plan and be provided a health care home. All health improvement plans are required to help participants remain in the least restrictive level of care possible, use domestic-based call centers and nurse help lines, and report on participant and provider satisfaction information annually. All health improvement plans shall use best practices that are evidence-based. The department of social services shall evaluate and compare all health improvement plans on the basis of cost, quality, health improvement, health outcomes, social and behavioral outcomes, health status, customer satisfaction, use of evidence-based medicine, and use of best practices and shall report such findings to the oversight committee.

3. When creating a health improvement plan for participants, the department shall ensure that the rules and policies are promulgated consistent with the principles of transparency, personal responsibility, prevention and wellness, performance-based assessments, and achievement of improved health outcomes, increasing access, and cost-effective delivery through the use of technology and coordination of care.

4. No provisions of any state law shall be construed as to require any aged, blind, or disabled person to enroll in a risk-bearing coordination plan.

5. The department of social services shall, by July 1, 2008, commission an independent survey to assess health and wellness outcomes of MO HealthNet participants by examining key health care delivery system indicators, including but not limited to disease-specific outcome measures, provider network demographic statistics including but not limited to the number of providers per unit population broken down by specialty, subspecialty, and multidisciplinary providers by geographic areas of the state in comparison side-by-side with like indicators of providers available to the state-wide population, and participant and provider program satisfaction surveys. In counting the number of providers available, the study design shall use a definition of provider availability such that a provider that limits the number of MO HealthNet recipients seen in a unit of time is counted as a partial provider in the determination of availability. The department may contract with another organization in order to complete the survey, and shall give preference to Missouri-based organizations. The results of the study shall be completed within six months and be submitted to the general assembly, the governor, and the oversight committee.

6. The department of social services shall engage in a public process for the design, development, and implementation of the health improvement plans and other aspects of MO HealthNet. Such public process shall allow for but not be limited to input from consumers, health advocates, disability advocates, providers, and other stakeholders.

7. By July 1, 2008, all health improvement plans shall conduct a health risk assessment for enrolled participants and develop a plan of care for each enrolled participant with health status goals achievable through healthy lifestyles, and appropriate for the individual based on the participant's age and the results of the participant's health risk assessment.

8. For any necessary contracts related to the purchase of products or services required to administer the MO HealthNet program, there shall be competitive requests for proposals consistent with state procurement policies of chapter 34 or through other existing state procurement processes specified in chapter 630.

(L. 2007 S.B. 577)



Section 208.951 Request for proposals.

Request for proposals.

208.951. For purposes of a request for proposal for health improvement plans, there shall be a request for proposal for at least six regions in the state, however in no case shall there be a single statewide contract. Counties with a risk-bearing care coordination plan as of July 1, 2007, shall continue as risk-bearing care coordination plans for the categories of aid in such program as of July 1, 2007. Nothing in sections 208.950 and 208.955 shall be construed to void a chronic care improvement plan contract existing on August 28, 2007.

(L. 2007 S.B. 577 § 3)



Section 208.952 Committee established, members, recommendations.

Committee established, members, recommendations.

208.952. 1. There is hereby established the "Joint Committee on MO HealthNet". The committee shall have as its purpose the study of the resources needed to continue and improve the MO HealthNet program over time. The committee shall consist of ten members:

(1) The chair and the ranking minority member of the house committee on the budget;

(2) The chair and the ranking minority member of the senate committee on appropriations committee;

(3) The chair and the ranking minority member of the house committee on appropriations for health, mental health, and social services;

(4) The chair and the ranking minority member of the senate committee on health and mental health;

(5) A representative chosen by the speaker of the house of representatives; and

(6) A senator chosen by the president pro tem of the senate.

No more than three members from each house shall be of the same political party.

2. A chair of the committee shall be selected by the members of the committee.

3. The committee shall meet as necessary.

4. Nothing in this section shall be construed as authorizing the committee to hire employees or enter into any employment contracts.

5. The committee shall receive and study the five-year rolling MO HealthNet budget forecast issued annually by the legislative budget office.

6. The committee shall make recommendations in a report to the general assembly by January first each year, beginning in 2008, on anticipated growth in the MO HealthNet program, needed improvements, anticipated needed appropriations, and suggested strategies on ways to structure the state budget in order to satisfy the future needs of the program.

(L. 2007 S.B. 577)



Section 208.955 Committee established, members, duties--issuance of findings--subcommittee designated, duties, members.

Committee established, members, duties--issuance of findings--subcommittee designated, duties, members.

208.955. 1. There is hereby established in the department of social services the "MO HealthNet Oversight Committee", which shall be appointed by January 1, 2008, and shall consist of nineteen members as follows:

(1) Two members of the house of representatives, one from each party, appointed by the speaker of the house of representatives and the minority floor leader of the house of representatives;

(2) Two members of the Senate, one from each party, appointed by the president pro tem of the senate and the minority floor leader of the senate;

(3) One consumer representative who has no financial interest in the health care industry and who has not been an employee of the state within the last five years;

(4) Two primary care physicians, licensed under chapter 334, who care for participants, not from the same geographic area, chosen in the same manner as described in section 334.120;

(5) Two physicians, licensed under chapter 334, who care for participants but who are not primary care physicians and are not from the same geographic area, chosen in the same manner as described in section 334.120;

(6) One representative of the state hospital association;

(7) Two nonphysician health care professionals, the first nonphysician health care professional licensed under chapter 335 and the second nonphysician health care professional licensed under chapter 337, who care for participants;

(8) One dentist, who cares for participants, chosen in the same manner as described in section 332.021;

(9) Two patient advocates who have no financial interest in the health care industry and who have not been employees of the state within the last five years;

(10) One public member who has no financial interest in the health care industry and who has not been an employee of the state within the last five years; and

(11) The directors of the department of social services, the department of mental health, the department of health and senior services, or the respective directors' designees, who shall serve as ex-officio members of the committee.

2. The members of the oversight committee, other than the members from the general assembly and ex-officio members, shall be appointed by the governor with the advice and consent of the senate. A chair of the oversight committee shall be selected by the members of the oversight committee. Of the members first appointed to the oversight committee by the governor, eight members shall serve a term of two years, seven members shall serve a term of one year, and thereafter, members shall serve a term of two years. Members shall continue to serve until their successor is duly appointed and qualified. Any vacancy on the oversight committee shall be filled in the same manner as the original appointment. Members shall serve on the oversight committee without compensation but may be reimbursed for their actual and necessary expenses from moneys appropriated to the department of social services for that purpose. The department of social services shall provide technical, actuarial, and administrative support services as required by the oversight committee. The oversight committee shall:

(1) Meet on at least four occasions annually, including at least four before the end of December of the first year the committee is established. Meetings can be held by telephone or video conference at the discretion of the committee;

(2) Review the participant and provider satisfaction reports and the reports of health outcomes, social and behavioral outcomes, use of evidence-based medicine and best practices as required of the health improvement plans and the department of social services under section 208.950;

(3) Review the results from other states of the relative success or failure of various models of health delivery attempted;

(4) Review the results of studies comparing health plans conducted under section 208.950;

(5) Review the data from health risk assessments collected and reported under section 208.950;

(6) Review the results of the public process input collected under section 208.950;

(7) Advise and approve proposed design and implementation proposals for new health improvement plans submitted by the department, as well as make recommendations and suggest modifications when necessary;

(8) Determine how best to analyze and present the data reviewed under section 208.950 so that the health outcomes, participant and provider satisfaction, results from other states, health plan comparisons, financial impact of the various health improvement plans and models of care, study of provider access, and results of public input can be used by consumers, health care providers, and public officials;

(9) Present significant findings of the analysis required in subdivision (8) of this subsection in a report to the general assembly and governor, at least annually, beginning January 1, 2009;

(10) Review the budget forecast issued by the legislative budget office, and the report required under subsection (22) of subsection 1 of section 208.151, and after study:

(a) Consider ways to maximize the federal drawdown of funds;

(b) Study the demographics of the state and of the MO HealthNet population, and how those demographics are changing;

(c) Consider what steps are needed to prepare for the increasing numbers of participants as a result of the baby boom following World War II;

(11) Conduct a study to determine whether an office of inspector general shall be established. Such office would be responsible for oversight, auditing, investigation, and performance review to provide increased accountability, integrity, and oversight of state medical assistance programs, to assist in improving agency and program operations, and to deter and identify fraud, abuse, and illegal acts. The committee shall review the experience of all states that have created a similar office to determine the impact of creating a similar office in this state; and

(12) Perform other tasks as necessary, including but not limited to making recommendations to the division concerning the promulgation of rules and emergency rules so that quality of care, provider availability, and participant satisfaction can be assured.

3. By July 1, 2011, the oversight committee shall issue findings to the general assembly on the success and failure of health improvement plans and shall recommend whether or not any health improvement plans should be discontinued.

4. The oversight committee shall designate a subcommittee devoted to advising the department on the development of a comprehensive entry point system for long-term care that shall:

(1) Offer Missourians an array of choices including community-based, in-home, residential and institutional services;

(2) Provide information and assistance about the array of long-term care services to Missourians;

(3) Create a delivery system that is easy to understand and access through multiple points, which shall include but shall not be limited to providers of services;

(4) Create a delivery system that is efficient, reduces duplication, and streamlines access to multiple funding sources and programs;

(5) Strengthen the long-term care quality assurance and quality improvement system;

(6) Establish a long-term care system that seeks to achieve timely access to and payment for care, foster quality and excellence in service delivery, and promote innovative and cost-effective strategies; and

(7) Study one-stop shopping for seniors as established in section 208.612.

5. The subcommittee shall include the following members:

(1) The lieutenant governor or his or her designee, who shall serve as the subcommittee chair;

(2) One member from a Missouri area agency on aging, designated by the governor;

(3) One member representing the in-home care profession, designated by the governor;

(4) One member representing residential care facilities, predominantly serving MO HealthNet participants, designated by the governor;

(5) One member representing assisted living facilities or continuing care retirement communities, predominantly serving MO HealthNet participants, designated by the governor;

(6) One member representing skilled nursing facilities, predominantly serving MO HealthNet participants, designated by the governor;

(7) One member from the office of the state ombudsman for long-term care facility residents, designated by the governor;

(8) One member representing Missouri centers for independent living, designated by the governor;

(9) One consumer representative with expertise in services for seniors or persons with a disability, designated by the governor;

(10) One member with expertise in Alzheimer's disease or related dementia;

(11) One member from a county developmental disability board, designated by the governor;

(12) One member representing the hospice care profession, designated by the governor;

(13) One member representing the home health care profession, designated by the governor;

(14) One member representing the adult day care profession, designated by the governor;

(15) One member gerontologist, designated by the governor;

(16) Two members representing the aged, blind, and disabled population, not of the same geographic area or demographic group designated by the governor;

(17) The directors of the departments of social services, mental health, and health and senior services, or their designees; and

(18) One member of the house of representatives and one member of the senate serving on the oversight committee, designated by the oversight committee chair.

Members shall serve on the subcommittee without compensation but may be reimbursed for their actual and necessary expenses from moneys appropriated to the department of health and senior services for that purpose. The department of health and senior services shall provide technical and administrative support services as required by the committee.

6. By October 1, 2008, the comprehensive entry point system subcommittee shall submit its report to the governor and general assembly containing recommendations for the implementation of the comprehensive entry point system, offering suggested legislative or administrative proposals deemed necessary by the subcommittee to minimize conflict of interests for successful implementation of the system. Such report shall contain, but not be limited to, recommendations for implementation of the following consistent with the provisions of section 208.950:

(1) A complete statewide universal information and assistance system that is integrated into the web-based electronic patient health record that can be accessible by phone, in-person, via MO HealthNet providers and via the internet that connects consumers to services or providers and is used to establish consumers' needs for services. Through the system, consumers shall be able to independently choose from a full range of home, community-based, and facility-based health and social services as well as access appropriate services to meet individual needs and preferences from the provider of the consumer's choice;

(2) A mechanism for developing a plan of service or care via the web-based electronic patient health record to authorize appropriate services;

(3) A preadmission screening mechanism for MO HealthNet participants for nursing home care;

(4) A case management or care coordination system to be available as needed; and

(5) An electronic system or database to coordinate and monitor the services provided which are integrated into the web-based electronic patient health record.

7. Starting July 1, 2009, and for three years thereafter, the subcommittee shall provide to the governor, lieutenant governor and the general assembly a yearly report that provides an update on progress made by the subcommittee toward implementing the comprehensive entry point system.

8. The provisions of section 23.253 shall not apply to sections 208.950 to 208.955.

(L. 2007 S.B. 577, A.L. 2011 H.B. 464 merged with H.B. 555 merged with H.B. 648)



Section 208.975 Fund created, use of moneys--rules.

Fund created, use of moneys--rules.

208.975. 1. There is hereby created in the state treasury the "Health Care Technology Fund" which shall consist of all gifts, donations, transfers, and moneys appropriated by the general assembly, and bequests to the fund. The state treasurer shall be custodian of the fund and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. The fund shall be administered by the department of social services in accordance with the recommendations of the MO HealthNet oversight committee unless otherwise specified by the general assembly. Moneys in the fund shall be distributed in accordance with specific appropriation by the general assembly. The director of the department of social services shall submit his or her recommendations for the disbursement of the funds to the governor and the general assembly.

2. Subject to the recommendations of the MO HealthNet oversight committee under section 208.978 and subsection 1 of this section, moneys in the fund shall be used to promote technological advances to improve patient care, decrease administrative burdens, increase access to timely services, and increase patient and health care provider satisfaction. Such programs or improvements on technology shall include encouragement and implementation of technologies intended to improve the safety, quality, and costs of health care services in the state, including but not limited to the following:

(1) Electronic medical records;

(2) Community health records;

(3) Personal health records;

(4) E-prescribing;

(5) Telemedicine;

(6) Telemonitoring; and

(7) Electronic access for participants and providers to obtain MO HealthNet service authorizations.

3. Prior to any moneys being appropriated or expended from the health care technology fund for the programs or improvements listed in subsection 2 of this section, there shall be competitive requests for proposals consistent with state procurement policies of chapter 34. After such process is completed, the provisions of subsection 1 of this section relating to the administration of fund moneys shall be effective.

4. For purposes of this section, "elected public official or any state employee" means a person who holds an elected public office in a municipality, a county government, a state government, or the federal government, or any state employee, and the spouse of either such person, and any relative within one degree of consanguinity or affinity of either such person.

5. Any amounts appropriated or expended from the health care technology fund in violation of this section shall be remitted by the payee to the fund with interest paid at the rate of one percent per month. The attorney general is authorized to take all necessary action to enforce the provisions of this section, including but not limited to obtaining an order for injunction from a court of competent jurisdiction to stop payments from being made from the fund in violation of this section.

6. Any business or corporation which receives moneys expended from the health care technology fund in excess of five hundred thousand dollars in exchange for products or services and, during a period of two years following receipt of such funds, employs or contracts with any current or former elected public official or any state employee who had any direct decision-making or administrative authority over the awarding of health care technology fund contracts or the disbursement of moneys from the fund shall be subject to the provisions contained within subsection 5 of this section. Employment of or contracts with any current or former elected public official or any state employee which commenced prior to May 1, 2007, shall be exempt from these provisions.

7. Any moneys remaining in the fund at the end of the biennium shall revert to the credit of the general revenue fund, except for moneys that were gifts, donations, or bequests.

8. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

9. The MO HealthNet division shall promulgate rules setting forth the procedures and methods implementing the provisions of this section and establish criteria for the disbursement of funds under this section to include but not be limited to grants to community health networks that provide the majority of care provided to MO HealthNet and low-income uninsured individuals in the community, and preference for health care entities where the majority of the patients and clients served are either participants of MO HealthNet or are from the medically underserved population. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 577)



Section 208.985 Legislative budget office to conduct forecast, items to be included.

Legislative budget office to conduct forecast, items to be included.

208.985. 1. Pursuant to section 33.803, by January 1, 2008, and each January first thereafter, the legislative budget office shall annually conduct a rolling five-year MO HealthNet forecast. The forecast shall be issued to the general assembly, the governor, the joint committee on MO HealthNet, and the oversight committee established in section 208.955. The forecast shall include, but not be limited to, the following, with additional items as determined by the legislative budget office:

(1) The projected budget of the entire MO HealthNet program;

(2) The projected budgets of selected programs within MO HealthNet;

(3) Projected MO HealthNet enrollment growth, categorized by population and geographic area;

(4) Projected required reimbursement rates for MO HealthNet providers; and

(5) Projected financial need going forward.

2. In preparing the forecast required in subsection 1 of this section, where the MO HealthNet program overlaps more than one department or agency, the legislative budget office may provide for review and investigation of the program or service level on an interagency or interdepartmental basis in an effort to review all aspects of the program.

(L. 2007 S.B. 577 § 1)



Section 208.990 MO HealthNet eligibility requirements.

MO HealthNet eligibility requirements.

208.990. 1. Notwithstanding any other provisions of law to the contrary, to be eligible for MO HealthNet coverage individuals shall meet the eligibility criteria set forth in 42 CFR 435, including but not limited to the requirements that:

(1) The individual is a resident of the state of Missouri;

(2) The individual has a valid Social Security number;

(3) The individual is a citizen of the United States or a qualified alien as described in Section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, 8 U.S.C. Section 1641, who has provided satisfactory documentary evidence of qualified alien status which has been verified with the Department of Homeland Security under a declaration required by Section 1137(d) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 that the applicant or beneficiary is an alien in a satisfactory immigration status; and

(4) An individual claiming eligibility as a pregnant woman shall verify pregnancy.

2. Notwithstanding any other provisions of law to the contrary, effective January 1, 2014, the family support division shall conduct an annual redetermination of all MO HealthNet participants' eligibility as provided in 42 CFR 435.916. The department may contract with an administrative service organization to conduct the annual redeterminations if it is cost effective.

3. The department, or family support division, shall conduct electronic searches to redetermine eligibility on the basis of income, residency, citizenship, identity and other criteria as described in 42 CFR 435.916 upon availability of federal, state, and commercially available electronic data sources. The department, or family support division, may enter into a contract with a vendor to perform the electronic search of eligibility information not disclosed during the application process and obtain an applicable case management system. The department shall retain final authority over eligibility determinations made during the redetermination process.

4. Notwithstanding any other provisions of law to the contrary, applications for MO HealthNet benefits shall be submitted in accordance with the requirements of 42 CFR 435.907 and other applicable federal law. The individual shall provide all required information and documentation necessary to make an eligibility determination, resolve discrepancies found during the redetermination process, or for a purpose directly connected to the administration of the medical assistance program.

5. Notwithstanding any other provisions of law to the contrary, to be eligible for MO HealthNet coverage under section 208.991, individuals shall meet the eligibility requirements set forth in subsection 1 of this section and all other eligibility criteria set forth in 42 CFR 435 and 457, including, but not limited to, the requirements that:

(1) The department of social services shall determine the individual's financial eligibility based on projected annual household income and family size for the remainder of the current calendar year;

(2) The department of social services shall determine household income for the purpose of determining the modified adjusted gross income by including all available cash support provided by the person claiming such individual as a dependent for tax purposes;

(3) The department of social services shall determine a pregnant woman's household size by counting the pregnant woman plus the number of children she is expected to deliver;

(4) CHIP-eligible children shall be uninsured, shall not have access to affordable insurance, and their parent shall pay the required premium;

(5) An individual claiming eligibility as an uninsured woman shall be uninsured.

(L. 2013 S.B. 127)



Section 208.991 Definitions--persons eligible for MO HealthNet--rulemaking authority.

Definitions--persons eligible for MO HealthNet--rulemaking authority.

208.991. 1. For purposes of this section and section 208.990, the following terms mean:

(1) "Child" or "children", a person or persons who are under nineteen years of age;

(2) "CHIP-eligible children", children who meet the eligibility standards for Missouri's children's health insurance program as provided in sections 208.631 to 208.658, including paying the premiums required under sections 208.631 to 208.658;

(3) "Department", the Missouri department of social services, or a division or unit within the department as designated by the department's director;

(4) "MAGI", the individual's modified adjusted gross income as defined in Section 36B(d)(2) of the Internal Revenue Code of 1986, as amended, and:

(a) Any foreign earned income or housing costs;

(b) Tax-exempt interest received or accrued by the individual; and

(c) Tax-exempt Social Security income;

(5) "MAGI equivalent net income standard", an income eligibility threshold based on modified adjusted gross income that is not less than the income eligibility levels that were in effect prior to the enactment of Public Law 111-148 and Public Law 111-152.

2. (1) Effective January 1, 2014, notwithstanding any other provision of law to the contrary, the following individuals shall be eligible for MO HealthNet coverage as provided in this section:

(a) Individuals covered by MO HealthNet for families as provided in section 208.145;

(b) Individuals covered by transitional MO HealthNet as provided in 42 U.S.C. Section 1396r-6;

(c) Individuals covered by extended MO HealthNet for families on child support closings as provided in 42 U.S.C. Section 1396r-6;

(d) Pregnant women as provided in subdivisions (10), (11), and (12) of subsection 1 of section 208.151;

(e) Children under one year of age as provided in subdivision (12) of subsection 1 of section 208.151;

(f) Children under six years of age as provided in subdivision (13) of subsection 1 of section 208.151;

(g) Children under nineteen years of age as provided in subdivision (14) of subsection 1 of section 208.151;

(h) CHIP-eligible children; and

(i) Uninsured women as provided in section 208.659.

(2) Effective January 1, 2014, the department shall determine eligibility for individuals eligible for MO HealthNet under subdivision (1) of this subsection based on the following income eligibility standards, unless and until they are changed:

(a) For individuals listed in paragraphs (a), (b), and (c) of subdivision (1) of this subsection, the department shall apply the July 16, 1996, Aid to Families with Dependent Children (AFDC) income standard as converted to the MAGI equivalent net income standard;

(b) For individuals listed in paragraphs (f) and (g) of subdivision (1) of this subsection, the department shall apply one hundred thirty-three percent of the federal poverty level converted to the MAGI equivalent net income standard;

(c) For individuals listed in paragraph (h) of subdivision (1) of this subsection, the department shall convert the income eligibility standard set forth in section 208.633 to the MAGI equivalent net income standard;

(d) For individuals listed in paragraphs (d), (e), and (i) of subdivision (1) of this subsection, the department shall apply one hundred eighty-five percent of the federal poverty level converted to the MAGI equivalent net income standard.

(3) Individuals eligible for MO HealthNet under subdivision (1) of this subsection shall receive all applicable benefits under section 208.152.

3. The department or appropriate divisions of the department shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as the term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

4. The department shall submit such state plan amendments and waivers to the Centers for Medicare and Medicaid Services of the federal Department of Health and Human Services as the department determines are necessary to implement the provisions of this section.

(L. 2013 S.B. 127 § 208.995)



Section 208.993 Joint committee on Medicaid transformation established--duties--members--expiration date.

Joint committee on Medicaid transformation established--duties--members--expiration date.

208.993. 1. The president pro tempore of the senate and the speaker of the house of representatives may jointly establish a committee to be known as the "Joint Committee on Medicaid Transformation".

2. The committee may study the following:

(1) Development of methods to prevent fraud and abuse in the MO HealthNet system;

(2) Advice on more efficient and cost-effective ways to provide coverage for MO HealthNet participants;

(3) An evaluation of how coverage for MO HealthNet participants can resemble that of commercially available health plans while complying with federal Medicaid requirements;

(4) Possibilities for promoting healthy behavior by encouraging patients to take ownership of their health care and seek early preventative care;

(5) Advice on the best manner in which to provide incentives, including a shared risk and savings to health plans and providers to encourage cost-effective delivery of care; and

(6) Ways that individuals who currently receive medical care coverage through the MO HealthNet program can transition to obtaining their health coverage through the private sector.

3. If established, the joint committee shall be composed of twelve members. Six members shall be from the senate, with four members appointed by the president pro tempore of the senate, and two members of the minority party appointed by the president pro tempore of the senate with the advice of the minority leader of the senate. Six members shall be from the house of representatives, with four members appointed by the speaker of the house of representatives, and two members of the minority party appointed by the speaker of the house of representatives with the advice of the minority leader of the house of representatives.

4. The provisions of this section shall expire on January 1, 2014.

(L. 2013 H.B. 986)

Expires 1-01-14



Section 208.1050 Fund created, use of moneys.

Fund created, use of moneys.

208.1050. 1. There is hereby created in the state treasury the "Missouri Senior Services Protection Fund", which shall consist of money collected under subsection 2 of this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, money in the fund shall be used solely for the administration of subsection 2 of this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

2. The state treasurer shall deposit from moneys that otherwise would have been deposited into the general revenue fund an amount equal to fifty-five million one hundred thousand dollars into the Missouri senior services protection fund. At least one-quarter of such amount shall be deposited on or before July 15, 2013, an additional one-quarter by October 15, 2013, and an additional one-quarter by January 15, 2014. The remaining amount shall be deposited by March 15, 2014. Moneys in the fund shall be allocated for services for low-income seniors and people with disabilities.

(L. 2013 H.B. 116 merged with H.B. 986)

Effective 7-08-13 (H.B. 986)

7-12-13 (H.B. 116)






Chapter 209 Aid to the Blind--Rights of Persons with Visual, Hearing or Physical

Section 209.010 Division of family services to aid blind persons.

Division of family services to aid blind persons.

209.010. The duties of the division of family services shall be to prepare and maintain a complete register of the blind persons within this state and to collate information concerning their physical condition, cause of blindness and such additional information as may be useful to the division in the performance of its other duties as herein enumerated, and to investigate and report to the general assembly from time to time the condition of the blind within this state, with its recommendations concerning the best method of relief for the blind; to adopt such measures as the division may deem expedient for the prevention and cure of blindness; to establish and maintain at such places within this state as the division may deem expedient shops and workrooms for the employment of blind persons capable of useful labor, and to provide superintendence and other assistance therefor and instruction therein; to compensate the persons so employed in the manner and to the extent that the division shall deem proper; to provide such means for the sale of the products of the blind as the division shall deem expedient; to act as a bureau of information for the purpose of securing employment for the blind of this state elsewhere than in the shops and workrooms of the division and to this end the division is authorized to procure and furnish materials and tools and to furnish aid and assistance to blind persons engaged in home industries and to buy and sell the products of the blind wherever and however produced within this state; to provide for the temporary cost of the food, raiment and shelter of deserving blind persons engaged in useful labor; to ameliorate the condition of the blind by such means consistent with the provisions of sections 209.010 to 209.160 as the division may deem expedient; provided, however, that no part of the funds appropriated by the state shall be used for solely charitable purposes; the object and purpose of sections 209.010 to 209.160 being to encourage capable blind persons in the pursuit of useful labor and to provide for the prevention and cure of blindness.

(RSMo 1939 § 9447)

Prior revisions: 1929 § 8889; 1919 § 12361

CROSS REFERENCES:

Division of family services to administer aid or pension to blind persons, 207.010

Readers for blind persons attending college in this state, 178.160 to 178.180



Section 209.020 Division of family services may receive and expend donations and bequests.

Division of family services may receive and expend donations and bequests.

209.020. Said division of family services is authorized to receive and use for the purposes herein enumerated, or any of them, donations and bequests, and is authorized to expend such donations and bequests in such manner as it may deem proper within the limitations imposed by the donors thereof.

(RSMo 1939 § 9448)

Prior revisions: 1929 § 8890; 1919 § 12362



Section 209.030 Blind pensions, eligibility requirements.

Blind pensions, eligibility requirements.

209.030. Every adult blind person, eighteen years of age or over, of good moral character who shall have been a resident of the state of Missouri for one year or more next preceding the time of making application for the pension herein provided and every adult blind person eighteen years of age or over who may have lost his or her sight while a bona fide resident of this state and who has been a continuous resident thereof since such loss of sight, shall be entitled to receive, when enrolled under the provisions of sections 209.010 to 209.160, an annual pension as provided for herein, payable in equal monthly installments, provided that no such person shall be entitled to a pension who owns property or has an interest in property to the value of twenty thousand dollars or more, or if married and actually living with husband or wife, if the value of his or her interest in property, together with that of such husband or wife, exceeds said amount; provided, further, that in determining the total value of property owned, the real estate occupied by the blind person or spouse as the home, shall be excluded; or who has a sighted spouse resident in this state who upon the investigation of the division of family services may be found to be able to provide for the reasonable support of such applicant, or while publicly soliciting alms in any manner or through any artifice in any part of this state; and provided, further, that blind persons who are maintained in private or endowed institutions or who are inmates of a public institution shall not be entitled to the benefits of sections 209.010 to 209.160, except as a patient in a public medical institution; provided, benefits shall not be paid to a blind person under sixty-five years of age, who is a patient in an institution for mental diseases or tuberculosis. In order to comply with federal laws and regulations and state plans in making payments to or on behalf of mentally ill individuals sixty-five years of age, or over, who are patients in a state mental institution, the division of family services shall require agreements or other arrangements with the institution to provide a framework for cooperation and to assure that state plan requirements and federal laws and regulations relating to such payment will be observed. In the event the federal laws or regulations will not permit approval of the state plan for benefit payments to or on behalf of an individual who is sixty-five years of age, or over, and is a patient in a state institution for mental diseases, this portion of this section shall be inoperative until approval of a state plan is obtained.

(RSMo 1939 § 9451, A.L. 1943 p. 786, A.L. 1945 p. 1351, A.L. 1947 V. II p. 329, A.L. 1949 p. 531, A.L. 1951 p. 762, A.L. 1953 p. 641, A.L. 1955 p. 696, A.L. 1959 H.B. 73, A.L. 1967 p. 328, A.L. 1969 H.B. 225, A.L. 1972 S.B. 483, A.L. 1981 H.B. 360)



Section 209.035 Proceeds from involuntary conversion, how treated--receipt defined.

Proceeds from involuntary conversion, how treated--receipt defined.

209.035. 1. Any proceeds from involuntary conversion of real property into personal property (such as forced transfer under condemnation, eminent domain, and fire, flood or other act of God) received by a recipient while eligible to receive blind pension benefits under existing laws shall be considered real property for a period of one year from the time of their receipt.

2. For the purposes of this section the word "receipt" means actual receipt of the proceeds or the payment into court of the proceeds, except that in condemnation cases where the initial exception to the commissioner's award is filed by the condemning authority, the word "receipt" means receipt of an award under a final judgment.

(L. 1972 S.B. 483)



Section 209.040 Vision test required, standard of vision--amount of payments, effect of insufficient appropriations--medical assistance--increase in appropriations, limitations.

Vision test required, standard of vision--amount of payments, effect of insufficient appropriations--medical assistance--increase in appropriations, limitations.

209.040. 1. No person shall be entitled to a pension under sections 209.010 to 209.160 who does not have vision with or without properly adjusted glasses, up to but not including five two-hundredths, or whose best visual field is five degrees as tested with five millimeter target on perimeter. No person shall be entitled to receive a pension except upon a scientific vision test supported by a certificate of an ophthalmologist, a physician skilled in disease of the eye, or an optometrist, designated or approved by the department of social services to make such examination. To continue to be eligible to receive a pension under the provisions of this section, a person shall present to the department of social services every fifth year after the initial vision test a new certificate of an ophthalmologist, a physician skilled in disease of the eye, or an optometrist, designated or approved by the department to make a scientific vision test that such person continues to meet the requirements of this section. Every person passing the vision test and having the other qualifications provided in sections 209.010 to 209.160 shall be entitled to receive a monthly pension in an amount established by appropriations made by the general assembly for that purpose but not less than three hundred forty dollars; except that pensions to the blind as provided herein shall not be payable to a blind person unless such person has been declared ineligible to receive aid under the federal supplemental security income program, nor shall pensions to the blind as provided herein be payable to any person who is receiving general relief assistance.

2. If the funds at the disposal of or which may be obtained by the department of social services for the payment of benefits under this section shall at any time become insufficient to pay the full amount of benefits to each person entitled thereto, the amount of benefits of each one of such persons shall be reduced pro rata in proportion to such deficiency in the total amount available or to become available for such purpose.

3. Medical assistance for blind recipients eligible for such assistance under the provisions of sections 208.151 to 208.158 shall be payable as provided in sections 208.151 to 208.158 without regard to any durational residence requirement for eligibility out of funds designated for such medical assistance and not from the blind pension fund.

4. The monthly pension provided in subsection 1 of this section shall be increased by the general assembly by an appropriation bill by a monthly pension amount which equals one-twelfth of the quotient obtained by dividing seventy-five percent of the annual growth of funds in the blind pension fund for the preceding fiscal year by the number of persons eligible to receive the monthly pension provided in subsection 1 of this section.

(RSMo 1939 § 9452, A.L. 1945 p. 1351, A.L. 1945 p. 1366, A.L. 1947 V. I p. 421, A.L. 1947 V. II p. 326, A.L. 1949 p. 522, A.L. 1951 p. 762, A.L. 1953 p. 634, A.L. 1955 p. 696, A.L. 1959 H.B. 3, A.L. 1961 p. 534, A.L. 1963 pp. 384, 385, A.L. 1965 p. 356, A.L. 1967 p. 328, A.L. 1969 p. 346, A.L. 1971 H.B. 286, A.L. 1973 H.B. 156, S.B. 325, A.L. 1973 1st Ex. Sess. S.B. 4, A.L. 1975 S.B. 210, A.L. 1976 S.B. 641, A.L. 1978 H.B. 881, A.L. 1980 H.B. 1613, A.L. 1981 H.B. 360, A.L. 1982 H.B. 1086, A.L. 1983 H.B. 488, A.L. 1984 H.B. 1370, A.L. 1986 H.B. 996, A.L. 1991 H.B. 213)

Effective 7-1-92



Section 209.050 Persons refusing work ineligible for pensions--names may be stricken from roll.

Persons refusing work ineligible for pensions--names may be stricken from roll.

209.050. 1. Sections 209.010 to 209.160 shall not be so construed as to grant the benefits thereof to any blind person between the ages of eighteen and fifty years who has no occupation and who, being both physically and mentally capable of some useful occupation or of receiving vocational or other training, who refuses, for any reason, to engage in such useful occupation or to avail himself or herself of such vocational or other training.

2. The division of family services may grant its certificate admitting to the pension roll any applicant, otherwise qualified for a pension, who signifies his or her willingness and readiness to enter upon a course of vocational or other training; but in the event any such person fails for more than a reasonable time to enter upon such course of training, without good cause, the division of family services shall strike the name of such person from the blind pension roll.

(RSMo 1939 § 9453, A. 1949 S.B. 1064, A.L. 1976 S.B. 483)

Prior revision: 1929 § 8895



Section 209.060 Application for pension--payment begins, when--misrepresentation, penalty.

Application for pension--payment begins, when--misrepresentation, penalty.

209.060. Any person who desires the benefits of sections 209.010 to 209.160 shall file an application at the county welfare office in the county of his residence, who is satisfied that the applicant comes within the provisions of sections 209.010 to 209.160 shall certify such fact to the division of family services at its office in Jefferson City, Missouri, which shall consider the merits of such application and if approved by the division of family services such person shall be placed upon the blind pension rolls. All pensions payable under sections 209.010 to 209.160 shall begin on the date of the filing of the application therefor with the division of family services. And whenever it shall become known to the division of family services that any person whose name is on the blind pension roll is no longer qualified to receive a pension, after reasonable notice mailed to such person at his or her last known residence address the name of such person shall be stricken from the blind pension roll; provided further, any person who shall by gifts, secret disposition or other means dispose of any property in his or her possession in order to become wholly or in part within the provisions of sections 209.010 to 209.160 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 9454, A.L. 1945 p. 1348, A.L. 1947 V. II p. 331, A.L. 1951 p. 762)

Prior revision: 1929 § 8896



Section 209.070 Division of family services to prepare suitable blank application forms.

Division of family services to prepare suitable blank application forms.

209.070. It shall be the duty of the division of family services to prepare suitable blank application forms for the use of blind persons in making application for pensions, which shall contain such questions for applicant to answer and other matter as the division may deem appropriate to the end to be accomplished. All statements of an applicant contained on such application form shall be verified by the applicant and shall also be supported by the certificates of two disinterested and responsible householders of the county wherein applicant resides, who have known applicant for not less than two years next prior to date of such application, that such statements are true.

(RSMo 1939 § 9455)

Prior revision: 1929 § 8897



Section 209.080 Division of family services to make regulations relative to examination of applicants for pensions.

Division of family services to make regulations relative to examination of applicants for pensions.

209.080. It shall be the duty of the division of family services to make such regulations relative to the examination of applicants for pension, including the examination by an ophthalmologist, a physician skilled in disease of the eye, or an optometrist, designated or approved by the division of family services to make such examination and of all matters deemed necessary connected with the administration of this chapter. The examining ophthalmologist, a physician skilled in disease of the eye, or optometrist, shall certify in writing, upon forms provided by the division of family services, the findings of the examination. The examination shall be provided for by the division of family services without charge to the applicant and shall be paid as an administrative expense. No person shall be entitled to the benefits of this chapter who shall refuse to submit to treatment or operation to effect a cure when recommended by competent medical authority and approved by the division of family services, but upon submission to such treatment or operation the pension of applicant otherwise entitled thereto, shall be paid as in other cases: Provided further, that no applicant who is more than seventy-five years of age shall be required to submit to an operation to restore his or her vision in order to come under the provisions of this chapter, but may voluntarily submit to operation.

(RSMo 1939 § 9456, A.L. 1945 p. 1348, A.L. 1961 p. 534)

Prior revision: 1929 § 8898



Section 209.090 Division of family services to prepare roll of pensioners--to distribute pensions.

Division of family services to prepare roll of pensioners--to distribute pensions.

209.090. Monthly, the division of family services shall prepare a separate roll of persons entitled to receive blind pension, which roll shall be in triplicate, showing the name, post-office address, amount of pension payable, and such other information as the division of family services may determine to be necessary. One copy of each roll shall be retained as a record by the division of family services. The original roll and one copy properly certified by the director, or his authorized agent, shall be delivered to the commissioner of administration, who shall certify the same for payment and prepare one warrant for the total amount payable to the division of family services, which warrant shall be attached to the copy of the roll and delivered to the state treasurer. The commissioner of administration shall retain the original roll as a record of his office. The state treasurer upon receiving said roll, warrant, and checks prepared by the division of family services for each person on said roll, shall sign said checks and deliver same to the division of family services for delivery to the proper payees.

(RSMo 1939 § 9457, A.L. 1945 p. 1348, A.L. 1945 p. 1351, A.L. 1947 V. II p. 331, A.L. 1949 p. 521)

Prior revision: 1929 § 8899



Section 209.100 Division of family services to keep blind pension roll.

Division of family services to keep blind pension roll.

209.100. The division of family services shall place the names of all persons certified by it for a pension under sections 209.010 to 209.160 upon a record to be kept in its office to be known as "The Blind Pension Roll" which shall contain also the residence, post-office address, date upon which the application for pension was filed with the judge of probate division of the circuit court or division of family services, and the date the certificate was received by the division of family services; and the name of any person appearing upon the said blind pension roll shall be prima facie evidence of the right of such person to the pension herein provided.

(RSMo 1939 § 9458, A.L. 1945 p. 1348, A.L. 1947 V. II p. 331, A. 1949 S.B. 1064, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 8900

Effective 1-2-79



Section 209.110 Person aggrieved may appeal.

Person aggrieved may appeal.

209.110. Any person claiming the benefits of sections 209.010 to 209.160 who is aggrieved by the action of the division of family services on the question of such person's vision or as to his or her property or income, residential or moral qualifications to receive the benefits of sections 209.010 to 209.160, may appeal from its decision to the circuit court of his or her judicial circuit within ninety days from the decision complained of, by giving the division notice of such appeal; such appeal shall be had and tried in the circuit court de novo, and the judgment rendered thereupon shall be final; and if such judgment be in favor of appellant a certified copy of same shall be mailed to the division of family services at its office in Jefferson City.

(RSMo 1939 § 9459, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 8901

Effective 1-2-79



Section 209.130 Rate of tax to be levied.

Rate of tax to be levied.

209.130. There is hereby levied an annual tax of three cents on each one hundred dollars valuation of taxable property in the state of Missouri to provide a fund out of which shall be paid the pensions for the deserving blind as herein provided. The tax shall be collected at the same time and in the same manner and by the same means as other state taxes are now collected. The tax, when so collected, shall be paid into the state treasury to the credit of the blind pension fund, out of which fund shall be paid the pension as provided by law. Any balance remaining in the fund after the payment of the pensions may be appropriated for the adequate support of the commission for the blind, and any balance remaining at the end of the biennium shall be transferred to the distributive public school fund.

(RSMo 1939 § 9461, A. 1949 S.B. 1064, A.L. 1959 S.B. 86)

Prior revision: 1929 § 8903

CROSS REFERENCE:

Tax for blind pensions, Const. Art. III § 38



Section 209.140 Persons violating provisions of law guilty of misdemeanor.

Persons violating provisions of law guilty of misdemeanor.

209.140. Any person or persons found guilty of violating any of the provisions of sections 209.010 to 209.160 shall be deemed guilty of a misdemeanor; and any person who shall willfully and fraudulently violate any of the provisions of sections 209.010 to 209.160 for the purpose of obtaining any benefits thereunder, to which such person is not entitled, shall, in addition to the penalties otherwise provided herein, forfeit all right to future benefits hereunder.

(RSMo 1939 § 9463)

Prior revision: 1929 § 8905



Section 209.150 Rights of persons with visual, hearing or physical disabilities--guide, hearing or service dogs, no extra charge for--liability for actual damages.

Rights of persons with visual, hearing or physical disabilities--guide, hearing or service dogs, no extra charge for--liability for actual damages.

209.150. 1. Every person with a visual, aural or other disability including diabetes, as defined in section 213.010, shall have the same rights afforded to a person with no such disability to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities, and other public places.

2. Every person with a visual, aural or other disability including diabetes, as defined in section 213.010, is entitled to full and equal accommodations, advantages, facilities, and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, taxis, streetcars, boats or any other public conveyances or modes of transportation, hotels, lodging places, places of public accommodation, amusement or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

3. Every person with a visual, aural or other disability including diabetes, as defined in section 213.010, shall have the right to be accompanied by a guide dog, hearing dog, or service dog, which is especially trained for the purpose, in any of the places listed in subsection 2 of this section without being required to pay an extra charge for the guide dog, hearing dog or service dog; provided that such person shall be liable for any damage done to the premises or facilities by such dog.

4. As used in sections 209.150 to 209.190, the term "service dog" means any dog specifically trained to assist a person with a physical or mental disability by performing necessary tasks or doing work which the person cannot perform. Such tasks shall include, but not be limited to, pulling a wheelchair, retrieving items, carrying supplies, and search and rescue of an individual with a disability.

(L. 1941 p. 344 § 1, A.L. 1965 p. 95, A.L. 1977 S.B. 12, A.L. 1980 H.B. 1133, A.L. 1988 H.B. 1196, A.L. 1996 S.B. 582, A.L. 2013 S.B. 33)



Section 209.152 Trainers of guide, hearing or service dogs, no extra charge for--liability for damages.

Trainers of guide, hearing or service dogs, no extra charge for--liability for damages.

209.152. Not to exceed the provisions of the Americans With Disabilities Act, any trainer, from a recognized training center, of a guide dog, hearing assistance dog or service dog, or any member of a service dog team, as defined in section 209.200, shall have the right to be accompanied by such dog in or upon any of the premises listed in section 209.150 while engaged in the training of the dog without being required to pay an extra charge for such dog. Such trainer or service dog team member shall be liable for any damage done to the premise of facilities by such dog.

(L. 1999 S.B. 12, A.L. 2013 S.B. 33)



Section 209.160 Discrimination or interference with persons having visual, hearing or physical disabilities, a misdemeanor.

Discrimination or interference with persons having visual, hearing or physical disabilities, a misdemeanor.

209.160. Any person or persons, firm or corporation, or the agent of any person or persons, firm or corporation who denies or interferes with admittance to or enjoyment of the public facilities enumerated in section 209.150 or otherwise interferes with the rights of a totally or partially blind or deaf person, or a physically disabled person under section 209.150 shall be guilty of a class B misdemeanor.

(L. 1941 p. 344 § 2, A.L. 1977 S.B. 12, A.L. 1980 H.B. 1133, A.L. 1988 H.B. 1196)



Section 209.162 Discrimination or interference with persons having visual, hearing or physical disability, an unlawful employment practice--complaints, filed by aggrieved persons.

Discrimination or interference with persons having visual, hearing or physical disability, an unlawful employment practice--complaints, filed by aggrieved persons.

209.162. It is an unlawful employment practice for any employer to discriminate against any person with a visual, aural or physical disability by interfering, directly or indirectly, with the use of an aid or appliance, including a guide dog, hearing dog or service dog by such person. Any person aggrieved by a violation of this section may make a verified complaint to the Missouri commission on human rights pursuant to the provisions of section 213.075.

(L. 1996 S.B. 582)



Section 209.170 October fifteenth to be white cane safety day, governor to note.

October fifteenth to be white cane safety day, governor to note.

209.170. Each year, the governor shall take suitable public notice of October fifteenth as "White Cane Safety Day".

(L. 1977 S.B. 12)



Section 209.180 State and its political subdivisions and tax money recipients to employ visually handicapped on same terms as other employees, exception.

State and its political subdivisions and tax money recipients to employ visually handicapped on same terms as other employees, exception.

209.180. The blind and the visually handicapped shall be employed in the state service, the service of the political subdivisions of the state, in the public schools, and in all other employment supported in whole or in part by public funds on the same terms and conditions as the able-bodied, unless it is shown that the particular disability prevents the performance of the work involved.

(L. 1977 S.B. 12)



Section 209.190 Housing accommodations, defined--discrimination against persons with visual, hearing or physical disabilities, prohibited--dogs, guide, hearing or service to have full access--liability for actual damages.

Housing accommodations, defined--discrimination against persons with visual, hearing or physical disabilities, prohibited--dogs, guide, hearing or service to have full access--liability for actual damages.

209.190. 1. Blind or visually handicapped persons, deaf or partially deaf persons, or physically disabled persons shall be entitled to full and equal access, as other members of the general public, to all housing accommodations offered for rent, lease, or compensation in this state, subject to the conditions and limitations established by law and applicable alike to all persons.

2. "Housing accommodations", as used in this section means any real property, or portion thereof, which is used or occupied or is intended, arranged, or designed to be used or occupied, as the home, residence or sleeping place of one or more human beings, but shall not include any accommodations, included within subsection 1 of this section, or any single family residence the occupants of which rent, lease, or furnish for compensation not more than one room therein.

3. Nothing in this section shall require any person renting, leasing, or providing for compensation real property to modify his property in any way or provide a higher degree of care for a blind or visually handicapped person, deaf or partially deaf person, or physically disabled person than for a person who is not blind or visually handicapped, deaf or partially deaf, or physically disabled.

4. Every totally or partially blind person who has or obtains a guide dog, every deaf or partially deaf person who has or obtains a hearing dog, and every physically disabled person who has or obtains a service dog shall be entitled to full and equal access to all housing accommodations provided for in this section, and he shall not be required to pay extra compensation for such dog but shall be liable for any damage done to the premises by such a dog.

(L. 1977 S.B. 12, A.L. 1982 S.B. 840, A.L. 1988 H.B. 1196)



Section 209.192 Definitions--blind literacy study--division of special education to make annual report.

Definitions--blind literacy study--division of special education to make annual report.

209.192. 1. As used in this section, the following terms mean:

(1) "Blind persons or visually impaired persons", individuals who:

(a) Have a visual acuity of 20/200 or less in the better eye with conventional correction, or have a limited field of vision such that the widest diameter of the visual field subtends an angular distance not greater than twenty degrees; or

(b) Have a reasonable expectation of visual deterioration; or

(c) Cannot read printed material at a competitive rate of speed and with facility due to lack of visual acuity;

(2) "Literacy", reading and written communication and comprehension of reading and written communication. This may include, but is not limited to Braille, large print and computer-aided communications;

(3) "Student", any student who is blind or any student eligible for special education services for the visually impaired as defined in P.L. 94-142.

2. The division of special education of the department of elementary and secondary education shall conduct a statewide study to assess the literacy of blind students on a grade-level basis and report its findings and recommendations to improve the literacy of blind students to the governor and general assembly no later than December first of each year.

3. The division of special education of the department of elementary and secondary education shall annually provide a report to the governor and general assembly, no later than December first of each year, which describes the division's progress in implementing the recommendations, any significant obstacles to continued progress in implementation, the division's plans and time frame for removing these obstacles.

(L. 1998 H.B. 1088 § 1)



Section 209.200 Definitions.

Definitions.

209.200. As used in sections 209.200 to 209.204, not to exceed the provisions of the Americans With Disabilities Act, the following terms shall mean:

(1) "Disability", as defined in section 213.010 including diabetes;

(2) "Service dog", a dog that is being or has been specially trained to do work or perform tasks which benefit a particular person with a disability. Service dog includes but is not limited to:

(a) "Guide dog", a dog that is being or has been specially trained to assist a particular blind or visually impaired person;

(b) "Hearing dog", a dog that is being or has been specially trained to assist a particular deaf or hearing-impaired person;

(c) "Medical alert or respond dog", a dog that is being or has been trained to alert a person with a disability that a particular medical event is about to occur or to respond to a medical event that has occurred;

(d) "Mobility dog", a dog that is being or has been specially trained to assist a person with a disability caused by physical impairments;

(e) "Professional therapy dog", a dog which is selected, trained, and tested to provide specific physical therapeutic functions, under the direction and control of a qualified handler who works with the dog as a team as a part of the handler's occupation or profession. Such dogs, with their handlers, perform such functions in institutional settings, community-based group settings, or when providing services to specific persons who have disabilities. Professional therapy dogs do not include dogs, certified or not, which are used by volunteers in visitation therapy;

(f) "Search and rescue dog", a dog that is being or has been trained to search for or prevent a person with a mental disability, including but not limited to verbal and nonverbal autism, from becoming lost;

(3) "Service dog team", a team consisting of a trained service dog, a disabled person or child, and a person who is an adult and who has been trained to handle the service dog.

(L. 2005 H.B. 116, A.L. 2013 S.B. 33)



Section 209.202 Crime of causing substantial injury to or the death of a service dog, penalty--failure to control an animal that causes substantial injury to or the death of a service dog, penalty--harassment of a service dog, penalty--damages.

Crime of causing substantial injury to or the death of a service dog, penalty--failure to control an animal that causes substantial injury to or the death of a service dog, penalty--harassment of a service dog, penalty--damages.

209.202. 1. Any person who knowingly, intentionally, or recklessly causes substantial physical injury to or the death of a service dog is guilty of a class A misdemeanor. The provisions of this subsection shall not apply to the destruction of a service dog for humane purposes.

2. Any person who knowingly or intentionally fails to exercise sufficient control over an animal such person owns, keeps, harbors, or exercises control over to prevent the animal from causing the substantial physical injury to or death of a service dog, or the subsequent inability to function as a service dog as a result of the animal's attacking, chasing, or harassing the service dog is guilty of a class A misdemeanor.

3. Any person who harasses or chases a dog known to such person to be a service dog is guilty of a class B misdemeanor.

4. Any person who owns, keeps, harbors, or exercises control over an animal and who knowingly or intentionally fails to exercise sufficient control over the animal to prevent such animal from chasing or harassing a service dog while such dog is carrying out the dog's function as a service dog, to the extent that the animal temporarily interferes with the service dog's ability to carry out the dog's function is guilty of a class B misdemeanor.

5. An owner of a service dog or a person with a disability who uses a service dog may file a cause of action to recover civil damages against any person who:

(1) Violates the provisions of subsection 1 or 2 of this section; or

(2) Steals a service dog resulting in the loss of the services of the service dog.

6. Any civil damages awarded under subsection 5 of this section shall be based on the following:

(1) The replacement value of an equally trained service dog, without any differentiation for the age or experience of the service dog;

(2) The cost and expenses incurred by the owner of a service dog or the person with a disability who used the service dog, including:

(a) The cost of temporary replacement services, whether provided by another service dog or by a person;

(b) The reasonable costs incurred in efforts to recover a stolen service dog; and

(c) Court costs and attorney's fees incurred in bringing a civil action under subsection 5 of this section.

7. An owner of a service dog or a person with a disability who uses a service dog may file a cause of action to recover civil damages against a person who:

(1) Violates the provisions of subsections 1 to 4 of this section resulting in injury from which the service dog recovers to an extent that the dog is able to function as a service dog for the person with a disability; or

(2) Steals a service dog and the service dog is recovered resulting in the service dog being able to function as a service dog for the person with a disability.

8. Any civil damages awarded under subsection 7 of this section shall be based on the following:

(1) Veterinary medical expenses;

(2) Retraining expenses;

(3) The cost of temporary replacement services, whether provided by another service dog or by a person;

(4) Reasonable costs incurred in the recovery of the service dog; and

(5) Court costs and attorney's fees incurred in bringing the civil action under subsection 7 of this section.

9. The provisions of this section shall not apply if a person with a disability, an owner, or a person having custody or supervision of a service dog commits criminal or civil trespass.

10. Nothing in this section shall be construed to preclude any other remedies available at law.

(L. 2005 H.B. 116)

Effective 7-12-05



Section 209.204 Crime of impersonating a person with a disability for the purpose of receiving certain accommodations, penalty, civil liability.

Crime of impersonating a person with a disability for the purpose of receiving certain accommodations, penalty, civil liability.

209.204. Any person who knowingly impersonates a person with a disability for the purpose of receiving the accommodations regarding service dogs under the Americans with Disabilities Act, 42 U.S.C. Section 12101, et seq., is guilty of a class C misdemeanor and shall also be civilly liable for the amount of any actual damages resulting from such impersonation. Any second or subsequent violation of this section is a class B misdemeanor. For purposes of this section, "impersonates a person with a disability" means a representation by word or action as a person with a disability or a representation of a dog by word or action as a service dog.

(L. 2005 H.B. 116)

Effective 7-12-05



Section 209.240 Amount of pension--need, how determined.

Amount of pension--need, how determined.

209.240. 1. The division of family services shall, for the purpose of obtaining federal financial participation in aid to the blind payments, prepare a budget taking into consideration the necessary expenses in accordance with standards developed by the division of family services and the income and resources of the individual claiming aid to the blind. In preparing such budget the division of family services shall disregard the first eighty-five dollars per month of earned income plus one-half of earned income in excess of eighty-five dollars per month and for a period not in excess of twelve months, such additional amounts of other income and resources, in the case of an individual who has a plan for achieving self-support approved by the division of family services, as may be necessary for the fulfillment of such plan. Every person passing the vision test and having the other qualifications provided in this law shall be entitled to receive aid to the blind in the amount of one hundred ten dollars monthly. Any person disqualified to receive aid to the blind may apply for pension to the blind as provided in sections 209.010 to 209.160.

2. If the funds at the disposal or which may be obtained by the division of family services for the payment of benefits under this section shall at any time become insufficient to pay the full amount of benefits to each person entitled thereto, the amount of benefits of each one of such persons shall be reduced pro rata in proportion to such deficiency in the total amount available or to become available for such purpose.

3. Medical assistance for aid to the blind recipients shall be payable as provided in sections 208.151 to 208.158 without regard to any durational residence requirement for eligibility.

(L. 1951 p. 764 § 5, A.L. 1953 p. 635, A.L. 1955 p. 694, A.L. 1959 H.B. 74, A.L. 1961 p. 536, A.L. 1963 p. 387, A.L. 1965 p. 357, A.L. 1967 p. 330, A.L. 1969 p. 347, A.L. 1971 H.B. 287, Repealed 1973 S.B. 325, A.L. 1973 H.B. 157)



Section 209.251 Definitions.

Definitions.

209.251. As used in sections 209.251 to 209.259, the following terms mean:

(1) "Adaptive telecommunications equipment", equipment that translates, enhances or otherwise transforms the receiving or sending of telecommunications into a form accessible to individuals with disabilities. The term adaptive telecommunications equipment includes adaptive telephone equipment and other types of adaptive devices such as computer input and output adaptions necessary for telecommunications access;

(2) "Basic telecommunications access line", a telecommunications line which provides service from the telephone company central office to the customer's premises which enables the customer to originate and terminate long distance and local telecommunications;

(3) "Commission", the public service commission;

(4) "Consumer support and outreach", services that include, but are not limited to, assisting individuals with disabilities or their families or caregivers in the selection of the most appropriate adaptive telecommunications equipment to meet their needs, providing basic training and technical assistance in the installation and use of adaptive telecommunications equipment, and development and dissemination of information to increase awareness and use of adaptive telecommunications equipment;

(5) "Department", the department of labor and industrial relations;

(6) "Eligible subscriber", any individual who has been certified as deaf, hearing-impaired, speech-impaired or as having another disability that causes the inability to use telecommunications equipment and services by a licensed physician, audiologist, speech pathologist, hearing instrument specialist or a qualified agency;

(7) "Missouri assistive technology advisory council" or "council", the body which directs the Missouri assistive technology program pursuant to sections 191.850 to 191.865;

(8) "Program administrator", the entity or entities designated to design the statewide telecommunications equipment distribution program, develop and implement the program policies and procedures, assure delivery of consumer support and outreach and account for and pay all program expenses;

(9) "Surcharge", an additional charge which is to be paid by local exchange telephone company subscribers pursuant to the rate recovery mechanism established pursuant to sections 209.255, 209.257 and 209.259 in order to implement the programs described in sections 209.251 to 209.259;

(10) "Telecommunications", the transmission of any form of information including, but not limited to, voice, graphics, text, dynamic content, and data structures of all types whether they are in electronic, visual, auditory, optical or any other form;

(11) "Telecommunications device for the deaf" or "TDD", a telecommunications device capable of allowing deaf, hearing-impaired or speech-impaired individuals to transmit messages over basic telephone access lines by sending and receiving typed messages.

(L. 1990 H.B. 1132 § 1 merged with H.B. 1315 § 1, A.L. 1996 S.B. 525, A.L. 2000 S.B. 721, A.L. 2001 H.B. 567)



Section 209.253 Statewide dual-party relay system, establishment by PSC--advisory assistive technology council to administer--rulemaking authority.

Statewide dual-party relay system, establishment by PSC--advisory assistive technology council to administer--rulemaking authority.

209.253. 1. The commission shall provide a statewide dual-party system, using third-party intervention to connect deaf, hearing-impaired and speech-impaired persons and offices of organizations representing the deaf, hearing-impaired and speech-impaired with telecommunication devices for the deaf (TDDs) and the telephone system, making available reasonable access to telephone service to eligible subscribers.

2. The Missouri assistive technology advisory council shall provide a statewide telecommunications equipment distribution program making available reasonable access to basic telecommunications service for eligible subscribers who are unable to use traditional telecommunications equipment due to disability.

3. The program administrator of the statewide telecommunications equipment distribution program shall:

(1) Provide consumer support and outreach;

(2) Develop administrative procedures to assure an appropriate match between an individual with a disability and adaptive telecommunications equipment;

(3) Provide a full range of adaptive telecommunications equipment to meet the needs of individuals with all types of disabilities;

(4) Procure and distribute adaptive telecommunications equipment in the most cost-effective manner possible; and

(5) Expend no less than ten percent of total expenditures for consumer support and outreach and no more than twenty percent of total expenditures for program administration in any fiscal year.

4. Missouri public or nonpublic organizations shall be used to deliver consumer support and outreach and administrative services in all contracts and subcontracts for a statewide telecommunications equipment distribution program.

5. The Missouri assistive technology advisory council shall be the program administrator for the statewide telecommunications equipment distribution program.

6. The Missouri assistive technology advisory council may promulgate rules necessary to implement and administer the telecommunications equipment distribution program, but no rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to chapter 536.

7. The Missouri assistive technology advisory council may enter into contracts as necessary to carry out the telecommunications equipment distribution program, including but not limited to contracts with disability organizations.

8. Nothing in sections 209.251 to 209.259 shall be construed to require the state to purchase, install or maintain equipment on an eligible subscriber's premises which will enable the eligible subscriber to participate in the dual-party relay system.

9. Nothing in sections 209.251 to 209.259 shall be construed to require the state to provide adaptive telecommunications equipment at no cost to all eligible subscribers. The Missouri assistive technology advisory council shall adopt procedures to limit eligibility based on financial means, existing access to adaptive telecommunications equipment, prior usage of the equipment distribution program, and other factors deemed appropriate by the program administrator. The scope of the program shall be limited to reasonable access to basic telecommunications as defined by the program administrator, subject to appropriations.

(L. 1990 H.B. 1132 § 2 merged with H.B. 1315 § 2, A.L. 1996 S.B. 525, A.L. 2000 S.B. 721)



Section 209.255 Rate established to recover costs of programs--surcharge, limitations, collection--exemption from taxes.

Rate established to recover costs of programs--surcharge, limitations, collection--exemption from taxes.

209.255. 1. The commission shall establish a rate recovery mechanism to recover the costs of implementing and maintaining the programs provided for in section 209.253, which shall be applied to each basic telephone access line. Any surcharge established by such rate recovery mechanism shall not be imposed upon more than one hundred basic telephone access lines per subscriber per location. Any surcharge established by such rate recovery mechanism shall not be imposed on any telephone line used to provide pay telephone service. The surcharge may appear on the bill of each local exchange telephone subscriber identified separately as a deaf relay service and equipment distribution program fund surcharge. The commission shall not vary the amount of the surcharge between telephone companies nor between the class or grade of customers of any telephone company. The surcharge provided for in this section shall be exempt from the taxes provided for in chapter 144, and the surcharge shall not be construed as gross receipts or revenue of the company collecting such for the purpose of local taxation.

2. Each basic telephone access line subscriber is liable for the payment of any surcharge provided for in subsection 1 of this section. The local exchange telephone company shall not be liable for any uncollected surcharge, nor shall it have any obligation to initiate any action to enforce the collection of the surcharge.

(L. 1990 H.B. 1132 § 3 subsecs. 1, 2 merged with H.B. 1315 § 3 subsecs. 1, 2, A.L. 1993 S.B. 160, A.L. 1996 S.B. 525, A.L. 2000 S.B. 721)



Section 209.257 Telephone company to deduct percentage to cover cost--percentage determined by PSC--money collected, deposit--use of deaf relay service fund.

Telephone company to deduct percentage to cover cost--percentage determined by PSC--money collected, deposit--use of deaf relay service fund.

209.257. The local exchange telephone company shall deduct and retain a percentage of the total surcharge amount collected each month to recover the billing, collecting, remitting and administrative costs attributed to the deaf relay service and equipment distribution program fund surcharge. The commission shall determine the appropriate percentage to be deducted and retained and shall include this percentage as part of its order establishing the deaf relay service and equipment distribution program fund surcharge. All remaining deaf relay service and equipment distribution program fund surcharge money collected by local exchange telephone companies shall be remitted to the commission, who shall use such money exclusively to fund the programs provided for in section 209.253.

(L. 1990 H.B. 1132 § 3 subsec. 3 merged with H.B. 1315 § 3 subsec. 3, A.L. 1996 S.B. 525)



Section 209.258 Deaf relay service fund established, purpose--deposit--unexpended balance not to be transferred to general revenue--commission and advisory assistive technology council to request appropriations from fund for service delivery.

Deaf relay service fund established, purpose--deposit--unexpended balance not to be transferred to general revenue--commission and advisory assistive technology council to request appropriations from fund for service delivery.

209.258. 1. All remaining deaf relay service and equipment distribution program fund surcharge money collected by local exchange telephone companies pursuant to section 209.257 shall be paid to the director of revenue in a manner prescribed by the public service commission. The director of revenue shall remit such payments to the state treasurer.

2. The state treasurer shall credit such payments to a special fund, which is hereby created, to be known as the "Deaf Relay Service and Equipment Distribution Program Fund" which fund shall be devoted solely to the payment of expenditures actually incurred in operation of the statewide dual-party relay service and equipment distribution program authorized by section 209.253, including expenses associated with the administration of the dual-party relay service and equipment distribution program or incurred by members of any advisory committee appointed by the commission or Missouri assistive technology advisory council to help in the administration of the statewide telecommunications equipment distribution program authorized by section 209.253.

3. Any unexpended balance in the fund at the end of the fiscal year shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund, but shall be applicable by appropriation of the general assembly to the payment of expenditures for the dual-party relay service and equipment distribution program in the succeeding fiscal year.

4. The commission shall annually request, through a separate budget line item, appropriations from the deaf relay service and equipment distribution program fund to deliver the dual-party relay service. The Missouri assistive technology advisory council shall annually request, through a separate budget line item of its departmental budget, appropriations from the deaf relay service and equipment distribution program fund to deliver the telecommunications equipment distribution program.

5. The current surcharge rate shall not increase for a period of two years after August 28, 2000, subject to change in federal requirements for deaf relay services.

(L. 1991 S.B. 95, A.L. 1994 S.B. 552, A.L. 1996 S.B. 525, A.L. 2000 S.B. 721)



Section 209.259 Review of surcharge and deduction percentage--recommendation procedures--surcharge adjusted when--excess funds, effective.

Review of surcharge and deduction percentage--recommendation procedures--surcharge adjusted when--excess funds, effective.

209.259. 1. From the date of implementing the deaf relay service and equipment distribution fund surcharge, the commission shall review such surcharge no less frequently than every two years but no more than annually and shall order changes in the amount of the surcharge as necessary to assure available funds for the provision of the programs established in section 209.253.

2. The Missouri assistive technology advisory council shall annually provide the department with information on actual expenditures for the equipment distribution program along with projections for future need to assist in surcharge review. On August 28, 2000, the department shall make its initial recommendation to the commission regarding the amount of the surcharge established in section 209.255 necessary for funding of the equipment distribution program. Thereafter, the department may annually make a recommendation to the commission regarding the amount of the surcharge for that program. The commission shall, based on the department's recommendation, issue an order revising the surcharge established in section 209.255 as necessary to fund the equipment distribution program. The department's recommendation shall be based on the estimated number of access lines and anticipated budget for the coming fiscal year. The amount of the surcharge recommended by the department shall be sufficient to recover the annual costs of implementing and maintaining the equipment distribution program.

3. Concurrent with the review of the surcharge, the commission shall review the percentage deducted and retained by the local exchange telephone company provided in section 209.257 and if necessary shall order adjustments to the percentage to assure a just and reasonable compensation to the local exchange telephone company. Where the review of the surcharge determines that excess funds are available, the commission may order the suspension of the deaf relay service and equipment distribution program fund surcharge for a period which the commission deems appropriate.

(L. 1990 H.B. 1132 § 3 subsec. 4 merged with H.B. 1315 § 3 subsec. 4, A.L. 1996 S.B. 525, A.L. 2000 S.B. 721)



Section 209.260 Telecommunications companies responsibility for quality of services, individuals with disabilities.

Telecommunications companies responsibility for quality of services, individuals with disabilities.

209.260. Telecommunications companies shall ensure, if readily achievable as defined by federal law 42 U.S.C.A. section 12181(9), that high quality existing and new telecommunications services are available, accessible and usable by individuals with disabilities, unless making the services available, accessible or usable would result in an undue burden, including unreasonable costs or technical infeasibility, or would have an adverse competitive effect.

(L. 1996 S.B. 525 § 1)



Section 209.261 Definitions.

Definitions.

209.261. As used in sections 209.261 to 209.265, the following terms mean:

(1) "Auxiliary aids and services", the device or service that the deaf person feels would best serve him which includes, but is not limited to, interpreters, notetakers, transcription services, written materials, assistive listening devices, assistive listening systems, closed caption decoders, open and closed captioning, videotext display or other effective method of making aurally delivered materials available to individuals with hearing loss;

(2) "Deaf person", any person who, because of a hearing loss, is not able to discriminate speech when spoken in a normal conversational tone regardless of the use of amplification devices;

(3) "Person with a speech impairment", any person who, because of a speech disability, is not able to speak clearly or understandably in a normal conversational tone regardless of the use of assistive devices;

(4) "Relay agent", a person employed to relay conversations for a person who is deaf or speech impaired over a dual-party telephone system.

(L. 1993 H.B. 600 § 1)



Section 209.263 Person relaying conversation not to disclose contents, exception--order to disclose--privilege.

Person relaying conversation not to disclose contents, exception--order to disclose--privilege.

209.263. 1. A person who interprets, transliterates or relays a conversation between a person who can hear and a deaf person is deemed a conduit for the conversation and may not disclose, or be compelled to disclose by subpoena, the contents of the conversation which he facilitated without the prior consent of the person who received his professional services, except as provided in subsection 2 of this section.

2. A court may order disclosure of the contents of a conversation to provide evidence in proceedings related to criminal charges. However, all communications which are privileged by law shall be protected as privileged communications in the same manner as communications when an auxiliary aids and services provider or relay agent is used.

(L. 1993 H.B. 600 § 2)



Section 209.265 No disclosure of conversation without permission--penalty.

No disclosure of conversation without permission--penalty.

209.265. 1. An auxiliary aids and services provider or relay agent who is employed to interpret, transliterate or relay a conversation between a person who can hear and a person who is deaf or speech impaired shall not disclose the contents of the conversation, unless the person for whom he interpreted, transliterated or relayed has given written permission for such disclosure.

2. Violation of this section is a class A misdemeanor.

(L. 1993 H.B. 600 § 3, A.L. 1995 H.B. 135)



Section 209.285 Definitions.

Definitions.

209.285. As used in sections 209.285 to 209.339, unless the context clearly requires otherwise, the following terms mean:

(1) "American sign language", a visual-gestural system of communication that has its own syntax, rhetoric and grammar. American sign language is recognized, accepted and used by many deaf Americans. This native language represents concepts rather than words;

(2) "Board", the Missouri board for certification of interpreters, established within the commission in section 209.287;

(3) "Certification", a document issued by the Missouri commission for the deaf and hard of hearing declaring that the holder is qualified to practice interpreting at a disclosed level;

(4) "Commission", the Missouri commission for the deaf and hard of hearing;

(5) "Committee", the Missouri state committee of interpreters, established in section 209.319;

(6) "Conversion levels", the process of granting levels of certification by the commission to individuals holding certification from another state or within another certification system in this state or another state;

(7) "Coordinator", a staff person, hired by the executive director of the Missouri commission for the deaf and hard of hearing, who shall serve as coordinator for the Missouri interpreter certification system;

(8) "Deaf person", any person who is not able to discriminate speech when spoken in a normal conversational tone regardless of the use of amplification devices;

(9) "Department", the department of insurance, financial institutions and professional registration;

(10) "Director", the director of the division of professional registration;

(11) "Division", the division of professional registration;

(12) "Executive director", the executive director of the Missouri commission for the deaf and hard of hearing;

(13) "Interpreter", any person who offers to render interpreting services implying that he or she is trained, and experienced in interpreting, and holds a current, valid certification and license to practice interpreting in this state; provided that a telecommunications operator providing deaf relay service or a person providing operator services for the deaf shall not be considered to be an interpreter;

(14) "Interpreter trainer", a person, certified and licensed by the state of Missouri as an interpreter, who trains new interpreters in the translating of spoken English or written concepts to any necessary specialized vocabulary used by a deaf consumer. Necessary specialized vocabularies include, but are not limited to, American sign language, Pidgin Signed English, oral, tactile sign and language deficient skills;

(15) "Interpreting", the translating of English spoken or written concepts to any necessary specialized vocabulary used by a deaf person or the translating of a deaf person's specialized vocabulary to English spoken or written concepts; provided that a telecommunications operator providing deaf relay service or a person providing operator services for the deaf shall not be considered to be interpreting. Necessary specialized vocabularies include, but are not limited to, American sign language, Pidgin Signed English, oral, tactile sign and language deficient skills;

(16) "Language deficient", mode of communication used by deaf individuals who lack crucial language components, including, but not limited to, vocabulary, language concepts, expressive skills, language skills and receptive skills;

(17) "Missouri commission for the deaf", Missouri commission for the deaf and hard of hearing established in section 161.400;

(18) "Oral", mode of communication having characteristics of speech, speech reading and residual hearing as a primary means of communication using situational and culturally appropriate gestures, without the use of sign language;

(19) "Pidgin Signed English", a mode of communication having characteristics of American sign language;

(20) "Practice of interpreting", rendering or offering to render or supervise those who render to individuals, couples, groups, organizations, institutions, corporations, schools, government agencies or the general public any interpreting service involving the translation of any mode of communication used by a deaf person to spoken English or of spoken English to a mode of communication used by a deaf person;

(21) "Tactile sign", mode of communication, used by deaf and blind individuals, using any one or a combination of the following: tactile sign, constricted space sign or notetaking.

(L. 1994 S.B. 568 § 1, A.L. 2002 H.B. 1783, A.L. 2008 S.B. 788)



Section 209.287 Board for certification of interpreters established--appointment, qualification, terms--expenses--meetings--chairman elected how--quorum--removal from office, procedure.

Board for certification of interpreters established--appointment, qualification, terms--expenses--meetings--chairman elected how--quorum--removal from office, procedure.

209.287. 1. There is hereby established within the Missouri commission for the deaf and hard of hearing a board to be known as the "Board for Certification of Interpreters", which shall be composed of five members. The executive director of the Missouri commission for the deaf and hard of hearing or the director's designee shall be a nonvoting member of the board.

2. The members shall be appointed by the governor with the advice and consent of the senate from a list of recommendations from the commission. The members shall be appointed for terms of three years, except those first appointed whose terms shall be staggered and one member appointed to serve for one year, two members to serve for two years and two members to serve for three years. No member shall be eligible to serve more than two consecutive terms, except a person appointed to fill a vacancy for a partial term may serve two additional terms. Two of the members appointed shall be deaf, two shall be certified interpreters and one shall be deaf or a certified interpreter. The members shall be fluent in American sign language, Pidgin Signed English, oral, tactile sign, or any specialized vocabulary used by deaf persons. The member shall have a background and knowledge of interpreting and evaluation.

3. The members shall receive no compensation for their services on the board, but the commission shall reimburse the members for actual and necessary expenses incurred in the performance of their official duties. The board shall meet not less than two times per year. The board shall elect from its membership a chairperson and a secretary. A quorum of the board shall consist of three of its members.

4. Any member of the commission may petition the governor to remove a member from the board for the following reasons: misconduct, inefficiency, incompetence or neglect of his official duties. The governor may remove the member after giving the committee member written notice of the charges against him and an opportunity to be heard pursuant to administrative procedures in chapter 621.

(L. 1994 S.B. 568 § 2, A.L. 2002 H.B. 1783)



Section 209.289 Coordinator to be hired, qualifications, salary and expenses.

Coordinator to be hired, qualifications, salary and expenses.

209.289. The executive director shall hire a coordinator, who shall serve as coordinator of the Missouri interpreters certification system. The coordinator shall have a background in interpreter testing and interpreting. The salary and office space for the coordinator shall be appropriated to and provided by the commission. The salary of the coordinator shall be paid out of general revenue funds. All other expenses for the administration of sections 209.287 to 209.318 shall be paid from the interpreters fund established in section 209.318.

(L. 1994 S.B. 568 § 3)



Section 209.292 Board's powers and duties--evaluation team to be appointed, qualifications, expenses--removal from team, procedure.

Board's powers and duties--evaluation team to be appointed, qualifications, expenses--removal from team, procedure.

209.292. 1. The board shall, with the approval of the commission:

(1) Prescribe qualifications for each of the several levels of certification based on proficiency and shall evaluate and certify interpreters using such qualifications;

(2) Issue the certificates, bearing the signature of the executive director, necessary to qualify for a license to interpret;

(3) Develop a fee scale for interpreting services, pursuant to section 161.405;

(4) Maintain the quality of interpreting services, pursuant to section 161.405, by:

(a) Generating ideas for conducting interpreter training workshops to update knowledge and skills; and

(b) Suggesting institutions of higher education to provide interpreter training programs;

(5) Develop specific guidelines for the use of interpreters according to their level of certification and submit the guidelines to the division and copies to be distributed to state departments, agencies, commissions, courts, interpreters and to the public;

(6) Develop ethical rules of conduct to be recommended for adoption by the division;

(7) Develop fees for application, administration of an evaluation, conversion and certificate renewal, to cover the cost of the certification system and administration;

(8) Compile a statewide registry of interpreters by skill level and include recommendations relating to the appropriate selection and utilization of interpreters for the deaf. The registry shall be made available to and recommended for adoption by state commissions, departments and agencies;

(9) Develop a conversion system and policy for accepting other certification systems into the certification offered by the Missouri commission for the deaf and hard of hearing;

(10) Develop acceptable professional development activities to maintain certification;

(11) Investigate and implement the most appropriate testing model for interpreter certification;

(12) When necessary, develop an evaluation team, appointed by the commission, to assist in evaluating interpreters;

(13) Provide opportunity to hear grievances against the certification process or one of its members using the guidelines established in chapter 621.

2. An evaluation team appointed pursuant to subdivision (12) of subsection 1 of this section shall have similar backgrounds to the members of the board. The evaluation team shall serve at the pleasure of the commission. The commission shall reimburse evaluators for actual and necessary expenses incurred in the performance of their official duties and may fairly compensate them. A member of an evaluation team may be removed from the team by the executive director, after notice and an opportunity to be heard, for the following reasons: misconduct, inefficiency, incompetence or neglect of official duties.

(L. 1994 S.B. 568 § 4, A.L. 2002 H.B. 1783)



Section 209.295 Rules and regulations, authority to promulgate, duties of commission.

Rules and regulations, authority to promulgate, duties of commission.

209.295. The commission may promulgate rules and regulations pertaining to, but not limited to:

(1) The form and content of certification applications and the procedures for filing an application for an initial certification and renewal certification in this state;

(2) Fees required for the operation of the certification system, including, but not limited to, application fees, evaluation fees, renewal fees, conversion fees or any other fees relating to the certification;

(3) The certifications recognized as qualifying credentials for initial or conversion certification;

(4) Establishment of policy and procedure for conversion with other states' certification systems;

(5) Guidelines for the use of interpreters according to their level of certification;

(6) Maintenance and upkeep of skills, also known as continuing education or professional development training;

(7) Minimum educational, training, experience and any necessary and appropriate certifications for interpreter trainers, as well as any necessary continuing education and training requirements for interpreter trainers;

(8) Any other necessary and proper rules, decision or policy in regard to evaluation, certification and maintaining a certification according to the procedures set forth in chapter 536.

(L. 1994 S.B. 568 § 5)



Section 209.297 Applications for certification, content, oath--fee not refundable--applicant to be given date for evaluation.

Applications for certification, content, oath--fee not refundable--applicant to be given date for evaluation.

209.297. 1. Applications for certification as an interpreter:

(1) Shall be submitted in writing to the commission on forms prescribed by the commission and furnished to the applicant;

(2) Shall satisfactorily evidence the applicant's education, training, experiences, certification, at the time of application, the applicant is eighteen years of age or older and other information as the commission may require;

(3) Shall contain a statement that it is made under oath or affirmation and that the information contained therein is true and correct to the best knowledge and belief of the applicant and that the applicant is subject to the penalties for making a false affidavit or declaration;

(4) Shall be accompanied by the required application fee, submitted in a manner as required by the commission and shall not be refundable.

2. When the commission receives the application, the coordinator hired pursuant to section 209.289 shall notify the applicant of the earliest and most appropriate date for the applicant to be evaluated or converted.

(L. 1994 S.B. 568 § 6 subsecs. 1, 2)



Section 209.299 Evaluations to be held where and when--coordinator to notify applicants of score.

Evaluations to be held where and when--coordinator to notify applicants of score.

209.299. The board shall schedule evaluations for persons seeking certification, at a central location, at least four times each year in 1995 and 1996, and at least twice a year thereafter, according to the number of applicants seeking certification. As soon as possible after completion of an evaluation, the coordinator shall notify the applicant of his score and level of certification.

(L. 1994 S.B. 568 § 6 subsec. 3)



Section 209.302 Eligibility for evaluation.

Eligibility for evaluation.

209.302. An evaluation shall be available to the following, including, but not limited to:

(1) New interpreters;

(2) Uncertified, qualified interpreters;

(3) Certified interpreters, advancing to another certification level;

(4) An interpreter who is certified by a certification system other than the commission;

(5) Uncertified interpreters who have not interpreted for one year or more; and

(6) Interpreter trainers.

(L. 1994 S.B. 568 § 6 subsec. 4)



Section 209.305 Evaluations, subjects to be covered--confidentiality of tests and records.

Evaluations, subjects to be covered--confidentiality of tests and records.

209.305. 1. The evaluation shall be an assessment of interpreter's language skills, expressive and receptive skills, professionalism, knowledge of interpreting and ethical practices. Modes of communication that shall be evaluated include, but are not limited to:

(1) American sign language;

(2) Tactile sign;

(3) Language deficient;

(4) Oral;

(5) Pidgin Signed English; and

(6) Any necessary specialized vocabulary, language or mode of communication in popular or regional use among deaf people.

2. The board or an evaluation team shall use testing materials developed by the commission or contracted with a national organization to assess the qualifications of interpreters. All testing materials and records shall be held confidential by the commission.

(L. 1994 S.B. 568 § 6 subsecs. 5, 6)



Section 209.307 Conflict of interest for board or evaluation team, effect.

Conflict of interest for board or evaluation team, effect.

209.307. Any member of the board or an evaluation team who has a conflict of interest that may have a direct effect on an evaluation shall excuse himself from the evaluation. The remaining members, not consisting of less than three members, shall assess that individual's performance.

(L. 1994 S.B. 568 § 6 subsec. 7)



Section 209.309 Provisional certificates issued when--limitation--requirements--extension granted when.

Provisional certificates issued when--limitation--requirements--extension granted when.

209.309. The board may offer provisional certification to interpreters achieving a minimal level of certification established by the board. A provisional certification is limited to one year; during such year the interpreter must be reevaluated and achieve the next higher level of certification. If an evaluation slot is not available during the term of the provisional license, the interpreter may be granted an extension. A holder of a provisional certification may only be granted one extension.

(L. 1994 S.B. 568 § 6 subsec. 8)



Section 209.311 Fees, how established.

Fees, how established.

209.311. The commission may charge fees for application, administration of an evaluation, renewal of a certificate, conversion and recordkeeping. The fees shall be in an amount sufficient to cover the costs of the evaluation and certification program.

(L. 1994 S.B. 568 § 6 subsec. 9)



Section 209.314 Grievances on evaluation, procedure.

Grievances on evaluation, procedure.

209.314. The commission shall provide an opportunity to hear grievances against the evaluation process or members of the assessment team pursuant to the administrative process in chapter 621.

(L. 1994 S.B. 568 § 6 subsec. 10)



Section 209.317 Certificate may be suspended, denied or revoked--hearing procedure.

Certificate may be suspended, denied or revoked--hearing procedure.

209.317. 1. The board may suspend, deny or revoke a certificate if an interpreter:

(1) Impersonates another person holding interpreter certification;

(2) Allows another person to use the interpreter's certificate;

(3) Uses fraud, deception or misrepresentation in the certification process;

(4) Harasses, abuses or threatens a member of the board, evaluation team or a support staff person who is administering the system;

(5) Intentionally divulges confidential information relating to the certification process, including content, topic, vocabulary, skills or any other testing material;

(6) Fails to achieve a minimum satisfactory certification level.

2. The board shall provide that any hearing concerning the denial, suspension or revocation of a certificate shall follow administrative procedures for hearings as provided in chapter 621.

(L. 1994 S.B. 568 § 7)



Section 209.318 Fund for certification of interpreters established, purpose--lapse into general revenue when--first fiscal year, board's expenses, how paid.

Fund for certification of interpreters established, purpose--lapse into general revenue when--first fiscal year, board's expenses, how paid.

209.318. 1. There is hereby established in the state treasury a fund to be known as the "Missouri Commission for the Deaf and Hard of Hearing Board of Certification of Interpreters Fund". All fees provided for in sections 209.287 to 209.318 shall be collected by the executive director of the commission and shall be transmitted to the department of revenue for deposit in the state treasury to the credit of the Missouri commission for the deaf and hard of hearing board of certification of interpreters fund. Such funds, upon appropriation, shall be disbursed only for payment of expenses of maintaining the board and for the enforcement of the provisions of sections 209.287 to 209.318 and shall not be used to pay the salary of the coordinator hired pursuant to section 209.289. Warrants shall be drawn on the state treasury for payment out of the fund.

2. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the fund for the preceding fiscal year.

3. The expenses of maintaining the board enforcement of the provisions of sections 209.287 to 209.318 during the first fiscal year shall be paid by the commission from funds appropriated from general revenue for that purpose.

(L. 1994 S.B. 568 § 8, A.L. 2002 H.B. 1783)



Section 209.319 State committee of interpreters to be established in division of professional registration, appointment, qualifications, terms, compensation--vacancies--quorum--meetings.

State committee of interpreters to be established in division of professional registration, appointment, qualifications, terms, compensation--vacancies--quorum--meetings.

209.319. 1. There is hereby established in the division of professional registration the "Missouri State Committee of Interpreters", which shall consist of seven members, including two public members. At least one of the public members shall be deaf. The committee members shall be appointed by the governor with the advice and consent of the senate. Each member of the committee shall be a citizen of the United States and a resident of this state and, except as provided in subsections 2 and 3 of this section, shall be licensed as an interpreter by this state.

2. The initial interpreter appointments made to the committee shall be made from interpreters who have voluntarily registered with the Missouri commission for the deaf and hard of hearing. In making the initial appointments to the committee, the governor shall stagger the terms of the appointees so that two members serve initial terms of two years, two members serve initial terms of three years, two members serve initial terms of four years and one member serves an initial term of one year.

3. At the time of appointment the public members shall be United States citizens, Missouri residents for a period of one year, registered voters, persons who are not and never were members of any profession licensed or regulated pursuant to sections 209.285 to 209.339, persons who do not have and never have had a material financial interest in providing interpreting services or persons who do not have and never have had a financial interest in an activity or organization directly related to interpreting.

4. Members shall be appointed to serve four-year terms. No person shall be eligible for reappointment who has served as a member of the committee for eight or more years. The membership of the committee shall reflect the differences in levels of certification, work experience and education. Not more than two interpreter educators shall be members of the committee at the same time.

5. A vacancy in the office of a member shall be filled by appointment by the governor for the remainder of the unexpired term. The governor may remove a committee member for misconduct, inefficiency, incompetence or neglect of his or her official duties after giving the committee member written notice of the charges against the committee member and an opportunity to be heard.

6. Each member of the committee shall receive as compensation an amount set by the committee not to exceed fifty dollars for each day devoted to the affairs of the committee and shall be reimbursed for necessary and actual expenses incurred in the performance of his or her official duties.

7. The committee shall hold an annual meeting at which it shall elect from its membership a chairperson and a secretary. The committee may hold such additional meetings as may be required in the performance of its duties. A quorum of the committee shall consist of four of its members.

8. The staff for the committee shall be provided by the director of the division of professional registration.

9. The committee may sue and be sued in its official name and shall have a seal which shall be affixed to all certified copies of records and papers on file and to such other instruments as the committee may direct. All courts shall take judicial notice of such seal. Copies of records and proceedings of the committee and of all papers on file with the division on behalf of the committee certified under the seal shall be received as evidence in all courts of record.

(L. 1994 S.B. 568 § 9, A.L. 1999 H.B. 343, A.L. 2002 H.B. 1783)



Section 209.321 License required to practice interpreting--certain professions exempt--practice to be limited to training and education--not considered interpreting, when--out-of-state licensees, temporary interpreting permitted--provisional licensure, criteria.

License required to practice interpreting--certain professions exempt--practice to be limited to training and education--not considered interpreting, when--out-of-state licensees, temporary interpreting permitted--provisional licensure, criteria.

209.321. 1. No person shall represent himself or herself as an interpreter or engage in the practice of interpreting as defined in section 209.285 in the state of Missouri unless such person is licensed as required by the provisions of sections 209.319 to 209.339.

2. A person registered, certified or licensed by this state, another state or any recognized national certification agent, acceptable to the committee that allows that person to practice any other occupation or profession in this state, is not considered to be interpreting if he or she is in performance of the occupation or profession for which he or she is registered, certified or licensed. The professions referred to in this subsection include, but are not limited to, physicians, psychologists, nurses, certified public accountants, architects and attorneys.

3. A licensed interpreter shall limit his or her practice to demonstrated areas of competence as documented by relevant professional education, training, experience and certification. An interpreter not trained in an area shall not practice in that area without obtaining additional relevant professional education, training and experience through an acceptable program as defined by rule by the Missouri commission for the deaf and hard of hearing.

4. A person is not considered to be interpreting pursuant to the provisions of this section if, in a casual setting and as defined by rule, a person is acting as an interpreter gratuitously or is engaged in interpreting incidental to traveling.

5. A person is not considered to be interpreting pursuant to the provisions of this section if a person is engaged as a telecommunications operator providing deaf relay service or operator services for the deaf.

6. A person is not considered to be interpreting under the provisions of this section if the person is currently enrolled in an interpreter training program which has been accredited by a certifying agency and approved by the committee. The training program shall offer a degree in interpreting from an accredited institution of higher education. Persons exempted under this provision shall engage only in activities and services that constitute part of a supervised course of study and shall clearly designate themselves by a title of the student, practicum student, student interpreter, trainee, or intern.

7. A person holding a current certification of license from another state or recognized national certification system deemed acceptable by the committee is not considered to be interpreting as defined in this chapter when temporarily present in the state for the purpose of providing interpreting services for a convention, conference, meeting, professional group, or educational field trip.

8. (1) The board for certification of interpreters shall grant a provisional certificate in education for any applicant who meets either of the following criteria:

(a) The applicant possesses a current valid certification in the Missouri interpreters certification system at either the novice or apprentice level and holds a valid license to provide interpreting services; or

(b) The applicant has submitted an application for certification in the Missouri interpreters certification system and an application for an interpreting license pursuant to sections 209.319 to 209.339 and has taken the written test and performance test or attests that he or she will complete the certification and licensure applications and take the written test within sixty days following the date of application for a provisional certificate in education and will complete the performance test within sixty days following passage of the written test.

(2) The board shall issue the provisional certificate in education within ten business days following receipt of a complete application.

(3) A provisional certificate issued under paragraph (a) of subdivision (1) of this subsection shall be valid for a term of three years and shall be renewed by the board, upon request by the certificate holder, for one additional term of three years if the certificate holder is reevaluated during the first term of issuance and achieves a higher level of certification in the Missouri interpreter certification system.

(4) A provisional certificate issued under paragraph (b) of subdivision (1) of this subsection shall be valid for one year and shall be renewed, upon request by the certificate holder, pursuant to subdivision (3) of this subsection if the certificate holder is reevaluated during the term of issuance and achieves a certification in the Missouri interpreter certification system. Such renewed certificate shall be subject to the term length and renewal provisions of subdivision (3) of this subsection.

(5) A provisional certificate in education shall be limited to providing interpreters services in preschool, elementary and secondary school settings or as allowed by any other valid Missouri certification or license held by the individual.

(6) A provisional certificate in education may be revoked by the board if the person makes any misrepresentations or fails to fulfill any commitment made pursuant to paragraph (b) of subdivision (1) of this subsection, or violates the provisions of section 209.317 or 209.334 or breaks any of the ethical rules of conduct for interpreters as established by state rule or fails to obtain the necessary continuing education credits required for certification maintenance.

(L. 1994 S.B. 568 § 10, A.L. 2002 H.B. 1783, A.L. 2004 S.B. 968 and S.B. 969)



Section 209.322 Certificates recognized by the board.

Certificates recognized by the board.

209.322. The board shall recognize the following certificates:

(1) National Registry of Interpreters for the Deaf (NRID) certificates, which include Comprehensive Skills Certificate (CSC), Certificate of Interpreting/Certificate of Transliteration (CI/CT) and Certified Deaf Interpreter (CDI);

(2) National Association of the Deaf (NAD) certificate levels 3, 4 and 5; and

(3) A provisional public school certificate.

(L. 2002 H.B. 1783, A.L. 2004 S.B. 1122)



Section 209.323 License application forms, content, oath, fee not refundable, qualifications, licenses expire, when--reinstatement procedure--replacement of license lost or destroyed.

License application forms, content, oath, fee not refundable, qualifications, licenses expire, when--reinstatement procedure--replacement of license lost or destroyed.

209.323. 1. Applications for licensure as an interpreter shall be submitted to the division on forms prescribed by the division and furnished to the applicant. The application shall contain the applicant's statements showing the applicant's education, certification by either the National Registry of Interpreters for the Deaf, National Association of the Deaf or Missouri Interpreter Certification System and such other information as the division may require. Each application shall contain a statement that it is made under oath or affirmation and that the information contained in the application is true and correct to the best knowledge and belief of the applicant, subject to the penalties, as provided in sections 209.319 to 209.339, for the making of a false affidavit or declaration. Each application shall be accompanied by the required application fee. The application fee must be submitted in a manner as required by the committee and shall not be refundable. The applicant must be eighteen years of age or older.

2. Each license issued pursuant to the provisions of sections 209.319 to 209.339 shall expire on the renewal date. The division shall mail a renewal notice to the last known address of each licensee prior to the license renewal date. The license will expire and renewal may be denied upon failure of the licensee to provide the division with the information required for renewal including but not limited to satisfactory evidence of current certification or to pay the required renewal fee within sixty days of the license renewal date. The license may be reinstated within two years after the renewal date, if the applicant applies for reinstatement and pays the required license renewal fee plus a delinquency fee as established by the committee and provides evidence of current certification.

3. Except as provided in section 209.321, the committee with assistance from the division shall issue or renew a license to each person who files an application and fee as required by the provisions of sections 209.319 to 209.339 and who furnishes satisfactory evidence to the committee that he has complied with the provisions of subsection 1 or 2 of this section.

4. The committee may issue a new license to replace any license which is lost, destroyed or mutilated upon payment of a fee as provided by the committee.

(L. 1994 S.B. 568 § 11, A.L. 2002 H.B. 1783, A.L. 2004 S.B. 1122)



Section 209.326 Temporary license issued to persons licensed in other states, procedure, fee limitation.

Temporary license issued to persons licensed in other states, procedure, fee limitation.

209.326. Any person who holds a valid unrevoked and unexpired license or certification as an interpreter issued by a state or organization other than this state and recognized by the committee and concurrently by the Missouri commission for the deaf and hard of hearing and, provided for by rule, may be granted a temporary license by the committee to practice interpreting in this state. The application for a temporary license must be accompanied by the appropriate fee as established by the committee and that fee is nonrefundable. If issued, the temporary license is valid for ninety days. A temporary license may not be issued to the same individual more than once per year. The committee may not issue more than one temporary license to an individual who has established residency in this state during the individual's residency.

(L. 1994 S.B. 568 § 12, A.L. 2002 H.B. 1783)



Section 209.328 Ethical rules of conduct established by rules, duties of committee--other rules authorized.

Ethical rules of conduct established by rules, duties of committee--other rules authorized.

209.328. 1. Notwithstanding any other provision of sections 209.319 to 209.339, the committee may adopt rules and regulations, not otherwise inconsistent with sections 209.319 to 209.339, to carry out the provisions of sections 209.319 to 209.339. No rule shall be adopted except in accordance with the procedures set forth in chapter 536. The committee may promulgate, by rule, "Ethical Rules of Conduct" governing the practices of interpreters.

2. The committee may promulgate rules and regulations pertaining to, but not limited to:

(1) The form and content of license applications required by the provisions of sections 209.319 to 209.339 and the procedures for filing an application for an initial license, renewal license or temporary license in this state;

(2) Fees required by the provisions of sections 209.319 to 209.339;

(3) The licenses and certifications recognized as qualifying credentials for an initial license, renewal license or temporary license;

(4) Establishment and promulgation of procedures for investigating and resolving complaints and violations occurring under the provisions of sections 209.319 to 209.339;

(5) Establishment of policy and procedure for reciprocity with other states, including states which do not have interpreter licensing laws or states whose licensing laws are not substantially the same as those of this state.

(L. 1994 S.B. 568 § 13)



Section 209.331 Procedure to adopt rules.

Procedure to adopt rules.

209.331. No rule or portion of a rule promulgated under the authority of sections 209.285 to 209.339 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1994 S.B. 568 § 14, A.L. 1995 S.B. 3)



Section 209.332 State committee of interpreters fund established, purpose--transfer to general revenue, when--profession of interpreter not to be subject to taxation or licensing fees by municipalities.

State committee of interpreters fund established, purpose--transfer to general revenue, when--profession of interpreter not to be subject to taxation or licensing fees by municipalities.

209.332. 1. There is hereby established in the state treasury a fund to be known as the "State Committee of Interpreters Fund". All fees provided for in sections 209.319 to 209.339 shall be collected by the director of the division of professional registration and shall be transmitted to the department of revenue for deposit in the state treasury for credit to this fund. Such funds, upon appropriation, shall be disbursed only in payment of expenses of maintaining the committee and for the enforcement of the provisions of sections 209.319 to 209.339. Warrants shall be drawn on the state treasury for payment out of the fund.

2. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the committee's fund for the preceding fiscal year or, if the board requires by rule license renewal less frequently than yearly, then three times the appropriation from the fund for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the fund for the preceding fiscal year.

3. No person who has been licensed by the committee as an interpreter in this state shall be taxed or made liable to pay any municipal or other corporation tax or license fee of any description whatever for the privilege of following or carrying on such profession.

(L. 1994 S.B. 568 §§ 15, 16)



Section 209.334 Refusal to issue or renew license, grounds, complaint procedure--reinstatement procedure.

Refusal to issue or renew license, grounds, complaint procedure--reinstatement procedure.

209.334. 1. The committee may refuse to issue or renew any license required by the provisions of sections 209.319 to 209.339 for one or any combination of causes stated in subsection 2 of this section. The committee shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The committee may cause a complaint to be filed with the administrative hearing commission as provided by chapter 621 against any holder of any license required by sections 209.319 to 209.339 or any person who has failed to renew or has surrendered his license for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to engage in the occupation of interpreting;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution under the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of an interpreter, for any offense an essential element of which is fraud, dishonesty or an act of violence, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any license issued pursuant to the provisions of sections 209.319 to 209.339 or in obtaining permission to take any examination given or required pursuant to the provisions of sections 209.319 to 209.339;

(4) Obtaining or attempting to obtain any fee, charge, tuition or other compensation by fraud, deception or misrepresentation;

(5) Incompetency, misconduct, fraud, misrepresentation or dishonesty in the performance of the functions or duties of interpreting;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 209.319 to 209.339, or of any lawful rule or regulation adopted pursuant to sections 209.319 to 209.339;

(7) Impersonation of any person holding a license or allowing any person to use his or her license or certification;

(8) Discipline of a license or other right to practice interpreting granted by another state, territory, federal agency or country upon grounds for which discipline is authorized in this state;

(9) Discipline of a certification issued by the Missouri commission for the deaf and hard of hearing or any other certifying body upon grounds for which discipline is authorized in this state if the licensee was given notice and an opportunity to be heard before the certification was disciplined;

(10) A person is finally adjudged incapacitated by a court of competent jurisdiction;

(11) Assisting or enabling any person to practice or offer to practice interpreting who is not licensed and currently eligible to practice under the provisions of sections 209.319 to 209.339;

(12) Issuance of a license based upon a material mistake of fact;

(13) Violation of any professional trust or confidence;

(14) Failure to display or present a valid license if so required by sections 209.319 to 209.339 or any rule promulgated pursuant thereto.

3. Any person, organization, association or corporation who reports or provides information to the committee pursuant to the provisions of sections 209.319 to 209.339 and who does so in good faith shall not be subject to an action for civil damages as a result thereof.

4. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the committee may singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the committee deems appropriate for a period not to exceed five years, or may suspend, for a period not to exceed three years, or revoke the license.

5. In any order of revocation, the committee may provide that the person may not apply for reinstatement of his license for three years after the revocation.

6. Before restoring to good standing a license issued pursuant to sections 209.319 to 209.339 which has been revoked, suspended or inactive for any cause, the committee shall require the applicant to submit to the committee, verification, from the Missouri commission for the deaf that the applicant has a current certification which qualifies that person for licensure.

(L. 1994 S.B. 568 § 17, A.L. 2002 H.B. 1783)



Section 209.337 Violations, penalty--injunction granted when--venue.

Violations, penalty--injunction granted when--venue.

209.337. 1. A violation of any provision of sections 209.319 to 209.339 is a class A misdemeanor.

2. All fees or other compensation received for services rendered in violation of sections 209.319 to 209.339 shall be refunded.

3. The committee may sue in its own name in any court in this state. The department shall inquire diligently as to any violation of sections 209.319 to 209.339, shall institute actions for penalties herein prescribed, and shall enforce generally the provisions of sections 209.319 to 209.339.

4. Upon application by the committee, the attorney general may on behalf of the committee request that a court of competent jurisdiction grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required upon a showing that such acts or practices were performed, offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license issued pursuant to sections 209.319 to 209.339 upon a showing that the holder presents a substantial probability of serious harm to the health, safety or welfare of any resident of this state or client of the licensee.

5. Any action brought pursuant to the provisions of this section shall be commenced either in the county in which such conduct occurred or in the county in which the defendant resides.

6. Any action brought pursuant to this section may be in addition to or in lieu of any penalty provided by sections 209.319 to 209.339 and may be brought concurrently with other actions to enforce sections 209.319 to 209.339.

(L. 1994 S.B. 568 § 18)



Section 209.339 Conversation between a hearing person and a deaf person, interpreter is deemed a conduit, confidentiality, exceptions.

Conversation between a hearing person and a deaf person, interpreter is deemed a conduit, confidentiality, exceptions.

209.339. 1. A person who interprets a conversation between a person who can hear and a deaf person is deemed a conduit for the conversation and may not disclose or be compelled to disclose by subpoena, the contents of the conversation which he facilitated without the prior consent of the person who received his professional services, except as provided in subsections 2 to 4 of this section.

2. A court may order disclosure of the contents of a conversation to provide evidence in proceedings related to criminal charges. However, all communications, which are privileged by law, shall be protected as privileged communications in the same manner when an interpreter is used.

3. The prohibition on disclosure of the contents of a conversation does not apply in any investigation, hearing or other proceeding to determine whether, and to what extent, a licensee should be disciplined. In addition no such licensee may withhold records or testimony bearing upon whether, and to what extent, a licensee should be disciplined, on the ground of not being permitted to disclose the contents of a conversation.

4. A person, whether or not a licensed interpreter, is not prohibited from disclosing, and may not refuse to disclose, the contents of a conversation in any proceeding related to allegations that the person has practiced interpreting without a license.

(L. 1994 S.B. 568 § 19)






Chapter 210 Child Protection and Reformation

Section 210.001 Department of social services to meet needs of homeless, dependent and neglected children--only certain regional child assessment centers funded.

Department of social services to meet needs of homeless, dependent and neglected children--only certain regional child assessment centers funded.

210.001. 1. The department of social services shall address the needs of homeless, dependent and neglected children in the supervision and custody of the division of family services and to their families-in-conflict by:

(1) Serving children and families as a unit in the least restrictive setting available and in close proximity to the family home, consistent with the best interests and special needs of the child;

(2) Insuring that appropriate social services are provided to the family unit both prior to the removal of the child from the home and after family reunification;

(3) Developing and implementing preventive and early intervention social services which have demonstrated the ability to delay or reduce the need for out-of-home placements and ameliorate problems before they become chronic.

2. The department of social services shall fund only regional child assessment centers known as:

(1) The St. Louis City child assessment center;

(2) The St. Louis County child assessment center;

(3) The Jackson County child assessment center;

(4) The Buchanan County child assessment center;

(5) The Greene County child assessment center;

(6) The Boone County child assessment center;

(7) The Joplin child assessment center;

(8) The St. Charles County child assessment center;

(9) The Jefferson County child assessment center;

(10) The Pettis County child assessment center;

(11) The southeast Missouri child assessment center;

(12) The Camden County child assessment center;

(13) The Clay-Platte County child assessment center;

(14) The Lakes Area child assessment center;

(15) The Ozark Foothills child assessment center; and

(16) The North Central Missouri child assessment center; provided the other approved assessment centers included in subdivisions (1) to (14) of this subsection submit to the department of social services a modified funding formula for all approved child assessment centers, which would require no additional state funding.

(L. 1987 S.B. 244 § 1, A.L. 1999 S.B. 387, et al., A.L. 2000 H.B. 1677 merged with S.B. 757 & 602, A.L. 2001 S.B. 48, A.L. 2002 S.B. 923, et al., A.L. 2003 H.B. 575)



Section 210.003 Immunizations of children required, when, exceptions--duties of administrator, report.

Immunizations of children required, when, exceptions--duties of administrator, report.

210.003. 1. No child shall be permitted to enroll in or attend any public, private or parochial day care center, preschool or nursery school caring for ten or more children unless such child has been adequately immunized against vaccine-preventable childhood illnesses specified by the department of health and senior services in accordance with recommendations of the Immunization Practices Advisory Committee (ACIP). The parent or guardian of such child shall provide satisfactory evidence of the required immunizations.

2. A child who has not completed all immunizations appropriate for his age may enroll, if:

(1) Satisfactory evidence is produced that such child has begun the process of immunization. The child may continue to attend as long as the immunization process is being accomplished according to the ACIP/Missouri department of health and senior services recommended schedule; or

(2) The parent or guardian has signed and placed on file with the day care administrator a statement of exemption which may be either of the following:

(a) A medical exemption, by which a child shall be exempted from the requirements of this section upon certification by a licensed physician that such immunization would seriously endanger the child's health or life; or

(b) A parent or guardian exemption, by which a child shall be exempted from the requirements of this section if one parent or guardian files a written objection to immunization with the day care administrator. Exemptions shall be accepted by the day care administrator when the necessary information as determined by the department of health and senior services is filed with the day care administrator by the parent or guardian. Exemption forms shall be provided by the department of health and senior services.

3. In the event of an outbreak or suspected outbreak of a vaccine-preventable disease within a particular facility, the administrator of the facility shall follow the control measures instituted by the local health authority or the department of health and senior services or both the local health authority and the department of health and senior services, as established in Rule 19 CSR 20-20.040, "Measures for the Control of Communicable Diseases".

4. The administrator of each public, private or parochial day care center, preschool or nursery school shall cause to be prepared a record of immunization of every child enrolled in or attending a facility under his jurisdiction. An annual summary report shall be made by January fifteenth showing the immunization status of each child enrolled, using forms provided for this purpose by the department of health and senior services. The immunization records shall be available for review by department of health and senior services personnel upon request.

5. For purposes of this section, satisfactory evidence of immunization means a statement, certificate or record from a physician or other recognized health facility or personnel, stating that the required immunizations have been given to the child and verifying the type of vaccine and the month, day and year of administration.

6. Nothing in this section shall preclude any political subdivision from adopting more stringent rules regarding the immunization of preschool children.

(L. 1988 S.B. 797 § 1)

Effective 9-1-88

CROSS REFERENCES:

Consent to immunization may be delegated to other persons, when, 431.058

Mandatory insurance coverage of immunizations, exceptions, 376.1215



Section 210.004 Law enforcement agencies, record of custody of child.

Law enforcement agencies, record of custody of child.

210.004. All law enforcement agencies shall maintain a confidential record of the date and time a child less than seventeen years of age is taken into custody for any reason and the date and time such child is released from custody.

(L. 1995 H.B. 174, et al. § 2)



Section 210.025 Criminal background checks, persons receiving state or federal funds for child care, procedure--rulemaking authority.

Criminal background checks, persons receiving state or federal funds for child care, procedure--rulemaking authority.

210.025. 1. To qualify for receipt of state or federal funds for providing child-care services in the home either by direct payment or through reimbursement to a child-care beneficiary, an applicant and any person over the age of seventeen who is living in the applicant's home shall be required to submit to a criminal background check pursuant to section 43.540 and a check of the central registry for child abuse established in section 210.145. Effective January 1, 2001, the requirements of this subsection or subsection 2 of this section shall be satisfied through registration with the family care safety registry established in sections 210.900 to 210.936. Any costs associated with such checks shall be paid by the applicant.

2. Upon receipt of an application for state or federal funds for providing child-care services in the home, the family support division shall:

(1) Determine if a finding of child abuse or neglect by probable cause prior to August 28, 2004, or by a preponderance of the evidence after August 28, 2004, involving the applicant or any person over the age of seventeen who is living in the applicant's home has been recorded pursuant to section 210.145 or 210.221;

(2) Determine if the applicant or any person over the age of seventeen who is living in the applicant's home has been refused licensure or has experienced licensure suspension or revocation pursuant to section 210.221 or 210.496; and

(3) Upon initial application, require the applicant to submit to fingerprinting and request a criminal background check of the applicant and any person over the age of seventeen who is living in the applicant's home pursuant to section 43.540 and section 210.487, and inquire of the applicant whether any children less than seventeen years of age residing in the applicant's home have ever been certified as an adult and convicted of, or pled guilty or nolo contendere to any crime.

3. Except as otherwise provided in subsection 4 of this section, upon completion of the background checks in subsection 2 of this section, an applicant shall be denied state or federal funds for providing child care if such applicant, any person over the age of seventeen who is living in the applicant's home, and any child less than seventeen years of age who is living in the applicant's home and who the division has determined has been certified as an adult for the commission of a crime:

(1) Has had a finding of child abuse or neglect by probable cause prior to August 28, 2004, or by a preponderance of the evidence after August 28, 2004, pursuant to section 210.145 or section 210.152;

(2) Has been refused licensure or has experienced licensure suspension or revocation pursuant to section 210.496;

(3) Has pled guilty or nolo contendere to or been found guilty of any felony for an offense against the person as defined by chapter 565, or any other offense against the person involving the endangerment of a child as prescribed by law; of any misdemeanor or felony for a sexual offense as defined by chapter 566; of any misdemeanor or felony for an offense against the family as defined in chapter 568, with the exception of the sale of fireworks, as defined in section 320.110*, to a child under the age of eighteen; of any misdemeanor or felony for pornography or related offense as defined by chapter 573; or of any similar crime in any federal, state, municipal or other court of similar jurisdiction of which the director has knowledge or any offenses or reports which will disqualify an applicant from receiving state or federal funds.

4. An applicant shall be given an opportunity by the division to offer any extenuating or mitigating circumstances regarding the findings, refusals or violations against such applicant or any person over the age of seventeen or less than seventeen who is living in the applicant's home listed in subsection 2 of this section. Such extenuating and mitigating circumstances may be considered by the division in its determination of whether to permit such applicant to receive state or federal funds for providing child care in the home.

5. An applicant who has been denied state or federal funds for providing child care in the home may appeal such denial decision in accordance with the provisions of section 208.080.

6. If an applicant is denied state or federal funds for providing child care in the home based on the background check results for any person over the age of seventeen who is living in the applicant's home, the applicant shall not apply for such funds until such person is no longer living in the applicant's home.

7. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 H.B. 490 & H.B. 308 § 1, A.L. 2004 H.B. 1453 merged with S.B. 762)

*Section 320.110 was repealed by S.B. 76 in 1985.



Section 210.027 Direct payment recipients, child care providers--department's duties.

Direct payment recipients, child care providers--department's duties.

210.027. For child-care providers who receive state or federal funds for providing child-care services in the home either by direct payment or through reimbursement to a child-care beneficiary, the department of social services shall:

(1) Be authorized to revoke the registration of a registered provider for due cause;

(2) Require providers to be at least eighteen years of age;

(3) Where there are no local ordinances or regulations regarding smoke detectors, require providers, by rule, to install and maintain an adequate number of smoke detectors in the residence where child care is provided;

(4) Require providers to be tested for tuberculosis;

(5) Require providers to notify parents if the provider does not have immediate access to a telephone;

(6) Make providers aware of local opportunities for training in first aid and child care.

(L. 1999 H.B. 490 & H.B. 308 § 2)



Section 210.030 Blood tests of pregnant women.

Blood tests of pregnant women.

210.030. 1. Every licensed physician, midwife, registered nurse and all persons who may undertake, in a professional way, the obstetrical and gynecological care of a pregnant woman in the state of Missouri shall, if the woman consents, take or cause to be taken a sample of venous blood of such woman at the time of the first prenatal examination, or not later than twenty days after the first prenatal examination, and subject such sample to an approved and standard serological test for syphilis, an approved serological test for hepatitis B and such other treatable diseases and metabolic disorders as are prescribed by the department of health and senior services. In any area of the state designated as a syphilis outbreak area by the department of health and senior services, if the mother consents, a sample of her venous blood shall be taken later in the course of pregnancy and at delivery for additional testing for syphilis as may be prescribed by the department. If a mother tests positive for hepatitis B, the physician or person who professionally undertakes the pediatric care of a newborn shall also administer the appropriate doses of hepatitis B vaccine and hepatitis B immune globulin (HBIG) in accordance with the current recommendations of the Advisory Committee on Immunization Practices (ACIP). If the mother's hepatitis B status is unknown, the appropriate dose of hepatitis B vaccine shall be administered to the newborn in accordance with the current ACIP recommendations. If the mother consents, a sample of her venous blood shall be taken. If she tests positive for hepatitis B, hepatitis B immune globulin (HBIG) shall be administered to the newborn in accordance with the current ACIP recommendations.

2. The department of health and senior services shall, in consultation with the Missouri genetic disease advisory committee, make such rules pertaining to such tests as shall be dictated by accepted medical practice, and tests shall be of the types approved by the department of health and senior services. An approved and standard test for syphilis, hepatitis B, and other treatable diseases and metabolic disorders shall mean a test made in a laboratory approved by the department of health and senior services. No individual shall be denied testing by the department of health and senior services because of inability to pay.

(L. 1941 p. 367 § 1, A.L. 1986 H.B. 1196, A.L. 1993 H.B. 522, A.L. 1998 H.B. 1419, A.L. 2000 H.B. 1568)



Section 210.040 Blood test results--confidential.

Blood test results--confidential.

210.040. As soon as the result of the test is determined, and if the test is positive or doubtfully positive for syphilis or hepatitis B, the physician, or such other obstetrical or gynecological attendant shall fill out a form to be furnished by the department of health and senior services of Missouri, with such finding noted thereon, and send it to the county or municipal department of health of the county or city in which the pregnant woman or the mother is then residing. In no event shall this finding be made public by any person.

(L. 1941 p. 367 § 2, A.L. 1993 H.B. 522)



Section 210.050 Reporting required.

Reporting required.

210.050. In reporting every birth, and stillbirth, physicians and other persons attending pregnancy cases and required to report births and stillbirths, shall state on the report of birth, or stillbirth, whether a blood test for syphilis has been made during such pregnancy upon a specimen of venous blood taken from the woman who bore the child, and, if made, the date when and where such test was made, and if not made, the reason why such test was not made. Physicians and other persons shall also report whether a blood test for hepatitis B was performed in accordance with section 210.030. No report of birth, or stillbirth, shall contain the result of such blood test.

(L. 1941 p. 367 § 3, A.L. 1993 H.B. 522)



Section 210.060 Noncompliance a misdemeanor--penalty.

Noncompliance a misdemeanor--penalty.

210.060. Any licensed physician, midwife, registered nurse and all persons who may undertake, in a professional way, the obstetrical and gynecological care of pregnant women in the state of Missouri, who shall publish in any manner not required by law the result of said blood tests, or who, if a blood test is made, fails to follow the provisions of sections 210.030 to 210.060 or who misrepresents the facts required to be reported in said sections, shall, on conviction, be adjudged guilty of a misdemeanor, and be punished by imprisonment in the county jail not exceeding one year, or by a fine of not more than one thousand dollars, or by both such fine and imprisonment.

(L. 1941 p. 367 § 4, A.L. 1993 H.B. 522)



Section 210.070 Prophylactic eyedrops at birth--report.

Prophylactic eyedrops at birth--report.

210.070. Every physician, midwife or nurse who shall be in attendance upon a newborn infant or its mother, shall drop into the eyes of such infant immediately after delivery, a prophylactic solution approved by the state department of health and senior services, and shall within forty-eight hours thereafter, report in writing to the board of health or county physician of the city, town or county where such birth occurs, his or her compliance with this section, stating the solution used by him or her.

(RSMo 1939 § 9994)

Prior revisions: 1929 § 9124; 1919 § 7340; 1909 § 8321



Section 210.080 Report of infant eye inflammation, by whom.

Report of infant eye inflammation, by whom.

210.080. Should one or both eyes of an infant become inflamed, swollen or red, and show an unnatural discharge at any time within two weeks after its birth, it shall be the duty of the parents or other persons having charge of such infant, to immediately report in writing to the board of health or county physician of the city, town or county in which such birth occurs, the fact that such inflammation, swelling and redness of the eyes and unnatural discharge exists. On receipt of such report, the board of health or county physician shall take such immediate action as it may deem necessary in order that blindness may be prevented.

(RSMo 1939 § 9995)

Prior revision: 1929 § 9125



Section 210.090 Health officer to furnish copy of law to midwife--secretary of state to print same.

Health officer to furnish copy of law to midwife--secretary of state to print same.

210.090. Every health officer shall furnish a copy of sections 210.070 to 210.100, to each and every person who is known to him to act as midwife or nurse in the city or town for which such health officer is appointed, and the secretary of state shall cause a sufficient number of copies of said sections to be printed, and shall supply the same to such health officers on application.

(RSMo 1939 § 9996)

Prior revisions: 1929 § 9126; 1919 § 7341; 1909 § 8322



Section 210.100 Violation a misdemeanor.

Violation a misdemeanor.

210.100. Any person violating any of the provisions of sections 210.070 to 210.090 shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 9997, A. 1949 S.B. 1065 § 210.10) Prior revisions: 1929 § 9127; 1919 § 7342; 1909 § 8323



Section 210.101 Children's services commission established, members, qualifications--meetings open to public, notice--rules--staff--ex officio members.

Children's services commission established, members, qualifications--meetings open to public, notice--rules--staff--ex officio members.

210.101. 1. There is hereby established the "Missouri Children's Services Commission", which shall be composed of the following members:

(1) The director or the director's designee of the following departments: corrections, elementary and secondary education, higher education, health and senior services, labor and industrial relations, mental health, public safety, and social services;

(2) One judge of a family or juvenile court, who shall be appointed by the chief justice of the supreme court;

(3) Two members, one from each political party, of the house of representatives, who shall be appointed by the speaker of the house of representatives;

(4) Two members, one from each political party, of the senate, who shall be appointed by the president pro tempore of the senate;

All members shall serve for as long as they hold the position which made them eligible for appointment to the Missouri children's services commission under this subsection. All members shall serve without compensation but may be reimbursed for all actual and necessary expenses incurred in the performance of their official duties for the commission.

2. All meetings of the Missouri children's services commission shall be open to the public and shall, for all purposes, be deemed open public meetings under the provisions of sections 610.010 to 610.030. The Missouri children's services commission shall meet no less than once every two months. Notice of all meetings of the commission shall be given to the general assembly in the same manner required for notifying the general public of meetings of the general assembly.

3. The Missouri children's services commission may make all rules it deems necessary to enable it to conduct its meetings, elect its officers, and set the terms and duties of its officers.

4. The commission shall elect from amongst its members a chairman, vice chairman, a secretary-reporter, and such other officers as it deems necessary.

5. The services of the personnel of any agency from which the director or deputy director is a member of the commission shall be made available to the commission at the discretion of such director or deputy director. All meetings of the commission shall be held in the state of Missouri.

6. The officers of the commission may hire an executive director. Funding for the executive director may be provided from the Missouri children's services commission fund or other sources provided by law.

7. The commission, by majority vote, may invite individuals representing local and federal agencies or private organizations and the general public to serve as ex officio members of the commission. Such individuals shall not have a vote in commission business and shall serve without compensation but may be reimbursed for all actual and necessary expenses incurred in the performance of their official duties for the commission.

(L. 1983 H.B. 256 § 1, A.L. 1987 H.B. 873, A.L. 1989 H.B. 22 & 390, A.L. 1994 H.B. 1415, A.L. 1995 S.B. 460, A.L. 2011 H.B. 464 merged with H.B. 555)



Section 210.102 Service commission's powers and duties--coordinating board for early childhood established, members, powers.

Service commission's powers and duties--coordinating board for early childhood established, members, powers.

210.102. 1. It shall be the duty of the Missouri children's services commission to:

(1) Make recommendations which will encourage greater interagency coordination, cooperation, more effective utilization of existing resources and less duplication of effort in activities of state agencies which affect the legal rights and well-being of children in Missouri;

(2) Develop an integrated state plan for the care provided to children in this state through state programs;

(3) Develop a plan to improve the quality of children's programs statewide. Such plan shall include, but not be limited to:

(a) Methods for promoting geographic availability and financial accessibility for all children and families in need of such services;

(b) Program recommendations for children's services which include child development, education, supervision, health and social services;

(4) Design and implement evaluation of the activities of the commission in fulfilling the duties as set out in this section;

(5) Report annually to the governor with five copies each to the house of representatives and senate about its activities including, but not limited to the following:

(a) A general description of the activities pertaining to children of each state agency having a member on the commission;

(b) A general description of the plans and goals, as they affect children, of each state agency having a member on the commission;

(c) Recommendations for statutory and appropriation initiatives to implement the integrated state plan;

(d) A report from the commission regarding the state of children in Missouri.

2. There is hereby established within the children's services commission the "Coordinating Board for Early Childhood", which shall constitute a body corporate and politic, and shall include but not be limited to the following members:

(1) A representative from the governor's office;

(2) A representative from each of the following departments: health and senior services, mental health, social services, and elementary and secondary education;

(3) A representative of the judiciary;

(4) A representative of the family and community trust board (FACT);

(5) A representative from the head start program;

(6) Nine members appointed by the governor with the advice and consent of the senate who are representatives of the groups, such as business, philanthropy, civic groups, faith-based organizations, parent groups, advocacy organizations, early childhood service providers, and other stakeholders.

The coordinating board may make all rules it deems necessary to enable it to conduct its meetings, elect its officers, and set the terms and duties of its officers. The coordinating board shall elect from amongst its members a chairperson, vice chairperson, a secretary-reporter, and such other officers as it deems necessary. Members of the board shall serve without compensation but may be reimbursed for actual expenses necessary to the performance of their official duties for the board.

3. The coordinating board for early childhood shall have the power to:

(1) Develop a comprehensive statewide long-range strategic plan for a cohesive early childhood system;

(2) Confer with public and private entities for the purpose of promoting and improving the development of children from birth through age five of this state;

(3) Identify legislative recommendations to improve services for children from birth through age five;

(4) Promote coordination of existing services and programs across public and private entities;

(5) Promote research-based approaches to services and ongoing program evaluation;

(6) Identify service gaps and advise public and private entities on methods to close such gaps;

(7) Apply for and accept gifts, grants, appropriations, loans, or contributions to the coordinating board for early childhood fund from any source, public or private, and enter into contracts or other transactions with any federal or state agency, any private organizations, or any other source in furtherance of the purpose of subsections 2 and 3 of this section, and take any and all actions necessary to avail itself of such aid and cooperation;

(8) Direct disbursements from the coordinating board for early childhood fund as provided in this section;

(9) Administer the coordinating board for early childhood fund and invest any portion of the moneys not required for immediate disbursement in obligations of the United States or any agency or instrumentality of the United States, in obligations of the state of Missouri and its political subdivisions, in certificates of deposit and time deposits, or other obligations of banks and savings and loan associations, or in such other obligations as may be prescribed by the board;

(10) Purchase, receive, take by grant, gift, devise, bequest or otherwise, lease, or otherwise acquire, own, hold, improve, employ, use, and otherwise deal with real or personal property or any interests therein, wherever situated;

(11) Sell, convey, lease, exchange, transfer or otherwise dispose of all or any of its property or any interest therein, wherever situated;

(12) Employ and fix the compensation of an executive director and such other agents or employees as it considers necessary;

(13) Adopt, alter, or repeal by its own bylaws, rules, and regulations governing the manner in which its business may be transacted;

(14) Adopt and use an official seal;

(15) Assess or charge fees as the board determines to be reasonable to carry out its purposes;

(16) Make all expenditures which are incident and necessary to carry out its purposes;

(17) Sue and be sued in its official name;

(18) Take such action, enter into such agreements, and exercise all functions necessary or appropriate to carry out the duties and purposes set forth in this section.

4. There is hereby created the "Coordinating Board for Early Childhood Fund" which shall consist of the following:

(1) Any moneys appropriated by the general assembly for use by the board in carrying out the powers set out in subsections 2 and 3 of this section;

(2) Any moneys received from grants or which are given, donated, or contributed to the fund from any source;

(3) Any moneys received as fees authorized under subsections 2 and 3 of this section;

(4) Any moneys received as interest on deposits or as income on approved investments of the fund;

(5) Any moneys obtained from any other available source.

Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the coordinating board for early childhood fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(L. 1983 S.B. 256 § 2, A.L. 1989 H.B. 22 & 390, A.L. 2004 H.B. 1453)



Section 210.103 Children's services commission fund created, purpose--investment--not subject to general revenue transfer.

Children's services commission fund created, purpose--investment--not subject to general revenue transfer.

210.103. 1. There is established in the state treasury a special fund, to be known as the "Missouri Children's Services Commission Fund". The state treasurer shall credit to and deposit in the Missouri children's services commission fund all amounts which may be received from general revenue, grants, gifts, bequests, the federal government, or other sources granted or given for the purposes of sections 210.101 and 210.102.

2. The state treasurer shall invest moneys in the Missouri children's services commission fund in the same manner as surplus state funds are invested pursuant to section 30.260. All earnings resulting from the investment of moneys in the Missouri children's services commission fund shall be credited to the Missouri children's services commission fund.

3. The administration of the Missouri children's services commission fund, including, but not limited to, the disbursement of funds therefrom, shall be as prescribed by the Missouri children's services commission in its bylaws.

4. The provisions of section 33.080, requiring all unexpended balances remaining in various state funds to be transferred and placed to the credit of the ordinary revenue of this state at the end of each biennium, shall not apply to the Missouri children's services commission fund.

5. Amounts received in the fund shall only be used by the commission for purposes authorized under sections 210.101 and 210.102.

(L. 1984 H.B. 1427 § 1, A.L. 1989 H.B. 22 & 390)



Section 210.105 Missouri task force on prematurity and infant mortality created--members, officers, expenses--duties--report--expiration date.

Missouri task force on prematurity and infant mortality created--members, officers, expenses--duties--report--expiration date.

210.105. 1. There is hereby created the "Missouri Task Force on Prematurity and Infant Mortality" within the children's services commission to consist of the following eighteen members:

(1) The following six members of the general assembly:

(a) Three members of the house of representatives, with two members to be appointed by the speaker of the house and one member to be appointed by the minority leader of the house;

(b) Three members of the senate, with two members to be appointed by the president pro tem of the senate and one member to be appointed by the minority leader of the senate;

(2) The director of the department of health and senior services, or the director's designee;

(3) The director of the department of social services, or the director's designee;

(4) The director of the department of insurance, financial institutions and professional registration, or the director's designee;

(5) One member representing a not-for-profit organization specializing in prematurity and infant mortality;

(6) Two members who shall be either a physician or nurse practitioner specializing in obstetrics and gynecology, family medicine, pediatrics or perinatology;

(7) Two consumer representatives who are parents of individuals born prematurely, including one parent of an individual under the age of eighteen;

(8) Two members representing insurance providers in the state;

(9) One small business advocate; and

(10) One member of the small business regulatory fairness board.

Members of the task force, other than the legislative members and directors of state agencies, shall be appointed by the governor with the advice and consent of the senate by September 15, 2011.

2. A majority of a quorum from among the task force membership shall elect a chair and vice chair of the task force.

3. A majority vote of a quorum of the task force is required for any action.

4. The chairperson of the children's services commission shall convene the initial meeting of the task force by no later than October 15, 2011. The task force shall meet at least quarterly; except that the task force shall meet at least twice prior to the end of 2011. Meetings may be held by telephone or video conference at the discretion of the chair.

5. Members shall serve on the commission without compensation, but may, subject to appropriation, be reimbursed for actual and necessary expenses incurred in the performance of their official duties as members of the task force.

6. The goal of the task force is to seek evidence-based and cost-effective approaches to reduce Missouri's preterm birth and infant mortality rates.

7. The task force shall:

(1) Submit findings to the general assembly;

(2) Review appropriate and relevant evidence-based research regarding the causes and effects of prematurity and birth defects in Missouri;

(3) Examine existing public and private entities currently associated with the prevention and treatment of prematurity and infant mortality in Missouri;

(4) Develop cost-effective strategies to reduce prematurity and infant mortality; and

(5) Issue findings and propose to the appropriate public and private organizations goals, objectives, strategies, and tactics designed to reduce prematurity and infant mortality in Missouri, including recommendations on public policy for consideration during the next appropriate session of the general assembly.

8. On or before December 31, 2013, the task force shall submit a report on their findings to the governor and general assembly. The report shall include any dissenting opinions in addition to any majority opinions.

9. The task force shall expire on January 1, 2015, or upon submission of a report under subsection 8 of this section, whichever is earlier.

(L. 2011 H.B. 464 merged with H.B. 555)



Section 210.106 Failure to use passenger restraint system not to be basis for civil actions--evidence inadmissible.

Failure to use passenger restraint system not to be basis for civil actions--evidence inadmissible.

210.106. In no event shall failure to employ a child passenger restraint system required by section 307.179 provide the basis for a claim of civil liability or negligence or contributory negligence of any person in any action for damages by reason of injury sustained by a child; nor shall such failure to employ such child passenger restraint system be admissible as evidence in the trial of any civil action.

(L. 1983 H.B. 29 § 2, A.L. 1993 S.B. 394, A.L. 2006 S.B. 872, et al.)



Section 210.108 Dominic James Memorial Foster Care Reform Act, statutes involved.

Dominic James Memorial Foster Care Reform Act, statutes involved.

210.108. Sections 37.700 to 37.730*, 168.133*, 191.748, 207.085, 210.109, 210.110, 210.111, 210.112, 210.113, 210.127, 210.145*, 210.147, 210.150, 210.152*, 210.153, 210.160, 210.183, 210.187, 210.188, 210.482, 210.487, 210.518, 210.535, 210.542, 210.565, 210.760, 210.762, 211.031, 211.032, 211.059, 211.319, and 537.046 shall be known and may be cited as the "Dominic James Memorial Foster Care Reform Act of 2004".

(L. 2004 H.B. 1453 § 37.699)

*Revisor's note: Sections 37.710, 168.133, 210.145, and 210.152 are also included as part of the "Amy Hestir Student Protection Act" in section 160.250.



Section 210.109 Child protection system established by children's division, duties, records, investigations or assessments and services--central registry maintained.

Child protection system established by children's division, duties, records, investigations or assessments and services--central registry maintained.

210.109. 1. The children's division shall establish a child protection system for the entire state.

2. The child protection system shall promote the safety of children and the integrity and preservation of their families by conducting investigations or family assessments and providing services in response to reports of child abuse or neglect. The system shall coordinate community resources and provide assistance or services to children and families identified to be at risk, and to prevent and remedy child abuse and neglect.

3. In addition to any duties specified in section 210.145, in implementing the child protection system, the division shall:

(1) Maintain a central registry;

(2) Receive reports and establish and maintain an information system operating at all times, capable of receiving and maintaining reports;

(3) Attempt to obtain the name and address of any person making a report in all cases, after obtaining relevant information regarding the alleged abuse or neglect, although reports may be made anonymously; except that, reports by mandatory reporters under section 210.115, including employees of the children's division, juvenile officers, and school personnel shall not be made anonymously, provided that the reporter shall be informed, at the time of the report, that the reporter's name and any other personally identifiable information shall be held as confidential and shall not be made public as provided under this section and section 211.319;

(4) Upon receipt of a report, check with the information system to determine whether previous reports have been made regarding actual or suspected abuse or neglect of the subject child, of any siblings, and the perpetrator, and relevant dispositional information regarding such previous reports;

(5) Provide protective or preventive services to the family and child and to others in the home to prevent abuse or neglect, to safeguard their health and welfare, and to help preserve and stabilize the family whenever possible. The juvenile court shall cooperate with the division in providing such services;

(6) Collaborate with the community to identify comprehensive local services and assure access to those services for children and families where there is risk of abuse or neglect;

(7) Maintain a record which contains the facts ascertained which support the determination as well as the facts that do not support the determination;

(8) Whenever available and appropriate, contract for the provision of children's services through children's services providers and agencies in the community; except that the state shall be the sole provider of child abuse and neglect hotline services, the initial child abuse and neglect investigation, and the initial family assessment. The division shall attempt to seek input from child welfare service providers in completing the initial family assessment. In all legal proceedings involving children in the custody of the division, the division shall be represented in court by either division personnel or persons with whom the division contracts with for such legal representation. All children's services providers and agencies shall be subject to criminal background checks pursuant to chapter 43 and shall submit names of all employees to the family care safety registry.

As used in this subsection, "report" includes any telephone call made pursuant to section 210.145.

(L. 1994 S.B. 595, A.L. 1995 H.B. 232 & 485 merged with S.B. 174, A.L. 1997 H.B. 343 merged with S.B. 358, A.L. 1998 H.B. 1556 merged with S.B. 961, A.L. 2000 S.B. 757 & 602, A.L. 2004 H.B. 1453)

CROSS REFERENCE:

Application of law to adoption petitions filed on or after August 28, 1997, 453.012

(2005) Failure by state social workers to comply with mandatory state-created procedures in section does not constitute a procedural or substantive due process violation protected under the Fourteenth Amendment. Forrester v. Bass, 397 F.3d 1047 (8th Cir.).



Section 210.110 Definitions.

Definitions.

210.110. As used in sections 210.109 to 210.165, and sections 210.180 to 210.183, the following terms mean:

(1) "Abuse", any physical injury, sexual abuse, or emotional abuse inflicted on a child other than by accidental means by those responsible for the child's care, custody, and control, except that discipline including spanking, administered in a reasonable manner, shall not be construed to be abuse;

(2) "Assessment and treatment services for children under ten years old", an approach to be developed by the children's division which will recognize and treat the specific needs of at-risk and abused or neglected children under the age of ten. The developmental and medical assessment may be a broad physical, developmental, and mental health screening to be completed within thirty days of a child's entry into custody and every six months thereafter as long as the child remains in care. Screenings may be offered at a centralized location and include, at a minimum, the following:

(a) Complete physical to be performed by a pediatrician familiar with the effects of abuse and neglect on young children;

(b) Developmental, behavioral, and emotional screening in addition to early periodic screening, diagnosis, and treatment services, including a core set of standardized and recognized instruments as well as interviews with the child and appropriate caregivers. The screening battery may be performed by a licensed mental health professional familiar with the effects of abuse and neglect on young children, who will then serve as the liaison between all service providers in ensuring that needed services are provided. Such treatment services may include in-home services, out-of-home placement, intensive twenty-four-hour treatment services, family counseling, parenting training and other best practices.

Children whose screenings indicate an area of concern may complete a comprehensive, in-depth health, psychodiagnostic, or developmental assessment within sixty days of entry into custody;

(3) "Central registry", a registry of persons where the division has found probable cause to believe prior to August 28, 2004, or by a preponderance of the evidence after August 28, 2004, or a court has substantiated through court adjudication that the individual has committed child abuse or neglect or the person has pled guilty or has been found guilty of a crime pursuant to section 565.020, 565.021, 565.023, 565.024 or 565.050 if the victim is a child less than eighteen years of age, section 566.030 or 566.060 if the victim is a child less than eighteen years of age, or other crime pursuant to chapter 566 if the victim is a child less than eighteen years of age and the perpetrator is twenty-one years of age or older, section 567.050 if the victim is a child less than eighteen years of age, section 568.020, 568.030, 568.045, 568.050, 568.060, 568.080, or 568.090, section 573.025 or 573.035, or an attempt to commit any such crimes. Any persons placed on the registry prior to August 28, 2004, shall remain on the registry for the duration of time required by section 210.152;

(4) "Child", any person, regardless of physical or mental condition, under eighteen years of age;

(5) "Children's services providers and agencies", any public, quasi-public, or private entity with the appropriate and relevant training and expertise in delivering services to children and their families as determined by the children's division, and capable of providing direct services and other family services for children in the custody of the children's division or any such entities or agencies that are receiving state moneys for such services;

(6) "Director", the director of the Missouri children's division within the department of social services;

(7) "Division", the Missouri children's division within the department of social services;

(8) "Family assessment and services", an approach to be developed by the children's division which will provide for a prompt assessment of a child who has been reported to the division as a victim of abuse or neglect by a person responsible for that child's care, custody or control and of that child's family, including risk of abuse and neglect and, if necessary, the provision of community-based services to reduce the risk and support the family;

(9) "Family support team meeting" or "team meeting", a meeting convened by the division or children's services provider in behalf of the family and/or child for the purpose of determining service and treatment needs, determining the need for placement and developing a plan for reunification or other permanency options, determining the appropriate placement of the child, evaluating case progress, and establishing and revising the case plan;

(10) "Investigation", the collection of physical and verbal evidence to determine if a child has been abused or neglected;

(11) "Jail or detention center personnel", employees and volunteers working in any premises or institution where incarceration, evaluation, care, treatment or rehabilitation is provided to persons who are being held under custody of the law;

(12) "Neglect", failure to provide, by those responsible for the care, custody, and control of the child, the proper or necessary support, education as required by law, nutrition or medical, surgical, or any other care necessary for the child's well-being;

(13) "Preponderance of the evidence", that degree of evidence that is of greater weight or more convincing than the evidence which is offered in opposition to it or evidence which as a whole shows the fact to be proved to be more probable than not;

(14) "Probable cause", available facts when viewed in the light of surrounding circumstances which would cause a reasonable person to believe a child was abused or neglected;

(15) "Report", the communication of an allegation of child abuse or neglect to the division pursuant to section 210.115;

(16) "Those responsible for the care, custody, and control of the child", those included but not limited to the parents or guardian of a child, other members of the child's household, or those exercising supervision over a child for any part of a twenty-four-hour day. Those responsible for the care, custody and control shall also include any adult who, based on relationship to the parents of the child, members of the child's household or the family, has access to the child.

(L. 1975 H.B. 578 § 1, A.L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 1994 S.B. 595, A.L. 2000 S.B. 757 & 602, A.L. 2004 H.B. 1453, A.L. 2005 H.B. 568)

(2007) Provisions of this section requiring inclusion in the central registry before a finding of abuse or neglect by a preponderance of the evidence by the child Abuse and Neglect Review Board violate due process, and are invalid. Jamison v. State, 218 S.W.3d 399 (Mo.banc).



Section 210.112 Children's services providers and agencies, contracting with, requirements--task force created--reports to general assembly--rulemaking authority.

Children's services providers and agencies, contracting with, requirements--task force created--reports to general assembly--rulemaking authority.

210.112. 1. It is the policy of this state and its agencies to implement a foster care and child protection and welfare system focused on providing the highest quality of services and outcomes for children and their families. The department of social services shall implement such system subject to the following principles:

(1) The safety and welfare of children is paramount;

(2) Providers of direct services to children and their families will be evaluated in a uniform and consistent basis;

(3) Services to children and their families shall be provided in a timely manner to maximize the opportunity for successful outcomes; and

(4) Any provider of direct services to children and families shall have the appropriate and relevant training, education, and expertise to provide the highest quality of services possible which shall be consistent with the federal standards, but not less than the standards and policies used by the children's division as of January 1, 2004.

2. On or before July 1, 2005, and subject to appropriations, the children's division and any other state agency deemed necessary by the division shall, in consultation with the community and providers of services, enter into and implement contracts with qualified children's services providers and agencies to provide a comprehensive and deliberate system of service delivery for children and their families. Contracts shall be awarded through a competitive process and provided by children's services providers and agencies currently contracting with the state to provide such services and by public and private not-for-profit or limited liability corporations owned exclusively by not-for-profit corporations children's services providers and agencies which have:

(1) A proven record of providing child welfare services within the state of Missouri which shall be consistent with the federal standards, but not less than the standards and policies used by the children's division as of January 1, 2004; and

(2) The ability to provide a range of child welfare services, which may include case management services, family-centered services, foster and adoptive parent recruitment and retention, residential care, in-home services, foster care services, adoption services, relative care case management, planned permanent living services, and family reunification services.

No contracts shall be issued for services related to the child abuse and neglect hotline, investigations of alleged abuse and neglect, and initial family assessments. Any contracts entered into by the division shall be in accordance with all federal laws and regulations, and shall not result in the loss of federal funding. Such children's services providers and agencies under contract with the division shall be subject to all federal, state, and local laws and regulations relating to the provision of such services, and shall be subject to oversight and inspection by appropriate state agencies to assure compliance with standards which shall be consistent with the federal standards, but not less than the standards and policies used by the children's division as of January 1, 2004.

3. In entering into and implementing contracts under subsection 2 of this section, the division shall consider and direct their efforts towards geographic areas of the state, including Greene County, where eligible direct children's services providers and agencies are currently available and capable of providing a broad range of services, including case management services, family-centered services, foster and adoptive parent recruitment and retention, residential care, family preservation services, foster care services, adoption services, relative care case management, other planned living arrangements, and family reunification services consistent with federal guidelines. Nothing in this subsection shall prohibit the division from contracting on an as-needed basis for any individual child welfare service listed above.

4. The contracts entered into under this section shall assure that:

(1) Child welfare services shall be delivered to a child and the child's family by professionals who have substantial and relevant training, education, or competencies otherwise demonstrated in the area of children and family services;

(2) Children's services providers and agencies shall be evaluated by the division based on objective, consistent, and performance-based criteria;

(3) Any case management services provided shall be subject to a case management plan established under subsection 5 of this section which is consistent with all relevant federal guidelines. The case management plan shall focus on attaining permanency in children's living conditions to the greatest extent possible and shall include concurrent planning and independent living where appropriate in accordance with the best interests of each child served and considering relevant factors applicable to each individual case as provided by law, including:

(a) The interaction and interrelationship of a child with the child's foster parents, biological or adoptive parents, siblings, and any other person who may significantly affect the child's best interests;

(b) A child's adjustment to his or her foster home, school, and community;

(c) The mental and physical health of all individuals involved, including any history of abuse of or by any individuals involved;

(d) The needs of the child for a continuing relationship with the child's biological or adoptive parents and the ability and willingness of the child's biological or adoptive parents to actively perform their functions as parents with regard to the needs of the child; and

(e) For any child under ten years old, treatment services may be available as defined in section 210.110. Assessments, as defined in section 210.110, may occur to determine which treatment services best meet the child's psychological and social needs. When the assessment indicates that a child's needs can be best resolved by intensive twenty-four-hour treatment services, the division will locate, contract, and place the child with the appropriate organizations. This placement will be viewed as the least restrictive for the child based on the assessment;

(4) The delivery system shall have sufficient flexibility to take into account children and families on a case-by-case basis;

(5) The delivery system shall provide a mechanism for the assessment of strategies to work with children and families immediately upon entry into the system to maximize permanency and successful outcome in the shortest time possible and shall include concurrent planning. Outcome measures for private and public agencies shall be equal for each program; and

(6) Payment to the children's services providers and agencies shall be made based on the reasonable costs of services, including responsibilities necessary to execute the contract. Contracts shall provide incentives in addition to the costs of services provided in recognition of accomplishment of the case goals and the corresponding cost savings to the state. The division shall promulgate rules to implement the provisions of this subdivision.

5. Contracts entered into under this section shall require that a case management plan consistent with all relevant federal guidelines shall be developed for each child at the earliest time after the initial investigation, but in no event longer than fourteen days after the initial investigation or referral to the contractor by the division. Such case management plan shall be presented to the court and be the foundation of service delivery to the child and family. The case management plan shall, at a minimum, include:

(1) An outcome target based on the child and family situation achieving permanency or independent living, where appropriate;

(2) Services authorized and necessary to facilitate the outcome target;

(3) Time frames in which services will be delivered; and

(4) Necessary evaluations and reporting.

In addition to any visits and assessments required under case management, services to be provided by a public or private children's services provider under the specific case management plan may include family-centered services, foster and adoptive parent recruitment and retention, residential care, in-home services, foster care services, adoption services, relative care case services, planned permanent living services, and family reunification services. In all cases, an appropriate level of services shall be provided to the child and family after permanency is achieved to assure a continued successful outcome.

6. The division shall convene a task force to review the recruitment, licensing and retention of foster and adoptive parents statewide. In addition to representatives of the division and department, the task force shall include representatives of the private sector and faith-based community which provide recruitment and licensure services. The purpose of the task force shall and will be to study the extent to which changes in the system of recruiting, licensing, and retaining foster and adoptive parents would enhance the effectiveness of the system statewide. The task force shall develop a report of its findings with recommendations by December 1, 2011, and provide copies of the report to the general assembly and to the governor.

7. On or before July 15, 2006, and each July fifteenth thereafter that the project is in operation, the division shall submit a report to the general assembly which shall include:

(1) Details about the specifics of the contracts, including the number of children and families served, the cost to the state for contracting such services, the current status of the children and families served, an assessment of the quality of services provided and outcomes achieved, and an overall evaluation of the project; and

(2) Any recommendations regarding the continuation or possible statewide implementation of such project; and

(3) Any information or recommendations directly related to the provision of direct services for children and their families that any of the contracting children's services providers and agencies request to have included in the report.

8. The division shall accept as prima facie evidence of completion of the requirements for licensure under sections 210.481 to 210.511 proof that an agency is accredited by any of the following nationally recognized bodies: the Council on Accreditation of Services, Children and Families, Inc.; the Joint Commission on Accreditation of Hospitals; or the Commission on Accreditation of Rehabilitation Facilities. The division shall not require any further evidence of qualification for licensure if such proof of voluntary accreditation is submitted.

9. By February 1, 2005, the children's division shall promulgate and have in effect rules to implement the provisions of this section and, pursuant to this section, shall define implementation plans and dates. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 1453, A.L. 2005 H.B. 568, A.L. 2011 H.B. 431 merged with H.B. 604)



Section 210.113 Accreditation goal, when to be achieved.

Accreditation goal, when to be achieved.

210.113. It is the intent and goal of the general assembly to have the department attain accreditation by the Council for Accreditation for Families and Children's Services within five years of August 28, 2004.

(L. 2004 H.B. 1453)



Section 210.114 Qualified immunity for private contractor, when--exceptions.

Qualified immunity for private contractor, when--exceptions.

210.114. 1. Except as otherwise provided in section 207.085, a private contractor, as defined in subdivision (4) of section 210.110, with the children's division that receives state moneys from the division or the department for providing services to children and their families shall have qualified immunity from civil liability for providing such services when the child is not in the physical care of such private contractor to the same extent that the children's division has qualified immunity from civil liability when the division or department directly provides such services.

2. This section shall not apply if a private contractor described above knowingly violates a stated or written policy of the division, any rule promulgated by the division, or any state law directly related to child abuse and neglect, or any state law directly related to the child abuse and neglect activities of the division or any local ordinance relating to the safety condition of the property.

(L. 2005 H.B. 568 merged with S.B. 420 & 344 § 210.116)



Section 210.115 Reports of abuse, neglect, and under age eighteen deaths--persons required to report--supervisors and administrators not to impede reporting--deaths required to be reported to the division or child fatality review panel, when--report made to another state, when.

Reports of abuse, neglect, and under age eighteen deaths--persons required to report--supervisors and administrators not to impede reporting--deaths required to be reported to the division or child fatality review panel, when--report made to another state, when.

210.115. 1. When any physician, medical examiner, coroner, dentist, chiropractor, optometrist, podiatrist, resident, intern, nurse, hospital or clinic personnel that are engaged in the examination, care, treatment or research of persons, and any other health practitioner, psychologist, mental health professional, social worker, day care center worker or other child-care worker, juvenile officer, probation or parole officer, jail or detention center personnel, teacher, principal or other school official, minister as provided by section 352.400, peace officer or law enforcement official, or other person with responsibility for the care of children has reasonable cause to suspect that a child has been or may be subjected to abuse or neglect or observes a child being subjected to conditions or circumstances which would reasonably result in abuse or neglect, that person shall immediately report to the division in accordance with the provisions of sections 210.109 to 210.183. No internal investigation shall be initiated until such a report has been made. As used in this section, the term "abuse" is not limited to abuse inflicted by a person responsible for the child's care, custody and control as specified in section 210.110, but shall also include abuse inflicted by any other person.

2. If two or more members of a medical institution who are required to report jointly have knowledge of a known or suspected instance of child abuse or neglect, a single report may be made by a designated member of that medical team. Any member who has knowledge that the member designated to report has failed to do so shall thereafter immediately make the report. Nothing in this section, however, is meant to preclude any person from reporting abuse or neglect.

3. The reporting requirements under this section are individual, and no supervisor or administrator may impede or inhibit any reporting under this section. No person making a report under this section shall be subject to any sanction, including any adverse employment action, for making such report. Every employer shall ensure that any employee required to report pursuant to subsection 1 of this section has immediate and unrestricted access to communications technology necessary to make an immediate report and is temporarily relieved of other work duties for such time as is required to make any report required under subsection 1 of this section.

4. Notwithstanding any other provision of sections 210.109 to 210.183, any child who does not receive specified medical treatment by reason of the legitimate practice of the religious belief of the child's parents, guardian, or others legally responsible for the child, for that reason alone, shall not be found to be an abused or neglected child, and such parents, guardian or other persons legally responsible for the child shall not be entered into the central registry. However, the division may accept reports concerning such a child and may subsequently investigate or conduct a family assessment as a result of that report. Such an exception shall not limit the administrative or judicial authority of the state to ensure that medical services are provided to the child when the child's health requires it.

5. In addition to those persons and officials required to report actual or suspected abuse or neglect, any other person may report in accordance with sections 210.109 to 210.183 if such person has reasonable cause to suspect that a child has been or may be subjected to abuse or neglect or observes a child being subjected to conditions or circumstances which would reasonably result in abuse or neglect.

6. Any person or official required to report pursuant to this section, including employees of the division, who has probable cause to suspect that a child who is or may be under the age of eighteen, who is eligible to receive a certificate of live birth, has died shall report that fact to the appropriate medical examiner or coroner. If, upon review of the circumstances and medical information, the medical examiner or coroner determines that the child died of natural causes while under medical care for an established natural disease, the coroner, medical examiner or physician shall notify the division of the child's death and that the child's attending physician shall be signing the death certificate. In all other cases, the medical examiner or coroner shall accept the report for investigation, shall immediately notify the division of the child's death as required in section 58.452 and shall report the findings to the child fatality review panel established pursuant to section 210.192.

7. Any person or individual required to report may also report the suspicion of abuse or neglect to any law enforcement agency or juvenile office. Such report shall not, however, take the place of reporting to the division.

8. If an individual required to report suspected instances of abuse or neglect pursuant to this section has reason to believe that the victim of such abuse or neglect is a resident of another state or was injured as a result of an act which occurred in another state, the person required to report such abuse or neglect may, in lieu of reporting to the Missouri division of family services, make such a report to the child protection agency of the other state with the authority to receive such reports pursuant to the laws of such other state. If such agency accepts the report, no report is required to be made, but may be made, to the division.

(L. 1975 H.B. 578 § 2, A.L. 1980 S.B. 574, A.L. 1982 H.B. 1171, et al., A.L. 1991 H.B. 185, A.L. 1993 S.B. 253 merged with S.B. 394, A.L. 1994 S.B. 595, A.L. 1998 H.B. 1556, A.L. 2000 S.B. 757 & 602, A.L. 2002 S.B. 923, et al., A.L. 2003 H.B. 445, A.L. 2013 H.B. 505)

CROSS REFERENCE:

Child abuse, ministers duty to report, 352.400



Section 210.117 Child not reunited with parents or placed in a home, when.

Child not reunited with parents or placed in a home, when.

210.117. 1. A child taken into the custody of the state shall not be reunited with a parent or placed in a home in which the parent or any person residing in the home has been found guilty of, or pled guilty to, any of the following offenses when a child was the victim:

(1) A felony violation of section 566.030, 566.032, 566.040, 566.060, 566.062, 566.064, 566.067, 566.068, 566.070, 566.083, 566.090, 566.100, 566.111, 566.151, 566.203, 566.206, 566.209, 566.212, or 566.215;

(2) A violation of section 568.020;

(3) A violation of subdivision (2) of subsection 1 of section 568.060;

(4) A violation of section 568.065;

(5) A violation of section 568.080;

(6) A violation of section 568.090; or

(7) A violation of section 568.175.

2. For all other violations of offenses in chapters 566 and 568 not specifically listed in subsection 1 of this section or for a violation of an offense committed in another state when a child is the victim that would be a violation of chapter 566 or 568, if committed in Missouri, the division may exercise its discretion regarding the placement of a child taken into the custody of the state in which a parent or any person residing in the home has been found guilty of, or pled guilty to, any such offense.

3. In any case where the children's division determines based on a substantiated report of child abuse that a child has abused another child, the abusing child shall be prohibited from returning to or residing in any residence, facility, or school within one thousand feet of the residence of the abused child or any child care facility or school that the abused child attends, unless and until a court of competent jurisdiction determines that the alleged abuse did not occur or the abused child reaches the age of eighteen, whichever earlier occurs. The provisions of this subsection shall not apply when the abusing child and the abused child are siblings or children living in the same home.

(L. 2004 H.B. 1453, A.L. 2005 H.B. 568 and S.B. 155 and S.B. 420 & 344, A.L. 2005 1st Ex. Sess. H.B. 2)

Effective 9-15-05



Section 210.120 Medical institution staff members, duties of.

Medical institution staff members, duties of.

210.120. Whenever a person is required to report under sections 210.110 to 210.165 in his official capacity as a staff member of a medical institution, whether public or private, he shall immediately notify the physician in charge or his designee who shall then take or cause to be taken color photographs of physical trauma and shall, if medically indicated, cause to be performed radiologic examination of the child who is the subject of a report, costs of which shall be paid by the division. Reproductions of such color photographs and/or radiologic reports shall be sent to the division as soon as possible.

(L. 1975 H.B. 578 § 3)

Effective 6-6-75



Section 210.122 Voluntary placement agreements, children in state custody solely in need of mental health treatment--rulemaking authority.

Voluntary placement agreements, children in state custody solely in need of mental health treatment--rulemaking authority.

210.122. 1. As used in this section, "voluntary placement agreement" means a written agreement between the department of social services and a parent, legal guardian, or custodian of a child seventeen years of age or younger solely in need of mental health treatment. A voluntary placement agreement developed under a department of mental health assessment and certification of appropriateness authorizes the department of social services to administer the placement and care of a child while the parent, legal guardian, or custodian of the child retains legal custody.

2. The department of social services may enter into a cooperative interagency agreement with the department of mental health authorizing the department of mental health to administer the placement and care of a child under a voluntary placement agreement. The department of mental health is defined as a child-placing agency under section 210.481 solely for children placed under a voluntary placement agreement.

3. Any function delegated from the department of social services to the department of mental health regarding the placement and care of children shall be administered and supervised by the department of social services to ensure compliance with federal and state law.

4. The departments of social services and mental health may promulgate rules under this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 1453 § 210.108)



Section 210.125 Protective custody of child, who may take, reports required--temporary protective custody defined.

Protective custody of child, who may take, reports required--temporary protective custody defined.

210.125. 1. A police officer, law enforcement official, or a physician who has reasonable cause to suspect that a child is suffering from illness or injury or is in danger of personal harm by reason of his surroundings and that a case of child abuse or neglect exists, may request that the juvenile officer take the child into protective custody under chapter 211.

2. A police officer, law enforcement official, or a physician who has reasonable cause to believe that a child is in imminent danger of suffering serious physical harm or a threat to life as a result of abuse or neglect and such person has reasonable cause to believe the harm or threat to life may occur before a juvenile court could issue a temporary protective custody order or before a juvenile officer could take the child into protective custody, the police officer, law enforcement official or physician may take or retain temporary protective custody of the child without the consent of the child's parents, guardian or others legally responsible for his care.

3. Any person taking a child in protective custody under this section shall immediately notify the juvenile officer of the court of the county in which the child is located of his actions and notify the division and make a reasonable attempt to advise the parents, guardians or others legally responsible for the child's care. The jurisdiction of the juvenile court attaches from the time the juvenile is taken into protective custody. Such person shall file, as soon as practicable but no later than twelve hours, a written statement with the juvenile officer which sets forth the identity of the child and the facts and circumstances which gave such person reasonable cause to believe that there was imminent danger of serious physical harm or threat to the life of the child. Upon notification that a child has been taken into protective custody, the juvenile officer shall either return the child to his parents, guardian, or others responsible for his care or shall initiate child protective proceedings under chapter 211. In no event shall an employee of the division, acting upon his own, remove a child under the provisions of this act*.

4. Temporary protective custody for purposes of this section shall not exceed twenty-four hours. Temporary protective custody for a period beyond twenty-four hours may be authorized only by an order of the juvenile court.

5. For the purposes of this section, "temporary protective custody" shall mean temporary placement within a hospital or medical facility or emergency foster care facility or such other suitable custody placement as the court may direct; provided, however, that an abused or neglected child may not be detained in temporary custody in a secure detention facility.

(L. 1975 H.B. 578 § 4, A.L. 1982 H.B. 1171, et al.)

*"This act" (H.B. 1171, et al., 1982) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 210.127 Diligent search for biological parents required, when.

Diligent search for biological parents required, when.

210.127. 1. If the location or identity of the biological parent or parents of a child in the custody of the division is unknown, the children's division shall utilize all reasonable and effective means available to conduct a diligent search for the biological parent or parents of such child.

2. For purposes of this section, "diligent search" means the efforts of the division, or an entity under contract with the division, to locate a biological parent whose identity or location is unknown, initiated as soon as the division is made aware of the existence of such parent, with the search progress reported at each court hearing until the parent is either identified and located or the court excuses further search.

(L. 2004 H.B. 1453)



Section 210.130 Oral reports, when and where made--contents of reports.

Oral reports, when and where made--contents of reports.

210.130. 1. Oral reports of abuse or neglect shall be made to the division by telephone or otherwise.

2. Such reports shall include the following information: The names and addresses of the child and his parents or other persons responsible for his care, if known; the child's age, sex, and race; the nature and extent of the child's injuries, abuse, or neglect, including any evidence of previous injuries, abuse, or neglect to the child or his siblings; the name, age and address of the person responsible for the injuries, abuse or neglect, if known; family composition; the source of the report; the name and address of the person making the report, his occupation, and where he can be reached; the actions taken by the reporting source, including the taking of color photographs or the making of radiologic examinations pursuant to sections 210.110 to 210.165, or both such taking of color photographs or making of radiologic examinations, removal or keeping of the child, notifying the coroner or medical examiner, and other information that the person making the report believes may be helpful in the furtherance of the purposes of sections 210.110 to 210.165.

3. Evidence of sexual abuse or sexual molestation of any child under eighteen years of age shall be turned over to the division within twenty-four hours by those mandated to report.

(L. 1975 H.B. 578 § 5, A.L. 1980 S.B. 574, A.L. 1982 H.B. 1171, et al.)



Section 210.135 Immunity from liability granted to reporting person or institution, when--exception--preliminary evaluation required, when.

Immunity from liability granted to reporting person or institution, when--exception--preliminary evaluation required, when.

210.135. 1. Any person, official, or institution complying with the provisions of sections 210.110 to 210.165 in the making of a report, the taking of color photographs, or the making of radiologic examinations pursuant to sections 210.110 to 210.165, or both such taking of color photographs and making of radiologic examinations, or the removal or retaining a child pursuant to sections 210.110 to 210.165, or in cooperating with the division, or any other law enforcement agency, juvenile office, court, or child-protective service agency of this or any other state, in any of the activities pursuant to sections 210.110 to 210.165, or any other allegation of child abuse, neglect or assault, pursuant to sections 568.045 to 568.060, shall have immunity from any liability, civil or criminal, that otherwise might result by reason of such actions. Provided, however, any person, official or institution intentionally filing a false report, acting in bad faith, or with ill intent, shall not have immunity from any liability, civil or criminal. Any such person, official, or institution shall have the same immunity with respect to participation in any judicial proceeding resulting from the report.

2. Any person, who is not a school district employee, who makes a report to any employee of the school district of child abuse by a school employee shall have immunity from any liability, civil or criminal, that otherwise might result because of such report. Provided, however, that any such person who makes a false report, knowing that the report is false, or who acts in bad faith or with ill intent in making such report shall not have immunity from any liability, civil or criminal. Any such person shall have the same immunity with respect to participation in any judicial proceeding resulting from the report.

3. In a case involving the death or serious injury of a child after a report has been made under sections 210.109 to 210.165, the division shall conduct a preliminary evaluation in order to determine whether a review of the ability of the circuit manager or case worker or workers to perform their duties competently is necessary. The preliminary evaluation shall examine:

(1) The hotline worker or workers who took any reports related to such case;

(2) The division case worker or workers assigned to the investigation of such report; and

(3) The circuit manager assigned to the county where the report was investigated.

Any preliminary evaluation shall be completed no later than three days after the child's death. If the division determines a review and assessment is necessary, it shall be completed no later than three days after the child's death.

(L. 1975 H.B. 578 § 6, A.L. 1980 S.B. 574, A.L. 1982 H.B. 1171, et al., A.L. 1993 H.B. 170, A.L. 1998 H.B. 1556, A.L. 2011 S.B. 54, A.L. 2012 H.B. 1323)



Section 210.140 Privileged communication not recognized, exception.

Privileged communication not recognized, exception.

210.140. Any legally recognized privileged communication, except that between attorney and client or involving communications made to a minister or clergyperson, shall not apply to situations involving known or suspected child abuse or neglect and shall not constitute grounds for failure to report as required or permitted by sections 210.110 to 210.165, to cooperate with the division in any of its activities pursuant to sections 210.110 to 210.165, or to give or accept evidence in any judicial proceeding relating to child abuse or neglect.

(L. 1975 H.B. 578 § 7, A.L. 1980 S.B. 574, A.L. 2001 S.B. 267)



Section 210.145 Telephone hotline for reports on child abuse--division duties, protocols, law enforcement contacted immediately, investigation conducted, when, exception--chief investigator named--family support team meetings, who may attend--reporter's right to receive information--admissibility of reports in custody cases.

Telephone hotline for reports on child abuse--division duties, protocols, law enforcement contacted immediately, investigation conducted, when, exception--chief investigator named--family support team meetings, who may attend--reporter's right to receive information--admissibility of reports in custody cases.

210.145. 1. The division shall develop protocols which give priority to:

(1) Ensuring the well-being and safety of the child in instances where child abuse or neglect has been alleged;

(2) Promoting the preservation and reunification of children and families consistent with state and federal law;

(3) Providing due process for those accused of child abuse or neglect; and

(4) Maintaining an information system operating at all times, capable of receiving and maintaining reports. This information system shall have the ability to receive reports over a single, statewide toll-free number. Such information system shall maintain the results of all investigations, family assessments and services, and other relevant information.

2. The division shall utilize structured decision-making protocols for classification purposes of all child abuse and neglect reports. The protocols developed by the division shall give priority to ensuring the well-being and safety of the child. All child abuse and neglect reports shall be initiated within twenty-four hours and shall be classified based upon the reported risk and injury to the child. The division shall promulgate rules regarding the structured decision-making protocols to be utilized for all child abuse and neglect reports.

3. Upon receipt of a report, the division shall determine if the report merits investigation, including reports which if true would constitute a suspected violation of any of the following: section 565.020, 565.021, 565.023, 565.024, or 565.050 if the victim is a child less than eighteen years of age, section 566.030 or 566.060 if the victim is a child less than eighteen years of age, or other crimes under chapter 566 if the victim is a child less than eighteen years of age and the perpetrator is twenty-one years of age or older, section 567.050 if the victim is a child less than eighteen years of age, section 568.020, 568.030, 568.045, 568.050, 568.060, 568.080, or 568.090, section 573.025, 573.035, 573.037, or 573.040, or an attempt to commit any such crimes. The division shall immediately communicate all reports that merit investigation to its appropriate local office and any relevant information as may be contained in the information system. The local division staff shall determine, through the use of protocols developed by the division, whether an investigation or the family assessment and services approach should be used to respond to the allegation. The protocols developed by the division shall give priority to ensuring the well-being and safety of the child.

4. When the child abuse and neglect hotline receives three or more calls, within a seventy-two hour period, from one or more individuals concerning the same child, the division shall conduct a review to determine whether the calls meet the criteria and statutory definition for a child abuse and neglect report to be accepted. In conducting the review, the division shall contact the hotline caller or callers in order to collect information to determine whether the calls meet the criteria for harassment.

5. The local office shall contact the appropriate law enforcement agency immediately upon receipt of a report which division personnel determine merits an investigation and provide such agency with a detailed description of the report received. In such cases the local division office shall request the assistance of the local law enforcement agency in all aspects of the investigation of the complaint. The appropriate law enforcement agency shall either assist the division in the investigation or provide the division, within twenty-four hours, an explanation in writing detailing the reasons why it is unable to assist.

6. The local office of the division shall cause an investigation or family assessment and services approach to be initiated in accordance with the protocols established in subsection 2 of this section, except in cases where the sole basis for the report is educational neglect. If the report indicates that educational neglect is the only complaint and there is no suspicion of other neglect or abuse, the investigation shall be initiated within seventy-two hours of receipt of the report. If the report indicates the child is in danger of serious physical harm or threat to life, an investigation shall include direct observation of the subject child within twenty-four hours of the receipt of the report. Local law enforcement shall take all necessary steps to facilitate such direct observation. Callers to the child abuse and neglect hotline shall be instructed by the division's hotline to call 911 in instances where the child may be in immediate danger. If the parents of the child are not the alleged abusers, a parent of the child must be notified prior to the child being interviewed by the division. No person responding to or investigating a child abuse and neglect report shall call prior to a home visit or leave any documentation of any attempted visit, such as business cards, pamphlets, or other similar identifying information if he or she has a reasonable basis to believe the following factors are present:

(1) (a) No person is present in the home at the time of the home visit; and

(b) The alleged perpetrator resides in the home or the physical safety of the child may be compromised if the alleged perpetrator becomes aware of the attempted visit;

(2) The alleged perpetrator will be alerted regarding the attempted visit; or

(3) The family has a history of domestic violence or fleeing the community.

If the alleged perpetrator is present during a visit by the person responding to or investigating the report, such person shall provide written material to the alleged perpetrator informing him or her of his or her rights regarding such visit, including but not limited to the right to contact an attorney. The alleged perpetrator shall be given a reasonable amount of time to read such written material or have such material read to him or her by the case worker before the visit commences, but in no event shall such time exceed five minutes; except that, such requirement to provide written material and reasonable time to read* such material shall not apply in cases where the child faces an immediate threat or danger, or the person responding to investigating the report is or feels threatened or in danger of physical harm. If the abuse is alleged to have occurred in a school or child care facility the division shall not meet with the child in any school building or child-care facility building where abuse of such child is alleged to have occurred. When the child is reported absent from the residence, the location and the well-being of the child shall be verified. For purposes of this subsection, child care facility shall have the same meaning as such term is defined in section 210.201.

7. The director of the division shall name at least one chief investigator for each local division office, who shall direct the division response on any case involving a second or subsequent incident regarding the same subject child or perpetrator. The duties of a chief investigator shall include verification of direct observation of the subject child by the division and shall ensure information regarding the status of an investigation is provided to the public school district liaison. The public school district liaison shall develop protocol in conjunction with the chief investigator to ensure information regarding an investigation is shared with appropriate school personnel. The superintendent of each school district shall designate a specific person or persons to act as the public school district liaison. Should the subject child attend a nonpublic school the chief investigator shall notify the school principal of the investigation. Upon notification of an investigation, all information received by the public school district liaison or the school shall be subject to the provisions of the federal Family Educational Rights and Privacy Act (FERPA), 20 U.S.C., Section 1232g, and federal rule 34 C.F.R., Part 99.

8. The investigation shall include but not be limited to the nature, extent, and cause of the abuse or neglect; the identity and age of the person responsible for the abuse or neglect; the names and conditions of other children in the home, if any; the home environment and the relationship of the subject child to the parents or other persons responsible for the child's care; any indication of incidents of physical violence against any other household or family member; and other pertinent data.

9. When a report has been made by a person required to report under section 210.115, the division shall contact the person who made such report within forty-eight hours of the receipt of the report in order to ensure that full information has been received and to obtain any additional information or medical records, or both, that may be pertinent.

10. Upon completion of the investigation, if the division suspects that the report was made maliciously or for the purpose of harassment, the division shall refer the report and any evidence of malice or harassment to the local prosecuting or circuit attorney.

11. Multidisciplinary teams shall be used whenever conducting the investigation as determined by the division in conjunction with local law enforcement. Multidisciplinary teams shall be used in providing protective or preventive social services, including the services of law enforcement, a liaison of the local public school, the juvenile officer, the juvenile court, and other agencies, both public and private.

12. For all family support team meetings involving an alleged victim of child abuse or neglect, the parents, legal counsel for the parents, foster parents, the legal guardian or custodian of the child, the guardian ad litem for the child, and the volunteer advocate for the child shall be provided notice and be permitted to attend all such meetings. Family members, other than alleged perpetrators, or other community informal or formal service providers that provide significant support to the child and other individuals may also be invited at the discretion of the parents of the child. In addition, the parents, the legal counsel for the parents, the legal guardian or custodian and the foster parents may request that other individuals, other than alleged perpetrators, be permitted to attend such team meetings. Once a person is provided notice of or attends such team meetings, the division or the convenor of the meeting shall provide such persons with notice of all such subsequent meetings involving the child. Families may determine whether individuals invited at their discretion shall continue to be invited.

13. If the appropriate local division personnel determine after an investigation has begun that completing an investigation is not appropriate, the division shall conduct a family assessment and services approach. The division shall provide written notification to local law enforcement prior to terminating any investigative process. The reason for the termination of the investigative process shall be documented in the record of the division and the written notification submitted to local law enforcement. Such notification shall not preclude nor prevent any investigation by law enforcement.

14. If the appropriate local division personnel determines to use a family assessment and services approach, the division shall:

(1) Assess any service needs of the family. The assessment of risk and service needs shall be based on information gathered from the family and other sources;

(2) Provide services which are voluntary and time-limited unless it is determined by the division based on the assessment of risk that there will be a high risk of abuse or neglect if the family refuses to accept the services. The division shall identify services for families where it is determined that the child is at high risk of future abuse or neglect. The division shall thoroughly document in the record its attempt to provide voluntary services and the reasons these services are important to reduce the risk of future abuse or neglect to the child. If the family continues to refuse voluntary services or the child needs to be protected, the division may commence an investigation;

(3) Commence an immediate investigation if at any time during the family assessment and services approach the division determines that an investigation, as delineated in sections 210.109 to 210.183, is required. The division staff who have conducted the assessment may remain involved in the provision of services to the child and family;

(4) Document at the time the case is closed, the outcome of the family assessment and services approach, any service provided and the removal of risk to the child, if it existed.

15. Within thirty days of an oral report of abuse or neglect, the local office shall update the information in the information system. The information system shall contain, at a minimum, the determination made by the division as a result of the investigation, identifying information on the subjects of the report, those responsible for the care of the subject child and other relevant dispositional information. The division shall complete all investigations within thirty days, unless good cause for the failure to complete the investigation is documented in the information system. If a child involved in a pending investigation dies, the investigation shall remain open until the division's investigation surrounding the death is completed. If the investigation is not completed within thirty days, the information system shall be updated at regular intervals and upon the completion of the investigation. The information in the information system shall be updated to reflect any subsequent findings, including any changes to the findings based on an administrative or judicial hearing on the matter.

16. A person required to report under section 210.115 to the division and any person making a report of child abuse or neglect made to the division which is not made anonymously shall be informed by the division of his or her right to obtain information concerning the disposition of his or her report. Such person shall receive, from the local office, if requested, information on the general disposition of his or her report. Such person may receive, if requested, findings and information concerning the case. Such release of information shall be at the discretion of the director based upon a review of the reporter's ability to assist in protecting the child or the potential harm to the child or other children within the family. The local office shall respond to the request within forty-five days. The findings shall be made available to the reporter within five days of the outcome of the investigation. If the report is determined to be unsubstantiated, the reporter may request that the report be referred by the division to the office of child advocate for children's protection and services established in sections 37.700 to 37.730. Upon request by a reporter under this subsection, the division shall refer an unsubstantiated report of child abuse or neglect to the office of child advocate for children's protection and services.

17. The division shall provide to any individual who is not satisfied with the results of an investigation information about the office of child advocate and the services it may provide under sections 37.700 to 37.730.

18. In any judicial proceeding involving the custody of a child the fact that a report may have been made pursuant to sections 210.109 to 210.183 shall not be admissible. However:

(1) Nothing in this subsection shall prohibit the introduction of evidence from independent sources to support the allegations that may have caused a report to have been made; and

(2) The court may on its own motion, or shall if requested by a party to the proceeding, make an inquiry not on the record with the children's division to determine if such a report has been made.

If a report has been made, the court may stay the custody proceeding until the children's division completes its investigation.

19. In any judicial proceeding involving the custody of a child where the court determines that the child is in need of services under paragraph (d) of subdivision (1) of subsection 1 of section 211.031 and has taken jurisdiction, the child's parent, guardian or custodian shall not be entered into the registry.

20. The children's division is hereby granted the authority to promulgate rules and regulations pursuant to the provisions of section 207.021 and chapter 536 to carry out the provisions of sections 210.109 to 210.183.

21. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2000, shall be invalid and void.

(L. 1975 H.B. 578 § 8, A.L. 1980 S.B. 574, A.L. 1982 H.B. 1171, et al., A.L. 1986 S.B. 470, A.L. 1990 H.B. 1370, et al., A.L. 1993 S.B. 52, A.L. 1994 S.B. 595, A.L. 2000 S.B. 757 & 602, A.L. 2002 S.B. 923, et al., A.L. 2003 H.B. 613, A.L. 2004 H.B. 1453 merged with S.B. 945 and S.B. 803 & 1257 merged with S.B. 968 and S.B. 969, A.L. 2007 S.B. 25, A.L. 2011 S.B. 54, A.L. 2012 H.B. 1323)

*Word "reach" appears in original rolls.

(2005) Failure by state social workers to comply with mandatory state-created procedures in section does not constitute a procedural or substantive due process violation protected under the Fourteenth Amendment. Forrester v. Bass, 397 F.3d 1047 (8th Cir.).



Section 210.147 Confidentiality of family support team meetings, exceptions--form developed for core commitments made at meetings.

Confidentiality of family support team meetings, exceptions--form developed for core commitments made at meetings.

210.147. 1. Except as otherwise provided by law, all information provided at any family support team meeting held in relation to the removal of a child from the child's home is confidential; except that:

(1) Any parent or party may waive confidentiality for himself or herself to the extent permitted by law; and

(2) Any parent of the child shall have an absolute right to video and/or audio tape such team meetings to the extent permitted by law; and

(3) No parent or party shall be required to sign a confidentiality agreement before testifying or providing information at such team meetings. Any person, other than a parent or party, who does not agree to maintain confidentiality of the information provided at such team meetings may be excluded from all or any portion of such team meetings during which such person is not testifying or providing information.

2. The division shall be responsible for developing a form to be signed at the conclusion of any team meeting held in relation to a child removed from the home and placed in the custody of the state that reflects the core commitments made by the children's division or the convenor of the team meeting and the parents of the child or any other party. The content of the form shall be consistent with service agreements or case plans required by statute, but not the specific address of the child; whether the child shall remain in current placement or be moved to a new placement; visitation schedule for the child's family; and any additional core commitments. Any dissenting views shall be recorded and attested to on such form. The parents and any other party shall be provided with a copy of the signed document.

(L. 2004 H.B. 1453)



Section 210.150 Confidentiality of reports and records, exceptions--violations, penalty.

Confidentiality of reports and records, exceptions--violations, penalty.

210.150. 1. The children's division shall ensure the confidentiality of all reports and records made pursuant to sections 210.109 to 210.183 and maintained by the division, its local offices, the central registry, and other appropriate persons, officials, and institutions pursuant to sections 210.109 to 210.183. To protect the rights of the family and the child named in the report as a victim, the children's division shall establish guidelines which will ensure that any disclosure of information concerning the abuse and neglect involving that child is made only to persons or agencies that have a right to such information. The division may require persons to make written requests for access to records maintained by the division. The division shall only release information to persons who have a right to such information. The division shall notify persons receiving information pursuant to subdivisions (2), (7), (8) and (9) of subsection 2 of this section of the purpose for which the information is released and of the penalties for unauthorized dissemination of information. Such information shall be used only for the purpose for which the information is released.

2. Only the following persons shall have access to investigation records contained in the central registry:

(1) Appropriate federal, state or local criminal justice agency personnel, or any agent of such entity, with a need for such information under the law to protect children from abuse or neglect;

(2) A physician or a designated agent who reasonably believes that the child being examined may be abused or neglected;

(3) Appropriate staff of the division and of its local offices, including interdisciplinary teams which are formed to assist the division in investigation, evaluation and treatment of child abuse and neglect cases or a multidisciplinary provider of professional treatment services for a child referred to the provider;

(4) Any child named in the report as a victim, or a legal representative, or the parent, if not the alleged perpetrator, or guardian of such person when such person is a minor, or is mentally ill or otherwise incompetent, but the names of reporters shall not be furnished to persons in this category. Prior to the release of any identifying information, the division shall determine if the release of such identifying information may place a person's life or safety in danger. If the division makes the determination that a person's life or safety may be in danger, the identifying information shall not be released. The division shall provide a method for confirming or certifying that a designee is acting on behalf of a subject;

(5) Any alleged perpetrator named in the report, but the names of reporters shall not be furnished to persons in this category. Prior to the release of any identifying information, the division shall determine if the release of such identifying information may place a person's life or safety in danger. If the division makes the determination that a person's life or safety may be in danger, the identifying information shall not be released. However, the investigation reports will not be released to any alleged perpetrator with pending criminal charges arising out of the facts and circumstances named in the investigation records until an indictment is returned or an information filed;

(6) A grand jury, juvenile officer, prosecuting attorney, law enforcement officer involved in the investigation of child abuse or neglect, juvenile court or other court conducting abuse or neglect or child protective proceedings or child custody proceedings, and other federal, state and local government entities, or any agent of such entity, with a need for such information in order to carry out its responsibilities under the law to protect children from abuse or neglect;

(7) Any person engaged in a bona fide research purpose, with the permission of the director; provided, however, that no information identifying the child named in the report as a victim or the reporters shall be made available to the researcher, unless the identifying information is essential to the research or evaluation and the child named in the report as a victim or, if the child is less than eighteen years of age, through the child's parent, or guardian provides written permission;

(8) Any child-care facility; child-placing agency; residential-care facility, including group homes; juvenile courts; public or private elementary schools; public or private secondary schools; or any other public or private agency exercising temporary supervision over a child or providing or having care or custody of a child who may request an examination of the central registry from the division for all employees and volunteers or prospective employees and volunteers, who do or will provide services or care to children. Any agency or business recognized by the division or business which provides training and places or recommends people for employment or for volunteers in positions where they will provide services or care to children may request the division to provide an examination of the central registry. Such agency or business shall provide verification of its status as a recognized agency. Requests for examinations shall be made to the division director or the director's designee in writing by the chief administrative officer of the above homes, centers, public and private elementary schools, public and private secondary schools, agencies, or courts. The division shall respond in writing to that officer. The response shall include information pertaining to the nature and disposition of any report or reports of abuse or neglect revealed by the examination of the central registry. This response shall not include any identifying information regarding any person other than the alleged perpetrator of the abuse or neglect;

(9) Any parent or legal guardian who inquires about a child abuse or neglect report involving a specific person or child-care facility who does or may provide services or care to a child of the person requesting the information. Request for examinations shall be made to the division director or the director's designee, in writing, by the parent or legal guardian of the child and shall be accompanied with a signed and notarized release form from the person who does or may provide care or services to the child. The notarized release form shall include the full name, date of birth and Social Security number of the person who does or may provide care or services to a child. The response shall include information pertaining to the nature and disposition of any report or reports of abuse or neglect revealed by the examination of the central registry. This response shall not include any identifying information regarding any person other than the alleged perpetrator of the abuse or neglect. The response shall be given within ten working days of the time it was received by the division;

(10) Any person who inquires about a child abuse or neglect report involving a specific child-care facility, child-placing agency, residential-care facility, public and private elementary schools, public and private secondary schools, juvenile court or other state agency. The information available to these persons is limited to the nature and disposition of any report contained in the central registry and shall not include any identifying information pertaining to any person mentioned in the report;

(11) Any state agency acting pursuant to statutes regarding a license of any person, institution, or agency which provides care for or services to children;

(12) Any child fatality review panel established pursuant to section 210.192 or any state child fatality review panel established pursuant to section 210.195;

(13) Any person who is a tenure-track or full-time research faculty member at an accredited institution of higher education engaged in scholarly research, with the permission of the director. Prior to the release of any identifying information, the director shall require the researcher to present a plan for maintaining the confidentiality of the identifying information. The researcher shall be prohibited from releasing the identifying information of individual cases.

3. Only the following persons shall have access to records maintained by the division pursuant to section 210.152 for which the division has received a report of child abuse and neglect and which the division has determined that there is insufficient evidence or in which the division proceeded with the family assessment and services approach:

(1) Appropriate staff of the division;

(2) Any child named in the report as a victim, or a legal representative, or the parent or guardian of such person when such person is a minor, or is mentally ill or otherwise incompetent. The names or other identifying information of reporters shall not be furnished to persons in this category. Prior to the release of any identifying information, the division shall determine if the release of such identifying information may place a person's life or safety in danger. If the division makes the determination that a person's life or safety may be in danger, the identifying information shall not be released. The division shall provide for a method for confirming or certifying that a designee is acting on behalf of a subject;

(3) Any alleged perpetrator named in the report, but the names of reporters shall not be furnished to persons in this category. Prior to the release of any identifying information, the division shall determine if the release of such identifying information may place a person's life or safety in danger. If the division makes the determination that a person's life or safety may be in danger, the identifying information shall not be released. However, the investigation reports will not be released to any alleged perpetrator with pending criminal charges arising out of the facts and circumstances named in the investigation records until an indictment is returned or an information filed;

(4) Any child fatality review panel established pursuant to section 210.192 or any state child fatality review panel established pursuant to section 210.195;

(5) Appropriate criminal justice agency personnel or juvenile officer;

(6) Multidisciplinary agency or individual including a physician or physician's designee who is providing services to the child or family, with the consent of the parent or guardian of the child or legal representative of the child;

(7) Any person engaged in bona fide research purpose, with the permission of the director; provided, however, that no information identifying the subjects of the reports or the reporters shall be made available to the researcher, unless the identifying information is essential to the research or evaluation and the subject, or if a child, through the child's parent or guardian, provides written permission.

4. Any person who knowingly violates the provisions of this section, or who permits or encourages the unauthorized dissemination of information contained in the information system or the central registry and in reports and records made pursuant to sections 210.109 to 210.183, shall be guilty of a class A misdemeanor.

5. Nothing in this section shall preclude the release of findings or information about cases which resulted in a child fatality or near fatality. Such release is at the sole discretion of the director of the department of social services, based upon a review of the potential harm to other children within the immediate family.

(L. 1975 H.B. 578 § 9, A.L. 1980 S.B. 574, A.L. 1982 H.B. 1171, et al., A.L. 1985 S.B. 401, A.L. 1986 H.B. 953, A.L. 1988 S.B. 719, A.L. 1991 H.B. 185, A.L. 1994 S.B. 595, A.L. 1997 S.B. 358, A.L. 1999 S.B. 387, et al., A.L. 2000 S.B. 757 & 602, A.L. 2004 H.B. 1453)



Section 210.152 Reports of abuse or neglect--division to retain certain information--confidential, released only to authorized persons--report removal, when--notice of agency's determination to retain or remove, sent when--case reopened, when--administrative review of determination--de novo judicial review.

Reports of abuse or neglect--division to retain certain information--confidential, released only to authorized persons--report removal, when--notice of agency's determination to retain or remove, sent when--case reopened, when--administrative review of determination--de novo judicial review.

210.152. 1. All identifying information, including telephone reports reported pursuant to section 210.145, relating to reports of abuse or neglect received by the division shall be retained by the division and removed from the records of the division as follows:

(1) For investigation reports contained in the central registry, identifying information shall be retained by the division;

(2) (a) For investigation reports initiated against a person required to report pursuant to section 210.115, where insufficient evidence of abuse or neglect is found by the division and where the division determines the allegation of abuse or neglect was made maliciously, for purposes of harassment or in retaliation for the filing of a report by a person required to report, identifying information shall be expunged by the division within forty-five days from the conclusion of the investigation;

(b) For investigation reports, where insufficient evidence of abuse or neglect is found by the division and where the division determines the allegation of abuse or neglect was made maliciously, for purposes of harassment or in retaliation for the filing of a report, identifying information shall be expunged by the division within forty-five days from the conclusion of the investigation;

(c) For investigation reports initiated by a person required to report under section 210.115, where insufficient evidence of abuse or neglect is found by the division, identifying information shall be retained for five years from the conclusion of the investigation. For all other investigation reports where insufficient evidence of abuse or neglect is found by the division, identifying information shall be retained for two years from the conclusion of the investigation. Such reports shall include any exculpatory evidence known by the division, including exculpatory evidence obtained after the closing of the case. At the end of such time period, the identifying information shall be removed from the records of the division and destroyed;

(3) For reports where the division uses the family assessment and services approach, identifying information shall be retained by the division;

(4) For reports in which the division is unable to locate the child alleged to have been abused or neglected, identifying information shall be retained for ten years from the date of the report and then shall be removed from the records of the division.

2. Within ninety days after receipt of a report of abuse or neglect that is investigated, the alleged perpetrator named in the report and the parents of the child named in the report, if the alleged perpetrator is not a parent, shall be notified in writing of any determination made by the division based on the investigation. The notice shall advise either:

(1) That the division has determined by a probable cause finding prior to August 28, 2004, or by a preponderance of the evidence after August 28, 2004, that abuse or neglect exists and that the division shall retain all identifying information regarding the abuse or neglect; that such information shall remain confidential and will not be released except to law enforcement agencies, prosecuting or circuit attorneys, or as provided in section 210.150; that the alleged perpetrator has sixty days from the date of receipt of the notice to seek reversal of the division's determination through a review by the child abuse and neglect review board as provided in subsection 4 of this section; or

(2) That the division has not made a probable cause finding or determined by a preponderance of the evidence that abuse or neglect exists.

3. The children's division may reopen a case for review at the request of the alleged perpetrator, the alleged victim, or the office of the child advocate if new, specific, and credible evidence is obtained that the division's decision was based on fraud or misrepresentation of material facts relevant to the division's decision and there is credible evidence that absent such fraud or misrepresentation the division's decision would have been different. If the alleged victim is under the age of eighteen, the request for review may be made by the alleged victim's parent, legal custodian, or legal guardian. All requests to reopen an investigation for review shall be made within a reasonable time and not more than one year after the children's division made its decision. The division shall not reopen a case for review based on any information which the person requesting the review knew, should have known, or could by the exercise of reasonable care have known before the date of the division's final decision in the case, unless the person requesting the review shows by a preponderance of the evidence that he or she could not have provided such information to the division before the date of the division's final decision in the case. Any person, other than the office of the child advocate, who makes a request to reopen a case for review based on facts which the person knows to be false or misleading or who acts in bad faith or with the intent to harass the alleged victim or perpetrator shall not have immunity from any liability, civil or criminal, for providing the information and requesting that the division reopen the investigation. Any person who makes a request to reopen an investigation based on facts which the person knows to be false shall be guilty of a class A misdemeanor. The children's division shall not reopen an investigation under any circumstances while the case is pending before a court of this state nor when a court has entered a final judgment after de novo judicial review pursuant to this section.

4. Any person named in an investigation as a perpetrator who is aggrieved by a determination of abuse or neglect by the division as provided in this section may seek an administrative review by the child abuse and neglect review board pursuant to the provisions of section 210.153. Such request for review shall be made within sixty days of notification of the division's decision under this section. In those cases where criminal charges arising out of facts of the investigation are pending, the request for review shall be made within sixty days from the court's final disposition or dismissal of the charges.

5. In any such action for administrative review, the child abuse and neglect review board shall sustain the division's determination if such determination was supported by evidence of probable cause prior to August 28, 2004, or is supported by a preponderance of the evidence after August 28, 2004, and is not against the weight of such evidence. The child abuse and neglect review board hearing shall be closed to all persons except the parties, their attorneys and those persons providing testimony on behalf of the parties.

6. If the alleged perpetrator is aggrieved by the decision of the child abuse and neglect review board, the alleged perpetrator may seek de novo judicial review in the circuit court in the county in which the alleged perpetrator resides and in circuits with split venue, in the venue in which the alleged perpetrator resides, or in Cole County. If the alleged perpetrator is not a resident of the state, proper venue shall be in Cole County. The case may be assigned to the family court division where such a division has been established. The request for a judicial review shall be made within sixty days of notification of the decision of the child abuse and neglect review board decision. In reviewing such decisions, the circuit court shall provide the alleged perpetrator the opportunity to appear and present testimony. The alleged perpetrator may subpoena any witnesses except the alleged victim or the reporter. However, the circuit court shall have the discretion to allow the parties to submit the case upon a stipulated record.

7. In any such action for administrative review, the child abuse and neglect review board shall notify the child or the parent, guardian or legal representative of the child that a review has been requested.

(L. 1982 H.B. 1171, et al., A.L. 1986 S.B. 470, A.L. 1990 H.B. 1370, et al., A.L. 1991 H.B. 185, A.L. 1994 S.B. 595, A.L. 2000 S.B. 757 & 602, A.L. 2004 H.B. 1453, A.L. 2005 S.B. 155, A.L. 2011 S.B. 54)

(2007) Provisions of this section requiring inclusion in the central registry before a finding of abuse or neglect by a preponderance of the evidence by the child Abuse and Neglect Review Board violate due process, and are invalid. Jamison v. State, 218 S.W.3d 399 (Mo.banc).



Section 210.153 Child abuse and neglect review board, established, members, duties, records, rules.

Child abuse and neglect review board, established, members, duties, records, rules.

210.153. 1. There is hereby created in the department of social services the "Child Abuse and Neglect Review Board", which shall provide an independent review of child abuse and neglect determinations in instances in which the alleged perpetrator is aggrieved by the decision of the children's division. The division may establish more than one board to assure timely review of the determination.

2. The board shall consist of nine members, who shall be appointed by the governor with the advice and consent of the senate, and shall include:

(1) A physician, nurse or other medical professional;

(2) A licensed child or family psychologist, counselor or social worker;

(3) An attorney who has acted as a guardian ad litem or other attorney who has represented a subject of a child abuse and neglect report;

(4) A representative from law enforcement or a juvenile office.

3. Other members of the board may be selected from:

(1) A person from another profession or field who has an interest in child abuse or neglect;

(2) A college or university professor or elementary or secondary teacher;

(3) A child advocate;

(4) A parent, foster parent or grandparent.

4. The following persons may participate in a child abuse and neglect review board review:

(1) Appropriate children's division staff and legal counsel for the department;

(2) The alleged perpetrator, who may be represented pro se or be represented by legal counsel. The alleged perpetrator's presence is not required for the review to be conducted. The alleged perpetrator may submit a written statement for the board's consideration in lieu of personal appearance; and

(3) Witnesses providing information on behalf of the child, the alleged perpetrator or the department. Witnesses shall only be allowed to attend that portion of the review in which they are presenting information.

5. The members of the board shall serve without compensation, but shall receive reimbursement for reasonable and necessary expenses actually incurred in the performance of their duties.

6. All records and information compiled, obtained, prepared or maintained by the child abuse and neglect review board in the course of any review shall be confidential information.

7. The department shall promulgate rules and regulations governing the operation of the child abuse and neglect review board except as otherwise provided for in this section. These rules and regulations shall, at a minimum, describe the length of terms, the selection of the chairperson, confidentiality, notification of parties and time frames for the completion of the review.

8. Findings of probable cause to suspect prior to August 28, 2004, or findings by a preponderance of the evidence after August 28, 2004, of child abuse and neglect by the division which are substantiated by court adjudication shall not be heard by the child abuse and neglect review board.

(L. 1994 S.B. 595, A.L. 2004 H.B. 1453)



Section 210.155 Division to provide programs and information--division to continuously inform persons required to report and public as to toll-free telephones available for abuse reports.

Division to provide programs and information--division to continuously inform persons required to report and public as to toll-free telephones available for abuse reports.

210.155. 1. The division shall, on a continuing basis, undertake and maintain programs to inform all persons required to report abuse or neglect pursuant to sections 210.110 to 210.165 and the public of the nature, problem, and extent of abuse and neglect, and of the remedial and therapeutic services available to children and their families; and to encourage self-reporting and the voluntary acceptance of such services. In addition, those mandated to report pursuant to this act shall be informed by the division of their duties, options, and responsibilities in accordance with this act.

2. The division shall conduct ongoing training programs in relation to sections 210.110 to 210.165 for agency staff.

3. The division shall continuously publicize to mandated reporters of abuse or neglect and to the public the existence and the number of the twenty-four hour, statewide toll free telephone service to receive reports of abuse or neglect.

(L. 1975 H.B. 578 § 10)

Effective 6-6-75



Section 210.160 Guardian ad litem, how appointed--when--fee--volunteer advocates may be appointed to assist guardian--training program.

Guardian ad litem, how appointed--when--fee--volunteer advocates may be appointed to assist guardian--training program.

210.160. 1. In every case involving an abused or neglected child which results in a judicial proceeding, the judge shall appoint a guardian ad litem to appear for and represent:

(1) A child who is the subject of proceedings pursuant to sections 210.110 to 210.165, sections 210.700 to 210.760, sections 211.442 to 211.487, or sections 453.005 to 453.170, or proceedings to determine custody or visitation rights under sections 452.375 to 452.410; or

(2) A parent who is a minor, or who is a mentally ill person or otherwise incompetent, and whose child is the subject of proceedings under sections 210.110 to 210.165, sections 210.700 to 210.760, sections 211.442 to 211.487, or sections 453.005 to 453.170.

2. The guardian ad litem shall be provided with all reports relevant to the case made to or by any agency or person, shall have access to all records of such agencies or persons relating to the child or such child's family members or placements of the child, and upon appointment by the court to a case, shall be informed of and have the right to attend any and all family support team meetings involving the child. Employees of the division, officers of the court, and employees of any agency involved shall fully inform the guardian ad litem of all aspects of the case of which they have knowledge or belief.

3. The appointing judge shall require the guardian ad litem to faithfully discharge such guardian ad litem's duties, and upon failure to do so shall discharge such guardian ad litem and appoint another. The appointing judge shall have the authority to examine the general and criminal background of persons appointed as guardians ad litem, including utilization of the family care safety registry and access line pursuant to sections 210.900 to 210.937*, to ensure the safety and welfare of the children such persons are appointed to represent. The judge in making appointments pursuant to this section shall give preference to persons who served as guardian ad litem for the child in the earlier proceeding, unless there is a reason on the record for not giving such preference.

4. The guardian ad litem may be awarded a reasonable fee for such services to be set by the court. The court, in its discretion, may award such fees as a judgment to be paid by any party to the proceedings or from public funds. However, no fees as a judgment shall be taxed against a party or parties who have not been found to have abused or neglected a child or children. Such an award of guardian fees shall constitute a final judgment in favor of the guardian ad litem. Such final judgment shall be enforceable against the parties in accordance with chapter 513.

5. The court may designate volunteer advocates, who may or may not be attorneys licensed to practice law, to assist in the performance of the guardian ad litem duties for the court. Nonattorney volunteer advocates shall not provide legal representation. The court shall have the authority to examine the general and criminal background of persons designated as volunteer advocates, including utilization of the family care safety registry and access line pursuant to sections 210.900 to 210.937*, to ensure the safety and welfare of the children such persons are designated to represent. The volunteer advocate shall be provided with all reports relevant to the case made to or by any agency or person, shall have access to all records of such agencies or persons relating to the child or such child's family members or placements of the child, and upon designation by the court to a case, shall be informed of and have the right to attend any and all family support team meetings involving the child. Any such designated person shall receive no compensation from public funds. This shall not preclude reimbursement for reasonable expenses.

6. Any person appointed to perform guardian ad litem duties shall have completed a training program in permanency planning and shall advocate for timely court hearings whenever possible to attain permanency for a child as expeditiously as possible to reduce the effects that prolonged foster care may have on a child. A nonattorney volunteer advocate shall have access to a court appointed attorney guardian ad litem should the circumstances of the particular case so require.

(L. 1975 H.B. 578 § 11, A.L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 1988 H.B. 1272, et al., A.L. 1996 S.B. 869, A.L. 2004 H.B. 1453)

*Section 210.937 was repealed by S.B. 184 in 2003.

(2004) Section authorizes court order requiring Division of Family Services to pay guardian ad litem for dependent child's attorney fees, where no party has been found to have abused or neglected the child. In re L.D.W., 145 S.W.3d 18 (Mo.App.E.D.).



Section 210.165 Penalty for violation.

Penalty for violation.

210.165. 1. Any person violating any provision of sections 210.110 to 210.165 is guilty of a class A misdemeanor.

2. Any person who intentionally files a false report of child abuse or neglect shall be guilty of a class A misdemeanor.

3. Every person who has been previously convicted of making a false report to the division of family services and who is subsequently convicted of making a false report under subsection 2 of this section is guilty of a class D felony and shall be punished as provided by law.

4. Evidence of prior convictions of false reporting shall be heard by the court, out of the hearing of the jury, prior to the submission of the case to the jury, and the court shall determine the existence of the prior convictions.

(L. 1975 H.B. 578 § 12, A.L. 1982 H.B. 1171, et al., A.L. 1986 S.B. 470)

(2004) Section criminalizing failure to report child abuse is not unconstitutional under void for vagueness doctrine. State v. Brown, 140 S.W.3d 51 (Mo.banc).



Section 210.166 Medical neglect of child, who may bring action--procedure.

Medical neglect of child, who may bring action--procedure.

210.166. The division of family services, any juvenile officer, any physician licensed under chapter 334, any hospital or other health care institution, and any other person or institution authorized by state or federal law to provide medical care may bring an action in the circuit court in the county where any child under eighteen years of age resides or is located, alleging the child is suffering from the denial or deprivation, by those responsible for the care, custody, and control of the child, of medical or surgical treatment or intervention which is necessary to remedy or ameliorate a medical condition which is life-threatening or causes injury. Those responsible for the care, custody and control of the child include, but is not limited to, the parents or guardian of the child, other members of the child's household, or those exercising supervision over a child for any part of a twenty-four-hour day. A petition filed under this section shall be expedited by the court involved in every manner practicable, including, but not limited to, giving such petition priority over all other matters on the court's docket and holding a hearing, at which the parent, guardian or other person having authority to consent to the medical care in question shall, after being notified thereof, be given the opportunity to be heard, and issuing a ruling as expeditiously as necessary when the child's condition is subject to immediate deterioration. Any circuit or associate circuit judge of this state shall have the authority to ensure that medical services are provided to the child when the child's health requires it.

(L. 1985 S.B. 5, et al. § 5, A.L. 1994 S.B. 595)



Section 210.167 Report to school district on violations of compulsory school attendance law--referral by school district to prosecutor, when.

Report to school district on violations of compulsory school attendance law--referral by school district to prosecutor, when.

210.167. If an investigation conducted by the division of family services pursuant to section 210.145 reveals that the only basis for action involves a question of an alleged violation of section 167.031, then the local office of the division shall send the report to the school district in which the child resides. The school district shall immediately refer all private, parochial, parish or home school matters to the prosecuting attorney of the county wherein the child legally resides. The school district may refer public school violations of section 167.031 to the prosecuting attorney.

(L. 1984 H.B. 1255 § 1, A.L. 1985 S.B. 154 merged with H.B. 366, et al., A.L. 1986 S.B. 795)

Effective 6-19-86



Section 210.170 Children's trust fund board created--members, appointment--qualifications--terms--vacancies--removal procedure--staff--expenses--office of administration, duties.

Children's trust fund board created--members, appointment--qualifications--terms--vacancies--removal procedure--staff--expenses--office of administration, duties.

210.170. 1. There is hereby created within the office of administration of the state of Missouri the "Children's Trust Fund Board", which shall be composed of twenty-one members as follows:

(1) Twelve public members to be appointed by the governor by and with the advice and consent of the senate. As a group, the public members appointed pursuant to this subdivision shall demonstrate knowledge in the area of prevention programs, shall be representative of the demographic composition of this state, and, to the extent practicable, shall be representative of all of the following categories:

(a) Organized labor;

(b) The business community;

(c) The educational community;

(d) The religious community;

(e) The legal community;

(f) Professional providers of prevention services to families and children;

(g) Volunteers in prevention services;

(h) Social services; (i) Health care services; and (j) Mental health services;

(2) A physician licensed pursuant to chapter 334;

(3) Two members of the Missouri house of representatives, who shall be appointed by the speaker of the house of representatives and shall be members of two different political parties;

(4) Two members of the Missouri senate, who shall be appointed by the president pro tem of the senate and who shall be members of two different political parties; and

(5) Four members chosen and appointed by the governor.

2. All members of the board appointed by the speaker of the house or the president pro tem of the senate shall serve until their term in the house or senate during which they were appointed to the board expires. All public members of the board shall serve for terms of three years; except, that of the public members first appointed, four shall serve for terms of three years, four shall serve for terms of two years, and three shall serve for terms of one year. No public members may serve more than two consecutive terms, regardless of whether such terms were full or partial terms. Each member shall serve until his successor is appointed. All vacancies on the board shall be filled for the balance of the unexpired term in the same manner in which the board membership which is vacant was originally filled.

3. Any public member of the board may be removed by the governor for misconduct, incompetency, or neglect of duty after first being given the opportunity to be heard in his or her own behalf.

4. The board may employ an executive director who shall be charged with carrying out the duties and responsibilities assigned to him or her by the board. The executive director may obtain all necessary office space, facilities, and equipment, and may hire and set the compensation of such staff as is approved by the board and within the limitations of appropriations for the purpose. All staff members, except the executive director, shall be employed pursuant to chapter 36.

5. Each member of the board may be reimbursed for all actual and necessary expenses incurred by the member in the performance of his or her official duties. All reimbursements made pursuant to this subsection shall be made from funds in the children's trust fund appropriated for that purpose.

6. All business transactions of the board shall be conducted in public meetings in accordance with sections 610.010 to 610.030.

7. The board may accept federal funds for the purposes of sections 210.170 to 210.173 and section 143.1000 as well as gifts and donations from individuals, private organizations, and foundations. The acceptance and use of federal funds shall not commit any state funds nor place any obligation upon the general assembly to continue the programs or activities for which the federal funds are made available. All funds received in the manner described in this subsection shall be transmitted to the state treasurer for deposit in the state treasury to the credit of the children's trust fund.

8. The board shall elect a chairperson from among the public members, who shall serve for a term of two years. The board may elect such other officers and establish such committees as it deems appropriate.

9. The board shall exercise its powers and duties independently of the office of administration except that budgetary, procurement, accounting, and other related management functions shall be performed by the office of administration.

(L. 1983 H.B. 550 § 2, A.L. 1999 S.B. 387, et al., A.L. 2002 S.B. 695)



Section 210.171 Definitions.

Definitions.

210.171. As used in sections 210.170 to 210.173 and section 143.1000, the following terms shall mean:

(1) "Board", the children's trust fund board created in section 210.170;

(2) "Prevention program", any community-based educational or service program designed to prevent or alleviate child abuse or neglect.

(L. 1983 H.B. 550 § 1)



Section 210.172 Powers and duties of board.

Powers and duties of board.

210.172. The board shall have the following powers and duties:

(1) To meet not less than twice annually at the call of the chairperson to conduct its official business;

(2) To require that at least eight of the board members authorize the disbursement of funds from the children's trust fund;

(3) To, one year after the appointment of the original board and annually thereafter, develop a state plan for the distribution and disbursement of funds in the children's trust fund. The plan developed under this subdivision shall assure that an equal opportunity exists for the establishment of prevention programs and the receipt of moneys from the children's trust fund in all geographic areas of this state. Such plan shall be transmitted to the governor, the president pro tem of the senate, the speaker of the Missouri house of representatives, and the appropriation committees of the Missouri senate and Missouri house of representatives, and shall be made available to the general public. In carrying out a plan developed under this subdivision, the board shall establish procedures to:

(a) Enter into contracts with public or private agencies, schools, or qualified individuals to establish community-based educational and service prevention programs with or without using the procurement procedures of the office of administration. Such prevention programs shall focus on the prevention of child abuse and neglect. Community-based service prevention programs shall include programs such as crisis care, parent aides, counseling, and support groups. Participation by individuals in any community-based educational or service prevention program shall be strictly voluntary. In awarding contracts under this paragraph, consideration shall be given by the board to factors such as need, geographic location diversity, coordination with or improvement of existing services, and extensive use of volunteers;

(b) Develop and publicize criteria for the awarding of contracts for programs to be supported with money from the children's trust fund within the limits of appropriations made for that purpose;

(c) Review and monitor expenditures of moneys from the children's trust fund on a periodic basis;

(d) Consult with applicable state agencies, commissions, and boards to help determine probable effectiveness, fiscal soundness, and need for proposed community-based educational and service prevention programs;

(e) Facilitate information exchange between groups concerned with prevention programs;

(f) Provide for statewide educational and public informational conferences and workshops for the purpose of developing appropriate public awareness regarding the problems of families and children, of encouraging professional persons and groups to recognize and deal with problems of families and children, of making information regarding the problems of families and children and their prevention available to the general public in order to encourage citizens to become involved in the prevention of such problems, and of encouraging the development of community prevention programs; and

(g) Establish a procedure for an annual internal evaluation of the functions, responsibilities, and performance of the board, which evaluation shall be coordinated with the annual state plan of the board.

(L. 1983 H.B. 550 § 3, A.L. 1986 S.B. 688)



Section 210.173 Trust fund established--investment--disbursement, limitation, exception--exempt from transfer to general revenue.

Trust fund established--investment--disbursement, limitation, exception--exempt from transfer to general revenue.

210.173. 1. There is established in the state treasury a special trust fund, to be known as the "Children's Trust Fund". The state treasurer shall credit to and deposit in the children's trust fund all amounts received under section 143.1000 and any other amounts which may be received from grants, gifts, bequests, the federal government, or other sources granted or given for this specific purpose.

2. The state treasurer shall invest moneys in the children's trust fund in the same manner as surplus state funds are invested pursuant to section 30.260. All earnings resulting from the investment of moneys in the children's trust fund shall be credited to the children's trust fund.

3. Until the amount in the children's trust fund exceeds one million dollars, not more than one-half of the money deposited in the children's trust fund each year from contributions made under section 143.1000, plus all earnings from the investment of moneys in the trust fund credited during the previous fiscal year, shall be available for disbursement by the board in accordance with sections 210.170 to 210.173 and section 143.1000. When the state treasurer certifies that the assets in the children's trust fund exceed one million dollars, then, from that time on, all credited earnings plus all future annual deposits to the fund from contributions made under section 143.1000 shall be available for disbursement by the board within the limits of appropriations and for the purposes provided by sections 210.170 to 210.173 and section 143.1000. The general assembly may appropriate moneys annually from the children's trust fund to the department of revenue to pay the costs incurred for collecting and transferring funds under section 143.1000 and to the office of administration to pay the expenses incurred by the office of administration for budgetary, procurement, accounting, and other related management functions performed by it and to pay the expenses of members of the board and the salary of the executive director.

4. Except as provided in subsection 5 of this section, funds appropriated by the general assembly from the children's trust fund shall only be used by the board for purposes authorized under sections 210.170 to 210.173 and section 143.1000 and shall not be used to supplant any existing program or service.

5. Funds received from gifts, bequests, contributions other than contributions made pursuant to section 143.1000, grants, and federal funds may be used and expended by the board for such purposes as may be specified in any requirements, terms or conditions attached thereto or, in the absence of any specific requirements, terms or conditions, as the board may determine for any lawful purpose.

6. The provisions of section 33.080, requiring all unexpended balances remaining in various state funds to be transferred and placed to the credit of the ordinary revenue fund of this state at the end of each biennium, shall not apply to the children's trust fund.

(L. 1983 H.B. 550 § 4, A.L. 1987 S.B. 308)

Effective 6-19-87

CROSS REFERENCE:

Designation of a portion of income tax refund to children's trust fund, 143.1000



Section 210.180 Division employees to be trained.

Division employees to be trained.

210.180. Each employee of the division who is responsible for the investigation or family assessment of reports of suspected child abuse or neglect shall receive not less than forty hours of preservice training on the identification and treatment of child abuse and neglect. In addition to such preservice training such employee shall also receive not less than twenty hours of in-service training each year on the subject of the identification and treatment of child abuse and neglect.

(L. 1986 S.B. 470 § 1, A.L. 1994 S.B. 595)



Section 210.183 Alleged perpetrator to be provided written description of investigation process.

Alleged perpetrator to be provided written description of investigation process.

210.183. 1. At the time of the initial investigation of a report of child abuse or neglect, the division employee conducting the investigation shall provide the alleged perpetrator with a written description of the investigation process. Such written notice shall be given substantially in the following form:

"The investigation is being undertaken by the Children's Division pursuant to the requirements of chapter 210 of the Revised Missouri Statutes in response to a report of child abuse or neglect.

The identity of the person who reported the incident of abuse or neglect is confidential and may not even be known to the Division since the report could have been made anonymously.

This investigation is required by law to be conducted in order to enable the Children's Division to identify incidents of abuse or neglect in order to provide protective or preventive social services to families who are in need of such services.

The division shall make every reasonable attempt to complete the investigation within thirty days, except if a child involved in the pending investigation dies, the investigation shall remain open until the division's investigation surrounding the death is completed. Otherwise, within ninety days you will receive a letter from the Division which will inform you of one of the following:

(1) That the Division has found insufficient evidence of abuse or neglect; or

(2) That there appears to be by a preponderance of the evidence reason to suspect the existence of child abuse or neglect in the judgment of the Division and that the Division will contact the family to offer social services.

If the Division finds by a preponderance of the evidence reason to believe child abuse or neglect has occurred or the case is substantiated by court adjudication, a record of the report and information gathered during the investigation will remain on file with the Division.

If you disagree with the determination of the Division and feel that there is insufficient reason to believe by a preponderance of the evidence that abuse or neglect has occurred, you have a right to request an administrative review at which time you may hire an attorney to represent you. If you request an administrative review on the issue, you will be notified of the date and time of your administrative review hearing by the child abuse and neglect review board. If the Division's decision is reversed by the child abuse and neglect review board, the Division records concerning the report and investigation will be updated to reflect such finding. If the child abuse and neglect review board upholds the Division's decision, an appeal may be filed in circuit court within sixty days of the child abuse and neglect review board's decision."

2. If the division uses the family assessment approach, the division shall at the time of the initial contact provide the parent of the child with the following information:

(1) The purpose of the contact with the family;

(2) The name of the person responding and his or her office telephone number;

(3) The assessment process to be followed during the division's intervention with the family including the possible services available and expectations of the family.

(L. 1986 S.B. 470 § 2, A.L. 1994 S.B. 595, A.L. 2004 H.B. 1453, A.L. 2007 S.B. 25)



Section 210.187 Child abuse and neglect services and funding, task force on children's justice to make recommendations and award grant moneys.

Child abuse and neglect services and funding, task force on children's justice to make recommendations and award grant moneys.

210.187. 1. The task force on children's justice established by the children's division within the department of social services to recommend improvements in the area of child abuse and neglect services and provide funding for such recommendations shall provide an independent review of policies and procedures of state and local child protective services agencies, and where appropriate, specific cases, and shall evaluate the extent to which the agencies are effectively discharging their child protection responsibilities.

2. Consistent with the task force's function of reviewing applications for federal grant moneys available to the state under the Children's Justice Act which are designed to assist eligible states in implementing programs for the handling, investigation, and prosecution of child abuse cases, the task force shall consider the awarding of grant moneys which address the issues that arise from the independent review conducted by the task force pursuant to subsection 1 of this section. As authorized by the Children's Justice Act, grant moneys shall be awarded for the following categories:

(1) Improvements to the investigative, administrative, and judicial handling of cases of child abuse and neglect;

(2) Experimental, model, and demonstration programs for testing innovative approaches and techniques to improve the prompt and successful resolution of court proceedings or enhance the effectiveness and judicial administration action in child abuse and neglect cases; and

(3) Reform of state laws, rules, protocols, and procedures to provide comprehensive protection for children from abuse and neglect.

3. The members of the task force shall not disclose to any person or government official any identifying information concerning a specific child protection case with respect to which the task force is providing information and shall not make public other information unless authorized by federal or state law.

4. The task force shall be provided:

(1) Access to information on cases that the task force desires or is requested to review if such information is necessary for the task force to carry out its functions pursuant to this section; and

(2) Upon request, assistance from the department of social services for the performance of the task force's duties.

(L. 2004 H.B. 1453)



Section 210.188 Report to general assembly and governor, contents.

Report to general assembly and governor, contents.

210.188. Beginning February 1, 2006, and each February first thereafter, the department of social services shall submit a report to the governor and the general assembly that includes the following information for the previous calendar year:

(1) The number of children who were reported to the state of Missouri during the year as abused or neglected;

(2) Of the number of children described in subdivision (1) of this section, the number with respect to whom such reports were substantiated or unsubstantiated;

(3) Of the number of children described in subdivision (2) of this section:

(a) The number that did not receive or refused services during the year under a children's division program;

(b) The number that did receive services during the year under a state program; and

(c) The number that were removed from their families during the year by disposition of the case;

(4) The number of families that received preventive services from the state or a private service provider during the year;

(5) The number of deaths in the state during the year resulting from child abuse or neglect;

(6) Of the number of children described in subdivision (5) of this section, the number of children who were in foster care or received services from a private service provider;

(7) The number of child protective services workers responsible for the intake and screening of reports filed during the year;

(8) The agency response time with respect to each such report with respect to initial investigation of reports of child abuse or neglect;

(9) The response time with respect to the provision of services to families and children where an allegation of abuse or neglect has been made;

(10) The number of child protective services workers responsible for intake, assessment, and investigation of child abuse and neglect reports relative to the number of reports investigated during the year;

(11) The number of children reunited with their families or receiving family preservation services that, within five years, result in subsequent substantiated reports of child abuse and neglect, including the death of the child; and

(12) The number of children in foster care who have been adopted.

(L. 2004 H.B. 1453)



Section 210.192 Child fatality review panel to investigate deaths--qualifications--prosecutors and circuit attorneys to organize--report on investigations--immunity from civil liability--program for prevention.

Child fatality review panel to investigate deaths--qualifications--prosecutors and circuit attorneys to organize--report on investigations--immunity from civil liability--program for prevention.

210.192. 1. The prosecuting attorney or the circuit attorney shall impanel a child fatality review panel for the county or city not within a county in which he or she serves to investigate the deaths of children under the age of eighteen years, who are eligible to receive a certificate of live birth. The panel shall be formed and shall operate according to the rules, guidelines and protocols provided by the department of social services.

2. The panel shall include, but shall not be limited to, the following:

(1) The prosecuting or circuit attorney;

(2) The coroner or medical examiner for the county or city not within a county;

(3) Law enforcement personnel in the county or city not within a county;

(4) A representative from the division of family services;

(5) A provider of public health care services;

(6) A representative of the juvenile court;

(7) A provider of emergency medical services.

3. The prosecuting or circuit attorney shall organize the panel and shall call the first organizational meeting of the panel. The panel shall elect a chairman who shall convene the panel to meet to review all deaths of children under the age of eighteen years, who are eligible to receive a certificate of live birth, which meet guidelines for review as set forth by the department of social services. In addition, the panel may review at its own discretion any child death reported to it by the medical examiner or coroner, even if it does not meet criteria for review as set forth by the department. The panel shall issue a final report, which shall be a public record, of each investigation to the department of social services, state technical assistance team and to the director of the department of health and senior services. The final report shall include a completed summary report form. The form shall be developed by the director of the department of social services in consultation with the director of the department of health and senior services. The department of health and senior services shall analyze the child fatality review panel reports and periodically prepare epidemiological reports which describe the incidence, causes, location and other factors pertaining to childhood deaths. The department of health and senior services and department of social services shall make recommendations and develop programs to prevent childhood injuries and deaths.

4. The child fatality review panel shall enjoy such official immunity as exists at common law.

(L. 1991 H.B. 185 § 1, A.L. 1991 S.B. 190 § 12, A.L. 1994 S.B. 595, A.L. 2000 S.B. 757 & 602)



Section 210.194 Panels, coroners and medical examiners--rules authorized for protocol and identifying suspicious deaths, procedure.

Panels, coroners and medical examiners--rules authorized for protocol and identifying suspicious deaths, procedure.

210.194. 1. The director of the department of social services, in consultation with the director of the department of health and senior services, shall promulgate rules, guidelines and protocols for child fatality review panels established pursuant to section 210.192 and for state child fatality review panels.

2. The director shall promulgate guidelines and protocols for coroner and medical examiners to use to help them to identify suspicious deaths of children under the age of eighteen years, who are eligible to receive a certificate of live birth.

3. No rule or portion of a rule promulgated under the authority of sections 210.192 to 210.196 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

4. All meetings conducted, all reports and records made and maintained pursuant to sections 210.192 to 210.196 by the department of social services and department of health and senior services and its divisions, including the state technical assistance team, or other appropriate persons, officials, or state child fatality review panel and local child fatality review panel shall be confidential and shall not be open to the general public except for the annual report pursuant to section 210.195.

(L. 1991 H.B. 185 § 2, A.L. 1993 S.B. 52, A.L. 1994 S.B. 595, A.L. 1995 S.B. 3)



Section 210.195 State technical assistance team, duties--regional coordinators, appointment, duties--state child fatality review panel, appointment, duties, findings and recommendations, content.

State technical assistance team, duties--regional coordinators, appointment, duties--state child fatality review panel, appointment, duties, findings and recommendations, content.

210.195. 1. The director of the department of social services shall establish a special team which shall:

(1) Develop and implement protocols for the evaluation and review of child fatalities;

(2) Provide training, expertise and assistance to county child fatality review panels for the review of child fatalities;

(3) When required and unanimously requested by the county fatality review panel, assist in the review and prosecution of specific child fatalities; and

(4) The special team may be known as the department of social services, state technical assistance team.

2. The director of the department of social services shall appoint regional coordinators to serve as resources to child fatality review panels established pursuant to section 210.192.

3. The director of the department of social services shall appoint a state child fatality review panel which shall meet at least biannually to provide oversight and make recommendations to the department of social services, state technical assistance team. The department of social services, state technical assistance team shall gather data from local child fatality review panels to identify systemic problems and shall submit findings and recommendations to the director of the department of social services, the governor, the speaker of the house of representatives, the president pro tempore of the senate, the children's services commission, juvenile officers, and the chairman of the local child fatality review panel, at least once a year, on ways to prevent further child abuse and injury deaths.

(L. 1991 H.B. 185 § 3, A.L. 1994 S.B. 595, A.L. 2000 S.B. 757 & 602)



Section 210.196 Hospitals and physicians, rules authorized for protocol and identifying suspicious deaths--child death pathologist, qualification, certification--rules, procedure--records, disclosure.

Hospitals and physicians, rules authorized for protocol and identifying suspicious deaths--child death pathologist, qualification, certification--rules, procedure--records, disclosure.

210.196. 1. The director of the department of health and senior services, in consultation with the director of the department of social services, shall promulgate rules, guidelines and protocols for hospitals and physicians to use to help them to identify suspicious deaths of children under the age of eighteen years, who are eligible to receive a certificate of live birth.

2. The director of the department of health and senior services shall promulgate rules for the certification of child death pathologists and shall develop protocols for such pathologists. A certified child death pathologist shall be a board-certified forensic pathologist or a board-certified pathologist who through special training or experience is deemed qualified in the area of child fatalities by the department of health and senior services.

3. Except as provided in section 630.167, any hospital, physician, medical professional, mental health professional, or department of mental health facility shall disclose upon request all records, medical or social, of any child eligible to receive a certificate of live birth under the age of eighteen who has died to the coroner or medical examiner, division of family services representative, or public health representative who is a member of the local child fatality review panel established pursuant to section 210.192 to investigate the child's death. Any legally recognized privileged communication, except that between attorney and client, shall not apply to situations involving the death of a child under the age of eighteen years, who is eligible to receive a certificate of live birth.

(L. 1991 H.B. 185 § 4, A.L. 1993 S.B. 52, A.L. 1994 S.B. 595, A.L. 1995 S.B. 3)



Section 210.199 Licensure through the department of health and senior services required for receipt of certain education funds.

Licensure through the department of health and senior services required for receipt of certain education funds.

210.199. Any applicant for a grant or contract who offers early childhood development, education or care programs and who receives funds derived from an appropriation to the department of elementary and secondary education pursuant to paragraph (d) of subdivision (3) of section 313.835 shall be licensed by the department of health and senior services pursuant to sections 210.201 to 210.259 prior to opening of the facility. The provisions of this section shall not apply to any grant or contract awarded to a request for proposal issued prior to August 28, 1999.

(L. 1999 H.B. 490 & H.B. 308 § 16)



Section 210.201 Definitions.

Definitions.

210.201. As used in sections 210.201 to 210.257, the following terms mean:

(1) "Child", an individual who is under the age of seventeen;

(2) "Child-care facility", a house or other place conducted or maintained by any person who advertises or holds himself out as providing care for more than four children during the daytime, for compensation or otherwise, except those operated by a school system or in connection with a business establishment which provides child care as a convenience for its customers or its employees for no more than four hours per day, but a child-care facility shall not include any private or religious organization elementary or secondary school, a religious organization academic preschool or kindergarten for four- and five-year-old children, a home school, as defined in section 167.031, a weekly Sunday or Sabbath school, a vacation Bible school or child care made available while the parents or guardians are attending worship services or other meetings and activities conducted or sponsored by a religious organization. If a facility or program is exempt from licensure based on the school exception established in this subdivision, such facility or program shall submit documentation annually to the department to verify its licensure-exempt status; except that, under no circumstances shall any public or religious organization elementary or secondary school, a religious organization academic preschool or kindergarten for four- and five-year-old children, a home school, as defined in section 167.031, a weekly Sunday or Sabbath school, a vacation Bible school or child care made available while the parents or guardians are attending worship services or other meetings and activities conducted or sponsored by a religious organization be required to submit documentation annually to the department to verify its licensure-exempt status;

(3) "Person", any person, firm, corporation, association, institution or other incorporated or unincorporated organization;

(4) "Religious organization", a church, synagogue or mosque; an entity that has or would qualify for federal tax-exempt status as a nonprofit religious organization under Section 501(c) of the Internal Revenue Code; or an entity whose real estate on which the child-care facility is located is exempt from taxation because it is used for religious purposes.

(RSMo 1949 §§ 210.200, 210.210, A.L. 1955 p. 685 § 210.200, A.L. 1982 H.B. 1171, et al., A.L. 1989 S.B. 241, A.L. 1993 H.B. 376, A.L. 2002 S.B. 923, et al., A.L. 2004 H.B. 1453)

Prior revision: 1929 § 14133



Section 210.203 Complaints against child care facilities, open records to be kept by department.

Complaints against child care facilities, open records to be kept by department.

210.203. The department of health and senior services shall maintain a record of substantiated, signed parental complaints against child care facilities licensed pursuant to this chapter, and shall make such complaints and findings available to the public upon request.

(L. 1993 H.B. 376)



Section 210.211 License required--exceptions--disclosure of licensure status, when.

License required--exceptions--disclosure of licensure status, when.

210.211. 1. It shall be unlawful for any person to establish, maintain or operate a child-care facility for children, or to advertise or hold himself or herself out as being able to perform any of the services as defined in section 210.201, without having in effect a written license granted by the department of health and senior services; except that nothing in sections 210.203 to 210.245 shall apply to:

(1) Any person who is caring for four or fewer children. For purposes of this subdivision, children who are related by blood, marriage or adoption to such person within the third degree shall not be considered in the total number of children being cared for;

(2) Any person who has been duly appointed by a court of competent jurisdiction the guardian of the person of the child or children, or the person who has legal custody of the child or children;

(3) Any person who receives free of charge, and not as a business, for periods not exceeding ninety consecutive days, as bona fide, occasional and personal guests the child or children of personal friends of such person, and who receives custody of no other unrelated child or children;

(4) Any graded boarding school, summer camp, hospital, sanitarium or home which is conducted in good faith primarily to provide education, recreation, medical treatment, or nursing or convalescent care for children;

(5) Any child-care facility maintained or operated under the exclusive control of a religious organization. When a nonreligious organization, having as its principal purpose the provision of child-care services, enters into an arrangement with a religious organization for the maintenance or operation of a child-care facility, the facility is not under the exclusive control of the religious organization;

(6) Any residential facility or day program licensed by the department of mental health pursuant to sections 630.705 to 630.760 which provides care, treatment and habilitation exclusively to children who have a primary diagnosis of mental disorder, mental illness, mental retardation or developmental disability, as defined in section 630.005; and

(7) Any nursery school.

2. Notwithstanding the provisions of subsection 1 of this section, no child-care facility shall be exempt from licensure if such facility receives any state or federal funds for providing care for children, except for federal funds for those programs which meet the requirements for participation in the Child and Adult Care Food Program pursuant to 42 U.S.C. 1766. Grants to parents for child care pursuant to sections 210.201 to 210.257 shall not be construed to be funds received by a person or facility listed in subdivisions (1) and (5) of subsection 1 of this section.

3. Any child care facility not exempt from licensure shall disclose the licensure status of the facility to the parents or guardians of children for which the facility provides care. No child care facility exempt from licensure shall represent to any parent or guardian of children for which the facility provides care that the facility is licensed when such facility is in fact not licensed.

(RSMo 1949 § 210.230, A.L. 1955 p. 685 § 210.210, A.L. 1982 H.B. 1171, et al., A.L. 1989 S.B. 241, A.L. 1993 H.B. 376, A.L. 1999 H.B. 490 & H.B. 308, A.L. 2004 H.B. 1453, A.L. 2012 H.B. 1323)



Section 210.215 Access to child and care providers during normal hours--exception court orders restricting access.

Access to child and care providers during normal hours--exception court orders restricting access.

210.215. Any parent or guardian of a child shall have access to the child care facility in which his child is enrolled and which is licensed pursuant to the provisions of sections 210.201 to 210.245 and shall have access to the providers of care in such facilities during normal hours of operation or when a child of such parent or guardian is in the care of such facility or provider, unless such parent or guardian is subject to a court order restricting access to the child.

(L. 1993 H.B. 376)



Section 210.221 Licenses to be issued by department of health and senior services--duty to fix standards and make investigations--rule variance granted when, procedure.

Licenses to be issued by department of health and senior services--duty to fix standards and make investigations--rule variance granted when, procedure.

210.221. 1. The department of health and senior services shall have the following powers and duties:

(1) After inspection, to grant licenses to persons to operate child-care facilities if satisfied as to the good character and intent of the applicant and that such applicant is qualified and equipped to render care or service conducive to the welfare of children, and to renew the same when expired. No license shall be granted for a term exceeding two years. Each license shall specify the kind of child-care services the licensee is authorized to perform, the number of children that can be received or maintained, and their ages and sex;

(2) To inspect the conditions of the homes and other places in which the applicant operates a child-care facility, inspect their books and records, premises and children being served, examine their officers and agents, deny, suspend, place on probation or revoke the license of such persons as fail to obey the provisions of sections 210.201 to 210.245 or the rules and regulations made by the department of health and senior services. The director also may revoke or suspend a license when the licensee fails to renew or surrenders the license;

(3) To promulgate and issue rules and regulations the department deems necessary or proper in order to establish standards of service and care to be rendered by such licensees to children. No rule or regulation promulgated by the division shall in any manner restrict or interfere with any religious instruction, philosophies or ministries provided by the facility and shall not apply to facilities operated by religious organizations which are not required to be licensed; and

(4) To determine what records shall be kept by such persons and the form thereof, and the methods to be used in keeping such records, and to require reports to be made to the department at regular intervals.

2. Any child-care facility may request a variance from a rule or regulation promulgated pursuant to this section. The request for a variance shall be made in writing to the department of health and senior services and shall include the reasons the facility is requesting the variance. The department shall approve any variance request that does not endanger the health or safety of the children served by the facility. The burden of proof at any appeal of a disapproval of a variance application shall be with the department of health and senior services. Local inspectors may grant a variance, subject to approval by the department of health and senior services.

3. The department shall deny, suspend, place on probation or revoke a license if it receives official written notice that the local governing body has found that license is prohibited by any local law related to the health and safety of children. The department may, after inspection, find the licensure, denial of licensure, suspension or revocation to be in the best interest of the state.

4. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 210.201 to 210.245 shall become effective only if it complies with and is subject to all of the provisions of chapter 536, and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(RSMo 1949 § 210.240, A.L. 1955 p. 685 § 210.220, A.L. 1987 S.B. 277, A.L. 1993 H.B. 376 merged with S.B. 52, A.L. 1995 S.B. 3, A.L. 1999 H.B. 490 & H.B. 308)

Prior revision: 1929 § 14135



Section 210.231 Department of health and senior services may delegate powers.

Department of health and senior services may delegate powers.

210.231. The department of health and senior services may designate to act for it, with full authority of law, any instrumentality of any political subdivision of the state of Missouri deemed by the department of health and senior services to be competent, to investigate and inspect licensees and applicants for a license. Local inspection of child care facilities may be accomplished if the standards employed by local personnel are substantially equivalent to state standards and local personnel are available for enforcement of such standards.

(L. 1955 p. 685 § 210.230, A.L. 1982 H.B. 1171, et al., A.L. 1993 H.B. 376)



Section 210.241 Judicial review.

Judicial review.

210.241. Any person aggrieved by a final decision of the department of health and senior services made in the administration of sections 210.201 to 210.245 shall be entitled to judicial review thereof as provided in chapter 536.

(L. 1955 p. 685 § 210.240, A.L. 1993 H.B. 376)



Section 210.245 Violations, penalties--prosecutor may file suit to oversee or prevent operation of day care center--attorney general may seek injunction, when.

Violations, penalties--prosecutor may file suit to oversee or prevent operation of day care center--attorney general may seek injunction, when.

210.245. 1. Any person who violates any provision of sections 210.201 to 210.245, or who for such person or for any other person makes materially false statements in order to obtain a license or the renewal thereof pursuant to sections 210.201 to 210.245, shall be guilty of an infraction for the first offense and shall be assessed a fine not to exceed two hundred dollars and shall be guilty of a class A misdemeanor and shall be assessed a fine of up to two hundred dollars per day, not to exceed a total of ten thousand dollars for subsequent offenses. In case such guilty person is a corporation, association, institution or society, the officers thereof who participate in such misdemeanor shall be subject to the penalties provided by law.

2. If the department of health and senior services proposes to deny, suspend, place on probation or revoke a license, the department of health and senior services shall serve upon the applicant or licensee written notice of the proposed action to be taken. The notice shall contain a statement of the type of action proposed, the basis for it, the date the action will become effective, and a statement that the applicant or licensee shall have thirty days to request in writing a hearing before the administrative hearing commission and that such request shall be made to the department of health and senior services. If no written request for a hearing is received by the department of health and senior services within thirty days of the delivery or mailing by certified mail of the notice to the applicant or licensee, the proposed discipline shall take effect on the thirty-first day after such delivery or mailing of the notice to the applicant or licensee. If the applicant or licensee makes a written request for a hearing, the department of health and senior services shall file a complaint with the administrative hearing commission within ninety days of receipt of the request for a hearing.

3. The department of health and senior services may issue letters of censure or warning without formal notice or hearing. Additionally, the department of health and senior services may place a licensee on probation pursuant to chapter 621.

4. The department of health and senior services may suspend any license simultaneously with the notice of the proposed action to be taken in subsection 2 of this section, if the department of health and senior services finds that there is a threat of imminent bodily harm to the children in care. The notice of suspension shall include the basis of the suspension and the appeal rights of the licensee pursuant to this section. The licensee may appeal the decision to suspend the license to the department of health and senior services. The appeal shall be filed within ten days from the delivery or mailing by certified mail of the notice of appeal. A hearing shall be conducted by the department of health and senior services within ten days from the date the appeal is filed. The suspension shall continue in effect until the conclusion of the proceedings, including review thereof, unless sooner withdrawn by the department of health and senior services, dissolved by a court of competent jurisdiction or stayed by the administrative hearing commission. Any person aggrieved by a final decision of the department made pursuant to this section shall be entitled to judicial review in accordance with chapter 536.

5. In addition to initiating proceedings pursuant to subsection 1 of this section, or in lieu thereof, the prosecuting attorney of the county where the child-care facility is located may file suit for a preliminary and permanent order overseeing or preventing the operation of a child-care facility for violating any provision of sections 210.201 to 210.245. The order shall remain in force until such a time as the court determines that the child-care facility is in substantial compliance. If the prosecuting attorney refuses to act or fails to act after receipt of notice from the department of health and senior services, the department of health and senior services may request that the attorney general seek an injunction of the operation of such child-care facility.

6. In cases of imminent bodily harm to children in the care of a child-care facility, the department may file suit in the circuit court of the county in which the child-care facility is located for injunctive relief, which may include removing the children from the facility, overseeing the operation of the facility or closing the facility.

(L. 1955 p. 685, A.L. 1993 H.B. 376, A.L. 1999 H.B. 490 & H.B. 308, A.L. 2012 H.B. 1323)



Section 210.251 State and federal funds to be made available to centers to upgrade standards.

State and federal funds to be made available to centers to upgrade standards.

210.251. 1. By January 1, 1994, financial incentives shall be provided by the department of health and senior services through the child development block grant and other public moneys for child-care facilities wishing to upgrade their standard of care and which meet quality standards.

2. The department of health and senior services shall make federal funds available to licensed or inspected child-care centers pursuant to federal law as set forth in the Child and Adult Food Program, 42 U.S.C. 1766.

(L. 1993 H.B. 376, A.L. 1999 H.B. 490 & H.B. 308)



Section 210.252 Fire, safety, health and sanitation inspections, procedure--variances to rules granted when--rules authorized.

Fire, safety, health and sanitation inspections, procedure--variances to rules granted when--rules authorized.

210.252. 1. All buildings and premises used by a child-care facility to care for more than four children except those exempted from the licensing provisions of the department of health and senior services pursuant to subdivisions (1), (2), (3), (4) and (6) of section 210.211, shall be inspected annually for fire and safety by the state fire marshal, the marshal's designee or officials of a local fire district and for health and sanitation by the department of health and senior services or officials of the local health department. Evidence of compliance with the inspections required by this section shall be kept on file and available to parents of children enrolling in the child-care facility.

2. Local inspection of child-care facilities may be accomplished if the standards employed by local personnel are substantially equivalent to state standards and local personnel are available for enforcement of such standards.

3. Any child-care facility may request a variance from a rule or regulation promulgated pursuant to this section. The request for a variance shall be made in writing to the department of health and senior services and shall include the reasons the facility is requesting the variance. The department shall approve any variance request that does not endanger the health or safety of the children served by the facility. The burden of proof at any appeal of a disapproval of a variance application shall be with the department of health and senior services. Local inspectors may grant a variance, subject to approval by the department.

4. The department of health and senior services shall administer the provisions of sections 210.252 to 210.256, with the cooperation of the state fire marshal, local fire departments and local health agencies.

5. The department of health and senior services shall promulgate rules and regulations to implement and administer the provisions of sections 210.252 to 210.256. Such rules and regulations shall provide for the protection of children in all child-care facilities whether or not such facility is subject to the licensing provisions of sections 210.201 to 210.245.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 210.252 to 210.256 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1993 H.B. 376 § 1, A.L. 1999 H.B. 490 & H.B. 308)



Section 210.254 Religious organization operating facilities exempt under licensing laws required to file parental notice of responsibility and fire, safety inspections annually.

Religious organization operating facilities exempt under licensing laws required to file parental notice of responsibility and fire, safety inspections annually.

210.254. 1. Child-care facilities operated by religious organizations pursuant to the exempt status recognized in subdivision (5) of section 210.211 shall upon enrollment of any child provide the parent or guardian enrolling the child two copies of a notice of parental responsibility, one copy of which shall be retained in the files of the facility after the enrolling parent acknowledges, by signature, having read and accepted the information contained therein.

2. The notice of parental responsibility shall include the following:

(1) Notification that the child-care facility is exempt as a religious organization from state licensing and therefore not inspected or supervised by the department of health and senior services other than as provided herein and that the facility has been inspected by those designated in section 210.252 and is complying with the fire, health and sanitation requirements of sections 210.252 to 210.257;

(2) The names, addresses and telephone numbers of agencies and authorities which inspect the facility for fire, health and safety and the date of the most recent inspection by each;

(3) The staff/child ratios for enrolled children under two years of age, for children ages two to four and for those five years of age and older as required by the department of health and senior services regulations in licensed facilities, the standard ratio of staff to number of children for each age level maintained in the exempt facility, and the total number of children to be enrolled by the facility;

(4) Notification that background checks have been conducted on each individual caregiver and all other personnel at the facility. The background check shall be conducted upon employment and every two years thereafter on each individual caregiver and all other personnel at the facility. Such background check shall include a screening for child abuse or neglect through the division of family services, and a criminal record review through the Missouri highway patrol pursuant to section 43.540. The fee for the criminal record review shall be limited to the actual costs incurred by the Missouri highway patrol in conducting such review not to exceed ten dollars;

(5) The disciplinary philosophy and policies of the child-care facility; and

(6) The educational philosophy and policies of the child-care facility.

3. A copy of notice of parental responsibility, signed by the principal operating officer of the exempt child-care facility and the individual primarily responsible for the religious organization conducting the child-care facility and copies of the annual fire and safety inspections shall be filed annually during the month of August with the director of the department of health and senior services. Exempt child-care facilities which begin operation after August 28, 1993, shall file such notice at least five days prior to starting to operate.

(L. 1993 H.B. 376 § 2 subsecs. 1, 2, 3, A.L. 1999 H.B. 490 & H.B. 308)



Section 210.255 Religious organizations operating facility in violation, procedure--noncompliance after notice, prosecutor may act or attorney general.

Religious organizations operating facility in violation, procedure--noncompliance after notice, prosecutor may act or attorney general.

210.255. 1. A parent or guardian of a child enrolled in a child care facility established, maintained or operated by a religious organization who has cause to believe that this section and section 210.254 are being violated may notify appropriate local law enforcement authorities.

2. If a child care facility maintained or operated under the exclusive control of a religious organization is suspected of violating any provision of sections 210.252 to 210.255, or if there is good cause to believe that the signatory made a materially false statement in the notice of parental responsibility required by sections 210.252 to 210.255, the department of health and senior services shall give twenty days' written notice to the facility concerning the nature of its suspected noncompliance. If compliance is not forthcoming within the twenty days, the department shall thereafter notify the prosecuting attorney of the county wherein the facility is located concerning the suspected noncompliance. If the prosecuting attorney refuses to act or fails to act within thirty days of receipt of notice from the department, the department of health and senior services may notify the attorney general concerning the suspected noncompliance and the attorney general may proceed under section 210.248*.

(L. 1993 H.B. 376 § 2 subsecs. 4, 5)

*Apparent typographical error since section 210.248 did not exist in the Missouri Revised Statutes at the time of the passage of this section.



Section 210.256 Violations, penalties--injunction, procedure.

Violations, penalties--injunction, procedure.

210.256. 1. Any person who violates any provision of sections 210.252 to 210.255, or who for such person or for any other person makes a materially false statement in the notice of parental responsibility required by sections 210.254 and 210.255, shall be guilty of an infraction for the first offense and shall be assessed a fine not to exceed two hundred dollars and shall be guilty of a class A misdemeanor for subsequent offenses. In case such guilty person is a corporation, association, institution, or society, the officers thereof who participate in such violation shall be subject to the same penalties.

2. In addition to initiating proceedings pursuant to subsection 1 of this section, or in lieu thereof, the prosecuting attorney of the county where the child-care facility is located may file suit for a preliminary and permanent order overseeing or preventing the operation of a child-care facility for violating any provision of section 210.252. The injunction shall remain in force until such time as the court determines that the child-care facility is in substantial compliance.

3. In cases of imminent bodily harm to children in the care of a child-care facility, the department of health and senior services may apply to the circuit court of the county in which the child-care facility is located for injunctive relief, which may include removing the children from the facility, overseeing the operation of the facility or closing the facility.

(L. 1993 H.B. 376 § 3, A.L. 1999 H.B. 490 & H.B. 308)



Section 210.257 Rules, procedure to adopt.

Rules, procedure to adopt.

210.257. No rule or portion of a rule promulgated under the authority of section 210.252 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1993 H.B. 376 § 4, A.L. 1995 S.B. 3)



Section 210.258 Religious organizations operating facility, no interference permitted with curriculum, personnel or selection of children--discipline policies, explanation required for parent.

Religious organizations operating facility, no interference permitted with curriculum, personnel or selection of children--discipline policies, explanation required for parent.

210.258. The provisions of this section and section 210.259 apply to a child care facility maintained or operated under the exclusive control of a religious organization. Nothing in sections 210.252 to 210.257 shall be construed to authorize the department of health and senior services or any other governmental entity:

(1) To interfere with the program, curriculum, ministry, teaching or instruction offered in a child care facility;

(2) To interfere with the selection, certification, minimal formal educational degree requirements, supervision or terms of employment of a facility's personnel;

(3) To interfere with the selection of individuals sitting on any governing board of a child care facility;

(4) To interfere with the selection of children enrolled in a child care facility; or

(5) To prohibit the use of corporal punishment. However, the department of health and senior services may require the child care facility to provide the parent or guardian enrolling a child in the facility a written explanation of the disciplinary philosophy and policies of the child care facility.

(L. 1993 H.B. 376 § 6 subsec. 1)



Section 210.259 Nonreligious organization's agreement for child-care facility on property of religious organization not deemed to be exclusive control by religious organization.

Nonreligious organization's agreement for child-care facility on property of religious organization not deemed to be exclusive control by religious organization.

210.259. When a nonreligious organization, having as its principal purpose the provision of child care services, enters into an arrangement with a religious organization for the maintenance or operation of a child care facility on the property of the religious organization, the facility is not under the exclusive control of the religious organization.

(L. 1993 H.B. 376 § 6 subsec. 2)



Section 210.275 Child care provided on elementary and secondary school property must comply with child-care licensure provisions.

Child care provided on elementary and secondary school property must comply with child-care licensure provisions.

210.275. Any program licensed by the department of health and senior services pursuant to this chapter providing child care to school-age children that is located and operated on elementary or secondary school property shall comply with the child-care licensure provisions in this chapter; except that, for safety, health and fire purposes, all buildings and premises for any such programs shall be deemed to be in compliance with the child-care licensure provisions in this chapter.

(L. 2001 S.B. 236 § 1)



Section 210.278 Exempt from licensure, when.

Exempt from licensure, when.

210.278. Neighborhood youth development programs shall be exempt from the child care licensing provisions under this chapter so long as the program meets the following requirements:

(1) The program is affiliated and in good standing with a national congressionally chartered organization's standards under Title 36, Public Law 105-225;

(2) The program provides activities designed for recreational, educational, and character building purposes for children six to seventeen years of age;

(3) The governing body of the program adopts standards for care that at a minimum include staff ratios, staff training, health and safety standards, and mechanisms for assessing and enforcing the program's compliance with the standards;

(4) The program does not collect compensation for its services except for one-time annual membership dues not to exceed fifty dollars per year or program service fees for special activities such as field trips or sports leagues, except for current exemptions as written in section 210.211;

(5) The program informs each parent that the operation* of the program is not regulated by licensing requirements;

(6) The program provides a process to receive and resolve parental complaints; and

(7) The program conducts national criminal background checks for all employees and volunteers who work with children, as well as screening under the family care safety registry as provided in sections 210.900 to 210.936.

(L. 2008 H.B. 1946)

*Word "operations" appears in original rolls.



Section 210.305 Grandparent placement preferred in emergency placements--definitions--diligent efforts required, when.

Grandparent placement preferred in emergency placements--definitions--diligent efforts required, when.

210.305. 1. When an initial emergency placement of a child is deemed necessary, the children's division shall immediately begin diligent efforts to locate, contact, and place the child with a grandparent or grandparents of the child, except when the children's division determines that placement with a grandparent or grandparents is not in the best interest of the child and subject to the provisions of section 210.482 regarding background checks for emergency placements. If emergency placement of a child with a grandparent is deemed not to be in the best interest of the child, the children's division shall document in writing the reason the grandparent has been denied emergency placement and shall have just cause to deny the emergency placement. Prior to placement of the child in any emergency placement, the division shall assure that the child's physical needs are met.

2. For purposes of this section, the following terms shall mean:

(1) "Diligent efforts", a good faith attempt documented in writing by the children's division, which exercises reasonable efforts and care to utilize all available services and resources related to meeting the ongoing health and safety needs of the child, to locate a grandparent or grandparents of the child after all of the child's physical needs have been attended to by the children's division;

(2) "Emergency placement", those limited instances when the children's division is placing for an initial placement a child in the home of private individuals, including neighbors, friends, or relatives, as a result of a sudden unavailability of the child's primary caretaker.

3. Diligent efforts shall be made to contact the grandparent or grandparents of the child within three hours from the time the emergency placement is deemed necessary for the child. During such three-hour time period, the child may be placed in an emergency placement. If a grandparent or grandparents of the child cannot be located within the three-hour period, the child may be temporarily placed in emergency placement; except that, after the emergency placement is deemed necessary, the children's division shall continue to make diligent efforts to contact, locate, and place the child with a grandparent or grandparents, or another relative, with first consideration given to a grandparent for placement.

4. Nothing in this section shall be construed or interpreted to interfere with or supercede laws related to parental rights or judicial authority.

(L. 2009 H.B. 154)



Section 210.320 Regulation of detention facility--taxation of cigarettes to support, rate--discount for wholesaler--refunds--failing to affix stamps or pay tax, penalty--possession of unstamped cigarettes, prima facie evidence cigarettes intended for sale, exception--seizure of property, when, procedure--rules, procedure--violation of a misdemeanor--budget (certain first class counties).

Regulation of detention facility--taxation of cigarettes to support, rate--discount for wholesaler--refunds--failing to affix stamps or pay tax, penalty--possession of unstamped cigarettes, prima facie evidence cigarettes intended for sale, exception--seizure of property, when, procedure--rules, procedure--violation of a misdemeanor--budget (certain first class counties).

210.320. 1. The county commission or other legislative authority in any such county, or the circuit judges en banc in any first class county with the greater part of a city of three hundred fifty thousand or more population, shall make all rules and regulations for the government of such places of detention, make a budget for operations, appoint officers and attendants, including teachers, prescribe their duties and fix their compensation. The expense of maintaining such place of detention, including the compensation of officers and employees thereof, shall be paid out of any funds available for the purpose, as the county commission deems proper; except, that no portion of the special road fund shall be appropriated for this purpose.

2. In any first class county with the greater part of a city of three hundred fifty thousand or more population, to defray in whole or in part the expenses of such places of detention and any other children's services, the county commission or other legislative authority is hereby authorized to impose a tax on the sale of cigarettes made of tobacco or any substitute for tobacco, not to exceed two and one-half mills per cigarette sold in the county.

3. The rate of taxation shall not be greater than the amount required for children's services.

4. The county cigarette tax shall be collected by the state department of revenue in the same manner as is provided by chapter 149 for the collection of the state cigarette tax. The director of revenue shall retain, from the county tax collected, one percent of the amount collected and deposit that amount in the state general revenue fund to help defray the cost to the state of collecting and distributing this tax.

5. The county tax shall be paid, county stamps or meter impressions shall be affixed, records covering the business carried on in any county adopting the tax herein provided shall be kept in Missouri, records shall be subject to the examination of any authorized representative of the director, and reports covering the county tax required by the director shall be filed in the same manner as is provided by chapter 149 for the state cigarette tax; except, that the payment of the county tax shall not be deferred and a two percent discount shall be given any wholesaler for affixing stamps or making reports required by the director.

6. The director may make refunds or exchange county stamps or meter units on unused county stamps or meter units or on county stamps or meter impressions affixed to any packages of cigarettes which have become unsalable in the same manner as is provided by chapter 149 for the refund or exchange of state cigarette tax stamps or meter units.

7. If after any audit, examination of records or other investigation the director finds that any person has sold cigarettes in any county adopting the cigarette tax herein provided, without county stamps or meter impressions affixed thereto or that any person has failed to pay the county tax on cigarettes sold in such counties, the director shall assess such county tax against such person, together with a penalty equal to one hundred percent of the county tax due and the tax and penalty thereon shall bear interest at the rate of six percent per annum from the date such cigarettes were sold in such county until the date of payment. The county taxes and penalties assessed under this section shall be a first lien on all property and assets of such person within this state.

8. No person, other than licensed wholesalers or other persons specifically provided for in chapter 149, shall possess for the purpose of sale in any county adopting the tax herein provided, any cigarettes to which stamps or meter impressions evidencing the county tax are not affixed. Mere possession of unstamped packages of such cigarettes shall be prima facie evidence that the cigarettes are intended for sale in such county.

9. All cigarettes to which county stamps or meter impressions are not affixed which shall be found in the possession, custody, or control of any person, for the purpose of being consumed, sold or transported into, within or through any county adopting the tax herein provided, for the purpose of evading the provision of this section, or with intent to avoid payment of the county tax authorized hereunder, and any motor vehicle, truck or other conveyance whatsoever used in the transportation of such cigarettes, and all paraphernalia, equipment or other tangible personal property incident to the use of such purposes, found in the place, building, vehicle, or vehicles where the cigarettes are found may be seized by the director or his duly authorized agents, or any peace officer within the state, and the same shall be, from the time of the seizure, forfeited to the county of seizure and a proper proceeding filed in a court of competent jurisdiction in the county of seizure, to maintain the seizure and prosecute the forfeiture in the same manner as is provided by section 149.055 for the state cigarette tax.

10. The director of revenue of this state shall promulgate reasonable and necessary regulations for the collection of this tax. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

11. Any person who commits any act or omission with regard to cigarettes sold or intended to be sold in any county adopting the tax herein provided; or with relation to stamps applied or intended to be applied to cigarettes for sale in any such county, or with respect to records, reports, or returns of sales made taxable under this section; which if done with regard to cigarettes made taxable under chapter 149, or stamps or records prescribed thereunder, would be a violation of said chapter, shall be guilty of a misdemeanor and upon conviction shall be punished as provided by law.

12. The budget for the operation of such places of detention shall be fixed by the circuit judges en banc in counties of the first class with the greater part of a city of three hundred fifty thousand or more population. Such budget shall be filed with the county commission or other legislative authority at the same time as, and becomes a part of, the budget of the circuit court en banc for the performance of its other duties and functions.

(RSMo 1939 § 9189, A.L. 1969 S.B. 241, A.L. 1976 S.B. 707, A.L. 1978 H.B. 1634, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

Prior revisions: 1929 § 14849; 1919 § 13804; 1909 § 1711



Section 210.481 Definitions.

Definitions.

210.481. As used in sections 210.481 to 210.536, unless the context clearly requires otherwise, the following terms shall mean:

(1) "Child", any individual under eighteen years of age or in the custody of the division;

(2) "Child placing agency", any person, other than the parents, who places a child outside the home of the child's parents or guardian, or advertises or holds himself forth as performing such services, but excluding the attorney, physician, or* clergyman of the parents;

(3) "Division", the division of family services of the department of social services of the state of Missouri;

(4) "Foster home", a private residence of one or more family members providing twenty-four-hour care to one or more but less than seven children who are unattended by parent or guardian and who are unrelated to either foster parent by blood, marriage, or adoption;

(5) "Guardian", the person designated by a court of competent jurisdiction as the "guardian of the person of a minor" or "guardian of the person and conservator of the estate of a minor";

(6) "License", the document issued by the division in accordance with the applicable provisions of sections 210.481 to 210.536 to a foster home, residential care facility, or child placing agency which authorizes the foster home, residential care facility, or child placing agency to operate its program in accordance with the applicable provisions of sections 210.481 to 210.536 and rules issued pursuant thereto;

(7) "Person", any individual, firm, corporation, partnership, association, agency, or an incorporated or unincorporated organization, regardless of the name used;

(8) "Provisional license", the document issued by the division in accordance with the applicable provisions of sections 210.481 to 210.536 to a foster home, residential care facility, or child placing agency which is not currently meeting requirements for full licensure;

(9) "Related", any of the following by blood, marriage, or adoption: Parent, grandparent, brother, sister, half-brother, half-sister, stepparent, stepbrother, stepsister, uncle, aunt, or first cousin;

(10) "Residential care facility", a facility providing twenty-four-hour care in a group setting to children who are unrelated to the person operating the facility and who are unattended by a parent or guardian.

(L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al.)

*Word "or" does not appear in original rolls.



Section 210.482 Background checks for emergency placements, requirements, exceptions--cost, paid by whom.

Background checks for emergency placements, requirements, exceptions--cost, paid by whom.

210.482. 1. If the emergency placement of a child in a private home is necessary due to the unexpected absence of the child's parents, legal guardian, or custodian, the juvenile court or children's division:

(1) May request that a local or state law enforcement agency or juvenile officer, subject to any required federal authorization, immediately conduct a name-based criminal history record check to include full orders of protection and outstanding warrants of each person over the age of seventeen residing in the home by using the Missouri uniform law enforcement system (MULES) and the National Crime Information Center to access the Interstate Identification Index maintained by the Federal Bureau of Investigation; and

(2) Shall determine or, in the case of the juvenile court, shall request the division to determine whether any person over the age of seventeen years residing in the home is listed on the child abuse and neglect registry. For any children less than seventeen years of age residing in the home, the children's division shall inquire of the person with whom an emergency placement of a child will be made whether any children less than seventeen years of age residing in the home have ever been certified as an adult and convicted of or pled guilty or nolo contendere to any crime.

2. If a name-based search has been conducted pursuant to subsection 1 of this section, within fifteen calendar days after the emergency placement of the child in the private home, and if the private home has not previously been approved as a foster or adoptive home, all persons over the age of seventeen residing in the home and all children less than seventeen residing in the home who the division has determined have been certified as an adult for the commission of a crime shall report to a local law enforcement agency for the purpose of providing three sets of fingerprints each and accompanying fees, pursuant to section 43.530. One set of fingerprints shall be used by the highway patrol to search the criminal history repository, one set shall be forwarded to the Federal Bureau of Investigation for searching the federal criminal history files, and one set shall be forwarded to and retained by the division. Results of the checks shall be provided to the juvenile court or children's division office requesting such information. Any child placed in emergency placement in a private home shall be removed immediately if any person residing in the home fails to provide fingerprints after being requested to do so, unless the person refusing to provide fingerprints ceases to reside in the private home.

3. If the placement of a child is denied as a result of a name-based criminal history check and the denial is contested, all persons over the age of seventeen residing in the home and all children less than seventeen years of age residing in the home who the division has determined have been certified as an adult for the commission of a crime shall, within fifteen calendar days, submit to the juvenile court or the children's division three sets of fingerprints in the same manner described in subsection 2 of this section, accompanying fees, and written permission authorizing the juvenile court or the children's division to forward the fingerprints to the state criminal record repository for submission to the Federal Bureau of Investigation. One set of fingerprints shall be used by the highway patrol to search the criminal history repository, one set shall be forwarded to the Federal Bureau of Investigation for searching the federal criminal history files, and one set shall be retained by the division.

4. No person who submits fingerprints under this section shall be required to submit additional fingerprints under this section or section 210.487 unless the original fingerprints retained by the division are lost or destroyed.

5. Subject to appropriation, the total cost of fingerprinting required by this section may be paid by the state, including reimbursement of persons incurring fingerprinting costs under this section.

6. For the purposes of this section, "emergency placement" refers to those limited instances when the juvenile court or children's division is placing a child in the home of private individuals, including neighbors, friends, or relatives, as a result of a sudden unavailability of the child's primary caretaker.

(L. 2004 H.B. 1453 merged with S.B. 762, A.L. 2007 S.B. 84, A.L. 2013 S.B. 110)

*Effective 10-11-13, see § 21.250. S.B. 110 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 210.484 Residential care facilities license required.

Residential care facilities license required.

210.484. Notwithstanding any other provision of law to the contrary, the department of health and senior services shall license residential care facilities, as defined in subdivision (10) of section 210.481.

(L. 1993 H.B. 376 § 5)



Section 210.485 Civil liability, for-profit child-placing agency or residential care facility, when--state exemption.

Civil liability, for-profit child-placing agency or residential care facility, when--state exemption.

210.485. 1. Any owner or operator of a for-profit child-placing agency or residential care facility licensed pursuant to sections 210.481 to 210.536, may be held civilly liable for any injury to another person or damage to property which occurs outside such facility and is caused by a child who is absent without authorization or approval from the facility but who is in the care of such facility. Such civil liability shall be determined in the same manner and amounts as provided for parents in section 211.185. Nothing in this section shall alter, impair or otherwise affect other claims, rights or remedies available pursuant to law.

2. The state of Missouri and any political subdivision thereof shall not be subject to civil liability pursuant to subsection 1 of this section.

(L. 1999 H.B. 490 & H.B. 308)



Section 210.486 License required, applicants to be investigated--provisional license, when--periods of validity.

License required, applicants to be investigated--provisional license, when--periods of validity.

210.486. 1. No person shall operate or maintain a foster home, residential care facility, or child placing agency without having in full force and effect a valid license issued by the division or the department of health and senior services as provided in section 210.484.

2. The division or the department of health and senior services as provided in section 210.484 shall conduct an investigation of all applicants and such investigation shall include examination of the physical facility and investigation of persons responsible for the care of, planning, and services for the children being served.

3. The division or the department of health and senior services as provided in section 210.484 shall issue a license upon being satisfied that the applicant complies with the applicable provisions of sections 210.481 to 210.536 and rules issued pursuant thereto.

4. The division or the department of health and senior services as provided in section 210.484 shall initiate action on an application within a reasonable time, which shall not exceed thirty days, from receipt of the application.

5. The license shall be valid for a period not to exceed two years from date of issuance.

6. The division or the department of health and senior services as provided in section 210.484 may issue a provisional license to a foster home, residential care facility, or child placing agency that is not currently meeting requirements for full licensure but demonstrates the potential capacity to meet full requirements for licensure; but no provisional license shall be issued unless the director is satisfied that the operation of the foster home, residential care facility, or child placing agency so licensed is not detrimental to the health and safety of the children being served. The provisional license shall be nonrenewable and shall be valid for a period not to exceed six months from date of issuance.

(L. 1982 H.B. 1171, et al., A.L. 1993 H.B. 376)



Section 210.487 Background checks for foster families, requirements--costs, paid by whom--rulemaking authority.

Background checks for foster families, requirements--costs, paid by whom--rulemaking authority.

210.487. 1. When conducting investigations of persons for the purpose of foster parent licensing, the division shall:

(1) Conduct a search for all persons over the age of seventeen in the applicant's household and for any child less than seventeen years of age residing in the applicant's home who the division has determined has been certified as an adult for the commission of a crime for evidence of full orders of protection. The office of state courts administrator shall allow access to the automated court information system by the division. The clerk of each court contacted by the division shall provide the division information within ten days of a request; and

(2) Obtain three sets of fingerprints for any person over the age of seventeen in the applicant's household and for any child less than seventeen years of age residing in the applicant's home who the division has determined has been certified as an adult for the commission of a crime in the same manner set forth in subsection 2 of section 210.482. One set of fingerprints shall be used by the highway patrol to search the criminal history repository, one set shall be forwarded to the Federal Bureau of Investigation for searching the federal criminal history files, and one set shall be forwarded to and retained by the division. The highway patrol shall assist the division and provide the criminal fingerprint background information, upon request; and

(3) Determine whether any person over the age of seventeen residing in the home and any child less than seventeen years of age residing in the applicant's home who the division has determined has been certified as an adult for the commission of a crime is listed on the child abuse and neglect registry. For any children less than seventeen years of age residing in the applicant's home, the children's division shall inquire of the applicant whether any children less than seventeen years of age residing in the home have ever been certified as an adult and been convicted of or pled guilty or nolo contendere to any crime. 2. After the initial investigation is completed under subsection 1 of this section:

(1) No person who submits fingerprints under subsection 1 of this section or section 210.482 shall be required to submit additional fingerprints under this section or section 210.482 unless the original fingerprints retained by the division are lost or destroyed; and

(2) The children's division and the department of health and senior services may waive the requirement for a fingerprint background check for any subsequent recertification.

3. Subject to appropriation, the total cost of fingerprinting required by this section may be paid by the state, including reimbursement of persons incurring fingerprinting costs under this section.

4. The division may make arrangements with other executive branch agencies to obtain any investigative background information.

5. The division may promulgate rules that are necessary to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2004, shall be invalid and void.

(L. 2004 H.B. 1453 merged with S.B. 762, A.L. 2007 S.B. 84, A.L. 2013 S.B. 110)

*Effective 10-11-13, see § 21.250. S.B. 110 was vetoed July 3, 2013. The veto was overridden on September 11, 2013.



Section 210.491 Investigation of certain facilities by the division, when--injunctive relief, when.

Investigation of certain facilities by the division, when--injunctive relief, when.

210.491. 1. The director of the division, or the director's authorized representative, shall have the right to enter the premises of an applicant for or holder of a license at reasonable hours to determine compliance with the applicable provisions of sections 210.481 to 210.536 and rules promulgated pursuant thereto, and for investigative purposes involving complaints regarding the operation of a foster home, residential care facility, or child placing agency.

2. Whenever the division is advised or has reason to believe that any person is operating a foster home, residential care facility, or child placing agency subject to licensure under sections 210.481 to 210.536 without a license or provisional license, the division shall make an investigation to ascertain the facts. If the division finds that the foster home, residential care facility, or child placing agency is being operated without a license or provisional license, it may seek injunctive relief against the foster home, residential care facility, or child placing agency. If a foster home, residential care facility or child placing agency violates the provisions of sections 210.481 to 210.536, the prosecuting attorney of the county where the foster home, residential care facility or child placing agency is located, or the division, may seek injunctive relief. Such injunctive relief may include:

(1) Removing the children from the foster home, residential care facility, or child placing agency;

(2) Overseeing the operation of the foster home, residential care facility, or child placing agency; or

(3) Closing the foster home, residential care facility, or child placing agency.

3. The order provided for in subsection 2 of this section shall remain in force until such a time as the court determines that the foster home, residential care facility, or child placing agency is in substantial compliance.

(L. 1982 H.B. 1171, et al., A.L. 1997 H.B. 343)

CROSS REFERENCE:

Application of law to adoption petitions filed on or after August 28, 1997, 453.012



Section 210.496 Refusal to issue, suspension or revocation of licenses--grounds.

Refusal to issue, suspension or revocation of licenses--grounds.

210.496. The division may refuse to issue either a license or a provisional license to an applicant, or may suspend or revoke the license or provisional license of a licensee, who:

(1) Fails consistently to comply with the applicable provisions of sections 208.400 to 208.535 and the applicable rules promulgated thereunder;

(2) Violates any of the provisions of its license;

(3) Violates state laws or rules relating to the protection of children;

(4) Furnishes or makes any misleading or false statements or reports to the division;

(5) Refuses to submit to the division any reports or refuses to make available to the division any records required by the division in making an investigation;

(6) Fails or refuses to admit authorized representatives of the division at any reasonable time for the purpose of investigation;

(7) Fails or refuses to submit to an investigation by the division;

(8) Fails to provide, maintain, equip, and keep in safe and sanitary condition the premises established or used for the care of children being served, as required by law, rule, or ordinance applicable to the location of the foster home or residential care facility; or

(9) Fails to provide financial resources adequate for the satisfactory care of and services to children being served and the upkeep of the premises.

Nothing in this section shall be construed to permit discrimination on the basis of disability or disease of an applicant. The disability or disease of an applicant shall not constitute a basis for a determination that the applicant is unfit or not suitable to be a foster parent without a specific showing that there is a causal relationship between the disability or disease and a substantial and significant risk of harm to a child or an inability to perform the duties of a foster parent.

(L. 1982 H.B. 1171, et al., A.L. 2011 H.B. 555 merged with H.B. 604 merged with H.B. 648)



Section 210.498 Access to records on the suspension or revocation of a foster home license--procedure for release of information.

Access to records on the suspension or revocation of a foster home license--procedure for release of information.

210.498. Any parent or legal guardian may have access to investigation records kept by the division regarding a decision for the denial of or the suspension or revocation of a license to a specific person to operate or maintain a foster home if such specific person does or may provide services or care to a child of the person requesting the information. The request for the release of such information shall be made to the division director or the director's designee, in writing, by the parent or legal guardian of the child and shall be accompanied with a signed and notarized release form from the person who does or may provide care or services to the child. The notarized release form shall include the full name, date of birth and Social Security number of the person who does or may provide care or services to a child. The response shall include only information pertaining to the nature and disposition of any denial, suspension or revocation of a license to operate a foster home. This response shall not include any identifying information regarding any person other than the person to whom a foster home license was denied, suspended or revoked. The response shall be given within ten working days of the time it was received by the division.

(L. 1997 S.B. 358, A.L. 2011 H.B. 431 merged with H.B. 604)



Section 210.501 Application for licensure, form, contents.

Application for licensure, form, contents.

210.501. 1. Application for license shall be made on forms supplied by the division and in the manner prescribed.

2. Each license shall state clearly the name of the foster home, residential care facility, or child placing agency, its location, the kind of program the licensee is permitted to undertake, and the number, age range, and other pertinent information concerning children who may be served.

(L. 1982 H.B. 1171, et al.)



Section 210.506 Rules, procedure--promulgation, persons to be consulted.

Rules, procedure--promulgation, persons to be consulted.

210.506. 1. The division shall promulgate and publish rules in accordance with this section and chapter 536 for the licensing of foster homes, residential care facilities, and child placing agencies. In promulgating such rules the division shall consult with:

(1) Appropriate state agencies which are hereby directed to cooperate with and assist the division;

(2) Representatives from the foster homes, residential care facilities, and child placing agencies subject to licensure under sections 210.481 to 210.536; and

(3) Persons from the various professional fields relevant to the licensing of the foster homes, residential care facilities, and child placing agencies.

2. The rules so promulgated shall be designed to promote the health, safety, and well-being of children served by the foster homes, residential care facilities, and child placing agencies. No rule or portion of a rule promulgated under the authority of sections 210.481 to 210.565 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1982 H.B. 1171, et al., A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 210.511 Division to assist applicants in meeting license requirements and establishing certain programs, how.

Division to assist applicants in meeting license requirements and establishing certain programs, how.

210.511. The division shall offer technical assistance or consultation to assist applicants for licensure, licensees, and holders of provisional licenses in meeting license requirements, staff qualifications, and other aspects involving the operation of a foster home, residential care facility, or child placing agency, and to assist in the achievement of programs of excellence related to the care of children being served.

(L. 1982 H.B. 1171, et al.)



Section 210.516 Exceptions to license requirement--division may not require documentation.

Exceptions to license requirement--division may not require documentation.

210.516. 1. It shall be unlawful for any person to establish, maintain, or operate a foster home, residential care facility, or child placing agency, or to advertise or hold himself out as being able to perform any of the services as defined in sections 210.481 to 210.536, without having in full force and effect a license issued by the division; provided, however, that nothing in sections 210.481 to 210.536 shall apply to:

(1) Any residential care facility operated by a person in which the care provided is in conjunction with an educational program for which a tuition is charged and completion of the program results in meeting requirements for a diploma recognized by the state department of elementary and secondary education;

(2) Any camp, hospital, sanitarium, or home which is conducted in good faith primarily to provide recreation, medical treatment, or nursing or convalescent care for children;

(3) Any person who receives free of charge, and not as a business, for periods of time not exceeding ninety consecutive days, the child of personal friends of such person as an occasional and personal guest, and who receives custody of no other unrelated child;

(4) Any child placing agency operated by the department of mental health or any foster home or residential care facility operated or licensed by the department of mental health under sections 630.705 to 630.760 which provides care, treatment, and habilitation exclusively to children who have a primary diagnosis of mental disorder, mental illness, mental retardation or developmental disability, as defined in section 630.005;

(5) Any foster home arrangement established and operated by any well-known religious order or church and any residential care facility or child placement agency operated by such organization; or

(6) Any institution or agency maintained or operated by the state, city or county.

2. The division shall not require any foster home, residential care facility, or child placing agency which believes itself exempt from licensure as provided in subsection 1 of this section to submit any documentation in support of the claimed exemption; however said foster home, residential care facility, or child placing agency is not precluded from furnishing such documentation if it chooses to do so.

(L. 1982 H.B. 1171, et al. §§ 210.516, 210.521)



Section 210.518 Departments' duties, classification of services to children--interagency meetings for coordination of services.

Departments' duties, classification of services to children--interagency meetings for coordination of services.

210.518. 1. The department of social services, the department of mental health, the department of elementary and secondary education and all subdivisions thereof shall develop and implement through interagency agreement a common system of classification for assessing the needs of a child and common terminology to describe the services to be provided to the child. The agreement must establish a standardized form and set of records to be kept for such children which shall include, if applicable to such child, any individualized education plan, diagnostic summary, school history, school records, medical history, court records, placement orders and any criminal history. The agreement shall be adopted and in effect on or before July 1, 1999.

2. To facilitate the coordination of services being provided to children, interagency meetings pursuant to subsection 1 of this section shall be held as frequently as appropriate to address and review any actions being taken by agency personnel involved in the provision of services to a child and to ensure the existence of a continuation of services to prevent and treat child abuse and neglect, evaluate data, policy, and practices, and assure the quality of services provided to children. The agencies shall document which staff members attended such meetings. If any services for the child are provided through contracted providers, such providers shall be included in the meetings described in this section.

(L. 1998 H.B. 1683, A.L. 2004 H.B. 1453)



Section 210.521 Assistance for division in licensure of foster homes.

Assistance for division in licensure of foster homes.

210.521. 1. The division may designate to act for it a licensed child placing agency to inspect and recommend for licensure foster homes and prospective foster homes either utilized by or to be utilized by that child placing agency.

2. The division may designate to act for it an instrumentality of any political subdivision of the state of Missouri deemed by the division to be competent to assist in investigating and inspecting licensees and applicants for license.

(L. 1982 H.B. 1171, et al. § 210.526)



Section 210.526 Grievance procedure for decisions of division, requirements--judicial review authorized.

Grievance procedure for decisions of division, requirements--judicial review authorized.

210.526. 1. Any person aggrieved by a final decision of the division made in the administration of sections 210.481 to 210.536 shall be entitled to judicial review as provided in chapter 536.

2. The division shall establish a grievance procedure which shall be available to licensees under sections 210.481 to 210.536 and shall inform all licensees of that procedure in writing.

(L. 1982 H.B. 1171, et al. § 210.531)



Section 210.531 Violations or false statements, penalty.

Violations or false statements, penalty.

210.531. Any person who violates any applicable provision of sections 210.481 to 210.536, or who for himself or for any other person makes materially false statements in order to obtain a license or the renewal thereof shall be guilty of a class A misdemeanor. In case such guilty person be a corporation, association, institution, or society, the officers thereof who participate in the activity shall upon conviction be subject to the penalties provided by law.

(L. 1982 H.B. 1171, et al. § 210.536 subsec. 1)



Section 210.535 Foster care and adoption assistance under federal Social Security Act, amendments to plan and waivers to be submitted.

Foster care and adoption assistance under federal Social Security Act, amendments to plan and waivers to be submitted.

210.535. The department of social services shall:

(1) Submit amendments to state plans and seek available waivers from the federal Department of Health and Human Services to enhance federal reimbursement and federal administrative reimbursement for foster care and adoption assistance under Title IV-E of the Social Security Act and Title XIX of the Social Security Act; and

(2) Take the necessary steps to qualify the state for receipt of any federal block grant moneys which are or will be available for foster care and adoption assistance.

(L. 2004 H.B. 1453)



Section 210.536 Cost of foster care, how paid--failure of parent to pay required amount, court orders against assets, collection procedure.

Cost of foster care, how paid--failure of parent to pay required amount, court orders against assets, collection procedure.

210.536. 1. The cost of foster care shall be paid by the division of family services pursuant to chapter 207, except that the court shall evaluate the ability of parents to pay part or all of the cost for such care, and shall order such payment to the department of social services.

2. The court may effectuate such order against any asset of the parent for failure to provide part or all of the cost of foster care according to the court order; provided further, that any assignment, attachment, garnishment, or lien against such assets shall be served upon the person in possession of the assets or shall be recorded in the office of the recorder of deeds in the county in which the parent resides or in which the asset is located. The department of social services may contract on a contingency fee basis with private attorneys for the collection and enforcement of orders against such assets. Any such third party payment shall be paid directly to the department of social services.

(L. 1982 H.B. 1171, et al. § 210.536 subsec. 2, 3)



Section 210.537 County foster parent associations may be established, duties of division of family services.

County foster parent associations may be established, duties of division of family services.

210.537. The division of family services shall cooperate with and shall help promote foster parent associations in each county. The division of family services shall provide county foster parent associations with data, information and guidelines on the obligations, responsibilities and opportunities of foster parenting and shall keep the associations and members apprised of changes in laws and regulations relevant to foster parenting.

(L. 1990 H.B. 1370, et al. § 8)



Section 210.539 State health insurance, foster parents may purchase, when.

State health insurance, foster parents may purchase, when.

210.539. 1. Any specialized foster parent as defined in section 210.543 and licensed under this chapter who provides temporary foster care for children who have a documented history of presenting behaviors or diagnoses which render the child unable to effectively function outside of a highly structured setting, not in anticipation of adoption and not for children related to such foster parent may, at the foster parent's own expense, purchase the same state health insurance as state employees for himself or herself and his or her dependents through the Missouri consolidated health care plan at the actuarially determined rate of total premium for such health care coverage.

2. Documentation of eligibility for the purchase of state health insurance shall be required prior to the purchase of any such insurance. The department of social services shall provide the appropriate documentation of initial and ongoing eligibility of foster parents who qualify for the purchase of state health insurance under this section to the Missouri consolidated health care plan.

(L. 2012 H.B. 1576)



Section 210.542 Training and standards for foster parents to be provided, when--evaluation of foster parents.

Training and standards for foster parents to be provided, when--evaluation of foster parents.

210.542. 1. The children's division shall provide certain standards and training that prospective foster care parents shall meet before becoming licensed.

2. The children's division shall provide performance-based criteria for the evaluation of licensed foster parents and may establish by rule the frequency of such evaluation.

(L. 2004 H.B. 1453 merged with S.B. 762)



Section 210.543 Specialized foster parents, training, fiscal incentives.

Specialized foster parents, training, fiscal incentives.

210.543. The division of family services shall train and license a separate category of foster parents who are able to provide special care and supervision to foster children who have special needs because of a history of sexual abuse, serious physical abuse, or severe chronic neglect. The training received by such specialized foster parents shall be in addition to the training required in section 210.540. Fiscal incentives for training and/or longevity may be provided by the division, subject to appropriation. The division shall place foster children with such specialized foster parents subject to available funds.

(L. 1987 S.B. 244)



Section 210.545 Respite care facilities for foster families--rules and regulations--procedure.

Respite care facilities for foster families--rules and regulations--procedure.

210.545. 1. The division of family services shall establish reasonably accessible respite care facilities which may be utilized by foster parents licensed by the division. Such licensed foster parents shall be permitted to leave agency foster children in the respite care facilities for periods of time determined jointly by the foster parent and the division and subject to available funds.

2. Such respite care facilities may be licensed day care centers or residential treatment centers who have contracted with the division to provide such services. Licensed foster homes may also be designated as respite care facilities.

3. The division of family services shall promulgate rules and regulations necessary to implement the provisions of this section. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1987 S.B. 244, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 210.551 Grievance procedure for decisions of division to be developed with cooperation of foster parents group.

Grievance procedure for decisions of division to be developed with cooperation of foster parents group.

210.551. The division of family services shall, by January 1, 1988, develop a procedure by which foster parents may appeal adverse decisions affecting their rights made by the division. Such procedure shall be mutually agreed upon by the division and an organization of foster parents with whom they shall consult.

(L. 1987 S.B. 244 § 3)



Section 210.560 Money held by others for benefit of a child, definitions, liability to the state for funds expended for child, when--money held by division of family services for a child, accounting, deposit of funds, annual statement, disposal of funds--escheat, when.

Money held by others for benefit of a child, definitions, liability to the state for funds expended for child, when--money held by division of family services for a child, accounting, deposit of funds, annual statement, disposal of funds--escheat, when.

210.560. 1. As used in this section, the following terms shall mean:

(1) "Child", any child placed in the legal custody of the division under chapter 211;

(2) "Division", the division of family services of the department of social services of the state of Missouri;

(3) "Money", any legal tender, note, draft, certificate of deposit, stocks, bond or check;

(4) "Vested right", a legal right that is more than a mere expectancy and may be reduced to a present monetary value.

2. The child, the child's parents, any fiduciary or any representative payee holding or receiving money that are vested rights solely for or on behalf of a child are jointly and severally liable for funds expended by the division to or on behalf of the child. The liability of any person, except a parent of the child, shall be limited to the money received in his fiduciary or representative capacity. The Missouri state government shall not require a trustee or a financial institution acting as a trustee to exercise any discretionary powers in the operation of a trust.

3. The division may accept an appointment to serve as representative payee or fiduciary, or in a similar capacity for payments to a child under any public or private benefit arrangement. Money so received shall be governed by this section to the extent that laws and regulations governing payment of such benefits provide otherwise.

4. Any money received by the division on behalf of a child shall be accounted for in the name of the child. Any money in the account of a child may be expended by the division for care or services for the child. The division shall by rule adopted under chapter 536 establish procedures for the accounting of the money and the protection of the money against theft, loss or misappropriation.

5. The division shall deposit money with a financial institution. Any earnings attributable to the money in the account of a child shall be credited to that child's account. The division shall receive bids from banking corporations, associations or trust companies which desire to be selected as depositories of children's moneys for the division.

6. The division may accept funds which a parent, guardian or other person wishes to provide for the use or benefit of the child. The use and deposit of such funds shall be governed by this section and any additional directions given by the provider of the funds.

7. Each child for whose benefit funds have been received by the division and the guardian ad litem of such child shall be furnished annually with a statement listing all transactions involving the funds which have been deposited on the child's behalf, to include each receipt and disbursement.

8. The division shall use all proper diligence to dispose of the balance of money accumulated in the child's account when the child is released from the care and custody of the division or the child dies. When the child is deceased the balance shall be disposed of as provided by law for descent and distribution. If, after the division has diligently used such methods and means as considered reasonable to refund such funds, there shall remain any money, the owner of which is unknown to the division, or if known, cannot be located by the division, in each and every such instance such money shall escheat and vest in the state of Missouri, and the director and officials of the division shall pay the same to the state director of the department of revenue, taking a receipt therefor, who shall deposit the money in the state treasury to be credited to a fund to be designated as "escheat".

9. Within five years after money has been paid into the state treasury, any person who appears and claims the money may file a petition in the circuit court of Cole County, Missouri, stating the nature of the claim and praying that such money be paid to him. A copy of the petition shall be served upon the director of the department of revenue who shall file an answer to the same. The court shall proceed to examine the claim and the allegations and proof, and if it finds that such person is entitled to any money so paid into the state treasury, it shall order the commissioner of administration to issue a warrant on the state treasurer for the amount of such claim, but without interest or costs. A certified copy of the order shall be sufficient voucher for issuing a warrant; provided, that either party may appeal from the decision of the court in the same manner as provided by law in other civil actions.

10. All moneys paid into the state treasury under the provisions of this section after remaining there unclaimed for five years shall escheat and vest absolutely in the state and be credited to the state treasury, and all persons shall be forever barred and precluded from setting up title or claim to any such funds.

11. Nothing in this section shall be deemed to apply to funds regularly due the state of Missouri for the support and maintenance of children in the care and custody of the division or collected by the state of Missouri as reimbursement for state funds expended on behalf of the child.

(L. 1987 S.B. 244 § 4)



Section 210.565 Relatives of child shall be given foster home placement, when--relative, defined--order of preference--specific findings required, when--sibling placement--age of relative not a factor, when--federal requirements to be followed for placement of Native American children--waiver of certain standards, when--GAL to ascertain child's wishes, when.

Relatives of child shall be given foster home placement, when--relative, defined--order of preference--specific findings required, when--sibling placement--age of relative not a factor, when--federal requirements to be followed for placement of Native American children--waiver of certain standards, when--GAL to ascertain child's wishes, when.

210.565. 1. Whenever a child is placed in a foster home and the court has determined pursuant to subsection 4 of this section that foster home placement with relatives is not contrary to the best interest of the child, the children's division shall give foster home placement to relatives of the child. Notwithstanding any rule of the division to the contrary, the children's division shall make diligent efforts to locate the grandparents of the child and determine whether they wish to be considered for placement of the child. Grandparents who request consideration shall be given preference and first consideration for foster home placement of the child. If more than one grandparent requests consideration, the family support team shall make recommendations to the juvenile or family court about which grandparent should be considered for placement.

2. As used in this section, the term "relative" means a grandparent or any other person related to another by blood or affinity within the third degree. The status of a grandparent shall not be affected by the death or the dissolution of the marriage of a son or daughter.

3. The following shall be the order or preference for placement of a child under this section:

(1) Grandparents and relatives;

(2) A trusted adult that has a preexisting relationship with the child, such as a godparent, teacher, neighbor, or fellow parishioner who voluntarily agrees to care for the child; and (3) Any foster parent who is currently licensed and capable of accepting placement of the child.

4. The preference for placement and first consideration for grandparents or preference for placement with other relatives created by this section shall only apply where the court finds that placement with such grandparents or other relatives is not contrary to the best interest of the child considering all circumstances. If the court finds that it is contrary to the best interest of a child to be placed with grandparents or other relatives, the court shall make specific findings on the record detailing the reasons why the best interests of the child necessitate placement of the child with persons other than grandparents or other relatives.

5. Recognizing the critical nature of sibling bonds for children, the children's division shall make reasonable efforts to place siblings in the same foster care, kinship, guardianship, or adoptive placement, unless doing so would be contrary to the safety or well-being of any of the siblings. If siblings are not placed together, the children's division shall make reasonable efforts to provide frequent visitation or other ongoing interaction between the siblings, unless this interaction would be contrary to a sibling's safety or well-being.

6. The age of the child's grandparent or other relative shall not be the only factor that the children's division takes into consideration when it makes placement decisions and recommendations to the court about placing the child with such grandparent or other relative.

7. For any Native American child placed in protective custody, the children's division shall comply with the placement requirements set forth in 25 U.S.C. Section 1915.

8. A grandparent or other relative may, on a case-by-case basis, have standards for licensure not related to safety waived for specific children in care that would otherwise impede licensing of the grandparent's or relative's home. In addition, any person receiving a preference may be licensed in an expedited manner if a child is placed under such person's care.

9. The guardian ad litem shall ascertain the child's wishes and feelings about his or her placement by conducting an interview or interviews with the child, if appropriate based on the child's age and maturity level, which shall be considered as a factor in placement decisions and recommendations, but shall not supersede the preference for relative placement created by this section or be contrary to the child's best interests.

(L. 1990 H.B. 1370, et al., A.L. 1994 H.B. 1547 & 961, A.L. 2004 H.B. 1453 merged with S.B. 762, A.L. 2009 H.B. 154, A.L. 2011 H.B. 431 merged with H.B. 604)



Section 210.566 Foster parents' bill of rights.

Foster parents' bill of rights.

210.566. 1. (1) The children's division and its contractors, recognizing that foster parents are not clients but rather are colleagues in the child welfare team, shall treat foster parents in a manner consistent with the National Association of Social Workers' ethical standards of conduct as described in its Social Workers' Ethical Responsibilities to Colleagues. Foster parents shall treat the children in their care, the child's birth family and members of the child welfare team in a manner consistent with their ethical responsibilities as professional team members.

(2) The children's division and its contractors shall provide written notification of the rights enumerated in this section at the time of initial licensure and at the time of each licensure renewal following the initial licensure period.

2. (1) The children's division and its contractors shall provide foster parents with regularly scheduled opportunities for preservice training, and regularly scheduled opportunities for pertinent inservice training, as determined by the Missouri State Foster Care and Adoption Advisory Board.

(2) The children's division and its contractors shall provide to foster parents and potential adoptive parents, prior to placement, all pertinent information, including but not limited to full disclosure of all medical, psychological, and psychiatric conditions of the child, as well as information from previous placements that would indicate that the child or children may have a propensity to cause violence to any member of the foster family home. The foster parents shall be provided with any information regarding the child or the child's family, including but not limited to the case plan, any family history of mental or physical illness, sexual abuse of the child or sexual abuse perpetrated by the child, criminal background of the child or the child's family, fire-setting or other destructive behavior by the child, substance abuse by the child or child's family, or any other information which is pertinent to the care and needs of the child and to protect the foster or adoptive family. Knowingly providing false or misleading information to foster parents in order to secure placement shall be denoted in the caseworker's personnel file and shall be kept on record by the division.

(3) The children's division and its contractors shall arrange preplacement visits, except in emergencies.

(4) The foster parents may ask questions about the child's case plan, encourage a placement or refuse a placement without reprisal from the caseworker or agency. After a placement, the children's division and its contractors shall update the foster parents as new information about the child is gathered.

(5) Foster parents shall be informed in a timely manner by the children's division and its contractors of all team meetings and staffings concerning their licensure status or children placed in their homes, and shall be allowed to participate, consistent with section 210.761.

(6) The children's division and its contractors shall establish reasonably accessible respite care for children in foster care for short periods of time, jointly determined by foster parents and the child's caseworker pursuant to section 210.545. Foster parents shall follow all procedures established by the children's division and its contractors for requesting and using respite care.

(7) Foster parents shall treat all information received from the children's division and its contractors about the child and the child's family as confidential. Information necessary for the medical or psychiatric care of the child may be provided to the appropriate practitioners. Foster parents may share information necessary with school personnel in order to secure a safe and appropriate education for the child. Additionally, foster parents shall share information they may learn about the child and the child's family, and concerns that arise in the care of the child, with the caseworker and other members of the child welfare team. Recognizing that placement changes are difficult for children, foster parents shall seek all necessary information, and participate in preplacement visits whenever possible, before deciding whether to accept a child for placement.

3. (1) Foster parents shall make decisions about the daily living concerns of the child, and shall be permitted to continue the practice of their own family values and routines while respecting the child's cultural heritage. All discipline shall be consistent with state laws and regulations. The children's division shall allow foster parents to help plan visitation between the child and the child's siblings or biological family. Visitations should be scheduled at a time that meets the needs of the child, the biological family members, and the foster family whenever possible. Recognizing that visitation with family members is an important right of children in foster care, foster parents shall be flexible and cooperative with regard to family visits.

(2) Foster parents shall provide care that is respectful of the child's cultural identity and needs. Recognizing that cultural competence can be learned, the children's division and their contractors shall provide foster parents with training that specifically addresses cultural needs of children, including but not limited to, information on skin and hair care, information on any specific religious or cultural practices of the child's biological family, and referrals to community resources for ongoing education and support.

(3) Foster parents shall recognize that the purpose of discipline is to teach and direct the behavior of the child, and ensure that it is administered in a humane and sensitive manner. Foster parents shall use discipline methods which are consistent with children's division policy.

4. (1) Consistent with state laws and regulations, the children's division and its contractors shall provide, upon request by the foster parents, information about a child's progress after the child leaves foster care.

(2) Except in emergencies, foster parents shall be given two weeks advance notice and a written statement of the reasons before a child is removed from their care. When requesting removal of a child from their home, foster parents shall give two weeks advance notice, consistent with division policy, to the child's caseworker, except in emergency situations.

(3) Recognizing the critical nature of attachment for children, if a child reenters the foster care system and is not placed in a relative home, the child's former foster parents shall be given first consideration for placement of the child.

(4) If a child becomes free for adoption while in foster care, the child's foster family shall be given preferential consideration as adoptive parents consistent with section 453.070.

(5) If a foster child becomes free for adoption and the foster parents desire to adopt the child, they shall inform the caseworker within sixty days of the caseworker's initial query. If they do not choose to pursue adoption, foster parents shall make every effort to support and encourage the child's placement in a permanent home, including but not limited to providing information on the history and care needs of the child and accommodating transitional visitation.

5. Foster parents shall be informed by the court no later than two weeks prior to all court hearings pertaining to a child in their care, and informed of their right to attend and participate, consistent with section 211.464.

6. The children's division and their contractors shall provide access to a fair and impartial grievance process to address licensure, case management decisions, and delivery of service issues. Foster parents shall have timely access to the child placement agency's appeals process, and shall be free from acts of retaliation when exercising the right to appeal.

7. The children's division and their contractors shall provide training to foster parents on the policies and procedures governing the licensure of foster homes, the provision of foster care, and the adoption process. Foster parents shall, upon request, be provided with written documentation of the policies of the children's division and their contractors. Per licensure requirements, foster parents shall comply with the policies of the child placement agency.

8. For purposes of this section, "foster parent" means a resource family providing care of children in state custody.

(L. 2002 S.B. 923, et al., A.L. 2007 S.B. 25)



Section 210.568 Juvenile offender regimented discipline program, certain counties--commitments, manner--vote required to establish program, ballot.

Juvenile offender regimented discipline program, certain counties--commitments, manner--vote required to establish program, ballot.

210.568. 1. In a county of the first classification with a population of at least two hundred thousand that adjoins no other counties of the first classification, the governing body of the county after an affirmative vote pursuant to subsection 2 of this section, may establish within the county a "Juvenile Offender Regimented Discipline Program", to be known as the "Juvenile Offender Boot Camp of .......... County". After establishment of such a program within any county of the first classification, the juvenile court of the circuit may, notwithstanding any provision of chapter 211, commit any person to such program for a duration to be determined by the court, but not to exceed the time which the juvenile court retains jurisdiction over such person. Commitments to the program shall be reserved for persons subject to the jurisdiction of the juvenile court who have been adjudicated or found to have committed an act which would constitute a felony if committed by an adult, or persons subject to the jurisdiction of the juvenile court who, in the determination of the court, would benefit from a commitment to the program.

2. No county of the first classification shall establish a regimented discipline program pursuant to this section until the establishment of such a program has been approved by a majority of the voters of the county voting thereon. The question may be submitted in substantially the following form:

"Shall the county of ......... establish a regimented discipline program, to be known as the "Juvenile Offender Boot Camp of ......... County", for the treatment and rehabilitation of juvenile delinquents?"

â ã YES â ã NO

3. If a majority of the voters voting thereon are in favor of the proposal submitted pursuant to subsection 2 of this section, the county commission may establish the program. If a majority of the voters voting thereon are not in favor of the proposal submitted pursuant to subsection 2 of this section, the county commission shall not establish the program and shall not resubmit the question to the voters of the county for a period of at least one year after the date of such election.

4. Any regimented discipline program established pursuant to this section may be modeled after the regimented discipline program administered by the department of corrections pursuant to section 217.378.

(L. 1995 S.B. 347 § 1)



Section 210.570 Text of compact.

Text of compact.

210.570. This interstate compact for juveniles is entered with all jurisdictions legally joining the compact in the form substantially as follows:

THE INTERSTATE COMPACT FOR JUVENILES

ARTICLE I

PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents and status offenders who are on probation or parole and who have absconded, escaped or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to: (A) ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; (B) ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; (C) return juveniles who have run away, absconded or escaped from supervision or control or have been accused of an offense to the state requesting their return; (D) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; (E) provide for the effective tracking and supervision of juveniles; (F) equitably allocate the costs, benefits and obligations of the compacting states; (G) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; (H) insure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; (I) establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; (J) establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; (K) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance; (L) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and (M) coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

A. "Bylaws" means: those bylaws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

B. "Compact Administrator" means: the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

C. "Compacting State" means: any state which has enacted the enabling legislation for this compact.

D. "Commissioner" means: the voting representative of each compacting state appointed pursuant to Article III of this compact.

E. "Court" means: any court having jurisdiction over delinquent, neglected, or dependent children.

F. "Deputy Compact Administrator" means: the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

G. "Interstate Commission" means: the Interstate Commission for Juveniles created by Article III of this compact.

H. "Juvenile" means: any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(1) Accused Delinquent - a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2) Adjudicated Delinquent - a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused Status Offender - a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated Status Offender - a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-offender - a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

I. "Non-compacting state" means: any state which has not enacted the enabling legislation for this compact.

J. "Probation or parole" means: any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

K. "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

L. "State" means: a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

ARTICLE III

INTERSTATE COMMISSION FOR JUVENILES

A. The compacting states hereby create the "Interstate Commission for Juveniles." The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

B. The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

C. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All noncommissioner members of the Interstate Commission shall be ex-officio (nonvoting) members. The Interstate Commission may provide in its bylaws for such additional ex-officio (nonvoting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

D. Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

E. The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

F. The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its bylaws and rules, and performs such other duties as directed by the Interstate Commission or set forth in the bylaws.

G. Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

H. The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

I. Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

1. Relate solely to the Interstate Commission's internal personnel practices and procedures;

2. Disclose matters specifically exempted from disclosure by statute;

3. Disclose trade secrets or commercial or financial information which is privileged or confidential;

4. Involve accusing any person of a crime, or formally censuring any person;

5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6. Disclose investigative records compiled for law enforcement purposes;

7. Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

8. Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

9. Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or other legal proceeding.

J. For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

K. The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The commission shall have the following powers and duties:

1. To provide for dispute resolution among compacting states.

2. To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

3. To oversee, supervise and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules promulgated by the Interstate Commission.

4. To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

5. To establish and maintain offices which shall be located within one or more of the compacting states.

6. To purchase and maintain insurance and bonds.

7. To borrow, accept, hire or contract for services of personnel.

8. To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

9. To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

10. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

11. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

12. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

13. To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

14. To sue and be sued.

15. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

16. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

17. To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

18. To coordinate education, training and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

19. To establish uniform standards of the reporting, collecting and exchanging of data.

20. The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

ARTICLE V

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

Section A. Bylaws

1. The Interstate Commission shall, by a majority of the members present and voting, within twelve months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

a. Establishing the fiscal year of the Interstate Commission;

b. Establishing an executive committee and such other committees as may be necessary;

c. Provide for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

d. Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

e. Establishing the titles and responsibilities of the officers of the Interstate Commission;

f. Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

g. Providing start-up rules for initial administration of the compact; and

h. Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B. Officers and Staff

1. The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

2. The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

Section C. Qualified Immunity, Defense and Indemnification

1. The commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

2. The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

3. The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the attorney general of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

4. The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with due process requirements under the U.S. Constitution as now or hereafter interpreted by the U.S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

1. publish the proposed rule's entire text stating the reason(s) for that proposed rule;

2. allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available;

3. provide an opportunity for an informal hearing if petitioned by ten (10) or more persons; and

4. promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

E. If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

F. The existing rules governing the operation of the Interstate Compact on Juveniles superseded by this act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

G. Upon determination by the Interstate Commission that a state-of-emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than ninety (90) days after the effective date of the emergency rule.

ARTICLE VII

OVERSIGHT, ENFORCEMENT AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION

Section A. Oversight

1. The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B. Dispute Resolution

1. The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

2. The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and noncompacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

3. The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII

FINANCE

A. The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

C. The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX

THE STATE COUNCIL

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state, including but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2004, or upon enactment into law by the 35th jurisdiction. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

C. The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION AND JUDICIAL ENFORCEMENT

Section A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

2. The effective date of withdrawal is the effective date of the repeal.

3. The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

5. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

Section B. Technical Assistance, Fines, Suspension, Termination and Default

1. If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the bylaws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

a. Remedial training and technical assistance as directed by the Interstate Commission;

b. Alternative Dispute Resolution;

c. Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

d. Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the chief judicial officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the bylaws, or duly promulgated rules and any other grounds designated in commission bylaws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination.

2. Within sixty days of the effective date of termination of a defaulting state, the commission shall notify the Governor, the Chief Justice or chief judicial officer, the majority and minority leaders of the defaulting state's legislature, and the state council of such termination.

3. The defaulting state is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

4. The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

5. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorneys fees.

Section D. Dissolution of Compact

1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

Section A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

2. All compacting states' laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

Section B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

2. All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

3. Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

4. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers or jurisdiction are delegated by law in effect at the time this compact becomes effective.

(L. 1955 p. 675 § 1, A.L. 2007 S.B. 84)

Contingent effective date, see § 210.580



Section 210.580 Compact binding, when.

Compact binding, when.

210.580. The compact shall become binding upon the state of Missouri upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date shall be the later of August 28, 2007, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state.

(L. 1955 p. 675 § 2, A.L. 2007 S.B. 84)



Section 210.590 Courts and agencies to cooperate to promote purposes of compact.

Courts and agencies to cooperate to promote purposes of compact.

210.590. All courts, departments of the state and its political subdivisions, police and law enforcement agencies and other proper officers of the state and its political subdivisions shall cooperate with the compact administration and shall do all things appropriate to effect the purposes and intent of the compact which rightfully fall within their respective jurisdictions.

(L. 1955 p. 675 § 3a)



Section 210.617 Missouri state foster care and adoption board created, duties, members, expenses, meetings--written annual report, when.

Missouri state foster care and adoption board created, duties, members, expenses, meetings--written annual report, when.

210.617. 1. There is hereby created within the department of social services the "Missouri State Foster Care and Adoption Board", which shall provide consultation and assistance to the department and shall draft and provide an independent review of the children's division policies and procedures related to the provision of foster care and adoption in Missouri. Additionally, the board shall determine the nature and content of in-service training which shall be provided to foster and adoptive parents in order to improve the provision of foster care and adoption services to children statewide consistent with section 210.566. The board shall be comprised of foster and adoptive parents as follows:

(1) Two members from each of the seven children's division areas within the department of social services delineated as follows:

(a) The northwest region;

(b) The northeast region;

(c) The southeast region;

(d) The southwest region;

(e) The Kansas City region;

(f) The St. Louis area region;

(g) The St. Louis City region;

(2) Area members shall be appointed by the governor, with the advice and consent of the senate, based upon recommendations by regional foster care and adoption boards, or other similar entities.

2. Statewide foster care and adoption association representatives shall be voting members of the board as approved by the board.

3. All members of the board shall serve for a term of at least two years. Members may be reappointed to the board by their entities for consecutive terms. All vacancies on the board shall be filled for the balance of the unexpired term in the same manner in which the board membership which is vacant was originally filled.

4. Each member of the board may be reimbursed for actual and necessary expenses incurred by the member in performance of his or her official duties. All reimbursements made under this subsection shall be made from funds within the department of social services' children's division budget.

5. All business transactions of the board shall be conducted in public meetings in accordance with sections 610.010 to 610.030.

6. The board shall elect officers from the membership consisting of a chairperson, co-chairperson, and secretary. Officers shall serve for a term of two years. The board may elect such other officers and establish such committees as it deems appropriate.

7. The board shall establish such procedures necessary to:

(1) Review children's division proposed policy and provide written opinions and recommendations for change to the children's division within thirty days of receipt of the proposed policy;

(2) Provide draft policy suggestions, at the request of the children's division or in response to issues by the board, to the children's division for improvements in foster care or adoption practice; and

(3) Fulfill its statutory requirement in accordance with section 210.566 to determine the content of in-service training to be provided by the children's division to foster and adoptive parents.

8. The board shall provide to the director of the department of social services, the governor, the office of the child advocate, and upon request, members of the general assembly, a written report of annual activities conducted and made.

9. The board shall exercise its powers and duties independently of the children's division within the department of social services in order to ensure partnership and accountability in the provision of services to the state's children affected by abuse and neglect. Budgetary, procurement, and accounting functions shall continue to be performed by the children's division.

(L. 2011 H.B. 431 merged with H.B. 604)



Section 210.620 Compact enacted, text of compact.

Compact enacted, text of compact.

210.620. The Interstate Compact on the Placement of Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein, in form substantially as follows:

ARTICLE I. PURPOSE

The purpose of this Interstate Compact for the Placement of Children is to:

A. Provide a process through which children subject to this compact are placed in safe and suitable homes in a timely manner.

B. Facilitate ongoing supervision of a placement, the delivery of services, and communication between the states.

C. Provide operating procedures that will ensure that children are placed in safe and suitable homes in a timely manner.

D. Provide for the promulgation and enforcement of administrative rules implementing the provisions of this compact and regulating the covered activities of the member states.

E. Provide for uniform data collection and information sharing between member states under this compact.

F. Promote coordination between this compact, the Interstate Compact for Juveniles, the Interstate Compact on Adoption and Medical Assistance and other compacts affecting the placement of and which provide services to children otherwise subject to this compact.

G. Provide for a state's continuing legal jurisdiction and responsibility for placement and care of a child that it would have had if the placement were intrastate.

H. Provide for the promulgation of guidelines, in collaboration with Indian tribes, for interstate cases involving Indian children as is or may be permitted by federal law.

ARTICLE II. DEFINITIONS

As used in this compact,

A. "Approved placement" means the receiving state has determined after an assessment that the placement is both safe and suitable for the child and is in compliance with the applicable laws of the receiving state governing the placement of children therein.

B. "Assessment" means an evaluation of a prospective placement to determine whether the placement meets the individualized needs of the child, including but not limited to the child's safety and stability, health and well-being, and mental, emotional and physical development.

C. "Child" means an individual who has not attained the age of eighteen (18).

D. "Default" means the failure of a member state to perform the obligations or responsibilities imposed upon it by this compact, the bylaws or rules of the Interstate Commission.

E. "Indian tribe" means any Indian tribe, band, nation, or other organized group or community of Indians recognized as eligible for services provided to Indians by the Secretary of the Interior because of their status as Indians, including any Alaskan native village as defined in section 3 (c) of the Alaska Native Claims Settlement Act at 43 USC § 1602(c).

F. "Interstate Commission for the Placement of Children" means the commission that is created under Article VIII of this compact and which is generally referred to as the Interstate Commission.

G. "Jurisdiction" means the power and authority of a court to hear and decide matters.

H. "Member state" means a state that has enacted this compact.

I. "Noncustodial parent" means a person who, at the time of the commencement of court proceedings in the sending state, does not have sole legal custody of the child or has joint legal custody of a child, and who is not the subject of allegations or findings of child abuse or neglect.

J. "Nonmember state" means a state which has not enacted this compact.

K. "Notice of residential placement" means information regarding a placement into a residential facility provided to the receiving state including, but not limited to the name, date and place of birth of the child, the identity and address of the parent or legal guardian, evidence of authority to make the placement, and the name and address of the facility in which the child will be placed. Notice of residential placement shall also include information regarding a discharge and any unauthorized absence from the facility.

L. "Placement" means the act by a public or private child-placing agency intended to arrange for the care or custody of a child in another state.

M. "Private child-placing agency" means any private corporation, agency, foundation, institution, or charitable organization, or any private person or attorney that facilitates, causes, or is involved in the placement of a child from one state to another and that is not an instrumentality of the state or acting under color of state law.

N. "Provisional placement" means that the receiving state has determined that the proposed placement is safe and suitable, and, to the extent allowable, the receiving state has temporarily waived its standards or requirements otherwise applicable to prospective foster or adoptive parents so as to not delay the placement. Completion of the receiving state requirements regarding training for prospective foster or adoptive parents shall not delay an otherwise safe and suitable placement.

O. "Public child-placing agency" means any government child welfare agency or child protection agency or a private entity under contract with such an agency, regardless of whether they act on behalf of a state, county, municipality or other governmental unit and which facilitates, causes, or is involved in the placement of a child from one state to another.

P. "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought.

Q. "Relative" means someone who is related to the child as a parent, stepparent, sibling by half or whole blood or by adoption, grandparent, aunt, uncle, or first cousin or a nonrelative with such significant ties to the child that they may be regarded as relatives as determined by the court in the sending state.

R. "Residential Facility" means a facility providing a level of care that is sufficient to substitute for parental responsibility or foster care, and is beyond what is needed for assessment or treatment of an acute condition. For purposes of the compact, residential facilities do not include institutions primarily educational in character, hospitals or other medical facilities.

S. "Rule" means a written directive, mandate, standard or principle issued by the Interstate Commission promulgated pursuant to Article XI of this compact that is of general applicability and that implements, interprets or prescribes a policy or provision of the compact. Rule has the force and effect of statutory law in a member state, and includes the amendment, repeal, or suspension of an existing rule.

T. "Sending state" means the state from which the placement of a child is initiated.

U. "Service member's permanent duty station" means the military installation where an active duty Armed Services member is currently assigned and is physically located under competent orders that do not specify the duty as temporary.

V. "Service member's state of legal residence" means the state in which the active duty Armed Services member is considered a resident for tax and voting purposes.

W. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other territory of the United States.

X. "State court" means a judicial body of a state that is vested by law with responsibility for adjudicating cases involving abuse, neglect, deprivation, delinquency or status offenses of individuals who have not attained the age of eighteen (18).

Y. "Supervision" means monitoring provided by the receiving state once a child has been placed in a receiving state pursuant to this compact.

ARTICLE III. APPLICABILITY

A. Except as otherwise provided in Article III, Section B, this compact shall apply to:

1. The interstate placement of a child subject to ongoing court jurisdiction in the sending state, due to allegations or findings that the child has been abused, neglected, or deprived as defined by the laws of the sending state, provided, however, that the placement of such a child into a residential facility shall only require notice of residential placement to the receiving state prior to placement.

2. The interstate placement of a child adjudicated delinquent or unmanageable based on the laws of the sending state and subject to ongoing court jurisdiction of the sending state if:

a. the child is being placed in a residential facility in another member state and is not covered under another compact; or

b. the child is being placed in another member state and the determination of safety and suitability of the placement and services required is not provided through another compact.

3. The interstate placement of any child by a public child-placing agency or private child-placing agency as defined in this compact as a preliminary step to a possible adoption.

B. The provisions of this compact shall not apply to:

1. The interstate placement of a child with a nonrelative in a receiving state by a parent with the legal authority to make such a placement provided, however, that the placement is not intended to effectuate an adoption.

2. The interstate placement of a child by one relative with the lawful authority to make such a placement directly with a relative in a receiving state.

3. The placement of a child, not subject to Article III, Section A, into a residential facility by his parent.

4. The placement of a child with a noncustodial parent provided that:

a. The noncustodial parent proves to the satisfaction of a court in the sending state a substantial relationship with the child; and

b. The court in the sending state makes a written finding that placement with the noncustodial parent is in the best interests of the child; and

c. The court in the sending state dismisses its jurisdiction over the child's case.

5. A child entering the United States from a foreign country for the purpose of adoption or leaving the United States to go to a foreign country for the purpose of adoption in that country.

6. Cases in which a U.S. citizen child living overseas with his family, at least one of whom is in the U.S. Armed Services, and who is stationed overseas, is removed and placed in a state.

7. The sending of a child by a public child-placing agency or a private child-placing agency for a visit as defined by the rules of the Interstate Commission.

C. For purposes of determining the applicability of this compact to the placement of a child with a family in the Armed Services, the public child-placing agency or private child-placing agency may choose the state of the service member's permanent duty station or the service member's declared legal residence.

D. Nothing in this compact shall be construed to prohibit the concurrent application of the provisions of this compact with other applicable interstate compacts including the Interstate Compact for Juveniles and the Interstate Compact on Adoption and Medical Assistance. The Interstate Commission may in cooperation with other interstate compact commissions having responsibility for the interstate movement, placement or transfer of children, promulgate like rules to ensure the coordination of services, timely placement of children, and the reduction of unnecessary or duplicative administrative or procedural requirements.

ARTICLE IV. JURISDICTION

A. The sending state shall retain jurisdiction over a child with respect to all matters of custody and disposition of the child which it would have had if the child had remained in the sending state. Such jurisdiction shall also include the power to order the return of the child to the sending state.

B. When an issue of child protection or custody is brought before a court in the receiving state, such court shall confer with the court of the sending state to determine the most appropriate forum for adjudication.

C. In accordance with its own laws, the court in the sending state shall have authority to terminate its jurisdiction if:

1. The child is reunified with the parent in the receiving state who is the subject of allegations or findings of abuse or neglect, only with the concurrence of the public child-placing agency in the receiving state; or

2. The child is adopted; or

3. The child reaches the age of majority under the laws of the sending state; or

4. The child achieves legal independence pursuant to the laws of the sending state; or

5. A guardianship is created by a court in the receiving state with the concurrence of the court in the sending state; or

6. An Indian tribe has petitioned for and received jurisdiction from the court in the sending state; or

7. The public child-placing agency of the sending state requests termination and has obtained the concurrence of the public child-placing agency in the receiving state.

D. When a sending state court terminates its jurisdiction, the receiving state child-placing agency shall be notified.

E. Nothing in this article shall defeat a claim of jurisdiction by a receiving state court sufficient to deal with an act of truancy, delinquency, crime or behavior involving a child as defined by the laws of the receiving state committed by the child in the receiving state which would be a violation of its laws.

F. Nothing in this article shall limit the receiving state's ability to take emergency jurisdiction for the protection of the child.

ARTICLE V. ASSESSMENTS

A. Prior to sending, bringing, or causing a child to be sent or brought into a receiving state, the public child-placing agency shall provide a written request for assessment to the receiving state.

B. Prior to the sending, bringing, or causing a child to be sent or brought into a receiving state, the private child-placing agency shall:

1. Provide evidence that the applicable laws of the sending state have been complied with; and

2. Certification that the consent or relinquishment is in compliance with applicable law of the birth parent's state of residence or, where permitted, the laws of the state of where the finalization of the adoption will occur; and

3. Request through the public child-placing agency in the sending state an assessment to be conducted in the receiving state; and

4. Upon completion of the assessment, obtain the approval of the public child-placing agency in the receiving state.

C. The procedures for making and the request for an assessment shall contain all information and be in such form as provided for in the rules of the Interstate Commission.

D. Upon receipt of a request from the public child welfare agency of the sending state, the receiving state shall initiate an assessment of the proposed placement to determine its safety and suitability. If the proposed placement is a placement with a relative, the public child-placing agency of the sending state may request a determination of whether the placement qualifies as a provisional placement.

E. The public child-placing agency in the receiving state may request from the public child-placing agency or the private child-placing agency in the sending state, and shall be entitled to receive supporting or additional information necessary to complete the assessment.

F. The public child-placing agency in the receiving state shall complete or arrange for the completion of the assessment within the time frames established by the rules of the Interstate Commission.

G. The Interstate Commission may develop uniform standards for the assessment of the safety and suitability of interstate placements.

ARTICLE VI.

PLACEMENT AUTHORITY

A. Except as provided in Article VI, Section C, no child subject to this compact shall be placed into a receiving state until approval for such placement is obtained.

B. If the public child-placing agency in the receiving state does not approve the proposed placement then the child shall not be placed. The receiving state shall provide written documentation of any such determination in accordance with the rules promulgated by the Interstate Commission. Such determination is not subject to judicial review in the sending state.

C. If the proposed placement is not approved, any interested party shall have standing to seek an administrative review of the receiving state's determination.

1. The administrative review and any further judicial review associated with the determination shall be conducted in the receiving state pursuant to its applicable administrative procedures.

2. If a determination not to approve the placement of the child in the receiving state is overturned upon review, the placement shall be deemed approved, provided however that all administrative or judicial remedies have been exhausted or the time for such remedies has passed.

ARTICLE VII.

STATE RESPONSIBILITY

A. For the interstate placement of a child made by a public child-placing agency or state court:

1. The public child-placing agency in the sending state shall have financial responsibility for:

a. the ongoing support and maintenance for the child during the period of the placement, unless otherwise provided for in the receiving state; and

b. as determined by the public child-placing agency in the sending state, services for the child beyond the public services for which the child is eligible in the receiving state.

2. The receiving state shall only have financial responsibility for:

a. any assessment conducted by the receiving state; and

b. supervision conducted by the receiving state at the level necessary to support the placement as agreed upon by the public child-placing agencies of the receiving and sending state.

3. Nothing in this provision shall prohibit public child-placing agencies in the sending state from entering into agreements with licensed agencies or persons in the receiving state to conduct assessments and provide supervision.

B. For the placement of a child by a private child-placing agency preliminary to a possible adoption, the private child-placing agency shall be:

1. Legally responsible for the child during the period of placement as provided for in the law of the sending state until the finalization of the adoption.

2. Financially responsible for the child absent a contractual agreement to the contrary.

C. A private child-placing agency shall be responsible for any assessment conducted in the receiving state and any supervision conducted by the receiving state at the level required by the laws of the receiving state or the rules of the Interstate Commission.

D. The public child-placing agency in the receiving state shall provide timely assessments, as provided for in the rules of the Interstate Commission.

E. The public child-placing agency in the receiving state shall provide, or arrange for the provision of, supervision and services for the child, including timely reports, during the period of the placement.

F. Nothing in this compact shall be construed as to limit the authority of the public child-placing agency in the receiving state from contracting with a licensed agency or person in the receiving state for an assessment or the provision of supervision or services for the child or otherwise authorizing the provision of supervision or services by a licensed agency during the period of placement.

G. Each member state shall provide for coordination among its branches of government concerning the state's participation in, and compliance with, the compact and Interstate Commission activities, through the creation of an advisory council or use of an existing body or board.

H. Each member state shall establish a central state compact office, which shall be responsible for state compliance with the compact and the rules of the Interstate Commission.

I. The public child-placing agency in the sending state shall oversee compliance with the provisions of the Indian Child Welfare Act (25 USC 1901, et seq.) for placements subject to the provisions of this compact, prior to placement.

J. With the consent of the Interstate Commission, states may enter into limited agreements that facilitate the timely assessment and provision of services and supervision of placements under this compact.

ARTICLE VIII.

INTERSTATE COMMISSION FOR THE PLACEMENT OF CHILDREN

The member states hereby establish, by way of this compact, a commission known as the "Interstate Commission for the Placement of Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A. Be a joint commission of the member states and shall have the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by subsequent concurrent action of the respective legislatures of the member states.

B. Consist of one commissioner from each member state who shall be appointed by the executive head of the state human services administration with ultimate responsibility for the child welfare program. The appointed commissioner shall have the legal authority to vote on policy related matters governed by this compact binding the state.

1. Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2. A majority of the member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3. A representative shall not delegate a vote to another member state.

4. A representative may delegate voting authority to another person from their state for a specified meeting.

C. In addition to the commissioners of each member state, the Interstate Commission shall include persons who are members of interested organizations as defined in the bylaws or rules of the Interstate Commission. Such members shall be ex officio and shall not be entitled to vote on any matter before the Interstate Commission.

D. Establish an executive committee which shall have the authority to administer the day-to-day operations and administration of the Interstate Commission. It shall not have the power to engage in rulemaking.

ARTICLE IX.

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The Interstate Commission shall have the following powers:

A. To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact.

B. To provide for dispute resolution among member states.

C. To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules or actions.

D. To enforce compliance with this compact or the bylaws or rules of the Interstate Commission pursuant to Article XII.

E. Collect standardized data concerning the interstate placement of children subject to this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

F. To establish and maintain offices as may be necessary for the transacting of its business.

G. To purchase and maintain insurance and bonds.

H. To hire or contract for services of personnel or consultants as necessary to carry out its functions under the compact and establish personnel qualification policies, and rates of compensation.

I. To establish and appoint committees and officers including, but not limited to, an executive committee as required by Article X.

J. To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose thereof.

K. To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

L. To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M. To establish a budget and make expenditures.

N. To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O. To report annually to the legislatures, governors, the judiciary, and state advisory councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P. To coordinate and provide education, training and public awareness regarding the interstate movement of children for officials involved in such activity.

Q. To maintain books and records in accordance with the bylaws of the Interstate Commission.

R. To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

ARTICLE X.

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A. Bylaws

1. Within 12 months after the first Interstate Commission meeting, the Interstate Commission shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact.

2. The Interstate Commission's bylaws and rules shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

B. Meetings

1. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states shall call additional meetings.

2. Public notice shall be given by the Interstate Commission of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two-thirds vote that an open meeting would be likely to:

a. relate solely to the Interstate Commission's internal personnel practices and procedures; or

b. disclose matters specifically exempted from disclosure by federal law; or

c. disclose financial or commercial information which is privileged, proprietary or confidential in nature; or

d. involve accusing a person of a crime, or formally censuring a person; or

e. disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy or physically endanger one or more persons; or

f. disclose investigative records compiled for law enforcement purposes; or

g. specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

3. For a meeting, or portion of a meeting, closed pursuant to this provision, the Interstate Commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each relevant exemption provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission or by court order.

4. The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or other electronic communication.

C. Officers and Staff

1. The Interstate Commission may, through its executive committee, appoint or retain a staff director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The staff director shall serve as secretary to the Interstate Commission, but shall not have a vote. The staff director may hire and supervise such other staff as may be authorized by the Interstate Commission.

2. The Interstate Commission shall elect, from among its members, a chairperson and a vice chairperson of the executive committee and other necessary officers, each of whom shall have such authority and duties as may be specified in the bylaws.

D. Qualified Immunity, Defense and Indemnification

1. The Interstate Commission's staff director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of such person.

a. The liability of the Interstate Commission's staff director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of such person.

b. The Interstate Commission shall defend the staff director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state shall defend the commissioner of a member state in a civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

c. To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XI.

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A. The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

B. Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedure acts as the Interstate Commission deems appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the U. S. Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Interstate Commission.

C. When promulgating a rule, the Interstate Commission shall, at a minimum:

1. Publish the proposed rule's entire text stating the reason(s) for that proposed rule; and

2. Allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available; and

3. Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

D. Rules promulgated by the Interstate Commission shall have the force and effect of statutory law and shall supersede any state law, rule or regulation to the extent of any conflict.

E. Not later than 60 days after a rule is promulgated, an interested person may file a petition in the U.S. District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside.

F. If a majority of the legislatures of the member states rejects a rule, those states may by enactment of a statute or resolution in the same manner used to adopt the compact cause that such rule shall have no further force and effect in any member state.

G. The existing rules governing the operation of the Interstate Compact on the Placement of Children superseded by this act shall be null and void no less than 12, but no more than 24 months after the first meeting of the Interstate Commission created hereunder, as determined by the members during the first meeting.

H. Within the first 12 months of operation, the Interstate Commission shall promulgate rules addressing the following:

1. Transition rules

2. Forms and procedures

3. Time lines

4. Data collection and reporting

5. Rulemaking

6. Visitation

7. Progress reports/supervision

8. Sharing of information/confidentiality

9. Financing of the Interstate Commission

10. Mediation, arbitration and dispute resolution

11. Education, training and technical assistance

12. Enforcement

13. Coordination with other interstate compacts

I. Upon determination by a majority of the members of the Interstate Commission that an emergency exists:

1. The Interstate Commission may promulgate an emergency rule only if it is required to:

a. Protect the children covered by this compact from an imminent threat to their health, safety and well-being; or

b. Prevent loss of federal or state funds; or

c. Meet a deadline for the promulgation of an administrative rule required by federal law.

2. An emergency rule shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than 90 days after the effective date of the emergency rule.

3. An emergency rule shall be promulgated as provided for in the rules of the Interstate Commission.

ARTICLE XII.

OVERSIGHT, DISPUTE RESOLUTION, ENFORCEMENT

A. Oversight

1. The Interstate Commission shall oversee the administration and operation of the compact.

2. The executive, legislative and judicial branches of state government in each member state shall enforce this compact and the rules of the Interstate Commission and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The compact and its rules shall supercede state law, rules or regulations to the extent of any conflict therewith.

3. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact.

4. The Interstate Commission shall be entitled to receive service of process in any action in which the validity of a compact provision or rule is the issue for which a judicial determination has been sought and shall have standing to intervene in any proceedings. Failure to provide service of process to the Interstate Commission shall render any judgment, order or other determination, however so captioned or classified, void as to the Interstate Commission, this compact, its bylaws or rules of the Interstate Commission.

B. Dispute Resolution

1. The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and nonmember states.

2. The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among compacting states. The costs of such mediation or dispute resolution shall be the responsibility of the parties to the dispute.

C. Enforcement

1. If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, its bylaws or rules, the Interstate Commission may:

a. Provide remedial training and specific technical assistance; or

b. Provide written notice to the defaulting state and other member states, of the nature of the default and the means of curing the default. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default; or

c. By majority vote of the members, initiate against a defaulting member state legal action in the United State District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal office, to enforce compliance with the provisions of the compact, its bylaws or rules. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees; or

d. Avail itself of any other remedies available under state law or the regulation of official or professional conduct.

ARTICLE XIII.

FINANCING OF THE COMMISSION

A. The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B. The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved by its members each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission which shall promulgate a rule binding upon all member states.

C. The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XIV.

MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A. Any state is eligible to become a member state.

B. The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 states. The effective date shall be the later of July 1, 2007, or upon enactment of the compact into law by the 35th state. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The executive heads of the state human services administration with ultimate responsibility for the child welfare program of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C. The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding on the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XV.

WITHDRAWAL AND DISSOLUTION

A. Withdrawal

1. Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact specifically repealing the statute which enacted the compact into law.

2. Withdrawal from this compact shall be by the enactment of a statute repealing the same. The effective date of withdrawal shall be the effective date of the repeal of the statute.

3. The withdrawing state shall immediately notify the president of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall then notify the other member states of the withdrawing state's intent to withdraw.

4. The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal.

5. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the members of the Interstate Commission.

B. Dissolution of Compact

1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one member state.

2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVI.

SEVERABILITY AND CONSTRUCTION

A. The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B. The provisions of this compact shall be liberally construed to effectuate its purposes.

C. Nothing in this compact shall be construed to prohibit the concurrent applicability of other interstate compacts to which the states are members

ARTICLE XVII.

BINDING EFFECT OF COMPACT AND OTHER LAWS

A. Other Laws

1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2. All member states' laws conflicting with this compact or its rules are superseded to the extent of the conflict.

B. Binding Effect of the Compact

1. All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2. All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3. In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

ARTICLE XVIII.

INDIAN TRIBES

Notwithstanding any other provision in this compact, the Interstate Commission may promulgate guidelines to permit Indian tribes to utilize the compact to achieve any or all of the purposes of the compact as specified in Article I. The Interstate Commission shall make reasonable efforts to consult with Indian tribes in promulgating guidelines to reflect the diverse circumstances of the various Indian tribes.

(L. 1975 S.B. 162 § 1, A.L. 2007 S.B. 84)

Contingent effective date, see § 210.650



Section 210.622 Emergency placement of abused or neglected children across state lines, approval required, when.

Emergency placement of abused or neglected children across state lines, approval required, when.

210.622. Notwithstanding the provisions of section 210.620, the children's division may enter into an agreement with a similar agency in any state adjoining Missouri that provides for the emergency placement of abused or neglected children across state lines, without the prior approval required by the interstate compact. A request for approval pursuant to section 210.620 shall be initiated if the placement extends beyond thirty days.

(L. 1985 H.B. 711, A.L. 2007 S.B. 84)

Contingent effective date, see § 210.620



Section 210.625 Financial responsibility for child, how fixed.

Financial responsibility for child, how fixed.

210.625. The financial responsibility for any child placed pursuant to the provisions of the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article VII thereof, in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of state laws fixing responsibility for the support of children also may be invoked.

(L. 1975 S.B. 162 § 2, A.L. 2007 S.B. 84)

Contingent effective date, see § 210.650



Section 210.635 Placement authority of courts, retention of jurisdiction.

Placement authority of courts, retention of jurisdiction.

210.635. Any court having jurisdiction to place delinquent children may place such a child in an institution of or in another state pursuant to Article III of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article IV thereof.

(L. 1975 S.B. 162 § 5, A.L. 2007 S.B. 84)

Contingent effective date, see § 210.650



Section 210.640 Placements from nonparty states, procedure for.

Placements from nonparty states, procedure for.

210.640. No placement made into this state from a jurisdiction not party to the Interstate Compact on the Placement of Children shall be lawful unless the person or agency making the placement complies with and follows the procedures and requirements of that compact as though the state or jurisdiction from which the child is sent or brought were party thereto. This section shall not apply to any placement which would not be subject to the terms of the Interstate Compact on the Placement of Children if both this state and the other state or jurisdiction from which the child is sent or brought were parties thereto.

(L. 1975 S.B. 162 § 7, A.L. 2007 S.B. 84)

Contingent effective date, see § 210.650



Section 210.650 Contingent effective date.

Contingent effective date.

210.650. The repeal and reenactment of sections 210.620, 210.622, 210.625, 210.635, and 210.640 of section A of this act*, and the repeal of sections 210.630 and 210.700 of section A of this act* shall become effective August 28, 2007, or upon legislative enactment of the compact into law by no less than thirty-five states, whichever later occurs.

(L. 2007 S.B. 84 § B)

*This "act" (S.B. 84, 2007) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 210.710 Child committed to care of authorized agency--written report of status required for court review, when--dispositional hearing, when, purpose--child not returned home, when.

Child committed to care of authorized agency--written report of status required for court review, when--dispositional hearing, when, purpose--child not returned home, when.

210.710. 1. In the case of a child who has been committed to the care of an authorized agency by a parent, guardian or relative and where such child has remained in the care of one or more authorized agencies for a continuous period of six months, the agency shall petition the juvenile court in the county where the child is present to review the status of the child. A written report on the status of the child shall be presented to the court. The court shall then review the status of the child and may hold a dispositional hearing thereon. The purpose of the dispositional hearing shall be to determine whether or not the child should be continued in foster care or whether the child should be returned to a parent, guardian or relative, or whether or not proceedings should be instituted to terminate parental right and legally free such child for adoption.

2. If the child is in the care of an authorized agency based on an allegation that the child has abused another child and the court determines that such abuse occurred, the court shall not return the child to or permit the child to reside in any residence located within one thousand feet of the residence of the abused child, or any child care facility or school that the abused child attends, until the abused child reaches eighteen years of age. The prohibitions of this subsection shall not apply where the alleged abuse occurred between siblings.

(L. 1982 H.B. 1171, et al., A.L. 2005 S.B. 155)



Section 210.720 Court-ordered custody--written report of status required for court review, when--permanency hearing when, purpose.

Court-ordered custody--written report of status required for court review, when--permanency hearing when, purpose.

210.720. 1. In the case of a child who has been placed in the custody of the division of family services in accordance with subdivision (17) of subsection 1 of section 207.020 or another authorized agency by a court or who has been placed in foster care by a court, every six months after the placement, the foster family, group home, agency, or child care institution with which the child is placed shall file with the court a written report on the status of the child. The court shall review the report and shall hold a permanency hearing within twelve months of initial placement and at least annually thereafter. The permanency hearing shall be for the purpose of determining in accordance with the best interests of the child a permanent plan for the placement of the child, including whether or not the child should be continued in foster care or whether the child should be returned to a parent, guardian or relative, or whether or not proceedings should be instituted by either the juvenile officer or the division to terminate parental rights and legally free such child for adoption.

2. In such permanency hearings the court shall consider all relevant factors including:

(1) The interaction and interrelationship of the child with the child's foster parents, parents, siblings, and any other person who may significantly affect the child's best interests;

(2) The child's adjustment to his or her foster home, school and community;

(3) The mental and physical health of all individuals involved, including any history of abuse of any individuals involved. If the child is in the care of an authorized agency based on an allegation that the child has abused another child and the court determines that such abuse occurred, the court shall not return the child to or permit the child to reside in any residence located within one thousand feet of the residence of the abused child, or any child care facility or school that the abused child attends, until the abused child reaches eighteen years of age. The prohibitions of this subsection shall not apply where the alleged abuse occurred between siblings; and

(4) The needs of the child for a continuing relationship with the child's parents and the ability and willingness of parents to actively perform their functions as mother and father for the needs of the child.

3. The judge shall make written findings of fact and conclusions of law in any order pertaining to the placement of the child.

(L. 1982 H.B. 1171, et al., A.L. 1990 H.B. 1370, et al., A.L. 1998 H.B. 1822 merged with S.B. 674, A.L. 2005 S.B. 155)



Section 210.730 Court to have continuing jurisdiction for certain proceedings--duties to review children under continued foster care, when--goals.

Court to have continuing jurisdiction for certain proceedings--duties to review children under continued foster care, when--goals.

210.730. The court shall possess continuing jurisdiction in proceedings under sections 210.700 to 210.760 and, in the case of children who are continued under foster care, shall review the status of the child whenever it deems necessary or desirable, but at least once every six months. It shall be the goal of the court and the authorized agency in whose custody a child has been placed, that the percentage of children who are in foster care in excess of twenty-four months shall not exceed thirty percent in any fiscal year.

(L. 1982 H.B. 1171, et al.)



Section 210.760 Placement in foster care--division's duties--removal of children from school, restrictions.

Placement in foster care--division's duties--removal of children from school, restrictions.

210.760. 1. In making placements in foster care the children's division shall:

(1) Arrange for a preplacement visit of the child, except in emergencies;

(2) Provide full and accurate medical information and medical history to the persons providing foster care at the time of placement;

(3) Give a minimum of five days advance notice to the persons providing foster care before removing a child from their care;

(4) Provide the persons giving foster care with a written statement of the reasons for removing a child at the time of the notification required by this section;

(5) Notify the child's parent or legal guardian that the child has been placed in foster care; and

(6) Work with the parent or legal guardian of the child, through services available, in an effort to return the child to his or her natural home, if at all possible, or to place the child in a permanent adoptive setting, in accordance with the division's goals to reduce the number of children in long-term foster care and reestablish and encourage the family unit.

2. Except as otherwise provided in section 210.125, no child shall be removed from school prior to the end of the official school day for that child for placement in foster care without a court order specifying that the child shall be removed from school.

(L. 1982 H.B. 1171, et al., A.L. 2004 H.B. 1453 merged with S.B. 762)



Section 210.761 Right to testify at foster care hearings, qualifications, limitation.

Right to testify at foster care hearings, qualifications, limitation.

210.761. Any person who has provided foster care to a child at any time in a two-year period prior to any hearing concerning the child conducted pursuant to the provisions of sections 210.700 to 210.760, shall be allowed to* testify at such hearing. The court may limit such testimony to evidence the court finds relevant and material.

(L. 1995 S.B. 460 § 2)

*Word "to" does not appear in original rolls.



Section 210.762 Family support team meetings to be held, when--who may attend--form to be used.

Family support team meetings to be held, when--who may attend--form to be used.

210.762. 1. When a child is taken into custody by a juvenile officer or law enforcement official under subdivision (1) of subsection 1 of section 211.031 and initially placed with the division, the division may make a temporary placement and shall arrange for a family support team meeting prior to or within twenty-four hours following the protective custody hearing held under section 211.032. After a child is in the division's custody and a temporary placement has been made, the division shall arrange an additional family support team meeting prior to taking any action relating to the placement of such child; except that, when the welfare of a child in the custody of the division requires an immediate or emergency change of placement, the division may make a temporary placement and shall schedule a family support team meeting within seventy-two hours. The requirement for a family support team meeting shall not apply when the parent has consented in writing to the termination of his or her parental rights in conjunction with a placement in a licensed child-placing agency under subsection 6 of section 453.010.

2. The parents, the legal counsel for the parents, the foster parents, the legal guardian or custodian of the child, the guardian ad litem for the child, and the volunteer advocate, and any designee of the parent that has written authorization shall be notified and invited to participate in all family support team meetings. The family support team meeting may include such other persons whose attendance at the meeting may assist the team in making appropriate decisions in the best interests of the child. If the division finds that it is not in the best interest of a child to be placed with relatives, the division shall make specific findings in the division's report detailing the reasons why the best interests of the child necessitate placement of the child with persons other than relatives.

3. The division shall use the form created in subsection 2 of section 210.147 to be signed upon the conclusion of the meeting pursuant to subsection 1 of this section confirming that all involved parties are aware of the team's decision regarding the custody and placement of the child. Any dissenting views must be recorded and attested to on such form.

4. The case manager shall be responsible for including such form with the case records of the child.

(L. 2004 H.B. 1453 merged with S.B. 762, A.L. 2007 S.B. 84)



Section 210.764 Certain case records available for review by parents or guardians.

Certain case records available for review by parents or guardians.

210.764. Except as provided in section 210.150, the case records of a child in protective custody compiled by the children's division shall be available for review by the parent or legal guardian of the child.

(L. 2004 S.B. 762)



Section 210.817 Definitions.

Definitions.

210.817. As used in sections 210.817 to 210.852, the following terms mean:

(1) "Blood tests", any medically recognized analysis which uses blood or other body tissue or fluid to isolate and identify genetic or other characteristics in order to determine the probability of paternity or the probability of exclusion of paternity. The term specifically includes, without being limited to, tests employing red cell antigens, white cell antigens, including the human leukocyte antigen (HLA) test, DNA methodology, and serum proteins and enzymes;

(2) "Bureau", the bureau of vital records of the department of health and senior services;

(3) "Parent", either a natural or an adoptive parent;

(4) "Parent and child relationship", the legal relationship existing between a child and his natural or adoptive parents incident to which the law confers or imposes rights, privileges, duties, and obligations. It includes the mother and child relationship and the father and child relationship.

(L. 1987 S.B. 328 § 1, A.L. 1993 S.B. 253)



Section 210.818 Relationship not dependent on marriage.

Relationship not dependent on marriage.

210.818. The parent and child relationship extends equally to every child and every parent, regardless of the marital status of the parents.

(L. 1987 S.B. 328 § 2)

Effective 7-15-87



Section 210.819 Parent and child relationship, how established.

Parent and child relationship, how established.

210.819. The parent and child relationship between child and:

(1) The natural mother may be established by proof of her having given birth to the child, or under the provisions of sections 210.817 to 210.852;

(2) The natural father may be established under the provisions of sections 210.817 to 210.852;

(3) An adoptive parent may be established by proof of adoption.

(L. 1987 S.B. 328 § 3)

Effective 7-15-87



Section 210.822 Presumption of paternity--rebuttal of presumption, standard of proof.

Presumption of paternity--rebuttal of presumption, standard of proof.

210.822. 1. A man shall be presumed to be the natural father of a child if:

(1) He and the child's natural mother are or have been married to each other and the child is born during the marriage, or within three hundred days after the marriage is terminated by death, annulment, declaration of invalidity, or dissolution, or after a decree of separation is entered by a court; or

(2) Before the child's birth, he and the child's natural mother have attempted to marry each other by a marriage solemnized in apparent compliance with the law, although the attempted marriage is or may be declared invalid, and:

(a) If the attempted marriage may be declared invalid only by a court, the child is born during the attempted marriage or within three hundred days after its termination by death, annulment, declaration of invalidity or dissolution; or

(b) If the marriage is invalid without a court order, the child is born within three hundred days after the termination of cohabitation; or

(3) After the child's birth, he and the child's natural mother have married or attempted to marry each other by a marriage solemnized in apparent compliance with law, although the marriage is or may be declared invalid, and:

(a) He has acknowledged his paternity of the child in writing filed with the bureau; or

(b) With his consent, he is named as the child's father on the child's birth certificate; or

(c) He is obligated to support the child pursuant to a written voluntary promise or by court order; or

(4) An expert concludes that the blood tests show that the alleged parent is not excluded and that the probability of paternity is ninety-eight percent or higher, using a prior probability of 0.5.

2. A presumption pursuant to this section may be rebutted in an appropriate action only by clear and convincing evidence, except that a presumption under subsection 1 of this section that arises from a blood test or the filing of an acknowledgment of paternity in a state or territory in which the blood test or the filing creates a conclusive presumption by law also has conclusive effect in Missouri. If two or more presumptions arise which conflict with each other, the presumption which on the facts is founded on the weightier considerations of policy and logic controls. The presumption is rebutted by a court decree establishing the paternity of the child by another man.

(L. 1987 S.B. 328 § 4, A.L. 1994 H.B. 1491 & 1134 merged with S.B. 508, A.L. 1997 S.B. 361, A.L. 1998 S.B. 910)



Section 210.823 Acknowledgment of paternity is considered a legal finding of paternity--rescinding the acknowledgment.

Acknowledgment of paternity is considered a legal finding of paternity--rescinding the acknowledgment.

210.823. 1. A signed acknowledgment of paternity form pursuant to section 193.215 shall be considered a legal finding of paternity subject to the right of either signatory to rescind the acknowledgment, in writing, by filing such rescission with the bureau within the earlier of:

(1) Sixty days from the date of the last signature; or

(2) The date of an administrative or judicial proceeding to establish a support order in which the signatory is a party. The acknowledgment may thereafter only be challenged in court on the basis of fraud, duress or material mistake of fact with the burden of proof upon the challenger. No judicial or administrative proceeding shall be required or permitted to ratify an unchallenged acknowledgment of paternity.

2. Except for good cause shown, the legal responsibilities of the parties, including child support obligations, shall not be suspended during the pendency of any action in which an attempt is made to revoke the signed acknowledgment under this section.

3. The acknowledgment shall be filed with the bureau. An acknowledgment effectuated under the law of any other state or territory shall be given the same effect in this state as it has in the other state or territory.

(L. 1997 S.B. 361)

Effective 7-1-97



Section 210.824 Artificial insemination, consent required, duties of physician, effect of physician's failure to comply with law--inspection of records permitted, when.

Artificial insemination, consent required, duties of physician, effect of physician's failure to comply with law--inspection of records permitted, when.

210.824. 1. If, under the supervision of a licensed physician and with the consent of her husband, a wife is inseminated artificially with semen donated by a man not her husband, the husband is treated in law as if he were the natural father of a child thereby conceived. The husband's consent must be in writing and signed by him and his wife. The physician shall certify their signatures and the date of the insemination, and file the husband's consent with the bureau, where it shall be kept confidential and in a sealed file. The physician's failure to comply with this section shall not affect the father and child relationship. All papers and records pertaining to the insemination, whether part of the permanent record of a court or of a file held by the supervising physician or elsewhere, are subject to inspection only upon an order of the court for good cause shown.

2. The donor of semen provided to a licensed physician for use in artificial insemination of a married woman other than the donor's wife is treated in law as if he were not the natural father of a child thereby conceived.

(L. 1987 S.B. 328 § 5)

Effective 7-15-87



Section 210.826 Determination of father and child relationship, who may bring action, when action may be brought.

Determination of father and child relationship, who may bring action, when action may be brought.

210.826. 1. A child, his natural mother, a man presumed to be his father under subsection 1 of section 210.822, a man alleging himself to be a father, any person having physical or legal custody of a child for a period of more than sixty days or the family support division may bring an action at any time for the purpose of declaring the existence or nonexistence of the father and child relationship presumed under subsection 1 of section 210.822.

2. An action to determine the existence of the father and child relationship with respect to a child who has no presumed father under section 210.822 may be brought by the child, the mother or the person who has legal custody of the child, any person having physical or legal custody of a child for a period of more than sixty days, the family support division, the personal representative or a parent of the mother if the mother has died, a man alleging himself to be the father, or the personal representative or a parent of the alleged father if the alleged father has died or is a minor.

3. Regardless of its terms, an agreement, other than an agreement approved by the court in accordance with subsection 2 of section 210.838, between an alleged or presumed father and the mother or child, does not bar an action under this section.

4. If an action under this section is brought before the birth of the child, all proceedings shall be stayed until after the birth, except service of process and the taking of depositions to perpetuate testimony.

5. In an action to determine the existence of the father and child relationship under this section, a notification form, as specified in this subsection, shall be attached to the delivery of the petition through service of process. The notification form shall prominently state in boldface type as follows: "Important Notice. If you do not respond to this action, a judgment of paternity may be entered against you and you may be ordered to pay child support, medical support, or reimburse someone for support previously provided for the child. You have the right to contest that you are the father of the named child and you have the right to request genetic testing to prove whether or not you are the father.".

(L. 1987 S.B. 328 § 6, A.L. 1993 S.B. 253, A.L. 1998 S.B. 910, A.L. 2009 S.B. 141)



Section 210.828 Statute of limitations, exception--notification form required, when.

Statute of limitations, exception--notification form required, when.

210.828. 1. An action to determine the existence of the father and child relationship as to a child who has no presumed father under section 210.822 may not be brought later than eighteen years after the birth of the child, except that an action to determine the existence of the father and child relationship as to a child who has no presumed father under the provisions of section 210.822 may be brought by the child within three years after such child attains the age of eighteen.

2. A parent's retroactive liability to another party for reimbursement of necessary support provided by that party to the child for whom a parent and child relationship is established under sections 210.817 to 210.852 is limited to a period of five years next preceding the commencement of the action.

3. Sections 210.826 and 210.828 do not extend the time within which a right of inheritance or a right to a succession may be asserted beyond the time provided by law relating to distribution and closing of decedents' estates or to the determination of heirship, or otherwise.

4. In an action to determine the existence of the father and child relationship under this section, a notification form, as specified in this subsection, shall be attached to the delivery of the petition through service of process. The notification form shall prominently state in boldface type as follows: "Important Notice. If you do not respond to this action, a judgment of paternity may be entered against you and you may be ordered to pay child support, medical support or reimburse someone for support previously provided for the child. You have the right to contest that you are the father of the named child and you have the right to request genetic testing to prove whether or not you are the father.".

(L. 1987 S.B. 328 § 7, A.L. 1993 S.B. 253, A.L. 2009 S.B. 141)



Section 210.829 Jurisdiction, venue, severance--effect of failure to join action for necessaries.

Jurisdiction, venue, severance--effect of failure to join action for necessaries.

210.829. 1. The circuit court has jurisdiction of an action brought under sections 210.817 to 210.852. The action may be joined by separate document with an action for dissolution of marriage, annulment, separate maintenance, support, custody or visitation, except that in any action instituted at the request of the division of child support enforcement by a prosecuting or circuit attorney or attorney under contract with such division, if an action for dissolution, annulment, separate maintenance, custody or visitation is joined hereunder, it shall be severed upon request. Failure to join an action for reimbursement of necessaries provided with an action brought under sections 210.817 to 210.852 shall not be a bar to subsequently bringing such an action for reimbursement of necessaries provided.

2. A person who has sexual intercourse in this state thereby submits to the jurisdiction of the courts of this state to an action brought under sections 210.817 to 210.852 with respect to a child who may have been conceived by that act of intercourse. In addition to any other method provided by rule or statute, including sections 506.160 and 506.510, personal jurisdiction may be acquired by personal service of summons outside this state or by certified mail with proof of actual receipt.

3. Notwithstanding subsection 2 of this section, personal jurisdiction may be asserted over any person if there is any basis consistent with the constitution of this state or the United States.

4. An action brought under sections 210.817 to 210.852 may be brought in the county in which the child resides, the mother resides, or the alleged father resides or is found or, if the father is deceased, in which proceedings for probate of his estate have been or could be commenced.

(L. 1987 S.B. 328 § 8, A.L. 1993 S.B. 253, A.L. 1994 H.B. 1491 & 1134 merged with S.B. 508)

Effective 7-1-94



Section 210.830 Parties--guardian ad litem, when appointed.

Parties--guardian ad litem, when appointed.

210.830. The child shall be made a party to any action commenced under sections 210.817 to 210.852. If he is a minor, he may be represented by a next friend appointed for him for any such action. The child's mother or father or the division of child support enforcement or any person having physical or legal custody of the child may represent him as his next friend. A guardian ad litem shall be appointed for the child only if child abuse or neglect is alleged, or if the child is named as a defendant, or if the court determines that the interests of the child and his next friend are in conflict. The natural mother, each man presumed to be the father under section 210.822, and each man alleged to be the natural father, shall be made parties or, if not subject to the jurisdiction of the court, shall be given notice of the action in a manner prescribed by the court and an opportunity to be heard. The court may align the parties.

(L. 1987 S.B. 328 § 9, A.L. 1993 S.B. 253, A.L. 1998 S.B. 910)



Section 210.832 Pretrial proceedings, informal hearing before master--testimony of party may be compelled, when--physician testimony not privileged, when--bond required when, amount--temporary support order issued, when.

Pretrial proceedings, informal hearing before master--testimony of party may be compelled, when--physician testimony not privileged, when--bond required when, amount--temporary support order issued, when.

210.832. 1. As soon as practicable after an action to declare the existence or nonexistence of the father and child relationship has been brought, the court may order that an informal hearing be held before a master. The public shall be barred from the hearing. A record of the proceeding or any portion of a proceeding shall be kept if any party requests or the court orders. Rules of evidence need not be observed.

2. Upon the refusal of any witness, including a party, to testify under oath or produce evidence, the court may order such witness to testify under oath and produce evidence concerning all relevant facts. If the refusal is on the ground that the witness' testimony or evidence might tend to incriminate the witness, the court may order that such testimony or evidence is inadmissible in any criminal action against the witness. If the court enters such order, the refusal of a witness to obey an order to testify or produce evidence is civil contempt of court.

3. Testimony of a physician concerning the medical circumstances of the pregnancy and the condition and characteristics of the child upon birth is not privileged.

4. Upon motion of a party, the court may require a presumed father to post bond with the court in an amount sufficient to guarantee payment of support for the period between the date the action is commenced and the expected date of final disposition of the action. In determining the amount of bond, the court shall consider the factors set forth in subsection 5 of section 210.841.

5. Upon motion of a party, the court shall enter a temporary support order requiring the provision of child support pending the final determination of parentage if there is clear and convincing evidence establishing a presumption of paternity under section 210.822 or an acknowledgment pursuant to section 210.823. In determining the amount of such child support, the court shall comply with subsection 5 of section 210.841. The order shall be retroactive to the later of the date of service of the motion or the date that any presumption pursuant to section 210.822 or an acknowledgment pursuant to section 210.823 first arose.

(L. 1987 S.B. 328 § 10, A.L. 1997 S.B. 361)

Effective 7-1-97



Section 210.834 Blood tests--expert defined.

Blood tests--expert defined.

210.834. 1. The court may, and upon request of any party shall require the child, mother, alleged father, any presumed father who is a party to the action, and any male witness who testifies or shall testify about his sexual relations with the mother at the possible time of conception, to submit to blood tests. The tests shall be performed by an expert as defined in subsection 7 of this section.

2. The court, upon reasonable request by a party, may order that independent tests be performed by other experts as defined in this section.

3. If any party refuses to submit to blood tests ordered by the court pursuant to subsection 1 or 2 of this section, such refusal shall constitute civil contempt of court and shall be admissible as evidence in the action. In addition, upon motion and reasonable notice to the party refusing to submit to blood tests, the court shall, except for good cause shown, enter an order striking the party's pleadings and rendering a judgment by default on the issue of the existence of the parent-and-child relationship.

4. Whenever the court finds that the results of the blood tests show that a person presumed or alleged to be the father of the child is not the father of such child, such evidence shall be conclusive of nonpaternity and the court shall dismiss the action as to that party, and the cost of such blood tests shall be assessed against the party instituting the action unless the division of child support enforcement, through a prosecuting attorney or circuit attorney or other attorney under contract with such division, is a party to such action, in which case the cost of such blood tests shall be assessed against the state. The court shall order the state to pay reasonable attorney's fees for counsel and the costs of any blood tests where such blood tests show that the person presumed or alleged to be the father of the child is not the father of such child and the state proceeds further in an action pursuant to sections 210.817 to 210.852 to attempt to establish that such person is the father of the child.

5. Certified documentation of the chain of custody of the blood or tissue specimens is competent evidence to establish such chain of custody. An expert's report shall be admitted at trial as evidence of the test results stated therein without the need for foundation testimony or other proof of authenticity or accuracy, unless a written motion containing specific factual allegations challenging the testing procedures, the chain of custody of the blood or tissue specimens, or the results has been filed and served on each party, and the motion is sustained by the court or an administrative agency not less than thirty days before the trial.

6. The provisions of subsection 5 of this section shall also apply when the blood tests were not ordered by the court, if the court finds that the tests were conducted by an expert as defined in subsection 7 of this section.

7. As used in sections 210.817 to 210.852, the term "expert" shall include, but not be limited to, a person who performs or analyzes a genetic test of a type generally acknowledged as reliable by accreditation bodies designated by the secretary of the Department of Health and Human Services pursuant to 42 U.S.C. 666(a) and performed by a laboratory approved by such accreditation bodies.

(L. 1987 S.B. 328 § 11, A.L. 1994 H.B. 1491 & 1134, A.L. 1997 S.B. 361)

Effective 7-1-97



Section 210.836 Evidence relating to paternity.

Evidence relating to paternity.

210.836. Evidence relating to paternity may include:

(1) Evidence of sexual intercourse between the mother and the alleged father during the possible time of conception of the child;

(2) An expert's opinion concerning the probability of the alleged father's paternity of the child based upon the duration of the mother's pregnancy;

(3) Blood test results, weighed in accordance with the evidence of the statistical probability of the alleged father's paternity of the child;

(4) Medical or anthropological evidence relating to the alleged father's paternity of the child based on tests performed by experts; and

(5) All other evidence relevant to the issue of the paternity of the child.

(L. 1987 S.B. 328 § 12)

Effective 7-15-87



Section 210.838 Pretrial recommendation--actions, effect of party's refusal to accept.

Pretrial recommendation--actions, effect of party's refusal to accept.

210.838. 1. If a pretrial hearing is conducted under section 210.832, the master conducting the hearing shall, on the basis of the information at the pretrial hearing, evaluate the probability of determining the existence or nonexistence of the father and child relationship in a trial and whether a judicial declaration of the relationship would be in the best interests of the child. On the basis of the evaluation, an appropriate recommendation for settlement shall be made to the parties, which may include either of the following:

(1) That the action be dismissed with or without prejudice; or

(2) That the alleged father voluntarily acknowledge his paternity of the child.

2. If the parties accept a recommendation made in accordance with subsection 1 of this section, judgment shall be entered accordingly.

3. If a party refuses to accept a recommendation made under subsection 1 of this section, and blood tests have not been taken, the court shall require the parties to submit to blood tests, if practicable. Thereafter, the master shall make an appropriate final recommendation. If a party refuses to accept the final recommendation, the action shall be set for trial.

4. The guardian ad litem may accept or refuse to accept a recommendation under this section.

5. The informal hearing may be terminated and the action set for trial if the master conducting the hearing finds it unlikely that all parties would accept a recommendation he might make under subsection 1 or 3 of this section.

(L. 1987 S.B. 328 § 13)

Effective 7-15-87



Section 210.839 Civil action, procedure--admissibility of evidence, parties--default judgment may be entered, when.

Civil action, procedure--admissibility of evidence, parties--default judgment may be entered, when.

210.839. 1. An action filed pursuant to sections 210.817 to 210.852 is a civil action governed by the rules of civil procedure. The mother of the child and the alleged father are competent to testify and may be compelled to testify. Subsections 2 and 3 of section 210.832 and sections 210.834 and 210.836 apply.

2. Testimony relating to sexual access to the mother at a time other than the probable period of conception of the child is inadmissible in evidence.

3. In an action against an alleged or presumed father, evidence offered by him with respect to a man who is not subject to the jurisdiction of the court concerning his sexual intercourse with the mother at or about the probable period of conception of the child is admissible in evidence only if he has undergone and made available to the court the results of blood tests which do not exclude the possibility of his paternity of the child. A man who is identified and subject to the jurisdiction of the court shall be made a defendant in the action not less than sixty days prior to trial by the party identifying him. Where such man is not subject to the jurisdiction of the court, the alleged or presumed father shall provide all other parties with the name and address of the man at least thirty days prior to trial. If a male witness is produced at trial for the purpose stated in this subsection, but the party calling the witness failed to implead such male witness as a party defendant or provide the notice required to all other parties, the court may adjourn the proceeding to take a blood test of the witness prior to receiving his testimony, if the court finds that the party calling the witness acted in good faith. If the court determines that the party calling the witness did not act in good faith as to the required notice, the court shall not grant a continuance, and such witness shall be incompetent to testify.

4. No party shall have a right to trial by jury. Unless a presumption applies pursuant to section 210.822, the burden of proof on all issues shall be preponderance of the evidence.

5. If any party fails to file an answer or otherwise appear in response to an action commenced pursuant to sections 210.817 to 210.852 within the time prescribed by law or rules of practice of the court, the court shall enter judgment against such party by default.

6. Copies of any paid or unpaid bill for pregnancy, childbirth or genetic testing shall be admitted as evidence without requiring third-party foundation testimony if such copies have been provided to all parties not less than seven days prior to trial. Such copies shall constitute prima facie evidence of the amounts incurred for such services or testing.

(L. 1987 S.B. 328 § 14, A.L. 1993 S.B. 253, A.L. 1997 S.B. 361)

Effective 7-1-97



Section 210.841 Judgment or order, contents--amount of support, presumption.

Judgment or order, contents--amount of support, presumption.

210.841. 1. The judgment or order of the court determining the existence or nonexistence of the parent and child relationship is determinative for all purposes.

2. If the judgment or order of the court varies with the child's birth certificate, the court shall order that an amended birth registration be made pursuant to section 210.849.

3. The judgment or order shall contain the Social Security number of each party and may contain any other provision directed against the appropriate party to the proceeding concerning:

(1) The duty of support;

(2) The custody and guardianship of the child;

(3) Visitation privileges with the child;

(4) The furnishing of bond or other security for the payment of the judgment; or

(5) Any matter in the best interest of the child. The judgment or order may direct the father to pay the reasonable expenses of the mother's pregnancy and confinement.

4. Support judgments or orders ordinarily shall be for periodic payments. In the best interests of the child, a lump sum payment or the purchase of an annuity may be ordered in lieu of periodic payments of support. The court may limit the father's liability for past support of the child to the proportion of the expenses already incurred that the court deems just.

5. There shall be a rebuttable presumption that the amount of support that would result from the application of supreme court rule 88.01 is the correct amount of child support to be awarded. A written finding or specific finding on the record that the application of supreme court rule 88.01 would be unjust or inappropriate in a particular case, after considering all relevant factors including the factors in subsection 6 of this section, shall be sufficient to rebut the presumption in the case.

6. In determining the amount to be paid by a parent for support of the child and the period during which the duty of support is owed, the court shall consider all relevant facts, including:

(1) The needs of the child;

(2) The standard of living and circumstances of the parents;

(3) The relative financial means of the parents;

(4) The earning ability of the parents;

(5) The need and capacity of the child for education, including higher education;

(6) The age of the child;

(7) The financial resources and earning capacity of the child;

(8) The responsibility of the parents for the support of other children;

(9) The value of the services contributed by the custodial parent; and

(10) The standard of living and circumstances of the family prior to the dissolution of marriage of parents or during the period of cohabitation of the parents.

7. Any award for periodic child support may be retroactive to the date of service of the original petition upon the obligor.

(L. 1987 S.B. 328 § 15, A.L. 1993 S.B. 253, A.L. 1997 S.B. 361)

Effective 7-1-97

(2002) Parent may seek child support order without first filing for dissolution, annulment, separate maintenance, custody, or visitation. State ex rel. Division of Family Services v. Summerford, 75 S.W.3d 353 (Mo.App.W.D.).



Section 210.842 Costs.

Costs.

210.842. The court may enter judgment in the amount of the reasonable fees for counsel, experts, the child's guardian ad litem and other costs of the action and pretrial proceedings, including blood tests, to be paid by the parties in such proportions and at such times as determined by the court, except that:

(1) No fees or costs shall be assessed to an indigent party as a condition precedent to blood tests; and

(2) No such costs, other than the costs of blood tests and any other fees or charges assessed pursuant to subsection 4 of section 210.834, shall be assessed to the state of Missouri or a political subdivision thereof.

(L. 1987 S.B. 328 § 16, A.L. 1996 S.B. 869, A.L. 1997 S.B. 361)

Effective 7-1-97



Section 210.843 Enforcement of judgment or order--payments to be made to circuit clerk or family support payment center--failure to comply, civil contempt.

Enforcement of judgment or order--payments to be made to circuit clerk or family support payment center--failure to comply, civil contempt.

210.843. 1. If the existence of a parent and child relationship is declared, and a duty of support has been established pursuant to sections 210.817 to 210.852, the support obligation may be enforced in the same or in other appropriate proceedings by the mother, the child, the division of child support enforcement, or any other public agency that has furnished or may furnish the reasonable expenses of pregnancy, confinement, education, support, or funeral, or by any other person, including a private agency, to the extent he or she has furnished or is furnishing these expenses.

2. The court shall order that support payments be made to the clerk of the circuit court as trustee for remittance to the person entitled to receive the payments, or where that person has assigned his or her support rights to the division of family services pursuant to section 208.040 as trustee for remittance to the division, as long as the trusteeship remains in effect. Effective October 1, 1999, the court shall order support payments to be made to the family support payment center as required in section 454.530 as trustee for remittance to the person entitled to receive the payments.

3. Willful failure to obey any judgment or order of the court entered pursuant to this section is a civil contempt of court. Section 452.350 applies to support orders entered pursuant to this section, and all administrative and judicial remedies for the enforcements of judgments shall apply.

(L. 1987 S.B. 328 § 17, A.L. 1999 S.B. 291)

Effective 7-1-99



Section 210.844 Applicability of certain statutes.

Applicability of certain statutes.

210.844. In a proceeding to determine the existence of the parent and child relationship brought under sections 454.850 to 454.997* or under sections 454.1500 to 454.1728, the provisions of sections 210.817, 210.822, 210.823, 210.834, and 210.836 shall apply, but no other provisions of sections 210.818 through 210.852 shall apply.

(L. 1998 S.B. 910, A.L. 2011 H.B. 260)

*Section 454.997 was repealed by S.B. 613 Revision, 2007.



Section 210.845 Modification of decree, when--procedure, burden.

Modification of decree, when--procedure, burden.

210.845. 1. The provisions of any decree respecting support may be modified only upon a showing of changed circumstances so substantial and continuing as to make the terms unreasonable. In a proceeding for modifications of any child support award, the court, in determining whether or not a substantial change in circumstances has occurred, shall consider all financial resources of both parties, including the extent to which the reasonable expenses of either party are, or should be, shared by a spouse or other person with whom he cohabits, and the earning capacity of a party who is not employed. If the application of the guidelines and criteria set forth in supreme court rule 88.01 to the financial circumstances of the parties would result in a change of child support from the existing amount by twenty percent or more, then a prima facie showing has been made of a change of circumstances so substantial and continuing as to make the present terms unreasonable.

2. When the party seeking modification has met the burden of proof set forth in subsection 1 of this section, the child support shall be determined in conformity with criteria set forth in supreme court rule 88.01.

(L. 1987 S.B. 328 § 18, A.L. 1993 S.B. 253)



Section 210.846 Hearings and records, confidentiality--inspection allowed, when.

Hearings and records, confidentiality--inspection allowed, when.

210.846. Notwithstanding any other law concerning public hearings and records, any hearing or trial held under sections 210.817 to 210.852 shall be held in closed court without admittance of any person other than those necessary to the action or proceeding. All papers and records, other than the interlocutory or final judgment, pertaining to the action or proceeding, whether part of the permanent record of the court, are subject to inspection only by the prosecuting or circuit attorney or attorney under contract with the division of child support enforcement or upon the consent of the court and all interested persons, or in exceptional cases only upon order of the court for good cause shown.

(L. 1987 S.B. 328 § 19, A.L. 1993 S.B. 253)



Section 210.847 Grandparents liable for support payments for grandchildren, when--amount of support, relevant factors.

Grandparents liable for support payments for grandchildren, when--amount of support, relevant factors.

210.847. 1. In any action to determine child support needs and obligations for a child whose alleged father is less than eighteen years old, the parents of the alleged father and the parents of the mother, if the mother is also less than eighteen years old, shall be made joint parties and may be jointly liable for the support ordered by the court to the child until both the father and the mother reach the age of eighteen years. The court shall, based on the needs of the child, determine the amount of child support, including in-kind support being provided, to be paid by the alleged father who is under eighteen years of age and the amount of such payment which shall be paid by the parents of the alleged father, which shall not exceed the amount of the standard of need of the state's public assistance plan for one person. The court shall, based on the needs of the child, determine the amount of child support, including in-kind support being provided, to be paid by the mother who is under eighteen years of age and the amount of such payment which shall be paid by the parents of the mother, which shall not exceed the amount of the standard of need of the state's public assistance plan for one person.

2. The amount of the support payments to be paid pursuant to this section shall be determined pursuant to the provisions of section 210.841, except that in determining the amount to be paid by a father or mother less than eighteen years old or parent of such father or mother, the court shall also consider the following relevant facts:

(1) The standard of living and circumstances of the parents of the father less than eighteen years of age and the parents of the mother less than eighteen years of age;

(2) The relative financial means of the parents of the father less than eighteen years of age and the parents of the mother less than eighteen years of age; and

(3) The responsibility of the parents of the father less than eighteen years of age and the parents of the mother less than eighteen years of age for the support of other children.

3. The provisions of Missouri supreme court rule 88.01 shall not apply when a court determines the support obligation owed by the parents of a teen parent under eighteen years of age, pursuant to this section.

(L. 1994 H.B. 1547 & 961)



Section 210.848 Action to declare mother and child relationship.

Action to declare mother and child relationship.

210.848. Any interested party may bring an action to determine the existence or nonexistence of a mother and child relationship. Insofar as possible, the provisions of sections 210.817 to 210.852 applicable to the father and child relationship apply to the mother and child relationship.

(L. 1987 S.B. 328 § 20)

Effective 7-15-87



Section 210.849 Birth records.

Birth records.

210.849. Upon order of a court of this state or upon request of a court or authorized administrative agency of another state, the bureau shall prepare an amended birth certificate consistent with the findings of the court.

(L. 1987 S.B. 328 § 21)

Effective 7-15-87



Section 210.850 Uniformity of application and construction.

Uniformity of application and construction.

210.850. The provisions of sections 210.817 to 210.852 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of sections 210.817 to 210.852 among the states enacting it.

(L. 1987 S.B. 328 § 22)

Effective 7-15-87



Section 210.851 Citation of law.

Citation of law.

210.851. Sections 210.817 to 210.852 may be cited as the "Uniform Parentage Act".

(L. 1987 S.B. 328 § 23)

Effective 7-15-87



Section 210.852 Application to actions commenced prior to effective date.

Application to actions commenced prior to effective date.

210.852. Unless agreed to by the parties and the court, the provisions of sections 210.817 to 210.852 shall not apply to proceedings to determine paternity commenced prior to July 15, 1987.

(L. 1987 S.B. 328 § 24)

Effective 7-15-87



Section 210.853 Parenting plan in paternity actions.

Parenting plan in paternity actions.

210.853. Upon a finding of paternity by a court, the parties to a paternity action may submit, either separately or jointly, a parenting plan, as defined in section 452.310, regarding the child who is the subject of such paternity action. If a parenting plan is submitted, the court shall order a parenting plan for such child. If the court does not have proper jurisdiction, the court shall transfer the case to an appropriate court having jurisdiction on the matter.

(L. 1999 S.B. 1, et al. § 2)



Section 210.854 Paternity and support, setting aside of judgment, criteria--division to track cases.

Paternity and support, setting aside of judgment, criteria--division to track cases.

210.854. 1. In the event of the entry of a judgment or judgments of paternity and support, whether entered in one judgment or separately, a person against whom such a judgment or judgments have been entered may file a petition requesting a circuit court with jurisdiction over the subject child or children to set aside said judgment or judgments in the interests of justice and upon the grounds set forth in this section. Such a petition may be filed at any time prior to December 31, 2011. After that date, the petition shall be filed within two years of the entry of the original judgment of paternity and support or within two years of entry of the later judgment in the case of separate judgments of paternity and support and shall be filed in the county which entered the judgment or judgments of paternity and support. Any such petition shall be served upon the biological mother and any other legal guardian or custodian in the same manner provided for service of process in the rules of civil procedure. The child or children shall be made a party and shall have a guardian ad litem appointed for the child or children before any further proceedings are had. If the child or children are recipients of IV-D services as defined in subdivision (8) of section 454.460, the family support division shall also be made a party and shall be duly served.

2. The petition shall include an affidavit executed by the petitioner alleging that evidence exists which was not considered before entry of judgment and either:

(1) An allegation that genetic testing was conducted within ninety days prior to the filing of such petition using DNA methodology to determine the probability or improbability of paternity, and performed by an expert as defined in section 210.834. The affidavit shall also allege that the test results, which are attached thereto, indicate that a person subject to the child support payment order has been excluded as the child's father; or

(2) A request to the court for an order of genetic paternity testing using DNA methodology.

3. The court, after a hearing wherein all interested parties have been given an opportunity to present evidence and be heard, and upon a finding of probable cause to believe said testing may result in a determination of nonpaternity, shall order the relevant parties to submit to genetic paternity testing. The genetic paternity testing costs shall be paid by the petitioner.

4. Upon a finding that the genetic test referred to herein was properly conducted, accurate, and indicates that the person subject to the child support payment order has been excluded as the child's father, the court shall, unless it makes written findings of fact and conclusions of law that it is in the best interest of the parties not to do so:

(1) Grant relief on the petition and enter judgment setting aside the previous judgment or judgments of paternity and support, or acknowledgment of paternity under section 210.823 only as to the child or children found not to be the biological child or children of the petitioner;

(2) Extinguish any existing child support arrearage only as to the child or children found not to be the biological child or children of the petitioner; and

(3) Order the department of health and senior services to modify the child's birth certificate accordingly.

5. The provisions of this section shall not apply to grant relief to the parent of any adopted child.

6. A finding under subsection 4 of this section shall constitute a material mistake of fact under section 210.823.

7. The provisions of this section shall not be construed to create a cause of action to recover child support or state debt, under subdivision (2) of subsection 1 of section 454.465 and subsection 10 of section 452.340, that was previously paid pursuant to the order. The petitioner shall have no right for reimbursement for any moneys previously paid pursuant to said order.

8. Any petitioner who has pled guilty to or been found guilty of an offense for criminal nonsupport under section 568.040, as to a child or children who have been found not to be the biological child or children of the petitioner, may apply to the court in which the petitioner pled guilty or was sentenced for an order to expunge from all official records all recordations of his arrest, plea, trial, or conviction. If the court determines, after hearing, that the petitioner has had a judgment or judgments of paternity and support set aside under this section, the court shall enter an order of expungement. Upon granting of the order of expungement under this subsection, the records and files maintained in any administrative or court proceeding in an associate or circuit division of the circuit court under this section shall be confidential and only available to the parties or by order of the court for good cause shown. The effect of such order shall be to restore such person to the status he or she occupied prior to such arrest, plea, or conviction and as if such event had never taken place. No person as to whom such order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his failure to recite or acknowledge such arrest, plea, trial, conviction, or expungement in response to any inquiry made of him for any purpose whatsoever and no such inquiry shall be made for information relating to an expungement under this section.

9. Beginning in 2010, the family support division shall track and report to the general assembly the number of cases known to the division in which a court, within the calendar year, set aside a previous judgment or judgments of paternity and support under subsection 4 of this section. The family support division shall submit the report annually by December thirty-first.

(L. 2009 S.B. 141)



Section 210.860 Tax levy, amount, purposes--ballot--deposit of funds in special community children's services fund.

Tax levy, amount, purposes--ballot--deposit of funds in special community children's services fund.

210.860. 1. The governing body of any county or city not within a county may, after voter approval pursuant to this section, levy a tax not to exceed twenty-five cents on each one hundred dollars of assessed valuation on taxable property in the county for the purpose of providing counseling, family support, and temporary residential services to persons eighteen years of age or less and those services described in section 210.861. The question shall be submitted to the qualified voters of the county or city not within a county at a county or state general, primary or special election upon the motion of the governing body of the county or city not within a county or upon the petition of eight percent of the qualified voters of the county determined on the basis of the number of votes cast for governor in such county or city not within a county at the last gubernatorial election held prior to the filing of the petition. The election officials of the county or city not within a county shall give legal notice as provided in chapter 115. The question shall be submitted in substantially the following form:

Shall ...................... County (City) be authorized to levy a tax of ................ cents on each one hundred dollars of assessed valuation on taxable property in the county (city) for the purpose of establishing a community children's services fund for purposes of providing funds for counseling and related services to children and youth in the county (city) eighteen years of age or less and services which will promote healthy lifestyles among children and youth and strengthen families?

â ã YES â ã NO

If a majority of the votes cast on the question by the qualified voters voting thereon are in favor of the question, then the tax shall be levied and collected as otherwise provided by law. If a majority of the votes cast on the question by the qualified voters voting thereon are opposed to the question, then the tax shall not be levied unless and until the question is again submitted to the qualified voters of the county or city not within a county and a majority of such voters are in favor of such a tax, and not otherwise.

2. All revenues generated by the tax prescribed in this section shall be deposited in the county treasury or, in a city not within a county, to the board established by law to administer such fund to the credit of a special "Community Children's Services Fund" to accomplish the purposes set out herein and shall be used for no other purpose. Such fund shall be administered by and expended only upon approval by a board of directors, established pursuant to section 210.861.

(L. 1993 S.B. 253 § 24, A.L. 1994 S.B. 595, A.L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 210 merged with S.B. 238)



Section 210.861 Board of directors, term, expenses, organization--powers--funds, expenditure, purpose, restrictions.

Board of directors, term, expenses, organization--powers--funds, expenditure, purpose, restrictions.

210.861. 1. When the tax prescribed by section 210.860 or section 67.1775 is established, the governing body of the city or county or city not within a county shall appoint a board of directors consisting of nine members, who shall be residents of the city or county or city not within a county. All board members shall be appointed to serve for a term of three years, except that of the first board appointed, three members shall be appointed for one-year terms, three members for two-year terms and three members for three-year terms. Board members may be reappointed. In a city not within a county, or any county of the first classification with a charter form of government with a population not less than nine hundred thousand inhabitants, or any county of the first classification with a charter form of government with a population not less than two hundred thousand inhabitants and not more than six hundred thousand inhabitants, or any noncharter county of the first classification with a population not less than one hundred seventy thousand and not more than two hundred thousand inhabitants, or any noncharter county of the first classification with a population not less than eighty thousand and not more than eighty-three thousand inhabitants, or any third classification county with a population not less than twenty-eight thousand and not more than thirty thousand inhabitants, or any county of the third classification with a population not less than nineteen thousand five hundred and not more than twenty thousand inhabitants the members of the community mental health board of trustees appointed pursuant to the provisions of sections 205.975 to 205.990 shall be the board members for the community children's services fund. The directors shall not receive compensation for their services, but may be reimbursed for their actual and necessary expenses.

2. The board shall elect a chairman, vice chairman, treasurer, and such other officers as it deems necessary for its membership. Before taking office, the treasurer shall furnish a surety bond, in an amount to be determined and in a form to be approved by the board, for the faithful performance of his or her duties and faithful accounting of all moneys that may come into his or her hands. The treasurer shall enter into the surety bond with a surety company authorized to do business in Missouri, and the cost of such bond shall be paid by the board of directors. The board shall administer and expend all funds generated pursuant to section 210.860 or section 67.1775 in a manner consistent with this section.

3. The board may contract with public or not-for-profit agencies licensed or certified where appropriate to provide qualified services and may place conditions on the use of such funds. The board shall reserve the right to audit the expenditure of any and all funds. The board and any agency with which the board contracts may establish eligibility standards for the use of such funds and the receipt of services. No member of the board shall serve on the governing body, have any financial interest in, or be employed by any agency which is a recipient of funds generated pursuant to section 210.860 or section 67.1775.

4. Revenues collected and deposited in the community children's services fund may be expended for the purchase of the following services:

(1) Up to thirty days of temporary shelter for abused, neglected, runaway, homeless or emotionally disturbed youth; respite care services; and services to unwed mothers;

(2) Outpatient chemical dependency and psychiatric treatment programs; counseling and related services as a part of transitional living programs; home-based and community-based family intervention programs; unmarried parent services; crisis intervention services, inclusive of telephone hotlines; and prevention programs which promote healthy lifestyles among children and youth and strengthen families;

(3) Individual, group, or family professional counseling and therapy services; psychological evaluations; and mental health screenings.

5. Revenues collected and deposited in the community children's services fund may not be expended for inpatient medical, psychiatric, and chemical dependency services, or for transportation services.

(L. 1993 S.B. 253 § 25, A.L. 1994 S.B. 595, A.L. 1995 H.B. 97, A.L. 1996 S.B. 728, A.L. 2001 S.B. 323 & 230, A.L. 2005 H.B. 58 merged with H.B. 186 merged with S.B. 210 merged with S.B. 238)



Section 210.865 Information system, tracking of children by court and by certain state departments--information to be confidential, when.

Information system, tracking of children by court and by certain state departments--information to be confidential, when.

210.865. The juvenile divisions of the circuit courts and the departments of social services, mental health, elementary and secondary education and health shall share information regarding individual children who have come into contact with, or been provided services by, the courts and such departments. The state courts administrator and the departments of social services, mental health, elementary and secondary education and health shall coordinate their information systems to allow for sharing of information regarding and tracking of individual children by the juvenile divisions of the circuit courts, the departments of social services, mental health, elementary and secondary education and health and school districts. All information received by a court, any department or any school district pursuant to this section shall remain subject to the same confidentiality requirements as are imposed on the department that originally collected the information. With regard to the information required to be shared pursuant to this section, the department of elementary and secondary education shall only share information on students who have committed an act which, if it had been committed by an adult, would be a misdemeanor or felony offense pursuant to the laws of Missouri, other states or the federal government.

(L. 1995 H.B. 174, et al. § 5, A.L. 2000 S.B. 944)



Section 210.870 Juvenile information governance commission created, members, duties, meetings, annual report.

Juvenile information governance commission created, members, duties, meetings, annual report.

210.870. 1. There is hereby established the "Juvenile Information Governance Commission".

2. The commission shall be composed of the following members:

(1) The director of the department of mental health;

(2) The director of the department of health and senior services;

(3) The commissioner of education;

(4) The director of the department of social services;

(5) The director of the division of family services of the department of social services;

(6) The director of the division of youth services of the department of social services;

(7) The state courts administrator;

(8) The superintendent of the highway patrol;

(9) The chief information officer of the office of information technology of the office of administration;

(10) One judge who hears juvenile cases in a circuit comprised of one county of the first classification, appointed by the chief justice of the supreme court;

(11) One judge who hears juvenile cases in a circuit comprised of more than one county, appointed by the chief justice of the supreme court;

(12) One juvenile officer representing a circuit comprised of one county of the first classification, appointed by the chief justice of the supreme court;

(13) One juvenile officer representing a circuit comprised of more than one county, appointed by the chief justice of the supreme court.

3. The commission shall authorize categories of information to be shared between executive agencies and juvenile and family divisions of the circuit courts pursuant to section 210.865. The commission shall provide vision, strategy, policy approval and oversight for development and implementation of agency, law enforcement and juvenile and family court information sharing. The commission may appoint subcommittees to address technical and policy issues associated with information sharing, communication, development and implementation.

4. The state courts administrator or a designee shall chair the commission.

5. The commission shall meet as determined by the chair but not less than semiannually. A majority of the members of the commission shall constitute a quorum.

6. No member of the commission shall receive compensation for the performance of duties associated with membership on the commission.

7. Official minutes of all commission meetings shall be prepared by the chair, distributed to the members and filed by the state courts administrator.

8. The commission shall, on January 1, 2002, and annually thereafter on January first of each succeeding year, transmit a report summarizing the commission's findings to the general assembly.

(L. 2001 H.B. 236)



Section 210.875 Children's services commission study, purpose.

Children's services commission study, purpose.

210.875. 1. The Missouri children's services commission shall evaluate current state laws and policies that affect incarcerated parents and their children. The commission shall place particular emphasis on the areas of child custody and visitation.

2. The commission shall inform legislators and policy makers about the problems facing children of incarcerated parents and the value of coordinating penal policies and child welfare goals.

3. The commission may develop and recommend specific legislative proposals and propose state and local programs to respond to the needs of children of incarcerated parents including, but not limited to, alternative sentencing laws and the establishment of community-based care facilities to maintain custody in the incarcerated parent and to promote the welfare of such parent's children.

(L. 1998 S.B. 720)



Section 210.877 Courts and agencies to provide information.

Courts and agencies to provide information.

210.877. The circuit courts* of this state, the office of the state courts administrator, the department of public safety, the department of corrections and the department of social services shall cooperate with the commission by providing information needed by the commission as requested by the commission.

(L. 1998 S.B. 720)

*Word "court" appears in original rolls.



Section 210.900 Definitions.

Definitions.

210.900. 1. Sections 210.900 to 210.936 shall be known and may be cited as the "Family Care Safety Act".

2. As used in sections 210.900 to 210.936, the following terms shall mean:

(1) "Child-care provider", any licensed or license-exempt child-care home, any licensed or license-exempt child-care center, child-placing agency, residential care facility for children, group home, foster family group home, foster family home, employment agency that refers a child-care worker to parents or guardians as defined in section 289.005*. The term "child-care provider" does not include summer camps or voluntary associations designed primarily for recreational or educational purposes;

(2) "Child-care worker", any person who is employed by a child-care provider, or receives state or federal funds, either by direct payment, reimbursement or voucher payment, as remuneration for child-care services;

(3) "Department", the department of health and senior services;

(4) "Elder-care provider", any operator licensed pursuant to chapter 198 or any person, corporation, or association who provides in-home services under contract with the division of aging, or any employer of nurses or nursing assistants of home health agencies licensed pursuant to sections 197.400 to 197.477, or any nursing assistants employed by a hospice pursuant to sections 197.250 to 197.280, or that portion of a hospital for which subdivision (3) of subsection 1 of section 198.012 applies;

(5) "Elder-care worker", any person who is employed by an elder-care provider, or who receives state or federal funds, either by direct payment, reimbursement or voucher payment, as remuneration for elder-care services;

(6) "Employer", any child-care provider, elder- care provider, or personal-care provider as defined in this section;

(7) "Mental health provider", any developmental disability facility or group home as defined in section 633.005;

(8) "Mental health worker", any person employed by a mental health provider to provide personal care services and supports;

(9) "Patrol", the Missouri state highway patrol;

(10) "Personal-care attendant" or "personal-care worker", a person who performs routine services or supports necessary for a person with a physical or mental disability to enter and maintain employment or to live independently;

(11) "Personal-care provider", any person, corporation, or association who provides personal-care services or supports under contract with the department of mental health, the division of aging, the department of health and senior services or the department of elementary and secondary education;

(12) "Related child care", child care provided only to a child or children by such child's or children's grandparents, great-grandparents, aunts or uncles, or siblings living in a residence separate from the child or children;

(13) "Related elder care", care provided only to an elder by an adult child, a spouse, a grandchild, a great-grandchild or a sibling of such elder.

(L. 1999 H.B. 490 & H.B. 308 § 3, A.L. 2001 S.B. 48, A.L. 2008 S.B. 1081, A.L. 2011 H.B. 555 merged with H.B. 648)

*Section 289.005 was repealed by H.B. 393, 1995.



Section 210.903 Family care safety registry and access line established, contents.

Family care safety registry and access line established, contents.

210.903. 1. To protect children, the elderly, the disabled, including the developmentally disabled individuals in this state, and to promote family and community safety by providing information concerning family caregivers, there is hereby established within the department of health and senior services a "Family Care Safety Registry and Access Line" which shall be available by January 1, 2001.

2. The family care safety registry shall contain information on child-care workers', elder-care workers', mental health workers', and personal-care workers' background and on child-care, elder-care, mental health, and personal-care providers through:

(1) The patrol's criminal record check system pursuant to section 43.540, including state and national information, to the extent possible;

(2) Probable cause findings of abuse and neglect prior to August 28, 2004, or findings of abuse and neglect by a preponderance of the evidence after August 28, 2004, pursuant to sections 210.109 to 210.183 and, as of January 1, 2003, financial exploitation of the elderly or disabled, pursuant to section 570.145;

(3) The division of aging's employee disqualification list pursuant to section 660.315;

(4) As of January 1, 2003, the department of mental health's employee disqualification registry;

(5) Foster parent licensure denials, revocations and involuntary suspensions pursuant to section 210.496;

(6) Child-care facility license denials, revocations and suspensions pursuant to sections 210.201 to 210.259;

(7) Residential living facility and nursing home license denials, revocations, suspensions and probationary status pursuant to chapter 198; and

(8) As of January 1, 2004, a check of the patrol's Missouri uniform law enforcement system (MULES) for sexual offender registrations pursuant to section 589.400.

(L. 1999 H.B. 490 & H.B. 308 § 4, A.L. 2001 S.B. 48, A.L. 2003 S.B. 184, A.L. 2004 H.B. 1453, A.L. 2008 S.B. 1081)



Section 210.906 Registration form, contents--violation, penalty--fees--voluntary registration permitted, when.

Registration form, contents--violation, penalty--fees--voluntary registration permitted, when.

210.906. 1. Every child-care worker or elder-care worker hired on or after January 1, 2001, or personal-care worker hired on or after January 1, 2002, or mental health worker hired on or after January 1, 2009, shall complete a registration form provided by the department. The department shall make such forms available no later than January 1, 2001, and may, by rule, determine the specific content of such form, but every form shall:

(1) Request the valid Social Security number of the applicant;

(2) Include information on the person's right to appeal the information contained in the registry pursuant to section 210.912;

(3) Contain the signed consent of the applicant for the background checks required pursuant to this section; and

(4) Contain the signed consent for the release of information contained in the background check for employment purposes only.

2. Every child-care worker or elder-care worker hired on or after January 1, 2001, and every personal-care worker hired on or after January 1, 2002, and every mental health worker hired on or after January 1, 2009, shall complete a registration form within fifteen days of the beginning of such person's employment. Any person employed as a child-care, elder-care, mental health, or personal-care worker who fails to submit a completed registration form to the department of health and senior services as required by sections 210.900 to 210.936 without good cause, as determined by the department, is guilty of a class B misdemeanor.

3. The costs of the criminal background check may be paid by the individual applicant, or by the provider if the applicant is so employed, or for those applicants receiving public assistance, by the state through the terms of the self-sufficiency pact pursuant to section 208.325. Any moneys remitted to the patrol for the costs of the criminal background check shall be deposited to the credit of the criminal record system fund as required by section 43.530.

4. Any person licensed pursuant to sections 210.481 to 210.565 shall be automatically registered in the family care safety registry at no additional cost other than the costs required pursuant to sections 210.481 to 210.565.

5. Any person not required to register pursuant to the provisions of sections 210.900 to 210.936 may also be included in the registry if such person voluntarily applies to the department for registration and meets the requirements of this section and section 210.909, including submitting to the background checks in subsection 1 of section 210.909.

6. The provisions of sections 210.900 to 210.936 shall not extend to related child care, related elder care or related personal care.

(L. 1999 H.B. 490 & H.B. 308 § 5, A.L. 2001 S.B. 48, A.L. 2002 S.B. 923, et al., A.L. 2008 S.B. 1081)



Section 210.909 Department duties--information included in registry, when--registrant notification.

Department duties--information included in registry, when--registrant notification.

210.909. 1. Upon submission of a completed registration form by a child-care worker, elder-care worker, mental health worker, or personal-care attendant, the department shall:

(1) Determine if a probable cause finding of child abuse or neglect prior to August 28, 2004, or a finding of child abuse or neglect by a preponderance of the evidence after August 28, 2004, involving the applicant has been recorded pursuant to sections 210.109 to 210.183 and, as of January 1, 2003, if there is a probable cause finding of financial exploitation of the elderly or disabled pursuant to section 570.145;

(2) Determine if the applicant has been refused licensure or has experienced involuntary licensure suspension or revocation pursuant to section 210.496;

(3) Determine if the applicant has been placed on the employee disqualification list pursuant to section 660.315;

(4) As of January 1, 2003, determine if the applicant is listed on the department of mental health's employee disqualification registry;

(5) Determine through a request to the patrol pursuant to section 43.540 whether the applicant has any criminal history record for a felony or misdemeanor or any offense for which the person has registered pursuant to sections 589.400 to 589.425; and

(6) If the background check involves a provider, determine if a facility has been refused licensure or has experienced licensure suspension, revocation or probationary status pursuant to sections 210.201 to 210.259 or chapter 198; and

(7) As of January 1, 2004, determine through a request to the patrol if the applicant is a registered sexual offender pursuant to section 589.400 listed in the Missouri uniform law enforcement system (MULES).

2. Upon completion of the background check described in subsection 1 of this section, the department shall include information in the registry for each registrant as to whether any convictions, employee disqualification listings, registry listings, probable cause findings, pleas of guilty or nolo contendere, or license denial, revocation or suspension have been documented through the records checks authorized pursuant to the provisions of sections 210.900 to 210.936.

3. The department shall notify such registrant in writing of the results of the determination recorded on the registry pursuant to this section.

(L. 1999 H.B. 490 & H.B. 308 § 6, A.L. 2001 S.B. 48, A.L. 2003 S.B. 184, A.L. 2004 H.B. 1453, A.L. 2008 S.B. 1081)



Section 210.912 Right to appeal, procedure.

Right to appeal, procedure.

210.912. The department's registration form for the family care safety registry and the department's notification pursuant to subsection 1 of section 210.906 and subsection 3 of section 210.909 shall advise the person of a right to appeal the information contained in the registry. Such right to appeal shall be limited only to the accuracy in the transfer of information to the registry and shall not include a right to appeal the accuracy of the substance of the information transferred. Any such appeal shall be filed in writing at the office of the director of the department of health and senior services within thirty days of receiving the results of the determination. An administrative appeal shall be set within thirty days of the filing of the appeal and a decision shall be made within sixty days. If the appeal is decided in favor of such person, the person's records shall be restored in the registry along with a copy of the hearing decision. If the appeal is decided against such person, the person may seek judicial review of such decision pursuant to sections 536.100 to 536.150. An applicant's right to appeal herein is in addition to any other appeal rights granted by state law.

(L. 1999 H.B. 490 & H.B. 308 § 7)



Section 210.915 Departmental collaboration on registry information--rulemaking authority.

Departmental collaboration on registry information--rulemaking authority.

210.915. The department of corrections, the department of public safety, the department of social services, the department of elementary and secondary education, and the department of mental health shall collaborate with the department to compare records on child-care, elder-care, mental health, and personal-care workers, including those individuals required to undergo a background check under the provisions of section 168.133, and the records of persons with criminal convictions and the background checks pursuant to subdivisions (1) to (8) of subsection 2 of section 210.903, and to enter into any interagency agreements necessary to facilitate the receipt of such information and the ongoing updating of such information. The department shall promulgate rules and regulations concerning such updating, including subsequent background reviews as listed in subsection 1 of section 210.909.

(L. 1999 H.B. 490 & H.B. 308 § 8, A.L. 2001 S.B. 48, A.L. 2008 S.B. 1081, A.L. 2011 S.B. 54)



Section 210.918 Toll-free telephone service maintained for access to information.

Toll-free telephone service maintained for access to information.

210.918. The department shall establish and maintain a toll-free telephone service to promote family and community safety by allowing access to certain information recorded in the registry, as provided in section 210.921. The department shall develop strategies to promote public awareness of the family care safety registry and toll-free telephone service.

(L. 1999 H.B. 490 & H.B. 308 § 9)



Section 210.921 Release of registry information, when--limitations of disclosure--immunity from liability, when.

Release of registry information, when--limitations of disclosure--immunity from liability, when.

210.921. 1. The department shall not provide any registry information pursuant to this section unless the department obtains the name and address of the person calling, and determines that the inquiry is for employment purposes only. For purposes of sections 210.900 to 210.936, "employment purposes" includes direct employer-employee relationships, prospective employer-employee relationships, and screening and interviewing of persons or facilities by those persons contemplating the placement of an individual in a child-care, elder-care, mental health, or personal-care setting. Disclosure of background information concerning a given applicant recorded by the department in the registry shall be limited to:

(1) Confirming whether the individual is listed in the registry; and

(2) Indicating whether the individual has been listed or named in any of the background checks listed in subsection 2 of section 210.903. If such individual has been so listed, the department of health and senior services shall only disclose the name of the background check in which the individual has been identified. With the exception of any agency licensed or contracted by the state to provide child care, elder care, mental health services, or personal care which shall receive specific information immediately if requested, any specific information related to such background check shall only be disclosed after the department has received a signed request from the person calling, with the person's name, address and reason for requesting the information.

2. Any person requesting registry information shall be informed that the registry information provided pursuant to this section consists only of information relative to the state of Missouri and does not include information from other states or information that may be available from other states.

3. Any person who uses the information obtained from the registry for any purpose other than that specifically provided for in sections 210.900 to 210.936 is guilty of a class B misdemeanor.

4. When any registry information is disclosed pursuant to subdivision (2) of subsection 1 of this section, the department shall notify the registrant of the name and address of the person making the inquiry.

5. The department of health and senior services staff providing information pursuant to sections 210.900 to 210.936 shall have immunity from any liability, civil or criminal, that otherwise might result by reason of such actions; provided, however, any department of health and senior services staff person who releases registry information in bad faith or with ill intent shall not have immunity from any liability, civil or criminal. Any such person shall have the same immunity with respect to participation in any judicial proceeding resulting from the release of registry information. The department is prohibited from selling the registry or any portion of the registry for any purpose including employment purposes as defined in subsection 1 of this section.

(L. 1999 H.B. 490 & H.B. 308 § 10, A.L. 2001 S.B. 48, A.L. 2008 S.B. 1081)



Section 210.922 Use of registry information by certain departments, when.

Use of registry information by certain departments, when.

210.922. The department of health and senior services, department of mental health, department of elementary and secondary education, and department of social services may use the registry information to carry out the duties assigned to the department pursuant to this chapter and chapters 168, 190, 195, 197, 198, 630, and 660.

(L. 2001 S.B. 48, A.L. 2003 S.B. 184, A.L. 2011 S.B. 54)



Section 210.924 Rulemaking authority.

Rulemaking authority.

210.924. The department and the department of social services shall promulgate rules and regulations necessary to implement the provisions of sections 210.900 to 210.936. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 210.900 to 210.936 shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. All rulemaking authority delegated prior to August 28, 1999, is of no force and effect and repealed. Nothing in this section shall be interpreted to repeal or affect the validity of any rule filed or adopted prior to August 28, 1999, if it fully complied with all applicable provisions of law. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 H.B. 490 & H.B. 308 § 11)



Section 210.927 Annual report, when, contents.

Annual report, when, contents.

210.927. The department of health and senior services shall make an annual report, no later than July first of each year, to the speaker of the house of representatives and the president pro tem of the senate on the operation of the family care safety registry and toll-free telephone service, including data on the number of information requests received from the public, identification of any barriers encountered in administering the provisions of sections 210.900 to 210.936, recommendations for removing or minimizing the barriers so identified, and any recommendations for improving the delivery of information on child-care, elder-care, mental health, and personal-care workers to the public.

(L. 1999 H.B. 490 & H.B. 308 § 12, A.L. 2001 S.B. 48, A.L. 2008 S.B. 1081)



Section 210.933 Registration qualifies as compliance with other background check requirements, elder-care workers, when.

Registration qualifies as compliance with other background check requirements, elder-care workers, when.

210.933. For any elder-care worker listed in the registry or who has submitted the registration form as required by sections 210.900 to 210.936, an elder-care provider may access the registry in lieu of the requirements established pursuant to section 660.315 or to subsections* 3, 4 and 5 of section 660.317.

(L. 1999 H.B. 490 & H.B. 308 § 14)

*Word "subsection" appears in original rolls.



Section 210.936 Registry information deemed public record.

Registry information deemed public record.

210.936. For purposes of providing background information pursuant to sections 210.900 to 210.936, reports and related information pursuant to sections 198.070 and 198.090, sections 210.109 to 210.183, section 630.170, and sections 660.300 to 660.317 shall be deemed public records.

(L. 1999 H.B. 490 & H.B. 308 § 15, A.L. 2001 S.B. 48)



Section 210.950 Safe place for newborns act--definitions--procedure--immunity from liability.

Safe place for newborns act--definitions--procedure--immunity from liability.

210.950. 1. This section shall be known and may be cited as the "Safe Place for Newborns Act of 2002". The purpose of this section is to protect newborn children from injury and death caused by abandonment by a parent, and to provide safe and secure alternatives to such abandonment.

2. As used in this section, the following terms mean:

(1) "Hospital", as defined in section 197.020;

(2) "Maternity home", the same meaning as such term is defined in section 135.600;

(3) "Nonrelinquishing parent", the biological parent who does not leave a newborn infant with any person listed in subsection 3 of this section in accordance with this section;

(4) "Pregnancy resource center", the same meaning as such term is defined in section 135.630;

(5) "Relinquishing parent", the biological parent or person acting on such parent's behalf who leaves a newborn infant with any person listed in subsection 3 of this section in accordance with this section.

3. A parent shall not be prosecuted for a violation of section 568.030, 568.032, 568.045 or 568.050 for actions related to the voluntary relinquishment of a child up to forty-five days old pursuant to this section if:

(1) Expressing intent not to return for the child, the parent voluntarily delivered the child safely to the physical custody of any of the following persons:

(a) An employee, agent, or member of the staff of any hospital, maternity home, or pregnancy resource center in a health care provider position or on duty in a nonmedical paid or volunteer position;

(b) A firefighter or emergency medical technician on duty in a paid position or on duty in a volunteer position; or

(c) A law enforcement officer;

(2) The child was no more than forty-five days old when delivered by the parent to any person listed in subdivision (1) of this subsection; and

(3) The child has not been abused or neglected by the parent prior to such voluntary delivery.

4. A parent voluntarily relinquishing a child under this section shall not be required to provide any identifying information about the child or the parent. No person shall induce or coerce, or attempt to induce or coerce, a parent into revealing his or her identity. No officer, employee, or agent of this state or any political subdivision of this state shall attempt to locate or determine the identity of such parent. In addition, any person who obtains information on the relinquishing parent shall not disclose such information except to the following:

(1) A birth parent who has waived anonymity or the child's adoptive parent;

(2) The staff of the department of health and senior services, the department of social services, or any county health or social services agency or licensed child welfare agency that provides services to the child;

(3) A person performing juvenile court intake or dispositional services;

(4) The attending physician;

(5) The child's foster parent or any other person who has physical custody of the child;

(6) A juvenile court or other court of competent jurisdiction conducting proceedings relating to the child;

(7) The attorney representing the interests of the public in proceedings relating to the child; and

(8) The attorney representing the interests of the child.

5. A person listed in subdivision (1) of subsection 3 of this section shall, without a court order, take physical custody of a child the person reasonably believes to be no more than forty-five days old and is delivered in accordance with this section by a person purporting to be the child's parent. If delivery of a newborn is made pursuant to this section in any place other than a hospital, the person taking physical custody of the child shall arrange for the immediate transportation of the child to the nearest hospital licensed pursuant to chapter 197.

6. The hospital, its employees, agents and medical staff shall perform treatment in accordance with the prevailing standard of care as necessary to protect the physical health or safety of the child. The hospital shall notify the division of family services and the local juvenile officer upon receipt of a child pursuant to this section. The local juvenile officer shall immediately begin protective custody proceedings and request the child be made a ward of the court during the child's stay in the medical facility. Upon discharge of the child from the medical facility and pursuant to a protective custody order ordering custody of the child to the division, the children's division shall take physical custody of the child. The parent's voluntary delivery of the child in accordance with this section shall constitute the parent's implied consent to any such act and a voluntary relinquishment of such parent's parental rights.

7. In any termination of parental rights proceeding initiated after the relinquishment of a child pursuant to this section, the juvenile officer shall make public notice that a child has been relinquished, including the sex of the child, and the date and location of such relinquishment. Within thirty days of such public notice, the parent wishing to establish parental rights shall identify himself or herself to the court and state his or her intentions regarding the child. The court shall initiate proceedings to establish paternity, or if no person identifies himself as the father within thirty days, maternity. The juvenile officer shall make examination of the putative father registry established in section 192.016 to determine whether attempts have previously been made to preserve parental rights to the child. If such attempts have been made, the juvenile officer shall make reasonable efforts to provide notice of the abandonment of the child to such putative father.

8. (1) If a relinquishing parent of a child relinquishes custody of the child to any person listed in subsection 3 of this section in accordance with this section and to preserve the parental rights of the nonrelinquishing parent, the nonrelinquishing parent shall take such steps necessary to establish parentage within thirty days after the public notice or specific notice provided in subsection 7 of this section.

(2) If either parent fails to take steps to establish parentage within the thirty-day period specified in subdivision (1) of this subsection, either parent may have all of his or her rights terminated with respect to the child.

(3) When either parent inquires at a hospital regarding a child whose custody was relinquished pursuant to this section, such facility shall refer such parent to the children's division and the juvenile court exercising jurisdiction over the child.

9. The persons listed in subdivision (1) of subsection 3 of this section shall be immune from civil, criminal, and administrative liability for accepting physical custody of a child pursuant to this section if such persons accept custody in good faith. Such immunity shall not extend to any acts or omissions, including negligent or intentional acts or omissions, occurring after the acceptance of such child.

10. The children's division shall:

(1) Provide information and answer questions about the process established by this section on the statewide, toll-free telephone number maintained pursuant to section 210.145;

(2) Provide information to the public by way of pamphlets, brochures, or by other ways to deliver information about the process established by this section.

11. It shall be an affirmative defense to prosecution for a violation of sections 568.030, 568.032, 568.045, and 568.050 that a parent who is a defendant voluntarily relinquished a child no more than one year old under this section.

12. Nothing in this section shall be construed as conflicting with section 210.125.

(L. 2002 H.B. 1443, A.L. 2005 S.B. 420 & 344, A.L. 2013 S.B. 256)



Section 210.1007 List of children's products to be furnished to all child-care facilities by department--disposal of unsafe products--inspections by department--rulemaking authority.

List of children's products to be furnished to all child-care facilities by department--disposal of unsafe products--inspections by department--rulemaking authority.

210.1007. 1. The department of health and senior services shall, on or before July 1, 2003, and quarterly thereafter, provide all child-care facilities licensed pursuant to this chapter with a comprehensive list of children's products that have been identified by the Consumer Product Safety Commission as unsafe.

2. Upon notification, a child-care facility shall inspect its premises and immediately dispose of any unsafe children's products which are discovered. Such inspection shall be documented by signing and dating the department's notification form in a space designated by the department. Signed and dated notification forms shall be maintained in the facility's files for departmental inspection.

3. During regular inspections, the department shall document the facility's maintenance of past signed and dated notification forms. If the department discovers an unsafe children's product, the facility shall be instructed to immediately dispose of the product. If a facility fails to dispose of a product after being given notice that it is unsafe, it shall be considered a violation under the inspection.

4. The department may promulgate rules for the implementation of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 2002 S.B. 923, et al.)



Section 210.1012 Amber alert system created--department to develop system regions--false report, penalty.

Amber alert system created--department to develop system regions--false report, penalty.

210.1012. 1. There is hereby created a statewide program called the "Amber Alert System" referred to in this section as the "system" to aid in the identification and location of an abducted child.

2. For the purposes of this section, "abducted child" means a child whose whereabouts are unknown and who is:

(1) Less than eighteen years of age and reasonably believed to be the victim of the crime of kidnapping as defined by section 565.110 as determined by local law enforcement;

(2) Reasonably believed to be the victim of the crime of child kidnapping as defined by section 565.115 as determined by local law enforcement; or

(3) Less than eighteen years of age and at least fourteen years of age and who, if under the age of fourteen, would otherwise be reasonably believed to be a victim of child kidnapping as defined by section 565.115 as determined by local law enforcement.

3. The department of public safety shall develop regions to provide the system. The department of public safety shall coordinate local law enforcement agencies and public commercial television and radio broadcasters to provide an effective system. In the event that a local law enforcement agency opts not to set up a system and an abduction occurs within the jurisdiction, it shall notify the department of public safety who will notify local media in the region.

4. The Amber alert system shall include all state agencies capable of providing urgent and timely information to the public together with broadcasters and other private entities that volunteer to participate in the dissemination of urgent public information. At a minimum, the Amber alert system shall include the department of public safety, highway patrol, department of transportation, department of health and senior services, and Missouri lottery.

5. The department of public safety shall have the authority to notify other regions upon verification that the criteria established by the oversight committee has been met.

6. Participation in an Amber alert system is entirely at the option of local law enforcement agencies and federally licensed radio and television broadcasters.

7. Any person who knowingly makes a false report that triggers an alert pursuant to this section is guilty of a class A misdemeanor.

(L. 2003 H.B. 185 merged with S.B. 30, A.L. 2007 S.B. 84)



Section 210.1014 Amber alert system oversight committee created, duties, members, compensation--rulemaking authority.

Amber alert system oversight committee created, duties, members, compensation--rulemaking authority.

210.1014. 1. There is hereby created the "Amber Alert System Oversight Committee", whose primary duty shall be to develop criteria and procedures for the Amber alert system and shall be housed within the department of public safety. The committee shall regularly review the function of the Amber alert system and revise its criteria and procedures in cooperation with the department of public safety to provide for efficient and effective public notification. As soon as practicable, the committee shall adopt criteria and procedures to expand the Amber alert system to provide urgent public alerts related to homeland security, criminal acts, health emergencies, and other imminent dangers to the public health and welfare.

2. The Amber alert system oversight committee shall consist of ten members of which seven members shall be appointed by the governor with the advice and consent of the senate. Such members shall represent the following entities: two representatives of the Missouri Sheriffs' Association; two representatives of the Missouri Police Chiefs Association; one representative of small market radio broadcasters; one representative of large market radio broadcasters; one representative of television broadcasters. The director of the department of public safety shall also be a member of the committee and shall serve as chair of the committee. Additional members shall include one representative of the highway patrol and one representative of the department of health and senior services.

3. Members of the oversight committee shall serve a term of four years, except that members first appointed to the committee shall have staggered terms of two, three, and four years and shall serve until their successor is duly appointed and qualified.

4. Members of the oversight committee shall serve without compensation, except that members shall be reimbursed for their actual and necessary expenses required for the discharge of their duties.

5. The Amber alert system oversight committee shall promulgate rules for the implementation of the Amber alert system. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 H.B. 185 merged with S.B. 30)



Section 210.1050 Full school day defined--foster child entitled to full school day of education--commissioner of education to be ombudsman.

Full school day defined--foster child entitled to full school day of education--commissioner of education to be ombudsman.

210.1050. 1. For purposes of this section, for pupils in foster care or children placed for treatment in a licensed residential care facility by the department of social services, "full school day" shall mean six hours in which the child is under the guidance and direction of teachers in the educational process.

2. Each pupil in foster care or child placed for treatment in a licensed residential care facility by the department of social services shall be entitled to a full school day of education unless the school district determines that fewer hours are warranted.

3. The commissioner of education, or his or her designee, shall be an ombudsman to assist the family support team and the school district as they work together to meet the needs of children placed for treatment in a licensed residential care facility by the department of social services. The ombudsman shall have the final decision over discrepancies regarding school day length. A full school day of education shall be provided pending the ombudsman's final decision.

4. Nothing in this section shall be construed to infringe upon the rights or due process provisions of the federal Individuals with Disabilities Education Act. The provisions of the Individuals with Disabilities Education Act shall apply and control in decisions regarding school day. Nothing in this section shall be construed to deny any child domiciled in Missouri appropriate and necessary free public education services.

(L. 2009 H.B. 154 merged with S.B. 291)






Chapter 211 Juvenile Courts

Section 211.011 Purpose of law--how construed.

Purpose of law--how construed.

211.011. The purpose of this chapter is to facilitate the care, protection and discipline of children who come within the jurisdiction of the juvenile court. This chapter shall be liberally construed, therefore, to the end that each child coming within the jurisdiction of the juvenile court shall receive such care, guidance and control as will conduce to the child's welfare and the best interests of the state, and that when such child is removed from the control of his parents the court shall secure for him care as nearly as possible equivalent to that which should have been given him by them. The child welfare policy of this state is what is in the best interests of the child.

(L. 1957 p. 642 § 211.010, A.L. 1995 H.B. 232 & 485 merged with S.B. 174)



Section 211.021 Definitions.

Definitions.

211.021. *1. As used in this chapter, unless the context clearly requires otherwise:

(1) "Adult" means a person seventeen years of age or older except for seventeen-year-old children as defined in this section;

(2) "Child" means any person under seventeen years of age and shall mean, in addition, any person over seventeen but not yet eighteen years of age alleged to have committed a status offense;

(3) "Juvenile court" means the juvenile division or divisions of the circuit court of the county, or judges while hearing juvenile cases assigned to them;

(4) "Legal custody" means the right to the care, custody and control of a child and the duty to provide food, clothing, shelter, ordinary medical care, education, treatment and discipline of a child. Legal custody may be taken from a parent only by court action and if the legal custody is taken from a parent without termination of parental rights, the parent's duty to provide support continues even though the person having legal custody may provide the necessities of daily living;

(5) "Parent" means either a natural parent or a parent by adoption and if the child is illegitimate, "parent" means the mother;

(6) "Shelter care" means the temporary care of juveniles in physically unrestricting facilities pending final court disposition. These facilities may include:

(a) "Foster home", the private home of foster parents providing twenty-four-hour care to one to three children unrelated to the foster parents by blood, marriage or adoption;

(b) "Group foster home", the private home of foster parents providing twenty-four-hour care to no more than six children unrelated to the foster parents by blood, marriage or adoption;

(c) "Group home", a child care facility which approximates a family setting, provides access to community activities and resources, and provides care to no more than twelve children;

(7) "Status offense", any offense as described in subdivision (2) of subsection 1 of section 211.031.

2. The amendments to subsection 1 of this section, as provided for in this act**, shall not take effect until such time as appropriations by the general assembly for additional juvenile officer full-time equivalents and deputy juvenile officer full-time equivalents shall exceed by one million nine hundred thousand dollars the amount spent by the state for such officers in fiscal year 2007 and appropriations by the general assembly to single first class counties for juvenile court personnel costs shall exceed by one million nine hundred thousand dollars the amount spent by the state for such juvenile court personnel costs in fiscal year 2007 and notice of such appropriations has been given to the revisor of statutes.

(L. 1957 p. 642 § 211.020, A.L. 1978 H.B. 1634, A.L. 1982 S.B. 497, A.L. 2008 H.B. 1550)

*Contingent effective date.

**"This act" (H.B. 1550, 2008) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 211.023 Juvenile court commissioner, appointment, where, term, compensation.

Juvenile court commissioner, appointment, where, term, compensation.

211.023. In each county of the first class having a charter form of government, except those counties having a family court as provided in sections 487.010 to 487.190, a majority of the circuit judges, en banc, may appoint one or two persons who shall have the same qualifications as a circuit judge to act as commissioners. The commissioners shall be appointed for a term of four years. The compensation of a commissioner shall be the same as set by law for associate circuit judges of the county for which they are appointed, payable by the state, and the commissioners shall devote full time to such duties.

(L. 1967 p. 332 § 1, A.L. 1972 H.B. 1331, A.L. 1973 H.B. 668, A.L. 1977 S.B. 121, A.L. 1978 H.B. 1634, A.L. 1982 S.B. 497, A.L. 1993 H.B. 346)

Revisor's note: Salary adjustment index is printed, as required by § 476.405, in Appendix D.



Section 211.025 Judge may direct any case be heard by commissioner (counties of the first class and St. Louis City).

Judge may direct any case be heard by commissioner (counties of the first class and St. Louis City).

211.025. The judge of the juvenile court may direct that any case shall be heard in the first instance by a commissioner in the manner provided for the hearing of cases by the court.

(L. 1967 p. 332 § 2, A.L. 1980 S.B. 512)



Section 211.027 Findings of commissioner, how submitted--notice of right to file motion for rehearing, how given.

Findings of commissioner, how submitted--notice of right to file motion for rehearing, how given.

211.027. Upon the conclusion of the hearing in each case the commissioner shall transmit to the judge all papers relating to the case, together with his findings and recommendations in writing. Notice of the findings of the commissioner, together with a statement relative to the right to file a motion for rehearing, shall be given to the minor, parents, guardian or custodian of the minor whose case has been heard by the commissioner, and to any other person that the court may direct. This notice may be given at the hearing, or by certified mail or other service directed by the court.

(L. 1967 p. 332 § 3, A.L. 1980 S.B. 512)



Section 211.029 Rehearing, motion filed when--judge may sustain or deny--commissioner's finding final, when.

Rehearing, motion filed when--judge may sustain or deny--commissioner's finding final, when.

211.029. The minor and his parents, guardian or custodian are entitled to file with the court a motion for a hearing by a judge of the juvenile court within fifteen days after receiving notice of the findings of the commissioner. In cases in which the juvenile court has jurisdiction pursuant to subdivision (1) of subsection 1 of section 211.031, the juvenile officer, in addition to the parties listed above, is also entitled to file with the court a motion for a hearing by a judge of the juvenile court within fifteen days after receiving notice of the findings of the commissioner. The judge shall promptly rule on such motion and, in his discretion, may either sustain or deny the motion, and if the motion is sustained, the judge shall set a date for a hearing. If the motion is denied, or if no such motion is filed, the findings and recommendations of the commissioner shall become the decree of the court when adopted and confirmed by an order of the judge. The final order of the court shall, in any event, be proof of such adoption and confirmation and also of the fact that the matter was duly referred to the commissioner.

(L. 1967 p. 332 § 4, A.L. 1980 S.B. 512, A.L. 1989 H.B. 502, et al.)



Section 211.031 Juvenile court to have exclusive jurisdiction, when--exceptions--home schooling, attendance violations, how treated.

Juvenile court to have exclusive jurisdiction, when--exceptions--home schooling, attendance violations, how treated.

211.031. 1. Except as otherwise provided in this chapter, the juvenile court or the family court in circuits that have a family court as provided in sections 487.010 to 487.190 shall have exclusive original jurisdiction in proceedings:

(1) Involving any child or person seventeen years of age who may be a resident of or found within the county and who is alleged to be in need of care and treatment because:

(a) The parents, or other persons legally responsible for the care and support of the child or person seventeen years of age, neglect or refuse to provide proper support, education which is required by law, medical, surgical or other care necessary for his or her well-being; except that reliance by a parent, guardian or custodian upon remedial treatment other than medical or surgical treatment for a child or person seventeen years of age shall not be construed as neglect when the treatment is recognized or permitted pursuant to the laws of this state;

(b) The child or person seventeen years of age is otherwise without proper care, custody or support; or

(c) The child or person seventeen years of age was living in a room, building or other structure at the time such dwelling was found by a court of competent jurisdiction to be a public nuisance pursuant to section 195.130;

(d) The child or person seventeen years of age is a child in need of mental health services and the parent, guardian or custodian is unable to afford or access appropriate mental health treatment or care for the child;

(2) Involving any child who may be a resident of or found within the county and who is alleged to be in need of care and treatment because:

(a) The child while subject to compulsory school attendance is repeatedly and without justification absent from school; or

(b) The child disobeys the reasonable and lawful directions of his or her parents or other custodian and is beyond their control; or

(c) The child is habitually absent from his or her home without sufficient cause, permission, or justification; or

(d) The behavior or associations of the child are otherwise injurious to his or her welfare or to the welfare of others; or

(e) The child is charged with an offense not classified as criminal, or with an offense applicable only to children; except that, the juvenile court shall not have jurisdiction over any child fifteen years of age who is alleged to have violated a state or municipal traffic ordinance or regulation, the violation of which does not constitute a felony, or any child who is alleged to have violated a state or municipal ordinance or regulation prohibiting possession or use of any tobacco product;

(3) Involving any child who is alleged to have violated a state law or municipal ordinance, or any person who is alleged to have violated a state law or municipal ordinance prior to attaining the age of seventeen years, in which cases jurisdiction may be taken by the court of the circuit in which the child or person resides or may be found or in which the violation is alleged to have occurred; except that, the juvenile court shall not have jurisdiction over any child fifteen years of age who is alleged to have violated a state or municipal traffic ordinance or regulation, the violation of which does not constitute a felony, and except that the juvenile court shall have concurrent jurisdiction with the municipal court over any child who is alleged to have violated a municipal curfew ordinance, and except that the juvenile court shall have concurrent jurisdiction with the circuit court on any child who is alleged to have violated a state or municipal ordinance or regulation prohibiting possession or use of any tobacco product;

(4) For the adoption of a person;

(5) For the commitment of a child or person seventeen years of age to the guardianship of the department of social services as provided by law; and

(6) Involving an order of protection pursuant to chapter 455 when the respondent is less than seventeen years of age.

2. Transfer of a matter, proceeding, jurisdiction or supervision for a child or person seventeen years of age who resides in a county of this state shall be made as follows:

(1) Prior to the filing of a petition and upon request of any party or at the discretion of the juvenile officer, the matter in the interest of a child or person seventeen years of age may be transferred by the juvenile officer, with the prior consent of the juvenile officer of the receiving court, to the county of the child's residence or the residence of the person seventeen years of age for future action;

(2) Upon the motion of any party or on its own motion prior to final disposition on the pending matter, the court in which a proceeding is commenced may transfer the proceeding of a child or person seventeen years of age to the court located in the county of the child's residence or the residence of the person seventeen years of age, or the county in which the offense pursuant to subdivision (3) of subsection 1 of this section is alleged to have occurred for further action;

(3) Upon motion of any party or on its own motion, the court in which jurisdiction has been taken pursuant to subsection 1 of this section may at any time thereafter transfer jurisdiction of a child or person seventeen years of age to the court located in the county of the child's residence or the residence of the person seventeen years of age for further action with the prior consent of the receiving court;

(4) Upon motion of any party or upon its own motion at any time following a judgment of disposition or treatment pursuant to section 211.181, the court having jurisdiction of the cause may place the child or person seventeen years of age under the supervision of another juvenile court within or without the state pursuant to section 210.570 with the consent of the receiving court;

(5) Upon motion of any child or person seventeen years of age or his or her parent, the court having jurisdiction shall grant one change of judge pursuant to Missouri supreme court rules;

(6) Upon the transfer of any matter, proceeding, jurisdiction or supervision of a child or person seventeen years of age, certified copies of all legal and social documents and records pertaining to the case on file with the clerk of the transferring juvenile court shall accompany the transfer.

3. In any proceeding involving any child or person seventeen years of age taken into custody in a county other than the county of the child's residence or the residence of a person seventeen years of age, the juvenile court of the county of the child's residence or the residence of a person seventeen years of age shall be notified of such taking into custody within seventy-two hours.

4. When an investigation by a juvenile officer pursuant to this section reveals that the only basis for action involves an alleged violation of section 167.031 involving a child who alleges to be home schooled, the juvenile officer shall contact a parent or parents of such child to verify that the child is being home schooled and not in violation of section 167.031 before making a report of such a violation. Any report of a violation of section 167.031 made by a juvenile officer regarding a child who is being home schooled shall be made to the prosecuting attorney of the county where the child legally resides.

5. The disability or disease of a parent shall not constitute a basis for a determination that a child is a child in need of care or for the removal of custody of a child from the parent without a specific showing that there is a causal relation between the disability or disease and harm to the child.

(L. 1957 p. 642 § 211.030, A.L. 1976 S.B. 511, A.L. 1980 S.B. 512, A.L. 1983 S.B. 368, A.L. 1989 H.B. 502, et al., A.L. 1990 H.B. 1030, A.L. 1991 H.B. 202 & 364, A.L. 1993 H.B. 346, A.L. 1999 S.B. 1, et al., A.L. 2002 S.B. 923, et al., A.L. 2004 H.B. 1453 merged with S.B. 945 and S.B. 803 & 1257 merged with S.B. 1211, A.L. 2005 H.B. 353, A.L. 2011 H.B. 555 merged with H.B. 604 merged with H.B. 648 merged with S.B. 320, A.L. 2012 H.B. 1171 merged with S.B. 628 merged with S.B. 636)



Section 211.032 Child abuse and neglect hearings, when held, procedure--supreme court rules to be promulgated--transfer of school records, when.

Child abuse and neglect hearings, when held, procedure--supreme court rules to be promulgated--transfer of school records, when.

211.032. 1. Except as otherwise provided in a circuit participating in a pilot project established by the Missouri supreme court, when a child or person seventeen years of age, alleged to be in need of care and treatment pursuant to subdivision (1) of subsection 1 of section 211.031, is taken into custody, the juvenile or family court shall notify the parties of the right to have a protective custody hearing. Such notification shall be in writing.

2. Upon request from any party, the court shall hold a protective custody hearing. Such hearing shall be held within three days of the request for a hearing, excluding Saturdays, Sundays and legal holidays. For circuits participating in a pilot project established by the Missouri supreme court, the parties shall be notified at the status conference of their right to request a protective custody hearing.

3. No later than February 1, 2005, the Missouri supreme court shall require a mandatory court proceeding to be held within three days, excluding Saturdays, Sundays, and legal holidays, in all cases under subdivision (1) of subsection 1 of section 211.031. The Missouri supreme court shall promulgate rules for the implementation of such mandatory court proceedings and may consider recommendations from any pilot projects established by the Missouri supreme court regarding such proceedings. Nothing in this subsection shall prevent the Missouri supreme court from expanding pilot projects prior to the implementation of this subsection.

4. The court shall hold an adjudication hearing no later than sixty days after the child has been taken into custody. The court shall notify the parties in writing of the specific date, time, and place of such hearing. If at such hearing the court determines that sufficient cause exists for the child to remain in the custody of the state, the court shall conduct a dispositional hearing no later than ninety days after the child has been taken into custody and shall conduct review hearings regarding the reunification efforts made by the division every ninety to one hundred twenty days for the first year the child is in the custody of the division. After the first year, review hearings shall be held as necessary, but in no event less than once every six months for as long as the child is in the custody of the division.

5. At all hearings held pursuant to this section the court may receive testimony and other evidence relevant to the necessity of detaining the child out of the custody of the parents, guardian or custodian.

6. By January 1, 2005, the supreme court shall develop rules regarding the effect of untimely hearings.

7. If the placement of any child in the custody of the children's division will result in the child attending a school other than the school the child was attending when taken into custody:

(1) The child's records from such school shall automatically be forwarded to the school that the child is transferring to upon notification within two business days by the division; or

(2) Upon request of the foster family, the guardian ad litem, or the volunteer advocate and whenever possible, the child shall be permitted to continue to attend the same school that the child was enrolled in and attending at the time the child was taken into custody by the division. The division, in consultation with the department of elementary and secondary education, shall establish the necessary procedures to implement the provisions of this subsection.

(L. 1995 S.B. 174, A.L. 2004 H.B. 1453)

Effective 7-01-04



Section 211.033 Detention for violation of traffic ordinances--no civil or criminal liability created--contingent effective date.

Detention for violation of traffic ordinances--no civil or criminal liability created--contingent effective date.

211.033. 1. No person under the age of seventeen years, except those transferred to the court of general jurisdiction under the provisions of section 211.071 shall be detained in a jail or other adult detention facility as that term is defined in section 211.151. A traffic court judge may request the juvenile court to order the commitment of a person under the age of seventeen to a juvenile detention facility.

*2. Nothing in this section shall be construed as creating any civil or criminal liability for any law enforcement officer, juvenile officer, school personnel, or court personnel for any action taken or failure to take any action involving a minor child who remains under the jurisdiction of the juvenile court under this section if such action or failure to take action is based on a good faith belief by such officer or personnel that the minor child is not under the jurisdiction of the juvenile court.

3. The amendments to subsection 2 of this section, as provided for in this act**, shall not take effect until such time as the provisions of section 211.021 shall take effect in accordance with subsection 2 of section 211.021.

(L. 1989 S.B. 163 § 1, A.L. 2008 H.B. 1550)

*Contingent effective date.

**"This act" (H.B. 1550, 2008) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 211.034 Extension of juvenile court jurisdiction permitted, when--procedure--immunity from liability for certain persons, when--expiration date.

Extension of juvenile court jurisdiction permitted, when--procedure--immunity from liability for certain persons, when--expiration date.

211.034. 1. Any parent, legal guardian, or other person having legal custody of a minor child may, at any time after the minor child attains fifteen years of age and before the minor child attains eighteen years of age, petition the circuit court for the county where the minor child and parent, legal guardian, or other person having legal custody of the minor child reside to extend the jurisdiction of the juvenile court until the minor child reaches the age of eighteen years.

2. The petition shall be accompanied by verified proof of service on the minor child and certified copies of documents demonstrating that the petitioner is the parent, legal guardian, or other legal custodian of the minor child. If the petitioner is not the natural parent of the minor child, the petition shall be accompanied by:

(1) An affidavit from at least one of the child's natural parents consenting to the granting of the petition; or

(2) An affidavit from the petitioner stating that the natural parents:

(a) Are deceased;

(b) Have been declared legally incompetent;

(c) Have had their parental rights as to the minor child terminated by a court of competent jurisdiction;

(d) Have voluntarily surrendered their parental rights as to the minor child;

(e) Have abandoned the minor child;

(f) Are unknown; or

(g) Are otherwise unavailable, in which case, the affidavit shall state the reasons why the natural parents are unavailable.

In all cases where any parent, legal guardian, or other person having legal custody of a minor child petitions the court to extend the jurisdiction of the juvenile court until the minor child's eighteenth birthday, the court shall appoint an attorney to represent the minor child. An individual filing the petition shall pay the attorney fees of the minor child.

3. Upon the filing of a petition under this section and a determination by the court in favor of the petitioner, the circuit court shall issue an order declaring that the minor child shall remain under the jurisdiction of the juvenile court for all purposes under state law until the minor child reaches eighteen years of age; except that, for purposes of criminal law and procedure, including arrest, prosecution, trial, and punishment, if the minor is certified as an adult, the minor shall remain a certified adult despite the issuance of a court order under this section. Such minor child shall be subject to the compulsory school attendance requirements of section 167.031 until the minor child receives a high school diploma or its equivalent, or reaches eighteen years of age. The court order shall be filed with the circuit clerk for the county where the petitioner resides.

4. Nothing in this section shall be construed as creating any civil or criminal liability for any law enforcement officer, juvenile officer, school personnel, or court personnel for any action taken or failure to take any action involving a minor child who remains under the jurisdiction of the juvenile court under this section if such action or failure to take action is based on a good faith belief by such officer or personnel that the minor child is not under the jurisdiction of the juvenile court.

5. The provisions of this section shall expire when the amendments to subsection 1 of section 211.021 take effect in accordance with subsection 2 of section 211.021.

(L. 2006 H.B. 1182, A.L. 2008 H.B. 1550)

*Contingent expiration date.



Section 211.036 Custody of released youth may be returned to division of family services, when.

Custody of released youth may be returned to division of family services, when.

211.036. If a youth under the age of twenty-one is released from the custody of the children's division and after such release it appears that it would be in such youth's best interest to have his or her custody returned to the children's division, the juvenile officer, the children's division or the youth may petition the court to return custody of such youth to the division until the youth is twenty-one years of age.

(L. 1989 H.B. 502, et al., A.L. 2013 S.B. 205 merged with S.B. 208)



Section 211.037 Nonoffending parent, child returned to custody of, when.

Nonoffending parent, child returned to custody of, when.

211.037. 1. For purposes of proceedings and investigations conducted pursuant to this chapter, children shall be promptly returned to the care and custody of a nonoffending parent entitled to physical custody of the child if:

(1) The parents have continuously maintained joint domicile for a period of at least six months prior to the alleged incident or the parents are maintaining separate households; and

(2) A preponderance of the evidence indicates that only one of the parents is the subject of an investigation of abuse or neglect; and

(3) The nonoffending parent does not have a history of criminal behavior, drug or alcohol abuse, child abuse or child neglect, domestic violence, or stalking within the past five years; and

(4) The parents are maintaining joint domicile and the offending parent is removed from the home voluntarily or involuntarily, or the parents live separately and the child is removed from the home of the offending parent; and

(5) A nonoffending parent requests custody of the child and agrees to cooperate with any orders of the court limiting contact or establishing visitation with the offending parent and the nonoffending parent complies with such orders.

When the parents maintain joint domicile or comply with court-ordered visitation, there shall be a rebuttable presumption that the nonoffending parent has not committed any violation of section 568.030, 568.032, 568.045, 568.050, or 568.060, or has not engaged in any conduct that would constitute child abuse or neglect under chapter 210. In order to rebut the presumption there must be a finding of actual harm or endangerment to the child if the child is placed in the custody of the nonoffending parent.

2. Nothing in this section shall prevent the division or the court from exercising its discretion to return a child or children to the custody of any individual.

(L. 2004 H.B. 1453 § 1, A.L. 2005 H.B. 568)



Section 211.038 Children not to be reunited with parents or placed in a home, when--discretion to return, when.

Children not to be reunited with parents or placed in a home, when--discretion to return, when.

211.038. 1. A child under the jurisdiction of the juvenile court shall not be reunited with a parent or placed in a home in which the parent or any person residing in the home has been found guilty of, or pled guilty to, any of the following offenses when a child was the victim:

(1) A felony violation of section 566.030, 566.032, 566.040, 566.060, 566.062, 566.064, 566.067, 566.068, 566.070, 566.083, 566.090, 566.100, 566.111, 566.151, 566.203, 566.206, 566.209, 566.212, or 566.215;

(2) A violation of section 568.020;

(3) A violation of subdivision (2) of subsection 1 of section 568.060;

(4) A violation of section 568.065;

(5) A violation of section 568.080;

(6) A violation of section 568.090; or

(7) A violation of section 568.175.

2. For all other violations of offenses in chapters 566 and 568 not specifically listed in subsection 1 of this section or for a violation of an offense committed in another state when a child is the victim that would be a violation of chapter 566 or 568 if committed in Missouri, the juvenile court may exercise its discretion regarding the placement of a child under the jurisdiction of the juvenile court in a home in which a parent or any person residing in the home has been found guilty of, or pled guilty to, any such offense.

3. If the juvenile court determines that a child has abused another child, such abusing child shall be prohibited from returning to or residing in any residence located within one thousand feet of the residence of the abused child, or any child care facility or school that the abused child attends, until the abused child reaches eighteen years of age. The prohibitions of this subsection shall not apply where the alleged abuse occurred between siblings or children living in the same home.

(L. 2004 H.B. 1453, A.L. 2005 H.B. 568 merged with S.B. 155 merged with S.B. 420 & 344, A.L. 2005 1st Ex. Sess. H.B. 2)

Effective 9-15-05



Section 211.041 Continuing jurisdiction over child, exception, seventeen-year-old violating state or municipal laws.

Continuing jurisdiction over child, exception, seventeen-year-old violating state or municipal laws.

211.041. When jurisdiction over the person of a child has been acquired by the juvenile court under the provisions of this chapter in proceedings coming within the applicable provisions of section 211.031, the jurisdiction of the child may be retained for the purpose of this chapter until he or she has attained the age of twenty-one years, except in cases where he or she is committed to and received by the division of youth services, unless jurisdiction has been returned to the committing court by provisions of chapter 219 through requests of the court to the division of youth services and except in any case where he or she has not paid an assessment imposed in accordance with section 211.181 or in cases where the judgment for restitution entered in accordance with section 211.185 has not been satisfied. Every child over whose person the juvenile court retains jurisdiction shall be prosecuted under the general law for any violation of a state law or of a municipal ordinance which he or she commits after he or she becomes seventeen years of age. The juvenile court shall have no jurisdiction with respect to any such violation and, so long as it retains jurisdiction of the child, shall not exercise its jurisdiction in such a manner as to conflict with any other court's jurisdiction as to any such violation.

(L. 1957 p. 642 § 211.060, A.L. 1969 H.B. 227, A.L. 1982 H.B. 1171, et al., A.L. 1993 S.B. 88, A.L. 2008 H.B. 1550)



Section 211.051 Jurisdiction as to custody of child not exclusive.

Jurisdiction as to custody of child not exclusive.

211.051. Nothing contained in this chapter deprives other courts of the right to determine the legal custody of children upon writs of habeas corpus or to determine the legal custody or guardianship of children when the legal custody or guardianship is incidental to the determination of causes pending in other courts. Such questions, however, may be certified by another court to the juvenile court for hearing, determination or recommendation.

(L. 1957 p. 642 § 211.040)



Section 211.059 Rights of child when taken into custody (Miranda warning)--rights of child in custody in abuse and neglect cases.

Rights of child when taken into custody (Miranda warning)--rights of child in custody in abuse and neglect cases.

211.059. 1. When a child is taken into custody by a juvenile officer or law enforcement official, with or without a warrant for an offense in violation of the juvenile code or the general law which would place the child under the jurisdiction of the juvenile court pursuant to subdivision (2) or (3) of subsection 1 of section 211.031, the child shall be advised prior to questioning:

(1) That he has the right to remain silent; and

(2) That any statement he does make to anyone can be and may be used against him; and

(3) That he has a right to have a parent, guardian or custodian present during questioning; and

(4) That he has a right to consult with an attorney and that one will be appointed and paid for him if he cannot afford one.

2. If the child indicates in any manner and at any stage of questioning pursuant to this section that he does not wish to be questioned further, the officer shall cease questioning.

3. When a child is taken into custody by a juvenile officer or law enforcement official which places the child under the jurisdiction of the juvenile court under subdivision (1) of subsection 1 of section 211.031, including any interactions with the child by the children's division, the following shall apply:

(1) If the child indicates in any manner at any stage during questioning involving the alleged abuse and neglect that the child does not wish to be questioned any further on the allegations, or that the child wishes to have his or her parent, legal guardian, or custodian if such parent, guardian, or custodian is not the alleged perpetrator, or his or her attorney present during questioning as to the alleged abuse, the questioning of the child shall cease on the alleged abuse and neglect until such a time that the child does not object to talking about the alleged abuse and neglect unless the interviewer has reason to believe that the parent, legal guardian, or custodian is acting to protect the alleged perpetrator. Nothing in this subdivision shall be construed to prevent the asking of any questions necessary for the care, treatment, or placement of a child; and

(2) Notwithstanding any prohibition of hearsay evidence, all video or audio recordings of any meetings, interviews, or interrogations of a child shall be presumed admissible as evidence in any court or administrative proceeding involving the child if the following conditions are met:

(a) Such meetings, interviews, or interrogations of the child are conducted by the state prior to or after the child is taken into the custody of the state; and

(b) Such video or audio recordings were made prior to the adjudication hearing in the case. Nothing in this paragraph shall be construed to prohibit the videotaping or audiotaping of any such meetings, interviews, or interrogations of a child after the adjudication hearing; and

(3) Only upon a showing by clear and convincing evidence that such a video or audio recording lacks sufficient indicia of reliability shall such recording be inadmissible.

The provisions of this subsection shall not apply to statements admissible under section 491.075 or 492.304 in criminal proceedings.

(L. 1989 H.B. 502, et al., A.L. 2004 H.B. 1453)



Section 211.061 Arrested child taken before juvenile court--transfer of prosecution to juvenile court--limitations on detention of juvenile--detention hearing, notice.

Arrested child taken before juvenile court--transfer of prosecution to juvenile court--limitations on detention of juvenile--detention hearing, notice.

211.061. 1. When a child is taken into custody with or without warrant for an offense, the child, together with any information concerning the child and the personal property found in the child's possession, shall be taken immediately and directly before the juvenile court or delivered to the juvenile officer or person acting for him.

2. If any person is taken before a circuit or associate circuit judge not assigned to juvenile court or a municipal judge, and it is then, or at any time thereafter, ascertained that he or she was under the age of seventeen years at the time he or she is alleged to have committed the offense, or that he or she is subject to the jurisdiction of the juvenile court as provided by this chapter, it is the duty of the judge forthwith to transfer the case or refer the matter to the juvenile court, and direct the delivery of such person, together with information concerning him or her and the personal property found in his or her possession, to the juvenile officer or person acting as such.

3. When the juvenile court is informed that a child is in detention it shall examine the reasons therefor and shall immediately:

(1) Order the child released; or

(2) Order the child continued in detention until a detention hearing is held. An order to continue the child in detention shall only be entered upon the filing of a petition or motion to modify and a determination by the court that probable cause exists to believe that the child has committed acts specified in the petition or motion that bring the child within the jurisdiction of the court under subdivision (2) or (3) of subsection 1 of section 211.031.

4. A juvenile shall not remain in detention for a period greater than twenty-four hours unless the court orders a detention hearing. If such hearing is not held within three days, excluding Saturdays, Sundays and legal holidays, the juvenile shall be released from detention unless the court for good cause orders the hearing continued. The detention hearing shall be held within the judicial circuit at a date, time and place convenient to the court. Notice of the date, time and place of a detention hearing, and of the right to counsel, shall be given to the juvenile and his or her custodian in person, by telephone, or by such other expeditious method as is available.

(L. 1957 p. 642 § 211.050, A.L. 1978 H.B. 1634, A.L. 1989 H.B. 502, et al., A.L. 2008 H.B. 1550)



Section 211.063 Secure detention, limitations--probable cause hearing required, when--definitions--application of law.

Secure detention, limitations--probable cause hearing required, when--definitions--application of law.

211.063. 1. A child accused of violating the provisions of subdivision (2) of subsection 1 of section 211.031 shall not be held in a secure detention placement for a period greater than twenty-four hours, excluding Saturdays, Sundays and legal holidays, unless the court finds pursuant to a probable cause hearing held within that twenty-four-hour period, that the child has violated the conditions of a valid court order and that:

(1) The child has a record of willful failure to appear at juvenile court proceedings; or

(2) The child has a record of violent conduct resulting in physical injury to self or others; or

(3) The child has a record of leaving a court-ordered placement, other than secure detention, without permission.

2. As used in this section, the following terms mean:

(1) "Secure detention", any public or private residential facility used for the temporary placement of any child if such facility includes construction fixtures designed to physically restrict the movements and activities of children held in the lawful custody of such facility;

(2) "Valid court order", an order issued by a court of competent jurisdiction regarding a child who has been brought before the court, which sets forth specific conditions of behavior for the child and consequences of violations of such conditions.

3. This section shall not apply:

(1) To a child who has been taken under the jurisdiction of the court pursuant to subdivision (3) of subsection 1 of section 211.031; or

(2) To a child who was adjudicated pursuant to subdivision (3) of subsection 1 of section 211.031 after being taken under the jurisdiction of the court; or

(3) To a child who is currently charged with a violation under subdivision (3) of subsection 1 of section 211.031.

(L. 1989 H.B. 502, et al., A.L. 1993 S.B. 88)



Section 211.068 Copy of motion for certification as adult to be provided to prosecuting attorney--access to records--testimony of prosecutor.

Copy of motion for certification as adult to be provided to prosecuting attorney--access to records--testimony of prosecutor.

211.068. Upon the filing of a motion to dismiss the petition pursuant to section 211.071 to allow prosecution under the general law, the juvenile officer shall provide the prosecuting or circuit attorney who has jurisdiction with a copy of such motion. The prosecuting or circuit attorney shall have access to police reports, reports of the juvenile/deputy juvenile officer, statements of witnesses and all other records or reports relating to the offense alleged to have been committed by the child. The prosecuting or circuit attorney shall have access to the disposition records of the child when the child has been adjudicated pursuant to subdivision (3) of subsection 1 of section 211.031. The prosecuting or circuit attorney shall have the right to be present at the hearing and testify as to the likelihood of prosecution under the general law in the event the court dismisses the petition thereby allowing prosecution under the general law. No testimony given by the prosecutor may be used as evidence in any subsequent stage of the juvenile or criminal case.

(L. 1995 H.B. 174, et al.)



Section 211.069 Citation of law.

Citation of law.

211.069. Sections 211.071 and 211.073 shall be known and may be cited as "Jonathan's Law".

(L. 2013 S.B. 36)



Section 211.071 Certification of juvenile for trial as adult--procedure--mandatory hearing, certain offenses--misrepresentation of age, effect.

Certification of juvenile for trial as adult--procedure--mandatory hearing, certain offenses--misrepresentation of age, effect.

211.071. 1. If a petition alleges that a child between the ages of twelve and seventeen has committed an offense which would be considered a felony if committed by an adult, the court may, upon its own motion or upon motion by the juvenile officer, the child or the child's custodian, order a hearing and may, in its discretion, dismiss the petition and such child may be transferred to the court of general jurisdiction and prosecuted under the general law; except that if a petition alleges that any child has committed an offense which would be considered first degree murder under section 565.020, second degree murder under section 565.021, first degree assault under section 565.050, forcible rape under section 566.030 as it existed prior to August 28, 2013, rape in the first degree under section 566.030, forcible sodomy under section 566.060 as it existed prior to August 28, 2013, sodomy in the first degree under section 566.060, first degree robbery under section 569.020, or distribution of drugs under section 195.211, or has committed two or more prior unrelated offenses which would be felonies if committed by an adult, the court shall order a hearing, and may in its discretion, dismiss the petition and transfer the child to a court of general jurisdiction for prosecution under the general law.

2. Upon apprehension and arrest, jurisdiction over the criminal offense allegedly committed by any person between seventeen and twenty-one years of age over whom the juvenile court has retained continuing jurisdiction shall automatically terminate and that offense shall be dealt with in the court of general jurisdiction as provided in section 211.041.

3. Knowing and willful age misrepresentation by a juvenile subject shall not affect any action or proceeding which occurs based upon the misrepresentation. Any evidence obtained during the period of time in which a child misrepresents his or her age may be used against the child and will be subject only to rules of evidence applicable in adult proceedings.

4. Written notification of a transfer hearing shall be given to the juvenile and his or her custodian in the same manner as provided in sections 211.101 and 211.111. Notice of the hearing may be waived by the custodian. Notice shall contain a statement that the purpose of the hearing is to determine whether the child is a proper subject to be dealt with under the provisions of this chapter, and that if the court finds that the child is not a proper subject to be dealt with under the provisions of this chapter, the petition will be dismissed to allow for prosecution of the child under the general law.

5. The juvenile officer may consult with the office of prosecuting attorney concerning any offense for which the child could be certified as an adult under this section. The prosecuting or circuit attorney shall have access to police reports, reports of the juvenile or deputy juvenile officer, statements of witnesses and all other records or reports relating to the offense alleged to have been committed by the child. The prosecuting or circuit attorney shall have access to the disposition records of the child when the child has been adjudicated pursuant to subdivision (3) of subsection 1 of section 211.031. The prosecuting attorney shall not divulge any information regarding the child and the offense until the juvenile court at a judicial hearing has determined that the child is not a proper subject to be dealt with under the provisions of this chapter.

6. A written report shall be prepared in accordance with this chapter developing fully all available information relevant to the criteria which shall be considered by the court in determining whether the child is a proper subject to be dealt with under the provisions of this chapter and whether there are reasonable prospects of rehabilitation within the juvenile justice system. These criteria shall include but not be limited to:

(1) The seriousness of the offense alleged and whether the protection of the community requires transfer to the court of general jurisdiction;

(2) Whether the offense alleged involved viciousness, force and violence;

(3) Whether the offense alleged was against persons or property with greater weight being given to the offense against persons, especially if personal injury resulted;

(4) Whether the offense alleged is a part of a repetitive pattern of offenses which indicates that the child may be beyond rehabilitation under the juvenile code;

(5) The record and history of the child, including experience with the juvenile justice system, other courts, supervision, commitments to juvenile institutions and other placements;

(6) The sophistication and maturity of the child as determined by consideration of his home and environmental situation, emotional condition and pattern of living;

(7) The age of the child;

(8) The program and facilities available to the juvenile court in considering disposition;

(9) Whether or not the child can benefit from the treatment or rehabilitative programs available to the juvenile court; and

(10) Racial disparity in certification.

7. If the court dismisses the petition to permit the child to be prosecuted under the general law, the court shall enter a dismissal order containing:

(1) Findings showing that the court had jurisdiction of the cause and of the parties;

(2) Findings showing that the child was represented by counsel;

(3) Findings showing that the hearing was held in the presence of the child and his counsel; and

(4) Findings showing the reasons underlying the court's decision to transfer jurisdiction.

8. A copy of the petition and order of the dismissal shall be sent to the prosecuting attorney.

9. When a petition has been dismissed thereby permitting a child to be prosecuted under the general law and the prosecution of the child results in a conviction, the jurisdiction of the juvenile court over that child is forever terminated, except as provided in subsection 10 of this section, for an act that would be a violation of a state law or municipal ordinance.

10. If a petition has been dismissed thereby permitting a child to be prosecuted under the general law and the child is found not guilty by a court of general jurisdiction, the juvenile court shall have jurisdiction over any later offense committed by that child which would be considered a misdemeanor or felony if committed by an adult, subject to the certification provisions of this section.

11. If the court does not dismiss the petition to permit the child to be prosecuted under the general law, it shall set a date for the hearing upon the petition as provided in section 211.171.

(L. 1957 p. 642 § 211.070, A.L. 1983 S.B. 368, A.L. 1989 H.B. 502, et al., A.L. 1995 H.B. 174, et al., A.L. 2008 H.B. 1550, A.L. 2013 H.B. 215 merged with S.B. 36)

(2009) Violation of Eighth Amendment to U.S. Constitution for juvenile offender to be sentenced to life without parole for nonhomicide offense. Graham v. Florida, 130 S.Ct. 2011.

(2010) Right to jury trial under Sixth Amendment does not apply to findings of fact necessary to certify minor as adult. State v. Andrews, 329 S.W.3d 369 (Mo.banc).



Section 211.073 Transfer to court of general jurisdiction, dual jurisdiction of both criminal and juvenile codes--suspended execution of adult sentence, revocation of juvenile disposition--petition for transfer of custody, hearing--offender age seventeen, hearing--offender age twenty-one, hearing--credit for time served.

Transfer to court of general jurisdiction, dual jurisdiction of both criminal and juvenile codes--suspended execution of adult sentence, revocation of juvenile disposition--petition for transfer of custody, hearing--offender age seventeen, hearing--offender age twenty-one, hearing--credit for time served.

211.073. 1. The court shall, in a case when the offender is under seventeen years and six months of age and has been transferred to a court of general jurisdiction pursuant to section 211.071, and whose prosecution results in a conviction or a plea of guilty, consider dual jurisdiction of both the criminal and juvenile codes, as set forth in this section. The court is authorized to impose a juvenile disposition under this chapter and simultaneously impose an adult criminal sentence, the execution of which shall be suspended pursuant to the provisions of this section. Successful completion of the juvenile disposition ordered shall be a condition of the suspended adult criminal sentence. The court may order an offender into the custody of the division of youth services pursuant to this section:

(1) Upon agreement of the division of youth services; and

(2) If the division of youth services determines that there is space available in a facility designed to serve offenders sentenced under this section.

If the division of youth services agrees to accept a youth and the court does not impose a juvenile disposition, the court shall make findings on the record as to why the division of youth services was not appropriate for the offender prior to imposing the adult criminal sentence.

2. If there is probable cause to believe that the offender has violated a condition of the suspended sentence or committed a new offense, the court shall conduct a hearing on the violation charged, unless the offender waives such hearing. If the violation is established and found the court may continue or revoke the juvenile disposition, impose the adult criminal sentence, or enter such other order as it may see fit.

3. When an offender has received a suspended sentence pursuant to this section and the division determines the child is beyond the scope of its treatment programs, the division of youth services may petition the court for a transfer of custody of the offender. The court shall hold a hearing and shall:

(1) Revoke the suspension and direct that the offender be taken into immediate custody of the department of corrections; or

(2) Direct that the offender be placed on probation.

4. When an offender who has received a suspended sentence reaches the age of seventeen, the court shall hold a hearing. The court shall:

(1) Revoke the suspension and direct that the offender be taken into immediate custody of the department of corrections;

(2) Direct that the offender be placed on probation; or

(3) Direct that the offender remain in the custody of the division of youth services if the division agrees to such placement.

5. The division of youth services shall petition the court for a hearing before it releases an offender who comes within subsection 1 of this section at any time before the offender reaches the age of twenty-one years. The court shall:

(1) Revoke the suspension and direct that the offender be taken into immediate custody of the department of corrections; or

(2) Direct that the offender be placed on probation.

6. If the suspension of the adult criminal sentence is revoked, all time served by the offender under the juvenile disposition shall be credited toward the adult criminal sentence imposed.

(L. 1995 H.B. 174, et al., A.L. 1998 S.B. 684, A.L. 2013 S.B. 36)



Section 211.081 Preliminary inquiry as to institution of proceedings--approval of division necessary for placement outside state--institutional placements, findings required, duties of division, limitations on judge, financial limitations.

Preliminary inquiry as to institution of proceedings--approval of division necessary for placement outside state--institutional placements, findings required, duties of division, limitations on judge, financial limitations.

211.081. 1. Whenever any person informs the court in person and in writing that a child appears to be within the purview of applicable provisions of section 211.031 or that a person seventeen years of age appears to be within the purview of the provisions of subdivision (1) of subsection 1 of section 211.031, the court shall make or cause to be made a preliminary inquiry to determine the facts and to determine whether or not the interests of the public or of the child or person seventeen years of age require that further action be taken. On the basis of this inquiry, the juvenile court may make such informal adjustment as is practicable without a petition or may authorize the filing of a petition by the juvenile officer. Any other provision of this chapter to the contrary notwithstanding, the juvenile court shall not make any order for disposition of a child or person seventeen years of age which would place or commit the child or person seventeen years of age to any location outside the state of Missouri without first receiving the approval of the division of family services.

2. Placement in any institutional setting shall represent the least restrictive appropriate placement for the child or person seventeen years of age and shall be recommended based upon a psychological or psychiatric evaluation or both. Prior to entering any order for disposition of a child or person seventeen years of age which would order residential treatment or other services inside the state of Missouri, the juvenile court shall enter findings which include the recommendation of the psychological or psychiatric evaluation or both; and certification from the division director or designee as to whether a provider or funds or both are available, including a projection of their future availability. If the division of family services indicates that funding is not available, the division shall recommend and make available for placement by the court an alternative placement for the child or person seventeen years of age. The division shall have the burden of demonstrating that they have exercised due diligence in utilizing all available services to carry out the recommendation of the evaluation team and serve the best interest of the child or person seventeen years of age. The judge shall not order placement or an alternative placement with a specific provider but may reasonably designate the scope and type of the services which shall be provided by the department to the child or person seventeen years of age.

3. Obligations of the state incurred under the provisions of section 211.181 shall not exceed, in any fiscal year, the amount appropriated for this purpose.

(L. 1957 p. 642 § 211.080, A.L. 1987 S.B. 244, A.L. 1989 H.B. 502, et al.)



Section 211.083 Informal adjustments--court may allow restitution or community service--supervisors of community service immune from suit--child not an employee, when.

Informal adjustments--court may allow restitution or community service--supervisors of community service immune from suit--child not an employee, when.

211.083. 1. Whenever an informal adjustment is made under the provisions of section 211.081, the juvenile court may allow the child:

(1) To make restitution or reparation for the damage or loss caused by his offense. Any restitution or reparation shall be reasonable in view of the child's ability to make payment or perform the reparation. The court may require the clerk of the circuit court to act as receiving and disbursing agent for any payment agreed upon;

(2) To complete a term of community service under the supervision of the court or an organization selected by the court.

2. Every person, organization, and agency, and each employee thereof, who supervises a child under the provisions of this section, or who benefits from any services performed under this section as a result of an informal adjustment, shall be immune from any suit by the child performing services under this section, or any person deriving a cause of action from such child, if such cause of action arises from the supervision of the child's performance of services under this section and if such cause of action does not arise from an intentional tort or any wanton, willful, or malicious conduct. A child performing services under this section shall not be deemed an employee within the meaning of the provisions of chapter 287, nor shall the services of such child be deemed employment within the meaning of the provisions of chapter 288.

(L. 1987 S.B. 244, A.L. 1995 H.B. 174, et al.)



Section 211.085 Court may order work in restitution for child--child not an employee.

Court may order work in restitution for child--child not an employee.

211.085. 1. The court may order a child, who has been adjudicated for a nonviolent crime and who is age fourteen or older, to work for any employer at a rate of compensation not to exceed minimum wage, for a period of time necessary to make such restitution for the damage or loss caused by his offense.

2. A child, age fourteen or older, who is ordered by the juvenile court to make restitution for the damage or loss caused by his offense pursuant to subsection 1 of this section shall not be considered an employee as defined in section 290.500.

(L. 1996 S.B. 489 § 1)



Section 211.091 Petition in juvenile court--contents--dismissal, juvenile officer to assess impact on best interest of child.

Petition in juvenile court--contents--dismissal, juvenile officer to assess impact on best interest of child.

211.091. 1. The petition shall be entitled "In the interest of ............., a child under seventeen years of age" or "In the interest of ..........., a child seventeen years of age" or "In the interest of ................, a person seventeen years of age" as appropriate to the subsection of section 211.031 that provides the basis for the filing of the petition.

2. The petition shall set forth plainly:

(1) The facts which bring the child or person seventeen years of age within the jurisdiction of the court;

(2) The full name, birth date, and residence of the child or person seventeen years of age;

(3) The names and residence of his or her parents, if living;

(4) The name and residence of his or her legal guardian if there be one, of the person having custody of the child or person seventeen years of age or of the nearest known relative if no parent or guardian can be found; and

(5) Any other pertinent data or information.

3. If any facts required in subsection 2 of this section are not known by the petitioner, the petition shall so state.

4. Prior to the voluntary dismissal of a petition filed under this section, the juvenile officer shall assess the impact of such dismissal on the best interests of the child, and shall take all actions practicable to minimize any negative impact.

(L. 1957 p. 642 § 211.090, A.L. 1989 H.B. 502, et al., A.L. 1995 H.B. 232 & 485 merged with S.B. 174, A.L. 2008 H.B. 1550)



Section 211.093 Orders or judgment of juvenile court to have precedence over certain other court orders or judgments.

Orders or judgment of juvenile court to have precedence over certain other court orders or judgments.

211.093. Any order or judgment entered by the court under authority of this chapter or chapter 210 shall, so long as such order or judgment remains in effect, take precedence over any order or judgment concerning the status or custody of a child under age twenty-one entered by a court under authority of chapter 452, 453, 454 or 455, but only to the extent inconsistent therewith.

(L. 1990 H.B. 1370, et al.)



Section 211.101 Issuance of summons--notice--temporary custody of child--subpoenas.

Issuance of summons--notice--temporary custody of child--subpoenas.

211.101. 1. After a petition has been filed, unless the parties appear voluntarily, the juvenile court shall issue a summons in the name of the state of Missouri requiring the person who has custody of the child or person seventeen years of age to appear personally and, unless the court orders otherwise, to bring the child or person seventeen years of age before the court, at the time and place stated.

2. If the person so summoned is other than a parent or guardian of the child or person seventeen years of age, then the parent or guardian or both shall also be notified of the pendency of the case and of the time and place appointed.

3. If it appears that the child or person seventeen years of age is in such condition or surroundings that his or her welfare requires that his or her custody be immediately assumed by the court, the judge may order, by endorsement upon the summons, the officer serving it to take the child or person seventeen years of age into custody at once.

4. Subpoena may be issued requiring the appearance of any other person whose presence, in the opinion of the judge, is necessary.

(L. 1957 p. 642 § 211.100, A.L. 1989 H.B. 502, et al., A.L. 2008 H.B. 1550)



Section 211.111 Summons, how served.

Summons, how served.

211.111. 1. Service of summons shall be made personally by the delivery of an attested copy thereof to the person summoned. But if the juvenile court is satisfied after thorough investigation that it is impracticable to serve the summons personally, it may order service by registered mail to the last known address of the person or by publication.

2. Personal service shall be effected at least twenty-four hours before the time set for the hearing. Registered mail shall be mailed at least five days before the time of the hearing.

3. Service of summons may be made by any suitable person under the direction of the court.

(L. 1957 p. 642 § 211.110, A.L. 1990 H.B. 1777)

(2006) Employee seeking emotional distress damages of generic kind does not place the employee's mental or physical condition in controversy and thus does not waive physician-patient privilege protecting mental health treatment records. State ex rel. Dean v. Cunningham, 182 S.W.3d 561 (Mo.banc).



Section 211.121 Failure to respond to summons, contempt--warrant for custodian of child.

Failure to respond to summons, contempt--warrant for custodian of child.

211.121. If any person summoned by personal service fails without reasonable cause to appear, he may be proceeded against for contempt of court. In case the parties fail to obey the summons or, in any case when it appears to the court that the service will be ineffectual a capias may be issued for the parent or guardian, or for the child.

(L. 1957 p. 642 § 211.120)



Section 211.131 Taking child into custody, effect--notice to parents--jurisdiction attaches, when.

Taking child into custody, effect--notice to parents--jurisdiction attaches, when.

211.131. 1. When any child found violating any law or ordinance or whose behavior, environment or associations are injurious to his welfare or to the welfare of others or who is without proper care, custody or support is taken into custody, the taking into custody is not considered an arrest.

2. When a child is taken into custody, the parent, legal custodian or guardian of the child shall be notified as soon as possible.

3. The jurisdiction of the court attaches from the time the child is taken into custody.

(L. 1957 p. 642 § 211.130)



Section 211.132 Parent, guardian may be made party to proceeding.

Parent, guardian may be made party to proceeding.

211.132. The court may make a parent or guardian a party to any proceeding where the court has jurisdiction pursuant to section 211.031.

(L. 1995 H.B. 174, et al. § 9)



Section 211.134 Court may require participation by parent or guardian, purpose--court may order support, when.

Court may require participation by parent or guardian, purpose--court may order support, when.

211.134. 1. The court may require a parent or guardian of a child to participate in any activity the court finds is necessary to carry out the purposes of the juvenile code as stated in section 211.011, including, but not limited to:

(1) Requiring the parent or guardian to attend counseling sessions; and

(2) Requiring the parent or guardian to participate in any institutional treatment program, including attendance at the institution where the child resides.

2. The court may order the parent or guardian to support the child committed for institutionalization by paying the reasonable costs of support, maintenance and treatment of the child that the parent is financially able to pay.

(L. 1995 H.B. 174, et al. § 10)



Section 211.141 Child returned to parent, when, conditions--detention on order of court--detention without order, when--assessment of child required, when--random sampling of assessments.

Child returned to parent, when, conditions--detention on order of court--detention without order, when--assessment of child required, when--random sampling of assessments.

211.141. 1. When a child is taken into custody as provided in section 211.131, the person taking the child into custody shall, unless it has been otherwise ordered by the court, return the child to his or her parent, guardian or legal custodian on the promise of such person to bring the child to court, if necessary, at a stated time or at such times as the court may direct. The court may also impose other conditions relating to activities of the child. If these additional conditions are not met, the court may order the child detained as provided in section 211.151. If additional conditions are imposed, the child shall be notified that failure to adhere to the conditions may result in the court imposing more restrictive conditions or ordering the detention of the child. If the person taking the child into custody believes it desirable, he may request the parent, guardian or legal custodian to sign a written promise to bring the child into court and acknowledging any additional conditions imposed on the child.

2. If the child is not released as provided in subsection 1 of this section, he or she may be conditionally released or detained in any place of detention specified in section 211.151 but only on order of the court specifying the reason for the conditional release or the detention. The parent, guardian or legal custodian of the child shall be notified of the terms of the conditional release or the place of detention as soon as possible.

3. The juvenile officer may conditionally release or detain a child for a period not to exceed twenty-four hours if it is impractical to obtain a written order from the court because of the unreasonableness of the hour or the fact that it is a Sunday or holiday. The conditional release shall be as provided in subsection 1 of this section, and the detention shall be as provided in section 211.151. A written record of such conditional release or detention shall be kept and a report in writing filed with the court. In the event that the judge is absent from his circuit, or is unable to act, the approval of another circuit judge of the same or adjoining circuit must be obtained as a condition or continuing the conditional release or detention of a child for more than twenty-four hours.

4. In any matter referred to the juvenile court pursuant to section 211.031, the juvenile officer shall make a risk and needs assessment of the child and, before the disposition of the matter, shall report the results of the assessment to the juvenile court. The assessment shall be written on a standardized form approved by the office of state courts administrator.

5. The division, in cooperation with juvenile officers and juvenile courts, shall at least biennially review a random sample of assessments of children and the disposition of each child's case to recommend assessment and disposition equity throughout the state. Such review shall identify any evidence of racial disparity in certification. Such review shall be conducted in a manner which protects the confidentiality of the cases examined.

(L. 1957 p. 642 § 211.140, A.L. 1980 S.B. 512, A.L. 1982 S.B. 497, A.L. 1995 H.B. 174, et al., A.L. 2004 S.B. 1211)



Section 211.151 Places of detention--photographing and fingerprinting, restrictions.

Places of detention--photographing and fingerprinting, restrictions.

211.151. 1. Pending disposition of a case, the juvenile court may order in writing the detention of a child in one of the following places:

(1) A juvenile detention facility provided by the county;

(2) A shelter care facility, subject to the supervision of the court;

(3) A suitable place of detention maintained by an association having for one of its objects the care and protection of children;

(4) Such other suitable custody as the court may direct.

2. A child shall not be detained in a jail or other adult detention facility pending disposition of a case.

3. Law enforcement officers shall take fingerprints and photographs of a child taken into custody for offenses that would be considered felonies if committed by adults, without the approval of the juvenile judge. A child taken into custody as a victim of abuse or neglect or as a status offender pursuant to subdivision (1) or (2) of subsection 1 of section 211.031 or for an offense that would be considered a misdemeanor if committed by an adult may be fingerprinted or photographed with the consent of the juvenile judge. Records of a child who has been fingerprinted and photographed after being taken into custody shall be closed records as provided under section 610.100 if a petition has not been filed within thirty days of the date that the child was taken into custody; and if a petition for the child has not been filed within one year of the date the child was taken into custody, any records relating to the child concerning the alleged offense may be expunged under the procedures in sections 610.122 to 610.126.

4. (1) As used in this section, the term "jail or other adult detention facility" means any locked facility administered by state, county or local law enforcement and correctional agencies, a primary purpose of which is to detain adults charged with violating a criminal law pending trial, including facilities of a temporary nature which do not hold persons after they have been formally charged, or to confine adults convicted of an offense. The term "jail or other adult detention facility" does not include a juvenile detention facility.

(2) As used in this section, the term "juvenile detention facility" means a place, institution, building or part thereof, set of buildings or area, whether or not enclosing a building or set of buildings, which has been designated by the juvenile court as a place of detention for juveniles and which is operated, administered and staffed separately and independently of a jail or other detention facility for adults and used exclusively for the lawful custody and treatment of juveniles. The facility may be owned or operated by public or private agencies. A juvenile detention facility may be located in the same building or grounds as a jail or other adult detention facility if there is spatial separation between the facilities which prevents haphazard or accidental contact between juvenile and adult detainees; there is separation between juvenile and adult program activities; and there are separate juvenile and adult staff other than specialized support staff who have infrequent contact with detainees.

(L. 1957 p. 642 § 211.150, A.L. 1982 S.B. 497, A.L. 1984 H.B. 1255, A.L. 1995 H.B. 174, et al.)



Section 211.156 Care and detention of certain children by county, contribution by state, when.

Care and detention of certain children by county, contribution by state, when.

211.156. 1. Whenever a county shall own or operate an institution as a home for neglected and delinquent children, the state of Missouri shall pay to the county toward the care and maintenance of each of these children, upon an order or voucher submitted to the state by the circuit court fourteen to thirty-seven dollars per day, subject to appropriations.

2. Whenever a child is detained as provided in section 211.151, the state shall pay to the county governing body toward the care and maintenance of each such child upon a voucher or order submitted to the state by the circuit court the amount specified in this subsection. When submitting the voucher or order to the state, the circuit court shall certify that the child was detained only in a manner as provided by section 211.151. The amount to be paid to the county governing body is fourteen to thirty-seven dollars per day, subject to appropriations.

(L. 1982 S.B. 497, A.L. 1989 S.B. 163, A.L. 1998 H.B. 971)



Section 211.161 Court may require physical or mental examination--costs paid by county.

Court may require physical or mental examination--costs paid by county.

211.161. 1. The court may cause any child or person seventeen years of age within its jurisdiction to be examined by a physician, psychiatrist or psychologist appointed by the court in order that the condition of the child or person seventeen years of age may be given consideration in the disposition of his case. The expenses of the examination when approved by the court shall be paid by the county, except that the county shall not be liable for the costs of examinations conducted by the department of mental health either directly or through contract.

2. The services of a state, county or municipally maintained hospital, institution, or psychiatric or health clinic may be used for the purpose of this examination and treatment.

3. A county may establish medical, psychiatric and other facilities, upon request of the juvenile court, to provide proper services for the court in the diagnosis and treatment of children or persons seventeen years of age coming before it and these facilities shall be under the administration and control of the juvenile court. The juvenile court may appoint and fix the compensation of such professional and other personnel as it deems necessary to provide the court proper diagnostic, clinical and treatment services for children or persons seventeen years of age under its jurisdiction.

(L. 1957 p. 642 § 211.180, A.L. 1980 H.B. 1724, A.L. 1989 H.B. 502, et al.)



Section 211.171 Hearing procedure--notification of current foster parents, preadoptive parents and relatives, when--public may be excluded, when--victim impact statement permitted, when.

Hearing procedure--notification of current foster parents, preadoptive parents and relatives, when--public may be excluded, when--victim impact statement permitted, when.

211.171. 1. The procedure to be followed at the hearing shall be determined by the juvenile court judge and may be as formal or informal as he or she considers desirable, consistent with constitutional and statutory requirements. The judge may take testimony and inquire into the habits, surroundings, conditions and tendencies of the child and the family to enable the court to render such order or judgment as will best promote the welfare of the child and carry out the objectives of this chapter.

2. The hearing may, in the discretion of the court, proceed in the absence of the child and may be adjourned from time to time.

3. The current foster parents of a child, or any preadoptive parent or relative currently providing care for the child, shall be provided with notice of, and an opportunity to be heard in, any hearing to be held with respect to the child. This subsection shall not be construed to require that any such foster parent, preadoptive parent or relative providing care for a child be made a party to the case solely on the basis of such notice and opportunity to be heard.

4. All cases of children shall be heard separately from the trial of cases against adults.

5. Stenographic notes or an authorized recording of the hearing shall be required if the court so orders or, if requested by any party interested in the proceeding.

6. The general public shall be excluded and only such persons admitted as have a direct interest in the case or in the work of the court except in cases where the child is accused of conduct which, if committed by an adult, would be considered a class A or B felony; or for conduct which would be considered a class C felony, if the child has previously been formally adjudicated for the commission of two or more unrelated acts which would have been class A, B or C felonies, if committed by an adult.

7. The practice and procedure customary in proceedings in equity shall govern all proceedings in the juvenile court; except that, the court shall not grant a continuance in such proceedings absent compelling extenuating circumstances, and in such cases, the court shall make written findings on the record detailing the specific reasons for granting a continuance.

8. The court shall allow the victim of any offense to submit a written statement to the court. The court shall allow the victim to appear before the court personally or by counsel for the purpose of making a statement, unless the court finds that the presence of the victim would not serve justice. The statement shall relate solely to the facts of the case and any personal injuries or financial loss incurred by the victim. A member of the immediate family of the victim may appear personally or by counsel to make a statement if the victim has died or is otherwise unable to appear as a result of the offense committed by the child.

(L. 1957 p. 642 § 211.190, A.L. 1989 H.B. 502, et al., A.L. 1995 H.B. 174, et al., A.L. 1998 H.B. 1822 merged with S.B. 674, A.L. 1999 H.B. 136, A.L. 2004 H.B. 1453)



Section 211.177 Grandparent's right to intervene in action, restrictions, termination.

Grandparent's right to intervene in action, restrictions, termination.

211.177. 1. A grandparent shall have a right to intervene in any proceeding initiated pursuant to the provisions of this chapter, in which the custody of a grandchild is in issue, unless the juvenile judge decides after considering a motion to intervene by the grandparent that such intervention is against the best interest of the child.

2. The right of a grandparent to intervene pursuant to the provisions of this section may terminate upon the adoption of the child except where the child is adopted by a stepparent, another grandparent or other blood relative.

(L. 1993 S.B. 180 § 1, A.L. 1994 S.B. 657)



Section 211.180 Family preservation screenings, conducted when, results.

Family preservation screenings, conducted when, results.

211.180. Family preservation screenings shall be conducted by the division of family services within seventy-two hours of the removal of a child from the home and placement in the custody of the court. The results of this screening shall be submitted to the juvenile court judge for consideration in the order of disposition or treatment of the child.

(L. 1994 S.B. 595)



Section 211.181 Order for disposition or treatment of child--suspension of order and probation granted, when--community organizations, immunity from liability, when--length of commitment may be set forth--assessments, deposits, use.

Order for disposition or treatment of child--suspension of order and probation granted, when--community organizations, immunity from liability, when--length of commitment may be set forth--assessments, deposits, use.

211.181. 1. When a child or person seventeen years of age is found by the court to come within the applicable provisions of subdivision (1) of subsection 1 of section 211.031, the court shall so decree and make a finding of fact upon which it exercises its jurisdiction over the child or person seventeen years of age, and the court may, by order duly entered, proceed as follows:

(1) Place the child or person seventeen years of age under supervision in his own home or in the custody of a relative or other suitable person after the court or a public agency or institution designated by the court conducts an investigation of the home, relative or person and finds such home, relative or person to be suitable and upon such conditions as the court may require;

(2) Commit the child or person seventeen years of age to the custody of:

(a) A public agency or institution authorized by law to care for children or to place them in family homes; except that, such child or person seventeen years of age may not be committed to the department of social services, division of youth services;

(b) Any other institution or agency which is authorized or licensed by law to care for children or to place them in family homes;

(c) An association, school or institution willing to receive the child or person seventeen years of age in another state if the approval of the agency in that state which administers the laws relating to importation of children into the state has been secured; or

(d) The juvenile officer;

(3) Place the child or person seventeen years of age in a family home;

(4) Cause the child or person seventeen years of age to be examined and treated by a physician, psychiatrist or psychologist and when the health or condition of the child or person seventeen years of age requires it, cause the child or person seventeen years of age to be placed in a public or private hospital, clinic or institution for treatment and care; except that, nothing contained herein authorizes any form of compulsory medical, surgical, or psychiatric treatment of a child or person seventeen years of age whose parents or guardian in good faith are providing other remedial treatment recognized or permitted under the laws of this state;

(5) The court may order, pursuant to subsection 2 of section 211.081, that the child receive the necessary services in the least restrictive appropriate environment including home and community-based services, treatment and support, based on a coordinated, individualized treatment plan. The individualized treatment plan shall be approved by the court and developed by the applicable state agencies responsible for providing or paying for any and all appropriate and necessary services, subject to appropriation, and shall include which agencies are going to pay for and provide such services. Such plan must be submitted to the court within thirty days and the child's family shall actively participate in designing the service plan for the child or person seventeen years of age;

(6) The department of social services, in conjunction with the department of mental health, shall apply to the United States Department of Health and Human Services for such federal waivers as required to provide services for such children, including the acquisition of community-based services waivers.

2. When a child is found by the court to come within the provisions of subdivision (2) of subsection 1 of section 211.031, the court shall so decree and upon making a finding of fact upon which it exercises its jurisdiction over the child, the court may, by order duly entered, proceed as follows:

(1) Place the child under supervision in his own home or in custody of a relative or other suitable person after the court or a public agency or institution designated by the court conducts an investigation of the home, relative or person and finds such home, relative or person to be suitable and upon such conditions as the court may require;

(2) Commit the child to the custody of:

(a) A public agency or institution authorized by law to care for children or place them in family homes; except that, a child may be committed to the department of social services, division of youth services, only if he is presently under the court's supervision after an adjudication under the provisions of subdivision (2) or (3) of subsection 1 of section 211.031;

(b) Any other institution or agency which is authorized or licensed by law to care for children or to place them in family homes;

(c) An association, school or institution willing to receive it in another state if the approval of the agency in that state which administers the laws relating to importation of children into the state has been secured; or

(d) The juvenile officer;

(3) Place the child in a family home;

(4) Cause the child to be examined and treated by a physician, psychiatrist or psychologist and when the health or condition of the child requires it, cause the child to be placed in a public or private hospital, clinic or institution for treatment and care; except that, nothing contained herein authorizes any form of compulsory medical, surgical, or psychiatric treatment of a child whose parents or guardian in good faith are providing other remedial treatment recognized or permitted under the laws of this state;

(5) Assess an amount of up to ten dollars to be paid by the child to the clerk of the court.

Execution of any order entered by the court pursuant to this subsection, including a commitment to any state agency, may be suspended and the child placed on probation subject to such conditions as the court deems reasonable. After a hearing, probation may be revoked and the suspended order executed.

3. When a child is found by the court to come within the provisions of subdivision (3) of subsection 1 of section 211.031, the court shall so decree and make a finding of fact upon which it exercises its jurisdiction over the child, and the court may, by order duly entered, proceed as follows:

(1) Place the child under supervision in his or her own home or in custody of a relative or other suitable person after the court or a public agency or institution designated by the court conducts an investigation of the home, relative or person and finds such home, relative or person to be suitable and upon such conditions as the court may require; provided that, no child who has been adjudicated a delinquent by a juvenile court for committing or attempting to commit a sex-related offense which if committed by an adult would be considered a felony offense pursuant to chapter 566, including but not limited to rape, forcible sodomy, child molestation, and sexual abuse, and in which the victim was a child, shall be placed in any residence within one thousand feet of the residence of the abused child of that offense until the abused child reaches the age of eighteen, and provided further that the provisions of this subdivision regarding placement within one thousand feet of the abused child shall not apply when the abusing child and the abused child are siblings or children living in the same home;

(2) Commit the child to the custody of:

(a) A public agency or institution authorized by law to care for children or to place them in family homes;

(b) Any other institution or agency which is authorized or licensed by law to care for children or to place them in family homes;

(c) An association, school or institution willing to receive it in another state if the approval of the agency in that state which administers the laws relating to importation of children into the state has been secured; or

(d) The juvenile officer;

(3) Beginning January 1, 1996, the court may make further directions as to placement with the division of youth services concerning the child's length of stay. The length of stay order may set forth a minimum review date;

(4) Place the child in a family home;

(5) Cause the child to be examined and treated by a physician, psychiatrist or psychologist and when the health or condition of the child requires it, cause the child to be placed in a public or private hospital, clinic or institution for treatment and care; except that, nothing contained herein authorizes any form of compulsory medical, surgical, or psychiatric treatment of a child whose parents or guardian in good faith are providing other remedial treatment recognized or permitted under the laws of this state;

(6) Suspend or revoke a state or local license or authority of a child to operate a motor vehicle;

(7) Order the child to make restitution or reparation for the damage or loss caused by his offense. In determining the amount or extent of the damage, the court may order the juvenile officer to prepare a report and may receive other evidence necessary for such determination. The child and his attorney shall have access to any reports which may be prepared, and shall have the right to present evidence at any hearing held to ascertain the amount of damages. Any restitution or reparation ordered shall be reasonable in view of the child's ability to make payment or to perform the reparation. The court may require the clerk of the circuit court to act as receiving and disbursing agent for any payment ordered;

(8) Order the child to a term of community service under the supervision of the court or of an organization selected by the court. Every person, organization, and agency, and each employee thereof, charged with the supervision of a child under this subdivision, or who benefits from any services performed as a result of an order issued under this subdivision, shall be immune from any suit by the child ordered to perform services under this subdivision, or any person deriving a cause of action from such child, if such cause of action arises from the supervision of the child's performance of services under this subdivision and if such cause of action does not arise from an intentional tort. A child ordered to perform services under this subdivision shall not be deemed an employee within the meaning of the provisions of chapter 287, nor shall the services of such child be deemed employment within the meaning of the provisions of chapter 288. Execution of any order entered by the court, including a commitment to any state agency, may be suspended and the child placed on probation subject to such conditions as the court deems reasonable. After a hearing, probation may be revoked and the suspended order executed;

(9) When a child has been adjudicated to have violated a municipal ordinance or to have committed an act that would be a misdemeanor if committed by an adult, assess an amount of up to twenty-five dollars to be paid by the child to the clerk of the court; when a child has been adjudicated to have committed an act that would be a felony if committed by an adult, assess an amount of up to fifty dollars to be paid by the child to the clerk of the court.

4. Beginning January 1, 1996, the court may set forth in the order of commitment the minimum period during which the child shall remain in the custody of the division of youth services. No court order shall require a child to remain in the custody of the division of youth services for a period which exceeds the child's eighteenth birth date except upon petition filed by the division of youth services pursuant to subsection 1 of section 219.021. In any order of commitment of a child to the custody of the division of youth services, the division shall determine the appropriate program or placement pursuant to subsection 3 of section 219.021. Beginning January 1, 1996, the department shall not discharge a child from the custody of the division of youth services before the child completes the length of stay determined by the court in the commitment order unless the committing court orders otherwise. The director of the division of youth services may at any time petition the court for a review of a child's length of stay commitment order, and the court may, upon a showing of good cause, order the early discharge of the child from the custody of the division of youth services. The division may discharge the child from the division of youth services without a further court order after the child completes the length of stay determined by the court or may retain the child for any period after the completion of the length of stay in accordance with the law.

5. When an assessment has been imposed under the provisions of subsection 2 or 3 of this section, the assessment shall be paid to the clerk of the court in the circuit where the assessment is imposed by court order, to be deposited in a fund established for the sole purpose of payment of judgments entered against children in accordance with section 211.185.

(L. 1957 p. 642 § 211.200, A.L. 1974 H.B. 1475, A.L. 1980 S.B. 512, A.L. 1985 S.B. 323, A.L. 1987 S.B. 244, A.L. 1989 H.B. 502, et al., A.L. 1993 S.B. 88, A.L. 1995 H.B. 174, et al., A.L. 1998 S.B. 684, A.L. 2002 S.B. 923, et al., A.L. 2004 H.B. 1453, A.L. 2005 S.B. 420 & 344, A.L. 2005 1st Ex. Sess. H.B. 2)

Effective 9-15-05



Section 211.183 Order to include determination of efforts of division of family services--definition of reasonable efforts by division--modification of the permanency plan, when--reasonable efforts not required, when--permanency hearing, when.

Order to include determination of efforts of division of family services--definition of reasonable efforts by division--modification of the permanency plan, when--reasonable efforts not required, when--permanency hearing, when.

211.183. 1. In juvenile court proceedings regarding the removal of a child from his or her home, the court's order shall include a determination of whether the division of family services has made reasonable efforts to prevent or eliminate the need for removal of the child and, after removal, to make it possible for the child to return home. If the first contact with the family occurred during an emergency in which the child could not safely remain at home even with reasonable in-home services, the division shall be deemed to have made reasonable efforts to prevent or eliminate the need for removal.

2. "Reasonable efforts" means the exercise of reasonable diligence and care by the division to utilize all available services related to meeting the needs of the juvenile and the family. In determining reasonable efforts to be made and in making such reasonable efforts, the child's present and ongoing health and safety shall be the paramount consideration.

3. In support of its determination of whether reasonable efforts have been made, the court shall enter findings, including a brief description of what preventive or reunification efforts were made and why further efforts could or could not have prevented or shortened the separation of the family. The division shall have the burden of demonstrating reasonable efforts.

4. The juvenile court may authorize the removal of the child even if the preventive and reunification efforts of the division have not been reasonable, but further efforts could not permit the child to remain at home.

5. Before a child may be removed from the parent, guardian, or custodian of the child by order of a juvenile court, excluding commitments to the division of youth services, the court shall in its orders:

(1) State whether removal of the child is necessary to protect the child and the reasons therefor;

(2) Describe the services available to the family before removal of the child, including in-home services;

(3) Describe the efforts made to provide those services relevant to the needs of the family before the removal of the child;

(4) State why efforts made to provide family services described did not prevent removal of the child; and

(5) State whether efforts made to prevent removal of the child were reasonable, based upon the needs of the family and child.

6. If continuation of reasonable efforts, as described in this section, is determined by the division to be inconsistent with establishing a permanent placement for the child, the division shall take such steps as are deemed necessary by the division, including seeking modification of any court order to modify the permanency plan for the child.

7. The division shall not be required to make reasonable efforts, as defined in this section, but has the discretion to make reasonable efforts if a court of competent jurisdiction has determined that:

(1) The parent has subjected the child to a severe act or recurrent acts of physical, emotional or sexual abuse toward the child, including an act of incest; or

(2) The parent has:

(a) Committed murder of another child of the parent;

(b) Committed voluntary manslaughter of another child of the parent;

(c) Aided or abetted, attempted, conspired or solicited to commit such a murder or voluntary manslaughter; or

(d) Committed a felony assault that resulted in serious bodily injury to the child or to another child of the parent; or

(3) The parent's parental rights to a sibling have been involuntarily terminated.

8. If the court determines that reasonable efforts, as described in this section, are not required to be made by the division, the court shall hold a permanency hearing within thirty days after the court has made such determination. The division shall complete whatever steps are necessary to finalize the permanent placement of the child.

9. The division may concurrently engage in reasonable efforts, as described in this section, while engaging in such other measures as are deemed appropriate by the division to establish a permanent placement for the child.

(L. 1985 H.B. 366, et al. § 4, A.L. 1987 S.B. 244, A.L. 1998 H.B. 1822 merged with S.B. 674)

Effective 7-1-98



Section 211.185 Court may order parents and child to make restitution, when, amount--restitution hearing required, when, procedure--community service--execution of judgment.

Court may order parents and child to make restitution, when, amount--restitution hearing required, when, procedure--community service--execution of judgment.

211.185. 1. In addition to the court's authority to issue an order for the child to make restitution or reparation for the damage or loss caused by his offense as provided in section 211.181, the court may enter a judgment of restitution against both the parent and the child pursuant to the provisions of this section if the court finds that the parent has failed to exercise reasonable parental discipline or authority to prevent the damage or loss and the child has:

(1) Stolen, damaged, destroyed, converted, unlawfully obtained, or substantially decreased the value of the property of another; or

(2) Inflicted personal injury on another, requiring the injured person to incur medical, dental, hospital, funeral, or burial expenses.

2. The court may order both the parent and the child to make restitution to:

(1) The victim;

(2) Any governmental entity; or

(3) A third-party payor, including an insurer, that has made payment to the victim to compensate the victim for a property loss or a pecuniary loss under subdivisions (1) and (2) of subsection 1 of this section.

3. Restitution payments to the victim have priority over restitution payments to a third-party payor. If the victim has been compensated for the victim's loss by a third-party payor, the court may order restitution payments to the third-party payor in the amount that the third-party payor compensated the victim.

4. Payment of restitution to a victim under this section has priority over payment of restitution to any governmental entity.

5. Considering the age and circumstances of a child, the court may order the child to make restitution to the wronged person personally.

6. A restitution hearing to determine the liability of the parent and the child shall be held not later than thirty days after the disposition hearing and may be extended by the court for good cause. In the restitution hearing, a written statement or bill for medical, dental, hospital, funeral, or burial expenses shall be prima facie evidence that the amount indicated on the written statement or bill represents a fair and reasonable charge for the services or materials provided. The burden of proving that the amount indicated on the written statement or bill is not fair and reasonable shall be on the person challenging the fairness and reasonableness of the amount.

7. A judgment of restitution against a parent may not be entered unless the parent has been afforded a reasonable opportunity to be heard and to present appropriate evidence in his behalf. The parent shall be advised of his right to obtain counsel for representation at the hearing. A hearing under this section may be held as part of an adjudicatory or disposition hearing for the child.

8. The judgment may be enforced in the same manner as enforcing monetary judgments.

9. A judgment of restitution ordered pursuant to this section against a child and his parents shall not be a bar to a proceeding against the child and his parents pursuant to section 537.045 or section 8.150 for the balance of the damages not paid pursuant to this section. In no event, however, may the total restitution paid by the child and his parents pursuant to this section, section 8.150, and section 537.045 exceed four thousand dollars.

10. The child may be ordered to work in a court-approved community service work site at a rate of compensation not to exceed minimum wage. The number of hours worked shall be reported to the juvenile officer and the compensation earned for these hours shall be used for the sole purpose of satisfying the judgment entered against the child in accordance with this section. Upon application by the juvenile officer made with the juvenile court's written approval, the clerk of the court of the circuit where the fund is deposited and where a judgment has been entered in accordance with this section shall pay the compensation earned by the child to the person in whose favor the judgment has been entered.

11. Notwithstanding any other provision of this section to the contrary, a judgment of restitution ordered pursuant to this section against a child may be executed upon after the child attains the age of eighteen years.

(L. 1989 H.B. 502, et al., A.L. 1990 H.B. 1734, A.L. 1993 S.B. 88, A.L. 1995 H.B. 174, et al.)

CROSS REFERENCES:

Defacing of state facilities by minors, penalty, liability, 8.150

Minor's torts, parent, guardian and minor's liability, work accepted in lieu of payment, 537.045



Section 211.188 Court may order work for restitution--not an employee.

Court may order work for restitution--not an employee.

211.188. 1. The court may order a child, who has been adjudicated for a nonviolent crime and who is age fourteen or older, to work for any employer at a rate of compensation not to exceed minimum wage, for a period of time necessary to make such restitution for the damage or loss caused by his offense.

2. A child, age fourteen or older, who is ordered by the juvenile court to make restitution for the damage or loss caused by his offense pursuant to subsection 1 of this section shall not be considered an employee as defined in section 290.500.

(L. 1996 H.B. 1301 & 1298 § 11)



Section 211.201 Commitment of children to department of mental health, duration--jurisdiction by court and department--extension of commitment, procedure.

Commitment of children to department of mental health, duration--jurisdiction by court and department--extension of commitment, procedure.

211.201. 1. Notwithstanding the provisions of sections 211.151, 211.161 and 211.181, and any other provision of law contrary to this section, the juvenile court may not order that children be detained by, committed to or otherwise placed in the department of mental health for periods longer than thirty days except as provided in sections 211.201 to 211.207.

2. Notwithstanding any other provision of law to the contrary, a juvenile court loses jurisdiction of a child committed by it to the department of mental health unless, by the terms of its order committing the child to the department, the court expressly retains jurisdiction of the child.

3. If a child is to be detained beyond his eighteenth birthday in the custody of the department, the child may only be held pursuant to an express court order entered after a hearing within thirty days of the child's eighteenth birthday. The department shall notify the court thirty days before the child's eighteenth birthday that the department shall discharge the child unless the court sets the matter down for a hearing. If the court, on its own motion or motion of any interested party, believes the person should be detained, the court shall give proper notice of the hearing before the child's eighteenth birthday to the director of the department and other parties as required by law.

(L. 1957 p. 642 § 211.220, A.L. 1963 p. 388, A.L. 1979 H.B. 934, A.L. 1980 H.B. 1724)



Section 211.202 Mentally disordered children, evaluation--disposition--review by court.

Mentally disordered children, evaluation--disposition--review by court.

211.202. 1. If a child under the jurisdiction of the juvenile court appears to be mentally disordered, other than intellectually disabled or developmentally disabled, the court, on its own motion or on the motion or petition of any interested party, may order the department of mental health to evaluate the child.

2. A mental health facility designated by the department of mental health shall perform within twenty days an evaluation of the child, on an outpatient basis if practicable, for the purpose of determining whether inpatient admission is appropriate because the following criteria are met:

(1) The child has a mental disorder other than mental retardation or developmental disability, as all these terms are defined in chapter 630;

(2) The child requires inpatient care and treatment for the protection of himself or others;

(3) A mental health facility offers a program suitable for the child's needs;

(4) A mental health facility is the least restrictive environment as the term "least restrictive environment" is defined in chapter 630.

3. If the facility determines, as a result of the evaluation, that it is appropriate to admit the child as an inpatient, the head of the mental health facility, or his designee, shall recommend the child for admission, subject to the availability of suitable accommodations, and send the juvenile court notice of the recommendation and a copy of the evaluation. Should the department evaluation recommend inpatient care, the child, his parent, guardian or counsel shall have the right to request an independent evaluation of the child. Within twenty days of the receipt of the notice and evaluation by the facility, or within twenty days of the receipt of the notice and evaluation from the independent examiner, the court may order, pursuant to a hearing, the child committed to the custody of the department of mental health for inpatient care and treatment, or may otherwise dispose of the matter; except, that no child shall be committed to a mental health facility under this section for other than care and treatment.

4. If the facility determines, as a result of the evaluation, that inpatient admission is not appropriate, the head of the mental health facility, or his designee, shall not recommend the child for admission as an inpatient. The head of the facility, or his designee, shall send to the court a notice that inpatient admission is not appropriate, along with a copy of the evaluation, within twenty days of completing the evaluation. If the child was evaluated on an inpatient basis, the juvenile court shall transfer the child from the department of mental health within twenty days of receipt of the notice and evaluation or set the matter for hearing within twenty days, giving notice of the hearing to the director of the facility as well as all others required by law.

5. If at any time the facility determines that it is no longer appropriate to provide inpatient care and treatment for the child committed by the juvenile court, but that such child appears to qualify for placement under section 630.610, the head of the facility shall refer such child for placement. Subject to the availability of an appropriate placement, the department of mental health shall place any child who qualifies for placement under section 630.610. If no appropriate placement is available, the department of mental health shall discharge the child or make such other arrangements as it may deem appropriate and consistent with the child's welfare and safety. Notice of the placement or discharge shall be sent to the juvenile court which first ordered the child's detention.

6. The committing juvenile court shall conduct an annual review of the child's need for continued placement in the mental health facility.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 211.203 Developmentally disabled children, evaluation--disposition--review by court.

Developmentally disabled children, evaluation--disposition--review by court.

211.203. 1. If a child under the jurisdiction of the juvenile court appears to be mentally retarded or developmentally disabled, as these terms are defined in chapter 630, the court, on its own motion or on the motion or petition of any interested party, may order the department of mental health to evaluate the child.

2. A regional center designated by the department of mental health shall perform within twenty days a comprehensive evaluation, as defined in chapter 633, on an outpatient basis if practicable, for the purpose of determining the appropriateness of a referral to a developmental disability facility operated or funded by the department of mental health. If it is determined by the regional center, as a result of the evaluation, to be appropriate to refer such child to a department developmental disability facility under section 633.120 or a private developmental disability facility under section 630.610, the regional center shall refer the evaluation to the appropriate developmental disability facility.

3. If, as a result of reviewing the evaluation, the head of the developmental disability facility, or his designee, determines that it is appropriate to admit such child as a resident, the head of the developmental disability facility, or his or her designee, shall recommend the child for admission, subject to availability of suitable accommodations. The head of the regional center, or his designee, shall send the juvenile court notice of the recommendation for admission by the developmental disability facility and a copy of the evaluation. Should the department evaluation recommend residential care and habilitation, the child, his parent, guardian or counsel shall have the right to request an independent evaluation of the child. Within twenty days of receipt of the notice and evaluation from the facility, or within twenty days of the receipt of the notice and evaluation from the independent examiner, the court may order, pursuant to a hearing, the child committed to the custody of the department of mental health for residential care and habilitation, or may otherwise dispose of the matter; except, that no child shall be committed to the department of mental health for other than residential care and habilitation. If the department proposes placement at, or transferring the child to, a department facility other than that designated in the order of the juvenile court, the department shall conduct a due process hearing within six days of such placement or transfer during which the head of the initiating facility shall have the burden to show that the placement or transfer is appropriate for the medical needs of the child. The head of the facility shall notify the court ordering detention or commitment and the child's last known attorney of record of such placement or transfer.

4. If, as a result of the evaluation, the regional center determines that it is not appropriate to admit such child as a resident in a developmental disability facility, the regional center shall send a notice to the court that it is inappropriate to admit such child, along with a copy of the evaluation. If the child was evaluated on a residential basis, the juvenile court shall transfer the child from the department within five days of receiving the notice and evaluation or set the matter for hearing within twenty days, giving notice of the hearing to the director of the facility as well as all others required by law.

5. If at any time the developmental disability facility determines that it is no longer appropriate to provide residential habilitation for the child committed by the juvenile court, but that such child appears to qualify for placement under section 630.610, the head of the facility shall refer such child for placement. Subject to the availability of an appropriate placement, the department shall place any child who qualifies for placement under section 630.610. If no appropriate placement is available, the department shall discharge the child or make such other arrangements as it may deem appropriate and consistent with the child's welfare and safety. Notice of the placement or discharge shall be sent to the juvenile court which first ordered the child's detention.

6. The committing court shall conduct an annual review of the child's need for continued placement at the developmental disability facility.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 211.206 Duties of department of mental health--discharge by department--notice--jurisdiction of court.

Duties of department of mental health--discharge by department--notice--jurisdiction of court.

211.206. 1. For each child committed to the department of mental health by the juvenile court, the director of the department of mental health, or his designee, shall prepare an individualized treatment or habilitation plan, as defined in chapter 630, within thirty days of the admission for treatment or habilitation. The status of each child shall be reviewed at least once every thirty days. Copies of all individualized treatment plans, habilitation plans, and periodic reviews shall be sent to the committing juvenile court.

2. The department of mental health shall discharge a child committed to it by the juvenile court pursuant to sections 211.202 and 211.203 if the head of a mental health facility or developmental disability facility, or his designee, determines, in an evaluation or a periodic review, that any of the following conditions are true:

(1) A child committed to a mental health facility no longer has a mental disorder other than intellectual disability or developmental disability;

(2) A child committed to a developmental disability facility is not intellectually disabled or developmentally disabled;

(3) The condition of the child is no longer such that, for the protection of the child or others, the child requires inpatient hospitalization or residential habilitation;

(4) The mental health facility or developmental disability facility does not offer a program which best meets the child's needs;

(5) The mental health facility or developmental disability facility does not provide the least restrictive environment, as defined in section 630.005, which is consistent with the child's welfare and safety.

3. If the committing court specifically retained jurisdiction of the child by the terms of its order committing the child to the department of mental health, notice of the discharge, accompanied by a diagnosis and recommendations for placement of the child, shall be forwarded to the court at least twenty days before such discharge date. Unless within twenty days of receipt of notice of discharge the juvenile court orders the child to be brought before it for appropriate proceedings, jurisdiction of that court over the child shall terminate at the end of such twenty days.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 211.207 Youth services division may request evaluation--procedure after evaluation--transfer of custody.

Youth services division may request evaluation--procedure after evaluation--transfer of custody.

211.207. 1. If a child is committed to the division of youth services and subsequently appears to be mentally disordered, as defined in chapter 630, the division shall refer the child to the department of mental health for evaluation. The evaluation shall be performed within twenty days by a mental health facility or regional center operated by the department of mental health and, if practicable, on an outpatient basis, for the purpose of determining whether inpatient care at a mental health facility or residential habilitation in a developmental disability facility is appropriate because the child meets the criteria specified in subsection 2 of section 211.202 or in section 633.120, respectively.

2. If, as a result of the evaluation, the director of the department of mental health, or his designee, determines that the child is not mentally disordered so as to require inpatient care and treatment in a mental health facility or residential habilitation in a developmental disability facility, the director, or his designee, shall so notify the director of the division of youth services. If the child was evaluated on an inpatient or residential basis, the child shall be returned to the division of youth services.

3. If the director of the department of mental health, or his designee, determines that the child requires inpatient care and treatment at a mental health facility operated by the department of mental health or residential habilitation in a developmental disability facility operated by the department of mental health, the director, or his designee, shall notify the director of the division of youth services that admission is appropriate. The director of the division may transfer the physical custody of the child to the department of mental health for admission to a department of mental health facility and the department of mental health shall accept the transfer subject to the availability of suitable accommodations.

4. The director of the department of mental health, or his designee, shall cause an individualized treatment or habilitation plan to be prepared by the mental health facility or developmental disability facility for each child. The mental health facility or developmental disability facility shall review the status of the child at least once every thirty days. If, as a result of any such review, it is determined that inpatient care and treatment at a mental health facility or residential habilitation in a developmental disability facility is no longer appropriate for the child because the child does not meet the criteria specified in subsection 2 of section 211.202 or in section 633.120, respectively, the director of the department of mental health, or his designee, shall so notify the director of the division of youth services and shall return the child to the custody of the division.

5. If a child for any reason ceases to come under the jurisdiction of the division of youth services, he may be retained in a mental health facility or developmental disability facility only as otherwise provided by law.

(L. 1980 H.B. 1724, A.L. 2011 H.B. 555 merged with H.B. 648)



Section 211.211 Right to counsel--appointed, when--waiver.

Right to counsel--appointed, when--waiver.

211.211. 1. A party is entitled to be represented by counsel in all proceedings.

2. The court shall appoint counsel for a child prior to the filing of a petition if a request is made therefor to the court and the court finds that the child is the subject of a juvenile court proceeding and that the child making the request is indigent.

3. When a petition has been filed, the court shall appoint counsel for the child when necessary to assure a full and fair hearing.

4. When a petition has been filed and the child's custodian appears before the court without counsel, the court shall appoint counsel for the custodian if it finds:

(1) That the custodian is indigent; and

(2) That the custodian desires the appointment of counsel; and

(3) That a full and fair hearing requires appointment of counsel for the custodian.

5. Counsel shall be allowed a reasonable time in which to prepare to represent his client.

6. Counsel shall serve for all stages of the proceedings, including appeal, unless relieved by the court for good cause shown. If no appeal is taken, services of counsel are terminated following the entry of an order of disposition.

7. The child and his custodian may be represented by the same counsel except where a conflict of interest exists. Where it appears to the court that a conflict exists, it shall order that the child and his custodian be represented by separate counsel, and it shall appoint counsel if required by subsection 3 or 4 of this section.

8. When a petition has been filed, a child may waive his right to counsel only with the approval of the court.

9. Waiver of counsel by a child may be withdrawn at any stage of the proceeding, in which event the court shall appoint counsel for the child if required by subsection 3 of this section.

(L. 1957 p. 642 § 211.215, A.L. 1989 H.B. 502, et al.)



Section 211.221 Religion considered in placing child.

Religion considered in placing child.

211.221. In placing a child in or committing a child to the custody of an individual or of a private agency or institution the court shall whenever practicable select either a person, or an agency or institution governed by persons of the same religious faith as that of the parents of such child, or in case of a difference in the religious faith of the parents, then of the religious faith of the child or if the religious faith of the child is not ascertainable, then of the faith of either of the parents.

(L. 1957 p. 642 § 211.230)



Section 211.231 Indeterminate commitments, exception--exchange of information by court and institution or agency.

Indeterminate commitments, exception--exchange of information by court and institution or agency.

211.231. 1. All commitments made by the juvenile court shall be for an indeterminate period of time, unless the child is committed pursuant to subdivision (3) of subsection 3 of section 211.181, and shall not continue beyond the child's twenty-first birthday.

2. Whenever the court commits a child to an institution or agency, it shall transmit with the order of commitment a summary of its information concerning the child, and the institution or agency shall give to the court such information concerning the child as the court may require from time to time so long as the child is under the jurisdiction of the juvenile court.

(L. 1957 p. 642 § 211.210, A.L. 1995 H.B. 174, et al.)



Section 211.241 Court orders to parents for support of children, procedure--county to support, when.

Court orders to parents for support of children, procedure--county to support, when.

211.241. 1. When the juvenile court finds a child to be within the purview of applicable provisions of section 211.031 it may in the same or subsequent proceedings, either on its own motion or upon the application of any person, institution or agency having the custody of such child, proceed to inquire into the ability of the parent of the child to support it or to contribute to its support. If the parent does not voluntarily appear for the proceeding, he shall be summoned in the same manner as in civil cases and the summons in the case may issue to any county of the state.

2. If the court finds that the parent is able to support the child or to contribute to its support, the court may enter an order requiring the parent to support the child or to contribute to its support and to pay the costs of collecting the judgment.

3. The court may enforce the order by execution and the execution may issue on request of the juvenile officer or any person, agency or institution which has been awarded custody of the child. No deposit or bond for costs shall be required as a condition for the issuance or service of the execution. No property is exempt from execution upon a judgment or decree made under this section, and all wages or other sums due the parent is subject to garnishment or execution in any proceedings under this section.

4. Otherwise the necessary support of the child shall, unless the court commits the child to a person or institution willing to receive it without charge, be paid out of the funds of the county but only upon approval of the judge of the juvenile court.

(L. 1957 p. 642 § 211.240)



Section 211.251 Modification of court orders.

Modification of court orders.

211.251. 1. A decree of the juvenile court made under the provisions of section 211.181 may be modified at any time on the court's own motion.

2. The juvenile officer, the parent, guardian, legal custodian, spouse, relative or next friend of a child committed to the custody of an institution or agency may, at any time, petition the court for a modification of the order of custody. The court may deny the petition without hearing or may, in its discretion, conduct a hearing upon the issues raised and may make any orders relative to the issues as it deems proper.

3. The authority of the juvenile court to modify a decree is subject to the provisions of chapter 219.

(L. 1957 p. 642 § 211.250, A.L. 1989 H.B. 502, et al.)



Section 211.261 Appeals.

Appeals.

211.261. 1. An appeal shall be allowed to the child from any final judgment, order or decree made under the provisions of this chapter and may be taken on the part of the child by its parent, guardian, legal custodian, spouse, relative or next friend. An appeal shall be allowed to a parent from any final judgment, order or decree made under the provisions of this chapter which adversely affects him. An appeal shall be allowed to the juvenile officer from any final judgment, order or decree made under this chapter, except that no such appeal shall be allowed concerning a final determination pursuant to subdivision (3) of subsection 1 of section 211.031. Notice of appeal shall be filed within thirty days after the final judgment, order or decree has been entered but neither the notice of appeal nor any motion filed subsequent to the final judgment acts as a supersedeas unless the court so orders.

2. Notwithstanding the provisions of subsection 1 of this section, an appeal shall be allowed to the juvenile officer from any order suppressing evidence, a confession or an admission, in proceedings under subdivision (3) of subsection 1 of section 211.031.

3. The appeal provided for in subsection 2 of this section shall be an interlocutory appeal, filed in the appropriate district of the Missouri court of appeals. Notice of such interlocutory appeal shall be filed within three days of the entry of the order of trial court; the time limits applicable to such appeal shall be the same as in interlocutory appeals allowed to the state in criminal cases.

(L. 1957 p. 642 § 211.260, A.L. 1994 S.B. 657)



Section 211.271 Court orders not to affect civil rights--not evidence, exception.

Court orders not to affect civil rights--not evidence, exception.

211.271. 1. No adjudication by the juvenile court upon the status of a child shall be deemed a conviction nor shall the adjudication operate to impose any of the civil disabilities ordinarily resulting from conviction nor shall the child be found guilty or be deemed a criminal by reason of the adjudication.

2. No child shall be charged with a crime or convicted unless the case is transferred to a court of general jurisdiction as provided in this chapter.

3. After a child is taken into custody as provided in section 211.131, all admissions, confessions, and statements by the child to the juvenile officer and juvenile court personnel and all evidence given in cases under this chapter, as well as all reports and records of the juvenile court, are not lawful or proper evidence against the child and shall not be used for any purpose whatsoever in any proceeding, civil or criminal, other than proceedings under this chapter.

4. The disposition made of a child and the evidence given in the court does not operate to disqualify the child in any future civil or military service application or appointment.

(L. 1957 p. 642 § 211.270, A.L. 1969 p. 353)



Section 211.281 Costs how adjudged, collected.

Costs how adjudged, collected.

211.281. The costs of the proceedings in any case in the juvenile court may, in the discretion of the court be adjudged against the parents of the child involved or the informing witness as provided in section 211.081, as the case may be, and collected as provided by law. All costs not so collected shall be paid by the county.

(L. 1957 p. 642 § 211.320)



Section 211.291 Juvenile courtroom in counties of first and second class--any judge of circuit may hold court, when.

Juvenile courtroom in counties of first and second class--any judge of circuit may hold court, when.

211.291. 1. In counties of the first and second class and in the city of St. Louis a courtroom, to be designated the juvenile courtroom, shall be provided by the county or circuit court of the county or city, as the case may be, for the hearing of cases under this chapter.

2. In case of the absence or inability of the judge of the juvenile court in any such county to hold court, any one of the circuit judges in the judicial circuit may perform that duty.

(L. 1957 p. 642 § 211.280)



Section 211.301 Juvenile court held in chambers or other room in counties of third and fourth class--transfer of judges.

Juvenile court held in chambers or other room in counties of third and fourth class--transfer of judges.

211.301. 1. In counties of the third and fourth class hearings may be conducted in the judge's chambers or in such other room or apartment as may be provided or designated by the judge of the juvenile court.

2. In case of the absence or inability of the juvenile judge to hold court, he may request the supreme court to assign another circuit judge to perform that duty. Any juvenile judge having more than one county within his circuit, may, in his discretion, and in the interests of the welfare of the child involved, act upon a juvenile case arising within that circuit, irrespective of where, within the circuit, he may then be holding court.

(L. 1957 p. 642 § 211.290)



Section 211.311 Clerk of circuit court to act for juvenile court.

Clerk of circuit court to act for juvenile court.

211.311. The clerk of the circuit court shall act as the clerk of the juvenile court.

(L. 1957 p. 642 § 211.300, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 211.319 Juvenile court records and proceedings, abuse and neglect cases, procedure.

Juvenile court records and proceedings, abuse and neglect cases, procedure.

211.319. 1. On or before July 1, 2005, all juvenile court proceedings conducted pursuant to subdivision (1) of subsection 1 of section 211.031 and for termination of parental rights cases pursuant to sections 211.442 to 211.487 initiated by a juvenile officer or the division shall be open to the public; except that, when the parent has consented in writing to the termination of his or her parental rights in conjunction with a placement with a licensed child-placing agency under subsection 6 of section 453.010, the hearing shall be closed. The court, on its own motion, may exclude for good cause shown any person or persons from the proceedings to protect the welfare and best interests of the child and for exceptional circumstances. Any party to a juvenile court proceeding referred to in this subsection, except the state, may file a motion requesting that the general public be excluded from the proceeding or any portion of the proceeding. Upon the filing of such motion, the court shall hear arguments by the parties, but no evidence, and shall make a determination whether closure is in the best interest of the parties or whether it is in the public interest to deny such motion. The court shall make a finding on the record when a motion to close a hearing pursuant to this section is made and heard by the court.

2. Notwithstanding the provisions of subsection 1 of this section, the general public shall be excluded from all juvenile court proceedings referred to in subsection 1 of this section during the testimony of any child or victim and only such persons who have a direct interest in the case or in the work of the court will be admitted to the proceedings.

3. For juvenile court proceedings described in subsection 1 of this section, pleadings and orders of the juvenile court other than confidential files and those specifically ordered closed by the juvenile court judge shall be open to the general public. For purposes of this section, "confidential file" means all other records and reports considered closed or confidential by law, including but not limited to medical reports, psychological or psychiatric evaluations, investigation reports of the children's division, social histories, home studies, and police reports and law enforcement records. Only persons who are found by the court to have a legitimate interest shall be allowed access to confidential or closed files. In determining whether a person has a legitimate interest, the court shall consider the nature of the proceedings, the welfare and safety of the public, and the interest of any child involved.

4. For records made available to the public pursuant to this section:

(1) The identity of any child involved except the perpetrator shall not be disclosed and all references in such records to the identity of any child involved except the perpetrator shall be redacted prior to disclosure to the public; and

(2) All information that may identify or lead to the disclosure of the identity of a reporter of child abuse under sections 210.109 to 210.183 and section 352.400 shall not be disclosed to the public.

5. The provisions of this section shall apply to juvenile court proceedings and records specified in this section in which the initial pleadings are filed on or after July 1, 2005.

(L. 2004 H.B. 1453, A.L. 2007 S.B. 84)



Section 211.321 Juvenile court records, confidentiality, exceptions--records of peace officers, exceptions, release of certain information to victim.

Juvenile court records, confidentiality, exceptions--records of peace officers, exceptions, release of certain information to victim.

211.321. 1. Records of juvenile court proceedings as well as all information obtained and social records prepared in the discharge of official duty for the court shall not be open to inspection or their contents disclosed, except by order of the court to persons having a legitimate interest therein, unless a petition or motion to modify is sustained which charges the child with an offense which, if committed by an adult, would be a class A felony under the criminal code of Missouri, or capital murder, first degree murder, or second degree murder or except as provided in subsection 2 of this section. In addition, whenever a report is required under section 557.026, there shall also be included a complete list of certain violations of the juvenile code for which the defendant had been adjudicated a delinquent while a juvenile. This list shall be made available to the probation officer and shall be included in the presentence report. The violations to be included in the report are limited to the following: rape, sodomy, murder, kidnapping, robbery, arson, burglary or any acts involving the rendering or threat of serious bodily harm. The supreme court may promulgate rules to be followed by the juvenile courts in separating the records.

2. In all proceedings under subdivision (2) of subsection 1 of section 211.031, the records of the juvenile court as well as all information obtained and social records prepared in the discharge of official duty for the court shall be kept confidential and shall be open to inspection only by order of the judge of the juvenile court or as otherwise provided by statute. In all proceedings under subdivision (3) of subsection 1 of section 211.031 the records of the juvenile court as well as all information obtained and social records prepared in the discharge of official duty for the court shall be kept confidential and may be open to inspection without court order only as follows:

(1) The juvenile officer is authorized at any time:

(a) To provide information to or discuss matters concerning the child, the violation of law or the case with the victim, witnesses, officials at the child's school, law enforcement officials, prosecuting attorneys, any person or agency having or proposed to have legal or actual care, custody or control of the child, or any person or agency providing or proposed to provide treatment of the child. Information received pursuant to this paragraph shall not be released to the general public, but shall be released only to the persons or agencies listed in this paragraph;

(b) To make public information concerning the offense, the substance of the petition, the status of proceedings in the juvenile court and any other information which does not specifically identify the child or the child's family;

(2) After a child has been adjudicated delinquent pursuant to subdivision (3) of subsection 1 of section 211.031, for an offense which would be a felony if committed by an adult, the records of the dispositional hearing and proceedings related thereto shall be open to the public to the same extent that records of criminal proceedings are open to the public. However, the social summaries, investigations or updates in the nature of presentence investigations, and status reports submitted to the court by any treating agency or individual after the dispositional order is entered shall be kept confidential and shall be opened to inspection only by order of the judge of the juvenile court;

(3) As otherwise provided by statute;

(4) In all other instances, only by order of the judge of the juvenile court.

3. Peace officers' records, if any are kept, of children shall be kept separate from the records of persons seventeen years of age or over and shall not be open to inspection or their contents disclosed, except by order of the court. This subsection does not apply to children who are transferred to courts of general jurisdiction as provided by section 211.071 or to juveniles convicted under the provisions of sections 578.421 to 578.437. This subsection does not apply to the inspection or disclosure of the contents of the records of peace officers for the purpose of pursuing a civil forfeiture action pursuant to the provisions of section 195.140.

4. Nothing in this section shall be construed to prevent the release of information and data to persons or organizations authorized by law to compile statistics relating to juveniles. The court shall adopt procedures to protect the confidentiality of children's names and identities.

5. The court may, either on its own motion or upon application by the child or his representative, or upon application by the juvenile officer, enter an order to destroy all social histories, records, and information, other than the official court file, and may enter an order to seal the official court file, as well as all peace officers' records, at any time after the child has reached his seventeenth birthday if the court finds that it is in the best interest of the child that such action or any part thereof be taken, unless the jurisdiction of the court is continued beyond the child's seventeenth birthday, in which event such action or any part thereof may be taken by the court at any time after the closing of the child's case.

6. Nothing in this section shall be construed to prevent the release of general information regarding the informal adjustment or formal adjudication of the disposition of a child's case to a victim or a member of the immediate family of a victim of any offense committed by the child. Such general information shall not be specific as to location and duration of treatment or detention or as to any terms of supervision.

7. Records of juvenile court proceedings as well as all information obtained and social records prepared in the discharge of official duty for the court shall be disclosed to the child fatality review panel reviewing the child's death pursuant to section 210.192 unless the juvenile court on its own motion, or upon application by the juvenile officer, enters an order to seal the records of the victim child.

(L. 1957 p. 642 § 211.310, A.L. 1969 H.B. 227, A.L. 1980 S.B. 512, A.L. 1989 H.B. 502, et al., A.L. 1993 H.B. 562, A.L. 1994 S.B. 595, A.L. 1995 H.B. 174, et al., A.L. 2004 H.B. 1453)



Section 211.322 Reports on delinquency and prevention by court on request by division of youth services.

Reports on delinquency and prevention by court on request by division of youth services.

211.322. The juvenile division of each circuit court shall report statistics and information relating to the nature, extent and causes of and conditions contributing to the delinquency of children and information relating to the existence and effectiveness of delinquency prevention and rehabilitation programs operated by the courts, upon request of the division of youth services, to the division of youth services.

(L. 1982 H.B. 1171, et al.)



Section 211.326 State courts administrator--valuation of services, development of standards, processes, guidelines relating to juvenile court--consideration of racial disparity.

State courts administrator--valuation of services, development of standards, processes, guidelines relating to juvenile court--consideration of racial disparity.

211.326. 1. The state courts administrator shall:

(1) Evaluate existing services by establishing performance standards including performance standards for juvenile courts receiving diversion funds;

(2) Develop standards for orientation training for all new juvenile court professional personnel, including juvenile officers, deputy juvenile officers and other personnel deemed necessary by the state courts administrator;

(3) Develop standards for continuing education for existing juvenile court professional personnel, including juvenile officers, deputy juvenile officers and other personnel deemed necessary by the state courts administrator;

(4) Develop a process to evaluate services and collect relevant outcome data;

(5) Develop a standardized assessment form for classifying juvenile offenders; and

(6) Develop guidelines for juvenile court judges to use in determining the length of time a child may be detained prior to informal adjustment or formal adjudication.

2. Standards, training and assessment forms developed pursuant to subsection 1 of this section shall be developed considering racial disparities in the juvenile justice system.

(L. 1995 H.B. 174, et al. § 3)



Section 211.327 Data to be provided to state courts administrator--orientation training, continuing education.

Data to be provided to state courts administrator--orientation training, continuing education.

211.327. The juvenile court shall:

(1) Provide to the state courts administrator outcome data for youth receiving formal and informal services on forms developed by the state courts administrator;

(2) Require new juvenile court professional personnel to have orientation training as provided in section 211.326;

(3) Require existing professional personnel to have continuing education as provided in section 211.326.

(L. 1995 H.B. 174, et al. § 4)



Section 211.331 Detention facilities, superintendent, appointment, compensation--acquisition of land (counties of first and second classification).

Detention facilities, superintendent, appointment, compensation--acquisition of land (counties of first and second classification).

211.331. 1. In each county of the first and second classifications and in the city of St. Louis, it is the duty of the county commission, or, where there is no county commission, such other authorized body, to provide a place of detention for children coming within the provisions of this chapter. It is also the duty of the county commission or other authorized body to provide offices for the personnel of the juvenile court.

2. The place of detention shall be so located and arranged that the child being detained does not come in contact, at any time or in any manner, with adults convicted or under arrest, and the care of children in detention shall approximate as closely as possible the care of children in good homes.

3. The place of detention shall be in charge of a superintendent. The judge of the juvenile court or the family court administrator, if provided by local rule, shall appoint and fix the compensation and maintenance of the superintendent and of any assistants or other personnel required to operate the detention facility. Such compensation and maintenance are payable out of funds of the county.

4. The county commission or other governing body of the county is authorized to lease or to acquire by purchase, gift or devise land for such purpose, and to erect buildings thereon and to provide funds to equip and maintain the same for the subsistence and education of the children placed therein.

(L. 1957 p. 642 § 211.160, A.L. 1998 H.B. 1226)



Section 211.332 Detention facilities not required to be provided by certain second class counties--law applicable for facilities which are maintained in those counties.

Detention facilities not required to be provided by certain second class counties--law applicable for facilities which are maintained in those counties.

211.332. Notwithstanding the provisions of section 211.331 or any other provision of law in conflict with the provisions of this section, no county which becomes a county of the second class after September 28, 1987, shall be required to provide a place of detention for children. The governing body of any such county may provide such a facility, and if it does so, then all provisions of law relating to the operation and support of such a facility by a county of second class shall be applicable.

(L. 1987 S.B. 65, et al.)

Effective 1-1-88



Section 211.341 Detention facilities, how provided--government (third and fourth class counties).

Detention facilities, how provided--government (third and fourth class counties).

211.341. 1. Counties of the third and fourth classes within one judicial circuit, shall, upon the written recommendation of the circuit judge of that judicial circuit, establish a place of juvenile detention to serve all of the counties within that judicial circuit, and in like manner, the counties shall supply offices for the juvenile officers of that circuit. The recommendation of the circuit judge shall be made only after a hearing conducted by him, after thirty days' notice, to determine the need and feasibility of establishing such a place of detention within the judicial circuit. The provisions of section 211.331 apply as to the form of operation and means of maintenance of the place of detention, except that the total cost of establishment and operation of the places of detention shall be prorated among the several counties within that judicial circuit upon a ratio to be determined by a comparison of the respective populations of the counties. The point of location of the place of juvenile detention shall be determined by the circuit judge of the judicial circuit.

2. Circuit judges of any two or more adjoining judicial circuits after a hearing as provided in subsection 1 may, by agreement confirmed by judicial order, and in the interest of economy of administration, establish one place of juvenile detention to serve their respective judicial circuits. In such event, the circuit judges so agreeing shall jointly govern the affairs of the place of detention and the cost thereof shall be apportioned among the counties served in the manner provided for in subsection 1.

3. Any county of the third or fourth class desiring to provide its own place of juvenile detention may do so in the manner prescribed for counties of the first and second classes.

(L. 1957 p. 642 § 211.170)



Section 211.343 Detention facilities, standards and rules for operation.

Detention facilities, standards and rules for operation.

211.343. The Missouri supreme court shall by January 1, 1991, establish rules or standards for the operation of juvenile detention facilities.

(L. 1989 H.B. 502, et al. § 6)



Section 211.351 Juvenile officers, appointment--costs paid, how--grievance review committee of circuit, appointment, members.

Juvenile officers, appointment--costs paid, how--grievance review committee of circuit, appointment, members.

211.351. 1. The juvenile court shall appoint a juvenile officer and other necessary juvenile court personnel to serve under the direction of the court in each county of the first and second class and the circuit judge in circuits comprised of third and fourth class counties:

(1) May appoint a juvenile officer and other necessary personnel to serve the judicial circuit; or

(2) Circuit judges of any two or more adjoining circuits may by agreement, confirmed by judicial order, appoint a juvenile officer and other necessary personnel to serve their respective judicial circuits and, in such a case, the juvenile officers and other persons appointed shall serve under the joint direction of the judges so agreeing.

2. In the event a juvenile officer and other juvenile court personnel are appointed to serve as provided in subdivisions (1) and (2) of subsection 1 of this section, the total cost to the counties for the compensation of these persons shall be prorated among the several counties and upon a ratio to be determined by a comparison of the respective populations of the counties.

3. In each judicial circuit, a grievance review committee shall be appointed by the circuit court en banc to serve as final administrative authority of a grievance regarding personnel policy or action that negatively affects an employee of the family court and/or juvenile court who is not governed by the Missouri circuit court personnel system. The grievance review committee may be comprised of either the circuit court en banc, a committee of not less than three circuit or associate circuit judges, or other body established by local court rule.

(L. 1957 p. 642 § 211.340, A.L. 1995 H.B. 174, et al.)



Section 211.361 Qualifications of juvenile officer, how determined--effect on persons now in office.

Qualifications of juvenile officer, how determined--effect on persons now in office.

211.361. 1. Whenever the need arises for the appointment of a juvenile officer, the juvenile court shall either:

(1) Provide, by rule of court, for open competitive written and oral examinations and create an eligible list of persons who possess the qualifications prescribed by subdivision (2) and who have successfully passed such examination; or

(2) Appoint any person over the age of twenty-one years who has completed satisfactorily four years of college education with a major in sociology or related subjects or who, in lieu of such academic training, has had four years or more experience in social work with juveniles in probation or allied services.

2. This section does not terminate the existing appointment nor present term of office of any juvenile officer or deputy juvenile officer in any county, but it applies to any appointment to be made after the existing appointment or term of office of any incumbent terminates or expires for any reason whatsoever.

(L. 1957 p. 642 § 211.350)



Section 211.381 Compensation of juvenile court personnel--expenses--salary adjustments.

Compensation of juvenile court personnel--expenses--salary adjustments.

211.381. 1. In each judicial circuit the following employees of the juvenile court shall annually receive as compensation the following amounts:

(1) One juvenile officer, beginning January 1, 1985, twenty-one thousand six hundred ninety dollars; beginning January 1, 1986, twenty-four thousand six hundred ninety dollars;

(2) One chief deputy juvenile officer and the chief officer assigned to courts of domestic relations, beginning January 1, 1985, eighteen thousand six hundred fifty dollars; beginning January 1, 1986, twenty thousand six hundred fifty dollars;

(3) Each deputy juvenile officer, class 1, beginning January 1, 1985, sixteen thousand three hundred ten dollars; beginning January 1, 1986, eighteen thousand ten dollars;

(4) Each deputy juvenile officer, class 2, beginning January 1, 1985, fourteen thousand five hundred eighty dollars; beginning January 1, 1986, sixteen thousand eighty dollars;

(5) Each deputy juvenile officer, class 3, beginning January 1, 1985, twelve thousand nine hundred fifty dollars; beginning January 1, 1986, fourteen thousand three hundred fifty dollars.

2. On September 28, 1985, the compensation of the employees of the juvenile court provided by subsection 1 of this section shall be increased by an amount equivalent to the annual salary adjustment approved pursuant to section 476.405 for employees of the judicial department for the fiscal year beginning July 1, 1985, and on January 1, 1986, salaries shall be increased to the amount specified in subsection 1 of this section.

3. After January 1, 1986, each juvenile officer shall receive in addition to any salary provided by subsections 1 and 2 of this section any salary adjustments approved after September 28, 1985, pursuant to section 476.405. After January 1, 1986, each chief deputy juvenile officer, chief officer assigned to courts of domestic relations and deputy juvenile officers shall receive in addition to any salary provided by subsections 1 and 2 of this section an amount equivalent to any salary adjustments approved after September 28, 1985, provided to employees of the judicial department pursuant to section 476.405. Each such salary adjustment shall be applicable to the total compensation provided by subsections 1, 2, and 3 of this section.

4. Actual expenses, including mileage allowance not to exceed that amount allowed state officers for each mile traveled on official business but exclusive of office expense, incurred by the employees while in the performance of their official duties shall be reimbursed to them out of county or city funds upon the approval of the judge of the juvenile court.

5. Except for counties of the second class in circuits composed of a single county of the second class and counties of the second class in circuits composed of two counties of the second class, in second, third and fourth class counties the compensation for employees of the juvenile court provided by this section is the total amount of compensation the employee shall receive for duties pertaining to the juvenile court and includes the compensation provided by any other provision of law.

6. Beginning on August 28, 1993, all deputy juvenile officers which were class 4 prior to August 28, 1993, shall become class 3 deputy juvenile officers.

(L. 1957 p. 642 § 211.360, A.L. 1965 p. 362, A.L. 1967 p. 333, A.L. 1972 H.B. 1331, A.L. 1977 S.B. 121, A.L. 1982 S.B. 497, A.L. 1984 S.B. 694, S.B. 581, A.L. 1985 H.B. 366, et al., A.L. 1986 H.B. 1554 Revision, A.L. 1993 S.B. 88 merged with S.B. 180)

Revisor's note: Salary adjustment index is printed, as required by § 476.405, in Appendix D.

CROSS REFERENCE:

Higher mileage allowance to be paid by county, when, 50.333



Section 211.382 Professionals retained by juvenile court, when.

Professionals retained by juvenile court, when.

211.382. As a provider of programs and services to children and families at the local level, the juvenile court system may recruit and retain qualified professionals to provide vital services to children in local communities and to the citizens of the state. In order to provide these critical services, an enhanced partnership between the state and the counties shall be established. This partnership provides greater assistance to both single and multicounty circuits by the state assuming the juvenile court employees of the multicounty circuits as state employees while maintaining the current status of juvenile court employees in a single county circuit in which all juvenile court employees are provided with retirement and other fringe benefits at the time of this enactment.

(L. 1998 H.B. 971)

Effective 7-1-99



Section 211.393 Definitions--compensation of juvenile officers, apportionment--state to reimburse salaries, when--multicounty circuit provisions--local juvenile court budget, amount maintained, when--exclusion from benefits, when.

Definitions--compensation of juvenile officers, apportionment--state to reimburse salaries, when--multicounty circuit provisions--local juvenile court budget, amount maintained, when--exclusion from benefits, when.

211.393. 1. For purposes of this section, the following words and phrases mean:

(1) "County retirement plan", any public employees' defined benefit retirement plan established by law that provides retirement benefits to county or city employees, but not to include the county employees' retirement system as provided in sections 50.1000 to 50.1200;

(2) "Juvenile court employee", any person who is employed by a juvenile court in a position normally requiring one thousand hours or more of service per year;

(3) "Juvenile officer", any juvenile officer appointed pursuant to section 211.351;

(4) "Multicounty circuit", all other judicial circuits not included in the definition of a single county circuit;

(5) "Single county circuit", a judicial circuit composed of a single county of the first classification, including the circuit for the city of St. Louis;

(6) "State retirement plan", the public employees' retirement plan administered by the Missouri state employees' retirement system pursuant to chapter 104.

2. Juvenile court employees employed in a single county circuit shall be subject to the following provisions:

(1) The juvenile officer employed in such circuits on and prior to July 1, 1999, shall:

(a) Be state employees on that portion of their salary received from the state pursuant to section 211.381, and in addition be county employees on that portion of their salary provided by the county at a rate determined pursuant to section 50.640;

(b) Receive state-provided benefits, including retirement benefits from the state retirement plan, on that portion of their salary paid by the state and may participate as members in a county retirement plan on that portion of their salary provided by the county except any juvenile officer whose service as a juvenile court officer is being credited based on all salary received from any source in a county retirement plan on June 30, 1999, shall not be eligible to receive state-provided benefits, including retirement benefits, or any creditable prior service as described in this section but shall continue to participate in such county retirement plan;

(c) Receive creditable prior service in the state retirement plan for service rendered as a juvenile court employee prior to July 1, 1999, to the extent they have not already received credit for such service in a county retirement plan on salary paid to them for such service, if such service was rendered in a single county circuit or a multicounty circuit; except that if the juvenile officer forfeited such credit in such county retirement plan prior to being eligible to receive creditable prior service under this paragraph, they may receive service under this paragraph;

(d) Receive creditable prior service pursuant to paragraph (c) of this subdivision even though they already have received credit for such creditable service in a county retirement plan if they elect to forfeit their creditable service from such plan in which case such plan shall transfer to the state retirement plan an amount equal to the actuarial accrued liability for the forfeited creditable service, determined as if the person were going to continue to be an active member of the county retirement plan, less the amount of any refunds of member contributions;

(e) Receive creditable prior service for service rendered as a juvenile court employee in a multicounty circuit in a position that was financed in whole or in part by a public or private grant, pursuant to the provisions of paragraph (e) of subdivision (1) of subsection 3 of this section;

(2) Juvenile officers who begin employment for the first time as a juvenile officer in a single county circuit on or after July 1, 1999, shall:

(a) Be county employees and receive salary from the county at a rate determined pursuant to section 50.640 subject to reimbursement by the state as provided in section 211.381; and

(b) Participate as members in the applicable county retirement plan subject to reimbursement by the state for the retirement contribution due on that portion of salary reimbursed by the state;

(3) All other juvenile court employees who are employed in a single county circuit on or after July 1, 1999:

(a) Shall be county employees and receive a salary from the county at a rate determined pursuant to section 50.640; and

(b) Shall, in accordance with their status as county employees, receive other county-provided benefits including retirement benefits from the applicable county retirement plan if such employees otherwise meet the eligibility requirements for such benefits;

(4) (a) The state shall reimburse each county comprised of a single county circuit for an amount equal to the greater of:

a. Twenty-five percent of such circuit's total juvenile court personnel budget, excluding the salary for a juvenile officer, for calendar year 1997, and excluding all costs of retirement, health and other fringe benefits; or

b. The sum of the salaries of one chief deputy juvenile officer and one deputy juvenile officer class I, as provided in section 211.381;

(b) The state may reimburse a single county circuit up to fifty percent of such circuit's total calendar year 1997 juvenile court personnel budget, subject to appropriations. The state may reimburse, subject to appropriations, the following percentages of such circuits' total juvenile court personnel budget, expended for calendar year 1997, excluding the salary for a juvenile officer, and excluding all costs of retirement, health and other fringe benefits: thirty percent beginning July 1, 2000, until June 30, 2001; forty percent beginning July 1, 2001, until June 30, 2002; fifty percent beginning July 1, 2002; however, no county shall receive any reimbursement from the state in an amount less than the greater of:

a. Twenty-five percent of the total juvenile court personnel budget of the single county circuit expended for calendar year 1997, excluding fringe benefits; or

b. The sum of the salaries of one chief deputy juvenile officer and one deputy juvenile officer class I, as provided in section 211.381;

(5) Each single county circuit shall file a copy of its initial 1997 and each succeeding year's budget with the office of the state courts administrator after January first each year and prior to reimbursement. The office of the state courts administrator shall make payment for the reimbursement from appropriations made for that purpose on or before July fifteenth of each year following the calendar year in which the expenses were made. The office of the state courts administrator shall submit the information from the budgets relating to full-time juvenile court personnel from each county to the general assembly;

(6) Any single county circuit may apply to the office of the state courts administrator to become subject to subsection 3 of this section, and such application shall be approved subject to appropriation of funds for that purpose;

(7) The state auditor may audit any single county circuit to verify compliance with the requirements of this section, including an audit of the 1997 budget.

3. Juvenile court employees in multicounty circuits shall be subject to the following provisions:

(1) Juvenile court employees including detention personnel hired in 1998 in those multicounty circuits who began actual construction on detention facilities in 1996, employed in a multicounty circuit on or after July 1, 1999, shall:

(a) Not be state employees unless they receive all salary from the state, which shall include any salary as provided in section 211.381 in addition to any salary provided by the applicable county or counties during calendar year 1997 and any general salary increase approved by the state of Missouri for fiscal year 1999 and fiscal year 2000;

(b) Participate in the state retirement plan;

(c) Receive creditable prior service in the state retirement plan for service rendered as a juvenile court employee prior to July 1, 1999, to the extent they have not already received credit for such service in a county retirement plan on salary paid to them for such service if such service was rendered in a single county circuit or a multicounty circuit, except that if they forfeited such credit in such county retirement plan prior to being eligible to receive creditable prior service under this paragraph, they may receive creditable service under this paragraph;

(d) Receive creditable prior service pursuant to paragraph (c) of this subdivision even though they already have received credit for such creditable service in a county retirement plan if they elect within six months from the date they become participants in the state retirement plan pursuant to this section to forfeit their service from such plan in which case such plan shall transfer to the state retirement plan an amount equal to the actuarial accrued liability for the forfeited creditable service, determined as if the person was going to continue to be an active member of the county retirement plan, less the amount of any refunds of member contributions;

(e) Receive creditable prior service for service rendered as a juvenile court employee in a multicounty circuit in a position that was financed in whole or in part by a public or private grant to the extent they have not already received credit for such service in a county retirement plan on salary paid to them for such service except that if they:

a. Forfeited such credit in such county retirement plan prior to being eligible to receive creditable service under this paragraph, they may receive creditable service under paragraph (e) of this subdivision;

b. Received credit for such creditable service in a county retirement plan, they may not receive creditable prior service pursuant to paragraph (e) of this subdivision unless they elect to forfeit their service from such plan, in which case such plan shall transfer to the state retirement plan an amount equal to the actuarial liability for the forfeited creditable service, determined as if the person was going to continue to be an active member of the county retirement plan, less the amount of any refunds of member contributions;

c. Terminated employment prior to August 28, 2007, and apply to the board of trustees of the state retirement plan to be made and employed as a special consultant and be available to give opinions regarding retirement they may receive creditable service under paragraph (e) of this subdivision;

d. Retired prior to August 28, 2007, and apply to the board of trustees of the state retirement plan to be made and employed as a special consultant and be available to give opinions regarding retirement, they shall have their retirement benefits adjusted so they receive retirement benefits equal to the amount they would have received had their retirement benefit been initially calculated to include such creditable prior service; or

e. Purchased creditable prior service pursuant to section 104.344 or section 105.691 based on service as a juvenile court employee in a position that was financed in whole or in part by a public or private grant, they shall receive a refund based on the amount paid for such purchased service;

(2) Juvenile court employee positions added after December 31, 1997, shall be terminated and not subject to the provisions of subdivision (1) of this subsection, unless the office of the state courts administrator requests and receives an appropriation specifically for such positions;

(3) The salary of any juvenile court employee who becomes a state employee, effective July 1, 1999, shall be limited to the salary provided by the state of Missouri, which shall be set in accordance with guidelines established by the state pursuant to a salary survey conducted by the office of the state courts administrator, but such salary shall in no event be less than the amount specified in paragraph (a) of subdivision (1) of this subsection. Notwithstanding any provision to the contrary in subsection 1 of section 211.394, such employees shall not be entitled to additional compensation paid by a county as a public officer or employee. Such employees shall be considered employees of the judicial branch of state government for all purposes;

(4) All other employees of a multicounty circuit who are not juvenile court employees as defined in subsection 1 of this section shall be county employees subject to the county's own terms and conditions of employment.

4. The receipt of creditable prior service as described in paragraph (c) of subdivision (1) of subsection 2 of this section and paragraph (c) of subdivision (1) of subsection 3 of this section is contingent upon the office of the state courts administrator providing the state retirement plan information, in a form subject to verification and acceptable to the state retirement plan, indicating the dates of service and amount of monthly salary paid to each juvenile court employee for such creditable prior service.

5. No juvenile court employee employed by any single or multicounty circuit shall be eligible to participate in the county employees' retirement system fund pursuant to sections 50.1000 to 50.1200.

6. Each county in every circuit in which a juvenile court employee becomes a state employee shall maintain each year in the local juvenile court budget an amount, defined as "maintenance of effort funding", not less than the total amount budgeted for all employees of the juvenile court including any juvenile officer, deputy juvenile officer, or other juvenile court employees in calendar year 1997, minus the state reimbursements as described in this section received for the calendar year 1997 personnel costs for the salaries of all such juvenile court employees who become state employees. The juvenile court shall provide a proposed budget to the county commission each year. The budget shall contain a separate section specifying all funds to be expended in the juvenile court. Such funding may be used for contractual costs for detention services, guardians ad litem, transportation costs for those circuits without detention facilities to transport children to and from detention and hearings, short-term residential services, indebtedness for juvenile facilities, expanding existing detention facilities or services, continuation of services funded by public grants or subsidy, and enhancing the court's ability to provide prevention, probation, counseling and treatment services. The county commission may review such budget and may appeal the proposed budget to the judicial finance commission pursuant to section 50.640.

7. Any person who is employed on or after July 1, 1999, in a position covered by the state retirement plan or the transportation department and highway patrol retirement system and who has rendered service as a juvenile court employee in a judicial circuit that was not a single county of the first classification shall be eligible to receive creditable prior service in such plan or system as provided in subsections 2 and 3 of this section. For purposes of this subsection, the provisions of paragraphs (c) and (d) of subdivision (1) of subsection 2 of this section and paragraphs (c) and (d) of subdivision (1) of subsection 3 of this section that apply to the state retirement plan shall also apply to the transportation department and highway patrol retirement system.

8. (1) Any juvenile officer who is employed as a state employee in a multicounty circuit on or after July 1, 1999, shall not be eligible to participate in the state retirement plan as provided by this section unless such juvenile officer elects to:

(a) Receive retirement benefits from the state retirement plan based on all years of service as a juvenile officer and a final average salary which shall include salary paid by the county and the state; and

(b) Forfeit any county retirement benefits from any county retirement plan based on service rendered as a juvenile officer.

(2) Upon making the election described in this subsection, the county retirement plan shall transfer to the state retirement plan an amount equal to the actuarial accrued liability for the forfeited creditable service determined as if the person was going to continue to be an active member of the county retirement plan, less the amount of any refunds of member contributions.

9. The elections described in this section shall be made on forms developed and made available by the state retirement plan.

(L. 1965 p. 362, A.L. 1967 pp. 333, 335, A.L. 1972 H.B. 1331, A.L. 1977 S.B. 121, A.L. 1978 H.B. 1634, A.L. 1980 H.B. 1266, A.L. 1982 S.B. 497, A.L. 1984 S.B. 581, A.L. 1985 H.B. 366, et al., A.L. 1986 H.B. 1554 Revision, A.L. 1988 S.B. 622, A.L. 1989 H.B. 502, et al., A.L. 1995 H.B. 174, et al., A.L. 1998 H.B. 971, A.L. 2004 S.B. 1195, A.L. 2006 S.B. 870, A.L. 2007 S.B. 406)

Revisor's note: Salary adjustment index is printed, as required by § 476.405, in Appendix D.

(2009) Statutory exclusion of juvenile office personnel from membership in County Employees' Retirement Fund is not clearly arbitrary or otherwise unconstitutional. Alderson v. State, 273 S.W.3d 533 (Mo.banc).



Section 211.394 Juvenile court personnel compensation not limited by state contribution--increases, procedure--certain constitutional provision not applicable (Hancock Amendment).

Juvenile court personnel compensation not limited by state contribution--increases, procedure--certain constitutional provision not applicable (Hancock Amendment).

211.394. 1. The provisions of subsection 5 of section 211.381, to the contrary notwithstanding, the salary determined pursuant to subsections 1, 2 and 3 of section 211.381 is a limit to the state contribution to the compensation paid to juvenile court personnel and is not a limit to the total compensation that may be paid. Any compensation above the amounts determined pursuant to the provisions of this subsection shall be approved by the judge of the juvenile court and the governing body of the city or county providing such additional compensation.

2. Any funds paid to the counties under the provisions of section 211.393 and this section shall not be considered to be a part of the total state revenue as defined in article X, section 18 of the Constitution of Missouri.

(L. 1988 S.B. 622 §§ 1, 2)



Section 211.401 Duties of juvenile officers--may make arrests--cooperation.

Duties of juvenile officers--may make arrests--cooperation.

211.401. 1. The juvenile officer shall, under direction of the juvenile court:

(1) Make such investigations and furnish the court with such information and assistance as the judge may require;

(2) Keep a written record of such investigations and submit reports thereon to the judge;

(3) Take charge of children before and after the hearing as may be directed by the court;

(4) Perform such other duties and exercise such powers as the judge of the juvenile court may direct.

2. The juvenile officer is vested with all the power and authority of sheriffs to make arrests and perform other duties incident to his office.

3. The juvenile officers or other persons acting as such in the several counties of the state shall cooperate with each other in carrying out the purposes and provisions of this chapter.

(L. 1957 p. 642 § 211.380)



Section 211.411 Law enforcement officials to assist and cooperate with juvenile officers.

Law enforcement officials to assist and cooperate with juvenile officers.

211.411. 1. It is the duty of circuit, prosecuting and city attorneys, and county counselors representing the state or a city in any court, to give the juvenile officer such aid and cooperation as may not be inconsistent with the duties of their offices.

2. It is the duty of police officers, sheriffs and other authorized persons taking a child into custody to give information of that fact immediately to the juvenile court or to the juvenile officer or one of his deputies and to furnish the juvenile court or the juvenile officer all the facts in their possession pertaining to the child, its parents, guardian or other persons interested in the child, together with the reasons for taking the child into custody.

3. It is the duty of all other public officials and departments to render all assistance and cooperation within their jurisdictional power which may further the objects of this chapter. The court is authorized to seek the cooperation of all societies and organizations having for their object the protection or aid of children and of any person or organization interested in the welfare of children.

(L. 1957 p. 642 § 211.390, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 211.421 Endangering the welfare of a child or interfering with orders of court.

Endangering the welfare of a child or interfering with orders of court.

211.421. 1. After any child has come under the care or control of the juvenile court as provided in this chapter, any person who thereafter encourages, aids, or causes the child to commit any act or engage in any conduct which would be injurious to the child's morals or health or who knowingly or negligently disobeys, violates or interferes with a lawful order of the court with relation to the child, is guilty of contempt of court, and shall be proceeded against as now provided by law and punished by imprisonment in the county jail for a term not exceeding six months or by a fine not exceeding five hundred dollars or by both such fine and imprisonment.

2. If it appears at a juvenile court hearing that any person seventeen years of age or over has violated section 568.045 or 568.050 by endangering the welfare of a child, the judge of the juvenile court shall refer the information to the prosecuting or circuit attorney, as the case may be, for appropriate proceedings.

(L. 1957 p. 642 § 211.330, A.L. 1999 H.B. 359 merged with S.B. 237)



Section 211.425 Registration of juvenile sex offenders, when--agencies required to register juveniles, when--registration form, contents--registry maintained--confidentiality of registry--penalty for failure to register--termination of requirement, when.

Registration of juvenile sex offenders, when--agencies required to register juveniles, when--registration form, contents--registry maintained--confidentiality of registry--penalty for failure to register--termination of requirement, when.

211.425. 1. Any person who has been adjudicated a delinquent by a juvenile court for committing or attempting to commit a sex-related offense which if committed by an adult would be considered a felony offense pursuant to chapter 566 including, but not limited to, rape, forcible sodomy, child molestation and sexual abuse, shall be considered a juvenile sex offender and shall be required to register as a juvenile sex offender by complying with the registration requirements provided for in this section, unless such juvenile adjudicated as a delinquent is fourteen years of age or older at the time of the offense and the offense adjudicated would be considered a felony under chapter 566 if committed by an adult, which is equal to or more severe than aggravated sexual abuse under 18 U.S.C. Section 2241, including any attempt or conspiracy to commit such offense, in which case, the juvenile shall be required to register as an adult sexual offender under sections 589.400 to 589.425. This requirement shall also apply to any person who is or has been adjudicated a juvenile delinquent in any other state or federal jurisdiction for committing, attempting to commit, or conspiring to commit offenses which would be proscribed herein.

2. Any state agency having supervision over a juvenile required to register as a juvenile sex offender or any court having jurisdiction over a juvenile required to register as a juvenile sex offender, or any person required to register as a juvenile sex offender, shall, within ten days of the juvenile offender moving into any county of this state, register with the juvenile office of the county. If such juvenile offender changes residence or address, the state agency, court or person shall inform the juvenile office within ten days of the new residence or address and shall also be required to register with the juvenile office of any new county of residence. Registration shall be accomplished by completing a registration form similar to the form provided for in section 589.407. Such form shall include, but is not limited to, the following:

(1) A statement in writing signed by the juvenile, giving the juvenile's name, address, Social Security number, phone number, school in which enrolled, place of employment, offense which requires registration, including the date, place, and a brief description of such offense, date and place of adjudication regarding such offense, and age and gender of the victim at the time of the offense; and

(2) The fingerprints and a photograph of the juvenile.

3. Juvenile offices shall maintain the registration forms of those juvenile offenders in their jurisdictions who register as required by this section. Information contained on the registration forms shall be kept confidential and may be released by juvenile offices to only those persons and agencies who are authorized to receive information from juvenile court records as provided by law, including, but not limited to, those specified in section 211.321. State agencies having custody of juveniles who fall within the registration requirements of this section shall notify the appropriate juvenile offices when such juvenile offenders are being transferred to a location falling within the jurisdiction of such juvenile offices.

4. Any juvenile who is required to register pursuant to this section but fails to do so or who provides false information on the registration form is subject to disposition pursuant to this chapter. Any person seventeen years of age or over who commits such violation is guilty of a class A misdemeanor as provided for in section 211.431.

5. Any juvenile to whom the registration requirement of this section applies shall be informed by the official in charge of the juvenile's custody, upon the juvenile's discharge or release from such custody, of the requirement to register pursuant to this section. Such official shall obtain the address where such juvenile expects to register upon being discharged or released and shall report the juvenile's name and address to the juvenile office where the juvenile will be required to register. This requirement to register upon discharge or release from custody does not apply in situations where the juvenile is temporarily released under guard or direct supervision from a detention facility or similar custodial facility.

6. The requirement to register as a juvenile sex offender shall terminate upon the juvenile offender reaching age twenty-one, unless such juvenile offender is required to register as an adult offender pursuant to section 589.400.

(L. 1999 H.B. 348, A.L. 2008 S.B. 714, et al.)



Section 211.431 Violation of law, class A misdemeanor.

Violation of law, class A misdemeanor.

211.431. Any person seventeen years of age or over who willfully violates, neglects or refuses to obey or perform any lawful order of the court, or who violates any provision of this chapter is guilty of a class A misdemeanor.

(L. 1957 p. 642 § 211.410, A.L. 1982 S.B. 497)



Section 211.442 Definitions.

Definitions.

211.442. As used in sections 211.442 to 211.487, unless the context clearly indicates otherwise, the following terms mean:

(1) "Child", an individual under eighteen years of age;

(2) "Minor", any person who has not attained the age of eighteen years;

(3) "Parent", a biological parent or parents of a child, as well as, the husband of a natural mother at the time the child was conceived, or a parent or parents of a child by adoption, including both the mother and the putative father of a child. The putative father of a child shall have no legal relationship unless he, prior to the entry of a decree under sections 211.442 to 211.487, has acknowledged the child as his own by affirmatively asserting his paternity.

(L. 1978 H.B. 972 § 1, A.L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al.)



Section 211.443 Construction of sections 211.442 to 211.487.

Construction of sections 211.442 to 211.487.

211.443. The provisions of sections 211.442 to 211.487 shall be construed so as to promote the best interests and welfare of the child as determined by the juvenile court in consideration of the following:

(1) The recognition and protection of the constitutional rights of all parties in the proceedings;

(2) The recognition and protection of the birth family relationship when possible and appropriate; and

(3) The entitlement of every child to a permanent and stable home.

(L. 1985 H.B. 366, et al. § 211.440)



Section 211.444 Termination of parental rights upon consent of parent, when--execution of written consent--acknowledgment.

Termination of parental rights upon consent of parent, when--execution of written consent--acknowledgment.

211.444. 1. The juvenile court may, upon petition of the juvenile officer or a child-placing agency licensed under sections 210.481 to 210.536 in conjunction with a placement with such agency under subsection 6 of section 453.010, or the court before which a petition for adoption has been filed pursuant to the provisions of chapter 453, terminate the rights of a parent to a child if the court finds that such termination is in the best interests of the child and the parent has consented in writing to the termination of his or her parental rights.

2. The written consent required by subsection 1 of this section may be executed before or after the institution of the proceedings and shall be acknowledged before a notary public. In lieu of such acknowledgment, the signature of the person giving the written consent shall be witnessed by at least two adult persons who are present at the execution whose signatures and addresses shall be plainly written thereon and who determine and certify that the consent is knowingly and freely given. The two adult witnesses shall not be the prospective parents. The notary public or witnesses shall verify the identity of the party signing the consent.

3. The written consent required by subsection 1 of this section shall be valid and effective only after the child is at least forty-eight hours old and if it complies with the other requirements of section 453.030.

(L. 1985 H.B. 366, et al., A.L. 1997 H.B. 343, A.L. 1998 S.B. 674, A.L. 2007 S.B. 84)

CROSS REFERENCE:

Application of law to adoption petitions filed on or after August 28, 1997, 453.012



Section 211.447 Petition to terminate parental rights filed, when--juvenile court may terminate parental rights, when--investigation to be made--grounds for termination.

Petition to terminate parental rights filed, when--juvenile court may terminate parental rights, when--investigation to be made--grounds for termination.

211.447. 1. Any information that could justify the filing of a petition to terminate parental rights may be referred to the juvenile officer by any person. The juvenile officer shall make a preliminary inquiry and if it does not appear to the juvenile officer that a petition should be filed, such officer shall so notify the informant in writing within thirty days of the referral. Such notification shall include the reasons that the petition will not be filed. Thereupon, the informant may bring the matter directly to the attention of the judge of the juvenile court by presenting the information in writing, and if it appears to the judge that the information could justify the filing of a petition, the judge may order the juvenile officer to take further action, including making a further preliminary inquiry or filing a petition.

2. Except as provided for in subsection 4 of this section, a petition to terminate the parental rights of the child's parent or parents shall be filed by the juvenile officer or the division, or if such a petition has been filed by another party, the juvenile officer or the division shall seek to be joined as a party to the petition, when:

(1) Information available to the juvenile officer or the division establishes that the child has been in foster care for at least fifteen of the most recent twenty-two months; or

(2) A court of competent jurisdiction has determined the child to be an abandoned infant. For purposes of this subdivision, an "infant" means any child one year of age or under at the time of filing of the petition. The court may find that an infant has been abandoned if:

(a) The parent has left the child under circumstances that the identity of the child was unknown and could not be ascertained, despite diligent searching, and the parent has not come forward to claim the child; or

(b) The parent has, without good cause, left the child without any provision for parental support and without making arrangements to visit or communicate with the child, although able to do so; or

(c) The parent has voluntarily relinquished a child under section 210.950; or

(3) A court of competent jurisdiction has determined that the parent has:

(a) Committed murder of another child of the parent; or

(b) Committed voluntary manslaughter of another child of the parent; or

(c) Aided or abetted, attempted, conspired or solicited to commit such a murder or voluntary manslaughter; or

(d) Committed a felony assault that resulted in serious bodily injury to the child or to another child of the parent.

3. A termination of parental rights petition shall be filed by the juvenile officer or the division, or if such a petition has been filed by another party, the juvenile officer or the division shall seek to be joined as a party to the petition, within sixty days of the judicial determinations required in subsection 2 of this section, except as provided in subsection 4 of this section. Failure to comply with this requirement shall not deprive the court of jurisdiction to adjudicate a petition for termination of parental rights which is filed outside of sixty days.

4. If grounds exist for termination of parental rights pursuant to subsection 2 of this section, the juvenile officer or the division may, but is not required to, file a petition to terminate the parental rights of the child's parent or parents if:

(1) The child is being cared for by a relative; or

(2) There exists a compelling reason for determining that filing such a petition would not be in the best interest of the child, as documented in the permanency plan which shall be made available for court review; or

(3) The family of the child has not been provided such services as provided for in section 211.183.

5. The juvenile officer or the division may file a petition to terminate the parental rights of the child's parent when it appears that one or more of the following grounds for termination exist:

(1) The child has been abandoned. For purposes of this subdivision a "child" means any child over one year of age at the time of filing of the petition. The court shall find that the child has been abandoned if, for a period of six months or longer:

(a) The parent has left the child under such circumstances that the identity of the child was unknown and could not be ascertained, despite diligent searching, and the parent has not come forward to claim the child; or

(b) The parent has, without good cause, left the child without any provision for parental support and without making arrangements to visit or communicate with the child, although able to do so;

(2) The child has been abused or neglected. In determining whether to terminate parental rights pursuant to this subdivision, the court shall consider and make findings on the following conditions or acts of the parent:

(a) A mental condition which is shown by competent evidence either to be permanent or such that there is no reasonable likelihood that the condition can be reversed and which renders the parent unable to knowingly provide the child the necessary care, custody and control;

(b) Chemical dependency which prevents the parent from consistently providing the necessary care, custody and control of the child and which cannot be treated so as to enable the parent to consistently provide such care, custody and control;

(c) A severe act or recurrent acts of physical, emotional or sexual abuse toward the child or any child in the family by the parent, including an act of incest, or by another under circumstances that indicate that the parent knew or should have known that such acts were being committed toward the child or any child in the family; or

(d) Repeated or continuous failure by the parent, although physically or financially able, to provide the child with adequate food, clothing, shelter, or education as defined by law, or other care and control necessary for the child's physical, mental, or emotional health and development.

Nothing in this subdivision shall be construed to permit discrimination on the basis of disability or disease;

(3) The child has been under the jurisdiction of the juvenile court for a period of one year, and the court finds that the conditions which led to the assumption of jurisdiction still persist, or conditions of a potentially harmful nature continue to exist, that there is little likelihood that those conditions will be remedied at an early date so that the child can be returned to the parent in the near future, or the continuation of the parent-child relationship greatly diminishes the child's prospects for early integration into a stable and permanent home. In determining whether to terminate parental rights under this subdivision, the court shall consider and make findings on the following:

(a) The terms of a social service plan entered into by the parent and the division and the extent to which the parties have made progress in complying with those terms;

(b) The success or failure of the efforts of the juvenile officer, the division or other agency to aid the parent on a continuing basis in adjusting his circumstances or conduct to provide a proper home for the child;

(c) A mental condition which is shown by competent evidence either to be permanent or such that there is no reasonable likelihood that the condition can be reversed and which renders the parent unable to knowingly provide the child the necessary care, custody and control;

(d) Chemical dependency which prevents the parent from consistently providing the necessary care, custody and control over the child and which cannot be treated so as to enable the parent to consistently provide such care, custody and control; or

(4) The parent has been found guilty or pled guilty to a felony violation of chapter 566 when the child or any child in the family was a victim, or a violation of section 568.020 when the child or any child in the family was a victim. As used in this subdivision, a "child" means any person who was under eighteen years of age at the time of the crime and who resided with such parent or was related within the third degree of consanguinity or affinity to such parent; or

(5) The child was conceived and born as a result of an act of forcible rape or rape in the first degree. When the biological father has pled guilty to, or is convicted of, the forcible rape or rape in the first degree of the birth mother, such a plea or conviction shall be conclusive evidence supporting the termination of the biological father's parental rights; or

(6) The parent is unfit to be a party to the parent and child relationship because of a consistent pattern of committing a specific abuse, including but not limited to abuses as defined in section 455.010, child abuse or drug abuse before the child or of specific conditions directly relating to the parent and child relationship either of which are determined by the court to be of a duration or nature that renders the parent unable, for the reasonably foreseeable future, to care appropriately for the ongoing physical, mental or emotional needs of the child. It is presumed that a parent is unfit to be a party to the parent-child relationship upon a showing that within a three-year period immediately prior to the termination adjudication, the parent's parental rights to one or more other children were involuntarily terminated pursuant to subsection 2 or 4 of this section or subdivisions (1), (2), (3) or (4) of this subsection or similar laws of other states.

6. The juvenile court may terminate the rights of a parent to a child upon a petition filed by the juvenile officer or the division, or in adoption cases, by a prospective parent, if the court finds that the termination is in the best interest of the child and when it appears by clear, cogent and convincing evidence that grounds exist for termination pursuant to subsection 2, 4 or 5 of this section.

7. When considering whether to terminate the parent-child relationship pursuant to subsection 2 or 4 of this section or subdivision (1), (2), (3) or (4) of subsection 5 of this section, the court shall evaluate and make findings on the following factors, when appropriate and applicable to the case:

(1) The emotional ties to the birth parent;

(2) The extent to which the parent has maintained regular visitation or other contact with the child;

(3) The extent of payment by the parent for the cost of care and maintenance of the child when financially able to do so including the time that the child is in the custody of the division or other child-placing agency;

(4) Whether additional services would be likely to bring about lasting parental adjustment enabling a return of the child to the parent within an ascertainable period of time;

(5) The parent's disinterest in or lack of commitment to the child;

(6) The conviction of the parent of a felony offense that the court finds is of such a nature that the child will be deprived of a stable home for a period of years; provided, however, that incarceration in and of itself shall not be grounds for termination of parental rights;

(7) Deliberate acts of the parent or acts of another of which the parent knew or should have known that subjects the child to a substantial risk of physical or mental harm.

8. The court may attach little or no weight to infrequent visitations, communications, or contributions. It is irrelevant in a termination proceeding that the maintenance of the parent-child relationship may serve as an inducement for the parent's rehabilitation.

9. In actions for adoption pursuant to chapter 453, the court may hear and determine the issues raised in a petition for adoption containing a prayer for termination of parental rights filed with the same effect as a petition permitted pursuant to subsection 2, 4, or 5 of this section.

10. The disability or disease of a parent shall not constitute a basis for a determination that a child is a child in need of care, for the removal of custody of a child from the parent, or for the termination of parental rights without a specific showing that there is a causal relation between the disability or disease and harm to the child.

(L. 1978 H.B. 972 § 2, A.L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 1990 H.B. 1370, et al., A.L. 1997 H.B. 343, A.L. 1998 H.B. 1822 merged with S.B. 674, A.L. 2007 S.B. 84, A.L. 2011 H.B. 555 merged with H.B. 604 merged with H.B. 648, A.L. 2013 H.B. 215 merged with S.B. 256)

CROSS REFERENCE:

Application of law to adoption petitions filed on or after August 28, 1997, 453.012



Section 211.452 Petition for termination, when filed--contents--joinder of cases of more than one child.

Petition for termination, when filed--contents--joinder of cases of more than one child.

211.452. 1. The petition for termination of parental rights shall be filed in the juvenile court which has prior jurisdiction over the child or, if no such prior jurisdiction exists, then the petition shall be filed where the child is, and shall include:

(1) The name, sex, date and place of birth, and residence of the child, if known after due and diligent search;

(2) If known after due and diligent search, the name, address and the date of birth of the parent;

(3) The name and address of the person holding legal or actual custody of the child, the guardian of the person of the child and the organization or agency holding legal or actual custody or providing care for the child;

(4) The facts on which termination is sought and the ground or grounds authorizing termination pursuant to section 211.447.

2. If there is more than one child in the family and a termination of parental rights petition is being or has been prepared for each child, the court may join the cases for disposition in one proceeding; provided, however, that joinder of the cases is found to be in the best interests of each child.

(L. 1978 H.B. 972 § 3, A.L. 1985 H.B. 366, et al.)



Section 211.453 Service of summons, how made--when required--waiver of summons.

Service of summons, how made--when required--waiver of summons.

211.453. 1. Service of summons shall be made as in other civil cases in the manner prescribed in section 506.150. However, if service cannot be made as prescribed in section 506.150 and it is not waived, then the service shall be made by mail or publication as provided in section 506.160.

2. Persons who shall be summoned and receive a copy of the petition shall include:

(1) The parent of the child, including a putative father who has acknowledged the child as his own by affirmatively asserting his paternity, unless the parent has filed a consent to the termination of parental rights in court;

(2) The guardian of the person of the child;

(3) The person, agency or organization having custody of the child;

(4) The foster parent, relative or other person with whom the child has been placed; and

(5) Any other person whose presence the court deems necessary.

3. The court shall not require service in the case of a parent whose identity is unknown and cannot be ascertained, or cannot be located.

4. Any person required to receive summons may waive appearance or service of summons.

(L. 1982 H.B. 1171, et al., A.L. 1985 H.B. 366, et al., A.L. 1999 S.B. 1, et al.)



Section 211.455 Procedure after filing of petition--determination of service--extension of time for service, when--investigation.

Procedure after filing of petition--determination of service--extension of time for service, when--investigation.

211.455. 1. Within thirty days after the filing of the petition, the juvenile officer shall meet with the court in order to determine that all parties have been served with summons and to request that the court order the investigation and social study.

2. If, at that time, all parties required to be served with summons have not been served, the court, in its discretion, may extend the time for service if the court finds that service may be forthcoming and that the best interests of the child would be served thereby.

3. The court shall order an investigation and social study except in cases filed under section 211.444. The investigation and social study shall be made by the juvenile officer, the state division of family services or a public or private agency authorized or licensed to care for children or any other competent person, as directed by the court, and a written report shall be made to the court to aid the court in determining whether the termination is in the best interests of the child. It shall include such matters as the parental background, the fitness and capacity of the parent to discharge parental responsibilities, the child's home, present adjustment, physical, emotional and mental condition, and such other facts as are pertinent to the determination. Parties and attorneys or guardians ad litem or volunteer advocates representing them before the court shall have access to the written report. All ordered evaluations and reports shall be made available to the parties and attorneys or guardians ad litem or volunteer advocates representing them before the court at least fifteen days prior to any dispositional hearing.

(L. 1985 H.B. 366, et al.)



Section 211.459 Dispositional hearing, when held--procedure--immunity for certain persons--privileged communication not to constitute grounds for excluding evidence.

Dispositional hearing, when held--procedure--immunity for certain persons--privileged communication not to constitute grounds for excluding evidence.

211.459. 1. Within thirty days after the juvenile officer and the court have met pursuant to section 211.455, the court shall hold the dispositional hearing where the juvenile officer and any person on whom summons and the petition were served shall have the right and power to subpoena witnesses and present evidence. The court may require any and all investigating division personnel connected with the particular case to testify without privilege and subject to the rules of cross-examination. Such witnesses shall receive as compensation the witness fee and mileage provided in civil cases.

2. Stenographic notes or an authorized recording of the hearing shall be required as in civil actions in the circuit court.

3. Any person, official or institution participating in good faith in the making of a report, the taking of photographs or the making of radiological examinations pursuant to sections 210.110 to 210.165, or the removal or retention of a child pursuant to sections 210.110 to 210.165 shall have immunity from all civil liability which might arise by reason of such actions. All such persons, officials and institutions shall have the same immunity with respect to participation in any judicial proceeding resulting from a report made pursuant to sections 210.110 to 210.165.

4. No legally recognized privileged communication, except that between priest, minister, or rabbi and parishioner, and attorney client, shall constitute grounds for excluding evidence at any proceeding for the termination of parental rights.

(L. 1985 H.B. 366, et al.)



Section 211.462 Appointment of guardian ad litem, when--rights of parent or guardian--county to pay court costs, exceptions.

Appointment of guardian ad litem, when--rights of parent or guardian--county to pay court costs, exceptions.

211.462. 1. In all actions to terminate parental rights, if not previously appointed pursuant to section 210.160, a guardian ad litem shall be appointed for the child as soon as practicable after the filing of the petition.

2. The parent or guardian of the person of the child shall be notified of the right to have counsel, and if they request counsel and are financially unable to employ counsel, counsel shall be appointed by the court. Notice of this provision shall be contained in the summons. When the parent is a minor or incompetent the court shall appoint a guardian ad litem to represent such parent.

3. The guardian ad litem shall, during all stages of the proceedings:

(1) Be the legal representative of the child, and may examine, cross-examine, subpoena witnesses and offer testimony. The guardian ad litem may also initiate an appeal of any disposition that he determines to be adverse to the best interests of the child;

(2) Be an advocate for the child during the dispositional hearing and aid in securing a permanent placement plan for the child. To ascertain the child's wishes, feelings, attachments, and attitudes, he shall conduct all necessary interviews with persons, other than the parent, having contact with or knowledge of the child and, if appropriate, with the child;

(3) Protect the rights, interest and welfare of a minor or incompetent parent by exercising the powers and duties enumerated in subdivisions (1) and (2) of this subsection.

4. Court costs shall be paid by the county in which the proceeding is instituted, except that the court may require the agency or person having or receiving legal or actual custody to pay the costs.

(L. 1978 H.B. 972 § 5, A.L. 1985 H.B. 366, et al.)



Section 211.464 Foster parent and others may present evidence, when--notice and opportunity to testify.

Foster parent and others may present evidence, when--notice and opportunity to testify.

211.464. 1. Where a child has been placed with a foster parent, with relatives or with other persons who are able and willing to permanently integrate the child into the family by adoption, the court shall provide the opportunity for such foster parent, relative or other person to present evidence for the consideration of the court.

2. Current foster parents or other legal custodians who are not seeking to adopt the child shall be given an opportunity to testify at all hearings regarding the child. Upon the filing of a petition concerning a minor child who is in the care of foster parents or other legal custodians, the court shall give notice to such foster parents or legal custodians of the filing, any future hearings held on such petition and their opportunity to testify at any subsequent hearings held in relation to such petition, unless such notice and opportunity is waived by such foster or custodial parent.

(L. 1985 H.B. 366, et al., A.L. 1998 S.B. 674)



Section 211.477 Order of termination, when issued--transfer of legal custody, to whom--alternatives to termination--power of court--granting or denial of petition deemed final judgment.

Order of termination, when issued--transfer of legal custody, to whom--alternatives to termination--power of court--granting or denial of petition deemed final judgment.

211.477. 1. If, after the dispositional hearing, the court finds that one or more of the grounds set out in section 211.447 exists or that the parent has consented to the termination pursuant to section 211.444 and that it is in the best interests of the child, the court may terminate the rights of the parent in and to the child. After ordering termination and after consideration of the social study and report, the court shall transfer legal custody to:

(1) The division of family services;

(2) A private child-placing agency;

(3) A foster parent, relative or other person participating in the proceedings pursuant to section 211.464; or

(4) Any other person or agency the court deems suitable to care for the child.

2. If only one parent consents or if the conditions specified in section 211.447 are found to exist as to only one parent, the rights of only that parent with reference to the child may be terminated and the rights of the other parent shall not be affected.

3. The court may order termination whether or not the child is in adoptive placement or an adoptive placement is available for the child.

4. If, after the dispositional hearing, the court finds that one or more of the grounds set out in section 211.447 exists, but that termination is not in the best interests of the child because the court finds that the child would benefit from the continued parent-child relationship or because the child is fourteen or more years of age and objects to the termination, the court may:

(1) Dismiss the petition and order that the child be returned to the custody of the parent;

(2) Retain jurisdiction of the case and order that the child be placed in the legal custody of the parent, the division, a private child-caring or placing agency, a foster parent, relative or other suitable person who is able to provide long-term care for the child. Any order of the court under this subdivision shall designate the period of time it shall remain in effect, with mandatory review by the court no later than six months thereafter. The court shall also specify what residual rights and responsibilities remain with the parent. Any individual granted legal custody shall exercise the rights and responsibilities personally unless otherwise authorized by the court; or

(3) Appoint a guardian under the provisions of chapter 475.

5. Orders of the court issued pursuant to sections 211.442 to 211.487 shall recite the jurisdictional facts, factual findings on the existence of grounds for termination and that the best interests of the child are served by the disposition stated in the order.

6. The granting or denial of a petition for termination of parental rights shall be deemed a final judgment for purposes of appeal.

(L. 1978 H.B. 972 § 8, A.L. 1985 H.B. 366, et al., A.L. 1999 S.B. 1, et al., A.L. 2003 S.B. 63)



Section 211.487 Application of sections 211.442 to 211.487--what law to govern.

Application of sections 211.442 to 211.487--what law to govern.

211.487. 1. Sections 211.442 to 211.487 apply to all proceedings commenced on or after September 28, 1985.

2. In any action for termination of parental rights pending prior to September 28, 1985, the law in effect at the time of the filing of the petition for termination of parental rights shall govern the hearing on such petition and any appeal therefrom.

(L. 1978 H.B. 972 § 10, A.L. 1985 H.B. 366, et al.)



Section 211.490 Child placed in residential group facility, eligibility for medical assistance benefits, continuance.

Child placed in residential group facility, eligibility for medical assistance benefits, continuance.

211.490. Notwithstanding any other provision of law to the contrary, any child who is placed in a not-for-profit residential group facility for children by the juvenile court shall be eligible for medical assistance benefits pursuant to the provisions of section 208.152. In addition, any child who is placed in a not-for-profit residential group facility for children by the parent, and who is currently receiving benefits pursuant to the provisions of section 208.152, shall continue to receive benefits while in the group home. The eligibility and provisions of this section shall begin on the date of placement of the child in the residential group facility and shall terminate on the date the child is removed from such placement.

(L. 1993 H.B. 564 § 27)



Section 211.500 Establishment of regional juvenile detention districts, when.

Establishment of regional juvenile detention districts, when.

211.500. 1. Any two or more counties within the state may form an agreement to establish a regional juvenile detention district. The district shall have a boundary which includes the areas within each member county, and it shall be named the "............... Regional Juvenile Detention District".

2. The county commission of each county desiring to join the district shall approve an ordinance or resolution to join the district and shall approve the agreement which specifies the duties of each county within the district.

3. If any county wishes to join a district which has already been established pursuant to this section, the agreement shall be rewritten and reapproved by each member county.

4. The agreement which specifies the duties of each county shall contain the following:

(1) The name of the district;

(2) The names of the counties within the district;

(3) The formula for calculating each county's contribution to the costs of the district;

(4) The types of juveniles which the regional juvenile detention center may house, limited to juveniles which may be transferred to counties pursuant to state law;

(5) The methods which may be used for constructing or leasing a regional juvenile detention center;

(6) The duties of the director of the regional juvenile detention center; and

(7) The timing and procedures for approval of the regional juvenile detention center district's annual budget by the regional juvenile detention center commission.

5. Any county, city, town or village may contract with a regional juvenile detention center commission for the holding of its juvenile offenders.

(L. 1998 H.B. 971 § 1)

Effective 7-1-99






Chapter 213 Human Rights

Section 213.010 Definitions.

Definitions.

213.010. As used in this chapter, the following terms shall mean:

(1) "Age", an age of forty or more years but less than seventy years, except that it shall not be an unlawful employment practice for an employer to require the compulsory retirement of any person who has attained the age of sixty-five and who, for the two-year period immediately before retirement, is employed in a bona fide executive or high policy-making position, if such person is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit sharing, savings or deferred compensation plan, or any combination of such plans, of the employer, which equals, in the aggregate, at least forty-four thousand dollars;

(2) "Commission", the Missouri commission on human rights;

(3) "Complainant", a person who has filed a complaint with the commission alleging that another person has engaged in a prohibited discriminatory practice;

(4) "Disability", a physical or mental impairment which substantially limits one or more of a person's major life activities, being regarded as having such an impairment, or a record of having such an impairment, which with or without reasonable accommodation does not interfere with performing the job, utilizing the place of public accommodation, or occupying the dwelling in question. For purposes of this chapter, the term "disability" does not include current, illegal use of or addiction to a controlled substance as such term is defined by section 195.010; however, a person may be considered to have a disability if that person:

(a) Has successfully completed a supervised drug rehabilitation program and is no longer engaging in the illegal use of, and is not currently addicted to, a controlled substance or has otherwise been rehabilitated successfully and is no longer engaging in such use and is not currently addicted;

(b) Is participating in a supervised rehabilitation program and is no longer engaging in illegal use of controlled substances; or

(c) Is erroneously regarded as currently illegally using, or being addicted to, a controlled substance;

(5) "Discrimination", any unfair treatment based on race, color, religion, national origin, ancestry, sex, age as it relates to employment, disability, or familial status as it relates to housing;

(6) "Dwelling", any building, structure or portion thereof which is occupied as, or designed or intended for occupancy as, a residence by one or more families, and any vacant land which is offered for sale or lease for the construction or location thereon of any such building, structure or portion thereof;

(7) "Employer" includes the state, or any political or civil subdivision thereof, or any person employing six or more persons within the state, and any person directly acting in the interest of an employer, but does not include corporations and associations owned and operated by religious or sectarian groups;

(8) "Employment agency" includes any person or agency, public or private, regularly undertaking with or without compensation to procure employees for an employer or to procure for employees opportunities to work for an employer and includes any person acting in the interest of such a person;

(9) "Executive director", the executive director of the Missouri commission on human rights;

(10) "Familial status", one or more individuals who have not attained the age of eighteen years being domiciled with:

(a) A parent or another person having legal custody of such individual; or

(b) The designee of such parent or other person having such custody, with the written permission of such parent or other person. The protections afforded against discrimination on the basis of familial status shall apply to any person who is pregnant or is in the process of securing legal custody of any individual who has not attained the age of eighteen years;

(11) "Human rights fund", a fund established to receive civil penalties as required by federal regulations and as set forth by subdivision (2) of subsection 11 of section 213.075, and which will be disbursed to offset additional expenses related to compliance with the Department of Housing and Urban Development regulations;

(12) "Labor organization" includes any organization which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment, or for other mutual aid or protection in relation to employment;

(13) "Local commissions", any commission or agency established prior to August 13, 1986, by an ordinance or order adopted by the governing body of any city, constitutional charter city, town, village, or county;

(14) "Person" includes one or more individuals, corporations, partnerships, associations, organizations, labor organizations, legal representatives, mutual companies, joint stock companies, trusts, trustees, trustees in bankruptcy, receivers, fiduciaries, or other organized groups of persons;

(15) "Places of public accommodation", all places or businesses offering or holding out to the general public, goods, services, privileges, facilities, advantages or accommodations for the peace, comfort, health, welfare and safety of the general public or such public places providing food, shelter, recreation and amusement, including, but not limited to:

(a) Any inn, hotel, motel, or other establishment which provides lodging to transient guests, other than an establishment located within a building which contains not more than five rooms for rent or hire and which is actually occupied by the proprietor of such establishment as his residence;

(b) Any restaurant, cafeteria, lunchroom, lunch counter, soda fountain, or other facility principally engaged in selling food for consumption on the premises, including, but not limited to, any such facility located on the premises of any retail establishment;

(c) Any gasoline station, including all facilities located on the premises of such gasoline station and made available to the patrons thereof;

(d) Any motion picture house, theater, concert hall, sports arena, stadium, or other place of exhibition or entertainment;

(e) Any public facility owned, operated, or managed by or on behalf of this state or any agency or subdivision thereof, or any public corporation; and any such facility supported in whole or in part by public funds;

(f) Any establishment which is physically located within the premises of any establishment otherwise covered by this section or within the premises of which is physically located any such covered establishment, and which holds itself out as serving patrons of such covered establishment;

(16) "Rent" includes to lease, to sublease, to let and otherwise to grant for consideration the right to occupy premises not owned by the occupant;

(17) "Respondent", a person who is alleged to have engaged in a prohibited discriminatory practice in a complaint filed with the commission;

(18) "Unlawful discriminatory practice", any act that is unlawful under this chapter.

(L. 1959 H.B. 266 § 1, A.L. 1978 H.B. 949 & 1266, A.L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786)

(2006) Definition of "employer" in section imposes individual liability in event of discriminatory conduct. Cooper v. Albacore Holdings, Inc., 204 S.W.3d 238 (Mo.App.E.D.).



Section 213.020 Commission on human rights created--members, how appointed, terms, vacancies, how filled--functions--local commissions, power and authority.

Commission on human rights created--members, how appointed, terms, vacancies, how filled--functions--local commissions, power and authority.

213.020. 1. There is hereby created a "Missouri Commission on Human Rights". It shall consist of eleven members, with no less than one from each of the congressional districts of this state, serving without compensation, to be appointed by the governor with the advice and consent of the senate. One of the members shall be appointed chairperson by the governor. Appointments to the commission shall be for a term of six years. No more than six members at any one time shall be members of the same political party. In the event of the death or resignation of any member, his successor shall be appointed to serve for the unexpired period of the term for which such member had been appointed.

2. The function of the commission shall be to encourage fair treatment for and to foster mutual understanding and respect among, and to discourage discrimination against, any racial, ethnic, religious or other group protected by this chapter, members of these groups or persons with disabilities.

3. Any local commission created and established prior to August 13, 1986, by an ordinance adopted by the governing body of any city, constitutional charter city, town, village, or county, shall have the power and authority to seek to eliminate and prevent discrimination in employment, housing, and public accommodation, and to establish related programs, which shall be certified by the commission as substantially equivalent. The power and authority of such commissions to initiate and pursue administrative proceedings and remedies shall be solely as provided in section 213.135.

(L. 1959 H.B. 266 §§ 2, 3, A.L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786)



Section 213.025 Commission members to receive per diem and expenses, when.

Commission members to receive per diem and expenses, when.

213.025. The provisions of section 213.020 relating to the members of the commission on human rights serving without compensation to the contrary notwithstanding, whenever any member of the commission serves as a member of a panel to hear complaints involving alleged discriminatory practices under this chapter he shall receive as compensation for such duty the sum of fifty dollars for each day he actually serves on such panel and shall be reimbursed for his reasonable and necessary expenses actually incurred in the performance of his duties on the panel.

(L. 1978 H.B. 949 & 1266, A.L. 1986 S.B. 513)



Section 213.030 Powers and duties of commission--rulemaking, procedure.

Powers and duties of commission--rulemaking, procedure.

213.030. 1. The powers and duties of the commission shall be:

(1) To seek to eliminate and prevent discrimination because of race, color, religion, national origin, ancestry, sex, age as it relates to employment, disability, or familial status as it relates to housing and to take other actions against discrimination because of race, color, religion, national origin, ancestry, sex, age, disability, or familial status as provided by law; and the commission is hereby given general jurisdiction and power for such purposes;

(2) To implement the purposes of this chapter first by conference, conciliation and persuasion so that persons may be guaranteed their civil rights and goodwill be fostered;

(3) To formulate policies to implement the purposes of this chapter and to make recommendations to agencies and officers of the state and political subdivisions in aid of such policies and purposes;

(4) To appoint such employees as it may deem necessary, fix their compensation within the appropriations provided and in accordance with the wage structure established for other state agencies, and prescribe their duties;

(5) To obtain upon request and utilize the services of all governmental departments and agencies to be paid from appropriations to this commission;

(6) To adopt, promulgate, amend, and rescind suitable rules and regulations to carry out the provisions of this chapter and the policies and practices of the commission in connection therewith;

(7) To receive, investigate, initiate, and pass upon complaints alleging discrimination in employment, housing or in places of public accommodations because of race, color, religion, national origin, ancestry, sex, age as it relates to employment, disability, or familial status as it relates to housing and to require the production for examination of any books, papers, records, or other materials relating to any matter under investigation;

(8) To hold hearings, subpoena witnesses, compel their attendance, administer oaths, to take the testimony of any person under oath, and, in connection therewith, to require the production for examination of any books, papers or other materials relating to any matter under investigation or in question before the commission;

(9) To issue publications and the results of studies and research which will tend to promote goodwill and minimize or eliminate discrimination in housing, employment or in places of public accommodation because of race, color, religion, national origin, ancestry, sex, age as it relates to employment, disability, or familial status as it relates to housing;

(10) To provide each year to the governor and to the general assembly a full written report of all its activities and of its recommendations;

(11) To adopt an official seal;

(12) To cooperate, act jointly, enter into cooperative or work-sharing agreements with the United States Equal Employment Opportunity Commission, the United States Department of Housing and Urban Development, and other federal agencies and local commissions or agencies to achieve the purposes of this chapter;

(13) To accept grants, private gifts, bequests, and establish funds to dispose of such moneys so long as the conditions of the grant, gift, or bequest are not inconsistent with the purposes of this chapter and are used to achieve the purposes of this chapter;

(14) To establish a human rights fund as defined in section 213.010, for the purposes of administering sections 213.040, 213.045, 213.050, 213.070, 213.075, and 213.076.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1959 H.B. 266 § 4, A.L. 1978 H.B. 949 & 1266, A.L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1998 S.B. 786)



Section 213.040 Unlawful housing practices--discrimination in housing--sufficient compliance with other standards--local government compliance--construction of law--housing for older persons, defined--conviction for controlled substances, effect--religious organizations, effect of.

Unlawful housing practices--discrimination in housing--sufficient compliance with other standards--local government compliance--construction of law--housing for older persons, defined--conviction for controlled substances, effect--religious organizations, effect of.

213.040. 1. It shall be an unlawful housing practice:

(1) To refuse to sell or rent after the making of a bona fide offer, to refuse to negotiate for the sale or rental of, to deny or otherwise make unavailable, a dwelling to any person because of race, color, religion, national origin, ancestry, sex, disability, or familial status;

(2) To discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection therewith, because of race, color, religion, national origin, ancestry, sex, disability, or familial status;

(3) To make, print, or publish, or cause to be made, printed, or published any notice, statement or advertisement, with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on race, color, religion, national origin, ancestry, sex, disability, or familial status, or an intention to make any such preference, limitation, or discrimination;

(4) To represent to any person because of race, color, religion, national origin, ancestry, sex, disability, or familial status that any dwelling is not available for inspection, sale, or rental when such dwelling is in fact so available;

(5) To induce or attempt to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, color, religion, national origin, ancestry, sex, disability, or familial status;

(6) To discriminate in the sale or rental of*, or to otherwise make unavailable or deny, a dwelling to any buyer or renter because of a disability of:

(a) That buyer or renter;

(b) A person residing in or intending to reside in that dwelling after it is so sold, rented, or made available; or

(c) Any person associated with that buyer or renter;

(7) To discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection with such dwelling, because of a disability of:

(a) That person;

(b) A person residing in or intending to reside in that dwelling after it is so sold, rented, or made available; or

(c) Any person associated with that person.

2. For purposes of this section and sections 213.045 and 213.050, discrimination includes:

(1) A refusal to permit, at the expense of the person with the disability, reasonable modifications of existing premises occupied or to be occupied by such person if such modifications may be necessary to afford such person full enjoyment of the premises, except that, in the case of a rental, the landlord may, where it is reasonable to do so, condition permission for a modification on the renter's agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted;

(2) A refusal to make reasonable accommodations in rules, policies, practices, or services, when such accommodations may be necessary to afford such person equal opportunity to use and enjoy a dwelling; or

(3) In connection with the design and construction of covered multifamily dwellings for first occupancy after March 13, 1991, a failure to design and construct those dwellings in such a manner that:

(a) The public use and common use portions of such dwellings are readily accessible to and usable by persons with a disability;

(b) All the doors designed to allow passage into and within all premises within such dwellings are sufficiently wide to allow passage by persons with a disability in wheelchairs; and

(c) All premises within such dwellings contain the following features of adaptive design:

a. An accessible route into and through the dwelling;

b. Light switches, electrical outlets, thermostats, and other environmental controls in accessible locations;

c. Reinforcements in bathroom walls to allow later installation of grab bars; and

d. Usable kitchens and bathrooms such that an individual in a wheelchair can maneuver about the space.

3. As used in subdivision (3) of subsection 2 of this section, the term "covered multifamily dwelling" means:

(1) Buildings consisting of four or more units if such buildings have one or more elevators; and

(2) Ground floor units in other buildings consisting of four or more units.

4. Compliance with the appropriate requirements of the American National Standard for Buildings and Facilities providing accessibility and usability for people with physical disabilities, commonly cited as "ANSI A117.1", suffices to satisfy the requirements of paragraph (a) of subdivision (3) of subsection 2 of this section.

5. Where a unit of general local government has incorporated into its laws the requirements set forth in subdivision (3) of subsection 2 of this section, compliance with such laws shall be deemed to satisfy the requirements of that subdivision. Such compliance shall be subject to the following provisions:

(1) A unit of general local government may review and approve newly constructed covered multifamily dwellings for the purpose of making determinations as to whether the design and construction requirements of subdivision (3) of subsection 2 of this section are met;

(2) The commission shall encourage, but may not require, the units of local government to include in their existing procedures for the review and approval of newly constructed covered multifamily dwellings, determinations as to whether the design and construction of such dwellings are consistent with subdivision (3) of subsection 2 of this section, and shall provide technical assistance to units of local government and other persons to implement the requirements of subdivision (3) of subsection 2 of this section;

(3) Nothing in this chapter shall be construed to require the commission to review or approve the plans, designs or construction of all covered dwellings, to determine whether the design and construction of such dwellings are consistent with the requirements of subdivision (3) of subsection 2 of this section.

6. Nothing in this chapter shall be construed to invalidate or limit any law of the state or political subdivision of the state, or other jurisdiction in which this chapter shall be effective, that requires dwellings to be designed and constructed in a manner that affords persons with disabilities greater access than is required by this chapter.

7. Nothing in this section and sections 213.045 and 213.050 requires that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.

8. Nothing in this section and sections 213.045 and 213.050 limits the applicability of any reasonable local or state restriction regarding the maximum number of occupants permitted to occupy a dwelling, nor does any provision in this section and sections 213.045 and 213.050 regarding familial status apply with respect to housing for older persons.

9. As used in this section and sections 213.045 and 213.050, "housing for older persons" means housing:

(1) Provided under any state or federal program that the commission determines is specifically designed and operated to assist elderly persons, as defined in the state or federal program;

(2) Intended for, and solely occupied by, persons sixty-two years of age or older; or

(3) Intended and operated for occupancy by at least one person fifty-five years of age or older per unit. In determining whether housing qualifies as housing for older persons under this subsection, the commission shall develop regulations which require at least the following factors:

(a) The existence of significant facilities and services specifically designed to meet the physical or social needs of older persons, or if the provision of such facilities and services is not practicable, that such housing is necessary to provide important housing opportunities for older persons; and

(b) That at least eighty percent of the units are occupied by at least one person fifty-five years of age or older per unit; and

(c) The publication of, and adherence to, policies and procedures which demonstrate an intent by the owner or manager to provide housing for persons fifty-five years of age or older.

10. Housing shall not fail to meet the requirements for housing for older persons by reason of:

(1) Persons residing in such housing as of August 28, 1992, who do not meet the age requirements of subdivision (2) or (3) of subsection 9 of this section, provided that new occupants of such housing meet the age requirements of subdivision (2) or (3) of subsection 9 of this section; or

(2) Unoccupied units, provided that such units are reserved for occupancy by persons who meet the age requirements of subdivision (2) or (3) of subsection 9 of this section.

11. Nothing in this section or section 213.045 or 213.050 shall prohibit conduct against a person because such person has been convicted by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance, as defined by section 195.010.

12. Nothing in this chapter shall prohibit a religious organization, association, or society, or any nonprofit institution or organization operated, supervised or controlled by or in conjunction with a religious organization, association, or society, from limiting the sale, rental or occupancy of dwellings which it owns or operates for other than a commercial purpose to persons of the same religion, or from giving preference to such persons, unless membership in such religion is restricted on account of race, color, or national origin. Nor shall anything in this chapter prohibit a private club not in fact open to the public, which as an incident to its primary purpose or purposes provides lodging which it owns or operates for other than a commercial purpose, from limiting the rental or occupancy of such lodging to its members or from giving preference to its members.

13. Nothing in this chapter, other than the prohibitions against discriminatory advertising in subdivision (3) of subsection 1 of this section, shall apply to:

(1) The sale or rental of any single family house by a private individual owner, provided the following conditions are met:

(a) The private individual owner does not own or have any interest in more than three single family houses at any one time; and

(b) The house is sold or rented without the use of a real estate broker, agent or salesperson or the facilities of any person in the business of selling or renting dwellings and without publication, posting or mailing of any advertisement. If the owner selling the house does not reside in it at the time of the sale or was not the most recent resident of the house prior to such sale, the exemption in this section applies to only one such sale in any twenty-four-month period; or

(2) Rooms or units in dwellings containing living quarters occupied or intended to be occupied by no more than four families living independently of each other, if the owner actually maintains and occupies one of such living quarters as his or her residence.

(L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786)

*Word "of" does not appear in original rolls.



Section 213.041 Restrictive covenants, homeowners' association--limitations--procedure to delete violative restrictive covenants.

Restrictive covenants, homeowners' association--limitations--procedure to delete violative restrictive covenants.

213.041. 1. No declaration or other governing document of a homeowners' association shall include a restrictive covenant in violation of section 213.040.

2. Notwithstanding any other provision of law or provision of the governing documents, the board of directors of a homeowners' association shall amend, without approval of the owners, any declaration or other governing document that includes a restrictive covenant in violation of section 213.040, and shall restate the declaration or other governing document without the restrictive covenant but with no other change to the declaration or governing document.

3. If after providing written notice to a homeowners' association requesting that the association delete a restrictive covenant in violation of section 213.040, and the association fails to delete the restrictive covenant within thirty days of receiving the notice, the Missouri commission on human rights, a city or county in which a common interest development is located, or any person may bring an action against the homeowners' association for injunctive relief to enforce the provisions of subsections 1 and 2 of this section. The court may award attorney's fees to the prevailing party.

4. The provisions of this section shall become effective on January 1, 2006.

(L. 2005 S.B. 168)

Effective 1-01-06



Section 213.045 Discrimination in commercial real estate loans prohibited.

Discrimination in commercial real estate loans prohibited.

213.045. It shall be unlawful for any bank, building and loan association, insurance company or other corporation, association, firm or enterprise whose business consists in whole or in part in the making of commercial real estate loans, to deny a loan or other financial assistance because of race, color, religion, national origin, ancestry, sex, disability or familial status to a person applying therefor for the purpose of purchasing, construction, improving, repairing, or maintaining a dwelling, or to discriminate against him in fixing of the amount, interest rate, duration or other terms or conditions of such loan or other financial assistance, because of the race, color, religion, national origin, ancestry, sex, disability, or familial status of such person or of any person associated with him in connection with such loan or other financial assistance, or of the present or prospective owners, lessees, tenants, or occupants, of the dwellings in relation to which such loan or other financial assistance is to be made or given.

(L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786)



Section 213.050 Discrimination in selling or renting by real estate agencies prohibited.

Discrimination in selling or renting by real estate agencies prohibited.

213.050. It shall be unlawful to deny any person access to or membership or participation in any multiple listing service, real estate brokers' organization or other service organization, or facility relating to the business of selling or renting dwellings, on account of race, color, religion, national origin, ancestry, sex, disability, or familial status.

(L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786)



Section 213.055 Unlawful employment practices--exceptions.

Unlawful employment practices--exceptions.

213.055. 1. It shall be an unlawful employment practice:

(1) For an employer, because of the race, color, religion, national origin, sex, ancestry, age or disability of any individual:

(a) To fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any individual with respect to his compensation, terms, conditions, or privileges of employment, because of such individual's race, color, religion, national origin, sex, ancestry, age or disability;

(b) To limit, segregate, or classify his employees or his employment applicants in any way which would deprive or tend to deprive any individual of employment opportunities or otherwise adversely affect his status as an employee, because of such individual's race, color, religion, national origin, sex, ancestry, age or disability;

(2) For a labor organization to exclude or to expel from its membership any individual or to discriminate in any way against any of its members or against any employer or any individual employed by an employer because of race, color, religion, national origin, sex, ancestry, age or disability of any individual; or to limit, segregate, or classify its membership, or to classify or fail or refuse to refer for employment any individual, in any way which would deprive or tend to deprive any individual of employment opportunities, or would limit such employment opportunities or otherwise adversely affect his status as an employee or as an applicant for employment, because of such individual's race, color, religion, national origin, sex, ancestry, age or disability; or for any employer, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs to discriminate against any individual because of his race, color, religion, national origin, sex, ancestry, age or disability in admission to, or employment in, any program established to provide apprenticeship or other training;

(3) For any employer or employment agency to print or circulate or cause to be printed or circulated any statement, advertisement or publication, or to use any form of application for employment or to make any inquiry in connection with prospective employment, which expresses, directly or indirectly, any limitation, specification, or discrimination, because of race, color, religion, national origin, sex, ancestry, age or disability unless based upon a bona fide occupational qualification or for an employment agency to fail or refuse to refer for employment, or otherwise to discriminate against, any individual because of his race, color, religion, national origin, sex, ancestry, age as it relates to employment, or disability, or to classify or refer for employment any individual on the basis of his race, color, religion, national origin, sex, ancestry, age or disability.

2. Notwithstanding any other provision of this chapter, it shall not be an unlawful employment practice for an employer to apply different standards of compensation, or different terms, conditions or privileges of employment pursuant to a bona fide seniority or merit system, or a system which measures earnings by quantity or quality of production or to employees who work in different locations, provided that such differences or such systems are not the result of an intention or a design to discriminate, and are not used to discriminate, because of race, color, religion, sex, national origin, ancestry, age or disability, nor shall it be an unlawful employment practice for an employer to give and to act upon the results of any professionally developed ability test, provided that such test, its administration, or action upon the results thereof, is not designed, intended or used to discriminate because of race, color, religion, national origin, sex, ancestry, age or disability.

3. Nothing contained in this chapter shall be interpreted to require any employer, employment agency, labor organization, or joint labor-management committee subject to this chapter to grant preferential treatment to any individual or to any group because of the race, color, religion, national origin, sex, ancestry, age or disability of such individual or group on account of an imbalance which may exist with respect to the total number or percentage of persons of any race, color, religion, national origin, sex, ancestry, age or disability employed by any employer, referred or classified for employment by any employment agency or labor organization, admitted to membership or classified by any labor organization, or admitted to or employed in any apprenticeship or other training program, in comparison with the total number or percentage of persons of such race, color, religion, national origin, sex, ancestry, age or disability in any community, state, section, or other area, or in the available workforce in any community, state, section, or other area.

4. Notwithstanding any other provision of this chapter, it shall not be an unlawful employment practice for the state or any political subdivision of the state to comply with the provisions of 29 U.S.C. 623 relating to employment as firefighters or law enforcement officers.

(L. 1986 S.B. 513, A.L. 1998 S.B. 786, A.L. 1999 H.B. 568)



Section 213.065 Discrimination in public accommodations prohibited, exceptions.

Discrimination in public accommodations prohibited, exceptions.

213.065. 1. All persons within the jurisdiction of the state of Missouri are free and equal and shall be entitled to the full and equal use and enjoyment within this state of any place of public accommodation, as hereinafter defined, without discrimination or segregation on the grounds of race, color, religion, national origin, sex, ancestry, or disability.

2. It is an unlawful discriminatory practice for any person, directly or indirectly, to refuse, withhold from or deny any other person, or to attempt to refuse, withhold from or deny any other person, any of the accommodations, advantages, facilities, services, or privileges made available in any place of public accommodation, as defined in section 213.010 and this section, or to segregate or discriminate against any such person in the use thereof on the grounds of race, color, religion, national origin, sex, ancestry, or disability.

3. The provisions of this section shall not apply to a private club, a place of accommodation owned by or operated on behalf of a religious corporation, association or society, or other establishment which is not in fact open to the public, unless the facilities of such establishments are made available to the customers or patrons of a place of public accommodation as defined in section 213.010 and this section.

(L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786)

(2012) Section's prohibition against discrimination in any place of public accommodation encompasses a claim against a school district for student-on-student harassment in a public school. Doe ex rel. Subia v. Kansas City, Missouri School District, 372 S.W.3d 43 (Mo.App.W.D.).



Section 213.070 Additional unlawful discriminatory practices.

Additional unlawful discriminatory practices.

213.070. It shall be an unlawful discriminatory practice:

(1) To aid, abet, incite, compel, or coerce the commission of acts prohibited under this chapter or to attempt to do so;

(2) To retaliate or discriminate in any manner against any other person because such person has opposed any practice prohibited by this chapter or because such person has filed a complaint, testified, assisted, or participated in any manner in any investigation, proceeding or hearing conducted pursuant to this chapter;

(3) For the state or any political subdivision of this state to discriminate on the basis of race, color, religion, national origin, sex, ancestry, age, as it relates to employment, disability, or familial status as it relates to housing; or

(4) To discriminate in any manner against any other person because of such person's association with any person protected by this chapter.

(L. 1986 S.B. 513, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786)



Section 213.075 Complaints to commission, how filed, when--filing with federal agencies, effect--duties of executive director--respondents--hearing, notice, procedure--attorney general to represent commission--appeal, discovery--effect of orders of commission.

Complaints to commission, how filed, when--filing with federal agencies, effect--duties of executive director--respondents--hearing, notice, procedure--attorney general to represent commission--appeal, discovery--effect of orders of commission.

213.075. 1. Any person claiming to be aggrieved by an unlawful discriminatory practice may make, sign and file with the commission a verified complaint in writing, within one hundred eighty days of the alleged act of discrimination, which shall state the name and address of the person alleged to have committed the unlawful discriminatory practice and which shall set forth the particulars thereof and such other information as may be required by the commission. The complainant's agent, attorney or the attorney general may, in like manner, make, sign and file such complaint.

2. Any complaint which is filed with the federal Equal Employment Opportunity Commission or other federal agencies with which the commission has a work-sharing or deferral agreement, or with a local commission which has been certified as substantially equivalent by the commission, shall be deemed filed with the commission on the date that such complaint is received by such federal agency or local commission. A copy of all complaints filed with a local commission with the authority to enforce the provisions of this chapter is to be forwarded to the commission within seven days of the filing thereof with such local commission. If a local commission has jurisdiction to hear a complaint filed with the commission, such complaint shall be deemed to have been filed with the local commission on the date on which such complaint was filed with the commission. The commission shall, within seven days of the receipt of a complaint which a local commission has jurisdiction to hear, forward a copy thereof to such local commission.

3. After the filing of any complaint, the executive director shall, with the assistance of the commission's staff, promptly investigate the complaint, and if the director determines after the investigation that probable cause exists for crediting the allegations of the complaint, the executive director shall immediately endeavor to eliminate the unlawful discriminatory practice complained of by conference, conciliation and persuasion, and shall report the results to the commission. The investigation, determination of probable cause and conciliation shall be conducted according to such rules, regulations and guidelines as the commission shall prescribe.

4. A person who is not named as a respondent in a complaint, but who is identified as a respondent in the course of investigation, may be joined as an additional or substitute respondent upon written notice, pursuant to such rules, regulations, and guidelines as the commission shall prescribe. Such notice, in addition to complying with the requirements of such rules, regulations, and guidelines, shall also state the reason why the person to whom the notice is addressed has been joined as a party.

5. In case of failure to eliminate such discriminatory practice as found in the investigation, if in the judgment of the chairperson of the commission circumstances so warrant, there shall be issued and served in the name of the commission, a written notice, together with a copy of the complaint, as it may have been amended, requiring the person named in the complaint, hereinafter referred to as "respondent", to answer the charges of the complaint at a hearing, at a time and place to be specified in the notice, before a panel of at least three members of the commission sitting as the commission or before a hearing examiner licensed to practice law in this state who shall be appointed by the executive director and approved by the commission. The place of the hearing shall be in the office of the commission or such other place designated by it, except that if the respondent so requests, in writing, the hearing shall be held in the county of such person's residence or business location at the time of the alleged unlawful discriminatory practice. A copy of the notice shall also be served on the complainants.

6. In all cases where a written notice of hearing has been issued and a party has not elected the option to proceed in circuit court as set forth in section 213.076, the procedures set forth for a hearing shall apply.

7. The commission shall be a party to the action and shall be represented before the panel or the hearing examiner by the office of the attorney general or, when so delegated by the attorney general, a staff attorney of the commission. Neither the hearing examiner nor any member of the panel shall have participated in the investigation of the complaint. Evidence concerning endeavors at conciliation shall be excluded.

8. The respondent may file a written verified answer to the complaint and appear at the hearing in person or otherwise with or without counsel, and submit testimony. At the discretion of the hearing examiner or the panel, the complainant may be allowed to intervene, thereby becoming a party to the action with the right to present testimony in person or by counsel, provided the complainant at all times shall be treated as a party for the purpose of discovery and the taking of depositions. The commission or complainant intervenor shall have the power to reasonably and fairly amend any complaint, and the respondent shall have like power to amend any answer. The testimony taken at the hearing shall be under oath and be transcribed.

9. In any contested case before the commission, any party may take and use written interrogatories, requests for production of documents and other materials, and requests for admissions, and all other forms of discovery authorized by rules of civil procedure in the same manner, upon, and under the same conditions, and upon the same notice, as is or may hereafter be provided for with respect to the taking and using of written interrogatories, requests for production of documents and other materials, and requests for admissions, and all other forms of discovery authorized by rules of civil procedure in civil actions in the circuit court. The panel or hearing examiner shall have the authority to impose sanctions in the same manner as set forth in the rules of civil procedure.

10. The hearing shall be conducted in the manner provided by chapter 536.

11. When the case is heard by a panel of the commission, the chairperson of the commission shall select the hearing panel and the presiding officer. The presiding officer shall have full authority to call and examine witnesses, admit or exclude evidence and rule upon all motions and objections. The panel shall state its findings of fact and conclusions of law, and if, upon all the evidence at the hearing, the panel finds:

(1) That a respondent has engaged in an unlawful discriminatory practice as defined in this chapter, the commission shall issue and cause to be served on the respondent an order requiring the respondent to cease and desist from the unlawful discriminatory practice. The order shall require the respondent to take such affirmative action, as in the panel's judgment will implement the purposes of this chapter, including, but not limited to, payment of back pay; hiring; reinstatement or upgrading; restoration to membership in any respondent labor organization; the extension of full, equal and unsegregated housing; the extension of full, equal and unsegregated public accommodations; extension of a commercial real estate loan or other financial assistance; extension or restoration of membership or participation in any multiple listing service or other real estate service organization or facility; payment of actual damages; and the submission of a report of the manner of compliance;

(2) That a respondent has engaged or is about to engage in a violation of section 213.040, 213.045, 213.050, or 213.070, to the extent that the alleged violation of section 213.070 relates to or involves a violation of one or more of such other sections or relates to or involves the encouraging, aiding, or abetting of a violation of such other sections, the commission may, in addition to the relief provided in subdivision (1) of this subsection*, assess a civil penalty against the respondent, for purposes of vindicating the public interest:

(a) In an amount not exceeding two thousand dollars if the respondent has not been adjudged to have violated one or more of the sections enumerated in subdivision (2) of this subsection within five years of the date of the filing of the complaint;

(b) In an amount not exceeding five thousand dollars if the respondent has been adjudged to have committed one violation of the sections enumerated in subdivision (2) of this subsection within five years of the date on which the complaint is filed;

(c) In an amount not exceeding ten thousand dollars if the respondent has been adjudged to have committed two or more prior violations of the sections enumerated in subdivision (2) of this subsection within seven years of the date on which the complaint is filed. All civil penalties set forth in this subsection shall be paid to the human rights fund.

12. If, upon all the evidence, the panel finds that a respondent has not engaged in any unlawful discriminatory practice, the panel shall state its findings of fact and conclusions of law and shall issue and cause to be served on the complainant and respondent an order dismissing the complaint.

13. When the case is heard by a hearing examiner, the examiner shall have all powers described in subdivision (8) of section 213.030 and subsection 11 of this section, for the purpose of the hearing. The hearing examiner shall make findings of fact and conclusions of law and shall recommend to the commission an order granting such relief as provided in subsection 11 of this section or dismissing the complaint as to the respondent as provided in subsection 12 of this section, in accordance with such findings.

14. A panel of at least three members of the commission, sitting as the commission, shall review the record, findings and recommended order of the hearing examiner. The panel shall thereafter accept or amend the recommended order which shall become the order of the commission. All orders shall be served on the complainant and respondent, and copies shall be delivered to the attorney general and such other public officers as the commission deems proper.

15. No order of the commission issued pursuant to this section shall affect any contract, sale, encumbrance or lease consummated before the issuance of such order and involving a bona fide purchaser without actual notice of the charge filed pursuant to this section.

16. Any person aggrieved by an order of the commission may appeal as provided in chapter 536.

(L. 1986 S.B. 513, A.L. 1992 H.B. 1619)

*Word "section" appears in original rolls.

(2000) Receipt of notice of termination, rather than date of termination, begins running of period for filing wrongful termination claim. Foster v. BJC Health System, 121 F.Supp.2d 1280 (E.D.Mo.).



Section 213.076 Notice relating to aiding and abetting, civil action--commencement of action--intervention--relief--authority of commission.

Notice relating to aiding and abetting, civil action--commencement of action--intervention--relief--authority of commission.

213.076. 1. When a written notice of hearing is issued alleging violation of section 213.040, 213.045, 213.050, or 213.070, to the extent that the alleged violation of section 213.070 relates to or involves violation of one or more of such other sections or relates to or involves the encouraging, aiding or abetting of violation of such sections, a complainant or respondent may elect to have the claims asserted in that complaint decided in a civil action under the provisions of this section in lieu of a hearing pursuant to the provisions of section 213.075. Written notice of an election made pursuant to this subsection shall be filed with the commission and all parties within twenty days of the date on which the written notice of hearing is placed in the mail by the commission staff.

2. Where a party has made an election pursuant to the provisions of this section, to have the claims asserted in a written notice issued by the chairperson, decided in a civil action, the chairperson shall immediately direct staff attorneys employed by the commission to commence and maintain a civil action on behalf of the complainant. Such action shall be commenced within thirty days of the election. All expenses of the claimant related to a civil action brought under this section shall be paid by the commission.

3. Any person aggrieved with respect to the issues to be determined in a civil action instituted pursuant to this section may intervene as of right in a civil action.

4. In a civil action instituted pursuant to this section, if the court finds that an unlawful discriminatory practice has occurred or is about to occur, the court may grant all relief as set forth in section 213.111. If monetary relief is sought for benefit of an aggrieved person who is not a party to the civil action, the court shall not award such relief if such person has not complied with discovery orders issued by the court.

5. The commission shall have authority to hire such attorneys as may be necessary to perform duties assigned to it pursuant to this section.

(L. 1992 H.B. 1619)



Section 213.077 Settlement and conciliation agreement--restrictions, procedure.

Settlement and conciliation agreement--restrictions, procedure.

213.077. 1. During the period beginning with the filing of a complaint under section 213.075, and ending with the filing of a charge, setting of a complaint for hearing or dismissal of a complaint pursuant to the provisions of that section, the executive director and the commission staff shall, to the extent feasible, engage in settlement and/or conciliation with respect to the complaint. Any settlement and conciliation agreement negotiated during such period shall be an agreement between the complainant and respondent and shall be subject to approval by the executive director. Nothing said or done in the course of settlement or conciliation under this section shall be made public or used as evidence in any subsequent proceeding under this chapter, without the written consent of the complainant and respondent.

2. If a complaint has been filed pursuant to section 213.055, 213.065 or 213.070, alleging commission of an unlawful employment practice or discrimination in public accommodations:

(1) During investigation, the public shall not have access to records relating to the complaint, nor shall any information relating thereto be released to the public;

(2) During investigation, the complainant and respondent shall only have access to records they provided until the point at which disclosure is allowed at hearing, or if a request for civil action is made under section 213.111 for a right to or other legal proceedings pursuant to federal, state or local discrimination laws that require disclosure;

(3) Settlement agreements, executed during investigation shall be disclosed to the public only by agreement of the complainant and respondent;

(4) After closure of a complaint, the public may only have access to the complaint and closure documents by agreement of the complainant and respondent;

(5) Excluding a finding of probable cause, after an investigation closure, the complainant and respondent may have access to the investigative file except for sensitive or confidential records and records relating to witnesses who have requested anonymity. With respect to records that the commission has obtained from other government agencies, the commission will observe any statutory confidentiality provisions imposed on the originating agencies;

(6) A conciliation agreement shall be disclosed to the public only by agreement of the complainant and respondent;

(7) After failure of conciliation attempts, the complainant and respondent may have access to copies of the investigative file, except for sensitive or confidential records and records relating to witnesses who have requested anonymity;

(8) To achieve the purposes of this chapter, this subsection shall not apply to disclosure of information to representatives of interested federal, state or local civil or human rights agencies.

3. If a complaint is filed alleging violation of section 213.040, 213.045, 213.050, or 213.070, to the extent that the alleged violation of section 213.070 relates to or involves violations of one or more of the other above enumerated sections or relates to or involves the encouraging, aiding or abetting of violation of such sections:

(1) The public, complainant and respondent shall have access to records relating to the complaint in the same manner as set forth in subdivisions (1), (2), (4), (5), (7), and (8) of subsection 2 of this section;

(2) Any settlement or conciliation agreement entered into by the complainant and respondent shall be made public unless the parties thereto otherwise agree and the executive director determines that disclosure is not required to further the purpose of this chapter.

(L. 1992 H.B. 1619)



Section 213.085 Decisions of commission--judicial review, when, procedure, venue--enforcement of order--breech of settlement agreement, remedy.

Decisions of commission--judicial review, when, procedure, venue--enforcement of order--breech of settlement agreement, remedy.

213.085. 1. All final decisions, settlement agreements, conciliation agreements, findings, rules and orders of the commission under any provision of this chapter shall be in writing. Parties to proceedings shall each be sent a copy of the commission's decision and order in the proceedings.

2. Any person who is aggrieved by a final decision, finding, rule or order of the commission may obtain judicial review by filing a petition in the circuit court of the county of proper venue within thirty days after the mailing or delivery of the notice of the commission's final decision.

3. Judicial review shall be in the manner provided by chapter 536, as it may be amended or superseded from time to time. The venue of such cases shall, at the option of the appealing party, be in the circuit court of Cole County or in the county of the appealing party's residence, or if the appealing party is a corporation, domestic or foreign, having a registered office or business office in this state, in the county of its registered office or business office.

4. If no proceeding for review is instituted in the circuit court within the time herein prescribed, the commission may obtain an order in a proceeding brought in the circuit court of the county wherein the unlawful discriminatory practice which is the subject of the commission's order occurred, or the county wherein any person required in the order to cease and desist from an unlawful discriminatory practice, or to take other affirmative action, resides or conducts business. The record on the commission's petition for enforcement shall consist solely of duly certified records of the commission showing that it has jurisdiction over the respondent, that the procedure prescribed by this action has been complied with, and a certified copy of the commission's order with proof of service. On such a petition, the inquiry of the court shall be limited to a determination of whether the action of the commission is in excess of its statutory authority or jurisdiction and whether the respondent has substantially complied with the order of the commission.

5. Where no proceeding for judicial review is filed within the time established under subsection 3 of this section, and the commission has not filed a petition for enforcement of its order in the circuit court, any person entitled to relief may, after the expiration of sixty days from the date of the commission's order, file a petition for enforcement of the commission's decision in a circuit court having proper venue thereof. The contents of the petition and the jurisdiction of the court shall be as set forth in subsection 4 of this section.

6. Where a suit for enforcement of a commission order has been filed pursuant to either subsection 4 or 5 of this section, the circuit court shall issue its order enforcing the commission decision, unless the party against whom enforcement is sought affirmatively shows that:

(1) The court is without jurisdiction or venue;

(2) Such commission order violates the provisions of the constitution of this state or of the United States;

(3) The commission order is beyond its statutory authority or jurisdiction; or

(4) The party has substantially complied with the order of the commission.

7. Where the commission deems there has been a breach of the terms or conditions of a settlement agreement or conciliation agreement, the commission shall institute an action in circuit court to enforce the terms of the agreement or to obtain the appropriate remedy for such breach. Nothing in this subsection shall prohibit the parties to such agreement from personally filing suit to enforce this subsection.

(L. 1986 S.B. 513, A.L. 1992 H.B. 1619)



Section 213.095 Violation of a commission order, misdemeanor.

Violation of a commission order, misdemeanor.

213.095. Any person who shall willfully violate an order of the commission shall be guilty of a class C misdemeanor.

(L. 1986 S.B. 513)



Section 213.101 Construction of statutes.

Construction of statutes.

213.101. The provisions of this chapter shall be construed to accomplish the purposes thereof and any law inconsistent with any provision of this chapter shall not apply. Nothing contained in this chapter shall be deemed to repeal any of the provisions of any law of this state relating to the discrimination because of race, color, religion, national origin, sex, ancestry, age, disability, or familial status.

(L. 1986 S.B. 513 § 213.100, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786)



Section 213.111 Right to civil action, when--relief available--costs and attorney's fees, awarded when.

Right to civil action, when--relief available--costs and attorney's fees, awarded when.

213.111. 1. If, after one hundred eighty days from the filing of a complaint alleging an unlawful discriminatory practice pursuant to section 213.055, 213.065 or 213.070 to the extent that the alleged violation of section 213.070 relates to or involves a violation of section 213.055 or 213.065, or subdivision (3) of section 213.070 as it relates to employment and public accommodations, the commission has not completed its administrative processing and the person aggrieved so requests in writing, the commission shall issue to the person claiming to be aggrieved a letter indicating his or her right to bring a civil action within ninety days of such notice against the respondent named in the complaint. If, after the filing of a complaint pursuant to sections 213.040, 213.045, 213.050 and 213.070, to the extent that the alleged violation of section 213.070 relates to or involves a violation of sections 213.040, 213.045 and 213.050, or subdivision (3) of section 213.070 as it relates to housing, and the person aggrieved so requests in writing, the commission shall issue to the person claiming to be aggrieved a letter indicating his or her right to bring a civil action within ninety days of such notice against the respondent named in the complaint. Such an action may be brought in any circuit court in any county in which the unlawful discriminatory practice is alleged to have occurred, either before a circuit or associate circuit judge. Upon issuance of this notice, the commission shall terminate all proceedings relating to the complaint. No person may file or reinstate a complaint with the commission after the issuance of a notice under this section relating to the same practice or act. Any action brought in court under this section shall be filed within ninety days from the date of the commission's notification letter to the individual but no later than two years after the alleged cause occurred or its reasonable discovery by the alleged injured party.

2. The court may grant as relief, as it deems appropriate, any permanent or temporary injunction, temporary restraining order, or other order, and may award to the plaintiff actual and punitive damages, and may award court costs and reasonable attorney fees to the prevailing party, other than a state agency or commission or a local commission; except that, a prevailing respondent may be awarded court costs and reasonable attorney fees only upon a showing that the case is without foundation.

(L. 1986 S.B. 513 § 213.110, A.L. 1992 H.B. 1619, A.L. 1998 S.B. 786, A.L. 1999 H.B. 741)

(2003) Civil action for damages only is neither equitable nor administrative in nature and thus is entitled to be tried by State ex rel. Diehl v. O'Malley, 95 S.W.3d 82 (Mo.banc).



Section 213.112 Applicability.

Applicability.

213.112. Legally permissible actions pursuant to section 441.020 are subject to the provisions of this chapter only if a primary motive for the section 441.020 action is not any of the factors listed in section 441.020.

(L. 1998 S.B. 786 § 1, A.L. 1999 H.B. 741)



Section 213.126 Attorney general to act, when--authorization of civil action--settlement agreement.

Attorney general to act, when--authorization of civil action--settlement agreement.

213.126. 1. Whenever the attorney general has a reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights granted by this chapter or that any group of persons has been denied any of the rights granted by this chapter, and such denial raises an issue of general public importance, he may bring a civil action to any appropriate state court by filing with it a complaint setting forth the facts and requesting such preventive relief, including, but not limited to, an application for a permanent or temporary injunction, restraining order, or other order against the person or persons responsible for such pattern or practice or denial of rights, as he deems necessary to ensure the full enjoyment of the rights granted by this chapter.

2. If, at any time following the filing of a complaint alleging violation of one or more of the provisions of sections 213.040 to 213.070, the chairperson determines that prompt judicial action is necessary to carry out the purposes of this chapter, the chairperson may authorize a civil action for appropriate temporary or preliminary relief pending final disposition of the complaint under the provisions of this chapter. Upon receipt of such authorization, the attorney general may commence and maintain an action seeking temporary or preliminary relief of an equitable nature in the circuit court of the county in which the respondent resides or in any county in which respondent conducts business.

3. Upon request by the commission, the attorney general shall take appropriate action in circuit court to enforce a subpoena issued by the commission.

4. The attorney general may file suit to enforce a settlement or conciliation agreement or any order of the commission referred by the commission or executive director.

(L. 1986 S.B. 513 § 213.125, A.L. 1992 H.B. 1619)



Section 213.131 Local commissions, certification--review--decertification.

Local commissions, certification--review--decertification.

213.131. 1. No local commission shall have authority to hear complaints of violations of this chapter unless such municipal or county commission has first been certified to be substantially equivalent by the commission. The commission shall certify a local commission as substantially equivalent if the ordinance establishing the local commission provides substantially similar protection of the procedural rights of parties appearing before the local commission as are provided for by the provisions of this chapter.

2. The commission shall review the certification of each local commission at least once every five years to determine whether it is appropriately safeguarding the procedural and substantive rights of parties appearing before it. Should the commission determine that a local commission is not adequately protecting the rights of parties appearing before it, it shall direct the commission staff to enter into negotiations with the local commission for the purpose of attempting to correct any deficiencies. Any decision to decertify a local commission shall be appealable to circuit court pursuant to the provisions of chapter 536.

(L. 1992 H.B. 1619)



Section 213.135 Local commissions, power and authority--procedure--public attorney, duties--appeal, procedure--adoption of procedural rules.

Local commissions, power and authority--procedure--public attorney, duties--appeal, procedure--adoption of procedural rules.

213.135. 1. Any local commission authorized under subsection 3 of section 213.020 and certified by the commission as substantially equivalent shall, pursuant to the provisions of this section, have power and authority to hear complaints of violations of this chapter that are alleged to have been committed within the city, town, village or county which created the commission, provided that no complaint against the state of Missouri, including the University of Missouri system, or any official, officer, employee, department, agency, or other agent or servant thereof shall be entertained by a municipal or county commission as authorized in subsection 3 of section 213.020. Such authority may only be exercised in a manner consistent with the provisions of this chapter. In furtherance of the authority granted in this section, local commissions shall be empowered to hold hearings, subpoena witnesses, compel their attendance, administer oaths, to take the testimony of any person under oath, and to require the production for examination of any books, papers or other materials relating to any matter under investigation or in question before the commission.

2. Any local commission authorized under subsection 3 of section 213.020 may be empowered by the legislative body of the city, town, village or county it serves to exercise the powers granted in this section, any provision of law, charter or ordinance to the contrary notwithstanding.

3. Proceedings before the local commission shall be consistent with the requirements of section 213.075, with the exceptions that in the context of these proceedings, the references to the attorney general therein shall apply to an attorney or counselor for the city, town, village or county, and that contested cases before the local commission shall be heard by a hearing examiner who shall present to the local commission, or to a panel of members thereof, proposed findings of fact, proposed conclusions of law, and a proposed order, or who shall, if the municipal ordinance so provides, render findings of fact, conclusions of law, and an order. Hearings before local commissions shall either be tape recorded or held before a certified court reporter.

4. The order of a local commission shall not be final for appeal purposes until filed with and reviewed by a hearing examiner of the commission. The order shall be filed with the commission within thirty days of the date the local commission entered its order. Within fifteen days of the filing of the order the local commission shall transmit the transcript of the hearing previously reduced to writing to the commission. The local commission shall prepare the transcript of the hearing and file with it all exhibits, whether received or rejected, with the commission. The commission hearing examiner shall issue an opinion within ninety days of receipt of the local commission's complete hearing record. Thirty days from the date of issuance of the opinion, the order of the local commission shall become final for purposes of appeal and may be appealed in the same manner as any other decision of the commission as set out in section 213.085. If no opinion is issued by the hearing examiner within ninety days, the local commission's decision shall be considered final for purposes of appeal and may be appealed in the same manner as any other decision of the commission as set out in section 213.085.

5. If no appeal from a final order of a local commission has been filed within thirty days, a petition for enforcement of the order may be filed in the circuit court as provided in section 213.085.

6. Local commissions may adopt procedural rules relating to the investigation, settlement and conciliation of complaints and conduct of hearings, provided that such rules and regulations are consistent with the provisions and spirit of this chapter. Such rules and regulations shall be subject to review by the Missouri commission on human rights, and shall not become effective until approved thereby. The commission shall have authority to approve, disapprove, or approve with amendments any local commission rules submitted to it. In the event that the commission approves local commission rules and regulations with amendments, such rules shall become effective when the amendments are adopted by the local commission.

(L. 1992 H.B. 1619)



Section 213.137 Severability.

Severability.

213.137. If any section, subsection, subdivision, paragraph, sentence, or clause of sections 213.010 to 213.135 is held to be invalid or unconstitutional, such decision shall not affect any remaining portion, section, or part thereof which can be given effect without the invalid provision.

(L. 1992 H.B. 1619 § 1)






Chapter 214 Cemeteries

Section 214.010 Local government may acquire and dispose of cemeteries within boundaries--authority to regulate--penalties.

Local government may acquire and dispose of cemeteries within boundaries--authority to regulate--penalties.

214.010. Any town, city, village or county in the state of Missouri may purchase, receive and hold real estate within such city, town, village or county for the burial of the dead, and may lease, sell or otherwise dispose of the same. The council of such cities, towns and villages or county commissioners may make rules and pass ordinances or orders imposing penalties and fines not exceeding one thousand dollars, regulating, protecting and governing cemeteries within such cities, towns, villages, and counties, the owners of lots therein, visitors thereto, and punishing trespassers thereon.

(RSMo 1939 § 15277, A.L. 1990 H.B. 1079)

Prior revisions: 1929 § 14068; 1919 § 1092; 1909 § 1314



Section 214.020 City may establish perpetual care cemetery fund--receive gifts--limitation on use of income from fund.

City may establish perpetual care cemetery fund--receive gifts--limitation on use of income from fund.

214.020. Any town, city or village in the state of Missouri which now owns or may hereafter acquire any cemetery, may by ordinance establish a fund for the preservation, care, upkeep and adornment of such cemetery, such fund to be known as "Perpetual Care Cemetery Fund", and may accept and acquire by gift or donation, money or funds to be placed to the credit of such perpetual care cemetery fund. Such town, city or village may also deposit in such fund a portion of the income derived from the sale of lots in such cemetery as shall be determined by ordinance of such town, city or village. Such moneys and funds so placed in such perpetual care cemetery fund shall be invested from time to time in bonds of the United States government or of the state of Missouri, or may be placed in any bank or savings and loan association which is authorized to do business in this state so long as the funds so deposited are* protected by federal deposit insurance. The income therefrom shall be expended by such town, city or village for the preservation, care, upkeep and adornment of such cemetery, for the repurchasing of cemetery lots previously sold, and for no other purpose whatsoever. The principal of said perpetual care cemetery fund shall not be encroached upon for any purpose whatsoever and no money shall be transferred out of such perpetual care cemetery fund except for the purposes of being invested as provided for in this section and for the repurchasing of cemetery lots previously sold. The city council of the various towns, cities or villages which shall establish such perpetual care cemetery fund shall by ordinance accept any gift or donation to such fund, and shall by said ordinance direct the treasurer of said town, city or village to place such money or funds to the credit of such perpetual care cemetery fund. Such city council shall have all the necessary authority by ordinance to invest such funds as provided for in this section.

(L. 1949 p. 234 § 15277a, A.L. 1965 p. 364, A.L. 1988 H.B. 1550)

*Word "or" appears in original rolls.



Section 214.030 Cemetery lots, conveyed by deed.

Cemetery lots, conveyed by deed.

214.030. The cemetery lots owned by such county, city, town or village shall be conveyed by deed signed by the mayor or presiding commissioner of said county, city, town or village, duly attested by the clerk of such county, city, town or village, or other officer performing the duties of clerk, and shall vest in the purchaser, his or her heirs and assigns, a right in fee simple to such lot for the sole purpose of interment pursuant to the regulations of the council or commission, except that such fee simple right may be revested in the county, city, town or village pursuant to section 214.035.

(RSMo 1939 § 15278, A.L. 2001 H.B. 408)

Prior revisions: 1929 § 14069; 1919 § 1093; 1909 § 1315



Section 214.035 Conveyance of cemetery property to political subdivision, when--notice of transfer.

Conveyance of cemetery property to political subdivision, when--notice of transfer.

214.035. 1. For purposes of this section, the term "lot owner" means the purchaser of the cemetery lot or such purchaser's heirs, administrators, trustees, legatees, devisees, or assigns.

2. Whenever a county, city, town or village has acquired real estate for the purpose of maintaining a cemetery or has acquired a cemetery from a cemetery association, and such county, city, town or village or its predecessor in title has conveyed any platted lot or designated piece of ground within the area of such cemetery, and the governing body of such county, city, town or village is the governing body of such cemetery pursuant to section 214.010, the title to any conveyed platted lots or designated pieces of ground, other than ground in which dead human remains are actually buried and all ground within two feet thereof, may be revested in the county, city, town or village in the following manner and subject to the following conditions:

(1) No interment shall have been made in the lot and the title to such lot shall have been vested in the present owner for a period of at least fifty years prior to the commencement of any proceedings pursuant to this section;

(2) If the lot owner of any cemetery lot is a resident of the county where the cemetery is located, the governing body shall cause to be served upon such lot owner a notice that proceedings have been initiated to revest the title of such lot in the county, city, town or village and that such lot owner may within the time provided by the notice file with the clerk or other officer performing the duties of clerk of such county, city, town or village, as applicable, a statement in writing explaining how rights in the cemetery lot were acquired and such person's desire to claim such rights in the lot. The notice shall be served in the manner provided for service of summons in a civil case and shall provide a period of not less than thirty days in which the statement can be filed. If the governing body ascertains that the statement filed by the lot owner is correct and the statement contains a claim asserting the rights of the lot owner in the lot, all proceedings by the governing body to revest title of the lot in the county, city, town or village shall be null and void and such proceedings shall be summarily terminated by the governing body as to the lots identified in the statement;

(3) If it is determined by the return of the sheriff of the county in which the cemetery is located that the lot owner is not a resident of the county and cannot be found in the county, the governing body may cause the notice required by subdivision (2) of this subsection to be published once each week for two consecutive weeks in a newspaper of general circulation within the county, city, town or village. Such notice shall contain a general description of the title revestment proceedings to be undertaken by the governing body pursuant to this section, lot numbers and descriptions and lot owners' names. In addition, the notice shall notify the lot owner that such lot owner may, within the time provided, file with the clerk or other officer performing the duties of a clerk a statement setting forth how such lot owner acquired rights in the cemetery lot and that such lot owner desires to assert such rights. If the governing body ascertains that the statement filed by the lot owner is correct and the statement contains a claim asserting the rights of the lot owner in the lot, all proceedings by the governing body to revest title to the lot in the county, city, town or village shall be null and void and such proceedings shall be summarily terminated by the governing body as to the lots identified in the statement;

(4) All notices, with proofs of service, mailing and publication of such notices, and all ordinances or other resolutions adopted by the governing body relative to these revestment proceedings shall be made a part of the records of such governing body;

(5) Upon expiration of the period of time allowed for the filing of statements by lot owners as contained in the notice served personally, by mail or published, all parties who fail to file with the clerk, or other officer performing the duties of clerk in such county, city, town or village, their statement asserting their rights in the cemetery lots shall be deemed to have abandoned their rights and claims in the lot, and the governing body may bring an action in the circuit court of the county in which the cemetery is located against all lot owners in default, joining as many parties so in default as it may desire in one action, to have the rights of the parties in such lots or parcels terminated and the property restored to the governing body of such cemetery free of any right, title or interest of all such defaulting parties or their heirs, administrators, trustees, legatees, devisees or assigns. Such action in all other respects shall be brought and determined in the same manner as ordinary actions to determine title to real estate;

(6) In all such cases the fact that the grantee, holder or lot owner has not, for a term of more than fifty successive years, had occasion to make an interment in the cemetery lot and the fact that such grantee, holder or lot owner did not upon notification assert a claim in such lot, pursuant to this section, shall be prima facie evidence that the party has abandoned any rights such party may have had in such lot;

(7) A certified copy of the judgments in such actions quieting title may be filed in the office of the recorder of deeds in and for the county in which the cemetery is situated;

(8) All notices and all proceedings pursuant to this section shall distinctly describe the portion of such cemetery lot unused for burial purposes and the county, city, town or village shall leave sufficient ingress to, and egress from, any grave upon the lot, either by duly dedicated streets or alleys in the cemetery, or by leaving sufficient amounts of the unused portions of the cemetery for such purposes;

(9) This section shall not apply to any lot in any cemetery where a perpetual care contract has been entered into between such cemetery, the county, city, town or village and the owner of such lot;

(10) Compliance with the terms of this section shall * fully revest the county, city, town or village with, and divest the lot owner of record of, the title to such portions of such cemetery lot unused for burial purposes as though the lot had never been conveyed to any person, and such county, city, town or village shall have, hold and enjoy such unclaimed portions of such lots for its own uses and purposes, subject to the laws of this state, and to the charter, ordinances and rules of such cemetery and the county, city, town or village.

(L. 2001 H.B. 408)

*Word "as" appears in original rolls.



Section 214.040 Plots and records of cemeteries to be maintained, where--requirements.

Plots and records of cemeteries to be maintained, where--requirements.

214.040. 1. Every person or association which owns any cemetery in which dead human remains are or may be buried or otherwise interred, except a private or family cemetery, shall cause to be maintained in an office in the cemetery, or in an office within a reasonable distance of the cemetery, a plat of such cemetery showing the entire area and location of the cemetery, the portion thereof which is formally dedicated for the burial of dead human remains, all burial lots or interment spaces, and all walks, roads, improvements and features. The cemetery operator shall cause the plat to be updated from time to time as is necessary to cause the plat to remain current.

2. The cemetery operator shall also cause to be maintained at such office a record of the owner of each burial lot or interment space described in the current plat of the cemetery and a record of all dead human remains buried or interred at the cemetery, which record shall include the name of each deceased person buried or interred at the cemetery, the date of burial or interment, the location of burial or interment and, if known, the name and address of the funeral director who provided the memorial service or other final arrangements for the deceased person. The cemetery operator shall cause reasonable assistance to be provided to burial lot or interment space owners in locating their lots or spaces and to the family or other interested persons in locating the place of burial or interment of deceased persons whose remains are buried or interred in the cemetery.

(RSMo 1939 § 15261, A.L. 1990 H.B. 1079)

Prior revisions: 1929 § 14052; 1919 § 1080; 1909 § 1302



Section 214.041 Construction of roads prohibited in cemetery--exceptions.

Construction of roads prohibited in cemetery--exceptions.

214.041. No road shall be constructed in any cemetery over a burial lot in which dead human remains are buried. Temporary access routes over burial lots may be used in the operation or maintenance of the cemetery or used in the construction of cemetery improvements or features. This section shall not apply to private or family cemeteries, as described in section 214.090.

(L. 1990 H.B. 1079)



Section 214.050 Power to vacate streets vested in county commissions.

Power to vacate streets vested in county commissions.

214.050. The county commissions of the several counties of this state are hereby vested with power to vacate any streets, avenues, thoroughfares or places heretofore dedicated, or which may hereafter be dedicated to public use in any cemeteries located within the respective borders of such counties.

(RSMo 1939 § 15272)

Prior revision: 1929 § 14063



Section 214.060 Petition to be presented to county commission--remonstrance may be filed.

Petition to be presented to county commission--remonstrance may be filed.

214.060. Whenever it is desired to have any street, avenue, thoroughfare or place in any cemetery vacated, the corporation, association or person owning or controlling such cemetery shall present to the county commission of the county within which such cemetery is located, at a regular or adjourned term of such commission, a petition praying for such vacation, particularly describing the street, avenue, thoroughfare or place sought to be vacated, and shall file with such petition proof that notice of the filing of such petition has been given for at least twenty days by at least three printed or written notices posted in public places in such cemetery, at least one of which shall be posted in each street, avenue, thoroughfare or place sought to be vacated, and published in some newspaper, if such there be, published in the town or city in which or adjacent or approximate to which such cemetery is located. If a remonstrance signed by any three lot owners of such cemetery remonstrating against granting the prayer of such petition be filed on or before the first day of the term at which such petition is filed, then the county commission shall inform itself as to the propriety of granting such petition, and if the commission be of the opinion that the petition should be granted, or if no remonstrance be so filed, the county commission shall make an order vacating the streets, avenues, thoroughfares and places as prayed for in the petition, and the title to the lands so vacated shall revert to the corporation, association or person by whom the cemetery was platted or to the successors of such corporation, association or person.

(RSMo 1939 § 15273)

Prior revision: 1929 § 14064



Section 214.070 Terms defined.

Terms defined.

214.070. Wherever in sections 214.050 and 214.060 the term "street", "avenue", "thoroughfare" or "place" is used, the same shall be construed to mean any tract of land or part thereof in any cemetery set aside by plat or otherwise for the general use of the public, and shall include the plural of such term.

(RSMo 1939 § 15274)

Prior revision: 1929 § 14065



Section 214.080 Proceedings to enlarge.

Proceedings to enlarge.

214.080. Whenever it shall become absolutely necessary to enlarge any public burial ground or cemetery, and when the public, to the number of five or more persons, interested in the enlargement of said burial grounds or cemetery, and the owner or owners of the adjoining land, cannot agree as to the price to be paid for the same, or for any other cause cannot secure a title thereto, the public, to the number of five or more persons, may proceed to condemn the same, in the same manner as provided by law for condemnation, appropriation and valuation, in cases of lands taken for telegraph and railroad purposes; and on such condemnation, and the payment of the appraisement as therein provided, the title of such land shall vest in the public for the purposes and uses only for which it was taken.

(RSMo 1939 § 15275)

Prior revisions: 1929 § 14066; 1919 § 1088; 1909 § 1310



Section 214.090 Family burying grounds, how secured.

Family burying grounds, how secured.

214.090. Any person desirous of securing family burying ground or cemetery on his or her lands, may convey to the county commission of the county in which the land lies any quantity of land not exceeding one acre, in trust for the purpose above mentioned, the deed for which to be recorded within sixty days after the conveyance; and such grounds, when so conveyed, shall be held in perpetuity as burying grounds or cemeteries for the use and benefit of the family and descendants of the person making such conveyance.

(RSMo 1939 § 15262)

Prior revisions: 1929 § 14053; 1919 § 1081; 1909 § 1303



Section 214.120 Costs, who liable for.

Costs, who liable for.

214.120. The cost of the prosecution under the provisions of this chapter, and all other costs necessarily incurred in superintending and protecting such burying grounds or cemeteries, shall be a charge upon the owners, for the time being, of the tracts of land of which such grounds were formerly a part, and shall be collected as other costs in actions for trespass.

(RSMo 1939 § 15265)

Prior revisions: 1929 § 14056; 1919 § 1084; 1909 § 1306



Section 214.130 County commission and incorporated cemetery company to receive grants and bequests in trust.

County commission and incorporated cemetery company to receive grants and bequests in trust.

214.130. It shall be lawful for the county commission of any county in which any family burying ground or cemetery, conveyed as aforesaid to said commission, is situated, to take and hold any grant or bequest of money or bonds of the United States, or of this state, or of such county, in trust, and to apply the same or the income thereof for the improvement of any such family burying ground or cemetery, or any portion thereof, or in the erection, extension, adornment or preservation of any tomb, monument, vault or grave, within such burial ground or cemetery, according to the terms of any such grant or bequest, but for no other use, trust or purpose whatever; and every incorporated cemetery company is also hereby authorized and empowered to take and hold any like grant or bequest in trust, and to apply the same, or the income thereof, under the direction of the board of trustees or directors of such cemetery company, for the improvement of such cemetery, or any portion thereof, or in the erection, extension, adornment or preservation of any tomb, monument, vault or grave within such cemetery, according to the terms of any such grant or bequest, but for no other use, trust or purpose whatever. Any court having equity jurisdiction within the county in which such family burying ground or cemetery is situated, shall have power and it shall be its duty to compel the performance of any such trust upon the application of any person whatever.

(RSMo 1939 § 15267)

Prior revisions: 1929 § 14058; 1919 § 1087; 1909 § 1309



Section 214.131 Tombstones, fences, destroying or mutilating in abandoned family or private cemetery, penalty--abandoned or private burying ground, defined.

Tombstones, fences, destroying or mutilating in abandoned family or private cemetery, penalty--abandoned or private burying ground, defined.

214.131. Every person who shall knowingly destroy, mutilate, disfigure, deface, injure or remove any tomb, monument or gravestone, or other structure placed in any abandoned family cemetery or private burying ground, or any fence, railing, or other work for the protection or ornamentation of any such cemetery or place of burial of any human being, or tomb, monument or gravestone, memento, or memorial, or other structure aforesaid, or of any lot within such cemetery is guilty of a class A misdemeanor. For the purposes of this section and subsection 1 of section 214.132, an "abandoned family cemetery" or "private burying ground" shall include those cemeteries or burying grounds which have not been deeded to the public as provided in chapter 214, and in which no body has been interred for at least twenty-five years.

(L. 1987 H.B. 60 § 1)



Section 214.132 Visiting abandoned family or private burying ground surrounded by private property, right of access, when, enforcement by sheriff--court's power to disinter.

Visiting abandoned family or private burying ground surrounded by private property, right of access, when, enforcement by sheriff--court's power to disinter.

214.132. 1. Any person who wishes to visit an abandoned family cemetery or private burying ground which is completely surrounded by privately owned land, for which no public ingress or egress is available, shall have the right to reasonable ingress or egress for the purpose of visiting such cemetery. This right of access to such cemeteries extends only to visitation during reasonable hours and only for purposes usually associated with cemetery visits.

2. The sheriff or chief law enforcement officer of the county in which the abandoned family cemetery or private burying ground is located shall enforce the provisions of subsection 1 of this section.

3. Nothing in section 214.131 and this section shall be construed to limit or modify the power or authority of a court in any action of law or equity to order the disinterment and removal of the remains from a cemetery and interment in a suitable location.

(L. 1987 H.B. 60 §§ 2, 3, A.L. 1997 S.B. 58)



Section 214.140 Property placed in trust for benefit of cemeteries.

Property placed in trust for benefit of cemeteries.

214.140. It shall be lawful for any grantor, devisor, donor or trustee to give, grant, devise, bequeath or place in trust any real or personal property, or the income therefrom, for the use and benefit of any public or private cemetery in this state or for the grading, seeding, sodding, mowing, or otherwise maintaining, improving or beautifying of any grave, lot, stone, monument or mausoleum in any such cemetery, and any person, association or corporation duly authorized and capable of qualifying as trustee is hereby authorized and empowered to receive and hold any such real or personal property, or the income therefrom, and expend the same for any or all such uses and purposes, under the terms and conditions of any such gifts, grant, devise, bequest or trust.

(RSMo 1939 § 15279)

Prior revisions: 1929 § 14070; 1919 § 1094



Section 214.150 County commissions shall become trustees and custodians.

County commissions shall become trustees and custodians.

214.150. The county commissions of the respective counties of this state shall become trustees and custodians of any fund or funds which may be created by any person or persons, firm or corporation, for the purpose of maintaining in part or in whole any public or private cemetery in their respective county. When a gift or bequest is made to said county commission they shall accept the same upon the terms and conditions of said gift or bequest and administer said trust fund as herein provided and make report to the circuit court annually showing in detail the manner in which said trust fund or funds have been managed.

(RSMo 1939 § 15268)

Prior revision: 1929 § 14059



Section 214.160 Shall invest or loan trust funds.

Shall invest or loan trust funds.

214.160. The county commission shall invest or loan said trust fund or funds only in United States government, state, county or municipal bonds, certificates of deposit, first real estate mortgages, or deeds of trust. They shall use the net income from said trust fund or funds or so much thereof as is necessary to support and maintain and beautify any public or private cemetery or any particular part thereof which may be designated by the person, persons or firm or association making said gift or bequest. In maintaining or supporting the cemetery or any particular part or portion thereof the commission shall as nearly as possible follow the expressed wishes of the creator of said trust fund.

(RSMo 1939 § 15269, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 753 merged with S.B. 754)

Prior revision: 1929 § 14060



Section 214.170 May designate responsible organization or individual to administer the income.

May designate responsible organization or individual to administer the income.

214.170. Any responsible organization or individual, who is directly interested in a particular cemetery, who is willing to undertake the administration of the income from all trusts and gifts to this particular cemetery shall be designated by the commission to administer the said income and shall make an annual report to the commission. Any time the organization or individual so appointed fails to maintain and beautify said cemetery in keeping with the income, the commission shall appoint some other organization or individual to administer the aforesaid income. Where there is no responsible organization or individual, that is willing to undertake the administration of the said income from the trusts or gifts to any particular cemetery, the commission shall administer same, or appoint some organization or individual, who is responsible to administer the same, making the said annual report to the commission. The commission shall retain five percent of the incomes from all trusts and gifts to create a fund to reimburse any trust or gift which has a loss. The commission shall have authority to increase or decrease the said five percent as may be necessary to keep all trusts and gifts intact.

(RSMo 1939 § 15270)

Prior revision: 1929 § 14061



Section 214.180 Shall keep record of receipts and disbursements.

Shall keep record of receipts and disbursements.

214.180. The clerk of the commission shall keep in a separate record book all receipts and disbursements of each and every trust fund or funds and a detailed account of the management of the same.

(RSMo 1939 § 15271)

Prior revision: 1929 § 14062



Section 214.190 Cemetery not subject to execution, dower or partition--exception.

Cemetery not subject to execution, dower or partition--exception.

214.190. Lands or property, set apart as burial grounds, either for public or private use, and so recorded in the recorder's office of the county where such lands are situated, or any burial ground that may have been used as such for ten years shall not be subject to sale on execution, to dower, nor to compulsory partition; provided, that the lands so appropriated and set apart as a private burial ground shall not exceed one acre in area or one hundred dollars in value; and provided further, that nothing contained in this section shall be so construed as to exempt any such burial ground or cemetery property from being liable for special assessments for street improvements, when such assessment is levied by an incorporated city in this state.

(RSMo 1939 § 15266)

Prior revisions: 1929 § 14057; 1919 § 1086; 1909 § 1308



Section 214.200 Title, how obtained to lands used for burial purposes.

Title, how obtained to lands used for burial purposes.

214.200. When lands shall have been continuously used as a public or private burial ground for a period of ten years or more and such land has not been deeded to the public for the purpose of a burial ground, a title may be obtained to such lands in the way and manner as is provided for the enlargement of burial grounds in section 214.080.

(RSMo 1939 § 15276)

Prior revisions: 1929 § 14067; 1919 § 1089; 1909 § 1311



Section 214.205 Violation of nuisance ordinance--abandonment--action authorized--costs--eminent domain.

Violation of nuisance ordinance--abandonment--action authorized--costs--eminent domain.

214.205. 1. If any cemetery not described in section 214.090 is found to be in violation of a city, town, village or county nuisance ordinance for failure to cut grass or weeds, or care for graves, grave markers, walls, fences, driveways or buildings, the governing body of such city, town, village or county shall be authorized to take those actions necessary to restore and maintain the cemetery, and the governing body shall be authorized to charge the expenses of such actions against the cemetery. If actions are taken by a city, town, village or county pursuant to this subsection, the city, town, village or county may assess all true costs of restoration, maintenance and operation against any responsible person, partnership or corporation whether such person, partnership or corporation is a lessee, lessor, equitable title holder or legal title holder to the unmaintained cemetery. Any city, town, village or county which assesses costs pursuant to this section reserves the right to pursue any and all legal, equitable or criminal remedies to collect such assessed costs. Any city, town, village or county which pursues a civil remedy pursuant to this section may employ independent attorneys and law firms to collect the costs of restoration, maintenance and operation of any unmaintained cemetery.

2. As used in this section, the term "abandoned cemetery" means any cemetery, except one described in section 214.090, in which, for a period of at least one year, there has been a substantial failure to cut grass or weeds or care for graves, grave markers, walls, fences, driveways and buildings or for which proper records have not been maintained pursuant to section 214.340. Whenever the attorney general determines the existence of an abandoned cemetery in this state, the attorney general shall immediately proceed to dissolve the cemetery corporation owning the same. Upon the dissolution of such corporation, title to all property owned by the cemetery corporation shall vest in the municipality or county in which the cemetery is located, and the endowed care fund, together with all investments then outstanding, and all books, records and papers of such corporation shall be transferred to the treasurer of such municipality or county and shall become the property thereof. Upon the transfer of such property and funds, the governing body of such municipality or county shall care for and maintain such cemetery with any moneys of the cemetery corporation, including the principal of and income from the endowed care funds, and, if such moneys are insufficient to properly maintain such cemetery, then it may use funds of the municipality or county.

3. In addition to those powers granted the attorney general in subsection 2 of this section, every municipality or county in which any abandoned cemetery is located may acquire through its power of eminent domain such cemetery, together with all endowed care funds, maintenance equipment, books and records, accounts receivable and other personal property used or created in the operation of the cemetery and owned or controlled by the person or association which owns the cemetery. The municipality or county shall acquire the cemetery and related property subject to the rights of owners of burial lots or other interment spaces. Upon so acquiring the cemetery and related property, the acquiring municipality or county shall operate and maintain the cemetery as a public cemetery. The municipality or county which so acquires an abandoned cemetery shall not be liable for any act or transaction which occurred prior to such acquisition, including, without limitation, any obligation to third parties or incorrect lot ownership or burial records.

(L. 1990 H.B. 1079)

CROSS REFERENCE:

Cemeteries acquired by St. Louis City pursuant to this section may be sold, to whom, 214.500

(2001) County's acquisition of abandoned cemetery free and clear of existing liens constituted an uncompensated taking of the lienholder's property. State ex rel. Nixon v. Jewell, 70 S.W.3d 465 (Mo.App.E.D.).



Section 214.208 Disinterment authorized, when--consent required, when--cemetery owner not liable, when.

Disinterment authorized, when--consent required, when--cemetery owner not liable, when.

214.208. 1. Every person or association which owns any cemetery in which dead human remains are buried or otherwise interred is authorized, at the cemetery owner's expense, to disinter individual remains and reinter or rebury the remains at another location within the cemetery in order to correct an error made in the original burial or interment of the remains.

2. Every person or association which owns any cemetery in which dead human remains are buried or otherwise interred is authorized to disinter individual remains and either to reinter or rebury the remains at another location within the cemetery or to deliver the remains to a carrier for transportation out of the cemetery, all pursuant to written instructions signed and acknowledged by a majority of the following adult members of the deceased person's family who are then known and living: surviving spouse, children, and parents. If none of the above family members survive the deceased, then the majority of the grandchildren, brothers and sisters of whole and half blood may authorize the disinterment, relocation or delivery of the remains of the deceased. The costs of such disinterment, relocation or delivery shall be paid by the deceased person's family.

3. Every person or association which owns any cemetery in which dead human remains are buried or otherwise interred is authorized to disinter individual remains and either to reinter or rebury the remains at another location within the cemetery or to deliver the remains to a carrier for transportation out of the cemetery, all pursuant to a final order issued by the circuit court for the county in which the cemetery is located. The court may issue the order, in the court's discretion and upon such notice and hearing as the court shall deem appropriate, for good cause shown, including without limitation, the best interests of public health or safety, the best interests of the deceased person's family, or the reasonable requirements of the cemetery to facilitate the operation, maintenance, improvement or enlargement of the cemetery. The costs of such disinterment, relocation and delivery, and the related court proceedings, shall be paid by the persons so ordered by the court.

4. The cemetery owner shall not be liable to the deceased person's family or to any third party for a disinterment, relocation or delivery of deceased human remains made pursuant to this section.

(L. 1990 H.B. 1079)



Section 214.209 Abandonment of burial site, rights revert to cemetery.

Abandonment of burial site, rights revert to cemetery.

214.209. 1. After a period of seventy-five years since the last recorded activity on a burial site and after a reasonable search for heirs and beneficiaries, the burial site shall be abandoned and the right of ownership in the burial site shall revert to the private or public cemetery, after the cemetery has met the requirements of this section.

2. A reasonable search for heirs and beneficiaries pursuant to this section shall include sending a letter of notice to the last known address of the record property owner; and publishing a copy of the description of the abandoned burial site in a newspaper qualified to publish public notices as provided in chapter 493, published in the county of the record property owner's last known address, for three weeks; and if no person proves ownership of the burial site within one year after such publication, the burial site shall be deemed abandoned.

3. If persons with a legitimate claim to the abandoned burial site present themselves after the abandoned burial site has been used or sold by the private or public cemetery, the person's claim shall be settled by providing an equal burial site in an equivalent location to the burial site that reverted to the private or public cemetery.

(L. 2001 H.B. 567)



Section 214.210 Certain cities may accept or acquire cemetery lands.

Certain cities may accept or acquire cemetery lands.

214.210. Any city in this state now or hereafter containing a population of three hundred thousand or more, and less than six hundred thousand inhabitants according to the now or then last preceding United States census may, for the purpose of sections 214.210 to 214.230 by ordinance accept or take over by gift or donation any land within said city used for cemetery purposes, with or without adjoining or connected land, of any cemetery corporation or of any unincorporated cemetery association; or may likewise acquire, accept and take over by gift or donation a majority of the shares of the members of any said cemetery corporation or association holding, or having lands so used, sufficient and in manner to give such city a majority control of such corporation or association and, through it, control of management of its such lands; or under its power of eminent domain, to be exercised in the method and manner of procedure as provided by statutes or by the charter of the city for acquiring land for park purposes, any such city may acquire any such lands, in whole or in part, for the purposes expressed in sections 214.210 to 214.230.

(RSMo 1939 § 15282)



Section 214.220 Lands or shares subject to all vested rights.

Lands or shares subject to all vested rights.

214.220. Any such acquisition of lands or shares shall be subject to all vested rights of individual owners of the lots or allotted burial spaces in any such cemetery to continue lawful use thereof for burial purposes and to have the graves, burial vaults, gravestones and markers and monuments therein remain inviolate, subject to the right and power of the city to preserve, care for and reasonably keep the same without disturbing the remains of the dead therein interred; provided, that when and after the continuing or making of new or additional interments in any such cemetery may become detrimental or a menace to the health and safety of the inhabitants of said city residing or carrying on business or industry at places adjoining or near to such cemetery, the city may, by ordinance, declare further interments in any such cemetery to be a public nuisance and prohibit further interments therein; provided further, that upon and after any such acquisition no further or additional grants, sales or gifts of lots or burial spaces or burial rights or privileges in any such cemetery or adjoining or connected lands of such cemetery corporation or association shall be made; and new or additional burials therein shall neither be promoted or encouraged.

(RSMo 1939 § 15283)



Section 214.230 City may acquire money or funds, how.

City may acquire money or funds, how.

214.230. Every such city, so acquiring any such cemetery lands or shares and control of such cemetery corporation or association, may likewise at the same time, or at any other time, accept and acquire by gift or donation money or funds, the income thereof, and so much of the principal as the donor may by express terms of the gift provide or permit shall be expended for the preservation, care, upkeep and adornment of such lands. Such moneys and funds for income purposes shall be invested from time to time in interest-bearing bonds of the same classes or kinds, and by the same city officials, as such city's bond sinking funds are or may be directed by law to be invested; and the principal sums thereof, except as permitted by the donor as aforesaid, shall be preserved and kept for income purposes. If such income revenue should prove insufficient to provide for the reasonable care and upkeep of the land which, or the control of which, may be so acquired, the city shall have power to provide therefor from its general revenue.

(RSMo 1939 § 15284)



Section 214.240 City may provide and enforce rules and regulations.

City may provide and enforce rules and regulations.

214.240. Such cemetery lands and premises so acquired or the majority control of which may be acquired, shall by the city be kept and used for park purposes as a park for rest and contemplation and as may be reasonably consistent with reverent respect for the last resting places of the dead. The city may by ordinance provide and enforce rules, regulations and reasonable restrictions upon the uses thereof for such park purposes.

(RSMo 1939 § 15285)



Section 214.250 Proceedings to establish cemetery in first class counties--petition by taxpayers.

Proceedings to establish cemetery in first class counties--petition by taxpayers.

214.250. Before any new burial ground, cemetery or graveyard can be opened up, established, started or operated in any town, village, city, county, township, school district or any other political subdivision of the state, in any county of class one, it shall be necessary first to obtain a written petition, addressed to the county commission of the county having jurisdiction thereof, signed by a majority of the assessed taxpaying citizens and conservators of minors owning property in the township in which it is proposed to locate such burial ground, cemetery or graveyard, giving their consent to the opening up of a burial ground, cemetery or graveyard, which petition shall be filed in the office of the clerk of the county commission, not less than ten days before the first day of the term of the commission to which it is to be presented, and remain on file for public inspection, and the petition by the clerk shall be laid before the commission at the first term thereafter and in order to secure a permit it must appear affirmatively that a majority of the taxpaying citizens and conservators of minors owning property in such township in which it is proposed to locate the burial grounds, cemetery or graveyard, have signed the petition, then and in that event only shall the county commission issue its permission to the person or persons, association or corporation desiring to establish a burial ground, cemetery or graveyard; provided, no minor shall be counted on such petition and that no person or persons to whom any real estate has been deeded, transferred, conveyed or donated for the purpose of making him, or her or them, eligible for signing such petition shall be counted for or against such petition; without first securing permission from the county commission, it shall be unlawful to open up, establish, start or operate a new burial ground, cemetery or graveyard; provided further, that the provisions of this section shall be of no force and effect as to lots, tracts or parcels of land which have been or may be made available for use as a cemetery or graveyard by any zoning order.

(RSMo 1939 § 15280, A.L. 1945 p. 622, A.L. 1983 S.B. 44 & 45)

Prior revision: 1929 § 14071



Section 214.260 Penalty for violation.

Penalty for violation.

214.260. Any person, persons, association or corporation who shall violate the provisions of section 214.250 shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than fifty dollars or more than five hundred dollars and each day said burial ground, cemetery or graveyard shall remain open in violation of section 214.250, shall constitute a distinct and separate offense, and upon conviction shall be subject to a separate fine for each day he, she or they continue to operate and maintain said burial ground, cemetery or graveyard.

(RSMo 1939 § 15281)

Prior revision: 1929 § 14072



Section 214.270 Definitions.

Definitions.

214.270. As used in sections 214.270 to 214.410, the following terms mean:

(1) "Agent" or "authorized agent", any person empowered by the cemetery operator to represent the operator in dealing with the general public, including owners of the burial space in the cemetery;

(2) "Burial merchandise", a monument, marker, memorial, tombstone, headstone, urn, outer burial container, or similar article which may contain specific lettering, shape, color, or design as specified by the purchaser;

(3) "Burial space", one or more than one plot, grave, mausoleum, crypt, lawn, surface lawn crypt, niche or space used or intended for the interment of the human dead;

(4) "Cemetery", property restricted in use for the interment of the human dead by formal dedication or reservation by deed but shall not include any of the foregoing held or operated by the state or federal government or any political subdivision thereof, any incorporated city or town, any county or any religious organization, cemetery association or fraternal society holding the same for sale solely to members and their immediate families;

(5) "Cemetery association", any number of persons who shall have associated themselves by articles of agreement in writing as a not-for-profit association or organization, whether incorporated or unincorporated, formed for the purpose of ownership, preservation, care, maintenance, adornment and administration of a cemetery. Cemetery associations shall be governed by a board of directors. Directors shall serve without compensation;

(6) "Cemetery operator" or "operator", any person who owns, controls, operates or manages a cemetery;

(7) "Cemetery prearranged contract", any contract with a cemetery or cemetery operator for burial merchandise or burial services covered by sections 214.270 to 214.410 which is entered into before the death of the individual for whom the burial merchandise or burial services are intended;

(8) "Cemetery service" or "burial service", those services performed by a cemetery owner or operator licensed as an endowed care or nonendowed cemetery including setting a monument or marker, setting a tent, excavating a grave, interment, entombment, inurnment, setting a vault, or other related services within the cemetery;

(9) "Columbarium", a building or structure for the inurnment of cremated human remains;

(10) "Community mausoleum", a mausoleum containing a substantial area of enclosed space and having either a heating, ventilating or air conditioning system;

(11) "Department", department of insurance, financial institutions and professional registration;

(12) "Developed acreage", the area which has been platted into grave spaces and has been developed with roads, paths, features, or ornamentations and in which burials can be made;

(13) "Director", director of the division of professional registration;

(14) "Division", division of professional registration;

(15) "Endowed care", the maintenance, repair and care of all burial space subject to the endowment within a cemetery, including any improvements made for the benefit of such burial space. Endowed care shall include the general overhead expenses needed to accomplish such maintenance, repair, care and improvements. Endowed care shall include the terms perpetual care, permanent care, continual care, eternal care, care of duration, or any like term;

(16) "Endowed care cemetery", a cemetery, or a section of a cemetery, which represents itself as offering endowed care and which complies with the provisions of sections 214.270 to 214.410;

(17) "Endowed care fund", "endowed care trust", or "trust", any cash or cash equivalent, to include any income therefrom, impressed with a trust by the terms of any gift, grant, contribution, payment, devise or bequest to an endowed care cemetery, or its endowed care trust, or funds to be delivered to an endowed care cemetery's trust received pursuant to a contract and accepted by any endowed care cemetery operator or his agent. This definition includes the terms endowed care funds, maintenance funds, memorial care funds, perpetual care funds, or any like term;

(18) "Escrow account", an account established in lieu of an endowed care fund as provided under section 214.330 or an account used to hold deposits under section 214.387;

(19) "Escrow agent", an attorney, title company, certified public accountant or other person authorized by the division to exercise escrow powers under the laws of this state;

(20) "Escrow agreement", an agreement subject to approval by the office between an escrow agent and a cemetery operator or its agent or related party with common ownership, to receive and administer payments under cemetery prearranged contracts sold by the cemetery operator;

(21) "Family burial ground", a cemetery in which no burial space is sold to the public and in which interments are restricted to persons related by blood or marriage;

(22) "Fraternal cemetery", a cemetery owned, operated, controlled or managed by any fraternal organization or auxiliary organizations thereof, in which the sale of burial space is restricted solely to its members and their immediate families;

(23) "Garden mausoleum", a mausoleum without a substantial area of enclosed space and having its crypt and niche fronts open to the atmosphere. Ventilation of the crypts by forced air or otherwise does not constitute a garden mausoleum as a community mausoleum;

(24) "Government cemetery", or "municipal cemetery", a cemetery owned, operated, controlled or managed by the federal government, the state or a political subdivision of the state, including a county or municipality or instrumentality thereof;

(25) "Grave" or "plot", a place of ground in a cemetery, used or intended to be used for burial of human remains;

(26) "Human remains", the body of a deceased person in any state of decomposition, as well as cremated remains;

(27) "Inurnment", placing an urn containing cremated remains in a burial space;

(28) "Lawn crypt", a burial vault or other permanent container for a casket which is permanently installed below ground prior to the time of the actual interment. A lawn crypt may permit single or multiple interments in a grave space;

(29) "Mausoleum", a structure or building for the entombment of human remains in crypts;

(30) "Niche", a space in a columbarium used or intended to be used for inurnment of cremated remains;

(31) "Nonendowed care cemetery", or "nonendowed cemetery", a cemetery or a section of a cemetery for which no endowed care trust fund has been established in accordance with sections 214.270 to 214.410;

(32) "Office", the office of endowed care cemeteries within the division of professional registration;

(33) "Owner of burial space", a person to whom the cemetery operator or his authorized agent has transferred the right of use of burial space;

(34) "Person", an individual, corporation, partnership, joint venture, association, trust or any other legal entity;

(35) "Registry", the list of cemeteries maintained in the division office for public review. The division may charge a fee for copies of the registry;

(36) "Religious cemetery", a cemetery owned, operated, controlled or managed by any church, convention of churches, religious order or affiliated auxiliary thereof in which the sale of burial space is restricted solely to its members and their immediate families;

(37) "Surface lawn crypt", a sealed burial chamber whose lid protrudes above the land surface;

(38) "Total acreage", the entire tract which is dedicated to or reserved for cemetery purposes;

(39) "Trustee of an endowed care fund", the separate legal entity qualified under section 214.330 appointed as trustee of an endowed care fund.

(L. 1961 p. 538 § 2, A.L. 1990 H.B. 1079, A.L. 1994 S.B. 496, A.L. 1996 S.B. 494, A.L. 2002 S.B. 892, A.L. 2008 S.B. 788, A.L. 2009 S.B. 296, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.275 License, cemeteries--division's powers and duties--limitations.

License, cemeteries--division's powers and duties--limitations.

214.275. 1. No endowed care or nonendowed care cemetery shall be operated in this state unless the owner or operator thereof has a license issued by the division and complies with all applicable state, county or municipal ordinances and regulations.

2. It shall not be unlawful for a person who does not have a license to care for or maintain the cemetery premises, or to fulfill prior contractual obligations for the interment of human remains in burial spaces.

3. Applications for a license shall be in writing, submitted to the division on forms prescribed by the division. The application shall contain such information as the division deems necessary and be accompanied by the required fee.

4. Each license issued pursuant to sections 214.270 to 214.516 shall be renewed prior to the license renewal date established by the division. The division shall issue a new license upon receipt of a proper renewal application, trust fund report as required by section 214.340, and the required renewal fee. The required renewal fee shall be fifty dollars, plus an assessment for each interment, inurnment or other disposition of human remains at a cemetery for which a charge is made, as the division shall by rule determine, not to exceed ten dollars per such disposition in the case of an endowed care cemetery, and six dollars for such disposition in the case of a nonendowed care cemetery. The division shall mail a renewal notice to the last known address of the holder of the license prior to the renewal date. The holder of a license shall keep the division advised of the holder's current address. The license issued to the owner or operator of a cemetery which is not renewed within three months after the license renewal date shall be suspended automatically, subject to the right of the holder to have the suspended license reinstated within nine months of the date of suspension if the person pays the required reinstatement fee. Any license suspended and not reinstated within nine months of the suspension shall expire and be void and the holder of such license shall have no rights or privileges provided to holders of valid licenses. Any person whose license has expired may, upon demonstration of current qualifications and payment of required fees, be reregistered or reauthorized under the person's original license number.

5. The division shall grant or deny each application for a license pursuant to this section within ninety days after it is filed, and no prosecution of any person who has filed an application for such license shall be initiated unless it is shown that such application was denied by the division and the owner was notified thereof.

6. Upon the filing of a completed application, as defined by rule, the applicant may operate the business until the application is acted upon by the division.

7. Within thirty days after the sale or transfer of ownership or control of a cemetery, the transferor shall return his or her license to the division. A prospective purchaser or transferee of a cemetery shall file an application for a license at least thirty days prior to the sale or transfer of ownership or control of a cemetery and shall be in compliance with sections 214.270 to 214.516.

(L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2007 S.B. 272)



Section 214.276 Refusal to issue license--notice--hearing.

Refusal to issue license--notice--hearing.

214.276. 1. The division may refuse to issue or renew any license, required pursuant to sections 214.270 to 214.516 for one or any combination of causes stated in subsection 2 of this section. The division shall notify the applicant in writing of the reasons for the refusal and shall advise the applicant of his or her right to file a complaint with the administrative hearing commission as provided by chapter 621.

2. The division may cause a complaint to be filed with the administrative hearing commission as provided in chapter 621 against any holder of any license, required by sections 214.270 to 214.516 or any person who has failed to surrender his or her license, for any one or any combination of the following causes:

(1) Use of any controlled substance, as defined in chapter 195, or alcoholic beverage to an extent that such use impairs a person's ability to perform the work of any profession licensed or regulated by sections 214.270 to 214.516;

(2) The person has been finally adjudicated and found guilty, or entered a plea of guilty or nolo contendere, in a criminal prosecution pursuant to the laws of any state or of the United States, for any offense reasonably related to the qualifications, functions or duties of any profession licensed or regulated pursuant to sections 214.270 to 214.516, for any offense an essential element of which is fraud, dishonesty or an act of violence, or for any offense involving moral turpitude, whether or not sentence is imposed;

(3) Use of fraud, deception, misrepresentation or bribery in securing any license, issued pursuant to sections 214.270 to 214.516 or in obtaining permission to take any examination given or required pursuant to sections 214.270 to 214.516;

(4) Obtaining or attempting to obtain any fee, charge or other compensation by fraud, deception or misrepresentation;

(5) Incompetence, misconduct, gross negligence, fraud, misrepresentation or dishonesty in the performance of the functions or duties of any profession regulated by sections 214.270 to 214.516;

(6) Violation of, or assisting or enabling any person to violate, any provision of sections 214.270 to 214.516, or any lawful rule or regulation adopted pursuant to sections 214.270 to 214.516;

(7) Impersonation of any person holding a license or allowing any person to use his or her license;

(8) Disciplinary action against the holder of a license or other right to practice any profession regulated by sections 214.270 to 214.516 granted by another state, territory, federal agency or country upon grounds for which revocation or suspension is authorized in this state;

(9) A person is finally adjudged insane or incompetent by a court of competent jurisdiction;

(10) Assisting or enabling any person to practice or offer to practice any profession licensed or regulated by sections 214.270 to 214.516 who is not registered and currently eligible to practice pursuant to sections 214.270 to 214.516;

(11) Issuance of a license based upon a material mistake of fact;

(12) Failure to display a valid license;

(13) Violation of any professional trust or confidence;

(14) Use of any advertisement or solicitation which is false, misleading or deceptive to the general public or persons to whom the advertisement or solicitation is primarily directed;

(15) Willfully and through undue influence selling a burial space, cemetery services or merchandise.

3. After the filing of such complaint, the proceedings shall be conducted in accordance with the provisions of chapter 621. Upon a finding by the administrative hearing commission that the grounds, provided in subsection 2 of this section, for disciplinary action are met, the division may singly or in combination, censure or place the person named in the complaint on probation on such terms and conditions as the division deems appropriate for a period not to exceed five years, or may suspend, or revoke the license or permit or may impose a penalty allowed by subsection 4 of section 214.410. No new license shall be issued to the owner or operator of a cemetery or to any corporation controlled by such owner for three years after the revocation of the certificate of the owner or of a corporation controlled by the owner.

4. The division may settle disputes arising under subsections 2 and 3 of this section by consent agreement or settlement agreement between the division and the holder of a license. Within such a settlement agreement, the division may singly or in combination impose any discipline or penalties allowed by this section or subsection 4 of section 214.410. Settlement of such disputes shall be entered into pursuant to the procedures set forth in section 621.045.

5. Use of the procedures set out in this section shall not preclude the application of any other remedy provided by this chapter.

(L. 1999 H.B. 343, A.L. 2001 H.B. 567, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.277 Injunctions, restraining orders, other court remedies available--venue.

Injunctions, restraining orders, other court remedies available--venue.

214.277. 1. Upon application by the division, and the necessary burden having been met, a court of general jurisdiction may grant an injunction, restraining order or other order as may be appropriate to enjoin a person from:

(1) Offering to engage or engaging in the performance of any acts or practices for which a certificate of registration or authority, permit or license is required upon a showing that such acts or practices were performed or offered to be performed without a certificate of registration or authority, permit or license; or

(2) Engaging in any practice or business authorized by a certificate of registration or authority, permit or license issued pursuant to this chapter upon a showing that the holder presents a substantial probability of serious danger to the health, safety or welfare of any resident of this state or client or patient of the licensee.

2. Any action brought pursuant to this section shall be in addition to and not in lieu of any penalty provided by this chapter and may be brought concurrently with other actions to enforce this chapter.

(L. 1999 H.B. 343, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.280 Election to operate as endowed care cemetery filing with division of registration, form--fee--deposit of fee--division's powers and duties--rules authorized.

Election to operate as endowed care cemetery filing with division of registration, form--fee--deposit of fee--division's powers and duties--rules authorized.

214.280. 1. Operators of all existing cemeteries shall, prior to August twenty-eighth following August 28, 1994, elect to operate each cemetery as an endowed care cemetery as defined in subdivision (16) of section 214.270 and shall register such intention with the division and remit the required registration fee or, failing such election, shall operate each cemetery for which such election is not made as a nonendowed cemetery without regard to registration fees or penalties. Operators of all cemeteries hereafter established shall, within ninety days from the establishment thereof, elect to operate each cemetery as an endowed care cemetery, or as a nonendowed cemetery. Such election for newly established cemeteries shall be filed with the division, on a form provided by the division. Any such election made subsequent to August 28, 1994, shall be accompanied by a filing fee set by the division, and such fee shall be deposited in the endowed care cemetery audit fund as defined in section 193.265. The fee authorized in this subsection shall not be required from an existing nonendowed cemetery.

2. The division may adopt rules establishing the conditions and procedures governing the circumstances where an endowed care cemetery elects to operate as a nonendowed care cemetery. In the event an endowed care cemetery elects to operate as a nonendowed care cemetery, the division shall make every effort to require such cemetery to meet all contractual obligations for the delivery of services entered into prior to it reverting to the status of a nonendowed cemetery.

(L. 1961 p. 538 § 4, A.L. 1994 S.B. 496 § 214.280 subsecs. 1, 2, A.L. 2009 S.B. 296)



Section 214.282 Voidability of contracts, exceptions.

Voidability of contracts, exceptions.

214.282. 1. Each contract sold by a cemetery operator for cemetery services or for grave lots, grave spaces, markers, monuments, memorials, tombstones, crypts, niches, mausoleums, or other receptacles shall be voidable by the purchaser and deemed unenforceable unless:

(1) It is in writing;

(2) It is executed by a cemetery operator who is in compliance with the licensing provisions of this chapter;

(3) It identifies the contract purchaser and identifies the cemetery services or other items to be provided;

(4) It identifies the name and address of any trustee or escrow agent that will receive payments made pursuant to the contract under the provisions of section* 214.320, 214.330, or 214.387, if applicable;

(5) It contains the name and address of the cemetery operator; and

(6) It identifies any grounds for cancellation by the purchaser or by the cemetery operator on default of payment.

2. If a cemetery prearranged contract does not substantially comply with the provisions of this section, all payments made under such contract shall be recoverable by the purchaser, or the purchaser's legal representative, from the contract seller or other payee thereof, together with interest at the rate of ten percent per annum and all reasonable costs of collection, including attorneys' fees.

(L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)

*Word "sections" appears in original rolls.



Section 214.283 Notification of burial lands--registry of cemeteries to be kept by division--fee may be charged for copies--surveyor locating unregistered cemetery to file with division, form.

Notification of burial lands--registry of cemeteries to be kept by division--fee may be charged for copies--surveyor locating unregistered cemetery to file with division, form.

214.283. 1. Any person, entity, association, city, town, village, county or political subdivision that purchases, receives or holds any real estate used for the burial of dead human bodies, excluding a family burial ground, shall notify the office of the endowed care cemeteries of the name, location and address of such real estate on a form approved by the office, before October 1, 2010, or within thirty days of purchasing, receiving or holding such land or of being notified by the office of the requirements of this provision. No fee shall be charged for such notification nor shall any penalty be assessed for failure to register. This section shall not be deemed to exempt any operator of an endowed care cemetery or nonendowed care cemetery from being duly licensed as required by this chapter.

2. The division shall establish and maintain a registry of cemeteries and the registry shall be available to the public for review at the division office or copied upon request. The division may charge a fee for copies of the register.

(1) If, in the course of a land survey of property located in this state, a surveyor licensed pursuant to chapter 327 locates any cemetery which has not been previously registered, the surveyor shall file a statement with the division regarding the location of the cemetery. The statement shall be filed on a form as defined by division rule. No fee shall be charged to the surveyor for such filing.

(2) Any person, family, group, association, society or county surveyor may submit to the division, on forms provided by the division, the names and locations of any cemetery located in this state for inclusion in the registry. No fee shall be charged for such submissions.

(L. 1961 p. 538 § 4, A.L. 1994 S.B. 496 § 214.280 subsec. 3, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.300 Nonendowed cemetery may qualify as endowed, when--minimum care and maintenance fund to be established.

Nonendowed cemetery may qualify as endowed, when--minimum care and maintenance fund to be established.

214.300. Any cemetery operator may, after October 13, 1961, qualify to operate a cemetery which has been operated as a nonendowed cemetery for a minimum of two years, as an endowed care cemetery by:

(1) So electing in compliance with section 214.280;

(2) Establishing an endowed care trust fund in cash of one thousand dollars for each acre in said cemetery with a minimum of five thousand dollars and a maximum of twenty-five thousand dollars;

(3) Filing the report required by section 214.340.

(L. 1961 p. 538 § 12, A.L. 1994 S.B. 496, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.310 Endowed care and maintenance fund, minimum amount--bond--posting of sign, when, information required.

Endowed care and maintenance fund, minimum amount--bond--posting of sign, when, information required.

214.310. 1. Any cemetery operator who elects to operate a new cemetery as an endowed care cemetery or who represents to the public that perpetual, permanent, endowed, continual, eternal care, care of duration or similar care will be furnished cemetery property sold shall create an endowed care trust fund and shall deposit a minimum of twenty-five thousand dollars for cemeteries that have in excess of one hundred burials annually or a minimum of five thousand dollars for cemeteries that have one hundred or less burials annually in such fund before selling or disposing of any burial space in said cemetery, or in lieu thereof such cemetery owner may furnish a surety bond issued by a bonding company or insurance company authorized to do business in this state in the face amount of thirty thousand dollars, and such bond shall run to the office of endowed care cemeteries for the benefit of the care trust funds held by such cemetery. This bond shall be for the purpose of guaranteeing an accumulation of twenty-five thousand dollars in such care trust fund and also for the further purpose of assuring that the cemetery owner shall provide annual perpetual or endowment care in an amount equal to the annual reasonable return on a secured cash investment of twenty-five thousand dollars until twenty-five thousand dollars is accumulated in said endowed care trust funds, and these shall be the conditions of such surety bond; provided, however, the liability of the principal and surety on the bond shall in no event exceed thirty thousand dollars. Provided further, that whenever a cemetery owner which has made an initial deposit to the endowed care trust fund demonstrates to the satisfaction of the administrator of the office of endowed care cemeteries that more than twenty-five thousand dollars has been accumulated in the endowed care trust fund, the cemetery owner may petition the administrator of the office of endowed care cemeteries for an order to dissolve the surety bond requirement, so long as at least twenty-five thousand dollars always remains in the endowed care trust fund.

2. Construction of a mausoleum, lawn crypt, columbarium or crematorium as part of a cemetery then operated as an endowed care cemetery shall not be considered the establishment of a new cemetery for purposes of this section.

3. Any endowed care cemetery which does not maintain an* adequately staffed office in the county in which the cemetery is located shall have prominently displayed on the premises a sign clearly stating the operator's name, address and telephone number. If the operator does not reside in the county in which the cemetery is located, the sign shall also state the name, address and telephone number of a resident of the county who is the authorized agent of the operator or the location of an office of the cemetery which is within ten miles of such cemetery. In jurisdictions where ordinances require signs to meet certain specifications, a weatherproof notice containing the information required by this subsection shall be sufficient.

(L. 1961 p. 538 § 5, A.L. 1990 H.B. 1079, A.L. 1994 S.B. 496, A.L. 1999 H.B. 343, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)

*Word "a" appears in original rolls.



Section 214.320 Deposits in fund required, amount--annual report, form furnished by division--audits may be conducted, when--exemption from chapter 436 requirements, when.

Deposits in fund required, amount--annual report, form furnished by division--audits may be conducted, when--exemption from chapter 436 requirements, when.

214.320. 1. An operator of an endowed care cemetery shall establish and deposit in an endowed care trust fund not less than the following amounts for burial space sold or disposed of, with such deposits to the endowed care trust fund to be made monthly on all burial space that has been fully paid for to the date of deposit:

(1) A minimum of fifteen percent of the gross sales price, or twenty dollars, whichever is greater, for each grave space sold;

(2) A minimum of ten percent of the gross sales price of each crypt or niche sold in a community mausoleum, or a minimum of one hundred dollars for each crypt or fifty dollars for each niche sold in a community mausoleum, whichever is greater;

(3) A minimum of ten percent of the gross sales price of each crypt or niche sold in a garden mausoleum, or a minimum of one hundred dollars for each crypt or twenty-five dollars for each niche sold in a garden mausoleum, whichever is greater;

(4) A minimum of ten percent of the gross sales price of each lawn crypt sold or a minimum of seventy-five dollars, whichever is greater.

2. Notwithstanding the provisions of subdivision (2) of subsection 1 of this section, a cemetery operator who has made the initial deposit in trust as required by sections 214.270 to 214.410 from his own funds, and not from funds deposited with respect to sales of burial space, may deposit only one-half the minimum amounts set forth in subdivisions (1) and (2) of subsection 1 of this section, until he shall have recouped his entire initial deposit. Thereafter, he shall make the minimum deposits required under subdivisions (1), (2), (3), and (4) of subsection 1 of this section.

3. As required by section 214.340, each operator of an endowed care cemetery shall file with the division of professional registration, on a form provided by the division, an annual endowed care trust fund report. The operator of any cemetery representing the cemetery, or any portion of the cemetery, as an endowed care cemetery shall make available to the division for inspection or audit at any reasonable time only those cemetery records and trust fund records necessary to determine whether the cemetery's endowed care trust fund is in compliance with sections 214.270 to 214.410. Each cemetery operator who has established an* escrow account pursuant to section 214.387 shall make available to the division for inspection or audit at any reasonable time those cemetery records and financial institution records necessary to determine whether the cemetery operator is in compliance with the provisions of section 214.387.

4. No cemetery operator shall operate or represent to the public by any title, description, or similar terms that a cemetery provides endowed care unless the cemetery is in compliance with the provisions of sections 214.270 to 214.410.

5. A cemetery operator shall be exempt from the provisions of chapter 436 for the sale of cemetery services or for grave lots, grave spaces, markers, monuments, memorials, tombstones, crypts, niches or mausoleums, outer burial containers or other receptacle. A cemetery operator shall be prohibited from adjusting or establishing the sales price of items with the intent of evading the trusting or escrow provisions of this chapter.

(L. 1961 p. 538 § 7, A.L. 1990 H.B. 1079, A.L. 1994 S.B. 496 merged with S.B. 701, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)

*Word "a" appears in original rolls.



Section 214.325 Required deposits--deficiency--effect--penalty.

Required deposits--deficiency--effect--penalty.

214.325. If the deposits to any endowed care trust fund are less than the total sum required to be set aside and deposited since the effective date of such sections, the cemetery operator shall correct such deficiency by depositing not less than twenty percent of such deficiency each year for five years and shall file, on the form provided by the division, a statement outlining the date and amount such deposits were made. If the cemetery operator fails to correct the deficiency with respect to funds maintained under section 214.330, the cemetery operator shall thereafter not represent the cemetery as an endowed care cemetery. Any funds held in the cemetery's endowed care trust shall continue to be used for endowed care for that cemetery. The cemetery operator shall remain subject to the provisions of sections 214.270 to 214.410 for any cemetery or any section of the cemetery for which endowed care payments have been collected, subject to the penalties contained in section 214.410, and civil actions as well as subject to any regulations promulgated by the division. For purposes of this section, the term "deficiency" shall mean a deficiency in the amount required to be deposited pursuant to section 214.320, or a deficiency created by disbursements in excess of what is permitted under section 214.330 and shall not include or be affected by deficiencies or shortages caused by the fluctuating value of investments.

(L. 1990 H.B. 1079, A.L. 1994 S.B. 496, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.330 Endowed care fund held in trust or segregated account--requirements--duties of trustee or independent investment advisor--operator's duties--endowed care fund agreement.

Endowed care fund held in trust or segregated account--requirements--duties of trustee or independent investment advisor--operator's duties--endowed care fund agreement.

214.330. 1. (1) The endowed care trust fund required by sections 214.270 to 214.410 shall be permanently set aside in trust or in accordance with the provisions of subsection 2 of this section. The trustee of the endowed care trust shall be a state or federally chartered financial institution authorized to exercise trust powers in Missouri. The contact information for a trust officer or duly appointed representative of the trustee with knowledge and access to the trust fund accounting and trust fund records must be disclosed to the office or its duly authorized representative upon request.

(2) The trust fund records, including all trust fund accounting records, shall be maintained in the state of Missouri at all times or shall be electronically stored so that the records may be made available in the state of Missouri within fifteen business days of receipt of a written request. The operator of an endowed care cemetery shall maintain a current name and address of the trustee and the records custodian for the endowed care trust fund and shall supply such information to the office, or its representative, upon request.

(3) Missouri law shall control all endowed care trust funds and the Missouri courts shall have jurisdiction over endowed care trusts regardless of where records may be kept or various administrative tasks may be performed.

2. An endowed care trust fund shall be administered in accordance with Missouri law governing trusts, including but not limited to the applicable provisions of chapters 456 and 469, except as specifically provided in this subsection or where the provisions of sections 214.270 to 214.410 provide differently, provided that a cemetery operator shall not in any circumstances be authorized to restrict, enlarge, change, or modify the requirements of this section or the provisions of chapters 456 and 469 by agreement or otherwise.

(1) Income and principal of an endowed care trust fund shall be determined under the provisions of law applicable to trusts, except that the provisions of section 469.405 shall not apply.

(2) No principal shall be distributed from an endowed care trust fund except to the extent that a unitrust election is in effect with respect to such trust under the provisions of section 469.411.

(3) No right to transfer jurisdiction from Missouri under section 456.1-108 shall exist for endowed care trusts.

(4) All endowed care trusts shall be irrevocable.

(5) No trustee shall have the power to terminate an endowed care trust fund under the provisions of section 456.4-414.

(6) A unitrust election made in accordance with the provisions of chapter 469 shall be made by the cemetery operator in the terms of the endowed care trust fund agreement itself, not by the trustee.

(7) No contract of insurance shall be deemed a suitable investment for an endowed care trust fund.

(8) The income from the endowed care fund may be distributed to the cemetery operator at least annually on a date designated by the cemetery operator, but no later than sixty days following the end of the trust fund year. Any income not distributed within sixty days following the end of the trust's fiscal year shall be added to and held as part of the principal of the trust fund.

3. The cemetery operator shall have the duty and responsibility to apply the income distributed to provide care and maintenance only for that part of the cemetery designated as an endowed care section and not for any other purpose.

4. In addition to any other duty, obligation, or requirement imposed by sections 214.270 to 214.410 or the endowed care trust agreement, the trustee's duties shall be the maintenance of records related to the trust and the accounting for and investment of moneys deposited by the operator to the endowed care trust fund.

(1) For the purposes of sections 214.270 to 214.410, the trustee shall not be deemed responsible for the care, the maintenance, or the operation of the cemetery, or for any other matter relating to the cemetery, or the proper expenditure of funds distributed by the trustee to the cemetery operator, including, but not limited to, compliance with environmental laws and regulations.

(2) With respect to cemetery property maintained by endowed care funds, the cemetery operator shall be responsible for the performance of the care and maintenance of the cemetery property.

5. If the endowed care cemetery fund is not permanently set aside in a trust fund as required by subsection 1 of this section, then the funds shall be permanently set aside in an escrow account in the state of Missouri. Funds in an escrow account shall be placed in an endowed care trust fund under subsection 1 if the funds in the escrow account exceed three hundred fifty thousand dollars, unless otherwise approved by the division for good cause. The account shall be insured by the Federal Deposit Insurance Corporation or comparable deposit insurance and held in a state or federally chartered financial institution authorized to do business in Missouri and located in this state.

(1) The interest from the escrow account may be distributed to the cemetery operator at least in annual or semiannual installments, but not later than six months following the calendar year. Any interest not distributed within six months following the end of the calendar year shall be added to and held as part of the principal of the account.

(2) The cemetery operator shall have the duty and responsibility to apply the interest to provide care and maintenance only for that part of the cemetery in which burial space shall have been sold and with respect to which sales the escrow account shall have been established and not for any other purpose. The principal of such funds shall be kept intact. The cemetery operator's duties shall be the maintenance of records and the accounting for an investment of moneys deposited by the operator to the escrow account. For purposes of sections 214.270 to 214.410, the administrator of the office of endowed care cemeteries shall not be deemed to be responsible for the care, maintenance, or operation of the cemetery. With respect to cemetery property maintained by cemetery care funds, the cemetery operator shall be responsible for the performance of the care and maintenance of the cemetery property owned by the cemetery operator.

(3) The division may approve an escrow agent if the escrow agent demonstrates the knowledge, skill, and ability to handle escrow funds and financial transactions and is of good moral character.

6. The cemetery operator shall be accountable to the owners of burial space in the cemetery for compliance with sections 214.270 to 214.410.

7. Excluding funds held in an escrow account, all endowed care trust funds shall be administered in accordance with an endowed care trust fund agreement, which shall be submitted to the office by the cemetery operator for review and approval. The endowed care cemetery shall be notified in writing by the office of endowed care cemeteries regarding the approval or disapproval of the endowed care trust fund agreement and regarding any changes required to be made for compliance with sections 214.270 to 214.410 and the rules and regulations promulgated thereunder.

8. All endowed care cemeteries shall be under a continuing duty to file with the office of endowed care cemeteries and to submit for prior approval any and all changes, amendments, or revisions of the endowed care trust fund agreement at least thirty days before the effective date of such change, amendment, or revision.

9. If the endowed care trust fund agreement, or any changes, amendments, or revisions filed with the office, are not disapproved by the office within thirty days after submission by the cemetery operator, the endowed care trust fund agreement, or the related change, amendment, or revision, shall be deemed approved and may be used by the cemetery operator and the trustee. Notwithstanding any other provision of this section, the office may review and disapprove an endowed care trust fund agreement, or any submitted change, amendment, or revision, after the thirty days provided herein or at any other time if the agreement is not in compliance with sections 214.270 to 214.410 or the rules promulgated thereunder. Notice of disapproval by the office shall be in writing and delivered to the cemetery operator and the trustee within ten days of disapproval.

10. Funds in an endowed care trust fund or escrow account may be commingled with endowed care funds for other endowed care cemeteries, provided that the cemetery operator and the trustee shall maintain adequate accounting records of the disbursements, contributions, and income allocated for each cemetery.

11. By accepting the trusteeship of an endowed care trust or accepting funds as an escrow agent pursuant to sections 214.270 to 214.410, the trustee or escrow agent submits personally to the jurisdiction of the courts of this state and the office of endowed care cemeteries regarding the administration of the trust or escrow account. A trustee or escrow agent shall consent in writing to the jurisdiction of the state of Missouri and the office in regards to the trusteeship or the operation of the escrow account and to the appointment of the office of secretary of state as its agent for service of process regarding any administrative or legal actions relating to the trust or the escrow account, if it has no designated agent for service of process located in this state. Such consent shall be filed with the office prior to accepting funds pursuant to sections 214.270 to 214.410 as trustee or as an escrow agent on a form provided by the office by rule.

(L. 1961 p. 538 § 8, A.L. 1990 H.B. 1079, A.L. 1994 S.B. 496 merged with S.B. 701, A.L. 1999 H.B. 343, A.L. 2002 H.B. 1537, A.L. 2009 S.B. 296, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.335 Contributions to endowed care fund for memorial or monument--deficiency, effect of.

Contributions to endowed care fund for memorial or monument--deficiency, effect of.

214.335. 1. Any endowed care cemetery may require a contribution to the endowed care fund or to a separate memorial care fund for each memorial or monument installed on a grave in the cemetery. Such contribution, if required by a cemetery, shall not exceed twenty cents per square inch of base area, and shall be charged on every installation regardless of the person performing the installation. Each contribution made pursuant to a contract or agreement entered into after August 28, 1990, shall be entrusted and administered pursuant to sections 214.270 to 214.410 for the endowed care fund. Each contribution made pursuant to a contract or agreement entered into before August 28, 1990, shall be governed by the law in effect at the time the contract or agreement was entered into.

2. If the deposits to any endowed care trust fund are less than the total sum required to be set aside and deposited since the effective date of such sections, the cemetery operator shall correct such deficiency by depositing not less than twenty percent of such deficiency each year for five years and shall file, on the form provided by the division, a statement outlining the date and amount such deposits were made. If the cemetery operator fails to correct the deficiency with respect to funds maintained under section 214.330, the cemetery operator shall thereafter not represent the cemetery as an endowed care cemetery. Any funds held in the cemetery's endowed care trust shall continue to be used for endowed care for that cemetery. The cemetery operator shall remain subject to the provisions of sections 214.270 to 214.410 for any cemetery or any section of the cemetery for which endowed care payments have been collected, subject to the penalties contained in section 214.410, and civil actions, as well as subject to any regulations promulgated by the division. For purposes of this section, the term "deficiency" shall mean a deficiency in the amount required to be deposited pursuant to subsection 1 of this section, or a deficiency created by disbursements in excess of what is permitted under section 214.330 and shall not include or be affected by deficiencies or shortages caused by the fluctuating value of investments.

(L. 1990 H.B. 1079, A.L. 1994 S.B. 496, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.340 Report required--content--oath--filing required.

Report required--content--oath--filing required.

214.340. 1. Each operator of an endowed care cemetery shall maintain at an office in the cemetery or, if the cemetery has no office in the cemetery, at an office within a reasonable distance of the cemetery, the reports of the endowed care trust fund's operation for the preceding seven years. Each report shall contain, at least, the following information:

(1) Name and address of the trustee of the endowed care trust fund and the depository, if different from the trustee;

(2) Balance per previous year's report;

(3) Principal contributions received since previous report;

(4) Total earnings since previous report;

(5) Total distribution to the cemetery operator since the previous report;

(6) Current balance;

(7) A statement of all assets listing cash, real or personal property, stocks, bonds, and other assets, showing cost, acquisition date and current market value of each asset;

(8) Total expenses, excluding distributions to cemetery operator, since previous report; and

(9) A statement of the cemetery's total acreage and of its developed acreage.

2. Subdivisions (1) through (7) of the report described in subsection 1 above shall be certified to under oath as complete and correct by a corporate officer of the trustee. Subdivision (8) of such report shall be certified under oath as complete and correct by an officer of the cemetery operator. Both the trustee and cemetery operator or officer shall be subject to the penalty of making a false affidavit or declaration.

3. The report shall be placed in the cemetery's office within ninety days of the close of the trust's fiscal year. A copy of this report shall be filed by the cemetery operator with the division of professional registration as condition of license renewal as required by subsection 4 of section 214.275.

4. Each cemetery operator who establishes an escrow or trust account pursuant to section 214.387 shall file with the report required under subsection 1 of this section an escrow or trust account report that shall provide the following information:

(1) The total face value of all contracts for burial merchandise and services that have been deferred for delivery by purchase designation; and

(2) The amount on deposit in the escrow or trust account established pursuant to section 214.387, and the account number in the case of an escrow account.

(L. 1961 p. 538 § 9, A.L. 1990 H.B. 1079, A.L. 1994 S.B. 496 merged with S.B. 701, A.L. 2007 S.B. 272, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.345 Sale of cemetery plot--written statement to be given to purchaser--copy of annual report to be available to public.

Sale of cemetery plot--written statement to be given to purchaser--copy of annual report to be available to public.

214.345. 1. Any cemetery operator who negotiates the sale of burial space in any cemetery located in this state shall provide each prospective owner of burial space a written statement, which may be a separate form or a part of the sales contract, which states and explains in plain language that the burial space is part of an endowed care cemetery; that the cemetery has established and maintains the endowed care trust fund required by law; and that the information regarding the fund described in section 214.340 is available to the prospective purchaser. If the burial space is in a nonendowed cemetery, or in a nonendowed section of an endowed care cemetery, the cemetery operator shall state he has elected not to establish an endowed care trust fund.

2. The operator of each endowed care cemetery shall, upon request, give to the public for retention a copy of the endowed care trust fund annual report prepared pursuant to the provisions of subsection 1 of section 214.340.

(L. 1990 H.B. 1079, A.L. 1994 S.B. 496 merged with S.B. 701, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.360 Private use of trust funds prohibited.

Private use of trust funds prohibited.

214.360. No cemetery operator, nor any director, officer or shareholder of any cemetery may borrow or in any other way make use of the endowed care trust funds for his own use, directly or indirectly, or for furthering or developing his or any other cemetery, nor may any trustee lend or make such funds available for said purpose or for the use of any operator or any director, officer or shareholder of any cemetery.

(L. 1961 p. 538 § 14, A.L. 1994 S.B. 496 § 214.360 subsec. 1, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.363 Bankruptcy, assignment for benefit of creditors, endowed care fund exempt.

Bankruptcy, assignment for benefit of creditors, endowed care fund exempt.

214.363. In the event of a cemetery's bankruptcy, insolvency, or assignment for the benefit of creditors, the endowed care trust funds shall not be available to any creditor as assets of the cemetery's owner or to pay any expenses of any bankruptcy or similar proceeding, but shall be retained intact to provide for the future maintenance of the cemetery.

(L. 1961 p. 538 § 14, A.L. 1994 S.B. 496 § 214.360 subsec. 2, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.365 Cemetery failing to provide maintenance--abandonment or ceasing to operate, division's duties.

Cemetery failing to provide maintenance--abandonment or ceasing to operate, division's duties.

214.365. Prior to any action as provided in subsection 2 of section 214.205, and when the division has information that a cemetery is not providing maintenance and care, has been abandoned, or has ceased operation, the division may investigate the cemetery to determine the cemetery's current status. If the division finds evidence that the cemetery is abandoned, is not conducting business, or is not providing maintenance and care, the division may apply to the circuit court for appointment as receiver, trustee, or successor in trust.

(L. 1961 p. 538 § 14, A.L. 1994 S.B. 496 § 214.360 subsec. 3, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.367 Sale of assets, notice required--prospective purchaser of endowed care cemetery, right to recent audit--right to continue operation, notification by division.

Sale of assets, notice required--prospective purchaser of endowed care cemetery, right to recent audit--right to continue operation, notification by division.

214.367. 1. Prior to selling or otherwise disposing of a majority of the business assets of a cemetery, or a majority of its stock or other ownership interest, if a corporation or other organized business entity, the cemetery operator shall provide written notification to the division of its intent at least thirty days prior to the date set for the transfer, or the closing of the sale, or the date set for termination of its business. Such notice is confidential and shall not be considered a public record subject to the provisions of chapter 610 until the sale of the cemetery has been effectuated. Upon receipt of the written notification, the division may take reasonable and necessary action to determine that the cemetery operator has made proper plans to assure that trust funds or funds held in an escrow account for or on behalf of the cemetery will be set aside and used as provided in sections 214.270 to 214.410, including, but not limited to, an audit or examination of books and records. The division may waive the requirements of this subsection or may shorten the period of notification for good cause or if the division determines in its discretion that compliance with its provisions are not necessary.

2. A cemetery operator may complete the sale, transfer, or cessation if the division does not disapprove the transaction within thirty days after receiving notice. Nothing in this section shall be construed to restrict any other right or remedy vested in the division or the attorney general.

3. A prospective purchaser or transferee of endowed or unendowed cemetery, with the written consent of the cemetery operator, may obtain a copy of the cemetery's most recent audit or inspection report from the division. The division shall inform the prospective purchaser or transferee, within thirty days, whether the cemetery may continue to operate and be represented as a cemetery.

(L. 1994 S.B. 496 § 214.360 subsec. 4, A.L. 2001 H.B. 567, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.370 Nonendowed cemetery to post signs and give notice of its character.

Nonendowed cemetery to post signs and give notice of its character.

214.370. 1. Every operator of a nonendowed cemetery shall comply with the provisions of this section.

2. Every person subject to this section shall post in a conspicuous place in every office where sales of burial space in a nonendowed cemetery are conducted, a legible sign stating, "This is a nonendowed cemetery." The lettering of this sign shall be of suitable size so it is easily read at a distance of fifty feet.

3. Every person subject to this section shall also have printed or stamped at the head of all contracts, deeds, statements, letterheads, and advertising material, used in any connection with the sale of burial space in a nonendowed cemetery, the statement: "This is a nonendowed cemetery." in lettering equivalent to a minimum of ten point number two black type, and shall not sell any lot or interment space therein unless and until the purchaser thereof is informed that the cemetery is a nonendowed cemetery.

(L. 1961 p. 538 § 10)



Section 214.380 Nonendowed section of endowed care cemetery--signs and notice.

Nonendowed section of endowed care cemetery--signs and notice.

214.380. An endowed care cemetery may have within its confines a section which may be sold without endowed care; provided, that such section shall be separately set off from the remainder of the cemetery and provided that signs are kept prominently placed around such section stating, "This is a nonendowed section." in lettering of suitable size so it is easily read at a distance of fifty feet. There shall be printed or stamped at the head of all contracts, deeds, statements, letterheads and advertising material used in any connection with the sale of burial space in said section, the statement, "This is a nonendowed section." in lettering equivalent to a minimum of ten point number two black type. No operator shall sell any lot or interment space in a nonendowed section unless and until he shall have informed the purchaser thereof that the section is not endowed.

(L. 1961 p. 538 § 11)



Section 214.385 Moving of grave marker, replacement--delivery of item of burial merchandise.

Moving of grave marker, replacement--delivery of item of burial merchandise.

214.385. 1. If the operator of any cemetery or another authorized person moves a grave marker, memorial or monument in the cemetery for any reason, the operator or other authorized person shall replace the grave marker, memorial or monument to its original position within a reasonable time.

2. When the purchase price of an item of burial merchandise sold by a cemetery operator or its agent is paid in full, the cemetery operator shall make delivery of such property within a reasonable time. A cemetery operator may comply with this section by delivering to the purchaser of such property a valid warehouse receipt which may be presented to the cemetery operator at a later date for actual delivery.

(L. 1990 H.B. 1079, A.L. 1994 S.B. 496 § 214.385 subsecs. 1, 2(a) merged with S.B. 701, A.L. 2009 S.B. 296)



Section 214.387 Burial merchandise or services, deferral of delivery, when--escrow arrangement--distribution of moneys--cancellation.

Burial merchandise or services, deferral of delivery, when--escrow arrangement--distribution of moneys--cancellation.

214.387. 1. With the exception of sales made pursuant to section 214.385, all sales of prearranged burial merchandise and services shall be made pursuant to this section.

2. Upon written instructions from the purchaser of burial merchandise or burial services set forth in a cemetery prearranged contract, a cemetery may defer delivery of such burial merchandise or a warehouse receipt for the same under section 214.385, or performance of services, to a date designated by the purchaser, provided the cemetery operator, after deducting sales and administrative costs associated with the sale, not to exceed twenty percent of the purchase price, deposits the remaining portion of the purchase price into an escrow or trust account as herein provided, within sixty days following receipt of payment from the purchaser. Funds so deposited pursuant to this section shall be maintained in such account until delivery of the property or the performance of services is made or the contract for the purchase of such property or services is cancelled, and fees and costs associated with the maintenance of the trust or escrow arrangement shall be charged to these funds. The account is subject to inspection, examination or audit by the division. No withdrawals may be made from the escrow or trust account established pursuant to this section except as herein provided.

3. Each escrow arrangement must comply with the following:

(1) The escrow agent shall be located in Missouri, authorized to exercise escrow powers, and shall maintain the escrow records so that they may be accessed and produced for inspection within five business days of the agent's receipt of a written request made by the office or its duly authorized representative. A cemetery operator shall not serve as an escrow agent for the cemetery operator's account nor shall the escrow agent be employed by or under common ownership with the cemetery operator. The cemetery operator shall maintain a current name and address for the escrow agent with the office, and shall obtain written approval from the office before making any change in the name or address of the escrow agent. Notwithstanding any other provision of law, information regarding the escrow agent shall be deemed an open record;

(2) The escrow account funds shall be maintained in depository accounts at a Missouri financial institution that provides Federal Deposit Insurance Corporation or comparable deposit insurance;

(3) The escrow arrangement shall be administered by the escrow agent pursuant to an agreement approved by the office under the same filing and approval procedure as that set forth for endowed care trust fund agreements in section 214.330;

(4) The operator shall establish a separate depository account for each cemetery prearranged contract administered pursuant to this subsection;

(5) The division may promulgate by rule a form escrow agreement to be used by a cemetery operator operating pursuant to this section.

4. Each trust must comply with the following:

(1) The trustee shall be a state or federally chartered financial institution authorized to exercise trust powers in Missouri, provided that a foreign financial institution must be approved by the office;

(2) The trust fund records, including all trust fund accounting records, shall either be maintained in the state of Missouri or shall be electronically stored so that the records may be made available within fifteen business days of the trustee's receipt of a written request made by the office or its duly authorized representative. The cemetery operator shall maintain a current name and address of the trustee and the records custodian and shall supply such information to the office or its representative upon request;

(3) The principal of such funds shall be appropriately invested pursuant to the prudent investor rule under chapter 469, provided that no trust funds shall be invested in any term insurance product;

(4) Payments regarding two or more cemetery prearranged contracts may be deposited into and commingled in the same trust, so long as adequate records are made available to the trustee to account for cemetery prearranged contracts on an individual basis with regard to deposits, earnings, distributions, and any taxes;

(5) Trust instruments shall be subject to the same filing and approval procedure as that set forth for endowed care trust fund agreements under section 214.330;

(6) A trustee may commingle the funds from trusts of unrelated cemetery operators for investment purposes if the trustee has adequate accounting for the allocations, disbursements, payments, and income among the participating trusts.

5. The income from escrow accounts, after payment of expenses associated with the arrangement, shall be distributed to the cemetery operator. All other distributions from trusts and escrow accounts shall be made pursuant to forms approved by the office. For performance of a cemetery prearranged contract, a certificate of performance form signed by the cemetery operator shall be required for distribution. For cancellation of a cemetery prearranged contract, a certificate of cancellation form signed by the cemetery operator and the purchaser shall be required for distribution.

6. A cemetery prearranged contract is subject to cancellation as follows:

(1) At any time before the final disposition of the deceased, or before the services or merchandise described in this section are provided, the purchaser may cancel the contract without cause by delivering written notice thereof to the operator. Within fifteen days after its receipt of such notice, the cemetery operator shall pay to the purchaser a net amount equal to eighty percent of all payments made under the contract. The cemetery operator shall be entitled to keep one-half of the interest earned on trust funds. Upon delivery of the purchaser's receipt for such payment to the escrow agent or trustee, the escrow agent or trustee shall distribute to the cemetery operator from the escrow account or trust an amount equal to all deposits made into the escrow account or trust for the contract;

(2) Notwithstanding the provisions of subdivision (1) of this subsection, if a purchaser is eligible, becomes eligible, or desires to become eligible, to receive public assistance under chapter 208 or any other applicable state or federal law, the purchaser may irrevocably waive and renounce his right to cancel the contract pursuant to the provisions of subdivision (1) of this section, which waiver and renunciation shall be made in writing and delivered to the cemetery operator;

(3) Notwithstanding the provisions of subdivision (1) of this subsection, any purchaser, within thirty days of receipt of the executed contract, may cancel the contract without cause by delivering written notice thereof to the cemetery operator, and receive a full refund of all payments made on the contract;

(4) Notwithstanding the provisions of subdivision (1) of this subsection, once any purchase order is entered for the production or manufacture of burial merchandise, per the purchaser's written request, the purchaser's obligation to pay for said burial merchandise shall be noncancellable;

(5) No funds subject to a purchaser's right of cancellation hereunder shall be subject to the claims of the cemetery operator's creditors.

7. Burial merchandise sold through a contract with a cemetery or cemetery operator which is entered into after the death of the individual for whom the burial merchandise is intended shall not be subject to any trusting or escrow requirement of this section.

8. This section shall apply to all agreements entered into after August 28, 2010.

(L. 1994 S.B. 496 § 214.385 subsec. 2 subdivs. (b), (c), (d) merged with S.B. 701, A.L. 2002 S.B. 892 , A.L. 2009 S.B. 296, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.389 Suspension of distribution, when, procedure.

Suspension of distribution, when, procedure.

214.389. 1. The division may direct a trustee, financial institution, or escrow agent to suspend distribution from an endowed care trust fund or escrow account if the cemetery operator does not have a current and active cemetery operator license, has failed to file an annual report, or if, after an audit or examination, the division determines there is a deficiency in an endowed care trust fund or escrow account maintained under section 214.330 and the cemetery operator has failed to file a corrective action plan detailing how the deficiency shall be remedied. For purposes of this section, a deficiency shall only be deemed to exist if, after an audit or examination, the division determines a cemetery operator has failed to deposit the total aggregate of funds required to be deposited in trust or an escrow account pursuant to section 214.320 or subsection 1 of section 214.335, or has received disbursements from the trust or escrow account in excess of what is permitted under section 214.330. No deficiency shall be deemed to be created by fluctuations in the value of investments held in trust or escrow.

2. The division shall provide written notification to the cemetery operator and the trustee, financial institution, or escrow agent within fourteen days of discovering a potential violation as described in this section. Upon receipt of written notification from the division, the cemetery operator shall have sixty days to cure any alleged violations or deficiencies cited in the notification without a suspension of distribution. If, after the sixty-day time period, the division feels the cemetery has not cured the alleged violations or deficiencies cited in the notification, the division may send a notice of suspension to the cemetery operator that the division is ordering a suspension of distribution as described in this section. In the event of a suspension of distribution, the amount of any distribution suspended shall become principal, with credit against the deficiency, unless the cemetery operator files an appeal with a court of competent jurisdiction or with the administrative hearing commission, as provided herein. In the event of an appeal, a cemetery operator may request the court or administrative hearing commission stay the suspension of distribution after a showing of necessity and good cause or authorize payment from the endowed care trust fund or escrow account for necessary expenses from any amount subject to distribution.

3. Upon receipt of an order from the division suspending distribution pursuant to this section, a trustee, financial institution, or escrow agent shall immediately suspend distribution as required by the order. A trustee, financial institution, or escrow agent shall be exempt from liability for failure to distribute funds as ordered by the division.

4. A cemetery operator may appeal an order suspending distribution pursuant to this section to the administrative hearing commission. The administrative hearing commission shall receive notice of such appeal within thirty days from the date the notice of suspension was mailed by certified mail. Failure of a person whose license was suspended to notify the administrative hearing commission of his or her intent to appeal waives all rights to appeal the suspension. Upon notice of such person's intent to appeal, a hearing shall be held before the administrative hearing commission pursuant to chapter 621.

5. A cemetery operator may apply for reinstatement of distributions upon demonstration that the deficiencies or other problems have been cured or that the operator has otherwise come into compliance.

6. The division may promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2010, shall be invalid and void.

(L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.390 Existing cemeteries to operate under law--local law applicable.

Existing cemeteries to operate under law--local law applicable.

214.390. Cemeteries existing at the time of the adoption of sections 214.270 to 214.410 shall hereafter be operated subject to the provisions of sections 214.270 to 214.410. Where an ordinance or order is established by a county, city, town or village which relates to the maintenance of cemetery property, including the control of weeds and other debris, all cemeteries, including nonperpetual cemeteries, shall be maintained consistent with the provisions of the ordinance or order.

(L. 1961 p. 538 § 3, A.L. 1990 H.B. 1079)



Section 214.392 Division of professional registration, duties and powers in regulation of cemeteries--rulemaking authority.

Division of professional registration, duties and powers in regulation of cemeteries--rulemaking authority.

214.392. 1. The division shall:

(1) Recommend prosecution for violations of the provisions of sections 214.270 to 214.410 to the appropriate prosecuting, circuit attorney or to the attorney general;

(2) Employ, within limits of the funds appropriated, such employees as are necessary to carry out the provisions of sections 214.270 to 214.410;

(3) Be allowed to convey full authority to each city or county governing body the use of inmates controlled by the department of corrections and the board of probation and parole to care for abandoned cemeteries located within the boundaries of each city or county;

(4) Exercise all budgeting, purchasing, reporting and other related management functions;

(5) Be authorized, within the limits of the funds appropriated, to conduct investigations, examinations, or audits to determine compliance with sections 214.270 to 214.410;

(6) The division may promulgate rules necessary to implement the provisions of sections 214.270 to 214.516, including but not limited to:

(a) Rules setting the amount of fees authorized pursuant to sections 214.270 to 214.516. The fees shall be set at a level to produce revenue that shall not substantially exceed the cost and expense of administering sections 214.270 to 214.516. All moneys received by the division pursuant to sections 214.270 to 214.516 shall be collected by the director who shall transmit such moneys to the department of revenue for deposit in the state treasury to the credit of the endowed care cemetery audit fund created in section 193.265;

(b) Rules to administer the inspection and audit provisions of the endowed care cemetery law;

(c) Rules for the establishment and maintenance of the cemetery registry pursuant to section 214.283.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 1994 S.B. 496, A.L. 2001 H.B. 567, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.400 Citation of law.

Citation of law.

214.400. Sections 214.270 to 214.410 shall be known as the "Cemetery Endowed Care Trust Fund Law".

(L. 1961 p. 538 § 1, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.410 Violation of law, penalty.

Violation of law, penalty.

214.410. 1. Any cemetery operator who shall willfully violate any provisions of sections 214.270 to 214.410 for which no penalty is otherwise prescribed shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined a sum not to exceed five hundred dollars or shall be confined not more than six months or both.

2. Any cemetery operator who shall willfully violate any provision of section* 214.320, 214.330, 214.335, 214.340, 214.360, 214.385, or 214.387 shall be deemed guilty of a class D felony and upon conviction thereof shall be fined a sum not to exceed ten thousand dollars or shall be confined not more than five years or both. This section shall not apply to cemeteries or cemetery associations which do not sell lots in the cemetery.

3. Any trustee who shall willfully violate any applicable provisions of sections 214.270 to 214.410 shall have committed an unsafe and unsound banking practice and shall be penalized as authorized by chapters 361 and 362. This subsection shall be enforced exclusively by the Missouri division of finance for state chartered institutions and the Missouri attorney general for federally chartered institutions.

4. Any person who shall willfully violate any provision of section 214.320, 214.330, 214.335, 214.340, 214.360 or 214.385 or violates any rule, regulation or order of the division may, in accordance with the regulations issued by the division, be assessed an administrative penalty by the division. The penalty shall not exceed five thousand dollars for each violation and each day of the continuing violation shall be deemed a separate violation for purposes of administrative penalty assessment. However, no administrative penalty may be assessed until the person charged with the violation has been given the opportunity for a hearing on the violation. Penalty assessments received shall be deposited in the endowed care cemetery audit fund created in section 193.265.

(L. 1961 p. 538 § 15, A.L. 1990 H.B. 1079, A.L. 1994 S.B. 496 merged with S.B. 701, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)

*Word "sections" appears in original rolls.



Section 214.450 Indian cemeteries, how established--trust fund authorized.

Indian cemeteries, how established--trust fund authorized.

214.450. Any native American group which is comprised of persons who are members of an Indian organization recognized by the United States pursuant to P.L. 93-638; 95-608, which desires to secure a tribal or group burial ground or cemetery on lands owned by such group or tribe may designate any quantity of that land for that purpose, and such grounds shall be established, maintained, and held in perpetuity as burial grounds or cemeteries for the use and benefit of the descendents of the group or tribe making such a designation. Such group shall not be required to convey title to such lands to the county commission to be held in trust pursuant to section 214.090. Such group may establish a trust fund for the benefit of such cemeteries or burial grounds pursuant to section 214.140.

(L. 1990 S.B. 625 § 1)



Section 214.455 Destruction or defacing any cemetery property, penalty.

Destruction or defacing any cemetery property, penalty.

214.455. Every person who shall knowingly destroy, mutilate, disfigure, deface, injure, or remove any tomb, monument, or gravestone, or other structure placed in such cemetery or burial ground or place of burial of any human being, is guilty of a class A misdemeanor.

(L. 1990 S.B. 625 § 2)



Section 214.500 Cemeteries acquired by a city at tax sales or as nuisances may be sold.

Cemeteries acquired by a city at tax sales or as nuisances may be sold.

214.500. Any cemetery located in a city which has become the property of such city pursuant to section 214.205 or a public tax sale may be sold to another cemetery operator or a not-for-profit corporation which is unrelated to the previous cemetery operator.

(L. 1997 H.B. 592 § 1 and .S.B. 58 § 1, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.504 No liability for new cemetery operators, when--rights of holders of contracts for burial.

No liability for new cemetery operators, when--rights of holders of contracts for burial.

214.504. Any cemetery operator who purchases a cemetery from a city pursuant to sections 214.500 to 214.516 shall not be liable for any wrongful interments or errors made in the sale of plots prior to the cemetery operator's purchase of the cemetery, nor shall such cemetery operator be liable for multiple ownership of plots sold by such cemetery operator due to a lack of adequate records in such cemetery operator's possession at the time of such cemetery operator's purchase of such cemetery from the city, provided the cemetery operator offers a plot of equal value for the interment, if such party can prove ownership of the right to bury a person by presenting a contract for the right to burial.

(L. 1997 H.B. 592 § 2 merged with S.B. 58 § 2, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.508 Previous cemetery owner liable, when.

Previous cemetery owner liable, when.

214.508. Any cemetery operator who purchases a cemetery from a city shall not be held liable or responsible for any conditions existing or actions taken which occurred prior to the cemetery operator's purchase from such city; except that, the exemption provided in this section shall not relieve any previous owner or wrongdoer for their actions related to such cemetery.

(L. 1997 H.B. 592 § 3 merged with S.B. 58 § 3, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.512 New cemetery owner not liable for deficiencies, exception.

New cemetery owner not liable for deficiencies, exception.

214.512. Any subsequent cemetery owner after a city shall be exempt from the provisions of section 214.325 and section 214.410 for any deficiency existing prior to such city's ownership; except that, such exemption shall not relieve any previous cemetery owners or wrongdoers from the provisions of such sections.

(L. 1997 H.B. 592 § 4 merged with S.B. 58 § 4, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.516 Registration as an endowed care cemetery, when--compliance with endowed care cemetery law required.

Registration as an endowed care cemetery, when--compliance with endowed care cemetery law required.

214.516. Any cemetery owner subsequent to a city, regardless of whether such cemetery was previously registered as an endowed care cemetery, held itself out to be an endowed care cemetery or was a nonendowed care cemetery, shall comply with section 214.310 and register such cemetery as an endowed care cemetery as if it were a newly created cemetery with no interments at the time of such registration. Any contracts for the right of burial sold after compliance with section 214.310 and all subsequent action of a subsequent cemetery owner shall comply fully with the provisions of sections 214.270 to 214.410.

(L. 1997 H.B. 592 § 5 merged with S.B. 58 § 5, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)



Section 214.550 Scatter gardens, operation by churches maintaining religious cemeteries--maintenance of garden and records, duty of operator.

Scatter gardens, operation by churches maintaining religious cemeteries--maintenance of garden and records, duty of operator.

214.550. 1. For purposes of this section, the following terms mean:

(1) "Cremains", the remains of a human corpse after cremation;

(2) "Operator", a church that owns and maintains a religious cemetery;

(3) "Religious cemetery", a cemetery owned, operated, controlled, or managed by any church that has or would qualify for federal tax-exempt status as a nonprofit religious organization pursuant to Section 501(c) of the Internal Revenue Code as amended;

(4) "Scatter garden", a location for the spreading of cremains set aside within a cemetery.

2. It shall be lawful for any operator of a religious cemetery adjacent to a church building or other building regularly used as a place of worship to establish a scatter garden for the purpose of scattering human cremains.

3. The operator of any religious cemetery containing a scatter garden shall maintain, protect, and supervise the scatter garden, and shall be responsible for all costs incurred for such maintenance, protection, and supervision. Such operator shall also maintain a record of all cremains scattered in the scatter garden that shall include the name, date of death, and Social Security number of each person whose cremains are scattered, and the date the cremains were scattered.

4. A scatter garden established pursuant to this section shall be maintained by the operator of the religious cemetery for as long as such operator is in existence. Upon dissolution of such operator, all records of cremains shall be transferred to the clerk of the city, town, or village in which the scatter garden is located, or if the scatter garden is located in any unincorporated area, to the county recorder.

(L. 2002 H.B. 1148, A.L. 2010 H.B. 1692, et al. merged with H.B. 2226, et al. merged with S.B. 754)






Chapter 215 State Housing

Section 215.010 Definitions.

Definitions.

215.010. As used in sections 215.010 to 215.250 unless the context otherwise requires:

(1) "Approved mortgagor" shall mean:

(a) Any limited-dividend corporation, nonprofit corporation, public housing corporation, public agency, or any combination thereof, formed in accordance with the provisions of this chapter and approved by the commission;

(b) Low and moderate income persons and families purchasing single family dwellings under criteria set out by the commission;

(c) Persons or families obtaining weatherization loans under criteria set out by the commission; or

(d) Individuals, partnerships or corporations with respect to loans made by the commission for the acquisition, construction or rehabilitation of residential housing which meet criteria established by the commission;

(2) "Commission" means the state housing development commission created by sections 215.010 to 215.250;

(3) "Commitment in principle", a commitment made prior to submission of a final application. Such type of commitment shall not have a priority position over other commitments;

(4) "Development costs" means the costs approved by the commission as appropriate expenditures which may be incurred by sponsors of residential housing, within this state, and may include but not be limited to:

(a) Payments for options to purchase properties on the proposed residential housing site, deposits on contracts of purchase, or, with prior approval of the commission, payments for the purchase of such properties;

(b) Legal and organizational expenses, including payments of attorneys' fees, project manager and clerical staff salaries, office rent and other incidental expenses;

(c) Payment of fees for preliminary feasibility studies, advances for consultant, planning, engineering and architectural work;

(d) Expenses for surveys as to need and market analyses;

(e) Necessary application and other fees to federal, state and local government agencies;

(f) Such other expenses incurred by the approved mortgagor as the commission may deem appropriate to effectuate the purposes of sections 215.010 to 215.250;

(5) "Land development" means the process of acquiring land for residential housing construction, and of making, installing, or constructing nonresidential housing improvements, including waterlines and water supply installations, sewerlines and sewage disposal installations, steam, gas, and electric lines and installations, telephone and other communications lines and installations, roads, streets, curbs, gutters, sidewalks, whether on or off the site, which the commission deems necessary or desirable to prepare such land for residential housing construction within this state; (6) "Limited-dividend corporation" means a corporation limited as to its dividends and earnings and organized pursuant to the laws of Missouri;

(7) "Low income or moderate income persons and families" means persons or families who are in low or moderate income groups and who cannot afford to pay enough to cause private enterprise in their community to build a sufficient supply of adequate, safe and sanitary residential housing;

(8) Wherever the word "mortgage" appears in sections 215.010 to 215.250 it shall be deemed to include deed of trust;

(9) "Nonprofit corporation" means a pro forma decree corporation, or a nonprofit corporation incorporated pursuant to the provisions of the general not-for-profit corporation law of Missouri;

(10) "Project cost" means the sum total of all reasonable or necessary costs incurred by an approved mortgagor for carrying out all works and undertakings for the completion of a development and approved by the commission. These shall include but shall not necessarily be limited to all of the following costs: Studies and surveys; plans, specifications, architectural and engineering services; legal, organizational, marketing consultant or other special services; financing, land or building acquisition, demolition, construction, equipment and site development of new and rehabilitated buildings; movement of existing buildings to other sites; rehabilitation, reconstruction, repair or remodeling of existing buildings; carrying charges during construction; the cost of placement of tenants or occupants and relocation services in connection with a development; and, to the extent not already included herein, all development costs;

(11) "Residential housing" or "development" means a specific facility, work or improvement within this state, undertaken primarily to provide dwelling accommodations for low income or moderate income persons, including the acquisition, construction or rehabilitation of land, buildings and improvements thereto, and including such social, medical, recreational, educational, nursing, commercial, communal, dining, training, rehabilitation, therapeutic or other nonhousing facilities and services as may be incidental or appurtenant thereto, or as the commission may deem appropriate to effectuate the purposes of sections 215.010 to 215.250 for the low income and moderate income persons intended hereby to be assisted;

(12) "Weatherization" means the retrofitting which is identified by an energy audit and meets standards as established by the Missouri housing development commission in consultation with the department of natural resources for single or multifamily dwelling and includes one or more of the following:

(a) Insulation of walls, ceiling, floors, pipes or water heaters;

(b) Storm or insulated doors and windows;

(c) Caulking and weatherstripping;

(d) Higher efficiency replacement space heating, water heating, air conditioning and ventilation systems;

(e) Installation of solar collectors for heating, cooling and hot water, including associated piping, ductwork, pumps and on-site preparations costs; and

(f) Any other conservation measure or renewable resource system which the commission determines to be eligible as long as such measures or systems are in strict conformance with the purposes of this section.

(L. 1969 H.B. 130 § 1, A.L. 1974 H.B. 1190, A.L. 1982 H.B. 1501, A.L. 1985 H.B. 484)



Section 215.020 Commission established, members, qualifications, terms, quorum, compensation.

Commission established, members, qualifications, terms, quorum, compensation.

215.020. 1. There is hereby created and established as a governmental instrumentality of the state of Missouri the "Missouri Housing Development Commission" which shall constitute a body corporate and politic.

2. The commission shall consist of the governor, lieutenant governor, the state treasurer, the state attorney general, and six members to be selected by the governor, with the advice and consent of the senate. The persons to be selected by the governor shall be individuals knowledgeable in the areas of housing, finance or construction. Not more than four of the members appointed by the governor shall be from the same political party. The members of the commission appointed by the governor shall serve the following terms: Two shall serve two years, two shall serve three years, and two shall serve four years, respectively. Thereafter, each appointment shall be for a term of four years. If for any reason a vacancy occurs, the governor, with the advice and consent of the senate, shall appoint a new member to fill the unexpired term. Members are eligible for reappointment.

3. Six members of the commission shall constitute a quorum. No vacancy in the membership of the commission shall impair the right of a quorum to exercise all the rights and perform all the duties of the commission. No action shall be taken by the commission except upon the affirmative vote of at least six of the members of the commission.

4. Each member of the commission appointed by the governor is entitled to compensation of fifty dollars per diem plus his reasonable and necessary expenses actually incurred in discharging his duties under sections 215.010 to 215.250.

(L. 1969 H.B. 130 §§ 2 to 5, A.L. 1992 S.B. 676 Adopted by referendum, Proposition C, November 3, 1992)

Effective 11-3-92



Section 215.030 Powers of commission--rulemaking, procedure.

Powers of commission--rulemaking, procedure.

215.030. 1. The commission is hereby granted, has and may exercise all powers necessary or appropriate to carry out and effectuate its purpose, including but not limited to the following:

(1) To make, purchase or participate in the purchase of uninsured, partially insured or fully insured loans, including mortgages insured or otherwise guaranteed by the federal government, or mortgages insured or otherwise guaranteed by other insurers of mortgages to approved mortgagors to finance the building, rehabilitation or purchase of residential housing designed and planned to be available for rental or sale to low-income or moderate-income persons or families, as well as to finance the building, rehabilitation or purchase of residential housing in distressed communities as defined in section 135.530 planned to be available for rental or sale to persons or families of any income level, or which will be occupied and owned by low-income or moderate-income persons, persons of any income level in distressed communities or families upon such terms as designated in sections 215.010, 215.030, 215.060, 215.070, 215.090 and 215.160; or to purchase or participate in the purchase of any other securities which are secured, directly or indirectly, by any such loan;

(2) Insure any loan, the funds of which are to be used for the purposes of sections 215.010 to 215.250 and the borrower of which agrees to the restrictions placed on such projects by the commission;

(3) To make or participate in the making of uninsured or federally insured construction loans to approve mortgagors of residential housing for occupancy by persons and families of low to moderate income or occupancy by persons and families of any income level in distressed communities as defined in section 135.530. Such loans shall be made only upon determination by the commission that construction loans are not otherwise available, wholly or in part, from private lenders upon reasonably equivalent terms and conditions. No commitment for a loan, except a "commitment in principle", shall be made unless all plans for development have been completed and submitted to the commission;

(4) To make temporary loans, with or without interest, but with such security for repayment as the commission deems reasonably necessary and practicable, to defray development costs to approved mortgagors of residential housing for occupancy by persons and families of low and moderate income;

(5) Adopt bylaws for the regulation of its affairs and the conduct of its business and define, from time to time, the terms "low-income" and "moderate-income" so as to best carry out the purposes of sections 215.010 to 215.250 for the people intended hereby to be assisted. The definition may vary from one part of the state to another depending on economic factors in each section;

(6) To accept appropriations, gifts, grants, bequests, and devises and to utilize or dispose of the same to carry out its purpose;

(7) To make and execute contracts, releases, compromises, and other instruments necessary or convenient for the exercise of its powers, or to carry out its purpose;

(8) To collect reasonable fees and charges in connection with making and servicing its loans, notes, bonds, obligations, commitments, and other evidences of indebtedness, and in connection with providing technical, consultative and project assistant services. Such fees and charges shall be limited to the amounts required to pay the costs of the commission, including operating and administrative expenses, and reasonable allowances for losses which may be incurred;

(9) To invest any funds not required for immediate disbursement in obligations of the state of Missouri or of the United States government or any instrumentality thereof, the principal and interest of which are guaranteed by the state of Missouri, or the United States government or any instrumentality thereof, or bank certificates of deposit, or, in the case of funds pledged to note or bond issues of the commission, in such investments as the commission may determine; provided that on the date of issuance such note or bond issues are rated by Standard & Poor's Corporation not lower than "AA" in the case of long-term obligations or "SP-1+" in the case of short-term obligations or rated by Moody's Investors Service, Inc., not lower than "Aa" in the case of long-term obligations or Moody's Investment Grade I in the case of short-term obligations, or the equivalent ratings by such rating agencies in the event the ratings described in this section are changed;

(10) To sue and be sued;

(11) To have a seal and alter the same at will;

(12) To make, and from time to time, amend and repeal bylaws, rules and regulations not inconsistent with the provisions of sections 215.010 to 215.250;

(13) To acquire, hold and dispose of personal property for its purposes;

(14) To enter into agreements or other transactions with any federal or state agency, any person and any domestic or foreign partnership, corporation, association or organization;

(15) To acquire real property, or an interest therein, in its own name, to sell, transfer and convey any such property to a buyer, to lease such property to a tenant to manage and operate such property, to enter into management contracts with respect to such property and to mortgage such property;

(16) To sell, at public or private sale, any mortgage, negotiable instrument or obligation securing a construction, land development, mortgage or temporary loan;

(17) To procure insurance against any loss in connection with its property in such amounts, and from such insurers, as may be necessary or desirable;

(18) To consent, whenever it deems it necessary or desirable in the fulfillment of its purpose, to the modification of the rate of interest, time of payment or any installment of principal or interest, or any other terms, of any mortgage loan, mortgage loan commitment, construction loan, temporary loan, contract or agreement of any kind to which the commission is a party;

(19) To make and publish rules and regulations respecting its lending, insurance of loans, federally insured construction lending and temporary lending to defray development costs and any such other rules and regulations as are necessary to effectuate its purpose;

(20) To borrow money to carry out and effectuate its purpose and to issue its negotiable bonds or notes as evidence of any such borrowing in such principal amounts and upon such terms as shall be necessary to provide sufficient funds for achieving its purpose, and to secure such bonds or notes by the pledge of revenues, mortgages or notes of others;

(21) To issue renewal notes, to issue bonds to pay notes, and whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured;

(22) To apply the proceeds from the sale of renewal notes or refunding bonds to the purchase, redemption, or payment of the notes or bonds to be refunded;

(23) To provide technical services to assist in the planning, processing, design, construction or rehabilitation of residential housing for occupancy by persons and families of low and moderate income, persons and families in distressed communities as defined in section 135.530 of any income level or land development for residential housing for occupancy by persons and families of low and moderate income or persons and families in distressed communities of any income level;

(24) To provide consultative project assistance services for residential housing for occupancy by persons and families of low and moderate income or persons and families of any income level in distressed communities as defined in section 135.530 and for land development for residential housing for occupancy by persons and families of low and moderate income, or for persons and families of any income level in distressed communities and for the residents thereof with respect to management, training and social services;

(25) To promote research and development in scientific methods of constructing low cost residential housing of high durability; and

(26) To make, purchase or participate in the purchase of uninsured, partially insured or fully insured loans and home improvement loans to sponsors to finance the weatherization of single and multifamily dwellings, and shall issue its negotiable bonds or notes for such purpose.

2. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority of this chapter, shall become effective only if the agency has fully complied with all of the requirements of chapter 536 including but not limited to, section 536.028 if applicable, after January 1, 1999. All rulemaking authority delegated prior to January 1, 1999, is of no force and effect and repealed as of January 1, 1999, however nothing in this act* shall be interpreted to repeal or affect the validity of any rule adopted and promulgated prior to January 1, 1999. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in this act* shall affect the validity of any rule adopted and promulgated prior to January 1, 1999.

(L. 1969 H.B. 130 § 6, A.L. 1974 H.B. 1190, A.L. 1982 H.B. 1501, A.L. 1985 H.B. 484, A.L. 1989 S.B. 167, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 1998 H.B. 1656)

Effective 1-1-99

*"This act" (H.B. 1656, 1998) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 215.033 Creation of nonprofit corporation authorized, promotion of housing equity funds, purpose--definitions--powers--board, appointment, members, terms, expenses, personnel--report.

Creation of nonprofit corporation authorized, promotion of housing equity funds, purpose--definitions--powers--board, appointment, members, terms, expenses, personnel--report.

215.033. 1. The Missouri housing development commission is hereby granted all powers necessary to create a nonprofit corporation to promote one or more housing equity funds to serve the state of Missouri. The nonprofit corporation shall be known as the "Missouri Equity Fund Support Corporation". The purpose of the housing equity fund is to receive annual capital investments from investors and to invest those funds in the construction or renovation of affordable housing units for low-income families throughout the state of Missouri. The nonprofit corporation shall not be deemed to be a political subdivision of the state and shall not be subject to the requirements of chapter 610.

2. As used in this section, the following terms mean:

(1) "Developer", any entity responsible for a tax credit development;

(2) "Housing equity fund", the fund or funds established to receive and invest moneys invested by the investors in tax credit developments;

(3) "Investors", individuals, profit-making private corporations, partnerships or other entities which invest money in the housing equity fund and who generally pay Missouri income taxes;

(4) "Nonprofit corporation", the "Missouri Equity Fund Support Corporation";

(5) "Tax credit development", a development which constructs or rehabilitates affordable housing in the state of Missouri which is eligible for state and federal low-income housing tax credits, or federal rehabilitation tax credits.

3. The nonprofit corporation shall establish and operate, or assist and advise in the establishment and operation of the housing equity fund which receives investments from investors and invest such funds in tax credit developments.

4. The nonprofit corporation shall have the following powers:

(1) To contract with corporations and partnerships operating or intending to operate a housing equity fund, to provide to them in exchange for reasonable compensation the following services:

(a) Legal counsel and representation;

(b) Technical assistance; (c) Administrative assistance;

(d) Marketing of the housing equity fund to potential investors;

(e) Investment underwriting assistance;

(2) To sue and be sued;

(3) To engage in and contract for any and all types of services, actions or endeavors, not contrary to the law, necessary to the successful and efficient operation and continuation of the business and purposes for which it is created;

(4) To purchase, receive, lease or otherwise acquire, own, hold, improve, use, sell, convey, exchange, transfer and otherwise dispose of real and personal property, or any interest therein, or other assets wherever situated; and

(5) To incur liabilities and borrow money at rates of interest up to the market rate.

5. The governor shall appoint a board of directors to oversee the nonprofit corporation. The board shall consist of a total of sixteen members, who have demonstrated knowledge of housing and related issues. Such board shall include the following:

(1) A representative of real estate brokers and agents;

(2) A representative of residential appraisers;

(3) A representative of affordable housing advocates, which include homeless service providers, not-for-profit social service organizations and not-for-profit housing providers;

(4) A representative of the home construction industry;

(5) A representative of banking and savings and loan institutions;

(6) Five representatives of investors who have made capital investments in housing equity funds which have entered, or can reasonably be expected to enter, into service contracts with the nonprofit corporation, or representatives of the investment partners of such investors. If unable to select suitable members in this category, the governor may instead select additional representatives from subdivisions (1) to (5) of this subsection;

(7) By virtue of the office, the treasurer shall be a member of the board;

(8) By virtue of the office, the lieutenant governor shall be a member of the board;

(9) By virtue of the office, the governor shall be a member of the board;

(10) By virtue of the office, the secretary of state shall be a member of the board;

(11) By virtue of the office, the director of the department of economic development shall be a member of the board; and

(12) By virtue of the office, the director of the Missouri housing development commission shall be a member of the board.

6. Except for members serving by virtue of the office, the members' term of office shall be four years and until their successors are appointed, except that of the members first appointed, four shall be appointed for a term of two years, three shall be appointed for a term of three years, and three shall be appointed for a term of four years. Vacancies on the board shall be filled in the same manner as the original appointments, except that, if the vacancy occurs during an unexpired term, the appointment shall be for only the unexpired portion of that term.

7. Board members of the nonprofit corporation shall not be compensated for their services while serving on the board; however, board members may receive reimbursement for their actual and necessary expenses incurred in the performance of their duties.

8. The board shall elect chair and other such officers as it deems necessary for the conduct of its business. If so required by the board, an officer shall give bond, in such form and amounts and with such sureties as the board may provide, for the faithful discharge of such officer's duties, but the premiums for any such bond shall be borne by the nonprofit corporation.

9. The board shall employ all necessary personnel, fix their compensation, and provide suitable quarters and equipment for the operation of the housing equity fund.

10. The Missouri housing development commission may provide the necessary start-up costs for the nonprofit corporation by grant or loan and may provide subsequent operating funds as it determines.

11. The nonprofit corporation shall publish an annual report which shall include, but not be limited to, a description of its efforts in establishing and maintaining the operation of the housing equity fund, the types of projects invested in and fund expenditures made by the housing equity fund. Copies of such annual reports shall be submitted to the governor, the members of the general assembly and the Missouri housing development commission on or before February fifteenth of each year.

(L. 1993 H.B. 566 § 12)



Section 215.034 Housing trust fund created, purpose--funding--housing development commission, costs how paid, limitation--duties--fund exempt from lapse into general revenue.

Housing trust fund created, purpose--funding--housing development commission, costs how paid, limitation--duties--fund exempt from lapse into general revenue.

215.034. 1. The "Missouri Housing Trust Fund" is hereby established in the state treasury. At the conclusion of each fiscal year, the state treasurer shall allocate all moneys in the Missouri housing trust fund to the Missouri housing development commission for disbursement and investment as directed in this section. Moneys deposited in the fund shall include the designated funds received from the user fee established in section 59.319, money transferred from the Missouri housing development commission and any other amounts which may be received from grants, gifts, bequests, the state or federal government, or any other source. Moneys in the fund shall be used solely for the purposes established by sections 215.034 to 215.039.

2. All administrative costs of this program incurred by the Missouri housing development commission shall be paid from this fund, which costs annually shall not exceed two percent of the net annual revenues received into the fund.

3. In administering the Missouri housing trust fund, the Missouri housing development commission shall commit or expend the money annually deposited into the fund and all interest earned on the fund. All money annually deposited in and interest earned on the housing trust fund shall be expended solely for the purposes established in sections 215.034 to 215.039.

4. The unexpended balance existing in the fund at the end of any biennium year shall be exempt from the provisions of section 33.080 relating to the transfer of unexpended balances to the general revenue fund.

(L. 1994 H.B. 1745 § 215.035)



Section 215.036 Housing trust fund to be used for loans or grants for assistance to low-income persons or families--eligible persons.

Housing trust fund to be used for loans or grants for assistance to low-income persons or families--eligible persons.

215.036. 1. Housing trust fund moneys shall be used to financially assist, in whole or in part by loans or grants, the development of housing stock and to provide housing assistance to persons and families with incomes at or below the levels described in subsections 2 and 3 of this section. At least fifty percent of the loan or grant funds awarded over each two-year period, coincident with the biennium described in section 33.080, shall be awarded for such activities and projects for residential occupancy by persons and families with incomes at or below the levels described in subsection 3 of this section.

2. Persons or families are eligible under this subsection if the household combined adjusted gross income is equal to or less than the following percentages of the median family income for the geographical area:

Percent of State or Geographic Size of Household Area Family Median Income One person

35% Two persons

40% Three persons

45% Four persons 50% Five persons 54% Six persons 58% Seven persons

62% Eight persons

66% As used in this section, the term "geographical area" shall be based upon the metropolitan area or county designated as an area by the federal Department of Housing and Urban Development under section 8 of the United States Housing Act of 1937, as amended, for purposes of determining fair market rental rates in which the residential unit is located, or the median family income for the state of Missouri, whichever is larger.

3. Persons or families are eligible under this subsection if the household combined adjusted gross income is equal to or less than the following percentages of the median family income for the geographic area in which the residential unit is located, or the median family income for the state of Missouri, whichever is larger:

Percent of State or Geographic Size of Household Area Family Median Income One person

18% Two persons

20% Three persons

23% Four persons

25%Five persons 27% Six persons 29% Seven persons

31% Eight persons

33%

4. During each two-year period described in subsection 1 of this section, at least thirty percent of the funds dispersed under this act* shall be allocated to housing provider organizations which qualify as a "not-for-profit" organization as defined in chapter 355 or section 42(h)(5)(C) of the Internal Revenue Code of 1986.

(L. 1994 H.B. 1745 § 215.036 subsecs. 1 to 4)

*"This act" (H.B. 1745, 1994) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 215.037 Rental project receiving loan or grant to charge required gross rental rate--gross rental rate to include utilities, occupant paying utilities, rent to be reduced by utility allowance--certification by owner, requirements.

Rental project receiving loan or grant to charge required gross rental rate--gross rental rate to include utilities, occupant paying utilities, rent to be reduced by utility allowance--certification by owner, requirements.

215.037. 1. Any rental project or development receiving a loan or grant under sections 215.036 to 215.038 shall charge gross rental rates no greater than thirty percent of the maximum eligible household income for the assisted unit, for a period of eighteen years following final disbursement, or for the length of the loan, whichever is greater, or for any longer period of time imposed by the Missouri housing development commission. Gross rent includes the cost of any utilities other than telephone. If any utilities are paid directly by the occupant, the maximum rent that may be paid by the occupant is to be reduced by a utility allowance prescribed by the Missouri housing development commission. The owner of units shall, as a condition of receiving assistance, cause to be incorporated into the property title a legal covenant restating the provisions of this subsection.

2. The owner of any assisted unit shall annually certify to the Missouri housing development commission that each grant or loan recipient is charging rental rates in compliance with sections 215.036 to 215.038. The Missouri housing development commission may prescribe annual owner compliance forms and is authorized, in its discretion, to audit the records and accounts of the owner to verify the certification.

3. The owner of any assisted unit shall annually certify to the Missouri housing development commission that all tenants renting units from a project or development receiving a loan or grant under sections 215.036 to 215.038 are income eligible pursuant to sections 215.036 to 215.038. The Missouri housing development commission may prescribe annual owner compliance forms and is authorized, in its discretion, to audit the records and accounts of the owner to verify the certification.

(L. 1994 H.B. 1745 § 215.036 subsecs. 5, 6, 7)



Section 215.038 Projects eligible for assistance.

Projects eligible for assistance.

215.038. The following are projects eligible for assistance under sections 215.034 to 215.039:

(1) Limited equity cooperatives in multifamily units, which shall be considered rental housing, and the monthly cooperative fee shall be considered the rental rate, or detached units, in urban, rural, or suburban areas;

(2) Rent subsidies for newly constructed units or rehabilitated multifamily units otherwise assisted under this act*;

(3) Rent subsidies for existing units which are not in violation of municipal or county housing codes;

(4) Capacity building grants for not-for-profit housing corporations, as defined in subsection 4 of section 215.036, where the recipient serves a rural area and has been involved in housing construction, rehabilitation or services of the nature described in section 215.036 for less than four years;

(5) Matching funds for social services directly related to special needs tenants in assisted projects;

(6) Infrastructure improvement for eligible projects;

(7) New construction of permanent rental housing;

(8) Rehabilitation of vacant rental houses, or vacant multifamily units;

(9) New construction or rehabilitation of single-room occupancy units;

(10) New construction or rehabilitation of single-family housing;

(11) Shelters and related services for the homeless;

(12) Emergency aid such as temporary rental and mortgage payment and repairs to prevent homelessness;

(13) Provisions for rental housing for elderly and low-income residents of rural areas of Missouri by the Farmers Home Administration, or its successor agency;

(14) Mortgage insurance guarantees or payments for eligible projects; and

(15) Housing related services, including, but not limited to, home maintenance programs.

(L. 1994 H.B. 1745 § 215.036 subsec. 8)

*"This act" (H.B. 1745, 1994) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 215.039 Housing development commission, powers and duties in administering housing trust fund--report.

Housing development commission, powers and duties in administering housing trust fund--report.

215.039. 1. In administering the Missouri housing trust fund, the Missouri housing development commission may, in its discretion, enter into agreements with municipal or county government entities for the purpose of assisting programs of activities of such entities that meet the purposes of the Missouri housing trust fund established in sections 215.034 to 215.039.

2. The Missouri housing development commission is hereby granted all powers necessary to carry out the purposes of sections 215.034 to 215.039, including the authority to write rules and regulations pursuant to section 215.030 and chapter 536.

3. The Missouri housing development commission shall publish an annual report which shall include, but not be limited to, the types of projects assisted and fund expenditures made by the Missouri housing trust fund. Copies of such annual reports shall be submitted to the governor and the members of the general assembly on or before January fifteenth of each year.

(L. 1994 H.B. 1745 § 215.038)



Section 215.040 Fees for insuring loans, use of proceeds.

Fees for insuring loans, use of proceeds.

215.040. The commission shall charge a reasonable fee on all loans not federally insured to insure said loans. The proceeds of said fees shall be deposited in a separate fund to be known as the "Housing Insured Loan Fund". This fund shall be deposited when received in a bank approved for deposit of state funds. No moneys shall be withdrawn from the fund except to be used for the purchase of mortgage insurance or to pay for any losses on said loans.

(L. 1969 H.B. 130 § 7)



Section 215.054 Mental health housing trust fund, created--transfers to the fund, interest, how used--department of mental health to select projects, commission approval--moneys not to lapse--St. Joseph state hospital proceeds, use of funds.

Mental health housing trust fund, created--transfers to the fund, interest, how used--department of mental health to select projects, commission approval--moneys not to lapse--St. Joseph state hospital proceeds, use of funds.

215.054. 1. The commission shall administer, in cooperation with the department of mental health, a fund to be known as the "Mental Health Housing Trust Fund", which is hereby created in the state treasury.

2. Notwithstanding any other provision of the law to the contrary, any proceeds received by the state from the sale of surplus real property formerly used by the department of mental health shall, upon appropriation, be paid into the mental health housing trust fund. Moneys in the mental health housing trust fund shall be invested by the state treasurer in the same deposits and obligations in which state funds are authorized by law to be invested; except that, the income accruing from such funds shall be credited to the mental health housing trust fund on an annual basis.

3. Interest earned on moneys held in the mental health housing trust fund may, upon appropriation, be used to:

(1) Finance the rental, purchase, construction or substantial rehabilitation of community-based housing for clients of the department of mental health who have a mental illness, developmental disability or are chemically dependent, through grants or loans or both;

(2) Support department of mental health housing voucher expenses for department of mental health clients;

(3) Pay subsidies and administrative costs of consumer home-ownership programs, for the department of mental health clients;

(4) Provide matching grants for federal, state or local housing projects which serve clients of the department of mental health;

(5) Fifty percent of proceeds from the sale of habilitation center property shall, subject to appropriations, be used for the construction or substantial renovation of habilitation centers.

4. The department of mental health shall work in cooperation with the commission in selecting the projects which are to be funded. The commission shall review the proposals for financial feasibility. The commission shall fund those projects which are financially feasible and which are approved by the department of mental health, in the priority order established by the department. To the maximum extent possible, the proceeds of the sale of surplus property formerly used by the department of mental health shall be invested in those municipalities which comprised the population catchment area of the facility being disposed of and in other municipalities in great need as determined by the department.

5. The commission shall manage the mental health housing trust fund. Such management shall include, but not be limited to, accepting deposits, reviewing and funding projects approved by the department of mental health, and reporting to the department of mental health on fund activities.

6. Notwithstanding the provisions of section 33.080 to the contrary, money in the fund shall not be transferred and placed to the credit of general revenue at the end of the biennium, except by appropriation.

7. Notwithstanding the provisions of subsection 2 of this section, the proceeds of the sale of real property known as the St. Joseph State Hospital shall not be paid into the mental health housing trust fund but shall be used for the construction of the new state hospital in St. Joseph, Missouri.

(L. 1993 S.B. 388, A.L. 1994 S.B. 742)



Section 215.060 Loans made, purchased, when.

Loans made, purchased, when.

215.060. 1. The commission may make mortgage loans for the construction and rehabilitation of such residential housing as in the judgment of the commission has promise of supplying well-planned, well-designed housing for low and moderate income persons or families in locations where there is a need for such housing. Such loans may include interim as well as permanent loans, and the housing may include ancillary commercial and other appurtenant facilities to the extent permitted by applicable commission regulations.

2. The commission may make loans to approved mortgagors which may develop and operate residential housing projects under sections 215.010 to 215.250 on a rental, cooperative or condominium basis.

3. The commission may make or purchase low interest loans to approved mortgagors in connection with weatherization of single family and multifamily dwellings.

4. The commission shall establish a program to make loans to approved mortgagors for the purchase and development of owner-occupied multiunit dwellings of not more than four units and other residential rental property located within one-fourth of a mile from the residence of the owner of such residential rental property.

5. All single family and multifamily dwellings constructed under section 215.030 shall be built according to weatherization standards established by the Missouri housing development commission in consultation with the department of natural resources.

(L. 1969 H.B. 130 §§ 10, 11, A.L. 1974 H.B. 1190, A.L. 1982 H.B. 1501, A.L. 1985 H.B. 484, A.L. 1993 H.B. 566)



Section 215.062 Weatherization loan program, commission to continue.

Weatherization loan program, commission to continue.

215.062. The Missouri housing development commission, or its successor agency, shall continue to implement the home improvement and weatherization loan program which was in effect prior to June 18, 1991. The commission may contract with local political subdivisions and nonprofit organizations pursuant to criteria developed by the commission to further the goals of the home improvement and weatherization loan program.

(L. 1991 S.B. 185 § 2)

Effective 6-18-91



Section 215.070 Debt service reserve fund--deposits to--investment of.

Debt service reserve fund--deposits to--investment of.

215.070. The commission may establish a special fund to be known as the "Debt Service Reserve Fund", and shall pay into such debt service reserve fund:

(1) Any moneys appropriated and made available by the state for the purposes of such fund;

(2) Any proceeds from the sale of bonds by the commission, to the extent provided in the resolution of the commission authorizing the issuance thereof; and

(3) Any other moneys which may be made available to the commission for the purpose of such fund from any other source or sources. All moneys held in the debt service reserve fund shall be invested in accordance with subdivision (9) of section 215.030 and as the commission may by resolution determine.

(L. 1969 H.B. 130 § 12, A.L. 1972 H.B. 1259, A.L. 1974 H.B. 1190, A.L. 1975 H.B. 949, A.L. 1985 H.B. 484)



Section 215.080 Commission to set interest rate.

Commission to set interest rate.

215.080. The commission may set from time to time the interest rates at which it shall make loans, keeping its interest rates at the lowest level consistent with the commission's cost of operation and its responsibilities to the holders of its bonds, bond anticipation notes and other responsibilities.

(L. 1969 H.B. 130 § 13)



Section 215.090 Limited dividend approved--mortgagor's earnings limited--net earnings, how computed.

Limited dividend approved--mortgagor's earnings limited--net earnings, how computed.

215.090. With respect to an approved mortgagor which is a limited dividend corporation, the net earnings of such approved mortgagor shall be limited to an amount not to exceed a percentage per annum established by the commission of such approved mortgagor's equity in a development. The equity in a development shall consist of the difference between the amount of the mortgage loaned and the project cost or the difference between the mortgage as reduced by payment to principal and the project cost. The commission shall at the time of establishing such percentage consider such factors as financial risk, location of the development, proposed use of the residential facilities and management cost. The equity in any development may be increased by the actual cost of capital improvements approved by the commission and by reduction of the mortgage in payment to principal. Any acceleration of payment to principal shall be subject to prior approval of the commission. With respect to every development the commission shall, pursuant to rules and regulations adopted by it, establish such approved mortgagor's initial equity at the time of making the final mortgage advance. Such net earnings shall be computed after deducting from gross earnings the following:

(1) All costs and expenses of maintenance and operation;

(2) Amounts paid for taxes, assessments, insurance premiums and other similar charges;

(3) Amounts paid annually by the approved mortgagor to principal and interest on the mortgage note or notes then outstanding. The development plan may contain provisions, satisfactory to the commission that any surplus earnings in excess of the rate of net earnings provided in sections 215.010 to 215.250 may be held by the corporation as a reserve for maintenance of such rate of return in the future and may be used by the corporation to offset any deficiency in such rate of return which may have occurred in prior years; or may be used to accelerate the amortization payments; or for the enlargement of the project; or for reduction in rentals therein; provided, that any excess of such surplus earnings remaining at the termination of the loan shall be turned over by the corporation to the commission.

(L. 1969 H.B. 130 § 14, A.L. 1974 H.B. 1190, A.L. 1985 H.B. 484, A.L. 1989 S.B. 167)



Section 215.100 Commission to regulate amortization period.

Commission to regulate amortization period.

215.100. The ratio of loan to project cost and the amortization period of loans made by the commission shall be determined in accordance with regulations formulated and published by the commission.

(L. 1969 H.B. 130 § 15)



Section 215.110 Discrimination prohibited.

Discrimination prohibited.

215.110. The commission shall require that occupancy of all housing financed or otherwise assisted under sections 215.010 to 215.250 be open to all persons regardless of race, national origin, religion, or creed, and that contractors and subcontractors engaged in the construction or rehabilitation of such housing shall provide equal opportunity for employment, without discrimination as to race, national origin, religion or creed.

(L. 1969 H.B. 130 § 16)



Section 215.120 Issuance of bonds or notes authorized.

Issuance of bonds or notes authorized.

215.120. 1. The commission may from time to time issue its negotiable revenue bonds or notes in such principal amount, as, in the opinion of the commission, shall be necessary to provide sufficient funds for achieving its corporate purposes, including the making of mortgage loans for residential housing to be occupied by low and moderate income persons; for the rehabilitation of existing structures so occupied; for the construction of residential housing and appurtenant community facilities as provided in sections 215.010 to 215.250; for establishment of reserves to secure such bonds and notes; and all other expenditures of the commission incident to and necessary to carry out its corporate purposes and powers.

2. The commission may from time to time issue renewal notes, issue bonds to pay such notes, and whenever it deems refunding expedient, to refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partly to refund bonds then outstanding and partly for any other purpose. The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

3. The notes and bonds issued under sections 215.010 to 215.250 shall be authorized by resolution of the members of the commission, shall bear such date or dates, and shall mature at such time or times, in the case of any note, or any renewal thereof, not exceeding twenty years, from the date of issue of such original note, and in the case of any bond not exceeding fifty years from the date of issue, as the resolution may provide. The notes and bonds shall bear interest at such rate, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places and be subject to such terms of redemption as such resolution or resolutions may provide. The notes and bonds of the commission may be sold by the commission, at public or private sale, at such price or prices as the commission shall determine.

4. The state shall not be liable on notes or bonds of the commission and such notes and bonds shall not be a debt of the state, and such notes and bonds shall contain on the face thereof a statement to such effect.

(L. 1969 H.B. 130 §§ 17 to 20)



Section 215.130 Resolution authorizing issue of bonds or notes may provide what.

Resolution authorizing issue of bonds or notes may provide what.

215.130. A resolution of the commission authorizing the issuance of any notes or bonds or any issue thereof under sections 215.010 to 215.250 may provide for:

(1) Pledging all or any part of the fees and charges made or received by the commission and all or any part of the moneys received in payment of mortgage loans and interest thereon and other moneys received or to be received, to secure the payment of the notes or bonds or of any issue thereof, and subject to such agreements with bondholders or noteholders as may then exist;

(2) Pledging all or any part of the revenue of the commission, including payments or income from mortgages or obligations owned or held by the commission, to secure the payment of notes or bonds issued under sections 215.010 to 215.250 or of any issue of such notes or bonds, subject to such agreements with noteholders or bondholders as may then exist;

(3) Pledging of any loan, grant, or contribution from the federal, state, or local government, if authorized by the terms of such loan, grant or contribution;

(4) The use and disposition of the gross income from mortgages owned by the commission and payment of principal of mortgages owned by the commission;

(5) The setting aside of reserves or sinking funds and the regulation and disposition thereof;

(6) Limitations on the purpose to which the proceeds of sale of notes or bonds may be applied and pledging such proceeds to secure the payment of the notes or bonds or of any issue thereof;

(7) Limitations on the issuance of additional notes or bonds; the terms upon which additional notes or bonds may be issued and secured and the refunding of outstanding or other notes or bonds; (8) The procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which must consent thereto and the manner in which such consent may be given;

(9) Vesting in a trustee or trustees such property, rights, powers and duties in trust as the commission may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the bondholders pursuant to sections 215.010 to 215.250 and limiting or abrogating the right of the bondholders to appoint a trustee or limiting the rights, powers and duties of such trustee;

(10) Any other matters of like or different character, which in any way affect the security or protection of the notes or bonds issued by the commission.

(L. 1969 H.B. 130 § 21)



Section 215.140 Commission members not personally liable on notes or bonds.

Commission members not personally liable on notes or bonds.

215.140. No member of the commission or any authorized person executing the notes or bonds shall be liable personally on the notes or bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

(L. 1969 H.B. 130 § 22)



Section 215.150 Redemption of notes and bonds.

Redemption of notes and bonds.

215.150. The commission, subject to the terms of any agreements with noteholders or bondholders as may then exist, shall have power out of any funds available therefor and not otherwise committed, to purchase notes or bonds of the commission which shall thereupon be cancelled at a price not exceeding: (a) if the notes or bonds are redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereon, or (b) if the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.

(L. 1969 H.B. 130 § 23)



Section 215.160 Indebtedness limited, exception.

Indebtedness limited, exception.

215.160. The commission shall not have outstanding at any one time bonds and notes for any of its purposes in an aggregate principal amount exceeding two hundred million dollars, excluding bonds and notes issued to refund outstanding bonds and notes; provided, however, that the limitation contained in this section shall not apply to any bonds or notes of the commission which are secured, directly or indirectly, by first mortgage loans which have been insured or guaranteed by an agency or instrumentality of the United States, or any bonds or notes of the commission which at the time of issuance are rated not lower than "Aa" by Moody's Investors Service, Inc., in the case of long-term obligations or rated Moody's "Investment Grade I" by Moody's Investors Service, Inc., in the case of short-term obligations; or rated not lower than "AA" by Standard & Poor's Corporation in the case of long-term obligations or rated "SP-1+" by Standard & Poor's Corporation in the case of short-term obligations, or the equivalent ratings by Moody's Investors Service, Inc., or Standard & Poor's Corporation in the event the ratings described in this section are changed.

(L. 1969 H.B. 130 § 24, A.L. 1974 H.B. 1190, A.L. 1985 H.B. 484)



Section 215.170 Default, trustee appointed when, powers of trustee.

Default, trustee appointed when, powers of trustee.

215.170. 1. If the commission defaults in the payment of principal or interest on any issue of notes or bonds after the same shall become due, whether at maturity or upon call for redemption, and such default continues for a period of thirty days or if the commission fails or refuses to comply with the provisions of sections 215.010 to 215.250, or defaults in any agreement made with the holders of any issue of notes or bonds, the holders of twenty-five percent in aggregate principal amount of the notes or bonds of such issue then outstanding may appoint a trustee to represent the holders of such notes or bonds for the purposes set forth in this section and sections 215.180 and 215.190.

2. The trustee appointed pursuant to subsection 1 may, and upon written request of the holders of twenty-five percent in principal amount of such notes or bonds then outstanding shall, in his own name:

(1) Enforce all rights of the noteholders or bondholders including the right to require the commission to collect fees and charges and interest and amortization payments on mortgage loans made by it adequate to carry out any agreement as to, or pledge of, such fees and charges and interest and amortization payments of such mortgages and other properties, and to require the commission to carry out any other agreements with the holders of such notes or bonds and to perform its duties under sections 215.010 to 215.250;

(2) Bring suit upon such notes or bonds;

(3) Require the commission to account as if it were the trustee of an express trust for the holders of such notes or bonds;

(4) Enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such notes or bonds; or

(5) Declare all such notes or bonds due and payable; and if all defaults shall be made good, then, with the consent of the holders of twenty-five percent of the principal amount of such notes or bonds then outstanding, to annul such declaration and its consequences.

3. In addition to the powers granted in subsections 1 and 2 the trustee shall have and possess all of the powers necessary or appropriate for the exercise of any functions specifically set forth herein or incident to the general representation of bondholders and noteholders in the enforcement and protection of their rights.

(L. 1969 H.B. 130 §§ 25, 26, 27)



Section 215.180 Venue of action, notice, how given.

Venue of action, notice, how given.

215.180. The venue of any action or proceeding brought by the trustee under section 215.170 shall be in Cole County. Before declaring the principal of notes or bonds due and payable, the trustee shall first give thirty days' notice in writing to the governor, to the commission and to the attorney general of the state of Missouri.

(L. 1969 H.B. 130 § 28)



Section 215.190 Notes and bonds, approved securities.

Notes and bonds, approved securities.

215.190. The notes and bonds of the commission are securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations, and other persons carrying on an insurance business, all banks, trust companies, savings associations, savings and loan associations, investment companies, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them.

(L. 1969 H.B. 130 § 29)



Section 215.200 Property and obligations of commission tax exempt.

Property and obligations of commission tax exempt.

215.200. The commission shall not be required to pay any taxes and assessments to the state of Missouri, or any county, municipality or other governmental subdivision of the state of Missouri, upon any of its property or upon its obligations or other evidences of indebtedness pursuant to the provisions of sections 215.010 to 215.250, or upon any moneys, funds, revenues or other income held or received by the commission, and the notes and bonds of the commission and the income therefrom shall at all times be exempt from taxation, as aforesaid, except for death and gift taxes, taxes on transfers, sales taxes, real property taxes and business and occupation taxes.

(L. 1969 H.B. 130 § 30)



Section 215.210 Services commission may provide for nonprofit corporations.

Services commission may provide for nonprofit corporations.

215.210. The commission is authorized to provide to nonprofit corporations such advisory, consultative, training and education services as will assist them to become owners of housing constructed or rehabilitated under sections 215.010 to 215.250. Advisory and education services may include, but are not necessarily limited to, technical and professional planning assistance, the preparation and promulgation of organizational planning and development outlines and guides, consultation services, training courses, seminars and lectures, the preparation and dissemination of newsletters and other printed materials and the services of field representatives. The commission is also authorized to provide nonprofit corporations with advisory, consultative, technical, training and educational services in the management of residential housing, including but not limited to home management and training and advisory services for the residents so as to promote efficient and harmonious management thereof.

(L. 1969 H.B. 130 § 31)



Section 215.220 Commission funds not to inure to private persons, exceptions.

Commission funds not to inure to private persons, exceptions.

215.220. No part of the funds of the commission shall inure to the benefit of or be distributable to its members or officers or other private persons except that the commission shall be authorized and empowered to pay reasonable compensation, other than to the members of the commission, for services rendered and to make loans as previously specified in furtherance of its purpose, provided that no such loans shall be made to any member of the commission.

(L. 1969 H.B. 130 § 32)



Section 215.230 Termination or dissolution of commission, effect of.

Termination or dissolution of commission, effect of.

215.230. Upon termination or dissolution, all rights and properties of the commission, including the housing development fund, shall pass to and be vested in the state of Missouri, subject to the rights of lienholders and other creditors.

(L. 1969 H.B. 130 § 33)



Section 215.240 Audit, copies, who shall receive.

Audit, copies, who shall receive.

215.240. The commission shall cause an annual audit to be made by an independent certified public accountant of its books, accounts, and records, with respect to its receipts, disbursements, contracts, mortgages, leases, assignments, loans and all other matters relating to its financial operations, including those of the housing development fund. The person performing such audit shall furnish copies of the audit report to the state auditor, where they shall be placed on file and made available for inspection by the general public. The person performing such audit shall also furnish copies of the audit report to the governor, the speaker of the house of representatives, the president of the senate and the majority and minority leaders of both houses.

(L. 1969 H.B. 130 § 34)



Section 215.246 Grants or loans not awarded without implementation of certain oversight procedures (Kansas City).

Grants or loans not awarded without implementation of certain oversight procedures (Kansas City).

215.246. Beginning July 1, 2006, the commission shall not award grants or loans to any home rule city with more than four hundred thousand inhabitants and located in more than one county unless the governing body of such city has implemented oversight procedures to review expenditures and development plans for all housing contracts in excess of one hundred thousand dollars.

(L. 2005 H.B. 58 merged with S.B. 210)



Section 215.250 Repayment of general revenue funds.

Repayment of general revenue funds.

215.250. Any funds appropriated from general revenue for the administrative cost of operating the state housing development commission shall be reimbursed by the commission to general revenue as funds become available to the commission.

(L. 1969 H.B. 130 § 35)



Section 215.261 Commission on regulatory barriers to affordable housing created--purpose--report due when, filed with whom.

Commission on regulatory barriers to affordable housing created--purpose--report due when, filed with whom.

215.261. The "State Commission on Regulatory Barriers to Affordable Housing" is hereby created. The commission shall identify federal, state and local regulatory barriers to affordable housing and recommend means to eliminate such barriers. The commission shall report its findings, conclusions and recommendations in a report to be filed no later than August 31, 1995, and August thirty-first of each year thereafter, with the speaker of the house of representatives, the president pro tempore of the senate and the governor. The commission may also provide a copy of its report to any unit of federal, state or local government.

(L. 1994 H.B. 1745 § 1 subsec. 1)



Section 215.262 Members of commission, appointment, qualifications--terms--vacancies how filled--removal of members--expenses.

Members of commission, appointment, qualifications--terms--vacancies how filled--removal of members--expenses.

215.262. The commission shall consist of nine voting members, seven of which shall be appointed by the governor by and with the advice and consent of the senate. The appointed commission members shall include two residential general contractors, two citizens at large, one residential land developer, one residential architect and one residential engineer. The chief administrative officers of the Missouri housing development commission and the Missouri department of economic development shall also be members of the commission and shall retain their memberships on the commission for the duration of their service to the Missouri housing development commission and the Missouri department of economic development. The commission may, in its discretion, establish other ex officio members as it deems prudent, who shall stand appointed and qualified for membership on the commission upon the resolution of the commission. Members of the commission shall serve for terms of three years, but of the first members appointed, three shall serve for a term of one year, two shall serve for a term of two years and two shall serve for a term of three years. Vacancies on the commission shall be filled for the unexpired term in the same manner as original appointments are made. The commission may remove any of its members for cause after hearing. Members of the commission on regulatory barriers to affordable housing shall receive no compensation for their services, but may be reimbursed for actual and necessary expenses incurred by them in the performance of their duties.

(L. 1994 H.B. 1745 § 1 subsec. 2)



Section 215.263 Affordable housing defined, staff to be provided by department of economic development.

Affordable housing defined, staff to be provided by department of economic development.

215.263. 1. For purposes of sections 215.261 to 215.263, the term "affordable housing" means all residential structures newly constructed or rehabilitated, which a person earning one hundred fifteen percent or less of the median income for the person's county, as determined by the United States Census Bureau's American Community Survey, based on the most recent of five-year period estimate data in which the final year of the estimate ends in either zero or five, could afford if spending twenty-nine percent of that person's gross income annually on such housing.

2. Clerical, research and general administrative support staff for the commission shall be provided by the Missouri department of economic development.

(L. 1994 H.B. 1745 § 1 subsecs. 3, 4, A.L. 2010 H.B. 1965)

Effective 4-01-11, see § 135.204



Section 215.300 Definitions.

Definitions.

215.300. As used in sections 215.300 to 215.318, the following terms mean:

(1) "Additional subsidies", subsidies provided by the Missouri housing development commission to the owner of a subsidized multifamily rental housing project pursuant to section 215.311;

(2) "Administering agency", the Missouri housing development commission;

(3) "Affordable rent", a rent amount less than or equal to thirty percent of a family's income;

(4) "Expand affordability", to reduce the cost of the housing to one or more low income tenants;

(5) "HUD", the United States Department of Housing and Urban Development, and shall include the Federal Housing Administration and a local housing authority when it is acting to administer a HUD program;

(6) "Low income tenant", a tenant who is a person or group of persons residing in the same housing accommodation so long as the total income for all such persons for the most recent twelve-month period is less than or equal to fifty percent of the median income for the area, as defined by HUD, in accordance with section 1437a, Title 42, United States Code;

(7) "Low income unit", a housing unit for which the annual rental charge is less than or equal to thirty percent of the maximum annual income for a low income tenant;

(8) "Moderate income tenant", a tenant who is a person or group of persons residing in the same housing accommodation so long as the total income for all such persons for the most recent twelve-month period is more than fifty percent but less than or equal to eighty percent of the median income for the area, as defined by HUD, in accordance with section 1437a, Title 42, United States Code;

(9) "Moderate income unit", a housing unit for which the annual rental charge is less than or equal to thirty percent of the maximum annual income for a moderate income tenant;

(10) "Mortgage prepayment", repayment of outstanding debt on a loan issued pursuant to a federal mortgage insurance program, prior to the maturity date of the loan;

(11) "Multifamily rental housing project", a building or buildings under common ownership and containing four or more rental units that were constructed or substantially rehabilitated pursuant to a federal mortgage insurance program;

(12) "Prepayment restriction", any limitation imposed by the federal government with regard to the repayment of outstanding debt on a loan issued pursuant to a federal mortgage insurance program, prior to the maturity date of the loan, without the prior approval of the secretary of the Department of Housing and Urban Development.

(L. 1989 H.B. 378 § 17)



Section 215.305 Law to apply to all multifamily rental housing projects constructed or rehabilitated pursuant to National Housing Act.

Law to apply to all multifamily rental housing projects constructed or rehabilitated pursuant to National Housing Act.

215.305. The provisions of sections 215.300 to 215.318 shall apply to all multifamily rental housing projects in any city or town in this state constructed or substantially rehabilitated pursuant to sections 236 and 221(d)(3) of the National Housing Act, as amended.

(L. 1989 H.B. 378 § 18)



Section 215.307 Owners of multifamily housing projects eligible for additional subsidies, when.

Owners of multifamily housing projects eligible for additional subsidies, when.

215.307. Any owner of a multifamily housing project subject to the provisions of sections 215.300 to 215.318 which is or will become eligible for mortgage prepayment without the prior approval of the secretary of the Department of Housing and Urban Development shall be eligible for additional subsidies under the provisions of sections 215.300 to 215.318.

(L. 1989 H.B. 378 § 19)



Section 215.309 Missouri housing commission to review certain records and develop report on subsidizing multifamily rental housing projects, when--content--plans of action to be provided tenants and public.

Missouri housing commission to review certain records and develop report on subsidizing multifamily rental housing projects, when--content--plans of action to be provided tenants and public.

215.309. 1. The Missouri housing development commission shall review HUD, state, and local public records and produce a report on subsidized multifamily rental housing projects in the state by December 31, 1989. Such report shall include:

(1) The name and address of the owner of record of the property;

(2) The name and address of the management company of the property;

(3) The name and address of the property mortgagee;

(4) Details on the type or types of subsidy the property is receiving;

(5) The number of units of the property covered by each subsidy;

(6) The earliest and latest possible date under current agreements for termination of each subsidy extended to the property;

(7) Copies of the individual regulatory agreements for each of the buildings;

(8) Any additional contractual agreements between HUD and the building owner, except those not available under the Freedom of Information Act, as amended;

(9) Any state or local subsidies, waivers, or variances granted to the* owner of the property with regard to the specific subsidized multifamily rental housing project.

2. Such report shall be made available to the public.

3. Upon publication of the report, the administering agency shall distribute copies to owners of the following subsidized multifamily rental housing projects and said owners shall provide said information to their current and new tenants:

(1) The name and address of the owner of record of the property;

(2) The name and address of the management company for the property;

(3) The name and address of the property mortgagee;

(4) Details on the type of subsidy the property is receiving;

(5) The number of units of the property covered by each subsidy;

(6) The earliest and latest possible date under current agreements for termination of each subsidy extended to the property.

4. As state and local government agencies are provided with notices of intent to prepay, plans of action, and other information under Title II of the United States Housing and Community Development Act of 1987, they shall provide such information to tenants dwelling at the relevant property and also to their representatives and also make it available to the public.

(L. 1989 H.B. 378 § 20)

*Word "the" does not appear in original rolls.



Section 215.311 Owners to file request for additional subsidies, form--plan to expand affordability required, content--agreements entered into by commission may include certain incentives.

Owners to file request for additional subsidies, form--plan to expand affordability required, content--agreements entered into by commission may include certain incentives.

215.311. 1. An owner of a multifamily rental housing project seeking additional subsidies for the property shall file with the Missouri housing development commission a request for subsidies in such form and manner as the Missouri housing development commission shall prescribe. Upon receipt of a notice of intent, the Missouri housing development commission shall provide the owner with such information as the owner needs to prepare a plan to expand affordability, which information shall include a description of the state incentives authorized under sections 215.300 to 215.318 and the affordability restrictions placed on properties whose owners are granted the additional subsidies. The owner may submit the plan to expand affordability to the Missouri housing development commission in such form and manner as the Missouri housing development commission shall prescribe.

2. The plan to expand affordability shall include:

(1) A description of any incentive that the owner is requesting from the state or local government agencies as determined by prior consultation between the owner and any appropriate state or local agencies;

(2) An assessment of the effect of the grant of the proposed incentives on present and future tenants dwelling at the property, including, but not limited to, affordability and maintenance of units of the property;

(3) Any other information that the Missouri housing development commission determines is necessary to achieve the purposes of sections 215.300 to 215.318.

3. The owner may from time to time revise and amend the plan of action as may be necessary to obtain approval of the plan under this section.

4. After receiving a plan of action from an owner of a multifamily rental housing project, the Missouri housing development commission may enter into such agreements as are necessary to satisfy the criteria for approval under section 215.314.

5. Such agreements may include the provision to the owner by the state or local government of one or more of the following incentives that the Missouri housing development commission determines to be necessary including:

(1) State income tax credits, pursuant to section 32.115;

(2) Recommendations to local governments to grant property tax abatements;

(3) Financing for second mortgages from the housing development fund as established by section 215.050;

(4) Grants from the housing development fund as established by section 215.050.

(L. 1989 H.B. 378 § 21)



Section 215.314 Owner obtaining subsidy must agree to certain requirements including rental rates--certification of rent for each subsidy unit and qualification of tenants to be filed, when--tenant's right to petition for lower rent, when.

Owner obtaining subsidy must agree to certain requirements including rental rates--certification of rent for each subsidy unit and qualification of tenants to be filed, when--tenant's right to petition for lower rent, when.

215.314. The Missouri housing development commission shall not make additional subsidies to a multifamily rental housing project unless the owner enters into such agreements with the state or local government agency as are necessary to assure that:

(1) The housing will be retained as housing affordable for low income families or persons, and moderate income families or persons for the remaining term of the mortgage or until the term of any subsidy contract expires or an additional twenty years, whichever is longer, and throughout such extended period, adequate expenditures shall be made for maintenance and operation of the housing;

(2) The owner shall not charge or attempt to charge rents in excess of those deemed affordable to low income families for forty percent of those units becoming available to new tenants following vacation of a subsidized unit by previous tenants, and the owner shall not charge or attempt to charge rents in excess of those deemed affordable to moderate income families for the remaining sixty percent of the subsidized units becoming available following vacation by previous tenants;

(3) Following any vacation of a moderate or low income unit by its occupants the owner shall rent the unit to a household that qualifies as a low income household or moderate income household on its initial occupancy of the unit;

(4) The owner shall not increase rents on additional subsidy units more than one time every twelve months nor by more than a percentage amount equal to the percentage increase in the CPI for the preceding year unless the administering agency approves a greater increase due to extraordinary circumstances;

(5) The owner shall seek to retain, renew, extend and utilize, to the greatest extent feasible, any financing or subsidy arrangements available to the project which would expand the affordability of the housing;

(6) The owner shall not refuse to accept housing vouchers and section 8 existing housing certificates from tenants in partial payment of rent due;

(7) The owner shall not discriminate against any household desiring to rent a subsidized unit on the basis of the household's receipt of any public assistance payments or utilization of housing vouchers or section 8 existing housing certificates;

(8) Each year following grant of the additional subsidies, no later than sixty days following the anniversary date of the first grant of additional subsidies, the owner of the multifamily rental housing project shall submit a written certification to the administering agency on a form provided by the administering agency which set forth the rent of each additional subsidy unit held by the owner as of the date of the certification and which certifies to the administering agency that the occupants of each additional subsidy unit qualified as a low income household or moderate income household on the date of initial occupancy of the additional subsidy unit by that household;

(9) Any tenant residing in a multifamily rental housing project receiving additional subsidies may petition the administering agency for a downward adjustment of rent, if the tenant is paying rent in excess of thirty percent of his* income.

(L. 1989 H.B. 378 § 22)

*Word "their" appears in original rolls.



Section 215.316 Public hearing and consultations required before subsidies granted.

Public hearing and consultations required before subsidies granted.

215.316. Prior to entering agreements to grant additional subsidies to the owner of a subsidized multifamily rental housing project, the Missouri housing development commission shall consult with the owner, the tenants, the local government, and HUD and shall hold a public hearing. The Missouri housing development commission shall give due consideration to any comments submitted by the tenants and the local government with regards to the expansion of affordability.

(L. 1989 H.B. 378 § 23)



Section 215.318 Agreement to supersede municipal or county ordinances--owners not required to request subsidies.

Agreement to supersede municipal or county ordinances--owners not required to request subsidies.

215.318. 1. The provisions of any agreement to grant additional subsidies to an owner shall supersede any municipal or county ordinance covering the same subject matter.

2. Nothing contained in sections 215.300 to 215.318 shall be construed to require an owner to enter into any agreements referred to in such sections or to accept subsidies set out in these sections.

(L. 1989 H.B. 378 §§ 24, 25)



Section 215.327 Assistance request for multifamily rental units, commission to notify chief elected official of city or county before approval.

Assistance request for multifamily rental units, commission to notify chief elected official of city or county before approval.

215.327. After August 28, 1994, before the commission approves any assistance for multifamily rental housing of twelve or more units, the commission shall notify the chief elected official of the city or, if not within a city, notify the chief elected official of the county in which proposed site is located, of the request to the commission for assistance for multifamily rental housing and invite written comments from the chief elected official of the city or county within thirty days before taking action on the assistance request.

(L. 1994 H.B. 1766 § 215.252)









TITLE XIII CORRECTIONAL AND PENAL INSTITUTIONS

Chapter 217 Department of Corrections

Section 217.010 Definitions.

Definitions.

217.010. As used in this chapter and chapter 558, unless the context clearly indicates otherwise, the following terms shall mean:

(1) "Administrative segregation unit", a cell for the segregation of offenders from the general population of a facility for relatively extensive periods of time;

(2) "Board", the board of probation and parole;

(3) "Chief administrative officer", the institutional head of any correctional facility or his designee;

(4) "Correctional center", any premises or institution where incarceration, evaluation, care, treatment, or rehabilitation is provided to persons who are under the department's authority;

(5) "Department", the department of corrections of the state of Missouri;

(6) "Director", the director of the department of corrections or his designee;

(7) "Disciplinary segregation", a cell for the segregation of offenders from the general population of a correctional center because the offender has been found to have committed a violation of a division or facility rule and other available means are inadequate to regulate the offender's behavior;

(8) "Division", a statutorily created agency within the department or an agency created by the departmental organizational plan;

(9) "Division director", the director of a division of the department or his designee;

(10) "Local volunteer community board", a board of qualified local community volunteers selected by the court for the purpose of working in partnership with the court and the department of corrections in a reparative probation program;

(11) "Nonviolent offender", any offender who is convicted of a crime other than murder in the first or second degree, involuntary manslaughter, kidnapping, rape in the first degree, forcible rape, sodomy in the first degree, forcible sodomy, robbery in the first degree or assault in the first degree;

(12) "Offender", a person under supervision or an inmate in the custody of the department;

(13) "Probation", a procedure under which a defendant found guilty of a crime upon verdict or plea is released by the court without imprisonment, subject to conditions imposed by the court and subject to the supervision of the board;

(14) "Volunteer", any person who, of his own free will, performs any assigned duties for the department or its divisions with no monetary or material compensation.

(L. 1982 H.B. 1196 § 2, A.L. 1984 S.B. 611, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763, A.L. 1995 H.B. 424, A.L. 1997 H.B. 823 merged with S.B. 430, A.L. 2013 H.B. 215)



Section 217.015 Divisions created--sections authorized--purpose of department--women offender program established, purpose--advisory committee established, membership, purpose.

Divisions created--sections authorized--purpose of department--women offender program established, purpose--advisory committee established, membership, purpose.

217.015. 1. The department shall supervise and manage all correctional centers, and probation and parole of the state of Missouri.

2. The department shall be composed of the following divisions:

(1) The division of human services;

(2) The division of adult institutions;

(3) The board of probation and parole; and

(4) The division of offender rehabilitative services.

3. Each division may be subdivided by the director into such sections, bureaus, or offices as is necessary to carry out the duties assigned by law.

4. The department shall operate a women offender program to be supervised by a director of women's programs. The purpose of the women offender program shall be to ensure that female offenders are provided a continuum of supervision strategies and program services reflecting best practices for female probationers, prisoners and parolees in areas including but not limited to classification, diagnostic processes, facilities, medical and mental health care, child custody and visitation.

5. There shall be an advisory committee under the direction of the director of women's programs. The members of the committee shall include the director of the office on* women's health, the director of the department of mental health or a designee and four others appointed by the director of the department of corrections. The committee shall address the needs of women in the criminal justice system as they are affected by the changes in their community, family concerns, the judicial system and the organization and available resources of the department of corrections.

(L. 1982 H.B. 1196 § 1, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424, A.L. 2001 H.B. 180 merged with S.B. 200)

*Word "of" appears in original rolls.



Section 217.020 Department's powers and duties.

Department's powers and duties.

217.020. The department shall:

(1) Supervise and control programs assigned to it and any of its divisions by the general assembly;

(2) Have the authority to sue and be sued;

(3) Advise, consult and cooperate with other state agencies, local governmental units, private entities, other states and interstate and interlocal agencies in developing and implementing programs to fulfill the department's responsibilities.

(L. 1982 H.B. 1196 § 3, A.L. 1989 H.B. 408)



Section 217.022 Prison impact statements, required, when.

Prison impact statements, required, when.

217.022. 1. The fiscal note of any legislation introduced into either house of the general assembly that would affect the number of persons supervised by the Missouri department of corrections or affect any program or service provided by the department shall be accompanied by a prison impact statement, as defined in subsection 2 of this section. 2. The department of corrections shall, in consultation with the oversight division of the committee on legislative research, prepare and furnish prison impact statements. Such impact statement shall be provided to the legislative committee to which such bill is assigned prior to holding the public hearing on the pending bill, and to all members of the general assembly prior to perfection of pending bill. A prison impact statement shall include:

(1) Projections of the impact on prison, probation and parole populations;

(2) An estimate of the fiscal impact of such populations, including the need for construction and the operation of correctional centers for the current fiscal year and up to ten succeeding fiscal years;

(3) An analysis of any other significant factors affecting the cost of the measure and its impact on the operations of components of the criminal justice system; and

(4) A statement of the assumptions and the methodologies utilized in preparing the statement.

(L. 1995 H.B. 424 § 4)



Section 217.025 Director of department, appointment, qualifications, bond, duties.

Director of department, appointment, qualifications, bond, duties.

217.025. 1. The general supervision, management and control of the department of corrections shall be in the director of corrections, who shall be appointed by the governor, by and with the advice and consent of the senate.

2. The director shall be a person of recognized character and integrity, and have such education, training, proven executive ability and experience as will fit for the successful performance of the official duties of the director. The director shall have education, training and experience in correctional management. The director shall be a citizen of the United States, but need not be a resident of the state of Missouri at the time of appointment. Before entering into the official duties of office, the director shall take an oath or affirmation to support the Constitution of the United States and the Constitution of the State of Missouri and to faithfully demean himself or herself in the office of the director. The director shall enter into a good and sufficient corporate surety bond, payable to the state of Missouri, conditioned upon the faithful discharge and performance of the official duties of the director. The bond shall be approved by the attorney general as to form and by the governor as to its sufficiency. The premium on the bond shall be paid by the state. The director shall devote full time to the official duties of the director, with primary responsibility being to ensure that positive efforts are made to ensure the public safety. The secondary responsibility of the director shall be to institute various rehabilitative programs which should include, but are not limited to, the areas of education, vocational training, treatment, counseling and guidance and an overall approach aimed at reducing recidivism.

3. The director shall establish the duties and responsibilities of employees of the department, shall supervise their work assignments and may require reports from any employee as to his conduct and management relating to the correctional centers and programs of the department. The director shall also be responsible for the implementation of uniform policies and procedures governing offenders and staff.

4. The director shall have control and jurisdiction over all persons who are legally sentenced, assigned and committed to the custody and supervision of the department.

5. The director shall have control and jurisdiction over all real estate, buildings, equipment, machinery, correctional centers and products properly belonging to, or used by, or in connection with any facility within the department except where such control and jurisdiction are reserved to others by law.

6. The director shall make and enforce such rules, regulations, orders and findings as the director may deem necessary for the proper management of all correctional centers and persons subject to the department's control.

7. The director shall establish and maintain correctional centers and units, as provided by appropriations, for the segregation of male and female offenders, and for the classification of offenders based on the level of security, supervision and program needs.

8. The director shall prepare and submit an annual budget of all funds necessary to be expended by the department and by the divisions of the department.

9. The director shall prepare and submit to the governor and the general assembly a written report of the administration of his duties, together with such recommendations and suggestions as the director may deem advisable. It may include projects, plans, accomplishments, together with statistics and summaries of financial receipts and expenditures. The director shall also advise the governor and the joint committee on corrections as to any improvements that may appear necessary for the efficiency, economy and general well-being of offenders, correctional centers, programs, and the department.

10. The director shall initiate and direct the development of a long-range plan to provide comprehensive integrated programs to accomplish the purpose of this chapter.

(L. 1982 H.B. 1196 § 4, A.L. 1984 S.B. 528, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.030 Directors of divisions and chairman of board of probation and parole, appointment--appointment of general personnel.

Directors of divisions and chairman of board of probation and parole, appointment--appointment of general personnel.

217.030. The director shall appoint the directors of the divisions of the department, except the chairman of the board of probation and parole who shall be appointed by the governor and who shall serve as the director of the division of probation and parole. Division directors shall serve at the pleasure of the director, except the chairman of the board of probation and parole who shall serve in the capacity of chairman at the pleasure of the governor. The director of the department shall be the appointing authority under chapter 36 to employ such administrative, technical and other personnel who may be assigned to the department generally rather than to any of the department divisions or facilities and whose employment is necessary for the performance of the powers and duties of the department.

(L. 1982 H.B. 1196 § 5)



Section 217.035 Director's powers and duties--deputy director, appointment, compensation, powers in absence or incapacity of director.

Director's powers and duties--deputy director, appointment, compensation, powers in absence or incapacity of director.

217.035. The director shall have the authority to:

(1) Establish, with approval of the governor, the internal organization of the department and file the plan thereof with the secretary of state in the manner in which administrative rules are filed, the commissioner of administration and the revisor of statutes;

(2) Exclusively prepare the budgets of the department and each division within the department in the form and manner set out by statute or by the commissioner of administration;

(3) Designate by written order filed with the governor, the president pro tem of the senate, and the chairman of the joint committee on corrections, a deputy director of the department to act for and exercise the powers of the director during the director's absence for official business, vacation, illness or incapacity. The deputy director shall serve as acting director no longer than six months; however, after the deputy director has acted as director for longer than thirty days the deputy director shall receive compensation equal to that of the director;

(4) Procure, either through the division of purchasing or by other means authorized by law, supplies, material, equipment or contractual services for the department and each of its divisions;

(5) Establish policy for the department and each of its divisions;

(6) Designate any responsibilities, duties and powers given by sections 217.010, 217.810, 558.011 and 558.026 to the department or the department director to any division or division director.

(L. 1982 H.B. 1196 § 6, A.L. 1984 S.B. 611, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.040 Rulemaking authority.

Rulemaking authority.

217.040. 1. The department shall have the authority to adopt, amend and repeal rules and regulations under the provisions of this section and chapter 536 as necessary or desirable to carry out the provisions of this chapter which are not inconsistent with the constitution of this state. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

2. The department shall adopt policies and operating regulations concerning only its internal management which need not be published in the Missouri Register or the code of state regulations under chapter 536, but these regulations shall be available for public inspection and review.

3. Divisions of the department shall jointly or separately adopt regulations, policies and procedures concerning internal management which shall be consistent with the department's policies and regulations, and need not be published in the Missouri Register or the code of state regulations under chapter 536.

4. Chief administrative officers, managers or supervisors of correctional centers, sections, units, or offices of the department or its divisions shall make such orders, rules or regulations governing their correctional center, section, unit, or office as required by their division or department and consistent with policy and procedure adopted by the department.

(L. 1982 H.B. 1196 § 7, A.L. 1989 H.B. 408, A.L. 1993 S.B. 52, A.L. 1995 H.B. 424 merged with S.B. 3)



Section 217.043 United States government, contract powers of department.

United States government, contract powers of department.

217.043. The department of corrections is authorized to contract with the United States or any other state to provide custody and housing within the department for offenders convicted and sentenced to a prison term.

(L. 1989 H.B. 128, et al. § 2, A.L. 1995 H.B. 424)



Section 217.045 Federal funds, authority to receive--applications for funds, procedure.

Federal funds, authority to receive--applications for funds, procedure.

217.045. 1. The department shall have the authority to enter into arrangements with the federal government for the receipt and disbursement of federal funds under any applicable federal guidelines, subject to appropriations, to carry out the purposes of the department and shall submit such plans and reports as may be required.

2. The director shall approve such applications for federal assistance administered through the department as may be considered advisable after consultation with the appropriate division director.

3. The department shall also have the authority to receive and disburse such other funds as may be appropriated and directed by the general assembly.

(L. 1982 H.B. 1196 § 8, A.L. 2007 H.B. 754)



Section 217.050 Department to sue in name of director--interest authorized.

Department to sue in name of director--interest authorized.

217.050. For all debts and demands whatsoever due any of the correctional centers subject to the control of the department and all damages for failure of contract, and for trespass and other wrongs to the correctional center or any property thereof, real or personal, actions in any court of competent jurisdiction may be maintained in the name of the director. Interest shall be charged and every effort made to recover on any and all sums due the correctional center on account of any inmate thereof; the account therefor, certified by the head of the correctional center, with the seal of the department attached, shall be prima facie evidence of the amount due.

(L. 1982 H.B. 1196 § 9, A.L. 1995 H.B. 424)



Section 217.055 Volunteer program requirements--coverage as unpaid employees by legal expense fund and workers' compensation--use of state vehicles--expenses.

Volunteer program requirements--coverage as unpaid employees by legal expense fund and workers' compensation--use of state vehicles--expenses.

217.055. 1. The department and its divisions are authorized to develop effective citizen involvement to recruit, train and accept the services of volunteers, to supplement the programs administered by the department or its divisions.

2. Volunteers recruited, trained, or accepted by the department or its divisions shall comply with applicable department or division policy regulations.

3. Each division utilizing the services of volunteers shall:

(1) Provide staff as deemed necessary for the effective management and development of volunteer programs;

(2) Take such actions as are necessary and appropriate to develop meaningful opportunities for citizen involvement in department-administered programs;

(3) Develop and provide to all volunteers written rules governing the job descriptions, recruitment, screening, training, responsibility, utilization, and supervision of volunteers;

(4) Take such actions as are necessary to ensure that volunteers understand their duties and responsibilities;

(5) Take such actions as are necessary and appropriate to ensure a receptive climate for citizen involvement;

(6) Provide for the recognition of volunteers who have offered exceptional service to the department or its divisions.

4. Volunteers shall be deemed unpaid employees and shall be accorded the protection of workers' compensation, the legal expense fund and liability provisions.

5. Reimbursement for transportation and other necessary expenses may be furnished to those volunteers whose presence on special assignment is determined to be necessary by the department or its divisions. Such expenses shall be reimbursed from the regular appropriations of the department. Volunteers may utilize state vehicles in the performance of department-related duties, subject to those rules and regulations governing use of state vehicles by paid staff.

6. Any person serving as a volunteer may be terminated from service in that capacity by the director. Any person so terminated shall be given a written statement of the reasons for termination and shall, upon request, be accorded a review of the termination.

(L. 1982 H.B. 1196 § 14, A.L. 1989 H.B. 408)



Section 217.070 State auditor to have access to all records, confidentiality.

State auditor to have access to all records, confidentiality.

217.070. The state auditor shall have access to all records maintained and established by the department. Any confidential records shall not be divulged in such a way as* to reveal personally identifiable information.

(L. 1982 H.B. 1196 § 17)

*Word "as" does not appear in original rolls.



Section 217.075 Offender records, public records, exceptions--inspection of, when--access to medical records--copies admissible as evidence--violations, penalty.

Offender records, public records, exceptions--inspection of, when--access to medical records--copies admissible as evidence--violations, penalty.

217.075. 1. All offender records compiled, obtained, prepared or maintained by the department or its divisions shall be designated public records within the meaning of chapter 610 except:

(1) Any information, report, record or other document pertaining to an offender's personal medical history, which shall be a closed record;

(2) Any information, report, record or other document in the control of the department or its divisions authorized by federal or state law to be a closed record;

(3) Any internal administrative report or document relating to institutional security.

2. The court of jurisdiction, or the department, may at their discretion permit the inspection of the department reports or parts of such reports by the offender, whenever the court or department determines that such inspection is in the best interest or welfare of the offender.

3. The department may permit inspection of its files by treatment agencies working with the department in the treatment of the offender.

4. No department employee shall have access to any material closed by this section unless such access is necessary for the employee to carry out his duties. The department by rule shall determine what department employees or other persons shall have access to closed records and the procedures needed to maintain the confidentiality of such closed records.

5. No person, association, firm, corporation or other agency shall knowingly solicit, disclose, receive, publish, make use of, authorize, permit, participate in or acquiesce in the use of any name or lists of names for commercial or political purposes of any nature in violation of this section.

6. All health care providers and hospitals who have cared for offenders during the period of the offender's incarceration shall provide a copy of all medical records in their possession related to such offender upon demand from the department's health care administrator. The department shall provide reasonable compensation for the cost of such copies and no health care provider shall be liable for breach of confidentiality when acting pursuant to this subsection.

7. Copies of all papers, documents, or records compiled, obtained, prepared or maintained by the department or its divisions, properly certified by the appropriate division, shall be admissible as evidence in all courts and in all administrative tribunals in the same manner and with like effect as the originals, whenever the papers, documents, or records are either designated by the department of corrections as public records within the meaning of chapter 610 or are declared admissible as evidence by a court of competent jurisdiction or administrative tribunal of competent jurisdiction.

8. Any person found guilty of violating the provisions of this section shall be guilty of a class A misdemeanor.

(L. 1982 H.B. 1196 § 18, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.080 Department and division to maintain central office in Jefferson City.

Department and division to maintain central office in Jefferson City.

217.080. The department and the divisions within the department shall maintain their central office in Jefferson City. The central office of a division shall not be located on the site of a correctional facility.

(L. 1982 H.B. 1196 § 19, A.L. 1989 H.B. 408)



Section 217.090 Lease of buildings on grounds of correctional centers, when--compatibility with services of department required--procedure--bids required--cost--terms of lease--how executed.

Lease of buildings on grounds of correctional centers, when--compatibility with services of department required--procedure--bids required--cost--terms of lease--how executed.

217.090. 1. The director of the department may grant the use of any building or grounds of any of its correctional centers to governmental, private or not-for-profit activities as long as the activities are compatible with the services of the department.

2. The director of the department shall notify the commissioner of administration who may lease such buildings or grounds pursuant to public bid to governmental, private or not-for-profit entities.

3. The department shall charge such entity at a minimum for the costs of utilities and services it furnishes to the lessee of any building.

4. The term of the lease shall be for one year or less, and the lease may contain an option for one-year renewals of the lease if both parties agree. The lease shall include conditions that the lessee shall use and maintain the land and building for uses compatible with the services of the department. The lease shall by its terms protect the state from liability for damages occurring in the building.

5. The director of the department shall sign the lease on behalf of the state.

(L. 1982 H.B. 1196 § 21, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.092 Leased prison space, deposit of payments.

Leased prison space, deposit of payments.

217.092. Any payments received by the department of corrections for the leasing of state prison space pursuant to section 217.043 shall be deposited to the credit of the general revenue fund.

(L. 1989 H.B. 128, et al. § 3, A.L. 1990 H.B. 974)



Section 217.095 Condemnation powers, when, procedure.

Condemnation powers, when, procedure.

217.095. When it becomes necessary for the department to take or appropriate any lands of persons or corporations for the use of a correctional center, and the owners of the property cannot agree with the department upon the proper compensation to be paid, or in case the owner is incapable of contracting, unknown, or a nonresident of the state, then such property may be taken by and through and upon the application of the department in the same manner that is provided for in chapter 523.

(L. 1982 H.B. 1196 § 22, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.100 Director may enter into agreement for services to department by other state departments or agencies.

Director may enter into agreement for services to department by other state departments or agencies.

217.100. The director of the department may enter into agreements with other state departments or agencies to provide services to the department. Legal custody of an offender who receives services outside a correctional center shall remain with the department.

(L. 1982 H.B. 1196 § 139, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.110 Workers' compensation to cover all employees of the department.

Workers' compensation to cover all employees of the department.

217.110. 1. The provisions of chapter 287 governing workers' compensation are extended to include all personnel of the department. The state of Missouri shall be a self-insurer and assume all liability imposed by chapter 287 in respect to such personnel and the attorney general shall appear on behalf of and defend the state in all actions brought by such personnel under chapter 287.

2. The extension of chapter 287 to include personnel of the department shall not be construed as acknowledging or creating any liability in tort, or as incurring other obligations or duties other than the duty and obligation of complying with the provisions of chapter 287.

(L. 1982 H.B. 1196 § 10, A.L. 1989 H.B. 408)



Section 217.115 Officers and employees, restrictions on business connections--conversion of department property prohibited, exception--violations, grounds for dismissal.

Officers and employees, restrictions on business connections--conversion of department property prohibited, exception--violations, grounds for dismissal.

217.115. 1. No employee of the department shall knowingly have any financial or business interest in the management, maintenance or provision of goods or services to the department, its divisions or agencies which provide goods or services to the department.

2. No employee of the department shall knowingly have any financial business with any offender committed to or supervised by the department, or family members of any offender committed to or supervised by the department.

3. Except as provided by section 217.135, no employee of the department shall take, remove, use, appropriate, or in any way convert to his own use or the use of any other individual or entity any property, provisions, natural resources, goods, or any article of value belonging to or under the control of the department or sell such items to another party.

4. Violation of subsection 1, 2, or 3 of this section shall be grounds for dismissal or other appropriate disciplinary action.

(L. 1982 H.B. 1196 § 11, A.L. 1989 H.B. 408)



Section 217.120 Bribery or receipt of gifts from prisoners by officers or employees of department, penalty--duty to report, failure, effect--director to investigate and report, when.

Bribery or receipt of gifts from prisoners by officers or employees of department, penalty--duty to report, failure, effect--director to investigate and report, when.

217.120. 1. Any employee of the department who receives, under any pretense, from any offender or offender's family, any services, legal tender or article of value not authorized by the department shall be guilty of a class A misdemeanor.

2. Any employee of the department who, directly or indirectly, receives anything of value for procuring, or attempting or assisting to procure, the pardon or parole of any offender shall be guilty of a class B felony.

3. Any employee of the department who becomes aware of a violation of this section shall report such knowledge to the director. Failure to do so shall be grounds for dismissal, or other appropriate disciplinary action.

4. If the director has cause to believe that any violation of this section has occurred, he shall investigate the matter and report the facts, together with the names of the witnesses, to the prosecuting attorney of the county in which the offense occurred or to the circuit attorney of any city not within a county.

(L. 1982 H.B. 1196 § 12, A.L. 1989 H.B. 408)



Section 217.125 Offenders, labor restrictions.

Offenders, labor restrictions.

217.125. No offender labor may be used for the profit, betterment or personal gain of any employee of the department.

(L. 1982 H.B. 1196 § 13, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.128 Employee held hostage eligible for paid leave of absence.

Employee held hostage eligible for paid leave of absence.

217.128. In the event that an employee of the department is determined to have been held hostage, the employee shall be eligible for paid leave of absence for a period of up to sixty days, as determined by a licensed physician, psychiatrist, or licensed psychologist to be necessary for recovery from stress. Such paid leave shall not be charged against any of the employee's vacation or other accumulated leave accounts.

(L. 1986 S.B. 587 § 1, A.L. 1989 H.B. 408)



Section 217.130 Living quarters furnished to employees, fees.

Living quarters furnished to employees, fees.

217.130. The department may provide any employee in any correctional center under its control with living quarters on the grounds of its correctional centers. A fee shall be charged based on a rate schedule established by the department.

(L. 1982 H.B. 1196 § 23, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.135 Food furnished in correctional center, employees to purchase, exception.

Food furnished in correctional center, employees to purchase, exception.

217.135. Any purchase of food in any correctional center other than the usual quantity purchased for the offenders in the correctional center, to be used by or for anyone other than the offenders of the correctional center, shall be charged directly to the individual responsible for the purchase. The department may authorize employees of the correctional center to receive one meal without cost per work shift.

(L. 1982 H.B. 1196 § 24, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.137 Prisoner transfers by United States treaty with foreign governments--governor's powers--director's duties.

Prisoner transfers by United States treaty with foreign governments--governor's powers--director's duties.

217.137. If a treaty in effect between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which they are citizens or nationals, the governor may, on behalf of the state and subject to the terms of the treaty, authorize the director of the department to consent to the transfer or exchange of offenders and take any other action necessary to initiate the participation of this state in the treaty.

(L. 1982 H.B. 1196 § 57)



Section 217.138 Construction of correctional centers by private entities for state and political subdivisions--housing of state's offenders in city or county jails, costs.

Construction of correctional centers by private entities for state and political subdivisions--housing of state's offenders in city or county jails, costs.

217.138. Notwithstanding any other provision of law, the department, or any city or county or any combination of cities or counties or cities and counties after notification to the department, may contract with private entities for the construction of correctional centers. The department may also contract with any city or county to place sentenced offenders with such city or county for housing and maintenance for the remainder of their sentence at a cost to be determined between the contracting parties.

(L. 1987 S.B. 209 § 1, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.139 Sexual offenders of children, pilot treatment program--costs, how paid--department's duties--annual report.

Sexual offenders of children, pilot treatment program--costs, how paid--department's duties--annual report.

217.139. 1. The department of corrections shall design and implement a pilot program for the treatment of individuals who, in the absence of such program, would be committed to the department of corrections or placed on unsupervised probation for a sexual offense involving a child. Under such program the costs of treatment and supervision shall be paid by the individuals referred to the program by the court. Such pilot community corrections program shall be patterned as closely as is practicable after the successful "Restitution, Treatment and Training" program which was developed in the state of Oregon.

2. The department of corrections shall implement the program required pursuant to this section by January 1, 1992, and shall report annually to the governor, the speaker of the house of representatives and the president pro tem of the senate on the effectiveness of the program.

(L. 1990 H.B. 1370, et al. § 7)



Section 217.141 Electrified security fence systems authorized.

Electrified security fence systems authorized.

217.141. 1. The department of corrections shall install high voltage electrified security fence systems at all existing and proposed maximum security correctional centers. The department of corrections may, in its discretion, design and install high voltage electrified security fence systems at any or all existing and proposed medium security correctional centers.

2. All reasonable and necessary precautions consistent with industry standards shall be taken by the department to protect the safety of the local community and department personnel.

(L. 1995 H.B. 424 § 3)



Section 217.147 Sentencing and corrections oversight commission, members, terms, duties, report, expiration date.

Sentencing and corrections oversight commission, members, terms, duties, report, expiration date.

217.147. 1. There is hereby created the "Sentencing and Corrections Oversight Commission". The commission shall be composed of thirteen members as follows:

(1) A circuit court judge to be appointed by the chief justice of the Missouri supreme court;

(2) Three members to be appointed by the governor with the advice and consent of the senate, one of whom shall be a victim's advocate, one of whom shall be a representative from the Missouri Sheriffs' Association, and one of whom shall be a representative of the Missouri Association of Counties;

(3) The following shall be ex officio, voting members:

(a) The chair of the senate judiciary committee, or any successor committee that reviews legislation involving crime and criminal procedure, who shall serve as co-chair of the commission and the ranking minority member of such senate committee;

(b) The chair of the appropriations-public safety and corrections committee of the house of representatives, or any successor committee that reviews similar legislation, who shall serve as co-chair and the ranking minority member of such house committee;

(c) The director of the Missouri state public defender system, or his or her designee who is a practicing public defender;

(d) The executive director of the Missouri office of prosecution services, or his or her designee who is a practicing prosecutor;

(e) The director of the department of corrections, or his or her designee;

(f) The chairman of the board of probation and parole, or his or her designee;

(g) The chief justice of the Missouri supreme court, or his or her designee.

2. Beginning with the appointments made after August 28, 2012, the circuit court judge member shall be appointed for four years, two of the members appointed by the governor shall be appointed for three years, and one member appointed by the governor shall be appointed for two years. Thereafter, the members shall be appointed to serve four-year terms and shall serve until a successor is appointed. A vacancy in the office of a member shall be filled by appointment for the remainder of the unexpired term.

3. The co-chairs are responsible for establishing and enforcing attendance and voting rules, bylaws, and the frequency, location, and time of meetings, and distributing meeting notices, except that the commission's first meeting shall occur by February 28, 2013, and the commission shall meet at least twice each calendar year.

4. The duties of the commission shall include:

(1) Monitoring and assisting the implementation of sections 217.703, 217.718, and subsection 4 of section 559.036, and evaluating recidivism reductions, cost savings, and other effects resulting from the implementation;

(2) Determining ways to reinvest any cost savings to pay for the continued implementation of the sections listed in subdivision (1) of this subsection and other evidence-based practices for reducing recidivism; and

(3) Examining the issue of restitution for crime victims, including the amount ordered and collected annually, methods and costs of collection, and restitution's order of priority in official procedures and documents.

5. The department, board, and office of state courts* administrator shall collect and report any data requested by the commission in a timely fashion.

6. The commission shall issue a report to the speaker of the house of representatives, senate president pro tempore, chief justice of the Missouri supreme court, and governor on December 31, 2013, and annually thereafter, detailing the effects of the sections listed in subdivision (1) of subsection 4 and providing the data and analysis demonstrating those effects. The report may also recommend ways to reinvest any cost savings into evidence-based practices to reduce recidivism and possible changes to sentencing and corrections policies and statutes.

7. The department of corrections shall provide administrative support to the commission to carry out the duties of this section.

8. No member shall receive any compensation for the performance of official duties, but the members who are not otherwise reimbursed by their agency shall be reimbursed for travel and other expenses actually and necessarily incurred in the performance of their duties.

9. The provisions of this section shall automatically expire on August 28, 2018.

(L. 2012 H.B. 1525)

Expires 8-28-18

*Word "court" appears in original rolls.



Section 217.160 Division director, power of appointment of certain personnel--qualifications--to be full-time employee.

Division director, power of appointment of certain personnel--qualifications--to be full-time employee.

217.160. 1. Any division director, subject to the supervision of the director, shall exercise for the division the powers and duties of an appointing authority under chapter 36 to employ personnel, for the performance of the duties and responsibilities of the division.

2. The division director shall be a person of recognized character and integrity and shall have education, training and experience appropriate to the responsibilities of the division of which he is the director. He shall be a citizen of the United States but need not be a citizen of the state of Missouri at the time of his appointment.

3. The director shall be a full-time employee of the division and shall hold no other regular, compensated position while serving as a director of the division.

(L. 1982 H.B. 1196 § 32, A.L. 1989 H.B. 408)



Section 217.165 Chief administrative officers of each correctional center, appointment.

Chief administrative officers of each correctional center, appointment.

217.165. The department director shall in accordance with chapter 36 appoint for each correctional center a chief administrative officer.

(L. 1982 H.B. 1196 § 33, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.170 Chief administrative officers, duties.

Chief administrative officers, duties.

217.170. The chief administrative officers of the correctional centers, subject to the directives of the department director and the division director, shall have charge, control and management of their correctional centers.

(L. 1982 H.B. 1196 § 34, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.175 Rules and regulations, division director's authority to promulgate.

Rules and regulations, division director's authority to promulgate.

217.175. The division directors shall make such rules, regulations and orders as are proper and necessary for the management of the correctional centers and programs under their control.

(L. 1982 H.B. 1196 § 35, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.180 Annual report of division, contents.

Annual report of division, contents.

217.180. The division directors shall submit an annual report at the request of the director of the department. Such report shall contain the information required and requested by the director.

(L. 1982 H.B. 1196 § 36, A.L. 1989 H.B. 408)



Section 217.185 Reports by chief administrative officers, monthly, to division director, contents.

Reports by chief administrative officers, monthly, to division director, contents.

217.185. The chief administrative officer of each correctional center shall make monthly reports to the appropriate division director of the previous month's activities, which shall include:

(1) A report of all admissions to and discharges from his correctional center;

(2) A report of all assaults, deaths and escapes from his correctional center;

(3) A report of all complaints filed with the chief administrative officer of the correctional center; and

(4) Any other information requested by the division director.

(L. 1982 H.B. 1196 § 37, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.195 Canteen to be established, revenues how spent--inmate canteen fund established, purpose, not to go into general revenue.

Canteen to be established, revenues how spent--inmate canteen fund established, purpose, not to go into general revenue.

217.195. 1. With the approval of his division director, the chief administrative officer of any correctional center operated by the division may establish and operate a canteen or commissary for the use and benefit of the offenders.

2. Each correctional center shall keep revenues received from the canteen or commissary established and operated by the correctional center in a separate account. The acquisition cost of goods sold and other expenses shall be paid from this account. A minimum amount of money necessary to meet cash flow needs and current operating expenses may be kept in this account. The remaining funds from sales of each commissary or canteen shall be deposited monthly in a special fund to be known as the "Inmate Canteen Fund" which is hereby created and shall be expended by the appropriate division, for the benefit of the offenders in the improvement of recreational, religious, or educational services. The provisions of section 33.080 to the contrary notwithstanding, the money in the inmate canteen fund shall be retained for the purposes specified in this section and shall not revert or be transferred to general revenue. The department shall keep accurate records of the source of money deposited in the inmate canteen fund and shall allocate appropriations from the fund to the appropriate correctional center.

(L. 1982 H.B. 1196 § 39, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.197 Offender personal property, allowed when--unauthorized property, disposition of.

Offender personal property, allowed when--unauthorized property, disposition of.

217.197. 1. The amount and type of personal property an offender housed in a correctional center may possess shall be established by policy. Control and disposition of offender property as related to value and volume shall be set by policy.

2. Unauthorized personal property found in the possession of an offender housed in a correctional center may be impounded and disposed of per policy directives.

(L. 1989 H.B. 408 § 1, A.L. 1995 H.B. 424)



Section 217.210 Capacity of correctional centers, how determined--emergency assignment.

Capacity of correctional centers, how determined--emergency assignment.

217.210. 1. The maximum capacity of correctional centers shall be determined by the director of the department.

2. When any correctional center is at the maximum capacity, an offender may be assigned to that correctional center only when an emergency is declared by the director of the department.

(L. 1982 H.B. 1196 § 42, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.220 Death sentence commutation, admittance to correctional center.

Death sentence commutation, admittance to correctional center.

217.220. The director shall at all times receive into the department, on order of the governor, any person convicted of any crime punishable with death. If the governor commutes the sentence to imprisonment either for life or for a term of years in a correctional center, as provided by law, the offender shall be confined according to the terms of the commutation.

(L. 1982 H.B. 1196 § 55, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.225 Federal prisoners, admittance--escapees, how punished--neglect of federal prisoners, liability.

Federal prisoners, admittance--escapees, how punished--neglect of federal prisoners, liability.

217.225. 1. When practicable, the department director shall receive into the department any criminal convicted of having violated the law or laws of the United States and sentenced to the department by any court of the United States, and may retain custody of such criminal until he shall be discharged by due process of law.

2. The United States shall support any offender accepted by the department pursuant to this section and shall pay the expense attendant upon execution of the sentence.

3. Any such offender accepted by the department pursuant to this section escaping or attempting to escape from the correctional center shall be subject to prosecution as if he had been committed by virtue of a conviction under the authority of this state.

4. The chief administrative officer of each correctional center shall be liable to like penalties and punishment for any neglect or violation of duty, in respect to the custody of any federal prisoner, as if such prisoner had been committed by virtue of a conviction under the authority of the state.

(L. 1982 H.B. 1196 § 56, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.230 Health care services for correctional centers.

Health care services for correctional centers.

217.230. The director shall arrange for necessary health care services for offenders confined in correctional centers.

(L. 1982 H.B. 1196 § 58, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.235 Chaplain, appointment or arrangement for religious services.

Chaplain, appointment or arrangement for religious services.

217.235. The director shall appoint chaplains or arrange for religious services from the community for the correctional centers.

(L. 1982 H.B. 1196 § 59, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.240 Food and clothing of offenders--food deprivation not to be used as punishment.

Food and clothing of offenders--food deprivation not to be used as punishment.

217.240. 1. The chief administrative officer of each correctional center, with the approval of his division director, shall by rule and regulation designate the type of clothing to be worn by offenders.

2. All offenders confined in correctional centers shall be supplied with a sufficient quantity of wholesome food. Deprivation of food shall not be used as a disciplinary action.

3. The chief administrative officer shall keep advised as to the quantity and quality of food and clothing furnished the offenders and as to the health, condition and safekeeping of the offenders, and shall report those findings to his director.

(L. 1982 H.B. 1196 § 60, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.245 Medical excuse from participation in required activities, procedure.

Medical excuse from participation in required activities, procedure.

217.245. The correctional center's medical personnel shall, when any offender claims to be unable to participate in required activities expected of the offender because of illness, examine the offender and if, in the medical personnel's opinion, the offender is unable to participate in the required activities, the medical personnel shall immediately certify this fact according to established procedure. Thereupon, the offender shall be relieved of the responsibility of participating in required activities. The offender shall not be required to participate in such activities so long as the disability continues. When the medical personnel certifies that the offender has recovered the offender shall be returned to such required activities.

(L. 1982 H.B. 1196 § 61, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.250 Offender with terminal disease or advanced age where confinement will endanger or shorten life, report to governor, procedure.

Offender with terminal disease or advanced age where confinement will endanger or shorten life, report to governor, procedure.

217.250. Whenever any offender is afflicted with a disease which is terminal, or is advanced in age to the extent that the offender is in need of long-term nursing home care, or when confinement will necessarily greatly endanger or shorten the offender's life, the correctional center's physician shall certify such facts to the chief medical administrator, stating the nature of the disease. The chief medical administrator with the approval of the director will then forward the certificate to the board of probation and parole who in their discretion may grant a medical parole or at their discretion may recommend to the governor the granting or denial of a commutation.

(L. 1982 H.B. 1196 § 62, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)



Section 217.255 Compensation of offenders for labor, academic or vocational classes--hours of work, exceptions--payment to state or crime victims' compensation fund, when.

Compensation of offenders for labor, academic or vocational classes--hours of work, exceptions--payment to state or crime victims' compensation fund, when.

217.255. 1. The division shall adopt rules and regulations for establishing in each of the correctional centers a system of compensation to the offenders confined in the correctional centers, which shall provide for the compensation of each offender for work or services performed and for satisfactory performance in academic or vocational education classes during confinement.

2. The division shall prepare graduated wage schedules for payment of compensation to offenders.

3. Eight hours of work per day shall normally constitute a day of labor for each offender unless there is an emergency situation or otherwise approved by the division director or the chief administrative officer.

4. The director shall have the authority to pay into the crime victims' compensation fund from an offender's compensation or account, the amount owed by the offender to the crime victims' compensation fund, provided that the offender has failed to pay the amount owed to the fund prior to entering a department correctional center.

5. The department shall have the authority to remove from the offender's compensation or account such sums as may be deemed reasonable and proper as restitution for the offender's willful or malicious damage or destruction of state property.

6. Offenders shall only receive compensation for work performed which has been approved by the director or the chief administrative officer of the correctional center at which the offender is assigned. Any compensation received for unapproved work may be confiscated and credited to the crime victims' compensation fund.

(L. 1982 H.B. 1196 § 63, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.260 Earnings of offender, paid when--how used, payment to families, when--department powers.

Earnings of offender, paid when--how used, payment to families, when--department powers.

217.260. 1. At least monthly, the division shall place to the credit of any offender engaged in work or educational programs an amount to be determined as provided in section 217.255.

2. The compensation of an offender may be used to the amount permitted by division rules and regulations for the purchase of approved personal necessities not furnished by the division.

3. As provided by division rules, upon consent of the offender the chief administrative officer may permit offender compensation to be used for the support of the offender's family or other legal dependents.

4. Nothing contained in this section shall be construed to allow offenders to transfer funds to other offenders.

5. The department shall establish a schedule of minimum balances to be maintained for each offender account that has established a savings account through a work release program or halfway house operation.

6. The department shall have the authority to reduce an offender's account due to indebtedness to the state.

(L. 1982 H.B. 1196 § 64, A.L. 1989 H.B. 408)



Section 217.262 Frivolous lawsuits, false testimony, abuse of judicial system by offender--sanctions.

Frivolous lawsuits, false testimony, abuse of judicial system by offender--sanctions.

217.262. 1. An additional sixty days shall be added to the time that an offender is first eligible for parole consideration hearing or a sum of up to fifty percent of the average balance of the offender's account for any portion of the preceding twelve months during which the offender's account had a positive balance, shall be deducted from an offender's account for each instance that a court finds that the offender has done any of the following while in the custody of the department:

(1) Filed a false, frivolous or malicious action or claim with the court;

(2) Brought an action or claim with the court solely or primarily for delay or harassment;

(3) Unreasonably expanded or delayed a judicial proceeding;

(4) Testified falsely or otherwise submitted false evidence or information to the court;

(5) Attempted to create or obtain a false affidavit, testimony, or evidence; or

(6) Abused the discovery process in any judicial action or proceeding.

2. The department of corrections may promulgate rules in accordance with section 217.040 providing that the conduct described in subdivisions (1) to (6) of subsection 1 of this section shall be a conduct violation and subject an offender to discipline.

3. The maximum term of imprisonment of an offender as imposed by the sentencing court shall not be extended by the provisions of subsection 1 of this section.

4. In no instance shall the balance of an offender's account be reduced to an amount less than ten dollars pursuant to this section. The amount due pursuant to subsection 1 of this section may be deducted from any compensation payable or later paid to the offender, or from any other property belonging to the offender in the custody and control of the department.

(L. 1995 H.B. 424)



Section 217.265 Visitors, regulation of--clergymen's privileges.

Visitors, regulation of--clergymen's privileges.

217.265. 1. Except as provided in subsections 2 and 3 of this section, no person shall be permitted to enter a correctional center except by special permission of the chief administrative officer of the facility, the division director, the department director or under such regulations as they shall prescribe.

2. The following persons shall be authorized to visit the correctional centers of the state at any time: all authorized employees of the department, the governor, lieutenant governor, members of the general assembly, judges of the supreme court, courts of appeal, and circuit courts, attorney general, state auditor, state treasurer, secretary of state, director of public safety, adjutant general, commissioners of elementary and secondary and higher education, and circuit and prosecuting attorneys. The assistants of all above-named officers shall be authorized to visit correctional centers at any reasonable time as specifically authorized by their superiors and in accordance with regulations established by the department.

3. All clergymen of every recognized denomination shall have access to the correctional centers and may visit any offender confined in a facility, subject to such rules as may be deemed necessary for maintaining security and safety in the correctional center. Such clergy may administer the rites and ceremonies of the church to which they belong, if such offender desires it and it is in compliance with department rules.

(L. 1982 H.B. 1196 § 65, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.270 Probation and parole board to have access to offenders and records, when.

Probation and parole board to have access to offenders and records, when.

217.270. All correctional employees shall:

(1) Grant to members of the state board of probation and parole or its properly accredited representatives access at all reasonable times to any offender;

(2) Furnish to the board the reports that the board requires concerning the conduct and character of any offender in their custody; and

(3) Furnish any other facts deemed pertinent by the board in the determination of whether an offender shall be paroled.

(L. 1982 H.B. 1196 § 66, A.L. 1989 H.B. 408)



Section 217.275 Carrying letters or writings without authorization prohibited, penalty.

Carrying letters or writings without authorization prohibited, penalty.

217.275. 1. Only those persons designated to do so by the chief administrative officer of a correctional center shall bring into or carry out of any correctional center under the control of the department any letter, writing, or thing of value to or from any offender.

2. Anyone who violates the provisions of this section is guilty of a class A misdemeanor.

(L. 1982 H.B. 1196 § 67, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.280 Firearms may be carried by designated employees--powers of arrest and apprehension.

Firearms may be carried by designated employees--powers of arrest and apprehension.

217.280. 1. Under the rules and regulations of the department, designated employees may carry firearms when necessary for the proper discharge of their duties in this state or any state.

2. Those persons authorized to act by the director shall have the same power as granted any other law enforcement officers in this state to arrest escaped offenders and apprehend all persons who may be aiding and abetting such escape as defined in section 217.390.

(L. 1982 H.B. 1196 § 73, A.L. 1989 H.B. 408)



Section 217.285 Clothing, money, transportation, return of personal property to discharged or paroled prisoners--exception.

Clothing, money, transportation, return of personal property to discharged or paroled prisoners--exception.

217.285. Each offender paroled or discharged from the department may, depending on need, be furnished appropriate civilian clothing and up to two hundred dollars. Any other money and property belonging to the offender which has been in the custody and control of the department and which the offender was authorized to retain shall be returned to him, except for any money or property confiscated as contraband pursuant to section 217.365.

(L. 1982 H.B. 1196 § 77, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974)



Section 217.300 Reception and diagnostic centers for classification of prisoners to be established.

Reception and diagnostic centers for classification of prisoners to be established.

217.300. 1. The department shall establish reception and diagnostic centers for persons committed to the department.

2. All commitments shall be made to the department. Offenders shall be delivered to the center designated by the director.

3. Such centers shall be responsible for the study, evaluation, and classification of all persons committed to the department.

(L. 1982 H.B. 1196 § 43, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974)



Section 217.305 Delivery of prisoners to correctional centers with certain required information.

Delivery of prisoners to correctional centers with certain required information.

217.305. 1. The sheriff or other officer charged with the delivery of persons committed to the department for confinement in a correctional center shall deliver the person to the reception and diagnostic center designated by the director at times and dates as designated by the director and shall receive a certificate of delivery of the offender from the center.

2. Appropriate information relating to the offender shall be provided to the department in a written or electronic format, at or before the time the offender is delivered to the department, including, but not limited to:

(1) A certified copy of the sentence from the clerk of the sentencing court on the standardized form developed by the office of state courts administrator. Such form shall include specifics on any status violated, court-ordered probation not supervised by the department, the offense cycle number and any court-ordered restitution owed to the victim;

(2) Available information provided in writing by the prosecutor regarding the offender's age, crime for which sentenced, probable cause statement, circumstances surrounding the crime and sentence, names, telephone numbers, and last known* address of victims, victim impact statements, and personal history, which may include facts related to the offender's home environment, or work habits, gang affiliations, if any, and previous convictions and commitments. Such information shall be prepared by the prosecuting attorney of the county or circuit attorney of any city not within a county who was charged with the offender's prosecution;

(3) Information provided by the sheriff or other officer charged with the delivery of persons committed to the department regarding the offender's physical and mental health while in jail. All records on medication, care, and treatment provided to the offender while in jail shall be provided to the department prior to or upon delivery of the offender. If the offender has had no physical or mental health care or medications while in jail, the sheriff or other officer shall certify that no physical or mental health care or medication records are available. The sheriff shall provide certification of all applicable jail-time credit.

3. The department may refuse to accept any offender who is delivered for confinement without all required information.

(L. 1982 H.B. 1196 § 44, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424, A.L. 1997 S.B. 248, A.L. 2003 H.B. 138)

*Word "know" appears in original rolls, a typographical error.



Section 217.310 Examination of new prisoners--identification data recorded.

Examination of new prisoners--identification data recorded.

217.310. 1. On delivery of the offender to the reception and diagnostic center, he shall be examined by a licensed physician.

2. The offender's committed name, race, height, apparent and alleged age, place of nativity, trade, complexion, and color of his hair and eyes shall be accurately recorded, together with such other natural or accidental marks or peculiarities of feature or appearance as may serve to identify the offender.

(L. 1982 H.B. 1196 § 45, A.L. 1989 H.B. 408)



Section 217.315 System of identification, department to establish.

System of identification, department to establish.

217.315. Any person convicted of a felony, which shall not be set aside or reversed, may be subjected to an identification procedure adopted by the department. Such force may be used as necessary to the effectual carrying out and application of such measurements, processes and operations; and other results thereof may be published for the purpose of affording information to officers and others engaged in the execution or administration of the law.

(L. 1982 H.B. 1196 § 46, A.L. 1989 H.B. 408)



Section 217.320 Identification systems, officers not liable for acts done in enforcing law.

Identification systems, officers not liable for acts done in enforcing law.

217.320. No one having the custody of any offender, and no one acting in his aid or under his direction, and no one concerned in such publication shall incur any liability, civil or criminal, for anything lawfully done under the provisions of section 217.315.

(L. 1982 H.B. 1196 § 47, A.L. 1989 H.B. 408)



Section 217.325 Identification system mandatory.

Identification system mandatory.

217.325. The enforcement of the provisions of section 217.315 by the authorities in charge of state correctional centers, police departments and others having the custody of those convicted of a felony which shall not be set aside or reversed is hereby made mandatory.

(L. 1982 H.B. 1196 § 48, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.330 Department to conduct tests--assignment of offender.

Department to conduct tests--assignment of offender.

217.330. 1. The department shall conduct such testing and other diagnostic examinations as may by rule be established by the director and shall assign the offender to the appropriate correctional center.

2. The reception and diagnostic centers shall deliver to the correctional center to which the offender is assigned a report of its findings and appropriate recommendations.

(L. 1982 H.B. 1196 § 49, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.335 Classification teams, established--appointment, qualifications, duties.

Classification teams, established--appointment, qualifications, duties.

217.335. 1. There shall be established at each correctional facility classification teams to be composed of the offender, along with a minimum of three members and a maximum of five members appointed as per policy.

2. It shall be the responsibility of the classification team to:

(1) Receive the report and recommendation of the reception and diagnostic center;

(2) Make recommendations to the chief administrative officer concerning custodial care, work assignments, educational or vocational training and other treatment procedures for the offender;

(3) Make a continuing study of each offender concerning his behavior, capacities, adjustment and rehabilitation to determine his progress.

3. Offenders shall be assigned according to security and program needs as determined by a department-wide assessment system.

(L. 1982 H.B. 1196 § 50, A.L. 1989 H.B. 408)



Section 217.337 Schedule of activities, work, and program, adherence to, exemption.

Schedule of activities, work, and program, adherence to, exemption.

217.337. 1. All general population offenders shall be expected to adhere to a schedule of activities of work and rehabilitative programs as prescribed for the offender by the department. This schedule of activities may include, but shall not be limited to:

(1) Academic education programs;

(2) Vocational training programs;

(3) Treatment programs; and

(4) Employment.

2. An offender may be excused from adhering to the required schedule of activities assigned to him if a reason can be established by the offender and validated by the chief administrative officer of the correctional center to which the offender is assigned.

(L. 1994 S.B. 763)



Section 217.343 Emancipation of certain juvenile offenders for certain purposes.

Emancipation of certain juvenile offenders for certain purposes.

217.343. Offenders who are younger than seventeen years of age and have been adjudicated as an adult shall be emancipated for the purpose of decision making and participation in all department programs and services, including but not limited to medical care, mental health care, treatment programs, educational programs, work assignments, and rehabilitative programs.

(L. 2003 H.B. 138)



Section 217.345 First offenders--mandatory program--physical separation of offenders less than eighteen years of age--rules--contract for provision of services--evaluation process.

First offenders--mandatory program--physical separation of offenders less than eighteen years of age--rules--contract for provision of services--evaluation process.

217.345. 1. Correctional treatment programs for first offenders in the department shall be established, subject to the control and supervision of the director, and shall include such programs deemed necessary and sufficient for the successful rehabilitation of offenders.

2. Correctional treatment programs for offenders who are younger than eighteen years of age shall be established, subject to the control and supervision of the director. By January 1, 1998, such programs shall include physical separation of offenders who are younger than eighteen years of age from offenders who are eighteen years of age or older.

3. The department shall have the authority to promulgate rules pursuant to subsection 2 of section 217.378* to establish correctional treatment programs for offenders under age eighteen. Such rules may include:

(1) Establishing separate housing units for such offenders; and

(2) Providing housing and program space in existing housing units for such offenders that is not accessible to adult offenders.

4. The department shall have the authority to determine the number of juvenile offenders participating in any treatment program depending on available appropriations. The department may contract with any private or public entity for the provision of services and facilities for offenders under age eighteen. The department shall apply for and accept available federal, state and local public funds including project demonstration funds as well as private moneys to fund such services and facilities.

5. The department shall develop and implement an evaluation process for all juvenile offender programs.

(L. 1982 H.B. 1196 § 52, A.L. 1989 H.B. 408, A.L. 1995 H.B. 174, et al., A.L. 1996 S.B. 489, A.L. 2013 H.B. 215)

*Section 217.378 was repealed by H.B. 1608, 2013



Section 217.350 Transfer of offender, when.

Transfer of offender, when.

217.350. An offender may be transferred from one correctional center to another by the director.

(L. 1982 H.B. 1196 § 53, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.355 Education programs established, what included, enrollment required, when.

Education programs established, what included, enrollment required, when.

217.355. 1. The department shall develop and implement a plan of instruction for the education of offenders.

2. The educational plan shall include:

(1) The accepted curricula for the first to twelfth grades in elementary and high school instruction;

(2) Courses in vocational training best designed to equip offenders for useful occupations upon discharge from the correctional facilities to which they were committed;

(3) The maintenance of adequate library facilities in each correctional center for the use and benefit of the offenders in such centers.

3. The state department of elementary and secondary education and department of higher education shall cooperate with the department concerning the operation and improvement of the educational program by giving such advice, counsel and information as will enable the program to meet the standards and requirements set for other public and vocational schools of the state.

4. The department shall require, by January 1, 2001, all general population offenders who have not obtained a high school education or its equivalent to be enrolled in basic educational programs offered by the department.

(L. 1982 H.B. 1196 § 110, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.360 Delivery or concealment of controlled substances, liquor or prohibited articles on premises of any correctional center or city, county or private jail, penalties--expungement of records for certain violations, procedure.

Delivery or concealment of controlled substances, liquor or prohibited articles on premises of any correctional center or city, county or private jail, penalties--expungement of records for certain violations, procedure.

217.360. 1. It shall be an offense for any person to knowingly deliver, attempt to deliver, have in his possession, deposit or conceal in or about the premises of any correctional center, or city or county jail, or private prison or jail:

(1) Any controlled substance as that term is defined by law, except upon the written prescription of a licensed physician, dentist, or veterinarian;

(2) Any other alkaloid of any controlled substance, any spirituous or malt liquor, or any intoxicating liquor as defined in section 311.020;

(3) Any article or item of personal property which an offender is prohibited by law or by rule and regulation of the division from receiving or possessing;

(4) Any gun, knife, weapon, or other article or item of personal property that may be used in such manner as to endanger the safety or security of the correctional center, or city or county jail, or private prison or jail or as to endanger the life or limb of any offender or employee of such a center.

2. The violation of subdivision (1) of subsection 1 of this section shall be a class C felony; the violation of subdivision (2) of subsection 1 of this section shall be a class D felony; the violation of subdivision (3) of subsection 1 of this section shall be a class A misdemeanor; and the violation of subdivision (4) of subsection 1 of this section shall be a class B felony.

3. Any person who has been found guilty of or has pled guilty to a violation of subdivision (2) of subsection 1 of this section involving any alkaloid shall be entitled to expungement of the record of the violation. The procedure to expunge the record shall be pursuant to section 610.123. The record of any person shall not be expunged if such person has been found guilty of or has pled guilty to knowingly delivering, attempting to deliver, having in his possession, or depositing or concealing any alkaloid of any controlled substance in or about the premises of any correctional center, or city or county jail, or private prison or jail.

(L. 1982 H.B. 1196 § 68, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424, A.L. 1998 S.B. 842, A.L. 2003 S.B. 399)

(2003) Under rules of statutory construction, cellular telephone and charger do not fall within category of guns, knives, weapons, and other inherently dangerous instruments. State v. William, 100 S.W.3d 828 (Mo.App.W.D.).



Section 217.362 Program for offenders with substance abuse addiction--eligibility, disposition, placement--completion, effect.

Program for offenders with substance abuse addiction--eligibility, disposition, placement--completion, effect.

217.362. 1. The department of corrections shall design and implement an intensive long-term program for the treatment of chronic nonviolent offenders with serious substance abuse addictions who have not pleaded guilty to or been convicted of a dangerous felony as defined in section 556.061.

2. Prior to sentencing, any judge considering an offender for this program shall notify the department. The potential candidate for the program shall be screened by the department to determine eligibility. The department shall, by regulation, establish eligibility criteria and inform the court of such criteria. The department shall notify the court as to the offender's eligibility and the availability of space in the program. Notwithstanding any other provision of law to the contrary, except as provided for in section 558.019, if an offender is eligible and there is adequate space, the court may sentence a person to the program which shall consist of institutional drug or alcohol treatment for a period of at least twelve and no more than twenty-four months, as well as a term of incarceration. The department shall determine the nature, intensity, duration, and completion criteria of the education, treatment, and aftercare portions of any program services provided. Execution of the offender's term of incarceration shall be suspended pending completion of said program. Allocation of space in the program may be distributed by the department in proportion to drug arrest patterns in the state. If the court is advised that an offender is not eligible or that there is no space available, the court shall consider other authorized dispositions.

3. Upon successful completion of the program, the board of probation and parole shall advise the sentencing court of an offender's probationary release date thirty days prior to release. If the court determines that probation is not appropriate the court may order the execution of the offender's sentence.

4. If it is determined by the department that the offender has not successfully completed the program, or that the offender is not cooperatively participating in the program, the offender shall be removed from the program and the court shall be advised. Failure of an offender to complete the program shall cause the offender to serve the sentence prescribed by the court and void the right to be considered for probation on this sentence.

5. An offender's first incarceration in a department of corrections program pursuant to this section prior to release on probation shall not be considered a previous prison commitment for the purpose of determining a minimum prison term pursuant to the provisions of section 558.019.

(L. 1994 S.B. 763, A.L. 1998 H.B. 1147, et al., A.L. 2003 S.B. 5)

Effective 6-27-03



Section 217.364 Offenders under treatment program, placement, rules--eligibility--use, purpose, availability--failure to complete.

Offenders under treatment program, placement, rules--eligibility--use, purpose, availability--failure to complete.

217.364. 1. The department of corrections shall establish by regulation the "Offenders Under Treatment Program". The program shall include institutional placement of certain offenders, as outlined in subsection 3 of this section, under the supervision and control of the department of corrections. The department shall establish rules determining how, when and where an offender shall be admitted into or removed from the program.

2. As used in this section, the term "offenders under treatment program" means a one-hundred-eighty-day institutional correctional program for the monitoring, control and treatment of certain substance abuse offenders and certain nonviolent offenders followed by placement on parole with continued supervision.

3. The following offenders may participate in the program as determined by the department:

(1) Any nonviolent offender who has not previously been remanded to the department and who has pled guilty or been found guilty of violating the provisions of chapter 195 or whose substance abuse was a precipitating or contributing factor in the commission of his offense; or

(2) Any nonviolent offender who has pled guilty or been found guilty of a crime which did not involve the use of a weapon, and who has not previously been remanded to the department.

4. This program shall be used as an intermediate sanction by the department. The program may include education, treatment and rehabilitation programs. If an offender successfully completes the institutional phase of the program, the department shall notify the board of probation and parole within thirty days of completion. Upon notification from the department that the offender has successfully completed the program, the board of probation and parole may at its discretion release the offender on parole as authorized in subsection 1 of section 217.690.

5. The availability of space in the institutional program shall be determined by the department of corrections.

6. If the offender fails to complete the program, the offender shall be taken out of the program and shall serve the remainder of his sentence with the department.

7. Time spent in the program shall count as time served on the sentence.

(L. 1994 S.B. 763, A.L. 1996 S.B. 721)



Section 217.365 Offenders not to carry money, exceptions, violations, treated as contraband.

Offenders not to carry money, exceptions, violations, treated as contraband.

217.365. No offender while confined in any correctional center of the department, except those offenders so authorized by the chief administrative officer of a particular center, shall be permitted to have on his person, in his cell, or in his immediate possession, any money or legal tender of any description. Such money or legal tender shall be considered contraband under the rules and regulations of the department. Such contraband shall be confiscated and deposited in the inmate canteen fund and expended pursuant to section 217.195.

(L. 1982 H.B. 1196 § 69, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.370 Discipline and grievance procedures established--chief administrative officer to abide by.

Discipline and grievance procedures established--chief administrative officer to abide by.

217.370. The director shall establish rules and regulations pertaining to offender disciplinary procedure and shall establish an offender grievance procedure. The chief administrative officer of each correctional center shall observe these rules and procedures at all times.

(L. 1982 H.B. 1196 § 70, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.375 Administrative segregation, grounds for--review hearing required--records to be kept--access to medical personnel.

Administrative segregation, grounds for--review hearing required--records to be kept--access to medical personnel.

217.375. 1. When an offender is an immediate security risk, or an offender is violent, struggling and creating sufficient disturbance to indicate he is not in control of himself, or an offender is physically violent, or an offender is in urgent need to be separated from others for his own safety or that of others, or for the security and good order of the correctional facility, the chief administrative officer of the correctional facility or his designee may immediately place the offender in an administrative segregation unit which shall be situated so that the segregation of such offender from the other offenders of the correctional facility is complete. A review hearing shall be held concerning the incident within five working days.

2. A review hearing shall be held for each offender detained in administrative segregation thirty days after the initial period of confinement and every ninety days thereafter. The chief administrative officer of the facility shall keep records of the names of all those offenders confined to administrative segregation, the reason for such confinement, the length of time confined in administrative segregation and any other information required by his division director.

3. Offenders held in administrative segregation shall have access to medical personnel.

4. A review hearing pursuant to this section is not a contested case pursuant to the provisions of chapter 536.

(L. 1982 H.B. 1196 § 71, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 2004 S.B. 921)

Effective 7-02-04



Section 217.380 Records of violations and convictions of offenders, information required--disciplinary segregation, hearing, time period.

Records of violations and convictions of offenders, information required--disciplinary segregation, hearing, time period.

217.380. 1. When an offender is found guilty of a violation of a correctional facility rule or convicted of a felony or misdemeanor, a record of such violation or conviction shall be recorded in the offender's file and in a central record. The record shall clearly state the offense, the reporting officer's name, when and where the violation or offense was committed and the action taken by any disciplinary body or other personnel of the department.

2. An offender who has violated any published rule or regulation of the division or correctional facility relating to the conduct of offenders may, after proper hearing and upon order of the chief administrative officer or his or her designee of the correctional facility, be confined in a disciplinary segregation unit for a period not to exceed thirty days. Disciplinary segregation of more than ten days may only be given for serious conduct violations as defined by rule or regulation of the division.

3. Violation hearings under the provision of subsection 2 of this section are not contested cases under the provisions of chapter 536. Violation hearings under the provisions of subsection 2 of this section are not subject to the rules of evidence. The department may promulgate rules for violation hearings under the authority of subsection 2 of section 217.040. The conduct of and order from a violation hearing under the provisions of subsection 2 are final and unappealable.

(L. 1982 H.B. 1196 § 72, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 2003 H.B. 138)



Section 217.385 Violence or injury to others or property by offender, penalty.

Violence or injury to others or property by offender, penalty.

217.385. 1. No offender shall knowingly commit violence to an employee of the department or to another offender housed in a department correctional center. Violation of this subsection shall be a class B felony.

2. No offender shall knowingly damage any building or other property owned or operated by the department. Violation of this subsection shall be a class C felony.

(L. 1982 H.B. 1196 § 74, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)

CROSS REFERENCE:

Aggravated harassment of an employee, penalty, 565.092



Section 217.390 Escape, defined--penalty.

Escape, defined--penalty.

217.390. An offender absenting himself without leave from any person in charge of his supervision, or from any work assignment, educational release program or job outside of the correctional center, or from any halfway house or correctional facility operated by another political subdivision to which he has been assigned, or who willfully fails to return to such place at the appointed time after having been permitted to leave, shall be deemed on "escape" status. He shall be reported by the division to the appropriate law enforcement officer and upon conviction shall be sentenced for escape as provided in section 575.210. Inadvertent releases shall be rectified by an issuance of a warrant by the director.

(L. 1982 H.B. 1196 § 75, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.395 Escapee's apprehension--reward may be offered, limitations.

Escapee's apprehension--reward may be offered, limitations.

217.395. Whenever an offender escapes, the division director shall take all proper measures for the apprehension of the offender and may pay a reward for his apprehension and delivery. The reward shall not exceed five hundred dollars and shall not apply to law enforcement officers or employees of the department.

(L. 1982 H.B. 1196 § 76, A.L. 1989 H.B. 408)



Section 217.400 Furnishing unfit food to offenders, penalty.

Furnishing unfit food to offenders, penalty.

217.400. 1. A person commits the crime of furnishing unfit food to offenders if he does any of the following:

(1) Knowingly furnishes or delivers any diseased, putrid or otherwise unwholesome meat from any animal or fowl that was diseased or otherwise unfit for food to any correctional center operated or funded by the department;

(2) Knowingly furnishes or delivers any other unwholesome food, vegetables or provisions whatsoever to such correctional centers to be used as food by the offenders in such correctional centers;

(3) Knowingly receives or consents to receive as an employee of such correctional center any diseased or unwholesome meat, food or provisions.

2. Furnishing unfit food to offenders is a class D felony.

(L. 1982 H.B. 1196 § 25, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.405 Offender abuse, penalty--employees not to use physical force, exception.

Offender abuse, penalty--employees not to use physical force, exception.

217.405. 1. Except as provided in subsection 3 of this section, a person commits the crime of "offender abuse" if he knowingly injures the physical well-being of any offender under the jurisdiction of the department by beating, striking, wounding or by sexual contact with such person.

2. Offender abuse is a class C felony.

3. No employee of the department shall use any physical force on an offender except the employee shall have the right to use such physical force as is necessary to defend himself, suppress an individual or group revolt or insurrection, enforce discipline or to secure the offender.

(L. 1982 H.B. 1196 § 26, A.L. 1989 H.B. 408)



Section 217.410 Abuse of offender, duty to report, penalty--confidentiality of report, immunity from liability--harassment prohibited.

Abuse of offender, duty to report, penalty--confidentiality of report, immunity from liability--harassment prohibited.

217.410. 1. When any employee of the department has reasonable cause to believe that an offender in a correctional center operated or funded by the department has been abused, he shall immediately report it in writing to the director.

2. The written report shall contain the name and address of the correctional center; the name of the offender; information regarding the nature of the abuse; the name of the complainant; and any other information which might be helpful in an investigation.

3. Any person required by subsection 1 of this section to report or cause a report to be made, but who fails to do so within a reasonable time after the act of abuse or neglect is guilty of a class A misdemeanor.

4. In addition to those persons required to report under subsection 1 of this section, any other person having reasonable cause to believe that an offender has been abused may report such information to the director.

5. Upon receipt of a report, the department shall initiate an investigation within twenty-four hours.

6. If the investigation indicates possible abuse of an offender, the investigator shall refer the complaint, together with his report, to the director for appropriate action.

7. Reports made pursuant to this section shall be confidential and shall not be deemed a public record and shall not be subject to the provisions of section 109.180 or chapter 610.

8. Anyone who makes a report pursuant to this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability for making such a report or for testifying, except for liability for perjury, unless such person acted in bad faith or with malicious purpose.

9. Within five working days after a report required to be made under subsection 1 of this section is received, the person making the report shall be notified in writing of its receipt and of the initiation of the investigation.

10. No person who directs or exercises any authority in a correctional center operated or funded by the department shall harass, dismiss or retaliate against an offender or employee because he or any member of his family has made a report of any violation or suspected violation of laws, ordinances or regulations applying to the correctional center which he has reasonable cause to believe has been committed or has occurred.

(L. 1982 H.B. 1196 § 27, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.412 Autopsy required, when--reports to be maintained by department.

Autopsy required, when--reports to be maintained by department.

217.412. It shall be the duty of the department of corrections to ensure that an autopsy is performed upon all offenders within the custody of the department who die under violent or suspicious circumstances or apparent suicide to ascertain as nearly as possible the cause of death. The department shall maintain a record of the findings and conclusions of each such autopsy.

(L. 1995 H.B. 424 § 2)



Section 217.415 Disqualification from holding position in correctional facility, when.

Disqualification from holding position in correctional facility, when.

217.415. A person convicted of any crime under section 217.400, 217.405, or 217.410 shall be disqualified from holding any position in the department.

(L. 1982 H.B. 1196 § 28, A.L. 1989 H.B. 408)



Section 217.420 Surgery, general anesthetic not authorized for offender without consent or court order, exceptions, emergencies--treatment against religious beliefs, when allowed.

Surgery, general anesthetic not authorized for offender without consent or court order, exceptions, emergencies--treatment against religious beliefs, when allowed.

217.420. 1. Except in case of an emergency, the department shall not authorize or permit any major surgery to be performed upon or general anesthetic to be administered to any offender committed to the department unless specific written consent thereto shall first have been obtained from the offender or his parent or legal guardian if he is a minor, or, in the absence of such consent, from the court which vested legal custody of such offender in the department or the circuit court of the county where the offender is located.

2. Upon the recommendation of an attending physician, psychiatrist, psychologist, surgeon or dentist, the department may authorize medical, psychiatric, psychological, surgical or dental care and treatment, respectively, as may be required by the condition of the offender. If the care and treatment is contrary to the religious tenets and beliefs of such offender, the treatment of such offender may be authorized by the department only upon the specific written consent of the offender, or his parent or legal guardian if he is a minor, or, in the absence of such consent, upon the specific written order of the court which vested legal custody of the offender in the department or the circuit court of the county where the offender's correctional center is located.

3. When the offender has been placed in a correctional center other than one administered by the department, the person or persons administering such facility shall have the authority to provide the offender with necessary medical, psychiatric, psychological, surgical or dental care only to the extent that such authority has been delegated to such persons with respect to particular offenders and subject to such limitations as may be prescribed by law.

(L. 1982 H.B. 1196 § 29, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.425 Furlough of prisoners, when--time limitations, exceptions--waiver required, when--notice requirements.

Furlough of prisoners, when--time limitations, exceptions--waiver required, when--notice requirements.

217.425. 1. The director may extend the limits of the place of confinement of an offender who, he has reasonable cause to believe, will honor his trust, by authorizing the offender, under prescribed conditions, to visit specifically designated places within the state for a period not to exceed thirty days per year and to return to the custody of the department. The authority herein conferred may be exercised to permit the offender to visit a relative who is ill, to attend the funeral of a relative, to obtain medical services not otherwise available, to contact prospective employers and to participate in approved rehabilitation programs. If the offender is enrolled in a community release program or in need of emergency medical services, the thirty day per annum limitation may be extended at the director's discretion.

2. A copy of any order of the director shall be sent to the circuit judge, sheriff and prosecuting attorney of the county or circuit attorney of any city not within a county from which the offender was sentenced and the county of the proposed visit at least ten days in advance of such order except in the case of an order permitting the visit to attend the funeral of a relative or for an emergency medical furlough.

(L. 1982 H.B. 1196 § 93, A.L. 1989 H.B. 408)



Section 217.430 Residential treatment centers and community based sanctions--assignment of offenders--contracts to establish, provisions, locations--payments, how made--inmates fund established, use--regulation of inmates.

Residential treatment centers and community based sanctions--assignment of offenders--contracts to establish, provisions, locations--payments, how made--inmates fund established, use--regulation of inmates.

217.430. 1. The director may contract with private or public organizations and correctional facilities operated by other political subdivisions in this state having suitable facilities for the establishment of residential treatment facilities and other community-based sanctions where persons committed to the custody and supervision of the department may be housed and supervised outside of regularly established departmental correctional centers.

2. Contracts under this section shall include the following minimum conditions:

(1) The contracting parties shall agree to implement a program for each offender assigned to a residential treatment facility or other community-based sanction. The program shall be prepared in cooperation with the department and shall take into consideration the needs and abilities of the individual;

(2) Provision shall be made for inspection of the facilities used under the contract on a regular basis by a full-time employee of the department to assure adherence to the programs and maintenance of adequate health and conduct standards;

(3) Payment for housing and supervision shall be made on a monthly basis. The director shall obligate no more than the amount appropriated in each fiscal year's budget for such services;

(4) Offenders assigned to residential treatment facilities or other community-based sanctions shall be encouraged to seek outside employment and shall be required to pay a percentage of their earned wages established by the director to a maximum amount not to exceed the average daily per capita costs for maintenance of all persons committed to the department during the previous fiscal year. All moneys received from the offenders shall be paid into the state treasury and credited to the "Inmate Fund", which is hereby created. This fund shall be supervised by the director and all expenditures therefrom shall be approved by the director. The funds shall be used as provided by appropriation, to support offenders in education programs, drug treatment programs, residential treatment facilities, other community-based sanctions, electronic monitoring, or in work or educational release programs;

(5) Offenders assigned to residential treatment facilities or other community-based sanctions shall be governed by the same laws and department, division, and correctional center rules as apply to all persons committed to the department. Individuals assigned to a residential treatment facility or other community-based sanctions from a department facility may be returned to a correctional center of the department for infractions of rules or failure to comply with a release program;

(6) No residential treatment facility may be located in any unincorporated area of a county or within a city where the zoning is for single-family residency use or occupancy, without prior approval of the governing body of the county or city.

(L. 1982 H.B. 1196 § 94, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.435 Work or educational release program.

Work or educational release program.

217.435. 1. The director may establish, at those correctional facilities he so designates, a program of work and educational release for those offenders who meet the standards established by department rules and regulations.

2. Each offender on work release shall pay a percentage of his wages, established by department rules, to a maximum of the per capita cost of offender support per month, to the department as maintenance. The money received from the inmate shall be deposited in the inmate fund and shall be expended pursuant to section 217.430.

3. All offenders in college educational release programs shall be responsible for their own school expenses.

(L. 1982 H.B. 1196 § 95, A.L. 1989 H.B. 408)

CROSS REFERENCE:

Aggravated harassment of an employee, penalty, 565.092



Section 217.437 Work by offenders, not employment, when--benefitting entity immune from suit, exceptions.

Work by offenders, not employment, when--benefitting entity immune from suit, exceptions.

217.437. Performance of free work or work compensated at less than minimum wage for a public or charitable purpose, by any person under the supervision of the department of corrections, shall not be deemed employment within the meaning of the provisions of chapter 288. Any county, city, person, organization, or agency charged with the supervision of such free work or who benefits from its performance shall be immune from any suit by the offender or any person deriving a cause of action from him if such cause of action arises from such supervision or performance, except for negligence or an intentional tort.

(L. 1995 H.B. 424 § 1)



Section 217.439 Photograph of offender to be taken prior to release, when--provided to victim upon request.

Photograph of offender to be taken prior to release, when--provided to victim upon request.

217.439. Upon the victim's request, a photograph shall be taken of the incarcerated individual prior to release from incarceration and a copy of the photograph shall be provided to the crime victim.

(L. 2009 H.B. 62 merged with S.B. 338)



Section 217.440 Program of restorative justice, requirements.

Program of restorative justice, requirements.

217.440. The director is authorized to establish a program of restorative justice within the department's correctional centers and to require that offenders offer acts and expressions of sincere remorse for the offense committed and its impact on the victims and the community. Such program requirements may include, but are not limited to, community service work requirements while incarcerated and participation in victim-oriented programs, as well as other restorative activities to be determined by the department.

(L. 1997 H.B. 823, S.B. 430, A.L. 2002 H.B. 2078 Revision)



Section 217.450 Offender may request final disposition of pending indictment, information or complaint, how requested--director to notify offender of pending actions, failure to notify, effect.

Offender may request final disposition of pending indictment, information or complaint, how requested--director to notify offender of pending actions, failure to notify, effect.

217.450. 1. Any person confined in a department correctional facility may request a final disposition of any untried indictment, information or complaint pending in this state on the basis of which a law enforcement agency, prosecuting attorney's office, or circuit attorney's office has delivered a certified copy of a warrant and has requested that a detainer be lodged against him with the facility where the offender is confined. The request shall be in writing addressed to the court in which the indictment, information or complaint is pending and to the prosecuting attorney charged with the duty of prosecuting it, and shall set forth the place of imprisonment.

2. When the director receives a certified copy of a warrant and a written request by the issuing agency to place a detainer, the director shall lodge a detainer in favor of the requesting agency. The director shall promptly inform each offender in writing of the source and nature of any untried indictment, information or complaint for which a detainer has been lodged against him of which the director has knowledge, and of his right to make a request for final disposition of such indictment, information or complaint on which the detainer is based.

3. Failure of the director to comply with this section shall not be the basis for dismissing the indictment, information, or complaint unless the court also finds that the offender has been denied his or her constitutional right to a speedy trial.

(L. 1982 H.B. 1196 § 78, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424, A.L. 2009 H.B. 62 merged with H.B. 481)



Section 217.455 Director of division of adult institutions to transmit information and request.

Director of division of adult institutions to transmit information and request.

217.455. The request provided for in section 217.450 shall be delivered to the director, who shall forthwith:

(1) Certify the term of commitment under which the offender is being held, the time already served, the time remaining to be served on the sentence, the time of parole eligibility of the offender, and any decisions of the state board of probation and parole relating to the offender; and

(2) Send by registered or certified mail, return receipt requested, one copy of the request and certificate to the court and one copy to the prosecuting attorney to whom it is addressed.

(L. 1982 H.B. 1196 § 79, A.L. 1989 H.B. 408)



Section 217.460 Trial to be held, when--failure, effect.

Trial to be held, when--failure, effect.

217.460. Within one hundred eighty days after the receipt of the request and certificate, pursuant to sections 217.450 and 217.455, by the court and the prosecuting attorney or within such additional necessary or reasonable time as the court may grant, for good cause shown in open court, the offender or his counsel being present, the indictment, information or complaint shall be brought to trial. The parties may stipulate for a continuance or a continuance may be granted if notice is given to the attorney of record with an opportunity for him to be heard. If the indictment, information or complaint is not brought to trial within the period and if the court finds that the offender's constitutional right to a speedy trial has been denied, no court of this state shall have jurisdiction of such indictment, information or complaint, nor shall the untried indictment, information or complaint be of any further force or effect; and the court shall issue an order dismissing the same with prejudice.

(L. 1982 H.B. 1196 § 80, A.L. 1989 H.B. 408, A.L. 2009 H.B. 62 merged with H.B. 481)



Section 217.465 Escape by offender, effect of.

Escape by offender, effect of.

217.465. Escape from custody by any offender subsequent to his execution of a request for final disposition of an untried indictment, information or complaint shall void the request.

(L. 1982 H.B. 1196 § 81, A.L. 1989 H.B. 408)



Section 217.470 Transportation expenses, how paid.

Transportation expenses, how paid.

217.470. The expense of transporting any offender between the place of his confinement and the county wherein an untried indictment, information or complaint is pending shall be paid by the county. It shall be the duty of the sheriff to transport the offender, and he shall be compensated for such service as provided by section 57.290.

(L. 1982 H.B. 1196 § 82, A.L. 1989 H.B. 408)



Section 217.475 Director of division of adult institutions to inform prisoner of the law in writing.

Director of division of adult institutions to inform prisoner of the law in writing.

217.475. The director shall arrange for all offenders to be informed in writing of the provisions of sections 217.450 to 217.485 and for a record of such writing to be placed in the offender's file.

(L. 1982 H.B. 1196 § 83, A.L. 1983 H.B. 713 Revision, A.L. 1989 H.B. 408)



Section 217.480 Uniformity of construction.

Uniformity of construction.

217.480. Sections 217.450 to 217.485 shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(L. 1982 H.B. 1196 § 84, A.L. 1983 H.B. 713 Revision)



Section 217.485 Title of the law.

Title of the law.

217.485. Sections 217.450 to 217.485 may be cited as the "Uniform Mandatory Disposition of Detainers Law".

(L. 1982 H.B. 1196 § 85, A.L. 1983 H.B. 713 Revision)



Section 217.490 Agreement on detainers adopted--compact text.

Agreement on detainers adopted--compact text.

217.490. The "Agreement on Detainers" is hereby enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows: AGREEMENT ON DETAINERS ARTICLE I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures. ARTICLE II

As used in this agreement:

1. "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the commonwealth of Puerto Rico.

2. "Sending state" means a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to article III of this agreement or at the time that a request for custody or availability is initiated pursuant to article IV hereof.

3. "Receiving state" means the state in which trial is to be had on an indictment, information or complaint pursuant to article III or article IV of this agreement. ARTICLE III

1. Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint; provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

2. The written notice and request for final disposition referred to in paragraph 1 of this article shall be given or sent by the prisoner to the warden, director of the division of adult institutions or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

3. The warden, director of the division of adult institutions or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

4. Any request for final disposition made by a prisoner pursuant to paragraph 1 of this article shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, director of the division of adult institutions or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

5. Any request for final disposition made by a prisoner pursuant to paragraph 1 of this article shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph 4 of this article, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

6. Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph 1 of this article shall void the request. ARTICLE IV

1. The appropriate officers of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with paragraph 1 of article V of this agreement upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided that the court having jurisdiction of the indictment, information or complaint shall have duly approved, recorded and transmitted the request; and provided further that there shall be a period of thirty days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

2. Upon receipt of the officer's written request as provided in paragraph 1 of this article, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. The authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

3. In respect of any proceeding made possible by this article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

4. Nothing contained in this article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph 1 of this article, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

5. If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to paragraph 5 of article V of this agreement, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice. ARTICLE V

1. In response to a request made under article III or article IV of this agreement, the appropriate authority in a sending state shall offer to deliver temporary custody of the prisoner to the appropriate authority in the state where the indictment, information or complaint is pending against the person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

2. The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given; and

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

3. If the appropriate authority shall refuse or fail to accept temporary custody of the person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in article III or article IV of this agreement, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

4. The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations, or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

5. At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

6. During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

7. For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

8. From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor. ARTICLE VI

1. In determining the duration and expiration dates of the time periods provided in articles III and IV of this agreement, the running of the time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

2. No provisions of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill. ARTICLE VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement. ARTICLE VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof. ARTICLE IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(L. 1982 H.B. 1196 § 86)



Section 217.495 Appropriate court defined.

Appropriate court defined.

217.495. The phrase "appropriate court" as used in the agreement on detainers shall, with reference to the courts of this state, mean the state supreme court, the state court of appeals, and the state circuit courts except the probate or municipal divisions thereof.

(L. 1982 H.B. 1196 § 87)



Section 217.500 Enforcement and cooperation required of whom.

Enforcement and cooperation required of whom.

217.500. All courts, departments, agencies, officers and employees of this state and its political subdivisions are hereby directed to enforce the agreement on detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.

(L. 1982 H.B. 1196 § 88)



Section 217.505 Compact not to require application of habitual offender law.

Compact not to require application of habitual offender law.

217.505. Nothing in sections 217.490 to 217.520 or in the agreement on detainers shall be construed to require the application of the habitual offender law, sections 556.280 and 556.290, to any person on account of any conviction had in a proceeding brought to final disposition by reason of the use of this agreement.

(L. 1982 H.B. 1196 § 89)



Section 217.510 Escape by offender, effect on.

Escape by offender, effect on.

217.510. Escape from custody by any offender subsequent to the execution of a request for final disposition under the provisions of sections 217.490 to 217.520 shall void the request and subject the offender to conviction under sections 217.225 and 217.390 relating to escape from custody.

(L. 1982 H.B. 1196 § 90, A.L. 1989 H.B. 408)



Section 217.515 Chief administrative officer to deliver offender, when.

Chief administrative officer to deliver offender, when.

217.515. The chief administrative officer of a state correctional center shall give over the person of any offender within such correctional center whenever so required by the operation of the agreement on detainers.

(L. 1982 H.B. 1196 § 91, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.520 Governor to designate administrator.

Governor to designate administrator.

217.520. The governor shall designate a central administrator of and information agent for the agreement on detainers.

(L. 1982 H.B. 1196 § 92)



Section 217.525 Director authorized to contract with United States for stated purposes.

Director authorized to contract with United States for stated purposes.

217.525. The director is hereby authorized to enter into a contract on behalf of the state of Missouri with the United States, pursuant to the provisions of an act of the Congress of the United States granting consent to the states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and for other purposes, which contract shall have as its objective the establishment of programs whereby persons convicted of crimes in any state party to the agreement may be transferred to and incarcerated in correctional facilities in any other state party to the agreement.

(L. 1982 H.B. 1196 § 111, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.530 Convicted offender not to be transferred to state where wanted for crime.

Convicted offender not to be transferred to state where wanted for crime.

217.530. No part of this law may be used to transfer a Missouri convicted offender against his will from Missouri to a state where he is wanted for the commission of any criminal offense.

(L. 1982 H.B. 1196 § 112, A.L. 1995 H.B. 424)



Section 217.535 Compact adopted--text--contract must comply.

Compact adopted--text--contract must comply.

217.535. The contract authorized by section 217.525 shall conform to the Interstate Corrections Compact which is hereby enacted as follows: INTERSTATE CORRECTIONS COMPACT ARTICLE I Purpose and Policy

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources. ARTICLE II Definitions

As used in this compact, unless the context clearly requires otherwise:

(a) "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the commonwealth of Puerto Rico.

(b) "Sending state" means a state party to this compact in which conviction or court commitment was had.

(c) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) "Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in (d) above may lawfully be confined. ARTICLE III Contracts

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

4. Delivery and retaking of inmates.

(a) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith. ARTICLE IV Procedures and Rights

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact. ARTICLE V Acts Not Reviewable in Receiving State Extradition

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other forms of proceedings, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee. ARTICLE VI Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor. ARTICLE VII Entry into Force

This compact shall enter into force and become effective and binding upon the state so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such states. ARTICLE VIII Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact. ARTICLE IX Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements. ARTICLE X Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(L. 1982 H.B. 1196 § 113)



Section 217.540 Powers and duties of director, delegation authorized.

Powers and duties of director, delegation authorized.

217.540. The director is hereby authorized and directed to do all things necessary or incidental to the carrying out of a compact prescribed by section 217.525 in every particular and he may in his discretion delegate this authority.

(L. 1982 H.B. 1196 § 114, A.L. 1989 H.B. 408)



Section 217.541 House arrest program, department to establish and regulate--limited release, when--offenders to fund program--arrest warrant may be issued by probation or parole officer, when.

House arrest program, department to establish and regulate--limited release, when--offenders to fund program--arrest warrant may be issued by probation or parole officer, when.

217.541. 1. The department shall by rule establish a program of house arrest. The director or his designee may extend the limits of confinement of offenders serving sentences for class C or D felonies who have one year or less remaining prior to release on parole, conditional release, or discharge to participate in the house arrest program.

2. The offender referred to the house arrest program shall remain in the custody of the department and shall be subject to rules and regulations of the department pertaining to offenders of the department until released on parole or conditional release by the state board of probation and parole.

3. The department shall require the offender to participate in work or educational or vocational programs and other activities that may be necessary to the supervision and treatment of the offender.

4. An offender released to house arrest shall be authorized to leave his place of residence only for the purpose and time necessary to participate in the program and activities authorized in subsection 3 of this section.

5. The board of probation and parole shall supervise every offender released to the house arrest program and shall verify compliance with the requirements of this section and such other rules and regulations that the department shall promulgate and may do so by remote electronic surveillance. If any probation/parole officer has probable cause to believe that an offender under house arrest has violated a condition of the house arrest agreement, the probation/parole officer may issue a warrant for the arrest of the offender. The probation/parole officer may effect the arrest or may deputize any officer with the power of arrest to do so by giving the officer a copy of the warrant which shall outline the circumstances of the alleged violation. The warrant delivered with the offender by the arresting officer to the official in charge of any jail or other detention facility to which the offender is brought shall be sufficient legal authority for detaining the offender. An offender arrested under this section shall remain in custody or incarcerated without consideration of bail. The director or his designee, upon recommendation of the probation and parole officer, may direct the return of any offender from house arrest to a correctional facility of the department for reclassification.

6. Each offender who is released to house arrest shall pay a percentage of his wages, established by department rules, to a maximum of the per capita cost of the house arrest program. The money received from the offender shall be deposited in the inmate fund and shall be expended to support the house arrest program.

(L. 1987 S.B. 39 § 1, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974)



Section 217.542 Failure to return to house arrest, felony.

Failure to return to house arrest, felony.

217.542. 1. An offender of the department released to the house arrest program commits the crime of failure to return to house arrest if he purposely fails to return to his place of residence or activity authorized by subsection 3 of section 217.541 when he is required to do so.

2. Failure to return to house arrest is a class D felony.

(L. 1987 S.B. 39 § 2, A.L. 1989 H.B. 408)



Section 217.543 House arrest authorized for certain prisoners--jailer to establish program--remote electronic surveillance allowed--percentage of prisoner's wage to pay cost--violation penalty--(St. Louis City).

House arrest authorized for certain prisoners--jailer to establish program--remote electronic surveillance allowed--percentage of prisoner's wage to pay cost--violation penalty--(St. Louis City).

217.543. 1. The jailer of any city not within a county having custody of pretrial detainees or persons serving sentences for violation of state or local laws may establish a program of house arrest consistent with the provisions of this section.

2. Such jailer shall by rule establish a program of house arrest. Such jailer may extend the limits of confinement for pretrial detainees or persons serving sentences for violation of* state or local laws.

3. The inmate or detainee shall remain an inmate of such jailer and shall be subject to the rules and regulations of the house arrest program.

4. Such jailer shall require the inmate or detainee to participate in work or educational or vocational programs and other activities that may be necessary to the supervision and treatment of the inmate or detainee.

5. An inmate or detainee released to house arrest shall be authorized to leave his place of residence only for the purpose and time necessary to participate in the programs and activities authorized.

6. Such jailer shall supervise every inmate or detainee released to the house arrest program and shall verify compliance with the requirements set forth for each person so released and such other rules and regulations that such jailer shall promulgate, and may do so by remote electronic surveillance. Such jailer may direct to any peace officer the return of any inmate or detainee from house arrest for violation of the conditions of release.

7. Each inmate or detainee who is released on house arrest shall pay a percentage of his wages to cover the costs of house arrest, such amount to be established by the jailer.

8. An inmate released to the house arrest program pursuant to this section commits the crime of escape from custody if such inmate purposely fails to return to his place of residence or activity as established by the jailer when he is required to do so. Escape from custody is a class D felony.

(L. 1991 H.B. 566)

*Word "of" does not appear in original rolls.



Section 217.550 Prison industries and services program created--director to administer--approval required--report submitted to director, contents.

Prison industries and services program created--director to administer--approval required--report submitted to director, contents.

217.550. 1. The department shall establish and operate at its correctional centers a vocational enterprise program which includes industries, services, vocational training, and agribusiness operations. The director shall have general supervision over planning, establishment and management of all vocational enterprise operations provided by and within the department and shall decide at which correctional center each vocational enterprise shall be located, taking into consideration the offender custody levels, the number of offenders in each correctional center so the best service or distribution of labor may be secured, location and convenience of the correctional centers in relation to the other correctional centers to be supplied or served and the machinery presently contained in each correctional center.

2. No service shall be established or renewed without prior approval by the advisory board of vocational enterprises program established by section 217.555 and the joint committee on corrections established by sections 21.440 to 21.465. Both the board and the committee shall make a finding that the establishment of the service shall be beneficial to those offenders involved and shall not adversely affect any statewide economic group or industry.

3. The annual report of Missouri vocational enterprises submitted to the director shall include:

(1) A list of the correctional industries, services, vocational training programs, and agribusinesses in operation;

(2) A list of correctional industries, services, vocational training programs, and agribusinesses started, terminated, moved, expanded, or reduced during the period;

(3) The average number of offenders employed in each correctional industry, service, vocational training program, or agribusiness operation;

(4) The volume of sales of articles, services, and materials manufactured, grown, processed or provided;

(5) An operating statement showing the profit or loss of each industry, service, vocational training program, and agribusiness operation;

(6) The amount of sales to state agencies or institutions, to political subdivisions of the state, or any other entity with which the vocational enterprise program does business, and the amount of open market sales, if any; and

(7) Such other information concerning the correctional industries, services, vocational training programs, and agribusiness operations as requested by the director.

(L. 1982 H.B. 1196 § 96, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1994 S.B. 763)



Section 217.555 Advisory board, created, members, appointment, qualifications--duties--compensation.

Advisory board, created, members, appointment, qualifications--duties--compensation.

217.555. 1. There is hereby created and established an "Advisory Board of Vocational Enterprises Program" consisting of the director of the division of offender rehabilitative services or his designee, who shall serve as chairman, the vocational enterprises administrator and three members representing organized labor and three members representing manufacturing interests, one member who is qualified by education and experience in criminology, and one member who is qualified by education and experience in vocational rehabilitation. The public board members shall be appointed by the department director for a term of four years, with appointments to this board made so that two members' terms expire each year. The commissioner of administration or his designee, and the governor or his designee, shall serve as ex officio members of the board.

2. The board shall meet at least quarterly at the call of the chairman.

3. The board shall provide the director advice and counsel on proper planning and programs for the vocational enterprises program within the department and shall make recommendations concerning the services to be provided and the articles manufactured, including style, design, and quality, as well as for economy and efficiency in their manufacture. New industries and agribusiness operations may be established or terminated at the discretion of the director.

4. The members of the board, other than the chairman, and ex officio members, shall receive compensation at the rate of one hundred dollars plus all actual and necessary expenses for each day they are engaged in the discharge of their official duties.

(L. 1982 H.B. 1196 § 97, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1994 S.B. 763)



Section 217.560 Enterprise program diversification and purpose.

Enterprise program diversification and purpose.

217.560. The vocational enterprises program shall be diversified both as to location and kind and shall have for its purposes:

(1) The training and employment of offenders in such job skills and tasks as will afford them the most favorable opportunities practicable for gainful employment upon discharge from the department;

(2) The manufacture or provision, so far as practicable, of such goods or services as are, or may be, needed and used by a department, agency, or institution of the state or any political subdivision of the state, any state employee, or any not-for-profit public or private agency;

(3) The servicing, maintenance, and repair, so far as practicable, of machinery and equipment used by any department, agency or institution of the state or any political subdivision thereof.

(L. 1982 H.B. 1196 § 98, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)



Section 217.565 Director to provide plants, machinery and materials--distribution of products.

Director to provide plants, machinery and materials--distribution of products.

217.565. 1. The director in compliance with the provisions of chapters 8 and 34 shall purchase, lease, or otherwise provide suitable plants, machinery and equipment and purchase materials to put the vocational enterprise programs into effect. The department may lease or purchase lands and buildings for the operation and administration of the vocational enterprises program.

2. The director may lease farm properties under the department's control on terms and amounts which are fair and reasonable. All moneys received pursuant to this section shall be deposited in the working capital revolving fund.

3. The department may purchase in accordance with chapter 34 such raw materials as may be required for any industry service or agribusiness operation now or hereafter carried on by the department and may employ such outside help as may be necessary.

4. The commissioner of administration may waive competitive bids and purchase required supplies for vocational enterprises on the open market if they can be so purchased at a better price or for delivery necessary to meet a current production requirement of vocational enterprises. The commissioner of administration may also purchase on the open market used equipment for the manufacturing, service, vocational training, or agribusiness operations of vocational enterprises if the department director certifies that the purchase price of such equipment is equal to or lower than the current market value of such equipment.

5. The department shall be responsible for all articles manufactured, services provided, or products grown or processed by the vocational enterprises program, and shall act as a distributing agent for the manufacturing, service and production carried on in its correctional centers, with authority to appoint agents or salespersons. The director shall be responsible for the operation and maintenance of the factories, services, vocational training, and agribusiness and shall establish such rules and regulations as are deemed necessary.

(L. 1982 H.B. 1196 § 99, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)



Section 217.567 Director may contract with private entities for employment of inmates--leasing of correctional facility property--wages, director to set policies.

Director may contract with private entities for employment of inmates--leasing of correctional facility property--wages, director to set policies.

217.567. 1. Notwithstanding the provisions of any other law to the contrary, the director is hereby authorized to contract with a private individual, corporation, partnership or other lawful entity for inmate work or vocational training projects involving the manufacture and processing of goods, wares or merchandise, or any service-related business or commercial enterprise deemed by the director to be consistent with the proper employment, training and rehabilitation of offenders.

2. Any contract authorized by this section shall be in compliance with federal law, shall be competitively negotiated by the department and the private entity, shall not result in the displacement of civilian workers employed in the community or state, and shall be subject to the approval of the advisory board of vocational enterprises program created pursuant to section 217.555 and the joint committee on corrections created pursuant to sections 21.440 to 21.465.

3. The director may lease space in one or more buildings or portions of buildings on the grounds of any correctional center, together with the real estate needed for reasonable access to and egress from the leased premises to a private individual, corporation, partnership or other lawful entity for the purpose of establishing and operating a business enterprise. The enterprise shall at all times observe practices and procedures regarding security as the lease may specify or as the correctional center superintendent may temporarily stipulate during periods of emergency. The enterprise shall be deemed a private enterprise and is subject to all federal and state laws governing the operation of similar private business enterprises as specified by the authorized contract.

4. Subject to the approval of the director and upon such terms as may be prescribed, any lessee operating such an enterprise may employ and discharge from employment selected offenders of the correctional center where the enterprise is operated or from other correctional centers in close proximity. Offenders assigned to such an enterprise are subject to all departmental and divisional rules in addition to rules and regulations promulgated by the authorized contractor. Offenders assigned to such an enterprise for employment purposes shall be required to pay a percentage of their wages as established by the director of not less than five percent nor more than twenty percent of gross wages to the crime victims' compensation fund, section 595.045.

5. The director shall establish policies and procedures for determining the specific wages paid, workers' compensation benefits and deductions from wages to include room and board; federal, state and Social Security taxes; and family support. All deductions must not total more than eighty percent of gross wages. Provisions of the Fair Labor Standards Act shall apply to contractual offender workers.

(L. 1989 H.B. 408 § 3, A.L. 1990 H.B. 974, A.L. 1994 S.B. 763)



Section 217.570 Sales of prison industry goods and services, procedure--open market sales, when.

Sales of prison industry goods and services, procedure--open market sales, when.

217.570. The vocational enterprises program shall serve the state and its political subdivisions use market. The vocational enterprises program shall be authorized to provide goods or services for other states and their political subdivisions whenever their laws permit them to contract with this state. Before entering into any such contract with other states, an executive agreement shall first be signed between the executive authorities of the states. Open market sales may be made in case of excess inventories and at prevailing market prices for goods or services of like quality and kind, if it is considered to be in the best interest of the department. Agribusiness operations may make open market sales as provided by law for the sale of products.

(L. 1982 H.B. 1196 § 100, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)



Section 217.575 Sales of goods or services to state or political subdivisions--promotion--price--certification of nonavailability required for state purchases, when.

Sales of goods or services to state or political subdivisions--promotion--price--certification of nonavailability required for state purchases, when.

217.575. 1. All goods manufactured, services provided or produce of the vocational enterprises program of the state shall, upon the requisition of the proper official, be furnished to the state, to any public institution owned, managed or controlled by the state, or to any private entity that is leasing space to any agency of the state government for use in space leased to the state agency, at such prices as shall be determined as provided in subsection 4 of this section.

2. No goods or services so manufactured, provided or produced shall be purchased from any other source for the state or public institutions of the state unless the department shall certify the goods or services included in the requisition cannot be furnished or supplied by the vocational enterprises program within ninety days, or, in the event the same goods or services cannot be procured on the open market within ninety days, that the vocational enterprises program cannot supply them within a reasonable time. No claims for the payment of such goods or services shall be audited or paid without this certificate. One copy each of the requisition or certificate shall be retained by the department.

3. The division of purchasing and the division of design and construction shall cooperate with the department in seeking to promote for use by state agencies and in state-owned or -occupied facilities the products manufactured and services provided by the vocational enterprises program.

4. The vocational enterprises program shall fix and determine the prices at which goods and produce so manufactured and produced and services so provided shall be furnished, and the prices shall be uniform to all. The cost shall not be fixed at more than the market price for like goods and services.

5. Any differences between the vocational enterprises program and the state, its departments, divisions, agencies, institutions, or the political subdivisions of the state as to style, design, price or quality of goods shall be submitted to arbitrators whose decision shall be final. One of the arbitrators shall be named by the program, one by the office, department, political subdivision or institution concerned, and one by agreement of the other two. The arbitrators shall receive no compensation; however, their necessary expenses shall be paid by the office, department, political subdivision or institution against which the award is given, or, in the event of a compromise decision, by both parties, the amount to be paid by each party in portions to be determined by the arbitrators.

6. The vocational enterprises program may sell office systems and furniture to any department, agency, or institution of the state or any political subdivision of the state either through outright purchase or through payment plan agreement, including handling charges, over a specified number of months contingent on the solvency of the working capital revolving fund. Prior approval shall be required by the division of design and construction for state agencies in situations where the office of administration controlled state-owned office space is involved and space in which a lease contract executed by the office of administration is in effect.

(L. 1982 H.B. 1196 § 101, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)



Section 217.580 Catalog of products furnished public officers--institutions to report estimates of needs.

Catalog of products furnished public officers--institutions to report estimates of needs.

217.580. 1. The department shall develop a program to promote the products and services available from the vocational enterprises program.

2. Once every year, the vocational enterprises program shall issue a descriptive list of the styles, designs, qualities and types of goods, materials or services available for the ensuing year.

3. On July first of each year the proper officers of the state and of the divisions, agencies and institutions and political subdivisions of the state shall report to the vocational enterprises program estimates for the ensuing year of the amount of supplies of different kinds or the types of services required to be purchased by them that can or may be furnished by the vocational enterprises program.

(L. 1982 H.B. 1196 § 102, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)



Section 217.590 Violations of sections 217.575 and 217.580, penalty.

Violations of sections 217.575 and 217.580, penalty.

217.590. Any person who knowingly refuses or neglects to comply with the provisions of sections 217.575 and 217.580 shall, upon conviction, be guilty of a class A misdemeanor.

(L. 1982 H.B. 1196 § 104)



Section 217.592 Plasmapheresis program may be established as private enterprise on institution grounds--inmate employment, wages.

Plasmapheresis program may be established as private enterprise on institution grounds--inmate employment, wages.

217.592. 1. Notwithstanding the provisions of any other law to the contrary, the director may acquire from or lease one or more buildings or portions of buildings on the grounds of any correctional center, together with the real estate needed for reasonable access to and egress from the leased building, for a term to be decided upon by the director and the lessee, to a private individual, firm, corporation, or other lawful entity for the purpose of establishing and operating a plasmapheresis program.

2. Subject to the approval by the director, any corporation operating a plasmapheresis program under this section may employ and discharge from such employment selected offenders of the correctional center where it operates.

3. The authority of the director over the correctional centers of the department and the offenders in such correctional centers shall not be diminished by this section.

4. The plasmapheresis program when operated from or within any correctional center under the department shall be deemed a vocational enterprise.

(L. 1981 S.B. 44 § 1, A.L. 1986 H.B. 1554 Revision, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)

*Transferred 1982; formerly § 216.523



Section 217.595 Working capital revolving fund created--source, uses--accounting, audit--transfer to general revenue prohibited.

Working capital revolving fund created--source, uses--accounting, audit--transfer to general revenue prohibited.

217.595. 1. Receipts from the vocational enterprises program shall be paid into the state treasury and credited to the "Working Capital Revolving Fund", which is hereby created.

2. All funds derived from the disposal of plants and machinery in accordance with chapters 217 and 558 shall be deposited to the credit of the working capital revolving fund.

3. The working capital revolving fund shall be used for the establishment, maintenance, rehabilitation, expansion and operation of the vocational enterprises programs, and expenditures from the fund shall be used for, but not limited to:

(1) The purchase of machinery, equipment, raw materials, seed, fertilizer and farm animals;

(2) The repair, improvement and replacement of buildings, machinery and equipment;

(3) Payment for offender labor;

(4) Necessary expenses included in operation and administration;

(5) Necessary expenses for vocational training.

4. Vocational enterprises shall be accounted for on an accrual basis as an enterprise fund. Financial reports shall be rendered to the director as he may require.

5. None of the earnings of the vocational enterprises program shall be transferred to the general revenue fund of the state at the end of each fiscal year. All of the earnings shall be retained by the working capital revolving fund and the vocational enterprises program, to obtain new equipment, material and real property for expansion and maintenance of the enterprises' programs with a goal that all general population offenders shall learn a skill or service and are employed. Should a net loss occur, such loss shall be charged against the working capital revolving fund.

6. The state auditor shall audit the working capital revolving fund at the end of each fiscal year and report his findings to the director, the governor and the general assembly.

7. Effective August 28, 1994, the vocational education and training fund shall be dissolved and all funds credited to it shall be transferred to the working capital revolving fund.

(L. 1982 H.B. 1196 § 105, A.L. 1989 H.B. 408, A.L. 1994 S.B. 763)



Section 217.650 Definitions.

Definitions.

217.650. As used in sections 217.650 to 217.810, unless the context clearly indicates otherwise, the following terms mean:

(1) "Board", the state board of probation and parole;

(2) "Chairman", chairman of the board of probation and parole;

(3) "Diversionary program", a* program designed to utilize alternatives to incarceration undertaken under the supervision of the board after commitment of an offense and prior to arraignment;

(4) "Parole", the release of an offender to the community by the court or the state board of probation and parole prior to the expiration of his term, subject to conditions imposed by the court or the board and to its supervision;

(5) "Prerelease program", a* program relating to an offender's preparation for, or orientation to, supervision by the board immediately prior to or immediately after assignment of the offender to the board for supervision;

(6) "Pretrial program", a* program relating to the investigation or supervision of persons referred or assigned to the board prior to their conviction;

(7) "Probation", a procedure under which a defendant found guilty of a crime upon verdict or plea is released by the court without imprisonment, subject to conditions imposed by the court and subject to the supervision of the board;

(8) "Recognizance program", a* program relating to the release of an individual from detention who is under arrest for an offense for which he may be released as provided in section 544.455.

(L. 1982 H.B. 1196 § 115, A.L. 1989 H.B. 408)

*Word "a" does not appear in original rolls.



Section 217.655 Probation and parole board, general duties.

Probation and parole board, general duties.

217.655. 1. The board of probation and parole shall be responsible for determining whether a person confined in the department shall be paroled or released conditionally as provided by section 558.011. The board shall provide supervision to all persons referred by the circuit courts of the state as provided by sections 217.750 and 217.760.

2. The board shall provide such programs as necessary to carry out its responsibilities consistent with its goals and statutory obligations.

(L. 1982 H.B. 1196 § 116, A.L. 1984 S.B. 611, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974)



Section 217.660 Chairman of the board to be director--additional compensation.

Chairman of the board to be director--additional compensation.

217.660. 1. The chairman of the board of probation and parole shall be the director of the division.

2. In addition to the compensation as a member of the board, any chairman whose term of office began before August 28, 1999, shall receive three thousand eight hundred seventy-five dollars per year for duties as chairman.

(L. 1982 H.B. 1196 § 117, A.L. 1984 S.B. 611, A.L. 1989 H.B. 408, A.L. 1999 H.B. 368)



Section 217.665 Board members, appointment, qualifications--terms, vacancies--compensation, expenses--chairman, designation.

Board members, appointment, qualifications--terms, vacancies--compensation, expenses--chairman, designation.

217.665. 1. Beginning August 28, 1996, the board of probation and parole shall consist of seven members appointed by the governor by and with the advice and consent of the senate.

2. Beginning August 28, 1996, members of the board shall be persons of recognized integrity and honor, known to possess education and ability in decision making through career experience and other qualifications for the successful performance of their official duties. Not more than four members of the board shall be of the same political party.

3. At the expiration of the term of each member and of each succeeding member, the governor shall appoint a successor who shall hold office for a term of six years and until his successor has been appointed and qualified. Members may be appointed to succeed themselves.

4. Vacancies occurring in the office of any member shall be filled by appointment by the governor for the unexpired term.

5. The governor shall designate one member of the board as chairman and one member as vice chairman. The chairman shall be the director of the division and shall have charge of the division's operations, funds and expenditures. In the event of the chairman's removal, death, resignation, or inability to serve, the vice chairman shall act as chairman upon written order of the governor or chairman.

6. Members of the board shall devote full time to the duties of their office and before taking office shall subscribe to an oath or affirmation to support the Constitution of the United States and the Constitution of the State of Missouri. The oath shall be signed in the office of the secretary of state.

7. The annual compensation for each member of the board whose term commenced before August 28, 1999, shall be forty-five thousand dollars plus any salary adjustment, including prior salary adjustments, provided pursuant to section 105.005*. Salaries for board members whose terms commence after August 27, 1999, shall be set as provided in section 105.950; provided, however, that the compensation of a board member shall not be increased during the member's term of office, except as provided in section 105.005*. In addition to compensation provided by law, the members shall be entitled to reimbursement for necessary travel and other expenses incurred pursuant to section 33.090.

8. Any person who served as a member of the board of probation and parole prior to July 1, 2000, shall be made, constituted, appointed and employed by the board of trustees of the state employees' retirement system as a special consultant on the problems of retirement, aging and other state matters. As compensation for such services, such consultant shall not be denied use of any unused sick leave, or the ability to receive credit for unused sick leave pursuant to chapter 104, provided such sick leave was maintained by the board of probation and parole in the regular course of business prior to July 1, 2000, but only to the extent of such sick leave records are consistent with the rules promulgated pursuant to section 36.350. Nothing in this section shall authorize the use of any other form of leave that may have been maintained by the board prior to July 1, 2000.

(L. 1982 H.B. 1196 § 118, A.L. 1984 S.B. 528, S.B. 611, A.L. 1985 H.B. 273, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424, A.L. 1999 H.B. 368, A.L. 2002 H.B. 1455, A.L. 2009 H.B. 62)

*Salary adjustment index is printed, as required by § 105.005, in Appendix E.



Section 217.670 Decisions to be by majority vote--hearing panel, membership, duties--jurisdiction removal or appeal to board, when--decision to be final--closed meetings authorized--video conferencing.

Decisions to be by majority vote--hearing panel, membership, duties--jurisdiction removal or appeal to board, when--decision to be final--closed meetings authorized--video conferencing.

217.670. 1. The board shall adopt an official seal of which the courts shall take official notice.

2. Decisions of the board regarding granting of paroles, extensions of a conditional release date or revocations of a parole or conditional release shall be by a majority vote of the hearing panel members. The hearing panel shall consist of one member of the board and two hearing officers appointed by the board. A member of the board may remove the case from the jurisdiction of the hearing panel and refer it to the full board for a decision. Within thirty days of entry of the decision of the hearing panel to deny parole or to revoke a parole or conditional release, the offender may appeal the decision of the hearing panel to the board. The board shall consider the appeal within thirty days of receipt of the appeal. The decision of the board shall be by majority vote of the board members and shall be final.

3. The orders of the board shall not be reviewable except as to compliance with the terms of sections 217.650 to 217.810 or any rules promulgated pursuant to such section.

4. The board shall keep a record of its acts and shall notify each correctional center of its decisions relating to persons who are or have been confined in such correctional center.

5. Notwithstanding any other provision of law, any meeting, record, or vote, of proceedings involving probation, parole, or pardon, may be a closed meeting, closed record, or closed vote.

6. Notwithstanding any other provision of law, when the appearance or presence of an offender before the board or a hearing panel is required for the purpose of deciding whether to grant conditional release or parole, extend the date of conditional release, revoke parole or conditional release, or for any other purpose, such appearance or presence may occur by means of a videoconference at the discretion of the board. Victims having a right to attend parole hearings may testify either at the site where the board is conducting the videoconference or at the institution where the offender is located. The use of videoconferencing in this section shall be at the discretion of the board, and shall not be utilized if either the offender, the victim or the victim's family objects to it.

(L. 1982 H.B. 1196 § 119, A.L. 1984 S.B. 611, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424, A.L. 2012 S.B. 636)



Section 217.675 Handbook of rules governing conduct of parolees furnished to whom, duties of board.

Handbook of rules governing conduct of parolees furnished to whom, duties of board.

217.675. The members of the board shall prepare and cause to be published a handbook containing all rules, regulations, and suggestions governing the conduct of parolees. Handbooks shall be furnished to all parolees and to any employer of a parolee who requests it. The handbook shall be continuously revised and updated by the board.

(L. 1982 H.B. 1196 § 120)



Section 217.680 Offices, where located--space in correctional centers to be provided for hearings and interviews.

Offices, where located--space in correctional centers to be provided for hearings and interviews.

217.680. 1. The office and headquarters of the board shall not be located on the site of any correctional center.

2. Correctional centers shall provide to the board and its employees suitable space for interviews and hearings with offenders in the administration buildings of the correctional center.

(L. 1982 H.B. 1196 § 121, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.682 Secretary to be appointed, duties.

Secretary to be appointed, duties.

217.682. The board shall appoint a secretary who shall serve at the pleasure of the board. It shall be the duty of the secretary to keep a full and true record of all books, documents and papers ordered filed and of all orders made, approved and confirmed by it. It shall be the responsibility of the secretary to provide administrative assistance to the board as it deems appropriate and necessary to carry out the goals of the board.

(L. 1989 H.B. 408 § 4)



Section 217.690 Board may order release or parole, when--personal hearing--fee--standards--rules--minimum term for eligibility for parole, how calculated--first degree murder, eligibility for hearing--hearing procedure--notice--education requirements, exceptions--rulemaking authority.

Board may order release or parole, when--personal hearing--fee--standards--rules--minimum term for eligibility for parole, how calculated--first degree murder, eligibility for hearing--hearing procedure--notice--education requirements, exceptions--rulemaking authority.

217.690. 1. When in its opinion there is reasonable probability that an offender of a correctional center can be released without detriment to the community or to himself, the board may in its discretion release or parole such person except as otherwise prohibited by law. All paroles shall issue upon order of the board, duly adopted.

2. Before ordering the parole of any offender, the board shall have the offender appear before a hearing panel and shall conduct a personal interview with him, unless waived by the offender. A parole shall be ordered only for the best interest of society, not as an award of clemency; it shall not be considered a reduction of sentence or a pardon. An offender shall be placed on parole only when the board believes that he is able and willing to fulfill the obligations of a law-abiding citizen. Every offender while on parole shall remain in the legal custody of the department but shall be subject to the orders of the board.

3. The board has discretionary authority to require the payment of a fee, not to exceed sixty dollars per month, from every offender placed under board supervision on probation, parole, or conditional release, to waive all or part of any fee, to sanction offenders for willful nonpayment of fees, and to contract with a private entity for fee collections services. All fees collected shall be deposited in the inmate fund established in section 217.430. Fees collected may be used to pay the costs of contracted collections services. The fees collected may otherwise be used to provide community corrections and intervention services for offenders. Such services include substance abuse assessment and treatment, mental health assessment and treatment, electronic monitoring services, residential facilities services, employment placement services, and other offender community corrections or intervention services designated by the board to assist offenders to successfully complete probation, parole, or conditional release. The board shall adopt rules not inconsistent with law, in accordance with section 217.040, with respect to sanctioning offenders and with respect to establishing, waiving, collecting, and using fees.

4. The board shall adopt rules not inconsistent with law, in accordance with section 217.040, with respect to the eligibility of offenders for parole, the conduct of parole hearings or conditions to be imposed upon paroled offenders. Whenever an order for parole is issued it shall recite the conditions of such parole.

5. When considering parole for an offender with consecutive sentences, the minimum term for eligibility for parole shall be calculated by adding the minimum terms for parole eligibility for each of the consecutive sentences, except the minimum term for parole eligibility shall not exceed the minimum term for parole eligibility for an ordinary life sentence.

6. Any offender under a sentence for first degree murder who has been denied release on parole after a parole hearing shall not be eligible for another parole hearing until at least three years from the month of the parole denial; however, this subsection shall not prevent a release pursuant to subsection 4 of section 558.011.

7. Parole hearings shall, at a minimum, contain the following procedures:

(1) The victim or person representing the victim who attends a hearing may be accompanied by one other person;

(2) The victim or person representing the victim who attends a hearing shall have the option of giving testimony in the presence of the inmate or to the hearing panel without the inmate being present;

(3) The victim or person representing the victim may call or write the parole board rather than attend the hearing;

(4) The victim or person representing the victim may have a personal meeting with a board member at the board's central office;

(5) The judge, prosecuting attorney or circuit attorney and a representative of the local law enforcement agency investigating the crime shall be allowed to attend the hearing or provide information to the hearing panel in regard to the parole consideration; and

(6) The board shall evaluate information listed in the juvenile sex offender registry pursuant to section 211.425, provided the offender is between the ages of seventeen and twenty-one, as it impacts the safety of the community.

8. The board shall notify any person of the results of a parole eligibility hearing if the person indicates to the board a desire to be notified.

9. The board may, at its discretion, require any offender seeking parole to meet certain conditions during the term of that parole so long as said conditions are not illegal or impossible for the offender to perform. These conditions may include an amount of restitution to the state for the cost of that offender's incarceration.

10. Nothing contained in this section shall be construed to require the release of an offender on parole nor to reduce the sentence of an offender heretofore committed.

11. Beginning January 1, 2001, the board shall not order a parole unless the offender has obtained a high school diploma or its equivalent, or unless the board is satisfied that the offender, while committed to the custody of the department, has made an honest good-faith effort to obtain a high school diploma or its equivalent; provided that the director may waive this requirement by certifying in writing to the board that the offender has actively participated in mandatory education programs or is academically unable to obtain a high school diploma or its equivalent.

12. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2005, shall be invalid and void.

(L. 1982 H.B. 1196 § 123, A.L. 1986 S.B. 450, A.L. 1987 S.B. 261, A.L. 1989 H.B. 128, et al., H.B. 408, A.L. 1992 S.B. 638, A.L. 1995 H.B. 424, A.L. 2002 S.B. 969, et al., A.L. 2005 H.B. 700)



Section 217.692 Eligibility for parole, offenders with life sentence, when--criteria.

Eligibility for parole, offenders with life sentence, when--criteria.

217.692. 1. Notwithstanding any other provision of law to the contrary, any offender incarcerated in a correctional institution serving any sentence of life with no parole for fifty years or life without parole, whose plea of guilt was entered or whose trial commenced prior to December 31, 1990, and who:

(1) Pleaded guilty to or was found guilty of a homicide of a spouse or domestic partner;

(2) Has no prior violent felony convictions;

(3) No longer has a cognizable legal claim or legal recourse; and

(4) Has a history of being a victim of continual and substantial physical or sexual domestic violence that was not presented as an affirmative defense at trial or sentencing and such history can be corroborated with evidence of facts or circumstances which existed at the time of the alleged physical or sexual domestic violence of the offender, including but not limited to witness statements, hospital records, social services records, and law enforcement records;

shall be eligible for parole after having served fifteen years of such sentence when the board determines by using the guidelines established by this section that there is a strong and reasonable probability that the person will not thereafter violate the law.

2. The board of probation and parole shall give a thorough review of the case history and prison record of any offender described in subsection 1 of this section. At the end of the board's review, the board shall provide the offender with a copy of a statement of reasons for its parole decision.

3. Any offender released under the provisions of this section shall be under the supervision of the parole board for an amount of time to be determined by the board.

4. The parole board shall consider, but not be limited to the following criteria when making its parole decision:

(1) Length of time served;

(2) Prison record and self-rehabilitation efforts;

(3) Whether the history of the case included corroborative material of physical, sexual, mental, or emotional abuse of the offender, including but not limited to witness statements, hospital records, social service records, and law enforcement records;

(4) If an offer of a plea bargain was made and if so, why the offender rejected or accepted the offer;

(5) Any victim information outlined in subsection 7 of section 217.690 and section 595.209;

(6) The offender's continued claim of innocence;

(7) The age and maturity of the offender at the time of the board's decision;

(8) The age and maturity of the offender at the time of the crime and any contributing influence affecting the offender's judgment;

(9) The presence of a workable parole plan; and

(10) Community and family support.

5. Nothing in this section shall limit the review of any offender's case who is eligible for parole prior to fifteen years, nor shall it limit in any way the parole board's power to grant parole prior to fifteen years.

6. Nothing in this section shall limit the review of any offender's case who has applied for executive clemency, nor shall it limit in any way the governor's power to grant clemency.

7. It shall be the responsibility of the offender to petition the board for a hearing under this section.

8. A person commits the crime of perjury if he or she, with the purpose to deceive, knowingly makes a false witness statement to the board. Perjury under this section shall be a class C felony.

9. In cases where witness statements alleging physical or sexual domestic violence are in conflict as to whether such violence occurred or was continual and substantial in nature, the history of such alleged violence shall be established by other corroborative evidence in addition to witness statements, as provided by subsection 1 of this section. A contradictory statement of the victim shall not be deemed a conflicting statement for purposes of this section.

(L. 2007 H.B. 583)



Section 217.695 Release from custody under supervision of probation and parole, registration with law enforcement officials required.

Release from custody under supervision of probation and parole, registration with law enforcement officials required.

217.695. 1. As used in this section, the following terms mean:

(1) "Chief law enforcement official", the county sheriff, chief of police or other public official responsible for enforcement of criminal laws within a county or city not within a county;

(2) "County" includes a city not within a county;

(3) "Offender", a person in the custody of the department or under the supervision of the board.

2. Each offender to be released from custody of the department who will be under the supervision of the board, except an offender transferred to another state pursuant to the interstate corrections compact, shall shortly before release be required to: complete a registration form indicating his intended address upon release, employer, parent's address, and such other information as may be required; submit to photographs; submit to fingerprints; or undergo other identification procedures including but not limited to hair samples or other identification indicia. All data and indicia of identification shall be compiled in duplicate, with one set to be retained by the department, and one set for the chief law enforcement official of the county of intended residence.

3. Any offender subject to the provisions of this section who changes his county of residence shall, in addition to notifying the board of probation and parole, notify and register with the chief law enforcement official of the county of residence within seven days after he changes his residence to that county.

4. Failure by an offender to register with the chief law enforcement official upon a change in the county of his residence shall be cause for revocation of the parole of the person except for good cause shown.

5. The department, the board, and the chief law enforcement official shall cause the information collected on the initial registration and any subsequent changes in residence or registration to be recorded with the highway patrol criminal information system.

6. The director of the department of public safety shall design and distribute the registration forms required by this section and shall provide any administrative assistance needed to facilitate the provisions of this section.

(L. 1986 S.B. 450 § 21, A.L. 1989 H.B. 408, A.L. 1995 H.B. 424)



Section 217.703 Earned compliance credits awarded, when.

Earned compliance credits awarded, when.

217.703. 1. The division of probation and parole shall award earned compliance credits to any offender who is:

(1) Not subject to lifetime supervision under sections 217.735 and 559.106 or otherwise found to be ineligible to earn credits by a court pursuant to subsection 2 of this section;

(2) On probation, parole, or conditional release for an offense listed in chapter 195 or for a class C or D felony, excluding the offenses of aggravated stalking, rape in the second degree, sexual assault, sodomy in the second degree, deviate sexual assault, assault in the second degree under subdivision (2) of subsection 1 of section 565.060, sexual misconduct involving a child, endangering the welfare of a child in the first degree under subdivision (2) of subsection 1 of section 568.045, incest, invasion of privacy, and abuse of a child;

(3) Supervised by the board; and

(4) In compliance with the conditions of supervision imposed by the sentencing court or board.

2. If an offender was placed on probation, parole, or conditional release for an offense of:

(1) Involuntary manslaughter in the first degree;

(2) Involuntary manslaughter in the second degree;

(3) Assault in the second degree except under subdivision (2) of subsection 1 of section 565.060;

(4) Domestic assault in the second degree;

(5) Assault of a law enforcement officer in the second degree;

(6) Statutory rape in the second degree;

(7) Statutory sodomy in the second degree;

(8) Endangering the welfare of a child in the first degree under subdivision (1) of subsection 1 of section 568.045; or

(9) Any case in which the defendant is found guilty of a felony offense under chapter 571,

the sentencing court may, upon its own motion or a motion of the prosecuting or circuit attorney, make a finding that the offender is ineligible to earn compliance credits because the nature and circumstances of the offense or the history and character of the offender indicate that a longer term of probation, parole, or conditional release is necessary for the protection of the public or the guidance of the offender. The motion may be made any time prior to the first month in which the person may earn compliance credits under this section. The offender's ability to earn credits shall be suspended until the court or board makes its finding. If the court or board finds that the offender is eligible for earned compliance credits, the credits shall begin to accrue on the first day of the next calendar month following the issuance of the decision.

3. Earned compliance credits shall reduce the term of probation, parole, or conditional release by thirty days for each full calendar month of compliance with the terms of supervision. Credits shall begin to accrue for eligible offenders after the first full calendar month of supervision or on October 1, 2012, if the offender began a term of probation, parole, or conditional release before September 1, 2012.

4. For the purposes of this section, the term "compliance" shall mean the absence of an initial violation report submitted by a probation or parole officer during a calendar month, or a motion to revoke or motion to suspend filed by a prosecuting or circuit attorney, against the offender.

5. Credits shall not accrue during any calendar month in which a violation report has been submitted or a motion to revoke or motion to suspend has been filed, and shall be suspended pending the outcome of a hearing, if a hearing is held. If no hearing is held or the court or board finds that the violation did not occur, then the offender shall be deemed to be in compliance and shall begin earning credits on the first day of the next calendar month following the month in which the report was submitted or the motion was filed. All earned credits shall be rescinded if the court or board revokes the probation or parole or the court places the offender in a department program under subsection 4 of section 559.036. Earned credits shall continue to be suspended for a period of time during which the court or board has suspended the term of probation, parole, or release, and shall begin to accrue on the first day of the next calendar month following the lifting of the suspension.

6. Offenders who are deemed by the division to be absconders shall not earn credits. For purposes of this subsection, "absconder" shall mean an offender under supervision who has left such offender's place of residency without the permission of the offender's supervising officer for the purpose of avoiding supervision. An offender shall no longer be deemed an absconder when such offender is available for active supervision.

7. Notwithstanding subsection 2 of section 217.730 to the contrary, once the combination of time served in custody, if applicable, time served on probation, parole, or conditional release, and earned compliance credits satisfy the total term of probation, parole, or conditional release, the board or sentencing court shall order final discharge of the offender, so long as the offender has completed at least two years of his or her probation or parole, which shall include any time served in custody under section 217.718 and sections 559.036 and 559.115.

8. The award or rescission of any credits earned under this section shall not be subject to appeal or any motion for postconviction relief.

9. At least twice a year, the division shall calculate the number of months the offender has remaining on his or her term of probation, parole, or conditional release, taking into consideration any earned compliance credits, and notify the offender of the length of the remaining term.

10. No less than sixty days before the date of final discharge, the division shall notify the sentencing court, the board, and, for probation cases, the circuit or prosecuting attorney of the impending discharge. If the sentencing court, the board, or the circuit or prosecuting attorney upon receiving such notice does not take any action under subsection 5 of this section, the offender shall be discharged under subsection 7 of this section.

(L. 2012 H.B. 1525, A.L. 2013 H.B. 215)



Section 217.705 Probation, parole, institutional parole, officers--appointment--duties.

Probation, parole, institutional parole, officers--appointment--duties.

217.705. 1. The chairman shall appoint probation and parole officers and institutional parole officers as deemed necessary to carry out the purposes of the board.

2. Probation and parole officers shall investigate all persons referred to them for investigation by the board or by any court as provided by sections 217.750 and 217.760. They shall furnish to each offender released under their supervision a written statement of the conditions of probation, parole or conditional release and shall instruct the offender regarding these conditions. They shall keep informed of the offender's conduct and condition and use all suitable methods to aid and encourage the offender to bring about improvement in the offender's conduct and conditions.

3. The probation and parole officer may recommend and, by order duly entered, the court may impose and may at any time modify any conditions of probation. The court shall cause a copy of any such order to be delivered to the probation and parole officer and the offender.

4. Probation and parole officers shall keep detailed records of their work and shall make such reports in writing and perform such other duties as may be incidental to those enumerated that the board may require. In the event a parolee is transferred to another probation and parole officer, the written record of the former probation and parole officer shall be given to the new probation and parole officer.

5. Institutional parole officers shall investigate all offenders referred to them for investigation by the board and shall provide the board such other reports the board may require. They shall furnish the offender prior to release on parole or conditional release a written statement of the conditions of parole or conditional release and shall instruct the offender regarding these conditions.

6. The department shall furnish probation and parole officers and institutional parole officers, including supervisors, with credentials and a special badge which such officers and supervisors shall carry on their person at all times while on duty.

(L. 1982 H.B. 1196 § 126, A.L. 1984 S.B. 611, A.L. 1989 H.B. 408, A.L. 1997 S.B. 367, A.L. 2005 H.B. 353)



Section 217.710 Firearms, authority to carry, department's duties, training--rulemaking procedure.

Firearms, authority to carry, department's duties, training--rulemaking procedure.

217.710. 1. Probation and parole officers, supervisors and members of the board of probation and parole, who are certified pursuant to the requirements of subsection 2 of this section shall have the authority to carry their firearms at all times. The department of corrections shall promulgate policies and operating regulations which govern the use of firearms by probation and parole officers, supervisors and members of the board when carrying out the provisions of sections 217.650 to 217.810. Mere possession of a firearm shall not constitute an employment activity for the purpose of calculating compensatory time or overtime.

2. The department shall determine the content of the required firearms safety training and provide firearms certification and recertification training for probation and parole officers, supervisors and members of the board of probation and parole. A minimum of sixteen hours of firearms safety training shall be required. In no event shall firearms certification or recertification training for probation and parole officers and supervisors exceed the training required for officers of the state highway patrol.

3. The department shall determine the type of firearm to be carried by the officers, supervisors and members of the board of probation and parole.

4. Any officer, supervisor or member of the board of probation and parole that chooses to carry a firearm in the performance of such officer's, supervisor's or member's duties shall purchase the firearm and holster.

5. The department shall furnish such ammunition as is necessary for the performance of the officer's, supervisor's and member's duties.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated under the authority of this chapter, shall become effective only if the agency has fully complied with all of the requirements of chapter 536 including but not limited to, section 536.028, if applicable, after August 28, 1998. All rulemaking authority delegated prior to August 28, 1998, is of no force and effect and repealed as of August 28, 1998, however nothing in section 571.030 or this section shall be interpreted to repeal or affect the validity of any rule adopted and promulgated prior to August 28, 1998. If the provisions of section 536.028 apply, the provisions of this section are nonseverable and if any of the powers vested with the general assembly pursuant to section 536.028 to review, to delay the effective date, or to disapprove and annul a rule or portion of a rule are held unconstitutional or invalid, the purported grant of rulemaking authority and any rule so proposed and contained in the order of rulemaking shall be invalid and void, except that nothing in section 571.030 or this section shall affect the validity of any rule adopted and promulgated prior to August 28, 1998.

(L. 1997 S.B. 367, A.L. 1998 S.B. 478)



Section 217.718 Alternative to revocation proceedings, period of detention, requirements.

Alternative to revocation proceedings, period of detention, requirements.

217.718. 1. As an alternative to the revocation proceedings provided under sections 217.720, 217.722, and 559.036, and if the court has not otherwise required detention to be a condition of probation under section 559.026, a probation or parole officer may order an offender to submit to a period of detention in the county jail, or other appropriate institution, upon a determination by a probation or parole officer that the offender has violated a condition of continued probation or parole.

2. The period of detention may not exceed forty-eight hours the first time it is imposed against an offender during a term of probation or parole. Subsequent periods may exceed forty-eight hours, but the total number of hours an offender spends in detention under this section shall not exceed three hundred * sixty in any calendar year.

3. The officer shall present the offender with a written report detailing in what manner the offender has violated the conditions of parole, probation, or conditional release and advise the offender of the right to a hearing before the court or board prior to the period of detention. The division shall file a copy of the violation report with the sentencing court or board after the imposition of the period of detention and within a reasonable period of time that is consistent with existing division procedures.

4. Any offender detained under this section in a county of the first class or second class or in any city with a population of five hundred thousand or more and detained as herein provided shall be subject to all the provisions of section 221.170, even though the offender was not convicted and sentenced to a jail or workhouse.

5. If parole, probation, or conditional release is revoked and a term of imprisonment is served by reason thereof, the time spent in a jail, halfway house, honor center, workhouse, or other institution as a detention condition of parole, probation, or conditional release shall be credited against the prison or jail term served for the offense in connection with which the detention was imposed.

6. The division shall reimburse the county jail or other institution for the costs of detention under this section at a rate determined by the department of corrections, which shall be at least thirty dollars per day per offender and subject to appropriation of funds by the general assembly. Prior to ordering the offender to submit to the period of detention under subsection 1 of this section, the probation and parole officer shall certify to the county jail or institution that the division has sufficient funds to provide reimbursement for the costs of the period of detention. A jail or other institution may refuse to detain an offender under this section if funds are not available to provide reimbursement or if there is inadequate space in the facility for the offender.

7. Upon successful completion of the period of detention under this section, the court or board may not revoke the term of parole, probation, or conditional release or impose additional periods of detention for the same incident unless new or additional information is discovered that was unknown to the division when the period of detention was imposed and indicates that the offender was involved in the commission of a crime. If the offender fails to complete the period of detention or new or additional information is discovered that the incident involved a crime, the offender may be arrested under sections 217.720 and 217.722.

(L. 2012 H.B. 1525)

*Word "and" appears here in original rolls.



Section 217.720 Arrest of person paroled or on conditional release--report--procedure--revocation of parole or release--effect of sentence--arrest of parolee from another state.

Arrest of person paroled or on conditional release--report--procedure--revocation of parole or release--effect of sentence--arrest of parolee from another state.

217.720. 1. At any time during release on parole or conditional release the board may issue a warrant for the arrest of a released offender for violation of any of the conditions of parole or conditional release. The warrant shall authorize any law enforcement officer to return the offender to the actual custody of the correctional center from which the offender was released, or to any other suitable facility designated by the board. If any parole or probation officer has probable cause to believe that such offender has violated a condition of parole or conditional release, the probation or parole officer may issue a warrant for the arrest of the offender. The probation or parole officer may effect the arrest or may deputize any officer with the power of arrest to do so by giving the officer a copy of the warrant which shall outline the circumstances of the alleged violation and contain the statement that the offender has, in the judgment of the probation or parole officer, violated conditions of parole or conditional release. The warrant delivered with the offender by the arresting officer to the official in charge of any facility designated by the board to which the offender is brought shall be sufficient legal authority for detaining the offender. After the arrest the parole or probation officer shall present to the detaining authorities a similar statement of the circumstances of violation. Pending hearing as hereinafter provided, upon any charge of violation, the offender shall remain in custody or incarcerated without consideration of bail.

2. If the offender is arrested under the authority granted in subsection 1 of this section, the offender shall have the right to a preliminary hearing on the violation charged unless the offender waives such hearing. Upon such arrest and detention, the parole or probation officer shall immediately notify the board and shall submit in writing a report showing in what manner the offender has violated the conditions of his parole or conditional release. The board shall order the offender discharged from such facility, require as a condition of parole or conditional release the placement of the offender in a treatment center operated by the department of corrections, or shall cause the offender to be brought before it for a hearing on the violation charged, under such rules and regulations as the board may adopt. If the violation is established and found, the board may continue or revoke the parole or conditional release, or enter such other order as it may see fit. If no violation is established and found, then the parole or conditional release shall continue. If at any time during release on parole or conditional release the offender is arrested for a crime which later leads to conviction, and sentence is then served outside the Missouri department of corrections, the board shall determine what part, if any, of the time from the date of arrest until completion of the sentence imposed is counted as time served under the sentence from which the offender was paroled or conditionally released.

3. An offender for whose return a warrant has been issued by the board shall, if it is found that the warrant cannot be served, be deemed to be a fugitive from justice or to have fled from justice. If it shall appear that the offender has violated the provisions and conditions of his parole or conditional release, the board shall determine whether the time from the issuing date of the warrant to the date of his arrest on the warrant, or continuance on parole or conditional release shall be counted as time served under the sentence. In all other cases, time served on parole or conditional release shall be counted as time served under the sentence.

4. At any time during parole or probation, the board may issue a warrant for the arrest of any person from another jurisdiction, the visitation and supervision of whom the board has undertaken pursuant to the provisions of the interstate compact for the supervision of parolees and probationers authorized in section 217.810, for violation of any of the conditions of release, or a notice to appear to answer a charge of violation. The notice shall be served personally upon the person. The warrant shall authorize any law enforcement officer to return the offender to any suitable detention facility designated by the board. Any parole or probation officer may arrest such person without a warrant, or may deputize any other officer with power of arrest to do so by issuing a written statement setting forth that the defendant has, in the judgment of the parole or probation officer, violated the conditions of his release. The written statement delivered with the person by the arresting officer to the official in charge of the detention facility to which the person is brought shall be sufficient legal authority for detaining him. After making an arrest the parole or probation officer shall present to the detaining authorities a similar statement of the circumstances of violation.

(L. 1982 H.B. 1196 § 129, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 1994 S.B. 763)



Section 217.722 Probation officers, power to arrest, when--preliminary hearing allowed, when--notice to sentencing court.

Probation officers, power to arrest, when--preliminary hearing allowed, when--notice to sentencing court.

217.722. 1. If any probation officer has probable cause to believe that the person on probation has violated a condition of probation, the probation officer may issue a warrant for the arrest of the person on probation. The officer may effect the arrest or may deputize any other officer with the power of arrest to do so by giving the officer a copy of the warrant which will outline the circumstances of the alleged violation and contain the statement that the person on probation has, in the judgment of the probation officer, violated the conditions of probation. The warrant delivered with the offender by the arresting officer to the official in charge of any jail or other detention facility shall be sufficient authority for detaining the person on probation pending a preliminary hearing on the alleged violation. Other provisions of law relating to release on bail of persons charged with criminal offenses shall be applicable to persons detained on alleged probation violations.

2. Any person on probation arrested under the authority granted in subsection 1 of this section shall have the right to a preliminary hearing on the violation charged as long as the person on probation remains in custody or unless the offender waives such hearing. The person on probation shall be notified immediately in writing of the alleged probation violation. If arrested in the jurisdiction of the sentencing court, and the court which placed the person on probation is immediately available, the preliminary hearing shall be heard by the sentencing court. Otherwise, the person on probation shall be taken before a judge or associate circuit judge in the county of the alleged violation or arrest having original jurisdiction to try criminal offenses or before an impartial member of the staff of the Missouri board of probation and parole, and the preliminary hearing shall be held as soon as possible after the arrest. Such preliminary hearings shall be conducted as provided by rule of court or by rules of the Missouri board of probation and parole. If it appears that there is probable cause to believe that the person on probation has violated a condition of probation, or if the person on probation waives the preliminary hearing, the judge or associate circuit judge, or member of the staff of the Missouri board of probation and parole shall order the person on probation held for further proceedings in the sentencing court. If probable cause is not found, the court shall not be barred from holding a hearing on the question of the alleged violation of a condition of probation nor from ordering the person on probation to be present at such a hearing.

3. Upon such arrest and detention, the probation officer shall immediately notify the sentencing court and shall submit to the court a written report showing in what manner the person on probation has violated the conditions of probation. Thereupon, or upon arrest by warrant, the court shall cause the person on probation to be brought before it without unnecessary delay for a hearing on the violation charged. Revocation hearings shall be conducted as provided by rule of court.

(L. 1989 H.B. 408 § 6, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)



Section 217.725 Board may parole prisoner held on warrant.

Board may parole prisoner held on warrant.

217.725. When a court or other authority has issued a warrant against a person, the board may release him on parole to answer the warrant of such court or authority.

(L. 1982 H.B. 1196 § 130)



Section 217.730 Parole time as time of imprisonment, exception--final discharge--procedure to register to vote.

Parole time as time of imprisonment, exception--final discharge--procedure to register to vote.

217.730. 1. The period served on parole, except for judicial parole granted or revoked pursuant to section 559.100, shall be deemed service of the term of imprisonment and, subject to the provisions of section 217.720 relating to an offender who is or has been a fugitive from justice, the total time served may not exceed the maximum term or sentence.

2. When an offender on parole or conditional release, before the expiration of the term for which the offender was sentenced, has performed the obligation of his parole for such time as satisfies the board that his final release is not incompatible with the best interest of society and the welfare of the individual, the board may make a final order of discharge and issue a certificate of discharge to the offender. No such order of discharge shall be made in any case less than three years after the date on which the offender was paroled or conditionally released except where the sentence expires earlier.

3. Upon final discharge, persons shall be informed in writing on the process and procedure to register to vote.

(L. 1982 H.B. 1196 § 131, A.L. 1989 H.B. 408, A.L. 1997 S.B. 248, A.L. 2003 S.B. 321)



Section 217.735 Lifetime supervision required for certain offenders--electronic monitoring--termination at age sixty-five permitted, when--rulemaking authority.

Lifetime supervision required for certain offenders--electronic monitoring--termination at age sixty-five permitted, when--rulemaking authority.

217.735. 1. Notwithstanding any other provision of law to the contrary, the board shall supervise an offender for the duration of his or her natural life when the offender has pleaded guilty to or been found guilty of an offense under section 566.030, 566.032, 566.060, or 566.062 based on an act committed on or after August 28, 2006, or the offender has pleaded guilty to or has been found guilty of an offense under section 566.067, 566.083, 566.100, 566.151, 566.212, 566.213, 568.020, 568.080, or 568.090 based on an act committed on or after August 28, 2006, against a victim who was less than fourteen years old and the offender is a prior sex offender as defined in subsection 2 of this section.

2. For the purpose of this section, a prior sex offender is a person who has previously pleaded guilty to or been found guilty of an offense contained in chapter 566 or violating section 568.020 when the person had sexual intercourse or deviate sexual intercourse with the victim, or violating subdivision (2) of subsection 1 of section 568.045.

3. Subsection 1 of this section applies to offenders who have been granted probation, and to offenders who have been released on parole, conditional release, or upon serving their full sentence without early release. Supervision of an offender who was released after serving his or her full sentence will be considered as supervision on parole.

4. A mandatory condition of lifetime supervision of an offender under this section is that the offender be electronically monitored. Electronic monitoring shall be based on a global positioning system or other technology that identifies and records the offender's location at all times.

5. In appropriate cases as determined by a risk assessment, the board may terminate the supervision of an offender who is being supervised under this section when the offender is sixty-five years of age or older.

6. In accordance with section 217.040, the board may adopt rules relating to supervision and electronic monitoring of offenders under this section.

(L. 2005 H.B. 353 merged with H.B. 972, A.L. 2006 H.B. 1698, et al.)

Effective 6-05-06



Section 217.750 Probation services provided to circuit courts, when.

Probation services provided to circuit courts, when.

217.750. 1. At the request of a judge of any circuit court, the board shall provide probation services for such court as provided in subsection 2 of this section.

2. The board shall provide probation services for any person convicted of any class of felony. The board shall not provide probation services for any class of misdemeanor except those class A misdemeanors the basis of which is contained in chapters 565 and 566 or in section 568.050, 455.085, 589.425, or section 455.538.

(L. 1982 H.B. 1196 § 124, A.L. 1983 H.B. 494, A.L. 1984 S.B. 611, A.L. 1990 H.B. 974, A.L. 1994 S.B. 470, A.L. 2003 S.B. 5, A.L. 2005 H.B. 353)



Section 217.755 Probation services for courts, rules authorized.

Probation services for courts, rules authorized.

217.755. The board shall adopt general rules and regulations, in accordance with section 217.040, concerning the conditions of probation applicable to cases in the courts for which it provides probation service. Nothing herein, however, shall limit the authority of the court to impose or modify any general or specific conditions of probation.

(L. 1982 H.B. 1196 § 125)



Section 217.760 Probation and parole officers furnished to circuit courts, when--presentence and preparole investigations--requirements.

Probation and parole officers furnished to circuit courts, when--presentence and preparole investigations--requirements.

217.760. 1. In all felony cases and class A misdemeanor cases, the basis of which misdemeanor cases are contained in chapters 565 and 566 and section 577.023, at the request of a circuit judge of any circuit court, the board shall assign one or more state probation and parole officers to make an investigation of the person convicted of the crime or offense before sentence is imposed. In all felony cases in which the recommended sentence established by the sentencing advisory commission pursuant to subsection 6 of section 558.019 includes probation but the recommendation of the prosecuting attorney or circuit attorney does not include probation, the board of probation and parole shall, prior to sentencing, provide the judge with a report on available alternatives to incarceration. If a presentence investigation report is completed then the available alternatives shall be included in the presentence investigation report.

2. The report of the presentence investigation or preparole investigation shall contain any prior criminal record of the defendant and such information about his or her characteristics, his or her financial condition, his or her social history, the circumstances affecting his or her behavior as may be helpful in imposing sentence or in granting probation or in the correctional treatment of the defendant, information concerning the impact of the crime upon the victim, the recommended sentence established by the sentencing advisory commission and available alternatives to incarceration including opportunities for restorative justice, as well as a recommendation by the probation and parole officer. The officer shall secure such other information as may be required by the court and, whenever it is practicable and needed, such investigation shall include a physical and mental examination of the defendant.

(L. 1982 H.B. 1196 § 127, A.L. 1984 S.B. 611, A.L. 1989 H.B. 408, A.L. 1990 H.B. 974, A.L. 2003 S.B. 5)

Effective 6-27-03



Section 217.762 Presentence investigation, required, when--victim impact statement, prepared when, contents.

Presentence investigation, required, when--victim impact statement, prepared when, contents.

217.762. 1. Prior to sentencing any defendant convicted of a felony which resulted in serious physical injury or death to the victim, a presentence investigation shall be conducted by the board of probation and parole to be considered by the court, unless the court orders otherwise.

2. The presentence investigation shall include a victim impact statement if the defendant caused physical, psychological, or economic injury to the victim.

3. If the court does not order a presentence investigation, the prosecuting attorney may prepare a victim impact statement to be submitted to the court. The court shall consider the victim impact statement in determining the appropriate sentence, and in entering any order of restitution to the victim.

4. A victim impact statement shall:

(1) Identify the victim of the offense;

(2) Itemize any economic loss suffered by the victim as a result of the offense;

(3) Identify any physical injury suffered by the victim as a result of the offense, along with its seriousness and permanence;

(4) Describe any change in the victim's personal welfare or familial relationships as a result of the offense;

(5) Identify any request for psychological services initiated by the victim or the victim's family as a result of the offense; and

(6) Contain any other information related to the impact of the offense upon the victim that the court requires.

(L. 1989 H.B. 408 § 5)



Section 217.777 Community corrections program alternative for eligible offenders, purpose--operation--rules.

Community corrections program alternative for eligible offenders, purpose--operation--rules.

217.777. 1. The department shall administer a community corrections program to encourage the establishment of local sentencing alternatives for offenders to:

(1) Promote accountability of offenders to crime victims, local communities and the state by providing increased opportunities for offenders to make restitution to victims of crime through financial reimbursement or community service;

(2) Ensure that victims of crime are included in meaningful ways in Missouri's response to crime;

(3) Provide structured opportunities for local communities to determine effective local sentencing options to assure that individual community programs are specifically designed to meet local needs;

(4) Reduce the cost of punishment, supervision and treatment significantly below the annual per-offender cost of confinement within the traditional prison system; and

(5) Improve public confidence in the criminal justice system by involving the public in the development of community-based sentencing options for eligible offenders.

2. The program shall be designed to implement and operate community-based restorative justice projects including, but not limited to: preventive or diversionary programs, community-based intensive probation and parole services, community-based treatment centers, day reporting centers, and the operation of facilities for the detention, confinement, care and treatment of adults under the purview of this chapter.

3. The department shall promulgate rules and regulations for operation of the program established pursuant to this section as provided for in section 217.040 and chapter 536.

4. Any proposed program or strategy created pursuant to this section shall be developed after identification of a need in the community for such programs, through consultation with representatives of the general public, judiciary, law enforcement and defense and prosecution bar.

5. In communities where local volunteer community boards are established at the request of the court, the following guidelines apply:

(1) The department shall provide a program of training to eligible volunteers and develop specific conditions of a probation program and conditions of probation for offenders referred to it by the court. Such conditions, as established by the community boards and the department, may include compensation and restitution to the community and the victim by fines, fees, day fines, victim-offender mediation, participation in victim impact panels, community service, or a combination of the aforementioned conditions;

(2) The term of probation shall not exceed five years and may be concluded by the court when conditions imposed are met to the satisfaction of the local volunteer community board.

6. The department may staff programs created pursuant to this section with employees of the department or may contract with other public or private agencies for delivery of services as otherwise provided by law.

(L. 1983 S.B. 122 § 1, A.L. 1989 H.B. 408, A.L. 1993 S.B. 52, A.L. 1995 H.B. 424, A.L. 1997 H.B. 823 and A.L. 1997 S.B. 430, A.L. 2011 H.B. 315)



Section 217.785 Postconviction drug treatment program, established, rules--required participation, completion--institutional phase--report.

Postconviction drug treatment program, established, rules--required participation, completion--institutional phase--report.

217.785. 1. As used in this section, the term "Missouri postconviction drug treatment program" means a program of noninstitutional and institutional correctional programs for the monitoring, control and treatment of certain drug abuse offenders.

2. The department of corrections shall establish by regulation the "Missouri Postconviction Drug Treatment Program". The program shall include noninstitutional and institutional placement. The institutional phase of the program may include any offender under the supervision and control of the department of corrections. The department shall establish rules determining how, when and where an offender shall be admitted into or removed from the program.

3. Any first-time offender who has pled guilty or been found guilty of violating the provisions of chapter 195, or whose controlled substance abuse was a precipitating or contributing factor in the commission of his offense, and who is placed on probation may be required to participate in the noninstitutional phase of the program, which may include education, treatment and rehabilitation programs. Persons required to attend a program pursuant to this section may be charged a reasonable fee to cover the costs of the program. Failure of an offender to complete successfully the noninstitutional phase of the program shall be sufficient cause for the offender to be remanded to the sentencing court for assignment to the institutional phase of the program or any other authorized disposition.

4. A probationer shall be eligible for assignment to the institutional phase of the postconviction drug treatment program if he has failed to complete successfully the noninstitutional phase of the program. If space is available, the sentencing court may assign the offender to the institutional phase of the program as a special condition of probation, without the necessity of formal revocation of probation.

5. The availability of space in the institutional program shall be determined by the department of corrections. If the sentencing court is advised that there is no space available, then the court shall consider other authorized dispositions.

6. Any time after ninety days and prior to one hundred twenty days after assignment of the offender to the institutional phase of the program, the department shall submit to the court a report outlining the performance of the offender in the program. If the department determines that the offender will not participate or has failed to complete the program, the department shall advise the sentencing court, who shall cause the offender to be brought before the court for consideration of revocation of the probation or other authorized disposition. If the offender successfully completes the program, the department shall release the individual to the appropriate probation and parole district office and so advise the court.

7. Time spent in the institutional phase of the program shall count as time served on the sentence.

(L. 1994 S.B. 763 § 1)



Section 217.800 Pardons by governor--conditions and restrictions--notice to central repository.

Pardons by governor--conditions and restrictions--notice to central repository.

217.800. 1. In all cases in which the governor is authorized by the constitution to grant pardons, he may grant the same, with such conditions and under such restrictions as he may think proper.

2. All applications for pardon, commutation of sentence or reprieve shall be referred to the board for investigation. The board shall investigate each such case and submit to the governor a report of its investigation, with all other information the board may have relating to the applicant together with any recommendations the board deems proper to make.

3. The department of corrections shall notify the central repository, as provided in sections 43.500 to 43.530, of any action of the governor granting a pardon, commutation of sentence, or reprieve.

(L. 1982 H.B. 1196 § 132, A.L. 1995 H.B. 424)

CROSS REFERENCE:

Convict with incurable disease may be pardoned, 217.250



Section 217.805 Governor may remit fine or forfeiture.

Governor may remit fine or forfeiture.

217.805. For any fine imposed by any statute, and for any forfeiture of a recognizance, where the securities are made liable, the governor shall have power to grant a remittitur, when it shall be made to appear to him that there is by such fine or forfeiture an injustice done, or great hardship suffered by the defendant or defendants, which equity and good conscience would seem to entitle relief for the defendant or defendants. All applications for such relief shall be in writing, signed by the party or parties seeking such remittitur, and accompanied by a statement of the facts of the case, signed by the judge or prosecuting attorney of the county in which such fine or forfeiture is entered, and a certificate of the clerk that all costs have been paid; and the governor shall endorse his decision on each case and file the same in the office of the secretary of state.

(L. 1982 H.B. 1196 § 133)



Section 217.810 Interstate compact for supervision of parolees and probationers.

Interstate compact for supervision of parolees and probationers.

217.810. 1. The governor is hereby authorized and directed to enter into the interstate compact for the supervision of parolees and probationers on behalf of the state of Missouri with the commonwealth of Puerto Rico, the Virgin Islands, the District of Columbia and any and all other states of the United States legally joining therein and pursuant to the provisions of an act of the Congress of the United States of America granting the consent of Congress to the commonwealth of Puerto Rico, the Virgin Islands, the District of Columbia and any two or more states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and for other purposes, which compact shall have as its objective the permitting of persons placed on probation or released on parole to reside in any other state signatory to the compact assuming the duties of visitation and supervision over such probationers and parolees; permitting the extradition and transportation without interference of prisoners, being retaken, through any and all states signatory to the compact under such terms, conditions, rules and regulations, and for such duration as in the opinion of the governor of this state shall be necessary and proper and in a form substantially as contained in subsection 2 of this section. The chairman of the board shall administer the compact for the state. 2. INTERSTATE COMPACT FOR THE SUPERVISION OF PAROLEES AND PROBATIONERS

This compact shall be entered into by and among the contracting states, signatories hereto, with the consent of the Congress of the United States of America, granted by an act entitled "An act granting the consent of Congress to any two or more states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and for other purposes."

The contracting states solemnly agree:

(1) That it shall be competent for the duly constituted judicial and administrative authorities of a state party to this compact (herein called "sending state") to permit any person convicted of an offense within such state and placed on probation or released on parole to reside in any other state party to this compact (herein called "receiving state"), while on probation or parole, if

(a) Such a person is in fact a resident of or has his family residing within the receiving state and can obtain employment there;

(b) Though not a resident of the receiving state and not having his family residing there, the receiving state consents to such person being sent there.

Before granting such permission, opportunity shall be granted to the receiving state to investigate the home and prospective employment of such person.

A resident of the receiving state, within the meaning of this section, is one who has been an actual inhabitant of such state continuously for more than one year prior to his coming to the sending state and has not resided within the sending state more than six continuous months immediately preceding the commission of the offense for which he has been convicted.

(2) The receiving state shall assume the duties of visitation and supervision over probationers or parolees of any sending state transferred under the compact and will apply the same standards of supervision that prevail for its own probationers and parolees.

(3) That duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any person on probation or parole. For that purpose no formalities will be required other than establishing the authority of the officer and the identity of the person to be retaken. All legal requirements to obtain extradition of fugitives from justice are hereby expressly waived on the part of states party hereto, as to such persons. The decision of the sending state to retake a person on probation or parole shall be conclusive upon and not reviewable within the receiving state. Provided, however, that if at the time when a state seeks to retake a probationer or parolee there should be pending against him within the receiving state any criminal charge, or he should be suspected of having committed within such state a criminal offense, he shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense.

(4) That the duly accredited officers of the sending state will be permitted to transport prisoners being retaken through any and all states parties to this compact, without interference.

(5) Each state may designate an officer who, acting jointly with like officers of other contracting states shall promulgate such rules and regulations as may be deemed necessary to more effectively carry out the terms of this compact.

(6) That this compact shall become operative immediately upon its execution by any state as between it and any other state or states so executing. When executed it shall have the full force and effect of law within such state, the form of execution to be in accordance with the laws of the executing state.

(7) That this compact shall continue in force and remain binding upon each executing state until renounced by it. The duties and obligations hereunder of a renouncing state shall continue as to parolees or probationers residing therein at the time of withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority which executed it, by sending six months' notice in writing of its intention to withdraw from the compact to the other states party hereto.

3. If any section, sentence, subdivision or clause within subsection 2 of this section is for any reason held invalid or to be unconstitutional, such decision shall not affect the validity of the remaining provisions of that subsection or this section.

4. All necessary and proper expenses accruing as a result of a person being returned to this state by order of a court or the board of probation and parole shall be paid by the state as provided in section 548.241 or 548.243.

(L. 1982 H.B. 1196 § 134, A.L. 1984 S.B. 611, A.L. 1989 H.B. 408)



Section 217.825 Citation of law.

Citation of law.

217.825. Sections 217.825 to 217.841 shall be known and may be cited as the "Missouri Incarceration Reimbursement Act".

(L. 1988 H.B. 1340 & 1348 § 1)

(2005) Missouri incarceration reimbursement act is not unconstitutionally vague under facts of case. State ex rel. Nixon v. Powell, 167 S.W.3d 702 (Mo.banc).



Section 217.827 Definitions.

Definitions.

217.827. As used in sections 217.825 to 217.841, the following terms shall mean:

(1) (a) "Assets", property, tangible or intangible, real or personal, belonging to or due an offender or a former offender, including income or payments to such offender from Social Security, workers' compensation, veterans' compensation, pension benefits, previously earned salary or wages, bonuses, annuities, retirement benefits, or from any other source whatsoever, including any of the following:

a. Money or other tangible assets received by the offender as a result of a settlement of a claim against the state, any agency thereof, or any claim against an employee or independent contractor arising from and in the scope of said employee's or contractor's official duties on behalf of the state or any agency thereof;

b. A money judgment received by the offender from the state as a result of a civil action in which the state, an agency thereof or any state employee or independent contractor where such judgment arose from a claim arising from the conduct of official duties on behalf of the state by said employee or subcontractor or for any agency of the state;

c. A current stream of income from any source whatsoever, including a salary, wages, disability, retirement, pension, insurance or annuity benefits or similar payments;

(b) "Assets" shall not include:

a. The homestead of the offender up to fifty thousand dollars in value;

b. Money saved by the offender from wages and bonuses up to two thousand five hundred dollars paid the offender while he or she was confined to a state correctional center;

(2) "Cost of care", the cost to the department of corrections for providing transportation, room, board, clothing, security, medical, and other normal living expenses of offenders under the jurisdiction of the department, as determined by the director of the department;

(3) "Department", the department of corrections of this state;

(4) "Director", the director of the department;

(5) "Offender", any person who is under the jurisdiction of the department and is confined in any state correctional center or is under the continuing jurisdiction of the department;

(6) "State correctional center", a facility or institution which houses an offender population under the jurisdiction of the department. State correctional center includes a correctional camp, community correction center, honor center, or state prison.

(L. 1988 H.B. 1340 & 1348 § 2, A.L. 1990 H.B. 974, A.L. 1995 H.B. 424)

(2003) Assets available for reimbursement to state do not include portion of judgment equal to attorney fees and expenses incurred in securing judgment. State ex rel. Nixon v. Karpierz, 105 S.W.3d 487 (Mo.banc).

(2008) Section's definition of assets is not void for vagueness. State ex rel. Nixon v. Peterson, 253 S.W.3d 77 (Mo.banc).



Section 217.829 Assets to be listed by prisoners on form under oath--failure to comply, effect--department to request assignments.

Assets to be listed by prisoners on form under oath--failure to comply, effect--department to request assignments.

217.829. 1. The department shall develop a form which shall be used by the department to obtain information from all offenders regarding their assets.

2. The form shall be submitted to each offender as of the date the form is developed and to every offender who thereafter is sentenced to imprisonment under the jurisdiction of the department. The form may be resubmitted to an offender by the department for purposes of obtaining current information regarding assets of the offender.

3. Every offender shall complete the form or provide for completion of the form and the offender shall swear or affirm under oath that to the best of his or her knowledge the information provided is complete and accurate. Any person who shall knowingly provide false information on said form to state officials or employees shall be guilty of the crime of making a false affidavit as provided by section 575.050.

4. Failure by an offender to fully, adequately and correctly complete the form may be considered by the board of probation and parole for purposes of a parole determination, and in determining an offender's parole release date or eligibility and shall constitute sufficient grounds for denial of parole.

5. Prior to release of any offender from imprisonment, and again prior to release from the jurisdiction of the department, the department shall request from the offender an assignment of ten percent of any wages, salary, benefits or payments from any source. Such an assignment shall be valid for the longer period of five years from the date of its execution, or five years from the date that the offender is released from the jurisdiction of the department or any of its divisions or agencies. The assignment shall secure payment of the total cost of care of the offender executing the assignment. The restrictions on the maximum amount of earnings subject to garnishment contained in section 525.030 shall apply to earnings subject to assignments executed pursuant to this subsection.

(L. 1988 H.B. 1340 & 1348 § 3, A.L. 1995 H.B. 424)



Section 217.831 Director to report to attorney general on offender's assets and cost of care--attorney general's power to investigate and seek reimbursement, when.

Director to report to attorney general on offender's assets and cost of care--attorney general's power to investigate and seek reimbursement, when.

217.831. 1. The director shall forward to the attorney general a report on each offender containing a completed form pursuant to the provisions of section 217.829 together with all other information available on the assets of the offender and an estimate of the total cost of care for that offender.

2. The attorney general may investigate or cause to be investigated all reports furnished pursuant to the provisions of subsection 1 of this section. This investigation may include seeking information from any source that may have relevant information concerning an offender's assets. The director shall provide all information possessed by the department and its divisions and agencies, upon request of the attorney general, in order to assist the attorney general in completing his duties pursuant to sections 217.825 to 217.841.

3. If the attorney general upon completing the investigation under subsection 2 of this section has good cause to believe that an offender or former offender has sufficient assets to recover not less than ten percent of the estimated cost of care of the offender or ten percent of the estimated cost of care of the offender for two years, whichever is less, or has a stream of income sufficient to pay such amounts within a five-year period, the attorney general may seek to secure reimbursement for the expense of the state of Missouri for the cost of care of such offender or former offender.

4. The attorney general, or any prosecuting attorney on behalf of the attorney general, shall not bring an action pursuant to this section against an offender or former offender after the expiration of five years after his release from the jurisdiction of the department.

(L. 1988 H.B. 1340 & 1348 §§ 4, 5 subsecs. 1, 2, A.L. 1995 H.B. 424)

(2005) Ten percent threshold requirement in subsection 3 is a condition precedent to the discretionary filing of a petition by the Attorney General, and not a condition precedent to an actual reimbursement. State ex rel. Nixon v. Koonce, 163 S.W.3d 603 (Mo.App.W.D.).



Section 217.833 Percent of offender's assets that may be used for reimbursement--limitation.

Percent of offender's assets that may be used for reimbursement--limitation.

217.833. 1. Not more than ninety percent of the value of the assets of the offender may be used for purposes of securing costs and reimbursement pursuant to the provisions of sections 217.825 to 217.841.

2. The amount of reimbursement sought from an offender shall not be in excess of the per capita cost for care for maintaining offenders in the state correctional center in which the offender is housed for the period or periods such offender is an offender in a state correctional center.

(L. 1988 H.B. 1340 & 1348 § 5 subsecs. 3, 4, A.L. 1995 H.B. 424)



Section 217.835 Jurisdiction, certain circuit courts--service--hearing--support obligations of offender to be considered--court order to reimburse, when.

Jurisdiction, certain circuit courts--service--hearing--support obligations of offender to be considered--court order to reimburse, when.

217.835. 1. The circuit court shall have exclusive jurisdiction over all proceedings seeking reimbursement from offenders pursuant to the provisions of sections 217.825 to 217.841. The attorney general may file a complaint in the circuit court for the county or city from which a prisoner was sentenced or in the circuit court in the county or city of the office of the director of the department, against any person under the jurisdiction of the department stating that the person is or has been an offender in a state correctional center, that there is good cause to believe that the person has assets, and praying that the assets be used to reimburse the state for the expenses incurred or to be incurred, or both, by the state for the cost of care of the person as an offender.

2. Upon the filing of the complaint under subsection 1 of this section, the court shall issue an order to show cause why the prayer of the complainant should not be granted. The complaint and order shall be served upon the person personally, or, if the person is confined in a state correctional center, by registered mail addressed to the person in care of the chief administrator of the state correctional center where the person is housed, at least thirty days before the date of hearing on the complaint and order.

3. At the time of the hearing on the complaint and order, if it appears that the person has any assets which ought to be subjected to the claim of the state pursuant to the provisions of sections 217.825 to 217.841, the court shall issue an order requiring any person, corporation, or other legal entity possessed or having custody of such assets, to appropriate and apply such assets or a portion thereof to satisfy such claim.

4. At the hearing on the complaint and order and before entering any order on behalf of the state against the defendant, the court shall take into consideration any legal obligation of the defendant to support a spouse, minor children, or other dependents and any moral obligation to support dependents to whom the defendant is providing or has in fact provided support.

5. If the person, corporation, or other legal entity shall neglect or refuse to comply with an order issued pursuant to subsection 3 of this section, the court shall order the person, corporation, or other legal entity to appear before the court at such time as the court may direct and to show cause why the person, corporation, or other legal entity should not be considered in contempt of court.

6. If, in the opinion of the court, the assets of the prisoner are sufficient to pay the cost of the proceedings undertaken pursuant to the provisions of sections 217.825 to 217.841, the prisoner shall be liable for those costs upon order of the court.

(L. 1988 H.B. 1340 & 1348 § 6, A.L. 1995 H.B. 424)

(2013) Language of section limits the State's recovery to the inmate's assets in existence at the time of the hearing. State ex rel. Koster v. Cowin, 390 S.W.3d 239 (Mo.App.W.D.).



Section 217.837 Legal remedies authorized to protect assets of prisoner--execution against homestead of prisoner prohibited--state's claim to have priority.

Legal remedies authorized to protect assets of prisoner--execution against homestead of prisoner prohibited--state's claim to have priority.

217.837. 1. Except as provided in subsection 3 of this section, the attorney general may use any remedy, interim order, or enforcement procedure allowed by law or court rule including an ex parte restraining order to restrain the prisoner or any other person or legal entity in possession or having custody of the estate of the prisoner from disposing of certain property in avoidance of an order issued pursuant to the provisions of section 217.835.

2. To protect and maintain assets pending resolution of proceedings initiated pursuant to the provisions of section 217.835, the court, upon request, may appoint a receiver.

3. The attorney general or a prosecuting attorney shall not enforce any judgment obtained pursuant to the provisions of section 217.835 by means of execution against the homestead of the prisoner.

4. The state's right to recover the cost of incarceration pursuant to an order issued pursuant to the provisions of section 217.835 shall have priority over all other liens, debts, or other incumbrances against real property or any other assets which are part of a prisoner's estate.

(L. 1988 H.B. 1340 & 1348 § 7)



Section 217.839 Attorney general's powers and duties--assistance by certain officials required.

Attorney general's powers and duties--assistance by certain officials required.

217.839. 1. The attorney general of this state shall enforce the provisions of sections 217.825 to 217.841, except that the attorney general may request the prosecuting attorney of the county or city in which the offender was sentenced or the prosecuting attorney of the county or city in which any asset of an offender is located to make an investigation or assist in legal proceedings undertaken pursuant to the provisions of sections 217.825 to 217.841.

2. The sentencing judge, the sheriff, the county or city, the chief administrator of the state correctional center, and the state treasurer shall furnish to the attorney general or prosecuting attorney all information and assistance possible to enable the attorney general or prosecuting attorney to secure reimbursement for the state pursuant to the provisions of sections 217.825 to 217.841.

3. Notwithstanding the provisions of any other law protecting the confidentiality of any information possessed by the state, its officials and agencies, the secretary of state, the director of the department of revenue, the director of the department of social services, the director of the department of corrections, the director of the department of labor and industrial relations, the director of the department of public safety, and the commissioner of administration, and each division or agency within or assigned to such departments, shall provide the attorney general or prosecuting attorney with all information requested pursuant to the provisions of sections 217.825 to 217.841.

4. Any county or municipal official having custody of records of the estate or real property of any offender or former offender shall surrender said records or certified copies thereof without fee to the attorney general or prosecuting attorney who request such records pursuant to the provisions of sections 217.825 to 217.841.

(L. 1988 H.B. 1340 & 1348 § 8, A.L. 1995 H.B. 424)



Section 217.841 Costs of investigation, how paid--deposit of reimbursement--fund, created--state treasurer, duties.

Costs of investigation, how paid--deposit of reimbursement--fund, created--state treasurer, duties.

217.841. 1. The costs of any investigations shall be paid from the reimbursements secured pursuant to the provisions of sections 217.825 to 217.841. The investigative costs shall be presumed to be twenty percent of the reimbursements recovered, unless the attorney general shall demonstrate to the court otherwise. All reimbursements collected shall be paid to the "Inmate Incarceration Reimbursement Act Revolving Fund", which is hereby established in the state treasury. Moneys in the inmate incarceration reimbursement act revolving fund shall be appropriated to the attorney general in order to defray the costs of the attorney general in connection with his duties provided by sections 217.825 to 217.841; and all remaining balances shall be appropriated to the department for purposes of construction and operation of state correctional facilities. The provisions of section 33.080 notwithstanding, moneys in the inmate incarceration reimbursement act revolving fund shall not lapse, be transferred or appropriated to or placed to the credit of the general revenue fund or any other fund of the state.

2. The state treasurer may determine the amount due the state for the cost of care of an offender and render statements thereof and such sworn statements shall be considered prima facie evidence of the amount due.

(L. 1988 H.B. 1340 & 1348 § 9, A.L. 1995 H.B. 424)



Section 217.900 Missouri state penitentiary redevelopment commission created--qualification of members--no elected official may serve, chairperson appointed by governor.

Missouri state penitentiary redevelopment commission created--qualification of members--no elected official may serve, chairperson appointed by governor.

217.900. 1. There is hereby established the "Missouri State Penitentiary Redevelopment Commission".

2. The commission shall consist of ten commissioners who shall be qualified voters of the state of Missouri. Three commissioners, no more than two of whom shall belong to the same political party, shall be residents of Jefferson City and shall be appointed by the mayor of that city with the advice and consent of the governing body of that city; three commissioners, no more than two of whom shall belong to the same political party, shall be residents of Cole County but not of Jefferson City and shall be appointed by the county commission; and four commissioners, no more than three of whom shall belong to the same political party, none of whom shall be residents of Cole County or of Jefferson City, shall be appointed by the governor with the advice and consent of the senate. The governor shall appoint one of the commissioners who is not a resident of Cole County or Jefferson City to be the chair of the commission. No elected official of the state of Missouri or of any city or county in this state shall be appointed to the commission.

(L. 2001 H.B. 621 subsecs. 1, 2)



Section 217.903 Terms of commission--vacancies, how filled--members to serve without compensation, expenses to be paid.

Terms of commission--vacancies, how filled--members to serve without compensation, expenses to be paid.

217.903. The commissioners shall serve for terms of three years, except that the first person appointed by each the mayor, the county commission and the governor shall serve for two years and the second person appointed by the governor shall serve for four years. Each commissioner shall hold office until a successor has been appointed and qualified. In the event a vacancy exists or in the event a commissioner's term expires, a successor commissioner shall be appointed by whomever appointed the commissioner who initially held the vacant positions and if no person is so selected within sixty days of the creation of the vacancy, the unexpired term of such commissioner may be filled by a majority vote of the remainder of the commissioners, provided such successor commissioner shall meet the requirements set forth by sections 217.900 to 217.910. Pending any such appointment to fill any vacancy, the remaining commissioners may conduct commission business. Commissioners shall serve without compensation but shall be entitled to reimbursement from the Missouri state penitentiary redevelopment commission fund established in subsection 1 of section 217.910 for expenses incurred in conducting the commission's business.

(L. 2001 H.B. 621 subsec. 3)



Section 217.905 Powers and duties of commission--authority to hire employees and set salaries--state not liable for deficiencies or debts of commission--Missouri state penitentiary commission deemed a state commission.

Powers and duties of commission--authority to hire employees and set salaries--state not liable for deficiencies or debts of commission--Missouri state penitentiary commission deemed a state commission.

217.905. 1. The commission shall have the following powers:

(1) To acquire title to the property historically utilized as the Missouri state penitentiary and to acquire by gift or bequest from public or private sources property adjacent thereto and necessary or appropriate to the successful redevelopment of the Missouri state penitentiary property;

(2) To lease or sell real property to developers who will utilize the property consistent with the master plan for the property and to hold proceeds from such transactions outside the state treasury;

(3) To adopt bylaws for the regulation of its affairs and the conduct of its business;

(4) To hire employees necessary to perform the commission's work;

(5) To contract and to be contracted with, including, but without limitation, the authority to enter into contracts with cities, counties and other political subdivisions, agencies of the state of Missouri and public agencies pursuant to sections 70.210 to 70.325 and otherwise, and to enter into contracts with other entities, in connection with the acquisition by gift or bequest and in connection with the planning, construction, financing, leasing, subleasing, operation and maintenance of any real property or facility and for any other lawful purpose, and to sue and to be sued;

(6) To receive for its lawful activities contributions or moneys appropriated or otherwise designated for payment to the authority by municipalities, counties, state or other political subdivisions or public agencies or by the federal government or any agency or officer thereof or from any other sources and to apply for grants and other funding and deposit those funds in the Missouri state penitentiary redevelopment fund;

(7) To disburse funds for its lawful activities and fix salaries and wages of its employees;

(8) To invest any of the commission's funds in such types of investments as shall be determined by a resolution adopted by the commission;

(9) To borrow money for the acquisition, construction, equipping, operation, maintenance, repair, remediation or improvement of any facility or real property to which the commission holds title and for any other proper purpose, and to issue negotiable notes, bonds and other instruments in writing as evidence of sums borrowed;

(10) To perform all other necessary and incidental functions, and to exercise such additional powers as shall be conferred by the general assembly; and

(11) To purchase insurance, including self-insurance, of any property or operations of the commission or its members, directors, officers and employees, against any risk or hazard, and to indemnify its members, agents, independent contractors, directors, officers and employees against any risk or hazard. The commission is specifically authorized to purchase insurance from the Missouri public entity risk management fund and is hereby determined to be a public entity as defined in section 537.700.

2. In no event shall the state be liable for any deficiency or indebtedness incurred by the commission.

3. The Missouri state penitentiary redevelopment commission is a state commission for purposes of section 105.711 and all members of the commission shall be entitled to coverage under the state legal expense fund.

(L. 2001 H.B. 621 subsecs. 4, 5, A.L. 2005 H.B. 58)



Section 217.907 Income and properties owned by commission exempt from state taxes.

Income and properties owned by commission exempt from state taxes.

217.907. The income of the commission and all properties any time owned by the authority shall be exempt from all taxation in the state of Missouri.

(L. 2001 H.B. 621 subsec. 6)



Section 217.910 Missouri state penitentiary redevelopment commission fund created.

Missouri state penitentiary redevelopment commission fund created.

217.910. 1. There is hereby created in the state treasury the "Missouri State Penitentiary Redevelopment Commission Fund", which shall consist of money collected pursuant to sections 217.900 to 217.910. The fund shall be administered by the Missouri state penitentiary redevelopment commission. Money in the fund shall be used solely for the purposes of the Missouri state penitentiary redevelopment commission.

2. Notwithstanding the provisions of section 33.080, no portion of the fund shall be transferred to the general revenue fund, and any appropriation made to the fund shall not lapse. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Interest and moneys earned on such investments shall be credited to the fund.

3. Upon the dissolving of the commission, any funds remaining in the Missouri state penitentiary commission fund shall be transferred to the general revenue fund.

(L. 2001 H.B. 621 subsecs. 7-9)






Chapter 219 Youth Services

Section 219.011 Definitions.

Definitions.

219.011. 1. As used in sections 219.011 to 219.086, unless the context clearly indicates otherwise, the following terms mean:

(1) "Aftercare supervision", treatment and control of children in the community under the jurisdiction of the division;

(2) "Board", the state advisory board of youth services;

(3) "Child", a person under eighteen years of age;

(4) "Commit", to transfer legal and physical custody;

(5) "Community based treatment", a treatment program which is locally or regionally based;

(6) "Department", the department of social services;

(7) "Director", the director of the division of youth services;

(8) "Division", the division of youth services.

2. When consistent with the intent of sections 219.011 to 219.086, the singular includes the plural, the plural the singular and the masculine the feminine.

(L. 1975 S.B. 170 § 1, A.L. 1989 H.B. 502, et al.)



Section 219.016 Responsibilities of division of youth services--rules, procedure.

Responsibilities of division of youth services--rules, procedure.

219.016. 1. The division is responsible within the terms of sections 219.011 to 219.086, for the prevention and control of juvenile delinquency and the rehabilitation of children.

2. The division shall be responsible for the development and administration of an effective statewide comprehensive program of youth services. This shall include, but not be limited to:

(1) Providing for the reception, classification, care, activities, education and rehabilitation of all children committed to the division;

(2) Administering the interstate compact on juveniles;

(3) Collecting statistics and information relating to the nature, extent, and causes of, and conditions contributing to the delinquency of children;

(4) Evaluating existence and effectiveness of delinquency prevention and rehabilitation programs;

(5) Preparing a master plan for the development of a statewide comprehensive system of delinquency prevention, control and rehabilitation services;

(6) Providing from funds specifically appropriated by the legislature for this purpose, financial subsidies to local units of government for the development of community-based treatment services;

(7) Developing written instructional, informational, and standard setting materials relating to state and local delinquency prevention, control and rehabilitation programs, as herein provided;

(8) Cooperating with and assisting within the scope of sections 219.011 to 219.086, other public and voluntary agencies and organizations in the development and coordination of such programs; and

(9) Upon request:

(a) Assist local units of government in the development of community-based treatment services; and

(b) Provide technical assistance and consultation to law enforcement officials, juvenile courts, and other community child care agencies.

3. The division shall be responsible for carrying out all functions, duties, and responsibilities pertaining to the prevention of juvenile delinquency as may be assigned to it by the director, including, but not limited to:

(1) Comprehensive planning and provision of technical assistance for statewide and local programs for the diversion of children from the juvenile justice system, to the extent that diversion can be safely accomplished with due regard to the safety of the community and the well-being of the children involved;

(2) Developing programs for the training and development of professional, paraprofessional, and volunteer personnel in this field;

(3) Cooperating with and assisting other agencies serving children and youth; and

(4) Promoting the strengthening and expansion of those programs which have been shown to be effective in reducing juvenile crime.

4. The division shall cause to be made and maintained full and complete written records of all studies and examinations and of the conclusions and recommendations based thereon; of all major decisions and orders concerning the disposition and treatment of every child with respect to whom the division provides, or arranges to have provided, care, treatment, and supervision pursuant to sections 219.011 to 219.086; and to maintain records of all business transactions necessary for proper conduct and maintenance of the division.

5. The division is authorized to enter into arrangements with the federal government for the receipt of federal funds to carry out the purposes of sections 219.011 to 219.086 and, for the achievement of that objective, may enter into contracts and agreements with and submit such plans and reports to the federal government as may be required and which are not contrary to the provisions of this or any other act.

6. The division, pursuant to regulations promulgated by it, shall establish comprehensive training programs for persons employed by it or to be employed by it in carrying out the provisions of sections 219.011 to 219.086 and for persons employed or to be employed by agencies and organizations, both public and private, engaged in activities relating to the prevention of delinquency and the provision of care and treatment to delinquent children.

7. The division may provide the costs of stipends and tuition, allowances for travel and subsistence expenses and, with respect to employees of the division granted leave to undertake approved training, continuation of the salaries and other benefits of such employees.

8. The division may, at the request of the circuit court, provide or supplement juvenile court services for children in that circuit, the extent of the services to be specified by written agreement between the division and the court. Children who receive such services shall remain under the supervision of the juvenile court and shall not be committed to the division without full and proper hearing as provided under subsection 1 of section 211.171.

9. Upon the request of the division, with the written consent of the director of the department, the office of administration shall draw a warrant payable to the business manager of the division or any of its facilities, in an amount to be specified by the director of the department, not to exceed, however, the sum of four thousand dollars for each such facility. The sum shall be administered by the business manager as a revolving fund to be used in the payment of incidental expenses of the facility for which he has been appointed. All expenditures shall be made in accordance with rules and regulations established by the office of administration.

10. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1975 S.B. 170 §§ 2, 3, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 219.021 Child may be committed to division, when--notice to court of release to aftercare supervision, contents, formal objections may be made, when--division to operate and maintain facilities and programs--day release and vocational programs authorized--payment of judgments.

Child may be committed to division, when--notice to court of release to aftercare supervision, contents, formal objections may be made, when--division to operate and maintain facilities and programs--day release and vocational programs authorized--payment of judgments.

219.021. 1. Except as provided in subsections 2 and 3 of this section, any child may be committed to the custody of the division when the juvenile court determines a suitable community-based treatment service does not exist, or has proven ineffective; and when the child is adjudicated pursuant to the provisions of subdivision (3) of subsection 1 of section 211.031 or when the child is adjudicated pursuant to subdivision (2) of subsection 1 of section 211.031 and is currently under court supervision for adjudication under subdivision (2) or (3) of subsection 1 of section 211.031. The division shall not keep any child beyond his eighteenth birth date, except upon petition and a showing of just cause in which case the division may maintain custody until the child's twenty-first birth date. Notwithstanding any other provision of law to the contrary, the committing court shall review the treatment plan to be provided by the division. The division shall notify the court of original jurisdiction from which the child was committed at least three weeks prior to the child's release to aftercare supervision. The notification shall include a summary of the treatment plan and progress of the child that has resulted in the planned release. The court may formally object to the director of the division in writing, stating its reasons in opposition to the release. The director shall review the court's objection in consideration of its final approval for release. The court's written objection shall be made within a one-week period after it receives notification of the division's planned release; otherwise the division may assume court agreement with the release. The division director's written response to the court shall occur within five working days of the court's objection and preferably prior to the release of the child. The division shall not place a child directly into a precare setting immediately upon commitment from the court until it advises the court of such placement.

2. No child who has been diagnosed as having a mental disease or a communicable or contagious disease shall be committed to the division; except the division may, by regulation, when facilities for the proper care and treatment of persons having such diseases are available at any of the facilities under its control, authorize the commitment of children having such diseases to it for treatment and training in such institution. Notice of any such regulation shall be promptly mailed to the judges and juvenile officers of all courts having jurisdiction of cases involving children.

3. When a child has been committed to the division, the division shall forthwith examine the individual and investigate all pertinent circumstances of his background for the purpose of facilitating the placement of the child in the most appropriate program or residential facility to assure the public safety and the rehabilitation of the child; except that, no child committed under the provisions of subdivision (2) of subsection 1 of section 211.031 may be placed in the regional facilities at the W. E. Sears Youth Center at Poplar Bluff or the Hogan Street Regional Youth Center at St. Louis, unless the juvenile is subsequently adjudicated under subdivision (3) of subsection 1 of section 211.031.

4. The division may transfer any child under its jurisdiction to any other institution for children if, after careful study of the child's needs, it is the judgment of the division that the transfer should be effected. If the division determines that the child requires treatment by another state agency, it may transfer the physical custody of the child to that agency, and that agency shall accept the child if the services are available by that agency.

5. The division shall make periodic reexaminations of all children committed to its custody for the purpose of determining whether existing dispositions should be modified or continued. Reexamination shall include a study of all current circumstances of such child's personal and family situation and an evaluation of the progress made by such child since the previous study. Reexamination shall be conducted as frequently as the division deems necessary, but in any event, with respect to each such child, at intervals not to exceed six months. Reports of the results of such examinations shall be sent to the child's committing court and to his parents or guardian.

6. Failure of the division to examine a child committed to it or to reexamine him within six months of a previous examination shall not of itself entitle the child to be discharged from the custody of the division but shall entitle the child, his parent, guardian, or agency to which the child may be placed by the division to petition for review as provided in section 219.051.

7. The division is hereby authorized to establish, build, repair, maintain, and operate, from funds appropriated or approved by the legislature for these purposes, facilities and programs necessary to implement the provisions of sections 219.011 to 219.086. Such facilities or programs may include, but not be limited to, the establishment and operation of training schools, maximum security facilities, park camps, regional facilities, group homes, family foster homes, aftercare, counseling services, educational services, and such other services as may be required to meet the needs of children committed to it. The division may terminate any facility or program no longer needed to meet the needs of children.

8. The division may institute day release programs for children committed to it. The division may arrange with local schools, public or private agencies, or persons approved by the division for the release of children committed to the division on a daily basis to the custody of such schools, agencies, or persons for participation in programs.

9. The division may establish and offer on-the-job vocational training to develop work habits and equip children committed to it with marketable skills. Such training shall not exceed eight hours per day. The division may provide for the payment of reasonable wages or allowances for work or tasks performed by a child committed to the division. For any work performed by a child committed to the division in any state park or park work camp, the state park board is hereby authorized, out of appropriations made to it, to pay wages not in excess of fifteen dollars per month to each child. All funds paid to the child in accordance with this section shall be deposited with the director and not less than one-half of this amount shall be paid monthly to the child. The balance of such funds shall be held in trust by the director for payment to the child at the time of his release from a facility.

10. The division shall make all reasonable efforts to ensure that any outstanding judgment entered in accordance with section 211.185 or any outstanding assessments ordered in accordance with section 211.181 be paid while a child is in the care, custody or control of the division.

(L. 1975 S.B. 170 § 4, A.L. 1980 S.B. 512, A.L. 1981 H.B. 643, A.L. 1987 S.B. 244, A.L. 1993 S.B. 88, A.L. 1995 H.B. 174, et al.)



Section 219.023 Youth services products fund created for supplies of materials used in making products sold by youth in custody of division of youth services.

Youth services products fund created for supplies of materials used in making products sold by youth in custody of division of youth services.

219.023. Any products made by youth in a program or facility established by the division of youth services pursuant to section 219.021 which are suitable for sale may be offered for sale to the public by the division at a price not to exceed one hundred ten percent of the actual cost of supplies and materials used in making such products. Any proceeds received by the division from the sale of products pursuant to this section shall be deposited in the "Youth Services Products Fund" which is hereby established in the state treasury. Moneys in the fund shall be used solely to replenish the supply of materials used in making such products.

(L. 2003 H.B. 356)



Section 219.026 Release on aftercare supervision authorized--procedures authorized when child violates conditions of release--termination of supervision, when.

Release on aftercare supervision authorized--procedures authorized when child violates conditions of release--termination of supervision, when.

219.026. 1. Subject to the provisions of subsection 1 of section 219.021, the division is authorized to release on aftercare supervision children committed to its control; to impose conditions upon which aftercare supervision is granted; to revoke and terminate aftercare supervision; and to discharge from legal custody. With respect to any child who has been placed on aftercare supervision, if in the opinion of the child's aftercare supervisor or a designated employee of the division the child is in substantial violation of the terms and condition of his release, such employee may:

(1) Notify the child and his parents or guardian of a hearing to determine if there is reasonable grounds to believe the child has violated the conditions of his release; and may also

(2) Take the child immediately into custody and place him in an appropriate residential child caring facility or detention facility or other appropriate program until a prompt determination as to the child's future care and treatment is made by the director, if the employee has reason to believe that permitting the child to remain in his own home would be dangerous to him or to the community or that the child is about to flee the jurisdiction of the court.

2. The hearing referred to in subdivision (1) of subsection 1 of this section shall be heard by an employee designated by the director, but not the employee requesting the hearing, and shall afford the child and his parents or guardian and their legal counsel, if any, full opportunity to be heard and to present any information as may be deemed relevant and shall be held as near as practicable to the child's county or residence.

3. The child or his parents or guardian may request a rehearing before the director as provided in section 219.051.

4. When called upon by any designated employee of the division, all peace officers shall assist in taking a child into custody pursuant to the provisions of this section.

5. All law enforcement agencies shall detain, upon request, children alleged by the division to have violated the conditions of aftercare supervision pending return of the child to the division. Detention of the child shall be in an appropriate facility and until a hearing is held, but in no event, longer than ten days.

6. The division shall terminate the supervision of any child placed on aftercare supervision upon determining the child is no longer in need of supervision or upon his eighteenth birthday. The division shall immediately notify in writing the child, his parents or guardian and the committing court of the termination of its supervision over the child.

(L. 1975 S.B. 170 § 5, A.L. 1987 S.B. 244)



Section 219.031 Director of division, how appointed, compensation and expenses.

Director of division, how appointed, compensation and expenses.

219.031. 1. The division shall be administered by a director who shall be appointed by the director of the department.

2. The director shall be a resident of the state of Missouri while serving as director. The director shall have broad experience and demonstrated expertise in the development, operation, and administration of programs for children and shall be selected for his recognized ability, character and integrity.

3. Before entering upon his duties, the director shall take an oath or* affirmation to support the Constitution of the United States and of the state of Missouri and to faithfully perform the duties of his office; and shall enter into good and sufficient corporate surety bond, conditioned upon the faithful performance of his duties, said bond to be approved by the attorney general as to form, and by the governor as to sufficiency; the premium on the bond to be paid by the state.

4. The director shall devote full time to his official duties.

5. The director shall receive as his total compensation an annual salary in an amount to be determined by the department director and shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of his official duties.

(L. 1975 S.B. 170 § 6)

*Word "of" appears in original rolls.



Section 219.036 Employment of division personnel--merit system--annual report--master plan--written policy required--director of division to be agent of state to deal with federal government.

Employment of division personnel--merit system--annual report--master plan--written policy required--director of division to be agent of state to deal with federal government.

219.036. 1. The director, subject to the supervision of the department director, shall employ all employees, as provided in chapter 36, and is authorized to employ in any appropriate capacity any person qualified under the provisions of sections 219.011 to 219.086 even though such person has previously been convicted of a crime.

2. The director shall set forth the duties and responsibilities of all employees of the division.

3. The director shall prepare and update a master plan covering a period of not less than five years outlining the structural, legislative, and program and facility changes necessary for improvement of services to children committed to it.

4. The director shall also prepare an annual report which shall consist of a description of progress made toward the achievement of objectives contained in the master plan; a statistical analysis of juvenile delinquency in Missouri, including, but not limited to, the number and rates of juvenile arrests, juvenile detentions, juvenile court referrals and court dispositions for the entire state and within the jurisdiction of each circuit.

5. The master plan and each subsequent annual report shall be transmitted to the governor, the legislature, the director of the department, the juvenile courts, and upon request, to other interested persons and agencies.

6. All officers and employees of the state and of every county and city shall furnish to the director, on an annual basis, such statistics and other information within their knowledge and control as the director deems necessary or proper to be collected pursuant to the provisions of sections 219.011 to 219.086.

7. The director shall establish written policy and procedures for the administration of the division and shall promulgate necessary rules and regulations pursuant to section 219.016 and chapter 536 which, together with any amendments thereto, shall be kept on file at the principal office of the division, shall constitute a public record and be subject to the inspection by any person at all reasonable times.

8. The director is hereby authorized to enter into contract with any qualified individual, agency, or institution for the purchase of services required to meet the needs of children committed to the division's charge, when it can be shown that the purchase of such services is more economical, effective or practical than for such services to be provided directly by the division. No contract shall be made under sections 219.011 to 219.086 contrary to the provisions of article I, section 7 or article IX, section 8 of the Constitution of Missouri.

9. The director is authorized to serve as an agent of the state in entering into agreements with the appropriate agency of the federal government to provide care and treatment for a child found by a federal court to be delinquent and committed to the custody of the Attorney General of the United States pursuant to the provisions of 18 U.S.C. 5031-5037, inclusive, as amended. Such agreement shall be upon such terms and conditions and shall provide for such compensation as may be mutually agreed upon between the division and the appropriate agency of the federal government. Funds received as compensation under such agreement shall be placed in the state treasury and shall be used, upon appropriation, by the division for carrying out the purposes of sections 219.011 to 219.086.

(L. 1975 S.B. 170 § 7, A.L. 1993 S.B. 52)



Section 219.041 Incentive subsidy program authorized--advisory committee, how appointed--juvenile judge to submit report, contents of--inspections by director--notice of noncompliance, how given--county to select services, costs, how paid.

Incentive subsidy program authorized--advisory committee, how appointed--juvenile judge to submit report, contents of--inspections by director--notice of noncompliance, how given--county to select services, costs, how paid.

219.041. 1. To encourage the development of community based treatment services, the director is hereby authorized to administer an incentive subsidy program to assist local units of government in the development, implementation, and operation of community based treatment programs including, but not limited to, preventive or diversionary programs, probation services, community based treatment centers, and facilities for the detention, confinement, care and treatment of children under the purview of chapter 211.

2. The director shall, pursuant to the administrative procedures act, chapter 536, promulgate rules establishing standards of eligibility for local units of government to receive funds under sections 219.011 to 219.086. Rule and regulation making power shall be subject to the provisions of section 219.016, subsection 6.

3. In determining the purposes for which funds will be expended by the juvenile court judge, he shall appoint an advisory committee representative of the county's population. The committee shall actively participate in the formulation of plans for the proper expenditure of funds and shall cooperate and assist in the implementation of these plans. Members of the advisory committee shall receive no compensation.

4. The juvenile court judge shall submit to the director a written report containing a program description, method of implementation, and budget of all projects proposed to be funded under this provision. Upon approval of this report by the director, the county shall be eligible to receive subsidy.

5. The director shall visit or cause to be visited each program and facility funded by this provision, the purpose of such visits to be the examination of facilities, programs, books, and records. He shall make written recommendations for needed changes or improvements.

6. When the director shall determine that there are reasonable grounds to believe that a county is not in compliance with the operating standards established pursuant to subsection 2 of this section, at least thirty days' notice shall be given the county and a hearing shall be held to ascertain whether progress has been made toward compliance. The director may suspend all or a portion of any subsidy until the required standard of operation has been met.

7. Any county may purchase selected services from the division by contract as provided in sections 219.011 to 219.086. The director shall annually determine the costs of providing such services and all charges shall be deducted from the subsidy due and payable to the county concerned, provided that no contract shall exceed in cost the amount of subsidy to which the participating county is eligible.

8. Participating counties shall not diminish or reduce their level of spending for juvenile correctional programs in order to remain eligible to receive subsidy for the specific program being subsidized.

(L. 1975 S.B. 170 § 8)



Section 219.046 Board--number, qualifications, terms, oaths, duties.

Board--number, qualifications, terms, oaths, duties.

219.046. 1. The board shall have such specific authority and responsibility as defined in sections 219.011 to 219.086 and the general authority to advise the director, the legislature and the general public on all matters pertaining to the purposes of sections 219.011 to 219.086 and the operation of the division. The board shall consist of fifteen members who shall be appointed by the director of the department.

2. The membership shall be comprised of public officials, professionals, and representatives of the general public who possess knowledge and experience in health, education, social, correctional, or legal services for children. The membership shall be representative of the various geographic regions and socioeconomic population of the state. Members of the board shall be residents of the state of Missouri. Not more than eight members of the board shall be from the same political party. The members of the board holding office on September 28, 1975, shall continue in office until the expiration of the term to which they were appointed. The director of the department shall appoint those members to be appointed after September 28, 1975, for staggered terms so not more than one-third of the terms of the board members shall expire in any one calendar year. The terms of the members first appointed after September 28, 1975, shall commence on July 1, 1976. As the terms of office of the members in office on September 28, 1975, and of the members appointed after September 28, 1975, expire, their successors shall be appointed for a term of four years.

3. Before entering upon their duties, members of the board shall subscribe to an oath or* affirmation to support the Constitution of the United States and of the state of Missouri and to faithfully perform the duties of their office.

4. The board shall meet with the director a minimum of four times each year for the purpose of reviewing the activities of the division. The board or a committee thereof shall visit each facility of the division as frequently as it deems necessary and shall file a written report with the governor, director, director of the department and the legislative library regarding conditions they observed relating to the care and treatment of children assigned to the facility and any other matters pertinent in their judgment.

(L. 1975 S.B. 170 § 9)

*Word "of" appears in original rolls.



Section 219.048 Board and commission members may contribute per diem or expenses for services to the youth services treatment fund--fund established--procedure to contribute.

Board and commission members may contribute per diem or expenses for services to the youth services treatment fund--fund established--procedure to contribute.

219.048. 1. Any person serving as a member of a board or commission may indicate that such member wishes to contribute all or any part of the per diem or expense reimbursement received for such service on the board or commission to a fund to be administered by the division of youth services for the counseling, treatment and therapy of children who have been sexually, physically or emotionally abused. The office of administration shall design vouchers for the payment of the per diem or expense reimbursement to allow the person to designate if all or part of the money the person is entitled to receive is to be deposited in the "Youth Services Treatment Fund", which is hereby created in the state treasury. All per diem and expense reimbursement amounts which are contributed shall be deposited with the state treasurer in the fund. The division of youth services advisory board created in chapter 219 shall make recommendations to the governor and the department of social services for the expenditure of the money in the fund.

2. Notwithstanding the provisions of section 33.080, moneys in the fund at the end of any biennium shall not be transferred to the general revenue fund.

(L. 1997 H.B. 641 & 593 § 3)



Section 219.051 Right of petition--duty of director on receipt of petition.

Right of petition--duty of director on receipt of petition.

219.051. 1. Any child committed to the division and the parent or guardian of such child shall be informed of their right to petition the director in accordance with promulgated rules and regulations for a hearing with respect to:

(1) The failure to examine such child in accordance with the provisions of subsection 3 of section 219.021;

(2) The failure to reexamine such child within six months after a previous examination, in accordance with the provisions of subsection 5 of section 219.021;

(3) Any placement decision required to be made by the division pursuant to the provisions of sections 219.011 to 219.086;

(4) A request to the director for a rehearing from a determination of violations of the terms and conditions of a child's aftercare supervision, as provided in section 219.026; and

(5) The taking of such child into custody for violations of the terms and conditions of his aftercare supervision as provided in section 219.026.

2. The director shall within thirty days of the receipt of such petition, afford such child or his parents, guardian, or legal counsel an opportunity for a full and fair hearing, and render a decision on the petition within five days after the conclusion of such hearing.

3. Pending the determination by the director with respect to a petition for review filed pursuant to the provisions of subsection 1 of this section, the authority of the division to take such action, in accordance with the provisions of sections 219.011 to 219.086 with respect to such child, shall in no wise be affected.

(L. 1975 S.B. 170 § 10)



Section 219.056 Health care standards to be established by department of health and senior services--educational standards to be established by department of elementary and secondary education.

Health care standards to be established by department of health and senior services--educational standards to be established by department of elementary and secondary education.

219.056. 1. It shall be the duty of the department of health and senior services to set standards of health care in the facilities operated by the division, to inspect buildings from the standpoint of health, and to make periodic inspections and reports in writing to the director as to the conditions of health and sanitation in the facilities under the jurisdiction of the division. Any findings considered by the department of health and senior services to be detrimental to the health or welfare of a child committed to the division shall be immediately reported to the director and the director of the department of social services with the date by which such condition must be corrected or eliminated.

2. It shall be the duty of the department of elementary and secondary education to set standards of education and school attendance in the facilities of the division, make periodic inspections and prepare evaluations of curricula, and to have such authority over the educational programs as the department has in its administration of the public school system. Reports of all such inspections and evaluations shall be sent to the director, the director of the department and the advisory board.

(L. 1975 S.B. 170 § 11)



Section 219.061 Aiding runaway, penalty--peace officers, duty of--records confidential, exceptions, penalty for divulging--division may sue for damages.

Aiding runaway, penalty--peace officers, duty of--records confidential, exceptions, penalty for divulging--division may sue for damages.

219.061. 1. Any person who knowingly permits or aids any child to run away from an institution under the control of the division or conceals the child with intent of enabling him to elude pursuit is guilty of a misdemeanor, and upon conviction, shall be punished as provided by law.

2. It shall be the duty of every law enforcement official, and any official who is designated by the division, to detain, with or without a warrant, any child who shall have run away from a facility and to hold him subject to the orders of the division.

3. Disclosure of any information contained in the records of the division relating to any child committed to it shall be made only in accordance with regulations prescribed by the division, provided that such regulations shall provide for full disclosure of such information to the parents or guardians, or if they be out of this state to the nearest immediate relative of such child, upon reasonable notice and demand and to the child fatality review panel reviewing the death of a child pursuant to section 210.192. Any employee or officer of the division who shall communicate any such information in violation of any such regulations may be subject to immediate discharge.

4. For all damages to the division or to any property, real or personal, belonging thereto, actions may be maintained in the name of the division as such, and all damages levied in such actions shall be paid into the state treasury and, upon appropriation, shall be used by the division.

(L. 1975 S.B. 170 § 12, A.L. 1994 S.B. 595)



Section 219.066 Medical and dental treatment authorized, when.

Medical and dental treatment authorized, when.

219.066. 1. Except in case of emergency, the division shall not authorize or permit any major surgery to be performed upon or general anesthetic to be administered to any child committed to the division unless specific written consent thereto shall first have been obtained from the parent or guardian of such child, or, in the absence of such consent, from the court which vested legal custody of such child in the division or any court that has jurisdiction.

2. Upon the recommendation of an attending physician, psychiatrist, surgeon or dentist, the division may authorize medical, psychiatric, surgical, or dental care and treatment as may be required by the child. If the care and treatment is contrary to the religious tenets and beliefs of such child, the treatment of the child may be authorized by the division only upon the specific written consent of the parent or guardian of the child, or, in the absence of such consent, upon the specific written order of the court which vested legal custody of the child in the division or any court that has jurisdiction.

3. When the child has been placed by the division in a residential child caring facility, other than one administered by the division, the person or persons administering such facility shall have the authority to provide the child with necessary medical, psychiatric, surgical, or dental care only to the extent that such authority has been delegated to such persons with respect to particular children and subject to the same limitations as are applicable to the division under sections 219.011 to 219.086.

(L. 1975 S.B. 170 § 13)



Section 219.071 Children to be segregated from criminals.

Children to be segregated from criminals.

219.071. No child committed to the division and awaiting transfer to the custody of the division or who has been detained in accordance with subsection 5 of section 219.026 shall be transported or detained in association with criminals or vicious and dissolute persons.

(L. 1975 S.B. 170 § 14)



Section 219.076 Children, how transported, transportation expenses, how paid.

Children, how transported, transportation expenses, how paid.

219.076. In all cases in which children are committed to the division, the juvenile officer, or such person designated by him, shall deliver the children to the facility designated by the division and shall be allowed the necessary expenses incurred in such delivery for himself and the child and in returning therefrom, to be paid by the county.

(L. 1975 S.B. 170 § 15)



Section 219.081 Division may be relieved of custody, when, procedure.

Division may be relieved of custody, when, procedure.

219.081. The division may, at any time, if it finds the child committed to it is in need of care or treatment other than that which it is equipped to provide, apply to the court which committed such child for an order relieving it of custody of such child. The court must make a determination within ten days and the court shall be vested with full power to make such disposition of the child as is authorized by law, including continued commitment. A copy of the order shall be immediately sent to the director.

(L. 1975 S.B. 170 § 16)



Section 219.086 Transfer of child to another state, when--expense of transfer, how paid.

Transfer of child to another state, when--expense of transfer, how paid.

219.086. Whenever it shall appear to the division that plans for the rehabilitation of any child committed to it have been made by an appropriate agency of another state, the division may with the written approval of the director of the department and the child's parents deliver the child to the appropriate agency of such other state and authorize the payment of expenses incurred in connection with sending the child to such state.

(L. 1975 S.B. 170 § 17)



Section 219.091 Community work program--design and approval of work projects--custody, contract of offenders--eligibility--crew leaders--rules, procedure.

Community work program--design and approval of work projects--custody, contract of offenders--eligibility--crew leaders--rules, procedure.

219.091. 1. As used in this section, the term "department" means:

(1) The office of administration;

(2) The department of agriculture;

(3) The department of conservation;

(4) The department of economic development;

(5) The department of elementary and secondary education;

(6) The department of health and senior services;

(7) The department of higher education;

(8) The department of transportation;

(9) The department of insurance, financial institutions and professional registration;

(10) The department of labor and industrial relations;

(11) The department of mental health;

(12) The department of natural resources;

(13) The department of public safety;

(14) The department of revenue; and

(15) The department of social services.

2. The division of youth services shall develop and establish a community work program whereby offenders from age fourteen to eighteen committed to the custody of the division may be employed in projects developed and established by any department.

3. The director or chief administrative officer of any department may request that the director of the division of youth services choose suitable offenders for employment in work projects developed by the division. Such projects shall be designed and approved by the director or chief administrative officer of any department and approved by the director of the division of youth services.

4. The division of youth services shall retain custody, supervision and control of any offender employed in a work project developed pursuant to this section. Any work crew employed in a work project developed pursuant to this section shall consist of not more than eleven offenders.

5. No offender shall be employed in a work project developed pursuant to this section if the offender has been convicted of a violent crime or whose conduct while under the control of the division of youth services suggests a propensity toward violence. As used in this subsection, the term "violent crime" means any crime which, in the determination of the director of the division of youth services, involves violence or the threat of violence.

6. The department proposing the work project shall supply all plans, tools and equipment necessary for the completion of work projects developed pursuant to this section.

7. The department proposing the work project shall supply crew leaders to direct work crews and supervise the completion of work projects. Such crew leaders shall be employees of the department proposing the work project and shall receive from such department and the division of youth services at least twenty hours of training per year, which shall be designed to instruct the crew leaders in the skills necessary to perform their duties.

8. The department proposing the work project and the division of youth services may promulgate rules to effectuate the purposes of this section pursuant to chapter 536 and section 217.040.

(L. 1995 H.B. 174, et al. § 217.598)



Section 219.096 Grant by department of social services of division of youth services facilities--notification to commissioner of administration--fee--terms of the lease.

Grant by department of social services of division of youth services facilities--notification to commissioner of administration--fee--terms of the lease.

219.096. 1. The director of the department of social services may grant the use of any building or grounds of any of the facilities of the division of youth services for governmental, private or not-for-profit activities as long as the activities are compatible with the services of the division.

2. The director of the department shall notify the commissioner of administration which governmental, private or not-for-profit entities may lease such building or grounds pursuant to public bid.

3. The department shall charge such entity at least an amount to cover the cost of utilities and services that the department furnishes to the lessee of any building.

4. The term of the lease may be for one year or less, and the lease may contain an option for one-year renewals of the lease if both parties agree. The lease shall include conditions that the lessee shall use and maintain the land or building for uses compatible with the services of the division. The lease shall by its terms protect the state from liability for damages occurring on the property.

5. The director of the department shall sign the lease on behalf of the state.

(L. 1996 H.B. 1117 § 1)






Chapter 221 Jails and Jailers

Section 221.020 Sheriffs to be jailers, exception, Clay County.

Sheriffs to be jailers, exception, Clay County.

221.020. Except as otherwise provided in this section and sections 221.400 to 221.420, the sheriff of each county in this state shall have the custody, rule, keeping and charge of the jail within his county, and of all the prisoners in such jail, and may appoint a jailer under him, for whose conduct he shall be responsible. In any first class county without a charter form of government which contains all or part of a city with a population of at least three hundred thousand inhabitants, the sheriff and the county commission, by mutual agreement, may have the control of the county jail transferred to the county commission.

(RSMo 1939 § 9195, A. 1949 S.B. 1071, A.L. 1989 S.B. 196, A.L. 1994 S.B. 520)

Prior revisions: 1929 § 8526; 1919 § 12551; 1909 § 1573

Effective 7-6-94



Section 221.025 Electronic monitoring permitted, when--credit of time against period of confinement.

Electronic monitoring permitted, when--credit of time against period of confinement.

221.025. 1. As an alternative to confinement, an individual may be placed on electronic monitoring pursuant to subsection 1 of section 544.455 or subsection 6 of section 557.011, with such terms and conditions as a court shall deem just and appropriate under the circumstances.

2. A judge may, in his or her discretion, credit any such period of electronic monitoring against any period of confinement or incarceration ordered, however, electronic monitoring shall not be considered to be in custody or incarceration for purposes of eligibility for the MO HealthNet program, nor shall it be considered confinement in a correctional center or private or county jail for purposes of determining responsibility for the individual's health care.

3. This section shall not authorize a court to place an individual on electronic monitoring in lieu of the required imprisonment, community service, or court-ordered treatment program involving community service, if that individual is a prior, persistent, aggravated, or chronic offender sentenced pursuant to section 577.023.

(L. 2011 H.B. 111)



Section 221.030 Coroner to be jailer, when.

Coroner to be jailer, when.

221.030. The sheriff may be imprisoned in the jail of his own county; and for the time that he shall be confined, the coroner shall have the custody, rule, keeping and charge of the said jail, and shall, by himself and his sureties, be answerable for the faithful discharge of his duties in that office.

(RSMo 1939 § 9221)

Prior revisions: 1929 § 8552; 1919 § 12577; 1909 § 1599



Section 221.040 Sheriff and jailer to receive prisoners--penalty for refusal--medical exams required.

Sheriff and jailer to receive prisoners--penalty for refusal--medical exams required.

221.040. 1. It shall be the duty of the sheriff and jailer to receive, from constables and other officers, all persons who shall be apprehended by such constable or other officers, for offenses against this state, or who shall be committed to such jail by any competent authority; and if any sheriff or jailer shall refuse to receive any such person or persons, he or she shall be adjudged guilty of a misdemeanor, and on conviction shall be fined in the discretion of the court.

2. The sheriff and jailer shall not be required to receive or detain a prisoner in custody under subsection 1 of this section until the arresting constable or other officer has had the prisoner examined by a physician or competent medical personnel if the prisoner appears to be:

(1) Unconscious;

(2) Suffering from a serious illness;

(3) Suffering from a serious injury; or

(4) Seriously impaired by alcohol, a controlled substance as defined in section 195.017, a drug other than a controlled substance, or a combination of alcohol, a controlled substance, or drugs.

3. The cost of the examination and resulting treatment under subsection 2 of this section is the financial responsibility of the prisoner receiving the examination or treatment.

(RSMo 1939 § 9196, A.L. 2007 S.B. 22)

Prior revisions: 1929 § 8527; 1919 § 12552; 1909 § 1574



Section 221.044 Persons under seventeen may not be confined in adult jails, exceptions--commitment to juvenile detention facilities, when.

Persons under seventeen may not be confined in adult jails, exceptions--commitment to juvenile detention facilities, when.

221.044. No person under the age of seventeen years, except those transferred to the court of general jurisdiction under the provisions of section 211.071, shall be detained in a jail or other adult detention facility as that term is defined in section 211.151. A traffic court judge may request the juvenile court to order the commitment of a person under the age of seventeen to a juvenile detention facility.

(L. 1989 H.B. 502, et al.)



Section 221.050 Separation of prisoners.

Separation of prisoners.

221.050. Persons confined in jails shall be separated and confined according to sex. Persons confined under civil process or for civil causes shall be kept separate from criminals.

(RSMo 1939 §§ 9197, 9198, A. 1949 S.B. 1071)

Prior revisions: 1929 §§ 8528, 8529; 1919 §§ 12553, 12554; 1909 §§ 1575, 1576



Section 221.060 Prisoners to have certain privileges.

Prisoners to have certain privileges.

221.060. Every sheriff and jailer, and other person or persons whatsoever, to whose custody or keeping any person or persons shall be committed by virtue of any writ or process, or for any criminal offense, except on conviction for felony, shall make and post reasonable rules for the operation of the jail, and shall permit any such person committed to his care to obtain and use food and bedding at such person's expense within those rules as may be convenient and necessary for the proper operation of the jail or confinement facility.

(RSMo 1939 § 9204, A.L. 1972 S.B. 415)

Prior revisions: 1929 § 8535; 1919 § 12560; 1909 § 1582



Section 221.070 Prisoners liable for cost of imprisonment--certification of outstanding debt.

Prisoners liable for cost of imprisonment--certification of outstanding debt.

221.070. 1. Every person who shall be committed to the common jail within any county in this state, by lawful authority, for any offense or misdemeanor, upon a plea of guilty or a finding of guilt for such offense, shall bear the expense of carrying him or her to said jail, and also his or her support while in jail, before he or she shall be discharged; and the property of such person shall be subjected to the payment of such expenses, and shall be bound therefor, from the time of his commitment, and may be levied on and sold, from time to time, under the order of the court having criminal jurisdiction in the county, to satisfy such expenses.

2. If a person has not paid all money owed to the county jail upon release from custody and has failed to enter into or honor an agreement with the sheriff to make payments toward such debt according to a repayment plan, the sheriff may certify the amount of the outstanding debt to the clerk of the court in which the case was determined. The circuit clerk shall report to the office of state courts administrator the debtor's full name, date of birth, and address, and the amount the debtor owes to the county jail. If the person subsequently satisfies the debt to the county jail or begins making regular payments in accordance with an agreement entered into with the sheriff, the sheriff shall notify the circuit clerk who then shall notify the state courts administrator that the person shall no longer be considered delinquent.

(RSMo 1939 § 9199, A.L. 2004 H.B. 1188, A.L. 2013 S.B. 42 merged with S.B. 75)

Prior revisions: 1929 § 8530; 1919 § 12555; 1909 § 1577



Section 221.080 County commission to bear certain expenses.

County commission to bear certain expenses.

221.080. Whenever because of the inclemency of the season, the sickness of the prisoner or other cause, the sheriff shall be of the opinion that fuel, additional clothes or bedding, are necessary for any prisoner committed to jail he shall furnish the same and the costs thereof shall be paid by the county commission in the same manner as other expenses of caring for prisoners in such jail.

(RSMo 1939 § 9202, A. 1949 S.B. 1071)

Prior revisions: 1929 § 8533; 1919 § 12558; 1909 § 1580



Section 221.095 Private jails, defined--reports of possible criminal violations required--missing prisoners, requirements.

Private jails, defined--reports of possible criminal violations required--missing prisoners, requirements.

221.095. 1. For the purposes of this section, "private jail" shall mean a facility not owned or operated by the state, a county, or a municipality that confines or detains prisoners who are awaiting trial, awaiting sentencing, or serving a sentence in a jail. Such private jails shall be subject to all applicable state laws and local ordinances.

2. Any written report regarding any violation of a state criminal law that would result in a punishment of at least one year in prison shall contain the name and address of the private jail, the name of the prisoner or person who may have committed the law violation, information regarding the nature of the law violation, the name of the complainant, and other information which might be relevant.

3. The administrator of the private jail shall, in a timely manner, refer all reports of such law violations to local, state, or county law enforcement having jurisdiction over the area in which the private jail is located. The administrator and employees of the private jail shall cooperate with law enforcement in the investigation of the facts alleged in the report insofar as is consistent with the constitutional rights of all parties involved.

4. In the event that a prisoner is missing, the private jail shall take prompt and reasonable action to discover whether the prisoner has escaped. Upon learning that an escape has occurred, the private jail shall promptly notify the police department of the municipality, if any, in which the escape occurred and shall promptly notify the sheriff's department of the county in which the escape occurred and the Missouri state highway patrol. The private jail shall also notify any court or government agency from which an escaped prisoner or offender was referred. The private jail shall provide to the law enforcement agencies all available information known about the escape and the escapee.

5. Any person who makes a report under this section or who testifies in any administrative or judicial proceeding arising from the report shall be immune from any civil or criminal liability for making such a report or for testifying, except for liability for perjury, unless such person acted with malice.

(L. 2009 S.B. 44)



Section 221.097 Private jails--prisoners to be confined separately, when--health care services, adequate care required--limitation on contracts with private jails.

Private jails--prisoners to be confined separately, when--health care services, adequate care required--limitation on contracts with private jails.

221.097. 1. Persons confined in private jails shall be separated and confined according to gender. Persons confined under civil process or for civil causes, except those persons confined awaiting a determination on whether probation or parole will be revoked or continued, shall be kept separate from persons confined awaiting trial for criminal charges, awaiting sentencing for criminal charges, awaiting determination on whether probation or parole will be revoked or continued, or serving a sentence on a criminal investigation.

2. The administrator shall arrange for necessary health care services for persons confined in the private jail.

3. The administrator shall ensure that persons confined in the private jail have adequate clothing, food, and bedding. Deprivation of adequate clothing, food, or bedding shall not be used as a disciplinary action against any confined person.

4. No person confined in a private jail shall be used in any manner for the profit, betterment, or personal gain of any employee of the county or of any employee of the private jail.

5. Nothing in section 221.095 and this section shall create any new civil cause of action under Missouri law nor shall it be interpreted so as to conflict with the civil rights and constitutional rights of due process accorded to any person in any investigation of a crime or potential crime.

6. Any investigation of a report made under subsection 2 or 3 of section 221.095 shall be concluded in a timely manner by law enforcement and a written report of the conclusions shall be provided to the private jail.

7. The state or its political subdivisions shall not contract with any private jail to provide services, unless such private jail provides written documentation of its ability to indemnify the state or political subdivision for any liability which attaches to the state or political subdivision as a result of the contract or services provided under the contract. Such documentation shall demonstrate an ability to indemnify the state or political subdivision in an amount acceptable to the state or political subdivision.

(L. 2009 S.B. 44)



Section 221.102 Canteen or commissary in county jail authorized--revenues to be kept in seperate account--fund created.

Canteen or commissary in county jail authorized--revenues to be kept in seperate account--fund created.

221.102. 1. The sheriff of any county may establish and operate a canteen or commissary in the county jail for the use and benefit of the inmates, prisoners, and detainees.

2. Each county jail shall keep revenues received from its canteen or commissary in a separate account. The acquisition cost of goods sold and other expenses shall be paid from this account. A minimum amount of money necessary to meet cash flow needs and current operating expenses may be kept in this account. The remaining funds from sales of each canteen or commissary shall be deposited into the "Inmate Prisoner Detainee Security Fund" and shall be expended for the purposes provided in subsection 3 of section 488.5026. The provisions of section 33.080 to the contrary notwithstanding, the money in the inmate prisoner detainee security fund shall be retained for the purposes specified in section 488.5026 and shall not revert or be transferred to general revenue.

(L. 2013 S.B. 42 merged with S.B. 75)



Section 221.105 Boarding of prisoners--amount expended, how fixed, how paid, limit.

Boarding of prisoners--amount expended, how fixed, how paid, limit.

221.105. 1. The governing body of any county and of any city not within a county shall fix the amount to be expended for the cost of incarceration of prisoners confined in jails or medium security institutions. The per diem cost of incarceration of these prisoners chargeable by the law to the state shall be determined, subject to the review and approval of the department of corrections.

2. When the final determination of any criminal prosecution shall be such as to render the state liable for costs under existing laws, it shall be the duty of the sheriff to certify to the clerk of the circuit court or court of common pleas in which the case was determined the total number of days any prisoner who was a party in such case remained in the county jail. It shall be the duty of the county commission to supply the cost per diem for county prisons to the clerk of the circuit court on the first day of each year, and thereafter whenever the amount may be changed. It shall then be the duty of the clerk of the court in which the case was determined to include in the bill of cost against the state all fees which are properly chargeable to the state. In any city not within a county it shall be the duty of the superintendent of any facility boarding prisoners to certify to the chief executive officer of such city not within a county the total number of days any prisoner who was a party in such case remained in such facility. It shall be the duty of the superintendents of such facilities to supply the cost per diem to the chief executive officer on the first day of each year, and thereafter whenever the amount may be changed. It shall be the duty of the chief executive officer to bill the state all fees for boarding such prisoners which are properly chargeable to the state. The chief executive may by notification to the department of corrections delegate such responsibility to another duly sworn official of such city not within a county. The clerk of the court of any city not within a county shall not include such fees in the bill of costs chargeable to the state. The department of corrections shall revise its criminal cost manual in accordance with this provision.

3. Except as provided under subsection 6 of section 217.718, the actual costs chargeable to the state, including those incurred for a prisoner who is incarcerated in the county jail because the prisoner's parole or probation has been revoked or because the prisoner has, or allegedly has, violated any condition of the prisoner's parole or probation, and such parole or probation is a consequence of a violation of a state statute, or the prisoner is a fugitive from the Missouri department of corrections or otherwise held at the request of the Missouri department of corrections regardless of whether or not a warrant has been issued shall be the actual cost of incarceration not to exceed:

(1) Until July 1, 1996, seventeen dollars per day per prisoner;

(2) On and after July 1, 1996, twenty dollars per day per prisoner;

(3) On and after July 1, 1997, up to thirty-seven dollars and fifty cents per day per prisoner, subject to appropriations, but not less than the amount appropriated in the previous fiscal year.

(L. 1976 H.B. 1130 § 2, A.L. 1979 H.B. 93, A.L. 1986 H.B. 969, A.L. 1990 S.B. 558, A.L. 1991 H.B. 566, A.L. 1995 H.B. 424, A.L. 1996 S.B. 781, A.L. 2006 S.B. 870, A.L. 2012 H.B. 1525)



Section 221.111 Delivery or concealment on premises of narcotics, liquor, or prohibited articles, penalties--visitation denied, when--personal items permitted to be posted.

Delivery or concealment on premises of narcotics, liquor, or prohibited articles, penalties--visitation denied, when--personal items permitted to be posted.

221.111. 1. No person shall knowingly deliver, attempt to deliver, have in such person's possession, deposit or conceal in or about the premises of any county or private jail or other county correctional facility:

(1) Any controlled substance as that term is defined by law, except upon the written prescription of a licensed physician, dentist, or veterinarian;

(2) Any other alkaloid of any kind or any spiritous or malt liquor;

(3) Any article or item of personal property which a prisoner is prohibited by law or rule made pursuant to section 221.060 from receiving or possessing, except as herein provided;

(4) Any gun, knife, weapon, or other article or item of personal property that may be used in such manner as to endanger the safety or security of the institution or as to endanger the life or limb of any prisoner or employee thereof.

2. The violation of subdivision (1) of subsection 1 of this section shall be a class C felony; the violation of subdivision (2) of this section shall be a class D felony; the violation of subdivision (3) of this section shall be a class A misdemeanor; and the violation of subdivision (4) of this section shall be a class B felony.

3. The chief operating officer of a county jail or other county correctional facility or the administrator of a private jail may deny visitation privileges to or refer to the county prosecuting attorney for prosecution any person who knowingly delivers, attempts to deliver, has in such person's possession, deposits or conceals in or about the premises of such jail or facility any personal item which is prohibited by rule or regulation of such jail or facility. Such rules or regulations, including a list of personal items allowed in the jail or facility, shall be prominently posted for viewing both inside and outside such jail or facility in an area accessible to any visitor, and shall be made available to any person requesting such rule or regulation. Violation of this subsection shall be an infraction if not covered by other statutes.

(L. 1986 S.B. 450 § 221.110, A.L. 1997 S.B. 89 merged with S.B. 218, A.L. 2009 S.B. 44)



Section 221.120 Medicine and medical attention for prisoners, definitions.

Medicine and medical attention for prisoners, definitions.

221.120. 1. If any prisoner confined in the county jail is sick and in the judgment of the jailer, requires the attention of a physician, dental care, or medicine, the jailer shall procure the necessary medicine, dental care or medical attention necessary or proper to maintain the health of the prisoner. The costs of such medicine, dental care, or medical attention shall be paid by the prisoner through any health insurance policy as defined in subsection 3 of this section, from which the prisoner is eligible to receive benefits. If the prisoner is not eligible for such health insurance benefits then the prisoner shall be liable for the payment of such medical attention, dental care, or medicine, and the assets of such prisoner may be subject to levy and execution under court order to satisfy such expenses in accordance with the provisions of section 221.070, and any other applicable law. The county commission of the county may at times authorize payment of certain medical costs that the county commission determines to be necessary and reasonable. As used in this section, the term "medical costs" includes the actual costs of medicine, dental care or other medical attention and necessary costs associated with such medical care such as transportation, guards and inpatient care.

2. The county commission may, in their discretion, employ a physician by the year, to attend such prisoners, and make such reasonable charge for his service and medicine, when required, to be taxed and collected as provided by law.

3. As used in this section, the following terms mean:

(1) "Assets", property, tangible or intangible, real or personal, belonging to or due a prisoner or a former prisoner, including income or payments to such prisoner from Social Security, workers' compensation, veterans' compensation, pension benefits, previously earned salary or wages, bonuses, annuities, retirement benefits, compensation paid to the prisoner per work or services performed while a prisoner or from any other source whatsoever, including any of the following:

(a) Money or other tangible assets received by the prisoner as a result of a settlement of a claim against the state, any agency thereof, or any claim against an employee or independent contractor arising from and in the scope of the employee's or contractor's official duties on behalf of the state or any agency thereof;

(b) A money judgment received by the prisoner from the state as a result of a civil action in which the state, an agency thereof or any state employee or independent contractor where such judgment arose from a claim arising from the conduct of official duties on behalf of the state by the employee or subcontractor or for any agency of the state;

(c) A current stream of income from any source whatsoever, including a salary, wages, disability benefits, retirement benefits, pension benefits, insurance or annuity benefits, or similar payments; and

(2) "Health insurance policy", any group insurance policy providing coverage on an expense-incurred basis, any group service or indemnity contract issued by a not-for-profit health services corporation or any self-insured group health benefit plan of any type or description.

(RSMo 1939 § 9223, A.L. 1995 H.B. 424)

Prior revisions: 1929 § 8554; 1919 § 12579; 1909 § 1601



Section 221.122 Repayment for medical care to be term of probation, parole or conditional release.

Repayment for medical care to be term of probation, parole or conditional release.

221.122. All persons placed upon probation, parole or conditional release from any county jail or county correctional facility shall upon request of the authority concerned, as a term of such county probation, parole, or conditional release, repay the county for medicine, dental care, or medical attention as provided in section 221.120.

(L. 1995 H.B. 424 § 6)



Section 221.130 Contagious disease--certification of physician--order for removal.

Contagious disease--certification of physician--order for removal.

221.130. Whenever the physician so employed shall certify to the county commission, or to the commissioner thereof in vacation, that any prisoner so confined is sick of any contagious or infectious disorder, liable to be communicated to other prisoners, such commission, or any two commissioners thereof in vacation, may make an order directing the sheriff or marshal to remove such prisoner from such jail and provide for his safekeeping elsewhere, until he can be recommitted to jail without endangering the health of other prisoners.

(RSMo 1939 § 9224)

Prior revisions: 1929 § 8555; 1919 § 12580; 1909 § 1602



Section 221.150 Shackling of prisoner, how paid.

Shackling of prisoner, how paid.

221.150. The county commission of any county in which a prisoner may be confined, whenever satisfied of the necessity of so doing, may make an allowance for placing such prisoner under irons, which shall be paid out of the treasury of the county in which the cause originated.

(RSMo 1939 § 4235, A. 1949 S.B. 1071)

Prior revisions: 1929 § 3840; 1919 § 4183; 1909 § 5391



Section 221.160 Criminal costs, how paid.

Criminal costs, how paid.

221.160. The expenses of imprisonment of any criminal prisoner, such as accrue before conviction, shall be paid in the same manner as other costs of prosecution are directed to be paid; and those which accrue after conviction shall be paid as is directed by the law regulating criminal proceedings.

(RSMo 1939 § 9203)

Prior revisions: 1929 § 8534; 1919 § 12559; 1909 § 1581



Section 221.170 Prisoners, leave from jail, when--compensation earned on leave, how applied--three-fourths rule (certain cities and counties).

Prisoners, leave from jail, when--compensation earned on leave, how applied--three-fourths rule (certain cities and counties).

221.170. 1. Any person sentenced to a county jail in a county of the first class or second class or to the city jail or workhouse of any city with a population of five hundred thousand or more for crime, nonpayment of a fine or forfeiture, or contempt of court may be granted the privilege of leaving the jail during necessary and reasonable hours for any of the following purposes:

(1) Working at his employment; or

(2) Conducting his own business or other self-employed occupation, and in the case of a woman for the purpose of housekeeping and attending the needs of her family; or

(3) Attendance at an educational institution; or

(4) Obtaining medical treatment; or

(5) Visiting prospective employers at prearranged interviews.

2. Unless the privilege is expressly granted by the sentencing court, the prisoner is sentenced to ordinary confinement. The prisoner may petition the sentencing court for the privilege at the time of sentence or thereafter, and in the discretion of the sentencing court may renew his petition. The sentencing court may withdraw the privilege at any time by order entered with or without notice.

3. The sheriff of the county or the warden of the city, whichever the case may be, shall endeavor to secure employment for unemployed prisoners sentenced under this section. If a prisoner is employed for wages or salary the sheriff of the county or the warden of the city, whichever the case may be, shall collect the same or require the prisoner to turn over his wages or salary in full when received, and the sheriff of the county or the warden of the city, whichever the case may be, shall deposit the same in a trust checking account and shall keep a ledger showing the status of the account of each prisoner. The wages or salary are not subject to garnishment in the hands of either the employer or the sheriff of the county or the warden of the city, whichever the case may be, during the prisoner's term, and shall be disbursed as provided in this section; but for tax purposes they are income of the prisoner.

4. Every prisoner gainfully employed under this section is liable for the cost of his board. If necessarily absent from jail at a meal time he shall upon request be furnished with an adequate nourishing lunch to carry to work. The sheriff shall charge his account, if he has one, for the board. If the prisoner is gainfully self-employed he shall pay the sheriff for the board, in default of which his privilege under this section is automatically forfeited.

5. By order of the sentencing court, the wages of employed prisoners shall be disbursed by the sheriff for the following purposes:

(1) The board of the prisoner;

(2) Necessary travel expenses to and from work and other incidental expenses of the prisoner;

(3) Support of the prisoner's dependents, if any;

(4) Payment, either in full or ratably, of the prisoner's obligations acknowledged by him in writing or which have been reduced to judgment;

(5) The balance, if any, to the prisoner upon his discharge.

6. The court may by order authorize the sheriff to whom the prisoner is committed to arrange with another sheriff for the employment of the prisoner in the other's county, and while so employed to be and continue subject to the commitment.

7. The county commission or governing body may, if the sheriff of the county or the warden of the city, whichever the case may be, requests it, by resolution direct that all functions of the sheriff of the county or the warden of the city, whichever the case may be, under subsection 3 or 5 or both be performed by the county or city welfare office; or, if the county commission or governing body has not so directed, the sentencing court may order that the prisoner's earnings be collected and disbursed by the clerk of the sentencing court. The order shall remain in force until rescinded by the county commission or governing body or the sentencing court, whichever made it.

8. The county welfare office shall at the request of the sentencing court investigate and report to the sentencing court the amount necessary for the support of the prisoner's dependents.

9. The sheriff may refuse to permit the prisoner to exercise his privilege to leave the jail as provided in this section for not to exceed five consecutive days for any breach of discipline or other violation of jail regulations.

10. Any prisoner granted privileges pursuant to this section who serves three-fourths of the time for which he may have been sentenced in an orderly and peaceable manner shall be discharged in the same manner as if the prisoner had served the full time for which sentenced.

11. In the case of a violation of the law or jail regulations, the prisoner shall be returned to the sentencing court; and it may require that the balance of his sentence be spent in actual confinement and may cancel any earned diminution of his term.

12. Any county may suspend the operation of this section by resolution or ordinance when proper facilities are not available.

13. The county commissions of all other counties of the state shall have the power to provide for the employment, under such rules and regulations and under such terms as they may prescribe, of all persons convicted of an offense under the statutes of this state, and who may be sentenced to imprisonment in the county jail, or who may be committed to the county jail for nonpayment of fine; and the amount so received for the services of such person so hired shall be applied upon the judgment against him.

(RSMo 1939 § 13771, A.L. 1961 p. 265, A.L. 1973 S.B. 80)



Section 221.230 Jail of another county to be used, when.

Jail of another county to be used, when.

221.230. It shall be lawful for the sheriff of any county of this state, when there shall appear to be no jail, or where the jail of such county shall be insufficient, to commit any person or persons in his custody, either on civil or criminal process, to the nearest jail of some other county; and it is hereby made the duty of the sheriff or keeper of the jail of said county to receive such person or persons, so committed as aforesaid, and him, her or them safely keep, subject to the order or orders of the judge of the court for the county from whence said prisoner was brought.

(RSMo 1939 § 9214)

Prior revisions: 1929 § 8545; 1919 § 12570; 1909 § 1592



Section 221.240 Sheriff to take prisoners before circuit court.

Sheriff to take prisoners before circuit court.

221.240. When any person shall be committed to jail, in conformity to section 221.230, it shall be the duty of the sheriff of the county in which said jail is situated to take, or cause to be taken, the person thus committed, together with the day and cause of his capture and detention, before the circuit court of the county appointed for the trial of such prisoner, at such time as the cause is set for trial and at such other times as the court shall direct.

(RSMo 1939 § 9215, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 8546; 1919 § 12571; 1909 § 1593

Effective 1-2-79



Section 221.250 Failure of sheriff to comply with section 221.240--penalty.

Failure of sheriff to comply with section 221.240--penalty.

221.250. Any sheriff who fails or neglects to take a prisoner before the court as provided in section 221.240, shall be deemed guilty of contempt of court and shall be committed to the county jail and confined, without bail, until he shall comply with the statute. The court, in its discretion, may remove such sheriff from office and render him incapable of holding or executing such office thereafter. The sheriff shall forfeit to the prisoner or party aggrieved a sum not exceeding five hundred dollars, to be recovered by the prisoner or party aggrieved, his executors or administrators, in a civil action founded upon this statute.

(RSMo 1939 §§ 9217, 9218, A. 1949 S.B. 1071)

Prior revisions: 1929 §§ 8548, 8549; 1919 §§ 12573, 12574; 1090 §§ 1595, 1596



Section 221.260 Commitment from another county, expenses, how paid.

Commitment from another county, expenses, how paid.

221.260. In all cases where a person is committed from another county for a criminal offense under this chapter, such county, or the prisoner, or the state, shall pay the expenses, in the same manner as if the commitment had been in the county where the offense was committed; and in civil suits, the plaintiff or defendant, or the prisoner, shall pay the expenses, in the same manner as if the imprisonment had taken place in the county where the suit commenced.

(RSMo 1939 § 9220)

Prior revisions: 1929 § 8551; 1919 § 12576; 1909 § 1598



Section 221.270 Jailer to receive and keep United States prisoners.

Jailer to receive and keep United States prisoners.

221.270. It shall be the duty of the keeper of the jail in every county within this state to receive into his custody any prisoner or prisoners who may be from time to time committed to his charge, under authority of the United States, and to safely keep every such prisoner or prisoners, according to the warrant or receipt of such commitment, until he or they shall be discharged by due course of law of the United States.

(RSMo 1939 § 9207)

Prior revisions: 1929 § 8538; 1919 § 12563; 1909 § 1585



Section 221.280 Penalty for failure to receive and keep United States prisoners.

Penalty for failure to receive and keep United States prisoners.

221.280. The keeper of every jail aforesaid shall be subject to the same pains and penalties, for any neglect or failure of duty therein, as he would be subject to by the laws of the state for the like neglect or failure in the case of a prisoner committed under the authority of the said laws.

(RSMo 1939 § 9208)

Prior revisions: 1929 § 8539; 1919 § 12564; 1909 § 1586



Section 221.290 United States to pay for use of jails.

United States to pay for use of jails.

221.290. The United States shall pay for the use and keeping of such jails, at the rate of one dollar per month for each person that shall, under their authority, be committed thereto, and also to the jailer such fees as he would be entitled to for like services rendered in virtue of the existing laws of this state, during the time such prisoner shall be therein confined, and shall support such of said prisoners as shall be committed for offenses.

(RSMo 1939 § 9209)

Prior revisions: 1929 § 8540; 1919 § 12565; 1909 § 1587



Section 221.300 Grand jury to visit jail, when.

Grand jury to visit jail, when.

221.300. It shall be the duty of the grand jury, at each term, or a committee, to consist of at least three members thereof, to visit the jail of their county, and examine the condition thereof, and inquire into the treatment of the prisoners, and make report thereof to the court.

(RSMo 1939 § 9205)

Prior revisions: 1929 § 8536; 1919 § 12561; 1909 § 1583



Section 221.310 Humane treatment of prisoners.

Humane treatment of prisoners.

221.310. It is hereby made the special duty of the court having criminal jurisdiction, at each term, to inquire and see that all prisoners are humanely treated.

(RSMo 1939 § 9206)

Prior revisions: 1929 § 8537; 1919 § 12562; 1909 § 1584



Section 221.320 Board of visitors--appointment--terms.

Board of visitors--appointment--terms.

221.320. In each county of the state the presiding judge of the circuit court, or such other judge or judges as may be determined by local circuit court rule, may, upon the petition of fifteen reputable citizens or upon the motion of a majority of the court en banc, appoint six persons, three of whom shall be women, and not more than three shall have the same political affiliations, who shall constitute a board of county visitors, all of whom, upon the fixed appointment, shall serve for one year and shall constitute the board of visitors for the inspection of all corrective institutions supported by such county. The members of the board shall serve without compensation and shall enjoy the same immunity from lawsuits as judicial officers.

(RSMo 1939 § 9586, A.L. 1978 H.B. 1634, A.L. 2003 S.B. 184)

Prior revisions: 1929 § 12946; 1919 § 12195; 1909 § 1329



Section 221.330 Organization of board.

Organization of board.

221.330. The persons appointed as members of the board of county visitors, within one week after receiving notice of appointment, shall meet at some convenient place, and organize by electing a chairman and secretary from their own number. The secretary shall file a report of such organization, signed by him or herself, and by the said chairman, with the clerk of the circuit court of the county.

(RSMo 1939 § 9587)

Prior revisions: 1929 § 12947; 1919 § 12196; 1909 § 1330



Section 221.340 Duties of board.

Duties of board.

221.340. It shall be the duty of such board of visitors, by personal visitation or otherwise, to keep themselves fully advised of the conditions and management of all corrective institutions, supported wholly or in part by county or municipal taxation, or which are under county or municipal control, and especially the county jails. They shall examine every department of each institution, and shall ascertain its condition as to effective and economical administration, the cleanliness, discipline and comfort of its inmates and other respects, and at least once in every three months all of said institutions shall be visited by said board or a committee of its members. In case the said board or one of its committees shall find any state of things in any institution, which in their opinion shall be injurious to the county or to the inmates of the institution, or which is contrary to good order and public policy, it shall be their duty to address a memorial to the presiding judge, sheriff, and county commission, or other officials having jurisdiction, in which memorial they shall set forth the facts observed and shall suggest such remedies as in their judgment may be necessary.

(RSMo 1939 § 9588, A.L. 2003 S.B. 184)

Prior revisions: 1929 § 12948; 1919 § 12197; 1909 § 1331



Section 221.350 Board to make yearly report.

Board to make yearly report.

221.350. The board of county visitors each year shall prepare a full report of their proceedings during the year, with such recommendations as they may deem advisable, and shall file the same with the presiding judge of the circuit court, sheriff, and county commission. Whenever the board of county visitors shall present a memorial or report to the county commission or to the judge of the circuit court, they shall, at the same time, transmit a copy of the same to the sheriff of the county.

(RSMo 1939 § 9589, A.L. 2003 S.B. 184)

Prior revisions: 1929 § 12949; 1919 § 12198; 1909 § 1332



Section 221.353 Damage to jail property, class D felony.

Damage to jail property, class D felony.

221.353. 1. A person commits the crime of damage to jail property if such person knowingly damages any city, county, or private jail building or other jail property.

2. A person commits the crime of damage to jail property if such person knowingly starts a fire in any city, county, or private jail building or other jail property.

3. Damage to jail property is a class D felony.

(L. 1997 S.B. 89 merged with S.B. 218, A.L. 2009 S.B. 44)



Section 221.400 Regional jail districts may be established, procedure, contents, holding of prisoners.

Regional jail districts may be established, procedure, contents, holding of prisoners.

221.400. 1. Any two or more contiguous counties within the state may form an agreement to establish a regional jail district. The district shall have a boundary which includes the areas within each member county, and it shall be named the "........... Regional Jail District". Such regional jail districts may contract to carry out the mission of the commission and the regional jail district.

2. The county commission of each county desiring to join the district shall approve an ordinance or resolution to join the district and shall approve the agreement which specifies the duties of each county within the district.

3. If any county wishes to join a district which has already been established under this section, the agreement shall be rewritten and reapproved by each member county.

4. The agreement which specifies the duties of each county shall contain the following:

(1) The name of the district;

(2) The names of the counties within the district;

(3) The formula for calculating each county's contribution to the costs of the district;

(4) The types of prisoners which the regional jail may house, limited to prisoners which may be transferred to counties under state law;

(5) The methods and powers which may be used for constructing, leasing or financing a regional jail;

(6) The duties of the director of the regional jail;

(7) The timing and procedures for approval of the regional jail district's annual budget by the regional jail commission; and

(8) The delegation, if any, by the member counties to the regional jail district of the power of eminent domain.

5. Any county, city, town or village may contract with a regional jail commission for the holding of its prisoners.

(L. 1994 S.B. 520, A.L. 1997 S.B. 89 merged with S.B. 218)



Section 221.402 Regional jail districts, powers.

Regional jail districts, powers.

221.402. In addition to the powers granted to the district by its member counties under the agreement, the district has all the powers necessary or appropriate to carry out its purposes, including, but not limited to, the following:

(1) To adopt bylaws and rules for the regulation of its affairs and the conduct of its business;

(2) To adopt an official seal;

(3) To maintain an office at such place or places in one or more of the member counties as the commission may designate;

(4) To sue and be sued;

(5) To make and execute leases, contracts, releases, compromises and other instruments necessary or convenient for the exercise of its powers or to carry out its purposes;

(6) To acquire, construct, reconstruct, repair, alter, improve, and extend jail facilities;

(7) To sell, assign, mortgage, grant a security interest in, exchange, donate and convey any or all of its properties whenever the commission finds such action to be in furtherance of the district's purposes;

(8) To collect rentals, fees and other charges in connection with its services or for the use of any facilities;

(9) To issue its bonds, notes or other obligations for any of its corporate purposes and to refund the same.

(L. 1997 S.B. 89 merged with S.B. 218)



Section 221.405 Commission--members, vacancies, budget.

Commission--members, vacancies, budget.

221.405. 1. Any regional jail district created pursuant to section 221.400 shall be governed by a commission. The commission shall be composed of the sheriff and presiding commissioner from each county within the district.

2. Each commissioner shall serve during his tenure as sheriff or as presiding commissioner.

3. Commissioners shall serve until their successors have been duly appointed. Vacancies on the commission shall be filled by the succeeding sheriff or presiding commissioner for the remainder of the term.

4. Commissioners shall serve without compensation, except that they shall be reimbursed by the district for their reasonable and necessary expenses in the performance of their duties.

5. A jail commissioner from each county in the district shall present a proposed budget to the county commission.

(L. 1994 S.B. 520, A.L. 1997 S.B. 89 merged with S.B. 218)



Section 221.407 Regional jail district sales tax authorized, ballot language--special trust fund established--expiration date.

Regional jail district sales tax authorized, ballot language--special trust fund established--expiration date.

221.407. 1. The commission of any regional jail district may impose, by order, a sales tax in the amount of one-eighth of one percent, one-fourth of one percent, three-eighths of one percent, or one-half of one percent on all retail sales made in such region which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525 for the purpose of providing jail services and court facilities and equipment for such region. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no order imposing a sales tax pursuant to this section shall be effective unless the commission submits to the voters of the district, on any election date authorized in chapter 115, a proposal to authorize the commission to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the regional jail district of .................... (counties' names) impose a region-wide sales tax of .................. (insert amount) for the purpose of providing jail services and court facilities and equipment for the region?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No".

If a majority of the votes cast on the proposal by the qualified voters of the district voting thereon are in favor of the proposal, then the order and any amendment to such order shall be in effect on the first day of the second quarter immediately following the election approving the proposal. If the proposal receives less than the required majority, the commission shall have no power to impose the sales tax authorized pursuant to this section unless and until the commission shall again have submitted another proposal to authorize the commission to impose the sales tax authorized by this section and such proposal is approved by the required majority of the qualified voters of the district voting on such proposal; however, in no event shall a proposal pursuant to this section be submitted to the voters sooner than twelve months from the date of the last submission of a proposal pursuant to this section.

3. All revenue received by a district from the tax authorized pursuant to this section shall be deposited in a special trust fund and shall be used solely for providing jail services and court facilities and equipment for such district for so long as the tax shall remain in effect.

4. Once the tax authorized by this section is abolished or terminated by any means, all funds remaining in the special trust fund shall be used solely for providing jail services and court facilities and equipment for the district. Any funds in such special trust fund which are not needed for current expenditures may be invested by the commission in accordance with applicable laws relating to the investment of other county funds.

5. All sales taxes collected by the director of revenue pursuant to this section on behalf of any district, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Regional Jail District Sales Tax Trust Fund". The moneys in the regional jail district sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each district imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of each member county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the district which levied the tax. Such funds shall be deposited with the treasurer of each such district, and all expenditures of funds arising from the regional jail district sales tax trust fund shall be paid pursuant to an appropriation adopted by the commission and shall be approved by the commission. Expenditures may be made from the fund for any function authorized in the order adopted by the commission submitting the regional jail district tax to the voters.

6. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such districts. If any district abolishes the tax, the commission shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal, and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such district, the director of revenue shall remit the balance in the account to the district and close the account of that district. The director of revenue shall notify each district in each instance of any amount refunded or any check redeemed from receipts due the district.

7. Except as provided in this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed pursuant to this section.

8. The provisions of this section shall expire September 30, 2015.

(L. 2002 H.B. 1078)

Expires 9-30-15



Section 221.410 Powers, duties.

Powers, duties.

221.410. Except as provided in sections 221.400 to 221.420 the regional jail commission shall have the following powers and duties:

(1) It shall implement the agreement approved by the counties within the district under section 221.400;

(2) It shall determine the means to establish a regional jail for the district;

(3) It shall appoint a director for the regional jail;

(4) It shall determine the initial budget for the regional jail and shall approve, after a review and a majority of the commissioners concurring therein, all subsequent budgets, for which proposals may be submitted by the director;

(5) It may determine the policies for the housing of prisoners within the regional jail;

(6) It may buy, lease or sell real property for the purpose of establishing a regional jail, and it may contract with public or private entities for the planning and acquisition of a jail;

(7) It may contract with the department of corrections and with cities and other counties in this state for the housing of prisoners;

(8) It shall approve all positions to be created for the purpose of administering the regional jail; and

(9) It shall approve a location for the regional jail which is generally central to the district.

(L. 1994 S.B. 520, A.L. 1997 S.B. 89 merged with S.B. 218)



Section 221.415 Director, duties--salary.

Director, duties--salary.

221.415. 1. The director appointed by the regional jail commission shall administer the regional jail.

2. The director shall be paid a salary determined by the regional jail commission, and the director shall hire other officers and employees for positions that are authorized by the commission.

(L. 1994 S.B. 520)

Effective 7-6-94



Section 221.420 Use of regional jail, purpose--county may keep its own jail.

Use of regional jail, purpose--county may keep its own jail.

221.420. 1. The regional jail established under sections 221.400 to 221.420 may be used to hold prisoners who have pled guilty or been found guilty or prisoners who are being held prior to or during trial.

2. Each county within the regional jail district may keep its own jail for holding any prisoners who have pled guilty or been found guilty or who are being held prior to or during trial.

(L. 1994 S.B. 520)

Effective 7-6-94



Section 221.425 Regional jail district solely liable for its debts--income exempt from state taxes.

Regional jail district solely liable for its debts--income exempt from state taxes.

221.425. 1. All bonds, notes and other obligations of the district are payable solely out of the contributions made by the member counties or from revenues and receipts derived from the operation of the district's facilities.

2. All obligations of the district constitute negotiable instruments.

3. Obligations of the district shall not be deemed a debt, liability or pledge of the faith and credit of the state, of any member county, or of any other political subdivision of the state. The issuance of district obligations shall not, directly, indirectly or contingently, obligate the state, a member county or any other political subdivision to levy any form of taxation or to make any appropriation for their payment.

4. The district is declared to be performing a public function on behalf of the member counties and to be a public instrumentality of such counties. Accordingly:

(1) The income of the district and all properties owned by the district are exempt from all taxation in the state of Missouri;

(2) For the purposes of section 409.402, obligations of the district are deemed to be securities issued by a public instrumentality or political subdivision of the state of Missouri; and

(3) Interest on obligations of the district is exempt from income taxation by the state of Missouri.

(L. 1997 S.B. 89 merged with S.B. 218)



Section 221.430 District income, distribution upon dissolution.

District income, distribution upon dissolution.

221.430. No income of the district shall inure to the benefit of any private person. Upon dissolution of the district, all the district's assets shall be distributed among the member counties.

(L. 1997 S.B. 89 merged with S.B. 218)



Section 221.500 Construction bids for a minimum security facility--commissioner of administration to contract with.

Construction bids for a minimum security facility--commissioner of administration to contract with.

221.500. 1. The commissioner of administration is authorized to enter into a contract with a developer for the design and construction of a minimum security correctional facility in any city located within at least four counties.

2. The commissioner shall advertise for proposers in accordance with the requirements of section 8.250. The commissioner shall select the five most qualified design and construction teams and ask each of the five to submit a schematic design proposal for the facility along with a detailed construction bid. The commissioner shall select the proposer who provides the lowest and best proposal based on the preestablished criteria.

(L. 1997 H.B. 823 § 1)

Effective 7-14-97



Section 221.503 MULES to be notified of escape of a dangerous felon from certain jails and detention facilities, when, information to be included.

MULES to be notified of escape of a dangerous felon from certain jails and detention facilities, when, information to be included.

221.503. 1. As soon as reasonably possible, but in no case more than five hours after a person who has been convicted of murder in the first degree or a dangerous felony as defined in section 556.061 or who is being held on suspicion of having committed murder in the first degree or a dangerous felony as defined in section 556.061 has escaped from a municipal detention facility, county jail, regional jail, or private jail, the chief law enforcement official responsible for such jail or detention facility or the chief administrator in the case of a private jail shall cause notification of the escape to be made to the Missouri uniform law enforcement system (MULES).

2. The notification required by this section may include the name of the escaped individual, any facts relevant to identifying the escaped individual, including but not limited to a physical description, a photograph or video of such individual, a description of any mode of transportation such individual is believed to be using, and a description of any person believed to be assisting such person in the escape, if any. The notification shall also include the crimes for which the person was incarcerated in the jail or detention facility and contact information for the jail or detention facility which can be used by any person to report any information concerning the whereabouts of the escaped person.

(L. 2011 H.B. 38)



Section 221.510 Pending outstanding warrants in MULES and NCIC systems, inquiry conducted, when (Jake's Law).

Pending outstanding warrants in MULES and NCIC systems, inquiry conducted, when (Jake's Law).

221.510. 1. Every chief law enforcement official, sheriff, jailer, administrator of a private jail, department of corrections official and regional jail district official shall conduct an inquiry of pending outstanding warrants for misdemeanors and felonies through the Missouri Uniform Law Enforcement System (MULES) and the National Crime Information Center (NCIC) System on all prisoners about to be released, whether convicted of a crime or being held on suspicion of charges.

2. No prisoner, whether convicted of a crime or being held on suspicion of any charge, shall be released or transferred from a correctional facility or jail to any other facility prior to having a local, state or federal warrant check conducted by a law enforcement official, sheriff, authorized member of a correctional facility or jail, or administrator of a private jail.

3. If any prisoner warrant check indicates outstanding charges or outstanding warrants from another jurisdiction, it shall be the duty of the official conducting the warrant check to inform the agency that issued the warrant that the correctional facility or jail has such prisoner in custody. That prisoner shall not be released except to the custody of the jurisdictional authority that had issued the warrant, unless the warrant has been satisfied or dismissed, or unless the warrant issuing agency has notified the correctional facility or jail holding the prisoner that the agency does not wish the prisoner to be transferred or the warrant to be pursued.

4. If any person has actual knowledge that a violation of this section is occurring or has occurred, such person may report the information to the attorney general of the state of Missouri, who may appoint a sheriff of another county to investigate the report.

5. If a law enforcement official, sheriff, authorized member of the correctional facility or jail, or administrator of a private jail purposely fails to perform a warrant check with the intent to release a prisoner with outstanding warrants and which results in the release of a prisoner with outstanding warrants, that individual shall be guilty of a class A misdemeanor.

6. A law enforcement official, sheriff, authorized member of the correctional facility or jail, or administrator of a private jail shall not be deemed to have purposely failed to perform a warrant check with the intent to release a prisoner in violation of this section, if he or she is unable to complete the warrant check because the MULES or NCIC computer systems were not accessible.

(L. 2001 H.B. 144 & 46, A.L. 2009 S.B. 44)



Section 221.515 Jailers authorized to serve arrest warrants on inmates--jailers may carry firearms, when--escaped prisoners, power of jailer to arrest.

Jailers authorized to serve arrest warrants on inmates--jailers may carry firearms, when--escaped prisoners, power of jailer to arrest.

221.515. 1. Any person designated a jailer under the provisions of this chapter shall have the power to serve civil process and arrest warrants on any person who surrenders himself or herself to the facility under an arrest warrant or is already an inmate in the custody of the facility in or at which such jailer is employed.

2. Under the rules and regulations of the sheriff, employees designated as jailers may carry firearms when necessary for the proper discharge of their duties as jailers in this state under the provisions of this chapter.

3. Such persons authorized to act by the sheriff as jailers under the rules and regulations of the sheriff shall have the same power as granted any other law enforcement officers in this state to arrest escaped prisoners and apprehend all persons who may be aiding and abetting such escape while in the custody of the sheriff in accordance with state law.

(L. 2006 H.B. 1204 merged with S.B. 785, A.L. 2008 H.B. 1550)









TITLE XIV ROADS AND WATERWAYS

Chapter 226 State Transportation Department

Section 226.003 Public rest areas, department of transportation not to contract for the operation of truck stops, fueling stations, convenience stores or restaurants.

Public rest areas, department of transportation not to contract for the operation of truck stops, fueling stations, convenience stores or restaurants.

226.003. Notwithstanding any other provision of law or rule to the contrary, the department of transportation is hereby prohibited from contracting with private entities or vendors to operate truck stops, fueling stations, convenience stores or restaurants on or near interstate public rest areas. The department shall examine and research the Vermont and Utah state programs, which have phased out interstate public rest areas and instead have implemented a public/private partnership with designated interstate rest exits. Nothing in this section shall prohibit the department from maintaining existing interstate public rest areas or constructing new interstate public rest areas consistent with this section.

(L. 2001 S.B. 244)



Section 226.005 State department of transportation created--authority of commission--compensation of employees.

State department of transportation created--authority of commission--compensation of employees.

226.005. 1. The department of highways and transportation shall hereafter be known as the "Department of Transportation". The department shall be in charge of a state highways and transportation commission as provided by the constitution and statutes.

2. The director shall receive an annual salary of not less than that provided for in section 105.950. The salaries of the chief engineer, chief financial officer, chief counsel, assistant chief engineer, the secretary of the commission, and of the division chiefs, department heads, engineers, clerks and other employees of the department shall be fixed by the commission.

(L. 1973 1st Ex. Sess. S.B. 1 § 7, A.L. 1977 H.B. 841 § 7, A.L. 1996 H.B. 991, A.L. 1998 H.B. 1681 & 1342 merged with S.B. 883)

*Transferred; formerly section 7, Reorganization Act 1974 Appendix B



Section 226.007 Transfer of agencies.

Transfer of agencies.

226.007. 1. The Missouri-St. Louis Metropolitan Airport Authority, chapter 305, the Bi-State Development Agency of the Missouri-Illinois Metropolitan District, as authorized by section 70.370, the Kansas City Area Transportation Authority District, as authorized by chapter 238, are assigned to the department of transportation.

2. All the powers, duties and functions vested in the aviation section, commerce and industrial development division, chapter 305, and others, are transferred by type I transfer to the transportation department.

(L. 1973 1st Ex. Sess. S.B. 1 § 14, A.L. 1995 H.B. 574)

*Transferred; formerly section 14, Reorganization Act 1974 Appendix B



Section 226.008 Responsibilities and authority of highways and transportation commission--transfer of authority to department of transportation.

Responsibilities and authority of highways and transportation commission--transfer of authority to department of transportation.

226.008. 1. The highways and transportation commission shall have responsibility and authority, as provided in this section and sections 104.805, 389.005, 389.610, and 621.040, for the administration and enforcement of:

(1) Licensing, supervising and regulating motor carriers for the transportation of passengers, household goods and other property by motor vehicles within this state;

(2) Licensing motor carriers to transport hazardous waste, used oil, infectious waste and permitting waste tire haulers in intrastate or interstate commerce, or both, by motor vehicles within this state;

(3) Compliance by motor carriers and motor private carriers with applicable requirements relating to safety and hazardous materials transportation, within the terminals of motor carriers and motor private carriers of passengers or property;

(4) Compliance by motor carriers and motor private carriers with applicable requirements relating to safety and hazardous materials transportation wherever they possess, transport or deliver hazardous waste, used oil, infectious waste or waste tires. This authority is in addition to, and not exclusive of, the authority of the department of natural resources to ensure compliance with any and all applicable requirements related to the transportation of hazardous waste, used oil, infectious waste or waste tires;

(5) Collecting and regulating amounts payable to the state from interstate motor carriers in accordance with the provisions of the International Fuel Tax Agreement in accordance with section 142.617, and any successor or similar agreements, including the authority to impose and collect motor fuel taxes due pursuant to chapter 142, and such agreement;

(6) Registering and regulating interstate commercial motor vehicles operated upon the highways of this state, in accordance with the provisions of the International Registration Plan in accordance with sections 301.271 through 301.277, and any successor or similar agreements, including the authority to issue license plates in accordance with sections 301.130 and 301.041;

(7) Permitting the transportation of over dimension or overweight motor vehicles or loads that exceed the maximum weights or dimensions otherwise allowed upon the public highways within the jurisdiction of the highways and transportation commission; and

(8) Licensing intrastate housemovers.

2. The highways and transportation commission shall carry out all powers, duties and functions relating to intrastate and interstate transportation previously performed by:

(1) The division of motor carrier and railroad safety within the department of economic development, and all officers or employees of that division;

(2) The department of natural resources, and all officers or employees of that division, relating to the issuance of licenses or permits to transport hazardous waste, used oil, infectious waste or waste tires by motor vehicles operating within the state;

(3) The highway reciprocity commission within the department of revenue, and all officers or employees of that commission; and the director of revenue's powers, duties and functions relating to the highway reciprocity commission, except that the highways and transportation commission may allow the department of revenue to enforce the provisions of the International Fuel Tax Agreement, as required by such agreement; and

(4) The motor carrier services unit within the traffic functional unit of the department of transportation, relating to the special permitting of operations on state highways of motor vehicles or loads that exceed the maximum length, width, height or weight limits established by law or by the highways and transportation commission.

3. All the powers, duties and functions described in subsections 1 and 2 of this section, including but not limited to, all powers, duties and functions pursuant to chapters 387, 390 and 622, including all rules and orders, are hereby transferred to the department of transportation, which is in the charge of the highways and transportation commission, by type I transfer, as defined in the Omnibus State Reorganization Act of 1974, and the preceding agencies and officers shall no longer be responsible for those powers, duties and functions.

4. All the powers, duties and functions, including all rules and orders, of the administrative law judges of the division of motor carrier and railroad safety, as amended by the provisions of this section and sections 104.805, 389.005, 389.610, and 621.040, are hereby transferred to the administrative hearing commission within the state office of administration.

5. The division of motor carrier and railroad safety and the highway reciprocity commission are abolished.

6. Personnel previously employed by the division of motor carrier and railroad safety and the highway reciprocity commission shall be transferred to the department of transportation, but the department of natural resources shall not be required to transfer any personnel pursuant to this section. The administrative law judge within the division of motor carrier and railroad safety shall be transferred to the administrative hearing commission.

7. Credentials issued by the transferring agencies or officials before July 11, 2002, shall remain in force or expire as provided by law. In addition, the highways and transportation commission shall have the authority to suspend, cancel or revoke such credentials after July 11, 2002.

8. Notwithstanding any provision of law to the contrary, on and after July 11, 2002, all surety bonds, cash bonds, certificates of deposit, letters of credit, drafts, checks or other financial instruments payable to:

(1) The highway reciprocity commission or the department of revenue pursuant to section 301.041 or pursuant to the International Fuel Tax Agreement; or

(2) Any other agency or official whose powers, duties or functions are transferred pursuant to this section,

shall be payable instead to the state highways and transportation commission.

9. The department of natural resources shall have authority to collect and establish by rule the amount of the fee paid by applicants for a permit to transport waste tires.

10. The Missouri hazardous waste management commission created in section 260.365 shall have the authority to collect and establish by rule the amount of the fee paid by applicants for a license to transport hazardous waste, used oil, or infectious waste pursuant to section 260.395.

(L. 2002 S.B. 1202 § 308.010)

Effective 7-11-02



Section 226.009 Out-of-service orders against motor carriers, actions of commission, notice, responsibilities of motor carriers--admissibility of orders--hearing and review of order, venue, procedure--review and disclosure of information--update of records--enforcement--liability.

Out-of-service orders against motor carriers, actions of commission, notice, responsibilities of motor carriers--admissibility of orders--hearing and review of order, venue, procedure--review and disclosure of information--update of records--enforcement--liability.

226.009. 1. Whenever the Federal Motor Carrier Safety Administration, the United States Department of Transportation, or the state highways and transportation commission issues an out-of-service order against a motor carrier, as those terms are defined in Section 390.5 of Title 49, Code of Federal Regulations, as those regulations have been and periodically may be amended, the commission may immediately, without hearing, order the suspension, revocation, cancellation, confiscation, or any of these, of every license, registration, certificate, permit, and other credential issued to the motor carrier by the commission's authority under section 226.008 and every motor vehicle license plate issued under any provision of chapter 301 which authorizes the operation of motor vehicles in intrastate or interstate commerce by that motor carrier. This section is applicable to out-of-service orders placing a motor carrier's entire operation out of service, but does not apply to any out-of-service order placing an individual driver or individual vehicle out of service.

(1) The commission immediately shall serve notice of its order upon the affected motor carrier, and upon the director of revenue, in the manner authorized by section 622.410, or any other manner authorized by law for the service of notice of the commission's orders. The notice or order shall state a specific effective date for the commission's action or, in the commission's discretion, that its action shall become effective immediately upon the service of the notice or order upon the motor carrier. The order shall remain in force until ordered otherwise by the commission or by a court having proper jurisdiction.

(2) Whenever an order of the commission issued under subsection 1 of this section is in force, a motor carrier who is prohibited by the order from operating commercial motor vehicles shall not operate any commercial motor vehicles and shall not allow any employee, agent, lessor, or other person acting under the motor carrier's authority or control to operate any commercial motor vehicles in intrastate or interstate commerce within this state. Upon receiving notice of the commission's order, the motor carrier immediately shall surrender all license plates, motor carrier licenses, registrations, permits, and other credentials as directed by the commission's order. While the out-of-service order is in force, the commission and department of revenue may dismiss or deny every application for the issuance of any of these credentials issued by that respective agency to that motor carrier.

(3) After the commission has issued an order under this section, the out-of-service motor carrier shall not be eligible to apply for the issuance or reinstatement of and the commission or department of revenue shall not issue or reinstate any license plate, motor carrier license, registration, permit, certificate, or other credential issued by that respective agency described in the commission's order, until the out-of-service order and any commission orders issued under this subsection have been rescinded by the agency that issued these orders, or the orders have been set aside by a court having proper jurisdiction.

2. In any commission or court proceeding, a copy of any federal or state order described in subsection 1 of this section shall be admissible and shall constitute prima facie evidence that the motor carrier violated Title 49, Code of Federal Regulations, or that the motor carrier's operation of commercial motor vehicles poses an imminent hazard to safety, or both, as stated in that order.

3. Any person who is aggrieved by an order of the highways and transportation commission issued under this section, or by any out-of-service order issued by commission enforcement personnel under section 390.201 or subsection 3 of section 307.400, may apply to the circuit court for a hearing and review of the order. Venue of such judicial review shall lie within the county of the first classification with more than seventy-one thousand three hundred but fewer than seventy-one thousand four hundred inhabitants, or in the county where the out-of-service order was issued to the motor carrier. The right to a hearing and judicial review of the commission's orders under this section shall be waived, unless an aggrieved person files a petition for review with the clerk of the circuit court in the proper venue, not later than thirty days following issuance of the order to be reviewed. Except as otherwise provided in this section, sections 622.430 to 622.450 shall govern the judicial review of orders issued by the commission or its personnel as described in this section. In addition to any other interested parties, the commission shall have the right to appear in all hearing and review proceedings under this section, and may, in its discretion, defend any order or notice issued and any action taken by any public agency or officer acting in good faith under the provisions of this section. This section shall not be construed as conferring any jurisdiction to review, amend, vacate, or set aside any orders issued by a federal agency or federal officer.

4. Notwithstanding any provision of law to the contrary, the highways and transportation commission may receive and disclose any data, information, or evidence relating to any out-of-service motor carrier as provided in this section. Except as otherwise provided in this section, this data may include, but is not limited to, the identity and location of any persons known or reasonably believed to have leased motor vehicles with or without driver to the out-of-service motor carrier, any persons known or reasonably believed to be operating commercial motor vehicles under the authority or control of the out-of-service motor carrier, and any motor vehicles owned, operated by, or leased to the out-of-service motor carrier or those persons, including the vehicle identification numbers. The commission, in its discretion, may disclose this data to the following entities, which are hereby authorized to receive such data from, and to disclose such data to, the commission:

(1) The Federal Motor Carrier Safety Administration and other relevant officials of the United States Department of Transportation;

(2) The department of revenue;

(3) The Missouri state highway patrol, and any other peace officers authorized to exercise police powers within the state;

(4) Similarly authorized law enforcement agencies of any other state, of the United States government, or of any foreign government having legal authority to promote or enforce motor carrier safety;

(5) Any liability insurer or surety that provides, or has an interest in providing, automobile liability insurance coverage for the out-of-service motor carrier, or for any person who leases, or proposes to lease, motor vehicles to be operated by or under the authority or control of the out-of-service motor carrier; and

(6) Attorneys representing a person identified in this subsection; except that the commission may disclose to such attorneys only data relating to their client, their client's employer or employee, or their client's lessor or lessee with reference to a motor vehicle.

5. Upon receiving notice of any order issued by the highways and transportation commission under subsection 1 of this section, together with any additional information reasonably required by the director of revenue, the director of revenue may immediately, without hearing, update the director's records to reflect the suspension, revocation, or cancellation of all motor vehicle license plates, registrations, and other credentials issued to the out-of-service motor carrier by the director of revenue. The director of revenue shall immediately notify the motor carrier, and the commission, of all actions taken pursuant to the commission's order. The motor carrier shall have the right to seek judicial review of the commission's order, including the suspension, revocation, or cancellation of motor vehicle license plates and registrations under the commission's order, as provided in subsection 3 of this section. The motor carrier shall not be entitled to any separate appeal or review of the director of revenue's notice of suspension, revocation, or cancellation of motor vehicle licenses or registrations, or any other actions taken by the director of revenue under the commission's order.

6. The commission may authorize any of its personnel to enforce any provision of this section, or any out-of-service orders described in this section, in the same manner provided by law for other orders of the commission authorized under section 226.008. The Missouri state highway patrol and other peace officers within this state may enforce the requirements of this section and of any orders issued under this section. If so authorized by the commission's order under this section, in addition to any other remedies provided by law, personnel of the state department of transportation and the state highway patrol may confiscate any license plates, motor carrier licenses, registrations, certificates, permits, and other credentials issued to the motor carrier by the commission, the director of revenue, the department of revenue, or all of these.

7. Notwithstanding any provision of the law to the contrary, the state of Missouri, the highways and transportation commission, the state highway patrol, and any peace officers or other public officers acting in good faith under the authority of this section shall not be held liable or required to pay any refund of any fees, taxes, assessments, penalties, fines, forfeitures, or other payments that may be charged to, received, or collected from the out-of-service motor carrier, or from persons whose motor vehicles are leased to or operated under the control of that motor carrier, in relation to any license plate, motor carrier license, registration, permit, certificate, or other credential that is suspended, revoked, cancelled, or confiscated under any provisions of this section.

8. Any act or omission by a state agency that this section authorizes or requires with reference to an out-of-service motor carrier, or with reference to motor vehicles operated by an out-of-service motor carrier, is likewise authorized or required with reference to:

(1) Any person who operates motor vehicles under the actual control of that motor carrier, and any person who operates motor vehicles that are leased to that motor carrier, with or without driver; and

(2) Any motor vehicles operated under the actual control of that motor carrier, and any motor vehicles that are leased to that motor carrier, with or without driver.

(L. 2006 S.B. 1001, et al.)



Section 226.010 Definitions.

Definitions.

226.010. Whenever in sections 226.010 to 226.190, or any proceeding thereunder, the following words or terms are used, they shall be deemed and taken to have the meaning ascribed to them as follows:

(1) "Civil subdivision", a county, township, road district or other political subdivision of the state or quasi public corporation having legal jurisdiction of the construction and maintenance of public roads;

(2) "Commission", the state highways and transportation commission created under the provisions of sections 226.010 to 226.190;

(3) "Commissioner", one of the members of the commission;

(4) "Engineer", the chief engineer of the highways and transportation commission;

(5) "Hard-surfaced road", a highway surfaced with concrete, comparable types, macadam, properly bound gravel, or the equivalent of properly bound gravel, to be approved by the commission and meeting the federal requirements;

(6) "Municipality" includes a city, town or village;

(7) "State highway", a highway constructed or maintained at the cost of the state, or constructed with the aid of state funds or the United States government funds, or any highway included by authority of law in the state highway system.

(RSMo 1939 § 8741, A. 1949 S.B. 1073)

Prior revision: 1929 § 8093



Section 226.020 State highways and transportation commission created.

State highways and transportation commission created.

226.020. There is hereby created a "State Highways and Transportation Commission", which shall be vested with the powers and duties specified in chapters 226 and 227 and also all powers necessary or proper to enable the commission, or any of its officers or employees, to carry out fully and effectively all of the purposes of chapters 226 and 227.

(RSMo 1939 § 8742)

Prior revision: 1929 § 8094



Section 226.030 Number of members--qualifications--term--removal--compensation.

Number of members--qualifications--term--removal--compensation.

226.030. 1. The highways and transportation commission shall consist of six members, who shall be appointed by the governor, by and with the advice and consent of the senate, not more than three thereof to be members of the same political party. Each commissioner shall be a taxpayer and resident of state for at least five years prior to his appointment. Any commissioner may be removed by the governor if fully satisfied of his inefficiency, neglect of duty, or misconduct in office. Commissioners appointed pursuant to this section shall be appointed for terms of six years, except as otherwise provided in this subsection. Upon the expiration of each of the foregoing terms of these commissioners a successor shall be appointed for a term of six years or until his successor is appointed and qualified which term of six years shall thereafter be the length of term of each member of the commission unless removed as above provided. The members of the commission shall receive as compensation for their services twenty-five dollars per day for the time spent in the performance of their official duties, and also their necessary traveling and other expenses incurred while actually engaged in the discharge of their official duties. Members whose terms otherwise expire December 1, 2003, shall serve with terms expiring March 1, 2004, and new members or the members reappointed shall be appointed for terms expiring March 1, 2005; a member whose term otherwise expires December 1, 2005, shall serve with a term expiring March 1, 2007; a member whose term otherwise expires December 1, 2007, shall serve with a term expiring March 1, 2009; and one member whose term otherwise expires October 13, 2007, shall serve with a term expiring March 1, 2007; and one member whose term otherwise expires October 13, 2007, shall serve with a term expiring March 1, 2009. If a vacancy occurs in any term of a commissioner due to death, resignation, or removal, a successor shall be appointed for only the remainder of the unexpired term.

2. The two members of the commission, one each from opposing political parties, who have the most seniority in commission service shall serve as commission leadership with one member as chair and the other member as vice chair, respectively, for terms ending March 1, 2005. The commission shall elect one of the members as chair and the other as vice chair. Effective March 1, 2005, the commission shall elect the two members of the commission, one from each opposing political party who has the most seniority in commission service, who shall serve as commission leadership with one member as chair and the other member as vice chair, respectively, for one year. At the end of such year, the members currently serving as chair and vice chair shall have the option to rotate positions, and the member currently serving as vice chair may serve as chair, and vice versa. Thereafter, commission leadership shall continue to rotate accordingly with the two members from opposing political parties who have the most seniority in terms of commission service being elected by the commission to serve as commission leadership. If one of the commission leadership offices becomes vacant due to death, resignation, removal, or refuses to serve before the one-year leadership term expires, the commission shall elect one of its members that is of the same political party as the vacating officer to serve the remainder of the vacating officer's leadership term. Such election shall not prohibit that member from later serving as chair and vice chair when such member's seniority in commission service qualifies him or her for those offices as provided in this subsection.

3. No more than one-half of the members of the commission shall be of the same political party. The selection and removal of all employees of the department of transportation shall be without regard to political affiliation.

4. The present members of the commission shall continue to serve as members of the commission for the remainder of the terms for which they were appointed, except as provided in subsection 1 of this section.

5. Any member reappointed shall only be eligible to serve as chair or vice-chair during the final two years of such member's reappointment.

(RSMo 1939 § 8743, A.L. 1965 p. 368, A.L. 2003 H.B. 668, A.L. 2004 S.B. 1233, et al., A.L. 2009 H.B. 683 merged with H.B. 752)

Prior revision: 1929 § 8095

CROSS REFERENCE:

Qualifications of members and employees of commission, powers, Const. Art. IV § 29



Section 226.033 Prohibited acts by certain commissioners.

Prohibited acts by certain commissioners.

226.033. Any commissioner appointed or reappointed after March 1, 2004, shall not:

(1) Host or manage a political fund-raiser or solicit funds for any candidate who is seeking a statewide or nationally elected office;

(2) Serve on the board or chair any political action committee, or political party committee.

(L. 2003 H.B. 668, A.L. 2010 S.B. 844)

*Revisor's Note: This section was declared unconstitutional in Legends Bank v. State, see annotation below.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).

Prohibited acts by certain commissioners.

226.033. Any commissioner appointed or reappointed after March 1, 2004, shall not:

(1) Host or manage a political fund-raiser or solicit funds for any candidate who is seeking a statewide or nationally elected office;

(2) Serve on the board or chair any political action committee, political party committee, or continuing committee.

(L. 2003 H.B. 668)

*Revisor's Note: This section is reprinted in accordance with Section 3.066. Senate Bill 844 in 2010 amended this section. Senate Bill 844 was declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, of the Missouri Constitution (see annotation below), rendering the repeal and reenactment of this section ineffective.

(2012) Senate Bill 844 provision declared unconstitutional as a violation of the original purpose requirement of Art. III, Sec. 21, Constitution of Missouri. Legends Bank v. State, 361 S.W.3d 383 (Mo. banc).



Section 226.040 State highways and transportation commission to appoint director of department of transportation, qualifications, duties--chief engineer, qualifications, duties--assistants and other employees.

State highways and transportation commission to appoint director of department of transportation, qualifications, duties--chief engineer, qualifications, duties--assistants and other employees.

226.040. 1. The state highways and transportation commission shall appoint a chief executive officer with the title of director of the Missouri department of transportation. The director shall serve at the pleasure of the commission. The director shall be a citizen and a resident of this state, shall have had executive management experience for at least five years, and may be a registered professional engineer. The director's duties shall include appointment of a chief engineer, a chief financial officer and other department heads, engineers and other employees as the commission may designate and deem necessary. Under the direction of the commission, the director shall have general charge of, and be responsible for, the overall operations and performance of the department. The director shall provide quarterly to the commission at its regularly scheduled meetings a current unaudited written version of the report required in subsection 2 of section 21.795 with changes from the most recent audited report clearly marked. Such report shall be made available to the public.

2. The chief engineer shall be a registered professional engineer responsible for preparation and approval of all engineering documents, plans and specifications and shall have general oversight of construction and maintenance work for the department as determined by the director.

3. Engineers of the department responsible for supervising the activities of road and bridge design, construction, maintenance and materials inspection and analysis shall be registered professional engineers in this state.

(RSMo 1939 § 8744, A.L. 1951 p. 800, A.L. 1998 H.B. 1681 & 1342 merged with S.B. 883)

Prior revision: 1929 § 8096

CROSS REFERENCES:

Chief engineer may grant special permits for overweight vehicles, 304.200

Housemovers, special permit, duties of chief engineer, 324.715



Section 226.050 Secretary to be appointed--duties and powers.

Secretary to be appointed--duties and powers.

226.050. The state highways and transportation commission shall appoint a secretary who shall serve at its pleasure. The secretary shall keep complete and accurate records of all the proceedings of the commission, shall be the custodian of all books, maps, documents and papers filed with the commission and all orders made by the commission. Under the direction of the commission, the secretary shall have such authority and perform such duties as the commission may require. The secretary may designate one of the clerks in his office to perform the duties of the secretary during his absence, and during such time the clerk so designated shall, while at the office of the commission, possess the powers of the secretary.

(RSMo 1939 § 8745, A.L. 1951 p. 800)

Prior revision: 1929 § 8097



Section 226.060 Authorized to select chief legal counsel--salary and qualifications--assistant attorneys, how appointed.

Authorized to select chief legal counsel--salary and qualifications--assistant attorneys, how appointed.

226.060. 1. The director of the Missouri department of transportation, with the consent of the highways and transportation commission, shall select and fix the salary of a chief counsel who shall possess the same qualifications as judges of the supreme court and who shall serve at the pleasure of the director and shall appear for and represent the commission in all actions and proceedings under chapters 226 and 227, or any other law administered by the commission, or in any decision, order or proceeding of the commission, or of the director and shall commence, prosecute or defend all actions or proceedings authorized or requested by the commission or to which the commission is a party and shall advise the commission or the director, when requested, in all matters in connection with the organization, powers and duties of the commission or the powers and duties of the director.

2. The chief counsel shall, with the consent of the director, appoint such assistant attorneys as the director may deem necessary and their salaries shall be fixed by the director. The chief counsel's office shall be furnished offices in the department of transportation building.

3. Nothing in this subsection shall be construed to conflict with the duties of the chief counsel as established in subsection 1 of this section. The chief counsel, or assistant attorneys designated by the chief counsel, shall render legal opinions and advise the commission and director on any matter required by the commission or the director. The commission, or an individual commissioner or commissioners, may request legal opinions or advice from the chief counsel pursuant to subsection 1 of this section and the chief counsel or an assistant attorney designated by the chief counsel shall provide such opinion or advice directly to the commission or individual commissioners making the request.

(RSMo 1939 § 8746, A.L. 1951 p. 800, A.L. 1999 S.B. 268, A.L. 2004 S.B. 1233, et al.)

Prior revision: 1929 § 8098



Section 226.070 Attorney general shall advise commission, when.

Attorney general shall advise commission, when.

226.070. When directed by the governor, or requested in writing by the commission, the attorney general shall advise the commission and shall assist the legal adviser of the commission in any proceeding in any of the courts of the state in which the commission is a party.

(RSMo 1939 § 8747)

Prior revision: 1929 § 8099



Section 226.080 Salaries, how fixed--veterans' preference authorized.

Salaries, how fixed--veterans' preference authorized.

226.080. The salaries of the department heads, engineers, clerks and other employees shall be fixed by the commission, except that the compensation of clerical or other nontechnical employees of the department shall not exceed that of those in similar employment in other departments of the state. Preference shall be given, other conditions being equal, to employment of honorably discharged members of the armed services, but any other preference or discrimination in connection with employment is declared to be unlawful.

(RSMo 1939 § 8748, A.L. 1951 p. 800, A.L. 1955 p. 764, A.L. 1959 H.B. 134, A.L. 1963 p. 392, A.L. 1967 p. 315, A.L. 1969 H.B. 457, A.L. 1977 H.B. 841)

Prior revision: 1929 § 8100

Effective 1-1-78



Section 226.090 Commissioners and employees--oath--bond--selection and removal of employees to be without regard to political affiliation.

Commissioners and employees--oath--bond--selection and removal of employees to be without regard to political affiliation.

226.090. All members of the commission, and every other person appointed to office, or employed by the commission, shall, before entering upon the duties of his office or employment, take and subscribe to an oath or affirmation to support the Constitution of the United States and of this state, and to faithfully and honestly discharge the duties of such office or employment. No member of the commission, engineer, or other person appointed or employed by the commission shall, directly or indirectly, have any pecuniary interest in, or act as agent for, the sale of road or bridge building material, equipment, tools, machinery or supplies, or in any contract for the construction or maintenance of state highways or bridges, or the financing thereof, or in any performance bond or workers' compensation or any other insurance furnished to the commission, or insurance furnished to any person, firm or corporation contracting with the commission. Any officer or employee of the commission who has custody or control of property or funds of the state, shall give a good and sufficient bond, in an amount and with sureties satisfactory to the commission, conditioned upon the faithful discharge of the duties of his office and upon the accounting for all property and funds coming into his hands by, through or from such office. Any officer or employee who shall violate the provisions of this section shall be guilty of a misdemeanor. The commission shall have power to remove any officer or employee of the commission. The selection and removal of all employees of the highways and transportation commission, of the transportation department, or of the department of transportation, shall be without regard to political affiliations.

(RSMo 1939 § 8749, A.L. 1945 p. 1408, A.L. 1951 p. 800)

Prior revision: 1929 § 8101



Section 226.092 Commission may provide automobile liability insurance, when--self-insured and partial self-insured plans, when.

Commission may provide automobile liability insurance, when--self-insured and partial self-insured plans, when.

226.092. The state highways and transportation commission is authorized, when considered by it to be in the public interest, to provide liability insurance covering the operation of all motor vehicles and equipment, including airplanes and boats, owned, leased, rented, or operated pursuant to commission authorization and used in the performance of official commission or department business. The commission is authorized to provide such insurance coverage for all authorized operators, as determined by the commission, and the commission's liability by a plan of self-insurance operated in accordance with commercial insurance industry standards for fleet vehicle coverage or by a plan partially self-insured and partially insured by a contract of insurance with an insurance company or by a plan fully insured by a contract of insurance with an insurance company as the commission deems to be in the public interest. If the commission provides for a plan of self-insurance or partial self-insurance, it shall annually determine the amount of contribution to the plan required to pay all accrued and anticipated claims and the cost of administering the plan and shall include such amount in its budget request for contribution to the commission's self-insurance plan. The commission may contract for the services of such actuaries, consultants, and claims administrators as it deems necessary for the effective administration of a self-insurance plan and is authorized to contract for excess insurance coverage with an insurance company authorized to write such coverage in this state. The immunity in tort actions of the state and the commission shall not be in any way affected by this section.

(L. 1971 H.B. 60 § 1, A.L. 1986 S.B. 524, A.L. 2004 H.B. 1285 merged with S.B. 1233, et al.)



Section 226.095 Arbitration for negligence actions, when.

Arbitration for negligence actions, when.

226.095. Upon request of the plaintiff in a negligence action against the department of transportation as defendant, the case shall be arbitrated by a panel of three arbiters pursuant to the provisions of chapter 435.

(L. 1999 S.B. 295 & 46 § 2)

(2001) Section requiring Highways and Transportation Commission to submit to arbitration when plaintiff with negligence claim against Commission requests arbitration is constitutional. Murray v. Missouri Highways and Transportation Commission, 37 S.W.3d 228 (Mo.banc).



Section 226.096 Certain controversies or claims to be settled by arbitration--rulemaking authority.

Certain controversies or claims to be settled by arbitration--rulemaking authority.

226.096. 1. This section shall govern any controversy or claim to which the Missouri department of transportation is a party that arises out of or relates to a contract awarded pursuant to subdivision (9) of subsection 1 of section 226.130, and the claim exceeds twenty-five thousand dollars, but is less than three hundred twenty-seven thousand dollars as adjusted on an annual basis effective January first of each year in accordance with the Implicit Price Deflator for Personal Consumption Expenditures as calculated pursuant to subsection 5 of section 537.610. Provided a claim has been filed pursuant to the procedures set forth in the Missouri standard specifications for highway construction, or its successor, upon issuance of a final decision as provided in such standards or upon expiration of ninety days from the date the claim was filed, the controversy or claim shall upon written demand by any party to the contract be settled by arbitration administered by the American Arbitration Association under its Construction Industry Arbitration Rules, except as provided herein. The highways and transportation commission shall promulgate rules pursuant to chapter 536, to become effective on or before July 1, 2004, establishing a method for appointment of arbitrators and allowing for the mediation of claims upon agreement of both parties. Judgment upon awards rendered under arbitration shall be entered in the circuit court of Cole County, Missouri.

2. Any contract specification, special provision, contract clause, or rule pertaining to contracts governed by this section, which purports to waive, release or extinguish the rights of a contractor to file a claim, or which purports to bind any court of competent jurisdiction or alternate dispute resolution process to any determinations of fact rendered by the Missouri department of transportation or its employees and agents so as to prevent any such court or alternate dispute resolution process from fully considering the merits of any controversy or claim governed by this section, is against public policy and shall be void and unenforceable.

3. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2003, shall be invalid and void.

(L. 2003 H.B. 668)



Section 226.100 Principal office to be in Jefferson City--persons authorized to administer oaths.

Principal office to be in Jefferson City--persons authorized to administer oaths.

226.100. The principal office of the commission shall be in the City of Jefferson, Missouri. The said office shall be provided and assigned by the board of public buildings which board may rent or lease offices, if it be found necessary. The commission shall have a seal bearing the inscription, "Missouri Highways and Transportation Commission", which shall be in the custody of the secretary, and shall be affixed to all official documents of the commission, or of the director, and to such other instruments as the commission shall direct. The courts of this state shall take judicial notice of said seal. The commission may sue and be sued in its official name, and for the purpose of suit and other legal proceedings, service may be had on the secretary. The commission shall be supplied with all necessary books, maps, charts, stationery, office furniture, telephone and other necessary appliances, supplies and incidentals, to be paid for in the same manner as other expenses authorized by chapters 226 and 227. Each of the members of the commission, the secretary and the director shall have power and authority to administer oaths in all parts of the state, so far as such authority is incidental to the performance of their duties.

(RSMo 1939 § 8750, A. 1949 S.B. 1073, A.L. 1999 S.B. 268)

Prior revision: 1929 § 8102



Section 226.110 State transportation department building the official residence of the state highways and transportation commission--maintenance and repair in charge of board of public buildings.

State transportation department building the official residence of the state highways and transportation commission--maintenance and repair in charge of board of public buildings.

226.110. The state transportation department building shall constitute the official residence of the state highways and transportation commission. Such building shall be under the charge and control of the board of public buildings, which is directed and empowered to provide for the proper maintenance and repair of said building, and to preserve the same from waste and damage from fire and other causes. The board of public buildings may appoint and employ janitors, elevator operators and watchmen necessary for the proper use, maintenance, management and control of said building. The cost of material, labor and repair necessary for the maintenance and use of said building shall be paid by the state treasurer out of the state highway department fund, upon warrants based upon bills of particulars and vouchers certified by the board of public buildings.

(L. 1927 p. 425 §§ 10, 12, A. 1949 S.B. 1073)



Section 226.120 Chairman and vice chairman, election, term--quorum--monthly meeting, required.

Chairman and vice chairman, election, term--quorum--monthly meeting, required.

226.120. The members of the commission shall elect a member as chairman and another vice chairman, each of whom shall hold such office for a term prescribed by the commission. Four members of the commission shall constitute a quorum for the transaction of business and for the exercise of any of the powers or the discharge of any of the duties authorized or imposed by law. The commission shall meet at least once each month and at such other times, and at such places within the state, as the commission shall determine. The chairman or, in the event of his inability to act, the vice chairman may call special meetings of the commission upon notice to members.

(RSMo 1939 § 8751, A.L. 1951 p. 800, A.L. 1976 S.B. 631)

Prior revision: 1929 § 8103



Section 226.130 Duties and powers of commission--rulemaking, procedure.

Duties and powers of commission--rulemaking, procedure.

226.130. 1. The commission shall:

(1) Have supervision of highways and bridges which are constructed, improved and maintained in whole or in part by the aid of state moneys, and of highways constructed in whole or in part by the aid of moneys appropriated by the United States government, so far as such supervision is consistent with the acts of Congress relating thereto;

(2) Prescribe rules and regulations not inconsistent with law, fixing the duties of all persons employed by the state highways and transportation commission;

(3) Provide for aiding county highway engineers or other officials of civil subdivisions in establishing gradients and alignments, and preparing suitable systems for maintenance of highways and bridges;

(4) Cause standard plans, specifications and estimates to be prepared for the repair and improvement of highways and the construction and repair of bridges by civil subdivisions;

(5) Investigate and determine upon the various methods of road and bridge construction adapted to different sections of the state and as to the best methods of construction and maintenance of highways and bridges;

(6) Compile statistics relating to public highways throughout the state and collect such information in regard thereto as it shall deem expedient;

(7) Aid at all times in promoting highway improvement throughout the state;

(8) Prepare plans, specifications and estimates for all state highways;

(9) Let all contracts for the construction or improvement of state highways;

(10) Prescribe a system of auditing and accounting for all road and bridge moneys for the use of all highway officials, which system shall be as nearly uniform as practicable;

(11) Have power to construct, under its own direction and supervision, all roads, culverts or bridges, or any part thereof as herein provided.

2. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(RSMo 1939 § 8752, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

Prior revision: 1929 § 8104

CROSS REFERENCES:

Acquisition of land, authorized for what purposes, 227.120

Bridges over state lines, commission may join with other states to secure, 234.190

Commission may accept title and ownership of bridge, when, 234.200

Toll bridges, commission may contribute to cost, 234.230



Section 226.132 Department of transportation to create transportation plan for the state, information required--submission deadline.

Department of transportation to create transportation plan for the state, information required--submission deadline.

226.132. The general assembly recognizes that nothing in section 142.345 and sections 226.133, 226.134 and 226.200 fully addresses the total transportation infrastructure needs of the state. In order for the state to exploit all of its transportation assets, the department of transportation shall create a multimodal, total transportation plan based solely upon the real needs of the state. The department of transportation shall objectively evaluate the actual multimodal needs, including aviation, highways, bridges, rail, transit and water ports, of the state based upon criteria that will enhance the state's transportation infrastructure and economic development well-being and shall submit its total transportation plan to the joint committee on transportation oversight, the president pro tem of the senate and the speaker of the house of representatives by January 2, 2001.

(L. 2000 H.B. 1742)



Section 226.133 Funding authorized for highway and bridge repairs and construction, transportation plans approved by the general assembly, bonds may be issued, requirements, procedure.

Funding authorized for highway and bridge repairs and construction, transportation plans approved by the general assembly, bonds may be issued, requirements, procedure.

226.133. 1. The general assembly may authorize the highways and transportation commission to issue bonds or other evidence of indebtedness in an amount not to exceed two billion dollars from fiscal year 2001 to fiscal year 2006; except that, the highways and transportation commission may immediately authorize issue of bonds up to two hundred fifty million dollars for the purpose of providing funds for use in highway construction and repairs scheduled in the five-year plan. The principal amount of such bonds shall not exceed five hundred million dollars in any one fiscal year. Proceeds from the issuance of the bonds shall be provided to the department of transportation to pay for the cost of construction engineering and construction. The proceeds from the bonds shall not be used to pay for administrative expenses, including but not limited to planning and design expenses. Contracted final design shall not be considered an administrative expense, but shall not exceed seven percent of any project.

2. To obtain authorization for the issuance of bonds, the highways and transportation commission shall annually present to the general assembly, by the tenth legislative day, a proposed plan and an analysis demonstrating the feasibility and appropriateness thereof. The plan to issue bonds shall become effective no later than forty-five calendar days after the plan proposed by the highways and transportation commission is submitted to a regular session of the general assembly, unless it is disapproved within forty-five calendar days of its submission to a regular session by a concurrent resolution introduced within fourteen calendar days of the submission of the plan to a regular session of the general assembly and adopted by a majority vote of the elected members of each house. If no concurrent resolution disapproving of the highway plan is introduced within fourteen calendar days of the submission of the plan to the legislature, then the plan shall become effective immediately. The presiding officer of each house in which a concurrent resolution disapproving of a plan to issue bonds has been introduced, unless the resolution has been previously accepted or rejected by that house, shall submit it to a vote of the membership not sooner than seven calendar days or later than fourteen calendar days after introduction of the concurrent resolution pertaining to the department of transportation plan. The presiding officer of the house passing a concurrent resolution disapproving of a plan to issue bonds shall immediately forward the bill to the other house and the presiding officer of that house shall submit it to a vote of the membership not sooner than seven calendar days or later than fourteen calendar days of its receipt from the other legislative body. The plan submitted by the highways and transportation commission shall not be subject to amendment by either chamber and may only be rejected in its entirety.

3. The highways and transportation commission shall offer such bonds at public sale or negotiated sale. The bonds shall be for a period of not less than ten years and not more than twenty years from their date of issue and shall bear interest at a rate or rates not exceeding the rate permitted by law.

4. The proceeds of the sale or sales of any bonds issued pursuant to this section shall be paid into the state road fund to be expended for the purpose specified pursuant to the provisions of section 226.220.

5. Bonds issued pursuant to this section shall be state road bonds as such term is used in section 30(b) of article IV of the state constitution, and as such, principal and interest payments on such bonds shall be made from the state road fund as provided in section 30(b) of article IV of the state constitution. Bonds issued pursuant to this section shall not be deemed to constitute a debt or liability of the state or a pledge of the full faith and credit of the state, and the principal and interest on such bonds shall be payable solely from the state road fund. Bonds issued pursuant to this section, the interest thereon, or any proceeds from such bonds, shall be exempt from taxation in the state of Missouri for all purposes except for the state estate tax.

6. Bonds may be issued for the purpose of refunding, either at maturity or in advance of maturity, any bonds issued under this section. The proceeds of such refunding bonds may either be applied to the payment of the bonds being refunded or deposited in trust and maintained in cash or investments for the retirement of the bonds being refunded, as shall be specified by the highways and transportation commission and the authorizing resolution or trust indenture securing such refunding bonds. The authorizing resolution or trust indenture securing the refunding bonds shall specify the amount and other terms of the refunding bonds and may provide that the refunding bonds shall have the same security for their payment as provided for the bonds being refunded. The refunding bonds shall be for a period of not less than ten years and not more than twenty years from their date of issue and shall bear interest at a rate or rates not exceeding the rate permitted by law. The principal amount of refunding bonds issued pursuant to this section shall not be counted toward the limit on the principal amount of bonds permitted under this section.

(L. 1993 1st Ex. Sess. H.B. 2, A.L. 2000 H.B. 1742)

Effective 5-30-00



Section 226.134 Projects funded by bonds to conform with priorities of 1992 plan, exception.

Projects funded by bonds to conform with priorities of 1992 plan, exception.

226.134. All projects funded by bonds authorized in section 226.133 shall be funded in conformity with the priorities established in the 1992 plan developed by the transportation department.

(L. 1993 1st Ex. Sess. H.B. 2 § 5, A.L. 2000 H.B. 1742)



Section 226.135 Commission authorized to contract with other jurisdictions--multistate permits for certain vehicles--fees--over-dimension permit fund established.

Commission authorized to contract with other jurisdictions--multistate permits for certain vehicles--fees--over-dimension permit fund established.

226.135. 1. The state highways and transportation commission shall have the authority to enter into one or more agreements with appropriate authorities within other states for the issuance of a multistate or regional permit for vehicles and equipment exceeding the legal limitations on width, length, height and weight, or which are unable to maintain minimum speed limits. Such permits shall be issued by the chief engineer of the state department of transportation, or his counterpart in another state subject to such an agreement with the commission, for good cause shown and when the public safety or public interest so justifies. Such permits shall be issued only for a single trip or for a definite period, not exceeding the maximum period set forth in the multistate agreement with the commission, and shall designate the highways and bridges within Missouri which may be used under the authority of such permit.

2. The chief engineer of the department of transportation shall have authority to collect permit fees for Missouri and for the other state or states subject to an agreement authorized in subsection 1 of this section, in the same manner as he now collects fees for permits for vehicles and equipment exceeding width, length, height and weight limits, or which are unable to maintain minimum speed limits, for travel exclusively within Missouri. Within each agreement authorized in this section, the highways and transportation commission may authorize officials in another state or states subject to that agreement to collect fees for and on behalf of the commission as well as other states, in compensation for the issuance of such permits for those vehicles and equipment to travel on Missouri highways and bridges. Permit fees for multistate travel for such vehicles and equipment shall be established and reestablished within each agreement authorized in this section, and any amendments thereto.

3. The permit fees collected by the chief engineer on behalf of other jurisdictions under agreements made under subsection 1 of this section are hereby designated as "nonstate funds" within the meaning of section 15, article IV, Constitution of Missouri, and shall be immediately transmitted to the department of revenue of the state for deposit to the credit of a special fund which is hereby created and designated as the "Over-Dimension Permit Fund". The chief engineer shall not less frequently than once each month direct the payment of, and the director of revenue shall pay, the fees so collected to the appropriate other jurisdictions. All income derived from the investment of the over-dimension permit fund by the director of revenue shall be credited to the state road fund. The portion of those permit fees collected by another state or states pursuant to the terms of the agreement authorized by this section and owing to the Missouri highways and transportation commission shall be deposited into the state road fund, as provided in the agreement.

(L. 1990 H.B. 1684 § 2)



Section 226.136 Campaign contributions to state elected officials a prohibition to serving as bond investment advisors or underwriters, when.

Campaign contributions to state elected officials a prohibition to serving as bond investment advisors or underwriters, when.

226.136. On or after June 30, 1996, any person, firm, corporation or other entity doing business in the state of Missouri that has within the year of issuance and the two calendar years prior to the issuance of any bonds pursuant to sections 226.900 to 226.910 and sections 226.133 to 226.136 made campaign contributions as defined in chapter 130 in the aggregate in excess of one thousand dollars to any statewide elected official or any member of the general assembly shall not serve as financial underwriter, financial advisor, or investment advisor to any bonds issued pursuant to the authority granted in sections 226.900 to 226.910 and sections 226.133 to 226.136.

(L. 1993 1st Ex. Sess. H.B. 2 § 6)

Effective 9-30-93



Section 226.140 Audit of records, when--plan to modernize transportation system, report.

Audit of records, when--plan to modernize transportation system, report.

226.140. 1. The governor may cause the books and accounts of the commission to be audited by the state auditor or otherwise at any time.

2. As authorized by article IV, section 30(c) of the Missouri Constitution, the commission shall develop a plan to modernize the state's transportation system, including but not limited to, mass transportation, aviation, railroads, ports and waterborne commerce. The commission shall make a report to the governor and the general assembly prior to January 1, 1994, and by January first of each year thereafter. The commission shall include in the report a review of its pursuit of federal funds including mass transit matching funds to ensure that Missouri is receiving all of the federal transportation assistance to which it is entitled.

3. The state auditor shall, where practicable, use but shall not be limited to the data and information developed for, and provided by, the report required pursuant to subdivision (1) of subsection 2 of section 21.795 when performing an audit authorized by section 29.210.

(RSMo 1939 § 8762, A.L. 1951 p. 800, A.L. 1989 S.B. 186, A.L. 1993 H.B. 566, A.L. 1998 H.B. 1681 & 1342 merged with S.B. 883)

Prior revision: 1929 § 8114



Section 226.150 Commission directed to comply with acts of Congress relating to road funds and road work--may sell unnecessary tools, commission employees not to purchase, exception.

Commission directed to comply with acts of Congress relating to road funds and road work--may sell unnecessary tools, commission employees not to purchase, exception.

226.150. The commission is hereby directed to comply with the provisions of any act of Congress providing for the distribution and expenditure of funds of the United States appropriated by Congress for highway construction, and to comply with any of the rules or conditions made by the Bureau of Public Roads of the Department of Agriculture, or other branch of the United States government, acting under the provisions of federal law in order to secure to the state of Missouri funds allotted to this state by the United States government for highway construction. The commission is authorized to pay the state's proportion of the cost of roads constructed with federal and state funds out of the state road fund. Any money due to the state of Missouri from the United States, under the provisions of such acts of Congress, relating to highway construction, shall be received by the state treasury and deposited in a separate fund, and paid out by the state treasurer on requisitions drawn by an officer of the state highways and transportation commission on a warrant of the state auditor. Said funds being the funds of the federal government allotted to the state of Missouri, no appropriation of the general assembly for the expenditure of such funds shall be necessary. The commission is authorized to accept, receive and utilize any road machinery, trucks or supplies donated, loaned or sold to the state by the federal government, and to pay the necessary transportation and other expenses of securing the same. The commission may also sell any unnecessary or surplus tools or equipment and receive payment therefor and all money received on account of such sales, if any, shall be immediately paid into the state treasury to the credit of the state road fund; provided, however, that no such unnecessary or surplus tools or equipment shall be sold directly or indirectly by the commission to any employees of the transportation department except when such sales are made at public sale open to the general public.

(RSMo 1939 § 8754, A.L. 1977 H.B. 185)

Prior revision: 1929 § 8106



Section 226.160 Extension of workers' compensation law to include employees of state highways and transportation commission and state highway patrol--self-insurance plans, when.

Extension of workers' compensation law to include employees of state highways and transportation commission and state highway patrol--self-insurance plans, when.

226.160. 1. The provisions of chapter 287 governing workers' compensation may be extended to include the employees of the state highways and transportation commission and the employees of the state highway patrol as herein provided. The state highways and transportation commission shall have authority by resolution to elect, under the provisions of section 287.030, to accept the provisions of chapter 287 and to pay compensation to its employees and to the uniformed members of the state highway patrol, for injury or death arising out of and in the course of their employment in accordance with the provisions and restrictions as set forth in chapter 287. The state highways and transportation commission shall adopt rules classifying the employees who may be eligible for compensation under this section and section 226.170 and its classification shall be decisive as to whether or not an employee falls within the definition of an employee eligible for compensation coverage under this section and section 226.170. In case the commission shall elect to accept such provisions, it may purchase insurance for such purpose or establish a self-insurance plan pursuant to the provisions of chapter 287. The commission shall have authority to perform such other duties as may be necessary or incidental effectually to carry out the purposes of this law.

2. If the commission decides to establish a self-insurance plan, the commission shall annually determine the amount of contribution to the plan required to pay all accrued and anticipated claims and the cost of administering the plan, and shall include such amount in its budget request for contribution to the highways and transportation commission employees' and highway patrol workers' compensation fund. The commission may contract for the services of such actuaries, consultants and claims administrators as it deems necessary for the effective administration of a self-insurance plan, and is authorized to contract for excess insurance coverage with an insurance company authorized to write such coverage in this state.

(L. 1945 p. 2004 § 8752a, A.L. 1986 S.B. 524)

Effective 6-3-86



Section 226.170 Election of state highways and transportation commission, how construed.

Election of state highways and transportation commission, how construed.

226.170. No election of the state highways and transportation commission to come under the provisions of chapter 287 shall ever be construed as acknowledging or creating any liability in tort or as incurring other obligations or duties except only the duty and obligation of complying with the provisions of said chapter 287 so long as said commission may elect to remain under the provisions of chapter 287.

(L. 1945 p. 2004 § 8752b)



Section 226.181 Parks, requests for federal aid, notice to be given department.

Parks, requests for federal aid, notice to be given department.

226.181. Any agency, department or political subdivision of the state shall, at least thirty days prior to requesting any federal funds or any other federal assistance for a public park or recreation area, notify the Missouri transportation department of such request.

(L. 1995 S.B. 212)



Section 226.190 Assent to act of Congress for aid to state roads.

Assent to act of Congress for aid to state roads.

226.190. That assent is hereby given to an act of the Congress of the United States, entitled: "An act to provide that the United States shall aid the states in the construction of rural post roads and for other purposes".

(RSMo 1939 § 8740)

Prior revisions: 1929 § 8092; 1919 § 10889



Section 226.191 State transportation assistance revolving fund created--administration--powers of commission--fund not to lapse.

State transportation assistance revolving fund created--administration--powers of commission--fund not to lapse.

226.191. 1. For the purposes of assisting in the planning, acquisition, development and construction of transportation facilities other than highways in this state, there is hereby created in the state treasury a fund known as the "State Transportation Assistance Revolving Fund". The fund shall receive all moneys which may be appropriated or otherwise credited to it by the general assembly and shall also receive any gifts, contributions, grants or bequests received from federal, private or other sources.

2. The state transportation assistance revolving fund shall be administered by the state highways and transportation commission which shall have the power to loan moneys in the fund to any political subdivision of the state or to any public or private not-for-profit organization or entity for:

(1) The planning, acquisition, development and construction of facilities for transportation by air, water, rail or mass transit;

(2) The purchase of vehicles for the transportation of elderly or handicapped persons; or

(3) The purchase of rolling stock for transit purposes. No funds provided by this section shall be used for the payment of the operating expenses of such transportation facilities or for the construction or maintenance of state highways.

3. The state highways and transportation commission, by rule, shall establish* the procedures, conditions and repayment terms applicable to any loans or grants made under this section. An application fee or other charges may be assessed by the commission. Loans made under this section may be interest bearing or interest free.

4. Loaned funds and the interest, if any, accrued thereon which are repaid to the state highways and transportation commission shall be deposited in the state treasury to the credit of the state transportation assistance revolving fund and may be used by the commission for other eligible projects under this section.

5. Any balance in the state transportation assistance revolving fund remaining at the end of an appropriation period shall not be transferred to the general revenue fund and the provisions of section 33.080 shall not apply to the fund. All interest earned upon the balance in the state transportation assistance revolving fund shall be deposited to the credit of the same fund.

(L. 1996 S.B. 780 § 14)

*Word "established" appears in original rolls.



Section 226.195 Missouri state transit assistance program--definitions, purpose, rulemaking authority.

Missouri state transit assistance program--definitions, purpose, rulemaking authority.

226.195. 1. As used in this section, the following terms mean:

(1) "Commission", the Missouri highways and transportation commission;

(2) "Department", the Missouri department of transportation;

(3) "Public mass transportation service provider", a city, a city transit authority, a city utilities board, or an interstate transportation authority as such terms are defined in section 94.600, an intrastate transportation authority, or an agency receiving funding from either the federal transit administration urban or nonurban formula transit program.

2. There is hereby created the "Missouri State Transit Assistance Program". The purpose of this program is to provide state financial assistance to defray the operating and capital costs incurred by public mass transportation service providers.

3. Funds appropriated to the Missouri state transit assistance program shall be appropriated to the department and administered by the department on behalf of the commission. The distribution of funds to public mass transportation service providers shall be determined by evaluating factors including but not limited to the following:

(1) Population;

(2) Ridership;

(3) Cost and efficiency of the program;

(4) Availability of alternative transportation in the area;

(5) Local effort or tax support.

4. The commission shall promulgate rules to implement the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 2011 S.B. 173)



Section 226.200 State highways and transportation department fund--sources of revenue--expenditures.

State highways and transportation department fund--sources of revenue--expenditures.

226.200. 1. There is hereby created a "State Highways and Transportation Department Fund" into which shall be paid or transferred all state revenue derived from highway users as an incident to their use or right to use the highways of the state, including all state license fees and taxes upon motor vehicles, trailers, and motor vehicle fuels, and upon, with respect to, or on the privilege of the manufacture, receipt, storage, distribution, sale or use thereof (excepting the sales tax on motor vehicles and trailers, and all property taxes), and all other revenue received or held for expenditure by or under the department of transportation or the state highways and transportation commission, except:

(1) Money arising from the sale of bonds;

(2) Money received from the United States government; or

(3) Money received for some particular use or uses other than for the payment of principal and interest on outstanding state road bonds.

2. Subject to the limitations of subsection 3 of this section, from said fund shall be paid or credited the cost:

(1) Of collection of all said state revenue derived from highway users as an incident to their use or right to use the highways of the state;

(2) Of maintaining the state highways and transportation commission;

(3) Of maintaining the state transportation department;

(4) Of any workers' compensation for state transportation department employees;

(5) Of the share of the transportation department in any retirement program for state employees, only as may be provided by law; and

(6) Of administering and enforcing any state motor vehicle laws or traffic regulations.

3. Beginning in fiscal year 2004, the total amount of appropriations from the state highways and transportation department fund for all state offices and departments, except for the highway patrol, and actual costs incurred by the office of administration for or on behalf of the highway patrol and employees of the department of transportation, shall not exceed the total amount appropriated for such offices and departments from said fund for fiscal year 2001. Appropriations to the highway patrol from the state highways and transportation department fund shall be made in accordance with article IV, section 30(b) of the Missouri Constitution. Appropriations allocated from the state highways and transportation department fund to the highway patrol shall only be used by the highway patrol to administer and enforce state motor vehicle laws or traffic regulations. Beginning July 1, 2007, any activities or functions conducted by the highway patrol not related to enforcing or administering state motor vehicle laws or traffic regulations shall not be funded by the state highways and transportation department fund, but shall be funded from general revenue or any other applicable source. Any current funding from the highways and transportation department fund used for activities not related to enforcing state motor vehicle laws or traffic regulations shall expire on June 30, 2007. The state auditor shall annually audit and examine the appropriations made to the highway patrol to determine whether such appropriations are actually being used for administering and enforcing state motor vehicle laws and traffic regulations pursuant to the constitution. The state auditor shall submit its annual findings to the general assembly by January fifteenth of each year.

4. The provisions of subsection 3 of this section shall not apply to appropriations from the state highways and transportation department fund to the highways and transportation commission and the state transportation department or to appropriations to the office of administration for department of transportation employee fringe benefits and OASDHI payments, or to appropriations to the department of revenue for motor vehicle fuel tax refunds under chapter 142 or to appropriations to the department of revenue for refunds or overpayments or erroneous payments from the state highways and transportation department fund.

5. All interest earned upon the state highways and transportation department fund shall be deposited in and to the credit of such fund.

6. Any balance remaining in said fund after payment of said costs shall be transferred to the state road fund.

7. Notwithstanding the provisions of subsection 2 of this section to the contrary, any funds raised as a result of increased taxation pursuant to sections 142.025 and 142.372 after April 1, 1992, shall not be used for administrative purposes or administrative expenses of the transportation department.

(RSMo 1939 § 8809, A.L. 1945 p. 1467, A.L. 1987 S.B. 135 & 63, A.L. 1988 H.B. 1790, A.L. 1992 H.B. 1247, A.L. 1996 H.B. 991, A.L. 2000 H.B. 1742, A.L. 2002 H.B. 1196)

Prior revision: 1929 § 8144

CROSS REFERENCES:

Costs of control of Johnson grass on right-of-way, how paid, 263.265

Drivers license fees to be credited to highway department fund, 302.228

Motor vehicle commission fund, certain licensing fees to be paid into fund, 301.560

Source, application and allocation of highways and transportation funds, Const. Art. IV §§ 30(b), 32

Transportation department employees and highway patrol retirement system, Chap. 104



Section 226.210 Road bond interest and sinking fund.

Road bond interest and sinking fund.

226.210. There is hereby created and set up the "State Road Bond and Interest Sinking Fund" into which shall be paid the balance remaining in the state highway department fund as provided in section 226.200. From this fund shall be paid the interest and principal upon all outstanding state road bonds as they become due. Any balance in excess of the amount necessary to meet the payment of the principal and interest of any state road bonds for the next succeeding twelve months shall be transferred to the state road fund.

(RSMo 1939 § 8810, A.L. 1945 p. 1467)

Prior revision: 1929 § 8145



Section 226.220 State road fund--sources--expenditures.

State road fund--sources--expenditures.

226.220. 1. There is hereby created and set up the "State Road Fund" which shall receive all moneys and credits from

(1) The sale of state road bonds;

(2) The United States government and intended for highway purposes;

(3) The state road bond and interest sinking fund as provided in section 226.210; and

(4) Any other source if they are held for expenditure by or under the department of transportation or the state highways and transportation commission and if they are not required by section 226.200 to be transferred to the state highway department fund.

2. The costs and expenses withdrawn from the state treasury

(1) For locating, relocating, establishing, acquiring, reimbursing for, constructing, improving and maintaining state highways in the systems specified in article IV, section 30(b), of the constitution;

(2) For acquiring materials, equipment and buildings; and

(3) For other purposes and contingencies relating and appertaining to the construction and maintenance of said highways shall be paid from the state road fund upon warrants drawn by the state auditor, based upon bills of particulars and vouchers preapproved and certified for payment by the commissioner of administration and by the state highways and transportation commission acting through such of their employees as may be designated by them.

3. No payments or transfers shall ever be made from the state road fund except for an expenditure made

(1) Under the supervision and direction of the state highways and transportation commission; and

(2) For a purpose set out in subparagraph (1), (2), (3), (4), or (5) of section 30(b), article IV, of the constitution.

(RSMo 1939 § 8811, A.L. 1945 p. 1467)

Prior revision: 1929 § 8147

CROSS REFERENCE:

Motor vehicle use tax proceeds credited to highway department fund, 144.455



Section 226.225 State transportation fund established, purposes.

State transportation fund established, purposes.

226.225. There is created in the state treasury a "State Transportation Fund". One percent of the sales tax funds designated for highway and transportation use by subsection 2 of section 30(b) of article IV of the state constitution and other funds as are made available by appropriation, grants, bequests or other sources for state transportation purposes other than road and highway construction and maintenance shall be deposited in the state transportation fund. The state transportation fund shall be utilized, as specified by appropriation, by the department of transportation for transportation purposes other than highways. Such purposes may include the locating, relocating, establishing, acquiring, constructing, planning, developing, maintaining or operating public transportation facilities or projects as part of any state or local transportation program, including but not limited to aviation, mass transportation, railroads, ports, waterways, waterborne commerce, and transportation of elderly and handicapped. Funds may be utilized for contracts with any public or private entity to carry out the above or other purposes related to transportation.

(L. 1980 S.B. 906 § 1)

Effective 5-9-80



Section 226.230 Auditor, treasurer and highways and transportation commission--duties.

Auditor, treasurer and highways and transportation commission--duties.

226.230. The auditor and treasurer and the state highways and transportation commission are directed to use their judgment in anticipation of collections coming into these funds and to make transfers when same shall be deemed advisable by them.

(RSMo 1939 § 8812)

Prior revision: 1929 § 8148



Section 226.240 Authorized to acquire, by lease, purchase or condemnation, lands, mines, quarries or other property.

Authorized to acquire, by lease, purchase or condemnation, lands, mines, quarries or other property.

226.240. With the approval in writing of the governor, the state transportation department or other body designated by law to have charge of the state highways of the state of Missouri is hereby authorized to acquire by lease, purchase or condemnation any land, mines, quarries or other property containing sand, gravel, clay, rock, mineral deposits or other road building or road maintenance material.

(RSMo 1939 § 8788)

Prior revision: 1929 § 8140



Section 226.250 Authorized to acquire, by lease, purchase, or condemnation, plants or factories.

Authorized to acquire, by lease, purchase, or condemnation, plants or factories.

226.250. With the approval in writing of the governor, the state transportation department or other body designated by law to have charge of the state highways of the state of Missouri is hereby authorized to acquire by lease or purchase or condemnation, plants and factories used or useful in the production or manufacture of sand, gravel, clay, rock, cement, brick or other road building or road maintenance material.

(RSMo 1939 § 8789)

Prior revision: 1929 § 8141



Section 226.260 Right conferred to maintain and operate such mines, lands, quarries, plants, factories or other property.

Right conferred to maintain and operate such mines, lands, quarries, plants, factories or other property.

226.260. Such state transportation department or other body designated by law to have charge of the state highways of the state of Missouri shall have the right to maintain and operate such land, mines, quarries, plants, factories or other property to manufacture such road building or road maintenance material, and such transportation department may sell and dispose of the materials and products produced by the operation of such land, mines, quarries, plants, factories or other properties to counties, townships, road districts and other political subdivisions of the state.

(RSMo 1939 § 8790)

Prior revision: 1929 § 8142



Section 226.270 Method of procedure in case of condemnation proceedings.

Method of procedure in case of condemnation proceedings.

226.270. The said state transportation department or other body designated by law to have charge of the state highways of the state of Missouri in case they desire to condemn the lands, property and plants described in sections 226.240 to 226.270 shall proceed in condemnation of said properties in accordance with the provisions of chapter 523 so far as is applicable to said state transportation department.

(RSMo 1939 § 8791)

Prior revision: 1929 § 8143



Section 226.280 Definitions.

Definitions.

226.280. When used herein, unless the context otherwise requires, the term

(1) "Parkway" shall mean and include parkway areas of varying widths principally through rural areas with sightly, landscape, scenic, safety, and wayside development grants and easements, featuring a parkway road designed for passenger car traffic and specifically adapted to leisurely travel as a tourway for outdoor recreation and market-to-farm use by tourists, including service and recreational facilities and the preservation of scenic, historical, archaeological and scientific features;

(2) "Scenic, landscape, sightly or safety easement" shall mean a servitude devised to permit land to remain in private ownership for its normal agricultural, residential or other use consistent with parkway purposes determined by the secretary, and at the same time placing a control over the future use of the area to maintain its scenic, landscape, sightly or safety values for the parkway in this state;

(3) "Secretary" shall mean the Secretary of the Interior.

(RSMo 1939 § 8796)



Section 226.290 Interpretations.

Interpretations.

226.290. The terms used herein, unless the context otherwise requires, shall be interpreted as follows:

(1) "Access" shall mean a public right and facility to enter and leave the parkway;

(2) "Frontage" shall mean the right of the private property owner to avail himself of the light, air and access to any public highway upon which his property abuts. New frontage on the parkway need not be granted and present frontage may be provided only where authorized by the secretary, except through portions of incorporated areas or unincorporated villages exempted by the secretary;

(3) "Parkway area" shall mean all lands, waters, easements and other property, and interests thereon or therein used for any parkway purposes;

(4) "Parkway road" shall mean the public motor vehicle roadway as distinguished from any other ways constructed or existing within the land boundaries of the parkway.

(RSMo 1939 § 8797)



Section 226.300 Purpose of law.

Purpose of law.

226.300. In order to carry out the requirements of an act of Congress of the United States heretofore or hereafter to be enacted, with respect to parkway areas within the state for a national Mississippi River Parkway, and to obtain the benefits thereof and of federal funds and aids for its construction, maintenance and administration to the fullest extent of state constitutional limitations, the following rights, powers and duties are hereby conferred upon the state transportation department and the following provisions of law are hereby enacted.

(RSMo 1939 § 8792)



Section 226.310 Duties and powers of state transportation department.

Duties and powers of state transportation department.

226.310. The state transportation department is hereby designated, authorized and directed as the state agency of this state to acquire by gift, purchase, condemnation or otherwise, as public property and convey to the United States such parkway areas and easements as and when required by aforesaid act of congress and as determined by surveys and maps hereafter approved by the Secretary of the Interior.

(RSMo 1939 § 8793)



Section 226.320 State agencies to cooperate.

State agencies to cooperate.

226.320. State agencies owning or controlling various state-owned areas or state-owned easements or interests therein of state agencies are hereby authorized to cooperate in the conveyance of such lands, easements or interests to and in favor of the United States for this national parkway.

(RSMo 1939 § 8794)



Section 226.330 State transportation department to accept donations of and acquire lands.

State transportation department to accept donations of and acquire lands.

226.330. If, as a result of such required surveys, maps and estimates, the Secretary of the Interior shall be satisfied that one or more desirable parkway routes are available, then the state transportation department of this state be and it hereby is authorized to accept donations of and acquire lands, interests in lands, islands, waters, easements and other property and thereafter convey same to the United States on behalf of this state, or such of its political subdivisions or private parties may convey necessary or convenient property or easements for such projected parkway, together with sites in connection therewith acquired or to be acquired for recreational or naturalistic purposes. Thereafter, such areas shall constitute such national parkway in this state.

(RSMo 1939 § 8795)



Section 226.340 Area to be provided for parkway purposes.

Area to be provided for parkway purposes.

226.340. An average area of not less than one hundred acres per mile in fee simple, plus scenic, landscape, sightly or safety easement control up to a total average of fifty acres per mile, shall be provided for the gross length of the parkway in this state for parkway purposes. At no point shall the width of such parkway area through state or private lands be less than two hundred feet, except as the secretary may determine in particular cases. If the total acreage acquired by this state and its political subdivisions or other parties and transferred to the United States for parkway purposes is less than the above stated minimum per mile, then other public areas adjacent to or near the parkway having scenic, recreational, conservation, floodway or historic value, shall be owned, acquired, or administered satisfactorily to the secretary or leased thereto sufficient to bring the total acreage up to the minimum. The area boundaries need not be mechanically determined or measured by a uniform distance from the center line of the parkway. The variation of the width shall be dependent upon the topographical and other natural conditions, requirements of design, easements, and time and cost of acquisition. Owing to proximity in numerous locations of vertical picturesque bluffs close to the Mississippi River at high water stages and the narrow range of location of existing railway facilities, the parkway road may be constructed over or under such precipitous cliffs and caverns and around and across river bends and through back country as will best diversify the rugged, wooded and open pastoral scenery and water vistas, and also tend toward economical cost of land acquisition and parkway road construction and maintenance. The state may include in its fee simple parkway right-of-way requirement, such nearby areas of the Mississippi River within its boundaries, other than the navigable channel thereof at normal river stage, provided the nearest edge of such supplementary water, island, flowway or floodway areas shall be within five hundred feet of the center line of the parkway road and shall not exceed a width of one thousand feet.

(RSMo 1939 § 8799)



Section 226.350 State to convey necessary areas in fee simple to United States.

State to convey necessary areas in fee simple to United States.

226.350. This state directly or indirectly from or through its political subdivisions, shall acquire and convey to the United States the necessary areas in fee simple, together with landscape, sightly, safety or scenic easements, and rights-of-way for connections to the approaches of trans-Mississippi River bridges; subject to such flowage, revetment, bank protection, levee or other river control, harbor line and navigation reservations or rights as the Secretary of War* may determine are essential for navigation or flood control purposes. The titles and evidences of titles to such areas so acquired, for protection to the United States in case of use or occupancy thereof, shall be satisfactory to the secretary. Deeds shall be accompanied by land maps, survey notes and closure sheets. This state, through its highway department or its respective political subdivisions, is hereby authorized to construct, relocate or abandon any local, public or service road, crossing or parallel to the parkway road on parkway land, when requested by the secretary.

(RSMo 1939 § 8800)

*"Secretary of War" probably should be "Secretary of Defense".



Section 226.360 Political subdivisions to convey parkway areas.

Political subdivisions to convey parkway areas.

226.360. Political subdivisions of this state are hereby authorized to acquire and convey to the United States or to the state transportation department, parkway areas in accordance with the provisions of sections 226.280 to 226.430.

(RSMo 1939 § 8086)



Section 226.370 Areas to be in accordance with preliminary development and property maps.

Areas to be in accordance with preliminary development and property maps.

226.370. Parkway areas as acquired by this state and scenic, landscape, sightly or safety easements on additional areas, shall be in accordance with preliminary development and property maps submitted to the state by the secretary. State agencies and interstate or intrastate utilities having fiscal or other interests in any such properties may join in or execute releases for such parkway areas or easements. Parkway area acquisition shall be undertaken in units of sufficient length to justify placing such units under contract for construction of the parkway road as soon as acquired by the state and accepted by the secretary.

(RSMo 1939 § 8801)



Section 226.380 Areas prohibited from certain uses.

Areas prohibited from certain uses.

226.380. Areas under scenic, landscape, sightly, or safety easement shall be generally prohibited from uses that would be detrimental to the parkway for the respective stated purposes; such easements shall restrict the use of areas covered thereby, and shall provide that:

(1) Buildings, pole lines and structures may remain or be erected on such areas, to serve farms, residence and such other purposes as may be determined to be consistent with parkway plans by the secretary;

(2) New buildings, structures, or major alterations to existing buildings or structures shall be subject to the prior approval of the secretary;

(3) No additional commercial buildings, industrial structures, power or communication lines or other public utilities be erected or constructed on such areas;

(4) No dump of ashes, trash, sawdust, metals or any other unsightly or offensive material shall be placed on such area;

(5) No sign, billboard or advertisement shall be displayed or placed upon such areas, except one sign not greater than four square feet advertising the sale of the property or products raised upon it, except in commercial areas zoned therefor by the secretary.

(RSMo 1939 § 8798)



Section 226.390 Use of existing highways in connection with parkways--conditions.

Use of existing highways in connection with parkways--conditions.

226.390. When the construction of sections of the parkway road parallel to existing highways will result in unnecessary expense and the secretary in his discretion does use existing or projected sections of streets or highways, bridges, parks, or other areas as connecting links between other sections of this parkway, and federal funds are expended for parkway purposes thereon under the provisions of such act, no parkway area credits need be allowed the state therefor. In the event it is determined that such connecting links of highways should provide for other than passenger car traffic, a cooperative agreement with respect to such use and the reconstruction, maintenance and control thereof may be entered into by the secretary with the state transportation department or local public authorities concerned. Alternate routes through or around urban areas, along scenic country or connecting historic sites, may be provided or required for acceptance by the secretary for parkway purposes.

(RSMo 1939 § 8802)



Section 226.400 Concurrent jurisdiction ceded to United States.

Concurrent jurisdiction ceded to United States.

226.400. This state hereby cedes to the United States concurrent jurisdiction to regulate use of such parkway areas and traffic on such parkway road, to protect the areas and property thereon belonging to the United States from damage, depredation or destruction, to operate and administer the areas and property of the United States embraced in said parkway as a national parkway, when consistent with the current uses of other federal departments through whose areas such parkway extends.

(RSMo 1939 § 8803)



Section 226.410 All other powers preserved to state.

All other powers preserved to state.

226.410. There is hereby preserved to this state or its political subdivisions thereof in which such parkway areas are located, all other powers, and expressly and specifically reserves thereto jurisdiction in all civil and criminal matters; also the power to levy and collect a tax on all motor vehicle fuels and lubricants on said parkway, and a tax on the sale thereof and of other products and services sold on said parkway, or on any part of the property conveyed to the United States pursuant to sections 226.280 to 226.430, except sales to and for exclusive use of the federal government; also the jurisdiction and power to tax and license or to prohibit the sale of intoxicating liquors on any such area so conveyed, or to be conveyed; also the right to levy and collect a tax on all property, including buildings erected thereon, not belonging to the United States; also the authority to require licenses and impose license taxes upon any business or businesses conducted thereon under lease with the United States. The above powers enumerated as expressly and specifically reserved to this state or political subdivisions thereof, in which such parkway areas are situated, shall not be construed as being in any respect inconsistent with or impairing the powers of the United States. By mutual agreement between federal and state or local authorities, their respective patrolmen may cooperate in the enforcement of parkway regulations and controlling parades or convoys on the parkway road.

(RSMo 1939 § 8804)



Section 226.420 Powers and duties of state transportation department in parkway area.

Powers and duties of state transportation department in parkway area.

226.420. The state transportation department is hereby authorized to:

(1) Acquire and convey to the United States parkway areas in accordance with the provisions of sections 226.280 to 226.430;

(2) Construct or rearrange fencing along parkway land boundary, cattle passes, and water supply lines to adjoining landowners; change overhead wires; construct underground wire and pipe crossings; reconstruct public and private roads; make land and topographic surveys; provide and set permanent land boundary markers, and prepare land maps and conduct condemnation suits.

(3) Exercise within its constitutional limitations, the right of eminent domain to appropriate and condemn land or waters of sufficient width to conform to the requirements of sections 226.280 to 226.430, and to convey same to the United States for parkway, easement, or recreational purposes (title to the land vesting in the state upon institution of such proceedings); and to acquire fee simple areas, scenic and other easements and areas requested for revetments, quarries, gravel, dredging and borrow pits found necessary for parkway construction;

(4) Authorize representatives of the state and the United States to enter upon private lands for the purpose of making surveys; and protect parkway areas by state authority after acquisition by the state and acceptance by the secretary until such time prior or subsequent to construction as the former owner shall have received full compensation therefor from the state;

(5) Provide for the relocation or abandonment of sections of local, public and private roads, or of railroads by agreements therewith, on parkway land as may be necessitated by the design and construction of the parkway when such relocation or abandonment does not interfere with flood control projects or rulings of the state public service commission;

(6) Authorize the conveyance of all or portions of state-owned areas and state-owned easements to the United States of sufficient amount to conform to the requirements of sections 226.280 to 226.430 when the parkway extends through state-owned areas or absorbs state-owned easements;

(7) Provide for assuming indebtedness or securing releases therefrom through irrigation, flood control, drainage or other political districts or subdivisions wherever outstanding indebtedness exists therein;

(8) Provide for the concurrent jurisdiction of the state and the United States over the parkway areas after title thereto becomes vested in the United States;

(9) Authorize as soon as the route of the parkway shall be determined, the immediate payment of premiums on standing timber, pending final purchase in order to discourage timber cutting by owners during the negotiation period;

(10) Authorize the elimination of existing and the denial of new frontage or access rights to the parkway road and on parkway land to land-owners whose land abuts the parkway land by one or more of the following remedies: Purchase or acquire residual tracts by excess condemnation, provision of other means of access to public highways, acquisition of private rights-of-way or by adjustment of damages;

(11) Require the elimination of stock grazing on parkway land or the unrestricted use therefor of such land by adjacent landowners;

(12) Authorize preliminary surveys and preparation of topographic plats of the flagged locations of the parkway road, for the purpose of aiding the federal engineers in determining the final location of the parkway road and parkway land boundaries;

(13) Authorize the leasing of parkway land on terms satisfactory to the secretary during the period of negotiation, from the time land is acquired by the state and before it is transferred to the United States.

(RSMo 1939 § 8805)



Section 226.430 Powers to be exercised when funds are appropriated.

Powers to be exercised when funds are appropriated.

226.430. No power, right or duty except such as be necessary to conduct surveys as herein outlined, shall be exercised by the state of Missouri, or any agency or subdivision thereof until appropriate and sufficient grants of funds shall be made by the United States for the carrying out of the project contemplated by sections 226.280 to 226.430.

(RSMo 1939 § 8808)



Section 226.440 Commission established.

Commission established.

226.440. The "Mississippi River Parkway Commission of the State of Missouri" is hereby established to aid in the promotion and securement of federal parks and a scenic parkway and highway for the state of Missouri along the Mississippi River. The commission shall work toward the planning, construction, maintenance, and improvement of the Great River Road and Mississippi River Parkway which is to follow generally the course of the Mississippi River and extend from Canada to the Gulf of Mexico.

(L. 1979 S.B. 489)



Section 226.445 Commission members, number, term, appointment--compensation--staff.

Commission members, number, term, appointment--compensation--staff.

226.445. 1. The commission shall be composed of nine members who are residents of the state of Missouri. Two of the commissioners shall be members of the senate appointed by the president pro tem of the senate, two shall be members of the house of representatives appointed by the speaker of the house of representatives, and five shall be appointed by the governor with the advice and consent of the senate. No two committee members appointed by the speaker of the house of representatives or appointed by the president pro tem of the senate shall be members of the same political party, and no more than three of the members appointed by the governor shall be members of the same political party. All members, other than legislative members, shall reside in counties which are adjacent to the Mississippi River. To the extent practicable, legislative members shall represent counties which are adjacent to the Mississippi River. The director of the department of transportation or the director's designee; the director of the division of tourism of the department of economic development or the director's designee; the director of the department of conservation or the director's designee; the director of the division of state parks of the department of natural resources or the director's designee; the director of the department of agriculture or the director's designee and the director of the department of economic development or the director's designee shall be ex officio members in addition to the nine members provided. Nothing in this section shall be construed to mandate the attendance of any ex officio members to any commission meeting or commission-related function. All costs associated with travel of any ex officio member to any commission meeting or any commission-related function shall be paid from the existing budget of the department represented by the ex officio member. No funds of the Mississippi River Parkway Commission shall be used to pay the costs associated with such travel by any ex officio member.

2. Commission members serving on August 28, 1996, shall continue to serve the remainder of their term. The first two terms to expire shall be filled by one appointment by the speaker of the house of representatives and one by the president pro tem of the senate. The speaker of the house of representatives and president pro tem of the senate shall each appoint one other member after August 28, 1996. The governor shall fill the remaining five positions on the commission as their terms expire. The term of each member appointed by the governor after August 28, 1996, shall be five years. Legislative members shall serve during their term of office as a member of the general assembly or five years, whichever is shorter. A chairperson shall be chosen from the membership for a two-year term during the first regular meeting of the commission in odd-numbered years; however, no member of the general assembly shall serve as chairperson of the commission. All members shall serve until their successors are appointed and qualified. Vacancies on the commission shall be filled in the same manner and by the same appointing authority as the original appointment. The national commission shall be notified of all such appointments, and shall be given the names and addresses of the appointed members.

3. The governor may remove any member appointed by the governor for cause or for continued nonfeasance.

4. The members of the commission shall not receive any compensation for their services but shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties as members of the commission from moneys appropriated therefor from general revenue.

5. The commission shall be assigned to the department of transportation. No staff or personnel shall be hired, employed, or contracted for by the commission, but the department of transportation may provide such staff services as may be necessary for the commission.

(L. 1979 S.B. 489, A.L. 1996 S.B. 715, A.L. 1999 S.B. 268)



Section 226.450 Meetings, number required annually--called how--quorum.

Meetings, number required annually--called how--quorum.

226.450. The commission shall meet at least two times each year at the call of the chairman, or upon the request of four members. A majority of the commission shall constitute a quorum for the transaction of business.

(L. 1979 S.B. 489)



Section 226.455 Commission's duties.

Commission's duties.

226.455. The duties of the commission shall be:

(1) To advise the state transportation department in the implementation of the powers of the department conferred under the provisions of sections 226.280 to 226.430, RSMo 1978;

(2) To promote the best interests of the state before the government of the United States, Canada, the Great River Roads Commission and the national Mississippi River Parkway Commission in the development and construction of the Mississippi River Parkway and Great River Road;

(3) To advise the governor and the general assembly when, in the judgment of the commission, action should be taken which will better promote the development of commerce and trade in counties contiguous to the Mississippi River in Missouri; and

(4) To make reports to the highways and transportation commission as required.

(L. 1979 S.B. 489)



Section 226.460 Commission's powers.

Commission's powers.

226.460. The commission is hereby authorized and empowered:

(1) To hold meetings and hearings at such time and place as it may designate to accomplish the purposes set forth in this chapter;

(2) To elect such officers from its membership as it deems necessary;

(3) To join as a member of the national Mississippi River Parkway Commission and the Great River Road Commission and to pay such fees for its equal share of the planning program of the national commission; and

(4) To receive appropriations from the state of Missouri to act pursuant to this chapter.

(L. 1979 S.B. 489)



Section 226.465 State agencies to cooperate.

State agencies to cooperate.

226.465. Agencies of the state shall cooperate with the commission as will enable the commission to carry out its responsibilities pursuant to this chapter.

(L. 1979 S.B. 489)



Section 226.490 Official highway maps--certain attractions to be designated, when.

Official highway maps--certain attractions to be designated, when.

226.490. The department of transportation shall designate, upon the face of the official highway map published by the department, the location of all municipalities which contain publicly funded Harry S Truman historical attractions. As additional tourist attractions are funded by state, federal or local sources, the governing body of each municipality containing such attraction shall inform the department so that new attractions can be included in the next scheduled printing of the official highway map.

(L. 1985 H.B. 796 § 1)



Section 226.500 Purpose of law.

Purpose of law.

226.500. The general assembly finds and declares that outdoor advertising is a legitimate commercial use of private property adjacent to the interstate and primary highway systems and that it is necessary to regulate and control same to promote highway safety, to promote convenience and enjoyment of highway travel, and to preserve the natural scenic beauty of highways and adjacent areas. The general assembly further declares it to be the policy of this state that the erection and maintenance of outdoor advertising in areas adjacent to the interstate and primary highway systems be regulated in accordance with sections 226.500 to 226.600 and rules and regulations promulgated by the state highways and transportation commission pursuant thereto and may confer with the department of public safety regarding highway safety, the department of economic development and the state division of tourism with regard to promoting the convenience and enjoyment of highway travel, and the departments of conservation and natural resources regarding the preservation of the natural scenic beauty of adjacent areas.

(L. 1965 2d Ex. Sess. p. 900 § 1, A.L. 2012 H.B. 1402)

(2003) Term "outdoor advertising" includes blank billboards as well as billboards that display advertising, and sign is not increased in size by mere addition of a message. Natural Resources, Inc. v. Missouri Highway and Transportation Commission, 107 S.W.3d 451 (Mo.App.S.D.).



Section 226.501 Tenth amendment to United States Constitution quoted.

Tenth amendment to United States Constitution quoted.

226.501. Be it remembered that the tenth amendment to the United States Constitution reads as follows: "The powers not delegated to the United States by the Constitution, nor prohibited by it to the states, are reserved to the states respectively, or to the people".

(L. 1972 S.B. 382 § B)

Effective 3-30-72



Section 226.502 Legislative intent--funds to be used.

Legislative intent--funds to be used.

226.502. It is declared that the legislative intent of this act is to improve the safety and convenience of the highways of this state.

(1) It may be determined by the general assembly that funds shall be expended from the state road fund for the purposes of this act, or

(2) Any funds expended by the state hereunder as may be necessary to comply with any federal law or requirement which is or may become a condition to receipt of federal funds for highway purposes shall be appropriated only from state highway funds.

(L. 1972 S.B. 382)

Effective 3-30-72

Note: Material in this section taken from unnumbered paragraphs following 226.580.4 in S.C.S. S.B. 382.



Section 226.510 Definitions.

Definitions.

226.510. As used in sections 226.500 to 226.600, the following words or phrases mean:

(1) "Freeway primary highway", that part of a federal-aid primary highway system, as of June 1, 1991, which has been constructed as divided, dual lane fully controlled access facilities with no access to the throughways except the established interchanges. When existing two-lane highways are being upgraded to four-lane limited access, the regulations for freeway primary highways shall apply as of the date the state highways and transportation commission acquires all access rights on the adjoining right-of-way;

(2) "Interstate system", that portion of the national system of interstate highways located within the boundaries of Missouri, as officially designated or may be hereafter designated by the state highways and transportation commission with the approval of the Secretary of Transportation, pursuant to Title 23, United States Code, as amended;

(3) "Outdoor advertising", an outdoor sign, display, device, figure, painting, drawing, message, plaque, poster, billboard, or other thing designed, intended or used to advertise or inform, any part of the advertising or information contents of which is visible from any point of the traveled ways of the interstate or primary systems;

(4) "Primary system", the federal-aid primary highways as of June 1, 1991, and all highways designated as part of the National Highway System by the National Highway System Designation Act of 1995 and those highways subsequently designated as part of the National Highway System;

(5) "Rest area", an area or site established and maintained within or adjacent to the highway right-of-way under public supervision or control, for the convenience of the traveling public, except that the term shall not include automotive service stations, hotels, motels, restaurants or other commerce facilities of like nature;

(6) "Urban area", an urban place as designated by the Bureau of the Census, having a population of five thousand or more within boundaries to be fixed by the state highways and transportation commission and local officials in cooperation with each other and approved by the Secretary of Transportation, or an urbanized area as designated by the Bureau of the Census within boundaries to be fixed by the state highways and transportation commission and local officials and approved by the Secretary of Transportation. The boundary of the urban area shall, as a minimum, encompass the entire urban place as designated by the Bureau of the Census.

(L. 1965 2d Ex. Sess. p. 900 § 2, A.L. 1972 S.B. 382, A.L. 1976 H.B. 1478, A.L. 1999 S.B. 61)



Section 226.520 Permitted signs--specifications.

Permitted signs--specifications.

226.520. On and after March 30, 1972, no outdoor advertising shall be erected or maintained within six hundred sixty feet of the nearest edge of the right-of-way and visible from the main traveled way of any highway which is part of the federal-aid primary highways as of June 1, 1991, and all highways designated as part of the National Highway System by the National Highway System Designation Act of 1995 and those highways subsequently designated as part of the National Highway System in this state except the following:

(1) Directional and other official signs, including, but not limited to, signs pertaining to natural wonders, scenic, cultural (including agricultural activities or attractions), scientific, educational, religious sites, and historical attractions, which are required or authorized by law, and which comply with regulations which shall be promulgated by the department relative to their lighting, size, number, spacing and such other requirements as may be appropriate to implement sections 226.500 to 226.600, but such regulations shall not be inconsistent with, nor more restrictive than, such national standards as may be promulgated from time to time by the Secretary of the Department of Transportation of the United States, under subsection (c) of Section 131 of Title 23 of the United States Code;

(2) Signs, displays, and devices advertising activities conducted on the property upon which they are located, or services and products therein provided;

(3) Outdoor advertising located in areas which are zoned industrial, commercial or the like as provided in sections 226.500 to 226.600 or under other authority of law;

(4) Outdoor advertising located in unzoned commercial or industrial areas as defined and determined pursuant to sections 226.500 to 226.600;

(5) Outdoor advertising for tourist-oriented businesses, and scoreboards used in sporting events or other electronic signs with changeable messages which are not prohibited by federal regulations or local zoning ordinances. Outdoor advertising which is authorized by this subdivision (5) shall only be allowed to the extent that such outdoor advertising is not prohibited by Title 23, United States Code, Section 131, as now or thereafter amended, and lawful regulations promulgated thereunder. The general assembly finds and declares it to be the policy of the state of Missouri that the tourism industry is of major and critical importance to the economic well-being of the state and that directional signs, displays and devices providing directional information about goods and services in the interest of the traveling public are essential to the economic welfare of the tourism industry. The general assembly further finds and declares that the removal of directional signs advertising tourist-oriented businesses is harmful to the tourism industry in Missouri and that the removal of directional signs within or near areas of the state where there is high concentration of tourist-oriented businesses would have a particularly harmful effect upon the economies within such areas. The state highways and transportation commission is authorized and directed to determine those specific areas of the state of Missouri in which there is high concentration of tourist-oriented businesses, and within such areas, no directional signs, displays and devices which are lawfully erected, which are maintained in good repair, which provide directional information about goods and services in the interest of the traveling public, and which would otherwise be required to be removed because they are not allowed to be maintained under the provisions of sections 226.500 through 226.600 shall be required to be removed until such time as such removal has been finally ordered by the United States Secretary of Transportation;

(6) The provisions of this section shall not be construed to require removal of signs advertising churches or items of religious significance, items of native arts and crafts, woodworking in native products, or native items of artistic, historical, geologic significance, or hospitals or airports.

(L. 1965 2d Ex. Sess. p. 900 § 3, A.L. 1972 S.B. 382, A.L. 1976 H.B. 1478, A.L. 1999 S.B. 61, A.L. 2011 S.B. 77)



Section 226.525 Natural wonders and historic attractions, signs, how erected--private owners to reimburse commission--rules to be promulgated for tourist-oriented directional signs.

Natural wonders and historic attractions, signs, how erected--private owners to reimburse commission--rules to be promulgated for tourist-oriented directional signs.

226.525. 1. The state highways and transportation commission is directed to erect within the right-of-way of all classes of highways within the state signs and notices pertaining to publicly and privately owned natural wonders and scenic and historical attractions under the following conditions:

(1) Such signs shall not violate any federal law, rule, or regulation affecting the allocation of federal funds to the state of Missouri or which violate any safety regulation formally promulgated by the state highways and transportation commission.

(2) Such official signs shall be limited in content to the name of the attraction and necessary travel information.

(3) The state highways and transportation commission shall determine those sites and attractions for which directional and other official signs may be erected as permitted by Section 131 of Title 23, United States Code, which it deems of such importance as to justify such signing, using as a guide those publicly or privately owned natural wonders and scenic, historic, educational, cultural, or recreational sites which have been determined to be of general interest.

(4) The state highways and transportation commission may require reimbursement for the cost of erection and maintenance of the official directional signs authorized hereunder when sites or attractions are privately owned by other than the state or political subdivisions. The state highways and transportation commission shall prescribe the size, number and locations of such signs based upon its determination of the travelers' need for directional information.

2. The commission shall adopt rules to implement a program for the erection and maintenance of tourist-oriented directional signs within the right-of-way of state highways in the state. The tourist-oriented directional signs shall provide business identification and directional information for natural attractions and activities which, during a normal business season, derive a major portion of the income and visitors for the business or activity from motorists not residing in the immediate area of the business or activity. Natural attractions and activities eligible for such tourist-oriented directional signs shall include, but not be limited to, caves, museums, wineries, antique business districts and tourist-oriented directional signs indicating the location of any veterans' memorial located at any college in such county provided that such signs are located on a highway known as the "Veterans' Memorial Highway" in any county of the first classification with a population of more than one hundred seventy thousand inhabitants but less than two hundred thousand inhabitants.

(L. 1972 S.B. 382, A.L. 1999 S.B. 61)



Section 226.527 Signs not to be visible from main highway--removal, compensation--no removal, when--local law applicable, when, extent.

Signs not to be visible from main highway--removal, compensation--no removal, when--local law applicable, when, extent.

226.527. 1. On and after August 13, 1976, no outdoor advertising shall be erected or maintained beyond six hundred and sixty feet of the right-of-way, located outside of urban areas, visible from the main traveled way of the interstate or primary system and erected with the purpose of its message being read from such traveled way, except such outdoor advertising as is defined in subdivisions (1) and (2) of section 226.520.

2. No compensation shall be paid for the removal of any sign erected in violation of subsection 1 of this section unless otherwise authorized or permitted by sections 226.501 to 226.580. No sign erected prior to August 13, 1976, which would be in violation of this section if it were erected or maintained after August 13, 1976, shall be removed unless such removal is required by the Secretary of Transportation and federal funds required to be contributed to this state under Section 131(g) of Title 23, United States Code, to pay compensation for such removal have been appropriated and allocated and are immediately available to this state, and in such event, such sign shall be removed pursuant to section 226.570.

3. In the event any portion of this chapter is found in noncompliance with Title 23, United States Code, Section 131, by the Secretary of Transportation or his representative, and any portion of federal-aid highway funds or funds authorized for removal of outdoor advertising are withheld, or declared forfeited by the Secretary of Transportation or his representative, all removal of outdoor advertising by the Missouri state highways and transportation commission pursuant to this chapter shall cease, and shall not be resumed until such funds are restored in full. Such cessation of removal shall not be construed to affect compensation for outdoor advertising removed or in the process of removal pursuant to this chapter.

4. In addition to any applicable regulations set forth in sections 226.500 through 226.600, signs within an area subject to control by a local zoning authority and wherever located within such area shall be subject to reasonable regulations of that local zoning authority relative to size, lighting, spacing, and location; provided, however, that no local zoning authority shall have authority to require any sign within its jurisdiction which was lawfully erected and which is maintained in good repair to be removed without the payment of just compensation.

5. When a legally erected billboard exists on a parcel of property, a local zoning authority shall not adopt or enforce any ordinance, order, rule, regulation or practice that eliminates the ability of a property owner to build or develop property or erect an on-premise sign solely because a legally erected billboard exists on the property.

(L. 1976 H.B. 1478, A.L. 2007 S.B. 22)



Section 226.530 Permits--rulemaking.

Permits--rulemaking.

226.530. The state highways and transportation commission is required to issue one-time permanent permits as provided in section 226.550 for the erection and maintenance of outdoor advertising along the interstate and primary highway systems and subject to section 226.540 to promulgate only those rules and regulations of minimal necessity and consistent with customary use to secure to this state any federal aid contingent upon compliance with federal laws, rules and regulations relating to outdoor advertising. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1965 2d Ex. Sess. p. 900 § 4, A.L. 1972 S.B. 382, A.L. 1995 S.B. 3)



Section 226.531 Definitions--sexually oriented billboards prohibited, when--existing billboards to be conforming, when--violation, penalty.

Definitions--sexually oriented billboards prohibited, when--existing billboards to be conforming, when--violation, penalty.

226.531. 1. As used in this section the following terms mean:

(1) "Adult cabaret", a nightclub, bar, restaurant, or similar establishment in which persons appear in a state of nudity, as defined in section 573.500, or seminudity, in the performance of their duties;

(2) "Seminudity", a state of dress in which opaque clothing fails to cover the genitals, anus, anal cleft or cleavage, pubic area, vulva, nipple and areola of the female breast below a horizontal line across the top of the areola at its highest point. Seminudity shall include the entire lower portion of the female breast, but shall not include any portion of the cleavage of the human female breast exhibited by wearing apparel provided the areola is not exposed in whole or part;

(3) "Sexually oriented business", any business which offers its patrons goods of which a substantial portion are sexually oriented materials. Any business where more than ten percent of display space is used for sexually oriented materials shall be presumed to be a sexually oriented business;

(4) "Sexually oriented materials", any textual, pictorial, or three-dimensional material that depicts nudity, sexual conduct, sexual excitement, or sadomasochistic abuse in a way which is patently offensive to the average person applying contemporary adult community standards with respect to what is suitable for minors.

2. No billboard or other exterior advertising sign for an adult cabaret or sexually oriented business shall be located within one mile of any state highway except if such business is located within one mile of a state highway then the business may display a maximum of two exterior signs on the premises of the business, consisting of one identification sign and one sign solely giving notice that the premises are off limits to minors. The identification sign shall be no more than forty square feet in size and shall include no more than the following information: name, street address, telephone number, and operating hours of the business.

3. Signs existing on* August 28, 2004, which did not conform to the requirements of this section, may be allowed to continue as a nonconforming use, but should be made to conform within three years from August 28, 2004.

4. Any owner of such a business who violates the provisions of this section shall be guilty of a class C misdemeanor. Each week a violation of this section continues to exist shall constitute a separate offense.

5. This section is designed to protect the following public policy interests of this state, including but not limited to: to mitigate the adverse secondary effects of sexually oriented businesses, to improve traffic safety, to limit harm to minors, and to reduce prostitution, crime, juvenile delinquency, deterioration in property values, and lethargy in neighborhood improvement efforts.

(L. 2004 S.B. 870)

*Word "on" does not appear in original rolls.

(2005) Section does not violate First Amendment protection of commercial speech, is not an unconstitutional taking without compensation, and does not violate the Equal Protection Clause. Passions Video, Inc. v. Nixon, 375 F.Supp.2d 866 (W.D.Mo.).

(2006) Statutory restriction on advertising by sexually oriented businesses was unconstitutional infringement on commercial speech. Passions Video, Inc. v. Nixon, 458 F.3d 837 (8th Cir.).



Section 226.532 Attorney general to represent the state in certain actions.

Attorney general to represent the state in certain actions.

226.532. The attorney general shall represent the state in all actions and proceedings arising from this section 573.510*. Also, all costs incurred by the attorney general to defend or prosecute this section 573.510*, including payment of all court costs, civil judgments and, if necessary, any attorneys fees, shall be paid from the general revenue fund.

(L. 2004 S.B. 870 § 1)

*Section 573.510 does not exist.



Section 226.535 Travel information signs, where erected--rules to be consistent with national standards.

Travel information signs, where erected--rules to be consistent with national standards.

226.535. Signs, displays, and devices giving specific information of interest to the traveling public shall be erected and maintained within the right-of-way in such areas, in an appropriate distance from interchanges on the interstate system as shall conform with the rules and regulations promulgated by the highway department. Such rules shall be consistent with national standards promulgated from time to time by the appropriate authority of the federal government, pursuant to Title 23, section 131, paragraph f, of the United States Code.

(L. 1972 S.B. 382)

Effective 3-30-72



Section 226.540 Signs permitted on certain highways--lighting restrictions--size, location--zones--specifications.

Signs permitted on certain highways--lighting restrictions--size, location--zones--specifications.

226.540. Notwithstanding any other provisions of sections 226.500 to 226.600, outdoor advertising shall be permitted within six hundred and sixty feet of the nearest edge of the right-of-way of highways located on the interstate, federal-aid primary system as it existed on June 1, 1991, or the national highway system as amended in areas zoned industrial, commercial or the like and in unzoned commercial and industrial areas as defined in this section, subject to the following regulations which are consistent with customary use in this state:

(1) Lighting:

(a) No revolving or rotating beam or beacon of light that simulates any emergency light or device shall be permitted as part of any sign. No flashing, intermittent, or moving light or lights will be permitted except scoreboards and other illuminated signs designating public service information, such as time, date, or temperature, or similar information, will be allowed; tri-vision, projection, and other changeable message signs shall be allowed subject to Missouri highways and transportation commission regulations;

(b) External lighting, such as floodlights, thin line and gooseneck reflectors are permitted, provided the light source is directed upon the face of the sign and is effectively shielded so as to prevent beams or rays of light from being directed into any portion of the main traveled way of the federal-aid primary highways as of June 1, 1991, and all highways designated as part of the National Highway System by the National Highway System Designation Act of 1995 and those highways subsequently designated as part of the National Highway System and the lights are not of such intensity so as to cause glare, impair the vision of the driver of a motor vehicle, or otherwise interfere with a driver's operation of a motor vehicle;

(c) No sign shall be so illuminated that it interferes with the effectiveness of, or obscures, an official traffic sign, device, or signal;

(2) Size of signs:

(a) The maximum area for any one sign shall be eight hundred square feet with a maximum height of thirty feet and a maximum length of seventy-two feet, inclusive of border and trim but excluding the base or apron, supports, and other structural members. The area shall be measured as established herein and in rules promulgated by the commission. In determining the size of a conforming or nonconforming sign structure, temporary cutouts and extensions installed for the length of a specific display contract shall not be considered a substantial increase to the size of the permanent display; provided the actual square footage of such temporary cutouts or extensions may not exceed thirty-three percent of the permanent display area. Signs erected in accordance with the provisions of sections 226.500 to 226.600 prior to August 28, 2002, which fail to meet the requirements of this provision shall be deemed legally nonconforming as defined herein;

(b) The maximum size limitations shall apply to each side of a sign structure, and signs may be placed back to back, double faced, or in V-type construction with not more than two displays to each facing, but such sign structure shall be considered as one sign;

(c) After August 28, 1999, no new sign structure shall be erected in which two or more displays are stacked one above the other. Stacked structures existing on or before August 28, 1999, in accordance with sections 226.500 to 226.600 shall be deemed legally nonconforming and may be maintained in accordance with the provisions of sections 226.500 to 226.600. Structures displaying more than one display on a horizontal basis shall be allowed, provided that total display areas do not exceed the maximum allowed square footage for a sign structure pursuant to the provisions of paragraph (a) of this subdivision;

(3) Spacing of signs:

(a) On all interstate highways, freeways, and nonfreeway federal-aid primary highways as of June 1, 1991, and all highways designated as part of the National Highway System by the National Highway System Designation Act of 1995 and those highways subsequently designated as part of the National Highway System:

a. No sign structure shall be erected within one thousand four hundred feet of an existing sign on the same side of the highway;

b. Outside of incorporated municipalities, no structure may be located adjacent to or within five hundred feet of an interchange, intersection at grade, or safety rest area. Such five hundred feet shall be measured from the beginning or ending of the pavement widening at the exit from or entrance to the main traveled way. For purpose of this subparagraph, the term "incorporated municipalities" shall include "urban areas", except that such "urban areas" shall not be considered "incorporated municipalities" if it is finally determined that such would have the effect of making Missouri be in noncompliance with the requirements of Title 23, United States Code, Section 131;

(b) The spacing between structure provisions of this subdivision do not apply to signs which are separated by buildings, natural surroundings, or other obstructions in such manner that only one sign facing located within such distance is visible at any one time. Directional or other official signs or those advertising the sale or lease of the property on which they are located, or those which advertise activities on the property on which they are located, including products sold, shall not be counted, nor shall measurements be made from them for the purpose of compliance with spacing provisions;

(c) No sign shall be located in such manner as to obstruct or otherwise physically interfere with the effectiveness of an official traffic sign, signal, or device or obstruct or physically interfere with a motor vehicle operator's view of approaching, merging, or intersecting traffic;

(d) The measurements in this section shall be the minimum distances between outdoor advertising sign structures measured along the nearest edge of the pavement between points directly opposite the signs along each side of the highway and shall apply only to outdoor advertising sign structures located on the same side of the highway involved;

(4) As used in this section, the words "unzoned commercial and industrial land" shall be defined as follows: that area not zoned by state or local law or ordinance and on which there is located one or more permanent structures used for a commercial business or industrial activity or on which a commercial or industrial activity is actually conducted together with the area along the highway extending outwardly seven hundred fifty feet from and beyond the edge of such activity. All measurements shall be from the outer edges of the regularly used improvements, buildings, parking lots, landscaped, storage or processing areas of the commercial or industrial activity and along and parallel to the edge of the pavement of the highway. Unzoned land shall not include:

(a) Land on the opposite side of the highway from an unzoned commercial or industrial area as defined in this section and located adjacent to highways located on the interstate, federal-aid primary system as it existed on June 1, 1991, or the national highway system as amended, unless the opposite side of the highway qualifies as a separate unzoned commercial or industrial area; or

(b) Land zoned by a state or local law, regulation, or ordinance;

(5) "Commercial or industrial activities" as used in this section means those which are generally recognized as commercial or industrial by zoning authorities in this state, except that none of the following shall be considered commercial or industrial:

(a) Outdoor advertising structures;

(b) Agricultural, forestry, ranching, grazing, farming, and related activities, including seasonal roadside fresh produce stands;

(c) Transient or temporary activities;

(d) Activities more than six hundred sixty feet from the nearest edge of the right-of-way or not visible from the main traveled way;

(e) Activities conducted in a building principally used as a residence;

(f) Railroad tracks and minor sidings;

(6) The words "unzoned commercial or industrial land" shall also include all areas not specified in this section which constitute an "unzoned commercial or industrial area" within the meaning of the present Section 131 of Title 23 of the United States Code, or as such statute may be amended. As used in this section, the words "zoned commercial or industrial area" shall refer to those areas zoned commercial or industrial by the duly constituted zoning authority of a municipality, county, or other lawfully established political subdivision of the state, or by the state and which is within seven hundred fifty feet of one or more permanent commercial or industrial activities. Commercial or industrial activities as used in this section are limited to those activities:

(a) In which the primary use of the property is commercial or industrial in nature;

(b) Which are clearly visible from the highway and recognizable as a commercial business;

(c) Which are permanent as opposed to temporary or transitory and of a nature that would customarily be restricted to commercial or industrial zoning in areas comprehensively zoned; and

(d) In determining whether the primary use of the property is commercial or industrial pursuant to paragraph (a) of this subdivision, the state highways and transportation commission shall consider the following factors:

a. The presence of a permanent and substantial building;

b. The existence of utilities and local business licenses, if any, for the commercial activity;

c. On-premise signs or other identification;

d. The presence of an owner or employee on the premises for at least twenty hours per week;

(7) In zoned commercial and industrial areas, whenever a state, county or municipal zoning authority has adopted laws or ordinances which include regulations with respect to the size, lighting and spacing of signs, which regulations are consistent with the intent of sections 226.500 to 226.600 and with customary use, then from and after the effective date of such regulations, and so long as they shall continue in effect, the provisions of this section shall not apply to the erection of signs in such areas. Notwithstanding any other provisions of this section, after August 28, 1992, with respect to any outdoor advertising which is regulated by the provisions of subdivision (1), (3) or (4) of section 226.520 or subsection 1 of section 226.527:

(a) No county or municipality shall issue a permit to allow a regulated sign to be newly erected without a permit issued by the state highways and transportation commission;

(b) A county or municipality may charge a reasonable one-time permit or inspection fee to assure compliance with local wind load and electrical requirements when the sign is first erected, but a county or municipality may not charge a permit or inspection fee for such sign after such initial fee. Changing the display face or performing routine maintenance shall not be considered as erecting a new sign;

(8) The state highways and transportation commission on behalf of the state of Missouri, may seek agreement with the Secretary of Transportation of the United States under Section 131 of Title 23, United States Code, as amended, that sections 226.500 to 226.600 are in conformance with that Section 131 and provides effective control of outdoor advertising signs as set forth therein. If such agreement cannot be reached and the penalties under subsection (b) of Section 131 are invoked, the attorney general of this state shall institute proceedings described in subsection (1) of that Section 131.

(L. 1965 2d Ex. Sess. p. 900 § 5, A.L. 1972 S.B. 382, A.L. 1976 H.B. 1478, A.L. 1992 S.B. 652, A.L. 1999 S.B. 61, A.L. 2002 H.B. 1196 merged with H.B. 1508)



Section 226.541 Conforming out of standard signs treated as conforming, when--definitions--duties of owners--local zoning authorities may prohibit resetting of signs--inspections.

Conforming out of standard signs treated as conforming, when--definitions--duties of owners--local zoning authorities may prohibit resetting of signs--inspections.

226.541. 1. As used in this section, the following words or phrases mean:

(1) "Conforming out of standard signs", signs that fail to meet the current statutory and administrative rule requirements for outdoor advertising but currently comply with the terms of the federal/state agreement and meet the August 27, 1999, statutory and administrative rule requirements that governed outdoor advertising and the Highway Beautification Act of 1965;

(2) "Federal/state agreement", an agreement executed between the United States Department of Transportation and the state highways and transportation commission on February 22, 1972, for carrying out national policy relative to control of outdoor advertising in areas adjacent to the national system of interstate and defense highways and the federal-aid primary system;

(3) "Qualifying signs", signs which meet the requirements for outdoor advertising in effect on August 27, 1999, and the requirements of the federal/state agreement;

(4) "Reset", movement of a sign structure from one location to another location on the same or adjoining property, if the adjoining property is zoned commercial or industrial or in an unzoned commercial or industrial area and the owner of the sign has obtained the legal right to erect a sign on the adjoining property from its owner, as authorized by a sign permit amendment and the terms of an executed written partial waiver and reset agreement between the permit owner and the state highways and transportation commission;

(5) "Substantially rebuilt", any reconstruction or repair of a sign that requires the replacement of more than fifty percent of the sign structure's support poles in a twelve-month period.

2. Subject to the provisions of this section, and if allowed by applicable local regulations, conforming out of standard signs shall be treated as conforming signs under commission administrative rules, including new display technologies, lighting, cutouts, and extensions, except that such signs shall not be substantially rebuilt except in accordance with the provisions of this section. If allowed by applicable local regulations, new technologies, lighting, cutouts, and extensions may be utilized on conforming and conforming out of standard signs in accordance with Missouri department of transportation regulations.

3. If allowed by applicable local regulations, a conforming out of standard sign may be upgraded:

(1) Up to twenty percent of the sign face, not to exceed one hundred sixty square feet of area, with digital technology for displaying text or numbers in accordance with current law and rules; or

(2) More than twenty percent only if it maintains a distance of at least one thousand four hundred feet from any other such digital technology display sign.

4. Notwithstanding any provision of the law to the contrary, a conforming out of standard sign may be unstacked by closing the gap between the signs or by replacing the faces with one display area. The resulting sign face square footage shall not exceed the square footage of the original stacked structure. A conforming out of standard sign structure height may be lowered.

5. On the date the commission approves funding for any phase or portion of construction or reconstruction of any street or highway, the rules in effect for outdoor advertising on August 27, 1999, shall be reinstated for that section of highway scheduled for construction and there shall immediately be a moratorium imposed on the issuance of state sign permits for new sign structures.

6. Owners of existing signs which meet the requirements for outdoor advertising in effect on August 27, 1999, and the requirements of the federal/state agreement and who voluntarily execute a partial waiver and reset agreement may reset such signs on the same or adjoining property. Such reset agreements shall be contingent upon obtaining any required local approval to reset the sign structure. Any sign which has been reset must still comply with the August 27, 1999, outdoor advertising regulations after it has been reset.

7. Owners of existing signs who elect to reset qualifying signs shall receive compensation from the state highways and transportation commission or in accordance with a cost sharing agreement representing the actual cost to reset the existing sign. Signs which have been reset under these provisions must be reconstructed of the same type materials and may not exceed the square footage of the original sign structure.

8. Sign owners may elect to reset existing qualifying signs by executing a partial waiver and reset agreement with the commission. Such agreement shall specify the size, type, and location of the rebuilt sign and the reset expenses to be paid to the owner by the commission. The commission may consider the impact of a potential reset upon scenic, natural, historic, or other features in the surrounding area in its determination of whether to enter into a reset agreement.

9. Immediately upon the completion of construction on any section of highway, the moratorium on new permits shall be lifted and the rules for outdoor advertising in effect on the date the construction is completed shall apply to such section of highway.

10. Local zoning authorities may prohibit the resetting of qualifying signs which fail to comply with local regulations.

11. The state highways and transportation commission, in accordance with section 226.500, shall review its current rules and regulations and solicit industry, stakeholder, and public comments regarding digital technology upgrades, including but not limited to, ad copy duration, distance from interchanges, brightness controls, including light sensors and timers, and distance from other billboards prior to implementing the sign reset agreement program or digital upgrade regulations described in this section.

12. All signs shall be subject to the biennial inspection fees under section 226.550.

(L. 2012 H.B. 1402)



Section 226.545 Landmark signs, permitted when.

Landmark signs, permitted when.

226.545. Notwithstanding any other provision of sections 226.500 to 226.600, outdoor advertising signs lawfully in existence on October 22, 1965, determined by agreement between the state highways and transportation commission and the Secretary of Transportation to be landmark signs, including signs on farm structures or natural surfaces, of historical or artistic significance may be maintained.

(L. 1976 H.B. 1478)



Section 226.550 Permits, fees for, exemption--permits to be issued for existing signs, exceptions--biennial inspection fees, collection, deposit, exceptions--permit to erect sign lapses, when.

Permits, fees for, exemption--permits to be issued for existing signs, exceptions--biennial inspection fees, collection, deposit, exceptions--permit to erect sign lapses, when.

226.550. 1. No outdoor advertising which is regulated by subdivision (1), (3) or (4) of section 226.520 or subsection 1 of section 226.527 shall be erected or maintained on or after August 28, 1992, without a one-time permanent permit issued by the state highways and transportation commission. Application for permits shall be made to the state highways and transportation commission on forms furnished by the commission and shall be accompanied by a permit fee of two hundred dollars for all signs; except that, tax-exempt religious organizations as defined in subdivision (11) of section 313.005, service organizations as defined in subdivision (12) of section 313.005, veterans' organizations as defined in subdivision (14) of section 313.005, and fraternal organizations as defined in subdivision (8) of section 313.005 shall be granted a permit for signs less than seventy-six square feet without payment of the fee. In the event a permit holder fails to erect a sign structure within twenty-four months of issuance, said permit shall expire and a new permit must be obtained prior to any construction.

2. No outdoor advertising which is regulated by subdivision (1), (3) or (4) of section 226.520 or subsection 1 of section 226.527 which was erected prior to August 28, 1992, shall be maintained without a one-time permanent permit for outdoor advertising issued by the state highways and transportation commission. If a one-time permanent permit was issued by the state highways and transportation commission after March 30, 1972, and before August 28, 1992, it is not necessary for a new permit to be issued. If a one-time permanent permit was not issued for a lawfully erected and lawfully existing sign by the state highways and transportation commission after March 30, 1972, and before August 28, 1992, a one-time permanent permit shall be issued by the commission for each sign which is lawfully in existence on the day prior to August 28, 1992, upon application and payment of a permit fee of two hundred dollars. All applications and fees due pursuant to this subsection shall be submitted before December 31, 1992.

3. For purposes of sections 226.500 to 226.600, the terminology "structure lawfully in existence" or "lawfully existing" sign or outdoor advertising shall, nevertheless, include the following signs unless the signs violate the provisions of subdivisions (3) to (7) of subsection 1 of section 226.580:

(1) All signs erected prior to January 1, 1968;

(2) All signs erected before March 30, 1972, but on or after January 1, 1968, which would otherwise be lawful but for the failure to have a permit for such signs prior to March 30, 1972, except that any sign or structure which was not in compliance with sizing, spacing, lighting, or location requirements of sections 226.500 to 226.600 as the sections appeared in the revised statutes of Missouri 1969, wheresoever located, shall not be considered a lawfully existing sign or structure;

(3) All signs erected after March 30, 1972, which are in conformity with sections 226.500 to 226.600;

(4) All signs erected in compliance with sections 226.500 to 226.600 prior to August 28, 2002.

4. On or after August 28, 1992, the state highways and transportation commission may, in addition to the fees authorized by subsections 1 and 2 of this section, collect a biennial inspection fee every two years after a state permit has been issued. Biennial inspection fees due after August 28, 2002, and prior to August 28, 2003, shall be fifty dollars. Biennial inspection fees due on or after August 28, 2003, shall be seventy-five dollars. Biennial inspection fees due on or after August 28, 2004, shall be one hundred dollars; except that, tax-exempt religious organizations as defined in subdivision (11) of section 313.005, service organizations as defined in subdivision (12) of section 313.005, veterans' organizations as defined in subdivision (14) of section 313.005, and fraternal organizations as defined in subdivision (8) of section 313.005 shall not be required to pay such fee.

5. In order to effect the more efficient collection of biennial inspection fees, the state highways and transportation commission is encouraged to adopt a renewal system in which all permits in a particular county are renewed in the same month. In conjunction with the conversion to this renewal system, the state highways and transportation commission is specifically authorized to prorate renewal fees based on changes in renewal dates.

6. Sign owners or owners of the land on which signs are located must apply to the state highways and transportation commission for biennial inspection and submit any fees as required by this section on or before December 31, 1992. For a permitted sign which does not have a permit, a permit shall be issued at the time of the next biennial inspection.

7. The state highways and transportation commission shall deposit all fees received for outdoor advertising permits and inspection fees in the state road fund, keeping a separate record of such fees, and the same may be expended by the commission in the administration of sections 226.500 to 226.600.

(L. 1965 2d Ex. Sess. p. 900 § 6, A.L. 1972 S.B. 382, A.L. 1992 S.B. 652, A.L. 1996 H.B. 937, A.L. 1999 S.B. 61, A.L. 2002 H.B. 1196 merged with H.B. 1508)



Section 226.560 Certain provisions to affect subsequently erected signs only.

Certain provisions to affect subsequently erected signs only.

226.560. The provisions contained herein relating to size, spacing and lighting in zoned and unzoned commercial and industrial areas shall apply only to signs erected subsequent to March 30, 1972.

(L. 1965 2d Ex. Sess. p. 900 § 7, A.L. 1972 S.B. 382)

Effective 3-30-72



Section 226.570 Highways and transportation commission to remove and pay for signs, order of removal--funds must be available before removal--removal of certain signs must be ordered by Secretary of Transportation.

Highways and transportation commission to remove and pay for signs, order of removal--funds must be available before removal--removal of certain signs must be ordered by Secretary of Transportation.

226.570. 1. The state highways and transportation commission is directed to acquire by purchase, exchange, agreement, eminent domain, gift or condemnation, and shall pay just compensation for the removal of lawfully existing outdoor advertising signs, displays and devices not permitted to be maintained under sections 226.500 to 226.600, but any signs advertising tourist oriented type business will be the last to be removed. Eminent domain shall be exercised in accordance with the provisions of chapter 523.

(1) Just compensation shall be paid for outdoor advertising and all property rights pertaining to same which are acquired including the taking from the owner of such sign, display, or device, and in his leasehold or other interest in the land; and the taking from the owner of the real property on which the sign, display, or device is located, of the right to erect and maintain such signs, displays, and devices thereon.

(2) Despite any contrary provision in sections 226.500 to 226.600, no lawfully existing sign shall be required to be removed unless at the time of removal there are sufficient funds, from whatever source, appropriated and allocated and available to this state with which to pay the just compensation required under this section, and unless at such time the federal funds required to be contributed to this state under section 131(g) of Title 23, United States Code, have been appropriated and allocated and are immediately available to this state.

2. Any outdoor advertising in existence along the interstate or primary system on March 30, 1972, which is not subject to removal pursuant to section 226.580 and which is not in conformity with the provisions of sections 226.500 to 226.600 shall not be required to be removed until such removal is required by the Secretary of Transportation. Outdoor advertising within six hundred sixty feet of the right-of-way of an interstate or primary highway shall not be required to be removed unless such removal is pursuant to this section or section 226.580.

(L. 1965 2d Ex. Sess. p. 900 § 8, A.L. 1972 S.B. 382)

Effective 3-30-72



Section 226.573 Rulemaking--new technology in outdoor advertising.

Rulemaking--new technology in outdoor advertising.

226.573. The state highways and transportation commission is authorized to adopt administrative rules regulating the use of new technology in outdoor advertising as allowed under federal regulations for federal-aid primary highways as of June 1, 1991, and all highways designated as part of the National Highway System by the National Highway System Designation Act of 1995 and those highways subsequently designated as part of the National Highway System. Any rule or portion of a rule, as that term is defined in section 536.010, that is promulgated pursuant to the authority delegated in this section shall become effective only if it has been promulgated pursuant to the provisions of chapter 536. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2002, shall be invalid and void.

(L. 1999 S.B. 61, A.L. 2002 H.B. 1196 merged with H.B. 1508)



Section 226.580 Unlawful signs defined--removal authorized--notice--owner may proceed, how--removal costs, how paid--review of order, how--order of removal--reimbursement to owner, when.

Unlawful signs defined--removal authorized--notice--owner may proceed, how--removal costs, how paid--review of order, how--order of removal--reimbursement to owner, when.

226.580. 1. The following outdoor advertising within six hundred sixty feet of the right-of-way of interstate or primary highways is deemed unlawful and shall be subject to removal:

(1) Signs erected after March 30, 1972, contrary to the provisions of sections 226.500 to 226.600 and signs erected on or after January 1, 1968, but before March 30, 1972, contrary to the sizing, spacing, lighting, or location provisions of sections 226.500 to 226.600 as they appeared in the revised statutes of Missouri 1969; or

(2) Signs for which a permit is not obtained or a biennial inspection fee is more than twelve months past due; or

(3) Signs which are obsolete. Signs shall not be considered obsolete solely because they temporarily do not carry an advertising message; or

(4) Signs that are not in good repair; or

(5) Signs not securely affixed to a substantial structure; or

(6) Signs which attempt or appear to attempt to regulate, warn, or direct the movement of traffic or which interfere with, imitate, or resemble any official traffic sign, signal, or device; or

(7) Signs which are erected or maintained upon trees or painted or drawn upon rocks or other natural features.

2. Signs erected after August 13, 1976, beyond six hundred sixty feet of the right-of-way outside of urban areas, visible from the main traveled way of the interstate or primary system and erected with the purpose of their message being read from such traveled way, except those signs described in subdivisions (1) and (2) of section 226.520 are deemed unlawful and shall be subject to removal.

3. If a sign is deemed to be unlawful for any of the reasons set out in subsections 1 to 7 of this section, the state highways and transportation commission shall give notice either by certified mail or by personal service to the owner or occupant of the land on which advertising believed to be unlawful is located and the owner of the outdoor advertising structure. Such notice shall specify the basis for the alleged unlawfulness, shall specify the remedial action which is required to correct the unlawfulness and shall advise that a failure to take the remedial action within sixty days will result in the sign being removed. Within sixty days after receipt of the notice as to him, the owner of the land or of the structure may remove the sign or may take the remedial action specified or may file an action for administrative review pursuant to the provisions of sections 536.067 to 536.090 to review the action of the state highways and transportation commission, or he may proceed under the provisions of section 536.150 as if the act of the highways and transportation commission was one not subject to administrative review. Notwithstanding any other provisions of sections 226.500 to 226.600, no outdoor advertising structure erected prior to August 28, 1992, defined as a "structure lawfully in existence" or "lawfully existing", by subdivision (1), (2) or (3) of subsection 3* of section 226.550, shall be removed for failure to have a permit until a notice, as provided in this section, has been issued which shall specify failure to obtain a permit or pay a biennial inspection fee as the basis for alleged unlawfulness, and shall advise that failure to take the remedial action of applying for a permit or paying the inspection fee within sixty days will result in the sign being removed. Signs for which biennial inspection fees are delinquent shall not be removed unless the fees are more than twelve months past due and actual notice of the delinquency has been provided to the sign owner. Upon application made within the sixty-day period as provided in this section, and accompanied by the fee prescribed by section 226.550, together with any inspection fees that would have been payable if a permit had been timely issued, the state highways and transportation commission shall issue a one-time permanent permit for such sign. Such signs with respect to which permits are so issued are hereby determined by the state of Missouri to have been lawfully erected within the meaning of "lawfully erected" as that term is used in Title 23, United States Code, Section 131(g), as amended, and shall only be removed upon payment of just compensation, except that the issuance of permits shall not entitle the owners of such signs to compensation for their removal if it is finally determined that such signs are not "lawfully erected" as that term is used in Section 131(g) of Title 23 of the United States Code.

4. If actual notice as provided in this section is given and neither the remedial action specified is taken nor an action for review is filed, or if an action for review is filed and is finally adjudicated in favor of the state highways and transportation commission, the state highways and transportation commission shall have authority to immediately remove the unlawful outdoor advertising. The owner of the structure shall be liable for the costs of such removal. The commission shall incur no liability for causing this removal, except for damage caused by negligence of the commission, its agents or employees.

5. If notice as provided in this section is given and an action for review is filed under the provisions of section 536.150, or if administrative review pursuant to the provisions of sections 536.067 to 536.090 is filed and the state highways and transportation commission enters its final decision and order to remove the outdoor advertising structure, the advertising message contained on the structure shall be removed or concealed by the owner of the structure, at the owner's expense, until the action for judicial review is finally adjudicated. If the owner of the structure refuses or fails to remove or conceal the advertising message, the commission may remove or conceal the advertising message and the owner of the structure shall be liable for the costs of such removal or concealment. The commission shall incur no liability for causing the removal or concealment of the advertising message while an action for review is pending, except if the owner finally prevails in its action for judicial review, the commission will compensate the owner at the rate the owner is actually receiving income from the advertiser pursuant to written lease from the time the message is removed until the judicial review is final.

6. Any signs advertising tourist-oriented type business will be the last to be removed.

7. Any signs prohibited by section 226.527 which were lawfully erected prior to August 13, 1976, shall be removed pursuant to section 226.570.

8. The transportation department shall reimburse to the lawful owners of any said nonconforming signs that are now in existence as defined in sections 226.540, 226.550, 226.580 and 226.585, said compensation calculated and/or based on a fair market value and not mere replacement cost.

(L. 1965 2d Ex. Sess. p. 900 § 9, A.L. 1972 S.B. 382, A.L. 1976 H.B. 1478, A.L. 1992 S.B. 652, A.L. 2002 H.B. 1196 merged with H.B. 1508)

*Words "subsection 2" appear in original rolls (S.B. 652, 1992).



Section 226.585 Vegetation along right-of-way, cutting of--transportation department, duties.

Vegetation along right-of-way, cutting of--transportation department, duties.

226.585. The state transportation department may cut and trim any vegetation on the highway right-of-way which interferes with the effectiveness of or obscures a lawfully erected billboard, or the highways and transportation commission shall promulgate reasonable rules and regulations to permit the cutting and trimming of such vegetation on the highway or right-of-way by the owner of such billboard. The right to a vegetation permit by an outdoor advertising permit holder shall be issued in accordance with the current rules and regulations promulgated by the highways and transportation commission and shall not be denied without good cause. Such rules and regulations shall be promulgated within twelve months after August 28, 1992, or the commission shall suspend the collection of the biennial inspection fees prescribed by section 226.550 until such rules are promulgated, and such rules may include authority to charge a reasonable fee for such permit. This section shall not apply if its implementation would have the effect of making Missouri be in noncompliance with requirements of Title 23, United States Code, Section 131.

(L. 1992 S.B. 652, A.L. 2002 H.B. 1196 merged with H.B. 1508)



Section 226.590 Matching funds--source.

Matching funds--source.

226.590. The state highways and transportation commission is authorized to use any funds, appropriated to it or received by it from other than the state road fund for matching federal funds or for other lawful purposes of sections 226.500 to 226.600.

(L. 1965 2d Ex. Sess. p. 900 § 10)



Section 226.600 Penalty.

Penalty.

226.600. Any person, firm, or corporation violating the provisions of sections 226.500 to 226.600 shall upon conviction be deemed guilty of a misdemeanor, and each day of violation shall be considered a separate offense.

(L. 1965 2d Ex. Sess. p. 900 § 12)



Section 226.650 Purpose of law.

Purpose of law.

226.650. The general assembly, for the purpose of promoting public safety, health, welfare, convenience, and enjoyment of highway travel and to preserve and enhance the natural scenic beauty of highways and adjacent areas, declares it to be in the public interest to regulate and restrict or prohibit the establishment, operation, and maintenance of junkyards in areas adjacent to the interstate and primary systems of highways in Missouri.

(L. 1965 2d Ex. Sess. p. 905 § 1)



Section 226.660 Definitions.

Definitions.

226.660. As used in sections 226.650 to 226.720, words or phrases mean:

(1) "Automobile graveyard" means any establishment, area, or place of business maintained, used, or operated for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or parts thereof;

(2) "Interstate system" means that portion of the national system of interstate and defense highways located within the boundaries of Missouri, as officially designated or as may be hereafter designated by the state highways and transportation commission with the approval of the Secretary of Commerce, pursuant to Title 23, United States Code, as amended;

(3) "Junk" means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste, or junked, dismantled, or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material;

(4) "Junkyard" means an establishment, area, or place of business maintained, operated, or used for the storing, keeping, buying, or selling of junk or for the operation of an automobile graveyard, garbage dump or sanitary fill;

(5) "Primary system" means that portion of the highways of this state officially designated by the state highways and transportation commission as being in the primary highway system as authorized by the constitution and laws of Missouri.

(L. 1965 2d Ex. Sess. p. 905 § 2)



Section 226.670 Licenses--fee.

Licenses--fee.

226.670. No person shall operate, establish, or maintain a junkyard, any portion of which is within one thousand feet of the nearest edge of the right-of-way of any interstate or primary highway, without obtaining a license from the state highways and transportation commission of Missouri. The state highways and transportation commission shall have authority to issue a license for the establishment, operation, and maintenance of junkyards within the limits established in the preceding section and shall charge an annual fee of ten dollars, payable in advance. All licenses shall expire on the first day of January following the date of issue and the commission may charge a pro rata part of the annual license fee for portions of a year. Licenses shall be renewed from year to year on payment of the license fee. Such fee shall be deposited in the highway fund and be expended by the state highways and transportation commission in the administration of provisions of sections 226.650 to 226.720.

(L. 1965 2d Ex. Sess. p. 905 § 3)



Section 226.680 Prohibited areas--exceptions.

Prohibited areas--exceptions.

226.680. No license shall be granted for the operation of a junkyard within one thousand feet of the nearest edge of right-of-way of any highway on the interstate or primary system except the following:

(1) Those screened by natural objects, plantings, fences, or other appropriate means so as to render them not visible from the traveled way of the highway involved;

(2) Those located within areas which are zoned for industrial use under authority of law;

(3) Those located within industrial areas determined by the state highways and transportation commission from actual land use to be industrial or commercial areas;

(4) Those not visible from the right-of-way of the interstate or primary system.

(L. 1965 2d Ex. Sess. p. 905 § 4)



Section 226.690 Preexisting junkyards--screening--removal.

Preexisting junkyards--screening--removal.

226.690. Any junkyard lawfully in existence on August 4, 1966, which is within one thousand feet of the nearest edge of the right-of-way and visible from the traveled roadway of any highway on the interstate or primary system shall be screened, if feasible, by the state highways and transportation commission so as to render it not visible from such highways. When the state highways and transportation commission shall determine that adequate screening of such junkyards is not economically feasible or possible, it is authorized to acquire by purchase, exchange, condemnation proceedings, or otherwise, all interests in land necessary to secure the relocation, removal, or disposal of junkyards involved and to pay for the relocation, removal, or disposal thereof. The commission may acquire such lands or interests in lands as is necessary to provide adequate screening of junkyards when it considers it to be in the best interest of the state.

(L. 1965 2d Ex. Sess. p. 905 § 5)



Section 226.700 Rules authorized--injunctive relief.

Rules authorized--injunctive relief.

226.700. The state highways and transportation commission shall have authority to promulgate reasonable rules and regulations to implement sections 226.650 to 226.720 and is authorized to enter into agreements with the United States Secretary of Commerce as provided by Title 23, United States Code, relating to the control of junkyards. The maintenance of the junkyard in violation of sections 226.650 to 226.720 is declared to be a nuisance, and the state highways and transportation commission may apply to the circuit court of any county in which such unlawful junkyard is located for an injunction to abate such nuisance.

(L. 1965 2d Ex. Sess. p. 905 § 6)



Section 226.710 Unlicensed junkyard--penalty.

Unlicensed junkyard--penalty.

226.710. Any person establishing, operating, or maintaining an unlicensed junkyard in violation of sections 226.650 to 226.720 is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than one hundred dollars. Any person violating the provisions of sections 226.650 to 226.720 shall have sixty days to correct the violation after proper notification. For the purposes of this section notification is deemed to be given when written notice, specifying the violation alleged, has been deposited in the United States registered mail, postage prepaid. Each day a junkyard is unlawfully maintained constitutes a separate offense.

(L. 1965 2d Ex. Sess. p. 905 § 7)



Section 226.720 Unscreened junkyards near state and county roads prohibited--penalty.

Unscreened junkyards near state and county roads prohibited--penalty.

226.720. 1. No junkyard shall be established, maintained or operated within two hundred feet of any other state or county road in this state unless such junkyard is fully screened from the state or county road by a permanent tight board or other screen fence not less than ten feet high, or of sufficient height to fully screen the wrecked or disabled automobiles or junk kept therein from the view of persons using the state or county road on foot or in vehicles in the ordinary manner, except that nothing in this section shall apply to any junkyard located in any incorporated town, village or city. The provisions of sections 226.650 through 226.710 shall not apply to this section except the definitions appearing in section 226.660.

2. Any person, firm or corporation who establishes, conducts, owns, maintains or operates a junkyard without complying with the provisions of this section shall, upon their first conviction, be guilty of a class C misdemeanor and shall be ordered to either remove the junk from the property or build a fence as described in this section. Any person, firm, or corporation who establishes, conducts, owns, maintains, or operates a junkyard without complying with the provisions of this section shall, upon their second or subsequent violation, be guilty of a class A misdemeanor and shall be ordered to either remove the junk from the property or build a fence as described in this section.

(L. 2002 S.B. 1086 & 1126, A.L. 2004 S.B. 1114, A.L. 2011 S.B. 187)



Section 226.750 Beautification, rest, recreational areas authorized.

Beautification, rest, recreational areas authorized.

226.750. The state highways and transportation commission is hereby authorized to acquire, maintain, and improve areas abutting interstate highways and other highways in the primary system bearing federal designations for the restoration, preservation, and enhancement of scenic beauty and for rest and recreational areas for accommodation of the traveling public.

(L. 1965 2d Ex. Sess. p. 907 § 1)



Section 226.760 Acquisition, condemnation authority.

Acquisition, condemnation authority.

226.760. The state highways and transportation commission may acquire such areas in fee, easement, or other interest as may be determined by the commission to be reasonably necessary to accomplish the purposes of sections 226.750 to 226.790. The acquisition may be by gift, purchase, exchange, or condemnation, and if the latter be necessary, it shall be carried out in the same manner as now provided by law for acquisition of right-of-way for state highways.

(L. 1965 2d Ex. Sess. p. 907 § 2)



Section 226.770 Authority to contract with public agencies for funds.

Authority to contract with public agencies for funds.

226.770. The state highways and transportation commission is authorized to enter into any necessary agreements, not involving any state funds, with the Secretary of Commerce or other public agency necessary to obtaining of available funds for the purposes described in Title 23, Sections 136 and 319, of the United States Code, as revised in 1965.

(L. 1965 2d Ex. Sess. p. 907 § 3)



Section 226.780 Expenditures limited to federal funds.

Expenditures limited to federal funds.

226.780. For the purposes set out in sections 226.750 to 226.790, no state funds shall be expended and all expenditures under such sections shall be limited to funds granted to the state by the federal government for such purposes.

(L. 1965 2d Ex. Sess. p. 907 § 4)



Section 226.790 Commercial facilities within rest or recreation areas prohibited.

Commercial facilities within rest or recreation areas prohibited.

226.790. The commission shall not operate any commercial facilities in any rest or recreation area.

(L. 1965 2d Ex. Sess. p. 907 § 5)



Section 226.792 U.S. Route 66, original roads and highways to be renamed "Route 66".

U.S. Route 66, original roads and highways to be renamed "Route 66".

226.792. All highways and roadways, and portions thereof, within this state which constituted the original United States Route 66, as determined by the Missouri department of transportation, shall be renamed "Route 66" along those portions which constituted the original United States Route 66 and no political subdivision shall designate such portions otherwise.

(L. 1998 H.B. 948 § 1)



Section 226.795 Scenic road, State Highway 19 designation, duties.

Scenic road, State Highway 19 designation, duties.

226.795. State highway 19 is hereby designated as a rustic and scenic road dedicated to enjoyment of the scenic beauty of the area of the state of Missouri adjoining that highway. The department of transportation may place suitable markings and informational signs along state highway 19. The department of transportation, the department of natural resources and the Mississippi River Parkway commission may cooperate in the designation of state highway 19 as a rustic and scenic road to protect and preserve a part of Missouri's transportation history, historic roads and cultures, recreational driving, beauty, trees, vegetation and wildlife heritage by developing protective standards for maintenance, preservation, identification and utilization of state highway 19.

(L. 1989 H.B. 420 § 1)



Section 226.796 U.S. Highway 66 designated historic highway--duties--costs, how paid.

U.S. Highway 66 designated historic highway--duties--costs, how paid.

226.796. United States Highway 66 is hereby designated as a historic highway. The department of transportation may place suitable markings and informational signs along United States Highway 66. Such signs shall consist of the usual United States highway sign with the words "Historic Route 66" printed on the face of the sign. The department shall not use state moneys for such signs, but may accept donations from private sources or federal grants to construct and erect signs described in this section.

(L. 1990 H.B. 1629 § 1)



Section 226.797 Scenic roads and highways system to be established--commission's powers and duties--counties or municipalities may make application, procedure to join or remove from scenic system.

Scenic roads and highways system to be established--commission's powers and duties--counties or municipalities may make application, procedure to join or remove from scenic system.

226.797. 1. The general assembly finds that certain roads and highways serve scenic and natural areas and that preserving, protecting, and enhancing such roads and highways for the benefit of the state of Missouri and improving the coordination between all levels of government in preserving such roads and highways is of importance to the people of the state, and that measures should be taken in order to provide a means and stimulus for coordinating the preservations, protection, enhancement, enjoyment, and utilization of such roads and highways.

2. The highways and transportation commission of the state of Missouri is authorized to create a state system of scenic byways in order to create and preserve rustic, historic or scenic roads and highways for vehicular, bicycle and pedestrian travel in unhurried, quiet and leisurely enjoyment; to protect and preserve a part of Missouri's transportation history, historic roads and cultures, recreational driving, beauty, trees, vegetation and wildlife by establishing protective standards for scenic byway design, access, maintenance, preservation, and identification, which will promote a continuous system of scenic byways for the public health and welfare.

3. Any county commission or the governing body of any municipality may apply to the Missouri highways and transportation commission for the designation of any road or highway, all or part of which is under its jurisdiction, as a scenic byway after a public hearing with at least a thirty-day prior notice. Unless the commission determines that the road or highway does not meet the standards for scenic byways established by the commission pursuant to this section the commission shall approve the application for designation of the road or highway as a scenic byway.

4. Any county commission or the governing body of any municipality may apply to the commission for the removal of any road or highway from the scenic byways system after a public hearing with at least a thirty-day prior notice. Unless opposed by a majority of the residents along the scenic byway or if the commission determines that the road or highway does not meet the standards for scenic byways established by the commission pursuant to this section the commission shall approve the application for removal of the road or highway from the scenic byways system.

5. Roads or highways submitted for designation or removal as scenic byways, which are under the joint jurisdiction of two or more municipalities, or one or more municipalities and one or more counties, or two or more counties may not be designated scenic byways or be withdrawn from the scenic byways system by the commission until the governing bodies of all affected municipalities and the county commissions of all affected counties approve of such designation or removal after public hearings with at least thirty-day prior notices.

6. The county commissions, the municipalities and the counties shall have the same authority over scenic byways as they possess over other roads or highways under their jurisdiction.

(L. 1990 H.B. 1207)



Section 226.798 Factors considered in designating a road or highway a scenic byway--rating system to be established.

Factors considered in designating a road or highway a scenic byway--rating system to be established.

226.798. 1. The highways and transportation commission shall consider, at a minimum, the following factors in designating a road or highway as a scenic byway:

(1) Highway design which preserves and protects the natural beauty or scenery of the area;

(2) Significant scenic, natural, historical, cultural or recreational resources in the area;

(3) Adequate land area to accommodate safe enjoyment of scenic attractions;

(4) Compatibility of the scenic byway with recreational, aesthetic and environmental management needs of the area; and

(5) Presence of existing protected areas near, or adjacent to, the scenic byway, such as national forests or federal or state park land.

2. The commission shall adopt a rating system to ensure that only roads and highways that display outstanding characteristics pursuant to the provision of subsection 1 of this section are designated as scenic byways as provided by the provisions of section 226.797.

(L. 1995 S.B. 212 § 226.799 subsecs. 1, 2)



Section 226.799 Procedure to designate a road or highway as scenic, publication--hearing--county or city in area affected to notify commission of approval or rejection, effect.

Procedure to designate a road or highway as scenic, publication--hearing--county or city in area affected to notify commission of approval or rejection, effect.

226.799. Prior to the designation of a road or highway as a scenic byway pursuant to the provisions of section 226.797, the commission shall provide written notice of its intent to designate the road or highway as a scenic byway to newspapers of general circulation in the area or areas affected and to the governing body of each county and each municipality that has jurisdiction over all or part of the road or highway. Within thirty days after receipt of such notice, the governing body of each such county or municipality shall conduct a public hearing on the matter. Within ninety days after the receipt of the notice from the commission, each such governing body of a county or municipality, after such hearing, shall approve or reject the proposed designation of the road or highway as a scenic byway and notify the commission of its approval or rejection of the proposed scenic byway. The commission shall only designate a portion of a road or highway as a scenic byway if the governing body of the county or municipality containing that portion of the road or highway approves the proposed scenic byway as prescribed in this section.

(L. 1995 S.B. 212 § 226.799 subsec. 3)



Section 226.800 Marking national historic trails with approved signs--donations.

Marking national historic trails with approved signs--donations.

226.800. 1. The department of transportation shall mark the primary routes of all national historic trails including, but not limited to, the Pony Express Trail, Trail of Tears, Lewis and Clark Trail, Mormon Trail, Santa Fe Trail, Oregon Trail, and California Trail in Missouri, as described in the respective National Park Service comprehensive management and use plans, when published and distributed for each of the trails, by placing official National Park Service approved signs in locations where the trails travel on public highways and cross public highways. In addition, the department of transportation shall at such time as it shall mark the Santa Fe Trail place suitable signs at appropriate locations recognizing the contributions of Franklin and Arrow Rock, Missouri, to the origins of the Santa Fe Trail.

2. The state highways and transportation commission may accept and administer gifts and donations to aid in obtaining suitable signs bearing the proper approved inscription.

(L. 1986 H.B. 907 § 1)



Section 226.801 Signs and outdoor advertising, rules and regulations.

Signs and outdoor advertising, rules and regulations.

226.801. 1. The commission may adopt rules to regulate or prohibit outdoor advertising in order to preserve scenic corridors adjacent to, and visible from, roads and highways designated as scenic byways pursuant to the provisions of section 226.797, except, that on-premise signs may be regulated, but not prohibited. Areas zoned commercial or industrial shall not be designated as scenic byways.

2. The commission may adopt rules to implement a program for the erection and maintenance of tourist-oriented directional signs within the right-of-way of scenic byways in the state. The tourist-oriented directional signs shall provide business identification and directional information for businesses, services, natural attractions and activities which, during a normal business season, derive the major portion of the income and visitors for the business or activity from motorists not residing in the immediate area of the business or activity. Tourist-oriented directional signs shall only be used on roads and highways designated as scenic byways under section 226.797.

(L. 1995 S.B. 212 § 226.799 subsecs. 4, 5)



Section 226.805 Interstate agency committee on special transportation created--members--powers and duties.

Interstate agency committee on special transportation created--members--powers and duties.

226.805. 1. There is hereby created the "Interagency Committee on Special Transportation" within the Missouri department of transportation. The members of the committee shall be: The assistant for transportation of the Missouri department of transportation, or his designee; the assistant commissioner of the department of elementary and secondary education, responsible for special transportation, or his designee; the director of the division of aging of the department of social services, or his designee; the director of the division of family services of the department of social services, or his designee; the deputy director for mental retardation/developmental disabilities and the deputy director for administration of the department of mental health, or their designees; the executive secretary of the governor's committee on the employment of the handicapped; and other state agency representatives as the governor deems appropriate for temporary or permanent membership by executive order.

2. The interagency committee on special transportation shall:

(1) Jointly designate substate special transportation planning and service areas within the state;

(2) Jointly designate a special transportation planning council for each special transportation planning and service area. The special transportation planning council shall be composed of the area agency on aging, the regional center for developmental disabilities, the regional planning commission and other local organizations responsible for funding and organizing special transportation designated by the interagency committee. The special transportation planning councils will oversee and approve the preparation of special transportation plans. Staff support for the special transportation planning councils will be provided by the regional planning commissions serving the area with funds provided by the department of transportation for this purpose;

(3) Jointly establish a uniform planning format and content;

(4) Individually and jointly establish uniform budgeting and reporting standards for all transportation funds administered by the member agencies. These standards shall be adopted into the administrative rules of each member agency;

(5) Individually establish annual allocations of funds to support special transportation services in each of the designated planning and service areas;

(6) Individually and jointly adopt a five-year planning budget for the capital and operating needs of special transportation in Missouri;

(7) Individually develop administrative and adopt rules for the substate division of special transportation funds;

(8) Jointly review and accept annual capital and operating plans for the designated special transportation planning and service areas;

(9) Individually submit proposed expenditures to the interagency committee for review as to conformity with the areas special transportation plans. All expenditures are to be made in accordance with the plans or by special action of the interagency committee.

3. The assistant for transportation of the Missouri department of transportation shall serve as chairman of the committee.

4. Staff for the committee shall be provided by the Missouri department of transportation.

5. The committee shall meet on such a schedule and carry out its duties in such a way as to discharge its responsibilities over special transportation expenditures made for the state fiscal year beginning July 1, 1989, and all subsequent years.

(L. 1988 S.B. 676 § 1)



Section 226.808 Duties of department to assist and furnish--staff for committee--annual report, content.

Duties of department to assist and furnish--staff for committee--annual report, content.

226.808. The Missouri department of transportation shall:

(1) Provide staff assistance to the coordinating council on special transportation and interagency committee on special transportation;

(2) In cooperation with the coordinating council and interagency committee prepare an annual inventory of rural and special transportation services and needs and report to the governor and general assembly;

(3) Provide technical assistance to local agencies designated to prepare area special transportation plans and direct and supervise the preparation of the area special transportation plans with funds appropriated for that purpose.

(L. 1988 S.B. 676 § 2)



Section 226.900 Goals and reports on minority employment, training and use of minority-owned construction companies.

Goals and reports on minority employment, training and use of minority-owned construction companies.

226.900. The commission shall develop specific goals for minority employment and training and the use of minority-owned construction companies. The commission shall annually provide a report to the general assembly on or before June fifteenth of each year. The report shall, at a minimum, provide detailed information which indicates the progress made in achievement of the specific goals established under this section.

(L. 1993 1st Ex. Sess. H.B. 2 § 1)

Effective 9-30-93



Section 226.905 Contract requirements for use of minority-owned construction companies on projects with federal funding.

Contract requirements for use of minority-owned construction companies on projects with federal funding.

226.905. A minimum of ten percent of all contracts entered into by the Missouri highways and transportation commission in the design and construction of projects financed in whole or in part with federal funds shall be entered into with minority-owned construction companies or businesses. If there are not a sufficient number of qualified minority business enterprises in a geographic area to meet the ten percent goal established in this section, then the contract recipient shall make a good faith effort to solicit and use subcontracts with minority business enterprises located within reasonable proximity to the geographic area in order to meet the ten percent goal established in this section or increase minority business enterprise participation in other projects.

(L. 1993 1st Ex. Sess. H.B. 2 § 2)

Effective 9-30-93



Section 226.907 Minority-owned construction companies not required, when.

Minority-owned construction companies not required, when.

226.907. 1. The provisions of sections 226.900 and 226.905 shall not apply to any contracts necessitated by damage inflicted in the flood of 1993.

2. If the report required by section 226.900 certifies that the ten percent goal has been achieved, the provisions of section 226.905 and this section dealing with minority-owned construction companies shall become null and void.

(L. 1993 1st Ex. Sess. H.B. 2 § 3)

Effective 9-30-93



Section 226.910 Contract requirements not in compliance with federal law to be null and void.

Contract requirements not in compliance with federal law to be null and void.

226.910. If the United States Secretary of Transportation determines that sections 226.900 to 226.907 have the effect of placing the state of Missouri in noncompliance with any federal constitutional, statutory or regulatory provision that would result in the loss of any federal aid funds to the Missouri highways and transportation commission, then sections 226.900 to 226.907 shall be null and void.

(L. 1993 1st Ex. Sess. H.B. 2 § 4)

Effective 9-30-93



Section 226.950 Definitions.

Definitions.

226.950. As used in sections 226.950 to 226.973, the following words and phrases mean:

(1) "City", any incorporated city, town, village or municipality of the state of Missouri;

(2) "Commission", the state highways and transportation commission;

(3) "Corridor map", a legal description of the metes and bounds of the area within a highway corridor, tied to an existing or reestablished government corner, and accompanied by a county map showing the general location of the highway corridor. The legal description shall govern in the case of any inconsistency with the corridor drawn on the map;

(4) "County", any county of the state of Missouri;

(5) "Highway corridor", the area projected to be needed as right-of-way for the construction and maintenance of a future new or relocated state highway, as determined by the commission;

(6) "Regulatory authority", any city or county governmental entity within a county of the first or second classification, or a county containing any part of a lake having a shoreline of one hundred miles or more in length, which zones or regulates the use of land, approves plats of proposed subdivisions or other real property development, establishes and regulates setback lines from highways, grants zoning variances or exceptions, or which issues building or construction permits.

(L. 1995 S.B. 212, A.L. 1998 H.B. 1596)



Section 226.952 Approved location of highway corridor, certified copy of corridor map filed where--requirements prior to filing.

Approved location of highway corridor, certified copy of corridor map filed where--requirements prior to filing.

226.952. 1. Whenever the commission has approved the location of the highway corridor of a new or relocated state highway it may file a certified copy of a corridor map with each regulatory authority having jurisdiction over any portion of the property contained within the highway corridor, and with the recorder of deeds in every county in which a portion of the highway corridor is located.

2. The commission shall not file or record a corridor map in any county or city without first advertising and conducting a public hearing to learn of any objections that the residents and any appropriate regulatory authorities may have to the proposed location of the highway corridor. The commission shall consult with all regulatory authorities having jurisdiction over the property contained within the proposed highway corridor regarding the appropriate location of such highway corridor. In areas within the boundaries of a metropolitan planning organization, as designated under 23 U.S.C. 134, the location of a proposed highway corridor shall be selected by the commission in cooperation with the metropolitan planning organization for the area. At least thirty days prior to holding this hearing, the commission shall send a notice of the hearing by certified mail, addressed to the owner of record of each parcel crossed by or within the highway corridor, at the address shown for such owner on the county tax records.

(L. 1995 S.B. 212 § 226.952 subsecs. 1, 2)



Section 226.955 Revision of corridor map, procedure--commission to dispose of property if highway not constructed within ten years.

Revision of corridor map, procedure--commission to dispose of property if highway not constructed within ten years.

226.955. Any corridor map filed pursuant to sections 226.952 to 226.957 may be revised from time to time by filing with the same regulatory authorities and county recorders who received the prior corridor map, in the manner set forth in sections 226.952 to 226.957, certified copies of an amended corridor map indicating any changes to be made in the location of the highway corridor. In the event that the commission fails to initiate construction on any portion of the new or relocated highway which was to be located within the approved corridor within ten years after the original copy of the corridor map is filed under sections 226.952 to 226.957, the commission shall, in accordance with section 226.967, dispose of any property acquired by the commission within the approved corridor.

(L. 1995 S.B. 212 § 226.952 subsec. 3, A.L. 1998 H.B. 1596, A.L. 1999 S.B. 152)



Section 226.957 Exceptions to highway corridor law--fee to be paid to city or county on filing of corridor map by commission.

Exceptions to highway corridor law--fee to be paid to city or county on filing of corridor map by commission.

226.957. 1. Sections 226.952 to 226.957 shall not apply to, and the commission shall not attempt to file or record corridor maps in those areas of the state having no regulatory authority.

2. Sections 226.952 to 226.957 shall not apply to, and the commission shall not file or record a corridor map for a highway corridor of a new or relocated state highway project funded with state funds and without any federal funds.

3. In order to compensate a regulatory authority for the activities required under sections 226.950 to 226.973, the commission shall pay a filing fee in the sum of two hundred and fifty dollars to the regulatory authority when a corridor map or a revised corridor map is filed with the regulatory authority.

4. Sections 226.952 to 226.957 shall not apply to, and the commission shall not file or record a corridor map for, a highway corridor for a new or relocated state highway to be located within an area which is already developed at or near its maximum use with commercial, industrial or residential structures.

(L. 1995 S.B. 212 § 226.952 subsecs. 4 to 7)



Section 226.959 Applications and requests by landowners on land abutting or in corridor, copies to be furnished to commission.

Applications and requests by landowners on land abutting or in corridor, copies to be furnished to commission.

226.959. Whenever a corridor map or any amendment thereto has been filed by the commission pursuant to sections 226.950 to 226.973, each affected regulatory authority shall refer to the commission a copy of any of the following when it is received, with respect to any lot, tract or parcel of land which abuts or is located wholly or partially within the highway corridor:

(1) An application or request for a building permit for the construction of a new commercial, industrial or residential building or an increase in the square footage of an existing commercial or industrial building;

(2) An application or request for a zoning change, variance or exception;

(3) An application or request to approve a subdivision plat or plat of other proposed development; or

(4) An application or request for a modification of existing setback lines from highways.

(L. 1995 S.B. 212 § 226.954 subsec. 1)



Section 226.961 Applications or requests not to be approved by city or county without commission approval--procedure.

Applications or requests not to be approved by city or county without commission approval--procedure.

226.961. 1. A city or county regulatory authority shall not approve any application or request described in sections 226.959 to 226.967 concerning property abutting or within a highway corridor without the concurrence of the commission until at least forty-five days have elapsed after the commission received the application or request, unless the regulatory authority has received a notice of concurrence in the application or request from the commission.

2. Within the forty-five-day period, the commission by written notice to the regulatory authority and the property owner may concur in the application or request, may recommend that the approval of the application or request be conditioned upon certain modifications or limits set forth in the notice, or may give notice of probable intent to acquire the whole or any part of the subject property which is within the highway corridor.

3. If the commission concurs in the application or request, the regulatory authority shall be free to act upon the application in such manner as may be provided by law.

(L. 1995 S.B. 212 § 226.954 subsecs. 2 to 4)



Section 226.963 Approval by commission may be conditioned upon modification or limits--rejection by city, county or landowner procedure.

Approval by commission may be conditioned upon modification or limits--rejection by city, county or landowner procedure.

226.963. If the commission recommends that the approval of the application or request be conditioned upon special modifications or limits, either the regulatory authority or the applicant property owner may reject the conditions, and written notice of this rejection shall be served upon the commission and the regulatory authority or applicant by personal delivery or certified mail. In the event the conditions requested by the commission are rejected, the commission shall be deemed to have given notice of probable intent to acquire the whole or any part of the subject property which is within the highway corridor on the date it received the written notice of rejection of its conditions, and no action shall be taken by the regulatory authority to approve the application or request at that time.

(L. 1995 S.B. 212 § 226.954 subsec. 5)



Section 226.965 Commission not concurring with application or request may acquire property--notice of intent, procedure.

Commission not concurring with application or request may acquire property--notice of intent, procedure.

226.965. If the commission does not concur in the application or request, and determines that it may wish to acquire the property or any portion of it before action is taken upon the application or request, it shall serve written notice on the regulatory authority and the property owner of its probable intent to acquire the subject property within the forty-five-day period provided, and no action shall be taken by the regulatory authority to approve the application or request at that time.

(L. 1995 S.B. 212 § 226.954 subsec. 6)



Section 226.967 Notice of intent to acquire by commission, procedure, time limitation, effect--corridor location changes or failure to start construction, prior property owner first refusal to reacquire property at cost.

Notice of intent to acquire by commission, procedure, time limitation, effect--corridor location changes or failure to start construction, prior property owner first refusal to reacquire property at cost.

226.967. From the date the commission gives notice of probable intent to acquire the whole or any part of the subject property which is within the highway corridor, or is deemed to have given such notice, the regulatory authority shall take no action to approve the property owner's application or request for a further period of one hundred twenty days. If the commission does not acquire, agree to acquire, or commence an action in circuit court to condemn the property within this one hundred twenty-day period, the regulatory authority shall then be free to act upon the pending application in such manner as may be provided by law. If the location of a corridor is changed after property is acquired by the commission or the commission fails to initiate construction within ten years after a certified copy of the corridor map is filed under sections 226.952 to 226.957, the person from whom the property was acquired shall have the right of first refusal to reacquire the property at a cost of not more than the compensation paid by the commission to such person for the property.

(L. 1995 S.B. 212 § 226.954 subsec. 7, A.L. 1998 H.B. 1596)



Section 226.969 Recorder of deeds not to record plat, or city or county issue building permits, until commission has time to act on request or agreement to acquire.

Recorder of deeds not to record plat, or city or county issue building permits, until commission has time to act on request or agreement to acquire.

226.969. 1. No recorder of deeds shall record any plat for a subdivision or other real property development when either the property owner, or a regulatory authority, or both, has not complied in full with the provisions of sections 226.950 to 226.973.

2. No regulatory authority shall issue any building permit for the construction of a new commercial, industrial or residential building or an increase in the square footage of an existing commercial or industrial building, approve a subdivision or other plat, or zone, rezone, or grant a zoning variance or exception for any real property which is within a corridor map that has been properly filed and recorded, until the commission has been given the required time to act on the application or request and if appropriate, to acquire, agree to acquire or commence a condemnation action on any part of the subject property.

(L. 1995 S.B. 212 § 226.956)



Section 226.971 Violations, authority of commission to bring actions in circuit court--restoration of property to its original condition by court order--acts in violation to be unenforceable.

Violations, authority of commission to bring actions in circuit court--restoration of property to its original condition by court order--acts in violation to be unenforceable.

226.971. 1. The commission may institute any action it deems necessary in the circuit courts of this state to prevent a violation of any provision of sections 226.950 to 226.973, or to undo any action taken in violation of sections 226.950 to 226.973. The commission may obtain a court order to stop any construction in violation of sections 226.950 to 226.973. If the commission acquires the property upon which development has occurred in violation of sections 226.950 to 226.973, the court shall order the property returned to its original condition prior to the commencement of the construction at the property owner's expense and without charge or cost to the commission.

2. Any action taken by a regulatory authority or recorder of deeds in violation of sections 226.950 to 226.973 shall be void and unenforceable.

(L. 1995 S.B. 212 § 226.958)



Section 226.973 Cities and counties to have authority to take actions to preserve and enforce highway corridor.

Cities and counties to have authority to take actions to preserve and enforce highway corridor.

226.973. 1. Nothing in sections 226.950 to 226.973 shall be construed to prohibit or limit the ability of any regulatory authority from incorporating a highway corridor into its master plan, zoning ordinances or regulations, or to adjust setback lines from highways accordingly, or from taking any lawful action that may be within the scope of its jurisdiction to preserve, protect and enforce the highway corridor.

2. Nothing in sections 226.950 to 226.973 shall be deemed to limit or restrict the general authority of the commission to purchase or condemn fee simple or such lesser title or interest in real property for right-of-way or other authorized purposes.

(L. 1995 S.B. 212 § 226.960)



Section 226.975 Commission not required to file plans.

Commission not required to file plans.

226.975. In order to enable the commission to acquire property to preserve a corridor for future highway construction under the provisions of sections 226.950 to 226.973, the commission shall not be required to file detailed plans of the future highway construction with the county clerk as required by section 227.050.

(L. 1996 H.B. 876 § 4, A.L. 1998 H.B. 1596)



Section 226.1115 Property removed from roadway to be taken to shoulder or berm of roadway.

Property removed from roadway to be taken to shoulder or berm of roadway.

226.1115. If the department of transportation removes property from any roadway of this state pursuant to section 304.155, such property shall be immediately taken to the shoulder or berm of the roadway, and the department employees shall not use a wrecker, tow truck or roll-back in the removal process.

(L. 2002 H.B. 1270 and H.B. 2032)






Chapter 227 State Highway System

Section 227.010 Definitions.

Definitions.

227.010. The definitions of the terms "civil subdivision", "commission", "commissioner", "engineer", "municipality", "state highway" and "hard-surfaced road" as provided by section 226.010 shall apply to such terms as used in this chapter.

(RSMo 1939 § 8741, A. 1949 S.B. 1074)

Prior revision: 1929 § 8093



Section 227.020 Creating and establishing state highway system of hard-surfaced roads and describing routes in and through different counties.

Creating and establishing state highway system of hard-surfaced roads and describing routes in and through different counties.

227.020. There is hereby created and established a statewide connected system of hard-surfaced public roads extending into each county of the state, which shall be located, acquired, constructed, reconstructed, and improved and ever after maintained as public roads, and the necessary grading, hard-surfacing, bridges and culverts therefor shall be constructed by the state of Missouri. Such statewide connected system of hard-surfaced roads shall be known as the "state highway system", and shall consist of highways along the following described routes:

Adair County -- Beginning at the Adair-Sullivan County line, west of Novinger, thence east and south through Novinger, Kirksville and Brashear to the Adair-Knox County line. Beginning at the Adair-Schuyler County line, north of Sublette, thence south to Kirksville, thence south and east through Millard to the Adair-Macon County line near LaPlata.

Andrew County -- Beginning at the Nodaway-Andrew County line, thence south through Savannah to the Buchanan-Andrew County line, just north of St. Joseph. Beginning at the Holt-Andrew County line, at the state ferry crossing, thence east a distance of approximately six miles to a point connecting with the north and south state road near Savannah. Beginning at a point on the north and south state road near Rosendale, thence north and east through Rosendale, Rea and Whitesville to the Gentry County line west of King City. Beginning at a point on the DeKalb-Andrew County line near Union Star, thence south and west through Rochester and Avenue City to the Andrew-Buchanan County line near St. Joseph.

Atchison County -- Beginning at the Holt-Atchison County line east of Milton, thence north and west to Fairfax, thence north to Tarkio, continuing due north to the Iowa state line. Beginning at Tarkio, thence east to the Nodaway-Atchison County line, west of Burlington Junction. Beginning on the north and south state road south of Tarkio, thence west via Rockport to Phelps City. Beginning at Rockport, thence in a northerly direction to the Iowa state line.

Audrain County -- Beginning at the Audrain-Randolph County line, near Clark, thence southeast to the Audrain-Boone County line and along said county line to a point north of Centralia. Beginning at the Audrain-Boone County line east of Centralia, thence south and east through Thompson and Mexico to the Audrain-Montgomery County line near the Burlington railroad. Beginning at the Audrain-Monroe County line, thence southeast to Mexico, thence southwest to the Audrain-Callaway County line north of Auxvasse. Beginning at the Audrain-Pike County line, east of Vandalia, thence west to Vandalia, Farber and Laddonia, thence south to Laddonia, to connect with the state road north of Martinsburg.

Barry County -- Beginning at the Newton-Barry County line, thence in a northeasterly direction to Monett, thence north to the county line and along the county line for a short distance between Lawrence and Barry counties. Beginning at Monett, thence south to Cassville and southwest and southeast through Seligman to the Arkansas-Missouri state line. Beginning at the Newton-Barry County line, thence east and south to Wheaton, thence east and south to Exeter, thence east into Cassville, from Cassville northeast to Barry-Stone County line west of Galena.

Barton County -- Beginning at the Vernon-Barton County line, thence south through Lamar to the Jasper-Barton County line. Beginning at the Missouri-Kansas state line, thence east through Lamar, continuing east to near the Dade County line, thence south and east through Golden City to the Dade-Barton County line.

Bates County -- Beginning at the Cass-Bates County line, thence south through Adrian, Butler and Rich Hill to the Vernon-Bates County line. Beginning at the Kansas-Missouri state line, thence east through Amoret and Butler to the St. Clair-Bates County line, near the northwest corner of St. Clair County.

Benton County -- Beginning at the Pettis-Benton County line near Ionia, south through Lincoln and Warsaw, thence southeast through Dell and Fristoe to the Hickory-Benton County line, just north and west of Cross Timbers. Beginning on the north and south road two miles south of Ionia, thence east through Cole Camp to the Morgan-Benton County line.

Bollinger County -- Beginning at the Bollinger-Wayne County line at Ivey Ford, thence north and east through Marble Hill to the Bollinger-Cape Girardeau County line, west of Jackson. Beginning at Dongola, thence southeast to Bollinger-Stoddard County line. Beginning at Marble Hill, thence in a northerly direction to Patton, at which point the road forks, one extending to the Bollinger-Perry County line near Alliance, and the other to the Bollinger-Madison County line east of Fredericktown. Beginning at Marble Hill, thence south to a point near Dongola, thence in a southwesterly direction to Stoddard County line near Puxico.

Boone County -- Beginning on the Missouri river at Rocheport, thence east through Columbia to the Callaway-Boone County line west of Millersburg. Beginning at the Randolph-Boone County line near the southeast corner of Randolph County, thence south through Columbia, thence south and southeast to the Callaway-Boone County line near the Missouri River. Beginning just north of Centralia on the Audrain-Boone County line, thence south and east via Centralia to the Boone-Audrain County line.

Buchanan County -- Beginning at the Andrew-Buchanan County line, thence south to St. Joseph. Beginning at St. Joseph, thence in a southwesterly direction to the Missouri River, at Atchison, Kansas, also one prong southeast to Platte County line. Beginning at St. Joseph, thence south through Faucett to the Platte-Buchanan County line. Beginning at St. Joseph, thence east to the DeKalb-Buchanan County line. Beginning at St. Joseph, thence in a southeasterly direction to the Clinton-Buchanan County line. Beginning at St. Joseph, thence north and east to the Andrew County line.

Butler County -- Beginning at the Butler-Wayne County line near Hendrickson, thence south and east to Poplar Bluff, thence south and west to Neelyville, thence to the Missouri-Arkansas line. Beginning at the Butler-Ripley County line near Fairdealing, thence easterly a distance of approximately six and one-half miles to the road above described. Beginning at Poplar Bluff, thence easterly to the Butler-Stoddard County line. Beginning at the Butler-Carter County line near Elsinore, thence south and east through Poplar Bluff to the Butler-Dunklin County line near the southern boundary of the County, near DeKin ferry.

Caldwell County -- Beginning at the Clinton-Caldwell County line, near the northeast corner of Clinton, thence east, crossing the north part of Caldwell County to the Caldwell-Livingston County line, near the northeast corner of Caldwell County. Beginning at the Daviess-Caldwell County line, thence south through Hamilton and Kingston, to the Caldwell-Ray County line.

Callaway County -- Beginning at the Callaway-Boone County line near Millersburg, thence south and east through Millersburg to Fulton, thence north and east through Calwood to Williamsburg to the Callaway-Montgomery County line. Beginning at Fulton, thence south and west through New Bloomfield to South Cedar City. Beginning at the Callaway-Audrain County line north of Auxvasse, thence south and west through Auxvasse to Fulton. Beginning at the Boone-Callaway County line near the Missouri River, thence southeast to South Cedar City.

Camden County -- Beginning at the Dallas-Camden County line, thence north and northeast through Branch, Macks Creek, Linn Creek and Zebra to the Miller-Camden County line. Beginning at the Morgan-Camden County line near Hurricane Deck, thence south through Linn Creek to the Laclede-Camden County line.

Cape Girardeau County -- Beginning at the Cape Girardeau-Perry County line, thence south and east through Jackson to Cape Girardeau, thence south to the Scott County line. Beginning at Jackson, thence in a southwesterly direction to the Cape Girardeau-Bollinger County line. Beginning at Jackson, thence south by way of Gordonville to Dutchtown and Delta, thence to the Cape Girardeau-Stoddard County line near the western boundary of Cape Girardeau County. Beginning at Cape Girardeau, thence southwest to Dutchtown.

Carroll County -- Beginning at the Ray-Carroll County line, thence in a northeasterly direction through Carrollton, to the Carroll-Chariton County line. Beginning at the Livingston-Carroll County line, thence south through Tina to Carrollton. Beginning at Carrollton, thence south to Missouri River at Waverly.

Carter County -- Beginning at the Carter-Shannon County line west of Fremont, thence east and north through Fremont and Van Buren to the Carter-Reynolds County line near Garwood. Beginning at the Carter-Reynolds County line near Garwood, thence in a southeasterly direction through Elsinore to the Carter-Butler County line. Beginning at the Carter-Ripley County line south of Grandin, thence in a northerly direction on through Grandin to Hunter, to the road last described above at Kirtz Corner.

Cass County -- Beginning at the Jackson-Cass County line north of Belton, thence to Belton and southeast to Harrisonville via Peculiar, thence south to the Bates-Cass County line via Archie. Beginning at the Jackson-Cass County line north of Pleasant Hill, thence south and east through Pleasant Hill to the Johnson-Cass County line. Beginning at Harrisonville, thence north to Pleasant Hill. From Harrisonville north to the Cass-Jackson County line.

Cedar County -- Beginning at El Dorado Springs, thence north to the St. Clair-Cedar County line. Beginning again at the Vernon-Cedar County line west of El Dorado Springs, thence east to El Dorado Springs, thence in a southeasterly direction through Stockton to the Polk-Cedar County line, west of Fairplay. Beginning at Stockton, thence south and west on the Greenfield road to the Dade County line.

Chariton County -- Beginning at the Chariton-Carroll County line, west of Brunswick thence easterly through Brunswick, Keytesville and Salisbury, to the Chariton-Randolph County line. Beginning at the Chariton-Linn County line, near Marceline, thence south and east to Keytesville. From Keytesville south to Glasgow.

Christian County -- Beginning at the Lawrence-Christian County line, near the southwest corner of Christian County, thence in a northeasterly direction through Billings to the Greene-Christian County line. Beginning at the Greene-Christian County line, thence south to Ozark and southwest to the Christian-Stone County line, near the intersection of Stone, Taney and Christian counties. Beginning at Ozark, thence east to the Douglas-Christian County line via Sparta. Beginning at Ozark, thence in a westerly direction, via Clever and Nixa to Billings.

Clark County -- Beginning at the Clark-Scotland County line, thence east and south through Luray, Kahoka and Wayland to Alexandria. Beginning at the Missouri-Iowa state line near Athens, thence south and east to Wayland. Beginning at Wayland, thence south and east to Lewis-Clark County line.

Clay County -- Beginning at the Clay-Clinton County line, near Trimble, thence south through Smithville, Nashua, and North Kansas City, also a prong near south end in westerly direction connecting with state road in Platte County. Beginning at the Ray-Clay County line, thence in a southwesterly direction through Excelsior Springs, Liberty and North Kansas City. Beginning at Nashua, thence west to the Platte-Clay County line.

Clinton County -- Beginning at the Clay-Clinton County line south of Trimble, thence north through Trimble and Grayson, one prong going east to Plattsburg and one prong north and west to the Buchanan-Clinton County line. Beginning at Plattsburg, thence in a southeasterly direction to Lathrop. Beginning at Plattsburg, thence northeast to Perrin and north to the east and west state road near the DeKalb-Clinton County line.

Cole County -- Beginning at the Moniteau-Cole County line, thence east through Centertown and Jefferson City to the Osage County line at Huber's Ferry. Beginning at Jefferson City, thence southwest via Brazito to the Miller-Cole County line near Eugene. Beginning at Cole-Miller County line, thence north via Eugene to connect with state road north of Eugene.

Cooper County -- Beginning at the Saline-Cooper County line near the Missouri River, south of Arrow Rock, thence south and east through Lamine and Boonville to the Missouri River east of Boonville near Rocheport. Beginning at Boonville, thence southwest and south via Bellair to the Cooper-Moniteau County line near the Moniteau-Morgan County line.

Crawford County -- Beginning at the Phelps-Crawford County line, northeast of St. James, thence northeast via Cuba, Leasburg and Bourbon to the Franklin-Crawford County line near Sullivan. Beginning at Cuba, thence southeast via Steelville to Cherryville, thence southeast along the Cherryville-Davisville County road to the intersection of the Davisville-Sligo road, thence following the Davisville-Sligo road in a southwest direction to the Dent-Crawford County line. Beginning at Steelville, thence east to the Washington-Crawford County line, connecting with the east and west road in Washington County.

Dade County -- Beginning at the Barton-Dade County line near Golden City, thence east and north to Greenfield, thence east through Polk township, thence south to Everton, thence south and east to the Greene-Dade County line. Beginning at Greenfield, thence north to the Cedar County line. Beginning at Greenfield, thence south via South Greenfield and Pennsboro to Lawrence-Dade County line.

Dallas County -- Beginning near the northwest corner of Dallas County on the Hickory-Dallas County line, thence via Urbana and Louisburg in a southeasterly direction to Buffalo, thence south via Olive to Goss school house, thence west and south to Greene-Dallas County line. Beginning at Buffalo, thence in a northeasterly direction to the Dallas-Camden County line. Beginning at Buffalo, thence west to the Dallas-Polk County line.

Daviess County -- Beginning at the DeKalb-Daviess County line, near the southwest corner of Daviess County, thence in a northeasterly direction through Winston, Altamont, Gallatin and Jamesport, to the Grundy-Daviess County line. Beginning at Gallatin, thence south to the Daviess-Caldwell County line. Beginning at the Daviess-Harrison County line, north to Pattonsburg, thence in a southerly direction through Pattonsburg to Altamont. Beginning at the DeKalb-Daviess County line, near Weatherby, thence south and east to a point on the state road near Winston.

DeKalb County -- Beginning at the Buchanan-DeKalb County line, thence in an easterly direction to the Clinton-DeKalb County line. Beginning at the Buchanan-DeKalb County line, thence in a northeasterly direction through Clarksdale, Maysville and Weatherby to the Daviess-DeKalb County line. Beginning at the Gentry-DeKalb County line, near King City, thence south to Clarksdale. Beginning at the DeKalb-Gentry County line, near King City, on the north and south state road in DeKalb County, thence south and west through Union Star to the Andrew County line. Beginning at the DeKalb-Daviess County line, near the southwest corner of Daviess County, thence south and west to the DeKalb County line at Cameron.

Dent County -- Beginning at the Texas-Dent County line, northeast of Licking, thence in a northeasterly direction, through Ranger and Salem to Sligo, thence east to Crawford-Dent County line connecting with the Sligo-Davisville County road west of Cherryville. Beginning at Salem, thence in an easterly direction by way of Stone Hill and Hawes Mill to the Iron-Dent County line southwest of Bixby. Beginning at Salem, thence in a southeasterly direction to the Shannon-Dent County line, connecting with the north and south state road in Shannon County.

Douglas County -- Beginning at the Wright-Douglas County line, south of Mansfield, thence in a southwesterly direction to Ava, thence in a southeasterly direction to the Douglas-Ozark County line. Beginning at Ava, thence in a northwesterly direction to the Christian-Douglas County line via Tigris. From Ava southeast to Howell-Douglas County line, just west of Siloam Springs.

Dunklin County -- Beginning at the Dunklin-Stoddard County line at the northeast corner of Dunklin County, thence southwest through Malden, Clarkton, Kennett, Caruth, Senath and Cardwell to the Missouri-Arkansas state line at Hopkins River bridge. Beginning at the Dunklin-Butler County line, thence south and east through Campbell and Holcomb to the road described above. Beginning at the Missouri-Arkansas state line west of Kennett, thence easterly through Kennett to the Dunklin-Pemiscot County line.

Franklin County -- Beginning at the Gasconade-Franklin County line near Rosebud, thence north and east through Gerald, Leslie, Union and Villa Ridge to the Franklin-St. Louis County line. Beginning at Washington, thence south and east to Villa Ridge. A distance of ten miles, connecting with the above described road. Beginning at Union, thence south and east to St. Clair, thence south and west through Stanton and Sullivan to the Franklin-Crawford County line. Beginning at St. Clair, thence south and east through Lonedell to the Franklin-Jefferson County line near Grubville.

Gasconade County -- Beginning at the Gasconade-Osage County line near Mt. Sterling, thence easterly through Mt. Sterling to Drake, thence south and east to Rosebud, thence northeast to the Gasconade-Franklin County line. Beginning at Hermann, thence in a southerly direction to Drake. Beginning at Rosebud, thence south and west through Owensville and Bland to the Gasconade-Osage County line near Belle.

Gentry County -- Beginning at King City, thence north to Stanberry, thence east through Albany to the Harrison-Gentry County line, near New Hampton. Beginning at the Worth-Gentry County line, thence south to the east and west road west of Albany, 11.2 miles. Beginning at the Nodaway-Gentry County line, thence east one-half mile, thence south to the Wabash railroad, thence parallel the Wabash railroad south of east to Stanberry, 4.3 miles. Beginning at the Andrew-Gentry County line, thence east to King City. Beginning at Albany, thence south to Evona.

Greene County -- Beginning at the Christian-Greene County line near Billings, thence in a northeasterly direction and east direction to Springfield, thence in a northeasterly direction to the Webster-Greene County line. Another prong beginning at the Lawrence-Greene County line, thence in an easterly direction connecting with the above road west of Springfield. Beginning at Springfield, thence southeast through Galloway to the Christian-Greene County line. Another prong beginning on the above road just south of Galloway, thence east to the Webster-Greene County line near Rogersville. Beginning at the Dade-Greene County line, thence in a southeasterly direction connecting with the state road, west of Springfield. Beginning at the Polk-Greene County line, thence south to Springfield. Beginning at the Dallas-Greene County line, thence southwest to Springfield. Beginning at the Lawrence-Greene County line, thence east connecting with the state road west of Republic.

Grundy County -- Beginning at the Grundy-Daviess County line, thence in a northeasterly direction through Edinburg, Trenton and Galt to the Grundy-Sullivan County line. Beginning at the Mercer-Grundy County line, thence south through Spickard, Tindall and Trenton to the Livingston County line.

Harrison County -- Beginning at the Iowa-Missouri state line, thence south to Bethany, one prong running west to the Gentry-Harrison County line by way of New Hampton and the other running south to Harrison-Daviess County line. Beginning at Bethany, thence in a northeasterly direction to the Mercer-Harrison County line. Beginning south of Bethany, at the end of the south prong of the above road, and continuing southwestwardly to the Daviess-Harrison County line.

Henry County -- Beginning at the Johnson-Henry County line near Post Oak, thence south through Shawnee Mound, Clinton and Deepwater to the St. Clair-Henry County line. Beginning at Clinton, thence northeast to Windsor via Lewis and Calhoun. Beginning at Windsor, thence west and north to the Johnson-Henry County line. Beginning at the St. Clair-Henry County line near the northwest corner of St. Clair County, thence north to Montrose and east to Deepwater, on the north and south road in Henry County.

Hickory County -- Beginning at the Benton-Hickory County line, thence southeast and south through Cross Timbers and Preston to the Dallas-Hickory County line at the northwest corner of Dallas County. Beginning at Preston, thence west through Hermitage, Wheatland and Weaubleau to the St. Clair-Hickory County line east of Collins. Beginning on east and west road between Weaubleau and Wheatland, thence north to Benton-Hickory County line via Quincy.

Holt County -- Beginning at the Atchison-Holt County line, near Milton, thence south to a point east of Craig, where the road forks, one fork going to Craig and the other continuing in a southeasterly direction to Mound City. (One prong through Mound City southwest of Bigelow.) From Mound City east about five miles to the Gibson Corner, thence south to Oregon. (One prong extending from the north and south road from the Gibson Corner to Oregon, east to New Point.) (One prong from Oregon west to Forest City.) From Oregon east and south to the Andrew-Holt County line at the state ferry. Beginning at the northeast corner of Holt County, on the Nodaway-Holt County line, thence south through Maitland to a point directly east of Mound City, thence west to a point connecting with the Mound City-Oregon state road.

Howard County -- Beginning on the Missouri River at Glasgow, thence east and southeast through Fayette to the Howard-Boone County line at Rocheport. Beginning at the Randolph-Howard County line at Roanoke, thence south through Armstrong to the above mentioned road northwest of Fayette. Beginning at Fayette, thence south to the Missouri River at Boonville via New Franklin.

Howell County -- Beginning at the Texas-Howell County line, thence southeast through Willow Springs and West Plains to the Howell-Oregon County line near Koshkonong. Another prong beginning at Willow Springs, thence east through Mountain View to the Shannon-Howell County line. Beginning at the Ozark-Howell County line, thence in an east and northeasterly direction to West Plains. From Mountain View north to Texas-Howell County line.

Iron County -- Beginning at the Iron-Washington County line near Caledonia, thence south to Belleview, thence south and east to Ironton, thence south and west to Glover, thence in a southerly direction through Sabula, Annapolis and Des Arc, to the Iron-Wayne County line. Beginning at the Iron-Reynolds County line near Lesterville, thence north and east to Glover. Beginning at Ironton, thence south and east to the Iron-Madison County line. Beginning at the Iron-Dent County line near Bixby, thence north and east through Bixby and Brule, a distance approximately twenty-five miles to a point on the road first described above, approximately one and one-half miles north of Belleview.

Jackson County -- Beginning at the Cass-Jackson County line north of Belton, thence north to Kansas City. Beginning at Kansas City, thence in a southeasterly direction to Lee's Summit, Lonejack, to the Johnson-Jackson County line east of Lonejack. One prong leaving the above state road near Lee's Summit, thence in a southerly direction towards Harrisonville to the Cass-Jackson County line. Another prong from the same road in a southeasterly direction towards Pleasant Hill to the Jackson-Cass County line. Beginning at the east city limits of Kansas City, Missouri, near Leeds, Missouri, and thence via the road known as the Sni-A-Bar road to Grain Valley, Missouri, and thence in a southeasterly direction via Oak Grove to the Lafayette-Jackson County line. Beginning at Kansas City, thence east by way of Independence and Levasy to the Lafayette-Jackson County line.

Jasper County -- Beginning at the Newton-Jasper County line near Joplin, thence north through Joplin and northeast and east through Webb City to Carthage, thence north to the Barton-Jasper County line. Beginning at Carthage, thence in a northeasterly direction to the Lawrence-Jasper County line. Beginning at the Lawrence-Jasper County line near the southeast corner of Jasper County, thence west parallel with the Jasper-Newton County line approximately sixteen miles thence north to Carthage. Beginning at Joplin, thence in a northwesterly direction through Carl Junction to the Missouri-Kansas state line.

Jefferson County -- Beginning at the Jefferson-St. Louis County line, thence south through Maxville, Kimmswick, Barnhart, Pevely and Herculaneum to Festus, thence south and east to the Jefferson-Ste. Genevieve County line. Beginning at Festus, thence south and west through Hematite, Victoria and DeSoto to the Jefferson-Washington County line. Beginning at DeSoto, thence in a southerly direction to the Jefferson-St. Francois County line. Beginning at the Jefferson-Franklin County line near Grubville, thence in a northeasterly direction through Oermann, Dittmer, Cedar Hill, House Springs and High Ridge to the St. Louis County line, connecting with the Gravois road in St. Louis County.

Johnson County -- Beginning at the Cass-Johnson County line, thence east through Kingsville, Holden, Centerview, Warrensburg, and Knob Noster to the Pettis-Johnson County line. Beginning at Warrensburg, thence south to a point one-half mile north of Leeton where the road forks, one fork going south and west via Post Oak to the Johnson-Henry County line on the Clinton road, and the other south and east via Leeton to the Johnson-Henry County line on the Windsor road. Beginning at the Johnson-Jackson County line near the southeast corner of Jackson County east of Lonejack, thence south and east to a point west of Warrensburg, intersecting with the road first described above.

Knox County -- Beginning at the Knox-Adair County line, near Hurdland, thence easterly through Hurdland, Edina and Knox City, to the Knox-Lewis County line. Beginning at the Scotland-Knox County line, thence south through Barring, Edina and Plevna, to the Knox-Shelby County line.

Laclede County -- Beginning at the Laclede-Webster County line, thence northeast through Lebanon to the Pulaski-Laclede County line. Beginning at Lebanon, thence north via Dove to the Camden-Laclede County line near Decaturville. From Lebanon southeast to Wright-Laclede County line.

Lafayette County -- Beginning at the Lafayette-Jackson County line just east of Levasy, thence east by Wellington, Lexington, Dover, Waverly to the Saline-Lafayette County line. Beginning at the Jackson-Lafayette County line, thence in an easterly direction through Odessa and Higginsville to the Saline-Lafayette County line. Beginning at Lexington, thence in a southeasterly direction to Higginsville.

Lawrence County -- Beginning at the Barry-Lawrence County line, thence in a northeasterly direction through Verona, Aurora, Marionville, and McKinley to the Christian-Lawrence County line. Beginning at the Lawrence-Jasper County line near the southeast corner of Jasper County, thence east to Mount Vernon to the Greene-Lawrence County line near the southwest corner of Greene County. Beginning at the Lawrence-Jasper County line northeast of Carthage, thence east to the Greene-Lawrence County line.

Lewis County -- Beginning at the Lewis-Knox County line near LaBelle, thence easterly through LaBelle, Lewistown and Monticello to Canton. Beginning again at the Lewis-Clark County line near Gregory Landing, thence south through Canton and LaGrange to the Lewis-Marion County line near Taylor.

Lincoln County -- Beginning at the Lincoln-Pike County line near Eolia, thence in a southerly direction to Troy, thence south and east through Moscow Mills to the Lincoln-St. Charles County line. Beginning at the Lincoln-Warren County line south of Hawk Point, thence north to Hawk Point, thence north and east through Troy to Winfield, thence south to the Lincoln-St. Charles County line.

Linn County -- Beginning at the Linn-Livingston County line, west of Meadville, thence east through Meadville, Laclede, Brookfield and Bucklin, to the Linn-Macon County line. Beginning at the Linn-Sullivan County line, thence southwest to Linneus, thence south and east through Brookfield and Marceline to the Linn-Chariton County line.

Livingston County -- Beginning at the Livingston-Caldwell County line, thence north and east through Mooresville, Utica, Chillicothe and Wheeling to the Livingston-Linn County line, west of Meadville. Beginning at the Livingston-Grundy County line, thence in a southeasterly direction through Farmersville, Chillicothe and Avalon to the Livingston-Carroll County line.

McDonald County -- Beginning at the Newton-McDonald County line, thence south through Anderson and Noel to the Arkansas-Missouri state line. Beginning at Noel, thence southwest to the Arkansas-Missouri state line, near the southwest corner of McDonald County. Another prong beginning on the state road south of Anderson at Lanagan, thence east to Pineville and southeasterly to the Arkansas-Missouri state line. From Anderson northeast to Rocky Comfort.

Macon County -- Beginning at the Macon-Linn County line east of Bucklin, thence easterly through New Cambria, Callao, Bevier and Macon to the Macon-Shelby County line, near Anabel. Beginning at the Macon-Adair County line north of LaPlata, thence south through LaPlata, Atlanta, Macon and Excello to the Macon-Randolph County line.

Madison County -- Beginning at the Madison-St. Francois County line near Mine LaMotte, thence south and east to Fredericktown, thence to the Madison-Wayne County line near Coldwater. Beginning at the Madison-Iron County line east of Arcadia, thence in an easterly direction through Fredericktown to the Madison-Bollinger County line near Patton.

Maries County -- Beginning at the Maries-Osage County line near Freeburg, thence south and east through Vienna to the Maries-Pulaski County line near Dixon. Beginning at the Maries-Osage-Gasconade County line east of Belle, thence south and west through Belle and Hawkins Store to Vienna. Beginning again at Hawkins Store, thence south and east to the Maries-Phelps County line near St. James.

Marion County -- Beginning at the Marion-Shelby County line near Hunnewell, thence east and north through Ely to Hannibal. Beginning at the Marion-Lewis County line north of Taylor, thence south through Taylor to Palmyra, thence south and east to Hannibal, thence south and west to the Marion-Ralls County line, near Oakwood. Beginning at Palmyra, thence westwardly to Philadelphia to the Marion-Shelby County line.

Mercer County -- Beginning at the Mercer-Harrison County line, thence north and east through Princeton and Ravanna, to the Mercer-Putnam County line. Beginning at the Missouri-Iowa state line in Mercer County, at Lineville, thence south and west through the towns of Mercer and Princeton to the Mercer-Grundy County line.

Miller County -- Beginning at the Cole-Miller County line east of Eldon, thence west to Eldon and southwest to Camden-Miller County line by the way of Bagnell. Beginning at the Morgan-Miller County line northwest of Eldon, thence in a southeasterly direction via Eldon, Tuscumbia, Iberia via Petrican ford of Big Tavern Creek to the Pulaski-Miller County line north of Crocker. Beginning at Tuscumbia, thence northwest to Cole-Miller County line near Eugene.

Mississippi County -- Beginning at the Mississippi-Scott County line near Buckeye, thence north and east through Charleston to Birds Point. Beginning at the Mississippi-Scott County line near Diehlstadt, thence southeasterly approximately four miles to the road described above. Beginning at Charleston, thence southerly to a point near Anniston where the road forks, one portion extending to Wolf Island and the other to the southwest to the Mississippi-New Madrid County line near East Prairie.

Monroe County -- Beginning at the Monroe-Randolph County line, thence northeasterly through Madison to Paris, thence southeasterly to the Monroe-Ralls County line, west of Perry. Beginning at the Monroe-Marion County line at Monroe City, thence south and west through Monroe City and Stoutsville to Paris. Beginning at Paris, thence south and east to the Monroe-Audrain County line. Beginning at the Monroe-Shelby County line, south of Shelbina, thence south and east to Paris.

Moniteau County -- Beginning at Cooper-Moniteau County line near the Moniteau-Morgan County line, thence east through Tipton and California to the Cole-Moniteau County line. Beginning at Tipton, thence south to the Morgan-Moniteau County line through Fortuna. Beginning at California, thence north to the Cooper-Moniteau County line on the Prairie Home road.

Montgomery County -- Beginning at the Montgomery-Callaway County line west of Mineola, thence easterly to Mineola, thence northeasterly to Danville, thence south and east through High Hill and Jonesburg to the Montgomery-Warren County line. Beginning at the Montgomery-Audrain County line, thence south and east through Wellsville, Montgomery, New Florence, Big Spring and McKittrick to the Missouri River.

Morgan County -- Beginning at the Moniteau-Morgan County line near Fortuna, thence south through Versailles and Gravois Mill to the Camden-Morgan County line. Beginning at the Benton-Morgan County line, thence east to Versailles and southeast through Barnett to the Morgan-Miller County line near Eldon.

New Madrid County -- Beginning at the New Madrid-Scott County line south of Sikeston, thence in a southerly direction to New Madrid, thence southwest through Portageville to the New Madrid-Pemiscot County line. Beginning at the New Madrid-Dunklin County line at Malden, thence in an easterly direction through Risco to a point in the above described road north of Marston. Beginning at the New Madrid-Stoddard County line near Morehouse, thence in a northeasterly direction through Morehouse to the New Madrid-Scott County line.

Newton County -- Beginning at the Jasper-Newton County line near Joplin, thence southeast to Neosho, thence southwest to the Newton-McDonald County line. Beginning at the Oklahoma-Missouri state line at Seneca, thence east through Neosho, via Granby, to the Barry-Newton County line near the northwest corner of Barry County.

Nodaway County -- Beginning at the Missouri-Iowa state line near Hopkins, thence south through Pickering, Maryville and Barnard, to the Nodaway-Andrew County line. Beginning at the Nodaway-Atchison County line, thence east and south through Burlington Junction to Maryville, connecting with the north and south state road. Beginning again on the north and south road, south of Maryville, thence easterly through Ravenwood to the Nodaway-Gentry County line.

Oregon County -- Beginning at the Oregon-Howell County line north of Koshkonong, thence south and east through Koshkonong and Thayer to the Missouri-Arkansas state line. Beginning at the Oregon-Shannon County line south of Birch Tree, thence south and east through Alton to the Oregon-Ripley County line. From Alton southwest to Thayer.

Osage County -- Beginning at Huber's Ferry at the Osage-Cole County line, thence in an easterly direction to Loose Creek and Linn to the Osage-Gasconade County line near Mt. Sterling. Beginning at Chamois, thence south and west to an intersection with the above road, approximately nine miles east of Linn. Beginning at the Huber's Ferry and thence south and east through Westphalia and Freeburg to the Osage-Maries County line.

Ozark County -- Beginning at the Douglas-Ozark County line, thence southeast to Gainesville, thence easterly to the Howell-Ozark County line. Beginning at Gainesville, southwesterly to the Arkansas-Missouri state line. Beginning at or near the Douglas-Ozark County line on the state road from Ava to Gainesville, thence southwest via or in the vicinity of Foil to Thornfield, thence southwest to Longrun.

Pemiscot County -- Beginning at the Pemiscot-New Madrid County line near Portageville, thence south and west through Hayti, Canady, Steele and Holland to the Missouri-Arkansas state line. Beginning at the Pemiscot-Dunklin County line east of Kennett, thence east to Hayti and thence southeast to Caruthersville.

Pettis County -- Beginning at the Johnson-Pettis County line, thence east through Sedalia and Smithton to the Morgan-Pettis County line. Beginning at the Saline-Pettis County line, thence south through Sedalia to the Pettis-Benton County line near Ionia. Beginning at the Pettis-Henry County line at Windsor, thence due east approximately nine and one-half miles to an intersection with the north and south road described above.

Perry County -- Beginning at the Perry-Ste. Genevieve County line south of St. Marys, thence south and east through Perryville and Longtown to the Perry-Cape Girardeau County line near Appleton. Beginning on the Mississippi River near Claryville, thence south and west through Perryville via Silver Lake to the Perry-Bollinger County line near Alliance.

Phelps County -- Beginning at the Phelps-Pulaski County line, thence north and east through Newburg, Rolla and St. James to the Phelps-Crawford County line. Beginning at the Phelps-Texas County line, thence north and east through Edgar Springs to Rolla. Beginning at the Phelps-Maries County line, thence south and east to St. James.

Pike County -- Beginning at the Pike-Ralls County line near Frankford, thence south and east through Frankford, McCune and Bowling Green, to Eolia, thence south to the Pike-Lincoln County line. From Louisiana to Bowling Green, thence west to Pike-Audrain County line east of Vandalia.

Platte County -- Beginning at the Platte-Buchanan County line, thence south through Dearborn, Platte City, thence southeastwardly through Parkville, to the Platte-Clay County line, at the southeast corner of Platte County. Beginning at the Missouri River opposite Leavenworth, Kansas, thence east to Platte City, thence eastwardly to the Platte-Clay County line. Beginning at the Platte-Clay County line west of Nashua, thence westwardly to a point connecting with the road first described above.

Polk County -- Beginning at the Cedar-Polk County line west of Fairplay, thence east through Fairplay to Bolivar, thence south to the Greene-Polk County line. Beginning at the St. Clair-Polk County line, thence south to Fairplay, via Humansville and Dunnegan. Beginning at Bolivar, thence east to the Dallas-Polk County line.

Pulaski County -- Beginning at the Pulaski-Laclede County line, thence north and east through Laquey and Waynesville to the Pulaski-Phelps County line. Beginning at the Pulaski-Maries County line near Dixon, thence in a southerly direction through Dixon to Anderson's School, connecting with the above described road, approximately seven miles east of Waynesville. Beginning at the Pulaski-Miller County line, thence south and west via Crocker to Waynesville. Beginning at Waynesville, thence south via Bloodland to the Pulaski-Texas County line.

Putnam County -- Beginning at the Putnam-Mercer County line, near Ravanna, thence easterly through Unionville and Livonia to the Putnam-Schuyler County line. Beginning at the Missouri-Iowa state line north of Unionville, thence south to Unionville, thence south and west to the Putnam-Sullivan County line.

Ralls County -- Beginning at the Ralls-Marion County line near Oakwood, thence south and west to New London, thence south and east to the Ralls-Pike County line, near Frankford. Beginning at the Ralls-Monroe County line, thence east to Perry, thence north and east through Center to New London. Beginning at Perry, thence in a southerly direction to the Audrain County line.

Randolph County -- Beginning at the Randolph-Chariton County line, thence east and south through Huntsville, Moberly and Clark to the Randolph-Audrain County line. Beginning at the Randolph-Macon County line south of Excello, thence south through Cairo and Jacksonville to Moberly, thence north and east to the Randolph-Monroe County line. Beginning at the Randolph-Boone County line near Clark, thence north a distance of approximately three miles and connecting with the road as described above. Beginning at the Randolph-Howard County line, thence north and east to Huntsville.

Ray County -- Beginning at the road at the Clay County line, near Excelsior Springs, thence south and east through Richmond and Hardin, to the Ray-Carroll County line. Beginning at the Ray-Caldwell County line south of Kingston, thence south and east to Richmond. From Richmond southeast to Lexington.

Reynolds County -- Beginning at the Reynolds-Iron County line near Glover, thence westerly to Centerville, then south through Ellington to the Reynolds-Carter County line, approximately four miles west of Garwood. Beginning at Garwood, thence easterly to the Reynolds-Wayne County line. From Centerville northwest to Stone Hill.

Ripley County -- Beginning at the Ripley-Oregon County line, thence easterly through Doniphan to the Ripley-Butler County line near Fairdealing. Beginning at a point on the road described above, approximately two miles east of Doniphan, thence northwardly to the Ripley-Carter County line near Grandin. From Doniphan in a southwesterly direction to Arkansas state line, connecting with Arkansas state road.

St. Charles County -- Beginning at the Warren-St. Charles County line east of Warrenton, thence in an easterly direction to St. Charles, thence in a northerly and easterly direction to the Mississippi River north of West Alton. Beginning on the above described road near Wentzville, thence in a northerly direction via Wentzville to the Lincoln-St. Charles County line south of Moscow Mills. Beginning at the Lincoln-St. Charles County line south of Winfield, thence in a southeasterly direction to St. Peters.

St. Clair County -- Beginning at the Henry-St. Clair County line, thence southeast through Lowry City and Osceola and Collins to the Polk-St. Clair County line. Also a prong from Collins east to the Hickory-St. Clair County line. Beginning at the Cedar-St. Clair County line near El Dorado Springs, thence northeast and east via Tiffin to Osceola. Beginning at the Bates-St. Clair County line west of Appleton City, thence east and north to the Henry-St. Clair County line, south of Montrose.

St. Francois County -- Beginning at the St. Francois-Jefferson County line near the M.R. & B.T. tunnel, thence south to Bonne Terre, thence in a southeasterly direction through Desloge, St. Francois, Flat River, Farmington and Libertyville to the St. Francois-Madison County line. Beginning at the St. Francois-Washington County line, approximately one mile west of Bismarck near the southern boundary of Washington County, thence north and east through Bismarck and Elvins to Flat River. Beginning at Farmington, thence in an easterly direction to the St. Francois-Ste. Genevieve County line.

Ste. Genevieve County -- Beginning at the Ste. Genevieve-Jefferson County line near Danby, thence south and east through Bloomsdale to Ste. Genevieve, thence in a southerly direction through St. Marys to the Ste. Genevieve-Perry County line. Beginning at the Ste. Genevieve-St. Francois County line east of Farmington, thence east and north through Weingarten to Ste. Genevieve.

St. Louis County -- Beginning at the city limits of St. Louis at Wellston, thence in a northwesterly direction over what is known as the St. Charles Rock Road to the Missouri River bridge at the city of St. Charles. Beginning at the city limits of St. Louis, thence in a westerly direction through Manchester and Ballwin, over what is known as the Manchester Road to the Franklin County line. Beginning at the city limits of St. Louis, thence in a southwesterly direction over what is known as the Gravois Road to the St. Louis-Jefferson County line. Beginning at the city limits of St. Louis, thence in southwesterly direction over what is known as the Lemay Ferry Road to the St. Louis-Jefferson County line.

Saline County -- Beginning at the Pettis-Saline County line, thence north through Marshall, continuing north to the Missouri River and the Carroll-Saline County line. Beginning at the Saline-Lafayette County line near Waverly, thence in an easterly and southerly direction through Malta Bend, Marshall to Arrow Rock on the Missouri River. Beginning at the Lafayette-Saline County line east of Higginsville, thence in an easterly direction to Marshall, thence in a northeasterly direction via Slater and Gilliam to the Missouri River near Glasgow.

Schuyler County -- Beginning at the Schuyler-Putnam County line, thence north and east through Glenwood to Lancaster, thence south and east through Downing to the Schuyler-Scotland County line. Beginning at the Missouri-Iowa state line north of Lancaster to Lancaster, thence southwest through Queen City and Green Top to the Schuyler-Adair County line.

Scotland County -- Beginning at the Schuyler-Scotland County line, thence south and east to Memphis, thence easterly through Arbela and Granger to the Scotland-Clark County line. Beginning at the Missouri-Iowa state line, thence south through Memphis to the Scotland-Knox County line.

Scott County -- Beginning at the Scott-Cape Girardeau County line south of Cape Girardeau, thence south and west through Kelso, Benton, Morley and Sikeston to the Scott-New Madrid County line. Beginning at Benton, thence south and east to the Scott-Mississippi County line, near Diehlstadt. Beginning at the Scott-New Madrid County line, thence northeasterly through Sikeston to the Scott-Mississippi County line.

Shannon County -- Beginning at the Shannon-Howell County line near Mountain View, thence eastwardly through Birch Tree to the Shannon-Carter County line. Beginning at Eminence, thence south through Winona to the road described above. Beginning at Birch Tree, thence southwardly to the Shannon-Oregon County line. From Eminence north to Shannon-Dent County line, crossing at a point between Rector and Sinking post offices.

Shelby County -- Beginning at the Shelby-Macon County line, thence south and east through Clarence, Lentner and Shelbina and Lakenan to the Shelby-Marion County line near Hunnewell. Beginning at the Shelby-Knox County line, thence south and east through Bethel to Shelbyville, thence south to Shelbina. Beginning at Shelbina, thence south and east to the Monroe County line.

Stoddard County -- Beginning at the Stoddard-Butler County line near Fisk, thence easterly through Dudley and Dexter to the Stoddard-New Madrid County line near Morehouse. Beginning at the Stoddard-Cape Girardeau County line near the western boundary to Cape Girardeau County, thence in a southerly direction through Advance, Bloomfield, Dexter and Bernie to the Stoddard-Dunklin County line. Beginning at the Bollinger-Stoddard County line near Puxico, thence southwardly to a point below Puxico. Beginning at the Bollinger-Stoddard County line, thence southeast to Advance.

Stone County -- Beginning at the Lawrence-Stone County line at the northwest corner of Stone County, thence southeast through Crane, Galena to Reed Springs, thence south to the Arkansas-Missouri state line at Blue Eye. Beginning on the above road just north of the Arkansas state line, thence in a northeasterly direction towards Hollister to the Taney-Stone County line. Beginning at the Stone-Christian County line, thence in a southeasterly direction to the Stone-Taney County line. From Galena east via Abesville to north and south state road from Ozark to Branson. From Galena west to Stone-Barry County line.

Sullivan County -- Beginning at the Sullivan-Grundy County line near Galt, thence north and east through Humphrey, Reger and Milan, Green City and Greencastle to the Sullivan-Adair County line. Beginning at the Sullivan-Putnam County line, thence south and west through Milan to the Sullivan-Linn County line at Browning.

Taney County -- Beginning at the Stone-Taney County line near the northwest corner of Taney County, thence southeast to Branson, thence south through Hollister to the Arkansas-Missouri state line. Beginning at the Stone-Taney County line, thence northeast to a point two and one-half miles south of Hollister. Beginning again at Branson, thence in an east and northerly direction to Forsyth, thence in a northwest and west direction to the Stone-Taney County line. From Forsyth northeast via Dickens, Taneyville, Bradleyville and Brown Branch to Taney-Douglas County line.

Texas County -- Beginning at the Wright-Texas County line near Mountain Grove, thence east to Cabool, thence in a northeasterly direction to Houston, thence in an easterly and northerly direction through Licking to the Phelps-Texas County line north of Licking. Beginning at Licking, thence in a northeasterly direction to the Dent-Texas County line southwest of Ranger. Beginning on the state road east of Houston, thence in a southeasterly direction and southerly direction via Summerville to the Howell-Texas County line, near the southeast corner of Texas County. Beginning at Houston, thence in a northwesterly direction via Plato to the Pulaski-Texas County line. Beginning at Cabool, thence in a southeasterly direction to the Howell-Texas County line northwest of Willow Springs.

Vernon County -- Beginning at the Bates-Vernon County line south of Rich Hill, thence south through Arthur and Horton to Nevada and southeast through Milo and Sheldon to the Barton-Vernon County line. Beginning at the Missouri-Kansas state line, thence east through Deerfield and Nevada to the Cedar-Vernon County line west of El Dorado Springs.

Warren County -- Beginning at the Warren-Montgomery County line near Jonesburg, thence south and east through Warrenton to the Warren-St. Charles County line. Beginning at the Warren-Lincoln County line, south of Hawk Point, thence south to Warrenton. Beginning at Warrenton, thence south and east through Marthasville and Dutzow to the Missouri River.

Washington County -- Beginning at the Washington-Jefferson County line, thence southwest to Potosi, thence south and east through Caledonia to the Washington-Iron County line. Beginning at the Washington-Crawford County line, thence in an easterly direction to Potosi. Beginning at Caledonia, thence in a southeasterly direction to the Washington-St. Francois County line, approximately one mile west of Bismarck.

Wayne County -- Beginning at the Wayne-Reynolds County line near the southern boundary of Reynolds County, thence east to Leeper, thence in a northerly direction to Piedmont, thence north and east through Sylvia to the Wayne-Bollinger County line. Beginning at the Wayne-Iron County line near Des Arc, thence south to Piedmont. Beginning at the Wayne-Madison County line near Coldwater, thence south through Coldwater, Sylvia and Greenville to the Wayne-Butler County line.

Webster County -- Beginning at the Greene-Webster County line, thence northeast to Northview, thence to Marshfield, thence northeast and north via Niangua to the Laclede-Webster County line. Beginning at the Greene-Webster County line near Rogersville, thence east through Rogersville, Fordland, Diggins and Seymour to the Wright-Webster County line.

Worth County -- Beginning at the Worth-Nodaway County line, east through Grant City and Allendale to the Worth-Harrison County line. Beginning at the Missouri-Iowa state line, connecting with the Iowa state primary road, thence south, approximately one-half mile east of Irena, thence south through Grant City and Worth, to the Worth-Gentry County line.

Wright County -- Beginning at the Webster-Wright County line, thence east through Mansfield and Mountain Grove to the Texas-Wright County line. Beginning at Hartville, thence southwest through Mansfield to the Wright-Douglas County line. From Hartville northeast, via Grove Spring to Laclede-Wright County line.

Southern highway connection -- Beginning at the Pettis-Morgan County line east of Smithton, thence in an easterly direction connecting with the east and west road in Moniteau County north of Tipton; provided, that the highways and transportation commission is authorized and empowered to designate the routes and types of the higher type roads of approximately one thousand five hundred miles connecting the principal population centers of the state, and to make such changes in the routes of said roads as it may deem necessary in the interest of economy and directness of routes, and is authorized to commence the construction of said higher type roads at such place or places on such routes as it may deem advisable; provided further, that no changes in designation shall increase the total mileage of the state highway system.

(RSMo 1939 § 8768)

Prior revision: 1929 § 8120



Section 227.030 Construction and maintenance of highway system under supervision and control of commission.

Construction and maintenance of highway system under supervision and control of commission.

227.030. 1. The construction and maintenance of said highway system and all work incidental thereto shall be under the general supervision and control of the state highways and transportation commission, which is hereby authorized, empowered and directed to take whatever steps may be necessary to cause said state highway system to be constructed at the earliest possible time, consistent with good business management and funds available, after this chapter takes effect, and also to provide for the proper maintenance of said state highway system.

2. The state highways and transportation commission shall have power to make all final decisions affecting the work provided for herein and all rules and regulations it may deem necessary not inconsistent with this chapter for the proper management and conduct of said work and for carrying out all of the provisions of this chapter in such manner as shall be to the best interest and advantage of the people of the state.

3. The commission is hereby given power and authority to purchase, lease, or otherwise acquire and supply any tools, machinery, supplies, material and labor needed for said work and to pay for engineering, preparation of plans and specifications, cost of advertising, engineering supervision and inspection, and all expenses and contingencies in connection with the construction and maintenance of such state highway system.

(RSMo 1939 § 8763)

Prior revision: 1929 § 8115



Section 227.040 Engineer to make surveys, plans, specifications.

Engineer to make surveys, plans, specifications.

227.040. The engineer shall proceed to cause surveys to be made of the state highway system as designated in section 227.020, and to prepare detail plans and specifications for each part thereof as soon as practicable; provided, however, that wherever surveys have heretofore been made, it shall be the duty of the engineer, when practicable, to adopt and utilize such surveys, together with plans and specifications if any have been made by the transportation department.

(RSMo 1939 § 8769)

Prior revision: 1929 § 8121



Section 227.050 Commission may act on engineer's recommendations.

Commission may act on engineer's recommendations.

227.050. The engineer shall, as soon as practicable, submit to the commission in writing his recommendations as to detail plans, width of right-of-way and surfaced roadway and type and character of construction for each county, and at the same time furnish a copy thereof to the county clerk for public information. The commission may approve, disapprove, modify or amend the proposals so recommended, and the action of the commission thereon shall be the action of the department on such subject, and shall not be modified or disturbed except by subsequent action of the commission.

(RSMo 1939 § 8774)

Prior revision: 1929 § 8126



Section 227.060 Commission to determine width and character of construction--minimum width.

Commission to determine width and character of construction--minimum width.

227.060. The commission shall determine the width of the right-of-way and of the surface roadway of state highways and shall also determine the type and character of construction. In making decision as to widths, types and character of construction, there shall be taken into consideration the probable volume and weight of intercounty and intracounty vehicular traffic over such state highways, the density of population and the character of the territory through which such state highways are to be constructed. Durability and low maintenance cost shall be considered in connection with the probable volume and weight of such traffic; provided, that in the construction of state roads, no width of less than twelve feet of hard surface shall be considered.

(RSMo 1939 § 8773)

Prior revision: 1929 § 8125



Section 227.070 State highway through municipality--construction.

State highway through municipality--construction.

227.070. Whenever any state highway passes through a municipality the state shall not pay for road surfacing wider or of a higher type of construction than the road as constructed up to the boundary of such municipality.

(RSMo 1939 § 8781, A. 1949 S.B. 1074)

Prior revision: 1929 § 8133



Section 227.080 Certain bridges part of state highway system.

Certain bridges part of state highway system.

227.080. All bridges which have heretofore been constructed or rebuilt or which may hereafter be constructed or built over navigable streams by or under the order of the state highways and transportation commission of Missouri, either entirely with state funds or in part with state funds, and local funds, or with local funds or any easement over any privately owned bridge now or hereafter constructed or built in good repair which may be tendered free and without consideration to the state highways and transportation commission, and which bridges are located at points where such streams intersect the state highways, and all bridges now under contract to be erected by the state highways and transportation commission, or in whole or in part from funds of the state highways and transportation commission, shall be regarded as part of the state highways, and all such bridges shall be maintained by the state highways and transportation commission.

(RSMo 1939 § 8787, A. 1949 S.B. 1074)

Prior revision: 1929 § 8139



Section 227.090 Laws relating to roads to apply to state highways and officers of commission, when.

Laws relating to roads to apply to state highways and officers of commission, when.

227.090. All laws of this state relating to the construction, maintenance or obstruction of roads, which do not conflict with the provisions of chapters 226 and 227 and are consistent with the provisions of said chapters, shall apply to the construction, maintenance and obstruction of all state highways, and the duties and powers imposed by such laws on certain officials shall devolve upon the engineer, or other officer of the highways and transportation commission designated by the commission.

(RSMo 1939 § 8761)

Prior revision: 1929 § 8113



Section 227.100 Publication of notices, where--construction bids--rejection--bond required.

Publication of notices, where--construction bids--rejection--bond required.

227.100. 1. All contracts for the construction of said work shall be let to the lowest responsible bidder or bidders after notice and publication of an advertisement in a newspaper published in the county where the work is to be done, and in such other publications as the commission may determine.

2. Each bid shall be accompanied by a certified check or a cashier's check or a bid bond, guaranteed by a surety company authorized by the director of the department of insurance, financial institutions and professional registration to conduct surety business in the state of Missouri, equal to five percent of the bid, which certified check, cashier's check, or bid bond shall be deposited with the commissioner as a guaranty and forfeited to the state treasurer to the credit of the state road fund in the event the successful bidder fails to comply with the terms of the proposal, and return to the successful bidder on execution and delivery of the performance bond provided for in subsection 4. The checks of the unsuccessful bidders shall be returned to them in accordance with the terms of the proposal.

3. All notices of the letting of contracts under this section shall state the time and place when and where bids will be received and opened, and all bids shall be sealed and opened only at the time and place mentioned in such notice and in the presence of some member of the commission or some person named by the commission for such purpose.

4. The successful bidders for the construction of said work shall enter into contracts furnished and prescribed by the commission and shall give good and sufficient bond, in a sum equal to the contract price, to the state of Missouri, with sureties approved by the commission and to ensure the proper and prompt completion of said work in accordance with the provisions of said contracts, and plans and specifications; provided, that if, in the opinion of the majority of the members of the commission, the lowest bid or bids for the construction of any of the roads, or parts of roads, herein authorized to be constructed, shall be excessive, then, and in that event, said commission shall have the right, and it is hereby empowered and authorized to reject any or all bids, and to construct, under its own direction and supervision, all of such roads and bridges, or any part thereof.

(RSMo 1939 § 8764, A.L. 1963 p. 393, A.L. 1967 p. 351, A.L. 1969 p. 367, A.L. 2002 H.B. 1196)

Prior revision: 1929 § 8116



Section 227.102 Electronic bidding authorized, requirements and criteria--rulemaking authority.

Electronic bidding authorized, requirements and criteria--rulemaking authority.

227.102. 1. Notwithstanding any other provision of law to the contrary, the commission is authorized to receive bids and bid bonds for any contract for construction, maintenance, repair, or improvement of any bridge or highway on the state highway system electronically via the internet. Such electronically submitted bids and bid bonds shall contain digital signatures and seals, and all other required bid information and certifications, in accordance with commission administrative rules, sections 432.200 to 432.295, and with any applicable federal competitive bidding requirements. At its discretion, the commission may elect to receive both electronic and paper bids, or the commission may specify electronic bidding exclusively for any proposed contract.

2. Any electronic bidding program or service implemented by the commission and the electronic bid and bid bond vendor shall meet the following criteria, at a minimum:

(1) Each bidder must be able to transmit an electronic bid and bid bond securely and confidentially through bid encryption or other protection measures;

(2) Each bidder must receive prompt confirmation of the timely electronic filing of the bidder's bid and bid bond;

(3) Each bidder must be able to withdraw or replace the bidder's filed electronic bid and bid bond prior to the time bids are opened;

(4) Each bid filed electronically must be inaccessible or unreadable to all others except for the bidder prior to the time bids are opened;

(5) The portal for filing bids must have a mechanism to block any additional bids or modifications to bids when bids are scheduled to be opened; and

(6) Commission representatives and officials of the department of transportation must have full and immediate access to the bids and bid bonds at the time bids are designated to be opened, but not prior to that time.

3. The commission is authorized to promulgate administrative rules to administer the provisions in this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 930 & 947)



Section 227.103 Annual bid bond for construction and maintenance projects authorized--rulemaking authority.

Annual bid bond for construction and maintenance projects authorized--rulemaking authority.

227.103. 1. Notwithstanding any other provision of law to the contrary, the commission is authorized to accept an annual bid bond for its construction and maintenance projects. The commission shall prescribe the form and content of an annual bid bond under the provisions set forth in the Missouri standard specifications for highway construction, or its successor.

2. The commission is authorized to promulgate administrative rules to administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

(L. 2008 S.B. 930 & 947)



Section 227.105 Accepting bids by certain contractors not allowed, when--minimum qualifications--bidder to provide information--information protected from disclosure--rulemaking authority.

Accepting bids by certain contractors not allowed, when--minimum qualifications--bidder to provide information--information protected from disclosure--rulemaking authority.

227.105. 1. The department of transportation shall not accept any bid for a highway project with an estimated cost in excess of two million dollars received from a contractor which has performed no work for the department during the preceding five years unless the department determines the contractor making such bid satisfies the provisions of subsections 2 and 3 of this section.

2. For the purposes of determining the qualifications of contractors governed by subsection 1 of this section, the department of transportation shall promulgate rules and regulations which determine said contractor's minimum qualifications necessary for the contractor's bid to be acceptable for a highway project in excess of two million dollars. The minimum qualifications shall determine the types of work and the maximum amount of work on which a contractor may submit a bid. The minimum qualifications shall be in regards to, but are not limited to, the following:

(1) The contractor's experience in performing the type of work project to be bid, including the construction experience of personnel necessary for the project;

(2) The contractor's ability to complete the work project to the satisfaction of the department and in a timely manner, including a listing of previous completed projects similar to the work project;

(3) The types of work the contractor is qualified to perform;

(4) The contractor's insurance coverage, including comprehensive general liability, workers' compensation and automobile coverage;

(5) The contractor's designation of a Missouri resident as its agent for the receipt of legal process; *

(6) The contractor's listing of all current projects in progress, including the value of projects not yet completed and their completion dates;

(7) The equipment the contractor has available for the project which includes a list of the specific equipment available for the project;

(8) Where practical, the contractor's bonding company shall provide records of its most recent audit.

3. Any contractor which has performed no work for the department during the preceding five years and is making a bid for a project with an estimated cost in excess of two million dollars shall provide information to the department necessary for a determination of minimum qualifications pursuant to subsection 2 of this section.

4. All information submitted by a contractor to the department relevant to a determination of minimum qualifications and all information used by the department to determine said contractor's qualifications shall be protected from disclosure pursuant to the provisions of section 610.021.

5. No rule or portion of a rule promulgated pursuant to the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1996 H.B. 991 § 14)

*Word "and" appears in original rolls.



Section 227.107 Design-build project contracts permitted, limitations, exceptions--definitions--written procedures required--submission of detailed disadvantaged business enterprise participation plan--bid process--rulemaking authority--status report to general assembly--cost estimates to be published.

Design-build project contracts permitted, limitations, exceptions--definitions--written procedures required--submission of detailed disadvantaged business enterprise participation plan--bid process--rulemaking authority--status report to general assembly--cost estimates to be published.

227.107. 1. Notwithstanding any provision of section 227.100 to the contrary, as an alternative to the requirements and procedures specified by sections 227.040 to 227.100, the state highways and transportation commission is authorized to enter into highway design-build project contracts. The total number of highway design-build project contracts awarded by the commission in any state fiscal year shall not exceed two percent of the total number of all state highway system projects awarded to contracts for construction from projects listed in the commission's approved statewide transportation improvement project for that state fiscal year. Authority to enter into design-build projects granted by this section shall expire on July 1, 2018, unless extended by statute.

2. Notwithstanding provisions of subsection 1 of this section to the contrary, the state highways and transportation commission is authorized to enter into additional design-build contracts for the design, construction, reconstruction, or improvement of Missouri Route 364 as contained in any county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants and in any county with a charter form of government and with more than one million inhabitants, and the State Highway 169 and 96th Street intersection located within a home rule city with more than four hundred thousand inhabitants and located in more than one county. The state highways and transportation commission is authorized to enter into an additional design-build contract for the design, construction, reconstruction, or improvement of State Highway 92, contained in a county of the first classification with more than one hundred eighty-four thousand but fewer than one hundred eighty-eight thousand inhabitants, from its intersection with State Highway 169, east to its intersection with State Highway E. The state highways and transportation commission is authorized to enter into an additional design-build contract for the design, construction, reconstruction, or improvement of US 40/61 I-64 Missouri River Bridge as contained in any county with a charter form of government and with more than one million inhabitants and any county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants. The authority to enter into a design-build highway project under this subsection shall not be subject to the time limitation expressed in subsection 1 of this section.

3. For the purpose of this section a "design-builder" is defined as an individual, corporation, partnership, joint venture or other entity, including combinations of such entities making a proposal to perform or performing a design-build highway project contract.

4. For the purpose of this section, "design-build highway project contract" is defined as the procurement of all materials and services necessary for the design, construction, reconstruction or improvement of a state highway project in a single contract with a design-builder capable of providing the necessary materials and services.

5. For the purpose of this section, "highway project" is defined as the design, construction, reconstruction or improvement of highways or bridges under contract with the state highways and transportation commission, which is funded by state, federal or local funds or any combination of such funds.

6. In using a design-build highway project contract, the commission shall establish a written procedure by rule for prequalifying design-builders before such design-builders will be allowed to make a proposal on the project.

7. In any design-build highway project contract, whether involving state or federal funds, the commission shall require that each person submitting a request for qualifications provide a detailed disadvantaged business enterprise participation plan. The plan shall provide information describing the experience of the person in meeting disadvantaged business enterprise participation goals, how the person will meet the department of transportation's disadvantaged business enterprise participation goal and such other qualifications that the commission considers to be in the best interest of the state.

8. The commission is authorized to issue a request for proposals to a maximum of five design-builders prequalified in accordance with subsection 6 of this section.

9. The commission may require approval of any person performing subcontract work on the design-build highway project.

10. Notwithstanding the provisions of sections 107.170, and 227.100, to the contrary, the commission shall require the design-builder to provide to the commission directly such bid, performance and payment bonds, or such letters of credit, in such terms, durations, amounts, and on such forms as the commission may determine to be adequate for its protection and provided by a surety or sureties authorized to conduct surety business in the state of Missouri or a federally insured financial institution or institutions, satisfactory to the commission, including but not limited to:

(1) A bid or proposal bond, cash or a certified or cashier's check;

(2) A performance bond or bonds for the construction period specified in the design-build highway project contract equal to a reasonable estimate of the total cost of construction work under the terms of the design-build highway project contract. If the commission determines in writing supported by specific findings that the reasonable estimate of the total cost of construction work under the terms of the design-build highway project contract is expected to exceed two-hundred fifty million dollars and a performance bond or bonds in such amount is impractical, the commission shall set the performance bond or bonds at the largest amount reasonably available, but not less than two-hundred fifty million dollars, and may require additional security, including but not limited to letters of credit, for the balance of the estimate not covered by the performance bond or bonds;

(3) A payment bond or bonds that shall be enforceable under section 522.300 for the protection of persons supplying labor and material in carrying out the construction work provided for in the design-build highway project contract. The aggregate amount of the payment bond or bonds shall equal a reasonable estimate of the total amount payable for the cost of construction work under the terms of the design-build highway project contract unless the commission determines in writing supported by specific findings that a payment bond or bonds in such amount is impractical, in which case the commission shall establish the amount of the payment bond or bonds; except that the amount of the payment bond or bonds shall not be less than the aggregate amount of the performance bond or bonds and any additional security to such performance bond or bonds; and

(4) Upon award of the design-build highway project contract, the sum of the performance bond and any required additional security established under subdivisions (2) and (3) of this subsection shall be stated, and shall be a matter of public record.

11. The commission is authorized to prescribe the form of the contracts for the work.

12. The commission is empowered to make all final decisions concerning the performance of the work under the design-build highway project contract, including claims for additional time and compensation.

13. The provisions of sections 8.285 to 8.291 shall not apply to the procurement of architectural, engineering or land surveying services for the design-build highway project, except that any person providing architectural, engineering or land surveying services for the design-builder on the design-build highway project must be licensed in Missouri to provide such services.

14. The commission shall pay a reasonable stipend to prequalified responsive design-builders who submit a proposal, but are not awarded the design-build highway project.

15. The commission shall comply with the provisions of any act of congress or any regulations of any federal administrative agency which provides and authorizes the use of federal funds for highway projects using the design-build process.

16. The commission shall promulgate administrative rules to implement this section or to secure federal funds. Such rules shall be published for comment in the Missouri Register and shall include prequalification criteria, the make-up of the prequalification review team, specifications for the design criteria package, the method of advertising, receiving and evaluating proposals from design-builders, the criteria for awarding the design-build highway project based on the design criteria package and a separate proposal stating the cost of construction, and other methods, procedures and criteria necessary to administer this section.

17. The commission shall make a status report to the members of the general assembly and the governor following the award of the design-build project, as an individual component of the annual report submitted by the commission to the joint transportation oversight committee in accordance with the provisions of section 21.795. The annual report prior to advertisement of the design-build highway project contracts shall state the goals of the project in reducing costs and/or the time of completion for the project in comparison to the design-bid-build method of construction and objective measurements to be utilized in determining achievement of such goals. Subsequent annual reports shall include: the time estimated for design and construction of different phases or segments of the project and the actual time required to complete such work during the period; the amount of each progress payment to the design-builder during the period and the percentage and a description of the portion of the project completed regarding such payment; the number and a description of design change orders issued during the period and the cost of each such change order; upon substantial and final completion, the total cost of the design-build highway project with a breakdown of costs for design and construction; and such other measurements as specified by rule. The annual report immediately after final completion of the project shall state an assessment of the advantages and disadvantages of the design-build method of contracting for highway and bridge projects in comparison to the design-bid-build method of contracting and an assessment of whether the goals of the project in reducing costs and/or the time of completion of the project were met.

18. The commission shall give public notice of a request for qualifications in at least two public newspapers that are distributed wholly or in part in this state and at least one construction industry trade publication that is distributed nationally.

19. The commission shall publish its cost estimates of the design-build highway project award and the project completion date along with its public notice of a request for qualifications of the design-build project.

20. If the commission fails to receive at least two responsive submissions from design-builders considered qualified, submissions shall not be opened and it shall readvertise the project.

21. For any highway design-build project constructed under this section, the commission shall negotiate and reach agreements with affected railroads. Such agreements shall include clearance, safety, insurance, and indemnification provisions, but are not required to include provisions on right-of-way acquisitions.

(L. 2002 H.B. 1196, A.L. 2007 1st Ex. Sess H.B. 2, A.L. 2009 H.B. 359, A.L. 2011 S.B. 173)



Section 227.110 Specifications for state highway system.

Specifications for state highway system.

227.110. The state highway system shall be constructed in accordance with plans, specifications, estimates of cost, and contracts entered into with the commission, in the name of the state of Missouri. Said roads shall have a right-of-way not less than forty feet wide, or as much wider as may be necessary. Bridges and culverts over all nonnavigable streams which are located at points where such streams intersect the state highway system shall be regarded as part of the state highway.

(RSMo 1939 § 8767)

Prior revision: 1929 § 8119



Section 227.120 Commission empowered to purchase or lease lands to exercise right of eminent domain--restriction of or loss of access to be considered.

Commission empowered to purchase or lease lands to exercise right of eminent domain--restriction of or loss of access to be considered.

227.120. 1. The state highways and transportation commission shall have power to purchase, lease, or condemn, lands in the name of the state of Missouri for the following purposes when necessary for the proper and economical construction and maintenance of state highways:

(1) Acquiring the right-of-way for the location, construction, reconstruction, widening, improvement or maintenance of any state highway or any part thereof;

(2) Acquiring bridges or sites therefor and ferries, including the rights and franchises for the maintenance and operation thereof, over navigable streams, at such places as the state highways and transportation commission shall have authority to construct, acquire or contribute to the cost of construction of any bridge;

(3) Acquiring the right-of-way for the location, construction, reconstruction, widening, improvement or maintenance of any highway ordered built by the bureau of public roads of the Department of Agriculture of the United States government;

(4) Obtaining road building or road maintenance materials or plants for the manufacture or production of such materials and acquiring the right-of-way thereto; also acquiring the right-of-way to such plants as are privately owned when necessary for the proper and economical construction of the state highway system;

(5) Changing gradients in any state highway;

(6) Establishing detours in connection with the location, construction, reconstruction, widening, improvement or maintenance of any state highway or any part thereof;

(7) Changing the channels of any stream and providing for drainage ditches when necessary for the proper construction or maintenance of any state highway;

(8) Eliminating grade crossings;

(9) Acquiring water supply and water power sites and necessary lands for use in connection therewith, including rights-of-way to any such sites;

(10) Acquiring sites for garages and division offices and for storing materials, machinery and supplies;

(11) Acquiring lands for sight distances along any state highway or any portion thereof whenever necessary, and also acquiring lands within wyes formed by junctions of state highways, or junctions of state highways and other public highways;

(12) Acquiring lands or interests therein for the purpose of depositing thereon excess excavated or other materials produced in the construction, reconstruction, widening, improvement or maintenance of any state highway;

(13) Acquiring lands for any other purpose necessary for the proper and economical construction of the state highway system for which the commission may have authority granted by law. If condemnation becomes necessary, the commission shall have the power to proceed to condemn such lands in the name of the state of Missouri, in accordance with the provisions of chapter 523, insofar as the same is applicable to the said state highways and transportation commission, and the court or jury shall take into consideration the benefits to be derived by the owner, as well as the damage sustained thereby. The state highways and transportation commission also shall have the same authority to enter upon private lands to survey and determine the most advantageous route of any state highway as granted, under section 388.210, to railroad corporations.

2. In any case in which the commission exercises eminent domain involving a taking of real estate, the court, commissioners, and jury shall consider the restriction of or loss of access to any adjacent highway as an element in assessing the damages. As used in this subsection, "restriction of or loss of access" includes, but is not limited to, the prohibition of making right or left turns into or out of the real estate involved, provided that such access was present before the proposed improvement or taking.

(RSMo 1939 § 8759, A.L. 2004 S.B. 1233, et al.)

Prior revision: 1929 § 8111

CROSS REFERENCE:

Acquisition and operation of quarries or factories to obtain road materials, 226.240 to 226.270



Section 227.130 Rights-of-way--power to grant.

Rights-of-way--power to grant.

227.130. The state of Missouri, and all departments, boards, commissions, bureaus, institutions, public agencies and political subdivisions thereof, holding title to or having an interest in real estate, or having administrative jurisdiction and control of real estate or other property, are hereby authorized and empowered to give, grant and convey to or for the use of the state highways and transportation commission of Missouri such rights-of-way or other easements and appurtenances in said real estate or property as may be necessary for the proper and economical construction or maintenance of state highways.

(L. 1945 p. 1464 § 8759a)

*See § 37.005 subsection 10 for conflicting provision. Conveyances and transfers of state property must first be approved by an act of the general assembly.



Section 227.140 Transportation department to reimburse for acquisition of roads and bridges, when--method.

Transportation department to reimburse for acquisition of roads and bridges, when--method.

227.140. 1. Counties and other political subdivisions of the state, except incorporated cities and towns, shall be reimbursed for money expended by them in the construction or acquisition of roads and bridges now or hereafter taken over by the state as permanent parts of the system of state highways to the extent of the value to the state of such roads and bridges at the time taken over, due consideration being given to the type of road the state would have constructed had such road not already been constructed, but not exceeding in any case the amount expended by such counties and subdivisions in the construction or acquisition of such roads and bridges, except that the state highways and transportation commission may, in its discretion, repay, or agree to repay, any cash advanced by a county or subdivision to expedite state road construction or improvement.

2. Any portion or all of such reimbursements shall be made either in the form of additional roads or in cash at the election of the authorities of the county or political subdivision to which reimbursement may be due. If said authorities elect to have any reimbursement made in the form of additional roads, such roads shall be constructed in such county or political subdivision under the supervision and direction of the commission and shall connect with the system of state highways; or, all or part of said sum may be used to construct a state highway of a higher type than that proposed by the commission. Any reimbursement which the authorities of a county or political subdivision elect to have made in cash may be used for the purchase of rights-of-way for state highways within such county or political subdivision.

3. When the commission takes over a road, to the construction of which more than one county or political subdivision has contributed, any reimbursement shall be divided among said counties or subdivisions in the same proportion as such counties or subdivisions contributed to said construction.

(RSMo 1939 § 8775, A.L. 1945 p. 1465, A. 1949 S.B. 1074)

Prior revision: 1929 § 8127



Section 227.150 State highways and transportation commission may reimburse county or other subdivision for bridges, when.

State highways and transportation commission may reimburse county or other subdivision for bridges, when.

227.150. Whenever a county, or other political subdivision of the state, except incorporated cities and towns, shall have, out of public funds, purchased or constructed across any navigable stream any bridge that forms a segment or part of the state road system or any easement thereon, then the state highways and transportation commission, at any such time or times as the road funds will justify without interfering with other state road construction or maintenance, may construct and build such roads in such county or other political subdivision as the county commission of such county or in which such political subdivision is situate may direct; the cost of which roads shall be equal to the value to the state at the time taken over of the portion of such bridge entirely within the state of Missouri, not exceeding in any case the amount expended by such county or other political subdivision in the acquisition of such bridge; provided, however, that any county or other political subdivision except incorporated cities and towns may elect to receive such reimbursement from the state highways and transportation commission in cash.

(RSMo 1939 § 8777, A. 1949 S.B. 1074)

Prior revision: 1929 § 8129



Section 227.160 Higher type road may be constructed, when.

Higher type road may be constructed, when.

227.160. If any county, civil subdivision or persons interested desire a road of a higher type, more expensive construction, or better in any way than the road proposed by the department, and shall secure to the state, in the manner and within the time prescribed by the commission, the additional cost of such road, then such road shall be constructed with the funds of the state and funds so secured; provided, however, that the road shall be constructed under the supervision and direction of the commission, as provided for in section 227.030, for the construction of roads at the sole cost of the state.

(RSMo 1939 § 8778)

Prior revision: 1929 § 8130



Section 227.170 Civil subdivision may convey rights-of-way to state of Missouri--no refunds.

Civil subdivision may convey rights-of-way to state of Missouri--no refunds.

227.170. Any civil subdivision as defined in section 226.010 shall have the power, right and authority, through its proper officers, to contribute out of funds available for road purposes all or a part of the funds necessary for the purchase of rights-of-way for state highways, and convey such rights-of-way or any other land, to the state of Missouri to be placed under the supervision, management and control of the state highways and transportation commission for the construction and maintenance thereupon of state highways and bridges. Funds may be raised for the purpose of this section in such manner and such amounts as may be provided by law for other road purposes in such civil subdivision; provided, that there shall not at any time be any refund of any kind or amount to said civil subdivision by the state of Missouri for lands acquired under this section.

(RSMo 1939 § 8779)

Prior revision: 1929 § 8131



Section 227.180 State highways and transportation commission to become trustee, when.

State highways and transportation commission to become trustee, when.

227.180. The state highways and transportation commission of Missouri is authorized to accept and receive as trustee moneys, credits, property or securities from any county, civil subdivision or interested parties who may contract to contribute toward the cost of construction of any road or bridge which is now being constructed or may be hereafter constructed by said state highways and transportation commission as a part of the state highway system as security for the performance of said contract of said county, civil subdivision or interested parties as provided by law and said commission is authorized and directed to deposit said moneys, properties and securities in various banks or trust companies throughout the state.

(RSMo 1939 § 8784)

Prior revision: 1929 § 8136



Section 227.190 Surety bond necessary to guarantee payment of funds deposited--premium, how paid.

Surety bond necessary to guarantee payment of funds deposited--premium, how paid.

227.190. 1. The state highways and transportation commission of Missouri is authorized and directed to purchase a surety bond or bonds to guarantee to the state highways and transportation commission of Missouri the payment of any funds which have been or may be hereafter advanced or furnished to the state highways and transportation commission as trustee by any county, civil subdivision or interested parties for the purpose of making secure contributions toward the cost of constructing any road or bridge now being constructed or hereafter to be constructed under the supervision and direction of the state highways and transportation commission of Missouri as part of the state highway system, and which moneys have been or may be deposited in the various banks or trust companies throughout the state to the credit of the state highways and transportation commission of Missouri as trustee.

2. The premium on said bond or bonds shall be paid by the county, civil subdivision or interested parties or the various banks or trust companies which are depositaries of said funds, and in the event a blanket bond is secured the amount of the premium which each bank or trust company having any of said funds on deposit shall be required to pay shall be determined by the percentage of such trust funds deposited in said bank or trust company; provided, any bank may deposit bonds as security for said money on deposit, such bonds to be approved by the state transportation department.

(RSMo 1939 § 8785)

Prior revision: 1929 § 8137



Section 227.200 Failure to comply with requirements.

Failure to comply with requirements.

227.200. In the event any bank or trust company and the county, civil subdivision or interested parties shall fail or refuse to comply with the requirements of sections 227.180 and 227.190, the said bank or trust company shall forthwith surrender said moneys so deposited to the credit of the state highways and transportation commission of Missouri as trustee, and the said state highways and transportation commission shall immediately deposit said trust funds in some other Missouri bank or trust company which shall comply with said sections.

(RSMo 1939 § 8786)

Prior revision: 1929 § 8138



Section 227.210 Commission to maintain state highways, how--cost, how paid.

Commission to maintain state highways, how--cost, how paid.

227.210. 1. The state highways as designated in section 227.020 shall be under the jurisdiction and control of the commission; and the commission shall maintain such roads in a state and manner consistent with the present condition of such roads; provided, that when the roads included in said state highway system have been constructed by the commission, or acquired as provided for in sections 227.120 to 227.150 and section 227.170, they shall be maintained by the commission and kept in a good state of repair at whatever cost may be required.

2. The cost of repairing and maintaining said roads shall be paid out of the state road fund on the warrant of the state auditor, when such payment shall be ordered by the commission. For the purpose of maintaining and repairing such roads, the commission shall have authority to purchase or otherwise acquire, all necessary tools, machinery, supplies and materials, and may employ the necessary labor therefor, and the commission may provide for the proper repair and maintenance of such roads, or any portion thereof, by contract, which shall specify the nature and character of the work to be done. The commission shall also provide for a system of patrol for maintaining and repairing these state highways, so that such highways may be effectually and economically preserved and maintained.

(RSMo 1939 § 8782)

Prior revision: 1929 § 8134



Section 227.220 Road markings and guide boards--danger signals--advertising signs--penalty for violation.

Road markings and guide boards--danger signals--advertising signs--penalty for violation.

227.220. 1. The commission is authorized to prescribe uniform marking and guide boards on the state highways, and to cause to be removed all other markings and guide boards and advertising signs, and to remove any other obstruction to the lawful use of a state highway, including the right to remove or trim trees located within or overhanging the right-of-way of a state highway, and to prohibit and regulate the erection of advertising or other signs on the right-of-way of the state highways. The commission is authorized to erect, or cause to be erected danger signals or warning signs at railroad crossings, highway intersections or other places along the state highways which the commission deem to be dangerous. After plans and specifications and estimates have been made and filed by the engineer and approved by the commission it shall be the duty of the commission to advertise for bids, as is now provided for letting of contracts for constructing the state highway system as provided in section 227.100, for the erection and maintenance of marking signs, guide boards, danger signals or warning signs, and to authorize the display of such signals, signs or guide boards advertising, which, in the opinion of the commission, is not unsightly or does not obstruct the view of such signals, signs or boards, in consideration of such signals, signs or boards being erected and maintained without cost of the state, and the commission is authorized to prohibit the display of any other advertising matter within a distance of three hundred feet of such signals, signs or boards so as not to obstruct the view or impair the purpose of the same.

2. Any person who erects or maintains advertising signs, marking or guide boards or signals on the right-of-way of any state highway without the written permission of the commission, or any person who willfully damages, removes or obstructs the view of sign boards or signals, erected or maintained on the highways without the written permission of the commission, shall be deemed guilty of a misdemeanor; provided, that any person, firm, or corporation who shall damage or destroy any part of the state highway system by the doing of any act in violation of law shall be liable to such commission for the amount of such damages; and such damages may be recovered by civil suit in any court of competent jurisdiction, which suit may be brought in the name of the state highway commission of Missouri, as plaintiff against the person, firm or corporation so causing such damage or destruction; and in the event such damage or destruction shall be caused by the use of vehicles on such state highway which are forbidden by law, or by the use of vehicles carrying loads in excess of the maximum weight prescribed by law, or by vehicles operated at a rate of speed in excess of that prescribed by law, then the owner of such vehicle shall be personally liable for the amount of such damage or destruction which may be recovered in like manner; and the amount of such damages, when collected, shall be deposited in and become a part of the state road fund; and provided further, that nothing in this section shall be so construed as to relieve any person, firm or corporation or owner of vehicles from the criminal liability which may be provided by law on account of the doing of such prohibited acts.

(RSMo 1939 § 8755)

Prior revision: 1929 § 8107



Section 227.221 White lines at outer edge of highway required.

White lines at outer edge of highway required.

227.221. The state transportation department shall mark all primary roads and highways outside the city limits of any incorporated city, town, or village with a white line along the outer or right-hand edge of such road or highway. The mark shall be made of the same substance and shall be of the same width as centerlines are on such roads and highways.

(L. 1971 S.B. 75 § 1)



Section 227.230 Commission may grant highway marking privileges.

Commission may grant highway marking privileges.

227.230. The commission is authorized to let the privilege of erecting, constructing and maintaining (during the period for which such privilege may be let) marking signs, guide boards and danger or warning signals with advertisements thereon, on and along the state highway system, at such points and places as may be designated by the commission, and all money received for such privilege shall be paid into the state treasury to the credit of the state road fund and may be used for maintenance purposes on the state highway system.

(RSMo 1939 § 8756)

Prior revision: 1929 § 8108



Section 227.240 Location and removal of public utility equipment--lines in right-of-way permitted--penalty for violation.

Location and removal of public utility equipment--lines in right-of-way permitted--penalty for violation.

227.240. 1. The location and removal of all telephone, cable television, and electric light and power transmission lines, poles, wires, and conduits and all pipelines and tramways, erected or constructed, or hereafter to be erected or constructed by any corporation, municipality, public water supply district, sewer district, association or persons, within the right-of-way of any state highway, insofar as the public travel and traffic is concerned, and insofar as the same may interfere with the construction or maintenance of any such highway, shall be under the control and supervision of the state highways and transportation commission.

2. A cable television corporation or company shall be permitted to place its lines within the right-of-way of any state highway, consistent with the rules and regulations of the state highways and transportation commission. The state highways and transportation commission shall establish a system for receiving and resolving complaints with respect to cable television lines placed in, or removed from, the right-of-way of a state highway.

3. The commission or some officer selected by the commission shall serve a written notice upon the entity, person or corporation owning or maintaining any such lines, poles, wires, conduits, pipelines, or tramways, which notice shall contain a plan or chart indicating the places on the right-of-way at which such lines, poles, wires, conduits, pipelines or tramways may be maintained. The notice shall also state the time when the work of hard surfacing said roads is proposed to commence, and shall further state that a hearing shall be had upon the proposed plan of location and matters incidental thereto, giving the place and date of such hearing. Immediately after such hearing the said owner shall be given a notice of the findings and orders of the commission and shall be given a reasonable time thereafter to comply therewith; provided, however, that the effect of any change ordered by the commission shall not be to remove all or any part of such lines, poles, wires, conduits, pipelines or tramways from the right-of-way of the highway. The removal of the same shall be made at the cost and expense of the owners thereof unless otherwise provided by said commission, and in the event of the failure of such owners to remove the same at the time so determined they may be removed by the state highways and transportation commission, or under its direction, and the cost thereof collected from such owners, and such owners shall not be liable in any way to any person for the placing and maintaining of such lines, poles, wires, conduits, pipelines and tramways at the places prescribed by the commission.

4. The commission is authorized in the name of the state of Missouri to institute and maintain, through the attorney general, such suits and actions as may be necessary to enforce the provisions of this section. Any corporation, association or the officers or agents of such corporations or associations, or any other person who shall erect or maintain any such lines, poles, wires, conduits, pipelines or tramways, within the right-of-way of such roads which are hard-surfaced, which are not in accordance with such orders of the commission, shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 8757, A.L. 2005 S.B. 237, A.L. 2006 H.B. 1149)

Prior revision: 1929 § 8109



Section 227.250 Commission may close state highway temporarily, when.

Commission may close state highway temporarily, when.

227.250. The commission shall have power to close temporarily for the purpose of construction or repair any portion of a state highway to public use and to issue regulations controlling the use of state highways and all properties relating thereto.

(RSMo 1939 § 8758)

Prior revision: 1929 § 8110



Section 227.260 Commission may relocate state highways, when.

Commission may relocate state highways, when.

227.260. The state highways and transportation commission is hereby authorized to make minor relocations in any state highway or any part thereof when in its opinion such minor relocations are necessary in the interest of safety to the traveling public or in the interest of economy and directness of route; provided, that no such minor relocations shall deviate from any designated point named in any law which may now or hereafter be in force; provided, however, the terms, powers and authority granted in this section shall apply only when the conditions exist as enumerated in sections 227.270, 227.280 and 231.100.

(RSMo 1939 § 8770)

Prior revision: 1929 § 8122



Section 227.270 Commission may abandon and relocate inundated portion of highway.

Commission may abandon and relocate inundated portion of highway.

227.270. Whenever the construction or operation of any waterpower and/or hydroelectric project results in the inundation of any portion of a state highway, the state highways and transportation commission is authorized to abandon said portion of said highway, and, in addition to the relocations mentioned in section 227.260, to relocate, construct and maintain, as in its opinion may be best from considerations of good engineering, safety to the general public, economy and directness of route and service to the locality, so much of said highway as in the judgment of said commission is necessary on account of such inundation, and abandon the portion of the highway in lieu of which the relocation is made, provided that any such relocation shall not deviate from any designated point, if any named in any law, unless such designated point shall itself be inundated; provided, that when the seat of county government of any county is inundated by virtue of the construction or operation of any waterpower, and/or hydroelectric project, rendering necessary the reestablishment and relocation of such seat of county government, such seat of county government having prior to such inundation, been a designated point on any state highway, such relocation and reestablished seat of county government shall be considered for all purposes of state road designation and construction, as the original seat of county government of such county.

(RSMo 1939 § 8771)

Prior revision: 1929 § 8123



Section 227.280 Damages from inundation--how settled.

Damages from inundation--how settled.

227.280. Whenever the construction or operation by any person, firm, corporation, or association of any water power and/or hydroelectric project results in the inundation of any land, highway or part of a highway, under the control and supervision of the state highways and transportation commission, the state highways and transportation commission is hereby empowered to negotiate and agree to a settlement with such person, firm, corporation, or association, their heirs, administrators, executors, assigns, successors, receivers, or trustees, of the damages resulting to any such land, highway or part thereof from any such inundation; provided, that all moneys received in any such settlement shall be deposited with the state treasurer to the credit of the state road fund; provided, however, that sections 227.260, 227.270 and 227.280 shall not operate to deprive any county or other local subdivision of such refund, if any, to which it may otherwise by law be entitled.

(RSMo 1939 § 8772)

Prior revision: 1929 § 8124



Section 227.290 Highways and transportation commission may convey or exchange land or leasehold.

Highways and transportation commission may convey or exchange land or leasehold.

227.290. 1. Whenever in the opinion of the state highways and transportation commission the advantageous use of any interest in land or any leasehold which has heretofore or may hereafter be acquired by the commission has ceased, or for any other lawful reason the commission wishes to dispose of the property, the commission shall have authority to convey or exchange such interest in land or leasehold for its approximate fair market value pursuant to any administrative procedure or process as determined by the commission, by deed signed by its chair or vice chair and attested by its secretary. Before any sale shall be consummated under this section, the original owner of the property which is now offered for sale by the commission and if such owner shall at the time of sale be in possession of the adjoining land, shall be notified by written notice by the department of transportation of such contemplated sale. All moneys received from the disposal of any such interest in land or leasehold shall be deposited by the commission in the state treasury to the credit of the state road fund. Any land or leasehold herein described that has been donated without charge by the owner to the purpose of state highway construction or maintenance and such owner is still in possession of contiguous property, the same shall revert to such original owner without cost to the owner if and when relinquished by the commission.

2. The commission may also, in its discretion, convey at no cost, or exchange its interest in any land or leasehold that is no longer necessary to be used for the construction, maintenance, or operation of the state highway system, or for any other lawful reason, to any federal, state, or local governmental entity.

(RSMo 1939 § 8760, A.L. 2006 S.B. 840)

Prior revision: 1929 § 8112



Section 227.295 Drunk driving risk reduction awareness program established--placement of signage--rulemaking authority--sponsorship of signage, contents.

Drunk driving risk reduction awareness program established--placement of signage--rulemaking authority--sponsorship of signage, contents.

227.295. 1. The department of transportation shall establish and administer a "Drunk Driving Risk Reduction Awareness Program". The provisions of this section shall be known as "David's Law". The signs shall be placed upon the state highways in accordance with this section, placement guidelines adopted by the department, and any applicable federal limitations or conditions on highway signage, including location and spacing.

2. The department shall adopt, by rules and regulations, program guidelines for the application for and placement of signs authorized by this section, including, but not limited to, the sign application and qualification process, the procedure for the dedication of signs, and procedures for the replacement or restoration of any signs that are damaged or stolen. The department shall also establish by rule, application procedures and methods for proving eligibility for the program.

3. Any person may apply to the department of transportation to sponsor a drunk driving victim memorial sign in memory of an immediate family member who died as a result of a motor vehicle accident caused by a person who was shown to have been operating a motor vehicle in violation of section 577.010 or 577.012 or was committing an intoxication-related traffic offense at the time of the accident. Upon the request of an immediate family member of the deceased victim involved in a drunk driving accident, the department shall place a sign in accordance with this section. A person who is not a member of the immediate family may also submit a request to have a sign placed under this section if that person also submits the written consent of an immediate family member. The department shall charge the sponsoring party a fee to cover the department's cost in designing, constructing, placing, and maintaining that sign, and the department's costs in administering this section. Signs erected under this section shall remain in place for a period of ten years. After the expiration of the ten-year period, the department shall remove the sign unless the sponsoring party remits to the department of transportation a ten-year renewable fee to cover maintenance costs associated with the sign.

4. The signs shall feature the words "Drunk Driving Victim]", the initials of the victim, the month and year in which the victim of the drunk driving accident was killed, and the phrase "Think About It]". The overall design of the sign, including size, color, and lettering, shall conform to the guidelines and regulations established by the department. The signs shall be placed near the scene of the accident.

5. No person, other than a department of transportation employee or the department's designee, may erect a drunk driving victim memorial sign.

6. As used in this section, the term "immediate family member" shall mean spouse, child, stepchild, brother, stepbrother, sister, stepsister, mother, stepmother, father, or stepfather.

7. The department shall adopt rules and regulations to implement and administer the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

(L. 2009 H.B. 91 merged with H.B. 683)



Section 227.297 Heroes Way interchange designation program established--signage--application procedure--joint committee to review applications.

Heroes Way interchange designation program established--signage--application procedure--joint committee to review applications.

227.297. 1. This section establishes an interchange designation program, to be known as the "Heroes Way Interchange Designation Program", to honor the fallen Missouri heroes who have been killed in action while performing active military duty with the Armed Forces in Afghanistan or Iraq on or after September 11, 2001. The signs shall be placed upon interstate or state-numbered highway interchanges in accordance with this section, and any applicable federal and state limitations or conditions on highway signage, including location and spacing.

2. Any person who is related by marriage, adoption, or consanguinity within the second degree to a member of the United States Armed Forces who was killed in action while performing active military duty with the Armed Forces in Afghanistan or Iraq on or after September 11, 2001, and who was a resident of this state at the time he or she was killed in action, may apply for an interchange designation under the provisions of this section.

3. Any person described under subsection 2 of this section who desires to have an interstate or state numbered highway interchange designated after his or her family member shall petition the department of transportation by submitting the following:

(1) An application in a form prescribed by the director, describing the interstate or state numbered highway interchange for which the designation is sought and the proposed name of the interchange. The application shall include the name of at least one current member of the general assembly who will sponsor the interchange designation. The application may contain written testimony for support of the interchange designation;

(2) Proof that the family member killed in action was a member of the United States Armed Forces and proof that such family member was in fact killed in action while performing active military duty with the United States Armed Forces in Afghanistan or Iraq on or after September 11, 2001. Acceptable proof shall be a statement from the Missouri veterans commission or the United States Department of Veterans Affairs so certifying such facts;

(3) By signing a form provided by the Missouri transportation department, the applicant shall certify that the applicant is related by marriage, adoption, or consanguinity within the second degree to the member of the United States Armed Forces who was killed in action; and

(4) A fee to be determined by the commission to cover the costs of constructing and maintaining the proposed interchange signs. The fee shall not exceed the cost of constructing and maintaining each sign.

4. All moneys received by the department of transportation for the construction and maintenance of interchange signs shall be deposited in the state treasury to the credit of the state road fund.

5. The documents and fees required under this section shall be submitted to the department of transportation.

6. The department of transportation shall submit for approval or disapproval all applications for interchange designations to the joint committee on transportation oversight. The joint committee on transportation oversight may review such applications at any scheduled meeting convened pursuant to section 21.795. If satisfied with the application and all its contents, the committee shall approve the application. The committee shall notify the department of transportation upon the approval or denial of an application for an interchange designation.

7. The department of transportation shall give notice of any proposed interchange designation under this section in a manner reasonably calculated to advise the public of such proposal. Reasonable notice shall include posting the proposal for the designation on the department's official public website and making available copies of the sign designation application to any representative of the news media or public upon request and posting the application on a bulletin board or other prominent public place which is easily accessible to the public and clearly designated for that purpose at the principal office.

8. If the memorial interchange designation request is not approved by the joint committee on transportation oversight, ninety-seven percent of the application fee shall be refunded to the applicant.

9. Two signs shall be erected for each interchange designation processed under this section.

10. No interchange may be named or designated after more than one member of the United States Armed Forces killed in action. Such person shall only be eligible for one interchange designation under the provisions of this section.

11. Any highway signs erected for any interchange designation under the provisions of this section shall be erected and maintained for a twenty-year period. After such period, the signs shall be subject to removal by the department of transportation and the interchange may be designated to honor persons other than the current designee. An existing interchange designation processed under the provisions of this section may be retained for additional twenty-year increments if, at least one year before the designation's expiration, an application to the department of transportation is made to retain the designation along with the required documents and all applicable fees required under this section.

(L. 2009 H.B. 91 merged with H.B. 427 merged with H.B. 683, A.L. 2011 H.B. 798, et al.)



Section 227.299 Memorial bridge or highway designations, procedure--notice requirements--signs to be erected--multiple designations prohibited--time period of designation.

Memorial bridge or highway designations, procedure--notice requirements--signs to be erected--multiple designations prohibited--time period of designation.

227.299. 1. Except as provided in subsection 7 of this section, an organization or person that seeks a bridge or highway designation on the state highway system to honor an event, place, organization, or person who has been deceased for more than two years shall petition the department of transportation by submitting the following:

(1) An application in a form prescribed by the director, describing the bridge or segment of highway for which designation is sought and the proposed name of the bridge or relevant portion of highway. The application shall include the name of at least one current member of the general assembly who will sponsor the bridge or highway designation. The application may contain written testimony for support of the bridge or highway designation;

(2) A list of at least one hundred signatures of individuals who support the naming of the bridge or highway; and

(3) A fee to be determined by the commission to cover the costs of constructing and maintaining the proposed signs. The fee shall not exceed the cost of constructing and maintaining each sign.

2. All moneys received by the department of transportation for the construction and maintenance of bridge or highway signs on the state highway system shall be deposited in the state treasury to the credit of the state road fund.

3. The documents and fees required under this section shall be submitted to the department of transportation no later than November first prior to the next regular session of the general assembly to be approved or denied by the joint committee on transportation oversight during such legislative session.

4. The department of transportation shall give notice of any proposed bridge or highway designation on the state highway system in a manner reasonably calculated to advise the public of such proposal. Reasonable notice shall include posting the proposal for the designation on the department's official public website, and making available copies of the sign designation application to any representative of the news media or public upon request and posting the application on a bulletin board or other prominent public place which is easily accessible to the public and clearly designated for that purpose at the principal office.

5. If the memorial highway designation requested by the organization is not approved by the joint committee on transportation oversight, ninety-seven percent of the application fee shall be refunded to the requesting organization.

6. Two highway signs shall be erected for each bridge and highway designation on the state highway system processed under this section. When a named section of a highway crosses two or more county lines, consideration shall be given by the department of transportation to allow additional signage at the county lines or major intersections.

7. Highway or bridge designations on the state highway system honoring fallen law enforcement officers, members of the Armed Forces killed in the line of duty, emergency personnel killed while performing duties relating to their employment, or state employees killed while serving the state shall not be subject to the provisions of this section.

8. No bridge or portion of a highway on the state highway system may be named or designated after more than one event, place, organization, or person. Each event, place, organization, or person shall only be eligible for one bridge or highway designation.

9. Any highway signs erected for any bridge or highway designation on the state highway system under the provisions of this section shall be erected and maintained for a twenty-year period. After such period, the signs shall be subject to removal by the department of transportation and the bridge or highway may be designated to honor events, places, organizations, or persons other than the current designee. An existing highway or bridge designation processed under the provisions of this section may be retained for additional twenty-year increments if, at least one year before the designation's expiration, an application to the department of transportation is made to retain the designation along with the required documents and all applicable fees required under this section.

10. The provisions of this section shall apply to bridge or highway designations sought after August 28, 2006.

(L. 2005 S.B. 233 § 227.365, A.L. 2006 S.B. 840, A.L. 2007 H.B. 732)



Section 227.300 Congressman Gene Taylor Highway, Interstate Highway 44, designation as (Jasper County).

Congressman Gene Taylor Highway, Interstate Highway 44, designation as (Jasper County).

227.300. The portion of Interstate Highway 44 contained within a county of the first class having a population between ninety and one hundred thousand and bordering on the state of Kansas shall be designated as the "Congressman Gene Taylor Highway".

(L. 1996 H.B. 991 § 13)



Section 227.302 Carver Prairie Drive designated in Newton County.

Carver Prairie Drive designated in Newton County.

227.302. The portion of State Route V in the county of the second classification with more than fifty-two thousand six hundred but fewer than fifty-two thousand seven hundred inhabitants from U.S. Highway 71 east to U.S. Highway 59 shall be designated the "Carver Prairie Drive". Costs for such designation shall be paid by the city of Diamond.

(L. 2005 S.B. 38)



Section 227.303 Mark Twain Highway and Andy Gammon Memorial Highway established for portions of Interstate Highway 70 in St. Louis City.

Mark Twain Highway and Andy Gammon Memorial Highway established for portions of Interstate Highway 70 in St. Louis City.

227.303. 1. The portion of Interstate Highway 70 from the western city limits of a city not within a county and proceeding east to mile marker 248 shall be designated the "Mark Twain Highway".

2. The portion of Interstate Highway 70 contained within a city not within a county, from mile marker 248 to the Illinois border, shall be designated the "Andy Gammon Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donations.

(L. 1999 S.B. 10, A.L. 2010 H.B. 1941, A.L. 2013 H.B. 303 & 304)



Section 227.304 Rick Harmon Memorial Highway designated in Taney County.

Rick Harmon Memorial Highway designated in Taney County.

227.304. The portion of U.S. Highway 160 in Taney County from State Route 76, known as the Kissee Mills Junction, to State Route 125, known as the Rueter Junction, shall be designated the "Rick Harmon Memorial Highway". Costs for such designation shall be paid by private donations.

(L. 2005 H.B. 43)



Section 227.305 Trooper Robert Kolilis Memorial Highway designated for a portion of State Highway M in Washington County.

Trooper Robert Kolilis Memorial Highway designated for a portion of State Highway M in Washington County.

227.305. The portion of State Highway M within Washington County which is located within the city limits of Irondale shall be designated the "Trooper Robert Kolilis Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by the Missouri State Troopers Association.

(L. 2006 S.B. 667, et al.)



Section 227.306 V.F.W. Memorial Highway, portion of U.S. Highway 36 designated as (includes Livingston and Linn counties).

V.F.W. Memorial Highway, portion of U.S. Highway 36 designated as (includes Livingston and Linn counties).

227.306. The portion of United States Highway 36 within any county of the third classification with a township form of government and having a population of more than thirteen thousand but less than fifteen thousand inhabitants shall be designated the "V.F.W. Memorial Highway".

(L. 1999 S.B. 61 § 1)



Section 227.307 Sgt. Issac B. Jackson Memorial Highway designated for a portion of Missouri Route 116 in Clinton County.

Sgt. Issac B. Jackson Memorial Highway designated for a portion of Missouri Route 116 in Clinton County.

227.307. The portion of Missouri Route 116 located in Clinton County, from its intersection with Center Street or State Highway A in the city of Lathrop, west to its intersection with Missouri Route 33, shall be designated as the "Sgt. Issac B. Jackson Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donation.

(L. 2012 H.B. 1807, et al.)



Section 227.308 Deputy Joann Barnes Memorial Highway designated for a portion of Highway H in Dent County.

Deputy Joann Barnes Memorial Highway designated for a portion of Highway H in Dent County.

227.308. The portion of Highway H located within the county of the third classification without a township form of government and with more than fourteen thousand nine hundred but fewer than fifteen thousand inhabitants from the intersection of Highway 72 to the intersection of Highway DD shall be named the "Deputy Joann Barnes Memorial Highway". The costs for such designation shall be paid for by private donations.

(L. 2006 S.B. 990)



Section 227.309 Zach Wheat Memorial Highway, portion of State Highway 13 in Caldwell County designated as.

Zach Wheat Memorial Highway, portion of State Highway 13 in Caldwell County designated as.

227.309. The portion of State Highway 13 in Caldwell County shall be named "The Zach Wheat Memorial Highway".

(L. 1999 S.B. 61 § 2)



Section 227.310 Veterans Memorial Highway designated for a portion of Highway 100 in Franklin County.

Veterans Memorial Highway designated for a portion of Highway 100 in Franklin County.

227.310. The portion of Missouri Highway 100 located in Franklin County, from its intersection with Missouri Highway 47, to the highway's connection with Interstate 44, shall be designated as the "Veterans Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by the city of Washington.

(L. 2009 H.B. 91 merged with H.B. 683)



Section 227.311 Veterans Memorial Highway designated for portion of Poplar Bluff bypass in Butler County.

Veterans Memorial Highway designated for portion of Poplar Bluff bypass in Butler County.

227.311. The portion of the Poplar Bluff bypass located in Butler County from Highway 60 where it crosses over the Black River to Highway 67 where it crosses Missouri Highway M shall be designated as the "Veterans Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donations.

(L. 2009 H.B. 427)



Section 227.312 Rosa Parks Highway, portion of Interstate Highway 55 in St. Louis County designated as.

Rosa Parks Highway, portion of Interstate Highway 55 in St. Louis County designated as.

227.312. The portion of Interstate Highway 55, one mile south of Lindbergh Boulevard to Butler Hill Road, contained within a county of the first classification with a charter form of government having a population over nine hundred thousand shall be designated the "Rosa Parks Highway".

(L. 2000 H.B. 1742 § 226.781)



Section 227.313 Dr. Martin Luther King Jr. Memorial Mile designated for portion of Highway 266 in Greene County.

Dr. Martin Luther King Jr. Memorial Mile designated for portion of Highway 266 in Greene County.

227.313. The portion of Missouri Highway 266 located in Greene County from Airport Boulevard to one mile east shall be designated as the "Dr. Martin Luther King Jr. Memorial Mile". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donations.

(L. 2009 H.B. 683, A.L. 2010 H.B. 1941)



Section 227.314 Congressman William L. Clay, Sr. Bridge designated for the Missouri portion of the bridge on Interstate 55, Interstate 64, Interstate 70, and U.S. 40 crossing the Mississippi River.

Congressman William L. Clay, Sr. Bridge designated for the Missouri portion of the bridge on Interstate 55, Interstate 64, Interstate 70, and U.S. 40 crossing the Mississippi River.

227.314. The Missouri portion of the bridge on Interstate 55, Interstate 64, Interstate 70, and U.S. Route 40 crossing the Mississippi River between downtown St. Louis and southwestern Illinois, commonly known as the Poplar Street Bridge, shall be designated the "Congressman William L. Clay, Sr. Bridge". The department of transportation shall erect and maintain appropriate signs designating the Missouri portion of such bridge, with the costs for such designation to be paid for by private donation. The designation under this section shall supersede any prior name or designation for such bridge.

(L. 2013 H.B. 303 & 304)



Section 227.315 Payne Stewart Highway, portion of Interstate Highway 44 in Springfield (Greene County) designated as.

Payne Stewart Highway, portion of Interstate Highway 44 in Springfield (Greene County) designated as.

227.315. The portion of Interstate Highway 44, from the Highway 65 exit on the east side of a city having a population of at least one hundred forty-nine thousand which is located in a noncharter county of the first classification with a population of at least two hundred seven thousand to the Highway 160 exit on the west side of a city having a population of at least one hundred forty-nine thousand which is located in a noncharter county of the first classification with a population of at least two hundred seven thousand shall be designated the "Payne Stewart Highway".

(L. 2000 H.B. 1742 § 226.783)



Section 227.317 Babe Adams Highway designated.

Babe Adams Highway designated.

227.317. The portion of U.S. Highway 136 in Harrison County, from the eastern city limits of Bethany to the Harrison-Mercer County line, shall be designated the "Babe Adams Highway".

(L. 2002 H.B. 1141, et al.)



Section 227.318 Sergeant Robert Kimberling Memorial Highway designated, Interstate 29, Buchanan County--signs.

Sergeant Robert Kimberling Memorial Highway designated, Interstate 29, Buchanan County--signs.

227.318. The portion of Interstate Highway 29 in Buchanan County bounded on the south by Frederick Boulevard and on the north by United States Highway 169 north shall be designated the "Sergeant Robert Kimberling Memorial Highway", and two signs bearing this name shall be erected. One sign shall be placed north of the Frederick Boulevard interchange adjacent to the northbound lane of Interstate Highway 29, and the other shall be placed north of the United States Highway 169 north overpass adjacent to the southbound lane.

(L. 2001 H.B. 470)



Section 227.319 Trooper James Froemsdorf Memorial Highway designated (Perry County).

Trooper James Froemsdorf Memorial Highway designated (Perry County).

227.319. The portion of Interstate Highway 55, from mile marker 129 to mile marker 135, contained within a county of the third classification without a township form of government and with more than eighteen thousand one hundred but less than eighteen thousand two hundred inhabitants shall be designated the "Trooper James Froemsdorf Memorial Highway".

(L. 2002 H.B. 1141, et al.)



Section 227.320 Franklin Street designated for portion of Highway 47 in the city of Washington.

Franklin Street designated for portion of Highway 47 in the city of Washington.

227.320. The portion of the state highway system which was designated as Highway 47 as of January 1, 2009, within the limits of the city of Washington shall be designated and known as "Franklin Street" and shall not be designated as a numbered state highway.

(L. 2009 H.B. 91 merged with H.B. 683)



Section 227.321 Veterans Memorial Bridge designated.

Veterans Memorial Bridge designated.

227.321. The Missouri River bridge on Route 364 connecting St. Louis and St. Charles counties shall be designated the "Veterans Memorial Bridge".

(L. 2002 H.B. 1141, et al.)



Section 227.322 Buzz Westfall Memorial Highway designated for a portion of Route 364 in St. Louis County.

Buzz Westfall Memorial Highway designated for a portion of Route 364 in St. Louis County.

227.322. The portion of Missouri Route 364 in St. Louis County from Interstate Highway 270 to the crossing of the Missouri River, known as the Veterans Memorial Bridge, being that portion of Route 364 extending from station 31+386.04 to station 23+292, shall be designated the "Buzz Westfall Memorial Highway". The Buzz Westfall memorial highway shall not include any portion of the Veterans Memorial Bridge.

(L. 2004 S.B. 1006)



Section 227.323 Henry Shaw Ozark Corridor designated.

Henry Shaw Ozark Corridor designated.

227.323. 1. The portion of Interstate Highway 44, log mile 277.3, Geyer Road overpass, located in a county of the first classification with a charter form of government and with more than one million inhabitants, to log mile 255.0, one mile west of Gray Summit interchange, located in a county of the first classification without a charter form of government and with more than ninety-three thousand eight hundred but less than ninety-three thousand nine hundred inhabitants shall be designated the "Henry Shaw Ozark Corridor".

2. Pursuant to section 226.525, appropriate signage will be provided at the east and west boundaries of the Henry Shaw Ozark Corridor. Such signage shall affirm the state's value for its natural heritage, the Ozarks, plus the cultural heritage of the communities located along the Henry Shaw Ozark Corridor.

(L. 2002 H.B. 1141, et al. merged with S.B. 950)



Section 227.324 Pat Jones pedestrian/bicycle lane designated on the Missouri River Bridge in Jefferson City.

Pat Jones pedestrian/bicycle lane designated on the Missouri River Bridge in Jefferson City.

227.324. The pedestrian and bicycle lane on the southern-most, down stream U.S. Highway 54 bridge, crossing the Missouri River at Jefferson City, Missouri, in Cole County, shall, upon completion of its construction, be designated as the "Pat Jones Pedestrian/Bicycle Lane". The department of transportation shall erect and maintain appropriate signs designating such pedestrian and bicycle lane, with the costs to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.325 Missouri Fallen Soldiers Memorial Bridge designated on U.S. Highway 65 in Greene County.

Missouri Fallen Soldiers Memorial Bridge designated on U.S. Highway 65 in Greene County.

227.325. The bridge on U.S. Highway 65 over CST Overlook Avenue in Greene County shall be designated the "Missouri Fallen Soldiers Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such bridge, with the costs for such designation to be paid for by private donations.

(L. 2013 H.B. 303 & 304)



Section 227.326 Sergeant Rob Guilliams, Missouri State Highway Patrol, Memorial Bridge designated (Pemiscot County).

Sergeant Rob Guilliams, Missouri State Highway Patrol, Memorial Bridge designated (Pemiscot County).

227.326. The set of bridges spanning ditch number two on the portions of Interstate Highway 55 and two-lane Highway J at mile marker 16, contained within a county of the third classification without a township form of government and with more than twenty thousand but less than twenty thousand one hundred inhabitants shall be designated the "Sergeant Rob Guilliams, Missouri State Highway Patrol, Memorial Bridge".

(L. 2002 H.B. 1141, et al.)



Section 227.329 Trooper Kelly L. Poynter Memorial Highway designated (Texas County).

Trooper Kelly L. Poynter Memorial Highway designated (Texas County).

227.329. The portion of U.S. Highway 63, from the southern-most city limits of a city of the fourth classification with more than one thousand nine hundred eighty but less than two thousand eighty inhabitants south to the exit for State Route Z, all located within a county of the third classification with a township form of government and with more than twenty-three thousand but less than twenty-three thousand one hundred inhabitants, shall be designated the "Trooper Kelly L. Poynter Memorial Highway". The department of transportation shall, at their discretion, erect and maintain signs commemorating this portion of U.S. Highway 63.

(L. 2002 H.B. 1141, et al.)



Section 227.330 Pearl Harbor Memorial Highway, portion of U.S. Highway 63 designated as.

Pearl Harbor Memorial Highway, portion of U.S. Highway 63 designated as.

227.330. The portion of U.S. Highway 63 located within a county of the third classification without a township form of government and with more than fifteen thousand seven hundred but less than fifteen thousand eight hundred inhabitants shall be designated the "Pearl Harbor Memorial Highway". The department of transportation shall erect and maintain appropriate signs commemorating said portion of U.S. Highway 63 at its discretion.

(L. 2003 H.B. 162)



Section 227.331 Trooper Jimmie Linegar Memorial Highway, portion of U.S. Highway 65 in Taney County designated as.

Trooper Jimmie Linegar Memorial Highway, portion of U.S. Highway 65 in Taney County designated as.

227.331. The portion of United States Highway 65 within a county of the first classification with more than thirty-nine thousand seven hundred but less than thirty-nine thousand eight hundred inhabitants from Highway 265 South to the border with the state of Arkansas shall be designated the "Trooper Jimmie Linegar Memorial Highway".

(L. 2003 S.B. 423)



Section 227.333 Sergeant Randy Sullivan Memorial Highway designated (Iron County).

Sergeant Randy Sullivan Memorial Highway designated (Iron County).

227.333. The portion of State Highway 72 in a county of the third classification without a township form of government and with more than ten thousand six hundred inhabitants but less than ten thousand seven hundred inhabitants and in a county of the third classification without a township form of government and with more than eleven thousand seven hundred fifty inhabitants but less than eleven thousand eight hundred fifty inhabitants shall be designated the "Sergeant Randy Sullivan Memorial Highway".

(L. 2002 H.B. 1141, et al. merged with S.B. 1199)



Section 227.334 Trooper Charles P. Corbin Memorial Highway, portion of U.S. Highway 71 in Jasper County designated as.

Trooper Charles P. Corbin Memorial Highway, portion of U.S. Highway 71 in Jasper County designated as.

227.334. The portion of U.S. Highway 71 located in a county of the first classification with more than one hundred four thousand six hundred but less than one hundred four thousand seven hundred inhabitants shall be named the "Trooper Charles P. Corbin Memorial Highway".

(L. 2003 S.B. 289)



Section 227.335 American Legion Memorial Highway--portion of U.S. Highway 65.

American Legion Memorial Highway--portion of U.S. Highway 65.

227.335. The portion of U.S. Highway 65 located within this state from the Missouri-Iowa border south to the Missouri-Arkansas border, except where otherwise designated, shall be designated the "American Legion Memorial Highway".

(L. 2003 H.B. 261)



Section 227.336 Korean War Veterans' Memorial Freeway, portion of U.S. Highway 60 designated as.

Korean War Veterans' Memorial Freeway, portion of U.S. Highway 60 designated as.

227.336. The thirteen and one-half mile portion of U.S. Highway 60, also known as the James River Freeway, from its intersection with U.S. Highway 65, west to its connection with State Route 360, following northwest to its intersection with Interstate Highway 44, shall be designated the "Korean War Veterans' Memorial Freeway". All signage shall be paid for through private sources and shall meet appropriate specifications as set forth by the department of transportation.

(L. 2003 H.B. 245)



Section 227.337 Butterfield Ranch Road, portion of State Route WW (within the city of Marshall) designated as.

Butterfield Ranch Road, portion of State Route WW (within the city of Marshall) designated as.

227.337. The portion of State Route WW, from the corner of Morrow and Odell Streets within the city of Marshall, east to the end of such state route shall be designated "Butterfield Ranch Road". All appropriate signage shall be paid for, erected, and maintained by Butterfield Youth Services.

(L. 2003 H.B. 249)



Section 227.338 Corporal Bobbie J. Harper Memorial Highway, portion of U.S. Highway 71 in McDonald County designated as.

Corporal Bobbie J. Harper Memorial Highway, portion of U.S. Highway 71 in McDonald County designated as.

227.338. The portion of U.S. Highway 71 located within a county of the third classification without a township form of government and with more than twenty-one thousand six hundred but less than twenty-one thousand seven hundred inhabitants shall be designated the "Corporal Bobbie J. Harper Memorial Highway".

(L. 2003 S.B. 598)



Section 227.339 Trooper Russell Harper Memorial Highway designated for a portion of U.S. Highway 60.

Trooper Russell Harper Memorial Highway designated for a portion of U.S. Highway 60.

227.339. The portion of U.S. Highway 60 one mile east of U.S. Highway 65 to the U.S. Highway 60 and U.S. Highway 65 intersection shall be designated the "Trooper Russell Harper Memorial Highway". Costs for such designation shall be paid by the Missouri Troopers' Association.

(L. 2004 H.B. 960)



Section 227.340 George Washington Carver Memorial Highway, portion of Interstate Highway 44 in Newton County and portion of U.S. Highway 71 in Jasper County designated as.

George Washington Carver Memorial Highway, portion of Interstate Highway 44 in Newton County and portion of U.S. Highway 71 in Jasper County designated as.

227.340. The portion of Interstate Highway 44 contained in a county of the second classification with more than fifty-two thousand six hundred but less than fifty-two thousand seven hundred inhabitants, and the portion of U.S. Highway 71 from the intersection of Interstate 44 in the county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants south to State Route V in the county of the second classification with more than fifty-two thousand six hundred but fewer than fifty-two thousand seven hundred inhabitants shall be designated as the "George Washington Carver Memorial Highway".

(L. 2003 S.B. 697, A.L. 2005 S.B. 38)



Section 227.341 Larry Stewart Secret Santa Memorial Highway designated for a portion of State Route 7 in Blue Springs.

Larry Stewart Secret Santa Memorial Highway designated for a portion of State Route 7 in Blue Springs.

227.341. The portion of State Route 7 from the south edge of the city limits of a home rule city with more than forty-eight thousand but fewer than forty-nine thousand inhabitants heading south to the intersection of U.S. Highway 50 shall be designated the "Larry Stewart Secret Santa Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donation.

(L. 2007 H.B. 56 § 1)



Section 227.342 William "Bill" Lark Memorial Highway, portion of Interstate Highway 29 in Holt County designated as.

William "Bill" Lark Memorial Highway, portion of Interstate Highway 29 in Holt County designated as.

227.342. The portion of Interstate Highway 29 between mile marker 89 and mile marker 92, all located within a county of the third classification without a township form of government and with more than five thousand three hundred but less than five thousand four hundred inhabitants, shall be designated the "William 'Bill' Lark Memorial Highway".

(L. 2003 S.B. 289)



Section 227.343 The Short Line Railroad Spur Historic Trail, portion of State Route 19 in Ozark County designated as.

The Short Line Railroad Spur Historic Trail, portion of State Route 19 in Ozark County designated as.

227.343. The portion of State Route 19 from New London, Missouri, southwest to its intersection with State Route 154, then west to Perry, Missouri, all located within a county of the third classification without a township form of government and with more than nine thousand five hundred fifty but less than nine thousand six hundred fifty inhabitants, shall be designated "The Short Line Railroad Spur Historic Trail".

(L. 2003 S.B. 423)



Section 227.345 Edwin P. Hubble Memorial Highway designated for portion of Interstate 44 in Webster County.

Edwin P. Hubble Memorial Highway designated for portion of Interstate 44 in Webster County.

227.345. The portion of Interstate 44, except for the portion of such interstate designated under section 227.379, located in a county of the third classification without a township form of government and with more than thirty-one thousand but less than thirty-one thousand one hundred inhabitants shall be designated the "Edwin P. Hubble Memorial Highway".

(L. 2004 S.B. 767, A.L. 2006 S.B. 667, et al.)



Section 227.346 U.S. Submarine Veterans' Memorial Highway designated for portion of Interstate 70 in Saline County.

U.S. Submarine Veterans' Memorial Highway designated for portion of Interstate 70 in Saline County.

227.346. The portion of Interstate Highway 70 between mile marker 69 in any county of the fourth classification with more than twenty-three thousand seven hundred but less than twenty-three thousand eight hundred inhabitants and east to mile marker 123 in any county of the first classification with more than one hundred thirty-five thousand four hundred but less than one hundred thirty-five thousand five hundred inhabitants, except where otherwise designated, shall be designated the "U.S. Submarine Veterans' Memorial Highway", and shall represent in its fifty-four-mile stretch the fifty-four submarines lost during war and the Cold War. The department of transportation shall erect and maintain appropriate signs designating such highway, with the cost of such signs to be paid by the submarine veterans' association.

(L. 2004 H.B. 826 and H.B. 883 merged with H.B. 1029 and H.B. 1438 and H.B. 1610)



Section 227.347 Laura Ingalls Wilder Memorial Highway designated for a portion of Highway A between the city of Mansfield and the city of Macomb.

Laura Ingalls Wilder Memorial Highway designated for a portion of Highway A between the city of Mansfield and the city of Macomb.

227.347. The portion of Highway A beginning at the intersection of Business Route 60 on the town square in the city of Mansfield and proceeding east to its intersection with Highway K in the city of Macomb, except where otherwise designated, shall be designated the "Laura Ingalls Wilder Memorial Highway" in dedication to the author and her contribution to the state of Missouri. The department of transportation shall erect and maintain appropriate signs commemorating this portion of Highway A at its discretion, and the Laura Ingalls Wilder Museum shall pay for all such signs.

(L. 2004 H.B. 826 and H.B. 883)



Section 227.348 Trooper Mike L. Newton Memorial Bridge designated for Interstate 44 bridge located in Phelps County.

Trooper Mike L. Newton Memorial Bridge designated for Interstate 44 bridge located in Phelps County.

227.348. The bridge on eastbound and westbound Interstate 44 crossing the Little Piney Creek in Phelps County shall be designated the "Trooper Mike L. Newton Memorial Bridge". The department of transportation shall erect and maintain appropriate signs commemorating such bridge, with costs to be paid for by the Missouri State Troopers' Association.

(L. 2004 H.B. 1149)



Section 227.349 Veterans Highway designated for a portion of State Highway J in Lincoln County.

Veterans Highway designated for a portion of State Highway J in Lincoln County.

227.349. The portion of State Highway J in Lincoln County from the intersection of State Highway J and State Highway 47 to the intersection of State Highway J and State Highway U shall be named the "Veterans Highway".

(L. 2004 H.B. 1029 and H.B. 1438 and H.B. 1610)



Section 227.350 Deputy Steven R. Ziegler Memorial Highway designated for a portion of U.S. Highway 67 in St. Francois County.

Deputy Steven R. Ziegler Memorial Highway designated for a portion of U.S. Highway 67 in St. Francois County.

227.350. The portion of U.S. Highway 67 in St. Francois County between State Route 8 in Desloge and State Route 32 in Leadington shall be designated the "Deputy Steven R. Ziegler Memorial Highway". Costs for such designation shall be paid by private donations.

(L. 2004 H.B. 1029 and H.B. 1438 and H.B. 1610)



Section 227.351 Trooper Dennis H. Marriott Memorial Highway designated for a portion of U.S. Highway 54 located in Cole County.

Trooper Dennis H. Marriott Memorial Highway designated for a portion of U.S. Highway 54 located in Cole County.

227.351. The portion of U.S. Highway 54 located within a county of the first classification with more than seventy-one thousand three hundred but less than seventy-one thousand four hundred inhabitants from the Highway 179 intersection to a location one mile south of such intersection shall be designated the "Trooper Dennis H. Marriott Memorial Highway". The costs for such designation shall be paid by the Missouri Troopers' Association.

(L. 2004 H.B. 960)



Section 227.352 Thomas G. Tucker, Jr. Memorial Highway designated for a portion of State Route 51 located in Perry County.

Thomas G. Tucker, Jr. Memorial Highway designated for a portion of State Route 51 located in Perry County.

227.352. The portion of State Route 51 in Perry County from Interstate Highway 55 to U.S. Highway 61 shall be designated the "Thomas G. Tucker, Jr. Memorial Highway".

(L. 2004 H.B. 1442)



Section 227.353 Trooper Jesse R. Jenkins Memorial Highway designated for a portion of U.S. Highway 67 in St. Francois County.

Trooper Jesse R. Jenkins Memorial Highway designated for a portion of U.S. Highway 67 in St. Francois County.

227.353. The portion of U.S. Highway 67 in St. Francois County between Desloge and Bonne Terre shall be designated the "Trooper Jesse R. Jenkins Memorial Highway". Costs for such designation shall be paid by private donations.

(L. 2004 H.B. 1029 and H.B. 1438 and H.B. 1610)



Section 227.354 Trooper Wayne W. Allman Memorial Bridge designated for the bridge on State Route 7 in Cass County.

Trooper Wayne W. Allman Memorial Bridge designated for the bridge on State Route 7 in Cass County.

227.354. The bridge on State Route 7 crossing over State Route B in Cass County shall be designated the "Trooper Wayne W. Allman Memorial Bridge".

(L. 2004 H.B. 960 § 227.357)



Section 227.355 Brown-Stinson Memorial Bridge designated for bridge number A4975 located in Franklin County.

Brown-Stinson Memorial Bridge designated for bridge number A4975 located in Franklin County.

227.355. The bridge, bridge number A4975, located at log mile 1.067 on Missouri Route 30 within Franklin County shall be designated the "Brown-Stinson Memorial Bridge".

(L. 2004 H.B. 826 and H.B. 883 § 234.707 merged with H.B. 960 § 234.707)



Section 227.356 Congressman Mel Hancock Freeway designated in Greene County.

Congressman Mel Hancock Freeway designated in Greene County.

227.356. The portion of Interstate Highway 44 in Greene County from State Route MM, exit 70, east to State Route 286, exit 72, shall be designated the "Congressman Mel Hancock Freeway". Costs for such designation shall be paid for by the Hancock family.

(L. 2005 S.B. 233)



Section 227.357 Korean War Veterans Association Memorial Highway designated in Phelps County.

Korean War Veterans Association Memorial Highway designated in Phelps County.

227.357. The portion of U.S. Highway 63 in Phelps County from one mile north of the intersection of U.S. Highway 63 and the parallel thirty-eight degrees north latitude to one mile south of the intersection of U.S. Highway 63 and the parallel thirty-eight degrees north latitude, except where otherwise designated, shall be designated the "Korean War Veterans Association Memorial Highway". The intersection of U.S. Highway 63 and the parallel thirty-eight degrees north latitude shall be indicated as the "38th Parallel" by signs. Costs for such designations and signs shall be paid by the Korean War Veterans Association, Rolla Chapter 281.

(L. 2005 H.B. 243)



Section 227.358 Governor John M. Dalton Memorial Highway designated in Dunklin County.

Governor John M. Dalton Memorial Highway designated in Dunklin County.

227.358. The portion of U.S. 412 in Dunklin County from the eastern city limits of Kennett, Missouri, to the western city limits of Hayti, Missouri, within Pemiscot County shall be designated the "Governor John M. Dalton Memorial Highway".

(L. 2005 S.B. 233)



Section 227.359 Sgt. Dewayne Graham Jr. Memorial Bridges MO State Highway Patrol designated on State Highway 60 in the City of Van Buren.

Sgt. Dewayne Graham Jr. Memorial Bridges MO State Highway Patrol designated on State Highway 60 in the City of Van Buren.

227.359. The bridges on State Highway 60 crossing the Current River that are located within the city limits of Van Buren shall be designated individually as the "Sgt. Dewayne Graham Jr. Memorial Bridge MO State Highway Patrol". The bridges shall be collectively designated as the "Sgt. Dewayne Graham Jr. Memorial Bridges MO State Highway Patrol". The department of transportation shall erect and maintain appropriate signs designating such bridges, with the costs to be paid for by the Missouri State Troopers Association.

(L. 2006 S.B. 667, et al.)



Section 227.360 Albert Brumley Memorial Highway designated in McDonald County.

Albert Brumley Memorial Highway designated in McDonald County.

227.360. The portion of Highway E in McDonald County from the Arkansas state line, north to Highway 76, shall be designated the "Albert Brumley Memorial Highway". All appropriate signage shall be paid for, erected, and maintained by Albert E. Brumley and Sons, Inc.

(L. 2005 H.B. 155)



Section 227.361 Veterans Memorial Parkway designated in Johnson County.

Veterans Memorial Parkway designated in Johnson County.

227.361. The portion of Highway 58 in Johnson County from the intersection with Highway U, west to Highway 131, shall be designated the "Veterans Memorial Parkway". All appropriate signage shall be paid for, erected, and maintained by the city of Holden Veterans of Foreign Wars.

(L. 2005 S.B. 233)



Section 227.362 Congressman Ike Skelton Bridge designated on Missouri River bridge on Highway 13 between Lafayette and Ray counties.

Congressman Ike Skelton Bridge designated on Missouri River bridge on Highway 13 between Lafayette and Ray counties.

227.362. The bridge crossing over the Missouri River on Highway 13 between Lafayette and Ray counties shall be designated "Congressman Ike Skelton Bridge". All signage shall be paid for and maintained through private sources and shall meet appropriate specifications as set forth by the department of transportation.

(L. 2005 S.B. 233)



Section 227.363 Richard L. Harriman Highway designated in Clay County.

Richard L. Harriman Highway designated in Clay County.

227.363. The portion of State Route H in Clay County from the intersection of State Route H and Richfield Road north to the intersection of State Route H and State Route B shall be designated the "Richard L. Harriman Highway". Costs for such designation shall be paid by private donations.

(L. 2005 H.B. 487)



Section 227.364 John Oliver Jr. Parkway designated for a portion of Missouri Route 74/34 in Cape Girardeau County.

John Oliver Jr. Parkway designated for a portion of Missouri Route 74/34 in Cape Girardeau County.

227.364. The portion of Missouri Route 74/34 contained in Cape Girardeau County, from the Missouri/Illinois state line west to the intersection of Business Loop 55/U.S. 61/Missouri Route 34, shall be designated as the "John Oliver Jr. Parkway". The provisions of section 227.299 regarding highway designations shall not be applicable to the provisions of this section.

(L. 2007 H.B. 56)



Section 227.365 Dave Sinclair Memorial Highway designated for a portion of Lindbergh Boulevard in St. Louis County.

Dave Sinclair Memorial Highway designated for a portion of Lindbergh Boulevard in St. Louis County.

227.365. The portion of Lindbergh Boulevard located in St. Louis County, from its intersection with Lemay Ferry Road to the highway's connection with Barracksview Road, shall be designated as the "Dave Sinclair Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.366 Sergeant Carl Dewayne Graham Jr. Memorial Highway designated for a portion of U.S. Highway 60 in Stoddard County.

Sergeant Carl Dewayne Graham Jr. Memorial Highway designated for a portion of U.S. Highway 60 in Stoddard County.

227.366. Notwithstanding subsection 8 of section 227.299, the portion of U.S. Highway 60 contained in Stoddard County, from where U.S. Highway 60 and Route ZZ intersect to where U.S. Highway 60 and Missouri Route 25 intersect, shall be designated the "Sergeant Carl Dewayne Graham Jr. Memorial Highway". Costs for such designation shall be paid by the Missouri Troopers' Association.

(L. 2007 H.B. 56 § 227.376)



Section 227.367 Officer Scott Armstrong Memorial Highway designated in St. Louis County.

Officer Scott Armstrong Memorial Highway designated in St. Louis County.

227.367. The portion of Highway 370 in St. Louis County from the intersection of Interstate 270, west to the Discovery Bridge, shall be designated the "Officer Scott Armstrong Memorial Highway". Costs for such designation shall be paid by the Bridgeton Optimist Club.

(L. 2005 H.B. 513 merged with S.B. 233)



Section 227.368 Specialist James M. Finley Memorial Bridge designated for bridge crossing Interstate 44 in Laclede County.

Specialist James M. Finley Memorial Bridge designated for bridge crossing Interstate 44 in Laclede County.

227.368. The bridge crossing over Interstate 44 on Business Loop 44 at exit 127 in Laclede County shall be designated the "Specialist James M. Finley Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such highway. The costs of such designation shall be paid for by private donations.

(L. 2009 H.B. 91 merged with H.B. 683)



Section 227.369 Wyman S. Basinger Memorial Highway designated for a portion of State Highway 179 in Cole County.

Wyman S. Basinger Memorial Highway designated for a portion of State Highway 179 in Cole County.

227.369. The portion of State Highway 179, between the State Route C interchange and the State Highway 54 interchange contained in Cole County shall be designated as the "Wyman S. Basinger Memorial Highway". All signage costs shall be paid by private donations.

(L. 2006 S.B. 990 § 227.383)



Section 227.370 Governor Mel Carnahan Memorial Highway designated in Phelps County.

Governor Mel Carnahan Memorial Highway designated in Phelps County.

227.370. The portion of Interstate 44 in Phelps County from Route V east to Route 68 shall be designated the "Governor Mel Carnahan Memorial Highway", in recognition of the former governor's contributions to the state of Missouri. The department of transportation shall erect and maintain appropriate signs commemorating this portion of highway. Costs for such designation shall be paid for by the Democrat Freshman Caucus.

(L. 2005 S.B. 233)



Section 227.371 Students of Missouri Assisting Rural Transportation (S.M.A.R.T.) Memorial Highway designated in Lewis County.

Students of Missouri Assisting Rural Transportation (S.M.A.R.T.) Memorial Highway designated in Lewis County.

227.371. The portion of U.S. Highway 61 from the intersection of Missouri Route B south of La Grange to the intersection of Missouri Route B north of Canton, in Lewis County, shall be designated the "Students of Missouri Assisting Rural Transportation (S.M.A.R.T.) Memorial Highway". This eleven-mile stretch of roadway shall be dedicated to these students and their efforts to improve transportation in the area. The department of transportation shall erect and maintain appropriate signs commemorating such portion of Highway 61 at its discretion, and the students of Missouri assisting rural transportation shall pay for all such signs.

(L. 2005 S.B. 233)



Section 227.372 Chief Jerry Buehne Memorial Road designated in St. Louis County.

Chief Jerry Buehne Memorial Road designated in St. Louis County.

227.372. The portion of Missouri Highway 30 in St. Louis County from the intersection of Highway P northeast to the St. Louis city limits shall be designated the "Chief Jerry Buehne Memorial Road". The department of transportation shall erect and maintain appropriate signs commemorating this portion of highway. Costs for the designation shall be paid for by private funds raised for such purpose.

(L. 2005 S.B. 233)



Section 227.373 Senator Christopher S. Bond Bridge designated in Hermann.

Senator Christopher S. Bond Bridge designated in Hermann.

227.373. The new Highway 19 Missouri River Bridge in Hermann slated for completion in December 2007 shall be designated the "Senator Christopher S. Bond Bridge". The department of transportation shall erect and maintain appropriate signs commemorating this portion of highway. Costs for such designation shall be paid for by local organizations.

(L. 2005 S.B. 233)



Section 227.374 Trooper Ralph Tatoian Memorial Highway designated for a portion of I-44 in Franklin County.

Trooper Ralph Tatoian Memorial Highway designated for a portion of I-44 in Franklin County.

227.374. The two-mile portion of Interstate Highway 44 heading east from the U.S. Highway 50 intersection, contained in Franklin County, shall be designated as the "Trooper Ralph Tatoian Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by the Missouri State Troopers Association.

(L. 2006 S.B. 667, et al. § 227.384)



Section 227.375 Trooper Ross S. Creach Memorial Highway designated for a portion of U.S. Highway 54 in Camden County.

Trooper Ross S. Creach Memorial Highway designated for a portion of U.S. Highway 54 in Camden County.

227.375. The portion of U.S. Highway 54 located within Camden County from the eastern city limits of Macks Creek to the western city limits of Camdenton shall be designated the "Trooper Ross S. Creach Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by the Missouri State Troopers Association.

(L. 2006 S.B. 667, et al.)



Section 227.376 Sergeant William McEntee Memorial Highway designated for a portion of Highway 21 in St. Louis County.

Sergeant William McEntee Memorial Highway designated for a portion of Highway 21 in St. Louis County.

227.376. The portion of Highway 21 from the intersection of Lindbergh Avenue to the intersection of Gravois Road in St. Louis County shall be designated the "Sergeant William McEntee Memorial Highway". The department of transportation shall erect and maintain appropriate signs commemorating this portion of highway. Costs for such designation shall be paid for by the Kirkwood police officers.

(L. 2006 S.B. 1139 § 227.386)



Section 227.377 Trooper D. Kevin Floyd Memorial Highway designated for a portion of U.S. Highway 60 in Texas County.

Trooper D. Kevin Floyd Memorial Highway designated for a portion of U.S. Highway 60 in Texas County.

227.377. The portion of U.S. Highway 60 from the intersection of State Route MM to the intersection of State Highway 181 in Texas County shall be designated the "Trooper D. Kevin Floyd Memorial Highway". The costs for such designation shall be paid by the Missouri Troopers Association.

(L. 2006 S.B. 667, et al.)



Section 227.378 State Senator Larry Gene Taylor Memorial Bridge designated for Table Rock Lake Bridge on Highway 39.

State Senator Larry Gene Taylor Memorial Bridge designated for Table Rock Lake Bridge on Highway 39.

227.378. The Table Rock Lake bridge on Highway 39 in the census designated place with more than one thousand three hundred but fewer than one thousand four hundred inhabitants and partially located in any county of the third classification without a township form of government and with more than thirty-four thousand but fewer than thirty-four thousand one hundred inhabitants shall be designated the "State Senator Larry Gene Taylor Memorial Bridge".

(L. 2008 S.B. 930 & 947)



Section 227.379 Cpl. Jay Sampietro MO State Hwy. Patrol Memorial Highway designated for a portion of I-44 in Webster County.

Cpl. Jay Sampietro MO State Hwy. Patrol Memorial Highway designated for a portion of I-44 in Webster County.

227.379. The portion of Interstate Highway 44 from mile marker 91 to mile marker 94, contained in Webster County, shall be designated the "Cpl. Jay Sampietro MO State Hwy. Patrol Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by the Missouri State Troopers Association.

(L. 2006 S.B. 667, et al.)



Section 227.381 Officer Thomas G. Smith Jr. Memorial Highway designated for a portion of I-55 in St. Louis County.

Officer Thomas G. Smith Jr. Memorial Highway designated for a portion of I-55 in St. Louis County.

227.381. The portion of Interstate 55 in St. Louis County between Butler Hill Road and Meramec Bottom Road shall be designated the "Officer Thomas G. Smith, Jr. Memorial Highway". All signage costs shall be paid for by private donations.

(L. 2006 H.B. 1488 § 227.379 and L. 2006 S.B. 1059 § 227.379, A.L. 2011 H.B. 315)



Section 227.383 Deputy Christopher Lee Castetter Memorial Highway designated for a portion of Highway 112 in Barry County.

Deputy Christopher Lee Castetter Memorial Highway designated for a portion of Highway 112 in Barry County.

227.383. The portion of Highway 112 from the intersection of Highway 76 south to the intersection of Highway AA in the county of the third classification without a township form of government and with more than thirty-four thousand but fewer than thirty-four thousand one hundred inhabitants shall be designated the "Deputy Christopher Lee Castetter Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2007 H.B. 56)



Section 227.384 Officer Stephen Strehl Memorial Highway designated for a portion of State Route M in Barnhart.

Officer Stephen Strehl Memorial Highway designated for a portion of State Route M in Barnhart.

227.384. The portion of State Route M between Old Lemay Ferry Road and Moss Hollow Road in the census designated place with more than six thousand one hundred but fewer than six thousand three hundred inhabitants shall be designated the "Officer Stephen Strehl Memorial Highway". Costs for such designation shall be paid by private donations.

(L. 2007 H.B. 56)



Section 227.385 1922 Sulphur Springs Rail Disaster Memorial Highway designated for a portion of U.S. Highway 61/67 in Barnhart.

1922 Sulphur Springs Rail Disaster Memorial Highway designated for a portion of U.S. Highway 61/67 in Barnhart.

227.385. The portion of U.S. Highway 61/67 between Wolf Hollow Road and State Route M in the census designated place with more than six thousand one hundred but fewer than six thousand three hundred inhabitants shall be designated the "1922 Sulphur Springs Rail Disaster Memorial Highway". Costs for such designation shall be paid by private donation.

(L. 2007 H.B. 56)



Section 227.386 Corporal Rickey L. Bell Memorial Highway designated for a portion of Highway 84 in city of Caruthersville.

Corporal Rickey L. Bell Memorial Highway designated for a portion of Highway 84 in city of Caruthersville.

227.386. The portion of State Highway 84 within Pemiscot County from the Interstate Highway 55 exit to the Caruthersville city limits shall be designated the "Corporal Rickey L. Bell Memorial Highway". The department of transportation shall erect and maintain appropriate signs commemorating this portion of highway. All signage shall be paid for and maintained through private sources and shall meet appropriate specifications as set forth by the department of transportation.

(L. 2008 S.B. 753, et al.)



Section 227.387 Deputy Charles M. Cook Memorial Highway designated for a portion of Highway 169.

Deputy Charles M. Cook Memorial Highway designated for a portion of Highway 169.

227.387. The portion of U.S. Highway 169 from its intersection with Missouri Route 6, north to its intersection with Gene Field Road, shall be designated the "Deputy Charles M. Cook Memorial Highway". The department of transportation shall erect and maintain appropriate signs commemorating this portion of U.S. Highway 169, with the cost of such signs to be paid by the St. Joseph Fraternal Order of Police.

(L. 2008 S.B. 753, et al.)



Section 227.388 DeSoto Railroad Employees Memorial Highway designated for a portion of Highway 110 in Jefferson County.

DeSoto Railroad Employees Memorial Highway designated for a portion of Highway 110 in Jefferson County.

227.388. The portion of Highway 110 from U.S. Highway 67 to Highway 21 within the county of the first classification with more than one hundred ninety-eight thousand but fewer than one hundred ninety-nine thousand two hundred inhabitants shall be designated the "DeSoto Railroad Employees Memorial Highway". Costs for such designation shall be paid by private donations.

(L. 2007 H.B. 56)



Section 227.389 Roy Bassett Memorial Bridge designated for U.S. Highway 63 Gasconade River Bridge in Maries County.

Roy Bassett Memorial Bridge designated for U.S. Highway 63 Gasconade River Bridge in Maries County.

227.389. The U.S. Highway 63 Gasconade River Bridge in Maries County shall be designated the "Roy Bassett Memorial Bridge". Costs for such designation shall be paid by friends of Roy Bassett.

(L. 2008 H.B. 1952)



Section 227.390 Officer Michael Barwick Memorial Highway designated for a portion of I-44 in St. Louis City.

Officer Michael Barwick Memorial Highway designated for a portion of I-44 in St. Louis City.

227.390. The portion of Interstate 44 from the city limits of the city not within a county east to the intersection of Kingshighway shall be designated the "Officer Michael Barwick Memorial Highway". Costs for such designation shall be paid by private donation.

(L. 2007 H.B. 56)



Section 227.391 Gene Curtis Memorial Highway designated for a portion of Highway 80 in New Madrid County.

Gene Curtis Memorial Highway designated for a portion of Highway 80 in New Madrid County.

227.391. The portion of Highway 80 in New Madrid County from the intersection of Highways 61, 80, and H, east to Interstate 55 shall be designated the "Gene Curtis Memorial Highway". Costs for such designation shall be paid by private donation.

(L. 2010 H.B. 1941)



Section 227.392 Christopher S. Bond Bridge designated for I-29/35 bridge in Kansas City.

Christopher S. Bond Bridge designated for I-29/35 bridge in Kansas City.

227.392. The new bridge carrying Interstate 29/35 over the Missouri River in the home rule city with more than four hundred thousand inhabitants and located in more than one county shall be designated the "Christopher S. Bond Bridge". Costs for such designation shall be paid by private donation.

(L. 2007 H.B. 56)



Section 227.393 Lance Corporal Leon B. Deraps Memorial Highway designated for a portion of Highway 87 in Moniteau County.

Lance Corporal Leon B. Deraps Memorial Highway designated for a portion of Highway 87 in Moniteau County.

227.393. The portion of State Highway 87 in Moniteau County, from the* intersection of** State Highway AA, to a destination four miles south of such intersection, shall be designated the "Lance Corporal Leon B. Deraps Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations. All signage shall be paid for through private sources.

(L. 2008 H.B. 1575 merged with S.B. 753, et al. § 227.394)

*Word "its" appears in original rolls of S.B. 753, et al. § 227.394, 2008.

**Word "with" appears in original rolls of S.B. 753, et al. § 227.394, 2008.



Section 227.394 LCPL Patrick W. Schimmel Memorial Highway designated for a portion of Missouri Highway C in Lincoln County.

LCPL Patrick W. Schimmel Memorial Highway designated for a portion of Missouri Highway C in Lincoln County.

227.394. The portion of Missouri Highway C that crosses over U.S. Highway 79 in Lincoln County shall be designated the "LCPL Patrick W. Schimmel Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the cost to be paid by private donations.

(L. 2012 H.B. 1807, et al.)



Section 227.395 Spc. James Burnett, Jr. Memorial Highway designated for a portion of Missouri Route 25 in Stoddard County.

Spc. James Burnett, Jr. Memorial Highway designated for a portion of Missouri Route 25 in Stoddard County.

227.395. The portion of Missouri Route 25 in Stoddard County from the city limits of Advance to one mile south of such city limits shall be designated the "Spc. James Burnett, Jr. Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donation.

(L. 2012 H.B. 1807, et al.)



Section 227.396 Rick Seiner Memorial Highway designated for a portion of Highway 13 in Polk County.

Rick Seiner Memorial Highway designated for a portion of Highway 13 in Polk County.

227.396. The portion of State Highway 13 within Polk County from the* intersection of** State Highway 83 to the* intersection of** State Highway Y in Polk County shall be designated the "Rick Seiner Memorial Highway". The department of transportation shall erect and maintain appropriate signs commemorating this portion of highway and designating such highway designation, with the cost to be paid for by private donation. All signage shall be paid for and maintained through private sources and shall meet appropriate specifications as set forth by the department of transportation.

(L. 2008 H.B. 1887 § 227.397 merged with S.B. 753, et al.)

*Word "its" appears in original rolls of S.B. 753, et al., 2008.

**Word "with" appears in original rolls of S.B. 753, et al., 2008.



Section 227.397 Jeff McBride Memorial Highway designated for portion of Interstate 55 in Jefferson County.

Jeff McBride Memorial Highway designated for portion of Interstate 55 in Jefferson County.

227.397. The portion of Interstate 55 in Jefferson County from the intersection of Highway M to a point one mile south shall be designated the "Jeff McBride Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2008 S.B. 930 & 947)



Section 227.398 Mo. Hwy. Patrol Corporal Henry C. Bruns Memorial Highway designated for a portion of Highway 169 in Gentry County.

Mo. Hwy. Patrol Corporal Henry C. Bruns Memorial Highway designated for a portion of Highway 169 in Gentry County.

227.398. The portion of Highway 169 in Gentry County from the city limits of King City south one mile shall be designated the "Mo. Hwy. Patrol Corporal Henry C. Bruns Memorial Highway". Costs for such designation shall be paid by private donation.

(L. 2008 H.B. 2360)



Section 227.400 Police Officer Robert Stanze Memorial Highway designated for portion of Interstate 44 in St. Louis County.

Police Officer Robert Stanze Memorial Highway designated for portion of Interstate 44 in St. Louis County.

227.400. The portion of Interstate 44 from mile marker 280 to mile marker 282 in St. Louis County shall be designated the "Police Officer Robert Stanze Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donation.

(L. 2008 S.B. 930 & 947)



Section 227.402 WWII Okinawa Veterans Memorial Bridge designated for Highway 17 bridge crossing the Gasconade River in Pulaski County.

WWII Okinawa Veterans Memorial Bridge designated for Highway 17 bridge crossing the Gasconade River in Pulaski County.

227.402. The Highway 17 bridge crossing over the Gasconade River in Pulaski County shall be designated the "WWII Okinawa Veterans Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2009 H.B. 91 merged with H.B. 683)



Section 227.404 Leona Williams Highway designated for portion of U.S. Highway 63 in Maries County.

Leona Williams Highway designated for portion of U.S. Highway 63 in Maries County.

227.404. The portion of U.S. Highway 63 in Maries County which is located within the city limits of Vienna shall be designated the "Leona Williams Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donation.

(L. 2013 H.B. 303 & 304)



Section 227.405 Police Officer Ernest M. Brockman Sr. Memorial Highway designated for a portion of I-44 in St. Louis County.

Police Officer Ernest M. Brockman Sr. Memorial Highway designated for a portion of I-44 in St. Louis County.

227.405. The portion of Interstate 44 in St. Louis County beginning from its intersection with South Geyer Road and proceeding east to its intersection with South Elm Avenue shall be designated the "Police Officer Ernest M. Brockman Sr. Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.406 CW2 Matthew G. Kelley Memorial Highway designated for portion of Highway 69 in city of Cameron.

CW2 Matthew G. Kelley Memorial Highway designated for portion of Highway 69 in city of Cameron.

227.406. The portion of U.S. Highway 69, from the southern city limits of Cameron to its intersection with Interstate 35, shall be designated the "CW2 Matthew G. Kelley Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2009 H.B. 683 merged with H.B. 867)



Section 227.407 Lamar Hunt Memorial Highway designated for portion of Interstate 435.

Lamar Hunt Memorial Highway designated for portion of Interstate 435.

227.407. Interstate 435 from mile marker 63.4 to mile marker 54.2 shall be designated the "Lamar Hunt Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2009 H.B. 91 merged with H.B. 683)



Section 227.408 Johnny Lee Hays Memorial Highway designated for a portion of State Highway 53 in Butler County.

Johnny Lee Hays Memorial Highway designated for a portion of State Highway 53 in Butler County.

227.408. The portion of State Highway 53 in Butler County from the city limits of Qulin to one mile south of the city limits shall be designated the "Johnny Lee Hays Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.409 Jack Buck Memorial Highway designated for portion of Interstate I-64/US 40.

Jack Buck Memorial Highway designated for portion of Interstate I-64/US 40.

227.409. The portion of Interstate Highway I-64/US 40 from the McCausland/Skinker interchange east to the I-64/I-55 interchange shall be designated the "Jack Buck Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway designation, with the cost to be paid for by private donation.

(L. 2009 H.B. 481, A.L. 2010 H.B. 1941)



Section 227.410 Rabbi Ernest I. Jacob Memorial Highway designated for portion of Highway 160 in Greene County.

Rabbi Ernest I. Jacob Memorial Highway designated for portion of Highway 160 in Greene County.

227.410. The portion of U.S. Highway 160 in Greene County from the intersection of West Mount Vernon Street to one-half mile south of the intersection of West Sunshine Street shall be designated the "Rabbi Ernest I. Jacob Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donation.

(L. 2009 H.B. 683, A.L. 2011 S.B. 77 merged with S.B. 173)



Section 227.412 Sergeant Charles R. Long Memorial Bridge designated for a bridge crossing on U. S. Highway 24 in Independence.

Sergeant Charles R. Long Memorial Bridge designated for a bridge crossing on U. S. Highway 24 in Independence.

227.412. The bridge crossing over the Union Pacific Railroad located on U.S. Highway 24 near Wilson Road in the Fairmont business district of the city of Independence in Jackson County shall be designated the "Sergeant Charles R. Long Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such bridge, with the costs to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.413 Harry S Truman Memorial Highway designated for a portion of U.S. Highway 24 in Jackson County.

Harry S Truman Memorial Highway designated for a portion of U.S. Highway 24 in Jackson County.

227.413. The portion of U.S. Highway 24 in Jackson County from the bridge crossing over the Union Pacific Railroad in the Fairmont business district of the city of Independence to the intersection of Noland Road shall be designated the "Harry S Truman Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.414 Mo. Hwy. Patrolman Corporal Dennis E. Engelhard Memorial Highway designated for a portion of I-44 in Franklin County.

Mo. Hwy. Patrolman Corporal Dennis E. Engelhard Memorial Highway designated for a portion of I-44 in Franklin County.

227.414. The portion of Interstate 44 located in Franklin County from the Highway 100 overpass west to the St. Mary's Road overpass shall be designated as the "Mo. Hwy. Patrolman Corporal Dennis E. Engelhard Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.415 Missouri State Trooper William Brandy Memorial Highway designated for a portion of Highway 36 in Macon County.

Missouri State Trooper William Brandy Memorial Highway designated for a portion of Highway 36 in Macon County.

227.415. The portion of Highway 36, 1.7 miles west of the intersection of Highway 36 and Route O in Macon County shall be designated as the "Missouri State Trooper William Brandt Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2010 H.B. 1941)



Section 227.416 John Playter Memorial Highway designated for a portion of Highway 13 in Polk County.

John Playter Memorial Highway designated for a portion of Highway 13 in Polk County.

227.416. The portion of Highway 13 from the intersection of Highway 32 to the intersection of Highway 83 in Polk County shall be designated the "John Playter Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donation.

(L. 2010 H.B. 1941)



Section 227.418 Ferlin Husky Highway designated for portion of Highway 8 in St. Francois County.

Ferlin Husky Highway designated for portion of Highway 8 in St. Francois County.

227.418. The portion of Highway 8 in St. Francois County from the intersection of State Route M east to the intersection of Main Street in the city of Leadwood shall be designated the "Ferlin Husky Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donation.

(L. 2011 H.B. 798, et al.)

*Revisor's note: Word "Huskey" appears in original rolls, an apparent typographical error.



Section 227.420 Officer David Haynes Memorial Highway designated for portion of I-44 in St. Louis City.

Officer David Haynes Memorial Highway designated for portion of I-44 in St. Louis City.

227.420. The portion of Interstate 44 in the city of St. Louis from the intersection of Vandeventer Avenue east to the intersection of Mississippi Avenue shall be designated the "Officer David Haynes Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2011 H.B. 798, et al.)



Section 227.421 Stan Musial Memorial Bridge designated for the new bridge on Interstate 70 crossing the Mississippi River between downtown St. Louis and southwestern Illinois.

Stan Musial Memorial Bridge designated for the new bridge on Interstate 70 crossing the Mississippi River between downtown St. Louis and southwestern Illinois.

227.421. The Missouri portion of the new bridge on Interstate 70 crossing the Mississippi River between downtown St. Louis and southwestern Illinois shall be designated the "Stan Musial Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating the Missouri portion of such bridge, with the costs for such designation to be paid by private donation.

(L. 2013 H.B. 303 & 304)



Section 227.422 Missouri State Highway Patrol Sergeant David May Memorial Highway designated for portion of U.S. Highway 67 in Butler County.

Missouri State Highway Patrol Sergeant David May Memorial Highway designated for portion of U.S. Highway 67 in Butler County.

227.422. The portion of U.S. Highway 67 from County Road 422 to the Highway 60 East/67 South Bypass in Butler County shall be designated as the "Missouri State Highway Patrol Sergeant David May Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2011 H.B. 798, et al.)



Section 227.424 Missouri State Highway Patrol Sergeant Joseph G. Schuengel Memorial Highway designated for portion of I-40/64 in St. Louis County.

Missouri State Highway Patrol Sergeant Joseph G. Schuengel Memorial Highway designated for portion of I-40/64 in St. Louis County.

227.424. The portion of Interstate 40/64 in St. Louis County from the Boone's Crossing overpass at mile marker 17.0 west to the Spirit of St. Louis Airport overpass at mile marker 13.8 shall be designated as the "Missouri State Highway Patrol Sergeant Joseph G. Schuengel Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2011 H.B. 798, et al. merged with S.B. 77 merged with S.B. 173)



Section 227.425 Truman/Eisenhower Presidential Highway designated for portion of I-70 from City of Independence to Kansas state line.

Truman/Eisenhower Presidential Highway designated for portion of I-70 from City of Independence to Kansas state line.

227.425. 1. The portion of Interstate 70 from the eastern city limits of Independence west to the Kansas state line shall be designated the "Truman/Eisenhower Presidential Highway", with signs erected at both ends of the designated highway. At a later point in time, two signs designating such highway may be placed at the intersection of Interstate 70 and Interstate 435, and two signs may be placed at the intersection of Interstate 70 and Interstate 29/35. All appropriate signage shall be paid for, prior to installation, by private donations.

2. The naming of the Truman/Eisenhower Presidential Highway under this section shall be contingent upon the designation by the state of Kansas of the portion of Interstate 70 in Kansas from the Missouri state line west to Abilene, Kansas, as the "Eisenhower/Truman Presidential Highway".

(L. 2011 S.B. 77)



Section 227.426 Glennon T. Moran Memorial Bridge designated for an I-270 bridge in St. Louis County.

Glennon T. Moran Memorial Bridge designated for an I-270 bridge in St. Louis County.

227.426. The bridge carrying Theiss Road over Interstate 270 in St. Louis County shall be designated the "Glennon T. Moran Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such bridge, with the costs for such designation to be paid for by private donation.

(L. 2011 H.B. 798, et al.)



Section 227.427 Pvt Ova A. Kelley Medal of Honor Memorial Bridge designated for a bridge on State Highway E in Wright County.

Pvt Ova A. Kelley Medal of Honor Memorial Bridge designated for a bridge on State Highway E in Wright County.

227.427. The bridge carrying State Highway E over State Route 60 in Wright County shall be designated the "Pvt Ova A. Kelley Medal of Honor Memorial Bridge". The department of transportation shall erect and maintain appropriate signs designating such bridge, with the costs for such designation to be paid for by private donation.

(L. 2011 H.B. 798, et al.)



Section 227.429 Representative Otto Bean Memorial Highway designated for a portion of Highway 25 in Dunklin and Stoddard counties.

Representative Otto Bean Memorial Highway designated for a portion of Highway 25 in Dunklin and Stoddard counties.

227.429. The portion of Highway 25 from U.S. Route 412 to Route U/Route Z in Dunklin and Stoddard counties shall be designated the "Representative Otto Bean Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the cost to be paid for by private donations.

(L. 2011 H.B. 798, et al. merged with S.B. 77)



Section 227.430 SFC Wm. Brian Woods, Jr. Memorial Highway designated for portion of Highway 30 in Jefferson County.

SFC Wm. Brian Woods, Jr. Memorial Highway designated for portion of Highway 30 in Jefferson County.

227.430. The portion of Missouri Highway 30 from State Route NN north three miles to one-tenth of a mile southwest of old Missouri 30 in Jefferson County shall be designated the "SFC Wm. Brian Woods, Jr. Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the cost to be paid for by private donations.

(L. 2011 S.B. 77 merged with S.B. 173)



Section 227.500 Ozark Mills Country designated.

Ozark Mills Country designated.

227.500. The portion of Ozark County north of U.S. Highway 160, east of State Routes 5 and 95, south of the Ozark and Douglas County line, and west of the Ozark and Howell County line shall be designated as "Ozark Mills Country".

(L. 2002 S.B. 1199 § 1)



Section 227.501 Missouri Fox Trotting Highway designated for a portion of Highway 5 between the cities of Ava and Mansfield.

Missouri Fox Trotting Highway designated for a portion of Highway 5 between the cities of Ava and Mansfield.

227.501. The portion of Highway 5 between the city of Ava and the city of Mansfield shall be designated the "Missouri Fox Trotting Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donation.

(L. 2012 H.B. 1807, et al.)



Section 227.503 Bob Watts Memorial Bicycle & Pedestrian Bridge designated for the Heart of America Bridge on Route 9 in Kansas City.

Bob Watts Memorial Bicycle & Pedestrian Bridge designated for the Heart of America Bridge on Route 9 in Kansas City.

227.503. The bi-directional pedestrian and bicycle path on the Heart of America Bridge, which carries Route 9 over the Missouri River in Kansas City, Missouri, shall be designated the "Bob Watts Memorial Bicycle & Pedestrian Bridge". The department of transportation shall erect and maintain appropriate signs designating such pedestrian and bicycle lane, with the costs to be paid for by private donations.

(L. 2012 H.B. 1807, et al.)



Section 227.505 Chief of Police Jerry E. Hicks Memorial Highway designated for a portion of Highway 8 in St. Francois County.

Chief of Police Jerry E. Hicks Memorial Highway designated for a portion of Highway 8 in St. Francois County.

227.505. The portion of Highway 8 in St. Francois County from the intersection of Hunt Street east for a distance of one mile shall be designated the "Chief of Police Jerry E. Hicks Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2012 H.B. 1807, et al.)



Section 227.506 Matthew J. England Memorial Highway designated for a portion of U.S. Highway 160 in the City of Gainesville.

Matthew J. England Memorial Highway designated for a portion of U.S. Highway 160 in the City of Gainesville.

227.506. The portion of U.S. Highway 160 in the city of Gainesville from the intersection of Highway 5 south of the intersection of County Road 300 in Ozark County shall be designated the "Matthew J. England Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2012 H.B. 1807, et al.)



Section 227.508 Staff Sergeant Norman J. Inman Memorial Highway designated for a portion of Highway 21 in Iron County.

Staff Sergeant Norman J. Inman Memorial Highway designated for a portion of Highway 21 in Iron County.

227.508. The portion of Highway 21 in Iron County from the intersection of Highway 221 south to the intersection of Highway 72 shall be designated the "Staff Sergeant Norman J. Inman Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2012 H.B. 1807, et al.)



Section 227.509 Darrell B. Roegner Memorial Highway designated for a portion of Highway 64/40 in St. Charles County.

Darrell B. Roegner Memorial Highway designated for a portion of Highway 64/40 in St. Charles County.

227.509. The portion of Highway 64/40 between mile markers 10.2 and 12.8 in St. Charles County shall be designated the "Darrell B. Roegner Memorial Highway." Costs for such designation shall be paid by private donations.

(L. 2012 H.B. 1807, et al. merged with S.B. 480)



Section 227.510 Trooper Fred F. Guthrie Jr. Memorial Highway designated for a portion of Interstate 29 in Platte County.

Trooper Fred F. Guthrie Jr. Memorial Highway designated for a portion of Interstate 29 in Platte County.

227.510. The portion of Interstate 29 in Platte County, from the intersection of Missouri 273/371 north to the intersection of Route U/E shall be designated the "Trooper Fred F. Guthrie Jr. Memorial Highway". Costs for such designation shall be paid by private donations.

(L. 2012 H.B. 1807, et al. merged with S.B. 480)



Section 227.511 Christopher S. 'Kit' Bond Highway designated for a portion of Bus. Rte 54 in the City of Mexico.

Christopher S. 'Kit' Bond Highway designated for a portion of Bus. Rte 54 in the City of Mexico.

227.511. A portion of Business Route 54 within the city limits of Mexico, in Audrain County, shall be designated the "Christopher S. 'Kit' Bond Highway". Costs for such designation shall be paid by private donation.

(L. 2012 H.B. 1807, et al.)



Section 227.512 AMVETS Memorial Highway designated for a portion of Route 94 in Callaway County.

AMVETS Memorial Highway designated for a portion of Route 94 in Callaway County.

227.512. The portion of Route 94 in Callaway County from one mile east of Route D to the intersection of U.S. 54 shall be designated the "AMVETS Memorial Highway". Costs for such designation shall be paid by private donation.

(L. 2012 H.B. 1807, et al.)



Section 227.513 Purple Heart Trail designated for a portion of I-70 and I-44.

Purple Heart Trail designated for a portion of I-70 and I-44.

227.513. The portion of Interstate 70 from the Kansas/Missouri state line east to the Missouri/Illinois state line, and the portion of Interstate 44 within the state of Missouri to the Missouri/Oklahoma state line, shall be designated the "Purple Heart Trail". Costs for such designation shall be paid by private donations.

(L. 2012 S.B. 480)



Section 227.514 Harriett Woods Memorial Highway designated for a portion of Interstate 170.

Harriett Woods Memorial Highway designated for a portion of Interstate 170.

227.514. The stretch of Interstate 170, from its intersection with Interstate 270 on the North to its intersection with Delmar Boulevard on the South, shall be designated the "Harriett Woods Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs for such designation to be paid for by private donation.

(L. 2012 H.B. 1807, et al.)



Section 227.515 Sergeant Jeffry Kowalski Memorial Highway designated for a portion of Highway 32.

Sergeant Jeffry Kowalski Memorial Highway designated for a portion of Highway 32.

227.515. The portion of Missouri Highway 32 from the city limits of the City of Farmington northeast to the intersection of Missouri Highway 144 shall be designated the "Sergeant Jeffry* Kowalski Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the cost to be paid for by private donations.

(L. 2013 H.B. 303 & 304)

*Word "Jeffery" appears in original rolls.



Section 227.517 Police Officer Daryl Hall Memorial Highway designated for portion of Interstate 70 in St. Louis City.

Police Officer Daryl Hall Memorial Highway designated for portion of Interstate 70 in St. Louis City.

227.517. The portion of Interstate 70 in St. Louis City from Union Boulevard east to Kingshighway Boulevard shall be designated the "Police Officer Daryl Hall Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the cost to be paid for by private donations.

(L. 2013 H.B. 303 & 304)



Section 227.518 Clifton J. Scott Memorial Highway designated for portion of Interstate 70 in Jackson County.

Clifton J. Scott Memorial Highway designated for portion of Interstate 70 in Jackson County.

227.518. The portion of Interstate Highway 70 beginning at Noland Road and continuing eastward to Lee's Summit Road in Jackson County within the city limits of Independence shall be designated as the "Clifton J. Scott Memorial Highway". The department of transportation shall erect and maintain appropriate signs designating such highway with the cost for such designation to be paid for by private donation.

(L. 2013 H.B. 303 & 304)



Section 227.519 Irvine O. Hockaday, Jr. Highway designated for portion of U.S. Highway 63 in Clay County.

Irvine O. Hockaday, Jr. Highway designated for portion of U.S. Highway 63 in Clay County.

227.519. The portion of U.S. Highway 69 in Clay County, beginning from its intersection with Interstate 435, north to its intersection with Interstate 35, shall be designated the "Irvine O. Hockaday, Jr. Highway". The department of transportation shall erect and maintain appropriate signs designating such highway, with the costs to be paid for by private donations.

(L. 2013 H.B. 303 & 304)



Section 227.551 Title of law--redesign of certain projects not required.

Title of law--redesign of certain projects not required.

227.551. Sections 227.551 to 227.559 shall be known as the "State Highway Utility Relocation Act". The commission shall not be required to redesign any project plans or mail additional notices, nor shall the owner of a utility facility be required to submit additional relocation plans or otherwise comply with requirements of sections 227.551 to 227.559 for any construction project on a state highway for which the letting date was prior to December 31, 2005.

(L. 2005 H.B. 209 § 227.241)

Effective 1-01-06



Section 227.552 Definitions.

Definitions.

227.552. As used in sections 227.551 to 227.559, the following terms shall mean:

(1) "Act of God", an unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable, and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight;

(2) "Commission," the highways and transportation commission created under section 226.020 and article IV, section 29 of the Missouri Constitution, the director, or designees of the director for the purpose of section 227.240 and sections 227.551 to 227.558;

(3) "Construction project", all contracts for construction of state highways let under section 227.100, except for contracts for maintenance or resurfacing determined by the commission not to conflict with public utilities and routine maintenance and repairs completed by employees of the commission. This term shall also include state highway construction projects of transportation development districts and corporations under chapter 238 if such projects are awarded pursuant to section 227.100. The term "construction project" shall not include projects for road beautification, road irrigation, and drainage projects, culvert installation or repair, sound wall installation, decorative lighting, landscaping, or other projects not directly related to improving or routing highway traffic. The term "construction project" shall also not include any project authorized by the commission to accommodate any private development, including a shopping mall, stadium, office building, or arena;

(4) "Contractor", any person entering into a contract with the highways and transportation commission for purposes of completing a construction project on a state highway, including a subcontractor or supplier to such contractor;

(5) "Customer delays", delays in the relocation work due to delays caused by the utility's customers, including but not limited to delays in getting written or oral approvals from customers for permissible utility service cut-over dates;

(6) "Cut-over date", the date utility owner interrupts utility service to a utility customer provided through an existing utility facility and switches the service over to a new utility facility serving the customer;

(7) "Day" or "days", a business day or a period of consecutive business days consisting of every workday excluding Saturdays, Sundays, and legal holidays;

(8) "Director", the director of the Missouri department of transportation appointed pursuant to section 226.040;

(9) "Extreme weather event", a severe weather occurrence, including but not limited to fire, flood, earthquake, tornado, wind, hurricane, storm, ice, abnormal rainfall, blizzard, or extended periods of severe inclement weather;

(10) "Letting date", the date established by the commission for the acceptance of bids by contractors under section 227.100;

(11) "Mail", a dated written transmittal sent to the addressee by regular or certified mail;

(12) "Maintenance", routine work performed on state highways by employees of the commission or contractors to the commission, including minor pavement and shoulder repairs, striping, grading, irrigation ditch clearing, street overlays, and other work determined by the commission not to conflict with public utilities;

(13) "Notice to proceed", notice by the commission to a contractor to proceed with work on a contract awarded by the commission;

(14) "Owner", the individual, firm, joint venture, partnership, corporation, association, cooperative, municipality, county, district, political subdivision, department, agency, or any other institution owning or operating utility facilities;

(15) "Project plans", any plan for highway construction projects demonstrating the need to design and conduct utility facility alterations or relocations due to the work;

(16) "Relocate" or "relocation", the adjustment of utility facilities, as the commission or director may determine is necessary in connection with the construction of a state highway. Relocation includes:

(a) Removing and reinstalling the utility facility, including necessary temporary facilities;

(b) Moving, rearranging, or changing the type of existing utility facilities; and

(c) Taking any necessary safety and protective measures;

(17) "Relocation plan," a plan designed by the owner to carry out utility facility relocation work to accommodate a construction project on a state highway;

(18) "Resurfacing", work which provides a new roadway surface for existing pavement on a state highway, including minor base patching, intersection paving, shoulder work, and guardrail work which is determined by the commission not to conflict with public utilities;

(19) "State highway", a highway constructed or maintained at the cost of the state or constructed with the aid of state funds or United States government funds or any highway included by authority of law in the state highway system or any highway constructed under the authority of a transportation development district or corporation under chapter 238 where such contract is awarded under section 227.100;

(20) "Utility contractor", a person contracting with an owner of a utility facility or a subcontractor to a person contracting with an owner of a utility facility, for the alteration relocation or installation of a utility facility in connection with a construction project on a state highway;

(21) "Utility facility", any underground facility as defined in section 319.015 and aboveground facilities, including poles, lines, wires, and appurtenances for the purposes of electrical power, telephone, telegraph, fiber optic and cable television services, and any other purpose for* which aboveground utility facilities may be located along state highways;

(22) "Work", construction and services required of the contractor by the contractor's contract with the commission, including excavation as that term is defined in section 319.015.

(L. 2005 H.B. 209 § 227.242)

Effective 1-01-06

*Word "or" appears in original rolls.



Section 227.553 Utility facilities located in right-of-way, survey required--notification requirements.

Utility facilities located in right-of-way, survey required--notification requirements.

227.553. 1. At the earliest possible date in the design of a construction project on a state highway, the commission shall attempt to determine what utility facilities are located within the right-of-way of the planned construction project by researching permit files and reviewing map files maintained by the commission. The commission shall also, as necessary, conduct field investigations and contact local governments to identify any utility facilities within the right-of-way.

2. Within thirty days of completion of the survey conducted under subsection 1 of this section, the commission shall notify in writing owners of each known utility facility that a construction project is planned that may conflict with their utility facility. The notification shall include the name or route number of the highway, the geographical limits of the planned construction project*, a general description of the work to be done including a preliminary plan, the desired date for completion of a relocation plan, and the anticipated month and year a letting date could be set for the construction project.

3. The owner shall examine the notice and notify the commission in writing of any utility facility not correctly described in the commission's notice. Within sixty days of receiving the notice required in subsection 2 of this section, the owner shall provide a written response to the commission. The response shall describe and provide the general location of each utility facility of the owner by confirming the location shown in the commission's notice or by providing additions or corrections.

(L. 2005 H.B. 209 § 227.243)

Effective 1-01-06

*Word "protect" appears in original rolls.



Section 227.554 Project plans to be provided to owners of utility facilities, content--preliminary plan of adjustment, contents--utility coordination meeting required, when.

Project plans to be provided to owners of utility facilities, content--preliminary plan of adjustment, contents--utility coordination meeting required, when.

227.554. 1. Upon completion of the initial design of the construction project, the commission shall provide at least one set of project plans to each owner of a utility facility identified under section 227.553.

2. The project plans shall show those portions of the construction project upon which the owner's utility facilities are located and where the utility facilities of other owners are located in relation to work required for the project. The commission shall also provide with the project plans a description of any right-of-way still to be purchased and the anticipated letting date of the project. The project plan shall be accompanied by a complete set of plans including profile, cross-section, drainage, signal, lighting, signing plans, temporary road plans that may affect utilities, and other pertinent plan sheets. Upon request of the owner, the commission shall provide any additional plan information needed by the owner to design and lay out the removal, relocation, or adjustment of existing facilities and the placement of relocated or new utility facilities within the limits of the construction project.

3. Within thirty days of receipt of the project plans, the utility owner shall develop a preliminary plan of adjustment and return the marked-up project plans to the commission. The plan of adjustment shall include:

(1) Verification that all utility facilities are shown;

(2) The proposed location of adjusted utility facilities;

(3) Any additional right-of-way requirements; and

(4) Any other concerns.

4. When two or more owners have facilities in the area encompassed by the construction project, the commission shall schedule a utility coordination meeting as soon as possible but no longer than thirty days from the date the project plans were mailed. The commission's project manager and all owners are required to attend this meeting. If there is a conflict between two owners which cannot be satisfactorily resolved by the owners, the commission shall determine the most appropriate method to resolve the conflict between the two owners, and, in making such determination, shall weigh equally the length of time necessitated by each owner's proposal, and the relative cost to each owner if the other's proposal is adopted. The commission shall notify all utility owners involved with the project in writing of the commission's acceptance or revisions to the utility plan of adjustment.

(L. 2005 H.B. 209 § 227.244)

Effective 1-01-06



Section 227.555 Relocation plan, contents--review of plan--meeting for coordination of work required--notification of approval of plan.

Relocation plan, contents--review of plan--meeting for coordination of work required--notification of approval of plan.

227.555. 1. Within one hundred twenty days of receiving written notice of approval of the utility plan of adjustment from the commission, the owner shall provide the commission with a relocation plan. The one hundred twenty-day clock stops after the relocation plan is submitted by the owner. If, after timely submission of the relocation plan by the owner, revisions or alterations are necessary for any reason, or if the original relocation plan was incomplete due to information needed from other parties, the one hundred twenty-day clock begins to run again when the needed information is received back by the owner.

2. The relocation plan shall include a narrative description of work that will be done in relocating the owner's utility facilities and whether the work or a portion of the work must be coordinated with or is contingent upon work being performed by another utility facility owner or the contractor to the commission. The relocation plan shall list, if applicable, any anticipated issues or problems related to the acquisition of right-of-way. The relocation plan shall, if applicable, detail the anticipated number of days to acquire additional easements not provided within the new highway right-of-way. The relocation plan shall also give estimates as to the time needed to obtain any necessary customer approvals for cut-over dates, if necessary. The relocation plan shall state when the work will be started and the length of time in days estimated to complete the work. It is permissible for an owner to state in a relocation plan that the owner's work will be completed within a stated number of days from the date that a contractor or another owner completes certain identified work which interferes with the owner's work. The relocation plan shall identify any contingencies, if applicable, that may impact the anticipated start of relocation. The relocation plan shall also describe whether the plan is incomplete due to:

(1) Other owners failing to coordinate their plans with the owner submitting the plan;

(2) Other owners failing to provide information necessary to submit a complete relocation plan;

(3) The commission failing to provide any information required by subsection 2 of section 227.554; or

(4) Any other reason explained in the plan regarding the circumstances and cause of the plan being incomplete.

3. The commission shall review the relocation plan to ensure compatibility with permit requirements, the project plan, and the anticipated letting date and notice to proceed for the project. If utility relocation is dependent upon or must be coordinated with work to be completed by the contractor, the relocation plan shall assure timely completion of the project. If the relocation plan is acceptable to the commission, the commission shall notify the owner in writing within thirty days of receiving the plan. If the relocation plan submitted by the owner is not compatible, reasonable, or does not allow timely completion of the project, the commission shall advise the owner in writing as soon as practicable, but not later than thirty days after receiving the relocation plan. The commission shall specify in the notice which parts of the relocation plan it finds objectionable, and the reasons for its conclusions. The owner shall submit a revised relocation plan within thirty calendar days after receipt of notice by the commission that the relocation plan is not acceptable. The commission shall review the revised relocation plan, and if the relocation plan is still not acceptable, the commission shall provide a relocation plan to the owner. The owner shall not be bound by the terms of the commission's relocation plan if such relocation plan:

(1) Requires the payment of overtime to employees to expedite the construction project; or

(2) Requires the owner to comply with a deadline which is not feasible due, in whole or in part, to one or more factors outside the control of the owner.

4. If the owner informs the commission, in writing, or the commission determines that the owner's relocation work is dependent upon or must be coordinated with work being performed by the commission's contractor, the commission shall convene a meeting of the contractor and the one or more owners whose relocation work is dependent upon or must be coordinated with the contractor's work. Such meeting shall be held after the letting date at which bids were received for the construction project, but prior to the issuance of a notice to proceed to the commission's contractor. After such meeting, and before or concurrent with the issuance of a notice to proceed, the commission shall provide a schedule for the relocation of utilities to the owner and the commission's contractor. If the approved relocation plan, or a portion of such plan, is dependent upon or must be coordinated with work to be performed by the contractor, the contractor shall notify the commission of its best estimate of the date that all construction necessary for the relocation of utilities will be completed, at least fourteen days prior to such date. If such completion date is delayed due to weather or other causes, the contractor shall immediately notify the commission of the delay and the revised expected completion date. The contractor shall give a second notice to the commission five days prior to the date work will be completed as necessary for relocation work to begin. It shall be the responsibility of the commission to notify the owner or owners of the contractor's estimated completion dates. The contractor may also notify the owner directly of such dates, if the contractor has received information from the owner under subsection 7 of this section, but such notice shall not relieve the commission of its obligation to notify the owner. If the contractor's delay causes additional delay by the owner, the commission and the owner shall negotiate in good faith to determine the new completion date.

5. (1) The commission shall notify the owner in writing not less than thirty days before the owner is required to begin relocation provided for in the approved relocation plan. Unless the owner has encountered excusable delay as set forth in subsection 4 of section 227.558, the owner shall complete its work within the time frame described in the relocation plan, and shall complete all work that can be done prior to construction before the issuance of the notice to proceed, including work that may need to be coordinated with other utility owners but is not dependent on the work of the contractor.

(2) The notice required by subdivision (1) of this subsection shall include the name, address, telephone number, facsimile number, and electronic mail address of the commission's contractor and any subcontractors performing work on the construction project. Such information shall also include the name and title of an individual employed by the contractor or subcontractor having primary responsibility for the construction project. Within fifteen days of receiving notice, the owner shall provide to the commission and the commission's contractor the name, address, telephone number, facsimile number, and electronic mail address of the employee of the owner who is responsible for implementation of the owner's relocation plan and the same information for any utility contractor to the owner for purposes of carrying out the relocation plan.

6. The owner shall notify the commission when relocation work has started. During the course of the relocation work, the commission may require owners to provide progress reports until its relocation is completed. The owner shall notify the commission when all relocation work is complete. All notices of either starting or completion of relocation work and all monthly progress reports shall be provided within five days after such dates.

(L. 2005 H.B. 209 § 227.245)

Effective 1-01-06



Section 227.556 Revised project plan required, when.

Revised project plan required, when.

227.556. 1. If, prior to the letting date of the construction project, the commission's project plan is changed so that additional or different utility relocation work is found necessary, the commission shall furnish a revised project plan under section 227.554, and the owner shall provide the commission with a revised relocation plan under section 227.555, except that the time allowed for the owner to submit the revised relocation plan after receipt of the revised project plan shall not exceed sixty days.

2. If, after the letting date of the highway construction project, additional utility relocation work is found necessary which was not indicated on the original project plan, the commission shall provide the owner with a revised project plan within fifteen days and the commission and the owner shall agree on a reasonable schedule for completion of the additional utility location.

(L. 2005 H.B. 209 § 227.246)

Effective 1-01-06



Section 227.557 Method of providing notices, responses, and plans--notice of excavation required.

Method of providing notices, responses, and plans--notice of excavation required.

227.557. 1. The commission shall have authority to require that any required notice, response, or plan be submitted by mail or certified mail. Otherwise notices, plans, and other statements in writing may be provided by mail, facsimile, or electronic mail. The commission may require that some form of proof of receipt be provided in regard to any notice, plan, or other statement in writing. Upon mutual agreement between the commission and an owner, additional time may be granted for the completion of any act required by sections 227.551 to 227.559.

2. Nothing in sections 227.551 to 227.559 shall be construed to relieve a contractor from making notice of excavation as required by sections 319.010 to 319.050 of the underground facility safety and damage prevention act, or complying with the requirements of sections 319.075 to 319.090 of the overhead power line safety act, except to the extent that any provisions of sections 227.551 to 227.559 require additional obligations beyond those set forth in sections 319.011 to 319.050 or sections 319.075 to 319.090, in which case the requirements of sections 227.551 to 227.559 shall prevail.

(L. 2005 H.B. 209 § 227.247)

Effective 1-01-06



Section 227.558 Damages for failure to respond or correct project plans or failure to relocate--exceptions--removal and relocation at expense of owner.

Damages for failure to respond or correct project plans or failure to relocate--exceptions--removal and relocation at expense of owner.

227.558. 1. If the owner of a utility facility fails to provide the responses or corrections to project plans required by sections 227.553 to 227.556, the commission may recover from the owner damages in the amount of up to one hundred dollars per day for each day the required act is not completed.

2. If the owner fails to provide a relocation plan or fails to timely relocate utility facilities in accordance with the relocation plan as required by section 227.555, the commission may recover from the owner damages in the amount of up to one thousand dollars per day for each day the required act is not completed.

3. The damages authorized by subsections 1 and 2 of this section may be recovered through actions brought by the chief counsel to the commission, or may be referred to the attorney general for appropriate action. An action to collect the damages authorized by this section shall be brought in a court of appropriate jurisdiction. All damages collected under this section shall be deposited in the state road fund.

4. No damages or fines of any kind shall be assessed for delays that result, in whole or in part, directly or indirectly, from any of the following:

(1) Customer delays;

(2) Labor strikes or shortages;

(3) Terrorist attacks, riots, civil unrest, or criminal sabotage;

(4) Acts of God, or extreme weather events;

(5) Delays caused by staffing shortages in the geographic area near the commission's construction project due to the owner's need to reassign an unusual number of workers to any other area to respond to an act of God or extreme weather event;

(6) The failure of another owner to sufficiently complete its required relocation of utility facilities that interfere with an owner's relocation plan;

(7) The failure of another owner or delay by another owner in submitting relocation plans that interfere with an owner's relocation plan;

(8) Delays by the commission in acquiring necessary right-of-way or necessary easements;

(9) Delays caused by facility damages or cable cuts caused by the commission's contractor, other owners, or third parties;

(10) Unusual material shortages; and

(11) Any other event or action beyond the reasonable control of the owner.

The occurrence of any of the unusual events listed in this section shall constitute an affirmative defense to the assessment of damages under the provisions of this section.

5. The removal and relocation of utility facilities shall be made at the expense of the owners unless otherwise provided by the commission. If the owner fails to relocate the utility facilities in accordance with the relocation plan as required by section 227.555, the utility facilities may be removed and relocated by the state highways and transportation commission, or under its direction, and the cost of relocating the utility facilities shall be collected from such owner. If the state highways and transportation commission or its designee removes and relocates the utility facilities, the utility owner shall not be liable to any party for any damages caused by the commission's or the commission's designee's removal and relocation of such facilities.

(L. 2005 H.B. 209 § 227.248)

Effective 1-01-06



Section 227.559 Ordinances, policies, resolutions, or regulations permitted (St. Charles).

Ordinances, policies, resolutions, or regulations permitted (St. Charles).

227.559. Any home rule city having a population of sixty thousand inhabitants or greater or any charter county of the first classification may adopt ordinances, policies, resolutions, or regulations consistent with sections 227.551 to 227.559 regarding the relocation of utility facilities located within the right-of-way of streets, highways, or roads under their respective jurisdiction, which are not state highways. Any ordinance, policy, resolution, or regulation adopted under the authority of this section shall not infringe upon, negate or otherwise abrogate an owner's right to construct, own, operate, and maintain utility facilities within the right-of-ways of such political subdivision that the owner otherwise enjoyed prior to the adoption of such ordinance, policy, resolution, or regulation.

(L. 2005 H.B. 209 § 227.249)

Effective 1-01-06



Section 227.600 Citation of law--definitions.

Citation of law--definitions.

227.600. 1. Sections 227.600 to 227.669 shall be known and may be cited as the "Missouri Public-Private Partnerships Transportation Act".

2. As used in sections 227.600 to 227.669, unless the context clearly requires otherwise, the following terms mean:

(1) "Commission", the Missouri highways and transportation commission;

(2) "Comprehensive agreement", the final binding written comprehensive project agreement between a private partner and the commission required in section 227.621 to finance, develop, and/or operate the project;

(3) "Department", the Missouri department of transportation;

(4) "Develop" or "development", to plan, locate, relocate, establish, acquire, lease, design, or construct;

(5) "Finance", to fund the costs, expenses, liabilities, fees, profits, and all other charges incurred to finance, develop, and/or operate the project;

(6) "Interim agreement", a preliminary binding written agreement between a private partner and the commission that provides for completion of studies and any other activities to advance the financing, development, and/or operation of the project required by section 227.618;

(7) "Material default", any uncured default by a private partner in the performance of its duties that jeopardizes adequate service to the public from the project as determined by the commission;

(8) "Operate" or "operation", to improve, maintain, equip, modify, repair, administer, or collect user fees;

(9) "Private partner", any natural person, corporation, partnership, limited liability company, joint venture, business trust, nonprofit entity, other business entity, or any combination thereof;

(10) "Project", exclusively includes any pipeline, ferry, river port, airport, railroad, light rail or other mass transit facility, to be financed, developed, and/or operated under agreement between the commission and a private partner. Any project not specifically included in this subdivision shall not be financed, developed, or operated by a private partner until such project is approved by a vote of the people;

(11) "Public use", a finding by the commission that the project to be financed, developed, and/or operated by a private partner under sections 227.600 to 227.669 will improve or is needed as a necessary addition to the state transportation system;

(12) "Revenues", include but are not limited to the following which arise out of or in connection with the financing, development, and/or operation of the project:

(a) Income;

(b) Earnings;

(c) Proceeds;

(d) User fees;

(e) Lease payments;

(f) Allocations;

(g) Federal, state, and local moneys; or

(h) Private sector moneys, grants, bond proceeds, and/or equity investments;

(13) "State", the state of Missouri;

(14) "State highway system", the state system of highways and bridges planned, located, relocated, established, acquired, constructed, and maintained by the commission under section 30(b), article IV, Constitution of Missouri;

(15) "State transportation system", the state system of nonhighway transportation programs, including but not limited to aviation, transit and mass transportation, railroads, ports, waterborne commerce, freight and intermodal connections;

(16) "User fees", tolls, fees, or other charges authorized to be imposed by the commission and collected by the private partner for the use of all or a portion of a project under a comprehensive agreement.

(L. 2006 H.B. 1380, A.L. 2009 H.B. 683)



Section 227.603 Legislative findings--construction.

Legislative findings--construction.

227.603. 1. The general assembly finds that:

(1) The present and prospective traffic congestion in the designated region of the project and the limited availability of state moneys require such project for the public safety, health, and welfare; and

(2) Sections 227.600 to 227.669 will encourage private sector innovation and investment in the state to accomplish the project that would not otherwise be undertaken, thereby serving the public safety, health, and welfare.

2. Sections 227.600 to 227.669 shall be liberally construed to accomplish the legislative findings and purposes set forth in this section.

(L. 2006 H.B. 1380)



Section 227.606 Requests for approval, contents--fee.

Requests for approval, contents--fee.

227.606. 1. Any potential private partner may submit a request for approval to the commission to finance, develop, and/or operate a project. The commission may request such additional information and material in a form and manner determined by the commission.

2. The commission may charge a reasonable fee to cover the costs of processing, reviewing, and evaluating a request for approval submitted by a potential private partner.

(L. 2006 H.B. 1380)



Section 227.609 Procurement process--notice--responsive bids, processing fee prohibited.

Procurement process--notice--responsive bids, processing fee prohibited.

227.609. 1. The commission shall use a competitive procurement process to form a public-private partnership under sections 227.600 to 227.669 and may proceed with a project under sections 227.600 to 227.669 only if the commission issues a request for proposals for the financing, development, and/or operation of the project on the commission's own initiative or in response to a request for approval submitted by a potential private partner under section 227.606.

2. The commission shall publish a public notice of the commission's request for proposals, including any deadline for submission of such proposals. The notice shall be published once a week for two consecutive weeks in:

(1) A newspaper of general circulation in the city where the proposed project is located;

(2) At least one construction industry trade publication that is nationally distributed; and

(3) Such other publications or manner as the commission may determine.

3. The material and information required for submission by a potential private partner to be responsive to the commission's request for proposal shall be set forth in the proposal. Notwithstanding the provisions of subsection 2 of section 227.606, the commission shall not charge a processing and review fee.

(L. 2006 H.B. 1380)



Section 227.612 Process for receiving and reviewing requests, requirements--policy prohibiting agreements with sponsors of terrorism.

Process for receiving and reviewing requests, requirements--policy prohibiting agreements with sponsors of terrorism.

227.612. 1. The commission shall establish a process for the receipt and review of a request for approval or request for proposal. Such process shall, at a minimum, establish a specific schedule for review by the commission of the request for approval and competing proposals, a process for alteration of such schedule by the commission as the commission deems such changes are necessary due to the scope or complexity of proposals received and the type and amount of information necessary for adequate review of proposals in each stage of review.

2. To promote and support the objectives of the United States of America's foreign policy regarding terrorism, the commission shall establish, prior to the receipt and review of any request for approval or response to a request for proposal, a policy that prohibits a private partner from being eligible to enter into an interim or comprehensive agreement with the commission to finance, develop and/or operate the project if such private partner, its subsidiaries or affiliated entities are known to sponsor terrorism or aid the government of countries that are known to sponsor terrorism.

(L. 2006 H.B. 1380)



Section 227.615 Approval of projects--procedure.

Approval of projects--procedure.

227.615. 1. The commission may by commission minute preliminarily approve the project if the commission determines the project will improve and is a needed addition to the state transportation system.

2. After a project has been preliminarily approved by the commission pursuant to subsection 1 of this section, the commission shall submit the proposed project to the joint committee on transportation oversight, as established in section 21.795, for final approval. The joint committee shall approve such project submission by a majority vote.

3. Any private partner who has had a project request disapproved by the joint committee on transportation oversight may, within fifteen days of the committee's disapproval, request a hearing before the committee to review the committee's determination. Such request shall be made in writing. Within thirty days after receipt of the written request, the joint committee shall grant a hearing and set a date therefor.

(L. 2006 H.B. 1380, A.L. 2009 H.B. 683)



Section 227.618 Tentative approval, criteria--interim agreements, requirements.

Tentative approval, criteria--interim agreements, requirements.

227.618. 1. The commission may by commission minute grant tentative approval of the potential private partner whose request for approval or response to a request for proposal provides the best value to the state for financing, developing, and/or operating the project. The commission shall establish criteria for making a determination including:

(1) The general reputation, qualifications, industry experience, and financial capacity of the potential private partner;

(2) The proposed plans for developing and/or operating the project; and

(3) Other criteria that the commission deems appropriate.

2. Prior to the granting of tentative approval by the commission for a potential private partner to finance, develop, and/or operate a project, the commission may review and approve by commission minute an interim agreement with the private partner. Such interim agreement shall be in a form prescribed by the commission and:

(1) May authorize the potential private partner to commence activities for which it may be compensated relating to the proposed project;

(2) Shall establish the process and timing of the negotiation of the comprehensive agreement between the commission and the private partner; and

(3) Shall contain any other provisions that the commission and the potential partner deem* appropriate.

(L. 2006 H.B. 1380)

*Word "deems" appears in original rolls.



Section 227.621 Approval of comprehensive agreements, requirements.

Approval of comprehensive agreements, requirements.

227.621. Prior to granting its final approval of a private partner to finance, develop, and/or operate the project, the commission shall review and approve by commission minute a comprehensive agreement in a form and manner prescribed by the commission that shall, at a minimum, provide for:

(1) The start date for construction of the project and any other dates the commission deems necessary to develop and/or operate the project;

(2) Review and approval by the commission of the final plans and specifications for the development and/or operation of the project to ensure that such plans and specifications conform to the standards acceptable to the commission;

(3) A detailed financing plan, contingent upon review and approval by the commission; and

(4) Any other provisions the commission and private partner deem appropriate.

(L. 2006 H.B. 1380)



Section 227.624 Terminating negotiations, rejecting requests and responses.

Terminating negotiations, rejecting requests and responses.

227.624. If the commission is not satisfied with the results of negotiations with a potential private partner for an agreement, the commission may terminate negotiations with the potential private partner. The commission may reject any and all requests for approval and responses to a request for proposals.

(L. 2006 H.B. 1380)



Section 227.627 Closed records, when, open records, when.

Closed records, when, open records, when.

227.627. All information of any kind submitted by a potential private partner to the commission under a request for approval as provided in section 227.606 or under a response to a request for proposal as provided in section 227.609 shall be a closed record under chapter 610; provided that, after the private partner and the commission execute the comprehensive agreement information provided by the private partner, the interim agreement and the comprehensive agreement shall be an open record under chapter 610.

(L. 2006 H.B. 1380)



Section 227.630 Powers of private partners.

Powers of private partners.

227.630. The private partner shall have the following powers:

(1) To contract with a federal agency, a state or its agencies and political subdivisions, the commission, a local or regional transportation authority, a corporation, a partnership, or any person to finance, develop, and/or operate the project;

(2) To lease or acquire any right to use or finance, develop, and/or operate the project with the length of any term to be established in the comprehensive agreement;

(3) Upon completion of the project, to collect user fees in connection with the use of the project by the traveling public or the direct beneficiaries of the project. The private partner, however, shall not have the authority to collect user fees in connection with the use of the project from motor carriers. As used in this subdivision, the term "motor carrier" shall mean any person engaged in the transportation of property, passengers, or both, for compensation or hire, over the public roads of this state by motor vehicle. The term motor carrier shall include common carriers, private carriers, interstate carriers, and intrastate carriers. The collection and enforcement of such user fees shall be consistent with sections 227.660 and 227.666;

(4) To borrow money for project purposes at such rates or interest as the private partner may determine; and

(5) Any other powers delegated to such private partner in the comprehensive agreement with the commission.

(L. 2006 H.B. 1380, A.L. 2009 H.B. 683)



Section 227.633 Private partner to provide financial information--bond may be required.

Private partner to provide financial information--bond may be required.

227.633. 1. The private partner shall, in connection with the financing, development, and/or operation of the project, provide the following:

(1) Security and warranties in the forms and amounts satisfactory to the commission;

(2) An annual financial statement audited by an independent certified public accountant approved by the commission and such other financial reports and information as required by the commission and in a form acceptable to the commission;

(3) A summary of any and all compensation from all sources for the project to the private partner;

(4) Evidence satisfactory to the commission of procurement and maintenance at the private partner's expense of commercial insurance for such purposes and in an amount required by the commission, including but not limited to:

(a) Commercial general liability insurance for all damages and losses imposed by law and assumed under the comprehensive agreement. Commercial general liability insurance shall be in coverage and amount consistent with section 227.663 and shall name the state of Missouri for the benefit of the state legal expense fund, and the commission and the commission's members, agents, and employee's as additional insureds. Each commercial general liability insurance policy and commercial automobile liability insurance policy shall also contain a separation of insureds conditions; and

(b) Workers' compensation insurance or evidence provided by the private partner that the private partner is qualified by the division of workers' compensation as self-insured and carries insurance for employer's liability sufficient to comply with all obligations under state law relating to workers' compensation and employer's liability.

2. Notwithstanding the provisions of section 107.170 and section 227.100 to the contrary, a bid bond shall not be required for the project; except that, the commission may require the private partner to provide such other bonds in such amounts determined by the commission to be adequate for the protection of the commission and provided by a surety or sureties satisfactory to the commission, including but not limited to:

(1) A performance bond;

(2) A payment bond for the protection of all persons supplying labor and material in carrying out the work provided for in the comprehensive agreement for the project. The amount of the payment bond shall equal the total amount payable under the terms of the comprehensive agreement unless the commission determines in writing supported by specific findings that a payment bond in such amount is impractical, in which case the commission shall establish the amount of the payment bond; except that, the amount of the payment bond shall not be less than the amount of the performance bond.

(L. 2006 H.B. 1380)



Section 227.636 Powers of the commission.

Powers of the commission.

227.636. The commission may:

(1) Delegate any of the commission's powers under sections 227.600 to 227.669 to the department to carry out the purposes of sections 227.600 to 227.669;

(2) Promulgate rules to implement the provisions of sections 227.600 to 227.669. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2006, shall be invalid and void; and

(3) Make all final decisions concerning the performance and the acceptance of the project work, including claims for additional time and compensation.

(L. 2006 H.B. 1380)



Section 227.639 User fees.

User fees.

227.639. The commission may impose user fees for the project. The comprehensive agreement shall provide the rate of such user fees as may be established by agreement of the commission and the private partner. Such user fees shall be set in an amount that takes into account any lease payments, reasonable costs of financing, development, and/or operation. A rate schedule of the current user fees imposed and collected for use of the project shall be made available by the private partner or the commission to any member of the public upon request. Such fees shall be the same for persons using the project under similar conditions, except as required by agreement between the commission and the private partner to preserve capacity and prevent congestion on the project. The collection and enforcement of such user fees shall be consistent with sections 227.660 and 227.666. The commission may authorize the private partner by the comprehensive agreement to collect and enforce user fees for the project.

(L. 2006 H.B. 1380)



Section 227.642 Additional powers of commission, assistance, contracts--loans to private partners.

Additional powers of commission, assistance, contracts--loans to private partners.

227.642. 1. The commission may take any action to obtain federal, state, or local government or private sector assistance for the project and may enter into any contracts required for such assistance.

2. In the comprehensive agreement, the commission may agree to loan moneys received from any federal, state, or local government or the private sector to the private partner for the development and/or operation of the project from time to time; provided that the commission shall obtain from the private partner such security for any loan made to the private partner in any type or amount as the commission deems necessary.

(L. 2006 H.B. 1380)



Section 227.645 Financing terms and conditions--private partner may issue bonds, requirements--contract to issue bonds and loan proceeds.

Financing terms and conditions--private partner may issue bonds, requirements--contract to issue bonds and loan proceeds.

227.645. 1. Any financing of the project may be in such amounts and upon such terms and conditions as may be determined by the commission and the private partner in the interim or comprehensive agreement. The commission and the private partner may use any and all revenues that may be available to them and may, to the fullest extent permitted by applicable law, issue debt, equity, or other securities or obligations.

2. The private partner may issue corporate bonds, private activity bonds, refunding bonds, notes, and other obligations, and may secure any of such obligations by mortgage, pledge, or deed of trust of any or all of the property and income of the private partner. The commission may contract with the private partner to assist in issuing bonds, notes, and other obligations under this subsection. The private partner shall not mortgage, pledge, or give a deed of trust on any real property or interests obtained by eminent domain acquired from the state of Missouri or any agency or political subdivision of the state. Bonds, notes, and other obligations issued under this subsection shall exclusively be the responsibility of the private partner payable solely out of private partner moneys and property and shall not constitute debt or liability of the commission, the state of Missouri, or any other agency or political subdivision of the state. The private partner and the commission shall not be obligated to pay such bonds, notes, or other obligations with any moneys other than those specifically pledged to repayment. Any such bonds, notes, or other obligations issued by the private partner or the commission shall state on the face that they are not obligations of the state of Missouri or any agency or political subdivision of the state. Any private partner bonds issued under this subsection, the interest thereon, and any proceeds from such bonds shall be exempt from taxation by the state of Missouri for all purposes except the state estate tax.

3. The private partner may also contract with the commission for the commission to issue state road bonds for the project and to loan the proceeds thereof to the private partner.

(L. 2006 H.B. 1380)



Section 227.646 Revenues tax-exempt.

Revenues tax-exempt.

227.646. Any revenues received under sections 227.600 to 227.669 shall be exempt from any tax on income imposed by any law of this state.

(L. 2009 H.B. 683)



Section 227.648 Agreements authorizing private partner regarding procurement.

Agreements authorizing private partner regarding procurement.

227.648. The commission may by agreement authorize or require a private partner to exercise any of the following provisions regarding procurement for the financing, development, and/or operation of the project:

(1) Use any project delivery method for the efficient development and/or operation of the project. Such project delivery methods shall include but are not limited to project delivery methods established in section 8.285 or sections 227.100 and 227.107. In addition, the limitation in subsection 1 of section 227.107 on the number of design-build contracts authorized to be let by the commission shall not apply to the project;

(2) Make available to the commission, upon request, all procurement records for financing, development, and/or operation of the project;

(3) Exempt the project from the general procurement laws in chapter 34.

(L. 2006 H.B. 1380)



Section 227.651 Private partner to provide plan, contents.

Private partner to provide plan, contents.

227.651. The private partner shall provide the commission a detailed disadvantaged business enterprise participation plan that conforms to commission reporting requirements for the federal disadvantaged business enterprise program under federal law and regulations on federal-aid highway projects. The plan shall also provide information describing the experience of the private partner in meeting disadvantaged business enterprise participation goals, how the private partner will meet the department's disadvantaged business participation goals, and such other qualifications the commission considers to be in the best interest of the state.

(L. 2006 H.B. 1380)



Section 227.654 Right-of-way or easement authorized.

Right-of-way or easement authorized.

227.654. The commission may lease to or for the use of a private partner the project or such right-of-way or other easement in such real estate as the commission deems necessary for the development and/or operation of the project. Such lease by the commission shall be for such value as determined by the commission. No such lease of any real property interest by the commission under this section shall be deemed to amend or modify the public use restrictions acquired by the commission in such real property.

(L. 2006 H.B. 1380)



Section 227.657 Condemnation authorized--requirements--surveying, damages to private property.

Condemnation authorized--requirements--surveying, damages to private property.

227.657. 1. The commission may condemn lands for the project in the name of the state of Missouri.

2. If condemnation becomes necessary, the commission shall act under chapter 523, and may condemn a fee simple or other interest in land. Any amounts to be paid in such condemnation proceeding shall be paid by the private partner under the comprehensive agreement.

3. The private partner may, after prior notice to the owner to enter upon the private property subject to the taking, survey and determine the most advantageous route and design. The private partner shall be liable for all damages to the property resulting from such inspection.

(L. 2006 H.B. 1380)



Section 227.660 Collection of user fees--notice of tolls--penalty--admissibility of reports and telephone calls--toll collection and traffic citation procedures.

Collection of user fees--notice of tolls--penalty--admissibility of reports and telephone calls--toll collection and traffic citation procedures.

227.660. 1. The private partner may use any method for collecting and enforcing user fees for the use of the project which may include, but is* not limited to, toll tickets, barrier toll facilities, billing accounts, commuter passes, and electronic recording or identification devices. The display of a recording or identification device issued or authorized by the private partner for such purposes on or near the windshield of a motor vehicle shall not be a violation of any law or rule in the state of Missouri unless the device is attached in a manner that obstructs the operator's clear view of the project.

2. The private partner operating the project as a toll facility shall post notice on or around such facility in the plain view of operators of motor vehicles using such facility which reads as follows:

"NOTICE: FAILURE TO PAY THE REQUIRED TOLL IS A TRAFFIC VIOLATION. TOLL BOOTH OPERATORS WILL REPORT ANY FAILURE TO PAY REQUIRED TOLLS TO LAW ENFORCEMENT OFFICIALS WHO WILL ISSUE A TRAFFIC CITATION.".

3. The owner of a motor vehicle involved in a violation for failure to pay the required toll is guilty of an infraction and upon conviction shall be required to pay the amount of the toll that was the subject of the violation which shall be remitted to the private partner and a fine in an amount not to exceed two hundred dollars.

4. A written report or telephone call from a toll enforcement officer, law enforcement officer, or photo monitoring system evidence that indicates a required toll was not paid is admissible in any proceeding to enforce this section, subject to foundation evidence to establish the authenticity of the report, call, or photographs. Photo monitoring system evidence that shows the motor vehicle, whether operated by the owner or another operator, has failed to pay a toll shall raise a rebuttable presumption that the motor vehicle shown in the photographic evidence was used to commit a violation of this section. If charges are filed against multiple owners of a motor vehicle, only one of the owners shall be convicted and court costs may be assessed against only one of the owners. If the motor vehicle involved in the violation is registered in the name of a rental or leasing company and the vehicle is rented or leased to another person at the time of the violation, the rental or leasing company may rebut the presumption by providing law enforcement or the prosecuting authority with a copy of the rental or lease agreement in effect at the time of the violation. No prosecuting authority shall bring any legal proceeding against a rental or leasing company under this section unless prior written notice of the violation has been given to such rental or leasing company by registered mail at the address appearing on the motor vehicle's registration and the rental or leasing company has failed to provide the rental or leasing agreement copy within fifteen days of receipt of such notice.

5. The following procedures shall be taken for the enforcement of toll collections and issuance of traffic citations under this section:

(1) Any toll booth operator witnessing a failure to pay a required toll in violation of this section shall report such violation to a law enforcement officer or agency. The report may be in one of the following forms:

(a) A telephone call from a toll enforcement officer to a law enforcement agency indicating a violation and a reasonable description of the motor vehicle violating the toll enforcement provisions of this section, including but not limited to the license plate number, make, model, and color of the motor vehicle;

(b) A certificate or a written report sworn to or affirmed by a toll enforcement officer, agent, private partner, Missouri state highway patrol officer, city police officer, or a sheriff's department deputy which alleges that a violation of this section occurred, or a facsimile thereof, based upon inspection of photographs, microphotographs, videotape, or other recorded images produced by a photo monitoring system or a photograph from a photo monitoring system shall be prima facie evidence of the facts contained therein, subject to foundation evidence to establish the authenticity of such photographs, microphotographs, videotape, or other recorded images produced by a photo monitoring system, and shall be admissible in any proceeding charging a violation of the toll collection provisions in this section; provided that, any photographs, microphotographs, videotape, or other recorded images evidencing such a violation shall be available for inspection and admission into evidence in any proceeding to adjudicate the liability for such violation;

(2) After a report has been provided to a Missouri law enforcement agency, such agency is authorized to issue a traffic citation for failure to pay the required toll;

(3) The law enforcement agency responsible for the issuance of a traffic citation for failure to pay a toll is responsible for prosecution of such citation.

The provisions of this section shall not prohibit a law enforcement officer from issuing a citation for a violation of any other traffic laws and regulations on the project.

(L. 2006 H.B. 1380)

*Word "are" appears in original rolls.



Section 227.663 Limitation of liability.

Limitation of liability.

227.663. 1. As a result of the project being a public use and serving the public safety, health, and welfare, tort liability caps are hereby established in this section and made applicable to any private partner and such private partner's employees, agents, and insureds that develops and/or operates the project under sections 227.600 to 227.669. Such tort liability caps shall be a per-person cap and a per-occurrence cap and shall be in amounts identical to the tort liability caps established in section 537.610 as such caps are annually amended by the Implicit Price Deflator for Personal Consumption Expenditures under subsection 5 of section 537.610.

2. Commercial general liability insurance policy or policies purchased by the private partner under sections 227.600 to 227.669 shall not be used to expand the coverage and amount of the tort liability caps imposed in this section.

(L. 2006 H.B. 1380)



Section 227.666 Notice of material default and opportunity to cure--remedies.

Notice of material default and opportunity to cure--remedies.

227.666. 1. Prior to exercising any of the remedies under this section, the commission shall provide notice of a material default and the opportunity to cure the default for the benefit of the private partner and any persons specified under the comprehensive agreement as providing financing for the project.

2. Upon the occurrence of and during the continuation of any material default, the commission may exercise any or all of the following remedies:

(1) Make or cause to be made any appropriate claims under the bonds required in section 227.633;

(2) By notice to the private partner by certified mail, terminate the comprehensive agreement and exercise any other rights and remedies which may be available to the commission at law or in equity;

(3) Condemn under chapter 523 any real property interest of the private partner in the project. Any person who provides financing for the project, to the extent of such person's capital investment, may participate in the condemnation proceedings with standing of a property owner;

(4) Collect and enforce user fees for the use of the project under section 227.660.

(L. 2006 H.B. 1380)



Section 227.669 Annual status report.

Annual status report.

227.669. The commission shall submit an annual status report to the governor and general assembly following execution of the comprehensive agreement as an individual component of the annual report submitted by the commission to the joint transportation oversight committee in accordance with section 21.795. The annual report shall assess the advantages and disadvantages of the public-private partnership method of financing, developing, and/or operating the project.

(L. 2006 H.B. 1380)






Chapter 228 Establishment and Vacation of Roads

Section 228.010 Definitions.

Definitions.

228.010. The words "established" and "establishing", as used in sections 228.010 to 228.190 in relation to public roads, shall be held to embrace the locating, relocating, changing or widening of roads, and the word "road" shall include bridges and culverts.

(RSMo 1939 § 8487)

Prior revisions: 1929 § 7841; 1919 § 10637



Section 228.020 Petition for establishing road.

Petition for establishing road.

228.020. Applications for the establishment of all public roads, except state roads, shall be made by petition to the county commission. Such petition shall be signed by at least twelve registered voters of the municipal township or townships through which such proposed road may run, three of whom shall be of the immediate neighborhood, and shall specify the proposed beginning, course and termination thereof, and shall be accompanied by the names of all persons owning land through which such road shall run, with the amount of damages, if any, claimed by them, so far as can be ascertained, and also the names of those who are willing to give the right-of-way for such proposed road, except that if the proposed road begins or terminates on, or runs along a boundary between the county wherein such petition is filed and an adjoining county, any or all of the petitioners may be registered voters of such adjoining county, and of the municipal township or townships thereof through which the proposed road may run, or in which the proposed road may begin or terminate.

(RSMo 1939 § 8473, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 7827; 1919 § 10625; 1909 § 10435



Section 228.030 Notice of application for road.

Notice of application for road.

228.030. Notice of such intended application shall be given by printed or written handbills put up in three or more public places in such municipal township or townships, one of which shall be put up at the proposed beginning, and one at the proposed termination of said road, at least twenty days before the first day of a regular or adjourned term of the county commission to which the petition is to be presented, which notice shall apply to and be binding upon all persons and corporations whatsoever having any interest in or title to the lands, or any part thereof, over which said proposed road may run.

(RSMo 1939 § 8474)

Prior revisions: 1929 § 7828; 1919 § 10626; 1909 § 10436



Section 228.040 County commission required to open road, when.

County commission required to open road, when.

228.040. When the petition required by section 228.020 is presented, and upon proof of notice having been given as required in section 228.030, if no remonstrance is filed and if the petitioners give the right-of-way for the proposed road or pay into the county treasury an amount of money equal to the whole amount of damages claimed by landowners through whose land the proposed road would run, the county commission may open said road if the commission determines that it is in the public interest of the county, and thereupon the commission shall proceed as in sections 228.010 to 228.190 provided in cases where upon a hearing the commission finds* it necessary to establish a road.

(L. 1949 p. 551 § 8475, A.L. 2006 S.B. 932)

*Word "find" appears in original rolls.



Section 228.050 Remonstrances--hearing--findings.

Remonstrances--hearing--findings.

228.050. 1. If a remonstrance is presented signed by twelve or more persons residing in the municipal township or townships through which it is proposed to establish such road, three of whom which reside in the immediate neighborhood, the county commission shall hear such witnesses as the respective parties may produce in regard to the public necessity, practicability and probable damages, if any claimed, to the owner of the land through which it is proposed to establish such road, and the expense of establishing and building the same, including bridges and culverts therein.

2. If the commission upon such hearing shall find that the facts in the case do not justify the establishing of such road, the proceedings shall be dismissed. If the commission shall find that the facts do justify the establishing of such road, either at the expense of the county, or of the petitioners, or both, it shall make an order accordingly.

(L. 1949 p. 551 § 8475a, A.L. 1990 H.B. 1070)



Section 228.060 Survey of road by county highway engineer, when--report.

Survey of road by county highway engineer, when--report.

228.060. If the county commission finds it necessary to establish such road, either at the expense of the county or wholly or partly at the expense of the petitioners, and the petitioners pay into the county treasury, on or before a time to be fixed by such commission, the probable amount of damages or a sum to be fixed by the commission, to the use of the owners of such lands, the county commission, by order, shall direct the county highway engineer, within sixty days thereafter, to view, mark out and survey such road, take all relinquishments of the right-of-way of those who will give the same, and take the names of all owners of land through which said road may run who have not given or will not give the right-of-way, and the amount of damages claimed by each one separately, together with a legal description of the lands of each owner sought to be taken, and also the engineer's estimate of the cost of the bridges, culverts, and grading that may be necessary upon such road. The engineer shall report his proceedings in the premises, together with his survey and plat of said road to the county commission.

(L. 1949 p. 551 § 8475b)



Section 228.080 Order to establish road, when.

Order to establish road, when.

228.080. If it shall appear from the engineer's report that the right-of-way has been secured, and needs therefor filed, or that the damages claimed do not exceed the amount offered by the commission or deposited by the petitioners, or both, the commission shall order the road established.

(L. 1949 p. 551 § 8475c)



Section 228.090 Relinquishments, deeds, plats to be filed and recorded.

Relinquishments, deeds, plats to be filed and recorded.

228.090. The county highway engineer shall file all relinquishments, deeds and plats of said road in the office of the county clerk, who shall preserve them together with the order of the commission establishing the road as public records in a book to be provided for that purpose. All such deeds shall be filed and recorded in the office of the recorder of deeds.

(L. 1949 p. 551 § 8475d)



Section 228.100 Condemnation proceedings, when.

Condemnation proceedings, when.

228.100. If it appears that any person through whose lands such proposed road should run has failed or refused to relinquish the right-of-way, or is not willing to take the amount of damages offered him by the commission or petitioners, or both, or in case any such owner is incapable of contracting or is a nonresident of this state, and it further appears to the county commission that the proposed road is of such great public utility as to warrant its establishment, the county commission shall order the road established and shall direct the prosecuting attorney of the county to institute proceedings in the name of the county in the circuit court for the purpose of condemning such lands. Such proceedings shall be instituted and conducted by said prosecuting attorney under the provisions of chapter 523.

(L. 1949 p. 551 § 8476)

CROSS REFERENCE:

County commission may institute condemnation proceedings for what purposes, 49.300



Section 228.110 Roads may be vacated, how.

Roads may be vacated, how.

228.110. 1. Any twelve residents of the township or townships through which a road runs may make application for the vacation of any such road or part of the same as useless, and the repairing of the same an unreasonable burden upon the district or districts. The petition shall be publicly read on the first day of the term at which it is presented, and the matter continued without further proceedings until the next term.

2. Notice of the filing of such petition and of the road sought to be vacated shall be posted up in not less than three public places in such township or townships, at least twenty days before the first day of the next term of the commission, and a copy of the same shall be personally served on all the persons residing in the district whose lands are crossed or touched by the road proposed to be vacated in the same manner as other notices are required to be served by law; and at the next regular term the same shall again be publicly read on the first day thereof.

3. If no remonstrance is made thereto in writing, signed by at least twelve residents of the township, the commission may proceed to vacate such road, or any part thereof, at the cost of the petitioners; but if a remonstrance thereto in writing, signed by at least twelve residents of such township or townships, is filed, and the commission after considering the same shall decide that it is just to vacate such road, or any part thereof, against the vacation of which the remonstrance was filed, the costs shall be paid by the parties remonstrating, and the original costs, and damages for opening such vacated road shall be paid by the petitioners to those who paid the same, except that if five years have elapsed since the original opening of the same no such reimbursement shall be made.

4. Notwithstanding any other provision of this section to the contrary, in any county with a charter form of government, any twenty-five residents of the county through which a road subject to this section runs and who reside on any portion of such road or on another road that intersects such road and within one mile of the right-of-way to be vacated, may apply for the vacation of such road or part of such road as no longer serving the public health, safety, and welfare. The county may, by order or ordinance, provide for notice and hearing of such petitions and for filing and hearing remonstrances against them.

(RSMo 1939 § 8482, A.L. 1990 H.B. 1070, A.L. 2007 S.B. 22)

Prior revisions: 1929 § 7836; 1919 § 10634; 1909 § 10445

CROSS REFERENCES:

City streets, how vacated, 71.240 to 71.280

Temporary abandonment to permit mining, limited to certain counties, procedure, 229.420 to 229.450

Vacation of streets in cemeteries, proceedings, 214.060, 214.070



Section 228.120 Record of proceedings--judicial review.

Record of proceedings--judicial review.

228.120. 1. Upon the request and at the expense of any petitioners or remonstrators, a stenographic record shall be made of all proceedings before the county commission upon any petition to establish or vacate any public road.

2. Any order of the county commission establishing or vacating a public road shall be subject to judicial review to the same extent and in the manner prescribed by chapter 536.

(L. 1949 p. 551 § 8477)



Section 228.130 No revocation of order establishing or vacating road--amendment of order.

No revocation of order establishing or vacating road--amendment of order.

228.130. The county commission shall not revoke or set aside any order establishing or vacating any public road, nor shall a petition to vacate or reestablish such road be entertained by such county commission for a period of one year from the time of entering the order; except that the county commission may amend any such order where necessary to carry out the purposes of this law.

(L. 1949 p. 551 § 8477)



Section 228.140 Roads on county lines established, how.

Roads on county lines established, how.

228.140. 1. The county commissions of the several counties in this state shall have authority to establish highways on the boundary lines of their respective counties in the same manner as provided in sections 228.020 to 228.130, and when so established such roads shall not be less than forty feet wide. Each county shall provide one-half of the cost of establishing and keeping in repair such road.

2. The proceedings may be brought in any one of the counties concerned, but the commissioners of the county commission of each of the counties shall sit as one commission, and a majority of the commissioners shall decide all questions, and all matters therein shall be heard and determined in the county where the proceedings are first instituted. A certified copy of any final judgment establishing such road and the report of the county highway engineer thereon shall be filed in the office of the clerk of the county commission of each county, and spread of record therein. The commission having jurisdiction of the proceedings shall set all hearings for such days as may not interfere with like proceedings in the other counties concerned.

(RSMo 1939 § 8479)

Prior revisions: 1929 § 7833; 1919 § 10631; 1909 § 10441



Section 228.150 Districting and repair of new roads--owner of land given time to yield possession--penalty for refusal.

Districting and repair of new roads--owner of land given time to yield possession--penalty for refusal.

228.150. 1. When a new road has been opened, it shall be districted and kept in repair as other public roads.

2. The county commission or circuit court, as the case may be, at the time of giving judgment for the establishment of the road, shall specify the time when possession shall be given by the owner, allowing the owner of the land a reasonable time, not exceeding six months, to erect fences, if any are required, and also time to gather growing crops, if any are growing at the time on the premises, which time shall be stated in the judgment. Any landowner who shall fail or refuse to open said road within the time specified in the judgment shall be deemed guilty of obstructing a public highway and punished accordingly.

(RSMo 1939 § 8480)

Prior revisions: 1929 § 7834; 1919 § 10632; 1909 § 10442

CROSS REFERENCE:

Highway engineer to supervise construction and maintenance of roads, 61.071



Section 228.160 Roads may be enclosed and route changed, when.

Roads may be enclosed and route changed, when.

228.160. Any person wishing to cultivate or enclose land through which any road may run may petition the county commission, first giving notice, as in the case of new roads, for permission to turn such road on his own land or on the land of any other person consenting thereto, at his own expense. The commission shall thereupon cause the county highway engineer to view the same and report the practicability of the proposed change and distances and situation of the ground, and proposed changes, at the first term of the commission thereafter; and if upon the report the commission be satisfied that the public will not be in any manner injured thereby, or said road lengthened or the grade thereof increased, or the road thrown on rougher land, it shall order such a change, and upon satisfactory proof of such road being opened in such manner as to be equally convenient to travelers, the commission shall make an order vacating so much of the former road as lies between the different points of intersections, and cause the report thereof to be recorded.

(RSMo 1939 § 8481)

Prior revisions: 1929 § 7835; 1919 § 10633; 1909 § 10444



Section 228.180 Condemnation of private property for public road--survey--claims for damages--hearings--jury trial, when.

Condemnation of private property for public road--survey--claims for damages--hearings--jury trial, when.

228.180. 1. The right of eminent domain is vested in the several counties of the state to condemn private property for public road purpose, including any land, earth, stone, timber, rock quarries or gravel pits necessary in establishing, building, grading, repairing or draining such roads, or in building any bridges, abutments or fills thereon.

2. If the county commission be of the opinion that a public necessity exists for the establishment of a public road, or for the taking of any land or property for such purposes, it shall by an order of record so declare, and shall direct the county highway engineer within fifteen days thereafter to survey, mark out and describe said road, or the land or material to be taken, or both, and to prepare a map thereof, showing the location, courses and distances, and the lands across or upon which the proposed public road will run, or the area, dimensions, description and location of any other property to be taken for such purposes, or both, and the county highway engineer shall file the map and a report of his proceedings in the premises in the office of the county clerk. Thereupon the county commission shall cause to be published in some newspaper of general circulation in the county, once each week for three consecutive weeks, a notice giving the width, beginning, termination, courses and distances and sections and subdivisions of the land over which the proposed road is to be established, or the location, area, dimensions and descriptions of any other land or property to be taken, or both, and that such land or property is sought to be taken for public use for road or bridge purposes.

3. Claims for damages for the taking of any of such land or property may be filed in the county clerk's office by the owner of the property or by the conservators of disabled persons or minors owning the property, within twenty days after the last day of publication. If any claim for damages be filed, the same shall be heard on the first day of any regular or adjourned term of the county commission after the expiration of such twenty days.

4. If the county commission and the land or property owner be unable to agree on the amount of the damages, or if persons owning land or property sought to be taken or the conservator of any disabled person or minor owning such property shall fail to file a claim for damages, the county commission shall make an order reciting such fact, or facts, as the case may be, and cause a copy of same to be delivered to the judge of the circuit court of that county, and a transcript of the record and the original files in such cause shall be transmitted by the county clerk to the circuit clerk of the county. Upon receipt of the copy of the order of the county commission by the circuit judge, the circuit court, or the judge thereof in vacation, shall make an order setting the cause for hearing within thirty days, and if the order fixing the date of the hearing be made by the judge in vacation, it shall be filed in the office of the circuit clerk and the clerk shall cause copies of the orders to be served on owners of the property or material to be taken, and also the conservators of disabled persons or minors having any interest in such property or material, not less than ten days before the date of the hearing.

5. The court, or judge in vacation, shall cause to be impaneled a jury of six residents of the county not interested in the matter or of kin to any member of the county commission, or to any landowner in interest. The jury shall view the land, or other property, proposed to be taken, and shall hear the evidence and determine the question of damages under the direction of the court or judge. Five of the jury concurring may return a verdict, and in case of a disagreement another jury may be impaneled.

6. The public necessity for taking the property shall in no wise be inquired into by the circuit court, and the judgment of the circuit court, or judge thereof in vacation, in the cause shall not be reviewed on appeal or by writ of error.

(RSMo 1939 § 8486, A.L. 1983 S.B. 44 & 45, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 7840; 1919 § 10636



Section 228.190 Roads legally established, when--deemed abandoned, when--roads deemed public county roads, when.

Roads legally established, when--deemed abandoned, when--roads deemed public county roads, when.

228.190. 1. All roads in this state that have been established by any order of the county commission, and have been used as public highways for a period of ten years or more, shall be deemed legally established public roads; and all roads that have been used as such by the public for ten years continuously, and upon which there shall have been expended public money or labor for such period, shall be deemed legally established roads; and nonuse by the public for five years continuously of any public road shall be deemed an abandonment and vacation of the same.

2. From and after January 1, 1990, any road in any county that has been identified as a county road for which the county receives allocations of county aid road trust funds from or through the department of transportation for a period of at least five years shall be conclusively deemed to be a public county road without further proof of the status of the road as a public road. No such public road shall be abandoned or vacated except through the actions of the county commission declaring such road vacated after public hearing, or through the process set out in section 228.110.

3. In any litigation where the subject of a public road is at issue under this section, an exact location of the road is not required to be proven. Once the public road is determined to exist, the judge may order a survey to be conducted to determine the exact location of the public road and charge the costs of the survey to the party who asserted that the public road exists.

(RSMo 1939 § 8485, A.L. 1953 p. 674, A.L. 2006 S.B. 932, A.L. 2007 S.B. 22)

Prior revisions: 1929 § 7839; 1919 § 10635; 1909 § 10446

(2005) Road created by implied or common law dedication is subject to section's provision of abandonment through nonuse. Kleeman v. Kingsley, 167 S.W.3d 198 (Mo.App.S.D.).



Section 228.341 Private road defined.

Private road defined.

228.341. For purposes of sections 228.341 to 228.374, "private road" with regard to a proceeding to obtain a maintenance order means any private road established under this chapter or any easement of access, regardless of how created, which provides a means of ingress and egress by motor vehicle for any owner or owners of residences from such homes to a public road. A private road does not include any road owned by the United States or any agency or instrumentality thereof, or the state of Missouri, or any county, municipality, political subdivision, special district, instrumentality, or agency of the state of Missouri. Nothing in sections 228.341 to 228.374 shall be deemed to apply to any road created by or included in any recorded plat referencing or referenced in an indenture or declaration creating an owner's association, regardless of whether such road is designated as a common element. Nothing in sections 228.341 to 228.374 shall be deemed to apply to any land or property owned or operated by any railroad regulated by the Federal Railroad Administration.

(L. 2012 H.B. 1103)



Section 228.342 Establishment or widening of private road--strict necessity defined--who may petition.

Establishment or widening of private road--strict necessity defined--who may petition.

228.342. A private road may be established or widened in favor of any owner or owners of real property for which there is no access, or insufficiently wide access, from such property to a public road if the private road sought to be established or widened is a way of strict necessity. As used in this section, the term "strict necessity" shall include the necessity to establish or widen a private road in order to utilize the property for the uses permitted by law. Any petition for the establishment or widening of a private road shall be filed and the proceeding shall be conducted in the circuit court of the county where the proposed road is to be located. The owners of the real property over which the proposed private road shall pass shall be named as defendants.

(L. 1991 S.B. 138 § 1, A.L. 1993 S.B. 236)



Section 228.345 Maximum width--contents of petition.

Maximum width--contents of petition.

228.345. The proposed private road as established or widened shall not exceed forty feet in width and shall be situated so as to do as little damage or injury and cause as little inconvenience as practicable to the owner or owners of the real property over which the private road shall pass. The petition shall contain a description of the location of the proposed road, including the width and points of beginning and ending.

(L. 1991 S.B. 138 § 2, A.L. 1993 S.B. 236)



Section 228.348 Service of process, how issued--rules of civil procedure to apply, when.

Service of process, how issued--rules of civil procedure to apply, when.

228.348. Upon the filing of the petition, service of process shall be issued as provided in the rules of civil procedure. Thereafter, the rules of civil procedure shall apply when not inconsistent with the statutory proceedings set out in sections 228.342 to 228.368.

(L. 1991 S.B. 138 § 3)



Section 228.352 Nonjury hearing, purpose--court order, issued when.

Nonjury hearing, purpose--court order, issued when.

228.352. After the time for filing the answer to the petition has expired and after the parties have had a reasonable time for discovery, the court shall conduct a nonjury hearing during which the parties may submit evidence pertaining to the allegations of the petition and to the proposed location of the private road. If the court determines upon a petition to establish a private road that there is access to a public road or that the way sought is not a way of strict necessity, then the petition shall be dismissed. If the court determines that there is no access to a public road and the way sought is a way of strict necessity, then it shall further determine the location of a private road that is situated so as to do as little damage or injury and cause as little inconvenience as practicable to the defendants. If the court determines upon a petition to widen a private road that there is not sufficiently wide access to utilize the property for the uses permitted by law, then it shall further determine the location at the side or sides of the existing private road of the widening so as to do as little damage or injury and cause as little inconvenience as practicable to the defendants. The court shall then enter an interlocutory order for the establishment or widening of the private road at the location determined by the court. As part of such interlocutory order, the court shall also designate which party or parties shall be responsible for the construction, maintenance and repair of the private road and shall set out the nature and scope of the parties' rights to the use and the enjoyment of the private road. However, the court shall not order the defendants to share responsibility for the construction, maintenance or repair of the private road if, under the court order, the defendants are not granted any rights to the use and enjoyment of the private road, or if any such rights are granted and the defendants waive such rights.

(L. 1991 S.B. 138 § 4, A.L. 1993 S.B. 236)



Section 228.355 Commissioners, how appointed--duties--compensation.

Commissioners, how appointed--duties--compensation.

228.355. When an order establishing or widening a private road is entered according to section 228.352, the court shall appoint three disinterested citizens of the county where the private road is to be located as commissioners to view the location of the private road and the real property affected and to assess damages to the defendants. Before proceeding to discharge their duties, the commissioners shall take and subscribe an oath, in writing, to be filed with the clerk of the court, to discharge their duties honestly, faithfully and impartially under the order of the court. The commissioners shall notify the parties in writing that on a day specified in the notice the commissioners will view the affected real property. Such notice shall be given at least ten days prior to the day specified for viewing the real property, and the notice shall be served in hand or by registered mail to the last known address of the party to be served or to that party's attorney. After the commissioners view the location of the private road and the real property affected, they shall report to the court and make an assessment of the damages sustained by each defendant. Upon the filing of such report of the commissioners, the clerk of the court shall immediately notify the parties of the filing of the report. The commissioners shall be allowed reasonable compensation for their services to be set by the court and to be taxed as costs.

(L. 1991 S.B. 138 § 5, A.L. 1993 S.B. 236)



Section 228.358 Report of commissioners, exceptions to, filed when--jury impaneled, when--judgment, contents.

Report of commissioners, exceptions to, filed when--jury impaneled, when--judgment, contents.

228.358. Within ten days after notification of the commissioners' report, either party may file exceptions to the report and assessment of damages. If no exceptions are filed, the court shall enter a judgment establishing or widening the private road and assessing the damages as set forth in the commissioners' report to be paid by the plaintiffs to the defendants. If either party files exceptions, the court shall impanel a jury and conduct a trial to determine the amount of damages to be paid by the plaintiffs to the defendants. Thereafter, the court shall enter a judgment establishing or widening the private road and assessing the damages as set forth in the jury's verdict, and the provisions of the interlocutory order as provided in section 228.352 shall be included in such judgment. The private road so established or widened shall be a permanent easement appurtenant to the plaintiffs' real property.

(L. 1991 S.B. 138 § 6, A.L. 1993 S.B. 236)



Section 228.362 Use of road allowed, when--damages for use allowed, when--abandonment of proceedings, effect.

Use of road allowed, when--damages for use allowed, when--abandonment of proceedings, effect.

228.362. If any party has filed exceptions to the commissioners' report pursuant to section 228.358, the plaintiffs shall be entitled to use of the private road before judgment is entered and becomes final and appeals, if any, have been exhausted, if the plaintiffs shall have given an appeal bond in such amount as the circuit court deems sufficient to pay the probable damages that plaintiffs will owe plus costs. Otherwise, the plaintiffs shall not be entitled to use of the private road until judgment is entered and becomes final and appeals, if any, have been exhausted and the plaintiffs have satisfied the damage award contained in the judgment. The plaintiffs may voluntarily abandon the proceedings and dismiss the petition at any time prior to satisfaction of the damage award, and if the plaintiffs do not satisfy the damage award within sixty days following the date upon which the judgment becomes final and appeals, if any, have been exhausted, then the proceedings shall be deemed abandoned. In either instance, the circuit court shall retain jurisdiction solely to enter an order vacating the judgment, dismissing the petition, and ordering disposition of the bond, if any. No execution shall issue on the damage award. If the plaintiffs shall have used the private road before judgment has become final and appeals, if any, have been exhausted, and the private road is not, for any reason, established according to the terms of sections 228.342 to 228.368 after final judgment and appeals, the plaintiffs and their sureties shall be liable on their bond for all damages and costs occasioned by such use of the private road. If the petition is voluntarily dismissed after the filing of the commissioners' report or is deemed abandoned, the plaintiffs and the successors and assigns to the real property which was the subject of the petition shall be barred for a period of seven years from the date of the abandonment or dismissal from filing another petition under sections 228.342 to 228.368, for the establishment or widening of a private road over the same or any part of the real property over which the private road was sought in the prior petition.

(L. 1991 S.B. 138 § 7, A.L. 1993 S.B. 180 and A.L. 1993 S.B. 236, A.L. 2011 H.B. 315)



Section 228.365 Change of judge, venue.

Change of judge, venue.

228.365. Any application for change of judge must be filed within thirty days after the answer to the petition is due or within thirty days after designation of the judge who will conduct the nonjury hearing for establishment or widening of the private road, whichever date is later. Any application for change of venue may only be filed within ten days after exceptions to the commissioners' report are filed.

(L. 1991 S.B. 138 § 8, A.L. 1993 S.B. 236)



Section 228.368 Costs.

Costs.

228.368. The costs of the proceedings to establish or widen a private road incurred up to and including the filing of the commissioners' report shall be paid by the plaintiff; and the court, as to any costs incurred in proceedings subsequent thereto, including the costs of the jury trial, may make such order as in its discretion may be deemed just, including, in the case of a proceeding to obtain a maintenance order, assessing the costs to all benefitted homeowners.

(L. 1991 S.B. 138 § 9, A.L. 2012 H.B. 1103)



Section 228.369 Maintenance, multiple user roads without written agreement, plan of maintenance by court--apportionment of costs.

Maintenance, multiple user roads without written agreement, plan of maintenance by court--apportionment of costs.

228.369. 1. For any private road subject to the use of more than one homeowner, in the absence of a prior order or written agreement for the maintenance of the private road, including covenants contained in deeds or state or local permits providing for the maintenance of a private road, when adjoining homeowners who are benefitted by the use of an abutting private road, or homeowners who have an easement to use a private road, collectively owners or benefitted owners are unable to agree in writing upon a plan of maintenance for the maintenance, repair, or improvement of the private road and including the assessment and apportionment of costs for the plan of maintenance, one or more of the owners may petition the circuit court for an order establishing a plan of maintenance.

2. The cost of a plan of maintenance for a private road shall be apportioned among the owners of residences abutting the private road and holders of easements to use the private road, with the cost apportioned commensurate with the use and benefit to residences benefitted by the access, as mutually agreed by the benefitted homeowners or as ordered by the court with such method of apportionment as agreed by the homeowners or ordered by the court, including, but not limited to, equal division, or proportionate to the residential assessed value, or to front footage, or to usage or benefit.

3. The court may implement the same procedures to order and subsequently determine a plan of maintenance for a private road as provided in this chapter for establishing or widening a private road, including the appointment and compensation of disinterested commissioners to determine the plan and the apportionment of costs.

4. Where the homeowners who are benefitted by the private road are not able to agree upon the designation of a supervisor to complete the plan of maintenance, the commissioners appointed by the court shall designate a supervisor who shall be compensated for his or her services in the same manner as the commissioners.

5. Any agreement executed by all the homeowners, or final order approving, a plan of maintenance for a private road shall be recorded with the county recorder of deeds.

6. One or more adjoining homeowners or holders of any easement to use a private road may bring an action to enforce the plan of maintenance for a private road, whether as mutually agreed or as ordered by the court.

(L. 2012 H.B. 1103)



Section 228.374 Amending or modifying agreements or plans of maintenance by recorded agreement, when.

Amending or modifying agreements or plans of maintenance by recorded agreement, when.

228.374. 1. A prior agreement or court order establishing a plan of maintenance may be amended or modified and may be restated at any time by a recorded agreement signed by all the homeowners or other benefitted owners.

2. No court proceeding under section 228.369 to amend, modify, or restate a plan of maintenance may be filed sooner than seven years from the entry of a prior order, except upon a prima facie showing that the real property benefitted by the private road has been developed or divided in a manner rendering the plan of maintenance obsolete or showing that the existing apportionment of the use and benefit to residences benefitted by the access to the private road is no longer equitable.

(L. 2012 H.B. 1103)






Chapter 229 Provisions Relating to All Roads

Section 229.010 Roads to be thirty feet wide.

Roads to be thirty feet wide.

229.010. All public roads in this state which hereafter may be established shall not be less than thirty feet in width.

(RSMo 1939 § 8471)

Prior revisions: 1929 § 7825; 1919 § 10623; 1909 § 10433



Section 229.020 Roads less than thirty feet in width, when.

Roads less than thirty feet in width, when.

229.020. County commissions in counties of this state which now have, or may hereafter have, over fifty thousand inhabitants according to the last preceding census, where any such county is adjacent to a city of over six hundred thousand inhabitants, are hereby authorized to establish public roads less than thirty feet in width or accept, in whole or in part, as public highways, roads already established where the same parallel and abut upon either side of the rights-of-way of steam railroads, electric or interurban railroads and the two roads aggregate not less than fifty feet in width.

(RSMo 1939 § 8646)

Prior revisions: 1929 § 7997; 1919 § 10781



Section 229.030 Roads cleared of obstructions.

Roads cleared of obstructions.

229.030. Public roads shall be cleared of all obstructions therein that hinder or interfere with travel or traffic thereon, and shall be made firm, and the surface thereof shall be kept in a reasonably smooth and level condition; and all necessary bridges and culverts shall be constructed for same.

(RSMo 1939 § 8472)

Prior revisions: 1929 § 7826; 1919 § 10624; 1909 § 10434

CROSS REFERENCE:

Approaches of roadways over levees to be built, 245.430, 245.530



Section 229.040 Road construction--contracts--plans--supervision.

Road construction--contracts--plans--supervision.

229.040. 1. Whenever any public money, whether arising from taxation or from bonds heretofore or hereafter issued, is to be expended in the construction, reconstruction or other improvement of any road, or bridge or culvert, the county commission, township board or road district commissioners, as the case may be, shall have full power and authority to construct, reconstruct or otherwise improve any road, and to construct any bridge or culvert in such county or other political subdivision of the state, and to that end may contract for such work, or may purchase machinery, employ operators and purchase needed materials and employ necessary help and do such work by day labor.

2. The county commission, the township board or road district commissioners may accept donations of labor or materials from interested parties either on road improvements or bridge constructions and said authority may employ labor or contractors to complete said improvements.

3. Before beginning the construction or improvement of any road, bridge or culvert by day labor or by contract, the plans, specifications, estimates of drainage, maps, profiles, estimates of cost and the specific location of such road, bridge or culvert shall be filed in the office of the county clerk, township clerk, or commissioner of road district, as the case may be, and before becoming effective shall be approved by said county, township or road district authorities.

4. On completion of the work a detailed statement of the cost shall be filed as in section 229.050 provided, and shall be recorded in the book wherein are recorded contractors' bids; when any payrolls or construction accounts are certified to as correct by the engineer in charge of the work, the bills for the same shall be passed upon by the county commission, township board or district commissioner, and if found correct, shall be paid; provided, that all such work shall be done under the supervision and direction of the county highway engineer, or some other competent engineer employed by the county commission or other proper authority, at such compensation as may be agreed upon, payable wholly or in part out of the particular fund to be expended on said construction, reconstruction or other improvement.

(RSMo 1939 § 8595)

Prior revisions: 1929 § 7946; 1919 § 10733

CROSS REFERENCES:

County planning commission, approval, first class counties, 64.050, 64.080

Streets and alleys in unincorporated towns, etc., under control of county commission, road overseer and county engineer, 231.340, 231.350



Section 229.050 Engineer's estimate of cost--advertisement for bids--contract.

Engineer's estimate of cost--advertisement for bids--contract.

229.050. 1. Whenever it shall be ordered by the county commission, township board or district commissioner, as the case may be, that any road, bridge or culvert in the county be constructed, reconstructed or improved or repaired by contract, and the engineer's estimated cost thereof exceeds the sum of five hundred dollars, the county, township or district authorities shall order the county highway engineer, or other engineer in their employ, or both such engineers acting together, if so desired, to prepare and file with the clerk of the county commission, township board or district commissioners, as the case may be, all necessary maps, plans, specifications and profiles, and an estimate of the cost of the work. The county commission or other proper authority may approve or reject the maps, plans, specifications and profiles and order others prepared and filed.

2. When the maps, plans, specifications and profiles have been approved, the county, township or district authorities shall order the engineer to advertise the letting of the contract proposed to be let by advertisement in some newspaper published in the county wherein the contract is to be executed, which said advertisement shall be published once a week for three consecutive weeks, the last insertion to be within ten days of the day of letting.

3. All bids shall be in writing, accompanied by instructions to bidders which shall be furnished by the engineer upon application. All bids on road work shall state the unit prices upon which the same are based. All bids shall be sealed and filed with the clerk of the county commission, township board or special road district commissioners, and, on the day and at the hour named in the advertisement, shall be publicly opened and read in the presence of the county commission, township board or special road district commissioners, and the engineer, and shall then be recorded in detail in some suitable book. All bids shall be accompanied by a certified check equal to ten percent of the engineer's estimate of cost, payable to the county treasurer, to the use of the county, township or road district, as the case may be, or a bidder's bond executed by some surety company authorized to do business in this state or other good and sufficient surety in a like sum shall be given, as a guarantee on the part of the bidder that if his bid be accepted he will, within ten days after receipt of notice of such acceptance, enter into contract and bond to do the work advertised, and in case of default forfeit and pay sum of ten percent of the engineer's estimate of cost.

4. The contract shall be awarded to the lowest responsible bidder. The county commission may in its discretion reject any or all bids. Any bid in excess of the engineer's estimate of the cost of the work to be done shall be rejected. When it shall be decided by order of record to accept any bid, the county, township or district authorities shall order a contract to be entered into by and between the bidder and the county, township or special road district, as the case may be. The contract shall have attached to and made a part thereof the proposal sheet, instructions to bidders, and bid, maps, plans, specifications and profiles.

5. Whenever the contract is executed and approved by order of record and endorsement thereon, it shall be filed and preserved as a permanent record. It shall be incorporated in the contract that the county, township or special road district shall reserve the right to make any additions to, omissions from, changes in or substitutions for the work or materials called for by the drawings and specifications, without notice to the surety on the bond given to secure the faithful performance of the terms of the contract. The bidder must agree that before the county or political subdivision shall be liable for any additional work or material, the county or political subdivision must first order the same, and the cost thereof must be agreed upon in writing and entered of record before such additional work shall apply in case of omissions, deductions or changes, and the unit prices shall be the basis of the values of such changes.

6. In case of disagreement upon the cost or price of any addition, omission or change ordered or so desired, then it is expressly agreed that the decision of the state highway engineer shall be received and accepted as fixing definitely and finally the cost of such change, and when so fixed, the county commission, township board or special road district commissioners shall enter of record such change. It shall also be provided in the contract that the contractor will furnish and promptly pay for all labor employed and materials used in the performance of such contract.

(RSMo 1939 § 8596)

Prior revisions: 1929 § 7947; 1919 § 10734; 1909 § 10564



Section 229.060 Contractor to give bond.

Contractor to give bond.

229.060. The contractor shall enter into a bond in such sum as may be fixed by the county commission, township board or district commissioners, with some surety company authorized to do business in this state as surety thereon or other good and sufficient surety, the condition of such bond to be that the contractor will faithfully discharge his duties under the contract within the time and in the manner therein provided, and that he will furnish and promptly pay for all labor employed and materials used and equipment rented in the performance of said contract, and the state, county or political subdivision, or any laborer, materialman or other person injured by breach of such contract may sue on such bond. All such bonds when approved by the proper authorities shall be recorded upon the proper records.

(RSMo 1939 § 8597)

Prior revisions: 1929 § 7948; 1919 § 10735; 1909 § 10564

CROSS REFERENCE:

Bond of contractors for public work, generally, 107.170



Section 229.070 Contractor to report, when--payments.

Contractor to report, when--payments.

229.070. 1. It shall be the duty of each contractor who has entered into a contract for any road or bridge work to report in writing to the engineer in charge thereof on or before the second day of each month, setting forth in detail the amount and character of the work done under his contract during the preceding month.

2. The engineer shall carefully examine such report and shall indicate in writing attached to the report any errors therein or any explanations that he may deem necessary for the information of the county commission or other proper authorities, and if said report shall be found to be correct he shall so state and shall file same with the county clerk, clerk of the township board or district commissioner, as the case may be.

3. The county commission or other proper authorities shall examine such report, and may order such amounts paid on the contract as may be deemed safe and just, and as may be provided in the contract covering such work, but full payment for any work to be performed by contract shall not be made until the work has been completed and accepted by the county highway engineer or engineer in charge of same.

4. The county highway engineer or engineer in charge of the work shall inspect the work contracted for from time to time and make report thereon; and before any final settlement is made with any contractor the county highway engineer or engineer in charge of the work shall make a personal inspection of same, and shall make written statement under oath that he has made such inspection and that the contractor has performed his work according to contract.

(RSMo 1939 § 8598)

Prior revisions: 1929 § 7949; 1919 § 10736; 1909 § 10566



Section 229.080 Donations, how appropriated.

Donations, how appropriated.

229.080. Whenever any citizen or citizens of any county shall subscribe any sum not less than fifty dollars, for the purpose of grading, tiling, ditching or surfacing any portion of any public road in such county, and shall deposit the same with the county treasurer of such county, the county commission may appropriate and pay out of the road funds of the county a like amount for the same purpose. The amount so subscribed shall be paid out only for such work as shall be designated by the subscribers thereof, and shall be expended under the direction and supervision of the county highway engineer.

(RSMo 1939 § 8584)

Prior revisions: 1929 § 7935; 1919 § 10723; 1909 § 10537



Section 229.090 Sales agents--certain persons barred.

Sales agents--certain persons barred.

229.090. No member of a highway board or county commission, and no highway engineer or road overseer shall be the sales agent in the sale to, or purchase by, the state, county or road districts, of road tools, culvert or bridge materials or machinery, or be pecuniarily interested in any contract for the building of any bridge or culvert or for the improvement of any public road to which the county or any road district is a party.

(RSMo 1939 § 8593)

Prior revisions: 1929 § 7944; 1919 § 10731; 1909 § 10542

CROSS REFERENCE:

County engineers, surveyors and overseer not to be sales agents, 61.300



Section 229.100 Improvements along public roads--location--control.

Improvements along public roads--location--control.

229.100. No person or persons, association, companies or corporations shall erect poles for the suspension of electric light, or power wires, or lay and maintain pipes, conductors, mains and conduits for any purpose whatever, through, on, under or across the public roads or highways of any county of this state, without first having obtained the assent of the county commission of such county therefor; and no poles shall be erected or such pipes, conductors, mains and conduits be laid or maintained, except under such reasonable rules and regulations as may be prescribed and promulgated by the county highway engineer, with the approval of the county commission.

(RSMo 1939 § 8573)

Prior revisions: 1929 § 7924; 1919 § 10712; 1909 § 10515

CROSS REFERENCES:

Electric transmission lines, placing by rural electric cooperative on public thoroughfares, 394.080

Telephone and telegraph companies, construction of lines along highways, 392.080

Underground water mains, construction along highways by water company, 393.020



Section 229.120 Engineer and overseer to protect trees.

Engineer and overseer to protect trees.

229.120. The county highway engineer and overseers shall protect all fruit, shade and ornamental trees along the sides of the public roads, and shall forthwith remove all signs and advertisements whatsoever that may have been nailed or fastened to any of said trees. And it shall be the duty of the county highway engineer to see that this provision is enforced.

(RSMo 1939 § 8579)

Prior revisions: 1929 § 7930; 1919 § 10718; 1909 § 10531



Section 229.130 Fingerboards.

Fingerboards.

229.130. Every overseer shall erect and maintain at every road fork, or road crossing, in his district that would likely mislead, a fingerboard, containing a legible inscription, directing the way and noting the distance to the next important place on the road, for which he may be allowed not to exceed two dollars, to be paid out of the road fund of the district.

(RSMo 1939 § 8580)

Prior revisions: 1929 § 7931; 1919 § 10719; 1909 § 10532



Section 229.150 Ditches--crossings, how made--obstructions--penalty.

Ditches--crossings, how made--obstructions--penalty.

229.150. 1. All driveways or crossings over ditches connecting highways with the private property shall be made under the supervision of the overseer or commissioners of the road districts.

2. Any person or persons who shall willfully or knowingly obstruct or damage any public road by obstructing the side or cross drainage or ditches thereof, or by turning water upon such road or right-of-way, or by throwing or depositing brush, trees, stumps, logs, or any refuse or debris whatsoever, in said road, or on the sides or in the ditches thereof, or by fencing across or upon the right-of-way of the same, or by planting any hedge or erecting any advertising sign within the lines established for such road, or by changing the location thereof, or shall obstruct said road, highway or drains in any other manner whatsoever, shall be deemed guilty of a misdemeanor, and, upon conviction, shall be fined not less than five dollars nor more than two hundred dollars, or by imprisonment in the county jail for not exceeding six months, or by both such fine and imprisonment.

3. The road overseer of any district, or county highway engineer, who finds any road obstructed as above specified, shall notify the person violating the provisions of this section, verbally or in writing, to remove such obstruction. Within ten days after being notified, he shall pay the sum of five dollars for each and every day after the tenth day if such obstruction is maintained or permitted to remain; such fine to be recovered by suit brought by the road overseer, in the name of the road district, in any court of competent jurisdiction.

(RSMo 1939 § 8581)

Prior revisions: 1929 § 7932; 1919 § 10720; 1909 § 10533



Section 229.160 Protection of bridges--penalty for neglect.

Protection of bridges--penalty for neglect.

229.160. All persons owning, controlling or managing threshing machines, sawmills and steam engines or gasoline tractors are required, in moving the same over public highways to lay down planks not less than one foot wide and three inches in thickness on the floors of all bridges situate on the public highways, while crossing the same with such threshing machines, sawmills, steam engines or gasoline tractors, and in the event any person owning any such machinery shall cross or attempt to cross any bridge upon any public highway with such machinery who shall neglect or fail to lay down said planks as a protection to said bridge and who shall, by reason of such neglect cause injury to any such bridge, he shall be liable for double the amount of such injury to be recovered in the name of the county or any subdivision thereof, to the use and benefit of the road and bridge fund.

(RSMo 1939 § 8591)

Prior revisions: 1929 § 7942; 1919 § 10728; 1909 § 10545



Section 229.200 Penalties.

Penalties.

229.200. Any person violating any of the provisions of sections 229.040 to 229.200, or willfully failing to comply with the requirements of same, shall be deemed guilty of a misdemeanor, and, where no other or different punishment is fixed, shall be fined not less than five nor more than five hundred dollars.

(RSMo 1939 § 8594)

Prior revisions: 1929 § 7945; 1919 § 10732; 1909 § 10550



Section 229.210 Driving on recently constructed bridge or culvert prohibited--notice of closing.

Driving on recently constructed bridge or culvert prohibited--notice of closing.

229.210. It shall be unlawful for any person to drive a vehicle, an animal or animals or a load of any kind upon a highway bridge or culvert recently constructed or repaired wholly or partly of concrete or upon the surface of any improved highway of macadam, concrete, brick or bituminous material; and which has not been opened to traffic after the construction or repair, by order of the county highway engineer of the county in which such bridge or culvert or improved highway is situated, or by order of any other person having charge of the construction or repair of said bridge or culvert or improved highway; provided, due notice to the public has been given that the bridge or culvert or improved highway is closed to traffic, by placing barriers across the entrances to the bridge or culvert or improved highway and by written or printed handbills placed at either entrance to the bridge or culvert or improved highway stating that the bridge or culvert or improved highway is closed to traffic and mentioning the date on which same will be opened to traffic signed by the county highway engineer or by the person in charge of the construction or repair of the bridge or culvert or improved highway.

(RSMo 1939 § 8589)

Prior revision: 1929 § 7940



Section 229.220 Penalty for violation.

Penalty for violation.

229.220. Any person violating the provisions of section 229.210 and any person who shall unlawfully remove either of the barriers or either of the written or printed notices above mentioned, shall be adjudged guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than five dollars nor more than one hundred dollars.

(RSMo 1939 § 8590)

Prior revision: 1929 § 7941



Section 229.222 Designation of a certain road or highway as a memorial road for law enforcement officer killed in the line of duty.

Designation of a certain road or highway as a memorial road for law enforcement officer killed in the line of duty.

229.222. The governing assembly of any county, city, or village of this state may designate any street, road, or highway within such county, city, or village as a memorial road for any law enforcement officer who is killed in the line of duty. Any county, city, or village designating a memorial road pursuant to this section shall provide for and shall be responsible for the costs, erection, and maintenance of any signs marking the designated road.

(L. 2002 H.B. 2039)



Section 229.230 Permit to move building across road.

Permit to move building across road.

229.230. No person, firm or corporation shall move, haul or transport any house, building or other structure upon, across or over any public highway outside of the limits of any city of the first, second or third class, or any city existing under a scheme and charter or a special charter in the state of Missouri, without first obtaining a permit therefor, as provided in section 229.240; provided, that nothing herein shall apply to a city having a population of fifteen thousand or less.

(RSMo 1939 § 8599)

Prior revisions: 1929 § 7950; 1919 § 10737



Section 229.240 Application for permit.

Application for permit.

229.240. 1. All applications for permits to move houses, buildings or other structures upon, across or over any public highway outside of the limits of any city of the first, second or third class, or any city existing under a scheme and charter or a special charter in this state, shall be made to the county clerk of the county in which the property is situated, and shall state the location of the house, building or other structure to be moved, its greatest length, width and height, and shall state definitely the route over which it is to be moved, and whether or not it will be necessary to cut, remove, raise or in any way interfere with any electric transmission lines or electric wires, or the feed or trolley wires of any interurban railroad, or move any pole bearing any such wires, or whether it will be necessary to cross the tracks of any steam or interurban railroad; and if it shall be necessary to cut, remove, raise or in any way interfere with any such wires, the application shall state the names of the owners of such wires, the time and place when and where the removal of said poles, or the cutting, raising or otherwise interfering with the said wires will be necessary, or the crossing of said steam or interurban tracks, and the proposed new location thereof.

2. The county surveyor, or highway engineer, or the county commission, as the case may be, shall have authority to require any changes in such route which he or they shall deem proper under the attendant circumstances.

(RSMo 1939 § 8600)

Prior revisions: 1929 § 7951; 1919 § 10738



Section 229.250 Notice to cut or remove poles or wires.

Notice to cut or remove poles or wires.

229.250. If it shall appear from the application that it will be necessary to cut, remove, raise or in any way interfere with any electric wires, transmission lines, or the feed and trolley wires of any interurban railroad, or move any poles bearing any such wires or cables, or that it will be necessary to cross the tracks of any steam or interurban railroad, it shall be the duty of the county clerk to give the persons, firms or corporations owning or operating such wires, feed wires, transmission lines, trolley wires, or owners of such steam or interurban railroads at least five days' notice of the time and place when and where the removal of said poles, or the cutting or raising or otherwise interfering with said wires, or the crossing of any steam or interurban railroad will be necessary.

(RSMo 1939 § 8601)

Prior revisions: 1929 § 7952; 1919 § 10739



Section 229.260 Removal of lines or poles, when--costs assessed, how.

Removal of lines or poles, when--costs assessed, how.

229.260. 1. It shall be the duty of any person, firm or corporation owning or operating said poles, wires, transmission lines, feed or trolley wires, or steam or interurban railroads, after service of notice as required in section 229.250, to furnish competent workmen or linemen to remove such poles, or raise or cut such wires as will be necessary to facilitate the moving of said house, building or other structure.

2. The actual expense which is incurred by any person, firm or corporation for cutting, removing or otherwise facilitating the moving of any such house, building or other structure, shall be paid by the person, firm or corporation requesting the removal of the poles, or raising or cutting the wires. Actual expenses for the person, firm or corporation requesting the removal of the poles, or raising or cutting the wires, incurred in removal of the poles or in the raising or cutting of the wires shall only include the actual additional expenses incurred by the owner or operator of the poles or wires and shall not include other fixed expenses which would be incurred by such owner or operator whether or not removal of poles or raising or cutting of wires is required under this section. In addition, where the removal of poles or the raising or cutting of wires is required under this section solely due to noncompliance with federal regulations involving the minimum height of wires above the property over which they cross, the owner or operator of the poles and wires shall pay the costs incurred pursuant to this section. The person, firm or corporation owning or operating the poles, wires, transmission lines, feed or trolley wires, or steam or interurban railroads may require the person, firm or corporation requesting the removal, raising or cutting to furnish an appropriate bond or other surety agreement ensuring payment of all such expenses.

3. No person engaged in moving any house, building or any other structure shall raise, cut or in any way interfere with any such poles, wires or transmission lines unless the persons or authorities owning or having control of the same shall refuse so to do, after having been notified as required by section 229.250, and then only competent and experienced workmen or linemen shall be employed in such work, and the same shall be done in a careful and workmanlike manner, and the poles, wires and transmission lines promptly replaced, and damages thereto promptly repaired at the expense of the person, firm or corporation requesting the removal of the poles, or raising or cutting the wires. Actual expenses for the person, firm or corporation requesting the removal of the poles, or raising or cutting the wires, incurred in removal of the poles or in the raising or cutting of the wires shall only include the actual additional expenses incurred by the owner or operator of the poles or wires and shall not include other fixed expenses which would be incurred by such owner or operator whether or not removal of poles or raising or cutting of wires is required under this section. In addition, where the removal of poles or the raising or cutting of wires is required under this section solely due to noncompliance with federal regulations involving the minimum height of wires above the property over which they cross, the owner or operator of the poles and wires shall pay the costs incurred pursuant to this section. The person, firm or corporation owning or operating the poles, wires, transmission lines, feed or trolley wires, or steam or interurban railroads may require the person, firm or corporation requesting the removal, raising or cutting to furnish an appropriate bond or other surety agreement ensuring payment of all such expenses.

(RSMo 1939 § 8602, A.L. 1990 H.B. 1845)

Prior revisions: 1929 § 7953; 1919 § 10740



Section 229.270 Fee for permit.

Fee for permit.

229.270. Before a permit to move any house, building or other structure is granted under the provisions of sections 229.230 to 229.290, the applicant for such permit shall pay to the county clerk the sum of one dollar therefor, and the county clerk shall account for such fees as is provided for in other cases.

(RSMo 1939 § 8604)

Prior revisions: 1929 § 7955; 1919 § 10742



Section 229.280 Violation defined.

Violation defined.

229.280. It shall be unlawful for any person, firm or corporation engaged as principal or employee in moving any house, building or other structure upon, across or over any public highway outside of the limits of any city of the first, second or third class, or any city existing under a scheme and charter or special charter, to touch, move, cut, molest or in any way interfere with any electric wires, or any transmission lines, or the feed or trolley wires of any interurban railroad, or any poles bearing any such wires or cables, or other structures on any public highway, except under and in compliance with the provisions of sections 229.230 to 229.290.

(RSMo 1939 § 8603)

Prior revisions: 1929 § 7954; 1919 § 10741



Section 229.290 Penalty.

Penalty.

229.290. Any person violating the provisions of sections 229.230 to 229.290 shall be deemed guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than ten dollars and not more than one hundred dollars, or by imprisonment in the county jail for not less than five days and not more than sixty days, or by both such fine and imprisonment.

(RSMo 1939 § 8605)

Prior revisions: 1929 § 7956; 1919 § 10743



Section 229.300 Work projects affecting property rights, moving of buildings on highways (first class counties).

Work projects affecting property rights, moving of buildings on highways (first class counties).

229.300. In all counties of class one it shall be unlawful for any person, firm, association or corporation to excavate or encroach on, or cause to be excavated or encroached on, or to lay, locate, erect, remove or maintain any conduits, poles, pole lines, wires, mains, pipes, conductors, sewers, tramways or drains, within, upon or across the right-of-way of any street, avenue, boulevard, road, alley, public easement, or highway outside the city limits of any municipality in such county; or to move upon, over or across any such street, avenue, boulevard, road, alley, public easement or highway, any building, house or other structure, or to operate or cause to be operated, on any such street, avenue, boulevard, road, alley, public easement or highway, any vehicle, or combination of any vehicle or house, building or other structure, which exceeds the limits of length, width, height, or weight as set forth by the regulations of the Missouri state highways and transportation commission governing such on state highways, without first having obtained a written permit, denominated as a special use permit, from the county highway engineer and surveyor.

(RSMo 1939 § 8647, A.L. 1945 p. 1489)

Prior revision: 1929 § 7998



Section 229.310 Application for special use permit.

Application for special use permit.

229.310. The application for such special use permit shall be made by the party in interest at an office of the county highway engineer and surveyor on blanks kept by him and furnished by the county. The applicant shall state his name, residence, and business address, the purpose for which the application is made, giving the exact location, or locations, of the street, avenue, boulevard, road, alley, public easement, or highway involved, the nature of the proposed use, the starting time and the approximate time desired to complete the particular use and that he will restore and replace such street, avenue, boulevard, road, alley, public easement, or highway, together with any other and further information which may be deemed necessary and pertinent by the county highway engineer.

(RSMo 1939 § 8648, A.L. 1945 p. 1489)

Prior revision: 1929 § 7999



Section 229.320 County engineers to prescribe rules and regulations--bond.

County engineers to prescribe rules and regulations--bond.

229.320. 1. The county highway engineer shall have authority to require any changes in the route, or to prescribe the time, method, and manner of such moving, or the use of such street, avenue, boulevard, road, alley, public easement, or highway, or any right-of-way or appurtenances thereto, and for good cause shown, when it is necessary to protect the right-of-way of, or, any such street, avenue, boulevard, road, alley, public easement, or highway, or the safety of the public, may refuse such application. 2. The county highway engineer may require any and all such applicants to furnish and post such cash or bond as may be necessary for the protection of the public ways herein described, and appurtenances thereof, as he may deem proper under the circumstances. It shall be a condition of such bond that the applicant will refill such excavation or restore, repair or replace any such street, avenue, boulevard, road, alley, public easement, or highway, or any part of the right-of-way thereof, disturbed or affected, so that the same will be in as good condition as before the same was used for such purpose, and will keep and maintain the portion thereof so affected in such condition for a period of six months from the completion of such work or use, and will save such county harmless from any cost or expense occasioned or required by such work or use, for such period of time.

3. In the event the business or occupation of the applicant is such that he is or may be required to make frequent applications for a special use permit, such applicant may be allowed to give a general bond to cover any and all such uses which may be made by such applicant during the fiscal year of the county.

(RSMo 1939 §§ 8649, 8650, A.L. 1945 p. 1489 § 8649)

Prior revision: 1929 §§ 8000, 8001



Section 229.330 Restoration of premises used.

Restoration of premises used.

229.330. 1. If the use, excavation or encroachment of such street, avenue, boulevard, road, alley, public easement, or highway is of such nature to cause or result in disturbance or change, and the applicant fails or refuses to restore and replace such in substantially the same condition as before such use, excavation or encroachment, within thirty days after the completion of such use, excavation or encroachment, or such longer period as may be provided in writing by the county highway engineer and surveyor, such office shall give written notice to the applicant to refill, replace and restore such street, avenue, boulevard, road, alley, public easement, or highway in as good condition as it was at the time of such use, excavation or encroachment was commenced, and to keep and maintain the portion of such so affected in such condition for a period of six months from the date so fixed for the completion of such work, and to save the county harmless from any cost or expense occasioned or required in the refilling, repairing, restoring of such highway for such period, due to or occasioned by such use, excavation or encroachment.

2. If the applicant fails or refuses to make proper restoration of said premises as required in such notice, within ten days after receipt of a registered letter containing such notice the highway engineer and surveyor may cause the necessary work to be done and charge the expense thereof to such applicant, deducting the amount therefor from the cash deposit made by such applicant or by an action on the bond, as the case may be.

3. Any balance due the applicant from the cash deposit on hand, if any, shall be paid such applicant upon the fulfillment of all obligations hereunder. Any deduction from such deposit or recovery from such bond shall not excuse or relieve such applicant from any prosecution, conviction, fine or any penalty imposed for violation of any of the provisions of sections 229.300 to 229.370.

(RSMo 1939 § 8651, A.L. 1945 p. 1489 § 8650)

Prior revision: 1929 § 8002



Section 229.340 Fee may be required.

Fee may be required.

229.340. Each applicant for a permit under the provisions of sections 229.300 to 229.370 may be required by the county highway engineer to pay a fee in an amount determined by the county commission by order of record, not to exceed the sum of seven dollars for each such application, which fee is to be paid into a special fund in the county treasury and to be used for the purpose of paying the expenses incident to the provisions of sections 229.300 to 229.370. Any balance on hand in such fund at the end of the fiscal year of such county shall be paid into the special county road and bridge fund of such county.

(RSMo 1939 § 8652, A.L. 1945 p. 1489 § 8651, A.L. 2004 H.B. 795, et al.)

Prior revision: 1929 § 8003



Section 229.350 Necessary alterations--notice.

Necessary alterations--notice.

229.350. If it shall appear from the application that it will be necessary to cut, remove, raise, lower or change or in any way interfere with any electric wires, transmission lines, telephone or telegraph lines or wires or the feed and trolley wires of any interurban or electric railroad, or the location of same, or move or remove any poles bearing any such lines, wires, or cables, or that it will be necessary to cross the tracks of any steam, electric or interurban railway; or if at any time it shall become necessary because of a change in the grade or for any other purpose whatsoever made necessary by reason of the widening, improving, repairing, construction, reconstructing or maintaining of any street, avenue, boulevard, road, alley, public easement, highway, bridge or culvert by any lawful authority to lower, raise, remove, change or alter in any manner the location or maintenance of any conduits, poles, pole lines, wires, mains, pipes, conductors, sewers, drains, tramways or other objects within, on, under or over the right-of-way of any public way, the county highway engineer and surveyor shall give the persons, firms or corporations owning, leasing or operating such objects at least five days' notice of the time and place when and where the removal of said poles or the cutting or raising or otherwise interfering with said wires or the crossing of any steam, interurban or electric railway, or the removal, change or alteration of any such object will be necessary.

(L. 1945 p. 1489 § 8652)



Section 229.360 If owner supplies no competent workmen when alteration necessary, work to be done at owner's expense.

If owner supplies no competent workmen when alteration necessary, work to be done at owner's expense.

229.360. It shall be the duty of any person, firm or corporation owning, leasing, or operating any such conduits, poles, pole lines, wires, mains, pipes, conductors, sewers, drains, tramways or other objects, after service of the notice required in section 229.350 to furnish such competent workmen and crews as may be necessary to effect such removal, change or alteration, and to pay all actual expenses which are incurred by any person, firm, corporation or political subdivision in so doing. In making such necessary removal, change or alteration, no other person, firm, corporation or political subdivision shall interfere with or make any such change, removal or alteration until the owner, lessee or operators of such object shall have been notified as provided in section 229.350, and shall have failed or refused to do so within a reasonable time, and in the event of such failure or refusal such work shall be done only by competent and experienced workmen at the cost and expense, however, of the owner, lessee or operators of such object.

(L. 1945 p. 1489 § 8653)



Section 229.370 Penalty.

Penalty.

229.370. Any person, firm or corporation violating the provisions of sections 229.300 to 229.370 or failing to comply therewith shall, upon conviction thereof, be deemed guilty of a misdemeanor. The provisions of sections 229.300 to 229.370 shall apply only to counties of class one, and any and all laws or parts of laws in conflict herewith are hereby repealed.

(RSMo 1939 § 8654, A.L. 1945 p. 1489)

Prior revision: 1929 § 8005



Section 229.380 Overseer's complaint as to grade crossings.

Overseer's complaint as to grade crossings.

229.380. When any public road in this state shall run across two or more tracks of railroad within two hundred feet of each other, and any road overseer of the road district shall make complaint to the county commission that the difference in grade of such railroad tracks is such as to interfere with the passage of any vehicle on such road, then such county commission shall make an order to the county surveyor to examine such crossings and report his opinion as to any change necessary to be made in any grade, and if he shall be of the opinion that such crossings are such as to interfere with the travel on such road, he shall report the facts to the county commission at any regular or adjourned term thereof, first giving the railroad companies interested notice of the day when he will present such matter to the county commission.

(RSMo 1939 § 8736)

Prior revisions: 1929 § 8088; 1919 § 10859; 1909 § 10627

CROSS REFERENCES:

Powers of railroads as to rights-of-way, 388.210

Railroad crossings, how constructed, 389.610, 389.620



Section 229.390 Notice to be in writing--service.

Notice to be in writing--service.

229.390. Such notice shall be given in writing, by leaving a copy of the same with some station agent of said company five days before the said presentation to said county commission, or if there be no such station agent in such county, then by mailing a copy of such notice to their general office fifteen days before said day.

(RSMo 1939 § 8737)

Prior revisions: 1929 § 8089; 1919 § 10860; 1909 § 10628



Section 229.400 County commission to act upon report of surveyor.

County commission to act upon report of surveyor.

229.400. Such county commission shall hear the report of such county surveyor while in session, and shall hear such testimony as may be presented, and after such hearing such commission shall determine what changes, if any, shall be made, and shall make an order of record directing the same to be done.

(RSMo 1939 § 8738)

Prior revisions: 1929 § 8090; 1919 § 10861; 1909 § 10629



Section 229.410 Railroad company failing to make change, circuit court to enforce orders.

Railroad company failing to make change, circuit court to enforce orders.

229.410. If such railroad company shall fail to make such changes as shall be directed by the county commission, within thirty days after such order shall have been made and such notice given as provided in section 229.390, then any circuit court, or other court having jurisdiction of such causes, shall enforce obedience to such orders by mandamus or by other proper proceedings.

(RSMo 1939 § 8739)

Prior revisions: 1929 § 8091; 1919 § 10862; 1909 § 10630



Section 229.420 Temporary abandonment of public road to permit mining.

Temporary abandonment of public road to permit mining.

229.420. Where coal or other valuable mineral underlies any public road in this state that has not been designated as a state highway or is not under the control of the state transportation department, if said coal or other mineral is being mined on or from adjoining lands by the "strip pit" or surface process of mining, the commissioners of any special road district or the township board of directors if said road be not located in a special road district may provide for the temporary abandonment of said road and the removal or mining of said coal or other valuable mineral underlying said road and the rebuilding of said road, in the manner and under the conditions provided in sections 229.420 to 229.450, when in the opinion of said commissioners or township board the public good would best be served thereby.

(RSMo 1939 § 8860)

Prior revision: 1929 § 8200

CROSS REFERENCE:

Mining or excavating under public road prohibited, when, 444.320, 444.330



Section 229.430 Commissioners may contract for removal of minerals and for rebuilding of road abandoned.

Commissioners may contract for removal of minerals and for rebuilding of road abandoned.

229.430. The commissioners of any special road district where said road is located, or the township board if said road be not in a special road district, whenever in their opinion the removal of said coal or other valuable mineral from under the surface of said road and the rebuilding of said road will be a public benefit, may with the approval and consent of the county commission enter into a contract with any responsible person, firm or corporation for the removal of said coal or other mineral and for the rebuilding of said road under such terms and conditions as in their opinion are fair and just.

(RSMo 1939 § 8861)

Prior revision: 1929 § 8201



Section 229.440 Proposition submitted to county commission for approval or rejection--bond to be given.

Proposition submitted to county commission for approval or rejection--bond to be given.

229.440. 1. Before the commissioners of any special road district or the township board of any township shall enter into any contract for the removal of coal or other mineral from or under any public road they shall submit their proposition to the county commission of the county for its approval or rejection. If the commission approves the proposition they shall direct the prosecuting attorney of the county to prepare the contract between the commissioners or township board as the case may be and the parties with whom they seek to contract.

2. Said contract shall particularly describe the road to be temporarily abandoned, the kind and character of road to be rebuilt, and the time limit for rebuilding same and before said contract is executed, the person, firm or corporation with whom it is made shall file with the clerk of the county commission a bond with good and sufficient sureties in at least four times the estimated cost of rebuilding said road after the removal of the coal or other mineral from same. Said bond shall be payable to the state of Missouri for the use and benefit of the special road district or township as the case may be and approved by the county commission and shall provide that the person, firm or corporation shall at their own expense remove said coal, within such time and under such terms as may be provided and if in the opinion of the county commission a temporary road be necessary or feasible, will at their own expense construct and at all times maintain a good road along, near and parallel to the road temporarily abandoned and connected with the usual road at both ends, all within the time and on such terms as may be provided; that they will be responsible and liable for any damages or injuries caused by their negligence in not properly constructing or maintaining said temporary road; that they will as soon as the coal or other mineral is removed from said road, at their own expense and without delay rebuild the same in a good substantial and workmanlike manner, according to the plans and specifications and within the time limit and according to the terms set forth in the contract. Said bond may provide for penalties or liquidated damages for the violation of its provisions.

3. When said road is complete as provided in the plans and specifications and according to all the terms and conditions of the contract and accepted by the county commission, the bond shall be released provided all conditions of the bond have been met and all claims, liabilities and causes of action, arising out of the performance of the conditions of said contract or bond or out of the violation of the same have been wholly met, settled and discharged.

(RSMo 1939 § 8862)

Prior revision: 1929 § 8202



Section 229.450 Sections applicable to certain counties--conflicting laws repealed.

Sections applicable to certain counties--conflicting laws repealed.

229.450. Sections 229.420 to 229.450 shall apply only to counties operating under township organization. All laws or parts of laws in conflict with the provisions of sections 229.420 to 229.450 are hereby repealed.

(RSMo 1939 § 8863)

Prior revision: 1929 § 8203



Section 229.475 Definitions--removal of plants from roadways or state and county highways without permission, prohibited, penalty.

Definitions--removal of plants from roadways or state and county highways without permission, prohibited, penalty.

229.475. 1. As used in sections 229.475 to 229.481, the following terms mean:

(1) "Commission", the state highways and transportation commission;

(2) "Plants", trees, shrubs, vines, wildflowers, grasses and ferns; and

(3) "Plant parts", roots, bulbs, tubers and rhizomes.

2. Except as otherwise provided in this section and section 229.477, no person shall dig or remove any plants or plant parts from any real property of the commission, or the right-of-way of any state or county highway or roadway without permission of the commission or governmental entity responsible for the administration of the property or right-of-way, unless such person is engaged in the work of constructing, repairing or maintaining the property, highway or roadway under the authority and direction of the commission or governmental entity. Violation of this section and section 229.477 is a class B misdemeanor. Each plant removed shall constitute a separate offense.

(L. 1993 H.B. 536 § 1 subsecs. 1, 2)



Section 229.477 Exemptions, authorized eradication of weeds or diseased vegetation, scientific research, certain edibles and seeds.

Exemptions, authorized eradication of weeds or diseased vegetation, scientific research, certain edibles and seeds.

229.477. 1. Subsection 2 of section 229.475 shall not apply to the control or eradication of diseased vegetation or noxious weeds by authorized personnel.

2. Provided that such plants or plant parts are not offered for sale, subsection 2 of section 229.475 shall not apply to the collection of seeds, fruits, nuts, berries, edible wild greens or flowering parts of plants, or the occasional collection of plants for the purposes of scientific research or education.

(L. 1993 H.B. 536 § 1 subsecs. 3, 4)



Section 229.479 Sale of plants or plant parts collected from highways or roadways, penalty.

Sale of plants or plant parts collected from highways or roadways, penalty.

229.479. No person, except authorized personnel, shall possess for sale, collect, or sell any plants or plant parts collected from highways, county roadways, or rights-of-way. Violation of this section is a class A misdemeanor.

(L. 1993 H.B. 536 § 2)



Section 229.481 Law enforcement officials, conservation agents and agents of department of natural resources to enforce.

Law enforcement officials, conservation agents and agents of department of natural resources to enforce.

229.481. All law enforcement officials and peace officers of this state and of all political subdivisions, including department of conservation agents and agents of the department of natural resources, shall enforce the provisions of sections 229.475 to 229.481 within their respective geographic jurisdictions.

(L. 1993 H.B. 536 § 3)






Chapter 230 County Highway Commissions

Section 230.010 County highway commission--members to receive expenses.

County highway commission--members to receive expenses.

230.010. 1. There is hereby created and established in the several counties of this state a "County Highway Commission" to be composed of four members who shall possess the qualifications, and be appointed in the manner and for the term in this chapter provided.

2. Members of the county highway commission shall serve without compensation but each of them shall receive his actual and necessary expenses and a mileage allowance of five cents per mile actually and necessarily traveled at his own expense in the performance of his duties.

(RSMo 1939 § 8502, A.L. 1953 p. 674)

Prior revision: 1929 § 7856



Section 230.020 County highway commission--appointment.

County highway commission--appointment.

230.020. Within sixty days after the taking effect of this chapter, it shall be the duty of the county commission in all counties of this state, except as otherwise in this chapter provided, to appoint four members of the county highway commission, one for a term of one year; one for a term of two years; one for a term of three years; and one for a term of four years. Upon expiration of the term of each of said county highway commissioners his successor shall be appointed for a term of four years, and every such county highway commissioner shall hold office for the term appointed and thereafter until his successor is appointed and qualified. Not more than two of said county highway commissioners shall be appointed from the same county commission district, and not more than two thereof shall be affiliated with the same political party. No person shall be eligible to appointment as a member of the county highway commission who shall not have attained the age of twenty-five years, and who at time of his appointment is not a bona fide resident of county wherein appointed, and possessed of a knowledge of the interest of said county, and a known supporter and advocate of a system of county highways, constructed and maintained with a view to affording the greatest convenience to the greatest number of inhabitants of the county in the matter of farm-to-market roads. Within ten days after their appointment the members of such county highway commission shall meet at the county seats and organize by the election of one of their number as president, and another as secretary, of said commission.

(RSMo 1939 § 8503)

Prior revision: 1929 § 7857



Section 230.030 Power and duties of the county highway commission.

Power and duties of the county highway commission.

230.030. It shall be the duty of the county highway commission and said commission shall have the power to locate, lay out, designate, construct and maintain, subject to approval of the state highways and transportation commission, a system of county highways not exceeding in the aggregate at any given time one hundred miles in any county, by connecting by the most practical route the several centers of population in the county, in such manner as to afford a connection with such of said centers of population as are not now located on any state highway with such state highway, and so as to afford, as nearly as may be done, a connection with county highways connecting the centers of population of adjoining counties, to the end that all parts of the county shall be connected with the state highway system as now laid out and designated, and that the inhabitants of the county generally shall have and enjoy a system of highly improved farm-to-market roads. If any part of this county one hundred mile highway system has been, or shall hereafter be taken over by the state highways and transportation commission and become a state highway, then an equal amount of new mileage, to take the place thereof, may be placed in the county one hundred mile system.

(RSMo 1939 § 8504, A.L. 1945 p. 1470)

Prior revision: 1929 § 7858



Section 230.040 Location of county highway to be submitted to state highways and transportation commission for approval.

Location of county highway to be submitted to state highways and transportation commission for approval.

230.040. Before construction of any county highway located, laid out, and designated as in this chapter authorized and provided, or any money, in excess of the cost of such location and designation shall be expended thereon, it shall be the duty of county highway commission to submit such location to the state highways and transportation commission for its approval, and, upon approval of such location by the state highways and transportation commission, the county highway commission shall proceed to procure the right-of-way for said county highways, said right-of-way to be of the standard width required by the state highways and transportation commission for secondary highways, not less, however, than sixty feet wide, and secure title in fee to such right-of-way by deed of conveyance, or by judgment of a court of competent jurisdiction through condemnation. In all cases where condemnation is necessary, the proceedings shall be in the name of the county highway commission, and otherwise the same as now, or hereafter, provided by law for condemnation of land by the state highways and transportation commission for right-of-way for state highways.

(RSMo 1939 § 8505)

Prior revision: 1929 § 7859



Section 230.050 Type of county highways.

Type of county highways.

230.050. All county highways constructed under the provisions of this chapter shall be of such type, and upon such grade as to permit of the improvement and building up of such highways from time to time as funds are available to a type equivalent to the secondary highways of state highway system, and of such type as to permit of ultimate hardsurfacing in the manner, and in accordance with the specifications of the state highway or chief engineer of state transportation department for hardsurfacing of primary roads of the state highway system.

(RSMo 1939 § 8506)

Prior revision: 1929 § 7860



Section 230.060 County highways to be under control and supervision of county highway commission.

County highways to be under control and supervision of county highway commission.

230.060. Whenever any county highway laid out and designated under the provisions of this chapter shall be over and along the route of any existing highway, it shall be the duty of the county commission, or other board or commission, having jurisdiction over such highway, to convey the same to the county highway commission, who shall thereafter have control and supervision thereover, and whenever any such county highway shall be laid out and designated through any special road district, or in counties under township organization, it shall be the duty of the commissioner of such special road district, or of the treasurer of such township, to pay over to the county highway commission, such proportion of the total road revenue arising therein as the mileage of said county highway within said special road district, or township, shall bear to the total number of road mileage therein.

(RSMo 1939 § 8507)

Prior revision: 1929 § 7861



Section 230.070 Commission to have absolute jurisdiction and control over county highway system roads.

Commission to have absolute jurisdiction and control over county highway system roads.

230.070. The county highway commission shall have absolute jurisdiction and control over all highways constituting a part of the county highway system, and shall hold title in fee to the right-of-way thereof, and no other officer, board or commission, except as in this chapter specifically provided, shall have or exercise any authority or jurisdiction over any of such highways. The roads constituting the county highway system shall be known and designated as "county highway".

(RSMo 1939 § 8508)

Prior revision: 1929 § 7862



Section 230.080 Commission empowered to employ technical and other help.

Commission empowered to employ technical and other help.

230.080. The county highway commission is hereby authorized and empowered to receive, and expend, in the construction and maintenance of county highways, any money or property that may be appropriated or donated by any municipal corporation, special road district, township, or private individual, and to use and employ whatever means, methods, or power, that may be necessary in the construction and maintenance of said county highways, including the power to build culverts and bridges, for which purposes the county highway commission is hereby empowered to employ such technical and other help as may be deemed necessary for the administration and enforcement of this chapter.

(RSMo 1939 § 8509)

Prior revision: 1929 § 7863



Section 230.090 County commission may contribute additional money.

County commission may contribute additional money.

230.090. The county may make such additional contributions to said county highway commission as said county commission in its judgment may seem necessary.

(RSMo 1939 § 8510)

Prior revision: 1929 § 7864



Section 230.100 Commission to make reports to county commission.

Commission to make reports to county commission.

230.100. It shall be the duty of the county highway commission annually to make a complete detailed report to county commission by whom appointed, and to the state highways and transportation commission, showing in detail the amount of money received, and how applied, and if any such county highway commission fails to make the report herein required, the members thereof shall thereby forfeit their office as such commission.

(RSMo 1939 § 8511)

Prior revision: 1929 § 7865



Section 230.110 Commission to transfer county highway to state transportation department, when.

Commission to transfer county highway to state transportation department, when.

230.110. If, and when, the state highways and transportation commission is authorized by law so to do, and may so desire it may take over all or any part of the highways of the county highway system and make refund therefor in such manner as may now or hereafter be provided by law for making refund to the several counties of this state, and road districts thereof, for highways heretofore designated and taken over by said state transportation department, whereupon it shall be the duty of the county highway commission, by proper deed of conveyance, to transfer to state transportation department that part of county highway system so taken over.

(RSMo 1939 § 8512)

Prior revision: 1929 § 7866



Section 230.200 Alternative form authorized in certain counties.

Alternative form authorized in certain counties.

230.200. There is hereby provided an alternative county highway commission which may be adopted by any county of the third or fourth class in this state, except counties of the third class containing all or a part of a city having a population of three hundred fifty thousand or more, in lieu of the county highway commission established by sections 230.020 to 230.110.

(L. 1971 H.B. 105 § 1)



Section 230.205 Alternative form effective, when--abolished how.

Alternative form effective, when--abolished how.

230.205. 1. The alternative county highway commission provided by sections 230.200 to 230.260 shall not become operative in any county unless adopted by a vote of the majority of the voters of the county voting upon the question at an election. All counties of this state which have adopted the alternative county highway commission may abolish it and return to the county highway commission provided for by sections 230.010 to 230.110 by submitting the question to a vote of the voters of the county in the manner provided by law.

2. Any county which does not adopt the alternative county highway commission provided by sections 230.200 to 230.260, or any county in which a majority of the voters of the county voting upon the question reject the alternative county highway commission provided by sections 230.200 to 230.260 shall retain the county highway commission provided by sections 230.010 to 230.110.

(L. 1971 H.B. 105 § 2, A.L. 1978 H.B. 971)



Section 230.210 Petition, where filed, contents--form of ballot.

Petition, where filed, contents--form of ballot.

230.210. 1. Upon petition filed in the office of the clerk of the county commission, of voters equal to five percent of the vote cast for governor in the last preceding general election, requesting the adoption of the alternative county highway commission provided by sections 230.200 to 230.260, the county commission shall, by order of record, submit the question of the adoption of the alternative county highway commission to a vote of the voters of the county at the next general election.

2. The question shall be submitted in substantially the following form:

Shall the alternative county highway commission be adopted in ...... County?

3. If a majority of the voters voting upon the question vote for its adoption, the alternative county highway commission shall be declared adopted. If a majority of the voters voting upon the question vote against the adoption of the alternative county highway commission, the county in which the election was held shall retain the county highway commission provided by sections 230.010 to 230.110.

(L. 1971 H.B. 105 § 3, A.L. 1978 H.B. 971)



Section 230.215 Clerk to certify returns.

Clerk to certify returns.

230.215. The clerk of the county commission shall record the abstract at length upon the records of the county commission of the county, and shall certify the abstract to the secretary of state.

(L. 1971 H.B. 105 § 4, A.L. 1978 H.B. 971)



Section 230.220 Commission membership, districts--members, election of--compensation and mileage, funds used for--vacancies, how filled.

Commission membership, districts--members, election of--compensation and mileage, funds used for--vacancies, how filled.

230.220. 1. In each county adopting it, the county highway commission established by sections 230.200 to 230.260 shall be composed of the three commissioners of the county commission and one person elected from the unincorporated area of each of the two county commission districts. Except that the presiding commissioner and one of the associate commissioners by process of election may reside in the same township, not more than one member of the county highway commission shall be a resident of the same township of the county. The county commission shall designate one county commission district as district A and the other as district B. The member of the county highway commission first elected from district A shall serve a term of two years. The member first elected from district B shall serve a term of four years. Upon the expiration of the term of each such member, his successors shall be elected for a term of four years. The commissioners of the county commission shall serve as members of the county highway commission during their term as county commissioners.

2. The elected members of the county highway commission shall be nominated at the primary election and elected at the general election next following the adoption of the proposition for the alternative county highway commission by the voters of the county. Candidates shall file and the election shall be conducted in the same manner as for the nomination and election of candidates for county office. Within thirty days after the adoption of an alternative county highway commission by the voters of any county as provided in sections 230.200 to 230.260, the governor shall appoint a county highway commissioner from each district from which a member will be elected at the next following general election. The commissioners so appointed shall hold their office until their successors are elected at the following general election. Appointments shall be made by naming one member from each of the two political parties casting the highest number of votes in the preceding general election.

3. Members of the county highway commission who are not also members of the county's governing body shall receive an attendance fee in an amount per meeting as set by the county's governing body, not to exceed one hundred dollars, and a mileage allowance for miles actually and necessarily traveled in the performance of their duties in the same amount per mile received by the members of the county's governing body to be paid out of the road and bridge fund of the county.

4. If a vacancy occurs among the elected members of the county highway commission, the members of the county highway commission shall select a successor who shall serve until the next regular election.

(L. 1971 H.B. 105 § 5, A.L. 1975 H.B. 244, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1554 Revision, A.L. 2011 H.B. 70)



Section 230.225 Township and special road districts abolished, when--districts in more than one county, how handled.

Township and special road districts abolished, when--districts in more than one county, how handled.

230.225. 1. All township road districts in counties adopting sections 230.200 to 230.260 are abolished and all assets and liabilities of each township road district shall be transferred to the county highway commission within thirty days of the adoption of sections 230.200 to 230.260 by the county.

2. All special road districts in counties adopting sections 230.200 to 230.260 are abolished and all assets and liabilities of each special road district shall be transferred to the county highway commission within thirty days of the adoption of sections 230.200 to 230.260 by the county. Whenever any district is located in more than one county, the assets and liabilities of the district shall be transferred to the county adopting sections 230.200 to 230.260 in the proportion that the assessed valuation of that part of the district lying in the adopting county bears to the total assessed value of the district.

(L. 1971 H.B. 105 § 6)



Section 230.230 Powers of commission.

Powers of commission.

230.230. In all counties adopting sections 230.200 to 230.260, all powers and duties heretofore exercised by the county commission, township boards, and special road district commissioners relating to the improvement, construction, reconstruction, restoration and maintenance of roads shall be exercised by the county highway commission.

(L. 1971 H.B. 105 § 7)



Section 230.235 Road plan, who shall prepare--approval by state highways and transportation commission required.

Road plan, who shall prepare--approval by state highways and transportation commission required.

230.235. Every county adopting sections 230.200 to 230.260 shall formulate a comprehensive road plan establishing a systematic program for the development and improvement of county roads. The plan shall be prepared by a qualified civil engineer or engineering firm familiar with road and highway engineering, and shall be approved by the state highways and transportation commission.

(L. 1971 H.B. 105 § 8)



Section 230.240 Highway engineer--qualifications, exception--appointment, powers--free service to municipalities--compensation from road and bridge fund (third class counties).

Highway engineer--qualifications, exception--appointment, powers--free service to municipalities--compensation from road and bridge fund (third class counties).

230.240. 1. In addition to the comprehensive road plan required by section 230.235, all counties of the third class adopting sections 230.200 to 230.260 shall employ a qualified graduate civil engineer as county highway engineer; except that, any person serving as county highway engineer on the date the county for which he serves adopts the provisions of sections 230.200 to 230.260 may be retained as county highway engineer and shall be considered qualified for that position within the meaning of sections 230.200 to 230.260. The county highway commission shall appoint the county highway engineer and shall set his salary to be paid out of the road and bridge fund of the county. The services of the engineer shall be available in an advisory capacity to any incorporated municipality within the county at no charge to the municipality.

2. The county highway engineer shall have general supervision over the construction, maintenance, repair and reconstruction of all public highways, roads, bridges and culverts, subject to the approval of the county highway commission.

(L. 1971 H.B. 105 § 9, A.L. 1975 H.B. 244)



Section 230.245 Priority of roads by usage.

Priority of roads by usage.

230.245. 1. In establishing the comprehensive road plan required by sections 230.200 to 230.260, priority in construction, reconstruction, improvement, restoration and maintenance of roads shall be given in the following order:

(1) County roads presently used for school bus routes, mail routes and milk routes;

(2) County roads now used for any two of the purposes named in subdivision (1) above;

(3) County roads now used for any one of the purposes named in subdivision (1) above;

(4) County roads which may be used if improved or restored for a school bus route, mail route, or milk route;

(5) The construction of county roads which may be used for a school bus route, mail route or milk route;

(6) Any other county road containing a live rural unit, as defined in subsection 2 of this section, if consideration is given to the number of live rural units served by the road, and the amount of traffic on the road.

2. The following terms as used in sections 230.200 to 230.260 mean:

(1) "County roads", all public roads located within the county, except roads or highways constructed or maintained by the state transportation department or by the federal government, and except roads, streets, or highways in incorporated villages, towns, or cities;

(2) "Live rural unit", any church, school, dwelling, or farm.

(L. 1971 H.B. 105 § 10)



Section 230.250 County highway commission may designate certain roads as part of supplemental state highway system--state highways and transportation commission to approve.

County highway commission may designate certain roads as part of supplemental state highway system--state highways and transportation commission to approve.

230.250. Any county adopting sections 230.200 to 230.260 may, through their county highway commission, designate not less than twenty-five miles nor more than fifty miles of roads within the county which are connecting roads between present supplementary farm to market state highways. Upon designation and approval by the state highways and transportation commission, these roads shall become a part of the permanent supplementary state highway system.

(L. 1971 H.B. 105 § 11)



Section 230.255 Twenty-five percent refund of road and bridge tax to cities, towns and villages required.

Twenty-five percent refund of road and bridge tax to cities, towns and villages required.

230.255. In all counties adopting sections 230.200 to 230.260, at least twenty-five percent of the road and bridge tax collected in any incorporated city, town or village in the county shall be expended within the city, town or village.

(L. 1971 H.B. 105 § 12)



Section 230.260 Special named district in two or more counties, effect of.

Special named district in two or more counties, effect of.

230.260. Sections 230.200 to 230.260 shall not apply to any special named district which is located in two or more counties unless all such counties shall adopt the alternative county highway commission plan as herein provided.

(L. 1971 H.B. 105 § 13)






Chapter 231 Maintenance of Public Roads

Section 231.010 County commissions to divide counties into road districts.

County commissions to divide counties into road districts.

231.010. The county commissions of all counties, other than those under township organization, shall, during the month of January, 1918, with the advice and assistance of the county highway engineer, divide their counties into road districts, all to be numbered, of suitable and convenient size, road mileage and taxable property considered. Said commissions, during the month of January biennially thereafter, have authority to change the boundaries of any such road district as the best interest of the public may require.

(RSMo 1939 § 8514)

Prior revisions: 1929 § 7868; 1919 § 10661; 1909 § 10464



Section 231.020 Road overseers to be appointed--when.

Road overseers to be appointed--when.

231.020. In all counties of classes two, three and four not adopting an alternative form of county government, all road overseers shall be appointed by the county commission of the county during the month of February.

(RSMo 1939 § 8516, A.L. 1945 p. 1478)

Prior revisions: 1929 § 7870; 1919 § 10662; 1909 § 10465



Section 231.030 Overseer to give bond--approved by county commission.

Overseer to give bond--approved by county commission.

231.030. Before entering upon his duties each road overseer shall execute to the county a bond in such sum as may be fixed by the county commission, with good and sufficient security to be approved by the commission, the condition of such bond to be that he will faithfully discharge his duties as such road overseer, and that he will account for all sums of money received by him as such overseer, and that he will account to the county highway engineer, at the expiration of his term of office, for all tools, machinery, books, papers and other property belonging to the county or district, and such bond may be sued upon by the county to the use of the road district or any person injured by a breach thereof.

(RSMo 1939 § 8518)

Prior revisions: 1929 § 7872; 1919 § 10663; 1909 § 10467

CROSS REFERENCE:

County officer or road overseer not to be sales agent for road material or machinery, penalty, 229.090, 229.200



Section 231.040 Copies of road laws to be furnished county commission.

Copies of road laws to be furnished county commission.

231.040. Five copies of the road laws of this state, properly indexed, in pamphlet form shall be forwarded to the clerk of each of the counties for the use of the county commission. Additional copies shall be forwarded upon application by the commission.

(RSMo 1939 § 8592, A.L. 1961 p. 558)

Prior revisions: 1929 § 7943; 1919 § 10730; 1909 § 10548



Section 231.050 Overseer to make monthly statement--file with county clerk.

Overseer to make monthly statement--file with county clerk.

231.050. Each road overseer shall file with the county highway engineer, or the county clerk in counties that have no highway engineer, between the first and tenth day of each month, a detailed statement of his transactions as road overseer during the preceding month, showing the amounts collected by him and from whom collected, and the amounts disbursed, and on what account, and what work has been done in his district, including the amount of his own work, and when and where done, and for the making of which reports suitable blanks shall be furnished by the county.

(RSMo 1939 § 8519)

Prior revisions: 1929 § 7873; 1919 § 10664; 1909 § 10468



Section 231.060 Overseer to make annual report and settlement.

Overseer to make annual report and settlement.

231.060. It shall be the duty of every road overseer to make a detailed report, under oath, to the county commission at each regular term thereof, and he shall, in February of each year, make to the commission his final report and settlement, under oath, of all moneys received and expended by him, from what source received and on what account expended.

(RSMo 1939 § 8521, A.L. 1945 p. 1478)

Prior revisions: 1929 § 7875; 1919 § 10666; 1909 § 10469



Section 231.070 Overseer to keep roads in repair--to conform to specifications of engineer.

Overseer to keep roads in repair--to conform to specifications of engineer.

231.070. It shall be the duty of the road overseer to keep the roads in his district in as good repair as the funds at his command will permit. He shall at all times conform to the plans and specifications and instructions of the county highway engineer for the character of the work in question.

(RSMo 1939 § 8520)

Prior revisions: 1929 § 7874; 1919 § 10665; 1909 § 10470

CROSS REFERENCES:

County highway engineer to be custodian of road tools, 61.210

County highway engineer to have supervision over highways of county--reports--hold meetings of road overseers, 61.220, 61.260, 61.270

Overseers to follow plans of engineer--penalty for failure, 61.250

Thistles on unoccupied lands to be cut, expenses how paid, 263.200



Section 231.080 Highway engineer or overseer to contract for ditching and draining, when.

Highway engineer or overseer to contract for ditching and draining, when.

231.080. The county highway engineer or the overseer of any road district, with the approval of the engineer, is authorized to contract with any owner of land adjacent to the line of public roads for the purpose of opening any ditch or ditches for the drainage of the road, or to procure any necessary material for road purposes, and to pay a reasonable compensation therefor. Said contracts shall be in writing, and, if they relate to the opening of ditches and drains, shall describe the lands on which said ditches or drains are situated, and the location of same, and shall be acknowledged by the landowner and filed and recorded in the office of the recorder of deeds of the county.

(RSMo 1939 § 8523)

Prior revisions: 1929 § 7877; 1919 § 10669



Section 231.100 Officials authorized to make settlement for damages.

Officials authorized to make settlement for damages.

231.100. Whenever the construction or operation by any person, firm, corporation or association of any power, or a hydroelectric project results in the inundation of roads other than state highways, the county commission or proper officers of the political subdivision, having jurisdiction of such roads, are hereby authorized to make settlement therefor, and all money received therefrom shall be placed to the credit of the road fund of such county or political subdivision as the case may be.

(RSMo 1939 § 8515)

Prior revision: 1929 § 7869



Section 231.110 County commission in counties of second class to set aside land for shade trees.

County commission in counties of second class to set aside land for shade trees.

231.110. The county commissions of class two counties shall have the power and it is hereby made their duty, upon the petition of a majority of the resident property owners adjoining such road or roads, by order of record, to set aside a strip of land not less than six feet in width, along and from each side of every public road or highway of fifty feet or more in width now or hereafter laid out as a public road, within a distance of two miles of the corporate limits of any city, for the purpose of having planted and cared for shade and ornamental trees and providing for and maintaining footpaths on said strip of land.

(RSMo 1939 § 8574, A.L. 1945 p. 1500)

Prior revisions: 1929 § 7925; 1919 § 10713; 1909 § 10516



Section 231.120 County commission may construct footpaths, when.

County commission may construct footpaths, when.

231.120. Whenever such a strip of land shall have been set aside by the county commission, and the said road, including said strip of land graded to the established grade, the said county commission shall have the power to have footpaths constructed and cause shade trees of uniform variety and size to be planted thereon, under the supervision of the county highway engineer; after which it shall be the duty of the road overseer of the district containing such road or roads to care for and protect the same out of the road funds of such district; provided, the said county commission may in its discretion, before appropriating any money for the construction of such footpaths, or the purchase and planting of the trees aforesaid, require the property owners owning the property adjoining said road to deposit such part of the total cost of the same with the county treasurer as the commission may deem just and proper.

(RSMo 1939 § 8575)

Prior revisions: 1929 § 7926; 1919 § 10714; 1909 § 10517



Section 231.130 Overseer to care for trees.

Overseer to care for trees.

231.130. It shall be the duty of the road overseer of the district, including any of the roads aforesaid, to protect and care for any and all of the trees so planted under the supervision of the county highway engineer, and to file information against and prosecute any person or persons who shall injure or destroy any of such trees.

(RSMo 1939 § 8576)

Prior revisions: 1929 § 7927; 1919 § 10715; 1909 § 10518



Section 231.150 Road laws--how applied.

Road laws--how applied.

231.150. All road laws of this state shall apply to counties under township organization, unless by their terms limited to counties not under township organization, or in conflict with the provisions of this law.

(RSMo 1939 § 8813)

Prior revisions: 1929 § 8149; 1919 § 10911

CROSS REFERENCE:

Township special road and bridge tax, levy, collection and disbursement, 137.585 to 137.595



Section 231.160 Board to form districts--boundary lines--established how--overseer--appointment.

Board to form districts--boundary lines--established how--overseer--appointment.

231.160. The township board of directors shall form the township into one or more road districts. If the boundary line of any road district is along a public road, then one or the other edge of said road, and not the center line, shall be the boundary line of such road; and, in the event the township boards of adjoining townships are unable to agree upon the boundary lines of roads that are on the boundary lines of townships, then the county commission, or county commissions, of the particular county, or counties, interested shall settle boundary lines along such township lines. In the month of April each year the board shall appoint a road overseer for each district, who shall serve for one year and until his successor is appointed and qualified. Any road overseer may be removed from office by the township board for incompetency, neglect or other good cause, and a successor may be appointed by them in his stead.

(RSMo 1939 § 8814)

Prior revisions: 1929 § 8150; 1919 § 10912; 1909 § 11751

CROSS REFERENCE:

Road districts, township board to establish as needed, 65.390



Section 231.170 Overseer--qualifications--compensation.

Overseer--qualifications--compensation.

231.170. The person appointed to the office of road overseer shall be a citizen of the township from which he is appointed, and shall be a practical road builder, or possessed of technical or scientific knowledge of such work. His compensation shall be fixed by the board of directors at the time of his appointment, and shall be not more than thirty cents per hour for each hour he is actually and necessarily employed as such overseer.

(RSMo 1939 § 8815)

Prior revisions: 1929 § 8151; 1919 § 10913; 1909 § 11752



Section 231.180 Overseer--bond.

Overseer--bond.

231.180. Before entering upon the performance of his duties each road overseer shall execute and deliver to the township board a bond in such sum as may be fixed by the board, and with good and sufficient security, to be approved by the board, conditioned that he will faithfully discharge all the duties devolving upon him by law as such overseer.

(RSMo 1939 § 8816)

Prior revisions: 1929 § 8152; 1919 § 10914; 1909 § 11753



Section 231.190 Overseer shall make reports, when.

Overseer shall make reports, when.

231.190. It shall be the duty of every road overseer to make a detailed report and settlement, under oath, to the township board at each regular meeting thereof, and on or before the twentieth day of March next after his appointment he shall make final report, under oath, of all moneys received and expended by him, and from what source received and on what account expended, and final report of the disposition of all tools, machinery, books, papers and other property received by him as such overseer and belonging to such township or road district, and shall settle in full with said board for all moneys which he may have belonging to such road district or which may be owing by him to such district, and shall deliver to said board all tools, machinery, books, papers and other property belonging to such township or road district and received by him as such overseer.

(RSMo 1939 § 8817)

Prior revisions: 1929 § 8153; 1919 § 10915; 1909 § 11754



Section 231.200 Overseer--employees--material.

Overseer--employees--material.

231.200. The overseer shall not employ any member of the township board nor enter into any contract for road work, material, tools, teams, nor purchase any machinery or material for the use of the road district from any member of the board or a member of his own family, either directly or indirectly, nor in any way use the funds of the district so as to become the beneficiary in the disbursement of the same. The tools of the district shall not be loaned to any person, except persons doing free work upon the roads of the district.

(RSMo 1939 § 8818)

Prior revisions: 1929 § 8154; 1919 § 10916; 1909 § 11755



Section 231.210 Duties of road overseer.

Duties of road overseer.

231.210. It shall be the duty of the road overseer to keep the roads in his district in as good repair as the funds at his command will permit. It shall also be his duty to keep all culverts and holes in the floors of bridges in his district repaired, and to make an inspection of the roads, bridges and culverts in his district as often as practicable and to see that they are kept in a safe condition.

(RSMo 1939 § 8819, A.L. 1945 p. 1497)

Prior revisions: 1929 § 8155; 1919 § 10917



Section 231.220 Bridges--repairs--bids--notice--contract.

Bridges--repairs--bids--notice--contract.

231.220. The township board of directors shall construct and keep in repair all bridges in their district costing less than one hundred dollars; and shall make all necessary repairs, costing less than twenty-five dollars, upon bridges which are now or may hereafter be built within the township; provided, whenever it shall be necessary in any road district for the township board to cause to be built a bridge, the cost of which exceeds twenty-five dollars, the board may, in its discretion, advertise for bids by giving at least fifteen days' notice, by five written notices, posted in as many public places in said township, or by publication in some newspaper published in the district of the time and place of letting the contract.

(RSMo 1939 § 8824)

Prior revisions: 1929 § 8164; 1919 § 10926; 1909 § 11773



Section 231.230 Bridges costing more than forty-five hundred dollars, how built.

Bridges costing more than forty-five hundred dollars, how built.

231.230. Whenever it shall be necessary in any township to build a bridge, the cost of which shall exceed forty-five hundred dollars, the township board of directors shall make out and cause to be presented to the county commission a certified statement of the amount of money necessary for the construction thereof, and, if deemed proper, the said county commission shall cause the bridge to be built by contract as provided by law.

(RSMo 1939 § 8825, A.L. 2005 H.B. 58)

Prior revisions: 1929 § 8165; 1919 § 10927; 1909 § 11774



Section 231.240 Contract system--how adopted--publication.

Contract system--how adopted--publication.

231.240. Whenever the inhabitants of any road district of any county of this state having heretofore adopted or which may hereafter adopt township organization may desire to adopt the contract system of working roads in such road district, it may be accomplished in the following manner: Upon the receipt by the township clerk of a petition from a majority of the resident householders of such road district, residing outside of an incorporated city, town or village, setting forth the facts, the township board of directors shall at its next regular meeting, if such meeting be held within thirty days after the receipt by the township clerk of such petition, and otherwise at a special meeting of the township board to be held not later than thirty days after the receipt of such petition, order the adoption of said system in said road district. The township clerk shall enter in the record of the township board all of the proceedings concerning the adoption of said contract system and shall declare, by publication, the adoption of said system in such road district.

(RSMo 1939 § 8826)

Prior revisions: 1929 § 8166; 1919 § 10928; 1909 § 11775



Section 231.250 Property tax in districts under contract system, how paid--contracts, how let--notice--contractor to give bond.

Property tax in districts under contract system, how paid--contracts, how let--notice--contractor to give bond.

231.250. Upon the adoption of the contract system of working the roads, the township board of the road district so adopting the same shall, on or before the fifteenth day of April, next following such adoption, make an order, duly entered of record, requiring the property tax of such road district assessed for road purposes to be paid in money. The said township board shall immediately give notice of the letting of the working of the roads in such road district by contract, publicly, to the lowest and best bidder, with specifications in such notice of the work to be done; said notice shall be given by at least four written or printed handbills, posted in at least four public places in such road district at least ten days before the letting of such contract. The township board at the time set forth in the notices above provided for shall proceed to let the contract for the working of the roads in said road district to the lowest and best bidder; provided, that no person or persons who are in any wise connected with any member of such township board shall be an eligible bidder. The person or persons whose bid shall be accepted shall, within ten days thereafter, severally enter into bond with the township board in such amount and with such personal security as shall be acceptable to and be approved by said township board, conditioned that they will faithfully perform the conditions and stipulations contained in said contract, and any breach of the conditions of said bond may be sued on in any court of competent jurisdiction in the corporate name of such township.

(RSMo 1939 § 8828)

Prior revisions: 1929 § 8168; 1919 § 10929; 1909 § 11776



Section 231.260 Contractor liable on bond for damages--when.

Contractor liable on bond for damages--when.

231.260. Any contractor who shall willfully fail or neglect to keep any road under his care in good repair, or shall in any manner fail or neglect to keep any road under his care in good repair, or shall in any manner fail to faithfully perform or discharge any of his duties according to the terms of his contract, or shall willfully fail or refuse after five days' notice to repair any bridge or culvert which under the terms of the contract it is his duty to repair, shall be held responsible upon his said bond for any and all damages which occur to persons or property by reason of such failure; provided, that nothing herein contained shall prevent the contractor from pleading as a defense for such failure to perform his work in the time specified in the contract that same was caused by unusual weather and that with due care and diligence he could not have avoided such delay.

(RSMo 1939 § 8829)

Prior revisions: 1929 § 8169; 1919 § 10930; 1909 § 11778



Section 231.270 May abolish contract system of working roads--how.

May abolish contract system of working roads--how.

231.270. Whenever the inhabitants of any township under township organization having previously adopted the contract system of working roads, as provided for in section 231.240, desire to change such system, they may abolish said system in the same manner as provided in section 231.240 for the establishment of said system.

(RSMo 1939 § 8827)

Prior revision: 1929 § 8167



Section 231.280 Clerk to make itemized statement--publication--filing of certain copies.

Clerk to make itemized statement--publication--filing of certain copies.

231.280. The township board of directors in all counties under township organization shall keep, or cause to be kept, a full, true and correct record of all moneys received and disbursed on account of roads and bridges and all other receipts and disbursements of every nature in such township, showing in detail from whom and on what account such money was received, and to whom and for what purpose disbursed, together with a complete inventory of all tools, road machinery and other property belonging to the township, together with such other information as to the condition of roads and bridges and the needs of same as may be deemed of value, and within thirty days after the end of the fiscal year of said township board of directors, which fiscal year shall begin and end on the same date as the fiscal year of the county in which such township is located, shall cause to be published an itemized statement of such receipts and expenditures, inventory of tools, machinery and other property in some newspaper published in such township, and if there be no newspaper published in the township, then such publication may be made in any newspaper of general circulation within such township published in the county. Such statement shall be made by the township clerk under the direction of the township board, and shall be sworn to by such clerk, and it shall be the duty of the township clerk within thirty days after the end of the fiscal year of said township board to file one copy of such detailed statement with the county clerk of such county, and the county clerk shall lay the same before the county commission at its next regular meeting.

(RSMo 1939 § 8830, A.L. 1945 p. 1497 § 8830, A.L. 2003 H.B. 597)

Prior revisions: 1929 § 8170; 1919 § 10931; 1909 § 11781



Section 231.290 County clerk to furnish forms.

County clerk to furnish forms.

231.290. For the purpose of carrying out the provisions of section 231.280, it shall be the duty of the county clerk in counties having township organization to prepare, at the expense of the county, forms for the publication of the detailed statement of the township's receipts and disbursements, on or before the twentieth day of February of each year, and submit the same to the township clerk of each township, together with any other information he may deem necessary, and the county clerk shall require each township board to make such publication according to the form submitted, and also require a certified copy of such statement to be filed in his office on or before the twentieth day of March of each year.

(RSMo 1939 § 8831)

Prior revisions: 1929 § 8171; 1919 § 10932



Section 231.300 County commission may appropriate money, when.

County commission may appropriate money, when.

231.300. Whenever the citizens along the line of any public road in a district subscribe any sum not less than twenty-five dollars for grading, graveling or otherwise improving any portion of such road, and shall deposit the same with the township treasurer, the county commission may appropriate a like amount for such purpose out of any funds of the county not otherwise appropriated.

(RSMo 1939 § 8832)

Prior revisions: 1929 § 8172; 1919 § 10933; 1909 § 11785



Section 231.310 Highway engineer to make surveys, when--report.

Highway engineer to make surveys, when--report.

231.310. It shall be lawful for the county commission of any county upon the application of the township board of directors, to empower and authorize the county highway engineer of said county, under the direction of the township board of such township, to survey, locate and plat the public highways of such township; and when such plat shall have been completed and approved by the township board, it shall be filed in the office of the township clerk, together with the minutes and report of such survey, to be kept by such township clerk as a part of his official records, the expenses of such proceeding to be paid out of the road fund of the township. The said plat, minutes and reports, or a certified copy of the same, over the hand and seal of the township clerk, shall be prima facie evidence that the road or roads therein contained or described have been constituted a public highway according to law.

(RSMo 1939 § 8833)

Prior revisions: 1929 § 8173; 1919 § 10934; 1909 § 11786



Section 231.320 Prosecuting attorney to prosecute actions.

Prosecuting attorney to prosecute actions.

231.320. It shall be the duty of the prosecuting attorney of the county or his assistant to prosecute all actions brought under sections 231.150 to 231.330.

(RSMo 1939 § 8834)

Prior revisions: 1929 § 8174; 1919 § 10935; 1909 § 11787



Section 231.330 Violations--penalty.

Violations--penalty.

231.330. Any official or other person who shall willfully fail to comply with any of the provisions of sections 231.150 to 231.330, and any person who shall willfully violate any of the provisions thereof, shall be deemed guilty of a misdemeanor, and where no other or different punishment is provided, shall be punished by a fine of not less than five dollars nor more than five hundred dollars.

(RSMo 1939 § 8835)

Prior revisions: 1929 § 8175; 1919 § 10936; 1909 § 11788



Section 231.340 Streets and alleys in unincorporated towns, under control of county commission.

Streets and alleys in unincorporated towns, under control of county commission.

231.340. All streets and alleys in unincorporated towns and villages shall be under the control of the county commission, and governed by the laws relating to roads and highways.

(RSMo 1939 § 8562)

Prior revisions: 1929 § 7915; 1919 § 10703; 1909 § 10505



Section 231.350 Road overseer's duties.

Road overseer's duties.

231.350. The road overseer and county highway engineer shall have the same control over and their duties in relation to streets and alleys in said towns and villages shall be the same as in relation to roads and highways on public roads.

(RSMo 1939 § 8563)

Prior revisions: 1929 § 7916; 1919 § 10704; 1909 § 10506



Section 231.360 Construction of sidewalks, curbs in unincorporated town or village (first class counties).

Construction of sidewalks, curbs in unincorporated town or village (first class counties).

231.360. The county commission in all counties of the first class, as provided by law, shall have the power to provide for the building of sidewalks, curbs, gutters, combinations of curb and gutter, and roadways including grading therefor, along any street, avenue, road or highway in any unincorporated town, village or residence district in such county by and at the expense of the owner, or owners, of the lots fronting on said street, avenue, road or highway along the distance improved in proportion to the front feet. Whenever a petition therefor shall be filed with the county commission signed by a majority of the resident lot owners fronting on such street, avenue, road or highway, and liable to taxation therefor, which sidewalks, curbs, gutters or combinations of curb and gutter and roadways shall be constructed in such manner and of such dimensions as are herein provided.

(L. 1947 V. I p. 430 § 1)



Section 231.370 Contracts to be let by county commission--when--how.

Contracts to be let by county commission--when--how.

231.370. Contracts for the laying of such sidewalks, curbs, gutters, combinations of curb and gutter and roadways as are provided for in section 231.360, shall be authorized and let by the aforesaid county commission to the lowest and best bidder therefor, said commission first giving notice thereof by publication, which notice shall be published for fifteen days in a daily newspaper or for three insertions in a weekly newspaper at the county seat of such county. Said notice must contain a summary of the specifications showing the kind of material required, the width and the thickness of such sidewalk, curbs, gutters, combinations of curb and gutter and roadway and the manner of paying therefor, together with the time and place where said specifications may be examined; provided, that all sidewalks constructed under the provisions of sections 231.360 to 231.390, shall be of uniform width not less than four feet in any one block, and the general specifications of such sidewalk or sidewalks shall be determined by the county commission in conformity with the wishes of the petitioners.

(L. 1947 V. I p. 430 § 2)



Section 231.380 Cost, how apportioned, assessed and collected.

Cost, how apportioned, assessed and collected.

231.380. The cost of laying such sidewalk or sidewalks, curbs, gutters, combinations of curb and gutter, roadway or roadways, shall be apportioned and assessed by the county commission or commissions against the abutting property on the basis per front foot ascertained by dividing the cost of the work by the total frontage of the abutting property, and such assessments shall be known as special assessments for improvements and shall be levied and collected as a special tax, and a special tax bill, to be prepared by the county clerk of the county, shall issue therefor. Said special tax bills are to be issued upon the completion, approval and acceptance by the county commission, and may bear interest after thirty days, at the rate of eight percent per annum, and every such special tax bill shall be a lien against the lot or piece of ground described in the same until the same is paid.

(L. 1947 V. I p. 430 § 3)



Section 231.390 Special tax bills, how issued.

Special tax bills, how issued.

231.390. All special tax bills issued for special assessments for constructing sidewalks, curbs, gutters, combinations of curb and gutter and roadways as authorized herein shall be assignable and collectible by suit in the name of the county to the use and at the cost of the holder thereof. Any such tax bills heretofore or hereafter issued in payment for the construction of a public road, which are invalid by reason of an irregularity in the procedure prescribed for their issuance, may be redeemed by the county and payment thereof made as directed by the county commission. Such special tax bills in any action thereon, shall be prima facie evidence of the regularity of the proceedings for such special assessment, of the validity of the bill, of the doing of the work, and of the furnishing of the materials charged for, and of the liability of the property to the charge stated in the bill.

(L. 1947 V. I p. 430 § 4)



Section 231.400 Construction of sidewalks and roadways in unincorporated villages (second class counties).

Construction of sidewalks and roadways in unincorporated villages (second class counties).

231.400. The county commissions in all counties of the second class shall have the power to provide for and require the building of sidewalks and roadways including grading therefor, along any street, avenue, road or highway in any unincorporated village or residence district in such county by and at the expense of the owner of the lots fronting on such street, avenue, road or highway, along the distance improved in proportion to the front feet, whenever a petition therefor shall be filed with the county commission signed by a majority of the owners resident on such street, avenue, road or highway, and liable to taxation therefor, which sidewalks and roadways shall be constructed in such manner and of such dimensions as are herein provided.

(RSMo 1939 § 8567, A.L. 1945 p. 1501)

Prior revisions: 1929 § 7920; 1919 § 10708; 1909 § 10511



Section 231.410 Contracts to be let by county commission--when--how.

Contracts to be let by county commission--when--how.

231.410. Contracts for the laying of such sidewalks and roadways as are provided for in section 231.400 shall be authorized and let by the aforesaid county commission to the lowest and best bidder therefor, said commission first giving notice thereof by publication, which notice shall be published for fifteen days in a daily newspaper or for three insertions in a weekly newspaper published at the county seat of such county. Said notice must contain specifications showing the kind of material required, the width and the thickness of such sidewalk and roadway and the manner of paying therefor; provided, that all sidewalks constructed under the provisions of sections 231.400 to 231.430 shall be of uniform width not less than four feet in any one block, and the general specifications of such sidewalk or sidewalks shall be determined by the county commission in conformity with the wishes of the petitioners.

(RSMo 1939 § 8570)

Prior revisions: 1929 § 7921; 1919 § 10709; 1909 § 10512



Section 231.420 Cost, how apportioned, assessed and collected.

Cost, how apportioned, assessed and collected.

231.420. The cost of laying such sidewalk or sidewalks, roadway or roadways, shall be apportioned and assessed by the county commission or commissions against the abutting property on the basis per front foot ascertained by dividing the cost of the work by the total frontage of the abutting property, and such assessments shall be known as special assessments for improvements and shall be levied and collected as a special tax, and a special tax bill, to be prepared by the county clerk of the county, shall issue therefor. Said special tax bills are to be issued upon the completion, approval and acceptance by the county commission, and may bear interest, after thirty days, at the rate of eight percent per annum, and every such special tax bill shall be a lien against the lot or piece of ground described in the same until the same is paid.

(RSMo 1939 § 8571)

Prior revisions: 1929 § 7922; 1919 § 10710; 1909 § 10513



Section 231.430 Special tax bills, how issued.

Special tax bills, how issued.

231.430. All special tax bills issued for special assessments for constructing sidewalks and roadways as authorized by sections 231.400 to 231.420 shall be assignable and collectible in the name of the county, to the use of the holder thereof; but the county shall not in any event be liable for any costs that may accrue in such action. Such special tax bills, in any action thereon, shall be prima facie evidence of the regularity of the proceedings for such special assessment, of the validity of the bill, of the doing of the work, and of the furnishing of the materials charged for, and of the liability of the property to the charge stated in the bill.

(RSMo 1939 § 8572)

Prior revisions: 1929 § 7923; 1919 § 10711; 1909 § 10514



Section 231.441 County receipts from county aid road trust fund, how expended--when distributed.

County receipts from county aid road trust fund, how expended--when distributed.

231.441. 1. All moneys received by a county from the county aid road trust fund shall be used within the county solely for the construction, reconstruction, maintenance and repairs of roads, bridges and highways as the county commission shall direct. The county commission shall formulate by written regulations, rules and policies for the use of such funds which shall be kept on file by the county recorder for public inspection. The state highways and transportation commission shall have no authority to promulgate rules and regulations concerning the expenditure of such funds and all such rules and regulations heretofore promulgated shall be null and void.

2. The state treasurer by the tenth day of each month shall remit to the county treasurer of each county its allocated share of the county aid road trust fund.

(L. 1973 H.B. 222)



Section 231.444 County road tax--Carter, Holt, Knox, Schuyler, Scotland and Worth counties--special road rock fund.

County road tax--Carter, Holt, Knox, Schuyler, Scotland and Worth counties--special road rock fund.

231.444. 1. In addition to other levies authorized by law, the governing body of any county of the third classification without a township form of government having a population of less than six thousand inhabitants according to the most recent decennial census may by ordinance levy and impose a tax pursuant to this section which shall not exceed the rate of one dollar on each acre of real property in the county which is classified as agricultural and horticultural property pursuant to section 137.016.

2. The proceeds of the tax authorized pursuant to this section shall be collected by the county collector and remitted to the county treasurer who shall deposit such proceeds in a special fund to be known as the "Special Road Rock Fund". All moneys in the special road rock fund shall be appropriated by the county governing body for the sole purpose of purchasing road rock to be placed on county roads within the boundaries of the county.

3. The ordinance levying and imposing a tax pursuant to subsection 1 of this section shall not be effective unless the county governing body submits to the qualified voters of the county a proposal to authorize the county governing body to levy and impose the tax at an election permitted pursuant to section 115.123. The ballot of submission proposing the tax shall be in substantially the following form:

Shall the county of .......... (county's name) be authorized to levy and impose a tax on all real property in the county which is classified as agricultural or horticultural property at a rate not to exceed .......... (rate of tax) cents per acre with all the proceeds of the tax to be placed in the "Special Road Rock Fund" and used solely for the purpose of purchasing road rock to be placed on county roads within the boundaries of the county?

â ã YES â ã NO

4. If a majority of the qualified voters of the county voting on the proposal vote "YES", then the governing body of the county may by ordinance levy and impose the tax authorized by this section in an amount not to exceed the rate proposed in the ballot of submission. If a majority of the qualified voters of the county voting on the proposal vote "NO", then the governing body of the county shall not levy and impose such tax. Nothing in this section shall prohibit a rejected proposal from being resubmitted to the qualified voters of the county at an election permitted pursuant to section 115.123.

(L. 1998 H.B. 1113 § 1, A.L. 2005 H.B. 58, A.L. 2008 H.B. 2047)



Section 231.450 Funds may be appropriated for local purposes.

Funds may be appropriated for local purposes.

231.450. The general assembly may appropriate funds to the office of administration to be paid to the various counties and cities to be used solely for road and bridge purposes as provided in sections 231.450 to 231.460.

(L. 1979 S.B. 109 § 1)

*No continuity with § 231.450 as repealed by L. 1973 H.B. 222 § 1.



Section 231.455 Payment of funds--use.

Payment of funds--use.

231.455. 1. Each fiscal year for two fiscal years, beginning with fiscal year 1979-80, the general assembly shall appropriate not more than eighteen million dollars for local road and bridge purposes as provided in sections 231.450 to 231.460.

2. The payment of the funds so appropriated shall be made by the commissioner of administration as soon as practicable after the beginning of each fiscal year.

3. The payment shall be made to the governing bodies of the various counties and cities, without any formal application therefor, shall be used solely for local road and bridge purposes, and no part of the moneys so paid shall be used upon any road or bridge which is wholly or partially maintained by the state transportation department.

(L. 1979 S.B. 109 § 2)



Section 231.460 Distribution formula--highways and transportation commission rules not applicable.

Distribution formula--highways and transportation commission rules not applicable.

231.460. 1. Of the total amount appropriated each year, five percent shall be paid to the city of St. Louis, and the city of St. Louis shall not otherwise participate in any distribution from the appropriation as either a city or county.

2. Of the remainder, two-thirds shall be paid to the various counties of the state on the same basis as county aid road trust funds are distributed as provided in Article IV, section 30(a)(1) of the Missouri Constitution, and shall be expended as provided in section 231.441.

3. The remainder shall be distributed to the various cities of the state in the same manner as road funds are distributed to the incorporated cities, towns and villages within the state as provided in Article IV, section 30(a)(2), Constitution of Missouri, and for the same purposes enumerated therein, but the distribution shall not take into account whether or not a city, town, or village once levied a motor fuel tax. The state highways and transportation commission shall not have any authority to promulgate rules and regulations concerning the expenditure of such funds.

(L. 1979 S.B. 109 § 3)

*No continuity with § 231.460 as repealed by L. 1973 H.B. 222 § 1.






Chapter 233 Incorporated Road Districts

Section 233.010 Organization of special road districts--not applicable to what counties--special road district exemption.

Organization of special road districts--not applicable to what counties--special road district exemption.

233.010. 1. Territory not exceeding eight miles square, wherein is located any city, town or village, may be organized as herein set forth into a special road district; provided, however, the provisions of this section shall not apply to counties under township organization or to class one counties except any first class county without a charter form of government which contains all or part of a city with a population greater than four hundred thousand and any first class county with a population of over one hundred thousand inhabitants which does not adjoin another first class county and which contains a campus of the University of Missouri; however, any county of the second class which had within its boundaries, prior to January 1, 1989, a special road district already organized and existing under this section and which second class county becomes a first class county without a charter form of government under the laws of this state, such change in classification shall in no way affect the existing status, nor the right to exist, nor the legality of the organization nor the right to remain organized of any such prior existing special road district nor shall it in any way affect, alter or change the right of said special road district so existing prior to the change in classification of the second class county to function and to lawfully continue to function under this section and section 233.165, in the same manner as such special road district functioned prior to the change in classification of the second class county. However, no city, town, or village containing more than one hundred thousand inhabitants may be included within the territory of a special road district organized under sections 233.010 to 233.165.

2. The eight square-mile territorial restriction provided for in subsection 1 of this section shall not apply to any special road district organized under the provisions of sections 233.010 to 233.165 within a county of the fourth classification.

(RSMo 1939 § 8673, A.L. 1945 p. 1494, A.L. 1987 H.B. 116, A.L. 1990 H.B. 1189 merged with S.B. 868, A.L. 2008 S.B. 896)

Prior revisions: 1929 § 8024; 1919 § 10800; 1909 § 10576



Section 233.015 Adoption of special road district law--election.

Adoption of special road district law--election.

233.015. 1. Sections 233.010 to 233.165 shall be in force and take effect only in such prescribed territory as shall adopt the same by a majority of the voters who shall vote for and against its adoption at such election. Whenever fifty voters, who are voters of any such proposed special road district, shall file a petition with the county commission of any county, asking the commission to submit sections 233.010 to 233.165 to a vote of the people of such proposed road district for their adoption, the county commission of such county shall make an order of record that sections 233.010 to 233.165, describing the same by its title and the date of its approval, be submitted to the voters of such proposed road district at an election.

2. If the majority of the votes cast for and against the adoption of sections 233.010 to 233.165 be for its adoption, the commission shall declare the result of the vote thereon by an order of record, and shall make an order of record declaring sections 233.010 to 233.165 to be the law in such special road district, the same to take effect and be in force from and after a day to be named in such order within ten days.

(RSMo 1939 § 8704, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 8055; 1919 § 10829; 1909 § 10607



Section 233.025 Powers of special road districts.

Powers of special road districts.

233.025. Every such district organized under the provisions of sections 233.010 to 233.165 shall be a body corporate and possess the usual powers of a corporation for public purposes, and shall be known and styled ".................special road district of...............County", as may be designated by the county commission by order of record, and in that name shall be capable of suing and being sued and of contracting and being contracted with.

(RSMo 1939 § 8674)

Prior revisions: 1929 § 8025; 1919 § 10801; 1909 § 10577



Section 233.030 General road law--exceptions.

General road law--exceptions.

233.030. The general road law in force in such county shall remain in force in such districts, except wherein the provisions thereof shall be in conflict with the provisions of sections 233.010 to 233.165.

(RSMo 1939 § 8701)

Prior revisions: 1929 § 8052; 1919 § 10828; 1909 § 10606



Section 233.035 Duty of county clerk after adoption.

Duty of county clerk after adoption.

233.035. The county clerk of any county in which said special road district may be organized shall, within five days after the adoption of the provisions of sections 233.010 to 233.165 by the voters of any such special road district, notify the mayor and members of the city council of any city within such special road district and the commissioners of the county commission of such fact, and call them to meet in the commission meeting room at a specified time within five days from such notice, for the purpose of appointing special road district commissioners as above provided.

(RSMo 1939 § 8676, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 8027; 1919 § 10803; 1909 § 10579



Section 233.040 Commissioners of special road district--appointment--term--qualifications--election, when--oaths.

Commissioners of special road district--appointment--term--qualifications--election, when--oaths.

233.040. 1. The mayor and members of the city council of any city or town within any special road district thus organized, together with the members of the county commission of the county in which said district is located, at a meeting to be held in the meeting place of the county commission, at which meeting the presiding commissioner of the county commission shall preside and the county clerk shall act as clerk, within two weeks after the voters within the territory of such proposed district shall adopt the provisions of sections 233.010 to 233.165, shall, by order of record to be kept by the county clerk, appoint a board of commissioners composed of three persons, designating one to serve for three years, one for two years and one for one year, and in February every year thereafter one special road district commissioner shall be appointed as above specified, to serve for three years. However, beginning in 1994, the commissioner whose appointment will expire in February, 1994, shall serve until the first Tuesday in April of that year at which time a commissioner shall be elected to hold office for three years and until a successor is elected, commissioned, and qualified. Those commissioners whose terms expire in 1995 or 1996 shall serve until the first Tuesday in April in 1995 or 1996, respectively, at which time a commissioner shall be elected to hold office for three years and until a successor is elected, commissioned, and qualified to replace each commissioner. All subsequent commissioners shall be elected at the appropriate election held on the first Tuesday in April for three-year terms. An appointee shall be eligible to file for election as commissioner. The nominations and elections shall be governed by the provisions of law relating to the nomination and election of persons on a nonpartisan basis at such elections. All such commissioners shall be resident taxpayers of the district, and shall serve until their successors are appointed or elected and qualified, with vacancies to be filled by the county commission. Resignations shall be to the county clerk. Removal from the district shall create a vacancy.

2. Such commissioners, before entering upon the discharge of their duties, shall take oath of office, to be administered by the clerk of the county commission.

(RSMo 1939 § 8675, A.L. 1993 S.B. 236)

Prior revisions: 1929 § 8026; 1919 § 10802; 1909 § 10578



Section 233.050 Board of commissioners of special road district to organize.

Board of commissioners of special road district to organize.

233.050. Such special road district commissioners shall, within ten days, meet and organize by selecting one of their number as chairman and one as clerk. The clerk shall keep full and accurate record of the proceedings of the board, and perform such other duties as may be required of him by the board.

(RSMo 1939 § 8678, A.L. 1993 S.B. 236)

Prior revisions: 1929 § 8029; 1919 § 10805; 1909 § 10581



Section 233.055 Treasurer of board.

Treasurer of board.

233.055. Said board may appoint a treasurer and fix the amount of his bond and prescribe his duties, which said bond shall be filed in the office of the clerk of the county commission.

(RSMo 1939 § 8679)

Prior revisions: 1929 § 8030; 1919 § 10806; 1909 § 10582



Section 233.060 Compensation of board.

Compensation of board.

233.060. Said board shall serve without compensation, but actual, necessary expenses, actually paid, shall be repaid to them.

(RSMo 1939 § 8680)

Prior revisions: 1929 § 8031; 1919 § 10807; 1909 § 10583



Section 233.065 Board to meet monthly--proceedings.

Board to meet monthly--proceedings.

233.065. Said board shall meet once a month, at such stated times as it may designate, to hear complaints or reports of defective and broken bridges, to order needed repairs, and to transact such other business as may be authorized by sections 233.010 to 233.165; and in case of emergency, the president of the board may have such repairs made, and such meeting may be adjourned from time to time, and called meetings may be held, but only such business as the president may specify in the call can be transacted.

(RSMo 1939 § 8689)

Prior revisions: 1929 § 8040; 1919 § 10816; 1909 § 10592



Section 233.070 Board's powers and duties--concurrent jurisdiction with special road subdistrict, when.

Board's powers and duties--concurrent jurisdiction with special road subdistrict, when.

233.070. 1. The board shall:

(1) Except as provided in subsection 2 of this section, have sole, exclusive and entire control and jurisdiction over all public highways within its district outside the corporate limits of any city or village therein, other than those controlled by the highways and transportation commission, to construct, improve and repair such highways, and shall remove all obstructions from such highways, and for the discharge of these duties shall have all the power, rights and authority conferred by general statutes upon road overseers;

(2) At all times keep the public roads under its charge in as good repair as the means at its command will permit, and for this purpose may employ competent people at such compensation as they shall agree upon, and may rent, lease or buy road equipment, implements, tools and machinery, all kinds of motor power, and all things needful to carry on such road work, or the board may have such road work or any part of such work done by contract, under such regulations as the board may prescribe; and

(3) Have authority to enter into contracts with any city, town or village within its district relating to the improvement of the streets, roads or highways, or any bridge thereon, located in the city, town or village.

2. Any special road subdistrict established under the provisions of sections 233.500 to 233.520 shall have concurrent control and jurisdiction over all public highways, bridges and culverts, other than those controlled by the highways and transportation commission, within the boundaries of the special road subdistrict with any special road district containing land within the boundaries of the special road subdistrict. The special road subdistrict may contract with the special road district to use the tools and machinery described in subsection 1 of this section.

(RSMo 1939 § 8682, A.L. 1957 p. 724, A.L. 1990 S.B. 479 & 649)

Prior revisions: 1929 § 8033; 1919 § 10809; 1909 § 10585

Effective 5-30-90



Section 233.075 Powers of board.

Powers of board.

233.075. Such board may buy all material which may be used, directly or indirectly, in constructing, improving or repairing any public highway or bridge in its district, and is authorized to do and perform all acts within its district for which any authority is given to road overseers under the general road law of this state.

(RSMo 1939 § 8687)

Prior revisions: 1929 § 8038; 1919 § 10814; 1909 § 10590



Section 233.080 Board to make and file plat of roads.

Board to make and file plat of roads.

233.080. Said board shall make and keep on file with the clerk of the board and the clerk of the county commission correct plats of all the roads in its district, and duly sectionalized maps of such district, and such sections duly subdivided.

(RSMo 1939 § 8698)

Prior revisions: 1929 § 8049; 1919 § 10825; 1909 § 10603



Section 233.085 Tools, machinery, delivered to board.

Tools, machinery, delivered to board.

233.085. The county commission shall, upon the organization of the board of commissioners of such special road district, deliver to such board all the tools and machinery used for working roads belonging to the districts formerly existing within the territory embraced in such special district, taking a receipt from the board for the same, and such board shall keep and use such tools and machinery for constructing and improving public roads.

(RSMo 1939 § 8681)

Prior revisions: 1929 § 8032; 1919 § 10808; 1909 § 10584



Section 233.090 Board may sell property of district.

Board may sell property of district.

233.090. Said board shall sell any property of such district, on such terms as it may deem proper, when same can no longer be profitably used for road work.

(RSMo 1939 § 8686)

Prior revisions: 1929 § 8037; 1919 § 10813; 1909 § 10589



Section 233.095 Expenditures on municipal streets within district--amounts--conditions.

Expenditures on municipal streets within district--amounts--conditions.

233.095. Said board shall have authority to expend not more than one-fourth of the revenue which may now or which may hereafter be paid into its treasury for the purpose of grading and repairing any roads or streets within the corporate limits of any city within said special road district in conformity with the established grade of said roads and streets in said cities and for the purpose of constructing and maintaining macadam, gravel, rock or paved roads or streets within the corporate limits of any city within the said special road district in conformity with the established grade of said roads and streets in said city; provided, that no part of the revenue of any special road district in this state be expended outside of the county in which such special road district is situated.

(RSMo 1939 § 8683)

Prior revisions: 1929 § 8034; 1919 § 10810; 1909 § 10586



Section 233.100 May repair, grade, gravel, pave or macadamize any road in district.

May repair, grade, gravel, pave or macadamize any road in district.

233.100. Said boards may repair, grade, gravel, macadamize or pave any road in its district but nothing herein shall be taken or construed as enlarging the powers of the boards to expend money upon roads and streets within the corporate limits of any city within said special road district as limited by section 233.095.

(RSMo 1939 § 8700)

Prior revisions: 1929 § 8051; 1919 § 10827; 1909 § 10605



Section 233.103 No limit on amounts spent within cities (Clay and Platte counties).

No limit on amounts spent within cities (Clay and Platte counties).

233.103. 1. The limitations on amounts which may be expended upon roads and streets within the corporate limits of any city, as provided in sections 233.095 and 233.100, shall be inapplicable in a county of the first class not having a charter form of government or of the second class which contains all or part of a city having a population of three hundred fifty thousand or more.

2. In such a county, the revenue set aside and credited to a road district may, with the consent of a city, town or village located within the district, be expended within such incorporated city, town or village.

(L. 1965 p. 369 § 1, A.L. 1974 H.B. 1733)



Section 233.105 Board of commissioners of special road district may improve certain highways, when.

Board of commissioners of special road district may improve certain highways, when.

233.105. 1. Said boards may repair, grade, gravel, macadamize, pave or otherwise improve to the distance of fifteen miles from any line of such special road district, any highway outside of such district if the same be a prolongation of an improved street or highway in said district and if liberal contributions toward such improvements be made in money, material or labor by the inhabitants interested in such improvements or the county commission or any special road district organized under the laws of this state, or the state highway board, or the United States government, or by any one or more of the foregoing.

2. Or in lieu of doing such work in the improvement of such roads such boards may, under the same conditions as would authorize them to do such construction work under this section, contribute toward the repair, grading, graveling, macadamizing, paving or otherwise improving any such highway such an amount as the said board of commissioners of the special road district may determine, providing the other contributions from any one or more of the sources herein mentioned are liberal contributions toward such improvements and together with the contribution of such board will be sufficient to make and complete such improvement; and provided, also, that such work shall be done under plans and specifications and estimate of cost prepared by some competent engineer and approved by such board of commissioners and such contribution of such board shall be paid from time to time only as the work is done or the improvement constructed in compliance with said plans and specifications and on certificate of some competent engineer designated by such board of commissioners and the payments on the work completed shall be in the same proportion as the total contribution of said board bears to the estimated cost of the entire job, and said certificate of the engineer shall show the work completed and the proportional amount of contribution to be paid thereon.

(RSMo 1939 § 8685)

Prior revisions: 1929 § 8036; 1919 § 10812; 1909 § 10588



Section 233.110 Board may plant shade trees--erect signboards.

Board may plant shade trees--erect signboards.

233.110. Said board may plant, protect and cultivate ornamental and shade trees along the sides of roads within its district, and erect and keep erected and repaired such signboards in its district at places it may deem proper therefor.

(RSMo 1939 § 8697)

Prior revisions: 1929 § 8048; 1919 § 10824; 1909 § 10602



Section 233.115 Board may build bridges.

Board may build bridges.

233.115. Said board may, by contract or otherwise, under such regulations as the board shall prescribe, build, repair and maintain, or cause to be built, repaired, or maintained all bridges and culverts needed within said district; provided, however, that the county commission of the county in which said special road district is located may, in its discretion, out of the funds available to it for that purpose, construct, maintain, or repair, any bridge, or bridges, or culvert or culverts in such road district, or districts, or it may, in its discretion, appropriate out of the funds available for that purpose money to aid and assist the commissioners of said special road district, or districts, which shall be expended by the commissioners of said special road district, or districts, as above provided.

(RSMo 1939 § 8688)

Prior revisions: 1929 § 8039; 1919 § 10815; 1909 § 10591



Section 233.120 Disposition of proceeds from certain city licenses.

Disposition of proceeds from certain city licenses.

233.120. One-fourth of all the pool or billiard table licenses collected by any city within any such special road district shall be set apart as collected by the city council for the improvement of the roads by the board of commissioners of such district, and the council shall, on demand of the board of commissioners, draw warrants upon the city treasurer, payable to the treasurer of said board, for the full amount of one-fourth of such licenses, or the board may issue its orders on the council from time to time, which shall be honored by the council drawing warrants upon the city treasurer for such amounts as may be required, to the full amount of one-fourth of all such licenses collected.

(RSMo 1939 § 8690)

Prior revisions: 1929 § 8041; 1919 § 10817; 1909 § 10593



Section 233.125 Disposition of proceeds from certain county licenses.

Disposition of proceeds from certain county licenses.

233.125. In all counties in this state where a special road district, or districts, has or have been organized, or where a special road district, or districts, may be organized under sections 233.010 to 233.165, and where money shall be collected for road and bridge purposes under the provisions of section 137.555 upon property within such special road district, or districts, or where money shall be collected for pool or billiard table licenses upon any business within such special road district, or districts, the county commission shall, as such taxes or licenses are paid and collected, apportion and set aside to the credit of such special road district, or districts, from which said taxes were collected, four-fifths of such part or portion of said road and bridge tax so arising from and collected and paid upon any property lying and being within any such special road district, or districts, and also one-half of the amount collected for pool and billiard table licenses so collected from such business carried on or conducted within the limits of such special road district; and the county commission shall, upon application by said commissioners of such special road district, or districts, draw warrants upon the county treasurer, payable to the commissioners of such special road district, or districts, or the treasury thereof, for four-fifths of such part or portion of said road and bridge tax so collected upon property lying and being within such special road district, or districts, and also one-half of the amount collected for pool and billiard table licenses so collected from such business carried on or conducted within the limits of such special road district, or districts.

(RSMo 1939 § 8691, A.L. 1945 p. 1494)

Prior revisions: 1929 § 8042; 1919 § 10818; 1909 § 10594



Section 233.130 Commissioners may use moneys refunded by state highways and transportation commission.

Commissioners may use moneys refunded by state highways and transportation commission.

233.130. In all cases in which the state highways and transportation commission may have refunded, or shall refund any moneys to any special road district organized and existing under the laws of this state, the commissioners of such special road district are hereby authorized and empowered to use and apply the moneys so refunded, or such part thereof as may be necessary, to pay and retire any outstanding bonds of such special road district or to pay any interest that has accrued or may accrue on such bonds.

(RSMo 1939 § 8709)

Prior revision: 1929 § 8060



Section 233.135 Issuance of check warrants.

Issuance of check warrants.

233.135. Such board may issue check warrants on the treasurer of the board in payment of the expenses and obligations which the board is authorized to incur in behalf of such special road districts and such check warrants may be issued in anticipation of the income and revenue provided for the year for which the debt or obligation for which the check warrant is issued was incurred; but such districts or such board on behalf thereof shall not become indebted in any manner or for any purpose to an amount exceeding in any one year the income and revenue provided for such year; provided, however, that this shall not prevent the incurring of indebtedness under bond issue as is or may be provided by law.

(RSMo 1939 § 8702, A.L. 1997 H.B. 813)

Prior revision: 1929 § 8053



Section 233.140 Check warrant shall bear interest if not paid when presented for payment.

Check warrant shall bear interest if not paid when presented for payment.

233.140. No treasurer of the districts shall pay any check warrant drawn on such treasurer unless such check warrant is presented for payment by the person in whose favor it is drawn or by the person's assignee, endorsee, executor or administrator and when presented for payment if there is no money in the treasury for that purpose the treasurer shall so certify on the back of the check warrant and shall date and subscribe the same and such check warrant shall bear interest at the rate of six percent per annum from such date until such check warrant is paid or until the money to pay such check warrant is in the hands of the treasurer. The treasurer shall keep a record of the check warrants presented and shall pay the same or set aside money for the payment of the same in the order in which they are issued.

(RSMo 1939 § 8703, A.L. 1997 H.B. 813)

Prior revision: 1929 § 8054



Section 233.145 Records of board.

Records of board.

233.145. Said board shall keep a full and complete record of all moneys received, showing from whom and on what account any moneys are received, giving the amount received on each particular item; and also of all moneys disbursed, to whom any moneys are paid, and for what purpose it is paid.

(RSMo 1939 § 8684)

Prior revisions: 1929 § 8035; 1919 § 10811; 1909 § 10587



Section 233.150 Annual report of receipts and disbursements.

Annual report of receipts and disbursements.

233.150. 1. The said board shall make an annual settlement with the county commission during the month of August in each year, which settlement shall contain a full and correct itemized statement of all moneys received and from what sources received and for what purpose the same has been expended, giving each particular item, and shall be subscribed and sworn to by at least two members of said board before some officer authorized by the laws of this state to administer oaths, a copy of which settlement shall be filed with the county clerk, and may be published in some newspaper published in said road district in the discretion of the city council, the expenses of which shall be paid out of the city treasury.

2. Should any such board fail to make the annual settlement required herein during the month of August in each year, then the county, or its treasurer, shall not be authorized until such report be filed to pay out any sum, or sums, of money which may be due to said road district, or which may be set aside and placed to the credit of said road district. The board shall send a copy of such annual settlement to the state highways and transportation commission at Jefferson City at the time of the filing.

(RSMo 1939 § 8699, A.L. 1945 p. 1494)

Prior revisions: 1929 § 8050; 1919 § 10826; 1909 § 10604



Section 233.155 Extension of special district boundaries--procedure--special road district exemption.

Extension of special district boundaries--procedure--special road district exemption.

233.155. 1. Whenever the inhabitants of any special road district already formed under sections 233.010 to 233.165 shall desire to extend the boundaries of such district to take in territory not included in the original district, and shall present a petition to the county commission of the county in which such district is located, or if the proposed district is to include portions of more than one county, then to the county commissions of each of such counties, signed by not less than thirty-five voters in the old district and not less than the lesser of thirty-five voters or fifty percent of the voters in the territory proposed to be taken into said district, asking the county commission or commissions of such county or counties to submit the proposition of the proposed extension of such road district to a vote of the people of such proposed district for their adoption or rejection, the county commission of such county, or if the proposed district shall include parts of more than one county, the county commissions of all such counties, shall each make an order of record that the proposed extension of said road district under the provisions of this section, describing the same by its title and the date of its approval, and describing the boundaries of the district as proposed to be extended, be submitted to the voters of such proposed road district.

2. The question shall be submitted in substantially the following form:

Shall the special road district be extended?

3. If the territory of more than one county be included in said special road district, the county commission of each county in said district shall, as soon as the returns are in from said election, cause a certificate to be made out stating the number of votes cast for and against said proposition in said county, and cause such certificate to be filed with the county clerk of the county commission of every other county which shall form a part of said special road district. If it shall appear from the returns of said county and from said certificate that a majority of the votes cast upon the proposition in the whole proposed district be in favor of the extension of said road district, the county commission or county commissions in said proposed district shall declare the result of the vote thereon in said proposed district by an order of record, and shall make an order of record that the above specified road district laws shall extend to and be the law in such special road district, including the extension thereof, setting out the boundaries of said district as extended, the same to take effect and be in force from and after a day to be named in such order, said day to be not more than twenty days after said election.

4. If any territory added to any such original district be in any county outside of the county of such original district, each county outside of such original district may appoint one road commissioner to act with the commissioners appointed in the county of the original district. Such commissioners so appointed outside of the county of the original district shall serve for a term of three years from the date of such appointment. Such commissioners shall be voters of such added territory in such county of their appointment. Except as herein provided, such commissioners shall be governed by sections 233.010 to 233.165. No change shall be made in the number of commissioners appointed by the county of the original district or in the manner of their appointment. In any special road district located in two counties with an additional fourth commissioner appointed by the county outside of the original district as provided in this subsection, a fifth commissioner may be appointed by the same county that appointed the fourth commissioner. Except as herein provided, a fifth commissioner shall be governed by sections 233.010 to 233.165, shall serve for a term of three years from the date of the appointment and until the fifth commissioner's successor shall be appointed and qualified, and shall be a voter of the county of appointment.

5. If a majority of the votes of the proposed district, as extended, be cast in favor of such extension, then the territory of such district, as extended, shall be governed by sections 233.010 to 233.165. But if such extension proposition shall not receive a majority of the votes of said district, as extended, then said special road district shall remain as it was before said petition was filed. Any special road district extended under the provisions of this section may be extended so that after such extension it shall not be more than seventeen miles square. The seventeen mile-square restriction shall not apply to any special road district extended within a county of the fourth classification.

(RSMo 1939 § 8708, A.L. 1959 H.B. 445, A.L. 1978 H.B. 971, A.L. 2008 S.B. 896 merged with S.B. 930 & 947)

Prior revisions: 1929 § 8059; 1919 § 10832; 1909 § 10610



Section 233.160 Dissolution of special road district--procedure.

Dissolution of special road district--procedure.

233.160. 1. If any district has adopted the provisions of sections 233.010 to 233.165, the question may be resubmitted after the expiration of four years upon the petition of fifty voters of that district at an election.

2. The question shall be submitted in substantially the following form:

Shall the special road district be dissolved?

3. If a majority of the votes cast are in favor of the dissolution, the district shall be disincorporated and the operation of the law shall cease in that district. In all other respects the election, and the results thereof, are governed by sections 233.010 to 233.165.

(RSMo 1939 § 8706, A.L. 1973 S.B. 253, A.L. 1978 H.B. 971, A.L. 2002 H.B. 1839)

Prior revisions: 1929 § 8057; 1919 § 10831; 1909 § 10609



Section 233.165 Dissolved district--tax levy to pay indebtedness.

Dissolved district--tax levy to pay indebtedness.

233.165. 1. Whenever any special road district heretofore or hereafter organized and incorporated under and by virtue of sections 233.010 to 233.165, shall have been or may hereafter be disorganized, disincorporated or abolished, and which such district shall, at the time of disorganization, disincorporation or dissolution, have any bonds outstanding and unpaid, it shall be the duty of the state auditor of the state of Missouri, on or before the first day of May of each year, to ascertain and certify to the county commission or county commissions the necessary amount of money that will be required by such district to pay the principal and interest on its bonds coming due and maturing in the next succeeding year.

2. It shall be the duty of the county commission of each county having lands in such district, upon receipt of such certificate and at the time it is required by law to determine and levy the rate of taxation for county, school and road taxes, to determine and levy upon the taxable property in such district, by order, such a rate of taxation as will produce the amount of money required for the next succeeding year.

3. It shall be the duty of the clerk of the county commission, or commissions, at the time of making up the county tax books, to extend thereon such rate of taxation against the taxable property in such district, and when so extended it shall be the duty of the collector of the revenue of such county or counties, at the time demand is made for payment of other taxes, to demand and collect the taxes herein required to be levied and collected, and when so collected the same shall be paid to the county treasurer of the county having the largest number of acres of land in the district, and thereupon such county treasurer shall deposit the moneys received by him in the bank, trust company or other place where the principal of and the interest on the bonds of the district are payable.

(RSMo 1939 § 8707)

Prior revision: 1929 § 8058



Section 233.170 County commissions may form districts.

County commissions may form districts.

233.170. 1. County commissions of counties not under township organization may divide the territory of their respective counties into road districts, and every such district organized according to the provisions of sections 233.170 to 233.315 shall be a body corporate and possess the usual powers of a public corporation for public purposes, and shall be known and styled "...... road district of ....... County", and in that name shall be capable of suing and being sued, of holding such real estate and personal property as may at any time be either donated to or purchased by it in accordance with the provisions of sections 233.170 to 233.315, or of which it may be rightfully possessed at the time of the passage of sections 233.170 to 233.315, and of contracting and being contracted with as herein provided.

2. Districts so organized may be of any dimensions that may be deemed necessary or advisable, except that every district shall be included wholly within the county organizing it and shall contain at least six hundred and forty acres of contiguous territory; provided, that the county commissions shall not have power to divide the territory within the corporate limits of a city having a population of one hundred fifty thousand into such road district.

(RSMo 1939 § 8710)

Prior revisions: 1929 § 8061; 1919 § 10833; 1909 § 10611



Section 233.172 Certain counties may form road benefit districts--special provisions in certain counties (Clay County).

Certain counties may form road benefit districts--special provisions in certain counties (Clay County).

233.172. 1. In any county of the first classification without a charter form of government having a population of at least one hundred fifty thousand and either containing a portion of a city with a population of at least three hundred fifty thousand or bordering a city not within a county, the county commission may, by resolution, submit the question of creating a road benefit district pursuant to sections 233.170 to 233.316, encompassing the unincorporated areas of such county to all of the qualified voters residing within such district at a general or special election called for that purpose. Such resolution shall set forth the name of the proposed road benefit district, its boundaries and a proposed road and bridge benefit district tax levy in an amount not to exceed twenty cents per one hundred dollars assessed valuation. The ballot upon which the question of creating a road benefit district is submitted to the qualified voters residing within the proposed district shall contain a question in substantially the following form:

"Shall the . . . . . . . . . . County, be authorized to create a road benefit district within the following boundaries, to-wit: . . . . . . . . . . . . . . . (set forth boundaries of proposed road benefit district) and assess a levy not to exceed . . . . . . cents per one hundred dollars assessed valuation upon all property within the boundaries of said road benefit district the proceeds of which levy shall be placed in a "road benefit district fund" and used solely for the improvement, maintenance, construction and repair of roads and bridges within the boundaries of the road benefit district?"

2. If the ballot question is approved by a majority of the qualified voters residing within the boundaries of the proposed district, the governing body of the county shall be authorized to assess and collect a levy in an amount not to exceed the amount specified on the ballot, in which event the sums so collected shall be placed in a separate "road district benefit fund" and used only for the purposes specified on the ballot within the boundaries of the road benefit district.

3. Notwithstanding section 233.170, to the contrary, a district established pursuant to this section may contain less than six hundred forty acres and may contain territories that are not contiguous.

(L. 1997 H.B. 523 § 1 merged with S.B. 371 § 1)



Section 233.175 Petitions--notice--remonstrances, order of county commission.

Petitions--notice--remonstrances, order of county commission.

233.175. 1. Whenever a petition, signed by the owners of a majority of the acres of land within a district proposed to be organized, and setting forth the proposed name of the district, and giving the boundaries thereof and the number of acres owned by each signer of such petition, and the whole number of acres embraced therein, and the names of other owners of land within such boundaries so far as known, and the number of acres owned by each so far as known, and praying for the organization of a public road district in accordance with sections 233.170 to 233.315, shall be filed in the office of the clerk of the county commission thirty days before the beginning of the next regular term of said commission, the said clerk shall give notice by at least three publications in some weekly newspaper printed in the county and by at least five handbills put up at public places within the district of the presentation of said petition, and of the date of the beginning of the next regular term of the county commission at which the same may be heard. Said notices shall contain the names of at least three signers of said petition and set out the boundaries of said proposed district, and shall notify all owners of land in the then existing district who may desire to oppose the formation thereof to appear on the first day of such regular term of the county commission and file their written remonstrance thereto.

2. All landowners owning land in the then existing district may join in one remonstrance, or each such owner may file his separate remonstrance, and each remonstrance shall be in writing, and shall state specifically and separately the objection or objections of the remonstrators to the formation of such proposed road district, and shall be filed in said county commission with the clerk thereof on or before the first day of said regular term.

3. On the first day of said term of the county commission, or as soon thereafter as its business will permit, the county commission shall hear such petition and remonstrance, and shall make any change in the boundaries of such proposed district as the public good may require and make necessary, and if after such changes are made it shall appear to the county commission that such petition is signed or in writing consented to by the owners of a majority of all the acres of land within the district as so changed, the county commission may, if in its discretion it finds that the public good will be benefitted, make an order incorporating such public road district, and such order shall set out the boundaries of such district as established. If no remonstrance shall have been filed, or all remonstrances filed are overruled by the county commission, the commission shall determine whether such petition has been signed by the owners of a majority of the acres of land in the district, and if so, shall make an order incorporating the district with the boundaries given in the petition, or with such boundaries as may be set forth in an amended petition signed by the owners of a majority of the acres of land affected thereby; and such amended petition may be filed at any time before the making of the order establishing a road district, but the boundaries proposed for the district shall not be so changed as to embrace any land not included in the notice given by the clerk unless the owner thereof shall in writing consent thereto, or shall appear at the hearing, and is notified in an open meeting of the county commission of such fact and given an opportunity to file or join in a remonstrance.

4. Whenever an order is so made incorporating a public road district such district shall thereupon become, by the name mentioned in such order, a political subdivision of the state for governmental purposes with all the powers mentioned in this section and such others as may be conferred by law.

(RSMo 1939 § 8711, A.L. 1941 p. 529)

Prior revisions: 1929 § 8062; 1919 § 10834; 1909 § 10612



Section 233.177 Election to establish road district, procedure--ballot language.

Election to establish road district, procedure--ballot language.

233.177. 1. In lieu of the mode of establishment set forth in section 233.175, a road district organized under sections 233.170 to 233.315 may be established by election. The election procedures established by the provisions of this section shall only apply to proposed special road districts within a county of the fourth classification.

2. Whenever fifty voters, who are voters of any such proposed special road district, shall file a petition with the county commission, asking the commission to submit sections 233.170 to 233.315 to a vote of the people of such proposed road district for their adoption, the county commission shall make an order of record that sections 233.170 to 233.315, describing the same by its title and the date of its approval, be submitted to the voters of such proposed road district at an election.

3. The question shall be submitted in substantially the following form:

Shall the . . . . . . . . Road District be established?.

4. If the majority of the votes cast for and against the adoption of sections 233.170 to 233.315 be for its adoption, the commission shall declare the result of the vote thereon by an order of record, and shall make an order of record declaring sections 233.170 to 233.315 to be the law in such special road district, the same to take effect and be in force from and after a day to be named in such order within ten days.

(L. 2008 S.B. 896)



Section 233.180 Commissioners of the special road district, how selected.

Commissioners of the special road district, how selected.

233.180. 1. At the term of the county commission in which such order is made, or at any subsequent term thereafter, the county commission shall appoint three commissioners of the special road district, who shall be voters of the district and owners of land within the district, who shall hold their office until the second Tuesday in April thereafter. The voters of the district shall elect three commissioners of the special road district, one of whom shall serve one year, one for two years and one for three years, and on municipal election days each year thereafter they shall elect a commissioner of the special road district to take the place of the one whose term is about to expire, who shall serve three years.

2. No person shall be elected or appointed commissioner of the special road district who is not a voter of the district. Any vacancy caused by resignation, death, removal from the district of a commissioner of the special road district or sale of all land owned by him in the district shall be filled for the unexpired term by appointment by the remaining commissioners of the special road district. All commissioners of the special road district shall qualify by taking, subscribing and filing with the county clerk the oath prescribed by the constitution of this state, and that they will faithfully, honestly and impartially discharge their duties as commissioners of the special road district according to law.

3. If for any reason the board of commissioners of the special road district herein mentioned shall fail to fill a vacancy or vacancies caused by the expiration of the term of any one or more of the commissioners of the special road district, then the county commission is hereby authorized and required to appoint a person to fill the vacancy.

(RSMo 1939 § 8712, A.L. 1978 H.B. 971, A.L. 1982 S.B. 526, A.L. 1986 H.B. 1471, et al.)

Prior revisions: 1929 § 8063; 1919 § 10835; 1909 § 10613



Section 233.185 Commissioners of special road district shall organize--when--how.

Commissioners of special road district shall organize--when--how.

233.185. 1. The commissioners so appointed and qualified shall meet at such a time and place within such district as may be fixed by the county commission at the time of appointing them, or as they may in writing agree upon, and shall organize by electing one of their number president, another vice president and another secretary; provided, that by a unanimous vote of such commissioners any person not a member of such board may be chosen secretary.

2. Meetings of the special road district commissioners shall be held thereafter at such time and place as they may agree upon in writing, or the president or vice president may order. The president of the board shall preside at all meetings thereof; the president shall sign the minutes and records of the board, and all check warrants that may be drawn upon the treasury for the payment of any money out of the treasury on account of the funds belonging to such district, and exercise a general supervising control over the work of such commissioners, and in a general way may do all the acts and things that the board may empower the president to do, and such others as may be authorized by law. During absence of the president from the county, or from any meeting of the board, the vice president shall perform the duties conferred upon the president.

3. The secretary shall carefully keep a true record of all check warrants drawn on the treasurer and all written contracts that may be entered into on behalf of the district, shall attest such check warrants and the execution of such contracts, keep minutes of meetings of the board, and perform such other duties as the law may require. All money paid to the county treasurer and placed to the credit of the district shall be paid out only on check warrants signed by the president or vice president and attested by the secretary, except as may be otherwise authorized by law.

(RSMo 1939 § 8713, A.L. 1997 H.B. 813)

Prior revisions: 1929 § 8064; 1919 § 10836; 1909 § 10614



Section 233.187 Board to appoint treasurer, county treasurer may serve, bond, duties--check warrants, how paid, interest.

Board to appoint treasurer, county treasurer may serve, bond, duties--check warrants, how paid, interest.

233.187. 1. The county treasurer may be the treasurer of the special road district board unless another person is appointed by the board of commissioners. The board shall fix the amount of the treasurer's bond and prescribe the treasurer's duties. The bond shall be filed in the office of the clerk of the county commission. If the county treasurer is acting as the treasurer of the road district, the county treasurer's bond pursuant to section 54.070 shall cover the treasurer's duties as road district treasurer and no additional bond shall be required.

2. The board may issue check warrants on the treasurer of the board in payment of the expenses and obligations which the board is authorized to incur on behalf of such special road district and such check warrants may be issued in anticipation of the income and revenue provided for the year for which the debt or obligation for which the check warrant is issued was incurred; but such districts or such board on behalf of the district shall not become indebted in any manner or for any purpose to an amount exceeding in any one year the income and revenue provided for such years; provided, however, that this shall not prevent the incurring of indebtedness under bond issue as is or may be provided by law.

3. No treasurer of a district shall pay any check warrant drawn on such treasurer unless such check warrant is presented for payment by the person in whose favor it is drawn or by the person's assignee, endorsee, executor or administrator and when presented for payment if there is no money in the treasury for that purpose, the treasurer shall so certify on the back of the check warrant and shall date and subscribe the same and such check warrant shall bear interest at the rate of six percent per annum from such date until such check warrant is paid or until the money to pay such check warrant is in the hands of the treasurer. The treasurer shall keep a record of the check warrants presented and shall pay the same or set aside money for the payment of the same in the order in which they are issued.

(L. 1997 H.B. 813, A.L. 1998 S.B. 550)



Section 233.190 Tools and machinery delivered to commissioners of special road district--powers and duties--concurrent jurisdiction with special road subdistrict, when.

Tools and machinery delivered to commissioners of special road district--powers and duties--concurrent jurisdiction with special road subdistrict, when.

233.190. 1. The county commission shall, upon the organization by* such commissioners of the special road district, cause all tools and machinery used for working roads belonging to the districts formerly existing and composed of territory embraced within the incorporated district to be delivered to the special road district commissioners, for which such commissioners shall give a receipt, and such commissioners shall keep and use such tools and machinery for constructing and improving public roads and bridges.

2. Except as provided in subsection 3 of this section, the commissioners shall have sole, exclusive and entire control and jurisdiction over all public highways, bridges and culverts, other than roads controlled by the highways and transportation commission, within the district, to construct, improve and repair such highways, bridges and culverts, and shall have all the power, rights and authority conferred by law upon road overseers, and shall at all times keep such roads, bridges and culverts in as good condition as the means at their command will permit, and for such purpose may employ competent people and road equipment at such compensation as they shall agree upon; rent, lease or buy road equipment, implements, tools and machinery; all kinds of motor power, and all things needed to carry on such work, except that the commissioners may have such road work, or bridge or culvert work, or any part thereof, done by contract, under such regulations as the commissioners may prescribe.

3. Any special road subdistrict established under the provisions of sections 233.500 to 233.520 shall have concurrent control and jurisdiction over all public highways, bridges and culverts, other than those controlled by the highways and transportation commission, within the boundaries of the special road subdistrict with any special road district containing land within the boundaries of the special road subdistrict. The special road subdistrict may contract with the special road district to use the tools and machinery described in subsection 1 of this section.

(RSMo 1939 § 8714, A.L. 1990 S.B. 479 & 649)

Prior revisions: 1929 § 8065; 1919 § 10837

Effective 5-30-90

*Word "of" appears in original rolls.



Section 233.195 Portion of tax set aside for incorporated road districts--special provisions in certain counties (Clay and Platte counties).

Portion of tax set aside for incorporated road districts--special provisions in certain counties (Clay and Platte counties).

233.195. 1. County commissions shall cause to be set aside and placed to the credit of each road district so incorporated four-fifths of such part or portion of the tax arising from and collected and paid upon any property lying and being within any such district, by authority of section 137.555. All revenue so set aside and placed to the credit of any such incorporated district shall be used by the commissioners thereof for constructing, repairing and maintaining bridges and culverts within the district, and working, repairing, maintaining and dragging public roads within the district and paying legitimate administrative expenses of the district, and for such other purposes as may be authorized by law.

2. In any county of the first class not having a charter form of government or of the second or third class containing all or part of a city having a population of three hundred fifty thousand or more, the revenue set aside and credited to a road district as provided in subsection 1 may, with the consent of the city, be expended within any incorporated city, town or village located within the district.

(RSMo 1939 § 8715, A.L. 1945 p. 1496, A.L. 1963 p. 185, A.L. 1974 H.B. 1733)

Prior revisions: 1929 § 8066; 1919 § 10838



Section 233.200 Commissioners of special road district may issue bonds--election required--limitations--form of ballot.

Commissioners of special road district may issue bonds--election required--limitations--form of ballot.

233.200. 1. The commissioners of such districts so incorporated shall have power to issue road and bridge bonds for and on behalf of their respective districts, payable out of funds derived from taxation of all property taxable therein to an amount including existing indebtedness payable out of funds so derived not exceeding five percent of the assessed valuation of such property to be ascertained by the assessment next before the last assessment for state and county purposes. Such bonds to be issued in denominations of one hundred dollars, or some multiple thereof, to bear interest at not exceeding the rate per annum permitted by law, and to become due in not exceeding twenty years after the date of such bonds. Whenever the board of commissioners of any such road district propose to issue such bonds, they shall submit the question to the voters in the district.

2. The notice of election shall state the amount of bonds to be issued.

3. The result of the submission of the question shall be entered upon the records of the district. If it shall appear that the constitutionally required percentage of the voters voting on the question shall have voted in favor of the issue of the bonds, the commissioners shall order and direct the execution of the bonds for and on behalf of such district and provide for the levy and collection of a direct annual tax upon all the taxable property in the district sufficient to provide for the payment of the principal and interest of the bonds so authorized as they respectively become due.

4. The question shall be submitted in substantially the following form:

Shall the ..... special road district of ..... County issue road and bridge bonds in the amount of .... dollars?

5. The board of commissioners shall not sell the bonds for less than ninety-five percent of the par value thereof, and the proceeds shall be paid over to the county treasurer, and disbursed on warrants drawn by the president or vice president of the board of commissioners and attested by the secretary. The proceeds of the sale of such bonds shall be used for the purpose only of paying the cost of holding such election, and constructing, repairing and maintaining bridges and culverts within the district, and working, repairing, maintaining and dragging public roads within the district.

(RSMo 1939 § 8717, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 8068; 1919 § 10840



Section 233.205 Petitions for road improvement--proceedings.

Petitions for road improvement--proceedings.

233.205. 1. Whenever, in any road district so incorporated, a petition, signed by the owners of a majority of the acres of the land in the district that is within one-half mile of a public road or a part of a public road in the district, is delivered to the president or secretary of the board of special road district commissioners of the district, praying that such public road or part of a public road be permanently improved and the cost of the improvement assessed against all lands in the district, and stating therein the points between which the improvement is desired, and the nature and kind of improvement desired, and stating the number of installments, not exceeding fifteen, in which they desire that such cost be payable, said commissioners shall procure, prepare, or cause to be prepared, a map of the district and have such public road or part of a public road indicated thereon, and shall prepare, or cause to be prepared, a profile of such public road or part of a public road, and plans and specifications for the improvement of such road or part of a public road, and an estimate of the cost of making such improvement.

2. Such map, profile and plans and specifications, or a copy thereof, and such estimate shall, upon the completion thereof, be submitted to the state highway engineer for approval, who shall approve the same or so revise them that they will meet with his approval, or prepare such plans and specifications and estimate as will meet with his approval, and return to the commissioners said map and profile, or a copy thereof, and such plans and specifications and estimate of the cost of such improvement as he may prepare or approve of.

3. And said special road district commissioners shall fix a fair and impartial valuation on each tract of land within said district independent of the buildings thereon, and prepare a list of the lands within the district, and indicate in such list the valuation so fixed upon each tract of said land and what tracts lie within one-half mile of said public road or part of a public road, and what tracts, if any, at a greater distance than one-half mile and less than one mile, and what tracts, if any, at a greater distance than one mile and less than one and one-half miles, and what tracts, if any, at a greater distance than one and one-half miles. If said commissioners cannot agree upon the valuation to be fixed upon any tract of land in the district, they shall arrive at the value thereof by adding together the valuation placed thereon independent of the buildings thereon by each of the commissioners and dividing the total thereof by three.

4. Said special road district commissioners, upon completion of such list of lands, shall annex a certificate thereto that they believe the same to be correct, and they shall acknowledge execution of such certificate as deeds of real estate are required to be acknowledged; and upon completion of such list of lands, and annexing such certificate thereto and so acknowledging execution of such certificate, and receiving from the state highway engineer plans and specifications prepared or approved by him for the improvement of said public road or part of a public road, and an estimate prepared or approved by him of the cost of such improvement, the commissioners shall file such petition and said list of lands, and said map and profile or a copy thereof, and the plans and specifications and estimate prepared or approved by the state highway engineer, with the clerk of the county commission, who shall thereupon give notice, by at least two publications in some weekly newspaper published in the county, that said commissioners have filed with him a petition, purporting to be signed by landowners of said district, for improvement of a public road or a part of a public road in said district, and plans and specifications for such improvement and an estimate of the cost thereof, and a list of the lands in the district in which is indicated the valuation fixed by them on each tract of said lands independent of buildings thereon, and such notice shall state a day, not less than two weeks later than the date of the first publication of such notice, upon which the county commission will be in session and will consider protests against such improvement and objections and exceptions to such petition and such list of lands and the valuations therein indicated.

5. Should the county commission fail for any cause to be in session on the day stated in such notice, the clerk shall give a new notice appointing some other day for the consideration of such protests, objections and exceptions.

(RSMo 1939 § 8718)

Prior revisions: 1929 § 8069; 1919 § 10841



Section 233.210 Protests and objections considered by commission--order of commission.

Protests and objections considered by commission--order of commission.

233.210. 1. Anyone owning land in the district within one-half mile of such public road or part of a public road, may, at any time before the day the county commission, as stated in such notice, is to consider protests, objections and exceptions, file with the clerk of the county commission written protests against the improvement of said public road or part of a public road. Such protests shall be signed by the party protesting, and describe the land owned by him that is within such district and within one-half mile of said public road or part of a public road, and the number of acres thereof; and anyone interested in land in the district may show any reason there may be why such public road or part of a public road cannot be so improved and the cost thereof charged against the lands in the district.

2. The county commission, on said day or as soon thereafter as the business of the commission will permit, shall consider said petition and any such protests as may have been so filed to improving such public road or part of a public road; and any reason that may be shown why such public road or part of a public road cannot be so improved and the cost thereof charged against the lands in the district. Such petition shall be prima facie evidence of the allegations contained therein.

3. If any such protests have been so filed and the county commission finds after a hearing that such protests have been so filed by owners of a majority of the acres of land in the district that is within one-half mile of said public road or part of a public road; or if sufficient reason should be shown to the county commission why such public road or part of a public road cannot be so improved and the cost thereof charged against the lands in the district, it shall ascertain the cost and expense incurred by the commissioners in the preparation of such plans, specifications, estimate, map and profile, and said list of lands, and shall dismiss such petition and render judgment against the petitioners for costs including such cost and expense incurred by said commissioners.

4. But if the county commission finds that such protests have not been so filed by owners of a majority of the acres of land in the district that is within one-half mile of said public road or part of a public road, and fails to find that sufficient reason has been shown why such public road or part of a public road cannot be so improved and the cost thereof charged against the lands in the district, and the county commission finds that such public road or part of a public road has been lawfully established as such, and that the clerk of the county commission gave notice as required by sections 233.170 to 233.315 of the filing with him of said petition, plans, specifications and estimate, and list of the lands in the district, the county commission shall consider said list of lands, and hear and consider any objections and exceptions that may be made thereto or to any valuations therein indicated. Such hearing may be continued from time to time as the ends of justice may require.

5. After consideration of all such objections and exceptions, if any, and hearing such evidence as may be offered, the county commission shall make any alterations and corrections in the list of lands and in the valuations fixed by the commissioners on any lands in the district, or fix such valuations on the lands in the district, as it may deem proper, and shall thereupon approve such list of lands, and order the clerk of the county commission to annex to said list of lands a certificate of such approval; and the county commission shall ascertain and declare the estimated cost of such improvement as appearing by the estimate prepared or approved by the state highway engineer, the cost and expense incurred by the commissioners in the preparation of such plans, specifications, estimate, map and profile, and said list of lands, and a reasonable attorney's fee for such petitioners, and the probable working, administrative and incidental expenses that may be incurred in so improving said public road or part of a public road and procuring, collecting and paying the cost thereof, and shall order that a special tax for the aggregate amount thereof, plus ten percent of said aggregate amount for emergencies, be assessed against the lands in the district, and that such public road or part of a public road be improved in accordance with the plans and specifications so filed with the clerk of the county commission; and the commission shall ascertain and state in such order the number of installments stated in such petition, in which the petitioners desire that the cost of such improvement be payable.

(RSMo 1939 § 8719)

Prior revisions: 1929 § 8070; 1919 § 10842



Section 233.215 Special tax--how apportioned.

Special tax--how apportioned.

233.215. Such special tax shall be apportioned against the lands in the district in the following manner: For the purpose of such apportionment, lands appearing by said list of lands as approved by the county commission to be within one-half mile of said public road or part of a public road, shall be given the valuation thereof indicated by said list, and lands more than one-half mile from and within one mile of said public road or part of a public road, seventy-five percent of the valuations thereof indicated by said list, and lands more than one mile and within one and one-half miles, fifty percent, and all over one and one-half miles, twenty-five percent of such valuations thereof; and the amount of the special tax assessed against each tract of said lands shall be such that the ratio between the amount assessed against each tract and the amount assessed against all of such tracts shall be the same as between the value so given each tract and the aggregate of the values so given all tracts in the district.

(RSMo 1939 § 8720)

Prior revisions: 1929 § 8071; 1919 § 10843



Section 233.220 Tracts of land regarded within same distance as major portion.

Tracts of land regarded within same distance as major portion.

233.220. In road districts so incorporated, each tract of land of forty acres, according to a government survey, and each of the smallest subdivisions of land that has been lawfully platted and each separate tract of less than forty acres, shall, for the purposes of this section, be regarded as within one-half mile of any public road or part of a public road, if the major portion thereof is within one-half mile; and over one-half mile and less than a mile, if the major portion thereof is over one-half mile and less than a mile; and over one mile and less than one and one-half miles, if the major portion thereof is over one mile and less than one and one-half miles; and over one and one-half miles if the major portion thereof is over one and one-half miles.

(RSMo 1939 § 8727)

Prior revisions: 1929 § 8078; 1919 § 10849



Section 233.225 Special tax payable in one installment--special tax bills.

Special tax payable in one installment--special tax bills.

233.225. 1. Whenever a special tax is so ordered, and the county commission states in the order that the petitioners desire that the cost of the improvement be payable in one installment, the clerk of the county commission shall make out a separate special tax bill against each tract of land in the district for the amount so assessable against it. Each of such special tax bills shall be in favor of such road district, shall be numbered, and shall state the date of the order of the county commission pursuant to which the improvement is to be made, and describe the tract of land against which it is issued and state the amount so assessed against such tract of land, and shall be signed by the president or vice president of the district and be attested by the clerk of the county commission.

2. The clerk of the county commission shall procure and keep a suitable record book and record therein an abstract or description of each of said special tax bills, and shall deposit such special tax bills with the county treasurer, and cause notice to be given by one publication in a newspaper published in the county that special tax bills in favor of said road district have been issued pursuant to an order of the county commission, giving the date of such order, and delivered to the county treasurer to whom payment thereof may be made. Each of such special tax bills shall constitute a lien upon the land described therein, for the amount thereof and such interest as may accrue thereon, and all costs in collecting the same, including reasonable attorney's fee to be fixed by the county commission and taxed as costs in the action brought to enforce payment; which lien will be paramount to all other liens except of the state for general state, county, school and road taxes. Each of such special tax bills as are not paid at the expiration of thirty days after the date of such order, shall thereafter bear interest at the rate of eight percent per annum.

3. The county treasurer shall receive payments of such special tax bills and keep a record of each payment and of the name of the party making same, and shall cancel such special tax bills as they are paid, and shall give such district credit for the amount of each payment to him on a special account kept with said district of payments to him on account of such tax bills, indicating therein the amounts paid as principal of such special tax bills and the amount paid as interest. Whenever any of such tax bills has been cancelled by the county treasurer and is exhibited to the clerk of the county commission, or the county treasurer reports payment of any such special tax bills to the clerk of the county commission, he shall note the payment thereof in said record book.

4. If any such special tax bills be unpaid at the expiration of thirty days after the date of such order, the special road district commissioners may borrow money not exceeding the aggregate amount of such special tax bills as are then unpaid, and at a rate of interest not exceeding eight percent per annum, and as such unpaid special tax bills are paid, shall draw warrants on the county treasurer for the amount of such payments, to pay whatever may be so borrowed, with interest thereon; but neither the road district nor the commissioners shall be obligated to pay whatever may be so borrowed, or interest thereon, except out of the collections of such unpaid special tax bills. Money so borrowed shall be deposited with the county treasurer to the credit of such road district.

5. If any such special tax bills be unpaid at the expiration of six months after the date of such order, the commissioners may, and if any are unpaid at the expiration of twelve months after such date, they shall cause suits to be instituted for foreclosure of the lien thereof. Such suits shall be instituted in the circuit court of the county, by any attorney the commissioners may designate and order the county treasurer to deliver such unpaid special tax bills to. The road district shall be plaintiff in such suits and any or all parties having an interest in the property to be affected thereby may be made defendants. In all such suits, each special tax bill shall be prima facie evidence of a valid lien in favor of the district, and upon the land described therein, for the amount stated therein. In all suits, so instituted, there shall be taxed as costs in favor of the attorney instituting the suit, a reasonable attorney's fee to be fixed by the court.

6. All money collected on special tax bills and all money the special road district commissioners may so borrow, and all interest that may accrue thereon while on deposit in any county depositary, shall be used, and warrants drawn on the treasurer therefor, for the following purposes only: To pay the cost and expense incurred by the special road district commissioners, as found by the county commission, in the preparation of such plans, specifications, estimate, map and profile, and said list of lands, and a reasonable attorney's fee, as found by the commission, for such petitioners, and to pay the cost of improving said public road or part of a public road in accordance with the plans and specifications so filed with the clerk of the county commission, and such working, administrative and incidental expenses, not otherwise provided for by law, as may be incurred in making such improvement and in procuring, collecting and paying the cost of such improvement, and the balance, if any, shall be used in paying expenses of maintaining such improvement; but if any money should be borrowed by the special road district commissioners, it shall be repaid, with interest thereon, out of the collections of such special tax bills as were unpaid at the time such money was borrowed.

(RSMo 1939 § 8721)

Prior revisions: 1929 § 8072; 1919 § 10844



Section 233.230 Special tax may be paid in installments--interest--special assessments.

Special tax may be paid in installments--interest--special assessments.

233.230. 1. Whenever a special tax is so ordered and the county commission ascertains and recites in such order that the petitioners stated in their petition that they desired that the cost of improvement be payable in more than one installment, the special tax ordered assessed shall be payable in the number of installments, not exceeding fifteen, so found to be desired, which installments shall be equal, and each tract of land in the district shall be charged with interest which shall be apportioned against the lands in the district by the same rule of apportionment as the principal special tax.

2. The payments of such installments, and such interest charge and the payments thereof shall be as follows:

(1) If such order is made on or after the first day of January and before the first day of November of any year, the first installment shall be payable on the thirty-first day of December following the date of such order, with interest on the principal of the tax, at the rate of six percent per annum, from the date of such order until the first day of April after the date such installment becomes payable, and one installment shall become payable on the thirty-first day of each December thereafter, with interest at such rate on the portion of the principal tax then unpaid, from the thirty-first day of the previous December until the first day of the following April, until the entire tax is paid.

(2) If such order is made on or after the first day of November of any year, the first installment of such special tax shall be payable on the thirty-first day of December of the next year after the date of such order, with interest at such rate on the principal tax from the date of such order until the first day of April after the date such first installment becomes payable, and thereafter an installment shall be payable on the thirty-first day of each December, with interest at such rate on the principal tax then unpaid, from the thirty-first day of the previous December to the first day of the following April, until the entire principal of the tax is paid.

(RSMo 1939 § 8722)

Prior revisions: 1929 § 8073; 1919 § 10845



Section 233.235 Special tax bills--issuance--form--collection.

Special tax bills--issuance--form--collection.

233.235. 1. The clerk of the county commission, after such order is made, shall procure a suitable special tax record book and therein charge each tract of land in the district, as shown in the list of lands prepared and filed by the commissioners of the district, with the special tax chargeable against it and the charges as interest, and indicate therein the date each installment becomes payable, and the amount of each installment, and the date each charge as interest becomes payable and the amount thereof.

2. Thereafter he shall make out and deliver to the county collector for collection, not less than thirty days before any installment becomes payable, a separate special tax bill against each tract of land in the district, on which the tax has not been paid in full, as herein provided, for the amount of the installment charged or chargeable against it and so becoming payable and the amount payable as interest with such installment. Each of such special tax bills shall be in favor of such road district, shall be numbered, and shall state the date of the order of the county commission ordering the assessment, and describe, using abbreviations, the tract of land against which it is issued. Each of such special tax bills shall constitute a lien upon the land described therein, for the amount thereof, and all interest and penalties that may accrue thereon and all cost in collecting the same, including a reasonable attorney's fee to be fixed by the county commission and taxed as costs in the action brought to enforce payment; which lien shall be paramount to all other liens except of the state for general state, county, school and road taxes. Each of such special tax bills as are not paid on the day they become payable, shall have added thereto a penalty equal to two percent of the total amount payable thereon, and thereafter a like penalty, on the first day of each month, until paid.

3. The county collector shall receive payments of such special tax bills and keep a record of each payment and of the name of the party making same, and shall cancel such special tax bills as they are paid. Whenever any of such tax bills has been so cancelled by the county collector and is exhibited to the clerk of the county commission, or the county collector reports payment of any such tax bills to the clerk of the county commission, he shall note the payment thereof in such special tax record book.

4. The county collector shall pay to the county treasurer all money collected on said special tax bills and the county treasurer shall give such district credit therefor on a special account kept with said district on account of collections on said tax bills, indicating therein the amount paid as principal, and the amount paid as interest and penalties.

(RSMo 1939 § 8722)

Prior revisions: 1929 § 8073; 1919 § 10845



Section 233.240 Suits to foreclose liens of special tax bills.

Suits to foreclose liens of special tax bills.

233.240. If any such special tax bills be unpaid on the first day of February after becoming payable, the commissioners shall cause suits to be instituted for foreclosure of the lien thereof. Such suits shall be instituted in the circuit court of the county by any attorney the special road district commissioners may designate and order the county collector to deliver such unpaid special tax bills to. The road district shall be plaintiff in such suits and any and all parties having an interest in the property to be affected thereby may be made defendants. In such suits, each special tax bill shall be prima facie evidence of a valid lien in favor of the district, and upon the land described therein, for the amount stated therein. In every suit so instituted, there shall be taxed as costs, in favor of the attorney instituting the suit, a reasonable attorney's fee, to be fixed by the court.

(RSMo 1939 § 8722)

Prior revisions: 1929 § 8073; 1919 § 10845



Section 233.245 Owner of land may elect to pay in one installment.

Owner of land may elect to pay in one installment.

233.245. 1. The owner of any tract of land against which such special tax shall have been levied may, within thirty days after the date of said order, elect to pay all of said special tax in one installment on or before the date of payment of the first installment thereof, by filing with the clerk of the county commission his written election, signed by him, so to do, in which election he shall state the tract, or tracts, upon which he so elects to pay; and thereupon the clerk shall note the filing of said election and the date of such filing, on the tax record book opposite the description of such tract, or tracts, and forthwith make out and deliver to the county collector a tax bill payable in one installment, for the amount charged or chargeable against each of such tracts, with interest from the date of said order to the first day of April next after the first installment of the tax levied is payable.

2. All tax bills so issued shall constitute liens, be subject to penalties and interest and be collectible in the same manner as those payable in more than one installment; and they shall in all other respects conform to the provisions hereof, relating to the issue, effect, payment and collection of such installment tax bills.

(RSMo 1939 § 8722)

Prior revisions: 1929 § 8073; 1919 § 10845



Section 233.250 Special assessment bonds to be issued.

Special assessment bonds to be issued.

233.250. 1. After the expiration of thirty days from the date of said order, the commissioners of such district shall issue special assessment bonds of the district as follows: If no election to pay in full the tax so ordered shall have been filed with the county clerk, as herein provided, said bonds shall be for an amount not exceeding ninety percent of the total amount of the tax so ordered; and, if such an election or elections shall have been so filed, then said bonds shall be for an amount not exceeding ninety percent of the total amount of the tax so ordered, after deducting the amount assessed against any and all tracts, the owners of which shall have filed an election to pay in one installment as herein provided, said bonds to be in denominations of not less than one hundred dollars, having some convenient date, and bearing interest from such date at a rate not to exceed six percent per annum. The interest of such bonds shall be payable on the first day of each April and October after said date, until all of such bonds are paid.

2. Said bonds shall be payable in the same number of installments, which need not be equal, as the special tax so ordered; one of which shall become due and payable on the first day of April after each installment of such tax becomes payable. Both principal and interest shall be payable at some convenient banking house or trust company's office to be named in said bonds.

3. Said bonds shall be signed by the president of the road district and attested by the county clerk, who shall, before the delivery thereof, register the same in a suitable book for that purpose. After such bonds are so registered, they shall be presented to the state auditor for registration, who shall register the same as bonds mentioned in sections 108.240 to 108.300 are required by law to be registered, and the provisions of said sections shall be applicable to bonds issued pursuant to sections 233.170 to 233.315, the same as to bonds mentioned in said sections.

4. Such bonds, after being so registered by the state auditor, shall be deposited with the county treasurer in whose custody they shall remain until disposed of as authorized by sections 233.170 to 233.315, and such bonds after being so registered by the state auditor, shall be eligible as good and lawful securities for any and all purposes that bonds issued under the provisions of sections 242.010 to 242.690 and sections 243.010 to 243.540 are made so eligible for by sections 108.240 to 108.300 and county commission of this state may invest school funds or other trust funds that may be under their control, in said bonds at their par value.

(RSMo 1939 § 8722)

Prior revisions: 1929 § 8073; 1919 § 10845



Section 233.255 Sale of bonds--payment--application of proceeds of bonds and special tax bills.

Sale of bonds--payment--application of proceeds of bonds and special tax bills.

233.255. 1. The commissioners of the district may sell any of said bonds, at public or at private sale, for not less than ninety-five percent of their face value.

2. Such bonds shall be payable and collectible only out of moneys derived from such special tax bills and from the sale of such bonds, and interest that may accrue on funds so derived while on deposit with any county depositary, and the county treasurer shall hold in reserve, for payment of interest on such bonds, a sufficient amount of the money so derived that may come into his hands in excess of the amount then necessary to pay all bonds and interest then past due, to pay all interest that will become payable before the next installment of such special tax becomes payable, and three percent of the principal amount of the bonds not then due, and the county treasurer shall, whenever any of said bonds or interest thereon become due, apply such money as may be in his custody and applicable thereto, or that may thereafter come into his custody and be applicable thereto, to payment of such bonds and interest as may be due and unpaid.

3. All money derived from such special tax bills shall be used in paying said bonds and the interest thereon, except that money that may be collected on such tax bills in excess of the amount necessary to pay all bonds then past due and such bonds and interest as will become payable before another installment of such special tax becomes payable, may, less an amount equal to three percent of the principal amount of the bonds not then due be used for other purposes as herein authorized.

4. The county treasurer shall, as such bonds are sold, deliver them to the purchaser thereof upon being ordered to do so by the commissioners, and being paid the price therefor, and as such bonds are paid shall cancel them and deliver them to the clerk of the county commission.

5. All money derived from the sale of said bonds, except such portion thereof as is required to be reserved to meet interest payments, and all money collected on such special tax bills that may, as by this section authorized, be used for purposes other than the payment of such bonds and interest thereon, and all interest that may accrue on moneys so derived while deposited with any county depositary and not required to be used in paying said bonds or interest thereon, shall be used, and warrants drawn on the treasurer therefor, for the following purposes only: To pay the cost and expenses incurred by the special road district commissioners, as found by the county commission, in the preparation of said plans, specifications, estimate, map and profile, and said list of lands, and a reasonable attorney's fee, as found by the county commission, for such petitioners, and to pay the cost of improving said public road or part of a public road in accordance with the plans and specifications so filed with the clerk of the county commission, and such working, administrative and incidental expenses, not otherwise provided by law, as may be incurred in making such improvements, and the balance, if any, shall be used in paying expense of maintaining such improvement.

(RSMo 1939 § 8722)

Prior revisions: 1929 § 8073; 1919 § 10845



Section 233.260 Cost of improvements--estimate.

Cost of improvements--estimate.

233.260. Whenever the issuing of special tax bills, or bonds, as herein provided, shall have been delayed for any cause for a period of at least six months subsequent to the estimate made therefor, and it shall be made to appear to the road commissioners of any such road district that the estimate of the cost of proposed improvements in said road district is excessive, or more than is needed for that purpose, they may appear before the county commission at any regular or adjourned term of said county commission, and ask for an order of the county commission authorizing the state transportation department to make and file with said county commission a new or revised estimate of the cost of such proposed improvements, and all tax bills, or bonds issued thereafter in said road district for such improvements shall be based upon the new or revised estimate so made and filed by said state transportation department, less state and federal aid, if any, and shall in all respects be the legal estimate of the cost of such proposed improvements.

(RSMo 1939 § 8723)

Prior revision: 1929 § 8074



Section 233.265 Partial payments of special tax bills--correction of errors.

Partial payments of special tax bills--correction of errors.

233.265. 1. County treasurers and collectors may receive and receipt for partial payments of special tax bills they may have for collection, but not cancel any such tax bills until receiving full payment thereof.

2. Whenever the owner of any tract of land against which a special tax has been ordered desires to divide, or has divided, such tract into two or more tracts, the county commission shall, upon his application, make an apportionment of the special tax against the entire tract, against the tracts into which it is divided, and when special tax bills are thereafter issued, a separate bill shall issue, in accordance with such apportionment, against each of the tracts into which such tract is divided.

3. Special tax bills issued under sections 233.170 to 233.315 shall not be void by reason of errors therein, but shall be valid for such amount and to such an extent as they should have been issued for, and the county clerk may at any time correct any error that may be found in any such special tax bills.

(RSMo 1939 § 8724)

Prior revisions: 1929 § 8075; 1919 § 10846



Section 233.270 Contracts for improvement.

Contracts for improvement.

233.270. 1. Whenever an order for improvement is made, the special road district commissioners of the district shall, in the name of the district, enter into a written contract with the lowest and best bidder for making such improvement in compliance with such order. Such contract shall require that the work be completed within a certain time, and shall provide a penalty for each day beyond said time said work remains uncompleted, and said commissioners shall require said contractor to enter into a bond, to be approved by the commissioners, for the full performance of said contract, and payment for all labor and material used or employed in the performance of such contract.

2. Said special road district commissioners may advertise for bids for such contract in any manner they may choose; and the contract shall in no case be let to any special road district commissioner, nor shall any special road district commissioner, directly or indirectly, have any pecuniary interest therein other than the performance of his official duties as herein required.

3. Said contract shall in no case provide for the payment of a sum in excess of the estimated cost of the work, as found by the county commission, plus ten percent thereof; and shall not provide for payment of exceeding eighty percent of the value of the work actually performed and materials furnished until the entire improvement is completed.

4. As payments to the contractor become payable by the terms of the contract, the commissioners shall cause warrants to be drawn on the county treasurer therefor.

(RSMo 1939 § 8725)

Prior revisions: 1929 § 8076; 1919 § 10847



Section 233.275 Title to lands--how considered.

Title to lands--how considered.

233.275. If it shall appear that any land within a district so incorporated has been conveyed by mortgage or deed of trust, the mortgagor or owner of the equity of redemption, or if any land shall be owned by a minor, his conservator, or if any land shall have been conveyed or devised to a trustee to be held by him for the use or benefit of another for a number of years or during the life of such other, the trustee, or if any land shall be held by any surviving spouse as a homestead, then the surviving spouse and adult heirs, shall be deemed and held to be the owner of such land within the meaning of this section.

(RSMo 1939 § 8726, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 8077; 1919 § 10848



Section 233.280 Compensation of collector, county clerk and commissioners of road districts.

Compensation of collector, county clerk and commissioners of road districts.

233.280. 1. County collectors shall receive for collecting special tax bills authorized by sections 233.170 to 233.315 the same compensation as if collected as county taxes.

2. Clerks of county commissions shall receive for issuing and attesting each special tax bill issued under sections 233.170 to 233.315, six cents; for recording an abstract or description of each such tax bill, five cents; for making the record of a special tax payable in installments, four cents for each tract of land against which such tax is assessed; for attesting special assessment bonds issued under sections 233.170 to 233.315, and registering the same, twenty cents for each bond; for any other services performed under sections 233.170 to 233.315, such compensation as may be fixed by law, and if not fixed by law, such as may be fixed by the county commission.

3. Commissioners of road districts incorporated under sections 233.170 to 233.315 shall receive such compensation for their services as a majority of the road district commissioners shall fix from time to time, not to exceed one hundred dollars per month, provided the compensation of a commissioner shall not change during the time for which he or she was elected or appointed. In addition to the compensation for their services, commissioners of road districts incorporated under sections 233.170 to 233.315 shall be paid any and all expenses they incur in transacting business of the district, including reasonable attorney's fees.

(RSMo 1939 § 8728, A.L. 2012 H.B. 1037)

Prior revisions: 1929 § 8079; 1919 § 10850



Section 233.285 Law not to affect road districts incorporated prior to effective date.

Law not to affect road districts incorporated prior to effective date.

233.285. The repealing of the sections and law repealed by this law shall not have the effect of abating, nullifying, suspending or vitiating any public road district incorporated, or established by preliminary order, prior to the taking effect of this law or any proceedings by any such public road district; but any public road district finally incorporated, or established only by preliminary order, prior to the taking effect of this law, except districts established only by preliminary order in which there has been held a meeting of landowners of the district, in compliance with laws repealed by this law, at which owners of a majority of the acres of land in the district failed to vote in favor of the improvement of any road or roads proposed to be improved, shall, from and after the taking effect of this law, by the name mentioned in the preliminary order of the county commission establishing it, be a political subdivision of the state for governmental purposes with all the powers mentioned in sections 233.170 to 233.315 and such others as may from time to time be given by law, and shall, after the taking effect of sections 233.170 to 233.315, proceed, and shall have and exercise, and the commissioners and landowners and voters thereof shall have and exercise, the same privileges, powers and duties as if such district was incorporated after the taking effect of sections 233.170 to 233.315 and under and in accordance with sections 233.170 to 233.315; except that valid contracts made or entered into before the taking effect of sections 233.170 to 233.315, under laws hereby repealed, shall be complied with the same as if such laws were still in force; and except that any such district in which there has been a meeting of landowners of the district, in compliance with laws repealed by sections 233.170 to 233.315, at which owners of a majority of the acres of land in the district voted that any road or roads therein be improved and the cost thereof charged against the lands in the district, may proceed, and the commissioners thereof may proceed in making such improvement, and tax bills, or bonds may be issued and collected on account of such improvement, in the same manner as if the laws repealed by sections 233.170 to 233.315 were still in force and effect and sections 233.170 to 233.315 not yet in effect; but in case no contract for such improvement has been entered into, or tax bills or bonds issued by reason of such vote for such improvement, such district, and the commissioners and landowners thereof may, in making such improvement or issuing tax bills or bonds on account thereof, proceed as if such district had not been incorporated until after the taking effect of sections 233.170 to 233.315, and was incorporated under and in compliance with sections 233.170 to 233.315; or said special road district commissioners may file with the clerk of the county commission the tabulated statement or statements of the lands in the district as prepared previous to such meeting, and, if they have not done so already, make out and file with the clerk of the county commission a report of the action of the landowners at such meeting, signed and acknowledged by them, and the clerk of the county commission, after such report and tabulated statement are so filed, shall give notice, by at least two publications in some weekly newspaper published in the county, that said special road district commissioners have filed with him a report of an election in such district, and a tabulated statement of the lands in the district, showing the valuations fixed by them on each tract thereof for the purposes of an assessment for road improvement voted upon at such meeting, and such notice shall state a day not less than two weeks later than the date of the first publication of such notice, upon which the county commission will be in session and will hear and consider exceptions and objections to such report and tabulated statement and to the valuations so fixed on any or all tracts of land in the district, and the county commission shall, upon said day or as soon thereafter as the business of the county commission will permit, hear and consider any objections or exceptions that may be made to such report, and at such hearing such report shall be prima facie evidence of the statements therein made, and the county commission, if no objections or exceptions are made to such report, or if it find, after considering and hearing any objections that may be so made, and any evidence that may be offered, that such special road district commissioners prior to such meeting, and at such meeting, proceeded in compliance with the law then in force, and called such meeting and gave notice thereof in compliance with the law then in force, and that the action of the landowners at such meeting was as stated in such report, the county commission shall hear and consider such objections and exceptions as may be made to such tabulated statement or to valuations fixed on lands in the district as in such tabulated statement indicated, and, after hearing and considering such objections and exceptions, and such evidence as may be offered, shall make any alterations and corrections of said tabulated statement, and of the valuations so fixed and indicated, or fix such valuations on any of such lands, as it may deem proper, and shall thereupon approve such tabulated statement, and the valuations indicated therein, and order the clerk of the county commission to annex to said tabulated statement a certificate of such approval, and thereafter such district, and the special road district commissioners thereof, and the clerk of the county commission, in making such improvement and contracting for the same, or in issuing tax bills to pay for the same, or issuing bonds or tax bills to pay such bonds, may proceed as if this law had not taken effect, and the laws hereby repealed still in effect, except that the special road district commissioners need not make out and certify to the county clerk a description of the lands in the district as required by laws hereby repealed, and the county clerk in apportioning against each tract of land in the district its share of the cost of the improvement or its share of the principal and interest on the bonds, shall use, for the purpose of making such apportionment, such tabulated statement as so approved by the commission.

(RSMo 1939 § 8729)

Prior revisions: 1929 § 8080; 1919 § 10851



Section 233.290 Dissolution of road district--not to affect validity of bonds, levy or collection of special taxes.

Dissolution of road district--not to affect validity of bonds, levy or collection of special taxes.

233.290. Whenever any owner of land within any road district organized under the provisions of sections 233.170 to 233.315 shall file with the county commission of the county in which such district may be located a petition verified by an affidavit stating that such road district has no special road district commissioners and has failed to elect special road district commissioners or that such road district has ceased to perform the functions for which it was created, the county commission shall cause five notices to be posted in conspicuous places in said district, giving notice of the filing of such petitions, and that unless cause be shown to the said county commission on a day to be named in said notices, not less than thirty nor more than sixty days from the time of posting such notices, why the said road district should not be dissolved, that the same will be dissolved; and if on the day named in such notices no party in interest shall appear and show that the said road district is performing the functions for which it was created or that it has special road district commissioners or that good cause exists why the said road districts should not be dissolved, the county commission shall, on the next meeting of the county commission make its order of record that such road district be dissolved; provided, that if any party in interest shall appear and show cause as herein provided, the county commission shall proceed to hear evidence on the matter, and if it appears to the satisfaction of the county commission that no good cause exists why such road district should not be dissolved, it shall enter its order of record that such road district be dissolved, and if contrary appear, the said petition shall be dismissed; provided further, that nothing in sections 233.170 to 233.315 shall affect the validity of any bonds that may have been issued by such road district or affect the levy or collection of any special taxes that may have been* levied or assessed against any lands within such district; provided further, after the dissolution of any such special road district the land therein shall be divided into road districts under the provisions of sections 231.010 to 231.030, 231.050 to 231.100 and 137.555 to 137.575, and any money that may be on hand to the credit of such special road district that shall not be needed to satisfy any liabilities of such special road district shall, by order of the county commission, be turned over to such new road districts in proportion to the number of acres allotted to each such new district.

(RSMo 1939 § 8730, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 8081; 1919 § 10852

*Word "been" does not appear in original rolls.



Section 233.295 Dissolution of road district--petition--notice--disincorporation of district (Christian, Jasper and Barry counties).

Dissolution of road district--petition--notice--disincorporation of district (Christian, Jasper and Barry counties).

233.295. 1. Whenever a petition, signed by the owners of a majority of the acres of land, within a road district organized under the provisions of sections 233.170 to 233.315 shall be filed with the county commission of any county in which such district is situated, setting forth the name of the district and the number of acres owned by each signer of such petition and the whole number of acres in such district, the county commission shall have power, if in its opinion the public good will be thereby advanced, to disincorporate such road district. No such road district shall be disincorporated until notice is published in at least one newspaper of general circulation in the county where the district is situated for four weeks successively prior to the hearing of such petition.

2. In any county with a population of at least thirty-two thousand inhabitants which adjoins a county of the first classification which contains a city with a population of one hundred thousand or more inhabitants that adjoins no other county of the first classification, whenever a petition signed by at least fifty registered voters residing within the district organized under the provisions of sections 233.170 to 233.315 is filed with the county clerk of the county in which the district is situated, setting forth the name of the district and requesting the disincorporation of such district, the county clerk shall certify for election the following question to be voted upon by the eligible voters of the district:

Shall the ................................ incorporated road district organized under the provisions of sections 233.170 to 233.315, RSMo, be dissolved?

â ã YES â ã NO

If a majority of the persons voting on the question are in favor of the proposition, then the county commission shall disincorporate the road district.

3. The petition filed pursuant to subsection 2 of this section shall be submitted to the clerk of the county no later than eight weeks prior to the next countywide election at which the question will be voted upon.

4. Notwithstanding other provisions of this section to the contrary, in any county of the first classification with more than one hundred four thousand six hundred but less than one hundred four thousand seven hundred inhabitants, any petition to disincorporate a road district organized under sections 233.170 to 233.315 shall be presented to the county commission or similar authority. The petition shall be signed by the lesser of fifty or a majority of the registered voters residing within the district, shall state the name of the district, and shall request the disincorporation of the district. If a petition is submitted as authorized in this section, and it is the opinion of the county commission that the public good will be advanced by the disincorporation after providing notice and a hearing as required in this section, then the county commission shall disincorporate the road district. This subsection shall not apply to any road district located in two counties.

5. Notwithstanding other provisions of this section to the contrary, in any county of the third classification without a township form of government and with more than thirty-four thousand but fewer than thirty-four thousand one hundred inhabitants, any petition to disincorporate a road district organized under sections 233.170 to 233.315 shall be presented to the county commission or similar authority. The petition shall be signed by the lesser of fifty or a majority of the registered voters residing within the district, shall state the name of the district, and shall request the disincorporation of the district. If a petition is submitted as authorized in this section, and it is the opinion of the county commission that the public good will be advanced by the disincorporation after providing notice and a hearing as required in this section, then the county commission shall disincorporate the road district. This subsection shall not apply to any road district located in two counties.

6. Notwithstanding other provisions of this section to the contrary, in any county of the second classification with more than fifty-four thousand two hundred but fewer than fifty-four thousand three hundred inhabitants, any petition to disincorporate a road district organized under sections 233.170 to 233.315 shall be presented to the county commission or similar authority. The petition shall be signed by the lesser of fifty or a majority of the registered voters residing within the district, shall state the name of the district, and shall request the disincorporation of the district. If a petition is submitted as authorized in this section, and it is the opinion of the county commission that the public good will be advanced by the disincorporation after providing notice and a hearing as required in this section, then the county commission shall disincorporate the road district. This subsection shall not apply to any road district located in two counties.

7. Notwithstanding other provisions of this section to the contrary, in any county, any petition to disincorporate a road district organized under sections 233.170 to 233.315 shall be presented to the county commission or similar authority. The petition shall be signed by the lesser of fifty or a majority of the registered voters residing within the district, shall state the name of the district, and shall request the disincorporation of the district. If a petition is submitted as authorized in this section, and it is the opinion of the county commission that the public good will be advanced by the disincorporation after providing notice and a hearing as required in this section, then the county commission shall disincorporate the road district. This subsection shall not apply to any road district located in two counties.

8. Notwithstanding other provisions of this section to the contrary, in any county, a petition to disincorporate a road district located in two counties organized under sections 233.170 to 233.315 shall be presented to the county commission or similar authority in each county in which the road district is located. Each petition shall be signed by the lesser of fifty or a majority of the registered voters residing within the district and county, shall state the name of the district, and shall request the disincorporation of the district. If a petition is submitted as authorized in this section, and it is the opinion of the county commission in each county in which the road district is located that the public good will be advanced by the disincorporation after providing notice and a hearing as required in this section, then the county commission in each county in which the road district is located shall disincorporate the road district. A road district located in two counties shall not be disincorporated until it is disincorporated in each county in which it is located.

(RSMo 1939 § 8731, A.L. 1994 H.B. 940, A.L. 2004 H.B. 895 merged with S.B. 769, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 8082; 1919 § 10853



Section 233.297 Dissolution of a special road district, procedure--ballot language--land assigned to common road district, when.

Dissolution of a special road district, procedure--ballot language--land assigned to common road district, when.

233.297. 1. In lieu of the modes of dissolution set forth in section 233.290 or in section 233.295, a special road district may be dissolved by election. The dissolution procedure established under this section shall only apply to the dissolution of special road districts in counties of the fourth classification.

2. Upon presentation of a petition signed by fifty registered voters of the special road district, the county commission shall make an order that the dissolution of the special road district order that the question of dissolving the special road district shall be submitted to a vote of the people of the special road district. However no such petition may be presented until the expiration of four years from the date of establishment of the special road district or from the date of the last election seeking to expand or dissolve the special road district.

3. The question shall be submitted in substantially the following form:

Shall the ........ Special Road District be dissolved?.

4. If a majority of the votes cast are in favor of the dissolution, the district shall be disincorporated and the operation of the law shall cease in that district.

5. The dissolution of the road district shall not affect the validity of any bonds issued by the road district and all levies related to such bonds shall remain in effect until such bonds are paid. Likewise, the dissolution of the road district shall not affect the validity of any special assessments or taxes levied against particular parcels or the validity of any unpaid taxes previously levied against a particular parcel.

6. Upon dissolution of a special road district pursuant to this section, the land therein shall be assigned to a new or existing common road district pursuant to chapter 231. If after payment of all debts of the special road district, there are funds left in the possession of the special road district, such funds shall be allocated proportionately to the common road districts to which the land within the former special road district were assigned based on the acreage assigned to each common road district. To the extent that funds are paid subsequent to such original allocation, other than funds connected with bond obligations under subsection 5 of this section, based on obligations assigned to particular parcels or property, such funds shall be allocated to the common road district in which such parcels or property is located.

(L. 2008 S.B. 896)



Section 233.300 Contracts not affected by disincorporation.

Contracts not affected by disincorporation.

233.300. No dissolution of such road district shall invalidate or affect any right accruing to such road district or to any person, or invalidate or affect any contract entered into or imposed on such road district.

(RSMo 1939 § 8732)

Prior revisions: 1929 § 8083; 1919 § 10854



Section 233.305 Appointment of trustee.

Appointment of trustee.

233.305. Whenever the county commission shall dissolve any such road district, the said county commission shall appoint some competent person to act as trustee for the road district so dissolved, and such trustee, before entering upon the discharge of his duties, shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security to be approved by the county commission, to the use of such disincorporated road district, conditioned for the faithful discharge of his duty.

(RSMo 1939 § 8733)

Prior revisions: 1929 § 8084; 1919 § 10855



Section 233.310 Trustee, duties of.

Trustee, duties of.

233.310. The trustee shall have power to prosecute and defend to final judgment all suits instituted by or against the road district, collect all moneys due the same, liquidate all lawful demands against the same, and for that purpose shall sell any property belonging to such road district, or so much thereof as may be necessary, and generally to do all acts requisite to bring to a speedy close all the affairs of the road district, and for that purpose, under the order and direction of the county commission, to exercise all the powers given by law to said road district.

(RSMo 1939 § 8734)

Prior revisions: 1929 § 8085; 1919 § 10856



Section 233.315 Final settlement of trustee.

Final settlement of trustee.

233.315. When the trustee shall have closed the affairs of the road district, and shall have paid all debts due by said road district, he shall pay over to the county treasurer all money remaining in his hands, and take receipt therefor, and deliver to the clerk of such county commission all books, papers, records and deeds belonging to the dissolved road district.

(RSMo 1939 § 8735)

Prior revisions: 1929 § 8086; 1919 § 10857



Section 233.316 Boundary change certain counties, procedure--petition granted by board, when--land included within boundaries to be subject to taxation (Cass and Platte counties)

Boundary change certain counties, procedure--petition granted by board, when--land included within boundaries to be subject to taxation (Cass and Platte counties)

233.316. 1. The boundaries of any special road district in any county with a population of less than one hundred thousand inhabitants which contains all or part of a city with a population of three hundred fifty thousand or more inhabitants may be changed in the manner prescribed in this section. A change of boundaries of the special road district shall not impair or affect its organization or its rights in or to property, or any of its rights or privileges; nor shall it affect or impair or discharge any contract, obligation, lien or charge for or upon which it might be liable or chargeable had any change of boundaries not been made.

2. Fifty percent of the owners of any territory or tract of land adjacent to the special road district who own not less than fifty percent of the real estate in such territory or tract of land may file with the commissioners of the special road district a petition in writing praying that such real property be included within the district. The petition shall describe the property to be included in the district and shall describe the property owned by the petitioners and shall be deemed to give assent of the petitioners to the inclusion in the district of the property described in the petition.

3. The clerk or secretary of the board of road district commissioners shall cause notice of the filing of any petition filed pursuant to this section to be given and published in a newspaper of general circulation in the county in which the property is located, which notice shall recite the filing of such petition, the number of petitioners, a general description of the boundaries of the area proposed to be included and the prayer of the petitioners, giving notice to all persons interested to appear at the office of the board at the time named in the notice and show cause in writing why the petition should not be granted. The board shall at the time and place mentioned, or at such time or times to which the hearing may be adjourned, proceed to hear the petition and all objections thereto presented in writing by any person showing cause why the petition should not be granted. The failure of any person interested to show cause in writing why such petition shall not be granted shall be deemed as an assent on his part to the inclusion of such lands in the district as prayed for in the petition.

4. If the board deems it in the best interest of the district, it shall grant the petition, but if the board determines that some portion of the property mentioned in the petition cannot as a practical matter be served by the district, or if it deems it for the best interest of the district that some portion of the property in the petition not be included in the district, then the board shall not grant the petition. If the petition is granted, the board shall make an order to that effect and file the same with the circuit clerk; however, such order shall not be final unless and until the governing body of the county approves the boundary change.

5. The special road district shall maintain any public road located within the territory or tract of land included within the boundaries of a special road district under this section in the same manner as it maintains other roads under its jurisdiction, and in addition, such territory or tract of land so included in the district shall be subject to taxes levied by the district on all property located within the district.

(L. 1992 H.B. 1240 § 1)



Section 233.317 Expansion or extension of a road district, procedure--ballot language.

Expansion or extension of a road district, procedure--ballot language.

233.317. 1. In addition to any other mechanism established by law for the expansion or extension of a road district established under sections 233.170 to 233.315, such road district may be extended by election. The provisions of this section shall only apply to the extension of special road districts in counties of the fourth classification.

2. Upon presentation of a petition signed by not less than thirty-five registered voters in the old district and by the lesser of thirty-five registered voters or fifty percent of the registered voters in the area to be added to the road district to the county commission, the county commission shall make an order of record that the proposed extension of said road district under the provisions of this section, describing the same by its title and the date of its approval, and describing the boundaries of the district as proposed to be extended, be submitted to the voters of such proposed road district.

3. The question shall be submitted in substantially the following form:

Shall the ........ Special Road District be extended?.

4. If the majority of the votes cast for and against the expansion of the road district be for its expansion, the commission shall declare the result of the vote thereon by an order of record, and shall make an order of record declaring that the road district shall be expanded to include the territory covered by the petition. If the majority of the votes be against the expansion, the territory shall remain as it was prior to the vote. Any order pursuant to this section shall take effect ten days after its entry.

(L. 2008 S.B. 896)



Section 233.320 Special road districts--organized how--by whom.

Special road districts--organized how--by whom.

233.320. 1. In counties now operating or which may hereafter operate under township organization, whenever it is proposed to form a special road district within the limits of one or more incorporated townships, such proposed district shall be organized in the manner herein prescribed.

2. The county commission shall divide the territory within their respective counties into road districts in the manner herein prescribed, and every such district organized according to the provisions of sections 233.320 to 233.445 shall be a body corporate and possess the usual powers of a public corporation for public purposes, and shall be known and styled "......... special road district of ......... County", and in that name shall be capable of suing and being sued, of holding such real estate and personal property as may at any time be either donated to or purchased by it in accordance with the provisions of sections 233.320 to 233.445, or of which it may be rightfully possessed at the time of the passage of sections 233.320 to 233.445, and of contracting and of being contracted with as herein provided.

3. Districts so organized may be of any dimensions that may be deemed necessary or advisable, except that every district shall be included wholly within the county organizing it and shall contain at least six hundred and forty acres of contiguous territory; provided, that the county commission shall not have power to divide the territory within the corporate limits of a city having a population of one hundred and fifty thousand into such road district.

(RSMo 1939 § 8836)

Prior revisions: 1929 § 8176; 1919 § 10937



Section 233.325 Petitions--notice--remonstrances--order of county commission.

Petitions--notice--remonstrances--order of county commission.

233.325. 1. Whenever a petition, signed by the owners of a majority of the acres of land owned by residents of the county residing within the district proposed to be organized, and setting forth the proposed name of the district, and giving the boundaries thereof and the number of acres owned by each signer and the names of other owners of land residing within such boundaries so far as known, and the number of acres owned by each so far as known, and praying for the organization of a special road district in accordance with sections 233.320 to 233.445, shall be filed in the office of the clerk of the county commission thirty days before the beginning of the next regular term of said commission, the said clerk shall give notice by at least three publications in some weekly newspaper printed in the county, or by at least five handbills put up at public places within the district, of the presentation of said petition, and of the date of the beginning of the next regular term of the county commission at which the same may be heard. Said notices shall contain the names of at least three signers of said petition and set out the boundaries of said proposed district, and shall notify all resident owners of land in said proposed district, who may desire to oppose the formation thereof to appear on the first day of such regular term of the county commission and file their written remonstrance thereto.

2. All resident landowners owning land within the proposed district may join in one remonstrance, or each such owner may file his separate remonstrance, and each remonstrance shall be in writing and shall state specifically and separately the objection or objections of the remonstrators to the formation of such proposed road district, and shall be filed in said county commission with the clerk thereof on or before the first day of said regular term.

3. On the first day of said term of the county commission, or as soon thereafter as its business will permit, the county commission shall hear such petition and remonstrance, and may make any change in the boundaries of such proposed district as the public good may require and make necessary, and if after such changes are made it shall appear to the county commission that such petition is signed or in writing consented to by the owners of a majority of all the acres of land owned by residents of the county residing within the district as so changed, the county commission shall make an order incorporating such public road district, and such order shall set out the boundaries of such district as established.

4. If no remonstrance shall have been filed, or all remonstrances filed are overruled by the county commission, the commission shall determine whether such petition has been signed by the owners of a majority of the acres of land owned by residents of the county residing within the district, and if so, shall make an order incorporating the district with the boundaries given in the petition, or such boundaries as may be set forth in an amended petition signed by the owners of a majority of the acres of land owned by residents of the county residing within the district, affected thereby; and such amended petition may be filed at any time before the making of the order establishing a road district, but the boundaries proposed for the district shall not be so changed as to embrace any land not included in the notice given by the clerk unless the owner thereof shall in writing consent thereto, or shall appear at the hearing, and is notified in an open meeting of the county commission of such fact and given an opportunity to file or join in a remonstrance.

5. Whenever an order is so made incorporating a public road district, such district shall thereupon become, by the name mentioned in such order, a political subdivision of the state for governmental purposes with all the powers mentioned in this section and such others as may be conferred by law.

(RSMo 1939 § 8837)

Prior revisions: 1929 § 8177; 1919 § 10938



Section 233.330 Commissioners of special road district, how selected--term--qualifications--vacancies, how filled.

Commissioners of special road district, how selected--term--qualifications--vacancies, how filled.

233.330. 1. At the term of the county commission in which such order is made, or at any subsequent term thereafter, the county commission shall appoint three special road district commissioners, who shall be voters of the district who shall hold their office until the second Tuesday in April thereafter. The voters of the district, at an hour and place to be fixed by said commissioners, shall elect three special road district commissioners, one of whom shall serve one year, one for two years, and one for three years, and on municipal election days each year thereafter they shall elect a special road district commissioner to take the place of the one whose term is about to expire, who shall serve three years.

2. No person shall be elected or appointed commissioner who is not a voter of the district. Any vacancy caused by resignation, death, removal from the district of a special road district commissioner or sale of all land owned by him in the district shall be filled for the unexpired term by appointment by the remaining special road district commissioners of the district. All special road district commissioners shall qualify by taking, subscribing and filing with the county clerk the oath prescribed by the constitution of this state, and that they will faithfully, honestly and impartially discharge their duties as commissioners according to law.

3. If for any reason the board of commissioners herein mentioned shall fail to call an annual election to fill a vacancy or vacancies caused by the expiration of the term of any one or more of the special road district commissioners, then the county commission is hereby authorized and required to call an election to fill said vacancy.

(RSMo 1939 § 8838, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 8178; 1919 § 10939



Section 233.332 Commissioners of special road districts in certain counties of the third classification--vacancies, how filled.

Commissioners of special road districts in certain counties of the third classification--vacancies, how filled.

233.332. Notwithstanding any provisions of section 233.330 to the contrary, in any county of the third classification with a population according to the most recent federal decennial census in excess of four thousand nine hundred and not in excess of six thousand one hundred, if a special road district commissioner resigns, dies, is no longer eligible to serve as a commissioner or the commissioner's term of office expires, then the county commission may by ordinance appoint a person to fill the vacancy or in the alternative hold an election to fill such vacancy pursuant to section 233.330. No person shall be elected or appointed who is not an eligible voter in the special road district. Any person appointed pursuant to this section shall serve a term equal in duration to that of the previous special road district commissioner replaced by such person. The county commission may appoint a county commissioner to fill such vacancy.

(L. 1997 H.B. 609 § 1)



Section 233.335 Commissioners of special road district shall organize--when--how.

Commissioners of special road district shall organize--when--how.

233.335. 1. The special road district commissioners so appointed and qualified shall meet at such a time and place within such district as may be fixed by the county commission at the time of appointing them, or as they may in writing agree upon, and shall organize by electing one of their number president, another vice president and another secretary; provided, that by a unanimous vote of said special road district commissioners any person not a member of said board may be chosen secretary. Meetings of said special road district commissioners shall be held thereafter at such time and place as they may agree upon in writing, or the president or vice president may order.

2. The treasurer of said board shall be appointed by the special road district commissioners and before he shall enter upon the duties of his office he shall give bond in double the amount of all moneys likely to come into his hands by virtue of his office. Said bond shall be payable to the special road district, approved by the special road district commissioners, and filed with the secretary of the special road district commission, and he shall be responsible on his bond for the faithful keeping of all moneys deposited with him by reason of sections 233.320 to 233.445.

3. The president of the board shall preside at all meetings thereof; he shall sign the minutes and records of the board, and all warrants that may be drawn upon the treasury for the payment of any money out of the treasury on account of the funds belonging to said district, and exercise a general supervising control over the work of such commissioners and in a general way may do all acts and things that the said board may empower him to do; and such others as may be authorized by law. During absence of the president from the county, or from any meeting of the board, the vice president shall perform the duties herein conferred upon the president.

4. The secretary shall carefully keep a true record of all warrants drawn on the treasurer, and all written contracts that may be entered into on behalf of the district, shall attest such warrants and the execution of such contracts, keep minutes of meetings of the board, and perform such other duties as the law may require.

5. All money paid to the treasurer of the special road district shall be placed to the credit of the district and shall be paid out only on warrants signed by the president or vice president and attested by the secretary, except as may be otherwise authorized by law.

(RSMo 1939 § 8839)

Prior revisions: 1929 § 8179; 1919 § 10940



Section 233.340 Tools and machinery, delivery to commissioners of special road district--powers and duties--concurrent jurisdiction with special road subdistrict, when.

Tools and machinery, delivery to commissioners of special road district--powers and duties--concurrent jurisdiction with special road subdistrict, when.

233.340. 1. The township board of trustees shall, upon the organization of such special road district commissioners, cause all tools and machinery used for working roads belonging to the districts and parts of districts formerly existing and composed of territory embraced within the incorporated district to be delivered to the special road district commissioners, for which such commissioners shall give receipt, and such commissioners shall keep and use such tools and machinery for constructing and improving public roads and bridges.

2. The township boards shall also cause the township treasurer to pay over to the treasurer of the special road district all moneys in his hands belonging to the district or districts that have been merged into the special road district whenever the board of special road district commissioners of such special road district shall make demand therefor.

3. Except as provided in subsection 4 of this section, the special road district commissioners shall have sole, exclusive and entire control and jurisdiction over all public highways, bridges and culverts, other than those controlled by the highways and transportation commission, within the district, to construct, improve and repair such highways, bridges and culverts, and shall have all the power, rights and authority conferred by law upon road overseers, and shall at all times keep such roads, bridges and culverts in as good condition as the means at their command will permit, and for such purpose may employ competent people and road equipment at such compensation as they shall agree upon; rent, lease or buy road equipment, implements, tools and machinery; all kinds of motor power, and all things needed to carry on such work, except that the special road district commissioners may have such road work, or bridge or culvert work, or any part thereof, done by contract, under such regulations as the special road district commissioners may prescribe.

4. Any special road subdistrict established under the provisions of sections 233.500 to 233.520 shall have concurrent control and jurisdiction over all public highways, bridges and culverts, other than those controlled by the highways and transportation commission, within the boundaries of the special road subdistrict with any special road district containing land within the boundaries of the special road subdistrict. The special road subdistrict may contract with the special road district to use the tools and machinery described in subsection 1 of this section.

(RSMo 1939 § 8840, A.L. 1990 S.B. 479 & 649)

Prior revisions: 1929 § 8180; 1919 § 10941

Effective 5-30-90



Section 233.345 Commissioners of special road district may issue bonds--election required--limitations--form of ballot.

Commissioners of special road district may issue bonds--election required--limitations--form of ballot.

233.345. 1. The special road district commissioners of districts so incorporated shall have power to issue road and bridge bonds for and on behalf of their respective districts, payable out of funds derived from taxation of all property taxable therein, to an amount, including existing indebtedness payable out of funds so derived not exceeding five percent of the assessed valuation of such property to be ascertained by the assessment next before the last assessment for state and county purposes. Such bonds to be issued in denominations of one hundred dollars or some multiple thereof, to bear interest at not exceeding the rate per annum permitted by law, and to become due in not exceeding twenty years after the date of such bonds.

2. Whenever the board of special road district commissioners of such road district propose to issue such bonds, they shall order the question to be submitted to the voters of the district. The notice of election shall state the amount of bonds to be issued.

3. The result of the submission of the question shall be entered upon the records of the district. If it shall appear that the constitutionally required percentage of the voters voting on the question shall have voted in favor of the issue of the bonds, the commissioners shall order and direct the execution of the bonds for and on behalf of such district and provide for the levy and collection of a direct annual tax upon all the taxable property in the district sufficient to provide for the payment of the principal and interest of the bonds so authorized as they respectively become due.

4. The question shall be submitted in substantially the following form:

Shall the ..... special road district of .... County issue bonds in the amount of .... dollars?

5. The board of special road district commissioners shall not sell the bonds for less then ninety-five percent of the par value thereof and the proceeds shall be paid over to the treasurer of the special road district and disbursed on warrants drawn by the president or vice president of the board of commissioners and attested by the secretary. The proceeds of the sale of such bonds shall be used for the purpose only of paying the cost of holding such election, and constructing, repairing and maintaining bridges and culverts within the district, and working, repairing, maintaining and dragging public roads within the district.

(RSMo 1939 § 8843, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 8183; 1919 § 10944



Section 233.350 Petitions for road improvement--proceedings.

Petitions for road improvement--proceedings.

233.350. 1. Whenever, in any road district so incorporated a petition signed by the owners of a majority of the acres of the land owned by residents of the county residing within the district that is within one-half mile of a public road or a part of a public road in the district, is delivered to the president or secretary of the board of special road district commissioners of the district praying that such public road or part of a public road be permanently improved and the cost of the improvement assessed against all lands in the district, and stating therein the points between which the improvement is desired, and the nature and kind of improvement desired, and stating the number of installments, not exceeding fifteen, in which they desire that such cost be payable, said special road district commissioners shall procure, prepare, or cause to be prepared, a map of the district and have such public road or part of a public road indicated thereon, and shall prepare, or cause to be prepared, a profile of such public road or part of public road, and plans and specifications for the improvement of such roads or parts of public roads and an estimate of the cost of making such improvements. Such map, profile and plan and specifications, or a copy thereof, and such estimate shall, upon the completion thereof, be submitted to the state highway engineer for approval, who shall approve the same or so revise them that they will meet with his approval, or prepare such plans and specifications and estimate as will meet with his approval, and return to the commissioners said map and profile, or a copy thereof, and such plans and specifications and estimate of the cost of such improvements as he may prepare or approve.

2. And said special road district commissioners shall fix a fair and impartial valuation on each tract of land within said district independent of the buildings thereon, and prepare a list of the lands within the district, and indicate in such list the valuation so fixed upon each tract of land and what tracts lie within one-half mile of said public road or a part of public road, and what tracts, if any, at a greater distance than one-half mile and less than one mile, and what tracts, if any, at a greater distance than one mile and less than one and one-half miles, and what tracts, if any, at a greater distance than one and one-half miles.

3. If said special road district commissioners cannot agree upon the valuation to be so fixed upon any tract of land in the district, they shall arrive at the value thereof by adding together the valuation placed thereon independent of the buildings thereon by each of the special road district commissioners and dividing the total thereof by three.

4. Said special road district commissioners, upon completion of such list of lands, shall annex a certificate thereto that they believe the same to be correct, and they shall acknowledge execution of such certificate as deeds of real estate are required to be acknowledged; and upon completion of such list of lands, and annexing such certificate and receiving from the state highway engineer plans and specifications prepared or approved by him for the improvement of said public roads or part of a public road, and an estimate prepared or approved by him of the cost of such improvements, the special road district commissioners shall file such petition and said list of lands, and said map and profile or copy thereof, and the plans and specifications and estimate prepared or approved by the state highway engineer, with the clerk of the county commission, who shall thereupon give notice, by at least two publications in some weekly newspaper published in the county, that said special road district commissioners have filed with him a petition, purporting to be signed by landowners residing within said district, for improvement of a public road or a part of a public road in said district, and plans and specifications for such improvements and an estimate of the cost thereof, and a list of the lands in the district in which is indicated the valuation fixed by them on each tract of said lands independent of buildings thereon, and such notice shall state a day, not less than two weeks later than the date of the first publication of such notice, upon which the county commission will be in session and will consider protests against such improvement and objections and exceptions to such petition and such list of lands and the valuation of therein indicated. Should the county commission fail for any cause to be in session on the day stated in such notice, the clerk shall give a new notice appointing some other day for the consideration of such protests, objections and exceptions.

(RSMo 1939 § 8844)

Prior revisions: 1929 § 8184; 1919 § 10945



Section 233.355 Protests and objections to be considered by the county commission--order of the county commission.

Protests and objections to be considered by the county commission--order of the county commission.

233.355. 1. Anyone owning land within one-half mile of such public road or part of public road may, at any time before the day the county commission, as stated in such notice, is to consider protests, objections and exceptions, file with the clerk of the county commission written protest against the improvements of said public road or part of public road. Such protest shall be signed by the party protesting, and describe the land owned by him that is within such district and within one-half mile of said public road or part of public road, and the number of acres thereof; and anyone interested in land in the district may show any reason there may be why such public road or part of public road cannot be so improved and the cost thereof charged against the lands in the district.

2. The county commission on said day, or as soon thereafter as the business of the county commission will permit, shall consider said petition and any such protests as may have been so filed to improving such public road or part of public road; and any reason that may be shown why such public road or part of public road cannot be so improved and the cost thereof charged against the lands in the district. Such petition shall be prima facie evidence of the allegations contained therein.

3. If any protests have been so filed and the county commission finds after a hearing that such protests have been so filed by owners of a majority of the acres of land owned by residents of the county residing within the district that is within one-half mile of said public road or part of road; or if sufficient reason should be shown to the county commission why such public road or part of road cannot be so improved and the cost thereof charged against the lands in the district, it shall dismiss said petition. But if the county commission finds that such protests have not been so filed by the owners of a majority of the acres of land owned by residents of the county residing within the district within one-half mile of said public road or part of a public road, and fails to find that sufficient reason has been shown why such public road cannot be so improved and the cost thereof charged against the lands in the district, and the county commission finds that such public road or part of a public road has been lawfully established as such and that the clerk of the county commission gave notice as required by sections 233.320 to 233.445 of the filing with him of said petition, plans, specifications and estimate, and list of the lands in the district, the county commission shall consider said list of lands, and hear and consider any objection and exceptions that may be made thereto or to any valuations therein indicated. Such hearing may be continued from time to time as the ends of justice may require.

4. After consideration of all such objections and exceptions, if any, and hearing such evidence as may be offered, the county commission shall make any alterations and corrections in the list of lands and in the valuations fixed by the commissioners on any lands in the district, or fix such valuations on the lands in the district as it may deem proper, and shall thereupon approve such list of lands, and order the clerk of the county commission to annex to said list of lands a certificate of such approval; and the county commission shall ascertain and declare the estimated cost of such improvement as appearing by the estimate prepared or approved by the state highway engineer, the cost and expense incurred by the commissioners in the preparations of such plans, specifications, estimate, map and profile, and said list of lands, and a reasonable attorney's fee for such petitioners, and the probable working, administrative and incidental expenses that may be incurred in so improving said public road or part of a public road, and procuring, collecting, and paying the cost thereof, and shall order that a special tax for the aggregate amount thereof, plus ten percent of said aggregate amount for emergencies, be assessed against the lands in the district, and that such public road or part of public road be improved in accordance with the plans and specifications so filed with the clerk of the county commission, and the commission shall ascertain and state in such order the number of installments stated in such petition in which the petitioners desire that the cost of such improvement be payable.

(RSMo 1939 § 8845)

Prior revisions: 1929 § 8185; 1919 § 10946



Section 233.360 Special tax--how apportioned.

Special tax--how apportioned.

233.360. Such special tax shall be apportioned against the lands in the district in the following manner: For the purpose of such apportionment, lands appearing by said list of lands as approved by the county commission to be within one-half mile of said public road or part of public road, shall be given the valuation thereof indicated by said list, and lands more than one-half mile from and within one mile of said public road or part of public road, seventy-five percent of the valuations thereof indicated by said list, and lands more than one mile and within one and one-half miles, fifty percent, and all over one and one-half miles, twenty-five percent of such valuations thereof; and the amount of the special tax assessed against each tract of land shall be such that the ratio between the amount assessed against each tract and the amount assessed against all of such tracts shall be the same as between the value so given each tract and the aggregate of the values so given all tracts in the district.

(RSMo 1939 § 8846)

Prior revisions: 1929 § 8186; 1919 § 10947



Section 233.365 Tracts of land regarded within same distance as major portion.

Tracts of land regarded within same distance as major portion.

233.365. In road districts so incorporated, each tract of land for forty acres, according to a government survey, and each of the smallest subdivisions of land that has been lawfully platted, and each separate tract of less than forty acres, shall, for the purpose of sections 233.320 to 233.445, be regarded as within one-half mile of any public road or part of public road, if the major portion thereof is within one-half mile; and over one-half mile and less than a mile if the major portion thereof is over one-half mile and less than one mile; and over one mile and less than one and one-half miles, if the major portion thereof is over one mile and less than one and one-half miles; and over one and one-half miles if the major portion thereof is over one and one-half miles.

(RSMo 1939 § 8852)

Prior revisions: 1929 § 8192; 1919 § 10953



Section 233.370 Special tax payable in one installment--special tax bills.

Special tax payable in one installment--special tax bills.

233.370. 1. Whenever a special tax is so ordered, and the county commission states in the order that the petitioners desire that the cost of the improvements be payable in one installment, the clerk of the county commission shall make out a special separate tax bill against each tract of land in the district for the amount so assessable against it. Each of such special tax bills shall be in favor of such road district, shall be numbered, and shall state the date of the order of the county commission pursuant to which the improvement is to be made and describe the tract of land against which it is issued and state the amount so assessed against such tract of land, and shall be signed by the president or vice president of the district and be attested by the clerk of the county commission.

2. The clerk of the county commission shall procure and keep a suitable record book and record therein an abstract or description of each of said special tax bills and shall deposit such special tax bills with the district treasurer, and cause notice to be given by one publication in a newspaper published in the county, that special tax bills in favor of said road district have been issued pursuant to an order to the county commission, giving the date of such order, and delivered to district treasurer to whom payment thereof may be made.

3. Each of such special tax bills shall constitute a lien upon the land described therein, for the amount thereof and such interest as may accrue thereon, and all costs in collecting the same, including a reasonable attorney's fee to be fixed by the county commission and taxed as costs in any action brought to enforce payment; which lien shall be paramount to all other liens except that of the state for general state, county, school and road taxes. Each of such special tax bills as are not paid at the expiration of thirty days after the date of such order, shall thereafter bear interest at the rate of eight percent per annum.

4. The district treasurer shall receive payment of such special tax bills and keep a record of each payment and of the name of the party making same, and shall cancel such special tax bills as they are paid, and shall give such districts credit for the amount of each payment to him on a special account kept with said district of payments to him on account of such tax bills, indicating therein the amounts paid as principal of such special tax bills and the amount paid as interest. Whenever any of such tax bills have been cancelled by the district treasurer and is exhibited to the clerk of the county commission, or the district treasurer reports payment of any such special tax bills to the clerk of the county commission, he shall note the payment thereof in said record book.

5. If any such special tax bills be unpaid at the expiration of thirty days after the date of such order, the special road district commissioners may borrow money not exceeding the aggregate amount of such special tax bills as are then unpaid, and at a rate of interest not exceeding eight percent per annum, and as such unpaid special tax bills are paid, shall draw warrants on the district treasurer for the amount of such payment to pay whatever may be so borrowed, with interest thereon; but neither the road district nor the special road district commissioners shall be obligated to pay whatever may be so borrowed, or interest thereon, except out of the collections of such unpaid special tax bills. Money so borrowed shall be deposited with the district treasurer to the credit of such road district.

6. If any such special tax bills be unpaid at the expiration of six months after the date of such order, the special road district commissioners may, and if any are unpaid at the expiration of twelve months after such date, they shall cause suits to be instituted for foreclosure of the lien thereof. Such suits shall be instituted in the circuit court of the county, by any attorney the special road district commissioners may designate and to whom they shall order the district treasurer to deliver such unpaid special tax bills. The road district shall be plaintiff in such suits and any or all parties having an interest in the property to be affected thereby may be made defendants. In all such suits, each special tax bill shall be prima facie evidence of a valid lien in favor of the district, and upon the land described therein, for the amount stated therein. In all suits so instituted, there shall be taxed as costs in favor of the attorney instituting the suit, a reasonable attorney's fee to be fixed by the court.

7. All moneys collected on special tax bills and all money the special road district commissioners may so borrow, and all interest that may accrue thereon while on deposit in any depositary, shall be used, and warrants drawn on the treasurer therefor, for the following purposes only: To pay the cost and expense incurred by the special road district commissioners, as found by the county commission, in the preparation of such plans, specifications, estimate, map and profile, and said list of lands, and a reasonable attorney's fee, as found by the county commission, for such petitioners, and to pay the cost of improving said public road or part of public road in accordance with the plans and specifications so filed with the clerk of the county commission and such working, administrative and incidental expenses, not otherwise provided for by law, as may be incurred in making such improvement and in procuring, collecting and paying the cost of such improvement, and the balance, if any, shall be used in paying expenses of maintaining such improvement, but if any money should be borrowed by the special road district commissioners, it shall be repaid, with interest thereon, out of the collections of such special tax bills as were unpaid at the time such money was borrowed.

(RSMo 1939 § 8847)

Prior revisions: 1929 § 8187; 1919 § 10948



Section 233.375 Special tax payable in installments--interest--special assessments.

Special tax payable in installments--interest--special assessments.

233.375. 1. Whenever a special tax is so ordered and the county commission ascertains and recites in such order that the petitioners stated in their petition that they desire that the cost of the improvement be payable in more than one installment the special tax ordered assessed shall be payable in the number of installments, not exceeding fifteen, so found to be desired, which installments shall be equal, and each tract of land in the district shall be charged with interest which shall be apportioned against the lands in the district by the same rule of apportionment as the principal special tax.

2. The payments of such installments, and such interest charge and the payments thereof, shall be as follows:

(1) If such order is made on or after the first day of January and before the first day of November of any year, the first installment shall be payable on the thirty-first day of December following the date of such order, with interest on the principal of the tax, at the rate of six percent per annum, from the date of such order until the first day of April after the date such installment becomes payable, and one installment shall become payable on the thirty-first day of each December thereafter with interest at such rate on the portion of the principal tax then unpaid, from the thirty-first day of the previous December until the first day of the following April, until the entire tax is paid.

(2) If such order is made on or after the first day of November of any year, the first installment of such special tax shall be payable on the thirty-first day of December of the next year after the date of such order, with interest at such rate on the principal tax from the date of such order until the first day of April after the date such first installment becomes payable, and thereafter an installment shall be payable on the thirty-first day of each December, with interest at such rate on the principal tax then unpaid, from the thirty-first day of the previous December to the first day of the following April, until the entire principal of the tax is paid.

(RSMo 1939 § 8848)

Prior revisions: 1929 § 8188; 1919 § 10949



Section 233.380 Special tax bills--issuance--form--collection.

Special tax bills--issuance--form--collection.

233.380. 1. The clerk of the county commission, after such order is made, shall procure a suitable special tax record book and therein charge each tract of land in the district with the special tax chargeable against it and the charges as interest, and indicate therein the date each installment becomes payable, and the amount of each installment, and the date each charge as interest becomes payable and the amount thereof.

2. Thereafter he shall make out and deliver to the county collector for collection, not less than thirty days before any installment becomes payable, a separate special tax bill against each tract of land in the district for the amount of the installment charged or chargeable against it and so becoming payable and the amount payable as interest with such installment. Each of such special tax bills shall be in favor of such road district, shall be numbered, and shall state the date of the order of the commission ordering the assessment, and describe, using abbreviations, the tract of land against which it is issued. Each of such special tax bills shall constitute a lien upon land described therein, for the amount thereof and all interest and penalties that may accrue thereon and all cost in collecting the same, including reasonable attorney's fee to be fixed by the court and taxed as costs in any action brought to enforce payment, which lien shall be paramount to all other liens except of the state for general state, county, school and road taxes. Each of such special tax bills as are not paid on the day they become payable shall have added thereto a penalty equal to two percent of the total amount payable thereon, and thereafter a like penalty, on the first day of each month, until paid.

3. The county collector shall receive payment of such special tax bills and keep a record of each payment and the name of the party making same, and shall cancel such special tax bills as they are paid. Whenever any of such tax bills have been so cancelled by the county collector and is exhibited to the clerk of the county commission, or the county collector reports payment of any such tax bills to the clerk of the county commission, he shall note the payment thereof in such special tax record book.

4. The county collector shall pay to the treasurer of the special road district all money collected on said special tax bills and the treasurer of the special road district shall give such district credit therefor on a special account kept with said district on account of collections on said tax bills, indicating therein the amount paid as principal, and the amount paid as interest and penalties.

(RSMo 1939 § 8848)

Prior revisions: 1929 § 8188; 1919 § 10949



Section 233.385 Suits to foreclose liens of special tax bills.

Suits to foreclose liens of special tax bills.

233.385. If any such special tax bills be unpaid on the first day of February after becoming payable, the commissioners shall cause suits to be instituted for foreclosure of the lien thereof. Such suits shall be instituted in the circuit court of the county by any attorney the commissioners may designate and to whom they shall order the county collector to deliver such unpaid special tax bills. The road district shall be plaintiff in such suits and any and all parties having an interest in the property to be affected thereby may be made defendants. In such suits, each special tax bill shall be prima facie evidence of a valid lien in favor of the district, and upon the land described therein, for the amount stated therein. In every suit so instituted there shall be taxed as costs, in the favor of the attorney instituting the suit, a reasonable attorney's fee, to be fixed by the court.

(RSMo 1939 § 8848)

Prior revisions: 1929 § 8188; 1919 § 10949



Section 233.390 Special assessment bonds to be issued.

Special assessment bonds to be issued.

233.390. 1. The commissioners of the special road district, after such order is made, shall issue special assessment bonds of the district for an amount not exceeding ninety percent of the total amount of the tax so ordered, in denominations of not less than one hundred dollars, having some convenient date, and bearing interest from such date at a rate not to exceed six percent per annum. The interest on such bonds shall be payable on the first days of each April and October after said date, until all of said bonds are paid. Said bonds shall be payable in the same number of installments, which need not be equal, as the special tax so ordered, one of which shall become due and payable on the first day of April after each installment of such tax becomes payable. Both principal and interest shall be payable at some convenient banking house or trust company's office to be named in said bonds.

2. Said bonds shall be signed by the president of the road district and attested by the county clerk, who shall, before the delivery thereof register the same in a suitable book for that purpose. After such bonds are so registered, they shall be presented to the state auditor for registration, who shall register the same as bonds are required by law to be registered. Such bonds after being so registered by the state auditor shall be deposited with the district treasurer in whose custody they shall remain until disposed of as authorized by sections 233.320 to 233.445; and such bonds after being so registered by the state auditor shall be eligible as good and lawful securities for any and all purposes that bonds issued under the provisions of sections 242.010 to 242.690, and sections 243.010 to 243.540, are made so eligible and by sections 108.240 to 108.300, and county commissions of this state may invest school funds or other trust funds that may be under their control in said bonds at their par value.

(RSMo 1939 § 8848)

Prior revisions: 1929 § 8188; 1919 § 10949



Section 233.395 Sale of bonds--payment--application of proceeds of bonds and special tax bills.

Sale of bonds--payment--application of proceeds of bonds and special tax bills.

233.395. 1. The commissioners of the special road district may sell any of said bonds, at public or private sale, for not less than ninety-five percent of their face value.

2. Such bonds shall be payable and collectible only out of moneys derived from such special tax bills and from the sale of such bonds, and interest that may accrue on funds so derived, while on deposit with any depositary, and the district treasurer shall hold in reserve, for payment of interest on such bonds, a sufficient amount of money so derived that may come into his hands in excess of the amount then necessary to pay all bonds and interest then past due, to pay all interest that will become payable before the next installment of such special tax becomes payable, and three percent of the principal amount of the bonds not then due, and the district treasurer shall, whenever any of said bonds or interest thereon become due, apply such money as may be in his custody and applicable thereto or that may thereafter come into his custody and be applicable thereto to payment of such bonds and interest as may be due and unpaid.

3. All money derived from such special tax bills, shall be used in paying said bonds and the interest thereon, except that money may be collected on such tax bills, in excess of the amount necessary to pay all bonds then past due, and such bonds and interest as will become payable before another installment of such special tax becomes payable may, less an amount equal to three percent of the principal amount of the bonds not then due, be used for other purposes as herein authorized.

4. The district treasurer shall, as such bonds are sold, deliver them to the purchaser thereof upon being ordered to do so by the commissioners and being paid the price therefor, and as such bonds are paid shall cancel them and deliver them to the clerk of the county commission.

5. All money derived from the sale of said bonds, except such portion thereof as is required to be reserved to meet interest payments, and all money collected on such special tax bills that may, as by this section authorized, be used for purposes other than the payment of such bonds and interest thereon, and all interest that may accrue on moneys so derived while deposited with any depositary and not required to be used in paying said bonds or interest thereon, shall be used, and warrants drawn on the treasurer therefor, for the following purposes only: To pay the cost and expense incurred by the special road district commissioners, as found by the county commission, in the preparation of such plans, specifications, estimate, map and profile, and said list of lands, and a reasonable attorney's fee, as found by the commission, for such petitioners, and to pay the cost of improving said public road or part of public road in accordance with plans and specifications so filed with the clerk of the county commission, and such working, administrative and incidental expenses, not otherwise provided by law, as may be incurred in making such improvement, and the balance, if any, shall be used in paying expenses of maintaining such improvement.

(RSMo 1939 § 8848)

Prior revisions: 1929 § 8188; 1919 § 10949



Section 233.400 Partial payments of special tax bills--correction of errors.

Partial payments of special tax bills--correction of errors.

233.400. 1. District treasurers and collectors may receive and receipt for partial payments of special tax bills they may have for collection, but not cancel any such tax bills until receiving full payment thereof.

2. Whenever the owner of any tract of land against which a special tax has been ordered desires to divide, or has divided, such tract into two or more tracts, the county commission shall, upon his application, make an apportionment of the special tax against the entire tract, against the tracts into which it is divided, and when special tax bills are thereafter issued, a separate bill shall issue, in accordance with such apportionment, against each of the tracts into which the tract is divided.

3. Special tax bills issued under sections 233.320 to 233.445 shall not be void by reason of errors therein, but shall be valid for such amount and to such extent as they should have been issued for, and the county clerk may at any time correct any error that may be found in any such special tax bills.

(RSMo 1939 § 8849)

Prior revisions: 1929 § 8189; 1919 § 10950



Section 233.405 Contracts for improvements.

Contracts for improvements.

233.405. 1. Whenever an order for improvement is made, the commissioners of the district shall, in the name of the district, enter into a written contract with the lowest and best bidder for making such improvement in compliance with such order. Such contract shall require that the work be completed within a certain time, and shall provide a penalty for each day beyond said time said work remains uncompleted, and said commissioners shall require said contractor to enter into a bond, to be approved by the commissioners, for the full performance of said contract, and payment for all labor and material used or employed in the performance of such contract.

2. Said special road district commissioners may advertise for bids for such contract in any manner they choose; and the contract shall in no case be let to any special road district commissioner, nor shall any special road district commissioner, directly or indirectly, have any pecuniary interest therein other than the performance of his official duties as herein required.

3. Said contract shall in no case provide for the payment of a sum in excess of the estimated cost of the work, as found by the commission, plus ten percent thereof, and shall not provide for payment of exceeding eighty percent of the value of the work actually performed and materials furnished until the entire improvement is completed.

4. As payments to the contractor become payable by the terms of the contract, the commissioners shall cause warrants to be drawn on the district treasurer therefor.

(RSMo 1939 § 8850)

Prior revisions: 1929 § 8190; 1919 § 10951



Section 233.410 Title of lands--how considered.

Title of lands--how considered.

233.410. If it shall appear that any land within the district so incorporated has been conveyed by mortgage or deed of trust, the mortgagor or owner of the equity of redemption, or if any land shall be owned by a minor, his conservator, or if any land shall have been conveyed or devised to a trustee to be held by him for the use or benefit of another for a number of years or during the life of such other, the trustee, or if any lands shall be held by any widow as a homestead or dower, then the widow and adult heirs, shall be deemed and held to be the owner of such land within the meaning of sections 233.320 to 233.445.

(RSMo 1939 § 8851, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 8191; 1919 § 10952



Section 233.415 State roads--cost of improving and upkeep--how paid.

State roads--cost of improving and upkeep--how paid.

233.415. Whenever any road or highway in said special road district shall be designated and approved by the state transportation department as a state road, then the state shall pay at least one-half of the expense of constructing or improving said state road, and the procedure for obtaining such state aid shall be the same as is now or may hereafter be provided by law for the obtaining of state aid in other road districts of the state.

(RSMo 1939 § 8853)

Prior revisions: 1929 § 8193; 1919 § 10954



Section 233.420 Compensation of collector, county clerk and commissioners of special road district.

Compensation of collector, county clerk and commissioners of special road district.

233.420. 1. Township or county collectors shall receive for collecting special tax bills authorized by sections 233.320 to 233.445 the same compensation as if collected as county taxes.

2. Clerks of county commissions shall receive, for issuing and attesting each special tax bill issued under sections 233.320 to 233.445, six cents; for recording an abstract or description of each such tax bill, five cents; for making the record of a special tax payable in installments, four cents for each tract of land against which such tax is assessed; for attesting special assessment bonds issued under sections 233.320 to 233.445 and registering the same, twenty cents for each bond; for any other service performed under sections 233.320 to 233.445, such compensation as may be fixed by law, and if not fixed by law, such as may be fixed by the county commission.

3. Commissioners of road district incorporated under sections 233.320 to 233.445 shall receive no compensation for their services, but shall be paid any and all expense they may incur in transacting business of the district, including reasonable attorney's fees.

(RSMo 1939 § 8854)

Prior revisions: 1929 § 8194; 1919 § 10955



Section 233.425 Dissolution of road district--petition--notice.

Dissolution of road district--petition--notice.

233.425. Whenever a petition, signed by the owners of a majority of the acres of land owned by residents of the county residing within the district organized under the provisions of sections 233.320 to 233.445, shall be filed with the county commission of any county in which such district is situated, setting forth the name of the district and the number of acres owned by each signer of such petition and the whole number of acres in such district, the county commission shall have power, if in its opinion the public good will be thereby advanced, to disincorporate such road district. No such road district shall be disincorporated until notice is published in at least one newspaper of general circulation in the county where the district is situated for four weeks successively prior to the hearing of such petition.

(RSMo 1939 § 8855, A.L. 1993 S.B. 194, A.L. 1994 H.B. 940)

Prior revisions: 1929 § 8195; 1919 § 10956

Effective 2-7-94



Section 233.430 Contracts not affected by disincorporation.

Contracts not affected by disincorporation.

233.430. No dissolution of such road district shall invalidate or affect any right accruing to such road district or to any person, or invalidate or affect any contract entered into or imposed on such road district; provided further, that nothing in sections 233.320 to 233.445 shall be construed to in any way interfere with the organization of special road districts now organized or being organized under the laws repealed by sections 233.320 to 233.445.

(RSMo 1939 § 8856)

Prior revisions: 1929 § 8196; 1919 § 10957



Section 233.435 Appointment of trustee.

Appointment of trustee.

233.435. Whenever the county commission shall dissolve any such road district, the said county commission shall appoint some competent person to act as trustee for the road district so dissolved, and such trustee, before entering upon the discharge of his duties, shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security to be approved by the county commission, to the use of such disincorporated road district, conditioned for the faithful discharge of his duty.

(RSMo 1939 § 8857)

Prior revisions: 1929 § 8197; 1919 § 10958



Section 233.440 Trustee, duties of.

Trustee, duties of.

233.440. The trustee shall have power to prosecute and defend to final judgment all suits instituted by or against the road district, collect all money due the same, liquidate all lawful demands against the same, and for that purpose shall sell any property belonging to such road district or so much thereof as may be necessary, and generally to do all acts requisite to bring to a speedy close all the affairs of the road district, and for that purpose, under the order and direction of the county commission, to exercise all the powers given by law to said road district.

(RSMo 1939 § 8858)

Prior revisions: 1929 § 8198; 1919 § 10959



Section 233.445 Final settlement of trustee.

Final settlement of trustee.

233.445. When the trustee shall have closed the affairs of the road district, and shall have paid all debts due by said road district, he shall pay over to the county treasurer all money remaining in his hands, and take receipt therefor, and deliver to the clerk of such county commission all books, papers, records and deeds belonging to the dissolved road district.

(RSMo 1939 § 8859)

Prior revisions: 1929 § 8199; 1919 § 10960



Section 233.450 Board of commissioners for special road district and county commissions for townships may issue bonds.

Board of commissioners for special road district and county commissions for townships may issue bonds.

233.450. The board of commissioners of any special road district organized and incorporated under the provisions of sections 233.010 to 233.165, for and on behalf of such district, and the county commissions of the several counties under township organization on behalf of any township in their respective counties, are hereby authorized to issue road bonds to an amount, including existing indebtedness, not exceeding five percent of the value of the taxable tangible property of such special road district or township, as the case may be, as shown by the last completed assessment for state and county purposes. Such bonds shall be issued in denominations of one hundred dollars, or some multiple thereof, to bear interest at not exceeding six percent per annum, payable semiannually and to become due and payable at such times as the board of commissioners or county commissions shall determine by order of record, not exceeding twenty years from date of issue.

(RSMo 1939 § 8609, A.L. 1945 p. 1499)

Prior revisions: 1929 § 7960; 1919 § 10747

CROSS REFERENCE:

Refunding of bonded indebtedness, procedure, 108.140 to 108.160



Section 233.455 Election to be held, when--levy and collection of tax, procedure--applicability of other laws.

Election to be held, when--levy and collection of tax, procedure--applicability of other laws.

233.455. 1. Whenever the board of commissioners of any special road district proposes to issue bonds for road purposes, they shall order the submission of the question to the voters and whenever twenty voters of any township shall file with the clerk of the county commission wherein the township is located a petition in writing asking that bonds for road purposes be issued for and on behalf of such township, it shall be the duty of the county commission to order the submission of the question to the voters.

2. The notice of election, in either case, shall state the amount of bonds to be issued.

3. The result of the submission of the question shall be entered upon the records of such county commission or the board of commissioners. If it shall appear that two-thirds of the voters voting on said question shall have voted in favor of the issuance of said bonds, the board of commissioners of the special road district, or the county commission, as the case may be, shall order and direct the execution of the bonds for and on behalf of such special road district or township, and shall provide for the levy and collection of a direct annual tax upon all the taxable property in said district or township sufficient to provide for the payment of the principal and interest of the bonds so authorized as they respectively become due.

4. It shall be the duty of the clerk of the board of commissioners on or before the first day of May in each year, or the state auditor immediately thereafter, in case the clerk of the board of commissioners should fail or neglect, on or before the first day of May of each year, so to do, to certify to the county commission of the county, or counties, wherein such road district is situated, the amount of money that will be required during the next succeeding year to pay interest falling due on bonds issued and the principal of bonds maturing during such year.

5. On receipt of such certificate it shall be the duty of the county commission, or commissions, at the time it makes the levy for state, county, school and other taxes, to, by order made, levy such a rate of taxation upon the taxable property in the road district, in such county or counties, as will raise the sum of money required for the purposes aforesaid. On such order being made it shall be the duty of the clerk of the county commission, or commissions, to extend such rate of taxation upon the tax books, against all of the taxable property in the district in such county or counties, and the same shall be collected by the collector of the revenue at the time and in the manner, and by the same means as state, county, school and other taxes are collected.

6. At the time the county commission is required to determine and levy the rate of taxation for state, county, school and other taxes, to determine, order and levy such a rate of taxation upon the taxable property in any township in such county as may have outstanding bonds issued under this section as will be sufficient to pay interest and principal falling due during the next succeeding year. It shall be the duty of the clerk of the county commission to extend upon the tax books of the county such rate of taxation upon and against all of the taxable property in such township, and when so extended the same shall be collected by the collector of the revenue at the time, in the manner, and by the means that state, county, school and other taxes are collected.

7. All the laws, rights and remedies of the state of Missouri for the collection of state, county, school and other taxes, shall be applicable to the collection of taxes herein authorized to be collected.

(RSMo 1939 § 8610, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7961; 1919 § 10748



Section 233.460 Form of ballot.

Form of ballot.

233.460. The question shall be submitted in substantially the following form:

Shall the ....... special road district of ...... (Name district or township) of ...... county issue road bonds in the amount of ...... dollars?

(RSMo 1939 § 8611, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 7962; 1919 § 10749



Section 233.465 Bonds to be sold, when--how.

Bonds to be sold, when--how.

233.465. The board of commissioners on behalf of the special road districts, and the county commission on behalf of the townships, shall sell said bonds to the best advantage and the proceeds shall be paid over to the treasurer of the district or the county or township, as the case may be, and be by him disbursed, on the order of the board of commissioners or county commission, in payment of the cost of holding said election and in paying the cost of constructing or improving roads in such districts or townships, including bridges and culverts.

(RSMo 1939 § 8612)

Prior revisions: 1929 § 7963; 1919 § 10750



Section 233.470 Certain sections not to apply, when.

Certain sections not to apply, when.

233.470. Sections 233.450 to 233.465 shall not apply to any township, the whole or any part of which is included in a special road district that has issued bonds, the whole or any part of which are outstanding and unpaid; nor shall said sections apply to any special road district which includes the whole or any part of any township which has issued bonds for road purposes, the whole or any part of which bonds are outstanding and unpaid, nor shall said sections apply to any special road district which includes the whole or any part of the territory of any other special road district which has incurred an indebtedness evidenced by an issue of bonds, the whole or any part of which are outstanding and unpaid.

(RSMo 1939 § 8613)

Prior revisions: 1929 § 7964; 1919 § 10751



Section 233.500 Establishment authorized--boundaries of subdistrict.

Establishment authorized--boundaries of subdistrict.

233.500. 1. Within the boundaries of any special road district established under the provisions of section 233.015, 233.170 or 233.320, or in an area within a county which is not included in any special road district, the county commission may create a special road subdistrict in the manner prescribed in sections 233.500 to 233.520. Any such subdistrict established shall be a body corporate and possess the usual powers of a public corporation for public purposes, and shall be known as "........... Special Road Subdistrict of .......... County" and in that name shall be capable of suing and being sued, of holding such real estate and personal property as may at any time be either donated to or purchased by it in accordance with the provisions of sections 233.500 to 233.520, and of contracting and being contracted with as provided in sections 233.500 to 233.520.

2. Special road subdistricts so organized shall consist of a public road of one mile or more in length and the adjacent lands one-fourth of a mile or more on either side of such public road, including adjacent roads one-fourth of a mile or more from the public road, and any such special road subdistrict shall have an assessed valuation of at least one million dollars, according to the last available report of the state tax commission.

(L. 1990 S.B. 479 & 649 § 1)

Effective 5-30-90



Section 233.503 Creation of, procedures--petition, objections, county commission to hold meeting--order incorporating, when issued, effect.

Creation of, procedures--petition, objections, county commission to hold meeting--order incorporating, when issued, effect.

233.503. 1. Whenever a petition, signed by the majority of the owners of land within the subdistrict proposed to be organized, and setting forth the proposed name of the subdistrict, and giving the boundaries thereof and the number of signers and the names of other owners of land residing within such boundaries so far as known, and praying for the organization of a special road subdistrict in accordance with sections 233.500 to 233.520, shall be filed in the office of the clerk of the county commission thirty days before any meeting of the county commission, the clerk shall give notice by at least three publications in some weekly newspaper of general circulation in the county, and by at least five handbills put up at public places within the subdistrict, of the presentation of such petition, and of the date of such meeting of the county commission at which the same may be heard. Such notices shall contain the names of at least three signers of the petition and set out the boundaries of the proposed subdistrict, and shall notify all resident owners of land in the proposed subdistrict, who may desire to oppose the formation thereof to appear at such meeting of the county commission and file their written remonstrance thereto.

2. All resident landowners owning land within the proposed subdistrict may join in one remonstrance, or each such owner may file his separate remonstrance, and each remonstrance shall be in writing and shall state specifically and separately the objection or objections of the remonstrators to the formation of such proposed road subdistrict, and shall be filed with the clerk of the county commission on or before such meeting of the county commission.

3. At such meeting of the county commission, the county commission shall hear such petition and remonstrance, and may make any change in the boundaries of such proposed subdistrict as the public good may require and make necessary, and if after such changes are made it shall appear to the county commission that such petition is signed or in writing consented to by a majority of all the landowners residing within the subdistrict as so changed, the county commission shall make an order incorporating such special road subdistrict, and such order shall set out the boundaries of such subdistrict as established.

4. If no remonstrance shall have been filed, or all remonstrances filed are overruled by the county commission, the commission shall determine whether such petition has been signed by a majority of the owners of land within the subdistrict, and if so, shall make an order incorporating the subdistrict with the boundaries given in the petition, or such boundaries as may be set forth in an amended petition signed by a majority of the owners of land within the subdistrict affected by the amended petition. Such amended petition may be filed at any time before the making of the order establishing a special road subdistrict, but the boundaries proposed for the subdistrict shall not be so changed as to embrace any land not included in the notice given by the clerk unless the owner thereof shall in writing consent thereto, or shall appear at the hearing, and is notified in an open meeting of the county commission of such fact and given an opportunity to file or join in a remonstrance.

5. Whenever an order is so made incorporating a special road subdistrict, such subdistrict shall thereupon become, by the name mentioned in such order, a political subdivision of the state for governmental purposes with all the powers mentioned in sections 233.500 to 233.520.

(L. 1990 S.B. 479 & 649 § 2)

Effective 5-30-90



Section 233.505 Commissioners, appointment of, terms--requirements--vacancies.

Commissioners, appointment of, terms--requirements--vacancies.

233.505. 1. At the meeting of the county commission in which such order is made, or at any subsequent meeting thereafter, the county commission shall appoint three special road subdistrict commissioners, who shall be voters of the subdistrict who shall hold their office until the second Tuesday in April thereafter. The voters of the subdistrict, at an hour and place to be fixed by the commissioners, shall elect three special road subdistrict commissioners, one of whom shall serve one year, one for two years, and one for three years, and on municipal election days each year thereafter they shall elect a special road subdistrict commissioner to take the place of the one whose term is about to expire, who shall serve for three years.

2. No person shall be elected or appointed as a commissioner who is not a voter of the subdistrict. Any vacancy caused by resignation, death, removal from the subdistrict of a special road subdistrict commissioner or sale of all land owned by him in the subdistrict shall be filled for the unexpired term by appointment by the remaining special road subdistrict commissioners of the subdistrict. All special road subdistrict commissioners shall qualify by taking, subscribing and filing with the county clerk the oath prescribed by the constitution of this state, and that they will faithfully, honestly and impartially discharge their duties as commissioners according to law.

3. If for any reason the board of commissioners shall fail to call an annual election to fill a vacancy or vacancies caused by the expiration of the term of any one or more of the special road subdistrict commissioners, then the county commission is hereby authorized and required to call an election to fill such vacancy.

(L. 1990 S.B. 479 & 649 § 3)

Effective 5-30-90



Section 233.507 Officers, election of, duties--meetings, conduct of.

Officers, election of, duties--meetings, conduct of.

233.507. 1. The commissioners so appointed and qualified shall meet at such a time and place within such subdistrict as may be fixed by the county commission at the time of appointing them, or as they may in writing agree upon, and shall organize by electing one of their number president, another vice president and another secretary, except that by a unanimous vote of the commissioners, a person not a member of such board may be chosen secretary.

2. Meetings of the special road subdistrict commissioners shall be held thereafter at such time and place as they may agree upon in writing, or the president or vice president may order. The treasurer of the board shall be the county treasurer, and he shall be responsible on his bond for the faithful keeping of all moneys deposited with him by reason of sections 233.500 to 233.520. The president of the board shall preside at all meetings thereof. He shall sign the minutes and records of the board, and all warrants that may be drawn upon the treasury for the payment of any money out of the treasury on account of the funds belonging to such subdistrict, and exercise a general supervising control over the work of such commissioners, and may do all the acts and things that the board may empower him to do, and such others as may be authorized by sections 233.500 to 233.520. During absence of the president from the county, or from any meeting of the board, the vice president shall perform the duties herein conferred upon the president.

3. The secretary shall carefully keep a true record of all warrants drawn on the treasurer and all written contracts that may be entered into on behalf of the subdistrict, shall attest such warrants and the execution of such contracts, keep minutes of meetings of the board, and perform such other duties as the law may require. All money paid to the county treasurer and placed to the credit of the subdistrict shall be paid out only on warrants signed by the president or vice president and attested by the secretary, except as may be otherwise authorized by law.

(L. 1990 S.B. 479 & 649 § 4)

Effective 5-30-90



Section 233.510 Tax for support of subdistrict, authorized--four-sevenths vote required--levy and collection of, procedure.

Tax for support of subdistrict, authorized--four-sevenths vote required--levy and collection of, procedure.

233.510. 1. The commissioners of any special road subdistrict may levy, if four-sevenths of the voters of the subdistrict voting thereon approve, a tax on all taxable property in the subdistrict, the proceeds of which to be used for the support of the subdistrict, including the payment of bonds issued under section 233.513. The proposition to levy the tax authorized by this section may be submitted by the commissioners at the next annual election of the members of the commission or at any regularly scheduled primary or general election or at a special election called for the purpose. A separate ballot containing the question shall read as follows:

Shall the commissioners of the ................ Special Road Subdistrict be authorized to levy a tax of ................. cents on the one hundred dollars assessed valuation to provide funds for the support of the subdistrict?

â ã FOR THE PROPOSITION

â ã AGAINST THE PROPOSITION

(Place an X in the square opposite the one for which you wish to vote.) If four-sevenths of the qualified voters casting votes thereon be in favor of the question, the commissioners shall levy a tax in accordance with the provisions of this section, but if four-sevenths of the voters casting votes thereon do not vote in favor of the levy authorized by this section, no such tax shall be levied.

2. Any tax authorized pursuant to the provisions of this section shall be levied and collected as provided by law for the levy and collection of taxes for special road districts. Taxes authorized pursuant to this section shall be deposited with the county treasurer, who shall disburse the moneys only to the president or vice president of the subdistrict upon warrants signed by such officer and attested by the secretary of the subdistrict.

(L. 1990 S.B. 479 & 649 § 5)

Effective 5-30-90



Section 233.513 Bonds, road and bridge, authorized--procedures--special tax bills, purpose--sale of bonds, requirements.

Bonds, road and bridge, authorized--procedures--special tax bills, purpose--sale of bonds, requirements.

233.513. 1. The commissioners of such subdistricts so incorporated shall have power to issue road and bridge bonds for and on behalf of their respective subdistricts, payable out of funds derived from taxation of all property taxable therein to an amount including existing indebtedness payable out of funds so derived not exceeding five percent of the assessed valuation of such property to be ascertained by the assessment next before the last assessment for state and county purposes. Such bonds shall be issued in denominations of one hundred dollars, or some multiple thereof, and the provisions of section 108.180 to the contrary notwithstanding, such bonds may bear interest at a rate determined by the special road subdistrict commissioners, payable semiannually, and to become due in not exceeding twenty years after the date of the bonds. Whenever the board of commissioners of any such special road subdistrict propose to issue such bonds, they shall submit the question to the voters in the subdistrict.

2. The notice of election shall state the amount of bonds to be issued.

3. The question shall be submitted substantially in the following form:

Shall the ................. Special Road Subdistrict of ......... County issue road and bridge bonds in the amount of ........... dollars?

â ã YES â ã NO .

4. The result of the submission of the question shall be entered upon the records of the subdistrict. If it shall appear that four-sevenths of the voters voting on the question shall have voted in favor of the issue of the bonds, the commissioners shall order and direct the execution of the bonds for and on behalf of such subdistrict.

5. The board of commissioners shall not sell such bonds for less than ninety-five percent of the par value thereof, and the proceeds shall be paid over to the county treasurer, and disbursed on warrants drawn by the president or vice president of the board of commissioners and attested by the secretary. The proceeds of the sale of such bonds shall be used for the purpose only of paying the cost of holding such election, and constructing, repairing and maintaining bridges and culverts within the subdistrict, paving and surfacing of new roads within the subdistrict, and working, repairing, maintaining and dragging public roads within the subdistrict.

6. Such bonds shall be payable and collectible only out of moneys derived from special tax bills and from the sale of such bonds, and interest that may accrue on funds so derived while on deposit with any county depositary, and the county treasurer shall hold in reserve, for payment of interest on such bonds, a sufficient amount of the money so derived that may come into his hands in excess of the amount then necessary to pay all bonds and interest then past due, to pay all interest that will become payable before the next installment of such special tax becomes payable, and three percent of the principal amount of the bonds not then due, and the county treasurer shall, whenever any of the bonds or interest thereon become due, apply such money as may be in his custody and applicable thereto, or that may thereafter come into his custody and be applicable thereto, to payment of such bonds and interest as may be due and unpaid.

7. All money derived from special tax bills shall be used in paying the bonds and the interest thereon, except that the money that may be collected on such tax bills in excess of the amount necessary to pay all bonds then past due and such bonds and interest as will become payable before another installment of such special tax becomes payable may, less an amount equal to three percent of the principal amount of the bonds not then due, be used for other purposes as herein authorized.

8. The county treasurer shall, as such bonds are sold, deliver them to the purchaser thereof upon being ordered to do so by the commissioners, and being paid the price therefor, and as such bonds are paid shall cancel them and deliver them to the clerk of the county commission.

9. All money derived from the sale of such bonds, except such portion thereof as is required to be reserved to meet interest payments, and all money collected on special tax bills, and all interest that may accrue on moneys so derived while deposited with any county depositary and not required to be used in paying such bonds or interest thereon, shall be used, and warrants drawn on the treasurer therefor, for the following purposes only: To pay the cost and expenses incurred by the special road subdistrict commissioners, as found by the county commission, in the preparation of such plans, specifications, estimate, map and profile, and such list of lands, and a reasonable attorneys fee, as found by the county commission, for such petitioners, and to pay the cost of improving such public road or part of a public road in accordance with the plans and specifications so filed with the clerk of the county commission, and such working, administrative and incidental expenses, not otherwise provided by law, as may be incurred in making such improvements, and the balance, if any, shall be used in paying the expense of maintaining such improvement.

(L. 1990 S.B. 479 & 649 § 6)

Effective 5-30-90



Section 233.515 Contracts for road improvements, procedures--commissioners to take bids, requirements.

Contracts for road improvements, procedures--commissioners to take bids, requirements.

233.515. 1. Whenever an order for improvement is made, the special road subdistrict commissioners of the subdistrict shall, in the name of the subdistrict, enter into a written contract with the lowest and best bidder, in the same manner as the letting of public works contracts by the department of transportation, for making such improvement in compliance with such order. Such contract shall require that the work be completed within a certain time, and shall provide a penalty for each day beyond the time the work remains uncompleted, and the commissioners shall require the contractor to enter into a bond, to be approved by the commissioners, for the full performance of the contract, and payment for all labor and material used or employed in the performance of such contract.

2. The special road subdistrict commissioners shall advertise and let bids in the same manner as the letting of public works contracts by the department of transportation, and the contract shall in no case be let to any special road subdistrict commissioner, nor shall any special road subdistrict commissioner, directly or indirectly, have any pecuniary interest in the contract other than the performance of his official duties as required by sections 233.500 to 233.520.

3. The contract shall in no case provide for the payment of a sum in excess of the estimated cost of the work, as found by the county commission, plus ten percent, and shall not provide for payment of over eighty percent of the value of the work actually performed and materials furnished until the entire improvement is completed.

4. As payments to the contractor become payable by the terms of the contract, the commissioners shall cause warrants to be drawn on the county treasurer for such payments.

(L. 1990 S.B. 479 & 649 § 7)

Effective 5-30-90



Section 233.520 Disincorporation, petition required, contents--county commission to appoint trustee, when--powers of trustee.

Disincorporation, petition required, contents--county commission to appoint trustee, when--powers of trustee.

233.520. 1. Whenever a petition, signed by a majority of the owners of land within a special road subdistrict organized under the provisions of sections 233.500 to 233.520 shall be filed with the county commission of any county in which the subdistrict is situated, setting forth the name of the subdistrict and the number of signers of such petition and the total number of landowners in the subdistrict, the county commission shall have power, if in its opinion the public good will be thereby advanced, to disincorporate such special road subdistrict. No such special road subdistrict shall be disincorporated until notice is published in a newspaper of general circulation in the county where the subdistrict is situated for four successive weeks prior to the hearing of the petition.

2. No dissolution of such special road subdistrict shall invalidate or affect any right accruing to such special road subdistrict or to any person, or invalidate or affect any contract entered into or imposed on such special road subdistrict.

3. Whenever the county commission shall dissolve any such special road subdistrict, the county commission shall appoint some competent person to act as trustee for the special road subdistrict so dissolved, and such trustee, before entering upon the discharge of his duties, shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security to be approved by the county commission, to the use of such disincorporated special road subdistrict, conditioned for the faithful discharge of his duty.

4. The trustee shall have power to prosecute and defend to final judgment all suits instituted by or against the special road subdistrict, collect all moneys due the same, liquidate all lawful demands against the same, and for that purpose shall sell any property belonging to such special road subdistrict, or so much thereof as may be necessary, and generally to do all acts requisite to bring to a speedy close all the affairs of the special road subdistrict, and for that purpose, under the order and direction of the county commission, to exercise all the powers given by law to the special road subdistrict.

5. When the trustee shall have closed the affairs of the special road subdistrict, and shall have paid all debts due by the special road subdistrict, he shall pay over to the county treasurer all money remaining in his hands, and take receipt therefor, and deliver to the clerk of such county commission all books, papers, records and deeds belonging to the dissolved special road subdistrict.

(L. 1990 S.B. 479 & 649 § 8)

Effective 5-30-90






Chapter 234 Bridges

Section 234.010 County commission to determine what bridges to be built.

County commission to determine what bridges to be built.

234.010. Each county commission shall determine what bridges shall be built and maintained at the expense of the county and what by the road districts; provided, that no road district shall be compelled to build a bridge which costs fifty dollars or more.

(RSMo 1939 § 8534)

Prior revisions: 1929 § 7898; 1919 § 10686; 1909 § 10486

CROSS REFERENCES:

Bridges in special road districts, how built, 233.115

Bridges in township organization counties, how built, 231.220, 231.230

Bridges required by drainage district, how built, enlarged, and maintained, 242.350, 243.200



Section 234.020 County engineer to supervise certain construction.

County engineer to supervise certain construction.

234.020. The construction of all masonry or concrete culverts and bridges, and of all other bridges costing over fifty dollars, shall be under the supervision of the county highway engineer.

(RSMo 1939 § 8535)

Prior revisions: 1929 § 7899; 1919 § 10687; 1909 § 10487



Section 234.030 Damaged bridges, how repaired.

Damaged bridges, how repaired.

234.030. Whenever the highway engineer of any county is notified by any road overseer, or other reputable person, that any county bridge has been badly damaged by recent floods, or is otherwise in imminent danger of falling in, or is dangerous in any manner to public travel, said highway engineer, with the consent of one or more of the county commissioners, may contract with some bridge contractor, or other competent person, and have said bridge repaired forthwith, and the county commission, at the next term thereof, shall allow a reasonable compensation for such repair, not to exceed the reasonable cost thereof, plus ten percent.

(RSMo 1939 § 8552)

Prior revisions: 1929 § 7908; 1919 § 10696; 1909 § 10501



Section 234.040 Road districts to repair bridges, when.

Road districts to repair bridges, when.

234.040. The county commission may order any bridge built by the county to be attached to a road district, for the purpose of being kept in repair by such road district; but when the repairs necessary at one time shall exceed in value fifty dollars, the same shall not be required to be done by such road district.

(RSMo 1939 § 8536)

Prior revisions: 1929 § 7900; 1919 § 10688; 1909 § 10488



Section 234.050 Toll bridges, how controlled.

Toll bridges, how controlled.

234.050. The control and management of any toll bridge or toll road which may have been constructed originally by any corporation, partnership or person, whether chartered under the general laws or organized under special act, whose charter has expired or may hereafter expire, is hereby passed to and vested in the county commission of the county or counties in which such bridge or road may be situated.

(RSMo 1939 § 8537)

Prior revisions: 1929 § 7901; 1919 § 10689; 1909 § 10494



Section 234.060 Taxpayers may petition for bridge, when.

Taxpayers may petition for bridge, when.

234.060. Whenever twelve resident taxpayers in any township or townships petition the county commission for a bridge upon any public road in such township or townships, giving the name of the stream and the locality of the contemplated bridge, and the citizens of the township or townships raise one-half the estimated cost of such bridge and deposit such amount with the county treasurer and certify the fact to the county commission, the commission shall immediately make an appropriation for the other half; provided, sufficient funds are on hand in the county treasury or will be available out of the taxes collected for such year and not previously set apart for other purposes.

(RSMo 1939 § 8538)

Prior revisions: 1929 § 7902; 1919 § 10690; 1909 § 10497



Section 234.070 Construction of bridge in adjoining county.

Construction of bridge in adjoining county.

234.070. Whenever the county commission of any county, upon investigation, shall be satisfied that the citizens of said county will be benefitted by the construction of a bridge in an adjoining county and within one mile of the boundary line dividing said counties, the aforesaid county commission may unite with the county commission of said adjoining county in causing said bridge to be built and may contribute to the expense of building said bridge in any sum not to exceed one-half the cost of such bridge, and may make an appropriation for the payment of same.

(RSMo 1939 § 8540)

Prior revisions: 1929 § 7904; 1919 § 10692



Section 234.080 Bridge across stream uniting two counties, how paid for.

Bridge across stream uniting two counties, how paid for.

234.080. 1. If a bridge be necessary over any watercourse which divides one county from another, the county commissions of such counties may unite in the building of said bridge and the expenses shall be borne by such counties in such proportion as may be agreed upon by the county commissions of said counties; provided, that the county commission of any other county of this state and the authorities of any municipal corporation, township, road district or other political subdivision of the state having jurisdiction of the construction and maintenance of public roads, which may deem the construction of such a bridge a benefit, may contribute to the cost of such bridge.

2. The plans and specifications for such bridge shall be prepared, the contract let and the construction of said bridge shall be supervised by the county highway engineers of the counties so uniting, or either of them, or otherwise, as the county commissions of said counties may agree.

(RSMo 1939 § 8539)

Prior revisions: 1929 § 7903; 1919 § 10691; 1909 § 10498



Section 234.090 Bridges across state line--payment of expenses.

Bridges across state line--payment of expenses.

234.090. 1. If a bridge or bridges be necessary over any river, stream or watercourse forming the boundary line or part of the boundary line between the state of Missouri and any adjoining state or states, the county commissions of the counties of this state bordering on such river, stream or watercourse may unite with such adjoining state or the proper authorities of any county in such adjoining state for building such bridge or bridges and the expense thereof shall be defrayed by such county of this state and the adjoining state or county therein in such proportion as may be agreed upon.

2. The plans and specifications for such bridge or bridges shall be prepared and the contract let and construction supervised by some competent person who may be agreed upon by the respective interested authorities; provided, that private subscriptions may be received by the county commissions of such counties in this state to defray in part or in whole the expenses of building such bridge or bridges; provided further, that for the purpose of defraying the expenses of building such bridge or bridges, or to create a fund with which to build any such bridge in the future, it shall be the duty of the county commission in such county in this state, upon a petition signed by a majority of the taxpaying citizens of any township in which such bridge is located or is to be located, to levy on the taxable property in such township the full amount of the special road and bridge tax authorized by the first sentence of the first paragraph of section 12, article X of the Constitution of Missouri, and use the same solely for the purpose of defraying the expense of building such bridge or bridges or creating a fund for the future building thereof, and such fund, when inaugurated, shall be perpetuated until such bridge or bridges are built and the cost thereof is defrayed.

3. The county commission may appropriate moneys from the road and bridge fund of the county to pay the cost or part of the cost of building such bridges.

(RSMo 1939 § 8541, A.L. 1945 p. 1481)

Prior revisions: 1929 § 7905; 1919 § 10693

CROSS REFERENCE:

Certain bridges to be part of state highway system, when, 227.080



Section 234.100 Cities and counties may contract for free public highways over bridges, procedure.

Cities and counties may contract for free public highways over bridges, procedure.

234.100. Any city organized under general law, or under special charter, or under section 19 of article VI of the constitution of this state, and adjoining a navigable stream and separated by such stream from a county of this state adjoining said stream opposite said city, and the county commission of any such county, may unite in purchasing, for a free public highway for travel between such city and such county by wagons, vehicles, footmen and animals right-of-way over any bridge or bridges crossing such stream and connecting such city and such county and being maintained and used as a toll bridge for wagons, vehicles, footmen, passengers and animals, and for other purposes, or in contracting with any holder of a franchise; for construction of a proposed bridge across such stream and to connect such city and such county, and for maintenance of such bridge as a toll bridge for wagons, vehicles, foot passengers and animals, and for other purposes, for the purchase, upon completion of such proposed bridge, of right-of-way thereon for a free public highway for travel between such city and such county by wagons, vehicles, footmen and animals; the cost of any right-of-way so purchased or contracted for to be defrayed by such city and such county, each paying such portion thereof as may be agreed upon between such city and such county commission; and whenever the owner of any such bridge shall in writing propose to sell such a right-of-way over such bridge, or the holder of any such franchise shall propose to contract with any such city and county for the sale, upon completion of the proposed bridge, of such a right-of-way thereon, said county commission shall appoint a commission, composed of the county surveyor or highway engineer, and two owners of real estate in the county, who shall confer with the mayor or other chief officer of such city and the owner of such bridge or the holder of such franchise, and ascertain and report to the county commission the price for which such right-of-way can be purchased or contracted for, and whether such price is reasonable, and the portion of such price that such city proposes to pay; which report shall be filed with such county commission, and if such price is for right-of-way over such a proposed bridge, such committee shall procure and file with such report a copy of the plans for such proposed bridge.

(RSMo 1939 § 8553, A.L. 1945 p. 1481)

Prior revisions: 1929 § 7909; 1919 § 10697



Section 234.110 Counties may issue bonds.

Counties may issue bonds.

234.110. After filing of such report as provided in section 234.100 the county commission, with such city or the proper authorities thereof, may make, or cause to be made, a contract for the purchase of such right-of-way and such counties may issue bonds for such purpose, as authorized by the general law governing the issuance of bonds by counties.

(RSMo 1939 § 8554, A.L. 1945 p. 1477)

Prior revisions: 1929 § 7910; 1919 § 10698



Section 234.120 Authorizing payment of bonds by special assessment--procedure.

Authorizing payment of bonds by special assessment--procedure.

234.120. 1. If such city shall contain two hundred thousand or more inhabitants and the price for such right-of-way shall be reasonable, and such city, through its proper authorities shall propose to pay as much as one-half of the cost of such right-of-way, and bonds of such county for payment of the remainder of such cost would, if issued, increase the indebtedness of such county to exceed the constitutional limit, or if an election shall be held in such county pursuant to the general law governing elections on the issuance of bonds by counties, and less than the constitutionally required percentage of the voters at such election vote for increase of indebtedness; or if the owners of a majority of acres of the land in such county and within two miles of such bridge, or the proposed site thereof if not then constructed, shall petition the county commission of such county, praying that bonds payable by special assessments be issued to provide funds for use in purchasing such right-of-way and paying any and all expenses preliminary to and incidental to issuance and sale of such bonds; the county commission, if it finds that such petition was signed by owners of a majority of the land in the county and within two miles of such bridge or such proposed site, which finding shall thereafter be conclusive evidence of such fact, shall appoint three commissioners, each of whom shall be a resident of and an owner of land in the county. If any commissioner so appointed shall fail or refuse to qualify as such commissioner, or to properly perform his duties as such, the county commission shall appoint another.

2. Such commissioners shall qualify within ten days after being appointed, by taking, subscribing and filing with the county clerk of the county the oath prescribed by the constitution, and that they will faithfully, honestly and impartially discharge their duties as such commissioners according to law.

3. After so qualifying, such commissioners shall prepare, or cause to be prepared, a map of territory embracing all lands in this state and on the side of the stream adjoined by the county and within ten miles of the location or proposed location of such bridge and the commissioners shall prepare, or cause to be prepared, a list of all the lands, and shall fix a fair and impartial valuation on each tract of such lands independent of the buildings thereon, and indicate on such list the valuation so fixed upon each tract of such land, and what tracts lie within two miles of the location or proposed location of such bridge and what at a greater distance than two miles and not more than four miles, and what more than four miles and not over seven miles, and what over seven miles and within ten miles thereof. Each tract of land of forty acres, according to a government survey, and each of the smallest subdivisions of land that has been lawfully platted and each separate tract of less than forty acres shall, for the purpose of this section, be regarded as within two miles of such location or proposed location if the major portion thereof is so, and more than two miles and not over four miles from such location or proposed location if the major portion thereof is so, and more than four miles and not over seven miles if the major portion thereof is so, and over seven miles and within ten miles therefrom if the major portion thereof is so. If such lands lie in two or more counties, the commissioners shall indicate in such list what lands lie in each of the counties.

4. The word "lands", as used in this section, shall be construed as meaning both lands and lots, and without regard to whether they are within any incorporated city, town or village.

5. If the commissioners cannot agree upon the valuation to be fixed upon any tract of such lands, they shall arrive at the value thereof by adding together the valuation placed thereon independent of the buildings thereon by each of them, and dividing the total thereof by three. The commissioners, upon completion of such list of lands shall annex a certificate thereto that they believe the same to be correct; and they shall file such a list of lands, with such certificate annexed thereto, with the county clerk of the county in which they were appointed, who shall thereupon give notice, in each county including any of such lands, by at least two publications in a weekly newspaper published therein, that the commissioners have so filed the list of lands, and setting forth therein the boundaries embracing all of such lands, and stating therein that all lands within such boundaries shall be subject to assessment to pay special assessment bonds, and such notice shall state a day not less than two weeks later than the date of the first publication of such notice, upon which the county commission will be in session and will consider objections and exceptions to such list of lands and the valuation therein indicated. Such notice shall state that all persons owning or interested in land within the boundaries may file written objections and exceptions to the list of lands and valuations, with the county clerk, at any time previous to such day, and be heard thereon on such day.

6. Should such county commission fail for any cause to be in session on the day stated in such notice, the county clerk shall give a new notice appointing some other day for consideration of such objections and exceptions. Such objections and exceptions shall be in writing and signed by or for the party offering the same, and shall describe the land owned or in which the party offering the same is interested, and shall specifically state the objections of such party to the list of lands or to valuations therein indicated, and shall be filed with the county clerk before the day stated in such notice for the consideration thereof. The county commission on such day, or as soon thereafter as the business of the county commission will permit, shall consider the list, and the objections and exceptions thereto that may be so filed, and hear any evidence offered in support thereof or contrary thereto. Such hearing may be continued from time to time as the ends of justice may require. After consideration of all such objections and exceptions, if any, and hearing such evidence as may be so offered, the county commission shall make any alterations and corrections of such list of lands, and of the valuation fixed by said commissioners of any of the lands, or fix such valuation on the lands as it may deem proper, and shall thereupon approve such list of lands, and order the clerk of the county commission to annex to the list of lands a certificate of such approval; and the county commission shall make an order stating and allowing reasonable compensation for the commissioners, and the expense incurred by them, including engineer and attorney fees, in preparing or causing to be prepared the map and list of lands, which compensation shall not exceed five dollars per day for each commissioner, and the county commission shall thereafter enter into a contract, or cause a contract to be entered into in conjunction with such city, for the purchase of such right-of-way and for the payment of the portion of the purchase price payable by the county, with such bonds, or out of funds to be derived from the sale of such bonds, and by such means only; and such commission shall thereafter issue such bonds for the amount payable by the county of such purchase price, plus the amount of such compensation and expense, and any and all expenses incidental to the issuance and sale of such bonds, and such additional amount as will cover the discount at which such bonds may be sold and pay interest on such bonds until the first assessment to pay such bonds shall become payable.

7. Such bonds shall be issued in denominations of not less than one hundred dollars each, and bear interest from their date at a rate not exceeding the rate per annum permitted by law, payable on the first days of April and October after such date until all of the bonds shall be paid. The principal shall become due and payable in installments, which need not be equal, and shall be such that the first thereof shall become payable on the first interest-paying day after the first of such special assessments shall become payable and one each year thereafter, but so as all installments shall become payable within twenty years and the last thereof not less than eighteen years after the date of the bonds. Both principal and interest shall be payable at some convenient banking house or trust company's office to be named in the bonds.

8. The bonds shall be signed by the presiding commissioner of the county commission and attested by the county clerk, and the clerk shall register them in a suitable book for that purpose. After being so registered, they shall be presented to the state auditor for registration, who shall register them as bonds mentioned in section 108.260 are required by law to be registered, and the provisions of such law as amended shall be applicable to special assessment bonds issued pursuant to this law the same as to bonds mentioned in such law as amended. Such bonds, after being so registered by the state auditor, shall be deposited with the treasurer of the county, in whose custody they shall remain until disposed of as authorized by this section.

9. The county commission may sell the bonds, or any of them, at public or at private sale, for not less than ninety-five percent of their face value or may use such bonds, or any portion of them, at not less than ninety-five percent of their face value in paying for such right-of-way. Such bonds, and the interest thereon, shall be payable and collectible only out of moneys derived from special assessments against the lands and from money derived from the sale of such bonds and interest that may accrue on funds so derived while on deposit with any depositary.

10. The county commission, either before or after issuance of such bonds, may have an adjudication of their validity, by the circuit court of the county, by filing a petition therefor with the circuit clerk of the county, setting forth therein the boundaries embracing all of the lands and stating what counties include such lands. The circuit clerk, when such petition shall have been so filed, shall cause notice to be published in four successive issues of a weekly newspaper, in each of the counties, stating therein such boundaries, and that all persons owning or interested in lands within such boundaries are thereby summoned to appear before the circuit court on the first day of the term thereof in such notice named and show any reason there may be why such bonds should not be adjudged valid or cannot be paid by special assessments against the lands. The notice shall also state the term of the circuit court, which shall be the first term fifteen or more days after the last publication of such notice, at which such parties are required to appear, and the first day thereof. The circuit court shall consider any and all reasons that may be submitted on or before the first day of the term why such bonds should not be adjudged valid or cannot be paid by special assessments against the lands and any evidence offered in support thereof or against the same; and unless the contrary shall be shown and proven to the satisfaction of the court, shall adjudge the bonds valid, and that the lands shall be subject to special assessments to pay same.

11. After issuance of such bonds, the county clerk of the county issuing them shall prepare a list of such lands and of the valuations thereof for special assessment purposes and therein give to all lands within two miles of the location or proposed location of such bridge the valuations indicated by the list approved by the county commission, and to lands a greater distance than two miles and not more than four miles from such location or proposed location, seventy-five percent of the valuations so indicated therefor, and lands more than four miles and not over seven miles, fifty percent of the valuations so indicated, and lands over seven miles from and within ten miles of such location or proposed location, twenty-five percent of the valuations thereof so indicated.

12. If the list includes land in more than one county, the county clerk shall prepare for and supply the county clerk of each other county embracing any of the land a list of such lands as are in the county of each and the valuations thereof as so given in the list so prepared for special assessment purposes, and shall certify to each of them as special assessments are ordered the rate at which the lands are assessed and are to be charged in the tax books to be prepared.

13. The county commission shall each year order a special assessment against the lands of such percent of the valuations thereof as so given in such list for special assessment purposes as shall suffice to pay such of the bonds, and such interest as shall become payable before the next assessment thereafter shall become payable. The county clerk of each county embracing any of such lands shall charge such assessments on his tax books against the lands subject thereto, and when so charged such assessments shall constitute a lien upon the lands charged therewith for the amount thereof and all interest and penalties that may accrue thereon and all cost in collecting the same, including attorney fees to be taxed as cost in the action to enforce payment, which lien shall be paramount to all other liens except of the state for state, county, school and road taxes, and such assessments shall become due and payable and be subject to penalties and interest at the same rate when in default as such taxes; and suits to foreclose the lien of such assessment may be instituted and enforced in the same manner as for such taxes; and county collectors shall receive and receipt for such assessments as are charged on their tax books, and interest and penalties thereon, the same as for taxes so charged.

14. In suits to enforce the lien of any such assessments, bills thereof issued by the county shall be prima facie evidence of the amounts of the assessments, and that they are valid liens against the lands charged therewith as indicated by such bills. The county treasurer of any county issuing such bonds shall be the custodian of funds derived therefrom, and from such special assessments, and shall be liable on his official bond therefor, and county collectors collecting any such assessments shall pay them to him. He shall deposit such funds in the county depositary and interest accruing thereon when so deposited shall be for the same use as funds derived from assessments, and he shall disburse all such funds as contemplated by this law.

(RSMo 1939 § 8555, A.L. 1945 p. 1481, A. 1949 S.B. 1079, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 7911; 1919 § 10699



Section 234.130 Cities may increase indebtedness, how.

Cities may increase indebtedness, how.

234.130. 1. Any such city may increase its indebtedness by issuing and selling its bonds for funds for use in making a purchase or purchases by authority of this law and paying expenses of holding an election as by this section authorized and other expenses preliminary or incidental to the issuance and sale of such bonds. Such increase of indebtedness shall not cause the indebtedness of the city to exceed the constitutional limit. The council, trustees, or other proper authorities of the city, shall order an election to be held, and an election shall be held, as by this section provided, for the purpose of testing the sense of the voters of the city on the proposition to so increase indebtedness and the constitutionally required percentage of those voting at such election favor the increase of indebtedness.

2. Such council, trustees, or other proper authorities, shall give, or cause to be given, at least three weeks' notice of such election in a newspaper published in such city, or if there be no such newspaper, then by posting up ten printed or written handbills in ten different public places in such city. If there are one or more daily newspapers published in the city, which are qualified to publish public advertisements and orders of publication as provided by law, such notice shall be published in at least one of such newspapers. If the notice is published in a newspaper as provided in this section, such publication shall be made at least once in each of the three weeks, the last publication to be within two weeks of the date of such election.

3. Such election shall be held and judges thereof appointed as in case of other elections in such city, except that the board of election commissioners of the city, if there be such a board, or other proper authorities having charge of such election shall provide at least two voting places in each ward of the municipality conducting such election, if there be more than one ward, and for that purpose they may combine as many election precincts in each ward as in their opinion may be proper. The judges and clerks of the precinct in which a voting place is located shall act as the judges and clerks of such election for such combined precinct. Except as provided in this section, such election shall be conducted in the same manner and by the same election commissioners, if there be such election commissioners, judges and clerks and other officers and employees as other elections are conducted.

4. Such election may be held at the same time as any other election of the city, whether general or special, in which event the voting precincts, judges, clerks and the booths used shall be the same as at such other election, but not the same ballots or ballot boxes.

(RSMo 1939 § 8556, A.L. 1953 p. 666, A.L. 1990 H.B. 1621)

Prior revisions: 1929 § 7912; 1919 § 10700



Section 234.140 City and county may pay proportionately, when.

City and county may pay proportionately, when.

234.140. 1. Any city and the county commission of any county contracting by authority of this law for the purchase of right-of-way over a bridge may pay the purchase price therefor when having funds therefor and proper conveyance of such right-of-way shall be made; provided, that payment shall not be made for right-of-way over a proposed bridge until after completion of such bridge in accordance with plans therefor.

2. The expense of preserving and maintaining the paving on and lighting and guarding the roadway or roadways covered by or subject to such a right-of-way shall thereafter be shared by such city and county proportionately to the amounts paid by them respectively of such purchase price; and any and all necessary expense of permanently preserving and maintaining such bridge so as it shall be sufficient and proper support for such roadway or roadways shall thereafter be borne by the owner of such bridge.

(RSMo 1939 § 8557)

Prior revisions: 1929 § 7913; 1919 § 10701



Section 234.150 Condemnation of property for public use, proceedings.

Condemnation of property for public use, proceedings.

234.150. 1. Every county commission participating by authority in this law, in the purchase of or a contract for right-of-way over a bridge, shall cause such a highway to be opened in the county as may be necessary to give access to such bridge by the public; and every city so participating shall cause such streets or highways to be opened in the city as may be necessary for such purpose.

2. If the county commission or the city cannot agree with the owner of any land needed as right-of-way for such highway as to the amount to be paid him as damages for opening such highway, or if any such owner be incapable in law of making conveyance of such right-of-way, proceedings may be instituted in the circuit court in the name of such county, or of such city, for the condemnation of the lands, or any part thereof, needed for such right-of-way. The proceedings in the circuit court for the condemnation of such lands or any part thereof shall be had and conducted in the same manner and with like effect as provided in chapter 523 for condemnation of property for public use.

(RSMo 1939 § 8558)

Prior revisions: 1929 § 7914; 1919 § 10702



Section 234.160 Toll bridges in two counties permitted, when, where.

Toll bridges in two counties permitted, when, where.

234.160. If a bridge be necessary over any watercourse which divides one county from another, and the county commissions of both counties shall determine that such bridge cannot be built, reconstructed or maintained at the expense of said counties, respectively, on account of the lack of funds and power to raise funds, then said county commissions of said counties are authorized to unite in empowering and granting the right to such person, partnership or corporation as they shall think proper to build or reconstruct such bridge as a toll bridge in such a manner and upon such terms and conditions as shall be agreed upon by said county commission, and empower such person, partnership or corporation to charge, collect and receive such tolls as shall be determined as maximum tolls by the said county commissions of said counties at the time of empowering or granting said rights. Said person, partnership or corporation shall then build or reconstruct and maintain said bridge at their own expense; provided, this section shall not apply to bridges on state roads.

(RSMo 1939 § 8542)

Prior revisions: 1929 § 7906; 1919 § 10694; 1909 § 10499



Section 234.170 Toll bridges may be built, how.

Toll bridges may be built, how.

234.170. If a bridge located wholly within any one county be necessary over any watercourse, and the county commission of such county shall determine that such bridge cannot be built, reconstructed or maintained at the expense of said county on account of the lack of funds and power to raise funds, then said county commission may grant the right to such person, partnership or corporation, as they shall think proper, to build or reconstruct such bridge as a toll bridge in such manner and upon such terms and conditions as shall be agreed upon, and empower such person, partnership or corporation to charge, collect and receive such tolls as shall be determined as maximum tolls by the said county commission at the time of empowering or granting said rights. Said person, partnership or corporation shall then build or reconstruct and maintain said bridge at their own expense; provided, this section shall not apply to bridges on state roads.

(RSMo 1939 § 8543)

Prior revisions: 1929 § 7907; 1919 § 10695; 1909 § 10500



Section 234.180 Toll bridge to be part of state highway system.

Toll bridge to be part of state highway system.

234.180. The state highways and transportation commission of the state of Missouri is hereby authorized and directed to include as a part of the state highway system the whole of any toll bridge across any river forming a common boundary to this state and any other state or states, now or hereafter constructed, maintained, operated or owned by any person, firm or corporation, and to construct, maintain and operate, as a part of said state highway system, an approach within the boundaries of the state of Missouri to such bridge and highways connecting the same with established highways.

(RSMo 1939 § 8544)



Section 234.190 May join with other states to secure bridge--contract--bonds.

May join with other states to secure bridge--contract--bonds.

234.190. The state highways and transportation commission of Missouri is hereby vested with authority to join with the state highways and transportation commission or a suitable public body of any such other state in the execution of contracts with the owner of any toll bridge which may now or hereafter be constructed across any such river, from a point in Missouri to a point in any such other state, and with the holder of any bonds issued in connection with the construction of such bridge, and with anyone else, by the terms of which contracts the state highways and transportation commission of Missouri and such state highway commission or suitable public body of any such other state, shall maintain, operate, and insure such bridge, and fix and collect and apply tolls thereon, and shall construct and maintain and operate as free state highways, approaches thereto and shall make and treat as part of the highway system of their respective states, such entire bridge and any part of such approaches lying within their respective states; provided, that as between such commissions or other public bodies of the respective states, their obligations under such contracts shall be at their joint expense, but that as between them and the holders of bonds above referred to or other third parties, the obligations of such commissions or other public bodies may be joint and several; provided further, that such holders of bonds or other third parties may enforce all obligations of such highway commissions or public bodies under such contracts by mandamus or other suit in law or equity to require such commissions or public bodies to account as if they were trustees of an express trust for such holders of bonds or other third parties; and provided further, that the state of Missouri pledges that the powers of the state highways and transportation commission of Missouri will not, while any bonds of the kind above referred to are outstanding, be altered in such a way that the rights and remedies of the holders of such bonds in any way be impaired; and provided further, that the authority hereby vested to enter into such contracts or agreements shall exist only in cases where the tolls received from the operation of such bridge, after the execution of such contract or agreements, shall be used solely for the retirement of the costs of construction of such bridge, with interest thereon, including bonds issued for that purpose, if any, and where the owner of such bridge by proper legal action has agreed to transfer or has transferred the title to and ownership of such bridge, free of cost, to the state of Missouri and such other state, subject to, but not in assumption of, any incumbrance, or any part thereof, then existing against any such bridge; provided further, that the owner of such bridge shall furnish to the said state highways and transportation commission or other proper authorities so entering into such contract or agreement a verified statement of the cost of the construction of such bridge, together with a verified statement of the sums remaining unpaid at the time of the execution of such contracts or agreements, including a statement of the terms upon which the balance of the cost of the construction remaining unpaid, with interest, including bonds issued for that purpose, if any, is to be paid; and provided further, that tolls shall be charged for the use of such bridge only until such time as the cost of the construction thereof, with interest, including bonds issued for that purpose, if any, shall have been fully paid, after which such bridge shall become a free bridge.

(RSMo 1939 § 8545)



Section 234.200 Commission may accept title and ownership of bridge, when--obligation.

Commission may accept title and ownership of bridge, when--obligation.

234.200. The state highways and transportation commission is hereby authorized to take and accept conveyance of title to and ownership of any such bridge, or part thereof, situated within the state of Missouri, subject to any incumbrance against any such bridge and pledge of its tolls previously executed, but not in assumption of any such incumbrance or part thereof existing upon or against any such bridge at the time of such conveyance. And such acceptance of title to and ownership of the same shall not in any manner create any liability, present or future, upon or against the state of Missouri or the state highways and transportation commission thereof, for the payment or assumption of any such incumbrance or any part thereof.

(RSMo 1939 § 8546)



Section 234.210 Acquisition of toll bridges, by whom.

Acquisition of toll bridges, by whom.

234.210. Any county, municipality, road district, political or civil subdivision of a county or of the state, severally or acting with other authorized agencies in this or adjoining states, may acquire, own and operate, construct, or aid in the construction, in whole or in part, improve or extend, and maintain toll bridges, including the approaches thereto, either within or adjacent to the territory over which such public agency has jurisdiction and over any of the rivers and waters in or forming the boundary between this and other states.

(RSMo 1939 § 8547)



Section 234.220 Toll bridge revenue bonds--who may issue--manner.

Toll bridge revenue bonds--who may issue--manner.

234.220. 1. In order to secure funds for the purpose of acquiring, constructing, owning and operating, improving or extending, and maintaining toll bridges, and approaches thereto, all public agencies named in section 234.210 may issue negotiable toll bridge revenue bonds and sell such bonds to the United States government, or any authorized agency thereof, or other investor or investors.

2. In the event of the issuance and sale of bonds authorized by sections 234.210 to 234.300 by a public agency, such agency shall charge a reasonable toll for the use of any such toll bridge, the amount of which toll shall be sufficient to pay the reasonable cost of maintaining, repairing and operating such bridge and to provide a sinking fund sufficient to amortize and repay any such loan, including interest and financing cost, on such dates and within such period of time as may be agreed upon between the borrower and the original purchaser of such revenue bonds, and said tolls shall be used for no other purpose; and any public body which shall issue bonds under the provisions of sections 234.210 to 234.300 is hereby authorized and required to make all necessary provisions for the payment of principal and interest on any such bonds by the fixing, collecting, segregating, and allocating of the tolls and other revenues received from the operation of said bridge or bridges.

3. Such public agencies enumerated in section 234.210 may execute liens in proper form, pledging the revenue derived from the toll from such toll bridges or parts thereof which are constructed or acquired with funds borrowed as aforesaid, to the retirement of such bonds; provided, however, that no revenue bonds or any liens securing such bonds shall be repaid in whole or in part from any funds arising from taxation, nor shall any such bonds or liens, given under authority of sections 234.210 to 234.300 constitute a lien on any other property of any such public agency or a pledge of the credit of such agency; and provided further, that at such time when all moneys borrowed as aforesaid shall have been repaid, together with interest and charges thereon, no further toll shall be charged for the use of such bridges by the traveling public.

4. Such bonds may be made negotiable, may bear interest not to exceed six percent per annum, and may mature annually or semiannually, and may be sold at such time and in such manner as the issuing authority may determine upon.

(RSMo 1939 § 8548)



Section 234.230 Highways and transportation commission may contribute to cost--amount.

Highways and transportation commission may contribute to cost--amount.

234.230. The state highways and transportation commission may, when in its opinion the best interests of the state require, contribute not to exceed thirty percent of the cost of construction of such bridge or bridges when constructed under the provisions of sections 234.210 and 234.220 and when such bridges form a part of or a continuation of the state highway system, and may incorporate any such toll bridge into the state highway system and maintain such bridge as a part of the state highway system; provided, however, that such law shall create no obligation or responsibility on the part of the state highways and transportation commission to make any refund for any moneys expended in the acquisition, construction, maintenance or operation of such bridge.

(RSMo 1939 § 8549)



Section 234.240 Acquisition of land, by whom.

Acquisition of land, by whom.

234.240. The public agencies named in section 234.210 may acquire by purchase or by eminent domain all necessary land, rights-of-way, easements, materials and supplies for the purpose of acquiring, constructing, owning and operating, improving or extending, and maintaining toll bridges, and approaches thereto.

(RSMo 1939 § 8550)



Section 234.250 Bridges to be toll-free, when.

Bridges to be toll-free, when.

234.250. Provided that nothing in this law shall authorize or permit the collection of tolls on any bridge heretofore made toll-free or on any existing bridge on which tolls are not at present collected.

(RSMo 1939 § 8551)



Section 234.260 Revenue and refunding bonds, how redeemed--interest rate.

Revenue and refunding bonds, how redeemed--interest rate.

234.260. 1. For the purpose of redeeming any toll bridge revenue bonds or toll bridge revenue refunding bonds at maturity, or upon voluntary surrender by the holder or holders thereof regardless of maturity, or upon call for redemption of any such bonds prior to maturity, if the right to make such call was expressly reserved in the issuance of such bonds, the public agency by which such bonds were issued may issue its negotiable toll bridge revenue refunding bonds in an amount sufficient to provide for the payment of the principal amount and the redemption premium, if any, of the bonds to be redeemed, together with interest accrued and to accrue thereon to the date of such refunding bonds, and together also with the expenses necessarily incurred in the issuance of such refunding bonds.

2. All such refunding bonds shall bear such date, shall mature in such amount or amounts and at such time or times, shall be payable at such place or places, shall be executed in such manner, shall bear interest at a rate not exceeding six percent per annum, and shall be of such denomination or denominations, all as may be determined by the governing authority of the public agency by which such refunding bonds are issued, and such refunding bonds shall be secured and provision for their payment shall be made in the same manner as in sections 234.210 to 234.300 with reference to the security for and the payment of original toll bridge revenue bonds issued hereunder.

(L. 1941 p. 525 § 5b)



Section 234.270 Bonds, how sold or exchanged.

Bonds, how sold or exchanged.

234.270. Toll bridge revenue refunding bonds issued under the provisions of sections 234.210 to 234.300, may be sold at such time and in such manner as the issuing authority may determine upon, or such refunding bonds may be issued and delivered in exchange for and upon surrender and cancellation of the bonds to be refunded thereby, with adjustment of interest to be made in cash, if necessary.

(L. 1941 p. 525 § 5c)



Section 234.280 Maturity date may be extended.

Maturity date may be extended.

234.280. 1. In lieu of issuing toll bridge revenue refunding bonds as provided for in section 234.220, the governing authority of any public agency now or hereafter having outstanding bonds issued under the provisions of sections 234.210 to 234.300, may, with the consent of the holders of such bonds, extend the maturity date or dates of such bonds and, with like consent, may also reserve the right to call in, pay and redeem such bonds on any interest payment date prior to the extended maturity date or dates thereof, and, with like consent, may also change the interest rate thereon. All such changes in the terms of such bonds shall be evidenced by proper endorsement or endorsements to be made on or attached to such bonds and by attaching to such bonds such appropriate interest coupons as may be necessary to evidence the interest to accrue thereon to such extended maturity date or dates. No such extension of maturity or reservation of the right of redemption prior to maturity, or change in interest rate shall be construed as changing or varying in any respect or to any extent any other terms or provisions of such bonds.

2. Upon the making of any such extension or extensions of maturities, or upon reservation of the right of redemption prior to maturity, or upon making any change of interest rate, the governing authority of the public agency by which such bonds were issued shall cause to be certified to the state auditor of Missouri, for filing in his office, a full transcript of proceedings and other documents relating to such extension, reservation or change, but such bonds, bearing such endorsement or endorsements and having such appropriate interest coupons attached thereto, need not again be registered by said state auditor.

(L. 1941 p. 525 § 5d)



Section 234.290 Bonds may be called--notice to be given.

Bonds may be called--notice to be given.

234.290. In the issuance of toll bridge revenue bonds or toll bridge revenue refunding bonds under the provisions of sections 234.210 to 234.300, the issuing authority may reserve unto itself the right, at its option, to call in, pay and redeem such bonds prior to the maturity date or dates thereof at such premium as such issuing authority may designate in such bonds, but not exceeding a premium equal to five percent of the principal amount of such bonds; provided, however, that whenever it is desired to exercise the aforesaid right, if reserved in such bonds, the issuing authority shall cause written notice thereof to be delivered to the bank or office at which such bonds are payable, and such notice shall be so delivered not less than thirty days prior to the interest payment date designated for the redemption of such bonds, after which date, so designated, no further interest shall accrue on the bonds so called for redemption. Notice of the exercise of such right shall also be filed with the state auditor of Missouri, as provided by section 108.260.

(L. 1941 p. 525 § 5e)



Section 234.300 Expenses, how paid.

Expenses, how paid.

234.300. All expenses necessarily incurred under the provisions of sections 234.260 to 234.290 shall be deemed to be expenses of operation of any such bridge and may be paid by the issuing authority in the same manner as other expenses of such operation are paid.

(L. 1941 p. 525 § 5f)



Section 234.310 Certain cities empowered to acquire, construct, operate and maintain bridges.

Certain cities empowered to acquire, construct, operate and maintain bridges.

234.310. All cities in this state now organized and operating under a special charter, or which are now or hereafter may be organized under the provisions of section 19 of article VI of the state constitution, are hereby given the power and authority to build and construct bridges, viaducts and their approaches thereto; also to acquire, in whole or in part, by purchase, lease, gift, condemnation proceedings or otherwise, bridges, viaducts and the approaches thereto already constructed, together with the necessary lands, rights-of-way, easements, leaseholds, other property and rights, upon which any such bridge, viaduct, or its approach are now or may hereafter be constructed, operated and maintained by private parties, and to own, operate and maintain any such structure for public use, as and for a public highway for all kinds of vehicles, pedestrians, railroads and streetcars under such terms and conditions as the city may lawfully prescribe; and such cities are hereby empowered and authorized to condemn and pay for any or all such public improvements so constructed or acquired, together with the necessary lands, rights-of-way, easements, leaseholds, other property and rights, upon which any such bridge, viaduct or its approach are now or may hereafter be constructed, operated and maintained, in the manner aforesaid, either in whole or in part out of the general funds of the city, in whole or in part out of money raised from the sale of municipal bonds for that purpose, in whole or in part by special assessments.

(RSMo 1939 § 8559, A.L. 1945 p. 1488)

Prior revisions: 1929 § 14844; 1919 § 13815



Section 234.320 Condemnation proceedings.

Condemnation proceedings.

234.320. In the event the whole or any part of the cost of such bridge or viaduct or the approaches thereto, or the right-of-way therefor, or any interest therein, or any other property and rights upon which any such bridge, viaduct or its approaches are now or may hereafter be constructed, operated and maintained, shall be sought to be condemned by such city and paid for by special assessments against any private property, subject to special assessment as may now or hereafter be prescribed by the charter of such city, the common council, or two houses of legislation, of such city shall so declare by ordinance, and the city, if it so desires, may proceed with such condemnation in the manner now prescribed or which hereafter may be prescribed by the charter of such city for the taking or damaging of private property for public use; but no part of such structure sought to be condemned shall be removed by the owner thereof, and it shall not be necessary to file detailed plans of such structure with such proceedings, but a general description of such structure may be made in the ordinance. All special assessments shall be made and collected in accordance with the charter provisions above referred to.

(RSMo 1939 § 8560)

Prior revisions: 1929 § 14845; 1919 § 13816



Section 234.330 Existing rights not impaired.

Existing rights not impaired.

234.330. The provisions of sections 234.310 and 234.320 shall not abrogate or impair any right or power which such cities may now or hereafter have to build and construct bridges and viaducts and their approaches thereto, or to acquire, in whole or in part, by purchase, lease, gift, condemnation proceedings or otherwise, bridges, viaducts and the approaches thereto already constructed, together with the necessary lands, rights-of-way, easements, leaseholds, other property and rights, upon which any such bridge, viaduct or its approaches are now or may hereafter be constructed, operated and maintained by private parties, and to own, operate and maintain any such structure for public use as and for a public highway for all kinds of vehicles, pedestrians, railroads and streetcars.

(RSMo 1939 § 8561)

Prior revisions: 1929 § 14846; 1919 § 13817



Section 234.340 Cities having 100,000 population and over--power and authority.

Cities having 100,000 population and over--power and authority.

234.340. All cities in this state having one hundred thousand inhabitants or over are hereby given the power and authority to build or acquire, by purchase, lease, gift or otherwise, within their corporate limits or within a reasonable distance outside thereof, a bridge or bridges, or a tunnel or tunnels, for public use by railroads, streetcars, vehicles of all kinds and pedestrians, over or under rivers and streams in Missouri or those forming a boundary between this and other states, and to acquire, hold, use and retain, by purchase, lease, gift or otherwise, land to be used for approaches for and in the construction, operation and maintenance of said bridge or bridges, tunnel or tunnels, in this and other states, and to maintain, use and operate said bridge or bridges, tunnel or tunnels, either as toll or free bridges or tunnels, as may by said cities be deemed expedient.

(RSMo 1939 § 7574) Prior revisions: 1929 § 7431; 1919 § 8839; 1909 § 9688



Section 234.370 Commissioners--appointment and qualifications.

Commissioners--appointment and qualifications.

234.370. Within ninety days after this law becomes effective the governor shall, by and with the advice and consent of the senate, appoint five commissioners of the Tennessee-Missouri Bridge Commission created by compact between the states of Missouri and Tennessee. If the senate is not in session at the time for making any appointment, the governor shall make a temporary appointment as in case of a vacancy. All commissioners so appointed shall be qualified voters of the state of Missouri and shall reside within the county of Pemiscot, Missouri, or counties adjacent thereto.

(L. 1949 p. 625 § 1)

*The Reorganization Act of 1974 transferred this commission to the department of transportation and provides that the members shall be appointed by the highways and transportation commission. See Section 226.007.



Section 234.380 Terms of commissioners.

Terms of commissioners.

234.380. Of the commissioners first appointed one shall be appointed to serve for a term of one year, one for two years, one for three years, one for four years and one for five years. At the expiration of the term of each commissioner and of each succeeding commissioner, the governor shall, by and with the advice and consent of the senate, appoint a successor who shall hold office for a term of five years. Each commissioner shall hold office until his successor has been appointed and qualified.

(L. 1949 p. 625 § 2)

*See note following § 234.370.






Chapter 235 Street Light Maintenance Districts

Section 235.010 Street light maintenance districts (first class counties).

Street light maintenance districts (first class counties).

235.010. A street light maintenance district may be organized as provided in this chapter in any county of class one.

(L. 1947 V. I p. 452 § 1)



Section 235.020 Purpose of district--location.

Purpose of district--location.

235.020. A street light maintenance district shall have for its purpose the maintenance and operation of the street lights on the streets of the district. Such district must be wholly within a county of class one, must consist of contiguous tracts or parcels of property, and may be contiguous to but may not include any part of any incorporated city, town or village.

(L. 1947 V. I p. 452 § 2)

CROSS REFERENCE:

County planning commission powers over public improvement in class one counties, 64.010 to 64.295.



Section 235.030 Petition for organization, contents.

Petition for organization, contents.

235.030. The organization of a district shall be initiated by a petition filed in the office of the clerk of the county commission in the county in which the real property in the proposed district is situated. The petition shall be signed by one hundred voters of the proposed district. The petition shall set forth the following:

(1) Proposed name of the street light maintenance district;

(2) An estimated number of the inhabitants;

(3) The assessed valuation of the taxable tangible property located in the district;

(4) The estimated annual cost of the operation of the district;

(5) A general description of the boundaries of the district or the territory to be included therein with such certainty as to enable a property owner to determine whether or not his property is within the district;

(6) The names of three voters who shall constitute the first board of directors of the district, one to hold office until the first biennial election, one until two years and one until four years after such election;

(7) Such other data and information as may be useful to the county commission in determining the necessity for the organization of the district.

(L. 1947 V. I p. 452 § 3, A.L. 1978 H.B. 971)



Section 235.040 Petition may be amended--filing fee.

Petition may be amended--filing fee.

235.040. 1. No petition with the requisite signatures shall be declared null and void on account of alleged defects, but the county commission may at any time permit the petition to be amended to conform with the facts, by correcting any errors in the description of the territory, or in any other particular. Similar petitions or duplicate copies of the same petition for the organization of the same district, revising the boundaries of the proposed district, or recommending another chosen name for the district, or recommending other voters for the first board of directors, may be filed at any time before a hearing is had on the petition, and shall, together with the first petition, be regarded as one petition, and shall be considered by the county commission the same as though filed with the first petition placed on file.

2. There shall be filed with the petition, or petitions, a filing fee in the amount of one hundred dollars to be used by the county commission to pay for publication notices in connection with the hearing and for the submission of the question.

(L. 1947 V. I p. 452 § 4, A.L. 1978 H.B. 971)



Section 235.050 Notice to be published, when.

Notice to be published, when.

235.050. Immediately after the filing of such petition, the county commission shall, by order, fix a time and place not less than thirty days nor more than sixty days after the petition is filed for a hearing thereon, and thereupon the county clerk shall cause notice by publication to be made of the filing of the petition and the pendency of the action and of the time and place of the hearing.

(L. 1947 V. I p. 452 § 5)



Section 235.060 Protesting petition.

Protesting petition.

235.060. Any time after the filing of a petition for the organization of a district and before the day fixed for the hearing thereon, a petition may be filed in the office of the county clerk protesting against the creation of the proposed district. Such protesting petition shall be signed and filed by or on behalf of one or more qualified taxpaying electors of the district, and shall recite wherein the incorporation of the district will not promote the purposes as set forth in the petition, or wherein sufficient facts have not been related to justify the incorporation of such district, and any other facts which may be useful to the commission in determining whether or not such original petition shall be allowed.

(L. 1947 V. I p. 452 § 6)



Section 235.070 County commission to declare district organized--election to ratify organization--board of directors, how selected.

County commission to declare district organized--election to ratify organization--board of directors, how selected.

235.070. 1. If it shall appear at the hearing that a petition for the organization of a district has been signed and presented, as provided in section 235.030, in conformity with this law, and that no protesting petition has been filed, or if one has been filed, that the facts adduced in behalf thereof at the hearing are insufficient to sustain such protesting petition, the county commission shall, by order duly entered of record, declare the district organized, define the boundaries thereof, making such changes in the boundaries thereof, making such changes in the boundary line as set forth in the petition, if any, as the county commission may deem proper, and give it a corporate name by which in all proceedings it shall thereafter be known, and thereupon the district, subject to the election provided in this section, shall be a political subdivision of the state of Missouri and a body corporate with all the powers of like or similar corporations.

2. The order of incorporation shall not become final and conclusive until it shall have been submitted to the voters residing within the boundaries described in such order, and until it shall have been assented to by a majority vote of the voters of the district voting on the question. The county commission shall order the submission of the question.

3. The question shall be submitted in substantially the following form:

Shall a street light maintenance district, to be known as the .... street light maintenance district, be incorporated?

4. If a majority of the voters of the district voting on such question shall have voted in favor of the question to incorporate the district, then the commission shall enter its further order declaring the order of incorporation to be final and conclusive. In the event, however, that the commission shall find that a majority of the voters voting thereon shall not have voted in favor of the question to incorporate the district, then the commission shall enter its further order declaring said order of incorporation to be void and of no effect.

5. If the commission enters an order declaring the order of incorporation to be final and conclusive, it shall at the same time designate the first board of directors of said district from among the names of the voters who have been named in one or more petitions filed in said cause, one to hold office until the first biennial election of board members, one until two years and one until four years after such election.

(L. 1947 V. I p. 452 § 7, A.L. 1978 H.B. 971)



Section 235.080 County commission findings and orders to be filed, where.

County commission findings and orders to be filed, where.

235.080. Within thirty days after the final order of the county commission in which said district has been declared a public corporation, the county clerk of said commission shall transmit to the recorder of deeds in the county in which the district is located copies of the findings and orders of the commission incorporating said district. The same shall be filed in the same manner as articles of incorporation are required to be filed under the general laws concerning corporations.

(L. 1947 V. I p. 452 § 8)



Section 235.090 Board members to qualify, how--bonds.

Board members to qualify, how--bonds.

235.090. Whenever a district has been declared duly and finally organized, the members of the board shall qualify by filing with the county clerk their oaths of office, which shall be in the form prescribed by the constitution, and such board members shall also file with the county clerk corporate surety bonds to be furnished at the expense of the district, the form and amount thereof to be fixed and approved by the county commission, and said bonds to be conditioned for the faithful performance of their duties as directors.

(L. 1947 V. I p. 452 § 9)



Section 235.100 Selection of officers--seal--duties of secretary.

Selection of officers--seal--duties of secretary.

235.100. After taking their oaths and filing their bonds, the board shall choose one of its members as chairman of the board and president of the district, and shall elect a secretary and a treasurer of the board and of the district, who may or may not be members of the board. The secretary and the treasurer may be one person. Such board shall adopt a seal, and the secretary shall keep in a well-bound book a record of all its proceedings, minutes of all meetings, certificates, contracts, bonds given by employees and a record of corporate acts, which shall be open to inspection of all owners of property in the district, as well as to all other interested parties.

(L. 1947 V. I p. 452 § 10)



Section 235.110 Treasurer's bond--financial statement.

Treasurer's bond--financial statement.

235.110. The treasurer shall keep strict and accurate accounts of all money received by and disbursed for and on behalf of the district in permanent records. He shall file with the county clerk, at the expense of the district, a corporate surety bond in an amount to be determined by the board, conditioned on the faithful performance of the duties of his office. He shall file in the office of the county clerk a detailed financial statement for the preceding fiscal year of the district on behalf of the board during the month of January. The fiscal year of the board shall be the same as the calendar year.

(L. 1947 V. I p. 452 § 11)



Section 235.120 Attendance fee--expenses--power of removal.

Attendance fee--expenses--power of removal.

235.120. Each member of the board shall receive an attendance fee in an amount not to exceed fifty dollars per diem for attending each regularly called board meeting, but shall not be paid for attending more than one in any calendar month. Each member of the board shall be reimbursed for his actual expenditures in the performance of his duties on behalf of the district. The county commission shall have power to remove directors or any of them for good cause shown upon a petition, notice and hearing.

(L. 1947 V. I p. 452 § 12, A.L. 1967 p. 352, A.L. 1990 H.B. 1548)



Section 235.130 Board meetings--quorum--vacancies, how filled.

Board meetings--quorum--vacancies, how filled.

235.130. The board shall meet at the place to be designated by the board as often as the needs of the district require, on notice to each member of the board. Two members of the board shall constitute a quorum at any meeting. Any vacancy on the board shall be filled by the remaining member or members of the board, the appointee or appointees to act until the next biennial election at which directors are elected as provided in section 235.140, when the vacancy or vacancies shall be filled by election. If the board shall fail, neglect or refuse to fill any vacancy within thirty days after the same occurs, the county commission shall fill such vacancy.

(L. 1947 V. I p. 452 § 13)



Section 235.140 Election of new board members, when.

Election of new board members, when.

235.140. 1. At the general election in the year after the first full calendar year after the organization of any district and at the general election thereafter, there shall be elected by the voters of the district one member of the board to serve for a term of six years. Nominations may be filed with the secretary of the board.

2. The candidates for board member shall be elected on a separate nonpartisan ballot. The candidate receiving the most votes shall be elected. Any new member of the board shall qualify in the same manner as members of the first board qualify.

(L. 1947 V. I p. 452 § 14, A.L. 1978 H.B. 971)



Section 235.150 Powers--authority and privileges of board.

Powers--authority and privileges of board.

235.150. For the purpose of providing for the maintenance of street lighting within the district, the district and, on its behalf, the board, shall have the following powers, authority and privileges:

(1) To have perpetual existence;

(2) To have and use a corporate seal;

(3) To sue and be sued, and be a party to suits, actions and proceedings;

(4) To enter into contracts, franchises and agreements with any person, partnership, association or corporation, public or private, affecting the affairs of the district;

(5) To acquire, dispose of and encumber real and personal property and any interest therein, including leases and easements;

(6) To have the management, control and supervision of all the business and affairs of the district, and the construction, installation, operation and maintenance of district improvements therein;

(7) To hire and retain agents, employees, engineers and attorneys;

(8) To have and exercise the power of eminent domain and in the manner provided by law for the condemnation of private property for public use to take any property within the district necessary to the exercise of the powers herein granted;

(9) To receive and accept by bequest, gift or donation any kind of property;

(10) To adopt and amend bylaws and any other rules and regulations not in conflict with the constitution and laws of this state, necessary for the carrying on of the business, objects and affairs of the board and of the district, and to refer to the proper authorities for prosecution any infraction thereof detrimental to the district. Any person violating any such ordinance, rules and regulations is hereby declared to be guilty of a misdemeanor, and upon conviction thereof shall be punished as is provided by law therefor;

(11) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted herein. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes and intent of this law.

(L. 1947 V. I p. 452 § 15)



Section 235.160 Power of taxation.

Power of taxation.

235.160. For the purpose of providing revenue for such districts, the board shall have the power and authority to order the levy and collection of ad valorem taxes on and against all taxable tangible property within the district, and to make timely demand for any and all other taxes or allocations to which the district may be entitled.

(L. 1947 V. I p. 452 § 16)



Section 235.170 Board to fix rate of taxation.

Board to fix rate of taxation.

235.170. To levy and collect taxes as provided in section 235.160, the board shall in each year determine the amount of money necessary to be raised by taxation, and shall fix a rate of levy which, when levied upon every dollar of the taxable tangible property within the district as shown by the last completed assessment, and with other revenues, will raise the amount required by the district annually to supply funds for paying the expenses of organization and the costs of the district, which rate of levy shall not exceed forty cents on the one hundred dollars assessed valuation.

(L. 1947 V. I p. 452 § 17, A.L. 1978 H.B. 1624, A.L. 1989 H.B. 197)



Section 235.175 Increase of tax rate--election--form of ballot--maximum rate.

Increase of tax rate--election--form of ballot--maximum rate.

235.175. 1. Before the board of directors of any street light maintenance district may increase the district's current tax levy, the proposed increase must be approved by a majority of the voters voting thereon.

2. The proposition to increase the tax levy may be submitted by the board of directors or upon petition of five hundred registered voters of the district. All propositions to increase the tax levy shall be submitted at the next election permitted by section 115.123.

3. A separate ballot containing the question shall read as follows:

Shall the board of directors of the ....... street light maintenance district be authorized to increase the current tax levy of ....... cents per one hundred dollars assessed valuation to ...... cents per one hundred dollars assessed valuation to provide funds for the support of the district?

â ã YES â ã NO

(If you are in favor of the tax levy, place an X in the box opposite "Yes". If you are opposed to the tax levy, place an X in the box opposite "No".)

4. If a majority of the qualified voters casting votes thereon be in favor of the increased tax levy, the board of directors shall raise the tax levy to the level approved by the voters. If a majority of the voters casting votes thereon do not vote in favor of the increased tax levy, any levy previously authorized shall remain in effect.

5. No street light maintenance district shall fix a rate of levy which exceeds the maximum tax levy authorized by section 235.170.

(L. 1978 H.B. 1624 § 2)

Effective 5-31-78



Section 235.180 Board to certify rate of levy to county commission.

Board to certify rate of levy to county commission.

235.180. On or before the first day of September of each year, the board shall certify to the county commission of the county within which the district is located a rate of levy so fixed by the board as provided by law, with directions that at the time and in the manner required by law for levy of taxes for county purposes such county commission shall levy a tax at the rate so fixed and determined upon the assessed valuation of all the taxable tangible property within the district, in addition to such other taxes as may be levied by such county commission.

(L. 1947 V. I p. 452 § 18)



Section 235.190 Taxes to be levied and collected as other taxes.

Taxes to be levied and collected as other taxes.

235.190. It shall be the duty of the body having authority to levy taxes within the county to levy the taxes provided in this law, and it shall be the duty of all officials charged with the duty of collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other taxes are collected; and when collected, to pay the same to the district ordering its levy and collection or entitled to the same, and the payment of such collections shall be made monthly to the treasurer of the district and paid into the depositary thereof to the credit of the district. All taxes levied under this law, together with interest thereon and penalties for default in payment thereof, and all costs of collecting the same, shall, until paid, constitute a perpetual lien on and against the property taxed, and such lien shall be on a parity with the tax lien of general taxes, and no sale of such property to enforce any general tax or other lien shall extinguish the perpetual lien of district taxes.

(L. 1947 V. I p. 452 § 19)



Section 235.200 Property to be sold for delinquent taxes--manner.

Property to be sold for delinquent taxes--manner.

235.200. If the taxes levied are not paid as provided in section 235.190, then the delinquent real property shall be sold at the regular tax sale for the payment of said taxes, interest and penalties, in the manner provided by the statutes of the state of Missouri for selling property for the nonpayment of general taxes. If there are no bids at said tax sale for the property so offered, said property shall be struck off to the county or other agency provided by law, and the county or agency shall account to the district in the same manner as provided by law for accounting for school, town and city taxes. Delinquent personal property shall be distrained and sold as provided by general law.

(L. 1947 V. I p. 452 § 20)



Section 235.210 Boundaries of district may be altered to include new territory--annexation, procedure.

Boundaries of district may be altered to include new territory--annexation, procedure.

235.210. 1. The boundaries of any district organized under the provisions of this law may be changed in the manner prescribed in this section and in section 235.220, but any change of boundaries of the district shall not impair or affect its organization or its rights in or to property, or any of its rights or privileges whatsoever; or shall it affect or impair or discharge any contract, obligation, lien or charge for or upon which it might be liable or chargeable had the change of boundaries not been made.

2. A petition for annexation of real property in an area contiguous with a street light maintenance district organized under this chapter and not located within any municipality or another street light maintenance district shall be signed by property owners who own not less than ten percent of the parcels of property within the area proposed for annexation. The petition shall be filed with the county clerk in which the district is situated and shall be addressed to the county commission. A hearing shall be held regarding the proposed annexation petition as soon as reasonably possible. If the county commission finds at the hearing that the petition is in compliance with the provisions of this section, they shall order the question to be submitted to the voters within the proposed area of annexation and within the district at a municipal, primary, or general election.

3. The question shall be submitted in substantially the following form:

Shall .................. (description of area) be annexed to the .............. street light maintenance district?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

4. If a majority of the votes cast on the question in the district and in the area described in the petition, respectively, are in favor of the annexation, the county commission shall by order declare the area annexed and shall describe the altered boundaries of the district. A copy of the order of the commission shall be filed within the county recorder. If a majority of the votes cast on the question in the district and in the area described in the petition, respectively, are not in favor of the annexation, such area shall not be declared annexed. No such question shall be resubmitted to the voters sooner than twelve months from the date of submission of the last question.

(L. 1947 V. I p. 452 § 21, A.L. 1967 p. 353, A.L. 2007 S.B. 22)



Section 235.220 Boundaries may be altered to exclude certain territory, how.

Boundaries may be altered to exclude certain territory, how.

235.220. 1. The owner or owners of any real or personal property contained within the boundaries of the district may file with the board a petition praying that such property be excluded and taken from said district. Such petition shall describe the property which the petitioners desire to have excluded.

2. The secretary of the board shall cause a notice of filing of such petition to be published in the county in which said property is located. The notice shall state the filing of such petition, the names of petitioners, description of the property mentioned sought to be excluded and the prayer of said petitioners; and it shall notify all persons interested to appear at the office of said board at the time named in said notice showing cause in writing, if any they have, why said petition should not be granted.

3. The board at the time and place mentioned in the notice, or at the time or times at which the hearing of said petition may be adjourned, shall proceed to hear the petition and all objections thereto presented in writing by any person showing cause as aforesaid, why the prayer of the petition should not be granted. The filing of such petition shall be deemed and taken as an assent by each and all such petitioners to the exclusion from the district of the property mentioned in the petition, or any part thereof.

4. The board, if it deems it not for the best interests of the district that the property mentioned in the petition, or any portion thereof, shall be excluded from the district, shall order that said petition be denied; but if it deems it for the best interest of the district that the property mentioned in the petition, or some portion thereof, be excluded from the district, then the board may order the property mentioned in the petition or some portion thereof, excluded from the district.

5. Upon allowance of such petition, the board shall file a certified copy of the order of the board making such change with the county clerk; and upon order of the county commission said property shall be excluded from the district, and a copy of the order of the board and the order of the commission shall be filed with the recorder.

6. The county commission shall make any such order excluding property from the district as provided in the order of the board, unless the commission shall find that such order of the board was not authorized by law, or that such order of the board was not supported by competent and substantial evidence.

(L. 1947 V. I p. 452 § 22)



Section 235.230 Property subject to taxation.

Property subject to taxation.

235.230. All real property included within, or excluded from, a district shall thereafter be subject to the levy of taxes for the payment of any indebtedness of the district outstanding at the time of inclusion or exclusion; provided, however, that after any real property shall have been excluded from a district, as provided in section 235.220, any buildings and improvements thereafter erected or constructed on said excluded real property, and all machinery and equipment thereafter installed or placed therein or thereon, and all tangible personal property not in said district at the time of the exclusion of said real property from said district which shall thereafter be situate on or used in connection with said real property, shall not be subject to any taxes levied by said district.

(L. 1947 V. I p. 452 § 23)



Section 235.240 Annexation of district by municipality.

Annexation of district by municipality.

235.240. Any provision of the law to the contrary notwithstanding, no city, town or village shall annex a part of the territory of any district; but nothing herein shall be construed so as to prevent the annexation of the whole of the territory of a district by any city, town or village. If the entire district be annexed by any city, town or village as provided by law such municipality shall assume all debts, liabilities and obligations of the district; and title to all property, real, personal and mixed, of the district shall be transferred to and vested in such municipality.

(L. 1947 V. I p. 452 § 24)



Section 235.250 Dissolution of district, election for, when required--form of ballot.

Dissolution of district, election for, when required--form of ballot.

235.250. 1. Whenever a petition signed by not less than one hundred voters in any district organized under the provisions of this chapter shall have been filed with the county commission setting forth all the relevant facts pertaining to said district, and alleging that the further operation of said district is inimicable to the best interests of the inhabitants of said district, and that said district should, in the interest of the public welfare and safety, be dissolved, said county commission shall have authority, after hearing evidence submitted on the aforesaid question, to order a submission of the question which shall be submitted to the voters of the district.

2. The question shall be submitted in substantially the following form:

Shall the ...... street light maintenance district be dissolved?

(L. 1947 V. I p. 452 § 25, A.L. 1978 H.B. 971)



Section 235.260 Dissolution of district, when--procedure.

Dissolution of district, when--procedure.

235.260. 1. If the commission shall find that it is to the best interest of the inhabitants of said district * that such district be dissolved, it shall make an order reciting the same and providing for the submission of the question to dissolve such district to a vote of the voters of the district. The question shall be submitted only at the time of the general election at which a board member is elected. Returns of the submission of the question certified to the commission.

2. If the commission finds that a majority of the voters voting thereon shall have voted in favor of the question to dissolve said district, the commission shall make a final order dissolving said district, and the order shall contain a proviso that said district shall continue in full force for the purpose of paying all outstanding and lawful obligations and disposing of property of the district; but no additional costs or obligations shall be created except such as are necessary to pay such costs, obligations and liabilities theretofore incurred or necessary to the winding up of the district.

3. If the commission shall find that a majority of the voters of the district voting thereon shall not have voted favorably on the question to dissolve such district, then the commission shall make a final order declaring such result dismissing the petition praying for the dissolution of said district; and the district shall continue to operate in the same manner as though said petition asking for such dissolution had not been filed.

(L. 1947 V. I p. 452 § 26, A.L. 1978 H.B. 971)

*Word "and" appears here in original rolls.



Section 235.270 Appointment of trustee to liquidate district.

Appointment of trustee to liquidate district.

235.270. No dissolution of such district shall invalidate or affect any right accruing to such district, or to any person, or invalidate or affect any contract or indebtedness entered into or imposed upon such district or person; and whenever the county commission shall, under the provisions of section 235.260, dissolve any such district, the said commission shall appoint some competent person to act as trustee for the said district so dissolved, and such trustee before entering upon the discharge of his duties shall take and subscribe an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security, to be approved by the county commission, to the use of such dissolved district, for the faithful discharge of his duties, and shall proceed to liquidate said district under orders of said commission.

(L. 1947 V. I p. 452 § 27)






Chapter 236 Dams, Mills and Electric Power

Section 236.010 Dams across nonnavigable streams--who may erect.

Dams across nonnavigable streams--who may erect.

236.010. Any person or corporation chartered and organized to construct, operate and maintain mills, electric power and light works, or other machinery, may erect a dam across any watercourse, not being a navigable stream, if such person or corporation is the proprietor of the land through which the watercourse runs at the point where it is proposed to erect such dam, by proceeding as herein provided.

(RSMo 1939 § 10286)

Prior revisions: 1929 § 9157; 1919 § 7399; 1909 § 5456



Section 236.020 Owner of land on one side of stream may erect dam.

Owner of land on one side of stream may erect dam.

236.020. Any person or corporation chartered and organized to construct, operate and maintain mills, electric power and light works, or other machinery, being the owner, in fee simple, of the land on one side of such watercourse, including a part of the bed of the stream, at a point where it is proposed to erect a dam, may, nevertheless, erect such dam by proceeding as herein provided.

(RSMo 1939 § 10287)

Prior revisions: 1929 § 9158; 1919 § 7400; 1909 § 5457



Section 236.030 Petition to be filed in circuit court--contents.

Petition to be filed in circuit court--contents.

236.030. In the case supposed in section 236.010, the person or corporation proposing to erect a dam shall file a petition in the circuit court of the county in which it is proposed to erect such mill, electric power and light works, or other machinery, in connection with the dam, and shall therein set forth:

(1) A description of the land and an abstract of the title thereto;

(2) The name of the watercourse, and a description of the point at which it is proposed to erect such dam;

(3) The altitude of the dam which it is proposed to erect; and

(4) The kind of mill, electric power and light works, or other machinery, which it is proposed to connect with the dam.

(RSMo 1939 § 10288)

Prior revisions: 1929 § 9159; 1919 § 7401; 1909 § 5458



Section 236.040 Additional information to be set out.

Additional information to be set out.

236.040. In the case supposed in section 236.020, the person or corporation proposing to erect a dam shall file a petition as provided in section 236.030, and in addition thereto shall set forth:

(1) The name and place of residence of the owner of the land on the other side of the watercourse whereon to abut such dam;

(2) On what side of the watercourse it is proposed to erect such mill, electric power and light works, or other machinery in connection with the dam; and

(3) A prayer that the title to one acre of the land on the opposite side of such watercourse, to include the place where to abut such dam, may be decreed to such person or corporation, and that the same may be set apart by metes and bounds.

(RSMo 1939 § 10289)

Prior revisions: 1929 § 9160; 1919 § 7402; 1909 § 5459



Section 236.050 Petition, where filed.

Petition, where filed.

236.050. Such petition shall be filed in the circuit court of the county within which the petitioner proposes to erect such mill, electric power and light works, or other machinery.

(RSMo 1939 § 10290)

Prior revisions: 1929 § 9161; 1919 § 7403; 1909 § 5460



Section 236.060 Writ of ad quod damnum.

Writ of ad quod damnum.

236.060. Upon filing the petition, it shall be the duty of the court to cause a writ of ad quod damnum to be issued, under the seal of the court, directed to the sheriff, commanding him to summon twelve fit persons of his county to meet at the place where it is proposed to erect a dam, on a day to be named in the writ, then and there to inquire, by the said jury, touching the matters contained in the petition a copy of which shall accompany the writ.

(RSMo 1939 § 10291)

Prior revisions: 1929 § 9162; 1919 § 7404; 1909 § 5461



Section 236.070 Duty of sheriff in executing writ.

Duty of sheriff in executing writ.

236.070. The sheriff shall attend the jury on the day and at the place appointed, and upon full examination, inquire by such jury:

(1) What damage each proprietor will sustain by reason of inundation consequent upon the erection of the dam, as proposed;

(2) Whether the mansion house of any such proprietor, or the outhouses, curtilages or gardens thereto immediately belonging, or orchard, will be overflowed thereby;

(3) Whether and to what extent ordinary navigation and the passage of fish will be obstructed by such erection, and whether and by what means the same may be prevented or diminished; and

(4) Whether the health of the neighborhood will be materially affected in consequence of such erection.

(RSMo 1939 § 10292)

Prior revisions: 1929 § 9163; 1919 § 7405; 1909 § 5462



Section 236.080 Acre of ground to be set apart, when.

Acre of ground to be set apart, when.

236.080. In the case supposed in section 236.020, the sheriff shall further inquire by the jury the value of the acre of land mentioned in the prayer of the petition, and set apart the same by metes and bounds.

(RSMo 1939 § 10293)

Prior revisions: 1929 § 9164; 1919 § 7406; 1909 § 5463



Section 236.090 Proprietor to be notified of the inquest.

Proprietor to be notified of the inquest.

236.090. In such case the sheriff shall give the proprietor of the land whereof one acre is prayed for, a reasonable notice of the time and place when and where he will take the inquest of the jury, if such proprietor be in his county, and if not, he shall set up notice at the house of the tenant of such land, and if there be no actual tenant thereof, he shall set up such notice at some conspicuous place on the land.

(RSMo 1939 § 10294)

Prior revisions: 1929 § 9165; 1919 § 7407; 1909 § 5464



Section 236.100 Sheriff and jury may act in adjoining county.

Sheriff and jury may act in adjoining county.

236.100. The sheriff and jury may enter and act in an adjoining county when necessary to the discharge of their duties.

(RSMo 1939 § 10295)

Prior revisions: 1929 § 9166; 1919 § 7408; 1909 § 5465



Section 236.110 Inquest to be in writing.

Inquest to be in writing.

236.110. The inquest of the jury shall be reduced to writing, signed by each of the jurors, and returned by the sheriff, together with the writ and a statement of the manner in which he executed it, into the court whence it issued, without delay.

(RSMo 1939 § 10296)

Prior revisions: 1929 § 9167; 1919 § 7409; 1909 § 5466



Section 236.120 Proceedings on return of inquest.

Proceedings on return of inquest.

236.120. Upon the return of such inquest and writ, any person aggrieved by the verdict of the jury may file his objections to the proceedings under such writ, and to the verdict, and show cause why the proceedings should be quashed and the verdict set aside.

(RSMo 1939 § 10297)

Prior revisions: 1929 § 9168; 1919 § 7410; 1909 § 5467



Section 236.130 Issues to be tried as in civil cases.

Issues to be tried as in civil cases.

236.130. The court may thereupon direct issues to be made up and tried as in other civil cases, and if good cause be shown therefor, the court shall quash the proceedings and set aside the verdict.

(RSMo 1939 § 10298)

Prior revisions: 1929 § 9169; 1919 § 7411; 1909 § 5468



Section 236.140 Costs, how adjudged.

Costs, how adjudged.

236.140. The costs attending the trial of such issues shall be adjudged against the unsuccessful party, as in other civil cases.

(RSMo 1939 § 10299)

Prior revisions: 1929 § 9170; 1919 § 7412; 1909 § 5469



Section 236.150 Court may order new writ.

Court may order new writ.

236.150. The court, on motion, may order a new writ of ad quod damnum to issue, for the purpose of having the damages assessed according to law.

(RSMo 1939 § 10300)

Prior revisions: 1929 § 9171; 1919 § 7413; 1909 § 5470



Section 236.160 Court may enter order to erect dam, when.

Court may enter order to erect dam, when.

236.160. If no objections be filed to the proceedings under the writ or to the verdict of the jury, and it shall appear to the court, upon a view of the inquest, that the mansion house of any proprietor, or the outhouse, curtilages or gardens thereto belonging, or orchard, will not be overflowed, and that the health of the neighborhood will not be materially affected by the stagnation of water consequent upon the proposed erection, the court shall thereupon grant or refuse the permission prayed for, according to its judgment of what would be most reasonable and just under all circumstances.

(RSMo 1939 § 10301)

Prior revisions: 1929 § 9172; 1919 § 7414; 1909 § 5471



Section 236.170 Court shall include in its order, what.

Court shall include in its order, what.

236.170. When the party petitioning prays for an acre of land whereon to abut his dam, the court shall include in its order, if the petition is granted, a judgment vesting the title of such acre of land in the party petitioning, his heirs and assigns forever.

(RSMo 1939 § 10302)

Prior revisions: 1929 § 9173; 1919 § 7415; 1909 § 5472



Section 236.180 Privilege to erect subject to certain conditions.

Privilege to erect subject to certain conditions.

236.180. The judgment and order authorized by sections 236.160 and 236.170, and the rights and privileges thereby granted, shall, in all cases, be upon and subject to the conditions following:

(1) Such conditions in reference to the obstructions to the passage of fish and ordinary navigation, as the court shall think proper to impose;

(2) That all damages and valuations assessed and made by the jury shall be paid;

(3) That the dam and mills, electric power and light works, or other machinery, shall be commenced within one year, and finished and ready for business within three years from the date of the order of permission;

(4) That whenever the dam or mill, electric power and light works, or other machinery, shall be destroyed or materially impaired, the same shall be built or repaired within three years thereafter; but if the owner of such dam or mill, electric power and light works, or other machinery, shall be an infant, or of unsound mind, or imprisoned at the time such dam or mill, electric power and light works, or other machinery, shall be destroyed or materially impaired, then within three years after such disability is removed.

(RSMo 1939 § 10303, A. 1949 S.B. 1080)

Prior revisions: 1929 § 9174; 1919 § 7416; 1909 § 5473

CROSS REFERENCE:

Dam owners to maintain fishways--fish hatchery in lieu of fishway, 252.150



Section 236.190 Land decreed for mill privileges to revert, when.

Land decreed for mill privileges to revert, when.

236.190. In case of noncompliance with any of the conditions concerning the building, rebuilding or repairing, where the land of another shall have been adjudged by the court for the purpose of an abutment, the same shall revert to and revest in the original owner, his assigns or legal representatives.

(RSMo 1939 § 10304)

Prior revisions: 1929 § 9175; 1919 § 7417; 1909 § 5474



Section 236.200 Height of dam, how increased.

Height of dam, how increased.

236.200. Any owner of any dam or mill, electric power and light works, or other machinery, erected by virtue of this or any previous law, may increase the altitude of his dam by permission of the court, under and by the same proceedings, regulations and conditions herein provided.

(RSMo 1939 § 10305)

Prior revisions: 1929 § 9176; 1919 § 7418; 1909 § 5475



Section 236.210 Inquest not to bar right of action, when.

Inquest not to bar right of action, when.

236.210. The inquest of the jury, or the order and permission of the court founded thereupon, shall not bar any prosecution or action for injuries caused by the erections herein contemplated, except such as were actually foreseen and estimated by the jury.

(RSMo 1939 § 10306)

Prior revisions: 1929 § 9177; 1919 § 7419; 1909 § 5476



Section 236.220 Power of court to prevent erection of dam.

Power of court to prevent erection of dam.

236.220. The circuit court of the proper county shall have power, upon petition, to prevent the erection or raising of any dam, stoppage, or obstruction across any stream which shall operate as a nuisance and be injurious to any mill, electric power and light works, or other machinery erected, or which shall dam up and render impure or unwholesome or unhealthy the waters of said stream at any point where water is or may be taken from said stream to supply the inhabitants of any city or town or village in the state with water, or of any dam, the erection of which has been authorized by the order of any competent tribunal, of a date earlier than that permitting the erection and raising of such first mentioned dam, stoppage or obstruction; and such court may, upon a final hearing of such petition, order and adjudge that such dam, stoppage or obstruction be abated by the sheriff of the proper county.

(RSMo 1939 § 10308)

Prior revisions: 1929 § 9179; 1919 § 7421; 1909 § 5478



Section 236.230 Dams without chutes declared nuisances.

Dams without chutes declared nuisances.

236.230. Every person who shall erect or maintain, or cause to be erected or maintained, in or across any of the waters of this state, unless said waters be wholly upon his own premises, any dam or other obstruction, no matter for what purpose, and shall not place and maintain thereon an apron or chute not less than fifteen feet wide, and sloping from each side to the center, so that the center shall be at least six inches lower than either edge, and having an inclination of not more than forty-five degrees, and so situated that the main current of water, impeded in its natural flow by the dam or other obstruction, shall pass over the same, or who shall not so construct or arrange such dam or other obstruction that it shall be lowest at the point where the apron or chute shall be placed, and low enough for the free passage of fish over the same each way, whenever the stream in which the same shall be situate shall be swollen beyond its ordinary size, shall be guilty of a misdemeanor, and shall be held to be guilty of a distinct offense each day he shall be in default as aforesaid; and every dam or other obstruction erected or maintained in violation of this section, shall be a public nuisance, and may be abated as such.

(RSMo 1939 § 10312)

Prior revisions: 1929 § 9183; 1919 § 7425; 1909 § 5482



Section 236.240 Dams deemed public nuisances, when.

Dams deemed public nuisances, when.

236.240. All dams, stoppages and obstructions not made according to law shall be deemed to be public nuisances, and may be dealt with as such.

(RSMo 1939 § 10309)

Prior revisions: 1929 § 9180; 1919 § 7422; 1909 § 5479



Section 236.250 Forfeiture of rights, when.

Forfeiture of rights, when.

236.250. If any person or corporation, or his or its legal representatives, to whom permission to erect a dam by virtue hereof shall have been given, shall fail to build, rebuild or repair the same, together with the mill, electric power and light works, or other machinery connected therewith, according to the requirements of law or the conditions of the permission, it shall be lawful for any person owning the land on one side of the watercourse, at the point where such dam is erected, or below, to build a dam and mill, electric power and light works, or other machinery thereon, as if no such permission had been given, without incurring any liability on account of backing the water on such dam.

(RSMo 1939 § 10310)

Prior revisions: 1929 § 9181; 1919 § 7423; 1909 § 5480



Section 236.255 Dam reconstructed and maintained when used for other purposes.

Dam reconstructed and maintained when used for other purposes.

236.255. In any case where a dam has been erected for a period of thirty years or more, and property above the dam within one mile of the point where the dam is situated has been developed for use of the impounded waters above the dam, the owner of the land on either side of the stream at the point where the dam is located shall have the right and authority to repair, maintain or reconstruct the dam, even though the dam is not used for the operation of any mill, electric power and light works, or other machinery.

(L. 1953 p. 669)



Section 236.260 Privilege to construct dam to cease, when.

Privilege to construct dam to cease, when.

236.260. If the improvement of the navigation of any stream shall be undertaken by the state, or by any county, or other lawful authority under the state, then the privilege of keeping any dam across such stream, the right to construct which may be hereafter granted, shall cease, if the same would prevent or obstruct the making of such improvement; and it shall be the duty of the owner or owners of such dam, either to remove it or to make such change in the same as will render the navigation safe and convenient, according to the plan of such improvement; said change or alteration in such dam shall be so constructed as to be approved of by the proper officers or agents who shall have the superintendence of the improvement of such stream.

(RSMo 1939 § 10311)

Prior revisions: 1929 § 9182; 1919 § 7424; 1909 § 5481



Section 236.270 Penalty for building without permission.

Penalty for building without permission.

236.270. Any person who shall build or heighten any dam, or any other stoppage or obstruction on or across any watercourse, without first obtaining permission from the court of the proper county, according to law, and shall thereby work any injury to any other person, shall forfeit to the party injured double damages for such injury, to be recovered by civil action.

(RSMo 1939 § 10307)

Prior revisions: 1929 § 9178; 1919 § 7420; 1909 § 5477



Section 236.280 Right to divert stream through tunnel--conditions.

Right to divert stream through tunnel--conditions.

236.280. Any person or persons, firm or firms, corporation or corporations, owning lands extending across the neck of any bend in any of the rivers of this state where a tunnel through such bends would create a waterfall to create electric power, that such owner or owners shall have the right to tunnel through such bends in such neck, on his or their or its own land or lands, and take up and divert and transmit and use the waters of said river (leaving enough water in said river at the point where said diversion shall be made to meet the wants of stock and the families below such point of diversion), and use the waters so diverted to create electric power for transmission and sale to the public, and then return such waters to said river again, without the consent of the riparian owners thereof owning shore lands on the inside and outside of said bend, between the intake and output points of said tunnel, by the use of the usual condemnation proceedings in the circuit court of the county of this state in which said lands, or a part thereof, are, or may be situated, to ascertain and establish the damage that will accrue to such owner or owners of said riparian rights by reason of the use and license aforesaid, and after this has been established and decreed, and that the judgment so awarded shall be paid before diverting and using said waters.

(RSMo 1939 § 10313)

Prior revisions: 1929 § 9184; 1919 § 7426; 1909 § 5483



Section 236.400 Definitions.

Definitions.

236.400. As used in sections 236.400 to 236.500, standards, rules and regulations promulgated hereunder, unless the context otherwise requires the following words and terms mean:

(1) "Agricultural dam", any dam constructed to impound water for use in irrigation, livestock watering, or commercial fish rearing and sale;

(2) "Alterations", "repairs", or either of them, such alterations or repairs as affect the safety of a dam or reservoir, or public safety, life or property;

(3) "Chief engineer", the head of the dam and reservoir safety program of the department of natural resources or his representative;

(4) "Construction permit", a written authorization issued by the council giving the owner the right to construct, alter, enlarge, reduce, repair or remove a dam or reservoir or appurtenances thereto, with such conditions as are necessary to adequately protect the public safety, life, property, the dam or reservoir;

(5) "Dam", any artificial or manmade barrier which does or may impound water, and which impoundment has or may have a surface area of fifteen or more acres of water at the water storage elevation, or which is thirty-five feet or more in height from the natural bed of the stream or watercourse measured at the downstream toe of the barrier or dam, if it is not across a streambed or watercourse, together with appurtenant works. Sections 236.400 to 236.500 shall not apply to any dam which is not or will not be in excess of thirty-five feet in height or to any dam or reservoir licensed and operated under the Federal Power Act;

(6) "Dam and reservoir safety council", as designated by sections 236.400 to 236.500 and referred to as the "council" shall consist of seven members appointed by the governor according to the provisions of sections 236.400 to 236.500;

(7) "Director", the director of the department of natural resources of the state of Missouri;

(8) "Enlargement", any change in or addition to an existing dam or reservoir which raises the height of a dam, increases the watershed for a reservoir, or raises the water storage elevation of the water impounded by a dam or reservoir;

(9) "Experienced professional engineer", an engineer registered in the state of Missouri and experienced in hydraulics, hydrology and civil engineering as applied to dam design and construction;

(10) "Maintenance", the proper keeping of all aspects of a dam or reservoir and appurtenances thereto, that pertain to safety, in a state of repair and working order as necessary to comply with sections 236.400 to 236.500, any permit hereunder, and protect public safety, life and property;

(11) "Natural physical changes", those changes not directly or indirectly caused by man which affect the safety of the dam or reservoir;

(12) "Operation", the physical changes, natural or manmade that occur or are made to a dam or reservoir, or operation of the mechanisms or appurtenances of the dam or reservoir, which affect or may affect public safety, life or property;

(13) "Owner", a person who owns, controls, operates, maintains, manages, or proposes to construct a dam or reservoir including:

(a) The state and its departments, institutions, agencies, and political subdivisions, but not the United States government;

(b) A municipal or quasi-municipal corporation;

(c) A district;

(d) A public utility;

(e) A natural person, firm, partnership, association, corporation, political subdivision, or legal entity;

(f) The duly authorized agents, lessees, or trustees of any of the foregoing;

(g) Receivers or trustees appointed by any court for any of the foregoing;

(14) "Permit", a construction, safety or registration permit;

(15) "Permit applicant", an owner who applies for a construction, safety or registration permit;

(16) "Reduction", any decrease in the height of a dam, watershed size, or water storage elevation of the water impounded by a dam or reservoir;

(17) "Registration permit", a permit issued for a period not to exceed five years by the council to the owner of a dam or reservoir in existence on September 28, 1979, or which becomes subject to the provisions of sections 236.400 to 236.500 for such dams and reservoirs which are in a properly maintained condition or which have made and complied with recommendations for corrections of observed defects of the dam or reservoir and have been* examined and approved in accordance with sections 236.400 to 236.500 and standards, rules and regulations and guidelines issued pursuant to sections 236.400 to 236.500;

(18) "Reservoir", any impoundment which results from a dam as defined in sections 236.400 to 236.500;

(19) "Safety permit", a permit issued to the owner for a period of five years, or less if safety considerations so require, by the council indicating that the dam meets the requirements of sections 236.400 to 236.500 and the guidelines, standards, rules and regulations issued pursuant to sections 236.400 to 236.500, and containing such conditions as to operations, maintenance and repair as are necessary to adequately protect public safety, life and the dam or reservoir;

(20) "Water", water, other liquid or tailings;

(21) "Water storage elevation", that elevation of water surface at the principal spillway which could be obtained by the dam or reservoir were there no outflow and were the reservoir full of water;

(22) "Watershed", the area, usually expressed in acres of square miles, that contributes or may contribute surface water to a reservoir.

(L. 1979 H.B. 603 § 1)

*Words "have been" not in original rolls.



Section 236.405 Employment of engineer and assistants--records--rulemaking, procedure.

Employment of engineer and assistants--records--rulemaking, procedure.

236.405. 1. There is hereby created a dam and reservoir safety program in the department of natural resources. The council shall promulgate rules, regulations, guidelines, and standards relating to the determination of whether a dam or reservoir constitutes a danger to public safety, life or property to be effective upon approval by the director.

2. The director of the department of natural resources shall employ an experienced professional engineer as chief engineer and assistants to administer the activities of the dam and reservoir safety program.

3. The chief engineer shall be selected under the state merit system on the basis of professional experience directly related to the design and construction of dams and reservoirs.

4. The findings, opinions, and orders of the council and the chief engineer shall be kept as permanent public records in the offices of the department of natural resources.

5. No rule or portion of a rule promulgated under the authority of sections 236.400 to 236.500 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1979 H.B. 603 § 2, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 236.410 Council established--members, terms, qualifications, officers--meetings--quorum--compensation--report.

Council established--members, terms, qualifications, officers--meetings--quorum--compensation--report.

236.410. 1. There is hereby created a "Dam and Reservoir Safety Council", whose domicile for the purposes of sections 236.400 to 236.500 shall be the department of natural resources of the state of Missouri, for the regulation of dam and reservoir safety. The council shall consist of seven members, no more than four of whom shall be members of the same political party, appointed by the governor with the advice and consent of the senate.

2. The members of the council shall have a background of academic training or professional experience directly related to the design of dams and reservoirs. At least two members of the council shall be professional engineers registered in the state of Missouri, one of whom shall represent the general public; at least one member shall be an engineering geologist; at least one member, in addition to the professional engineer, shall be a representative of the general public; two members shall be from industry, one of whom shall be earthmoving contractors; and one member shall be the owner of a dam or reservoir. Of the seven members, three shall be from each of the three United States congressional districts in this state with the highest number of dams. The members shall serve for a term of two years; except, of the first appointments three shall be appointed for one year. The governor shall fill any vacancy on the council and may remove any appointed member for cause. The council shall annually elect a chairman and vice chairman from among its members. The council shall meet regularly but not less than quarterly. Special meetings and hearings may be called upon delivery of written notice to each member of the council signed by the director, the chief engineer, the council chairman or four of the council members. Four members of the council shall constitute a quorum to transact the business of the council. The council shall decide all questions by a majority vote of those present and constituting a quorum. The members of this council shall not receive any compensations other than for actual travel and subsistence when acting officially as members of the council. The council shall prepare and present an annual report to the general assembly by December thirty-first of each year.

(L. 1979 H.B. 603 § 3, A.L. 1992 H.B. 1634, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 236.415 Council's powers and duties--public hearings required--adoption of rules and regulations, procedure.

Council's powers and duties--public hearings required--adoption of rules and regulations, procedure.

236.415. 1. The council considering recommendations of the chief engineer shall, subsequent to a public meeting, adopt, subject to the approval of the director, the general technological guidelines and the standards, guidelines, rules and regulations applicable to permits, the design, construction, maintenance, operation, alteration, repair, enlargement, reduction, removal or natural physical changes that may occur to a dam or reservoir. Violations of guidelines, standards, rules and regulations are violations of sections 236.400 to 236.500 permitting the revocation, suspension, or refusal to issue any permit required by sections 236.400 to 236.500. No standards, guidelines, rules, or regulations shall be adopted, or any amendment or repeal thereof shall be effective, except after a public hearing to be held after thirty days' prior notice by advertisement or press release, and publication as required in chapter 536 of the date, time and place of the hearing and opportunity given to the public to be heard.

2. At the hearing, opportunity to be heard by the council with respect to the subject thereof shall be afforded any interested person upon written request to the council, addressed to the chief engineer, received not later than seven days prior to the hearing and may be afforded to other persons if convenient. In addition, any interested person, whether or not heard, may submit, within seven days subsequent to the hearings, a written statement of his views. The council may solicit the views, in writing, of persons who may be affected by, or interested in, proposed rules and regulations, standards or guidelines. Any person heard or represented at the hearing or making written request for notice shall be given written notice of the action of the council with respect to the subject thereof.

3. The council upon hearing the recommendations of the chief engineer and reviewing the application for a construction or registration permit shall approve or deny the permit application. The council may delegate authority to approve or deny permit applications to the chief engineer, whose actions shall be subject to appeal to the council as provided in subsection 2 of section 236.425.

4. No standard, rule or regulation or guideline, or amendment or repeal thereof, adopted by the council shall be in force and effect until it has been approved in writing by the director and the requirements of chapter 536 are satisfied. The affirmative vote of at least four members of the council shall be required for adoption.

(L. 1979 H.B. 603 § 4, A.L. 1995 S.B. 3)



Section 236.420 Inspection of dams and reservoirs, when--report on conditions.

Inspection of dams and reservoirs, when--report on conditions.

236.420. The council, with the advice and assistance of the chief engineer, shall carry out a state program of inspection of dams and reservoirs in accordance with regulations adopted by the council. All dams and reservoirs in this state shall be inspected on a periodic basis to determine if they constitute a threat to public safety, life or property. The chief engineer shall submit reports to the director and the council concerning the condition of each dam or reservoir inspected, and recommendations as to any alterations or repairs needed.

(L. 1979 H.B. 603 § 5)



Section 236.425 Chief engineer's duties--search warrants--council to hear certain appeals.

Chief engineer's duties--search warrants--council to hear certain appeals.

236.425. 1. The chief engineer shall administer the provisions of sections 236.400 to 236.500 by:

(1) Recommending general technological guidelines that pertain to the design, construction, maintenance, operation, use, alteration, repair, enlargement, reduction, or natural physical changes of, or that may occur to, a dam or reservoir including their removal; except that, detailed technical specifications shall not be promulgated to regulate the design, construction, operation, maintenance, use, alteration, repair or removal of a dam or reservoir. Such guidelines shall not be effective until adopted by the council and approved by the director at a public meeting, after notice requirements set forth in subsection 1 of section 236.415 herein have been satisfied;

(2) Making* recommendations concerning the issuing, continuing in effect, revoking, modifying, suspending, or denying, under such conditions as prescribed by sections 236.400 to 236.500 and such rules as may be adopted to protect public safety, life, property, dams and reservoirs, construction permits for the construction, alteration, enlargement, reduction, repair or removal of dams or appurtenances thereto, and safety and registration permits to insure continuing protection of public safety, life, property, dams and reservoirs, for all dams subject to the provisions of sections 236.400 to 236.500;

(3) Making such investigations, including hearings, as are proper to protect public safety, life and property from an unsafe dam or reservoir, and to determine whether any permits should be issued, continued, revoked, modified, suspended, or denied or whether any violations of sections 236.400 to 236.500, standards, or rules or regulations have occurred or are occurring;

(4) Entering, at any reasonable time, any private or public premises as necessary to make an investigation or inspection of a dam or reservoir, or records kept, pertaining thereto, and such inspection shall follow reasonable notice to the owner given prior to such investigation or inspection except in the case of an emergency threatening public safety, life or property, in which case such inspection or investigation may be made without prior notice. A suitably restricted search warrant, upon a showing of probable cause in writing and upon oath, shall be issued by any judge having jurisdiction, to the chief engineer or his representative for the purpose of enabling him to make the inspection.

2. The council shall meet with or hear the appeal of a permit applicant and his representative upon request of the permit applicant if the chief engineer has rejected the application for a construction, safety or registration permit.

(L. 1979 H.B. 603 § 6)

*Words "To make" appear in original rolls.



Section 236.430 Employees, council to provide for.

Employees, council to provide for.

236.430. The council shall retain, employ, provide for and compensate within appropriations available therefor, such consultants, assistants, and other employees on a full- or part-time basis as may be necessary to carry out the provisions of sections 236.400 to 236.500 and prescribe the times at which they shall be appointed and their powers and duties.

(L. 1979 H.B. 603 § 7)



Section 236.435 Permits required, when, procedure to obtain--chief engineer to make recommendation--exemptions--plans to be filed.

Permits required, when, procedure to obtain--chief engineer to make recommendation--exemptions--plans to be filed.

236.435. 1. Prior to the commencement of the construction, alteration, enlargement, reduction or removal of a dam or reservoir, the owner shall apply to the council and upon satisfying the requirements of sections 236.400 to 236.500 and the rules, regulations and standards promulgated pursuant hereto, obtain a construction permit.

2. The application for a construction permit shall bear the seal and signature of an experienced professional engineer registered in Missouri or employed by a qualified engineering division of a state or federal agency regularly engaged in dam construction for soil and water conservation, or irrigation or relating to wildlife conservation and shall be accompanied by the design report and plans and specification of the proposed design, alteration, enlargement, reduction, repair or removal of the dam or reservoir.

3. Any person constructing or owning a dam or reservoir, or living or owning property in an area affected, or whose safety may be affected by such dam or reservoir may consult with the chief engineer concerning such dam or reservoir.

4. The council upon hearing the recommendation of the chief engineer shall approve or deny an application for a construction permit within forty-five days after its receipt or the completion of any hearings in connection with such application, whichever is later. The permit shall be issued upon the receipt of the application if, in the judgment of the council, requirements of sections 236.400 to 236.500 and all standards, rules and regulations hereunder are satisfied and the design will be adequate to protect the public safety, life and property.

5. The council upon hearing the recommendation of the chief engineer may reject the application if it decides that there is insufficient information to determine the safety of the proposed construction, alteration, enlargement, reduction or removal of the dam or reservoir or that the construction, alteration, enlargement, reduction or removal of the dam or reservoir would endanger public safety, life or property, or otherwise not comply with sections 236.400 to 236.500 and any rules, standards, guidelines and regulations adopted hereunder.

6. A landowner who now owns or proposes to construct an agricultural dam or reservoir which will be used primarily for agricultural purposes will be exempt from all provisions of sections 236.400 to 236.500. If the council with the advice of the chief engineer, determines that the dam or reservoir is no longer used primarily for agricultural services, it shall become subject to the provisions of sections 236.400 to 236.500.

7. Dams or their construction, alterations, enlargements, reductions or removals designed by, and their construction, alteration, enlargement, reduction or repair or removal monitored by, a qualified engineer regularly engaged in dam construction for soil and water conservation or irrigation or relating to wildlife conservation are for the purposes of such construction or other listed actions exempt from the provisions of this section except that the plans for the dam shall be filed with the chief engineer prior to construction, or other listed action. Amended plans shall be filed at the completion of construction or other listed action if there have been significant deviations from the previously filed plans.

(L. 1979 H.B. 603 § 8)



Section 236.440 Owner to notify council, when--council to issue safety permit--registration of existing dams, when--violations.

Owner to notify council, when--council to issue safety permit--registration of existing dams, when--violations.

236.440. 1. The owner shall notify the council upon completion of construction, alteration, enlargement, or reduction of the dam or reservoir. This notification shall bear the seal and signature of an experienced professional engineer and shall be accompanied by an application for a safety permit. The owner of any dam or reservoir subject to the provisions of sections 236.400 to 236.500 shall obtain a safety permit following completion of construction.

2. Upon receipt of complete and proper application for a safety permit, including notification of completion by the owner and certification by an experienced professional engineer that the new construction, alteration, enlargement or reduction has been completed in accordance with the provisions of the construction permit and sections 236.400 to 236.500, the council shall upon receipt of the application issue a safety permit. The council upon advice of the chief engineer may deny the application if it determines that violations of the construction permit or sections 236.400 to 236.500 exist. If revisions have been made which vary substantially from the provisions of the construction permit, it must be shown that the revisions do not endanger public safety, life or property. The safety permit for dams constructed pursuant to a construction permit issued under sections 236.400 to 236.500, may contain conditions the council upon advice of the chief engineer determines are necessary for the protection of public safety, life and property and a schedule and timetable for the dam and reservoir to achieve compliance with the construction permit and provisions of sections 236.400 to 236.500, standards, rules and regulations promulgated hereunder, but such conditions shall not be more stringent or restrictive than those contained in the construction permit.

3. Owners of dams and reservoirs in existence on September 28, 1979, shall obtain registration permits for dams of fifty to seventy feet in height within four years, and for dams up to fifty feet in height within six years of September 28, 1979, or as otherwise required by the provisions of sections 236.400 to 236.500 and rules and regulations adopted hereunder. A registration permit shall be issued by the council upon the advice of the chief engineer for dams and reservoirs only after it is determined that the dam meets the standards of sections 236.400 to 236.500 and rules and regulations hereunder, and any recommendations made by the inspecting engineer pursuant thereto.

4. Upon complete and proper application for a registration permit, on forms provided by the department of natural resources, by the owner of a dam in existence upon September 28, 1979, including a certification by an experienced professional engineer or an engineering division of a state or federal agency regularly engaged in dam construction for soil or water conservation, irrigation, or relating to wildlife conservation, that the dam has been inspected in accordance with sections 236.400 to 236.500, standards, rules and regulations and guidelines promulgated hereunder, and that the owner has complied with the inspecting engineer's or agency's recommendations necessary to correct observed defects of the dam or reservoir, the council shall, upon receipt of the application, issue a registration permit. The council upon hearing the recommendations of the chief engineer may deny the application if it determines that the owner has not complied with the inspecting engineer's or agency's recommendations.

5. For dams for which construction was completed prior to the effective date of the construction permit requirements hereunder, the registration permit may contain conditions the council upon hearing recommendations of the chief engineer determines to be necessary to bring the dam and reservoir into compliance with sections 236.400 to 236.500 and standards, rules and regulations promulgated hereunder.

6. If a dam or reservoir has been removed by the owner, the council shall issue a final approval upon notification by the owner and receipt of certification by an experienced professional engineer that the removal has been carried out in accordance with the provisions of the construction permit issued for such removal. Failure to obtain final approval shall be a violation of sections 236.400 to 236.500.

7. The council shall issue safety permits for dams or their construction, alterations, enlargements, reductions or removals designed by, and their construction or other listed actions monitored by, a state or federal agency engaged in dam construction for soil and water conservation, irrigation or relating to wildlife conservation provided the owners obtain from such agency and file with the chief engineer a statement upon completion of the construction or other listed actions and at not greater than five year intervals, and with every application for renewal of a safety permit, that the dam conforms to the plans on file with the chief engineer and is in a safe, properly maintained condition.

8. The owner shall apply for renewal of a safety or registration permit not less than sixty days prior to expiration of the previously issued permit. The chief engineer shall determine if the dam and reservoir are essentially as described in the latest permit issued for that dam and reservoir, whether they satisfy the requirements of sections 236.400 to 236.500 and any rules, regulations, standards and guidelines adopted pursuant to sections 236.400 to 236.500 and whether any inspection conducted in connection with the permit renewal reveals any defect in the dam or reservoir which would threaten public safety, life or property. Unless the chief engineer determines that the dam and reservoir are not properly maintained, do not satisfy the requirements of the permit, act* or rules, regulations, standards and guidelines promulgated hereunder, or that defects revealed by the inspection are not corrected, the council upon hearing the recommendations of the chief engineer shall issue or renew the safety or registration permit upon forty-five days of the receipt of a complete and proper application. The council may require the owner to furnish a certification, as a part of an application to renew a permit hereunder, by an experienced professional engineer or a qualified engineering division of a state or federal agency regularly engaged in dam construction for water conservation, irrigation or relating to wildlife conservation that the dam is in a properly maintained condition and that any recommendation for correction of defects which violate sections 236.400 to 236.500, guidelines, rules, regulations and standards hereunder or which threaten public safety, life or property have been complied with and that the engineer detected no other such defects which have not been corrected.

9. If a barrier or water impoundment becomes a dam or reservoir through alteration or enlargement as defined herein, it shall be subject to the provisions of sections 236.400 to 236.500.

10. Failure to obtain and comply with a permit as required in this section is a violation of sections 236.400 to 236.500.

(L. 1979 H.B. 603 § 9)

*Word "act" apparently refers to "this act", now §§ 236.400 to 236.500.



Section 236.445 Permit may be suspended--alteration or removal may be required--violation.

Permit may be suspended--alteration or removal may be required--violation.

236.445. 1. If it is found that a dam or reservoir presents a threat to public safety, life or property, or that the safety of the dam or reservoir is threatened, the permit for the dam or reservoir shall be suspended and shall be reinstated only when the owner at his expense has completed the necessary alteration or has established such operational procedures as the council upon hearing the recommendations of the chief engineer deems necessary for protection of the public safety, life, property, the dam or reservoir. If necessary for such protection, the council may require the owner at his expense to remove the dam or reservoir, or if the owner refuses or neglects to act, the state may alter or remove the dam or reservoir, and the chief engineer may recover the costs of such action as provided in section 236.450.

2. If the owner refuses to alter or remove a dam or reservoir as directed when found to be a threat as set forth in sections 236.400 to 236.500, he shall be in violation of sections 236.400 to 236.500 and the permit requirements hereunder, and such action shall subject the owner to the enforcement provisions contained herein and revocation of the permit.

(L. 1979 H.B. 603 § 10)



Section 236.450 Removal or repair of abandoned dam--recovery of expenses.

Removal or repair of abandoned dam--recovery of expenses.

236.450. An existing dam or reservoir which the chief engineer determines to be abandoned and considered to be a threat to public safety, life, or property may be altered, repaired, or removed upon such determination at the expense of the state of Missouri, and the chief engineer may request either the attorney general or a prosecuting attorney to bring an action in the name of the people of the state of Missouri to recover such expenses from the owner through appropriate legal processes. Such action may be brought in any county where the defendant or defendant's principal place of business is located or where the dam or reservoir is located.

(L. 1979 H.B. 603 § 11)



Section 236.455 Emergency action authorized.

Emergency action authorized.

236.455. If it is determined at any time that the condition of a dam or reservoir is an imminent and substantial threat, and so dangerous to public safety, life or property as not to permit time for issuance of an enforcement order to correct the hazard, the chief engineer may take any appropriate action not prohibited by the constitution or laws of this state he deems necessary for emergency protection of public safety, life or property, and may request the attorney general or a prosecuting attorney to take any legal steps necessary to accomplish such action and to recover the cost of such measures from the owner by appropriate legal action.

(L. 1979 H.B. 603 § 12)



Section 236.460 Transfer of ownership, notice required.

Transfer of ownership, notice required.

236.460. The owner shall notify the chief engineer upon the sale or other transfer of interest in a dam or reservoir, either existing or under construction, alteration or removal. The construction, safety or registration permit shall be transferred to the successive owner upon receipt of this notification and upon determination that such transfer will not endanger public safety, life, property, the dam or reservoir.

(L. 1979 H.B. 603 § 13)



Section 236.465 Industrial water retention structures subject to provisions of sections 236.400 to 236.500--inspection--changes.

Industrial water retention structures subject to provisions of sections 236.400 to 236.500--inspection--changes.

236.465. Irrespective of any other provisions of sections 236.400 to 236.500, the following provisions shall apply to the construction, alteration or enlargement of tailing, slime and settling ponds and to other similar industrial water retention structures included within the definitions of dam or reservoir in section 236.400:

(1) Applications for construction, safety or registration permits shall be submitted as provided in section 236.435 and section 236.440 except that design plans and specifications which outline any anticipated enlargement of the industrial water retention structure shall be included;

(2) It shall not be necessary to reapply for a permit each time the structure is enlarged if the enlargement plans have been submitted in and approved with the original application, and the provisions of subdivision (3) of this section have been satisfied;

(3) Upon notification of the chief engineer, bearing the seal and signature of an experienced professional engineer, that the initial phase of construction has been completed in accordance with the provisions of the construction permit and sections 236.400 to 236.500, or if a registration permit has been issued as provided in subdivision (1) of this section, and before any enlargement is begun, and if no violation of sections 236.400 to 236.500 can be shown, a safety permit or a registration permit with special provisions that authorize the planned enlargement to the initially constructed structure shall be issued, on application, if enlargement plans were included and approved in the original application;

(4) It is not necessary to retain continuously a professional engineer after the initial stage of construction;

(5) The dam shall be inspected by an experienced professional engineer registered in the state of Missouri as required to renew the safety permit or registration permit at five-year intervals unless safety of the public, life and property require a shorter period of time;

(6) The chief engineer shall make inspections of these structures as necessary to insure adequate protection for public safety, life and property;

(7) Where it is shown that a tailings, slime and settling pond, or other similar water retention structure is subject to inspection for safety, using standards at least as stringent as those required under sections 236.400 to 236.500, by a federal or state agency and the owner notifies the council that the structure is subject to such inspection, such structures shall be exempt from the provisions of sections 236.400 to 236.500.

(L. 1979 H.B. 603 § 14)



Section 236.470 Conduct of hearings--subpoenas--approval of final orders.

Conduct of hearings--subpoenas--approval of final orders.

236.470. 1. At any public hearing all testimony taken before the council, or a hearing officer appointed by the council chairman, shall be under oath and recorded stenographically. The transcript so recorded shall be made available to any person upon payment of the usual charge therefor.

2. In any such hearing, any member of the council or the hearing officer shall issue in the name of the council notice of hearing and subpoenas. Subpoenas shall be issued and enforced as provided in section 536.077. The rules of discovery that apply in any civil case apply to hearings held by the council.

3. All hearings to approve, amend or repeal guidelines, standards or rules and regulations shall be held before at least four members of the council.

4. All other hearings may be held before one council member designated by the council chairman or a hearing officer who shall be a member of the Missouri bar and appointed by the council chairman. The hearing officer or council member shall preside at the hearing and hear all evidence and rule on the admissibility of evidence. The hearing officer or council member shall make recommended findings of fact and may make recommended conclusions of law to the council.

5. All final orders or determinations or other final actions by the council shall be approved in writing by at least four members of the council. Any council member approving in writing any final order or* determination or other final action, who did not attend the hearing, shall do so only after reviewing all exhibits and reading the entire transcript.

(L. 1979 H.B. 603 § 15)

*Word "of" appears in original rolls.



Section 236.475 Immunity of officers.

Immunity of officers.

236.475. In the absence of willful and wanton misconduct, no action shall be brought against the council, the chief engineer or his agents, or department employees or private individuals employed as consultants by the department for the recovery of damages caused by the partial or total failure of any dam or reservoir or through the use or operation of any dam or reservoir upon the ground that such person is liable by virtue of any of the following:

(1) The approval of a dam or reservoir or permits therefor;

(2) The issuance or enforcement of orders relating to maintenance, operation or repair of a dam or reservoir;

(3) Control and regulation of a dam or reservoir;

(4) Measures taken to protect against failure during an emergency.

(L. 1979 H.B. 603 § 16)



Section 236.480 Judicial review of actions--administrative review required--interpretation of administrative actions.

Judicial review of actions--administrative review required--interpretation of administrative actions.

236.480. 1. All final decisions, orders, actions or determinations made pursuant to the provisions of sections 236.400 to 236.500 are subject to judicial review pursuant to the provisions of chapter 536. No judicial review shall be available, however, until all administrative remedies are exhausted.

2. In any suit filed pursuant to section 536.050 concerning the validity of the standards, rules, guidelines and regulations promulgated hereunder, the court shall review the record made pursuant to their adoption to determine the validity and reasonableness of such standards, rules, guidelines and regulations and may hear such additional evidence as it deems necessary.

(L. 1979 H.B. 603 § 17)



Section 236.485 Water rights preserved.

Water rights preserved.

236.485. The provisions of sections 236.400 to 236.500 do not grant or diminish any right to that water entering, discharged from or impounded by a dam or contained in a reservoir.

(L. 1979 H.B. 603 § 18)



Section 236.490 Enforcement of act.

Enforcement of act.

236.490. All duly constituted officers of the law of this state or any political subdivision thereof shall aid in the enforcement of the provisions of sections 236.400 to 236.500.

(L. 1979 H.B. 603 § 19)



Section 236.495 Legal actions for enforcement available, procedure.

Legal actions for enforcement available, procedure.

236.495. 1. In carrying out the provisions of sections 236.400 to 236.500 and to the extent not inconsistent with chapter 491, the chief engineer or council may subpoena witnesses and compel their attendance, and may also require the submission of books, papers, documents or other pertinent data in any hearing or enforcement proceedings hereunder or in any case wherein a violation of this chapter is alleged. Upon failure or refusal to comply with such order or upon failure to honor a subpoena, as herein provided, the council may request the attorney general or a prosecuting attorney to apply to the circuit court having jurisdiction to enforce compliance.

2. The council may request the attorney general or a prosecuting attorney, in the name of the state, to institute a suit for injunctive relief to stop or prevent violations of the provisions of sections 236.400 to 236.500, permits, standards, orders and rules and regulations promulgated hereunder, which shall be violations of sections 236.400 to 236.500, or to restrain any violation thereof, or after written notification of violation by the council, and a reasonable time to correct such violation, for the assessment of a penalty of up to one thousand dollars per day, for each day or part thereof the violation continues to occur after such notice. Such action may be brought in any county where the defendant's principal place of business is located, where the dam or reservoir is located, or the violation does or may occur.

(L. 1979 H.B. 603 § 20)



Section 236.500 Penalties.

Penalties.

236.500. 1. Any person who willfully violates any of the provisions of sections 236.400 to 236.500 is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than five hundred dollars nor more than ten thousand dollars, or by confinement in the county jail for a term of not less than thirty days nor more than one year, or by both such fine and confinement.

2. In the event of a continuing violation, each day that the violation continues shall constitute a separate and distinct offense.

3. Any person who willfully obstructs, hinders or prevents the council, the chief engineer or his agents or employees from performing the duties imposed by sections 236.400 to 236.500 and rules and regulations promulgated hereunder or who willfully resists the council, the chief engineer or his agents in the performance of the duties imposed on them by sections 236.400 to 236.500 and rules and regulations promulgated hereunder is guilty of a misdemeanor and, upon conviction, shall be punished as provided in subsection 1 of this section.

4. Any owner who willfully engages in the construction, repair, alteration or removal of any dam or reservoir without a construction permit or in violation of a construction permit or willfully violates the requirements of or for a safety or registration permit is guilty of a misdemeanor and, upon conviction, shall be punished as provided in subsection 1 of this section.

(L. 1979 H.B. 603 § 21)






Chapter 237 Barges, Ferries and Wharves

Section 237.010 Ferry not to be kept without license.

Ferry not to be kept without license.

237.010. No person shall keep a ferry, so as to demand and receive pay thereat, without a license.

(RSMo 1939 § 15286)

Prior revisions: 1929 § 14198; 1919 § 5532; 1909 § 6475



Section 237.020 Application for license.

Application for license.

237.020. Any person may petition the county commission of the county for license to keep a ferry; and if the commission believe such ferry necessary for the accommodation of the public, and that the petitioner is a suitable person to keep the same, it shall order the clerk to issue a license, upon the payment of the tax assessed in such order.

(RSMo 1939 § 15287)

Prior revisions: 1929 § 14199; 1919 § 5533; 1909 § 6476



Section 237.030 Tax on license.

Tax on license.

237.030. Such tax shall not be less than two dollars nor more than five thousand dollars, paid to the use of the state.

(RSMo 1939 § 15288)

Prior revisions: 1929 § 14200; 1919 § 5534; 1909 § 6477



Section 237.040 License issued, when.

License issued, when.

237.040. Upon the production of the receipt of the collector of the county for the tax to such clerk, he shall issue a license to keep a ferry, at the place therein mentioned, for any term not exceeding five years, the said term to be fixed by the county commission in its discretion; provided, that no license shall be issued for a longer term than five years.

(RSMo 1939 § 15289)

Prior revisions: 1929 § 14201; 1919 § 5535; 1909 § 6478



Section 237.050 Bond required.

Bond required.

237.050. Before the delivery of the license such person shall give bond to the state, with sufficient security, approved by such clerk, in such sum as the commission shall order, conditioned for the faithful performance of the duties required by law at such ferry; which bond shall be filed in the office of such clerk.

(RSMo 1939 § 15290)

Prior revisions: 1929 § 14202; 1919 § 5536; 1909 § 6479



Section 237.060 Licenses granted by clerks in vacation.

Licenses granted by clerks in vacation.

237.060. The clerk of the county commission, in vacation, may grant ferry licenses, assess the tax and fix the rates for the same, and exercise all the power of the commission touching the same.

(RSMo 1939 § 15292)

Prior revisions: 1929 § 14204; 1919 § 5538; 1909 § 6481



Section 237.070 Continuation of licenses.

Continuation of licenses.

237.070. Such licenses shall continue until the end of the next term of the county commission; and the tax shall be assessed in proportion to the time for which the license is granted, and in all other respects the clerk and collector shall proceed as upon license granted by the commission.

(RSMo 1939 § 15293)

Prior revisions: 1929 § 14205; 1919 § 5539; 1909 § 6482



Section 237.080 License granted without tax, when.

License granted without tax, when.

237.080. If any county commission believe that any ferry in the county is so little used as not to justify the payment of license, they may, in their discretion, give to the keeper of such ferry a license without the payment of any tax; and such commission shall take bond and fix the rates as in other ferries.

(RSMo 1939 § 15305)

Prior revisions: 1929 § 14217; 1919 § 5551; 1909 § 6494



Section 237.090 License may be revoked.

License may be revoked.

237.090. If any ferryman fail to perform his duties, the county commission may, at any time, revoke his license.

(RSMo 1939 § 15304)

Prior revisions: 1929 § 14216; 1919 § 5550; 1909 § 6493



Section 237.100 Keeping ferry without license, penalty.

Keeping ferry without license, penalty.

237.100. If any person demand or receive pay for services as ferryman, without a license, he shall forfeit to the county twenty dollars for every day he shall keep such ferry, or be imprisoned not less than ten nor more than thirty days, or be punished by both such fine and imprisonment, to be recovered by indictment or information in the proper court of the proper county.

(RSMo 1939 § 15299)

Prior revisions: 1929 § 14211; 1919 § 5545; 1909 § 6488



Section 237.110 Liable to action for damages.

Liable to action for damages.

237.110. Such persons shall be liable to a civil action for all damages that may accrue to the person licensed to keep such ferry.

(RSMo 1939 § 15300)

Prior revisions: 1929 § 14212; 1919 § 5546; 1909 § 6489



Section 237.120 Ferriage--rates fixed by county commission.

Ferriage--rates fixed by county commission.

237.120. The county commission shall fix the rate of ferriage at each ferry, and may at any time alter the same, having regard to the breadth and situation of the stream and publicity of the ferry. No change in the rates of ferriage shall go into effect during the continuance of any license.

(RSMo 1939 § 15291)

Prior revisions: 1929 § 14203; 1919 § 5537; 1909 § 6480



Section 237.130 Ferriage, when tendered.

Ferriage, when tendered.

237.130. No ferryman shall be compelled to do any act, as such, before payment or tender of his fee be made, according to the rates of ferriage.

(RSMo 1939 § 15296)

Prior revisions: 1929 § 14208; 1919 § 5542; 1909 § 6485



Section 237.140 Rates posted.

Rates posted.

237.140. Every ferryman shall keep a list of the legal rates of ferriage, printed, or written in a legible hand, constantly posted up at some public place at the ferry or ferryhouse.

(RSMo 1939 § 15297)

Prior revisions: 1929 § 14209; 1919 § 5543; 1909 § 6486



Section 237.150 Failure to post rates, penalty.

Failure to post rates, penalty.

237.150. If any ferryman fail to comply with the provisions of section 237.140, he shall, for every such offense, forfeit four dollars to the county.

(RSMo 1939 § 15298)

Prior revisions: 1929 § 14210; 1919 § 5544; 1909 § 6487



Section 237.160 Good boats and sufficient hands to be kept.

Good boats and sufficient hands to be kept.

237.160. Every ferryman shall keep at his ferry a good boat or boats, in good repair, suitable to the water, and sufficient hands to attend on all occasions.

(RSMo 1939 § 15294)

Prior revisions: 1929 § 14206; 1919 § 5540; 1909 § 6483



Section 237.170 Penalty for neglect.

Penalty for neglect.

237.170. Every ferryman failing to give such due attention shall, for every offense, forfeit five dollars, and for failure to keep such boat in good repair, shall forfeit thirty dollars to the county where the ferry is situated; and he shall be liable for all damages that any person may sustain thereby, to be recovered by civil action in any court having jurisdiction.

(RSMo 1939 § 15295)

Prior revisions: 1929 § 14207; 1919 § 5541; 1909 § 6484



Section 237.180 Number of licenses not limited.

Number of licenses not limited.

237.180. The county commission of the proper county may grant, or not, at their discretion, ferry license for a ferry or ferries on the same side of the river, and in the same county, within any distance of any ferry that shall then be already licensed.

(RSMo 1939 § 15306)

Prior revisions: 1929 § 14218; 1919 § 5552; 1909 § 6495



Section 237.190 Exclusive privilege granted, when.

Exclusive privilege granted, when.

237.190. County commissions may grant to the owner or owners of lands, on both sides of a river, in any county in this state, the exclusive privilege of keeping a ferry thereat.

(RSMo 1939 § 15307)

Prior revisions: 1929 § 14219; 1919 § 5553; 1909 § 6496



Section 237.210 Cities may lease wharf.

Cities may lease wharf.

237.210. Any city, town or other municipal corporation may, for a just compensation, in its discretion, lease to any owner or association of owners of any steamboat, or boats, or vessels, any portion of the wharf or landing of such city or town, for a term of years, for the purpose of maintaining wharf boats thereat for the accommodation of steamboats and merchants and others in the reception and discharge of freights; provided, that no part of any wharf or landing shall be so leased for the use of any particular owner of any boat or boats, or association of owners of boats, if such lease shall give to such owner or association of owners a monopoly of said portion of such wharf or landing, or work a serious injury or inconvenience to other owners of boats landing at such wharf or landing.

(RSMo 1939 § 15309)

Prior revisions: 1929 § 14221; 1919 § 5562; 1909 § 6505



Section 237.220 Suit on bond.

Suit on bond.

237.220. Upon the failure of any ferryman to perform any duty herein required, the attorney general or prosecuting attorney for the county shall commence and prosecute an action on the bond given by the ferryman, and the recovery of any penalty shall be no bar to any action on such bond.

(RSMo 1939 § 15302)

Prior revisions: 1929 § 14214; 1919 § 5548; 1909 § 6491



Section 237.230 Penalties, how recovered.

Penalties, how recovered.

237.230. All penalties imposed by this chapter may be recovered before any court having jurisdiction, in the name of the county.

(RSMo 1939 § 15301)

Prior revisions: 1929 § 14213; 1919 § 5547; 1909 § 6490



Section 237.240 Limitation.

Limitation.

237.240. Every offense under this chapter shall be prosecuted within one year.

(RSMo 1939 § 15303)

Prior revisions: 1929 § 14215; 1919 § 5549; 1909 § 6492



Section 237.400 Interstate compact for barge traffic development on the Missouri River with Iowa, Kansas, Missouri, Nebraska.

Interstate compact for barge traffic development on the Missouri River with Iowa, Kansas, Missouri, Nebraska.

237.400. Within sixty days of September 28, 1983, the governor shall act to enter into a compact with the states of Iowa, Kansas and Nebraska to read substantially as follows: COMPACT BETWEEN IOWA, KANSAS, MISSOURI AND NEBRASKA FOR THE

DEVELOPMENT OF THE MISSOURI RIVER FOR BARGE TRAFFIC ARTICLE I

The purposes of this compact are to provide for planning for the most efficient use of the waters of the Missouri River to increase the amount of barge traffic on that segment of the Missouri River which flows between and within the compact states, to take necessary steps to develop the Missouri River and its banks to handle more barge traffic than is presently handled, to encourage the use of barges on that segment of the Missouri River for transporting bulk goods, especially farm commodities, to insure that the intended increase in barge traffic does not impose unacceptable damage on the Missouri River in all its various uses, including agriculture, wildlife management, and recreational opportunities, to consider the diversion of the waters of the Missouri River as it affects navigation, and to promote joint action between the compact parties to accomplish these purposes. The purposes of the compact do not include lobbying activities against user fees for barge traffic and such activities under this compact are prohibited. ARTICLE II

It is the responsibility of the four states to accomplish the purposes in Article I through the official in each state who is charged with the duty of administering the public waters and to collect and correlate through those officials the data necessary for the proper administration of the compact. Those officials may, by unanimous action, adopt rules and regulations to accomplish the purposes of this compact. ARTICLE III

The states of Iowa, Missouri, Kansas, and Nebraska agree that within a reasonable time they shall fulfill the obligations of this compact and that each shall authorize the proper official or agency in its state to take the necessary steps to promote the use of barges and develop the Missouri River as it flows between and within the compact states for greater amounts of barge traffic. ARTICLE IV

This compact does not limit the powers granted in any other act to enter into interstate or other agreements relating to the Missouri River flowing between and within the compact states, alter the relations between the respective internal responsibilities of the government of a party state and its subdivisions, or impair or affect any rights, powers, or jurisdiction of the United States, or those acting by or under its authority, in, over, and to those waters of the Missouri River. The adoption of this compact by the general assembly shall not require the state of Missouri to adopt any legislation or to appropriate funds for its implementation. ARTICLE V

Unless this compact is entered into on or before July 1, 1984, the governor shall take no further action to secure the compact.

(L. 1983 H.B. 102 § 1)






Chapter 238 Transportation Districts and Transportation Corporations, Special

Section 238.010 Compact between Missouri and Kansas--powers and duties of authority.

Compact between Missouri and Kansas--powers and duties of authority.

238.010. Within sixty days after October 13, 1965, the governor by and with the advice and consent of the senate shall appoint three commissioners to enter into a compact on behalf of the state of Missouri with the state of Kansas. If the senate is not in session at the time for making any appointment, the governor shall make a temporary appointment as in case of a vacancy. Any two of the commissioners so appointed, together with the attorney general of the state of Missouri, may act to enter into the following compact:

COMPACT BETWEEN MISSOURI AND KANSAS CREATING THE KANSAS CITY

AREA TRANSPORTATION DISTRICT AND THE KANSAS CITY AREA

TRANSPORTATION AUTHORITY.

The States of Missouri and Kansas solemnly agree: ARTICLE I

They agree to and pledge, each to the other, faithful cooperation in the future planning and development of the Kansas City Area Transportation District, holding in high trust for the benefit of its people and of the Nation, the special blessings and natural advantages thereof. ARTICLE II

To that end, the two States create a district to be known as the Kansas City Area Transportation District (hereinafter referred to as "The District"), which shall embrace the following territory: The Counties of Cass, Clay, Jackson and Platte in Missouri, and the Counties of Johnson, Leavenworth and Wyandotte in Kansas. ARTICLE III

There is created the Kansas City Area Transportation Authority of the Kansas City Area Transportation District (hereinafter referred to as the "Authority"), which shall be a body corporate and politic and a political subdivision of the States of Missouri and Kansas.

The Authority shall have the following powers:

(1) To acquire by gift, purchase or lease and to plan, construct, operate and maintain, or to lease to others for operation and maintenance, passenger transportation systems and facilities, either upon, above or below the ground.

(2) To charge and collect fees and rents for use of the facilities owned or operated by it.

(3) To contract and to be contracted with, and to sue and to be sued.

(4) To receive for its lawful activities any contributions or moneys appropriated by municipalities, counties, or by the Federal Government or any agency or officer thereof or from any other source.

(5) To disburse funds for its lawful activities and fix salaries and wages of its officers and employees.

(6) To borrow money for the acquisition, planning, construction, equipping, operation, maintenance, repair, extension, and improvement of any facility which it has the power to own or to operate or to own and to operate, and to issue the negotiable notes, bonds or other instruments in writing of the Authority in evidence of the sum or sums to be borrowed.

(7) To issue negotiable refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its valid indebtedness from time to time outstanding, whether evidenced by notes, bonds, or other instruments in writing, which refunding notes, bonds or other instruments in writing shall not exceed in amount the principal of the outstanding indebtedness to be refunded and the accrued interest thereon to the date of such refunding.

(8) To provide that all negotiable notes, bonds and other instruments in writing issued either pursuant to subdivision (6) or pursuant to subdivision (7) hereof shall be payable, both as to principal and interest, out of the revenues collected for the use of any facility or combination of facilities owned or operated or owned and operated by the Authority, or out of any other resources of the Authority, and may be further secured by a mortgage or deed of trust upon any property owned by the Authority. All notes, bonds or other instruments in writing issued by the Authority as herein provided shall mature in not to exceed thirty years from the date thereof, shall bear interest at a rate not exceeding six percent per annum, and shall be sold for not less than ninety-five percent of the par value thereof. The Authority shall have the power to prescribe the details of such notes, bonds or other instruments in writing, and of the issuance and sale thereof, and shall have the power to enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers herein granted to the Authority, without further legislative authority.

(9) To condemn any and all rights or property, of any kind or character, necessary for the purposes of the Authority, subject, however, to the provisions of this compact; provided, however, that no property now or hereafter vested in or held by either State or by any county, city, village, township or other political subdivision, shall be taken by the Authority without the authority or consent of such state, county, city, village, township or other political subdivision. If the property to be condemned be situated in the State of Kansas, the said Authority shall follow the procedure of the Act of the State of Kansas providing for the exercise of the right of eminent domain, and if the property to be condemned be situated in the State of Missouri, the said Authority shall follow the procedure provided by the laws of the State of Missouri for the appropriation of land or other property taken for telegraph, telephone or railroad rights-of-way.

(10) To petition any interstate commerce commission (or like body), public service commission, public utilities commission (or like body), or any other Federal, municipal, state or local authority, administrative, judicial or legislative, having jurisdiction in the premises, for the adoption of plans for and execution of any physical improvements, change in method, rate of transportation, which, in the opinion of the Authority, may be designed to improve or better the handling of commerce in and through the District, or improve terminal and transportation facilities therein. It may intervene in any proceeding affecting the commerce of the District.

(11) To perform all other necessary and incidental functions; and to exercise such additional powers as shall be conferred on it by the Legislature of either State concurred in by the Legislature of the other and by Act of Congress. ARTICLE IV

Nothing contained in this compact shall impair the powers of any county, municipality or other political subdivision to acquire, own, operate, develop or improve any facility which the Authority is given the right and power to own, operate, develop or improve.

Nothing herein shall impair or invalidate in any way bonded indebtedness of either State or of any county, city, village, township or other political subdivision, nor impair the provisions of law regulating the payment into sinking funds of revenues derived from municipal property or dedicating the revenues derived from any municipal property to a specific purpose.

Unless and until otherwise provided, the Authority shall make an annual report to the Governor of each State, setting forth in detail the operations and transactions conducted by it pursuant to this compact and any legislation thereunder. ARTICLE V

The Authority shall consist of ten Commissioners, five of whom shall be resident voters of the State of Missouri and five of whom shall be resident voters of the State of Kansas. All Commissioners shall reside within the District, the Missouri members to be chosen by the State of Missouri and the Kansas members by the State of Kansas, in the manner and for the terms fixed by the Legislature of each State except as herein provided. ARTICLE VI

The Authority shall elect from its number a chairman, a vice chairman, and may appoint such officers and employees as it may require for the performance of its duties, and shall fix and determine their qualifications and duties.

Until otherwise determined by the Legislature of the two States, no action of the Authority shall be binding unless taken at a meeting at which at least three members from each State are present, and unless a majority of the members from each State, present at such meeting, shall vote in favor thereof.

The two States shall provide penalties for violations of any order, rule or regulation of the Authority, and for the manner of enforcing same. ARTICLE VII

The Authority is authorized and directed to proceed to carry out its duties, functions and powers in accordance with the articles of this compact as rapidly as may be economically practicable and is vested with all necessary and appropriate powers not inconsistent with the Constitution or the Laws of the United States or of either State, to effectuate the same, except the power to levy taxes or assessments.

IN WITNESS THEREOF, we have hereunto set our hands and seals under authority vested in us by law.

IN THE PRESENCE OF:

.................. ..................

(L. 1965 p. 376 § 1)



Section 238.020 Compact, when binding, where filed.

Compact, when binding, where filed.

238.020. The compact when signed by the signatories of each state as herein provided shall become binding upon the state of Missouri and shall be filed in the office of the secretary of state of Missouri.

(L. 1965 p. 376 § 2)



Section 238.030 Authority may apply for approval of Congress.

Authority may apply for approval of Congress.

238.030. The authority shall have power to apply to the Congress of the United States for its consent and approval of the compact; but in the absence of such consent of congress and until the same shall have been secured, the compact shall be binding upon the state of Missouri in all respects permitted by law for the two states of Missouri and Kansas without the consent of congress to cooperate, for the purposes enumerated in the compact, and in the manner provided therein.

(L. 1965 p. 376 § 3)



Section 238.040 Tax status of property and securities of authority.

Tax status of property and securities of authority.

238.040. All property, real and personal, owned or held by the Kansas City area transportation authority, and all interest income derived from any notes, bonds or other instruments in writing issued by said authority, shall possess the same status, with respect to taxation in the state of Missouri, as is now or may hereafter be possessed by property, real and personal, owned or held by cities, with said state of Missouri, and by the interest income derived from notes, bonds or other instruments in writing issued by such cities.

(L. 1965 p. 376 § 4)



Section 238.050 Securities of authority recognized as lawful investments.

Securities of authority recognized as lawful investments.

238.050. Any notes, bonds or other instruments in writing issued by the Kansas City area transportation authority pursuant to the provisions of the aforesaid compact are hereby recognized to be securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies, and all other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of state of Missouri may properly and legally invest any funds, including capital, belonging to them, or within their control; and the said obligations are hereby recognized as securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.

(L. 1965 p. 376 § 5)



Section 238.060 Commissioners, appointment, terms.

Commissioners, appointment, terms.

238.060. 1. There shall be five commissioners of the Kansas City area transportation authority appointed from within the district established by the compact between the states of Missouri and Kansas. One commissioner each shall be appointed from Cass, Platte and Clay counties. One commissioner shall be appointed from a part of Jackson County other than that part of such county that is within the city of Kansas City, and one commissioner shall be appointed from the city of Kansas City. The commissioners serving on August 28, 2000, shall serve the remainder of the term for which they were appointed.

2. Within sixty days before the expiration of the term of each commissioner holding office on August 28, 2000, or any commissioner holding office after August 28, 2000, or within thirty days after the position of a commissioner shall become vacant, that commissioner's successor shall be appointed as follows:

(1) If the current commissioner or the position which has become vacant was appointed from Platte or Clay County, the county commission of the county shall submit a panel of three persons who are residents of that county and of any city, town or village, including the city of Kansas City, Missouri, that has appropriated funds for operations of the Kansas City area transportation authority in its current or immediately preceding fiscal year, selected by a majority vote of the commission, to the mayor of Kansas City, Missouri, who shall appoint with the approval of a majority of the members of the city council of the city of Kansas City, Missouri, a successor;

(2) If the current commissioner or the position which has become vacant was appointed from Cass County, the county commission of the county shall, by a majority vote, submit a panel of three persons who are residents of the county to the governor. Within thirty days of submission, the governor shall appoint one person from the panel as commissioner, with the advice and consent of the senate; provided that, if any panel is not submitted to the governor by the time appointment is required, the governor shall appoint a qualified person meeting the residency requirements to fill the vacancy;

(3) If the current commissioner or the position which has become vacant was appointed from Jackson County, the county executive of Jackson County shall appoint a successor who shall be a resident of any city, town or village, other than the city of Kansas City, Missouri, that has appropriated funds for operations of the Kansas City area transportation authority in its current or immediately preceding fiscal year;

(4) If the current commissioner or the position which has become vacant was appointed from Kansas City, Missouri, the mayor of Kansas City, Missouri, shall appoint a successor who is a resident of that city.

3. Each commissioner appointed pursuant to this section shall hold office for a term of four years or for the unexpired term of his or her predecessor and shall continue in office until his or her successor has been appointed and has qualified. No person shall serve more than two consecutive four-year terms as a commissioner, provided that a person appointed to serve the unexpired term of a predecessor whose remaining term at the time of such appointment is more than two and one-half years shall only be permitted to serve one additional, consecutive four-year term.

(L. 1965 p. 380 §§ 1, 3, A.L. 2000 S.B. 881)



Section 238.070 Qualifications of commissioners.

Qualifications of commissioners.

238.070. All commissioners so appointed shall be qualified voters of the state of Missouri and shall reside within the district established by the compact and within the county or city from which appointed. No commissioner shall have a direct or indirect financial interest in any property acquired by the Kansas City area transportation authority.

(L. 1965 p. 380 § 2)



Section 238.080 Compensation and expenses of commissioners.

Compensation and expenses of commissioners.

238.080. The compensation of the commissioners to be paid by the authority shall be determined by the commissioners, provided that the compensation of each commissioner shall not exceed the sum of one thousand two hundred dollars per annum. In addition, the commissioners shall be reimbursed by the authority for the actual and necessary expenses incurred in the performance of their duties.

(L. 1965 p. 380 § 4)



Section 238.090 Powers and duties of commissioners.

Powers and duties of commissioners.

238.090. The commissioners shall have the powers and duties and be subject to the limitations provided for in the compact entered into between the two states and, together with five commissioners from the state of Kansas, shall form the "Kansas City Area Transportation Authority".

(L. 1965 p. 380 § 5)



Section 238.100 Additional powers and duties of commissioners.

Additional powers and duties of commissioners.

238.100. In further effectuation of that certain compact between the states of Missouri and Kansas heretofore made and entered into on December 28, 1965, the Kansas City area transportation authority of the Kansas City area transportation district, created by and under the aforesaid compact, is authorized to exercise the following powers in addition to those heretofore expressly authorized by the aforesaid compact:

(1) To make all appointments and employ all its officers, agents and employees, determine their qualifications and duties and fix their compensation;

(2) To deal with and enter into written contracts with the employees of the authority through accredited representatives of such employees or representatives of any labor organization authorized to act for such employees, concerning wages, salaries, hours, working conditions, pension or retirement provisions, and insurance benefits;

(3) To provide for the retirement and pensioning of its officers and employees and the widows and children of the deceased officers and employees, and to provide for paying benefits upon disability or death of its officers and employees and to make payments from its funds to provide for said retirements, pensions and death or disability benefits.

(L. 1967 p. 354 § 1)



Section 238.200 Citation of law.

Citation of law.

238.200. Sections 238.200 to 238.275 shall be known as the "Missouri Transportation Development District Act".

(L. 1990 S.B. 479 & 649 § 35)

Effective 5-30-90



Section 238.202 Definitions.

Definitions.

238.202. 1. As used in sections 238.200 to 238.275, the following terms mean:

(1) "Board", the board of directors of a district;

(2) "Commission", the Missouri highways and transportation commission;

(3) "District", a transportation development district organized under sections 238.200 to 238.275;

(4) "Local transportation authority", a county, city, town, village, county highway commission, special road district, interstate compact agency, or any local public authority or political subdivision having jurisdiction over any bridge, street, highway, dock, wharf, ferry, lake or river port, airport, railroad, light rail or other transit improvement or service;

(5) "Project" includes any bridge, street, road, highway, access road, interchange, intersection, signing, signalization, parking lot, bus stop, station, garage, terminal, hangar, shelter, rest area, dock, wharf, lake or river port, airport, railroad, light rail, or public mass transportation system and any similar or related improvement or infrastructure. In the case of a district located in a home rule city with more than four hundred thousand inhabitants and located in more than one county, whose district boundaries are contained solely within that portion of such a home rule city that is contained within a county with a charter form of government and with more than six hundred thousand but fewer than seven hundred thousand inhabitants, the term project shall also include the operation of a street car or other rail-based or fixed guideway public mass transportation system, and the revenue of such district may be used to pay for the design, construction, ownership and operation of such a street car or other rail-based or fixed guideway public mass transportation system, but not the operation of a bus system located within such district, by such district or such municipality, or by a local transportation authority having jurisdiction within such municipality;

(6) "Public mass transportation system", a transportation system owned or operated by a governmental or quasi-governmental entity, employing motor buses, rails, or any other means of conveyance, by whatsoever type of power, operated for public use in the conveyance of persons, mainly providing local transportation service within a municipality or a single metropolitan statistical area.

2. For the purposes of sections 11(c), 16 and 22 of article X of the Constitution of Missouri, section 137.073, and as used in sections 238.200 to 238.275, the following terms shall have the meanings given:

(1) "Approval of the required majority" or "direct voter approval", a simple majority;

(2) "Qualified electors", "qualified voters" or "voters":

(a) Within a proposed or established district, except for a district proposed under subsection 1 of section 238.207, any persons residing therein who have registered to vote pursuant to chapter 115; or

(b) Within a district proposed or established under subsection* 1 or 5 of section 238.207 which has no persons residing therein who have registered to vote pursuant to chapter 115, the owners of record of all real property located in the district, who shall receive one vote per acre, provided that if a registered voter subsequent to the creation of the district becomes a resident within the district and obtains ownership of property within the district, such registered voter must elect whether to vote as an owner of real property or as a registered voter, which election once made cannot thereafter be changed;

(3) "Registered voters", persons qualified and registered to vote pursuant to chapter 115.

(L. 1990 S.B. 479 & 649 § 36, A.L. 1997 S.B. 303, A.L. 2007 S.B. 22, A.L. 2008 S.B. 930 & 947, A.L. 2011 H.B. 506 merged with S.B. 173)

*Word "subsections" appears in original rolls of H.B. 506, 2011.



Section 238.205 Purpose of district--district to be political subdivision.

Purpose of district--district to be political subdivision.

238.205. 1. A district may be created to fund, promote, plan, design, construct, improve, maintain, and operate one or more projects or to assist in such activity.

2. A district is a political subdivision of the state.

(L. 1990 S.B. 479 & 649 § 37)

Effective 5-30-90



Section 238.207 Creation of district, procedures--district to be contiguous, size requirements--petition, contents--alternative method.

Creation of district, procedures--district to be contiguous, size requirements--petition, contents--alternative method.

238.207. 1. Whenever the creation of a district is desired, not less than fifty registered voters from each county partially or totally within the proposed district may file a petition requesting the creation of a district. However, if no persons eligible to be registered voters reside within the district, the owners of record of all of the real property, except public streets, located within the proposed district may file a petition requesting the creation of a district. The petition shall be filed in the circuit court of any county partially or totally within the proposed district.

2. Alternatively, the governing body of any local transportation authority within any county in which a proposed project may be located may file a petition in the circuit court of that county, requesting the creation of a district.

3. The proposed district area shall be contiguous and may contain all or any portion of one or more municipalities and counties; provided:

(1) Property separated only by public streets, easements or rights-of-way shall be considered contiguous;

(2) In the case of a district formed pursuant to a petition filed by the owners of record of all of the real property located within the proposed district, the proposed district area need not contain contiguous properties if:

(a) The petition provides that the only funding method for project costs will be a sales tax;

(b) The court finds that all of the real property located within the proposed district will benefit by the projects to be undertaken by the district; and

(c) Each parcel within the district is within five miles of every other parcel; and

(3) In the case of a district created pursuant to subsection 5 of this section, property separated only by public streets, easements, or rights-of-way or connected by a single public street, easement, or right-of-way shall be considered contiguous.

4. The petition shall set forth:

(1) The name, voting residence and county of residence of each individual petitioner, or, if no persons eligible to be registered voters reside within the proposed district, the name and address of each owner of record of real property located within the proposed district, or shall recite that the petitioner is the governing body of a local transportation authority acting in its official capacity;

(2) The name and address of each respondent. Respondents must include the commission and each affected local transportation authority within the proposed district, except a petitioning local transportation authority;

(3) A specific description of the proposed district boundaries including a map illustrating such boundaries;

(4) A general description of each project proposed to be undertaken by that district, including a description of the approximate location of each project;

(5) The estimated project costs and the anticipated revenues to be collected from the project;

(6) The name of the proposed district;

(7) The number of members of the board of directors of the proposed district, which shall be not less than five or more than fifteen;

(8) A statement that the terms of office of initial board members shall be staggered in approximately equal numbers to expire in one, two or three years;

(9) If the petition was filed by registered voters or by a governing body, a request that the question be submitted to the qualified voters within the limits of the proposed district whether they will establish a transportation development district to develop a specified project or projects;

(10) A proposal for funding the district initially, pursuant to the authority granted in sections 238.200 to 238.275, together with a request that the funding proposal be submitted to the qualified voters within the limits of the proposed district; provided, however, the funding method of special assessments may also be approved as provided in subsection 1 of section 238.230;

(11) A statement that the proposed district shall not be an undue burden on any owner of property within the district and is not unjust or unreasonable; and

(12) Details of the budgeted expenditures, including estimated expenditures for real physical improvements, estimated land acquisition expenses, estimated expenses for professional services and estimated interest charges.

5. (1) As an alternative to the methods described in subsections 1 and 2 of this section, if two or more local transportation authorities have adopted resolutions calling for the joint establishment of a district, the governing body of any one such local transportation authority may file a petition in the circuit court of any county in which the proposed project is located requesting the creation of a district; or, if not less than fifty registered voters from each of two or more counties sign a petition calling for the joint establishment of a district for the purpose of developing a project that lies in whole or in part within those same counties, the petition may be filed in the circuit court of any of those counties in which not less than fifty registered voters have signed the petition.

(2) The proposed district area shall be contiguous and may contain all or any portion of one or more municipalities and counties. Property separated only by public streets, easements, or rights-of-way or connected by a single public street, easement, or right-of-way shall be considered contiguous.

(3) The petition shall set forth:

(a) That the petitioner is the governing body of a local transportation authority acting in its official capacity; or, if the petition was filed by obtaining the signatures of not less than fifty registered voters in each of two or more counties, it shall set forth the name, voting residence, and county of residence of each individual petitioner;

(b) The name of each local transportation authority within the proposed district. The resolution of the governing body of each local transportation authority calling for the joint establishment of the district shall be attached to the petition;

(c) The name and address of each respondent. Respondents must include the commission and each affected local transportation authority within the proposed district, except a petitioning local transportation authority;

(d) A specific description of the proposed district boundaries including a map illustrating such boundaries;

(e) A general description of each project proposed to be undertaken by the district, including a description of the approximate location of each project;

(f) The name of the proposed district;

(g) The number of members of the board of directors of the proposed district;

(h) A request that the question be submitted to the qualified voters within the limits of the proposed district whether they will establish a transportation development district to develop the projects described in the petition;

(i) A proposal for funding the district initially, pursuant to the authority granted in sections 238.200 to 238.275, together with a request that the imposition of the funding proposal be submitted to the qualified voters residing within the limits of the proposed district; provided, however, the funding method of special assessments may also be approved as provided in subsection 1 of section 238.230; and

(j) A statement that the proposed district shall not be an undue burden on any owner of property within the district and is not unjust or unreasonable.

(L. 1990 S.B. 479 & 649 § 38, A.L. 1997 S.B. 303, A.L. 2001 H.B. 202, A.L. 2002 S.B. 891, A.L. 2003 H.B. 668, A.L. 2007 S.B. 22, A.L. 2008 S.B. 930 & 947, A.L. 2009 H.B. 191)



Section 238.208 Annexation of property adjacent to a transportation district, procedure--removal of property, procedure.

Annexation of property adjacent to a transportation district, procedure--removal of property, procedure.

238.208. 1. The owners of property adjacent to a transportation district formed under the Missouri transportation development district act may petition the court by unanimous petition to add their property to the district. If the property owners within the transportation development district unanimously approve of the addition of property, the adjacent properties in the petition shall be added to the district. Any property added under this section shall be subject to all projects, taxes, and special assessments in effect as of the date of the court order adding the property to the district. The owners of the added property shall be allowed to vote at the next election scheduled for the district to fill vacancies on the board and on any other question submitted to them by the board under this chapter. The owners of property added under this section shall have one vote per acre in the same manner as provided in subdivision (2) of subsection 2 of section 238.220.

2. The owners of all of the property located in a transportation development district formed under this chapter may, by unanimous petition filed with the board of directors of the district, remove any property from the district, so long as such removal will not materially affect any obligations of the district.

(L. 2004 H.B. 1107, A.L. 2007 S.B. 22)



Section 238.210 Hearing, how conducted--opposition to district, how filed--appeals, how.

Hearing, how conducted--opposition to district, how filed--appeals, how.

238.210. 1. Within thirty days after the petition is filed, the circuit court clerk shall serve a copy of the petition on the respondents who shall have thirty days after receipt of service to file an answer stating agreement with or opposition to the creation of the district. If any respondent files its answer opposing the creation of the district, it shall recite legal reasons why the petition is defective, why the proposed district is illegal or unconstitutional, or why the proposed method for funding the district is illegal or unconstitutional. The respondent shall ask the court for a declaratory judgment respecting these issues. The answer of each respondent shall be served on each petitioner and every other respondent named in the petition. Any resident, taxpayer, any other entity, or any local transportation authority within the proposed district may join in or file a petition supporting or answer opposing the creation of the district and seeking a declaratory judgment respecting these same issues within thirty days after the date notice is last published by the circuit clerk.

2. The court shall hear the case without a jury. If the court shall thereafter determine the petition is defective or the proposed district is illegal or unconstitutional, or shall be an undue burden on any owner of property within the district or is unjust and unreasonable, it shall enter its declaratory judgment to that effect and shall refuse to make the certifications requested in the pleadings. If the court determines that any proposed funding method is illegal or unconstitutional, it shall enter its judgment striking that funding method in whole or part. If the court determines the petition is not legally defective and the proposed district and method of funding are neither illegal nor unconstitutional, the court shall enter its judgment to that effect. If the petition was filed by registered voters or by a governing body, the court shall then certify the questions regarding district creation, project development, and proposed funding for voter approval. If the petition was filed by a governing body, or by no less than fifty registered voters of two or more counties, pursuant to subsection 5 of section 238.207, the court shall then certify the single question regarding district creation, project development, and proposed funding for voter approval. If the petition was filed by the owners of record of all of the real property located within the proposed district, the court shall declare the district organized and certify the funding methods stated in the petition for qualified voter approval; provided, however, the funding method of special assessments may also be approved as provided in subsection 1 of section 238.230. In either case, if no objections to the petition are timely filed, the court may make such certifications based upon the pleadings before it without any hearing.

3. Any party having filed an answer or petition may appeal the circuit court's order or declaratory judgment in the same manner provided for other appeals. The circuit court shall have continuing jurisdiction to enter such orders as are required for the administration of the district after its formation.

(L. 1990 S.B. 479 & 649 § 39, A.L. 1997 S.B. 303, A.L. 2003 H.B. 668, A.L. 2008 S.B. 930 & 947)



Section 238.212 Notice to public, how.

Notice to public, how.

238.212. 1. If the petition was filed by registered voters or by a governing body, the circuit clerk in whose office the petition was filed shall give notice to the public by causing one or more newspapers of general circulation serving the counties or portions thereof contained in the proposed district to publish once a week for four consecutive weeks a notice substantially in the following form:

NOTICE OF PETITION TO SUBMIT TO A POPULAR VOTE THE CREATION AND FUNDING OF A TRANSPORTATION DEVELOPMENT DISTRICT

Notice is hereby given to all persons residing or owning property in (here specifically describe the proposed district boundaries), within the state of Missouri, that a petition has been filed asking that upon voter approval, a transportation development district by the name of "................. Transportation Development District" be formed for the purpose of developing the following transportation project: (here summarize the proposed transportation project or projects). The petition also requests voter approval of the following method(s) of funding the district, which (may) (shall not) increase the total taxes imposed within the proposed district: (describe the proposed funding methods). A copy of this petition is on file and available at the office of the clerk of the circuit court of ............. County, located at ................., Missouri. You are notified to join in or file your own petition supporting or answer opposing the creation of the transportation development district and requesting a declaratory judgment, as required by law, no later than the ............ day of .............., 20.. . You may show cause, if any there be, why such petition is defective or proposed transportation development district or its funding method, as set forth in the petition, is illegal or unconstitutional and should not be submitted for voter approval at a general, primary or special election as directed by this court.

................................................ ................................................. Clerk of the Circuit Court of ........................ County

2. The circuit court may also order a public hearing on the question of the creation and funding of the proposed district, if it deems such appropriate, under such terms and conditions as it deems appropriate. The circuit court shall order at least one public hearing on the creation and funding of the proposed district, if the petition for creating such district was filed by the owners of record of all real property within the proposed district. If a public hearing is ordered, notice of the time, date and place of the hearing shall also be given in the notice specified in subsection 1 of this section.

(L. 1990 S.B. 479 & 649 § 40, A.L. 1997 S.B. 303, A.L. 2009 H.B. 191)



Section 238.215 Election, when--ballot, form of--results.

Election, when--ballot, form of--results.

238.215. 1. If the circuit court certifies the petition for voter approval, it shall call an election pursuant to section 238.216.

2. At such election for voter approval of the qualified voters, the questions shall be submitted in substantially the following form:

Shall there be organized in (here specifically describe the proposed district boundaries), within the state of Missouri, a transportation development district, to be known as the "................ Transportation Development District" for the purpose of developing the following transportation project: (here summarize the proposed project or projects and require each voter to approve or disapprove of each project) and have the power to fund the proposed project upon separate voter approval by any or all of the following methods: (here specifically describe the proposed funding methods and require each voter to approve or disapprove of each proposed funding method)?

3. (1) If the petition was filed pursuant to subsection 5 of section 238.207 and the district desires to impose a sales tax as the only proposed funding mechanism, at such election for voter approval of the qualified voters, the question shall be submitted in substantially the following form:

Shall there be organized in (here specifically describe the proposed district boundaries), within the state of Missouri, a transportation development district, to be known as the "............... Transportation Development District" for the purpose of developing the following transportation project: (here summarize the proposed project or projects) and be authorized to impose a transportation development district-wide sales tax at the rate of .............. (insert amount) for a period of ............ (insert number) years from the date on which such tax is first imposed for the purpose of funding the transportation project or projects?

(2) If the petition was filed pursuant to subsection 5 of section 238.207 and the district desires to impose a funding mechanism other than a sales tax, at such election for voter approval of the qualified voters, the question shall be submitted in substantially the form set forth in subsection 2 of this section and the proposed funding mechanism shall require separate voter approval at a subsequent election.

4. The results of the election shall be entered upon the records of the circuit court of the county in which the petition was filed. Also, a certified copy thereof shall be filed with the county clerk of each county in which a portion of the proposed district lies, who shall cause the same to be spread upon the records of the county commission. If the results show that a majority of the votes cast by the qualified voters were in favor of organizing the transportation development district, the circuit court having jurisdiction of the matter shall declare the district organized and certify the funding methods approved by the qualified voters. If the results show that less than a majority of the votes cast by the qualified voters were in favor of the organization of the district, the circuit court shall declare that the question has failed to pass, and the same question shall not be again submitted for voter approval for two years.

5. Notwithstanding the foregoing, if the election was held pursuant to subsection 3 of this section, the results of the election shall be entered upon the records of the circuit court of the county in which the petition was filed. Also, a certified copy thereof shall be filed with the county clerk of each county in which a portion of the proposed district lies. If the results show that a majority of the votes cast by the qualified voters were in favor of the proposition, the circuit court having jurisdiction of the matter shall declare the district organized and the funding methods approved by the qualified voters to be in effect. If the results show that less than a majority of the votes cast by the qualified voters were in favor of the proposition, the circuit court shall declare that the question has failed to pass. A new petition shall be filed pursuant to subsection 5 of section 238.207 prior to the question being again submitted for voter approval.

(L. 1990 S.B. 479 & 649 § 41, A.L. 1997 S.B. 303, A.L. 2003 H.B. 668)



Section 238.216 Election procedure, duties of court--application for ballot, contents--mail-in elections, affidavit form, procedure--unanimous verified petition submitted, when--results entered, how.

Election procedure, duties of court--application for ballot, contents--mail-in elections, affidavit form, procedure--unanimous verified petition submitted, when--results entered, how.

238.216. 1. Except as otherwise provided in section 238.220 with respect to the election of directors, in order to call any election required or allowed under sections 238.200 to 238.275, the circuit court shall:

(1) Order the county clerk to cause the questions to appear on the ballot on the next regularly scheduled general, primary or special election day, which date shall be the same in each county or portion of a county included within and voting upon the proposed district;

(2) If the election is to be a mail-in election, specify a date on which ballots for the election shall be mailed, which date shall be a Tuesday, and shall be not earlier than the eighth Tuesday from the issuance of the order, and shall not be on the same day as an election conducted under the provisions of chapter 115; or

(3) If all the owners of property in the district joined in the petition for formation of the district, such owners may cast their ballot by unanimous verified petition approving any measure submitted to them as voters pursuant to this chapter. Each owner shall receive one vote per acre owned. Fractional votes shall be allowed. The verified petition shall be filed with the circuit court clerk. The filing of a unanimous petition shall constitute an election under sections 238.200 to 238.275 and the results of said election shall be entered pursuant to subsection 6 of this section.

2. Application for a ballot shall be conducted as follows:

(1) Only qualified voters shall be entitled to apply for a ballot;

(2) Such persons shall apply with the clerk of the circuit court in which the petition was filed;

(3) Each person applying shall provide:

(a) Such person's name, address, mailing address, and phone number;

(b) An authorized signature; and

(c) Evidence that such person is entitled to vote. Such evidence shall be:

a. For resident individuals, proof of registration from the election authority;

b. For owners of real property, a tax receipt or deed or other document which evidences ownership, and identifies the real property by location;

(4) No person shall apply later than the fourth Tuesday before the date for mailing ballots specified in the circuit court's order.

3. If the election is to be a mail-in election, the circuit court shall mail a ballot to each qualified voter who applied for a ballot pursuant to subsection 2 of this section along with a return addressed envelope directed to the circuit court clerk's office with a sworn affidavit on the reverse side of such envelope for the voter's signature. Such affidavit shall be in the following form:

I hereby declare under penalties of perjury that I am qualified to vote, or to affix my authorized signature in the name of an entity which is entitled to vote, in this election.

Subscribed and sworn to before me this ............. day of......................., 20.........

....................................

Authorized Signature

.......................................... .......... ............................... Printed Name of Voter Signature of notary or other

officer authorized to

administer oaths.

........................................... Mailing Address of Voter (if different)

4. Except as otherwise provided in subsection 2 of section 238.220, with respect to the election of directors, each qualified voter shall have one vote, unless the qualified voters are property owners under subdivision (2) of subsection 2 of section 238.202, in which case they shall receive one vote per acre. Each voter which is not an individual shall determine how to cast its vote as provided for in its articles of incorporation, articles of organization, articles of partnership, bylaws, or other document which sets forth an appropriate mechanism for the determination of the entity's vote. If a voter has no such mechanism, then its vote shall be cast as determined by a majority of the persons who run the day-to-day affairs of the voter. Each voted ballot shall be signed with the authorized signature.

5. Mail-in voted ballots shall be returned to the circuit court clerk's office by mail or hand delivery no later than 5:00 p.m. on the sixth Tuesday after the date for mailing the ballots as set forth in the circuit court's order. The circuit court's clerk shall transmit all voted ballots to a team of judges of not less than four, with an equal number from each of the two major political parties. The judges shall be selected by the circuit court from lists compiled by the election authority. Upon receipt of the voted ballots, the judges shall verify the authenticity of the ballots, canvass the votes, and certify the results. Certification by the election judges shall be final and shall be immediately transmitted to the circuit court. Any qualified voter who voted in such election may contest the result in the same manner as provided in chapter 115.

6. The results of the election shall be entered upon the records of the circuit court of the county in which the petition was filed. Also, a certified copy thereof shall be filed with the county clerk of each county in which a portion of the proposed district lies, who shall cause the same to be spread upon the records of the county commission.

(L. 1997 S.B. 303, A.L. 2001 H.B. 202, A.L. 2005 S.B. 420 & 344, A.L. 2006 S.B. 931)



Section 238.217 Costs of petition process, how paid.

Costs of petition process, how paid.

238.217. The costs of filing and defending the petition and all publication and incidental costs incurred in obtaining circuit court certification of the petition for voter approval shall be paid by the petitioners. If a district is organized under sections 238.200 to 238.275, the petitioners may be reimbursed for such costs out of the revenues received by the district.

(L. 1990 S.B. 479 & 649 § 42)

Effective 5-30-90



Section 238.220 Directors, election of, how, qualifications--advisors, appointed when, duties.

Directors, election of, how, qualifications--advisors, appointed when, duties.

238.220. 1. Notwithstanding anything to the contrary contained in section 238.216, if any persons eligible to be registered voters reside within the district the following procedures shall be followed:

(1) After the district has been declared organized, the court shall upon petition of any interested person order the county clerk to cause an election to be held in all areas of the district within one hundred twenty days after the order establishing the district, to elect the district board of directors which shall be not less than five nor more than fifteen;

(2) Candidates shall pay the sum of five dollars as a filing fee to the county clerk and shall file with the election authority of such county a statement under oath that he or she possesses all of the qualifications set out in this section for a director. Thereafter, such candidate shall have his or her name placed on the ballot as a candidate for director;

(3) The director or directors to be elected shall be elected at large. The candidate receiving the most votes from qualified voters shall be elected to the position having the longest term, the second highest total votes elected to the position having the next longest term, and so forth. Each initial director shall serve the one-, two- or three-year term to which he or she was elected, and until a successor is duly elected and qualified. Each successor director shall serve a three-year term. The directors shall nominate and elect an interim director to complete any unexpired term of a director caused by resignation or disqualification; and

(4) Each director shall be a resident of the district. Directors shall be registered voters at least twenty-one years of age.

2. Notwithstanding anything to the contrary contained in section 238.216, if no persons eligible to be registered voters reside within the district, the following procedures shall apply:

(1) Within thirty days after the district has been declared organized, the circuit clerk of the county in which the petition was filed shall, upon giving notice by causing publication to be made once a week for two consecutive weeks in a newspaper of general circulation in the county, the last publication of which shall be at least ten days before the day of the meeting required by this section, call a meeting of the owners of real property within the district at a day and hour specified in a public place in the county in which the petition was filed for the purpose of electing a board of not less than five and not more than fifteen directors, to be composed of owners or representatives of owners of real property in the district; provided that, if all the owners of property in the district joined in the petition for formation of the district, such meeting may be called by order of the court without further publication. For the purposes of determining board membership, the owner or owners of real property within the district and their legally authorized representative or representatives shall be deemed to be residents of the district; for business organizations and other entities owning real property within the district, the individual or individuals legally authorized to represent the business organizations or entities in regard to the district shall be deemed to be a resident of the district;

(2) The property owners, when assembled, shall organize by the election of a chairman and secretary of the meeting who shall conduct the election. At the election, each acre of real property within the district shall represent one share, and each owner may have one vote in person or by proxy for every acre of real property owned by such person within the district;

(3) The one-third of the initial board members receiving the most votes shall be elected to positions having a term of three years. The one-third of initial board members receiving the next highest number of votes shall be elected to positions having a term of two years. The lowest one-third of initial board members receiving sufficient votes shall be elected to positions having a term of one year. Each initial director shall serve the term to which he or she was elected, and until a successor is duly elected and qualified. Successor directors shall be elected in the same manner as the initial directors at a meeting of the real property owners called by the board. Each successor director shall serve a three-year term. The directors shall nominate and elect an interim director to complete any unexpired term of a director caused by resignation or disqualification;

(4) Directors shall be at least twenty-one years of age.

3. Notwithstanding any provision of section 238.216 and this section to the contrary, if the petition for formation of the district was filed pursuant to subsection 5 of section 238.207, the following procedures shall be followed:

(1) If the district is comprised of four or more local transportation authorities, the board of directors shall consist of the presiding officer of each local transportation authority within the district. If the district is comprised of two or three local transportation authorities, the board of directors shall consist of the presiding officer of each local transportation authority within the district and one person designated by the governing body of each local transportation authority within the district;

(2) Each director shall be at least twenty-one years of age and a resident or property owner of the local transportation authority the director represents. A director designated by the governing body of a local transportation authority may be removed by such governing body at any time with or without cause; and

(3) Upon the assumption of office of a new presiding officer of a local transportation authority, such individual shall automatically succeed his predecessor as a member of the board of directors. Upon the removal, resignation or disqualification of a director designated by the governing body of a local transportation authority, such governing body shall designate a successor director.

4. The commission shall appoint one or more advisors to the board, who shall have no vote but shall have the authority to participate in all board meetings and discussions, whether open or closed, and shall have access to all records of the district and its board of directors.

5. If the proposed project is not intended to be merged into the state highways and transportation system under the commission's jurisdiction, the local transportation authority that will assume maintenance of the project shall appoint one or more advisors to the board of directors who shall have the same rights as advisors appointed by the commission.

6. Any county or counties located wholly or partially within the district which is not a local transportation authority pursuant to subdivision (4) of subsection 1 of section 238.202 may appoint one or more advisors to the board who shall have the same rights as advisors appointed by the commission.

(L. 1990 S.B. 479 & 649 § 43, A.L. 1997 S.B. 303, A.L. 2001 H.B. 202, A.L. 2003 H.B. 668, A.L. 2007 S.B. 22)



Section 238.222 Powers of board, generally--officers, meetings, expenses--quorum.

Powers of board, generally--officers, meetings, expenses--quorum.

238.222. 1. The board shall possess and exercise all of the district's legislative and executive powers.

2. Within thirty days after the election of the initial directors or the selection of the initial directors pursuant to subsection 3 of section 238.220, the board shall meet. The time and place of the first meeting of the board shall be designated by the court that heard the petition upon the court's own initiative or upon the petition of any interested person. At its first meeting and after each election of new board members or the selection of the initial directors pursuant to subsection 3 of section 238.220 the board shall elect a chairman from its members.

3. The board shall appoint an executive director, district secretary, treasurer and such other officers or employees as it deems necessary.

4. At the first meeting, the board, by resolution, shall define the first and subsequent fiscal years of the district, and shall adopt a corporate seal.

5. A simple majority of the board shall constitute a quorum. If a quorum exists, a majority of those voting shall have the authority to act in the name of the board, and approve any board resolution.

6. Each director shall devote such time to the duties of the office as the faithful discharge thereof may require and may be reimbursed for his actual expenditures in the performance of his duties on behalf of the district.

(L. 1990 S.B. 479 & 649 § 44, A.L. 2003 H.B. 668)



Section 238.225 Projects, submission of plans to commission, approval--submission to local transportation authority, when--exemption.

Projects, submission of plans to commission, approval--submission to local transportation authority, when--exemption.

238.225. 1. Before construction or funding of any project the district shall submit the proposed project to the commission for its prior approval. If the commission by minute finds that the project will improve or is a necessary or desirable extension of the state highways and transportation system, the commission may preliminarily approve the project subject to the district providing plans and specifications for the proposed project and making any revisions in the plans and specifications required by the commission and the district and commission entering into a mutually satisfactory agreement regarding development and future maintenance of the project. After such preliminary approval, the district may impose and collect such taxes and assessments as may be included in the commission's preliminary approval. After the commission approves the final construction plans and specifications, the district shall obtain prior commission approval of any modification of such plans or specifications.

2. If the proposed project is not intended to be merged into the state highways and transportation system under the commission's jurisdiction, the district shall also submit the proposed project and proposed plans and specifications to the local transportation authority that will become the owner of the project for its prior approval.

3. In those instances where a local transportation authority is required to approve a project and the commission determines that it has no direct interest in that project, the commission may decline to consider the project. Approval of the project shall then vest exclusively with the local transportation authority subject to the district making any revisions in the plans and specifications required by the local transportation authority and the district and the local transportation authority entering into a mutually satisfactory agreement regarding development and future maintenance of the project. After the local transportation authority approves the final construction plans and specifications, the district shall obtain prior approval of the local transportation authority before modifying such plans or specifications.

4. Notwithstanding any provision of this section to the contrary, this section shall not apply to any district whose project is a public mass transportation system.

(L. 1990 S.B. 479 & 649 § 45, A.L. 2007 S.B. 22, A.L. 2011 S.B. 173)



Section 238.227 Funding mechanisms authorized--deposits with commission or authority, purpose.

Funding mechanisms authorized--deposits with commission or authority, purpose.

238.227. 1. A district may use any one or more of the taxes or other funding methods specifically authorized by sections 238.200 to 238.275 to fund a project.

2. At any time during the existence of the district the board may submit or resubmit a proposed funding method authorized by sections 238.200 to 238.275 for a project to the qualified voters for approval.

3. The commission may by contract with a district receive any revenue received by the district from any funding method authorized by sections 238.200 to 238.275. Such revenue shall be deposited by the commission pursuant to section 227.180 and applied by the commission to project costs including debt service on revenue bonds or refunding bonds issued by the district or the commission under sections 238.200 to 238.275.

4. If the proposed project is not intended to be merged into the state highways and transportation system under the commission's jurisdiction, the local transportation authority that will assume maintenance of the project may by contract with a district receive any revenue received by the district and deposit such revenue in a special trust account. Such revenue and interest therefrom shall be applied by the local transportation authority to project costs or debt service on revenue bonds issued by the district or the local transportation authority pursuant to sections 238.200 to 238.275.

(L. 1990 S.B. 479 & 649 § 46, A.L. 1997 S.B. 303)



Section 238.230 Special assessments, vote required--election, ballot form--petition form--effect of failure of question.

Special assessments, vote required--election, ballot form--petition form--effect of failure of question.

238.230. 1. If approved by:

(1) A majority of the qualified voters voting on the question in the district; or

(2) The owners of record of all of the real property located within the district who shall indicate their approval by signing a special assessment petition;

the district may make one or more special assessments for those project improvements which specially benefit the properties within the district. Improvements which may confer special benefits within a district include but are not limited to improvements which are intended primarily to serve traffic originating or ending within the district, to reduce local traffic congestion or circuity of travel, or to improve the safety of motorists or pedestrians within the district.

2. The ballot question shall be substantially in the following form:

Shall the .............. Transportation Development District be authorized to levy special assessments against property benefitted within the district for the purpose of providing revenue for the development of a project (or projects) in the district (insert general description of the project or projects, if necessary), said special assessments to be levied ratably against each tract, lot or parcel of property within the district which is benefitted by such project in proportion to the (insert method of allocating special assessments), in an amount not to exceed $ .......... per annum per (insert unit of measurement)?

3. The special assessment petition shall be substantially in the following form:

The ..................... Transportation Development District shall be authorized to levy special assessments against property benefitted within the district for the purpose of providing revenue for the development of a project (or projects) in the district (insert general description of the project or projects, if necessary), said special assessments to be levied pro rata against each tract, lot or parcel or property within the district which is benefitted by such project in proportion to the (insert method of allocating special assessments), in an amount not to exceed $...... per annum per (insert unit of measurement).

4. If a proposal for making a special assessment fails, the district board of directors may, with the prior approval of the commission or the local transportation authority which will assume ownership of the completed project, delete from the project any portion which was to be funded by special assessment and which is not otherwise required for project integrity.

5. A district may establish different classes or subclasses of real property within the district for purposes of levying differing rates of special assessments. The levy rate for special assessments may vary for each class or subclass of real property based on the level of benefit derived by each class or subclass from projects funded by the district.

(L. 1990 S.B. 479 & 649 § 47, A.L. 1997 S.B. 303, A.L. 2007 S.B. 22)



Section 238.232 Property tax, vote required--election, ballot form--collection of tax.

Property tax, vote required--election, ballot form--collection of tax.

238.232. 1. If approved by at least four-sevenths of the qualified voters voting on the question in the district, the district may impose a property tax in an amount not to exceed the annual rate of ten cents on the hundred dollars assessed valuation. The district board may levy a property tax rate lower than its approved tax rate ceiling and may increase that lowered tax rate to a level not exceeding the tax rate ceiling without voter approval. The property tax shall be uniform throughout the district.

2. The ballot of submission shall be substantially in the following form:

Shall the .......... Transportation Development District impose a property tax upon all real and tangible personal property within the district at a rate of not more than .......... (insert amount) cents per hundred dollars assessed valuation for the purpose of providing revenue for the development of a project (or projects) in the district (insert general description of the project or projects, if necessary)?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

3. The county collector of each county in which the district is partially or entirely located shall collect the property taxes and special benefit assessments made upon all real property and tangible personal property within that county and the district, in the same manner as other property taxes are collected.

4. Every county collector having collected or received district property taxes shall, on or before the fifteenth day of each month and after deducting his commissions, remit to the treasurer of that district the amount collected or received by him prior to the first day of the month. Upon receipt of such money, the district treasurer shall execute a receipt therefor, which he shall forward or deliver to the collector. The district treasurer shall deposit such sums into the district treasury, credited to the appropriate project or purpose. The collector and district treasurer shall make final settlement of the district account and commissions owing, not less than once each year, if necessary.

(L. 1990 S.B. 479 & 649 § 48, A.L. 1997 S.B. 303)



Section 238.233 Collection of revenues.

Collection of revenues.

238.233. 1. The county collector of each county in which the district is located shall collect the real property taxes and special assessments made upon all real property within that county and district, in the same manner as other real property taxes are collected. If the special assessment is based on something other than the assessed value of real property, the district shall provide the information on which such special assessment is based for all applicable real property. In addition, the city treasurer of the city in which the district is located shall collect business license taxes imposed by the district in the same manner as other business license taxes, if any, are collected.

2. Every county collector and city treasurer having collected or received district assessments or taxes shall, on or before the fifteenth day of each month and after deducting the cost of such collection but not to exceed one percent of the total amount collected, remit to the treasurer of that district the amount collected or received by him or her prior to the first day of such month. Upon receipt of such money, the district treasurer shall execute a receipt therefor, which he or she shall forward or deliver to the county collector or city treasurer which collected such money. The district treasurer shall deposit such sums into the district treasury, credited to the appropriate fund or account. The county collector or city treasurer, and district treasurer shall make final settlement of the district account and costs owing not less than once each year, if necessary.

3. As an alternative to the method of collection set forth in subsections 2 and 3 of this section, the district may elect to collect any such special assessments, real property taxes or business license taxes on its own behalf.

(L. 1997 S.B. 303)



Section 238.235 Sales tax, certain districts, exemptions from tax--election, ballot form--procedures for collection, distribution, use--repeal of tax--not considered economic activity tax.

Sales tax, certain districts, exemptions from tax--election, ballot form--procedures for collection, distribution, use--repeal of tax--not considered economic activity tax.

238.235. 1. (1) Any transportation development district may by resolution impose a transportation development district sales tax on all retail sales made in such transportation development district which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525, except such transportation development district sales tax shall not apply to the sale or use of motor vehicles, trailers, boats or outboard motors nor to all sales of electricity or electrical current, water and gas, natural or artificial, nor to sales of service to telephone subscribers, either local or long distance. Such transportation development district sales tax may be imposed for any transportation development purpose designated by the transportation development district in its ballot of submission to its qualified voters, except that no resolution enacted pursuant to the authority granted by this section shall be effective unless:

(a) The board of directors of the transportation development district submits to the qualified voters of the transportation development district a proposal to authorize the board of directors of the transportation development district to impose or increase the levy of an existing tax pursuant to the provisions of this section; or

(b) The voters approved the question certified by the petition filed pursuant to subsection 5 of section 238.207.

(2) If the transportation district submits to the qualified voters of the transportation development district a proposal to authorize the board of directors of the transportation development district to impose or increase the levy of an existing tax pursuant to the provisions of paragraph (a) of subdivision (1) of this subsection, the ballot of submission shall contain, but need not be limited to, the following language:

Shall the transportation development district of ............ (transportation development district's name) impose a transportation development district-wide sales tax at the rate of .......... (insert amount) for a period of .......... (insert number) years from the date on which such tax is first imposed for the purpose of .......... (insert transportation development purpose)?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the resolution and any amendments thereto shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the board of directors of the transportation development district shall have no power to impose the sales tax authorized by this section unless and until the board of directors of the transportation development district shall again have submitted another proposal to authorize it to impose the sales tax pursuant to the provisions of this section and such proposal is approved by a majority of the qualified voters voting thereon.

(3) The sales tax authorized by this section shall become effective on the first day of the second calendar quarter after the department of revenue receives notification of the tax.

(4) In each transportation development district in which a sales tax has been imposed in the manner provided by this section, every retailer shall add the tax imposed by the transportation development district pursuant to this section to the retailer's sale price, and when so added such tax shall constitute a part of the price, shall be a debt of the purchaser to the retailer until paid, and shall be recoverable at law in the same manner as the purchase price.

(5) In order to permit sellers required to collect and report the sales tax authorized by this section to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting tax or to serve as a levy of the tax, and in order to avoid fractions of pennies, the transportation development district may establish appropriate brackets which shall be used in the district imposing a tax pursuant to this section in lieu of those brackets provided in section 144.285.

(6) All revenue received by a transportation development district from the tax authorized by this section which has been designated for a certain transportation development purpose shall be deposited in a special trust fund and shall be used solely for such designated purpose. Upon the expiration of the period of years approved by the qualified voters pursuant to subdivision (2) of this subsection or if the tax authorized by this section is repealed pursuant to subsection 6 of this section, all funds remaining in the special trust fund shall continue to be used solely for such designated transportation development purpose. Any funds in such special trust fund which are not needed for current expenditures may be invested by the board of directors in accordance with applicable laws relating to the investment of other transportation development district funds.

(7) The sales tax may be imposed in increments of one-eighth of one percent, up to a maximum of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the transportation development district adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525, except such transportation development district sales tax shall not apply to the sale or use of motor vehicles, trailers, boats or outboard motors nor to public utilities. Any transportation development district sales tax imposed pursuant to this section shall be imposed at a rate that shall be uniform throughout the district.

2. The resolution imposing the sales tax pursuant to this section shall impose upon all sellers a tax for the privilege of engaging in the business of selling tangible personal property or rendering taxable services at retail to the extent and in the manner provided in sections 144.010 to 144.525, and the rules and regulations of the director of revenue issued pursuant thereto; except that the rate of the tax shall be the rate imposed by the resolution as the sales tax and the tax shall be reported and returned to and collected by the transportation development district.

3. On and after the effective date of any tax imposed pursuant to this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax, and the director of revenue shall collect, in addition to all other sales taxes imposed by law, the additional tax authorized pursuant to this section. The tax imposed pursuant to this section and the taxes imposed pursuant to all other laws of the state of Missouri shall be collected together and reported upon such forms and pursuant to such administrative rules and regulations as may be prescribed by the director of revenue.

4. (1) All applicable provisions contained in sections 144.010 to 144.525, governing the state sales tax, sections 32.085 and 32.087 and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by this section, except as modified in this section.

(2) All exemptions granted to agencies of government, organizations, persons and to the sale of certain articles and items of tangible personal property and taxable services pursuant to the provisions of sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax imposed by this section.

(3) The same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that the transportation development district may prescribe a form of exemption certificate for an exemption from the tax imposed by this section.

(4) All discounts allowed the retailer pursuant to the provisions of the state sales tax laws for the collection of and for payment of taxes pursuant to such laws are hereby allowed and made applicable to any taxes collected pursuant to the provisions of this section.

(5) The penalties provided in section 32.057 and sections 144.010 to 144.525 for violation of those sections are hereby made applicable to violations of this section.

(6) For the purpose of a sales tax imposed by a resolution pursuant to this section, all retail sales except retail sales of motor vehicles shall be deemed to be consummated at the place of business of the retailer unless the tangible personal property sold is delivered by the retailer or the retailer's agent to an out-of-state destination or to a common carrier for delivery to an out-of-state destination. In the event a retailer has more than one place of business in this state which participates in the sale, the sale shall be deemed to be consummated at the place of business of the retailer where the initial order for the tangible personal property is taken, even though the order must be forwarded elsewhere for acceptance, approval of credit, shipment or billing. A sale by a retailer's employee shall be deemed to be consummated at the place of business from which the employee works.

5. All sales taxes received by the transportation development district shall be deposited by the director of revenue in a special fund to be expended for the purposes authorized in this section. The director of revenue shall keep accurate records of the amount of money which was collected pursuant to this section, and the records shall be open to the inspection of officers of each transportation development district and the general public.

6. (1) No transportation development district imposing a sales tax pursuant to this section may repeal or amend such sales tax unless such repeal or amendment will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed or revenue bonds, notes or other obligations which it has issued or which have been issued by the commission or any local transportation authority to finance any project or projects.

(2) Whenever the board of directors of any transportation development district in which a transportation development sales tax has been imposed in the manner provided by this section receives a petition, signed by ten percent of the qualified voters calling for an election to repeal such transportation development sales tax, the board of directors shall, if such repeal will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed or revenue bonds, notes or other obligations which it has issued or which have been issued by the commission or any local transportation authority to finance any project or projects, submit to the qualified voters of such transportation development district a proposal to repeal the transportation development sales tax imposed pursuant to the provisions of this section. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal to repeal the transportation development sales tax, then the resolution imposing the transportation development sales tax, along with any amendments thereto, is repealed. If a majority of the votes cast by the qualified voters voting thereon are opposed to the proposal to repeal the transportation development sales tax, then the ordinance or resolution imposing the transportation development sales tax, along with any amendments thereto, shall remain in effect.

7. Notwithstanding any provision of sections 99.800 to 99.865 and this section to the contrary, the sales tax imposed by a district whose project is a public mass transportation system shall not be considered economic activity taxes as such term is defined under sections 99.805 and 99.918 and shall not be subject to allocation under the provisions of subsection 3 of section 99.845, or subsection 4 of section 99.957.

(L. 1990 S.B. 479 & 649 § 49, A.L. 1997 S.B. 303, A.L. 2001 H.B. 202, A.L. 2003 H.B. 668, A.L. 2009 H.B. 191, A.L. 2011 S.B. 173)



Section 238.236 Sales tax for transportation development district on all retail sales authorized--ballot form, content--rate of tax collection--fund created, lapse to general revenue prohibited--distribution--procedure to repeal tax.

Sales tax for transportation development district on all retail sales authorized--ballot form, content--rate of tax collection--fund created, lapse to general revenue prohibited--distribution--procedure to repeal tax.

238.236. 1. This section shall not apply to any tax levied pursuant to section 238.235, and no tax shall be imposed pursuant to the provisions of this section if a tax has been imposed by a transportation development district pursuant to section 238.235.

2. In lieu of the taxes allowed pursuant to section 238.235, any transportation development district which consists of all of one or more entire counties, all of one or more entire cities, or all of one or more entire counties and one or more entire cities which are totally outside the boundaries of those counties may by resolution impose a transportation development district sales tax on all retail sales made in such transportation development district which are subject to taxation pursuant to the provisions of sections 144.010 to 144.525 for any transportation development purpose designated by the transportation development district in its ballot of submission to its qualified voters. No resolution enacted pursuant to the authority granted by this section shall be effective unless:

(1) The board of directors of the transportation development district submits to the qualified voters of the transportation development district, at a state general, primary, or special election, a proposal to authorize the board of directors of the transportation development district to impose or increase the levy of an existing tax pursuant to the provisions of this section; or

(2) The voters approved the question certified by the petition filed pursuant to subsection 5 of section 238.207.

3. If the transportation development district submits to the qualified voters of the transportation development district a proposal to authorize the board of directors of the transportation development district to impose or increase the levy of an existing tax pursuant to the provisions of subdivision (1) of subsection 2 of this section, the ballot of submission shall contain, but need not be limited to, the following language:

Shall the transportation development district of .......... (transportation development district's name) impose a transportation development district-wide sales tax at the rate of .......... (insert amount) for a period of .......... (insert number) years from the date on which such tax is first imposed for the purpose of ................................. (insert transportation development purpose)?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the resolution and any amendments thereto shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the board of directors of the transportation development district shall have no power to impose the sales tax authorized by this section unless and until the board of directors of the transportation development district shall again have submitted another proposal to authorize it to impose the sales tax pursuant to the provisions of this section and such proposal is approved by a majority of the qualified voters voting thereon.

4. Within ten days after the adoption of any resolution in favor of the adoption of a transportation development district sales tax which has been approved by the qualified voters of such transportation development district, the transportation development district shall forward to the director of revenue, by United States registered mail or certified mail, a certified copy of the resolution of its board of directors. The resolution shall reflect the effective date thereof. The sales tax authorized by this section shall become effective on the first day of the second calendar quarter after the director of revenue receives notice of adoption of such tax.

5. All revenue received by a transportation development district from the tax authorized by this section which has been designated for a certain transportation development purpose shall be deposited in a special trust fund and shall be used solely for such designated purpose. Upon the expiration of the period of years approved by the qualified voters pursuant to subsection 3 of this section or if the tax authorized by this section is repealed pursuant to subsection 12 of this section, all funds remaining in the special trust fund shall continue to be used solely for such designated transportation development purpose. Any funds in such special trust fund which are not needed for current expenditures may be invested by the board of directors in accordance with applicable laws relating to the investment of other transportation development district funds.

6. The sales tax may be imposed at a rate of one-eighth of one percent, one-fourth of one percent, three-eighths of one percent, one-half of one percent or one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within the transportation development district adopting such tax, if such property and services are subject to taxation by the state of Missouri pursuant to the provisions of sections 144.010 to 144.525. Any transportation development district sales tax imposed pursuant to this section shall be imposed at a rate that shall be uniform throughout the district.

7. The resolution imposing the sales tax pursuant to this section shall impose upon all sellers a tax for the privilege of engaging in the business of selling tangible personal property or rendering taxable services at retail to the extent and in the manner provided in sections 144.010 to 144.525 and the rules and regulations of the director of revenue issued pursuant thereto; except that the rate of the tax shall be the rate imposed by the resolution as the sales tax. The amount reported and returned to the director of revenue by the seller shall be computed on the basis of the combined rate of the tax imposed by sections 144.010 to 144.525 and the tax imposed by the resolution as authorized by this section, plus any amounts imposed pursuant to other provisions of law.

8. On and after the effective date of any tax imposed pursuant to this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax, and the director of revenue shall collect, in addition to all other sales taxes imposed by law, the additional tax authorized pursuant to this section. The tax imposed pursuant to this section and the taxes imposed pursuant to all other laws of the state of Missouri shall be collected together and reported upon such forms and pursuant to such administrative rules and regulations as may be prescribed by the director of revenue.

9. All applicable provisions contained in sections 144.010 to 144.525 governing the state sales tax, sections 32.085 and 32.087 governing local sales taxes, and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by this section, except as modified in this section.

10. All sales taxes collected by the director of revenue pursuant to this section on behalf of any transportation development district, less one percent for the cost of collection, which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in the state treasury to the credit of the "Transportation Development District Sales Tax Fund", which is hereby created. Moneys in the transportation development district sales tax fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. All interest earned upon the balance in the transportation development district sales tax fund shall be deposited to the credit of the same fund. Any balance in the fund at the end of an appropriation period shall not be transferred to the general revenue fund and the provisions of section 33.080 shall not apply to the fund. The director of revenue shall keep accurate records of the amount of money which was collected in each transportation development district imposing a sales tax pursuant to this section, and the records shall be open to the inspection of officers of each transportation development district and the general public. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in such fund during the preceding month to the proper transportation development district.

11. The director of revenue may authorize the state treasurer to make refunds from the amounts credited to any transportation development district for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such districts. If any transportation development district repeals the tax authorized by this section, the transportation development district shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of such tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of repeal of the tax authorized by this section in such transportation development district, the director of revenue shall remit the balance in the account to the transportation development district and close the account of that transportation development district. The director of revenue shall notify each transportation development district of each instance of any amount refunded or any check redeemed from receipts due the transportation development district.

12. (1) No transportation development district imposing a sales tax pursuant to this section may repeal or amend such sales tax unless such repeal or amendment will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed or revenue bonds, notes or other obligations which it has issued or which have been issued by the commission or any local transportation authority to finance any project or projects.

(2) Whenever the board of directors of any transportation development district in which a transportation development sales tax has been imposed in the manner provided by this section receives a petition, signed by ten percent of the qualified voters of such transportation development district calling for an election to repeal such transportation development sales tax, the board of directors shall, if such repeal will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed or revenue bonds, notes or other obligations which it has issued or which have been issued by the commission or any local transportation authority to finance any project or projects, submit to the voters of such transportation development district a proposal to repeal the transportation development sales tax imposed pursuant to the provisions of this section. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal to repeal the transportation development sales tax, then the resolution imposing the transportation development sales tax, along with any amendments thereto, is repealed. If a majority of the votes cast by the qualified voters voting thereon are opposed to the proposal to repeal the transportation development sales tax, then the resolution imposing the transportation development sales tax, along with any amendments thereto, shall remain in effect.

(L. 1998 S.B. 861, A.L. 2003 H.B. 668)



Section 238.237 Toll roads, allowed when--election, ballot form.

Toll roads, allowed when--election, ballot form.

238.237. 1. If approved by a majority of the qualified voters voting on the question in the district, the district may charge and collect tolls or fees for the use of a project. The board may charge a lower toll rate or fee than that amount approved by the district voters, and may increase that lower toll rate or fee to a level not exceeding the toll or fee rate ceiling without voter approval. Toll rates or fees for the use of the same project may vary at the election of the board, depending upon the type or nature of the user, or the type or nature of the use.

2. The ballot of submission shall be substantially in the following form:

Shall the ........................ Transportation Development District be authorized to charge tolls or fees in amounts not to exceed those given below: Maximum Toll or Fee Toll or Fee Description (Insert amount)

(Insert a brief description of the

toll or fee, distinguishing it from

other tolls or fees to be charged

on the same project) (Insert amount)

(Describe the next toll or fee charged) (Etc.)

(Etc.) for the purpose of providing revenue for the development of a project (or projects) in the district (insert general description of the project or projects, if necessary)?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

3. To construct a toll facility, a district may relocate an existing state highway, subject to approval by the commission, or an existing local public street or road, subject to approval by the local transportation authority having control and jurisdiction over such street or road. A district shall not incorporate an existing free public street, road, or highway into a district project that will be subject to tolls.

(L. 1990 S.B. 479 & 649 § 50, A.L. 1997 S.B. 303)



Section 238.240 Indebtedness, authorized--bonds, authority to issue--limitations.

Indebtedness, authorized--bonds, authority to issue--limitations.

238.240. 1. A district may contract and incur liabilities appropriate to accomplish its purposes.

2. It may lease or lease-purchase any real or personal property necessary or convenient for its purposes.

3. It may borrow money for its purposes at such rates of interest as the district may determine.

4. It may issue bonds, notes and other obligations, and may secure any of such obligations by mortgage, pledge, assignment or deed of trust of any or all of the property and income of the district, subject to the restrictions provided in sections 238.200 to 238.275. The district shall not mortgage, pledge or give a deed of trust on any real property or interests which it obtained by eminent domain. The district shall not mortgage, pledge or give a deed of trust on any real property or interests which it acquired from the state of Missouri or any agency or political subdivision thereof without the written consent of the state, agency or political subdivision from which it obtained the property.

(L. 1990 S.B. 479 & 649 § 51, A.L. 1997 S.B. 303, A.L. 1998 S.B. 861)



Section 238.242 Revenue bonds, authorized--procedures, requirements--refunding bonds--tax-exempt status.

Revenue bonds, authorized--procedures, requirements--refunding bonds--tax-exempt status.

238.242. 1. A district may at any time authorize or issue revenue bonds for the purpose of paying all or any part of the cost of any project. Every issue of such bonds shall be payable out of the revenues of the district and may be further secured by other property of the district which may be pledged, assigned, mortgaged, or a security interest granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. Such bonds shall be authorized by resolution of the district, and if issued by the district, shall bear such date or dates, and shall mature at such time or times, but not in excess of forty years, as the resolution shall specify. Such bonds shall be in such denomination, bear interest at such rate or rates, be in such form, either coupon or registered, be issued as current interest bonds, compound interest bonds, variable rate bonds, convertible bonds, or zero coupon bonds, be issued in such manner, be payable in such place or places and subject to redemption as such resolution may provide notwithstanding the provisions of section 108.170. The bonds may be sold at either public or private sale, at such interest rates, and at such price or prices as the district shall determine.

2. Any issue of district bonds outstanding may be refunded at any time by the district by issuing its refunding bonds in such amount as the district may deem necessary. Such bonds may not exceed the amount sufficient to refund the principal of the bonds so to be refunded together with any unpaid interest thereon and any premiums, commissions, service fees, and other expenses necessary to be paid in connection with the refunding. Any such refunding may be effected whether the bonds to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds being refunded or by the exchange of the refunding bonds for the bonds being refunded with the consent of the holder or holders of the bonds being refunded. Refunding bonds may be issued regardless of whether the bonds being refunded were issued in connection with the same project or a separate project and regardless of whether the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

3. If the proposed project is intended to be merged into the state highways and transportation system for future maintenance under the commission's jurisdiction, the district may contract with the commission to assist it in issuing district revenue bonds and refunding bonds. The district may also contract with the commission to issue commission revenue bonds and refunding bonds and to loan the proceeds thereof to the district. Such bonds shall be authorized by commission minute and shall be issued subject to conditions applicable to bonds issued by the district but as determined by the commission rather than the district.

4. If the proposed project is intended to be merged into a local transportation system for future maintenance under the local transportation authority's jurisdiction, the district may contract with the local transportation authority to assist it in issuing district revenue bonds and refunding bonds. The district may also contract with the local transportation authority to issue the local transportation authority's revenue bonds and refunding bonds and to loan the proceeds thereof to the district. Such bonds shall be authorized by the local transportation authority's ordinance or order and shall be issued subject to conditions applicable to bonds issued by the district but as determined by the local transportation authority rather than the district.

5. Bonds issued under this section shall exclusively be the responsibility of the district payable solely out of district funds and property provided in sections 238.200 to 238.275 and shall not constitute a debt or liability of the state of Missouri or any agency or political subdivision of the state. Neither the district, local transportation authority, nor the commission shall be obligated to pay such bonds with any funds other than those specifically pledged to repayment of the bonds. Any bonds issued by a district, a local transportation authority, or the commission shall state on their face that they are not obligations of the state of Missouri or any agency or political subdivision thereof other than the district.

6. Bonds issued under this section, the interest thereon, or any proceeds from such bonds shall be exempt from taxation in the state of Missouri for all purposes except the state estate tax.

(L. 1990 S.B. 479 & 649 § 52)

Effective 5-30-90



Section 238.245 Property, district may purchase and control access.

Property, district may purchase and control access.

238.245. The district may, subject to commission or local transportation authority approval, as appropriate:

(1) Purchase land or receive contributions of land and cash for project right-of-way;

(2) Limit and control access from adjacent property to a district project; and

(3) Sell and convey excess right-of-way for fair market value to any person or entity.

(L. 1990 S.B. 479 & 649 § 53)

Effective 5-30-90



Section 238.247 Condemnation, subject to commission or authority approval, ordinance of local governing body--procedures--relocation expenses to be paid, how.

Condemnation, subject to commission or authority approval, ordinance of local governing body--procedures--relocation expenses to be paid, how.

238.247. 1. The district may condemn lands for a project in the name of the state of Missouri, upon prior approval by the commission, or the local transportation authority and by ordinance of the local governing body as appropriate, as to the necessity for the taking of the description of the parcel and the interest taken in that parcel.

2. If condemnation becomes necessary the district shall act under chapter 523 and may condemn a fee simple or other interest in land.

3. The district may, after prior notice to the owner to enter upon private property, survey and determine the most advantageous route and design. The district shall be liable for all damages done to the property by such inspection.

4. Any person who involuntarily transfers any interest in land to a district which becomes insolvent and comes under the jurisdiction of a court may reacquire that property by paying to the district the total amount of the condemnation award for that parcel, plus statutory interest at the statutory rate from the date of taking on the amount of that award, if the project will not be completed by either the district, the commission or a local transportation authority.

5. Whenever a district undertakes any project which results in the acquisition of real property or in any person or persons being displaced from their homes, businesses, or farms, the district shall provide relocation assistance and make relocation payments to such displaced person and do such other acts and follow such procedures as would be necessary to comply with the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended.

(L. 1990 S.B. 479 & 649 § 54, A.L. 2006 H.B. 1944)



Section 238.250 Contractual powers.

Contractual powers.

238.250. The district may contract with:

(1) A federal agency, a state or its agencies and political subdivisions, the commission, a local transportation authority, a corporation, partnership or individual regarding funding, promotion, planning, designing, constructing, improving, maintaining, or operating a project or to assist in such activity; and

(2) The commission or a local transportation authority to transfer the project to the commission or the local transportation authority free of cost or encumbrance on such terms set forth by contract.

(L. 1990 S.B. 479 & 649 § 55)

Effective 5-30-90



Section 238.252 Powers--generally.

Powers--generally.

238.252. In addition to all other powers granted by sections 238.200 to 238.275 the district shall have the following general powers:

(1) To sue and be sued in its own name, and to receive service of process, which shall be served upon the district secretary;

(2) To fix compensation of its employees and contractors. All construction contracts in excess of five thousand dollars between the district and any private person, firm, or corporation shall be competitively bid and shall be awarded to the lowest and best bidder;

(3) To purchase any real or personal property necessary or convenient for its activities. All outright purchases of personal property in excess of one thousand dollars between the district and any private person, firm or corporation shall be competitively bid and shall be awarded to the lowest and best bidder;

(4) To collect and disburse funds for its activities; and

(5) To exercise such other implied powers necessary or convenient for the district to accomplish its purposes which are not inconsistent with its express powers.

(L. 1990 S.B. 479 & 649 § 56, A.L. 2001 H.B. 202)

Effective 6-26-01



Section 238.255 Insurance, district may obtain--purposes--self-insurance not allowed, exception.

Insurance, district may obtain--purposes--self-insurance not allowed, exception.

238.255. 1. The district may obtain such insurance as it deems appropriate, considering its legal limits of liability, to protect itself, its officers and its employees from any potential liability and may also obtain such other types of insurance as it deems necessary to protect against loss of its real or personal property of any kind. The cost of this insurance shall be charged against the project.

2. The district may also require contractors performing construction or maintenance work on the project to obtain liability insurance having the district, its directors and employees as additional named insureds.

3. The district shall not attempt to self-insure for its potential liabilities unless it finds that it has sufficient funds available to cover any anticipated judgments or settlements and still complete its project without interruption. The district may self-insure if it is unable to obtain liability insurance coverage at a rate which is economically feasible to the district, considering its resources.

(L. 1990 S.B. 479 & 649 § 57)

Effective 5-30-90



Section 238.257 Projects, number of, changes--procedures, election required, ballot form.

Projects, number of, changes--procedures, election required, ballot form.

238.257. 1. At any time during the existence of a district, the board may submit to the voters of the district a proposition to increase or decrease the number of projects which it is authorized to complete.

2. If the board proposes to add one or more additional projects, the question shall be submitted in substantially the following form:

Shall the ............. Transportation Development District fund or develop the following additional transportation project (or projects): (summarize the proposed project or projects), and have the power to fund the proposed project upon separate voter approval by any or all of the following methods: (here specifically describe the proposed funding methods and require each voter to approve or disapprove of each proposed funding method)?

3. If the board proposes to discontinue a project, it shall first obtain approval from the commission if the proposed project is intended to be merged into the state highways and transportation system under the commission's jurisdiction or approval from the local transportation authority if the proposed project is intended to be merged into a local transportation system under the local authority's jurisdiction. If such approval is obtained, then the question shall be submitted to the district's voters in substantially the following form:

Shall the ............... Transportation Development District discontinue development of the following transportation project: (summarize the transportation project), for the reason that (describe the reason why the transportation project cannot be completed as approved)?

4. The board may modify the project previously approved by the district voters, if the modification is approved by the commission and, where appropriate, a local transportation authority.

(L. 1990 S.B. 479 & 649 § 58)

Effective 5-30-90



Section 238.260 Commission and authority may provide assistance, how.

Commission and authority may provide assistance, how.

238.260. The commission and local transportation authorities may contract with a district to provide it assistance in project funding, promotion, planning, design, right-of-way acquisition, relocation assistance services, construction, maintenance, and operation. The commission or any local transportation authority may charge the district a reasonable fee, not exceeding the actual cost of providing the service.

(L. 1990 S.B. 479 & 649 § 59)

Effective 5-30-90



Section 238.262 Rules, commission may adopt.

Rules, commission may adopt.

238.262. The commission is authorized to adopt reasonable administrative rules relating to transportation development districts under chapter 536.

(L. 1990 S.B. 479 & 649 § 60)

Effective 5-30-90



Section 238.265 Conveyance of property to district, how.

Conveyance of property to district, how.

238.265. The state of Missouri, upon approval by an appropriate act of the general assembly, the commission, or a local transportation authority holding title to real estate, may give, grant and convey to or for the use of a district such right-of-way or other easement in such real estate as may be necessary for the development of a project.

(L. 1990 S.B. 479 & 649 § 61)

Effective 5-30-90



Section 238.267 Projects, regulation of--treatment as part of state or local system, when.

Projects, regulation of--treatment as part of state or local system, when.

238.267. 1. For the purpose of law enforcement, all district projects to be transferred to the commission shall be treated as commission highways under chapter 43 and all projects to be transferred to a local transportation authority shall be treated as streets or roads of that entity.

2. All laws of this state relating to the maintaining, signing, damaging and obstructing roads shall apply to district projects. The duties and powers imposed by such laws on certain officials shall devolve upon the district's engineer or other employee designated by the board. Nothing in this subsection shall be deemed to interfere with, restrict or limit the authority of the commission to govern and control highway marking, signalization and signing to the extent the commission is authorized by law.

3. For outdoor advertising and junkyard control purposes, a district project may be designated by the commission as a part of the state primary highway system and by a local transportation authority as a part of its street or road system.

(L. 1990 S.B. 479 & 649 § 62)

Effective 5-30-90



Section 238.270 Local transportation authority not to control project improvements, exception.

Local transportation authority not to control project improvements, exception.

238.270. Unless otherwise approved by contract of the district, project improvements shall not be under the control and jurisdiction of a local transportation authority while the district retains control and jurisdiction over the project. The provisions of chapter 228 are inapplicable to transportation development districts.

(L. 1990 S.B. 479 & 649 § 63)

Effective 5-30-90



Section 238.272 Audit authorized, when--costs, payment of.

Audit authorized, when--costs, payment of.

238.272. The state auditor may audit each district not more than once every three years. The costs of this audit shall be paid by the district and shall not exceed the greater of three percent of the gross revenues received by the transportation district.

(L. 1990 S.B. 479 & 649 § 64, A.L. 2013 H.B. 116 merged with H.B. 1035)

Effective 8-28-13 (H.B. 116)

10-11-13 (H.B. 1035)

*H.B. 1035 effective 10-11-13, see § 21.250. H.B. 1035 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 238.275 Projects, transfer to commission or authority, when--abolishment of district, procedures, duties.

Projects, transfer to commission or authority, when--abolishment of district, procedures, duties.

238.275. 1. Within six months after development and initial maintenance costs of its completed project have been paid, the district shall pursuant to contract transfer ownership and control of the project to the commission or a local transportation authority which shall be responsible for all future maintenance costs pursuant to contract. Such transfer may be made sooner with the consent of the recipient.

2. At such time as a district has completed its project and has transferred ownership of the project to the commission or other local transportation authority for maintenance, or at such time as the board determines that it is unable to complete its project due to lack of funding or for any other reason, the board shall submit for a vote in an election held throughout the district the question of whether the district should be abolished. The question shall be submitted in substantially the following form:

Shall the ........................... Transportation Development District be abolished?

3. The district board shall not propose the question to abolish the district while there are outstanding claims or causes of action pending against the district, while the district liabilities exceed its assets, or while the district is insolvent, in receivership or under the jurisdiction of the bankruptcy court. Prior to submitting the question to abolish the district to a vote, the state auditor shall audit the district to determine the financial status of the district, and whether the district may be abolished pursuant to law.

4. While the district still exists, it shall continue to accrue all revenues to which it is entitled at law.

5. Upon receipt of certification by the appropriate election authorities that the majority of those voting within the district have voted to abolish the district, and if the state auditor has determined that the district's financial condition is such that it may be abolished pursuant to law, then the board shall:

(1) Sell any remaining district real or personal property it wishes, and then transfer the proceeds and any other real or personal property owned by the district, including revenues due and owing the district, to the commission or any appropriate local transportation authority assuming maintenance and control of the project, for its further use and disposition;

(2) Terminate the employment of any remaining district employees, and otherwise conclude its affairs;

(3) At a public meeting of the district, declare by a majority vote that the district has been abolished effective that date; and

(4) Cause copies of that resolution under seal to be filed with the secretary of state, the director of revenue, the commission, and with each local transportation authority affected by the district. Upon the completion of the final act specified in this subsection, the legal existence of the district shall cease.

(L. 1990 S.B. 479 & 649 § 65, A.L. 2007 S.B. 22)



Section 238.280 Posting of increase in sales tax, when.

Posting of increase in sales tax, when.

238.280. In each transportation development district in which a sales tax has been imposed or increased under section 238.235, every retailer shall prominently display the rate of the sales tax imposed or increased at the cash register area.

(L. 2007 S.B. 22 § 4)



Section 238.300 Citation of law.

Citation of law.

238.300. Sections 238.300 to 238.367 may be cited as the "Missouri Transportation Corporation Act".

(L. 1990 S.B. 479 & 649 § 10, A.L. 1997 S.B. 67)



Section 238.302 Definitions.

Definitions.

238.302. Wherever used in sections 238.300 to 238.367, the following terms mean:

(1) "Board", the board of directors of the corporation;

(2) "Commission", the Missouri highways and transportation commission;

(3) "Corporation" or "transportation corporation", any transportation corporation organized under sections 238.300 to 238.367;

(4) "Local transportation authority", a county, city, town, village, county highway commission, special road district, interstate compact agency, or any local public authority or political subdivision having jurisdiction over any bridge, street, highway, dock, wharf, ferry, lake or river port, airport, railroad, light rail or other transit improvement or service;

(5) "Pay", paying a toll by cash, by permitting a charge against a valid account with the authority or by another means of payment approved by the corporation at the time;

(6) "Photo monitoring system", a vehicle sensor installed to work in conjunction with a toll collection facility which automatically produces one or more photographs, one or more microphotographs, a videotape or other recorded images of each vehicle at the time it is used or operated in violation of toll collection regulations;

(7) "Project" includes any bridge, street, road, highway, access road, interchange, intersection, signing, signalization, parking lot, bus stop, station, garage, terminal, hangar, shelter, rest area, dock, wharf, lake or river port, airport, railroad, light rail, or other mass transit and any similar or related improvement or infrastructure;

(8) "Toll" or "tolls", charges prescribed by the corporation for the use of its property;

(9) "Toll collection regulations", those rules and regulations of a corporation providing for and requiring the payment of tolls for the use of bridges under its jurisdiction or those rules and regulations of a corporation making it unlawful to refuse to pay or to evade or to attempt to evade the payment of all or part of any toll for the use of bridges under the jurisdiction of the corporation;

(10) "Vehicle" or "motor vehicle", every device in, upon or by which a person or property is or may be transported or drawn upon a highway except devices used exclusively upon stationary rails or tracks.

(L. 1990 S.B. 479 & 649 § 11, A.L. 1997 S.B. 67)



Section 238.305 Purpose of law.

Purpose of law.

238.305. 1. The general assembly declares that:

(1) The present and prospective traffic congestion and limited roadways in many areas of this state, and the limited availability of state funds, require as a public purpose the promotion and development of public transportation facilities and systems by new and alternative means;

(2) The creation of transportation corporations by private parties in cooperation with the commission is essential to the continued economic growth of this state, is in the public interest, and will promote the health, safety and general welfare of the citizens of this state by securing for them expanded and improved transportation facilities and systems;

(3) The transportation corporations created under sections 238.300 to 238.360 will perform an essential function by acting to secure and obtain rights-of-way for urgently needed transportation systems and to assist in the planning and design of such systems;

(4) The transportation corporations created under sections 238.300 to 238.360 will perform many functions normally undertaken by the commission and its staff, and thus will reduce the burdens and demands on limited funds available to the commission, thereby increasing the effectiveness and impact of those funds available to the commission;

(5) The transportation corporations created under sections 238.300 to 238.360 will act in promoting and developing public transportation facilities and systems and in promoting economic development in this state, and will not act as the agent or instrumentality of any private interests even though many private interests may be benefitted by the transportation corporations, as will the general public. The transportation corporations created under sections 238.300 to 238.360 shall periodically make a showing to the state transportation department of a good faith effort of development and implementation of a women and minority employment and business plan. Only after such a showing of a good faith effort may the transportation corporations created under sections 238.300 to 238.360 waive the general policy of women and minority employment and business plan and involvement. If such policy is waived, the transportation corporations created under sections 238.300 to 238.360 shall make a showing of a good faith effort of development and implementation of a women and minority employment and business plan every three months until such policy is again in effect.

2. Sections 238.300 to 238.360 shall be liberally construed in conformance with the legislative findings and purposes set forth in this section.

(L. 1990 S.B. 479 & 649 § 12)

Effective 5-30-90



Section 238.307 Corporation, creation of, purpose--organization, nonprofit--tax-exempt status.

Corporation, creation of, purpose--organization, nonprofit--tax-exempt status.

238.307. 1. A corporation may be created to fund, promote, plan, design, construct, maintain, and operate one or more projects or to assist in such activity.

2. The corporation shall be a nonmember, nonstock corporation. It shall be organized under and governed by sections 238.300 to 238.360 and by the provisions of the general not-for-profit corporation law, chapter 355. Any provision of sections 238.300 to 238.360 shall take precedence over any conflicting provision of chapter 355.

3. No part of the earnings or assets of a transportation corporation shall inure to the benefit of any private interests, person, or entity.

4. Property held by and activities of a corporation created under the provisions of sections 238.300 to 238.360 exist and are conducted for purely civic, social welfare, and charitable purposes. A transportation corporation shall be exempt from taxation in accordance with article X, section 6 of the Missouri Constitution. The corporation shall not be required to pay any taxes or assessments upon or with respect to a project or property acquired or used by the corporation or upon income therefrom.

(L. 1990 S.B. 479 & 649 § 13)

Effective 5-30-90



Section 238.310 Formation, procedures, requirements--hearing, duties of commission--approval, when.

Formation, procedures, requirements--hearing, duties of commission--approval, when.

238.310. 1. Any number of natural persons, not less than three, each of whom is at least twenty-one years of age and a registered voter within this state, may file with the commission a written application with preliminary plans and specifications for a project requesting that the commission authorize the creation of a transportation corporation to act within a designated area. The application shall also provide a proposed plan for financing the project. The commission may charge a filing fee for the application.

2. The commission shall order a local public hearing and shall cause to be published notice that the commission is considering authorizing a project and the incorporation of a transportation corporation. The notice shall specify the time, date, and place of the hearing and shall be given by publication in a newspaper published in the county or counties in which all or part of the project is to be located which has a general circulation once a week for four consecutive weeks. The last publication shall be at least fifteen days prior to the date of the hearing. The commission shall also give at least fifteen days written notice of such hearing to the owners of all fee interests of record in all tracts of real property located within the area proposed to be included within the limits of the project.

3. The commission shall also serve written notice on each county, city, town and village in which all or part of a project is to be located that the commission is considering authorizing a project and the incorporation of the transportation corporation. Each such county, city, town and village shall be entitled to review the written application with preliminary plans and specifications. Approval of the project by the governing body of each such county, city, town and village is a condition precedent to approval of the project and the corporation by the commission.

4. After the hearing, the commission shall consider the matter of authorizing the project and the incorporation of the transportation corporation at a regular commission meeting. If the commission by minute finds that the project will improve or is a necessary or desirable extension of the state highways and transportation system and that the proposed corporation will have adequate funds to finance the proposed project, the commission may approve the articles of incorporation for the corporation and the project subject to the corporation making any revisions in the plans and specifications required by the commission and the corporation entering into a mutually satisfactory agreement regarding development and future maintenance of the project.

5. The commission shall designate the area of the state in which the corporation may act, and such area may include territory within one or more counties, municipalities or other political subdivisions of the state. The commission may authorize creation of one or more corporations to act within the same designated area, provided that the commission minute approving the creation of each corporation shall specify the public purposes which each corporation will further.

6. No corporation may be formed unless the commission has duly adopted a commission minute which shall be conclusive evidence of the commission's approval of the project and the articles of incorporation.

(L. 1990 S.B. 479 & 649 § 14)

Effective 5-30-90



Section 238.312 Articles of incorporation, contents, amendment--filing.

Articles of incorporation, contents, amendment--filing.

238.312. 1. In addition to the information required under chapter 355, the articles of incorporation shall set forth:

(1) The purposes for which the corporation is organized including the project description, scope, area, and proposed sources of funding;

(2) That the corporation has no members and is a nonstock corporation; and

(3) A recital that the commission has specifically authorized the corporation to act, has approved the articles of incorporation, and the date of such authorization.

2. The articles of incorporation may be amended if the board files with the commission a written application specifying the proposed amendments and the commission approves the application by commission minute.

3. The articles of amendment shall be executed in duplicate for the corporation by its president and verified by its secretary. In addition to the information required under chapter 355, the articles of amendment shall set forth the fact that such amendment was approved by the commission and the date of such approval.

4. The articles of incorporation, and any amendments thereto, shall be duly authenticated and filed by the corporation with the secretary of state and with the commission to be effective.

(L. 1990 S.B. 479 & 649 § 15)

Effective 5-30-90



Section 238.315 Board, members, terms--expense reimbursement--advisors, commission to appoint--officers, appointment of.

Board, members, terms--expense reimbursement--advisors, commission to appoint--officers, appointment of.

238.315. 1. The corporation shall have a board of directors. All powers of the corporation shall be vested in the board which shall consist of any number of directors, not less than six, each of whom shall be appointed by the commission for a term of no more than six years. Each director may be removed by the commission for cause. The terms shall be staggered in length, so that not more than one-third of the terms of the board of directors shall expire in a given year. The directors shall serve as such without compensation except that they shall be reimbursed by the corporation for their actual expenses incurred in the performance of their duties.

2. No person shall be appointed or continue to serve on the board who owns land on which or adjacent to which a project to be developed by the corporation shall be located.

3. The commission shall appoint one or more advisors to the board, who shall have no vote but shall have authority to participate in all board meetings and discussions, whether open or closed, and shall have access to all records of the corporation and its board of directors.

4. At the first meeting of the board, it shall elect a chairman from its members. The board shall appoint an executive director, corporation secretary, treasurer and such other officers or employees as it deems necessary.

5. The board may appoint any number of advisory directors to advise and assist the directors in the development of a project. The advisory directors shall serve at the will of the directors, but advisory directors shall have no vote in the affairs of the corporation, shall not receive any compensation for their services, and shall not receive any reimbursement for expenses incurred by them.

(L. 1990 S.B. 479 & 649 § 16)

Effective 5-30-90



Section 238.317 Bylaws, adoption and approval.

Bylaws, adoption and approval.

238.317. The board shall adopt corporation bylaws which shall be approved by a minute of the commission. The bylaws of a corporation shall not be amended without approval by a minute of the commission.

(L. 1990 S.B. 479 & 649 § 17)

Effective 5-30-90



Section 238.320 Project plans, commission approval of.

Project plans, commission approval of.

238.320. Before construction of any project, the corporation shall submit the final financing plan and final construction plans and specifications to the commission for its approval. The corporation shall make any revisions in the plans and specifications required by the commission. After the commission approves the final financing plan, construction plans and specifications, the corporation shall obtain prior commission approval of any modification of such plans or specifications.

(L. 1990 S.B. 479 & 649 § 18)

Effective 5-30-90



Section 238.322 Funding mechanisms, allowable--deposits with commission, purpose.

Funding mechanisms, allowable--deposits with commission, purpose.

238.322. 1. A corporation may use any one or more of the funding methods specifically authorized by sections 238.300 to 238.360 and any other lawful funding the corporation may obtain for the project.

2. The commission may by contract with a corporation receive any revenue received by a corporation from any funding method authorized by sections 238.300 to 238.360. Such revenue shall be deposited by the commission pursuant to section 227.180 and applied by the commission to project costs including debt service on revenue bonds or refunding bonds issued by the corporation or the commission under sections 238.300 to 238.360.

(L. 1990 S.B. 479 & 649 § 19)

Effective 5-30-90



Section 238.325 Fees, tolls and charges, allowed when, enforcement authority--relocation of highways and roads, authority.

Fees, tolls and charges, allowed when, enforcement authority--relocation of highways and roads, authority.

238.325. 1. The corporation may, subject to commission approval:

(1) Establish and impose fees for services provided by the corporation; and

(2) Charge and collect tolls, fees and rents for use of a project to pay project costs or operation and anticipated future maintenance costs of a project; and

(3) Enforce collection of tolls in conjunction with the Missouri department of transportation, Missouri highway patrol or any other law enforcement official in the state of Missouri.

2. To construct a toll facility, a corporation may relocate an existing state highway subject to approval by the commission or an existing local public street or road subject to approval by the local transportation authority having control and jurisdiction over such street or road. A corporation shall not incorporate an existing free public street, road, or highway into a corporation project that will be subject to tolls.

(L. 1990 S.B. 479 & 649 § 20, A.L. 1997 S.B. 67)



Section 238.327 Indebtedness authorized--bonds, may be issued.

Indebtedness authorized--bonds, may be issued.

238.327. 1. A corporation may contract and incur liabilities appropriate to accomplish its purposes.

2. It may borrow money for its corporate purposes at such rates of interest as the corporation may determine.

3. It may issue bonds, notes and other obligations, and may secure any of such obligations by mortgage, pledge, or deed of trust of any or all of the property and income of the corporation, subject to the restrictions provided in sections 238.300 to 238.360. The corporation shall not mortgage, pledge or give a deed of trust on any real property or interests which it obtained by eminent domain or acquired from the state of Missouri or any agency or political subdivision thereof.

(L. 1990 S.B. 479 & 649 § 21)

Effective 5-30-90



Section 238.330 Revenue bonds, authorized--procedures, requirements--refunding bonds--tax-exempt status.

Revenue bonds, authorized--procedures, requirements--refunding bonds--tax-exempt status.

238.330. 1. A corporation may at any time authorize or issue revenue bonds for the purpose of paying all or any part of the cost of any project. Every issue of such bonds shall be payable out of the property and revenues of the corporation and may be further secured by other property of the district which may be pledged, assigned, mortgaged, or a security interest granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. Such bonds shall be authorized by resolution of the corporation board, and if issued by the corporation, shall bear such date or dates, and shall mature at such time or times, but not in excess of forty years, as the resolution shall specify. Such bonds shall be in such denomination, bear interest at such rate or rates, be in such form, either coupon or registered, be issued as current interest bonds, compound interest bonds, variable rate bonds, convertible bonds, or zero coupon bonds, be issued in such manner, be payable in such place or places and be subject to redemption as such resolution may provide notwithstanding the provisions of section 108.170. The bonds may be sold at either public or private sale, at such interest rates, and at such price or prices as the corporation shall determine.

2. Any issue of corporation bonds outstanding may be refunded at any time by the corporation by issuing its refunding bonds in such amount as the district may deem necessary. Such bonds may not exceed the amount sufficient to refund the principal of the bonds so to be refunded together with any unpaid interest thereon and any premiums, commissions, service fees, and other expenses necessary to be paid in connection with the refunding. Any such refunding may be effected whether the bonds to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds being refunded or by the exchange of the refunding bonds for the bonds being refunded with the consent of the holder or holders of the bonds being refunded. Refunding bonds may be issued regardless of whether the bonds being refunded were issued in connection with the same project or a separate project and regardless of whether or not the bonds proposed to be refunded shall be payable on the same date or different dates or shall be serially or otherwise.

3. The corporation may contract with the commission to assist it in issuing corporation revenue bonds and refunding bonds. The corporation may also contract with the commission to issue commission revenue bonds and refunding bonds and to loan the proceeds thereof to the corporation. Such bonds shall be authorized by commission minute and shall be issued subject to conditions applicable to bonds issued by the corporation but as determined by the commission rather than the corporation.

4. Bonds issued under this section shall exclusively be the responsibility of the corporation payable solely out of corporation funds and property provided in sections 238.300 to 238.360 and shall not constitute debt or liability of the state of Missouri or any agency or political subdivision of the state. Neither the corporation nor the commission shall be obligated to pay such bonds with any funds other than those specifically pledged to repayment of the bonds. Any such bonds issued by a corporation or the commission shall state on their face that they are not obligations of the state of Missouri or any agency or political subdivision thereof.

5. Bonds issued under this section, the interest thereon, or any proceeds from such bonds, are exempt from taxation in the state of Missouri for all purposes except the state estate tax.

(L. 1990 S.B. 479 & 649 § 22)

Effective 5-30-90



Section 238.332 Property, corporation may purchase and control access.

Property, corporation may purchase and control access.

238.332. The corporation may, subject to commission approval:

(1) Purchase land or receive contributions of land and cash for project right-of-way;

(2) Limit and control access from adjacent property to a corporation project; and

(3) Sell and convey excess right-of-way for fair market value to any person or entity.

(L. 1990 S.B. 479 & 649 § 23)

Effective 5-30-90



Section 238.335 Condemnation, subject to commission approval--procedures--relocation expenses to be paid, how.

Condemnation, subject to commission approval--procedures--relocation expenses to be paid, how.

238.335. 1. The commission is authorized to condemn lands for the corporation in the name of the state of Missouri, upon prior approval by the commission as to the necessity for the taking, the description of the parcel, and the interest taken in that parcel.

2. If condemnation becomes necessary, the commission shall act for the corporation under chapter 523 and may condemn a fee simple or other interest in land.

3. Whenever a corporation undertakes any project which results in the acquisition of real property or in any person or persons being displaced from their homes, businesses, or farms, the commission shall act for the corporation to provide relocation assistance and to make relocation payments to such displaced persons and to do such other acts and follow such procedures as would be necessary to comply with the federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, as amended.

4. The corporation after prior notice to the owner may enter upon private property to survey and determine the most advantageous route and design. The corporation shall be liable for all damages done to the property by such inspection.

5. Any person who involuntarily transfers any interest in land to a corporation which becomes insolvent and comes under the jurisdiction of a court may reacquire that property by paying to the corporation the total amount of the condemnation award for that parcel, plus simple interest at the statutory rate from the date of taking on the amount of that award, if the project will not be completed by either the corporation or the commission.

(L. 1990 S.B. 479 & 649 § 24)

Effective 5-30-90



Section 238.337 Contractual powers.

Contractual powers.

238.337. The corporation may contract with:

(1) A federal agency, a state or its agencies and political subdivisions*, the commission, a local transportation authority, a corporation, partnership or individual regarding funding, promotion, planning, designing, constructing, improving, maintaining or operating a project or to assist in such activity;

(2) The commission to transfer the project to the commission free of cost or encumbrance on such terms set forth by contract; and

(3) A person, a corporation, a local transportation authority, the commission, the state, or a federal agency for the purpose of jointly paying the cost of a project.

(L. 1990 S.B. 479 & 649 § 25)

Effective 5-30-90

*Words "a federal agency," appear here--an apparent redundancy.



Section 238.340 Powers--generally.

Powers--generally.

238.340. In addition to all other powers granted by sections 238.300 to 238.360 and all powers granted to general not-for-profit corporations under chapter 355, the corporation shall have the following general powers:

(1) To sue and be sued in its own name, and to receive service of process, which shall be served upon the corporation secretary;

(2) To fix compensation of its employees and contractors and to disburse funds for its activities. The corporation shall advertise and let construction contracts in the same manner as the letting of public works contracts by the department of transportation;

(3) To purchase, lease, lease-purchase, or acquire by gift or grant any real or personal property necessary or convenient for its activities;

(4) To purchase insurance; and

(5) To exercise such other implied powers necessary or convenient for the corporation to accomplish its purposes which are not inconsistent with its express powers.

(L. 1990 S.B. 479 & 649 § 26)

Effective 5-30-90



Section 238.342 Indemnification of directors, employees.

Indemnification of directors, employees.

238.342. 1. The corporation may indemnify any current or former director or employee for expenses actually and reasonably incurred by him in connection with any claim asserted against him in the absence of his gross negligence, intentional misconduct, or other willful and wrongful acts or omissions.

2. If the corporation has not fully indemnified him, the court in the proceeding in which any claim against such director or employee has been asserted or any court having the jurisdiction of an action instituted by such director or employee on his claim for indemnity may assess indemnity against the corporation, its receiver, or trustee for expenses authorized by this section.

(L. 1990 S.B. 479 & 649 § 27)

Effective 5-30-90



Section 238.345 Commission may provide assistance, how.

Commission may provide assistance, how.

238.345. The commission may contract with a corporation to provide it assistance in project funding, promotion, planning, design, right-of-way acquisition, relocation assistance services, construction, maintenance, and operation. The commission may charge the corporation a reasonable fee, not exceeding the actual cost of providing the service.

(L. 1990 S.B. 479 & 649 § 28)

Effective 5-30-90



Section 238.347 Rules, commission may adopt.

Rules, commission may adopt.

238.347. The commission is authorized to adopt reasonable administrative rules regarding transportation corporations under chapter 536.

(L. 1990 S.B. 479 & 649 § 29)

Effective 5-30-90



Section 238.350 Projects, regulation of--treatment as part of highway system, when.

Projects, regulation of--treatment as part of highway system, when.

238.350. 1. For the purpose of law enforcement, a corporation project shall be treated as a commission highway under chapter 43.

2. All laws of this state relating to maintaining, signing, damaging, and obstructing roads shall apply to corporation projects. The duties and powers imposed by such laws on certain officials shall devolve upon the corporation engineer or other employee designated by the board.

3. For outdoor advertising and junkyard control purposes, a corporation project may be designated by the commission as a part of the state primary highway system.

(L. 1990 S.B. 479 & 649 § 30)

Effective 5-30-90



Section 238.352 Transfer of project to commission, when--dissolution of corporation, required when--procedures.

Transfer of project to commission, when--dissolution of corporation, required when--procedures.

238.352. 1. When a project is completed and all outstanding bonds, notes, obligations, liabilities or other debts of the corporation have been paid and retired or the corporation has provided for payment or retirement as determined by the commission, title to the project shall be transferred to the commission pursuant to contract. The commission shall then be responsible for all future maintenance costs of the project pursuant to contract. At such time, the corporation shall be dissolved unless the board amends the articles of incorporation as provided by sections 238.300 to 238.360 to allow the corporation to commence work on another project.

2. If a corporation is dissolved or liquidated and after all of its outstanding debts have been paid in full, all other income or assets of the corporation shall be liquidated and deposited in the state road fund and shall become the property of the commission.

3. If a corporation must be dissolved or liquidated before all of its outstanding debts and obligations have been paid in full, such liquidation shall be through a receivership action instituted in the appropriate circuit court of this state or as otherwise provided by law.

4. If the corporation or the commission does not elect to complete a project, any real property obtained for the project from the state of Missouri or any agency or political subdivision shall be returned. The state, its agency or political subdivision shall repay or return to the corporation all moneys or property it received from the corporation as consideration for the original transaction.

5. Bonds, notes, obligations, liabilities or other debts of the corporation shall exclusively be the responsibility of the corporation payable solely out of corporation funds and property provided herein and shall not constitute debt or liability of the state of Missouri or any agency or political subdivision of the state.

(L. 1990 S.B. 479 & 649 § 31)

Effective 5-30-90



Section 238.355 Dissolution by commission, procedures, limitations.

Dissolution by commission, procedures, limitations.

238.355. 1. The commission may alter the organization, project or activities of the corporation by written directions to the board.

2. The commission may dissolve the corporation. The commission shall not dissolve the corporation until all outstanding debts and obligations of the corporation have been paid in full, or until any receivership or other appropriate action to conclude the affairs of an insolvent corporation has been completed. The commission shall only dissolve a corporation by judicial proceedings as specified in chapter 355.

(L. 1990 S.B. 479 & 649 § 32)

Effective 5-30-90



Section 238.357 Dissolution by board, procedures.

Dissolution by board, procedures.

238.357. 1. Whenever the board by resolution shall determine that the purposes for which the corporation was formed have been complied with and that all obligations of the corporation have been fully paid or that appropriate judicial action to conclude the affairs of an insolvent corporation has been completed, the board shall, with the commission's prior written approval, dissolve the corporation.

2. It is unnecessary for the board of an insolvent corporation or the commission to take any action to dissolve that corporation if a receivership or other appropriate judicial action has already concluded the affairs of that corporation. A copy of the appropriate order or decree in the judicial proceeding shall be filed with the secretary of state, who shall issue a certificate of dissolution of that insolvent corporation without charge.

(L. 1990 S.B. 479 & 649 § 33)

Effective 5-30-90



Section 238.360 Articles of dissolution, execution of--secretary of state to issue certificate, when.

Articles of dissolution, execution of--secretary of state to issue certificate, when.

238.360. 1. Articles of dissolution shall be executed in triplicate by the corporation by its president and attested to by its secretary. Triplicate originals of such articles of dissolution shall be delivered to the secretary of state. If the secretary of state finds that such articles of dissolution conform to the requirements of sections 238.300 to 238.360 and chapter 355, he shall, without charge:

(1) Endorse on each of such originals the word "filed" and the month, day, and year of the filing thereof;

(2) File one of such originals in his office; and

(3) Issue two certificates of dissolution to each of which he shall affix an original.

2. A certificate of dissolution together with an original of the articles of dissolution affixed thereto by the secretary of state shall be returned to the representative of the dissolved corporation and to the commission. Upon the issuance of such certificate of dissolution the existence of the corporation shall cease, except for the purpose of suits, other proceedings, and appropriate corporate action by members, directors and officers as provided in chapter 355.

(L. 1990 S.B. 479 & 649 § 34)

Effective 5-30-90



Section 238.362 Toll enforcement, authority--toll assessment and collection, methods--notice to be posted near toll facility.

Toll enforcement, authority--toll assessment and collection, methods--notice to be posted near toll facility.

238.362. 1. The commission may authorize transportation corporations which operate a toll facility to enforce the payment of tolls against the operator of a vehicle for the failure of an operator of such vehicle to comply with the toll collection regulations in accordance with the provisions of sections 238.365 and 238.367. Such authorizations shall be made in accordance with rules promulgated pursuant to chapter 536.

2. An authorized corporation may use any method for assessing and collecting tolls, including but not limited to toll tickets, barrier toll facilities, billing accounts, commuter passes and electronic recording or identification devices. The display of a recording or identification device issued or authorized by a corporation for these purposes on or near the windshield of a motor vehicle shall not be a violation of any law or rule in the state of Missouri, unless the device is attached in a way that obstructs the driver's clear view of the highway or an intersecting highway.

3. A corporation operating a toll facility shall post notice on or around a toll facility in the plain view of drivers of vehicles which reads as follows: NOTICE

FAILURE TO PAY THE REQUIRED TOLL IS A TRAFFIC VIOLATION. TOLL

BOOTH OPERATORS WILL REPORT ANY FAILURE TO PAY REQUIRED TOLLS

TO LAW ENFORCEMENT OFFICIALS WHO WILL ISSUE A TRAFFIC CITATION.

(L. 1997 S.B. 67)



Section 238.365 Infraction for violation of toll collection regulation--report, admissibility, photo is rebuttable presumption, multiple vehicle owners.

Infraction for violation of toll collection regulation--report, admissibility, photo is rebuttable presumption, multiple vehicle owners.

238.365. 1. The driver of a vehicle involved in a violation of toll collection regulations is guilty of an infraction and upon conviction thereof, shall be punished by a fine to be determined by the court.

2. A written report or telephone call from a toll enforcement officer or law enforcement officer, or photo monitoring system evidence that indicates a required toll was not paid is admissible in any proceeding to enforce this section, subject to foundation evidence to establish the authenticity of the report, call or photographs. Photo monitoring system evidence which shows that the driver of a vehicle has failed to pay a toll shall raise a rebuttable presumption that the motor vehicle shown in the photographic evidence was used in violation of this section. In the event that charges are filed against multiple owners of a motor vehicle, only one of the owners may be convicted and court costs may be assessed against only one of the owners. If the vehicle which is involved in the violation is registered in the name of a rental or leasing company and the vehicle is rented or leased to another person at the time of the violation, the rental or leasing company may rebut the presumption by providing the peace officer or prosecuting authority with a copy of the rental or lease agreement in effect at the time of the violation. No prosecuting authority may bring any legal proceedings against a rental or leasing company under this section unless prior written notice of the violation has been given to that rental or leasing company by registered mail at the address appearing on the registration and the rental or leasing company has failed to provide the rental or lease agreement copy within fifteen days of receipt of such notice.

(L. 1997 S.B. 67)



Section 238.367 Procedures to collect tolls and issue traffic citation for toll violation, report of violation.

Procedures to collect tolls and issue traffic citation for toll violation, report of violation.

238.367. The following procedures must be taken for the collection of tolls and issuance of traffic citations under the toll collection regulations:

(1) Any toll booth operator witnessing a violation of the toll collection regulations is authorized to report such violation to a law enforcement official or agency. The report may be in one of the following forms:

(a) A telephone call from a toll enforcement officer to a law enforcement agency indicating a violation, and a reasonable description of the vehicle violating the toll enforcement regulations including, but not limited to, the license plate of the vehicle, the make, model and color of the vehicle;

(b) A certificate, or written report sworn to or affirmed by a toll enforcement officer, agent of the corporation, state patrolman or sheriff's department deputy which charged that the violation occurred, or facsimile thereof, based upon inspection of photographs, microphotographs, videotape or other recorded images produced by a photo monitoring system or a photo from a photo monitoring system, shall be prima facie evidence of the facts contained therein, subject to foundation evidence to establish the authenticity of such photographs, microphotographs, videotape or other recorded images produced by a photo monitoring system, and shall be admissible in any proceeding charging a violation of toll collection regulations, provided that any photographs, microphotographs, videotape or other recorded images evidencing such a violation shall be available for inspection and admission into evidence in any proceeding to adjudicate the liability for such violations;

(2) After a report has been given to a Missouri law enforcement agency, such agency is authorized to issue a traffic citation for failure to pay the required toll;

(3) The law enforcement agency issuing the traffic citation is responsible for prosecution of such citation; and

(4) The provisions of this section supplement the enforcement of sections 238.300 to 238.367 by law enforcement officers, and this section does not prohibit a law enforcement officer from issuing a citation for a violation of sections 238.300 to 238.367 or any violation of traffic regulations in accordance with normal traffic enforcement procedures.

(L. 1997 S.B. 67)



Section 238.400 County first class transit authority created--members, appointment, qualifications.

County first class transit authority created--members, appointment, qualifications.

238.400. 1. Any county of the first class may, by ordinance or order of the county governing body, establish a county transit authority, which shall be known as the "............ County Transit Authority" and shall consist of five members appointed by the governing body of the county. The county transit authority shall have the powers prescribed in sections 238.400 to 238.412. Any county transit authority created by this section prior to August 28, 1995, shall continue in existence under sections 238.400 to 238.412.

2. The members of the transit authority shall be residents of the county and shall have been qualified voters in the county for a period of at least one year preceding their appointment. Not more than three members of the transit authority shall belong to the same political party.

3. Each member shall be appointed by a majority of the governing body of the county for a term of four years, except that of the members first appointed, one shall be appointed for a term of one year, one for a term of two years, one for a term of three years, and two for a term of four years. The members shall elect from among their membership a chairman and such other officers as the members deem necessary. Vacancies in the transit authority shall be filled for the unexpired term in the same manner as original appointments are made. The governing body of the county may remove any member for cause following a hearing.

4. Three members of the transit authority shall constitute a quorum, and any action or order of the transit authority shall require the approval of at least three members. All members shall be reimbursed for actual and necessary expenses incurred by them in the performance of their duties.

(L. 1991 S.B. 235 § 1, A.L. 1995 H.B. 153 merged with S.B. 212)



Section 238.402 County first class transit authority--powers, generally.

County first class transit authority--powers, generally.

238.402. Any transit authority established pursuant to section 238.400 shall have the following powers:

(1) To acquire by gift, purchase or lease, sell or otherwise dispose of, and to plan, construct, operate and maintain, or lease to others for operation and maintenance, any airports, rail systems, wharves, docks, harbors, and industrial parks adjacent to and necessary and convenient thereto, bridges, tunnels, warehouses, grain elevators, commodity and other storage facilities, sewage disposal plants, passenger transportation facilities, and air, water, rail, motor vehicle and other terminal or parking facilities;

(2) To plan, construct, operate, maintain, or lease to or contract with others for operation and maintenance of any facilities described in subdivision (1) of this section;

(3) To contract with municipalities or other political subdivisions for the services or use of any facility owned or operated by the transit authority, or owned or operated by any such municipality or other political subdivision;

(4) To borrow money and to issue the negotiable notes, bonds or other instruments in writing in evidence of the sum or sums to be borrowed;

(5) To issue negotiable refunding notes, bonds or other instruments in writing for the purpose of refunding, extending or unifying the whole or any part of its valid indebtedness from time to time outstanding, whether evidenced by notes, bonds or other instruments in writing;

(6) To provide that all negotiable notes, bonds or other instruments in writing issued either pursuant to subdivision (4) or pursuant to subdivision (5) of this section shall be payable, both as to principal and interest, out of the revenues collected for the use of any facility or combination of facilities owned or operated by the transit authority or out of any other resources of the transit authority, and may be further secured by a mortgage or deed of trust upon any property owned by the transit authority. All notes, bonds or other instruments in writing issued by the transit authority shall mature in not to exceed thirty years from the date thereof, shall bear interest at a rate not exceeding fourteen percent per annum, and shall be sold for not less than ninety-five percent of the par value thereof. The transit authority may prescribe the details of such notes, bonds or other instruments in writing, and of the issuance and sale thereof, and may enter into covenants with the holders of such notes, bonds or other instruments in writing, not inconsistent with the powers granted in sections 238.400 to 238.412 to the transit authority, without further legislative authority;

(7) To condemn any and all rights or property, of any kind or character in accordance with applicable provisions of* sections 26, 27, and 28 of article I of the Constitution of Missouri, necessary for the operation of facilities of the transit authority, except that no rights or property of any kind or character, now or hereafter owned, leased, controlled, operated or used, in whole or in part, by any common carrier engaged in interstate commerce shall be taken or appropriated by the transit authority without first obtaining the written consent and approval of such common carrier. The transit authority shall follow the procedure provided by the laws of the state of Missouri for the appropriation of land or other property taken for telegraph, telephone or railroad rights-of-way;

(8) To contract and to be contracted with, and to sue and to be sued in contract;

(9) To charge and collect fees for use of the facilities owned or operated by it;

(10) To receive for its lawful activities any contributions or moneys appropriated by municipalities, counties, the state or any other political subdivisions or agencies, or by the federal government or any agency or officer thereof, and to levy and collect proceeds of the sales tax established in section 238.410;

(11) To disburse funds for its lawful activities, and to fix salaries and wages of its officers and employees; and

(12) To invest funds not needed for immediate disbursement in property or securities in the same manner as excess funds may be invested by any other political subdivision.

(L. 1991 S.B. 235 § 2)

*Word "of" does not appear in original rolls.



Section 238.404 County first class transit authority--powers with respect to bi-state development agency.

County first class transit authority--powers with respect to bi-state development agency.

238.404. In addition to the powers prescribed in section 238.402, any transit authority established pursuant to section 238.400, with respect to its dealings with the bi-state development agency created pursuant to sections 70.370 to 70.440, may:

(1) Cooperate with the bi-state development agency in the exercise by the bi-state development agency of all the powers granted to it under sections 70.370 to 70.440;

(2) Receive funds from the bi-state development agency upon such terms and conditions as shall be set forth in an agreement between the transit authority and the bi-state development agency, which contract or agreement may be for such number of years or duration as the transit authority and the bi-state development agency may agree;

(3) Acquire from the bi-state development agency any public transportation facility by purchase contract, gift, grant, exchange for other property or rights in property, lease or installment or conditional purchase contracts, which contracts or leases may provide for consideration to be paid in annual installments during a period not exceeding forty years. Such property may be acquired subject to such conditions, restrictions, liens or security or other interests of other parties as the transit authority may deem appropriate and in each case the transit authority may acquire a joint, leasehold, easement, license or other partial interest in such property;

(4) Lease as lessor, or provide for the use by the bi-state development agency any public transportation facility upon such terms and for such consideration, as the transit authority may deem proper; and

(5) Cooperate with the bi-state development agency for the protection of employees of the transit authority and users of public transportation facilities against crime and also to protect such facilities, but neither the transit authority nor its officers or employees shall be held liable for failure to provide a security or police force, or, if a security or police force is provided, for failure to provide adequate police protection or security, failure to prevent the commission of crimes by fellow passengers or other third persons or for the failure to apprehend criminals.

(L. 1991 S.B. 235 § 3)



Section 238.406 Instruments issued by transit authority to be recognized as securities.

Instruments issued by transit authority to be recognized as securities.

238.406. Any notes, bonds or other instruments in writing issued by a transit authority pursuant to the provisions of sections 238.400 to 238.412 are recognized to be securities in which all state and municipal officers and bodies, all banks, bankers, trust companies, savings banks, savings associations, building and loan associations, investment companies, and all other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all administrators, executors, guardians, trustees and other fiduciaries and all other persons whatsoever who are now or who may hereafter be authorized to invest in bonds or other obligations of the state of Missouri may properly and legally invest any funds, including capital, belonging to them, or within their control. Such obligations are recognized as securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency for any purpose for which the deposit of bonds or other obligations of this state is now or may hereafter be authorized.

(L. 1991 S.B. 235 § 4)



Section 238.408 Property held by transit authority--status for purposes of taxation.

Property held by transit authority--status for purposes of taxation.

238.408. All property, real and personal, owned or held by any transit authority established pursuant to section 238.400, and all interest income derived from any notes, bonds or other instruments in writing issued by such transit authority, shall possess the same status, with respect to taxation in the state of Missouri, as is now or may hereafter be possessed by property, real and personal, owned or held by cities within the state of Missouri, and by the interest income derived from notes, bonds or other instruments in writing issued by such cities.

(L. 1991 S.B. 235 § 5)



Section 238.410 Transit authority sales tax--election, ballot language, amendment of tax, requirements--director of revenue, duties--trust fund established--surety bonds required--delinquent taxes, procedure.

Transit authority sales tax--election, ballot language, amendment of tax, requirements--director of revenue, duties--trust fund established--surety bonds required--delinquent taxes, procedure.

238.410. 1. Any county transit authority established pursuant to section 238.400 may impose a sales tax of up to one percent on all retail sales made in such county which are subject to taxation under the provisions of sections 144.010 to 144.525. The tax authorized by this section shall be in addition to any and all other sales taxes allowed by law, except that no sales tax imposed under the provisions of this section shall be effective unless the governing body of the county, on behalf of the transit authority, submits to the voters of the county, at a county or state general, primary or special election, a proposal to authorize the transit authority to impose a tax.

2. The ballot of submission shall contain, but need not be limited to, the following language:

Shall the ......... Transit Authority impose a countywide sales tax of ........... (insert amount) in order to provide revenues for the operation of transportation facilities operated by the transit authority?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the tax shall become effective on the first day of the second calendar quarter following notification to the department of revenue of adoption of the tax. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the transit authority shall have no power to impose the sales tax authorized by this section unless and until another proposal to authorize the transit authority to impose the sales tax authorized by this section has been submitted and such proposal is approved by a majority of the qualified voters voting thereon.

3. All revenue received by the transit authority from the tax authorized under the provisions of this section shall be deposited in a special trust fund and shall be used solely by the transit authority for construction, purchase, lease, maintenance and operation of transportation facilities located within the county for so long as the tax shall remain in effect. Any funds in such special trust fund which are not needed for current expenditures may be invested by the transit authority in accordance with applicable laws relating to the investment of county funds.

4. No transit authority imposing a sales tax pursuant to this section may repeal or amend such sales tax unless such repeal or amendment is submitted to and approved by the voters of the county in the same manner as provided in subsection 1 of this section for approval of such tax. Whenever the governing body of any county in which a sales tax has been imposed in the manner provided by this section receives a petition, signed by ten percent of the registered voters of such county voting in the last gubernatorial election, calling for an election to repeal such sales tax, the governing body shall submit to the voters of such county a proposal to repeal the sales tax imposed under the provisions of this section. If a majority of the votes cast on the proposal by the registered voters voting thereon are in favor of the proposal to repeal the sales tax, then such sales tax is repealed. If a majority of the votes cast by the registered voters voting thereon are opposed to the proposal to repeal the sales tax, then such sales tax shall remain in effect.

5. The sales tax imposed under the provisions of this section shall impose upon all sellers a tax for the privilege of engaging in the business of selling tangible personal property or rendering taxable services at retail to the extent and in the manner provided in sections 144.010 to 144.525 and the rules and regulations of the director of revenue issued pursuant thereto; except that the rate of the tax shall be the rate approved pursuant to this section. The amount reported and returned to the director of revenue by the seller shall be computed on the basis of the combined rate of the tax imposed by sections 144.010 to 144.525 and the tax imposed by this section, plus any amounts imposed under other provisions of law.

6. After the effective date of any tax imposed under the provisions of this section, the director of revenue shall perform all functions incident to the administration, collection, enforcement, and operation of the tax, and the director of revenue shall collect in addition to the sales tax for the state of Missouri the additional tax authorized under the authority of this section. The tax imposed under this section and the tax imposed under the sales tax law of the state of Missouri shall be collected together and reported upon such forms and under such administrative rules and regulations as may be prescribed by the director of revenue. In order to permit sellers required to collect and report the sales tax to collect the amount required to be reported and remitted, but not to change the requirements of reporting or remitting tax or to serve as a levy of the tax, and in order to avoid fractions of pennies, the applicable provisions of section 144.285 shall apply to all taxable transactions.

7. All applicable provisions contained in sections 144.010 to 144.525 governing the state sales tax and section 32.057, the uniform confidentiality provision, shall apply to the collection of the tax imposed by this section, except as modified in this section. All exemptions granted to agencies of government, organizations, persons and to the sale of certain articles and items of tangible personal property and taxable services under the provisions of sections 144.010 to 144.525 are hereby made applicable to the imposition and collection of the tax imposed by this section. The same sales tax permit, exemption certificate and retail certificate required by sections 144.010 to 144.525 for the administration and collection of the state sales tax shall satisfy the requirements of this section, and no additional permit or exemption certificate or retail certificate shall be required; except that the director of revenue may prescribe a form of exemption certificate for an exemption from the tax imposed by this section. All discounts allowed the retailer under the provisions of the state sales tax law for the collection of and for payment of taxes under chapter 144 are hereby allowed and made applicable to any taxes collected under the provisions of this section. The penalties provided in section 32.057 and sections 144.010 to 144.525 for a violation of those sections are hereby made applicable to violations of this section.

8. For the purposes of a sales tax imposed pursuant to this section, all retail sales shall be deemed to be consummated at the place of business of the retailer, except for tangible personal property sold which is delivered by the retailer or his agent to an out-of-state destination or to a common carrier for delivery to an out-of-state destination and except for the sale of motor vehicles, trailers, boats and outboard motors, which is provided for in subsection 12 of this section. In the event a retailer has more than one place of business in this state which participates in the sale, the sale shall be deemed to be consummated at the place of business of the retailer where the initial order for the tangible personal property is taken, even though the order must be forwarded elsewhere for acceptance, approval of credit, shipment or billing. A sale by a retailer's employee shall be deemed to be consummated at the place of business from which he works.

9. All sales taxes collected by the director of revenue under this section on behalf of any transit authority, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in this section, shall be deposited in the state treasury in a special trust fund, which is hereby created, to be known as the "County Transit Authority Sales Tax Trust Fund". The moneys in the county transit authority sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each transit authority imposing a sales tax under this section, and the records shall be open to the inspection of officers of the county and the public. Not later than the tenth day of each month the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the transit authority which levied the tax.

10. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any transit authority for erroneous payments and overpayments made, and may authorize the state treasurer to redeem dishonored checks and drafts deposited to the credit of such transit authorities. If any transit authority abolishes the tax, the transit authority shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such transit authority, the director of revenue shall authorize the state treasurer to remit the balance in the account to the transit authority and close the account of that transit authority. The director of revenue shall notify each transit authority of each instance of any amount refunded or any check redeemed from receipts due the transit authority. The director of revenue shall annually report on his management of the trust fund and administration of the sales taxes authorized by this section. He shall provide each transit authority imposing the tax authorized by this section with a detailed accounting of the source of all funds received by him for the transit authority.

11. The director of revenue and any of his deputies, assistants and employees who shall have any duties or responsibilities in connection with the collection, deposit, transfer, transmittal, disbursement, safekeeping, accounting, or recording of funds which come into the hands of the director of revenue under the provisions of this section shall enter a surety bond or bonds payable to any and all transit authorities in whose behalf such funds have been collected under this section in the amount of one hundred thousand dollars; but the director of revenue may enter into a blanket bond or bonds covering himself and all such deputies, assistants and employees. The cost of the premium or premiums for the surety bond or bonds shall be paid by the director of revenue from the share of the collection retained by the director of revenue for the benefit of the state.

12. Sales taxes imposed pursuant to this section and use taxes on the purchase and sale of motor vehicles, trailers, boats, and outboard motors shall not be collected and remitted by the seller, but shall be collected by the director of revenue at the time application is made for a certificate of title, if the address of the applicant is within a county where a sales tax is imposed under this section. The amounts so collected, less the one percent collection cost, shall be deposited in the county transit authority sales tax trust fund. The purchase or sale of motor vehicles, trailers, boats, and outboard motors shall be deemed to be consummated at the address of the applicant. As used in this subsection, the term "boat" shall only include motorboats and vessels as the terms "motorboat" and "vessel" are defined in section 306.010.

13. In any county where the transit authority sales tax has been imposed, if any person is delinquent in the payment of the amount required to be paid by him under this section or in the event a determination has been made against him for taxes and penalty under this section, the limitation for bringing suit for the collection of the delinquent tax and penalty shall be the same as that provided in sections 144.010 to 144.525. Where the director of revenue has determined that suit must be filed against any person for the collection of delinquent taxes due the state under the state sales tax law, and where such person is also delinquent in payment of taxes under this section, the director of revenue shall notify the transit authority to which delinquent taxes are due under this section by United States registered mail or certified mail at least ten days before turning the case over to the attorney general. The transit authority, acting through its attorney, may join in such suit as a party plaintiff to seek a judgment for the delinquent taxes and penalty due such transit authority. In the event any person fails or refuses to pay the amount of any sales tax due under this section, the director of revenue shall promptly notify the transit authority to which the tax would be due so that appropriate action may be taken by the transit authority.

14. Where property is seized by the director of revenue under the provisions of any law authorizing seizure of the property of a taxpayer who is delinquent in payment of the tax imposed by the state sales tax law, and where such taxpayer is also delinquent in payment of any tax imposed by this section, the director of revenue shall permit the transit authority to join in any sale of property to pay the delinquent taxes and penalties due the state and to the transit authority under this section. The proceeds from such sale shall first be applied to all sums due the state, and the remainder, if any, shall be applied to all sums due such transit authority under this section.

15. The transit authority created under the provisions of sections 238.400 to 238.412 shall notify any and all affected businesses of the change in tax rate caused by the imposition of the tax authorized by sections 238.400 to 238.412.

16. In the event that any transit authority in any county with a charter form of government and with more than two hundred fifty thousand but fewer than three hundred fifty thousand inhabitants submits a proposal in any election to increase the sales tax under this section, and such proposal is approved by the voters, the county shall be reimbursed for the costs of submitting such proposal from the funds derived from the tax levied under this section.

(L. 1991 S.B. 235 § 6, A.L. 2007 S.B. 30)



Section 238.412 Certain public officials prohibited from award of government funds.

Certain public officials prohibited from award of government funds.

238.412. No elected official in any city or county establishing a transit authority under the provisions of sections 238.400 to 238.412, acting in his own self-interest for profit or acting on behalf of any firm, corporation, person, or other legal entity with whom such official is engaged in any contractual agreement, shall seek, apply for, or be awarded any federal or state funds appropriated for the purpose of conducting a feasibility study of any proposed public transportation system within such city or county.

(L. 1991 S.B. 235 § 7)









TITLE XV LANDS, LEVEES, DRAINAGE, SEWERS AND PUBLIC WATER SUPPLY

Chapter 241 Swamplands, Islands and Abandoned Riverbeds

Section 241.010 Reclamation of swamplands by counties.

Reclamation of swamplands by counties.

241.010. In order to provide for the reclamation of all overflowed and swamp lands which were granted to the state of Missouri for that purpose by an act of congress, entitled "An act to enable the state of Arkansas and other states to reclaim the swamp lands within their limits", approved September 28, 1850, all of said lands in this state are hereby donated to the counties in which they may be respectively situated, and shall be the absolute property of such counties for the purposes designated in sections 241.010 to 241.280; and the secretary of state is hereby required to furnish to the clerks of all the county commissions a certified copy of the approved and corrected list of swamplands in each county, whenever called on for such list by the said clerk or clerks.

(RSMo 1939 § 12752)

Prior revisions: 1929 § 11128; 1919 § 6992; 1909 § 7995



Section 241.020 Duty of governor and secretary of state as to lists and plats.

Duty of governor and secretary of state as to lists and plats.

241.020. Whenever the situation, description and quantity of said lands are made known to the governor, as soon as he shall receive from the government of the United States lists and plats of said lands, he shall cause such lists and plats to be filed in the office of the secretary of state, and the secretary of state shall furnish such information and copies of such lists and plats to the county commissions respectively of the counties in which said lands severally lie; and said lists and plats shall be received in all the courts of this state as prima facie evidence of the title in said counties to said lands.

(RSMo 1939 § 12757)

Prior revisions: 1929 § 11133; 1919 § 6997; 1909 § 8000



Section 241.030 Secretary of state to act as swampland agent--his duties.

Secretary of state to act as swampland agent--his duties.

241.030. 1. It is made the duty of the secretary of state of this state to act as swampland agent, to locate such public lands as the state of Missouri may be authorized to locate under the provisions of the act of congress of September 28, 1850, granting swamp and overflow lands to the state of Missouri, and other acts of congress since that time passed, relating to said lands, and to obtain the right of the state under said acts, and settle and adjust any and all claims the state of Missouri may have against the United States growing out of said grant of land. He is hereby authorized to obtain such proof from the various county commissions as is necessary to secure the indemnity from the general government under the act of March 2, 1855, and is hereby authorized to employ assistants for the performance of the duties required of him in sections 241.010 to 241.280, subject to the approval of the governor.

2. He shall receive all moneys, scrip or certificates of indemnity on account of swamp and overflowed lands sold by the government of the United States since the donation of such lands to the state of Missouri, and deposit the moneys or scrip so obtained in the state treasury, to the credit of the county in whose favor the same is drawn, and cancel all records in his office on which indemnity has been received. He shall locate all certificates of indemnity received as aforesaid in the name of the county in whose favor said certificate is drawn, making said location from sight or personal knowledge of the same, and deposit the certificate of said location in the state treasury, subject to the orders of the respective county commissions, and he shall immediately notify said county commissions of all deposits made in conformity with sections 241.010 to 241.280.

(RSMo 1939 § 12775)

Prior revisions: 1929 § 11151; 1919 § 7015; 1909 § 8018



Section 241.040 Governor to relinquish title to certain lands, when.

Governor to relinquish title to certain lands, when.

241.040. The governor of the state is hereby authorized to relinquish the title of the state to such swamp and overflowed lands as may have been sold by the general government since the passage of the law donating said lands to the state in which they lie, whenever the counties interested in said lands may, by an order of the county commission, authorize him so to do.

(RSMo 1939 § 12774)

Prior revisions: 1929 § 11150; 1919 § 7014; 1909 § 8017



Section 241.050 Duty of treasurer.

Duty of treasurer.

241.050. It is made the duty of the treasurer of this state to pay said money or scrip mentioned in section 241.030 to the authorized agents of the counties to which such money or scrip may be made payable by the provisions of sections 241.010 to 241.280.

(RSMo 1939 § 12776)

Prior revisions: 1929 § 11152; 1919 § 7016; 1909 § 8019



Section 241.060 Expenses, how paid.

Expenses, how paid.

241.060. All expenses incurred by the secretary of state in performing the duties under the law relating to the disposition of overflowed and swamp lands shall be paid from the state treasury upon warrants upon the general revenues of the state.

(RSMo 1939 § 12777, A. 1949 S.B. 1081)

Prior revisions: 1929 § 11153; 1919 § 7017; 1909 § 8020



Section 241.070 Compensation of persons appointed to designate lands.

Compensation of persons appointed to designate lands.

241.070. Whenever the lands contemplated in sections 241.010 to 241.280, in any county, shall have been designated and reported by the person or persons appointed in such county for that purpose, the county commission shall audit the account of such person, and allow such reasonable compensation for such services as they may deem just, to be paid from the county treasury.

(RSMo 1939 § 12758)

Prior revisions: 1929 § 11134; 1919 § 6998; 1909 § 8001



Section 241.080 Title to be conveyed by patents.

Title to be conveyed by patents.

241.080. In order to convey to the different counties in the state of Missouri a complete title to all the swamp and overflowed lands which have been granted and patented to the state of Missouri by an act of congress, entitled "An act to enable the state of Arkansas and other states to reclaim the swamp lands within their limits", approved September 28, 1850, the secretary of state is hereby directed to prepare a patent or patents, embracing all the swamp or overflowed lands lying within the limits of the several counties of this state, conveying thereby all the title and interest of the state of Missouri in and to such lands, to the counties in which such lands may lie, and when such patents have been prepared as provided in sections 241.010 to 241.280, they shall be presented to and signed by the governor of this state, attested by the secretary of state, and recorded by the secretary of state in his office.

(RSMo 1939 § 12780)

Prior revisions: 1929 § 11156; 1919 § 7020; 1909 § 8023



Section 241.090 Preparation of patents.

Preparation of patents.

241.090. Whenever possible so to do, all the overflowed and swamp lands situate in any one county shall be included in one patent and described numerically by sections, townships and ranges, having due regard for county lines.

(RSMo 1939 § 12781)

Prior revisions: 1929 § 11157; 1919 § 7021; 1909 § 8024



Section 241.100 Lands hereafter patented to be also conveyed.

Lands hereafter patented to be also conveyed.

241.100. It shall be the duty of the officers named in section 241.080 to convey by patent or patents, as provided in said section, all such overflowed and swamp lands as may hereafter be patented to the state of Missouri by the government of the United States, to the respective counties in which the same may lie.

(RSMo 1939 § 12782)

Prior revisions: 1929 § 11158; 1919 § 7022; 1909 § 8025



Section 241.110 County recorder to record patents.

County recorder to record patents.

241.110. It shall be the duty of the secretary of state to forward all patents, when the same shall be executed and recorded as required by sections 241.010 to 241.280, to the clerks of the several county commissions of this state, and so soon as the same shall be received by said clerks, the several county commissions shall cause the same to be duly recorded in the recorder's office of their respective counties, as other conveyances are required by law to be recorded.

(RSMo 1939 § 12783)

Prior revisions: 1929 § 11159; 1919 § 7023; 1909 § 8026



Section 241.120 Patents to be evidence of title.

Patents to be evidence of title.

241.120. All patents issued, executed and duly recorded, as required by sections 241.010 to 241.280, or a certified copy of the same, which shall include all the land therein described, or which shall include any separate and distinct description of the lands therein described, either under the hand of the secretary of state or the recorder of the proper county, shall be received and read in all courts in this state as prima facie evidence of the title in the counties where such overflowed and swamp lands severally lie.

(RSMo 1939 § 12784)

Prior revisions: 1929 § 11160; 1919 § 7024; 1909 § 8027



Section 241.130 Construction of this law.

Construction of this law.

241.130. Nothing in this law shall be so construed as to require the secretary of state to patent to the several counties, as provided in sections 241.010 to 241.280, any swamp or overflowed lands heretofore patented to the several counties in which such lands lie or which have been patented to any person or persons by the state, nor shall the secretary of state issue patents to any individuals for any overflowed or swamp lands situate in the various counties in this state.

(RSMo 1939 § 12786)

Prior revisions: 1929 § 11162; 1919 § 7026; 1909 § 8029



Section 241.140 County recorder to be lawful custodian.

County recorder to be lawful custodian.

241.140. In all counties where lands have been sold, patents issued, and the same have been recorded, the clerk of the county commission in whose office any such records may now remain, or that hereafter may be made under the laws respecting the sale of swamp and overflowed lands, the issuing of patents therefor, and providing for the record thereof, shall, upon application of the recorder of deeds of such county, or the clerk of the circuit court when ex officio recorder of such county, deliver up to said recorder, or clerk when ex officio recorder, all completed record books of such patents, with the indices and abstracts thereof, and upon the completion of each and every such record book, until all the swamp and overflowed lands in each and every county to which this law applies shall be sold, patents issued, and the same shall be recorded, the clerk of the county commission shall deliver the records thereof to the recorder of deeds, or the clerk of the circuit court when ex officio recorder of the county, with the indices and abstracts of such recorders, for which said recorder, or clerk, when ex officio recorder, shall give the clerk of the county commission a receipt, which he shall file in his office and the said recorder of deeds, or clerk of the circuit court when ex officio recorder, shall be the lawful custodian of all such records received by him, and certified copies of the same shall be received in evidence in all courts of this state, and shall have the same force and effect in all matters of law and equity as if said records had been made by the recorder of deeds, or clerk of the circuit court when ex officio recorder, under the laws of this state providing for the recording of conveyances of real estate.

(RSMo 1939 § 12788)

Prior revisions: 1929 § 11164; 1919 § 7028; 1909 § 8031



Section 241.150 Control over patented lands vested in county commissions.

Control over patented lands vested in county commissions.

241.150. The several county commissions shall have full power and control over all such overflowed and swamp lands patented to their respective counties under the provisions of sections 241.010 to 241.280, and to sell and dispose of the same in like manner and with like effect as is or may be provided by law for the conveyance of other real estate belonging to their respective counties.

(RSMo 1939 § 12785)

Prior revisions: 1929 § 11161; 1919 § 7025; 1909 § 8028

CROSS REFERENCE:

Swamplands may be appropriated for purpose of constructing levee, 245.540



Section 241.155 County commission may employ counsel, when.

County commission may employ counsel, when.

241.155. The county commission of any county in this state owning swamp or overflowed lands may employ special counsel or attorneys to represent the county in prosecuting or defending any suit by or against the county for the recovery or preservation of the swamp or overflowed lands, and quieting the title of the county thereto and may pay the special counsel or attorneys reasonable compensation for their services, to be paid out of any funds arising from the sale of the swamp or overflowed lands, or out of the general revenue fund of the county.

(L. 1957 p. 580)



Section 241.160 Sale of public lands by county commission--procedure.

Sale of public lands by county commission--procedure.

241.160. Whenever, in the judgment of said county commission, it shall be to the interest of said counties to do so, they shall order the sheriff to sell the same at public vendue to the highest bidder, after giving sixty days' notice, by publication in some newspaper published in the county, if there be one, or if there be no such paper published in the county, then by at least ten written or printed handbills put up at ten public places within the county, containing a general description of the lands to be sold, by section, township and range. Such lands shall be sold in such quantities, at such times and places, and on such terms as they may think proper, and as set forth in such notice, with or without draining or reclaiming the same, as in their discretion they may think most conducive to the interest of their respective counties; and all sales made under the provisions of sections 241.010 to 241.280 shall conform to the subdivisions prescribed by the laws of the United States; provided, however, that no land shall be sold under the provisions of said sections for less than one dollar and twenty-five cents per acre; and provided further, that the county commissions of the several counties in this state may, if in their judgment it is deemed advisable, sell any of the swamp or overflowed lands in their counties at private sale, without advertisement as provided in this section, at a price not less than one dollar and twenty-five cents per acre; provided further, that in all cases where the county commissions of this state have, prior to 1880, sold or disposed of any such swamplands in their respective counties and issued, or caused to be issued, patents for the same, and the patentees, or those holding under them, have been claiming such lands and paying county and state taxes thereon for more than twenty years, such grant shall be deemed and held to be good and valid, and no action shall be maintained for the purpose of setting aside or calling in question such patent or patents.

(RSMo 1939 § 12754)

Prior revisions: 1929 § 11130; 1919 § 6994; 1909 § 7997



Section 241.170 County commissions may cancel contracts, upon conditions.

County commissions may cancel contracts, upon conditions.

241.170. In every case where persons have become the purchasers of swamp and overflowed lands in the several counties in this state, on credit, either in whole or in part, and shall, by death or otherwise, become unable to pay for the same, the county commission of such county, on the application of such purchaser, or, in case of death, of his or her legal representatives, is hereby authorized to cancel the contract, in whole or in part, upon these conditions: The said commission shall not, in any case, pay back any money or interest that has been paid upon said contract, nor rescind a contract for timbered land, when the timber or any portion of it has been removed since the sale of said land by said commission, without full indemnity being made therefor; and whenever any such sale is cancelled the county commission may resell said land as provided in section 241.160.

(RSMo 1939 § 12770)

Prior revisions: 1929 § 11146; 1919 § 7010; 1909 § 8013



Section 241.180 Cancellation of contract when process cannot be served, how.

Cancellation of contract when process cannot be served, how.

241.180. If the purchaser of any swamplands has absented himself from this state, so that no process at law can be served on him, the county commission of the county where the said swampland lies may, upon the application of anyone who may have become surety for the purchase of said lands, cancel the contract on such terms as may be deemed equitable and not inconsistent with the provisions of sections 241.010 to 241.280, as provided in section 241.160.

(RSMo 1939 § 12771)

Prior revisions: 1929 § 11147; 1919 § 7011; 1909 § 8014



Section 241.190 Insufficient title cause for cancellation.

Insufficient title cause for cancellation.

241.190. Whenever the county commissions of this state shall have sold swamp or overflowed lands to which they are unable to make a good and sufficient title, the said commissions are hereby authorized and empowered, with the consent of the purchaser, or, in the case of his or her death or absence from the state, then with the consent of his or her sureties or legal representative, to cancel said contract.

(RSMo 1939 § 12772)

Prior revisions: 1929 § 11148; 1919 § 7012; 1909 § 8015



Section 241.200 Power to cancel discretionary with commission.

Power to cancel discretionary with commission.

241.200. This law shall not be so construed as to make it obligatory upon any county commission to rescind or cancel any contract or sale heretofore made, but the same shall be wholly discretionary with said commission, having in view the best interests of the county.

(RSMo 1939 § 12773)

Prior revisions: 1929 § 11149; 1919 § 7013; 1909 § 8016



Section 241.210 Lands may be resold, when--conditions.

Lands may be resold, when--conditions.

241.210. In all cases where swamplands have been or may hereafter be sold, which had been previously sold and patented by any county commission in this state, to a bona fide purchaser, it shall be the duty of the county commission of the county in which such sales were made, upon proper application of the subsequent purchaser, accompanied by the proper proof, showing the facts, to draw a warrant on the county treasury in favor of the person who paid the same, for the amount of such purchase money actually paid into the county treasury; provided, that such person in whose favor such warrant is drawn shall relinquish all interest and title in such land in favor of the county or the prior purchaser holding a prior patent to such lands.

(RSMo 1939 § 12779)

Prior revisions: 1929 § 11155; 1919 § 7019; 1909 § 8022



Section 241.220 Issuance of patent, how.

Issuance of patent, how.

241.220. Whenever full payment shall be made for any of said land by the purchaser thereof, the county commission shall cause the clerk of said commission to issue to the purchaser or purchasers, his or their heirs or assigns, a patent for the same, which patent shall be signed by the presiding commissioner of the county commission, countersigned by the clerk thereof, and recorded in the swamp land patent book, in the office of the county clerk.

(RSMo 1939 § 12755)

Prior revisions: 1929 § 11131; 1919 § 6995; 1909 § 7998



Section 241.230 Errors in description, how corrected.

Errors in description, how corrected.

241.230. The county commission of any county in this state, authorized by law to sell and make title to bona fide purchasers to any swamp and overflowed lands granted by the state to the county for the purposes of reclamation, shall, by an order of record, upon sufficient proof being made by the owner of any swamp and overflowed lands undertaken to be sold, that an error has been made in the description of such lands, correct such error or misdescription wherever it occurs, whether in record of entry, certificate of purchase, patent, or the record thereof; provided, such correction shall not prejudice the rights of other parties.

(RSMo 1939 § 12787)

Prior revisions: 1929 § 11163; 1919 § 7027; 1909 § 8030



Section 241.240 Net proceeds of sales to county school fund.

Net proceeds of sales to county school fund.

241.240. The net proceeds of the sales of all such lands, after defraying the expenses of draining, reclaiming, surveying and selling the same, as provided in sections 241.010 to 241.280, shall be paid into the county treasury and become a part of the county school fund of the county.

(RSMo 1939 § 12756, A. 1949 S.B. 1081)

Prior revisions: 1929 § 11132; 1919 § 6996; 1909 § 7999



Section 241.250 Drainage and reclamation commissioners, appointment, duties.

Drainage and reclamation commissioners, appointment, duties.

241.250. As soon as the several county commissions shall be furnished with the proper description of lands contemplated in section 241.010, they may have said overflowed and swamp lands drained and reclaimed, so as to render them tillable, or otherwise subservient to the purposes of sections 241.010 to 241.280, and for that purpose may appoint one or more drainage and reclamation commissioners, who shall, under the direction of the county commission, superintend the draining and surveying of said lands.

(RSMo 1939 § 12753, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 11129; 1919 § 6993; 1909 § 7996



Section 241.260 County commissions may borrow money, how.

County commissions may borrow money, how.

241.260. To enable the county commissions to carry the provisions of sections 241.010 to 241.280 into effect, they shall have power to borrow money, and to issue bonds of the county therefor, in the manner and to the extent provided in sections 26(e) and 27 of article VI of the constitution.

(RSMo 1939 § 12762)

Prior revisions: 1929 § 11138; 1919 § 7002; 1909 § 8005



Section 241.270 Landowners may protest, when--proceedings.

Landowners may protest, when--proceedings.

241.270. 1. If the owners of any lands through which any ditch or levee is proposed to be made or cut, by virtue of any of the provisions of sections 241.010 to 241.280, shall notify the drainage and reclamation commissioners that he objects to the making of such levee or cutting such ditch, such commissioners shall apply to an associate circuit judge of the county in which such land may be situated for a summons for a jury to inquire into the damages such owner may sustain by the making of such levee or the cutting of such ditch, or both; and it shall be the duty of such associate circuit judge to issue a summons, under his hand, to the sheriff of said county, commanding him to summon a jury of eighteen good and lawful persons, to meet at a time and place, upon such land, to be specified in the summons, at the time and place specified; such drainage and reclamation commissioners and the owner of such land shall proceed to select a jury of twelve persons out of the number thus summoned, and the associate circuit judge shall administer an oath to them to faithfully and impartially inquire into the amount of damages the owner of such land will sustain by reason of the making of such levee or ditch, and the jury shall render their verdict in writing, and shall specify therein the amount of damages they assess.

2. The selection of such jury, and the trial in such case, shall be conducted in the same manner that other civil cases are tried and conducted in the associate divisions of the circuit courts, and the associate circuit judge shall make an entry on his docket of the verdict of the jury and other proceedings in such case.

3. A transcript of such proceedings shall be filed in the office of the clerk of the county commission, and if the county commission shall be of opinion that it is best to pay such damages, such county commission shall issue a warrant on the county treasury, in favor of the party entitled thereto, for the amount of damages assessed, as aforesaid, and also a warrant in favor of the officers for the fees to which they may be entitled in any such case, which amount shall be paid out of any money in the treasury arising from the sale of land by virtue of sections 241.010 to 241.280, and not otherwise appropriated, and shall be paid by the treasurer to the parties entitled to the same, from whom he shall take, and file in his office, a receipt for such payment; and when such damages are paid, or tendered in money and refused, such ditch or levee may be made, and the owner of such land shall be forever barred from maintaining any action for the making such levee or the cutting such ditch; and if such money is tendered, and the parties entitled thereto shall refuse to accept the same, such money shall remain in the county treasury, subject to the order of the parties thereto entitled; provided, however, that should such jury fail or refuse to find any damages, such complainant shall pay all costs necessarily incurred in the proceedings; provided, that the complainant may have an appeal according to law.

(RSMo 1939 § 12759, A.L. 1945 p. 1110, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 11135; 1919 § 6999; 1909 § 8002



Section 241.290 Abandoned riverbeds and islands granted counties for schools.

Abandoned riverbeds and islands granted counties for schools.

241.290. All lands belonging to the state, not otherwise appropriated under the laws thereof, which have been formed by the recession and abandonment of their waters of the old beds of lakes and rivers in this state, or by the formation of islands in the navigable waters of the state, are hereby granted and transferred to the respective counties in which such lands are located, to be held by such counties for school purposes.

(RSMo 1939 § 12789)

Prior revisions: 1929 § 11165; 1919 § 7029; 1909 § 8032



Section 241.291 Mississippi and Missouri River islands to conservation commission or park board, exceptions--to county, when.

Mississippi and Missouri River islands to conservation commission or park board, exceptions--to county, when.

241.291. 1. Notwithstanding the provisions of sections 241.290 to 241.340, all lands belonging to the state, not otherwise appropriated, which have been formed by the formation of islands in the Missouri and Mississippi rivers within this state are hereby granted and transferred to the Missouri conservation commission for wildlife purposes. If the commission certifies that such islands have no present or potential value for wildlife use or recreation involving wildlife species, the islands shall then be transferred to the state park board for recreational purposes. If the park board certifies that the islands are of no present or potential value for recreational purposes, they shall be transferred to the respective counties in which they are located.

2. All islands formed in the Missouri and Mississippi rivers within this state after September 28, 1971, are the property of the state, and shall pass to the conservation commission or the state park board for wildlife or recreational purposes respectively in the same manner as provided in subsection 1 of this section for islands already formed, and if certified by both the conservation commission and the park board as having no value for wildlife or recreational purposes, they shall pass to the counties in which they are located, for the purpose and subject to the power of survey and sale, as provided in sections 241.291, 241.309 and 241.311.

(L. 1971 H.B. 140 §§ 1, 2)



Section 241.300 Future abandoned riverbeds and islands granted counties.

Future abandoned riverbeds and islands granted counties.

241.300. All lands that may hereafter form by the recession from and abandonment of the bed of any lake or river, and islands which may hereafter form in the navigable waters of said state, which would otherwise have become the property of the state, shall pass in the same manner as in the case of such lands already formed, to the counties in which they are situated, for the purpose and subject to the power of survey and sale, as provided in sections 241.290 to 241.340.

(RSMo 1939 § 12792)

Prior revisions: 1929 § 11168; 1919 § 7032; 1909 § 8035



Section 241.309 Counties may sell land, how--proceeds, how used.

Counties may sell land, how--proceeds, how used.

241.309. All counties in which such islands are situated may, subject to the provisions of section 241.311, cause them to be appropriately surveyed and sell and convey them in the same manner as lands are sold under the provisions of section 241.310, and for the same purposes.

(L. 1971 H.B. 140 § 3)



Section 241.310 Lands may be sold, how--disposition of proceeds.

Lands may be sold, how--disposition of proceeds.

241.310. All counties in which any such lands are situated shall have the power to cause the same to be appropriately surveyed, and to sell and convey them in the same manner that the swamplands acquired under the act of congress of September 28, 1850, entitled "An act to enable the state of Arkansas and other states to reclaim the swamp and overflowed lands in their limits", afterward donated to the counties in which they were situated, or conveyed; and the proceeds of all such sales shall become a part of the swampland school funds of the counties in which said lands are situated.

(RSMo 1939 § 12790)

Prior revisions: 1929 § 11166; 1919 § 7030; 1909 § 8033



Section 241.311 Land to be auctioned to highest bidder.

Land to be auctioned to highest bidder.

241.311. Any land sold under the provisions of sections 241.291, 241.309 and 241.311 or under the provisions of sections 241.290 to 241.340, shall be sold only at public auction to the highest bidder.

(L. 1971 H.B. 140 § 4)



Section 241.320 Lands to be surveyed, how.

Lands to be surveyed, how.

241.320. In surveying the lands and islands referred to in sections 241.290 to 241.340 the surveyor shall connect the survey thereof with some established section, quarter section, meander or other United States survey corner conveniently near or adjacent to the land or island to be surveyed; he shall meander islands and such lake and riverbed lands as may abut on a navigable river or lake; he shall subdivide such lands into sections and quarter sections by producing and extending the lines of the surveys made by the United States surveyors over such islands and lands from the shore from which said islands or lands may be surveyed.

(RSMo 1939 § 12793)

Prior revisions: 1929 § 11169; 1919 § 7033; 1909 § 8036



Section 241.330 Limitation against counties.

Limitation against counties.

241.330. No statute of limitations shall begin to run against the counties in which any such lands are situated to prevent them from recovering or acquiring such lands, for twenty years after the passage of this law; but after that date such counties, as to such lands, shall be subject to the same limitation laws as private individuals.

(RSMo 1939 § 12791)

Prior revisions: 1929 § 11167; 1919 § 7031; 1909 § 8034



Section 241.340 County commission may employ surveyors and attorneys.

County commission may employ surveyors and attorneys.

241.340. The county commission may employ surveyors to survey said lands and islands, and attorneys to represent them in any suits pertaining thereto, and shall pay such surveyors and attorneys reasonable compensation for their services, to be paid out of any funds arising out of the sale of such lands and islands, or out of the general revenue fund of the county as may be agreed upon at the time such surveyors and attorneys are employed.

(RSMo 1939 § 12803)

Prior revisions: 1929 § 11179; 1919 § 7043; 1909 § 8046






Chapter 242 Drainage Districts Organized in Circuit Court

Section 242.010 Owner defined--delegation of representation and voting rights.

Owner defined--delegation of representation and voting rights.

242.010. 1. The word "owner" as used in sections 242.010 to 242.690 shall mean the owner of the freehold estate, as appears by the deed record, and it shall not include reversioners, remaindermen, trustees, or mortgagees, who shall not be counted and need not be notified by publication, or served by process, but shall be represented by the present owners of the freehold estate in any proceeding under said sections.

2. Owners of property, located in whole or in part within the drainage district and owned by a corporation, partnership, joint venture, or any other form of ownership other than individual ownership, may delegate through procedures allowed as provided by the laws of this state an individual to exercise representation and voting on behalf of the corporation, partnership, joint venture, or other entity in matters requiring public vote involving the drainage district. For purposes of drainage districts organized pursuant to the laws of this state, any individual so recognized by the corporation, partnership, joint venture, or other entity as having the responsibilities of representing the property owner before the board of supervisors of the drainage district shall in all respects be treated by laws of this state as the owner of the property, and shall be entitled to all benefits and privileges allowed by law, including serving on the board of supervisors if so elected.

(RSMo 1939 § 12364, A.L. 2002 S.B. 941)

Prior revisions: 1929 § 10783; 1919 § 4415



Section 242.020 Formation of drainage districts.

Formation of drainage districts.

242.020. 1. The owners of a majority of the acreage in any contiguous body of swamp, wet or overflowed lands, or lands subject to overflow, situate in one or more counties in this state, may form a drainage district for the purpose of having such lands and other property reclaimed and protected from the effects of water, for sanitary or agricultural purposes, or when the same may be conducive to the public health, convenience or welfare, or of public utility or benefit, by drainage or otherwise, and for that purpose they may make and sign articles of association, in which shall be stated: The name of the district, and the number of years the same is to continue; the boundary lines of the proposed drainage district; the names of the owners of lands or other property in said district, together with a description of the lands and other property owned by each; when the name of the owner of any of said lands or other property is unknown, this fact shall be set out in said articles; said articles shall further state that the owners of real estate and other property within said district whose names are subscribed to said articles are willing to and do obligate themselves to pay the tax or taxes which may be assessed against their respective lands or other property to pay the expense of organizing and of making and maintaining the improvements that may be necessary to effect the reclamation of said lands and other property, so formed into a drainage district, and to drain and to protect the same from the effects of water, and said articles of association shall contain a prayer, praying that the lands and other property described therein be declared a drainage district under the provisions of sections 242.010 to 242.690.

2. After said articles of association and petition have been so signed the same shall be filed in the office of the circuit clerk of the county in which such lands and other property are situate; or, if such lands and other property be composed of tracts or parcels situate in two or more different counties then in the office of the clerk of the circuit court of the county in which there are situate more of said lands and other property than in any other county.

(RSMo 1939 § 12324)

Prior revisions: 1929 § 10743; 1919 § 4378; 1909 § 5496



Section 242.030 Notice of application--form.

Notice of application--form.

242.030. 1. Immediately after such articles of association shall have been filed, the clerk in whose office the articles of association have been filed shall give notice by causing publication to be made once a week for four consecutive weeks in some newspaper published in each county in which are situate lands and other property of the district, the last insertion to be made at least fifteen days prior to the first day of the next regular term of the circuit court at which said articles of association and petition are to be heard; said notice shall be substantially in the following form and it shall be deemed sufficient for all purposes of sections 242.010 to 242.690: NOTICE OF APPLICATION TO FORM DRAINAGE DISTRICT.

Notice is hereby given to all persons interested in the following described real estate and other property in .............. County of Missouri (here describe the property as set out in the articles of association) that articles of association asking that the foregoing lands and other property be formed into a drainage district under the provisions of chapter 242, and that the lands and other property as above described will be affected by the formation of said drainage district and be rendered liable to taxation for the purposes of paying the expenses of organizing and making and maintaining the improvements that may be found necessary to drain, protect and reclaim the lands and other property in said district, and you, and each of you, are hereby notified to appear at a session of this court to be held on the .............. day of .............., 20...., at .............. in .............. County, and show cause, if any there be, why said drainage district as set forth in the articles of association shall not be organized as a public corporation of the state of Missouri.

................. ................

Clerk of the circuit court of .............. County.

2. The circuit court of the county in which said articles of association have been filed shall thereafter maintain and have original and exclusive jurisdiction coextensive with the boundaries and limits of said district without regard to county lines, for all purposes of sections 242.010 to 242.690; provided, that where lands in different counties are sought to be incorporated in the same district, it shall not be necessary to include all of the lands and other property in said proposed drainage district in the notice published in the different counties, but only such lands and other property in the district as are situate in the respective counties.

(RSMo 1939 § 12325, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 242.040 Objections--procedure.

Objections--procedure.

242.040. 1. Any owner of real estate or other property in said proposed district, who may not have signed said articles of association, objecting to the organization and incorporation of said drainage district, shall, on or before the first day of the term of court at which the cause is to be heard, file his objection or objections why such drainage district should not be organized and incorporated. Such objection or objections shall be limited to a denial of the statements in the articles of association, and shall be heard by the court in a summary manner, without unnecessary delay, and in case all such objections are overruled, the circuit court shall by its order, duly entered of record, duly declare and decree said drainage district a public corporation of this state, for a term not exceeding the time mentioned in said articles of association signed and filed. If the court finds that the property set out in said articles of association should not be incorporated into a drainage district, it shall dismiss said proceedings and adjudge the costs against the signers of said articles of association in proportion to the acreage represented by each.

2. Any person having signed the articles of association shall have no right to have said proceedings dismissed as to him without the written consent of the majority in acreage of the owners who signed said articles. The articles of association may be amended as any other pleading.

3. Within sixty days after the said district has been declared a corporation by the court, the clerk thereof shall transmit to the secretary of state a certified copy of the findings and decree of the court incorporating said district, and the same shall be filed in the office of the secretary of state in the same manner as articles of incorporation are now required to be filed under the general law concerning corporations.

4. A copy of said findings and decree, together with a plat of the district, shall also be filed in the office of the county recorder in each of the counties having lands and other property in said district, where the same shall become a permanent record, and each such recorder shall receive a fee of one dollar for filing and preserving the same.

(RSMo 1939 § 12326)

Prior revisions: 1929 § 10745; 1919 § 4380; 1909 § 5499



Section 242.050 Annexation of land to organize district.

Annexation of land to organize district.

242.050. 1. The board of supervisors of any drainage district organized under the provisions of sections 242.010 to 242.690, for and in its behalf, or the owners of a majority of the acres in any tract or tracts of swamp, wet or overflow lands or lands subject to overflow lying adjacent to such district, or having an outlet in common with lands in the district, shall have the right to file a petition in the office of the clerk of the court organizing such district, asking that the boundary lines of such district be changed or extended so as to annex and include such lands. Said petition shall describe the boundary lines of the tract or tracts sought to be annexed and state the names of the owners of such tracts together with descriptions of tracts owned by each; when the name or names of any owner or owners of any such lands or other property are unknown this fact shall be set out in said petition.

2. As soon as said petition has been filed the clerk of the court shall give notice of such filing by causing publication to be made once a week for four consecutive weeks in some newspaper published in each county in which any part of the lands sought to be annexed are situate; said notice need not contain the names of the owners of said lands and other property or descriptions of tracts owned by each, but it will be sufficient to describe said lands by sections and parts of sections; the notice shall state the purpose of the petition, that the lands will be rendered liable to taxation to pay the cost of making and maintaining the improvement found necessary to drain and reclaim said lands, and that any owner of said lands shall have the right to file objections to said petition on or before fifteen days after the last publication of the notice, which said date of filing objections shall be stated in said notice.

3. Any owners of land, or other property sought to be annexed, not petitioning, or the board of supervisors of the district, if not petitioning, shall have the right to file objections within fifteen days after the last publication of the notice herein provided for but not thereafter, setting out why said petition should not be granted. Such objection shall be limited to a denial of the statements in the petition and shall be heard and determined by the court as early and speedily as possible, at either a regular, adjourned or special term, and the court shall annex all lands and other property described in the petition that are found to be swamp, wet or overflow lands or lands subject to overflow, or lands having an outlet in common with lands in the district.

4. After such extension or extensions have been made, the board of supervisors of the district shall proceed to reclaim the lands and other property in the district as enlarged, by either constructing and putting into force or completing the improvements set out in the plan for reclamation already adopted or to be adopted, or by formulating and adopting enlargements, additions and extensions to drains, channels, levees or other improvements in the plan already adopted, and thereafter the same shall be proceeded with in the same manner or as nearly as possible, as provided by sections 242.010 to 242.690.

5. Any petition filed under this section, all maps, profiles and reports of the chief engineer of such district, and records of the board shall be deemed prima facie evidence in all proceedings under this section as to all facts therein. The term "lying adjacent to the district" as used herein shall be construed by the courts to mean situate nearby or in the vicinity of any drainage district, or touching such district in part or in whole.

6. Any owner of lands or other property, or the board of supervisors, for and on behalf of the district, shall have the right to appeal from the finding or decree of the court extending or refusing to extend the boundary lines of such district, said appeal to be prosecuted the same as provided for appeals under the civil code.

7. The amendments contained herein are declared to be remedial in character, shall be liberally construed by the courts promptly and shall apply to districts already organized, in process of organization or to be hereafter organized by circuit courts of this state.

(RSMo 1939 § 12365)

Prior revisions: 1929 § 10784; 1919 § 4416



Section 242.060 Consolidation of adjacent districts.

Consolidation of adjacent districts.

242.060. 1. Any two or more adjacent districts, whether incorporated in the same or different counties, may be united and consolidated in one district, and such new district and the board of supervisors thereof shall have the rights, powers and privileges of any districts organized under sections 242.010 to 242.690.

2. In order to effect such consolidation, the board of supervisors of each of the original districts shall call an election in the same manner as elections for supervisors, stating the time, place and object of such election. If a majority of the acreage voting in each district vote in favor of the proposition to unite and consolidate such districts, the board of supervisors of each district shall present a petition to the circuit court of the county in which the greatest amount of the land is located, accompanied with a complete return of said election, in which petition shall be stated the name of the original district, when incorporated, the names of the owners of the lands and the boundaries of the district.

3. When said petition has been filed the circuit clerk shall give notice of such filing in the manner provided for giving notice in section 242.030, said notice to state the contents of said petition and the objects sought and the date on which said matter is to be heard.

4. Any person owning land in either of said districts, on or before the date set out in the notice on which said matter is set to be heard may file objections to the regularity or sufficiency of any of the proceedings had in the premises, and if such objections are overruled, or if no objections are made, the court shall make an order that any two or more of the several districts so asking to be united shall be united and consolidated as one district, under some appropriate designation, with all the rights, powers and privileges of such districts organized under sections 242.010 to 242.690 and, except as hereinafter provided, the lands so included in the new district shall be subject to all liens, liabilities and obligations of the original districts, and a new board of supervisors shall be elected, as is now provided in case of election of supervisors, and all orders made in regard to extension of time, boundaries or uniting districts shall be spread on the records of the circuit court, and a certified copy thereof shall be filed with the recorder of deeds of each county in which any of such land is located, and also with the secretary of state, and said recorder shall receive a fee of one dollar for filing and preserving such certificate; provided, however, that if any district included in any consolidated district shall have issued bonds which are outstanding at the time of such consolidation, the taxes levied to pay such bonds and the interest thereon shall be an obligation of only the property within such component district.

(RSMo 1939 § 12372, A.L. 1959 H.B. 312)

Prior revisions: 1929 § 10791; 1919 § 4421; 1909 § 5501

CROSS REFERENCE:

Consolidation of adjoining districts and reorganization under Chap. 242, 243.450



Section 242.070 Reorganization of districts.

Reorganization of districts.

242.070. Any drainage district of Missouri heretofore organized, in process of organization or that may hereafter be organized under the provisions of any previous or existing laws of this state, either general or special, may elect in the manner herein provided to become and be reorganized under the provisions of sections 242.010 to 242.690; provided, that such reorganization shall not be required of districts heretofore organized or in process of organization at the time of passage of this law under the provisions of article 1, chapter 41, of the Revised Statutes of 1909, but all such districts shall have the right to proceed under the provisions of said sections.

(RSMo 1939 § 12379)

Prior revisions: 1929 § 10798; 1919 § 4428



Section 242.080 Reorganized districts--articles of association.

Reorganized districts--articles of association.

242.080. 1. Any drainage district heretofore organized and any district that is now in process of organization or any drainage district that may hereafter be organized under any previous or existing law of this state may organize under the provisions of sections 242.010 to 242.690, and after so organized shall be entitled to the benefits of all of the provisions of said sections and any or all laws amendatory hereof.

2. The owners of a majority of acreage of any existing drainage district may make and sign articles of association in which shall be stated: The name of the district, which shall be the same as the name it bears when such articles of association are made, and the number of years such district is to continue, which shall in no event be for fewer years than the life of any of its existing obligations. Such articles shall also state that the boundaries of the district will be the same as the boundaries of the present organization and that the description of the land and other property and the owners thereof are such as are described in the present record of the district as now organized and said articles of association shall contain a petition, praying that the lands of said drainage district be declared a drainage district under the provisions of said sections.

3. After such articles of association have been so signed, the same shall be filed in the office of the clerk of the circuit court of the county in which such lands are situate, or, if such lands be situate in two or more counties, then in the office of the clerk of the circuit court of the county in which there are situate more of said lands than in any other county.

(RSMo 1939 § 12380)

Prior revisions: 1929 § 10799; 1919 § 4429



Section 242.090 Notice of reorganization hearing--form.

Notice of reorganization hearing--form.

242.090. Immediately after such articles of association have been filed the circuit clerk in whose office the same have been filed shall give notice in the manner and for the time specified in section 242.030, said notice to be in substantially the following form, which shall be deemed sufficient for all the purposes of sections 242.010 to 242.690:

NOTICE FOR HEARING OF PETITION FOR REORGANIZATION OF

............ DRAINAGE DISTRICT.

Notice is hereby given to owners of land and other property in "............ drainage district" of Missouri that articles of association have been filed in this office, asking that said drainage district be reorganized under the provisions of sections 242.010 to 242.690, and that you and each of you are notified to appear at a session of this court to be held on ............ day of ........., 20..., at ............ in ......... county and show cause, if any there be, why said drainage district as set forth in said articles of association should not be reorganized as a public corporation under said law.

................. ................

Clerk of the circuit court of .............. County.

The circuit court of the county in which said articles of association have been filed shall thereafter maintain and have original and exclusive jurisdiction coextensive with the boundaries and limits of said district without regard to county lines for all purposes of said sections; provided, that where lands in different counties are sought to be incorporated in the same district, it shall not be necessary to include all of the lands in said proposed drainage district in the notice published in the different counties, but only such lands and other property in the district as are situate in the respective counties.

(RSMo 1939 § 12381, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 10800; 1919 § 4430

Effective 1-2-79



Section 242.100 Procedure after notice of reorganization.

Procedure after notice of reorganization.

242.100. After said notice has been so given the matter shall be proceeded with in the same manner as is provided for where articles of association for the formation of a drainage district have been filed.

(RSMo 1939 § 12382)

Prior revisions: 1929 § 10801; 1919 § 4431



Section 242.110 Records and funds delivered to secretary of board.

Records and funds delivered to secretary of board.

242.110. Immediately after the election of the board of supervisors as provided for in section 242.100, and the election of a president and secretary, and the secretary has filed the necessary bond and it has been approved, he shall call upon the county clerk or other person who may be in charge of the records of the district for all records, contracts, files, books, plats, maps and every article of record belonging to said district, and the county clerk or other person in charge of such records shall immediately deliver to said secretary of the district all such records and take the receipt of the secretary therefor. Said secretary shall also call upon the county treasurer or other person who has control of the funds of the district, for the transfer of all funds of the district to him and said treasurer or other person shall immediately transfer such funds, taking the receipt of the secretary for such funds.

(RSMo 1939 § 12383)

Prior revisions: 1929 § 10802; 1919 § 4432



Section 242.120 Liability of reorganized district--consolidation.

Liability of reorganized district--consolidation.

242.120. When an existing drainage district has been reorganized under sections 242.010 to 242.690 the board of supervisors will not be required to follow such steps or requirements of sections 242.010 to 242.690 as are inconsistent with or rendered unnecessary, by the work that has already been done in the district; provided, that no such change of organization shall have the effect of in any way invalidating any indebtedness, liability, or contract of any nature incurred under its former organization, but all such indebtedness, liability or contract shall attach to and become the debt or liability of the new organization until the same is fully paid and discharged, and all debts owing to, and all rights and privileges and immunities held or enjoyed by the old district under its former organization shall be held and enjoyed by the new district when the same shall organize under the provisions of said sections; provided further, that no right of action shall exist nor remedy be allowed against any such reorganized district by virtue of any contract or contracts made by, or on behalf of, any such reorganized district prior to its reorganization as herein provided for, which did not exist or was not allowed by statute against such district prior to the time of its reorganization as herein provided for; and provided further, that two or more drainage districts, whether located in the same or different counties, may unite in formulating and signing articles of association for the reorganization of such districts under the provisions of sections 242.070 to 242.120, 242.510 to 242.530, and sections 242.680 and 242.690 and the land and other property of such districts may be combined into one and the same district.

(RSMo 1939 § 12384)

Prior revisions: 1929 § 10803; 1919 § 4433



Section 242.130 Extending time of corporate existence.

Extending time of corporate existence.

242.130. 1. Whenever the board of supervisors of any district organized under sections 242.010 to 242.690 or any previous enactment of the general assembly of the state of Missouri providing for the organization of drainage districts by the circuit courts, finds that, in order to either raise funds to complete the plan for reclamation, pay for works already completed, pay bonds outstanding and interest thereon, or interest on the same, restore any works or construct new works or for any other cause, the time for which any such drainage district has been incorporated should be extended, such board shall call a meeting of landowners of the district in the same manner as is provided for in section 242.150; the notice shall state the time, place and purpose of such meeting, and that if the majority of acres represented at said meeting be cast in favor of such extension of the district's corporate existence a petition will be presented to the court organizing the district, asking for such extension of time.

2. Such meeting shall be conducted in the same manner as is provided in section 242.150 for the election of supervisors, except that one member of the board of supervisors shall act as chairman of such meeting and the secretary of the board or his deputy shall act as clerk; and if a majority of the acreage represented at such meeting shall vote in favor of such extension the board of supervisors shall within forty-five days before the next term of the circuit court file a petition with the clerk of said court praying for the extension of the corporate existence of the district, and after the filing of such petition the same proceeding shall be had as is provided for in sections 242.030 and 242.040 relating to articles of association and incorporation of the district.

3. If such petition be granted by the court, within twenty days thereafter the circuit clerk shall transmit a copy of the decree to the secretary of the board of supervisors who shall transmit a copy of the same to the secretary of state and to the recorder of deeds of each county having land or other property in the district, who shall file and preserve the same in his office, and for such service he shall receive a fee of one dollar. In case the court should find that such extensions should not be allowed said petition shall be dismissed and the cost incurred in the case be paid by the district.

(RSMo 1939 § 12373)

Prior revisions: 1929 § 10792; 1919 § 4422



Section 242.140 Drainage district may be dissolved, when.

Drainage district may be dissolved, when.

242.140. 1. The incorporation of every drainage district, heretofore or hereafter incorporated under and by virtue of the provisions of sections 242.010 to 242.690, shall be dissolved if, at any time before bonds are issued and negotiated to construct the works and improvements as provided by the plan of reclamation adopted by its board of supervisors, the owners of a majority of the acres of land within said drainage district petition the circuit court, wherein said drainage district was incorporated, for a dissolution thereof; provided, that upon the filing of any such petition, said circuit court shall, before dissolving said corporation ascertain and determine the amount of money in the treasury of, or owing to, said corporation, and the amount of all warrants issued and unpaid by it and the amount of the debts and other obligations owing by it; and, if said amount of money in the treasury and owing to said corporation, is in excess of the amount of said warrants, debts and other obligations, said circuit court shall order said warrants, debts and other obligations to be forthwith paid and discharged, and said excess divided among all the owners of land in said drainage district who paid the same thereto, in the proportions in which they paid the same; but, if said amount of money, in the treasury and owing to said corporation, is not sufficient to pay and discharge said warrants, debts and other obligations then said circuit court shall order said board of supervisors to levy and collect a uniform tax upon each and every acre of land within said drainage district, sufficient in amount to pay said deficiency, and to thereupon pay the same.

2. At any time during the corporate life of such drainage district, when all outstanding bonds shall have been paid and when all other indebtedness of said district shall have been paid or when there is sufficient money on hand to pay any and all outstanding indebtedness, and when there is sufficient money on hand to pay the costs and expenses of the dissolution of said corporation as herein provided, the board of supervisors may, and, on a petition of one-tenth of the landowners, owning one-tenth of the lands in said district, shall, call a meeting of the landowners in said district for the purpose of determining whether or not said district shall be dissolved and its corporate life terminated, first giving three weeks' notice of the object, purpose and place of such meeting by notices printed for three weeks successively in some newspaper or newspapers printed and published in the county or counties in which said drainage district lies; provided, however, that not more than one such meeting for purposes of dissolution shall be held each year.

3. If a majority of the landowners voting at said meeting and owning a majority of the acres of land in said district voting at said meeting vote in favor of the dissolution of the incorporation of said drainage district, the board of supervisors shall cause to be filed in the circuit court wherein said drainage district was incorporated, a petition setting out the facts: that there are no outstanding bonds of said district; that there is no other outstanding indebtedness of said district, or that there is sufficient money on hand to pay any outstanding indebtedness, as the case may be, and that there is sufficient money on hand to pay the cost and expenses of such dissolution; that due notice has been given or the clerk thereof in vacation shall cause notice to be given by publication in some newspaper printed and published in said county for four successive weeks, the last publication being not less than fifteen days before the day to which said petition is made returnable, directed to the creditors, landowners and all persons interested, of the filing of said petition, its object and purpose, and ordering them to show cause, if any there be, on said first day, why said corporation should not be dissolved.

4. If, upon a hearing of said petition, the court find the facts aforesaid and find that there are no outstanding debts and that there is sufficient money to pay the expenses of dissolution, it shall enter its order dissolving said corporation. If it find there is sufficient money on hand to pay all outstanding debts it shall order said debts paid and thereafter, on proper showing of their payment, enter its order of dissolution. Any excess of money on hand shall be distributed as herein provided; provided, the foregoing provision of dissolution shall not be effective until the bridges across the drainage ditches in such district are sufficient and in a reasonable state of repair.

(RSMo 1939 § 12361, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 10780

Effective 1-2-79



Section 242.150 Election of board of supervisors.

Election of board of supervisors.

242.150. Within thirty days after any drainage district shall have been organized and incorporated under the provisions of section 242.040 the circuit clerk of the county in which the articles of association have been filed shall, upon giving notice by causing publication to be made once a week for two consecutive weeks in some newspaper published in each county in which lands of the district are situate, the last insertion to be at least ten days before the day of such meeting, call a meeting of the owners of real estate or other property situate in said district, at a day and hour specified in some public place in the county in which the district was organized, for the purpose of electing a board of five supervisors, to be composed of owners of real estate in said district, two of whom at least shall be residents of the county or counties in which such district is situate, or some adjoining counties; the landowners, when assembled, shall organize by the election of a chairman and secretary of the meeting who shall conduct the election; at such election each and every acre of land in the district shall represent one share, and each owner shall be entitled to one vote in person or by proxy for every acre of land owned by him in such district, and the five persons receiving the highest number of votes shall be declared elected as supervisors; and said supervisors shall immediately by lot determine the terms of their office, which shall be respectively one, two, three, four and five years, and they shall serve until their successors shall have been elected and qualified.

(RSMo 1939 § 12327)

Prior revisions: 1929 § 10746; 1919 § 4381; 1909 § 5507



Section 242.160 Election of supervisors--electors.

Election of supervisors--electors.

242.160. In the same month of each year after the election of the first board of supervisors, the board of supervisors shall call a meeting of the owners of land and other property in the district, in the same manner as is provided for in section 242.150, and such owners shall meet at the time and place fixed by the board of supervisors and elect one supervisor therefor in like manner as prescribed in section 242.150, who shall hold his office for five years or until his successor is elected and qualified; and in case of a vacancy in any office of supervisors the remaining supervisors may fill such vacancy until the next annual meeting, when a successor shall be elected for the unexpired term; provided, that after the report of the commissioners has been confirmed by the court under the provisions of section 242.280, only the land and other property having benefits assessed against it shall be entitled to vote at the annual meetings held under the provisions of this section.

(RSMo 1939 § 12328)

Prior revisions: 1929 § 10747; 1919 § 4382; 1909 § 5508



Section 242.170 Vacancy resulting from void election--how filled.

Vacancy resulting from void election--how filled.

242.170. The provisions of section 245.065 relating to vacancies in office of members of the board of supervisors of levee districts resulting from improper election shall apply, insofar as practicable to drainage districts organized under the provisions of sections 242.010 to 242.690.

(RSMo 1939 § 12498, A. 1949 S.B. 1082)

Prior revisions: 1929 § 10908; 1919 § 4602



Section 242.180 Supervisors to take oath.

Supervisors to take oath.

242.180. Each supervisor before entering upon his official duties shall take and subscribe to an oath before some officer authorized by law to administer oaths, that he will honestly, faithfully, and impartially perform the duties devolving upon him in office as supervisor of the drainage district in which he was elected, and that he will not neglect any of the duties imposed upon him by sections 242.010 to 242.690.

(RSMo 1939 § 12329)

Prior revisions: 1929 § 10748; 1919 § 4383; 1909 § 5509



Section 242.190 Supervisors--powers and duties.

Supervisors--powers and duties.

242.190. 1. In order to effect the drainage, protection and reclamation of the land and other property in the district subject to tax, the board of supervisors is authorized and empowered to clean out, straighten, widen, change the course and flow, alter or deepen any ditch, drain, river, watercourse, pond, lake, creek, bayou or natural stream in or out of said district; to fill up any creek, drain, channel, river, watercourse or natural stream; and to concentrate, divert or divide the flow of water in or out of said district; to construct and maintain main and lateral ditches, canals, levees, dikes, dams, sluices, revetments, reservoirs, holding basins, floodways, pumping stations and syphons and any other works and improvements deemed necessary to preserve and maintain the works in or out of said district; to construct or enlarge or cause to be constructed or enlarged any and all bridges that may be needed in or out of said district across any drain, ditch, canal, floodway, holding basin, excavation, public highway, railroad right-of-way, tract, grade, fill or cut; to construct roadways over levees and embankments; to construct any and all of said works and improvements across, through or over any public highway, railroad right-of-way, track, grade, fill or cut in or out of said district; to remove any fence, building or other improvements in or out of said district, and shall have the right to hold, control and acquire by donation or purchase and, if need be, condemn any land, easement, railroad right-of-way, sluice, reservoir, holding basin or franchise in or out of said district for right-of-way, holding basin or for any of the purposes herein provided, or for material to be used in constructing and maintaining said works and improvements for draining, protecting and reclaiming the lands in said district.

2. The board of supervisors shall also have the power and authority to hold and control all water power created by the construction of works of the district, and shall have power to construct and maintain hydroelectric power plant or plants for the purpose of developing such power for the use of the district, and to use any funds in the treasury of the district not otherwise appropriated for the construction and maintenance of such power plant or plants, and the board may lease any surplus power in excess of that required for the uses of the district, and the proceeds of such lease or leases shall be placed in the treasury of the district.

3. The board may condemn for the use of the district, any land or property within or without the district not acquired or condemned by the court on the report of the commissioners assessing benefits and damages and shall follow the procedure that is now provided by law for the appropriation of land or other property taken for telegraph, telephone and railroad rights-of-way.

4. The board of supervisors may invest any funds not immediately required for the payment of the operating expenses of the district in the following:

(1) Bonds, notes or certificates of indebtedness which are direct obligations of the United States or bonds or other indebtedness, the principal and interest of which are unconditionally guaranteed by the United States;

(2) Accounts of any savings and loan association organized under the laws of this state or another state, or the United States, which holds a certificate of insurance from the Federal Savings and Loan Insurance Corporation;

(3) Savings accounts and time deposits, including time certificates of deposit in banking institutions.

(RSMo 1939 § 12349, A.L. 1969 H.B. 53)

Prior revisions: 1929 § 10768; 1919 § 4402; 1909 § 5513

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 242.200 Board to elect president and secretary--report--compensation.

Board to elect president and secretary--report--compensation.

242.200. 1. The board of supervisors immediately after their election shall choose one of their number president of the board, and elect some suitable person secretary, who shall serve until the secretary's successor is elected and qualified, and who shall be a resident of the county or counties in which the district is situate or of an adjoining county and may or may not be a member of the board.

2. Such board shall adopt a seal with a suitable device, and shall keep a record of all its proceedings, which shall be open to the inspection of all owners of real estate and other property of the district, as well as to all other interested parties.

3. The board shall report to the landowners at the annual meeting held pursuant to the provisions of section 242.160 what work has been done, either by the engineers or otherwise.

4. At the annual meeting held pursuant to the provisions of section 242.160, the compensation to be received by the members of the board for their services while actually engaged in work for the district shall be determined.

(RSMo 1939 § 12330, A.L. 1983 H.B. 236, A.L. 2002 S.B. 941)

Prior revisions: 1929 § 10749; 1919 § 4384; 1909 § 5510



Section 242.210 Secretary-treasurer of board--annual audit--warrants, form.

Secretary-treasurer of board--annual audit--warrants, form.

242.210. 1. The secretary of the board of supervisors in any drainage district shall hold the office of treasurer of such district, except as otherwise provided herein, and the treasurer shall receive and receipt for all the drainage taxes collected by the county collector or collectors of revenue, and the treasurer shall also receive and receipt for the proceeds of all tax sales made pursuant to the provisions of sections 242.010 to 242.690.

2. The treasurer shall receive a salary, payable monthly, such as the board of supervisors may fix, and all necessary expenses; the board of supervisors shall furnish the secretary and treasurer the necessary office room, furniture, stationery, maps, plats, typewriter, and postage, which office shall be in the county, or one of the counties, in which such district is situate, or in an adjoining county, and the district records shall be kept in such office.

3. The treasurer may appoint, by and with the advice and consent of the board of supervisors, one or more deputies as may be necessary, whose salary or salaries and necessary expenses shall be paid by the district.

4. The treasurer shall give bond in such amount as shall be fixed by the board of supervisors, conditioned that the treasurer will well and truly account for and pay out, as provided by law, all moneys received by the treasurer as taxes from the county collector or collectors, and the proceeds from the tax sales of delinquent taxes, and from any other source whatever on any account or claim of said district, which bond shall be signed by at least two sureties, approved and accepted by the board of supervisors, and the bond shall be in addition to the bond for the proceeds of sales of bonds, which is required by section 242.480. The bond of the treasurer may, if the board shall so direct, be furnished by a surety or bonding company, which shall be approved by the board of supervisors; bond shall be placed and remain in the custody of the president of the board of supervisors, and shall be kept separate from all papers in custody of the secretary and treasurer.

5. The treasurer shall deposit all funds received by the treasurer in some bank, banks, or trust company to be designated by the board of supervisors. All interest accruing on such funds shall, when paid, be credited to the district.

6. It shall be the duty of the board of supervisors to audit or have audited the books of the treasurer of the district each year and make report thereof to the landowners at the annual meeting and publish a statement within thirty days thereafter, showing the amount of money received, the amount paid out during such year, and the amount in the treasury at the beginning and end of the year, and file a copy of such statement in the office of the county clerk of each county containing land embraced in the district.

7. The treasurer of the district shall pay out funds of the district only on warrants issued by the district, said warrants to be signed by the president of the board of supervisors and attested by the signature of the secretary and treasurer. All warrants shall be in the following form:

$ ........... Fund ........... No. of warrant ............ Treasurer of ............ district, state of ............ .

Pay to ........ ........ dollars out of the money in ......... fund of ....... district for ......... .

By order of board of supervisors of ..... district.

(Seal) ...................... ...........,

President of district.

Attest .................................,

Secretary of district.

(RSMo 1939 § 12348, A.L. 1969 H.B. 53, A.L. 2002 S.B. 941)

Prior revisions: 1929 § 10767; 1919 § 4401; 1909 § 5533



Section 242.220 Chief engineer and assistants--appointment--duties.

Chief engineer and assistants--appointment--duties.

242.220. 1. Within sixty days after organizing the board of supervisors shall appoint a competent civil engineer as chief engineer, who may be an individual, copartnership or corporation, and who shall engage such assistants as the board of supervisors may approve. The chief engineer shall have control of the engineering work in said district. The chief engineer may, by and with the consent of the board of supervisors, consult any eminent engineer or engineers and obtain his or their opinion and advice concerning the reclamation of lands in said district.

2. The said engineer or engineers shall make all necessary surveys of the lands within the boundary lines of said district, as described by the articles of association, and of all lands adjacent thereto that may or will be improved or reclaimed in part or in whole by any system of drainage or levees that may be outlined and adopted, and said engineer or engineers, shall make a report in writing to the board of supervisors with maps and profiles of said surveys, which report shall contain a plan for draining, leveeing and reclaiming the lands and property described in the articles of association or adjacent thereto from overflow of or damage by water; said maps and profiles shall also indicate, so far as necessary, the physical characteristics of the lands, and location of any public roads, railroads and other rights-of-way, roadways and other property or improvements located on such lands.

(RSMo 1939 § 12331)

Prior revisions: 1929 § 10750; 1919 § 4385; 1909 § 5511



Section 242.230 Engineer's annual report--adoption of plan for reclamation--supplemental plans authorized.

Engineer's annual report--adoption of plan for reclamation--supplemental plans authorized.

242.230. The chief engineer shall make a report in writing to the board of supervisors once every twelve months and more often if said board shall so require. Upon receipt of the final report of said engineer concerning surveys made of the lands and other property contained in the district organized, and plans for reclaiming the same, the board of supervisors shall adopt such report or any modification thereof approved by the chief engineer after consulting with the chief engineer or someone representing the chief engineer, and thereafter such adopted report shall be the plan for draining, leveeing or reclaiming such lands and other property from overflow or damage by water, and it shall after such adoption be known and designated as "the plan for reclamation", which plan shall be filed with the secretary of the board of supervisors and copied by the secretary into the records of the district. Supplemental plans for draining, leveeing, or reclaiming some or all of the lands and other property in the district from overflow or damage by water may be adopted by the board of supervisors from time to time as deemed necessary by the board of supervisors. The aforesaid supplemental plans may supplement, alter or modify the plan for reclamation and shall become a part thereof.

(RSMo 1939 § 12332, A.L. 1977 S.B. 2, A.L. 2008 S.B. 939)

Prior revisions: 1929 § 10751; 1919 § 4386; 1909 § 5512



Section 242.240 Filing of reclamation report--appointment of commissioners.

Filing of reclamation report--appointment of commissioners.

242.240. 1. Within twenty days after the adoption of the plan of reclamation the secretary of the board of supervisors shall prepare and transmit a certified copy thereof to the circuit clerk of the court organizing the drainage district, and at the same time the board of supervisors shall file with the circuit clerk a petition asking the judge of the court to appoint commissioners to appraise the lands within and without the district to be acquired for rights-of-way, holding basins and other drainage works of the district, and to assess benefits and damages accruing to all lands in the district and other property by reason of the execution of the plan of reclamation.

2. Within thirty days after the filing of such petition the court shall, by an order, appoint three commissioners, who shall be persons residing within the state of Missouri, and who shall not be landowners in the district nor of kin within the fourth degree of consanguinity to any person owning land in the district. A majority of the commissioners shall constitute a quorum and shall control the action of the board on all questions.

(RSMo 1939 § 12334, A.L. 1978 H.B. 1634, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10753; 1919 § 4388; 1909 § 5514



Section 242.250 Organization of commissioners--duties of secretary of board of supervisors.

Organization of commissioners--duties of secretary of board of supervisors.

242.250. 1. Said circuit clerk upon the filing of said order of appointment shall notify each of said commissioners of his appointment by written or printed notice, and in the same he shall state the time and place for the first meeting of said commissioners.

2. The secretary of the board of supervisors or his deputy shall attend such meeting, and shall furnish to said commissioners a complete list of lands, all corporate and other property described in the articles of association or adjacent thereto that will be affected by carrying out and putting into force the plan for reclamation, and the names of the owners of such property, as were contained in the articles of association, at the date of the decree of the court incorporating the district. Said secretary shall also furnish said commissioners a copy of the plan for reclamation, with maps and profiles in his office.

3. The commissioners at said meeting, or within ten days thereafter, shall each take and subscribe to an oath that they will faithfully and impartially discharge their duties as such commissioners and make a true report of the work done by them. The said commissioners shall also at said meeting elect one of their own number chairman, and the secretary of the board of supervisors, or his deputy, shall be ex officio secretary of said board of commissioners during their continuance in office.

(RSMo 1939 § 12335)

Prior revisions: 1929 § 10754; 1919 § 4389; 1909 § 5515



Section 242.260 Commissioners to inspect district and assess benefits and damages--file report.

Commissioners to inspect district and assess benefits and damages--file report.

242.260. 1. Within thirty days after qualifying, as provided for in section 242.250, the commissioners shall begin their duties. They may at any time call upon the attorney of the district for legal advice and information relative to their duties, and the chief engineer or one of his assistants shall accompany the commissioners at all times and render his opinion in writing when called for.

2. The commissioners shall proceed to view the premises and determine the value of all land and other property, within or without the district, to be acquired and used for rights-of-way, holding basins or other works set out in the plan for reclamation. They shall assess the amount of benefits, and the amount of damages, if any, that will accrue to each governmental lot, forty-acre tract or other subdivision of land according to ownership, public highways, railroad and other rights-of-way, railroad roadways and other property from carrying out and putting into effect the plan for reclamation heretofore adopted.

3. The commissioners in assessing the benefits to lands, public highways, railroad and other rights-of-way, railroad roadways and other property not traversed by such works and improvements as provided for in the plan for reclamation, shall not consider what benefits will be derived by such property after other ditches, improvements or other plans for reclamation shall have been constructed, but they shall assess only such benefits as will be derived from the construction of the works and improvements set out in the plan for reclamation, or as the same may afford an outlet for drainage or protection from overflow of such property. The commissioners shall give due consideration and credit to any other drains, ditch or ditches, levee or levees or other systems of reclamation which may have already been constructed and which afford partial or complete protection to any tract or parcel of land in the new district. The public highways, railroad and other rights-of-way, roadways, railroad and other property shall be assessed according to the increased physical efficiency and decreased maintenance cost of roadways by reason of the protection to be derived from the proposed works and improvements. The commissioners shall have no power to change the plan for reclamation heretofore provided for.

4. The board of commissioners shall prepare a report of their findings, which shall be arranged in tabular form, the columns of which shall be headed as follows: Column one, "owner of property assessed"; column two, "description of property assessed"; column three, "number of acres assessed"; column four, "amount of benefits assessed"; column five, "number acres taken for right-of-way"; column six, "value of property taken"; column seven, "damages".

5. They shall also by and with the advice of the engineer of the district estimate the cost of works set out in the plan for reclamation, which estimates shall include the cost of property required for rights-of-way, holding basins and other works and damages, and the probable expenses of organization and administration, as estimated by the board of supervisors, and shall tabulate the same. The report shall be signed by at least a majority of the commissioners and filed in the office of the circuit clerk of the court organizing the drainage district.

6. The secretary of the board of supervisors, or his deputy, shall accompany the commissioners while engaged in their duties, and shall perform all clerical work of the board; he shall also, under the advice, supervision and direction of the attorney for the district, prepare their report.

7. The board of commissioners shall report to the board of supervisors the number of days each had been employed and the actual expenses incurred. Each commissioner shall be paid an amount set by the court for each day for his services, and necessary expenses in addition thereto.

(RSMo 1939 § 12336, A.L. 1985 H.B. 378)

Prior revisions: 1929 § 10755; 1919 § 4390; 1909 § 5516



Section 242.270 Notice of commissioners' report--form--publication.

Notice of commissioners' report--form--publication.

242.270. Upon the filing of the report of the commissioners, the clerk of said circuit court shall give notice thereof by causing publication to be made once a week for three consecutive weeks in some newspaper, published in each county in the district. It shall not be necessary for said clerk to name the parties interested, but it shall be sufficient to say:

NOTICE OF FILING OF COMMISSIONERS' REPORT FOR...... DRAINAGE

DISTRICT.

Notice is hereby given to all persons interested in the following described land and property in ...... County (or counties) Missouri (here describe land and property) included within "...... drainage district" that the commissioners heretofore appointed to assess benefits and damages to the property and lands situate in said drainage district and to appraise the cash value of the land necessary to be taken for rights-of-way, holding basins and other works of said district within or without the limits of said district, filed their report in this office on the ...... day of ......, 20...., and you and each of you are hereby notified that you may examine said report and file exceptions to all or any part thereof, as provided by law,

......................... ..................

Clerk of the circuit court of .............. County, Missouri. provided, that where lands in different counties are contained in said report, the said notice shall be published in some newspaper in each county in which such lands so affected are situate, and it shall not be necessary to publish a list of all of said lands in each county, but only that part of same situate in the respective counties.

(RSMo 1939 § 12337)

Prior revisions: 1929 § 10756; 1919 § 4391; 1909 § 5517



Section 242.280 Exceptions heard and determined by circuit court--procedure.

Exceptions heard and determined by circuit court--procedure.

242.280. 1. The drainage district or any owner of land or other property in said district, may file exceptions to said report or to any assessment for either benefits or damages, within ten days after the last day of publication of the notice provided for in the preceding section. All exceptions shall be heard by the court and determined in a summary manner so as to carry out liberally the purposes and needs of the district, and if it appears to the satisfaction of the court, after having heard and determined all of said exceptions, that the estimated cost of constructing the improvement contemplated in the plan for reclamation is less than the benefits assessed against the land and other property in said district, then the court shall approve and confirm said commissioners' report as so modified and amended.

2. The court may at any time before final confirmation or approval refer the report back to the commissioners with or without instructions, and when the report is again filed, notice shall be given in the form and for the time provided in section 242.270. Exceptions to the second report shall be filed within ten days after the date of the last day of publication, and heard and determined in a summary manner.

3. The court shall adjudge and apportion the costs incurred by the exceptions filed and shall condemn any land or other property, within or without the boundary lines of the district, that is shown by the report of the commissioners to be needed for rights-of-way, holding basins and other works, or that may be needed for material to be used in constructing said works, following, as nearly as possible, the procedure that is now provided for by law for the appropriation of land and other property taken for telegraph, telephone and railroad rights-of-way.

4. The clerk of said circuit court shall transmit a certified copy of the court decree and copy of the commissioners' report, as confirmed or amended by the court, to the secretary of the board of supervisors of the district, who shall make and transmit a certified copy of the said decree and that part of the said report affecting land in each county to the recorder of each county having lands in the district, or affected by the said report, where the same shall become a permanent record and each such recorder shall receive a fee of one dollar for receiving, filing and preserving the same.

5. Any person may appeal from the judgment of the court, and upon such appeal there may be determined either or both of the following questions: First, whether just compensation has been allowed for property appropriated and, second, whether proper damages have been allowed for property prejudicially affected by the improvements.

(RSMo 1939 § 12338)

Prior revisions: 1929 § 10757; 1919 § 4392; 1909 § 5518



Section 242.290 Court to declare corporation dissolved--costs not to exceed benefits.

Court to declare corporation dissolved--costs not to exceed benefits.

242.290. If, after determining the objections made to the commissioners' report, the court shall find that the estimated costs of works and improvements as reported by the board of commissioners, or as amended by the court, exceed the estimated benefits, the court shall then render its decree, declaring the incorporation of the district to be dissolved as soon as all costs incurred, which shall include court costs and all obligations and expenses incurred in behalf of the district by the board of supervisors shall have been paid, and if the uniform tax levied under the provisions of section 242.430 be found insufficient to pay all such costs, the board of supervisors shall make such additional uniform tax levies as will be necessary to pay such deficiency; provided, that in estimating the cost of constructing the works and improvements of the district the amount of interest that might accrue upon bonds that may be issued by the board of supervisors under the provisions of sections 242.010 to 242.690 shall not be considered as a part of the cost of construction.

(RSMo 1939 § 12362)

Prior revisions: 1929 § 10781; 1919 § 4413



Section 242.300 Decree or order of court may be amended or changed.

Decree or order of court may be amended or changed.

242.300. 1. Any decree or order of the court organizing any drainage district, confirming the report of commissioners, extending or changing the boundary lines of the district, reorganizing a district or otherwise pertaining to any procedure of the district may be amended or changed at any time by the court, by correcting the names of the landowners, by adding or amending any such names, or by adding, amending or correcting the description of any lands within the district, or that are alleged to be within the boundary of such district, or any other way amend or change any decree of the court pertaining to the district that may be deemed necessary to better carry out and fulfill the objects and designs of the drainage district without impairing the obligations of the district and without relieving the security of any obligations executed by or in behalf of any such districts.

2. When any such amendments are desired, the board of supervisors shall present a petition to the court organizing the district, in which shall be set forth the amendments or changes desired with the names of the owners and description of lands to be affected by the proposed amendments, changes or corrections; each owner of such lands not a party to the original proceedings shall be served, if a resident of this state, in the manner provided for by section 506.150, and if a nonresident, in the manner now provided by subsection 6 of section 506.160, or by publication as provided by section 242.030; if unknown, service shall be by publication in the manner provided for in section 242.030; any landowner objecting to the petition may file objections within fifteen days after the last publication of the notice or if personal service is had, within fifteen days after service is had.

3. The matters in said petition and all objections if any be filed shall be heard and determined by the court in a summary manner and as speedily as possible. Any number of amendments or corrections may be included in one petition, and any such amendments or corrections may be allowed or rejected as may be found just and right by the court.

(RSMo 1939 § 12366, A. 1949 S.B. 1082)

Prior revision: 1929 § 10785



Section 242.310 Amendment of plan of reclamation procedure--appointment of commissioners.

Amendment of plan of reclamation procedure--appointment of commissioners.

242.310. 1. The board of supervisors for and in behalf of any drainage district, organized under sections 242.010 to 242.690, may file a petition in the office of the clerk of the court organizing said district, asking permission to amend or change the plan for reclamation. Said petition shall specifically set forth the change or amendment desired and in case commissioners have already appraised the values of lands to be taken for works set out in the plan for reclamation sought to be amended and assessed the benefits and damages to the lands, said petition shall ask for the appointment of three commissioners to appraise the land to be taken for use in the district, assess benefits and damages accruing to the lands of and property affected by the proposed amendment or change.

2. Upon the filing of the said petition the clerk of said circuit court shall cause a notice to be given to all the owners of land and other property situated in said district. Said notice shall be given by publication in some newspaper published in the county in which said district was organized and said notice may be in the following form, and shall be deemed sufficient for all purposes herein: State of Missouri )

) ss. County of ........... )

To the owners and all other persons interested in the land and corporate property of ........ district of Missouri:

You, and each of you, are hereby notified that the .......... drainage district of Missouri, by its board of supervisors, has filed in the office of the circuit clerk of .......... County, Missouri, its petition praying said circuit court for permission to amend or change (as the case may be) its plan for reclamation and unless you show cause to the contrary on or before the .... day of .........., 20...., the prayer of said petition may be granted and said plan for reclamation may be amended and changed accordingly, and commissioners appointed to appraise property and to assess benefits and damages accruing to the lands or properties affected by such changes.

................. ................

Clerk, Circuit Court.............. County. Said notice shall be inserted once a week for two consecutive weeks in some newspaper published in each county having lands in the district.

3. Any owner of land or property affected by the proposed change or amendment shall have a right to file his objections to the granting of the prayer of said petition within ten days after the last publication of the notice herein provided for. Said court shall hear said petition and any objections that may be filed against said petition in a summary manner, and if it should appear from the testimony offered that the objections should be sustained and that the plan for reclamation should not be changed, or amended, then the court shall dismiss the petition. But if it shall appear from the testimony offered that the prayer of said petition should be granted in whole or in part, the court shall allow and decree such change, or amendment. The clerk of said circuit court shall make a certified copy of such finding and judgment and furnish the same to the secretary of the board of supervisors who shall preserve the same in his office.

4. At the same session of the court at which the plan for reclamation is amended, changed or extended, the court may appoint three commissioners who shall possess the qualifications defined in section 242.240, to view the lands and other property affected by such change in the plan for reclamation and to assess said lands and property with the benefits and damages accruing thereto on account of the execution of the plan for reclamation as changed or amended, and said commissioners shall make a report to the court of their finding, after which the same proceeding shall be had concerning said report as is now provided for hearing objections to original reports appraising lands and assessing benefits and damages; provided, that if said district shall have outstanding any bonds or other negotiable evidences of indebtedness, any new assessment of benefit made in accordance with this section shall not diminish the total amount of the unpaid assessed benefits in said districts more than ten percent, or below one hundred and twenty-five percent, of the amount of the principal of such bond and other negotiable certificates of indebtedness issued by said district.

(RSMo 1939 § 12367, A.L. 1978 H.B. 1634)

Prior revision: 1929 § 10786

Effective 1-2-79



Section 242.320 Assessed damages paid before appropriating land.

Assessed damages paid before appropriating land.

242.320. 1. The board of supervisors of drainage districts organized under sections 242.010 to 242.690 shall not have the right to enter upon or appropriate any land for rights-of-way, holding basins or other works of the districts, until the prices awarded to the owners of such land shall have been paid to such owners or into the hands of the circuit clerks of the courts organizing such districts for the use of such owners; and if the sums awarded be not so paid within five years from the date of filing the commissioners' reports, all proceedings as to the taking of such property for rights-of-way, holding basins and other works not so paid for shall abate at the cost of said district. Whenever any land is acquired by any district under the provisions of said sections and the price of such property has been paid the owner by the district, the title, use, possession and enjoyment of such property shall pass from the owner and be vested in the district, and subject to its use, profit, employment and final disposition.

2. The price awarded for all land acquired by any district for rights-of-way, holding basins, or other works and the amount of damages assessed by the board of commissioners and confirmed by the court to any tract or parcel of land or other property in the district, shall be paid in cash to the owner thereof or to the clerk of the court for the use of such owner, and that portion of any tract or parcel of land or other property not taken for use of the district shall be assessed for the benefits accruing in accordance with the provisions of sections 242.010 to 242.690.

(RSMo 1939 § 12353)

Prior revisions: 1929 § 10772; 1919 § 4405



Section 242.330 Board of supervisors--powers, contracts--duties of chief engineer--state or federal aid.

Board of supervisors--powers, contracts--duties of chief engineer--state or federal aid.

242.330. 1. The board of supervisors of said district shall have full power and authority to build, construct, excavate and complete all or any works and improvements which may be needed to carry out, maintain and protect the plan for reclamation. To accomplish that end the said board of supervisors is hereby authorized and empowered to employ men and teams and to purchase machinery, employ men to operate same and directly have charge of and construct the works and improvements, or by the use of other or more efficient means than provided for in the plans adopted.

2. They may, in their discretion, let the contract for such works and improvements either as a whole or in sections, and when such contract or contracts are let, they shall be advertised and let to the lowest and best bidder, who shall give a good and approved bond, with ample security, conditioned that he will well and promptly carry out the contract for such work and improvements, which contract shall be in writing and to which shall be attached and made a part thereof, complete plans and specifications of the work to be done and the improvements to be made under said contract, which plans and specifications shall be prepared by the chief engineer and shall be incorporated in and attached to the contract, which contract shall be prepared by the attorney for the district, and before the work is commenced shall be approved by the board of supervisors and signed by the president of the board and the contractor, and shall be executed in duplicate.

3. The chief engineer shall be the superintendent of all the works and improvements, and shall, whenever required, and at least once each year, make a full report to said board of all work done and improvements made and make such suggestions and recommendations to the board as he may deem proper. However, if and when the state of Missouri or the United States of America or any subdivision, department, division or agency thereof is willing to construct the works and improvements provided for in the plan for reclamation or any part thereof, the board of supervisors of the district is authorized to cooperate with the agency to the fullest extent and is hereby granted power and authority to accept any such work in aid of the project, irrespective of whether it be by way of grant of funds, labor, work, materials or otherwise and may, in the discretion of the board of supervisors, give such assurances as may be required to obtain the construction of the works and improvements provided for in the plan for reclamation.

(RSMo 1939 § 12339, A.L. 1976 S.B. 915)

Prior revisions: 1929 § 10758; 1919 § 4393; 1909 § 5526



Section 242.335 District may contract with political subdivisions or other districts for outlets--costs determined, how.

District may contract with political subdivisions or other districts for outlets--costs determined, how.

242.335. Drainage districts organized or incorporated under this chapter may contract with each other, and with any political subdivision of this or any other state, and with districts organized or incorporated under any other law of this state or under the laws of any other state, for such outlets as the one may need and the other can furnish on such terms as may be deemed to be just and fair. The cost of obtaining the outlets shall be paid for as are other expenses of the district or political subdivision for making improvements. If the districts or district and political subdivision cannot agree upon the compensation to be paid for the outlet, the district supplying the outlet, by action in the circuit court of the county wherein the district or political subdivision for which the outlet is supplied is organized or located, may recover from the district or political subdivision fair and just compensation for supplying the outlet. Any compensation received by the district shall be applied to improving its ditches or levees or reducing taxation or indebtedness.

(L. 1953 p. 546 § 242.195, A.L. 1959 S.B. 182, A.L. 1971 H.B. 137)



Section 242.340 Board of supervisors may amend plan for reclamation--limitations.

Board of supervisors may amend plan for reclamation--limitations.

242.340. 1. Whenever it shall appear to the board of supervisors, after the plan for reclamation has been filed with the clerk of the court organizing said district and work has progressed thereunder, that some of the ditches or other improvements called for in said plan are inadequate and are not affording or giving to the lands adjacent to such ditch or ditches or other improvements, substantially the same outlets for drainage or protection from overflow that are afforded other lands in the district equally taxed, the board of supervisors of said districts shall have the power, authority and right, upon the recommendation of its chief engineer, to enlarge or cause to be enlarged any ditches or other improvements set out in the plan for reclamation and to construct or cause to be constructed such additional ditches, levees, canals and other improvements that may be necessary to afford such lands substantially equal outlets for drainage and protection from overflow that are afforded the other lands in said district, equally taxed, as a whole.

2. A description of said additional ditches and improvements found to be necessary by the board of supervisors and its chief engineer shall be filed with the secretary of the board of supervisors and entered upon the record of said board, and a certified copy thereof shall be filed with the clerk of the circuit court organizing said district, and thereafter shall be a part of the plan for reclamation.

3. The cost of said additional ditches and improvements shall be paid for out of the benefits assessed against all the lands in said district as finally confirmed by the circuit court organizing said district, in the same proportion and in the same manner as is provided for in the constructing of ditches, levees and other improvements called for in the original plan for reclamation; provided however, that the cost of constructing the additional ditches and other improvements herein provided for, shall not be levied against lands that have been annexed or added to the district after it was organized, unless the additional ditches and other improvements to be constructed shall directly benefit the annexed lands.

(RSMo 1939 § 12350)

Prior revision: 1929 § 10769



Section 242.350 Bridges over drainage works--how built or enlarged.

Bridges over drainage works--how built or enlarged.

242.350. 1. All bridges contemplated by sections 242.010 to 242.690 and all enlargements of bridges already in existence shall be built and enlarged according to and in compliance with the plans, specifications and orders made or approved by the chief engineer of the district.

2. If any such bridge shall belong to any corporation, or be needed over a public highway or right-of-way of any corporation, the secretary of said board of supervisors shall give such corporation notice by delivering to its agent or officer, in any county wherein said district is situate, the order of the board of supervisors of said district declaring the necessity for the construction or enlargement of said bridge. A failure to construct or enlarge such bridge within the time specified in such order shall be taken as a refusal to do said work by said corporation, and thereupon the said board of supervisors shall proceed to let the work of constructing or enlarging the same at the expense of the corporation for the cost thereof, which costs shall be collected by said board of supervisors from said corporation, by suit therefor, if necessary. But before said board of supervisors shall let such work, it shall give some agent or officer of said corporation, now authorized by the laws of this state to accept service of summons for said corporation, at least twenty days' actual notice of the time and place of letting such work.

3. Any owner of land within or without the district may, at his own expense, and in compliance with the terms and provisions of sections 242.010 to 242.690, construct a bridge across any drain, ditch, canal or excavation in or out of said district.

4. All drainage districts shall have full authority to construct and maintain any ditch or lateral provided in its plan for reclamation, across any of the public highways of this state, without proceedings for the condemnation of the same, or being liable for damages therefor. Within ten days after a dredge boat or any other excavating machine shall have completed a ditch across any public highway, a bridge adjudged sufficient by the county commission of said county or counties shall be constructed over such drainage ditch where the same crosses such highway, and after such bridge has been constructed it shall become a part of the road over which it is constructed and shall be maintained by the authority authorized by law to maintain the road of which it becomes a part.

5. When any drainage district has heretofore constructed or shall hereafter construct a bridge over a drainage ditch where the same crosses any public highway, said drainage district shall not be under obligation thereafter to further maintain or reconstruct any such bridge or bridges for more than twenty years after it first constructed or constructs such bridge at said place. If said bridge has been constructed by the drainage district and has become a part of said road and is then destroyed the authorities having control of the road are authorized, if they desire, to reconstruct such bridge, provided, however, the word corporation as used in this section shall not apply to the state or any political or civil subdivision thereof.

(RSMo 1939 § 12354, A.L. 1949 p. 260)

Prior revisions: 1929 § 10773; 1919 § 4406; 1909 § 5503



Section 242.360 Embankments to be raised at expense of owner.

Embankments to be raised at expense of owner.

242.360. When any right-of-way has been obtained under sections 242.010 to 242.690, over any embankment belonging to any person, railroad, tramway or other corporation, it shall be the duty of the owner of such embankment to so raise at the expense of the owner, said embankment so that same will conform with the levee of said district, and if such person or corporation shall fail or refuse to raise such embankment in the manner herein provided, said district may within three months after it has finished the building of its own levee enter upon and raise the embankment of said person or corporation to conform with said district levee. And the cost for such construction shall be a first lien upon the property of said person or corporation and such cost may be enforced in any court of competent jurisdiction.

(RSMo 1939 § 12355)

Prior revisions: 1929 § 10774; 1919 § 4407



Section 242.370 Existing drains may be connected.

Existing drains may be connected.

242.370. 1. At the time of the construction, in any district incorporated under sections 242.010 to 242.690, of the plan for reclamation herein referred to, all ditches or systems of drainage already constructed in said district and all watercourses shall, if necessary to the drainage of any of the lands in said district, be connected with and made a part of the works and improvements of the plan of drainage of said district.

2. But no ditches, drains or systems of drainage constructed in said district after the completion of the aforesaid plan of drainage of said district, shall be connected therewith, unless the consent of the board of supervisors shall be first had and obtained, which consent shall be in writing and shall particularly describe the method, terms and conditions of such connection, and shall be approved by the chief engineer. Said connection, if made, shall be in strict accord with the method, terms and conditions laid down in said consent.

3. If the landowner or owners wishing to make such connection are refused by the board of supervisors or decline to accept the consent granted, the said landowner or owners may file a petition for such connection in the circuit court having jurisdiction in said district, and the matter in dispute shall in a summary manner be decided by said court which decision shall be final and binding on the district and landowner or owners.

4. No connection with the works or improvements of said plan of drainage of said district or with any ditch, drain or artificial drainage wholly within said district shall be made, caused or effected by any landowner or owners, company or corporation, municipal or private, by means of or with any ditch, drain, cut, fill, roadbed, levee, embankment or artificial drainage, wholly without the limits of said district, unless such connection is consented to by the board of supervisors, or in the manner herein provided.

(RSMo 1939 § 12376)

Prior revisions: 1929 § 10795; 1919 § 4425; 1909 § 5531



Section 242.380 Board may appoint overseers--duties.

Board may appoint overseers--duties.

242.380. 1. For the purpose of preserving any ditch, drain, dike, levee or other work constructed or erected under the provisions of sections 242.010 to 242.690, the board of supervisors shall have power to appoint an overseer or overseers of the district, who shall hold their positions at the will of the board.

2. It shall be the duty of such overseer or overseers to keep the ditches, drains, levees, dikes and other works of the district in good repair, and remove all obstructions from ditches, drains or watercourses within or without said district that may affect the works of the district. It shall be the further duty of said appointees to report at such times as the board may require the condition of the levees, drains and other works of the district assigned to each by the board; to make such examinations of all levees during high water periods as he may be directed by the board of supervisors; and upon any emergency or danger to levees or other works of the district, of which the overseer has charge, he may call out all able-bodied men over sixteen years of age and under fifty years within the district, and compel such persons to perform such work as said overseer may deem necessary to be made in order to protect the levees, grades or other works of the district.

3. Any person who shall refuse to perform such work assigned to him by said overseer shall be deemed guilty of a misdemeanor and upon affidavit made before any associate circuit judge of the county by the overseer or any other person, that the offender has defaulted in obeying such call or summons of said overseer, said associate circuit judge shall issue a warrant for the arrest of such offender, and upon conviction before said associate circuit judge, upon information or any other modes provided by law for trials of cases of misdemeanor, he shall be fined in any sum not less than twenty nor more than one hundred dollars, or imprisonment in the county jail not less than fifteen nor more than sixty days, or both such fine and imprisonment, at the discretion of the associate circuit judge. For each day's work any person shall perform under such requisition, he shall be paid the sum of one dollar and fifty cents out of the funds of the district.

(RSMo 1939 § 12368)

Prior revisions: 1929 § 10787; 1919 § 4417



Section 242.390 Board of supervisors to employ attorney--duties.

Board of supervisors to employ attorney--duties.

242.390. The board of supervisors within sixty days after organizing shall employ an attorney to act for the district and to advise said board. Such employment shall be evidenced by an agreement in writing, which, as far as possible, shall specify the exact amount to be paid to said attorney for all services and expenses. Such attorney shall conduct all legal proceedings and suits in court where the district is a party or interested, and shall in all legal matters advise the said board of supervisors, all officers, employees or agents of said district and board, and generally look after and attend to all matters of a legal nature for said board and district. When the said board may deem it necessary, they may, by and with the advice of said attorney, and under the like terms and conditions as above set forth, employ another attorney or attorneys.

(RSMo 1939 § 12351)

Prior revisions: 1929 § 10770; 1919 § 4403; 1909 § 5529



Section 242.400 Board to provide for compensation of employees and fees of officers.

Board to provide for compensation of employees and fees of officers.

242.400. The board of supervisors, except where otherwise provided shall, by resolution, at time of hiring or appointing, provide for the compensation for work done and necessary expense incurred by any officer, engineer, attorney or other employee and shall also pay the fees, per diem and necessary expenses of all court and county officers who may by virtue of sections 242.010 to 242.690 render service to said district. It is understood that the ordinary fee statute does not apply to services rendered under sections 242.010 to 242.690 by any county officer, but each such officer shall receive only a reasonable compensation for services actually rendered, the same to be fixed by the court in which the proceeding is pending, except where otherwise provided in sections 242.010 to 242.690; that said corporation or petitioners for corporations may prepare, write or print all copies of petitions, writs, orders and decrees or other papers, and furnish same to the clerk or other officer for his use, and in such event said officer shall be entitled to receive as compensation for issuing the said writs and copies of petitions, decrees, orders or other papers, only the reasonable value of the services actually rendered.

(RSMo 1939 § 12363)

Prior revisions: 1929 § 10782; 1919 § 4414; 1909 § 5527

CROSS REFERENCE:

Fees of county and circuit clerks, 246.020, 246.030



Section 242.410 Board may remove any officer or employee.

Board may remove any officer or employee.

242.410. The board of supervisors may at any time remove any officer, attorney or other employee appointed or employed by said board.

(RSMo 1939 § 12375)

Prior revisions: 1929 § 10794; 1919 § 4424; 1909 § 5528



Section 242.420 Board to keep record of proceedings.

Board to keep record of proceedings.

242.420. The board of supervisors of any district organized under sections 242.010 to 242.690 shall cause to be kept a well-bound book, entitled "Record of board of supervisors of ...... district", in which shall be recorded minutes of all meetings, proceedings, certificates, bonds given by all employees and any and all corporate acts, which record or records shall at all times be open to the inspection of anyone interested, whether taxpayer or bondholder.

(RSMo 1939 § 12352)

Prior revisions: 1929 § 10771; 1919 § 4404; 1909 § 5530



Section 242.430 Tax levied by board for cost of organization.

Tax levied by board for cost of organization.

242.430. 1. The board of supervisors of any drainage district organized under the provisions of sections 242.010 to 242.690 shall, as soon as elected and qualified, levy a uniform tax of not more than eight dollars per acre upon each acre of land within such district, as defined by the articles of association to be used for the purpose of paying expenses incurred or to be incurred in organizing said district, making surveys of the same and assessing benefits and damages and to pay other expenses necessary to be incurred before said board shall be empowered by section 242.450 to provide funds to pay the total cost of works and improvements of the district.

2. In case the boundary lines of the district be extended under the provisions of section 242.050, so as to include lands and other property not described and contained in the articles of association, the same uniform tax shall be made on such lands and other property as soon as same shall have been annexed and included in the district.

3. Such tax shall be due and payable as soon as assessed and if not paid by December thirty-first of the year in which it has been levied, the same shall become delinquent. It shall become a lien on the land and other property against which it is assessed and shall be collected in the same manner as the annual installment of tax. In case the sum received from such assessment exceeds the total cost of items for which the same has been levied, the surplus shall be placed in the general fund of the district and used to pay cost of construction; provided, that if the corporation of the district be dissolved, as provided for in section 242.290, the amount of surplus, if there be any, shall be prorated and refunded to the landowners paying such uniform tax.

(RSMo 1939 § 12333, A.L. 1959 H.B. 314, A.L. 2008 S.B. 939)

Prior revisions: 1929 § 10752; 1919 § 4387; 1909 § 5538



Section 242.440 Cost of organization, how paid.

Cost of organization, how paid.

242.440. Nothing in sections 242.010 to 242.690 shall authorize or be construed to authorize any uniform tax or any tax of any kind to pay any expenses mentioned or referred to in section 242.430, in addition to or in excess of the uniform tax of one dollar per acre upon each acre of land within such districts mentioned in said section 242.430.

(L. 1943 p. 519 § 12362A, A.L. 1959 H.B. 314)



Section 242.450 Organization of commissioners--duties of secretary of board of supervisors--additional tax levy, when.

Organization of commissioners--duties of secretary of board of supervisors--additional tax levy, when.

242.450. 1. After the list of lands, and other property, with the assessed benefits and the decree and judgment of court, have been filed in the office of the county recorder as provided in section 242.280, then the board of supervisors shall without any unnecessary delay, levy a tax of such portion of said benefits on all lands, railroad and other property in the district to which benefits have been assessed, as may be found necessary by the board of supervisors to pay the costs of the completion of the proposed works and improvements as shown in said plan for reclamation and in carrying out the objects of said district, and plus ten percent of said total amount for emergencies. The tax shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits assessed and not in excess thereof.

2. Notwithstanding the limitations of sections 242.280 and 242.290 or any tax levy limitation contained in this chapter, the board of supervisors, having levied a tax pursuant to paragraph 1 of this section, may levy a new tax of such portion of the assessed benefits on all lands, railroad and other property in the district to which benefits have been assessed whenever it is found necessary by the board of supervisors to pay the cost of replacing, repairing and reconstructing drainage works and improvements called for and completed pursuant to the plan for reclamation originally adopted by the board of supervisors and in carrying out the objects of said district. The tax levied under this paragraph shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits assessed.

3. In case bonds are issued as provided herein and hereafter, then the amount of the interest, as estimated by said board of supervisors, which will accrue on such bonds shall be included and added to the tax levied under either paragraph 1 or 2 of this section, but the interest to accrue on account of the issuing of said bonds shall not be construed as a part of the costs of construction in determining whether or not the expenses and costs of making said improvements are or are not equal to or in excess of the benefits assessed.

4. The secretary of the board of supervisors, as soon as and whenever said total tax is levied, shall, at the expense of the district, prepare a list of all taxes levied, in the form of a well-bound book, which book shall be endorsed and named "Drainage Tax Record of .................... Drainage District ..................", which endorsement shall also be printed or written at the top of each page in said book, and shall be signed and certified by the president and secretary of the board of supervisors, attested by the seal of the district, and the same shall thereafter become a permanent record in the office of said secretary.

(RSMo 1939 § 12340, A.L. 1977 S.B. 2)

Prior revisions: 1929 § 10759; 1919 § 4394; 1909 § 5519



Section 242.460 Levy of annual installment of tax--form of tax certificate.

Levy of annual installment of tax--form of tax certificate.

242.460. 1. The said board of supervisors shall each year thereafter determine, order and levy the amount of the annual installment of the total taxes levied under section 242.450; which shall become due and be collected during said year at the same time that state and county taxes are due and collected, which said annual installment and levy shall be evidenced and certified by the said board not later than October thirty-first of each year to the collector of revenue of each county, or township, in which lands and other property of said district are situate.

2. The certificate of said installment tax shall be in substantially the following form: State of Missouri, )

) ss County of ............... ) To ......... collector of the revenue of said county, or township:

This is to certify that by virtue and authority of the provisions of section 242.460, RSMo, the board of supervisors of "......... drainage district of Missouri" have and do hereby levy the sum of $ ......... as the annual installment of tax for the year 20.... of the total tax levied under the provisions of section 242.450, RSMo, which said total tax has heretofore been certified to the recorder of deeds of your county; and said board of supervisors of said drainage district, by and with the authority of section 242.490, RSMo, has levied also the sum of $......... as a maintenance tax for said year; said annual installment of tax and maintenance tax on the real estate and other property situate in your county, or township, are set out in the following table, in which are: First, the names of the present owners of said lands and other property so far as now known; second, the descriptions of said lands and other property opposite the names of said owners; third, the amount of said installment of tax levied on each tract of real estate and other property, and fourth, the said amount of maintenance tax levied against the same.

The said taxes shall be collectible and payable the present year at the same time that state and county taxes are due and collected, and you are directed and ordered to demand and collect the said taxes at the same time you demand and collect the state and county taxes due on the same lands and other property, and this "drainage tax book" shall be your warrant and authority for making such demand and collection.

Witness the signature of the president of the said board of supervisors, attested by the seal of said district, and the signature of the secretary of said board, this ......... day of ........., A.D. 20.....

(SEAL) ...................................

President of Board of Supervisors. ................................................

Secretary of Board of Supervisors.

Then shall follow a table or schedule showing in properly ruled columns:

(1) The names of the present owners of said lands and other property so far as now known;

(2) The descriptions of the said lands and other property opposite the names of said owners;

(3) The amount of said annual installment tax levied on each tract of land or piece of property;

(4) The amount of maintenance tax;

(5) A blank column in which the collector shall record the several amounts as collected by him;

(6) A blank column in which the collector shall record the date of payment of the different sums;

(7) A blank column in which the collector shall record the names of the person or persons paying the several amounts, if other than the person whose name appears in column one hereof.

3. The columns in which the annual installment tax and the maintenance tax, if any, appear shall be correctly totaled and the total amount shall correspond to the amount set out in the above mentioned certificate. The said certificate and table shall be prepared in the form of a well-bound book, which shall be endorsed and named "Drainage Tax Book, ......... Drainage District ......... County, or ......... Township of ......... County, Missouri, for the year 20....", which endorsement shall also be printed at the top of each page in said book.

(RSMo 1939 § 12341, A.L. 1953 p. 539)

Prior revisions: 1929 § 10760; 1919 § 4395; 1909 § 5520



Section 242.470 Additional drainage tax levy, when.

Additional drainage tax levy, when.

242.470. 1. Where the works set out in the plan for reclamation of any drainage district is found insufficient to reclaim in whole or in part any or all of the land and other property of the district the board of supervisors shall have the right to formulate new or amended plans containing new ditches, levees or other works, or providing for the enlargement of existing ditches, levees or other works, and additional assessments may be made in conformity with the provisions of section 242.260, the same to be made in proportion to the increased benefits accruing to the lands and other property because of the additional works.

2. If it should be found at any time that the amount of total tax levied under the provisions of section 242.450 is insufficient to pay cost of works set out in the plan for reclamation or additional work done under the provisions of this section the board of supervisors may make an additional levy to provide funds to complete the work; provided, the total of all levies of such tax does not exceed the total amount of benefits assessed.

(RSMo 1939 § 12374)

Prior revisions: 1929 § 10793; 1919 § 4423; 1909 § 5505



Section 242.480 Issuance and payment of bonds--treasurer, duties.

Issuance and payment of bonds--treasurer, duties.

242.480. 1. The board of supervisors may, if in their judgment it seems best, issue bonds not to exceed ninety percent of the total amount of the taxes levied under the provisions of section 242.450, in denominations of not less than one hundred dollars, bearing interest from date at a rate not to exceed six percent per annum, payable semiannually, to mature at annual intervals within twenty years, commencing after a period of years not later than five years, to be determined by the board of supervisors, both principal and interest payable at some convenient banking house or trust company's office to be named in said bonds, which said bonds shall be signed by the president of the board of supervisors, attested with the seal of said district and by the signature of the secretary of the said board.

2. All of said bonds shall be executed and delivered to the treasurer of said district, who shall sell the same in such quantities and at such dates as the board of supervisors may deem necessary to meet the payments for the works and improvements in the district. Said bonds shall not be sold for less than ninety-five cents on the dollar, with accrued interest, shall show on their face the purpose for which they are issued, and shall be payable out of money derived from the aforesaid taxes.

3. A sufficient amount of the drainage tax shall be appropriated by the board of supervisors for the purpose of paying the principal and interest of the said bonds and the same shall, when collected, be preserved in a separate fund for that purpose and no other. All bonds and coupons not paid at maturity shall bear interest at the rate of six percent per annum from maturity until paid, or until sufficient funds have been deposited at the place of payment and the said interest shall be appropriated by the board of supervisors out of the penalties and interest collected on delinquent taxes or any other available funds of the district. Any expense incurred in paying said bonds and interest thereon and a reasonable compensation to the bank or trust company for paying same, shall be paid out of other funds in the hands of the treasurer and collected for the purpose of meeting the expenses of administration.

4. It shall be the duty of said board of supervisors in making the annual tax levy, as heretofore provided, to take into account the maturing bonds and interest on all bonds, and to make ample provisions in advance for the payment thereof. In case the proceeds of the original tax levy made under the provisions of section 242.450 are not sufficient to pay the principal and interest of all bonds issued, then the board of supervisors shall make such additional levy or levies upon benefits assessed as are necessary for this purpose, and under no circumstances shall any tax levies be made that will in any manner or to any extent impair the security of said bonds or the fund available for the payment of the principal and interest of the same.

5. Said treasurer shall, at the time of the receipt by him of said bonds, execute and deliver to the president of the board of supervisors of the said district, a bond with good and sufficient sureties, to be approved by the said board of supervisors, conditioned that he shall account for and pay over as required by law and as ordered to do by said board of supervisors any and all money received by him on the sale of such bonds, or any of them, and that he will only sell and deliver such bonds to the purchaser or purchasers thereof under and according to the terms herein prescribed, and that he will return, duly cancelled, any and all bonds not sold to the board of supervisors when ordered by said board so to do, which said bond shall remain in the custody of the said president of said board of supervisors, who shall produce the same for inspection or for the use as evidence whenever and wherever legally requested so to do.

6. The said treasurer shall promptly report all sales of bonds to the board of supervisors, which board shall, at reasonable times thereafter, prepare and issue warrants in substantially the forms provided in section 242.210 for the payment of the maturing bonds so sold and the interest payments coming due on all bonds sold. Each of said warrants shall specify what bonds and accruing interest it is to pay, and the said treasurer shall place sufficient funds at the place of payment to pay the maturing bonds and coupons when due as well as a reasonable compensation to the bank or trust company for paying same.

7. The successor in office of any such treasurer shall not be entitled to said bonds or the proceeds thereof until he shall have complied with all the foregoing provisions applicable to his predecessor in office.

8. The aforesaid bond of said treasurer, may, if the said board shall so direct, be furnished by a surety or bonding company, which may be approved by said board of supervisors; provided, if it should be deemed more expedient to the board of supervisors, as to money derived from the sale of bonds issued, said board may, by resolution, select some suitable bank or banks or other depositary, as temporary treasurer or treasurers, to hold and disburse said moneys on the orders of the board as the work progresses, until such fund is exhausted or transferred to the treasurer by order of the said board of supervisors.

9. The funds derived from the sale of said bonds or any of them shall be used for the purpose of paying the cost of the drainage works and improvements and such costs, expenses, fees and salaries as may be authorized by law and used for no other purpose.

(RSMo 1939 § 12369)

Prior revisions: 1929 § 10788; 1919 § 4418; 1909 § 5525

CROSS REFERENCES:

Bond issues, proceeds and moneys for interest and sinking fund to be kept separate, 108.180 to 108.230

Funding and refunding bonds authorized, payment thereof, 108.140 to 108.160



Section 242.485 Additional bond issue authorized, when--form of ballot.

Additional bond issue authorized, when--form of ballot.

242.485. 1. The board of supervisors may, if in their judgment it seems best, issue additional bonds which do not exceed ninety percent of the amount of new taxes levied pursuant to paragraph 2 of section 242.450. The funds derived from the sale of said bonds shall be used only to pay the costs of replacing, repairing, and reconstructing the drainage works and improvements called for and completed pursuant to the plan for reclamation originally adopted by the board of supervisors.

2. The board of supervisors shall issue such additional bonds only if, at a meeting called for such purpose, the issuance of the bonds obtains the approval of the owners of two-thirds of the acreage in the district having benefits assessed against it. The owners of property within the district shall vote at such meeting in the manner provided in sections 242.150 and 242.160.

3. Notice for the meeting referred to in paragraph 2 shall be in substantially the following form:

NOTICE OF MEETING OF

........... DRAINAGE DISTRICT

Notice is hereby given to owners of land and other property in .......... drainage district of Missouri that a meeting will be held on .............., 20...., at ...... o'clock at .............. in ........ County for the purpose of approving the issuance of bonds to finance the cost of replacing, repairing and reconstructing the drainage works and improvements called for and contemplated in the plan for reclamation originally adopted by the board of supervisors, and transacting such further business as may come before said meeting. The meeting will be open to the public.

Done by order of the Board of Supervisors this ....... day of .............., 20....

....................................

Secretary of the Board of Supervisors

4. The secretary shall cause the notice of the meeting to be published once a week for two consecutive weeks in some newspaper published in each county in which lands of the district are situated, the last insertion to be at least ten days before the day of such meeting.

5. The bonds shall be issued in all other respects pursuant to and in accordance with the provisions of section 242.480.

(L. 1977 S.B. 2)



Section 242.490 Levy of maintenance tax--procedure.

Levy of maintenance tax--procedure.

242.490. 1. To maintain and preserve the ditches, drains, levees or other improvements made pursuant to sections 242.010 to 242.690 and to strengthen, repair and restore the same, when needed, and for the purpose of defraying the current expenses of the district, the board of supervisors may, upon the completion of such improvements and on or before the first day of September in each year thereafter, levy a tax upon each tract or parcel of land and upon corporate property within the district to be known as a "maintenance tax". The maintenance tax shall be apportioned upon the basis of the net assessments of benefits accruing for original construction or subsequently adjusted reassessments, shall not exceed twenty percent thereof in any one year and shall be certified to the collector of the revenue of each county in which lands of the district are situated in the same book in like manner and at the same time as the annual installment tax is certified, but in a separate column, under the heading "maintenance tax".

2. The collector shall demand and collect the maintenance tax and make return thereof and shall receive the same compensation therefor and be liable for the same penalties for failure or neglect so to do as is provided in this section for the annual installment tax, except that after all annual installments of the total tax have become due, and thereafter it is only desired and necessary to levy and collect such maintenance tax, the board of supervisors of such drainage districts may, by resolution, provide that in the tax books containing the maintenance tax, it shall be sufficient if the several governmental lots, forty-acre tracts or other subdivisions of land as they appear in the decree of the circuit court organizing the district, be conveniently combined and described together, if contiguous, according to each ownership, and the names of the owners thereof as they may appear in the deed records, may be used in such tax book, and the certificate thereof, as provided by section 242.460 may conform thereto. The amount of the maintenance tax levied against such combined tracts shall be the same as the aggregate of the tax if levied against each separate tract and errors in the combined descriptions of such lands or in the names of the owners thereof, or in the amount of such maintenance tax as they appear in such book, shall not affect the validity of such tax or the lien thereof, and any such errors may at any time be corrected by resolution of the board of supervisors of such drainage district.

(RSMo 1939 § 12370, A.L. 1990 S.B. 777)

Prior revisions: 1929 § 10789; 1919 § 4419



Section 242.492 Processing fee authorized for certain assessed tracts, amount.

Processing fee authorized for certain assessed tracts, amount.

242.492. In addition to any maintenance tax imposed under section 242.490, the board of supervisors may set an annual processing fee for assessed tracts when the board determines that the costs of preparation and processing of the district's maintenance tax statement for such tracts exceed the amount of tax imposed. The amount of the fee shall be determined by the board of supervisors at the meeting in which the board sets the maintenance tax under section 242.490. Such fee shall be used solely to reimburse the district for the costs associated with processing annual maintenance statements.

(L. 2006 S.B. 1002)



Section 242.500 Petition for reassessment of benefits--appointment of commissioners.

Petition for reassessment of benefits--appointment of commissioners.

242.500. 1. Whenever the board of supervisors of any district in existence as of August 28, 2008, or organized under this chapter after August 28, 2008, on behalf of the district, or the owners of twenty-five percent or more of the acreage of the lands in the district shall file a petition with the circuit clerk in whose office the articles of association were filed, stating that there has been a material change in the values of all or some of the property in the district since the last previous assessment of benefits or readjustment of the assessment of benefits and praying for a readjustment of the assessment of benefits of the property identified in the petition for the purpose of making a more equitable basis for the levy of the maintenance tax or for the purpose of levying a new tax to pay the costs of the completion of the proposed works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 242.230, or for both of the aforesaid purposes, the circuit clerk shall give notice of the filing and hearing of the petition in the manner and for the time provided for in section 242.030. The notice may be in the following form:

Notice is hereby given to all persons interested in the lands and property included within the ......... district that a petition has been filed in the office of the clerk of the circuit court of ...... County, ........., praying for a readjustment of the assessment of benefits of all or some of the property in the district as identified in the petition for the purpose(s) of .............., and that the petition will be heard by the circuit court on the ......... day of ........., 20.....

........................................ .......................,

Clerk of the circuit court ........... County

Upon hearing of the petition if the court finds that there has been a material change in the values of some or all of the property in the district as identified in the petition since the last previous assessment of benefits, the court shall order that there be made a readjustment of the assessment of benefits for the lands identified in the petition for the purpose of providing a basis upon which to levy the maintenance tax of the district or for the purpose of levying a new tax to pay the costs of the completion of the proposed works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 242.230, or for both of the aforesaid purposes.

2. Thereupon the court shall appoint three commissioners, possessing the qualifications of commissioners appointed under section 242.240 to make such readjustment of assessments in the manner provided in section 242.260 with respect to the lands identified in the petition and the commissioners shall make their report, and the same proceedings shall be had thereon, as nearly as may be, as are herein provided for the assessment of benefits accruing for original construction; provided, that in making the readjustment of the assessment of benefits, the commissioners shall not be limited to the aggregate amount of the original or any readjustment of the assessment of benefits, and may assess the amount of benefits that will accrue from carrying out and putting into effect such supplemental plan for reclamation adopted by the board of supervisors pursuant to section 242.230. After the making of such readjustment, the limitation of twenty percent of the annual maintenance tax which may be levied shall apply to the amount of benefits as readjusted, and the limitation of the tax which may be levied for payment of the costs of the completion of the proposed works and improvements as shown in the aforesaid supplemental plan for reclamation shall apply to the amount of the benefits as readjusted. There shall be no such readjustment of benefits oftener than once in a year. The list of lands, and other property, with the readjusted assessed benefits and the decree and judgment of the court, shall be filed in the office of the county recorder as provided in section 242.280.

(RSMo 1939 § 12371, A.L. 1977 S.B. 2, A.L. 1978 H.B. 1634, A.L. 1985 H.B. 378, A.L. 1990 S.B. 777, A.L. 2008 S.B. 939)

Prior revisions: 1929 § 10709; 1919 § 4420



Section 242.502 Supervisors to levy tax on readjusted benefits--levy, how determined.

Supervisors to levy tax on readjusted benefits--levy, how determined.

242.502. 1. If the board of supervisors deem it necessary, the board shall, without unnecessary delay, levy a tax of such portion of said readjusted assessed benefits on all lands, railroad and other property in the district to which benefits have been assessed, as may be found necessary by the board of supervisors to pay the costs of the completion of the proposed works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 242.230 and in carrying out the objects of said district, and plus ten percent of said total amount for emergencies. The tax levied pursuant to this section shall be apportioned to and be levied on each tract of land or property in said district in proportion to the readjusted assessed benefits, provided that the amount of such tax levied pursuant to this section, when added to any taxes previously levied and remaining unpaid at the time of the levy provided for in this section, shall not exceed the total amount of the readjusted assessed benefits.

2. The tax shall be levied in the manner provided in sections 242.450 and 242.460.

(L. 1977 S.B. 2)



Section 242.504 Supervisors may issue bonds, limitation on.

Supervisors may issue bonds, limitation on.

242.504. 1. The board of supervisors may, if in their judgment it seems best, issue bonds which, when added to the bonded indebtedness then outstanding, do not exceed ninety percent of the total amount of taxes levied pursuant to section 242.502. The funds derived from the sale of said bonds shall be used to pay the costs of drainage works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 242.230 and to refund outstanding protested warrants.

2. The bonds shall be issued pursuant to and in accordance with the provisions of section 242.480.

(L. 1977 S.B. 2)



Section 242.506 Supervisors may levy new tax--procedure.

Supervisors may levy new tax--procedure.

242.506. 1. Notwithstanding the limitations of sections 242.280 and 242.290 or any tax levy limitation contained in this chapter, the board of supervisors, having levied a tax pursuant to section 242.502, may levy a new tax and, if necessary, issue additional bonds whenever it is found necessary by the board of supervisors to pay the cost of replacing, repairing and reconstructing the drainage works and improvements called for and completed pursuant to the supplemental plan for reclamation adopted by the board of supervisors. Any tax levied pursuant to this section shall be apportioned to and levied on each tract of land or property in said district in proportion to the readjusted assessed benefits. The tax authorized by this section shall be levied in the manner provided by sections 242.450 and 242.460.

2. The additional bonds authorized in paragraph 1 of this section shall be issued pursuant to and in accordance with the provisions of sections 242.480 and 242.485, provided that the additional bonds do not exceed ninety percent of the amount of new taxes levied pursuant to this section.

(L. 1977 S.B. 2)



Section 242.510 Districts organized prior to April 8, 1905--tax levy.

Districts organized prior to April 8, 1905--tax levy.

242.510. In all cases where drainage districts have been organized under proceedings in any circuit court of the state, prior to April 8, 1905, the board of supervisors, instead of having commissioners appointed to assess benefits or damages, may, for the purpose of constructing drainage works in their district, as well as for purpose of maintaining and keeping same in repair, and for paying principal and interest upon bonds, if any are issued, levy each year, so long as necessary, a level rate of taxation, not exceeding one dollar in any one year, upon each acre of the lands in said district, and which levy shall be made and certified by such board to the collector of revenue of the proper county not later than the first day of September of each year, and which shall by the clerk be extended upon the tax books of the county for that year and collected by the collector in the same manner as other taxes.

(RSMo 1939 § 12386)

Prior revisions: 1929 § 10805; 1919 § 4435; 1909 § 5535



Section 242.520 Districts organized prior to April 8, 1905--limitation on indebtedness.

Districts organized prior to April 8, 1905--limitation on indebtedness.

242.520. 1. In drainage districts so making level assessments, the board of supervisors thereof may, with the consent of the owners of not less than three-fifths of the lands embraced in such districts, given at an election held in the district for that purpose, upon a notice, the same as required for the election of supervisors, for the purpose of constructing new works or of repairing or extending old ones, as well as for making surveys and acquiring rights-of-way, borrow upon the credit of the district a sum or sums the principal of which shall at no time exceed six dollars for each acre in the district. In voting at such an election, or at any election by the landowners, any landowner, not present, may vote by written proxy.

2. Loans negotiated under this section shall not run longer than twenty years nor bear more than six percent semiannual interest, nor shall the bonds be sold for less than ninety cents on the dollar clear to the district. Upon negotiating any such loan, it shall be the duty of the board of supervisors to make a levy of such sum, not exceeding fifty cents per acre in any one year, as will be sufficient to pay the principal and interest on such bonds as they mature.

(RSMo 1939 § 12387)

Prior revisions: 1929 § 10806; 1919 § 4436; 1909 § 5536



Section 242.530 Districts formed prior to April 8, 1905, may proceed as heretofore.

Districts formed prior to April 8, 1905, may proceed as heretofore.

242.530. Nothing contained in sections 242.510 and 242.520 shall be construed as preventing the board of supervisors and other officers of any drainage district formed prior to April 8, 1905, from proceeding under the act to which this is amendatory, and to that end they may prepare and file revised topographical surveys and plans of drainage for their district, such revised surveys and plans to embrace and use as far as practicable those already made.

(RSMo 1939 § 12388)

Prior revisions: 1929 § 10807; 1919 § 4437; 1909 § 5537



Section 242.540 Collection of drainage tax.

Collection of drainage tax.

242.540. 1. It shall be the duty of the collector of revenue of each county in which lands or other property of any drainage district organized under sections 242.010 to 242.690 are situate to receive the drainage tax book each year, and he is hereby empowered and it shall be his duty to promptly and faithfully collect the tax therein set out and to exercise all due diligence in so doing. He is further directed and ordered to demand and collect such taxes at the same time that he demands and collects state and county taxes due on the same lands and other properties. Where any tract or part thereof has been divided and sold or transferred, the collector shall receive taxes on any part of any tract, piece or parcel of land or other property, charged with such taxes and give his receipt accordingly. The above and foregoing drainage tax book shall be the warrant and authority of the collector for making such demand and collection.

2. The said collector shall make due return of all drainage tax books each year to the secretary of the board of supervisors of the aforesaid drainage district, and shall pay over and account for all moneys collected thereon each year to the treasurer of said district at the same time when he pays over state and county taxes. Said collector shall in said drainage tax book, verify by affidavit his said return.

3. The said secretary shall each year, within ten days after the return of said collector is delivered to him, prepare and certify to said collector a drainage back tax book containing the list of lands and other property so returned by said collector as delinquent, deliver the same to him and take his receipt therefor, and said collector shall proceed to collect such delinquent drainage taxes and demand payment therefor in the same manner as herein provided for the collection of current drainage taxes.

4. Before receiving the aforesaid drainage tax book the collector of each county in which lands or other property of the drainage district are located shall execute to the board of supervisors of the district a bond with at least two good and sufficient sureties in a sum that is equal to the probable amount of any annual installment of said tax to be collected by him during any one year, conditioned that said collector shall pay over and account for all taxes so collected by him according to law. Said bond after approval by said board of supervisors shall be deposited with the secretary of the board of supervisors, who shall be custodian thereof and who shall produce same for inspection and use as evidence whenever and wherever lawfully requested to do.

(RSMo 1939 § 12342)

Prior revisions: 1929 § 10761; 1919 § 4396; 1909 § 5520



Section 242.550 Collector--failure to pay tax, penalty.

Collector--failure to pay tax, penalty.

242.550. If any county collector of the revenues refuses, fails or neglects to make prompt payment of the tax or any part thereof collected under sections 242.010 to 242.690 to the secretary, then he shall pay a penalty of ten percent on the amount of his delinquency. The penalty shall at once become due and payable and both he and his securities shall be liable therefor on his bond.

(RSMo 1939 § 12344, A.L. 1955 p. 605, A.L. 1961 p. 444)

Prior revisions: 1929 § 10763; 1919 § 4398; 1909 § 5521



Section 242.560 Current and delinquent taxes--collection--procedure.

Current and delinquent taxes--collection--procedure.

242.560. 1. In counties where the provisions of chapter 65 are, or may hereafter be in force, the secretary of the board of supervisors shall extend all drainage taxes under the provisions of sections 242.010 to 242.690 on separate tax books for the respective townships in which such lands are situate, and such tax books shall be certified to the collector-treasurer at the same time and in the same manner as provided for county collectors.

2. Such taxes shall be collected by such collector-treasurer at the same time and in the same manner as state and county taxes are collected, and each collector-treasurer shall give bond, have the same authority to collect such taxes, receive the same compensation therefor and pay over such taxes to the secretary of board of supervisors, as provided for county collectors under said sections, and shall be subject to the same penalties and liabilities. Such collector-treasurer shall make due return of such tax books under oath in the same manner as required of county collectors.

3. The delinquent drainage taxes shall be certified by the secretary of the board of supervisors to the county collector-treasurer of delinquent taxes, who shall collect such delinquent drainage taxes at the same time and in the same manner as is herein provided for the collection of the delinquent drainage taxes in counties not under the provisions of chapter 65. The said collector-treasurer of delinquent taxes shall give bond, have the same authority to collect such taxes, receive the same compensation therefor and pay over the said taxes to the treasurer of the drainage district as is provided for county collectors under sections 242.010 to 242.690, and shall be subject to the same penalties and liabilities.

4. All township drainage tax books, and the return of the collectors of such books, shall be taken as prima facie evidence in all courts of all matters therein contained, and that the delinquent tax shown in such books was properly levied and extended against such lands and remains unpaid. The lien of such tax shall be enforced and suits to collect such delinquent tax shall be instituted and prosecuted in the same manner provided by said sections, except such suits shall be instituted by the drainage district on tax bills duly made out and certified by the county collector-treasurer of delinquent taxes.

(RSMo 1939 § 12377, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 10796; 1919 § 4426



Section 242.570 Payment of drainage tax--procedure.

Payment of drainage tax--procedure.

242.570. 1. Any person or corporation, copartnership or other parties owning lands and other property assessed for the construction of any ditch or other improvement under the provisions of sections 242.010 to 242.690, shall have the privilege of paying such tax assessment to the treasurer of the board of supervisors at any time on or before a date to be fixed by the board of supervisors and the amount to be paid shall be the full amount of the tax levied, less any amount added thereto to meet interest.

2. When such tax assessment has been paid, the secretary of the board shall enter upon the drainage tax record opposite each tract for which payment is made the words "paid in full", and such tax assessment shall be deemed satisfied, and the secretary of the board of supervisors shall also make or cause to be made the same entry opposite each tract for which payment is made in the table included in the certificate filed in the office of the recorder of deeds, under the provisions of section 242.590.

(RSMo 1939 § 12378)

Prior revisions: 1929 § 10797; 1919 § 4427



Section 242.580 Drainage tax, when delinquent--penalty.

Drainage tax, when delinquent--penalty.

242.580. All taxes provided for in sections 242.010 to 242.690 remaining unpaid after December thirty-first of the year for which said taxes were levied shall become delinquent and bear a penalty of one percent per month on the amount of said taxes from date of delinquency until paid. In computing said penalty each fractional part of a month shall be counted as a full month.

(RSMo 1939 § 12343)

Prior revisions: 1929 § 10762; 1919 § 4397



Section 242.590 Drainage tax to constitute a lien--certification of drainage tax record.

Drainage tax to constitute a lien--certification of drainage tax record.

242.590. 1. All drainage taxes provided for in sections 242.010 to 242.690, together with all penalties for default in payment of the same, all costs in collecting the same, including a reasonable attorney's fee, to be fixed by the court and taxed as costs in the action brought to enforce payment, shall, from date of filing the certificate herein described in the office of the recorder of deeds for the county wherein the lands and properties are situate, until paid, constitute a lien, to which only the lien of the state for general state, county, school and road taxes shall be paramount, upon all the lands and other property against which such taxes shall be levied as is provided in said sections. Such lien shall be evidenced by a certificate substantially in the following form, to wit:

State of Missouri, )

) ss County of ............ ) To ...., recorder of deeds of said county:

This is to certify that by virtue and authority of the provisions of section 242.450, RSMo, the board of supervisors of drainage district, in which are situate lands and other property in the counties of ..... in the state of Missouri, have and do hereby certify the tax authorized by the said section, which tax and the land and other property against which the same are levied in your county are described in the following table, in which table are: First, the names of the owners of said land and other property as they appeared in the decree of the circuit court organizing said district; second, the descriptions of the said land and other property opposite the names of said owners; and third, the amount of said taxes levied on each tract of land or piece of property (here insert such table). The said tax shall be payable in annual installments; the amount of each installment as well as the amount of the maintenance tax will be determined and certified to the county collector of your county not later than the first day of September of each year. The aforesaid tax and such maintenance taxes as may be levied from time to time are hereby declared a lien, to which only the lien of the state for general state, county, school and road taxes shall be paramount upon all land and other property herein and heretofore described.

Witness the signature of the president of said board of supervisors, attested by the seal of said district and the signature of the secretary of said board, this ..... day of ...., A.D. 20...

..........................

President. (Seal) Attest ............................,

Secretary.

2. The certificate and tables specified in this section shall be prepared in a well-bound book and filed in the office of each of the recorders of the counties having lands in said district as the same may affect the land or other property in his county, where the same shall become a permanent record of the office. The said book or books shall be prepared by the secretary of the board of supervisors at the expense of the drainage district, shall be designated as the "Drainage Tax Record", and each recorder shall receive a fee of one dollar for filing said book and preserving the same.

(RSMo 1939 § 12345)

Prior revisions: 1929 § 10764; 1919 § 4399; 1909 § 5523



Section 242.600 Suits for taxes--evidence--procedure.

Suits for taxes--evidence--procedure.

242.600. 1. The drainage tax book of the district, as returned by the collector of the revenue to the secretary of the board of supervisors of the drainage district, shall be prima facie evidence in all courts of all matters therein contained.

2. The liens established and declared in the preceding sections may and shall be enforced by an action on delinquent tax bills, made and certified by the county collector, which action shall be instituted in the circuit court without regard to the amount of the claim within six months after December thirty-first of the year for which said taxes were levied. The suit shall be brought in the corporate name of the district by its attorney against the land or lands, property or properties, on which such drainage tax has not been paid. The suit shall be brought in the county in which the property is situate, except when the tract or property sued upon be in more than one county, in which event the suit may be brought on the whole tract, parcel or property, in any county in which any portion thereof may be situate. The pleadings, process, proceedings, practice and sales, in cases arising under sections 242.010 to 242.690, shall, except as herein provided, be the same as in an action for the enforcement of the state's lien for delinquent general taxes upon real estate.

3. All sales of lands made under this section shall be by the sheriff, as is now provided under the general revenue law. All sheriff's deeds executed and delivered pursuant to said sections shall have the same probative force as deeds executed under judgments for delinquent general state taxes and in actions instituted under said sections the same abbreviations shall be allowed and the aforesaid drainage tax book shall have the same probative effect as the back tax bill has in actions for the enforcement of the state's lien for general taxes upon real estate. The title acquired through any sale of lands or other property under the aforesaid proceedings shall be subject to the lien of all subsequent annual installments of drainage tax.

4. In all suits for the collection of delinquent taxes, the judgment for said delinquent taxes and penalty shall also include all costs of suit and a reasonable attorney's fee to be fixed by the court, recoverable the same as the delinquent tax and in the same suit. The proceeds of sales made under and by virtue of said sections shall be paid at once to the aforesaid treasurer and shall be accounted for by him the same as the drainage taxes.

(RSMo 1939 § 12346)

Prior revisions: 1929 § 10765; 1919 § 4400; 1909 § 5524



Section 242.610 Action instituted against whom--notice filed, effect.

Action instituted against whom--notice filed, effect.

242.610. 1. Whenever any drainage or levee district heretofore or hereafter organized or reorganized and existing under any of the drainage or levee laws of the state of Missouri, shall hereafter institute an action, in the manner now provided by law, to enforce the collection of unpaid delinquent annual assessments levied by it, such district shall cause said action to be instituted against the last record owner or owners of the land against which the delinquent assessments sued for were levied, as shown by the records in the recorder's office of the county in which the land is located and shall also join as parties defendant the trustee and beneficiaries shown by all recorded deeds of trust, mortgages or vendors' liens, which create a lien on the land involved in any such suit that may be instituted and no other parties shall be necessary or required, except as herein provided.

2. On the same day that any such action shall be filed for and in behalf of any such district, its attorney, so filing such action, shall also file in the recorder's office of the county where such land is located, a written notice, verified by him showing in tabulated form, the docket number of each of the respective suits that may be filed in the office of the clerk of the circuit court, the name of the plaintiff district, the names of all defendants in each suit filed, a description of the land included in each suit, the years in which the delinquent assessments were levied and the amount then due on each parcel of land described in said notice, when such suit was filed. Such notice shall be filed by the recorder and recorded by him in a well-bound book as other instruments are recorded in his office. The recorder shall be entitled to a fee of one dollar for filing and recording such notice, to be paid by district filing same. Such notice, when so filed, shall constitute due and proper notice to all parties, except those required to be made parties defendant as herein provided, then having or asserting, or who may subsequently acquire or assert any right, title, claim or interest in and to said land, of the filing of said suit to enforce the collection of said special assessments, irrespective of whether any such parties then hold unrecorded conveyances affecting the title to the land included in such suit, including an assignment of any note secured by deed of trust, mortgage or vendors' lien on the said land, or whether they have acquired by conveyances some such right, title, claim and interest in and to said land, or an assignment of any note secured by deed of trust, mortgage or vendors' lien on said land, subsequent to the filing of said notice.

3. If anyone shall, at the time of filing such suit and notice, hold an unrecorded instrument or conveyance affecting the title to the land included in such suit or if anyone shall acquire any such right, title, claim or interest in and to said land so included in any such suit, after the filing of said suit and notice, or if anyone shall become the assignee of notes secured by deeds of trust, mortgages or vendors' liens on the land included in any such suit, each of them shall have the right and it shall be their duty to intervene as parties defendant in any such suit so filed on or before the first day of the return term of the summons issued when said suit is filed, and make defense to said suit, if they so desire. Upon their failure so to do, they shall be bound by any judgment that may be rendered by the court in any said suit just as though they had been joined as defendants and served with process therein and their interest, if any, along with the interest of all named defendants in and to said land shall, if judgment be rendered for plaintiff, be sold on execution in the manner now provided by law and all the right, title, claim and interest of all parties in and to said land, shall pass to and be acquired by the purchaser of said land at the execution sale based upon the judgment obtained in said suit, unless said delinquent assessments so sued for shall have been previously paid.

(L. 1941 p. 351 § 1)



Section 242.620 Protection of drainage district lien.

Protection of drainage district lien.

242.620. 1. To protect said lien of said drainage taxes upon the lands and other property against which said taxes shall be levied, in any case where delinquent lands are offered for sale for such delinquent taxes, and the amount of the tax due, together with interest, cost, and penalties is not bid for the same, the board of supervisors shall have authority to bid or cause to be bid, not to exceed the whole amount due thereon, as aforesaid, in the name of the drainage district, and in case such bid is the highest bid, the sheriff shall sell and convey such lands to such drainage district, and such lands shall thereupon become the property of the drainage district, and may be held, disposed of, and conveyed by the board of supervisors at such price and on such terms, as in the discretion of the board of supervisors may be to the best interest of the district.

2. If such lands, or other property, are sold by the board of supervisors the purchasers thereof shall take the same subject to all said drainage taxes thereafter becoming due, the same as all other lands and other property in the district.

3. The board of supervisors shall also have authority to protect the lien of the drainage district for drainage taxes by paying the general, state, county, school and road taxes, and in case the lien of the state for such general, state, county, school and road taxes is foreclosed, and the land, or other property, sold for such general taxes, and the said drainage district is not made a party to the proceedings foreclosing the said lien for such general taxes, the said board of supervisors shall be authorized at any time within one year after said sale to redeem such lands, by paying not to exceed the whole amount of such taxes, together with penalties and costs accrued thereon.

(RSMo 1939 § 12347)

Prior revision: 1929 § 10766

CROSS REFERENCE:

Delinquent taxes, drainage district may redeem lands, when, 140.380



Section 242.630 Unpaid warrants to draw interest.

Unpaid warrants to draw interest.

242.630. Any warrant issued under sections 242.010 to 242.690 that is not paid when presented to the treasurer of the board of supervisors of the district, because of lack of funds in the treasury, such fact shall be endorsed on the back of such warrant, and such warrant shall draw interest thereafter at a rate of not more than twelve percent per annum, until such time as there is any money on hand to pay the amount of the warrant and the interest then accumulated, but no interest shall be allowed on warrants after such time when sufficient funds are in the treasury to pay the endorsed warrants and interest.

(RSMo 1939 § 12356, A.L. 1985 H.B. 378)

Prior revisions: 1929 § 10775; 1919 § 4408; 1909 § 5532



Section 242.640 Surety bonds payable to district.

Surety bonds payable to district.

242.640. All surety bonds required to be given by sections 242.010 to 242.690 shall be made payable to the district by its corporate name, in which name all suits shall be instituted and prosecuted. All penalties herein named shall be payable to and recoverable by said district. All bonds required by said sections shall cover defaults of deputies, clerks or assistants of the officers appointing them.

(RSMo 1939 § 12357)

Prior revisions: 1929 § 10776; 1919 § 4409; 1909 § 5522



Section 242.650 Change of venue limitation.

Change of venue limitation.

242.650. 1. No change of venue shall be allowed in any of the proceedings had under the provisions of sections 242.010 to 242.690, except where the judge of the court in which the articles of association have been filed shall be disqualified for any of the reasons stated in the statute of this state relating to the change of venue in civil cases.

2. If the judge of such court is disqualified or is charged by any person interested in the formation of said district with being disqualified for any of the reasons stated in the statutes, it shall be the duty of said judge to cause another judge to be transferred or assigned to hear the cause in the same manner as other civil cases. Such judge shall retain jurisdiction in such reclamation proceedings only until the disqualification of the regular judge of the circuit court shall have been removed.

(RSMo 1939 § 12358, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 10777; 1919 § 4410

Effective 1-2-79



Section 242.660 Action not to abate by reason of death of party.

Action not to abate by reason of death of party.

242.660. No action under sections 242.010 to 242.690 shall abate by reason of the death or disability of any party to any proceeding, but upon suggestion of such death or disability the cause shall be immediately revived in the name of the heirs, devisees or their legal representatives, and summons shall be served on such heirs, devisees and legal representatives at least five days before the day set for hearing the cause, and said summons may be served in vacation or term time; if the heirs, devisees or legal representatives of the deceased party are nonresidents, notice by publication shall be given them in a manner and for the time provided for in section 242.360, and the cause shall then proceed in all respects as in case of the original parties being in court.

(RSMo 1939 § 12359)

Prior revisions: 1929 § 10778; 1919 § 4411; 1909 § 5502



Section 242.670 Limited appeal from assessments.

Limited appeal from assessments.

242.670. No appeal from any action of the circuit court had under sections 242.010 to 242.690 shall be permitted to act as supersedeas or to delay any action or the prosecution of any work begun under the provisions of this law.

(RSMo 1939 § 12360)

Prior revisions: 1929 § 10779; 1919 § 4412



Section 242.680 Existing rights not affected by sections 242.010 to 242.690.

Existing rights not affected by sections 242.010 to 242.690.

242.680. Where proceedings have been begun under the provisions of the sections repealed by the act of April 8, 1905, they may be proceeded with and completed under the provisions of sections 242.010 to 242.690; provided, that all liens, remedies and processes for the collection of taxes provided for in said sections, shall, so far as applicable, be available for the collection of taxes levied and bonds issued under the sections thereby repealed; provided further, that in all cases where drainage districts have been incorporated under the said sections repealed and the work of drainage has been commenced or completed, in whole or in part, no rights or obligations incurred by district or individual shall be nullified, invalidated or for naught held.

(RSMo 1939 § 12385)

Prior revisions: 1929 § 10804; 1919 § 4434; 1909 § 5534



Section 242.690 Prior remedies not impaired by sections 242.010 to 242.690.

Prior remedies not impaired by sections 242.010 to 242.690.

242.690. 1. The repeal of article 1 of chapter 41, RSMo 1909 and the repeal of an act amending and adding to said article 1, enacted in 1911 and found on pages 205 to 222 of the laws of Missouri of 1911, shall not have the effect of suspending, abating, abridging, impairing, vitiating or nullifying any right, power, remedy or lien heretofore given, created or conferred upon any drainage district heretofore organized or in process of organization at the time of passage of sections 242.010 to 242.690, under any law of this state, but all such rights, powers, remedies and liens are hereby directly preserved to all such drainage districts; nor shall the repealing of said article 1 as amended and added to by the 46th general assembly in 1911 have the effect of suspending, abridging, abating or nullifying any proceeding or proceedings now pending in any court of this state or of the United States; nor shall the repealing of existing laws have the effect of impairing, invalidating, discharging, changing, modifying or destroying any obligation, contract or undertaking, entered into by, or with any drainage district now organized and existing under any law in this state, but all such obligations, contracts and undertakings so entered into, shall be and remain inviolate.

2. All rights, powers, liens and remedies now existing in behalf of any drainage district of this state, may be enforced and made available in the manner and by the means and mode now provided by law, or such rights, powers, liens and remedies may be enforced and made available under the provisions of said sections, if applicable, at the election of the drainage district. Sections 242.010 to 242.690 are hereby declared to be remedial in character and purpose, and shall be liberally construed by the courts in carrying out this legislative intent and purpose.

(RSMo 1939 § 12389)

Prior revisions: 1929 § 10808; 1919 § 4438



Section 242.692 Major district and minor district defined.

Major district and minor district defined.

242.692. The drainage district organized or reorganized under the provisions of sections 242.010 to 242.690, which desires to annex itself to another drainage district also so organized, either for outlet or other purposes, including having the petitioning district become a part of the district to which the petition is addressed shall be hereinafter referred to as the "minor district". The drainage district to which petition is addressed shall hereinafter be known as the "major district".

(L. 1961 p. 444 § 1)



Section 242.694 Petition for annexation by minor district--service.

Petition for annexation by minor district--service.

242.694. The board of supervisors of any minor district may in behalf of said district and the landowners therein, file a petition praying to be annexed to a major drainage district organized under the same provisions of law, provided the major and the minor district either have a common outlet, or the major district does have an outlet for the minor district or they furnish same; the petition shall be headed in the name of the minor district and addressed to the major district and shall set out in plain language the desire of the minor district to be annexed to the major district; it shall state that the boundaries, owners of lands and other property in the minor district to be as set out in the organization and records of the minor district, and praying to be annexed to the major district. Said petition is to be filed in the office of the circuit clerk of the circuit court incorporating the major district, and the clerk shall cause a certified copy of said petition to be served upon the secretary of the major district at the office of the major district, wherever located.

(L. 1961 p. 444 § 2)



Section 242.696 Acceptance or rejection of petition--notice--objections, hearing, decree--transfer of records and property.

Acceptance or rejection of petition--notice--objections, hearing, decree--transfer of records and property.

242.696. 1. The board of supervisors of the major district shall, within ninety days after the service of a certified copy of petition upon the secretary of the major district at its office, by order of its board either agree to accept the petitioning district or to reject same under the provisions of sections 242.692 to 242.699. In either event, a certified copy of its action shall be filed by its secretary in the office of the clerk of the circuit court in which the petition is pending within twenty days after the board action.

2. In the event the action of the major district shall be to agree and accept the petition to annex minor district to major district, the clerk of the circuit court shall give notice of the filing of the petition and the acceptance thereof by causing publication to be made once a week for four consecutive weeks in some newspaper published in each county in which any lands or property within the boundaries of the minor district shall be situate. Such notice need not contain the names of the owners of the lands and property, or descriptions of the tracts of land owned and property affected in the minor district, but it will be sufficient to describe the owners and lands as being all the owners of the lands and property embraced in the boundaries of the minor district petitioning; the notice shall also state the purpose of the petition by the minor district to the major district is to annex to the major district the minor district and that the petitioning minor district lands and property and owners will become a part of the major district which assumes all liabilities, and that the major district accepts the benefit assessments of the minor district as a basis of assessment of taxes thereafter, and in cases of overlaps of the districts, the combined benefits shall be added on each tract of land or property and the combined assessments of the minor and the major districts shall be the true benefit assessment for tax purposes hereafter; and if the petition is granted, the minor district shall become a part of the major district and the minor district shall cease to be as an organization. That any owner of land or other property against which benefits are assessed lying within the boundaries of the minor district petitioning to be annexed shall have the right to file objections in the office of the said circuit clerk within fifteen days but not after the last publication of notice which said date of filing objection shall be stated in said notice.

3. Objections so filed shall set out why petition should not be granted. Such objections shall be limited to a denial of the statements in the petition and should be heard and determined by the court as early and speedily as possible, at either a regular, adjourned or special term, and the court shall set such motions down for hearing at the earliest possible time, not later than fifteen days after the time for filing same expires, and hear same speedily. If the court finds the statements in the petition and in the agreement and acceptance to be true, after due hearing, the said court shall by its judgment and decree annex the minor district to the major district reciting the facts in its judgment consistent with sections 242.692 to 242.699.

4. Upon rendition of the decree the clerk of the court shall cause a certified copy of the judgment and decree of the court to be served upon the secretary or any other officer of the minor district. The board of supervisors and its officers of the minor district shall thereupon proceed to deliver to the secretary of the board of the major district all of its books, records and supplies it has on hand, and the treasurer of said minor district shall forthwith deliver to the treasurer of the major district all of the moneys and property in his hands and charged up to him, taking the receipt of the secretary of the major district therefor, which shall terminate the existence of the minor district.

(L. 1961 p. 444 §§ 3 to 6)



Section 242.698 Appeal.

Appeal.

242.698. Any owner of lands or other property in the minor district shall have the right to appeal the finding or decree of the court annexing minor district to major district, said appeal to be prosecuted in the same manner as provided for appeals under the civil code.

(L. 1961 p. 444 § 7)



Section 242.699 Construction--applicability.

Construction--applicability.

242.699. The provisions herein contained are declared to be remedial in character, shall be liberally construed by the courts promptly and shall apply to districts already organized, in process of reorganization or to be hereafter organized or reorganized by circuit courts of this state.

(L. 1961 p. 444 § 8)



Section 242.700 Drainage district may be formed on land containing mineral deposits.

Drainage district may be formed on land containing mineral deposits.

242.700. The owners of a majority of the acreage in any contiguous body of lands or of lands having a common drainage, certified by the state geologist of this state to contain or probably contain valuable mineral deposits, situate in one or more counties of this state, may form a drainage district for the purpose of having such lands drained for mining purposes, and for that purpose they may make and sign articles of association and be incorporated and be and become a body corporate in all respects and in the same manner as is now provided for the organization, incorporation and government of associations for the drainage of swamps, etc., lands under sections 242.010 to 242.690, with all rights, powers, duties and obligations of drainage districts organized under said sections except as herein otherwise provided.

(RSMo 1939 § 12390)



Section 242.710 Reclamation of mineralized lands.

Reclamation of mineralized lands.

242.710. In order more effectively to promote the drainage and reclamation of mineralized lands now organized or which may hereafter be organized hereunder, such districts shall have the power to purchase, construct, own or lease and operate a plant or plants for the pumping of water from the underground areas of such lands, and a custom concentrating plant or plants for crushing and cleaning ores and minerals; to prescribe, regulate and collect taxes or charges for the pumping of water and for the crushing and cleaning of such ores and minerals, and to acquire by lease, purchase, donation or condemnation, the necessary lands upon which to construct such pumping station or pumping stations, plant or plants, and rights-of-way and easements for the construction and maintenance of roads, railroads or other ways to and from such station or stations, plant or plants, including rights-of-way and easements for the flowage, impounding or disposal of water.

(RSMo 1939 § 12391)



Section 242.720 Survey and reclamation plan--how made--exceptions.

Survey and reclamation plan--how made--exceptions.

242.720. 1. The chief engineer appointed by the board of supervisors of any mine drainage district, as provided in section 242.220, shall make a survey of the lands, both surface and underground, within the district, and of all mineralized lands adjacent thereto that may or will be benefitted by such system of drainage, and report thereon in writing to the board of supervisors, with maps and profiles of such survey, showing the shafts, drifts, drill holes, underground excavations and underground watercourses, with plans for draining, dewatering and reclaiming such lands for mining purposes, together with designs and plans for the construction of a custom concentrating plant or plants and all necessary facilities in connection therewith, including also an estimate of the amount of ores and minerals available for mining from such lands upon completion and execution of such plans. Such report, or any modification thereof approved by the chief engineer shall be adopted by the board of supervisors as the plan for reclamation as provided in section 242.230.

2. On the filing and adoption of the plan for reclamation, the board of supervisors shall, by resolution, provide for the levy and collection of the taxes and charges hereinbefore and hereinafter provided for, including provisions for the increase thereof as provided for in section 242.740, and shall give notice thereof by causing such resolution to be published once a week for two consecutive weeks in some newspaper published in each county in which the said district or any part thereof may be located.

3. Any owner of land within the district or adjacent thereto that may or will be benefitted by such plan for reclamation may, within ten days following the last day of publication of said notice, file with the secretary of the board of supervisors, exceptions to such tax levies or charges.

4. Thereupon the board of supervisors shall, within five days after the filing of such exceptions, hear and determine the same, and in case any such landowner is not satisfied with the determination of such exceptions by such board, he may file his exceptions in the form of a petition in the circuit court by which the district was organized, and such court shall hear and determine the same as provided in section 242.280.

5. The chief engineer shall keep a complete record of the drainage of said district and the lands affected thereby and of the operation of such concentrating plant or plants, and shall file a written report thereon from time to time as may be requested by the board of supervisors, but at least once each year.

(RSMo 1939 § 12392)



Section 242.730 Pumping tax--levy, collection and use--contracts with landowners.

Pumping tax--levy, collection and use--contracts with landowners.

242.730. 1. The board of supervisors shall, in the resolution herein provided for, levy and provide for the collection of a pumping tax, in the form of a royalty on the mineral concentrates produced from the lands affected by such plan for reclamation, not exceeding, however, two percent of the gross sale value of such mineral concentrates, and a tax or charge for the crushing and cleaning of ores and minerals by or through the concentrating plant or plants operated or to be operated by the district, such milling tax or charge shall be fixed by the board of supervisors at a stated rate per ton of such ores and minerals so crushed and cleaned and, when added to the proceeds of the aforesaid pumping tax, shall be sufficient to produce the sum or sums required to pay interest on the bonded indebtedness of the district at any time outstanding, to pay maturing bonds of the district according to the terms and tenor thereof, to pay the operating expenses of the district and to provide an adequate reserve fund for maintenance, depreciation and contingencies.

2. All funds received by the district for and on account of the tax levies or charges herein provided for shall be deposited by the treasurer of the district in some solvent bank or trust company and shall at all times be secured by such collateral or otherwise as the board of supervisors may direct, and shall be used for no other purpose than as hereinbefore and hereinafter authorized.

3. All taxes or charges herein provided for shall constitute a first and a paramount lien on the ores, minerals and concentrates mined and produced from the lands affected by such plan for reclamation, and the board of supervisors of any such district may hold possession of the ores, minerals and concentrates so produced or crushed and cleaned by or through the concentrating plant or plants operated by the district until the taxes and charges herein provided for shall have been paid, or such board may sell such ores, minerals and concentrates on the open market and, after deducting the amount of such taxes or charges, remit the remainder to the person or persons entitled thereto.

4. To secure the continuous operation of mines within the district, to secure the continuous operation of such concentrating plant or plants to the capacity thereof and to secure the prompt payment of all taxes and charges herein provided for, such board of supervisors is authorized to enter into a contract or contracts with any owner or owners of lands, affected by such plan for reclamation, their lessees or any other persons interested therein; such contract or contracts to contain such provision or provisions, as the board of supervisors may find necessary or advisable to effectuate the purposes of sections 242.700 to 242.750, and to carry out the powers herein conferred on such board of supervisors.

(RSMo 1939 § 12393)



Section 242.740 Issuance and registration of bonds.

Issuance and registration of bonds.

242.740. 1. The board of supervisors of any such mine drainage district may issue the bonds of such district as provided in section 242.480, except that in lieu of the basis of the issuance thereof as provided in section 242.450, the total amount of bonds so issued shall not exceed seventy-five percent of the income of such district from all sources for the number of years for which such bonds are to be outstanding, such income to be estimated by the board of supervisors upon the basis of the report of the chief engineer of the district provided for in section 242.720, and it shall be the duty of said board, in making the levy of the pumping tax or royalty and in prescribing the tax or charge for crushing and cleaning ores or minerals by such concentrating plant or plants, to take into account the maturing principal and accruing interest on all bonds of the district at any time outstanding, and to make ample provision for the payment thereof, and, to that end, it shall be the duty of the board of supervisors at any time, and from time to time, when it becomes apparent that such taxes or charges theretofore fixed will not produce the sums required for the payment of such bonds and the interest thereon and the operating and maintenance expenses of the district, to increase such taxes or charges so as to produce fully the sums required, as aforesaid; provided, however, that such pumping tax shall not exceed the limitation herein provided.

2. The board of supervisors, in order to secure the payment of such bonds and the interest thereon, shall have power and authority to pledge, mortgage or convey the property of such district, both real and personal, the proceeds to be derived from all such taxes or charges, after deducting therefrom the sum or sums required to pay the operating expenses of the district and to provide an adequate reserve fund for maintenance, depreciation and contingencies.

3. Before such bonds shall be negotiated, they shall be presented to the state auditor of Missouri for registration as provided in section 108.240 and the board of supervisors may sell such bonds as provided in section 242.480, or may sell the same to any corporation, commission or agency created or authorized by the Congress of the United States to purchase such bonds.

(RSMo 1939 § 12394)



Section 242.750 Credit for additional pumping operations.

Credit for additional pumping operations.

242.750. In the event that the drainage operations conducted by any such drainage district shall not drain any tract of land therein to the depth of mining operations conducted on such tract, necessitating the operation by the owner of such tract or his agents or lessees or sublessees, of pumps additional to the pumps operated by such district, then the pumping tax or taxes levied against such tract shall be credited with the amount actually and necessarily spent in such additional pumping operations by such owners, his agents, lessees, or sublessees.

(RSMo 1939 § 12395)






Chapter 243 Drainage Districts Organized in County Commission

Section 243.010 Definitions.

Definitions.

243.010. As used in this chapter:

(1) The word "ditch" shall be held to include a drain, watercourse, bank protection, current control or levee or any drain, watercourse, bank protection, current control or levee hereafter constructed;

(2) The word "owner" shall mean the owner of the freehold estate, as appears by the deed record, and it shall not include reversioners, remaindermen, trustees or mortgagees, who shall not be counted and need not be notified by publication, or served by process, but shall be represented by the present owners of the freehold estate in any proceeding under this chapter;

(3) The words "regular session" and "regular meeting" of the county commission shall be held to include and mean the regular terms of the county commission beginning on the first Mondays of February, May, August and November, or at such other times as fixed by the county commission in accordance with the provisions of section 49.170.

(RSMo 1939 §§ 12398, 12452, 12453, A. 1949 S.B. 1083)

Prior revisions: 1929 §§ 10809, 10862, 10863; 1919 §§ 4477, 4529, 4530; 1909 §§ 5578, 5615



Section 243.020 County commission authorized to organize drainage districts.

County commission authorized to organize drainage districts.

243.020. 1. When it shall be conducive to the public health, convenience or public welfare, or when it will be of public utility or benefit, the county commission of any county in this state shall have the authority to organize, incorporate and establish drainage districts and to cause to be constructed, straightened, widened, altered or deepened, any ditch, drain, natural stream (not navigable), bank protection, current control, or watercourse, when the same is necessary to drain or protect any land or other property.

2. The petition for any such improvement shall be held to include any side, lateral, spur, or branch ditch, drain, watercourse, or levee, the lowering of any lake, the protection of the banks of an adjacent stream from wash, cutting or erosion or any other work necessary to secure fully the object of the improvement, petitioned for, whether the same is mentioned in such petition or not. The commission may establish any such side, lateral, spur or branch ditch when the main ditch is established, or at any time thereafter, and the commission shall require that proper compensation be given the main ditch district for the outlet afforded such lateral, side, spur or branch ditch; provided, that in the event any work is to be done upon any navigable stream, the consent of the federal government shall be obtained to make such improvement or improvements before the actual work on the improvement shall be begun.

(RSMo 1939 §§ 12398, 12452, A. 1949 S.B. 1083)

Prior revisions: 1929 §§ 10809, 10862; 1919 §§ 4477, 4529; 1909 §§ 5578, 5615



Section 243.030 Petition to be filed--bond required.

Petition to be filed--bond required.

243.030. Before any county commission may organize, incorporate and establish a drainage district, or make any improvement as provided in this chapter, there must be filed with the clerk of the county commission a petition signed by one or more landowners, whose lands will be liable to be affected by or assessed for the construction of the improvements necessary to be made, which petition shall set forth the following:

(1) The necessity for the proposed improvement, as well as the starting point, route and terminus thereof;

(2) The boundary of the proposed district;

(3) The names of the owners of lands or other property within the boundary of said proposed district, together with a description of the said lands or other property owned by each; when the name of the owner of any of said land or other property is unknown the fact shall be stated in the petition. There shall be filed, with such petition, a bond in the sum of not less than fifty dollars per mile, payable to the state of Missouri, signed by one or more of the petitioners, with two or more good and sufficient freehold sureties, to be approved by the county commission, conditioned for the payment of all costs and expenses if the prayer of the petition be not granted or the petition be from any cause dismissed. No landowner having signed a petition for the formation of a drainage district under this chapter shall have his name stricken from such petition without the written consent of the owners of a majority of the acreage represented by those signing said petition.

(RSMo 1939 § 12399)

Prior revisions: 1929 § 10810; 1919 § 4478; 1909 § 5579



Section 243.040 County commission to appoint counsel.

County commission to appoint counsel.

243.040. At the first term of the county commission after the filing of the petition the county commission shall appoint one or more attorneys, satisfactory to the owners of a majority of the acreage represented by those signing the petition, to assist in the establishment of the district and advise with its officers, agents and employees, prepare reports and other necessary documents. The county commission shall allow such attorney or attorneys just compensation to be taxed as costs in the case.

(RSMo 1939 § 12400)

Prior revisions: 1929 § 10811; 1919 § 4479



Section 243.050 County commission to appoint engineer and viewers--qualifications and duties.

County commission to appoint engineer and viewers--qualifications and duties.

243.050. 1. When such petition and bond has been filed and the bond approved, the county commission shall without delay appoint a competent civil and drainage engineer, who may be an individual, copartnership or corporation, and three persons as viewers, who shall be persons residing within the state of Missouri, and who shall not be landowners in the proposed district nor of kin within the fourth degree of consanguinity to any person owning land within the boundary line set forth in such petition. A majority of the viewers shall constitute a quorum and shall control in all matters. They shall subscribe an oath to faithfully discharge their duties as such viewers and engineer and to make a true report of the work done and the facts by them ascertained.

2. They shall proceed at once under the direction of an order of the county commission, certified by the clerk thereof, to view the location of the proposed ditch or improvement and the premises along and adjacent thereto. If they find that the proposed improvement is necessary, practicable and would be of public utility or conducive to the public health, convenience or welfare, they shall so report and in said report they shall indicate approximately the proper character, dimension, location and probable cost of the improvement necessary to accomplish the object of said petition and if necessary to determine the above facts the engineer may employ assistants and make surveys and with the approval of the county commission he may employ a consulting engineer or secure expert advice and the expense shall be taxed as expenses under the petition.

3. They shall also ascertain and report what land or other property, if any, adjacent to the proposed drainage district will be benefitted by the proposed improvement and shall prepare and submit as a part of their report a description of such lands or other property with the names of the owners thereof when the same can be ascertained by reasonable diligence and shall also set forth the boundary line of such proposed drainage district so as to include the additional land or other property. They shall report their findings in writing with such maps, profiles and drawings as are necessary to advise the county commission in the premises and shall promptly file the same with the county clerk.

(RSMo 1939 § 12401, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10812; 1919 § 4480; 1909 § 5580



Section 243.060 Time of hearing to be published--form of notice.

Time of hearing to be published--form of notice.

243.060. Immediately after the report of the viewers and engineer has been filed, it will be the duty of the county clerk to cause notice thereof to be published in some newspaper published in the county wherein the proceedings are pending. Such notice shall be published once a week for three consecutive weeks, three times, and shall be in substantially the following form:

NOTICE OF PENDENCY OF PETITION TO FORM DRAINAGE DISTRICT.

Notice is hereby given to all persons interested in the following described land and other property in ......... County of Missouri (here describe the property as set out in the petition and report of the viewers and engineer) that there has been filed in this office a petition for the organization of a drainage district under the provisions of chapter 243, RSMo, that the duly appointed viewers and engineer have made and filed their report in this office, and that the lands and other property as above described will be affected by the formation of the proposed drainage district and be rendered liable to taxation for the purpose of paying the expenses of organizing and incorporating the district and making and maintaining the improvements that may be found necessary to drain, protect and reclaim the lands and other property therein and you and each of you are hereby notified that you may examine the said petition and report and file exceptions to all or any part thereof as provided by law. ............................................. ..............................

Clerk of the county commission of ............ County,

Missouri.

(RSMo 1939 § 12402)

Prior revisions: 1929 § 10813; 1919 § 4481; 1909 § 5581



Section 243.070 Remonstrance may be filed--judgment, effect.

Remonstrance may be filed--judgment, effect.

243.070. 1. Not later than ten days after the last day of publication of the notice provided for in section 243.060, any person interested in land or other property that will be affected by the organization of the proposed drainage district or by said proposed improvement, may file, in the office of the county clerk, a written remonstrance against or objection to the petition or report of the viewers, setting forth therein his grievance, which shall be, by the county commission, heard and determined, in a summary manner.

2. If, after hearing and determining all such objections, the county commission finds that the owners of a majority in acreage of the proposed district are petitioners or have joined in the prayer of said petition, by motion, or otherwise, then the county commission shall, or if less than a majority, the county commission, in its discretion, may find in favor of making the improvement. The petitioners shall be released from their liability and bond when the county commission shall find in favor of making the improvement. If the county commission finds in favor of making the improvement, it shall, by order of record, incorporate the land and other property described in the report of the viewers and engineer or any part thereof into a drainage district for the purpose of this chapter, and shall designate the same by number.

3. Such district shall be a body corporate and a political subdivision of the state, shall possess the usual powers of a corporation for public purposes, shall be capable of suing and being sued in its corporate name and shall be capable of holding such real and personal property as may be at any time either donated to or acquired by it in accordance with the provisions of this chapter or of which it may be rightfully possessed at the time of the passage of this chapter.

4. If the county commission shall find against the improvement, it shall dismiss the petition and proceedings at the cost of the petitioners, and shall issue an itemized bill of all costs and expenses, in like manner and with like effect as fee bills are issued by the clerk of the circuit court.

(RSMo 1939 § 12403)

Prior revisions: 1929 § 10814; 1919 § 4482; 1909 §§ 5582, 5583



Section 243.075 Dissolution of district, when, how.

Dissolution of district, when, how.

243.075. The county commission may, if it determines after notice and hearing, in the same manner as is provided for establishment of such a district that a drainage district organized by the county commission under this chapter has been inactive for at least ten years, make an order calling for the dissolution of the inactive district and the distribution of any funds of the inactive district, by the county treasurer, to any subsequently organized district or districts incorporating all or part of the territory of the inactive district on a pro rata basis of any funds of the inactive district; and if any portion of the inactive district incorporated under this chapter is not within a subsequently organized district the county commission shall order the county treasurer to make refunds on a pro rata basis to the present owners of the property on which the tax was levied as their interest appears of record, and the county treasurer shall have authority to draw checks against the funds of the district for this purpose. After all the funds have been distributed, the county commission shall declare the district dissolved. In prorating, the assessed valuation of the various tracts of land shall be the basis on which the proration is made and the assessed valuation of the tracts involved for the year in which the dissolution is ordered shall be used.

(L. 1971 H.B. 346 § 1)



Section 243.080 Location of improvement--report to contain data as to cost.

Location of improvement--report to contain data as to cost.

243.080. 1. Immediately after establishing a district as provided in this chapter, the county commission shall, by an order of record, direct the viewers and engineer theretofore appointed or appoint others possessing the same qualifications, who shall proceed to view the lands and other property in the district and establish the precise location where, in their judgment, the proposed improvement will prove most efficient and shall determine the dimensions and form of the proposed ditch, levee or other improvement. They may, if deemed best, vary from the line or lines of the ditches described in the petition provided they follow the line as nearly as practicable. If necessary to obtain sufficient fall or outlet they may extend the outlet below the point named in the petition. When practicable, the ditches shall be located on division lines between lands owned by different persons but the general utility of the ditches shall not be sacrificed to avoid diagonal lines. The engineer shall make a survey of each ditch, levee or other improvement and prepare profiles thereof, showing the natural surface and the grade lines and he shall estimate the number of cubic yards of earth or other substance to be removed and shall specify and estimate all other work required. He shall prepare a map of the district showing the lands, roads and railroads and other property which will be affected by the construction of said proposed improvement which shall also show the approximate location thereof, the boundary line of each tract of land, or other property, the location of each corporate road or railroad, together with such other data as the viewers and engineer may deem necessary for the information of the county commission.

2. Whenever the construction of any ditch, levee or other work specified in this section will destroy the witness marks of any land corner, the engineer shall note such fact and shall note other witnesses for said corner and describe them and give the bearing and distance of same from said corner in the report of his work. The engineer shall also prepare and file a complete record of the corners and witness marks thereto destroyed and reestablished and noted and shall file the same in the office of the county surveyor who shall record the same in the records of his office. The engineer may, at the expense of the district and with the approval of the county commission, employ the necessary assistants in making surveys, maps and profiles and secure the services of a consulting engineer or expert advice.

3. The said viewers and engineer shall make a schedule of lands in tracts of forty acres or less or government subdivision of sections or other surveys and all railroads and other property within said drainage district which will be benefitted or damaged by or for said improvements, which schedule shall show the owner or owners of each tract of land, road, railroad or other property, so far as they are able by diligent effort to ascertain. They shall assess the amount of benefits and the amount of damages, if any, that will accrue and result to each tract of land, road, railroad or other property by the construction of the improvements and shall prepare a report of their findings in tabular form, the columns of which shall be headed as follows: Column one, "owner of property assessed"; column two, "description of property assessed"; column three, "number of acres assessed"; column four, "amount of benefits assessed"; column five, "damages awarded".

4. They shall also prepare and include in their report a description of the land and other property within or without the district necessary to be acquired for right-of-way of ditches and other improvements, and they shall determine and set out the value of each tract of land or other property necessary to be acquired. They shall also make an estimate of the total cost of the improvements, including the cost of organizing said drainage district, the payment of all damages, the cost of property required, and the incidental expenses necessary for conducting its affairs.

(RSMo 1939 § 12405)

Prior revisions: 1929 § 10816; 1919 § 4484; 1909 § 5584



Section 243.090 Report to be filed, when--landowners may be heard--vacancies, how filled.

Report to be filed, when--landowners may be heard--vacancies, how filled.

243.090. 1. The said viewers and engineer shall make a report of their work, as required in section 243.080, with the maps, profiles, schedules, estimates and other information, together with an itemized bill of costs made in the proper discharge of their duties and shall file this report with the clerk of the county commission within thirty days after making said surveys and estimates.

2. Any and all persons whose lands may be affected by the improvement may appear before the viewers and freely express their opinions on all matters pertaining thereto.

3. If any engineer or viewer shall die or fail or refuse to qualify and serve as such, the county commission may appoint some other person having the prescribed qualifications, who shall, before entering upon the discharge of his duties, take the oath prescribed by this chapter.

(RSMo 1939 § 12406)

Prior revisions: 1929 § 10817; 1919 § 4485



Section 243.100 Limitations for assessment of benefits.

Limitations for assessment of benefits.

243.100. 1. In assessing the benefits to lands, public highways, railroad and other rights-of-way, railroad roadways and other property not traversed by the improvements, the viewers shall not consider what benefits will be derived by such property after other ditches or improvements shall have been constructed, but they shall assess only such benefits as will be derived from the construction of the improvements to be constructed by this district, or as the same may afford an outlet for drainage or protection from overflow of or damage to such property.

2. The viewers shall give due consideration and credit to any other drains, ditch or ditches, levee or levees which may have already been constructed and which afford partial or complete protection to any tract or parcel of land in the new district.

3. The public highways, railroad and other rights-of-way, roadways, railroad and other property shall be assessed according to the increased physical efficiency and decreased maintenance cost of roadways by reason of the protection to be derived from the proposed improvements.

4. When part of a tract of land is to be acquired by the district for right-of-way or other purposes, the viewers shall list the remainder of the tract in the schedule of benefits, and show the acreage remaining and shall estimate the benefits which will accrue to same.

(RSMo 1939 § 12407)

Prior revisions: 1929 § 10818; 1919 § 4486



Section 243.110 Notice of filing of report to be published--form.

Notice of filing of report to be published--form.

243.110. Upon the filing of the report of the viewers and engineer, the clerk shall immediately give notice of the filing thereof, by publication in some newspaper published in the county wherein the proceeding is pending. Such notice shall be published for three successive weeks, three times, and shall be substantially in the following form, to wit:

NOTICE OF FILING OF VIEWERS' REPORT IN DRAINAGE DISTRICT

NO. ......... OF ...... COUNTY, MISSOURI.

Notice is hereby given to all persons interested in the following described land and other property included within drainage district No. ......... of ......... County, Missouri (here describe land and other property), that the viewers heretofore appointed to establish the precise location of the improvements, to assess benefits and damages to the property and lands situate in said drainage district and to appraise the cash value of land necessary to be taken for rights-of-way and other works of said district within or without the limits of said district, filed their report in this office on the ......... day of ........., 20...., and you and each of you are hereby notified that you may examine said report and file exceptions to all or any part thereof, as provided by law.

............................................. ..........................

Clerk of the county commission of ............ County,

Missouri.

(RSMo 1939 § 12408)

Prior revisions: 1929 § 10819; 1919 § 4487



Section 243.120 Exceptions to report--appeal to circuit court--procedure--new notice to be published, form.

Exceptions to report--appeal to circuit court--procedure--new notice to be published, form.

243.120. 1. The attorney for the drainage district or any owner of land or other property in said district, may file exceptions to said report within ten days after the last day of publication of the notice provided for in section 243.110. All exceptions shall be heard by the county commission and determined in a summary manner so as to carry out liberally the purposes and needs of the district, and if it appears to the satisfaction of the county commission, after having heard and determined all of said exceptions, that the estimated cost of constructing the proposed improvement is less than the benefits assessed against the land and other property in said district, then the county commission shall approve and confirm said viewers' report as so modified and amended.

2. The county commission shall adjudge and apportion the costs incurred by the exceptions filed and shall condemn any land or other property, within or without the boundary lines of the district, that is shown by the report of the viewers to be needed for rights-of-way, holding basins and other works, or that may be needed for material to be used in constructing said works, following, as nearly as possible, the procedure that is now provided for by law for the appropriation of land and other property taken for telegraph, telephone and railroad rights-of-way.

3. The price of the land and other property taken for rights-of-way and other use of the district and the damage to each piece of land and other property shall be paid in cash to the owner thereof and no drainage district shall have the right to enter upon or appropriate any land or other property sought to be acquired until the prices awarded to the owners of such land shall have been paid to such owners or into the commission organizing the district for the use of such owners; and if the sums awarded be not so paid within five years from the date of final confirmation of the viewers' report, all proceedings as to the taking of such property for rights-of-way, and other works not so paid for, shall abate at the cost of the district. Whenever any land is acquired by any district under the provision of this chapter and the price of such property has been paid the owner by the district, the title, use, possession and enjoyment of such property shall pass from the owner and be vested in the district, and subject to its use, profit, employment and final disposition.

4. Any person may appeal to the circuit court from the judgment of the county commission, and upon such appeal there may be determined either or both of the following questions:

(1) Whether just compensation has been allowed for property appropriated; and

(2) Whether proper damages have been allowed for property prejudicially affected by the improvements.

5. The court shall grant the appeal if the appellant shall, before the end of the term of the county commission and within ten days from the date of the order appealed from, file a written application for an appeal, specifying therein the matters appealed from, verified by affidavit as in appeals taken from judgments of circuit courts, and the application shall be recorded upon the record of the county commission.

6. The county commission shall then fix the amount of the bond to be given by the appellant and cause an entry thereof to be made upon its record. The party appealing shall within ten days thereafter file with the clerk a bond payable to the drainage district in the amount fixed by the county commission, with at least two good and sufficient freehold sureties, to be approved by the county commission, or in vacation, by the clerk, conditioned to pay all costs on the appeal in case the appellant fail to sustain the same, or the appeal be for any reason dismissed; and within ten days from the date of filing said bond the said clerk shall make and certify a transcript of the proceedings had before the county commission relating to the land of appellant and involved in the appeal, and file the same, together with all original papers relating to the proceedings, on file in his office, in the office of the clerk of the circuit court; provided, that nothing in this section shall be so construed as to authorize any appellant to stay the proceedings in the county commission, or to prevent progress in the work of constructing any work or improvement; but said county commission may proceed with said work, and any subsequent proceedings in the circuit court shall affect only the rights and interests of the appellant in property located in such district. The county commission may, if it deems advisable, refer the report back to the viewers, with or without directions for correction or amendment in any particular, in which event a new notice shall be given in the manner and for the time provided in section 243.110, which notice shall be substantially in the following form:

NOTICE OF FILING OF AMENDED REPORT OF VIEWERS AND ENGINEER

IN DRAINAGE DISTRICT NO. ......... OF ......... COUNTY,

MISSOURI.

Notice is hereby given to all persons interested in drainage district No. ......... of ......... County, Missouri, that on the ......... day of ........., 20........., the viewers and engineer of said drainage district refiled their report, together with modifications and amendments, and you and each of you are hereby notified that you may examine said report and file exceptions to all or any part thereof.

............................................. .........................

Clerk of the county commission of.............. County,

Missouri.

7. Exceptions to an amended report may be filed in like time and manner, as in the case of filing the original report, and the proceedings thereafter shall be the same as in the case of the report in the first instance.

(RSMo 1939 § 12409)

Prior revisions: 1929 § 10820; 1919 § 4488; 1909 § 5592



Section 243.130 Condemnation of additional land.

Condemnation of additional land.

243.130. The county commission shall have the right to condemn for the use of a district organized under the provisions of this chapter any necessary land or other property not acquired or condemned by the county commission on the report of the viewers, following also the procedure that is now provided by law for the appropriation of land or other property taken for telegraph, telephone and railroad rights-of-way.

(RSMo 1939 § 12411)

Prior revisions: 1929 § 10822; 1919 § 4490

CROSS REFERENCE:

Condemnation of land for public purposes by county commission, proceedings, 49.300



Section 243.140 Lands lying outside district may be annexed, when--proceedings.

Lands lying outside district may be annexed, when--proceedings.

243.140. 1. Any land lying outside of any drainage district as organized, the owner or owners of which shall thereafter make connection with any main ditch or drain, or other drain in any district, or whose lands are or will be benefitted by the work or drainage district, shall be deemed to have made voluntary application to be included in such drainage district, and thereupon the county commission shall obtain a description of such land benefitted and amount of benefits in same manner as provided for construction of ditches in this chapter, the name of the owner or owners thereof, and a description of the ditch or drain making such connection, and file the same in its records.

2. Said county commission shall then fix a day, not less than fifteen days from such filing, when it will hear complaints, and thereupon the clerk of said county commission shall give ten days' notice thereof in writing to such owners, which notice shall be served by reading or delivering a copy thereof to such owner or owners of, if a nonresident, to his tenant, and affidavit of such service shall be evidence thereof. At the time fixed, the county commission shall render its decision in said cause, and shall file copies thereof with the clerk of the county commission, giving a description of any land annexed, and such lands shall be deemed a part of such district, and shall be assessed as other lands therein for maintaining said ditches.

(RSMo 1939 § 12445)

Prior revisions: 1929 § 10855; 1919 § 4522; 1909 § 5632



Section 243.150 Taxes to be levied against county-owned swamplands, how paid.

Taxes to be levied against county-owned swamplands, how paid.

243.150. Whenever any of the counties in which any drainage district shall be organized under the provisions of this chapter shall be the owner of a tract or tracts of swamplands, granted to it by the state of Missouri, which will be benefitted by the construction of any such ditch or drain, the said land shall be assessed as to benefits and damages as any other land and the taxes levied against the same shall be paid by the county commission out of the swampland fund or out of any fund or funds arising from the proceeds of the sale of swamplands of such county.

(RSMo 1939 § 12449)

Prior revisions: 1929 § 10859; 1919 § 4526



Section 243.160 Authority to complete improvements in county commission--powers of procedure.

Authority to complete improvements in county commission--powers of procedure.

243.160. 1. The county commission for and on behalf of a drainage district shall have full power and authority to build, construct, excavate and complete all or any works and improvements which may be needed to complete the improvements located, described and set forth in the duly confirmed report of the viewers and engineer.

2. To accomplish that end the said county commission is hereby authorized and empowered to employ men and teams and to rent or purchase machinery, employ men to operate same and directly have charge of and construct the works and improvements, or by the use of other or more efficient means than provided for in the plans adopted.

3. They may, in their discretion, let the contract for such works and improvements either as a whole or in sections. The county commission shall fix the time and place of letting contracts for the construction of the improvements, and cause notice thereof, containing a description of the work to be let, to be given by the clerk of the county commission, by publication in three consecutive issues of some weekly newspaper of general circulation, published in the county, and by at least one insertion in some suitable contractor's or trade journal, the last insertion to be at least ten days before the day of letting.

(RSMo 1939 § 12423)

Prior revisions: 1929 § 10833; 1919 § 4501; 1909 § 5595



Section 243.170 District engineer to be appointed--duties--bond required.

District engineer to be appointed--duties--bond required.

243.170. 1. Within sixty days after the confirmation of the report of the viewers and engineer assessing the benefits and damages, the county commission shall appoint a competent civil and drainage engineer as district engineer, who may be an individual, copartnership or corporation, and who shall engage such assistants as the county commission may approve.

2. The district engineer shall have control of the engineering work in the district and with the approval of the county commission he may employ a consulting engineer. The district engineer shall also be the superintendent of the construction of all the works and improvements and shall, whenever required, and at least once a year, make a full report to the county commission of all work done and improvements made and make such suggestions and recommendations to the commission as he may deem proper.

3. The district engineer shall give bond in the sum of not less than one thousand dollars or as much greater amount as the county commission may fix, for the faithful performance of his duties as engineer of such district. Such bond shall be signed by at least two residents of the county in which such district has been organized or by a surety company authorized to transact business in this state, and shall be made to such district and preserved in the office of the county clerk.

(RSMo 1939 § 12424, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10834; 1919 § 4502



Section 243.180 Engineer to let work--bidders to give bond--county commission to approve--contractor liable in default.

Engineer to let work--bidders to give bond--county commission to approve--contractor liable in default.

243.180. 1. The district engineer shall let or offer to let the job or labor of constructing the working sections, as directed in the order of the county commission, announcing the terms upon and the time within which the work shall be done.

2. All successful bidders shall forthwith execute and deliver to the engineer a bond payable to the drainage district, in at least twenty percent of the amount of the bid, with sufficient like sureties, conditioned for the faithful performance of the work let, in the manner and within the time specified in the contract; the engineer shall, within fifteen days after the day bids are received, return all contracts and bonds to and file report of his proceedings in the premises, in the office of the county clerk.

3. The county commission shall approve or reject all contracts and bonds and cause to be spread upon its record an entry of its action thereon and give notice thereof to the contractors. All bonds and a duplicate of all contracts shall be filed in the office of the county clerk, and when approved they shall be recorded upon the drainage record. The county commission may, in its discretion, for good cause, extend the time specified in the contract for completing the construction of the ditch or other improvement, but such extension shall not be construed or deemed to have the effect of impairing the contract, or the contractor's bond, or releasing the sureties thereon.

4. If the work provided for by any contract be not performed in the manner or within the time therein fixed, or within such additional time as may have been granted to the contractor, the county commission may, in the same manner as original contracts are let, relet such portion of such work as may not have been performed by the contractor; provided, that the contracts shall not be let a second time to the same person. The defaulting contractor shall be liable on his bond for all damages, costs and expenses occasioned by his default.

(RSMo 1939 § 12425)

Prior revisions: 1929 § 10835; 1919 § 4503



Section 243.190 Engineer to issue certificate of acceptance, when--provisions for payment of claim.

Engineer to issue certificate of acceptance, when--provisions for payment of claim.

243.190. It shall be the duty of the district engineer, on being notified by a contractor that the work, or any installment thereof, provided for in his contract, is completed, to examine the same, and if he finds that it is completed according to the specifications of the report of the engineer and viewers, as confirmed, as provided in this chapter, he shall accept the same, and give to such contractor a certificate of acceptance, stating that such installment or contract is completed according to such specifications, and file a duplicate thereof in the office of the clerk of the county commission, and on presentation by any contractor of claim for payment for work performed, or any installment thereof, as provided by his contract, accompanied by such engineer's certificate, the county commission shall audit the claim, and if the same is in accordance with such claimant's contract and the work has been performed within the time therein specified, it shall draw a warrant upon the county treasurer for the amount thereof, payable out of the funds of the district available for the payment of such charges.

(RSMo 1939 § 12426)

Prior revisions: 1929 § 10836; 1919 § 4504



Section 243.200 Provisions for necessary construction or enlargement--when owned by corporation other than county--bridge to become part of highway, when.

Provisions for necessary construction or enlargement--when owned by corporation other than county--bridge to become part of highway, when.

243.200. 1. The county commission may, when the same is necessary for the public health, convenience or welfare, cause to be constructed or enlarged any bridge or culvert made necessary by the crossing of any ditch constructed by a district organized under the provisions of this chapter; provided, however, that if such bridge or culvert shall belong to any corporation other than the county, the county clerk shall give such corporation notice by delivering to its agent the order of the commission declaring the necessity for constructing or enlarging such bridge or culvert. A failure to construct or enlarge such bridge or culvert within the time specified shall be taken as a refusal to do said work, and thereupon the county commission shall proceed to let the work of constructing or enlarging the same, and assess the corporation with the cost thereof, and the county clerk shall place such assessment on the tax book against said corporation, and it shall be a lien upon the property of the corporation, to be collected as taxes. But before the county commission shall let such work, they shall give to the agent of such corporation at least twenty days' actual notice of the time and place of letting such work.

2. When a bridge has been constructed across a drainage ditch that crosses any public highway in this state, that shall be adjudged sufficiently by the county commission of the county in which said drainage district is organized, such bridge shall become a part of such highway and shall thereafterwards be maintained, repaired or replaced by the authority authorized by law to maintain the road of which it becomes a part.

(RSMo 1939 § 12427)

Prior revisions: 1929 § 10837; 1919 § 4505; 1909 § 5611



Section 243.210 Provisions of this chapter applicable to old channels or sloughs.

Provisions of this chapter applicable to old channels or sloughs.

243.210. Where lateral ditches constructed by a district organized under this chapter have outlets in an old channel or slough, all the provisions of this chapter shall apply to and govern these channels or sloughs the same as though they had in fact been constructed by the district from the outlet of the lateral ditch to the outlet of the old channel or slough.

(RSMo 1939 § 12429)

Prior revisions: 1929 § 10839; 1919 § 4507



Section 243.220 Repairs and improvements, how made--hearing when cost exceeds maintenance fund--form of notice.

Repairs and improvements, how made--hearing when cost exceeds maintenance fund--form of notice.

243.220. 1. When any ditches or other improvements constructed under this chapter need to be enlarged, cleaned out, obstructions removed therefrom or new work done, five or more of the owners of land originally assessed for the construction of any such ditches, or other improvements, may file a statement in writing with the county clerk setting forth such necessity.

2. Upon the filing of such statement, it shall be the duty of the county commission, at its next meeting thereafter, to direct the district engineer, or an engineer of their selection, as the case may be, to proceed at once to view the premises and to make a report to the commission in writing of the repairs and improvements necessary to be made and the probable cost of making such improvements as will restore the said ditch, drain or levy to an efficient condition.

3. It shall be the duty of the county commission to forthwith consider said report and if the commission finds that the improvements, or any of them, recommended in said report should be made, it shall direct the district engineer, or an engineer of their selection, as the case may be, to proceed with all due diligence in the making of such repairs and improvements, directing such engineer to purchase such supplies and employ such labor as may be necessary to accomplish such repairs and improvements and make an itemized report to the county commission in that behalf, all of which shall be paid out of the maintenance fund of that district.

4. If it shall be found by the county commission that repairs and improvements are necessary to be made at a cost in excess of the money available from the maintenance fund, then it should be the duty of the county commission to direct such repairs or improvements to be made as may be necessary and can be paid out of the maintenance fund and to cause the clerk thereof to set the hearing of the matter of the levying of an additional tax for such improvements as cannot be made out of the maintenance fund, for hearing on the first day of the next regular term of the county commission and to give notice of such hearing by publication in three issues of some weekly newspaper published in the county, the last insertion to be prior to the day set for the hearing, which said notice may be in the following form:

Notice is hereby given to the landowners of drainage district No. ......... of ......... County, Missouri, that a statement has been filed with the undersigned clerk by five or more landowners of said district, alleging that the ditches or other improvements of said district, should be enlarged, cleaned out, have obstructions removed, or new work done and that the district engineer has viewed the premises and reported to the county commission the necessity for repairs and improvements in excess of the money available from the maintenance fund and that said statement and report of the engineer has been set down for hearing on the first day of the next ......... term of the county commission and unless good cause to the contrary be shown, the county commission will make an order requiring the district engineer, or an engineer of their selection, as the case may be, to cause said ditches to be enlarged, cleaned out, obstructions removed therefrom and new work done as may be determined by the commission and the cost of said work will be divided pro rata according to the original assessment of benefits against the lands included in such drainage district.

............................................. .........................

Clerk of the county commission of ............ County,

Missouri.

(RSMo 1939 § 12435)

Prior revisions: 1929 § 10845; 1919 § 4513; 1909 § 5613



Section 243.230 County commission procedure after hearing.

County commission procedure after hearing.

243.230. 1. On the day set for the hearing of the statement described in section 243.220, the county commission shall hear and summarily determine the matter. If the county commission finds that the owners of a majority in acreage of said district have signed said statement, or have joined in the prayer of said statement by motion or otherwise, then the county commission shall find in favor of making the improvement and shall order the district engineer or county highway engineer to go upon said premises, investigate the same and report to the county commission what in his opinion it will cost to restore the said ditch, drain or levee to an efficient condition.

2. Upon the filing of the report by the district engineer or county engineer of the probable cost of such work, the county commission shall thereupon deduct from such estimated costs plus ten percent for emergencies, the amount of maintenance funds in the hands of the county treasurer or other person having custody of such funds, to the credit of said district, and such portions of the maintenance funds so deducted, if the county commission find in favor of making such improvement, shall thereafter stand appropriated and set aside for the doing of such work; and if the maintenance fund is not sufficient to pay such estimated costs plus ten percent for emergencies the county commission shall divide the residue of the estimated costs of any such work plus ten percent for emergencies pro rata according to the original assessments of benefits against the land and other property assessed for benefits in such drainage districts, and the county clerk shall place the same upon the tax books against the land and other property to be collected as other drainage taxes. The county commission may direct that the tax be paid in annual installments, not exceeding five.

3. If the county commission finds in favor of the work, it shall order the district engineer or county highway engineer to have the work done and superintend the same, and from time to time bring into the county commission a statement of the progress of the work, and the amount due thereon shall be paid by order of the county commission, on warrants to be drawn on the maintenance funds of the district benefitted; provided, however, if the county commission has purchased a dredge boat, tools, or other machinery as authorized by section 243.330 and such dredge boat, tools or other machinery are to be used in such contemplated work, before any payments for work done shall be made out of maintenance funds an estimate shall be made by the county commission of a reasonable rental value for the use of the dredge boats, tools and other machinery to be used by such district in such contemplated work, or an estimate of such amount as shall be reasonably necessary to take care of all repairs and depreciation on the dredge boat, tools and other machinery used in said work and occasioned thereby, both of which estimates to include the cost of removing said dredge boat, tools and other machinery after the completion of said work to a point to be designated by the county commission, and such amount first set apart and appropriated for such purpose and transferred into the general fund created by section 243.330 for the purchase of a dredge boat, tools and other machinery. The dredge boats, tools and other machinery provided for in this section may be used for said work, and the district engineer or county highway engineer shall keep a strict account of the cost of doing such work, including the repairs and depreciation of machinery and shall file his report of same with the county commission, where same shall be and become a permanent part of the record and files of such drainage district. Review may be had of an order of the county commission made in this section as is otherwise provided by law for review of orders of county commissions.

(RSMo 1939 § 12436, A.L. 1945 p. 858)

Prior revisions: 1929 § 10846; 1919 § 4514; 1909 § 5614



Section 243.240 County commissions to maintain efficiency and have management and control.

County commissions to maintain efficiency and have management and control.

243.240. 1. It shall be the duty of the several county commissions of this state to maintain the efficiency of the drainage districts now or hereafter organized and existing under and by virtue of the provisions of this chapter and such commissions are vested with the continuous management and control of said districts with the duty and power of maintaining, preserving, restoring, repairing, strengthening and replacing the drains, ditches and levees thereof.

2. For the purpose of maintaining said ditches, drains and levees, all of the drainage districts in a county on a petition filed by a majority of the landowners owning the majority of the acres of land in each district of such county, may be treated and administered as a unit for such purpose in conformity with all the provisions of sections 243.220 to 243.240, 243.280, 243.330, and 243.380.

(RSMo 1939 § 12433)

Prior revisions: 1929 § 10843; 1919 § 4511



Section 243.250 Lateral ditches--drains--may be connected--provisions--penalty for violation.

Lateral ditches--drains--may be connected--provisions--penalty for violation.

243.250. 1. Any person, persons or corporation shall be permitted to construct lateral ditches or drains for the purpose of draining water into any of the ditches, drains, or watercourses constructed by a district organized under the provisions of this chapter, provided that such lateral ditch or drain shall enter such ditches, drains or watercourses through boxes or tiling to be placed at the intersection of such lateral ditches or drains with the ditches, drains or watercourses constructed by a district organized under the provisions of this chapter. Such tiling or boxes shall be as large as the lateral ditch constructed and at least fifteen feet in length.

2. All persons violating the provisions of this section shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 12442)

Prior revisions: 1929 § 10852; 1919 § 4519; 1909 § 5625



Section 243.260 Districts may contract with other districts for outlets--costs determined, how.

Districts may contract with other districts for outlets--costs determined, how.

243.260. Drainage districts organized or incorporated under this chapter may contract with each other, and with districts organized and incorporated under any other law of this state or under the laws of other states, for such outlet or outlets as the one may need and the other can furnish on such terms as may be deemed to be just and fair. The cost of obtaining such outlet or outlets to be paid as other expenses of the district for making improvements. If the districts cannot agree upon the compensation to be paid for the outlet, the district supplying the outlet, by action in the circuit court of the county wherein the district for which the outlet is supplied is organized, may recover from such district fair and just compensation for supplying the outlet. Any compensation received by the district shall be applied to improving its ditches or levees or reducing taxation or indebtedness.

(RSMo 1939 § 12431, A.L. 1959 S.B. 182)

Prior revisions: 1929 § 10841; 1919 § 4509; 1909 § 5628

CROSS REFERENCE:

Political subdivisions may contract for common sewers and facilities, 70.210 to 70.320



Section 243.270 Drainage district may contract to furnish drainage for cities and towns.

Drainage district may contract to furnish drainage for cities and towns.

243.270. A drainage district may contract with any city, town or village to furnish an outlet for the drainage of such city, town or village, through any ditch, drain or watercourse constructed, or to be constructed by the drainage district, for such compensation to be paid by such city, town or village as may be agreed upon, which compensation shall inure to the benefit of such drainage district, either in improving its ditches, or in diminishing the original cost thereof, or in retiring bonds of the district, or in such way as the county commission shall determine to be just and fair; and thereafter said city, town or village, and the inhabitants thereof, shall have and enjoy all the rights of said drainage that other property owners may have and enjoy.

(RSMo 1939 § 12428)

Prior revisions: 1929 § 10838; 1919 § 4506; 1909 § 5627



Section 243.280 Equipment may be leased or rented--provisions.

Equipment may be leased or rented--provisions.

243.280. Whenever there exists no immediate need for the use of the dredge boat, tools and other machinery authorized to be purchased by section 243.330 by districts contributing to the purchase thereof, then it shall be lawful for the county commission to lease or rent the same to any drainage or levee district for the doing of work in such county, upon such terms and conditions as said county commission shall by order of record impose; provided, however, that such county commission shall not lease or rent the same beyond a reasonable time; and provided further, that at least a reasonable rental value of same, or an amount sufficient to take care of all necessary repairs and depreciations caused and occasioned by the doing of the work contemplated, shall be first agreed upon and such amount paid into the general fund created by section 243.330 for the purchase of such dredge boat, tools and other machinery before same shall be so leased or rented.

(RSMo 1939 § 12437)

Prior revision: 1929 § 10847



Section 243.290 County commission to levy tax to pay preliminary expense.

County commission to levy tax to pay preliminary expense.

243.290. 1. As soon as any district has been incorporated and established as provided in sections 243.020 to 243.070, the county commission shall, by order entered of record, levy a uniform tax of not more than fifty cents per acre upon each acre of land and other property within the district, to be used for the purpose of paying expenses incurred or to be incurred in organizing said district, making surveys of the same and assessing benefits and damages and paying the other expenses necessary to be incurred before said commission shall be empowered to levy taxes or issue bonds and thereby provide funds to pay the total cost of the improvements of the district. Said tax shall be due and payable as soon as assessed and shall become delinquent if not paid by December thirty-first of the year in which it has been levied. It shall become a lien on the land and other property against which it is levied and shall be collected in the same manner as the annual installment of the drainage tax.

2. In case the sum received from such tax exceeds the total cost of items for which the same has been levied, the surplus shall be placed in the general fund of the district and used to pay cost of construction; provided, that if the report of the viewers assessing benefits and damages to the property, as confirmed by the county commission, shows that any tract or tracts of land, on which such uniform tax has been paid, will not be benefitted by the improvement, the county commission shall issue a warrant on the district fund in favor of such landowner or landowners to the amount of the uniform tax already paid.

(RSMo 1939 § 12404)

Prior revisions: 1929 § 10815; 1919 § 4483



Section 243.300 County commission to levy tax on benefits assessed--form of county clerk's schedule.

County commission to levy tax on benefits assessed--form of county clerk's schedule.

243.300. 1. Immediately after the approval and confirmation of the report of the viewers, the county commission shall, by order of record, levy a tax of such portion of said benefits on all lands and other property in the district, to which benefits have been assessed, as may be found necessary by the county commission to pay the cost of the completion of the proposed improvement and the payment of all expenses incident thereto plus ten percent of said total amount for emergencies.

2. The said tax shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits assessed and not in excess thereof, and in case bonds are issued as provided in this chapter and hereafter, then the amount of the interest, as estimated by said county commission, which will accrue on such bonds shall be included and added to the said tax, but the interest to accrue on account of the issuing of said bonds shall not be construed as a part of the cost of construction in determining whether or not the expenses of making said improvements is or is not equal to or in excess of the benefits assessed.

3. If deemed advisable the county commission may, by its order of record, provide for the collection of the taxes levied hereunder in not more than twenty annual installments, and in such event it shall fix the number of installments and the amount to be collected each year. The said installments shall be payable and shall be collected in each year at the same time that state and county taxes are due and payable.

4. As soon as said total tax is levied, the county clerk shall, at the expense of the district, prepare a list and schedule of all taxes levied in substantially the following form: State of Missouri, )

) ss County of .............. )

DRAINAGE TAX RECORD OF DRAINAGE DISTRICT NUMBER ........., ................. COUNTY, MISSOURI.

This is to certify that by virtue and authority of the provisions of chapter 243, RSMo, the county commission of ......... County, Missouri, did on the ......... day of ........., 20........., by its order of record, levy the following taxes upon the land and other property in drainage district number ......... of said county, to which benefits have been assessed, for the purpose of constructing the proposed improvements therein and paying the interest on the bonds of said district and did cause the same to be apportioned to and levied upon each tract of land or other property in said drainage district in proportion to the said assessed benefits, as follows, to wit: (Here shall follow a schedule showing in properly ruled columns, first, the names of the owners of said lands or other property as they appeared in the report of the viewers and engineers assessing the benefits; second, the descriptions of the said lands or other property opposite the names of said owners; third, the amount of benefits assessed and confirmed against each tract of land or other property; fourth, the amount of said taxes levied on each tract of land or other property. There shall be a fifth blank column for such other information as may be necessary.) (After the said schedule the certificate shall be continued as follows:) The said taxes shall be payable in the following installments:

In the year ........., the sum of $ ......... or ......... percent of the assessed benefits in the years ........., the sum of $ ......... or ......... percent of the assessed benefits in the year ........., the sum of $ ......... or ......... percent of the assessed benefits in the year ........., the sum of $ ......... or ......... percent of the assessed benefits in the year ........., the sum of $ ......... or ......... percent of the assessed benefits. The amount of each installment, as well as the amount of the maintenance taxes, will be certified to the county collector of this county not later than the first day of September of the year in which the same is due and payable and shall be collected during said year at the same time that state and county taxes are due and payable. The aforesaid taxes and such maintenance taxes as may be levied from time to time are hereby declared a lien upon all land and other property herein and heretofore described to which only the lien of the state for general state, county, school and road taxes shall be paramount. Done by order of the county commission of ......... County Missouri. Witness my signature as county clerk, attested by the seal of the county commission of ......... County, Missouri, this ......... day of ........., 20.....

.................. .......................

County clerk of ......... County,

Missouri.

(RSMo 1939 § 12412)

Prior revisions: 1929 § 10823; 1919 § 4491



Section 243.310 Permanent drainage tax record shall be kept--method--additional levies.

Permanent drainage tax record shall be kept--method--additional levies.

243.310. 1. The list and schedule specified in section 243.300 shall be prepared in the form of a well-bound book which shall be named and endorsed "Drainage Tax Record of Drainage District Number .... of ....... County, Missouri", which endorsement shall also be printed or written at the top of each page in said book and the same shall be signed by the county clerk, attested by the seal of the county commission and shall hereafter remain a permanent record in the office of said clerk.

2. In case the proceeds of the taxes levied as provided in this chapter are not sufficient to construct the improvements as described in the report of the viewers and engineer as confirmed by the county commission, then the county commission shall make, certify and provide for the collection of such additional tax levies as are necessary to complete the improvement; provided, however, that the aggregate of all such levies, exclusive of taxes levied for interest on bonds, does not exceed the total benefits assessed and confirmed.

3. If any sum be needed to pay any judgment against the district and upon the filing of a certified copy of said judgment with the clerk of the county commission, it shall be the duty of the county commission, at the next term, to levy sufficient taxes to pay the same and to add thereto sufficient taxes to pay the interest on said judgment. The commission shall levy, certify and provide for the collection of said taxes as provided in this chapter and shall apportion the same to the lands or other property in proportion to the original assessment of benefits, but not in excess thereof, and if in excess thereof then in such proportion as will not, with other lawful tax levies, made and collected be in excess of the benefits reported by the viewers and confirmed by the county commission.

(RSMo 1939 § 12413)

Prior revisions: 1929 § 10824; 1919 § 4492



Section 243.320 Public roads and railroads to pay benefits.

Public roads and railroads to pay benefits.

243.320. When any ditch constructed under the provisions of this chapter drains, either in whole or in part, or benefits any public or corporate road or railroad, there shall be apportioned to the county, if a county or state or free turnpike road, or if a corporate road or railroad, to the company owning, operating or controlling the same, the same proportion of the cost of location and construction of the improvement in proportion to the benefits received as to private individuals.

(RSMo 1939 § 12430)

Prior revisions: 1929 § 10840; 1919 § 4508



Section 243.330 Maintenance tax, how apportioned--commission may purchase equipment--cost apportioned, how.

Maintenance tax, how apportioned--commission may purchase equipment--cost apportioned, how.

243.330. 1. The county commission shall have power and it shall be its duty at the May term of the commission of each year to levy a tax upon each tract of land or other property within each district sufficient to maintain, reserve, restore, repair, strengthen and replace the drains, ditches, levees and other works of the district for whose benefits such tax is levied. Said tax shall be known as a "maintenance tax" and shall be apportioned upon the basis of benefits assessed for the original construction and shall be limited in any one year to ten percent of the original cost of construction. The tax shall be entered in a separate column in the ditch tax books opposite each tract of land or other property in the district by the county clerk, and shall be certified to the county collector, or other person duly authorized and by him collected in the same manner and subject to the same penalties for delinquency as the annual installment tax.

2. All taxes derived from the assessments herein referred to shall be the absolute property of the drainage district under authority of which they were levied and assessed and shall be placed to the credit of the maintenance fund of the drainage district; except that the county commission may, on request, set aside from time to time a portion of the tax from each of one or more districts in the county into a fund to be used by the county commission for the purchase of dredge boats, tools and other machinery to be used in the maintenance and preservation of the ditches, drains and levees of the participating districts. The portion appropriated from each district to be so used shall be determined by dividing into two equal parts the estimated cost of the dredge boats, tools and machinery purchased. One such part shall be apportioned in the ratio that the total benefit assessments in each participating district assessed for original construction bears to the aggregate total assessed benefits for original construction in all the participating districts, and the other part shall be apportioned in the ratio that the total yards of excavation or yardage moved, as the case may be, in constructing the original improvements in each participating district bears to the total yards of excavation or yards moved in constructing original improvements in all of the participating districts.

3. The dredge boats, tools and other machinery so purchased, shall be and become the general property of the participating districts, and be used under the direction of the county commission in the cleaning and restoration of any such ditch, drain or levee in said districts to its original size and condition; providing, however, that nothing contained in this section shall prevent the county commission from maintaining, preserving, restoring, repairing, strengthening and replacing the drains, ditches, levees and other works of any district and the use of its maintenance funds therefor, without purchasing dredge boats, tools or other machinery.

(RSMo 1939 § 12434, A.L. 1953 p. 547)

Prior revisions: 1929 § 10844; 1919 § 4511



Section 243.340 Privilege to pay drainage tax in full.

Privilege to pay drainage tax in full.

243.340. The owner of any land or other property taxed for the construction of any improvement under the provisions of this chapter, shall have the privilege of paying such tax to the county treasurer at any time on or before a date to be fixed by the county commission prior to the issuance of bonds payable from said taxes and the amount to be paid shall be the full amount of the tax levied, less any amount added thereto to meet interest. He shall present the treasurer's receipt therefor to the county clerk, who shall enter upon the drainage tax record opposite each tract for which payment is made the words "paid in full" and such tax shall be deemed satisfied.

(RSMo 1939 § 12414)

Prior revisions: 1929 § 10825; 1919 § 4493



Section 243.350 Apportionment of annual installments--drainage tax book, form--taxes due, when.

Apportionment of annual installments--drainage tax book, form--taxes due, when.

243.350. 1. Each year the county clerk shall apportion the amount of the annual installment, or the aggregate of the installments which the commission has provided shall become due and payable in that year and the maintenance taxes, if any, against the land and other property in the drainage district in proportion to the benefits assessed.

2. The said annual installment and maintenance taxes when so apportioned shall be extended by the clerk in a well-bound book which shall be designated and endorsed "Drainage Tax Book of Drainage District Number ......... of ......... County, or ......... Township of ......... County, Missouri, for the year 20....", which endorsement shall also be written or printed at the top of each page. There shall be set out in properly ruled columns of said book the following:

(1) The names of the present owners of said land and other property so far as now known;

(2) Description of the land and other property;

(3) Amount of said installment or installments of tax levied on the corresponding tract of land or other property;

(4) Amount of maintenance tax, if any, levied against said tract of land or other property;

(5) A blank column in which the collector shall record the several amounts as collected by him;

(6) A blank column in which the collector shall record the date of payment of the different sums;

(7) A blank column in which the collector shall record the names of the person or persons paying the several amounts, if other than the person whose name appears in column one hereof.

3. The county clerk shall prepare and deliver the said drainage tax book to the collector of the revenue of the county, or township, not later than October thirty-first of each year in which the installment and maintenance taxes, if any, are due and payable, and the said taxes shall become due and be collected during said year at the same time that state and county taxes are due and collected.

(RSMo 1939 § 12415, A.L. 1953 p. 538)

Prior revisions: 1929 § 10826; 1919 § 4494; 1909 § 5602



Section 243.360 Drainage tax--collector to furnish bond.

Drainage tax--collector to furnish bond.

243.360. 1. It shall be the duty of the collector of revenue of each county in which lands or other property of any drainage district organized under this chapter are situate, to receive the drainage tax book each year and he shall promptly and faithfully collect the tax therein set out and to exercise all due diligence in so doing.

2. He shall demand and collect such taxes at the same time that he demands and collects state and county taxes due on the same lands and other properties. Where any tract or part thereof has been divided and sold or transferred, the collector shall receive taxes on any part of any tract, piece or parcel of land or other property, charged with such taxes and give his receipt accordingly. The drainage tax book shall be the warrant and authority of the collector for making such demand and collection. The collector shall pay over and account for all moneys collected thereon each year to the county treasurer at the time he pays over state and county taxes.

3. The collector shall give bond payable to the drainage district for the probable amount of all drainage taxes to be collected in any one year conditioned for the faithful performance of all his duties in accordance with this chapter. Such bond shall be signed by at least two residents of the county or by a surety company authorized to transact business in the state. The bond shall be approved by the county commission and the premium, if any, may be paid out of any funds belonging to the district.

(RSMo 1939 § 12416, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10827; 1919 § 4495; 1909 § 5635



Section 243.370 Drainage taxes constitute a lien--court action when delinquent--proceedings--evidence.

Drainage taxes constitute a lien--court action when delinquent--proceedings--evidence.

243.370. 1. All drainage taxes provided for in this chapter, including maintenance taxes, together with all penalties for default in payment of the same, all costs in collecting the same, including a reasonable attorney's fee to be fixed by the court and taxed as costs in the action brought to enforce payment, shall from date of the levying of the same by the county commission as provided in this chapter, until paid, constitute a lien, to which only the lien of the state for state, county, school and road taxes shall be paramount, upon all of the lands assessed, and shall be collected, in the same manner as state, county and school taxes upon real estate are collected.

2. The said tax shall become delinquent if not paid on or before the thirty-first day of December of the year for which said taxes were levied, and when so delinquent shall bear interest at the rate of one percent per month until paid, each fractional month being counted as a full month.

3. The liens established and declared in this section may and shall be enforced by an action on delinquent tax bills, made and certified by the county collector which shall be instituted in the circuit court without regard to the amount of the claim within six months after December thirty-first of the year for which said taxes were levied. The suit shall be brought by the attorney for the drainage district in the name of, and to the use of, the collector of the revenue, of the county wherein the land lies, against the land or other property, on which such drainage tax has not been paid.

4. The pleadings, process, proceedings, practice and sales, in cases arising under this chapter, shall except as herein provided, be the same as in an action for the enforcement of the state's lien for delinquent general taxes upon real estate. All sales of lands made under this section shall be by the sheriff, as is now provided under the general revenue law. All sheriff's deeds executed and delivered, pursuant to this chapter, shall have the same probative force as deeds executed under judgments for delinquent general state taxes and in actions instituted under this chapter. The same abbreviations shall be allowed and the aforesaid drainage tax book shall have the same probative effect as the back tax bill has in actions for the enforcement of the state's lien for general taxes upon real estate.

5. The title acquired through any sale of lands or other property under the aforesaid proceedings shall be subject to the lien of all subsequent annual installments of drainage tax. In all suits for the collection of delinquent taxes, the judgment for said delinquent taxes and penalty shall also include all costs of suit and a reasonable attorney's fee to be fixed by the court, recoverable the same as the delinquent tax and in the same suit. The proceeds of sales made under and by virtue of this chapter shall be paid at once to the county treasurer and shall be accounted for by him the same as the drainage taxes.

6. The drainage tax books of this district shall be prima facie evidence in all courts of all matters therein contained.

(RSMo 1939 § 12417)

Prior revisions: 1929 § 10828; 1919 § 4496; 1909 §§ 5599, 5600

CROSS REFERENCE:

Delinquent taxes, drainage districts may redeem land, when, 140.380



Section 243.380 Surplus funds, how used.

Surplus funds, how used.

243.380. When the improvements of a district have been completed and paid for, and all costs and expenses of the district paid, if there remains on hand to the credit of such district any funds not needed, the county commission may prorate back to the taxpayers all or any part of such funds not needed or may use the same for maintenance in lieu of the maintenance taxes.

(RSMo 1939 § 12432)

Prior revisions: 1929 § 10842; 1919 § 4510



Section 243.390 Drainage district bonds--provisions for issuance.

Drainage district bonds--provisions for issuance.

243.390. 1. The county commission may issue bonds for and on behalf of any drainage district created under this chapter, for the purpose of paying the cost of the completion of the improvement as located, described and set forth in the report of the viewers and engineer, as confirmed by the county commission and the payment of all duly authorized expenses incident thereto. The aggregate par value of such bonds shall not exceed the taxes levied to pay the cost of the improvement and the expenses incident thereto as provided in this chapter, exclusive of the ten percent for emergencies and the amount added to the tax levy to meet the interest on the bonds of the district.

2. Any bonds issued hereunder shall be in denominations of one hundred dollars and multiples thereof and shall bear interest at a rate not to exceed six percent per annum, payable semiannually, shall be payable as to principal and interest at the office of the county treasurer and shall be signed by the presiding commissioner of the county commission and attested by the signature of the county clerk and the official seal of the county commission. A substantial amount of the total bonds issued to construct the improvement shall mature each year beginning not later than five years from the date of delivery for value of the first bonds. None of said bonds shall mature more than twenty years after date of issue of same.

3. Bonds issued hereunder shall be signed and delivered to the county treasurer and shall be sold by him, with the consent and approval of the county commission, at not less than ninety-five percent of the par value plus accrued interest. Said bonds may be prepared, dated and executed at one time and when delivered for value in accordance with the terms of the contract of purchase shall be held to be the obligations of the district though executed by officials other than those in office at the time of delivery for value; provided, the officials signing them were such officials at the time the bonds were signed. Said bonds shall show upon their face the purpose for which they are issued and the principal and interest thereof shall be payable from the proceeds of the taxes levied upon the land and other property in the drainage district as provided in this chapter. At the times any bonds are issued, a sufficient amount of the said drainage taxes shall be set aside and appropriated to pay the principal and interest of said bonds and it shall be the duty of the county commission to arrange and determine the annual installments of said taxes so as to provide funds in due time for the payment at maturity of the principal and interest of any bond authorized and issued hereunder. The proceeds of any taxes so appropriated shall be used for the purpose of paying the principal and interest of said bonds and no other.

4. If necessary to promptly pay said bonds and the interest thereon the county commission shall rearrange the schedule of annual installments made at the time the taxes were levied and shall also make such additional tax levies as are necessary and shall provide for the collection of the same at such times as will produce the required amounts. Under no circumstances shall the county commission make any tax levies which will in any manner, or to any extent, impair the security of the bonds issued hereunder or the fund available for the payment of the principal and interest of the same. Bonds and coupons not paid at maturity shall bear interest at the rate of six percent per annum until paid.

5. If deemed advisable, the county commission may, by its order of record, select especial depositary or depositaries for the proceeds of any bonds issued hereunder as temporary treasurer or treasurers to hold and disburse said funds to the county treasurer as the work progresses, on the order of the county commission, provided said special depositary shall secure said funds by approved collateral or by the bond or bonds of a surety company or surety companies authorized to transact business in Missouri, the premium or premiums on which bond or bonds may be paid out of any funds belonging to the drainage district.

(RSMo 1939 § 12418)

Prior revisions: 1929 § 10829; 1919 § 4497; 1909 § 5603

CROSS REFERENCES:

Bond issues, proceeds and moneys for interest and sinking fund to be kept separate, 108.180 to 108.210, 108.230

Refunding bonded indebtedness, procedure, 108.140 to 108.160



Section 243.400 County commission authorized to pledge bonds--manner.

County commission authorized to pledge bonds--manner.

243.400. 1. Bonds issued under the authority of section 243.390 or refunding bonds issued to refund any or all such bonds may be pledged by the county commission to any corporation, commission or agency created or authorized by congress or the state of Missouri to accept a pledge of such bonds, and the county commission is authorized to pledge the bonds of any drainage district created under this chapter in a manner to conform to the requirements, rules and/or regulations of any such corporation, commission or agency.

2. Upon a pledge of any such bonds as by this section authorized, funds shall be provided to redeem said bonds and interest thereon from the terms of such pledge in the same manner as if said bonds had been sold, and the lien of pledged bonds and interest thereon shall be enforced in the same manner as provided in this chapter for bonds sold.

3. Funds derived from a pledge of any such bonds shall be deposited, accounted for and expended in the same manner as if such bonds had been sold or as may be provided by the requirements, rules and/or regulations of the corporation, commission or agency accepting a pledge of such bonds and advancing funds thereon.

(RSMo 1939 § 12419)



Section 243.410 County treasurer to be custodian of district funds--duties.

County treasurer to be custodian of district funds--duties.

243.410. 1. The treasurer of the county in which a drainage district is located shall act as treasurer of the district and shall be the custodian of the funds of the district, except as otherwise provided in this chapter.

2. He shall receive and receipt for all such funds and shall enter into a separate bond for each district in the county in a sum to be fixed by the county commission, not less than the probable amount of funds of said district to be in his possession at any one time. Such bond shall be payable to the district, shall be approved by the county commission, shall be signed by two or more residents of the county or by a surety company authorized to transact business in the state and shall be conditioned for the faithful and prompt disbursement according to law of all such funds as shall from time to time be in his possession. The premium on such bond may be paid by the district.

3. Except as otherwise provided in this chapter, the treasurer shall keep all district funds received by him deposited in a bank or banks selected in the same manner and at the same time that the depositary for county funds is selected. All interest accruing on district funds shall be credited to the district and any premium on a surety bond may be paid by the district.

(RSMo 1939 § 12422, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10832; 1919 § 4500; 1909 § 5634



Section 243.420 Fees for services.

Fees for services.

243.420. 1. The fees allowed by county commissions for services actually rendered drainage districts organized under the provisions of this chapter shall be determined by the county commission.

2. The county commission shall have power to contract for any of the aforesaid services. All expense accounts shall be accompanied by vouchers showing the items actually paid.

(RSMo 1939 § 12450, A.L. 1983 H.B. 236)

Prior revisions: 1929 § 10860; 1919 § 4527; 1909 § 5618



Section 243.430 Claims for fees, how paid.

Claims for fees, how paid.

243.430. Until the proceeds of taxes or bonds are available, all fees under this chapter shall be paid out of the county treasury when claims therefor are allowed by the county commission, and the general county fund shall be reimbursed out of the money realized from the sale of bonds or collection of taxes.

(RSMo 1939 § 12451)

Prior revisions: 1929 § 10861; 1919 § 4528; 1909 § 5619



Section 243.440 Drainage proceedings to be recorded--method.

Drainage proceedings to be recorded--method.

243.440. A complete record of all proceedings under this chapter shall be kept by the county clerk in a separate book to be secured for that purpose. The book shall be designated as the "Drainage Record of ..... County, Missouri", and shall also have recorded therein all papers, documents, bonds and plats filed in any drainage proceeding in that county. It shall be the duty of the county commission to have the accounts of each drainage district audited each year and the auditor's report shall be recorded in the drainage record.

(RSMo 1939 § 12421)

Prior revisions: 1929 § 10831; 1919 § 4499



Section 243.450 All or portions of districts may reorganize and consolidate under sections 242.010 to 242.690.

All or portions of districts may reorganize and consolidate under sections 242.010 to 242.690.

243.450. 1. Two or more districts organized under the provisions of this chapter may come within, and operate under sections 242.010 to 242.690, and portions of two or more districts organized under the provisions of this chapter may come together and operate under sections 242.010 to 242.690 whenever the owners of one-fourth of the acres of land in the proposed consolidated district sign and present a petition to the circuit court of the county in which there lies the greatest acreage of land in the proposed consolidated district, stating therein:

(1) The numbers or corporate name or names of such district or districts to be included in whole or in part;

(2) The boundaries of each district or portion of district separately;

(3) The boundary lines of the proposed consolidated district;

(4) The approximate number of acres of land in each district or portion of district;

(5) The approximate number of acres of land in the proposed consolidated district;

(6) The approximate amount of the benefits reported and apportioned by the viewers and confirmed by the county commission in each district or portion of district;

(7) The aggregate amount of such benefits as ascertained, apportioned and confirmed;

(8) The amount of bonds issued, by each district, giving the amount, dates, numbers, denominations, maturities, rate of interest, and where payable;

(9) The aggregate amount thereof; and

(10) The number of years it is to continue.

2. In such petition it shall be asked that the court adjudge such districts or portions of districts to be a body corporate, for a number of years not exceeding the time named in the petition, and under the name of "Consolidated Drainage District No. ..... of ......... County, Missouri".

(RSMo 1939 § 12446, A.L. 1963 p. 394, A.L. 1986 S.B. 488)

Prior revisions: 1929 § 10856; 1919 § 4523



Section 243.460 Notice to be published--form--jurisdiction of circuit court.

Notice to be published--form--jurisdiction of circuit court.

243.460. 1. When such petition shall have been filed in the office of the clerk of the circuit court of the county wherein lies the greatest number of acres in the proposed consolidated district, the clerk shall immediately cause to be published in some newspaper in each county having lands in the proposed district three consecutive weeks, three times, a notice, substantially in the following form:

To all persons owning or interested in any lands in drainage districts numbered ....., ......... County, Missouri: Notice is hereby given to all persons owning or interested in any lands in drainage districts Nos. ...., ......... County, Missouri, that a petition has been filed in my office asking that the aforesaid districts be consolidated into one district, and adjudged a public corporation to continue as such for a term of ..... years, under the name of "Consolidated Drainage District No. ..... of ......... County, Missouri", and that said petition will be heard on the ..... day of ........., 20.....

......................................... .............,

Clerk of the circuit court of ......... County, Missouri.

2. The circuit court of the county in which said petition has been filed shall thereafter, for all purposes of this chapter, have and maintain original and exclusive jurisdiction coextensive with the boundaries and limits of said district without regard to county lines.

(RSMo 1939 § 12447, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 10857; 1919 § 4524

Effective 1-2-79



Section 243.470 Objections to petition for consolidation may be filed--proceedings.

Objections to petition for consolidation may be filed--proceedings.

243.470. 1. Any owner of real estate or other property in said proposed district objecting to the organization and incorporation of said drainage district, who did not sign the petition, shall, on or before the first day of the term of court at which the cause is to be heard, file his objection or objections to the organization and incorporation of any consolidated drainage district.

2. Such objection or objections shall be limited to a denial of the statements in the petition, and shall be heard by the court in a summary manner, without unnecessary delay, and if the petition is signed by the owners of a majority of the acreage of land in the proposed consolidated district, then it will be the duty of the court to grant the prayer of the petition and organize and incorporate the district as in the case of organizing and incorporating a district in the first instance under sections 242.010 to 242.690. But if such petition shall be signed only by the owners of less than one-half of the acres of land in such district or districts, then it shall be discretionary with the court whether the prayer of the petition be or be not granted. If the said petition be verified by one or more signers, it shall be prima facie evidence of the statements and allegations therein contained. Any person having signed the petition shall have no right to have said proceedings dismissed as to him without the written consent of the majority in acreage of the owners who signed the petition. The petition may be amended as any other pleading.

3. Within sixty days after the said district has been declared a corporation by the court, the clerk thereof shall transmit to the secretary of state a certified copy of the findings and decree of the court incorporating said district, and the same shall be filed in the office of the secretary of state in the same manner as articles of incorporation are now required to be filed under the general law concerning corporations. A copy of said findings and decree, together with a plat of the district, shall also be filed in the office of the county recorder in each of the counties having lands and other property in said district, where the same shall become a permanent record, and each such recorder shall receive a fee of one dollar for filing and preserving the same.

4. Thereafter such proceedings shall be had as is provided by sections 242.010 to 242.690. This chapter shall not be construed to be repugnant to, in conflict with, or as repealing any other law or laws of this state relating to the organization or incorporation of levee or drainage districts; but shall be held and construed to be cumulative thereto.

(RSMo 1939 § 12448)

Prior revisions: 1929 § 10858; 1919 § 4525



Section 243.475 Consolidation of district organized by circuit court and district organized by county commission, effect--laws governing.

Consolidation of district organized by circuit court and district organized by county commission, effect--laws governing.

243.475. 1. Any district organized under the provisions of this chapter may become consolidated with a district organized under the provisions of chapter 242 and the resulting consolidated district may operate under the provisions of sections 242.010 to 242.690 whenever the owners of a majority of the acres of the district operating under chapter 242, together with the owners of a majority of the acres of the district with which such district desires to be consolidated, sign and present a petition to the circuit court of the county in which there lies the greatest acreage of land in the proposed consolidated district, stating therein:

(1) The number or corporate name of each district;

(2) The boundaries of each district, separately stated;

(3) The boundary lines of the proposed consolidated district;

(4) The number of acres in each district;

(5) The amount of assessed benefits in each district;

(6) The amount of bonds outstanding in each district, giving the annual dates, numbers, denominations*, maturities, rate of interest, dates of future payments and when payable; and

(7) The number of years the consolidated district is to continue. The petition shall request the circuit court to adjudge the consolidated district to become a body corporation for a number of years not exceeding the time named in the petition and under the name of Consolidated Drainage District No. .... of ........ County, Missouri.

2. Upon the filing of the petition provided for in subsection 1 of this section, the circuit clerk shall give notice of such filing in the manner provided for giving notice in section 242.030, which notice shall state the contents of the petition, the objects sought by the petition, and the date on which the petition is to be heard. Any person owning land in either of the districts which are the subject of the petition may, on or before the date set out in the notice on which the matter is set to be heard, file objections to the consolidation. If the objections made under this subsection are overruled, or if no objections are made, the court shall order that the districts asking to be consolidated shall be consolidated as one district under the designation requested in the petition, with all the rights, powers and privileges of districts organized under sections 242.010 to 242.690, and:

(1) The lands so included in the new district shall be subject to all liens, liabilities and obligations of the original districts; except that, if any district included in the consolidated district shall have issued bonds which are outstanding at the time of the consolidation under this section, the taxes levied to pay such bonds, and the interest thereon, shall be an obligation on only the property within such original district;

(2) A new board of supervisors shall be elected as provided in sections 242.010 to 242.690 for the election of supervisors;

(3) All orders made in regard to the extension of time, boundaries or consolidating districts shall be spread on the records of the circuit court and a certified copy thereof shall be filed with the recorder of deeds of each county in which any land of the consolidated district is located and with the secretary of state.

3. The recorder of deeds of each county shall receive a fee of one dollar for filing and preserving each certified copy of orders described in subdivision (3) of subsection 2 of this section.

(L. 1985 H.B. 660 § 1, A.L. 1986 S.B. 488)

*Word "demonstrations" appears in original rolls.



Section 243.480 Failure or refusal of official to perform duty--penalty.

Failure or refusal of official to perform duty--penalty.

243.480. If any engineer or county commission or clerk of the circuit court or other official shall neglect or refuse to perform any duty imposed by the provisions of this chapter, he shall forfeit and pay a fine of one hundred dollars for every such refusal, to be recovered by proper process.

(RSMo 1939 § 12438)

Prior revisions: 1929 § 10848; 1919 § 4515; 1909 § 5616



Section 243.490 County collector liable, when--penalty.

County collector liable, when--penalty.

243.490. If any county collector of the revenue refuses, fails or neglects to make prompt payment of the tax or any part thereof collected under this chapter to the county treasurer as provided in said chapter, then he shall pay a penalty of ten percent on the amount of his delinquency; such penalty shall at once become due and payable and both he and the sureties on his bond shall be liable therefor on his aforesaid bond.

(RSMo 1939 § 12439)

Prior revisions: 1929 § 10849; 1919 § 4516



Section 243.500 Validity of bonds issued unquestionable.

Validity of bonds issued unquestionable.

243.500. Hereafter when any bonds issued by any drainage district organized or incorporated under the laws of this state are sold for a sum or price allowed by law, and the proceeds of the sale thereof paid to the proper officer of the district, then except for the power to issue the bonds, neither the validity of them nor the tax levied to pay them shall thereafter be questioned in any court of law or equity.

(RSMo 1939 § 12420)

Prior revisions: 1929 § 10830; 1919 § 4498



Section 243.510 Suits to be brought in name of state.

Suits to be brought in name of state.

243.510. Suits on bonds for costs and the performance and completion of work on contract shall be brought in the name of the state of Missouri at the relation and to the use of the drainage district.

(RSMo 1939 § 12440)

Prior revisions: 1929 § 10850; 1919 § 4517; 1909 § 5621



Section 243.520 Appeals--procedure.

Appeals--procedure.

243.520. The clerk of the circuit court shall docket any appeal, styling the appellant the plaintiff and the drainage district the defendant, and the cause shall stand for trial and be tried as other appeal cases are tried in the circuit court. After the trial and judgment in the circuit court, the clerk of that court shall retain the transcript of the proceedings in the county commission and retransmit to the county clerk all of the original papers filed in his office by the county clerk, together with a transcript of the proceedings had in the circuit court, including a certified copy of the finding or verdict and the judgment of the said court; the clerk of the circuit court shall also certify an itemized statement of the cost accruing on the appeal, and such costs shall be paid as provided in this chapter. After a transcript of the proceedings had in the circuit court is filed in the office of the county clerk, the county commission shall cause such entries to be made on its record as may be necessary to give effect to the judgment of the circuit court.

(RSMo 1939 § 12410)

Prior revisions: 1929 § 10821; 1919 § 4489; 1909 § 5593



Section 243.530 Chapter declared remedial in character and purpose.

Chapter declared remedial in character and purpose.

243.530. 1. The repeal of article 4, chapter 41, RSMo 1909, shall not have the effect of suspending, abating, abridging, impairing, vitiating, or nullifying any right, power, remedy, or lien heretofore given, created or conferred upon any drainage district heretofore organized or in process of organization at the time of passage of this chapter, under any law of this state, but all such rights, powers, remedies and liens are hereby directly preserved to all such drainage districts; nor shall the repealing of existing laws have the effect of suspending, abridging, abating or nullifying any proceeding or proceedings now pending in any court of this state or of the United States; nor shall the repealing of existing laws have the effect of impairing, invalidating, discharging, changing, modifying or destroying any obligation, contract or undertaking, entered into by, or with any drainage district now organized and existing under any law in this state, but all such obligations, contracts and undertakings so entered into shall be and remain inviolate.

2. All rights, powers, liens and remedies now existing in behalf of any drainage district of this state may be enforced and made available under the provisions of this chapter, if applicable, at the election of the drainage district. This chapter is hereby declared to be remedial in character and purposes, and shall be liberally construed by the courts in carrying out this legislative intent and purpose.

(RSMo 1939 § 12454)

Prior revisions: 1929 § 10864; 1919 § 4531



Section 243.540 Penalty for violation of provisions of chapter.

Penalty for violation of provisions of chapter.

243.540. Any person, corporation, member of the county commission or municipal corporation, convicted of a misdemeanor as defined by this chapter shall pay a fine of not less than five dollars nor more than one thousand dollars, and if such violation of said chapter as the conviction is for shall not be abated by the party so convicted within thirty days after such conviction, then the continuance of such obstruction or other violation of the provisions of this chapter after said period of thirty days shall for each and every day the same is continued constitute a separate offense, for which, on conviction thereof, the party so offending shall be punished by a fine of twenty-five dollars.

(RSMo 1939 § 12444)

Prior revisions: 1929 § 10854; 1919 § 4521; 1909 § 5630



Section 243.550 Petition for reassessment of benefits, form--procedure for maintenance levy or for a new tax to pay costs of plan for reclamation.

Petition for reassessment of benefits, form--procedure for maintenance levy or for a new tax to pay costs of plan for reclamation.

243.550. Whenever the owners of twenty-five percent or more of the acreage of the lands in the district shall file a petition with the county commission stating that there has been a material change in the values of the property in the district since the last previous assessment of benefits or readjustment of the assessment of benefits and praying for a readjustment of the assessment of benefits for the purpose of making a more equitable basis for the levy of the maintenance tax or for the purpose of levying a new tax to pay the costs of the completion of the proposed works and improvements as shown in any supplemental plan for reclamation, or for both of the aforesaid purposes, the county commission shall give notice of the filing and hearing of the petition by posting such notice in a prominent place in the court house and by publication in a newspaper of general circulation in the county once a week for at least four consecutive weeks, the last insertion to be at least fifteen days prior to the hearing of the petition. The notice may be in the following form:

Notice is hereby given to all persons interested in the lands and property included within the ................ district that a petition has been filed in the office of the county commission of ................. County, .................., praying for a readjustment of the assessment of benefits for the purpose(s) of. ...................., and that the petition will be heard by the county commission on the ............. day of ..........., 20..

................. .............

Clerk of .............. County

Upon hearing of the petition if the county commission finds that there has been a material change in the values of property in the district since the last previous assessment of benefits, the county commission shall order that there be made a readjustment of the assessment of benefits for the purpose of providing a basis upon which to levy the maintenance tax of the district or for the purpose of levying a new tax to pay the costs of the completion of the proposed works and improvements as shown in any supplemental plan for reclamation, or for both of the aforesaid purposes.

(L. 1993 S.B. 56 § 243.550 subsec. 1)



Section 243.551 County commission to appoint three viewers, qualifications, duties--report, procedure--readjustment of benefits limited to once a year--payment may be by installments.

County commission to appoint three viewers, qualifications, duties--report, procedure--readjustment of benefits limited to once a year--payment may be by installments.

243.551. Thereupon the county commission shall appoint three viewers, possessing the qualifications of viewers appointed under section 243.050 to make such readjustment of assessments in the manner provided in section 243.050 and the viewers shall make their report, and the same proceedings shall be had thereon, as nearly as may be, as are herein provided for the assessment of benefits accruing for original construction; provided, that in making the readjustment of the assessment of benefits, the viewers shall not be limited to the aggregate amount of the original or any readjustment of the assessment of benefits and may assess the amount of benefits that will accrue from carrying out and putting into effect any supplemental plan for reclamation. After the making of such readjustment, the limitation of twenty percent of the annual maintenance tax which may be levied shall apply to the amount of benefits as readjusted, and the limitation of the tax which may be levied for payment of the costs of the completion of the proposed works and improvements shown in any supplemental plan for reclamation shall apply to the amount of the benefits as readjusted. There shall be no such readjustment of benefits more often than once in a year. The list of lands, and other property, with the readjusted assessed benefits and the order of the county commission, shall be filed in the office of the county recorder. The petition for reassessment of benefits may request that the cost of the improvement be payable in more than one installment and if the county commission agrees in its order of assessment, the assessment shall be payable in the number of installments, not exceeding fifteen, so found to be desired, which installments shall be equal, and each tract of land in the district shall be charged with interest which shall be apportioned against the lands in the district by the same rule of apportionment as the principal assessment.

(L. 1993 S.B. 56 § 243.550 subsec. 2)



Section 243.553 Installments payable, when.

Installments payable, when.

243.553. The payments of such installments, and such interest charge and the payments thereof, shall be as follows:

(1) If such order is made on or after the first day of January and before the first day of November of any year, the first installment shall be payable on the thirty-first day of December following the date of such order, with interest on the principal, at the rate of six percent per annum, from the date of such order until the first day of April after the date such installment becomes payable, and one installment shall become payable on the thirty-first day of each December thereafter with interest at such rate on the portion of the principal then unpaid, from the thirty-first day of the previous December until the first day of the following April, until the entire assessment is paid.

(2) If such order is made on or after the first day of November of any year, the first installment of such special assessment shall be payable on the thirty-first day of December of the next year after the date of such order, with interest at such rate on the principal from the date of such order until the first day of April after the date such first installment becomes payable, and thereafter an installment shall be payable on the thirty-first day of each December, with interest at such rate on the principal then unpaid, from the thirty-first day of the previous December to the first day of the following April, until the entire principal of the assessment is paid.

(L. 1993 S.B. 56 § 243.550 subsec. 3)



Section 243.560 Bond issues authorized, amount--rate--payable when--county treasurer to sell--cost, not obligation of county.

Bond issues authorized, amount--rate--payable when--county treasurer to sell--cost, not obligation of county.

243.560. 1. The county commission may, on behalf of the district, issue bonds not to exceed ninety percent of the total amount of the assessments levied under the provisions of sections 243.550 to 243.553, in denominations of not less than one hundred dollars, bearing interest from date at a rate not to exceed six percent per annum, payable semiannually, to mature at annual intervals within twenty years, commencing after a period of years, not later than five years, to be determined by the county commission, both principal and interest payable at some convenient banking hours or trust company's office to be named in the bonds, which bonds shall be signed by the presiding commissioner, attested by the signature of the county clerk.

2. All of said bonds shall be executed and delivered to the county treasurer, who shall sell the same in such quantities and at such dates as the county commission may deem necessary to meet the payments for the works and improvements in the district. The bonds shall not be sold for less than ninety-five cents on the dollar, with accrued interest, shall show on their face the purpose for which they are issued, and shall be payable out of money derived from the assessment levied under the provisions of sections 243.550 to 243.553. The bonds shall not be payable out of funds of the county and are not obligations of the county.

(L. 1993 S.B. 56 § 243.560 subsecs. 1, 2)



Section 243.561 County commission to appropriate money to pay principal and interest on bonds--money collected to be deposited in separate fund, purpose.

County commission to appropriate money to pay principal and interest on bonds--money collected to be deposited in separate fund, purpose.

243.561. A sufficient amount of the assessment levied under the provisions of sections 243.550 to 243.553 shall be appropriated by the county commissioners for the purpose of paying the principal and interest of the bonds and the same shall, when collected, be preserved in a separate fund for that purpose and no other. All bonds and coupons not paid at maturity shall bear interest at the rate of six percent per annum from maturity until paid, or until sufficient funds have been deposited at the place of payment, and the interest shall be appropriated by the county commission out of the penalties and interest collected on delinquent assessment or any other available funds of the district. Any expense incurred in paying the bonds and interest thereon, and a reasonable compensation to the bank or trust company for paying same, shall be paid out of other funds of the district collected for the purpose of meeting the expenses of administration.

(L. 1993 S.B. 56 § 243.560 subsec. 3)



Section 243.563 Proceeds of assessment insufficient to pay principal and interest on bonds, procedure--funds derived from bond sale, purpose.

Proceeds of assessment insufficient to pay principal and interest on bonds, procedure--funds derived from bond sale, purpose.

243.563. 1. It shall be the duty of the county commission in making assessments, as provided in this chapter, to take into account the maturing bonds and interest on all bonds, and to make ample provisions in advance for the payment thereof. In case the proceeds of the assessment made under the provisions of sections 243.550 to 243.553 are not sufficient to pay the principal and interest of all bonds issued, then the county commission shall make such additional levy or levies upon benefits assessed as are necessary for this purpose, and under no circumstances shall any assessment be made that will in any manner or to any extent impair the security of the bonds or the fund available for the payment of the principal and interest of the same.

2. The funds derived from the sale of the bonds or any of them shall be used for the purpose of paying the cost of the drainage works and improvements and such costs, expenses, fees and salaries as may be authorized by law and used for no other purpose.

(L. 1993 S.B. 56 § 243.560 subsecs. 4, 5)






Chapter 244 Private Drainage Rights

Section 244.010 Drainage for agricultural or sanitary purposes.

Drainage for agricultural or sanitary purposes.

244.010. The owner or owners of all or any part of any tract or parcel of swamp, wet, flat or overflowed land in this state, situated within or without any drainage or levee district organized under any laws of this state, shall have the right, under the provisions of this chapter, to drain or protect such land for sanitary or agricultural purposes, without forming such land into a district, by constructing an open ditch, laying tile or building a levee, and such ditch, tile or levee may be constructed through or across any tract or parcel of land situate between such land to be drained or protected and any lake, bayou, hollow, creek, artificial drainage ditch, river, depression or other outlet into which the waters from such swamp, wet, flat or overflowed land can be drained, provided the owner or owners of the land through or upon which such ditch, tile or levee must be built be paid a sum equal to the value of land, if any, consumed in constructing such works and the amount of damages, if any, that will be sustained by such land from the construction and maintenance of the improvement.

(RSMo 1939 § 12455)

Prior revisions: 1929 § 10865; 1919 § 4560; 1909 § 5662

CROSS REFERENCE:

County planning commission, class one counties, approval of improvements, 64.010 to 64.200



Section 244.020 Disagreement on drainage methods--petition circuit court.

Disagreement on drainage methods--petition circuit court.

244.020. 1. When the owner or owners of the land to be drained or protected and the owner or owners of the land through or across which such improvements are to be built or constructed fail to agree as to the location of the ditch, tile or levee or as to the value of land, if any, to be used, or the amount of damages, if any, that will result from constructing the improvements, the owner or owners of the land desired to be drained or protected shall have the right to file with the circuit clerk their petition, which shall state the method of drainage or protection desired, the name or names of the owner or owners of the land to be drained or protected with a description of the land owned by each, and the name or names of the owner or owners of the land through or upon which such drain or levee must pass, with a description of land owned by each, and that the owners are unable to agree as to the best method to adopt for the drainage or protection of the swamp, wet, flat or overflowed land, the value of the land, if any, to be used for any ditch, tile or levee, or the amount of damages, if any, that should be paid the owner or owners of the land through or upon which the proposed improvements must be constructed. Said petition shall pray the circuit court that commissioners be appointed to consider any and all matters not agreed upon by the landowners and to make a report and recommendations for the adjustment of such disagreements.

2. A rough plat of all land that will in any way be affected by the proposed improvements and indicating the approximate location and course of the ditch, tile or levee, shall be filed with said petition, but such plat need not be made by an engineer; provided, that before any such owner or owners shall have the right to file any such petition he or they shall first tender in writing to the owner or owners of the land through or upon which such ditch, tile or levee is to be constructed, a sum of money equal to the amount of the value of the land, if any, that will be used in constructing the ditch, tile or levee, plus the damages, if any, that will accrue to the land and the cost of the crossings, if any are needed, which said amount, in the estimation of the owner or owners of the land to be drained or protected, seems just compensation for the total cost of such items, and the fact of said tender having been made and the amount of the same shall be stated in the foregoing petition.

(RSMo 1939 § 12456, A.L. 1945 p. 852)

Prior revisions: 1929 § 10866; 1919 § 4561; 1909 § 5665



Section 244.030 Filing of objections--hearing by court--appointment of commissioners.

Filing of objections--hearing by court--appointment of commissioners.

244.030. 1. Such petition, as soon as so signed, shall be filed in the office of the circuit clerk of the county in which is situate the land that will be affected by the proposed improvements; each person not having signed such petition, owning land that will be either damaged or benefitted by the construction of the ditch, tile or levee shall be named as a party defendant in such action and served with a summons and a copy of the petition, as in ordinary civil actions. If such owner or owners of land be nonresidents of the state, then such service shall be had as provided in the civil code of Missouri.

2. The court shall set a date to hear objections, which such date shall be named in a notice accompanying such petition and given each owner of land and which hearing shall not be more than twenty days from the return date; such notice shall state the purpose sought as set out in the petition and that the person receiving such notice shall have the right to file objections to the petition. Any person whose land will be affected in any manner by the proposed ditch, tile or levee shall have the right to file his objection on or before the date set for such hearing and before the hour of such hearing. Such objection or objections shall be limited to a denial of the allegations as contained in the petition.

3. The circuit court shall hear such objections without unnecessary delay and if such objections be overruled it shall appoint three disinterested residents of the county, not of kin within the second degree of consanguinity to any person owning land to be affected, as commissioners, who before entering upon their duties shall be sworn to faithfully and impartially perform the duties imposed upon them by this chapter.

(RSMo 1939 § 12457, A.L. 1945 p. 852, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10867; 1919 § 4562



Section 244.040 Duties of commissioners.

Duties of commissioners.

244.040. Within twenty days after so qualifying, unless prevented by sickness or some other good cause, said commissioners shall proceed to view the premises and perform their duties. They shall be furnished by the clerk of the circuit court a copy of the plat of the land and proposed improvements filed with the petition under the provisions of section 244.020. They shall mark out the most practical route and location of the ditch, tile or levee, and they shall assess the benefits and damages, if any, that will accrue to each tract or parcel of land, according to ownership, because of the proposed works; they shall specify the number of crossings, if any, that will be needed for the use and convenience of the public or owners of the land to be affected by the proposed works, and they shall make such recommendations as they may consider necessary for the use of the circuit court in deciding the cause. They shall make out their report in writing and after the same shall have been signed by at least two of said commissioners, it shall be filed in the office of the circuit clerk. Said commissioners may employ an engineer or surveyor to run levels, make measurements and obtain such other information as said commissioners may deem necessary to assist them in their work.

(RSMo 1939 § 12458, A.L. 1945 p. 852)

Prior revisions: 1929 § 10868; 1919 § 4563



Section 244.050 Notification of commissioners' report--filing of objections.

Notification of commissioners' report--filing of objections.

244.050. Within ten days after the filing of the commissioners' report the clerk of the circuit court shall give notice of such filing to each landowner, and said notice shall state the hour and date at which the circuit court, provided there be not less than five days between the serving of such notice and the date of hearing, will hear objections to said report. Any person whose land will be affected by the improvements as shown by said commissioners' report, shall have the right, on or before the date set for hearing of said report and before the hour set for said hearing, to file his objections to said report.

(RSMo 1939 § 12459, A.L. 1945 p. 852)

Prior revisions: 1929 § 10869; 1919 § 4564



Section 244.060 Confirmation or rejection of report--payment of costs.

Confirmation or rejection of report--payment of costs.

244.060. Said circuit court shall hear all such objections in a summary manner and without unnecessary delay, and should it find that no objection should be sustained, the court shall approve and confirm said report, but if the court shall find that any or all of the exceptions or objections should be sustained, it shall render its decree accordingly. All additional costs incurred by hearing and determining such objections shall be apportioned by the circuit court to the landowners in proportion to the objections sustained or overruled. If the report of the commissioners as confirmed, or as modified, shows that the damages and cost of necessary crossings exceed the amount tendered, under the provisions of section 244.020, to the owner or owners of the land traversed by the works, the total court cost of the case, including fees and expenses of commissioners, shall be paid by the petitioner or petitioners, but if the amount of such items be not greater than the tendered amount the cost shall be paid by the objectors.

(RSMo 1939 § 12460, A.L. 1945 p. 852)

Prior revisions: 1929 § 10870; 1919 § 4565



Section 244.070 Limitation on improvements--dismissal of case, when.

Limitation on improvements--dismissal of case, when.

244.070. 1. The word "tract" and "parcel" of land as used in this chapter shall include town lots or other subdivisions of land according to ownership. Persons desiring to drain or protect land under the provisions of this chapter shall not be limited to a single ditch, tile or levee, but two or more of each or all three may be constructed for the drainage or protection of the same tract of land.

2. If the report of the commissioners, as approved or as amended by the circuit court shows the total cost of the improvements, including value of the land used, the amount of the damages and cost of crossings, exceeds the total benefits accruing to all the land from the proposed improvement, the court shall dismiss the case and tax the court costs against the petitioners. Thereafter any one or more persons owning any portion of the wet, swamp, flat or overflowed land shall have the right to construct the ditch, tile or levee at his or their expense, but if constructed under such conditions the other owners of land that will be improved shall not be taxed for any of the costs.

(RSMo 1939 § 12465, A. 1949 S.B. 1084)

Prior revisions: 1929 § 10875; 1919 § 4570



Section 244.080 Appeals from circuit court decision.

Appeals from circuit court decision.

244.080. Any person may appeal from the decision or decree of the circuit court as provided by law in other civil actions. Such appeal shall not act as a supersedeas or delay construction of either the ditch or levee or laying of the tile, but before such work shall be begun the owners of the land to be drained or protected shall pay into the hands of the circuit clerk for the use of the parties whose land is taken or injured, the amount awarded to said party or parties by the circuit court.

(RSMo 1939 § 12461, A.L. 1945 p. 852)

Prior revisions: 1929 § 10871; 1919 § 4566



Section 244.090 Disagreement on manner of construction--petition circuit court.

Disagreement on manner of construction--petition circuit court.

244.090. 1. The owner or owners of the land benefitted shall have the right, without obtaining permission of the circuit court, to construct the ditch or levee or lay the tile or to arrange to have such constructed or laid, but the damages resulting, if any, from the construction of the same shall be paid in cash to the owner or owners of the land taken or damaged, or the sum awarded for such items shall be placed in the possession of the circuit clerk for the use of such persons, before such construction shall be begun.

2. In case the owners of the land benefitted are unable to agree among themselves as to the manner of constructing the ditch or levee or laying the tile or letting the contract for the same, the circuit court shall have the power, upon being petitioned by a majority of persons interested, after due notice has been given to other interested parties, to let the work of construction out to the lowest or best bidder, and after such costs have been determined, the circuit clerk, upon order of the circuit court, shall apportion the total cost to each tract or parcel of land according to ownership in proportion the benefits derived as ascertained and determined by the court, and such cost shall become a lien upon such land and remain the same until paid.

3. Such lien shall be enforced by suit brought on bills properly made out and certified to by the circuit clerk, such suit to be brought in the name of the state at the relation of the interested party or parties in any court of competent jurisdiction. All sums collected by such suit shall include the court cost incurred in bringing and conducting such suit and a reasonable attorney's fee to be fixed by the court hearing said cause.

(RSMo 1939 § 12462, A.L. 1945 p. 852)

Prior revisions: 1929 § 10872; 1919 § 4567



Section 244.100 Rights of owners after construction.

Rights of owners after construction.

244.100. The owners of the land benefitted shall have the right at any time after the ditch, tile or levee has been completed, to go upon the land through or upon which such works shall have been built and repair the same, but no right to enlarge or change the location of the ditch, levee or tile is granted under this chapter without first obtaining consent of the owner or owners of land traversed, either by free gift or purchase, but the owner or owners of the land drained or protected shall have the right to petition for privilege from the circuit court to enlarge works already made or to make necessary additional improvements, and such petition shall be proceeded with in the same manner as is provided in sections 244.020 and 244.030 for original construction.

(RSMo 1939 § 12463, A.L. 1945 p. 852)

Prior revisions: 1929 § 10873; 1919 § 4568



Section 244.110 Compensation--appointment of special commissioners and surveyor.

Compensation--appointment of special commissioners and surveyor.

244.110. 1. The parties petitioning shall be liable for all costs incurred on account of any proceeding under this chapter. Each commissioner shall receive for his services two dollars for each day employed and necessary expenses incurred in addition thereto; any surveyor for services rendered while working under the direction of the commissioners shall be paid three dollars per day and all necessary expenses.

2. In case it becomes the duty of the circuit court to have the work constructed, as is provided for in section 244.090, said court shall have the right to appoint a special commissioner, who may or may not be a surveyor, and not owning land that is affected in any way by the works, to take charge of the construction and report to said court from time to time as to the progress of said construction and make a full report when the same has been completed. Such commissioner shall, upon completion of the work, make a final report to the court, and said court shall, if it finds said work performed according to contract, accept and confirm said report.

(RSMo 1939 § 12464, A.L. 1945 p. 852)

Prior revisions: 1929 § 10874; 1919 § 4569



Section 244.120 Amendment of petition--rights of landowner.

Amendment of petition--rights of landowner.

244.120. 1. The petition as signed and filed under the provisions of this chapter may be amended at any time as other pleadings in other cases.

2. The owner or owners of land within or without any levee or drainage district organized under the laws of this state shall be permitted to connect a ditch, tile or levee constructed under the provisions of this chapter with any artificial ditch, drain or levee of any drainage or levee district on such terms as the board of supervisors of such drainage or levee district or the court, under which any such district has been organized, may prescribe.

3. A petition filed under the provisions of this chapter and any and all matters pertaining thereto may be heard and determined by the circuit court at any time at a regular, adjourned or special session.

(RSMo 1939 § 12466, A.L. 1945 p. 852)

Prior revisions: 1929 § 10876; 1919 § 4571



Section 244.130 Penalty for obstructing ditch--inspection of lands without owner's consent.

Penalty for obstructing ditch--inspection of lands without owner's consent.

244.130. 1. Any person or persons, copartnership or corporation willfully filling up or obstructing or impairing the usefulness of any ditch, tile or levee constructed under the provisions of this chapter shall be deemed guilty of a misdemeanor, and upon conviction therefor shall be fined in a sum not less than fifty dollars nor more than two hundred dollars for each and every offense, or such person or persons, or the agent or agents of the copartnership or corporation responsible for such damage or injury having been wrought, may be confined in the county jail not less than thirty days nor more than six months.

2. The owner or owners of the land desired to be drained shall have the right to go upon or send an engineer or surveyor upon the land through or upon which the ditch, tile or levee is to be built, without first obtaining consent from the owner or owners of such land, for the purpose of making measurements, running levels and obtaining other information to be used in forming conclusions pertaining to the slope of the land, length of the improvements and proper location of the same; provided, that notice of the purpose and intention of such act be first given in writing to the owner of the land through or across which the works are to be constructed.

(RSMo 1939 § 12467)

Prior revisions: 1929 § 10877; 1919 § 4572; 1909 § 5670






Chapter 245 Levee Districts

Section 245.010 Definitions.

Definitions.

245.010. 1. The term "levee districts" as used in sections 245.010 to 245.280, and all other terms or provisions of law contained in sections 245.010 to 245.280, which have heretofore been interpreted, as apply to said levee districts, shall be construed to include, authorize, provide for and be made applicable to all districts now organized or which may hereafter be organized for the purpose of establishing, constructing or causing to be constructed, levees, dikes, bank protections, current control or other protection or reclamation improvements contiguous or adjacent to or situate near any body of swamp, wet or overflowed land, or other property in the nature of individual or corporate franchises in this state, or land subject to overflow or inundation in or adjacent to any river or stream wholly within or bordering on the state of Missouri, property or land abutting, or situate near, which may be endangered or liable to be endangered through wash or bank erosion; provided, that whenever the proposed district is intended to include or does include lots, tracts, parcels or other subdivisions of land included in any third or fourth class city, town or village of this state, or in any city in this state under fifty thousand population operating under a special charter, the words "acre", "acreage" or "subdivision of land" as now used in sections 245.010 to 245.280, shall be held and construed to include and be used interchangeably with the words "area", "lot", "tract" or "parcel of land", so that a lot or other subdivision of land within such cities shall correspond to the word "acre" as used in sections 245.010 to 245.280, when the levee district is organized in a rural area.

2. The word "owner" as used in sections 245.010 to 245.280 shall mean the owner of the freehold estate, as appears by the deed record, and it shall not include reversioners, remaindermen, trustees, or mortgagees, who shall not be counted and need not be notified by publication, or served by process, but shall be represented by the present owners of the freehold estate in any proceeding under sections 245.010 to 245.280.

(RSMo 1939 §§ 12493, 12531, A.L. 1974 V. II p. 226, A.L. 1965 p. 381, A.L. 1978 H.B. 1634)

Prior revisions: 1929 §§ 10903, 10941; 1919 § 4635

Effective 1-2-79



Section 245.015 Owners may form levee district, where--articles of incorporation to be filed in circuit court.

Owners may form levee district, where--articles of incorporation to be filed in circuit court.

245.015. 1. The owners of a majority of the acreage in any contiguous body of swamp, wet or overflowed land or other property in the nature of individual or corporate franchises in this state, or land subject to overflow, wash or bank erosion, located in one or more counties or in any city, town, or village in this state not located within any county with a charter form of government and with more than two hundred fifty thousand but less than three hundred fifty thousand inhabitants, or in any city, town, or village of the third or fourth classification in this state which is located within any county with a charter form of government and with more than two hundred fifty thousand but less than three hundred fifty thousand inhabitants, may form a levee district for the purpose of having such land and other property reclaimed and protected from the effects of overflow and other water, for sanitary or agricultural purposes, or from the effect of wash or bank erosion, or when the same may be conducive to the public health, convenience or welfare, or of public utility or benefit, by levee, or otherwise, and for that purpose they may make and sign articles of association in which shall be stated: the name of the district, and the number of years the same is to continue; the boundary lines of the proposed levee district; the names as listed on the county assessor's records of the owners of land or other individual or corporate franchise property in such district, together with a plat of the district showing the lands to be covered in the district; such articles shall further state that the owners of real estate and other such property within the district whose names are subscribed to such articles are willing to and do obligate themselves to pay the tax or taxes which may be assessed against their respective lands or other property to pay the expense of organizing, and of making and maintaining the improvements that may be necessary to effect the reclamation or protection of such lands or other such property, so formed into a levee district, and to reclaim and to protect the same from the effects of overflow and other water, or from bank erosion or wash, and the articles of association shall contain a petition praying that the lands and other property described therein be declared a levee district under the provisions of this law. After the articles of association and petition have been so signed the same shall be filed in the office of the circuit clerk of the county in which such lands and other property are located; or, if such lands and other property be composed of tracts or parcels located in two or more different counties then in the office of the clerk of the circuit court of the county in which more of such lands and other property are located than in any other county; provided, that in the event any work is to be done upon any navigable stream, the consent of the federal government shall be obtained to make such improvement or improvements before the actual work on the improvements shall be begun.

2. The* modifications to this section, as enacted by the ninety-second general assembly, second regular session, shall not be construed to enhance or limit the current law, and any interpretation thereof, with regard to where a levee district may or may not be formed within any county with a charter form of government and with more than two hundred fifty thousand but less than three hundred fifty thousand inhabitants nor any city, town, village, or other political subdivision contained therein.

(RSMo 1939 § 12492, A.L. 1947 V. II p. 226, A.L. 1965 p. 381, A.L. 1994 S.B. 600 merged with S.B. 633, A.L. 2004 H.B. 795, et al. merged with H.B. 1207)

*Word "Any" appears in original rolls of H.B. 1207, 2004.



Section 245.020 Circuit clerk to give notice by publication--form of notice--mailing required.

Circuit clerk to give notice by publication--form of notice--mailing required.

245.020. 1. After such articles of association shall have been filed, the clerk in whose office the articles of association have been filed shall give notice by causing publication to be made once in some newspaper published in each county in which the land and other property of the district are situate. Such notice shall be published within fourteen days of filing of the articles, and the notice shall be substantially in the following form and it shall be deemed sufficient for all purposes of sections 245.010 to 245.280:

NOTICE OF APPLICATION TO FORM LEVEE DISTRICT.

Notice is hereby given to all persons interested in the following described real estate and other property in ......... County of Missouri (here describe the property as set out in the articles of association) that articles of association asking that the foregoing lands and other property be formed into a levee district under the provisions of sections 245.010 to 245.280, RSMo, have been filed in this office, and the foregoing real estate and other property will be affected by the formation of said levee district and be rendered liable to taxation for the purposes of paying the expenses of organizing and making and maintaining the improvements that may be found necessary to effect the leveeing and reclamation of the land and other property in said district, and you and each of you may file objections or exceptions to said articles of association and petition on or before the ......... day of ........., 20...., in this office, but not thereafter, if any there be, why said levee district as set forth in the articles of association shall not be organized as a public corporation of the state of Missouri.

.................................... ...................,

Clerk of circuit court of ......... County.

The circuit court of the county in which said articles of association have been filed shall thereafter maintain and have original and exclusive jurisdiction coextensive with the boundaries and limits of said district without regard to county lines, for all purposes of this law; provided, that where lands in different counties are sought to be incorporated in the same district, it shall not be necessary to include all of the lands in said proposed levee district in the notice published in the different counties, but only such lands and other property in the district as are situate in the respective counties.

2. Within fourteen days of the filing of the articles, those petitioning for the creation of the district shall mail, by certified mail, a copy of the notice contained in this section to the names as listed on the county assessor's records of the owners of land identified in the petition or other individual or corporate franchise property in the district identified in the petition, including all public entities owning land within the district.

(RSMo 1939 § 12494, A.L. 1994 S.B. 633, A.L. 2008 S.B. 939)

Prior revisions: 1929 § 10904; 1919 § 4598; 1909 § 5704



Section 245.025 Objections to incorporation heard--court decree filed with secretary of state and county recorder.

Objections to incorporation heard--court decree filed with secretary of state and county recorder.

245.025. Any owner of real estate or other property as herein described in said proposed district, who may not have signed said articles of association objecting to the organization and incorporation of said levee district, may, within fourteen days after the date of publication pursuant to section 245.020, file his objection or objections why such levee district should not be organized and incorporated. Such objection or objections shall be limited to a denial of the statements in the articles of association, and shall be heard by the court in a summary manner, taking precedence over all matters except older matters of the same character, and in case all such objections are overruled, the circuit court shall, by its order duly entered of record, duly declare and decree said levee district a public corporation of this state, for a term not exceeding the time mentioned in said articles of association signed and filed. If the court finds that the land set out in said articles of association should not be incorporated into a levee district, it shall dismiss said proceedings and adjudge the costs against the signers of said articles of association in proportion to the acreage represented by each. Any person having signed the articles of association shall have no right to have said proceedings dismissed as to him without the written consent of the majority in acreage of the owners who signed said articles. The articles of association and petition may be amended as any other pleading. Within ten days after the said district has been declared a corporation by the court, the clerk thereof shall transmit to the secretary of state a certified copy of the findings and decree of the court incorporating said district, and the same shall be immediately filed in the office of the secretary of state in the same manner as articles of incorporation are now required to be filed under the general law concerning corporations. The secretary of state shall immediately send a certified copy to the U. S. Corp of Engineers District office where the levee district is located. A copy of said findings and decree, together with a plat of the district, shall also be filed in the office of the county recorder in each of the counties having land in said district, where the same shall become a permanent record, and each such recorder shall receive a fee of one dollar for filing and preserving the same.

(RSMo 1939 § 12495, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10905; 1919 § 4599

Effective 7-12-94



Section 245.030 Adjacent districts may consolidate--petition, hearing and decree.

Adjacent districts may consolidate--petition, hearing and decree.

245.030. 1. Any two or more adjacent districts, whether incorporated in the same or different counties, may be united and consolidated in one district, and such new district and the board of supervisors thereof shall have all the rights, powers and privileges of any district organized under sections 245.010 to 245.280.

2. In order to effect such consolidation, the board of supervisors of each of the original districts shall call an election in the same manner as election for supervisors, stating the time, place and object of such election. If a majority of the acreage voting in each district vote in favor of the proposition to unite and consolidate such districts, the board of supervisors of each district shall present a petition to the circuit court of the county in which the greatest amount of land is located, accompanied with a complete return of said election, in which petition shall be stated the name of the original district, when incorporated, the names of the owners of the lands and the boundaries of the district.

3. When said petition has been filed, the circuit clerk shall give notice of such filing in the manner provided for giving notice in section 245.020, said notice to state the contents of said petition and the objects sought and the date on which said matter is to be heard.

4. Any person owning land in either of said districts, on or before the date set out in the notice on which said matter is set to be heard, may file objections to the regularity or sufficiency of any of the proceedings had in the premises, and if such objections are overruled, or if no objections are made, the court shall make an order that any two or more of the several districts so asking to be united shall be united and consolidated as one district, under some appropriate designation, with all the rights, powers and privileges of districts organized under sections 245.010 to 245.280 and except as hereinafter provided the lands so included in the new district shall be subject to all liens, liabilities and obligations of the original districts, and a new board of supervisors shall be elected, as is now provided in case of election of supervisors, and all orders made in regard to extension of time, boundaries or uniting districts shall be spread on the records of the circuit court, and a certified copy thereof shall be filed with the recorder of deeds of each county in which any of such lands is located, and also with the secretary of state, who shall immediately send a certified copy to the U. S. Corp of Engineers District office where the levee district is located, and said recorder shall receive a fee of one dollar for filing and preserving such certificates; provided, however, that if any district included in any consolidated district shall have issued bonds which are outstanding at the time of such consolidation, the taxes levied to pay such bonds and the interest thereon shall be an obligation of only the property within such component district.

(RSMo 1939 § 12536, A.L. 1959 H.B. 311, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10946; 1919 § 4640

Effective 7-12-94



Section 245.035 Time of corporate existence may be extended.

Time of corporate existence may be extended.

245.035. Whenever the board of supervisors of any district organized under sections 245.010 to 245.280 or any previous enactment of the general assembly of the state of Missouri providing for the organization of levee districts by the circuit courts, finds that the time for which such districts has been incorporated should be extended in order to raise funds to complete "the plan for reclamation", pay for works already completed, pay bonds outstanding and interest thereon, or interest on the same, restore any works or construct new works, such board shall call a meeting of landowners of the district in the same manner as is provided for in section 245.060; the notice shall state the time, place and purpose of such meeting, and that if the majority of acres and mileage as herein provided represented at said meeting be cast in favor of such extension of the district's corporate existence a petition will be presented to the court organizing the district, asking for such extension of time. Such meeting shall be conducted in the same manner as is provided in section 245.060 for the election of supervisors, except that one member of the board of supervisors shall act as chairman of such meeting and the secretary of the board or his deputy shall act as clerk; and if a majority of the acreage represented at such meeting shall vote in favor of such extension the board of supervisors shall within forty-five days before the next term of the circuit court file a petition with the clerk of said court praying for the extension of the corporate existence of the district, and after the filing of such petition the same proceedings shall be had as is provided for in sections 245.020 and 245.025 relating to articles of association and incorporation of the district. If such petition be granted by the court, within twenty days thereafter the circuit clerk shall transmit a copy of the decree to the secretary of the board of supervisors, who shall transmit a copy of the same to the secretary of state and to the recorder of deeds of each county having land or other property in the district, who shall file and preserve the same in his office, and for such service he shall receive a fee of one dollar. In case the court shall find that such extensions should not be allowed, said petition shall be dismissed and the cost incurred in the case be paid by the district.

(RSMo 1939 § 12537)

Prior revisions: 1929 § 10947; 1919 § 4641



Section 245.040 Districts may reorganize.

Districts may reorganize.

245.040. Any levee district of Missouri heretofore organized, in process of organization or that may hereafter be organized under the provisions of any previous or existing laws of this state, either general or special, other than sections 245.010 to 245.280, may elect in the manner herein provided to become and be reorganized under the provisions of sections 245.010 to 245.280.

(RSMo 1939 § 12540)

Prior revisions: 1929 § 10950; 1919 § 4644



Section 245.045 Districts reorganized to receive all benefits--reorganization articles of association to be filed with circuit court.

Districts reorganized to receive all benefits--reorganization articles of association to be filed with circuit court.

245.045. Any levee district heretofore organized and any district that is now in process of organization or any levee district that may hereafter be organized under any previous or existing law of this state, either general or special, may organize under the provisions of sections 245.010 to 245.280, and after so organized shall be entitled to the benefits of all of the provisions of sections 245.010 to 245.280. The owners of a majority of acreage of any existing levee district may make and sign articles of association in which shall be stated: The name of the district which shall be the same as the name it bears when such articles of association are made, and the number of years such district is to continue, which shall in no event be for fewer years than the life of any of its existing obligations. Such articles shall also state that the boundaries of the district will be the same as the boundaries of the present organization and that the description of the land and other property and the owners thereof are such as are described in the present record of the district as now organized and said articles of association shall contain a petition, praying that the lands of said levee district be declared a levee district under the provisions of sections 245.010 to 245.280. After such articles of association have been so signed, the same shall be filed in the office of the clerk of the circuit court of the county in which such lands are situate, or if such lands be situate in two or more counties, then in the office of the clerk of the circuit court of the county in which there are situate more of said lands than in any other county.

(RSMo 1939 § 12541)

Prior revisions: 1929 § 10951; 1919 § 4645



Section 245.050 Notice of reorganization hearing.

Notice of reorganization hearing.

245.050. Immediately after such articles of association have been filed, the circuit clerk in whose office the same have been filed shall give notice in the manner and for the time specified in section 245.020, said notice to be in substantially the following form which shall be deemed sufficient for all the purposes of sections 245.010 to 245.280:

NOTICE FOR HEARING OF PETITION FOR REORGANIZATION OF ......... LEVEE DISTRICT

Notice is hereby given to owners of land and other property in "..... levee district" of Missouri that articles of association have been filed in this office, asking that said levee district be reorganized under the provisions of sections 245.010 to 245.280, and that you, and each of you, are notified to appear before the court on the ..... day of ........., 20.., at ......... in ......... County, and show cause, if any there be, why said levee district as set forth in said articles of association should not be reorganized as a public corporation under this law. ..........................................,

Clerk of the circuit court of ......... County. The circuit court of the county in which said articles of association have been filed shall thereafter maintain and have original and exclusive jurisdiction coextensive with the boundaries and limits of said district without regard to county lines, for all purposes of sections 245.010 to 245.280; provided, that where lands in different counties are sought to be incorporated in the same district, it shall not be necessary to include all of the lands in said proposed district in the notice published in the different counties, but only such lands and other property in the district as are situate in the respective counties.

(RSMo 1939 § 12542, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 10952; 1919 § 4646

Effective 1-2-79



Section 245.055 Procedure.

Procedure.

245.055. After said notice has been so given the matter shall be proceeded with in the same manner as is provided for where articles of association for the formation of a levee district have been filed.

(RSMo 1939 § 12543)

Prior revisions: 1929 § 10953; 1919 § 4647



Section 245.060 Election of board of supervisors--term of office.

Election of board of supervisors--term of office.

245.060. Within thirty days after any levee district shall have been organized and incorporated under the provisions of section 245.025 the circuit clerk of the court organizing such district shall, upon giving notice by causing publication to be made once a week for two consecutive weeks in some newspaper published in each county in which lands of the district are located, the last insertion to be at least ten days before the day of such meeting, call a meeting of the owners of real estate or other property located in such district, including the authorized representative of any corporation which owns real estate or other property located in such district, at a day and hour specified in some public place in the county in which the district was organized, for the purpose of electing a board of five supervisors, to be composed of owners of real estate in the district, which may include the authorized representative of any corporation which owns real estate or other property in the district, two of whom at least shall be residents of the county or counties in which the district is located, or some adjoining counties; the landowners, when assembled, shall organize by the election of a chairman and secretary of the meeting, who shall conduct the election; at such election each and every acre of land and each and every mile of right-of-way of every corporation owning a franchise in the district shall represent one share, and each owner shall be entitled to one vote in person or by proxy for every acre of land or mile of right-of-way owned by him or her in such district, and the five persons receiving the highest number of votes shall be declared elected as supervisors; and the supervisors shall immediately by lot determine the terms of their office, which shall be respectively one, two, three, four and five years, and they shall serve until their successors shall have been elected and qualified; provided, that if the levee district be located wholly within a third or fourth class city of this state, or within any city in this state under fifty thousand population operating under a special charter then the owner of each lot, tract, parcel or subdivision thereof, as set forth in the final decree of the court creating and incorporating such levee district, shall be entitled to one vote, in person or by proxy, for each lot, tract, parcel or subdivision thereof, owned by him or her.

(RSMo 1939 § 12496, A.L. 1947 V. II p. 226, A.L. 1999 H.B. 450, A.L. 2004 H.B. 795, et al. merged with H.B. 1207)

Prior revisions: 1929 § 10906; 1919 § 4600; 1909 § 5705



Section 245.065 Improper election of board of supervisors--court to declare vacancies--new election called.

Improper election of board of supervisors--court to declare vacancies--new election called.

245.065. If it is made to appear to the judge of the circuit court organizing the district, either in term time or vacation, by an application in writing made by any person or persons interested, that any meeting of landowners for the election of the board of supervisors or any member thereof, held under section 245.060, was improperly called or that the notice thereof improperly or insufficiently stated the time and place of such meeting, or that such notice was not published for the proper time or in the proper manner or was for any other reason insufficient, the circuit judge shall order the clerk of the court in which the district was organized to notify by summons the supervisor or supervisors to be affected thereby, setting forth a copy of the application filed and requiring such member or members to appear before the court at a time and place therein specified, which time shall be not less than five days from the receipt of said notice, and show cause why, if any there be, said office or offices shall not be declared vacant. If it appear to the court at the hearing of the objection or complaint that the said notice of landowners' meeting and election was for any reason insufficient, the court shall declare said office or offices vacant and he shall direct the clerk of the court organizing the district to call a meeting of the property owners for the purpose of electing other supervisors to fill the vacancy or vacancies, and thereupon it shall be the duty of the said clerk to call and give notice of such new meeting, in the manner and for the time specified in section 245.060. The meeting of the property owners and the election of the supervisor or supervisors shall be conducted, in all particulars, as prescribed in section 245.060, and the supervisor or supervisors thus elected shall supersede the member or members previously elected, and upon qualifying as provided in sections 245.070 and 245.075, such supervisors shall thereupon become the true corporate authorities of the district for the unexpired term or terms of the de facto supervisor or supervisors whose offices have been vacated as herein provided; provided, that where such vacancy shall occur because of the insufficiency of notice of the annual landowners' meeting held under the provisions of section 245.070, the remaining qualified supervisors shall fill such vacancy by appointment, such appointed supervisor to hold office only until the next regular annual landowners' meeting, at which time a new supervisor shall be elected to fill out the remaining unexpired term.

(RSMo 1939 § 12497)

Prior revisions: 1929 § 10907; 1919 § 4601



Section 245.070 Board of supervisors to call annual meeting and election--owners of land benefitted entitled to vote.

Board of supervisors to call annual meeting and election--owners of land benefitted entitled to vote.

245.070. In the same month of each year after the election of the first board of supervisors, the board of supervisors shall call a meeting of the owners of land and other property herein described in the district, in the same manner as is provided for in section 245.060, and such owners shall meet at the time and place fixed by the board of supervisors and elect one supervisor therefor in like manner as prescribed in section 245.060, who shall hold his office for five years or until his successor is elected and qualified; and in case of a vacancy in any office of supervisors the remaining supervisors may fill such vacancy until the next annual meeting, when a successor shall be elected for the unexpired term; provided, that after the report of the commissioner has been confirmed by the court under the provisions of section 245.130 only the land and other such property having benefits assessed against it shall be entitled to vote at the annual meetings held under the provisions of this section.

(RSMo 1939 § 12499)

Prior revisions: 1929 § 10909; 1919 § 4603



Section 245.075 Supervisors to take oath.

Supervisors to take oath.

245.075. Each supervisor before entering upon his official duties shall take and subscribe to an oath before some officer authorized by law to administer oaths, that he will honestly, faithfully and impartially perform the duties devolving upon him in office as supervisor of the levee district in which he was elected, and that he will not neglect any of the duties imposed upon him by sections 245.010 to 245.280.

(RSMo 1939 § 12500)

Prior revisions: 1929 § 10910; 1919 § 4604



Section 245.080 Organization of board--to make annual report--compensation.

Organization of board--to make annual report--compensation.

245.080. 1. The board of supervisors immediately after their election shall choose one of their number president of the board, and elect some suitable person secretary, who shall serve until his successor is elected, accepts the office and qualifies, and who may or may not be a member of the board. Such board shall adopt a seal with a suitable device and shall keep a record of all its proceedings, which shall be open to the inspection of all owners of real estate and other property herein described of the district, as well as to all other interested parties. The board shall report to the landowners at the annual meeting held under the provisions of section 245.070 what work has been done either by the engineers or otherwise. The members of the board shall receive, for attending to business for and on behalf of said district, actual transportation expenses, which shall be audited by the board before payment.

2. At the annual meeting called by the board of supervisors under the provisions of section 245.070, the owners shall set the compensation to be received by the members of the board for their services while actually engaged in work for the district; provided, however, that if the secretary be a member of the board he shall be compensated as provided for in section 245.090.

(RSMo 1939 § 12501, A.L. 1981 H.B. 251)

Prior revisions: 1929 § 10911; 1919 § 4605



Section 245.085 County clerk and treasurer to deliver records and moneys of district to secretary of board.

County clerk and treasurer to deliver records and moneys of district to secretary of board.

245.085. Immediately after the election of the board of supervisors as provided for in section 245.055, and the election of a president and a secretary, and the secretary has filed the necessary bond and it has been approved, he shall call upon the county clerk or other person who may be in charge of the records of the district for all records, contracts, files, books, plats, maps and every article of record belonging to said district, and the county clerk or other person in charge of such records shall immediately deliver to said secretary of the district all such records and take the receipt of the secretary therefor. Said secretary shall also call upon the county treasurer or other person who has control of the funds of the district, for the transfer of all funds of the district to him and said treasurer or other person shall immediately transfer such funds, taking the receipt of the secretary for such funds.

(RSMo 1939 § 12544)

Prior revisions: 1929 § 10954; 1919 § 4648



Section 245.090 Secretary of board to be ex officio treasurer--board to audit books annually and publish financial statement.

Secretary of board to be ex officio treasurer--board to audit books annually and publish financial statement.

245.090. The secretary of the board of supervisors in any levee district shall hold the office of treasurer of such district, except as otherwise provided herein, and he shall receive and receipt for all the levee taxes collected by the county collector or collectors of the revenue, and he shall also receive and receipt for the proceeds at all tax sales made under the provisions of sections 245.010 to 245.280. Said treasurer shall receive a salary, payable monthly, such as the board of supervisors may fix and all necessary expenses; said board of supervisors shall furnish the secretary and treasurer the necessary office room, furniture, stationery, maps, plats, typewriters and postage. Said treasurer may appoint, by and with the advice and consent of the board of supervisors, one or more deputies as may be necessary, whose salary or salaries and necessary expenses shall be paid by the district. Said treasurer shall give bond in such amount as shall be fixed by the board of supervisors, conditioned that he will well and truly account for and pay out, as provided by law, all moneys received by him as taxes from the county collector or collectors, or as proceeds from the tax sales of delinquent taxes, or from any other source whatever on any account or claim of said district, which bond shall be signed by at least two sureties, approved and accepted by said board of supervisors, and said bond shall be in addition to the bond for proceeds of sales of bonds, which is required by section 245.230. The bond of said treasurer may, if the board shall so direct, be furnished by a surety or bonding company, which shall be approved by said board of supervisors; said bond shall be placed and remain in the custody of the president of the board of supervisors, and shall be kept separate from all papers in the custody of the secretary and treasurer. Said treasurer shall keep all funds received by him from any source whatever deposited at all times in some bank, banks or trust company to be designated by the board of supervisors. All interest accruing on such funds shall, when paid, be credited to the district. It shall be the duty of the board of supervisors to audit or have audited the books of said treasurer of said district June thirtieth of each year, and they shall publish a financial statement within thirty days thereafter showing the amount of money received, the amount paid out during such year, and the amount in the treasury at the beginning and end of such year. The aforesaid treasurer of the district shall pay out funds of the district only on warrants issued by the district, said warrants to be signed by the president of the board of supervisors and attested by the signature of the secretary and treasurer.

(RSMo 1939 § 12518)

Prior revisions: 1929 § 10928; 1919 § 4622



Section 245.095 Powers and duties of supervisors.

Powers and duties of supervisors.

245.095. 1. In order to effect the leveeing, protection and reclamation of the land and other property in the district subject to tax, the board of supervisors is authorized and empowered to straighten, widen, change the course and line of any levee in or out of such district; to fill up any creek, drain, channel, river, watercourse or natural stream; and to divert or divide the flow of water in or out of the district; to construct and maintain sewers, levees, dikes, dams, sluices, revetments, drainage ditches, pumping stations, syphons and any other works and improvements deemed necessary to preserve and maintain the works in or out of the district; to construct roadways over levees and embankments; to construct any and all of such works and improvements across, through or over any public highway, railroad right-of-way, track, grade, fill or cut in or out of the district; to remove any fence, building or other improvements in or out of the district, and shall have the right to hold, control and acquire by donation or purchase, and if need be, condemn any land, easement, railroad or other right-of-way, sluice or franchise in or out of the district for right-of-way, or for any of the purposes herein provided, or for material to be used in constructing and maintaining such works and improvements for leveeing, protecting and reclaiming the lands in the district. The board shall also have the right to condemn for the use of the district any land or property within or without the district not acquired or condemned by the court on the report of the commissioners assessing benefits and damages and shall follow the procedure that is now provided by law for the appropriation of land or other property taken for telegraph, telephone and railroad rights-of-way.

2. In addition to the powers granted in subsection 1 of this section, in any levee district formed under the laws of this state having an assessed valuation of real property of twenty-five million dollars or greater and located, in whole or in part, in any county with a charter form of government and with more than one million inhabitants, the board of supervisors is authorized to construct and maintain water lines and any other works and improvements deemed necessary to preserve and maintain the works in or out of the district.

(RSMo 1939 § 12519, A.L. 2004 H.B. 795, et al. merged with H.B. 1207)

Prior revisions: 1929 § 10929; 1919 § 4623; 1909 § 5513



Section 245.100 Chief engineer appointed--duties.

Chief engineer appointed--duties.

245.100. Within sixty days after organizing, the board of supervisors shall appoint a competent civil engineer as chief engineer, who may be an individual, copartnership or corporation, and who shall engage such assistants as the board of supervisors may approve. The chief engineer shall have control of the engineering work in said district. The chief engineer may, by and with the consent of the board of supervisors, consult any eminent engineer or engineers and obtain his or their opinion and advice concerning the reclamation or protection of land in said district. The said engineer or engineers shall make all necessary surveys of the lands within the boundary lines of said district as described by the articles of association, and of all lands adjacent thereto that may or will be improved or reclaimed in part or in whole by any system of levees or bank protection that may be outlined and adopted, and said engineer or engineers shall make a report in writing to the board of supervisors with maps and profiles of said surveys, which report shall contain a plan for leveeing, draining, reclaiming or protecting the lands and property described in the articles of association or adjacent thereto from overflow of or damage by water; provided, that the chief engineer may in his discretion, accept, approve and adopt or amend any plan for leveeing, draining, reclaiming or protecting the lands and property described in the decree of the court incorporating said district, which may have been designed by either a state or federal department, division or agency, which has for its purpose the protection and reclamation of the land and property within the district.

(RSMo 1939 § 12502, A.L. 1947 V. II p. 226)

Prior revisions: 1929 § 10912; 1919 § 4606



Section 245.105 Chief engineer to make report--supervisors to adopt plans and supplemental plans for reclamation.

Chief engineer to make report--supervisors to adopt plans and supplemental plans for reclamation.

245.105. The chief engineer shall make a report in writing to the board of supervisors when said board shall so require it. Upon receipt of the final report of said engineer concerning surveys made of the lands and other property contained in the district organized, and plans for reclaiming or protecting the same the board of supervisors shall adopt such report or any modification thereof approved by the chief engineer after consulting with the chief engineer or someone representing the chief engineer, and thereafter such adopted report shall be the plan for leveeing, protecting or reclaiming such lands and other property from overflow or damage by water, and it shall after such adoption be known and designated as "the plan for reclamation" which term shall include leveeing, diking, bank protection, current control or other improvement, which plan shall be filed with the secretary of the board of supervisors and copied by the secretary into the records of the district. Supplemental plans for leveeing, protecting or reclaiming some or all of the lands and other property in the district from overflow or damage by water may be adopted by the board of supervisors from time to time as deemed necessary by the board of supervisors. The aforesaid supplemental plans may supplement, alter or modify the plan for reclamation and shall become a part thereof.

(RSMo 1939 § 12503, A.L. 1977 S.B. 3, A.L. 2008 S.B. 939)

Prior revisions: 1929 § 10913; 1919 § 4607



Section 245.110 Secretary of board to file copy of plan with circuit clerk--commissioners appointed.

Secretary of board to file copy of plan with circuit clerk--commissioners appointed.

245.110. Within twenty days after the adoption of the plan for reclamation the secretary of the board of supervisors shall prepare and transmit a certified copy thereof to the circuit clerk of the court organizing the levee district, and at the same time the board of supervisors shall file with the circuit clerk a petition asking the judge of such court to appoint commissioners to appraise the lands within and without the district to be acquired for rights-of-way, holding basins and other works of the district, and to assess benefits and damages accruing to all lands in the district and other property by reason of the execution of the plan for reclamation. Within thirty days after the filing of such petition the judge of such court, either in term time or vacation, shall, by an order, appoint three commissioners, who shall be residents of the state of Missouri, and who shall not be landowners in the district nor of kin within the fourth degree of consanguinity to any person owning land in the district. A majority of the commissioners shall constitute a quorum and shall control the action of the board on all questions.

(RSMo 1939 § 12505, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10915; 1919 § 4609



Section 245.115 Organization of board of commissioners.

Organization of board of commissioners.

245.115. Said circuit clerk upon the filing of said order of appointment shall notify each of said commissioners of his appointment by written or printed notice, and in the same notice he shall state the time and place for the first meeting of said commissioners. The secretary of the board of supervisors or his deputy shall attend such meeting, and shall furnish to said commissioners a complete list of lands, all corporate and other property described in the articles of association or adjacent thereto that will be affected by carrying out and putting into force the plan for reclamation, and the names of the owners of such property, as were contained in the articles of association, at the date of the final decree of the court incorporating the district. Said secretary shall also furnish said commissioners a copy of the plan for reclamation, with maps and profiles in his office. The commissioners at said meeting, or within ten days thereafter, shall each take and subscribe to an oath that they will faithfully and impartially discharge their duties as such commissioners and make a true report of the work done by them. The said commissioners shall also at said meeting elect one of their own number chairman, and the secretary of the board of supervisors, or his deputy, shall be ex officio secretary of said board of commissioners during their continuance in office.

(RSMo 1939 § 12506)

Prior revisions: 1929 § 10916; 1919 § 4610



Section 245.120 Commissioners to inspect district and assess benefits and damages--report to be filed.

Commissioners to inspect district and assess benefits and damages--report to be filed.

245.120. 1. Within thirty days after qualifying, as provided for in section 245.115, the commissioners shall begin their duties. They may at any time call upon the attorney of the district for legal advice and information relative to their duties, and the chief engineer or one of his assistants shall accompany the commissioners at all times and shall render his opinion in writing when called for. The commissioners shall proceed to view the premises and determine the value of all land and other property, within or without the district, to be acquired and used for rights-of-way, or other works set out in the plan for reclamation. They shall assess the amount of benefits, and the amount of damages, if any, that will accrue to each governmental lot, including all property owned by the state or other political subdivision, forty-acre tract or other subdivision of land according to ownership, railroad and other rights-of-way, railroad roadways and other property from carrying out and putting into effect the plan for reclamation heretofore adopted. The commissioners in assessing the benefits to lands, public highways, railroad and other rights-of-way, railroad roadways and other property not traversed by such works and improvements as provided for in the plan for reclamation shall not consider what benefits will be derived by such property after other levees, ditches, improvements or other plans for reclamation shall have been constructed, but they shall assess only such benefits as will be derived from the construction of the works and improvements set out in the plan for reclamation, or as the same may afford protection from overflow of such property. The commissioners shall give due consideration and credit to any other levee, ditch or other systems of reclamations which may have already been constructed and which afford partial or complete protection to any tract or parcel of land in the new district, and if the commissioners shall find that any levee or other works have been constructed under any general or special law of this state, which can be used in making the levees and improvements herein contemplated, they shall include the same in their report, and thereafter the board of supervisors may order such levees or such works to be used, so far as they extend, for the purpose of the levee district in which they are situated, and that the district or other owners of such levee or other improvements or persons having an interest in same by virtue of having contributed money, material or labor in the construction of the same, shall be allowed in proportion to the interest held or owned in said levees or improvements, a compensation which shall not exceed the amount of such levee district's indebtedness as evidenced by outstanding scrip, bonds or other evidences of indebtedness. The railroad and other rights-of-way, railroad and other property shall be assessed according to the increased physical efficiency and decreased maintenance cost by reason of the protection to be derived from the proposed works and improvements. The commissioners shall have no power to change the plan for reclamation heretofore provided for.

2. The board of commissioners shall prepare a report of their findings, which shall be arranged in tabular form, the columns of which shall be headed as follows: Column one, "owner of property assessed"; column two, "description of property assessed"; column three, "number of acres assessed"; column four, "amount of benefits assessed"; column five, "number acres taken for right-of-way"; column six, "value of property taken"; column seven, "damages". They shall also, by and with the advice of the engineer of the district, estimate the cost of works set out in the plan for reclamation, which estimate shall include the cost of property required for rights-of-way and damages and the actual expenses of organization and administration, as estimated by the board of supervisors, and shall itemize and tabulate the same. The report shall be signed by at least a majority of the commissioners and filed in the office of the circuit clerk, in which the articles of association were filed. The secretary of the board of supervisors, or his deputy, shall accompany the commissioners while engaged in their duties, and shall perform all clerical work of the board. He shall also, under the advice, supervision and direction of the attorney for the district, prepare their report. The board of commissioners shall report to the board of supervisors the number of days each had been employed and the actual expenses incurred. Each commissioner shall be paid an amount set by the court for each day for his services, and necessary expenses in addition thereto.

(RSMo 1939 § 12507, A.L. 1985 H.B. 378, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10917; 1919 § 4611

Effective 7-12-94



Section 245.125 Property owners notified of commissioners' report by publication--form of notice--mailing required.

Property owners notified of commissioners' report by publication--form of notice--mailing required.

245.125. Upon the filing of the report of the commissioners, the clerk of said circuit court shall give notice thereof by causing publication to be made once in some newspaper published in each county in the district. It shall not be necessary for said clerk to name the parties interested, but it shall be sufficient to say: NOTICE FOR FILING OF COMMISSIONERS' REPORT

For ......... Levee

District.

Notice is hereby given to all persons interested in the following described land and property in ......... County (or counties), Missouri (here describe land and property), included within "......... levee district" that the commissioners heretofore appointed to assess benefits and damages to the property and lands situated in said levee district and to appraise the cash value of the land necessary to be taken for rights-of-way, and other works of said district within or without the limits of said district, filed their report in this office on the ......... day of ........., 20...., and you, and each of you, are hereby notified that you may examine said report and file exceptions to all or any part thereof, as provided by law. .....................................................,

Clerk of the circuit court of ......... County, Missouri. Provided, that where lands in different counties are contained in said report, the said notice shall be published in some newspaper in each county in which such lands so affected are situate, and it shall not be necessary to publish a list of all of said lands in each county, but only that part of same situate in the respective counties. The commissioners shall mail, by certified mail, a copy of the notice contained in this section to the parties contained in subsection 2 of section 245.020 within one week of filing the report.

(RSMo 1939 § 12508, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10918; 1919 § 4612

Effective 7-12-94



Section 245.130 Exceptions to commissioners' report heard and determined.

Exceptions to commissioners' report heard and determined.

245.130. 1. The levee district or any owner of land or other property in said district, may file exceptions to said report or to any assessment for either benefits or damages, within ten days after the last day of publication of the notice provided for in section 245.125.

2. All exceptions shall be heard by the court and determined in a summary manner so as to carry out liberally the purposes and needs of the district, and if it appears to the satisfaction of the court, after having heard and determined all of said exceptions, that the estimated cost of constructing the improvement contemplated in the plan for reclamation is less than the benefits assessed against the land and other property in said district, then the court shall approve and confirm said commissioners' report as so modified and amended. The court shall adjudge and apportion the costs incurred by the exceptions filed and shall condemn any land or other property, within or without the boundary lines of the district, that is shown by the report of the commissioners to be needed for rights-of-way, holding basins and other works, or that may be needed for material to be used in constructing said works, following, as nearly as possible the procedure that is now provided for by law for the appropriation of land and other property taken for telegraph, telephone and railroad rights-of-way.

3. The clerk of said circuit court shall transmit a certified copy of the court decree and copy of the commissioners' report, as confirmed or amended by the court, to the secretary of the board of supervisors of the district, who shall make and transmit a certified copy of the said decree and that part of the said report affecting land in each county to the recorder of each county having lands in the district, or affected by the said report, where the same shall become a permanent record and each such recorder shall receive a fee of one dollar for receiving, filing and preserving the same.

4. Any person may appeal from the judgment of the court, and upon such appeal there may be determined either or both of the following questions:

(1) Whether just compensation has been allowed for property appropriated; and

(2) Whether proper damages have been allowed for property prejudicially affected by the improvements.

(RSMo 1939 § 12509)

Prior revisions: 1929 § 10919; 1919 § 4613

(2003) Section provides only two instances in which an appeal is authorized; question of whether commissioners' assessment of benefits is proper is not reviewable. Riverside-Quindaro Bend Levee District v. Intercontinental Engineering Manufacturing Corporation, 121 S.W.3d 531 (Mo.banc).



Section 245.135 Court to declare corporation dissolved if costs exceed benefits.

Court to declare corporation dissolved if costs exceed benefits.

245.135. If, after determining the objections made to the commissioners' report, the court shall find that the estimated costs of works and improvements as reported by the board of commissioners, or as amended by the court, exceed the estimated benefits, the court shall then render its decree, declaring the incorporation of the district to be dissolved as soon as all costs incurred, including all obligations and debts made in behalf of the district by the board of supervisors and court costs shall have been paid, and if the uniform tax levied under the provisions of section 245.175 be found insufficient to pay all such costs the board of supervisors shall make such additional uniform tax levies as will be necessary to pay such deficiency; provided, that in estimating the cost of constructing the works and improvements of the district the amount of interest that might accrue upon bonds that may be issued by the board of supervisors under the provisions of sections 245.010 to 245.280 shall not be considered as a part of the cost of construction.

(RSMo 1939 § 12529)

Prior revisions: 1929 § 10939; 1919 § 4633



Section 245.140 Plan of reclamation may be changed--procedure.

Plan of reclamation may be changed--procedure.

245.140. 1. The board of supervisors for and in behalf of any levee district organized under the provisions of sections 245.010 to 245.280, or the owners of land adjacent to such district, shall have the right to file a petition in the office of the clerk of the court organizing the district praying the court to amend its former decree incorporating the district, by correcting the names of landowners, by striking out any such names, by adding, striking out or correcting the descriptions of any lands within or alleged to be within the boundary lines of any such district, or in any other manner amend its decree; said petition may ask permission of the court for said board to amend or change the plan for reclamation, or to correct any errors, omissions or other mistakes that have been discovered in the plan for reclamation, or said petition may ask that the boundary lines of said district be extended so as to include lands not described by and included in the articles of association filed and the decree of the court incorporating the district. If such petition asks the court permission to change the plan for reclamation or that the boundary lines of such district be in any manner changed, it shall also ask the court to appoint three commissioners as provided for under the provisions of section 245.110 to appraise the land that shall be taken for rights-of-way or other works, or assess the benefits and damages to any or all lands, railroad and other property already in the district or that may be annexed to the district by the proposed amendments, and changes to the plan for reclamation or the proposed change in the boundary lines of said district.

2. After said petition shall have been filed, the court wherein said petition is filed, if in session, or the clerk thereof in vacation, shall fix the date, not less than forty-five nor exceeding sixty days from the date of filing of said petition, on or before which objections, if any, shall be filed to said petition, and the clerk shall give notice of the filing of said petition and of the date on or before which objections, if any, to said petition, and the clerk shall give notice of the filing of said petition and of the date on or before which objections, if any, to said petition shall be filed by causing publication to be made once a week for four consecutive weeks in some newspaper published in each county in which are situate the land and other property affected by the proposed changes, amendments and corrections mentioned in said petition, the first insertion to be made not more than fourteen days after the date on which the petition was filed. Said notice shall be substantially in the following form and it shall be deemed sufficient for all purposes of sections 245.010 to 245.280: NOTICE OF LEVEE HEARING To the owners and all persons interested in the lands, corporate and other property in and adjacent to "......... levee district".

You, and each of you, are hereby notified that a petition has been filed in this office praying the circuit court of ......... County for permission to (here insert the prayer of said petition with the lands mentioned therein and the names of the owners thereof), and you, and each of you, may file objections to the prayer of said petition, on or before the ......... day of ........., 20...., in this office, but not thereafter, if any there be, why the prayer of said petition should not be granted. ..............................................,

Clerk of circuit court of ......... County, Missouri.

3. Where lands or other property in different counties will be affected by the proposed changes, amendments and corrections enumerated in the said petition, it shall not be necessary to include all the said lands or other property in the notice published in the different counties, but only such of said lands and other property as are situated in the respective counties. Any owner of land or other property that will be affected by the proposed changes, amendments and corrections mentioned in the petition, may on or before the date fixed and published as above provided, file objections in the court or if in vacation thereof, in the office of the clerk of such court wherein the said petition is filed, to the granting of the prayer of the said petition; provided, that the court may in vacation or term time extend the time upon terms. The court shall hear said petition and all objections that may have been filed against said petition in a summary manner without unnecessary delay, and enter its decree according to its findings.

4. The clerk of said court shall, within fifteen days after the granting of such decree, transmit a certified copy of said decree and a copy of the petition to the secretary of the board of supervisors, who shall transmit a copy of the same to each of the recorders of deeds of the counties having land in the district and to the secretary of state. Each such recorder shall file and preserve the same in his office, and for such filing and preserving he shall receive a fee of one dollar.

5. If said decree of the court provides that the plan for reclamation may be amended, changed or corrected or the boundary lines of the district extended, the court shall appoint three commissioners, possessing the same qualifications as the commissioners appointed under the provisions of section 245.110, to appraise property to be taken, assess benefits and damages and estimate the cost of improvements the same as is required of commissioners acting under the provisions of section 245.120. Said commissioners shall make their report in writing and file the same with the circuit clerk, after which the case shall be proceeded with in the same manner as is now provided for in sections 245.010 to 245.280 for the organization of levee districts; provided, that if the petition be dismissed the district shall pay the cost, but if the petition be sustained in whole or in part, the objectors shall pay the court costs. In case the benefits and damages have been assessed on the land and other property remaining in the district and the court finds the same will not be altered by either the change in the boundary line or change in the plan for reclamation, the court shall not appoint commissioners to make assessments.

(RSMo 1939 § 12532, A.L. 1978 H.B. 1634)

Prior revisions: 1929 § 10942; 1919 § 4636

Effective 1-2-79



Section 245.145 Damages assessed must be paid before appropriating land.

Damages assessed must be paid before appropriating land.

245.145. The board of supervisors of levee districts organized under sections 245.010 to 245.280 shall not have the right to enter upon or appropriate any land for rights-of-way, or other works of the districts, until the price awarded to the owners of such land by the commissioners shall have been paid to such owners or into the hands of the circuit clerks of the courts organizing such districts for the use of such owners; and if the sums awarded be not so paid within five years from the date of filing the commissioners' reports, all proceedings as to the taking of such property for rights-of-way and other works not so paid for shall abate at the cost of said district. Whenever any land is acquired by any district under the provisions of sections 245.010 to 245.280 and the price of such property has been paid the owner by the district, the title, use, possession and enjoyment of such property shall pass from the owner and be vested in the district, and subject to its use, profit, employment and final disposition. The price awarded for all land acquired by any district for rights-of-way, or other works and the amount of damages assessed by the board of commissioners and confirmed by the court to any tract or parcel of land or other property in the district shall be paid in cash to the owner thereof or to the clerk of the court for the use of such owner, and that portion of any tract or parcel of land or other property not taken for the use of the district shall be assessed for the benefits accruing in accordance with the provisions of sections 245.010 to 245.280.

(RSMo 1939 § 12522)

Prior revisions: 1929 § 10932; 1919 § 4626



Section 245.150 Board to construct works--may let contracts for construction.

Board to construct works--may let contracts for construction.

245.150. The board of supervisors of said district shall have full power and authority to build, construct, excavate and complete all or any works and improvements which may be needed to carry out, maintain and protect the plan for reclamation. To accomplish that end the said board of supervisors is hereby authorized and empowered to employ men and teams and to purchase machinery, employ men to operate same and directly have charge of and construct the works and improvements, or by the use of other or more efficient means than provided for in the plans adopted. They may, in their discretion, let the contract for such works and improvements either as a whole or in sections, and when such contract or contracts are let, they shall be advertised and let to the lowest and best bidder, who shall give a good and approved bond, with ample security, conditioned that he will well and promptly carry out the contract for such work and improvements, which contract shall be in writing and to which shall be attached and made a part thereof, complete plans and specifications of the work to be done and the improvements to be made under said contract, which plans and specifications shall be prepared by the chief engineer, and shall be incorporated in and attached to the contract, which contract shall be prepared by the attorney for the district, and before the work is commenced shall be approved by the board of supervisors and signed by the president of the board and the contractor and shall be executed in duplicate. The chief engineer shall be the superintendent of all the works and improvements and shall whenever required, and at least once each year, make a full report to said board of all work done and improvements made and make such suggestions and recommendations to the board as he may deem proper; provided, however, that if and when the state of Missouri or the United States of America or any subdivision, department, division or agency thereof is willing to construct the works and improvements provided for in the plan for reclamation or any part thereof, the board of supervisors of said district is authorized to cooperate with such agency to the fullest extent and is hereby granted power and authority to accept any such work in aid of the project, irrespective of whether it be by way of grant of funds, labor, work, materials or otherwise and may, in the discretion of the board of supervisors, give such assurances as may be required to obtain the construction of the works and improvements provided for in the plan for reclamation.

(RSMo 1939 § 12510, A.L. 1947 V. II p. 226)

Prior revisions: 1929 § 10920; 1919 § 4614

CROSS REFERENCE:

Contractual agreements among political subdivisions for common facilities and services, proceedings, 70.210 to 70.320



Section 245.155 Embankments on right-of-way to be raised at expense of owner to conform to district levee.

Embankments on right-of-way to be raised at expense of owner to conform to district levee.

245.155. When any right-of-way has been obtained under sections 245.010 to 245.280, over any embankment belonging to any person, railroad, tramway or other corporation, it shall be the duty of the owner of such embankment to so raise, at the expense of the owner, said embankment so that same will conform with the levee of said district, and if such person or corporation shall fail or refuse to raise such embankment in the manner herein provided, said district may within three months after it has finished the building of its own levee enter upon and raise the embankment of said person or corporation to conform with said district levee. And the cost for such construction shall be a first lien upon the property of said person or corporation and such cost may be enforced in any court of competent jurisdiction.

(RSMo 1939 § 12523)

Prior revisions: 1929 § 10933; 1919 § 4627



Section 245.160 Board to employ attorney.

Board to employ attorney.

245.160. The board of supervisors shall employ an attorney to act for the district and to advise said board. Such employment shall be evidenced by an agreement in writing, which, as far as possible, shall specify the exact amount to be paid to said attorney for all services and expenses. Such attorney shall conduct all legal proceedings and suits in court where the district is a party or interested, and shall in all legal matters advise the said board of supervisors, all officers, employees or agents of said district and board, and generally look after and attend to all matters of a legal nature for said board and district. When the said board may deem it necessary, they may, by and with the advice of said attorney, and under the like terms and conditions as above set forth, employ another attorney or attorneys.

(RSMo 1939 § 12520)

Prior revisions: 1929 § 10930; 1919 § 4624



Section 245.165 Board to keep record of proceedings--open to inspection.

Board to keep record of proceedings--open to inspection.

245.165. The board of supervisors of any district organized under sections 245.010 to 245.280 shall cause to be kept a well-bound book, entitled "Record of board of supervisors of ......... district", in which shall be recorded minutes of all meetings, proceedings, certificates, bonds given by all employees and any and all corporate acts, which record or records shall at all times be open to the inspection of anyone interested, whether taxpayer or bondholder.

(RSMo 1939 § 12521)

Prior revisions: 1929 § 10931; 1919 § 4625



Section 245.170 Board to provide for compensation of employees and fees of officers.

Board to provide for compensation of employees and fees of officers.

245.170. The board of supervisors, except where otherwise provided, shall, by resolution, at time of hiring or appointing, provide for the compensation for work done and necessary expense incurred by any officer, engineer, attorney or other employee and shall also pay the fees, per diem and necessary expenses of all court and county officers who may by virtue of sections 245.010 to 245.280 render service to said district. It is understood that the ordinary fee statute does not apply to services rendered under sections 245.010 to 245.280 by any county officer, but each such officer shall receive only a reasonable compensation for services actually rendered, the same to be fixed by the court in which the proceeding is pending, except where otherwise provided in sections 245.010 to 245.280; that said corporations or petitioners for corporations may prepare, write or print all copies of petitions, writs, orders and decrees or other papers, and furnish same to the clerk or other officer for his use, and in such event said officer shall be entitled to receive as compensation for issuing the said writs and copies of petitions, decrees, orders or other papers, only the reasonable value of the services actually rendered.

(RSMo 1939 § 12530)

Prior revisions: 1929 § 10940; 1919 § 4634



Section 245.175 Board to levy tax to pay cost of organization.

Board to levy tax to pay cost of organization.

245.175. 1. The board of supervisors of any levee district organized under the provisions of sections 245.010 to 245.280 shall levy a uniform tax of not more than eight dollars per acre upon each acre of land and each mile of right-of-way of all public service corporations, within such district, as defined by the articles of association to be used for the purpose of paying expenses incurred or to be incurred in organizing said district, making surveys of the same and assessing benefits and damages and to pay other expenses necessarily to be incurred before said board shall be empowered by section 245.180 to provide funds to pay the total cost of works and improvements of the district.

2. In case the boundary lines of the district be extended under the provisions of section 245.140, so as to include lands and other property not described and contained in the articles of association, the same uniform tax shall be levied on such lands and other property as soon as same shall have been annexed and included in the district.

3. Such tax shall be due and payable as soon as assessed and if not paid by December thirty-first of the year in which it has been levied the same shall become delinquent. It shall become a lien on the land and other property against which it is assessed and shall be collected in the same manner as the annual installment of tax is collected. In case the sum received from such assessment exceeds the total cost of items for which the same has been levied, the surplus shall be placed in the general fund of the district and used to pay cost of construction; provided, that if the incorporation of the district be dissolved, as provided for in section 245.275, the amount of surplus, if there be any, shall be prorated and refunded to the landowners paying such uniform tax; provided further, that if the levee district be located within a third or fourth class city of this state, or within a city in this state under fifty thousand population operating under a special charter, then in the discretion of its board of supervisors, a uniform tax not exceeding five dollars may be levied on each lot, tract, parcel or subdivision thereof as set forth in the decree of the court incorporating said levee district.

(RSMo 1939 § 12504, A.L. 1947 V. II p. 226, A.L. 1959 H.B. 313, A.L. 2008 S.B. 939)

Prior revisions: 1929 § 10914; 1919 § 4608



Section 245.180 Board to levy tax, when--new tax authorized, when--tax, how levied--secretary to prepare levee tax record.

Board to levy tax, when--new tax authorized, when--tax, how levied--secretary to prepare levee tax record.

245.180. 1. After the lists of lands and other property, with the assessed benefits and the decree and judgment of court, have been filed in the office of the county recorder as provided in section 245.130, then the board of supervisors shall without any unnecessary delay, after a public hearing, levy a tax of such portion of said benefits on all lands, railroad and other property in the district to which benefits have been assessed, as may be found necessary by the board of supervisors to pay the cost of the completion of the proposed works and improvements as shown in said plan for reclamation and in carrying out the objects of said district, and plus ten percent of said total amount for emergencies. The said tax shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits assessed and not in excess thereof.

2. Notwithstanding the limitations of sections 245.130 and 245.135 or any tax levy limitation contained in this chapter, the board of supervisors, having levied a tax pursuant to subsection* 1 of this section, may levy a new tax of such portion of the assessed benefits on all lands, railroad and other property in the district to which benefits have been assessed whenever it is found necessary by the board of supervisors to pay the cost of replacing, repairing and reconstructing works and improvements called for and completed pursuant to the plan for reclamation originally adopted by the board of supervisors and in carrying out the objects of said district. The tax levied under this subsection* shall be apportioned to and levied on each tract of land or other property in said district in proportion to the benefits assessed.

3. In case bonds are issued as provided herein and hereafter, then the amount of the interest (as estimated by said board of supervisors) which will accrue on such bonds shall be included and added to the said tax levied under either subsection* 1 or 2 of this section, but the interest to accrue on account of the issuing of said bonds shall not be construed as a part of the cost of construction in determining whether or not the expenses and costs of making said improvements are or are not equal to or in excess of the benefits assessed. The secretary of the board of supervisors, as soon as said total tax is levied, shall, at the expense of the district, prepare a list of all taxes levied, in the form of a well-bound book, which book shall be endorsed and named "levee tax record of ......... levee district .........", which endorsement shall also be printed or written at the top of each page in said book, and shall be signed and certified by the president and secretary of the board of supervisors, attested by the seal of the district, and the same shall thereafter become a permanent record in the office of said secretary.

(RSMo 1939 § 12511, A.L. 1977 S.B. 3, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10921; 1919 § 4615

Effective 7-12-94

*Word "paragraph" appears in original rolls.



Section 245.181 Additional bonds authorized, when--meeting, votes how cast--form of notice--notice, how given.

Additional bonds authorized, when--meeting, votes how cast--form of notice--notice, how given.

245.181. 1. The board of supervisors may, if in their judgment it seems best, issue additional bonds which do not exceed ninety-one percent of the amount of new taxes levied pursuant to paragraph 2 of section 245.180. The funds derived from the sale of said bonds shall be used only to pay the costs of replacing, repairing, and reconstructing the works and improvements called for and completed pursuant to the plan for reclamation originally adopted by the board of supervisors.

2. The board of supervisors shall issue such additional bonds only if, at a meeting called for such purpose, the issuance of the bonds obtains the approval of the owners of two-thirds of the acreage and miles of right-of-way in the district which has benefits assessed against it. The owners of property within the district shall vote at such meeting in the manner provided in sections 245.060 and 245.070.

3. Notice for the meeting referred to in paragraph 2 shall be in substantially the following form: NOTICE OF MEETING OF ......... LEVEE DISTRICT

Notice is hereby given to owners of land and other property in ......... levee district of Missouri that a meeting will be held on ........., 20...., at ..... o'clock at ....... in ......... County for the purpose of approving the issuance of bonds to finance the cost of replacing, repairing and reconstructing the works and improvements called for and contemplated in the plan for reclamation originally adopted by the board of supervisors, and transacting such further business as may come before said meeting. The meeting will be open to the public.

Done by order of the Board of Supervisors this ......... day of ........., 20..... .................................

Secretary of the Board of Supervisors.

4. The secretary shall cause the notice of the meeting to be published once a week for two consecutive weeks in some newspaper published in each county in which lands of the district are situated, the last insertion to be at least ten days before the day of such meeting.

5. The bonds shall be issued in all other respects pursuant to and in accordance with the provisions of section 245.230.

(L. 1977 S.B. 3)



Section 245.185 Annual installment of tax to be levied--when due--form of certificate of tax.

Annual installment of tax to be levied--when due--form of certificate of tax.

245.185. 1. The said board of supervisors shall each year thereafter determine, order and levy the amount of the annual installment of the total taxes levied under section 245.180, which shall become due and be collected during said year at the same time that state and county taxes are due and collected, which said annual installment and levy shall be evidenced and certified by the board not later than October thirty-first of each year to the collector of revenue of each county, or township, in which lands and other property of said district are situate.

2. The certificate of said installment tax shall be in substantially the following form: State of Missouri,

ss County of . . . . . . To ........., collector of the revenue of said county, or township:

This is to certify that by virtue and authority of the provisions of section 245.185, RSMo, the board of supervisors of "......... levee district of Missouri" have and do hereby levy the sum of $ ......... as the annual installment of the tax for the year 20.... of the total tax levied under the provisions of section 245.180, RSMo, which said total tax has heretofore been certified to the recorder of deeds of your county; and said board of supervisors of said district by and with the authority of section 245.195, RSMo, has levied also the sum of $ ......... as a maintenance tax for said year; said annual installment of tax and maintenance tax on the real estate and other property situate in your county are set out in the following table, in which are: First, the names of the present owners of said lands and other property so far as now known; second, the descriptions of said lands and other property opposite the names of said owners; third, the amount of said installment of tax levied on each tract of real estate and other property, and fourth, the said amount of maintenance tax levied against the same. The said taxes shall be collectible and payable the present year at the same time that state and county taxes are due and collected, and you are directed and ordered to demand and collect the said taxes at the same time you demand and collect the state and county taxes due on the same lands and other property, and this "levee tax book" shall be your warrant and authority for making such demand and collection.

Witness the signature of the president of the said board of supervisors, attested by the seal of said district, and the signature of the secretary of said board, this ......... day of ........., A.D. 20.....

(SEAL) ............................................

President of Board of Supervisors.

................................................

Secretary of Board of Supervisors.

3. Then shall follow a table or schedule showing in properly ruled columns, first, the names of the present owners of said lands and other property so far as now known; second, the descriptions of the said lands and other property opposite the names of said owners; third, the amount of said annual installment tax levied on each tract of land or piece of property; fourth, the amount of maintenance tax; fifth, a blank column in which the collector shall record the several amounts as collected by him; sixth, a blank column in which the collector shall record the date of payment of the different sums; seventh, a blank column in which the collector shall record the names of the person or persons paying the several amounts, if other than the person whose name appears in column one hereof. The columns in which the annual installment tax and the maintenance tax, if any, appear shall be correctly totaled and the total amount shall correspond to the amount set out in the above mentioned certificate. The said certificate and table shall be prepared in the form of a well-bound book which shall be endorsed and named "Levee tax book ....... levee district ........... County, or ...... Township of ....... County, Missouri, for the year 20....", which endorsement shall also be printed at the top of each page in said book.

(RSMo 1939 § 12512, A.L. 1953 p. 536)

Prior revisions: 1929 § 10922; 1919 § 4616



Section 245.190 Board may make additional levy of tax.

Board may make additional levy of tax.

245.190. Where the works set out in the plan for reclamation of any levee district is found insufficient to reclaim in whole or in part any or all of the land and other property of the district the board of supervisors shall have the right to formulate new or amended plans containing new levees or other works, or providing for the enlargement of existing levees or other works, and additional assessments may be made in conformity with the provisions of section 245.180, the same to be made in proportion to the increased benefits accruing to the lands and other property because of the additional works. If it should be found at any time that the amount of total tax levied under the provisions of section 245.180 is insufficient to pay cost of works set out in the plan for reclamation or additional work done under the provisions of this section, the board of supervisors may make an additional levy to provide funds to complete the work; provided, the total of all levies of such tax does not exceed the total amount of benefits assessed.

(RSMo 1939 § 12538)

Prior revisions: 1929 § 10948; 1919 § 4642



Section 245.195 Board may levy maintenance tax--unprotected lands not taxable.

Board may levy maintenance tax--unprotected lands not taxable.

245.195. 1. To maintain and preserve the levees or other improvements made pursuant to sections 245.010 to 245.280 and to strengthen, repair, replace and restore the same, when needed, and for the purpose of defraying the current expenses of the district, the board of supervisors, on or before the first day of September in each year thereafter, may levy an assessment upon each tract or parcel of land and upon corporate property within the district, to be known as a "maintenance tax". The maintenance tax shall be apportioned upon the basis of the net assessment of benefits accruing for original construction, and shall be certified to the collector of revenue of each county in which lands of the district are situate in the same book in like manner and at the same time as the annual tax is certified, but in a separate column, under the heading "maintenance tax". The collector shall demand and collect the maintenance tax and make return thereof and shall receive the same compensation therefor and be liable for the same penalties for failure or neglect so to do as is provided herein for the annual installment tax.

2. No maintenance tax shall be levied or assessed against any lands or other property which is not protected from overflow by the levees and other improvements of the district. No such tax heretofore levied or assessed against any such lands or other property shall be collected by or for the district, and the board of supervisors of the district is hereby authorized and empowered to strike from the levee tax books of the district any unpaid maintenance tax which has been levied or assessed against any such lands or other property.

(RSMo 1939 § 12535, A.L. 1955 p. 601, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10945; 1919 § 4639

Effective 7-12-94



Section 245.196 Annual benefit fee, how levied, amount.

Annual benefit fee, how levied, amount.

245.196. In addition to any tax which may be levied pursuant to the provisions of section 245.180 or any other provision of sections 245.010 to 245.280, the board of supervisors may levy an annual benefit fee on nonpublic improvements on certain tracts of real estate in said district. The annual benefit fee shall be one thousand dollars for improvements with an assessed valuation of at least one million dollars but not more than five million dollars, five thousand dollars for improvements with an assessed valuation of more than five million dollars but not more than fifteen million dollars, and ten thousand dollars for improvements with an assessed valuation of more than fifteen million dollars.

(L. 1985 H.B. 378, A.L. 1994 S.B. 633)

Effective 7-12-94



Section 245.197 Readjustment of benefits, when--levy of new tax for carrying out supplemental plan--notice, how given--form of notice--lists, where filed.

Readjustment of benefits, when--levy of new tax for carrying out supplemental plan--notice, how given--form of notice--lists, where filed.

245.197. 1. Whenever the board of supervisors of any district now existing or hereafter organized pursuant to sections 245.010 to 245.280, for and in behalf of the district, or the owners of twenty-five percent or more of the acreage of the lands in the district, shall file a petition with the circuit clerk in whose office the articles of association were filed stating that there has been a material change in the values of all or some of the property in the district since the last previous assessment of benefits or readjustment of the assessment of benefits, and praying for a readjustment of the assessment of benefits of the property identified in the petition for the purpose of making a more equitable basis for the levy of the maintenance tax or for the purpose of levying a new tax to pay the costs of the completion of the proposed works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 245.105, or for both of the aforesaid purposes, the court wherein the petition is filed, if in session, or the clerk thereof in vacation, shall fix a date for the hearing of the petition which date shall not be less than forty-five nor more than sixty days from the date of the filing of the petition.

2. The circuit clerk shall give notice to all persons interested in the lands and property identified in the petition of the filing and hearing of the petition in the manner and for the time provided for in section 245.020. Such notice may be in the following form:

To All Persons Interested in the Following Described (insert description of lands and property) Lands and Property Included Within ......... District:

You are hereby notified that a petition has been filed in the office of the clerk of the circuit court of ................... County, Missouri, praying for a readjustment of the assessment of benefits for the purpose(s) of .................... .................... .................... .................... .................... and that the petition will be heard by the circuit court on the ..... day of ......., 20.....

................................ ..................

Clerk of the Circuit Court of

.................. County, Missouri.

3. Upon the hearing of the petition, if the court finds that there has been a material change in the values of the property in the district identified in the petition since the last previous assessment of benefits, the court shall order that there be made a readjustment of the assessment of benefits for the lands identified in the petition for the purpose of providing a basis upon which to levy the maintenance tax of the district or for the purpose of levying a new tax to pay the costs of the completion of the proposed works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 245.105, or for both of the aforesaid purposes.

4. Thereupon the court shall appoint three commissioners possessing the qualifications of commissioners appointed under section 245.110 to make such readjustment of assessments in the manner provided in section 245.120 with respect to those lands identified in the petition. The commissioners shall make their report, and the same proceedings shall be had thereon, as nearly as may be, as are provided in sections 245.010 to 245.280, for the assessment of benefits accruing from the original construction. In making the readjustment of the assessment of benefits, the commissioners shall not be limited to the aggregate amount of the original or any readjustment of the assessment of benefits, and may assess the amount of benefits that will accrue from carrying out and putting into effect the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 245.105. After the making of the readjustment, the limitation of ten percent of the benefits assessed for the annual maintenance tax which may be levied shall apply to the amount of benefits as readjusted, and the limitation of the tax which may be levied for payment of the costs of the completion of the proposed works and improvements as shown in the aforesaid supplemental plan for reclamation shall apply to the amount of the benefits readjusted.

5. There shall be no such readjustment of benefits more often than once in a year. The lists of land and other property, with the readjusted assessed benefits and the decree and judgment of the court, shall be filed in the office of the county recorder as provided in section 245.130.

(L. 1955 p. 602 § 1, A.L. 1977 S.B. 3, A.L. 1985 H.B. 378, A.L. 2008 S.B. 939)



Section 245.198 Tax levy, when--emergency levy of ten percent.

Tax levy, when--emergency levy of ten percent.

245.198. 1. If the board of supervisors deem it necessary, the board shall without unnecessary delay, levy a tax of such portion of said readjusted assessed benefits on all lands, railroad and other property in the district to which benefits have been assessed, as may be found necessary by the board of supervisors to pay the costs of the completion of the proposed works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 245.105 and in carrying out the objects of said district, and plus ten percent of said total amount for emergencies. The tax levied pursuant to this section shall be apportioned to and be levied on each tract of land or property in said district in proportion to the readjusted assessed benefits, provided that the amount of such tax levied pursuant to this section, when added to any taxes previously levied and remaining unpaid at the time of the levy provided for in this section, shall not exceed the total amount of the readjusted assessed benefits.

2. The tax shall be levied in the manner provided in sections 245.180 and 245.185.

(L. 1977 S.B. 3)



Section 245.199 Additional bonds authorized when--how issued.

Additional bonds authorized when--how issued.

245.199. 1. The board of supervisors may, if in their judgment it seems best, issue bonds which, when added to the bonded indebtedness then outstanding, do not exceed ninety-one percent of the total amount of taxes levied pursuant to section 245.198. The funds derived from the sale of said bonds shall be used to pay the costs of works and improvements as shown in the supplemental plan for reclamation adopted by the board of supervisors pursuant to section 245.105 and to refund outstanding protested warrants.

2. The bonds shall be issued pursuant to and in accordance with the provisions of section 245.230.

3. Notwithstanding the limitations of sections 245.130 and 245.135 or any tax levy limitation contained in this chapter, the board of supervisors, having levied a tax pursuant to paragraph 1 of this section, may levy a new tax and, if necessary, issue additional bonds whenever it is found necessary by the board of supervisors to pay the cost of replacing, repairing and reconstructing the works and improvements called for and completed pursuant to the supplemental plan for reclamation adopted by the board of supervisors. Any tax levied pursuant to this section shall be apportioned to and levied on each tract of land or property in said district in proportion to the readjusted assessed benefits. The tax authorized by this section shall be levied in the manner provided by sections 245.180 and 245.185.

4. The additional bonds authorized in paragraph 3 of this section shall be issued pursuant to and in accordance with the provisions of sections 245.181 and 245.230, provided that the additional bonds do not exceed ninety-one percent of the amount of new taxes levied pursuant to paragraph 3 of this section.

(L. 1977 S.B. 3)



Section 245.200 County collector of revenue to collect levee tax--to give bond to board of supervisors.

County collector of revenue to collect levee tax--to give bond to board of supervisors.

245.200. 1. It shall be the duty of the collector of revenue of each county in which lands or other property of any levee district organized under sections 245.010 to 245.280 are situate, to receive the levee tax book each year and he is hereby empowered and it shall be his duty to promptly and faithfully collect the tax therein set out and to exercise all due diligence in so doing. He is further directed and ordered to demand and collect such taxes at the same time that he demands and collects state and county taxes due on the same lands and other properties. Where any tract or part thereof has been divided and sold or transferred, the collector shall receive taxes on any part of any tract, piece or parcel of land or other property charged with such taxes and give his receipt accordingly. The above and foregoing levee tax book shall be the warrant and authority of the collector for making such demand and collection.

2. The said collector shall make due return of all levee tax books each year to the secretary of the board of supervisors of the aforesaid levee district, and shall pay over and account for all moneys collected thereon each year to the treasurer of said district at the same time when he pays over state and county taxes. Said collector shall in said levee tax book, verify by affidavit his said return. The said secretary shall each year, within ten days after the return of said collector is delivered to him, prepare and certify to said collector a levee back tax book containing the list of lands and other property so returned by said collector as delinquent, deliver the same to him and take his receipt therefor, and said collector shall proceed to collect such delinquent levee taxes and demand payment therefor in the same manner as herein provided for the collection of current levee taxes.

3. Before receiving the aforesaid levee tax book the collector of each county in which lands or other property of the levee district are located, shall execute to the board of supervisors of the district a bond with at least two good and sufficient sureties in a sum that is double the probable amount of any annual installment of said tax to be collected by him during any one year, conditioned that said collector shall pay over and account for all taxes so collected by him according to law. Said bond after approval by said board of supervisors shall be deposited with the secretary of the board of supervisors, who shall be custodian thereof and who shall produce same for inspection and use as evidence whenever and wherever lawfully requested to do.

(RSMo 1939 § 12513)

Prior revisions: 1929 § 10923; 1919 § 4617



Section 245.205 Secretary of board to extend and certify levee tax to collector-treasurers--duties of collector-treasurer--county collector-treasurer to collect delinquent taxes.

Secretary of board to extend and certify levee tax to collector-treasurers--duties of collector-treasurer--county collector-treasurer to collect delinquent taxes.

245.205. 1. In counties where the provisions of chapter 65 are or may hereafter be in force, the secretary of the board of supervisors shall extend all levee taxes under the provisions of sections 245.010 to 245.280 on separate tax books for the respective townships in which such lands are situate, and such tax books shall be certified to the collector-treasurers at the same time and in the same manner as provided for county collectors. Such taxes shall be collected by such collector-treasurers at the same time and in the same manner, as state and county taxes are collected, and each collector-treasurer shall give bond, have the same authority to collect such taxes, receive the same compensation therefor and pay over such taxes to the secretary of board of supervisors, as provided for county collectors under sections 245.010 to 245.280 and shall be subject to the same penalties and liabilities. Such collector-treasurers shall make due return of such tax books under oath in the same manner as required of county collectors.

2. The delinquent levee taxes shall be certified by the secretary of the board of supervisors to the county collector-treasurer of delinquent taxes, who shall collect such delinquent levee taxes at the same time and in the same manner as is herein provided for the collection of the delinquent levee taxes in counties not under the provisions of chapter 65. The said collector-treasurer of delinquent levee taxes shall give bond, have the same authority to collect such taxes, receive the same compensation therefor, and pay over the said taxes to the treasurer of the levee district as is provided for county collectors under sections 245.010 to 245.280, and shall be subject to the same penalties and liabilities.

3. All township levee tax books, and the return of the collectors of such books, shall be taken as prima facie evidence in all courts of all matters therein contained, and that the delinquent tax shown in such books was properly levied and extended against such lands and remains unpaid. The lien of such tax shall be enforced and suits to collect such delinquent tax shall be instituted and prosecuted in the same manner provided by sections 245.010 to 245.280, except such suits shall be instituted by the levee district on tax bills duly made out and certified by the county collector-treasurer of delinquent taxes.

(RSMo 1939 § 12539, A.L. 2005 H.B. 58 merged with S.B. 210)

Prior revisions: 1929 § 10949; 1919 § 4643



Section 245.210 Levee tax delinquent December thirty-first--penalty.

Levee tax delinquent December thirty-first--penalty.

245.210. All taxes provided for in sections 245.010 to 245.280 remaining unpaid after December thirty-first of the year for which said taxes were levied shall become delinquent and bear a penalty of one percent per month on the amount of said taxes from date of delinquency until paid. In computing said penalty each fractional part of a month shall be counted as a full month.

(RSMo 1939 § 12514)

Prior revisions: 1929 § 10924; 1919 § 4618



Section 245.215 Levee tax to constitute a lien--how evidenced--acquisition of lands, duty to satisfy outstanding liens, limitation.

Levee tax to constitute a lien--how evidenced--acquisition of lands, duty to satisfy outstanding liens, limitation.

245.215. 1. All levee taxes provided for in sections 245.010 to 245.280, together with all penalties for default in payment of the same, all costs in collecting the same, including a reasonable attorney's fee, to be fixed by the court and taxed as costs in the action brought to enforce payment, shall, from date of filing the certificate herein described in the office of the recorder of deeds for the county wherein the lands and properties are situate, until paid, constitute a lien, to which only the lien of the state for general state, county, school and road taxes shall be paramount, upon all the lands and other property against which such taxes shall be levied as is provided in sections 245.010 to 245.280. Such lien shall be evidenced by a certificate substantially in the following form, to wit: State of Missouri, )

) ss County of ............... )

To ........., recorder of deeds of said county:

This is to certify that by virtue and authority of the provisions of section 245.180, RSMo, the board of supervisors of ......... levee district, in which are lands and other property in the counties of ......... in the state of Missouri, have and do hereby certify the tax authorized by the said section, which tax and the land and other property against which the same are levied in your county, are described in the following table, in which table are: First, the names of the owners of said land and other property as they appeared in the decree of the circuit court organizing said district; second, the descriptions of the said land and other property opposite the names of said owners; and third, the amount of said taxes levied on each tract of land or piece of property; (here insert such table). The said tax shall be payable in annual installments; the amount of each installment as well as the amount of the maintenance tax will be determined and certified to the county collector of your county not later than the first day of September of each year. The aforesaid tax and such maintenance taxes as may be levied from time to time are hereby declared a lien, to which only the lien of the state for general state, county, school and road taxes shall be paramount upon all land and other property herein and heretofore described.

Witness the signature of the president of said board of supervisors attested by the seal of said district and the signature of the secretary of said board this ....... day of ......., A.D. 20..... .

(Seal) ................

President.

Attest: ...................,

Secretary. The certificates and table specified in this section shall be prepared in a well-bound book and filed in the office of each of the recorders of the counties having lands in said districts as the same may affect the land or other property in his county, where the same shall become a permanent record of the office. The said book or books shall be prepared by the secretary of the board of supervisors at the expense of the levee district, shall be designated as the "levee tax record", and each recorder shall receive a fee of one dollar for filing said book and preserving the same.

2. In the event of a buyout of the lands of the district because of flood damage, in whole or in part, it shall be the responsibility of the entity acquiring any land within the district to satisfy in full any outstanding liens against the property acquired at the time of purchase. The amount of any outstanding lien for each parcel of property located within the district shall not exceed the property's proportional liability to the outstanding bond issue.

(RSMo 1939 § 12516, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10926; 1919 § 4620

Effective 7-12-94



Section 245.220 Tax book to be prima facie evidence--suits for taxes brought in circuit court.

Tax book to be prima facie evidence--suits for taxes brought in circuit court.

245.220. The levee tax book of the district, as returned by the collector of the revenue to the secretary of the board of supervisors of the levee district shall be prima facie evidence in all courts of all matters therein contained. The liens established and declared in section 245.215 may and shall be enforced by an action on delinquent tax bills, made and certified by the county collector, which action shall be instituted in the circuit court without regard to the amount of the claim within six months after December thirty-first of the year for which said taxes were levied. The suits shall be brought in the corporate name of the district by its attorney against the land or lands, property or properties, on which such levee tax has not been paid. The suit shall be brought in the county in which the property is situate, except when the tract or property sued upon be in more than one county, in which event the suit may be brought on the whole tract, parcel or property in any county in which any portion thereof may be situate. The pleadings, process, proceedings, practice and sales, in cases arising under sections 245.010 to 245.280 shall, except as herein provided, be the same and have the same effect as in an action for the enforcement of the state's lien for the delinquent general taxes upon real estate, and the aforesaid levee tax book shall have the same probative effect as the back tax bill has in actions for the enforcement of the state's lien for general taxes upon real estate. The title acquired through any sale of lands or other property under the aforesaid proceedings shall be subject to the lien of all subsequent annual installments of levee tax. In all suits for the collection of delinquent taxes, the judgment for said delinquent taxes and penalty shall also include all costs of suit and a reasonable attorney's fee to be fixed by the court, recoverable the same as the delinquent tax and in the same suit. The proceeds of sales made under and by virtue of sections 245.010 to 245.280 shall be paid at once to the aforesaid treasurer and shall be accounted for by him the same as the levee taxes.

(RSMo 1939 § 12517)

Prior revisions: 1929 § 10927; 1919 § 4621



Section 245.225 Suits and notices to be filed in recorder's office against last record owners.

Suits and notices to be filed in recorder's office against last record owners.

245.225. 1. Whenever any levee district organized and existing under the provisions of what now appears as sections 245.010 to 245.280 shall hereafter institute an action, in the manner now provided by law, to enforce the collection of unpaid delinquent annual assessments levied by it, such district shall cause said action to be instituted against the last record owner or owners of the land against which the delinquent assessments sued for were levied, as shown by the records in the recorder's office of the county in which the land is located and shall also join as parties defendant the trustee and beneficiaries shown by all recorded deeds of trust, mortgages or vendors' liens, which create a lien on the land involved in any such suit that may be instituted and no other parties shall be necessary or required, except as herein provided.

2. On the same day that any such action shall be filed for and in behalf of any such district, its attorney, so filing such action shall also file in the recorder's office of the county where such land is located, a written notice, verified by him showing in tabulated form, the docket number of each of the respective suits that may be filed in the office of the clerk of the circuit court, the name of the plaintiff district, the names of all defendants in each suit filed, a description of the land included in each suit, the years in which the delinquent assessments were levied and the amount then due on each parcel of land described in said notice, when such suit was filed. Such notice shall be filed by the recorder and recorded by him in a well-bound book as other instruments are recorded in his office. The recorder shall be entitled to a fee of one dollar for filing and recording such notice, to be paid by district filing same. Such notice, when so filed, shall constitute due and proper notice to all parties, except those required to be made parties defendant as herein provided, then having or asserting, or who may subsequently acquire or assert any right, title, claim, or interest in and to said land, of the filing of said suit to enforce the collection of said special assessments, irrespective of whether any such parties then hold unrecorded conveyances affecting the title to the land included in such suit, including an assignment of any note secured by deed of trust, mortgage or vendor's lien on the said land, or whether they have acquired by conveyances some such right, title, claim and interest in and to said land, or an assignment of any note secured by deed of trust, mortgage or vendor's lien on said land, subsequent to the filing of said notice.

3. If any one shall, at the time of filing such suit and notice, hold an unrecorded instrument or conveyance affecting the title to the land included in such suit or if anyone shall acquire any such right, title, claim or interest in and to said land so included in any such suit, after the filing of said suit and notice, or if anyone shall become the assignee of notes secured by deeds of trust, mortgages or vendor's lien on the land included in any such suit, each of them shall have the right and it shall be their duty to intervene as parties defendant in any such suit so filed on or before the first day of the return term of the summons issued when said suit is filed, and make defense to said suit, if they so desire. Upon their failure so to do, they shall be bound by any judgment that may be rendered by the court in any said suit just as though they had been joined as defendants and served with process therein and their interest, if any, along with the interest of all named defendants in and to said land shall, if judgment be rendered for plaintiff, be sold on execution in the manner now provided by law, and all the right, title, claim and interest of all parties in and to said land shall pass to and be acquired by the purchaser of said land at the execution sale based upon the judgment obtained in said suit, unless said delinquent assessments so sued for shall have been previously paid.

(L. 1941 p. 346 § 12547A)



Section 245.230 Board may issue bonds--how funds are to be used.

Board may issue bonds--how funds are to be used.

245.230. 1. The board of supervisors may, if in their judgment it seems best, issue bonds not to exceed ninety-one percent of the total amount of the taxes levied under the provisions of section 245.180, in denomination of not less than one hundred dollars, bearing interest from date at a rate not to exceed six percent per annum, payable semiannually, to mature at annual intervals within twenty years, commencing after a period of years not later than five years, to be determined by the board of supervisors, both principal and interest payable at some convenient banking house or trust company's office to be named in said bonds, which said bonds shall be signed by the president of the board of supervisors, attested with the seal of said district and by the signature of the secretary of the said board.

2. All of said bonds shall be executed and delivered to the treasurer of said district, who shall sell the same in such quantities and at such dates as the board of supervisors may deem necessary to meet the payments for the works and improvements in the district. Said bonds shall not be sold for less than ninety-five cents on the dollar, with accrued interest, shall show on their face the purpose for which they are issued, and shall be payable out of money derived from the aforesaid taxes. A sufficient amount of the levee tax shall be appropriated by the board of supervisors for the purpose of paying the principal and interest of the said bonds and the same shall, when collected, be preserved in a separate fund for that purpose and no other. All bonds and coupons not paid at maturity shall bear interest at the rate of six percent per annum from maturity until paid, or until sufficient funds have been deposited at the place of payment. Any expenses incurred in paying said bonds and interest thereon and a reasonable compensation to the bank or trust company for paying same, shall be paid out of the other funds in the hands of the treasurer and collected for the purpose of meeting the expenses of administration. It shall be the duty of said board of supervisors in making the annual tax levy, as heretofore provided, to take into account the maturing bonds and interest on all bonds, and to make ample provisions in advance for the payment thereof. In case the proceeds of the original tax levy made under the provisions of section 245.180 are not sufficient to pay the principal and interest of all bonds issued, then the board of supervisors shall make such additional levy or levies as are necessary for this purpose, and under no circumstances shall any tax levies be made that will in any manner or to any extent impair the security of said bonds or the fund available for the payment of the principal and interest of the same.

3. Said treasurer shall, at the time of the receipt by him of said bonds, execute and deliver to the president of the board of supervisors of the said district, a bond with good and sufficient sureties, to be approved by the said board of supervisors conditioned that he shall account for and pay over as required by law and as ordered to do by said board of supervisors any and all money received by him on the sale of such bonds, or any of them, and that he will only sell and deliver such bonds to the purchaser or purchasers thereof under and according to the terms herein prescribed, and that he will return, duly cancelled, any and all bonds not sold to the board of supervisors, when ordered by said board so to do, which said bond shall remain in the custody of the said president of said board of supervisors, who shall produce the same for inspection or for use as evidence whenever and wherever legally requested so to do.

4. The said treasurer shall promptly report all sales of bonds to the board of supervisors, and the board shall, at the proper time, issue warrants for the payment of the maturing bonds so sold and the interest payments coming due on all bonds sold and a reasonable compensation to the bank or trust company, and the said treasurer shall place sufficient funds at the place of payment to pay the same. In case proper warrants are not issued by the board of supervisors as herein provided then the treasurer shall of his own accord place said funds at the place of payment and the cancelled bonds and coupons and the receipt of the bank or trust company shall be accepted in lieu of warrants.

5. The successor in office of any such treasurer shall not be entitled to said bonds or the proceeds thereof until he shall have complied with all the foregoing provisions applicable to his predecessor in office; provided, if it should be deemed more expedient to the board of supervisors, as to moneys derived from the sale of bonds issued, said board may by resolution, select some suitable bank or banks or other depositary, as temporary treasurer or treasurers, to hold and disburse said moneys on the orders of the board as the work progresses, until such fund is exhausted or transferred to the treasurer by order of the said board of supervisors.

6. The funds derived from the sale of said bonds or any of them shall be used for the purpose of paying the cost of the levee works and improvements and such costs, expenses, fees and salaries as may be authorized by law and used for no other purpose.

(RSMo 1939 § 12534)

Prior revisions: 1929 § 10944; 1919 § 4638

CROSS REFERENCES:

Bond issues, proceeds and moneys for interest and sinking fund to be kept separate, 108.180 to 108.230

Refunding bonds authorized, payment of, 108.140 to 108.160



Section 245.235 Unpaid warrants to draw interest.

Unpaid warrants to draw interest.

245.235. Any warrant issued under sections 245.010 to 245.280 that is not paid when presented to the treasurer of the board of supervisors of the district, because of lack of funds in the treasury, such fact shall be endorsed on the back of the warrant, and the warrant shall draw interest thereafter at a rate of not more than twelve percent per annum, until such time as there is any money on hand to pay the amount of the warrant and the interest then accumulated, but no interest shall be allowed on warrants after such time when sufficient funds are in the treasury to pay the endorsed warrants and interest.

(RSMo 1939 § 12524, A.L. 1985 H.B. 378)

Prior revisions: 1929 § 10934; 1919 § 4628



Section 245.240 Surety bonds to be made payable to district.

Surety bonds to be made payable to district.

245.240. All surety bonds required to be given by sections 245.010 to 245.280 shall be made payable to the district by its corporate name, in which name all suits shall be instituted and prosecuted. All penalties on any bond herein named shall be payable to and recoverable by said district. All bonds required by sections 245.010 to 245.280 shall cover defaults of deputies, clerks or assistants of the officers appointing them.

(RSMo 1939 § 12525)

Prior revisions: 1929 § 10935; 1919 § 4629



Section 245.245 Board to appoint inspectors--duties and powers of inspectors.

Board to appoint inspectors--duties and powers of inspectors.

245.245. 1. It shall be the duty and the privilege of the board of supervisors to employ or appoint inspectors for the purpose of policing, guarding and inspecting all levees constructed under the provisions of sections 245.010 to 245.280, and the number of such inspectors shall be determined by the board of supervisors, as conditions and emergencies may require from time to time.

2. Said (and such) inspectors shall have the right at any time to take up and impound any and all stock, animals, or fowls, found upon or running upon any levee constructed or supervised under the provisions of sections 245.010 to 245.280; and before the owner of any such animal or animals, stock or fowls, shall be entitled to recover possession of the same, he shall pay to said levee district the penalty or amount fixed by the board of supervisors. Any and all members of the board of supervisors, and all inspectors employed by them, shall at all times in guarding or patrolling any levee constructed or supervised under the provisions of sections 245.010 to 245.280, shall have the same rights and authority in making arrests of persons, and in impounding animals, as is now accorded any sheriff or other peace officer of this state.

3. It shall be the further duty of said inspectors to report at such times as the board of supervisors may require, the condition of the levees, or other works of the district assigned to each inspector by the board; to make such examinations of all levees during high water periods, as may be directed by the board of supervisors; and upon any emergency, or danger to the levee, or other works of the district, of which the inspector has charge, he by order of the board of supervisors, may call out all able-bodied men over sixteen years of age, and under fifty years, within the district, and compel such persons to perform such work as said inspector may deem necessary to be made, in order to protect the levees, grades, or other works of the district. Any person who shall refuse to perform any such work assigned to him by said inspector, shall be deemed guilty of a misdemeanor, and upon affidavit made before any associate circuit judge of the county, by the inspector, or any other person, that the offender has defaulted in obeying such call or summons of said inspector, said associate circuit judge shall issue a warrant for the arrest of such offender, and upon conviction before said associate circuit judge, upon information or any other modes provided by law for the trial of cases of misdemeanor, he shall be fined any sum not less than twenty nor more than one hundred dollars, or by imprisonment in the county jail, not less than fifteen nor more than sixty days, or by both such fine and imprisonment, at the discretion of the associate circuit judge. For every day's work any person shall perform under such requisition, he shall be paid the sum of one dollar and fifty cents out of the funds of the district, if demanded by him.

4. The provisions of this section shall apply, so far as necessary, to levee districts organized under sections 245.285 to 245.545.

(RSMo 1939 § 12533)

Prior revisions: 1929 § 10943; 1919 § 4637



Section 245.250 County collectors--penalty for failure to pay over tax, fee for collection of tax.

County collectors--penalty for failure to pay over tax, fee for collection of tax.

245.250. If any county collector of the revenues refuses, fails or neglects to make prompt payment of the tax or any part thereof collected under sections 245.010 to 245.280 to the aforesaid treasurer, then he shall pay a penalty of ten percent on the amount of his delinquency; such penalty shall at once become due and payable and both he and his sureties shall be liable therefor on his aforesaid bond. The collector shall deduct one percent of the amount he collects on current taxes and two percent of the amount he collects on delinquent taxes. All fees collected pursuant to this section shall be collected on behalf of the county and deposited in the county treasury.

(RSMo 1939 § 12515, A.L. 1987 S.B. 65, et al.)

Prior revisions: 1929 § 10925; 1919 § 4619

Effective 1-1-88



Section 245.255 Change of venue.

Change of venue.

245.255. No change of venue shall be allowed in any of the proceedings had under the provisions of sections 245.010 to 245.280, except where the judge of the court in which the articles of association have been filed shall be disqualified for any of the reasons stated in the statutes of this state relating to the change of venue in civil cases. If the judge of such court is disqualified or is charged by any person interested in the formation of said district with being disqualified for any of the reasons stated in the statutes, it shall be the duty of said judge to call in a judge from some other judicial circuit of this state to sit and hear the proceedings and render his decree and judgment the same as the regular judge could have. Such judge shall retain jurisdiction in such reclamation proceedings only until the disqualification of the regular judge of the circuit court shall have been removed. Said judge so called shall receive for his services mileage and ten dollars per day for each day engaged. It shall be the duty of the clerk of the court in which the articles of association have been filed to make out and sign a bill for the amount of mileage and per diem of the judge so called in and forward said bill to the state auditor, who shall approve such bill and draw a warrant for such amount on the fund appropriated and set apart by the legislature to pay expenses and salaries of circuit judges.

(RSMo 1939 § 12526, A.L. 1947 V. II p. 226)

Prior revisions: 1929 § 10936; 1919 § 4630



Section 245.260 Action not to abate by reason of death of party.

Action not to abate by reason of death of party.

245.260. No action under sections 245.010 to 245.280 shall abate by reason of the death or disability of any party to any proceeding, but upon suggestion of such death or disability the cause shall be immediately revived in the name of the heirs, devisees or their legal representatives, and summons shall be served on such heirs, devisees and legal representatives at least five days before the day set for hearing the cause, and said summons may be served in vacation or term time; if the heirs, devisees or legal representatives of the deceased party are nonresidents notice by publication shall be given them in the manner and for the time provided for in section 245.020 and the cause shall then proceed in all respects as in case of the original parties being in court.

(RSMo 1939 § 12527)

Prior revisions: 1929 § 10937; 1919 § 4631



Section 245.265 Appeal not to act as supersedeas.

Appeal not to act as supersedeas.

245.265. No appeal from any action of the circuit court had under sections 245.010 to 245.280 shall be permitted to act as supersedeas or to delay any action or the prosecution of any proceedings or work begun under the provisions of this law. Any procedure had under section 245.055, 245.060, 245.130 or 245.140 may be heard and determined by the court at either regular, adjourned or special sessions.

(RSMo 1939 § 12528)

Prior revisions: 1929 § 10938; 1919 § 4632



Section 245.270 Liability of reorganized district.

Liability of reorganized district.

245.270. When an existing levee district has been reorganized under sections 245.010 to 245.280 the board of supervisors will not be required to follow such steps or requirements of sections 245.010 to 245.280 as are inconsistent with or rendered unnecessary, by the work that has already been done in the district; provided, that no such change of organization shall have the effect of in any way invalidating any indebtedness, liability, or contract of any nature incurred under its former organization, but all such indebtedness, liability or contract shall attach to and become the debt or liability of the new organization until the same is fully paid and discharged, and all debts owing to, and all rights and privileges and immunities held or enjoyed by the old district under its former organization shall be held and enjoyed by the new district when the same shall organize under the provisions of sections 245.010 to 245.280; provided further, that no right of action shall exist nor remedy be allowed against any such reorganized district by virtue of any contract or contracts made by, or on behalf of, any such reorganized district prior to its reorganization as herein provided for, which did not exist or was not allowed by statute against such district prior to the time of its organization as herein provided for; and provided further, that two or more levee districts, whether located in the same or different counties, may unite in formulating and signing articles of association for the reorganization of such districts under the provisions of sections 245.040 to 245.055 and the land and other property of such districts may be combined into one and the same district under some suitable title.

(RSMo 1939 § 12545)

Prior revisions: 1929 § 10955; 1919 § 4649



Section 245.275 Procedure in dissolving levee district.

Procedure in dissolving levee district.

245.275. The incorporation of every levee district, heretofore or hereafter incorporated under and by virtue of the provisions of sections 245.010 to 245.280, shall be dissolved if, at any time before its board of supervisors has adopted a plan for reclamation, the owners, of a majority of the acres of land within said levee district, petition the circuit court, wherein said levee district was incorporated, for a dissolution thereof; provided, that, upon the filing of any such petition, said circuit court shall, before dissolving said corporation ascertain and determine the amount of money in the treasury of, or owing to, said corporation, and the amount of all warrants issued and unpaid by it, and the amount of the debts and other obligations owing by it; and, if said amount of money, in the treasury and owing to said corporation, is in excess of the amount of said warrants, debts and other obligations, said circuit court shall order said warrants, debts and other obligations to be forthwith paid and discharged, and said excess divided among all the owners of land in said levee district who paid the same thereto, in the proportions in which they paid the same; but if said amount of money, in the treasury and owing to said corporation, is not sufficient to pay and discharge said warrants, debts and other obligations, then said circuit court shall order said board of supervisors to levy and collect a uniform tax, upon each and every acre of land within said levee district, sufficient in amount to pay said deficiency, and to thereupon pay the same.

(RSMo 1939 § 12547)

Prior revision: 1929 § 10957



Section 245.280 Sections construed--existing rights not to be affected.

Sections construed--existing rights not to be affected.

245.280. The repealing of existing laws shall not have the effect of suspending, abating, abridging, impairing, vitiating or nullifying any right, power, remedy or lien heretofore given, created or conferred upon any levee district heretofore organized or in process of organization at the time of passage of sections 245.010 to 245.280, under any law of this state, either special or general, but all such rights, powers, remedies and liens are hereby directly preserved to all such levee districts; nor shall the repealing of existing laws have the effect of suspending, abridging, abating or nullifying any proceeding or proceedings now pending in any court of this state or of the United States; nor shall the repealing of existing laws have the effect of impairing, invalidating, discharging, changing, modifying or destroying any obligation, contract or undertaking, entered into by or with any levee district now organized, and existing under any law in this state, either special or general, but all such obligations, contracts and undertakings so entered into, shall be and remain inviolate. All rights, powers, liens and remedies now existing in behalf of such levee district of this state, may be enforced and made available in the manner and by the means and mode now provided by law, or such rights, powers, liens and remedies may be enforced and made available under the provisions of sections 245.010 to 245.280, if applicable, at the election of the board of supervisors of the levee district. Sections 245.010 to 245.280 are hereby declared to be remedial in character and purpose, and shall be liberally construed by the courts in carrying out this legislative intent and purpose, and its provisions shall be construed to apply to levee districts already organized or in process of organization at the time of the passage of sections 245.010 to 245.280.

(RSMo 1939 § 12546)

Prior revisions: 1929 § 10956; 1919 § 4650



Section 245.285 Defining the term levee districts--applicable to districts now organized or which may be organized.

Defining the term levee districts--applicable to districts now organized or which may be organized.

245.285. The term "levee districts" as used in sections 245.285 to 245.545, and all other terms, or provisions of law contained in said sections 245.285 to 245.545, which have heretofore been interpreted as applying to said levee districts shall be construed to include, authorize, provide for and be made applicable to all districts now organized or which may hereafter be organized for the purpose of establishing, constructing or causing to be constructed, levees, dikes, bank protections, current control or other protection or reclamation improvements contiguous or adjacent to or situate near any body of swamp, wet or overflowed land, or other property in the nature of individual or corporate franchises in this state, or land subject to overflow or inundation or in or adjacent to any river or stream wholly within or bordering on the state of Missouri, property or land abutting, or situate near, which may be endangered or liable to be endangered through wash or bank erosion.

(RSMo 1939 § 12549)

Prior revision: 1929 § 10959



Section 245.290 County commissions may establish levee districts.

County commissions may establish levee districts.

245.290. The county commissions of the several counties in this state containing contiguous bodies of lands subject to overflow or inundation or endangered or liable to be endangered by bank erosion or wash from rivers bordering upon or wholly within the state, may divide the territory of their respective counties subject to overflow or inundation or other damage into one or more districts, every such district of which, as well as those hereafter organized under the provisions of sections 245.285 to 245.545, shall be a body corporate, and possess the usual powers of a corporation for public purposes, under the name and style of "levee district No. ......... of ......... County"; and in that name shall be capable of suing and being sued, of holding such real and personal property as may at any time be either donated to or purchased by them in accordance with the provisions of sections 245.285 to 245.545, or of which they may be rightfully possessed at the time of the passage of this law, having reference to the locality of the land and the character of the riverfront, including in each of said districts, as near as possible, all the land subject to overflow or inundations, or endangered or liable to be endangered by bank erosion or wash from the same crevasses, bayous, draws or outflows from rivers, and in the same direction, and which can be protected by the same levee or system of levees or bank protection; provided, that when it shall be made to appear in any way that there shall be land in two or more counties subject to overflow or inundation from the same crevasses, bayous, draws or outflows from a river, and in the same direction, and which can be protected by the same levee or system of levees, either county, by and with the consent of the county commission of the other county or counties, duly entered of record, may lay off such territory of said county or counties into a levee district, in the same manner as herein provided for territory wholly within such county; provided, that in the event any work is to be done upon any navigable stream, the consent of the federal government shall be obtained to make such improvement or improvements before the actual work on the improvement shall be begun.

(RSMo 1939 § 12548)

Prior revisions: 1929 § 10958; 1919 § 4651; 1909 § 5714



Section 245.295 Districts may be formed at regular meetings of governing body.

Districts may be formed at regular meetings of governing body.

245.295. The county commission, or other legislative body if different from the county commission, of any county in this state forming a levee district wholly within its limits, whether of the whole county or a part of such county, may lay off such levee district at any regular meeting of such commission.

(RSMo 1939 § 12550, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10960; 1919 § 4652; 1909 § 5715

Effective 7-12-94



Section 245.300 Notice to be given--mailing required.

Notice to be given--mailing required.

245.300. No such levee district shall be formed unless notice of an intention to apply therefor be first given by publication in some newspaper published in each county composing said proposed levee district, published once at least fifteen days before the commencement of the meeting of the county commission to which said application shall be made, and provided that the commission shall mail, by certified mail, a copy of the notice of the intention to form a district to the names listed on the county assessor's records of the owners of land or other individual or corporate franchise property in the district, including all public entities owning land within the district.

(RSMo 1939 § 12551, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10961; 1919 § 4653; 1909 § 5716

Effective 7-12-94



Section 245.305 Lands subject to overflow may be included in levee district.

Lands subject to overflow may be included in levee district.

245.305. Whenever the board of directors of any levee district shall, by petition, show to the county commission or other legislative body of the county in which said levee district is situated that there are lands in said county which are subject to overflow, and inundation from the same rivers, crevasses, or bayous as other lands included in said district, and which said lands are not included in said levee district, and asking that said lands be incorporated in said district, the county commission or other legislative body shall cause notice to be given to such landowners requiring them to appear at the next regular meeting of said commission or other legislative body and show cause why such lands should not be incorporated into said levee district, and at the next regular meeting the commission or other legislative body shall proceed to hear and determine the matter; and if it shall appear that such lands are subject to overflow and inundation from the same rivers, bayous and crevasses as the lands in said district, the commission or other legislative body shall make an order incorporating such lands into said levee district, and the assessor shall assess the benefits to said lands to be derived from the building of levees constructed or to be constructed by said levee district, in the same manner, and the board of equalization shall act upon the same in the same manner as heretofore provided in sections 245.285 to 245.545; provided, that if the owner of any such lands be a nonresident of the county, he may be notified by registered mail to the address used by the county assessor for tax purposes.

(RSMo 1939 § 12597, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 11007; 1919 § 4699; 1909 § 5762

Effective 7-12-94



Section 245.310 Extending levees and levee districts.

Extending levees and levee districts.

245.310. If at any time it becomes necessary or expedient to extend a levee, not exceeding ten miles, in levee districts already organized, or to enlarge any levee district for the purpose of extending any levee therein to be constructed, in order to better protect such district from overflow, and if a petition of not less than five landowners, of the district, be presented to the county commission, requesting the same, the said county commission shall call a meeting of the landowners of the district and of the landowners in the territory sought to be connected with the district, in accordance with the prayer of the petitioner, at some convenient point to the said territory, by giving due notice as required in section 245.460, and at such meeting an estimate of the costs of the proposed new work made by an engineer, must be laid before the meeting, and the landowners present shall then determine, by the majority of the votes cast, whether such proposed new territory shall be added, and also whether the proposed new work shall be done. But said vote may be cast by the landowners present, or by agent or proxy, representing them. And if it is determined to add the new territory or to extend the levee in districts already organized, there shall be a readjustment of the taxes for benefits, and the county assessor shall proceed to assess the benefits to all of the land in the district that will be benefitted by the proposed work; and the board of equalization shall act upon the same, and all the assessments, levying of taxes and the collecting of the same shall be proceeded with in the same manner as in the case of organizing a new district.

(RSMo 1939 § 12595)

Prior revisions: 1929 § 11005; 1919 § 4697; 1909 § 5760



Section 245.315 Existing levee districts may organize under this law.

Existing levee districts may organize under this law.

245.315. Any levee district now organized or existing under the provisions of any other law of this state either general, special or local law, may elect in the manner herein provided to be and become organized under the provisions of sections 245.285 to 245.545; provided, that no such election or change of organization shall have the effect to repudiate or to permit the repudiation of any indebtedness or liability of such levee district which was made or incurred under its former organization, but all such indebtedness or liability shall attach to and become the debt or liability of the new organization till the same is fully paid off and discharged and all debts owing to, and all rights, privileges and immunities held or enjoyed by the old district under its former organization, shall be held and enjoyed by the new district when the same shall reorganize under the provisions of sections 245.285 to 245.545.

(RSMo 1939 § 12599)

Prior revisions: 1929 § 11009; 1919 § 4701



Section 245.320 Change of organization to be submitted to an election.

Change of organization to be submitted to an election.

245.320. 1. Any such levee district now existing but not organized under sections 245.285 to 245.545 may become organized under sections 245.285 to 245.545, and when so organized hereunder, shall be entitled to the benefit of all of the provisions of sections 245.285 to 245.545 in the following manner: Upon the presentation of a petition of not less than ten resident landowners whose lands are taxed in such district proposing to reorganize, or if such district shall be composed of lands lying in more than one county, then upon the presentation of a petition of ten such resident taxed landowners, from each of the counties in which the lands in such district are situate, to the board of directors, supervisors or managers of such district (by whatever name they may be known) requesting the submission to an election of the question of a change of organization, such board of directors shall enter upon the record of the district proposing to change its organization, the fact of the presentation of the petition, the object thereof, and the names and residences of the petitioners requesting that such election be held; such board of directors, if a majority thereof are in favor of such change, shall make an order that the question of such proposed change shall be submitted to a vote of the landowners.

2. A certified copy of the record of the board of directors, together with a true certified copy of the petition of the landowners, shall be presented to the county commission of the county in which such district is situated, at some regular term thereof, or to each of the county commissions of the counties composing such district, if there be more than one county therein. Upon the receipt of the record at any regular term the county commission, or commissions, shall make an order that an election be held in the district, or in each county in the district, if there be more than one county, for the purpose of voting upon the question of the proposed change. This election shall be held not more than sixty days after the same shall be ordered. No one shall be a qualified voter at such election unless his or her name shall appear as an assessed landowner upon the current tax books of the district. Each such landowner shall be entitled to cast as many votes as he or she shall have acres of land assessed for taxation in the district as shown by the said tax books of the district. Voters may vote in person or by proxy; provided, that all proxies shall be in writing and acknowledged as deeds of conveyance are required to be acknowledged. The election shall be held at the county seat of the county or counties composing the district, but the same need not be held on the same day in each county, if there be more than one.

3. Four judges and two clerks of election shall be appointed for each county in the district by the board of directors of the district seeking the change of organization, by and with the consent of the county commission. Notice of said election shall be given by publication in some newspaper published in the county in which the election is held for at least four insertions prior to the holding of the same. The judges and clerks of election shall be sworn in the manner now required by law for the holding of municipal elections. The judges and clerks of election shall certify to the county commission of the county wherein such election was held the result thereof, which certificates shall show the votes for and against the proposed change of organization.

(RSMo 1939 § 12600)

Prior revisions: 1929 § 11010; 1919 § 4702



Section 245.325 Simple majority to decide election.

Simple majority to decide election.

245.325. Should a majority of the votes of those voting upon the proposition be in favor of the change, the proposed change shall be deemed carried and the same shall be made, and the new district named and formed, and directors therefor appointed as provided in sections 245.300 and 245.335. The notice required by law to be given by said section 245.300 when the laying out of a new district is sought to be had shall be made and given, with such changes therein, as the circumstances shall require.

(RSMo 1939 § 12601)

Prior revisions: 1929 § 11011; 1919 § 4703



Section 245.330 Effect of reorganization of old districts.

Effect of reorganization of old districts.

245.330. The action taken by the county commission in reorganizing an old district under sections 245.285 to 245.545, when such organization shall have been ordered under the provisions of sections 245.285 to 245.545, shall have in all ways and respects the same force and effect in law, as would the organization of a new district under the provisions of said sections 245.300 and 245.335, and the new district thus formed from the old one which existed under a different, general, local or special law, shall thereafter have all of the rights, privileges and immunities, and shall be authorized to exercise the same powers as would any new district originally organized under sections 245.285 to 245.545; provided, that such district changing its organization under the provisions of sections 245.285 to 245.545, shall take up the work of building, maintaining and repairing levees, and other similar improvements, where the old organization stopped; and provided, that the procedure of the new district thus formed shall after its organization proceed in conformity with the provisions of sections 245.285 to 245.545 as to work and acts thereafter to be done by the new district.

(RSMo 1939 § 12602)

Prior revisions: 1929 § 11012; 1919 § 4704



Section 245.335 Board of directors of levees appointed by county commission.

Board of directors of levees appointed by county commission.

245.335. At the term of the county commission at which said levee district may be laid off, or at any subsequent term thereof, the said commission shall appoint three directors of levees, who shall be landholders within the county for the levee district of which the county is the whole or part thereof, one of which directors shall hold his said office for the term of one year, one for the term of two years, and one for the term of three years, and until their successors are duly appointed and qualified; and the said commission shall annually thereafter appoint one director to take the place of the director whose official term expires, possessing the same qualifications as the director first appointed, who shall hold his office for the term of three years.

(RSMo 1939 § 12552)

Prior revisions: 1929 § 10962; 1919 § 4654; 1909 § 5717



Section 245.340 Oath of directors.

Oath of directors.

245.340. Said directors shall, before entering upon their duties, take and subscribe the oath prescribed by the constitution of this state, and that they will faithfully, honestly and impartially discharge their duties as directors, according to law, which oath shall be filed in the office of the county in which said directors may be appointed.

(RSMo 1939 § 12553)

Prior revisions: 1929 § 10963; 1919 § 4655; 1909 § 5718



Section 245.345 Board to organize.

Board to organize.

245.345. The directors appointed under the provisions of sections 245.285 to 245.545, shall call a meeting of their body at such time and place as may be designated by the directors of the county in which the larger part of the levee district may lie. Said body shall be known and designated as the "board of directors of levee district No. ...., lying in the counties of .........". Said board of directors shall organize by electing a president, vice president and secretary, all of whom shall be members of said board, and such other officers, agents and servants as said board of directors shall deem necessary to carry out the provisions of sections 245.285 to 245.545.

(RSMo 1939 § 12554)

Prior revisions: 1929 § 10964; 1919 § 4656; 1909 § 5719



Section 245.350 Majority of board a quorum.

Majority of board a quorum.

245.350. A majority of said board of directors shall constitute a quorum for the transaction of the business of the board. All permanent vacancies in said board of directors, caused by death, resignation, removal from the county where appointed, or refusal to serve, shall be filled by the county commission of the county in which the vacancy occurs.

(RSMo 1939 § 12585)

Prior revisions: 1929 § 10995; 1919 § 4687; 1909 § 5750



Section 245.355 Duties of president and secretary.

Duties of president and secretary.

245.355. The president of the board of directors shall preside at all meetings thereof; he shall sign the minutes and record of the proceedings of the board, and all warrants that may be drawn upon the treasurer by order of the board of directors for the payment of any money out of the treasury upon account of the levee fund of the district, and in general may do all acts and things that the said board may empower and authorize him to perform; and in his absence from any of the meetings of said board, the vice president shall preside and perform all the duties which have been conferred upon the president. In the absence of both the president and vice president at any meeting of the board, said board shall appoint one of their number to preside at such meeting, and the person so appointed shall have the same power and authority as has been conferred by law and by order of the said board upon the president. The secretary of said board of directors shall make out and safely keep a true and complete record of the proceedings of said board, in a book to be furnished for that purpose. He shall draw and attest all warrants on the treasurer for all moneys ordered by the board of directors to be paid out of the levee fund, and perform such other acts and duties as may be prescribed by such board.

(RSMo 1939 § 12555)

Prior revisions: 1929 § 10965; 1919 § 4657; 1909 § 5720



Section 245.360 Pay of directors.

Pay of directors.

245.360. Each director attending a meeting of said board of directors shall be entitled to receive for his services for each day actually engaged in holding meetings of said board, the same per diem and mileage as allowed by law to commissioners of county commissions for their services in holding county commission meetings.

(RSMo 1939 § 12583, A.L. 1986 H.B. 1554 Revision)

Prior revisions: 1929 § 10993; 1919 § 4685; 1909 § 5748



Section 245.365 Board to determine what work is necessary.

Board to determine what work is necessary.

245.365. It shall be the duty of said board of directors to determine what work is necessary to be done, or levees to be constructed, to protect their district from overflow or inundations or from bank erosion, wash or cutting from rivers. Whenever said board of directors shall deem it necessary they shall cause accurate surveys, maps and profiles thereof to be made of levees or other works to be constructed or repaired, and estimates and calculation of the costs of such work to be made by some experienced, suitable and competent engineer, who shall make a written report of the same, showing the amount, character and kind of work to be done, the exact location and probable cost thereof, and return the same, with all plans and specifications, to the board of directors.

(RSMo 1939 § 12560)

Prior revisions: 1929 § 10970; 1919 § 4662; 1909 § 5725



Section 245.370 Work to be let to lowest bidder.

Work to be let to lowest bidder.

245.370. If it shall be decided at said meeting in the manner aforesaid, to do said work, the directors shall proceed to let the same out to the lowest and best bidder; provided, however, that said directors shall have the right to reject all bids, if the same be deemed too high. No director shall, either directly or indirectly, become a contractor for the building or repairing of any levee or public work contemplated by sections 245.285 to 245.545, nor have any interest therein, present or remote; and any director so offending shall, upon conviction, be punished by imprisonment in the penitentiary not exceeding five years.

(RSMo 1939 § 12568)

Prior revisions: 1929 § 10978; 1919 § 4670; 1909 § 5733



Section 245.375 Contractors to give bond.

Contractors to give bond.

245.375. The contractors shall give bond to said board of directors, with good and sufficient security, in a sum sufficient to secure the prompt execution of their contract, conditioned to pay any damages which shall result to the landholders of said district from a failure to perform their said contracts, or by reason of negligent performance of the same.

(RSMo 1939 § 12574)

Prior revisions: 1929 § 10984; 1919 § 4676; 1909 § 5739



Section 245.380 Board to supervise work.

Board to supervise work.

245.380. Said work shall be done by said contractors under the supervision of said board of directors, or any engineer or engineers to be selected by them for that purpose, and when completed, if performed according to the terms of their contract and the plans and specifications submitted to said meeting of landholders, shall be received and accepted by said board of directors.

(RSMo 1939 § 12575)

Prior revisions: 1929 § 10985; 1919 § 4677; 1909 § 5740



Section 245.385 Board to secure right-of-way.

Board to secure right-of-way.

245.385. Before said work is let under contract said board of directors shall procure the right-of-way over all lands belonging to private persons and right-of-way or roadbed of any railway corporation and any other private or public corporation, and in case they cannot get a gratuitous relinquishment of such right-of-way, or in case said board of directors or the engineer, attorney or agent of said board of directors are unable to agree with the owner of said lands as to the amount of compensation to be paid such owner for said right-of-way, they shall proceed to condemn such, and all lands necessary for a right-of-way for such levee, or any extension thereof, according to the provisions of chapter 523.

(RSMo 1939 § 12570)

Prior revisions: 1929 § 10980; 1919 § 4672; 1909 § 5735



Section 245.390 Board to act with United States agencies.

Board to act with United States agencies.

245.390. Said board of directors is hereby authorized and empowered to treat, contract and negotiate with what is known as the Mississippi River Commission, heretofore created by an act of the Congress of the United States, or with any other agency of the United States government, for the purpose of securing the construction, repair and maintenance of the levees within their levee district, or the aid, assistance or cooperation of said river commission or other agency in the construction, repair and maintenance of said levee or line of levee, or any part thereof, and to this end said board of directors may turn over to said Mississippi River Commission or other agency the use and control of any part of its line of levee or the whole of said line; may place its officers, servants and agents at the disposal of and under the direction of said Mississippi River Commission or other agency; may take in charge and superintend contracts for levee building and the building of the same, and generally shall have full power, authority and discretion to enter into any and all arrangements, contracts and agreements with said Mississippi River Commission or other agency of the United States government that will secure the construction of the levee and protection of the levee district from overflows and inundations from rivers, by said Mississippi River Commission or other agency, or their cooperation in such construction and protection.

(RSMo 1939 § 12576)

Prior revisions: 1929 § 10986; 1919 § 4678; 1909 § 5741



Section 245.395 Board to publish statement of work done.

Board to publish statement of work done.

245.395. Said board of directors shall, at their first meeting after the expiration of one year from date of their organization, and annually thereafter make and publish in some newspaper published in the county composing the levee district, and when composed of two or more counties, then in each county lying in such district, a full and complete statement of the amount and kind of levee work done in the district, with amount of money collected and disbursed during the preceding year, showing from what officer and what account any money has been received, and to what individuals and on what account any money has been paid, and shall strike a balance showing a deficit, if any, or the balance in the treasury, if any.

(RSMo 1939 § 12586)

Prior revisions: 1929 § 10996; 1919 § 4688; 1909 § 5751



Section 245.400 Board may change location of levee.

Board may change location of levee.

245.400. In case any emergency should arise rendering it necessary, or in case the board of levee directors deem it expedient to change the location of the levee first agreed upon, or at any time to extend the same for a short distance to a location which they believe would furnish a better place of termination thereof, the said board of levee directors shall have power to make such changes or extensions.

(RSMo 1939 § 12579)

Prior revisions: 1929 § 10989; 1919 § 4681; 1909 § 5744



Section 245.405 Levees may be used as roadbeds and roadbeds may be used as levees.

Levees may be used as roadbeds and roadbeds may be used as levees.

245.405. Said board of directors is hereby authorized and empowered to contract upon terms of reasonable compensation with any railroad corporation for the use and occupancy of levees of the district for the roadbed of such railroad corporations; and it shall be lawful for such board of directors to contract with any railroad corporation, for the use of their roadbed for levee purposes, and upon such terms as may be agreed upon by the parties they may contract and agree that such railroad company may construct their embankments to a sufficient height to prevent inundations over such embankments.

(RSMo 1939 § 12577)

Prior revisions: 1929 § 10987; 1919 § 4679; 1909 § 5742



Section 245.410 Duty of railroads, when levee passes along embankment.

Duty of railroads, when levee passes along embankment.

245.410. Whenever the right-of-way shall be obtained as provided in section 245.385 over any right-of-way of any railroad, tramway or embankment, either by voluntary relinquishment of the same or by condemnation proceedings, it shall be the duty of such railway company or other person or corporation owning such embankment, to construct its roadbed or other embankment, as high as the top of such levee, without opening between the points connecting such levee and the railroad track, roadbed or other embankments, and in case any such person or corporation shall fail or refuse to so construct its embankment within six months after the building of such adjacent levee, such person or corporation shall be liable in damages for all injuries of every character sustained by such levee district, or any person by reason of its failure to so construct its embankment.

(RSMo 1939 § 12571)

Prior revisions: 1929 § 10981; 1919 § 4673; 1909 § 5736



Section 245.415 Railroads to continue levee.

Railroads to continue levee.

245.415. Whenever a railroad passes over or along land in this state subject to overflow by any river or creek and such land is protected, or may be hereafter protected, by levees constructed to protect such land from overflows and such levees abut on or connect with the right-of-way of the railroad, it is hereby made the duty of any person, persons or corporations owning or operating railroads to continue and maintain the levee from the point where it approaches and abuts on the railroad right-of-way to the railroad embankment and to make the levee connect therewith. And such continuation of levee shall be on a level with the top of the levee of the landowner as it abuts on the railroad right-of-way.

(RSMo 1939 § 12572)

Prior revisions: 1929 § 10982; 1919 § 4674; 1909 § 5737



Section 245.420 Landowner may continue levee to railroad grade and recover costs--notice to be given.

Landowner may continue levee to railroad grade and recover costs--notice to be given.

245.420. In case any person or corporation owning or operating any such railroad as mentioned in section 245.415 shall fail to continue and connect any such levee constructed by the abutting landowner within ninety days after receiving written notice to do so, and after the landowner's levee has been constructed and completed to the right-of-way of the railroad for a period of twenty days, then the landowner shall have the right to enter upon the right-of-way of such railroad for the purpose of continuing and constructing the said levee over and across the right-of-way to a connection with the railroad track or grade. And such landowner having so continued and constructed such levee across said right-of-way to the railroad track or grade as above provided may recover by suit against the person or company owning or operating the said railroad the full amount of the actual cost of so continuing and constructing the said levee on and across the right-of-way of the railroad, together with interest thereon and costs, which costs shall include attorney fee for plaintiff in the sum of twenty-five dollars.

(RSMo 1939 § 12573)

Prior revisions: 1929 § 10983; 1919 § 4675; 1909 § 5738



Section 245.430 Private roadways to have approaches.

Private roadways to have approaches.

245.430. No private road shall be permitted to cross any levee built under the provisions of sections 245.285 to 245.545, until the persons interested in and benefitted by said road shall build sufficient approaches on each side of said levee to permit the travel and use to which said road is subject without endangering said levee, and at the expense of such interested persons.

(RSMo 1939 § 12588)

Prior revisions: 1929 § 10998; 1919 § 4690; 1909 § 5753



Section 245.445 Board to assess levee fund tax.

Board to assess levee fund tax.

245.445. As soon as any levee district shall have been organized, as aforesaid, and in order to defray the expenses of surveys and estimates of levees or other works and costs thereof, maintain and repair the same, and pay such officers, agents, servants and employees as may be entitled to compensation, the said board of directors may order the assessment of a tax on all the lands within the levee district to be benefitted, not to exceed ten mills on the dollar, on the valuation of the benefits thereon by reason of the work proposed or completed as returned by the assessor, and such tax may be assessed and levied for each and every year, and from year to year, whenever the board of directors may, from time to time, determine the same to be necessary; and all such taxes shall be a lien upon the lands in such districts until paid. In the event of a buyout of the lands of the district because of flood damage, in whole or in part, it shall be the responsibility of the entity acquiring any land within the district to satisfy in full any outstanding liens against the property acquired at the time of purchase. The amount of any outstanding lien for each parcel of property located within the district shall not exceed the property's proportional liability to the outstanding bond issue. And whenever said board of directors shall have, by resolution, ordered the assessment of a tax, the secretary of the board, under his official seal, shall cause a certified copy of said order to be transmitted to the clerk of the county commission in which said levee district shall be situated, and in case such levee district shall be situated in two or more counties, then to the clerk of the county commission of each county in which any portion of said district may be situated; and the said tax shall be extended on the tax books of the county on the real estate to be benefitted, situated in said levee district, in the same manner that other taxes are now extended, in a column under the head of "Levee Fund Tax", and shall be collected by the collector of the county in which the real estate is situated on which the tax is levied, at the same time the state and county taxes are collected, and when said tax shall be collected, the collector shall pay the same over to the treasurer of the county in which the greater portion of said levee district lies. All taxes assessed and levied under the provisions of sections 245.285 to 245.545, shall be collected in the same manner as provided by the general revenue law of the state for the collection of state and county revenue. All taxes not collected shall be returned delinquent at the same time and in the same manner as provided by the general revenue laws for the return of delinquent tax lists, and all writs for delinquent taxes assessed and levied, as aforesaid, shall be prosecuted in the name of the state of Missouri, at the same time, in the same manner and with like effect as writs are prosecuted under the general revenue laws of the state relating to the collection of delinquent and back taxes.

(RSMo 1939 § 12557, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10967; 1919 § 4659; 1909 § 5722

Effective 7-12-94



Section 245.450 Assessment of overflowed lands.

Assessment of overflowed lands.

245.450. After the formation of any levee district under the provisions of sections 245.285 to 245.545, the county commission of the county in which such district lies, or when it lies in two or more counties, the county commission of each county in said district, shall cause the county assessor of their respective counties composing said levee district, at the first annual assessment to be made under the general revenue laws of the state, to assess the value of all lands in said levee district subject to overflow or inundation or endangered or liable to be endangered by bank erosion or wash from rivers, and to be benefitted by said work, having reference to the value of said lands without the work contemplated by sections 245.285 to 245.545, and shall assess the value thereof as improved by said work, in an assessment book to be provided for that purpose.

(RSMo 1939 § 12561)

Prior revisions: 1929 § 10971; 1919 § 4663; 1909 § 5726



Section 245.455 Lands to be entered on book for that purpose.

Lands to be entered on book for that purpose.

245.455. Said lands shall be entered upon said book in convenient subdivisions, as surveyed by United States deputy surveyors, with appropriate columns, showing the names of resident owners, and nonresident owners when known, of said lands, and of any person or persons holding recorded liens or encumbrances, if known to the assessor; also, the number of acres cleared and uncleared, as nearly as said assessor can ascertain the same without actual measurement, the value thereof as assessed by him, without the work, and the value thereof as improved by the work; provided, that no error in the description of any of said lands shall invalidate such assessment, if sufficient description is given to ascertain where the lands are situated.

(RSMo 1939 § 12562)

Prior revisions: 1929 § 10972; 1919 § 4664; 1909 § 5727



Section 245.460 Levee assessment books returned to whom--meeting of landowners.

Levee assessment books returned to whom--meeting of landowners.

245.460. Said assessment book shall be made out by the assessors of their respective counties in the levee district, and a fair copy thereof shall be returned to the president of the board of directors of the levee district in which the assessments have been made, at the same time assessors are required, under the general revenue laws of the state, to make out and return to the county commission a copy of the assessor's book for state and county taxes, and shall file the original assessment book in the office of the clerk of the county commission of the county in which the assessment is made. Upon the filing of the copy or copies of the assessment book, as required by this section, the board of directors shall call a meeting of the landowners of said levee district at some place convenient to some part of said work or contemplated work, and shall give at least thirty days' notice of the time and place of said meeting and the purpose thereof, by advertisement in some newspaper published in the county composing the levee district, and when lying in two or more counties, then in some newspaper published in each of said counties. At such meeting the board of directors shall submit the reports, specifications, surveys, maps, profiles and estimates made by the engineers, together with the assessments, as returned by the county assessors, to said meeting for action, and requiring the owners of said lands and the holders of any lien thereon to show cause at said meeting why said lands should not be assessed with their proportional part of said work.

(RSMo 1939 § 12563, A.L. 1994 S.B. 633)

Prior revisions: 1929 § 10973; 1919 § 4665; 1909 § 5728

Effective 7-12-94



Section 245.465 County board of equalization to have jurisdiction over lands.

County board of equalization to have jurisdiction over lands.

245.465. The county board of equalization shall have and receive the same jurisdiction over the lands taxed for the purposes in sections 245.285 to 245.545, specified, as conferred by the general laws of the state in the assessment of property for the state and county purposes, and complaints of all persons who think themselves aggrieved by the assessment of their lands shall be made at the same time required by the general revenue laws of the state. All corrections made in the assessment of lands by the county board of equalization shall be certified to the board of directors by the clerk of the county commission where such corrections are made.

(RSMo 1939 § 12569, A. 1949 S.B. 1085)

Prior revisions: 1929 § 10979; 1919 § 4671; 1909 § 5734



Section 245.470 Landowners to determine work to be done.

Landowners to determine work to be done.

245.470. At such meeting the reports and estimates of the engineer and the assessment of the assessors shall be laid before the landowners present estimating the probable cost of said work, and the probable rate percent therefor on the valuation of the said lands as increased by the said work, and a vote shall be taken whether or not the work shall be done; provided, that any landowner in the district to be benefitted by the work may be represented and his vote cast at such meeting by his agent or attorney, and in order to determine whether such work shall be done it shall require a majority of the votes of the landowners of the district present in person or by proxy casting a vote in favor of the work, and at all meetings held under sections 245.285 to 245.545, every landowner may be represented and his vote cast for or against the work by his agent, attorney or proxy.

(RSMo 1939 § 12564)

Prior revisions: 1929 § 10974; 1919 § 4666; 1909 § 5729



Section 245.475 Board to order rate percent levee assessment--annual installment payments.

Board to order rate percent levee assessment--annual installment payments.

245.475. If it shall be decided to do the said work, it shall be competent for the directors to order the rate percent agreed upon for the cost of said work, to be paid in annual installments, in such amounts as may be convenient for the accomplishment of said work; otherwise the whole amount of said assessment of the rate percent shall be payable immediately upon the approval by the landowner of the agreed amount of rate percent, and shall be a lien upon the lands assessed within the district until paid, and shall bear interest at the rate of not to exceed eight percent per annum until paid, and such interest may be collected and enforced as part of the assessment or annual installment; said assessment or annual installment shall be levied and collected in the same manner as provided in section 245.445.

(RSMo 1939 § 12565)

Prior revisions: 1929 § 10975; 1919 § 4667; 1909 § 5730



Section 245.480 Additional taxes for enlarging and strengthening levee.

Additional taxes for enlarging and strengthening levee.

245.480. Whenever the board of directors of any levee district shall ascertain that the levees constructed by said district are insufficient, from any cause, to afford complete protection from overflows, to the lands in said district, they may by resolution entered upon the record of said levee board call a meeting of the landowners of said levee district to be held at some convenient place on the line of said levee, for the purpose of determining whether said levee shall be enlarged and strengthened; and they shall give the same notice as required in the case of calling a landowners' meeting in the organization of a new district, as provided by section 245.460, and at such meeting they shall lay before the landowners present an estimate of the cost of the proposed work of enlarging and strengthening said levee, made by an engineer, and a vote shall be taken at such meeting, by the landowners present, voting either by themselves or by proxy, whether an additional tax shall be levied and an additional percent of the assessed benefits expended for such purpose, and if a majority of the votes cast are in favor of such additional work the board shall proceed to construct the same and the additional taxes may be levied and apportionment of benefits made as herein provided.

(RSMo 1939 § 12603)

Prior revisions: 1929 § 11013; 1919 § 4705



Section 245.483 Construction or improvement of levees to protect lands in other districts--procedure--costs, how paid.

Construction or improvement of levees to protect lands in other districts--procedure--costs, how paid.

245.483. Whenever the board of directors of any district organized under sections 245.285 to 245.545 shall determine that the levees constructed by the district are insufficient from any cause to afford complete protection from overflows to the lands in the district, and whenever any such board determines that the construction of an additional levee or levees or the enlarging and strengthening of the existing levee or levees within the district would also afford additional protection to lands situated in another levee district or districts organized under sections 245.285 to 245.545, the board of directors may proceed to cause surveys, maps, and profiles of the proposed work of improvement and estimates of the cost of the work to be made by some experienced and competent engineer who shall make a written report, showing the amount, character, and kind of work to be done, the exact location and probable cost thereof, and return the same with all plans and specifications to the board of directors. Upon receipt of the report of the engineer and approval thereof by the board of directors, the board may direct that copies of the report be forwarded to the board of directors of each such other levee district, with the request that each such other board meet in joint session with the board of directors of the district in which the improvement is to be constructed for the purpose of determining the proportionate share of the cost of the improvement which should be borne by each district involved. When all such boards, in joint session, shall have agreed upon the proportion of the cost to be borne by each district involved, the board of each district shall thereupon proceed in the same manner as is now provided in section 245.480 to call a landowners' meeting and to levy an additional tax and an additional percent of the assessed benefits expended for such purpose. Any proposal to levy an additional tax as provided in this section shall be approved by a majority in each district involved to become effective. The proceeds of any additional tax or the proceeds of any bonds which may be issued by any district for the purpose authorized in this section shall be transmitted to the treasurer of the levee district within which the contemplated improvements are to be constructed, and shall be placed in a separate fund and shall be used for no other purpose than to construct such improvements. Any sum remaining in the fund after the completion of the improvements shall be returned to the participating districts in proportion to the amount contributed by them. Any such board of directors shall have power to give such notice of the landowners' meeting as it may deem proper, in addition to the notice required by section 245.460.

(L. 1957 p. 586 § 245.281)



Section 245.485 Additional tax may be ordered when costs exceed estimates.

Additional tax may be ordered when costs exceed estimates.

245.485. If it is found, by the county commission, after examining the expenditures of the levee district, that the cost of constructing the work will exceed the estimates made by the engineer, the commission may call a meeting of the landowners, upon giving the notice as before required in the case of organizing a new district; there shall be laid before them an estimate of the cost of the completion of the work, made by an engineer, and a vote shall be taken, at such meeting, by the landowners present, voting either by themselves or by proxy, whether an additional tax shall be levied for the purpose of completing the work, and if a majority of the votes cast are in favor of completing such work, the board shall proceed to complete the same and the additional taxes that may be levied and collected as herein provided.

(RSMo 1939 § 12596)

Prior revisions: 1929 § 11006; 1919 § 4698; 1909 § 5761



Section 245.490 Board may borrow money.

Board may borrow money.

245.490. The directors may borrow money, not exceeding in amount the assessments or annual installments unpaid at the time of borrowing, for the construction of any work which they may be authorized to construct, or for the payment of any indebtedness that they may have lawfully incurred under the provisions of sections 245.285 to 245.545, and may secure the same by notes or bonds bearing interest at not exceeding eight percent per annum, and not running longer than one year beyond the date of the payment of the assessment, or the last annual installment thereof, on account of which the money is borrowed; which notes or bonds shall not be held to make the directors personally liable for the money borrowed, but shall constitute a lien upon the assessments, or annual installments thereof, for the repayment of the principal and interest of said notes and bonds.

(RSMo 1939 § 12567)

Prior revisions: 1929 § 10977; 1919 § 4669; 1909 § 5732

CROSS REFERENCES:

Bond issues, proceeds of and moneys for interest and sinking funds to be kept separate, 108.180 to 108.230

Refunding bonds authorized, payment of, 108.140 to 108.160



Section 245.495 Board may issue warrants.

Board may issue warrants.

245.495. The board of directors may, at its option, in lieu of bonds, issue warrants on the county treasurer, payable out of the fund of the levee district, in payment of any indebtedness incurred, including the entire expenses of constructing the levee, repairing or extending the same.

(RSMo 1939 § 12556)

Prior revisions: 1929 § 10966; 1919 § 4658; 1909 § 5721



Section 245.500 Form of warrants.

Form of warrants.

245.500. The warrant thus drawn shall be in the following form, and shall be signed by the president of the board of directors and countersigned by the secretary:

Office of levee district No.......

$ .........

No....... To the treasurer of ...... County, Missouri:

Pay out of any money in the treasury belonging to said levee district, to ......, the sum of ...... dollars, with interest thereon at the rate of eight percent per annum from date of presentation to you for payment, until sufficient funds of said district are in the treasury to pay the same.

Done by order of the board of directors, this ......... day of ......, 20....

............., secretary. ............., president.

(RSMo 1939 § 12566)

Prior revisions: 1929 § 10976; 1919 § 4668; 1909 § 5731



Section 245.505 Sinking fund moneys may be invested.

Sinking fund moneys may be invested.

245.505. Whenever there shall be any money belonging to any levee district set apart as a sinking fund for the payment of bonds, the board of directors of such district shall loan the same for the highest obtainable interest, not exceeding eight nor less than six percent per annum, and shall cause the same to be secured by mortgage or deed of trust on real estate, free from all liens and encumbrances, within the county, of the value of double the amount of the loan; and any other funds of said levee district may be deposited at the highest obtainable interest in some bank in the county wherein said district or any part thereof is situated, in the same manner as county school funds are deposited; provided, no such loan or deposit shall be made until the same shall be approved by the county commission of the county in which said district may be situated.

(RSMo 1939 § 12598)

Prior revisions: 1929 § 11008; 1919 § 4700; 1909 § 5763

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 245.515 County treasurer to be treasurer of board.

County treasurer to be treasurer of board.

245.515. The county treasurer of the county in which the greater part of any organized levee district lies shall be the treasurer of the levee fund of the district, until paid out upon the warrants issued by order of the board of directors of the levee district. Before receiving any funds belonging to the levee district, the treasurer shall give a separate bond, with sufficient security, in double the probable amount of the levee fund that shall come into his hands, payable to the state of Missouri, to be approved by the board of directors, conditioned for the faithful disbursement, according to law, of all such moneys as shall, from time to time, come into his hands to the credit of the levee fund of the levee district of which the county of which he is treasurer is part; and such bond shall be filed in the office of the clerk of the county commission of the county in which said treasurer is appointed or elected. On the forfeiture of such bond, it shall be the duty of the clerk of the county commission in whose office such bond is filed to collect the same for the use of the levee district. If such clerk shall neglect or refuse to prosecute, any resident of the district may cause prosecution to be instituted. It shall be the duty of the board of directors in no case to permit the county treasurer having the custody of the levee funds of the district to have in his possession at any one time an amount of levee funds over one-half the amount of the security available in the bond. Such treasurer shall be allowed such compensation for his services as the board of directors deems advisable, not to exceed one-half of one percent of all levee funds disbursed by him, and to be paid out of the levee funds.

(RSMo 1939 § 12559, A.L. 1990 H.B. 1070)

Prior revisions: 1929 § 10969; 1919 § 4661; 1909 § 5724



Section 245.520 Compensation of engineers and other officers and employees.

Compensation of engineers and other officers and employees.

245.520. The engineer appointed by the board of directors, under the provisions of sections 245.285 to 245.545, shall receive for his services a sum not to exceed seventy-five dollars per month for the time he is actually employed in field or other work, under contract with said board of directors. The salaries of all other officers, not otherwise fixed by the provisions of sections 245.285 to 245.545, and the agents and employees of said board of directors, shall be fixed by said board, and such salaries, and all other necessary expenses incurred by said board of directors in carrying into effect the provisions of sections 245.285 to 245.545, shall be paid out of the levee fund of the district, upon proper warrant issued by order of the board of directors.

(RSMo 1939 § 12584)

Prior revisions: 1929 § 10994; 1919 § 4686; 1909 § 5749



Section 245.525 Herding livestock on levee prohibited.

Herding livestock on levee prohibited.

245.525. It shall be unlawful for the owner of any livestock to allow the same to use and run upon any levee erected under the provisions of sections 245.285 to 245.545, or to herd any livestock upon said levee during overflows or high water; and whenever in the judgment of the inspectors of the levee, any livestock are likely to endanger the levee under their charge, the inspector of the section of levee where such damage is threatened shall notify the owner of such livestock liable to do such damage, and require him to remove such livestock; and every such owner who, after such notice, shall neglect or refuse to confine his or her stock, and keep them off the levees, shall pay a fine not less than twenty-five dollars nor more than one hundred dollars for each and every act of disobedience to such notice, to be recovered at the suit of the inspector or his successor in office, in any court of competent jurisdiction; and the amount recovered and collected shall be paid into the county treasury to the credit of the levee fund of the district.

(RSMo 1939 § 12580)

Prior revisions: 1929 § 10990; 1919 § 4682; 1909 § 5745



Section 245.530 Penalty for failure of road overseers to keep road crossings in repair.

Penalty for failure of road overseers to keep road crossings in repair.

245.530. Any overseer who shall willfully fail or neglect to keep the public road crossings of any levee in his road district in good repair, so as to insure the safety of the levee, or who shall fail to repair such crossing when notified by the levee inspector in writing, shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined in a sum not less than fifty nor more than one hundred dollars for each offense, to be recovered by indictment or upon information before an associate circuit judge.

(RSMo 1939 § 12590)

Prior revisions: 1929 § 11000; 1919 § 4692; 1909 § 5755



Section 245.540 Commissions may appropriate swamplands.

Commissions may appropriate swamplands.

245.540. The county commission of any county in which a levee district or a part of a district may be organized under the provisions of sections 245.285 to 245.545 may, for the purpose of constructing its levee, appropriate any of its unappropriated swamplands belonging to the county, and acquired under the provisions of an act of the Congress of the United States, entitled "An act to enable the state of Arkansas and other states to reclaim the swamp lands within their limits", approved September 28, 1850, and an act of the general assembly of the state of Missouri, entitled "An act donating certain swamp and overflowed lands to the counties in which they lie", approved March 3, 1851, and subsequent acts said lands to be received by the contractor at a price of not less than one dollar and twenty-five cents per acre.

(RSMo 1939 § 12593)

Prior revisions: 1929 § 11003; 1919 § 4695; 1909 § 5758



Section 245.545 Circuit judge to give penal sections in charge to grand jury.

Circuit judge to give penal sections in charge to grand jury.

245.545. It shall be the duty of the judge of the circuit court in any county where levees have been constructed under the provisions of sections 245.285 to 245.545, to give the penal sections of this chapter in special charge to the grand jury of said county.

(RSMo 1939 § 12594)

Prior revisions: 1929 § 11004; 1919 § 4696; 1909 § 5759






Chapter 246 Provisions Relating to All Drainage and Levee Districts

Section 246.005 Extension of time of corporate existence--reinstatement period for certain districts.

Extension of time of corporate existence--reinstatement period for certain districts.

246.005. 1. Notwithstanding any other provision of law, any drainage district, any levee district, or any drainage and levee district organized under the provisions of sections 242.010 to 242.690 or sections 245.010 to 245.280 which has, prior to April 8, 1994, been granted an extension of the time of corporate existence by the circuit court having jurisdiction, shall be deemed to have fully complied with all provisions of law relating to such extensions, including the time within which application for the extension must be made, unless, for good cause shown, the circuit court shall set aside such extension within ninety days after April 8, 1994.

2. Notwithstanding any other provision of law, any drainage district, any levee district, or any drainage and levee district organized under the provisions of sections 242.010 to 242.690 or sections 245.010 to 245.280 shall have ten years after the lapse of the corporate charter in which to reinstate and extend the time of the corporate existence by the circuit court having jurisdiction, and such circuit court judgment entry and order shall be deemed to have fully complied with all provisions of law relating to such extensions.

(L. 1978 H.B. 1599 § 1, A.L. 1994 S.B. 600, A.L. 2005 H.B. 58 merged with H.B. 563 merged with S.B. 355, A.L. 2007 S.B. 22)



Section 246.010 Formation of subdistricts.

Formation of subdistricts.

246.010. Subdrainage and levee districts may be formed of lands in main districts organized in Missouri under any existing or future law, by the owners thereof for the purpose of obtaining and providing local or more complete drainage and protection for such lands; such subdistricts to be formed and administered in the same manner as is provided by statute for the formation and administration of main districts; provided, that lands in main districts may be united with swamp or overflowed lands, either within or without other districts in the formation of new districts for the purpose of securing more complete relief or protection for land.

(RSMo 1939 § 12473)

Prior revisions: 1929 § 10883; 1919 § 4578



Section 246.020 Officers and witnesses, compensation for services.

Officers and witnesses, compensation for services.

246.020. That it is understood that the ordinary fee statute does not apply to services rendered by any county or township officer or witness in the organization, incorporation or administration of any drainage or levee districts heretofore organized, in process of organization at the time of passage of this section, or that hereafter may be organized under any general or special law of Missouri permitting the organization of drainage or levee districts, but that such officer or witness, except as is otherwise provided for in sections 246.030 to 246.050, shall receive only a reasonable compensation to be fixed by the courts for services actually rendered, that petitioners for formation or incorporation of drainage and levee districts and the officers of such districts after the same have been organized may prepare, write or print all copies of petitions, writs, orders and decrees of courts and other papers pertaining to such districts and furnish the same to the county and circuit clerks or other officers for their use, and in such event such officer shall be entitled to only a reasonable compensation for services actually rendered the districts in issuing such writs and copies of decrees, orders or other papers.

(RSMo 1939 § 12468)

Prior revisions: 1929 § 10878; 1919 § 4573



Section 246.030 Fees of county and circuit clerks.

Fees of county and circuit clerks.

246.030. The county and circuit clerks, except as limited in section 246.020 and otherwise specified in statutes governing the organization and administration of drainage and levee districts, shall receive (in addition to the fees and deputy hire allowed by law) for filing each paper relating to a drainage or levee district, five cents; for issuing each subpoena, summons or notice, and for approving and filing each bond, twenty-five cents; for recording or copying each one hundred words and numbers, eight cents, any number consisting of more than three figures to be considered as two numbers. The fees of the sheriffs and witnesses shall be the same as allowed in section 246.020.

(RSMo 1939 § 12469)

Prior revisions: 1929 § 10879; 1919 § 4574



Section 246.050 Fees of county treasurer.

Fees of county treasurer.

246.050. County treasurers for receiving, receipting for, preserving and paying out funds of drainage and levee districts, shall receive one percent of sums paid out.

(RSMo 1939 § 12471)

Prior revisions: 1929 § 10881; 1919 § 45764



Section 246.060 County warrant laws apply to district warrants.

County warrant laws apply to district warrants.

246.060. The law of this state, under which county warrants are issued, sold, transferred, assigned, presented for payment, and paid, shall apply to all warrants issued by any drainage or levee districts in Missouri organized under any existing, special or future law of this state.

(RSMo 1939 § 12474)

Prior revisions: 1929 § 10884; 1919 § 4579



Section 246.063 Reduction or cancellation of assessed benefits where improvement nullifies benefits, procedure.

Reduction or cancellation of assessed benefits where improvement nullifies benefits, procedure.

246.063. 1. Whenever any lands within a levee or drainage district organized under the laws of this state are so situated that subsequent improvements constructed within the district either by the district or by some other agency partially or wholly nullify the benefits accruing from improvements previously constructed by the district and for which benefits were assessed against the lands, the owner or owners may file a petition with the clerk of the court or county commission by which the district was organized setting out such facts with particularity and requesting that the benefits assessed against the lands for such previously constructed improvements be reduced for the purpose of making a more equitable basis for the levy of the maintenance tax, or that they be cancelled. In districts organized in the circuit court, the circuit clerk shall cause notice of the filing and hearing of the petition to reduce or cancel the assessed benefits to be served upon the president and secretary of the district at least thirty days prior to the hearing date. In districts organized in the county commission, the county commission, in its discretion, may order that notice of the filing and hearing of the petition be given to persons interested in the lands and property included within the district by publication or otherwise.

2. Upon hearing of the petition the court or county commission may reduce or cancel the assessed benefits or may deny the petition as it deems just. All costs of the hearing shall be borne by the petitioners whether they be successful or not. If the court or commission reduces or cancels the benefits assessed against the lands, thereafter the annual maintenance tax which may be levied shall apply to the benefits as reduced or cancelled.

3. No assessed benefits shall be reduced or cancelled under the provisions of this section while the district has outstanding bond obligations.

(L. 1959 S.B. 213 § 1)



Section 246.067 Cancellation of benefits against lands divided into city lots, when.

Cancellation of benefits against lands divided into city lots, when.

246.067. When any lands, included in a drainage district or levee district organized under the laws of this state, are now or hereafter divided into lots in an incorporated city, town, or village, the county commission in the case of a county commission district organization, or the circuit court in which a district was organized in the case of a circuit court district organization, if in the opinion of said court or county commission the expense of extending and collecting the taxes levied on said lots make such extension and collection uneconomical, may by order of record cancel the benefits assessed against said lands, so that after such cancellation said lands will not be liable for drainage or levee taxes in such district; provided, however, no such benefits shall be cancelled while the district has outstanding unpaid bond obligations; provided, however, this section shall not be applicable to a drainage or levee district organized and existing wholly within a city or town of this state.

(L. 1959 S.B. 187 § 1)



Section 246.070 Drainage or levee districts may issue tax anticipation warrants, procedure.

Drainage or levee districts may issue tax anticipation warrants, procedure.

246.070. 1. Whenever authorized by the owners of two-thirds of the acreage in any drainage or levee district heretofore or hereafter organized or reorganized under any of the drainage or levee laws of this state at a meeting called for the purpose and in the manner set out in section 246.090, by ballot wherein each acre owner shall be entitled to one vote, the board of supervisors may issue tax anticipation warrants bearing not to exceed six percent interest per annum, which shall be payable from one to not exceeding four years from date of issuance, both interest and principal payable out of the maintenance fund of the district.

*2. In addition to the procedure provided in subsection 1 of this section, the board of supervisors of a levee or drainage district in a county which has been declared a disaster area by declaration of the President of the United States during 1993 or 1995, may elect to issue tax anticipation notes following a public meeting for which notice has been given of at least two weeks in a newspaper meeting the requirements of subsection 2 of section 246.090, and after vote of the landowners of the district. Notwithstanding the provisions of subsection 2 of section 246.090 to the contrary, the board may issue the notes following a vote of at least two-thirds of the votes cast by landowners present at the public meeting in favor of issuing the notes. The notes may be issued by the board bearing an interest rate not to exceed six percent per annum, which shall be payable from one to not more than four years from the date of issuance.

*3. In addition to the procedures provided in subsections 1 and 2 of this section, the board of supervisors of any levee or drainage district in a county in this state which has been declared a disaster area by declaration of the President of the United States during 1993 or 1995, may upon a vote of the majority of the members of the board at a public meeting of which public notice has been given of at least two weeks, borrow funds for the use of the district and may issue negotiable notes in evidence thereof, payable out of anticipated revenues to be derived from assessments, benefits or other levee or drainage district revenues, for any year or immediately following year in which the notes are issued. The notes may be issued at any time and from time to time, and shall be issued according to law unless otherwise provided in this section. Notes issued pursuant to this subsection shall be issued by the board bearing an interest rate not to exceed six percent per annum, which shall be payable from one year from the date of issuance. A separate note shall be issued to evidence the borrowing for the benefit of the district and, if applicable, any funds of the district. All revenues raised by levee districts or drainage districts shall not be considered as taxes pursuant to the laws of this state.

4. Notwithstanding the provisions of section 246.080 or other statutory provisions regarding the issuance of tax anticipation notes to the contrary, the aggregate outstanding principal amount of the notes issued under the provisions of subsection 2 or 3 of this section in any period subject to this section for the use of the levee or drainage district may be up to but shall not exceed the amount necessary to repair levees damaged by a natural disaster that occurred in 1993 or 1995, including but not limited to the amount necessary to secure federal matching funds for the levee or drainage district. No amount of tax anticipation notes issued by a levee or drainage district shall be included in any debt ceiling computation required by current law except that the district may not issue more than the amount necessary to repair levees damaged by a natural disaster that occurred in 1993 or 1995, including but not limited to the amount necessary to secure federal matching funds for the levee or drainage district.

5. The clerk or secretary of the board, or if none, the presiding officer of the board, shall certify on the back of each note that the note is issued pursuant to authority granted in this section, and list the aggregate principal amount of all prior notes issued against the district which are unpaid at the date of the note's issuance.

6. Authority to issue notes pursuant to subsection 2 or 3 of this section shall terminate January 1, 1998.

(RSMo 1939 § 12613, A.L. 1953 p. 541, A.L. 1993 1st Ex. Sess. S.B. 3, A.L. 1996 S.B. 671)

Prior revision: 1929 § 11024

Effective 2-13-96

*Authority to issue notes terminates 1-1-98.



Section 246.080 Limitation on tax anticipation warrants.

Limitation on tax anticipation warrants.

246.080. Tax anticipation warrants may be issued and sold or exchanged for or in payment of machinery, draglines, equipment or work used in maintenance and chargeable to maintenance; provided, that in no event shall the tax anticipation warrants so issued, together with interest thereon, exceed two and one-half percent of the assessed benefits for any year falling due.

(RSMo 1939 § 12614)

Prior revision: 1929 § 11025



Section 246.090 Form of notice of meeting.

Form of notice of meeting.

246.090. 1. Whenever the board of supervisors at a regular or special meeting deems it expedient and necessary for the best interest of the district that tax anticipation warrants be issued for the purposes stated in section 246.080, they shall enter in the minutes of the meeting an order setting forth the expediency and necessity directing the secretary to draw up a notice which shall be substantially in the following form: Notice to landowners in ......... drainage district. All landowners in ......... drainage district are hereby notified that a meeting of such will be held on the ......... day of ........., 20...., .... o'clock, at ......... for the purpose of voting on the proposition of authorizing the board of supervisors to issue tax anticipation warrants, bearing ......... percent interest. The warrants to be used for the purpose of ......... for ......... dollars, payable as follows: .......... By order of the board of supervisors. .....................

Secretary.

2. The secretary shall cause the notice to be published by three weekly insertions in some newspaper in the county containing the district or the greatest portion thereof, or in some adjoining county if none in containing county, the last insertion to be not less than ten days before the date set. The publisher shall file proof of publication with the secretary before the day set for meeting. Upon filing of the proof by the secretary, the notice shall be conclusively deemed sufficient and legal notice of publication thereof. At the day set each landowner may cast one vote for each acre or fraction thereof owned by him for or against the proposition of issuing the warrants as set out in the notice. If two-thirds of the acres in the district are voted for the proposition, then the tellers shall so certify to the board, and the board shall make an order to the secretary to duly enter the results in the records of the district. Thereafter the board shall proceed to issue the authorized tax anticipation warrants as authorized.

(RSMo 1939 § 12615, A.L. 1961 p. 463)

Prior revision: 1929 § 11026



Section 246.100 Tax anticipation warrants, contents.

Tax anticipation warrants, contents.

246.100. The board shall issue the tax anticipation warrants as authorized by order of the board, setting out the amounts, denomination, numbers, interest rate, the proceedings authorizing its action and embodying therein the amounts falling due each year, together with interest thereon.

(RSMo 1939 § 12616)

Prior revision: 1929 § 11027



Section 246.110 Form of tax anticipation warrants.

Form of tax anticipation warrants.

246.110. Upon making of the order provided for in section 246.100, it shall be the duty of the secretary to have printed tax anticipation warrants, with an interest coupon attached for each year same shall run, which shall be in the following form: TAX ANTICIPATION WARRANT. $ ................................... district No. ........ County ................... state of Missouri, Issued ......................... Due ................................... . The treasurer of ............. district will pay at maturity, of the sum of .................. dollars and will pay at maturity of attached interest coupons, the amount of interest called for thereon, to ............... or the legal holder hereof, out of the maintenance fund of the district, upon due and proper endorsement and presentment.

(Seal) ............. district. ..........................

President.

.............................

Secretary. ................................................................. ..................................

Interest Interest Coupon No. .....

$...........

Tax anticipation warrant No. .... Principal amount $ .......... issued ..........., 20.... . Interest coupon due ........, 20 ..., at rate of ...... percent.

The treasurer of ............. district will pay to ........... or the legal holder of the tax anticipation warrant, upon due endorsement and presentment of this coupon, the sum of ......... dollars, out of the maintenance fund of the district.

(Seal) ............ district. ..........................

President.

.....................

Secretary.

(RSMo 1939 § 12617)

Prior revision: 1929 § 11028



Section 246.120 Secretary to keep record of warrants issued.

Secretary to keep record of warrants issued.

246.120. Said tax anticipation warrants shall be delivered to the payee or payees for the purposes enumerated herein, by an order of the board, in total or in part as necessary, and an appropriate record thereof kept by the secretary and a duly certified copy thereof by him delivered to the treasurer, who shall pay without further order of the board, upon due endorsement and presentment by the record holder thereof or said holder's legal transferee upon satisfactory proof being made to the treasurer thereof the said tax anticipation warrants and interest coupons as due, out of any maintenance fund of the district; provided, that in the event there is not sufficient funds to pay all or a part of such tax anticipation warrants and interest coupons upon presentment, and treasurer shall so note and said indebtedness shall bear interest at the rate of six percent per annum from time of such presentment and notation until paid.

(RSMo 1939 § 12618)

Prior revision: 1929 § 11029



Section 246.130 Board to levy maintenance tax to pay warrants.

Board to levy maintenance tax to pay warrants.

246.130. It shall be the duty of the board to levy a maintenance tax each year sufficient to pay such tax anticipation warrants and interest thereon, and an additional ten percent for emergencies and delinquent collections, in addition to the regular maintenance tax. All such levies shall be extended and collected as by law provided for the levy and collection of maintenance taxes.

(RSMo 1939 § 12619, A.L. 1994 S.B. 633)

Prior revision: 1929 § 11030

Effective 7-12-94



Section 246.140 District authorized to buy lands.

District authorized to buy lands.

246.140. 1. Drainage or levee districts heretofore or hereafter incorporated under any of the drainage or levee laws of this state where lands are offered for sale for their own taxes or assessments due thereon, shall be and are hereby authorized to buy such lands at not to exceed the amount of such taxes, assessments, interest, penalties and costs. If such bid is the highest bid, the sheriff shall convey such lands to such district and they shall thereupon become the property of such district and may be held, disposed of, sold or conveyed by such district at such price and on such terms as may be determined by it to be to the best interest of such district, either free from or subject to all taxes or assessments or any part thereof due such district at the time of such resale; but such lands shall remain subject to all drainage or levee taxes, assessments or installments thereof becoming due after such resale; and the terms of resale may include the postponing by such district of one or more of the subsequent installments of the tax or assessment for such time, as may be agreed upon not exceeding three years; provided, however, that nothing herein contained shall be construed as in any manner, enlarging or extending the now existing powers of any district to levy or assess any additional tax or assessment upon lands and other property situate in any such district by reason of the release of or postponement of any taxes or assessments upon any lands or other property sold for delinquent taxes or assessments.

2. Deeds or other conveyances made by such district shall be in such form and executed by such officers and in such manner as shall be determined by the governing body of such district.

3. Where the same land is subject to the lien of taxes or assessments of more than one district, such lands may, by agreement between such districts, be purchased at foreclosure sale by any such district in trust for all such districts. The interest of each district in lands purchased pursuant to such agreement, shall be at any given time in proportion to the total of the taxes or assessments due the respective districts at such time; provided, however, that the rights of any district failing, refusing or neglecting to enter into such agreement shall be determined and fixed by the district or districts entering such agreement or purchasing such lands; provided, however, that no district shall have power to make any expenditures or disbursements of any kind or character under the provisions of sections 246.140 to 246.170 out of any maintenance fund of such district.

(RSMo 1939 § 12609)

Prior revision: 1929 § 11020



Section 246.150 Lands to remain subject to district taxes.

Lands to remain subject to district taxes.

246.150. Any lands sold for delinquent state, county, school, road or other general taxes shall remain subject to any taxes, assessments or installments thereof, thereafter to become due to any levee or drainage district for years subsequent to the year for which such general taxes were delinquent and to satisfy which the lands were sold.

(RSMo 1939 § 12610)

Prior revision: 1929 § 11021



Section 246.160 Issuance of refunding bonds, general provisions.

Issuance of refunding bonds, general provisions.

246.160. 1. The board of supervisors of any drainage or levee district heretofore organized or that may be hereafter organized in any circuit court or the county commission of any drainage or levee district heretofore organized or that may be hereafter organized in any county commission of this state, whether said original district has been reorganized in whole or in part, or whether said district in whole or in part has elected to be reorganized under sections 242.010 to 242.690, or the board of directors of any district organized or reorganized under sections 245.285 to 245.545, whenever in the judgment of such board or court or county commission, as the case may be, it is advisable and for the best interest of the landowners of any such district, may, unless a majority of the owners owning a majority of the acres of land within said district shall, at the hearing herein provided for, object to said proceedings, from time to time as may be necessary, to refund all or any part of its bond indebtedness by taking up and exchanging such of its outstanding bonds as the holders thereof may be willing to surrender, and issue in lieu thereof new bonds of such district payable at such longer time, not exceeding forty years from their date, as such district may determine and the holders of the outstanding bonds are willing to accept.

2. Such refunding bonds shall not exceed in the aggregate the amount of bonds refunded thereby and they shall bear interest at a rate not exceeding the same rate as the bonds refunded, which interest shall be payable semiannually and said refunding bonds when issued may be exchanged for the outstanding bonds, if the holders thereof so agree, or said refunding bonds may be sold for not less than ninety-five cents on the dollar and accrued interest, and the proceeds of the sale of said bonds shall be used solely in the payment of the outstanding bonds and the cost, expense and discount incident to the issuing of such refunding bonds.

3. In the event refunding bonds are issued, any landowner shall have the right at any time within two weeks after the order providing for their issue is made in which to pay the full amount of uncollected principal tax or assessment chargeable to his land for the payment of bonds proposed to be refunded and his lands shall thereby be released from the tax or assessment for the payment of the refunding bonds, but shall remain subject to additional taxes, if any, that may be levied by such district pursuant to law. Unless and until refunding bonds shall have been authorized and issued, the rate of tax or assessment or amount of assessment applicable to the bonds to be refunded shall not be reduced.

4. Notice shall be given by such board or court or county commission to the landowners, persons and corporations owning any interest in any lands or other property assessed in said district of its intention to refund said bonds by inserting a notice in a weekly newspaper published in each county in which the lands in said district may lie; there shall be two insertions of said notice in said weekly paper or papers, the last insertion to be not less than five days prior to the hearing; such hearing to be held before such board or court or county commission, as the case may be, at such convenient place as may be designated by such board or court or county commission.

5. The notice to all parties interested will be sufficient if substantially in the following form: All persons or corporations interested in lands or other property lying in ......... district, take notice.

That ......... district desires to refund all or part of its outstanding bonded indebtedness and that at ......... in the city of ......... on the ......... day of ........., 20...., any landowner or other person or corporation having an interest in any land or property in said district may appear before the board of trustees (or supervisors or directors, as the case may be) of said district (or before the county commission of ......... County, as the case may be), and show any cause why said refunding should not be done, and you are further notified that if a majority of the owners owning a majority of the acres of land in said district object to such refunding, the said refunding shall be abandoned. You will further take notice that unless such refunding shall be abandoned, any landowner will have the right at any time within two weeks after the making of the order providing for the issuing of refunding bonds by said board or court or commission, if any such order be made within which to pay the full amount of uncollected principal tax or assessment chargeable to his land or any tract thereof for the payment of bonds proposed to be refunded, and any tract on which such tax or assessment shall be paid will be released from any tax or assessment for the payment of such refunding bonds, but shall remain subject to additional taxes, if any, that may be levied by such district pursuant to law. Of which you will take due notice and govern yourselves accordingly. ................................. .................................

6. When the bonds of any such district are refunded pursuant to the authority hereby conferred, the collection of the corresponding installment of taxes or assessments for the payment of the original bonds shall be deferred for a like period. It shall be the duty of the district issuing such refunding bonds to make proper provisions for their payment in like manner as is required in the case of the issuance of original bonds by the act under which such district is or shall be incorporated, and the holder of such refunding bonds shall have the same rights as are given the holders of bonds under the act or acts under which such districts are respectively incorporated. Any landowner failing to avail himself of the privilege conferred by this section of paying in full the unpaid principal tax or assessment against his land shall not be heard to complain by reason of additional interest to be collected from his lands by reason of the extension of the bonds. Taxes or assessments levied for the payment of refunding bonds shall be secured by the same lien as other taxes of such district.

7. No proceedings shall be required for the issuance of refunding bonds other than those provided by this section and all powers necessary to be exercised by such district in order to carry out the provisions of this section are hereby conferred upon such districts. The powers conferred by this section may be exercised by any drainage or levee district heretofore or hereafter organized under any law in this state and shall apply to bonds of such districts whether heretofore or hereafter issued; provided further, that in the event any district shall avail itself of the provisions of this section and desires to issue refunding bonds extending beyond the charter life of said district, the issuing of said bonds shall automatically extend the charter life of such district for a period of twenty years beyond the date of the last maturing refunding bond so issued.

(RSMo 1939 § 12611, A.L. 1945 p. 849)

Prior revision: 1929 § 11022



Section 246.165 Investment of surplus funds, when--approved investments.

Investment of surplus funds, when--approved investments.

246.165. 1. Any drainage or levee district organized under any law of this state may invest any funds not immediately needed for the purpose for which the money was received in the following:

(1) Bonds, notes or certificates of indebtedness which are direct obligations of the United States or bonds or other indebtedness, the principal and interest of which are unconditionally guaranteed by the United States;

(2) Accounts of any savings and loan association organized under the laws of this state or another state, or the United States, which holds a certificate of insurance from the Federal Savings and Loan Insurance Corporation;

(3) Savings accounts and time deposits, including time certificates of deposit in any banking institution which holds a certificate of insurance from the Federal Deposit Insurance Corporation.

2. If a deposit in a savings and loan association or a banking institution is greater than the amount covered by the insurance provided for the account by the Federal Savings and Loan Insurance Corporation or the Federal Deposit Insurance Corporation, as the case may be, that portion of the deposit in excess of the amount covered by insurance shall be secured as provided by the provisions of sections 110.010 and 110.020.

(L. 1971 H.B. 139 § 1)

CROSS REFERENCES:

Bi-state development agency, bonds of, investment in authorized, 70.377

Multinational banks, securities and obligations of, investment in, when, 409.950

Savings accounts in insured savings and loan associations, investment in authorized, 369.194



Section 246.170 Districts may conform to federal law in refunding, extending time of payment.

Districts may conform to federal law in refunding, extending time of payment.

246.170. All drainage and levee districts heretofore or that may be hereafter organized under any law of this state are hereby authorized and empowered to do each and every act necessary to be by them performed in order to comply with or avail themselves of the provisions of any legislation now enacted or that may be hereafter enacted by the Congress of the United States of America, having for its purpose the refunding or extending the time of payment of the bonded indebtedness of any drainage or levee district or otherwise lightening the present burdens of taxation resting on the lands and property in such districts.

(RSMo 1939 § 12612)

Prior revision: 1929 § 11023



Section 246.180 Prescribed duties enforced by mandamus.

Prescribed duties enforced by mandamus.

246.180. The performance of all duties prescribed in any existing, or future law of this state governing the organization and administration of drainage or levee districts may be enforced by mandamus at the instance of any person or corporation interested in any way in any such district.

(RSMo 1939 § 12475)

Prior revisions: 1929 § 10885; 1919 § 4580



Section 246.190 Court to appoint guardian ad litem.

Court to appoint guardian ad litem.

246.190. In all proceedings for the formation and administration of drainage and levee districts in Missouri under the provisions of any existing, future or special statute, the court shall appoint some reputable attorney as guardian ad litem to represent all infants and incapacitated persons interested in the organization or administration of such district. In case the interests of such infants or incapacitated persons shall appear to the court to be adverse to each other, then and in such case the court shall appoint as many different persons as guardians ad litem as the circumstances of the case may require. The persons so appointed shall appear for and represent their wards in all matters connected with the proceedings, and shall be paid such sum as the court may fix upon, out of the moneys in the funds of the districts, for their services.

(RSMo 1939 § 12472, A.L. 1983 S.B. 44 & 45)

Prior revisions: 1929 § 10882; 1919 § 4577



Section 246.200 Supports for bridges, where placed--penalty for violation.

Supports for bridges, where placed--penalty for violation.

246.200. 1. No person, corporation, county commission or other municipal corporation shall be permitted to sink, set, or drive any posts, pillars or piling in any of the ditches, drains or watercourses constructed by any district organized under the laws of this state for the purpose of erecting any bridge, trestle or covering over or across any such ditch, drain or watercourse. All supports for any such bridges, coverings or trestles shall be erected or placed on the banks of such ditches, drains or watercourses so as not to obstruct the flow of the water therein.

2. Any person, corporation, member of the county commission or municipal corporation violating the provisions of this section shall be deemed guilty of a misdemeanor, and upon conviction shall pay a fine of not less than five dollars nor more then one thousand dollars, and if such violation as the conviction is for shall not be abated by the party so convicted within thirty days after such conviction, then the continuance of such obstruction or other violation of the provisions of this section after said period of thirty days shall for each and every day the same is continued constitute a separate offense, for which, on conviction thereof, the party so offending shall be punished by a fine of twenty-five dollars.

(RSMo 1939 12441, 12444, A. 1949 S.B. 1086)

Prior revisions: 1929 §§ 10851, 10854; 1919 §§ 4518, 4521; 1909 §§ 5624, 5630



Section 246.260 Penalty laws not to prevent construction of water gates.

Penalty laws not to prevent construction of water gates.

246.260. Nothing in sections 246.200 to 246.230 shall be construed so as to prevent the construction of water gates across drainage ditches, provided the same are built in such manner as not to retard the flow of water through the ditches nor in any way impair the usefulness of such ditches.

(RSMo 1939 § 12608)

Prior revisions: 1929 § 11019; 1919 § 4711



Section 246.271 County and city levee system to protect streets, roads and public facilities may be constructed and operated--bonds authorized.

County and city levee system to protect streets, roads and public facilities may be constructed and operated--bonds authorized.

246.271. 1. Any county, city, town or village in this state may construct and operate a county or municipal levee system to protect the roads, streets and public facilities of such county, city, town or village, and to protect the life, safety and property of the residents of the county, city, town or village from damage and injury due to flood waters. Such a county, city, town or village may acquire property, rights-of-way and easements within the county, city, town or village through its power of eminent domain for the purpose of constructing, operating, repairing or maintaining levees, access roads and pumping sites, and acquiring suitable barrow* and dredge material disposal areas for the county or municipal levee system.

2. Notwithstanding the provisions of subsection 1 of this section to the contrary, any city wholly contained in a county of the first classification without a charter form of government which contains a campus of the University of Missouri may exercise the powers provided in this section within ten miles of such city.

3. Pursuant to section 70.220, any city, town or village which constructs or operates a municipal levee system or any county may enter into contracts or agreements with or cooperate with other political subdivisions, or with any agency of the state or federal government, for the purpose of the construction, operation, repair or maintenance of such levee system.

4. Public improvement, as used in section 71.290, shall include a municipal levee system, as described in this section, and as such, any city, town or village may pay for the cost of acquiring property, rights-of-way and easement through condemnation or otherwise, and may pay for the cost of the labor and materials used in the construction, operation, repair and maintenance of such a municipal levee system out of its general revenue. In addition, construction and operation of a municipal levee system is a city purpose, as described in section 26(c) of article VI of the state constitution, and any such city, town or village may issue general obligation bonds for the purposes described in this section, subject to the provisions of law governing the issuance of municipal general obligation bonds.

(L. 1993 1st Ex. Sess. S.B. 3 § 1)

Effective 9-30-93

*Word "borrow" appears in original rolls.



Section 246.275 Public levee district may be established by any county, procedure--powers of governing body--no power of taxation.

Public levee district may be established by any county, procedure--powers of governing body--no power of taxation.

246.275. The governing body of any county may designate and establish a public levee district within the county, if the governing body has received a petition signed by a majority of landowners within the proposed public levee district requesting the establishment of such a district. Any such public levee district shall have no powers of taxation. Once a public levee district is established and duly created by a majority vote of the governing body of the county, the governing body, on behalf of the public levee district, may receive and expend moneys for the purposes of repair and maintenance of the public levee district's levee and related appurtenances and such governing body shall have the powers of a levee district board of directors specified in sections 245.285 to 245.545, other than the power of taxation specified in section 245.445. The governing body of the county having established a public levee district pursuant to this section shall be considered the district's governmental sponsor.

(L. 1993 1st Ex. Sess. S.B. 3 § 2)

Effective 9-30-93



Section 246.277 Loans authorized for political subdivision located in disaster area of 1993--terms.

Loans authorized for political subdivision located in disaster area of 1993--terms.

246.277. 1. The governing body of any political subdivision of this state located in a county which has been declared a major disaster area as provided in section 140.015 may, upon a vote of the majority of the members of the governing body, borrow money in anticipation of the collection of taxes and revenues for the current year or immediately following year. The amount of such loans shall at no time exceed the amount of revenue required to meet the estimated revenue requirements placed on such political subdivision as a result of the provisions of section 140.015. The governing body of such political subdivision, in accordance with this section, shall determine the amount and terms of such loans and of the terms of the political subdivision's obligation to repay the loan, but the payment of interest on such loan shall not exceed six percent per annum, and shall be payable within one year from the date of issuance.

2. The clerk or secretary of the governing body, or if none the presiding officer of the governing body, shall certify on the back of each note that the note is issued pursuant to authority granted in this section. All notes issued under this section shall be registered, without fee, in the office of the county treasurer of the county where the political subdivision lies. Upon payment and cancellation, the notes shall be submitted to the county treasurer who shall record the date of payment and cancellation in the record of registry.

3. The provisions of this section shall not apply to political subdivisions which, under the provisions of law existing prior to September 30, 1993, are authorized to borrow money in anticipation of the collection of taxes and revenues.

(L. 1993 1st Ex. Sess. S.B. 3 § 3)

Effective 9-30-93



Section 246.283 Authority to cooperate with other entities to develop bike trails.

Authority to cooperate with other entities to develop bike trails.

246.283. Any district formed pursuant to the laws of this state shall have authority to cooperate with other entities, public and private, in the development of bikeways and bike trails; provided, however, that no power of condemnation of land shall be used by the district for the purpose of bike trails.

(L. 1994 S.B. 633)

Effective 7-12-94



Section 246.285 Approaches for roadway to be built, when.

Approaches for roadway to be built, when.

246.285. In all places where a state highway has been located which crosses any levee constructed pursuant to chapter 245 and which is in use as a state highway before the levee is built, approaches shall be built for a roadway on each side of the levee to accommodate travel by the levee district. The roadway shall be reconstructed and repaved by the state highway department.

(L. 1994 S.B. 633)

Effective 7-12-94



Section 246.300 Voting by representation authorized, when, certain districts.

Voting by representation authorized, when, certain districts.

246.300. In any levee district formed pursuant to the laws of this state having an assessed valuation of forty million dollars or greater, which is located in whole or in part in a county having over nine hundred thousand in population according to the last decennial census, owners of property in whole or in part within the levee district who are corporate, partnership, joint venture, or any other form of ownership other than individual ownership, may delegate through procedure allowed pursuant to corporate form as provided by the laws of this state an individual to exercise representation and voting on behalf of the corporate entity in matters requiring public vote involving the levee district. For purposes of levee districts organized pursuant to the laws of this state, any individual so recognized by the corporate form as having the responsibilities of representing the corporate landowner before the board of supervisors of the levee district shall in all respects be treated by laws of this state as the owner of the property, and shall be entitled to all benefits and privileges allowed by law, including serving on the board of supervisors if so elected, as are contained in the laws of this state.

(L. 1994 S.B. 633, A.L. 1995 S.B. 214)

Effective 2-8-95



Section 246.305 Alternative levee district, certain counties--voting rights--apportionment of taxes, board may adopt procedure.

Alternative levee district, certain counties--voting rights--apportionment of taxes, board may adopt procedure.

246.305. 1. In any levee or drainage district formed pursuant to the laws of this state having assessed valuation of real property of twenty-five million dollars or greater, which is located in whole or in part in a county with a charter form of government and with more than one million inhabitants according to the last decennial census, the board of supervisors may by order, resolution or ordinance, following a public hearing thereon called upon notice as provided in section 245.060, adopt the following alternative procedure with respect to voting rights: voting by landowners of the levee or drainage district shall be determined on the basis of the assessed benefits of the property owned and the owner of each piece of property shall receive one vote per ten thousand dollars of assessed benefits, rounded to the next lowest amount in cases where assessed benefits do not evenly tally. In cases where the assessed benefits of a piece of property are below ten thousand dollars, the owner shall be entitled to one vote.

2. In any levee district formed under the laws of this state, the board of supervisors may, by order, resolution, or ordinance, following a public hearing thereon called upon notice as provided in section 245.060, adopt the procedure in this subsection with respect to the apportionment of installment taxes. After the making of a readjustment of the assessment of benefits, partial or otherwise, pursuant to section 245.197, then the board of supervisors shall reapportion and levy on each tract of land or other property in the district identified in the petition the taxes imposed under section 245.180, 245.190 or 245.198 in proportion to the benefits assessed as readjusted and not in excess thereof. In case bonds have been issued as provided in sections 245.010 to 245.280, then the amount of interest which will accrue on such bonds shall be included and added to said taxes as reapportioned and levied based upon the benefits assessed as readjusted. The secretary of the board of supervisors, as soon as said tax has been reapportioned, shall, at the expense of the district, prepare a list of all taxes as reapportioned and levied, in the form of a well-bound book, which book shall be endorsed and named "Readjusted Levee Tax Record of .......... District ...........", which endorsement shall also be printed or written at the top of each page of said book, and shall be signed and certified by the president and secretary of the board of supervisors, attested by the seal of the district, and the same shall thereafter become a permanent record in the office of the secretary. The board of supervisors shall each year thereafter determine, order and levy the amount of the annual installment of the total taxes levied under section 245.180, 245.190 or 245.198 based upon such reapportionment, which shall in all other respects be due and collected as provided in section 245.185.

3. In any drainage district formed under the laws of this state, the board of supervisors may, by order, resolution, or ordinance, following a public hearing thereon called upon notice as provided in section 242.150, adopt the procedure in this subsection with respect to the apportionment of installment taxes. After the making of a readjustment of the assessment of benefits, partial or otherwise, under section 242.500, then the board of supervisors shall reapportion and levy on each tract of land or other property in the district identified in the petition the taxes imposed under section 242.450, 242.470, or 242.502 in proportion to the benefits assessed as readjusted and not in excess thereof. In case bonds have been issued as provided in chapter 242, then the amount of interest which will accrue on such bonds shall be included and added to such taxes as reapportioned and levied based upon the benefits assessed as readjusted. As soon as the tax has been reapportioned, the secretary of the board of supervisors shall, at the expense of the district, prepare a list of all taxes as reapportioned and levied, in the form of a well-bound book, which book shall be endorsed and named "Readjusted Drainage Tax Record of .......... District ...........", which endorsement shall also be printed or written at the top of each page of the book, and shall be signed and certified by the president and secretary of the board of supervisors, attested by the seal of the district, and shall thereafter become a permanent record in the office of the secretary. The board of supervisors shall each year thereafter determine, order, and levy the amount of the annual installment of the total taxes levied under section 242.450, 242.470, or 242.502 based upon such reapportionment, which shall in all other respects be due and collected as provided in section 242.460.

(L. 1994 S.B. 633, A.L. 1996 S.B. 845, A.L. 2004 H.B. 795, et al. merged with H.B. 1207, A.L. 2008 S.B. 939)



Section 246.310 Inapplicability of certain law regarding abeyance of water and sewer assessments.

Inapplicability of certain law regarding abeyance of water and sewer assessments.

246.310. The provisions of section 262.802 shall not apply to any drainage district or levee district formed under and pursuant to the laws of this state.

(L. 2010 H.B. 1316 merged with H.B. 1692, et al. merged with S.B. 795)






Chapter 247 Public Water Supply Districts

Section 247.010 Formation of public corporations.

Formation of public corporations.

247.010. Sections 247.010 to 247.220 are intended to make possible, through public corporations, conveniences in the use of water, ample in quantity for all needful purposes and pure and wholesome in quality, furnished from common sources of supply to many inhabitants of our state now denied such privileges; and thereby promote public health and sanitation, make available conveniences not otherwise possible, and for the general public welfare.

(RSMo 1939 § 12620, A.L. 1941 p. 353, A.L. 1945 p. 846)



Section 247.020 Districts to be political corporations, numbered.

Districts to be political corporations, numbered.

247.020. The districts to be formed under sections 247.010 to 247.220 shall be known as public water supply districts of the counties in which districts are located, and shall be political corporations of the state of Missouri. Each district shall carry with it a number, which shall not be the same as any existing district of the county, and, when incorporated and organized as herein provided, shall have and be invested with all the powers conferred upon them by the provisions of sections 247.010 to 247.220 and no other.

(RSMo 1939 § 12621)



Section 247.030 Territory included in district, contiguous--boundaries of districts, how changed--extension or enlargement of district, how.

Territory included in district, contiguous--boundaries of districts, how changed--extension or enlargement of district, how.

247.030. 1. Territory that may be included in a district sought to be incorporated or enlarged may be wholly within one or in more than one county, may take in school districts or parts thereof, and cities that do not have a waterworks system or cities whose governing body has by a majority vote requested that the city or part thereof be included within the boundaries of a public water supply district. For the purpose of this section, "city" means any city, town or village. The territory, however, shall be contiguous, and proceedings to incorporate shall be in the circuit court of the county in which the largest acreage is located. No two districts shall overlap.

2. Any two or more contiguous districts or any city and a contiguous district may, if there are no outstanding general obligation bonds relating to drinking water supply projects in either entity, by a majority vote of the governing body of each entity, provide for territory located in one entity to be annexed and served by the entity contiguous to the annexed territory. Notice of the proposed annexation shall be filed with the circuit court that originally issued the decree of incorporation for a district which is detaching territory through the proposed annexation or with the circuit court that originally issued the decree of incorporation for a district which is including a city or part thereof through the proposed annexation. The court shall set a date for a hearing on the proposed annexation and shall cause notice to be published in the same manner as for the filing of the original petition for incorporation; except that publication of notice shall not be required if a majority of the landowners in the territory proposed to be annexed consent in writing, and if notice of the hearing is posted in three public places within the territory proposed to be annexed at least seven days before the date of the hearing. If publication of the notice is not required pursuant to this section, the court shall only approve the proposed annexation if there is sworn testimony by at least five landowners in the area of the proposed annexation, or a majority of the landowners, if there are fewer than ten landowners in the area. If the court, after the hearing, finds that the proposed annexation would not be in the public interest, it shall order that the annexation not be allowed. If the court finds the proposed annexation to be in the public interest, it shall approve the annexation and the territory shall be detached from the one entity and annexed to the other. After the annexation is approved, the circuit court in which each district involved in the proceedings was incorporated shall amend the decree of incorporation for each district to reflect the change in the boundaries as a result of the annexation and redivide each district into five subdistricts, fixing their boundary lines so that each of the five subdistricts have approximately the same area. A certified copy of the amended decree showing the boundary change and the new subdistricts shall be filed in the office of the recorder of deeds and in the office of the county clerk in each county having territory in the district and in the office of the secretary of state of the state of Missouri.

3. The boundaries of any district may be extended or enlarged from time to time upon the filing, with the clerk of the circuit court having jurisdiction, of a petition by either:

(1) The board of directors of the district and five or more voters or landowners within the territory proposed to be annexed by the district; or

(2) The board of directors of the district and a majority of the landowners within the territory proposed to be annexed to the district.

If the petition is filed by the board of directors of the district and five or more voters or landowners within the territory proposed to be annexed by the district, the same proceedings shall be followed as are provided in section 247.040 for the filing of a petition for the organization of the district, except that no election shall be held. Upon entry of a final order declaring the court's decree of annexation to be final and conclusive, the court shall modify or rearrange the boundary lines of the subdistricts as may be necessary or advisable. If the petition is filed by the board of directors of the district and a majority of the landowners within the territory proposed to be annexed, the publication of notice shall not be required, provided notice is posted in three public places within the territory proposed to be annexed at least seven days before the date of the hearing and provided that there is sworn testimony by at least five landowners in the territory proposed to be annexed, or a majority of the landowners if the total landowners in the area are fewer than ten. If the court finds that the annexation of such territory would be in the public interest, the court shall enter its order granting such annexation. Upon the entry of such order, the court shall modify or rearrange the boundary lines of the subdistricts as may be necessary or advisable. The costs incurred in the enlargement or extension of the district shall be taxed to the district, if the district be enlarged or extended, otherwise against the petitioners; provided, however, that no costs shall be taxed to the directors of the district.

4. Should any landowner who owns real estate that abuts upon a district once formed desire to have such real estate incorporated in the district, the landowner shall first petition the board of directors thereof for its approval. If such approval be granted, the clerk of the board shall endorse a certificate of the fact of approval by the board upon the petition. The petition so endorsed shall be filed with the clerk of the circuit court in which the district is incorporated. It shall then be the duty of the court to amend the boundaries of such district by a decree incorporating the real estate in the same. A certified copy of this decree including the real estate in the district shall then be filed in the office of the recorder and in the office of the county clerk of the county in which the real estate is located, and in the office of the secretary of state. The costs of this proceeding shall be borne by the petitioning property owner.

(RSMo 1939 § 12622, A.L. 1976 H.B. 1386, A.L. 1995 H.B. 88, A.L. 1999 H.B. 450 merged with S.B. 160 & 82, A.L. 2002 S.B. 984 & 985)



Section 247.031 Detachment from district, when--procedure--costs--petition form.

Detachment from district, when--procedure--costs--petition form.

247.031. 1. Territory included in a district that is not being served by such district may be detached from such district provided that there are no outstanding general obligation or special obligation bonds and no contractual obligations of greater than twenty-five thousand dollars for debt that pertains to infrastructure, fixed assets or obligations for the purchase of water. If any such bonds or debt is outstanding, and the written consent of the holders of such bonds or the creditors to such debt is obtained, then such territory may be detached in spite of the existence of such bonds or debt, except such consent shall not be required for special obligation bonds if the district has no water lines or other facilities located within any of the territory detached. Detachment may be made by the filing of a petition with the circuit court in which the district was incorporated. The petition shall contain a description of the tract to be detached and a statement that the detachment is in the best interest of the district or the inhabitants and property owners of the territory to be detached, together with the facts supporting such allegation. The petition may be submitted by the district acting through its board of directors, in which case the petition shall be signed by a majority of the board of directors of the district. The petition may also be submitted by voters residing in or by landowners owning land in the territory sought to be detached. If there are more than ten voters and landowners in such territory, the petition shall be signed by five or more voters or landowners within the territory; if there are less than ten voters and landowners within such territory, the petition shall be signed by fifty percent or more of the voters and landowners within the territory. In the event there are no voters living within such territory proposed to be detached, then the petition may be submitted by owners of more than fifty percent of the land in the territory proposed to be detached, in which case said petition shall be signed by the owners so submitting the petition. In the event the petition is not submitted by the district acting through its board of directors, the petitioner shall name the district as a defendant and serve a copy of the petition upon the district by certified or registered mail with a return receipt requested at least thirty-five days before the date of the hearing of the petition.

2. Such petition shall be filed in the circuit court having jurisdiction and the court shall set a date for hearing on the proposed detachment and the clerk of the circuit court shall give notice of the filing of the petition and the hearing to the district by certified or registered mail with a return receipt requested if the district is not the petitioner, and in a newspaper of general circulation in the county in which the proceedings are pending and in a newspaper of general circulation in the territory proposed to be detached. Such notice shall be published in three consecutive issues of a weekly newspaper, or in lieu thereof, in twenty consecutive issues of a daily newspaper. The last insertion of the notice shall be made not less than seven nor more than twenty-one days before the hearing date. Such notice shall be substantially as follows:

IN THE CIRCUIT COURT OF ....................COUNTY, MISSOURI

NOTICE OF THE FILING OF A PETITION FOR TERRITORIAL DETACHMENT FROM PUBLIC WATER SUPPLY DISTRICT NO. ........ OF .................... COUNTY, MISSOURI.

To all voters and landowners of land within the boundaries of the above-described district:

You are hereby notified:

1. That a petition has been filed in this court for the detachment of the following tracts of land from the above-named public water supply district, as provided by law:

(Describe tracts of land).

2. That a hearing on said petition will be held before this court in ..... on the ..... day of ........, 20 ..., at ...., ....m.

3. Exceptions or objections to the detachment of said tracts from said public water supply district may be made by the district or any voter or landowner of land within the district from which territory is sought to be detached, provided such exceptions or objections are in writing, specify the grounds on which they are made, and are filed with the court not later than five days prior to the date of the hearing of the petition.

4. The names and addresses of the attorneys for the petitioner are:

............................ ....................

Clerk of the Circuit Court of

.................. County, Missouri

3. The court, for good cause shown, may continue the case or the hearing thereon from time to time until final disposition thereof.

4. Exceptions or objections to the detachment of such territory may be made by any voter or landowner within the boundaries of the district, including the territory to be detached. In the event the petition is not submitted by the district acting through its board of directors, the district may file exceptions or objections. Exceptions or objections shall be in writing, shall specify the grounds upon which they are made, and shall be filed not later than five days before the date set for hearing the petition. In considering the petition for detachment, the court shall take into consideration the evidence in support of and opposition to the petition, including such exceptions and objections. If the court finds that the detachment will be in the best interest of the district and the inhabitants and landowners of the area to be detached will not be adversely affected or if the court finds that the detachment will be in the best interest of the inhabitants and landowners of the territory to be detached and will not adversely affect the remainder of the district, it shall approve the detachment and grant the petition.

5. If the court approves the detachment, it shall make its order detaching the territory described in the petition from the remainder of the district, or in the event it shall find that only a portion of said territory should be detached, the court shall order such portion detached from the district. The court shall also make any changes in subdistrict boundary lines it deems necessary to meet the requirements of sections 247.010 to 247.220. Any subdistrict line changes shall not become effective until the next annual election of a member of the board of directors.

6. A certified copy of the court's order shall be filed in the office of the recorder of deeds and in the office of the county clerk in each county in which any of the territory of the district prior to detachment is located, and in the office of the secretary of state. Costs of the proceeding shall be borne by the petitioner or petitioners.

(L. 1988 H.B. 962, A.L. 2000 S.B. 741, A.L. 2002 S.B. 984 & 985, A.L. 2009 S.B. 196)



Section 247.035 Sewer treatment facilities, construction and operation, when--procedure.

Sewer treatment facilities, construction and operation, when--procedure.

247.035. 1. The board of directors of any public water supply district may petition the circuit court of the county containing the major part of the acreage in the district for an amended decree of incorporation to allow that district to engage in the construction, maintenance and operation of common sewer treatment facilities which serve ten or more separate properties and are located wholly within the district and are not operated by another political subdivision or are not located within the certificated area of a sewer corporation as defined in chapter 386 or within a common sewer district as defined in chapter 204 and the operation and maintenance of all such existing sewer treatment facilities. The petition shall be filed by the board of directors and all proceedings shall be in the same manner as in an action for initial formation of a water district except that no vote of the residents of the district shall be required.

2. If the decree is amended the district shall, within ninety days after the order amending the decree, begin operation of the existing facilities which it has acquired by gift or otherwise and shall establish and collect user charges to be determined and established in the same manner as water rates.

3. All applicable provisions of this chapter shall apply to the construction, operation and maintenance of common sewer facilities in the same manner as they apply to like functions relating to water supply.

(L. 1980 H.B. 1191)

Effective 4-30-80



Section 247.040 Formation of public water supply district--procedure.

Formation of public water supply district--procedure.

247.040. 1. Proceedings for the formation of a public water supply district shall be substantially as follows: a petition in duplicate describing the proposed boundaries of the district sought to be formed, accompanied by a plat of the proposed district, shall be filed with the clerk of the circuit court of the county wherein the proposed district is situate, or with the clerk of the circuit court of the county having the largest acreage proposed to be included in the proposed district, in the event that the proposed district embraces lands in more than one county. Such petition, in addition to such boundary description, shall set forth an estimate of the number of customers of the proposed district, the necessity for the formation of the district, the probable cost of the improvement, an approximation of the assessed valuation of taxable property within the district and such other information as may be useful to the court in determining whether or not the petition should be granted and a decree of incorporation entered. Such petition shall be accompanied by a cash deposit of fifty dollars as an advancement of the costs of the proceeding, and the petition shall be signed by not less than fifty voters or owners of real property within the proposed district and shall pray for the incorporation of the territory therein described into a public water supply district. The petition shall be verified by at least one of the signers of the petition, including a statement confirming that service has been made by certified mail to the city manager or the business office of any municipality with boundaries located not more than one mile from any boundary of the proposed district.

2. Upon the filing of the petition, the same shall be presented to the circuit court, and such court shall fix a date for a hearing on such petition, as herein provided for. Thereupon the clerk of the court shall give notice of the filing of the petition in some newspaper of general circulation in the county in which the proceedings are pending, and if the district extends into any other county or counties, such notice shall also be published in some newspaper of general circulation in such other county or counties. The notice shall contain a description of the proposed boundary lines of the district and the general purposes of the petition, and shall set forth the date fixed for the hearing on the petition, which shall not be less than seven nor more than twenty-one days after the date of the last publication of the notice and shall be on some regular judicial day of the court wherein the petition is pending. Such notice shall be signed by the clerk of the circuit court and shall be published in three successive issues of a weekly newspaper or in a daily newspaper once a week for three consecutive weeks.

3. The court, for good cause shown, may continue the case or the hearing thereon from time to time until final disposition thereof.

4. Exceptions to the formation of a district, or to the boundaries outlined in the petition for the incorporation thereof, may be made by any voter or owner of real property in the proposed district or by any municipality with boundaries located not more than one mile from any boundary of the proposed district; provided, such exceptions are filed not less than five days prior to the date set for the hearing on the petition. Such exceptions shall specify the grounds upon which the exceptions are being made. If any such exceptions be filed, the court shall take them into consideration in passing upon the petition and shall also consider the evidence in support of the petition and in support of the exceptions made. Should the court find that the petition should be granted but that changes should be made in the boundary lines, it shall make such changes in the boundary lines as set forth in the petition as to the court may seem meet and proper, and thereupon enter its decree of incorporation, with such boundaries as changed.

5. Should the court find that it would not be to the public interest to form such a district, the petition shall be dismissed at the costs of the petitioners. If, however, the court should find in favor of the formation of such district, the court shall enter its decree of incorporation, setting forth the boundaries of the proposed district as determined by the court pursuant to the aforesaid hearing. The decree of incorporation shall also divide the district into five subdistricts and shall fix their boundary lines, all of which subdistricts shall have approximately the same area and shall be numbered. The decree shall further contain an appointment of one voter from each of such subdistricts, to constitute the first board of directors of the district. No two members of such board so appointed or hereafter elected or appointed shall reside in the same subdistrict, except as provided in section 247.060. If no qualified person who lives in the subdistrict is willing to serve on the board, the court may appoint, or the voters may elect, an otherwise qualified person who lives in the district but not in the subdistrict. The court shall designate two of such directors so appointed to serve for a term of two years and one to serve for a term of one year. And the directors thus appointed by the court shall serve for the terms thus designated and until their successors shall have been appointed or elected as herein provided. The decree shall further designate the name and number of the district by which it shall hereafter be officially known.

6. The decree of incorporation shall not become final and conclusive until it shall have been submitted to the voters residing within the boundaries described in such decree and until it shall have been assented to by a majority of the voters as provided in subsection 9 of this section or by two-thirds of the voters of the district voting on the proposition. The decree shall provide for the submission of the question and shall fix the date thereof. The returns shall be certified by the judges and clerks of election to the circuit court having jurisdiction in the case and the court shall thereupon enter its order canvassing the returns and declaring the result of such election.

7. If, upon canvass and declaration, it is found and determined that the question shall have been assented to by a majority of two-thirds of the voters of the district voting on such proposition, then the court shall, in such order declaring the result of the election, enter a further order declaring the decree of incorporation to be final and conclusive. In the event, however, that the court should find that the question had not been assented to by the majority above required, the court shall enter a further order declaring such decree of incorporation to be void and of no effect. No appeal shall lie from any such decree of incorporation nor from any of the aforesaid orders. In the event that the court declares the decree of incorporation to be final, as herein provided for, the clerk of the circuit court shall file certified copies of such decree of incorporation and of such final order with the secretary of state of the state of Missouri, and with the recorder of deeds of the county or counties in which the district is situate and with the clerk of the county commission of the county or counties in which the district is situate.

8. The costs incurred in the formation of the district shall be taxed to the district, if the district be incorporated, otherwise against the petitioners.

9. If petitioners seeking formation of a public water supply district specify in their petition that the district to be organized shall be organized without authority to issue general obligation bonds, then the decrees relating to the formation of the district shall recite that the district shall not have authority to issue general obligation bonds and the vote required for such a decree of incorporation to become final and conclusive shall be a simple majority of the voters of the district voting on such proposition.

(RSMo 1939 § 12623, A.L. 1978 H.B. 971 merged with H.B. 1634, A.L. 1991 H.B. 619, A.L. 1993 S.B. 392, A.L. 1995 H.B. 88, A.L. 1998 H.B. 1622 merged with S.B. 479, A.L. 1999 H.B. 450 merged with S.B. 160 & 82, A.L. 2002 S.B. 984 & 985, A.L. 2004 S.B. 987)



Section 247.050 Powers of public water supply districts.

Powers of public water supply districts.

247.050. The following powers are hereby conferred upon public water supply districts organized under the provisions of sections 247.010 to 247.220:

(1) To sue and be sued;

(2) To purchase or otherwise acquire water for the necessities of the district;

(3) To accept by gift any funds or property for the uses and purposes of the district;

(4) To dispose of property belonging to the district, under the conditions expressed in sections 247.010 to 247.220;

(5) To build, acquire by purchase or otherwise, enlarge, improve, extend and maintain a system of waterworks, including fire hydrants;

(6) To contract and be contracted with;

(7) To condemn private property, within or without the district, needed for the uses and purposes in sections 247.010 to 247.220 provided for;

(8) To lease, acquire and own any and all property, equipment and supplies needed within or without the district in the successful operation of a waterworks system;

(9) To contract indebtedness and issue general or special obligation bonds, or both, of the district therefor, as herein provided;

(10) To acquire, by purchase or otherwise, a system of waterworks, and to build, enlarge, improve, extend and equip such system for the uses and purposes of the district;

(11) To certify to the county commission or county commissions of the county or counties within which such district is situate the amount or amounts to be provided by the levy of a tax upon all taxable property within the district to create an interest and sinking fund for the payment of general obligation bonds of the district and the interest thereon; and also

(12) To create an incidental fund to take care of all costs and expenses incurred in incorporating the district, and all obligations contracted prior thereto and connected therewith; and

(13) To purchase equipment and supplies needed in the operation of the water system of the district; provided, however, that the power to create an incidental fund by the levy of a general property tax shall cease after two annual levies therefor shall have been made, and such levy shall not exceed fifteen cents per annum on each one hundred dollars assessed valuation of taxable property within the district;

(14) To provide for the collection of taxes and rates or charges for water and water service;

(15) To sell and distribute water to the inhabitants of the district and to consumers outside the district, delivered within or at the boundaries of the district; to contract with another water district or a municipality to sell water within such water district or municipality according to the terms and provisions of such contract; to contract with another water district or municipality for such water district or municipality to sell water within the district according to the terms and provisions of such contract;

(16) To fix rates for the sale of water; and

(17) To make general rules and regulations in relation to the management of the affairs of the district.

(RSMo 1939 § 12624, A.L. 2007 S.B. 407)

CROSS REFERENCES:

Improvement district may redeem lands from tax lien, when, 140.380

Political subdivisions may contract with other political subdivisions on public improvements or facilities, 70.210 to 70.325



Section 247.060 Board of directors--powers, qualifications, appointment, terms, vacancies, how filled--elections held, when, procedure--attendance fee--suspension of members, when.

Board of directors--powers, qualifications, appointment, terms, vacancies, how filled--elections held, when, procedure--attendance fee--suspension of members, when.

247.060. 1. The management of the business and affairs of the district is hereby vested in a board of directors, who shall have all the powers conferred upon the district except as herein otherwise provided. It shall be composed of five members, each of whom shall be a voter of the district and shall have resided in said district one whole year immediately prior to his election, or if not a voter or resident of said district, shall have received service from the district at his or her primary place of residence one whole year immediately prior to his or her election. A member shall be at least twenty-five years of age and shall not be delinquent in the payment of taxes at the time of his election. Except as provided in subsection 2 of this section, the term of office of a member of the board shall be three years. The remaining members of the board shall appoint a qualified person to fill any vacancy on the board. If no qualified person who lives in the subdistrict for which there is a vacancy is willing to serve on the board, the board may appoint an otherwise qualified person who lives in the district but not in the subdistrict in which the vacancy exists to fill such vacancy.

2. After notification by certified mail that he or she has two consecutive unexcused absences, any member of the board failing to attend the meetings of the board for three consecutive regular meetings, unless excused by the board for reasons satisfactory to the board, shall be deemed to have vacated the seat, and the secretary of the board shall certify that fact to the board. The vacancy shall be filled as other vacancies occurring in the board.

3. The initial members of the board shall be appointed by the circuit court and one shall serve until the immediately following first Tuesday after the first Monday in April, two shall serve until the first Tuesday after the first Monday in April on the second year following their appointment and the remaining appointees shall serve until the first Tuesday after the first Monday in April on the third year following their appointment. On the expiration of such terms and on the expiration of any subsequent term, elections shall be held as otherwise provided by law, and such elections shall be held in April pursuant to section 247.180.

4. In 2008, 2009, and 2010, directors elected in such years shall serve from the first Tuesday after the first Monday in June until the first Tuesday in April of the third year following the year of their election. All directors elected thereafter shall serve from the first Tuesday in April until the first Tuesday in April of the third year following the year of their election.

5. Each member of the board may receive an attendance fee not to exceed one hundred dollars for attending each regularly called board meeting, or special meeting, but shall not be paid for attending more than two meetings in any calendar month, except that in a county of the first classification, a member shall not be paid for attending more than four meetings in any calendar month. However, no board member shall be paid more than one attendance fee if such member attends more than one board meeting in a calendar week. In addition, the president of the board of directors may receive fifty dollars for attending each regularly or specially called board meeting, but shall not be paid the additional fee for attending more than two meetings in any calendar month. Each member of the board shall be reimbursed for his or her actual expenditures in the performance of his or her duties on behalf of the district.

6. In no event, however, shall a board member receive any attendance fees or additional compensation authorized in subsection 5 of this section until after such board member has completed a minimum of six hours training regarding the responsibilities of the board and its members concerning the basics of water treatment and distribution, budgeting and rates, water utility planning, the funding of capital improvements, the understanding of water utility financial statements, the Missouri sunshine law, and this chapter.

7. The circuit court of the county having jurisdiction over the district shall have jurisdiction over the members of the board of directors to suspend any member from exercising his or her office, whensoever it appears that he or she has abused his or her trust or become disqualified; to remove any member upon proof or conviction of gross misconduct or disqualification for his or her office; or to restrain and prevent any alienation of property of the district by members, in cases where it is threatened, or there is good reason to apprehend that it is intended to be made in fraud of the rights and interests of the district.

8. The jurisdiction conferred by this section shall be exercised as in ordinary cases upon petition, filed by or at the instance of any member of the board, or at the instance of any ten voters residing in the district who join in the petition, verified by the affidavit of at least one of them. The petition shall be heard in a summary manner after ten days' notice in writing to the member or officer complained of. An appeal shall lie from the judgment of the circuit court as in other causes, and shall be speedily determined; but an appeal does not operate under any condition as a supersedeas of a judgment of suspension or removal from office.

(RSMo 1939 § 12625, A.L. 1978 H.B. 971, A.L. 1982 S.B. 526, A.L. 1989 S.B. 98, A.L. 1990 H.B. 1230, A.L. 1991 H.B. 619, A.L. 2005 H.B. 58, A.L. 2007 H.B. 795 merged with S.B. 22, A.L. 2008 H.B. 1881 merged with S.B. 956, A.L. 2011 H.B. 89)

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 247.070 Organization of board, when.

Organization of board, when.

247.070. Within thirty days after appointment or election of the board, or on the date of the first regular meeting after appointment or election of the board, whichever is earlier, the board shall meet and organize, selecting one of its number president and one vice president. It shall also select a clerk and a treasurer, neither of whom shall be members of the board. The president and vice president shall serve for one year and until their successors are selected and qualified.

(RSMo 1939 § 12626, A.L. 1990 H.B. 1065)



Section 247.080 Board--further powers.

Board--further powers.

247.080. 1. The exercise of the powers conferred upon the district by sections 247.010 to 247.220 shall be by its board of directors, acting as a board.

2. The board shall have power and it shall be its duty to employ necessary help and to contract for such professional service as the demands of the district require in creating and operating a waterworks system contemplated in this law, and shall pay out of the funds of the district available for such purposes reasonable compensation for the service rendered. It shall have made by a competent accountant an annual audit of the receipts and expenditures of the district. All persons employed shall serve for an indefinite term and at the will of the board, and party politics shall not enter into the selection of employees.

3. The board shall have regular monthly meetings and the president thereof may call special meetings as occasion requires. It shall establish an office for its meeting place and for the transaction of business.

4. All persons charged with handling of funds shall be required to give bond to be fixed and approved by the board, but at the expense of the district.

5. All contracts made by the district shall conform to law governing contracts of other municipal corporations. It shall have power to authorize and enter into all contracts in behalf of the district, and shall provide an official seal for district, and all official documents shall be attested by the seal.

(RSMo 1939 § 12627)



Section 247.085 Board may contract for water supply with city, when--publication of notice--sale of property, use of funds.

Board may contract for water supply with city, when--publication of notice--sale of property, use of funds.

247.085. 1. The board of directors of any public water supply district shall have power to sell and convey part or all of the property of the district to any city, owning and operating a waterworks system, in consideration whereof the city shall obligate itself to pay or assume the payment of all outstanding bond obligations of the district, and to provide reasonable and adequate water service and furnish water ample in quantity for all needful purposes, and pure and wholesome in quality, to the inhabitants of the territory lying within the district, during such period of time and under such terms and conditions as may be agreed upon by the city and the board of directors of the district; provided, however, that no action shall be taken as provided herein until said city and public water supply district shall cause a printed notice of their intention to act under this section to be published in a manner prescribed for by law in a newspaper having a general circulation in said city and public water supply district, and a statement of the time and manner of said publication shall be recited in any agreement or contract executed hereunder.

2. Thereafter the board of directors may sell and convey any remaining property of the district and after payment of the debts of the district, other than bond obligations, the board of directors may use the funds of the district for the purpose of providing fire protection or for any other public purpose which in the opinion of the board will be beneficial to the inhabitants of the district.

3. The powers granted by this section are in addition to the powers granted by law and are not subject to the terms and conditions set forth in those sections.

(L. 1951 p. 650, A.L. 2004 S.B. 987, A.L. 2005 H.B. 395)



Section 247.090 Board--quorum.

Board--quorum.

247.090. A majority of board members shall constitute a quorum to do business. No act of the board shall be valid unless authorized by a majority of the members of the board.

(RSMo 1939 § 12628)



Section 247.100 Duties of officers of board.

Duties of officers of board.

247.100. 1. It shall be the duty of the president to preside at all board meetings, to act as official head of the district, to execute all contracts required to be executed by the district and the board. In the absence or disability of the president, the vice president shall assume the duties of the president.

2. The clerk shall keep the official records of the meetings of the board, shall attest all official documents with the seal of the district, shall, when called upon, make reports pertaining to the business of his office, attend the board meetings, and perform such other duties as may be imposed upon him by the provisions of sections 247.010 to 247.220 and the rules of the board.

3. The treasurer shall be the custodian of the funds of the district and pay money out of the treasury only upon valid warrants drawn on the treasury. Warrants shall be signed by the clerk and countersigned by the president. He shall execute such bond for faithful performance of duty as may be required by the board, the expense of the execution of the bond, however, to be borne by the district.

4. The board may, from time to time, provide for additional rules and regulations concerning the duties of its officers.

(RSMo 1939 § 12629)



Section 247.110 Board to fix rates and charges--delinquencies to create lien, when--procedure.

Board to fix rates and charges--delinquencies to create lien, when--procedure.

247.110. 1. Subject to such regulation and control as may now exist in or may hereafter be conferred upon the public service commission of the state of Missouri, the fixing of rates or charges for water or water service furnished by a district incorporated under sections 247.010 to 247.220 is hereby vested in its board of directors. The rates or charges to be so fixed shall, at all times, be reasonable, but in determining the reasonableness of rates or charges, the board shall take into consideration the sum or sums required to retire outstanding special obligation bonded indebtedness of the district and the interest accruing thereon, the need for extensions of mains, repairs, depreciation, enlargement of plant, adequate service, obsolescence, overhead charges, operating expenses, and the need of an operating fund out of which the district may protect itself in emergencies and out of which the incidental expenses of the district may readily be met.

2. Any charge for water or water services levied by the board of directors of a water district shall be due at such time or times as specified by the board and may be considered delinquent if not paid by the due date. The board may assess penalties on delinquent payments owed to the district. These penalties shall not exceed a reasonable amount.

3. Upon ten days prior notice to the person to whom water service was delivered, the board of directors of a water district may cause to be filed with the recorder of deeds in the county where the land is located a legal description of the property on which water charges are thirty days or more delinquent, the names and addresses of the title owners and the amount due, provided the person who owns the property is the same person who owes for the water service delivered, which shall constitute a lien upon the land so charged. The board shall file with the recorder of deeds a notice of satisfaction when the delinquent amounts, any interest on the delinquent amounts and any recording fees or attorney fees have been paid in full.

4. The lien authorized in this section may be enforced by an action filed in the circuit court having jurisdiction in the county where water services are delivered. The pleadings, practice, process, and other proceedings in cases arising under this section shall be the same as in ordinary civil actions and proceedings in circuit courts.

(RSMo 1939 § 12630, A.L. 1990 S.B. 525)



Section 247.120 Board--estimation of tax levy--county commission to levy tax.

Board--estimation of tax levy--county commission to levy tax.

247.120. 1. For the period and subject to the limitations contained in sections 247.010 to 247.220, the board of directors of any district organized hereunder shall, on or before the tenth day of May of each year, make estimates of the amount of taxes required to be levied to provide for the purposes of the district as specified in section 247.050.

2. Such estimates shall thereupon be certified by the clerk of the board and filed by the clerk of the county commission or the respective clerks of the county commissions of the counties in which the district is situate. Upon the basis of such estimates the county commission or respective county commissions shall proceed to levy a tax upon all taxable property within the district, sufficient to provide the funds required by such estimates.

3. The clerk of the county commission or respective clerks of the county commissions shall enter such levies on the tax books of the county in the same manner as school district taxes are entered, for the use of the county collector. The taxes thus levied and extended upon the tax books shall be collected and the payment thereof enforced at the same time and in the same manner as is provided for the collection and payment of taxes levied for state and county purposes and such taxes, when collected, shall be remitted by the collector or collectors of the revenue, to the treasurer of the district.

(RSMo 1939 § 12631)



Section 247.130 Power of districts--bond elections.

Power of districts--bond elections.

247.130. 1. Any district organized hereunder shall have power to borrow money for any of the purposes provided for in sections 247.010 to 247.220, and to issue bonds therefor. In such event the board of directors shall proceed substantially as follows: The board shall adopt a resolution, reciting the necessity for the borrowing of money, the amount of money necessary to be raised, the purposes thereof, and the amount and type or character of bonds to be issued. Such resolution shall also fix the date of an election to be held for the purpose of testing the sense of the voters of the district on the question of incurring such indebtedness and issue bonds in evidence thereof.

2. Such resolution may submit at such election a proposal to issue general obligation bonds or special obligation bonds, or both, but in no event shall the board of directors have authority to issue bonds unless at such election the constitutionally required percentage of the qualified voters of the district voting on any general obligation bonds shall assent thereto and a simple majority of the qualified voters of the district voting on any special obligation bonds shall assent thereto.

3. Districts organized under the provisions of sections 247.010 to 247.220 may issue either general obligation bonds or special obligation bonds, as herein defined; provided, however, that the type or character of bonds to be issued shall be determined by the board of directors in advance of calling the bond election and shall be stated in the notice of election as herein provided.

4. General obligation bonds, within the meaning of said sections, shall be bonds issued within the limitation of indebtedness prescribed under section 26 of article VI of the Constitution of Missouri, for the payment of which, both principal and interest, a direct tax may be levied upon all taxable property within the district. Before or at the time of issuing general obligation bonds, the board of directors shall provide for the collection of an annual tax, to be levied upon all taxable property within the district sufficient to pay the interest on such bonds as it falls due, and also to constitute a sinking fund for the payment of the principal thereof within twenty years from the date of such bonds; provided, however, that the net income and revenue arising from the operation of the waterworks system of such district, after providing for costs of operation, maintenance, depreciation and necessary extensions and enlargements, shall be transferred to and become a part of the interest and sinking fund applicable to such general obligation bonds, unless or until such net revenues are pledged to the payment of special obligation bonds as herein provided.

5. Special obligation bonds, within the meaning of sections 247.010 to 247.220, shall be bonds payable, both as to principal and interest, wholly and only out of the net income and revenues arising from the operation of the waterworks system of any such district, after providing for costs of operation, maintenance, depreciation and necessary extensions and enlargements, and such bonds shall not be deemed to be indebtedness of any such district within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness. Before or at the time of issuing any such special obligation bonds, the board of directors shall pledge such net income and revenues to the payment of such bonds, both principal and interest, and shall covenant to fix, maintain and collect rates for water and water service supplied by such district so as to assure that such net income and revenues will be sufficient for the purposes herein required.

6. All bonds issued under the provisions of sections 247.010 to 247.220 shall be payable serially, beginning not more than five years after the date they bear; the last installment of any general obligation bonds so issued shall be payable not more than twenty years after such date, and the last installment of any special obligation bonds so issued shall be payable not more than thirty-five years after such date. Such bonds shall bear such rate of interest, not exceeding six percent per annum, payable annually or semiannually, shall be payable at such place or places, within or without the state of Missouri, shall be executed by the president of the board of directors, attested by the clerk of said board, under the seal of the district, and shall be of such denomination and be payable in such medium of payment, all as the board of directors may determine; provided, further, that should any bond issue fail to carry at an election held for that purpose, the board of directors shall have no power to call another election on the question of the issuance of bonds for a period of four months thereafter.

(RSMo 1939 § 12632, A.L. 1945 p. 847, A.L. 1959 S.B. 160, A.L. 1978 H.B. 971, A.L. 1990 S.B. 862)



Section 247.140 Issuance of current revenue bonds, when.

Issuance of current revenue bonds, when.

247.140. During the period of time given the board to levy a tax on property within the district for incidental expenses as that term is used in sections 247.010 to 247.220, the board may issue and sell current revenue bonds to bear interest at not to exceed six percent per annum, to meet the current expenses of the district incurred in advance of the revenue to be derived from such incidental tax levy, and to be paid out of such current revenue when accrued. Such bonds may be for six, nine, or twelve months and shall not exceed in the aggregate one-half of the revenue for the fiscal year for which they are issued. The president of the board of directors shall execute the bonds on behalf of the district and which shall be attested by the clerk with the seal of the district.

(RSMo 1939 § 12637)



Section 247.150 Bonded indebtedness, how refunded--refunding bonds, conditions imposed.

Bonded indebtedness, how refunded--refunding bonds, conditions imposed.

247.150. 1. Any public water supply district now or hereafter organized under the laws of this state is hereby authorized, without an election, to refund all or any part of the bonded indebtedness of such district at the time outstanding, including interest thereon.

2. Where the bonds being refunded consist of general obligation bonds payable from ad valorem taxes levied upon all taxable property situated in the district, the refunding bonds issued to refund such general obligation bonds shall be payable from ad valorem taxes levied upon all taxable property situated in the district.

3. When the bonds being refunded consist of special obligation bonds payable from the net income and revenues arising from operation of the waterworks system of such district, the refunding bonds, issued to refund such special obligation bonds, or any interest thereon, shall likewise constitute special obligation bonds and shall be payable from such net income and revenues arising from the operation of the waterworks system of the district.

4. All refunding bonds of any public water supply district shall be negotiable and shall be payable not later than the date for the final payment of the original former bonds for which such refunding bonds are issued and for which refunding bonds are delivered in exchange, except that the last installment of any special obligation refunding bonds issued for previously issued special obligation bonds shall be payable up to, but not more than, thirty-five years from the date of such special obligation refunding bonds. The refunding bonds shall bear such rate of interest, not exceeding eight percent per annum, payable annually or semiannually, and shall be in such denomination and be payable at such place or places as the board of directors may determine; provided, however, that the interest rate on the refunding bonds shall not exceed the interest rate on the bonds being refunded where such bonds are general obligation bonds payable from ad valorem taxes, but such interest rate may exceed the interest rate on the bonds being refunded if such bonds are special obligation or revenue bonds and not payable from ad valorem taxes. In no case shall the amount of the debt of such district be increased or enlarged under the provisions of this section.

(L. 1943 p. 519 § 12638A, A.L. 1972 H.B. 1506)

CROSS REFERENCE:

Bonded debt of counties, townships, etc., may be funded, question to be submitted, how, 108.140 to 108.160



Section 247.160 Mains and equipment conveyed to city, when--conditions.

Mains and equipment conveyed to city, when--conditions.

247.160. 1. Whenever all or any part of the territory of any public water supply district organized under sections 247.010 to 247.220 is or has been included by annexation within the corporate limits of a municipality, the board of directors of any such district shall have the power to contract with such municipality for operating the waterworks system within such annexed area, or the board of directors may, subject to the provisions of this section and section 247.170, lease, contract to sell, sell or convey any or all of its water mains, plant or equipment located within such annexed area to such municipality and such contract shall also provide for the detachment and exclusion from such public water supply district of that part thereof located within the corporate limits of such city; provided, that in case of sale or conveyance, all bonds of the district, whether general obligation bonds constituting a lien on the property located within the district, or special obligation or revenue bonds constituting a lien on the income and revenues arising from the operation of the water system:

(1) Are paid in full, or

(2) A sum sufficient to pay all of such bonds together with interest accrued or to accrue thereon, together with other items of expense provided in such bonds, is deposited with the fiscal agent named in the bonds for the purpose of full payment, or

(3) Such city has entered into a firm commitment to pay in lump sum or installments not less than that proportion of the sum of all existing liquidated obligations and of all unpaid revenue bonds, with interest thereon to date, of such public water supply district, as the assessed valuation of the real and tangible personal property within the area annexed bears to the assessed valuation of all the real and tangible personal property within the entire area of such district, according to the official county assessment of such property as to December thirty-first of the calendar year next preceding, or

(4) Consent in writing is obtained from the holders of all such bonds.

2. In any such case in which the board of directors by agreement leases, contracts to sell, sells or conveys the property of the district within the annexed area to such a municipality, an application shall be made by one of the contracting parties to the circuit court originally incorporating such district, which application shall set forth a description of the annexed area, that part thereof sought to be detached and excluded, a copy of the agreement entered into by the parties, the facts concerning bondholders and their rights, and requesting an order of the court approving or disapproving such contract.

3. Upon the filing of such application, the court shall set a time for the hearing thereof and shall order a public notice setting forth the nature of the application, the annexed area affected and sought to be detached and excluded, a description of the property within the annexed area leased, contracted to be sold, sold or conveyed, and the time and place of such hearing, to be published for three weeks consecutively, in a newspaper published in the county in which the application is pending, the last publication to be not more than seven days before the date set for hearing.

4. If the court finds that the agreement protects the bondholders' rights and provides for the rendering of necessary water service in the territory embracing the district, then such agreement shall be fully effective upon approval by the court. Such decree shall also thereupon vest in said city the absolute title, free and clear of all liens or encumbrances of every kind and character, to all tangible real and personal property of such public water supply district located within the part of such district situated within the corporate limits of such city, with full power in such city to use and dispose of such tangible real and personal property as it deems best in the public interest. In the event that territory is detached and excluded from the district, the court shall include in its decree a description of the district after such detachment. If a detachment of territory is made, the court shall also make any changes in subdistrict boundary lines the court deems necessary to meet the requirements of sections 247.010 to 247.227. No subdistrict changes shall become effective until the next annual election of the board of directors.

5. In the event that territory is detached and excluded from the district, a certified copy of the court's order shall be filed by the circuit clerk in the office of the recorder of deeds, in the office of the county clerk in each county in which any of the territory of the district before the detachment is located, and in the office of the secretary of state. Costs of the proceeding shall be borne by the petitioner or petitioners.

(L. 1949 p. 255 § 12637.1, A.L. 2008 S.B. 956)



Section 247.165 Water service to annexed territory, agreement may be developed, procedure.

Water service to annexed territory, agreement may be developed, procedure.

247.165. 1. Whenever all or any part of a territory located within a public water supply district organized pursuant to sections 247.010 to 247.220 is included by annexation within the corporate limits of a municipality, but is not receiving water service from such district or such municipality at the time of such annexation, the municipality and the board of directors of the district may, within six months after such annexation becomes effective, develop an agreement to provide water service to the annexed territory. Such an agreement may also be developed within six months after August 28, 2001, for territory that was annexed between January 1, 1996, and August 28, 2001, but was not receiving water service from such district or such municipality on August 28, 2001, except that such territory annexed in a county of the first classification without a charter form of government and with a population of more than sixty-three thousand eight hundred but less than seventy thousand inhabitants must have been annexed between January 1, 1999, and August 28, 2001. For the purposes of this section, "not receiving water service" shall mean that no water is being sold within the annexed territory by such district or municipality. If the municipality and district reach an agreement that detaches any territory from such district, the agreement shall be submitted to the circuit court originally incorporating such district, and the court shall make an order and judgment detaching the territory described in the agreement from the remainder of the district and stating the boundary lines of the district after such detachment. The court shall also make any changes in subdistrict boundary lines it deems necessary to meet the requirements of sections 247.110 to 247.227. Such subdistrict lines shall not become effective until the next election after the effective date of the agreement. At such time that the court's order and judgment becomes final, the clerk of the circuit court shall file certified copies of such order and judgment with the secretary of state and with the recorder of deeds and the county clerk of the county or counties in which the district is located. If an agreement is developed between a municipality and a water district pursuant to this subsection, subsections 2 to 8 of this section shall not apply to such agreement.

2. In any case in which the board of directors of such district and such municipality cannot reach such an agreement, an application may be made by the district or the municipality to the circuit court originally incorporating such district, requesting that three commissioners develop such an agreement. Such application shall include the name of one commissioner appointed by the applying party. The second party shall appoint one commissioner within thirty days of the service of the application upon the second party. If the second party fails to appoint a commissioner within such time period, the court shall appoint a commissioner on behalf of the second party. Such two named commissioners may agree to appoint a third disinterested commissioner within thirty days after the appointment of the second commissioner. In any case in which such two commissioners cannot agree on or fail to make the appointment of the third disinterested commissioner within thirty days after the appointment of the second commissioner, the court shall appoint the third disinterested commissioner.

3. Upon the filing of such application and the appointment of three such commissioners, the court shall set a time for one or more hearings and shall order a public notice including the nature of the application, the annexed area affected, the names of the commissioners, and the time and place of such hearings, to be published for three weeks consecutively in a newspaper published in the county in which the application is pending, the last publication to be not more than seven days before the date set for the first hearing.

4. The commissioners shall develop an agreement between the district and the municipality to provide water service to the annexed territory. In developing the agreement, the commissioners shall consider information presented to them at hearings and any other information at their disposal including, but not limited to:

(1) The estimated future loss of revenue and costs for the water district related to the agreement;

(2) The amount of indebtedness of the water district within the annexed territory;

(3) Any contractual obligations of the water district within the annexed area; and

(4) The effect of the agreement on the water rates of the district.

Such agreement shall also include a recommendation for the apportionment of court costs, including reasonable compensation for the commissioners, between the municipality and the water district.

5. If the court finds that the agreement provides for necessary water service in the annexed territory, then such agreement shall be fully effective upon approval by the court. The court shall also review the recommended apportionment of court costs and the reasonable compensation for the commissioners and affirm or modify such recommendations.

6. The order and judgment of the court shall be subject to appeal as provided by law.

7. If the court approves a detachment as part of the territorial agreement, it shall make its order and judgment detaching the territory described in the petition from the remainder of the district and stating the boundary lines of the district after such detachment. The court shall also make any changes in subdistrict boundary lines it deems necessary to meet the requirements of sections 247.110 to 247.227. Any subdistrict lines shall not become effective until the next annual regular election.

8. At such time that the court's order and judgment becomes final, the clerk of the circuit court shall file certified copies of such order and judgment with the secretary of state and with the recorder of deeds and the county clerk of the county or counties in which the district is located.

(L. 2001 S.B. 267)



Section 247.170 Detachment of part of district included in city--conditions--procedure--election.

Detachment of part of district included in city--conditions--procedure--election.

247.170. 1. Whenever any city owning a waterworks or water supply system extends its corporate limits to include any part of the area in a public water supply district, and the city and the board of directors of the district are unable to agree upon a service, lease or sale agreement, or are unable to proceed under section 247.160, then upon the expiration of ninety days after the effective date of the extension of the city limits, that part of the area of the district included within the corporate limits of the city may be detached and excluded from the district in the following manner:

(1) A petition to detach and exclude that part of the public water supply district lying within the corporate limits of the city as such limits have been extended, signed by not less than five percent of the registered voters who are patrons of the water supply district, or twenty registered voters that are patrons of each subdistrict, whichever is less, shall be filed in the circuit court of the county in which the district was originally organized.

(2) The court, being satisfied as to the sufficiency of the petition, shall call a special election of the voters of the district at which election the proposal to detach and exclude the part of the district lying within the corporate limits of the city shall be submitted to the voters in the entire district for a vote thereon. The election shall be conducted within the district by the election authority.

(3) The ballot shall briefly state the question to be voted on.

(4) In order to approve the detachment and exclusion of any part of the area in a public water supply district, the proposal shall require the approval of not less than a majority of the voters voting thereon.

(5) The election authorities shall thereafter promptly certify the result to the circuit court. The court, acting as a court of equity, shall thereupon without delay enter a decree detaching and excluding the area in question located within the corporate limits of the city from the public water supply district; except that before the decree detaching and excluding the area becomes final or effective, the city shall show to the court that it has assumed and agreed to pay in lump sum or in installments not less than that proportion of the sum of all existing liquidated general obligations and of all unpaid revenue bonds and interest thereon to date of the water supply district as the assessed valuation of the real and tangible personal property within the area sought to be detached and excluded bears to the assessed valuation of all of the real and tangible personal property within the entire area of the district, according to the official county assessment of property as of December thirty-first of the calendar year next preceding the date of the election, and in addition thereto that the city has assumed and agreed to assume or pay in a lump sum all contractual obligations of the water district that are greater than twenty-five thousand dollars for debt that pertains to infrastructure, fixed assets or obligations for the purchase of water, and to pay the court costs.

(6) The decree shall thereupon vest in the city the absolute title, free and clear of all liens or encumbrances of every kind and character, to all tangible real and personal property of the public water supply district located within the part of the district situated within the corporate limits of the city with full power in the city to use and dispose of the tangible real and personal property as it deems best in the public interest.

(7) If the proposal fails to receive the approval of the voters the question may be again presented by another petition and again voted on, but not sooner than six months.

(8) Any and all sums paid out by the city under this section, other than the costs of the election, shall be administered by the circuit court for the benefit of the holders of the then existing and outstanding bonds of the district, and the remainder of such sums, if any, shall be delivered to the district to be expended in the operation, maintenance and improvement of its water distribution system.

2. Upon the effective date of any final order detaching and excluding any part of the area of any public water supply district, or leasing, selling or conveying any of the water mains, plant or equipment therein, the circuit court may, in the public interest, change the boundaries of the public water supply district and again divide or redivide the district into subdistricts for the election of directors in conformity with the provisions of section 247.040, without further petition being filed with the court so to do.

(L. 1949 p. 255 § 12637.1, A.L. 1957 p. 581, A.L. 1978 H.B. 971, A.L. 1995 H.B. 484, et al., A.L. 2000 S.B. 741, A.L. 2003 H.B. 511)



Section 247.171 Proportion of sum of all outstanding bonds and debts, calculation.

Proportion of sum of all outstanding bonds and debts, calculation.

247.171. The proportion of the sum of all outstanding bonds and debt, with interest thereon, that is required to be paid to the water supply district, pursuant to subsection 1 of section 247.031, and subdivision (5) of subsection 1 of section 247.170, shall be the same as the proportion of the assessed valuation of the real and tangible personal property within the area sought to be detached and excluded bears to the assessed valuation of all of the real and tangible personal property within the entire area of the water supply district.

(L. 2001 S.B. 267)



Section 247.172 Written territorial agreements for sale and distribution of water--commission may designate boundaries--approval of commission, hearings--rights of suppliers not a party to agreement--complaints, hearings, authority of commission--fees.

Written territorial agreements for sale and distribution of water--commission may designate boundaries--approval of commission, hearings--rights of suppliers not a party to agreement--complaints, hearings, authority of commission--fees.

247.172. 1. Competition to sell and distribute water, as between and among public water supply districts, water corporations subject to public service commission jurisdiction, and municipally owned utilities may be displaced by written territorial agreements, but only to the extent hereinafter provided for in this section.

2. Such territorial agreements shall specifically designate the boundaries of the water service area of each water supplier subject to the agreement, any and all powers granted to a public water supply district by a municipality, pursuant to the agreement, to operate within the corporate boundaries of that municipality, notwithstanding the provisions of sections 247.010 to 247.670 to the contrary, and any and all powers granted to a municipally owned utility, pursuant to the agreement, to operate in areas beyond the corporate municipal boundaries of its municipality.

3. Where the parties cannot agree upon the boundaries of the water service areas that are to be set forth in the agreement, they may, by mutual consent of all parties involved, petition the public service commission to designate the boundaries of the water service areas to be served by each party and such designations by the commission shall be binding on all such parties. Petitions shall be made pursuant to the rules and regulations of the commission governing applications for certificates of public convenience and necessity and the commission shall hold evidentiary hearings on all petitions so received as required in subsection 5 of this section. The commission shall base its final determination regarding such petitions upon a finding that the commission's designation of water service areas is in the public interest.

4. Before becoming effective, all territorial agreements entered into under the provisions of this section, including any subsequent amendments to such agreements, or the transfer or assignment of the agreement or any rights or obligations of any party to an agreement, shall receive the approval of the public service commission by report and order. Applications for commission approval shall be made and notice of such filing shall be given to other water suppliers pursuant to the rules and regulations of the commission governing applications for certificates of public convenience and necessity. Unless otherwise ordered by the commission for good cause shown, the commission shall rule on such applications not later than one hundred twenty days after the application is properly filed with the secretary of the commission.

5. The commission shall hold evidentiary hearings to determine whether such territorial agreements should be approved or disapproved, except that in those instances where the matter is resolved by a stipulation and agreement submitted to the commission by all the parties, such hearings may be waived by agreement of the parties. The commission may approve the application if it determines that approval of the territorial agreement in total is not detrimental to the public interest. Review of commission decisions under this section shall be governed by the provisions of sections 386.500 to 386.550.

6. Commission approval of any territorial agreement entered into under the provisions of this section shall in no way affect or diminish the rights and duties of any water supplier not a party to the agreement to provide service within the boundaries designated in such territorial agreement. In the event any water corporation which is not a party to the territorial agreement and which is subject to the jurisdiction, control and regulation of the commission under chapters 386 and 393 has sought or hereafter seeks authorization from the commission to sell and distribute water or construct, operate and maintain water supply facilities within the boundaries designated in any such territorial agreement, the commission, in making its determination regarding such requested authority, shall give no consideration or weight to the existence of any such territorial agreement and any actual rendition of retail water supply services by any of the parties to such territorial agreement will not preclude the commission from granting the requested authority.

7. The commission shall have jurisdiction to entertain and hear complaints involving any commission-approved territorial agreement. Such complaints shall be brought and prosecuted in the same manner as other complaints before the commission. The commission shall hold an evidentiary hearing regarding such complaints, except that in those instances where the matter is resolved by a stipulation and agreement submitted to the commission by all the parties, such hearings may be waived by agreement of the parties. If the commission determines that a territorial agreement that is the subject of a complaint is no longer in the public interest, it shall have the authority to suspend or revoke the territorial agreement. If the commission determines that the territorial agreement is still in the public interest, such territorial agreement shall remain in full force and effect. Except as provided in this section, nothing in this section shall be construed as otherwise conferring upon the commission jurisdiction over the service, rates, financing, accounting, or management of any public water supply district or municipally owned utility, or to amend, modify, or otherwise limit the rights of public water supply districts to provide service as otherwise provided by law.

8. Notwithstanding the provisions of section 386.410, the commission shall by rule set a schedule of fees based upon its costs in reviewing proposed territorial agreements for approval or disapproval. Responsibility for payment of the fees shall be that of the parties to the proceeding as ordered by the commission in each case. The fees shall be paid to the director of revenue who shall remit such payments to the state treasurer. The state treasurer shall credit such payments to the public service commission fund, or its successor fund, as established in section 33.571. Nothing in this section shall be construed as otherwise conferring upon the commission jurisdiction over the service, rates, financing, accounting or management of any public water supply district or municipally owned utility and except as provided in this section, nothing shall affect the rights, privileges or duties of public water supply districts, water corporations subject to public service commission jurisdiction or municipally owned utilities.

9. Notwithstanding any other provisions of this section, the commission may hold a hearing regarding any application, complaint or petition filed under this section upon its own motion.

(L. 1991 H.B. 299, A.L. 2007 S.B. 416)



Section 247.180 Elections in district, when, procedure--not required, when--vacant post, how filled.

Elections in district, when, procedure--not required, when--vacant post, how filled.

247.180. 1. Regular elections and elections held for the purposes of section 247.130 shall be called annually by the board of directors on the first Tuesday after the first Monday in April. Such elections shall be conducted by the appropriate election authority pursuant to chapter 115.

2. Notwithstanding any other provision of law, if there is only one candidate for the post of director of any given subdistrict, then no election shall be held, and the candidate or candidates shall assume the responsibilities of their offices at the same time and in the same manner as if elected. If there is no candidate for the post of any given subdistrict, then no election shall be held for that post and it shall be considered vacant, to be filled pursuant to the provisions of section 247.060.

(RSMo 1939 § 12633, A.L. 1976 H.B. 1386, A.L. 1978 H.B. 971, A.L. 1985 H.B. 620, A.L. 1986 H.B. 1471, et al., A.L. 1993 H.B. 279, A.L. 1996 S.B. 598, A.L. 1997 S.B. 132, A.L. 1998 H.B. 1385 merged with S.B. 551, A.L. 2005 H.B. 58)



Section 247.200 Rights of districts.

Rights of districts.

247.200. The district shall have the right to lay its mains in public highways, roads, streets and alleys included in the district, but the same shall be done under reasonable rules and regulations of governmental bodies having jurisdiction of such public places. This shall apply to maintenance and repair jobs. In the construction of ditches, laying of mains, filling of ditches after mains are laid, connection of service pipes and repairing of lines, due regard must be taken of the rights of the public in its use of thoroughfares and the equal rights of other utilities thereto.

(RSMo 1939 § 12635)



Section 247.210 Condemnation of property--procedure.

Condemnation of property--procedure.

247.210. The proceedings for condemnation of property under powers conferred by sections 247.010 to 247.220 shall, as nearly as may be practicable, be the same as proceedings provided for condemnation of property by cities of the fourth class, except that proceedings shall be instituted and carried through by the board of directors.

(RSMo 1939 § 12636)



Section 247.215 District which purchases water may convey property to water company--procedure--election--liquidation of district.

District which purchases water may convey property to water company--procedure--election--liquidation of district.

247.215. 1. The board of directors of any public water supply district which is dependent upon purchases of water to supply its needs may sell and convey part or all of its water mains, plant, real estate, or equipment to any water corporation as defined in section 386.020 if all bonds of the district, whether general obligation bonds constituting a lien on the property within the district or special obligation or revenue bonds constituting a lien on the income and revenues arising from the operation of the water system:

(1) Are to be paid in full, or

(2) A sum sufficient to pay all of such bonds together with interest accrued or to accrue thereon, together with all other items of expense incident to the payment of such bonds, shall be set aside from the proceeds of said sale and deposited with the fiscal agent named in the bonds for the purpose of full payment.

2. After the board of directors of any public water supply district has entered into a contract to sell part or all of its water mains, plant, real estate or equipment, pursuant to this section, an application shall be made by said board of directors to the circuit court which originally incorporated the district, which application shall set forth a copy of the contract entered into by the parties, and the facts concerning the bondholders and their rights, and requesting an order of the court approving or disapproving the contract.

3. Upon the filing of the application, the court shall set a time for the hearing thereof and shall order a public notice setting forth the nature of the application, a description of the property to be sold, and the time and place for the hearing, to be published for three weeks consecutively, in a newspaper of general circulation in the county in which the application is pending, the last publication to be not more than five days before the date set for the hearing.

4. If the court finds that the contract provides for the sale of all of the mains, plants, real estate and equipment of the district and protects the bondholders' rights, and also provides for the rendering of the necessary water service in the territory embracing the district, and is in the best interest of the residents and property owners of the district, it shall, by its decree, approve the contract and order dissolution of the district, provided that such dissolution is assented to by a two-thirds majority of the voters of the district, voting on the question and provided further, that the dissolution of the district shall not become final until after all its debts have been paid and the disposition of funds of the district has been fully carried out as hereinafter provided to the satisfaction of the court, after which a final decree may be entered.

5. Such water supply district shall not be finally dissolved, upon the sale of all of its assets, until final liquidation thereof and until the trustees of the district have first paid to the collector of the county, or counties, in which the district is located all of its remaining funds which shall be applied pro rata toward the payment and satisfaction of the taxes of the residents and property owners of the district on their respective personal and real property tax bills for the next ensuing year or years. In the event that the sum of money so paid to the collector would amount to less than the equivalent of one cent reduction in the tax rate and thus impose upon the collector a cost burden in excess of the money so paid, then and in that event said funds shall be paid over to the treasurer of the various school districts having real estate within the said water supply district in the ratio that the assessed valuation of such school district bears to the whole assessed valuation of the water supply district.

(L. 1957 p. 583, A.L. 1978 H.B. 971)



Section 247.217 Consolidation, procedure, petition, notice--subdistricts, how formed--election--directors, terms, eligibility--property, how handled.

Consolidation, procedure, petition, notice--subdistricts, how formed--election--directors, terms, eligibility--property, how handled.

247.217. 1. Any two or more contiguous public water supply districts organized under the provisions of sections 247.010 to 247.220 may be consolidated into a single district by a decree of the circuit court in which the district with the largest acreage was originally incorporated and organized.

2. Proceedings for consolidation of such districts shall be substantially as follows: The board of directors of each of the districts to be consolidated shall authorize, by resolution passed at a regular meeting or a special meeting called for such purpose, its president, on behalf of the district, to petition the circuit court having jurisdiction for consolidation with any one or more other contiguous public water supply districts.

3. Such petition shall be filed in the circuit court having jurisdiction and the court shall set a date for a hearing thereon and the clerk shall give notice thereof in some newspaper of general circulation in each county in which each of the districts proposed to be consolidated is located.

4. Such notice shall be substantially as follows:

IN THE CIRCUIT COURT OF ...... COUNTY, MISSOURI

NOTICE OF THE FILING OF A PETITION FOR CONSOLIDATION OF PUBLIC WATER SUPPLY DISTRICT NO. ......, OF ...... COUNTY, MISSOURI, AND PUBLIC WATER SUPPLY DISTRICT NO. ......, OF ...... COUNTY, MISSOURI

(Additional districts may be named as required.)

To all voters, landowners, and interested persons within the boundaries of the above-described public water supply districts:

You are hereby notified:

1. That a petition has been filed in this court for the consolidation of the above-named public water supply districts into one public water supply district, as provided by law.

2. That a hearing on said petition will be held before this court on the...... day of......, 20...., at...., ....m.

3. Exceptions or objections to the consolidation of said districts may be made by any voters or landowners of any of such districts proposed to be consolidated, provided such exceptions or objections are filed in writing not less than five days prior to the date set for the hearing on the petition.

4. The names and addresses of the attorneys for the petitioner are:

............................ ....................

Clerk of the Circuit Court of

.................. County, Missouri

5. The notice shall be published in three consecutive issues of a weekly newspaper in each county in which any portion of any district proposed to be consolidated lies, or in lieu thereof, in twenty consecutive issues of a daily newspaper in each county in which any portion of any district proposed to be consolidated lies; the last insertion of such notice to be made not less than seven nor more than twenty-one days before the hearing.

6. The court, for good cause shown, may continue the case or the hearing thereon from time to time until final disposition thereof.

7. Exceptions or objections to the consolidation of such districts may be made by any voter or landowner within the boundaries of the proposed district. The exceptions or objections shall be in writing and shall specify the grounds upon which the same are made and shall be filed not later than five days before the date set for hearing the petition. If any such exceptions or objections are filed, the court shall take them into consideration in passing upon the petition for consolidation and shall also consider the evidence in support of the petition. If the court finds that the consolidation will provide for the rendering of necessary water service in the districts, and is in the best interest of the voters and the landowners of the district, it shall, by its decree, approve such consolidation. The decree of consolidation shall set an effective date for the consolidation of the districts and shall provide that the proposed consolidated district shall be divided into five subdistricts and shall fix boundary lines of each subdistrict, all of which subdistricts shall have approximately the same area and shall be numbered.

8. The decree of consolidation shall not become final and conclusive until it has been submitted to voters in each of the districts proposed to be included in the consolidated district.

9. If, upon canvass and declaration of the results, it is found and determined that the question has been assented to by a majority of the voters of each district voting on the question, the court shall issue its order declaring the results of the elections, declaring its previous decree of consolidation to be final and conclusive, and in addition, the decree shall provide for an election of a director from each of the subdistricts set forth in the decree of the court as specified in subsection 7 of this section. The terms of office for the directors elected at such election shall be as follows: The director elected from the subdistrict designated by the circuit court as number one shall serve until the next regular election, or until his successor has been elected and qualified; those directors elected from the subdistricts designated by the circuit court as numbers two and three shall serve until the regular election following the next regular election or until their successors have been elected and qualified; those directors elected from the subdistricts designated by the circuit court as numbers four and five shall serve until the annual regular election following the next two regular elections, or until their successors have been elected and qualified. Thereafter all directors shall be elected as provided by sections 247.010 to 247.220. The election shall be held at least thirty days before the effective date of the consolidation. The returns shall be certified by the judges and clerks of election to the circuit court having jurisdiction and the court shall thereupon enter its order naming the directors from each subdistrict.

10. The eligibility and requirements for a director for a consolidated district shall be identical with those set forth in section 247.060 and no two members of the board shall reside in the same subdistrict. Any candidate shall have his name imprinted upon the ballot, provided he shall file a declaration of intention to become such a candidate with the clerk of the circuit court.

11. In its final decree, the court shall designate a name for the consolidated district which shall be as follows: Consolidated Public Water Supply District No. ......, of...... County, Missouri.

12. On the effective date of the consolidation of the districts, the newly elected directors shall organize in the same manner as is provided in sections 247.010 to 247.220, and all of such provisions shall apply to consolidated public water supply districts in the same manner as to other public water supply districts.

13. At the time of the effective date of the consolidation, all the property of the original districts shall be combined and administered as one unit, which shall be subject to the liens, liabilities and obligations of the original districts, provided that if any district included in the consolidated district has issued general obligation bonds which are outstanding at the time of the consolidation, any taxes to be levied to pay the bonds and interest thereon shall be levied only upon the property within the original district issuing the bonds as it existed on the date of such issuance. All special obligation or revenue bonds issued by any district included in the consolidated district shall be paid in accordance with the terms thereof, without preference, from the revenue received by the consolidated district.

14. A certified copy of the decrees of the court shall be filed in the office of the recorder and in the office of the county clerk in each county in which any part of the consolidated district is located, and in the office of the secretary of state. Such copies shall be filed by the clerk of the circuit court and the filing fees shall be taxed as costs.

(L. 1969 S.B. 311, A.L. 1972 H.B. 1506, A.L. 1978 H.B. 971, A.L. 1988 H.B. 962, A.L. 2002 S.B. 984 & 985)



Section 247.220 Dissolution of district--procedure--election--disposition of property and debts.

Dissolution of district--procedure--election--disposition of property and debts.

247.220. 1. Proceedings for the dissolution of a public water supply district shall be substantially the same as proceedings for the formation of such a district, as follows: A petition describing the boundaries of the district sought to be dissolved shall be filed with the clerk of the circuit court of the county wherein the subject district is situate, or with the clerk of the circuit court of the county having the largest acreage within the boundaries of the subject district, in the event that the subject district embraces lands in more than one county. Such petition, in addition to such boundary description, shall allege that further operation of the subject district is inimicable to the best interests of the inhabitants of the district, that the district should, in the interest of the public welfare and safety, be dissolved, that an alternative water supplier is available and better able to supply water to the inhabitants of the district, and such other information as may be useful to the court in determining whether the petition should be granted and a decree of dissolution entered. Such petition shall also include a detailed plan for payment of all debt and obligations of the district at the time of dissolution. Such petition shall be accompanied by a cash deposit of fifty dollars as an advancement of the costs of the proceeding and the petition shall be signed by not less than one-fifth of the registered voters from each subdistrict, or fifty registered voters from each subdistrict, whichever is less, within the subject district. The petition shall be verified by at least one of the signers thereof and shall be served upon the board of directors of the district as provided by law. The district shall be a party, and if the board of directors in its discretion determines that such dissolution is not in the public interest, the district shall oppose such petition and pay all cost and expense thereof.

2. Upon the filing of the petition, the same shall be presented to the circuit court, and such court shall fix a date for a hearing on such petition, as provided in this section. Thereupon, the clerk of the court shall give notice of the filing of the petition in some newspaper of general circulation in the county in which the proceedings are pending, and if the district extends into any other county or counties, such notice shall also be published in some newspaper of general circulation in such other county or counties. The notice shall contain a description of the subject boundary lines of the district and the general purposes of the petition, and shall set forth the date fixed for the hearing on the petition, which shall not be less than seven nor more than twenty-one days after the date of the last publication of the notice and shall be on some regular judicial day of the court wherein the petition is pending. Such notice shall be signed by the clerk of the circuit court and shall be published in three successive issues of a weekly newspaper or in twenty successive issues of a daily newspaper.

3. The court, for good cause shown, may continue the case or the hearing thereon from time to time until final disposition thereof.

4. Exceptions to the dissolution of a district may be made by any voter or landowner of the district, and by the district as herein provided; such exceptions shall be filed not less than five days prior to the date set for the hearing on the petition. Such exceptions shall specify the grounds upon which the exceptions are filed and the court shall take them into consideration in passing upon the petition and shall also consider the evidence in support of the petition and in support of the exceptions made. Unless petitioners prove that all debts and financial obligations of the district can be paid in full upon dissolution, the petition shall be dismissed at the cost of the petitioners.

5. Should the court find that it would not be to the public interest to dissolve a district, the petition shall be dismissed at the costs of the petitioners. If, however, the court should find in favor of the petitioners, the court shall enter its interlocutory decree of dissolution which decree shall provide for the submission of the question to the voters of the district in substantially the following form:

Shall ....... Public Water Supply District be dissolved?

6. The decree of dissolution shall not become final and conclusive until it shall have been submitted to the voters residing within the boundaries described in such decree and until it shall have been assented to by a majority of two-thirds of the voters of the district voting on the proposition. The decree shall provide for the submission of the question and shall fix the date thereof. The returns shall be certified by the election authority to the circuit court having jurisdiction in the case and the court shall thereupon enter its order canvassing the returns and declaring the result of such election.

7. If, upon canvass and declaration, it is found and determined that the question shall have been assented to by a majority of two-thirds of the voters of the district voting on such proposition then the court shall, in such order declaring the result of the election, enter a further order declaring the decree of dissolution to be final and conclusive. In the event, however, that the court should find that the question had not been assented to by the majority required, the court shall enter a further order declaring such decree of dissolution to be void and of no effect. No appeal shall lie from any of the aforesaid orders. In the event that the court declares the decree of dissolution to be final, as provided in this section, the clerk of the circuit court shall file certified copies of such decree of dissolution and of such final order with the secretary of state of the state of Missouri, and with the recorder of deeds of the county or counties in which the district is situate and with the clerk of the county commission of the county or counties in which the district is situate.

8. Notwithstanding anything in this section to the contrary, no district shall be dissolved until after all of its debts shall have been paid, and the court, in its decree of dissolution, shall provide for the disposition of the property of the district.

(RSMo 1939 § 12638, A.L. 1978 H.B. 971, A.L. 1993 H.B. 655, A.L. 1997 S.B. 175, A.L. 2002 S.B. 984 & 985)



Section 247.227 Real estate subdivision with approved installation of water line, certain districts not to refuse water (Jackson County).

Real estate subdivision with approved installation of water line, certain districts not to refuse water (Jackson County).

247.227. Any public water supply district located in a first class county with a charter form of government which contains part of a city with a population of four hundred thousand or more inhabitants and which has approved installation of water lines and hookups within a real estate subdivision shall not refuse to supply water for expansion or additions within the real estate subdivision.

(L. 1991 H.B. 619 § 1)



Section 247.228 Public water supply districts and cities owning a waterworks to be notified of water service inquiries, when, contents.

Public water supply districts and cities owning a waterworks to be notified of water service inquiries, when, contents.

247.228. When an entity considering or proposing the construction of a multiresidential or commercial development, which is located within the city limits of a city owning a waterworks and also located within the boundaries of a public water supply district, makes an inquiry of the city administrator respecting the supply of water service to such construction project, the city shall notify the public water supply district of such inquiry. Such notification shall be within ten days of the initial inquiry of the city administrator, shall be by certified mail, and shall state the location of such construction project to the extent the city administrator is aware of such.

(L. 2004 S.B. 987 § 1)

*Transferred 2005; formerly 247.673



Section 247.230 Purpose of law.

Purpose of law.

247.230. The purpose of sections 247.230 to 247.670 is to provide for the establishment of political subdivisions of this state within counties to be known as metropolitan water supply districts, the function of which shall be to secure a source of water on a scale larger than is feasible for public water supply districts and cities acting alone and to sell such water at wholesale to public water supply districts and cities, towns and villages.

(L. 1949 p. 350 § 1, A.L. 1976 H.B. 1386)



Section 247.240 Metropolitan water supply districts, limits.

Metropolitan water supply districts, limits.

247.240. Metropolitan water supply districts may be of any size and may include all or any part of any county, or of two or more adjoining school districts, cities, towns, villages or public water supply districts or other political subdivisions within a county; no two metropolitan water supply districts shall overlap; no more than one metropolitan water supply district may be formed in any one county; provided however, that no city, town, village or public water supply district having a water supply or distribution system shall be included in a metropolitan water supply district, until said municipality shall consent to become included as evidenced by an ordinance or resolution passed by a majority vote of the governing body of such municipality; and provided further, that the territory within any metropolitan water supply district organized under sections 247.230 to 247.670 should be contiguous.

(L. 1949 p. 350 § 2, A.L. 1976 H.B. 1386)



Section 247.250 Proceeding to incorporate, where filed--power of court.

Proceeding to incorporate, where filed--power of court.

247.250. The proceedings to incorporate a metropolitan water supply district shall be in the circuit court of the county in which the proposed district is located. The circuit court sitting in and for any such county is hereby vested with jurisdiction, power and authority as provided herein to establish such districts.

(L. 1949 p. 350 § 2)



Section 247.260 Organization of district, procedure.

Organization of district, procedure.

247.260. The organization of a metropolitan water supply district shall be initiated by a petition filed in the office of the clerk of the circuit court vested with jurisdiction as provided in sections 247.230 to 247.670. The petition shall be signed by one hundred voters of the district.

(L. 1949 p. 350 § 3, A.L. 1978 H.B. 971)



Section 247.270 Contents of petition.

Contents of petition.

247.270. The petition shall set forth:

(1) The name of the proposed district consisting of a chosen name preceding the words "metropolitan water supply district";

(2) An estimate of the number of inhabitants and of the assessed valuation of the taxable tangible property of the district;

(3) A description of and an estimate of the cost of the proposed improvements;

(4) A suggested maximum rate of tax levy for general operating purposes not to exceed twenty-five cents on the one hundred dollar valuation;

(5) A general description of the boundaries of the district or territory to be included therein, with such certainty as to enable a property owner to determine whether or not his property is within the district;

(6) A list of the public water supply districts, cities, towns, villages and other political subdivisions within the bounds of the proposed district, an estimate of the number of water customers of such units and an estimate of the water consumption of said customers;

(7) The names of five voters of the district who shall constitute the first board of directors of the district;

(8) Such other data and information as may be useful to the court in determining the necessity for the organization of the district.

(L. 1949 p. 350 § 4, A.L. 1978 H.B. 971)



Section 247.280 Deposit for costs.

Deposit for costs.

247.280. There shall be filed with the petition, or petitions, a fee in the amount of one hundred dollars to cover the payment of court costs.

(L. 1949 p. 350 § 5)



Section 247.290 Hearing, when--notice by publication.

Hearing, when--notice by publication.

247.290. Immediately after the filing of such petition or any amended petition changing the boundaries the court wherein such petition is filed or the judge thereof in vacation shall by order, fix a time and place not less than thirty days nor more than sixty days after the petition is filed for a hearing thereon, and thereupon the circuit court shall cause notice by publication to be made of the filing of the petition and the pendency of the action and of the time and place of the hearing thereon. The circuit clerk shall also forthwith cause a copy of said notice to be mailed by registered mail to the governing body of each public water supply district, city, town, village or other political subdivision having territory within the proposed boundaries of the proposed district, and to the county commission of the county affected.

(L. 1949 p. 350 § 7)



Section 247.300 Exclusive jurisdiction of court--property-owning judge not disqualified.

Exclusive jurisdiction of court--property-owning judge not disqualified.

247.300. The circuit court shall thereafter for all purposes of sections 247.230 to 247.670, except as herein otherwise provided, maintain and have original and exclusive jurisdiction over all matters connected with or affected by said district. No judge of the circuit court wherein such petition is filed shall be disqualified to perform any duty imposed by said sections by reason of ownership of property within the proposed district.

(L. 1949 p. 350 § 8)



Section 247.310 Petition--effect of defect--amendment--supplemental petition.

Petition--effect of defect--amendment--supplemental petition.

247.310. No petition with the requisite signatures shall be declared null and void on account of alleged defects, but the court may at any time permit the petition to be amended to conform with the facts by correcting any errors in the description of the territory, or in any other particular, except that the boundaries of the district may not be enlarged by taking in additional territory, without notice to the voters thus affected, which notice may be made by publication or service of such pleadings and orders. Similar petitions or duplicate copies of the same petition for the organization of the same district, revising the boundaries of the proposed districts, or recommending another chosen name for the district or recommending other voters for the first board of directors, or recommending a different maximum rate of levy for general operating purposes may be filed at any time before a hearing is had on the petition, and shall, together with the first petition, be regarded as one petition, and shall be considered by the court the same as though filed with the first petition placed on file.

(L. 1949 p. 350 § 6, A.L. 1978 H.B. 971)



Section 247.320 Protesting petition, where filed, contents.

Protesting petition, where filed, contents.

247.320. Any time after the filing of a petition for the organization of a district and before the day fixed for the hearing thereon, a petition may be filed in the office of the circuit clerk, wherein the petition for the organization of such district is pending, protesting against the creation of the proposed district. Such protesting petition shall be signed and filed by or on behalf of one or more voters of the district, and shall recite wherein the incorporation of the district will not promote the purposes as set forth in the original petition, or wherein sufficient facts have not been related to justify the incorporation of such district, and any other facts which may be useful to the court in determining whether or not such original petition shall be allowed.

(L. 1949 p. 350 § 9, A.L. 1978 H.B. 971)



Section 247.330 Dismissal of petition, when--costs--no appeal--effect of dismissal.

Dismissal of petition, when--costs--no appeal--effect of dismissal.

247.330. Upon the said hearing if the court finds that the petition has not been signed, filed and presented in conformity with sections 247.230 to 247.670, or that the material facts are not as set forth in the petition filed, or that sufficient facts have not been presented to justify the incorporation of the district, it shall dismiss said proceedings and adjudge the costs against the signers of the petition, or petitions, in such proportion as it shall deem just and equitable. No appeal or writ of error shall lie from an order dismissing said proceedings; but nothing herein shall be construed to prevent the filing of a subsequent petition, or petitions, for similar improvements or for a similar district, and the right so to renew such proceedings is hereby expressly granted and authorized.

(L. 1949 p. 350 § 10)



Section 247.340 Declaration of district organization.

Declaration of district organization.

247.340. Upon the said hearing if it shall appear that a petition for the organization of a district has been signed and presented, as herein provided, in conformity with sections 247.230 to 247.670, and that the allegations of the petition are true, and that no protesting petition has been filed, or if one has been filed, that the facts adduced in behalf thereof at the hearing are insufficient to sustain such protesting petition, the court shall, by order duly entered of record, adjudicate all questions of jurisdiction, determine the original maximum rate of levy for general operating purposes to be voted only if said levy shall exceed fifteen cents on the one hundred dollar valuation, or as herein provided, declare the district organized, define the boundaries thereof, and give it a corporate name by which in all proceedings it shall thereafter be known, and thereupon the district, subject to the election provided in section 247.350, shall be a political subdivision of the state of Missouri and a body corporate with all the powers of like or similar corporations.

(L. 1949 p. 350 § 11)



Section 247.350 Election to approve incorporation--procedure, form of ballot--rate of tax--directors.

Election to approve incorporation--procedure, form of ballot--rate of tax--directors.

247.350. 1. The decree of incorporation shall not become final and conclusive until it shall have been submitted to voters of the proposed district and until it shall have been assented to by a majority vote of the voters of the district voting on the question.

2. The decree shall provide for the submission of the question of incorporating such districts and to vote on the maximum rate of levy for general operating purposes if such maximum rate shall exceed fifteen cents on the one hundred dollar valuation of the district, shall fix the date for holding such election.

3. The question of incorporating the district shall be submitted in substantially the following form: Shall there be incorporated a ......... metropolitan water supply district?

4. Any question to determine the maximum rate of levy for general operation purposes in excess of fifteen cents on the one hundred dollars valuation shall be submitted in substantially the following form: Shall the ......... metropolitan water supply district be authorized to levy a tax not exceeding......... cents per one hundred dollars assessed valuation for general operating purposes?

5. The return shall be certified to the circuit court having jurisdiction in the cause, and said court shall thereupon enter its order canvassing said returns and declaring the result of such election. If upon such canvass and declaration it is found and determined that a majority of the voters of the district voting on the question shall have voted in favor of the question, the court shall enter its further order declaring the decree of incorporation to be final and conclusive. In the event, however, that the court shall find the majority shall not have voted in favor of the question the court shall enter its further order declaring said decree of incorporation to be void and of no effect.

6. If the court enters an order declaring the decree of incorporation to be final and conclusive, it shall at the same time designate the first board of directors of said district from among the names of the voters who have been named in one or more petitions filed in said cause. The court shall designate and the decree shall contain the appointment of two of such directors to serve for a term ending three years after the next succeeding second Tuesday in April, two of such directors to serve for a term ending three years after the next succeeding second Tuesday in April, two of such directors to serve for a term ending two years after the next succeeding second Tuesday in April, and one of such directors to serve for a term ending one year after the next succeeding second Tuesday in April. The directors thus appointed by the court shall serve for the terms thus designated and until their successors shall have been appointed or elected as provided in section 247.430.

7. The court shall at the same time enter an order of* record declaring the result of the submission of the question to determine the maximum rate of levy of the district, and shall set forth the amount beyond which the board shall not thereafter have power to order a levy except as otherwise provided in section 247.460 and which levy in no event shall exceed the sum of twenty-five cents on the one hundred dollar assessed valuation.

(L. 1949 p. 350 § 12, A.L. 1978 H.B. 971)

*Word "or" appears in original rolls.



Section 247.360 Force of final order.

Force of final order.

247.360. If a final order be entered establishing the district, such order shall be deemed final and conclusive, and no appeal or writ of error shall lie therefrom, and the entry of such order shall finally and conclusively establish the regular organization of said district against all persons except the state of Missouri, in an action in the nature of a writ of quo warranto, commenced by the attorney general within thirty days after said decree declaring such district finally organized as herein provided and not otherwise. The organization of such district shall not be directly or collaterally questioned in any suit, action or proceeding except as herein expressly authorized.

(L. 1949 p. 350 § 13)



Section 247.370 Records relating to incorporation, where and how filed--fees.

Records relating to incorporation, where and how filed--fees.

247.370. Within thirty days after the final order of the circuit court which has declared the district a public corporation, the circuit clerk of said court shall transmit to the secretary of state and to the county clerk and the recorder of deeds in the county in which the district is located copies of the findings and decrees of the court incorporating said district. The same shall be filed in the same manner as articles of incorporation are required to be filed under the general laws concerning corporations and the recorder and clerk shall receive a fee of one dollar each for filing and preserving the same.

(L. 1949 p. 350 § 14)



Section 247.380 Members of board--oath--bond.

Members of board--oath--bond.

247.380. Whenever a district has been declared duly and finally organized, the members of the board shall qualify by filing with the circuit clerk their oath of office, which shall be in the form prescribed by the constitution, and such board members shall also file with the circuit clerk corporate surety bonds to be furnished at the expense of the district in an amount not to exceed one thousand dollars each, the form and amount thereof to be fixed and approved by the circuit court having jurisdiction, and said bonds to be conditioned for the faithful performance of their duties as directors.

(L. 1949 p. 350 § 15)



Section 247.390 Organization of board--seal.

Organization of board--seal.

247.390. After taking their oaths and filing their bonds, the board shall choose one of its members as chairman of the board and president of the district, and shall elect a secretary and treasurer of the board and of the district, who may or may not be members of the board. The secretary and the treasurer may be one person. Such board shall adopt a seal, and the secretary shall keep in a well-bound book a record of all its proceedings, minutes of all meetings, certificates, contracts, bonds given by employees and a record of corporate acts, which shall be open to inspection of all owners of property in the district, as well as to all other interested parties.

(L. 1949 p. 350 § 16)



Section 247.400 Treasurer--bond--financial statement--fiscal year.

Treasurer--bond--financial statement--fiscal year.

247.400. The treasurer shall keep strict and accurate accounts of all money received by and disbursed for and on behalf of the district in permanent records. He shall file with the clerk of the court, at the expense of the district, a corporate fidelity bond in an amount to be determined by the board for not less than five thousand dollars, conditioned on the faithful performance of the duties of his office. He shall file in the office of the recorder of deeds a detailed financial statement for the preceding fiscal year of the district on behalf of the board during the month of January. The fiscal year of the board shall be the same as the calendar year.

(L. 1949 p. 350 § 17)



Section 247.410 Board--compensation--removal.

Board--compensation--removal.

247.410. Each member of the board shall receive an attendance fee in the amount of five dollars for attending each regularly called board meeting, but shall not be paid for attending more than two in any calendar month. Each member of the board shall be reimbursed for his actual expenditures in the performance of his duties on behalf of the district. The secretary and the treasurer shall be paid such a monthly salary as may be fixed by the board. The circuit court having jurisdiction over the district shall have power to remove directors or any of them for good cause shown upon a petition, notice and hearing.

(L. 1949 p. 350 § 18)



Section 247.420 Meetings of board, quorum, vacancy--annual audit.

Meetings of board, quorum, vacancy--annual audit.

247.420. The board shall meet at the place to be designated by the board as often as the needs of the district require on notice to each member of the board. The board shall cause to be made an annual audit of the receipts and expenditures of the district, by a certified public accountant, the cost of said audit to be paid by the district. Four members of the board shall constitute a quorum at any meeting. Any vacancy on the board shall be filled by the remaining member or members of the board, the appointee or appointees to act until the next regular election at which directors are elected as herein provided, when vacancy or vacancies shall be filled by election. If the board shall fail, neglect or refuse to fill any vacancy within thirty days after the same occurs, the court having jurisdiction shall fill such vacancy.

(L. 1949 p. 350 § 19)



Section 247.430 Election of directors.

Election of directors.

247.430. On the expiration of terms of members of the first board of directors as set forth in section 247.350, elections shall be held as provided herein and directors elected by the voters of the district for a term of three years. Nominations may be filed with the secretary of the board. The candidates for the board members shall be elected on a nonpartisan ballot. The candidates receiving the most votes shall be elected. Any new member of the board shall qualify in the same manner as the members of the first board qualify.

(L. 1949 p. 350 § 20, A.L. 1978 H.B. 971)



Section 247.440 Powers of board.

Powers of board.

247.440. For the purpose of providing a water supply for the public water supply districts, cities, towns, villages and other political subdivisions within the district, the district and, on its behalf, the board shall have the following powers, authorities and privileges:

(1) To have perpetual existence;

(2) To have and use a corporate seal;

(3) To sue and be sued, and be a party to suits, actions and proceedings;

(4) To enter into contracts, franchises and agreements with any person, partnership, association or corporation, public or private, affecting the affairs of the district, including contracts with any municipality, district, or state, or the United States, and any of their agencies, political subdivisions or instrumentalities, for the planning, development, construction, acquisition or operation of any public improvement or facility, or for a common service, relating to the furnishing of a water supply to the constituent governmental unit; providing, that a notice shall be published for bids on all construction or purchase contracts for work or material or both, except the authority contained in subdivision (9) below, involving an expense of two thousand dollars or more;

(5) Upon the approval of the necessary number of qualified electors, as herein provided, to borrow money and incur indebtedness and evidence the same by certificates, notes or debentures, and to issue bonds, either general obligation or special bonds, in accordance with the provisions of sections 247.230 to 247.670; whenever any indebtedness has been incurred by a district, it shall be lawful for the board to levy taxes and collect revenue for the purpose of creating a reserve fund in such amount as the board may determine to meet the obligations of the district;

(6) To acquire, dispose of and encumber real and personal property, water wells, pumping stations and other water supply facilities, and fire hydrants and any interest therein, including leases and assessments; to build, acquire by purchase or otherwise, enlarge, improve, extend and maintain a system of water works;

(7) To refund any bonds, either general obligation or special revenue of the district without an election. The terms and conditions of refunding bonds shall be substantially the same as those of the original issue of bonds, and the board shall provide for the payment of interest at not to exceed the legal rate, and the principal of such refunding bonds in the same manner as is provided for the payment of interest and principal of bonds refunded;

(8) To have the management, control and supervision of all the business and affairs of the district, and the construction, installation, operation and maintenance of district improvements therein;

(9) To hire and retain agents, employees, engineers and attorneys;

(10) To have and exercise the power of eminent domain and in the manner provided by law for the condemnation of private property for public use to take any property within the district necessary to the exercise of the powers herein granted;

(11) To receive and accept by bequest, gift or donation any kind of property;

(12) To adopt and amend bylaws and any other rules and regulations not in conflict with the constitution and laws of this state, necessary for the carrying on of the business, objects and affairs of the board and of the district, and to refer to the proper authorities for prosecuting any infraction thereof detrimental to the district;

(13) To fix rates for the sale of water and provide for the collection of said rates. The rates or charges so fixed shall, at all times, be reasonable, but in determining the reasonableness of rates or charges, the board shall take into consideration the sum or sums required to retire outstanding special obligation bonded indebtedness of the district and the interest accruing thereon, the need for the extension of mains, repairs, depreciation, enlargement of plant, adequate service, obsolescence, overhead charges, operating expenses and the need of an operating fund out of which the district may protect itself in emergencies and out of which the incidental expenses of the district may readily be met;

(14) To lay mains in public highways, roads, streets and alleys included in the district, but the same shall be done under reasonable rules and regulations of governmental bodies having jurisdiction of such public places. This shall apply to maintenance and repair jobs. In the construction of ditches, laying of mains, filling of ditches after mains are laid, connection of service pipes and repairing of lines, due regard must be taken of the rights of the public in its use of thoroughfares and the equal rights of other utilities thereto;

(15) To have and exercise all rights and powers necessary or incidental to or implied from the specific powers granted herein. Such specific powers shall not be considered as a limitation upon any power necessary or appropriate to carry out the purposes of sections 247.230 to 247.670.

(L. 1949 p. 350 § 21)



Section 247.445 Sewage treatment facilities, construction and operation--procedure to establish petition to circuit court, content--user fee authorized.

Sewage treatment facilities, construction and operation--procedure to establish petition to circuit court, content--user fee authorized.

247.445. 1. The board of directors of any metropolitan water supply district may petition the circuit court of the county containing the major part of the acreage in the district for an amended decree of incorporation to allow that district to engage in the construction, maintenance and operation of common sewer treatment facilities which serve ten or more separate properties and are located wholly within the district and are not operated by another political subdivision or are not located within the certificated area of a sewer corporation as defined in chapter 386 or within a common sewer district as defined in chapter 204 and the operation and maintenance of all such existing sewer treatment facilities. The petition shall be filed by the board of directors and all proceedings shall be in the same manner as in an action for initial formation of a metropolitan water supply district except that no vote of the residents of the district shall be required.

2. If the decree is amended the district shall, within ninety days after the order amending the decree, begin operation of the existing facilities which it has acquired by gift or otherwise and shall establish and collect user charges to be determined and established in the same manner as water rates.

3. All applicable provisions of sections 247.230 to 247.670 shall apply to the construction, operation and maintenance of common sewer facilities in the same manner as they apply to like functions relating to water supply.

(L. 1990 S.B. 747)



Section 247.450 Levy taxes--collection.

Levy taxes--collection.

247.450. The board shall have the power and authority to order the levy and collection of ad valorem taxes as provided in sections 247.230 to 247.670 on and against all taxable tangible property within the district, and to make timely demand and to sue and collect any and all other taxes, contributions or allocations to which the district may be entitled.

(L. 1949 p. 350 § 22)



Section 247.460 Levy, how made--limitations on levy.

Levy, how made--limitations on levy.

247.460. To levy and collect taxes as herein provided, the board shall in each year determine the amount of money necessary to be raised by taxation, and shall fix a rate of levy which, when levied upon every dollar of the taxable tangible property within the district as shown by the last completed assessment, and with other revenues, will raise the amount required by the district annually to supply funds for paying the expenses of organization and the costs of acquiring, supplying and maintaining the property, works and equipment of the district, which rate of levy shall not exceed fifteen cents on the one hundred dollars valuation unless approved by a vote of a majority of the voters of the district voting as provided herein, and which, in any event, shall not exceed twenty-five cents on the one hundred dollars valuation; and in addition thereto, shall make a levy to promptly pay in full when due all interest on and principal of general obligations of the district; and in the event of accruing defaults or deficiencies, an additional levy may be made as provided herein.

(L. 1949 p. 350 § 23, A.L. 1978 H.B. 971)



Section 247.470 Certification of levy to county commission--election on increased rate.

Certification of levy to county commission--election on increased rate.

247.470. 1. On or before the first day of May of each year, the board shall certify to the county commission of the county within which the district is located a rate of levy so fixed by the board as provided by law, with directions that at the time and in the manner required by law for levy of taxes for county purposes such county commission shall levy a tax at the rate so fixed and determined upon the assessed valuation of all the taxable tangible property within the district, in addition to such other taxes as may be levied by such county commission.

2. If the board thereafter in any year fixes and determines by resolution of the board a rate of levy in excess of fifteen cents per one hundred dollars valuation or of the rate approved by a vote of the majority of the voters of the district voting thereon, as provided herein for general purposes, then the board shall order the submission of the question of levying a tax rate in such increased amount to the voters of the district in the same manner so far as practicable as is provided for the submission of the question to create a bonded indebtedness. Such resolution of the board shall also fix the date upon which the election is to be held.

3. The question shall be submitted in substantially the following form: Shall the ......... metropolitan water supply district be authorized to levy an annual rate of taxation not exceeding ......... cents per one hundred dollars assessed valuation for general operating purposes?

(L. 1949 p. 350 § 24, A.L. 1978 H.B. 971)



Section 247.480 Approval of rate at election--certification.

Approval of rate at election--certification.

247.480. If it shall appear to the board from the returns that a majority of the voters voting thereon shall have voted in favor of such question, the board shall, on or before the first day of May and each year thereafter, certify to the county commission as provided in section 247.470 a rate of levy for general purposes of the district, which shall not be in excess of the rate so approved by the voters of the district as herein provided. If it shall appear to the board from the results that a majority of the voters voting thereon shall not have voted in favor of such question, then the board shall certify to the county commission at such time a rate not in excess of that previously approved by a vote of the majority of the voters of the district voting thereon, or not exceeding fifteen cents on one hundred dollars valuation, whichever is higher.

(L. 1949 p. 350 § 25, A.L. 1978 H.B. 971)



Section 247.490 Rate to be sufficient to pay principal and interest on bonds.

Rate to be sufficient to pay principal and interest on bonds.

247.490. The board in certifying annual levies as herein provided shall take into account, in addition to the amounts necessary for general purposes as herein provided, the maturing indebtedness for the ensuing year as provided in its bonds and the interest on bonds, and deficiencies and defaults of prior years, and shall make ample provision for the payment thereof. In case the moneys produced from such levies, together with other revenues of the district are not sufficient to pay punctually the annual installments on its bonds and the interest thereon, and to pay any defaults and deficiencies, then the board shall provide for such additional levying of taxes as may be necessary to pay for all such, and notwithstanding any limitations, such taxes shall be continued to be levied until the indebtedness of the district shall be fully and currently paid.

(L. 1949 p. 350 § 26)



Section 247.500 Collection of taxes--interest and penalties--lien of taxes.

Collection of taxes--interest and penalties--lien of taxes.

247.500. It shall be the duty of the body having authority to levy taxes within the county to levy the taxes provided in sections 247.230 to 247.670, and it shall be the duty of all officials charged with the duty of collecting taxes to collect such taxes at the time and in the form and manner and with like interest and penalties as other taxes are collected; and when collected, to pay the same to the district ordering its levy and collection or entitled to the same, and the payment of such collections shall be made monthly to the treasurer of the district and paid into the depositary thereof to the credit of the district. All taxes levied under sections 247.230 to 247.670, together with interest thereon and penalties for default in payment thereof, and all cost of collecting the same, shall until paid, constitute a lien on and against the property taxed, and such lien shall be on a parity with the tax lien of general taxes, and no sale of such property to enforce any general tax or other lien shall extinguish the lien of district taxes.

(L. 1949 p. 350 § 27)



Section 247.510 Collection of delinquent taxes.

Collection of delinquent taxes.

247.510. If the taxes levied are not paid as herein provided, then the delinquent real property shall be sold at the regular tax sale for the payment of said taxes, interest and penalties, in the manner provided by the statutes of the state of Missouri for selling property for the nonpayment of general taxes. If there are no bids at said tax sale for the property so offered, said property shall be struck off to the county or other agency provided by law, and the county or agency shall account to the district in the same manner as provided by law for accounting for school, town and city taxes. Delinquent personal property shall be distrained and sold as provided by general law.

(L. 1949 p. 350 § 28)



Section 247.520 Boundaries of district, how changed.

Boundaries of district, how changed.

247.520. 1. The boundaries of any district organized under the provisions of sections 247.230 to 247.670 may be changed in the manner herein prescribed; but any change of boundaries of the district shall not impair or affect its organization or its rights in or to property, or any of its rights or privileges whatsoever, nor shall it affect or impair or discharge any contract, obligation, lien or charge for or upon which it might be liable or chargeable had any change of boundaries not been made.

2. The owners of real property in a county contiguous with a metropolitan water supply district organized under sections 247.230 to 247.670 may file with a board a petition in writing praying that such real property be included within the district. The petition shall describe the property owned by the petitioners, and shall be deemed to give assent of the petitioners, to the inclusion in said district of the property described in the petition; and such petition must be acknowledged in the same manner that conveyances of land are required to be acknowledged.

3. The secretary of the board shall cause notice of the filing of such petition to be given and published in the county in which the property is located, which notice shall recite the filing of such petition, the names of the petitioners, the description of the lands sought to be included and the prayer of the petitioners; giving notice to all persons interested to appear at the office of the board at the time named in said notice and show cause in writing why the petition should not be granted.

4. The board shall at the time and place mentioned, or at such time or times to which the hearing may be adjourned, proceed to hear the petition and all objections thereto presented in writing by any person showing cause why said petition should not be granted. The failure of any person interested to show cause in writing why said petition shall not be granted shall be deemed as an assent on his part to the inclusion of said lands in the district.

5. If the petition is granted, the board shall make an order to that effect and file the same with the circuit clerk; and upon the order of the court having jurisdiction over the district, said property shall be included in the district, and thereafter a copy of the order of the board and the order of the court shall be filed with the county clerk and recorder. The circuit court having jurisdiction over the district shall proceed to make any such order including such additional property within the district as is provided in the order of the board, unless the court shall find that such order of the board was not authorized by law or that such order of the board was not supported by competent and substantial evidence.

(L. 1949 p. 350 § 29, A.L. 1976 H.B. 1386)



Section 247.530 Owner may petition for exclusion of property from district--procedure.

Owner may petition for exclusion of property from district--procedure.

247.530. 1. The owner or owners of any real or personal property contained within the boundaries of the district may file with the board a petition praying that such property be excluded and taken from said district. Such petition shall describe the property which the petitioners desire to have excluded; and must be acknowledged in the same manner and form as required in case of a conveyance of land, and be accompanied by a deposit of money sufficient to pay all costs of the exclusion proceedings.

2. The secretary of the board shall cause a notice of filing of such petition to be published in the county in which said property is located. The notice shall state the filing of such petition, the names of petitioners, description of the property mentioned sought to be excluded and the prayer of said petitioners; and it shall notify all persons interested to appear at the office of said board at the time named in said notice, showing cause in writing why said petition should not be granted.

3. The board at the time and place mentioned in the notice, or at the time or times at which the hearing of said petition may be adjourned, shall proceed to hear the petition and all objections thereto presented in writing by any person showing cause as aforesaid, why the prayer of the petition should not be granted. The filing of such petition shall be deemed and taken as an assent by each and all such petitioners to the exclusion from the district of the property mentioned in the petition, or any part thereof.

4. The board, if it deems it not for the best interests of the district that the property mentioned in the petition, or any portion thereof, shall be excluded from the district, shall order that said petition be denied, but if it deems it for the best interest of the district that the property mentioned in the petition, or some portion thereof, be excluded from the district, then the board may order the property mentioned in the petition or some portion thereof, excluded from the district. Upon allowance of such petition, the board shall file a certified copy of the order of the board making such changes with the circuit clerk; and upon order of the court said property shall be excluded from the district, and a copy of the order of the board and the order of the court shall be filed with the county clerk and recorder.

5. The circuit court having jurisdiction over the district, shall make any such order excluding the property from the district as provided in the order of the board, unless the court shall find that such order of the board was not authorized by law, or that such order of the board was not supported by competent and substantial evidence.

(L. 1949 p. 350 § 30)



Section 247.540 Certain property subject to taxes.

Certain property subject to taxes.

247.540. All real property included within, or excluded from, a district shall thereafter be subject to the levy of taxes for the payment of any indebtedness of the district outstanding at the time of inclusion or exclusion; provided, however, that after any real property shall have been excluded from a district, as provided in section 247.530, any buildings and improvements thereafter erected or constructed on said excluded real property, and all machinery and equipment thereafter installed or placed therein or thereon, and all tangible personal property not in said district at the time of the exclusion of said real property from said district which shall thereafter be situate on or used in connection with said real property, shall not be subject to any taxes levied by said district.

(L. 1949 p. 350 § 31)



Section 247.550 District may borrow money--procedure.

District may borrow money--procedure.

247.550. 1. Any district organized hereunder shall have power to borrow money for any of the purposes provided for in sections 247.230 to 247.670, and to issue bonds therefor. In such event the board of directors shall proceed substantially as follows:

(1) The board shall adopt a resolution reciting the necessity for the borrowing of money, the amount of money necessary to be raised, the purposes thereof, the amount and type or character of bonds to be issued.

(2) Such resolution shall also fix the date of an election to be held for the purpose of testing the sense of the voters of the district on the question to borrow money and issue bonds in evidence thereof.

(3) Such resolution may submit at such election a proposal to issue general obligation bonds or special revenue obligation bonds, or both. Districts organized under the provisions of sections 247.230 to 247.670 may issue either general obligation bonds or special revenue obligation bonds provided that the type or character of bonds to be issued shall be determined by the board of directors in advance of calling the bond election and shall be stated in the notice of election as herein provided.

2. If the question is to issue general obligation bonds, it must be assented to by two-thirds of the voters of the district voting on the question; if the question is to issue special revenue obligation bonds, it must be assented to by four-sevenths of the voters on the question.

(L. 1949 p. 350 § 32, A.L. 1978 H.B. 971)



Section 247.560 General obligation bonds--tax levied before issue.

General obligation bonds--tax levied before issue.

247.560. General obligation bonds, within the meaning of sections 247.230 to 247.670, shall be bonds issued within the limitations of indebtedness prescribed under section 26 of article VI of the Constitution of Missouri for payment of which, both principal and interest, a direct tax may be levied upon all taxable tangible property within the district. Before or at the time of issuing general obligation bonds, the board shall provide for the collection of an annual tax to be levied upon all taxable tangible property within the district sufficient to pay the interest and principal of the indebtedness as they fall due and to retire the same within twenty years from the date contracted. The net income and revenue arising from the operation of the water supply system of such district, after providing for costs of operation, maintenance, depreciation and necessary extensions and enlargements, shall be transferred to and become a part of the interest and sinking fund applicable to such general obligation bonds, unless or until such net revenues are pledged to the payment of special obligation bonds as herein provided.

(L. 1949 p. 350 § 33)



Section 247.570 Special revenue obligation bonds--revenues pledged before issue.

Special revenue obligation bonds--revenues pledged before issue.

247.570. Special revenue obligation bonds, within the meaning of sections 247.230 to 247.670, shall be bonds payable, both as to principal and interest, wholly and only out of the net income and revenues arising from the operation of the water supply system of the district, after providing for costs of operation, maintenance, depreciation and necessary extensions and enlargements, and such bonds shall not be deemed to be indebtedness of the district within the meaning of any constitutional or statutory limitation upon the incurring of indebtedness. Before or at the time of issuing any special revenue obligation bonds, the board shall pledge such net income and revenues to the payment of such bonds, both principal and interest, and shall covenant to fix, maintain and collect rates for water and water service supplied by such district so as to assure that such net income and revenues will be sufficient for the purpose herein required. The board may make such other covenants as may be appropriate for the purpose of protecting and safeguarding the revenues of the district and the payment of such special revenue obligation bonds.

(L. 1949 p. 350 § 34)



Section 247.580 Bonds, when payable--interest, execution--denomination.

Bonds, when payable--interest, execution--denomination.

247.580. All general obligation bonds, issued under the provisions of sections 247.230 to 247.670 shall be payable serially, beginning not more than five years after date they bear, and the last installment thereof shall be payable not more than twenty years after such date. All revenue bonds issued under the provisions of sections 247.230 to 247.670 shall be payable serially, beginning not more than five years after the date they bear, and the last installment thereof shall be payable not more than thirty years after such date. Such bonds shall bear a rate of interest not exceeding six percent per annum, payable semiannually, shall be executed by the president of the board, attested by the secretary of the board, under the seal of the district, and shall be of such denomination as the board of directors may determine.

(L. 1949 p. 350 § 35)



Section 247.590 Issuance of current revenue bonds, when--execution.

Issuance of current revenue bonds, when--execution.

247.590. During the period of time required to collect any tax or property within the district levied for general operating purposes the board may issue and sell current revenue bonds to bear interest at not to exceed six percent per annum to meet the current expenses of the district incurred in advance of the revenue to be derived from such tax levy, and to be paid out of such current revenue levied for general operating purposes when collected. Such bonds may be for six, nine or twelve months and shall not exceed in the aggregate one-half of the revenue for the fiscal year for which they are issued. The president of the board shall execute the bonds on behalf of the district and they shall be attested by the secretary with the seal of the district.

(L. 1949 p. 350 § 36)



Section 247.600 Elections in district.

Elections in district.

247.600. 1. Regular elections shall be held on municipal election days.

2. Returns of elections, except as herein otherwise provided, shall be made to the board of directors, shall be canvassed by said board, and the results spread upon the records of the district.

(L. 1949 p. 350 § 37, A.L. 1978 H.B. 971)



Section 247.620 Petition for dissolution of district, contents, where filed--submission of question.

Petition for dissolution of district, contents, where filed--submission of question.

247.620. Whenever a petition signed by not less than one hundred voters in any district organized under the provisions of sections 247.230 to 247.670 shall have been filed with the circuit court having jurisdiction over said district, setting forth all relevant facts pertaining to said district, and alleging that the further operation of said district is inimicable to the best interests of the inhabitants of said district, and that said district should, in the interest of the public welfare and safety, be dissolved, said circuit court shall have authority, after hearing evidence submitted on the aforesaid question, to order a submission of the question, which shall be submitted in substantially the following form: Shall the ......... metropolitan water supply district be dissolved?

(L. 1949 p. 350 § 39, A.L. 1978 H.B. 971)



Section 247.630 Election on question of dissolution--effect--procedure if question approved.

Election on question of dissolution--effect--procedure if question approved.

247.630. 1. If the court shall find that it is to the best interest of the inhabitants of said district that such district be dissolved, it shall make an order reciting the same and providing for the submission of the question to the voters of the district.

2. Such election may be held only on municipal election days. Returns of said election shall be canvassed and certified to the court.

3. If the court finds that two-thirds of the voters voting thereon shall have voted in favor of the question to dissolve said district, the court shall make a final order dissolving said district, and the decree shall contain a proviso that said district shall continue in full force for the purpose of paying all outstanding and lawful obligations and disposing of property of the district; but no additional costs or obligations shall be created except such as are necessary to pay such costs, obligations and liabilities theretofore incurred, or necessary to the winding up of the district.

4. If the court shall find that two-thirds of the voters of the district voting thereon shall not have voted favorably on the question to dissolve such district, then the court shall make a final order declaring such result dismissing the petition praying for the dissolution of said district; and the said district shall continue to operate in the same manner as though said petition asking for such dissolution had not been filed.

(L. 1949 p. 350 § 40, A.L. 1978 H.B. 971)



Section 247.640 Effect of dissolution--appointment of trustee.

Effect of dissolution--appointment of trustee.

247.640. No dissolution of such district shall invalidate or affect any right accruing to the district, or to any person, or invalidate or affect any contract or indebtedness entered into or imposed upon the district or person; and whenever the circuit court shall, under the provisions of section 247.630, dissolve any such district, the court shall appoint some competent person to act as trustee for the district dissolved, and such trustee before entering upon the discharge of his duties shall take and subscribe to an oath that he will faithfully discharge the duties of his office, and shall give bond with sufficient security, to be approved by the court, to the use of such dissolved district, for the faithful discharge of his duties, and shall proceed to liquidate the district under orders of the court.

(L. 1949 p. 350 § 41)



Section 247.650 Defective notice, when given.

Defective notice, when given.

247.650. In any and every case where a notice is provided for in sections 247.230 to 247.670, if the court finds for any reason that due notice was not given, the court shall not thereby lose jurisdiction, and the court shall in that case order due notice to be given, and shall continue the hearing until such time as notice shall be properly given, and thereupon shall proceed as though notice has been properly given in the first instance.

(L. 1949 p. 350 § 42)



Section 247.660 Cases involving validity of organization, when heard.

Cases involving validity of organization, when heard.

247.660. All cases in which there may arise a question of the validity of the organization of a district, or a question of the validity of any proceeding under sections 247.230 to 247.670, shall be advanced on the docket as a matter of immediate public interest and concern, and heard at the earliest practicable moment. The courts shall be open at all times for the purposes of sections 247.230 to 247.670.

(L. 1949 p. 350 § 43)



Section 247.670 Sale of water outside district prohibited.

Sale of water outside district prohibited.

247.670. No metropolitan water supply district created under sections 247.230 to 247.670 shall sell water directly or indirectly to any area nor municipality or political subdivision not included in the legally constituted boundaries of said metropolitan water supply district.

(L. 1949 p. 350 § 44)






Chapter 248 Sanitary Drainage Districts--Cities Over 300,000 Inhabitants and

Section 248.010 Establishment of sanitary drainage districts--petition, by whom made--petition contents.

Establishment of sanitary drainage districts--petition, by whom made--petition contents.

248.010. 1. Whenever the construction and maintenance of a common outlet or channel or of a system of drains or sewers for the drainage of any area in the state of Missouri shall become necessary to secure proper sanitary conditions for the preservation of the public health, if such area shall lie in part within and in part without the corporate limits of any city having a population of three hundred thousand or more, said area may be established and incorporated as a sanitary district under this chapter in the manner following, to wit: The mayor and assembly of the city or the county commission of the county within whose limits any part of such area may lie, or in case the area is situated in part in a city authorized to perform all the functions of a county and part in a county, both the mayor and assembly and the county commission may petition the circuit court or courts having jurisdiction for the appointment of commissioners as herein provided, and to take such further action as may be necessary to the submission to the legal voters resident in such area, of the question whether such area shall be organized and incorporated as a sanitary district under this chapter.

2. Such petition or petitions, which may be in the form of an ordinance of the city or order of the county commission, shall set forth a description in general terms of the territory to be embraced in, and suggest a name for, the proposed sanitary district.

(RSMo 1939 § 12476)

Prior revisions: 1929 § 10886; 1919 § 4581; 1909 § 5687



Section 248.020 Sanitary district--commission to determine boundaries, general provisions.

Sanitary district--commission to determine boundaries, general provisions.

248.020. 1. The circuit court or courts so petitioned are hereby authorized to appoint three disinterested persons, one of whom shall be a civil engineer or surveyor, as commissioners to lay out and define the boundaries of the proposed sanitary district.

2. Said commissioners may alter or amend the boundaries of the proposed district, as set forth in the petition or petitions, so that it may embrace all of the area capable of being efficiently drained by the common outlet or channel, or by the system of sewers or drains, or so as to exclude from the sanitary district any part of the natural drainage area which is so situated as not to be benefitted by the proposed sanitary drainage, and for this purpose they shall have power to have made all surveys and maps necessary to locate and describe the said boundaries.

3. Said commissioners shall qualify by taking oath to faithfully and impartially perform their duties, and when so qualified shall give notice by publication at least five times, in one or more newspapers having a general circulation in the proposed district, of the time and place where they will meet to consider and establish said boundaries. Said notice shall be given at least twenty days prior to the meeting and the meeting place shall be in the courthouse of the county, or city hall of the city.

4. At the meeting the commissioner first named in the order of appointment shall preside, and all persons residing or owning real property in such proposed district, or adjacent thereto, shall have the right to be heard as to the location of the boundaries of such proposed district; and the commissioners or a majority of them after such hearing shall fix and determine the boundaries of the proposed district.

5. The commissioners may adjourn from day to day until the hearing shall be complete, and for their services shall receive ten dollars per day each, for each day of actual service. They may employ a competent person as stenographer and clerk, whose compensation shall be five dollars per day.

(RSMo 1939 § 12477)

Prior revisions: 1929 § 10887; 1919 § 4582; 1909 § 5688



Section 248.030 Report of commissioners.

Report of commissioners.

248.030. The commissioners shall make their report, accompanied by a map or plan showing the boundaries of the proposed district, in relation to the property lines intersected or followed by them, also in relation to city or county boundaries, to the court or courts by which they were appointed. Said report and map, if approved by the court or courts, shall then be filed in the office of the recorder of deeds for the county or counties, or city, in which the proposed district is situated, and copies of the map with the mayor of the city and with the county commission of the respective county or counties.

(RSMo 1939 § 12477)

Prior revisions: 1929 § 10887; 1919 § 4582; 1909 § 5688



Section 248.040 Election on organization of sanitary district.

Election on organization of sanitary district.

248.040. 1. It shall then be the duty of said mayor and county commission or courts to submit to the voters of the proposed district the question of the organization and incorporation of the proposed sanitary district, with boundaries as determined by the said commissioners and approved by the said court or courts, at an election.

2. The returns of the vote, certified to under oath by those who receive and count the vote, shall be made to the secretary of state of the state of Missouri, who shall ascertain and declare the result.

3. The question shall be submitted in substantially the following form: Shall a sanitary drainage district be organized and incorporated?

4. If a majority of the votes cast shall be in favor of organization of the district, such proposed district shall thenceforth be deemed an organized sanitary district under this chapter.

(RSMo 1939 § 12477, A.L. 1978 H.B. 971)

Prior revisions: 1929 § 10887; 1919 § 4582; 1909 § 5688



Section 248.050 General powers of district--judicial notice--costs of proceedings.

General powers of district--judicial notice--costs of proceedings.

248.050. 1. When the board of trustees provided for in section 248.070 shall be appointed and organized, such sanitary district shall be considered in law and equity a body corporate and politic, known by the name and style of "The Sanitary District of .........", and by such name and style may sue and be sued, contract and be contracted with, acquire and hold real estate and personal property necessary for corporate purposes, and adopt a common seal.

2. All courts in this state shall take judicial notice of the existence of all sanitary districts organized under this chapter.

3. If the proposition to establish the sanitary district is carried, the cost of all preliminary proceedings shall be borne by the district; if it is defeated, all costs of court, of commissioners and of the election shall be borne by the city and county, if of independent jurisdiction, each being liable for all expenses in regard to proceedings under its petitions. If its jurisdiction is single, the county commission shall pay for all said expenses.

(RSMo 1939 § 12477)

Prior revisions: 1929 § 10887; 1919 § 4582; 1909 § 5688



Section 248.060 Procedure where drainage area is in two counties--what court has jurisdiction.

Procedure where drainage area is in two counties--what court has jurisdiction.

248.060. When a natural drainage area includes territory lying in part in a county and in part in a city exercising the functions of a county, or in two or more counties, then the proceedings herein prescribed in sections 248.010 to 248.050 shall state that the proposition is to unite the parts so situated in independent jurisdictions into a single sanitary district; and if the proposition is carried by a majority vote in each of the parts, then the district shall be united and organized as described in said proceedings, and the circuit court having jurisdiction over the major part of the area included in the district so organized, shall have and is directed to exercise jurisdiction in all cases or questions arising out of the organization of the district, or from the acts of the board of trustees thereof.

(RSMo 1939 § 12477)

Prior revisions: 1929 § 10887; 1919 § 4582; 1909 § 5688



Section 248.070 Trustees--appointment--removal--employees.

Trustees--appointment--removal--employees.

248.070. 1. The board of trustees for the sanitary district shall be constituted as follows: The county commission shall appoint one; the mayor of the city, with the approval of the higher branch of the legislative department of the city government, shall appoint one; and the court having jurisdiction over the whole or major part of the territory embraced in the district, as shown by the map thereof, shall appoint one, who shall be a civil engineer of good repute in his profession, and a recognized expert in matters of drainage. The appointee of the circuit court shall be the president of the board, and its executive officer.

2. For their services the trustees shall receive salaries proportioned to the actual services rendered the district; the amount of salaries in each case shall be fixed on a per diem basis by the circuit court which appoints the third member, as before provided.

3. If more than one sanitary district be organized with territory common to the same city and county or counties, the same persons may be appointed as trustees for any or all such districts.

4. The official, county commission or court appointing the trustee shall have the power to appoint a successor when any vacancy occurs by reason of death, resignation, or removal from office or expiration of term. He or it may also remove such appointee for cause.

5. The term of office of the first appointee of the circuit court shall be three years; that of the county commission two years, and that of the mayor one year. Subsequent terms shall all be for three years, always subject to the condition that the board of trustees may be abolished, as provided in section 248.180.

6. The board of trustees shall have power to elect a clerk, chief engineer and attorney, and to employ from time to time such other persons as may be necessary, and to remove and discharge them at its pleasure; to fix the compensation of such appointees or employees, and to require them to give bond for the faithful performance of their duties; provided, that no salary so paid, calculated on per diem basis, shall exceed the per diem allowed the president of the board.

(RSMo 1939 § 12478)

Prior revisions: 1929 § 10888; 1919 § 4583; 1909 § 5689



Section 248.080 Powers of board.

Powers of board.

248.080. Said board of trustees shall have power to pass all necessary rules and regulations for the proper management and conduct of the business of said board of trustees, and of said corporation, and for the carrying into effect the objects for which such sanitary district is formed.

(RSMo 1939 § 12479)

Prior revisions: 1929 § 10889; 1919 § 4584; 1909 § 5690



Section 248.090 Surveys and plans--adoption thereof.

Surveys and plans--adoption thereof.

248.090. 1. It shall be the duty of the board of trustees to make the necessary surveys, and to map out and define the several natural drainage areas in the district, and to lay out a general plan for the drainage thereof; besides the main outlet or outlets, the plan shall embrace branches or submains, necessary for a complete system of principal drains for the entire district. Branch or submains to be paid for out of the general revenue of the district shall not be extended beyond the point at which they will receive the drainage of an area of less than eight hundred acres. Outlets and the larger branches or submains may be open channels, whose general course shall be followed by intercepting sewers, to collect and convey sewage or polluted drainage. The board shall also subdivide the district into convenient subdistricts, not larger than one thousand acres in extent, within which the sewers or drains necessary to complete the drainage shall be constructed at the expense of the subdistrict, as provided in section 248.160.

2. When such plans are complete for a definite district or subdistrict, the board of trustees shall adopt them by ordinance, and such ordinance, when published in one or more newspapers having general circulation in the sanitary district, shall be binding upon all persons, corporations and municipalities; and nothing shall be done affecting the drainage of any part of the district, other than ordinary farm or agricultural drains, by any person, corporation or municipality inconsistent with such plans or without the permission of said board of trustees.

(RSMo 1939 § 12482)

Prior revisions: 1929 § 10892; 1919 § 4587; 1909 5693

CROSS REFERENCES:

Contractual agreements between political subdivisions for common facilities or services, 70.210 to 70.320

County planning commission, approval of public improvements after adoption of plan, 64.050 to 64.235



Section 248.100 Right-of-way through private property--proceedings.

Right-of-way through private property--proceedings.

248.100. 1. If, in the judgment of the board of trustees, it is necessary to acquire rights-of-way or easements for drainage purposes through private property, it shall, by ordinance duly certified, call upon the authority of the city or county having the right to cause the condemnation of private property for public use, to procure such rights-of-way or easements by due process of law; or said board may obtain the same by purchase, gift or otherwise. All costs of proceedings and damages allowed shall be paid out of the special drainage fund in the treasury of the city or county in which the property taken is situated.

2. The board of trustees of such drainage district, if it be necessary to cross, follow or traverse public streets, roads or alleys, or grounds held or used as public parks or places, shall have the right to do so upon the following conditions: The board of trustees shall file with the county commission or mayor of the city having immediate jurisdiction over the street, road, alley or public park or place, a map showing the location and extent of the proposed occupancy for drainage purposes and a plan of the proposed works, which plan shall be so made and arranged as not to interfere with the ordinary and lawful use of said street, road, alley, public park or place, except during a reasonable time for the construction of the necessary works said map and plan to be subject to approval by the county commission or mayor of the city.

3. The entire expense of the works and restoration of the ground occupied to its former condition, as near as may be, shall be borne by the sanitary district.

(RSMo 1939 § 12483)

Prior revisions: 1929 § 10893; 1919 § 4588; 1909 § 5694



Section 248.110 Bids for work contracts.

Bids for work contracts.

248.110. 1. The board of trustees for the sanitary district shall let contracts for all work to be done, excepting in case of repairs or emergencies requiring prompt attention, in the construction of channels, drains or sewers, under the authority of this chapter, the expense of which will exceed five hundred dollars, to the lowest responsible bidder therefor, upon not less than twenty days' notice of said letting, given by publication in a newspaper of general circulation in the district, and in the discretion of the said board, in one or more newspapers of general circulation among contractors. The said board shall have the power and authority to reject any and all bids, and readvertise the work.

2. The board of trustees shall also have the power to enter into agreements with persons, firms or corporations of known standing and competence for the execution and preparation of the surveys, maps and plans needed and required by the said board, and also for the laying out and superintendence of work to be constructed under the authority of this chapter; but no single agreement so made shall cover more than one piece or class of work.

(RSMo 1939 § 12485)

Prior revisions: 1929 § 10895; 1919 § 4590; 1909 § 5696



Section 248.120 Special drainage tax--drainage fund.

Special drainage tax--drainage fund.

248.120. 1. To provide means to carry into effect the objects for which such sanitary district is formed, the lawful authorities in the city, and the county commission in counties, in which sanitary districts may wholly or in part be situated, shall levy and assess upon all the lands lying within such sanitary district, exclusive of streets, roads and alleys duly opened to public use, a uniform special drainage tax, to be fixed by requisition and certified by ordinance of the board of trustees of such sanitary district. And the mayor and assembly of said city are hereby authorized and required to levy such special tax, in addition to the amount they may be authorized to levy for general municipal purposes by the charter of said city. And the county commission or commissions is hereby authorized and required to levy such special tax, in addition to the amount it may be authorized to levy for general county purpose. The amount of such special tax in any year shall not exceed one-half of one percent on the assessed and equalized valuation of such lands for that year. No lands, other than streets, roads and alleys, shall be exempt from said special tax, and if not valued and assessed for other purposes, shall be valued and assessed for this. Such special tax shall be collected and enforced by the same officers and in the same manner as provided for state and county taxes.

2. The amounts collected shall be paid into the treasury of the city and of the county or counties in which the collections are made, and be credited to a special fund, called "The Drainage Fund of the Sanitary District of .........", and shall be used for no other purpose than for the payment of vouchers, drawn under the authority vested in the board of trustees for the sanitary district, as specified in section 248.140.

(RSMo 1939 § 12480)

Prior revisions: 1929 § 10890; 1919 § 4585; 1909 § 5691



Section 248.130 Issuance of bonds--sinking fund--appeal.

Issuance of bonds--sinking fund--appeal.

248.130. 1. If, in the judgment of the board of trustees, the construction of the whole or any part of the general plan adopted is an urgent sanitary measure, and the means provided under section 248.120 are insufficient to do the work as rapidly as may, in the judgment of said board, be necessary, the said board may apply to the county commission or commissions having jurisdiction for an order of said county commission or commissions, authorizing the issue of bonds for the purpose of anticipating the revenue of the sanitary district. The application shall state the purpose, amount and all conditions of the proposed issue of bonds.

2. Said county commission shall have the power, in its discretion, to authorize the issue of such bonds, provided that the total amount outstanding shall, at no time, exceed the anticipated revenue of the sanitary district for the ten years next ensuing, computed on the basis of a levy of one-half of one percent annually, upon the valuation for the year in which the authority for issue is given. Bonds issued under the authority of this chapter shall not run for a term exceeding twenty years, nor bear a higher rate of interest than six percent per annum.

3. When bonds are so issued and sold, the special fund before described, arising from tax collections, shall each year first be charged with the interest falling due that year, and with a proportion of the total amount of outstanding bonds, ascertained by dividing said total amount by the number of years the bonds have to run, and the amount so ascertained shall be set apart as a sinking fund to provide for the payment of interest, and for the payment or purchase of said bonds.

4. The bonds issued under the authority of this chapter shall have a copy of this section and of the order of the county commission printed on their back, and shall be registered in the office of the secretary of state of the state of Missouri.

5. The sinking fund above provided for shall each year be paid into the treasury of the state, and payments therefrom for interest and principal shall be made as provided in the case of bonds payable by the state of Missouri.

6. The proceeds of bonds issued under the authority of this chapter shall be deposited with the treasurer of the city, and shall be a special fund, and be used for no purpose except the payment of vouchers for work done or materials furnished for the construction of channels, drains and sewers.

7. In case of appeal from the action of the court applied to as above provided, the appeal shall be heard and determined as a privileged case by the supreme court of the state of Missouri.

(RSMo 1939 § 12484)

Prior revisions: 1929 § 10894; 1919 § 4589; 1909 § 5695

CROSS REFERENCES:

Bond issues, proceeds and moneys for interest and sinking funds to be kept separate, 108.180 to 108.210, 108.230

Refunding bonds authorized, payment of, 108.140 to 108.160



Section 248.140 Issuance of vouchers, for what purposes.

Issuance of vouchers, for what purposes.

248.140. The board of trustees of sanitary districts shall have the power to issue vouchers payable by the treasurer of the city or of the county in which such sanitary district is wholly or in part situated, out of any funds in such treasurer's hands to the credit of the special fund of the sanitary district for the following named purposes, to wit:

(1) For the preliminary expenses incurred in organizing the district;

(2) For salaries and current expenses of the board, and salaries of its employees;

(3) For making surveys, plans and superintendence of work;

(4) For the payment of judgments for damages and costs, or the agreed price for right-of-way and easements;

(5) For payment of principal and interest of lawfully incurred indebtedness; and

(6) For work done or materials furnished for the construction or maintenance of channels, drains or sewers.

(RSMo 1939 § 12481)

Prior revisions: 1929 § 10891; 1919 § 4586; 1909 § 5692



Section 248.150 Who may construct sewers and drains--plans approved by trustees.

Who may construct sewers and drains--plans approved by trustees.

248.150. The lawful authorities of any city or incorporated town or village, the county commission of any county, individual owners or associations of such owners, shall have the right to construct sewers or drains in sanitary districts, organized under this chapter, at their own expense, but plans for such sewers and drains must conform to the plans adopted by the board of trustees, and all such plans must be submitted to and be approved by said board of trustees before any construction work is done thereon.

(RSMo 1939 § 12486)

Prior revisions: 1929 § 10896; 1919 § 4591; 1909 § 5697



Section 248.160 Sanitary drainage of subdistrict--special tax bills.

Sanitary drainage of subdistrict--special tax bills.

248.160. 1. When sewers are needed for the complete or sanitary drainage of a subdistrict, being a part of a sanitary district not exceeding one thousand acres in area, such sewers may be built by the board of trustees created under this chapter if parts of the subdistrict so to be drained be situated in different and independent jurisdiction; but, if such subdistrict lie wholly within the limits of a single jurisdiction, then the powers conferred by this section shall be vested in and exercised by that jurisdiction. The board of trustees created in section 248.070 in the case described above, otherwise the city, incorporated town or village, or county commission, having jurisdiction over the subdistrict, shall have the power, when petitioned so to do by a majority of the resident taxpayers within the subdistrict described in the petition, or upon a recommendation of a lawfully organized board of health, that the complete or sanitary drainage of a certain described area in a subdistrict is needed as a sanitary measure, to provide for the construction of a complete system of sewers in such subdistrict or convenient part thereof, and to assess the cost of such sewers upon the property drained thereby as a special tax; said special tax shall be uniform in the proportion that the area of each lot or parcel of ground, taken to a distance not exceeding two hundred feet from the center line of the sewer, bears to the whole area drained by the sewers for which assessment is made.

2. Special tax bills shall be issued against each lot or parcel of ground drained or drainable by the sewer, or the portion of such lot or parcel lying within two hundred feet of the center line of such sewer or sewers. Such special tax bills shall be a lien upon the property charged therewith, as is provided for other special tax bills authorized by the statutes of the state of Missouri; but if any owner of any lot or parcel of ground assessable hereunder shall, within twenty days after the passage of the ordinance or order for the construction of such sewers, make written request that he be allowed to pay the special tax thereon by installments, said special tax bills against the property described in his request shall be divided, and portions made payable at certain dates and in amounts named; but the time of payment shall not extend beyond five years, nor the number of installments to more than five. Each installment shall bear interest at the rate of six percent per annum from date of issue of the special tax bill until due, and if not paid when due the rate of interest shall thereafter be ten percent per annum. If any installment remains unpaid for six months after it becomes due, then all unpaid installments shall be deemed to have become due with it, and the lien upon the property may be enforced for the whole amount unpaid, together with interest thereon.

3. Said special tax bills shall be issued by the board of trustees and authenticated by the seal of said board or by the authorities of the city, in the manner other special tax bills are issued by said city. If the sewers be built by the board of trustees, or a county commission, the cost of engineering and superintendence shall be added to the cost of construction, in ascertaining the amount to be assessed against the property drained; but the cost of engineering and superintendence shall not exceed ten percent of the cost of construction, as finally estimated. If the sewers be built by the city, incorporated town or village, the cost of engineering and superintendence shall be borne by such city, incorporated town or village. The special tax bills shall be issued to the contractors, or to persons rendering service or furnishing materials in a subdistrict, under contract or agreement with the board of trustees, or the competent authorities of the city, incorporated town or village, or county commission, in full settlement for all sums that may be due, arising from such contracts or agreements; but no claims shall be entertained or allowed for payment in any other way than by the issue of and delivery of such special tax bills.

(RSMo 1939 § 12487)

Prior revisions: 1929 § 10897; 1919 § 4592; 1909 § 5698

CROSS REFERENCES:

Delinquent taxes, districts may redeem bonds, when, 140.380

Interest, penalty and costs on delinquent sewer taxes, 249.710 to 249.740



Section 248.170 Trustees may accept sewers or drains constructed by private persons.

Trustees may accept sewers or drains constructed by private persons.

248.170. The board of trustees created by this chapter, or the authorities of the city, town or village, or the county commission, shall have the power to accept from private persons or corporations any sewers or drains constructed by them before or after the organization of the sanitary district, and to allow an equitable credit for such sewers or drains; or to acquire the same by process of law if needed; provided, that the sewers or drains accepted, in plans, materials and construction, conform to the plans adopted and approved by the board for similar work done by said board; and provided, in the case of acceptance, that the amount allowed shall not exceed the amount assessable as a special tax against the property drained thereby, under section 248.160. The title to or ownership of such sewers or drains shall be considered as attaching to all lands actually drained thereby in proportion to the areas of such lands, and the credit shall be allowed to the owners of record.

(RSMo 1939 § 12488)

Prior revisions: 1929 § 10898; 1919 § 4593; 1909 § 5699



Section 248.180 Board of trustees to cease to exist, when.

Board of trustees to cease to exist, when.

248.180. When the object for which a sanitary district was organized is accomplished by the completion of the main channel, drains or sewers, contemplated and adopted in the general plan, and when the areas of divided jurisdiction are drained or otherwise provided for (which facts the circuit court for the district in which the whole or the major part of the territory embraced in the district shall determine), then the board of trustees of such sanitary district shall cease to exist at the expiration of sixty days after the date of the decree of court expressing such determination. But provision shall be made for the fulfillment of all contracts and obligations which have been made by said board of trustees, the responsibility therefor being assumed by the city or county directly interested. Provision shall also be made for the prompt payment of all outstanding bonds of the sanitary district.

(RSMo 1939 § 12489)

Prior revisions: 1929 § 10899; 1919 § 4594; 1909 § 5700



Section 248.190 Duties of certain public officers.

Duties of certain public officers.

248.190. It is hereby made the duty of the secretary of state, the mayors of cities, the circuit court, the county commission of counties, and all assessors, sheriffs, collectors, treasurers and other officials in the state of Missouri, to do and perform all the acts and to render all the services necessary to carry out the purposes of this chapter, and for such services they shall receive the fees, or other compensation allowed by law for similar services rendered to cities, counties or the state.

(RSMo 1939 § 12490)

Prior revisions: 1929 § 10900; 1919 § 4595; 1909 § 5701



Section 248.200 Construction of chapter.

Construction of chapter.

248.200. Nothing in this chapter contained shall be so construed as to constitute a contract or grant between the state of Missouri and any sanitary district formed under its provisions, or to prevent, debar or deprive the state of Missouri from, at any time in the future, altering, amending or repealing this chapter, or imposing any conditions, restrictions or requirements other, different or additional to any herein contained, upon any sanitary district formed hereunder.

(RSMo 1939 § 12491)

Prior revisions: 1929 § 10901; 1919 § 4596; 1909 § 5702






Chapter 249 Sewer Districts in Certain Counties

Section 249.010 Sewer district organization--petition for.

Sewer district organization--petition for.

249.010. Whenever the construction and maintenance of a system of sewers or the use of existing sewers for any contiguous area in the state of Missouri shall become necessary for the preservation of the public health or public welfare or will be of public utility or benefit, if any such area shall lie within any county in the state of Missouri, now or hereafter having a population of not less than seven hundred thousand nor more than one million inhabitants, the area may be established and incorporated as a sewer district under sections 249.010 to 249.420 in the manner following: Twenty-five or more voters residing within the area may file with the circuit court having jurisdiction, a petition setting forth therein the reason or necessity for a sewer system; the boundary lines of the proposed district; the type and/or kind of sewers; the name of the proposed district, and the number of years the district is to continue; a request for the appointment of a sanitary engineer with duties as herein provided; and take any further action necessary to determine the question whether the area may be organized and incorporated as a sewer district under sections 249.010 to 249.420. There shall be filed with the petition a bond in a sum to be determined by the court but in no event more than five hundred dollars payable to the state of Missouri signed by one or more of the petitioners with good and sufficient surety or sureties to be approved by the court, conditioned for the payments of costs and expenses.

(RSMo 1939 § 12639, A.L. 1953 p. 541, A.L. 1961 p. 448, A.L. 1972 H.B. 1239 & 1300, A.L. 1978 H.B. 971)

CROSS REFERENCE:

County planning commission, certain counties, to approve improvements, 64.050, 64.235



Section 249.020 Determination of population.

Determination of population.

249.020. The last preceding federal census shall be used as a basis and for the purposes of ascertaining and determining the population of the counties that may come within the provisions of sections 249.010 to 249.420.

(RSMo 1939 § 12680)

CROSS REFERENCE:

United States census, effective date of, 1.100



Section 249.030 Location of sewer district.

Location of sewer district.

249.030. A sewer district may be established and incorporated under sections 249.010 to 249.420 partly within and partly without or wholly without or wholly within one or more cities, towns or villages.

(RSMo 1939 § 12677)



Section 249.040 Sanitary engineer--appointment, oath, duties, reports, contents.

Sanitary engineer--appointment, oath, duties, reports, contents.

249.040. Upon the filing of such petition and bond the circuit court is hereby directed, within ten days thereafter, to appoint a competent sanitary engineer who may be an individual, copartnership, or a corporation, to lay out and define the boundaries of the proposed sewer district. The said engineer shall subscribe an oath to faithfully discharge his duties as such engineer and to make a true report of the work done and the facts ascertained by him. The said engineer may alter or amend the boundaries of the proposed district as set forth in the petition, so that the boundaries may embrace all of the area capable of being efficiently served or drained by the system of sewers, or so as to exclude from the sewer district any part of the natural drainage area which is so situated as not to be benefitted by the proposed system of sewers and for this purpose shall have power to make all surveys, maps, and do all things necessary to locate and describe said boundaries. If the engineer finds the proposed sewer system would be for the preservation of the public health or public welfare or will be of public utility or benefit he shall so report and in said report he shall state approximately the proper plan of and the location of the system of sewers and the probable cost of the improvement necessary to accomplish the objects of the petition. The engineer shall report his findings in writing, with such maps, profiles, drawings and other data as are necessary to advise the court in the premises and shall promptly file the same with the clerk of the circuit court. Said report shall be filed within thirty days after his appointment, unless, for good cause shown, the court shall extend the time. The engineer shall file with his report a statement that he has consulted with the department of health and senior services in connection therewith, and he shall also file with his report any statement in writing which may have been made to him by said department of health and senior services covering the matters contained in such report.

(RSMo 1939 § 12640, A.L. 1951 p. 627, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 249.050 Notice of hearing.

Notice of hearing.

249.050. Immediately after the report of the engineer has been filed it shall be the duty of the court to fix a time at which it will hear objections as provided in section 249.060 and it shall be the duty of the clerk of the circuit court to cause a notice thereof to be published in some newspaper of general circulation in the county wherein the proceedings are pending. Such notice shall be published once a week for three consecutive weeks and shall be substantially as follows:

Notice is hereby given to all persons owning property within the district bounded as follows: (Here set out boundaries given in report of engineer.)

That there has been filed in this office a petition for the organization of a ......... sewer district (describing the type) under the provisions of (here name this act or the appropriate Revised Statute of Missouri); that the duly appointed engineer has made and filed his report in this office and that property within the above described boundaries will be affected by the formation of the proposed sewer district and be rendered liable to taxation for the purpose of paying the expenses of organizing and incorporating the district and making and maintaining the improvements that may be found necessary for the construction and maintenance of said sewer system, and you and each of you are hereby notified that you may examine said petition and report and file exceptions to all or any part thereof on or before the day set for the hearing being the ......... day of ......... .

Clerk of the circuit court of ......... County,

Missouri.

(RSMo 1939 § 12641)



Section 249.060 Objections heard and determined by court--may alter boundaries--costs to include what--effect of incorporation.

Objections heard and determined by court--may alter boundaries--costs to include what--effect of incorporation.

249.060. 1. On or before the time fixed by the court for hearing objections as herein provided any person owning property that will be affected by the organization of the proposed sewer district or said proposed improvements, may file in the office of the clerk of the circuit court written objections to the petition or to the report of the engineer, or to both, setting forth therein wherein the proposed improvement is not necessary for the preservation of the public health or public welfare or will not be of public utility or benefit, as the case may be, which objection shall be, by the court, heard and determined in a summary manner.

2. The court shall have the power upon the hearing to alter and amend the boundaries of such proposed district as described in the report of the engineer, by excluding therefrom any part of the area which the court may find is so situated as not to be benefitted by the proposed system of sewers. In such case, if so ordered by the court, the engineer shall file an amended report and estimate of costs, within such time as the court shall direct, and the hearing shall be continued to a date after the time fixed for the filing of such amended report. On or before the time of such continued hearing, objections may be filed to such amended report to the same extent as herein provided for objections to the original report of such engineer.

3. If, after hearing and determining such objections, the court finds the proposed improvements are necessary for the preservation of the public health or public welfare or will be of public utility or benefit and advisable, it shall find in favor of the petitioners and in favor of making the improvement of the type or kind described in the petition. If the court shall find against the improvement it shall dismiss the petition and proceedings at the cost of the petitioners.

4. The compensation of the sanitary engineer and of other persons who may have been employed with the approval of the court in the preparation of the plan and report of the engineer provided for in section 249.040, shall be fixed by the court and taxed as costs in like effect as fee bills are taxed and issued by the clerk of the circuit court, and shall be paid by the petitioners; provided, however, that if the court finds in favor of making the improvement, and incorporates the proposed district, the costs of the proceedings may be paid by the district out of funds of the district obtained by the sale of bonds which may be authorized by the voters as hereinafter provided.

5. If the court finds in favor of making the improvement it shall, by its order, incorporate the proposed district within the boundaries described in the report of the engineer, or as amended by the court, into a sewer district for the purposes of sections 249.010 to 249.420 for the number of years set out in the petition, and shall designate same by the name set forth in the petition. Such district shall then be a body corporate and a political subdivision of the state, shall possess the powers of like or similar public corporations, shall be capable of suing and being sued in contract, in its corporate name, shall be capable of holding such real and personal property as may be at any time either donated to or acquired by it, all in accordance with the provisions of sections 249.010 to 249.420. Within ten days after the said district shall have been incorporated, a certified copy of said finding and decree of incorporation shall be filed in the office of the recorder of deeds of the county where the proceedings are pending and in the office of the secretary of state.

(RSMo 1939 § 12642, A.L. 1951 p. 627)



Section 249.070 Election on incorporation--notice.

Election on incorporation--notice.

249.070. 1. After the incorporation of the district aforesaid it shall be the duty of the court to order the election authority to call and hold an election; said election to be called and held in the manner herein provided, at which election the voters residing within the sewer district may vote for three persons who shall form the board of trustees for said district as herein provided.

2. In the order of such election the court shall also provide for submitting at such election a proposition to incur indebtedness by the district in an amount not greater than the estimate of the cost of constructing a system of sewers as provided in the report of the engineer.

3. The notice shall state the purpose of the election and the amount of indebtedness to be incurred.

(RSMo 1939 § 12643, A.L. 1978 H.B. 971)



Section 249.080 Form of ballot for election to incur indebtedness.

Form of ballot for election to incur indebtedness.

249.080. The question shall be submitted in substantially the following form: Shall the......... sewer district incur indebtedness in the amount of......... dollars and issue bonds in evidence thereof?

(RSMo 1939 § 12644, A.L. 1978 H.B. 971)



Section 249.090 Trustees--bonds issued--tax for interest and sinking fund.

Trustees--bonds issued--tax for interest and sinking fund.

249.090. The three candidates for office of trustee who shall receive the highest number of votes shall be declared elected trustees with terms as provided in section 249.140. If it appears that the constitutionally required percentage of the voters of such district voting on the proposition of incurring indebtedness submitted at the election were in favor of incurring such indebtedness, the election authority shall make an order reciting the holding of such election and the results thereof, both for and against the proposition, and if the result of the election as certified shall be in favor of incurring the indebtedness and issuing the bonds, then the board of trustees for the district shall direct the issuance thereof to the amount of the debt authorized to be incurred, or any portion thereof, and shall either before or at the time of doing so provide for the collection of an annual ad valorem tax upon all of the taxable property within the district, which tax shall be sufficient to pay the interest on such indebtedness as it falls due and also to create a sinking fund for the payment of the principal thereof within twenty years from the date of contracting the same, such tax to be levied and collected as provided for in section 249.130.

(RSMo 1939 § 12645, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 249.110 Tax levy to be authorized by voters--election expenses, how paid.

Tax levy to be authorized by voters--election expenses, how paid.

249.110. The board of trustees shall have no power to levy or collect any taxes for the payment of any indebtedness incurred by said district unless and until the voters of the district shall have authorized the incurring of indebtedness at an election, but all such expenses and indebtedness incurred by said district may be paid out of funds which may be received by said district from the sale of bonds authorized by the voters at any such election.

(RSMo 1939 § 12647, A.L. 1978 H.B. 971)



Section 249.120 Bonds--denominations--interest--registry--deposit of funds.

Bonds--denominations--interest--registry--deposit of funds.

249.120. 1. Such bonds shall be issued in denominations of one hundred dollars or some multiple thereof; shall be payable to bearer, not later than twenty years from their date; shall bear interest from their date at a rate not exceeding six percent per annum, payable annually or semiannually; such interest payments to be evidenced by annexed coupons, and said bonds shall not be sold for less than ninety-five percent of the face value thereof and together with existing indebtedness of the said district, if any, shall not exceed in the aggregate five percent of the value of all of the taxable property in the district to be ascertained by the assessment next before the last assessment for state and county purposes previous to the incurring of such indebtedness.

2. Such bonds shall be signed by the president of the board of trustees and attested by the signature of the secretary of the board of trustees with the seal of the district affixed thereto. The interest coupons may be executed by affixing thereon the facsimile signature of the secretary of said district. Said bonds may be sold under the same conditions as are provided for the sale of county road bonds.

3. All bonds issued under sections 249.010 to 249.420 shall be registered in the office of the state auditor as provided by law for the registration of bonds of cities and in the office of the secretary of the board of trustees of the district in a book kept for that purpose for registry, shall show the number, date, amount, date of sale, name of the purchaser and the amount for which the bond was sold. The moneys of the district shall be deposited by the treasurer of the district in such bank or banks as shall be designated by order of the board of trustees and the secretary of the district shall charge the treasurer therewith and the said moneys shall be drawn from the said treasury upon warrant issued by the district for the purposes for which the bonds were issued.

(RSMo 1939 § 12648)



Section 249.130 Taxes levied, when and how.

Taxes levied, when and how.

249.130. 1. It shall be the duty of the secretary of the board of trustees of the incorporated sewer district on or before the fifteenth day of May in each year to certify to the county commission of the county wherein such incorporated district is situate the amount of money that will be required during the next succeeding year to pay interest falling due on bonds issued and the principal of bonds maturing in such year, and the amount necessary to cover the estimated expenses of maintaining such sewer system in good condition, or renting or leasing of existing sewer facilities and of maintaining the district corporation with its necessary expenses.

2. On receipt of such certificate it shall be the duty of the county commission at the time it makes the levy for the state, county, school and other taxes to, by order made, levy such a rate of taxes upon all the taxable property in the said incorporated sewer district as will produce a sum of money sufficient for the purposes aforesaid; provided, that the county commission shall have no authority to levy such tax until the voters of said sewer district shall have voted to incur an indebtedness under the provisions of sections 249.010 to 249.420.

3. On such order being made it shall be the duty of the county commission to cause such rate of taxation to be extended upon the tax books against all the taxable property in said incorporated sewer district and the same shall be collected and remitted to the board of trustees of the said sewer district by the collector of the revenue of said county at the time, in the manner, and by the same means as state, county, school and other taxes are collected and remitted. All of the laws, rights and remedies provided by the laws of this state for the collection of state, county, school and other taxes, shall be applicable to the collection of taxes herein authorized to be collected.

4. All taxes levied under sections 249.010 to 249.420 shall be based upon the assessed valuation of lands and other property in the said incorporated sewer district in accordance with the current record of the assessed valuations of all taxable property within said incorporated sewer district as may be determined by the records in the assessor's office of the county and such tax shall be prorated and an equal amount levied upon each one hundred dollars assessed valuation.

(RSMo 1939 § 12649, A.L. 1953 H.B. 543)



Section 249.132 Extension of district boundaries, procedure--sanitary engineer appointed--report of findings.

Extension of district boundaries, procedure--sanitary engineer appointed--report of findings.

249.132. 1. Whenever any sewer district shall have been organized as provided by sections 249.010 to 249.420, and it shall appear necessary, convenient or advisable to extend the boundaries of such district for the purpose of including therein a contiguous area which could be efficiently served by the sewer system of such district, or by reasonable modifications, extensions or improvements thereof, the boundaries of such district may be extended in the following manner; provided that such extension shall not include any territory within the boundaries of any other sewer district.

2. The trustees of such district may, and shall upon a petition therefor, signed by twenty-five or more persons residing within such district and owning property therein which is liable for assessment for the sewers constructed therein, file with the circuit court having jurisdiction of such district a petition setting forth the reason or necessity for extending the boundaries of such district; the boundary lines of the proposed extension and a request for the appointment of a sanitary engineer, with duties as herein provided, and a prayer for such further action as may be necessary to determine the question as to whether the boundaries of such district should be extended.

3. Upon the filing of such petition the said circuit court shall as soon as may be thereafter appoint a competent sanitary engineer, who shall possess the qualifications and shall subscribe the same oath as are now provided for the engineer appointed under the provisions of section 249.040.

4. Such engineer may alter or amend the boundaries of the proposed extension of the district as set forth in the petition so that such boundaries may embrace all of the area capable of being efficiently served or drained by the system of sewers in such district or by reasonable modifications, extensions or improvements thereof, or so as to exclude any part of the area within the proposed extended boundaries which is so situated as not to be benefitted by the sewer system of such district as changed or for the drainage of which the sewer system of such district is not or cannot be made efficiently and economically adequate. For this purpose the engineer shall have the power to make surveys and maps and do all things necessary to locate and describe such boundaries.

5. The engineer shall report whether or not he finds the proposed extension of such district will be for the preservation of the public health or public welfare or will be of public utility or benefit and in such report he shall state what changes, if any, will be required to be made in the sewer system within the boundaries of the district then existing and what extensions or additions will be necessary in the territory proposed to be annexed, and the probable cost thereof, in order to serve the territory within the proposed extended boundaries. The engineer shall file with his report a statement that he has consulted with the department of health and senior services in connection therewith, and he shall also file with his report any statement in writing which may have been made to him by said department of health and senior services covering the matters contained in such report.

6. The engineer shall within thirty days after his appointment, unless for good cause shown the court shall extend the time, report his findings in writing to the court with such maps, profiles, drawings or other data as are necessary to advise the court in the premises.

(L. 1951 p. 627 § 249.100, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 249.134 Hearings on proposed extension, notice--election, when ordered--decree of extension entered.

Hearings on proposed extension, notice--election, when ordered--decree of extension entered.

249.134. 1. Immediately after the report of the engineer has been filed, the court shall fix a time at which it will hear such petition or any objections thereto and it shall be the duty of the clerk of the circuit court to cause a notice thereof to be published in some newspaper of general circulation in the county wherein the proceedings are pending, for three consecutive weeks, which notice shall set out the boundaries of the proposed extension of the district as shown in the report of the engineer, and shall notify all persons within such district and all persons within the boundaries of the proposed extension of such district, who own property liable for or which may become liable for taxation for the sewer system of such district or of such district if extended, that on or before the time so fixed by the court they may file objections to either or both the petition or the engineer's report and that such petition and that any objections thereto will be heard by the court at the time so fixed.

2. If upon the hearing upon such petition and objections the court shall find that an extension of the boundaries of such district within the boundaries as set forth in the engineer's report or within any part thereof is necessary for the preservation of the public health or public welfare or will be of public utility or benefit and will be advisable, the court shall find in favor of the petitioners and shall render its decree to that* effect. If the court shall find that such an extension is not necessary or will not be of public health or public welfare or will not be of public utility or benefit and will not be advisable, then it shall find against the petitioners and shall dismiss the petition.

3. If the court shall find in favor of the petitioners then (except as hereinbelow set out) it shall enter its order directing the election authority to call and hold separate elections, both in the original sewer district and in the territory proposed to be annexed, upon the question of whether such territory should be annexed to the sewer district. The notice shall include a description of the territory to be annexed.

4. The question shall be submitted in substantially the following form: Shall the ......... sewer district annex the contiguous area described in the notice for this election?

5. The election authority shall certify the results of the election to the circuit court having jurisdiction of the matter. If a majority of the votes cast on the proposition, both in the original sewer district and in the territory to be annexed, shall be in favor of such annexation, then the court shall render a decree declaring the boundaries of such district to be extended and describing the boundaries of the district as extended. If a majority of the votes cast on the proposition in either the original district or in the territory to be annexed shall be against such annexation, then the court shall render a decree declaring that the proposal to extend the boundaries has failed and that the boundaries of such sewer district shall remain unchanged.

6. Provided, however, that, notwithstanding the above provisions of this section, no election shall be held on the question of the annexation to a sewer district of contiguous territory in the following circumstances: (a) That at or before the time the circuit court shall render the decree calling the election there shall be presented to the court a written statement agreeing to the annexation of the territory to the district, signed by a majority of the owners of land in the territory to be annexed, who shall also be the owners of more than one-half of the land in such territory; (The term "owner", as used in this provision, shall mean the holder of the legal title to a freehold interest in land, including mortgagors and grantors in deeds of trust to secure debts; remaindermen, reversioners, and holders of equitable interests shall not be considered in computing the number of owners who sign the petition or in computing the total number of owners in the territory); (b) That the board of trustees of the sewer district to which the territory is to be annexed shall, by action recorded on its minutes, accept the annexation of such territory and shall file with the court a certified copy of the record of its action at or before the rendition of the decree calling the election. If such a petition of landowners and such certified copy of the action of the board of trustees shall be filed with the court as above stated, and if the court shall find upon the hearing in favor of the petitioners, then the court shall render its decree declaring the boundaries of such district to be extended and describe the boundaries of the district as extended. If the boundaries of the district be extended, a certified copy of the final decree shall be filed in the office of the recorder of deeds in the county in which such proceedings are pending and in the office of the secretary of state.

(L. 1951 p. 627 § 249.101, A.L. 1978 H.B. 971)

*Word "the" appears in original rolls.



Section 249.136 Indebtedness authorized--limitations--election required.

Indebtedness authorized--limitations--election required.

249.136. 1. Any sewer district organized under sections 249.010 to 249.420, or whose boundaries have been extended as provided, shall have the power to incur further indebtedness of the district and issue bonds of the district therefor for the purpose of providing a sewer system for the district, as provided by sections 249.010 to 249.420, or for enlarging, replacing, repairing, modifying, improving or extending the same, to make an effective and complete sewer system or to provide funds to pay any obligation incurred or which may be incurred by contract with any other district or municipality or other public agency for the construction, use or maintenance of common or joint sewers, drains, outlets and disposal plants, provided such indebtedness together with all existing indebtedness of such district shall not exceed in the aggregate five percent of the value of all taxable tangible property in such district to be ascertained by the last completed assessment of property for state and county purposes prior to the incurring of such indebtedness, and provided further that the constitutionally required percentage of the voters of such district voting on the proposition to incur such indebtedness shall assent thereto.

2. The question shall be submitted in substantially the following form: Shall the ......... sewer district issue bonds in the amount of ..... dollars payable from taxes?

3. Any bonds issued as provided herein shall be issued in accordance with the provisions relating to the original issuance of bonds hereunder; provided, however, the amount of bonds to be so issued shall be determined by the board of trustees and in determining the amount the board of trustees shall not be limited by any estimate of costs herein provided to be made by the engineer at the time of the incorporation of such district or the extension of its boundaries.

(L. 1951 p. 627 § 249.102, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 249.138 Resubmission of indebtedness question after rejection--second resubmission on order of court.

Resubmission of indebtedness question after rejection--second resubmission on order of court.

249.138. 1. In the event that any proposition for the incurring of indebtedness fails of adoption in the election provided in section 249.070 or provided in section 249.136, then, at any time not less than six months thereafter, and subsequently at intervals of not less than six months, upon a resolution of the board of trustees of such district providing therefor, the proposition of incurring such indebtedness may be again submitted to the voters of such district at an election to be called and held and the results thereof declared by the board of trustees as provided in section 249.136.

2. If at the election called by the circuit court pursuant to section 249.070 hereof, a proposition for the incurrence of an indebtedness by the district shall have been submitted and shall have failed of adoption and further if substantially the same proposition shall have been again submitted at an election called pursuant to this section and shall have again failed, the circuit court of the county in which such district was organized shall have the power, upon motion of the board of trustees of such district therefor or upon petition therefor signed by twenty-five or more persons residing within such district and owning property therein which would be liable for taxes for sewers constructed therein, to enter a decree declaring such district to be disincorporated. A certified copy of such decree shall be filed in the office of the recorder of deeds of such county and with the secretary of state.

(L. 1951 p. 627 §§ 249.103, 249.105)



Section 249.140 Trustees, qualifications, election, term.

Trustees, qualifications, election, term.

249.140. 1. Any candidate for the office of trustee in the district shall be an American citizen over the age of twenty-five years and shall have been a resident within the county within which the district is situated for more than four whole years next before the date of the election at which he is a candidate and shall be a voter of the district. Any person desiring to become a candidate for the office of trustee at the election held on the original incorporation of the district, as provided in section 249.070, shall file with the county commission or with the election commissioners a statement, under oath, that he possesses the qualifications required by sections 249.010 to 249.420 for trustee and shall pay a filing fee of five dollars, whereupon his name shall be placed on the ballot as candidate for trustee. Any person desiring to become a candidate for the office of trustee in any subsequent election shall file such statement, under oath, with and pay such filing fee to the secretary of the board of trustees, whereupon his name shall be placed on the ballot as candidate for the office of trustee.

2. At such initial election the candidate who receives the highest number of votes shall be elected for a six-year term as trustee; the candidate who receives the second highest number of votes shall be elected for a four-year term as trustee; the candidate who receives the third highest number of votes shall be elected for a two-year term as trustee.

3. After his election each trustee shall take and subscribe his oath or affirmation before the clerk of the circuit court to the effect that he is qualified to act as trustee under the provisions of sections 249.010 to 249.420 and that he will perform his duties as such trustee to the best of his ability and impartially in the interest of the whole district.

(RSMo 1939 § 12651, A.L. 1951 p. 627, A.L. 1978 H.B. 971)



Section 249.150 Biennial elections.

Biennial elections.

249.150. On the first Tuesday in April after the expiration of two years from the date of the election of the first board of trustees for respective terms of two, four and six years each, an election shall be called and held by the board of trustees and every two years thereafter shall be so called and held for the purpose of electing a trustee who shall serve for a term of six years and until his successor shall have been elected and qualified to fill the office of the trustee whose term may then expire and any vacancy then existing in the membership of said board shall be filled at such election.

(RSMo 1939 § 12652, A.L. 1951 p. 627)



Section 249.160 Organization of board of trustees.

Organization of board of trustees.

249.160. The trustees within five days after their election and qualification shall meet and organize the board by selection from among their number one to act as president of the board, one to act as treasurer of the board, and one to act as secretary of the board. The officers so selected shall hold office until the next election of trustee or trustees and until a newly constituted board of trustees after an election shall have selected their successors.

(RSMo 1939 § 12650)



Section 249.170 Two trustees may make decision.

Two trustees may make decision.

249.170. In all proceedings under sections 249.010 to 249.420 at all meetings of the board of trustees the vote of two of the trustees shall be sufficient and all lawful actions in pursuance of a vote of two trustees shall be deemed the act of the sewer district.

(RSMo 1939 § 12679)



Section 249.180 Vacancies, how filled.

Vacancies, how filled.

249.180. In the event of any vacancy in the office of trustee caused by death, resignation, refusal to act or in any wise, such vacancy shall be filled by appointment made by the remaining trustee or trustees. In the event the remaining trustees cannot agree upon such appointment within thirty days after such vacancy may have occurred then such vacancy shall be filled by the appointment of the circuit court, and the trustees so appointed shall possess the qualifications for a trustee elected under the provisions of sections 249.010 to 249.420 and shall subscribe his oath or affirmation as if he had been elected. The trustee or trustees so appointed shall serve until the next election for trustee at which time a trustee shall be elected to fill such vacancy.

(RSMo 1939 § 12653)



Section 249.190 Failure of trustee to qualify--compensation of trustees.

Failure of trustee to qualify--compensation of trustees.

249.190. 1. In the event that any trustee elected or appointed under the provisions of sections 249.010 to 249.420 shall fail to qualify as such trustee or fail to take and subscribe his oath or affirmation of office within fifteen days after his election or appointment, then the office of said trustee shall be considered vacant and the vacancy filled as provided in section 249.180.

2. Each trustee elected under the provisions of sections 249.010 to 249.420 shall be compensated by warrant drawn upon the treasurer of the sewer district corporation in the sum of twenty-five dollars per month for each month that he shall serve after his election and during the period of the construction of sewers. After sewers have been constructed in accordance with original plan and during any period of more than thirty days that the construction of sewers may be delayed or deferred each trustee shall be compensated in the sum of ten dollars per month for his services.

3. If the proposition to incur indebtedness, as provided for in section 249.070, fails of adoption the trustees shall receive no compensation. All necessary expenses of the board of trustees or any member of said board incurred in the performance of its or his respective duty or duties under sections 249.010 to 249.420 shall, upon the certificate of the treasurer, filed with the board of trustees, be paid by warrant drawn as aforesaid.

(RSMo 1939 § 12654)



Section 249.200 Trustees to furnish bonds.

Trustees to furnish bonds.

249.200. All trustees elected for any sewer district formed under the provisions of sections 249.010 to 249.420 shall furnish bond with good and sufficient sureties in favor of the district for the faithful accounting for all funds under their control. Said bond to be satisfactory to and to be approved by the circuit court; such bond shall be in the sum of not less than ten thousand dollars for each trustee. Each treasurer of a board of trustees of any district under sections 249.010 to 249.420 shall, before taking custody of any funds of the district also furnish a bond with good and sufficient sureties in favor of the district in such sum as may be determined from time to time by the board of trustees, depending upon the amount in the custody of the treasurer; such bond shall be satisfactory to and approved by the circuit court; such treasurer shall not expend or pay out any sum of money belonging to the district except upon warrants drawn and authorized by the board of trustees. The premiums on bonds above required shall be paid out of funds in the hands of the board of trustees and shall be regarded as expense of said board.

(RSMo 1939 § 12673)



Section 249.210 Trustees shall maintain record of proceedings.

Trustees shall maintain record of proceedings.

249.210. The board of trustees of any district corporation incorporated under sections 249.010 to 249.420 shall cause to be kept a well-bound book entitled "Record of Board of Trustees of ......... District", in which shall be recorded the minutes of all meetings, proceedings, certificates, bonds, contracts and all corporate acts of the board in connection with the operation of such district, which record, or records, shall be a public record and be at all reasonable times open to the inspection of anyone interested.

(RSMo 1939 § 12672)



Section 249.220 Trustees may promulgate rules and regulations.

Trustees may promulgate rules and regulations.

249.220. The sewer district through its board of trustees may promulgate reasonable rules and regulations concerning the construction, maintenance and use of the sewer system or systems constructed and/or maintained by the district.

(RSMo 1939 § 12670)



Section 249.230 Trustees to employ an attorney.

Trustees to employ an attorney.

249.230. The board of trustees shall within thirty days after organizing, employ an attorney to act for the district and to advise such board. Such employment shall be evidenced by an agreement, in writing, which shall, as far as possible, specify the exact amount to be paid to said attorney for all services and expenses. Such attorney shall conduct all legal proceedings and suits in court where the district is a party or interested and shall in all legal matters advise the district and the board, and generally look after and attend to all matters of legal nature for said board and district. The attorney shall serve at the pleasure of the board and his compensation shall be fixed by the board not to exceed two hundred and fifty dollars per month.

(RSMo 1939 § 12660)



Section 249.240 Trustees to provide for payment of salaries, fees.

Trustees to provide for payment of salaries, fees.

249.240. The board of trustees, except where otherwise provided, shall by resolution, at the time of hiring or appointing, provide for the compensation for work done and necessary expenses incurred by any officer, engineer, attorney or other employee, and shall also pay the fees, per diem, and necessary expenses of all court and county officers, who may by virtue of sections 249.010 to 249.420 render service to the district. The board of trustees shall have power to discharge any employee of the district, except the engineer and attorney at will and may discharge the engineer or attorney for cause on thirty days' notice.

(RSMo 1939 § 12661)



Section 249.250 Unpaid warrants to draw interest.

Unpaid warrants to draw interest.

249.250. Whenever any warrant issued under sections 249.010 to 249.420 is not paid when presented to the president of the board of trustees of the district, because of lack of funds in the treasury, such fact shall be endorsed on the back of such warrant and such warrant shall draw interest thereafter at the rate of six percent per annum until such time as there is money on hand or in the treasury to pay the amount of such warrant and the interest then accumulated, but no interest shall be allowed or paid on any warrant after the time when sufficient funds are in the treasury or on hand to pay such endorsed warrants with interest.

(RSMo 1939 § 12678)



Section 249.255 Public sewer district lien for unpaid charges--disconnection of services.

Public sewer district lien for unpaid charges--disconnection of services.

249.255. 1. Should a public sewer district created and organized pursuant to constitutional or statutory authority place a lien upon a customer's property for unpaid sewer charges, the lien shall have priority as and be enforced in the same manner as taxes levied for state and county purposes.

2. Should the sewer charges of a public sewer district created and organized pursuant to constitutional or statutory authority remain unpaid for a period in excess of three months, the district, after notice to the customer by certified mail, shall have the authority at its discretion to disconnect the customer's sewer line from the district's line or request any private water company, public water supply district, or any municipality supplying water to the premises to discontinue service to the customer until such time as the sewer charges and all related costs of this section are paid.

(L. 1991 H.B. 299, A.L. 2000 S.B. 741)



Section 249.260 Trustees to appoint engineer--adoption of sewer plan.

Trustees to appoint engineer--adoption of sewer plan.

249.260. 1. Within thirty days after organizing, the board of trustees may appoint a competent sanitary engineer as chief engineer, who may be an individual, copartnership or corporation, and who shall engage such assistants as the board of trustees may approve by resolution. The chief engineer shall have control of the engineering work in the district; he shall make all necessary surveys of the land and other property within the district and shall make a report, in writing, to the board of trustees with maps and profiles of said survey or surveys where necessary, which report shall contain a plan for sewerage system and the disposal of sewage. The said maps and profiles shall also indicate, as far as necessary, the location of any public roads, streets or highways, railroads and other rights-of-way, and other property or improvements in said district.

2. Upon receipt of the said final report and plan for sewage disposal, the board of trustees may adopt such report or any modification thereof after consulting with the chief engineer, and thereafter such adopted report shall be known and designated as the "Sewer Plan of ......... District", which plan shall be filed with the board of trustees and embodied in the records of the district. The board of trustees may purchase upon such terms as they may deem best, existing surveys, maps, profiles, and/or plans suitable for use in the whole or in part of the sewer plan.

3. Such engineer or engineering firm shall not receive as a salary, or an aggregate of salary and fees, in any one year, a sum in excess of the sum fixed by law as the limit of salary provided for the highway engineer in the county in which such district is located.

(RSMo 1939 § 12655)



Section 249.270 Purchase of maps.

Purchase of maps.

249.270. Should the board of trustees purchase any existing surveys, maps, profiles and/or plans from any sewer district in liquidation they shall pay to the person or persons liquidating said district the agreed price therefor and said amount shall be distributed pro rata to the taxpayers of said district in proportion to the amount of sewer taxes paid by each taxpayer.

(RSMo 1939 § 12656)



Section 249.290 Board may construct and maintain system--not limited to plan on estimates of engineer.

Board may construct and maintain system--not limited to plan on estimates of engineer.

249.290. In order to provide a sewer system for the lands and other property and improvements in the district, the board of trustees is hereby authorized and empowered to construct and maintain trunk lines, mains, submains, and lateral sewers, outlets for sewerage and any and all other structures, systems, works and things, and to contract with other districts, municipalities, other public agencies, individuals, copartnerships and corporations for the construction, use or maintenance of common or joint sewers, drains, outlets and disposal plants, and for the use of existing sewer facilities, and to do all things deemed necessary or advisable to make an effective and complete sewer system and to preserve and maintain the same in the district, to construct any and all said works and improvements across, through or over any public highway, railroad, right-of-way, tract, grade, fill or cut, and any other right-of-way or easement in the district; to remove any fence, building or other improvement in the district, and shall have the right to hold, control and acquire by donation or purchase, and if need be, shall have full power to condemn any and all rights or property, either public or private, of every kind and character necessary for the purposes aforesaid, and in so doing, shall follow the procedure taken for telegraph, telephone or railroad rights-of-way. The district shall not be limited to the plan of and the location of the system of sewers set out in the report of the engineer provided in section 249.040, but may include such other and additional work as the board of trustees may deem to be advisable; nor shall the cost of such work be limited to the probable cost of the improvement set out in the engineer's report provided by section 249.040 but may be in excess thereof.

(RSMo 1939 § 12658, A.L. 1951 p. 627, A.L. 1953 p. 543)

CROSS REFERENCE:

Contractual agreements among political subdivisions for common facilities and services, proceedings, 70.210 to 70.320



Section 249.300 Sewage disposal plants.

Sewage disposal plants.

249.300. The authority of sanitary sewer districts to construct a system or systems of sanitary sewers as provided in sections 249.010 to 249.420 shall include the authority to construct sewerage disposal plant or plants for the disposal of sewage, and the authority of lateral sewer district to construct a system of lateral sewers as provided in sections 249.010 to 249.420 shall include the authority to construct sewerage disposal plants for the disposal of sewage.

(RSMo 1939 § 12676)



Section 249.310 Trustees charged with maintenance of system.

Trustees charged with maintenance of system.

249.310. It shall be the duty of such board of trustees to supervise the maintenance of such sewer system constructed under its supervision, or as may hereafter under proper authority be placed under its supervision, and to see that sewer system or systems be maintained in good condition; provided, however, that such board of trustees may, whenever in the opinion of said board of trustees it may become necessary, employ a person or persons, firm or corporation, of its selection, to do and perform such repair services as may be necessary to maintain said sewer system or systems in good condition, and may, if in the judgment of the board of trustees the occasion demands, employ an engineer to plan and supervise any such repairs; however, such board of trustees shall not have authority to expend within one year for maintenance purposes, including expenses of said district, more than the amount of the maintenance tax provided for in section 249.130.

(RSMo 1939 § 12671)



Section 249.320 Appropriation of land.

Appropriation of land.

249.320. The board of trustees of sewer districts organized under sections 249.010 to 249.420 shall not have the right to enter upon or appropriate any lands for rights-of-way or other works of the district except by contract with the owner or owners, until the price awarded to the owner of such land shall have been paid to such owners or into the hands of the circuit clerks of the courts organizing such district for the use of such owners; and if the sums awarded be not so paid within five years from the date of filing the commissioner's report, all proceedings as to the taking of such property for rights-of-way and other works not so paid for shall abate at the cost of said district. Whenever any land, rights, or other property is acquired by condemnation under the provisions of sections 249.010 to 249.420 and the price of such property has been paid to the owner or to the clerk of the court by the district, the title, use, possession and enjoyment of said property shall pass from the owner and be vested in the district and subject to its use, profit, employment, and final disposition. The price awarded for all land acquired by any district for rights-of-way or other works, and confirmed by the court, shall be paid in cash to the owner thereof or the clerk of the court for the use of such owner.

(RSMo 1939 § 12659)



Section 249.330 Bids for improvement contracts.

Bids for improvement contracts.

249.330. 1. The board of trustees is hereby authorized and empowered to construct the works and improvements provided for in the plan adopted, by letting a contract or contracts for such works and improvements either as a whole or in sections, and when such contract or contracts are to be let, they shall be advertised and let to the lowest and best bidder as determined by said board. Such bidder shall give a good and approved bond in such amount as may be determined by said board, but in no event be less than the amount of the contract price, payable to the district with sureties satisfactory to said board, conditioned that the bidder will properly carry out the contract for such work and improvements and pay all bills incurred by him in the carrying out of said contract.

2. Said contract shall be in writing and to which shall be attached and made a part thereof complete plans and specifications of the work to be done and the improvements to be made under such contract, which plans and specifications shall be prepared by the chief engineer and shall be incorporated in and attached to the contract, which contract shall be prepared by the attorney for the district and before the work is commenced shall be approved by the board of trustees and signed by the president of the board and the contractor, and shall be executed in duplicate.

3. The chief engineer shall be superintendent of all the works and improvements and shall, whenever required, make a full report to said board of all work done and improvements made.

(RSMo 1939 § 12657)



Section 249.340 Contractual procedure and work specifications.

Contractual procedure and work specifications.

249.340. 1. Whenever it shall be ordered by the board of trustees of the sewer district that any sewer or system of sewers in the incorporated sewer district be constructed in accordance with the provisions of sections 249.010 to 249.420 and the engineer's estimated cost thereof exceeds the sum of five hundred dollars the said board of trustees shall order its said engineer to prepare and file with the secretary of said board of trustees all necessary maps, plans, specifications and profiles and the estimated cost of the work. Said board of trustees may approve or reject the maps, plans, specifications and profiles and have others prepared and filed.

2. When the maps, plans, specifications and profiles have been approved, the said board of trustees shall order its engineer to advertise the letting of the contract, proposed to be let, by advertisement in some newspaper that has a general circulation in the district wherein the contract is to be executed which said advertisements shall be published once a week for three consecutive weeks, the last insertion to be within ten days of the day of the letting.

3. All bids should be in writing accompanied by instructions to bidders which shall be furnished by the engineer of said board of trustees upon application. All bids on sewer work shall state the unit price upon which the same are based. All bids shall be sealed and filed with the secretary of said board of trustees, and, on the day and at the hour named in the advertisement, shall be publicly opened and read in the presence of the board of trustees and the engineer of said board and shall then be recorded in detail in some suitable book. All bids shall be accompanied by a certified check equal to ten percent of the engineer's estimate of cost, payable to the said board of trustees, or a bidder's bond executed by some surety company authorized to do business in this state or other good and sufficient surety in a like sum shall be given, as guarantee on the part of the bidder that if his bid be accepted he will, within ten days after receipt of notice of such acceptance, enter into contract and bond with good and sufficient sureties to be approved by the board to do the work advertised, and in case of default, forfeit and pay the sum of ten percent of the engineer's estimate of cost. The contract shall be awarded to the lowest and best bidder. The said board of trustees may in its discretion reject any and all bids. Any bid in excess of the engineer's estimate of the cost of the work to be done shall be rejected.

4. When it shall be decided by order of record to accept any bid the said board of trustees shall order a contract to be entered into between the bidder and the said board of trustees. The contract shall have attached to and made a part thereof the proposal sheet, instructions to bidders, the bid, maps, plans, specification, and profiles. Whenever the contract is executed and approved by order of record and endorsement thereon it shall be filed and preserved as a permanent record in the office of the said board of trustees.

5. It shall be incorporated in the contract that the said board of trustees shall reserve the right to make any additions to, omissions from, changes in, or substitution for the work or materials called for by drawings and specifications, without notice to the surety on the bond given to secure the faithful performance of the terms of the contract. The bidder must agree that before the sewer district shall be liable for any additional work or material the board of trustees of said sewer district must first order the same and the cost thereof must be agreed upon in writing and entered of record before such additional work shall apply in case of omissions, deductions or changes, and the unit price shall be the basis of the valuation of such changes. In case of disagreement upon the cost or price of any addition, omission or change ordered or so desired, then it is expressly agreed that the decision of the engineer of said board of trustees shall be received and accepted as fixing definitely and finally the cost of such change and when so fixed the said board of trustees shall enter of record such change. It shall also be provided in the contract that the contractor will furnish and promptly pay for all labor employed and materials used in the performance of such contract, and pay all bills incurred by said contractor in performance of said contract or contracts.

(RSMo 1939 § 12674)



Section 249.350 Payments on contract--inspection of work.

Payments on contract--inspection of work.

249.350. 1. The board of trustees shall order such amounts paid on the contract as may be certified by the chief engineer, and as may be provided in the contract covering such work, but full payment for any work to be performed by the contract shall not be made until the work has been completed and accepted by the chief engineer of said district in charge of same.

2. The said engineer in charge of the work shall inspect the work contracted for from time to time and make report thereon; and before any final settlement is made with any contractor the said engineer shall make a personal inspection of same and shall make written statement under oath that he has made such inspection and that the contractor has performed his work according to the contract.

(RSMo 1939 § 12675)



Section 249.360 Subdivision of district.

Subdivision of district.

249.360. The board shall subdivide the district into convenient subdistricts not larger than one thousand acres in extent, and prescribe the boundaries thereof within which the sewers and drains necessary to complete the drainage shall be constructed at the expense of the subdistrict when organized, as provided in sections 249.370 to 249.420, but no lands within the boundaries of an incorporated city shall be included in any such subdistrict without the consent of such city expressed by resolution or ordinance of the governing legislative body thereof. When such plans are completed for such subdistricts and filed, the board of trustees may adopt them by resolution, and such resolution, when published in one or more newspapers having a general circulation in the sewer district, shall be binding upon all persons, firms and corporations; and nothing shall be done affecting the drainage and disposition of sewage outside of cities in the district, other than ordinary farm or agricultural drains, inconsistent with such plan, without the permission of the board of trustees as evidenced by the records of proceedings thereof.

(RSMo 1939 § 12663)



Section 249.370 Powers of board of trustees after adoption of plans.

Powers of board of trustees after adoption of plans.

249.370. When the plans referred to in section 249.360 with reference to subdistricts have been adopted by the board of trustees and the resolution of adoption published as provided therein, the board of trustees shall have the power, when petitioned so to do by a majority of the resident owners of all tracts and parcels of land lying within such subdistrict as laid out in said plans and described in such petition, to provide for the construction of a complete system of lateral sewers in such subdistrict or any part thereof, issue bonds in anticipation of the revenues of such subdistrict in the manner provided in sections 249.390 to 249.420. The board of trustees shall have the power to determine the sufficiency of the petition.

(RSMo 1939 § 12664)



Section 249.380 Detailed plans of lateral system made and filed by engineer.

Detailed plans of lateral system made and filed by engineer.

249.380. If such petition be filed as provided in section 249.370, the board of trustees shall, by resolution, declare the subdistrict to be formed and shall cause to be promptly made by the chief engineer of the district and filed with the board a report showing detailed plans and specifications for, and the estimated cost of, a complete system of lateral sewers within such subdistrict, or any part thereof.

(RSMo 1939 § 12665)



Section 249.390 Election in subdistrict for issuance of bonds.

Election in subdistrict for issuance of bonds.

249.390. When such report is filed, the question shall be submitted of whether the board of trustees shall have authority to issue bonds for the purpose of anticipating the revenues of said subdistrict for the cost of construction of said system of sewers, the total amount of said bonds not to exceed the estimated cost as shown in the report of the chief engineer. If a majority of such voters, voting on the question, shall vote in favor of authorizing the board of trustees to issue such bonds, the board of trustees shall have the power to issue and sell the same in the same manner as is provided in section 249.090 for the issuance and sale of other bonds of the district. Bonds issued under this section shall not run for a period of more than twenty years nor bear a higher rate of interest than six percent per annum.

(RSMo 1939 § 12666, A.L. 1978 H.B. 971)



Section 249.395 Funding or refunding bonds authorized--how paid.

Funding or refunding bonds authorized--how paid.

249.395. Any sewer district which may be organized under sections 249.010 to 249.420 is hereby authorized to fund or refund any part or all of its bonded indebtedness, including bonded indebtedness incurred on behalf of any subdistrict, in the same manner as is now provided by section 108.140; provided, however, that the interest on and principal of any refunding bonds which may be issued shall be paid only out of funds provided in the same manner as is provided in sections 249.010 to 249.420 for the payment of the interest on and principal of the bonds so refunded.

(L. 1951 p. 627 § 249.430)



Section 249.400 Rental charges from abutting property owners.

Rental charges from abutting property owners.

249.400. For the purpose of raising funds for the payment of interest on and principal of such bonds and for the maintenance and repairs of said lateral sewers, the board of trustees shall have the power to impose and collect an annual rental charge from the owners of all real estate abutting said lateral sewers, including the owners of public property devoted to public use. The annual rental charge shall be apportioned according to the assessed valuation of each tract and parcel of such property, and the assessor of the county shall separately assess that portion of such tracts and parcels of property as lie within such subdistrict, and he shall also assess and enter upon the records of his office the assessed valuation of all such property in such subdistrict, including school property, public or private, whether or not such property is otherwise exempt from taxation. The total amount of annual rental charges to be imposed shall not exceed the estimated amount necessary to be imposed to provide funds sufficient to pay the interest on and the principal of such bonds, plus the estimated cost of maintenance as fixed by the board of trustees. Such rental charges may be imposed or collected in semiannual or quarterly installments as the board of trustees may direct, and shall be a lien upon such property from the date they are imposed by the board of trustees.

(RSMo 1939 § 12667, A.L. 1951 p. 627)



Section 249.410 Delinquent rental charges to bear interest.

Delinquent rental charges to bear interest.

249.410. 1. Delinquent rental charges shall bear interest at the rate of one-half percent per month, until paid, and shall be collected in the same manner as taxes levied under the authority of sections 249.010 to 249.420 for the payment of sinking funds and interest on other bonds of the district are collected.

2. All provisions of sections 249.010 to 249.420 pertaining to soliciting bids for construction or repairs of other sewers in the district and the letting of and execution of contracts shall be deemed to apply with equal effect to lateral sewers constructed in subdistricts.

(RSMo 1939 § 12668)



Section 249.420 Additional lateral sewers in subdistrict.

Additional lateral sewers in subdistrict.

249.420. If, in any such subdistrict, the board of trustees, under the other provisions hereof, shall construct sewers to serve only a part of any such subdistrict and shall thereafter determine that any other part or parts of such subdistrict are in need of lateral sewers, such board shall have power to construct and finance such additional lateral sewers in the same manner that the first sewers in said subdistricts were constructed and financed.

(RSMo 1939 § 12669)



Section 249.422 Fee imposed to repair lateral sewer service lines for certain residential property and in certain counties--condominiums responsible for proportionate share--ballot form--special account established for fees collected.

Fee imposed to repair lateral sewer service lines for certain residential property and in certain counties--condominiums responsible for proportionate share--ballot form--special account established for fees collected.

249.422. 1. If approved by a majority of the voters voting on the proposal, any city, town, village or county on behalf of the unincorporated area, located either within the boundaries of a sewer district established pursuant to article VI, section 30(a) of the Missouri Constitution or within any county of the first classification having a charter form of government with a population of more than two hundred ten thousand inhabitants but less than three hundred thousand inhabitants, may by city, town, village or county ordinance levy and impose annually for the repair of lateral sewer service lines on or connecting residential property having six or less dwelling units a fee not to exceed fifty dollars per year. Any city, town, village, or county that establishes or increases the fee used to repair any portion of the lateral sewer service line shall include all defective portions of the lateral sewer service line from the residential structure to its connection with the public sewer system line. Notwithstanding any provision of chapter 448, the fee imposed pursuant to this chapter shall be imposed upon condominiums that have six or less condominium units per building and each condominium unit shall be responsible for its proportionate share of any fee charged pursuant to this chapter, and in addition, any condominium unit shall, if determined to be responsible for and served by its own individual lateral sewer line, be treated as an individual residence regardless of the number of units in the development. It shall be the responsibility of the condominium owner or condominium association who are of the opinion that they are not properly classified as provided in this section to notify the county office administering the program. Where an existing sewer lateral program was in effect prior to August 28, 2003, condominium and apartment units not previously enrolled may be ineligible for enrollment if it is determined that the sewer lateral serving the unit is defective.

2. The question shall be submitted in substantially the following form:

Shall a maximum charge not to exceed fifty dollars be assessed annually on residential property for each lateral sewer service line serving six or less dwelling units on that property and condominiums that have six or less condominium units per building and any condominium responsible for its own individual lateral sewer line to provide funds to pay the cost of certain repairs of those lateral sewer service lines which may be billed quarterly or annually?

â ã YES â ã NO

3. If a majority of the voters voting thereon approve the proposal provided for in subsection 2 of this section, the governing body of the city, town, village or county may enact an ordinance for the collection and administration of such fee in order to protect the public health, welfare, peace and safety. The funds collected pursuant to such ordinance shall be deposited in a special account to be used solely for the purpose of paying for all or a portion of the costs reasonably associated with and necessary to administer and carry out the defective lateral sewer service line repairs. All interest generated on deposited funds shall be accrued to the special account established for the repair of lateral sewer service lines.

(L. 1995 H.B. 88 § 21 merged with H.B. 484 § 1 merged with S.B. 228 § 1, A.L. 1997 H.B. 709, A.L. 2000 S.B. 741, A.L. 2003 S.B. 218 merged with S.B. 301)



Section 249.423 Collector may add fees for repair of sewer lines to tax bills of property owners--powers and duties.

Collector may add fees for repair of sewer lines to tax bills of property owners--powers and duties.

249.423. 1. Notwithstanding any other provision of law to the contrary, the collector in any city, town, village or county that adopts an ordinance pursuant to section 249.422, who now or hereafter collects any fee to provide for, ensure or guarantee the repair of lateral sewer lines connected to public sewer lines, may add such fee to the general tax levy bills of property owners within the city, town, village or unincorporated area of the county. All revenues received on such combined bill which are for the purpose of providing for, ensuring or guaranteeing the repair of lateral sewer lines, shall be separated from all other revenues so collected and credited to the appropriate fund or account of the city, town, village or county.

2. The collector of the city, town, village or county may collect such fee in the same manner and to the same extent as the collector now or hereafter may collect delinquent real estate taxes and tax bills.

(L. 1995 H.B. 88 § 22 merged with H.B. 484 § 2 merged with S.B. 228 § 2)



Section 249.425 Metropolitan sewer district, design-build contracts authorized, procedure--exemption.

Metropolitan sewer district, design-build contracts authorized, procedure--exemption.

249.425. 1. As used in this section, the following terms mean:

(1) "Design-build", a project for which the design and construction services are furnished under one contract;

(2) "Design-build contract", a contract between a sewer district and a design-build contractor to furnish the architecture, engineering, and related design services, and the labor, materials, and other construction services required for a specific construction project;

(3) "Design-build contractor", any individual, partnership, joint venture, corporation, or other legal entity that furnishes architecture or engineering services and construction services either directly or through subcontracts;

(4) "Design-build project", the design, construction, alteration, addition, remodeling, or improvement of any sewer district buildings or facilities under contract with a sewer district. Contracts for design-build projects that involve the construction, replacement or rehabilitation of a sewer district pump station or any other project that is located solely on sewer district property, such that in all cases, the project must exceed an expenditure of one million dollars. Design-build projects shall not include projects built on easements or rights-of-way dedicated to the sewer district involving open-cut sewer lines or rehabilitation of sewer district sewer lines;

(5) "Design criteria package", performance-oriented specifications for the design-build project sufficient to permit a design-build contractor to prepare a response to the sewer district's request for proposals for a design-build project, which may include preliminary designs for the project or portions thereof;

(6) "Sewer district", any metropolitan sewer district established under section 30(a), article VI, Constitution of Missouri.

2. (1) Notwithstanding any other provision of law to the contrary, any sewer district is authorized to enter into design-build contracts for design-build projects that exceed an expenditure of one million dollars.

(2) In using a design-build contract, the sewer district shall establish a written procedure by rule for prequalifying design-build contractors before such design-build contractors will be allowed to make a proposal on the project.

(3) The sewer district shall adopt procedures for:

(a) The prequalification review team;

(b) Specifications for the design criteria package;

(c) The method of advertising, receiving, and evaluating proposals from design-build contractors;

(d) The criteria for awarding the design-build contract based on the design criteria package and a separate proposal stating the cost of construction; and

(e) Other methods, procedures, and criteria necessary to administer this section.

(4) The sewer district is authorized to issue a request for proposals to a maximum of five design-build contractors who are prequalified in accordance with this section.

(5) The sewer district may require approval of any person performing subcontract work on the design-build project including, but not limited to, those furnishing design services, labor, materials or equipment.

3. (1) Before the prequalification process specified in this section, the sewer district shall publicly advertise, once a week for two consecutive weeks, in a newspaper of general circulation, qualified under chapter 493, located within the cities located in the sewer district, or if there be no such newspaper, in a qualified newspaper of general circulation in the county, or if there be no such newspaper, in a qualified newspaper of general circulation in an adjoining county, and may advertise in business, trade, or minority newspapers, for qualification submissions on said design-build project.

(2) If the sewer district fails to receive at least two responsive submissions from prequalified design-build contractors, submissions shall not be opened and the sewer shall readvertise the project.

(3) The sewer district shall have the right to reject any and all submissions and proposals.

(4) The proposals from prequalified design-build contractors shall be submitted sealed and in writing, to be opened publicly at the time and place of the sewer district's choosing. Technical proposals and qualifications submissions shall be submitted separately from any cost proposals. No cost proposal shall be opened until the technical proposals and qualifications submissions are first opened, evaluated, and ranked in accordance with the criteria identified by the sewer district in the request for proposals.

(5) The design-build contract shall be awarded to the design-build contractor whose proposal represents the best overall value to the sewer district in terms of quality, technical skill, schedule, and cost.

(6) No proposal shall be entertained by the sewer district that is not made in accordance with the request for proposals furnished by the sewer district.

4. (1) The payment bond requirements of section 107.170 shall apply to the design-build project. All persons furnishing design services shall be deemed to be covered by the payment bond the same as any person furnishing labor or materials; however, the performance bond for the design-build contractor does not need to cover the design services as long as the design-build contractor or its subcontractors providing design services carry professional liability insurance in an amount established by the sewer district in the request for proposals.

(2) Any person or firm providing architectural, engineering, or land surveying services for the design-build contractor on the design-build project shall be duly licensed or authorized in this state to provide such services as required by chapter 327.

5. (1) A sewer district planning a design-build project shall retain an architect or engineer, as appropriate to the project type, under sections 8.285 to 8.291, to assist with programming, site selection, master plan, the design criteria package, preparation of the request for proposals, prequalifying design-build contractors, evaluation of proposals, and preparation of forms necessary to award the design-build contract. The sewer district shall also retain that same architect or engineer or another to perform contract administration functions on behalf of the sewer district during the construction phase and after project completion. If the sewer district has an architect or engineer capable of fulfilling the functions described in this section, the sewer district is exempt from being required to retain another such professional.

(2) Any architect or engineer who is retained by a sewer district under this section shall be ineligible to act as the design-build contractor, or to participate as part of the design-build contractor's team as a subcontractor, joint venturer, partner, or otherwise for the same design-build project for which the architect or engineer was hired by the sewer district.

6. Under section 327.465, any design-build contractor that enters into a design-build contract for a sewer district is exempt from the requirement that such person or entity hold a certificate of registration or such corporation hold a certificate of authority if the architectural, engineering, or land surveying services to be performed under the contract are performed through subcontracts with properly licensed and authorized persons or entities, and not performed by the design-build contractor or its own employees.

(L. 2011 S.B. 173)



Section 249.430 Definitions.

Definitions.

249.430. For the purpose of sections 249.430 to 249.660, the following definitions will apply:

(1) "Lateral sewer district" shall mean all of the area served by a lateral area;

(2) "Main sewer district" shall include all of the area in, and including the watershed, and including the area of any submain and lateral sewer districts served by the main sewer;

(3) "Submain sewer district" shall mean all of the area served by a submain sewer district and shall include the area of any lateral sewer district served by a submain sewer.

(L. 1941 p. 557 § 2)



Section 249.440 Incorporation of sewer districts by county commission--powers of county commission.

Incorporation of sewer districts by county commission--powers of county commission.

249.440. The county commission of any county in this state, in which is located an unincorporated village or district in which main and submain sewers have already been constructed or hereafter may be constructed or deemed necessary, shall have power to establish sewer districts as provided in section 249.450, and to provide for the construction of sewers therein, and to pay the costs thereof by levying special assessments against the lots, tracts or parcels of ground in said sewer districts, and to issue special tax bills evidencing such assessments.

(L. 1941 p. 557 § 1, A.L. 1953 p. 541, A.L. 1957 p. 585, A.L. 1959 S.B. 261)

CROSS REFERENCES:

Contractual agreements between political subdivisions for common facilities and services, 70.210 to 70.320

County planning commission, class one counties to approve improvements, 64.050, 64.235



Section 249.450 Number of petitioners required--district created by county commission, corporate powers.

Number of petitioners required--district created by county commission, corporate powers.

249.450. 1. In any county having not less than five hundred thousand and not more than seven hundred thousand inhabitants, in any county which adjoins or which contains a portion of a city having more than four hundred thousand inhabitants, and in any county of the first class not having a charter form of government, whenever a petition signed by ten percent of the voters of the proposed district is filed with the county clerk of any such county, or whenever such county commission deems the construction of sewers necessary for sanitary or other purposes, such county commission after consultation with the sewer engineer shall adopt a resolution to establish such sewer district or districts. The resolution shall describe generally the size and location of the proposed sewer district or districts.

2. In any county of classes two, three or four which are not subject to subsection 1, the county commission of the county, upon the filing of a petition signed by ten percent of the voters of the proposed district, shall, after consultation with the sewer engineer, adopt a resolution to establish the sewer district. The resolution shall describe generally the size and location of the proposed sewer district.

3. Any sewer district created by resolution of the county commission in accordance with this section shall be a body corporate and a political subdivision of the state of Missouri, shall be capable of suing and being sued in contract in its corporate name, and shall be capable of holding such real and personal property necessary for corporate purposes. The county commission shall serve as the governing body of any sewer district created in accordance with this section.

(L. 1941 p. 557 § 5, A.L. 1959 S.B. 261, A.L. 1963 p. 395, A.L. 1973 H.B. 625, A.L. 1978 H.B. 971, A.L. 1983 H.B. 371)



Section 249.451 Certain counties may assign operation of sewer district to any common sewer district which lies totally or partially in county, procedure (Jackson, Cass, St. Louis and all first class noncharter counties).

Certain counties may assign operation of sewer district to any common sewer district which lies totally or partially in county, procedure (Jackson, Cass, St. Louis and all first class noncharter counties).

249.451. A county commission serving as the governing body of any sewer district, now or hereafter existing and created in accordance with subsection 1 of section 249.450, may by resolution delegate and assign responsibility for the control and operation of such district to the board of trustees of any common sewer district formed under sections 204.250 to 204.470 which lies wholly or partially within the same county, subject to the acceptance of such delegation and assignment by such board of trustees. Upon such acceptance, the delegation and assignment shall become irrevocable except by action of both the county commission and the board of trustees of the common sewer district, and the board of trustees of the common sewer district shall have the same powers and duties with regard to the sewer district created under subsection 1 of section 249.450, as are provided the county commission under chapter 249.

(L. 1995 H.B. 88 § 23)



Section 249.460 Sewer engineer appointment--duty to advise county commission.

Sewer engineer appointment--duty to advise county commission.

249.460. Whenever the county commission deems it necessary to provide for the construction of sewers as provided for in sections 249.430 to 249.660, it shall designate the county highway engineer or other qualified engineer as sewer engineer. The sewer engineer shall advise the county commission with reference to proper boundaries of any sewer districts to be established and shall also superintend the construction of the sewers and the maintenance thereof and the apportionment of the cost thereof as provided by law. The county commission shall also request the county clerk to appoint or designate a deputy county clerk to keep the special records which will, or shall be required for the proceedings for the construction and maintenance of sewer districts or divisions.

(L. 1941 p. 557 § 3, A.L. 1983 H.B. 371)



Section 249.470 Districts to be established by resolution of commission--countywide sewer districts, when.

Districts to be established by resolution of commission--countywide sewer districts, when.

249.470. 1. The county commission, after receiving the recommendations of the sewer engineer, may, by resolution, establish the boundaries of the sewer district or districts including therein only such lots, tracts and parcels of ground which may be conveniently served by a sewer, except that whenever the commission of a county of the first classification without a charter form of government deems that a countywide wastewater treatment authority would best serve the needs of such county, the commission may establish a countywide sewer district which shall be subject to the provisions of sections 249.430 to 249.660. The action of the county commission in determining the boundaries of said sewer districts shall be conclusive, provided that, except as otherwise provided in this section, no ground shall be included in a sewer district not contained in the natural drainage area or watercourse, or may be conveniently served through said sewer.

2. For each countywide wastewater treatment authority established pursuant to this section, the county commission of such county shall, by resolution, order, or ordinance, appoint five trustees, all of whom shall reside within the county. In the event there is more than one district within the county organized pursuant to this chapter, no less number of the trustees so appointed shall reside within the district having the greatest number of customers than reside in any other such district in the county. The trustees, whose terms shall begin on the date the authority is established, shall be responsible for the control and operation of the countywide wastewater treatment authority and shall have the same powers and duties as the county commission as provided in this chapter. The term of each trustee shall be five years, except that, of the first board appointed, one member shall serve for one year, one member shall serve for two years, one member shall serve for three years, one member shall serve for four years, and one member shall serve for five years. All vacancies after the initial appointment shall be filled by the county commission. The trustees shall be reimbursed by the district for all reasonable expenses incurred in the performance of their duties, which amount shall not exceed the sum of twenty-five dollars per month.

(L. 1941 p. 557 § 4, A.L. 1999 H.B. 450, A.L. 2000 H.B. 1238)



Section 249.480 Resolution to be published--hearing of protest.

Resolution to be published--hearing of protest.

249.480. 1. The county commission shall set a day for hearing anyone who might be interested with regard to the proposed work and shall publish the resolution with a notice of the time and place of hearing in some local newspaper of general circulation, published in the county, and if possible in the district affected by the resolution, and designated by the county commission, at least two weeks before the date of the hearing, and by posting a copy of the resolution in five public places in the proposed sewer district or districts. At such hearing anyone interested in the proposed construction or operation of sewers may appear and present his views to the county commission.

2. Unless a majority of the registered voters within the sewer districts shall file a protest in writing with the county clerk on or before the day set for a hearing, the county commission may proceed with the construction of the sewers. If such a majority protest is filed, the county commission shall have no authority to proceed with said work unless the department of health and senior services or the department of natural resources files with the county clerk a written recommendation that such sewer is necessary for sanitary or other purposes, in which case the county commission shall have the right to proceed as if no protest had been filed. The determination of the county commission as to the sufficiency of any protest shall be conclusive unless such determination is attacked by a proceeding in the circuit court within ten days after such determination. After the expiration of six months after the filing of any such protest a new resolution may be adopted if deemed necessary by the county commission.

(L. 1941 p. 557 § 6, A.L. 1983 H.B. 371)



Section 249.485 Sewer district to be separate entity not part of county commission, exception.

Sewer district to be separate entity not part of county commission, exception.

249.485. A sewer district created under sections 249.430 to 249.667 is to be considered an entity separate from the county commission, and is not governed by the administrative or procedural requirements of county commissions unless specified otherwise in sections 249.430 to 249.667.

(L. 1983 H.B. 371)



Section 249.490 County commission may alter district boundaries.

County commission may alter district boundaries.

249.490. The county commission shall have authority, by resolution, to subdivide, enlarge, or change the boundaries of any sewer district authorized in sections 249.430 to 249.660, and more than one main sewer may be laid in one district if deemed necessary by the county commission for sanitary or other purposes.

(L. 1941 p. 557 § 11, A.L. 1983 H.B. 371)



Section 249.500 Joint sewers may be established by county commission.

Joint sewers may be established by county commission.

249.500. Joint district sewers may be constructed by the county commission whenever the county commission deems it necessary that a sewer shall be constructed in any part of a sewer district extending into two or more districts. In such case, it may, by resolution, unite contiguous sewer districts into a joint sewer district and cause a sewer to be constructed therein in like manner and in all respects as is provided in the case of district sewers. The cost of constructing said joint district sewer, less any amount procured from federal or other governmental source, shall be assessed and paid in special tax bills against the property included in the joint sewer district, the same as provided in the case of district sewers. The action of the county commission creating the joint sewer district shall be conclusive as to the necessity therefor, and no special tax bills shall be held invalid or be affected on account of the included drainage area thereof, or the size, character or purpose of such sewer; provided, that no sewer district shall be included in such joint district which is not included in the natural drainage area in the valley or watercourse in which the joint district sewer is proposed to be constructed, or which may be conveniently served in said area.

(L. 1941 p. 557 § 12)



Section 249.510 Contract bids.

Contract bids.

249.510. If the county commission determines to proceed with the construction of district sewers it shall cause plans and specifications to be prepared by the sewer engineer and shall advertise for bids for said work by causing a notice to bidders to be published, at least two weeks prior to the date of receiving bids, in a newspaper of general circulation published in said county. All contracts for such work shall be awarded to the lowest and best bidder, but the county commission may reject any and all bids.

(L. 1941 p. 557 § 7)



Section 249.515 County commission's powers--treatment system, violations--compliance period--failure to comply, penalty.

County commission's powers--treatment system, violations--compliance period--failure to comply, penalty.

249.515. 1. The county commission may contract with each participating community for the payment of its proportionate share of treatment costs.

2. The county commission may refuse to receive any wastes into the sewage system which do not meet relevant water pollution, solid waste, or pretreatment standards.

3. The county commission shall have all of the powers necessary and convenient to provide for the operation, maintenance, administration, and regulation, including the adoption of rules and regulations, of any individual home or business sewage treatment systems within the jurisdiction of the sewer district.

4. The county commission shall have power to pass all necessary rules and regulations for the proper management and conduct of the business of the sewer district, and for carrying into effect the objects for which the district is formed.

5. After the owner of the sewer treatment system has been notified of any violation and has been given a reasonable time of not less than thirty days in which to come into compliance, it shall be a class C misdemeanor for any sewer treatment system to be operated within the jurisdiction of the sewer district which is not in compliance with applicable water pollution, solid waste, or pretreatment regulations or ordinances. Any penalty imposed by this subsection shall not preclude any appropriate civil remedy.

(L. 1983 H.B. 371)



Section 249.520 Contractor's bond--apportionment of costs--assessments--tax bills.

Contractor's bond--apportionment of costs--assessments--tax bills.

249.520. 1. The contractor to whom such contract is awarded shall enter into a contract with the county commission and shall furnish a corporate surety bond to be approved by the county commission in an amount set by the commission and at least as much as the amount of the contract.

2. When the terms of such contract have been completed under the supervision of the sewer engineer, said engineer shall compute the cost thereof, including necessary engineering and clerical expenses, certify same to county clerk who shall then proceed to apportion the same against the lots, tracts, or parcels of ground in such sewer district or districts calculated according to one of the following:

(1) The square footage in proportion to the area of the whole district;

(2) The lineal feet of sewer line running along or through the property for each lot, tract, or parcel of ground in the sewer district, exclusive only of public highways and parks; or

(3) By determining the total number of lots affected and apportioning the cost equally to each lot; and shall report the same to the county commission. Upon presentation of the report of the sewer engineer the county commission shall levy an assessment in accordance therewith against all the land except public highways and parks in the sewer district or districts, and shall issue special tax bills to the contractor in payment for the work.

3. In case the owner of any land described in any such tax bill files a request with the county clerk prior to the acceptance of the work by the county, requesting that his tax bill or bills shall be made payable in equal installments, or in case the county commission determines that it is advisable that they be paid in installments, such special tax bills shall be payable in annual equal installments from two to ten years after the date of their issue, as the commission deems warranted under the circumstances. The whole of any such special tax bill made payable in installments may be paid at the date of any installment payment.

4. Every certified tax bill, whether the same be made payable in installments or not, shall bear interest at the current rate per annum as approved by the county commission from the date of issue until paid, but may be paid without interest within thirty days after the date of issue, and shall be a special lien against the property described therein for a period of five years from its date, except for when payable in installments, when the special lien shall extend for a period of one year after the date the last installment payment shall become due. Every such certified tax bill shall be assignable and shall in an action brought to recover the amount thereof be prima facie evidence of the validity of the charges against the property therein described. If such tax bills are not issued in installments as provided in section 249.530, they shall become due and payable thirty days after date.

(L. 1941 p. 557 § 8, A.L. 1983 H.B. 371, A.L. 1997 H.B. 159)



Section 249.530 Construction without contract.

Construction without contract.

249.530. In addition to the method of constructing sewers by contract as provided for in section 249.510, if the county commission deems it practicable to procure from federal or any other governmental source any part of the cost of the construction of main or submain or lateral sewers, or if for any other reason said county commission deems it more efficient and economical to construct any of such sewers without letting a contract therefor, the county commission may proceed to the construction of the same under the supervision of the sewer engineer. In such case, an accurate account of the cost thereof shall be kept by the county commission and the commission shall be authorized to accept any financial aid either by the contribution of labor or material, or both, and any amount so received shall be first applied to the cost of such work and the balance thereof shall be paid by special assessment apportioned as provided in section 249.510, and special tax bills shall be issued therefor. The tax bills authorized in this section may be issued in installments, or payable at one time, as provided in section 249.520 where work is done by a contractor. The county may bring suit to collect the said tax bills, or they may be assigned by the county commission on such terms as it deems advisable.

(L. 1941 p. 557 § 21)



Section 249.540 Right of condemnation--right to enter private land to survey--sewer lines across unplatted land, expense of construction and restoration.

Right of condemnation--right to enter private land to survey--sewer lines across unplatted land, expense of construction and restoration.

249.540. 1. The county commission shall have the right to condemn any land or other property within or without the district for right-of-way for sewers or for any other improvements or structure deemed necessary or advisable for or in connection with the sewer system of the district or districts, or for any of the purposes provided in sections 249.430 to 249.660, and in so doing shall follow the procedure that is now provided by chapter 523. The county commission shall also have the same authority to enter upon private lands to survey land or other property before exercise of the above condemnation powers as is granted under section 388.210 to railroad corporations.

2. If it is necessary to construct a trunk sewer or similar sewage handling line across or on any land that has not been platted and such plat finally approved by the county planning commission, county zoning commission, county planning and zoning commission, or county governing body, the expenses incurred in constructing such line and restoring the land across or on which such line is located as near as possible to its former condition shall be apportioned against the adjoining property, area, or districts served.

(L. 1941 p. 557 § 24, A.L. 1959 S.B. 210, A.L. 1983 H.B. 371)



Section 249.550 Assistants employed by sewer engineer.

Assistants employed by sewer engineer.

249.550. The sewer engineer is hereby given authority to employ such help and assistance as may be necessary for the carrying on of the maintenance, repair and administrative expenses of any sewer district or districts, as provided in sections 249.430 to 249.660, subject to the approval of the county commission.

(L. 1941 p. 557 § 18)



Section 249.560 Apportionment of expenses--regulation of connections--contracts with municipal corporations.

Apportionment of expenses--regulation of connections--contracts with municipal corporations.

249.560. 1. Engineering and administrative expense for sewer extensions and laterals shall be apportioned against the adjoining property, area or districts served.

2. The county commission may make general regulations concerning the right to make house or building connections with any of said sewers and shall require that a permit must be obtained from the sewer engineer before such connection shall be allowed and also that all costs of making such connection shall be paid by the person requesting such permit. The county commission, by resolution, may delegate full authority to the sewer engineer to regulate the connections of any sewer herein provided for and to regulate the kind of sewage which may be discharged therein.

3. The sewer engineer may be authorized by the county commission to make a contract or contracts with any municipal corporation to allow such municipal corporation to discharge sewage in any part of the sewerage system, which is maintained under the provisions of sections 249.430 to 249.660, for such compensation and upon such reasonable terms as may be agreed upon between such municipal corporation and such sewer engineer, all subject to the approval of the county commission. The sewer engineer, by and with the approval of the county commission, shall also have power and authority to adopt, formulate and promulgate a code or set of rules and regulations pertaining to and respecting any and all specifications, plumbing installations and repair work on any fixtures or appurtenances located on any premises included in or embraced by any district or districts set up, as provided for in sections 249.430 to 249.660.

(L. 1941 p. 557 § 19)



Section 249.565 Violation of section or regulation, misdemeanor.

Violation of section or regulation, misdemeanor.

249.565. Any person who shall violate section 249.560, or any order, rule or regulation adopted under the authority of said section shall be guilty of a misdemeanor.

(L. 1955 p. 606 § 1)



Section 249.570 Connection of previously constructed sewers.

Connection of previously constructed sewers.

249.570. In all cases where lateral sewers have already been constructed of suitable materials and manner of construction the county commission shall provide regulations authorizing the connection of the same with the main or submain sewers and shall have the same authority to regulate house and building connection with said sewers as with sewers constructed under sections 249.430 to 249.660. The ground served by any such lateral sewer already constructed may be established as a sewer district by the county commission and shall not be assessed with the cost of construction of any sewer provided for in sections 249.430 to 249.660 except submain or main sewers, unless it is deemed necessary by the county commission that additional sewers be constructed in said district or districts, in which case the county commission shall have the right to construct additional sewers and levy assessments to pay the cost thereof, the same as in the case of other districts.

(L. 1941 p. 557 § 20)



Section 249.580 Special tax bills.

Special tax bills.

249.580. All special tax bills provided for by sections 249.430 to 249.660 shall be made out in favor of the contractor to be paid, or his assignee, and all such special tax bills shall be certified by the county clerk or in his name by any deputy county clerk thereto authorized by an order of the county commission of record, and said county clerk shall deliver such tax bills to the party in whose favor made out, or his assignee, and take the receipt of such party therefor in full of all claims against the county on account of the work for which such tax bills shall have been made out. No tax bill need give the name of any party owning or interested in the land charged thereby.

(L. 1941 p. 557 § 9)



Section 249.590 Record of special tax bills.

Record of special tax bills.

249.590. The county clerk shall keep a record of all special tax bills issued under the provisions of sections 249.430 to 249.660, said record to contain a description of the land covered by each special tax bill, the amount assessed against the same, and the date of the issue thereof and the rate of interest thereon, and also the name of the respective owners of the tracts of land described in said tax bills, as shown by the tax books in the office of the county collector, but any error in such record shall not affect the validity of said special tax bills.

(L. 1941 p. 557 § 13)



Section 249.600 County not liable for errors.

County not liable for errors.

249.600. When any work is done and payment therefor is to be made in special tax bills or in special assessments as provided in sections 249.430 to 249.660, the county shall in no event, nor in any manner whatever, be liable for or on account of such work done or improvement made or liable in any manner for the payment of the same by reason of any invalidity or error in any such tax bill or special assessment.

(L. 1941 p. 557 § 10)



Section 249.610 Sewer tax bill record--inquiries about taxes--payments.

Sewer tax bill record--inquiries about taxes--payments.

249.610. 1. The county clerk shall deliver a certified copy of said record of all special tax bills issued under the provisions of sections 249.430 to 249.660, to the county collector, who shall incorporate them in a special record known as "Sewer Tax Bill Record".

2. When any inquiry is made of the county collector concerning the amount of taxes against any lot, tract or parcel of land, in addition to the general taxes he shall report the amount of special sewer taxes levied against such lot, tract, or parcel of land. Anyone interested in said lot, tract or parcel of land may pay the amount of said special sewer taxes to the county collector who shall receive said payment and mark the same on his record of said special assessment and shall issue duplicate receipts therefor, one of which shall be filed with the county clerk and the fact of payment noted on the record of said special assessment in the office of the county clerk. Such entry upon the books of the county collector shall be evidence of payment of the tax bills as therein stated. When the tax bills are issued payable in installments as provided in section 249.530, upon presentation of any such tax bill showing by endorsement the payment of any of said installments the county collector shall note the payment of such installments upon his record of special tax bills and such entry shall be evidence of payment of any such installment.

(L. 1941 p. 557 § 14)



Section 249.620 Collector shall pay holder of tax bill.

Collector shall pay holder of tax bill.

249.620. After any such tax bill or any installment has been paid to the county collector, he shall pay the amount of such payment to the holder of the special tax bill and shall cancel and preserve any such tax bill presented to him, or if only an installment of said tax bill has been paid, shall have the holder of such tax bill endorse the receipt of the amount of said tax bill upon the back of said tax bill, and when the last installment shall have been paid, mark such tax bill cancelled and preserve the same.

(L. 1941 p. 557 § 15)



Section 249.630 Procedure of recording payments.

Procedure of recording payments.

249.630. When any special tax bill has been paid to the owner or holder thereof, and marked paid upon presentation of such bill to the county clerk he shall cancel and mark paid the amount of such tax bill on the record thereof, and such entry shall be evidence of the payment of the tax bill as therein stated. When the tax bills are issued payable in installments as provided in section 249.530, upon presentation of any such tax bill showing by endorsement the payment of any of the said installments the county collector shall note the payment of such installments upon his record of said tax bill and such entry shall be evidence of payment of such installment.

(L. 1941 p. 557 § 16)



Section 249.640 Special assessment for maintenance and administration--exception, unplatted lands, when--interest to be paid, when--tax lien against property authorized.

Special assessment for maintenance and administration--exception, unplatted lands, when--interest to be paid, when--tax lien against property authorized.

249.640. 1. Upon the recommendation of the sewer engineer, the county commission, by resolution, shall have authority to levy a special assessment upon all lots, tracts or parcels of land, including improvements, in any sewer district established as provided in sections 249.430 to 249.660 for the maintenance, repair and administrative expense of the sewer in such sewer district or districts, the assessment to be levied according to the lots, tracts or parcels of real estate including improvements, as shown upon the assessment books prepared by the assessor of such county, such assessment not to exceed one-half of one percent of such assessed valuation; provided, however, that no assessment shall be made against any land that has not been platted and such plat finally approved by the county planning commission, county zoning commission, county planning and zoning commission, or county governing body, and against which condemnation proceedings for a trunk sewer or similar sewage handling line have been completed, unless the owner or owners of such land have petitioned for sewer service under sections 249.430 to 249.660 or have requested to tap-on to such line. The county clerk shall compute the amount of such assessment against each lot, tract or parcel of real estate in such sewer district or districts and deliver a certified copy of such assessment to the county collector. The county collector shall report such assessment to anyone making inquiry about the taxes and shall receive payment therefor, and issue a duplicate receipt therefor, one of which shall be filed with the county clerk, and such payments shall be remitted to the county treasurer who shall be required to keep a separate account thereof which shall be subject to warrants drawn on the account by the county commission, to be used only in the furtherance of the provisions of sections 249.430 to 249.660.

2. Every certified assessment shall bear interest from the date of issuance until paid, but may be paid without interest within thirty days after the date of issuance, and shall be a special tax lien against the property described therein for a period of five years from its date. The assessment levied and extended upon the books as aforesaid shall be collected in the same manner and the lien shall be enforced in the same manner as the taxes levied for state and county purposes.

(L. 1941 p. 557 § 17, A.L. 1955 p. 603, A.L. 1983 H.B. 371)



Section 249.645 Charges for sewer service, how computed--notice, hearing--delinquency, interest from due date--lien on land authorized--priority of lien--discontinuance of service.

Charges for sewer service, how computed--notice, hearing--delinquency, interest from due date--lien on land authorized--priority of lien--discontinuance of service.

249.645. 1. Any public sewer district created under the provisions of sections 249.430 to 249.660 or established pursuant to article VI, section 30(a) of the Missouri Constitution may establish, make and collect charges for sewage services, including tap-on fees. The charges may be set as a flat fee or based upon the amount of water supplied to the premises and shall be in addition to those charges which may be levied and collected for maintenance, repair and administration expenses as provided for in section 249.640. Any private water company, public water supply district, or municipality supplying water to the premises located within a sewer district shall, upon reasonable request, make available to such sewer district its records and books so that such sewer district may obtain therefrom such data as may be necessary to calculate the charges for sewer service. Prior to establishing any such sewer charges, public hearings shall be held thereon and at least thirty days' notice shall be given thereof.

2. Any charges made under this section shall be due at such time or times as specified by the county commission, and shall, if not paid by the due date, become delinquent and shall bear interest from the date of delinquency until paid. If such charges become delinquent, they shall be a lien upon the land charged, upon the county commission filing with the recorder of deeds in the county where the land is situated a notice of delinquency. The county commission shall file with the recorder of deeds a similar notice when the delinquent amounts, plus interest and any recording fees or attorney's fees, have been paid in full. The lien hereby created may be enforced by suit or foreclosure.

3. Should a lien be placed upon a customer's property by a public sewer district for unpaid sewer charges, the lien shall have priority as and be enforced in the same manner as taxes levied for state and county purposes.

4. Should the sewer charges remain unpaid for a period in excess of three months, the district, after notice to the customer by certified mail, shall have the authority at its discretion to disconnect the customer's sewer line from the district's line or request any private water company, public water supply district, or any municipality supplying water to the premises to discontinue service to the customer until such time as the sewer charges and all related costs of this section are paid.

(L. 1969 S.B. 320 § 1, A.L. 1983 H.B. 371, A.L. 1991 H.B. 299, A.L. 1999 H.B. 450 merged with S.B. 160 & 82)



Section 249.650 Suits to collect taxes.

Suits to collect taxes.

249.650. Suits to collect any tax bills herein authorized may be brought in any court of competent jurisdiction by the person to whom issued or any assignee in their own names. Every such certified tax bill shall, in an action brought to recover the amount thereof, be prima facie evidence of the validity of the charges against the property therein described; and where suit is brought before the liens have expired, said liens shall continue until the termination of such suits and the satisfaction of the judgments.

(L. 1941 p. 557 § 22)



Section 249.660 Legal aid--how secured.

Legal aid--how secured.

249.660. The county commission may require the county counselor, or an assistant county counselor, to give advice and conduct all legal proceedings or suits necessary in the administration of sections 249.430 to 249.660, and if deemed necessary the county commission may also employ a special attorney or attorneys for such purposes upon terms fixed by an agreement in writing.

(L. 1941 p. 557 § 23)



Section 249.663 Dissolution of district when obligations paid--disposition of assets.

Dissolution of district when obligations paid--disposition of assets.

249.663. 1. Any sewer district heretofore or hereafter created by the county commission of any county of the first class not having a charter form of government, the obligations of which district have been paid or payment therefor having been duly provided, may by order of the county commission be dissolved, and upon such dissolution all unexpended assessments and taxes in the operation and maintenance account of said district shall be paid into the county treasury, and all unexpended assessments, taxes, funds and deposits in the revenue and general obligation bond fund shall be applied toward the payment of the obligations of said district.

2. The county commission of any such county may, upon dissolution of any sewer district, lease, sell, transfer or convey any or all of its sanitary sewage system, treatment plant, facilities and appurtenances thereto, including both land and rights-of-way, and main and submain sewers in or for any sewer or joint sewer district to any municipality or other political subdivision, and, in such event, such municipality or other political subdivision shall have all of the powers and authority with respect to any bonds or obligations of such sewer district, or otherwise, as are conferred by chapters 249 and 250 for such time as such bonds or obligations remain outstanding.

3. Any sewer district organized under the provisions of sections 249.430 through 249.665, except sewer districts organized in counties of the first class, may, if all obligations of the district have been paid or the payment thereof has been provided, be dissolved by order of the county commission. Upon dissolution the land, rights-of-way, treatment plant, main and submain sewers, and all appurtenances of the sewer district may be transferred or conveyed to a municipality or other political subdivision. Upon the transfer all unexpended assessments, taxes, deposits, or other funds held by the district shall be transferred to the municipality for the construction, operation, and maintenance of the facilities of the district, except that all unexpended assessments, taxes, funds and deposits in the revenue and general obligation bond fund shall be held by the municipality for the payment of the obligations of the district.

(L. 1961 p. 449 §§ 1, 2, A.L. 1963 p. 395)



Section 249.665 Incorporated cities excluded from district, when.

Incorporated cities excluded from district, when.

249.665. All incorporated cities located within the boundaries of any such county are hereby excluded from any sewer district formed under the provisions of sections 249.430 to 249.660, unless such city shall petition the county commission to participate in the county district and be accepted by the county commission. Any incorporated city discharging sewage into the sewer mains of any such sewer district shall pay to such sewer district for the use of said sewer mains an annual rental to be determined by a census of the population served, or by measurement of volume of sewage so discharged into said sewer mains, or by a stipulated contract price.

(L. 1951 p. 637)



Section 249.666 Assets of district within city to vest in city--city assumes liabilities--disposition of district funds.

Assets of district within city to vest in city--city assumes liabilities--disposition of district funds.

249.666. Whenever a sewer district, or any part thereof, in any county of the first class not having a charter form of government, is embraced within the corporate limits of any municipality, all of the sanitary sewage system, treatment plant, facilities, and appurtenances thereto, including both land and rights-of-way and main and submain sewers of any sewer or joint sewer district, shall vest in said municipality, and it shall be the duty of said municipality to assume, take charge of, and exercise control over said sewage system. Whenever said district shall have issued bonds payable from taxes or from revenue, such municipality shall retain as to the area in such district all of the powers and authority theretofore conferred upon said district by law. All unexpended assessments and taxes in the operation and maintenance account of said district shall be paid into the county treasury, and all unexpended assessments, taxes, funds and deposits in the revenue and general obligation bond fund shall be applied toward the payment of the obligations of said district.

(L. 1961 p. 450 § 1)



Section 249.667 Powers of county commission as to city property if district bonds issued.

Powers of county commission as to city property if district bonds issued.

249.667. Whenever a sewer district, in any county of the first class not having a charter form of government, shall embrace within its corporate limits any territory situated in any city, town or village, and shall have issued bonds payable from taxes or from revenue, the county commission of the county within which such district is situated shall retain, as to the area in such district, all of the powers and authority conferred by chapters 249 and 250 for such period of time as such bonds remain outstanding.

(L. 1959 S.B. 211 § 1)



Section 249.668 County commission of certain counties to appoint trustees--term, responsibilities, powers--vacancies--compensation.

County commission of certain counties to appoint trustees--term, responsibilities, powers--vacancies--compensation.

249.668. In all first class counties in which a charter form of government is adopted, the county commission, upon written request from all districts in the county, within sixty days prior to the effective date of the new charter form of government, shall by resolution, order, or ordinance, appoint five trustees, the majority of whom shall reside within the boundaries of the district. In the event there is more than one district within the county organized pursuant to this chapter the majority of the trustees appointed shall reside within the district having the greatest number of customers. The trustees, whose term shall begin on the same date that the charter form of government becomes effective, shall be responsible for the control and operation of all such sewer districts organized pursuant to this chapter in the county, and shall have the same powers and duties as the county commission as provided in this chapter. The term of each trustee shall be five years, except that, of the first board appointed, one member shall serve for one year, one member shall serve for two years, one member shall serve for three years, one member shall serve for four years, and one member shall serve for five years. All vacancies after the initial appointment shall be filled by the county executive officer with the concurrence of the governing body of the county as constituted under the charter form of government. The trustees shall be reimbursed by the district for all reasonable expenses incurred in the performance of their duties, which amount shall not exceed the sum of twenty-five dollars per month.

(L. 1992 H.B. 1307 § 3)

Effective 4-7-92



Section 249.670 Liquidator--appointment--oath--bond--powers and duties.

Liquidator--appointment--oath--bond--powers and duties.

249.670. 1. Whenever any sewer district heretofore or hereafter incorporated in any county, now or hereafter having a population of not less than seven hundred thousand inhabitants nor more than seven hundred and fifty thousand inhabitants, under any statute of this state heretofore or hereafter enacted is to be dissolved under and pursuant to law, the governor shall appoint a liquidator of such sewer district. Such liquidator shall qualify by taking an oath administered by the circuit court clerk of said county, to faithfully perform the duties of his office as liquidator of such sewer district, and shall give bond conditioned upon like performance in such penal sum as shall be fixed by the circuit court. The governor shall have the power to remove such liquidator at will with or without cause and in the event of such removal shall appoint a successor.

2. Such liquidator shall have all the powers and be charged with all the duties of the board of supervisors of such district, and shall have power by and with the approval of the circuit court to compromise any or all outstanding indebtedness of the sewer district; said liquidator shall have the power with the approval of the court to contest the validity of any claim arising against such sewer district by the institution and prosecution or the defense of any action, and he shall likewise have power, subject to the same approval, where the total uncollected taxes levied by such sewer district exceeds the outstanding indebtedness with interest, to compromise such taxes upon such basis as will provide for the payment of the outstanding debts, with interest, taking into account the cost of liquidation and, if a compromise of any indebtedness of the district shall have been made, such compromise of taxes shall take into account the reduction in the indebtedness made by reason of such compromise.

(RSMo 1939 § 12682, A.L. 1953 p. 541, A.L. 1961 p. 448)



Section 249.680 Liquidator to have full charge of district.

Liquidator to have full charge of district.

249.680. Upon the appointment and qualification of the liquidator for any district, he shall immediately succeed to the powers and duties of the board of supervisors and officers of such district and thereafter such officers and supervisors in such district shall cease to have any further powers or duties except to transfer to such liquidator all funds and property of such district and the liquidator shall be substituted as party plaintiff or defendant in all suits by or against the district or the supervisors. Said liquidator immediately upon his appointment and qualification shall take possession of all the property and effects of such sewer district and shall have the power with the approval of the court to dispose of the same.

(RSMo 1939 § 12683)



Section 249.690 Court defined.

Court defined.

249.690. In any county in which the circuit court now consists or shall hereafter consist of more than one division, presided over by a circuit judge, the word "court" as used in sections 249.670 to 249.700 shall mean the circuit judges of the court sitting as a court en banc and the decision of a majority of the circuit judges thereof shall be controlling with respect to the provisions of sections 249.670 to 249.700. In any county in which there are now or hereafter shall exist more than one district to which sections 249.670 to 249.700 are or shall become applicable, the governor shall appoint the same liquidator for all such districts in such county.

(RSMo 1939 § 12684, A.L. 1978 H.B. 1634)

Effective 1-2-79



Section 249.700 Compensation of liquidator and counsel.

Compensation of liquidator and counsel.

249.700. The liquidator under sections 249.670 to 249.700 shall receive compensation to be fixed by the court, not to exceed two hundred and fifty dollars per month, and he shall also have power, subject to the approval of the court, to employ counsel whose compensation shall not exceed two hundred dollars per month and necessary clerks whose compensation shall be approved by the court; such counsel and clerks shall serve at the will of the liquidator. The compensation of the liquidator, his counsel and clerks shall be deemed part of the cost of winding up the district.

(RSMo 1939 § 12685)



Section 249.710 Penalty for nonpayment of tax fixed--prior inconsistent laws repealed.

Penalty for nonpayment of tax fixed--prior inconsistent laws repealed.

249.710. Hereafter all penalties for the nonpayment of any tax levied by any sewer district incorporated under the laws of this state shall be one-half of one percent per month and no more, notwithstanding the provision of any prior law under which such sewer district may have been or may be hereafter incorporated, and any and all provisions of any law under which sewer districts may have been or may hereafter be incorporated inconsistent with the provisions of this section are hereby repealed.

(RSMo 1939 § 12686)



Section 249.720 Abatement of accrued penalties for delinquency.

Abatement of accrued penalties for delinquency.

249.720. All penalties accrued for the nonpayment of any tax levied by any sewer district incorporated under the laws of this state in excess of one-half of one percent per month are hereby abated and remitted, and the amount of any such penalty reduced to one-half of one percent per month.

(RSMo 1939 § 12687)



Section 249.730 Court costs not taxed, when.

Court costs not taxed, when.

249.730. In the event of any suit at law or in equity hereafter filed against any delinquent taxpayer for the purpose of enforcing collection of any tax levied by any sewer district incorporated under the laws of this state, and in the event the petition in such suit claims an amount as penalties in excess of one-half of one percent per month and for which no use has been provided by law, in such suits it shall be unlawful to tax any court costs against such taxpayer so sued.

(RSMo 1939 § 12688)



Section 249.740 Court costs may be abated, remitted or not taxed.

Court costs may be abated, remitted or not taxed.

249.740. Whenever any sewer district incorporated under the laws of this state shall sue any delinquent taxpayer on account of any tax levied by such sewer district, and if such sewer district be exempt by law from securing or paying the court costs incident to such suit, then in all such cases all courts of this state before whom such suit may be hereafter heard shall take into consideration all of the facts and circumstances concerning the levy of such tax and the bringing of such suit, the claims made in the district's petition, all matters of evidence and all facts and circumstances touching the question of justice in the premises, and the court may, in such cases, in its discretion and in furtherance of justice, abate, remit, waive or refuse to tax any court cost accrued in such case against such delinquent taxpayer.

(RSMo 1939 § 12689)



Section 249.750 Suits dismissed, when--winding up affairs, discharge of liquidator.

Suits dismissed, when--winding up affairs, discharge of liquidator.

249.750. 1. Whenever the expense of collecting the tax bills, in suits, in any sewer district, is greater than the receipts that might be collected in such suits, then the liquidator shall dismiss said suits.

2. When all suits in all of the districts in any county to which this section applies are dismissed the liquidator shall sell all office furniture and equipment for cash. All books and records of said districts shall be delivered to the county clerk for safekeeping.

3. After the payment of expenses, the balance on hand shall be paid into the general revenue fund of the county in which districts are located.

4. The liquidator shall file a final report with the court en banc and upon the approval of said report the said court shall adjudge and decree that said districts (naming them) are fully administered and dissolved and discharge the liquidator.

(L. 1953 p. 545)



Section 249.761 Definitions.

Definitions.

249.761. For the purposes of sections 249.761 to 249.810, the following words and terms mean:

(1) "Owner", for real property, the individual or individuals or entity or entities who own a fee interest in real property that is located within the sewer district and subject to charges for use and services of the sewer system or their legally authorized representative; for business organizations and other entities, the owner shall be deemed to be the individual who is legally authorized to represent the entity with regard to the sewer district;

(2) "Registered voters", persons who are qualified and registered to vote under chapter 115 under the records of the election authority having jurisdiction over the area in which the boundaries of the sewer district are located, as of the thirtieth day prior to the date of the applicable election;

(3) "Voters", registered voters who reside within a sewer district, or if fewer than five registered voters reside within a sewer district, the registered voters and owners of real property located within the sewer district per the tax records for real property of the county clerk, as of the thirtieth day prior to the date of the applicable election; provided, however, "voters" voting on the issuance of general obligation bonds means registered voters who reside within the sewer district and "voters" in an area proposed to be annexed under section 249.807 means registered voters in the area proposed to be annexed.

(L. 2006 S.B. 802)

Effective 5-19-06



Section 249.763 Incorporation of district--petition--bond.

Incorporation of district--petition--bond.

249.763. Any contiguous area lying within a second classification county or any contiguous area lying within a county of the second classification, together with a contiguous area not presently served by a public sewage system within an incorporated city, may be incorporated as a sewer district as follows: ten percent of the voters within the area may file with the circuit court a petition setting forth the reason or necessity for a sewage treatment facility and a sewer system; the boundary lines of the proposed district; the names of the owners of real property within the district; and the name of the proposed district. The petition shall specify whether the board of supervisors shall be elected or appointed. A bond shall be filed with the petition in a sum to be determined by the court but not in excess of five hundred dollars, payable to the state, signed by one or more of the petitioners with sufficient surety or sureties to be approved by the court, conditioned upon the payment of costs and expenses.

(L. 1961 p. 451 § 2, A.L. 1978 H.B. 971, A.L. 1996 S.B. 665)



Section 249.765 Notice of proceedings.

Notice of proceedings.

249.765. 1. Immediately after the petition has been filed, the clerk in whose office the petition has been filed shall give notice by causing publication to be made once a week for four consecutive weeks in some newspaper published in the county in which is situate the real property of the district, the last insertion to be made at least fifteen days prior to the first day of the next regular term of the circuit court at which the petition is to be heard.

2. The notice shall be substantially in the following form and it shall be deemed sufficient for all purposes of sections 249.760 to 249.810. NOTICE OF APPLICATION TO FORM SEWER DISTRICT

Notice is hereby given to all persons interested in the following described real property in ......... County of Missouri (here describe the property as set out in the petition) that a petition asking that the foregoing real property be formed into a sewer district under the provisions of sections 249.760 to 249.810, RSMo, and that the real property as above described will be affected by the formation of the sewer district and be rendered liable to taxation for the purposes of paying the expenses of organizing and making and maintaining the improvements that may be found necessary for the construction and maintenance of sewage treatment facilities and the sewer system in the district, and you, and each of you, are hereby notified to appear at the next term of this court to be held on the ..... day of ........., 20...., at ......... in ......... County, and show cause, if any there be, why the sewer district as set forth in the petition shall not be organized as a public corporation of the state of Missouri. ................................................

Clerk of the circuit court of ......... County.

(L. 1961 p. 451 § 3, A.L. 1978 H.B. 971)



Section 249.767 Objections, who may file, disposition--filing and recording decree of incorporation.

Objections, who may file, disposition--filing and recording decree of incorporation.

249.767. 1. Any voter who may not have signed the petition, objecting to the organization and incorporation of the sewer district, shall, on or before the first day of the term of court at which the cause is to be heard, file his objection why the sewer district should not be organized and incorporated. The objection shall be limited to a denial of the statements in the petition, and shall be heard by the court in a summary manner, without unnecessary delay, and in case all such objections, if any, are overruled, the circuit court shall by its order, duly entered of record, duly declare and decree the sewer district a public corporation of this state. The court may amend the petition by changing the proposed boundaries in such manner as to exclude an objecting party from the proposed district. If the court finds that the property set out in the petition should not be incorporated into a sewer district, it shall dismiss the proceedings and adjudge the costs against the signers of the petition.

2. Any person having signed the petition shall have no right to have the proceedings dismissed as to him without the written consent of the majority of the voters who signed the petition. The petition may be amended as any other pleading.

3. Within sixty days after the district has been declared a public corporation by the court, the clerk thereof shall transmit to the secretary of state a certified copy of the findings and decree of the court incorporating the district, and the same shall be filed in the office of the secretary of state in the same manner as articles of incorporation are now required to be filed under the general law concerning corporations.

4. A copy of the findings and decree, together with a plat of the district, shall also be filed in the office of the county recorder, where the same shall become a permanent record, and the recorder shall receive a fee of one dollar for filing and preserving the same.

(L. 1961 p. 451 § 4, A.L. 1978 H.B. 971)



Section 249.770 First election of supervisors--terms.

First election of supervisors--terms.

249.770. Within one year after any sewer district has been organized and incorporated under the provisions of sections 249.760 to 249.810 there shall be elected a board of five supervisors, to be composed of voters in the district and the supervisors shall immediately by lot determine the terms of their office, which shall be respectively one, two, three, four and five years, and they shall serve until their successors are elected and qualified.

(L. 1961 p. 451 § 5, A.L. 1978 H.B. 971)



Section 249.773 Election of supervisors--terms--vacancies, how filled.

Election of supervisors--terms--vacancies, how filled.

249.773. On each municipal election day, the voters of the district shall elect one supervisor who shall hold his office for five years or until his successor is elected and qualified. Should a vacancy occur, the supervisors shall select a person to fill the vacancy who shall serve until the next regular election.

(L. 1961 p. 451 § 6, A.L. 1978 H.B. 971, A.L. 1982 S.B. 526)

Effective 5-20-82



Section 249.774 Board members for sewer districts, appointment, terms, vacancies.

Board members for sewer districts, appointment, terms, vacancies.

249.774. Following establishment of a sewer district with an appointed board, the chief executive officer of the city shall appoint two members and the county commission shall appoint three members to the sewer district board of directors. The board members shall serve without compensation for terms of four years and until their successors are appointed and qualified; provided, however, that of the initial appointments by the mayor one shall be for a term of one year and one shall be for a term of two years and of the initial appointments by the county commission, one shall be for one year, one for two years and one for three years. A vacancy shall be filled by the mayor or the county commission depending on who made the initial appointment.

(L. 1996 S.B. 665)



Section 249.775 Oath of supervisors.

Oath of supervisors.

249.775. Each supervisor before entering upon his official duties shall take and subscribe to an oath before some officer authorized by law to administer oaths, that he will honestly, faithfully, and impartially perform the duties devolving upon him in office as supervisor of the sewer district in which he was elected and that he will not neglect any of the duties imposed upon him by sections 249.760 to 249.810.

(L. 1961 p. 451 § 7)



Section 249.777 Rights and powers of district--board of supervisors to manage--treatment system violation, period to comply--failure to comply, penalty.

Rights and powers of district--board of supervisors to manage--treatment system violation, period to comply--failure to comply, penalty.

249.777. 1. A sewer district organized under the provisions of sections 249.763 to 249.810 is a political subdivision of the state and as such has the same rights and privileges and is subject to the same legal restrictions as are other similar political subdivisions.

2. The board shall have the general power to manage the affairs of the district and all powers vested in the district shall be exercised by its board of supervisors except insofar as approval of any action by popular vote may be expressly required by law.

3. Every district shall have the powers and purposes prescribed by this section and such others as may now or hereafter be prescribed by law. No express grant of power or enumeration of powers herein shall be deemed to limit the generality or scope of any grant of power.

4. A district may sue and be sued and may enter into any contract necessary or proper for the exercise of its powers or the accomplishment of its purposes.

5. A district may acquire by purchase, gift or condemnation or may lease or rent any real or personal property. All the powers may be exercised both within or without the district as may be necessary for the exercise of its powers or the accomplishment of its purposes. A district may hold property for such purposes, and may lease or rent out or sell or otherwise dispose of any property so far as not needed for such purposes.

6. The district has the right to lay its lines in public highways, roads, streets and alleys within the district and to repair and maintain them but it must be done under reasonable rules and regulations of the governmental bodies having jurisdiction over these public places. In the construction of ditches, laying of lines, filling of ditches after lines are laid, connection of pipes and repairing of lines, due regard must be taken of the public in its use of thoroughfares and the equal rights of other utilities.

7. Proceedings for the condemnation of property shall be the same as proceedings provided for the condemnation of property by second class counties except that the proceedings shall be instituted and carried through by the board of supervisors. The board of supervisors shall also have the same authority to enter upon private lands to survey land or other property before exercise of the above condemnation powers as is granted under section 388.210 to railroad corporations.

8. The board of supervisors may accept and utilize donations, gifts or contributions from the owners of property within the district or from others, and if funds acquired in this manner are adequate for the construction and maintenance of the sewer system, no bonds shall be issued.

9. Each district created or reorganized under sections 249.763 to 249.810 shall have all of the powers necessary and convenient so that it may furnish sewage disposal outlets and, in conjunction therewith, to provide for the construction, acquisition, betterment, operation, maintenance and administration of any disposal systems, individual home or business sewage treatment systems, sewage treatment plants, interceptors, mains, laterals, drains and all other appurtenances incidental thereto as the board shall determine to be necessary and expedient.

10. A district may, upon such terms as may be agreed upon with the respective governing bodies or authorities concerned, provide for connecting with or using or may lease or acquire and take over any system, works or facilities for the purposes herein provided belonging to any other governmental subdivision or other public agency.

11. A district may, upon such terms as may be agreed upon with the respective governing bodies or authorities concerned, authorize the use by any other governmental subdivision or other public agency of any system, works or facilities of the district constructed for any purpose herein provided so far as the capacity thereof is sufficient beyond the needs of the district. A district may extend any such system, works or facilities and permit the use thereof by persons outside the district, so far as the capacity thereof is sufficient beyond the needs of the district, upon such terms as the board may prescribe.

12. A district may be a party to a joint cooperative project, undertaking or enterprise with any one or more other governmental subdivisions or other public agencies for any purpose herein provided upon such terms as may be agreed upon between the governing bodies or authorities concerned. Without limiting the effect of the foregoing provision or any other provisions herein, a district, with respect to any of its purposes, may act under and be subject to the provisions of section 16 of article VI of the Constitution of Missouri, and chapter 70.

13. The district may contract with each participating community for the payment of its proportionate share of treatment costs.

14. The district may refuse to receive any wastes into the sewage system which do not meet relevant state or federal water pollution, solid waste, or pretreatment standards.

15. If the county in which a sewer district lies, at any time while the district is in existence, changes its class to become something other than a second class county, the sewer district may continue to operate under the provisions of sections 249.763 to 249.810 as those sections now exist or as they may be amended.

16. After the owner of the sewer treatment system has been notified of any violation and has been given a reasonable time of not less than thirty days in which to come into compliance, it shall be a class C misdemeanor for any sewer treatment system to be operated within the jurisdiction of the sewer district which is not in compliance with applicable water pollution, solid waste or pretreatment regulations or ordinances. Any penalty imposed by this subsection shall not preclude any appropriate civil remedy.

17. In addition to other powers granted it by law, a sewer district organized under the provisions of sections 249.763 to 249.810 may, subject to the approval of a majority of the voters of the district who vote thereon, levy a special assessment, tax, fee, or charge on the property, or any portion thereof, within the district which is or will be served by the facilities to be built, maintained, or operated with the revenues of such special assessment, tax, fee, or charge.

(L. 1961 p. 451 § 10, A.L. 1983 H.B. 371, A.L. 1985 H.B. 95)



Section 249.780 Organization of board, quorum, monthly meetings--officers and employees--annual audits.

Organization of board, quorum, monthly meetings--officers and employees--annual audits.

249.780. 1. Within four days after the appointment or election, the board shall meet and organize by choosing one of its members as chairman and one as secretary. The chairman and secretary shall serve for one year and until their successors are selected and qualified. A majority of the board shall constitute a quorum.

2. The board shall employ a treasurer and necessary professional, clerical and other personnel and determine their compensation. The treasurer may be either a member of the board or some other qualified individual. All employees shall serve at the will of the board.

3. The board shall hold regular monthly meetings and the president may call special meetings when it is deemed necessary.

4. All persons charged with handling funds shall be required to give bond in an amount fixed by the board but at the expense of the district.

5. The board shall employ a competent accountant to conduct an annual audit of the receipts, expenditures and fixed assets of the district.

(L. 1961 p. 451 § 9, A.L. 1983 H.B. 371)



Section 249.783 Duties of officers.

Duties of officers.

249.783. 1. The chairman of the board shall preside at all meetings, and execute all contracts into which the district may enter. In the absence of the chairman the secretary shall assume his duties.

2. The secretary shall keep the official records of the meetings of the board, attest all official documents, make reports pertaining to the business of the district when requested to do so by the board, and perform all other duties imposed upon him by sections 249.760 to 249.810.

3. The treasurer shall be the custodian of the funds of the district and pay money out of the treasury only upon warrants drawn on the treasury. Warrants shall be signed by the secretary and countersigned by the chairman.

4. The board from time to time may make additional rules and regulations concerning the duties of its officers and other employees.

(L. 1961 p. 451 § 10)



Section 249.785 Charges for sewage disposal--delinquency--interest due when--lien on land authorized.

Charges for sewage disposal--delinquency--interest due when--lien on land authorized.

249.785. 1. The board of supervisors may establish rates or charges for sewage disposal based upon the sums needed to retire the outstanding revenue bonded debt and pay the interest on these obligations. The board shall also take into consideration the need for extension of the system, repairs, replacements, overhead charges, operating expenses and the need for an operating fund out of which the district may make emergency expenditures and pay necessary incidental expenses. The board may differentiate between users in the rates charged on the basis of the different costs of treatment of the sewage of users or the capital contributions made by the several users. The board may adjust the rates charged to require the payment by users of the capital investment used to serve them.

2. Any charges made under this section shall be due at such time or times as specified by the board of supervisors, and shall, if not paid by the due date, become delinquent and shall bear interest from the date of delinquency until paid. If such charges become delinquent they shall be a lien upon the land charged, upon the board of supervisors filing with the recorder of deeds in the county where the land is situated a notice of delinquency. The board of supervisors shall file with the recorder of deeds a similar notice when the delinquent amounts, plus interest and any recording fees or attorneys' fees, have been paid in full. The lien hereby created may be enforced by suit or foreclosure.

(L. 1961 p. 451 § 11, A.L. 1983 H.B. 371)



Section 249.787 Estimate of expenses--tax levy, how collected.

Estimate of expenses--tax levy, how collected.

249.787. 1. Before the tenth day of May of each year the board of supervisors of any district organized under the provisions of sections 249.760 to 249.810 shall make an estimate of the amounts required to defray the expenses of the district.

2. The estimates shall be certified by the secretary of the board and filed by the clerk of the county in which the district lies. Upon the basis of these estimates the county commission shall levy an ad valorem tax on all taxable real property within the district sufficient to provide the necessary funds.

3. The clerk of the county commission shall enter the levies on the tax books in the same manner as school district taxes are entered, for the use of the county collector. The taxes thus levied and extended upon the tax books shall be collected at the same time and in the same manner as the taxes levied for state and county purposes and the taxes when collected shall be remitted by the collector to the treasurer of the district.

(L. 1961 p. 451 § 12)



Section 249.790 Debt may be incurred, procedure.

Debt may be incurred, procedure.

249.790. 1. The board of supervisors of a sewer district organized under the provisions of sections 249.760 to 249.810 may borrow money either through the issuance of bonds or through other arrangements. In this event the board of supervisors shall proceed as follows: The board shall adopt a resolution indicating the reasons for borrowing money, the amount needed, the purpose for which it is to be used, and the arrangements for the loan or the amount and type of bonds to be issued.

2. The resolution may submit at the election a proposal to borrow money or to issue general obligation bonds, but the board of supervisors shall not have authority to borrow money or to issue bonds unless the constitutionally required percentage of the voters in the district voting on the question vote in the affirmative.

3. General obligation bonds shall be issued within the limits imposed by section 26, article VI, of the constitution. Before, or at the time of, issuing general obligation bonds, the board of supervisors shall provide for the collection of an annual tax, levied on all taxable real property in the district, sufficient to pay the interest on the bonds as it falls due, and also to constitute a sinking fund for the payment of the principal within twenty years from the date of issuance, except that the net income and revenues arising from the operation of the sewer system after payment for costs of operation, maintenance, depreciation and necessary extensions and enlargements shall be transferred to the interest and sinking fund and applicable to the general obligation bonds issued under the provisions of sections 249.760 to 249.810.

4. All bonds issued under the provisions of this section shall be executed by the chairman of the board of supervisors, attested by the secretary of the board, and shall be of such denomination, contain such terms and be payable in such medium as the board of supervisors may determine.

(L. 1961 p. 451 § 13, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 249.793 Board may issue current revenue bonds.

Board may issue current revenue bonds.

249.793. The board may issue and sell current revenue bonds to meet the current expenses of the district incurred in advance of the revenue to be derived from the property tax levy and to be paid out of the current revenue when accrued. The chairman of the board shall execute the bonds on behalf of the district and they shall be attested by the secretary.

(L. 1961 p. 451 § 14)



Section 249.795 Refunding bonds, how issued.

Refunding bonds, how issued.

249.795. 1. Any sewer district organized under the provisions of sections 249.760 to 249.810 is authorized to refund all or any part of the outstanding bonded indebtedness of the district including interest, without an election.

2. When the bonds being refunded are general obligation bonds, payable from ad valorem taxes, the refunding bonds shall also be payable from ad valorem taxes levied upon all the taxable real property in the district.

3. All refunding bonds of a sewer district shall be negotiable and may be issued and exchanged for existing bonds or coupons. The refunding bonds shall contain such terms and be in denominations and payable at the place or places designated by the board of supervisors.

(L. 1961 p. 451 § 15)



Section 249.797 Revenue bonds, issuance--effect on fees and charges.

Revenue bonds, issuance--effect on fees and charges.

249.797. 1. A sewer district organized under the provisions of sections 249.760 to 249.810 may in the manner hereinafter provided authorize and issue sewerage system revenue bonds of the district. The bonds shall be payable solely from the revenues derived and to be derived from the operation of the district's sanitary sewerage system or any part thereof including income from extensions and improvements to the system thereafter made or acquired. The bonds shall not constitute an indebtedness of the district and no taxes shall be levied to pay the bonds or the interest thereon.

2. Revenue bonds issued under the provisions of sections 249.760 to 249.810 shall be signed by the chairman of the board of supervisors of the district, and the seal of the district shall be affixed, attested by the secretary of the board. The bonds shall be payable at such bank or trust company as the board may select. The bonds shall be registered in the office of the secretary of the sewer district and when so registered and issued shall import absolute verity and shall be conclusive in favor of all persons purchasing the bonds that all proceedings and conditions precedent have been had and performed to authorize the issuance thereof, and the bonds shall be negotiable.

3. It is the mandatory duty of any sewer district issuing revenue bonds under sections 249.760 to 249.810 to fix and maintain rates and make and collect charges for the use and services of the district's sewerage system for the benefit of which the revenue bonds were issued, sufficient to pay the cost of maintenance and operation thereof, to pay the principal of and the interest on all revenue bonds or any other obligations issued by the district and chargeable to the revenues of the system as and when the same become due, provide an adequate depreciation and replacement fund, and to create reasonable reserves therefor, and to provide funds ample to meet all valid and reasonable requirements of the resolution authorizing the revenue bonds. The fees, rates or charges shall be sufficient to allow for miscellaneous and emergency or unforeseen expenses and the rates shall from time to time be revised so as fully to meet the requirements of sections 249.760 to 249.810.

4. The resolution authorizing the issuance of revenue bonds hereunder may establish limitations upon the issuance of additional revenue bonds payable from the revenues of the district's sewerage system and may provide that additional revenue bonds shall stand on a parity as to the revenues of the sewer district and in all other respects with revenue bonds previously issued on such conditions as may be specified in the resolution. The resolution may include other agreements, covenants or restrictions deemed advisable by the board to effect the efficient operation of the system and to safeguard the interest of the holders of the revenue bonds and to secure the payment of the bonds and the interest thereon promptly when due.

5. Whenever a district authorizes and issues revenue bonds under sections 249.760 to 249.810, an amount of the net revenues of the sewerage system of the district sufficient for the purpose shall, by operation of sections 249.760 to 249.810, be pledged to the payment of the principal of and the interest on the bonds as the same shall become due.

(L. 1961 p. 451 § 16)



Section 249.800 Revenue bonds may be issued without election, when, notice, procedure--election required, when.

Revenue bonds may be issued without election, when, notice, procedure--election required, when.

249.800. The board of any district contemplating the issuance of revenue bonds under the provisions of sections 249.760 to 249.810 may give notice of its intention to issue the bonds without submitting the proposition to the voters of the district, the notice to state the maximum amount of bonds proposed to be issued and the general purpose of the bonds. The notice shall further state the right of the voters in the district to file their written protest against the issuance of the bonds as hereinafter provided. The notice shall be published twice in a newspaper published in the county in which the district is located. If within fifteen days after the date of the first publication of the notice there shall not be filed with the secretary of the district a written protest against issuance of such revenue bonds, signed by a number equal to twenty-five percent of the voters voting at the last preceding election of supervisors within the sewer district, the board of the district shall have power to issue the revenue bonds of the district to the amount and for the purpose specified in the notice without an election. If within fifteen days after the date of the first publication of the notice there is filed with the secretary of the district a written protest against the issuance of the revenue bonds signed by the requisite number of voters within the sewer district, the board of the district shall thereupon submit the proposed revenue bond issue to the voters of the district and, if a majority of the voters voting on the question shall vote in favor thereof, the proposed improvements may be made and the revenue bonds issued in payment of the cost thereof.

(L. 1961 p. 451 § 17, A.L. 1978 H.B. 971)



Section 249.803 Owner and occupant both liable for sewerage charges.

Owner and occupant both liable for sewerage charges.

249.803. Sewerage services furnished by a sewer district created under the provisions of sections 249.760 to 249.810 shall be deemed to be furnished to both the occupant and owner of the premises receiving the services and the sewer district rendering the services shall have power to sue the occupant or owner, or both, of the real estate in a civil action to recover any sums due for the services, plus a reasonable attorney fee to be fixed by the court.

(L. 1961 p. 451 § 18)



Section 249.805 Refunding of revenue bonds.

Refunding of revenue bonds.

249.805. For the purpose of refunding, extending or unifying the whole or any part of any outstanding revenue bonds of the district, any district may issue its refunding revenue bonds not exceeding in amount the principal of the outstanding revenue bonds to be refunded, together with the accrued interest to the date of the refunding bonds, and the board of the district shall provide for the payment of the interest on and principal of the refunding bonds in the same manner and from the same source as was provided for the payment of interest on and principal of the bonds to be refunded.

(L. 1961 p. 451 § 19)



Section 249.807 Extension of boundaries of district, procedure.

Extension of boundaries of district, procedure.

249.807. 1. The boundaries of any sewer district formed under the provisions of sections 249.760 to 249.810 may be extended from time to time by filing a petition with the clerk of the circuit court having jurisdiction, signed by the board of supervisors and five or more owners of real estate situated within the territory to be annexed. The same proceeding shall then be followed as provided in sections 249.760 to 249.810 for the original organization of the district except that the proposition must be voted on affirmatively by a majority of the qualified voters voting on the proposition in the original district and the area to be annexed combined.

2. The costs incurred in the extension of the boundaries of the district shall be taxed to the district if the annexation is completed and otherwise against the petitioners, except that no costs shall be taxed to the board of supervisors.

3. Any owner of real estate that abuts upon a district once formed may petition the board of supervisors for the incorporation of the real estate in the district. If approval is granted by the board, the clerk of the board shall endorse his certificate of the fact of approval by the board upon the petition. The petition shall then be filed with the clerk of the circuit court of the county in which the district is incorporated. It is then the duty of the court to amend the boundaries of the district by a decree incorporating the real estate in it. A certified copy of the decree shall then be filed in the office of the recorder and in the office of the county clerk of the county in which the real estate is located, and in the office of the secretary of state. The costs of the proceedings shall be borne by the petitioning property owners.

4. Any owner of land that has not been platted and such plat finally approved by the county planning commission, county zoning commission, county planning and zoning commission, or county governing body, that abuts upon a district previously formed or currently being formed, for which a trunk sewer has been condemned under chapter 523, shall not be compelled to join such district but may petition the board of supervisors of such district for incorporation of his land into such district under this section. All costs of proceedings conducted under this subsection shall be paid by the petitioning landowner.

(L. 1961 p. 451 § 20, A.L. 1983 H.B. 371)



Section 249.810 Dissolution of district, procedure.

Dissolution of district, procedure.

249.810. 1. The incorporation of every district, heretofore or hereafter incorporated under and by virtue of the provisions of sections 249.760 to 249.810, shall be dissolved if, at any time before bonds are issued and negotiated to construct the works and improvements as provided by the plan of reclamation adopted by its board of supervisors, twenty-five percent or more of the registered voters of the district petition the circuit court wherein the district was incorporated for a dissolution thereof; provided, that upon the filing of any such petition, the circuit court shall, before dissolving the corporation, ascertain and determine the amount of money in the treasury of, or owing to, the district, and the amount of all warrants issued and unpaid by it and the amount of the debts and other obligations owing by it; and, if the amount of money in the treasury and owing to the district is in excess of the amount of the warrants, debts and other obligations, the circuit court shall order such warrants, debts and other obligations to be forthwith paid and discharged, and the excess divided among all the owners of land in the district who paid the same thereto, in the proportions in which they paid the same; but, if the amount of money, in the treasury and owing to the corporation, is not sufficient to pay and discharge the warrants, debts and other obligations, then the circuit court shall order the board of supervisors to levy and collect a uniform tax upon the real property within the district, sufficient in amount to pay the deficiency, and to thereupon pay the same.

2. At any time during the corporate life of the district, when all outstanding bonds have been paid and when all other indebtedness of the district has been paid or when there is sufficient money on hand to pay any and all outstanding indebtedness, and when there is sufficient money on hand to pay the costs and expenses of the dissolution of the corporation as herein provided, the board of supervisors may, and on a petition of a number of voters equal to twenty-five percent of those voting at the last preceding election of supervisors shall, submit the question to the voters to determine whether or not the district shall be dissolved and its corporate life terminated.

3. If the majority of the voters voting on the question vote in favor of the dissolution of the incorporation of the district, the board of supervisors shall cause to be filed in the circuit court wherein the district was incorporated, a petition setting out the facts; that there are no outstanding bonds of the district; that there is no other outstanding indebtedness of the district, or that there is sufficient money on hand to pay any outstanding indebtedness, as the case may be, and that there is sufficient money on hand to pay the cost and expenses of the dissolution; that due notice has been given of the meeting; and, that a majority, qualified as herein provided, voted in favor of the dissolution. Whereupon the court or the clerk thereof in vacation shall cause notice to be given by publication in some newspaper printed and published in the county for four successive weeks, the last publication being not less than fifteen days before the first day of the term to which the petition is made returnable, directed to the creditors, landowners and all persons interested, of the filing of the petition, its object and purpose, and ordering them to show cause, if any there be, on the first day, why the corporation should not be dissolved.

4. If, upon a hearing of the petition, the court finds the facts aforesaid and finds that there are no outstanding debts and that there is sufficient money to pay the expenses of dissolution, it shall enter its order dissolving said corporation. If it finds there is sufficient money on hand to pay all outstanding debts, it shall order the debts paid and thereafter, on proper showing of their payment, enter its order of dissolution.

(L. 1961 p. 451 § 21, A.L. 1978 H.B. 971, A.L. 1983 H.B. 371)



Section 249.820 Certain municipalities may adopt ordinances necessary for compliance with law--enforceability--industrial user, defined.

Certain municipalities may adopt ordinances necessary for compliance with law--enforceability--industrial user, defined.

249.820. 1. All municipalities with a population of more than one hundred thousand inhabitants located entirely within a county of the first classification with a charter form of government which contains all or part of a city with a population of three hundred fifty thousand or more inhabitants with publicly owned treatment works required to operate national pretreatment programs may adopt all necessary ordinances for compliance with federal and state pretreatment requirements and federal and state water pollution control laws and regulations, and shall exercise primary authority to adopt, modify, and repeal, and to administer and enforce ordinances with respect to:

(1) The establishment, construction, reconstruction, improvement, repair, operation, and maintenance of its sewer systems and treatment facilities;

(2) Industrial users discharging into its sanitary and storm sewer system or treatment facilities; and

(3) The establishment, operation, administration, and enforcement of a publicly owned treatment works pretreatment program consistent with state and federal pretreatment standards, including inspection, monitoring, sampling, permitting, and reporting programs and activities. The municipality may, in addition to any pretreatment standards imposed under this section, require of any user of its treatment facilities such other pretreatment, inspection, reporting programs for industrial wastes as it deems necessary to adequately treat such wastes.

2. The ordinances adopted by the municipalities pursuant to subsection 1 of this section shall be applicable and enforceable by administrative, civil, or other action within any territory served by its sewer systems or treatment facilities and against any industrial user, subdistrict, district, or municipality who shall directly or indirectly discharge wastewaters or permit discharge of wastewaters into the municipal sewer systems or treatment facilities.

3. The authority granted to the municipality by this section is in addition to and not in derogation of any other authority granted pursuant to the constitution and laws of Missouri, any federal water pollution control act, or the rules of any agency of federal or state government.

4. The term "industrial user", as used in sections 249.820 and 249.822, means any nondomestic source of discharge or indirect discharge into the district's wastewater system which is regulated under section 307(b), (c), or (d) of the Clean Water Act, or any source listed in division A, B, D, E, or I of the Standard Industrial Classification Manual, or any solid waste disposal operation such as, but not limited to, landfills, recycling facilities, solid or hazardous waste handling or disposal facilities and facilities which store or treat aqueous wastes as generated by facilities not located on site and which dispose of these wastes by discharging them into the district's wastewater system.

(L. 1992 H.B. 1307 § 1)

Effective 4-7-92



Section 249.822 Agreements as to location and manner of discharge--refusal to receive waste--operation and maintenance of facilities, powers--procedural remedies--false statements, penalty.

Agreements as to location and manner of discharge--refusal to receive waste--operation and maintenance of facilities, powers--procedural remedies--false statements, penalty.

249.822. 1. The municipality may enter into agreements with other municipalities, subdistricts, private districts or any industrial users which discharge wastewaters into sewers, streams or the treatment facilities of the municipality concerning the locations and the manner in which wastewaters may be discharged into the municipal sewer systems or streams within the municipality, and concerning the permissible content of acid wastes, alkaline wastes, poisonous wastes, oils, grit or other wastes which might be hazardous or detrimental to such systems. Any municipality, subdistrict, private district or industrial user discharging sewage into the stream or the systems may petition the circuit court for an order enforcing compliance with any provision of such an agreement or determination, and that circuit court shall have jurisdiction in all cases or questions arising out of the organization or operations of the municipality, or from the acts of the municipal officials.

2. The municipality may contract with other participating communities for the payment of its proportionate share of treatment costs.

3. The municipality may refuse to receive any waste into the sewer system which does not meet relevant state, federal, or local water pollution, solid waste, or pretreatment standards.

4. The municipality may provide for the operation and maintenance of its treatment facilities and the administration, regulation, and enforcement of its pretreatment and water pollution programs, including the adoption of ordinances, to carry out its powers with respect to all industrial users, subdistricts, districts, and municipalities which discharge into the collection system of the municipality's sewer systems or treatment facilities. These powers include, but are not limited to:

(1) The promulgation of any ordinance;

(2) The issuance, modification or revocation of any order;

(3) The issuance, modification or revocation of any permit;

(4) The levying of all administrative fines upon any industrial user in violation of the municipality's ordinances, or any permit or order issued thereunder, in an amount not to exceed one thousand dollars per violation per day;

(5) Commencing an action through counsel for appropriate legal or equitable relief in a circuit court against any industrial user in violation of the municipality's rules, regulations and ordinances or any permit or order issued thereunder; and

(6) Petitioning the prosecutor for the county in which any criminal violation of the municipality's ordinances or any permit or order issued thereunder has occurred to institute criminal proceedings.

5. The municipality may adopt ordinances creating procedural remedies for all persons affected by any order or permit issued, modified or revoked or any fine or penalty levied by the municipality including, but not limited to, the grant of reasonable time periods for such persons to respond, to show cause, and to request reconsideration of fines or penalties levied.

6. Any person who knowingly makes any false statements, representations or certifications in any application, record, report, plan or other document filed or required to be maintained pursuant to the municipality's rules, regulations, ordinances or wastewater permit, or who falsifies, tampers with or knowingly renders inaccurate any monitoring device or method required under the municipality's rules, regulations or ordinances shall upon conviction, be punishable by a fine of not more than one thousand dollars per violation per day or imprisonment for not more than one year or both. In the event of a second or subsequent conviction, the person shall be punishable by a fine not to exceed three thousand dollars per violation per day or imprisonment for not more than three years or both. Any penalty imposed by this subsection shall be in addition to all appropriate civil remedies, including administrative fines.

7. Whenever any reference is made in this section to any action that may be taken by the municipality, such reference includes such action by its named executive officer or designee pursuant to powers and duties delegated to such executive officer by the municipality.

(L. 1992 H.B. 1307 § 2)

Effective 4-7-92



Section 249.900 Sewer district may by amended decree construct, maintain and operate a public water supply, requirement, procedure.

Sewer district may by amended decree construct, maintain and operate a public water supply, requirement, procedure.

249.900. 1. The board of directors of any sewer district incorporated pursuant to the provisions of this chapter may petition the circuit court of the county containing the major part of the acreage in the district for an amended decree of incorporation to allow that district to engage in the construction, maintenance and operation of common public water supply which serves ten or more separate properties and is located wholly within the district and is not operated by another political subdivision or is not located within the certificated area of a water corporation as defined in chapter 386 or within a public water supply district as defined in chapter 247 and the operation and maintenance of all such existing facilities. The petition shall be filed by the board of directors and all proceedings shall be in the same manner as in an action for initial formation of a sewer district except that no vote of the residents of the district shall be required.

2. If the decree is amended the district shall, within ninety days after the order amending the decree, begin operation of the existing facilities which it has acquired by gift or otherwise and shall establish and collect user charges to be determined and established in the same manner as sewer rates.

3. All applicable provisions of this chapter shall apply to the construction, operation and maintenance of water supply in the same manner as they apply to like functions relating to sewer facilities.

(L. 1993 H.B. 197 § 1)



Section 249.925 Definitions.

Definitions.

249.925. As used in sections 249.925 to 249.955, the following terms mean: (1) "Acquire", the acquisition of property or interests in property by purchase, gift or other lawful means and may include the acquisition of existing property and improvements already owned by a city or county;

(2) "Consultant", engineers, architects, planners, attorneys, financial advisors, accountants, investment bankers and other persons deemed competent to advise and assist the governing body of the city or county in planning and making improvements authorized by sections 249.925 to 249.955;

(3) "Cost", all costs incurred in connection with an improvement, including, but not limited to, costs incurred for the preparation of preliminary reports, the preparation of plans and specifications, the preparation and publication of notices of hearings, resolutions, ordinances and other proceedings, fees and expenses of consultants, interest accrued on borrowed money during the period of construction, underwriting costs and other costs incurred in connection with the issuance of bonds or notes, establishment of reasonably required reserve funds for bonds or notes, the cost of land, materials, labor and other lawful expenses incurred in planning, acquiring and doing any improvement, reasonable construction contingencies, and work done or services performed by a city or county in the administration and supervision of the improvement;

(4) "Improve", to construct, reconstruct, maintain, restore, replace, renew, repair, install, equip, extend, or to otherwise perform any work which will provide a new sewage or storm water facility or enhance, extend or restore the value or utility of an existing sewage or storm water facility;

(5) "Improvement", any one or more public facilities or improvements which confer a benefit on a new or existing sewage or storm water facility and may include or consist of a reimprovement of a prior improvement. Improvements include, but are not limited to, the following activities:

(a) To acquire property or interests in property when necessary or desirable for sewage or storm water facility purposes as authorized by sections 249.925 to 249.955;

(b) To open, widen, extend and otherwise to improve streets, paving and other surfacing, gutters, curbs, sidewalks, crosswalks, driveway entrances and structures, drainage works incidental thereto, and service connections from sewer, water, gas and other utility mains, conduits or pipes, if such activity is necessary for or incidental to an improvement authorized by sections 249.925 to 249.955;

(c) To improve main and lateral storm water drains and sanitary sewer systems, and appurtenances thereto;

(d) To improve waterworks systems, if such activity is necessary for or incidental to an improvement authorized by sections 249.925 to 249.955;

(e) To improve vehicle and pedestrian bridges, overpasses and tunnels, if such activity is necessary for or incidental to an improvement authorized by sections 249.925 to 249.955;

(f) To improve property for off-street parking facilities including construction and equipment of buildings thereon, if such activity is necessary for or incidental to an improvement authorized by sections 249.925 to 249.955;

(6) "Sewage or storm water facility improvement district", an area of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or of any county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, with defined limits and boundaries which is created by vote under sections 249.925 to 249.955 and which is benefitted by a sewage or storm water facility improvement and subject to assessments against the real property therein for the cost of the improvement.

(L. 1995 H.B. 88 § 9)



Section 249.927 Sewage or storm water facility improvement district, certain city and counties may issue general obligation bonds, purpose--issue assessment against property to pay for improvements.

Sewage or storm water facility improvement district, certain city and counties may issue general obligation bonds, purpose--issue assessment against property to pay for improvements.

249.927. The governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of any county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, may make, or cause to be made, improvements which confer a benefit upon property within a sewage or storm water facility improvement district pursuant to sections 249.925 to 249.955. The governing body of such city or county of the first classification may incur indebtedness and issue temporary notes and general obligation bonds of such city or county pursuant to sections 249.925 to 249.955 to pay for all or part of the cost of such improvements. An improvement may be combined with one or more other improvements for the purpose of issuing a single series of general obligation bonds to pay all or part of the cost of such improvements, but separate funds or accounts shall be established within the records of the city or county for each improvement as provided in section 249.953. The temporary notes and general obligation bonds issued by the city or county shall be a debt of the sewage or storm water facility improvement district and such city or county shall assess assessments against each property deemed by the governing body of the city or county to be benefitted by each such improvement pursuant to sections 249.929 to 249.933. The city or county shall use the moneys collected from such assessments to reimburse such city or county for all amounts paid or to be paid by it as principal of and interest on its temporary notes and general obligation bonds issued for such improvements.

(L. 1995 H.B. 88 § 10)



Section 249.929 Sewage or storm water facility improvement district, procedure to establish--election, ballot form--governing body to adopt resolution, content.

Sewage or storm water facility improvement district, procedure to establish--election, ballot form--governing body to adopt resolution, content.

249.929. 1. To establish a sewage or storm water facility improvement district, the governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of any county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, shall comply with the procedures described in subsection 2 of this section.

2. The governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of any county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, proposing to create a sewage or storm water facility improvement district may, by resolution, submit the question of creating such district to all qualified voters residing within such district at a general or special election called for that purpose. Such resolution shall set forth the project name for the proposed sewage or storm water facility improvement, the general nature of the proposed improvement, the estimated cost of such improvement, the boundaries of the proposed sewage or storm water facility improvement district to be assessed, and the proposed method or methods of assessment, including any provision for the annual assessment of maintenance costs of the improvement in each year after the bonds issued for the original sewage or storm water facility improvement are paid in full. The governing body of the city or county may create a sewage or storm water facility improvement district when the question of creating such district has been approved by the vote of the percentage of electors within such district voting thereon that is equal to the percentage of voter approval required for the issuance of general obligation bonds of such county under article VI, section 26 of the constitution of this state. The notice of election containing the question of creating a sewage or storm water facility improvement district shall contain the project name for the proposed improvement, the general nature of the proposed improvement, the estimated cost of such improvement, the boundaries of the proposed sewage or storm water facility improvement district to be assessed, the proposed method or methods of assessment, including any provision for the annual assessment of maintenance costs of the improvement in each year after the bonds issued for the original improvement are paid in full, and a statement that the final cost of such improvement assessed against property within the district and the amount of general obligation bonds issued therefor shall not exceed the estimated cost of such improvement, as stated in such notice, by more than twenty-five percent. The question of whether to create any sewage water facility improvement district or storm water facility improvement district, the boundaries of which are not identical to any existing or proposed storm water facility improvement district or any existing or proposed sewage water facility improvement district, shall be submitted to the voters as a separate question; however, the question of whether to create a sewage water facility improvement district and a storm water facility improvement district, the boundaries of which are identical, may be submitted as a single question. The ballot upon which the question of creating a sewage or storm water facility improvement district is submitted to the qualified voters residing within the proposed district shall contain a question in substantially the following form: Shall . . . . . . (name of city or county) be authorized to create a sewage or storm water facility improvement district proposed for the . . . . . . (project name for the proposed improvement) and incur indebtedness and issue general obligation bonds to pay for all or part of the cost of sewage or storm water facility improvements within such district, the cost of all indebtedness so incurred to be assessed by the governing body of the . . . . . . . (city or county) on the property benefitted by such improvements for a period of . . . . . . . years, and, if included in the resolution, an assessment in each year thereafter with the proceeds thereof used solely for maintenance of the sewage or storm water facility improvement?

â ã YES â ã NO

3. Upon receiving the requisite voter approval at an election, the governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of a county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, may, by resolution, determine the advisability of the improvement and may order that the sewage or storm water facility improvement district be established and that preliminary plans and specifications for the improvement be made. Such resolution shall state and make findings as to the project name for the proposed improvement, the nature of the improvement, the estimated cost of such improvement, the boundaries of the sewage or storm water facility improvement district to be assessed, the proposed method or methods of assessment, including any provision for the annual assessment of maintenance costs of the improvement in each year after the bonds issued for the original improvement are paid in full, and shall also state that the final cost of such improvement assessed against the property within the sewage or storm water facility improvement district and the amount of general obligation bonds issued therefor shall not, without a new election, exceed the estimated cost of such improvement by more than twenty-five percent.

(L. 1995 H.B. 88 § 11 subsecs. 1 to 3)



Section 249.931 Boundaries of district, how set.

Boundaries of district, how set.

249.931. The boundaries of the proposed sewage or storm water facility improvement district shall be described by metes and bounds, streets or other sufficiently specific description. The area of the sewage or storm water facility improvement district finally determined by the governing body of the city or county to be assessed may be less than, but shall not exceed, the total area comprising such district.

(L. 1995 H.B. 88 § 11 subsec. 4)



Section 249.933 Maintenance costs, assessment may be levied and collected after period for assessment of property has expired.

Maintenance costs, assessment may be levied and collected after period for assessment of property has expired.

249.933. A sewage or storm water facility improvement district assessment may be levied and collected after the original period approved for assessment of property within the district has expired, with the proceeds thereof used solely for maintenance of the improvement, if the residents of the sewage or storm water facility improvement district vote to assess property within the district for the maintenance costs in the manner prescribed in subsection 2 of section 249.929.

(L. 1995 H.B. 88 § 11 subsec. 5)



Section 249.935 Assessment for cost of improvement, how calculated--governing bodies may establish by resolution methods for assessing benefits.

Assessment for cost of improvement, how calculated--governing bodies may establish by resolution methods for assessing benefits.

249.935. The portion of the cost of any improvement to be assessed against the property in a sewage or storm water facility improvement district shall be apportioned against such property in accordance with the benefits accruing thereto by reasons of such improvement. The cost may be assessed equally per front foot or per square foot against property within the district or by any other reasonable assessment plan determined by the governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of the county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, which results in imposing substantially equal burdens or share of the cost upon property similarly benefitted. The governing body of such city or county may from time to time determine and establish, by resolution, reasonable general classifications and formulae for the methods of assessing the benefits.

(L. 1995 H.B. 88 § 12)



Section 249.937 Plans and specifications, acceptance by governing body, resolution ordering assessment against property benefitted by improvement.

Plans and specifications, acceptance by governing body, resolution ordering assessment against property benefitted by improvement.

249.937. After the governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of the county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, has made the findings specified in sections 249.929 to 249.933 and plans and specifications for the proposed sewage or storm water facility improvements have been prepared, the governing body shall, by resolution, order assessments to be made against each property deemed to be benefitted by an improvement based on the revised estimated cost of the improvement or, if available, the final cost thereof, and shall order a proposed assessment roll to be prepared.

(L. 1995 H.B. 88 § 13 subsec. 1)



Section 249.939 Plans, specification and assessment role filed with city or county clerk--notice--publication, content--hearing to be held--notice mailed to assessed property owners.

Plans, specification and assessment role filed with city or county clerk--notice--publication, content--hearing to be held--notice mailed to assessed property owners.

249.939. The plans and specifications for the improvement and the proposed assessment roll shall be filed with the city or county clerk and shall be open for public inspection. Such clerk shall thereupon, at the direction of the governing body of the city or county, publish notice that the governing body will conduct a hearing to consider the proposed improvement and proposed assessments. Such notice shall be published in a newspaper of general circulation at least once, not more than twenty days and not less than ten days before the hearing, and shall state the project name for the improvement, the date, time and place of such hearing, the general nature of the improvement, the revised estimated cost or, if available, the final cost of the improvement, the boundaries of the sewage or storm water facility improvement district to be assessed, and that written or oral objections will be considered at the hearing. At the same time, the city or county clerk shall mail to the owners of record of the property made liable to pay the assessments, at their last known post-office address, a notice of the hearing and a statement of the cost proposed to be assessed against the property so owned and assessed. The failure of any owner to receive such notice shall not invalidate the proceedings.

(L. 1995 H.B. 88 § 13 subsec. 2)



Section 249.941 Hearing held to consider proposals, plan may be amended--governing body may order, by resolution, improvement project.

Hearing held to consider proposals, plan may be amended--governing body may order, by resolution, improvement project.

249.941. At the hearing to consider the proposed improvements and assessments, the governing body of any city with a population of three hundred fifty thousand inhabitants or more which is located in more than one county, or the governing body of the county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, shall hear and pass upon all objections to the proposed improvements and proposed assessments, if any, and may amend the proposed improvements, and the plans and specifications therefor, or assessments as to any property, and thereupon by resolution the governing body of such city or county shall order that the improvement be made and direct that financing for the cost thereof be obtained as provided in sections 249.925 to 249.955. All assessments established in sections 249.925 to 249.955 may be appealed by the property owner to the county board of equalization and as further provided in chapter 138.

(L. 1995 H.B. 88 § 14 subsec. 1)



Section 249.943 Construction of improvement completed, final cost computed--governing body to assess final cost or amount of general obligation bonds.

Construction of improvement completed, final cost computed--governing body to assess final cost or amount of general obligation bonds.

249.943. After construction of the improvement has been completed in accordance with the plans and specifications therefor, the governing body of the city or county shall compute the final costs of the improvement and apportion the costs among the property benefitted by such improvement in such equitable manner as the governing body shall determine, charging each parcel of property with its proportionate share of the costs, and by resolution, assess the final cost of the improvement or the amount of general obligation bonds issued or to be issued therefor as assessments against the property described in the assessment roll.

(L. 1995 H.B. 88 § 14 subsec. 2)



Section 249.945 City or county clerk's duty to mail notice to property owners of assessment--payment may be made in installments--first payment due, when--interest rate, limitation--how collected.

City or county clerk's duty to mail notice to property owners of assessment--payment may be made in installments--first payment due, when--interest rate, limitation--how collected.

249.945. 1. After the passage or adoption of the resolution assessing the assessments, the city or county clerk shall mail a notice to each property owner within the district which sets forth a description of each parcel of real property to be assessed which is owned by such owner, the special assessment assigned to such property, and a statement that the property owner may pay such assessment in full, together with interest accrued thereon, from the effective date of such resolution, on or before a specified date determined by the effective date of the resolution, or may pay such assessment in annual installments as provided in subsection 2 of this section.

2. The assessments shall be assessed upon the property included therein concurrent with general property taxes, and shall be payable in substantially equal annual installments for a duration stated in the ballot measure prescribed in subsection 2 of section 249.929, and, if authorized, an assessment in each year thereafter levied and collected in the same manner with the proceeds thereof used solely for maintenance of the improvement, taking into account such assessments and interest thereon, as the governing body of the city or county determines. The first installment shall be payable after the first collection of general property taxes following the adoption of the assessment resolution, unless such resolution was adopted and certified too late to permit its collection at such time. All assessments shall bear interest at such rate as the governing body determines, not to exceed the rate permitted for bonds by section 108.170. Interest on the assessment between the effective date of the resolution assessing the assessment and the date the first installment is payable shall be added to the first installment. The interest for one year on all unpaid installments shall be added to each subsequent installment until paid.

3. Assessments shall be collected and paid over to the city or county treasurer in the same manner as taxes of the city or county are collected and paid.

(L. 1995 H.B. 88 § 14 subsecs. 3 to 5)



Section 249.947 Cause of action to set aside assessment, time limitation.

Cause of action to set aside assessment, time limitation.

249.947. No cause of action to set aside the assessments made under sections 249.925 to 249.955 or to otherwise question the validity of the proceedings relating thereto shall be brought after the expiration of ninety days from the date of mailing of notice to property owners of the assessments required by sections 249.941 to 249.945.

(L. 1995 H.B. 88 § 15)



Section 249.949 Assessment to be a lien on property.

Assessment to be a lien on property.

249.949. An assessment authorized under the provisions of sections 249.925 to 249.955 shall be a lien, from the date of the assessment, on the property against which it is assessed on behalf of the city or county assessing the same to the same extent as a tax upon real property.

(L. 1995 H.B. 88 § 16)



Section 249.951 Temporary notes may be issued by governing body to pay cost of improvements--general obligation bond shall be issued to pay off notes.

Temporary notes may be issued by governing body to pay cost of improvements--general obligation bond shall be issued to pay off notes.

249.951. After an improvement has been authorized pursuant to sections 249.929 to 249.933, the governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of the county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, may issue temporary notes of such city or county to pay the costs of such improvement in an amount not to exceed the estimated cost of such improvement. General obligation bonds of such city or county shall be issued and sold as provided in section 249.927 to refund, retire and pay off such temporary notes and any accrued interest thereon to the date of payment.

(L. 1995 H.B. 88 § 17)



Section 249.953 Separate account created for each project--balance in fund after project paid for, effect--refund to property owner, when--assessment reduced, when.

Separate account created for each project--balance in fund after project paid for, effect--refund to property owner, when--assessment reduced, when.

249.953. A separate fund or account shall be created in the city or county treasury for each improvement project and each such fund or account shall be identified by a suitable title. The proceeds from the sale of bonds and temporary notes and any other moneys appropriated thereto by the governing body of any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county, or the governing body of the county of the first classification without a charter form of government that has a population of at least one hundred sixty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government containing a portion of a city with a population of at least three hundred fifty thousand inhabitants, or the governing body of any county of the first classification without a charter form of government as of August 28, 1995, that has a population of more than one hundred five thousand but less than one hundred twenty thousand inhabitants, shall be credited to such funds or accounts. Such funds or accounts shall be used solely to pay the costs incurred in making each respective improvement. Upon completion of an improvement, the balance remaining in the fund or account established for such improvement, if any, shall be credited against the amount of the original assessment of each parcel of property, on a pro rata basis based on the amount of the original assessment, and with respect to property owners that have prepaid their assessments in accordance with sections 249.941 to 249.945, the amount of each such credit shall be refunded to the appropriate property owner, and with respect to all other property owners, the amount of each such credit shall be transferred and credited to such city or county bond and interest fund to be used solely to pay the principal of and interest on the bonds or temporary notes and the assessments shall be reduced accordingly by the amount of such credit.

(L. 1995 H.B. 88 § 18)



Section 249.955 Amount of bonds and temporary notes, limitation not to exceed ten percent of assessed valuation of taxable tangible property.

Amount of bonds and temporary notes, limitation not to exceed ten percent of assessed valuation of taxable tangible property.

249.955. The total amount of city or county general obligation bond indebtedness incurred for improvements under sections 249.925 to 249.955, including temporary notes issued pursuant to sections 249.925 to 249.955, shall not exceed ten percent of the assessed valuation of all taxable tangible property, as shown by the last completed property assessment for state or local purposes, within the district.

(L. 1995 H.B. 88 § 19)



Section 249.957 Tax and special tax bills in certain sections applicable to sewer and storm water facility improvement districts.

Tax and special tax bills in certain sections applicable to sewer and storm water facility improvement districts.

249.957. The tax and special tax bills provided for in sections 249.430, 249.520, 249.530 and 249.580 to* 249.650 shall be applicable to the assessments detailed in sections 249.925 to 249.955.

(L. 1995 H.B. 88 § 20)

*Word "through" appears in original rolls.



Section 249.1000 Publicly owned sewer treatment works, responsible for whole sewer system, when--exceptions.

Publicly owned sewer treatment works, responsible for whole sewer system, when--exceptions.

249.1000. A publicly owned treatment works that has ownership of interceptor and local sewers shall be responsible for the entire public sewer system, except that the operation and maintenance of any part of an individual user's pressure sewer system, including grinder or low pressure pumps and service lateral to the public or private pressure sewer system used for the purpose of collecting or conducting wastewater originating at a residence or individual commercial entity, shall be the responsibility of the owner of such residence or individual commercial entity unless the publicly owned treatment works has assumed such responsibility.

(L. 1997 H.B. 709 § 1)

Effective 7-1-97



Section 249.1100 Consolidation of sewer districts permitted, when, procedure.

Consolidation of sewer districts permitted, when, procedure.

249.1100. 1. Except as otherwise provided in section 30(a) of article VI of the Missouri Constitution, regardless of being a sewer district pursuant to chapter 204 or this chapter, when the governing bodies of two or more contiguous sewer districts located in any county of the first classification without a charter form of government having not less than one hundred seventy thousand and not more than two hundred thousand inhabitants determine that a consolidated sewer system would better serve the area within their boundaries, the governing bodies shall submit the proposal for a consolidated sewer district to the governing body of such county. The governing body of the county after consultation with the sewer engineer pursuant to section 204.300 and section 249.460 shall by resolution submit the question of creating a consolidated sewer district to all qualified voters residing within each existing district at a municipal or general or special election called for that purpose.

2. The resolution shall set forth the project name for the proposed consolidated sewer district, the general nature of the proposed consolidated sewer district, the estimated cost of the sewer improvements for such consolidated sewer district, the boundaries of the existing districts to be consolidated, the proposed method or methods of assessment, and a statement that the final cost of such sewer improvements assessed against property within the consolidated sewer district and the amount of general obligation bonds issued therefor shall not exceed the estimated cost of such sewer improvements, as stated in such notice, by more than twenty-five percent.

(L. 2001 H.B. 501)



Section 249.1103 Public hearing to be held prior to election for consolidation of sewer districts.

Public hearing to be held prior to election for consolidation of sewer districts.

249.1103. The governing body of the county receiving the proposal pursuant to section 249.1100 shall set a day for a public hearing prior to election for the creation of a consolidated sewer district and shall publish the resolution with a notice of the time and place of public hearing in some local newspaper of general circulation, published in such county in which any district proposed to be consolidated lies at least thirty days before the date of the hearing. At such hearing anyone interested in the proposed consolidation of sewer districts may appear and present their views to the governing body of the county.

(L. 2001 H.B. 501)



Section 249.1106 Ballot language for consolidation of sewer districts--submission of question to voters in both districts simultaneously.

Ballot language for consolidation of sewer districts--submission of question to voters in both districts simultaneously.

249.1106. 1. The ballot upon which the question of creating a consolidated sewer district is submitted to the qualified voters residing within each existing sewer district or districts shall contain a question in substantially the following form:

Shall the ............. (governing body's name) of ......... (county's name) be authorized to dissolve the existing ................ (name of existing sewer district) and create a consolidated sewer district proposed for the ............ (name of existing sewer districts to be consolidated) and authorize the consolidated sewer districts to incur indebtedness and issue general obligation bonds to pay for all or part of the cost of the creation and maintenance of such consolidated sewer district, with the cost of all indebtedness so incurred to be assessed by the ............. (name of consolidated sewer district) on the property within the consolidated sewer district?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No".

If a majority of the total votes cast on the proposal by the qualified voters of each existing district or districts voting thereon are in favor of the proposal, then the order shall become effective. If the proposal receives less than the required majority in at least one existing district, then the governing body of the county shall have no power to impose the consolidation of sewer districts as authorized pursuant to this section unless and until the governing body of the county shall again have submitted another proposal to authorize the governing body of the county to consolidate authorized by this section and such proposal is approved by the required majority of the total votes cast on the proposal by the qualified voters of each existing district or districts voting on such proposal.

2. The boundaries of the proposed consolidated sewer district shall be described by metes and bounds, streets or other sufficiently specific description.

3. There shall be separate submissions of the question of creating a consolidated sewer district to each group of voters within each existing sewer district or districts, and the elections shall be held simultaneously.

(L. 2001 H.B. 501)



Section 249.1109 Combining of original districts after consolidation approved.

Combining of original districts after consolidation approved.

249.1109. At the time of the effective date of the consolidation, all the property of the original districts shall be combined and administered as one unit, which shall be subject to the liens, liabilities and obligations of the original districts, provided that if any district included in the consolidated district has issued general obligation bonds which are outstanding at the time of the consolidation, any taxes to be levied to pay the bonds and interest thereon shall be levied only upon the property within the original district issuing the bonds as it existed on the date of such issuance. All special obligation or revenue bonds issued by any district included in the consolidated district shall be paid in accordance with the terms thereof, without preference, from the revenue received by the consolidated district.

(L. 2001 H.B. 501)



Section 249.1112 Board of directors, members, terms, vacancies, expenses.

Board of directors, members, terms, vacancies, expenses.

249.1112. 1. A sewer district created pursuant to sections 249.1100 to 249.1127 shall have a board of directors which shall consist of five members, appointed by the governing body of the county in which the consolidated sewer district is located. Each member shall be a United States citizen, a registered voter, over the age of twenty-five years and shall have been a resident within the consolidated sewer district for one whole year prior to appointment.

2. The board shall be responsible for the control and operation of all such sewer districts organized pursuant to section 249.1106.

3. Beginning with appointments made after August 28, 2001, one member shall be appointed for four years, two members shall be appointed for three years and two members shall be appointed for two years. Following the initial appointments, the term of each board member shall be five years.

4. A vacancy in the office of a member shall be filled by appointment in the same manner as the original appointments.

5. No member of the board shall be entitled to any compensation for the performance of the member's official duties, but each member shall be reimbursed for necessary and actual expenses incurred in the performance of the member's official duties by the consolidated sewer district. The board members shall be reimbursed by the district for all reasonable expenses incurred in the performance of their duties.

(L. 2001 H.B. 501)



Section 249.1115 Powers, privileges and duties of original districts retained after consolidation.

Powers, privileges and duties of original districts retained after consolidation.

249.1115. The consolidated sewer district shall retain all the powers, privileges and duties therein conferred and provided upon each original individual sewer district pursuant to chapter 204, or this chapter, whichever it was created and organized under.

(L. 2001 H.B. 501)



Section 249.1118 Dissolution procedure.

Dissolution procedure.

249.1118. Dissolution of a sewer district created pursuant to section 249.1106 shall follow the procedures established in sections 67.950 to 67.955.

(L. 2001 H.B. 501)



Section 249.1150 District authorized, opt out procedure, powers--resolution may be adopted by county commission for service by district--board of trustees, members, terms--maintenance plan required, when--property tax levy, ballot form--termination of tax, procedure (Barry, Christian, Douglas, Greene, Ozark, Stone, Taney, Webster, and Wright counties).

District authorized, opt out procedure, powers--resolution may be adopted by county commission for service by district--board of trustees, members, terms--maintenance plan required, when--property tax levy, ballot form--termination of tax, procedure (Barry, Christian, Douglas, Greene, Ozark, Stone, Taney, Webster, and Wright counties).

249.1150. 1. There is hereby created within any county of the third classification without a township form of government and with more than thirty-four thousand but less than thirty-four thousand one hundred inhabitants, any county of the second classification without a township form of government and with more than fifty-four thousand two hundred but less than fifty-four thousand three hundred inhabitants, any county of the third classification without a township form of government and with more than thirteen thousand seventy-five but less than thirteen thousand one hundred seventy-five inhabitants, any county of the first classification with more than two hundred forty thousand three hundred but less than two hundred forty thousand four hundred inhabitants, any county of the third classification without a township form of government and with more than nine thousand four hundred fifty but less than nine thousand five hundred fifty inhabitants, any county of the third classification without a township form of government and with more than twenty-eight thousand six hundred but less than twenty-eight thousand seven hundred inhabitants, any county of the first classification with more than thirty-nine thousand seven hundred but less than thirty-nine thousand eight hundred inhabitants, any county of the third classification without a township form of government and with more than thirty-one thousand but less than thirty-one thousand one hundred inhabitants, and any county of the third classification without a township form of government and with more than seventeen thousand nine hundred but less than eighteen thousand inhabitants, the "Upper White River Basin Watershed Improvement District". The watershed improvement district is authorized to own, install, operate, and maintain decentralized or individual on-site wastewater treatment plants. The watershed improvement district created under this section shall be a body corporate and a political subdivision of the state of Missouri, shall be capable of suing and being sued in contract in its corporate name, and shall be capable of holding such real and personal property necessary for corporate purposes. The district shall implement procedures to regulate the area within the district and to educate property owners within the district about the requirements imposed by the district.

2. Any county included in the Upper White River Basin watershed improvement district, as established in subsection 1 of this section, may choose to opt out of the district in one of two ways:

(1) Upon the filing of a petition signed by at least twenty percent of the property owners residing within the county, a proposal is submitted to the qualified voters within the district boundaries. The ballot of submission shall be in substantially the following form:

Shall the county of ......... opt out of the Upper White River Basin Watershed Improvement District?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a simple majority of the votes cast in the county favors the proposal to opt out of district, then the county shall no longer be included in the Upper White River Basin watershed improvement district, and shall cease all imposition, collection, and assessment of any taxes associated with that district, beginning on the first day of the first month following the election. If a simple majority of the votes cast in the county opposes the proposal to opt out of the district, then the county shall remain a part of the Upper White River Basin watershed improvement district. However, if a proposal to opt out of the district is not approved, the governing body of the county shall not resubmit a proposal to the voters under this section sooner than twelve months from the date of the last proposal submitted under this section; or

(2) Upon the issuance of an order by the county commission, a proposal is submitted to the qualified voters within the district boundaries to opt out of the Upper White River Basin watershed improvement district. The ballot of submission shall be in substantially the following form:

Shall the county of ......... opt out of the Upper White River Basin Watershed Improvement District?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a simple majority of the votes cast in the county favors the proposal to opt out of the Upper White River Basin watershed improvement district, then the county shall no longer be included in the Upper White River Basin watershed improvement district, and shall cease all imposition, collection, and assessment of any taxes associated with that district, beginning on the first day of the first month following the election. If a simple majority of the votes cast in the county opposes the proposal to opt out of the Upper White River Basin watershed improvement district, then the county shall remain a part of the Upper White River Basin watershed improvement district. However, if a proposal to opt out of the Upper White River Basin watershed improvement district is not approved, the governing body of the county shall not resubmit a proposal to the voters under this section sooner than twelve months from the date of the last proposal submitted under this section.

3. Any county who has successfully chosen to opt out of the Upper White River Basin watershed improvement district under the provisions of subsection 2 of this section shall be allowed to rejoin the district at any time, provided the county submits the proposal to rejoin the district in one of two ways:

(1) Upon the filing of a petition signed by at least twenty percent of the property owners residing within the county, a proposal is submitted to the qualified voters within the county. The ballot of submission shall be in substantially the following form:

Shall the county of ......... rejoin the Upper White River Basin Watershed Improvement District?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a simple majority of the votes cast in the county favors the proposal to rejoin the Upper White River Basin watershed improvement district, then the county shall rejoin the district. If a simple majority of the votes cast in the county opposes the proposal to rejoin the district, then the county shall remain outside the Upper White River Basin watershed improvement district. However, if a proposal to rejoin the Upper White River Basin watershed improvement district is not approved, the governing body of the county shall not resubmit a proposal to the voters under this section sooner than twelve months from the date of the last proposal submitted under this section; or

(2) Upon the issuance of an order by the county commission, a proposal is submitted to the qualified voters within the district boundaries to rejoin the Upper White River Basin watershed improvement district. The ballot of submission shall be in substantially the following form:

Shall the county of ......... rejoin the Upper White River Basin Watershed Improvement District?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a simple majority of the votes cast in the county favors the proposal to rejoin the Upper White River Basin watershed improvement district, then the county shall rejoin the Upper White River Basin watershed improvement district. If a simple majority of the votes cast in the county opposes the proposal to rejoin the Upper White River Basin watershed improvement district, then the county shall remain outside the Upper White River Basin watershed improvement district. However, if a proposal to rejoin the Upper White River Basin watershed improvement district is not approved, the governing body of the county shall not resubmit a proposal to the voters under this section sooner than twelve months from the date of the last proposal submitted under this section.

4. The watershed improvement district created under this section shall have the power to borrow money and incur indebtedness and evidence the same by certificates, notes, or debentures, to issue bonds and use any one or more lawful funding methods the district may obtain for its purposes at such rates of interest as the district may determine. Any bonds, notes, and other obligations issued or delivered by the district may be secured by mortgage, pledge, or deed of trust of any or all of the property within the district. Every issue of such bonds, notes, or other obligations shall be payable out of property and revenues of the district and may be further secured by other property within the district, which may be pledged, assigned, mortgaged, or a security interest granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. Such bonds, notes, or other obligations shall be authorized by resolution of the district board, and shall bear such date or dates, and shall mature at such time or times, but not in excess of thirty years, as the resolution shall specify. Such bonds, notes, or other obligations shall be in such denomination, bear interest at such rate or rates, be in such form, either coupon or registered, be issued as current interest bonds, compound interest bonds, variable rate bonds, convertible bonds, or zero coupon bonds, be issued in such manner, be payable in such place or places, and be subject to redemption as such resolution may provide, notwithstanding section 108.170. The bonds, notes, or other obligations may be sold at either public or private sale, at such interest rates, and at such price or prices as the district shall determine.

5. The county commission of any county located within the watershed improvement district may authorize individual properties to be served by the district by adoption of a resolution or upon the filing of a petition signed by at least twenty percent of the property owners of the proposed area. The resolution or petition shall describe generally the size and location of the proposed area.

6. In the event that any property within the watershed improvement district proposed under this section lies within or is serviced by any existing sewer district formed under this chapter, chapter 204, or chapter 250, the property shall not become part of the watershed improvement district formed under this section unless the existing sewer district agrees to refrain from providing service or to discontinue service to the property. No property shall become part of the watershed district until the owner of that property has paid in full all outstanding costs owed to an existing sewer district formed under this chapter, chapter 204, or chapter 250.

7. Upon the creation of the watershed improvement district as authorized by this section, a board of trustees for the district consisting of nine members shall be appointed. The governing body of each county shall appoint one member to serve on the board. No trustee shall reside in the same county as another trustee. Of the initial trustees appointed, five shall serve terms of one year, and four shall serve terms of two years, as determined by lot. After the initial appointments of the trustees, the successor trustees shall reside in the same county as the prior trustee and be elected by the resident property owners of their county within the district. Each trustee may be elected to no more than five consecutive two-year terms. Vacancies shall be filled by the board. Each trustee shall serve until a successor is elected and sworn. The trustees shall not receive compensation for their services, but may be reimbursed for their actual and necessary expenses. The board shall elect a chair and other officers necessary for its membership. The board shall enter into contracts with any person or entity for the maintenance, administrative, or support work required to administer the district. The board may charge reasonable fees and submit proposals to levy and impose property taxes to fund the operation of the district to the qualified voters in the district, but such proposals shall not become effective unless a majority of the qualified voters in the district voting on the proposals approve the proposed levy and rate of tax. The board may adopt resolutions necessary to the operation of the district.

8. No service shall be initiated to any property lying within the watershed improvement district created under this section unless the property owner elects to have the service provided by the district.

9. Any on-site wastewater treatment system installed on any property that participates in the watershed improvement district formed under this section shall meet all applicable standards for such on-site wastewater treatment systems under sections 701.025 to 701.059 and as required by rules or regulations promulgated by the board of trustees and the appropriate state agencies.

10. Property owners participating in the watershed improvement district formed under this section shall be required as a condition of continued participation to have a maintenance plan approved by the watershed improvement district for the on-site wastewater treatment systems on their properties. Such property owners shall also execute a utilities easement to allow the district access to the system for maintenance purposes and inspections. The property owner shall provide satisfactory proof that periodic maintenance is performed on the sewage system. At a minimum the system shall be installed and maintained according to the manufacturer's recommendations. The level of satisfactory proof required and the frequency of periodic proof shall be determined by the board of trustees.

11. A district established under this section may, at a general or primary election, submit to the qualified voters within the district boundaries a real property tax that shall not exceed five cents per one hundred dollars assessed valuation to fund the operation of the district. The ballot of submission shall be in substantially the following form:

Shall the .......... (name of district) impose a real property tax within the district at a rate of not more than .......... (insert amount) dollars per hundred dollars of assessed valuation to fund the operation of the district?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast in each county that is part of the district favor the proposal, then the real property tax shall become effective in the district on the first day of the year following the year of the election. If a majority of the votes cast in each county that is a part of the district oppose the proposal, then that county shall not impose the real property tax authorized in this section until after the county governing body has submitted another such real property tax proposal and the proposal is approved by a majority of the qualified voters voting thereon. However, if a real property tax proposal is not approved, the governing body of the county shall not resubmit a proposal to the voters under this section sooner than twelve months from the date of the last proposal submitted under this section.

12. The real property tax authorized by this section is in addition to all other real property taxes allowed by law.

13. Once the real property tax authorized by this section is abolished or terminated by any means, all funds remaining in the trust fund shall be used solely for the purposes approved in the ballot question authorizing the tax. The tax shall not be abolished or terminated while the district has any financing or other obligations outstanding. Any funds in the trust fund which are not needed for current expenditures may be invested by the district in the securities described in subdivisions (1) to (12) of subsection 1 of section 30.270 or repurchase agreements secured by such securities.

14. The governing body of any county included in the Upper White River Basin watershed improvement district established in this section may designate groundwater depletion areas within specific areas of the county and may require well volume monitoring. However, any county included in this district may choose not to require well volume monitoring.

(L. 2004 H.B. 1433, A.L. 2005 H.B. 58 merged with H.B. 617)



Section 249.1155 Septic systems to be maintained or pumped every five years--proof submitted--fee.

Septic systems to be maintained or pumped every five years--proof submitted--fee.

249.1155. After August 28, 2004, any county within a watershed improvement district may require that all septic systems be maintained or pumped every five years by a licensed provider. In the event a county requires that all septic systems be so maintained or pumped the owner of any septic system shall submit proof of maintenance or pumping to the county department of health or the state department of health and senior services if appropriate which shall determine what shall constitute proof of compliance with the requirement. In addition, the county department of health or the state department of health and senior services if appropriate may charge septic tank owners a reasonable fee for monitoring compliance with the requirement.

(L. 2004 H.B. 1433)






Chapter 250 Sewerage Systems and Waterworks--City or District

Section 250.010 Authority to construct and maintain sewerage system--sewerage system defined.

Authority to construct and maintain sewerage system--sewerage system defined.

250.010. 1. In addition to all powers granted by law and now possessed by cities, towns and villages in this state for the protection of the public health, any city, town or village, whether organized under the general law or by special charter or constitutional charter, and any sewer district organized under chapter 249 or sections 204.250 to 204.470, as those chapters now exist, or as they may be amended, is hereby authorized to acquire, construct, improve or extend and to maintain and operate a sewerage system and to provide funds for the payment of the cost of such acquisition, construction, improvement or extension and operation as hereinafter provided. Such sewerage system may be constructed and operated either within or without the corporate boundaries of any such city, town or village or sewer district, but if it is within the corporate boundaries, it shall only be with the consent of the respective city, town, village or sewer district.

2. When used in this chapter the term "sewerage system" shall mean and include any or all of the following:

(1) Sewerage systems and sewerage treatment plants, with all appurtenances necessary, useful, and convenient for the collection, treatment, purification and disposal in a sanitary manner of the liquid and solid waste, sewage, and domestic and industrial waste of any such municipality; and

(2) Shall include combined storm water and sanitary systems;

(3) The term shall also mean and include the construction of such storm water sewers as, in the judgment of the governing body of any such city, town or village or sewer district, may be necessary or desirable in order to relieve sewers carrying sanitary and storm water loads of undue loads or in order to permit the efficient operation of any such sanitary sewers for the collection, treatment and disposal of sewage and domestic or industrial waste including combined storms and sanitary sewerage system.

(L. 1951 p. 638 § 1, A.L. 1983 H.B. 371)



Section 250.020 Combined waterworks and sewerage system--authority for.

Combined waterworks and sewerage system--authority for.

250.020. Any such city, town or village is hereby authorized to acquire, construct, improve or extend, maintain and operate a combined waterworks and sewerage system. Any such combined waterworks and sewerage system may consist of an existing sewerage system, and existing waterworks, a sewerage system to be acquired or to be constructed or a waterworks to be acquired or constructed or any combination thereof and may include any improvements or extensions to be acquired or constructed either to an existing sewerage system or to an existing waterworks or to both.

(L. 1951 p. 638 § 2)



Section 250.025 City board of public works may manage combined system, when.

City board of public works may manage combined system, when.

250.025. If any city, town or village which has heretofore established or which may hereafter establish a board of public works under the provisions of sections 91.450 to 91.540 shall combine its waterworks and sewerage system pursuant to the provisions of sections 250.020 and 250.030, said city, town or village may by ordinance vest in said board of public works during the existence of said board the power and duty to take charge of and exercise control over said combined waterworks and sewerage system and thereafter said board shall have all of the powers and duties respecting said combined waterworks and sewerage system which are vested in said board with respect to the waterworks of said city under the provisions of sections 91.450 to 91.540.

(L. 1953 p. 548 § 1)



Section 250.030 Ordinance combining waterworks and sewerage system to be adopted.

Ordinance combining waterworks and sewerage system to be adopted.

250.030. Any such city, town or village desiring to operate and maintain a combined waterworks and sewerage system shall adopt an ordinance declaring that its waterworks whether then existing or to be acquired or constructed and its sewerage system then existing or to be acquired or constructed shall thenceforth be operated and maintained as a combined waterworks and sewerage system and may provide that such combined system shall include all future improvements or extensions, whether to the waterworks or to the sewerage system or to both.

(L. 1951 p. 638 § 3)



Section 250.040 Cost of system, how financed by cities.

Cost of system, how financed by cities.

250.040. The cost to any such city, town or village of acquiring, constructing, improving or extending a sewerage system or a combined waterworks and sewerage system may be met:

(1) Through the expenditure by any such city, town or village of any funds available for that purpose;

(2) Through the issuance of bonds for that purpose of the city, town or village payable from taxes to be levied by such city, town or village;

(3) From the proceeds of special assessments levied and collected in accordance with law;

(4) From any other funds which may be obtained under any law of the state or of the United States for that purpose; or

(5) From the proceeds of revenue bonds of such city, town or village, payable solely from the revenues to be derived from the operation of such sewerage system or combined waterworks and sewerage system or from any combination of any or all such methods of providing funds.

(L. 1951 p. 638 § 4)



Section 250.050 Cost of system, how financed by sewer district.

Cost of system, how financed by sewer district.

250.050. The cost to any such sewer district of acquiring, constructing, improving or extending a sewerage system may be met:

(1) Through the expenditure by any such sewer district of any funds available for that purpose;

(2) Through the issuance of bonds for that purpose of the sewer district, payable from taxes to be levied and collected by such district;

(3) From any other funds which may be obtained under any law of the state or of the United States for that purpose; or

(4) From the proceeds of revenue bonds of such sewer district, payable solely from the revenues to be derived from the operation of such sewerage system or from any combination or all such methods of providing funds.

(L. 1951 p. 638 § 5)



Section 250.060 Bonds may be issued--vote required--election--form of ballot--annual tax to be levied.

Bonds may be issued--vote required--election--form of ballot--annual tax to be levied.

250.060. 1. Bonds of any such sewer district, payable from taxes, may be issued for the purpose of improving and extending the sewerage system of the district upon the approval of a proposition to issue such bonds by the constitutionally required percentage of the voters voting on the question.

2. The question shall be submitted in substantially the following form: Shall ......... (name of city or district) issue bonds payable from taxes?

3. Before any sewer district shall incur any indebtedness evidenced by bonds payable from taxes as hereby authorized, such sewer district shall provide for the collection of an annual tax on all taxable tangible property therein sufficient to pay the interest and principal of the indebtedness as they fall due and to retire the same within twenty years from the date contracted.

(L. 1951 p. 638 § 5, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 250.070 Revenue bonds--election--vote required--form of ballot.

Revenue bonds--election--vote required--form of ballot.

250.070. 1. No such city, town or village or sewer district shall issue or deliver any bonds for the purpose of acquiring, constructing, improving or extending any such sewerage system or combined waterworks and sewerage system payable from the revenues to be derived from the operation of any such system unless a proposition to issue such bonds shall have received the assent of a majority of the voters of such city, town or village or the assent of four-sevenths of the voters of the sewer district, who shall vote on the question.

2. The question shall be submitted in substantially the following form: Shall ......... (name of city, town, village, or district) issue revenue bonds in the amount of ......... dollars?

(L. 1951 p. 638 § 6, A.L. 1975 H.B. 947, A.L. 1978 H.B. 971)



Section 250.080 Revenue bonds--ordinance or resolution authorizing--contents--interest--maturity--signing--sale price.

Revenue bonds--ordinance or resolution authorizing--contents--interest--maturity--signing--sale price.

250.080. 1. Revenue bonds authorized at an election held as hereinabove provided shall be issued by authority of an ordinance adopted by the governing body of any such city, town or village or of a resolution adopted by the governing body of any such district. Such ordinance or resolution shall recite that an estimate of the cost of the proposed acquisition, construction, improvement or extension has been made and shall set out such estimated cost; it shall set out the amount of the bonds proposed to be issued, their purpose or purposes, their date or dates, denomination or denominations, rate or rates of interest, time or times of payment, both of principal and of interest, place or places of payment and all other details in connection with the bonds.

2. Any such bonds may be subject to such provision for redemption prior to maturity, with or without premium, and at such times and upon such conditions as may be provided by the governing body of the city, town or village or sewer district.

3. Such bonds shall bear interest at a rate in accordance with section 108.170 and shall mature over a period not exceeding thirty-five years from the date thereof. Any provision of law to the contrary, notwithstanding, any and all bonds authorized pursuant to this chapter shall possess all the qualities of negotiable instruments under the negotiable instruments act.

4. Such bonds may be payable to bearer, may be registered or coupon bonds and if payable to bearer may contain such registration privileges as to either principal and interest, or principal only, as may be provided in the ordinance or resolution authorizing such bonds.

5. Such bonds and the coupons to be attached thereto, if any, shall be signed in such manner and by such officers as may be directed by ordinance or resolution. Bonds signed by an officer who shall hold the office at the time the bonds are signed shall be deemed validly and effectually signed for all purposes, regardless of whether or not any such officer shall cease to hold his office prior to the delivery of the bonds and regardless of whether or not any such officer shall have held or shall not have held such office on the date ascribed to such bonds.

6. Any such bonds shall be sold in such manner and upon such terms as the governing authority of the town, city or village or the governing body of such sewer district shall determine, but such bonds shall not be sold for less than ninety cents on the dollar nor shall they be sold at such a price that the interest cost upon the actual proceeds of such bonds from the date thereof to their maturity shall exceed a rate in accordance with section 108.170. Such ordinance or resolution may provide that certain bonds authorized thereby shall be junior or subordinate in any or all respects to other revenue bonds authorized concurrently therewith or prior to or after such bonds.

(L. 1951 p. 638 § 7, A.L. 1983 H.B. 371)



Section 250.090 Revenue bonds--how payable.

Revenue bonds--how payable.

250.090. Revenue bonds issued under authority of this chapter shall be payable solely from the revenues derived and to be derived from the operation of the sewerage system or combined waterworks and sewerage system acquired, constructed, improved or extended in whole or in part from the proceeds of such bonds. No revenue bonds issued pursuant to this chapter shall constitute an indebtedness of the city, town or village or sewer district within the meaning of any constitutional, statutory or charter restriction, limitation or provision. The face of each bond shall state in substance that the bond has been issued under the provisions of this chapter, that the taxing power of the city, town or village or sewer district issuing the bond is not pledged to the payment thereof either as to principal or interest and that the bond and the interest thereon are payable solely from the revenues of the sewerage system or combined waterworks and sewerage system for the benefit of which the bond was issued.

(L. 1951 p. 638 § 8)



Section 250.100 Revenue bonds to improve or extend for particular locality--how payable (cities).

Revenue bonds to improve or extend for particular locality--how payable (cities).

250.100. Any such city, town or village shall have the power, subject to a favorable vote at an election called and held as herein provided, to issue revenue bonds for the improvement or extension or both of its existing waterworks or its existing sewerage system or its existing combined waterworks and sewerage system for the purpose of serving a particular locality, and such revenue bonds may be payable from the revenues derived or to be derived from the operation of the entire waterworks or sewerage system of the city, town or village or the entire combined waterworks and sewerage system or may be payable from the revenues to be derived from the operation of the waterworks, sewerage system or combined waterworks and sewerage system in such particular locality, as may be set forth in the proposition submitted at said election, provided, however, that the pledge of such revenues shall be subject to any prior pledge thereof.

(L. 1951 p. 638 § 9)



Section 250.110 Revenue bonds to improve or extend for particular locality--how payable (districts).

Revenue bonds to improve or extend for particular locality--how payable (districts).

250.110. Any such sewer district shall have the power, subject to a favorable vote at an election called and held as herein provided, to issue revenue bonds for the improvement or extension or both of the existing sewerage system for the purpose of serving a particular locality, and such revenue bonds may be payable from the revenues derived or to be derived from the operation of the entire sewerage system of the district or may be payable from the revenues to be derived from the operation of the sewerage system in such particular locality as may be set forth in the proposition submitted at said election, provided, however, that the pledge of such revenues shall be subject to any prior pledge thereof.

(L. 1951 p. 638 § 10)



Section 250.120 Revenue bonds--rates charged to be sufficient to pay principal and interest.

Revenue bonds--rates charged to be sufficient to pay principal and interest.

250.120. 1. It shall be the mandatory duty of any city, town or village or sewer district which shall issue revenue bonds pursuant to this chapter to fix and maintain rates and make and collect charges for the use and services of the system for the benefit of which such revenue bonds were issued, sufficient to pay the cost of maintenance and operation thereof, to pay the principal of and the interest on all revenue bonds or other obligations issued or incurred by such city, town or village or sewer district chargeable to the revenues of such system and to provide funds ample to meet all valid and reasonable requirements of the ordinance or resolution by which such revenue bonds have been issued. Such rates shall be from time to time revised so as fully to meet the requirements of this chapter. As long as any bond so issued or the interest thereon shall remain outstanding and unpaid, rates and charges sufficient to meet the requirements of this section shall be maintained and collected by the city, town or village or sewer district which shall have issued such bonds.

2. Such rates shall be fixed and charged regardless of whether or not the services of the system shall previously have been rendered without charge therefor by the previously existing waterworks system, sewerage system or combined waterworks and sewerage system and regardless of how the acquisition of such system shall have been financed, whether by taxation, special assessment, the issuance of bonds or otherwise.

3. If the system shall be a combined waterworks and sewerage system, rates and charges may be established, fixed and collected for water services only, for sewer services only or for both services combined and, in such case, the city, town or village shall be and is hereby authorized to discontinue water service upon any failure to pay within a reasonable time the charges fixed for either water service or sewer service or for both services combined.

4. It shall be lawful for any such city, town or village or sewer district to base its sewerage rates in whole or in part upon the amount of water supplied to the premises charged for sewerage services by any private water company; in such case it shall be the duty of such private water company to furnish to such city, town or village or sewer district such information as is necessary to calculate its charges for sewerage service.

(L. 1951 p. 638 § 11)



Section 250.130 Revenue bonds--amount of net revenue pledged to payment of principal and interest.

Revenue bonds--amount of net revenue pledged to payment of principal and interest.

250.130. 1. Whenever any such city, town or village or sewer district shall authorize and issue revenue bonds pursuant to this chapter an amount sufficient for the purpose of the net revenues of the sewerage system or of the combined system for the benefit of which such bonds are issued shall by operation of this chapter be pledged to the payment of the principal of and the interest on such bonds as the same shall mature and accrue.

2. The term "net revenues" shall be construed to mean all revenues derived from the operation of such system less the actual and necessary expenses of operation and maintenance of the system.

3. It shall be the mandatory duty of the officials of any such city, town or village or sewer district charged with the custody and management of the revenues to be derived from the operation of such system to provide for the prompt payment from such revenues of the principal of and the interest on any such revenue bonds as the same shall mature and accrue.

(L. 1951 p. 638 § 13)



Section 250.140 Services deemed furnished both to occupant and owner of premises--payment delinquency, notice of termination sent to both occupant and owner of premises--applicability--unapplied-for utility services, defined.

Services deemed furnished both to occupant and owner of premises--payment delinquency, notice of termination sent to both occupant and owner of premises--applicability--unapplied-for utility services, defined.

250.140. 1. Sewerage services, water services, or water and sewerage services combined shall be deemed to be furnished to both the occupant and owner of the premises receiving such service and, except as otherwise provided in subsection 2 of this section, the city, town, village, or sewer district or water supply district organized and incorporated under chapter 247 rendering such services shall have power to sue the occupant or owner, or both, of such real estate in a civil action to recover any sums due for such services less any deposit that is held by the city, town, village, or sewer district or water supply district organized and incorporated under chapter 247 for such services, plus a reasonable attorney's fee to be fixed by the court.

2. When the occupant is delinquent in payment for thirty days, the city, town, village, sewer district, or water supply district shall make a good faith effort to notify the owner of the premises receiving such service of the delinquency and the amount thereof. Notwithstanding any other provision of this section to the contrary, when an occupant is delinquent more than ninety days, the owner shall not be liable for sums due for more than ninety days of service; provided, however, that in any city not within a county and any home rule city with more than four hundred thousand inhabitants and located in more than one county, until January 1, 2007, when an occupant is delinquent more than one hundred twenty days the owner shall not be liable for sums due for more than one hundred twenty days of service, and after January 1, 2007, when an occupant is delinquent more than ninety days the owner shall not be liable for sums due for more than ninety days. Any notice of termination of service shall be sent to both the occupant and owner of the premises receiving such service.

3. The provisions of this section shall apply only to residences that have their own private water and sewer lines. In instances where several residences share a common water or sewer line, the owner of the real property upon which the residences sit shall be liable for water and sewer expenses.

4. Notwithstanding any other provision of law to the contrary, any water provider who terminates service due to delinquency of payment by a consumer shall not be liable for any civil or criminal damages.

5. The provisions of this section shall not apply to unapplied-for utility services. As used in this subsection, "unapplied-for utility services" means services requiring application by the property owner and acceptance of such application by the utility prior to the establishment of an account. The property owner is billed directly for the services provided, and as a result, any delinquent payment of a bill becomes the responsibility of the property owner rather than the occupant.

(L. 1951 p. 638 § 12, A.L. 2002 S.B. 932, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 250.150 Revenues to be kept separate--order of payments--records--transfers.

Revenues to be kept separate--order of payments--records--transfers.

250.150. 1. Whenever any such city, town or village or sewer district shall establish and collect rates and charges for the services of any sewerage system or any combined waterworks and sewerage system it shall be the mandatory duty of such city, town or village, or sewer district and of the proper officials thereof:

(1) To segregate the revenues derived from the operation of such system from all other revenues or funds of such city, town or village or sewer district; to hold such funds separate and distinct from all other funds thereof and, if such funds shall be deposited in any bank, to maintain such deposits as an account separate and distinct from all other bank accounts thereof.

(2) Such revenues shall be devoted, first, to the payment of the expenses of operating and maintaining such system; second, to the payment of any and all bonds or other obligations payable from such revenues; third, to the establishment of a proper depreciation reserve for the benefit of such system; fourth, to the fulfillment of any covenants or agreements contained in any ordinance which may have authorized outstanding revenue bonds issued for the benefit of such system and, fifth, for the payment of the cost of improvements and extensions to such system.

(3) To install and maintain proper books of records and accounts (entirely separate from all other records and accounts of the city, town or village or sewer district) in which correct entries shall be made of all dealings or transactions of or in relation to the properties, business and affairs of the sewerage system or of the combined waterworks and sewerage system. Such accounts shall show the amount of revenues received from the system, the application of such revenues and all financial transactions in connection therewith. At least once a year such accounts shall be audited properly by a public accountant employed for that purpose to be paid from the revenues received from the system. Such audits shall at all times, during usual business hours, be open to the examination and inspection by any taxpayer, any user of the services of the system or any holder of any bonds issued pursuant to this chapter or by anyone acting for or on behalf of any such taxpayer, user or bondholder. Such books of records and accounts and such audits shall conform to any reasonable and valid covenant or agreement with respect thereto set out in any ordinance which may authorize the issuance of bonds pursuant to this chapter.

(4) To perform all duties with respect to the operation of any such sewerage system or combined waterworks and sewerage system or with respect to the revenues derived or to be derived from the operation thereof imposed by law or set out in any reasonable and valid covenant and agreement contained in any ordinance which shall authorize the issuance of revenue bonds under this chapter.

2. No transfer of any funds derived from the operation of any sewerage system or combined waterworks and sewerage system to any other funds of the city, town or village or sewer district shall be made except by action of the governing body thereof and no such transfer shall be made unless all expenses of operation and maintenance of said system shall have been paid, unless the principal of and the interest on all bonds due at the time of said transfer shall have been paid, and unless all covenants and agreements requiring the payment of money, set out in the ordinance authorizing any outstanding revenue bonds shall have been met and unless all obligations requiring the payment of money payable from such revenues then due shall have been met. No payments of any indebtedness or expenses incurred by any such city, town or village or sewer district other than those above stated in subdivision (2) shall be made from the revenues derived from the operation of any such system unless such revenues shall have been transferred to other funds of the city, town or village or sewer district under the conditions prescribed by this subsection.

(L. 1951 p. 638 § 14)



Section 250.160 Ordinance authorizing revenue bonds--classification of accounts.

Ordinance authorizing revenue bonds--classification of accounts.

250.160. 1. It shall be lawful for any ordinance authorizing the issuance of revenue bonds under the authority of this chapter to provide that periodic allocations of the revenues to be derived from the operation of the system for the benefit of which such bonds are issued shall be made into such separate accounts as shall be deemed to be advisable to assure the proper operation and maintenance of the system and the prompt payment of the indebtedness chargeable to the revenues of such system. Such accounts may include, but shall not be limited to:

(1) An account for the purpose of providing funds for the operation and maintenance of the system;

(2) An account to provide funds for the payment of the bonds as to principal and interest as they come due;

(3) An account to provide an adequate reserve for depreciation, to be expended for replacements of said system;

(4) An account for the accumulation of a reserve to assure the prompt payment of the bonds and the interest thereon whenever and to the extent that other funds are not available for the purpose;

(5) An account to provide funds for contingent expenses in the operation of such system;

(6) An account to provide for the accumulation of funds for the construction of extensions and improvements to the system; and

(7) Such other accounts as may be desirable in the judgment of the governing body of such city, town or village or sewer district.

2. It shall be lawful for any city, town or village or sewer district to provide that the sums to be held in any account for the payment of any bonds or the interest thereon or for the establishment of any reserve for that purpose may be held in deposit in a bank or trust company located within or without this state as a trust account for the payment of the bonds and the interest thereon.

3. Such ordinance may establish such limitations as may be expedient upon the issuance of additional bonds, payable from the revenues of the system, or upon the rights of the holders of such additional bonds. Such ordinance may include other agreements with the holders of the bonds or covenants or restrictions necessary or desirable to safeguard the interests of the bondholder and to secure the payment of the bonds and the interest thereon.

(L. 1951 p. 638 § 15)



Section 250.170 Action by bondholder against city or district for neglect of duty.

Action by bondholder against city or district for neglect of duty.

250.170. 1. The holder of any bond authorized pursuant to this chapter or of any coupon representing interest accrued thereon may, by a civil action either at law or in equity, by mandamus, injunction or otherwise, compel any city, town or village or sewer district, which may have authorized bonds under this chapter or the officials thereof to perform all duties imposed upon such city, town or village or sewer district or upon such officials by the provisions of the ordinance authorizing such bonds or otherwise imposed by law, including the continued operation of the sewerage system or of the combined waterworks and sewerage system, the fixing and collecting of sufficient rates and charges for the services thereof, the segregation and allocation and disposition of the revenues derived from such system, the payment of any bonds chargeable to the revenues of such system or the interest thereon and the performance of any valid and reasonable covenant set out in the ordinance authorizing any such bonds.

2. Such suit or action at law or in equity shall lie regardless of whether or not any bond or the interest thereon shall at the time of the filing of such suit be in default in the event that such city, town or village or sewer district or any official thereof shall have neglected or failed to perform any material duty imposed by law or by any valid and reasonable covenant set out in the ordinance authorizing any outstanding bonds pursuant to this chapter.

(L. 1951 p. 638 § 16)



Section 250.190 Services outside corporate limits--rates.

Services outside corporate limits--rates.

250.190. Any such city, town or village or sewer district operating a sewerage system or a combined waterworks and sewerage system under this chapter shall have power to supply water services or sewerage services or both such services to premises situated outside its corporate boundaries and for that purpose to extend and improve its sewerage system or its combined waterworks and sewerage system. Rates charged for sewerage services or water services to premises outside the corporate boundaries may exceed those charged for such services to premises within the corporate limits.

(L. 1951 p. 638 § 18)



Section 250.200 Rates and charges when city and district systems overlap.

Rates and charges when city and district systems overlap.

250.200. 1. Whenever any such city, town or village, which shall embrace within its corporate limits any territory situated in a sewer district directly served by the sewerage system of such city, town or village, shall issue revenue bonds under this chapter, rates and charges for the services of the sewerage system or combined water and sewerage system of such city, town or village shall be imposed and collected against each such lot, parcel of land or premises which shall have any active sewer connection with the sewerage system of such city, town or village, regardless of whether the sewerage or domestic or industrial waste from* such lot, parcel of land or premises is carried also by the sewer lines or facilities of the sewer district.

2. Whenever any such sewer district, which shall embrace within its corporate limits any territory situated in a city, town or village, shall issue revenue bonds under this chapter, rates and charges for the services of the sewerage system of such sewer district shall be imposed and collected against each such lot, parcel of land or premises which shall have any active sewer connection with the sewerage system of such sewer district, regardless of whether the sewerage or domestic or industrial waste from* such lot, parcel of ground or premises is carried also by the sewer lines or facilities of such city, town or village.

3. Provided that no lot, parcel of land or premises shall be charged for sewerage services by both such city, town or village and such sewer district; the rates and charges first imposed by any such political subdivision shall exclude rates and charges later imposed by the other subdivision.

(L. 1951 p. 638 § 19)

*Words "waste from" substituted for "was to form" in enrolled bill.



Section 250.210 Sewer districts may contribute funds to city, when.

Sewer districts may contribute funds to city, when.

250.210. Any such sewer district may contribute funds, including the proceeds of its bonds, payable from taxes to any such city, town or village for the purpose of paying the cost of the acquisition, construction, extension or improvement of a sewerage system by such city, town or village; any funds so contributed by such sewer district shall be expended by the governing authorities of such city, town or village.

(L. 1951 p. 638 § 20)

CROSS REFERENCE:

Powers of county commission when sewer district includes city and bonds issued, 249.667



Section 250.220 Two or more municipalities may cooperate to furnish services.

Two or more municipalities may cooperate to furnish services.

250.220. Any two or more municipalities through their respective governing bodies are hereby authorized and empowered to enter into and perform such contracts and agreements as they may deem proper for or concerning the planning, construction, lease or other acquisition and the financing of sewerage facilities, including facilities for the disposal of sewage and the maintenance and operation thereof. Any such municipalities so contracting with each other may also provide in any contract or agreement for a board, commission or such other body as their governing bodies may deem proper for the supervision and general management of the sewerage facilities and for the operation thereof, and may prescribe its powers and duties and fix the compensation of the members thereof.

(L. 1951 p. 638 § 21)



Section 250.230 City may contract with industrial establishment to abate stream pollution.

City may contract with industrial establishment to abate stream pollution.

250.230. When determined by its governing body to be in the public interest and necessary for the protection of the public health, any municipality is authorized to enter into and perform contracts, whether long-term or short-term, with any industrial establishment for the provision and operation by the municipality of sewerage facilities to abate or reduce the pollution of waters caused by discharges of industrial wastes by the industrial establishment and the payment periodically by the industrial establishment to the municipality of amounts at least sufficient, in the determination of such governing body, to compensate the municipality for the cost of providing (including payment of principal and interest charges, if any), and of operating and maintaining the sewerage facilities serving such industrial establishment.

(L. 1951 p. 638 § 22)



Section 250.231 Powers to operate waterworks or sewerage system--rules and regulations, authority.

Powers to operate waterworks or sewerage system--rules and regulations, authority.

250.231. Any city, town or village operating a waterworks or sewer system shall have all of the powers necessary and convenient to provide for the operation, maintenance, administration and regulation, including the adoption of rules and regulations, of any individual home or business sewerage systems within its jurisdiction.

(L. 1983 H.B. 371)



Section 250.232 Cities having power of condemnation for sewers and waterworks also to have right to enter private lands for surveying.

Cities having power of condemnation for sewers and waterworks also to have right to enter private lands for surveying.

250.232. Any city, town or village operating a sewerage system or waterworks that has the power to condemn land or other property within the city, town or village for right-of-way for trunk sewers or for any other improvement or structure deemed necessary or advisable in connection with the sewerage and treatment system shall also have the authority to enter upon private lands to survey land or other property before exercise of the condemnation powers.

(L. 1983 H.B. 371)



Section 250.233 Charges for sewer services--notice and public hearing required.

Charges for sewer services--notice and public hearing required.

250.233. Any city, town, village, or sewer district operating a sewerage system or waterworks may establish, make and collect charges for sewerage services, including tap-on fees. The charges may be set as a flat fee or based upon the amount of water supplied to the premises and shall be in addition to those charges which may be levied and collected for maintenance, repair and administration, including debt service expenses. Any private water company or public water supply district supplying water to the premises located within said city, town, village, or sewer district shall, at reasonable charge upon reasonable request, make available to such city, town, village, or sewer district its records and books so that such city, town, village, or sewer district may obtain therefrom such data as may be necessary to calculate the charges for sewer service. Prior to establishing any such sewer charges, public hearings shall be held thereon and at least thirty days' notice shall be given thereof.

(L. 1983 H.B. 371, A.L. 2010 H.B. 1612 merged with S.B. 791)



Section 250.234 Delinquent payment for sewer service, interest due, when--lien against land authorized.

Delinquent payment for sewer service, interest due, when--lien against land authorized.

250.234. Any user charges, connection fees, or other charges levied by any city, town or village shall be due at such time or times as specified by the governing board of the city, town or village and shall, if not paid by the due date, become delinquent and shall bear interest from the date of delinquency until paid. If such charges become delinquent they shall be a lien upon any land within the corporate limits of the city, town or village so charged, upon the governing board filing with the recorder of deeds in the county where the land is situated a notice of delinquency. The governing board shall file with the recorder of deeds a similar notice when the delinquent amounts, plus interest and any recording fees or attorneys' fees, have been paid in full. The lien hereby created may be enforced by suit or foreclosure.

(L. 1983 H.B. 371)



Section 250.236 Termination of water services for nonpayment of sewer charges, allowed when.

Termination of water services for nonpayment of sewer charges, allowed when.

250.236. 1. Any city, town or village may contract with a private or public water company to terminate water services, at the direction of the city, because a customer fails to pay his sewer bill. When charges for sewer services are in arrears for more than three months and after the city sends notice to the customer, the city may disconnect the customer's sewer line or request in writing that the private or public water company discontinue water service until such time as the sewer charges and all related costs are paid.

2. A private or public water company acting pursuant to a written request from the city as provided in subsection 1 of this section is not liable for damages related to termination of water services. All costs related to disconnection and reconnections shall be reimbursed to the private water company by the city.

(L. 1992 S.B. 470 & 497 § 1, A.L. 2001 H.B. 501, A.L. 2011 S.B. 48)



Section 250.240 Purpose of law.

Purpose of law.

250.240. It is the purpose of this chapter to enable cities, towns and villages and sewer districts to protect the public health and welfare by preventing or abating the pollution of water and creating means for supplying wholesome water, and to these ends every such municipality and sewer district shall have the power to do all things necessary or convenient to carry out such purpose, in addition to the powers conferred in this chapter. This chapter is remedial in nature and the powers hereby granted shall be liberally construed.

(L. 1951 p. 638 § 23)



Section 250.250 Construction of law.

Construction of law.

250.250. This chapter shall be construed as a cumulative and additional grant of power to cities, towns and villages and shall not be construed to repeal or modify any other act or statute nor shall it be construed to repeal or modify any power granted by the Constitution or statutes of the state of Missouri or by any special charter or constitutional charter. This chapter, without reference to any other chapter, shall be deemed sufficient authority for the exercise of any powers granted herein, and all powers necessary to effectuate the purposes of this chapter shall be deemed to be granted hereby.

(L. 1951 p. 638 § 24)









TITLE XVI CONSERVATION, RESOURCES AND DEVELOPMENT

Chapter 251 Community Affairs, Planning and Development

Section 251.010 Department created.

Department created.

251.010. There is hereby created and established a department of state government to be known as the "Department of Community Affairs".

(L. 1967 p. 357 § 1)

*See sections 226.007, 620.010, 660.010 for transfer of duties.



Section 251.020 Definitions.

Definitions.

251.020. For the purpose of sections 251.010 to 251.440, the following terms shall mean:

(1) "Community affairs" includes those matters that are appropriate subjects of interest to the governing body of a political subdivision or to nonprofit private agencies and organizations engaged in activities relating to special problems of a political subdivision or a significant segment of the population of a political subdivision;

(2) "Department", the department of community affairs, created herein;

(3) "Director", the director of the department of community affairs;

(4) "Governing body", the board, body, or persons in which the powers of a political subdivision are vested;

(5) "Local government", any political subdivision of the state;

(6) "Political subdivision", counties, townships, cities, towns, villages, whether or not incorporated, special districts excluding school districts, housing authorities, land clearance for redevelopment authorities, municipal, county, regional or other planning commissions and any other local public body created by the general assembly or exercising governmental functions.

(L. 1967 p. 357 § 2)

*See note following § 251.010. Apparently the office of administration is responsible for administering §§ 251.150 to 251.440. Both the office of administration and the department of economic development have certain responsibilities in administering §§ 251.010 to 251.140.



Section 251.030 Functions of department.

Functions of department.

251.030. The department shall assist the political subdivisions and communities of this state, administer programs provided by sections 251.010 to 251.440, encourage local initiative, provide coordination of and liaison with applicable federal and state programs and services, and shall:

(1) Gather and disseminate information and material that may be helpful in the improvement of political subdivisions and communities of this state, including information on available federal and state financial and technical assistance;

(2) Assist local governments by establishing and maintaining a program of training for local governmental officials and other personnel;

(3) Provide, when requested to do so by a political subdivision, technical and consultative services. Such services may be provided in cooperation with other state agencies or institutions;

(4) Study and recommend to the governor methods of more effectively coordinating the programs of state agencies that affect the development of communities and the operation of political subdivisions;

(5) Encourage and assist local governments to develop solutions of their common problems, through joint service agreements, interstate compacts, and other appropriate means, and to foster common services between the state government and its political subdivisions when such common services offer promise of better services and economy;

(6) Carry out continuing studies, research and analysis of problems faced by the political subdivisions of the state including studies of the existing legal provisions that affect their structure, operation and financing. In carrying out such studies and analysis, special emphasis shall be given to the problems of metropolitan, suburban and other areas in which economic and population factors are rapidly changing;

(7) Encourage educational institutions in the state to develop research activities and to provide educational programs for state and local governments in order to foster community development;

(8) Exercise the state's responsibility for administering, supervising, coordinating and generally performing the role of state government as set forth in those federal programs concerning community affairs which are assigned to the department by the general assembly or by the governor;

(9) Supply information, advice, and assistance, when requested, to governmental or civic groups which are studying problems of local government;

(10) Serve as a liaison between local government officials and the governor in formulating policy on state-local matters;

(11) Assist, confer and cooperate with associations and organizations of local government officials;

(12) Establish field offices or otherwise arrange for staff assistants who will be assigned to particular sections of the state within the limits of the appropriations to the department. Such office representatives will seek to expedite and coordinate projects of local interest which involve the state government.

(L. 1967 p. 357 § 3)

*See notes following §§ 251.010, 251.020.



Section 251.032 Payments to regional planning commissions, how made--limitation.

Payments to regional planning commissions, how made--limitation.

251.032. The governor may authorize the department of economic development to make payments annually to the various legally created regional planning commissions, including East-West Gateway Coordinating Council and Mid-America Regional Council, from state funds appropriated for that purpose. Payments shall be scheduled as nearly as possible to be made on the first day of July of each fiscal year. No such moneys shall be paid to any council or commission which promotes or advocates the construction of a major airport facility in Illinois.

(L. 1973 S.B. 68 § 1)



Section 251.034 Matching funds required--limitation on state funds.

Matching funds required--limitation on state funds.

251.034. Payments made under sections 251.032 to 251.038 to the various regional planning commissions shall be distributed on a matching basis of one-half state funds for one-half of local funds. No local unit shall receive any payment without providing the matching funds required. The state funds so allocated shall not exceed the sum of sixty-five thousand dollars for the East-West Gateway Coordinating Council and for the Mid-America Regional Council. The remaining allocated state funds shall not exceed the sum of twenty-five thousand dollars for each of the following regional planning commissions: South Central Ozark, Ozark Foothills, Green Hills, Show-Me, Bootheel, Missouri Valley, Ozark Gateway, Mark Twain, ABCD, Southeast Missouri, Boonslick, Northwest Missouri, Mid-Missouri, Kaysinger Basin, Lake of the Ozarks, Meramec, Northeast Missouri, and Lakes Country.

(L. 1973 S.B. 68 § 2, A.L. 1986 S.B. 426)



Section 251.036 Application for funds, how made--approval of governor required.

Application for funds, how made--approval of governor required.

251.036. Whenever the general assembly has appropriated funds to be used for making payments as authorized in sections 251.032 to 251.038, the state department of economic development shall notify the respective regional planning commissions of the amount allocated to each regional planning commission and that an application for the funds may be made upon forms provided therefor by the department of economic development. Upon receipt of application for the allocated funds from a regional planning commission, the department of economic development shall review the application and advise the governor before state funds are allocated. Upon approval of the governor, the department of economic development shall allocate the funds. Any portion of any state or local funds allocated under sections 251.032 to 251.038 may be used to qualify for matching federal funds.

(L. 1973 S.B. 68 § 3)



Section 251.038 Regional planning commission to include certain state senators and representatives--expenses, how paid.

Regional planning commission to include certain state senators and representatives--expenses, how paid.

251.038. The regional planning commissions shall include the state representatives and state senators of their region who shall serve without pay but who shall be reimbursed for their necessary and actual expenses incurred from the senate or house contingent fund and shall be invited to all meetings in writing by the regional planning commission where the meetings involve the discussion of the expenditure of state funds.

(L. 1973 S.B. 68 § 4)

*See § 251.250 for other provisions relating to the composition of regional planning commissions.



Section 251.040 Department may require reimbursement from political subdivisions.

Department may require reimbursement from political subdivisions.

251.040. The department may require reimbursement from a political subdivision requesting technical or consultative services, provided that such reimbursement shall not exceed the cost of the services rendered.

(L. 1967 p. 357 § 4)



Section 251.050 Director, appointment, compensation.

Director, appointment, compensation.

251.050. The chief executive officer of the department shall be a director who shall be appointed by the governor by and with the advice and consent of the senate and who shall serve at the pleasure of the governor. The director shall receive compensation not to exceed twenty-one thousand, five hundred dollars per year.

(L. 1967 p. 357 § 5)

*The department of community affairs was abolished by the Reorganization Act of 1974.



Section 251.060 Duties of director.

Duties of director.

251.060. The director shall:

(1) Prepare estimates of requirements for appropriations for the department and for each division thereof;

(2) Procure, by means authorized by law, supplies, material, equipment or contractual services for the department and for each division in the department;

(3) Employ, remove and prescribe duties of the assistants, clerks or other employees in the department and each of the divisions as the work of the department or its divisions require and fix their compensation within the limits of the appropriations;

(4) Order and supervise the exchange among the several divisions, bureaus or sections of employees, quarters, facilities and equipment;

(5) Coordinate and arrange the functions, procedures and facilities of the department and the several divisions, bureaus or sections as is necessary to bring about economy and efficiency in the operation of the department and each division of the department.

(L. 1967 p. 357 § 6)

*The department of community affairs was abolished by the Reorganization Act of 1974. Apparently these duties are now being handled by the department of economic development, as well as the office of administration. See notes above.



Section 251.070 Department to implement older Americans act.

Department to implement older Americans act.

251.070. The department shall be responsible for the implementation of the Older Americans Act in Missouri. This agency shall develop a state plan describing a program for carrying out the Older Americans Act and shall be the sole agency responsible for coordinating all state programs related to the implementation of such plan.

(L. 1967 p. 357 § 7)

*The Reorganization Act of 1974 transferred the state's responsibility under the Older Americans Act to the department of social services. "Department" in this section means the department of social services.



Section 251.080 Director may delegate his duties, structure department, appoint committees.

Director may delegate his duties, structure department, appoint committees.

251.080. The director may:

(1) Delegate any of his functions, powers and duties to employees of the department;

(2) Structure the department as may be required in order to carry out the purposes of sections 251.010 to 251.440 and any other duties as are assigned to the department;

(3) Appoint such advisory committees as may be required by various federal programs in order to carry out the purposes of sections 251.010 to 251.440.

(L. 1967 p. 357 § 8)

*The "director" as used in this section means both the director of the department of economic development and the commissioner of administration as the responsibilities under this chapter were split between the two offices by the Reorganization Act of 1974.



Section 251.090 Powers of department.

Powers of department.

251.090. In order to carry out the provisions of sections 251.010 to 251.440, the department, by and through the director, may convene conferences, hold hearings, conduct demonstration projects, accept grants and other financial assistance and may consult, cooperate with, assist, make and enter into contracts with other boards, commissions, agencies and institutions of this state, with local and federal governments, and private organizations, upon such terms as may be mutually agreed upon, and may exercise such additional powers and duties as may be necessary to carry out the functions of the department under the law.

(L. 1967 p. 357 § 9)

*"Department" as used in this section apparently means both the department of economic development and the office of administration as the responsibilities under this chapter were split between the two offices by the Reorganization Act of 1974.



Section 251.100 Office of department to be in Jefferson City.

Office of department to be in Jefferson City.

251.100. The division of planning and construction shall furnish office space for the department, the headquarters of which department shall be located in Jefferson City, Missouri.

(L. 1967 p. 357 § 10)



Section 251.110 Biennial report to be submitted.

Biennial report to be submitted.

251.110. The department shall prepare and submit a biennial report to the governor and to the legislature which shall include such recommendations as the department may deem desirable to improve the quality, organization, and functioning of local government in Missouri.

(L. 1967 p. 357 § 11)



Section 251.120 Interference with other state agencies or local governments not intended.

Interference with other state agencies or local governments not intended.

251.120. Nothing in sections 251.010 to 251.440 shall be deemed to detract from the functions, powers and duties legally assigned to any other agency of the state, nor to interrupt or preclude direct relationships by any such agency with local governments in carrying out its operations, nor to interfere with the power of local governments to deal directly with the federal government.

(L. 1967 p. 357 § 12)



Section 251.140 Transfer of duties and funds of office of state and regional planning.

Transfer of duties and funds of office of state and regional planning.

251.140. 1. All the duties and functions heretofore provided by law to be performed by the office of state and regional planning and community development shall hereafter be performed by the department. The department shall succeed to all property, documents, records, assets and obligations of the office of state and regional planning and community development.

2. Insofar as practicable and desirable, all pending matters before the office of state and regional planning and community development, begun but not completed by that agency, shall be completed by the department.

3. All unencumbered balances of the office of state and regional planning and community development are transferred to the department as of October 13, 1967, and shall continue to be available for the purposes for which they were made.

(L. 1967 p. 357 § 14)



Section 251.150 Short title.

Short title.

251.150. Sections 251.150 to 251.440 shall be known and may be cited as the "State and Regional Planning and Community Development Act".

(L. 1965 2d Ex. Sess. p. 908 § 2)



Section 251.160 Definitions--creation, procedure--change in boundaries, certain commission, consent of governor required.

Definitions--creation, procedure--change in boundaries, certain commission, consent of governor required.

251.160. 1. For the purpose of sections 251.010 to 251.440, the following terms mean:

(1) "Director", the director of the department of economic development;

(2) "Governing body", the board, body or persons in which the powers of a local unit are vested;

(3) "Local governmental units" or "local units" includes cities, villages, towns and counties;

(4) "Population", the population of a local unit as shown by the last federal census or by any subsequent population estimate certified as acceptable by the director;

(5) "State office", the department of economic development;

(6) "Transportation planning boundary", the portion of the boundary of a metropolitan planning organization which is located in Missouri, as established pursuant to 23 U.S.C., section 134, which defines the area in which a metropolitan planning organization has responsibility for transportation planning.

2. A regional planning commission may be created by the governor upon petition in the form of a resolution by the governing body of a local governmental unit and the holding of a public hearing on such petition. If the petition shall be joined in by the governing bodies of all the local units in the proposed region, including the county commission of any county, part or all of which is in the proposed region, the governor may dispense with the hearing. Notice of any public hearing shall be given by the governor by mail at least ten days in advance to the clerk of each local unit in the proposed region. If the governor finds that there is a need for a regional planning commission, and if the governing bodies of local units within the proposed region which include over fifty percent of the population as determined by the last decennial census of the United States shall consent to the formation of such regional planning commission, the governor may create the regional planning commission by order and designate the area and boundaries of the commission's jurisdiction, taking into account the elements of homogeneity based upon, but not limited to, such consideration as topographic and geographic conformations, extent of urban development, the existence of special or acute agricultural, forestry, conservation or other rural problems, uniformity of social or economic interests and values, park and recreational needs, civil defense, or the existence of physical, social and economic problems of a regional character.

3. Notwithstanding the provisions of section 64.530, the creation of a regional planning commission and a local unit's participation in and adoption of plans prepared by the regional planning commission shall not require a referendum; except that, this provision shall not extend to the adoption of county zoning laws or regulations under sections 64.620 to 64.690.

4. No provision of sections 251.010 to 251.440 shall be construed to impair or affect in any way the legal existence, powers, or functions of any planning commission or other organization, public or private, in such areas which heretofore has been constituted or designated by resolutions approved by the governing bodies of the local units containing the majority of the population of such area for the purpose of conducting comprehensive planning, including transportation planning under or in conformity with the requirements of any statute of the United States or any regulation issued thereunder; and any such previously constituted planning commission or organization shall be governed in all respects by the resolutions of the governing bodies of the local units which constitute such planning commissions or organizations, by the provisions of this section, or by other applicable law.

5. A regional planning commission within a metropolitan statistical area of more than five hundred thousand in population, which area does not contain a city not within a county, and which commission is acting as a metropolitan planning organization pursuant to state and federal law, may only change its transportation planning boundary with the concurrence of the governor.

(L. 1965 2d Ex. Sess. p. 908 § 7, A.L. 1967 p. 361 § 6, A.L. 1986 S.B. 426, A.L. 1993 H.B. 555)



Section 251.170 Department official state planning agency--powers and duties.

Department official state planning agency--powers and duties.

251.170. 1. The office of administration is hereby designated as the official state planning agency for the purpose of providing planning assistance to counties, municipalities, metropolitan planning areas, and regional planning commissions herein created when requested by such local governmental unit or planning commission to do so, and for such purposes is authorized to:

(1) Contract with public agencies or private persons or organizations for any purposes of sections 251.010 to 251.440;

(2) Delegate any of its functions to any other state agency authorized to perform such functions, except that responsibility for such functions shall remain solely with the state office;

(3) Require or receive reimbursement from any political subdivision or subdivisions or regional planning commissions for the actual cost of planning assistance or planning work, when such assistance or planning has been requested by the political subdivision or commission; except that, no reimbursement shall be required or received for such costs to the extent that such costs are covered by federal grants.

2. From all regional planning commissions to which it provides planning assistance pursuant to this section, the office of administration shall gather information to identify expenditures of such commissions which are or would be eligible to be used to generate matching funds under block grant programs, including but not limited to community development block grant programs. The office of administration shall report any such expenditures which are so eligible to the department of economic development within thirty days of determining that such expenditures are so eligible. The department of economic development shall provide the office of administration with information deemed necessary by the commissioner of administration to implement the provisions of this subsection. For any fiscal year in which a regional planning commission which receives planning assistance from the office of administration does not provide the office of administration with information necessary to implement the provisions of this subsection, the office of administration shall not distribute general revenue funds to that regional planning commission in the following fiscal year. Any regional planning authority shall have thirty days to cure any alleged defect prior to the withholding of any funds.

(L. 1965 2d Ex. Sess. p. 908 § 4, A.L. 1967 p. 361 § 4, A.L. 1986 S.B. 426)



Section 251.180 Projects covered.

Projects covered.

251.180. Comprehensive planning, state and regional, shall include, but not be limited to, the planning for the following:

(1) Public water systems;

(2) Storm water drainage and flood control systems;

(3) Sanitary sewerage systems;

(4) Integrated transportation systems;

(5) Orderly land-use arrangements for residential, commercial, industrial and public and other purposes;

(6) Local, area-wide and state governmental services coordinated with federal governmental services insofar as may be feasible;

(7) Solid waste disposal systems or facilities;

(8) Educational facilities;

(9) Open space, park and recreational areas;

(10) Improved standards of community aesthetics and facilities design;

(11) General living conditions and environmental health;

(12) Community health and hospital needs and related facilities; and

(13) The coordination of planning activities for all federal assistance and grant-in-aid programs, which require comprehensive planning as prerequisites for eligibility.

(L. 1965 2d Ex. Sess. p. 908 § 3)



Section 251.190 State office, functions and powers.

State office, functions and powers.

251.190. The state office shall have the following functions and powers:

(1) To provide general planning assistance to and for any county, municipality, or regional planning commission when requested by such local governmental unit or planning commission to do so;

(2) To contract for, receive and utilize grants or other financial assistance made available by the state or federal government or from any other source, public or private, for performing the functions of the state office. Nothing in this section shall prevent or impair the powers of the regional commissions or other state agencies or local governmental units to contract for, receive or utilize grants directly from the federal or local governments or from any other source, public or private;

(3) To provide assistance and coordination upon request in matters relating to planning to state agencies and to local and regional planning units. All present governmental units who engage in planning activities, including but not limited to state agencies, other than the planning activities of the division of commerce and industrial development, which are transferred to the state office created herein, planning agencies or commissions of local governmental units who are supported by local, state or federal funds, shall in no way be affected, prevented or impaired in such planning activities;

(4) To develop a comprehensive state plan;

(5) To perform such other functions and activities consistent with the general purposes of sections 251.150 to 251.440.

(L. 1965 2d Ex. Sess. p. 908 § 5)



Section 251.200 Governor may assign state office additional duties.

Governor may assign state office additional duties.

251.200. The governor may for the proper fulfillment of the purposes of sections 251.150 to 251.440 make other assignments to the state office relating to planning or community development according to his powers and duties as provided for in article IV section 12 of the Constitution of the state of Missouri and various legislative acts of Congress.

(L. 1965 2d Ex. Sess. p. 908 § 30)



Section 251.210 State office annual report.

State office annual report.

251.210. The state office shall file with the governor and members of the general assembly an annual report which shall include suggestions and recommendations for the improvement and better coordination of said planning activities.

(L. 1965 2d Ex. Sess. p. 908 § 31)



Section 251.220 Source of matching funds.

Source of matching funds.

251.220. All matching nonfederal funds required except those "in kind" services performed by state agencies or institutions for regional planning commissions or other planning commissions for any planning assistance undertaken by the said planning commission pursuant to sections 251.150 to 251.440 shall be provided by the local units within the region requesting such planning assistance, unless such matching nonfederal funds are appropriated by action of the general assembly.

(L. 1965 2d Ex. Sess. p. 908 § 32)



Section 251.230 State office to assume certain functions formerly performed by division of commerce and industrial development.

State office to assume certain functions formerly performed by division of commerce and industrial development.

251.230. 1. All the duties and functions heretofore provided by law to be performed by the division of commerce and industrial development, relating to state, regional or local comprehensive planning shall hereafter be performed by the state office created herein.

2. The state office shall succeed to all property, documents, records, assets and obligations of the division of commerce and industrial development necessary to the above-mentioned duties and functions.

3. Insofar as practical and desirable, all pending matters before the division of commerce and industrial development, which come under the authority of sections 251.150 to 251.440, begun but not completed by that agency, shall be completed by the state office.

4. All unencumbered balances of the division of commerce and industrial development planning section, allocated for purposes which are the duties and functions of the office of state and regional planning and community development under the provisions of sections 251.150 to 251.440, are transferred to the state office as of August 4, 1966, and shall continue to be available for the purposes for which they were made.

5. Nothing in this transfer of functions and duties made herein shall affect the administration of the community betterment program of said division which shall retain all planning powers necessary to the administration of said program.

(L. 1965 2d Ex. Sess. p. 908 § 33)



Section 251.240 State office in Jefferson City.

State office in Jefferson City.

251.240. The division of design and construction shall furnish office space for the state office; the headquarters office shall be located in Jefferson City, Missouri.

(L. 1965 2d Ex. Sess. p. 908 § 34)



Section 251.250 Regional commissions--membership--terms--qualifications.

Regional commissions--membership--terms--qualifications.

251.250. 1. The membership composition of a regional planning commission shall be in accordance with resolutions approved by the governing bodies of the local units in the region, representing in the aggregate at least half of the population of the region. For the purposes of this determination, a county shall be as one local unit and the population of such county shall be based upon the inhabitants residing in the unincorporated area of such county as determined by the last decennial census of the United States.

2. Terms of office for regional planning commission members shall be as prescribed in the resolutions of approval; all regional planning commission members shall be electors of the state and reside within the region.

(L. 1965 2d Ex. Sess. p. 908 §§ 8, 9)

*See § 251.038 for other provisions relating to the composition of regional planning commissions.



Section 251.255 Regional planning commission deemed political subdivision--retirement system eligibility.

Regional planning commission deemed political subdivision--retirement system eligibility.

251.255. Notwithstanding the provisions of section 70.600 to the contrary, a regional planning commission shall be considered a political subdivision for the purposes of sections 70.600 to 70.755, and employees of a regional planning commission shall be eligible for membership in the Missouri local government employees' retirement system upon the regional planning commission becoming an "employer" as defined in subdivision (11) of section 70.600.

(L. 2004 H.B. 1440 merged with S.B. 1130)



Section 251.260 Expenses of regional commission members.

Expenses of regional commission members.

251.260. No compensation shall be paid members of regional planning commission provided that this shall not affect in any way remuneration received by any state or local official who, in addition to his responsibilities and duties as a state or local official, serves also as a member of the regional planning commission. All members may be reimbursed for actual expenses incurred as members of the commission in carrying out the work of the commission.

(L. 1965 2d Ex. Sess. p. 908 § 10)



Section 251.270 Regional commission officers--meetings--records.

Regional commission officers--meetings--records.

251.270. Each regional planning commission shall elect its own chairman and executive committee and shall establish its own rules of procedure, and may create and fill such other offices as it may determine necessary. The commission may authorize the executive committee to act for it on all matters pursuant to rules adopted by it. The commission shall meet at least once each year. It shall keep a record of its resolutions, transactions, findings, and determinations, which shall be a public record.

(L. 1965 2d Ex. Sess. p. 908 § 11)



Section 251.280 Regional commission may employ executive secretary, employees, consultants.

Regional commission may employ executive secretary, employees, consultants.

251.280. The regional planning commission may appoint to serve at its* pleasure and may compensate an executive secretary and such employees as it deems necessary for its work and may hire such experts and consultants for part-time or full-time service as may be necessary for the performance of its responsibilities.

(L. 1965 2d Ex. Sess. p. 908 § 12)

*Word "their" appears in original rolls.



Section 251.290 Regional commission may appoint advisory group--expenses of advisory members.

Regional commission may appoint advisory group--expenses of advisory members.

251.290. The regional planning commission may appoint advisory committees or councils whose membership may consist of individuals whose experience, training or interest in the program may qualify them to lend valuable assistance to the regional planning commission by acting in an advisory capacity in consulting with the regional planning commission on all phases of the commission's program. Members of such advisory bodies shall receive no compensation for their services, but may be reimbursed for actual expenses incurred in the performance of their duties.

(L. 1965 2d Ex. Sess. p. 908 § 13)



Section 251.300 Regional commission, powers and duties--functions advisory only.

Regional commission, powers and duties--functions advisory only.

251.300. The regional planning commission may conduct all types of research studies, collect and analyze data, prepare maps, charts and tables, and conduct all necessary studies for the accomplishment of its other duties; it may make plans for the physical, social and economic development of the region, and may adopt by resolution any plan or the portion of any plan so prepared as its official recommendation for the development of the region; it may publicize and advertise its purposes, objectives and findings and may distribute reports thereon; it may provide advisory services on regional planning problems to the local government units within the region and to the other public and private agencies in matters relative to its functions and objectives, and may act as a coordinating agency for programs and activities of such local units and agencies as they relate to its objectives. All public officials shall, upon request, furnish to the regional planning commission, within a reasonable time, such available information as it requires for its work. In general, the regional planning commission shall have all powers necessary to enable it to perform its functions and promote regional planning. The functions of the regional planning commission shall be solely advisory to the local governments and local government officials comprising the region.

(L. 1965 2d Ex. Sess. p. 908 § 14)



Section 251.310 Regional commission annual report, to whom made.

Regional commission annual report, to whom made.

251.310. The regional planning commission shall make an annual report of its activities to the legislative bodies of the local governmental units within the region, to members of the general assembly elected from districts lying wholly or partially within the region, and to the state office.

(L. 1965 2d Ex. Sess. p. 908 § 15)



Section 251.320 Regional plan, contents.

Regional plan, contents.

251.320. The regional planning commission shall have the function and duty of making and adopting a comprehensive plan for the development of the region. The comprehensive plan, with the accompanying maps, plats, charts, programs and descriptive and explanatory matter, shall show the commission's recommendations for such development and may include, among other things, without limitation because of enumeration, the general location, character and extent of main traffic arteries, bridges and viaducts; public places and areas; parks, parkways; recreational areas; sites for public buildings and structures; airports; waterways; routes for public transit; and the general location and extent of main and interceptor sewers, water conduits and other public utilities whether privately or publicly owned; areas for industrial, commercial, residential, agricultural or recreational development. The comprehensive plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted and harmonious development of the region which will, in accordance with existing and future needs, best promote public health, safety, morals, order, convenience, prosperity or the general welfare, as well as efficiency and economy in the process of development.

(L. 1965 2d Ex. Sess. p. 908 § 16)



Section 251.330 Plan to be filed--hearing--notice.

Plan to be filed--hearing--notice.

251.330. 1. Before the adoption, amendment or extension of the comprehensive plan or portion thereof, the regional planning commission shall file such plan or part with the state office and hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within each county covered by the plan or portion thereof, and fifteen days' notice of such hearing shall be given to the state office and each local governmental unit within the region and shall be posted at least fifteen days in advance thereof in at least one conspicuous place in each township covered by the plan or portion thereof. The hearing may be adjourned from time to time.

2. The regional planning commission may amend, extend or add to the comprehensive plan or carry any part or subject matter into greater detail in the same manner as the making and adoption of the original plan.

(L. 1965 2d Ex. Sess. p. 908 §§ 17, 18)



Section 251.340 Adoption of plan.

Adoption of plan.

251.340. The regional planning commission may adopt the comprehensive plan as a whole by a single resolution, or, as the work of making the whole comprehensive plan progresses, may by resolution adopt a part or parts thereof, any such part to correspond generally with one or more of the functional subdivisions of the subject matter of the plan. The resolution shall refer expressly to the maps, plats, charts, programs and descriptive and explanatory matter, and other matters intended by the regional planning commission to form the whole or any part of the plan, and the action taken shall be recorded on the adopted plan or part thereof by the identifying signature of the chairman of the regional planning commission.

(L. 1965 2d Ex. Sess. p. 908 § 19)



Section 251.350 Certification of plan to local governmental units.

Certification of plan to local governmental units.

251.350. A copy of the plan or part thereof shall be certified to the governing bodies of the local governmental units within the region and to the director. The purpose and effect of adoption of the comprehensive plan shall be solely to aid the regional planning commission and the local governments and local government officials comprising the region in the performance of their functions and duties.

(L. 1965 2d Ex. Sess. p. 908 § 20)



Section 251.360 Selection of sites for facilities included in regional plan.

Selection of sites for facilities included in regional plan.

251.360. 1. The officer or public body of a local governmental unit within the region having final authority thereon shall refer to the regional planning commission, for its consideration and report, the following matters: The location of or acquisition of land for any of the items or facilities which are included in the adopted regional comprehensive plan.

2. Within twenty days after the matter is referred to the regional planning commission or such longer period as may be stipulated by the referring officer or public body, the commission shall report its recommendations to the referring officer or public body. The report and recommendations of the commission shall be advisory only.

3. Local units and state agencies may authorize the regional planning commission with the consent of the commission to act for such unit or agency in approving, examining or reviewing plats, pursuant to sections 64.070, 64.245, 64.590, 64.820, 64.830 and 88.163, as the case may be.

(L. 1965 2d Ex. Sess. p. 908 § 21)



Section 251.370 Adoption of plan by local governmental units--hearing--notice.

Adoption of plan by local governmental units--hearing--notice.

251.370. Any local governmental unit within the region may adopt all or any portion of the plans and other programs prepared and adopted by the regional planning commission. Before the adoption, amendment or extension of the plan or portion thereof, the governing body of any political subdivision shall hold at least one public hearing thereon, fifteen days' notice of the time and place of which shall be published in at least one newspaper having general circulation within the political subdivision, and/or notice of such hearing shall be given the state office and shall be posted at least fifteen days in advance thereof in at least three conspicuous public places within the political subdivision.

(L. 1965 2d Ex. Sess. p. 908 § 22)



Section 251.380 Authorized planning units may contract with federal, state, or local governments.

Authorized planning units may contract with federal, state, or local governments.

251.380. In matters relating to comprehensive planning, a regional planning commission created under sections 251.150 to 251.440, and any planning commission or other organization, public or private, heretofore constituted or designated may enter into a contract and cooperate with any federal, state or local unit including other planning commissions, or organizations, within this or other states under the laws of Missouri.

(L. 1965 2d Ex. Sess. p. 908 § 23, A.L. 1971 S.B. 158)



Section 251.390 Regional commission may accept funds.

Regional commission may accept funds.

251.390. Aid, in any form, for the purpose of accomplishing the objectives of the regional planning commission may be accepted from all governmental agencies whether local, state or federal, if the conditions under which such aid is furnished are not incompatible with the other provisions of this section. The regional planning commission may accept gifts and grants from public or private individuals or agencies if the conditions under which such grants are made are in accordance with the accomplishment of the objectives of the regional planning commission.

(L. 1965 2d Ex. Sess. p. 908 § 24)



Section 251.400 Regional commission budget--apportionment of costs to local units.

Regional commission budget--apportionment of costs to local units.

251.400. For the purpose of providing funds to meet the expenses of a regional planning commission, the commission shall annually prepare and approve a budget reflecting the costs of its operations and services to the local governmental units within the region. The amount charged to each local unit shall be in the proportion that its assessed valuation bears to the total, or such other method as may be agreed upon by the governmental units within the region. The budget as prepared by the regional planning commission shall show the proportionate share of each local governmental unit participating in such commission and shall be submitted to each participating local governmental unit at least sixty days prior to the end of the regional planning commission's fiscal year. The budget as submitted shall be approved by local governmental units which represent more than fifty percent of the assessed valuation of the participating local units.

(L. 1965 2d Ex. Sess. p. 908 § 25)



Section 251.410 Regional commission may be compensated for unique services.

Regional commission may be compensated for unique services.

251.410. By agreement between the regional planning commission and a local governmental unit, special compensation to the commission for unique and special services provided to such local governmental unit may be arranged.

(L. 1965 2d Ex. Sess. p. 908 § 26)



Section 251.420 Regional commission may accept payment in kind from local units.

Regional commission may accept payment in kind from local units.

251.420. The regional planning commission may accept from any local governmental units, supplies, the use of equipment, facilities and office space and the services of personnel as part or all of the financial support assessed against such local governmental unit.

(L. 1965 2d Ex. Sess. p. 908 § 27)



Section 251.430 Local units may withdraw from jurisdiction of regional commission--hearing--notice.

Local units may withdraw from jurisdiction of regional commission--hearing--notice.

251.430. Within ninety days of the issuance by the governor of an order creating a regional planning commission, any local unit of government within the boundaries of such region may withdraw from the jurisdiction of such commission by a two-thirds vote of the members of the governing body after a public hearing of which notice shall have been given not more than three nor less than two weeks prior thereto by registered mail to the commission and to the public by publication in a newspaper of general circulation within the boundaries of such local unit of government. A local unit may withdraw from a regional planning commission at the end of any fiscal year by a two-thirds vote of the members of the governing body.

(L. 1965 2d Ex. Sess. p. 908 § 29)



Section 251.440 Dissolution of regional commission, procedure.

Dissolution of regional commission, procedure.

251.440. Upon receipt of certified copies of resolutions recommending the dissolution of a regional planning commission adopted by the governing bodies of a majority of the local units in the region, including the county commission of any county, part or all of which is within the region, and upon a finding that all outstanding indebtedness of the regional planning commission has been paid, including moneys owed to any retirement plan or system in which the commission participates and has pledged to pay for the unfunded accrued liability of its past and current employees, and all unexpended funds returned to the local units which supplied them, or that adequate provision has been made therefor, the governor shall issue a certificate of dissolution of the commission which shall thereupon cease to exist.

(L. 1965 2d Ex. Sess. p. 908 § 28, A.L. 2004 H.B. 1440 merged with S.B. 1130)



Section 251.470 Citation of law.

Citation of law.

251.470. Sections 251.470 to 251.485 shall be known and may be cited as the "Missouri Main Street Program Act".

(L. 1988 H.B. 1223 & 1246 § 1)



Section 251.473 Definitions.

Definitions.

251.473. As used in sections 251.470 to 251.485, the following terms mean:

(1) "City", any city or town in this state with a population of fifty thousand or under;

(2) "Program", the Missouri main street program, established under the provisions of sections 251.470 to 251.485.

(L. 1988 H.B. 1223 & 1246 § 2)



Section 251.476 Missouri main street program, established--purposes.

Missouri main street program, established--purposes.

251.476. There is hereby established within the department of economic development the "Missouri Main Street Program". The program shall provide technical assistance and training for cities' governments, business organizations, and merchants and property owners to accomplish community and economic revitalization and development of older central business districts and neighborhoods. The program shall attempt to ensure that the business districts of Missouri's small cities remain essential elements to their sense of community and to the state's economy. The program shall also operate to increase the ability of small business and property owners in cities to renovate and enhance their commercial and residential properties.

(L. 1988 H.B. 1223 & 1246 § 3)



Section 251.479 Techniques to be employed by program.

Techniques to be employed by program.

251.479. The program shall employ techniques developed by the national trust for historic preservation's main street center which are designed to stimulate business reinvestment, restore building facades, retain existing small business, strengthen the local tax base, create employment opportunities, promote new business in downtown areas, and help to create a renewed sense of community pride.

(L. 1988 H.B. 1223 & 1246 § 4)



Section 251.481 Plan, development of, contents of--pilot cities.

Plan, development of, contents of--pilot cities.

251.481. 1. The program shall operate according to a plan developed by the department of economic development and the department of natural resources with the assistance of organizations representing merchants and governments of cities, historic preservation interests, financial institutions and economic development groups. The plan required by this section shall describe the objectives of the program, how the program will be coordinated with existing federal, state, local and private sector small business development and historic preservation efforts, and methods of selecting and providing assistance to participating cities.

2. The department shall select ten pilot cities in which to initiate the program.

(L. 1988 H.B. 1223 & 1246 § 5)



Section 251.483 Duties of department of economic development.

Duties of department of economic development.

251.483. The duties of the department of economic development in implementing the program shall include, but not be limited to the following:

(1) Contract with the National Trust for Historic Preservation to assist in accomplishing the program's objectives, to provide technical assistance to the department, and to assist in developing criteria for the selection of participating cities;

(2) Develop criteria for selecting participating cities which shall include evidence of interest and commitment to downtown economic development and historic preservation by both the private and public sectors, evidence of potential private investment in the downtown area, and evidence of organizational and financial commitment to implement a long-term economic revitalization program which includes a commitment to employ a professional project manager with an operating budget.

(L. 1988 H.B. 1223 & 1246 § 6)



Section 251.485 Missouri main street program fund, created--uses of fund--fund not to lapse.

Missouri main street program fund, created--uses of fund--fund not to lapse.

251.485. There is hereby established in the state treasury a special fund to be known as the "Missouri Main Street Program Fund", which shall consist of all moneys which may be appropriated to it by the general assembly, and also any gifts, contributions, grants or bequests received from federal, private or other sources. Money in the Missouri main street program fund shall be used to carry out the provisions of sections 251.470 to 251.485 and for no other purpose. Moneys for main street programs established under the provisions of sections 251.470 to 251.485 shall be obtained from appropriations made by the general assembly from the Missouri main street program fund. Any moneys remaining in the Missouri main street program fund at the end of any fiscal year shall not lapse to the general revenue fund, as provided in section 33.080, but shall remain in the Missouri main street program fund.

(L. 1988 H.B. 1223 & 1246 § 7)



Section 251.500 Definitions.

Definitions.

251.500. As used in sections 251.500 to 251.510, the following terms mean:

(1) "Board", an economic development district board, as created under the provisions of section 251.505;

(2) "Economic development district", a district formed by two or more adjoining counties in this state or by one or more counties and an adjoining city not within a county;

(3) "Governing body", a legislative body governing a county or a city not within a county.

(L. 1988 H.B. 1201 § 1)



Section 251.505 Economic development district, established, how, purpose--board established, how.

Economic development district, established, how, purpose--board established, how.

251.505. 1. An economic development district may be established by the governing bodies of adjoining counties or the governing bodies of a county or counties and a city not within a county in order to plan, formulate, develop, promote, fund, conduct or cause to be conducted, programs to encourage the economic development of the district. The governing bodies may establish such districts by enactment of identical ordinances or by mutual agreement of the governing bodies.

2. The qualifications, terms and number of members of the economic development board for the district shall be determined by the enacting ordinances or the mutual agreement of the governing bodies, except as provided in this subsection. Each county and each city not within a county shall have equal representation on the board. The chief executive officer of a county or mayor of a city not within a county shall appoint residents of such county or city to be on the board, and such officers shall jointly appoint one additional member to the board. The board shall select a chairman and any other officers it deems necessary to conduct its business, and shall meet at least four times a year at a time and place designated by the chairman in order to make policy and administer the activities of the district.

(L. 1988 H.B. 1201 § 2)



Section 251.510 Powers of board.

Powers of board.

251.510. The ordinances or mutual agreement which established the district shall specify the powers of the board which may include, but shall not be limited to, the following:

(1) Adoption of bylaws, rules and regulations for the conduct of its business;

(2) Maintenance of a principal office;

(3) The ability to sue and be sued;

(4) The making and executing of leases, contracts and other instruments necessary to exercise its powers;

(5) Contracting with the cities and counties for services, and with firms, corporations, persons, and governmental agencies in the necessary performance of its duties;

(6) The employment of personnel;

(7) Application for and acceptance of local and federal grants and appropriations;

(8) Performance of site improvements within the district.

(L. 1988 H.B. 1201 § 3)



Section 251.600 Citation of law.

Citation of law.

251.600. Sections 251.600 to 251.630 shall be known and may be cited as the "Regional Economic Development District Law".

(L. 2007 H.B. 741)



Section 251.603 Definitions.

Definitions.

251.603. As used in sections 251.600 to 251.630, the following terms shall mean:

(1) "Baseline year", the calendar year prior to the effective date of a resolution by the regional economic development district board approving a regional economic development project; provided, however, if economic activity taxes from businesses other than businesses locating in the regional economic development project area decrease in the regional economic development project area in the year following the year in which the resolution approving a regional economic development project is approved by a regional economic development district board, the baseline year may, at the option of the regional economic development district board approving the regional economic development project, be the year following the year of the adoption of the resolution approving the regional economic development project;

(2) "Board", a regional economic development district board created under the provisions of section 251.605;

(3) "Collecting officer", the officer of the municipality, county, or other taxing jurisdiction responsible for receiving and processing payments in lieu of taxes and economic activity taxes and the officer of the municipality, county, or other taxing jurisdiction responsible for receiving and processing local sales tax revenues collected by the director of revenue on behalf of such municipality, county, or other taxing jurisdiction;

(4) "County", any county of the state of Missouri and any city not within a county;

(5) "Economic activity taxes", the total additional revenue from taxes which are imposed by a municipality, county, or other taxing districts, and which are generated by economic activities within each regional economic development project area, which exceed the amount of such taxes generated by economic activities within such regional economic development project area in the baseline year; but excluding personal property taxes, taxes imposed on sales or charges for sleeping rooms paid by transient guests of hotels and motels, licenses, fees, special assessments, and any taxes imposed by the municipality, county, or other taxing district after the effective date of a resolution by a regional economic development district board approving a regional economic development project;

(6) "Governing body", a legislative body or other authority governing a city, county, or a city not within a county;

(7) "Obligations", bonds, loans, debentures, notes, special certificates, or other evidences of indebtedness issued by a regional economic development district, municipality, county, or commission, or other public entity authorized to issue such obligations under the regional economic development district law to carry out a regional economic development project or to refund outstanding obligations;

(8) "Payment in lieu of taxes", those revenues from real property in each regional economic development project area, which taxing districts would have received had the regional economic development district not adopted a regional economic development plan and which would result from levies made after the effective date of a resolution of the board approving a regional economic development project during the time the current equalized value of real property in such regional economic development project area exceeds the total equalized value of real property in such regional economic development project area during the baseline year until incremental tax financing for such regional economic development project area expires or is terminated under the provisions of the regional economic development district law;

(9) "Regional economic development area", an area designated by a regional economic development district board which shall have the following characteristics:

(a) It includes only those parcels of real property directly and substantially benefitted by the proposed regional economic development plan;

(b) It will be improved by the regional economic development project;

(c) It is contiguous;

(d) It is not included in any other redevelopment plan or using any other tax increment financing program; and

(e) The board has declared development of the area is not likely to occur without benefit of the proposed regional economic development plan;

(10) "Regional economic development district", a district formed by agreement of two or more county or city governing bodies for the purpose of the economic development of such district, the boundaries of which may encompass all or any part of one or more entire counties and all or any part of one or more entire cities;

(11) "Regional economic development plan", the comprehensive program of a regional economic development district to improve a regional economic development area, thereby enhancing the tax bases of the taxing districts which extend into the regional economic development area, through the reimbursement, payment, or other financing of regional economic development project costs in accordance with the regional economic development district law. The regional economic development plan shall conform to the requirements of section 251.621;

(12) "Regional economic development project", any regional economic development project within a regional economic development area which constitutes a major initiative in furtherance of the objectives of the regional economic development plan, and any such regional economic development project shall include a legal description of the area selected for such regional economic development project;

(13) "Regional economic development project area", the area located within a regional economic development area selected for a regional economic development project;

(14) "Regional economic development project costs", costs to the regional economic development plan or a regional economic development project, as applicable, which are expended on public property, buildings, or rights-of-ways for public purposes to provide infrastructure or support for a regional economic development project. Such costs shall only be allowed as an initial expense which, to be recoverable, shall be included in the costs of a regional economic development plan or regional economic development project, including any amendments thereto adopted by the board of the regional economic development district. Such infrastructure costs include, but are not limited to, the following:

(a) Costs of studies, appraisals, surveys, plans, and specifications;

(b) Professional service costs, including, but not limited to, architectural, engineering, legal, marketing, financial, planning, or special services;

(c) Property assembly costs, including, but not limited to, acquisition of land and other property, real or personal, or rights or interests therein, demolition of buildings, and the clearing and grading of land;

(d) Costs of rehabilitation, reconstruction, repair, or remodeling of existing public buildings and fixtures;

(e) Costs of construction of public works or improvements;

(f) Financing costs, including, but not limited to, all necessary expenses related to the issuance of obligations issued to finance all or any portion of the infrastructure costs of one or more regional economic development projects, and which may include capitalized interest on any such obligations and reasonable reserves related to any such obligations;

(g) All or a portion of a taxing district's capital costs resulting from any regional economic development project necessarily incurred or to be incurred in furtherance of the objectives of the regional economic development plan, to the extent the board by written agreement accepts and approves such infrastructure costs; and

(h) Payments to taxing districts on a pro rata basis to partially reimburse taxes diverted by approval of a regional economic development project as approved by the board. In addition, any revenues of the regional economic development district may be expended on or used to reimburse any reasonable or necessary costs incurred or estimated to be incurred in furtherance of a regional economic development plan or a regional economic development project;

(15) "Resolution", a resolution enacted by the regional economic development district board;

(16) "Special allocation fund", the fund of the regional economic development district required to be established under section 251.618 which special allocation fund shall contain at least three separate segregated accounts into which payments in lieu of taxes are deposited in one account, economic activity taxes are deposited in a second account, and other revenues, if any, received by the regional economic development district for the purpose of implementing a regional economic development plan or a regional economic development project are deposited in a third account;

(17) "Taxing district's capital costs", those costs of taxing districts for capital improvements that are found by the regional economic development district to be necessary and to directly result from a regional economic development project; and

(18) "Taxing districts", any political subdivision of this state having the power to levy taxes if the future tax revenues of such district would be affected by the establishment of a regional economic development project.

(L. 2007 H.B. 741)



Section 251.605 District may be established--board, members, how appointed.

District may be established--board, members, how appointed.

251.605. 1. A regional economic development district may be established by two or more governing bodies in order to plan, formulate, develop, promote, fund, conduct or cause to be conducted programs to encourage the economic development of the district. The governing bodies may establish such districts by enactment of identical ordinances or by mutual agreement of the governing bodies.

2. The qualifications, terms, and number of members of the regional economic development district board for each district shall be determined by the enacting ordinances or the mutual agreement of the governing bodies, except as provided in this subsection. Each governing body located in the regional economic development district shall have equal representation on the board. The chief executive officer of a county in the regional economic development district or mayor of a city in the regional economic development district shall appoint one resident each of such county or city to be on the board, and such officers shall jointly appoint one additional member to the board. The board shall select a chairman, treasurer, and any other officers it deems necessary to conduct its business, and shall meet in open session at a time and place designated by the chairman in order to make policy and administer the activities of the district.

3. The regional economic development district shall be a public governmental body for the purposes of section 610.010 and shall comply with the provisions of chapter 610.

(L. 2007 H.B. 741)



Section 251.610 Powers of the board.

Powers of the board.

251.610. The ordinances or mutual agreements which establish the district shall specify the powers of the board. The powers of the board shall not include the power of eminent domain. The powers of the board may include, but shall not be limited to, the following:

(1) Adoption of bylaws, rules and regulations for the conduct of its business;

(2) Maintenance of a principal office;

(3) The ability to sue and be sued;

(4) The creation of a regional economic development plan for a regional economic development district;

(5) The making and executing of leases, contracts, and other instruments necessary to exercise its powers;

(6) Contracting with cities and counties for services, and with firms, corporations, persons, and governmental agencies in the necessary performance of its duties;

(7) The employment of personnel;

(8) Application for and acceptance of local and federal grants and appropriations;

(9) Performance of site improvements within the regional economic development area;

(10) Entering into lease or lease-purchase agreements for any real or personal property necessary or convenient for the purposes of the regional economic development district;

(11) Borrowing money for regional economic development district purposes at such rates of interest as the district may determine;

(12) Issuance of bonds, notes, and other obligations, which may be secured by mortgage, pledge, assignment, or deed of trust of any or all of the property and income of the regional economic development district, subject to any restrictions provided in the regional economic development district law; except that the district shall not mortgage, pledge, or give a deed of trust on any real property or interests which it acquired from the state of Missouri or any agency or political subdivision thereof without the written consent of the state, agency or political subdivision from which it obtained the property;

(13) Submission of a regional economic development sales tax to district voters as provided in section 251.615; and

(14) Adoption of incremental tax financing as provided in section 251.618.

(L. 2007 H.B. 741)



Section 251.615 Sales tax authorized, ballot language--deposit of tax revenue, use of moneys--abolishment of tax, effect of--annual report, contents--severability clause.

Sales tax authorized, ballot language--deposit of tax revenue, use of moneys--abolishment of tax, effect of--annual report, contents--severability clause.

251.615. 1. Any city or county that has agreed to form a regional economic development district created under the regional economic development district law which consists of all of one or more entire counties, all of one or more entire cities, or all of one or more entire counties and one or more entire cities which are totally outside the boundaries of those counties may impose, by resolution of the governing body of the city or county, a sales tax on all retail sales made in the city or county which are subject to sales tax under chapter 144 for the benefit of the regional economic development district. The sales tax may be imposed at a rate of one-eighth of one percent, one-fourth of one percent, three-eighths of one percent or one-half of one percent on the receipts from the sale at retail of all tangible personal property or taxable services at retail within any such city or county adopting such tax, if such property and services are subject to taxation by the state of Missouri under the provisions of sections 144.010 to 144.525. The resolution imposing the tax shall not become effective unless the governing body of the city or county submits to the voters of the city or county at any citywide, county, or state general, primary, or special election a proposal to authorize the city or county to impose a tax under this section. The tax authorized in this section shall be in addition to all other sales taxes imposed by law and shall be stated separately from all other charges and taxes.

2. The ballot of submission for the tax authorized in this section shall be in substantially the following form:

Shall the city or county of .......... (insert city or county name) impose a sales tax at the rate of .......... (insert amount) for economic development purposes?

â ã YES â ã NO

If you are in favor of the question, place an "X" in the box opposite "YES". If you are opposed to the question, place an "X" in the box opposite "NO".

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the resolution and any amendments thereto shall be in effect. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the city or county shall have no power to impose the sales tax authorized by this section unless and until the proposal is resubmitted under this section and such proposal is approved by a majority of the qualified voters voting thereon.

3. All sales taxes collected by the director of revenue under this section on behalf of any city or county for the benefit of a regional economic development district, less one percent for cost of collection which shall be deposited in the state's general revenue fund after payment of premiums for surety bonds as provided in section 32.087, shall be deposited in a special trust fund, which is hereby created, to be known as the "Regional Economic Development District Sales Tax Trust Fund".

4. The moneys in the regional economic development district sales tax trust fund shall not be deemed to be state funds and shall not be commingled with any funds of the state. The director of revenue shall keep accurate records of the amount of money in the trust fund which was collected in each city or county imposing a sales tax under this section, and the records shall be open to the inspection of the board of the district, the governing body of the city or county, and the public.

5. Not later than the tenth day of each month, the director of revenue shall distribute all moneys deposited in the trust fund during the preceding month to the city or county which levied the tax. Such funds shall be distributed to the treasurer of the governing body of the city or county which shall deposit all such funds for the benefit of the district. All expenditures of funds arising from the regional economic development district sales tax trust fund shall be in accordance with the regional economic development district law.

6. The director of revenue may authorize the state treasurer to make refunds from the amounts in the trust fund and credited to any city or county for erroneous payments and overpayments made, and may redeem dishonored checks and drafts deposited to the credit of such city or county.

7. If any city or county abolishes the tax, the governing body of the city or county shall notify the director of revenue of the action at least ninety days prior to the effective date of the repeal, and the director of revenue may order retention in the trust fund, for a period of one year, of two percent of the amount collected after receipt of such notice to cover possible refunds or overpayment of the tax and to redeem dishonored checks and drafts deposited to the credit of such accounts. After one year has elapsed after the effective date of abolition of the tax in such district, the director of revenue shall remit the balance in the account to the city or county and close the account of that city or county. The director of revenue shall notify each city or county of each instance of any amount refunded or any check redeemed from receipts due the city or county.

8. Except as modified in and by this section, all provisions of sections 32.085 and 32.087 shall apply to the tax imposed under this section.

9. All revenue generated by the tax shall be deposited in a special trust fund and shall be used solely for the designated purposes. If the tax is repealed, all funds remaining in the special trust fund shall continue to be used solely for the designated purposes. Any funds in the special trust fund which are not needed for current expenditures may be invested by the city or county in accordance with applicable laws relating to the investment of other city or county funds.

10. The board shall consider regional economic development plans, regional economic development projects, or designations of a regional economic development district and shall hold public hearings and provide notice of any such hearings. The board shall vote on all proposed regional economic development plans, regional economic development projects, or designations of a regional economic development district, and amendments thereto, within thirty days following completion of the hearing on any such plan, project, or designation, and shall make the final determination on use and expenditure of any funds received from the tax imposed under this section.

11. Notwithstanding any other provision of law to the contrary, the regional economic development district sales tax imposed under this section when imposed within a special taxing district, including but not limited to a tax increment financing district, neighborhood improvement district, or community improvement district, shall be excluded from the calculation of revenues available to such districts, and no revenues from any sales tax imposed under this section shall be used for the purposes of any such district unless approved by the regional economic development district board established under the regional economic development district law and the governing body of the city or county imposing the tax.

12. The board of the district shall make a report at least annually on the use of the funds provided under this section and on the progress of any plan, project, or area designation adopted under this section and shall make such report available to the public and the governing body of the city or county imposing the tax.

13. (1) No city or county imposing a sales tax under this section may repeal or amend such sales tax unless such repeal or amendment will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed, or revenue bonds, notes, or other obligations which it has issued to finance any project or projects.

(2) Whenever the governing body of any city or county in which a regional economic development district sales tax has been imposed in the manner provided by this section receives a petition, signed by ten percent of the qualified voters of such city or county calling for an election to repeal such regional economic development district sales tax, the governing body shall, if such repeal will not impair the district's ability to repay any liabilities which it has incurred, money which it has borrowed, or revenue bonds, notes, or other obligations which it has issued to finance any project or projects, submit to the voters of such city or county a proposal to repeal the regional economic development district sales tax imposed under this section. If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal to repeal the regional economic development district sales tax, then the resolution imposing the regional economic development district sales tax, along with any amendments thereto, is repealed. If a majority of the votes cast by the qualified voters voting thereon are opposed to the proposal to repeal the regional economic development district sales tax, then the resolution imposing the regional economic development district sales tax, along with any amendments thereto, shall remain in effect.

14. If any provision of the regional economic development district law or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or application of the regional economic development district law which can be given effect without the invalid provision or application, and to this end the provisions of the regional economic development district law are declared severable.

(L. 2007 H.B. 741)



Section 251.618 Incremental tax financing permitted, when--county assessor duties--tax rates, determination of.

Incremental tax financing permitted, when--county assessor duties--tax rates, determination of.

251.618. 1. A regional economic development district board, after adopting a regional economic development plan, may adopt incremental tax financing as set forth in this section for the purposes of the district by passing a resolution, however, incremental tax financing shall not be available for any retail projects. Upon the adoption of the first of any such resolutions, the treasurer of the board shall establish a special allocation fund for the regional economic development district.

2. Immediately upon the adoption of a resolution implementing incremental tax financing under subsection 1 of this section, the county assessor shall determine the total equalized assessed value of all taxable real property within such regional economic development district by adding together the most recently ascertained equalized assessed value of each taxable lot, block, tract, or parcel of real property within such regional economic development project area as of the date of the adoption of such resolution and shall provide to the treasurer of the board written certification of such amount as the total initial equalized assessed value of the taxable real property within such regional economic development district.

3. In each of the twenty-five calendar years following the adoption of a resolution adopting incremental tax financing for a regional economic development district under this section unless and until such incremental tax financing for such district is terminated by resolution of the regional economic development district board, the ad valorem taxes, and payments in lieu of taxes, if any, arising from the levies upon taxable real property in such regional economic development project area by taxing districts at the tax rates determined in the manner provided in section 251.627 shall be divided as follows:

(1) That portion of taxes, penalties, and interest levied upon each taxable lot, block, tract, or parcel of real property in such regional economic development project area which is attributable to the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such regional economic development project area as certified by the county assessor in accordance with subsection 2 of this section plus an annual tax base adjustment equal to the percentage change in the general price level as measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially recorded by the United States Department of Labor, shall be allocated to and, when collected, shall be paid by the collecting authority to the respective affected taxing districts in the manner required by law in the absence of the adoption of incremental tax financing. For the purpose of determining the percentage change in the general price level, the treasurer of the regional economic development district board shall determine the consumer price index as defined herein for the preceding calendar year over the consumer price index for the calendar year immediately prior thereto;

(2) Payments in lieu of taxes attributable to the increase in the current equalized assessed valuation of each taxable lot, block, tract, or parcel of real property in the regional economic development project area and any applicable penalty and interest over and above the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such regional economic development project area as certified by the county assessor and as adjusted by the annual tax base adjustment as detailed in this section shall be allocated to and, when collected, shall be paid by the collecting officer of the municipality or county to the treasurer of the regional economic development district who shall deposit such payment in lieu of taxes into a separate segregated account for payments in lieu of taxes within the special allocation fund. Payments in lieu of taxes which are due and owing shall constitute a lien against the real property from which such payments in lieu of taxes are derived and shall be collected in the same manner as real property taxes, including the assessment of penalties and interest where applicable. The lien of payments in lieu of taxes may be foreclosed in the same manner as the lien of real property taxes. No part of the current equalized assessed valuation of each taxable lot, block, tract, or parcel of property in any such regional economic development project area attributable to any increase above the initial equalized assessed value of each such taxable lot, block, tract, or parcel of real property in such regional economic development project area as certified by the county assessor and as adjusted by the annual tax base adjustment as detailed in this section shall be used in calculating the general state school aid formula provided for in section 163.031 until incremental tax financing for such regional economic development project area expires or is terminated in accordance with the regional economic development district law;

(3) For purposes of this section, levies upon taxable real property in such regional economic development area by taxing districts shall not include the blind pension fund tax levied under the authority of article III, section 38(b) of the Missouri Constitution, the merchants' and manufacturers' inventory replacement tax levied under the authority of article X, subsection 2 of section 6 of the Missouri Constitution, the desegregation sales tax, or the conservation taxes.

4. In each of the twenty-five calendar years following the adoption of a resolution adopting incremental tax financing for a regional economic development project area under this section, unless and until incremental tax financing for such regional economic development project area is terminated in accordance with the regional economic development district law, fifty percent of the economic activity taxes from such regional economic development project area shall be allocated to and paid by the collecting officer of any such economic activity tax to the treasurer of the regional economic development district, who shall deposit such funds in a separate segregated account for economic activity taxes within the special allocation fund.

(L. 2007 H.B. 741)



Section 251.621 Plan required, contents--findings required.

Plan required, contents--findings required.

251.621. 1. A regional economic development plan shall set forth in writing a general description of the program to be undertaken to accomplish the regional economic development projects and related objectives and shall include, but need not be limited to:

(1) The name, street and mailing address, and phone number of the chairman of the regional economic development district board;

(2) The street address or other description of the location of the development site;

(3) The estimated regional economic development project costs;

(4) The anticipated sources of funds to pay such regional economic development project costs;

(5) Evidence of the commitments to finance such regional economic development project costs;

(6) The anticipated type and term of the sources of funds to pay such regional economic development project costs;

(7) The anticipated type and terms of the obligations to be issued;

(8) The most recent equalized assessed valuation of the property within the regional economic development project area;

(9) An estimate as to the equalized assessed valuation after the regional economic development project area is developed in accordance with a regional economic development plan;

(10) The general land uses to apply in the regional economic development area;

(11) A list of community and economic benefits to result from the regional economic development project;

(12) A list of all development subsidies that any business benefitting from public expenditures in the regional economic development area has previously received for the project, and the name of any other granting body from which such subsidies are sought;

(13) A list of all other public investments made or to be made by this state or units of local government to support infrastructure or other needs generated by the project for which funding under the regional economic development district law is being sought;

(14) A market study for the regional economic development area; and

(15) A certification by the regional economic development district board as to the accuracy of the regional economic development plan.

2. The regional economic development plan may be adopted by a regional economic development district in reliance on findings that a reasonable person would believe:

(1) The regional economic development area has not been subject to growth and development through investment by private enterprise and would not reasonably be anticipated to be developed without the implementation of one or more regional economic development projects and the adoption of incremental tax financing;

(2) The estimated dates of the completion of such regional economic development project and retirement of obligations incurred to finance regional economic development project costs which shall not be more than twenty-five years from the adoption of the resolution approving any regional economic development project, provided that no resolution approving a regional economic development project shall be adopted later than fifteen years from the adoption of the resolution approving the regional economic development plan;

(3) The development plan contains a cost-benefit analysis showing the economic impact of the regional economic development plan on any municipality, county, regional economic development district, and school districts that are at least partially within the boundaries of the regional economic development area. The analysis shall show the impact on the economy if the regional economic development projects are not built according to the regional economic development plan under consideration;

(4) The regional economic development plan does not include the initial development or redevelopment of any gambling establishment; and

(5) An economic feasibility analysis including a pro forma financial statement indicating the return on investment that may be expected without public assistance. The financial statement shall detail any assumptions made, a pro forma statement analysis demonstrating the amount of assistance required to bring the return into a range deemed attractive to private investors, which amount shall not exceed the estimated reimbursable project costs.

(L. 2007 H.B. 741)



Section 251.624 Termination of incremental tax financing, when, procedure.

Termination of incremental tax financing, when, procedure.

251.624. 1. When all regional economic development project costs and all obligations issued to finance regional economic development project costs have been paid in full, the regional economic development district shall adopt a resolution terminating incremental tax financing for all regional economic development project areas. Immediately upon the adoption of such resolution, all payments in lieu of taxes, all economic activity taxes, and other net new revenues then remaining in the special allocation fund shall be deemed to be surplus funds; thereafter, the rates of the taxing districts shall be extended, and taxes shall be levied, collected, and distributed in the manner applicable in the absence of the adoption of incremental tax financing. Surplus payments in lieu of taxes shall be paid to the county collector who shall immediately thereafter pay such funds to the taxing districts in the regional economic development area selected in the same manner and proportion as the most recent distribution by the collector to the affected taxing districts of real property taxes from real property in the regional economic development area. Surplus economic activity taxes shall be paid to the taxing districts in the regional economic development area in proportion to the then current levy rates of such taxing districts that are attributable to such economic activity taxes. Any other funds remaining in the special allocation fund following the adoption of a resolution terminating incremental tax financing in accordance with this section shall be deposited to the general fund of the municipalities or counties that originally formed the regional economic development district in a pro rata amount determined by the regional economic development district board.

2. Upon the payment of all regional economic development project costs, retirement of obligations, and the distribution of any surplus funds under this section, the regional economic development district shall adopt a resolution dissolving the special allocation fund and terminating the designation of the regional economic development area as a regional economic development area.

3. Nothing in the regional economic development district law shall be construed as relieving property in such areas from paying a uniform rate of taxes, as required by article X, section 3 of the Missouri Constitution.

(L. 2007 H.B. 741)



Section 251.627 County clerk to annually ascertain amount of value of taxable property in the district.

County clerk to annually ascertain amount of value of taxable property in the district.

251.627. In each of the twenty-five calendar years following the adoption of a resolution adopting incremental tax financing for a regional economic development project area, unless and until incremental tax financing for such regional economic development project area is terminated by resolution of the regional economic development district board, then, in respect to every taxing district containing such regional economic development project area the county clerk or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within such regional economic development project area for the purpose of computing any debt service levies to be extended upon taxable property within such regional economic development project area shall in every year that incremental tax financing is in effect ascertain the amount of value of taxable property in such regional economic development project area by including in such amount the certified total initial equalized assessed value of all taxable real property in such regional economic development project area in lieu of the equalized assessed value of all taxable real property in such regional economic development project area. For the purpose of measuring the size of payments in lieu of taxes under the regional economic development district law, all tax levies shall then be extended to the current equalized assessed value of all property in the regional economic development project area in the same manner as the tax rate percentage is extended to all other taxable property in the taxing district.

(L. 2007 H.B. 741)



Section 251.630 Issuance of bonds, purpose--refunding--interest exempt from state taxation.

Issuance of bonds, purpose--refunding--interest exempt from state taxation.

251.630. 1. A regional economic development district may at any time authorize or issue revenue bonds for the purpose of paying all or any part of the cost of any regional economic development project. Every issue of such bonds shall be payable out of the revenues of the regional economic development district and may be further secured by other property of the regional economic development district which may be pledged, assigned, mortgaged, or a security interest granted for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds pledging any specified property or revenues. Such bonds shall be authorized by resolution of the regional economic development district, and if issued by the regional economic development district, shall bear such date or dates and shall mature at such time or times, but not in excess of twenty-five years, as the resolution shall specify. Such bonds shall be in such denomination, bear interest at such rate or rates, be in such form, either coupon or registered, be issued as current interest bonds, compound interest bonds, variable rate bonds, convertible bonds, or zero coupon bonds, be issued in such manner, be payable in such place or places, and subject to redemption as such resolution may provide notwithstanding the provisions of section 108.170. The bonds may be sold at either public or private sale at such interest rates, and at such price or prices as the regional economic development district board shall determine.

2. Any issue of regional economic development district bonds outstanding may be refunded at any time by the regional economic development district by issuing its refunding bonds in such amount as the regional economic development district may deem necessary. Such bonds may not exceed the amount sufficient to refund the principal of the bonds to be refunded together with any unpaid interest thereon and any premiums, commissions, service fees, and other expenses necessary to be paid in connection with the refunding. Any such refunding may be effected whether the bonds to be refunded then shall have matured or thereafter shall mature, either by sale of the refunding bonds and the application of the proceeds thereof to the payment of the bonds being refunded or by the exchange of the refunding bonds for the bonds being refunded with the consent of the holder or holders of the bonds being refunded. Refunding bonds may be issued regardless of whether the bonds being refunded were issued in connection with the same project or a separate project and regardless of whether the bonds proposed to be refunded shall be payable on the same date or different dates or shall be due serially or otherwise.

3. Bonds issued under this section shall exclusively be the responsibility of the regional economic development district payable solely out of regional economic development district funds and property as provided in the regional economic development district law and shall not constitute a debt or liability of the state of Missouri or any agency or political subdivision of the state. The regional economic development district shall not be obligated to pay such bonds with any funds other than those specifically pledged to repayment of the bonds. Any bonds issued by a regional economic development district shall state on their face that they are not obligations of the state of Missouri or any agency or political subdivision thereof other than the regional economic development district.

4. Bonds issued under this section, the interest thereon, or any proceeds from such bonds shall be exempt from taxation in the state of Missouri.

(L. 2007 H.B. 741)



Section 251.650 Securing of grants, departments to collaborate--consultation with private entities permitted--report to general assembly.

Securing of grants, departments to collaborate--consultation with private entities permitted--report to general assembly.

251.650. 1. Not less than twice each calendar year, representatives from the department of labor and industrial relations, the department of elementary and secondary education, the department of agriculture, the department of economic development, and the department of natural resources shall meet to discuss ways in which their respective agencies may collaborate in order to secure grants established in the Energy Independence and Security Act of 2007, Public Law 110-140, or other such grants that would fund: green jobs; the production of renewable fuels; increasing energy efficiency of products, buildings and vehicles; and increasing research and development relating to the manufacturing of renewable energy technologies. The department of natural resources is hereby designated as the coordinating agency for the inter-agency collaboration under this section.

2. In fulfilling the goals under this section, any of the departments under subsection 1 of this section may confer with, or invite participation by, any other interested individual, agency, or organization, which shall include but not be limited to nonprofit organizations, private sector entities, institutions of higher education, and local governments. Such departments may enter into partnerships with, in accordance with federal grant requirements and as otherwise allowable by law, any individual, agency, or organization in securing a grant under this section.

3. No later than the first Wednesday after the first Monday of January each year, the departments outlined in subsection 1 of this section shall report jointly to the general assembly and to the governor the actions taken by their agencies in securing the grants outlined in this section.

(L. 2008 S.B. 1181, et al.)






Chapter 252 Department of Conservation--Fish and Game

Section 252.002 Department of conservation created--commission appointment, qualifications--director, appointment.

Department of conservation created--commission appointment, qualifications--director, appointment.

252.002. 1. There is hereby created a department of conservation to be headed by a conservation commission of four members appointed by the governor, by and with the advice and consent of the senate, not more than two of whom shall be of the same political party. The members shall have the qualifications, serve the terms and receive the expense reimbursement provided in Article IV, Constitution of Missouri. The commission shall appoint a director of the department of conservation who with its approval shall appoint assistants and other employees.

2. All the powers, duties and functions of the conservation commission, chapters 252, 254, and others, are transferred by type I transfer to the department of conservation.

(L. 1973 1st Ex. Sess. S.B. 1 § 3)

Effective 5-2-74

*Transferred 1986; formerly section 3, Reorganization Act of 1974, Appendix B



Section 252.010 Citation of law.

Citation of law.

252.010. This law shall be known and may be cited as "The Wildlife and Forestry Law".

(L. 1945 p. 664 § 2)



Section 252.020 Definitions.

Definitions.

252.020. As used in sections 252.010 to 252.240, unless the context otherwise requires:

(1) The word "commission" shall mean and include the conservation commission as established by the Constitution of Missouri; and the words "rules and regulations" shall mean those made by said commission pursuant thereto;

(2) The word "person" shall mean any individual, male or female, singular or plural, of whatever age, and this term shall include and refer to any owner, grantee, lessee, licensee, permittee, firm, association, copartnership, corporation, municipality or county, as the context may require;

(3) The word "wildlife" shall mean and include all wild birds, mammals, fish and other aquatic and amphibious forms, and all other wild animals, regardless of classification, whether resident, migratory or imported, protected or unprotected, dead or alive; and shall extend to and include any and every part of any individual species of wildlife.

(L. 1945 p. 664 § 3)



Section 252.030 Wildlife of Missouri--ownership and title.

Wildlife of Missouri--ownership and title.

252.030. The ownership of and title to all wildlife of and within the state, whether resident, migratory or imported, dead or alive, are hereby declared to be in the state of Missouri. Any person who fails to comply with or who violates this law or any such rules and regulations shall not acquire or enforce any title, ownership or possessory right in any such wildlife; and any person who pursues, takes, kills, possesses or disposes of any such wildlife or attempts to do so, shall be deemed to consent that the title of said wildlife shall be and remain in the state of Missouri, for the purpose of control, management, restoration, conservation and regulation thereof.

(RSMo 1939 § 8883, A.L. 1945 p. 664 § 4)

Prior revisions: 1929 § 8224; 1919 § 5581; 1909 § 6508



Section 252.040 Taking of wildlife--violations, misdemeanor--fur dealers and buyers violating record keeping rules, fine.

Taking of wildlife--violations, misdemeanor--fur dealers and buyers violating record keeping rules, fine.

252.040. No wildlife shall be pursued, taken, killed, possessed or disposed of except in the manner, to the extent and at the time or times permitted by such rules and regulations; and any pursuit, taking, killing, possession or disposition thereof, except as permitted by such rules and regulations, are hereby prohibited. Any person violating this section shall be guilty of a misdemeanor except that any person violating any of the rules and regulations pertaining to record-keeping requirements imposed on licensed fur buyers and fur dealers shall be guilty of an infraction and shall be fined not less than ten dollars nor more than one hundred dollars.

(L. 1945 p. 664 § 26, A.L. 1989 H.B. 293)

CROSS REFERENCE:

Hunting or trapping on land without consent of owner, penalty, 569.140, 569.150

(2001) Municipal ordinance requiring hunters and trappers to obtain permission from government owners of land and rights-of-way was not prohibited by section; Conservation Commission does not have exclusive authority to regulate location of allowable hunting, fishing, and trapping. Miller v. City of Town & Country, 62 S.W.3d 431 (Mo.App.E.D.).



Section 252.041 Deer hunting during deer-hunting season with firearms, orange colored clothing required, violation, penalty.

Deer hunting during deer-hunting season with firearms, orange colored clothing required, violation, penalty.

252.041. Any person hunting deer during a firearms deer-hunting season shall wear a cap or hat, and a shirt, vest or coat with the outermost color of daylight fluorescent orange, blaze orange or hunter orange, which must be plainly visible from all sides while being worn. Any person violating rules and regulations adopted pursuant to this section shall be guilty of an infraction.

(L. 1990 H.B. 1669 § 252.041 subsec. 1, A.L. 1993 H.B. 306)



Section 252.043 Hunter inflicting injury by firearm or other weapon on person mistaken as game, penalties--hearing procedure--hunter safety course required.

Hunter inflicting injury by firearm or other weapon on person mistaken as game, penalties--hearing procedure--hunter safety course required.

252.043. The commission may suspend, revoke or deny a hunting permit or privilege for a maximum of five years when a person, while hunting, inflicts injury by firearm or other weapon to another person who is mistaken for game. No suspension, revocation or denial shall occur until an opportunity has been afforded for a hearing before the commission. Any person who is determined by the commission to have inflicted injury by firearm or other weapon shall be required to successfully complete a department-approved hunter safety course before his or her hunting permit or privilege shall be restored. The commission's proceeding shall be a contested case pursuant to chapter 536 and any person aggrieved by a final decision shall be entitled to judicial review as provided in chapter 536.

(L. 1990 H.B. 1669 § 252.041 subsec. 2, A.L. 1998 S.B. 596, A.L. 1999 S.B. 328, et al.)



Section 252.045 Motor vehicles, speed limit--areas designated for use of recreation activities and equipment--solid waste not to be discarded or brought on to land or water--entry by utilities permitted, when.

Motor vehicles, speed limit--areas designated for use of recreation activities and equipment--solid waste not to be discarded or brought on to land or water--entry by utilities permitted, when.

252.045. 1. No motor vehicle shall be operated within the boundary of any land owned, leased or managed by the Missouri conservation commission except upon roads, thoroughfares or areas specifically designated for travel by the commission. Except as otherwise specifically posted by the commission, or established by other governmental authority, the speed limit within any land owned, leased or managed by the Missouri conservation commission shall be forty-five miles per hour.

2. Except as otherwise provided in this subsection, swimming, camping, shooting, fires, fireworks, use of firearms, digging, cutting or removal of vegetation, tree stands, horses, pets, cave exploring, entry on areas closed to public use, bicycling, the operation and parking of all land and water conveyances, trailers, and aircraft are permitted only where, when, and in the manner specifically authorized by the commission on all wildlife refuges, wildlife management areas, state forests, natural areas, lakes, fishing accesses and all land and waters owned, leased or managed by the commission. Upon providing reasonable prior notification to the commission, a public utility, rural electric cooperative or railroad may cut or remove vegetation from, and construct and maintain utility services on, easement areas granted by the commission and other areas covered pursuant to the terms of existing agreements. Reasonable prior notification shall take into account weather conditions and work schedules, and shall not be required for the restoration of essential utility services.

3. No person shall discard solid waste, garbage, refuse or other materials on any lands or waters described in this section. No person shall discard solid waste, garbage, refuse or other materials in a solid waste receptacle located on lands described in this section if the discarded materials were generated outside the boundaries of such lands.

(L. 1979 S.B. 163, A.L. 1993 H.B. 306, A.L. 1996 S.B. 661)



Section 252.050 Payment of fees--treasurer's report.

Payment of fees--treasurer's report.

252.050. All moneys payable under the provisions of sections 252.010 to 252.240 shall be promptly transmitted to the division of taxation and collection in the department of revenue, which shall deposit the same in the state treasury to the credit of the conservation commission. The state treasurer shall report on the first day of each month to the commission the exact amount of money in the commission's funds.

(RSMo 1939 § 8963, A.L. 1945 p. 664 § 11)

Prior revisions: 1929 § 8307; 1919 § 5657; 1909 § 6588



Section 252.060 License may be inspected--penalty for refusal.

License may be inspected--penalty for refusal.

252.060. It is hereby declared to be the duty of every person holding a license or permit issued pursuant to any such rules and regulations to submit the same for inspection by any agent of the commission, or by any sheriff, marshal or constable or any deputy thereof. Any person holding such license or permit and refusing to submit the same when a proper demand is made therefor shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 8917, A.L. 1945 p. 664 § 15)

Prior revisions: 1929 § 8257; 1919 § 5606; 1909 § 6580



Section 252.068 Arrest powers of certain conservation department employees.

Arrest powers of certain conservation department employees.

252.068. When there is reasonable grounds to believe that a person has committed or is in the process of committing a violation of the laws or rules and regulations pertaining to wildlife and forestry resources of the state, any commission or department employee who has been trained and certified as an investigative assistant by the director may:

(1) Detain the person in a reasonable manner and for a reasonable length of time for the purpose of investigating and reporting such a violation to law enforcement officers; and

(2) Contact law enforcement officers and assist with criminal proceedings against such person.

(L. 1996 S.B. 661)



Section 252.070 Enforcement of law.

Enforcement of law.

252.070. It shall be the duty of all sheriffs, marshals, constables and their deputies and of all other peace officers and of all prosecuting attorneys and their assistants, within their respective counties, and the city of St. Louis, to aid diligently in enforcing the provisions of the law and all such rules and regulations.

(RSMo 1939 § 8928, A.L. 1945 p. 664 § 7)

Prior revisions: 1929 § 8268; 1919 § 5617; 1909 § 6545



Section 252.080 Arrest by commission agents for violations of conservation rules, powers.

Arrest by commission agents for violations of conservation rules, powers.

252.080. Every authorized agent of the commission shall have the same power to serve criminal process as sheriffs and marshals, only in such cases as are violations of this law and rules and regulations of the commission, and have the same right as sheriffs and marshals to require aid in the execution of such process. Any such agent may arrest, without warrant, any person caught by him or in his view violating or who he has good reason to believe is violating, or has violated this law or any such rules and regulations, and take such person forthwith before a associate circuit judge or any court having jurisdiction, who shall proceed without delay to hear, try and determine the matter as in other criminal cases.

(RSMo 1939 § 8870, A.L. 1945 p. 664 § 6)

Prior revisions: 1929 § 8210; 1919 § 5569; 1909 § 6565



Section 252.085 Arrests by commission agents certified as peace officers or instructors, powers, limitation.

Arrests by commission agents certified as peace officers or instructors, powers, limitation.

252.085. 1. All authorized agents of the commission who have attained proper certification as peace officers in accordance with the provisions of chapter 590 and all authorized agents of the commission who attain proper certification as instructors under chapter 590 are hereby declared to be officers of the state of Missouri and shall be so deemed and taken in all courts having jurisdiction of offenses against the laws of this state.

2. All such agents shall have full power and authority as now or hereafter vested by law in peace officers when working with and at the special request of the sheriff of any county, or the chief of police of any city, or under the direction of the superintendent of the state highway patrol; except that the authorized agent of the commission who is working in any county as provided in this section and section 252.225 and at the request of any agency other than that of the county sheriff's department shall notify immediately the sheriff or the sheriff's designee of the county where the request originated.

3. All authorized agents may arrest, without warrant or process of any kind, any person who they have probable cause to believe has committed or is in the process of committing any violation of the laws of the state of Missouri, on all lands owned, operated, managed, or leased by the commission, or when such probable cause is established incidental to the enforcement of the laws of the state of Missouri which such agents have been authorized by statute to enforce on all lands not owned, operated, managed, or leased by the commission.

4. All authorized agents shall also be declared to be peace officers of the state of Missouri and shall have jurisdiction and may arrest, without warrant or process of any kind, any person who they have probable cause to believe has committed or is in the process of committing a violation of section 569.055, 569.065, 569.067, 569.100, 569.120, 569.140, or 569.150, except that no arrest without warrant may be made on any lands not owned, operated, managed or leased by the commission for violations of section 569.100, 569.120, 569.140, or 569.150, except upon the complaint of the landowner upon whose land such alleged violation occurred and no arrest may be made without a warrant for the commission of a misdemeanor committed outside the presence of the agent.

5. In addition to the powers prescribed in this section, all persons certified as peace officers in accordance with the provisions of chapter 590 and authorized agents of the conservation commission as provided in subsection 1 of this section may arrest on view, and without a warrant, at any place within this state, any person the certified officer or agent sees asserting physical force for the purpose of causing or creating a substantial risk of death or serious injury to any person.

(L. 1981 S.B. 112, A.L. 1990 H.B. 1669, A.L. 1994 H.B. 1398, A.L. 1997 H.B. 424)

Effective 7-7-97



Section 252.090 Right of inspection by commission agents--penalty.

Right of inspection by commission agents--penalty.

252.090. 1. It is hereby made the duty of every warehouse, merchant, or common carrier, or agent, servant or employee thereof, to permit any agent of the commission to examine any package in the possession of said warehouse or common carrier, or agent, servant or employee thereof, which the said commission agent shall suspect or have reason to believe contains any wildlife not lawfully transported or had in possession, or when any such agent of the commission shall suspect or have reason to believe that the said package is falsely labeled.

2. Any person who shall refuse any such commission agent or any officer charged with the enforcement of this law and such rules and regulations permission to examine or open any such package or shall impede such action by any such commission agent or officer shall be deemed guilty of a misdemeanor and shall be fined not less than fifty dollars nor more than one hundred and fifty dollars. Neither the commission nor any such agent or officer shall be liable for damages on account of any search, examination or seizure made in accordance with the provisions of sections 252.010 to 252.240.

(RSMo 1939 § 8953, A.L. 1945 p. 654 § 24)

Prior revisions: 1929 § 8297; 1919 § 5647; 1909 § 6564



Section 252.100 Complaints--search warrants--penalty for resisting.

Complaints--search warrants--penalty for resisting.

252.100. 1. Any authorized agent of the commission, sheriff, marshal or their deputies, may make complaint and cause proceedings to be commenced against any person for the violation of this law or of any such rules and regulation and such officer shall not be obligated to furnish security for costs.

2. He may search, without warrant, any creel, container, gamebag, hunting coat, or boat in which he has reason to believe wildlife is unlawfully possessed or concealed; and at any and all times may seize any wildlife in the possession or control of any person violating or who there is good reason to believe has violated this law or any of the rules or regulations of the commission; provided, however, that he shall first obtain a search warrant to enter and search an occupied dwelling and outbuildings immediately adjacent thereto, cold storage locker plant, motor vehicle, or sealed freight or express car for such purposes and then only in the daytime, and in the search of a cold storage locker plant every precaution shall be exercised to prevent contamination of foods stored therein. Any circuit judge, or associate circuit judge having jurisdiction, shall issue to such agent, sheriff, or marshal, a search warrant upon his complaint being made on oath in writing that the affiant has reasonable and probable cause to believe that wildlife is possessed or concealed in such occupied dwellings and outbuildings immediately adjacent thereto, cold storage locker plant, motor vehicle, or sealed freight or express car contrary to this law or to any such rules and regulations.

3. Any person who shall resist such search or interfere with such agent or officer in the execution of a search warrant shall be deemed guilty of a misdemeanor.

(L. 1945 p. 664 § 5)



Section 252.110 Service of warrant on corporation.

Service of warrant on corporation.

252.110. In case of a violation of this law or of any of the rules and regulations of the conservation commission by a corporation, a warrant of arrest may be read to the president, secretary or manager in this state or any general or local agent thereof in the county where the action is pending; and upon return of such warrant so served the corporation shall be deemed in court and subject to the jurisdiction thereof, and any fine imposed may be collected by execution against the property of such corporation; but this section shall not be construed to exempt any agent or employee of such corporation from prosecution.

(RSMo 1939 § 8946, A.L. 1945 p. 664 § 8)

Prior revisions: 1929 § 8290; 1919 § 5640; 1909 § 6529



Section 252.120 Limitation of prosecution.

Limitation of prosecution.

252.120. Prosecutions for violations of this law and for violations of any such laws, rules and regulations shall be commenced within one year from the date of any such violation, either by indictment, complaint or information.

(RSMo 1939 § 8949, A.L. 1945 p. 664 § 25)

Prior revisions: 1929 § 8293; 1919 § 5643; 1909 § 6533



Section 252.130 Failure to pay fine and costs--procedure.

Failure to pay fine and costs--procedure.

252.130. Whenever upon conviction the person convicted fails to pay the fine and costs imposed upon him, he shall be committed to the jail of the county or of the city of St. Louis or to some workhouse and shall there be kept confined one day for each two dollars of the fine, and not more than twenty days for costs adjudged against him, unless otherwise paroled by the judge of the circuit or criminal courts of the state as otherwise provided by law in criminal cases.

(RSMo 1939 § 8947, A.L. 1945 p. 664 § 9)

Prior revisions: 1929 § 8291; 1919 § 5641; 1909 § 6530



Section 252.140 Commission notified of results of prosecution.

Commission notified of results of prosecution.

252.140. It shall be the duty of every associate circuit judge or clerk of the court before whom any prosecution under sections 252.010 to 252.240 is commenced, or shall go on appeal and within twenty days after the trial or dismissal thereof, to report in writing the result thereof and the amount of fine collected, if any, to the commission.

(RSMo 1939 § 8961, A.L. 1945 p. 664 § 10)

Prior revisions: 1929 § 8305; 1919 § 5655; 1909 § 6586



Section 252.150 Corporation owning dam to provide for free movement of fish--maintenance of hatchery--penalty.

Corporation owning dam to provide for free movement of fish--maintenance of hatchery--penalty.

252.150. 1. It shall be the duty of any person owning, operating or using any dam existing or which may hereafter be constructed across any river, stream or creek in this state, to erect or cause to be erected and maintained in connection therewith a durable and efficient fishway or such other device as the commission may deem necessary to enable fish to have free passage up and down said waters at all times. Such fishway or device shall be of a kind, and shall be placed, operated and maintained in a manner, approved by the commission.

2. Whenever in the opinion of the commission the height or character of the dam or the condition of the river or stream makes the installation of such ladders or devices thereon impractical or unnecessary, it is authorized to require the establishment and maintenance of a fish hatchery by such person, for the purpose of stocking the waters above and below such dam, the plans, adequacy and methods of operation of such hatchery to be subject to the approval of the commission. The commission may at any time take fish from said hatchery for distribution to the public waters of the state and such hatchery shall be operated under the supervision of the commission.

3. Any person who shall violate any of the provisions of this section or who shall refuse to establish and maintain such hatchery in lieu of establishing a fishway, when required to do so by the commission, shall be deemed guilty of a misdemeanor and fined not less than one hundred dollars, nor more than three hundred dollars for each such violation.

4. In respect to corporations, the duties and liabilities imposed by this section shall devolve and be imposed upon the president, secretary or manager in this state or any general or local agent thereof.

(RSMo 1939 §§ 8938, 8939, A.L. 1945 p. 664 § 21)

Prior revisions: 1929 §§ 8279, 8283; 1919 §§ 5629, 5633; 1909 §§ 6552, 6556

CROSS REFERENCES:

Dam without chute a nuisance, 236.230

Judgment authorizing erection of dam to provide for free passage of fish, 236.180



Section 252.160 Fraudulently securing license, penalty.

Fraudulently securing license, penalty.

252.160. Any person who shall obtain or cause to be issued any certificate, license, or privilege from this state or any political subdivision thereof, or from any licensing or certifying organization authorized to certify or license by the laws of this state, by any deceit, shall, upon conviction, be deemed guilty of a misdemeanor.

(RSMo 1939 § 8919, A.L. 1945 p. 664 § 16, A.L. 1953 p. 316)

Prior revisions: 1929 § 8259; 1919 § 5608; 1909 § 6582



Section 252.170 Soliciting illegal shipments--penalty.

Soliciting illegal shipments--penalty.

252.170. It shall be unlawful for any person to solicit by correspondence, printed cards, circulars, shipping tags, advertisement or otherwise, any illegal shipments, consignments or delivery of wildlife, contrary to the laws and rules and regulations of this state, or in any manner to aid or abet a conspiracy to violate this law or any of such laws, rules and regulations. Any person violating this section shall upon conviction thereof be deemed guilty of a misdemeanor and shall be fined not less than ten dollars nor more than one hundred dollars.

(RSMo 1939 § 8942, A.L. 1945 p. 664 § 22)

Prior revisions: 1929 § 8286; 1919 § 5636



Section 252.180 Consignee to notify commission--penalty.

Consignee to notify commission--penalty.

252.180. Any person to whom is consigned any wildlife, the taking, transportation, sale or possession of which is at any time or at all times prohibited or not permitted by such laws, rules and regulations, shall upon receipt of same immediately notify the commission or any of its authorized agents, and safely keep such wildlife in his possession or under control, subject to the order of the commission. Any person violating this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than five dollars, nor more than fifty dollars.

(RSMo 1939 § 8940, A.L. 1945 p. 664 § 23)

Prior revisions: 1929 § 8284; 1919 § 5634; 1909 § 6523



Section 252.190 Possession of wildlife a misdemeanor--when.

Possession of wildlife a misdemeanor--when.

252.190. Any person who shall have in his possession or under his control any wildlife, except in the manner, to the extent and at the time or times permitted by the provisions of this chapter and the rules and regulations of the commission, shall be deemed guilty of a misdemeanor; and any agent of the commission, and any sheriff or marshal or deputy thereof is hereby permitted and authorized to take and confiscate any such wildlife from any person so possessing or controlling the same.

(RSMo 1939 § 8906, A.L. 1945 p. 664 § 17)

Prior revisions: 1929 § 8247; 1919 § 5597; 1909 § 6524



Section 252.200 Obstructing free passage of fish--penalty.

Obstructing free passage of fish--penalty.

252.200. It shall be unlawful for any person to place or cause to be placed or erected any seine, screen, net, weir, fish dam or other obstruction in or across any of the waters, rivers, creeks, ponds, streams, sloughs or other watercourse within the jurisdiction of this state in such a manner as will obstruct the free passage of fish up and down and through such water or watercourses. Any person violating any of the provisions of this section shall be deemed guilty of a misdemeanor and be fined upon conviction not less than ten dollars nor more than one hundred dollars and costs of prosecution.

(RSMo 1939 § 8924, A.L. 1945 p. 664 § 18)

Prior revisions: 1929 § 8264; 1919 § 5613; 1909 § 6535



Section 252.210 Contamination of streams--penalty.

Contamination of streams--penalty.

252.210. It shall be unlawful for any person to cause any deleterious substance to be placed, run or drained into any of the waters of this state in quantities sufficient to injure, stupefy or kill fish which may inhabit the same at or below the point where any substance was thrown, run or drained into such waters; provided that it shall not be a violation of this section for any person engaged in industry, to cause or permit any water subject to his control or used in any branch of such industry to be so discharged under such precautionary measures as have been specifically approved by the commission. Any person violating any of the provisions of this section shall be deemed guilty of a misdemeanor.

(RSMo 1939 § 8925, A.L. 1945 p. 664 § 19)

Prior revisions: 1929 § 8265; 1919 § 5614; 1909 § 6536



Section 252.220 Explosives prohibited--penalty.

Explosives prohibited--penalty.

252.220. 1. It shall be unlawful for any person to place any explosive substance or preparation in any of the waters of this state, whereby any fish which may inhabit said waters may be killed, injured or destroyed; and no person, by any such means, shall kill, catch or take any fish from said waters; provided, however, that explosive substances or preparations may be used in said waters, but only with the permission and under the supervision of the commission.

2. Any person violating any of the provisions of this section shall be deemed guilty of a felony, and upon conviction shall be fined not less than two hundred dollars, nor more than one thousand dollars, or by imprisonment in the state penitentiary for not more than two years, or by both such fine and imprisonment, for each such offense.

(RSMo 1939 § 8926, A.L. 1945 p. 664 § 20)

Prior revisions: 1929 § 8266; 1919 § 5615; 1909 § 6537



Section 252.225 Telephone, statewide toll-free numbers for violation reports--confidentiality of reports, exceptions--false reports or unauthorized release of confidential information, penalties.

Telephone, statewide toll-free numbers for violation reports--confidentiality of reports, exceptions--false reports or unauthorized release of confidential information, penalties.

252.225. 1. The department of conservation may maintain a telephone service operating at all times, capable of receiving and recording reports of violations of sections 252.010 to 252.240, and of the conservation commission's rules and regulations. This service shall receive reports over a single, statewide toll-free number.

2. All reports and records made pursuant to this section and maintained by the department pursuant to this section shall be confidential. Information shall not be made available to any individual or institution except to:

(1) Appropriate staff of the department;

(2) A grand jury, prosecuting attorney or law enforcement officer involved in the investigation of a violation of sections 252.010 to 252.240, or the commission rules and regulations or in other court proceedings regarding violations of sections 252.010 to 252.240 or the commission's rules and regulations;

(3) Any person engaged in a bona fide research purpose, with the permission of the director of the department of conservation; provided, however, that no information identifying any person mentioned in the report shall be made available to the researcher; and

(4) Any person who is the subject of a report of a violation under this section.

3. Any person who violates the provisions of this section, or who permits or encourages the unauthorized dissemination of information contained in reports and records made pursuant to this section shall be guilty of a class A misdemeanor.

4. Any person convicted of filing a false report shall be guilty of a class B misdemeanor and may be fined up to five hundred dollars.

5. All information which concerns a person who is the subject of a report under this section and which is made available to another person or institution outside the department of conservation shall also be disclosed to the subject of the report when such information is disseminated, except that the department may obscure or remove the name and other identifying information of the person who made the report.

(L. 1990 H.B. 1669)

Effective 7-9-90



Section 252.228 Hunting, fishing and trapping permit records, contents--records closed, when.

Hunting, fishing and trapping permit records, contents--records closed, when.

252.228. 1. Individual hunting, fishing and trapping permit records maintained by the department of conservation, including address, telephone number, personal identifying characteristics, date of birth and unique identification numbers shall be available to:

(1) Any court;

(2) Any law enforcement agency;

(3) The U.S. Fish and Wildlife Service or its successor agency as provided by federal regulation for migratory bird surveys;

(4) Any state department, division, agency, bureau, board, commission, employee or agent thereof in the performance of any statutory or constitutional duty;

(5) Any political subdivision;

(6) Any agency of another state; and

(7) The holder of the permit.

2. Such information shall be inaccessible to all other persons when the holder of the permit has so requested in writing. Individual credit card numbers are closed records and shall not be released pursuant to section 610.021.

(L. 1998 S.B. 596)



Section 252.230 Penalty not otherwise provided.

Penalty not otherwise provided.

252.230. 1. Except as provided in subsection 2 of this section, any person violating any of the provisions of sections 252.010 to 252.240 wherein other specific punishment is not provided, and any person violating any of such rules and regulations relating to wildlife, shall be guilty of a class A misdemeanor.

2. Any person violating any rules and regulations relating to wildlife shall be guilty of a class B misdemeanor unless such rules and regulations pertain to the provisions of sections 252.010 to 252.043 or sections 252.050 to 252.241.

(RSMo 1939 § 8967, A.L. 1945 p. 664 § 27, A.L. 1997 H.B. 424)

Prior revisions: 1929 § 8311; 1919 § 5661



Section 252.235 Sale of any species of wildlife, fish parts thereof or eggs taken in violation of rules--penalties--sale and property defined.

Sale of any species of wildlife, fish parts thereof or eggs taken in violation of rules--penalties--sale and property defined.

252.235. The sale, taking for sale or possession for sale of any species of fish or wildlife, or parts thereof, which shall include eggs, which have been taken or possessed in violation of the rules and regulations of the commission, is prohibited. Any person violating the provisions of this section shall be guilty of a class A misdemeanor for the first offense if the sale amounts to less than five hundred dollars. Any person violating the provisions of this section shall be guilty of a class D felony for the second and subsequent offense if the sale amounts to less than five hundred dollars. Any person violating the provisions of this section shall be guilty of a class C felony for the first and all subsequent offenses if the sale amounts to five hundred dollars or more. "Sale" means the exchange of an amount of money, other negotiable instruments, or property of value received by the person or persons selling the prohibited species. "Sale", for purposes of this section, shall also mean the intention to exchange an amount of money, other negotiable instruments or property of value for a prohibited species. For the purposes of this section "property" is defined by section 570.010 and value shall be ascertained as set forth in section 570.020.

(L. 1989 H.B. 214, A.L. 1993 H.B. 306, A.L. 2002 H.B. 1888)



Section 252.240 Endangered species law, definitions--prohibited activities, exceptions, penalty.

Endangered species law, definitions--prohibited activities, exceptions, penalty.

252.240. 1. The importation, transportation, or sale of any endangered species of fish or wildlife, or hides or other parts thereof, or the sale or possession with intent to sell any article made in whole or in part from the skin, hide or other parts of any endangered species of fish or wildlife is prohibited. For the purposes of this section, "endangered species" shall mean those species of fish and wildlife designated by the department of conservation, by rule filed with the secretary of state, and those species listed by the United States Department of the Interior, as threatened or endangered.

2. The exportation, transportation, or sale of any endangered species of plant, or parts thereof, or the sale of or possession with intent to sell any product made in whole or in part from any parts of any endangered species of plants is prohibited, unless authorized by regulation. For purposes of this section, "endangered species of plants" shall mean those species of plants which are designated as rare or endangered by the department of conservation or listed in the "United States List of Endangered and Threatened Wildlife and Plants" pursuant to the Endangered Species Act of 1973, Public Law 93-205 (87 STAT 884) as amended, or listed in the "Appendices on the Convention of International Trade in Endangered Species of Wild Fauna and Flora".

3. Such rule shall take effect sixty days after it has been filed with the secretary of state.

4. Any publicly owned and operated zoo shall be exempt from the provisions of this section. The provisions of this section shall not apply to legally acquired wildlife held under permit or to wildlife legally taken in another state or to articles manufactured before January 1, 1973.

5. The collecting, digging, or picking of any rare or endangered plant without the permission of the property owner is prohibited.

6. Any person violating the provisions of this section is guilty of a class B misdemeanor.

(L. 1972 H.B. 790 §§ 1, 2, 4, A.L. 1984 H.B. 1079)



Section 252.241 Penalty for hunting or fishing when license is suspended, revoked, denied.

Penalty for hunting or fishing when license is suspended, revoked, denied.

252.241. 1. No person shall hunt or fish during a period when any permit or privilege allowing such person to hunt or fish is suspended, revoked, or denied by any court of this state or by the conservation commission during the term of such suspension, revocation, or denial.

2. Violation of subsection 1 of this section is a class A misdemeanor.

3. The penalties prescribed by this section shall be in addition to, and not in lieu of, any other penalties prescribed by law.

(L. 1993 H.B. 306 § 1)



Section 252.243 Hunting heritage protection areas designated, where--no TIF projects permitted, exceptions--discharge of firearms prohibited--areas not included.

Hunting heritage protection areas designated, where--no TIF projects permitted, exceptions--discharge of firearms prohibited--areas not included.

252.243. 1. This section shall be known as and may be cited as the "Hunting Heritage Protection Areas Act". Hunting heritage protection areas shall include all land located within the one hundred-year flood plain of the Missouri River and all land located within the one hundred-year flood plain of the Mississippi River, as designated by the Federal Emergency Management Agency as amended from time to time.

2. In addition to the provisions of section 99.847, no new tax increment financing project shall be authorized in any hunting heritage protection area after August 28, 2007. This subsection shall not apply to tax increment financing projects or districts approved:

(1) Prior to August 28, 2007, and shall allow the modification, amendment, or expansion of such projects including redevelopment project costs by not more than forty percent of such project's original projected cost and the tax increment finance district by not more than five percent of the district as it existed as of August 28, 2007;

(2) For the purpose of flood or drainage protection and for any public infrastructure included therewith; or

(3) For the purpose of constructing or operating a renewable fuel facility as defined in section 348.430 or for the purpose of providing infrastructure necessary solely for the construction or operation of such renewable fuel production facility, provided no residential, commercial, or industrial development not directly associated with the production of renewable fuel shall occur within a hunting heritage protection area, either directly or indirectly, as a result of such tax increment financing project.

3. The discharge of firearms for lawful hunting, sporting, target shooting, and all other lawful purposes shall not be prohibited in hunting heritage protection areas, subject to all applicable state and federal laws, and local ordinances prohibiting hunting or the discharge of firearms adopted before August 28, 2007.

4. Notwithstanding the provisions of subsection 1 of this section to the contrary, hunting heritage protection areas shall not include:

(1) Any area with a population of not less than fifty thousand persons that has been defined and designated in the 2000 United States Census as an "urbanized area" by the United States Secretary of Commerce;

(2) Any land ever owned by an entity regulated by the Federal Energy Regulatory Commission or any land ever used or operated by an entity regulated by the Federal Energy Regulatory Commission;

(3) Any land used for the operation of a physical port of commerce to include customs ports, but shall not include other land managed or governed by a port authority if such other land extends beyond the actual physical port;

(4) Any land contained within the boundary of any home rule city with more than four hundred thousand inhabitants and located in more than one county, or any land contained within a city not within a county; or

(5) Any land located within one-half mile of any interstate highway, as such highways exist as of August 28, 2007.

(L. 2007 S.B. 225)



Section 252.244 Wild game defined, preparation and service permitted, when--notice to be posted--donation of wild game, regulation.

Wild game defined, preparation and service permitted, when--notice to be posted--donation of wild game, regulation.

252.244. 1. Any political subdivision, elementary or secondary school, or any charitable, religious, fraternal or other not-for-profit organization may prepare or serve wild game, provided that there shall be no charge for the wild game served, in connection with:

(1) The organization's meetings;

(2) A fund-raising event; or

(3) Meals provided to indigent persons free of charge or at a reduced rate.

2. Except for venison donated or distributed pursuant to section 537.115, an organization preparing or serving wild game shall visibly post at the entrance to the dining area a sign bearing the following message: "Public Notice: The wild game served at this facility has not been subject to state or federal inspection". The words of the message shall be written or printed in letters of not less than three-fourths of an inch high and three-fourths of an inch wide, and shall be readable.

3. Any individual or group of individuals may donate wild game, or collect and transport wild game to an organization pursuant to subsection 1 of this section, provided such wild game has been legally taken according to law and the rules and regulations relating to wildlife. Any wild game donated shall be accompanied by the name, address and phone number of the individual making such donation and shall be affixed to the individual package or the container holding more than one package.

4. In accordance with the rules and regulations relating to wildlife, any wild game that is captured or killed to prevent private property damage may be donated to any charitable organization approved by the department of conservation. The department shall maintain a list of approved organizations and shall make the list available upon request.

5. For purposes of this section, "wild game" shall include, but not be limited to, bear, deer, elk, hares, moose, rabbits, fox squirrels, black and gray squirrels, muskrat and game birds, except migratory birds regulated by the federal government, as defined by the rules and regulations relating to wildlife.

(L. 1998 S.B. 596)



Section 252.245 Volunteers, liability, expenses--use of state vehicles--definition.

Volunteers, liability, expenses--use of state vehicles--definition.

252.245. 1. The department of conservation may recruit, train and utilize the services of volunteers, whose services may supplement the programs administered by the department of conservation.

2. Volunteers recruited, trained or utilized by the department of conservation shall comply with applicable rules and policies of the department of conservation.

3. The department shall:

(1) Provide necessary staff for the management and development of volunteer programs;

(2) Develop opportunities for citizen involvement in department-administered programs;

(3) Develop and provide to all volunteers written rules governing the job descriptions, recruitment, screening, training, responsibility, use and supervision of volunteers;

(4) Educate volunteers regarding their duties and responsibilities;

(5) Provide for the recognition of volunteers who have offered exceptional service to the department.

4. Volunteers or persons functioning within the scope and purpose of the designated authority and specifically authorized by the department director shall be unpaid employees and shall be accorded the protection of the legal expense fund and liability provisions.

5. Reimbursement for transportation and other necessary expenses may be furnished to the volunteers whose presence on special assignment is determined to be necessary by the department. Such expenses shall be reimbursed from the regular appropriations of the department. Volunteers specifically authorized by the department director may use state vehicles in the performance of department-related functions, subject to the rules and regulations governing the use of state vehicles by paid staff.

6. As used in this section, "volunteer" means any person who, of the person's own free will, performs any assigned duties for the department with no monetary or material compensation.

7. Any person serving as a volunteer may be terminated from service in such capacity by the director of the department.

(L. 1997 H.B. 424)



Section 252.247 Interstate wildlife violators compact, authorization to enter--rulemaking authority.

Interstate wildlife violators compact, authorization to enter--rulemaking authority.

252.247. 1. The conservation commission may enter into an interstate wildlife violators compact with any one or more states.

2. The commission may adopt such rules as are necessary for the implementation of the compact.

(L. 1998 S.B. 596)



Section 252.300 Citation of law--intent of legislature.

Citation of law--intent of legislature.

252.300. 1. Sections 252.300 to 252.333 shall be known and may be cited as "The Missouri Economic Diversification and Afforestation Act of 1990".

2. It is the intent of sections 252.300 to 252.333 to address environmental, economic, and social programs with a long-term, integrated strategy that will result in soil conservation, improved water and air quality, enhanced wildlife habitat, increased job opportunities, and reduced social problems, to the benefit of all citizens of the state of Missouri.

(L. 1990 H.B. 1653 § 1)



Section 252.303 Agroforestry program developed--who may develop plan.

Agroforestry program developed--who may develop plan.

252.303. The department may develop and implement, in cooperation with the University of Missouri college of agriculture, the University of Missouri center for agroforestry, the University of Missouri extension service, the Missouri department of natural resources, private industry councils and the Missouri department of agriculture, an agroforestry program. The program shall be designed to encourage the development of a state program of agroforestry, and shall encourage soil conservation and diversifications of the state's agricultural base through the use of trees planted in an agroforestry configuration to accommodate alley cropping, forested-riparian buffers, silvopasture and windbreaks.

(L. 1990 H.B. 1653 § 2, A.L. 1993 S.B. 84, A.L. 2001 H.B. 904 merged with S.B. 462)



Section 252.306 Definitions.

Definitions.

252.306. As used in sections 252.300 to 252.333, the following terms shall mean:

(1) "Alley cropping", planting rows of trees at wide spacings and cropping the alleyways;

(2) "Conservation reserve program", the conservation reserve program authorized by the Federal Food Security Act of 1985, as amended, (Title XII, P.L. 99-198), or its successor program;

(3) "Department", the Missouri department of conservation;

(4) "Director", the director of the Missouri department of conservation;

(5) "Eligible land", agricultural land which is susceptible to soil erosion that has a recent cropping history, marginal pastureland, land surrounding livestock enclosures and riparian zones;

(6) "Eligible practices", single or multiple rows of trees, alone or combined with other plants such as grass, conventional row crops or horticulture crops, and animals located at intervals of distance within or around fields, around livestock enclosures, and along streams and rivers, specifically designed to provide production and environmental enhancement benefits in accordance with the practices identified in section 252.303;

(7) "Enhancement phase", the period of time, not to exceed ten years, immediately following the establishment phase, during which payments are made by the state of Missouri to landowners who use their eligible land for agroforestry purposes as required by the department;

(8) "Establishment phase", the period of time during which eligible land is being prepared for planting trees and developing agroforestry practices, as determined by the director of the department;

(9) "Forested-riparian buffers", a combination of trees and other vegetation established parallel to streams and rivers;

(10) "Silvopasture", combining trees with forage and livestock;

(11) "Windbreaks", planting single or multiple rows of trees for protection and enhanced production of crops and animals.

(L. 1990 H.B. 1653 § 3, A.L. 1993 S.B. 84, A.L. 2001 H.B. 904 merged with S.B. 462)



Section 252.309 Incentive payments--agreements with landowners--amount of payments.

Incentive payments--agreements with landowners--amount of payments.

252.309. 1. The director may enter into agreements with individual landowners to make incentive payments during the enhancement phase to landowners. Recipients of such payments shall utilize the land for which such payment is made for agroforestry purposes as required by the director pursuant to sections 252.300 to 252.333.

2. The amount of state incentive payment made to a landowner per acre of eligible land shall be an amount which, when added to any cash or in-kind net income produced by crops raised on the land, is substantially equal to the amount per acre previously paid or which would have been paid to the landowner under the federal conservation reserve program.

3. If an application made pursuant to section 252.315 is approved by the director, the director shall develop a schedule of annual payments to be made by the state.

4. The state shall not make any payment to a landowner to maintain the use of eligible land during the enhancement phase for agroforestry purposes after ten years have elapsed since the first such incentive payment is made.

(L. 1990 H.B. 1653 § 4, A.L. 1993 S.B. 84, A.L. 2001 H.B. 904 merged with S.B. 462)



Section 252.312 Funding for payments.

Funding for payments.

252.312. The state payments provided for in sections 252.309, 252.330, and 252.333 may be made from funds available to the department of conservation, soil conservation funds made available by the department of natural resources from the tax imposed by sections 47(a), 47(b) and 47(c) of article IV of the Constitution of Missouri, funds appropriated by the general assembly for that purpose, grants, bequests or gifts, or any combination thereof.

(L. 1990 H.B. 1653 § 5)



Section 252.315 Application for participation--contents--review of application--administrative procedure.

Application for participation--contents--review of application--administrative procedure.

252.315. 1. To participate in the program, the landowner shall make application to the director in writing. The written application shall show the number of acres to be placed in the program and that the land which is to be placed in the agroforestry program meets the eligibility requirements of this section. The application shall also contain a detailed plan of the landowner's proposal to meet the requirements of sections 252.300 to 252.333, including the type and number of trees to be planted, established, or managed, the type of compatible grass, other crops and such other information as may be deemed necessary. The number of trees required to satisfy eligibility may vary with agroforestry practice, but in each case shall be a sufficient number to guarantee the success of the practice and shall be consistent with standards established for each practice.

2. The director shall review each application. In reviewing the application the director shall determine the type or types of soil located in the area of the land proposed to be included in the agroforestry program and shall apply the land capability classification system to determine the potential or limitations of the land for inclusion in the program. Before the director acts upon the application, an on-site inspection shall be made by a representative of the department of conservation or its approved agent. The inspecting representative shall attest to the efficacy of the agroforestry plan to be used, the number of acres to be placed under agroforestry management, the species and number of trees to be planted, established, or managed, and other crop components of the proposed program. After the report of the on-site inspector and the review by the director, the director shall determine the landowner's eligibility to participate in the agroforestry program and shall determine the amount of cost sharing, including in-kind and labor components, for the landowner. If the director fails to approve an application, the aggrieved landowner may request a hearing before the conservation commission or its authorized representative within thirty days of notice to the landowner of the failure of the conservation department to approve the application, or the landowner may proceed under the provisions of section 536.150 as if the act of the conservation department was one not subject to administrative review. If an action is brought pursuant to section 536.150, venue shall be in Cole County.

(L. 1990 H.B. 1653 § 6, A.L. 1993 S.B. 84, A.L. 2001 H.B. 904 merged with S.B. 462)



Section 252.318 Annual inspection--notification of noncompliance--administrative procedure.

Annual inspection--notification of noncompliance--administrative procedure.

252.318. 1. All land participating in the agroforestry program shall be inspected annually by a representative of the director, to ensure that the land continues to comply with the requirements of sections 252.300 to 252.333 and that practice specifications are being maintained in accordance with applicable rules and regulations.

2. If the annual inspection determines that the land is no longer in compliance with the provisions of sections 252.300 to 252.333 or with the rules and regulations promulgated pursuant to the provisions of sections 252.300 to 252.333, the director shall notify the landowner of that fact and shall detail the specifics in which the land fails to meet the requirements. The landowner may respond to the notice within thirty days of receipt, either by contesting the inspection report or by providing the director with a proposal to correct the problems which form the basis of the notice. If the landowner contests the findings of the annual inspection, the aggrieved landowner may request a hearing before the conservation commission or its authorized representative or the landowner may proceed under the provisions of section 536.150, as if the act of the conservation department was one not subject to administrative review. If an action is brought pursuant to section 536.150, venue shall be in Cole County. If the landowner provides the director with a proposal to correct the problems which form the basis of the notice, the director shall review the proposal and, if the director finds such proposal acceptable, shall allow the landowner to implement the proposal to correct the alleged problems and shall not suspend the annual payment to the landowner under the provisions of sections 252.300 to 252.333. If the landowner is unable or unwilling to correct the alleged problems in a manner acceptable to the director, the landowner shall not receive the subsequent payments due under the provisions of sections 252.300 to 252.333.

(L. 1990 H.B. 1653 § 7)



Section 252.321 Agroforestry demonstration areas established.

Agroforestry demonstration areas established.

252.321. The University of Missouri center for* agroforestry and extension service, in consultation with the director, shall establish agroforestry demonstration areas, and develop and deliver the educational components of sections 252.300 to 252.333.

(L. 1990 H.B. 1653 § 8, A.L. 2001 H.B. 904 merged with S.B. 462)

*Word "of" appears in original rolls.



Section 252.324 Rules and regulations, procedure.

Rules and regulations, procedure.

252.324. 1. The director may promulgate rules and regulations necessary to carry out the provisions of sections 252.300 to 252.333. Before promulgating any such rule, the director shall seek the advice and comments of the University of Missouri college of agriculture, the University of Missouri center for agroforestry, the University of Missouri extension service, the Missouri department of natural resources, private industry councils, the Missouri department of economic development and the Missouri department of agriculture. The director may seek advice and comments before promulgating rules and regulations from the United States Department of Agriculture and any other entities deemed advisable by the director. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

2. The Missouri department of conservation may contract with the division of soil and water conservation of the Missouri department of natural resources for any administrative functions required under the provisions of sections 252.300 to 252.333.

(L. 1990 H.B. 1653 § 9, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2001 H.B. 904 merged with S.B. 462)



Section 252.327 Report--contents--when submitted.

Report--contents--when submitted.

252.327. 1. The department of conservation and the department of economic development and the University of Missouri college of agriculture shall, by each of the dates specified in subsection 2 of this section, jointly produce a report on the agroforestry program which:

(1) Provides a status report on the afforestation aspects of the agroforestry program by presenting a forecast of anticipated economic developments from the afforestation in the state as a result of the agroforestry program;

(2) Suggests public or private sector initiatives that will potentially serve to maximize the economic benefits for related new development and expansion of existing businesses resulting from the agroforestry program;

(3) Suggests methods to promote the development of wood and other forestry related products;

(4) Suggests public or private sector initiatives or methods which will result in significant increases in job opportunities and employment.

2. The report shall be submitted to the governor and to the general assembly by January thirty-first of each of the following years: 1996, 2001, 2006, 2011, 2016, 2021, and 2026.

(L. 1990 H.B. 1653 § 10)



Section 252.330 Payment for planting trees.

Payment for planting trees.

252.330. During the establishment phase, the director may pay for the planting of trees on eligible land which is used for agroforestry pursuant to sections 252.300 to 252.333. Such payment shall be limited to expenses which are determined to be reasonable and necessary by the director, but shall not exceed seventy-five percent of the cost of establishment.

(L. 1990 H.B. 1653 § 11, A.L. 2001 H.B. 904 merged with S.B. 462)



Section 252.333 Federal incentive payments for land enrolled in the program, duration.

Federal incentive payments for land enrolled in the program, duration.

252.333. The director may make incentive payments for agroforestry purposes of land enrolled in this program. The duration of such payments shall not exceed ten years. The director may also expend funds to plant trees on such land. Such expenditures may include both planting and associated practices as determined by the director.

(L. 1990 H.B. 1653 § 12, A.L. 1993 S.B. 84, A.L. 2001 H.B. 904 merged with S.B. 462)






Chapter 253 State Parks and Historic Preservation

Section 253.010 Definitions.

Definitions.

253.010. As used in this chapter, the following words shall mean:

(1) "Department", the department of natural resources;

(2) "Land", upland, land under water, the water itself and every estate, interest and right, legal or equitable in land or water;

(3) "Park", any land, site or object primarily of recreational value or of cultural value because of its scenic, historic, prehistoric, archeologic, scientific, or other distinctive characteristics or natural features;

(4) "Parkway", an elongated area of parkland, usually contiguous to a pleasure driveway and often containing recreational areas.

(L. 1953 p. 317 § 1, A.L. 1986 H.B. 1554 Revision)

*No continuity with § 253.010 as repealed by L. 1953 p. 317 § A.



Section 253.022 Department of natural resources to administer the National Historic Preservation Act.

Department of natural resources to administer the National Historic Preservation Act.

253.022. The department of natural resources is authorized to administer the National Historic Preservation Act of 1966, Public Law 89-665.

(L. 1972 H.B. 1477 § 1, A.L. 2010 H.B. 1965)



Section 253.024 Plan for expenditure of federal funds to be submitted to appropriations and oversight division of the committee on legislative research--contents of plan.

Plan for expenditure of federal funds to be submitted to appropriations and oversight division of the committee on legislative research--contents of plan.

253.024. 1. On or before Wednesday after the first Monday in January of each year in which the department of natural resources desires to receive and expend moneys received from the federal government in the next state fiscal year they shall submit to the senate appropriations committee, to the house appropriations committee, and to the oversight division of the committee on legislative research plans for the expenditure of such funds. In addition to other information which may be required by the chairman of the committees, each plan shall contain at least but not be limited to the following:

(1) Amount of federal funds required;

(2) Amount of state funds required, either directly or indirectly;

(3) The federal program number and its expected duration;

(4) The number of all new or additional employees required to administer the program, their salaries and the source of the revenue to maintain their salaries;

(5) Schedule, both chronological and fiscal, of the expenditures of all funds involved in the program;

(6) Specific details as to the objective of the program for the next fiscal year; and

(7) The projected completion date of the program.

2. A detailed performance report of each federally funded program shall be submitted quarterly to the committees after the start of the next fiscal year.

3. The department of natural resources may not add additional federal programs to or expand current federally funded programs above a level specified in plans theretofore approved by the legislature.

4. Programs which are to be continued for a period of more than one fiscal year shall be submitted to the legislature for approval or rejection.

5. Nothing in this section and section 253.022 shall be construed to apply to federal funds no part of which will be retained by the department of natural resources.

(L. 1972 H.B. 1477 § 2)



Section 253.035 Rules and regulations, procedure.

Rules and regulations, procedure.

253.035. 1. The director of the department of natural resources may make and promulgate all reasonable rules and regulations necessary for the proper maintenance, improvement, acquisition and preservation of all state parks.

2. The rules and regulations of the director not relating to its organization and internal management shall become effective not less than ten days after being filed with the secretary of state, as provided in chapter 536. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

3. Any person who shall violate a rule issued pursuant to subsection 2 of this section pertaining to the conduct of park visitors or the use by the public of park facilities shall be subject to removal from a state park and shall be subject to other punishment as otherwise provided by law.

(L. 1961 p. 230 § 1, A.L. 1967 p. 362, A.L. 1983 H.B. 350, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 253.040 Acquisition of land--eminent domain.

Acquisition of land--eminent domain.

253.040. 1. The department of natural resources is hereby authorized to accept or acquire by purchase, lease, donation, agreement or eminent domain, any lands, or rights in lands, sites, objects or facilities which in its opinion should be held, preserved, improved and maintained for park or parkway purposes. The department of natural resources is authorized to improve, maintain, operate and regulate any such lands, sites, objects or facilities when such action would promote the park program and the general welfare. The department of natural resources is further authorized to accept gifts, bequests or contributions of money or other real or personal property to be expended for any of the purposes of sections 253.010 to 253.100; except that any contributions of money to the department of natural resources shall be deposited with the state treasurer to the credit of the state park earnings fund and expended upon authorization of the department of natural resources for the purposes of sections 253.010 to 253.100 and for no other purposes.

2. In the event the right of eminent domain be exercised, it shall be exercised in the same manner as now or hereafter provided for the exercise of eminent domain by the state highways and transportation commission.

(RSMo 1949 § 253.020, A.L. 1953 p. 317 § 3, A.L. 1961 p. 231)



Section 253.043 Park boundary conflicts, department authorized to convey up to five acres as part of land trade, conditions.

Park boundary conflicts, department authorized to convey up to five acres as part of land trade, conditions.

253.043. The department is authorized to convey up to five acres of land as part of a land trade with adjacent property owners to resolve park boundary conflicts, so long as the department receives land of equal or greater fair market value in exchange.

(L. 2003 S.B. 606)



Section 253.045 Department of natural resources may mark and maintain certain former governors' graves.

Department of natural resources may mark and maintain certain former governors' graves.

253.045. The department of natural resources is hereby authorized to suitably mark every grave of a former governor of this state, and to maintain every grave of a former governor, within this state, which is not within a perpetual care cemetery.

(L. 1967 p. 365 § 1)



Section 253.048 Flags authorized for display in state parks.

Flags authorized for display in state parks.

253.048. Within the state parks, the department may accompany the display of the flag of the United States and the flag of this state with the display of the MIA/POW flag, which is designed to commemorate the service and sacrifice of members of the Armed Forces of the United States who were prisoners of war or missing in action and with the display of the Honor and Remember flag as an official recognition and in honor of fallen members of the Armed Forces of the United States.

(L. 1994 H.B. 1545, A.L. 2013 S.B. 106 merged with S.B. 117)



Section 253.050 Obligations incurred only as authorized by appropriation.

Obligations incurred only as authorized by appropriation.

253.050. Except as, or as hereafter may be, otherwise provided by law no contract shall be entered into or obligations incurred, nor shall any payment or expenditure of money be made under the provisions of sections 253.010 to 253.100 except in accordance with and by virtue of, an appropriation as provided by law.

(L. 1953 p. 317 § 3)



Section 253.060 Director's and staff's qualifications--compensation.

Director's and staff's qualifications--compensation.

253.060. The director of the department shall employ a director of state parks and such other officers and employees as may be necessary. The director of state parks shall be selected solely upon the basis of proven executive ability and training and skill in parks and recreational matters, and the department director shall determine the qualifications and compensation of the director of parks and other employees and shall prescribe their duties.

(L. 1953 p. 317 § 4, A.L. 1986 H.B. 1554 Revision)



Section 253.065 Park rangers, appointment, powers as peace officers.

Park rangers, appointment, powers as peace officers.

253.065. 1. Each park ranger employed by the director of the department of natural resources and such other employees as may be designated by the director shall be certified by the director of the department of public safety, as provided in chapter 590. Each such person shall take and subscribe an oath of office to perform his duties faithfully and impartially and shall be given a certificate of commission as a peace officer for state parks. The commission shall grant him the same powers as other peace officers to maintain order, preserve the peace and make arrests for violations of law on all land under the jurisdiction and control of the director and on all state and county highways within the boundaries of state parks.

2. Each park ranger shall have the authority to have abandoned vehicles or watercraft removed from state and county roads within state parks and from all land and water owned, leased or under the supervision of the department of natural resources, if the vehicle has been left unattended on the land or in the water, on the roadway or right-of-way for a period of forty-eight hours. If the vehicle is creating a safety or health hazard, it may be removed as soon as is practical. The procedure contained in section 304.155 shall be observed for reporting the storage location, notification of the owner and disposal of the vehicle or watercraft.

(L. 1961 p. 230 § 2, A.L. 1983 H.B. 350)



Section 253.067 Volunteers may supplement programs--duties of division--status of volunteers--expenses--definition.

Volunteers may supplement programs--duties of division--status of volunteers--expenses--definition.

253.067. 1. The division of state parks within the department of natural resources is authorized to develop, recruit, train and accept the services of volunteers, which services shall supplement the programs administered by the department or division.

2. Volunteers recruited, trained or accepted by the division shall comply with applicable rules and policies of the department and the division.

3. The division shall:

(1) Provide necessary staff for the management and development of volunteer programs;

(2) Develop opportunities for citizen involvement in division-administered programs;

(3) Develop and provide to all volunteers written rules governing the job descriptions, recruitment, screening, training, responsibility, use and supervision of volunteers;

(4) Educate volunteers regarding their duties and responsibilities;

(5) Provide a receptive environment for citizen involvement; and

(6) Provide for the recognition of volunteers who have offered exceptional service to the division.

4. Volunteers shall be deemed unpaid employees and shall be accorded the protection of legal expense fund and liability provisions.

5. Reimbursement for transportation and other necessary expenses may be furnished to those volunteers whose presence on special assignment is determined to be necessary by the division. Such expenses shall be reimbursed from the regular appropriations of the division. Volunteers may use state vehicles in the performance of division-related duties, subject to those rules and regulations governing use of state vehicles by paid staff.

6. As used in this section, "volunteer" shall mean any person who, of his own free will, performs any assigned duties for the division with no monetary or material compensation.

7. Any person serving as a volunteer may be terminated from service in that capacity by the director of the division.

(L. 1995 S.B. 275)

Effective 5-16-95



Section 253.070 Expenditures, how made.

Expenditures, how made.

253.070. The department of natural resources may make such expenditures, or may authorize the director to make such expenditures, as are necessary to perform the duties imposed upon it by law. Expenditures by the department of natural resources shall be allowed and paid out of funds appropriated for such purposes in the manner provided by law.

(L. 1953 p. 317 § 4)



Section 253.078 Annual stakeholder meeting in each park district--stakeholders may petition director, when--stakeholder defined.

Annual stakeholder meeting in each park district--stakeholders may petition director, when--stakeholder defined.

253.078. 1. Upon public notice, the division of state parks shall once each year hold a stakeholder meeting in each park district.

2. A stakeholder may petition the director of state parks regarding any policy or park issue that has been presented to the relevant facility manager and district supervisor. The director, or his or her designee, shall respond to the stakeholder within fourteen days and may schedule a stakeholder meeting to determine if action is warranted in response to the petition. If a stakeholder meeting occurs, the director shall notify the stakeholder in writing that either no action is warranted or that specific action will be undertaken within thirty days of the meeting. The decision of the director shall be final and not subject to review.

3. For purposes of this section, "stakeholder" shall mean any person with an interest in the subject matter of the petition who has visited the park in the past sixty days.

(L. 2013 H.B. 28 § 1 merged with H.B. 650 § 1)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 253.080 Director of natural resources may construct and operate facilities and collect fees for usage--concession contracts--limitations--renewal of contracts.

Director of natural resources may construct and operate facilities and collect fees for usage--concession contracts--limitations--renewal of contracts.

253.080. 1. The director of the department of natural resources may construct, establish and operate suitable public services, privileges, conveniences and facilities on any land, site or object under the department's jurisdiction and control, and may charge and collect reasonable fees for the use of the same. The director may charge reasonable fees for supplying services on state park areas. Any facilities so constructed under this provision shall only be done by appropriated funds.

2. The director may award by contract to any suitable person, persons, corporation or association the right to construct, establish and operate public services, privileges, conveniences and facilities on any land, site or object under the department's control for a period not to exceed twenty-five years with a renewal option, and may supervise and regulate any and all charges and fees of operations by private enterprise for supplying services and operating facilities on state park areas.

3. All contracts awarded under this section shall be entered into upon the basis of competitive sealed bids. A sworn financial statement shall accompany each bid, and all contracts shall be let by the director at a regular meeting after public notice of the time of the letting. All bids submitted prior to the opening of the meeting shall be considered. Advertisements for bids in daily or weekly newspapers shall be made by the director. The director shall accept the bid most favorable to the state from a responsible and reputable person but may, for good cause, reject any bid.

4. The director shall not enter into a contract or a renewal for a contract as provided in subsection 2 of this section for a period in excess of ten years unless the director determines that the extended contract period is necessary to allow the contractor to make substantial capital or other improvements to the site subject to the contract and such improvements are of sufficient value to the state to necessitate the longer contract term.

5. A good and sufficient bond conditioned upon the faithful performance of the contract and compliance with this law shall be required of all contractors, except that if the contractor states he is unable to provide a bond, the contractor shall place a cash reserve in an escrow account in an amount proportional to the volume of the contractor's business on the lands controlled by the department of natural resources.

6. Any person who contracts under this section with the state shall keep true and accurate records of his receipts and disbursements arising out of the performance of the contract and shall permit the division of parks and recreation of the department of natural resources and the state director of revenue to audit them. The division of parks and recreation of the department of natural resources and the state director of revenue shall audit the receipts and disbursement of each contract once every two years and upon the expiration of the contract. For the purpose of subsection 5 of this section and this subsection, no contract shall be deemed to extend to operations or management in more than one state park.

(L. 1953 p. 317 § 5, A.L. 1957 p. 304, A.L. 1961 p. 235, A.L. 1967 p. 362, A.L. 1977 H.B. 190, A.L. 1987 H.B. 559, A.L. 1989 H.B. 613, A.L. 2002 S.B. 1015)



Section 253.082 Fund established for each facility head at state parks and scenic sites--purpose of fund--limitation, rules--revolving fund for sale of Division of State Parks items established..

Fund established for each facility head at state parks and scenic sites--purpose of fund--limitation, rules--revolving fund for sale of Division of State Parks items established..

253.082. 1. Upon a request from the director of the department of natural resources, the commissioner of administration shall draw a warrant payable to the facility head of each of the state parks and historic sites in an amount to be specified by the director of the department of natural resources, but such amount shall not exceed the sum of one thousand five hundred dollars for each such facility. The sum so specified shall be placed in the hands of the facility head as a revolving fund to be used in the payment of the incidental expenses of the facility for which he has been appointed and for the refund of fees paid by the public. All expenditures shall be made in accordance with rules and regulations established by the commissioner of administration.

2. Upon a request from the director of the department of natural resources, the commissioner of administration shall draw a warrant payable to the director of the division of state parks in an amount to be specified by the director of the department of natural resources, but such amount shall not exceed the sum of five hundred dollars. The sum so specified shall be placed in the hands of the director of state parks as a revolving fund to be used in the cash transactions involving the sale of items made by the division of state parks. All transactions shall be made in accordance with rules and regulations established by the commissioner of administration.

(L. 1989 H.B. 613, A.L. 2002 S.B. 1015, A.L. 2011 H.B. 190)



Section 253.090 State park earnings fund created, how used.

State park earnings fund created, how used.

253.090. 1. All revenue derived from privileges, conveniences, contracts or otherwise, all moneys received by gifts, bequests or contributions or from county or municipal sources and all moneys received from the operation of concessions, projects or facilities and from resale items shall be paid into the state treasury to the credit of the "State Park Earnings Fund", which is hereby created. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. All interest and moneys earned on such investments shall be credited to the fund. In the event any state park or any part thereof is taken under the power of eminent domain by the federal government the moneys paid for the taking shall be deposited in the state park earnings fund. The fund shall be used solely for the payment of the expenditures of the department of natural resources in the administration of this law, except that in any fiscal year the department may expend a sum not to exceed fifty percent of the preceding fiscal year's deposits to the state park earnings fund for the purpose of:

(1) Paying the principal and interest of revenue bonds issued;

(2) Providing an interest and sinking fund;

(3) Providing a reasonable reserve fund;

(4) Providing a reasonable fund for depreciation; and

(5) Paying for feasibility reports necessary for the issuing of revenue bonds.

2. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

3. A good and sufficient bond conditioned upon the faithful performance of the contract and compliance with this law shall be required of all contractors.

4. Any person who contracts pursuant to this section with the state shall keep true and accurate records of his or her receipts and disbursements arising out of the performance of the contract and shall permit the department of natural resources and the state auditor to audit such records.

(L. 1953 p. 317 § 6, A.L. 1961 p. 231, A.L. 1967 p. 362, A.L. 1969 H.B. 191, A.L. 1982 S.B. 696, A.L. 1999 H.B. 791, A.L. 2011 H.B. 89 merged with S.B. 135, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

CROSS REFERENCE:

Nonseverability clause, 640.099



Section 253.092 Arrow Rock state historic site endowment fund created, expenditure of moneys in fund--state treasurer to be custodian.

Arrow Rock state historic site endowment fund created, expenditure of moneys in fund--state treasurer to be custodian.

253.092. 1. There is hereby created in the state treasury the "Arrow Rock State Historic Site Endowment Fund". The fund shall be administered by the Missouri department of natural resources. All moneys, funds, or other assets acquired for purposes of this section shall be deposited with the state treasurer to the credit of the fund. All income, interest, rights, or rent earned through the operation of the fund shall also be credited to the fund. All other property, real and personal, acquired through any grant, gift, donation, devise, or bequest specified for the Arrow Rock state historic site endowment fund for purposes stated in this section shall also be deposited in the fund. The original bequest of Bill and Cora Lee Miller made in the amount of twenty-one thousand nine hundred sixty-five dollars and ninety-two cents to the state park earnings fund is hereby transferred into the Arrow Rock state historic site endowment fund.

2. The Arrow Rock state historic site endowment fund shall be used for the enhancement of Arrow Rock state historic site's public interpretive programs, and may be used by the Missouri department of natural resources for the preparation of museum exhibits, acquisition of artifacts, publication of information, payment of fees for exhibits or lectures, or other similar interpretive needs at Arrow Rock state historic site and for no other purpose.

3. The state treasurer shall be the custodian of all moneys, bonds, securities, or interests and rights therein deposited in the state treasury to the credit of the Arrow Rock state historic site endowment fund and shall invest the moneys in the fund in a manner as provided by law.

4. Until January 1, 2100, the Missouri department of natural resources may annually expend an amount equal to one-half of the interest earned by the Arrow Rock state historic site endowment fund in the immediately preceding fiscal year for the purposes stated in this section. Beginning January 1, 2100, and thereafter the Missouri department of natural resources may annually expend an amount equal to the interest earned by the Arrow Rock state historic site endowment fund in the immediately preceding fiscal year, for the purposes stated in this section.

5. Funds from the Arrow Rock state historic site endowment fund shall be expended only upon appropriation by the general assembly. Notwithstanding the provisions of section 33.080 to the contrary, funds appropriated, but not expended by the end of the fiscal year, shall revert to the Arrow Rock state historic site endowment fund.

(L. 2002 S.B. 1015)



Section 253.095 Interpretive or education services, agreements entered into with not-for-profit organizations for state parks, space provided--net proceeds retained by organization.

Interpretive or education services, agreements entered into with not-for-profit organizations for state parks, space provided--net proceeds retained by organization.

253.095. In order to further the interpretive or educational functions of Missouri state parks, the director of the Missouri department of natural resources is authorized to enter into agreements with private, not-for-profit organizations that are organized to provide cooperative, interpretive, facility enhancement or educational services to any Missouri state park. The director may provide state park facility space and incidental staff support to such an organization under a cooperative agreement, which reimburses the department for the actual costs of such space and incidental staff support and clearly demonstrates the fiscal, interpretive, educational, and facility enhancement benefits to the state. Net proceeds received from the sale of publications or other materials and services provided by an organization pursuant to such an agreement entered into under this section shall be retained by the organization for use in the interpretive or educational services provided in state parks.

(L. 2002 S.B. 1015, A.L. 2007 H.B. 75 merged with S.B. 198)



Section 253.100 Removal of timber only on order of record.

Removal of timber only on order of record.

253.100. No timber in any state park shall be cut and removed from such state park, sold, or converted into lumber or building material, except upon the express order of the department of natural resources, duly entered upon the minutes of the department of natural resources.

(L. 1953 p. 317 § 7)

CROSS REFERENCE:

Littering or damaging state park property, 577.073



Section 253.110 The Confederate Memorial Park as state park.

The Confederate Memorial Park as state park.

253.110. All parts of the following described land situated in Lafayette County, of Missouri, selected and dedicated by the board of trustees of the Confederate Soldiers' Home under an act of the general assembly appearing at Laws 1925, page 136, approved May 2, 1925, to wit: Beginning 2.00 chains east of the S.W. corner of the east 1/2 of S.W. 1/4 of Sec. 25 T50 R26; thence north 47 degrees east 20.00 chains to a stake; thence north 35 1/2 degrees west 3.97 chains to a stake; thence north 50 1/2 degrees east 4.84 chains to a post; thence north 39 1/2 degrees west 1.54 chains to a stake; thence north 50 1/2 degrees east 3.84 chains to an iron post; thence north 35 degrees west 2.15 chains to the south line of the public road; thence north 54 1/2 degrees east along the south line of said road 15.03 chains to a concrete post on the west line of the public road, running south 34 degrees east; thence south 34 degrees east along the west line of said road 41.03 chains to the south line of Confederate home land; thence west on said last named line 52.85 chains to the beginning, are set apart as a permanent memorial park to the valor of the soldiers who served the Confederacy in the War between the States. The land is under the control, maintenance and administration of the department of natural resources and is designated "The Confederate Memorial Park".

(L. 1951 p. 774 §§ 212.040, 212.050, A.L. 1957 p. 306)



Section 253.120 Confederate Memorial Park endowment fund.

Confederate Memorial Park endowment fund.

253.120. The endowment fund authorized by section 2, Laws of Missouri 1925, page 136, shall be maintained by the department of natural resources as a permanent endowment for the maintenance of the Confederate Memorial Park. The department of natural resources may accept gifts, donations, or bequests for the maintenance of the memorial park and for the endowment fund until the fund reaches the sum of seventy-five thousand dollars. The department of natural resources may sell, convey or otherwise convert into money any property received and shall invest all moneys of the endowment fund and use the income therefrom for the maintenance of the park, but the principal shall remain intact as a permanent endowment fund.

(L. 1957 p. 306)



Section 253.130 Portrait to be located in Mark Twain state park.

Portrait to be located in Mark Twain state park.

253.130. The portrait of Mark Twain, and the case in which the portrait is now enclosed and located in the north inner corridor of the third, or legislative, floor of the state capitol, is ordered transferred and installed in the Mark Twain shrine in Mark Twain State Park, wherein the portrait shall be located in perpetuity in the custody and under the protection of the department of natural resources.

(L. 1963 p. 399 § 1)



Section 253.140 Department of natural resources to maintain as historical sites all covered wooden bridges donated to the state.

Department of natural resources to maintain as historical sites all covered wooden bridges donated to the state.

253.140. The department of natural resources shall repair and maintain as state historical sites all covered wooden bridges which are acquired through any grant, gift, donation, devise, or bequest to or for the use of the state of Missouri.

(L. 1967 p. 365 § 1)



Section 253.150 Definitions.

Definitions.

253.150. As used in sections 253.150 to 253.170 the following terms shall have, unless the context clearly indicates otherwise, the following meanings:

(1) "Motor vehicle", any self-propelled vehicle not operated exclusively upon tracks, except farm tractors;

(2) "Park thoroughfares", any state park road, intended for use by the general public and designated as such by the department of natural resources.

(L. 1971 H.B. 299 § 1)



Section 253.155 Motor vehicles may operate, where, exception.

Motor vehicles may operate, where, exception.

253.155. No motor vehicle shall be operated within the boundaries of any state park except upon park thoroughfares or in areas especially designated by the department of natural resources. This section shall not apply to authorized park maintenance or emergency vehicles.

(L. 1971 H.B. 299 § 2)



Section 253.160 Speed limits in park.

Speed limits in park.

253.160. Except as otherwise specifically posted, the speed limit within any state park shall be twenty miles per hour.

(L. 1971 H.B. 299 § 3)



Section 253.165 Vehicles in parks subject to general law regulating such vehicles.

Vehicles in parks subject to general law regulating such vehicles.

253.165. All motor vehicles operated upon any park thoroughfare are subject to the provisions concerning motor vehicles contained in chapters 300, 301, 302, 303, 304 and 307, not inconsistent with sections 253.150 to 253.170.

(L. 1971 H.B. 299 § 4)



Section 253.170 Penalty.

Penalty.

253.170. Any person violating any provision of sections 253.150 to 253.170 is guilty of a misdemeanor.

(L. 1971 H.B. 299 § 5)



Section 253.180 Domestic animals prohibited from running at large.

Domestic animals prohibited from running at large.

253.180. No person shall allow any domestic or other animal under his control or ownership to range within any state park at any time, unless as authorized under section 253.185.

(L. 1971 H.B. 300 § 1, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 253.185 Domestic animals, how controlled--prohibited in buildings, exception--dog park, designated area.

Domestic animals, how controlled--prohibited in buildings, exception--dog park, designated area.

253.185. 1. Except for the provisions of subsection 2 of this section, domestic household animals shall not be allowed in any state park unless restrained by a leash not longer than ten feet held by some person or firmly affixed to some stationary object so as to prevent the animal from ranging at large. No domestic household or other animal shall be allowed inside any state park building under the control of either the department of natural resources or a concessionaire licensed by the department of natural resources unless permission is granted by the department of natural resources.

2. The department of natural resources may designate a specified area within any state park to serve as a dog park or an off-leash area for domestic household animals.

(L. 1971 H.B. 300 § 2, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 253.190 Exempted domestic animals.

Exempted domestic animals.

253.190. The provisions of sections 253.180 to 253.205 shall not apply to domestic animals that are or have been engaged in the pursuit of wildlife.

(L. 1971 H.B. 300 § 6)



Section 253.195 Fireworks prohibited, exception.

Fireworks prohibited, exception.

253.195. Fireworks, as defined in section 320.110, of any type are prohibited within the boundaries of any state park except upon the written permission granted by the department of natural resources.

(L. 1971 H.B. 300 § 3)



Section 253.200 Taking of wildlife prohibited, exception.

Taking of wildlife prohibited, exception.

253.200. No person shall pursue, catch, kill or take any wildlife, as defined in section 252.020, in any manner, or in any quantity or at any time or place within the boundaries of any state park, except by written provisions issued by the department of natural resources and in conformity with the published rules and regulations of the Missouri department of conservation.

(L. 1971 H.B. 300 § 4)



Section 253.205 Penalty.

Penalty.

253.205. Any person violating any provision of sections 253.180 to 253.205 is guilty of a misdemeanor.

(L. 1971 H.B. 300 § 5)



Section 253.210 Definitions.

Definitions.

253.210. As used in sections 253.210 to 253.280, unless the context clearly requires otherwise:

(1) "Net income and revenues" means the income arising from the operation of a project remaining after providing for the costs of operation of the project and the cost of maintaining it;

(2) "Project" means one or more hotels, inns, lodges, tourist cabins, or dining rooms or any combination of hotel, inn, lodge, and dining room facilities or one or more recreational buildings, historic sites or combination of hotel, inn, lodge, tourist cabins, dining rooms and recreational facilities or historic sites; provided, a given project shall be limited to a single park;

(3) "Revenue bonds" means bonds issued hereunder for the purposes authorized and payable, both as to principal and interest, (a) solely out of the net income and revenues arising from the operation of the project for which the bonds are issued, (b) the moneys authorized for expenditure by the department of natural resources in section 253.090 by the allocation of a sum not to exceed fifty percent of the preceding fiscal year's deposits in the state park earnings fund, (c) any revenues of the park in which the project is located, (d) the proceeds of any grant in aid of the project which may be received from any source, or (e) out of any other income or revenue pledged to the payment of the bonds in accordance with the provisions of section 253.230.

(L. 1957 p. 300 § 1, A.L. 1961 p. 231)



Section 253.220 Erection of structure in park to accommodate visitors--may acquire land.

Erection of structure in park to accommodate visitors--may acquire land.

253.220. 1. The department of natural resources is authorized to acquire, construct, erect, equip, furnish, operate, control, manage and regulate a project as in the judgment of the department of natural resources may be necessary, advisable and suitable for the use and improvement of the state's parks and their facilities.

2. The department of natural resources has the power to use real property, now or hereafter belonging to the state for park purposes, as a site for a project or to acquire by purchase, lease, gift or otherwise such real or personal property as in the judgment of the department of natural resources shall be necessary, advisable and suitable for the project, except that real property acquired as a site for a project shall be contiguous to and become a part of a state park.

(L. 1957 p. 300 § 2)



Section 253.230 Revenue bonds--conditions of issue, approval, sources of payment--department of natural resources building fund.

Revenue bonds--conditions of issue, approval, sources of payment--department of natural resources building fund.

253.230. 1. For the purpose of providing funds for the acquisition, construction, erection, equipment, and furnishing a project and providing a site therefor, as herein provided, the department of natural resources has the power to issue and sell to the extent of the appropriations made therefor revenue bonds in an amount not to exceed the estimated cost of the project including costs necessarily incidental thereto.

2. No revenue bonds shall be issued and sold unless, at the time of issuance, the department of natural resources shall first obtain the approval of the governor and general assembly and

(1) Pledge the net income and revenues of the project to the payment of the bonds, both principal and interest, and, in the discretion of the department of natural resources, any one or more of the following:

(a) The proceeds of any grant in aid of the project which may be received from any source;

(b) The net income and revenues arising from the operation of the park in which the project is located;

(c) The net income and revenues arising from the operation of one or more other projects, as herein defined, owned and operated by the department of natural resources; or

(d) The net income and revenues received from contracts entered into for the management of any state park or for the exercise of any concession, privilege, facility or convenience within any state park;

(2) Covenant to fix, maintain and collect such reasonable rates and charges for the use of the projects as in the judgment of the department will provide revenues sufficient to pay the reasonable cost of operating and maintaining the project;

(3) Provide and maintain an interest and sinking fund in an amount adequate promptly to pay the principal of and interest on the bonds;

(4) Provide a reasonable reserve fund;

(5) Provide a reasonable fund for depreciation.

3. The department of natural resources is authorized in its discretion to use any unencumbered available funds on hand received from the net income and revenues arising from the operation of any project, as herein defined, owned and operated by the department of natural resources, or received from contracts entered into for the management of any state park or for the exercise of any concession, privilege, facility or convenience within the state park, not to exceed fifty percent of the preceding fiscal year's deposits to the department of natural resources earnings fund, to pay the principal of or the interest on any revenue bonds issued by the department of natural resources for the purpose of providing funds for the acquisition, construction, erection, equipment and furnishing a project and providing a site therefor, or to establish any interest and sinking fund or reserve fund for the benefit of any such revenue bonds.

4. No revenue bonds shall be issued and sold if private facilities are adequate in the given park area.

5. The proceeds of the sale of any bonds issued hereunder shall be paid into the state treasury to the credit of a fund to be known as the "Department of Natural Resources Building Fund" which is hereby created.

(L. 1957 p. 300 § 3, A.L. 1961 p. 231)

CROSS REFERENCE:

Department of natural resources building fund abolished subject to exemption, 33.571



Section 253.240 Bonds issued on resolution of board, when.

Bonds issued on resolution of board, when.

253.240. The revenue bonds may be issued pursuant to a resolution adopted by the affirmative vote of two-thirds of the members of the department of natural resources after proper authorization has been made by the general assembly through an appropriation authorizing expenditures out of the proceeds of the sale of the bonds which appropriation shall be chargeable to the department of natural resources building fund.

(L. 1957 p. 300 § 8)



Section 253.250 Revenue bonds not obligations of state.

Revenue bonds not obligations of state.

253.250. Bonds issued pursuant to sections 253.210 to 253.280 are not an indebtedness of the state of Missouri, or of the department of natural resources or of the individual members of the department of natural resources and are not an indebtedness within the meaning of any constitutional or statutory limitation on the incurring of indebtedness. Such bonds shall bear on the face thereof the following: "This is a revenue bond and not a general obligation bond."

(L. 1957 p. 300 § 4)



Section 253.260 Bonds, denomination, interest rate, contents--negotiable--income exempt from income taxes.

Bonds, denomination, interest rate, contents--negotiable--income exempt from income taxes.

253.260. 1. Bonds issued pursuant to sections 253.210 to 253.280 shall be of such denomination, shall bear such rate of interest, not to exceed fourteen percent per annum, and shall mature at such time, within forty years from the date of issuance, as the department of natural resources may determine. The bonds may be either serial or term bonds.

2. Serial bonds may be issued with or without the reservation of the right to call them for payment and redemption in advance of their maturity, upon giving such notice, and with or without a covenant requiring the payment of a premium in the event of payment and redemption prior to maturity as the department of natural resources may determine.

3. Term bonds shall contain a reservation of the right to call them for payment and redemption prior to maturity at such time and upon the giving of such notice and upon the payment of such premium, if any, as the department of natural resources may determine.

4. The bonds, when issued, shall be sold at public sale for the best price obtainable after giving such reasonable notice of the sale as the department of natural resources may determine except that no bonds shall be sold for less than ninety-five percent of their par value, and accrued interest.

5. The bonds may be sold to the United States of America or to any of its agencies or instrumentalities, at a price not less than par and accrued interest, without public sale and without the giving of the notice prescribed in this section.

6. The bonds, when issued and sold, shall be negotiable instruments within the meaning of the law merchant and the negotiable instruments law, and the interest thereon shall be exempt from income taxes under the laws of this state.

(L. 1957 p. 300 § 5, A.L. 1959 H.B. 361, A.L. 1969 3d Ex. Sess. H.B. 28, A.L. 1971 S.B. 163, A.L. 1976 S.B. 778, A.L. 1982 S.B. 696)



Section 253.270 Department of natural resources may prescribe form of bonds--holder may compel performance of duties.

Department of natural resources may prescribe form of bonds--holder may compel performance of duties.

253.270. 1. The department of natural resources is authorized to prescribe when not inconsistent with the provisions of sections 253.210 to 253.280 the form, details and incidents of the bonds and to make such covenants as in its judgment may be advisable or necessary properly to secure the payment of the bonds.

2. The holder of any bond issued hereunder or of any coupons representing interest accrued may, by proper civil action either at law or in equity, compel the department of natural resources to perform all duties imposed upon it by sections 253.210 to 253.280, including the making and collecting of sufficient rates and charges for the use of the project for which the bonds were issued and may enforce the performance of any covenant made by the board in the issuance of the bonds.

(L. 1957 p. 300 § 7)



Section 253.280 Bonds refunded, when--refunding bonds may include interest--how paid.

Bonds refunded, when--refunding bonds may include interest--how paid.

253.280. 1. The revenue bonds issued pursuant to sections 253.210 to 253.280 may be refunded, in whole or in part, under any of the following circumstances:

(1) When any of the bonds have by their terms become due and payable and there are not sufficient funds in the interest and sinking fund to pay the bonds and the interest thereon;

(2) When any of the bonds are by their terms callable for payment and redemption in advance of the date of their maturity and shall have been duly called for payment and redemption;

(3) When any of the bonds are by their terms callable for payment and redemption in advance of the date of maturity and the refunding bonds are sold more than one year prior to the maturity or redemption date of the bonds being refunded, and the proceeds derived from the sale of the refunding bonds shall be deposited in escrow with the state treasurer or a bank or trust company located in the state of Missouri having full trust powers, and such proceeds shall be invested promptly in direct obligations of the United States of America or of its agencies or instrumentalities, or in obligations, the principal of, and interest on, which are guaranteed by the United States of America, which, together with the interest to be earned on such obligations, will be sufficient for the payment of the principal of such bonds, the redemption premium thereon, if any, and interest accrued to the date of maturity or redemption. Any moneys and obligations which at any time shall be deposited with the state treasurer or with such bank or trust company for the purpose of paying and discharging any of the bonds shall be assigned, for the respective holders of the bonds, and such moneys shall be irrevocably appropriated to the payment and discharge thereof;

(4) When any of the bonds are voluntarily surrendered by the holders for exchange for refunding bonds.

2. For the purpose of refunding any bonds issued, including refunding bonds, the department of natural resources may make and issue refunding bonds in such amount as may be necessary to pay off and redeem the bonds to be refunded together with unpaid and past due interest thereon and any premium which may be due under the terms of the bonds, together also with the cost of issuing the refunding bonds.

3. The refunding bonds shall be sold in the same manner as provided in sections 253.210 to 253.280 for the sale of revenue bonds.

4. The proceeds of the refunding bonds shall be used to pay off, redeem and cancel such old bonds and interest and the premium, if any due thereon or the refunding bonds may be issued and delivered in exchange for a like par value amount of the bonds for which the refunding bonds were issued, except that no refunding bonds issued pursuant to sections 253.210 to 253.280 shall be payable in more than twenty years from the date of issue or shall bear interest at a rate in excess of fourteen percent per annum.

5. The refunding bonds may be payable from the same sources as were pledged to the payment of the bonds refunded and, in the discretion of the department of natural resources, may be payable from any other source which under sections 253.210 to 253.280 may be pledged to the payment of revenue bonds.

(L. 1957 p. 300 § 6, A.L. 1982 S.B. 696)



Section 253.290 Leases for development and operation of resort facilities--rentals.

Leases for development and operation of resort facilities--rentals.

253.290. The director of the department of natural resources may grant leases for the development, construction, maintenance and operation of resort and related facilities on federal reservoir lands purchased, leased, or licensed by the state from the federal government for a period of not to exceed fifty years. The consideration for the lease shall be based upon a specified annual rental for each acre plus a percentage of the gross business done on the land.

(L. 1959 H.B. 317 § 1, A.L. 1981 S.B. 445)



Section 253.300 Leases to be let on competitive bids.

Leases to be let on competitive bids.

253.300. All leases granted under sections 253.290 to 253.320 shall be entered into only upon the basis of competitive sealed bids. A sworn financial statement shall accompany each bid, and all contracts shall be let by the director of the department of natural resources at a regular meeting after public notice of the time of such letting. All bids submitted prior to the opening of the meeting shall be considered. Such advertisements for bids shall be made in daily or weekly newspapers of general circulation for three consecutive weeks as necessary to give notice by the director. The director shall accept the bid most favorable to the state from a responsible and reputable person but may, for good cause, reject any bid.

(L. 1959 H.B. 317 § 2, A.L. 1981 S.B. 445)



Section 253.310 Lessees to give bond.

Lessees to give bond.

253.310. A good and sufficient bond conditioned upon the faithful performance of the conditions of the lease and compliance with this law shall be required of all lessees.

(L. 1959 H.B. 317 § 3, A.L. 1961 p. 236, A.L. 1967 p. 362)



Section 253.320 Conditions required in leases--effect of encumbrances of lessee.

Conditions required in leases--effect of encumbrances of lessee.

253.320. Any lease granted under the provisions of sections 253.290 to 253.320 shall be conditioned as follows and also contain such provisions as the attorney general may prescribe:

(1) The director of the department of natural resources shall retain the right to enter upon the lands at all times;

(2) The director shall control the style of architecture used in construction on the lands, and the quality of materials used in said construction shall be approved by the director of the division of design and construction for the state of Missouri, and may control all fees and prices charged to the public as may be required by the director;

(3) The director shall inspect and audit the books and records of the lessee at least once every two years;

(4) The lessee shall provide such care, maintenance, repair, conservation and improvement of the lands and shall render such services to the public as may be required by the director;

(5) The lessee shall keep true and accurate records of his receipts and disbursements arising out of the operation of facilities upon the leased lands and shall permit the director to inspect and audit them at all reasonable times;

(6) Nothing in sections 253.290 to 253.320 shall be construed as denying the lessees the right to execute mortgages and other evidences of interest in or indebtedness upon their leasehold interest or properties thereon for the purpose of installing, enlarging or improving plant and equipment and extending facilities for the accommodation of the public within said state park; provided, however, that no such mortgage or other encumbrance shall be valid unless authorized and approved by the written order of the director; and further provided that the period for payment of such mortgage or indebtedness shall not extend beyond the lease period, and that no obligation or indebtedness shall incur to the state.

(L. 1959 H.B. 317 § 4, A.L. 1961 p. 236, A.L. 1967 p. 362, A.L. 1981 S.B. 445)



Section 253.350 Babler memorial state park--powers of department of natural resources.

Babler memorial state park--powers of department of natural resources.

253.350. 1. All personal and real property bequeathed or devised to the state of Missouri for the benefit of the Doctor Edmund A. Babler Memorial State Park under the will of Jacob L. Babler and all other personal and real property acquired through any grant, gift, donation, devise, or bequest to or for the use of the state of Missouri for such purpose shall be a permanent endowment fund to be used solely for the maintenance, beautification and further development or enlargement of the Doctor Edmund A. Babler Memorial State Park in St. Louis County as provided in section 253.350.

2. All real property and interests in land acquired as provided in this section shall be taken in the name of the Missouri department of natural resources. The department of natural resources shall have the power to convey such lands or interests therein and the proceeds of such sale shall be deposited to the credit of the fund established in section 253.360.

(L. 1965 p. 387 §§ 1, 3)



Section 253.360 Fund created, use of income and corpus, investments.

Fund created, use of income and corpus, investments.

253.360. 1. There is hereby created the "Doctor Edmund A. Babler Memorial State Park Fund". All money, funds, and securities acquired as provided in section 253.350 shall be deposited with the state treasurer to the credit of the fund. All income, interest, rights or rent earned through the operation of the fund shall also be credited to the fund.

2. The state treasurer shall be the custodian of all money, bonds, securities or interests and rights therein deposited in the state treasury to the credit of the Doctor Edmund A. Babler Memorial State Park fund and he and his sureties are responsible on his official bond for the faithful performance of his duties in the safekeeping of all money or property of the fund as provided in this section and section 253.350 and for the disbursement of such money or property upon warrants drawn by the Missouri department of natural resources.

3. The Missouri department of natural resources is authorized to use the income of the fund created by this section for the purposes for which the fund is dedicated and, in addition, may expend annually an amount equal to seven and one-half percent of the corpus of the fund for the same purposes. Such amounts shall be subject to appropriation by the general assembly.

4. So far as practicable, the money, bonds, and other securities of the fund shall be kept safely invested so as to earn a reasonable return. The Missouri department of natural resources shall select such investments as are permitted by the laws of Missouri relating to the investment of the capital, reserve and surplus funds of life insurance companies or casualty insurance companies organized under the laws of Missouri, and the state treasurer shall make such investments or reinvestments as directed by the department. The department may retain the services of and pay a reasonable fee to a professional investment counselor or a trust company to advise it in the selection of such investments.

(L. 1965 p. 387 §§ 2 to 6)



Section 253.370 Thomas Hart Benton homestead memorial.

Thomas Hart Benton homestead memorial.

253.370. 1. Pursuant to the provisions of section 48 of article III of the Constitution of the State of Missouri, the department of natural resources is hereby authorized to acquire by purchase, from funds appropriated or otherwise available to that department, the Thomas Hart Benton homestead located at 3616 Belleview, Kansas City, Missouri, for the establishment of a suitable state memorial to Thomas Hart Benton to be operated and maintained by the division of state parks and recreation of that department.

2. In acquiring this homestead, which may include both real and personal property, the department may grant a life estate or similar interest therein to Mrs. Benton, but it shall make adequate provisions for the proper care, maintenance and safekeeping of the property to the end that the homestead will truly become a living memorial to this native Missourian as it is used and enjoyed by all the citizens of this state.

3. The attorney general shall approve the form of the instrument of conveyance.

(L. 1975 S.B. 430 § 1)



Section 253.380 Pansy Johnson-Travis memorial state gardens and trust fund.

Pansy Johnson-Travis memorial state gardens and trust fund.

253.380. 1. The state of Missouri may accept in trust a sum of money or other valuable assets to be held for a period of one hundred years in interest-bearing investments as a permanent endowment fund for the benefit and development of the Pansy Johnson-Travis Memorial State Gardens. There is hereby created the "Pansy Johnson-Travis Memorial State Gardens Trust Fund" in the state treasury. All money, funds, and securities given, bequested, or devised to the state of Missouri by Miss Pansy Johnson for the benefit of the Pansy Johnson-Travis Memorial State Gardens and all other property, real and personal, acquired through any grant, gift, donation, devise or bequest to or for the use of the state of Missouri for such purpose shall be deposited in the Pansy Johnson-Travis Memorial State Gardens trust fund as a permanent endowment. All income, interest, rights or rent earned through the operation of the fund shall also be credited to the fund. The money, bonds, and other securities of the fund shall be kept safely invested for a period of one hundred years after receipt of the first payment or installment into the fund so as to earn a reasonable return. The state treasurer shall select such investments as are permitted by the laws of Missouri and shall make such investments as he deems reasonable and prudent.

2. Upon the expiration of one hundred years from the date of the receipt of the first payment or receipt into the Pansy Johnson-Travis Memorial State Gardens trust fund, the governor of the state of Missouri shall designate the appropriate state agency to utilize the money in the fund to establish, develop and maintain the Pansy Johnson-Travis Memorial State Gardens. The Pansy Johnson-Travis Memorial State Gardens shall be in the nature of a permanent place of natural beauty and recreation and may take the form of a botanical garden, flower garden or fountain park. The Pansy Johnson-Travis Memorial State Gardens shall be located east of the Gasconade River in that area of the state which was Maries County as it existed in 1985 as described in section 46.111, as such section existed on August 13, 1986.

3. The Pansy Johnson-Travis Memorial State Gardens shall be designed as a place of beauty utilizing flowers, shrubs, and trees to include scenic pathways and rest areas but shall not contain playgrounds, campgrounds, cooking facilities, or other physical recreational facilities normally found in state parks and recreational areas. A suitable marker shall be installed in the gardens identifying the area as follows: Pansy Johnson-Travis Memorial State Gardens dedicated to the residents of Maries County, Missouri. In memory of

Martin V. Johnson Malissie Travis Palmer

Ina Travis Johnson William James Travis

Ora Johnson Klein Jesse Hall Travis

4. The state treasurer shall be the custodian of all money, bonds, securities or interests and rights therein deposited in the Pansy Johnson-Travis Memorial State Gardens trust fund and he and his sureties are responsible for his official bond for the faithful performance of his duties in the safekeeping of all money or property in the fund.

5. Eighty-five years after the date of the receipt of the first payment or receipt into the Pansy Johnson-Travis Memorial State Gardens trust fund, the governor shall appoint a planning board to begin planning and development of the Pansy Johnson-Travis Memorial State Gardens, including the advance acquisition of land, but the actual construction of the gardens shall not commence until the expiration of one hundred years after the date of the receipt of the first payment or receipt into the trust fund. The board shall consist of the state treasurer or his designee, the person responsible for the operation of the state park program or his designee, and three citizens of this state who are residents of the area in which the Pansy Johnson-Travis Memorial State Gardens will be located as provided in subsection 2 of this section.

6. Funds for the Pansy Johnson-Travis Memorial State trust fund shall be expended only upon appropriation by the general assembly.

(L. 1986 H.B. 1591 § 1)

CROSS REFERENCE:

Transfer of trust fund to Missouri investment trust, reconveyance to state treasurer, when, 30.954



Section 253.385 Acquisition of Rice-Tremonti Home by department of natural resources--duties.

Acquisition of Rice-Tremonti Home by department of natural resources--duties.

253.385. 1. Pursuant to the provisions of section 48 of article III of the Constitution of the state of Missouri, the department of natural resources is hereby authorized to acquire by purchase from funds appropriated or otherwise available to the department or to acquire by gift, if such gift is unencumbered by any lien or mortgage, the Rice-Tremonti Home at 66th and Blue Ridge Boulevard in Raytown, Missouri, for the establishment of a state historic site as a tribute to Archibald Rice and his family who supplied food and other essentials to pioneers striking out for a new home in the great westward expansion.

2. In acquiring this home, which may include both real and personal property, the department shall make adequate provisions for the proper care, maintenance and safekeeping of the property so that the home will be a historic reminder of the sacrifices of our forefathers and ensure that the home is to be used and enjoyed by all the citizens of this state.

3. The attorney general shall approve the form of the instrument of conveyance.

(L. 1996 H.B. 1237)



Section 253.395 Historic preservation revolving fund authorized--definitions--use of fund.

Historic preservation revolving fund authorized--definitions--use of fund.

253.395. 1. As used in this section, the following terms mean:

(1) "Historic properties" or "property", any building, structure, district, area, or site within a municipality's boundaries that is significant in the history, architecture, archaeology, or culture of this state, its communities, or this country, which is eligible for nomination to the National Register of Historic Places;

(2) "Municipality", any town, city, or village that has by ordinance established a historic preservation revolving fund as authorized by this section.

2. Any town, city, or village in the state of Missouri may by ordinance establish a fund for the purpose of protecting and preserving historic properties, such fund to be known as the "Historic Preservation Revolving Fund". All expenses incurred in the acquisition of and all revenues received from the disposition of property as provided in subsections 3 and 4 of this section shall be paid for out of and deposited in the historic preservation revolving fund. Any moneys appropriated and any other moneys made available by gift, grant, bequest, contribution, or otherwise to carry out the purpose of this section, and all interest earned on, and income generated from, moneys in the fund shall be paid to, and deposited in, the historic preservation revolving fund.

3. From the moneys in the historic preservation revolving fund, such municipality may acquire, preserve, restore, hold, maintain, or operate any historic properties, together with such adjacent or associated lands within the municipality's boundaries as may be necessary for their protection, preservation, maintenance, or operation. Any interest in property acquired using the moneys in the historic preservation revolving fund shall be limited to that estate, agency, interest, or term deemed by such municipality to be reasonably necessary for the continued protection or preservation of the property. The moneys in this fund may be used to acquire the fee simple title, but where such municipality finds that a lesser interest, including any development right, negative or affirmative easement in gross or appurtenant covenant, lease or other contractual right of or to any real property to be the most practical and economical method of protecting and preserving historical property, the lesser interest may be acquired. Property may be acquired by gift, grant, bequest, devise, lease, purchase, or otherwise, but not by condemnation.

4. Such municipality may acquire or, in the case of property on which moneys from this fund have been expended, dispose of the fee or lesser interest to any historic property, including adjacent and associated lands, for the specific purpose of conveying or leasing the property back to its original owner or to any such other person, firm, association, corporation, or other organization under such covenants, deed restrictions, lease, or other contractual arrangements as will limit the future use of the property in such a way as to insure its preservation. In all cases where property on which money from this fund has been expended is conveyed or leased, it shall be subjected by covenant or otherwise to such rights of access, public visitation, and other conditions as may be agreed upon between the municipality and the grantee or lessee to operate, maintain, restore, or repair such property. Any conveyance or lease shall contain a reversion clause providing that, in the event the historic property is not operated, maintained, restored, and repaired in accordance with the provisions of this section or in such a way as to insure its preservation, title, and control of such property shall immediately revert to and vest in the municipality.

(L. 2002 S.B. 992)



Section 253.400 Short title.

Short title.

253.400. Sections 253.400 to 253.407 shall be known and may be cited as the "Historic Preservation Revolving Fund Act".

(L. 1979 S.B. 127 § 1)



Section 253.401 Definitions.

Definitions.

253.401. As used in sections 253.400 to 253.407, unless the context requires otherwise:

(1) "Department" means the department of natural resources;

(2) "Fund" means the historic preservation revolving fund;

(3) "Historic property" or "property" means any building, structure, district, area or site that is significant in the history, architecture, archaeology or culture of this state, its communities or this country, which is eligible for nomination to the National Register of Historic Places.

(L. 1979 S.B. 127 § 2)



Section 253.402 Purpose of fund--administration.

Purpose of fund--administration.

253.402. For the purpose of protecting and preserving the historic properties of this state, there is hereby created a "Historic Preservation Revolving Fund" to be administered by the department of natural resources. All expenses incurred in the acquisition of and all revenues received from the disposition of property as provided in sections 253.400 to 253.407 shall be paid for out of and deposited in the historic preservation revolving fund. Any moneys appropriated and any other moneys made available by gift, grant, bequest, contribution or otherwise to the department to carry out the purpose of sections 253.400 to 253.407, and all interest earned on, and income generated from, moneys in the fund shall be paid to, and deposited in, the historic preservation revolving fund.

(L. 1979 S.B. 127 § 3, A.L. 1995 H.B. 622)



Section 253.403 Property, acquired how--condemnation prohibited.

Property, acquired how--condemnation prohibited.

253.403. From the moneys in the historic preservation revolving fund, upon appropriation by the general assembly, the department of natural resources may acquire, preserve, restore, hold, maintain or operate any historic properties, together with such adjacent or associated lands as may be necessary for their protection, preservation, maintenance or operation. Acquisition of historic property may include acquiring the fee simple title or any lesser interest therein. Property may be acquired by gift, grant, bequest, devise, lease, purchase or otherwise, but not by condemnation.

(L. 1979 S.B. 127 § 4)



Section 253.404 Property, interest limited to estate, or term necessary to preserve and protect.

Property, interest limited to estate, or term necessary to preserve and protect.

253.404. Any interest in property acquired using the moneys in the historic preservation revolving fund shall be limited to that estate, agency, interest or term deemed by the department to be reasonably necessary for the continued protection or preservation of the property. The moneys in this fund may be used to acquire the fee simple title, but where the department finds that a lesser interest, including any development right, negative or affirmative easement in gross or appurtenant covenant, lease or other contractual right of or to any real property to be the most practical and economical method of protecting and preserving historical property, the lesser interest may be acquired.

(L. 1979 S.B. 127 § 5)



Section 253.405 Sale or lease of acquired property subject to restrictions--reversion clause.

Sale or lease of acquired property subject to restrictions--reversion clause.

253.405. The department, using moneys from this fund, may acquire or, in the case of property on which moneys from this fund have been expended, dispose of the fee or lesser interest to any historic property, including adjacent and associated lands, for the specific purpose of conveying or leasing the property back to its original owner or to any such other person, firm, association, corporation or other organization under such covenants, deed restrictions, lease or other contractual arrangements as will limit the future use of the property in such a way as to insure its preservation. In all cases where property on which money from this fund has been expended is conveyed or leased, it shall be subjected by covenant, or otherwise, to such rights of access, public visitation and other conditions as may be agreed upon between the department and the grantee or lessee to accomplish the purpose of this section. Any conveyance or lease shall contain a reversion clause providing that, in the event the historic property is not operated, maintained, restored and repaired in accordance with the provisions of this section or in such a way as to insure its preservation, title and control of such property shall immediately revert to and vest in the governor.

(L. 1979 S.B. 127 § 6)



Section 253.407 Unexpended balance not to be transferred to general revenue.

Unexpended balance not to be transferred to general revenue.

253.407. Any unexpended balance in the historic preservation revolving fund at the end of any appropriation period shall not be transferred to the general revenue fund of the state treasury and, accordingly, shall be exempt from the provisions of section 33.080 relating to transfer of funds to the general revenue funds of the state by the state treasurer.

(L. 1979 S.B. 127 § 8)



Section 253.408 Law citation, state historic preservation act--state historic preservation officer to be director of natural resources, duties.

Law citation, state historic preservation act--state historic preservation officer to be director of natural resources, duties.

253.408. 1. Sections 253.408 to 253.412 shall be known and may be cited as the "State Historic Preservation Act".

2. The director of the department of natural resources is hereby designated as the state historic preservation officer. The state historic preservation office shall be located in the department of natural resources and shall be responsible for establishing, implementing, and administering federal and state programs or plans for historic preservation and shall have the following duties including, but not limited to:

(1) Direct and conduct a comprehensive statewide survey of historic, archaeological, architectural, and cultural properties and maintain inventories of such properties;

(2) Identify and nominate eligible properties to the National Register of Historic Places and otherwise administer applications for listing historic properties on the national register;

(3) Prepare and implement a comprehensive statewide historic preservation plan;

(4) Administer the state program of federal assistance for historic preservation within the state;

(5) Administer historic preservation fund grants as mandated by the National Historic Preservation Act of 1966, as amended;

(6) Provide public information, education and training, and technical assistance relating to the federal and state historic preservation programs;

(7) Cooperate with local governments in the development of local historic preservation programs, and to assist local governments in becoming certified pursuant to the Historic Preservation Act of 1966, as amended;

(8) Advise and assist federal and state agencies and local governments in carrying out their historic preservation responsibilities;

(9) Cooperate with the National Advisory Council on Historic Preservation, federal and state agencies, local governments, and organizations and individuals to ensure that historic properties are taken into consideration at all levels of planning and development;

(10) Administer the state unmarked human burial sites, as detailed in sections 194.400 to 194.410;

(11) Administer the historic preservation revolving fund, as detailed in sections 253.400 to 253.407; and

(12) Cooperate with the department of economic development in administering the main street Missouri act, as detailed in sections 251.470 to 251.485.

(L. 1991 S.B. 124 §§ 1, 2)



Section 253.409 Designation of historic districts, structure or sites, certain counties, procedure--property owners must concur--not applicable to cities (Greene and Christian counties).

Designation of historic districts, structure or sites, certain counties, procedure--property owners must concur--not applicable to cities (Greene and Christian counties).

253.409. In any county of the first classification which contains a city with a population of one hundred thousand or more inhabitants which adjoins no other county of the first classification and in any county with a population of at least thirty-two thousand inhabitants which adjoins such a county, prior to the designation of any historic district, landmark, building, structure or site by any historic preservation officer, or by any county on the recommendation of any local historic preservation commission established pursuant to section 253.415, such historic preservation officer or the governing body of the county shall send notice to all owners of real property within any such district which is to be designated as a historic district or to all owners of real property whose property is to be designated as a historic landmark, building, structure or site in the manner prescribed in this section. Such notice shall be sent by registered mail at least fifteen days prior to the date of such designation and shall provide the property owner the right to approve or reject the proposed designation. If a majority of property owners within the proposed historic district object to the proposed designation, or if the owner of real property which is proposed to be designated as a historic landmark, building, structure or site objects to the proposed designation, the historic preservation officer or, in the case of a proposed local designation pursuant to section 253.412, the governing body of the county, shall not designate the historic district, landmark, building, structure or site unless and until a majority of such property owners of the proposed historic district or the owner of real property which is proposed to be designated as a historic landmark, building, structure or site withdraw their objections. The provisions of this section shall not apply to any city located within a county described in this section.

(L. 1994 H.B. 1094)



Section 253.410 Deputy state preservation officer appointment--to serve as director--staff, qualifications.

Deputy state preservation officer appointment--to serve as director--staff, qualifications.

253.410. The state historic preservation officer shall designate a deputy state historic preservation officer who shall serve as director of the state historic preservation office. At a minimum, the staff of the state historic preservation office shall include an archaeologist, an architectural historian, a historian and a historical architect.

(L. 1991 S.B. 124 § 3)



Section 253.412 Missouri advisory council on historic preservation transferred to department of natural resources.

Missouri advisory council on historic preservation transferred to department of natural resources.

253.412. The Missouri advisory council on historic preservation established by executive order 81-11, pursuant to the historic preservation act of 1966, and the regulations promulgated thereunder, is hereby transferred by a type III transfer to the department of natural resources.

(L. 1991 S.B. 124 § 4)



Section 253.415 Local historic preservation citation--historic preservation commission may be established by ordinance--powers--qualifications.

Local historic preservation citation--historic preservation commission may be established by ordinance--powers--qualifications.

253.415. 1. This section shall be known and may be cited as the "Local Historic Preservation Act".

2. Each city, town, village and each county regardless of classification may create by ordinance or order a historic preservation commission, and * grant to such commission any or all of the following powers and authority:

(1) To conduct ongoing survey and research to identify and document buildings, structures, objects, sites and districts that are of historic, archaeological, architectural, engineering, cultural or scenic significance to the locality, the state or the nation;

(2) To recommend to the governing body designation of significant historic properties as historic landmarks and historic districts, to prepare documentation supporting such nomination, and to maintain a register of designated landmarks and districts, and of significant historical, architectural and archaeological properties;

(3) To recommend to the governing body the establishment of regulations, guidelines and policies to preserve the integrity and ambience of designated landmarks and districts. The commission shall have the authority to review ordinary maintenance as deemed appropriate, new construction, alterations, removals, and demolitions proposed within the boundaries of a landmark or district, including review of plans for vacant lots and nonhistoric buildings and structures;

(4) To provide technical assistance to owners of older and historic, architectural, archaeological, cultural and scenic properties concerning the preservation and maintenance of the property;

(5) To recommend to the governing body programs and policies and economic incentives to encourage the preservation of significant historic landmarks and districts;

(6) To prepare a comprehensive historic preservation plan, or a preservation element to a master plan, to integrate the preservation program into the local government for planning and zoning for land use, building and fire codes, special-use permits, community revitalization, and heritage tourism;

(7) To participate in the conduct of land use, urban renewal and other city activities affecting landmarks and districts; and

(8) To acquire by purchase, gift, or bequest, fee title or lesser interest, including preservation restriction or easements, in designated properties and adjacent or associated lands which are important for the preservation and use of the designated properties.

3. Commission members should, to the extent available, be persons with demonstrated interest or expertise in historic preservation. Representatives of historical societies and residents of historic districts are encouraged as members.

(L. 1991 S.B. 124 §§ 5, 6, 7, A.L. 1994 S.B. 737)

* Word "to" appears here in original rolls.



Section 253.420 Shipwrecks meeting historic register criteria, salvage or excavation requirements, permit, fee--embedded, defined--violation, penalty, rules, procedure.

Shipwrecks meeting historic register criteria, salvage or excavation requirements, permit, fee--embedded, defined--violation, penalty, rules, procedure.

253.420. 1. After August 28, 1991, no person, corporation, partnership, proprietorship or organization shall initiate salvage operations, excavation or similar ground disturbing activities of any submerged or embedded abandoned shipwreck in this state which meets the national register of historic places criteria without obtaining a permit from the department of natural resources as provided in this section. As used in this section, the term "embedded" means firmly affixed in lands such that the use of excavation tools is required in order to gain access to any part of the shipwreck or its cargo.

2. The department of natural resources shall not issue a permit under this section unless the applicant submits a detailed plan of the activities regulated by this section to be made by the applicant and such plan is approved by the department. The department is authorized to promulgate appropriate regulations for the administration of this section. All recovery and investigation plans shall meet the current professional standards for such activities, which minimize the risk of loss or damage to the shipwreck or its cargo. An applicant shall be a professional archaeologist, as defined in section 194.400, or shall hire a professional archaeologist as a staff member or consultant to the activities regulated by this section. Upon approval of a permit application, the applicant shall pay a permit fee of one hundred dollars to the director of the department of revenue, who shall deposit all funds received pursuant to this section in the state treasury to the credit of the general revenue fund. The department of natural resources shall approve or deny any application for a permit under this section within thirty days of application.

3. In the event there is a sale, at least fifty percent of each class, category or type of all artifacts or recovered materials shall be donated or offered for sale at fair market value to public or private museums or to other public institutions in this state. Such museums and institutions shall study, interpret and display such materials or artifacts. To the maximum extent possible, such artifacts shall remain in Missouri.

4. Any person, corporation, partnership, proprietorship or organization who violates the provisions of this section shall be guilty of a class A misdemeanor. Upon conviction, all specimens, objects and materials collected or excavated by such person, together with all photographs and records relating to such material, are property of the state. Each day of a continuing violation of subsection 1 of this section shall constitute a separate offense.

5. No rule or portion of a rule promulgated under the authority of this section shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1991 S.B. 75 § 1, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 253.421 Abandoned materials belong to the state--definitions--rulemaking.

Abandoned materials belong to the state--definitions--rulemaking.

253.421. 1. As used in section 253.420 and this section, the following words and phrases mean:

(1) "Department", the department of natural resources, state historic preservation office;

(2) "Historic shipwreck", artifacts and remains of historic shipwreck sites which are over fifty years in age, including but not limited to a ship's structure and rigging, machinery, hardware, tools, utensils, cargo, personal items of crew passengers, and monetary or treasure trove;

(3) "Lands beneath navigable waters":

(a) All lands within the boundaries of this state which are covered by nontidal waters that are now navigable, or were navigable under the laws of the United States at the time this state became a member of the Union or acquired sovereignty over such lands and waters thereafter, up to the ordinary high water mark as heretofore or hereafter modified by accretion, erosion, river channel shifts, and reliction;

(b) All filled in, made, or reclaimed lands which formerly were lands beneath navigable waters;

(4) "Shipwreck", a vessel or wreck, its cargo, and other contents, reasonably believed to have wrecked or been abandoned at least fifty years prior to any permit application.

2. Under the Abandoned Shipwreck Act of 1987, 43 U.S.C. Sections 2101-2106, all historic shipwreck materials and such objects having intrinsic or historical and archaeological value which have been abandoned on lands beneath navigable waters shall belong to the state with jurisdiction thereto vested in the department for the purposes of administration and protection. The department shall have the authority to promulgate rules and regulations for the acceptable visitation, study, and salvage of such historic shipwreck materials.

3. Any plan of regulated activities submitted by an applicant under subsection 2 of section 253.420 shall include authorized written permission from any affected landowner allowing access both to and from sites on the property and permitting any ground-disturbing activities on such property.

(L. 2007 S.B. 198)



Section 253.500 Disapproval of conveyance by United States to state of land related to Meramec Park Lake Project, exceptions--restrictive covenants, exceptions.

Disapproval of conveyance by United States to state of land related to Meramec Park Lake Project, exceptions--restrictive covenants, exceptions.

253.500. The general assembly of the state of Missouri, pursuant to authority granted by the provisions of an act of the Ninety-seventh Congress of the United States known as Senate Bill No. 1493, PL 97-128, does hereby disapprove the general conveyance to the state of Missouri by the federal government or any agency of the federal government of any lands, and any interests in lands, related to the Meramec Park Lake Project, but expressly accepts the following conveyances:

(1) The state of Missouri is hereby authorized to accept conveyance of fee title interests in lands consisting of no more than five thousand one hundred twenty-two acres, with those lands further described by a map titled "Meramec Land Map (Reference to amended H.B. 1539, 81st General Assembly)", dated March 1, 1982, and on file with the Missouri department of natural resources, parts of which are accepted for the department of transportation, the department of conservation, and the department of natural resources as indicated on said map;

(2) The state of Missouri is hereby authorized to accept a conveyance of restrictive covenants on certain lands presently owned by the United States government, such lands to be in addition to those identified in subdivision (1), and which shall consist of those lands which lie within six hundred feet of either side of a center line of the Meramec River, Huzzah and Courtois creeks within lands referred to in PL 97-128, as part of the Meramec Lake Project, or if necessary to comply with PL 97-128, to the minimum distance from the normal high water mark established by said law. Such center line shall be established by the state land surveyor prior to the conveyance;

(3) Such covenants shall only restrict the erection, placement or maintenance of structures on said lands, the depositing of any trash or foreign material which is unsightly or offensive, and the cutting, destruction or removal of any living timber which occupies the banks of said river and creeks within the designated area. Farm buildings, including farm residences, and livestock fences shall not be considered structures for the purposes of this authorization, and presently existing buildings or structures shall not be affected by this restriction. The state of Missouri is hereby restricted from using any authority granted by PL 97-128 to use lands within the areas affected by such covenants for the development of the Ozark Trail.

(L. 1982 H.B. 1539 § 1)

Effective 4-26-82



Section 253.510 Sale of land authorized--procedure--committee established, qualifications, appointment, duties.

Sale of land authorized--procedure--committee established, qualifications, appointment, duties.

253.510. 1. At least one thousand five hundred thirty-two acres of the total amount of five thousand one hundred twenty-two acres accepted pursuant to the acceptance authorized by subdivision (1) of section 253.500 shall be sold as provided in this section. An additional two hundred acres may be sold if such sale is approved by the committee established by the provisions of subsection 2.

2. Title to those lands shall vest in the governor. All or portions of the one thousand seven hundred thirty-two acres shall be sold upon the recommendation of a committee composed of one member of the house of representatives, appointed by the speaker, one member of the senate, appointed by the president pro tem of the senate, and the governor or his representative. Specific authorization is hereby given for the sale of such lands, and, the provisions of subsection 10 of section 37.005, the contrary notwithstanding, the governor, after recommendation by the committee, may transfer title to such land without specific legislative approval for each individual parcel sold. Any such conveyance shall be signed by the governor, and the form of the instrument of conveyance shall be approved by the attorney general.

(L. 1982 H.B. 1539 § 2 subsecs. 1, 2, A.L. 1983 H.B. 212)

Effective 6-9-83



Section 253.520 Distribution of proceeds from land sales--Meramec-Onondaga state parks fund, created, purpose.

Distribution of proceeds from land sales--Meramec-Onondaga state parks fund, created, purpose.

253.520. 1. Ten percent of the sale price of any tract sold shall be paid to the county or counties wherein the lands are located, in a ratio equal to the portion which lies in each county to the total acreage involved, and the county or counties shall distribute those proceeds to each political subdivision which contains within its boundaries all or part of the land sold in the same ratio as the political subdivision's property tax rate bears to the total property tax rate which would normally be levied upon the land sold.

2. Ninety percent of the sale price of any tract sold shall be placed in the state treasury to the credit of the "Meramec-Onondaga State Parks Fund" which is hereby created. Moneys so received, together with all other property acquired through any grant, gift, donation, devise or bequest which may be received for the support and maintenance of the Meramec State Park and the Onondaga Cave State Park, which shall also be placed in said fund, shall be placed in the fund and shall be used solely for the maintenance, beautification and further development of the Meramec State Park and the Onondaga Cave State Park. All income, interest, rights or rent earned through the operation of the fund shall also be credited to the fund.

(L. 1982 H.B. 1539 § 2 subsecs. 3, 4)

Effective 4-26-82



Section 253.530 State treasurer to be custodian of fund, duties, powers.

State treasurer to be custodian of fund, duties, powers.

253.530. The state treasurer shall be the custodian of all moneys, bonds, securities or interests and rights therein deposited in the state treasury to the credit of this fund. All such moneys, bonds, securities or interests and rights therein shall be invested by the state treasurer in the same manner as other state funds are invested. He and his sureties are responsible on his official bond for the faithful performance of his duties in the safekeeping of all money or property of the fund as provided in sections 253.510 and 253.520 for the disbursement of such money or the proceeds from such property by the Missouri department of natural resources.

(L. 1982 H.B. 1539 § 2 subsec. 5)

Effective 4-26-82



Section 253.540 Department of natural resources' authority to use income and annual percentage of fund.

Department of natural resources' authority to use income and annual percentage of fund.

253.540. The Missouri department of natural resources is authorized to use the income of the fund created by section 253.520 for the purposes for which the fund is dedicated and, in addition, may expend annually an amount equal to seven and one-half percent of the corpus of the fund for the same purposes. Such amounts shall be subject to appropriation by the general assembly. If the corpus is reduced to a total of ten thousand dollars or less, then the entire amount may be appropriated for such purposes.

(L. 1982 H.B. 1539 § 2 subsec. 6)

Effective 4-26-82



Section 253.545 Definitions.

Definitions.

253.545. As used in sections 253.545 to 253.559, the following terms mean, unless the context requires otherwise:

(1) "Certified historic structure", a property located in Missouri and listed individually on the National Register of Historic Places;

(2) "Deed in lieu of foreclosure or voluntary conveyance", a transfer of title from a borrower to the lender to satisfy the mortgage debt and avoid foreclosure;

(3) "Eligible property", property located in Missouri and offered or used for residential or business purposes;

(4) "Leasehold interest", a lease in an eligible property for a term of not less than thirty years;

(5) "Principal", a managing partner, general partner, or president of a taxpayer;

(6) "Structure in a certified historic district", a structure located in Missouri which is certified by the department of natural resources as contributing to the historic significance of a certified historic district listed on the National Register of Historic Places, or a local district that has been certified by the United States Department of the Interior;

(7) "Taxpayer", any person, firm, partnership, trust, estate, limited liability company, or corporation.

(L. 1997 2d Ex. Sess. S.B. 1, A.L. 2009 H.B. 191)

Effective 6-04-09



Section 253.550 Tax credits, qualified persons or entities, maximum amount, limitations--exceptions.

Tax credits, qualified persons or entities, maximum amount, limitations--exceptions.

253.550. 1. Any taxpayer incurring costs and expenses for the rehabilitation of eligible property, which is a certified historic structure or structure in a certified historic district, may, subject to the provisions of this section and section 253.559, receive a credit against the taxes imposed pursuant to chapters 143 and 148, except for sections 143.191 to 143.265, on such taxpayer in an amount equal to twenty-five percent of the total costs and expenses of rehabilitation incurred after January 1, 1998, which shall include, but not be limited to, qualified rehabilitation expenditures as defined under section 47(c)(2)(A) of the Internal Revenue Code of 1986, as amended, and the related regulations thereunder, provided the rehabilitation costs associated with rehabilitation and the expenses exceed fifty percent of the total basis in the property and the rehabilitation meets standards consistent with the standards of the Secretary of the United States Department of the Interior for rehabilitation as determined by the state historic preservation officer of the Missouri department of natural resources.

2. During the period beginning on January 1, 2010, but ending on or after June 30, 2010, the department of economic development shall not approve applications for tax credits under the provisions of subsections 3 and 8 of section 253.559 which, in the aggregate, exceed seventy million dollars, increased by any amount of tax credits for which approval shall be rescinded under the provisions of section 253.559. For each fiscal year beginning on or after July 1, 2010, the department of economic development shall not approve applications for tax credits under the provisions of subsections 3 and 8 of section 253.559 which, in the aggregate, exceed one hundred forty million dollars, increased by any amount of tax credits for which approval shall be rescinded under the provisions of section 253.559. The limitations provided under this subsection shall not apply to applications approved under the provisions of subsection 3 of section 253.559 for projects to receive less than two hundred seventy-five thousand dollars in tax credits.

3. For all applications for tax credits approved on or after January 1, 2010, no more than two hundred fifty thousand dollars in tax credits may be issued for eligible costs and expenses incurred in the rehabilitation of an eligible property which is a nonincome producing single-family, owner-occupied residential property and is either a certified historic structure or a structure in a certified historic district.

4. The limitations on tax credit authorization provided under the provisions of subsections 2 and 3 of this section shall not apply to:

(1) Any application submitted by a taxpayer, which has received approval from the department prior to January 1, 2010; or

(2) Any taxpayer applying for tax credits, provided under this section, which, on or before January 1, 2010, has filed an application with the department evidencing that such taxpayer:

(a) Has incurred costs and expenses for an eligible property which exceed the lesser of five percent of the total project costs or one million dollars and received an approved Part I from the Secretary of the United States Department of Interior; or

(b) Has received certification, by the state historic preservation officer, that the rehabilitation plan meets the standards consistent with the standards of the Secretary of the United States Department of the Interior, and the rehabilitation costs and expenses associated with such rehabilitation shall exceed fifty percent of the total basis in the property.

(L. 1997 2d Ex. Sess. S.B. 1, A.L. 2009 H.B. 191)

Effective 6-04-09



Section 253.557 Credits exceeding tax liability--distribution--assignment.

Credits exceeding tax liability--distribution--assignment.

253.557. 1. If the amount of such credit exceeds the total tax liability for the year in which the rehabilitated property is placed in service, the amount that exceeds the state tax liability may be carried back to any of the three preceding years and carried forward for credit against the taxes imposed pursuant to chapter 143 and chapter 148, except for sections 143.191 to 143.265 for the succeeding ten years, or until the full credit is used, whichever occurs first. Not-for-profit entities, including but not limited to corporations organized as not-for-profit corporations pursuant to chapter 355 shall be ineligible for the tax credits authorized under sections 253.545 through 253.561. Taxpayers eligible for such tax credits may transfer, sell or assign the credits. Credits granted to a partnership, a limited liability company taxed as a partnership or multiple owners of property shall be passed through to the partners, members or owners respectively pro rata or pursuant to an executed agreement among the partners, members or owners documenting an alternate distribution method.

2. The assignee of the tax credits, hereinafter the assignee for purposes of this subsection, may use acquired credits to offset up to one hundred percent of the tax liabilities otherwise imposed pursuant to chapter 143 and chapter 148, except for sections 143.191 to 143.265. The assignor shall perfect such transfer by notifying the department of economic development in writing within thirty calendar days following the effective date of the transfer and shall provide any information as may be required by the department of economic development to administer and carry out the provisions of this section.

(L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 827)



Section 253.559 Procedure for approval of tax credit--eligibility, how determined--certificate required.

Procedure for approval of tax credit--eligibility, how determined--certificate required.

253.559. 1. To obtain approval for tax credits allowed under sections 253.545 to 253.559, a taxpayer shall submit an* application for tax credits to the department of economic development. Each application for approval, including any applications received for supplemental allocations of tax credits as provided under subsection 8 of this section, shall be prioritized for review and approval, in the order of the date on which the application was postmarked, with the oldest postmarked date receiving priority. Applications postmarked on the same day shall go through a lottery process to determine the order in which such applications shall be reviewed.

2. Each application shall be reviewed by the department of economic development for approval. In order to receive approval, an application, other than applications submitted under the provisions of subsection 8 of this section, shall include:

(1) Proof of ownership or site control. Proof of ownership shall include evidence that the taxpayer is the fee simple owner of the eligible property, such as a warranty deed or a closing statement. Proof of site control may be evidenced by a leasehold interest or an option to acquire such an interest. If the taxpayer is in the process of acquiring fee simple ownership, proof of site control shall include an executed sales contract or an executed option to purchase the eligible property;

(2) Floor plans of the existing structure, architectural plans, and, where applicable, plans of the proposed alterations to the structure, as well as proposed additions;

(3) The estimated cost of rehabilitation, the anticipated total costs of the project, the actual basis of the property, as shown by proof of actual acquisition costs, the anticipated total labor costs, the estimated project start date, and the estimated project completion date;

(4) Proof that the property is an eligible property and a certified historic structure or a structure in a certified historic district; and

(5) Any other information which the department of economic development may reasonably require to review the project for approval.

Only the property for which a property address is provided in the application shall be reviewed for approval. Once selected for review, a taxpayer shall not be permitted to request the review of another property for approval in the place of the property contained in such application. Any disapproved application shall be removed from the review process. If an application is removed from the review process, the department of economic development shall notify the taxpayer in writing of the decision to remove such application. Disapproved applications shall lose priority in the review process. A disapproved application, which is removed from the review process, may be resubmitted, but shall be deemed to be a new submission for purposes of the priority procedures described in this section.

3. If the department of economic development deems the application sufficient, the taxpayer shall be notified in writing of the approval for an amount of tax credits equal to the amount provided under section 253.550 less any amount of tax credits previously approved. Such approvals shall be granted to applications in the order of priority established under this section and shall require full compliance thereafter with all other requirements of law as a condition to any claim for such credits.

4. Following approval of an application, the identity of the taxpayer contained in such application shall not be modified except:

(1) The taxpayer may add partners, members, or shareholders as part of the ownership structure, so long as the principal remains the same, provided however, that subsequent to the commencement of renovation and the expenditure of at least ten percent of the proposed rehabilitation budget, removal of the principal for failure to perform duties and the appointment of a new principal thereafter shall not constitute a change of the principal; or

(2) Where the ownership of the project is changed due to a foreclosure, deed in lieu of a foreclosure or voluntary conveyance, or a transfer in bankruptcy.

5. In the event that the department of economic development grants approval for tax credits equal to the total amount available under subsection 2 of section 253.550, or sufficient that when totaled with all other approvals, the amount available under subsection 2 of section 253.550 is exhausted, all taxpayers with applications then awaiting approval or thereafter submitted for approval shall be notified by the department of economic development that no additional approvals shall be granted during the fiscal year and shall be notified of the priority given to such taxpayer's application then awaiting approval. Such applications shall be kept on file by the department of economic development and shall be considered for approval for tax credits in the order established in this section in the event that additional credits become available due to the rescission of approvals or when a new fiscal year's allocation of credits becomes available for approval.

6. All taxpayers with applications receiving approval on or after the effective date of this act** shall commence rehabilitation within two years of the date of issuance of the letter from the department of economic development granting the approval for tax credits. "Commencement of rehabilitation" shall mean that as of the date in which actual physical work, contemplated by the architectural plans submitted with the application, has begun, the taxpayer has incurred no less than ten percent of the estimated costs of rehabilitation provided in the application. Taxpayers with approval of a project shall submit evidence of compliance with the provisions of this subsection. If the department of economic development determines that a taxpayer has failed to comply with the requirements provided under this section, the approval for the amount of tax credits for such taxpayer shall be rescinded and such amount of tax credits shall then be included in the total amount of tax credits, provided under subsection 2 of section 253.550, from which approvals may be granted. Any taxpayer whose approval shall be subject to rescission shall be notified of such from the department of economic development and, upon receipt of such notice, may submit a new application for the project.

7. To claim the credit authorized under sections 253.550 to 253.559, a taxpayer with approval shall apply for final approval and issuance of tax credits from the department of economic development which, in consultation with the department of natural resources, shall determine the final amount of eligible rehabilitation costs and expenses and whether the completed rehabilitation meets the standards of the Secretary of the United States Department of the Interior for rehabilitation as determined by the state historic preservation officer of the Missouri department of natural resources. For financial institutions credits authorized pursuant to sections 253.550 to 253.561*** shall be deemed to be economic development credits for purposes of section 148.064. The approval of all applications and the issuing of certificates of eligible credits to taxpayers shall be performed by the department of economic development. The department of economic development shall inform a taxpayer of final approval by letter and shall issue, to the taxpayer, tax credit certificates. The taxpayer shall attach the certificate to all Missouri income tax returns on which the credit is claimed.

8. Except as expressly provided in this subsection, tax credit certificates shall be issued in the final year that costs and expenses of rehabilitation of the project are incurred, or within the twelve-month period immediately following the conclusion of such rehabilitation. In the event the amount of eligible rehabilitation costs and expenses incurred by a taxpayer would result in the issuance of an amount of tax credits in excess of the amount provided under such taxpayer's approval granted under subsection 3 of this section, such taxpayer may apply to the department for issuance of tax credits in an amount equal to such excess. Applications for issuance of tax credits in excess of the amount provided under a taxpayer's application shall be made on a form prescribed by the department. Such applications shall be subject to all provisions regarding priority provided under subsection 1 of this section.

9. The department of economic development shall determine, on an annual basis, the overall economic impact to the state from the rehabilitation of eligible property.

(L. 1997 2d Ex. Sess. S.B. 1, A.L. 1998 S.B. 827, A.L. 2009 H.B. 191)

Effective 6-04-09

*Word "a" appears in original rolls.

**"This act" (H.B. 191, 2009) contained multiple effective dates of 6-04-09 and 8-28-09.

***Section 253.561 was repealed by S.B. 613 Revision, 2007.

CROSS REFERENCE:

Tax Credit Accountability Act of 2004, additional requirements, 135.800 to 135.830






Chapter 254 State Forestry Law

Section 254.010 Citation of law.

Citation of law.

254.010. This law shall be known and may be cited as "The State Forestry Law".

(L. 1945 p. 672 § 2)

CROSS REFERENCE:

Encouragement of forestry and prevention of fires, Const. Art. IV § 36



Section 254.020 Definitions.

Definitions.

254.020. As used in this chapter, the following words mean:

(1) "Best management practices", forest management practices, as defined by the commission in consultation with the clean water commission, that ensure protection of water quality;

(2) "Commission", the conservation commission of Missouri being responsible for the control, management, restoration, conservation, and regulation of the bird, fish, game, forestry, and all wildlife resources of the state is* therefore vested the responsibilities for the administration of this chapter in conformance with sections 40 to 46 of article IV of the Constitution of Missouri; and the words "rules and regulations" shall mean those made by the commission pursuant thereto;

(3) "Conservation commission fund", only the moneys arising from the additional sales and use taxes provided for in section 43(a) of article IV of the Constitution of Missouri;

(4) "Forest croplands", those lands devoted exclusively to growing wood and timber, except for such other uses as shall be approved by the commission by regulations and which are tendered to the commission by any person and accepted and classified by the commission as such; and the commission shall prescribe the terms and conditions of such tender, acceptance and classification;

(5) "Person", any individual, male or female, singular or plural, of whatever age. The term person shall include and refer to any owner, grantee, lessee, licensee, permittee, firm, association, copartnership, corporation, municipality or county, as the context may require;

(6) "Precommercial forestry activities", proper forest management activities, as defined by the commission, that do not generate an immediate profit for the landowner;

(7) "State forester", the administrative head of the state forestry program;

(8) "Sustainable forestry principles", forest management activities, as defined by the commission, that ensure efficient use and continued availability of forest resources.

(L. 1945 p. 672 § 3, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308, A.L. 2002 H.B. 1348)

*Word "are" appears in original rolls.



Section 254.030 Forest districts authorized--state forester authorized.

Forest districts authorized--state forester authorized.

254.030. The commission may create such forest districts as it may deem to be appropriate, having due regard for the character and extent of the timber stands, similarity of forest problems, convenience of administration and other pertinent factors. The commission may employ a state forester and such other employees as it deems necessary.

(L. 1945 p. 672 § 4, A.L. 1974 H.B. 1210)



Section 254.040 Designation as forest croplands, application for--refusal, appeal from--size of tract and value limitations.

Designation as forest croplands, application for--refusal, appeal from--size of tract and value limitations.

254.040. 1. Any person desiring to have lands designated as forest croplands shall submit an application to the state forester on forms provided by the commission. The state forester shall make or cause to be made an examination of the lands covered by such application and shall forward a copy of such application, together with his or her recommendations, to the commission. If the commission approves and classifies such lands as forest croplands, they shall be subject to the provisions of this chapter and rules and regulations promulgated pursuant to this chapter.

2. If the commission refuses to accept and classify such lands, the applicant may appeal the decision of the commission to the circuit court in which such lands, or major part of such lands, are located and the decision of the circuit court in all such matters shall be final.

3. No application to designate lands as forest croplands shall be accepted for a tract of land containing less than twenty acres; and no such land shall be classified for tax relief if the value thereof shall exceed one hundred twenty-five dollars per acre or a greater value as set by regulation of the commission.

4. No application for the cost-share incentive program established in section 254.225 shall be accepted for lands designated as forest croplands.

(L. 1945 p. 672 § 5, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308, A.L. 2002 H.B. 1348)



Section 254.050 Certification of forest croplands, where filed.

Certification of forest croplands, where filed.

254.050. For all such lands which have been accepted and classified by the commission as forest croplands, a certificate shall be issued in quadruplicate by the commission; and the original thereof shall be filed in the commission office, one copy in the office of the director of revenue, one copy with the county clerk of the county and one copy with the applicant. The lands described in such certificate shall be entitled to the partial tax relief provided for in this chapter.

(L. 1945 p. 672 § 7)



Section 254.060 Transfer of ownership.

Transfer of ownership.

254.060. The transfer of the ownership of any such forest croplands shall not affect any classification thereof as such.

(L. 1945 p. 672 § 16)



Section 254.070 Commission-owned lands eligible as forest croplands--rate of compensation to county--acreage to be certified by commission.

Commission-owned lands eligible as forest croplands--rate of compensation to county--acreage to be certified by commission.

254.070. 1. The commission may classify as forest croplands any lands conveyed to the state for use of the commission. The commission shall pay to the county wherein the state-owned and classified lands are situated a certain sum from the conservation commission fund as a grant in lieu of taxes thereon, which sum shall be set by the commission at not less than fifty cents per acre per year.

2. The grants in lieu of taxes so received by the respective counties shall be placed in the general revenue fund of each such county.

3. The commission shall annually certify to the commissioner of administration and the state auditor the acreage of such lands and the amount payable to each county under the provisions hereof and the treasurer is authorized to pay, and, after appropriations are made as herein provided, such amounts shall be paid to such counties on or before the first day of January following the certification. This section shall not be retroactive.

(L. 1945 p. 672 § 19, A.L. 1955 p. 316, A.L. 1957 p. 311, A.L. 1965 p. 388, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308)



Section 254.075 State-owned lands, exemptions for.

State-owned lands, exemptions for.

254.075. State-owned lands, used by the commission and classified as forest cropland will not be subject to any ad valorem tax, or to any yield tax on timber cut on such lands, nor subject to any penalties if removed from the forest cropland classification.

(L. 1974 H.B. 1210)



Section 254.080 Time limit on tax relief for private land--reclassification procedure.

Time limit on tax relief for private land--reclassification procedure.

254.080. Any privately owned lands approved and classified by the commission as forest croplands as defined in this chapter shall receive partial relief from taxation, as provided in said chapter, during a period of time not to exceed twenty-five years, after which the classification shall expire. When the classification shall have expired, the owner of such lands may submit an application as provided in section 254.040 to have the land reclassified.

(L. 1945 p. 672 § 6, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308)



Section 254.085 State land may retain classification indefinitely.

State land may retain classification indefinitely.

254.085. Any lands owned by the state of Missouri, used by the commission, and classified as forest cropland as defined in this chapter may retain such classification for an indefinite period, so long as said lands continue to be used by the commission.

(L. 1974 H.B. 1210)



Section 254.090 Tax rate on privately owned forest cropland.

Tax rate on privately owned forest cropland.

254.090. Privately owned lands classified as forest croplands under this chapter shall be assessed for general taxation purposes at three dollars per acre, and taxed at the local rates of the county wherein the lands are located. Lands so classified prior to August 14, 1974, shall be assessed for general taxation purposes at one dollar per acre and taxed at the local rate of the county wherein the lands are located.

(L. 1945 p. 672 § 8, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308)



Section 254.100 Private plan of forest management--partial tax relief--revisions.

Private plan of forest management--partial tax relief--revisions.

254.100. 1. Any person owning or controlling forest land may inaugurate and develop his own plan of management and employ such standards and methods of forest management as may suffice in the judgment of the commission to accomplish the purposes of this chapter and may obtain the partial relief from taxation provided for in this chapter for such forest property so long as the provisions of this chapter are being complied with, provided such plans and methods and application for tax relief be submitted on forms provided by the commission and the same are approved by the commission. Such plans, methods and application shall not be approved unless the commission finds they give reasonable assurance of accomplishing the purposes of this law.

2. After approval of such plans and methods and such application for tax relief such person may present revised working plans from time to time to the commission for the cutting and management of said forest lands, for their approval. Such revised working plans and methods shall be in a form and for a period prescribed by the commission and the decision of the commission in all such matters shall be final. The procedure in effectuating said tax relief shall be as that outlined in this chapter for forest croplands.

(L. 1945 p. 672 § 20)



Section 254.110 Compensatory payments to counties.

Compensatory payments to counties.

254.110. 1. The commission shall determine as of January first of each year the number of acres of privately owned forest cropland which has been accepted in each county under this chapter. The commission shall pay to each county in which these lands are situated a certain sum from the conservation commission fund as a grant in lieu of taxes, this sum to be set by the commission at not less than fifty cents per acre per year for each acre so accepted.

2. The grants in lieu of taxes so received by the respective counties shall be placed in the general revenue fund of each such county.

3. The commission shall annually certify to the commissioner of administration and the state auditor the amount payable to each county and the treasurer is authorized to pay, and, after appropriations are made as provided in this section, such amounts shall be paid to such counties on or before the first day of January following. This section shall not be retroactive.

(L. 1945 p. 672 § 10, A.L. 1955 p. 316, A.L. 1957 p. 311, A.L. 1965 p. 388, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308)



Section 254.120 Tax relief not to affect valuation of other property.

Tax relief not to affect valuation of other property.

254.120. The assessor shall not increase the valuation of property other than forest lands owned by any person so as to make up for loss of taxable property value because of the forest croplands tax relief provided for in this chapter.

(L. 1945 p. 672 § 17)



Section 254.130 Compliance with forest management rules and regulations required.

Compliance with forest management rules and regulations required.

254.130. All persons interested in any way in the forest croplands or the cutting of crops therefrom covered by this chapter shall comply with and follow such forest management rules and regulations as are required by the commission.

(L. 1945 p. 672 § 26)



Section 254.140 Firewood and domestic use timber cutting permitted.

Firewood and domestic use timber cutting permitted.

254.140. Nothing in this chapter shall be construed as limiting the right of any such person to cut from said forest croplands owned or controlled by him, firewood and timber for his own domestic use.

(L. 1945 p. 672 § 27, A.L. 1974 H.B. 1210)



Section 254.150 Yield tax on cuttings--exceptions.

Yield tax on cuttings--exceptions.

254.150. All products of cuttings on classified lands shall pay a yield tax as provided by this chapter, except materials from cuttings permitted by section 254.140, when such materials shall be used by the owner of the land, or by a tenant with the permission of the owner upon property belonging to such owner, which is taxable in the same county as the timber land from which the timber was removed.

(L. 1945 p. 672 § 13)



Section 254.160 Collection of yield tax from cuttings--methods.

Collection of yield tax from cuttings--methods.

254.160. If such products of cuttings shall be sold or otherwise disposed of or transferred to the ownership of other persons it shall be subject to the yield tax provided in this chapter. Whenever a cutting shall be made other than as excepted in sections 254.140 and 254.150, of this chapter, the owner of the land shall file a sworn statement with the commission of the quantity and species of timber cut; this statement shall be filed not later than one month following said cutting or at the end of each month where the cutting is continuous. The commission shall review this statement and determine the stumpage value and forward its report to the director of revenue. The director of revenue or his agent shall arrange collection of the yield tax from the owner.

(L. 1945 p. 672 § 14)



Section 254.170 Yield tax, when--value, how determined--rate of tax.

Yield tax, when--value, how determined--rate of tax.

254.170. Whenever a cutting shall be made on lands so classified, except as otherwise provided in this chapter and in addition to the local tax, the material so cut shall be subject to a yield tax on the value as determined under section 254.160 and at the rate of six percentum of such value.

(L. 1945 p. 672 § 9, A.L. 1974 H.B. 1210)



Section 254.180 Yield tax and reimbursements to be deposited in conservation commission fund.

Yield tax and reimbursements to be deposited in conservation commission fund.

254.180. Yield taxes provided for in section 254.150 and reimbursements as provided for in sections 254.210 and 254.220 shall be deposited in the conservation commission fund.

(L. 1945 p. 672 § 18, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308)



Section 254.190 Separate taxation on certain products.

Separate taxation on certain products.

254.190. If any oil, gas, stone, coal, or other material is obtained from any such forest croplands, this may be assessed separately and taxed at the local rates; otherwise the operation of the property tax shall not be changed, except as provided in this chapter.

(L. 1945 p. 672 § 15)



Section 254.200 Forest cropland, grounds for declassification--effect of.

Forest cropland, grounds for declassification--effect of.

254.200. 1. When any lands have been so classified the classifications shall be continued as long as proper forest conditions and practices are maintained and continued thereon, and for such periods of time as do not exceed the provisions of this chapter.

2. Use of such lands for pastures, destruction of tree-growth and failure of owner to restore forest conditions, removal of tree-growth and use of land for other purposes, or any changed condition which in the opinion of the commission shall show that the requirements of this chapter are not being fulfilled, or the use of such lands for pasture in violation of any regulations promulgated by the commission shall be sufficient ground for the cancellation of such classification. If the commission find the provisions of this chapter are not being complied with, it shall forthwith cancel the classification of such lands, sending notice of such cancellation to the assessor, the county clerk of the county in which the land is situated and to the owner of such lands. Such lands shall thereafter be taxed as other lands.

(L. 1945 p. 672 § 11, A.L. 1974 H.B. 1210)



Section 254.210 Owner to reimburse state upon cancellation of classification--penalty.

Owner to reimburse state upon cancellation of classification--penalty.

254.210. When a classification shall have been cancelled for cause, the owner of such lands shall make reimbursement to the commission in a manner as the director of revenue shall prescribe for the grant which was paid by the commission to the county in lieu of taxes on this land while so classified as forest cropland, plus a penalty equivalent to ten percent interest thereon. Such reimbursement shall be in addition to any yield tax which may have been paid or may be collected.

(L. 1945 p. 672 § 12, A.L. 1974 H.B. 1210, A.L. 1975 H.B. 948, A.L. 1981 H.B. 308)



Section 254.220 Removal from classification by owner, payments required.

Removal from classification by owner, payments required.

254.220. In the event an owner of forest croplands may desire to remove his land from classification, he may do so by making reimbursement to the commission in a manner as the director of revenue shall prescribe for the grant which was paid by the commission to the county in lieu of taxes on this land while so classified, plus a penalty equivalent to five percent interest thereon.

(L. 1945 p. 672 § 11a, A.L. 1974 H.B. 1210, A.L. 1981 H.B. 308)



Section 254.225 Forest landowner cost-share incentive program authorized, reimbursements provided, when--application, procedure.

Forest landowner cost-share incentive program authorized, reimbursements provided, when--application, procedure.

254.225. 1. The commission may administer a forest landowner cost-share incentive program to promote sustainable forestry on private lands. Such program may provide reimbursement cost share for up to fifty percent of the cost of precommercial forestry activities on eligible lands. Eligible forestry activities shall be carried out in accordance with best management practices and sustainable forestry principles.

2. Any forest landowner may submit a program application to the state forester on forms provided by the commission. Application procedures and acceptance criteria shall be specified by the commission.

3. No application for such program shall be accepted for a tract of land containing less than forty acres. The total amount of incentives provided to any person shall not exceed five thousand dollars in any calendar year.

(L. 2002 H.B. 1348)

CROSS REFERENCE:

Land designated as forest croplands not eligible for the cost-share incentive program, 254.040



Section 254.230 State forester and commission employees, duties of.

State forester and commission employees, duties of.

254.230. It shall be the duty of the state forester and other employees as appointed by the commission:

(1) To promote forestry by assisting any person in forest management, the planting of trees, the conservation and development of trees and the protection of forests and other trees from fires, insects, and diseases;

(2) To assist in the enforcement of all laws and rules and regulations applicable to forest fires.

(L. 1945 p. 672 § 25, A.L. 1974 H.B. 1210)



Section 254.240 Enforcement powers of state forester and commission employees.

Enforcement powers of state forester and commission employees.

254.240. The state forester and other employees as appointed by the commission shall have power:

(1) To enforce any and all provisions of this chapter and all rules and regulations made by the commission;

(2) To enter into agreements for forestry purposes with any person within the state, the same not to be effective until approved and accepted by the commission;

(3) To enter upon any woodland in the state for the purpose of carrying out the provisions of this chapter and performing his duties;

(4) To recommend to the commission tentative rules for forest practices aimed to accomplish the objectives set forth in this chapter and carry out the policies established by such rules and regulations.

(L. 1945 p. 672 § 24, A.L. 1974 H.B. 1210)



Section 254.250 Powers of agents of commission.

Powers of agents of commission.

254.250. Each agent of the commission authorized to do so by the commission shall have power:

(1) To employ such other person or persons as may be suitable and needed to render assistance in preventing the spread of, or in suppressing forest, brush or grass fires; provided, however, that nothing in this chapter shall be construed to relieve the owner or one in control of lands upon which fires may be started or burning, from the duty of preventing the spread of or of the duty of suppressing such fires so far as may lie within his power, and no such owner or person in control nor anyone with a present vested interest therein shall receive compensation from the state or any agency thereof for helping or assisting in preventing the spread of or in suppressing fires upon said lands; and no person who is responsible for starting fire shall receive compensation for helping prevent the spread of or for suppression of such fire.

(2) To enter upon any lands at any time for the purpose of carrying out the provisions of this chapter and any such rules and regulations; and no action for trespass or damages shall lie against any such person or any person working under his direction, providing that in entering upon property he and they shall exercise due care to avoid doing unnecessary damage.

(3) To exercise the foregoing powers and duties in any part of the state.

(L. 1945 p. 672 § 29)



Section 254.260 Enforcement of provisions, by whom--duties.

Enforcement of provisions, by whom--duties.

254.260. 1. It shall be the duty of every authorized agent of the commission to assist in the enforcement of this chapter and any such rules and regulations of the commission; and it shall be the duty of all sheriffs, marshals, constables and their deputies and of all other police officers and of all prosecuting attorneys and their assistants, within their respective counties, to aid diligently in the enforcement of the provisions of this chapter and all such rules and regulations.

2. Any such officer and any such agent may arrest without warrant any person caught by him or in his view violating or who he has good reason to believe is violating or has violated this chapter or any such rules and regulations, and take such person forthwith before an associate circuit judge or any court having jurisdiction, who shall proceed without delay to hear, try and determine the matter as in other criminal cases.

(L. 1945 p. 672 § 28)



Section 254.270 Fire control and timber trespass activities intensified, when--provisions for added protection.

Fire control and timber trespass activities intensified, when--provisions for added protection.

254.270. 1. Fire control and timber trespass activities will be intensified and may be extended to include all woodlands in the state as deemed in need of such protection by the commission within the limits of funds provided. Any person whether or not his lands are classified as forest croplands may receive such assistance.

2. Any owner may make application to the commission for special attention in forest fire control requiring expenditures in excess of those permitted within the limits of funds provided for general activities under this chapter, by subscribing a payment of not less than three cents per acre per year for such added protection as the commission may deem advisable and desirable.

(L. 1945 p. 672 § 21)



Section 254.290 Penalty for obstructing enforcement.

Penalty for obstructing enforcement.

254.290. Any person who shall obstruct or prevent or attempt to obstruct or prevent any officer, agent, employee or deputized person under this chapter or any such rules and regulations, while in the performance of his duties, or in the exercise of the right of entry, access or examination by any such officer or agent, shall, upon conviction thereof, be deemed guilty of a misdemeanor.

(L. 1945 p. 672 § 31)



Section 254.300 Violation of chapter a misdemeanor.

Violation of chapter a misdemeanor.

254.300. Any person who violates any of the provisions of this chapter or any of such rules and regulations shall be guilty of a misdemeanor.

(L. 1945 p. 672 § 22)

CROSS REFERENCES:

Arson, reckless burning, 569.040 to 569.060

Negligent burning or exploding, 569.065






Chapter 255 Division of Commerce and Industrial Development



Chapter 256 Geology, Water Resources and Geodetic Survey

Section 256.010 State geologist--appointment--duties.

State geologist--appointment--duties.

256.010. The governor is hereby authorized to appoint, by and with the consent of the senate, one state geologist, who shall be a person of competent scientific and practical knowledge of the sciences of geology and mineralogy, and who shall be the director of the survey, and said state geologist may appoint such assistants and subordinate assistants and laborers as may be deemed necessary in order to make a thorough, scientific, geological and mineralogical survey of the state. The state geologist shall serve for a term of four years unless sooner removed by the governor.

(RSMo 1939 § 14875, A. 1949 S.B. 1089, A.L. 1961 p. 245)

Prior revisions: 1929 § 13686; 1919 § 5752; 1909 § 6633

*The Reorganization Act of 1974 provides that the director of the department of natural resources shall appoint a state geologist. All powers, duties and functions of the state geologist were transferred to the department of natural resources by type I transfer.

CROSS REFERENCE:

Earthquake building and construction ordinances for certain cities and counties, duty of state geologist to notify state emergency management agency, 319.200



Section 256.030 Governor, state geologist--powers.

Governor, state geologist--powers.

256.030. The governor shall have general superintending control of the division of geological survey and water resources, with power to remove the state geologist for cause, and to appoint his successor. The control, direction, and management of all assistants and other employees shall be the responsibility of the state geologist.

(RSMo 1939 § 14890, A.L. 1947 V. I p. 311)

Prior revisions: 1929 § 13701; 1919 § 5767; 1909 § 6648

*See note following § 256.010.



Section 256.040 Oath of office--private consulting prohibited.

Oath of office--private consulting prohibited.

256.040. Before entering upon the duties of his office the state geologist shall take the usual oath to faithfully demean himself in office and perform all the duties required of him by law. The state geologist and all employees of the division shall abstain from all private or personal consulting activities for themselves or others within the state while employed in the division of geological survey and water resources.

(RSMo 1939 § 14894, A.L. 1947 V. I p. 311)

Prior revisions: 1929 § 13705; 1919 § 5768; 1909 § 6649



Section 256.050 State geologist and assistants--duties.

State geologist and assistants--duties.

256.050. It shall be the duty of the state geologist and his assistants, under the instructions and directions of the governor, to carry on, with as much expedition and dispatch as may be consistent with minuteness and accuracy, a thorough geological survey of the state, with a view to determine the order, succession, arrangement, relative position, dip or inclination and comparative magnitude of the several strata or geological formations within this state; to discover and examine all beds or deposits of mineral contents and fossils; to determine the various positions, formations, arrangement, composition, and utilization of the many different ores, clays, rocks, coals, mineral oils, natural gas, surface and ground waters, and other mineral substances as may be useful or valuable; to assemble and cause to be published an annual statistical report of the mineral production in the state; to have prepared topographic relief maps of areas and districts of the state toward the end of preparing a complete and accurate topographic relief map of the state; to apply geologic engineering principles to problems of agriculture, conservation, construction and other scientific matters that may be of practical importance and interest to the welfare of the state; to cause to be reported on maps, charts, or by other appropriate means, the results of geologic investigations as said investigations are completed; to publish or cause to be published any reports of work completed, in the form of maps, charts, pamphlets, bulletins, volumes, or circulars for general distribution; and to have prepared, and published, educational bulletins on subjects pertinent to geological studies, for distribution to educational institutions and persons interested in geology, paleontology, mineralogy, physiography, and mining.

(RSMo 1939 § 14877, A.L. 1947 V. I p. 311)

Prior revisions: 1929 § 13688; 1919 § 5754; 1909 § 6635



Section 256.055 Revolving fund for cash transactions involving the sale of Division of Geology and Land Survey items established.

Revolving fund for cash transactions involving the sale of Division of Geology and Land Survey items established.

256.055. Upon a request from the director of the department of natural resources, the commissioner of administration shall draw a warrant payable to the director of the division of geology and land survey in an amount to be specified by the director of the department of natural resources, but such amount shall not exceed the sum of five hundred dollars. The sum so specified shall be placed in the hands of the director of the division of geology and land survey as a revolving fund to be used in the cash transactions involving the sale of items made by the division of geology and land survey. All transactions shall be made in accordance with rules and regulations established by the commissioner of administration.

(L. 2011 H.B. 190)



Section 256.060 Survey of water resources.

Survey of water resources.

256.060. The state geologist is authorized to make a survey of the water resources of the state, including a survey of underground water supplies and the chemical composition of such waters. Gauging stations shall be established and maintained, and such other field and laboratory work shall be done as may be deemed necessary.

(RSMo 1939 § 14891, A.L. 1947 V. I p. 311)

Prior revision: 1929 § 13702

CROSS REFERENCE:

Water pollution control, Chap. 644



Section 256.070 Maintenance of cabinet collection.

Maintenance of cabinet collection.

256.070. It shall be the duty of the state geologist to collect full suits of all materials, rocks, ores, fossils or other mineral substances of scientific or practical interest or utility as may be discovered, and that may be necessary to form a complete cabinet collection, to illustrate the various resources of the state, as may be necessary to assist in preparing the various reports of the survey.

(RSMo 1939 § 14880)

Prior revisions: 1929 § 13691; 1919 § 5757; 1909 § 6638



Section 256.080 Duty of assistants.

Duty of assistants.

256.080. It shall be the duty of the said assistants to make full and complete examinations, assays and analyses of all such rocks, ores, soils or other substances as may be submitted to them by the state geologist for the purpose, and to furnish him with a detailed and complete account of the results so obtained.

(RSMo 1939 § 14881)

Prior revisions: 1929 § 13692; 1919 § 5758; 1909 § 6639



Section 256.090 Information released to press--confidential material released, when--use of collections by educational institutions.

Information released to press--confidential material released, when--use of collections by educational institutions.

256.090. 1. To expedite the release of general information or new discoveries, the state geologist may furnish such items to the press and radio. The unpublished reports and data gathered by the state geologist and his assistants shall be maintained in an open file at the headquarters of the division. To the extent consistent with state and federal law, confidential data supplied to the state geologist from outside sources shall cease to be confidential and shall be placed in the open file at a reasonable time after the completion of the project.

2. The state geologist is hereby authorized to furnish to educational institutions, located within the state of Missouri, collections of minerals, rocks or fossils, but the division shall retain title to such collections. Educational institutions shall pay the expense of transporting said collections.

(RSMo 1939 § 14882, A.L. 1947 V. I p. 311, A.L. 1985 H.B. 383)

Prior revisions: 1929 § 13693; 1919 § 5759; 1909 § 6640



Section 256.100 Additional technical work--authorization.

Additional technical work--authorization.

256.100. The state geologist, with the approval of the governor, shall be authorized to negotiate for such technical work as may be necessary beyond the facilities of the division. He shall also purchase equipment, apparatus and supplies within the funds appropriated therefor.

(RSMo 1939 § 14888, A.L. 1947 V. I p. 311)

Prior revisions: 1929 § 13699; 1919 § 5765; 1909 § 6646



Section 256.110 Cooperation with federal agencies.

Cooperation with federal agencies.

256.110. The work of the division of geological survey and water resources may be done in cooperation with federal agencies and other state agencies. The state geologist shall be authorized to file formal cooperative agreements with federal agencies. The progress of cooperative programs shall be included in the report of the activities of the division.

(RSMo 1939 § 14893, A.L. 1947 V. I p. 311)

Prior revision: 1929 § 13704



Section 256.112 Mine map repository established in office of state geologist--contents to be maps of closed or abandoned underground mines.

Mine map repository established in office of state geologist--contents to be maps of closed or abandoned underground mines.

256.112. For the purpose of public safety and the protection of property, the state geologist appointed pursuant to section 256.010 shall establish and maintain a "Mine Map Repository". The repository shall be located in the office of the state geologist and shall contain mine maps of closed or abandoned underground mines in this state.

(L. 1993 H.B. 312 & 257 § 1 subsec. 1)



Section 256.113 Maps to be open for inspection in presence of authorized personnel--copies made with consent of owner, exceptions.

Maps to be open for inspection in presence of authorized personnel--copies made with consent of owner, exceptions.

256.113. Such maps shall be open to examination by all interested persons, but such examination shall be in the presence of the state geologist or a designated representative. No copies shall be made without the consent of the mine operator or landowner unless the mine has been closed or abandoned for five years or longer. No information about mineral occurrence or possible occurrence shall be made available at any time without the consent of the owner.

(L. 1993 H.B. 312 & 257 § 1 subsec. 2)



Section 256.115 State geologist to acquire maps--owners or operators of underground mines closed permanently or temporarily to furnish true copies, when, contents.

State geologist to acquire maps--owners or operators of underground mines closed permanently or temporarily to furnish true copies, when, contents.

256.115. 1. The office of the state geologist shall acquire copies of those underground mine maps that exist in museums and other repositories.

2. The owner or operator of each underground mine closed or abandoned before August 28, 1993, shall submit a true copy of all available maps of mine workings, shafts, slopes, tunnels, air vents or other openings to the mine map repository on or before one year after August 28, 1993.

3. The owner or operator of each operating underground mine wishing to close a mine, either temporarily or permanently, shall submit a true copy of maps showing the location of mine workings, shafts, slopes, tunnels, air vents, or other openings before closing or abandoning the mine.

4. Each map shall show at reasonable intervals the elevation in feet of the mine floor and mine back or ceiling. All elevations shall be based on an established and monumented datum, such as NAVD 1988. Such maps shall be oriented and positioned in the Missouri Coordinate System 1983. The maps shall show or note what horizontal control and vertical control stations were used to position the maps. It shall be acceptable to use an adopted local horizontal and vertical datum, but the relation between the local datums and NAVD 1988 and Missouri Coordinate System must be given.

5. Each map or set of maps shall show the name of the county, township, range and section or U.S. Survey in which the mine is located. The map shall also show the mine name, and mine owner or operator at the time of closing.

6. Each map shall contain a north arrow and scale. Each map shall be certified, signed, and sealed by the engineer or surveyor in responsible charge of the map preparation.

7. The owner may, with the approval of the state geologist, submit maps of older parts of the mine even though they are not certified by an engineer or surveyor, but they must be accurate and contain the information required in this section.

(L. 1993 H.B. 312 & 257 § 1 subsec. 3 §§ 2, 3)



Section 256.117 Funding for operation of map repository from document services fund--money from sales of maps or products deposited in fund.

Funding for operation of map repository from document services fund--money from sales of maps or products deposited in fund.

256.117. 1. Funds from department of natural resources revolving services fund created in section 640.065 may be used to purchase, acquire and copy maps described in sections 256.112 to 256.117, as well as all services necessary for the operation of the map repository.

2. All funds from the sale of maps and products from the mine map repository shall be deposited in the department of natural resources revolving services fund created in section 640.065.

(L. 1993 H.B. 312 & 257 § 4, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 256.120 Geodetic surveyors may enter on lands.

Geodetic surveyors may enter on lands.

256.120. Persons employed under an act of Congress of the United States, passed the tenth day of February, 1807, and the supplement thereto, may, upon making satisfactory amends, enter upon lands within this state for any purpose which may be necessary to effect the object of said act, and may erect works, stations, buildings or appendages for that purpose, doing no unnecessary injury.

(RSMo 1939 § 14896)

Prior revisions: 1929 § 9736; 1919 § 12746; 1909 § 11328



Section 256.130 Damages--hearings--procedure.

Damages--hearings--procedure.

256.130. If the parties interested cannot agree upon the amount to be paid for damages caused thereby, either of them may petition the circuit court in the county in which the land is situated, which court shall appoint a time for a hearing as soon as may be, and order at least fourteen days' notice to be given to all persons interested, and, with or without a view of the premises, as the court may determine, hear the parties and their witnesses and assess damages.

(RSMo 1939 § 14897, A. 1949 S.B. 1117)

Prior revisions: 1929 § 9737; 1919 § 12747; 1909 § 11329



Section 256.140 Costs, how adjusted.

Costs, how adjusted.

256.140. The person so entering upon land may tender to the party injured amends therefor, and if, in case of appeal to the circuit court, the damages finally assessed do not exceed the amount tendered, the person entering shall recover costs; otherwise the prevailing party shall recover costs.

(RSMo 1939 § 14898, A. 1949 S.B. 1117)

Prior revisions: 1929 § 9738; 1919 § 12748; 1909 § 11330



Section 256.150 Appeals.

Appeals.

256.150. Any party to the proceeding under the provisions of sections 256.120 to 256.160, who may feel aggrieved by the decision of any circuit court, may take an appeal, in the same manner, and with like effect, as in other proceedings in the circuit courts of this state; provided, that no appeal herein provided for shall prevent the continuation of the work referred to in sections 256.120 to 256.160.

(RSMo 1939 § 14901, A. 1949 S.B. 1117)

Prior revisions: 1929 § 9741; 1919 § 12751; 1909 § 11333



Section 256.155 Interstate earthquake emergency compact.

Interstate earthquake emergency compact.

256.155. The general assembly of the state of Missouri hereby ratifies a compact on behalf of the state of Missouri with any other state legally joining therein in the form substantially as follows: ARTICLE I

The purpose of this compact is to provide mutual aid among the states in meeting any emergency or disaster caused by earthquakes or other seismic disturbances. The full, immediate, and effective utilization of the resources of the respective states, including such resources as may be available from the United States government or any other source, is necessary to provide needed short-term earthquake disaster assistance to states requesting such mutual aid. These resources shall be incorporated into a plan or plans of mutual aid to be developed among the appropriate agencies of states that are parties to this compact. These agencies shall develop and follow procedures designed to assure the maintenance of resource inventories and the exchange of information about earthquakes and disaster response. It is the policy of the party states to carry out this compact in a spirit of cooperation to provide the most effective earthquake disaster assistance to the residents of the states and to provide an equitable division of any necessary earthquake relief efforts in order to avoid a disproportionate allocation of contributed resources. ARTICLE II

Each party state shall have the duty to formulate earthquake relief plans and programs within such state. There shall be frequent consultation between the representatives of such states and with the United States government and the free exchange of relief plans and information, including inventories of any materials and equipment available for response to earthquake emergencies. To this end, each state will maintain a bank of standardized data which will establish a comprehensive listing of all resources within the seven-state region that might be needed during an earthquake disaster. The inventory will be shared equitably among the party states in the event of an earthquake recognizing each state's primary responsibility to assist and protect its residents. Each party state shall also share any available information on earthquake forecasts and reports of seismic activity. ARTICLE III

Whenever the governor of a party state requests aid from the governor of another party state pursuant to this compact in coping with an earthquake emergency, the requested state shall make available all possible aid to the requesting state consistent with the maintenance of protection for its residents and the policies stated in article I. ARTICLE IV

Whenever the officers or employees of any party state are rendering aid in another state pursuant to the request of another party state under this compact, those officers or employees shall, while under the direction of the authorities of the state to which they are rendering aid, have the same powers, duties, rights, privileges, and immunities as comparable officers and employees of the state to which they are rendering aid. Any person holding a license, certificate or other permit issued by any state demonstrating the meeting of qualifications for professional, mechanical, or other skills may render aid involving such skill in any party state to meet an earthquake emergency, and the state in which aid is rendered shall give due recognition to such license, certificate, or other permit as if issued in the state in which aid is rendered. ARTICLE V

No party or its officers, employees or other persons, certified by party states pursuant to agreed upon criteria and procedures for certification, rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on their part while so engaged, or on account of maintenance or use of any equipment or supplies in connection therewith. ARTICLE VI

Nothing in this agreement precludes any state from entering into supplementary agreements with another state or states for the undertaking of mutual aid and exchange of information in the event of an earthquake emergency. These supplementary agreements may comprehend but are not limited to provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility reconnaissance, welfare, transportation and communications personnel, equipment and supplies. ARTICLE VII

Each party state shall provide compensation and death benefits to its injured officers, employees or other persons certified by party states, pursuant to agreed upon criteria and procedures for certification, and the representatives of deceased officers, employees and other certified persons in case officers, employees or certified persons sustain injuries or death while rendering aid in another state pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within the state by or in which the officer, employee or certified person was regularly employed. ARTICLE VIII

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries and maintenance of officers, employees and equipment incurred in connection with such request, including amounts paid under article VII; provided that nothing herein contained shall prevent any assisting party state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such services to the receiving party state without charge or cost. Any two or more party states may enter into supplementary agreements establishing a different allocation of costs as among those states. The United States government may in some circumstances relieve the party state receiving aid from any liability and reimburse the party state rendering aid for some loss, damage or expense incurred within the terms of this article. ARTICLE IX

Plans for the orderly evacuation and reception of the civilian population as the result of an earthquake emergency shall be worked out from time to time between representatives of the party states. Such plans shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. The plans must provide that the party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for the evacuees, for expenditures and transportation, food, clothing, medicines and medical care and like items. These expenditures shall be reimbursed by the party state of which the evacuees are residents or may be reimbursed by the United States government under plans approved by it. The party state of which the evacuees are residents shall assume the responsibility for the ultimate support or repatriation of such evacuees. ARTICLE X

Any state of the United States shall be eligible to become party to this compact. As to any eligible party state, this compact shall become effective when its legislature shall have enacted it into law provided that it shall not become initially effective until enacted into law by two party states. ARTICLE XI

Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until ninety days after the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing said governors of the action of the legislature in repealing the compact and declaring an intention to withdraw. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal it shall remain liable to the extent of such obligation. ARTICLE XII

This compact is to be construed to effectuate the purposes stated in article I. If any provision of this compact is declared unconstitutional or the applicability of any provision to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability of this compact to other persons and circumstances is not to be affected by it.

(L. 1989 H.B. 561 § 1)

*Transferred 1992; formerly 256.650



Section 256.170 Definitions.

Definitions.

256.170. For the purposes of sections 256.170 to 256.175, the following terms shall mean:

(1) "Areas subject to natural flooding", those portions of stream valleys subject to one-hundred-year flood events;

(2) "Dams", any dam regulated by the state of Missouri;

(3) "Department", the department of natural resources;

(4) "Geologic hazard assessment", a report that identifies and describes soil and ground water conditions, karst, drinking water supplies, dams, surface water bodies, areas subject to natural flooding or flooding by dam failure, high seismic risk areas, and landslide areas and any other type of geologic related hazard which could threaten public safety. The assessment shall include geologic and surficial materials maps at a scale of 1:24,000;

(5) "High seismic risk areas", those areas in the state that can be expected to experience an intensity of ground shaking equivalent to a Modified Mercalli intensity of VI within any fifty-year period;

(6) "Karst", those areas where deep weathering of carbonate bedrock has resulted in irregular bedrock and surface topography, poorly deferred surface drainage, and rapid surface water loss and having the possibility of surface subsidence; and

(7) "Landslide areas", those areas subject to slope movement that could endanger structures.

(L. 1990 S.B. 539 § 6)



Section 256.173 Cities and counties to be furnished geologic hazard assessment prepared by division of geology and land survey.

Cities and counties to be furnished geologic hazard assessment prepared by division of geology and land survey.

256.173. 1. The department shall provide each county in the state and a city not within a county, as the information becomes available, a geologic hazard assessment, such assessment to be prepared by the division of geology and land survey. The department shall provide to each county assistance in the use and application of the geologic hazard assessments in the county to which the assessment pertains. The geologic hazard assessment shall be made available to the general public.

2. The department shall provide each recorder of deeds of each county in the state a map showing the downstream area that would be affected in the event of a dam failure.

(L. 1990 S.B. 539 § 7)



Section 256.175 High seismic risk area data--duties of department.

High seismic risk area data--duties of department.

256.175. 1. The department shall furnish to the state emergency management agency technical data, including soil liquefaction and seismic effects, on structural foundations that are located in a high seismic risk area. If requested by a local government entity the department shall assist such local government in the establishment of construction standards based on the data provided in this subsection.

2. The department shall be designated as the lead technical agency in the state to conduct studies concerning the geologic effects of earthquakes, which shall include, but not be limited to, prediction of earthquake recurrence intervals and severity, tectonic and structural geologic studies, paleoseismic studies, geodetic surveys, and geomorphological studies.

(L. 1990 S.B. 539 § 8)



Section 256.200 Duties and powers of commission.

Duties and powers of commission.

256.200. The clean water commission shall develop a plan for a gradual, long-range, comprehensive statewide program for the conservation, development, management and use of the water resources of the state, and to this end:

(1) Shall collect data, make surveys, investigations and recommendations concerning the water resources of the state as related to its social and economic needs;

(2) Shall act as a clearing house and coordinator for the collection of water resources data and for the use of water resources data collected by various other governmental agencies and organizations;

(3) May accept gifts, contributions, donations and grants, and use the same for any purpose within the scope of section 256.250;

(4) May enter upon any lands or waters in the state for the purpose of making any investigation, examination, or survey contemplated by this section, and such authority extends to its agents; and

(5) May cooperate with the United States or any agency thereof or with any other state or agency thereof for any purposes within the scope of this section.

(L. 1961 p. 246 § 6, A.L. 1969 S.B. 18)

*All powers, duties and functions of the water resources board were transferred to the clean water commission, by type I transfer, by the Reorganization Act of 1974.

CROSS REFERENCE:

Other powers and duties of clean water commission, 644.026



Section 256.230 Bonds of members and employees.

Bonds of members and employees.

256.230. The clean water commission may provide for the execution of surety bonds for all members and employees who are entrusted with funds and property, and the premiums on all the surety bonds shall be paid from the funds appropriated to the commission.

(L. 1961 p. 246 § 5)



Section 256.250 Public agencies to cooperate with commission.

Public agencies to cooperate with commission.

256.250. Upon request of the clean water commission, any department, division, board, bureau, commission, public body or agency of the state, or of any political subdivision thereof shall supply such assistance and data as will enable the commission to carry out properly its activities and effectuate its purposes hereunder.

(L. 1961 p. 246 § 7)



Section 256.260 Reports of commission.

Reports of commission.

256.260. The clean water commission shall:

(1) Within sixty days after the end of the fiscal year in even-numbered years, make a report to the governor and to the general assembly of its activities for the preceding biennial period; and

(2) Report to the governor at any time required, the results accomplished since its last report, pending plans and the status of any work or plans in progress.

(L. 1961 p. 246 § 9)



Section 256.280 Definition.

Definition.

256.280. As used in sections 256.280 to 256.350, unless the context clearly requires otherwise, the word "fund" means the "Missouri Water Development Fund".

(L. 1965 p. 389 § 1)



Section 256.290 Water development fund created, purposes--funds not to revert.

Water development fund created, purposes--funds not to revert.

256.290. The general assembly of Missouri may transfer money from the general revenue fund to the "Missouri Water Development Fund", which is hereby created, and may appropriate money from the fund for the purposes of purchasing municipal and industrial water supply storage in public works projects as permitted by the Water Supply Act of 1958, P.L. 85-500, 85th Congress, as amended by the Federal Water Pollution Control Act amendments of 1961, P.L. 87-88, 87th Congress and by P.L. 534, 78th Congress (58 statutes at large, C 665) or under other applicable federal legislation, or to purchase municipal and industrial water supply storage in works constructed with federal assistance under authority of the Watershed Protection and Flood Prevention Act, P.L. 566, 83rd Congress, as amended by P.L. 1018, 84th Congress, or under other applicable federal legislation. The fund shall be a continuing fund and as such shall be exempt from the provisions of section 33.080.

(L. 1965 p. 389 § 2)



Section 256.300 Commission may contract with federal agencies.

Commission may contract with federal agencies.

256.300. The clean water commission is authorized to make reasonable assurance that demands for use will be made within a period of time to permit payment of costs allocated to water supply within the life of the project, and upon receipt of specific appropriations from the fund may enter into contract with the appropriate federal departments for purposes of discharging nonfederal responsibilities relating to municipal and industrial water supply storage as permitted by applicable federal legislation on water resource projects and, in so doing, shall consider the projected water needs of the area that can be served by the project and shall also consider the ability of future users to reimburse any investment of funds that may be made by this state.

(L. 1965 p. 389 § 3)



Section 256.310 Duties of commission.

Duties of commission.

256.310. The clean water commission:

(1) Shall be responsible for proper distribution and allocation of water stored in the ownership of the state under provisions of sections 256.280 to 256.350;

(2) May sell, assign or sublet water or water from storage, or with the approval of the general assembly may sell, assign or sublet water or storage, specified for municipal and industrial water supply to special-benefit users at costs designed to return the investment to state funds;

(3) Shall approve a reasonable method of delivery and measurement of water sold from storage;

(4) Shall deposit in the treasury to the credit of the fund money collected from sale of water from storage or for sale of storage.

(L. 1965 p. 389 § 6 subsec. 1)



Section 256.320 Basis of payment--debt to be lien on property, how collected.

Basis of payment--debt to be lien on property, how collected.

256.320. 1. Payment for delivery of stored water shall be on a current basis or on some other basis as might be agreed to, but at least on an annual basis.

2. Any debt incurred by a purchaser of stored water shall become a lien on all property owned by the purchaser and shall be collected by the state in the same manner as provided for the collection of delinquent taxes, except in the case of a political subdivision the state may sue for recovery of money due.

(L. 1965 p. 389 § 6 subsecs. 2, 3)



Section 256.330 Commission to report to legislature, contents.

Commission to report to legislature, contents.

256.330. In order to serve the legislature with full information, the clean water commission shall report those segments of long-range planning which are applicable to management of the fund to each legislative session. The reports shall include economic justification for any recommendations involving contribution to or withdrawal from the fund, and shall also demonstrate benefits accruing to the state as a whole.

(L. 1965 p. 389 § 4)



Section 256.340 Legislature may appropriate from fund, purposes.

Legislature may appropriate from fund, purposes.

256.340. Based on reports required in section 256.330, the legislature may appropriate money from the fund to the clean water commission for specified participation in future municipal and industrial water supply storage costs incurred by project construction, including cost sharing of the project investment cost, annual operation, maintenance and replacement costs, and payment of interest on the unpaid balance.

(L. 1965 p. 389 § 5)



Section 256.350 Law not to affect existing contracts.

Law not to affect existing contracts.

256.350. Nothing in sections 256.280 to 256.350 shall be construed as preventing consummation of a contract between a municipality, water district, county, or political subdivision of this state, and a federal department for water storage.

(L. 1965 p. 389 § 7)



Section 256.360 Commission to protect public interest in federal reservoirs.

Commission to protect public interest in federal reservoirs.

256.360. The clean water commission is authorized to act in behalf of the state, as required by the federal government, to protect those public interests associated with federal reservoirs involving water use and water management authority not otherwise delegated to state of Missouri agencies by statute or constitution, and the commission, after public hearing and approval of the governor, may take such legal action as is necessary to protect those interests, except that, such action shall be limited only to requirements of congressional documents authorizing federal reservoir projects.

(L. 1969 S.B. 245 § 1)



Section 256.400 Definitions.

Definitions.

256.400. As used in sections 71.287 and 256.400 to 256.433, unless the context clearly indicates otherwise, the following terms mean:

(1) "Department", the department of natural resources;

(2) "Director", the director of the department of natural resources;

(3) "Division", the division of geology and land survey of the department of natural resources;

(4) "Major water user", any person, firm, corporation or the state of Missouri, its agencies or corporations and any other political subdivision of this state, their agencies or corporations, with a water source and equipment necessary to withdraw or divert one hundred thousand gallons or more per day from any stream, river, lake, well, spring or other water source;

(5) "State geologist", the director of the division of geology and land survey of the department of natural resources;

(6) "Water source", any stream, river, lake, well, spring or other water source.

(L. 1983 H.B. 271 § 1, A.L. 2012 H.B. 1179 )



Section 256.405 Purpose to develop information for future water resource management--water usage law applicable to--exemptions.

Purpose to develop information for future water resource management--water usage law applicable to--exemptions.

256.405. The purpose of sections 71.287 and 256.400 to 256.430 is to insure the development of information required for the analysis of certain future water resource management needs. It is intended to provide an important part of the information required in the technical assessment of current and future requirements for the regulation of water use or consumption, or both, on a regional or statewide basis, as may be required. The provisions of sections 71.287 and 256.400 to 256.430 shall not apply to dredging operations or water withdrawn or diverted from farm or other ponds or impoundments of water which collect and hold surface water and which are located upon property owned or leased by the withdrawer or diverter so long as the common law rights of downstream owners are not abridged, but the provisions of sections 71.287 and 256.400 to 256.430 shall apply to water withdrawn or diverted from wells or springs located on property owned by the withdrawer or diverter.

(L. 1983 H.B. 271 § 2)



Section 256.410 Major water users withdrawing or diverting water required to file registration with division, content.

Major water users withdrawing or diverting water required to file registration with division, content.

256.410. 1. No major water user shall withdraw or divert water from any water source without filing an official registration document with the division. The registration document shall set forth:

(1) The name and mailing address of the applicant;

(2) The name, if any, and location of the water source;

(3) The type of water source (such as well, lake or stream);

(4) The point in the water source from which it is proposed to withdraw or divert the water;

(5) The name, location, and acreage of the lands or other application to which such water is to be diverted;

(6) The location and description of the water well, canal, tunnel or pipes and other works or equipment through which the water is to be withdrawn or diverted;

(7) The amount in gallons of water withdrawn or diverted on an average day of operation, and the number of days and the months during the preceding year, when water was diverted;

(8) The total amount in gallons withdrawn or diverted during the preceding year, and the periods of time when such diversion is scheduled during the current year. The foregoing requirements of this subsection shall not apply to water being pumped from mines and quarries and such water user shall only be required to set forth the quantity pumped from the mine and quarry at each point where it is pumped to the point to discharge and only the name of the stream into which any of the discharge is permitted to flow.

2. Withdrawal or diversion of water by major users may continue during the first calendar year after September 28, 1983, or after the initial date of their operation, at which time a registration document must be filed. The filing period shall extend from January first through March thirty-first. Withdrawal or diversion may continue during the filing period. Location data shall be given in terms of section, township and range.

(L. 1983 H.B. 271 § 3)



Section 256.415 Nuisance, unregistered diversion of water by major water user--injunction--injunction dissolved, when.

Nuisance, unregistered diversion of water by major water user--injunction--injunction dissolved, when.

256.415. Any unregistered diversion of water by a major water user is hereby declared to be a nuisance and the director may request the attorney general to file an action in the name of the state for an injunction to stop all water withdrawal or diversion from a water source; provided, however, that any person withdrawing or diverting from a water source may continue to withdraw or divert from that water source while such action is pending. The issuing court shall dissolve the injunction issued under this section when the person files a current registration with the division.

(L. 1983 H.B. 271 § 4)



Section 256.420 Inspection by state geologist--court order if permission refused.

Inspection by state geologist--court order if permission refused.

256.420. The state geologist or his authorized agent may enter upon the property of any major water user with permission. If permission is not granted, the department may request a court order for the purpose of inspecting any water source or diversion project to determine water levels, quantity of water withdrawn or diverted and consumed.

(L. 1983 H.B. 271 § 5)



Section 256.425 Division to compile information to determine water needs and usage of state--staff limitation.

Division to compile information to determine water needs and usage of state--staff limitation.

256.425. The division shall compile all information contained in the registration document and shall analyze such information on a periodic basis to assist in the determination of the water usage and water needs of this state. Not more than three persons shall be employed to carry out the provisions of sections 71.287 and 256.400 to 256.430.

(L. 1983 H.B. 271 § 6)



Section 256.430 Department may accept gifts, grants--law not to be construed to limit common law water rights.

Department may accept gifts, grants--law not to be construed to limit common law water rights.

256.430. 1. The department may accept gifts, contributions, donations and grants, and use the same for any purpose within the scope of sections 71.287 and 256.400 to 256.430; provided, however, that any federal or state revenue moneys which are provided for the carrying out of sections 71.287 and 256.400 to 256.430 must be appropriated to the department by the general assembly of the state of Missouri in accordance with law.

2. Nothing in sections 71.287 and 256.400 to 256.430 shall be construed to limit the common law water rights of any person.

(L. 1983 H.B. 271 §§ 7, 8)



Section 256.433 Southeast Missouri regional water district, limitation on withdrawal or diversion by major water users.

Southeast Missouri regional water district, limitation on withdrawal or diversion by major water users.

256.433. Notwithstanding any provision of law to the contrary, no major water user shall convey water withdrawn or diverted from within the southeast Missouri regional water district created under section 256.643 when such withdrawal or diversion and subsequent conveyance to a location outside such district unduly interferes with the reasonable and customary activities of a major water user registered under section 256.410 located within such district. If such conveyance occurs, the attorney general or the party or parties affected may file an action for an injunction, however, in no case shall an injunction be issued if the injunction would be detrimental to public health or safety.

(L. 2012 H.B. 1179)



Section 256.435 Citation of law.

Citation of law.

256.435. Sections 256.435 to 256.445 shall be known and may be cited as the "Multipurpose Water Resource Act".

(L. 1992 S.B. 661 & 620 § 15)



Section 256.437 Definitions.

Definitions.

256.437. As used in sections 256.435 to 256.445, the following terms mean:

(1) "Director", the director of the department of natural resources;

(2) "Flood control storage", storage space in reservoirs to hold flood waters;

(3) "Plan", a preliminary engineering report describing the water resource project;

(4) "Public water supply", a water supply for agricultural, municipal, industrial or domestic use;

(5) "Sponsor", any political subdivision of the state or any public wholesale water supply district;

(6) "Water resource project", a project containing:

(a) Public water supply storage and treatment and water source erosion; and

(b) Flood control storage.

(L. 1992 S.B. 661 & 620 § 16)



Section 256.438 Fund created, use of moneys.

Fund created, use of moneys.

256.438. 1. There is hereby established in the state treasury a fund to be known as the "Multipurpose Water Resource Program Renewable Water Program Fund", which shall consist of all money deposited in such fund from whatever source, whether public or private. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and other moneys earned on such investments shall be credited to the fund. Any unexpended balance in such fund at the end of any appropriation period shall not be transferred to the general revenue fund and, accordingly, shall be exempt from the provisions of section 33.080 relating to the transfer of funds to the general revenue funds of the state by the state treasurer.

2. Upon appropriation, the department of natural resources shall use money in the fund created by this section for the purposes of carrying out the provisions of sections 256.435 to 256.445, including, but not limited to, the provision of grants or other financial assistance, and, if such limitations or conditions are imposed, only upon such other limitations or conditions specified in the instrument that appropriates, grants, bequeaths, or otherwise authorizes the transmission of money to the fund.

(L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 256.439 Multipurpose program established, department to administer and adopt rules.

Multipurpose program established, department to administer and adopt rules.

256.439. In order to provide public water supply storage treatment and water-related facilities in both urban and rural areas of the state, there is hereby established a "Multipurpose Water Resources Program". The program shall be administered by the state department of natural resources. The state department of natural resources may adopt rules and regulations necessary to implement the provisions of sections 256.437 to 256.445.

(L. 1992 S.B. 661 & 620 § 17)



Section 256.440 Water resource program established to ensure public water supply storage, department to administer--state may participate in water resource project, when.

Water resource program established to ensure public water supply storage, department to administer--state may participate in water resource project, when.

256.440. In order to ensure adequate long-term reliable public water supply storage, there is hereby established a "Water Resource Program". The program shall be administered by the department of natural resources. The state may participate with a sponsor in the development, construction or renovation of a water resource project if the sponsor has a plan which has been submitted to and approved by the director.

(L. 1992 S.B. 661 & 620 § 18)



Section 256.443 Plan, content--approval of plan by director--eligibility of projects to receive contributions, grants or bequests for construction or renovation costs, limitation.

Plan, content--approval of plan by director--eligibility of projects to receive contributions, grants or bequests for construction or renovation costs, limitation.

256.443. 1. The plan shall include a description of the project, the need for the project, land use and treatment measures to be implemented to protect the project from erosion, siltation and pollution, procedures for water allocation, criteria to be implemented in the event of drought or emergency, and such other information as the director may require to adequately protect the water resource.

2. The director shall only approve a plan upon a determination that long-term reliable public water supply storage is needed in that area of the state. Implementation of approved plans will be eligible for cost-sharing expenses as approved by the state soil and water districts commission incurred for required land treatment practices to implement soil conservation plans.

3. Water resource projects shall be eligible to receive any gifts, contributions, grants or bequests from federal, state, private or other sources for engineering, construction or renovation costs associated with such projects, except that no proceeds from the sales and use tax levied pursuant to sections 47(a) to 47(c) of article IV of the state constitution shall be used for such purposes.

(L. 1992 S.B. 661 & 620 § 19)



Section 256.445 Political subdivision, with sponsor's plan approved, submit to voters ballot to incur debt, issue bonds, levy and collect taxes--bonds, procedure to issue--rate of tax--how calculated--collection.

Political subdivision, with sponsor's plan approved, submit to voters ballot to incur debt, issue bonds, levy and collect taxes--bonds, procedure to issue--rate of tax--how calculated--collection.

256.445. 1. Any political subdivision which contains a sponsor which has submitted a plan which has been approved by the director pursuant to sections 256.435 to 256.445 may submit to the qualified voters of the political subdivision the following question:

Shall the political subdivision of ............... (name of political subdivision) incur indebtedness and issue general obligation bonds to pay for all or part of the costs of establishing and maintaining a water resource project with the political subdivision, the cost of all indebtedness so incurred to be assessed by the governing body of ................ (name of political subdivision) on property within the political subdivision?

â ã YES â ã NO

2. If it appears that the required percentage of the voters of such political subdivision voting on the proposition of incurring indebtedness submitted at the election were in favor of incurring such indebtedness, the election authority shall make an order reciting the holding of such election and the results thereof, both for and against the proposition, and if the result of the election as certified shall be in favor of incurring the indebtedness and issuing the bonds, then the governing body of the political subdivision shall direct the issuance thereof to the amount of the debt authorized to be incurred, or any portion thereof, and shall either before or at the time of doing so provide for the collection of an annual ad valorem tax upon all of the taxable property within the political subdivision, which tax shall be sufficient to pay the interest on such indebtedness as it falls due and also to create a sinking fund for the payment of the principal thereof within twenty years from the date of contracting the same, such tax to be levied and collected as provided for in chapter 137.

3. The governing body of the political subdivision shall have no power to levy or collect any taxes for the payment of any indebtedness incurred by the political subdivision pursuant to this section unless and until the voters of the political subdivision shall have authorized the incurring of indebtedness at an election, but all such expenses and indebtedness incurred by the political subdivision may be paid out of funds which may be received by the political subdivision from the sale of bonds authorized by the voters at any such election.

4. Such bonds shall be issued in denominations of one hundred dollars or some multiple thereof; shall be payable to bearer, not later than twenty years from their date; shall bear interest from their date at a rate not exceeding six percent per annum, payable annually or semiannually; such interest payments to be evidenced by annexed coupons, and such bonds shall not be sold for less than ninety-five percent of the face value thereof and together with existing indebtedness of the political subdivision, if any, shall not exceed in the aggregate five percent of the value of all of the taxable property in the political subdivision to be ascertained by the assessment next before the last assessment for state and county purposes previous to the incurring of such indebtedness.

5. Such bonds shall be signed by the presiding officer of the governing body of the political subdivision attested by the signature of the secretary of the governing body with the seal of the political subdivision affixed thereto. The bonds may be sold under the same conditions as are provided for the sale of county road bonds.

6. All bonds issued under this section shall be registered in the office of the state auditor as provided by law for the registration of bonds of cities and in the office of the governing body of the political subdivision in a book kept for that purpose for registry, shall show the number, date, amount, date of sale, name of the purchaser and the amount for which the bond was sold.

7. The governing body of the political subdivision wherein such project is situate shall certify the amount of money that will be required during the next succeeding year to pay interest falling due on bonds issued and the principal of bonds maturing in such year, and the amount necessary to cover the estimated expenses of maintaining such project in good condition. The governing body shall, at the time it makes the levy for other taxes, by order made, levy such a rate of taxes upon all the taxable property in the political subdivision as will produce a sum of money sufficient for the purposes of the water resource project; provided, that the governing body shall have no authority to levy such tax until the voters of the political subdivision shall have voted to incur an indebtedness under the provisions of this section.

8. On such order being made it shall be the duty of the governing body to cause such rate of taxation to be extended upon the tax books against all the taxable property in the political subdivision and the same shall be collected and remitted to the governing board of the water project by the collector of the revenue of the political subdivision at the time, in the manner, and by the same means as state, county, school and other taxes are collected and remitted. All of the laws, rights and remedies provided by the laws of this state for the collection of state, county, school and other taxes shall be applicable to the collection of taxes herein authorized to be collected.

9. All taxes levied pursuant to this section shall be based upon the assessed valuation of lands and other property in the political subdivision in accordance with the current record of the assessed valuations of all taxable property within the political subdivision as may be determined by the records in the assessor's office of the political subdivision and such tax shall be prorated and an equal amount levied upon each one hundred dollars assessed valuation.

(L. 1992 S.B. 661 & 620 § 20)



Section 256.450 Citation of law.

Citation of law.

256.450. Sections 256.450 to 256.483 shall be known as the "Geologist Registration Act".

(L. 1994 S.B. 649)



Section 256.453 Definitions.

Definitions.

256.453. As used in sections 256.450 to 256.483, the following words and phrases shall mean:

(1) "Board of geologist registration" or "board", the board of geologist registration created in section 256.459;

(2) "Certificate of registration", a license issued by the board of geologist registration granting its licensee the privilege to conduct geologic work and make interpretations, reports, and other actions in accordance with the provisions of sections 256.450 to 256.483;

(3) "Division", the division of professional registration;

(4) "Geologist", a person who has met or exceeded the minimum geological educational requirements and who can interpret and apply geologic data, principles, and concepts and who can conduct field or laboratory geological investigations;

(5) "Geologist-registrant in-training", a person who meets the requirements of subsection 7 of section 256.468;

(6) "Geology", that profession based on the investigation and interpretation of the earth, including bedrock, overburden, groundwater and other liquids, minerals, gases, and the history of the earth and its life;

(7) "Practice of geology", the practice of or the offer to practice geology for others, such practice including, but not limited to, geological investigations to describe and interpret the natural processes acting on earth materials, including gases and fluids; predicting and interpreting mineral distribution, value, and production; predicting and interpreting geologic factors affecting planning, design, construction, and maintenance of engineered facilities such as waste disposal sites or dams; and the teaching of the science of geology; (8) "Public health, safety and welfare" shall include the following: protection of groundwater; buildings and other construction projects including dams, highways and foundations; waste disposal or causes of waste pollution including human, animal, and other wastes including radionuclides; stability of the earth's surface such as could be affected by earthquakes, landslides, or collapse; the depth, casing, grouting, and other recommendations for the construction of wells or other borings into earth that intersect one or more aquifers; and excavation into the earth's materials where stability or other factors are at risk. "Public health, safety, and welfare" does not refer to geologic work conducted to determine mineral resources or other resources as could be available for various uses, teaching, or basic geologic work including making geologic maps, cross sections, stratigraphic determinations, and associated reports or other presentations;

(9) "Qualified geologist" or "professional geologist", a geologist who satisfies the educational requirements of subsection 2 of section 256.468 and who has at least three years of experience in the practice of geology subsequent to satisfying such educational requirements;

(10) "Registered geologist", a geologist who has met the qualifications established by the board and has been issued a certificate of registration by the board of geologist registration;

(11) "Responsible charge of work", the independent control and direction of geological work or the supervision of such work pertaining to the practice of geology;

(12) "Specialty", a branch of geologic study and work such as engineering geology, environmental geology, hydrogeology, mineral resources, and other related work requiring geologic education and experience.

(L. 1994 S.B. 649, A.L. 1997 S.B. 320, A.L. 2008 S.B. 788)



Section 256.456 Geology work to be performed under supervision of registered geologist, when--reports, supervised by registered geologist--prohibited designations, when--penalty.

Geology work to be performed under supervision of registered geologist, when--reports, supervised by registered geologist--prohibited designations, when--penalty.

256.456. 1. Except as provided in section 256.471, no person, firm, or corporation shall engage in the practice of geology affecting public health, safety and welfare unless the work is performed by or under the supervision of a registered geologist. All work so performed shall be signed and sealed by the registered geologist in responsible charge.

2. No person shall prepare any geologic report or geologic portion of a report required by or supporting compliance with municipal, county, state, or federal laws, orders, ordinances or regulations which incorporates or is based on a geologic study or on geologic data unless the geologic report or geologic portion of the report is prepared by or under the supervision of a registered geologist as evidenced by the registered geologist's signature and seal.

3. No person who is not registered by the board to perform geologic work in Missouri may use the designation of "registered geologist".

4. No person who is not recognized by the board as geologist-registrant in-training may use the designation of "geologist-registrant in-training".

5. Any person who violates any provision of this section shall be guilty of a class B misdemeanor.

(L. 1994 S.B. 649)



Section 256.459 Board of geologist registration created--members, qualifications, appointment--public members--terms--bond not required--attorney general to represent board--expenses, reimbursement, compensation, rules authorized.

Board of geologist registration created--members, qualifications, appointment--public members--terms--bond not required--attorney general to represent board--expenses, reimbursement, compensation, rules authorized.

256.459. 1. The "Board of Geologist Registration" is hereby created to administer the provisions of sections 256.450 to 256.483. The official domicile of the board of geologist registration is the division of professional registration. The division shall provide necessary staff support services, but all administrative costs of board operation shall be paid, upon appropriation, by moneys in the board of geologist registration fund created in section 256.465.

2. The board shall be composed of eight members, seven of whom shall be voting members appointed by the governor with the advice and consent of the senate. The state geologist shall serve as "ex officio" nonvoting member.

3. Five of the appointed members shall be registered geologists, except that this requirement shall not apply for the initially appointed geologist members. Four members shall be chosen to represent experience in different geologic specialties. The fifth member shall be a geologist employed by the state or a city or county. The initially appointed geologist members must be eligible for registration pursuant to sections 256.450 to 256.483 and must be registered pursuant to sections 256.450 to 256.483 within twelve months following appointment to the board to maintain eligibility as a member of the board.

4. Two of the appointed members shall be public members. Each public member shall, at the time of appointment, be a citizen of the United States, a resident of Missouri for at least three years immediately preceding appointment, a registered voter, a person who is not and never was a member of any profession licensed or regulated pursuant to this chapter or the spouse of such person and a person who does not have and never has had a material, financial interest in either the providing of professional services regulated by this chapter or any activity or organization directly related to any profession licensed or regulated pursuant to this chapter. The duties of the public members shall not include the determination of the technical requirements to be met for licensure or whether any person meets such technical requirements or of the technical competence or technical judgment of a licensee or a candidate for licensure.

5. Each geologist member of the board shall be a citizen of the United States and shall have been a resident of Missouri for at least three years immediately preceding appointment.

6. Appointed members of the board shall serve terms of three years except that two of the first appointed members shall be appointed to one-year terms and two of the first appointed members shall be appointed to two-year terms. Members shall hold office until the expiration of the terms for which they were appointed and until their successors have been appointed and duly qualified unless removed for cause by the governor. No person may serve more than two consecutive terms.

7. The board shall not be required to give any appeal bond in any cause arising under application of sections 256.450 to 256.483. The attorney general shall represent the board in all actions and proceedings to enforce the provisions of sections 256.450 to 256.483.

8. Notwithstanding any other provision of law to the contrary, any appointed member of the board shall receive as compensation an amount established by the director of the division of professional registration not to exceed seventy dollars per day for board business plus actual and necessary expenses. The director of the division of professional registration shall establish by rule guidelines for payment.

(L. 1994 S.B. 649, A.L. 1999 H.B. 343, A.L. 2001 H.B. 567)



Section 256.462 Meetings of board--officers--rules--examinations, preparation of--certificates of registration, issuance of, code of professional conduct--suspension, revocation of certificate, when--specialty fields, board may recognize.

Meetings of board--officers--rules--examinations, preparation of--certificates of registration, issuance of, code of professional conduct--suspension, revocation of certificate, when--specialty fields, board may recognize.

256.462. 1. The board shall meet within forty-five days after appointment of its initial members. The board shall hold at least four regular meetings each year. Special meetings shall be held at such times as the rules of the board may provide and in accordance with notice requirements thereof.

2. The board shall elect annually from its own membership a chair, vice chair, and secretary-treasurer, none of whom shall hold that office for more than two consecutive one-year terms, and the director of the division of professional registration shall be the executive secretary to assist the board in carrying out its duties and responsibilities.

3. The board shall promulgate rules pursuant to chapter 536 and section 256.640, necessary for the administration and enforcement of sections 256.450 to 256.483.

4. The board shall prepare, administer, and grade or supervise the preparation, administering, and grading of oral and written examinations as required to administer and enforce sections 256.450 to 256.483. The board may adopt or recognize, in part or in whole, examinations prepared, administered, or graded by other organizations, on a regional or national basis, which the board determines are appropriate to measure the qualifications of an applicant for registration as a geologist in Missouri, provided that the individual's examination records are available to the board.

5. The board shall issue certificates of registration and shall renew and reissue certificates as provided in sections 256.450 to 256.483. The board may upon reissuing and renewal require the applicant to provide evidence of continued competence in the practice of geology.

6. The board shall promulgate, by rule, and issue a code of professional conduct for registered geologists. The board may suspend, revoke or refuse issuance or renewal of registration for any registered geologist who is found in violation of the code of professional conduct.

7. The board may refuse issuance or renewal of or suspend or revoke any certificate, and impose sanctions including restrictions on the practice of any individual geologist registered in Missouri for violations of sections 256.450 to 256.483 or the rules promulgated thereunder.

8. The board shall seek cease and desist orders and injunctions against any person violating sections 256.450 to 256.483 or the rules promulgated thereunder.

9. The board shall recognize and authorize the official use of the designation "registered geologist" for geologists registered under the provisions of sections 256.450 to 256.483.

10. The board may enter into agreements with licensor organizations of other states having official registration responsibilities for the purposes of developing uniform standards for registration of geologists including education, examinations, and other procedures for the purposes of developing and entering into registration reciprocity agreements. All such agreements shall be in accordance with the provisions of sections 256.450 to 256.483.

11. The board may recognize and establish, by rule, specialty fields of geologic practice and establish qualifications, conduct examinations, and issue certificates of registration in such specialties to qualified applicants.

(L. 1994 S.B. 649)



Section 256.465 Fund, established--fees to be set by board, limit.

Fund, established--fees to be set by board, limit.

256.465. 1. There is hereby created in the state treasury "The Board of Geologist Registration Fund".

2. The board shall establish, by rule, fees to be charged for applications, examinations, certification and certification renewal. The fees shall be set at an amount which shall not be more than that required to administer sections 256.450 to 256.483. The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue until the amount in the fund at the end of the biennium exceeds two times the amount of the appropriation from the board's funds for the preceding fiscal year or, if the board requires by rule permit renewal less frequently than yearly, then three times the appropriation from the board's funds for the preceding fiscal year. The amount, if any, in the fund which shall lapse is that amount in the fund which exceeds the appropriate multiple of the appropriations from the board's funds for the preceding fiscal year.

(L. 1994 S.B. 649, A.L. 2007 H.B. 780)



Section 256.468 Application for certification, contents, requirements--examination required--geologist-registrant in-training, designation--board, powers and duties.

Application for certification, contents, requirements--examination required--geologist-registrant in-training, designation--board, powers and duties.

256.468. 1. An applicant for certification as a registered geologist shall complete and sign a personal data form, prescribed and furnished by the board, and shall provide the appropriate application fee. The personal data of an individual shall be considered confidential information.

2. The applicant shall have graduated from a course of study satisfactory to the board and which includes at least thirty semester or forty-five quarter hours of credit in geology.

3. The applicant shall provide to the board a detailed summary of actual geologic work, documenting that the applicant meets the minimum requirements for registration as a geologist, including a demonstration that the applicant has at least three years of postbaccalaureate experience in the practice of geology.

4. Except as provided in this section, no applicant shall be certified unless he or she shall have passed an examination covering the fundamentals, principles and practices of geology prescribed or accepted by the board.

5. Any person, upon application to the board and demonstration that the person meets the requirements of subsections 1 and 2 of this section and has passed that portion of the professional examination covering the fundamentals of geology, shall be awarded the geologist-registrant in-training certificate. The geologist then may use the title "geologist-registrant in-training" subject to the limitations of sections 256.450 to 256.483.

6. The board shall deny registration to an applicant who fails to satisfy the requirements of this section. The board shall not issue a certificate of registration pending the disposition in this or another state of any complaint alleging a violation of this chapter or the laws, rules, regulations and code of professional conduct applicable to registered geologists and regulated geologic work of which violation the board has notice. An applicant who is denied registration shall be notified in writing within thirty days of the board's decision and the notice shall state the reason for denial of registration. Any person aggrieved by a final decision of the board on an application for registration may appeal that decision to the administrative hearing commission in the manner provided in section 621.120.

7. The board shall issue an appropriate certificate evidencing the issuance of the certificate of registration upon payment of the applicable registration fee to any applicant who has satisfactorily met all the requirements of this section for registration as a geologist. Such certificate shall show the full name of the registrant, shall have a serial number, and shall be dated and signed by an appropriate officer of the board under the seal of the board.

8. The certificate seal shall be prima facie evidence that the person named therein is entitled to all rights and privileges of a registered geologist under sections 256.450 to 256.483 and to practice geology as an individual, firm or corporation while such certificate remains unrevoked or unexpired.

9. The board may issue a certificate of registration to any individual who has made application and provided proof of certification of registration from another state nongovernmental or governmental organization, or country, approved by the board, provided that the registration or licensing requirements are substantially similar to the requirements of this section and the necessary fees have been paid. The board may require, by examination or other procedures, demonstration of competency pertaining to geologic conditions in Missouri.

10. The board shall reissue the certificate of registration of any registrant who, before the expiration date of the certificate and within a period of time and procedures established by the board, submits the required renewal application and fee.

11. The board, by rule, may establish conditions and fees for the reissuing of certificates of registration which have lapsed, expired, or have been suspended or revoked.

12. Registered geologists may purchase from the board, or other approved sources, a seal bearing the registered geologist's name, registration number, and the legend "Registered Geologist".

(L. 1994 S.B. 649, A.L. 1997 S.B. 320, A.L. 2005 S.B. 177)



Section 256.471 Exempt activities.

Exempt activities.

256.471. 1. Activities which are not regulated by sections 256.450 to 256.483 include work by employees or subordinates of a registered geologist, provided that such work does not include responsible charge of work, and such work is performed under the direct supervision of a registered geologist who shall be responsible for such work.

2. The practice of geology affecting public health, safety, and welfare by officers and employees of the United States, solely as such officers and employees, shall not be regulated by sections 256.450 to 256.483.

3. Work of engineering and other licensed professions including the acquisition of engineering data involving soil, rock, groundwater, and other earth materials and the use of these data for engineering analysis, design, and construction by professional engineers appropriately registered or licensed in Missouri is exempted from the provisions of sections 256.450 to 256.483.

4. Work customarily performed by professionals such as chemists, archaeologists, geographers, speleologists, pedologists, and soil scientists is exempt from the provisions of sections 256.450 to 256.483.

5. The practice of geology not affecting public health, safety, and welfare within Missouri as determined by the board is exempt from the provisions of sections 256.450 to 256.483.

(L. 1994 S.B. 649, A.L. 1997 S.B. 320)



Section 256.474 Failure to abide by requirements, board may reprimand.

Failure to abide by requirements, board may reprimand.

256.474. A registered person, firm or corporation practicing geology may be reprimanded by the board for failure to abide by the requirements of sections 256.450 to 256.483. The board may impose limitations, conditions or restrictions upon the practice of a geologist-registrant in-training or a registered geologist who is reprimanded under this section.

(L. 1994 S.B. 649)



Section 256.477 Prohibited activities, penalties--board to revoke certificate, when.

Prohibited activities, penalties--board to revoke certificate, when.

256.477. 1. No person shall employ fraud or deceit in obtaining the certificate of registration. A violation of this subsection shall be a class B misdemeanor.

2. Any person found to have performed geologic work regulated under sections 256.450 to 256.483 in a negligent manner shall be guilty of a class B misdemeanor.

3. Any person who uses the seal of a registered geologist, other than the person to whom the seal was issued, shall be guilty of a class B misdemeanor.

4. The board shall revoke the certification of registration for a person convicted of any felony or any crime involving moral turpitude or sentence of imprisonment or probation in lieu thereof; or for any misdemeanor relating to or arising out of the practice of geology affecting public health, safety and welfare.

(L. 1994 S.B. 649)



Section 256.480 Complaints, board shall investigate, procedures--board may issue order, powers--appeal of order or action of board.

Complaints, board shall investigate, procedures--board may issue order, powers--appeal of order or action of board.

256.480. 1. Any person may bring a complaint alleging a violation of sections 256.450 to 256.483 or the rules promulgated thereunder. The board shall investigate all complaints brought to its attention, and in connection therewith may employ investigators, expert witnesses and hearing officers and conduct hearings to determine whether disciplinary action should be taken.

2. A person filing a complaint shall make the complaint in writing, swear to be the person making the charges, and shall file the complaint with the secretary of the board. Any person who reports or provides information to the board in good faith is not subject to an action for civil damages by the board. The board shall hear all charges, except those which the board determines are unfounded or unsupported by the evidence.

3. A copy of the complaint, together with notice setting forth the charge or charges to be heard and the time and place of the hearing, shall be served by the secretary of the board upon any person, firm or corporation against which charges are filed. The complaint shall be conveyed by registered mail to the last known address of the person, firm or corporation subject to the complaint.

4. The board shall have the authority to subpoena witnesses and compel their attendance and to require the production of books, papers, reports, documents, and similar material in connection with any investigation or hearing conducted by the board. Any member of the board may administer oaths or affirm to witnesses appearing before the board. If any witness refuses to obey the subpoena or refuses to testify or to produce evidence as authorized, the board may petition the circuit court to issue such subpoena and compel such attendance and production.

5. If the board determines that a person, firm or corporation is engaged in an act or practice in violation of sections 256.450 to 256.483 or the rules promulgated thereunder, the board may issue a temporary order directing the recipient to cease and desist such act or practice, or directing the recipient to take specified actions necessary to comply with sections 256.450 to 256.483. The recipient of the order may request a hearing on the matter within fifteen days after receipt of the temporary order. The temporary order shall remain in effect until a final order is issued following such hearing, and shall become final after fifteen days, if no hearing is requested. Any person aggrieved by a final order of the board may appeal the order to the administrative hearing commission in the manner provided in section 621.120.

6. If the board determines the activities of a registered geologist present an imminent danger to public health, safety or welfare, the board may issue an order for the immediate and temporary suspension of the geologist's certificate of registration for a period of up to thirty days. Any person whose registration has been suspended under this subsection may request a hearing on the matter within fifteen days after receipt of the order of suspension.

7. The board may request that the attorney general seek an injunction to restrain any violation of sections 256.450 to 256.483.

8. Any person aggrieved by a final order or action of the board imposing sanctions or other actions under sections 256.450 to 256.483 may, after exhausting any administrative remedies provided under sections 256.450 to 256.483 and section 621.120, appeal such decision or action as provided in sections 536.100 to 536.140.

(L. 1994 S.B. 649)



Section 256.483 Alteration of document prohibited, when, penalty--false evidence or testimony, penalty--action under expired certificate of registration, penalty.

Alteration of document prohibited, when, penalty--false evidence or testimony, penalty--action under expired certificate of registration, penalty.

256.483. 1. Any person, firm or corporation who alters or revises any document, map, or work signed or sealed by a registered geologist, unless such alteration or revision is countersigned and countersealed by a registered geologist, or changes or alters the name or seal of another registered geologist, on any document, map or work; or otherwise impersonates another registered geologist, or presents or attempts to use as his or her own or on his or her own work the certificate of registration or seal of another registered geologist shall be guilty of a class B misdemeanor.

2. Any person who gives false or forged evidence of any kind to the board or to any member thereof in testimony or in written communication, including, but not limited to, evidence provided to falsely obtain a certificate of registration shall be guilty of a class B misdemeanor.

3. Any person who uses a seal or signs any document under a certificate of registration which has expired or has been suspended or revoked shall be guilty of a class B misdemeanor.

(L. 1994 S.B. 649)



Section 256.600 Title of law.

Title of law.

256.600. Sections 256.600 to 256.640 shall be known and may be cited as "The Water Well Drillers' Act".

(L. 1985 S.B. 281 § 1)



Section 256.603 Definitions.

Definitions.

256.603. As used in sections 256.600 to 256.640, the following terms mean:

(1) "Abandoned well", a well shall be deemed abandoned which is in such a state of disrepair that continued use for the purpose of thermal recovery or obtaining groundwater is impractical and which has not been in use for a period of two years or more. The term "abandoned well" includes a test hole or a monitoring well which was drilled in the exploration for minerals, or for geological, water quality or hydrologic data from the time that it is no longer used for exploratory purposes and that has not been plugged in accordance with rules and regulations pursuant to sections 256.600 to 256.640;

(2) "Board", the body created in section 256.605;

(3) "Certification report", a form to be sent to the division upon completion of any well which shows the location, static water level, total depth, initial pumpage, hole size, casing size and length, and name of well owner;

(4) "Division", the division of geology and land survey;

(5) "Driller's log", a record accurately kept at the time of drilling showing the depth, thickness, character of the different strata penetrated, location of water-bearing strata, depth, size and character of casing installed, together with any other data or information required on the certification report forms;

(6) "Examination", an assessment of professional competency administered to applicants;

(7) "Heat pump installation contractor", any person, including owner, operator or drilling supervisor who engages for compensation in the drilling, boring, coring, or construction of any well in the state for extracting thermal energy;

(8) "Monitoring well installation contractor", any person, including owner, operator, or drilling supervisor who engages for compensation in the drilling, boring, coring, or construction of any well in this state which is drilled for geologic data, water quality, or hydrologic data;

(9) "Permitted well driller", any person who holds a permit issued pursuant to the provisions of sections 256.600 to 256.640;

(10) "Person", any individual, whether or not connected with a firm, partnership, association, corporation, or any other group or combination acting as a unit;

(11) "Pump installation contractor", any person, firm or corporation engaged in the business of installing or repairing pumps and pumping equipment;

(12) "Registration report", a form to be sent to the division upon completion of plugging of an abandoned well, raising casings, lining wells, deepening of wells, major repairs and alterations, and jetted wells;

(13) "Well", an excavation that is drilled, cored, bored, washed, driven, dug, jetted, trenched, or otherwise constructed when the intended use of such excavation is for the acquisition of groundwater supply, for monitoring, thermal exchange or for exploration for minerals or geologic or hydrologic data; but such term does not include a cistern, an excavation made for the purpose of obtaining or for prospecting for oil or natural gas, or for construction foundation data, dewatering of construction sites or dewatering of existing structures, observation wells used as a part of an underground storage tank leak detection system of a minimal depth, as determined by the board by rule, or for inserting media to repressure oil or natural-gas-bearing formations;

(14) "Well installation contractor", any person, including owner, operator, and drilling supervisor who engages for compensation in the drilling, boring, coring, or construction of any well in this state. The term, however, shall not include any person who drills, bores, cores, or constructs a water well on his own property for his own use or a person who assists in the construction of a water well under the direct supervision of a permitted well installation contractor and is not primarily responsible for drilling operations;

(15) "Well owner", any person or corporation who is the party responsible for having a well drilled and whose name appears on the well registration or certification form.

(L. 1985 S.B. 281 § 2, A.L. 1991 S.B. 221)



Section 256.605 Well installation board established--membership--terms--qualifications.

Well installation board established--membership--terms--qualifications.

256.605. 1. The "Well Installation Board" is hereby established which shall be composed of nine members. Appointment to the board shall be made without regard to race, creed, sex, religion, or national origin of the appointees. Each member shall be a resident of the state and be conversant in well drilling, completion, and plugging methods and techniques.

2. Four members of the board shall hold valid permits under sections 256.600 to 256.640. Two of these shall hold permits as well installation contractors, one shall hold a permit as a heat pump installation contractor and as a well installation contractor and one shall hold a permit as a monitoring well installation contractor and as a well installation contractor. Four shall be public members, one of these shall be a public water supply district user and one shall be a private well user. The director of the department or his designee shall serve as a member of the board. Board members shall serve four-year terms except that two of the first appointed public members and two of the first appointed members holding valid permits shall be appointed to two-year terms. Members shall be appointed by the governor with the advice and consent of the senate and each shall serve until his successor is duly appointed and qualified. Vacancies shall be filled by appointment for the unexpired term. Any member who fails to attend at least seventy-five percent of the regular board meetings in any one year, at the discretion of the board, shall be deemed to have resigned. Members shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties while in attendance at board meetings out of appropriations made for that purpose.

3. A member shall not be employed by or own an interest in a company, firm, or business association which employs another member of the board or in which another member owns an interest, if the company, firm, or business association is engaged in any phase of the well drilling, pump installation, heat pump or monitoring well business.

4. Except for industry members, no member shall receive, or shall have received during the previous two years, income derived directly or indirectly from any permittee or applicant under sections 256.600 to 256.640.

5. The board shall meet on a quarterly basis, and special meetings may be called when deemed necessary by the division. A majority of the board is a quorum for conducting business. The board shall elect a chairman by a majority vote at the first meeting each year.

(L. 1991 S.B. 221)



Section 256.606 Rules and regulations--applicants' qualifications.

Rules and regulations--applicants' qualifications.

256.606. 1. The board shall adopt and amend rules and regulations pursuant to chapter 536 which may be reasonably necessary to govern the regulation of the well, the heat pump, monitoring well, and pump installation industry in the state of Missouri.

2. The division with the approval of the board shall prepare examinations and pass upon qualifications of the applicants for permits. The division with the approval of the board may recognize, prepare, or carry out continuing education programs for permittees.

(L. 1991 S.B. 221)



Section 256.607 Well installation contractor, permit--heat pump installation contractor, permit.

Well installation contractor, permit--heat pump installation contractor, permit.

256.607. 1. No person may engage in business in this state as a well installation contractor unless he has obtained from the division a permit to conduct such business or businesses.

2. Nothing in sections 256.600 to 256.640 shall prevent a person who has not obtained a permit pursuant to sections 256.600 to 256.640 from constructing a well on his own or leased property intended for use only in a single-family house which is his permanent residence, or intended for use only for farming purposes on his farm, and where the waters to be produced are not intended for use by the public or in any residence other than his own. Such person shall comply with all rules and regulations as to construction of wells adopted under sections 256.600 to 256.640.

3. Any well installation contractor or pump installation contractor acting as the primary contractor in the construction, alteration, major repair or abandonment of any well shall be required to obtain a permit from the division and comply with all rules and regulations promulgated pursuant to sections 256.600 to 256.640.

4. Any heat pump installation contractor or monitoring well installation contractor shall obtain a permit from the division and comply with all rules and regulations pursuant to sections 256.600 to 256.640.

(L. 1985 S.B. 281 § 3, A.L. 1991 S.B. 221)



Section 256.611 Application, qualifications.

Application, qualifications.

256.611. The division shall issue a permit as a well installation contractor, heat pump installation contractor, monitoring well contractor or pump installation contractor to any person properly making application therefor, who is not less than eighteen years of age, has a knowledge of rules and regulations adopted under sections 256.600 to 256.640, and has passed the appropriate examination and has supplied proof of adequate experience as specified by rule and regulation.

(L. 1985 S.B. 281 § 4, A.L. 1991 S.B. 221)



Section 256.613 Written examinations.

Written examinations.

256.613. Written examinations shall be designed to test the applicants' knowledge of the principles of well drilling and plugging, the methods of installation of pumping equipment and the rules and regulations promulgated under sections 256.600 to 256.640.

(L. 1991 S.B. 221)



Section 256.614 Notice to division, when--forms--registration and certification, fee--encountering gas or oil.

Notice to division, when--forms--registration and certification, fee--encountering gas or oil.

256.614. 1. The division shall be notified, on certification or registration forms to be provided by the division, of the activities specified in this section within sixty days:

(1) Certification forms shall be used to report:

(a) New well construction;

(b) New pump installations;

(c) Drilling of monitoring wells;

(d) Drilling of heat pump wells;

(2) Registration forms shall be used to report:

(a) Plugging of wells;

(b) Raising of casing;

(c) Lining of wells;

(d) Deepening of wells;

(e) Major repairs and alteration to wells;

(f) Jetted well construction;

(3) The certification form shall be accompanied by the certification fee and the registration form shall be accompanied by the registration fee, however, on new well construction and new pump installation, only one fee shall be required.

2. Any well driller who encounters oil or gas during drilling operations or a well owner who converts a well from a water well to an oil or gas well shall notify the division and file for a permit from the Missouri oil and gas council, and the well shall be completed in accordance with the regulations of the council.

(L. 1985 S.B. 281 § 5, A.L. 1991 S.B. 221)



Section 256.615 Abandoned wells, plugging required--test holes, plugging--confidentiality of information--penalty.

Abandoned wells, plugging required--test holes, plugging--confidentiality of information--penalty.

256.615. 1. Wells abandoned by the landowner after August 28, 1991, shall be plugged or caused to be plugged by the landowner according to the regulations developed pursuant to sections 256.600 to 256.640. If the department makes a finding that certain unusual conditions exist at a well, the department may require that the same be plugged by a permitted well driller.

2. Any test hole which is drilled for underground exploration shall be plugged in accordance with rules and regulations developed pursuant to sections 256.600 to 256.640.

3. Any information obtained by the department which identifies a test hole or a monitoring well which was drilled in the exploration for minerals shall remain confidential and shall not be released by the division for a period of ten years following the receipt of the information which initially identified the test hole or monitoring well. The person submitting the report or the person for whom the well was drilled may request that such information remain confidential for an additional five years and the division shall grant such request. Any employee of the division who discloses confidential information shall be subject to disciplinary action by the division and is guilty of a class A misdemeanor.

(L. 1991 S.B. 221)



Section 256.616 Performance bond or letter of credit may be required--conditions.

Performance bond or letter of credit may be required--conditions.

256.616. A well installation contractor or pump installation contractor who has had a permit revoked or a person found guilty of a class A misdemeanor in accordance with section 256.637 shall provide to the division a performance bond or letter of credit in order to obtain a permit.

(1) The bond or letter of credit required by this section shall be:

(a) Conditioned upon faithful compliance with the conditions and terms of sections 256.600 to 256.640; and

(b) In such amount as determined by the division to ensure compliance with the procedures, rules and regulations, and standards established pursuant to sections 256.600 to 256.640, but shall not exceed ten thousand dollars or be less than one thousand dollars. When setting the amount, the division shall consider the total number of wells drilled or pumps installed and the average cost of each well drilled or serviced by the applicant;

(2) Such performance bond, placed on file with the director, shall be in one of the following forms:

(a) A performance bond, payable to the director and issued by an institution authorized to issue such bonds in this state; or

(b) An irrevocable letter of credit issued in favor of and payable to the director from a commercial bank or savings and loan having offices in the state of Missouri;

(3) The requirement for a performance bond or a letter of credit by a well installation contractor or pump installation contractor who has had a permit revoked, or a person who has been found guilty of a class A misdemeanor in accordance with section 256.637 shall cease after two consecutive years of well drilling or pump installation in accordance with the provisions of sections 256.600 to 256.640, and any rules or regulations promulgated pursuant to sections 256.600 to 256.640;

(4) Upon a determination by the division that a well contractor or pump installation contractor has failed to meet standards as set out in sections 256.600 to 256.640 and the rules and regulations promulgated thereunder, the division shall notify the well installation contractor or pump installation contractor that the bond or letter of credit will be forfeited and the moneys placed in the groundwater protection fund for remedial action, if that person does not bring the well or borehole up to the standards established pursuant to sections 256.600 to 256.640 within sixty days after notification of such determination has been given;

(5) If a well is not brought up to the standards established pursuant to sections 256.600 to 256.640 within the sixty-day notification period the division may, upon expiration of the notification period, expend whatever portion of the bond or letter of credit is necessary to hire another contractor to bring the well or borehole up to standards or to construct a new well.

(L. 1991 S.B. 221, A.L. 1997 S.B. 342)



Section 256.617 Drilling rigs, how marked--rig permits.

Drilling rigs, how marked--rig permits.

256.617. All permitted water well drillers shall see that all rigs used by them or their employees in the water well drilling are marked with legible identification numbers at all times. The identification number to be used on the rigs shall be the permit license number which appears on the driller's permit. The rules and regulations adopted by the division shall set out in detail the specific method and manner for marking the rigs. A separate permit shall be obtained for each rig operated by a permitted water well driller during permit year.

(L. 1985 S.B. 281 § 6)



Section 256.620 Certain wells exempted from regulation.

Certain wells exempted from regulation.

256.620. Except as provided in section 256.615, operational wells in existence on September 28, 1985, shall not be required to conform to the provisions of sections 256.600 to 256.640, or any rules or regulations adopted pursuant thereto unless such wells or pump installations for such wells are determined to present a threat to groundwater.

(L. 1985 S.B. 281 § 7, A.L. 1991 S.B. 221)



Section 256.621 Surface water tracing, registration required--renewal--documentation required.

Surface water tracing, registration required--renewal--documentation required.

256.621. All persons engaged in groundwater or surface water tracing, for any purpose, shall register with the division. This registration shall be renewed annually. The registrant shall report in writing all proposed injections of tracers to the division prior to actual injection. Written and graphical documentation of traces shall be provided to the division within thirty days of completion of each trace. The division shall maintain records of all injections and traces reported and will provide this information to interested parties upon request at the cost of reproduction.

(L. 1991 S.B. 221)



Section 256.623 Fees--appeals process for disciplinary action.

Fees--appeals process for disciplinary action.

256.623. 1. The board shall by rules and regulations establish reasonable and necessary fees for:

(1) Permits;

(2) Renewal of permits;

(3) Duplicate permits;

(4) Rig permits;

(5) Certification reports;

(6) Registration reports;

(7) Division publications (not to exceed the cost of publication and handling);

(8) Logging of wells;

(9) Examinations; and

(10) Late document submittals.

2. The fees shall be set at a level necessary to produce revenue which shall not substantially exceed the cost and expense of administering sections 256.600 to 256.640. The board shall also by rules and regulations set forth appeal processes for contractors subject to disciplinary action and shall set forth procedures by which any aggrieved party may bring a complaint to the division.

(L. 1985 S.B. 281 § 8, A.L. 1991 S.B. 221)



Section 256.626 Promulgation of rules and regulations--heat pump coolants, preference.

Promulgation of rules and regulations--heat pump coolants, preference.

256.626. 1. The board shall adopt, amend, and promulgate in the manner provided by law, and enforce rules and regulations pertaining to the construction and abandonment of wells, and the permitting of operators and contractors under sections 256.600 to 256.640.

2. The board shall specify by rule and regulation the types of materials which may be used as a coolant in a heat pump well. Preference shall be given to those coolants which would present the least threat to groundwater if released into the environment. The board shall also specify by rule and regulation those coolants which shall not be used in heat pump wells due to their potentially harmful effects if released into the environment.

(L. 1985 S.B. 281 § 9, A.L. 1991 S.B. 221)



Section 256.628 Obligation to plug abandoned well, notification--information to be filed, form--inspection, injunction, penalty.

Obligation to plug abandoned well, notification--information to be filed, form--inspection, injunction, penalty.

256.628. 1. A public water supplier subject to the provisions of chapter 640 which connects to any structure or location previously served by any well which is not that of another public water supplier shall notify the well owner of his obligation to plug any abandoned well pursuant to the requirements of sections 256.600 to 256.640. The public water supplier shall not connect any person to the public water system until the person submits information which identifies the location of wells and attests that:

(1) Known abandoned wells on the property have been plugged; or

(2) There are no known abandoned wells on the property; or

(3) Existing wells will remain in use and will be properly plugged when no longer used; or

(4) Any abandoned wells will be plugged within ninety days.

2. The public water supplier shall submit a copy of information so received to the division on forms provided by the division, along with sufficient information to enable the division to locate existing and abandoned wells. The division shall, within a reasonable time, inspect any well identified in subdivision (4) of subsection 1 of this section. If the division determines that an abandoned well has not been plugged, it shall order the owner to have it plugged by a permitted water well installation contractor within thirty days. The division shall immediately seek injunctive relief through the office of the prosecuting attorney of the county wherein the alleged violation occurred to enforce its order and shall notify the appropriate public water supplier who shall terminate water service to the property thirty days after receipt of notice if the well has not been plugged. Any person who fails to plug an abandoned well pursuant to the provisions of this subsection shall, upon conviction, be subject to the penalties specified in section 256.637.

(L. 1991 S.B. 221)



Section 256.630 Violations of the law, suspension, revocation--procedure, appeals.

Violations of the law, suspension, revocation--procedure, appeals.

256.630. 1. If the division determines that the holder of any permit issued pursuant to sections 256.600 to 256.640 has violated any provision of sections 256.600 to 256.640, or any rule or regulation adopted pursuant thereto, the division shall reprimand, suspend, place any such permittee on probation or revoke a permit.

2. The division shall cause to have issued and served upon the permittee a written notice of the order or revocation issued under section 256.619 or this section, which notice shall include a copy of the order, shall specify the provision of sections 256.600 to 256.640, or the standard, rule or regulation, order or permit term or condition of which the permittee is alleged to be in violation and a statement of the manner in which the person is alleged to violate sections 256.600 to 256.640, or the standard, rule or regulation, order or permit term or condition. Service may be made upon any person within or without the state by registered or certified mail, return receipt requested. Any person against whom the division issues an order may appeal it by filing a petition with the board within thirty days. The appeal shall stay the enforcement of the order until a final determination is made.

3. After due consideration of the record, or upon default in appearance of the petitioner at any hearing of which he has been given notice by registered or certified mail, the board shall issue and enter such final order, or make such final determination as it deems appropriate under the circumstances. The board may sustain, reverse or modify the division's order or may make such other orders as it deems appropriate under the circumstances. It shall notify the petitioner or respondent thereof in writing by certified or registered mail.

4. Any affected person aggrieved by an action of the division may appeal to the board. At any public hearing all testimony taken before the board, or a hearing officer appointed by the board, shall be under oath and recorded stenographically. The transcript so recorded shall be made available to any person upon payment of a fee equal to the cost of reproduction. All final orders and determinations of the board or the division made pursuant to the provisions of sections 256.600 to 256.640 are subject to judicial review pursuant to the provisions of section 536.100. Any person who has exhausted all administrative remedies provided by chapter 536 and who is aggrieved by a final decision in a contested case, whether such decision is affirmative or negative in form, shall be entitled to judicial review in the form of a trial de novo in the circuit court of the county wherein the alleged impropriety occurred.

(L. 1985 S.B. 281 § 10, A.L. 1991 S.B. 221)



Section 256.633 Injunctions--attorney general to represent division.

Injunctions--attorney general to represent division.

256.633. The division may petition a court of competent jurisdiction for injunctions or other appropriate relief to enforce the provisions of sections 256.600 to 256.640. The attorney general shall represent the division when requested to do so.

(L. 1985 S.B. 281 § 11)



Section 256.635 Audit of division--groundwater protection fund, purpose.

Audit of division--groundwater protection fund, purpose.

256.635. 1. The state auditor shall audit the financial transactions of the division in connection with the administration of sections 256.600 to 256.640.

2. All money collected by the division under the provisions of sections 256.600 to 256.640 shall be deposited in the state treasury to the credit of a special fund hereby established to be known as the "Groundwater Protection Fund". Moneys in the fund shall be expended only for the purposes of administering sections 256.600 to 256.640. Notwithstanding the provisions of section 33.080, any balance remaining in the fund at the end of an appropriation period shall not be transferred to general revenue, except that should there be a balance remaining in the fund at the end of an appropriation period exceeding one-half of the next year's projected operating budget for administration of sections 256.600 to 256.640, the amount exceeding one-half of the next year's projected budget shall be transferred to the general revenue fund.

3. Any balance in the water well drillers' fund on August 28, 1997, shall be transferred to the groundwater protection fund on that date, and following such transfer, the water well drillers' fund shall be abolished.

(L. 1985 S.B. 281 § 12, A.L. 1997 S.B. 342)



Section 256.637 Violations of law, civil and criminal penalties.

Violations of law, civil and criminal penalties.

256.637. 1. Any person who willfully violates any of the provisions of sections 256.600 to 256.640 is guilty of a class A misdemeanor.

2. In the event of a continuing violation, each day that the violation continues shall constitute a separate and distinct offense.

3. Any person who willfully obstructs, hinders or prevents agents of the division in the performance of the duties imposed on them by sections 256.600 to 256.640 is guilty of a class A misdemeanor.

4. Any well owner who knowingly causes or permits a hazardous or potentially hazardous condition to exist which could cause deterioration of groundwater quality in the system, even in a local area, shall forfeit his right to an approved, certified well. He shall also be liable to legal action by the state and any neighboring well owners should the condition endanger the groundwater in surrounding areas. If the division finds that such conditions exist, it shall order the well owner to plug the well.

5. Upon receipt of a complaint filed with the division alleging that any provision of sections 256.600 to 256.640, or any standard, rule or regulation promulgated thereto was violated, the division may institute a civil action in the jurisdiction where the well is located for injunctive relief through the office of the prosecuting attorney of the county wherein the alleged violation occurred to prevent such violation or further violation, or for the assessment of a civil penalty not to exceed five hundred dollars per day for each day, or part thereof, the violation occurred and continued to occur, or both, as the court deems proper. For the purpose of this section, the filing of a well registration or certification form containing false information shall constitute a violation for each day after notification that such form is on file with the division. Any moneys paid in civil penalties shall be deposited in the groundwater protection fund.

(L. 1985 S.B. 281 § 13, A.L. 1991 S.B. 221, A.L. 1997 S.B. 342)



Section 256.640 Rules, procedure.

Rules, procedure.

256.640. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1985 S.B. 281 § 14, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 256.641 Definitions.

Definitions.

256.641. As used in sections 256.641 to 256.660, the following words mean:

(1) "Irrigation well", any well which is used for the primary purpose of providing water for the irrigation or inundation of crops;

(2) "Qualified voter", an owner of one acre or more of real property.

(L. 1992 S.B. 661 & 620 § 21)



Section 256.643 Southeast Missouri regional water district, certain counties may be included--governed by commission.

Southeast Missouri regional water district, certain counties may be included--governed by commission.

256.643. 1. There is hereby established a public corporation to be known as the "Southeast Missouri Regional Water District". The district may include all or part of the following counties: Scott, Mississippi, Stoddard, Butler, New Madrid, Pemiscot and Dunklin.

2. The southeast Missouri regional water district shall be governed by a commission comprised of one person from each county in the district.

(L. 1992 S.B. 661 & 620 § 22 subsecs. 1, 2)



Section 256.645 Counties to adopt plan to set boundaries of district--meeting of landowners--notice requirement.

Counties to adopt plan to set boundaries of district--meeting of landowners--notice requirement.

256.645. Within thirty days of August 28, 1992, the governing body of each county listed in section 256.643 shall adopt a plan for the county establishing the precise boundary of that portion of the county to be included in the district. The governing body of each county adopting a plan shall direct the clerk of the county court to call a meeting of the owners of real estate of one acre or more per parcel situated in that county. Notice shall be given by publication once a week for three consecutive weeks in some newspaper of general circulation in the county at least ten days before the day of the meeting. The notice shall specify the meeting day, time, and place in the county; and that the purpose of the meeting is to determine whether the qualified voters wish to become a part of the district, and if so, to elect commissioners.

(L. 1992 S.B. 661 & 620 § 22 subsec. 3)



Section 256.647 Qualified voters to elect chairman and secretary--vote to become part of district and to select one commissioner, elections procedure.

Qualified voters to elect chairman and secretary--vote to become part of district and to select one commissioner, elections procedure.

256.647. 1. The qualified voters in each county shall organize by electing a chairman and secretary of the meeting, who shall conduct elections for the following purposes:

(1) To determine whether a majority of the qualified votes have been cast in favor of becoming a part of the district; and

(2) If a majority of the qualified votes have been cast in favor of becoming a part of the district, then to select one commissioner of the district.

2. All elections conducted pursuant to subsection 1 of this section shall be conducted as follows: Each one acre of land which is assessed agricultural within the established boundary lines in the county shall represent one share, and each qualified voter shall be entitled to one vote by person or proxy for each one acre of land owned by such person within such boundary lines.

(L. 1992 S.B. 661 & 620 § 22 subsecs. 4, 5)



Section 256.649 Counties not joining may subsequently join, procedure--commissioners' qualifications.

Counties not joining may subsequently join, procedure--commissioners' qualifications.

256.649. Counties listed in section 256.643 which do not join the district pursuant to the provisions of sections 256.645 and 256.647 may subsequently join the district if the governing body of such county, after obtaining approval from the district commission, adopts an order declaring that the county shall join the district and establishing the precise boundary of the district within the county and if, after submitting the question of joining the district to the qualified voters of the county to be included in the district, a majority of such votes cast on the question favor joining the district. Such vote shall be conducted at an organizational meeting conducted pursuant to subsection 1 of section 256.647. Following the approval of the question favoring joining the district, the qualified voters of the county shall elect one commissioner to the commission to serve a term of office of six years as provided in subdivision (2) of subsection 1 of section 256.647. Candidates for election to the commission shall be citizens of the United States, voters within the county for one year next preceding the election, and at least thirty years of age.

(L. 1992 S.B. 661 & 620 § 22 subsec. 6)



Section 256.651 Meeting of commission, location--terms of office, how determined--vacancies--per diem--oath.

Meeting of commission, location--terms of office, how determined--vacancies--per diem--oath.

256.651. 1. The commission shall meet in the county containing the largest proportion of the area of the district within three weeks of the initial appointment of commissioners from each county which joins the district.

2. Appointed commissioners shall serve until their successors have been duly elected and qualified.

3. The elected commission members shall, at their first meeting, by lot determine the terms of their office, which shall be initially two, four and six years, and six years thereafter, and they shall serve until their successors shall have been elected and qualified. No commissioner shall serve more than two terms, whether partial or full.

4. Vacancies shall be filled by the county commission in the county from which the vacancy occurs for the remainder of an unexpired term. Members of the commission shall receive a per diem for attending commission meetings as set by the commission.

5. Each commission member before entering upon his official duties shall take and subscribe to an oath before an officer authorized by law to administer oaths, that he will honestly, faithfully, and impartially perform the duties devolving upon him in office as a commission member of the district.

(L. 1992 S.B. 661 & 620 §§ 23, 24)



Section 256.653 President and secretary to be elected, qualifications, terms--commission's powers and duties.

President and secretary to be elected, qualifications, terms--commission's powers and duties.

256.653. 1. The commission members shall, at their first meeting, choose one of their number president of the commission, and elect some suitable person secretary, who shall serve until his successor is appointed and qualified, and who shall be a resident of the county or counties in which the district is situated and may or may not be a member of the commission.

2. The commission may adopt a seal with a suitable device, and shall keep a record of all its proceedings, which shall be open to the inspection of all interested parties.

3. Any action by the commission shall be by majority vote, and each commissioner shall have one vote.

4. The commission shall:

(1) Monitor the quality and quantity of ground and surface water in the district;

(2) Implement a cooperative agreement with the department of natural resources to share information obtained under the provisions of sections 256.614 and 256.615 and any other information under sections 256.600 to 256.637 applicable to the collection of any fees established by the commission under section 256.655. Any information obtained by the department which identifies a test hole or a monitoring irrigation well which was drilled in the exploration of minerals shall remain confidential and shall not be released by the department to the commission;

(3) Require all water users in the district with irrigation wells measuring six inches or greater in diameter to annually report usage and number and location of irrigation wells. The department of natural resources shall provide, to the district, copies of water usage and irrigation well location reports received under the drinking water program, chapter 640 or section 256.410, from all users within the district within fifteen working days of receipt of such reports;

(4) Review and comment on the state water plan and any revisions thereto;

(5) Develop water management plans for the district in consultation with the department of natural resources and the state water plan advisory board, after public notice and hearings thereon.

5. The commission may:

(1) Hold such other hearings as may be necessary;

(2) Classify ground and surface water consistent with any classification system employed by the department of natural resources or any other recognized classification system approved by the commission;

(3) Initiate water studies in the district;

(4) Establish criteria for evaluating the need for irrigation well spacing requirements, criteria for assessing water quality and recommendations for steps to be taken if water quality or quantity deteriorates or if water quality or quantity is threatened;

(5) Contract with public and private entities;

(6) Accept grants and other funds and budget for same;

(7) Adopt rules after public notice and hearings thereon;

(8) Represent the district before state and federal agencies.

6. Nothing in subsections 4 to 6 of this section shall be construed to limit the powers, duties or authority of the well installation board as provided in sections 256.600 to 256.640.

(L. 1992 S.B. 661 & 620 §§ 25, 26, A.L. 1993 H.B. 482)



Section 256.655 Fees may be established for persons owning irrigation wells--qualification, limitation--to raise fee must submit to voters.

Fees may be established for persons owning irrigation wells--qualification, limitation--to raise fee must submit to voters.

256.655. 1. The commission may establish annual fees to be paid by persons owning irrigation wells which measure six inches in diameter or greater. Such fee may not exceed five dollars per well without prior approval of the qualified voters as provided for in sections 256.643 to 256.660. The commission may propose to raise the fee to an amount not to exceed twenty-five dollars per well. The fee shall be raised to such amount upon approval by at least two-thirds of those voting on the question in the district. The fee shall be set by the commission in an amount necessary to produce revenue reasonably required to implement the provisions of sections 256.643 to 256.660 and shall be based upon the number of irrigation wells owned, water usage, size of the irrigation well or any combination thereof, adopted by the commission.

2. Each owner of a new irrigation well drilled which is an irrigation well measuring six inches in diameter or greater shall pay a fee to the commission of fifteen dollars for each new irrigation well drilled and each owner of an irrigation well measuring six inches in diameter or greater which is plugged under this chapter shall pay a fee to the commission of fifteen dollars.

3. The commission shall meet at least quarterly and upon the call of the president or any three members of the commission.

4. The fees authorized under this section shall not apply to any political subdivision or special district of the state.

(L. 1992 S.B. 661 & 620 § 27, A.L. 1993 H.B. 482)



Section 256.657 Secretary of commission to serve as treasurer--salary, expenses, staff and equipment--bond requirement--deposit of funds--duties--annual audit--report--warrants, form.

Secretary of commission to serve as treasurer--salary, expenses, staff and equipment--bond requirement--deposit of funds--duties--annual audit--report--warrants, form.

256.657. 1. The secretary of the commission shall hold the office of treasurer of such district and he shall receive and receipt for all moneys collected or obtained by the commission.

2. The secretary may receive a salary, payable monthly, such as the commission may fix, as well as all necessary expenses. The commission shall furnish the secretary the necessary office room, furniture, stationery, maps, plats, typewriter and postage, which office shall be in the county, or one of the counties, in which such district is situated, and the district records shall be kept in such office.

3. The secretary may appoint, by and with the advice and consent of the commission, one or more deputies as may be necessary, whose salary or salaries and necessary expenses shall be paid by the district.

4. The secretary shall give bond in such amount as shall be fixed by the commission, conditioned that he will account for and pay out, as provided by law, all moneys received by him from any source, which bond shall be signed by at least two sureties, approved and accepted by the commission, and the bond shall be in addition to the bond for the proceeds of sales of bonds. The bond of the secretary may, if the commission shall so direct, be furnished by a surety or bonding company, which shall be approved by the commission. Bond shall be placed and remain in the custody of the president of the commission, and shall be kept separate from all papers in custody of the secretary.

5. The secretary shall deposit all funds received by him in some bank, banks or trust company to be designated by the commission. All interest accruing on such funds shall, when paid, be credited to the district.

6. The commission shall have audited the books of the secretary of the district by a certified public accountant each year and make report thereof to the landowners within thirty days thereafter, showing the amount of money received, the amount paid out during such year, and the amount in the treasury at the beginning and end of the year, and file a copy of such statement in the office of the county clerk of each county containing land embraced in the district.

7. The secretary of the district shall pay out funds of the district only on warrants issued by the district, said warrants to be signed by the president of the commission and attested by the signature of the secretary. All warrants shall be in the following form: $ ..... Fund ........ No. of warrant ........ Secretary of the Regional Water District, state of ......... .

Pay to .......... dollars out of the money in ........... fund of ........... district for ............ .

By order of commission of the Regional Water District.

............................. ....,

President of district.

Attest....................................,

Secretary of district.

(L. 1992 S.B. 661 & 620 § 28)



Section 256.660 Disincorporation of district, procedure.

Disincorporation of district, procedure.

256.660. 1. Disincorporation of the district may be accomplished by a vote therefor on the submission of the question to the qualified voters of the district. The submission is initiated as follows:

(1) When the commission determines the disincorporation is desirable after a hearing on the subject is held, provided that notice of such hearing is made by publication setting a time for the hearing and citing the reasons for the proposed need to disincorporate, and the commission makes its decision for disincorporation within thirty days after the hearing is concluded, and on such decision calls forthwith for a disincorporation election; or

(2) When five percent or more of the qualified voters from each of a majority of the counties within the district petition the commission for a disincorporation election. The determination of the validity of the petition signatures shall be made by the election district of each county. When the election district determines that the petition is valid, the commission shall call a hearing as on its own motion to disincorporate. After the hearing is concluded with no withdrawal of the petition as provided for in this section, the commission shall notify the county clerks of all counties in the district, who shall submit the question to the qualified voters of the district.

2. A majority of petitioners on a disincorporation petition may withdraw the petition and thereby terminate the proceedings at any time before the hearing is concluded.

3. The question shall be submitted in substantially the following form:

Shall the Southeast Missouri Regional Water District be disincorporated?

4. A vote of a majority of those voting is required for disincorporation.

5. When disincorporation is voted as provided in this section, the commission shall certify the result to the court, whereupon the court shall appoint a competent person from within the district as receiver. The receiver shall have, under order of the court, such powers and responsibilities, as such would apply to this section, as provided by law for receivers in the liquidation of general and business corporations and shall be considered, for the purpose of sections 256.643 to 256.660, to be an officer of the district. Upon appointment of a receiver by the court, the power and authority of the commissioners of the district to function as the commission of the district ceases, and the offices of commissioners terminate, subject to whatever orders the court may issue for securing the aid of the commissioners in liquidation of the district.

6. When the receiver has closed the affairs and paid all debts of the district, he shall, subject to any further and necessary orders of the court, take action as follows:

(1) Pay to the county commission of each county within the district the money remaining in his hands, on the basis of a pro rata to each county commission as the fees paid from each county to the district in the last full year of district fee collection under the commission relate to the total district fee collection in said year;

(2) File all data, plans and other official records of the district with the clerk of the court, which records shall be matters of public record available to any interested person.

(L. 1992 S.B. 661 & 620 § 29)



Section 256.670 Definitions--geographical information system, public access--community creation of system--fee--licensing of system, factors--construction of law--liability shield.

Definitions--geographical information system, public access--community creation of system--fee--licensing of system, factors--construction of law--liability shield.

256.670. 1. As used in this section, the following terms mean:

(1) "Community", any municipality as defined in this section;

(2) "Geographical information system", a computerized, spatial coordinate mapping and relational data base technology which:

(a) Captures, assembles, stores, converts, manages, analyzes, amalgamates and records, in the digital mode, all kinds and types of information and data;

(b) Transforms such information and data into intelligence and subsequently;

(c) Retrieves, presents and distributes that intelligence to a user for use in making the intelligent decisions necessary for sound management;

(3) "Municipality", any city with a population of three hundred fifty thousand or more inhabitants which is located in more than one county.

2. In the interest of maintaining community governments open and accessible to the public, information gathered by communities for use in a geographical information system, unless properly made a closed record, should be available to the public. However, access to the information in a way by which a person could render the investment of the public in a geographical information system a special benefit to that person, and not to the public, should not be permitted.

3. Any community as defined in this section may create a geographical information system for the community. The scope of the geographical information system shall be determined by the governing body of the community. The method of creation, maintenance, use and distribution of the geographical information system shall be determined by the governing body of the community.

4. The information collected or assimilated by a community for use in a geographical information system shall not be withheld from the public, unless otherwise properly made a closed record of the community as provided by section 610.021. The information collected or assimilated by a community for use in a geographical information system need not be disclosed in a form which may be read or manipulated by computer, absent a license agreement between the community and the person requesting the information.

5. Information collected or assimilated by a community for use in a geographical information system and disclosed in any form, other than in a form which may be read or manipulated by computer, shall be provided for a reasonable fee, as established by section 610.026. A community maintaining a geographical information system shall make maps and other products of the system available to the public. The cost of the map or other product shall not exceed a reasonable fee representing the cost to the community of time, equipment and personnel in the production of the map or other product. A community may license the use of a geographical information system. The cost of licensing a geographical information system may reflect the:

(1) Cost to the community of time, equipment and personnel in the production of the information in a geographical information system or the production of the geographical information system;

(2) Cost to the community of the creation, purchase, or other acquisition of the information in a geographical information system or of the geographical information system; and

(3) Value of the commercial purpose, if any, for which the information in a geographical information system or a geographical information system is to be used.

6. The provisions of this section shall not hinder the daily or routine collection of data, as defined in section 569.093, from the geographical information system by real estate brokers and agents, title collectors, developers, surveyors, utility companies, banks, or mortgage companies, nor shall the provisions allow for the charging of fees for the collection of such data exceeding that allowed pursuant to section 610.026. The provisions of this section, however, shall allow a community maintaining a geographical information system to license and establish costs for the use of the system's computer program and computer software, as defined in section 569.093.

7. A community distributing information used in a geographical information system or distributing a geographical information system shall not be liable for any damages which may arise from any error which may exist in the information or the geographical information system.

(L. 1995 H.B. 452, et al. § 3)



Section 256.700 Surface mining, fee--director to require fee, when--amount of fee--expiration date--rulemaking authority.

Surface mining, fee--director to require fee, when--amount of fee--expiration date--rulemaking authority.

256.700. 1. Any operator desiring to engage in surface mining who applies for a permit under section 444.772 shall, in addition to all other fees authorized under such section, annually submit a geologic resources fee. Such fee shall be deposited in the geologic resources fund established and expended under section 256.705. For any operator of a gravel mining operation where the annual tonnage of gravel mined by such operator is less than five thousand tons, there shall be no fee under this section.

2. The director of the department of natural resources may require a geologic resources fee for each permit not to exceed one hundred dollars. The director may also require a geologic resources fee for each site listed on a permit not to exceed one hundred dollars for each site. The director may also require a geologic resources fee for each acre permitted by the operator under section 444.772 not to exceed ten dollars per acre. If such fee is assessed, the fee per acre on all acres bonded by a single operator that exceeds a total of three hundred acres shall be reduced by fifty percent. In no case shall the geologic resources fee portion for any permit issued under section 444.772 be more than three thousand five hundred dollars.

3. Beginning August 28, 2007, the geologic resources fee shall be set at a permit fee of fifty dollars, a site fee of fifty dollars, and an acre fee of six dollars. Fees may be raised as allowed in this subsection by a regulation change promulgated by the director of the department of natural resources. Prior to such a regulation change, the director shall consult the industrial minerals advisory council created under section 256.710 in order to determine the need for such an increase in fees.

4. Fees imposed under this section shall become effective August 28, 2007, and shall expire on December 31, 2020. No other provisions of sections 256.700 to 256.710 shall expire.

5. The department of natural resources may promulgate rules to implement the provisions of sections 256.700 to 256.710. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2007, shall be invalid and void.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 256.705 Fund created, use of moneys.

Fund created, use of moneys.

256.705. 1. All sums received through the payment of fees under section 256.700 shall be placed in the state treasury and credited to the "Geologic Resources Fund" which is hereby created.

2. After appropriation by the general assembly, the money in such fund shall be expended to collect, process, manage, and distribute geologic and hydrologic resource information pertaining to mineral resource potential in order to assist the mineral industry and for no other purpose. Such funds shall be utilized by the division of geology and land survey within the department of natural resources.

3. Any portion of the fund not immediately needed for the purposes authorized shall be invested by the state treasurer as provided by the constitution and laws of this state. All income from such investments shall, unless otherwise prohibited by the constitution of this state, be deposited in the geologic resources fund. The provisions of section 33.080 relating to the transfer of unexpended balances in various funds to the general revenue fund at the end of each biennium shall not apply to funds in the geologic resources fund.

4. General revenue of the state or other state funds may be appropriated or expended for the administration of sections 256.700 to 256.710. The state geologist may enter into a memorandum of understanding or other agreement that allows for state or federal funds to supplement the geologic resources fund.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 256.710 Industrial minerals advisory council created, members, duties, terms, vacancies.

Industrial minerals advisory council created, members, duties, terms, vacancies.

256.710. 1. There is hereby created an advisory council to the state geologist known as the "Industrial Minerals Advisory Council". The council shall be composed of nine members as follows:

(1) The director of the department of transportation or his or her designee;

(2) Eight representatives of the following industries appointed by the director of the department of natural resources:

(a) Three representing the limestone quarry operators;

(b) One representing the clay mining industry;

(c) One representing the sandstone mining industry;

(d) One representing the sand and gravel mining industry;

(e) One representing the barite mining industry; and

(f) One representing the granite mining industry.

The director of the department of natural resources or his or her designee shall act as chairperson of the council and convene the council as needed.

2. The advisory council shall:

(1) Meet at least once each year;

(2) Annually review with the state geologist the income received and expenditures made under sections 256.700 and 256.705;

(3) Consider all information and advise the director of the department of natural resources in determining the method and amount of fees to be assessed;

(4) In performing its duties under this subsection, represent the best interests of the Missouri mining industry;

(5) Serve in an advisory capacity in all matters pertaining to the administration of this section and section 256.700;

(6) Serve in an advisory capacity in all other matters brought before the council by the director of the department of natural resources.

3. All members of the advisory council, with the exception of the director of the department of transportation or his or her designee who shall serve indefinitely, shall serve for terms of three years and until their successors are duly appointed and qualified; except that, of the members first appointed:

(1) One member who represents the limestone quarry operators, the representative of the clay mining industry, and the representative of the sandstone mining industry shall serve terms of three years;

(2) One member who represents the limestone quarry operators, the representative of the sand and gravel mining industry, and the representative of the barite mining industry shall serve terms of two years; and

(3) One member who represents the limestone quarry operators, and the representative of the granite mining industry shall serve a term of one year.

4. All members shall be residents of this state. Any member may be reappointed.

5. All members shall be reimbursed for reasonable expenses incurred in the performance of their official duties in accordance with the reimbursement policy set by the director. All reimbursements paid under this section shall be paid from fees collected under section 256.700.

6. Every vacancy on the advisory council shall be filled by the director of the department of natural resources. The person selected to fill any such vacancy shall possess the same qualifications required by this section as the member he or she replaces and shall serve until the end of the unexpired term of his or her predecessor.

(L. 2007 S.B. 54)

Effective 1-01-08






Chapter 257 Water Conservancy Districts

Section 257.020 Definitions.

Definitions.

257.020. Unless the context requires otherwise, as used in this chapter the following terms mean:

(1) "Court", the circuit court wherein the petition for the organization of the district was filed and granted;

(2) "Person", person, firm, copartnership, association or corporation;

(3) "Public corporation", counties, townships, cities, towns, villages, all special districts, and all other governmental agencies;

(4) "River":

(a) The main stream and its tributaries of a primary drainage basin;

(b) The main stream and its tributaries of a secondary drainage basin;

(c) The principal stream of a tributary drainage area and its tributaries;

(d) The stream or streams of an unnamed drainage area, the specific delineation of which is otherwise provided for herein;

(5) "River basin":

(a) A primary drainage basin; and including all of the area of a primary drainage basin above the point where the main stream of such basin flows out of the state of Missouri;

(b) A secondary drainage basin;

(c) A tributary drainage area, the principal stream of which drains directly into the main stream of a primary or secondary drainage basin; or

(d) The unnamed drainage areas not within any primary drainage basin and including those areas which border and drain directly into the Mississippi, Missouri, or Des Moines Rivers; all such basins and areas, and the streams thereof, being those delineated on the Missouri Bureau of Geology and Mines Drainage Map of 1927 as prepared and drawn under authorization of Laws of Missouri, 1921, page 88, and which drainage map was accordingly made of record in the bureau's biennial report of the state geologist transmitted to the 54th general assembly in 1927. Such delineation of basins and areas shall be understood to define their general locations and names, if any, and to be not definitive of their exact boundaries.

(L. 1959 S.B. 199 § 1, A.L. 1978 H.B. 971)



Section 257.030 Organization--proceedings in circuit court--disqualification of judge.

Organization--proceedings in circuit court--disqualification of judge.

257.030. 1. Jurisdiction over proceedings for the organization of a river basin conservancy district lies with the circuit court of the county in which more of the lands of the proposed district are situated than in any other county. The court in which the proceedings are initiated shall thereafter, for all purposes of this chapter, except as hereinafter otherwise provided, maintain and have exclusive original jurisdiction coextensive with the boundaries and limits of the district and of lands and other property within or affected by the district, without regard to the usual limits of jurisdiction of the court.

2. No change of venue shall be allowed in any proceedings by and under the court as provided in this chapter except in condemnation cases and except where the judge of the court shall be disqualified under the laws of this state relating to the change of venue in civil cases. In such situation the following shall apply:

(1) If the judge of the court is disqualified, or is charged, by a party of interest to any proceedings, with being disqualified, the judge shall take action under the change of venue law for civil cases to secure a judge from another judicial circuit of this state to sit, hear the proceedings, and render a decision in the same manner as the regular judge has authority to do. The judge secured from another judicial circuit shall retain jurisdiction until the disqualification of the regular judge of the court is removed.

(2) The expenses of the judge secured from another judicial circuit shall be paid in such amount and manner as provided by the laws of the state relating to circuit courts.

(L. 1959 S.B. 199 § 3)



Section 257.040 Petition for organization, number of signers, contents--consolidation of petitions.

Petition for organization, number of signers, contents--consolidation of petitions.

257.040. 1. To initiate proceedings for establishing a river basin conservancy district, a petition shall be filed in the office of the clerk of the court, the petitioners to be residents, and may be public corporations, of a county which is within or partly within the river basin generally described and proposed to be organized into a district, their signatures to be required as follows:

(1) In the case of a district proposed for a river basin lying within or partly within more than two counties, the petition shall be signed by one hundred or more petitioners in each of a majority of such counties;

(2) In the case of a district proposed for a river basin lying within or partly within two counties, the petition shall be signed by fifty or more petitioners in each county;

(3) In the case of a district proposed for a river basin lying wholly within one county the petition shall be signed by twenty-five or more petitioners in such county.

2. In the case of a public corporation as a petitioner, the petition shall be signed by the appropriate person or persons after due and proper action by the governing body of such public corporation.

3. The petition shall set forth:

(1) The name of the proposed district, the first word of the title being the name of the river followed by the words "Conservancy District"; or, in the event of the proposed district being a river basin constituting an unnamed area as described in this chapter, the name of the river to be used shall be the name of the principal stream or one of the principal streams within the proposed district;

(2) That the creation of a district for the area described will be conducive to the public health, safety, convenience or general welfare, or for public use or benefit; and may set forth any other pertinent purpose and condition as conform to the provisions of this chapter;

(3) A general description of the territory to be included in the proposed district, which territory shall be a primary drainage basin, a secondary drainage basin, a tributary drainage area, or an unnamed drainage area, as defined in this chapter;

(4) That the owners of real estate and other property whose names are subscribed to the petition are willing to and do obligate themselves, in the manner hereinafter provided for, to pay the expense of the proceedings, whether the proposed district is organized or the proceedings dismissed;

(5) A prayer for an order by the court declaring the petition and its purpose to be worthy and valid, and further ordering a referendum as such is provided for in this chapter.

4. Several similar petitions or duplicate copies of the same petition for the organization of the same district may be filed and shall together be regarded as one petition. All petitions filed prior to the hearing on the petition shall be considered by the court the same as though filed with the first petition placed on file. The court may at any time permit the petition to be amended in form and substance to conform to the facts. In determining when a requisite number of freeholders have signed the petition, the court shall be governed by the names as they appear upon the tax records, which shall be prima facie evidence of ownership.

(L. 1959 S.B. 199 § 4, A.L. 1990 H.B. 1070)



Section 257.050 Bond for expenses.

Bond for expenses.

257.050. At the time of filing the petition, or at any time subsequent thereto and prior to the time of publication of notice of the hearing thereon, a bond shall be filed, with security approved by the court, sufficient to pay the expenses connected with the proceeding prior to a formal decree of the court establishing the district. If at any time during the proceedings the court is satisfied that the bond first executed is insufficient in amount, it may require the execution of an additional bond within a time to be fixed, to be not less than ten days, and upon failure of the petitioners to execute the same, the petition shall be dismissed.

(L. 1959 S.B. 199 § 5)



Section 257.060 Secondary or tributary drainage area, recommendation of state agency.

Secondary or tributary drainage area, recommendation of state agency.

257.060. When the petition proposes the organization of a district for a river basin which is a secondary drainage basin, a tributary drainage area, or an unnamed drainage area, the court shall proceed as follows: Request an official recommendation from the state agency officially designated by the governor to review plans of a river basin conservancy district as hereinafter provided, which agency shall approve or disapprove, or recommend changes with respect to, the extent and purpose of the proposed district as described in the petition, shall include in its recommendation the most properly descriptive name for the proposed district, and shall forward the recommendation to the court within thirty days after receiving the request from the court.

(L. 1959 S.B. 199 § 6)



Section 257.070 Survey of district made, when--notice, objections, disposition--order of court, appeal.

Survey of district made, when--notice, objections, disposition--order of court, appeal.

257.070. 1. If the court finds the petition worthy it shall appoint a surveyor to determine the boundaries of the river basin and such other related boundaries that the court deems necessary for the proper establishment of the proposed district as provided in this chapter. The surveyor so appointed shall make a report in writing, accompanied by a map of the proposed district upon which the required boundaries shall be clearly delineated. The report and map shall be filed with the clerk of the court and shall thereafter be taken and considered as a part of the original petition on file in the case.

2. Immediately after the filing of the surveyor's report and map, the clerk of the court shall cause notice by publication to be made of the pendency of the petition and of the time and place of the hearing thereon as fixed by the court. The notice by publication shall be made in each county which, in all or part, is within or appears to be within the proposed district. The notice shall refer all persons and public corporations concerned in the proceeding to the report and map of the proposed district for the lines bounding the property proposed to be included within the district.

3. Any owner of property in the proposed district who individually may not have signed a petition or who has finally withdrawn his name therefrom in writing and in open court, and who wishes to object to the organization of the district shall, on or before the date set for the cause to be heard, file his objections in writing why the district should not be organized. The objections shall be heard by the court as an advanced case without unnecessary delay.

4. If, at any time after the surveyor's report and map are filed and before the hearing is concluded, the court finds a deficiency in the number of required petitioners from any county within or partly within the proposed district, it shall allow the petitioners to correct such deficiency.

5. Upon the hearing

(1) If it appears that the purpose of this chapter would be subserved by the creation of a river basin conservancy district, the court shall, after disposing of all questions and objections as justice and equity require, including changes or adjustments in the proposed boundary of the district, adjudicate all questions of jurisdiction, declare the district organized for the purposes of a referendum, give it a name by which it shall thereafter be known, and issue the necessary orders for a referendum and first board election as provided for herein.

(2) If the court finds the jurisdiction to be in another county and another court, the proceedings shall be transferred forthwith by the court to the proper jurisdiction and shall progress as though initiated originally in the new jurisdiction. Upon such an order of transfer the transferring court shall cause notice by publication to be made of the order.

6. If the court finds that the area described in the petition should not be organized as a district, it shall dismiss the proceedings and adjudge the costs against the signers of the petition.

7. Any party to the proceeding may within the term of court during which the petition was dismissed or granted, or within twenty days after the dismissal or grant of the petition, appeal from an order refusing to organize or organizing the district, to the supreme court of the state, upon giving bond in a sum sufficient to secure the costs of the appeal, whereupon the supreme court shall give the appeal priority on its docket.

(L. 1959 S.B. 199 § 7)



Section 257.080 Election district commission, creation, how composed--functions--expenses paid, how.

Election district commission, creation, how composed--functions--expenses paid, how.

257.080. 1. Upon entering the order organizing the district, the court shall establish an election district commission composed of the county clerks of the several counties or parts thereof included within the river basin district, or where in any such county there is a board of election commissioners a member of the board shall be appointed. In the appointment the court shall designate a chairman and a secretary of the commission from its membership.

2. The election district commission, within thirty days after its appointment, shall apportion the river basin district into six election districts on the basis of the river basin area described in the court's order and the surveyor's map thereof, which election districts shall be as nearly equal in population as possible, with the boundaries of each of the six election districts to follow existing township, precinct or other election district lines except in the case of the outer boundaries of the river basin district where the boundaries may necessarily cut across the existing lines.

3. When the election district commission has so divided a river basin district it shall report the action to the court. The court shall review the report and approve it or ask for corrections or changes. When the report is finally approved by the court, the court shall thereupon designate each election district by number, from one to six.

4. The further duties of the election commission shall be:

(1) To advise the court, or the river basin conservancy district board when it is organized, of matters pertaining to elections, and election areas and boundaries.

(2) To supervise and conduct the first election of trustees, by and under order of the court.

(3) To redistrict the election districts of the river basin conservancy district, when so requested by the river basin conservancy district board, in a manner similar to the initial establishment of election districts provided for herein.

5. Prior to the establishment of the river basin conservancy district board and receipt of sufficient tax moneys by it, travel and necessary expenses of the election district commission shall be paid by the county commissions of the counties within or partially within the river basin district on a pro rata basis relating to the proportion of each county's lands to the whole area of the river basin district; but such expenses shall be included in the costs of the court proceedings if the voters do not approve establishment of the district, and shall be repaid to the respective counties accordingly. In event of establishment of the district such expenses shall be repaid by the district board to the respective counties out of the first funds received from annual levies. Thereafter the expenses of the commission shall be paid directly to it by the district board. Authority for incurring expenses by the commission shall originate in an order of the court or the board, as the situation requires.

6. Changes in the personnel and offices of the commission, for any reason, shall be effected by the court, and the district board after it is organized, in a like manner as appointments made in the initial establishment of the commission. After the district is established, the board secretary shall serve as secretary of the commission.

7. The duty performed by the court with respect to the election commission, election districts and areas, as provided herein, shall be for purposes of properly establishing a river basin conservancy district and its board, and shall not thereafter be a further duty of the court, but shall vest in the district board as an administrative responsibility.

(L. 1959 S.B. 199 § 8)



Section 257.090 Court to call election--contents of call.

Court to call election--contents of call.

257.090. 1. Upon designation of the election districts the court shall call for the referendum and board election accordingly.

2. The call for the referendum and first board election shall specify also at least the following:

(1) The purpose of the district as organized by the court;

(2) The general area of the district;

(3) The qualification of voters;

(4) The vote required for passage of the referendum;

(5) The basis of representation provided herein for the election of trustees, and the filing time for candidates for the board of trustees.

(L. 1959 S.B. 199 § 9, A.L. 1978 H.B. 971)



Section 257.100 Form of ballot.

Form of ballot.

257.100. The question shall be submitted in substantially the following form:

Shall a ............... Conservancy District be established?

(L. 1959 S.B. 199 § 10, A.L. 1978 H.B. 971)



Section 257.110 Vote required to approve district.

Vote required to approve district.

257.110. A majority vote of those voting in the referendum shall constitute approval of establishment of the district.

(L. 1959 S.B. 199 § 11, A.L. 1978 H.B. 971)



Section 257.120 Costs, how paid and taxed, counties reimbursed, when.

Costs, how paid and taxed, counties reimbursed, when.

257.120. Upon a vote approving the establishment of the district, the court shall order payment of the official costs of the proceedings, including the costs of election. The costs shall be paid out of the contingent funds of the county in which the petition is pending, if the county commission of that county has been a petitioner, otherwise the costs shall be defrayed from sums donated or advanced by the petitioners. In case the district is established, any costs advanced shall be repaid to the county or petitioners out of the first funds received from annual levies as provided for such purpose in this chapter. If the district is not organized or established, then the cost shall be collected from the county treasurer on voucher of the county commission, the petitioners or their bondsmen.

(L. 1959 S.B. 199 § 12)



Section 257.130 District established, when--status and powers.

District established, when--status and powers.

257.130. Upon payment of the costs, a vote approving the establishment of the district, and qualification of the trustees, the district shall be established as a public corporation and political subdivision of the state of Missouri, shall have perpetual existence except as otherwise provided in this chapter, and may do and perform all acts herein expressly authorized and all other acts necessary and proper for the carrying out of the purposes for which the district was created and for executing the powers with which it is invested. The court shall issue an order and decree accordingly.

(L. 1959 S.B. 199 § 13)



Section 257.140 Order establishing district not subject to collateral attack, when--contest of vote authorized.

Order establishing district not subject to collateral attack, when--contest of vote authorized.

257.140. Whenever an order is entered establishing the district, the order shall finally and conclusively establish the regular organization and establishment of the district against all persons except the state of Missouri upon suit commenced by the attorney general within three months after the decree declaring the district established. The organization and establishment of the district shall not be directly or collaterally questioned in any suit, action or proceeding except as herein expressly authorized. This provision is understood not to apply to an election contest of the referendum, first board election, or any other election provided for in this chapter.

(L. 1959 S.B. 199 § 14, A.L. 1978 H.B. 971)



Section 257.150 Copies of decree recorded, where, sent to agency designated by governor.

Copies of decree recorded, where, sent to agency designated by governor.

257.150. Within thirty days after the district has been declared a corporation by the court, the clerk of the court shall take the following action:

(1) Transmit to the secretary of state copies of the findings and decree, the same to be filed and recorded in the office of the secretary of state in the same manner as articles of incorporation are now required to be filed and recorded under the general law concerning corporations. The secretary of state shall receive for filing and recording the copies such fees as now are or hereafter may be provided by law for like services in similar cases.

(2) Transmit to the county recorder of deeds in each of the counties having lands in the district, copies of the findings, decree, and surveyor's map of the district, the same to be filed in the office of the county recorder of deeds, where they shall become permanent records. The recorder of deeds in each county shall receive a fee of five dollars for filing and preserving the same.

(3) Transmit to the state agency designated by the governor to review plans of conservancy districts copies of the findings, decree, and surveyor's map of the district.

(L. 1959 S.B. 199 § 15)



Section 257.160 Regular elections of trustees, when held--number of trustees, how selected, terms, qualifications, vacancies filled, how--removal.

Regular elections of trustees, when held--number of trustees, how selected, terms, qualifications, vacancies filled, how--removal.

257.160. 1. The time for election of trustees of the board of the conservancy district shall be on primary election days, except as provided herein for the first board election.

2. There shall be eight trustees selected to constitute the board of the conservancy district. They shall be selected as follows:

(1) Six shall be elected, each to represent one of the six election districts of the conservancy district and to be elected by voters within his election district.

(2) Within sixty days after the first board election or succeeding elections for trustees, as the case might be, the governor, by and with the advice and consent of the senate, shall appoint one trustee to represent election districts one, two and three, one trustee to represent election districts four, five and six.

(3) Trustees elected or appointed to the first board from election districts one, two and three shall hold office until the next primary election. Trustees from election districts four, five and six shall hold office until the second biennial primary election after their selection as members of the first board of trustees. Thereafter the terms of office of all eight trustees are for four years, election or appointment as provided herein to occur at the time of each primary election at which the respective previous terms of office expire.

(4) Candidates for election to the board of trustees shall be citizens of the United States, voters within their respective election districts for one year next preceding the election, and at least thirty years of age. In addition to possessing such qualifications, trustees appointed by the governor shall have previously demonstrated a broad knowledge and interest in the fields of natural resources, agriculture, forestry, or business and industry, and shall, wherever possible, come from a different area within their respective election districts from that of the elected trustees.

3. Notwithstanding any other provisions herein to the contrary, trustees whose terms of office expire shall hold office until their successors are elected or appointed, as the case may be, and until such successors are qualified.

4. In event of the vacancy of the office of any trustee, for whatever reason, before expiration of the term for the office, the following procedure shall govern:

(1) In the case of an elected trustee or a court appointed trustee, the court shall appoint a qualified person to serve until the next election, at which time there shall be elected a trustee to fill the unexpired term, if any, in the manner provided for the regular election of trustees.

(2) In the case of a trustee appointed by the governor, the governor shall appoint a qualified person to serve until the next election, at which time the unexpired term, if any, shall be filled by appointment following the election as herein provided for. A qualified person for vacancy appointments shall be the same as provided in the case of appointments by the governor as otherwise provided in this chapter.

5. (1) Any elected trustee, or any other officer of any district, not a trustee, may be removed for cause after a hearing upon a motion filed in the original case in which the district was organized.

(2) Any court appointed trustee may be removed by the court.

(3) Any trustee appointed by the governor may be removed by the governor.

(L. 1959 S.B. 199 § 16, A.L. 1978 H.B. 971)



Section 257.170 Election of trustees, procedure.

Election of trustees, procedure.

257.170. 1. Candidates for election to the board of trustees shall file their declarations of candidacy with the secretary of the board of trustees or in the case of the first election, the filing shall be in like manner with the secretary of the election authority. The declaration of candidacy shall set forth the candidate's qualifications as provided herein.

2. The ballots shall not designate the candidates' parties.

3. At least a majority of the then qualified members of the board of trustees or of the election district commission, as the case might be, shall jointly tabulate the results received and shall certify the candidates receiving the greatest number of votes for the respective terms of office and until their successors have been elected and qualified. In the case of the election district commission executing its duties hereunder, the secretary thereof shall forthwith send to the court, by registered mail, one complete copy of all returns.

(L. 1959 S.B. 199 § 17, A.L. 1978 H.B. 971)



Section 257.180 Oath of trustees--organization--seal, records, meetings, quorum.

Oath of trustees--organization--seal, records, meetings, quorum.

257.180. 1. Each trustee, before entering upon his official duties, shall take and subscribe to an oath before a suitable officer that he will honestly, faithfully and impartially perform the duties of his office, and that he will not be interested directly or indirectly in any contract let by the district, which oath shall be filed in the office of the clerk of the court in the original case.

2. The board of trustees shall choose one of their number president of the board, and shall elect some suitable person secretary, who may be a member of the board or a paid employee.

3. The board shall adopt a seal, and shall keep a record of all its proceedings, minutes of all meetings, certificates, contracts, bonds given by employees and all corporate acts, which shall be open to the inspection of all interested parties.

4. The trustees shall hold their meetings at such place and times as they may designate within the district. A majority of the trustees shall constitute a quorum, and a concurrence of a majority of those present in any matter within their duties shall be sufficient for its determination.

(L. 1959 S.B. 199 § 18)



Section 257.190 Secretary, duties--chief engineer and employees, duties, compensation--bonds--compensation of trustees--audits.

Secretary, duties--chief engineer and employees, duties, compensation--bonds--compensation of trustees--audits.

257.190. 1. The secretary shall be the custodian of the records of the district and of its corporate seal and shall assist the board in such particulars as it may direct in the performance of its duties. The secretary shall serve also as treasurer of the district, unless a treasurer is otherwise provided for by the board. The board shall also employ or retain a registered, professional engineer as chief engineer, and such other agents and persons as are needful; and may provide for their compensation, which, with all other necessary expenditures, shall be taken as a part of the cost of administration, of various improvements or facilities or the cost of maintaining or operating same. The chief engineer shall be superintendent of all the works, improvements and facilities, and shall make a full report to the board each year, or oftener if required, and may make such suggestions and recommendations to the board as he deems proper. Such authority in the chief engineer shall not exclude the board from delegating the authority to an acting chief engineer, who is also a registered, professional engineer, when the chief engineer is not able or present to assume his duties. Neither shall the board be excluded from the assignment of administrative and business responsibilities to other personnel.

2. The board shall require and pay for an adequate bond for the secretary-treasurer, or secretary and treasurer, and such other employees whose duties may require the bond.

3. The members of the board shall receive, for attending to the business for and on behalf of the district, actual travel expenses; and shall further receive not to exceed fifteen dollars per day for each day that the board sits in meeting.

4. A certified public accountant shall audit the books of the district at the end of each fiscal year and report thereof to the board which shall, by publication, issue the statement within thirty days thereafter.

(L. 1959 S.B. 199 § 19)



Section 257.200 Powers of board, limits.

Powers of board, limits.

257.200. 1. In order to accomplish the purposes of the conservancy district, the board of trustees may:

(1) Sue and be sued by its corporate name.

(2) Clean out, straighten, widen, alter, deepen or change the course or terminus of any ditch, drain, sewer, river, watercourse, pond, lake, creek or natural stream within the district; fill up any abandoned or altered watercourse; concentrate, divert or divide the flow of water within said district.

(3) Purchase, acquire, hold, sell, convey, encumber, lease, control, or use such land and personal property as may, by the board of trustees, be deemed necessary or convenient to enable it to properly carry out the purpose for which organized.

(4) Construct or contract for the construction of, and operate, maintain, preserve or supervise, engineering works and other works, improvements and facilities.

(5) Remove or change the location of any building, facility or structures which interfere with such improvements within the district.

(6) Acquire any easement, riparian or other right, or cemetery within the district for right-of-way, holding basin or for any necessary purpose.

(7) Replat or subdivide land, open new roads, streets and alleys, or change the course of an existing one.

(8) Charge fees consistent with the purposes and services of the district.

(9) Levy taxes, issue bonds and incur indebtedness within the limitations prescribed by this chapter.

(10) Enter into contracts or other arrangements with the United States government or any part thereof, with the state government or any part thereof, with public corporations of this state or another, or with persons, for cooperation, financial aid or other assistance in constructing, maintaining, using and operating the works or facilities of the district or the waters thereof, or in any other way in furthering the purposes of the district under this chapter; and jointly or severally may purchase, lease or acquire land or other property in order to accomplish the purposes of this chapter or further the interests of the district.

(11) Select a residence of home office for the district, which shall be at a place designated by the board of trustees.

2. The objects and powers enumerated in this chapter shall not be construed to exclude other objects and powers necessary to effectuate the general purposes of the district, but there shall be excluded from such purposes, objects and powers the construction, operation or holding by the district of permanent structures for lodging, and the ownership or holding by the district of land for such a use, excepting such residential accommodations as may be necessary for personnel concerned with the operation and maintenance of the works, improvements, facilities, and other property of the district.

(L. 1959 S.B. 199 § 20)



Section 257.210 Board and agents may enter lands for surveys--interference, penalty.

Board and agents may enter lands for surveys--interference, penalty.

257.210. The board of trustees of a district, or their employees or agents, including contractors and their employees, may enter upon lands or premises within or without the district in order to make surveys and examinations to accomplish the necessary purposes of the district, or to have access to the work, being liable, however, for actual damage done, but no unnecessary damage shall be done. Any person preventing such entrance is guilty of misdemeanor, punishable by fine not exceeding fifty dollars.

(L. 1959 S.B. 199 § 21)



Section 257.220 Condemnation of land by board.

Condemnation of land by board.

257.220. The board may condemn for the use of the district, any land or property within the district not previously acquired or condemned by order or judgment of the court, according to the procedure provided by law for the appropriation of land or other property as provided in chapter 523, for the condemnation of property for public use, except that:

(1) The original jurisdiction for such condemnation shall rest in the court as such court is defined in this chapter, and

(2) Any provisions of chapter 523 which conflict with the provisions of this chapter do not apply herein. Whenever the constitution of the state permits, the board shall have the right to exercise the power of excess condemnation on such property as the court decrees as reasonable and desirable for the district to acquire.

(L. 1959 S.B. 199 § 22)



Section 257.230 Cemetery lands, procedure on taking or damaging.

Cemetery lands, procedure on taking or damaging.

257.230. Whenever it is necessary for the purposes of a district to take or damage any cemetery, the district shall appraise the cost of such taking or easement in the same manner as appraisals are made for other property. The board of trustees in the case of the removal of a cemetery may agree for such removal with the persons or authorities owning or controlling the cemetery; and in case of agreement, the board of trustees may purchase the necessary land, and remove or contract for the removal of those buried, together with all monuments. They may also contract for an easement therein if removal is not desired. In case condemnation proceedings are necessary, they shall be instituted and conducted under the provisions therefor in this chapter. Compensation granted for taking any cemetery shall include the cost of removal of those buried and their monuments.

(L. 1959 S.B. 199 § 23)



Section 257.240 Board to make regulations, violation, misdemeanor, enforcement by civil process.

Board to make regulations, violation, misdemeanor, enforcement by civil process.

257.240. 1. In order to secure the best results from the execution and operation of the plans and facilities of the district, the board of trustees, after due publication and public hearings, and subject to appeal to and decree of the court, shall make regulations for the administration of the district and for the adjustment, connection or coordination of watercourses or works, facilities or operations to or with the waters, improvements, works, operations or facilities of the district.

2. The construction or operation of any works or facilities harmful to the district and contrary to regulations adopted or approved by the board of trustees is deemed a misdemeanor, punishable by a fine of not more than one thousand dollars for each offense.

3. The board of trustees may enforce by mandamus or otherwise all necessary regulations made by them in accordance with this chapter and may remove any harmful construction or may close any operation improperly done and they may bring such suits in mandamus in the court of appeals in the first instance, if deemed advisable by them.

4. Any public corporation or person willfully failing to comply with the regulations is liable for damage caused by such failure, and for the cost of renewing any construction damaged or destroyed.

(L. 1959 S.B. 199 § 24)



Section 257.250 Contracts, procedure for letting--concessions, how granted.

Contracts, procedure for letting--concessions, how granted.

257.250. Whenever the board of trustees lets contracts for necessary works or concessions, it shall be governed as follows:

(1) Contracts let for necessary works may be either as a whole or in parts, except that for works costing over five thousand dollars the board shall advertise and award same by open competitive letting and public contract as hereinafter provided:

(a) Advertisements calling for bids shall be published, once a week for three consecutive weeks, completed on date of last publication, in at least one newspaper of general circulation within the district.

(b) The board may let the contract to the lowest or best bidder having adequate experience, skill, plant equipment and responsibility and who shall give a good bond and sufficient bond, with a reputable surety company as security conditioned on the carrying out of the contract.

(c) Contracts shall be in writing and shall be accompanied by or shall refer to plans or specifications for the work to be done, or materials, services or equipment to be furnished. All contracts shall be approved by the board of trustees and signed by a designated officer-trustee of the board and by the contractor, and shall be executed in duplicate.

(d) In case of a sudden emergency when it is necessary in the opinion of the board, in order to protect life or property within the district, the advertising of the contracts may be waived upon the consent of a majority of the board of trustees.

(2) Concessions may be granted or leased on, along, or between properties of the district for businesses serving people using the resources or facilities of the district, for definite periods, whenever the board deems it for the best interest and general welfare of the district. All sums so collected shall be placed in the general fund. No concession or privilege shall be granted or leased without public notice and competitive bidding therefor submitted in writing and accepted by the board of trustees, all in the same manner as provided in this section for contracts for necessary works.

(L. 1959 S.B. 199 § 25)



Section 257.260 Concessions to be reappraised each twenty years.

Concessions to be reappraised each twenty years.

257.260. Assignments, leases or permissions by the board of trustees for periods of greater than twenty years, shall have the rates therefor reappraised or redetermined by the board every twenty years.

(L. 1959 S.B. 199 § 26)



Section 257.270 Board to employ guards to enforce regulations, powers.

Board to employ guards to enforce regulations, powers.

257.270. The board of trustees may appoint and maintain from time to time such lifeguards or other guards as it may find necessary to patrol the waters and protect the property of the district and enforce regulations of the board. The guards shall have and exercise like police powers to those conferred upon the police of cities.

(L. 1959 S.B. 199 § 27)



Section 257.280 Use resulting in damage prevented--liability--willful damage, penalty--local option as to stock law unchanged.

Use resulting in damage prevented--liability--willful damage, penalty--local option as to stock law unchanged.

257.280. 1. The board may at any time prevent persons, vessels or vehicles from using, passing over or through such property, works, or facilities of the district in any manner which would result in damage thereto.

2. All persons and public corporations shall be liable for damage done to such domain of the district by themselves, their agents, or their employees.

3. All persons guilty of willful damage are guilty of a misdemeanor, and are punishable by a fine not to exceed five hundred dollars and costs, and shall be liable for all damages and costs.

4. The board of trustees shall have authority to repair such damage at the expense of the person or public corporation committing it.

5. Nothing herein shall be construed to abolish the rights of the citizens of any political subdivision to decide by local option as provided by law the question as to whether livestock shall be permitted to run at large.

(L. 1959 S.B. 199 § 28)



Section 257.290 Plans of district, adoption, state agency designated by governor to approve.

Plans of district, adoption, state agency designated by governor to approve.

257.290. 1. After its organization the board shall proceed without delay, and from time to time as needed, to prepare or cause to be prepared broad general plans, or detailed parts thereof, for the purposes for which the district was created. The plans shall include such maps, profiles, plans, specifications and other data and descriptions as are necessary to set forth properly the location and character of the work, with estimates of cost and specifications for doing such work and maintaining or operating same. Whenever the chief engineer shall make a report recommending such a plan, the board of trustees shall adopt the report or any modification thereof approved by the engineer. The adopted report shall be numbered by the board and shall thereafter be known and designated as "Preliminary Plan No. ....", which plan shall be filed with the secretary of the board and made a part of the records of the district.

2. Upon adoption of a preliminary plan it shall be transmitted forthwith to the appropriate state agency for review. Such state agency shall be officially designated by the governor as having the responsibility for review of conservancy district plans, and shall be that one in the government of the state mostly responsible for or concerned with matters relating to the purposes of this chapter. Ninety days after receipt of the preliminary plan the official agency shall certify the plan back to the district board with its approval or recommended changes, which will constitute a completed plan.

(L. 1959 S.B. 199 § 29)



Section 257.300 Preliminary plan, notice--objections, adoption--objections to official plan, trial by court order--state agency to be informed.

Preliminary plan, notice--objections, adoption--objections to official plan, trial by court order--state agency to be informed.

257.300. 1. When the preliminary plan is completed by the designated state agency, the board shall cause notice by publication to be given in each county of the district, of the completion of the plan, and shall permit the inspection thereof at their office or at a convenient location in each county by all persons interested. The notice shall fix the time and place for the hearing of all objections to the plan not less than twenty days nor more than thirty days after the last publication of the notice.

2. All objections to the plan shall be in writing and filed with the secretary of the board at his office or at the place of hearing within ten days after the last publication of the notice.

3. After the hearing before the board of trustees, the board shall adopt the plan, or such modification thereof as the board determines, as an official plan of the district, and designate the plan as "Official Plan No. ....", the number to be the same as that of the preliminary plan from which the official plan originated.

4. If, however, any person or public corporation objects to the official plan, so adopted, then the person or public corporation may, within fifteen days from the adoption of the official plan, file the objections in writing in the office of the clerk of the court by which the district was created, specifying the objectionable features of the plan and setting forth wherein the proposed provisions of the plan are not necessary under the purposes for which the district was created. The court shall then fix a day for the hearing thereof before the court, not less than twenty days nor more than thirty days after the first regular session of court after the time fixed for filing objections, at which time the court shall hear the objections and adopt, amend, reject or refer back the plan to the board of trustees. If the court:

(1) Rejects the plan, the board shall proceed to prepare another plan;

(2) Refers back the plan to the board for amendment, the court shall continue the hearing to a day certain without publication of notice;

(3) Approves the original or amended plan as the official plan of the district, a certified copy of the order of court approving the original or amended plan shall be filed with the secretary of the board of trustees, and by him incorporated into the records of the district as "Official Plan No. ....".

5. The designated state agency herein referred to shall be kept informed by the secretary of the board of pending proceedings, and action taken, relative to the formulation of an official plan, to the end that the state's interest may be represented and proper records maintained. A copy of any official plan, or changes made in arriving at the plan, shall be filed forthwith with the agency.

(L. 1959 S.B. 199 § 30)



Section 257.310 Creation of district for primary drainage basin including previously formed district, procedure--establishment of subdistricts--officers, employees, powers--disincorporation of such district.

Creation of district for primary drainage basin including previously formed district, procedure--establishment of subdistricts--officers, employees, powers--disincorporation of such district.

257.310. 1. Where any conservancy district is organized and established within a primary drainage basin and the area of such district is a secondary drainage basin or a tributary drainage area, the balance of the primary drainage basin may be the basis for initiating, organizing, and establishing a conservancy district for the entire primary drainage basin. Other provisions of this chapter shall apply to the initiating, organizing, establishment, and function of the primary drainage basin conservancy district, except:

(1) The provisions of this chapter for initiating, organizing and establishing a conservancy district shall apply only to such balance of the primary drainage basin as lies without any other conservancy district, but the jurisdiction of the court shall be determined on the basis of the entire primary drainage basin. In addition to the petitioning procedure as it shall apply to initiating a primary drainage basin conservancy district under this section, any established conservancy district of lesser extent within the primary drainage basin shall have the right to be a petitioner under this section, regardless of limitations on petitioners provided by this chapter, and may, solely and by itself, sign and present a petition to the court for the organization and establishment of a conservancy district for the primary drainage basin of which the lesser district is a part. It is understood hereby that

(a) The existence and function of any conservancy district of lesser extent within the primary drainage basin shall in no way constitute a bar or limitation on the establishment of a conservancy district for the entire primary drainage basin;

(b) The referendum therefor shall be by vote of qualified voters within those areas of the primary drainage basin which are without the boundaries of any established conservancy district;

(c) The procedure and basis for selection of trustees of the primary drainage basin conservancy district shall be in no way different from that otherwise provided for in this chapter for any conservancy district.

(2) Upon establishment of a primary drainage basin conservancy district under this section,

(a) Any conservancy district of a lesser extent, including any subdistrict thereof, within the primary drainage basin established as a conservancy district, upon such establishment shall forthwith become a subdistrict, subject to whatever the regular prosecution of the affairs of the primary drainage basin district shall resolve, in accord with the objects, purposes, and other provisions of this chapter;

(b) The trustees of any conservancy district of lesser extent shall no longer hold office and shall cease to function upon qualification of the trustees of the primary drainage basin district but shall be held responsible, with appeal therefor to the court by any party of interest, for a proper handling, transfer, and consolidation of the affairs of their district being assumed by the primary drainage basin district trustees as district trustees or as subdistrict trustees;

(c) The further position and responsibility of any other officer, employees, agents or persons responsible to any such former conservancy district shall be a matter of decision by the board as district or subdistrict trustees. Such personnel shall be subject to the same provisions for responsibility as the former trustees of the lesser district are subject to in this section.

2. In addition to the formation of a subdistrict as previously provided for in this section, whenever it is desired to accomplish the purposes of this chapter and exercise the powers of the board of trustees where such purposes and powers will affect only a part of a conservancy district, a subdistrict may be formed within such part of the district.

3. Establishment of such a subdistrict shall be preceded by a plan for the proposed subdistrict, which plan may be part of an official plan for the entire district or part of the district, or may be a separate official plan in itself. In any case the procedure for creating a subdistrict plan shall be, in all respects, the same as provided herein for originating and securing an official plan, with the additional provision that the plan shall include a name for the subdistrict.

4. When the plan for a proposed subdistrict has been approved and made official, it may be subject to further action as follows:

(1) The district board shall issue notice of the approval of the plan and may announce in such notice, or in a later notice, its intention to submit the question of establishing the subdistrict, subject to a determination of the boundaries of the proposed subdistrict.

(2) If the district board, at the time of its notice of the approval of the plan or within thirty days after publication of such approval notice is complete, does not give notice of its intention to call an election, subject to such determination of the boundaries, a petition for such action toward a subdistrict may be presented to the board. The number of petitioners and their qualifications shall be the same as provided in this chapter for initiating the establishment of a conservancy district. Upon receipt of such petition, and finding it valid, the board shall take action forthwith on the proposed subdistrict as though on its own initiative. In such case, however, the board may require the petitioners to give bond for the costs of determining the boundaries and of the election. If the election for a subdistrict fails, such costs shall be paid by the petitioners. If the subdistrict is established, the costs shall be paid by the subdistrict.

5. At the time of the subdistrict election, questions of additional tax and bond issue may be presented to the voters if so indicated by the official plan, and if the board in calling the subdistrict election on its own initiative has so stated or if, in the case of a petition, the petitioners have so requested the board. If such questions are presented to the voters the respective provisions of this chapter for tax and bond elections shall be followed insofar as such would apply.

6. The result of the election for the establishment of a subdistrict shall be entered upon the records of the board. If the voters approve the subdistrict establishment, certified copies of the board's record thereof shall be filed with the secretary of state, the county recorder of the county or counties within the subdistrict, and the state reviewing agency.

7. Upon entry in the records of the board of the vote approving establishment of the subdistrict, the subdistrict shall be organized and established thereby, with the trustees of the conservancy district thereupon becoming trustees also of the subdistrict. Thereafter, the proceedings in reference to the subdistrict shall in all matters conform to the provisions of this chapter; except that in the issuance of bonds for the subdistrict, in the levying of taxes by the subdistrict, and in all other matters affecting only the subdistrict, the provisions of this chapter shall apply to the subdistrict as an independent conservancy district, and it shall not, in these things, be amalgamated with the district. It is understood that such provisions for a subdistrict shall in no way restrict a conservancy district's taxing and bonding authority or limitations in the area of the subdistrict or elsewhere in the district; except, no lesser district, absorbed as a subdistrict into a primary drainage basin conservancy district, shall be subject to a general obligation bond tax by the primary district when the lesser district has a bond tax of its own, unless the primary district tax provides for the assumption of the lesser district bonds; and provided further, that no bond tax shall be levied upon said lesser district until a sufficient time shall have expired that would have permitted said district to have retired all of the bonds originally voted and retired if said bond tax had been levied to retire the original amount of the bonds voted and retired by a bond tax levied upon the assessed valuation within said lesser district.

8. The board of trustees, chief engineer, attorney, secretary and other officers, agents and employees of the district shall, so far as it may be necessary, serve in the same capacities for such subdistrict. Contracts and agreements between the district and the subdistrict may be made. The distribution of administrative expense between the district and subdistrict shall be in proportion to the interests involved and the amount of service rendered, such division to be made by the board of trustees.

9. Any subdistrict may be disincorporated in the same manner as provided herein for a conservancy district insofar as securing a vote of disincorporation is concerned. If disincorporation is voted, the board of trustees shall have the sole responsibility for all liquidating, taxing, financial, and other procedures, shall have the authority to exercise such taxing power of the subdistrict as is necessary to dispose of any indebtedness of the subdistrict, and shall, upon payment of all debts of the subdistrict, consolidate into the district all else formerly a part of the subdistrict for such action or procedure as would be the case in the regular prosecution of its affairs by the district.

(L. 1959 S.B. 199 § 31, A.L. 1978 H.B. 971)



Section 257.320 Existing improvement districts not deprived of rights--cooperative contracts--approval of future plans.

Existing improvement districts not deprived of rights--cooperative contracts--approval of future plans.

257.320. 1. Nothing in this chapter shall be so construed as to deprive any present levee, drainage, flood prevention, bank protection, sewer or other special soil or water district now organized and operating under laws of this state from exercising any of its rights or powers thereunder.

2. Agreements between such special district board and the board of trustees of a conservancy district may be made whenever mutually desirable by joint resolution of the boards of such special district board and the board of trustees of a conservancy district, which joint resolution may be passed either at a joint meeting or at separate meetings of the special district board and the board of trustees of a conservancy district.

3. Hereafter, no such special district or any new special district shall prepare and submit final plans and specifications for its improvements until they are first approved by the board of trustees of the conservancy district in which the special district wholly or partly lies. If the governing board of the special district and the board of trustees of the conservancy district cannot agree within a reasonable time upon the plans or specifications, either party may submit the plans or specifications for adjudication to the court having jurisdiction over the conservancy district.

4. Such special district may determine to appoint the board of trustees of the conservancy district as its governing board and the board of trustees may so act by vote spread upon its minutes.

5. By joint agreement of the respective boards, the chief engineer, attorney or other employees of the conservancy district may serve as joint employees of both districts, and the division of expense therefor shall be by equitable written agreement filed for public inspection.

(L. 1959 S.B. 199 § 32)



Section 257.330 Funds of district, how kept--cost of plans, how paid--use of surplus.

Funds of district, how kept--cost of plans, how paid--use of surplus.

257.330. 1. The moneys of every conservancy district organized hereunder shall consist of five separate funds:

(1) Preliminary fund, which shall include the proceeds of the organization tax authorized by this chapter and such advancements as may be made from the general county funds as provided in this chapter;

(2) Bond fund, which shall include the proceeds of the sale of general obligation river basin conservancy bonds;

(3) Amortization fund, which shall include the proceeds of levies made for interest on and amortization of general obligation bonds issued under the provisions of this chapter;

(4) General fund, which shall include all other revenues together with the proceeds of annual levies made for the purposes of administration, current expenses, improvements and facilities and for the maintenance and operation of the district; and

(5) Aid fund, which shall include any fund for aiding the work of the district furnished by the United States, this state, other states, public corporations, or persons.

2. It is intended that the cost of general improvements made or facilities provided by the district shall include the cost of preparing the official plans and specifications therefor, of any appraisals occasioned thereby, of any lands or property purchased or condemned therefor and of the entire cost of engineering, construction and superintendence, and all charges incidental thereto, and that the same may be paid for out of the bond fund from the proceeds of general obligation bonds issued for such improvements or facilities.

3. No vouchers shall be drawn against any fund until an authorizing resolution therefor shall have been properly passed by the board of trustees, and duly entered upon its records.

4. Any surplus funds in the treasury of the district may be used for retiring bonds, reducing the rate of assessment or for accomplishing any other of the legitimate objects of the district.

(L. 1959 S.B. 199 § 33, A.L. 1961 p. 463)



Section 257.340 Use of money received as aid from public agency.

Use of money received as aid from public agency.

257.340. 1. The board of trustees, in accepting financial aid from the United States government, the state, any public corporation or any person for the purposes of the district, shall place the funds in the aid fund, to be expended only for the specific purposes for which they were given. If any surplus remains after the accomplishment of such specific purpose, the balance may be transferred to the general fund.

2. Any public corporation may aid a district whenever its appropriating body duly makes appropriations therefor.

(L. 1959 S.B. 199 § 34)



Section 257.350 Organization tax--pledge of anticipated revenues.

Organization tax--pledge of anticipated revenues.

257.350. 1. As soon as any district is organized under this chapter, and a board of trustees is selected and qualified, all tangible property in the district may be taxed not to exceed one mill on each dollar of the assessed valuation thereof per annum for a period not to exceed three years. The tax moneys shall be used for paying expenses of organization, for preliminary surveys and plans, and for other incidental expenses which may be necessary to the proper establishment of the district. Such organization tax shall be certified by the board of trustees to the various county commissions of the various counties and by them extended upon the tax books and certified to the respective collectors of revenue of their counties. If the items of expense have already been paid in whole or in part from other sources, they may be repaid from the receipts of the levy. The collection of the tax levy shall conform in all matters to the collection of taxes and assessments for the district outlined in this chapter and the same provisions concerning the nonpayment of taxes shall apply.

2. In order to facilitate the preliminary work and establishment of the district, the board of trustees may borrow money, authorized by a resolution therefor, at a rate of interest not exceeding six percent per annum, may issue and sell or pay to contractors or others, negotiable evidence of debt (herein called warrants) therefor signed by the president and secretary of the board of trustees and may pledge (after it has been levied) the organization tax of not exceeding one mill on each one dollar of assessed valuation per annum for the repayment thereof. If any warrant issued by the board of trustees is presented for payment and is not paid for want of funds in the treasury that fact with the date of refusal shall be endorsed on the back of the warrant and the warrant shall thereafter draw interest at the rate of six percent until such time as there is money on hand sufficient to pay the amount of the warrant with interest.

(L. 1959 S.B. 199 § 35)



Section 257.360 Levy and collection of taxes generally, rates--increase to be voted at election, limit.

Levy and collection of taxes generally, rates--increase to be voted at election, limit.

257.360. 1. The county clerk of each county within the district shall certify to the secretary of the board of trustees the total assessed valuation of all taxable tangible property lying within the district in his county. Thereupon, the board of trustees shall determine the rates of taxation necessary to be levied for the amortization fund and for the general fund for the year and shall direct the secretary to certify the rates to the county clerk of each county in which the district is situated. The several county clerks shall thereupon extend the rates upon and against the assessed valuation of all taxable tangible property lying within the district and shall certify the taxes to the collectors of revenue of their respective counties, who shall proceed to collect and enforce the taxes in like manner as state and county taxes are collected and enforced and shall make remittances of their collections monthly to the treasurer of the district.

2. The rate levied for the general fund shall in no year exceed one mill on each one dollar assessed valuation of taxable tangible property in such district, except as follows:

(1) When the board determines that needs for general fund moneys are greater than the one mill tax will provide and thereupon determines the rate of taxation necessary to be levied in excess of the authorized rate;

(2) When, accordingly, the question is submitted by the board to the electorate of the district in the same manner as provided in this chapter for bond elections;

(3) When, at such election, the increase is approved for a year, by a majority vote of those voting, or, in excess of one year and not to exceed four years, by a two-thirds vote of those voting; and provided that any such increase in the tax rate for the general fund shall in no year exceed two mills on each one dollar assessed valuation of taxable tangible property in the district.

3. In the event that an increase in the tax rate is voted as prescribed, the procedure for collection shall be as for any general fund levy.

(L. 1959 S.B. 199 § 36)



Section 257.370 General obligation bonds authorized, limits, terms, form--election required--vote required--levy and collection of tax to pay.

General obligation bonds authorized, limits, terms, form--election required--vote required--levy and collection of tax to pay.

257.370. 1. The board of trustees of any river basin conservancy district may issue general obligation bonds for and on behalf of the district for the purpose of providing funds to carry out the official plan or plans of the district. The bonds shall not exceed, including existing indebtedness of the district, an amount equal to five percent of the assessed valuation of taxable tangible property in the district, to be ascertained by the last completed assessment for state and county purposes made previous to the incurring of the indebtedness. The bonds shall be issued in the denomination of one hundred dollars each, or some multiple thereof, to bear interest at a rate not exceeding six percent per annum, payable semiannually, and to become due and payable at the times the board of trustees determines by order of record, not exceeding twenty years from date of issue. All bonds shall be signed by the president of the board, and attested by the signature of the secretary of the board, with the seal of the district affixed; and all interest coupons shall be executed by the lithographed facsimile signatures of the officers.

2. Whenever a conservancy district proposes to issue bonds as aforesaid, it shall submit the question to the voters of the district. The notice of election shall state the amount and purpose of bonds to be issued, the polling place at which the election is to be held.

3. The results of the submission of the question shall be entered upon the records of the board of trustees.

4. If it appears that the constitutionally required percentage of the voters voting on the question have voted in favor of the issuance of the bonds, the board of trustees shall order and direct the execution of the bonds for and on behalf of the district and shall provide for the levy and collection of a direct annual tax upon all the taxable property in the district sufficient to provide for the payment of the principal and interest of the bonds so authorized as they respectively become due.

5. It shall be the duty of the secretary of the board, on or before the first day of May in each year, or the state auditor immediately thereafter, in case the secretary of the board fails or neglects so to do, to certify to the respective county clerks of the counties within the district the amount of money that will be required during the next succeeding year to pay interest falling due on bonds issued and the principal of bonds maturing during such year. Upon receipt of the certificate, it shall be the duty of the county clerks to levy and extend upon the tax books such a rate of taxation upon all taxable tangible property in the district as will raise the sum of money required for the purposes aforesaid.

6. All of the laws, rights and remedies of the state of Missouri for the collection of state, county, school and other taxes shall be applicable to the collection of taxes herein authorized to be collected.

(L. 1959 S.B. 199 § 37, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1621)



Section 257.380 Form of ballot.

Form of ballot.

257.380. The ballots of a conservancy district election held upon the question of issuing bonds shall be in substantially the following form:

Shall the ......... Conservancy District issue bonds in the amount of ......... dollars for the purpose of .........?

(L. 1959 S.B. 199 § 38, A.L. 1978 H.B. 971, A.L. 1986 H.B. 1554 Revision)



Section 257.390 Public sale of bonds, minimum price--use of proceeds.

Public sale of bonds, minimum price--use of proceeds.

257.390. The board of trustees on behalf of the district shall sell its bonds to the best advantage at public sale on sealed bids but for no less than ninety-five cents on the dollar and the proceeds shall be paid over to the treasurer of the district, who shall disburse the proceeds on order of the board of trustees in payment of costs incidental to the holding of the election, the issuance of the bonds and in paying the costs of constructing and carrying into execution the plan of improvement adopted for the district. The sale of the bonds shall be publicly advertised for such time and in such manner as the board directs.

(L. 1959 S.B. 199 § 39)



Section 257.400 Tax lien not affected by disincorporation or failure of action--enforcement.

Tax lien not affected by disincorporation or failure of action--enforcement.

257.400. 1. In the event of the disincorporation of any conservancy district pursuant to the provisions of this chapter, the disincorporation shall not affect the lien of any tax imposed pursuant to the provisions of this chapter, or the liability of any property in the district to the levy of any future tax for the purpose of paying the principal of and interest on any bonds issued hereunder.

2. In that event, or in the event of any failure on the part of the officers of any district to qualify and act, or in the event of any resignations or vacancies in office, which prevent action by the district or by its proper officers, it shall be the duty of the county clerk and of all other officers charged in any manner with the duty of assessing, levying and collecting taxes for public purposes in any county, municipality or political subdivision in which such lands shall be situated, to do and perform all acts which may be necessary and requisite to the collection of any such tax which has been imposed and to the levying, imposing and collecting of any tax which it may be necessary to make for the purpose of paying the principal and interest of the bonds.

3. Any holder of any bonds issued pursuant to the provisions of this chapter or any person or officer being a party in interest, may either at law or in equity by suit, action or mandamus, enforce and compel performance of the duties required by this chapter of any of the officers or persons mentioned in this chapter.

(L. 1959 S.B. 199 § 40)



Section 257.410 Failure to collect taxes, penalty.

Failure to collect taxes, penalty.

257.410. Any collector of revenue or other person entrusted with the collection of taxes who refuses, fails or neglects to make prompt payment of the same or any part thereof collected under this chapter to the treasurer of the district upon his presentation of a proper demand, shall pay a penalty of ten percent on the amount of his delinquency; and such penalty shall become due and payable at once, and both he and his sureties shall be liable therefor on his official bonds.

(L. 1959 S.B. 199 § 41)



Section 257.430 Profiting by officer from district contracts or moneys, penalty--liability.

Profiting by officer from district contracts or moneys, penalty--liability.

257.430. The making of profit, directly or indirectly, by any officer of any district organized under this chapter, or by any other public officer within the state, out of any contracts entered into by the district, or the use of any money belonging to a district by loaning it or otherwise using it, or by depositing the same in any manner, contrary to law, or by removal of any money by any officer or by his consent and placing it elsewhere than is prescribed either by law or by the official acts of the board of trustees, for the purpose of profit, constitutes a felony, punishable by imprisonment for a term not exceeding two years, or a fine not exceeding five thousand dollars, or both fine and imprisonment; and the officer offending shall be liable personally and upon his official bond for all losses to the district and for all profits realized by such unlawful use of moneys.

(L. 1959 S.B. 199 § 43)



Section 257.440 Performance of duties compelled by mandamus.

Performance of duties compelled by mandamus.

257.440. The performance of all duties prescribed in this chapter concerning the organization, administration and operation of the district may be enforced against any officer or against any person or public corporation refusing to comply with any order of the board by mandamus at the instance of the board of trustees or of any person or public corporation interested in any way in such district or proposed district.

(L. 1959 S.B. 199 § 44)



Section 257.450 Disincorporation, procedure--approval at election--appointment of receiver, duties.

Disincorporation, procedure--approval at election--appointment of receiver, duties.

257.450. 1. Disincorporation of a conservancy district may be accomplished by a vote therefor on the submission of the question to the voters of the district. The submission is initiated as follows:

(1) When the board determines the disincorporation is desirable after a hearing on the subject is held, provided that notice of such hearing is made by publication setting a time for the hearing and citing the reasons for the proposed need to disincorporate, and the board makes its decision for disincorporation within thirty days after the hearing is concluded, and on such decision calls forthwith for a disincorporation election; or

(2) When the number of registered voters which would be necessary to regularly initiate proceedings for establishment of the district petitions the board for a disincorporation election. The determination of the validity of the petition signatures and the petition shall be bound by the same provisions, as such would apply to this section, as for those of petitioners initiating action for a proposed district as provided in this chapter. When the board determines that the petition is valid it shall call a hearing as on its own motion to disincorporate. After the hearing is concluded with no withdrawal of the petition as provided for in this section, the board shall submit the question to the voters of the district.

2. Whenever notice of publication of a hearing on disincorporation is ordered, the secretary of the board shall report the action to the official state agency designated by the governor to review plans of the district.

3. A majority of petitioners on a disincorporation petition may withdraw the petition and thereby terminate the proceedings at any time before the hearing is concluded.

4. In no case may disincorporation proceedings be initiated and carried forward unless at least one plan for the district has been prepared and finally approved as an official plan.

5. The question shall be submitted in substantially the following form:

Shall the ......... Conservancy District be disincorporated?

6. A vote of a majority of those voting is required for disincorporation.

7. When disincorporation is voted as provided in this section, the board of trustees shall certify the result to the court, whereupon the court shall appoint a competent person from within the district as receiver. The receiver shall have, under order of the court, such powers and responsibilities, as such would apply to this section, as provided by law for receivers in the liquidation of general and business corporations; shall have, under court order, the authority to exercise such taxing power of the district as is necessary to dispose of the bonded and other indebtedness of the district; and shall be considered, for the purpose of this section and related portions of this chapter, to be an officer of the district. Upon appointment of a receiver by the court, the power and authority of the trustees of the district to function as the board of the district ceases, and the offices of trustees terminate, subject to whatever orders the court may issue for securing the aid of the trustees in liquidation of the district.

8. When the receiver has closed the affairs and paid all debts of the district, he shall, subject to any further and necessary orders of the court, take action as follows:

(1) Pay to the county commission of each county within the district the money remaining in his hands, on the basis of a pro rata to each county commission as the taxes paid from each county to the district in the last full year of district tax collection under the board of trustees relate to the total district tax collection in said year; except that, in event the life of the district under the board does not encompass a full year of tax collection, the basis of payment shall be, as the court shall order, in a manner as similar as possible to such pro rata;

(2) File all data, plans and other official records of the district with the clerk of the court, which records shall be matters of public record available to any interested person.

(L. 1959 S.B. 199 § 45, A.L. 1978 H.B. 971, A.L. 1990 H.B. 1070)



Section 257.460 Defective notice of any proceeding, effect.

Defective notice of any proceeding, effect.

257.460. In any case of a proceeding before the court where a notice is provided for in this chapter, if the court finds for any reason that due notice was not given, the court shall not thereby lose jurisdiction, and the proceeding in question shall not be void; but the court shall in that case order due notice to be given, and shall continue the hearing until such time as notice shall be properly given, and thereupon shall proceed as though notice had been properly given in the first instance. In case the original notice as a whole was sufficient, and was faulty only with reference to publication as to certain tracts or areas, only the owners of and persons interested in those particular tracts or areas need be notified by such subsequent notice. If the publication of any notice in any county was defective or not made in time, republication of the defective notice need be had only in the county in which the defect occurred.

(L. 1959 S.B. 199 § 46)



Section 257.470 District liable for negligence.

District liable for negligence.

257.470. Any district organized under the provisions of this chapter shall be liable for damages as a result of negligence of the district.

(L. 1959 S.B. 199 § 47)



Section 257.480 Law not applicable to metropolitan areas.

Law not applicable to metropolitan areas.

257.480. The provisions of this chapter shall not apply to any city having four hundred fifty thousand or more inhabitants, nor any county containing a city having four hundred fifty thousand or more inhabitants.

(L. 1959 S.B. 199 § 48)



Section 257.490 Liberal construction required.

Liberal construction required.

257.490. This chapter being necessary for securing the public health, safety, convenience and welfare shall be liberally construed to effect the control, conservation and utilization of the resources of this state.

(L. 1959 S.B. 199 § 49)






Chapter 258 Outdoor Recreation

Section 258.010 Committees, councils and boards authorized--staffing by department.

Committees, councils and boards authorized--staffing by department.

258.010. 1. The department of natural resources shall be responsible for convening any committee, council, or board the department deems necessary or advisable in order for the department to perform any functions or duties related to state parks or historic sites, recreational trails, outdoor recreation, any federal grant program pursuant to chapters 253 and 258, any federal Land and Water Conservation Fund Act, 23 U.S.C. 206**, or any other law.

2. The department of natural resources shall provide all staff support and office space for any such bodies.

(L. 1965 p. 391 § 1, A.L. 1967 p. 367, A.L. 1973 H.B. 259, A.L. 1986 H.B. 1554 Revision, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

**Original rolls contain "28 U.S.C. 206".



Section 258.060 Duties and functions of department.

Duties and functions of department.

258.060. The department of natural resources shall be:

(1) The official state agency for liaison with the federal bureau of outdoor recreation;

(2) The official state agency to receive and disburse federal funds available to this state for overall outdoor recreation planning and any recreational trails planning or programs;

(3) The official state agency to receive and allocate to the appropriate agency, or political subdivision, federal funds available for outdoor recreation or recreational trails programs; and

(4) Shall provide a forum for consideration of outdoor recreation problems affecting member agencies and as an advisory and planning agency for overall outdoor recreational programs. The department may provide information and advisory services for any political subdivision requesting its services.

(L. 1965 p. 391 § 6, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 258.070 Compensation, expenses of member agencies' representatives.

Compensation, expenses of member agencies' representatives.

258.070. Representatives of any committee, council, or board convened by the department pursuant to section 258.010 shall not receive any additional compensation for their services, and all expenses of any agency representatives shall be paid by their respective agency.

(L. 1965 p. 391 § 7, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 258.080 Fund created--moneys appropriated, for what purposes--funds not to revert.

Fund created--moneys appropriated, for what purposes--funds not to revert.

258.080. 1. There is hereby created in the state treasury for the use of the department of natural resources a fund to be known as "The Inter-Agency Council Fund". All federal moneys received by the state of Missouri from the Land and Water Conservation Fund Act of 1965, Public Law 88-578, shall be deposited in the fund.

2. Moneys deposited in the fund shall, upon appropriation by the general assembly to the department, be received and expended or allocated by the department for outdoor recreation for outdoor recreation planning, acquisition and development and for no other purposes; provided, however, that not less than fifty percent of the moneys appropriated shall be allocated by the department to political subdivisions of the state of Missouri, none of which moneys so allocated shall be expended for the improvement or operation of projects under the supervision or control of any state agency.

3. Any unexpended balance in such fund at the end of any appropriation period shall not be transferred to the general revenue fund of the state treasury and, accordingly, shall be exempt from the provisions of section 33.080 relating to transfer of funds to the general revenue funds of the state by the state treasurer.

(L. 1965 p. 391 § 8, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 258.083 General assembly may appropriate funds for grants to parks.

General assembly may appropriate funds for grants to parks.

258.083. The general assembly may appropriate funds to the department of natural resources for the purpose of making grants to local parks and related institutions, and the department shall administer and expend such funds in accordance with the terms of the appropriation.

(L. 1985 S.B. 282)



Section 258.100 Trail, definition--immunity from civil liability for adjoining landowners, when.

Trail, definition--immunity from civil liability for adjoining landowners, when.

258.100. 1. As used in this section, the word "trail" means any land which was acquired or utilized by the state for use as a public hiking, biking or recreational trail or any land or interest therein acquired or utilized hereafter by a political subdivision for use as a public hiking, biking or recreational trail. However, a trail not acquired by the state must be designated by the governing body of the political subdivision as a greenway system of trails or part of a dedicated system of trails, the acquisition conveyance whether by deed, easement agreement, grant, assignment, or reservation of rights to the political subdivision must state the interest in the land is being granted for such purposes, the greenway system or dedicated system of trails must be designed exclusively for the purposes herein designated, and shall not include roads or streets, nor sidewalks, walkways or paths which are intended to connect neighborhoods for pedestrian traffic, such as common sidewalks or walkways.

2. Any person owning land adjoining the trail shall be immune from civil liability for injuries to person or property of persons trespassing or entering on such person's land without implied or expressed permission, invitation, or consent where:

(1) The person who was injured entered the land by way of the trail; and

(2) Such person was subsequently injured on lands adjoining the trail.

3. The immunity created by this section does not apply if the injuries were caused by:

(1) The intentional or unlawful act of the owner or possessor of such land; or

(2) The willful or wanton act of the owner or possessor of such land.

(L. 1990 H.B. 1669 § 1, A.L. 1993 S.B. 221, A.L. 1994 H.B. 1115, A.L. 2004 S.B. 810)



Section 258.200 Limited liability for person owning land adjoining streams or rivers, when.

Limited liability for person owning land adjoining streams or rivers, when.

258.200. 1. Any person owning land adjoining navigable or nonnavigable free-flowing stream or river shall be immune from civil liability for injuries to persons* or property of persons trespassing or entering on such person's land without implied or expressed permission, invitation, or consent where:

(1) The person who was injured entered the land by way of the stream or river; and

(2) Such person was subsequently injured on lands adjoining the stream or river.

2. The immunity created by this section does not apply if the injuries were caused by:

(1) The intentional or unlawful act of the owner or possessor of such land; or

(2) The negligent, willful or wanton act of the owner or possessor of such land.

(L. 2000 H.B. 1097 § 258.110)

*Word "person" appears in original rolls.






Chapter 259 Oil and Gas Production

Section 259.010 Council established.

Council established.

259.010. There shall be a "State Oil and Gas Council" composed of the following members in accordance with the provisions of section 259.020:

(1) One member from the division of geology and land survey;

(2) One member from the department of economic development;

(3) One member from the Missouri public service commission;

(4) One member from the clean water commission;

(5) One member from the Missouri University of Science and Technology petroleum engineering program;

(6) One member from the Missouri Independent Oil and Gas Association; and

(7) Two members from the public.

(L. 1965 2d Ex. Sess. p. 917 § 1, A.L. 1972 H.B. 1176, A.L. 2012 H.B. 1251 merged with H.B. 1647)



Section 259.020 Council membership.

Council membership.

259.020. The member entities in section 259.010 shall be represented on the council by the executive head of each respective entity, except that:

(1) The Missouri University of Science and Technology shall be represented by a professor of petroleum engineering employed at the university;

(2) The Missouri Independent Oil and Gas Association shall be represented by a designated member of the association; and

(3) The public members shall be appointed to the council by the governor, with the advice and consent of the senate. Both public members shall have an interest in and knowledge of the oil and gas industry, both shall be residents of Missouri, and at least one shall also be a resident of a county of the third or fourth classification.

The executive head of any member state agency, the professor of petroleum engineering at the Missouri University of Science and Technology and the member from the Missouri Independent Oil and Gas Association may from time to time authorize any member of the state agency's staff, another professor of petroleum engineering at the Missouri University of Science and Technology or another member of the Missouri Independent Oil and Gas Association, respectively, to represent it on the council and to fully exercise any of the powers and duties of the member representative.

(L. 1965 2d Ex. Sess. p. 917 § 2, A.L. 1972 H.B. 1176, A.L. 2012 H.B. 1251 merged with H.B. 1647)



Section 259.030 Council officers.

Council officers.

259.030. 1. The council shall elect a chairman and vice chairman from the members of the council other than the representative of the division of geology and land survey. A chairman and vice chairman may serve more than a one-year term, if so elected by the members of the council.

2. The state geologist shall act as administrator for the council and shall be responsible for enforcing the provisions of this chapter.

(L. 1965 2d Ex. Sess. p. 917 § 3, A.L. 2012 H.B. 1251 merged with H.B. 1647)



Section 259.040 Expenses of members.

Expenses of members.

259.040. Representatives of the member state agencies shall not receive any additional compensation for their services as representatives on the council and all expenses of the state agency representatives shall be paid by their respective agency. The professor of petroleum engineering, the member from the Missouri Independent Oil and Gas Association and the public members shall not receive any compensation for their services as representatives on the council and all expenses of such representatives shall be paid by their respective entities.

(L. 1965 2d Ex. Sess. p. 917 § 4, A.L. 1972 H.B. 1176, A.L. 2012 H.B. 1251 merged with H.B. 1647)



Section 259.050 Definitions.

Definitions.

259.050. Unless the context otherwise requires, the following words mean:

(1) "Certificate of clearance" means a permit prescribed by the council for the transportation or the delivery of oil or gas or product and issued or registered in accordance with the rule, regulation, or order requiring such permit;

(2) "Council", the state oil and gas council established by section 259.010;

(3) "Field", the general area underlaid by one or more pools;

(4) "Gas", all natural gas and all other fluid hydrocarbons which are produced at the wellhead and not hereinbelow defined as oil;

(5) "Illegal gas" means gas which has been produced from any well within this state in excess of the quantity permitted by any rule, regulation, or order of the council;

(6) "Illegal oil" means oil which has been produced from any well within the state in excess of the quantity permitted by any rule, regulation, or order of the council;

(7) "Illegal product" means any product derived in whole or in part from illegal oil or illegal gas;

(8) "Noncommercial gas well", a gas well drilled for the sole purpose of furnishing gas for private domestic consumption by the owner and not for resale or trade;

(9) "Oil", crude petroleum oil and other hydrocarbons regardless of gravity which are produced at the wellhead in liquid form and the liquid hydrocarbons known as distillate or condensate recovered or extracted from gas, other than gas produced in association with oil and commonly known as casinghead gas;

(10) "Owner", the person who has the right to drill into and produce from a pool and to appropriate the oil or gas he produced therefrom either for himself or others or for himself and others;

(11) "Pool", an underground reservoir containing a common accumulation of oil or gas or both; each zone of a structure which is completely separated from any other zone in the same structure is a "pool", as that term is used in this chapter;

(12) "Producer", the owner of a well or wells capable of producing oil or gas or both;

(13) "Product", any commodity made from oil or gas and includes refined crude oil, crude tops, topped crude, processed crude, processed crude petroleum, residue from crude petroleum, cracking stock, uncracked fuel oil, fuel oil, treated crude oil, residuum, gas oil, casinghead gasoline, natural-gas gasoline, kerosene, benzine, wash oil, waste oil, blended gasoline, lubricating oil, blends or mixtures of oil with one or more liquid products or by-products derived from oil or gas, and blends or mixtures of two or more liquid products or by-products derived from oil or gas whether hereinabove enumerated or not;

(14) "Reasonable market demand" means the demand for oil or gas for reasonable current requirements for consumption and use within and without the state, together with such quantities as are reasonably necessary for building up or maintaining reasonable working stocks and reasonable reserves of oil or gas or product;

(15) "Waste" means and includes:

(a) Physical waste, as that term is generally understood in the oil and gas industry, but not including unavoidable or accidental waste;

(b) The inefficient, excessive, or improper use of, or the unnecessary dissipation of, reservoir energy;

(c) The location, spacing, drilling, equipping, operating, or producing of any oil or gas well or wells in a manner which causes, or tends to cause, reduction in the quantity of oil or gas ultimately recoverable from a pool under prudent and proper operations, or which causes or tends to cause unnecessary or excessive surface loss or destruction of oil or gas;

(d) The inefficient storing of oil;

(e) The production of oil or gas in excess of transportation or marketing facilities or in excess of reasonable market demand; and

(f) Through negligence, the unnecessary or excessive surface loss or destruction of oil or gas resulting from evaporation, seepage, leakage or deliberate combustion;

(16) "Well", any hole drilled in the earth for or in connection with the exploration, discovery, or recovery of oil or gas, or for or in connection with the underground storage of gas in natural formation, or for or in connection with the disposal of salt water, nonusable gas or other waste accompanying the production of oil or gas.

(L. 1965 2d Ex. Sess. p. 917 § 5, A.L. 1972 H.B. 1176, A.L. 1987 S.B. 353)



Section 259.060 Waste prohibited.

Waste prohibited.

259.060. Waste of oil and gas is prohibited in the interest of conservation of natural resources.

(L. 1965 2d Ex. Sess. p. 917 § 6, A.L. 1972 H.B. 1176)



Section 259.070 Powers and duties of council--rulemaking, procedure.

Powers and duties of council--rulemaking, procedure.

259.070. 1. The council has the duty of administering the provisions of this chapter. The council shall meet at least once each calendar quarter of the year and upon the call of the chairperson.

2. The council shall conduct a review of the statutes and rules and regulations under this chapter on a biennial basis. Based on such review, the council, if necessary, shall recommend changes to the statutes under this chapter and shall amend rules and regulations accordingly.

3. (1) The council shall have the power and duty to form an advisory committee to the council for the purpose of reviewing the statutes and rules and regulations under subsection 2 of this section. The advisory committee shall make recommendations to the council when necessary to amend current statutes and rules and regulations under this chapter and shall review any proposed new or amended statute or regulation before such proposed statute or regulation is considered by the council.

(2) The advisory committee shall be made up of representatives from the division of geology and land survey, the oil and gas industry and any council member desiring to be on such advisory committee. The advisory committee shall meet prior to each calendar quarter meeting of the council, if necessary for the purposes set forth under this subsection, and present any recommendations to the council at such calendar quarter meeting. The council shall designate one of its members to serve as the chairperson of the advisory committee.

(3) The advisory committee may make recommendations to the council on appropriate fees or other funding mechanisms to support the oil and gas program efforts of the division of geology and land survey.

4. The council has the duty and authority to make such investigations as it deems proper to determine whether waste exists or is imminent or whether other facts exist which justify action.

5. The council acting through the office of the state geologist has the authority:

(1) To require:

(a) Identification of ownership of oil or gas wells, producing leases, tanks, plants, structures, and facilities for the refining or intrastate transportation of oil and gas;

(b) The making and filing of all mechanical well logs and the filing of directional surveys if taken, and the filing of reports on well location, drilling and production, and the filing free of charge of samples and core chips and of complete cores less tested sections, when requested in the office of the state geologist within six months after the completion or abandonment of the well;

(c) The drilling, casing, operation, and plugging of wells in such manner as to prevent the escape of oil or gas out of one stratum into another; the intrusion of water into oil or gas stratum; the pollution of fresh water supplies by oil, gas, or highly mineralized water; to prevent blowouts, cavings, seepages, and fires; and to prevent the escape of oil, gas, or water into workable coal or other mineral deposits;

(d) The furnishing of a reasonable bond with good and sufficient surety, conditioned upon the full compliance with the provisions of this chapter, and the rules and regulations of the council prescribed to govern the production of oil and gas on state and private lands within the state of Missouri; provided that, in lieu of a bond with a surety, an applicant may furnish to the council his own personal bond, on conditions as described in this paragraph, secured by a certificate of deposit or an irrevocable letter of credit in an amount equal to that of the required surety bond or secured by some other financial instrument on conditions as above described or as provided by council regulations;

(e) That the production from wells be separated into gaseous and liquid hydrocarbons, and that each be accurately measured by such means and upon such standards as may be prescribed by the council;

(f) The operation of wells with efficient gas-oil and water-oil ratios, and to fix these ratios;

(g) Certificates of clearance in connection with the transportation or delivery of any native and indigenous Missouri produced crude oil, gas, or any product;

(h) Metering or other measuring of any native and indigenous Missouri-produced crude oil, gas, or product in pipelines, gathering systems, barge terminals, loading racks, refineries, or other places; and

(i) That every person who produces, sells, purchases, acquires, stores, transports, refines, or processes native and indigenous Missouri-produced crude oil or gas in this state shall keep and maintain within this state complete and accurate records of the quantities thereof, which records shall be available for examination by the council or its agents at all reasonable times and that every such person file with the council such reports as it may prescribe with respect to such oil or gas or the products thereof;

(2) To regulate pursuant to rules adopted by the council:

(a) The drilling, producing, and plugging of wells, and all other operations for the production of oil or gas;

(b) The shooting and chemical treatment of wells;

(c) The spacing of wells;

(d) Operations to increase ultimate recovery such as cycling of gas, the maintenance of pressure, and the introduction of gas, water, or other substances into producing formations; and

(e) Disposal of highly mineralized water and oil field wastes;

(3) To limit and to allocate the production of oil and gas from any field, pool, or area;

(4) To classify wells as oil or gas wells for purposes material to the interpretation or enforcement of this chapter;

(5) To promulgate and to enforce rules, regulations, and orders to effectuate the purposes and the intent of this chapter;

(6) To make rules, regulations, or orders for the classification of wells as oil wells or dry natural gas wells; or wells drilled, or to be drilled, for geological information; or as wells for secondary recovery projects; or wells for the disposal of highly mineralized water, brine, or other oil field wastes; or wells for the storage of dry natural gas, or casinghead gas; or wells for the development of reservoirs for the storage of liquid petroleum gas;

(7) To detail such personnel and equipment or enter into such contracts as it may deem necessary for carrying out the plugging of or other remedial measures on wells which have been abandoned and not plugged according to the standards for plugging set out in the rules and regulations promulgated by the council pursuant to this chapter. Members of the council or authorized representatives may, with the consent of the owner or person in possession, enter any property for the purpose of investigating, plugging, or performing remedial measures on any well, or to supervise the investigation, plugging, or performance of remedial measures on any well. A reasonable effort to contact the owner or the person in possession of the property to seek his permission shall be made before members of the council or authorized representatives enter the property for the purposes described in this paragraph. If the owner or person in possession of the property cannot be found or refuses entry or access to any member of the council or to any authorized representative presenting appropriate credentials, the council may request the attorney general to initiate in any court of competent jurisdiction an action for injunctive relief to restrain any interference with the exercise of powers and duties described in this subdivision. Any entry authorized under this subdivision shall be construed as an exercise of the police power for the protection of public health, safety and general welfare and shall not be construed as an act of condemnation of property nor of trespass thereon. Members of the council and authorized representatives shall not be liable for any damages necessarily resulting from the entry upon land for purposes of investigating, plugging, or performing remedial measures or the supervision of such activity. However, if growing crops are present, arrangements for timing of such remedial work may be agreed upon between the state and landowner in order to minimize damages;

(8) To develop such facts and make such investigations or inspections as are consistent with the purposes of this chapter. Members of the council or authorized representatives may, with the consent of the owner or person in possession, enter upon any property for the purposes of inspecting or investigating any condition which the council shall have probable cause to believe is subject to regulation under this chapter, the rules and regulations promulgated pursuant thereto or any permit issued by the council. If the owner or person in possession of the property refuses entry or access for purposes of the inspections or investigations described, the council or authorized representatives shall make application for a search warrant. Upon a showing of probable cause in writing and under oath, a suitable restricted search warrant shall be issued by any judge having jurisdiction for purposes of enabling inspections authorized under this subdivision. The results of any inspection or investigation pursuant to this subdivision shall be reduced to writing with a copy furnished to the owner, person in possession, or operator;

(9) To cooperate with landowners with respect to the conversion of wells drilled for oil and gas to alternative use as water wells as follows: the state geologist shall determine the feasibility of the conversion of a well drilled under a permit for oil and gas for use as a water well and shall advise the landowner of modifications required for conversion of the well in a manner that is consistent with the requirements of this chapter. If such conversion is carried out, release of the operator from legal liability or other responsibility shall be required and the expense of the conversion shall be borne by the landowner.

6. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1965 2d Ex. Sess. p. 917 § 7, A.L. 1972 H.B. 1176, A.L. 1983 H.B. 37, A.L. 1987 S.B. 353, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3, A.L. 2012 H.B. 1251 merged with H.B. 1647)



Section 259.080 Permits.

Permits.

259.080. It shall be unlawful to commence operations for the drilling of a well for oil or gas, or to commence operations to deepen any well to a different geological formation, without first giving the state geologist notice of intention to drill and first obtaining a permit from the state geologist under such rules and regulations as may be prescribed by the council.

(L. 1965 2d Ex. Sess. p. 917 § 8, A.L. 1972 H.B. 1176)



Section 259.090 Production--controls and allocations authorized.

Production--controls and allocations authorized.

259.090. The council shall determine market demand for each marketing district and shall regulate the amount of production as follows:

(1) The council shall limit the production of oil and gas within each marketing district to that amount which can be produced without waste, and which does not exceed the reasonable market demand.

(2) Whenever the council limits the total amount of oil or gas which may be produced in the state or a marketing district, the council shall allocate or distribute the allowable production among the pools therein on a reasonable basis, giving, where reasonable under the circumstances to each pool with small wells of settled production, an allowable production which prevents the general premature abandonment of such wells in the pool.

(3) Whenever the council limits the total amount of oil or gas which may be produced in any pool in this state to an amount less than that amount which the pool could produce if no restriction was imposed, regardless of whether or not the limitation is imposed in relation to the limitation on the total amount of oil or gas produced in the marketing district wherein the pool is located, the council shall allocate or distribute the allowable production among the several wells or producing properties in the pool on a reasonable basis, preventing or minimizing reasonable avoidable drainage, so that each property will have the opportunity to produce or to receive its just and equitable share, subject to the reasonable necessities for the prevention of waste.

(4) In allocating the market demand for gas as between pools within marketing districts, the council shall give due regard to the fact that gas produced from oil pools is to be regulated in a manner as will protect the reasonable use of its energy for oil production.

(5) The council shall not be required to determine the reasonable market demand applicable to any single pool, except in relation to all other pools within the same marketing district, and in relation to the demand applicable to the marketing district. In allocating allowables to pools, the council may consider, but shall not be bound by, nominations of purchasers to purchase from particular fields, pools, or portions thereof. The council shall allocate the total allowable for the state in such manner as prevents undue discrimination between marketing districts, fields, pools, or portions thereof resulting from selective buying or nomination by purchasers.

(L. 1965 2d Ex. Sess. p. 917 § 9)



Section 259.100 Spacing of wells, exception, noncommercial gas wells.

Spacing of wells, exception, noncommercial gas wells.

259.100. 1. The council shall set spacing units as follows:

(1) When necessary to prevent waste, to avoid the drilling of unnecessary wells, or to protect correlative rights, the council shall establish spacing units for a pool. Spacing units when established shall be of uniform size and shape for the entire pool, except that when found to be necessary for any of the purposes above mentioned, the council is authorized to divide any pool into zones and establish spacing units for each zone, which units may differ in size and shape from those established in any other zone;

(2) The size and shape of spacing units are to be such as will result in the efficient and economical development of the pool as a whole;

(3) An order establishing spacing units for a pool shall specify the size and shape of each unit and the location of the permitted well thereon in accordance with a reasonably uniform spacing plan. Upon application, if the state geologist finds that a well drilled at the prescribed location would not produce in paying quantities, or that surface conditions would substantially add to the burden or hazard of drilling such well, the state geologist is authorized to enter an order permitting the well to be drilled at a location other than that prescribed by such spacing order; however, the state geologist shall include in the order suitable provisions to prevent the production from the spacing unit of more than its just and equitable share of the oil and gas in the pool;

(4) An order establishing units for a pool shall cover all lands determined or believed to be underlaid by such pool, and may be modified by the state geologist from time to time to include additional areas determined to be underlaid by such pool. When found necessary for the prevention of waste, or to avoid the drilling of unnecessary wells or to protect correlative rights, an order establishing spacing units in a pool may be modified by the state geologist to increase the size of spacing units in the pool or any zone thereof, or to permit the drilling of additional wells on a reasonable uniform plan in the pool, or any zone thereof. Orders of the state geologist may be appealed to the council within thirty days.

2. The provisions of subsection 1 of this section shall not apply to noncommercial gas wells.

3. Applicants seeking a permit for a noncommercial gas well shall file a bond or other instrument of credit acceptable to the council equal to the greater of three hundred dollars or one dollar and fifty cents per well foot and meet the following conditions and procedures: an owner of a noncommercial gas well with drilling rights may apply for the establishment of a drilling unit containing no less than three acres, with a well set back of one hundred sixty-five feet on which a well no deeper than eight hundred feet in depth may be drilled. An owner may apply to the council for a variance to establish a drilling unit of less than three acres and/or less than one hundred sixty-five feet set back.

(L. 1965 2d Ex. Sess. p. 917 § 10, A.L. 1987 S.B. 353)



Section 259.110 Production pooling authorized.

Production pooling authorized.

259.110. 1. When two or more separately owned tracts are embraced within a spacing unit, or when there are separately owned interests in all or a part of the spacing unit, then the owners and royalty owners thereof may pool their interests for the development and operation of the spacing unit. In the absence of voluntary pooling the council, upon the application of any interested person, shall enter an order pooling all interests in the spacing unit for the development and operations thereof. Each such pooling order shall be made after notice and hearing, and shall be upon terms and conditions that are just and reasonable, and that afford to the owner of each tract or interest in the spacing unit the opportunity to recover or receive, without unnecessary expense, his just and equitable share. Operations incident to the drilling of a well upon any portion of a spacing unit covered by a pooling order shall be deemed for all purposes the conduct of such operations upon each separately owned tract in the drilling unit by the several owners thereof. That portion of the production allocated to each tract included in a spacing unit covered by a pooling order shall, when produced, be deemed for all purposes to have been produced from such tract by a well drilled thereon.

2. Each pooling order shall make provision for the drilling and operation of a well on the spacing unit, and for the payment of the reasonable actual cost thereof by the owners of interests in the spacing unit, plus a reasonable charge for supervision. In the event of any dispute as to such costs the council shall determine the proper costs. If one or more of the owners shall drill and operate, or pay the expenses of drilling and operating the well for the benefit of others, then the owner or owners so drilling or operating shall, upon complying with the terms of section 259.130, have a lien on the share of production from the spacing unit accruing to the interest of each of the other owners for the payment of his proportionate share of such expenses. All the oil and gas subject to the lien shall be marketed and sold and the proceeds applied in payment of the expenses secured by such lien as provided for in section 259.100.

(L. 1965 2d Ex. Sess. p. 917 § 11)



Section 259.120 Unit or cooperative development and operation agreements, hearings--petition, contents--findings, effect of--order, contents--unit expenses, how charged--enlarged units, how treated.

Unit or cooperative development and operation agreements, hearings--petition, contents--findings, effect of--order, contents--unit expenses, how charged--enlarged units, how treated.

259.120. 1. A voluntary agreement for the unit or cooperative development and operation of a field or pool, in connection with the conduct of repressuring or pressure maintenance operations, cycling or recycling operations, including the extraction and separation of liquid hydrocarbons from natural gas in connection therewith, or any other method of operation, including selective production methods, injection of water or other fluids, and including but not limited to thermal or combustion processes, is authorized and may be performed and shall not be held or construed to violate any of the statutes of this state relating to trusts, monopolies, or contracts and combinations in restraint of trade, if the agreement is approved by the council as being in the public interest, protective of correlative rights, and reasonably necessary to increase ultimate recovery or to prevent waste of oil or gas. Such voluntary agreements bind only the persons who execute them, and their heirs, successors, assigns, and legal representatives.

2. Where a unit or cooperative plan of development and operation has been submitted to the owners of interests in a field or pool and one or more of such owners fails or refuses to execute the applicable unit agreements for such plan, then, upon the filing of a petition as hereinafter provided, the council, after notice, shall hold a public hearing to consider the need for the operation as a unit of an entire pool, or any portion thereof, to prevent waste, to increase ultimate recovery of oil and gas and to protect correlative rights. The petition shall contain the following:

(1) A description of the proposed unit area;

(2) A statement of the nature of the proposed unit operation;

(3) Conformed copies of the applicable unit agreements, which may be composites of executed counterparts. The petition may be filed by any one or more of the owners who have executed the applicable unit agreements.

3. If, after hearing and considering the petition and evidence offered in support thereof, the council finds that:

(1) The proposed unit plan has been agreed to by persons, who, at the time of filing of the petition, owned of record legal title to at least seventy-five percent interest in the right to drill into and produce oil and gas from the total proposed unit area and by persons, who, at that time, owned of record legal title to at least seventy-five percent of production payments, royalty and overriding royalty payable with respect to oil and gas produced from the total proposed unit area, and that

(2) Unit operation of the pool, or any portion thereof, proposed to be unitized, is reasonably necessary to prevent waste, to increase ultimate recovery of oil and gas and to protect correlative rights, and that

(3) The value of the additional oil and gas to be recovered from the proposed unit area as a result of the proposed unit operation will exceed the additional cost incident to conducting such operation, it shall issue an order requiring unit operation in accordance with the terms of the applicable unit operating agreements. Such order and the unit plan shall, thereafter, be effective as to and binding upon each person owning an interest in the unit area, or in oil and gas produced therefrom or the proceeds thereof.

4. The order requiring unit operation shall be fair and reasonable under all circumstances and shall include:

(1) A description of the unit area;

(2) An allocation, upon the basis agreed upon by the provisions of the unit applicable agreements, and found by the council to be fair and equitable to each separately owned tract in the unit area, in that under the allocation each separately owned tract receives its fair share of all of the oil and gas produced from the unit area and not required or consumed in the conduct of the operation of the unit area or unavoidably lost;

(3) A provision for the credits and charges to be made in the adjustment among the owners of the unit area for their respective investments in wells, tanks, pumps, machinery, materials and equipment contributed to the unit operation. The net amount charged against the owner or owners of a separately owned tract shall be considered expenses of unit operation chargeable against such tract;

(4) A provision that a part of the expenses of unit operation, including capital investments, be charged to each separately owned tract in the same proportion that the tract shares in the unit production. The expenses chargeable to a tract shall be paid by the person or persons who, in the absence of unit operation, would be responsible for the expense of developing and operating such tract;

(5) Designation of the unit operator and the time at which the unit operation shall commence; and

(6) Those additional provisions, not in conflict with, or inconsistent with, the applicable unit agreements, which the council determines to be appropriate for the prevention of waste and the protection of all interested parties.

5. The obligation or liability of each owner in the several separately owned tracts for the payment of unit expense shall at all times be several and not joint or collective and in no event shall an owner of the oil and gas rights in the separately owned tract be chargeable with, obligated or liable, directly or indirectly, for, more than the amount apportioned, assessed or otherwise charged to his interest in such separately owned tract pursuant to the plan of unitization.

6. The council, upon the filing of a petition in a form complying with the requirements of subsection 2 of this section, may, after notice and hearing, require unit operation of a pool, or portion thereof, when the unit area newly established embraces a unit area within the same pool established by a previous order of the council. In each such case the petition shall be accompanied by a copy of the proposed unit agreements with respect to the operation of the unit as so enlarged, in the form meeting the requirements of subdivision (3) of subsection 2 of this section. In each such instance the proposed unit agreements shall be executed by persons owning interests in oil and gas in the entire unitized area so enlarged in sufficient numbers to comply with the requirements of subdivision (1) of subsection 3 of this section; provided that, if the unit agreements then in effect with respect to the unit area to which an additional portion of a pool is to be added contain provisions, under the terms of which additions to the unit area may be made, the application for such enlargement of the unitized area need only be accompanied by an agreement, executed by persons owning interests in oil and gas under the area to be added to the unit area in numbers sufficient to comply with the requirements of subdivision (1) of subsection 3 of this section, for the inclusion, in accordance with the plan provided in the unit agreements involved, of the additional area to the unit area then existing. In either such case, such new order, in providing for allocation of unit production from the enlarged unit area, shall first treat the unit area previously established as a single tract, and the portion of unit production so allocated thereto shall then be allocated among the separately owned tracts included in such previously established unit area in the same proportion as those specified therefor in the previous order. In no event shall said new order alter the relative values of tract factors of the previously established unit area, except by consent of all parties owning interests in the tract affected.

7. An order of the council entered under subsection 6 shall be effective as to the enlarged unit area and to all persons owning interests in oil and gas therein to the same extent as an order entered under subsection 3, shall contain provisions with respect to the enlarged unit area to meet the requirements of subsection 4, and the provisions of subsections 5 and 6 shall be applicable to obligations incurred in the operation of the enlarged unit area.

8. The portion of oil and gas produced from the unit area and allocated to a separately owned tract shall be deemed, for all purposes, to have been actually produced from such tract, and operations for the production of oil and gas from any part of the unit area, conducted pursuant to the order of the council, shall be deemed, for all purposes, to be operations for the production of oil and gas from each separately owned tract in the unit area.

9. The formation of such a unit as provided for in subsections 2 through 9 of this section and the operation of the unit under order of the council shall not be a violation of any statute of this state relating to trusts, monopolies, contracts or combinations in restraint of trade.

(L. 1965 2d Ex. Sess. p. 917 § 12, A.L. 1972 S.B. 431, H.B. 1176)



Section 259.130 Lien for drilling expenses.

Lien for drilling expenses.

259.130. A person to whom another is indebted for expenses incurred in drilling and operating a well on a drilling unit required to be formed as provided for in section 259.110, may, in order to secure payment of the amount due, fix a lien upon the interest of the debtor in the production from the drilling unit or the unit area, as the case may be, by filing for record, with the recorder of deeds of the county where the property involved, or any part thereof, is located, an affidavit setting forth the amount due and the interest of the debtor in such production. The person to whom the amount is payable may, at the expense of the debtor, store all or any part of the production upon which the lien exists until the total amount due, including reasonable storage charges, is paid or the commodity is sold at foreclosure sale and delivery is made to the purchaser. The lien may be foreclosed as provided for with respect to foreclosure of a lien on chattels.

(L. 1965 2d Ex. Sess. p. 917 § 13)



Section 259.140 Council hearings--notice--procedure.

Council hearings--notice--procedure.

259.140. 1. The council shall prescribe rules and regulations governing the practice and procedure before it.

2. No order, or amendment thereof, except in an emergency, shall be made by the council without a public hearing upon at least ten days' notice. The public hearing shall be held at such time and place as may be prescribed by the council, and any interested person shall be entitled to be heard.

3. When an emergency requiring immediate action is found to exist the council is authorized to issue an emergency order without notice of hearing, which shall be effective upon promulgation. No emergency order shall remain effective for more than fifteen days.

4. Any notice required by this chapter shall be given at the election of the council either by personal service or by letter to the last recorded address of the person to whom the order is directed and one publication in a newspaper of general circulation in the county where the land affected, or some part thereof, is situated. If the notice is applicable throughout the state, then it shall be published in a newspaper of general circulation which is published in Jefferson City. The notice shall issue in the name of the state, shall be signed by the state geologist, shall specify the style and number of the proceeding, the time and place of the hearing, and shall briefly state the purpose of the proceeding. Should the council elect to give notice by personal service, such service may be made by any officer authorized to serve process, or by any agent of the council, in the same manner as is provided by law for the service of original notices in civil actions in the circuit courts of the state. Proof of the service by such agent shall be by the affidavit of the person making personal service.

5. All orders issued by the council shall be in writing, shall be entered in full and indexed in books to be kept by the state geologist for that purpose, and shall be public records open for inspection at all times during reasonable office hours. A copy of any rule, regulation, or order certified by the state geologist or any officer of the council shall be received in evidence in all courts of this state with the same effect as the original.

6. The council may act upon its own motion, or upon the petition of any interested person. On the filing of a petition concerning any matter within the jurisdiction of the council, the council shall promptly fix a date for a hearing thereon, and shall cause notice of the hearing to be given. The hearing shall be held without undue delay after the filing of the petition. The council shall enter its order within thirty days after the hearing. In the event that the matter is submitted on a question or questions of fact, the council shall enter its order within thirty days after the finding of facts is submitted to the council.

(L. 1965 2d Ex. Sess. p. 917 § 14)



Section 259.150 Questions of fact submitted to public service commission--costs.

Questions of fact submitted to public service commission--costs.

259.150. 1. Whenever either party to a contested matter avers that there is a question or questions of fact involved, the matter shall be submitted to the public service commission for hearing on the question or questions of fact.

2. The rules and regulations governing practice before the public service commission shall be in effect on such hearing to determine a question or questions of fact.

3. Costs in said action may be set and taxed by the commission as it may see fit.

(L. 1965 2d Ex. Sess. p. 917 § 15)



Section 259.160 Rehearing.

Rehearing.

259.160. Any person adversely affected by any order of the council may within thirty days after its effective date apply to the council in writing for a rehearing. The application for rehearing shall be acted upon within fifteen days after its filing, and if granted, the rehearing shall be held without undue delay.

(L. 1965 2d Ex. Sess. p. 917 § 16)



Section 259.170 Appeal to circuit court--time for filing--procedure.

Appeal to circuit court--time for filing--procedure.

259.170. 1. Any person adversely affected by an order entered by the council may appeal from such order to the circuit court of Cole County or to the circuit court of any county in which the property affected or some portion thereof is located. Notice of appeal must be filed with the council within thirty days after the entry of the order complained of, or within thirty days after the entry of the order overruling a motion for rehearing, or within thirty days after sustaining the original order in the event a rehearing has been held. The notice of appeal must identify the order complained of and the grounds for appeal. The appellant shall file a copy of the transcript of the hearing or rehearing before the council as hereinafter provided, and the appellant shall provide the transcript at his expense. The transcript shall be delivered to the appellant, or his designated attorney, within sixty days after the filing of the notice of appeal.

2. Within ninety days after the filing of the notice of appeal, the appellant must file in the circuit court the transcript of the proceedings before the council, together with a petition for review which states briefly the grounds for the appeal. An appeal shall be perfected by filing the notice of appeal within the specified thirty day period. The appeal may be dismissed by the circuit court for failure of the appellant to file the transcript and petition for review within the time specified, unless for good cause shown the time is extended by order of the circuit court.

3. At the time of filing of the notice of appeal, if an application for the suspension of the order is filed, the council shall enter an order fixing the amount of the supersedeas bond. Within ten days after the entry of an order by the council which fixes the amount of the bond, the appellant must file with the council a supersedeas bond in the required amount and with proper surety; upon approval of the bond, the council shall suspend the order complained of until its final disposition upon appeal. The bond shall run in favor of the state for the use and benefit of any person who may suffer damage by reason of the suspension of the order in the event the same is affirmed by the circuit court. If the order of the council is not superseded, it shall continue in force and effect as if no appeal was pending.

4. The circuit court shall, insofar as is practicable, give precedence to appeals from orders of the council. Upon the appeal of such an order the circuit court shall review the proceedings before the council as disclosed by the transcript upon appeal, and thereafter enter its judgment affirming or reversing the order appealed. Orders of the council shall be sustained if the council has regularly pursued its authority and its findings and conclusions are sustained by the law and by substantial and credible evidence.

(L. 1965 2d Ex. Sess. p. 917 § 17)



Section 259.180 Prohibited acts--knowledge--certificate of clearance.

Prohibited acts--knowledge--certificate of clearance.

259.180. The sale, purchase, acquisition, transportation, refining, processing, or handling of illegal oil, illegal gas, or illegal product is hereby prohibited. However, no penalty by way of fine shall be imposed upon a person who sells, purchases, acquires, transports, refines, processes, or handles illegal oil, illegal gas, or illegal product unless:

(1) Such person knows, or is put on notice, of facts indicating that illegal oil, illegal gas, or illegal product is involved; or

(2) Such person fails to obtain a certificate of clearance with respect to such oil, gas, or product where prescribed by order of the council, or fails to follow any other method prescribed by an order of the council for the identification of such oil, gas or product.

(L. 1965 2d Ex. Sess. p. 917 § 18)



Section 259.190 Contraband, seizure and sale--proceeds and bond forfeitures paid into oil and gas remedial fund, purpose.

Contraband, seizure and sale--proceeds and bond forfeitures paid into oil and gas remedial fund, purpose.

259.190. 1. Illegal oil, illegal gas, and illegal product are declared to be contraband and are subject to seizure and sale as herein provided; seizure and sale to be in addition to any and all other remedies and penalties provided in this chapter for violations relating to illegal oil, illegal gas, or illegal product. Whenever the council believes that any oil, gas or product is illegal, the council, acting by the attorney general, shall bring a civil action in rem in the circuit court of the county where such oil, gas, or product is found, to seize and sell the same, or the council may include such an action in rem for the seizure and sale of illegal oil, illegal gas, or illegal product in any suit brought for an injunction or penalty involving illegal oil, illegal gas, or illegal product. Any person claiming an interest in oil, gas, or product affected by any such action shall have the right to intervene as an interested party in such action.

2. Actions for the seizure and sale of illegal oil, illegal gas, or illegal product shall be strictly in rem, and shall proceed in the name of the state as plaintiff against the illegal oil, illegal gas, or illegal products as defendant. No bond or similar undertaking shall be required of the plaintiff. Upon the filing of the petition for seizure and sale, the attorney general shall issue a notice, with a copy of the complaint attached thereto, which shall be served in the manner provided for service of original notices in civil actions, upon any and all persons having or claiming any interest in the illegal oil, illegal gas, or illegal products described in the petition. Service shall be completed by the filing of an affidavit by the person making the service, stating the time and manner of making such service. Any person who fails to appear and answer within the period of thirty days shall be forever barred by the judgment based on such service. If the court, on a properly verified petition, or affidavits, or oral testimony, finds that grounds for seizure and for sale exist, the court shall issue an immediate order of seizure, describing the oil, gas, or product to be seized and directing the sheriff of the county to take such oil, gas, or product into his custody, actual or constructive, and to hold the same subject to the further order of the court. The court, in such order of seizure, may direct the sheriff to deliver the oil, gas, or product seized by him under the order to an agent appointed by the court as the agent of the court; such agent to give bond in an amount and with such surety as the court may direct, conditioned upon his compliance with the orders of the court concerning the custody and disposition of such oil, gas, or product.

3. Any person having an interest in oil, gas, or product described in an order of seizure and contesting the right of the state to the seizure and sale thereof may, prior to the sale thereof as herein provided, obtain the release thereof, upon furnishing bond to the sheriff, approved by the court, in an amount equal to one hundred fifty percent of the market value of the oil, gas, or product to be released, and conditioned as the court may direct upon redelivery to the sheriff of such product released or upon payment to the sheriff of the market value thereof as the court may direct, if and when ordered by the court, and upon full compliance with the further orders of the court.

4. If the court, after a hearing upon a petition for the seizure and sale of oil, gas, or product, finds that such oil, gas, or product is contraband, the court shall order the sale thereof by the sheriff in the same manner and upon the same notice of sale as provided by law for the sale of personal property on execution of judgment entered in a civil action except that the court may order that the illegal oil, illegal gas, or illegal product be sold in specified lots or portions and at specified intervals. Upon such sale, title to the oil, gas, or product sold shall vest in the purchaser free of the claims of any and all persons having any title thereto or interest therein at or prior to the seizure thereof, and the same shall be legal oil, legal gas, or legal product, as the case may be, in the hands of the purchaser.

5. All proceeds derived from the sale of illegal oil, illegal gas, or illegal product, as above provided, after payment of costs of suit and expenses incident to the sale, all amounts obtained by the council from the forfeiture of surety or personal bonds required under paragraph (d) of subdivision (1) of section 259.070, and any money recovered under subsection 1 of section 259.200 shall be paid to the state treasurer and credited to the "Oil and Gas Remedial Fund", which is hereby created. The money in the oil and gas remedial fund may be used by the council to pay for the plugging of, or other remedial measures on, wells and to pay the expenses incurred by the council in performing the duties imposed on it by this chapter. Any unexpended balance in the fund at the end of the fiscal year not exceeding fifty thousand dollars is exempt from the provisions of section 33.080 relating to transfer of unexpended balances to the ordinary revenue funds.

(L. 1965 2d Ex. Sess. p. 917 § 19, A.L. 1983 H.B. 37)



Section 259.200 Penalties.

Penalties.

259.200. 1. Any person who violates any provision of this chapter, or any rule, regulation, or order of the council shall be subject to a penalty of not more than one thousand dollars for each act of violation and for each day that such violation continues, unless the penalty for such violation is otherwise specifically provided for and made exclusive in this chapter.

2. If any person, for the purpose of evading this chapter, or any rule, regulation, or order of the council, shall make or cause to be made any false entry or statement in a report required by this chapter or by any such rule, regulation, or order, or shall make or cause to be made any false entry in any record, account, or memorandum required by this chapter, or by any such rule, regulation, or order, or shall omit, or cause to be omitted, from any such record, account, or memorandum, full, true, and correct entries as required by this chapter, or by any such rule, regulation, or order, or shall remove from this state or destroy, mutilate, alter or falsify any such record, account, or memorandum, such person shall be guilty of a misdemeanor and upon conviction shall be punished as provided by law.

3. Any person knowingly aiding or abetting any other person in the violation of any provision of this chapter, or any rule, regulation, or order of the council shall be subject to the same penalty as that prescribed by this chapter for the violation by such other person.

4. The penalties provided in this section shall be recoverable by suit filed by the attorney general in the name and on behalf of the council, in the circuit court of the county in which the defendant resides, or in which any defendant resides, if there be more than one defendant, or in the circuit court of any county in which the violation occurred. The payment of any such penalty shall not operate to legalize any illegal oil, illegal gas, or illegal product involved in the violation for which the penalty is imposed, or to relieve a person on whom the penalty is imposed from liability to any other person for damages arising out of such violation.

(L. 1965 2d Ex. Sess. p. 917 § 20)



Section 259.210 Threatened violations--injunction.

Threatened violations--injunction.

259.210. 1. Whenever it appears that any person is violating or threatening to violate any provision of this chapter, or any rule, regulation, or order of the council, the council shall bring suit against such person in the circuit court of any county where the violation occurs or is threatened, to restrain such person from continuing the violation or from carrying out the threat of violation. In any such suit, the court shall have jurisdiction to grant to the council, without bond or other undertaking, such prohibitory and mandatory injunctions as the facts may warrant, including temporary restraining orders, preliminary injunctions, temporary, preliminary, or final orders restraining the movement or disposition of any illegal oil, illegal gas, or illegal product, any of which the court may order to be impounded or placed in the custody of an agent appointed by the court.

2. If the council shall fail to bring suit to enjoin a violation or a threatened violation of any provision of this chapter, or any rule, regulation, or order of the council, within ten days after receipt of written request to do so by any person who is or will be adversely affected by such violation, the person making such request may bring suit in his own behalf to restrain such violation or threatened violation in any court in which the council might have brought suit. The council shall be made a party defendant in such suit in addition to the person violating or threatening to violate a provision of this chapter, or a rule, regulation, or order of the council, and the action shall proceed and injunctive relief may be granted to the council or the petitioner without bond in the same manner as if suit had been brought by the council.

(L. 1965 2d Ex. Sess. p. 917 § 21)



Section 259.220 Taxation of mineral rights.

Taxation of mineral rights.

259.220. All rights and interests in or to oil, gas or other minerals underlying land, whether created by or arising under deed, lease, reservation of rights, or otherwise, which rights or interests are owned by any person other than the owner of the land, shall be assessed and taxed separately to the owner of such rights or interests in the same manner as other real estate. The taxes on such rights or interests which are not owned by the owner of the land shall not be a lien on the land.

(L. 1965 2d Ex. Sess. p. 917 § 22)



Section 259.230 Political subdivisions authorized to execute oil and gas leases on public lands--proceeds to general revenue.

Political subdivisions authorized to execute oil and gas leases on public lands--proceeds to general revenue.

259.230. The state, counties, cities and towns and other political subdivisions are hereby authorized to lease publicly owned lands under their respective jurisdictions for the purpose of oil or gas exploration and production. No such lease shall be entered into until it has been approved by the general assembly on behalf of the state; on behalf of counties by the county commission; on behalf of cities and towns by the council thereof and on behalf of other political subdivisions by the governing body thereof. Such leases shall be upon such terms and conditions as may be agreed upon. All revenue derived from the leasing of state owned lands shall be paid into the general fund of the state. All revenue derived from the leasing of other public lands shall be paid into the general fund of the respective lessor political subdivision.

(L. 1965 2d Ex. Sess. p. 917 § 23)






Chapter 260 Environmental Control

Section 260.003 All licenses, permits or grants of authority by department must be in compliance with local area's zoning, building, health codes or ordinances, procedure to determine compliance.

All licenses, permits or grants of authority by department must be in compliance with local area's zoning, building, health codes or ordinances, procedure to determine compliance.

260.003. Notwithstanding any provision of this chapter, the department of natural resources shall require that before any permit, license, or grant of authority is issued or renewed by the department of natural resources pursuant to this chapter, the local jurisdiction shall verify that the person and activity which is the subject of such permit, license, or grant of authority, is in compliance with all applicable local zoning, building, and health codes, ordinances, and orders with regard to the person and activity regulated pursuant to this chapter. Failure of the local jurisdiction to respond to a request from the department of natural resources for such verification within thirty days of such request shall be deemed to be verification of local compliance.

(L. 1995 S.B. 60 & 112 § 1)



Section 260.005 Definitions.

Definitions.

260.005. As used in sections 260.005 to 260.125, the following words and terms mean:

(1) "Authority", the state environmental improvement and energy resources authority created by sections 260.005 to 260.125;

(2) "Bonds", bonds issued by the authority pursuant to the provisions of sections 260.005 to 260.125;

(3) "Cost", the expense of the acquisition of land, rights-of-way, easements and other interests in real property and the expense of acquiring or constructing buildings, improvements, machinery and equipment relating to any project, including the cost of demolishing or removing any existing structures, interest during the construction of any project and engineering, research, legal, consulting and other expenses necessary or incident to determining the feasibility or practicability of any project and carrying out the same, all of which are to be paid out of the proceeds of the bonds or notes authorized by sections 260.005 to 260.125;

(4) "Disposal of solid waste or sewage", the entire process of storage, collection, transportation, processing and disposal of solid wastes or sewage;

(5) "Energy conservation", the reduction of energy consumption;

(6) "Energy efficiency", the increased productivity or effectiveness of energy resources use, the reduction of energy consumption, or the use of renewable energy sources;

(7) "Notes", notes issued by the authority pursuant to sections 260.005 to 260.125;

(8) "Pollution", the placing of any noxious substance in the air or waters or on the lands of this state in sufficient quantity and of such amounts, characteristics and duration as to injure or harm the public health or welfare or animal life or property;

(9) "Project", any facility, including land, disposal areas, incinerators, buildings, fixtures, machinery, equipment, and devices or modifications to a building or facility, acquired or constructed, or to be acquired or constructed for the purpose of developing energy resources or preventing or reducing pollution or the disposal of solid waste or sewage or providing water facilities or resource recovery facilities or carrying out energy efficiency modifications in, but not limited to, buildings owned by the state or providing for energy conservation or increased energy efficiency;

(10) "Resource recovery", the recovery of material or energy from solid waste;

(11) "Resource recovery facility", any facility at which solid waste is processed for the purpose of extracting, converting to energy, or otherwise separating and preparing solid waste for reuse;

(12) "Resource recovery system", a solid waste management system which provides for collection, separation, recycling, and recovery of solid wastes, including disposal of nonrecoverable waste residues;

(13) "Revenues", all rents, installment payments on notes, interest on loans, revenues, charges and other income received by the authority in connection with any project and any gift, grant, or appropriation received by the authority with respect thereto;

(14) "Sewage", any liquid or gaseous waste resulting from industrial, commercial, agricultural or community activities in such amounts, characteristics and duration as to injure or harm the public health or welfare or animal life or property;

(15) "Solid waste", garbage, refuse, discarded materials and undesirable solid and semisolid residual matter resulting from industrial, commercial, agricultural or community activities in such amounts, characteristics and duration as to injure or harm the public health or welfare or animal life or property;

(16) "Synthetic fuels", any solid, liquid, or gas or combination thereof, which can be used as a substitute for petroleum or natural gas (or any derivatives thereof, including chemical feedstocks) and which is produced by chemical or physical transformation (other than washing, coking, or desulfurizing) of domestic sources of coal, including lignite and peat; shale; tar sands, including heavy oils; water as a source of hydrogen only through electrolysis, and mixtures of coal and combustible liquids including petroleum; and

(17) "Water facilities", any facilities for the furnishing of water for industrial, commercial, agricultural or community purposes including, but not limited to, wells, reservoirs, dams, pumping stations, water lines, sewer lines, treatment plants, stabilization ponds, storm sewers, related equipment and machinery.

(L. 1972 H.B. 1041 § 1, A.L. 1982 S.B. 506, A.L. 1985 H.B. 807, A.L. 1993 H.B. 195 merged with S.B. 80, et al.)



Section 260.010 Authority created.

Authority created.

260.010. There is hereby created and established as a governmental instrumentality of the state of Missouri, the "State Environmental Improvement and Energy Resources Authority", which shall constitute a body corporate and politic.

(L. 1972 H.B. 1041 § 2, A.L. 1982 S.B. 506)

Effective 4-30-82



Section 260.015 Purpose of authority.

Purpose of authority.

260.015. The authority is authorized to provide for the conservation of the air, land and water resources of the state by the prevention or reduction of the pollution thereof and proper methods of disposal of solid waste or sewage and to provide for the furnishing of water facilities and resource recovery facilities and to provide for the development of the energy resources of the state, to provide for energy conservation and to provide for energy efficiency projects and increased energy efficiency in the state, and to further such programs the authority is authorized to acquire and construct, and finance projects and to issue bonds and notes and make loans as herein provided to pay the costs thereof. Any pollution control, sewage or solid waste disposal, resource recovery, energy conservation or energy efficiency projects shall be in furtherance of applicable federal and state standards and regulations.

(L. 1972 H.B. 1041 § 3, A.L. 1982 S.B. 506, A.L. 1985 H.B. 807, A.L. 1993 H.B. 195 merged with S.B. 80, et al.)



Section 260.020 Membership of authority, appointed how, terms, quorum.

Membership of authority, appointed how, terms, quorum.

260.020. The authority shall consist of five members appointed by the governor, by and with the consent of the senate. A member's authority to act shall commence upon receiving the advice and consent of the senate, if the senate is in session, but if the senate is not in session, his authority shall commence immediately upon appointment by the governor, but shall terminate if advice and consent is not received thirty calendar days after the senate convenes. If advice and consent is not given, such person shall not be reappointed by the governor to the authority. Not more than three members of the authority shall be members of the same political party. All members shall be residents of the state of Missouri. The members of the authority first appointed shall continue in office for terms expiring on January 22, 1974, January 22, 1975, and January 22, 1976, the term of each member to be designated by the governor. The successor of each member shall be appointed for a term of three years, but any person appointed to fill a vacancy shall be appointed to serve only for the unexpired term. Members of the authority shall be eligible for reappointment. Three members of the authority shall constitute a quorum and the affirmative vote of three members shall be necessary for any action by the authority. Advice and consent may be withdrawn with regard to any member of the board upon a vote of a majority of the elected members of the senate.

(L. 1972 H.B. 1041 § 4, A.L. 1973 S.B. 252)



Section 260.025 Officers, how selected.

Officers, how selected.

260.025. The authority shall elect one of its members as chairman and another as vice chairman and shall appoint a secretary and a treasurer, which offices may be combined, and who need not be members of the authority.

(L. 1972 H.B. 1041 § 5)

Effective 1-22-73



Section 260.030 Compensation and expenses.

Compensation and expenses.

260.030. Each member of the authority shall be entitled to compensation of twenty-five dollars per diem, plus their reasonable and necessary expenses actually incurred in discharging their duties under the provisions of sections 260.005 to 260.090.

(L. 1972 H.B. 1041 § 6)

Effective 1-22-73



Section 260.035 Powers of authority.

Powers of authority.

260.035. 1. The authority is hereby granted and may exercise all powers necessary or appropriate to carry out and effectuate its purposes pursuant to the provisions of sections 260.005 to 260.125, including, but not limited to, the following:

(1) To adopt bylaws and rules after having held public hearings thereon for the regulation of its affairs and the conduct of its business;

(2) To adopt an official seal;

(3) To maintain a principal office and such other offices within the state as it may designate;

(4) To sue and be sued;

(5) To make and execute leases, contracts, releases, compromises and other instruments necessary or convenient for the exercise of its powers or to carry out its purposes;

(6) To acquire, construct, reconstruct, enlarge, improve, furnish, equip, maintain, repair, operate, lease, finance and sell equipment, structures, systems and projects and to lease the same to any private person, firm, or corporation, or to any public body, political subdivision or municipal corporation. Any such lease may provide for the construction of the project by the lessee;

(7) To issue bonds and notes as hereinafter provided and to make, purchase, or participate in the purchase of loans or municipal obligations and to guarantee loans to finance the acquisition, construction, reconstruction, enlargement, improvement, furnishing, equipping, maintaining, repairing, operating or leasing of a project;

(8) To invest any funds not required for immediate disbursement in obligations of the state of Missouri or of the United States or any agency or instrumentality thereof, or in bank certificates of deposit; provided, however, the foregoing limitations on investments shall not apply to proceeds acquired from the sale of bonds or notes which are held by a corporate trustee pursuant to section 260.060;

(9) To acquire by gift or purchase, hold and dispose of real and personal property in the exercise of its powers and the performance of its duties hereunder;

(10) To employ managers and other employees and retain or contract with architects, engineers, accountants, financial consultants, attorneys and such other persons, firms or corporations who are necessary in its judgment to carry out its duties, and to fix the compensation thereof;

(11) To receive and accept appropriations, bequests, gifts and grants and to utilize or dispose of the same to carry out its purposes pursuant to the provisions of sections 260.005 to 260.125;

(12) To engage in research and development with respect to pollution control facilities and solid waste or sewage disposal facilities, and water facilities, resource recovery facilities and the development of energy resources;

(13) To collect rentals, fees and other charges in connection with its services or for the use of any project hereunder;

(14) To sell at private sale any of its property or projects to any private person, firm or corporation, or to any public body, political subdivision or municipal corporation on such terms as it deems advisable, including the right to receive for such sale the note or notes of any such person to whom the sale is made. Any such sale shall provide for payments adequate to pay the principal of and interest and premiums, if any, on the bonds or notes issued to finance such project or portion thereof. Any such sale may provide for the construction of the project by the purchaser of the project;

(15) To make, purchase or participate in the purchase of loans to finance the development and marketing of:

(a) Means of energy production utilizing energy sources other than fossil or nuclear fuel, including, but not limited to, wind, water, solar, biomass, solid waste, and other renewable energy resource technologies;

(b) Fossil fuels and recycled fossil fuels which are indigenous energy resources produced in the state of Missouri, including coal, heavy oil, and tar sands; and

(c) Synthetic fuels produced in the state of Missouri;

(16) To insure any loan, the funds of which are to be used for the development and marketing of energy resources as authorized by sections 260.005 to 260.125;

(17) To make temporary loans, with or without interest, but with such security for repayment as the authority deems reasonably necessary and practicable, to defray development costs of energy resource development projects;

(18) To collect reasonable fees and charges in connection with making and servicing its loans, notes, bonds and obligations, commitments, and other evidences of indebtedness made, issued or entered into to develop energy resources, and in connection with providing technical, consultative and project assistance services in the area of energy development. Such fees and charges shall be limited to the amounts required to pay the costs of the authority, including operating and administrative expenses, and reasonable allowance for losses which may be incurred;

(19) To enter into agreements or other transactions with any federal or state agency, any person and any domestic or foreign partnership, corporation, association, or organization to carry out the provisions of sections 260.005 to 260.125;

(20) To sell, at public or private sale, any mortgage and any real or personal property subject to that mortgage, negotiable instrument, or obligation securing any loan;

(21) To procure insurance against any loss in connection with its property in such amounts, and from such insurers, as may be necessary or desirable;

(22) To consent to the modification of the rate of interest, time of payment for any installment of principal or interest, or any other terms, of any loan, loan commitment, temporary loan, contract, or agreement made directly by the authority;

(23) To make and publish rules and regulations concerning its lending, insurance of loans, and temporary lending to defray development costs, along with such other rules and regulations as are necessary to effectuate its purposes. No rule or portion of a rule promulgated under the authority of sections 260.005 to 260.125 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024;

(24) To borrow money to carry out and effectuate its purpose in the area of energy resource development and to issue its negotiable bonds or notes as evidence of any such borrowing in such principal amounts and upon such terms as shall be determined by the authority, and to secure such bonds or notes by the pledge of revenues, mortgages, or notes of others as authorized by sections 260.005 to 260.125.

2. The authority shall develop a hazardous waste facility if the study required in section 260.037 demonstrates that a facility is economically feasible. The facility, which shall not include a hazardous waste landfill, may be operated by any eligible party as specified in this section. The authority shall begin development of the facility by July 1, 1985.

(L. 1972 H.B. 1041 § 7, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1982 S.B. 506, A.L. 1983 H.B. 528, A.L. 1985 H.B. 807, A.L. 1995 S.B. 3)

CROSS REFERENCE:

Multinational banks, securities and obligations of, investment in, when, 409.950



Section 260.040 Revenue bonds, issued when--sale, limitations--procedure--rate.

Revenue bonds, issued when--sale, limitations--procedure--rate.

260.040. The authority may at any time issue revenue bonds for the purpose of paying any part of the cost of any project or part thereof. Every issue of its bonds shall be payable out of the revenues of the authority which may be pledged for such payment, without preference or priority of the first bonds issued, subject to any agreement with the holders of any other bonds or pledging any specified revenues. The bonds shall be authorized by resolution of the authority, shall bear such date or dates, and shall mature at such time or times, but not in excess of forty years, as the resolution shall specify. The bonds shall be in such denomination, bear interest at such rate, be in such form, either coupon or registered, be issued in such manner, be payable in such place or places and be subject to redemption as such resolution may provide. The bonds of the authority may be sold at public or private sale, as hereafter provided, at such price or prices as the authority shall determine, but at not less than ninety-five percent of the principal amount thereof and at such interest rate as the authority shall determine. Such bonds shall be sold at public sale or, if the authority determines it is in the best interest of the authority, at private sale. The reason or reasons why private sale is in the best interest of the authority shall be set forth in the order or resolution authorizing the private sale. The decision of the authority shall be conclusive.

(L. 1972 H.B. 1041 § 8, A.L. 1976 S.B. 469, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1982 S.B. 506)

Effective 4-30-82



Section 260.045 Notes issued when, how sold.

Notes issued when, how sold.

260.045. The authority may issue notes payable from the proceeds of bonds to be issued in the future or from such other sources as the authority may specify as in the case of bonds. Such notes shall mature in not more than five years and shall be sold at public or private sale as the authority may specify at not less than ninety-five percent of the principal amount thereof and at such interest rate as the authority shall determine. The other details with respect to such notes shall be determined by the authority as in the case of bonds.

(L. 1972 H.B. 1041 § 9, A.L. 1982 S.B. 506, A.L. 1985 H.B. 807)



Section 260.050 Renewal notes or refunding bonds issued when.

Renewal notes or refunding bonds issued when.

260.050. The authority may from time to time issue renewal notes or refund any bonds by the issuance of refunding bonds, whether the bonds to be refunded have or have not matured, and to issue bonds partially to refund bonds then outstanding and partially for any other purpose. Renewal notes or refunding bonds may be sold at public or private sale and the proceeds applied to the purchase, redemption, or payment of the notes or bonds to be refunded.

(L. 1972 H.B. 1041 § 10)

Effective 1-22-73



Section 260.055 Resolution authorizing notes or bonds, contents of.

Resolution authorizing notes or bonds, contents of.

260.055. Any resolution authorizing any notes or bonds may contain such provisions, covenants and agreements subject to any provisions, covenants and agreements with the holders of bonds or notes then outstanding as the authority determines necessary. Such provisions, covenants and agreements may include but shall not be limited to:

(1) Pledging of all or any part of the revenues of the authority, or any part thereof, to secure the payment of the notes or bonds or of any issue thereof;

(2) The use and disposition of the revenues of the authority or any part thereof;

(3) The fixing of rents, fees and other charges and the pledging of the same and of the revenues of the authority so that the same will be sufficient to pay the cost of operation, maintenance and repair of any project and the principal of and interest on notes or bonds secured by the pledge of such revenues;

(4) Establishing reasonable reserves to secure the payment of such notes or bonds;

(5) Limitations on the issuance of additional notes or bonds and the terms upon which the same may be issued and secured.

(L. 1972 H.B. 1041 § 11)

Effective 1-22-73



Section 260.060 Resolution may provide for trust agreements.

Resolution may provide for trust agreements.

260.060. A resolution of the authority authorizing the issuance of any notes or bonds or any issue thereof may provide that such notes or bonds shall be secured by a trust agreement between the authority and a corporate trustee, vesting in such trustee such property, rights, powers and duties in trust as the authority may determine. Any such trust agreement may pledge or assign the revenues of the authority or any part thereof, to secure the payment of any notes or bonds. Any such trust agreement may contain such provisions for protecting and enforcing the rights and remedies of the noteholders or bondholders as may be reasonable and proper, including covenants relating to the acquisition and construction of projects and the maintenance, repair and operation thereof, the rentals and other charges to be imposed for the use of any project, the custody and application of all moneys relating thereto. Such trust agreement may contain such other provisions as the authority determines reasonable and necessary for the security of the noteholders and bondholders. All expenses incurred in carrying out the provisions of any such trust agreement may be considered as a part of the cost of the operation of the project.

(L. 1972 H.B. 1041 § 12)

Effective 1-22-73



Section 260.065 Notes and bonds not an indebtedness of the state.

Notes and bonds not an indebtedness of the state.

260.065. Notes and bonds issued hereunder shall not constitute an indebtedness of the state and the state shall not be liable on such bonds and notes and the form of such bonds and notes shall contain a statement to such effect.

(L. 1972 H.B. 1041 § 13, A.L. 1985 H.B. 807)



Section 260.070 Notes and bonds approved as investments--who may invest.

Notes and bonds approved as investments--who may invest.

260.070. The notes and bonds of the authority are securities in which all public officers and bodies of this state and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, trust companies, savings associations, savings and loan associations, investment companies, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons whatsoever who are now or may hereafter be authorized to invest in bonds or other obligations of the state, may properly and legally invest funds, including capital, in their control or belonging to them.

(L. 1972 H.B. 1041 § 14)

Effective 1-22-73



Section 260.075 Projects subject to taxation--notes, bonds and their income tax free, exceptions.

Projects subject to taxation--notes, bonds and their income tax free, exceptions.

260.075. Projects acquired, constructed, reconstructed, enlarged, improved, furnished, equipped, maintained, repaired, operated, leased, financed or sold by the authority pursuant to sections 260.005 to 260.090 shall be subject to all real and tangible personal property taxes and assessments of the state of Missouri, or any county, municipality, or any governmental subdivision thereof. The notes and bonds of the authority and the income therefrom shall at all times be exempt from taxation, except for death and gift taxes and taxes on transfers.

(L. 1972 H.B. 1041 § 15)

Effective 1-22-73



Section 260.080 Funds of authority not to be distributed to members or private persons, except for compensation for services.

Funds of authority not to be distributed to members or private persons, except for compensation for services.

260.080. No part of the funds of the authority shall inure to the benefit of or be distributable to its members or other private persons except that the authority is authorized and empowered to pay reasonable compensation for services rendered as herein provided for.

(L. 1972 H.B. 1041 § 16)

Effective 1-22-73



Section 260.085 Termination or dissolution, property to pass to state.

Termination or dissolution, property to pass to state.

260.085. Upon termination or dissolution, all rights and properties of the authority shall pass to and be vested in the state of Missouri, subject to the rights of noteholders, bondholders, and other creditors.

(L. 1972 H.B. 1041 § 17)

Effective 1-22-73



Section 260.090 Proposed expenditure of federal funds in coming fiscal year requires itemized report to appropriations and the oversight division, committee on legislative research.

Proposed expenditure of federal funds in coming fiscal year requires itemized report to appropriations and the oversight division, committee on legislative research.

260.090. On or before the first Wednesday after the first Monday in January of each year, if the state environmental improvement and energy resources authority desires to receive and expend moneys from the federal government in the next fiscal year of the state, the authority shall submit to the senate appropriations committee, the house appropriations committee and the oversight division of the committee on legislative research an itemization of all federal funds to be received, including the federal source thereof and plans including the expenditure of such funds.

(L. 1972 H.B. 1041 § 19, A.L. 1982 S.B. 506)

Effective 4-30-82



Section 260.095 Contracts between authority and political subdivisions, purpose.

Contracts between authority and political subdivisions, purpose.

260.095. Any municipality, public body, political subdivision or municipal corporation may enter into leases, contracts, releases, compromises and loan agreements with the authority for the purpose of developing energy resources or preventing or reducing pollution or the disposal of solid waste or sewage or providing water facilities or resource recovery facilities.

(L. 1985 H.B. 807)



Section 260.100 Authority member not personally liable on notes or bonds issued.

Authority member not personally liable on notes or bonds issued.

260.100. No member of the state environmental improvement and energy resources authority or any authorized person executing any notes or bonds authorized under sections 260.005 to 260.125 shall be liable personally on the notes or bonds or be subject to any personal liability or accountability by reason of the issuance of such notes or bonds.

(L. 1976 S.B. 469, A.L. 1982 S.B. 506)

Effective 4-30-82



Section 260.110 Statutory conflicts, which prevails.

Statutory conflicts, which prevails.

260.110. The provisions of sections 260.005 to 260.125 shall prevail in the case of any conflict between sections 260.005 to 260.125 and any other provision of law, but any powers, duties and functions granted under the provisions of sections 260.005 to 260.125 shall be deemed to be in addition to and not in derogation of any power, duty or function granted under the provisions of any other law.

(L. 1976 S.B. 469, A.L. 1982 S.B. 506)

Effective 4-30-82



Section 260.115 Loans for energy resource development, requirements--fee charged, when--deposit in and use of energy resources insured loan fund.

Loans for energy resource development, requirements--fee charged, when--deposit in and use of energy resources insured loan fund.

260.115. 1. All loans authorized under section 260.035 for the development of energy resources shall be made only upon determination by the authority that loans are not otherwise available, either wholly or in part, from private lenders upon reasonably equivalent terms and conditions. No commitment for a loan shall be made unless all plans for development have been completed and submitted to and found to be satisfactory by the authority.

2. The authority shall charge a reasonable fee on all loans not federally insured to insure such loans. The proceeds of such fees shall be deposited in a separate fund to be known as the "Energy Resources Insured Loan Fund". The provisions of section 33.080 to the contrary notwithstanding, money in this fund shall not be transferred and placed to the credit of general revenue. This fund shall be deposited when received in a bank approved for deposit of state funds. No moneys shall be withdrawn from the fund unless it is to be used for the purchase of loan insurance or to pay for any losses on such loans.

(L. 1982 S.B. 506)

Effective 4-30-82



Section 260.120 Interest rate on loans.

Interest rate on loans.

260.120. 1. The authority may set, from time to time, the interest rates at which it shall make loans, keeping its interest rates at the lowest level consistent with its cost of operation and its responsibilities to the holders of its bonds, bond anticipation notes, and other responsibilities.

2. The ratio of loan to project cost and the amortization period of loans made by the authority shall be determined in accordance with regulations promulgated by the authority.

(L. 1982 S.B. 506)

Effective 4-30-82



Section 260.125 Severability.

Severability.

260.125. 1. If any provision of sections 260.005 to 260.125 is found by a court of competent jurisdiction to be unconstitutional, the remaining provisions of sections 260.005 to 260.125 are valid unless the court finds the valid provisions of the statute are so essentially and inseparably connected with, and so dependent upon, the valid provision that the valid provisions, standing alone, are incomplete and are incapable of being executed. It is the intent of the Missouri general assembly that the valid provisions of sections 260.005 to 260.125 shall remain valid so long as they can so stand alone.

2. General revenue funds shall not be used to carry out the provisions of sections 260.005 to 260.125.

(L. 1982 S.B. 506)

Effective 4-30-82



Section 260.200 Definitions.

Definitions.

260.200. 1. The following words and phrases when used in sections 260.200 to 260.345 shall mean:

(1) "Alkaline-manganese battery" or "alkaline battery", a battery having a manganese dioxide positive electrode, a zinc negative electrode, an alkaline electrolyte, including alkaline-manganese button cell batteries intended for use in watches, calculators, and other electronic products, and larger-sized alkaline-manganese batteries in general household use;

(2) "Applicant", a person or persons seeking or holding a facility permit;

(3) "Bioreactor", a municipal solid waste disposal area or portion of a municipal solid waste disposal area where the controlled addition of liquid waste or water accelerates both the decomposition of waste and landfill gas generation;

(4) "Button cell battery" or "button cell", any small alkaline-manganese or mercuric-oxide battery having the size and shape of a button;

(5) "City", any incorporated city, town, or village;

(6) "Clean fill", uncontaminated soil, rock, sand, gravel, concrete, asphaltic concrete, cinderblocks, brick, minimal amounts of wood and metal, and inert solids as approved by rule or policy of the department for fill, reclamation or other beneficial use;

(7) "Closure", the permanent cessation of active disposal operations, abandonment of the disposal area, revocation of the permit or filling with waste of all areas and volumes specified in the permit and preparing the area for long-term care;

(8) "Closure plan", plans, designs and relevant data which specify the methods and schedule by which the operator will complete or cease disposal operations, prepare the area for long-term care, and make the area suitable for other uses, to achieve the purposes of sections 260.200 to 260.345 and the regulations promulgated thereunder;

(9) "Conference, conciliation and persuasion", a process of verbal or written communications consisting of meetings, reports, correspondence or telephone conferences between authorized representatives of the department and the alleged violator. The process shall, at a minimum, consist of one offer to meet with the alleged violator tendered by the department. During any such meeting, the department and the alleged violator shall negotiate in good faith to eliminate the alleged violation and shall attempt to agree upon a plan to achieve compliance;

(10) "Construction and demolition waste", waste materials from the construction and demolition of residential, industrial, or commercial structures, but shall not include materials defined as clean fill under this section;

(11) "Demolition landfill", a solid waste disposal area used for the controlled disposal of demolition wastes, construction materials, brush, wood wastes, soil, rock, concrete and inert solids insoluble in water;

(12) "Department", the department of natural resources;

(13) "Director", the director of the department of natural resources;

(14) "Disclosure statement", a sworn statement or affirmation, in such form as may be required by the director of the department of natural resources, which includes:

(a) The full names and business address of key personnel;

(b) The full name and business address of any entity, other than a natural person, that collects, transfers, processes, treats, stores, or disposes of solid waste in which all key personnel holds an equity interest of seven percent or more;

(c) A description of the business experience of all key personnel listed in the disclosure statement;

(d) For the five-year period ending on the date the sworn disclosure statement or affirmation is signed by key personnel:

a. A listing organized by issuing federal, state, or county or county-equivalent regulatory body of all environmental permits or licenses for the collection, transfer, treatment, processing, storage, or disposal of solid waste issued to or held by any key personnel;

b. A listing and explanation of notices of violation which shall by rule be defined, prosecutions, or other administrative enforcement actions resulting in an adjudication or conviction;

c. A listing of license or permit suspensions, revocations, or denials issued by any state, the federal government or a county or county equivalent, which are pending or have concluded with a finding of violation or entry of a consent agreement regarding an allegation of civil or criminal violation of law, regulation or requirement relating to the collection, transfer, treatment, processing, storage, or disposal of solid waste or violation of the environmental statutes of other states or federal statutes;

d. An itemized list of all felony convictions under the laws of the state of Missouri or the equivalent thereof under the laws of any other jurisdiction; and a listing of any findings of guilt for any crimes or criminal acts an element of which involves restraint of trade, price-fixing, intimidation of the customers of another person or for engaging in any other acts which may have the effect of restraining or limiting competition concerning activities regulated pursuant to this chapter or similar laws of other states or the federal government including, but not limited to, racketeering or violation of antitrust laws of any key personnel;

(15) "District", a solid waste management district established under section 260.305;

(16) "Financial assurance instrument", an instrument or instruments, including, but not limited to, cash or surety bond, letters of credit, corporate guarantee or secured trust fund, submitted by the applicant to ensure proper closure and postclosure care and corrective action of a solid waste disposal area in the event that the operator fails to correctly perform closure and postclosure care and corrective action requirements, except that the financial test for the corporate guarantee shall not exceed one and one-half times the estimated cost of closure and postclosure. The form and content of the financial assurance instrument shall meet or exceed the requirements of the department. The instrument shall be reviewed and approved or disapproved by the attorney general;

(17) "Flood area", any area inundated by the one hundred year flood event, or the flood event with a one percent chance of occurring in any given year;

(18) "Household consumer", an individual who generates used motor oil through the maintenance of the individual's personal motor vehicle, vessel, airplane, or other machinery powered by an internal combustion engine;

(19) "Household consumer used motor oil collection center", any site or facility that accepts or aggregates and stores used motor oil collected only from household consumers or farmers who generate an average of twenty-five gallons per month or less of used motor oil in a calendar year. This section shall not preclude a commercial generator from operating a household consumer used motor oil collection center;

(20) "Household consumer used motor oil collection system", any used motor oil collection center at publicly owned facilities or private locations, any curbside collection of household consumer used motor oil, or any other household consumer used motor oil collection program determined by the department to further the purposes of sections 260.200 to 260.345;

(21) "Infectious waste", waste in quantities and characteristics as determined by the department by rule, including isolation wastes, cultures and stocks of etiologic agents, blood and blood products, pathological wastes, other wastes from surgery and autopsy, contaminated laboratory wastes, sharps, dialysis unit wastes, discarded biologicals known or suspected to be infectious; provided, however, that infectious waste does not mean waste treated to department specifications;

(22) "Key personnel", the applicant itself and any person employed by the applicant in a managerial capacity, or empowered to make discretionary decisions with respect to the solid waste operations of the applicant in Missouri, but shall not include employees exclusively engaged in the physical or mechanical collection, transfer, transportation, treatment, processing, storage, or disposal of solid waste and such other employees as the director of the department of natural resources may designate by regulation. If the applicant has not previously conducted solid waste operations in Missouri, the term also includes any officer, director, partner of the applicant, or any holder of seven percent or more of the equity or debt of the applicant. If any holder of seven percent or more of the equity or debt of the applicant or of any key personnel is not a natural person, the term includes all key personnel of that entity, provided that where such entity is a chartered lending institution or a reporting company under the federal Securities Exchange Act of 1934, the term does not include key personnel of such entity. Provided further that the term means the chief executive officer of any agency of the United States or of any agency or political subdivision of the state of Missouri, and all key personnel of any person, other than a natural person, that operates a landfill or other facility for the collection, transfer, treatment, processing, storage, or disposal of nonhazardous solid waste under contract with or for one of those governmental entities;

(23) "Lead-acid battery", a battery designed to contain lead and sulfuric acid with a nominal voltage of at least six volts and of the type intended for use in motor vehicles and watercraft;

(24) "Major appliance", clothes washers and dryers, water heaters, trash compactors, dishwashers, conventional ovens, ranges, stoves, woodstoves, air conditioners, refrigerators and freezers;

(25) "Mercuric-oxide battery" or "mercury battery", a battery having a mercuric-oxide positive electrode, a zinc negative electrode, and an alkaline electrolyte, including mercuric-oxide button cell batteries generally intended for use in hearing aids and larger size mercuric-oxide batteries used primarily in medical equipment;

(26) "Minor violation", a violation which possesses a small potential to harm the environment or human health or cause pollution, was not knowingly committed, and is not defined by the United States Environmental Protection Agency as other than minor;

(27) "Motor oil", any oil intended for use in a motor vehicle, as defined in section 301.010, train, vessel, airplane, heavy equipment, or other machinery powered by an internal combustion engine;

(28) "Motor vehicle", as defined in section 301.010;

(29) "Operator" and "permittee", anyone so designated, and shall include cities, counties, other political subdivisions, authority, state agency or institution, or federal agency or institution;

(30) "Permit modification", any permit issued by the department which alters or modifies the provisions of an existing permit previously issued by the department;

(31) "Person", any individual, partnership, limited liability company, corporation, association, trust, institution, city, county, other political subdivision, authority, state agency or institution, or federal agency or institution, or any other legal entity;

(32) "Plasma arc technology", a process that converts electrical energy into thermal energy. This electric arc is created when an ionized gas transfers electric power between two or more electrodes;

(33) "Postclosure plan", plans, designs and relevant data which specify the methods and schedule by which the operator shall perform necessary monitoring and care for the area after closure to achieve the purposes of sections 260.200 to 260.345 and the regulations promulgated thereunder;

(34) "Recovered materials", those materials which have been diverted or removed from the solid waste stream for sale, use, reuse or recycling, whether or not they require subsequent separation and processing;

(35) "Recycled content", the proportion of fiber in a newspaper which is derived from postconsumer waste;

(36) "Recycling", the separation and reuse of materials which might otherwise be disposed of as solid waste;

(37) "Resource recovery", a process by which recyclable and recoverable material is removed from the waste stream to the greatest extent possible, as determined by the department and pursuant to department standards, for reuse or remanufacture;

(38) "Resource recovery facility", a facility in which recyclable and recoverable material is removed from the waste stream to the greatest extent possible, as determined by the department and pursuant to department standards, for reuse or remanufacture;

(39) "Sanitary landfill", a solid waste disposal area which accepts commercial and residential solid waste;

(40) "Scrap tire", a tire that is no longer suitable for its original intended purpose because of wear, damage, or defect;

(41) "Scrap tire collection center", a site where scrap tires are collected prior to being offered for recycling or processing and where fewer than five hundred tires are kept on site on any given day;

(42) "Scrap tire end-user facility", a site where scrap tires are used as a fuel or fuel supplement or converted into a usable product. Baled or compressed tires used in structures, or used at recreational facilities, or used for flood or erosion control shall be considered an end use;

(43) "Scrap tire generator", a person who sells tires at retail or any other person, firm, corporation, or government entity that generates scrap tires;

(44) "Scrap tire processing facility", a site where tires are reduced in volume by shredding, cutting, or chipping or otherwise altered to facilitate recycling, resource recovery, or disposal;

(45) "Scrap tire site", a site at which five hundred or more scrap tires are accumulated, but not including a site owned or operated by a scrap tire end-user that burns scrap tires for the generation of energy or converts scrap tires to a useful product;

(46) "Solid waste", garbage, refuse and other discarded materials including, but not limited to, solid and semisolid waste materials resulting from industrial, commercial, agricultural, governmental and domestic activities, but does not include hazardous waste as defined in sections 260.360 to 260.432, recovered materials, overburden, rock, tailings, matte, slag or other waste material resulting from mining, milling or smelting;

(47) "Solid waste disposal area", any area used for the disposal of solid waste from more than one residential premises, or one or more commercial, industrial, manufacturing, recreational, or governmental operations;

(48) "Solid waste fee", a fee imposed pursuant to sections 260.200 to 260.345 and may be:

(a) A solid waste collection fee imposed at the point of waste collection; or

(b) A solid waste disposal fee imposed at the disposal site;

(49) "Solid waste management area", a solid waste disposal area which also includes one or more of the functions contained in the definitions of recycling, resource recovery facility, waste tire collection center, waste tire processing facility, waste tire site or solid waste processing facility, excluding incineration;

(50) "Solid waste management system", the entire process of managing solid waste in a manner which minimizes the generation and subsequent disposal of solid waste, including waste reduction, source separation, collection, storage, transportation, recycling, resource recovery, volume minimization, processing, market development, and disposal of solid wastes;

(51) "Solid waste processing facility", any facility where solid wastes are salvaged and processed, including:

(a) A transfer station; or

(b) An incinerator which operates with or without energy recovery but excluding waste tire end-user facilities; or

(c) A material recovery facility which operates with or without composting;

(d) A plasma arc technology facility;

(52) "Solid waste technician", an individual who has successfully completed training in the practical aspects of the design, operation and maintenance of a permitted solid waste processing facility or solid waste disposal area in accordance with sections 260.200 to 260.345;

(53) "Tire", a continuous solid or pneumatic rubber covering encircling the wheel of any self-propelled vehicle not operated exclusively upon tracks, or a trailer as defined in chapter 301, except farm tractors and farm implements owned and operated by a family farm or family farm corporation as defined in section 350.010;

(54) "Used motor oil", any motor oil which, as a result of use, becomes unsuitable for its original purpose due to loss of original properties or the presence of impurities, but used motor oil shall not include ethylene glycol, oils used for solvent purposes, oil filters that have been drained of free flowing used oil, oily waste, oil recovered from oil tank cleaning operations, oil spilled to land or water, or industrial nonlube oils such as hydraulic oils, transmission oils, quenching oils, and transformer oils;

(55) "Utility waste landfill", a solid waste disposal area used for fly ash waste, bottom ash waste, slag waste and flue gas emission control waste generated primarily from the combustion of coal or other fossil fuels;

(56) "Yard waste", leaves, grass clippings, yard and garden vegetation and Christmas trees. The term does not include stumps, roots or shrubs with intact root balls.

2. For the purposes of this section and sections 260.270 to 260.279 and any rules in place as of August 28, 2005, or promulgated under said sections, the term "scrap" shall be used synonymously with and in place of waste, as it applies only to scrap tires.

(L. 1972 S.B. 387 § 1, A.L. 1975 S.B. 98, A.L. 1986 S.B. 475, A.L. 1988 H.B. 1207, A.L. 1990 S.B. 530, A.L. 1993 S.B. 80, et al., A.L. 1995 H.B. 81 merged with S.B. 60 & 112, A.L. 2002 S.B. 984 & 985, A.L. 2005 S.B. 225, A.L. 2007 S.B. 54, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 260.203 Infectious waste, treatment of--hospitals, department of health and senior services to promulgate rules--transportation of--registration of hospitals--proper disposal, penalty--fee on delivery, exceptions--inspection fee, amount, fund, refund of, when.

Infectious waste, treatment of--hospitals, department of health and senior services to promulgate rules--transportation of--registration of hospitals--proper disposal, penalty--fee on delivery, exceptions--inspection fee, amount, fund, refund of, when.

260.203. 1. Any infectious waste transferred from the premises of the generator shall be taken to an infectious waste processing facility that holds a valid permit issued by the department, or a hospital as defined in section 197.020.

2. No infectious waste shall be placed into a solid waste disposal area except as otherwise provided for in sections 260.200 to 260.245 unless it has been treated or rendered innocuous by a permitted infectious waste processing facility as provided in sections 260.200 to 260.245, or by a hospital as defined in section 197.020, by autoclaving, incineration, chemical disinfection, or other methods of treatment approved by the department. The department of health and senior services shall promulgate rules covering the handling and treatment of infectious waste by hospitals as defined in section 197.020 and such rules shall be consistent with the rules of the department under sections 260.200 to 260.245, and shall be effective no later than January 1, 1989.

3. All such wastes, when transported off the premises of the generator shall be packaged and transported as provided by rule under sections 260.200 to 260.245, except that hospitals and small quantity generators as defined by the department under this section may transport infectious waste to a hospital for treatment, an infectious waste processing facility for treatment or to a central collection point using their employees and vehicles as long as they meet all other requirements of sections 260.200 to 260.245 and the rules and regulations promulgated under sections 260.200 to 260.245.

4. The department of health and senior services shall provide for a registration process for all hospitals pursuant to the provisions of sections 260.200 to 260.245 and section 192.005. The process shall include a completed and signed application on forms provided by the department of health and senior services. The forms shall contain the following:

(1) A statement certifying that the applicant understands and will comply with the applicable requirements of sections 260.200 to 260.245; and

(2) Other requirements established by the department of health and senior services.

5. Registrations shall be renewed annually.

6. Unless otherwise provided for in sections 260.200 to 260.245, any person who treats infectious waste to the specifications of the department of natural resources or the department of health and senior services, and who proposes to dispose of the residue thereof in a sanitary landfill shall properly identify the waste and shall certify to the transporter and the sanitary landfill operator that the waste has been rendered innocuous and may be legally placed in a sanitary landfill pursuant to the provisions of this section. Persons found to be in violation of this subsection shall be guilty of a class A misdemeanor.

7. Facilities permitted to treat infectious waste shall adhere to an operation plan for the handling and treatment of infectious waste approved by the department of natural resources as provided by rule, and hospitals, as defined in section 197.020, allowed to treat infectious waste shall adhere to an operation plan for the handling and treatment of infectious waste approved by the department of health and senior services as provided by rule. The plan shall include, but not be limited to, methods of handling and treating the waste, protection of employees and the public and the maximum amount of waste which may be handled per month. Approval for acceptance of infectious waste may be withdrawn for noncompliance with the operation plan. No permitted infectious waste treatment facility shall operate unless it has a solid waste technician trained in the handling of infectious waste on site during any treatment process. Such operator shall meet the requirements established by the department pursuant to section 260.205.

8. Any transporter or generator who delivers infectious waste to an infectious waste processing facility, except small quantity generators and hospitals located in Missouri and defined in section 197.020, shall pay a fee of two dollars for each ton of infectious waste so delivered. Such fees shall be collected by the infectious waste processing facility accepting the waste and transmitted to the department. The department shall promptly transmit funds collected under this section to the director of the department of revenue for deposit in the solid waste management fund. Moneys, upon appropriation, shall be used to help pay for the administrative costs associated with infectious waste management. Any transporter or generator who transports infectious waste for more than three hundred miles for management in Missouri shall pay, in addition to the charges above, an additional charge equal to ten percent of the gross charge charged by the processing facility for the management of such waste. Such fees shall be collected by the infectious waste processing facility accepting the waste and transmitted to the department which shall promptly transmit such fees to the department of revenue for deposit in the general revenue fund.

9. Hospitals defined in chapter 197, and located in Missouri, may manage infectious waste generated on the premises by autoclaving, incineration, chemical disinfection or other methods of treatment approved by the department of health and senior services. Such hospitals may also treat infectious waste produced by small quantity generators and other hospitals located in Missouri upon the approval of the department of natural resources and the department of health and senior services. Failure of either department to respond by issuing a certification to accept infectious waste in writing to a hospital which has filed in writing to both departments a notice of intent to treat waste from another hospital within ninety days constitutes approval of the treatment. All hospitals licensed by the state of Missouri pursuant to chapter 197 are exempt from all taxes or fees imposed pursuant to sections 260.350 to 260.480, provided that no more than twenty-five percent, by weight, of the infectious waste managed by such hospitals is produced by other generators which are not owned or operated by the hospital.

10. Persons generating one hundred kilograms or less of infectious waste per month are exempt from the provisions of this section except that the department of health and senior services shall specify by rule, in accordance with section 192.005, infectious waste that shall be rendered innocuous regardless of quantity. Any person who disposes of waste exempt from the provisions of this act* in a sanitary landfill shall certify to the transporter or the sanitary landfill operator that the waste has been handled in a manner consistent with the law and may be legally placed in a sanitary landfill. Rules promulgated by the department of natural resources and the department of health and senior services pursuant to this subsection shall be effective no later than July 1, 1989. Persons found to be in violation of this subsection shall be guilty of a class A misdemeanor.

11. A generator of infectious waste who operates single or multiple site research facilities for research and experimental activities as defined in section 174 of the 1986 Internal Revenue Code, who generates such waste as a part of research and experimentation activities, and who manages such waste on site, shall not be required to obtain an infectious waste processing facility permit under this section to manage infectious waste. The generator may accept infectious waste from other sites of the parent research company located in Missouri but shall not accept infectious waste from other sources and shall comply with all other requirements and provisions of sections 260.200 to 260.245, and the rules and regulations promulgated thereunder. The University of Missouri Ellis Fischel Cancer Center and the other facilities of the University of Missouri-Columbia shall be considered a multiple site research facility for the purposes of this section.

12. Nothing in this section shall prohibit the transportation of infectious or hazardous waste from the state of Missouri for management in another state.

13. The department of natural resources shall establish, by rule, inspection fees to be paid to the department by owners or operators of commercial infectious waste incinerators. The fees shall not exceed the costs of the inspections and shall not exceed ten thousand dollars per year for a facility. Funds derived from these inspection fees shall be used for the purpose of funding the inspection of commercial infectious waste incinerators.

14. All owners or operators of commercial infectious waste incinerators shall pay the fees, established by the department by rule, for inspections conducted by the department pursuant to this section.

15. There is hereby created the "Infectious Waste Incinerator Inspection Fund". All funds received from infectious waste incinerator inspection fees shall be paid to the director of the department of revenue and deposited in the state treasury to the credit of the infectious waste incinerator inspection fund. Moneys from such fund shall be used by the department of natural resources for conducting inspections at commercial infectious waste incinerators.

16. The department shall furnish to the person, firm or corporation operating the commercial infectious waste facility a complete, full and detailed accounting of the cost of the department's inspection of the facility each time the facility is inspected within thirty days after the inspection is commenced. Failure to do so shall require the department to refund the inspection fee.

(L. 1986 S.B. 475, A.L. 1988 S.B. 535, A.L. 1992 H.B. 1732, A.L. 1993 S.B. 80, et al.)

*"This act" (S.B. 535, 1988) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.204 Permit for treatment of infectious waste, not to be issued, when.

Permit for treatment of infectious waste, not to be issued, when.

260.204. No person shall be issued a permit to operate a facility for the treatment of infectious waste who in 1987 received a clean air permit and thereafter operated a facility for the treatment of infectious waste by incineration without applying for and receiving a permit as a solid waste processing facility permitted pursuant to section 260.203 or a hazardous waste facility permitted pursuant to sections 260.350 to 260.430.

(L. 1988 S.B. 535)

Effective 5-5-88



Section 260.205 Permit required to operate facility, and construction permit to construct facility, requirements, exceptions, fees--plans to be submitted--permits revoked or suspended, when--disclosure statement, requirements.

Permit required to operate facility, and construction permit to construct facility, requirements, exceptions, fees--plans to be submitted--permits revoked or suspended, when--disclosure statement, requirements.

260.205. 1. It shall be unlawful for any person to operate a solid waste processing facility or solid waste disposal area of a solid waste management system without first obtaining an operating permit from the department. It shall be unlawful for any person to construct a solid waste processing facility or solid waste disposal area without first obtaining a construction permit from the department pursuant to this section. A current authorization to operate issued by the department pursuant to sections 260.200 to 260.345 shall be considered to be a permit to operate for purposes of this section for all solid waste disposal areas and processing facilities existing on August 28, 1995. A permit shall not be issued for a sanitary landfill to be located in a flood area, as determined by the department, where flood waters are likely to significantly erode final cover. A permit shall not be required to operate a waste stabilization lagoon, settling pond or other water treatment facility which has a valid permit from the Missouri clean water commission even though the facility may receive solid or semisolid waste materials.

2. No person or operator may apply for or obtain a permit to construct a solid waste disposal area unless the person has requested the department to conduct a preliminary site investigation and obtained preliminary approval from the department. The department shall, within sixty days of such request, conduct a preliminary investigation and approve or disapprove the site.

3. All proposed solid waste disposal areas for which a preliminary site investigation request pursuant to subsection 2 of this section is received by the department on or after August 28, 1999, shall be subject to a public involvement activity as part of the permit application process. The activity shall consist of the following:

(1) The applicant shall notify the public of the preliminary site investigation approval within thirty days after the receipt of such approval. Such public notification shall be by certified mail to the governing body of the county or city in which the proposed disposal area is to be located and by certified mail to the solid waste management district in which the proposed disposal area is to be located;

(2) Within ninety days after the preliminary site investigation approval, the department shall conduct a public awareness session in the county in which the proposed disposal area is to be located. The department shall provide public notice of such session by both printed and broadcast media at least thirty days prior to such session. Printed notification shall include publication in at least one newspaper having general circulation within the county in which the proposed disposal area is to be located. Broadcast notification shall include public service announcements on radio stations that have broadcast coverage within the county in which the proposed disposal area is to be located. The intent of such public awareness session shall be to provide general information to interested citizens on the design and operation of solid waste disposal areas;

(3) At least sixty days prior to the submission to the department of a report on the results of a detailed site investigation pursuant to subsection 4 of this section, the applicant shall conduct a community involvement session in the county in which the proposed disposal area is to be located. Department staff shall attend any such session. The applicant shall provide public notice of such session by both printed and broadcast media at least thirty days prior to such session. Printed notification shall include publication in at least one newspaper having general circulation within the county in which the proposed disposal area is to be located. Broadcast notification shall include public service announcements on radio stations that have broadcast coverage within the county in which the proposed disposal area is to be located. Such public notices shall include the addresses of the applicant and the department and information on a public comment period. Such public comment period shall begin on the day of the community involvement session and continue for at least thirty days after such session. The applicant shall respond to all persons submitting comments during the public comment period no more than thirty days after the receipt of such comments;

(4) If a proposed solid waste disposal area is to be located in a county or city that has local planning and zoning requirements, the applicant shall not be required to conduct a community involvement session if the following conditions are met:

(a) The local planning and zoning requirements include a public meeting;

(b) The applicant notifies the department of intent to utilize such meeting in lieu of the community involvement session at least thirty days prior to such meeting;

(c) The requirements of such meeting include providing public notice by printed or broadcast media at least thirty days prior to such meeting;

(d) Such meeting is held at least thirty days prior to the submission to the department of a report on the results of a detailed site investigation pursuant to subsection 4 of this section;

(e) The applicant submits to the department a record of such meeting;

(f) A public comment period begins on the day of such meeting and continues for at least fourteen days after such meeting, and the applicant responds to all persons submitting comments during such public comment period no more than fourteen days after the receipt of such comments.

4. No person may apply for or obtain a permit to construct a solid waste disposal area unless the person has submitted to the department a plan for conducting a detailed surface and subsurface geologic and hydrologic investigation and has obtained geologic and hydrologic site approval from the department. The department shall approve or disapprove the plan within thirty days of receipt. The applicant shall conduct the investigation pursuant to the plan and submit the results to the department. The department shall provide approval or disapproval within sixty days of receipt of the investigation results.

5. (1) Every person desiring to construct a solid waste processing facility or solid waste disposal area shall make application for a permit on forms provided for this purpose by the department. Every applicant shall submit evidence of financial responsibility with the application. Any applicant who relies in part upon a parent corporation for this demonstration shall also submit evidence of financial responsibility for that corporation and any other subsidiary thereof.

(2) Every applicant shall provide a financial assurance instrument or instruments to the department prior to the granting of a construction permit for a solid waste disposal area. The financial assurance instrument or instruments shall be irrevocable, meet all requirements established by the department and shall not be cancelled, revoked, disbursed, released or allowed to terminate without the approval of the department. After the cessation of active operation of a sanitary landfill, or other solid waste disposal area as designed by the department, neither the guarantor nor the operator shall cancel, revoke or disburse the financial assurance instrument or allow the instrument to terminate until the operator is released from postclosure monitoring and care responsibilities pursuant to section 260.227.

(3) The applicant for a permit to construct a solid waste disposal area shall provide the department with plans, specifications, and such other data as may be necessary to comply with the purpose of sections 260.200 to 260.345. The application shall demonstrate compliance with all applicable local planning and zoning requirements. The department shall make an investigation of the solid waste disposal area and determine whether it complies with the provisions of sections 260.200 to 260.345 and the rules and regulations adopted pursuant to sections 260.200 to 260.345. Within twelve consecutive months of the receipt of an application for a construction permit the department shall approve or deny the application. The department shall issue rules and regulations establishing time limits for permit modifications and renewal of a permit for a solid waste disposal area. The time limit shall be consistent with this chapter.

(4) The applicant for a permit to construct a solid waste processing facility shall provide the department with plans, specifications and such other data as may be necessary to comply with the purpose of sections 260.200 to 260.345. Within one hundred eighty days of receipt of the application, the department shall determine whether it complies with the provisions of sections 260.200 to 260.345. Within twelve consecutive months of the receipt of an application for a permit to construct an incinerator as defined in section 260.200 or a material recovery facility as defined in section 260.200, and within six months for permit modifications, the department shall approve or deny the application. Permits issued for solid waste facilities shall be for the anticipated life of the facility.

(5) If the department fails to approve or deny an application for a permit or a permit modification within the time limits specified in subdivisions (3) and (4) of this subsection, the applicant may maintain an action in the circuit court of Cole County or that of the county in which the facility is located or is to be sited. The court shall order the department to show cause why it has not acted on the permit and the court may, upon the presentation of evidence satisfactory to the court, order the department to issue or deny such permit or permit modification. Permits for solid waste disposal areas, whether issued by the department or ordered to be issued by a court, shall be for the anticipated life of the facility.

(6) The applicant for a permit to construct a solid waste processing facility shall pay an application fee of one thousand dollars. Upon completion of the department's evaluation of the application, but before receiving a permit, the applicant shall reimburse the department for all reasonable costs incurred by the department up to a maximum of four thousand dollars. The applicant for a permit to construct a solid waste disposal area shall pay an application fee of two thousand dollars. Upon completion of the department's evaluations of the application, but before receiving a permit, the applicant shall reimburse the department for all reasonable costs incurred by the department up to a maximum of eight thousand dollars. Applicants who withdraw their application before the department completes its evaluation shall be required to reimburse the department for costs incurred in the evaluation. The department shall not collect the fees authorized in this subdivision unless it complies with the time limits established in this section.

(7) When the review reveals that the facility or area does conform with the provisions of sections 260.200 to 260.345 and the rules and regulations adopted pursuant to sections 260.200 to 260.345, the department shall approve the application and shall issue a permit for the construction of each solid waste processing facility or solid waste disposal area as set forth in the application and with any permit terms and conditions which the department deems appropriate. In the event that the facility or area fails to meet the rules and regulations adopted pursuant to sections 260.200 to 260.345, the department shall issue a report to the applicant stating the reason for denial of a permit.

6. Plans, designs, and relevant data for the construction of solid waste processing facilities and solid waste disposal areas shall be submitted to the department by a registered professional engineer licensed by the state of Missouri for approval prior to the construction, alteration or operation of such a facility or area.

7. Any person or operator as defined in section 260.200 who intends to obtain a construction permit in a solid waste management district with an approved solid waste management plan shall request a recommendation in support of the application from the executive board created in section 260.315. The executive board shall consider the impact of the proposal on, and the extent to which the proposal conforms to, the approved district solid waste management plan prepared pursuant to section 260.325. The executive board shall act upon the request for a recommendation within sixty days of receipt and shall submit a resolution to the department specifying its position and its recommendation regarding conformity of the application to the solid waste plan. The board's failure to submit a resolution constitutes recommendation of the application. The department may consider the application, regardless of the board's action thereon and may deny the construction permit if the application fails to meet the requirements of sections 260.200 to 260.345, or if the application is inconsistent with the district's solid waste management plan.

8. If the site proposed for a solid waste disposal area is not owned by the applicant, the owner or owners of the site shall acknowledge that an application pursuant to sections 260.200 to 260.345 is to be submitted by signature or signatures thereon. The department shall provide the owner with copies of all communication with the operator, including inspection reports and orders issued pursuant to section 260.230.

9. The department shall not issue a permit for the operation of a solid waste disposal area designed to serve a city with a population of greater than four hundred thousand located in more than one county, if the site is located within one-half mile of an adjoining municipality, without the approval of the governing body of such municipality. The governing body shall conduct a public hearing within fifteen days of notice, shall publicize the hearing in at least one newspaper having general circulation in the municipality, and shall vote to approve or disapprove the land disposal facility within thirty days after the close of the hearing.

10. Upon receipt of an application for a permit to construct a solid waste processing facility or disposal area, the department shall notify the public of such receipt:

(1) By legal notice published in a newspaper of general circulation in the area of the proposed disposal area or processing facility;

(2) By certified mail to the governing body of the county or city in which the proposed disposal area or processing facility is to be located; and

(3) By mail to the last known address of all record owners of contiguous real property or real property located within one thousand feet of the proposed disposal area and, for a proposed processing facility, notice as provided in section 64.875 or section 89.060, whichever is applicable.

If an application for a construction permit meets all statutory and regulatory requirements for issuance, a public hearing on the draft permit shall be held by the department in the county in which the proposed solid waste disposal area is to be located prior to the issuance of the permit. The department shall provide public notice of such hearing by both printed and broadcast media at least thirty days prior to such hearing. Printed notification shall include publication in at least one newspaper having general circulation within the county in which the proposed disposal area is to be located. Broadcast notification shall include public service announcements on radio stations that have broadcast coverage within the county in which the proposed disposal area is to be located.

11. After the issuance of a construction permit for a solid waste disposal area, but prior to the beginning of disposal operations, the owner and the department shall execute an easement to allow the department, its agents or its contractors to enter the premises to complete work specified in the closure plan, or to monitor or maintain the site or to take remedial action during the postclosure period. After issuance of a construction permit for a solid waste disposal area, but prior to the beginning of disposal operations, the owner shall submit evidence that he or she has recorded, in the office of the recorder of deeds in the county where the disposal area is located, a notice and covenant running with the land that the property has been permitted as a solid waste disposal area and prohibits use of the land in any manner which interferes with the closure and, where appropriate, postclosure plans filed with the department.

12. Every person desiring to obtain a permit to operate a solid waste disposal area or processing facility shall submit applicable information and apply for an operating permit from the department. The department shall review the information and determine, within sixty days of receipt, whether it complies with the provisions of sections 260.200 to 260.345 and the rules and regulations adopted pursuant to sections 260.200 to 260.345. When the review reveals that the facility or area does conform with the provisions of sections 260.200 to 260.345 and the rules and regulations adopted pursuant to sections 260.200 to 260.345, the department shall issue a permit for the operation of each solid waste processing facility or solid waste disposal area and with any permit terms and conditions which the department deems appropriate. In the event that the facility or area fails to meet the rules and regulations adopted pursuant to sections 260.200 to 260.345, the department shall issue a report to the applicant stating the reason for denial of a permit.

13. Each solid waste disposal area, except utility waste landfills unless otherwise and to the extent required by the department, and those solid waste processing facilities designated by rule, shall be operated under the direction of a certified solid waste technician in accordance with sections 260.200 to 260.345 and the rules and regulations promulgated pursuant to sections 260.200 to 260.345.

14. Base data for the quality and quantity of groundwater in the solid waste disposal area shall be collected and submitted to the department prior to the operation of a new or expansion of an existing solid waste disposal area. Base data shall include a chemical analysis of groundwater drawn from the proposed solid waste disposal area.

15. Leachate collection and removal systems shall be incorporated into new or expanded sanitary landfills which are permitted after August 13, 1986. The department shall assess the need for a leachate collection system for all types of solid waste disposal areas, other than sanitary landfills, and the need for monitoring wells when it evaluates the application for all new or expanded solid waste disposal areas. The department may require an operator of a solid waste disposal area to install a leachate collection system before the beginning of disposal operations, at any time during disposal operations for unfilled portions of the area, or for any portion of the disposal area as a part of a remedial plan. The department may require the operator to install monitoring wells before the beginning of disposal operations or at any time during the operational life or postclosure care period if it concludes that conditions at the area warrant such monitoring. The operator of a demolition landfill or utility waste landfill shall not be required to install a leachate collection and removal system or monitoring wells unless otherwise and to the extent the department so requires based on hazardous waste characteristic criteria or site specific geohydrological characteristics or conditions.

16. Permits granted by the department, as provided in sections 260.200 to 260.345, shall be subject to suspension for a designated period of time, civil penalty or revocation whenever the department determines that the solid waste processing facility or solid waste disposal area is, or has been, operated in violation of sections 260.200 to 260.345 or the rules or regulations adopted pursuant to sections 260.200 to 260.345, or has been operated in violation of any permit terms and conditions, or is creating a public nuisance, health hazard, or environmental pollution. In the event a permit is suspended or revoked, the person named in the permit shall be fully informed as to the reasons for such action.

17. Each permit for operation of a facility or area shall be issued only to the person named in the application. Permits are transferable as a modification to the permit. An application to transfer ownership shall identify the proposed permittee. A disclosure statement for the proposed permittee listing violations contained in the definition of disclosure statement found in section 260.200 shall be submitted to the department. The operation and design plans for the facility or area shall be updated to provide compliance with the currently applicable law and rules. A financial assurance instrument in such an amount and form as prescribed by the department shall be provided for solid waste disposal areas by the proposed permittee prior to transfer of the permit. The financial assurance instrument of the original permittee shall not be released until the new permittee's financial assurance instrument has been approved by the department and the transfer of ownership is complete.

18. Those solid waste disposal areas permitted on January 1, 1996, shall, upon submission of a request for permit modification, be granted a solid waste management area operating permit if the request meets reasonable requirements set out by the department.

19. In case a permit required pursuant to this section is denied or revoked, the person may request a hearing in accordance with section 260.235.

20. Every applicant for a permit shall file a disclosure statement with the information required by and on a form developed by the department of natural resources at the same time the application for a permit is filed with the department.

21. Upon request of the director of the department of natural resources, the applicant for a permit, any person that could reasonably be expected to be involved in management activities of the solid waste disposal area or solid waste processing facility, or any person who has a controlling interest in any permittee shall be required to submit to a criminal background check under section 43.543.

22. All persons required to file a disclosure statement shall provide any assistance or information requested by the director or by the Missouri state highway patrol and shall cooperate in any inquiry or investigation conducted by the department and any inquiry, investigation or hearing conducted by the director. If, upon issuance of a formal request to answer any inquiry or produce information, evidence or testimony, any person required to file a disclosure statement refuses to comply, the application of an applicant or the permit of a permittee may be denied or revoked by the director.

23. If any of the information required to be included in the disclosure statement changes, or if any additional information should be added after the filing of the statement, the person required to file it shall provide that information to the director in writing, within thirty days after the change or addition. The failure to provide such information within thirty days may constitute the basis for the revocation of or denial of an application for any permit issued or applied for in accordance with this section, but only if, prior to any such denial or revocation, the director notifies the applicant or permittee of the director's intention to do so and gives the applicant or permittee fourteen days from the date of the notice to explain why the information was not provided within the required thirty-day period. The director shall consider this information when determining whether to revoke, deny or conditionally grant the permit.

24. No person shall be required to submit the disclosure statement required by this section if the person is a corporation or an officer, director or shareholder of that corporation or any subsidiary thereof, and that corporation:

(1) Has on file and in effect with the federal Securities and Exchange Commission a registration statement required under Section 5, Chapter 38, Title 1 of the Securities Act of 1933, as amended, 15 U.S.C. Section 77e(c);

(2) Submits to the director with the application for a permit evidence of the registration described in subdivision (1) of this subsection and a copy of the corporation's most recent annual form 10-K or an equivalent report; and

(3) Submits to the director on the anniversary date of the issuance of any permit it holds under the Missouri solid waste management law evidence of registration described in subdivision (1) of this subsection and a copy of the corporation's most recent annual form 10-K or an equivalent report.

25. After permit issuance, each facility shall annually file an update to the disclosure statement with the department of natural resources on or before March thirty-first of each year. Failure to provide such update may result in penalties as provided for under section 260.240.

26. Any county, district, municipality, authority, or other political subdivision of this state which owns and operates a sanitary landfill shall be exempt from the requirement for the filing of the disclosure statement and annual update to the disclosure statement.

27. Any person seeking a permit to operate a solid waste disposal area, a solid waste processing facility, or a resource recovery facility shall, concurrently with the filing of the application for a permit, disclose any convictions in this state, county or county-equivalent public health or land use ordinances related to the management of solid waste. If the department finds that there has been a continuing pattern of adjudicated violations by the applicant, the department may deny the application.

28. No permit to construct or permit to operate shall be required pursuant to this section for any utility waste landfill located in a county of the third classification with a township form of government which has a population of at least eleven thousand inhabitants and no more than twelve thousand five hundred inhabitants according to the most recent decennial census, if such utility waste landfill complies with all design and operating standards and closure requirements applicable to utility waste landfills pursuant to sections 260.200 to 260.345 and provided that no waste disposed of at such utility waste landfill is considered hazardous waste pursuant to the Missouri hazardous waste law.

(L. 1972 S.B. 387 § 2, A.L. 1975 S.B. 98, A.L. 1986 S.B. 475, A.L. 1988 H.B. 1207 merged with S.B. 535, A.L. 1990 S.B. 530, A.L. 1991 S.B. 45, A.L. 1995 S.B. 60 & 112, A.L. 1999 H.B. 603, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 260.206 Owner or operator shall provide quality assurance and quality control oversight of inspections during area closure, postclosure and corrective action plans, requirements--department may suspend, revoke or modify permit.

Owner or operator shall provide quality assurance and quality control oversight of inspections during area closure, postclosure and corrective action plans, requirements--department may suspend, revoke or modify permit.

260.206. 1. The owner or operator of a solid waste disposal area shall provide for quality assurance and quality control oversight of inspections during implementation of approved solid waste disposal area closure, postclosure, and corrective action plans. The quality assurance and quality control of inspections shall be conducted for conformance with department-approved plans, specifications, operating procedures, and monitoring programs, and for compliance with any rules or regulations promulgated. For the purposes of this section, all quality assurance and quality control oversight of inspections shall be conducted by a person possessing qualifications specified in rules promulgated by the department. The person performing quality assurance and quality control oversight shall certify that the inspections meet all requirements of applicable law and rules.

2. The department reserves the right to suspend, revoke, or modify the permit if the solid waste disposal area construction or operation does not comply with department-approved plans and specifications, operating procedures, monitoring programs, or any rules governing its design or operation.

(L. 1995 S.B. 60 & 112)



Section 260.207 Permit not to be issued, when--notice to department of certain crimes, penalty for failure to notify--reinstatement, when.

Permit not to be issued, when--notice to department of certain crimes, penalty for failure to notify--reinstatement, when.

260.207. 1. The department of natural resources shall not issue a permit to any person for the operation of any solid waste processing facility or solid waste disposal area pursuant to sections 260.200 to 260.345 if such person has been determined to habitually violate Missouri environmental statutes, the environmental statutes of other states or federal statutes pertaining to environmental control or if such person has had three or more convictions, which convictions occurred after August 28, 1990, and within any five-year period, within a court of the United States or of any state other than Missouri or has had two or more convictions within Missouri, after August 28, 1990, and within any five-year period, for any crimes or criminal acts, an element of which involves restraint of trade, price-fixing, intimidation of the customers of another person or for engaging in any other acts which may have the effect of restraining or limiting competition concerning activities regulated under this chapter or similar laws of other states or the federal government; except that convictions for violations by entities purchased or acquired by an applicant or permittee which occurred prior to the purchase or acquisition shall not be included. For the purpose of this section the term "person" shall include any business organization or entity, successor corporation, partnership or subsidiary of any business organization or entity, and the owners and officers thereof, of the entity submitting the application.

2. The director shall suspend, revoke or not renew the permit of any person with a permit to operate any solid waste processing facility or solid waste disposal area if such person has been determined by the department of natural resources to habitually violate the requirements of the Missouri environmental statutes, of the environmental statutes of other states, or of federal statutes pertaining to environmental control, or if such person has had three or more convictions in any court of the United States or of any state other than Missouri or has had two or more convictions within Missouri of crimes as specified herein, if such convictions occur after August 28, 1990, and within any five-year period.

3. Any person applying for a permit to operate any facility pursuant to sections 260.200 to 260.345 shall notify the director of any conviction for a crime which would have the effect of limiting competition. Any person holding a permit shall notify the department of any such conviction of any crime as specified herein within thirty days of the conviction. Failure to notify the director is a class D felony and subject to a fine of one thousand dollars per day for each day unreported.

4. Any person who has had a permit denied, revoked or not renewed due to the provisions of this section may apply to the director for reinstatement after five years have elapsed from the time of the most recent conviction.

(L. 1990 S.B. 530, A.L. 1995 S.B. 60 & 112)



Section 260.208 Contracts with specified parties prohibited, when--notice of certain convictions required, penalty.

Contracts with specified parties prohibited, when--notice of certain convictions required, penalty.

260.208. No city, county, district, authority or other political subdivision of this state shall enter into a contract or other arrangement for solid waste management services with any person who has been convicted as set out in section 260.207, which convictions occur after August 28, 1990, and within any five-year period, except that the prohibitions of this section shall not apply to any person convicted as provided in section 260.207 after five years have elapsed from the most recent conviction. Any person submitting a bid to a city, county, district, authority or other political subdivision for a contract to provide solid waste management services who, after August 28, 1990, has been convicted of crimes which have the effect of limiting competition as set out in section 260.207, shall notify the city, county, district, authority or other political subdivision of such conviction with the submission of the bid. Any person with a contract for solid waste management services with a city, county, district, authority or other political subdivision of this state who is convicted of crimes which would have the effect of limiting competition as set out in section 260.207, shall notify the city, county, district, authority or other political subdivision of such conviction within thirty days of the conviction. Failure to notify the city, county, district, authority, or other political subdivision as required in this section is a class D felony and subject to a fine of one thousand dollars per day for each day unreported.

(L. 1990 S.B. 530)



Section 260.209 Property acquired outside city, county or district for solid waste disposal, compliance with zoning ordinances required.

Property acquired outside city, county or district for solid waste disposal, compliance with zoning ordinances required.

260.209. 1. Any district, city or county that acquires real or personal property in another incorporated city or in an unincorporated area of a county, by condemnation, purchase, gift, lease, sale or otherwise to establish, operate, maintain, construct, improve, own, control or regulate waste to energy plants, incinerators, recycling centers, processing plants, composting areas, transfer stations, solid waste processing facilities, solid waste disposal area, treatment facilities, storage facilities, or other management areas, shall be subject to and comply with any and all zoning ordinances of the city in which such acquisition was made or if such acquisition is located within an unincorporated area of a county, then such district, city or county making the acquisition shall be subject to and comply with all zoning requirements and ordinances of the county in which the acquisition was made.

2. After August 28, 1999, no political subdivision shall be granted any permit, license, or grant of authority to own, operate or control any land outside its boundaries and used for any purpose subject to regulation pursuant to sections 260.200 to 260.345 without meeting the zoning requirements of the political subdivision in which the land is located in effect on the date of application.

(L. 1990 S.B. 530, A.L. 1992 H.B. 1732, A.L. 1999 H.B. 603, et al.)



Section 260.210 Prohibited acts, exception--search warrants to issue, when--investigations, department may conduct, how--demolition waste, disposal of, requirements--building permits, notice of disposal of demolition waste required, form--exceptions--exceptions for Kansas City.

Prohibited acts, exception--search warrants to issue, when--investigations, department may conduct, how--demolition waste, disposal of, requirements--building permits, notice of disposal of demolition waste required, form--exceptions--exceptions for Kansas City.

260.210. 1. It is unlawful for any person to:

(1) Dump or deposit, or permit dumping or depositing of any solid wastes onto the surface of the ground or into streams, springs, and all bodies of surface or ground water, whether natural or artificial, within the boundaries of the state except in a solid waste processing facility or solid waste disposal area having a permit as required by section 260.205; provided that, this subdivision shall not prohibit the use or require a permit for the use of solid wastes in normal farming operations or in the processing or manufacturing of other products in a manner that will not create a public nuisance or adversely affect the public health, and shall not prohibit the disposal of or require a permit for the disposal by an individual of solid wastes resulting from his or her own residential activities on property owned or lawfully occupied by him or her when such wastes do not thereby create a public nuisance or adversely affect the public health;

(2) Construct or alter a solid waste processing facility or solid waste disposal area of a solid waste management system without approval from the department;

(3) Conduct any solid waste burning operations in violation of the rules and regulations of the Missouri air conservation commission or the department;

(4) Except as otherwise provided, store, collect, transport, process, or dispose of solid waste in violation of the rules, regulations or orders of the department or in such a manner as to create a public nuisance or adversely affect the public health; or

(5) Refuse entry or access, requested for purposes of inspecting solid waste processing facilities or solid waste disposal areas, to an agent or employee of the department who presents appropriate credentials, or hinder the agent or employee in carrying out the inspection. A suitably restricted search warrant, upon a showing of probable cause in writing and upon oath, shall be issued by any circuit or associate circuit judge having jurisdiction to any such agent or employee for the purpose of enabling him to make such inspection.

2. Information obtained from waste disposed or deposited in violation of this section may be a rebuttable presumption that the person so identified committed the violation of sections 260.200 to 260.345. If the operator or passenger of any vehicle is witnessed by a peace officer or employee of the department of natural resources to have violated the provisions of this section and the identity of the operator is not determined or otherwise apparent, it may be a rebuttable presumption that the person in whose name such vehicle is registered committed the violation.

3. No person shall be held responsible pursuant to this section for the dumping or depositing of any solid waste on land owned or lawfully occupied by him or her without his or her express or implied consent, permission or knowledge.

4. The department shall investigate reports of the dumping or depositing of solid waste or demolition waste in a manner contrary to the requirements of sections 260.200 to 260.345. The department shall immediately issue a cease and desist order if it determines that any person has been or is dumping or depositing solid waste or demolition waste, or has allowed the dumping or disposal of solid waste or demolition waste or has received compensation for same, in a manner contrary to sections 260.200 to 260.345. The department shall order the owner of the property or the person placing solid waste or demolition waste thereon, or both, to remove all solid waste from the premises if it determines that the waste might be reasonably expected to cause a public nuisance or health hazard.

5. The department shall order a site cleaned up pursuant to the provisions of section 260.230, when it determines that the property owner or the operator has accepted remuneration or otherwise benefitted financially for placing solid waste or demolition waste in or on the site in contravention of this section. Persons who knowingly haul solid waste or demolition waste to a site which is operating without a permit, persons who operate such a site and persons who own the property where the solid waste or demolition waste is being dumped or deposited shall be jointly and severally liable for cleanup costs and any damage to third parties caused by the dumping or disposing of solid waste or demolition waste on the property if the owner or operator has accepted remuneration or otherwise benefitted financially from such disposal. The provisions of sections 260.230 and 260.240, relating to the issuance of orders, shall be applicable to an action pursuant to this section. Any person aggrieved by any action of the department pursuant to this section may appeal in the manner provided in section 260.235. Any person may bring civil action for actual and exemplary damages against the responsible party if the person has sustained injury due to violations of this section.

6. Notwithstanding subsection 1 of section 260.250, any solid waste disposal area or solid waste processing facility serving a city with a population of more than four hundred thousand inhabitants may accept yard waste commingled with solid waste that results from an illegal dump cleanup activity or program conducted by the local government of such city pursuant to this section. The local government of such city shall provide certification to the solid waste disposal area or solid waste processing facility that the origin of the yard waste is from the cleanup of illegally dumped solid waste.

7. Any person who engages in building construction, modification or in construction, modification or demolition which produces demolition waste, in types and quantities established by the department, shall dispose of such waste in a demolition or sanitary landfill or other authorized sites as provided by rule. Each such person shall maintain records of sites used for demolition disposal for a period of one year. These records shall be made available to the department upon request.

8. Cities and counties which issue building permits shall reprint the following on each permit or on a separate notice:

"Notice: The disposal of demolition waste is regulated by the department of natural resources pursuant to chapter 260, RSMo. Such waste, in types and quantities established by the department, shall be taken to a demolition landfill or a sanitary landfill for disposal."

9. A demolition landfill may accept clean fill, waste resulting from building or demolishing structures and all other waste not required to be placed in a sanitary landfill or a hazardous waste disposal facility for final disposition.

10. Notwithstanding subsection 7 of this section, certain wastes may be disposed of as provided by this subsection:

(1) A person engaged in any activity which produces clean fill may use such material for fill, reclamation or other beneficial purposes on his or her own property or on the property of another person with the permission of the owner of such property, provided that such use does not violate any state law or local ordinance or order;

(2) A person engaged in any activity which produces wood waste may reuse or recycle such waste or may dispose of wood waste on the site where generated if such disposal is in compliance with applicable state law or local ordinances or orders;

(3) A person who engages in clearance, trimming or removal of trees, brush or other vegetation may use wood wastes from such activities for beneficial purposes including, but not limited to, firewood, ground cover, erosion control, mulch, compost or cover for wildlife.

(L. 1972 S.B. 387 § 3, A.L. 1975 S.B. 98, A.L. 1978 H.B. 1634, A.L. 1990 S.B. 530, A.L. 2000 H.B. 1238)



Section 260.211 Demolition waste, criminal disposition of--penalties--conspiracy.

Demolition waste, criminal disposition of--penalties--conspiracy.

260.211. 1. A person commits the offense of criminal disposition of demolition waste if he purposely or knowingly disposes of or causes the disposal of more than two thousand pounds or four hundred cubic feet of such waste on property in this state other than in a solid waste processing facility or solid waste disposal area having a permit as required by section 260.205; provided that, this subsection shall not prohibit the use or require a solid waste permit for the use of solid wastes in normal farming operations or in the processing or manufacturing of other products in a manner that will not create a public nuisance or adversely affect public health and shall not prohibit the disposal of or require a solid waste permit for the disposal by an individual of solid wastes resulting from his or her own residential activities on property owned or lawfully occupied by him or her when such wastes do not thereby create a public nuisance or adversely affect the public health. Demolition waste shall not include clean fill or vegetation. Criminal disposition of demolition waste is a class D felony. In addition to other penalties prescribed by law, a person convicted of criminal disposition of demolition waste is subject to a fine not to exceed twenty thousand dollars, except as provided below. The magnitude of the fine shall reflect the seriousness or potential seriousness of the threat to human health and the environment posed by the violation, but shall not exceed twenty thousand dollars, except that if a court of competent jurisdiction determines that the person responsible for illegal disposal of demolition waste under this subsection did so for remuneration as a part of an ongoing commercial activity, the court shall set a fine which reflects the seriousness or potential threat to human health and the environment which at least equals the economic gain obtained by the person, and such fine may exceed the maximum established herein.

2. Any person who purposely or knowingly disposes of or causes the disposal of more than two thousand pounds or four hundred cubic feet of his or her personal construction or demolition waste on his or her own property shall be guilty of a class C misdemeanor. If such person receives any amount of money, goods, or services in connection with permitting any other person to dispose of construction or demolition waste on his or her property, such person shall be guilty of a class D felony.

3. The court shall order any person convicted of illegally disposing of demolition waste upon his own property for remuneration to clean up such waste and, if he fails to clean up the waste or if he is unable to clean up the waste, the court may notify the county recorder of the county containing the illegal disposal site. The notice shall be designed to be recorded on the record.

4. The court may order restitution by requiring any person convicted under this section to clean up any demolition waste he illegally dumped and the court may require any such person to perform additional community service by cleaning up and properly disposing of demolition waste illegally dumped by other persons.

5. The prosecutor of any county or circuit attorney of any city not within a county may, by information or indictment, institute a prosecution for any violation of the provisions of this section.

6. Any person shall be guilty of conspiracy as defined in section 564.016 if he or she knows or should have known that his or her agent or employee has committed the acts described in sections 260.210 to 260.212 while engaged in the course of employment.

(L. 1990 S.B. 530, A.L. 2007, S.B. 54, A.L. 2007 S.B. 54)

Effective 1-01-08

CROSS REFERENCE:

Duty of prosecuting attorney, 577.071



Section 260.212 Solid waste, criminal disposition of--penalties--conspiracy.

Solid waste, criminal disposition of--penalties--conspiracy.

260.212. 1. A person commits the offense of criminal disposition of solid waste if he purposely or knowingly disposes of or causes the disposal of more than five hundred pounds or one hundred cubic feet of commercial or residential solid waste on property in this state other than a solid waste processing facility or solid waste disposal area having a permit as required by section 260.205; provided that, this subsection shall not prohibit the use or require a solid waste permit for the use of solid wastes in normal farming operations or in the processing or manufacturing of other products in a manner that will not create a public nuisance or adversely affect public health and shall not prohibit the disposal of or require a solid waste permit for the disposal by an individual of solid wastes resulting from his or her own residential activities on property owned or lawfully occupied by him or her when such wastes do not thereby create a public nuisance or adversely affect the public health. Criminal disposition of solid waste is a class D felony. In addition to other penalties prescribed by law, a person convicted of criminal disposition of solid waste is subject to a fine, and the magnitude of the fine shall reflect the seriousness or potential seriousness of the threat to human health and the environment posed by the violation, but shall not exceed twenty thousand dollars, except that if a court of competent jurisdiction determines that the person responsible for illegal disposal of solid waste under this subsection did so for remuneration as a part of an ongoing commercial activity, the court shall set a fine which reflects the seriousness or potential threat to human health and the environment which at least equals the economic gain obtained by the person, and such fine may exceed the maximum established herein.

2. The court shall order any person convicted of illegally disposing of solid waste upon his own property for remuneration to clean up such waste and, if he fails to clean up the waste or if he is unable to clean up the waste, the court may notify the county recorder of the county containing the illegal disposal site. The notice shall be designed to be recorded on the record.

3. The court may order restitution by requiring any person convicted under this section to clean up any commercial or residential solid waste he illegally dumped and the court may require any such person to perform additional community service by cleaning up commercial or residential solid waste illegally dumped by other persons.

4. The prosecutor of any county or circuit attorney of any city not within a county may, by information or indictment, institute a prosecution for any violation of the provisions of this section.

5. Any person shall be guilty of conspiracy as defined in section 564.016 if he knows or should have known that his agent or employee has committed the acts described in sections 260.210 to 260.212 while engaged in the course of employment.

(L. 1990 S.B. 530, A.L. 2007 S.B. 54)

Effective 1-01-08

CROSS REFERENCE:

Duty of prosecuting attorney, 577.071



Section 260.213 Disclosure of landfill, sale of property, required.

Disclosure of landfill, sale of property, required.

260.213. No person may knowingly sell, convey or transfer title to any property that contains a permitted or unpermitted solid waste disposal site or demolition landfill, without disclosing to the buyer early in the negotiation process the existence and location of the site. The seller shall also notify the buyer that he may be assuming liability to the state for any remedial action at the site, except that the sale, conveyance or transfer of property shall not absolve any person responsible for the illegal disposition of solid waste, including the seller, of liability for any remedial action at the site.

(L. 1990 S.B. 530)



Section 260.214 Preliminary site investigation approval, not required for certain counties--severability clause.

Preliminary site investigation approval, not required for certain counties--severability clause.

260.214. 1. Preliminary site investigation approval shall not be required for any municipal utility located in a county of the first classification with more than two hundred sixty but fewer than three hundred thousand inhabitants to proceed with a utility waste landfill detailed site investigation. Nothing in this section shall preclude the department from exercising its existing authority to approve or disapprove the site upon completion of the detailed site investigation. Solely for purposes of conducting the public involvement activity described in subsection 3 of section 260.205, August 28, 2013, shall be considered the date of approval of the preliminary site investigation.

2. If any provision of this section or the application thereof to anyone or to any circumstance is held invalid, the remainder of this act** and the application of such provisions to others or other circumstances shall not be affected thereby.

(L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

**"This act" (H.B. 28 merged with H.B. 650, 2013) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.215 Solid wastes, how handled--duties of cities and counties--exemptions--charges, how stated, how collected.

Solid wastes, how handled--duties of cities and counties--exemptions--charges, how stated, how collected.

260.215. 1. Except as provided in subsection 4 of this section, each city and each county or a combination of cities and counties shall provide individually or collectively for the collection and disposal of solid wastes for those areas within its boundaries that are to be served by the solid waste management system; shall be responsible for implementing their approved plan required by section 260.220 as it relates to the storage, collection, transportation, processing, and disposal of their solid wastes; and may purchase all necessary equipment, acquire all necessary land, build any necessary buildings, incinerators, transfer stations, or other structures, lease or otherwise acquire the right to use land or equipment. Each city and county may levy and collect charges for the necessary cost of providing such services, and may levy an annual tax not to exceed ten cents on the one hundred dollars assessed valuation, as authorized by article X, section 11(c), of the constitution for public health purposes to implement a plan for solid waste management, and to do all other things necessary to provide for a proper and effective solid waste management system; except that, the county may not levy a service charge or annual tax upon the inhabitants of any incorporated city, town or village that has an approved plan for solid waste management, unless the city, town or village contracts with the county for solid waste management and consents to the county service charge or tax levy. The tax or service charge authorized by this section shall not be levied if the tax or service charge is levied pursuant to some other provision of law, but if a tax is levied for the operation of a sanitary landfill and such tax is less than the maximum amount authorized by this section, a tax in an amount equal to the difference between such tax and that authorized in this section may be levied and collected.

2. Any city or county may adopt ordinances or orders, rules, regulations, or standards for the storage, collection, transportation, processing or disposal of solid wastes which shall be in conformity with the rules and regulations adopted by the department for solid waste management systems. Nothing in sections 260.200 to 260.245 shall usurp the legal right of a city or county from adopting and enforcing local ordinances, rules, regulations, or standards for the storage, collection, transportation, processing, or disposal of solid wastes equal to or more stringent than the rules or regulations adopted by the department pursuant to sections 260.200 to 260.245. Any county or city which adopts orders or ordinances for the management of solid waste shall ensure that such orders or ordinances provide for safe and adequate management of solid waste pursuant to an approved plan under section 260.220 and are not substantially inconsistent with the requirements of sections 260.200 and 260.245 and the rules and regulations promulgated pursuant thereto.

3. (1) Cities or counties may contract as provided in chapter 70 with any person, city, county, common sewer district, political subdivision, state agency or authority in this or other states to carry out their responsibilities for the storage, collection, transportation, processing, or disposal of solid wastes.

(2) The board of trustees of any common sewer district incorporated pursuant to sections 204.250 to 204.470 may petition the circuit court of the judicial circuit in which is located the county containing the largest portion of the land area in the district to amend the decree of incorporation to permit the common sewer district to engage in the construction, operation and maintenance of a solid waste disposal facility to serve properties within the common sewer district. The petition shall be filed by the board of trustees and all proceedings shall be conducted in the same manner as in an action for the initial formation of a common sewer district pursuant to sections 204.250 to 204.470, except that no vote of the residents of the district shall be required. The construction, operation and maintenance of a solid waste disposal facility by a common sewer district shall comply with the provisions of sections 204.250 to 204.470 in the same manner as they shall comply to like functions relating to sewer facilities, and comply with the provisions of this chapter relating to solid waste disposal.

4. (1) Nothing contained in this section and section 260.220 shall apply to any unincorporated area in all second, third and fourth class counties or any county of the first class with a population of less than one hundred thousand in accordance with the most recent decennial census or to any incorporated city having a population of five hundred or less located in such counties; except that any exempted city, village or county may, after public hearing held on not less than twenty days' public notice by publishing a copy of the notice in some newspaper qualified to publish legal notices under chapter 493 and having a general circulation within the city, village or county once each week for three consecutive weeks, elect through its governing body to purchase equipment, acquire land, build buildings, incinerators, transfer stations or other structures, lease or otherwise acquire the right to use land or equipment, levy and collect charges for services, levy an annual tax, and do all other things necessary to provide for a proper and effective solid waste management system, as provided in subsection 1 of this section, and may adopt ordinances, rules, regulations or standards as provided in subsection 2 of this section, and may contract as provided in subsection 3 of this section.

(2) No city or county shall be required itself to operate or contract for the operation of solid waste collection, transportation or disposal services, or to collect service charges therefor, except to the extent that the department finds after public notice and public hearing, that privately owned and operated services are not reasonably available on a voluntary basis by contract or otherwise, or that the use of or failure to use such privately owned services has substantially endangered the public health or has resulted in a substantial public nuisance. Upon such a finding by the department, such city or county shall itself operate or contract for the operation of such solid waste collection, transportation and disposal services as may be reasonably necessary to remedy such danger to the public health or to abate such public nuisance, until such city or county, by its solid waste management plan, demonstrates that the storage, collection, transportation, processing and disposal of solid wastes will by other means be carried out in a manner which protects the public health, prevents the creation of public nuisances, and prevents the pollution of the land, air and water of the state. Any person aggrieved by the finding of the department, including any city or county or any privately owned or operated service, may appeal as provided in chapter 536.

5. Any city or county which establishes a service charge for solid waste collection services shall state the service charge separately from any other charge of any kind. No city or county shall withhold, or authorize the withholding of, any other utility service for failure to collect the separately stated service charge.

6. Any city or county may contract with any municipal utility, investor owned utility, REA co-op, public water supply district, county sewer district, or any other type of utility to collect monthly service fees for the collection of solid waste.

(L. 1972 S.B. 387 § 4, A.L. 1975 S.B. 98, A.L. 1986 S.B. 475, A.L. 1987 H.B. 384 Revision, A.L. 1988 H.B. 1207, A.L. 1992 H.B. 1732)

Effective 6-19-92

(2000) Section allows counties to regulate the location of solid waste facilities. L.C. Development Company, Inc. v. Lincoln County, 26 S.W.3d 336 (Mo.App.E.D.).



Section 260.216 Solid waste disposal in receptacle of another, prohibited--penalty.

Solid waste disposal in receptacle of another, prohibited--penalty.

260.216. No person shall place in excess of one half of a cubic foot of solid waste, as defined in section 260.200, in any receptacle owned or used by any other person for the storage of solid waste prior to pickup and disposal in a solid waste disposal area or sanitary landfill without the permission of the owner or user of such receptacle or unless the receptacle is for public use. Any person who violates this section shall be guilty of an infraction.

(L. 1992 H.B. 1732 § 1)

*Transferred 1993; formerly 578.155



Section 260.220 Plans to be submitted, contents of--disapproval, effect of.

Plans to be submitted, contents of--disapproval, effect of.

260.220. 1. Except as otherwise provided by subsection 4 of section 260.215, on or before January 1, 1976, each county and city shall submit to the department an officially adopted plan for a solid waste management system or systems serving areas within its jurisdiction and shall, from time to time, submit each such revision of said plan as it deems necessary or as the department may require, but this provision shall not prohibit cities and counties to contract as provided in chapter 70 for development and submission of a joint plan or to authorize their respective regional planning commission to develop and submit the required plan.

2. Every plan shall:

(1) Delineate areas within the jurisdiction of the political subdivision where solid waste management systems are in existence and areas where the solid waste management systems are planned to be available within a ten-year period;

(2) Reasonably conform to the rules and regulations adopted by the department for implementation of sections 260.200 to 260.245;

(3) Provide for the orderly extension of solid waste management systems in a manner consistent with the needs and plans of the whole area, and in a manner which will minimize pollution of the waters or air of the state, prevent public nuisances or health hazards and shall otherwise provide for the safe and sanitary disposal of solid waste;

(4) Take into consideration existing comprehensive plans, population trend projections, engineering and economics so as to delineate with practicable precision those portions of the area which may reasonably be expected to be served by a solid waste management system;

(5) Take into consideration existing acts and regulations affecting the development, use and protection of air, water or land resources;

(6) Establish a time schedule and proposed method of financing for the development, construction and operation of the planned solid waste management systems together with the estimated cost thereof; and

(7) Include such other reasonable information as the department shall require.

3. The plan shall be reviewed by appropriate official planning agencies within the area covered by the plan for consistency with programs of comprehensive planning for the area, and all such reviews shall be transmitted to the department with the proposed plan.

4. In the event any plan or part thereof is disapproved, the department shall furnish any and all reasons for such disapproval, and any city, county, or regional planning commission whose plan is disapproved shall within sixty days revise and resubmit the plan for approval or may request a hearing in accordance with section 260.235.

5. The department may provide technical assistance to counties, cities, and regional planning commissions in coordinating plans for solid waste management systems required by sections 260.200 to 260.245, including revisions of such plans.

6. The director may institute appropriate action under section 260.230 to compel submission of plans in accordance with sections 260.200 to 260.245 and the rules and regulations adopted pursuant to sections 260.200 to 260.245.

(L. 1972 S.B. 387 § 5, A.L. 1975 S.B. 98)



Section 260.225 Duties of department--rules and regulations, promulgation of, procedures--model solid waste management plans, contents--coordination with other state agencies.

Duties of department--rules and regulations, promulgation of, procedures--model solid waste management plans, contents--coordination with other state agencies.

260.225. 1. The department shall administer sections 260.200 to 260.345 to maximize the amount of recovered materials and to minimize disposal of solid waste in sanitary landfills. The department shall, through its rules and regulations, policies and programs, encourage to the maximum extent practical, the use of alternatives to disposal. To accomplish these objectives, the department shall:

(1) Administer the state solid waste management program pursuant to the provisions of sections 260.200 to 260.345;

(2) Cooperate with appropriate federal, state, and local units of government of this or any other state, and with appropriate private organizations in carrying out its authority under sections 260.200 to 260.345;

(3) Promulgate and adopt, after public hearing, such rules and regulations relating to solid waste management systems as shall be necessary to carry out the purposes and provisions of sections 260.200 to 260.345;

(4) Develop a statewide solid waste management plan in cooperation with local governments, regional planning commissions, districts, and appropriate state agencies;

(5) Provide technical assistance to cities, counties, districts, and authorities;

(6) Develop and conduct a mandatory solid waste technician training course of study;

(7) Conduct and contract for research and investigations in the overall area of solid waste storage, collection, recycling, recovery, processing, transportation and disposal, including, but not limited to, new and novel procedures;

(8) Subject to appropriation by the general assembly, establish criteria for awarding state-funded solid waste management planning grants to cities, counties, and districts, allocate funds, and monitor the proper expenditure of funds;

(9) Issue such permits and orders and conduct such inspections as may be necessary to implement the provisions of sections 260.200 to 260.345 and the rules and regulations adopted pursuant to sections 260.200 to 260.345;

(10) Initiate, conduct and support research, demonstration projects, and investigations with applicable federal programs pertaining to solid waste management systems;

(11) Contract with cities, counties, districts and other persons to act as its agent in carrying out the provisions of sections 260.200 to 260.345 under procedures and conditions as the department shall prescribe.

2. The department shall prepare model solid waste management plans suitable for rural and urban areas which may be used by districts, counties and cities. In preparing the model plans, the department shall consider the findings and recommendations of the study of resource recovery conducted pursuant to section 260.038, and other relevant information. The plans shall conform with the requirements of section 260.220 and section 260.325 and shall:

(1) Emphasize waste reduction and recycling;

(2) Provide for economical waste management through regional cooperation;

(3) Be designed to achieve a reduction of forty percent in solid waste disposed, by weight, by January 1, 1998;

(4) Establish a means to measure the amount of reduction in solid waste disposal;

(5) Provide for the elimination of small quantities of hazardous waste, including household hazardous waste, from the solid waste stream; and

(6) Be designed to guide planning in districts, cities and counties including cities and counties not within a district.

3. The model plan shall be distributed to the executive board of each solid waste district and to counties and cities not within a district by December 1, 1991.

4. No rule or portion of a rule promulgated under the authority of sections 260.200 to 260.345 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

5. In coordination with other appropriate state agencies, including, but not limited to, the division of commerce and industrial development, the office of administration, the environmental improvement and energy resource authority, and the public service commission, the department shall perform the following duties in order to promote resource recovery in the state in ways which are economically feasible:

(1) Identify markets for recovered materials and for energy which could be produced from solid waste and household hazardous waste;

(2) Provide technical assistance pertaining to all aspects of resource recovery to cities, counties, districts, industries and other persons;

(3) Identify opportunities for resource recovery programs in state government and initiate actions to implement such programs;

(4) Expand state contracts for procurement of items made from recovered materials;

(5) Initiate recycling programs within state government;

(6) Provide a clearinghouse of consumer information regarding the need to support resource recovery, utilize and develop new resource recovery programs around existing enterprises, request and purchase recycled products, participate in resource conservation activities and other relevant issues;

(7) Identify barriers to resource recovery and resource conservation, and propose remedies to these barriers; and

(8) Initiate activities with appropriate state and local entities to develop markets for recovered materials.

(L. 1972 S.B. 387 § 6, A.L. 1975 S.B. 98, A.L. 1986 S.B. 475, A.L. 1988 S.B. 535, A.L. 1990 S.B. 530, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

(1997) Section declared unconstitutional pursuant to article II, section 1 and article III, sections 21 and 31 of the Missouri Constitution. Missouri Coalition for the Environment v. Joint Committee on Administrative Rules, 948 S.W.2d 125 (Mo.banc).



Section 260.226 Closure of facility, plan to be submitted, contents--notice, when--financial assurance instrument, release of, when--exceptions.

Closure of facility, plan to be submitted, contents--notice, when--financial assurance instrument, release of, when--exceptions.

260.226. 1. Each operator of a solid waste disposal area shall insure that the area is properly closed upon cessation of operations. Each operator shall submit a closure plan with the application for a permit. Operators of currently permitted sanitary landfills shall submit a closure plan within one year from August 13, 1986. The plan, as approved by the department, shall include at least the following:

(1) A description of how and when the area will be closed and, if applicable, a description of plans for closing portions of the area during the operational life of the area;

(2) A written estimate, in current dollars, of the cost of closure of the total area and, if applicable, an estimate of the cost of closing portions of the area during the operational life of the area in accordance with sections 260.200 to 260.245. The estimate shall equal the cost of closure at the time in the area's life when the extent and manner of its operation would make closure the most expensive unless the closure plan demonstrates that the most expensive closure can be avoided in which case the estimate shall equal the cost of closure based upon the closure plan.

2. The operator shall amend the closure plan whenever changes in operating plans, area design or closure costs affect the closure plan. When the operator requests a permit modification to authorize a change in operating plans or area design, he shall request a modification of the closure plan at the same time.

3. The operator shall notify the department at least one hundred eighty days prior to the date he expects to begin closure. Closure shall begin within thirty days after the date on which the operator receives the final volume of waste.

4. The permittee shall provide a financial assurance instrument in such amount and form as prescribed by the department to insure that, upon abandonment, cessation or interruption of the operation of the area, an approved closure plan is completed. Operators of currently permitted disposal areas shall provide a suitable financial assurance instrument prior to January 1, 1988. Any interest which accrues to any financial assurance instrument established pursuant to this section shall remain with that instrument and shall be applied against the operator's obligation under this section until the instrument is released by the department as provided in subsection 5 of this section.

5. The department shall inspect a solid waste disposal area, or some portion thereof as specified in the closure plan, when notified by the operator that the area has been closed. If the inspection reveals that the approved closure plan has been properly effected, the director shall authorize the release, or proportional release, of the financial instrument required under this section.

6. Operators of a solid waste disposal area as part of a permit issued under sections 444.500 to 444.905 shall not be required to submit closure and post-closure plans or provide the financial assurance instruments required under this act*.

(L. 1986 S.B. 475)

*"This act" (S.B. 475, 1986) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.227 Postclosure plan, contents--financial assurance instrument required--owner or operator of sanitary or demolition landfill to take corrective action, when--plan required--financial assurance, amount, form required, released when.

Postclosure plan, contents--financial assurance instrument required--owner or operator of sanitary or demolition landfill to take corrective action, when--plan required--financial assurance, amount, form required, released when.

260.227. 1. The operator of a sanitary landfill shall be responsible for postclosure monitoring and care to ensure that the area does not present a threat to the public health or the environment. The department may require the operator of other solid waste disposal areas to be responsible for postclosure monitoring and care. The operator shall provide proper care for the area for thirty years after closure; provided, however, that the department may shorten or extend the postclosure period. The operator must demonstrate that the site does not and in all likelihood will not present a threat to public health or the environment to reduce the postclosure period. The department may extend the postclosure period if it finds that site conditions warrant an extension unless the operator demonstrates that the area does not and in all likelihood will not present a threat to public health or the environment.

2. Each operator required to submit a postclosure plan shall submit the plan with the permit application. Operators of currently permitted sanitary landfills shall submit a postclosure plan within one year of August 13, 1986. The postclosure plan as amended and as approved by the department shall contain at least the following:

(1) Plans for monitoring the area after closure;

(2) The planned maintenance schedule; and

(3) An estimate of the cost of postclosure monitoring and care for the entire postclosure period.

3. The operator shall amend this plan whenever changes in operating plans or events occur, during the active life of the area or the postclosure period, which affect the postclosure plan.

4. When a permit modification is requested during the active life of the area to authorize a change in operating plans or area design, the postclosure plan shall be subject to review.

5. As a condition of granting a permit to operate any sanitary landfill, the department shall require the permittee to provide a financial assurance instrument in such amount and form as prescribed by the department to ensure the implementation of the postclosure plan. The department may require operators of other solid waste disposal areas to submit a financial assurance instrument to ensure the implementation of the postclosure plan. Operators of a permitted sanitary landfill and operators of other solid waste disposal areas designated by the department which accept solid waste after January 1, 1987, shall provide financial assurance for that area before January 1, 1988. Any interest which accrues to any financial assurance instrument established pursuant to this section shall remain with that instrument and shall be applied against the operator's obligation under this section until the instrument is released by the department as provided in subsection 7 of this section.

6. Prior to the issuance of a permit, operators electing to use a secured trust, or a similar financial assurance instrument, shall deposit an amount which is at least equal to the estimated cost of monitoring and care for the entire permitted area for one year. The operator shall annually deposit an amount equal to at least twice the estimated annual postclosure monitoring and care cost until moneys in the fund equal the estimated monitoring and care cost for the postclosure period. The operator shall make additional contributions when subsequent changes in the operating plan, area design or postclosure care requirements increase the cost of postclosure monitoring and care.

7. The department shall periodically inspect solid waste disposal areas during the postclosure period to ensure that the operator is properly monitoring and caring for the area. The department shall review the area upon the termination of the postclosure period.

8. The owner or operator of a sanitary or demolition landfill shall take corrective action to mitigate threats to the public health or the environment.

9. Once an identified release of contaminants has been determined to have occurred, the owner or operator of a sanitary or demolition landfill shall provide a correction action plan for remediation of groundwater contamination, surface water contamination, or gas migration. The department may extend the corrective action period or require alternative measures if it finds that the remediation measures do not effectively mitigate the threat.

10. Each owner or operator required to submit a corrective action plan as a result of an identified release of contaminants shall submit, within fourteen days of selecting the proposed remediation measures, the plan and a schedule for implementing the measures for approval by the department. Such approval or disapproval must be granted within fourteen days of receipt by the department.

11. Within one hundred twenty days of selection of the remediation measures, the owner or operator of a sanitary or demolition landfill shall provide a financial assurance instrument in such amount and form as prescribed by the department to ensure the implementation of the corrective action plan. Any interest which accrues to any financial assurance instrument established pursuant to this section shall remain with that instrument and shall be applied against the operator's obligation under this section until the instrument is released by the department.

12. The department shall periodically inspect the sanitary or demolition landfill during the corrective action period to ensure that the operator is properly implementing the corrective action remediation plan. The department shall review the area upon completion of the corrective action measures. When the department determines that the corrective action has been completed, the corrective action financial assurance instrument shall be released.

(L. 1986 S.B. 475, A.L. 1992 H.B. 1732, A.L. 1995 S.B. 60 & 112)



Section 260.228 Failure to implement closure, postclosure plan or corrective action plan, forfeiture of collateral, when.

Failure to implement closure, postclosure plan or corrective action plan, forfeiture of collateral, when.

260.228. 1. If the operator of a solid waste disposal area fails to properly implement the closure or postclosure plan or the corrective action plan required for a sanitary or demolition landfill, the director shall order the operator to implement such plan. Such an order shall be issued prior to closure if the department determines that the area has not operated for a period of ninety days and implementation of the closure plan is necessary to prevent a public nuisance or to protect the public health.

2. The department shall give written notice to the operator of any violation of sections 260.226 and 260.227, or noncompliance with any of the rules and regulations promulgated by the department under sections 260.226 and 260.227. If corrective measures approved by the department are not commenced within a specified and reasonable time, the department shall order forfeiture of all or that part of the operator's collateral necessary to implement the closure and postclosure and corrective action plans. Any operator aggrieved by a forfeiture order may appeal as provided in section 260.235. Forfeited collateral shall be placed into the general revenue fund to be appropriated to and expended by the department to implement the closure and postclosure plans. If the operator's financial assurance instrument is insufficient for implementation of the closure and postclosure and corrective action plans, the department shall institute a civil action in a court of competent jurisdiction to recover from the operator all additional costs incurred.

(L. 1986 S.B. 475, A.L. 1995 S.B. 60 & 112)



Section 260.230 Department may order repairs, alterations, construction or reconstruction, when--injunctive relief, when.

Department may order repairs, alterations, construction or reconstruction, when--injunctive relief, when.

260.230. 1. If the department finds that the storage, collection, transportation, processing or disposal of solid wastes subject to the provisions of sections 260.200 to 260.245 is in violation of any rule or regulation adopted by the department pursuant to sections 260.200 to 260.245 or might reasonably be expected to cause pollution of the land, air, or waters of the state or is creating a public nuisance or health hazard, the department may order the person to alter its storage, collection, transportation, processing or disposal systems to correct such violation causing the health hazard, pollution, or public nuisance. Such order shall specify the length of time, after issuance of the order, within which the facility or area shall be repaired, altered, constructed or reconstructed. In addition, the director may revoke, or suspend, the permit for a solid waste disposal area or solid waste processing facility.

2. Whenever it appears to the department that any person has engaged in, or is about to engage in, any acts or practices that have or will constitute violation of this law, or any rule or regulation promulgated thereunder, the director may request, and it shall be the duty of the county prosecuting attorney, or the attorney general, to bring an action in the circuit court to enjoin the acts or practices and to enforce compliance with this law or any rule or regulation promulgated thereunder. In any such action, the court may grant to the department such prohibitory or mandatory injunctive relief as the facts may warrant.

(L. 1972 S.B. 387 § 7, A.L. 1975 S.B. 98, A.L. 1986 S.B. 475, A.L. 1991 S.B. 45)



Section 260.235 Appeal, judicial review, procedure--injunction based on seriousness of threat to environment--performance bond required, forfeited, when.

Appeal, judicial review, procedure--injunction based on seriousness of threat to environment--performance bond required, forfeited, when.

260.235. Any person aggrieved by a forfeiture of any financial assurance instrument, civil or administrative penalty or denial, suspension or revocation of a permit required by section 260.205 or a modification to a permit issued under section 260.205 or any disapproval of the plan required by section 260.220, may appeal such decision as provided in section 621.250, subject to judicial review as provided by law. The notice of the department shall be effected by certified mail and shall set forth the reasons for such forfeiture, disapproval, denial, suspension, civil penalty or revocation. The department may seek an injunction in the circuit court in which the facility is located requiring the facility for which the transfer of ownership has been denied, or the permit or modification of the permit has been denied, suspended or revoked, to cease operations from the date ordered by the court until such time as the appeal is resolved or obtain a performance bond in the amount and manner as prescribed by rule. The department's action seeking an injunction shall be based on the seriousness of the threat to the environment which continued operation of the facility poses. A bond may be required in order to stay the effect of the department's action until the appeal is resolved, in which case such bond shall remain in place until the appeal is resolved. If the department's decision is upheld, the bond shall be forfeited and placed in a separate subaccount of the solid waste management fund.

(L. 1972 S.B. 387 § 8, A.L. 1975 S.B. 98, A.L. 1986 S.B. 475, A.L. 1995 S.B. 60 & 112, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 260.236 Severability of provisions.

Severability of provisions.

260.236. The provisions of this act* shall be severable and if any phrase, clause, sentence or provision of this act* is declared by a court of competent jurisdiction to be contrary to the constitution, the validity of the remainder of this act* and the applicability thereof shall not be affected thereby. All applications for permits or expansions of any solid waste disposal area in progress prior to January 1, 1986, shall be processed by the department under the statutes, rules and regulations in effect as of January 1, 1986. Such applicant shall comply with the provisions of subsections 7 and 10 of section 260.205, and shall meet the closure and postclosure requirements for currently permitted disposal areas within the time periods specified in sections 260.226 and 260.227.

(L. 1986 S.B. 475)

*"This act" (S.B. 475, 1986) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.240 Violations, how proceeded against--county regulations, how enforced, penalty for violation--exceptions.

Violations, how proceeded against--county regulations, how enforced, penalty for violation--exceptions.

260.240. 1. In the event the director determines that any provision of sections 260.200 to 260.245 and 260.330 or any standard, rule, regulation, final order or approved plan promulgated pursuant thereto is being, was, or is in imminent danger of being violated, the director may, in addition to those remedies provided in section 260.230, cause to have instituted a civil action in any court of competent jurisdiction for injunctive relief to prevent any such violation or further violation or in the case of violations concerning a solid waste disposal area or a solid waste processing facility, for the assessment of a penalty not to exceed one thousand dollars per day for each day, or part thereof, the violation occurred and continues to occur, or both, as the court deems proper or in the case of violations concerning a solid waste disposal area and in the case of a violation of section 260.330 by a solid waste processing facility, for the assessment of a penalty not to exceed five thousand dollars per day, or part thereof, the violation occurred and continues to occur, or both, as the court deems proper. A civil monetary penalty under this section shall not be assessed for a violation where an administrative penalty was assessed under section 260.249. The director may request either the attorney general or a prosecuting attorney to bring any action authorized in this section in the name of the people of the state of Missouri. Suit can be brought in any county where the defendant's principal place of business is located or where the violation occurred. Any offer of settlement to resolve a civil penalty under this section shall be in writing, shall state that an action for imposition of a civil penalty may be initiated by the attorney general or a prosecuting attorney representing the department under authority of this section, and shall identify any dollar amount as an offer of settlement which shall be negotiated in good faith through conference, conciliation and persuasion.

2. Any rule, regulation, standard or order of a county commission, adopted pursuant to the provisions of sections 260.200 to 260.245, may be enforced in a civil action for mandatory or prohibitory injunctive relief or for the assessment of a penalty not to exceed five hundred dollars per day for each day, or part thereof, that a violation of such rule, regulation, standard or order of a county commission occurred and continues to occur, or both, as the commission deems proper. The county commission may request the prosecuting attorney or other attorney to bring any action authorized in this section in the name of the people of the state of Missouri.

3. The liabilities imposed by this section shall not be imposed due to any violation caused by an act of God, war, strike, riot or other catastrophe.

(L. 1972 S.B. 387 § 9, A.L. 1975 S.B. 98, A.L. 1993 S.B. 80, et al., A.L. 2007 S.B. 54)

Effective 1-01-08



Section 260.241 Permit not to be issued, when.

Permit not to be issued, when.

260.241. A permit shall not be issued to any person who is determined by the department to habitually violate or to have habitually violated the requirements of the Missouri environmental statutes,* the environmental statutes of other states, or * federal statutes pertaining to environmental control or has had two or more convictions within Missouri, after August 28, 1990, and within any five-year period, for crimes or criminal acts, an element of which involves restraint of trade, price-fixing, intimidation of the customers of another person or for engaging in any other acts which may have the effect of restraining or limiting competition concerning activities regulated under this chapter or similar laws of other states or the federal government; except that convictions for violations by entities purchased or acquired by an applicant or permittee which occurred prior to the purchase or acquisition shall not be included, or who has offered, in person or through an agent, any inducement, including any discussion of potential employment opportunities, to any employee of the department when such person has an application for a permit pending or a permit under review. A license or permit shall not be issued to any person who has been adjudged in contempt of any court order enforcing the provisions of the Missouri solid or hazardous waste laws. For the purposes of this subsection, the term "person" shall include any officer or management employee of the applicant, or any officer or management employee of any corporation or business which owns an interest in the applicant, or any officer or management employee of any business which is owned either wholly or in part by any person, corporation, or business which owns an interest in the applicant.

(L. 1988 S.B. 535, A.L. 1995 S.B. 60 & 112)

*Word "of" appears here in original rolls.



Section 260.242 Fly ash produced by coal combustion, exemption from solid waste permitting requirements, conditions--certain counties.

Fly ash produced by coal combustion, exemption from solid waste permitting requirements, conditions--certain counties.

260.242. All fly ash produced by coal combustion generating facilities shall be exempt from all solid waste permitting requirements of this chapter, if such ash is constructively reused or disposed of by a grout technique in any active or inactive noncoal, non-open-pit mining operation located in a city having a population of at least three hundred fifty thousand located in more than one county and is also located in a county of the first class without a charter form of government with a population of greater than one hundred fifty thousand and less than one hundred sixty thousand, provided said ash is not considered hazardous waste under the Missouri hazardous waste law.

(L. 1993 S.B. 80, et al. § 15)



Section 260.243 Buffer zone required, commercial processing facility, how determined.

Buffer zone required, commercial processing facility, how determined.

260.243. The department of natural resources shall not issue a permit to an applicant for a commercial solid waste processing facility designed to incinerate solid waste in any county unless such facility meets the conditions established in this section. For the purposes of this section, a commercial solid waste processing facility is a facility designed to incinerate waste which accepts solid waste for a fee regardless of where such waste is generated. Any commercial solid waste processing facility which incinerates solid waste shall be located so as to provide a health and safety buffer zone to protect citizens living or working nearby. The size of the buffer zone shall be determined by the department but shall extend at least fifty feet from a facility located in a nonresidential area in a city not within a county or at least three hundred feet from a facility located elsewhere. The department shall consider the proximity of schools, businesses and houses, the prevailing winds and other factors which it deems relevant when establishing the buffer zone. Any facility located within a city not within a county shall be required to strictly adhere to the terms, conditions and provisions of its permit.

(L. 1990 S.B. 530, A.L. 1993 S.B. 80, et al.)



Section 260.245 Tax, how levied--limitation--form of ballot.

Tax, how levied--limitation--form of ballot.

260.245. 1. A city or county or combination of cities and counties may levy an annual tax as provided in sections 260.200 to 260.245 only after such tax has been submitted to a vote of the people to be affected thereby and a majority of the voters in each city or county voting thereon have approved same.

2. The question shall be submitted in substantially the following form:

Shall (the city of ........., the county of ........., the city of ........., and county of .........) levy an annual tax not to exceed ten cents on the one hundred dollars assessed valuation to pay for a solid waste management system?

(L. 1972 S.B. 387 § 10, A.L. 1978 H.B. 971)



Section 260.247 Annexation or expansion of solid waste services by city, notice to certain private entities, when--city to contract with private entity, duration, terms.

Annexation or expansion of solid waste services by city, notice to certain private entities, when--city to contract with private entity, duration, terms.

260.247. 1. Any city or political subdivision which annexes an area or enters into or expands solid waste collection services into an area where the collection of solid waste is presently being provided by one or more private entities, for commercial or residential services, shall notify the private entity or entities of its intent to provide solid waste collection services in the area by certified mail.

2. A city or political subdivision shall not commence solid waste collection in such area for at least two years from the effective date of the annexation or at least two years from the effective date of the notice that the city or political subdivision intends to enter into the business of solid waste collection or to expand existing solid waste collection services into the area, unless the city or political subdivision contracts with the private entity or entities to continue such services for that period. If for any reason the city or political subdivision does not exercise its option to provide for or contract for the provision of services within an affected area within three years from the effective date of the notice, then the city or political subdivision shall renotify under subsection 1 of this section.

3. If the services to be provided under a contract with the city or political subdivision pursuant to subsection 2 of this section are substantially the same as the services rendered in the area prior to the decision of the city to annex the area or to enter into or expand its solid waste collection services into the area, the amount paid by the city shall be at least equal to the amount the private entity or entities would have received for providing such services during that period.

4. Any private entity or entities which provide collection service in the area which the city or political subdivision has decided to annex or enter into or expand its solid waste collection services into shall make available upon written request by the city not later than thirty days following such request all information in its possession or control which pertains to its activity in the area necessary for the city to determine the nature and scope of the potential contract.

5. The provisions of this section shall apply to private entities that service fifty or more residential accounts or any commercial accounts in the area in question.

(L. 1988 H.B. 1207 § 1, A.L. 2007 S.B. 54)

Effective 1-01-08



Section 260.249 Administrative penalties--not to be assessed for minor violation, definition--amount set by rule, payment when--appeal effect--surcharge due when--unpaid penalty, collection--time limitation to assess violation--judicial appeal--civil action effect, exception.

Administrative penalties--not to be assessed for minor violation, definition--amount set by rule, payment when--appeal effect--surcharge due when--unpaid penalty, collection--time limitation to assess violation--judicial appeal--civil action effect, exception.

260.249. 1. In addition to any other remedy provided by law, upon a determination by the director that a provision of sections 260.200 to 260.281, or a standard, limitation, order, rule or regulation promulgated pursuant thereto, or a term or condition of any permit has been violated, the director may issue an order assessing an administrative penalty upon the violator under this section. An administrative penalty shall not be imposed until the director has sought to resolve the violations through conference, conciliation and persuasion and shall not be imposed for minor violations of sections 260.200 to 260.281 or minor violation of any standard, limitation, order, rule or regulation promulgated pursuant to sections 260.200 to 260.281 or minor violations of any term or condition of a permit issued pursuant to sections 260.200 to 260.281 or any violations of sections 260.200 to 260.281 by any person resulting from mismanagement of solid waste generated and managed on the property of the place of residence of the person. If the violation is resolved through conference, conciliation and persuasion, no administrative penalty shall be assessed unless the violation has caused, or has the potential to cause, a risk to human health or to the environment, or has caused or has potential to cause pollution, or was knowingly committed, or is defined by the United States Environmental Protection Agency as other than minor. Any order assessing an administrative penalty shall state that an administrative penalty is being assessed under this section and that the person subject to the penalty may appeal as provided by section 260.235 and section 621.250. Any such order that fails to state the statute under which the penalty is being sought, the manner of collection or rights of appeal shall result in the state's waiving any right to collection of the penalty.

2. The department shall promulgate rules and regulations for the assessment of administrative penalties. The amount of the administrative penalty assessed per day of violation for each violation under this section shall not exceed the amount of the civil penalty specified in section 260.240. Such rules shall reflect the criteria used for the administrative penalty matrix as provided for in the Resource Conservation and Recovery Act, 42 U.S.C. 6928(a), Section 3008(a), and the harm or potential harm which the violation causes, or may cause, the violator's previous compliance record, and any other factors which the department may reasonably deem relevant. An administrative penalty shall be paid within sixty days from the date of issuance of the order assessing the penalty. Any person subject to an administrative penalty may appeal as provided in section 260.235 and section 621.250. Any appeal will stay the due date of such administrative penalty until the appeal is resolved. Any person who fails to pay an administrative penalty by the final due date shall be liable to the state for a surcharge of fifteen percent of the penalty plus ten percent per annum on any amounts owed. Any administrative penalty paid pursuant to this section shall be handled in accordance with Section 7 of Article IX of the state constitution. An action may be brought in the appropriate circuit court to collect any unpaid administrative penalty, and for attorney's fees and costs incurred directly in the collection thereof.

3. An administrative penalty shall not be increased in those instances where department action, or failure to act, has caused a continuation of the violation that was a basis for the penalty. Any administrative penalty must be assessed within two years following the department's initial discovery of such alleged violation, or from the date the department in the exercise of ordinary diligence should have discovered such alleged violation.

4. The state may elect to assess an administrative penalty, or, in lieu thereof, to request that the attorney general or prosecutor file an appropriate legal action seeking a civil penalty in the appropriate circuit court.

5. Any final order imposing an administrative penalty may be appealed by any person subject to the administrative penalty as provided in section 260.235 and section 621.250, subject to judicial review as provided by law. No judicial review shall be available until all administrative remedies are exhausted.

(L. 1991 S.B. 45, A.L. 1992 H.B. 1732, A.L. 1993 S.B. 80, et al., A.L. 2007 S.B. 54, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 260.250 Major appliances, waste oil, yard waste and batteries, disposal restricted--recycling of certain items, addressed in solid waste management plan.

Major appliances, waste oil, yard waste and batteries, disposal restricted--recycling of certain items, addressed in solid waste management plan.

260.250. 1. After January 1, 1991, major appliances, waste oil and lead-acid batteries shall not be disposed of in a solid waste disposal area. After January 1, 1992, yard waste shall not be disposed of in a solid waste disposal area, except as otherwise provided in this subsection. After August 28, 2007, yard waste may be disposed of in a municipal solid waste disposal area or portion of a municipal solid waste disposal area provided that:

(1) The department has approved the municipal solid waste disposal area or portion of a solid waste disposal area to operate as a bioreactor under 40 CFR Part 258.4; and

(2) The landfill gas produced by the bioreactor shall be used for the generation of electricity.

2. After January 1, 1991, waste oil shall not be incinerated without energy recovery.

3. Each district, county and city shall address the recycling, reuse and handling of aluminum containers, glass containers, newspapers, whole tires, plastic beverage containers and steel containers in its solid waste management plan consistent with sections 260.250 to 260.345.

(L. 1990 S.B. 530, A.L. 2007 S.B. 54)

Effective 1-01-08



Section 260.253 Department to provide technical assistance and public education programs on collection of used motor oil--household consumer used motor oil, duty to maintain toll-free telephone for information.

Department to provide technical assistance and public education programs on collection of used motor oil--household consumer used motor oil, duty to maintain toll-free telephone for information.

260.253. Funds may be allocated, upon appropriation, to the department to provide technical assistance to local governments and conduct public education programs concerning the proper handling of used motor oil. The department shall establish and maintain a telephone number, which may be toll free, for the purpose of disseminating information concerning the locations and operation of household consumer-used motor oil collection centers within the state, as well as information concerning the availability, dates and requirements for curbside collection where available. The department shall also develop a durable and legible sign, suitable for use by a retailer of motor oil informing the public of the importance of proper collection, recycling or disposal of used motor oil and the telephone number for used motor oil information.

(L. 1995 S.B. 60 & 112 § 260.253 subsec. 1)



Section 260.254 Grants for household consumer-used motor oil collection systems, requirements--centers not to accept motor oil from commercial operation.

Grants for household consumer-used motor oil collection systems, requirements--centers not to accept motor oil from commercial operation.

260.254. 1. The department may award grants to solid waste management districts, municipalities, counties, and other local government entities or their instrumentalities to plan, establish or promote household consumer-used motor oil collection systems. In order to be eligible for grants, household consumer-used motor oil collection centers may only accept used motor oil originating from household consumers or farmers, and must operate in compliance with department rules. Household consumer-used motor oil collection centers may not accept used motor oil from commercial operations. Household consumer-used motor oil collection centers may limit the quantity of oil received at any one time from an individual and may restrict the size of the container used to deliver the oil to the center.

2. All household consumer-used motor oil collection centers must comply with the recycled used oil management standards as established by the department.

3. Household consumer-used motor oil collection centers shall transfer used motor oil only to transporters licensed pursuant to rules of the department.

4. All used motor oil recycling, reclaiming, and rerefining facilities shall comply with all applicable requirements of the department.

5. The department shall establish rules to carry out the provisions of this section and section 260.253.

(L. 1995 S.B. 60 & 112 § 260.253 subsecs. 2 to 6)



Section 260.260 Batteries, lead-acid, disposal of restricted--penalty.

Batteries, lead-acid, disposal of restricted--penalty.

260.260. 1. Effective January 1, 1991, no person shall knowingly place a used lead-acid battery in a solid waste disposal area, discard or otherwise dispose of a lead-acid battery.

2. Such batteries shall be delivered to a recycling or resource recovery facility permitted by this or another state or to the agent of a battery wholesaler or manufacturer for delivery to a permitted secondary lead smelter.

3. Each lead-acid battery improperly disposed of shall constitute a separate violation. A person who disposes of a lead-acid battery in violation of this section shall, upon conviction, be guilty of a class C misdemeanor.

(L. 1990 S.B. 530, A.L. 1995 H.B. 81)



Section 260.262 Retailers of lead-acid batteries, duties--notice to purchaser, contents.

Retailers of lead-acid batteries, duties--notice to purchaser, contents.

260.262. A person selling lead-acid batteries at retail or offering lead-acid batteries for retail sale in the state shall:

(1) Accept, at the point of transfer, in a quantity at least equal to the number of new lead-acid batteries purchased, used lead-acid batteries from customers, if offered by customers;

(2) Post written notice which must be at least four inches by six inches in size and must contain the universal recycling symbol and the following language:

(a) It is illegal to discard a motor vehicle battery or other lead-acid battery;

(b) Recycle your used batteries; and

(c) State law requires us to accept used motor vehicle batteries, or other lead-acid batteries for recycling, in exchange for new batteries purchased; and

(3) Manage used lead-acid batteries in a manner consistent with the requirements of the state hazardous waste law;

**(4) Collect at the time of sale a fee of fifty cents for each lead-acid battery sold. Such fee shall be added to the total cost to the purchaser at retail after all applicable sales taxes on the battery have been computed. The fee imposed, less six percent of fees collected, which shall be retained by the seller as collection costs, shall be paid to the department of revenue in the form and manner required by the department and shall include the total number of batteries sold during the preceding month. The department of revenue shall promulgate rules and regulations necessary to administer the fee collection and enforcement. The terms "sold at retail" and "retail sales" do not include the sale of batteries to a person solely for the purpose of resale, if the subsequent retail sale in this state is to the ultimate consumer and is subject to the fee. However, this fee shall not be paid on batteries sold for use in agricultural operations upon written certification by the purchaser; and

**(5) The department of revenue shall administer, collect, and enforce the fee authorized pursuant to this section pursuant to the same procedures used in the administration, collection, and enforcement of the general state sales and use tax imposed pursuant to chapter 144 except as provided in this section. The proceeds of the battery fee, less four percent of the proceeds, which shall be retained by the department of revenue as collection costs, shall be transferred by the department of revenue into the hazardous waste fund, created pursuant to section 260.391. The fee created in subdivision (4) and this subdivision shall be effective October 1, 2005. The provisions of subdivision (4) and this subdivision shall terminate December 31, 2018.

(L. 1990 S.B. 530, A.L. 1995 H.B. 81, A.L. 2005 S.B. 225, A.L. 2011 S.B. 135, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

**Subdivisions (4) and (5) terminate 12-31-18.



Section 260.264 Notices to public, batteries, duties of department.

Notices to public, batteries, duties of department.

260.264. The department of natural resources shall produce, print and distribute the notices required by section 260.262 to all places where lead-acid batteries are offered for sale at retail. In performing its duties under this section, the department may inspect any place, building or premises governed by sections 260.260 to 260.266. The department may enter into an interagency agreement with the superintendent of the highway patrol to authorize the superintendent to conduct inspections at motor vehicle safety inspection stations in conjunction with inspections undertaken pursuant to sections 307.350 to 307.400. Authorized employees of the agency or of the superintendent may issue warnings and citations to persons who fail to comply with the requirements of those sections. Failure to post the required notice following warning shall be an infraction.

(L. 1990 S.B. 530)



Section 260.266 Wholesalers of lead-acid batteries, duties--storage of batteries, requirements.

Wholesalers of lead-acid batteries, duties--storage of batteries, requirements.

260.266. 1. Any person selling new lead-acid batteries at wholesale shall accept, at the point of transfer, in a quantity at least equal to the number of new lead-acid batteries purchased, used lead-acid batteries from customers, if offered by customers. A person accepting lead-acid batteries in transfer from an automotive battery retailer shall be allowed a period not to exceed ninety days to remove lead-acid batteries from the retail point of collection.

2. Lead-acid battery retailers and wholesalers shall not hold used lead-acid batteries for more than ninety days without the approval of the department and shall store used lead-acid batteries in a manner which will protect human health and the environment pursuant to regulations adopted by the department of natural resources under this chapter.

(L. 1990 S.B. 530, A.L. 1995 H.B. 81)



Section 260.267 Restriction on sales of certain batteries, effective dates--sale of nonbutton cell mercuric-oxide battery requirements, duties of manufacturer, violation, penalty.

Restriction on sales of certain batteries, effective dates--sale of nonbutton cell mercuric-oxide battery requirements, duties of manufacturer, violation, penalty.

260.267. 1. No person shall sell, offer for sale, or offer for promotional purposes any alkaline-manganese battery manufactured on or after January 1, 1997, with any mercury content that was intentionally introduced, as distinguished from mercury that may be incidentally present in other materials, except that the limitation on mercury content in alkaline-manganese button cell batteries shall be twenty-five milligrams of mercury per button cell.

2. (1) No person shall sell, offer for sale, or offer for promotional purposes for use in Missouri any button cell mercuric-oxide battery on or after January 1, 1996.

(2) No person shall sell, offer for sale, or offer for promotional purposes for use in Missouri any nonbutton cell mercuric-oxide battery on or after January 1, 1996, unless the battery manufacturer does all of the following:

(a) Identifies an approved collection site to which persons may send used mercuric-oxide batteries for recycling or proper disposal;

(b) Informs each mercuric-oxide battery purchaser of the location of the collection site identified in paragraph (a) of this subdivision; and

(c) Informs each mercuric-oxide battery purchaser of a telephone number that the purchaser may call to receive information about returning used mercuric-oxide batteries for recycling or proper disposal.

3. A person in violation of this section shall, upon conviction, be guilty of a class C misdemeanor.

(L. 1995 H.B. 81)



Section 260.269 In-state private entity disposal permitted, when.

In-state private entity disposal permitted, when.

260.269. Notwithstanding any provision of law to the contrary, the state, including without limitation, any agency or political subdivision thereof, in possession of used tires, scrap tires, or tire shred may transfer possession and ownership of such tires or shred to any in-state private entity to be lawfully disposed of or recycled; provided, such tires or shred are not burned as a fuel except in a permitted facility; and further provided, such tires shall not be disposed of in a landfill; and still further provided, the cost incurred by the state, agency, or political subdivision transferring such tires or shred is less than the cost the state, agency, or political subdivision would have otherwise incurred had it disposed of such tires or shred. The private entity shall pay for the transportation of such used tires they receive.

(L. 2011 H.B. 578 merged with S.B. 135)



Section 260.270 Scrap tires, prohibited activities--penalties--site owners, no new scrap tire sites permitted, when, exception--registration required, duty to inform department, contents--rules and regulations--permit fees--duties of department--inventory of processed scrap tires not to exceed limitation--auto dismantler, limited storage of tires allowed--recovered rubber, use by transportation department, how.

Scrap tires, prohibited activities--penalties--site owners, no new scrap tire sites permitted, when, exception--registration required, duty to inform department, contents--rules and regulations--permit fees--duties of department--inventory of processed scrap tires not to exceed limitation--auto dismantler, limited storage of tires allowed--recovered rubber, use by transportation department, how.

260.270. 1. (1) It shall be unlawful for any person to haul for commercial profit, collect, process, or dispose of scrap tires in the state except as provided in this section. This section shall not be construed to prohibit scrap tires from being hauled to a lawfully operated facility in another state. Scrap tires shall be collected at a scrap tire site, scrap tire processing facility, scrap tire end-user facility, or a scrap tire collection center. A violation of this subdivision shall be a class C misdemeanor for the first violation. A second and each subsequent violation shall be a class A misdemeanor. A third and each subsequent violation, in addition to other penalties authorized by law, may be punishable by a fine not to exceed five thousand dollars and restitution may be ordered by the court.

(2) A person shall not maintain a scrap tire site unless the site is permitted by the department of natural resources for the proper and temporary storage of scrap tires or the site is an integral part of the person's permitted scrap tire processing facility or registered scrap tire end-user facility. No new scrap tire sites shall be permitted by the department after August 28, 1997, unless they are located at permitted scrap tire processing facilities or registered scrap tire end-user facilities. A person who maintained a scrap tire site on or before August 28, 1997, shall not accept any quantity of additional scrap tires at such site after August 28, 1997, unless the site is an integral part of the person's scrap tire processing or end-user facility, or unless the person who maintains such site can verify that a quantity of scrap tires at least equal to the number of additional scrap tires received was shipped to a scrap tire processing or end-user facility within thirty days after receipt of such additional scrap tires.

(3) A person shall not operate a scrap tire processing facility unless the facility is permitted by the department. A person shall not maintain a scrap tire end-user facility unless the facility is registered by the department. The inventory of unprocessed scrap tires on the premises of a scrap tire processing or end-user facility shall not exceed the estimated inventory that can be processed or used in six months of normal and continuous operation. This estimate shall be based on the volume of tires processed or used by the facility in the last year or the manufacturer's estimated capacity of the processing or end-user equipment. This estimate may be increased from time to time when new equipment is obtained by the owner of the facility, and shall be reduced if equipment used previously is removed from active use. The inventory of processed scrap tires on the premises of a scrap tire processing or end-user facility shall not exceed two times the permitted inventory of an equivalent volume of unprocessed scrap tires.

(4) Any person selling new, used, or remanufactured tires at retail shall accept, at the point of transfer, in a quantity equal to the number of tires sold, scrap tires from customers, if offered by such customers. Any person accepting scrap tires may charge a reasonable fee reflecting the cost of proper management of any scrap tires accepted; and which tire is required to be accepted on a one-for-one basis at the time of a retail sale pursuant to this subdivision. All tire retailers or other businesses that generate scrap tires shall use a scrap tire hauler permitted by the department, except that businesses that generate or accept scrap tires in the normal course of business may haul such scrap tires without a permit, if such hauling is performed without any consideration and such business maintains records on the scrap tires hauled as required by sections 260.270 to 260.276. Retailers shall not be liable for illegal disposal of scrap tires after such scrap tires are delivered to a scrap tire hauler, scrap tire collection center, scrap tire site, scrap tire processing facility or scrap tire end-user facility if such entity is permitted by the department of natural resources.

(5) It shall be unlawful for any person to transport scrap tires for consideration within the state without a permit.

(6) Scrap tires may not be deposited in a landfill unless the tires have been cut, chipped or shredded.

2. Within six months after August 28, 1990, owners and operators of any scrap tire site shall provide the department of natural resources with information concerning the site's location, size, and approximate number of scrap tires that have been accumulated at the site and shall initiate steps to comply with sections 260.270 to 260.276.

3. The department of natural resources shall promulgate rules and regulations pertaining to collection, storage and processing and transportation of scrap tires and such rules and regulations shall include:

(1) Methods of collection, storage and processing of scrap tires. Such methods shall consider the general location of scrap tires being stored with regard to property boundaries and buildings, pest control, accessibility by fire-fighting equipment, and other considerations as they relate to public health and safety;

(2) Procedures for permit application and permit fees for scrap tire sites and commercial scrap tire haulers, and by January 1, 1996, procedures for permitting of scrap tire processing facilities and registration of scrap tire end-user facilities. The only purpose of such registration shall be to provide information for the documentation of scrap tire handling as described in subdivision (5) of this subsection, and registration shall not impose any additional requirements on the owner of a scrap tire end-user facility;

(3) Requirements for performance bonds or other forms of financial assurance for scrap tire sites, scrap tire end-user facilities, and scrap tire processing facilities;

(4) Exemptions from the requirements of sections 260.270 to 260.276; and

(5) By January 1, 1996, requirements for record-keeping procedures for retailers and other businesses that generate scrap tires, scrap tire haulers, scrap tire collection centers, scrap tire sites, scrap tire processing facilities, and scrap tire end-user facilities. Required record keeping shall include the source and number or weight of tires received and the destination and number of tires or weight of tires or tire pieces shipped or otherwise disposed of and such records shall be maintained for at least three years following the end of the calendar year of such activity. Detailed record keeping shall not be required where any charitable, fraternal, or other nonprofit organization conducts a program which results in the voluntary cleanup of land or water resources or the turning in of scrap tires.

4. Permit fees for scrap tire sites and commercial scrap tire haulers shall be established by rule and shall not exceed the cost of administering sections 260.270 to 260.275. Permit fees shall be deposited into an appropriate subaccount of the solid scrap management fund.

5. The department shall:

(1) Encourage the voluntary establishment of scrap tire collection centers at retail tire selling businesses and scrap tire processing facilities; and

(2) Investigate, locate and document existing sites where tires have been or currently are being accumulated, and initiate efforts to bring these sites into compliance with rules and regulations promulgated pursuant to the provisions of sections 260.270 to 260.276.

6. Any person licensed as an auto dismantler and salvage dealer under chapter 301 may without further license, permit or payment of fee, store but shall not bury on his property, up to five hundred scrap tires that have been chipped, cut or shredded, if such tires are only from vehicles acquired by him, and such tires are stored in accordance with the rules and regulations adopted by the department pursuant to this section. Any tire retailer or wholesaler may hold more than five hundred scrap tires for a period not to exceed thirty days without being permitted as a scrap tire site, if such tires are stored in a manner which protects human health and the environment pursuant to regulations adopted by the department.

7. Notwithstanding any other provisions of sections 260.270 to 260.276, a person who leases or owns real property may use scrap tires for soil erosion abatement and drainage purposes in accordance with procedures approved by the department, or to secure covers over silage, hay, straw or agricultural products.

8. The department of transportation shall, beginning July 1, 1991, undertake, as part of its currently scheduled highway improvement projects, demonstration projects using recovered rubber from scrap tires as surfacing material, structural material, subbase material and fill, consistent with standard engineering practices. The department shall evaluate the efficacy of using recovered rubber in highway improvements, and shall encourage the modification of road construction specifications, when possible, for the use of recovered rubber in highway improvement projects.

9. The director may request a prosecuting attorney to institute a prosecution for any violation of this section. In addition, the prosecutor of any county or circuit attorney of any city not within a county may, by information or indictment, institute a prosecution for any violation of this section.

(L. 1990 S.B. 530, A.L. 1995 S.B. 60 & 112, A.L. 2002 S.B. 1011, A.L. 2005 S.B. 225)



Section 260.272 Scrap tires and rubber chips may be used as landfill cover, department of natural resources to promulgate rules.

Scrap tires and rubber chips may be used as landfill cover, department of natural resources to promulgate rules.

260.272. Processed scrap tires and recycled rubber chips may be used in the design and operation of sanitary landfills, including use of such tires and rubber chips as daily cover. The department of natural resources may promulgate rules to implement this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 1999, shall be invalid and void.

(L. 1999 H.B. 603, et al. § 1, A.L. 2005 S.B. 225)



Section 260.273 Fee, sale of new tires, amount--collection, use of moneys--termination.

Fee, sale of new tires, amount--collection, use of moneys--termination.

260.273. 1. Any person purchasing a new tire may present to the seller the used tire or remains of such used tire for which the new tire purchased is to replace.

2. A fee for each new tire sold at retail shall be imposed on any person engaging in the business of making retail sales of new tires within this state. The fee shall be charged by the retailer to the person who purchases a tire for use and not for resale. Such fee shall be imposed at the rate of fifty cents for each new tire sold. Such fee shall be added to the total cost to the purchaser at retail after all applicable sales taxes on the tires have been computed. The fee imposed, less six percent of fees collected, which shall be retained by the tire retailer as collection costs, shall be paid to the department of revenue in the form and manner required by the department of revenue and shall include the total number of new tires sold during the preceding month. The department of revenue shall promulgate rules and regulations necessary to administer the fee collection and enforcement. The terms "sold at retail" and "retail sales" do not include the sale of new tires to a person solely for the purpose of resale, if the subsequent retail sale in this state is to the ultimate consumer and is subject to the fee.

3. The department of revenue shall administer, collect and enforce the fee authorized pursuant to this section pursuant to the same procedures used in the administration, collection and enforcement of the general state sales and use tax imposed pursuant to chapter 144 except as provided in this section. The proceeds of the new tire fee, less four percent of the proceeds, which shall be retained by the department of revenue as collection costs, shall be transferred by the department of revenue into an appropriate subaccount of the solid waste management fund, created pursuant to section 260.330.

4. Up to five percent of the revenue available may be allocated, upon appropriation, to the department of natural resources to be used cooperatively with the department of elementary and secondary education for the purposes of developing environmental educational materials, programs, and curriculum that assist in the department's implementation of sections 260.200 to 260.345.

5. Up to fifty percent of the moneys received pursuant to this section may, upon appropriation, be used to administer the programs imposed by this section. Up to forty-five percent of the moneys received under this section may, upon appropriation, be used for the grants authorized in subdivision (2) of subsection 6 of this section. All remaining moneys shall be allocated, upon appropriation, for the projects authorized in section 260.276, except that any unencumbered moneys may be used for public health, environmental, and safety projects in response to environmental or public health emergencies and threats as determined by the director.

6. The department shall promulgate, by rule, a statewide plan for the use of moneys received pursuant to this section to accomplish the following:

(1) Removal of waste tires from illegal tire dumps;

(2) Providing grants to persons that will use products derived from waste tires, or used waste tires as a fuel or fuel supplement; and

(3) Resource recovery activities conducted by the department pursuant to section 260.276.

*7. The fee imposed in subsection 2 of this section shall begin the first day of the month which falls at least thirty days but no more than sixty days immediately following August 28, 2005, and shall terminate January 1, 2015.

(L. 1990 S.B. 530, A.L. 1995 S.B. 60 & 112, A.L. 1999 H.B. 603, et al. merged with S.B. 426, A.L. 2005 S.B. 225, A.L. 2009 H.B. 661)

*The imposed fee terminates 1-01-15.



Section 260.275 Scrap tire site, closure plan, contents--financial assurance instrument, purpose, how calculated.

Scrap tire site, closure plan, contents--financial assurance instrument, purpose, how calculated.

260.275. 1. Each operator of a scrap tire site shall ensure that the area is properly closed upon cessation of operations. The department of natural resources may require that a closure plan be submitted with the application for a permit. The closure plan, as approved by the department, shall include at least the following:

(1) A description of how and when the area will be closed;

(2) The method of final disposition of any scrap tires remaining on the site at the time notice of closure is given to the department.

2. The operator shall notify the department at least ninety days prior to the date he expects closure to begin. No scrap tires may be received by the scrap tire site after the date closure is to begin.

3. The permittee shall provide a financial assurance instrument in such an amount and form as prescribed by the department to ensure that, upon abandonment, cessation or interruption of the operation of the site, an approved closure plan is completed. The amount of the financial assurance instrument shall be based upon the current costs of similar cleanups using data from actual scrap tire cleanup project bids received by the department to remediate scrap tire sites of similar size. If scrap tires are accumulated at a solid waste disposal area, the existing closure financial assurance instrument filed for the solid waste disposal area may be applied to the requirements of this section. Any interest that accrues to any financial assurance instrument established pursuant to this section shall remain with that instrument and shall be applied against the operator's obligation under this section until the instrument is released by the department. The director shall authorize the release of the financial assurance instrument after the department has been notified by the operator that the site has been closed, and after inspection, the department approves closure of the scrap tire site.

4. If the operator of a scrap tire site fails to properly implement the closure plan, the director shall order the operator to implement such plan, and take other steps necessary to assure the proper closure of the site pursuant to section 260.228 and this section.

5. A coal-fired electric generating facility that burns tire-derived fuel shall not be considered a scrap tire site or solid waste disposal area.

(L. 1990 S.B. 530, A.L. 1995 S.B. 60 & 112, A.L. 2005 S.B. 225, A.L. 2009 H.B. 661)



Section 260.276 Nuisance abatement activities, department may conduct--costs, civil action authorized, exception--resource recovery or nuisance abatement bids on contract, who may bid--content--nonprofits may be eligible for cleanup reimbursement, when.

Nuisance abatement activities, department may conduct--costs, civil action authorized, exception--resource recovery or nuisance abatement bids on contract, who may bid--content--nonprofits may be eligible for cleanup reimbursement, when.

260.276. 1. The department of natural resources shall, subject to appropriation, conduct resource recovery or nuisance abatement activities designed to reduce the volume of scrap tires or alleviate any nuisance condition at any site if the owner or operator of such a site fails to comply with the rules and regulations authorized under section 260.270, or if the site is in continued violation of such rules and regulations. The department shall give first priority to cleanup of sites owned by persons who present satisfactory evidence that such persons were not responsible for the creation of the nuisance conditions or any violations of section 260.270 at the site.

2. The department may ask the attorney general to initiate a civil action to recover from any persons responsible the reasonable and necessary costs incurred by the department for its nuisance abatement activities and its legal expenses related to the abatement; except that in no case shall the attorney general seek to recover cleanup costs from the owner of the property if such person presents satisfactory evidence that such person was not responsible for the creation of the nuisance condition or any violation of section 260.270 at the site.

3. The department shall allow any person, firm, corporation, state agency, charitable, fraternal, or other nonprofit organization to bid on a contract for each resource recovery or nuisance abatement activity authorized under this section. The contract shall specify the cost per tire for delivery to a registered scrap tire processing or end-user facility, and the cost per tire for processing. The recipient or recipients of any contract shall not be compensated by the department for the cost of delivery and the cost of processing for each tire until such tire is delivered to a registered scrap tire processing or end-user facility and the contract recipient has provided proof of delivery to the department.

4. Subject to the availability of funds, any charitable, fraternal, or other nonprofit organization which voluntarily cleans up land or water resources may be eligible for reimbursement for the disposal costs of scrap tires collected in the course of such cleanup under the rules and regulations of the department. Also, subject to the availability of funds, any municipal or county government which voluntarily cleans up scrap tires from illegal dumps, not incidental to normal governmental activities or resulting from tire collection events, may also be eligible for reimbursement for the disposal costs of scrap tires collected in the course of such cleanup under the rules and regulations of the department.

(L. 1990 S.B. 530, A.L. 1995 S.B. 60 & 112, A.L. 2005 S.B. 225, A.L. 2009 H.B. 661)



Section 260.278 Performance bond or letter of credit required for transporter of scrap tires, when--provisions required--forfeiture of bond, when, procedure--bond requirement ceases, when.

Performance bond or letter of credit required for transporter of scrap tires, when--provisions required--forfeiture of bond, when, procedure--bond requirement ceases, when.

260.278. 1. A person who has, within the preceding twenty-four months, been found guilty or pleaded guilty to a violation of section 260.270 which involves the transport of scrap tires may not be granted a permit to transport scrap tires unless the person seeking the permit has provided to the department a performance bond or letter of credit as provided under this section.

2. The bond or letter shall be conditioned upon faithful compliance with the terms and conditions of the permit and section 260.270 and shall be in the amount of ten thousand dollars.

3. Such performance bond, placed on file with the department, shall be in one of the following forms:

(1) A performance bond, payable to the department and issued by an institution authorized to issue such bonds in this state; or

(2) An irrevocable letter of credit issued in favor of and payable to the department from a commercial bank or savings and loan having an office in the state of Missouri.

4. Upon a determination by the department that a person has violated the terms and conditions of the permit or section 260.270, the department shall notify the person that the bond or letter of credit shall be forfeited and the moneys placed in an appropriate subaccount of the solid waste management fund, created under section 260.330, for remedial action.

5. The department shall expend whatever portion of the bond or letter of credit necessary to conduct resource recovery or nuisance abatement activities to alleviate any condition resulting from a violation of section 260.270 or the terms and conditions of a permit.

6. The requirement for a person to provide a performance bond or a letter of credit under this section shall cease for that person after two consecutive years in which the person has not been found guilty or pleaded guilty to a violation of section 260.270.

(L. 1995 S.B. 60 & 112, A.L. 2005 S.B. 225)



Section 260.279 Preference and bonus points for contracts for the removal or clean up of waste tires, when.

Preference and bonus points for contracts for the removal or clean up of waste tires, when.

260.279. In letting contracts for the performance of any job or service for the removal or clean up of waste tires under this chapter, the department of natural resources shall, in addition to the requirements of sections 34.073 and 34.076 and any other points awarded during the evaluation process, give to any vendor that meets one or more of the following factors a five percent preference and ten bonus points for each factor met:

(1) The bid is submitted by a vendor that has resided or maintained its headquarters or principal place of business in Missouri continuously for the two years immediately preceding the date on which the bid is submitted;

(2) The bid is submitted by a nonresident corporation vendor that has an affiliate or subsidiary that employs at least twenty state residents and has maintained its headquarters or principal place of business in Missouri continuously for the two years immediately preceding the date on which the bid is submitted;

(3) The bid is submitted by a vendor that resides or maintains its headquarters or principal place of business in Missouri and, for the purposes of completing the bid project and continuously over the entire term of the project, an average of at least seventy-five percent of such vendor's employees are Missouri residents who have resided in the state continuously for at least two years immediately preceding the date on which the bid is submitted. Such vendor must certify the residency requirements of this subdivision and submit a written claim for preference at the time the bid is submitted;

(4) The bid is submitted by a nonresident vendor that has an affiliate or subsidiary that employs at least twenty state residents and has maintained its headquarters or principal place of business in Missouri and, for the purposes of completing the bid project and continuously over the entire term of the project, an average of at least seventy-five percent of such vendor's employees are Missouri residents who have resided in the state continuously for at least two years immediately preceding the date on which the bid is submitted. Such vendor must certify the residency requirements of this section and submit a written claim for preference at the time the bid is submitted;

(5) The bid is submitted by any vendor that provides written certification that the end use of the tires collected during the project will be for fuel purposes or for the manufacture of a useable good or product. For the purposes of this section, the landfilling of waste tires, waste tire chips, or waste tire shreds in any manner, including landfill cover, shall not permit the vendor a preference.

(L. 2005 S.B. 225)



Section 260.280 Container defined--plastic ring or holding device must be biodegradable within two years--acceptable rings or holding device, department to furnish list--violations, penalty--effective when.

Container defined--plastic ring or holding device must be biodegradable within two years--acceptable rings or holding device, department to furnish list--violations, penalty--effective when.

260.280. 1. As used in this section and section 260.281, the term "container" means any glass, metal or plastic bottle, can, jar or other receptacle for holding liquid, powder or other material, which has been sealed by a manufacturer and which, at the time of sale, contains less than one gallon of such liquid, powder or other material.

2. Beginning January 1, 1991, no person may sell or offer for sale in this state containers connected to each other by a separate holding device constructed of plastic rings or other plastic holding device, unless such device decomposes by photodegradation, chemical degradation or biodegradation within a two-year period of time upon exposure to the elements. The department of natural resources shall determine which plastic holding devices satisfy the requirements of this section and shall furnish a list of acceptable types of plastic holding devices to any person upon the request of such person.

3. A retail or wholesale business violating this section shall be subject to a fine not to exceed one thousand dollars for a first offense, five thousand dollars for a second offense, and ten thousand dollars for a third and each subsequent offense. If the violation is of a continuing nature, each day of the violation shall constitute an additional, separate, and distinct offense.

(L. 1989 H.B. 438, et al. § 3)

Effective 1-1-91



Section 260.281 Plastic, plastic bottles or rigid plastic container defined--containers, must have coded label, content, form--exempt products, rules established by department--violations, penalty.

Plastic, plastic bottles or rigid plastic container defined--containers, must have coded label, content, form--exempt products, rules established by department--violations, penalty.

260.281. 1. As used in this section, the following terms mean:

(1) "Label", a molded imprint or raised symbol on or near the bottom of a plastic product;

(2) "Person", an individual, sole proprietor, partnership, association, corporation or other legal entity;

(3) "Plastic", any material made of polymeric organic compounds and additives that can be shaped by flow;

(4) "Plastic bottle", a plastic container that has a neck that is smaller than the body of the container, accepts a screwtype, snap cap or other closure and has a capacity of sixteen fluid ounces or more, but less than five gallons;

(5) "Rigid plastic container", any formed or molded container, other than a bottle, intended for single use, composed predominantly of plastic resin, and having a relatively inflexible finite shape or form with a capacity of eight ounces or more but less than five gallons.

2. Beginning January 1, 1992, no retail or wholesale business shall distribute, sell or offer for sale in this state any plastic bottle or rigid plastic container or any product in such a bottle or container unless the product bottle or container is labeled with a code indicating the plastic resin used to produce the bottle or container. Rigid plastic bottles or rigid plastic containers with labels and basecups of a different material shall be coded by their basic material. The code shall consist of a number placed within a triangle of arrows and letters placed below the triangle of arrows. The triangle shall be equilateral, formed by three arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The arrowhead of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the pointer from the base of the adjacent arrow. The triangle, formed by the three arrows curved at their midpoints shall depict a clockwise path around the code number. The numbers and letters used shall be as follows:

(1) "1" - PETE (polyethylene terephthalate);

(2) "2" - HDPE (high density polyethylene);

(3) "3" - V (vinyl);

(4) "4" - LDPE (low density polyethylene);

(5) "5" - PP (polypropylene);

(6) "6" - PS (polystyrene);

(7) "7" - OTHER (includes multi-layer).

3. The department of natural resources shall determine through rules and regulations which plastic containers may be exempt from the labeling requirements including, but not limited to:

(1) Readily identifiable plastic containers;

(2) Plastic containers for which there is no technological capability for recycling, reclamation or reuse;

(3) Plastic containers for which recycling, reclamation or reuse is not economically feasible; and

(4) Plastic containers of a capacity less than a specified minimum size as determined by the department of agriculture.

4. The department may by rule modify the codes established in this section and may create additional codes to reflect technological changes in the production, marketing and recycling of plastic containers.

5. Any person who violates subsection 2 of this section shall be guilty of a class A misdemeanor. Each day of violation constitutes a separate offense.

(L. 1989 H.B. 438, et al. § 4, A.L. 1990 S.B. 530)

Effective 1-1-92



Section 260.300 Regions, division of state into--procedures, purpose.

Regions, division of state into--procedures, purpose.

260.300. 1. The department shall propose a plan to divide the state into proposed solid waste management regions in consultation with the governing bodies of the counties of the state. The department shall propose the boundaries of solid waste management regions by March 1, 1991.

2. The department shall hold public meetings in each of the regions proposed pursuant to subsection 1 of this section within three months of its division of the state into proposed regions. Any county may request that it be placed with another regional grouping, and the department shall authorize any such change if the county clearly and convincingly demonstrates that the change is necessary for effective solid waste management within the county and will not negatively affect the solid waste management system of either region. The department shall adopt final boundaries for the regions by June 30, 1991.

3. Counties may, for the purpose of managing districts, cooperate as provided in sections 260.300 to 260.345 or formulate an alternative management structure agreed to by each county in the district. A solid waste management district, regardless of how formed, shall be governed by an executive board and comply with the provisions of sections 260.200 to 260.345.

(L. 1990 S.B. 530)



Section 260.302 County may apply for change in region, when, procedures.

County may apply for change in region, when, procedures.

260.302. On June 19, 1992, and for three months thereafter and for the last three months of the year 1994 and every third year thereafter, the governing body of a county may apply to the department to request that the county be placed with another regional grouping or, if necessary, in a new regional grouping. After public notice and comment and within no more than ninety days after the completed application has been submitted, the department shall authorize any such change if the county clearly and convincingly demonstrates that the change is necessary for effective solid waste management within the county and will not negatively affect the solid waste management system of either region. The procedure for establishing solid waste management regions set forth in section 260.300 shall take priority over and be followed in exclusion to the rulemaking procedure set forth in chapter 536 and section 260.225.

(L. 1992 H.B. 1732)

Effective 6-19-92



Section 260.305 Creation of district, procedures--boundaries, limitations--petition to establish--district a body corporate and politic, when--election.

Creation of district, procedures--boundaries, limitations--petition to establish--district a body corporate and politic, when--election.

260.305. 1. A solid waste management district may be created and incorporated in each solid waste management region as provided in sections 260.300* to 260.345 and may exercise the powers granted to it in sections 260.300 to 260.345.

2. When a solid waste management district is organized it shall be a body corporate of the state and shall be known as "............... Solid Waste Management District".

3. A county or two or more counties within a region may form or join a district as provided herein. The governing body of any county, by adoption of an ordinance or order, may join an existing district or form a district if the county is located in a region which does not have an existing district. The governing body of any two or more counties within the same region may join together to form a district by adoption of an ordinance or order. A city located in more than one county may join a district which encompasses any one of the counties within which it is located, regardless of whether the remaining counties containing the city join the district.

4. A solid waste management district created and organized under authority of sections 260.300 to 260.345 shall become a body corporate and politic of the state at the time the governing body of the county or counties forming the district has adopted an order or ordinance to form the district under the provisions of this section and has provided written notice to the department of natural resources of the adoption of such order or ordinance. A county shall become a part of an existing district at the time the governing body of such county has adopted an order or ordinance to join the district and has provided written notice to the governing body of each county in the existing district and has provided written notice to the department of natural resources.

5. If a county governing body does not form or join a district, the question of forming or joining a district may be submitted to the voters of any county on any regular election day as provided in section 115.123. The question may be submitted or resubmitted to the voters of any county upon the submission of a petition signed by a number of voters which is at least equal to five percent of those voting in the most recent gubernatorial election. The question shall be submitted in substantially either of the following forms:

Shall ......... (insert county name) become a member of the ......... (insert name) solid waste management district?; or if a solid waste management district has not been formed within the region:

Shall .......... (insert county name) form the .......... (insert name) solid waste management district? The election authority shall notify the secretary of state as to the results of the election. The secretary of state shall transmit the election results to the director of the department of natural resources who shall declare districts created within all counties of each region wherein the question received a majority of the votes cast. The director's declaration shall be transmitted to the governing body of each county within the district.

(L. 1990 S.B. 530, A.L. 1992 H.B. 1732)

Effective 6-19-92

*Section number "260.200" appears in original rolls, an apparent typographical error.



Section 260.310 Contractual authority, powers.

Contractual authority, powers.

260.310. 1. The authority of the district shall not extend to any county within the region which has not joined the district.

2. The district may enter into a contract with any city or county within the district to provide all or part of the solid waste management services for the city or county. A city or county shall not be required to meet the provisions of section 260.220 or of section 260.325 if a district includes the city or county within its solid waste plan and the city or county has by contract given the district complete authority for managing the solid waste of the city or county.

3. The district and the counties and cities within the district may enter into whatever contracts or agreements they deem necessary to fulfill their responsibilities under this chapter. Nothing in this section shall preclude the transfer of solid waste outside the boundaries of the district.

4. Contracts issued for the collection or disposal of solid waste in cities, counties, and districts shall not require either security instruments or performance bonds in excess of twenty percent of the total cost of the contract.

5. Any county or counties which are within a solid waste management district may, in cooperation with the district, require by ordinance or order that any solid waste transported from outside the district to a solid waste processing facility or solid waste disposal area within the district be subject to the same requirements as solid waste originating from within the district as set forth in the solid waste management plan under section 260.325, including the separation of recyclable or compostable materials from the solid waste stream before entering a district's solid waste management system.

6. A solid waste management district may be created and incorporated in each solid waste management region as provided in sections 260.200 to 260.345 and may exercise the powers granted to it in sections 260.200 to 260.345.

(L. 1990 S.B. 530)



Section 260.315 Council, selection of members, terms--meetings--powers--selection of executive board, terms.

Council, selection of members, terms--meetings--powers--selection of executive board, terms.

260.315. 1. There is hereby established a solid waste management council for each solid waste management district, except for those districts which formulate an alternative management structure pursuant to section 260.300. The governing body of each city with a population over five hundred within the district shall appoint one member of the city governing body and the governing body of each county within the district shall appoint two members of the county governing body to the council.

2. Council members shall serve a term of two years and may be reappointed thereafter; however, members whose elected term of office in a city or county has expired shall be expeditiously replaced by the governing bodies from whence they were selected.

3. The council shall meet within thirty days of the receipt of notification of formation of the district at the call of the governing body of the county containing the largest population among those counties approving the formation of the district or, at the call of the director of the department, if the county does not call the meeting. A majority of the council shall constitute a quorum.

4. The council shall:

(1) Organize itself and select a chairman and such other officers as it deems appropriate;

(2) Select seven persons to serve on the executive board, at least a majority of whom shall be selected from members of the council. The council shall establish the terms of office for members of the executive board. The balance shall be selected in any manner approved by the council, including district-wide elections. Any subsequent member of the board shall be selected in the same manner as the person he replaces. If the council is composed of twelve or fewer members, the council shall act as the executive board;

(3) Meet at least twice annually and upon the call of either the chairman of the council or the chairman of the executive board; and

(4) Review and act upon the solid waste management plan recommended by the executive board.

(L. 1990 S.B. 530)



Section 260.320 Executive board, meetings, selection of officers--powers, duties--contractual authority.

Executive board, meetings, selection of officers--powers, duties--contractual authority.

260.320. 1. The executive board shall meet within thirty days after the selection of the initial members. The time and place of the first meeting of the board shall be designated by the council. A majority of the members of the board shall constitute a quorum. At its first meeting the board shall elect a chairman from its members and select a secretary, treasurer and such officers or employees as it deems expedient or necessary for the accomplishment of its purposes. The secretary and treasurer need not be members of the board.

2. The executive board may adopt, alter or repeal its own bylaws, rules and regulations governing the manner in which its business may be transacted, including procedures for the replacement of persons who habitually fail to attend board meetings, and may establish its fiscal year, adopt an official seal, apply for and accept grants, gifts or appropriations from any public or private sector, make all expenditures which are incidental and necessary to carry out its purposes and powers, and take such action, enter into such agreements and exercise all other powers and functions necessary or appropriate to carry out the duties and purposes of sections 260.200 to 260.345.

3. The executive board shall:

(1) Review and comment upon applications for permits submitted pursuant to section 260.205, for solid waste processing facilities and solid waste disposal areas which are to be located within the region or, if located in an adjacent region, which will impact solid waste management practices within the region;

(2) Prepare and recommend to the council a solid waste management plan for the district;

(3) Identify illegal dump sites and provide all available information about such sites to the appropriate county prosecutor and to the department;

(4) Establish an education program to inform the public about responsible waste management practices;

(5) Establish procedures to minimize the introduction of small quantities of hazardous waste, including household hazardous waste, into the solid waste stream;

(6) Assure adequate capacity to manage waste which is not otherwise removed from the solid waste stream; and

(7) Appoint one or more geographically balanced advisory committees composed of the representatives of commercial generators, representatives of the solid waste management industry, and two citizens unaffiliated with a solid waste facility or operation to assess and make recommendations on solid waste management.

4. The executive board may enter into contracts with any person for services related to any component of the solid waste management system. Bid specifications for solid waste management services shall be designed to meet the objectives of sections 260.200 to 260.345, encourage small businesses to engage and compete in the delivery of waste management services and to minimize the long-run cost of managing solid waste. Bid specifications shall enumerate the minimum components and minimum quantities of waste products which shall be recycled by the successful bidder. The board shall divide the district into units to maximize access for small businesses when it requests bids for solid waste management services.

5. No person shall serve as a member of the council or of the executive board who is a stockholder, officer, agent, attorney or employee or who is in any way pecuniarily interested in any business which engages in any aspect of solid waste management regulated under sections 260.200 to 260.345; provided, however, that such member may own stock in a publicly traded corporation which may be involved in waste management as long as such holdings are not substantial.

(L. 1990 S.B. 530)



Section 260.325 Solid waste management plan, submitted to department, contents, procedures--approval, revision of plan--funds may be made available, purpose--audits.

Solid waste management plan, submitted to department, contents, procedures--approval, revision of plan--funds may be made available, purpose--audits.

260.325. 1. The executive board of each district shall submit to the department a plan which has been approved by the council for a solid waste management system serving areas within its jurisdiction and shall, from time to time, submit officially adopted revisions of its plan as it deems necessary or the department may require. In developing the district's solid waste management plan, the board shall consider the model plan distributed to the board pursuant to section 260.225. Districts may contract with a licensed professional engineer or as provided in chapter 70 for the development and submission of a joint plan.

2. The board shall hold at least one public hearing in each county in the district when it prepares a proposed plan or substantial revisions to a plan in order to solicit public comments on the plan.

3. The solid waste management plan shall be submitted to the department within eighteen months of the formation of the district. The plan shall be prepared and submitted according to the procedures specified in section 260.220 and this section.

4. Each plan shall:

(1) Delineate areas within the district where solid waste management systems are in existence;

(2) Reasonably conform to the rules and regulations adopted by the department for implementation of sections 260.200 to 260.345;

(3) Delineate provisions for the collection of recyclable materials or collection points for recyclable materials;

(4) Delineate provisions for the collection of compostable materials or collection points for compostable materials;

(5) Delineate provisions for the separation of household waste and other small quantities of hazardous waste at the source or prior to disposal;

(6) Delineate provisions for the orderly extension of solid waste management services in a manner consistent with the needs of the district, including economic impact, and in a manner which will minimize degradation of the waters or air of the state, prevent public nuisances or health hazards, promote recycling and waste minimization and otherwise provide for the safe and sanitary management of solid waste;

(7) Take into consideration existing comprehensive plans, population trend projections, engineering and economics so as to delineate those portions of the district which may reasonably be expected to be served by a solid waste management system;

(8) Specify how the district will achieve a reduction in solid waste placed in sanitary landfills through waste minimization, reduction and recycling;

(9) Establish a timetable, with milestones, for the reduction of solid waste placed in a landfill through waste minimization, reduction and recycling;

(10) Establish an education program to inform the public about responsible waste management practices;

(11) Establish procedures to minimize the introduction of small quantities of hazardous waste, including household hazardous waste, into the solid waste stream;

(12) Establish a time schedule and proposed method of financing for the development, construction and operation of the planned solid waste management system together with the estimated cost thereof;

(13) Identify methods by which rural households that are not served by a regular solid waste collection service may participate in waste reduction, recycling and resource recovery efforts within the district; and

(14) Include such other reasonable information as the department shall require.

5. The board shall review the district's solid waste management plan at least every twenty-four months for the purpose of evaluating the district's progress in meeting the requirements and goals of the plan, and shall submit plan revisions to the department and council.

6. In the event any plan or part thereof is disapproved, the department shall furnish any and all reasons for such disapproval and shall offer assistance for correcting deficiencies. The executive board shall within sixty days revise and resubmit the plan for approval or request a hearing in accordance with section 260.235. Any plan submitted by a district shall stand approved one hundred twenty days after submission unless the department disapproves the plan or some provision thereof.

7. The director may institute appropriate action under section 260.240 to compel submission of plans in accordance with sections 260.200 to 260.345 and the rules and regulations adopted pursuant to sections 260.200 to 260.345.

8. The provisions of section 260.215 to the contrary notwithstanding, any county within a region which on or after January 1, 1995, is not a member of a district shall by June 30, 1995, submit a solid waste management plan to the department of natural resources. Any county which withdraws from a district and all cities within the county with a population over five hundred shall submit a solid waste plan or a revision to an existing plan to the department of natural resources within one hundred eighty days of its decision not to participate. The plan shall meet the requirements of section 260.220 and this section.

9. Funds may, upon appropriation, be made available to cities, counties and districts, under section 260.335, for the purpose of implementing the requirements of this section.

10. The district board shall arrange for independent financial audits of the records and accounts of its operations by a certified public accountant or a firm of certified public accountants. Districts receiving two hundred thousand dollars or more of financial assistance shall have annual independent financial audits and districts receiving less than two hundred thousand dollars of financial assistance shall have independent financial audits at least once every two years. The state auditor may examine the findings of such audits and may conduct audits of the districts. Subject to limitations caused by the availability resources, the department shall conduct a performance audit of grants to each district at least once every three years.

(L. 1990 S.B. 530, A.L. 1991 S.B. 45, A.L. 1995 S.B. 60 & 112, A.L. 2005 S.B. 225)



Section 260.330 Landfill fee, amount--solid waste management fund, created, purpose--department to enforce--transfer station, fee charged--free disposal day, notice.

Landfill fee, amount--solid waste management fund, created, purpose--department to enforce--transfer station, fee charged--free disposal day, notice.

260.330. 1. Except as otherwise provided in subsection 6 of this section, effective October 1, 1990, each operator of a solid waste sanitary landfill shall collect a charge equal to one dollar and fifty cents per ton or its volumetric equivalent of solid waste accepted and each operator of the solid waste demolition landfill shall collect a charge equal to one dollar per ton or its volumetric equivalent of solid waste accepted. Each operator shall submit the charge, less collection costs, to the department of natural resources for deposit in the "Solid Waste Management Fund" which is hereby created. On October 1, 1992, and thereafter, the charge imposed herein shall be adjusted annually by the same percentage as the increase in the general price level as measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially recorded by the United States Department of Labor or its successor agency. No annual adjustment shall be made to the charge imposed under this subsection during October 1, 2005, to October 1, 2017, except an adjustment amount consistent with the need to fund the operating costs of the department and taking into account any annual percentage increase in the total of the volumetric equivalent of solid waste accepted in the prior year at solid waste sanitary landfills and demolition landfills and solid waste to be transported out of this state for disposal that is accepted at transfer stations. No annual increase during October 1, 2005, to October 1, 2017, shall exceed the percentage increase measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially recorded by the United States Department of Labor or its successor agency and calculated on the percentage of revenues dedicated under subdivision (1) of subsection 2 of section 260.335. Any such annual adjustment shall only be made at the discretion of the director, subject to appropriations. Collection costs shall be established by the department and shall not exceed two percent of the amount collected pursuant to this section.

2. The department shall, by rule and regulation, provide for the method and manner of collection.

3. The charges established in this section shall be enumerated separately from the disposal fee charged by the landfill and may be passed through to persons who generated the solid waste. Moneys shall be transmitted to the department shall be no less than the amount collected less collection costs and in a form, manner and frequency as the department shall prescribe. The provisions of section 33.080 to the contrary notwithstanding, moneys in the account shall not lapse to general revenue at the end of each biennium. Failure to collect the charge does not relieve the operator from responsibility for transmitting an amount equal to the charge to the department.

4. The department may examine or audit financial records and landfill activity records and measure landfill usage to verify the collection and transmittal of the charges established in this section. The department may promulgate by rule and regulation procedures to ensure and to verify that the charges imposed herein are properly collected and transmitted to the department.

5. Effective October 1, 1990, any person who operates a transfer station in Missouri shall transmit a fee to the department for deposit in the solid waste management fund which is equal to one dollar and fifty cents per ton or its volumetric equivalent of solid waste accepted. Such fee shall be applicable to all solid waste to be transported out of the state for disposal. On October 1, 1992, and thereafter, the charge imposed herein shall be adjusted annually by the same percentage as the increase in the general price level as measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially recorded by the United States Department of Labor or its successor agency. No annual adjustment shall be made to the charge imposed under this subsection during October 1, 2005, to October 1, 2017, except an adjustment amount consistent with the need to fund the operating costs of the department and taking into account any annual percentage increase in the total of the volumetric equivalent of solid waste accepted in the prior year at solid waste sanitary landfills and demolition landfills and solid waste to be transported out of this state for disposal that is accepted at transfer stations. No annual increase during October 1, 2005, to October 1, 2017, shall exceed the percentage increase measured by the Consumer Price Index for All Urban Consumers for the United States, or its successor index, as defined and officially recorded by the United States Department of Labor or its successor agency and calculated on the percentage of revenues dedicated under subdivision (1) of subsection 2 of section 260.335. Any such annual adjustment shall only be made at the discretion of the director, subject to appropriations. The department shall prescribe rules and regulations governing the transmittal of fees and verification of waste volumes transported out of state from transfer stations. Collection costs shall also be established by the department and shall not exceed two percent of the amount collected pursuant to this subsection. A transfer station with the sole function of separating materials for recycling or resource recovery activities shall not be subject to the fee imposed in this subsection.

6. Each political subdivision which owns an operational solid waste disposal area may designate, pursuant to this section, up to two free disposal days during each calendar year. On any such free disposal day, the political subdivision shall allow residents of the political subdivision to dispose of any solid waste which may be lawfully disposed of at such solid waste disposal area free of any charge, and such waste shall not be subject to any state fee pursuant to this section. Notice of any free disposal day shall be posted at the solid waste disposal area site and in at least one newspaper of general circulation in the political subdivision no later than fourteen days prior to the free disposal day.

(L. 1990 S.B. 530, A.L. 1995 S.B. 60 & 112, A.L. 1999 H.B. 603, et al., A.L. 2005 S.B. 225, A.L. 2007 S.B. 54, A.L. 2012 H.B. 1251)



Section 260.335 Distribution of fund moneys, uses--grants, distribution of moneys--advisory board, solid waste, duties.

Distribution of fund moneys, uses--grants, distribution of moneys--advisory board, solid waste, duties.

260.335. 1. Each fiscal year eight hundred thousand dollars from the solid waste management fund shall be made available, upon appropriation, to the department and the environmental improvement and energy resources authority to fund activities that promote the development and maintenance of markets for recovered materials. Each fiscal year up to two hundred thousand dollars from the solid waste management fund be used by the department upon appropriation for grants to solid waste management districts for district grants and district operations. Only those solid waste management districts that are allocated fewer funds under subsection 2 of this section than if revenues had been allocated based on the criteria in effect in this section on August 27, 2004, are eligible for these grants. An eligible district shall receive a proportionate share of these grants based on that district's share of the total reduction in funds for eligible districts calculated by comparing the amount of funds allocated under subsection 2 of this section with the amount of funds that would have been allocated using the criteria in effect in this section on August 27, 2004. The department and the authority shall establish a joint interagency agreement with the department of economic development to identify state priorities for market development and to develop the criteria to be used to judge proposed projects. Additional moneys may be appropriated in subsequent fiscal years if requested. The authority shall establish a procedure to measure the effectiveness of the grant program under this subsection and shall provide a report to the governor and general assembly by January fifteenth of each year regarding the effectiveness of the program.

2. All remaining revenues deposited into the fund each fiscal year after moneys have been made available under subsection 1 of this section shall be allocated as follows:

(1) Thirty-nine percent of the revenues shall be dedicated, upon appropriation, to the elimination of illegal solid waste disposal, to identify and prosecute persons disposing of solid waste illegally, to conduct solid waste permitting activities, to administer grants and perform other duties imposed in sections 260.200 to 260.345 and section 260.432. In addition to the thirty-nine percent of the revenues, the department may receive any annual increase in the charge during October 1, 2005, to October 1, 2014, under section 260.330 and such increases shall be used solely to fund the operating costs of the department;

(2) Sixty-one percent of the revenues, except any annual increases in the charge under section 260.330 during October 1, 2005, to October 1, 2014, which shall be used solely to fund the operating costs of the department, shall be allocated through grants, upon appropriation, to participating cities, counties, and districts. Revenues to be allocated under this subdivision shall be divided as follows: forty percent shall be allocated based on the population of each district in the latest decennial census, and sixty percent shall be allocated based on the amount of revenue generated within each district. For the purposes of this subdivision, revenue generated within each district shall be determined from the previous year's data. No more than fifty percent of the revenue allocable under this subdivision may be allocated to the districts upon approval of the department for implementation of a solid waste management plan and district operations, and at least fifty percent of the revenue allocable to the districts under this subdivision shall be allocated to the cities and counties of the district or to persons or entities providing solid waste management, waste reduction, recycling and related services in these cities and counties. Each district shall receive a minimum of seventy-five thousand dollars under this subdivision. After August 28, 2005, each district shall receive a minimum of ninety-five thousand dollars under this subdivision for district grants and district operations. Each district receiving moneys under this subdivision shall expend such moneys pursuant to a solid waste management plan required under section 260.325, and only in the case that the district is in compliance with planning requirements established by the department. Moneys shall be awarded based upon grant applications. Any moneys remaining in any fiscal year due to insufficient or inadequate applications may be reallocated pursuant to this subdivision;

(3) Except for the amount up to one-fourth of the department's previous fiscal year expense, any remaining unencumbered funds generated under subdivision (1) of this subsection in prior fiscal years shall be reallocated under this section;

(4) Funds may be made available under this subsection for the administration and grants of the used motor oil program described in section 260.253;

(5) The department and the environmental improvement and energy resources authority shall conduct sample audits of grants provided under this subsection.

3. The advisory board created in section 260.345 shall recommend criteria to be used to allocate grant moneys to districts, cities and counties. These criteria shall establish a priority for proposals which provide methods of solid waste reduction and recycling. The department shall promulgate criteria for evaluating grants by rule and regulation. Projects of cities and counties located within a district which are funded by grants under this section shall conform to the district solid waste management plan.

4. The funds awarded to the districts, counties and cities pursuant to this section shall be used for the purposes set forth in sections 260.300 to 260.345, and shall be used in addition to existing funds appropriated by counties and cities for solid waste management and shall not supplant county or city appropriated funds.

5. The department, in conjunction with the solid waste advisory board, shall review the performance of all grant recipients to ensure that grant moneys were appropriately and effectively expended to further the purposes of the grant, as expressed in the recipient's grant application. The grant application shall contain specific goals and implementation dates, and grant recipients shall be contractually obligated to fulfill same. The department may require the recipient to submit periodic reports and such other data as are necessary, both during the grant period and up to five years thereafter, to ensure compliance with this section. The department may audit the records of any recipient to ensure compliance with this section. Recipients of grants under sections 260.300 to 260.345 shall maintain such records as required by the department. If a grant recipient fails to maintain records or submit reports as required herein, refuses the department access to the records, or fails to meet the department's performance standards, the department may withhold subsequent grant payments, if any, and may compel the repayment of funds provided to the recipient pursuant to a grant.

6. The department shall provide for a security interest in any machinery or equipment purchased through grant moneys distributed pursuant to this section.

7. If the moneys are not transmitted to the department within the time frame established by the rule promulgated, interest shall be imposed on the moneys due the department at the rate of ten percent per annum from the prescribed due date until payment is actually made. These interest amounts shall be deposited to the credit of the solid waste management fund.

(L. 1990 S.B. 530, A.L. 1993 S.B. 80, et al., A.L. 1995 S.B. 60 & 112, A.L. 2004 S.B. 1040, A.L. 2005 S.B. 225, A.L. 2007 S.B. 54)

Effective 1-01-08



Section 260.345 Solid waste advisory board, members--qualifications--duties and powers--removal of board member for failure to attend meetings, when.

Solid waste advisory board, members--qualifications--duties and powers--removal of board member for failure to attend meetings, when.

260.345. A state "Solid Waste Advisory Board" is created within the department of natural resources. The advisory board shall be composed of the chairman of the executive board of each of the solid waste management districts and other members as provided in this section. Up to five additional members shall be appointed by the director of which two members shall represent the solid waste management industry and have an economic interest in or activity with any solid waste facility or operation, one member may represent the solid waste composting or recycling industry businesses, and the remaining members shall be public members who have demonstrated interest in solid waste management issues and shall have no economic interest in or activity with any solid waste facility or operation but may own stock in a publicly traded corporation which may be involved in waste management as long as such holdings are not substantial. The advisory board shall advise the department regarding:

(1) The efficacy of its technical assistance program;

(2) Solid waste management problems experienced by solid waste management districts;

(3) The effects of proposed rules and regulations upon solid waste management within the districts;

(4) Criteria to be used in awarding grants pursuant to section 260.335;

(5) Waste management issues pertinent to the districts;

(6) The development of improved methods of solid waste minimization, recycling and resource recovery; and

(7) Such other matters as the advisory board may determine.

(L. 1990 S.B. 530, A.L. 1995 S.B. 60 & 112, A.L. 2005 S.B. 225)



Section 260.350 Short title.

Short title.

260.350. Sections 260.350 to 260.430 shall be known and may be cited as the "Missouri Hazardous Waste Management Law".

(L. 1977 H.B. 318 § 1)



Section 260.352 Department of natural resources shall verify compliance with corrective action plans for hazardous waste management.

Department of natural resources shall verify compliance with corrective action plans for hazardous waste management.

260.352. All corrective action plans approved by the department pursuant to the provisions of sections 260.350 to 260.430 shall require the department, upon notice by the owner or operator that the approved plan has been completed, to verify within ninety days that the corrective action plan has been complied with and completed. The department shall issue a letter within thirty business days to the owners or operators certifying the completion and compliance.

(L. 2000 H.B. 1238 § 1 merged with S.B. 894 § 2)



Section 260.355 Exempted wastes.

Exempted wastes.

260.355. Exempted from the provisions of sections 260.350 to 260.480 are:

(1) Radioactive wastes regulated under section 2011, et seq., of title 42 of United States Code;

(2) Emissions to the air subject to regulation of and which are regulated by the Missouri air conservation commission pursuant to chapter 643;

(3) Discharges to the waters of this state pursuant to a permit issued by the Missouri clean water commission pursuant to chapter 204;

(4) Fluids injected or returned into subsurface formations in connection with oil or gas operations regulated by the Missouri oil and gas council pursuant to chapter 259;

(5) Mining wastes used in reclamation of mined lands pursuant to a permit issued by the Missouri land reclamation commission pursuant to chapter 444.

(L. 1977 H.B. 318 § 2, A.L. 1985 S.B. 110)

Effective 6-27-85



Section 260.360 Definitions.

Definitions.

260.360. When used in sections 260.350 to 260.430 and in standards, rules and regulations adopted pursuant to sections 260.350 to 260.430, the following words and phrases mean:

(1) "Cleanup", all actions necessary to contain, collect, control, treat, disburse, remove or dispose of a hazardous waste;

(2) "Commission", the hazardous waste management commission of the state of Missouri created by sections 260.350 to 260.430;

(3) "Conference, conciliation and persuasion", a process of verbal or written communications consisting of meetings, reports, correspondence or telephone conferences between authorized representatives of the department and the alleged violator. The process shall, at a minimum, consist of one offer to meet with the alleged violator tendered by the department. During any such meeting, the department and the alleged violator shall negotiate in good faith to eliminate the alleged violation and shall attempt to agree upon a plan to achieve compliance;

(4) "Department", the Missouri department of natural resources;

(5) "Detonation", an explosion in which chemical transformation passes through the material faster than the speed of sound, which is 0.33 kilometers per second at sea level;

(6) "Director", the director of the Missouri department of natural resources;

(7) "Disposal", the discharge, deposit, injection, dumping, spilling, leaking, or placing of any waste into or on any land or water so that such waste, or any constituent thereof, may enter the environment or be emitted into the air or be discharged into the waters, including groundwaters;

(8) "Final disposition", the location, time and method by which hazardous waste loses its identity or enters the environment, including, but not limited to, disposal, resource recovery and treatment;

(9) "Generation", the act or process of producing waste;

(10) "Generator", any person who produces waste;

(11) "Hazardous waste", any waste or combination of wastes, as determined by the commission by rules and regulations, which, because of its quantity, concentration, or physical, chemical or infectious characteristics, may cause or significantly contribute to an increase in mortality or an increase in serious irreversible, or incapacitating reversible, illness, or pose a present or potential threat to the health of humans or the environment;

(12) "Hazardous waste facility", any property that is intended or used for hazardous waste management including, but not limited to, storage, treatment and disposal sites;

(13) "Hazardous waste management", the systematic recognition and control of hazardous waste from generation to final disposition including, but not limited to, its identification, containerization, labeling, storage, collection, transfer or transportation, treatment, resource recovery or disposal;

(14) "Infectious waste", waste in quantities and characteristics as determined by the department by rule and regulation, including the following wastes known or suspected to be infectious: isolation wastes, cultures and stocks of etiologic agents, contaminated blood and blood products, other contaminated surgical wastes, wastes from autopsy, contaminated laboratory wastes, sharps, dialysis unit wastes, discarded biologicals and antineoplastic chemotherapeutic materials; provided, however, that infectious waste does not mean waste treated to department specifications;

(15) "Manifest", a department form accompanying hazardous waste from point of generation, through transport, to final disposition;

(16) "Minor violation", a violation which possesses a small potential to harm the environment or human health or cause pollution, was not knowingly committed, and is not defined by the United States Environmental Protection Agency as other than minor;

(17) "Person", an individual, partnership, copartnership, firm, company, public or private corporation, association, joint stock company, trust, estate, political subdivision or any agency, board, department or bureau of the state or federal government or any other legal entity whatever which is recognized by law as the subject of rights and duties;

(18) "Plasma arc technology", a process that converts electrical energy into thermal energy. The plasma arc is created when a voltage is established between two points;

(19) "Resource recovery", the reclamation of energy or materials from waste, its reuse or its transformation into new products which are not wastes;

(20) "Storage", the containment or holding of waste at a designated location in such manner or for such a period of time, as determined in regulations adopted hereunder, so as not to constitute disposal of such waste;

(21) "Treatment", the processing of waste to remove or reduce its harmful properties or to contribute to more efficient or less costly management or to enhance its potential for resource recovery including, but not limited to, existing or future procedures for biodegradation, concentration, reduction in volume, detoxification, fixation, incineration, plasma arc technology, or neutralization;

(22) "Waste", any material for which no use or sale is intended and which will be discarded or any material which has been or is being discarded. Waste shall also include certain residual materials, to be specified by the rules and regulations, which may be sold for purposes of energy or materials reclamation, reuse or transformation into new products which are not wastes;

(23) "Waste explosives", any waste which has the potential to detonate, or any bulk military propellant which cannot be safely disposed of through other modes of treatment.

(L. 1977 H.B. 318 § 3, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1985 S.B. 110, A.L. 1986 H.B. 875 & 1649, A.L. 1987 H.B. 375, A.L. 1993 S.B. 80, et al., A.L. 2007 S.B. 54)

Effective 1-01-08



Section 260.365 Hazardous waste management commission created--composition, qualifications--compensation--terms--meetings, notice required, quorum.

Hazardous waste management commission created--composition, qualifications--compensation--terms--meetings, notice required, quorum.

260.365. 1. There is hereby created a hazardous waste management agency to be known as the "Hazardous Waste Management Commission of the State of Missouri", whose domicile for the purpose of sections 260.350 to 260.430 shall be deemed to be that of the department of natural resources of the state of Missouri. The commission shall consist of seven members appointed by the governor with the advice and consent of the senate. No more than four members shall belong to the same political party. All members shall be representative of the general interest of the public and shall have an interest in and knowledge of waste management and the effects of improper waste management on health and the environment and shall serve in a manner consistent with the purposes of sections 260.350 to 260.430. Four of the members, but no more than four, one for each interest, shall be knowledgeable of and may be employed in agriculture, the retail petroleum industry, the waste generating industry and the waste management industry. Except for the industry members, no member shall receive, or have received during the previous two years, a significant portion of income directly or indirectly from any license or permit holder or applicant for license or permit under any waste management act. At the first meeting of the commission and annually thereafter, the members shall select from among themselves a chairman and a vice chairman. Prior to any vote on any variance, appeal or order, they shall adopt a voting rule to exclude from such vote any member with a conflict of interest with respect to the matter at issue.

2. The members' terms of office shall be four years and until their successors are selected and qualified, except that, of those first appointed, three shall have a term of three years, two shall have a term of two years and two shall have a term of one year as designated by the governor at the time of appointment. There is no limitation on the number of terms any appointed member may serve. If a vacancy occurs the governor may appoint a member for the remaining portion of the unexpired term created by the vacancy. The governor may remove any appointed member for cause. The members of the commission shall be reimbursed for actual and necessary expenses incurred in the performance of their duties, and shall receive fifty dollars per day for each day spent in the performance of their official duties while in attendance at regular commission meetings.

3. The commission shall hold at least four regular meetings each year and such additional meetings as the chairman deems desirable at a place and time to be fixed by the chairman. Special meetings may be called by three members of the commission upon delivery of written notice to each member of the commission. Reasonable written notice of all meetings shall be given by the department to all members of the commission. Four members of the commission shall constitute a quorum. All powers and duties conferred upon members of the commission shall be exercised personally by the members and not by alternates or representatives. All actions of the commission shall be taken at meetings open to the public. Any member absent from four consecutive regular commission meetings for any cause whatsoever shall be deemed to have resigned and the vacancy shall be filled immediately in accordance with this section.

(L. 1977 H.B. 318 § 4, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

CROSS REFERENCE:

Fee for transportation of hazardous waste, used oil, or infectious waste, amount to be established by Missouri hazardous waste management commission, 226.008



Section 260.370 Duties and powers of commission--rules and regulations to be adopted, procedures--inspection fees, use of, refund, when--variances granted, when.

Duties and powers of commission--rules and regulations to be adopted, procedures--inspection fees, use of, refund, when--variances granted, when.

260.370. 1. Where proven technology is available and the economic impact is reasonable, pursuant to rules and regulations promulgated by the commission, the hazardous waste management commission shall encourage that every effort is made to effectively treat, recycle, detoxify, incinerate or otherwise treat hazardous waste to be disposed of in the state of Missouri in order that such wastes are not disposed of in a manner which is hazardous to the public health and the environment. Where proven technology is available with respect to a specific hazardous waste and the economic impact is reasonable, pursuant to rules and regulations promulgated by the commission, the hazardous waste management commission shall direct that disposal of the specific hazardous wastes using land filling as the primary method is prohibited.

2. The hazardous waste management commission shall, by rules and regulations, categorize hazardous waste by taking into account toxicity, persistence and degradability in nature, potential for accumulation in tissue, and other related factors such as flammability, corrosiveness and other hazardous characteristics. The commission shall by rules and regulations further establish within each category the wastes which may or may not be disposed of through alternative hazardous waste management technologies including, but not limited to, treatment facilities, incinerators, landfills, landfarms, storage facilities, surface impoundments, recycling, reuse and reduction. The commission shall specify, by rule and regulation, the frequency of inspection for each method of hazardous waste management and for the different waste categories at hazardous waste management sites. The inspection may be daily when the hazardous waste management commission deems it necessary. The hazardous waste management commission shall specify, by rule, fees to be paid to the department by owners or operators of hazardous waste facilities who have obtained, or are required to obtain, a hazardous waste facility permit and who accept, on a commercial basis for remuneration, hazardous waste from off-site sources, but not including wastes generated by the same person at other sites located in Missouri or within a metropolitan statistical area located partially in Missouri and owned or operated by the same person and transferred to the hazardous waste facility, for treatment, storage or disposal, for inspections conducted by the department to determine compliance with sections 260.350 to 260.430 and the regulations promulgated thereunder. Funds derived from these inspection fees shall be used for the purpose of funding the inspection of hazardous waste facilities, as specified in subsection 3 of section 260.391. Such fees shall not exceed twelve thousand dollars per year per facility and the commission shall establish a graduated fee scale based on the volume of hazardous waste accepted with reduced fees for facilities accepting smaller volumes of hazardous waste. The department shall furnish, upon request, to the person, firm or corporation operating the hazardous waste facility a complete, full and detailed accounting of the cost of the department's inspections of the facility for the twelve-month period immediately preceding the request within forty-five days after receipt of the request. Failure to provide the accounting within forty-five days shall require the department to refund the inspection fee paid during the twelve-month-time period.

3. In addition to any other powers vested in it by law, the commission shall have the following powers:

(1) From time to time adopt, amend or repeal, after due notice and public hearing, standards, rules and regulations to implement, enforce and carry out the provisions of sections 260.350 to 260.430 and any required of this state by any federal hazardous waste management act and as the commission may deem necessary to provide for the safe management of hazardous wastes to protect the health of humans and the environment. In implementing this subsection, the commission shall consider the variations within this state in climate, geology, population density, quantities and types of hazardous wastes generated, availability of hazardous waste facilities and such other factors as may be relevant to the safe management of hazardous wastes. Within two years after September 28, 1977, the commission shall adopt rules and regulations including the following:

(a) Rules and regulations establishing criteria and a listing for the determination of whether any waste or combination of wastes is hazardous for the purposes of sections 260.350 to 260.430, taking into account toxicity, persistence and degradability in nature, potential for accumulation in tissue, and other related factors such as flammability, corrosiveness and other hazardous characteristics;

(b) Rules and regulations for the storage, treatment and disposal of hazardous wastes;

(c) Rules and regulations for the transportation, containerization and labeling of hazardous wastes, which shall be consistent with those issued by the Missouri public service commission;

(d) Rules and regulations establishing standards for the issuance, modification, suspension, revocation or denial of such licenses and permits as are consistent with the purposes of sections 260.350 to 260.430;

(e) Rules and regulations establishing standards and procedures for the safe operation and maintenance of hazardous waste facilities in order to protect the health of humans and other living organisms;

(f) Rules and regulations listing those wastes or combinations of wastes, for which criteria have been established under paragraph (a) of this subdivision and which are not compatible and which may not be stored or disposed of together;

(g) Rules and regulations establishing procedures and requirements for the reporting of the generation, storage, transportation, treatment or disposal of hazardous wastes;

(2) Adopt and publish, after notice as required by the provisions of chapter 536 pertaining to administrative rulemaking, and public hearing, a state hazardous waste management plan to provide for the safe and effective management of hazardous wastes within this state. This plan shall be adopted within two years after September 28, 1977, and revised at least once every five years thereafter;

(3) Hold hearings, issue notices of hearings and subpoenas requiring the attendance of witnesses and the production of evidence, administer oaths and take testimony as the commission deems necessary to accomplish the purposes of sections 260.350 to 260.430 or as required by any federal hazardous waste management act. Unless otherwise specified in sections 260.350 to 260.430, any of these powers may be exercised on behalf of the commission by any members thereof or a hearing officer designated by it;

(4) Grant individual variances in accordance with the provisions of sections 260.350 to 260.430;

(5) Make such orders as are necessary to implement, enforce and effectuate the powers, duties and purposes of sections 260.350 to 260.430.

4. No rule or portion of a rule promulgated under the authority of sections 260.350 to 260.480 and sections 260.565 to 260.575 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

5. To the extent there is a conflict concerning authority for risk-based remediation rules between this section and section 644.143 or subdivision (8) of section 644.026, this section shall prevail.

(L. 1977 H.B. 318 § 5, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1988 S.B. 535, A.L. 1993 S.B. 52 merged with S.B. 80, et al., A.L. 1995 S.B. 3, A.L. 2004 S.B. 901 merged with S.B. 1040, A.L. 2010 H.B. 1965)



Section 260.371 Severability clause, exceptions.

Severability clause, exceptions.

260.371. The provisions of this act* are severable, except as otherwise provided in sections 260.225 and 260.370. If any provision of this act* is found by a court of competent jurisdiction to be invalid or unconstitutional, the remaining provisions of this act shall remain in full force and effect.

(L. 1988 S.B. 535 § 3)

Effective 5-3-88

*"This act" (S.B. 535, 1988) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.372 Powers and duties of commission.

Powers and duties of commission.

260.372. 1. The Missouri hazardous waste management commission within the Missouri department of natural resources is hereby given the authority to aid in the promotion of hazardous waste recycling, reuse, or reduction by entering into contracts, subject to appropriations, for the development and implementation of projects dealing with said uses of hazardous wastes or the purchase and development of machinery, equipment, appliances, devices, and supplies solely required to develop and operate hazardous waste recycling, reuse, and reduction projects.

2. The hazardous waste management commission within the Missouri department of natural resources shall promulgate rules and regulations to establish or participate in one or more regional waste exchange clearing houses where generators of wastes may list those wastes that have market value or other use.

3. The hazardous waste management commission within the Missouri department of natural resources shall act in an advisory capacity to Missouri's member on the midwest low-level radioactive waste compact commission, review activities of the midwest low-level radioactive waste compact commission and midwest interstate radioactive waste compact states, and present recommendations in writing to the governor and the general assembly as requested or as necessary to insure adequate exchange of information.

(L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 2011 H.B. 464)



Section 260.373 Rulemaking authority, limitations on--identification of inconsistent rules.

Rulemaking authority, limitations on--identification of inconsistent rules.

260.373. 1. After August 28, 2012, the authority of the commission to promulgate rules under sections 260.350 to 260.391 and 260.393 to 260.433 is subject to the following:

(1) The commission shall not promulgate rules that are stricter than or implement requirements prior to the requirements of Title 40, U.S. Code of Federal Regulations, Parts 260, 261, 262, 264, 265, 268, and 270, as promulgated pursuant to Subtitle C of the Resource Conservation and Recovery Act, as amended;

(2) Notwithstanding the limitations of subdivision (1) of this subsection, where state statutes expressly prescribe standards or requirements that are stricter than or implement requirements prior to any federal requirements, or where state statutes allow the establishment or collection of fees, costs, or taxes, the commission may promulgate rules as necessary to implement such statutes;

(3) Notwithstanding the limitations of subdivision (1) of this subsection, the commission may retain, modify, or repeal any current rules pertaining to the following:

(a) Thresholds for determining whether a hazardous waste generator is a large quantity generator, small quantity generator, or conditionally exempt small quantity generator;

(b) Descriptions of applicable registration requirements;

(c) The reporting of hazardous waste activities to the department; provided, however, that the commission shall promulgate rules, effective beginning with the reporting period July 1, 2015 - June 30, 2016, that allow for the submittal of reporting data in an electronic format on an annual basis by large quantity generators and treatment storage and disposal facilities;

(d) Rules requiring hazardous waste generators to display hazard labels (e.g., Department of Transportation (DOT) labels) on containers and tanks during the time hazardous waste is stored on-site;

(e) The exclusion for hazardous secondary materials used to make zinc fertilizers in 40 CFR 261.4; and

(f) The exclusions for hazardous secondary materials that are burned for fuel or that are recycled.

2. Nothing in this section shall be construed to repeal any other provision of law, and the commission and the department shall continue to have the authority to implement and enforce other statutes, and the rules promulgated pursuant to their authority.

3. No later than December 31, 2013, the department shall identify rules in Title 10, Missouri Code of State Regulations, Division 25, Chapters 3, 4, 5, and 7 that are inconsistent with the provisions of subsection 1 of this section. The department shall thereafter file with the Missouri secretary of state any amendments necessary to ensure that such rules are not inconsistent with the provisions of subsection 1 of this section. On December 31, 2015, any rule contained in Title 10, Missouri Code of State Regulations, Division 25, Chapters 3, 4, 5, or 7 that remains inconsistent with the provisions of subsection 1 above shall be null and void to the extent that it is inconsistent.

4. Nothing in this section shall be construed to effectuate a modification of any permit. Upon request, the department shall modify as appropriate any permit containing requirements no longer in effect due to this section.

5. The department is prohibited from selectively excluding any rule or portion of a rule promulgated by the commission from any authorization application package, or program revision, submitted to the U.S. Environmental Protection Agency under Title 40, U.S. Code of Federal Regulations, Sections 271.5 or 271.21.

6. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly under chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2012, shall be invalid and void.

(L. 2012 H.B. 1251 merged with H.B. 1647)



Section 260.375 Duties of department--licenses required--permits required.

Duties of department--licenses required--permits required.

260.375. The department shall:

(1) Exercise general supervision of the administration and enforcement of sections 260.350 to 260.430 and all standards, rules and regulations, orders or license and permit terms and conditions adopted or issued pursuant to sections 260.350 to 260.430;

(2) Develop and implement programs to achieve goals and objectives set by the state hazardous waste management plan;

(3) Retain, employ, provide for and compensate, within appropriations available therefor, such consultants, assistants, deputies, clerks and other employees on a full- or part-time basis as may be necessary to carry out the provisions of sections 260.350 to 260.430 and prescribe the times at which they shall be appointed and their powers and duties;

(4) Budget and receive duly appropriated moneys for expenditures to carry out the provisions of sections 260.350 to 260.430;

(5) Accept, receive and administer grants or other funds or gifts from public and private agencies including the federal government for the purpose of carrying out any of the functions of sections 260.350 to 260.430. Funds received by the department pursuant to this section shall be deposited with the state treasurer and held and disbursed by him or her in accordance with the appropriations of the general assembly;

(6) Provide the commission all necessary support the commission may require to carry out its powers and duties including, but not limited to: keeping of records of all meetings; notification, at the direction of the chairman of the commission, of the members of the commission of the time, place and purpose of each meeting by written notice; drafting, for consideration of the commission, a state hazardous waste management plan and standards, rules and regulations necessary to carry out the purposes of sections 260.350 to 260.430; and investigation of petitions for variances and complaints made to the commission and submission of recommendations thereto;

(7) Collect and maintain, and require any person to collect and maintain, such records and information of hazardous waste generation, storage, transportation, resource recovery, treatment and disposal in this state, including quantities and types imported and exported across the borders of this state and install, calibrate and maintain and require any person to install, calibrate and maintain such monitoring equipment or methods, and make reports consistent with the purposes of sections 260.350 to 260.430;

(8) Secure necessary scientific, technical, administrative and operational services, including laboratory facilities, by contract or otherwise;

(9) Develop facts and make inspections and investigations, including gathering of samples and performing of tests and analyses, consistent with the purposes of sections 260.350 to 260.430, and in connection therewith, to enter or authorize any representative of the department to enter, at all reasonable times, in or upon any private or public property for any purpose required by sections 260.350 to 260.430 or any federal hazardous waste management act. Such entry may be for the purpose, without limitation, of developing or implementing standards, rules and regulations, orders or license or permit terms and conditions, of inspecting or investigating any records required to be kept by sections 260.350 to 260.430 or any license or permit issued pursuant to sections 260.350 to 260.430 or any hazardous waste management practice which the department or commission believes violates sections 260.350 to 260.430, or any standard, rule or regulation, order or license or permit term or condition adopted or issued pursuant to sections 260.350 to 260.430, or otherwise endangers the health of humans or the environment, or the site of any suspected violation of sections 260.350 to 260.430, or any standard, rule or regulation, order, or license or permit term or condition adopted or issued pursuant to sections 260.350 to 260.430. The results of any such investigation shall be reduced to writing and shall be furnished to the owner or operator of the property. No person shall refuse entry or access requested for the purpose of inspection pursuant to this subdivision to an authorized representative of the department or commission who presents appropriate credentials, nor obstruct or hamper the representative in carrying out the inspection. A suitably restricted search warrant, upon a showing of probable cause in writing and upon oath, shall be issued by any judge or associate circuit judge having jurisdiction to any such representative for the purpose of enabling the representative to make such inspection;

(10) Require each hazardous waste generator located within this state to file a registration report containing such information as the commission by regulation may specify relating to types and quantities of hazardous waste generated and methods of hazardous waste management, and to meet all other requirements placed upon hazardous waste generators by sections 260.350 to 260.430 and the standards, rules and regulations and orders adopted or issued pursuant to sections 260.350 to 260.430;

(11) Require each hazardous waste transporter operating in this state to obtain a license and to meet all applicable requirements of sections 260.350 to 260.430 and section 226.008, and the standards, rules and regulations, orders and license terms and conditions adopted or issued pursuant to sections 260.350 to 260.430 and section 226.008;

(12) Require each hazardous waste facility owner and operator to obtain a permit for each such facility and to meet all applicable requirements of sections 260.350 to 260.430 and the standards, rules and regulations, orders and permit terms and conditions adopted or issued pursuant to sections 260.350 to 260.430;

(13) Issue, continue in effect, revoke, modify or deny in accordance with the standards, rules and regulations, and hazardous waste facility permits;

(14) Encourage voluntary cooperation by persons or affected groups to achieve the purposes of sections 260.350 to 260.430;

(15) Enter such order or determination as may be necessary to effectuate the provisions of sections 260.350 to 260.430 and the standards, rules and regulations, and license and permit terms and conditions adopted or issued pursuant to sections 260.350 to 260.430;

(16) Enter such order or cause to be instituted in a court of competent jurisdiction such legal proceedings as may be necessary in a situation of imminent hazard, as prescribed in section 260.420;

(17) Settle or compromise as it may deem advantageous to the state, with the approval of the commission, any suit undertaken by the commission for recovery of any penalty or for compelling compliance with any provision of sections 260.350 to 260.430 or any standard, rule or regulation, order, or license or permit term or condition adopted or issued pursuant to sections 260.350 to 260.430;

(18) Advise, consult and cooperate with other agencies of the state, the federal government, other states and interstate agencies and with affected groups, political subdivisions and industries in furtherance of the purposes of sections 260.350 to 260.430 and, upon request, consult with persons subject to sections 260.350 to 260.430 on the proper measures necessary to comply with the requirements of sections 260.350 to 260.430 and rules and regulations adopted pursuant to sections 260.350 to 260.430;

(19) Encourage, coordinate, participate in or conduct studies, investigations, research and demonstrations relating to hazardous waste management as it may deem advisable and necessary for the discharge of its duties pursuant to sections 260.350 to 260.430;

(20) Represent the state of Missouri in all matters pertaining to interstate hazardous waste management including the negotiation of interstate compacts or agreements;

(21) Arrange for the establishment, staffing, operation and maintenance of collection stations, within appropriations or other funding available therefor, for householders, farmers and other exempted persons as provided in section 260.380;

(22) Collect and disseminate information relating to hazardous waste management;

(23) Conduct education and training programs on hazardous waste problems and management;

(24) Encourage and facilitate public participation in the development, revision and implementation of the state hazardous waste program;

(25) Encourage waste reduction, resource recovery, exchange and energy conservation in hazardous waste management;

(26) Exercise all powers necessary to carry out the provisions of sections 260.350 to 260.430, assure that the state of Missouri complies with any federal hazardous waste management act and retains maximum control thereunder, and receives all desired federal grants, aid and other benefits;

(27) Present to the public, at a public meeting, and to the governor and the members of the general assembly, an annual report on the status of the state hazardous waste program;

(28) Develop comprehensive plans and programs to aid in the establishment of hazardous waste disposal sites as needed within the various geographical areas of the state within a reasonable period of time;

(29) Control, abate or clean up any hazardous waste placed into or on the land in a manner which endangers or is reasonably likely to endanger the health of humans or the environment and, in aid thereof, may cause to be filed by the attorney general or a prosecuting attorney, a suit seeking mandatory or prohibitory injunctive relief or such other relief as may be appropriate. The department shall also take such action as is necessary to recover all costs associated with the cleanup of any hazardous waste from the person responsible for the waste. All money received shall be deposited in the hazardous waste fund created in section 260.391;

(30) Oversee any corrective action work undertaken pursuant to sections 260.350 to 260.430 and rules promulgated pursuant to sections 260.350 to 260.430 to investigate, monitor, or clean up releases of hazardous waste or hazardous constituents to the environment at hazardous waste facilities. The department shall review the technical and regulatory aspects of corrective action plans, reports, documents, and associated field activities, and attest to their accuracy and adequacy. Owners or operators of hazardous waste facilities performing corrective actions shall pay to the department all reasonable costs, as determined by the commission, incurred by the department pursuant to this subdivision. All such funds remitted by owners or operators of hazardous waste facilities performing corrective actions shall be deposited in the hazardous waste fund created in section 260.391.

(L. 1977 H.B. 318 § 6, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 2000 S.B. 577, A.L. 2004 S.B. 1040, A.L. 2005 S.B. 225)



Section 260.377 Inspection by department.

Inspection by department.

260.377. Subject to appropriations, the department of natural resources shall conduct inspections of any hazardous waste facility. The frequency of such inspections shall be specified by the commission through rule and regulation based on the classification category of the hazardous waste, as specified in section 260.370. Such inspections shall determine compliance by licensee or permittee with the requirements of sections 260.350 to 260.430 and regulations promulgated thereunder as well as compliance with any special conditions in the permit issued to the permittee.

(L. 1980 2d Ex. Sess. H.B. 5, et al.)

Effective 10-31-80



Section 260.380 Duties of hazardous waste generators--fees to be collected, disposition--exemptions--expiration of fees.

Duties of hazardous waste generators--fees to be collected, disposition--exemptions--expiration of fees.

260.380. **1. After six months from the effective date of the standards, rules and regulations adopted by the commission pursuant to section 260.370, hazardous waste generators located in Missouri shall:

(1) Promptly file and maintain with the department, on registration forms it provides for this purpose, information on hazardous waste generation and management as specified by rules and regulations. Hazardous waste generators shall pay a one hundred dollar registration fee upon initial registration, and a one hundred dollar registration renewal fee annually thereafter to maintain an active registration. Such fees shall be deposited in the hazardous waste fund created in section 260.391;

(2) Containerize and label all hazardous wastes as specified by standards, rules and regulations;

(3) Segregate all hazardous wastes from all nonhazardous wastes and from noncompatible wastes, materials and other potential hazards as specified by standards, rules and regulations;

(4) Provide safe storage and handling, including spill protection, as specified by standards, rules and regulations, for all hazardous wastes from the time of their generation to the time of their removal from the site of generation;

(5) Unless provided otherwise in the rules and regulations, utilize only a hazardous waste transporter holding a license pursuant to sections 260.350 to 260.430 for the removal of all hazardous wastes from the premises where they were generated;

(6) Unless provided otherwise in the rules and regulations, provide a separate manifest to the transporter for each load of hazardous waste transported from the premises where it was generated. The generator shall specify the destination of such load on the manifest. The manner in which the manifest shall be completed, signed and filed with the department shall be in accordance with rules and regulations;

(7) Utilize for treatment, resource recovery, disposal or storage of all hazardous wastes, only a hazardous waste facility authorized to operate pursuant to sections 260.350 to 260.430 or the federal Resource Conservation and Recovery Act, or a state hazardous waste management program authorized pursuant to the federal Resource Conservation and Recovery Act, or any facility exempted from the permit required pursuant to section 260.395;

(8) Collect and maintain such records, perform such monitoring or analyses, and submit such reports on any hazardous waste generated, its transportation and final disposition, as specified in sections 260.350 to 260.430 and rules and regulations adopted pursuant to sections 260.350 to 260.430;

(9) Make available to the department upon request samples of waste and all records relating to hazardous waste generation and management for inspection and copying and allow the department to make unhampered inspections at any reasonable time of hazardous waste generation and management facilities located on the generator's property and hazardous waste generation and management practices carried out on the generator's property;

(10) (a) Pay annually, on or before January first of each year, effective January 1, 1982, a fee to the state of Missouri to be placed in the hazardous waste fund. The fee shall be five dollars per ton or portion thereof of hazardous waste registered with the department as specified in subdivision (1) of this subsection for the twelve-month period ending June thirtieth of the previous year. However, the fee shall not exceed fifty-two thousand dollars per generator site per year nor be less than one hundred fifty dollars per generator site per year.

(b) All moneys payable pursuant to the provisions of this subdivision shall be promptly transmitted to the department of revenue, which shall deposit the same in the state treasury to the credit of the hazardous waste fund created in section 260.391.

(c) The hazardous waste management commission shall establish and submit to the department of revenue procedures relating to the collection of the fees authorized by this subdivision. Such procedures shall include, but not be limited to, necessary records identifying the quantities of hazardous waste registered, the form and submission of reports to accompany the payment of fees, the time and manner of payment of fees, which shall not be more often than quarterly.

(d) The director of the department of natural resources may conduct a comprehensive review of the fee structure set forth in this section. The comprehensive review shall include stakeholder meetings in order to solicit stakeholder input from each of the following groups: cement kiln representatives, chemical companies, large and small hazardous waste generators, and any other interested parties. Upon completion of the comprehensive review, the department shall submit proposed changes to the fee structure with stakeholder agreement to the hazardous waste management commission. The commission shall, upon receiving the department's recommendations, review such recommendations at the forthcoming regular or special meeting. The commission shall not take a vote on the fee structure until the following regular meeting. If the commission approves, by vote of two-thirds majority, the hazardous waste fee structure recommendations, the commission shall promulgate by regulation and publish the recommended fee structure no later than October first of the same year. The commission shall file the order of rulemaking for such rule with the joint committee on administrative rules pursuant to sections 536.021 and 536.024 no later than December first of the same year. If such rules are not disapproved by the general assembly in the manner set out below, they shall take effect on January first of the next odd-numbered year and the fee structure set out in this section shall expire upon the effective date of the commission-adopted fee structure, contrary to subsection 4 of this section. Any regulation promulgated under this subsection shall be deemed to be beyond the scope and authority provided in this subsection, or detrimental to permit applicants, if the general assembly, within the first sixty calendar days of the regular session immediately following the promulgation of such regulation, by concurrent resolution, shall disapprove the fee structure contained in such regulation. If the general assembly so disapproves any regulation promulgated under this subsection, the hazardous waste management commission shall continue to use the fee structure set forth in the most recent preceding regulation promulgated under this subsection. This subsection shall expire on August 28, 2023.

2. Missouri treatment, storage, or disposal facilities shall pay annually, on or before January first of each year, a fee to the department equal to two dollars per ton or portion thereof for all hazardous waste received from outside the state. This fee shall be based on the hazardous waste received for the twelve-month period ending June thirtieth of the previous year.

3. Exempted from the requirements of this section are individual householders and farmers who generate only small quantities of hazardous waste and any person the commission determines generates only small quantities of hazardous waste on an infrequent basis, except that:

(1) Householders, farmers and exempted persons shall manage all hazardous wastes they may generate in a manner so as not to adversely affect the health of humans, or pose a threat to the environment, or create a public nuisance; and

(2) The department may determine that a specific quantity of a specific hazardous waste requires special management. Upon such determination and after public notice by press release or advertisement thereof, including instructions for handling and delivery, generators exempted pursuant to this subsection shall deliver, but without a manifest or the requirement to use a licensed hazardous waste transporter, such waste to:

(a) Any storage, treatment or disposal site authorized to operate pursuant to sections 260.350 to 260.430 or the federal Resource Conservation and Recovery Act, or a state hazardous waste management program authorized pursuant to the federal Resource Conservation and Recovery Act which the department designates for this purpose; or

(b) A collection station or vehicle which the department may arrange for and designate for this purpose.

***4. Failure to pay the fee, or any portion thereof, prescribed in this section by the due date shall result in the imposition of a penalty equal to fifteen percent of the original fee. The fee prescribed in this section shall expire December 31, 2018, except that the department shall levy and collect this fee for any hazardous waste generated prior to such date and reported to the department.

(L. 1977 H.B. 318 § 7, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1985 S.B. 110, A.L. 2000 S.B. 577, A.L. 2004 S.B. 1040, A.L. 2005 S.B. 225, A.L. 2011 S.B. 135, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

**Subsection 1 expires 8-28-23

***Fee expires 12-31-18



Section 260.385 Activities not allowed and requirements to be met by hazardous waste transporters.

Activities not allowed and requirements to be met by hazardous waste transporters.

260.385. After six months from the effective date of the standards, rules and regulations adopted by the commission pursuant to section 260.370, hazardous waste transporters shall:

(1) Not transport any hazardous waste in this state without first obtaining a hazardous waste transporter license from the department as specified in section 260.395;

(2) Use and operate equipment which has been approved by the department and follow procedures, when transporting hazardous wastes, which meet all applicable state and federal regulations and standards for the transportation of hazardous materials and all applicable standards, rules and regulations adopted under sections 260.350 to 260.430 and all terms and conditions of their license;

(3) Unless otherwise provided in sections 260.350 to 260.430 or the rules and regulations adopted hereunder, accept only shipments of hazardous waste that are accompanied by a manifest, provided by the generator, that has been completed and signed by the generator in accordance with the rules and regulations adopted under sections 260.350 to 260.430;

(4) Complete, sign and file the transporter portion of the manifest as specified in rules and regulations adopted under sections 260.350 to 260.430;

(5) Deliver hazardous waste and the accompanying manifest only to the destination specified by the generator on the manifest, which destination must be a hazardous waste facility holding a permit under sections 260.350 to 260.430 or the federal Resource Conservation and Recovery Act, or a state hazardous waste management program authorized under the federal Resource Conservation and Recovery Act, or a resource recovery or other facility exempted from the permit requirement, and in accordance with provisions which apply under section 260.395 and rules and regulations adopted hereunder;

(6) Collect and maintain such records and submit such reports as specified in sections 260.350 to 260.430 and in rules and regulations and terms and conditions of their license adopted or issued hereunder;

(7) Make available to the department upon request made during transportation, samples of wastes transported and all records relating to hazardous waste transportation, for inspection and copying, and allow the department to make unhampered inspections at any reasonable time of all facilities and equipment.

(L. 1977 H.B. 318 § 8, A.L. 1985 S.B. 110)

Effective 6-27-85



Section 260.390 Duties of hazardous waste facility owners and operators--tax to be collected, disposition--duties upon termination of use of facility--inspection fees, commercial facilities, requirements.

Duties of hazardous waste facility owners and operators--tax to be collected, disposition--duties upon termination of use of facility--inspection fees, commercial facilities, requirements.

260.390. 1. After six months from the effective date of the standards, rules and regulations adopted by the commission pursuant to section 260.370, hazardous waste facility owners or operators shall:

(1) Not construct, substantially alter or operate a hazardous waste facility without first obtaining a hazardous waste facility permit from the department as specified in section 260.395;

(2) Operate the facility according to the standards, rules and regulations adopted under sections 260.350 to 260.430 and all terms and conditions of the permit;

(3) Unless otherwise provided in sections 260.350 to 260.430 or the rules and regulations adopted hereunder, accept delivery of hazardous waste only if delivery is by a hazardous waste transporter holding a license under sections 260.350 to 260.430, the shipment is accompanied by a manifest properly completed by both the generator and transporter and their facility is the destination indicated by the generator on the manifest. Exempted from the requirements of this subsection are deliveries, when directed by the department, from householders, farmers and other persons exempted from generator responsibilities under provisions of section 260.380 and deliveries made in emergency situations as specified in sections 260.350 to 260.550 or the rules and regulations adopted hereunder. For such exempted deliveries they shall make a record of any waste accepted, its type, quantity, origin and the identity of the person making the delivery and promptly report this information to the department;

(4) Complete, sign and file the facility operator portion of the manifest as specified in rules and regulations adopted under sections 260.350 to 260.430;

(5) Whenever final disposition is to be achieved at another hazardous waste or exempted facility, initiate a new manifest and comply with the other responsibilities of generators specified in sections 260.350 to 260.430 and in rules and regulations and terms and conditions of their permit adopted or issued hereunder;

(6) Collect and maintain such records, submit such reports and perform such monitoring as specified in sections 260.350 to 260.430 and in rules and regulations and terms and conditions of their permit adopted or issued hereunder;

(7) Make available to the department, upon request, samples of wastes received and all records, for inspection and copying, relating to hazardous waste management and allow the department to make unhampered inspections at any reasonable time of all facilities and equipment.

2. All hazardous waste landfills shall collect, on behalf of the state from each hazardous waste generator or transporter, a tax equal to two percent of the gross charges and fees charged such generator for disposal at the landfill site to be placed in the hazardous waste fund to be used solely for the administration of sections 260.350 to 260.430. The tax shall be accounted for separately on the statement of charges and fees made to the hazardous waste generator and shall be collected at the time of the collection of such charges and fees. All moneys payable under the provisions of this subsection shall be promptly transmitted to the department of revenue, which shall daily deposit the same in the state treasury to the credit of the hazardous waste fund. The hazardous waste management commission shall establish and submit to the department of revenue procedures relating to the collection of the taxes authorized by this subsection. Such procedures shall include, but not be limited to, necessary records identifying the quantities of hazardous waste received, the form and submission of reports to accompany the payment of taxes, the time and manner of payment of taxes, which shall not be more often than quarterly.

3. The owner or operator of a hazardous waste disposal facility must close that facility upon termination of its operation, and shall after closure of the facility provide for protection during a postclosure care period, in accordance with the requirements of the commission, including the funds necessary for same. Protection shall include, but not be limited to, monitoring and maintenance subject to the rules and regulations of the hazardous waste management commission. The owner or operator shall maintain a hazardous waste facility permit for the postclosure care period. The operator and the state may enter into an agreement consistent with the rules and regulations of the hazardous waste management commission where the state may accept deed to, and monitor and maintain the site.

4. All owners or operators of hazardous waste facilities who have obtained, or are required to obtain, a hazardous waste facility permit from the department and who accept, on a commercial basis for remuneration, hazardous waste from off-site sources, but not including wastes generated by the same person at other sites located in Missouri or within a metropolitan statistical area located partially in Missouri and owned or operated by the same person and transferred to the hazardous waste facility, for treatment, storage or disposal, shall pay fees for inspections conducted by the department to determine compliance with sections 260.350 to 260.430 and the rules promulgated thereunder. Hazardous waste facility inspection fees shall be specified by the hazardous waste management commission by rule. The inspection fees shall be used by the department as specified in subsection 3 of section 260.391.

(L. 1977 H.B. 318 § 9, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1983 H.B. 528, A.L. 1985 S.B. 110, A.L. 1993 S.B. 80, et al., A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 260.391 Hazardous waste fund created--payments--not to lapse--subaccount created, purpose--transfer of moneys--restrictions on use of moneys--general revenue appropriation to be requested annually.

Hazardous waste fund created--payments--not to lapse--subaccount created, purpose--transfer of moneys--restrictions on use of moneys--general revenue appropriation to be requested annually.

260.391. 1. There is hereby created in the state treasury a fund to be known as the "Hazardous Waste Fund". All funds received from hazardous waste permit and license fees, generator fees or taxes, penalties, or interest assessed on those fees or taxes, taxes collected by contract hazardous waste landfill operators, general revenue, federal funds, gifts, bequests, donations, or any other moneys so designated shall be paid to the director of revenue and deposited in the state treasury to the credit of the hazardous waste fund. The hazardous waste fund, subject to appropriation by the general assembly, shall be used by the department as provided by appropriations and consistent with rules and regulations established by the hazardous waste management commission for the purpose of carrying out the provisions of sections 260.350 to 260.430 and sections 319.100 to 319.127, and 319.137, and 319.139 for the management of hazardous waste, responses to hazardous substance releases as provided in sections 260.500 to 260.550, corrective actions at regulated facilities and illegal hazardous waste sites, prevention of leaks from underground storage tanks and response to petroleum releases from underground and aboveground storage tanks and other related activities required to carry out provisions of sections 260.350 to 260.575 and sections 319.100 to 319.127, and for payments to other state agencies for such services consistent with sections 260.350 to 260.575 and sections 319.100 to 319.139 upon proper warrant issued by the commissioner of administration, and for any other expenditures which are not covered pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980, including but not limited to the following purposes:

(1) Administrative services as appropriate and necessary for the identification, assessment and cleanup of abandoned or uncontrolled sites pursuant to sections 260.435 to 260.550;

(2) Payments to other state agencies for such services consistent with sections 260.435 to 260.550, upon proper warrant issued by the commissioner of administration, including, but not limited to, the department of health and senior services for the purpose of conducting health studies of persons exposed to waste from an uncontrolled or abandoned hazardous waste site or exposed to the release of any hazardous substance as defined in section 260.500;

(3) Acquisition of property as provided in section 260.420;

(4) The study of the development of a hazardous waste facility in Missouri as authorized in section 260.037;

(5) Financing the nonfederal share of the cost of cleanup and site remediation activities as well as postclosure operation and maintenance costs, pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act of 1980; and

(6) Reimbursement of owners or operators who accept waste pursuant to departmental orders pursuant to subdivision (2) of subsection 1 of section 260.420.

2. The unexpended balance in the hazardous waste fund at the end of each fiscal year shall not be transferred to the general revenue fund of the state treasurer, except as directed by the general assembly by appropriation, and shall be invested to generate income to the fund. The provisions of section 33.080 relating to the transfer of funds to the general revenue fund of the state by the state treasurer shall not apply to the hazardous waste fund.

3. There is hereby created within the hazardous waste fund a subaccount known as the "Hazardous Waste Facility Inspection Subaccount". All funds received from hazardous waste facility inspection fees shall be paid to the director of revenue and deposited in the state treasury to the credit of the hazardous waste facility inspection subaccount. Moneys from such subaccount shall be used by the department for conducting inspections at facilities that are permitted or are required to be permitted as hazardous waste facilities by the department.

4. The fund balance remaining in the hazardous waste remedial fund shall be transferred to the hazardous waste fund created in this section.

5. No moneys shall be available from the fund for abandoned site cleanup unless the director has made all reasonable efforts to secure voluntary agreement to pay the costs of necessary remedial actions from owners or operators of abandoned or uncontrolled hazardous waste sites or other responsible persons.

6. The director shall make all reasonable efforts to recover the full amount of any funds expended from the fund for cleanup through litigation or cooperative agreements with responsible persons. All moneys recovered or reimbursed pursuant to this section through voluntary agreements or court orders shall be deposited to the hazardous waste fund created herein.

7. In addition to revenue from all licenses, taxes, fees, penalties, and interest, specified in subsection 1 of this section, the department shall request an annual appropriation of general revenue equal to any state match obligation to the U.S. Environmental Protection Agency for cleanup performed pursuant to the authority of the Comprehensive Environmental Response, Compensation and Liability Act of 1980.

(L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1993 S.B. 80, et al., A.L. 2000 S.B. 577, A.L. 2005 S.B. 225)



Section 260.392 Definitions--fees for transport of radioactive waste--deposit of moneys, use--notice of shipments--sunset provision.

Definitions--fees for transport of radioactive waste--deposit of moneys, use--notice of shipments--sunset provision.

260.392. 1. As used in sections 260.392 to 260.399*, the following terms mean:

(1) "Cask", all the components and systems associated with the container in which spent fuel, high-level radioactive waste, highway route controlled quantity, or transuranic radioactive waste are stored;

(2) "High-level radioactive waste", the highly radioactive material resulting from the reprocessing of spent nuclear fuel including liquid waste produced directly in reprocessing and any solid material derived from such liquid waste that contains fission products in sufficient concentrations, and other highly radioactive material that the United States Nuclear Regulatory Commission has determined to be high-level radioactive waste requiring permanent isolation;

(3) "Highway route controlled quantity", as defined in 49 CFR Part 173.403, as amended, a quantity of radioactive material within a single package. Highway route controlled quantity shipments of thirty miles or less within the state are exempt from the provisions of this section;

(4) "Low-level radioactive waste", any radioactive waste not classified as high-level radioactive waste, transuranic radioactive waste, or spent nuclear fuel by the United States Nuclear Regulatory Commission, consistent with existing law. Shipment of all sealed sources meeting the definition of low-level radioactive waste, shipments of low-level radioactive waste that are within a radius of no more than fifty miles from the point of origin, and all naturally occurring radioactive material given written approval for landfill disposal by the Missouri department of natural resources under 10 CSR 80-3.010 are exempt from the provisions of this section. Any low-level radioactive waste that has a radioactive half-life equal to or less than one hundred twenty days is exempt from the provisions of this section;

(5) "Shipper", the generator, owner, or company contracting for transportation by truck or rail of the spent fuel, high-level radioactive waste, highway route controlled quantity shipments, transuranic radioactive waste, or low-level radioactive waste;

(6) "Spent nuclear fuel", fuel that has been withdrawn from a nuclear reactor following irradiation, the constituent elements of which have not been separated by reprocessing;

(7) "State-funded institutions of higher education", any campus of any university within the state of Missouri that receives state funding and has a nuclear research reactor;

(8) "Transuranic radioactive waste", defined in 40 CFR Part 191.02, as amended, as waste containing more than one hundred nanocuries of alpha-emitting transuranic isotopes with half-lives greater than twenty years, per gram of waste. For the purposes of this section, transuranic waste shall not include:

(a) High-level radioactive wastes;

(b) Any waste determined by the Environmental Protection Agency with the concurrence of the Environmental Protection Agency administrator that does not need the degree of isolation required by this section; or

(c) Any waste that the United States Nuclear Regulatory Commission has approved for disposal on a case-by-case basis in accordance with 10 CFR Part 61, as amended.

2. Any shipper that ships high-level radioactive waste, transuranic radioactive waste, highway route controlled quantity shipments, spent nuclear fuel, or low-level radioactive waste through or within the state shall be subject to the fees established in this subsection, provided that no state-funded institution of higher education that ships nuclear waste shall pay any such fee. These higher education institutions shall reimburse the Missouri state highway patrol directly for all costs related to shipment escorts. The fees for all other shipments shall be:

(1) One thousand eight hundred dollars for each truck transporting through or within the state high-level radioactive waste, transuranic radioactive waste, spent nuclear fuel or highway route controlled quantity shipments. All truck shipments of high-level radioactive waste, transuranic radioactive waste, spent nuclear fuel, or highway route controlled quantity shipments are subject to a surcharge of twenty-five dollars per mile for every mile over two hundred miles traveled within the state;

(2) One thousand three hundred dollars for the first cask and one hundred twenty-five dollars for each additional cask for each rail shipment through or within the state of high-level radioactive waste, transuranic radioactive waste, or spent nuclear fuel;

(3) One hundred twenty-five dollars for each truck or train transporting low-level radioactive waste through or within the state.

The department of natural resources may accept an annual shipment fee as negotiated with a shipper or accept payment per shipment.

3. All revenue generated from the fees established in subsection 2 of this section shall be deposited into the environmental radiation monitoring fund established in section 260.750 and shall be used by the department of natural resources to achieve the following objectives and for purposes related to the shipment of high-level radioactive waste, transuranic radioactive waste, highway route controlled quantity shipments, spent nuclear fuel, or low-level radioactive waste, including, but not limited to:

(1) Inspections, escorts, and security for waste shipment and planning;

(2) Coordination of emergency response capability;

(3) Education and training of state, county, and local emergency responders;

(4) Purchase and maintenance of necessary equipment and supplies for state, county, and local emergency responders through grants or other funding mechanisms;

(5) Emergency responses to any transportation incident involving the high-level radioactive waste, transuranic radioactive waste, highway route controlled quantity shipments, spent nuclear fuel, or low-level radioactive waste;

(6) Oversight of any environmental remediation necessary resulting from an incident involving a shipment of high-level radioactive waste, transuranic radioactive waste, highway route controlled quantity shipments, spent nuclear fuel, or low-level radioactive waste. Reimbursement for oversight of any such incident shall not reduce or eliminate the liability of any party responsible for the incident; such party may be liable for full reimbursement to the state or payment of any other costs associated with the cleanup of contamination related to a transportation incident;

(7) Administrative costs attributable to the state agencies which are incurred through their involvement as it relates to the shipment of high-level radioactive waste, transuranic radioactive waste, highway route controlled quantity shipments, spent nuclear fuel, or low-level radioactive waste through or within the state.

4. Nothing in this section shall preclude any other state agency from receiving reimbursement from the department of natural resources and the environmental radiation monitoring fund for services rendered that achieve the objectives and comply with the provisions of this section.

5. Any unencumbered balance in the environmental radiation monitoring fund that exceeds three hundred thousand dollars in any given fiscal year shall be returned to shippers on a pro rata basis, based on the shipper's contribution into the environmental radiation monitoring fund for that fiscal year.

6. The department of natural resources, in coordination with the department of health and senior services and the department of public safety, may promulgate rules necessary to carry out the provisions of this section. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2009, shall be invalid and void.

7. All funds deposited in the environmental radiation monitoring fund through fees established in subsection 2 of this section shall be utilized, subject to appropriation by the general assembly, for the administration and enforcement of this section by the department of natural resources. All interest earned by the moneys in the fund shall accrue to the fund.

8. All fees shall be paid to the department of natural resources prior to shipment.

9. Notice of any shipment of high-level radioactive waste, transuranic radioactive waste, highway route controlled quantity shipments, or spent nuclear fuel through or within the state shall be provided by the shipper to the governor's designee for advanced notification, as described in 10 CFR Parts 71 and 73, as amended, prior to such shipment entering the state. Notice of any shipment of low-level radioactive waste through or within the state shall be provided by the shipper to the Missouri department of natural resources before such shipment enters the state.

10. Any shipper who fails to pay a fee assessed under this section, or fails to provide notice of a shipment, shall be liable in a civil action for an amount not to exceed ten times the amount assessed and not paid. The action shall be brought by the attorney general at the request of the department of natural resources. If the action involves a facility domiciled in the state, the action shall be brought in the circuit court of the county in which the facility is located. If the action does not involve a facility domiciled in the state, the action shall be brought in the circuit court of Cole County.

11. Beginning on December 31, 2009, and every two years thereafter, the department of natural resources shall prepare and submit a report on activities of the environmental radiation monitoring fund to the general assembly. This report shall include information on fee income received and expenditures made by the state to enforce and administer the provisions of this section.

12. The provisions of this section shall not apply to high-level radioactive waste, transuranic radioactive waste, highway route controlled quantity shipments, spent nuclear fuel, or low-level radioactive waste shipped by or for the federal government for military or national defense purposes.

13. Under section 23.253 of the Missouri sunset act:

(1) The provisions of the new program authorized under this section shall automatically sunset six years after August 28, 2009, unless reauthorized by an act of the general assembly; and

(2) If such program is reauthorized, the program authorized under this section shall automatically sunset twelve years after the effective date of the reauthorization of this section; and

(3) This section shall terminate on September first of the calendar year immediately following the calendar year in which the program authorized under this section is sunset.

(L. 2009 H.B. 683, A.L. 2012 H.B. 1251 merged with H.B. 1647 merged with S.B. 470 merged with S.B. 480)

*Section 260.399 does not exist.

Sunset date 8-28-15

Termination date 9-01-16



Section 260.393 Technology for treatment of hazardous waste, generators to use best available, exceptions.

Technology for treatment of hazardous waste, generators to use best available, exceptions.

260.393. 1. This section shall not apply to the storage or treatment of hazardous waste by a generator on-site or to the transportation of hazardous waste out of state for treatment, storage or disposal.

2. Generators shall use, to the maximum extent feasible, the best demonstrated available technology for source reduction, recycling, treatment, stabilization, solidification or destruction, including, but not limited to, biodegradation, detoxification, incineration and neutralization before placing waste in a hazardous waste disposal facility. Such hazardous waste may be placed in a hazardous waste disposal facility only after the generator evaluates appropriate technologies and employs those capable of reducing, recycling, treating, stabilizing, solidifying or destroying the waste. In assessing the best demonstrated available technology proposed by a generator, the department shall give consideration to the relative economic feasibility of the technology, including potential future costs of cleanup and environmental damage. Such technology shall render the hazardous waste sufficiently low in toxicity, reactivity and corrosivity as to present the least possible risk to human health and safety and to the environment in the event of a release from a hazardous waste disposal facility before placing hazardous waste in a disposal facility.

(L. 1988 S.B. 535)



Section 260.394 Disposal of untreated hazardous waste, prohibited, exceptions--alternative to landfilling, best demonstrated available technology.

Disposal of untreated hazardous waste, prohibited, exceptions--alternative to landfilling, best demonstrated available technology.

260.394. 1. Nothing in this section shall apply to the storage or treatment of hazardous waste by a generator on-site or to the disposal on-site of smelter slag waste from the processing of materials into reclaimed metals if the smelter was in operation prior to August 13, 1988, nor preclude the transportation of hazardous waste out of state for treatment, storage or disposal. After August 13, 1988, no person shall dispose of untreated hazardous waste in a hazardous waste disposal facility permitted in the state of Missouri.

2. Before using a hazardous waste disposal facility permitted under sections 260.350 to 260.432, generators of hazardous waste must prove that they have investigated and reviewed alternatives to landfilling to an extent acceptable to the hazardous waste management commission. The generator shall use, to the maximum extent feasible, the best demonstrated available technology for source reduction, recycling, treatment, stabilization, solidification or destruction, including, but not limited to, biodegradation, detoxification, incineration and neutralization, as determined by the commission. In determining the best demonstrated available technology, the commission shall give consideration to the relative economic feasibility of the technology, including potential future costs of cleanup and environmental damage. Such technology shall render the hazardous waste sufficiently low in toxicity, reactivity and corrosivity as to present the least possible risk to human health and safety and to the environment in the event of a release from a hazardous waste disposal facility.

3. The commission shall determine that the best demonstrated available technology is used at hazardous waste disposal facilities in the state of Missouri in accordance with the provisions of sections 260.350 to 260.432, and the federal Resource Conservation and Recovery Act (P.L. 94-580), as amended.

4. Any hazardous waste diluted below the listed concentration threshold shall remain a listed hazardous waste unless the dilution occurs as a normal part of the manufacturing process.

5. The provisions of this section shall not apply to abandoned or uncontrolled sites as listed under section 260.440, or sites listed in the national priority list pursuant to the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (P.L. 96-510), as amended, unless otherwise determined by the department or required by the commission by rule.

(L. 1988 S.B. 485 § 260.393, A.L. 1992 S.B. 480)



Section 260.395 Transportation of hazardous waste, how permitted--fees, how determined--notice prior to issuance of permit--permit not required of whom--application for certification, when--permit maintained for postclosure care period--leachate collection system required--railroad hazardous waste transportation, fee.

Transportation of hazardous waste, how permitted--fees, how determined--notice prior to issuance of permit--permit not required of whom--application for certification, when--permit maintained for postclosure care period--leachate collection system required--railroad hazardous waste transportation, fee.

260.395. 1. After six months from the effective date of the standards, rules and regulations adopted by the commission pursuant to section 260.370, it shall be unlawful for any person to transport any hazardous waste in this state without first obtaining a hazardous waste transporter license. Any person transporting hazardous waste in this state shall file an application for a license pursuant to this subsection which shall:

(1) Be submitted on a form provided for this purpose by the department and shall furnish the department with such equipment identification and data as may be necessary to demonstrate to the satisfaction of the department that equipment engaged in such transportation of hazardous waste, and other equipment as designated in rules and regulations pursuant to sections 260.350 to 260.430, is adequate to provide protection of the health of humans and the environment and to comply with the provisions of any federal hazardous waste management act and sections 260.350 to 260.430 and the standards, rules and regulations adopted pursuant to sections 260.350 to 260.430. If approved by the department, this demonstration of protection may be satisfied by providing certification that the equipment so identified meets and will be operated in accordance with the rules and regulations of the Missouri public service commission and the federal Department of Transportation for the transportation of the types of hazardous materials for which it will be used;

(2) Include, as specified by rules and regulations, demonstration of financial responsibility, including, but not limited to, guarantees, liability insurance, posting of bond or any combination thereof which shall be related to the number of units, types and sizes of equipment to be used in the transport of hazardous waste by the applicant;

(3) Include, as specified in rules and regulations, a fee payable to the state of Missouri which shall consist of an annual application fee, plus an annual use fee based upon tonnage, mileage or a combination of tonnage and mileage. The fees established pursuant to this subdivision shall be set to generate, as nearly as is practicable, six hundred thousand dollars annually. No fee shall be collected pursuant to this subdivision from railroads that pay a fee pursuant to subsection 18 of this section. Fees collected pursuant to this subdivision shall be deposited in the hazardous waste fund created pursuant to section 260.391.

2. If the department determines the application conforms to the provisions of any federal hazardous waste management act and sections 260.350 to 260.430 and the standards, rules and regulations adopted pursuant to sections 260.350 to 260.430, it shall issue the hazardous waste transporter license with such terms and conditions as it deems necessary to protect the health of humans and the environment. The department shall act within ninety days after receipt of the application. If the department denies the license, it shall issue a report to the applicant stating the reason for denial of the license.

3. A license may be suspended or revoked whenever the department determines that the equipment is or has been operated in violation of any provision of sections 260.350 to 260.430 or any standard, rule or regulation, order, or license term or condition adopted or issued pursuant to sections 260.350 to 260.430, poses a threat to the health of humans or the environment, or is creating a public nuisance.

4. Whenever a license is issued, renewed, denied, suspended or revoked by the department, any aggrieved person, by petition filed with the department within thirty days of the decision, may appeal such decision and shall be entitled to a hearing as provided in section 260.400.

5. A license shall be issued for a period of one year and shall be renewed upon proper application by the holder and a determination by the department that the applicant is in compliance with all provisions of sections 260.350 to 260.430 and all standards, rules and regulations, orders and license terms and conditions adopted or issued pursuant to sections 260.350 to 260.430.

6. A license is not required for the transport of any hazardous waste on the premises where it is generated or onto contiguous property owned by the generator thereof, or for those persons exempted in section 260.380. Nothing in this subsection shall be interpreted to preclude the department from inspecting unlicensed hazardous waste transporting equipment and to require that it be adequate to provide protection for the health of humans and the environment.

7. After six months from the effective date of the standards, rules and regulations adopted by the commission pursuant to section 260.370, it shall be unlawful for any person to construct, substantially alter or operate, including operations specified in the rules and regulations, a hazardous waste facility without first obtaining a hazardous waste facility permit for such construction, alteration or operation from the department. Such person must submit to the department at least ninety days prior to submitting a permit application a letter of intent to construct, substantially alter or operate any hazardous waste disposal facility. The person must file an application within one hundred eighty days of the filing of a letter of intent unless granted an extension by the commission. The department shall publish such letter of intent as specified in section 493.050 within ten days of receipt of such letter. The letter shall be published once each week for four weeks in the county where the hazardous waste disposal facility is proposed. Once such letter is submitted, all conditions for the permit application evaluation purposes in existence as of the date of submission shall be deemed frozen, in that no subsequent action by any person to change such conditions in an attempt to thwart a fair and impartial decision on the application for a permit shall be allowed as grounds for denial of the permit. Any person before constructing, substantially altering or operating a hazardous waste facility in this state shall file an application for a permit which shall:

(1) Be submitted on a form provided for this purpose by the department and shall furnish the department with plans, specifications and such other data as may be necessary to demonstrate to the satisfaction of the department that such facility does or will provide adequate protection of the health of humans and the environment and does or will comply with the provisions of any federal hazardous waste management act and sections 260.350 to 260.430 and the standards, rules and regulations adopted pursuant to sections 260.350 to 260.430;

(2) Include plans, designs, engineering reports and relevant data for construction, alteration or operation of a hazardous waste facility, to be submitted to the department by a registered professional engineer licensed by this state;

(3) Include, as specified by rules and regulations, demonstration of financial responsibility, including, but not limited to, guarantees, liability insurance, posting of bond or any combination thereof, which shall be related to type and size of facility;

(4) Include such environmental and geologic information, assessments and studies as required by the rules and regulations of the commission;

(5) Include a fee payable to the state of Missouri which shall not exceed one thousand dollars, which shall cover the first year of the permit, if issued, but which is not refundable. If the permit is issued for more than one year, a fee equal in amount to the first year's fee shall be paid to the state of Missouri prior to issuance of the permit for each year the permit is to be in effect beyond the first year;

(6) The department shall supervise any field work undertaken to collect geologic and engineering data for submission with the application. The state geologist and departmental engineers shall review the geologic and engineering plans, respectively, and attest to their accuracy and adequacy. The applicant shall pay all reasonable costs, as determined by the commission, incurred by the department pursuant to this subsection.

8. (1) Prior to issuing or renewing a hazardous waste facility permit, the department shall issue public notice by press release or advertisement and shall notify all record owners of adjoining property by mail directed to the last known address, and the village, town or city, if any, and the county in which the hazardous waste facility is located; and, upon request, shall hold a public hearing after public notice as required in this subsection at a location convenient to the area affected by the issuance of the permit.

(2) Prior to issuing or renewing a hazardous waste disposal facility permit the department shall issue public notice by press release and advertisement and shall notify all record owners of property, within one mile of the outer boundaries of the site, by mail directed to the last known address; and shall hold a public hearing after public notice as required in this subsection at a location convenient to the area affected by the issuance of the permit.

9. If the department determines that the application conforms to the provisions of any federal hazardous waste management act and sections 260.350 to 260.430 and the standards, rules and regulations adopted pursuant to sections 260.350 to 260.430, it shall issue the hazardous waste facility permit, with such terms and conditions and require such testing and construction supervision as it deems necessary to protect the health of humans or the environment. The department shall act within one hundred and eighty days after receipt of the application. If the department denies the permit, it shall issue a report to the applicant stating the reason for denial of a permit.

10. A permit may be suspended or revoked whenever the department determines that the hazardous waste facility is, or has been, operated in violation of any provision of sections 260.350 to 260.430 or any standard, rule or regulation, order or permit term or condition adopted or issued pursuant to sections 260.350 to 260.430, poses a threat to the health of humans or the environment or is creating a public nuisance.

11. Whenever a permit is issued, renewed, denied, suspended or revoked by the department, any aggrieved person, by petition filed with the department within thirty days of the decision, may appeal such decision and shall be entitled to a hearing as provided in section 260.400.

12. A permit shall be issued for a fixed term, which shall not exceed ten years in the case of any land disposal facility, storage facility, incinerator, or other treatment facility. Nothing in this subsection shall preclude the department from reviewing and modifying a permit at any time during its term. Review of any application for a permit renewal shall consider improvements in the state of control and measurement technology as well as changes in applicable regulations. Each permit issued pursuant to this section shall contain such terms and conditions as the department determines necessary to protect human health and the environment, and upon proper application by the holder and a determination by the department that the applicant is in compliance with all provisions of sections 260.350 to 260.430 and all standards, rules and regulations, orders and permit terms and conditions adopted or issued pursuant to sections 260.350 to 260.430.

13. A hazardous waste facility permit is not required for:

(1) On-site storage of hazardous wastes where such storage is exempted by the commission by rule or regulation; however, such storage must conform to the provisions of any federal hazardous waste management act and sections 260.350 to 260.430 and the applicable standards, rules and regulations adopted pursuant to sections 260.350 to 260.430 and any other applicable hazardous materials storage and spill-prevention requirements provided by law;

(2) A publicly owned treatment works which has an operating permit pursuant to section 644.051 and is in compliance with that permit;

(3) A resource recovery facility which the department certifies uses hazardous waste as a supplement to, or substitute for, nonwaste material, and that the sole purpose of the facility is manufacture of a product rather than treatment or disposal of hazardous wastes;

(4) That portion of a facility engaged in hazardous waste resource recovery, when the facility is engaged in both resource recovery and hazardous waste treatment or disposal, provided the owner or operator can demonstrate to the department's satisfaction and the department finds that such portion is not intended and is not used for hazardous waste treatment or disposal.

14. Facilities exempted pursuant to subsection 13 of this section must comply with the provisions of subdivisions (3) to (7) of section 260.390 and such other requirements, to be specified by rules and regulations, as are necessary to comply with any federal hazardous waste management act or regulations hereunder. Generators who use such an exempted facility shall keep records of hazardous wastes transported, except by legal flow through sewer lines, to the facility and submit such records to the department in accordance with the provisions of section 260.380 and the standards, rules and regulations adopted pursuant to sections 260.350 to 260.430. Any person, before constructing, altering or operating a resource recovery facility in this state shall file an application for a certification. Such application shall include:

(1) Plans, designs, engineering reports and other relevant information as specified by rule that demonstrate that the facility is designed and will operate in a manner protective of human health and the environment; and

(2) An application fee of not more than five hundred dollars for a facility that recovers waste generated at the same facility or an application fee of not more than one thousand dollars for a facility that recovers waste generated at off-site sources. Such fees shall be deposited in the hazardous waste fund created in section 260.391.

The department shall review such application for conformance with applicable laws, rules and standard engineering principles and practices. The applicant shall pay to the department all reasonable costs, as determined by the commission, incurred by the department pursuant to this subsection. All such funds shall be deposited in the hazardous waste fund created in section 260.391.

15. The owner or operator of any hazardous waste facility in existence on September 28, 1977, who has achieved federal interim status pursuant to 42 U.S.C. 6925(e), and who has submitted to the department Part A of the federal facility permit application, may continue to receive and manage hazardous wastes in the manner as specified in the Part A application, and in accordance with federal interim status requirements, until completion of the administrative disposition of a permit application submitted pursuant to sections 260.350 to 260.430. The department may at any time require submission of, or the owner or operator may at any time voluntarily submit, a complete application for a permit pursuant to sections 260.350 to 260.430 and commission regulations. The authority to operate pursuant to this subsection shall cease one hundred eighty days after the department has notified an owner or operator that an application for permit pursuant to sections 260.350 to 260.430 must be submitted, unless within such time the owner or operator submits a completed application therefor. Upon submission of a complete application, the authority to operate pursuant to this subsection shall continue for such reasonable time as is required to complete the administrative disposition of the permit application. If a facility loses its federal interim status, or the Environmental Protection Agency requires the owner or operator to submit Part B of the federal application, the department shall notify the owner or operator that an application for a permit must be submitted pursuant to this subsection. In addition to compliance with the federal interim status requirements, the commission shall have the authority to adopt regulations requiring persons operating pursuant to this subsection to meet additional state interim status requirements.

16. No person, otherwise qualified pursuant to sections 260.350 to 260.430 for a license to transport hazardous wastes or for a permit to construct, substantially alter or operate a hazardous waste facility, shall be denied such license or permit on the basis of a lack of need for such transport service or such facility because of the existence of other services or facilities capable of meeting that need; except that permits for hazardous waste facilities may be denied on determination made by the department that the financial resources of the persons applying are such that the continued operation of the sites in accordance with sections 260.350 to 260.430 cannot be reasonably assured or on determination made by the department that the probable volume of business is insufficient to ensure and maintain the solvency of then existing permitted hazardous waste facilities.

17. All hazardous waste landfills constructed after October 31, 1980, shall have a leachate collection system. The rules and regulations of the commission shall treat and protect all aquifers to the same level of protection. The provisions of this subsection shall not apply to the disposal of tailings and slag resulting from mining, milling and primary smelting operations.

18. Any railroad corporation as defined in section 388.010 that transports any hazardous waste as defined in section 260.360 or any hazardous substance as defined in section 260.500 shall pay an annual fee of three hundred fifty dollars. Fees collected pursuant to this subsection shall be deposited in the hazardous waste fund created in section 260.391.

(L. 1977 H.B. 318 § 10, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1983 H.B. 528, A.L. 1985 S.B. 110, A.L. 1988 S.B. 535, A.L. 2000 S.B. 577, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

CROSS REFERENCES:

Fee for transportation of hazardous waste, used oil, or infectious waste, amount to be established by Missouri hazardous waste management commission, 226.008

Transportation of hazardous waste by motor carriers, regulation of, transferred to highways and transportation commission, 226.008



Section 260.396 PCB, definition--facilities, regulation of--list of PCB facilities--compliance with requirements, time limitation.

PCB, definition--facilities, regulation of--list of PCB facilities--compliance with requirements, time limitation.

260.396. 1. For the purposes of this section, "PCB" or "polychlorinated biphenyls" shall mean any chemical substance that is limited to the biphenyl molecule which has been chlorinated to varying degrees or any combination of substances which contain such substances at concentrations of fifty parts per million or above; and "PCB facility" shall mean any facility, including brokerage, storage, treatment and disposal facilities, which accepts PCBs and PCB contaminated materials on a commercial basis for remuneration.

2. All commercial PCB facilities located in the state shall be permitted as hazardous waste management facilities in accordance with the provisions of section 260.350 to 260.430, or permitted under the provisions of the federal Toxic Substances Control Act, 15 U.S.C. 2601, et. seq., whichever are more stringent. Such facilities shall require the consignor to prepare a hazardous waste manifest which shall accompany shipments of PCBs and PCB contaminated materials from the point of origin to the final destination.

3. The department of natural resources shall compile and maintain a list of all commercial PCB facilities in the state.

4. All commercial PCB facilities in operation on August 13, 1986, will have one hundred twenty days from August 13, 1986, to meet the requirements of this section. A PCB facility shall be considered in compliance with the provisions of this section if a letter of intent has been filed with the department to construct, alter or operate a commercial PCB facility and the PCB facility otherwise complies with the provisions of subsection 7 of section 260.395, and until such time as the department may grant or deny a permit for the facility.

(L. 1986 H.B. 875 & 1649 § 2)



Section 260.400 Procedure for conducting public hearings.

Procedure for conducting public hearings.

260.400. 1. At public hearings on variances or appeals of decisions hereunder, all hazardous waste facilities and hazardous waste generators who are involved in such hearings shall have an appropriate person present. All testimony taken before the commission shall be under oath and recorded stenographically. The transcript so recorded, upon payment of the usual charge therefor, shall be made available to any member of the public, the respondent or party to a hearing on a complaint, any party to a hearing on a petition for variance or any party appealing any order or determination of the department or commission.

2. In any hearing, any member of the commission or the hearing officer shall issue in the name of the commission notice of hearing and subpoenas and shall be authorized to require that testimony before such hearing be given under oath. Subpoenas shall be issued and enforced as provided in section 536.077. The rules of discovery that apply in any civil case shall apply to hearings held by the commission.

3. All hearings to adopt standards, rules and regulations, or to adopt the state hazardous waste management plan shall be held before at least four members of the commission. All other hearings may be held before one commission member designated by the commission chairman or by a hearing officer who shall be a member of the Missouri bar and shall be appointed by the commission chairman. The hearing officer or commission member shall preside at the hearing and hear all evidence and rule on the admissibility of evidence. The hearing officer or commission member shall make recommended findings of fact and may make recommended conclusions of law to the commission.

4. All final orders or determinations or other final actions by the commission shall be approved in writing by at least four members of the commission. Any commission member approving in writing any final action of the commission, who did not attend the hearing, shall do so only after reviewing all exhibits and reading the entire transcript.

5. The following requirements shall apply to the adoption, amendment and repeal of standards, rules and regulations:

(1) No standard, rule or regulation or any amendment or repeal thereof shall be adopted except after a public hearing to be held after thirty days prior notice as required by the provisions of chapter 536 pertaining to administrative rulemaking and by press release or public advertisement containing the date, time and place of the hearing and opportunity given to the public to be heard;

(2) At the hearing, opportunity to be heard by the commission with respect to the subject thereof shall be afforded any interested person upon written request to the commission, addressed to the department, not later than seven days prior to the hearing, and may be afforded to other persons if convenient. In addition, any interested persons, whether or not heard, may submit, within seven days subsequent to the hearings, a written statement of their views. The commission may solicit the views, in writing, of persons who may be affected by, knowledgeable concerning or interested in proposed standards, rules and regulations, the state hazardous waste management plan or any license, permit or variance. Any person heard or represented at the hearing or making written request for notice shall be given written notice of the action of the commission with respect to the subject thereof;

(3) Any standard, rule or regulation, amendment or repeal thereof or state hazardous waste management plan shall not be deemed adopted or in force until it has been approved in writing by at least four members of the commission.

(L. 1977 H.B. 318 § 11, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1993 S.B. 52)



Section 260.405 Variances granted, when.

Variances granted, when.

260.405. 1. Unless prohibited by any federal hazardous waste management act, the commission may grant individual variances from the requirements of sections 260.350 to 260.430 whenever it is found, upon presentation of adequate proof, that compliance with any provision of sections 260.350 to 260.430 or any standard, rule or regulation, order or license or permit term or condition adopted or issued hereunder will result in an arbitrary and unreasonable taking of property or in the practical closing and elimination of any lawful business, occupation or activity, in either case without sufficient corresponding benefit or advantage to the people; except that, no variance shall be granted where the effect of a variance will permit the continuance of a condition which unreasonably poses a present or potential threat to the health of humans or other living organisms; and except, also, that any variance so granted shall not be so construed as to relieve the person who receives the variance from any liability imposed by other law for the commission or maintenance of a nuisance or damage to the property or rights of any person.

2. In determining under what conditions and to what extent a variance may be granted, the commission shall weigh the equities involved and the advantages and disadvantages to the applicant and to those affected by the hazardous waste management practices of the applicant.

3. Variances shall be granted for a period of time and under such terms and conditions as shall be specified by the commission in its order. In no event shall the variance be granted for a period of time greater than one year and shall not be renewable unless circumstances can be shown which preclude compliance within the one-year period of the variance and the renewal will not result in an unreasonable risk to the health of humans or the environment.

4. (1) Any person seeking a variance shall file a petition for a variance with the department. A filing fee of fifty dollars shall be paid to the state of Missouri with each petition.

(2) Upon the receipt of a request for a variance deemed substantive by the department, the department shall by mail notify all record owners of property within one mile of the outer boundaries of the site, the county, and the village, town or city within which the facility for which the variance is proposed is located. If the variance is substantive, as determined by regulation, the department shall notify the public through press release and a notice placed in a newspaper of general circulation serving the area within which the facility is located. The department shall promptly investigate the petition and make a recommendation to the commission within sixty days after the petition is received as to whether the variance should be granted or denied. The department shall promptly notify the petitioner of its action and at the same time shall issue public notice by press release or advertisement and shall notify all record owners of adjoining property by mail directed to the last known address and the village, town or city, if any, and the county which is the location of the facility for which the variance is sought.

5. If the variance is deemed to be substantive, the commission shall hold a public hearing on the variance as provided in section 260.400. If the variance is deemed to be nonsubstantive, a hearing as provided in section 260.400 shall be held by the commission if requested by the petitioner within thirty days of the date of notice of the recommendation of the department. If the commission grants the variance without a hearing, the matter shall be passed upon at a public meeting no sooner than thirty days from the date of notice of the recommendation of the department, except that upon petition, filed within thirty days from the date of the recommendation, by any person aggrieved by the granting of the variance, a hearing shall be held and such petitioner shall become a party to the proceeding. In any hearing under this section the burden of proof shall be on the person petitioning for a variance.

6. The commission may require the filing of a bond as a condition for the issuance of a variance in an amount determined by the commission to be sufficient to insure compliance with the terms and conditions of the variance. The bond shall be signed by the applicant as principal and by a corporate surety licensed to do business in the state of Missouri and approved by the commission. The commission may require that the bond shall remain in effect until the terms and conditions of the variance are met and the provisions of sections 260.350 to 260.430 and rules and regulations promulgated hereunder are complied with.

7. Upon failure to comply with the terms and conditions of any bond or of any variance as specified by the commission, the variance may be revoked or modified or the bond may be revoked, or both, by the commission after a hearing held upon not less than thirty days written notice. The notice shall be served upon all persons who will be subjected to greater restrictions if the variance is revoked or modified or who have filed with the department a written request for notification.

8. Any decision of the commission made pursuant to a hearing held under this section is subject to judicial review as provided in section 260.415.

(L. 1977 H.B. 318 § 12, A.L. 1980 2d Ex. Sess. H.B. 5, et al.)

Effective 10-31-80



Section 260.410 Department to enforce standards, rules and regulations--appeal authorized.

Department to enforce standards, rules and regulations--appeal authorized.

260.410. 1. The department shall cause investigations to be made upon the request of the commission or upon receipt of information concerning alleged violations of sections 260.350 to 260.430 or any standard, rule or regulation, order or license or permit term or condition adopted or issued hereunder, and may cause to be made any other investigations it deems advisable to further the purposes of sections 260.350 to 260.430. Violations shall include obtaining a permit hereunder by misrepresentation or failure to fully disclose all relevant facts.

2. If, in the opinion of the department, the investigation discloses that a violation does exist, it may, by conference, conciliation or persuasion, endeavor to eliminate the violation.

3. In case of the failure by conference, conciliation or persuasion to correct or remedy any claimed violation, or as required to immediately and effectively halt or eliminate any imminent or substantial threats to the health of humans or other living organisms resulting from the claimed violation, the department may order abatement of the violation or may revoke any license, or any hazardous waste transportation vehicle approval or permit which may have been issued hereunder. The department shall cause to have issued and served upon the person complained against a written notice of the order or revocation which shall include a copy of the order or revocation, which shall specify the provision of sections 260.350 to 260.430, or the standard, rule or regulation, order or license or permit term or condition adopted or issued hereunder of which the person is alleged to be in violation and a statement of the manner in which the person is alleged to violate sections 260.350 to 260.430, or the standard, rule or regulation, order or license or permit term or condition. Service may be made upon any person within or without the state by registered or certified mail, return receipt requested. Any person against whom the department issues an order or revocation may appeal it by filing a petition with the commission within thirty days. The appeal shall stay the enforcement of the order or revocation until final determination by the commission. The commission shall set appeals for a hearing at a time not less than thirty days after the date of the receipt of the petition. The commission may sustain, reverse or modify the department's order or revocation or may make such other orders as the commission deems appropriate under the circumstances. If any order or revocation issued by the department is not appealed within the time herein provided, the order or revocation becomes final and may be enforced as provided in section 260.425.

4. Licenses and permits issued hereunder may be suspended, revoked or modified if obtained in violation of sections 260.350 to 260.430 or by misrepresentation or failing to fully disclose all relevant facts, or when required to prevent violations of any provision of sections 260.350 to 260.430 or any standard, rule or regulation, order or license or permit term or condition adopted or issued hereunder, or to protect the health of humans and other living organisms, when such action is required by a change in conditions or the existence of a condition which requires either a temporary or permanent change in the licensed or permitted hazardous waste management practices, subject to the right of appeal as set forth in section 260.410*.

5. When the commission schedules a matter for hearing, the petitioner on appeal may appear at the hearing in person or by counsel, and may make oral argument, submit written brief, offer testimony and evidence and cross-examine witnesses.

6. After due consideration of the record, or upon default in appearance of the petitioner at any hearing of which he has been given notice by registered or certified mail the commission shall issue and enter such final order, or make such final determination as it deems appropriate under the circumstances. It shall notify the petitioner or respondent thereof in writing by certified or registered mail.

(L. 1977 H.B. 318 § 13)

*Apparently an incorrect reference since appeal procedure is provided in § 260.415.



Section 260.412 Administrative penalties--not to be assessed for minor violation--conference, conciliation and persuasion--rules and regulations, payment--appeal, effect--unpaid penalty, collection--time limit--review.

Administrative penalties--not to be assessed for minor violation--conference, conciliation and persuasion--rules and regulations, payment--appeal, effect--unpaid penalty, collection--time limit--review.

260.412. 1. In addition to any other remedy provided by law, upon a determination by the director that a provision of sections 260.350 to 260.481 or a standard, limitation, order, rule or regulation promulgated pursuant thereto, or a term or condition of any permit has been violated, the director may issue an order assessing an administrative penalty upon the violator under this section. An administrative penalty shall not be imposed until the director has sought to resolve the violations through conference, conciliation and persuasion and shall not be imposed for minor violations of sections 260.350 to 260.481 or minor violations of any standard, limitation, order, rule or regulation promulgated pursuant to sections 260.350 to 260.481 or minor violations of any term or condition of a permit issued pursuant to sections 260.350 to 260.481. If the violation is resolved through conference, conciliation and persuasion, no administrative penalty shall be assessed unless the violation has caused, or has the potential to cause, a risk to human health or to the environment, or has caused or has potential to cause pollution, or was knowingly committed, or is defined by the United States Environmental Protection Agency as other than minor. Any order assessing an administrative penalty shall state that an administrative penalty is being assessed under this section and that the person subject to the penalty may appeal as provided by this section. Any such order that fails to state the statute under which the penalty is being sought, the manner of collection or rights of appeal shall result in the state's waiving any right to collection of the penalty.

2. The commission shall promulgate rules and regulations for the assessment of administrative penalties. The amount of the administrative penalty assessed per day of violation for each violation under this section shall not exceed the amount of the civil penalty specified in section 260.425. Such rules shall reflect the criteria used for the administrative penalty matrix as provided for in the Resource Conservation and Recovery Act, 42 U.S.C. 6928(a), Section 3008(a), and the harm or potential harm which the violation causes, or may cause, the violator's previous compliance record, and any other factors which the commission may reasonably deem relevant. An administrative penalty shall be paid within sixty days from the date of issuance of the order assessing the penalty. Any person subject to an administrative penalty may appeal to the commission in the manner provided by law. Any appeal will stay the due date of such administrative penalty until the appeal is resolved. Any person who fails to pay an administrative penalty by the final due date shall be liable to the state for a surcharge of fifteen percent of the penalty plus ten percent per annum on any amounts owed. Any administrative penalty paid pursuant to this section shall be handled in accordance with section 7 of article IX of the state constitution. An action may be brought in the appropriate circuit court to collect any unpaid administrative penalty, and for attorney's fees and costs incurred directly in the collection thereof.

3. An administrative penalty shall not be increased in those instances where department action, or failure to act, has caused a continuation of the violation that was a basis for the penalty. Any administrative penalty must be assessed within two years following the department's initial discovery of such alleged violation, or from the date the department in the exercise of ordinary diligence should have discovered such alleged violation.

4. Any final order imposing an administrative penalty is subject to judicial review upon the filing of a petition pursuant to section 536.100 by any person subject to the administrative penalty.

5. The state may elect to assess an administrative penalty, or, in lieu thereof, to request that the attorney general or prosecutor file an appropriate legal action seeking a civil penalty in the appropriate circuit court.

(L. 1991 S.B. 45, A.L. 1993 S.B. 80, et al.)



Section 260.415 Appeals--other remedies available, costs.

Appeals--other remedies available, costs.

260.415. 1. All final orders and determinations of the commission or the department made pursuant to the provisions of sections 260.350 to 260.430 are subject to judicial review pursuant to the provisions of chapter 536. All final orders and determinations shall be deemed "administrative decisions" as that term is defined in chapter 536. No judicial review shall be available, however, unless all administrative remedies are exhausted.

2. In any suit filed pursuant to section 536.050 concerning the validity of the commission's standards, rules or regulations, the court shall review the record made before the commission to determine the validity and reasonableness of such standards, rules or regulations and may hear such additional evidence as it deems necessary.

3. Nothing in this section or in any other provision of sections 260.350 to 260.430 shall exclude or impair any existing civil or criminal remedy, whether statutory or common law, for any wrongful action, including, but not limited to, actions to enjoin public or private nuisances. Any person adversely affected in fact by any violation of sections 260.350 to 260.430 or of any rule or regulation promulgated thereunder may sue for injunctive relief against such violation. The prevailing party in any such action for injunctive relief shall be awarded costs and reasonable attorneys' fees.

(L. 1977 H.B. 318 § 14, A.L. 1980 2d Ex. Sess. H.B. 5, et al.)

Effective 10-31-80



Section 260.420 Imminent hazard, action to be taken.

Imminent hazard, action to be taken.

260.420. 1. From September 28, 1977, and notwithstanding any other provision of sections 260.350 to 260.430 or any other law to the contrary, upon receipt of information that any activity subject to sections 260.350 to 260.430 may present an imminent hazard, by placing or allowing escape of any hazardous waste into the environment or exposure of people to such waste which may be cause of death, disabling personal injury, serious acute or chronic disease, or serious environmental harm, the department director or the commission may take action necessary to protect the health of humans and the environment from such hazard. The action the department director, commission or the designee of the commission may take includes, but is not limited to:

(1) Issuing an order directing the hazardous waste generator, transporter, facility operator or any other person who is the custodian or has control of the waste, which constitutes such hazard, to eliminate such hazard. Such action may include, with respect to a site or facility, permanent or temporary cessation of operation;

(2) Issuing an order directing a permitted commercial hazardous waste facility to treat, store or dispose of any waste cleaned up in accordance with this section;

(3) Acquiring by purchase, donation, agreement or condemnation any lands, or rights in lands, sites, objects, or facilities necessary to protect the health of humans and the environment in accordance with sections 260.350 to 260.550 only after it is proven cost effective and all other options have been exhausted by the commission. In the event any property is condemned, then the procedures and assessment of damages shall be in accordance with chapter 523;

(4) Selling or leasing any property that has been cleaned up in accordance with sections 260.350 to 260.550 so as to no longer constitute a threat to the health of people or to the environment. The proceeds of such sales or leases shall be deposited in the hazardous waste fund created in section 260.391; and

(5) Causing to be filed by the attorney general or a prosecuting attorney in the name of the people of the state of Missouri suit for a temporary restraining order, temporary injunction or permanent injunction which action shall be given precedence over all other matters pending in the circuit courts.

2. In any civil action brought pursuant to this section in which a temporary restraining order or temporary injunction is sought, there must be allegations of the types of injury or harm specified in these imminent hazard provisions; it shall be necessary to allege and prove at the proceeding that irreparable damage will occur and that the remedy at law is inadequate, and the temporary restraining order or temporary injunction shall not issue without such allegations and without such proof.

3. This section shall not apply to any alleged imminent hazard that is covered by the federal Occupational Safety and Health Act, so long as the hazardous waste is contained on the site so covered. This subsection shall not prevent the department from taking action necessary to prevent escape of the hazardous waste from such site.

(L. 1977 H.B. 318 § 15, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1983 H.B. 528, A.L. 2005 S.B. 225)



Section 260.423 Facility ordered to accept waste, reimbursement rate disagreement, procedure.

Facility ordered to accept waste, reimbursement rate disagreement, procedure.

260.423. If the director orders a facility to accept waste pursuant to subdivision (2) of subsection 1 of section 260.420, the department shall reimburse the operator at the rate which he normally charges for treating, storing or disposing of similar wastes within sixty days of the treatment, storage or disposal of such waste. In the event of a disagreement about the rate, the director or the operator may appeal to the commission within ninety days. The commission may schedule a hearing within thirty days. No later than thirty days after receipt of the complete record, or following a decision not to hold a hearing, the commission shall provide the operator with a written determination. All final decisions of the commission shall be reviewable under chapter 536.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.424 Underground injection prohibited.

Underground injection prohibited.

260.424. Notwithstanding any other provision of the law to the contrary, underground injection of hazardous waste is prohibited unless authorized pursuant to section 577.155.

(L. 1985 S.B. 110)

Effective 6-27-85



Section 260.425 Violations, how punished.

Violations, how punished.

260.425. 1. It is unlawful for any person to cause or permit any acts or hazardous waste management practices which violate sections 260.350 to 260.430 or any standard, rule or regulation, order or license or permit term or condition adopted or issued hereunder. In the event the commission or the department determines that any provision of sections 260.350 to 260.430 or any standard, rule or regulation, order or determination, or license or permit term or condition adopted or issued hereunder by the commission or the department, or any filing requirement under sections 260.350 to 260.430 or any provision which this state is required to enforce under any federal hazardous waste management act, is being, was, or is in imminent danger of being violated, the commission or department may, in addition to other remedies under sections 260.350 to 260.430, cause to have instituted a civil action in any court of competent jurisdiction for injunctive relief to prevent any such violation or further violation or for the assessment of a civil penalty not to exceed ten thousand dollars per day for each day, or part thereof, the violation occurred and continues to occur, or both, as the court deems proper. A civil monetary penalty under this section shall not be assessed for a violation where an administrative penalty was assessed under section 260.412. The commission or the department may request either the attorney general or a prosecuting attorney to bring any action authorized in this section in the name of the people of the state of Missouri. Suit may be brought in any county where the defendant's principal place of business is located or was located at the time the violation occurred, or has or may cause injury or threat to the health of humans or the environment. Any offer of settlement to resolve a civil penalty under this section shall be in writing, shall state that an action for imposition of a civil penalty may be initiated by the attorney general or a prosecuting attorney representing the department under authority of this section, and shall identify any dollar amount as an offer of settlement which shall be negotiated in good faith through conference, conciliation and persuasion.

2. Moneys received pursuant to this section which are not required by article IX, section 7, of the constitution to be distributed to schools shall be deposited in the hazardous waste fund created in section 260.391.

3. Any person who knowingly:

(1) Transports any hazardous waste to a facility which is not authorized to receive such waste pursuant to sections 260.350 to 260.430 or permits or causes any other hazardous waste transportation practice in violation of any provision of sections 260.350 to 260.430;

(2) Treats, stores or disposes of any hazardous waste either:

(a) Without authorization to do so pursuant to sections 260.350 to 260.430; or

(b) In knowing violation of any material condition or requirement of such authorization; or

(c) In violation of any provision of sections 260.350 to 260.430;

(3) Makes any false material statement, representation or certification in any application, label, permit, record, report, manifest or other document filed, maintained, or required to be maintained under sections 260.350 to 260.430;

(4) Falsifies, tampers with, or renders inaccurate any monitoring device or result therefrom used, filed, maintained, or required to be maintained under sections 260.350 to 260.430;

(5) Generates, treats, stores, transports, disposes of or otherwise handles any hazardous waste, and who in connection therewith knowingly destroys, alters or conceals any record required to be maintained pursuant to sections 260.350 to 260.430; or

(6) Owns, maintains or operates any hazardous waste disposal facility in a manner which permits any acts or hazardous waste management practices in violation of sections 260.350 to 260.430, shall, upon conviction, be punished by a fine of not less than twenty-five hundred dollars nor more than twenty-five thousand dollars for each day of violation, or by confinement in the county jail for not more than one year, or by both such fine and confinement. Second and successive convictions for violation of this section shall be punished by a fine of not less than five thousand dollars nor more than fifty thousand dollars for each day of violation, or by imprisonment for not less than ten years, or by both such fine and imprisonment.

4. Whenever the director or his designee observes or has reason to believe any such person is violating or has violated the provisions of sections 260.350 to 260.430 relating to hazardous waste facilities, the director or his designee may request the sheriff or deputy sheriff of the county where the hazardous waste facility is located, or any law enforcement officer otherwise authorized by law to issue a summons, to make investigation. If the officer views any violation of sections 260.350 to 260.430 or has probable cause to believe any violation of sections 260.350 to 260.430 is occurring or has occurred, he shall issue to the owner or operator a summons, in lieu of arrest, which shall state the nature of any alleged violations and shall command the owner or operator to appear in circuit court, associate division, at a stated time and place in answer thereto. If the owner or operator shall fail to appear as commanded by the summons, a warrant of arrest shall be issued.

5. In addition to the authority granted to it under chapter 43, the Missouri state highway patrol, any of its officers, or any other law enforcement officer, who has probable cause to believe that such a violation of sections 260.350 to 260.430 has been committed may detain any equipment involved in the violation and arrest the person controlling or operating such equipment. Any such officer shall also notify the department or the Missouri public service commission as soon as practicable, which shall, in addition, take whatever civil action they determine is necessary to correct or eliminate such violation or any threat to the health of humans or the environment. It shall be the duty of the Missouri state highway patrol as it pertains to highway use, and all other officers of the state of Missouri charged with enforcement of criminal law, to further the purposes of sections 260.350 to 260.430 and to render and furnish to the department when requested all information and assistance in their possession and in their power.

6. The liabilities which shall be imposed pursuant to any provision of sections 260.350 to 260.430 upon persons violating the provisions of sections 260.350 to 260.430 or any standard, rule or regulation, or license or permit term or condition adopted or issued hereunder shall not be imposed for any violation caused by a strike or an act of God, war, riot or other catastrophe.

7. No provision of sections 260.350 to 260.430 shall be construed to limit any action at law or in equity from being brought by any person or political subdivision aggrieved by any violation of sections 260.350 to 260.430 nor shall any provision be construed to prohibit any person from exercising otherwise existing rights to suppress nuisances.

(L. 1977 H.B. 318 § 16, A.L. 1980 2d Ex. Sess. H.B. 5, et al., A.L. 1983 H.B. 528, A.L. 1993 S.B. 80, et al.)



Section 260.429 No permit in non-karst area of state over groundwater divide.

No permit in non-karst area of state over groundwater divide.

260.429. In non-karst areas of the state, the department of natural resources shall not issue a hazardous waste facility permit for a proposed commercial hazardous waste landfill, if such landfill would be located directly over a groundwater divide. The department of natural resources shall review on a site-by-site basis, whether a proposed site is in a non-karst region.

(L. 1993 S.B. 80, et al. § 16)



Section 260.430 Confidential information--illegal disclosure, penalty.

Confidential information--illegal disclosure, penalty.

260.430. 1. Information obtained under sections 260.350 to 260.430 or any rule or regulation, order or license or permit term or condition adopted or issued hereunder, or any investigation authorized thereby, shall be available to the public unless nondisclosure is requested in writing including justification to the satisfaction of the director that such information constitutes trade secrets or information which is entitled to confidential treatment in order to protect any plan, process, tool, mechanism or compound which is known only to the person claiming confidential treatment and where confidential treatment is necessary to protect such person's trade, business or manufacturing process, where such nondisclosure will not result in an unreasonable threat to the health of humans or other living organisms and disclosure is not required under any federal hazardous waste management act. If the director finds the information does not warrant confidential treatment, the person shall be notified by registered mail. The information may be released to the public after thirty days of receipt of the notice from the director unless the person obtains a restraining order prohibiting disclosure. Any action by the director concerning confidential treatment may be appealed to the hazardous waste management commission which may uphold or reverse such action. Any member of the commission or employee of the department, for a period of two years after the termination of such relationship, who is convicted of willful disclosure or conspiracy to disclose trade secrets or information which is entitled to such confidential treatment to any person other than one entitled to the information under sections 260.350 to 260.430 is guilty of a misdemeanor and, upon conviction, shall be punished by fine of not more than one thousand dollars.

2. No action, ordinance or law, with the exception of local option on location, of any county, city, town, village or other political subdivision of this state shall operate to prevent the location or operation of a hazardous waste facility or transporter holding a current hazardous waste facility permit or transporter license issued hereunder within its boundaries. Nothing in this subsection shall, however, prevent any such political subdivision from challenging a facility's or transporter's compliance with sections 260.350 to 260.430 or any rule or regulation, order or permit or license term or condition adopted or issued hereunder. No hazardous waste disposal facility established after September 28, 1977, shall be located within one-fourth mile of any permanent, occupied residential dwelling house completed prior to the receipt by the department of a letter of intent for such hazardous waste disposal facility without the written consent of the owner of such residential house. All hazardous waste disposal facilities shall have a minimum three-hundred-foot buffer zone between the property line of the facility and the permitted area. The provisions of this subsection shall not apply to overburden, rocks, tailings, slag, residue or other wastes resulting from mining, milling and smelting.

3. All pending applicants for the development of a hazardous waste disposal facility shall meet all requirements of this act*.

(L. 1977 H.B. 318 § 17, A.L. 1980 2d Ex. Sess. H.B. 5, et al.)

Effective 10-31-80

*Original rolls contain words "this act". Intent may have been to use "sections 260.350 to 260.430", as that subchapter deals with hazardous waste management. "This act", H.B. 5, et al., contains also §§ 260.035 and 260.040.



Section 260.431 Buffer zone required, commercial facility, how determined--limitations, requirements, certain facilities.

Buffer zone required, commercial facility, how determined--limitations, requirements, certain facilities.

260.431. 1. The department of natural resources shall not issue a permit to an applicant for a commercial hazardous waste facility for the treatment of such waste by incineration in any county unless the facility meets the conditions established in this section. For the purposes of this section, a commercial hazardous waste facility is a facility designed to treat hazardous waste by incineration for a fee regardless of where such waste is generated. Any commercial hazardous waste facility which treats waste by incineration shall be located so as to provide a health and safety buffer zone. The size and nature of the buffer zone shall be determined by the department but shall extend at least three hundred feet from the facility, on property owned or leased by the applicant. The department shall consider the proximity of schools, businesses and houses, the prevailing winds and other factors which it deems relevant when establishing a buffer zone.

2. In any unincorporated area of any county, where there are no zoning requirements, where a commercial hazardous waste or solid waste facility designed to treat such waste by incineration is to be located in an area where fire and police protection is not provided by a municipality or county, a written agreement to provide for fire and police protection from surrounding municipalities, counties or the state of Missouri, including a provision for the use of special units particularly trained for a hazardous waste or solid waste emergency in the event that such an emergency occurs, shall be approved by the department for the protection of the citizens of the area before a permit may be issued. The department shall at least once a year conduct an unannounced inspection of each commercial hazardous waste and solid waste incinerator to ensure such incinerators are operated in compliance with this chapter.

3. Any hazardous waste treatment facility which is sited as a result of a court settlement or an out-of-court agreement which is designed to treat hazardous waste at a single site or group of sites shall not be granted a permit for greater than a five-year period at any one specific location and no renewal permit shall be issued for a treatment facility located at a site permitted originally for such a hazardous waste treatment facility. If the department purports to issue such a renewal permit, such action shall be invalid ab initio.

(L. 1990 S.B. 530)

Effective 7-9-90



Section 260.432 Hazardous waste, collection of small quantities, department to administer--fees--department may enter into contracts for collection--disposal in landfills prohibited, when.

Hazardous waste, collection of small quantities, department to administer--fees--department may enter into contracts for collection--disposal in landfills prohibited, when.

260.432. 1. The department of natural resources shall establish and promote a program for the collection and disposition of small quantities of hazardous waste from persons, firms, corporations, state departments and institutions, and political subdivisions. The program shall provide for the periodic collection of hazardous waste at points reasonably accessible to all parts of the state. The department may allow small quantity hazardous waste generators to utilize the program on a case by case basis.

2. The department shall establish maximum amounts of hazardous waste which may be accepted without fee or charge from any person at any one collection point. The department may accept additional quantities of hazardous waste; however, in such instances a fee shall be charged in an amount up to that which reflects the actual cost of collecting, handling, transporting, and treating or disposing of the additional quantity of hazardous waste.

3. The department may contract for the collection and disposition of hazardous waste as provided by this section with any person or firm authorized to transport, treat, recover or dispose of hazardous waste under sections 260.350 to 260.430, or the federal Resource Conservation and Recovery Act, P.L. 94-580, as amended. The department may use appropriations and accept funds, gifts and services from public and private agencies, businesses or individuals for the purpose of carrying out the provisions of this section.

4. The department shall promulgate rules and regulations necessary to carry out the provisions of this section. The department shall not delegate any authority to promulgate rules and regulations to any person with whom or any firm with which it has executed a contract for services as provided in subsection 3 of this section.

5. (1) The department shall ensure the safe collection and disposal of small quantities of hazardous waste by the date established in this section and shall ensure that such disposal is available to small quantity generators of hazardous waste throughout the state;

(2) After January 1, 1994, small quantities of hazardous waste which are exempt from regulation under the provisions of sections 260.350 to 260.434, except de minimis amounts, shall not be placed in a sanitary landfill;

(3) Any person convicted of knowingly placing small quantities of hazardous waste in a sanitary landfill shall be guilty of an infraction.

(L. 1986 H.B. 875 & 1649 § 1, A.L. 1990 S.B. 530)



Section 260.433 Commercial hazardous waste facilities, prohibited activities (third or fourth class counties).

Commercial hazardous waste facilities, prohibited activities (third or fourth class counties).

260.433. No person or entity shall operate a commercial hazardous waste facility in any third or fourth class counties by engaging in:

(1) Open burning of hazardous waste; or

(2) Open burning of waste explosives; or

(3) Detonation of waste explosives; or

(4) Any other thermal treatment of any hazardous waste or waste explosives, unless in a manner consistent with the department's standards for owners/operators of permitted hazardous waste treatment, storage, and disposal facilities.

(L. 1987 H.B. 375 § 1)



Section 260.435 Definitions, sections 260.435 to 260.480--definition of hazardous waste not to include certain materials.

Definitions, sections 260.435 to 260.480--definition of hazardous waste not to include certain materials.

260.435. The definitions set forth in section 260.360 shall apply to sections 260.435 to 260.480 and, in addition to such definitions, the term "abandoned or uncontrolled" means any property where hazardous waste has been illegally disposed of, or where hazardous waste was disposed of prior to regulation under sections 260.350 to 260.430. However, the term "hazardous waste" as used in sections 260.350 to 260.480 shall not include:

(1) Fly ash waste, bottom ash waste, slag waste and flue gas emission control waste generated primarily from the combustion of coal or other fossil fuels;

(2) Solid waste from the extraction, beneficiation and processing of ores and minerals, including phosphate rock and overburden from the mining of uranium ore; or

(3) Cement kiln dust waste; unless any such waste becomes subject to regulation under the Federal Hazardous Waste Management Act, then such waste excluded under this section shall be subject to regulation under this act*.

(L. 1983 H.B. 528)

Effective 6-27-83

*"This act" (H.B. 528, 1983) contained numerous sections. Consult Disposition of Sections table for a definitive listing.



Section 260.437 Rules and regulations, authority.

Rules and regulations, authority.

260.437. In addition to any other powers vested in it by law, the commission shall have the power to adopt, amend or repeal, after due notice and public hearing, standards, rules and regulations to implement sections 260.435 to 260.480.

(L. 1983 H.B. 528, A.L. 1995 S.B. 3)



Section 260.440 Registry of abandoned or uncontrolled hazardous waste sites, contents--investigation--department's powers and duties.

Registry of abandoned or uncontrolled hazardous waste sites, contents--investigation--department's powers and duties.

260.440. 1. The department shall maintain and make available for public inspection a registry of confirmed abandoned or uncontrolled hazardous waste disposal sites in the state. The department shall take all necessary action to insure that the registry provides a complete listing of all such sites. The registry shall contain the exact location of each site and identify the types of waste found at each site.

2. The department shall investigate all known or suspected abandoned or uncontrolled sites and determine whether each site should be included in the registry. In the evaluation of known or suspected abandoned or uncontrolled sites, the department shall have the power to enter private property and perform tests and analyses in the manner provided in section 260.375.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.445 Abandoned and uncontrolled sites, annual report, content--sent to whom.

Abandoned and uncontrolled sites, annual report, content--sent to whom.

260.445. 1. The department shall, on or before January 1, 1984, and annually thereafter on January first of each succeeding year, transmit an updated report to the commission, the general assembly and the governor identifying every abandoned or uncontrolled hazardous waste disposal site in the state listed on the registry. A copy of such report shall also be sent to the governing body of every county containing such a site.

2. Each annual report shall include, but need not be limited to, the following information for each site:

(1) A general description of the site, including the name and address of the site, the type and quantity of the hazardous waste disposed of at the site and the name of the current owners of the site;

(2) A summary of any significant environmental problems at and near the site;

(3) A summary of any serious health problems in the immediate vicinity of the site and any health problems deemed by the department to be related to conditions at the site;

(4) The status of any testing, monitoring or remedial actions in progress or recommended by the department;

(5) The status of any pending legal actions and any federal, state or local government permits concerning the site;

(6) The relative priority for remedial action at each site; and

(7) The proximity of the site to private residences, public buildings or property, school facilities, places of work or other areas where individuals may be regularly present.

3. In developing and maintaining the annual report, the department shall assess by January 1, 1984, and reassess by January first of each year thereafter based upon new information received, the relative priority of the need for action at each site to remedy environmental and health problems resulting from the presence of hazardous wastes at such sites. In making its assessments of relative priority, the department shall place every site in one of the following classifications:

(1) Causing or presenting an imminent danger of causing irreversible or irreparable damage to the public health or environment--immediate action required;

(2) Significant threat to the environment--action required;

(3) Does not present a significant threat to the public health or environment--action may be deferred;

(4) Site properly closed--requires continued management;

(5) Site properly closed, no evidence of present or potential adverse impact--no further action required.

4. Any site classified as properly closed under subdivision (5) of subsection 3 of this section shall be removed from all subsequent annual reports and the register of abandoned or uncontrolled sites.

5. The department shall utilize the department of health and senior services when assessing the effects of an abandoned or uncontrolled site on human health.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.450 Priority of sites, listed in registry, determined by investigation--factors to be considered.

Priority of sites, listed in registry, determined by investigation--factors to be considered.

260.450. 1. The director shall investigate each site listed in the registry to determine the relative priority of the site as provided in section 260.445.

2. The director shall for each site identify the:

(1) Address and site boundaries;

(2) Time period of use for disposal of hazardous waste;

(3) Name of the current owner and operator and names of reported owners and operators during the time period of use for disposal of hazardous waste;

(4) Names of persons responsible for the generation and transportation of hazardous waste disposed of; and

(5) Type, quantity and manner of hazardous waste disposal.

3. When preliminary evidence suggests further assessment is necessary, the director may assess the:

(1) Depth of water table at the site;

(2) Nature of soils at the site;

(3) Location, nature and size of aquifers at the site;

(4) Direction of present and historic groundwater flows at the site;

(5) Location and nature of surface waters at and near the site;

(6) Levels of contaminants, if any, in groundwater, surface water, air and soils at and near the site resulting from hazardous wastes disposed of at the site; and

(7) Current quality of all drinking water drawn from or distributed through the area in which the site is located, if the department determines that water quality may have been affected by the site.

4. The director shall maintain a site assessment file for each site listed in the registry. The file shall contain all information obtained pursuant to this section and shall be open to the public. The site materials in the file may be reproduced by any person. The department may impose a charge not to exceed the actual cost of reproduction for copies of file information.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.455 Registry, proposed site addition, procedure, notice.

Registry, proposed site addition, procedure, notice.

260.455. Within sixty days after June 27, 1983, the department shall notify by certified mail the owner of all or any part of each site or area to be included in the registry required by section 260.440 by mailing notice to the owner's last known address. Thereafter, thirty days before any site is added to the registry, the department shall notify the owner of all or any part of such site by certified mail of the proposed addition to the registry by mailing notice to each such owner at the owner's last known address.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.460 Listing or proposed listing of site in registry, procedure to remove.

Listing or proposed listing of site in registry, procedure to remove.

260.460. 1. Any owner or operator of a site proposed for listing in the registry, or listed in the registry pursuant to section 260.440, may petition the director for deletion of such site, modification of the site classification or modification of any information regarding such site. No site shall be listed on the registry until after the resolution of any appeal initiated under this section.

2. Within ninety days after the submittal of such petition, the commission may convene a hearing to review the action of the director. No less than thirty days prior to the hearing, the commission shall cause a notice of hearing to be published in a newspaper of general circulation in the county in which the site is located. The commission shall also notify in writing any owner or operator of the site no less than thirty days prior to the hearing.

3. No later than thirty days following receipt of the complete record or following the decision not to hold a hearing, the commission shall provide the owner or operator with a written determination accompanied by reason therefor regarding action taken on the petition. All final decisions of the commission shall be reviewable under chapter 536.

4. The department shall, within ten days of any determination, notify the local governments of jurisdiction whenever a change is made in the registry pursuant to this section.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.465 Change of use or transfer of site property--notice to buyer--appeal--violations, penalty.

Change of use or transfer of site property--notice to buyer--appeal--violations, penalty.

260.465. 1. No person may substantially change the manner in which an abandoned or uncontrolled hazardous waste disposal site on the registry prepared and maintained by the department pursuant to section 260.440 is used without the written approval of the director.

2. No person may sell, convey or transfer title to an abandoned or uncontrolled hazardous waste disposal site which is on the registry prepared and maintained by the department pursuant to section 260.440 without disclosing to the buyer early in the negotiation process that the site is on the registry, specifying applicable use restrictions and providing all registry information for the site. The seller shall also notify the buyer that he may be assuming liability for any remedial action at the site; provided, however, the sale, conveyance or transfer of property shall not absolve any person responsible for site contamination, including the seller, of liability for any remedial action at the site. The seller shall notify the department of the transfer of ownership within thirty days after the transfer.

3. Decisions of the director concerning the use of an abandoned or uncontrolled hazardous waste site may be appealed to the commission in the manner provided in section 260.460.

4. If the department has reason to believe that the provisions of this section have been violated, or are in imminent danger of being violated, it may institute a civil action in any court of competent jurisdiction for injunctive relief to prevent such violation and for the assessment of a civil penalty not to exceed one thousand dollars per day for each day of violation.

(L. 1983 H.B. 528, A.L. 1988 S.B. 535)



Section 260.470 Recording of sites, placed on or removed from registry--removal procedure.

Recording of sites, placed on or removed from registry--removal procedure.

260.470. 1. When the director places a site on the registry as provided in section 260.440, and after the resolution of any appeal under section 260.455, he shall file with the county recorder of deeds the period during which the site was used as a hazardous waste disposal area. When the director finds that a site on the registry has been properly closed under subdivision (5) of subsection 3 of section 260.445 with no evidence of potential adverse impact, he shall file this finding with the county recorder of deeds. The county recorder of deeds shall file this information so that any purchaser will be given notice that the site has been placed on, or removed from, the registry.

2. Any owner of a registry site may petition the department to remove the site from the registry provided that:

(1) Corrective actions have addressed the contamination at the site in accordance with a department-approved risk-based corrective action plan;

(2) The department has issued a letter indicating that no further actions are required to address current risk from contaminants for the site; and

(3) An environmental covenant for the property that meets the requirements of sections 260.1000 to 260.1039 has been filed with the county recorder of deeds.

3. The department shall approve such a request unless the department determines that removal from the registry would result in significant current or future risk of harm to human health, public welfare, or the environment. In making such a determination, the department shall provide a written justification that considers the amount, toxicity, and persistence of any contaminants left in place and the stability of current site conditions. Any denial under this subsection may be appealed to the commission in the manner provided in section 260.460.

(L. 1983 H.B. 528, A.L. 2007 S.B. 54)

Effective 1-01-08



Section 260.475 Fees to be paid by hazardous waste generators--exceptions--deposit of moneys--violations, penalty--deposit--fee requirement, expiration--fee structure review.

Fees to be paid by hazardous waste generators--exceptions--deposit of moneys--violations, penalty--deposit--fee requirement, expiration--fee structure review.

260.475. 1. Every hazardous waste generator located in Missouri shall pay, in addition to the fees imposed in section 260.380, a fee of twenty-five dollars per ton annually on all hazardous waste which is discharged, deposited, dumped or placed into or on the soil as a final action, and two dollars per ton on all other hazardous waste transported off site. No fee shall be imposed upon any hazardous waste generator who registers less than ten tons of hazardous waste annually pursuant to section 260.380, or upon:

(1) Hazardous waste which must be disposed of as provided by a remedial plan for an abandoned or uncontrolled hazardous waste site;

(2) Fly ash waste, bottom ash waste, slag waste and flue gas emission control waste generated primarily from the combustion of coal or other fossil fuels;

(3) Solid waste from the extraction, beneficiation and processing of ores and minerals, including phosphate rock and overburden from the mining of uranium ore and smelter slag waste from the processing of materials into reclaimed metals;

(4) Cement kiln dust waste;

(5) Waste oil; or

(6) Hazardous waste that is:

(a) Reclaimed or reused for energy and materials;

(b) Transformed into new products which are not wastes;

(c) Destroyed or treated to render the hazardous waste nonhazardous; or

(d) Waste discharged to a publicly owned treatment works.

2. The fees imposed in this section shall be reported and paid to the department on an annual basis not later than the first of January. The payment shall be accompanied by a return in such form as the department may prescribe.

3. All moneys collected or received by the department pursuant to this section shall be transmitted to the department of revenue for deposit in the state treasury to the credit of the hazardous waste fund created pursuant to section 260.391. Following each annual reporting date, the state treasurer shall certify the amount deposited in the fund to the commission.

4. If any generator or transporter fails or refuses to pay the fees imposed by this section, or fails or refuses to furnish any information reasonably requested by the department relating to such fees, there shall be imposed, in addition to the fee determined to be owed, a penalty of fifteen percent of the fee shall be deposited in the hazardous waste fund.

5. If the fees or any portion of the fees imposed by this section are not paid by the date prescribed for such payment, there shall be imposed interest upon the unpaid amount at the rate of ten percent per annum from the date prescribed for its payment until payment is actually made, all of which shall be deposited in the hazardous waste fund.

6. The state treasurer is authorized to deposit all of the moneys in the hazardous waste fund in any of the qualified depositories of the state. All such deposits shall be secured in such a manner and shall be made upon such terms and conditions as are now or may hereafter be provided for by law relative to state deposits. Interest received on such deposits shall be credited to the hazardous waste fund.

**7. This fee shall expire December 31, 2018, except that the department shall levy and collect this fee for any hazardous waste generated prior to such date and reported to the department.

***8. The director of the department of natural resources may conduct a comprehensive review of the fee structure set forth in this section. The comprehensive review shall include stakeholder meetings in order to solicit stakeholder input from each of the following groups: cement kiln representatives, chemical companies, large and small hazardous waste generators, and any other interested parties. Upon completion of the comprehensive review, the department shall submit proposed changes to the fee structure with stakeholder agreement to the hazardous waste management commission. The commission shall, upon receiving the department's recommendations, review such recommendations at the forthcoming regular or special meeting. The commission shall not take a vote on the fee structure until the following regular meeting. If the commission approves, by vote of two-thirds majority, the hazardous waste fee structure recommendations, the commission shall promulgate by regulation and publish the recommended fee structure no later than October first of the same year. The commission shall file the order of rulemaking for such rule with the joint committee on administrative rules pursuant to sections 536.021 and 536.024 no later than December first of the same year. If such rules are not disapproved by the general assembly in the manner set out below, they shall take effect on January first of the next odd-numbered year and the fee structure set out in this section shall expire upon the effective date of the commission-adopted fee structure, contrary to subsection 7**** of this section. Any regulation promulgated under this subsection shall be deemed to be beyond the scope and authority provided in this subsection, or detrimental to permit applicants, if the general assembly, within the first sixty calendar days of the regular session immediately following the promulgation of such regulation, by concurrent resolution, shall disapprove the fee structure contained in such regulation. If the general assembly so disapproves any regulation promulgated under this subsection, the hazardous waste management commission shall continue to use the fee structure set forth in the most recent preceding regulation promulgated under this subsection. This subsection shall expire on August 28, 2023.

(L. 1983 H.B. 528, A.L. 1985 S.B. 110, A.L. 1988 S.B. 535, A.L. 1994 H.B. 1156, A.L. 1999 S.B. 353, A.L. 2000 S.B. 577, A.L. 2004 S.B. 1040, A.L. 2005 S.B. 225, A.L. 2011 S.B. 135, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.

**Fee expires 12-31-18

***Subsection 8 expires 8-28-23

****Number "9" appears in original rolls.



Section 260.480 Transfer of moneys in the hazardous waste remedial fund to hazardous waste fund.

Transfer of moneys in the hazardous waste remedial fund to hazardous waste fund.

260.480. The fund balance remaining in the hazardous waste remedial fund is hereby transferred to the hazardous waste fund created in section 260.391*, and the moneys may be appropriated for any purpose previously authorized by this section as specified in subsection 1 of section 260.391.

(L. 1983 H.B. 528, A.L. 1985 S.B. 110, A.L. 1988 S.B. 535, A.L. 2000 S.B. 577, A.L. 2005 S.B. 225)

*Words "section 260.491" appear in original rolls, a typographical error.



Section 260.482 Incineration of certain material by Department of Defense, limitation.

Incineration of certain material by Department of Defense, limitation.

260.482. 1. Incineration or disposal by the United States Department of Defense of any hazardous substance resulting from activities associated with environmental cleanup at a facility not currently involved in the production of weapons, located in any county of the first classification with a charter form of government and a population of less than three hundred thousand inhabitants, shall be limited only to wastes produced and located at the site where such incineration or disposal is conducted.

2. No incineration of any hazardous substance at such facility shall be conducted after five calendar years following the completion of the test burn of such incineration.

(L. 1995 S.B. 407)

Effective 5-16-95



Section 260.500 Definitions.

Definitions.

260.500. As used in sections 260.500 to 260.550, unless the context clearly indicates otherwise, the following terms mean:

(1) "Cleanup", all actions necessary to contain, collect, control, identify, analyze, clean up, treat, disperse, remove, or dispose of a hazardous substance;

(2) "Cleanup costs", all costs incurred by the state or any of its political subdivisions, or their agents, or by any other person participating with the approval of the department of natural resources in the prevention or mitigation of damages from a hazardous substance emergency or the cleanup of a hazardous substance involved in a hazardous substance emergency, including a proportionate share of those costs necessary to maintain the services authorized in sections 260.500 to 260.550;

(3) "Department", the department of natural resources;

(4) "Director", the director of the department of natural resources;

(5) "Hazardous substance", any substance or mixture of substances that presents a danger to the public health or safety or the environment and includes:

(a) Any hazardous waste identified or listed by the department pursuant to sections 260.350 to 260.430;

(b) Any element, compound, mixture, solution, or substance designated pursuant to Sections 101(14) and 102 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, and Section 302 of the Superfund Amendments and Reauthorization Act of 1986, as amended; and

(c) Any hazardous material designated by the Secretary of the United States Department of Transportation pursuant to the Hazardous Materials Transportation Act;

(d) "Hazardous substances" does not include radioactive materials, wastes, emissions or discharges that are licensed or regulated by laws of the federal government or of this state. However, such material released due to a transportation accident shall be considered a hazardous substance;

(6) "Hazardous substance emergency":

(a) Any release of hazardous substances in quantities equal to or in excess of those determined pursuant to Section 101(14) or 102 of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended, and Section 304 of the Superfund Amendments and Reauthorization Act of 1986, as amended;

(b) Any release of petroleum including crude oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural gas and such synthetic gas) in excess of fifty gallons for liquids or three hundred cubic feet for gases, except that the notification and reporting of any release of natural gas or natural gas mixtures by or from intrastate facilities, regardless of the quantity of such release, shall be as specified by the public service commission rather than pursuant to the notification and reporting requirements contained in, or authorized by, sections 260.500 to 260.550. Interstate natural gas pipeline facilities shall report natural gas releases to the state and the National Response Center in accordance with federal Department of Transportation regulatory requirements;

(c) Any release of a hazardous waste which is reportable pursuant to sections 260.350 to 260.430;

(d) Any release of a hazardous substance which requires immediate notice pursuant to Part 171 of Title 49 of the Code of Federal Regulations;

(e) The department may promulgate rules and regulations identifying the substances and the quantities thereof which, if released, constitute a hazardous substance emergency;

(7) "Person", any individual, partnership, copartnership, firm, company, public or private corporation, association, joint stock company, trust, estate, political subdivision, or any agency, board, department, or bureau of the state or federal government, or any other legal entity whatever which is recognized by law as the subject of rights and duties;

(8) "Person having control over a hazardous substance", any person producing, handling, storing, transporting, refining, or disposing of a hazardous substance when a hazardous substance emergency occurs, including bailees, carriers, and any other person in control of a hazardous substance when a hazardous substance emergency occurs, whether they own the hazardous substance or are operating under a lease, contract, or other agreement with the legal owner thereof;

(9) "Release", any threatened or real emission, discharge, spillage, leakage, pumping, pouring, emptying or dumping of a substance into or onto the land, air or waters of the state unless done in compliance with the conditions of a federal or state permit, unless the substance is confined and is expected to stay confined to property owned, leased or otherwise controlled by the person having control over the substance, or unless, in the case of pesticides, if application is done in accordance with the product label;

(10) "State of Missouri basic emergency operations plan", the state plan, its annexes, and appendices as developed or maintained by the state emergency management agency for response to natural and man-made disasters in this state;

(11) "Waters of the state", all rivers, streams, lakes and other bodies of surface and subsurface water lying within or forming a part of the boundaries of the state which are not entirely confined and located completely upon lands owned, leased or otherwise controlled by a single person or by two or more persons jointly or as tenants in common and includes waters of the United States lying within the state.

(L. 1983 H.B. 528, A.L. 1995 S.B. 3 merged with S.B. 283, A.L. 2000 S.B. 577)



Section 260.505 Hazardous substance emergency response plan to be developed by department director--contents of plan.

Hazardous substance emergency response plan to be developed by department director--contents of plan.

260.505. 1. The director shall develop a "Hazardous Substance Emergency Response Plan", as an appendix to the annex of the "State of Missouri Basic Emergency Operation Plan", part II, "The Missouri Comprehensive Emergency Preparedness and Disaster Relief Plan". The hazardous substance emergency response plan shall be developed in consultation and cooperation with affected industries, and in cooperation and with the approval of the departments of public safety, social services, agriculture, conservation, transportation, and economic development for their areas of responsibility. The plan shall outline the respective responsibilities of the involved agencies in responding to hazardous substances emergencies. The department may enter into agreements with any state agency or unit of local government, with the federal government and with other persons as necessary to develop and implement the hazardous substances emergency response plan and to implement sections 260.005 to 260.550.

2. The hazardous substance emergency response plan shall establish one statewide telephone number to be used to notify the state of Missouri whenever a hazardous substance emergency occurs. Such phone shall be monitored by technical staff capable of advising the person reporting the emergency of the proper immediate actions to take pending the arrival of response personnel or other qualified assistance. The number shall be established by rule by the department in cooperation with the other affected state agencies and in accordance with the hazardous substance emergency response plan.

3. The person monitoring the statewide emergency telephone shall notify the appropriate agencies as designated in the hazardous substance emergency response plan.

4. Any person having control over a hazardous substance shall contact the state of Missouri, as specified in subsection 2 of this section, or the National Response Center, at the earliest practical moment upon discovery of an emergency involving the hazardous substance under his control. If requested, a written report of particulars of the incident shall be submitted. Failure to notify as required in this section is a class A misdemeanor. Notification received pursuant to this paragraph or information obtained by the exploitation of such notification shall not be used against any such person in any criminal case, except a prosecution for perjuring or for giving a false statement.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.510 Hazardous substances, director's powers and duties.

Hazardous substances, director's powers and duties.

260.510. The director:

(1) Shall provide technical advice and assistance to other state agencies, to political subdivisions of the state and to other persons upon request for the prevention, control and response to hazardous substance emergencies;

(2) May require the person having control over a hazardous substance involved in a hazardous substance emergency to clean up the hazardous substance and take any reasonable actions necessary to end a hazardous substance emergency;

(3) May clean up a hazardous substance and take any actions necessary to end a hazardous substance emergency if the person having control over a hazardous substance fails to take reasonable actions required by the director to clean up such hazardous substance or end such hazardous substance emergency;

(4) Shall take those actions necessary to clean up a hazardous substance or to end a hazardous substance emergency if the person having control over the hazardous substance cannot be contacted within a reasonable amount of time;

(5) May require a person having control over a hazardous substance involved in a hazardous substance emergency to take such corrective actions as may be reasonably required to prevent a recurrence of hazardous substance emergencies;

(6) May clean up any release of a substance if such release is a threat to the environment.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.515 Actions to abate, control or clean up not construed as admission of liability.

Actions to abate, control or clean up not construed as admission of liability.

260.515. Any action taken by any person to abate, control, or clean up a hazardous substance involved in a hazardous substance emergency shall not be construed as an admission of liability for a hazardous substance emergency.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.520 Rules and regulations--procedure.

Rules and regulations--procedure.

260.520. The director may adopt, amend, promulgate or repeal, after due notice and hearing, rules and regulations to implement sections 260.500 to 260.550 pursuant to this section and chapter 536. No rule or portion of a rule promulgated under the authority of sections 260.500 to 260.550 shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(L. 1983 H.B. 528, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)



Section 260.525 Investigation, no person to refuse entry--search warrant to be issued.

Investigation, no person to refuse entry--search warrant to be issued.

260.525. No person shall refuse entry or access for the purpose of investigating or responding to hazardous substance emergencies of an authorized representative of the department who presents appropriate credentials, nor obstruct or hamper the representative. A suitably restricted search warrant, upon showing of probable cause in writing and upon oath, shall be issued by any judge or associate circuit judge having jurisdiction to any such representative for the purpose of enabling the representative to investigate or respond to hazardous substance emergencies.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.530 Cleanup costs, liability--failure to comply, damages, exceptions--records of expense to be kept.

Cleanup costs, liability--failure to comply, damages, exceptions--records of expense to be kept.

260.530. 1. Any person having control over a hazardous substance shall be strictly liable to the state of Missouri for the reasonable cleanup costs incurred by the state as a result of the failure of such person to clean up a hazardous substance involved in a hazardous substance emergency in accordance with the requirements of sections 260.500 to 260.550 and rules promulgated by the department pursuant thereto. If such failure is willful, the person shall, in addition, be liable for punitive damages not to exceed triple the cleanup costs incurred by the state. Prompt and good faith notification to the director by the person having control over a hazardous substance that such person does not have the resources or managerial capability to begin or continue cleanup activities, or a good faith effort to clean up, relieves the person of liability for punitive damages, but not for actual cleanup costs. The director shall keep a record of all expenses incurred in carrying out any project or activity authorized by sections 260.500 to 260.550.

2. A person otherwise liable under the provisions of sections 260.500 to 260.550 is not liable if he demonstrates that the hazardous substance emergency occurred as the result of an act of God, an act of war, an act of the state of Missouri or the United States or solely the act of a third party. For the purposes of sections 260.500 to 260.550, no employee, agent of, or independent contractor employed by a person otherwise liable shall be considered a third party.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.535 Hazardous waste fund, deposits to--purpose for use.

Hazardous waste fund, deposits to--purpose for use.

260.535. Moneys received pursuant to the provisions of sections 260.500 to 260.550 which are not required by article IX, section 7 of the constitution to be distributed to schools shall be deposited in the hazardous waste fund created in section 260.391 and shall, upon appropriation, be used for control, abatement, analysis, cleanup, investigation and other reasonable costs incurred when responding to hazardous substance emergencies, or shall be used to reimburse the federal government for federal funds expended for the purposes named in this section. All other costs of the department necessary to carry out the provisions of sections 260.500 to 260.550 shall be paid from the hazardous waste fund, appropriated from general revenue or paid from available federal funds.

(L. 1983 H.B. 528, A.L. 1988 S.B. 535, A.L. 2000 S.B. 577)



Section 260.540 State employees acting in official capacity, liability.

State employees acting in official capacity, liability.

260.540. Persons employed by the state of Missouri shall not be held liable for damages incurred as a result of actions taken by them when acting in their official capacity pursuant to sections 260.500 to 260.550, rules promulgated pursuant thereto and the hazardous substance emergency response plan. However, the state of Missouri may be held liable for any such damages as provided in sections 537.600 and 537.610 or as may be covered by liability insurance or a self-insurance plan.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.545 Providing assistance at request of department, political subdivision or volunteer fire protection district, liability for actions, when.

Providing assistance at request of department, political subdivision or volunteer fire protection district, liability for actions, when.

260.545. Any person who provides assistance, including equipment or materials, at the request of the department or a political subdivision or volunteer fire protection district or by previous agreement with the department or political subdivision or volunteer fire protection district in the event of a release of a hazardous substance shall not be held liable in any civil action for damages as a result of that person's acts or omissions in rendering such assistance. Nothing in this section shall relieve any person from civil damages in the following circumstances:

(1) Where the release referred to is the result of the person's having control of a spilled hazardous substance;

(2) Where the person rendered assistance for payment beyond reimbursement for out-of-pocket expenses or with the expectation of such payment; or

(3) For acts or omissions which result from intentional wrongdoing or gross negligence.

(L. 1983 H.B. 528, A.L. 1988 S.B. 535, A.L. 1990 H.B. 1395 & 1448)



Section 260.546 Emergency assistance--cost, how paid--cost statement, contents--payment, when--amount, appeal procedure--state fund to pay cost but repayment required.

Emergency assistance--cost, how paid--cost statement, contents--payment, when--amount, appeal procedure--state fund to pay cost but repayment required.

260.546. 1. In the event that a hazardous substance release occurs for which a political subdivision or volunteer fire protection association as defined in section 320.300 provides emergency services, the person having control over a hazardous substance shall be liable for such reasonable and necessary costs incurred by the political subdivision or volunteer fire protection association while securing an emergency situation or cleaning up any hazardous substances. Such liability includes the cost of materials and supplies actually used to secure the emergency situation. The liability may also include the cost for contractual services which are not routinely provided by the department or political subdivision or volunteer fire protection association. Such liability shall not include the cost of normal services which otherwise would have been provided. Such liability shall not include budgeted administrative costs or the costs for duplicate services if multiple response teams are requested by the department or political subdivision unless, in the opinion of the department or political subdivision, duplication of service was required to protect the public health and environment. No later than sixty days after the completion of the cleanup of the release of a hazardous substance, the political subdivision or volunteer fire protection association shall submit to the person having control of the spilled hazardous substance an itemized statement of costs provided by the political subdivision. The statement of costs shall include but not be limited to an explanation of why the costs were reasonable and necessary. The explanation shall describe how such costs were not duplicative, did not include costs for normal services that would otherwise have been provided, and why contractual services, if any, were utilized in the response to the emergency situation. Response and cleanup costs are eligible for reimbursement if the initial response and assessment to a release of a hazardous substance was based on best practices and in a manner that any prudent political subdivision or volunteer fire protection association would respond to a release of a hazardous substance. Such response and cleanup costs may also include the costs of contractual services which are not routinely provided by the department or political subdivision or volunteer fire protection association. Such costs shall not include the costs of normal services which otherwise would have been provided.

2. Full payment shall be made within thirty days of receipt of the cost statement unless the person having control over the hazardous substance contests the amount of the costs pursuant to this section. If the person having control over the hazardous substance elects to contest the payment of such costs, such person shall file an appeal with the director within thirty days of receipt of the cost statement.

3. Upon receipt of such an appeal, the director shall notify the parties involved of the appeal and collect such evidence from the parties involved as the director deems necessary to make a determination of reasonable cleanup costs. The burden of proof shall be on the political subdivision or volunteer fire protection district to document and justify such costs allowed under subsection 1 of this section. Within sixty days of notification of the appeal, the director shall notify the parties of his or her decision. The director shall direct the person having control over a hazardous substance to pay those costs the director finds to be reasonable and appropriate. The determination of the director shall become final thirty days after receipt of the notice by the parties involved unless prior to such date one of the involved parties files a petition for judicial review pursuant to chapter 536.

4. The political subdivision or volunteer fire protection association may apply to the department for reimbursement from the hazardous waste fund created in section 260.391 for the costs for which the person having control over a hazardous substance shall be liable if the political subdivision or volunteer fire protection association is able to demonstrate a need for immediate relief for such costs and believes it will not receive prompt payment from the person having control over a hazardous substance. When the liability owed to the political subdivision or volunteer fire protection association by the person having control over a hazardous substance is paid, the political subdivision or volunteer fire protection association shall reimburse the department for any payment it has received from the hazardous waste fund. Such reimbursement to a political subdivision or volunteer fire protection association by the department shall be paid back to the department by the political subdivision or volunteer fire protection association within that time limit imposed by the department notwithstanding failure of the person having control over a hazardous substance to reimburse the political subdivision or volunteer fire protection association within that time.

(L. 1990 H.B. 1395 & 1448, A.L. 2000 S.B. 577, A.L. 2005 S.B. 225, A.L. 2008 S.B. 931)



Section 260.550 Information to be available to public, exceptions.

Information to be available to public, exceptions.

260.550. Information obtained under the provisions of sections 260.500 to 260.550 or any rule or regulation, order or condition adopted or issued thereunder, or any investigation authorized thereby, shall be available to the public unless:

(1) Nondisclosure is requested in writing;

(2) Such information constitutes trade secrets or information which is entitled to confidential treatment in order to protect any plan, process, tool, mechanism, or compound which is known only to the person claiming confidential treatment and confidential treatment is necessary to protect such person's trade, business or manufacturing process;

(3) Such nondisclosure will not result in an unreasonable threat to the health of humans or the environment; and

(4) Disclosure is not required under any federal act. Any employee of a department or any former employee of a department who, for a period of two years after the termination of such relationship, is convicted of willful disclosure or conspiracy to disclose trade secrets or information which is entitled to such confidential treatment to any person other than one entitled to the information under sections 260.500 to 260.550 is guilty of a class A misdemeanor.

(L. 1983 H.B. 528)

Effective 6-27-83



Section 260.552 Liability limitation for persons in business of hazardous waste cleanup created by others, exceptions--waste cleanup of environmental hazard defined.

Liability limitation for persons in business of hazardous waste cleanup created by others, exceptions--waste cleanup of environmental hazard defined.

260.552. 1. No person engaged in the business of waste cleanup of environmental hazards created by others, including asbestos, shall be liable for any damages arising from the release or discharge of a pollutant, resulting from such activity, in an amount greater than one million dollars to any one person or three million dollars to all persons for a single occurrence. The limitation of liability of this section shall not:

(1) Affect any right of indemnification which such person has, or may acquire by contract, against any other person who is liable for creating an environmental hazard;

(2) Apply to persons who intentionally, wantonly, or willfully violate federal or state regulations respecting the clean-up process.

2. For purposes of this* section, the phrase "business of waste cleanup of environmental hazard" shall mean an activity including the investigation, evaluation, planning, design, engineering, removal, construction and ancillary services, which is carried out to abate or clean up a pollutant.

(L. 1987 H.B. 700 § 37)

Effective 7-1-87

*Word "the" appears in original rolls.



Section 260.565 Definitions.

Definitions.

260.565. As used in sections 260.565 to 260.575, the following terms mean:

(1) "Hazardous substance", any hazardous substance specified in the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. Sections 9601(14) (A)-(F), as amended, petroleum and petroleum products, except where such petroleum and petroleum products were released to the environment from tanks subject to regulation by the department of natural resources or located on property which is eligible for moneys from the petroleum storage tank insurance fund pursuant to section 319.131, and any hazardous waste as defined in section 260.360 or any rules promulgated under sections 260.350 to 260.480;

(2) "Person", any individual, partnership, copartnership, firm, company, public or private corporation, association, joint stock company, trust estate, political subdivision or any agency, board, department or bureau of the state or federal government, or any other legal entity whatever which is recognized by law as the subject of rights and duties;

(3) "Phase I environmental site assessment", a noninvasive physical assessment of the real property and a records review conducted by a technical consultant who is familiar with the nature of the operations and activities that have occurred on the real property;

(4) "Real property", any residential or nonresidential real property;

(5) "Remediation" or "remedial action", all appropriate actions taken to clean up contaminated real property, including but not limited to removal, remedial actions, and response actions as such terms are defined by the federal Comprehensive Environmental Response, Compensation and Liability Act, as amended (42 U.S.C. 9601).

(L. 1993 S.B. 80, et al., A.L. 1999 S.B. 334)



Section 260.567 Application for voluntary remediation, requirements, form, fee--review by department--duties of applicant, reports--remedial action plan, review of--duties.

Application for voluntary remediation, requirements, form, fee--review by department--duties of applicant, reports--remedial action plan, review of--duties.

260.567. 1. Any person, including but not limited to a person acquiring, disposing of or possessing a lienholder interest on real property or other circumstances as may be established by rule involving real property that is known to be or suspected to be contaminated by hazardous substances, may apply to remediate the real property with oversight by the department of natural resources. Such application shall be made on forms provided by the department and shall include the location of the real property, the legal description of the real property, a general description of the nature of the operations and activities and the dates, if known, that such activities occurred on the real property, the names of known past and present owners of the real property, a description of the nature and extent of known or suspected contamination and an application fee of two hundred dollars.

2. The department shall review the application. The department shall approve or deny all applications received prior to January 1, 1995, by April 1, 1995. The department shall approve or deny all applications received on or after January 1, 1995, within ninety days of receipt of the application. The department shall approve the application unless the department determines that the contamination present or suspected to be present is such as to warrant action under sections 260.350 to 260.480, as amended, the Resource Conservation and Recovery Act, 42 U.S.C. section 6901 et seq., as amended, or the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. section 9601 et seq., as amended, in which case the department shall deny the request. If the applicant chooses to continue to remediate the real property under the provisions of sections 260.565 to 260.575, the department shall execute a site-specific oversight agreement with the applicant following approval of the application.

3. Following the approval of an application and execution of an oversight agreement, the applicant shall submit a copy of all reports prepared concerning the results of any site assessments, investigations, sample collections and sample analyses including, at a minimum, a Phase I environmental site assessment, to the department. The department shall review the reports submitted and comment, within one hundred and eighty days, on the nature and extent of any additional required environmental site assessments to be conducted on the real property. The department shall require the applicant to post a deposit, not to exceed five thousand dollars, which shall be used, upon appropriation, to cover the site-specific costs to the department. Moneys shall be transmitted to the director of the department of revenue for deposit in the state treasury. The deposit may be satisfied by cash or a letter of credit issued by a Missouri bank.

4. Prior to the conducting of any additional environmental site assessments, if any, the department shall approve all work plans appropriate for the scope of the assessment.

5. The department shall review reports of any additional environmental site assessments and make a determination, within one hundred and eighty days, of any required remedial actions. If the department determines that no remedial action is required, the applicant shall submit, if required by the director, a monitoring plan to the department. Upon approval by the director, the plan, if required, shall be implemented by the applicant. If the department determines that remediation is required, the applicant shall submit a remedial action plan to the department for any contamination identified in the environmental site assessments.

6. The department shall review the remedial action plan. Remedial action plans shall include work plans, safety plans, and testing protocols. In addition, remedial action plans shall include appropriate monitoring plans. The department shall, within ninety days, approve the plan if the plan satisfies the requirements of this section.

7. Following approval of the remedial action plan by the department, the applicant shall implement the remedial action plan.

8. During the implementation of the remedial action plan, the applicant shall submit to the department, on forms provided by the department, quarterly progress reports of such remedial action.

9. The applicant shall submit to the department a copy of all reports prepared concerning such remedial action.

10. The department shall review the remedial action conducted in accordance with the provisions of the approved remedial action plan.

11. Nothing in sections 260.565 to 260.575 shall limit the right of an applicant to terminate participation upon providing written notification to the department. Upon receipt of notice of termination from the applicant, the department shall refund any remaining deposit balance, after incurred costs are deducted, within sixty days.

12. Nothing in sections 260.565 to 260.575 shall limit the department's or the commission's authority to administer sections 260.350 to 260.480 or any rules promulgated thereunder.

13. The applicant may appeal any action of the department under sections 260.565 to 260.575 to the hazardous waste management commission within thirty days of such action.

(L. 1993 S.B. 80, et al.)



Section 260.569 Reimbursement for costs to department, computation--deposit of funds--termination from participation by department, when--refund of balance, when.

Reimbursement for costs to department, computation--deposit of funds--termination from participation by department, when--refund of balance, when.

260.569. 1. The department shall be reimbursed for its site-specific costs incurred in administration and oversight of the voluntary cleanup. The department shall bill applicants who conduct the voluntary cleanup at rates established by rule by the hazardous waste management commission. Such rates shall not be more than the lesser of the costs to the department or one hundred dollars per hour. The department shall furnish to the applicant a complete, full and detailed accounting of the costs incurred by the department for which the applicant is charged. The applicant may appeal any charge to the commission within thirty days of receipt of the bill. Appeal to the commission shall stay the required payment date until thirty days following the rendering of the decision of the commission. The department of natural resources shall initially draw down its charges against the application fee. Timely remittance of reimbursements, as provided in subsection 3 of this section, to the department is a condition of continuing participation. If, after the conclusion of the remedial action, a balance remains, the department shall refund that amount within sixty days. If the department fails to render any decision or take any action within the time period specified in sections 260.565 to 260.575, then the applicant shall not be required to reimburse the department for costs incurred for such review or action.

2. All funds remitted by the applicant conducting the voluntary cleanup shall be deposited into the hazardous waste fund created in section 260.391 and shall be used by the department upon appropriation for its administrative and oversight costs.

3. The department may terminate an applicant from further participation for cause. Grounds for termination include, but are not limited to:

(1) Discovery of conditions such as to warrant action pursuant to sections 260.350 to 260.480, as amended, the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901 et seq., as amended, or the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601 et seq., as amended;

(2) Failure to submit cost reimbursements within sixty days following notice from the department that such reimbursements are due;

(3) Failure to submit required information within ninety days following notice from the department that such information is required;

(4) Failure to submit a remedial action plan within ninety days following notice from the department that such plan is due;

(5) Failure to properly implement the remedial action plan; and

(6) Continuing noncompliance with any of the provisions of sections 260.565 to 260.575 or the rules and regulations promulgated pursuant to sections 260.565 to 260.575.

4. Upon termination pursuant to subdivision (1) of subsection 3 of this section or subsection 11 of section 260.567, if there is a balance in the applicant's application fee after deducting costs incurred by the department of natural resources, such balance shall be refunded within sixty days. Upon termination pursuant to subdivisions (2) to (6) of subsection 3 of this section, if a balance remains in the applicant's application fee, such balance shall be forfeited and deposited in the hazardous waste fund.

(L. 1993 S.B. 80, et al., A.L. 2000 S.B. 577, A.L. 2005 S.B. 225)



Section 260.571 Hazardous waste management commission may promulgate rules, scope.

Hazardous waste management commission may promulgate rules, scope.

260.571. The hazardous waste management commission may promulgate rules to implement sections 260.565 to 260.575. Such rules and regulations may include, but are not limited to, cleanup protocols, cleanup standards, and cost administration.

(L. 1993 S.B. 80, et al.)



Section 260.573 Completion of plan, department to issue letter, contents--effect.

Completion of plan, department to issue letter, contents--effect.

260.573. If the provisions set forth in sections 260.565 to 260.575 and any rules promulgated thereunder are met, and the applicant has remitted all applicable participation fees, the department shall issue, to the applicant, a letter stating that no further action need be taken at the site related to any contamination identified in the environmental assessments and for which remedial action has been taken in accordance with the approved remedial action plan. Such letter, however, shall provide that the department of natural resources may require the person to conduct additional environmental site assessments or remedial actions in the event that any monitoring conducted at or near the real property or other circumstances indicate that additional contamination is present which was not identified by the environmental site assessments or for which remedial action was not taken according to the remedial action plan.

(L. 1993 S.B. 80, et al.)



Section 260.575 False information, submission of--penalty.

False information, submission of--penalty.

260.575. Any person who knowingly submits false or fraudulent information to the department in connection with a voluntary cleanup shall be guilty of a class A misdemeanor.

(L. 1993 S.B. 80, et al.)



Section 260.600 Area revitalization authorities to hold title in cleanup areas--transfer of title to department, when--dissolution of authority (certain first class counties, charter form).

Area revitalization authorities to hold title in cleanup areas--transfer of title to department, when--dissolution of authority (certain first class counties, charter form).

260.600. Area revitalization authorities in any first class county with a charter form of government, adjoining a city not within a county, are authorized to temporarily hold title to property within any area designated for cleanup by the department of natural resources pursuant to this chapter or by any federal agency under the Comprehensive Environmental Response, Compensation and Liability Act of 1980. The authority shall transfer all rights, title and interests in all properties to the department of natural resources as soon as all owners of such property interests in the designated area have entered into legally binding agreements to convey those interests. The authority shall, within sixty days of such transfer of title, wind up its affairs and voluntarily dissolve in accordance with the provisions of chapter 355.

(L. 1983 H.B. 528 § 3)

Effective 6-27-83



Section 260.602 Authorities' articles of incorporation, content.

Authorities' articles of incorporation, content.

260.602. The articles of incorporation shall set forth:

(1) The names and residences of the applicants together with a recital that each of them is an elector of and taxpayer in the county or municipality;

(2) The name of the corporation, which shall be "The Area Revitalization Authority of the ........ of ........" (the blank spaces to be filled in with the name of the county or municipality, including the proper designation thereof as county, city, town or village) if such name shall be available for use by (which shall be in the county);

(3) The purpose for which the corporation is proposed to be organized;

(4) The number of directors of the corporation;

(5) The period, if any, for the duration of the corporation;

(6) Any other matter which the applicants may choose to insert therein which shall not be inconsistent with this act* or with the laws of the state of Missouri. The articles of incorporation shall be subscribed and acknowledged by each of the applicants before an officer authorized by the laws of Missouri to take acknowledgment to deeds.

(L. 1983 H.B. 528 § 4)

Effective 6-27-83

*"This act" (H.B. 528, 1983) contains numerous sections. Consult Disposition of Sections table for definitive listing.



Section 260.603 Articles filed where--secretary of state, duties.

Articles filed where--secretary of state, duties.

260.603. When executed and acknowledged in conformity with section 260.602, the articles of incorporation shall be filed with the secretary of state. The secretary of state shall examine the articles of incorporation and, if he finds that the recitals contained therein are correct, that the requirements of section 260.602 have been complied with, and that the name is not identical with or so nearly similar to that of another corporation already in existence in this state as to lead to confusion and uncertainty, he shall approve the articles of incorporation, issue a certificate of incorporation and record the same in an appropriate book or record in his office. When such articles have been so approved, the certificate of incorporation issued and the same filed, the applicants shall constitute a public corporation under the name set out in the articles of incorporation.

(L. 1983 H.B. 528 § 5)

Effective 6-27-83



Section 260.605 Board of directors, number, qualifications, election, term.

Board of directors, number, qualifications, election, term.

260.605. The corporation shall have a board of directors in which all the powers of the corporation shall be vested and which shall consist of any number of directors, not less than three, all of whom shall be duly qualified electors of and taxpayers in the county or municipality. The directors shall serve as such without compensation. The directors shall be elected by the governing body of the county or municipality, and each director shall continue to hold office until his successor is elected.

(L. 1983 H.B. 528 § 6)

Effective 6-27-83



Section 260.607 Powers and duties of board.

Powers and duties of board.

260.607. The corporation is hereby granted all powers necessary or appropriate to carry out and effectuate its purposes under sections 260.600 to 260.607, including but not limited to the following:

(1) To adopt bylaws and rules for the regulation of its affairs and the conduct of its business;

(2) To adopt an official seal;

(3) To sue and be sued;

(4) To make and execute leases, contracts, releases, compromises and other instruments necessary or convenient to carry out its purposes;

(5) To acquire, whether by purchase, exchange or gift, real properties located within any area designated for cleanup under this act*;

(6) To convey real properties whenever the board of directors finds that it has acquired all rights, title and interests in all properties within the area designated for cleanup;

(7) To employ and pay compensation to such employees and agents, including attorneys, and others, as the board of directors shall deem necessary to further the purposes of sections 260.600 to 260.607.

(L. 1983 H.B. 528 § 7)

Effective 6-27-83

*"This act" (H.B. 528, 1983) contains numerous sections. Consult Disposition of Sections table for definitive listing.



Section 260.609 Authority, state and state employees no liability, when.

Authority, state and state employees no liability, when.

260.609. The state of Missouri, its employees or the revitalization authority shall not be held liable for any injury caused by a dangerous condition at any abandoned or uncontrolled site as a result of the actions taken on behalf of the state or the revitalization agency under sections 260.600 to 260.607.

(L. 1983 H.B. 528 § 8)

Effective 6-27-83



Section 260.700 Membership authorized--compact--purposes.

Membership authorized--compact--purposes.

260.700. The "Midwest Interstate Low-Level Radioactive Waste Compact" is hereby enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows: THE MIDWEST INTERSTATE LOW-LEVEL RADIOACTIVE

WASTE COMPACT ARTICLE I. POLICY AND PURPOSE

There is created the "Midwest Interstate Low-Level Radioactive Waste Compact".

The states party to this compact recognize that the Congress of the United States, by enacting the Low-Level Radioactive Waste Policy Act, as amended by the Low-Level Radioactive Waste Policy Amendments Act of 1985, 42 U.S.C. 2021b to j, has provided for and encouraged the development of low-level radioactive waste compacts as a tool for disposing of such waste. The party states acknowledge that the Congress declared that each state is responsible for providing for the availability of capacity either within or outside the state for the disposal of low-level radioactive waste generated within its borders, except for waste generated as a result of certain defense activities of the federal government or federal research and development activities. The party states also recognize that the disposal of low-level radioactive waste is handled most efficiently on a regional basis; and, that the safe and efficient management of low-level radioactive waste generated within the region requires that sufficient capacity to dispose of such waste be properly provided.

a. It is the policy of the party states to enter into a regional low-level radioactive waste disposal compact for the purpose of:

1. Providing the instrument and framework for a cooperative effort;

2. Providing sufficient facilities for the proper disposal of low-level radioactive waste generated in the region;

3. Protecting the health and safety of the citizens of the region;

4. Limiting the number of facilities required to effectively and efficiently dispose of low-level radioactive waste generated in the region;

5. Encouraging source reduction and the environmentally sound treatment of waste that is generated to minimize the amount of waste to be disposed of;

6. Ensuring that the costs, expenses, liabilities, and obligations of low-level radioactive waste disposal are paid by generators and other persons who use compact facilities to dispose of their waste;

7. Ensuring that the obligations of low-level radioactive waste disposal that are the responsibility of the party states are shared equitably among them;

8. Ensuring that the party states that comply with the terms of this compact and fulfill their obligations under it share equitably in the benefits of the successful disposal of low-level radioactive waste; and

9. Ensuring the environmentally sound, economical, and secure disposal of low-level radioactive wastes.

b. Implicit in the congressional consent to this compact is the expectation by the Congress and the party states that the appropriate federal agencies will actively assist the compact commission and the individual party states to this compact by:

1. Expeditious enforcement of federal rules, regulations and laws;

2. Imposition of sanctions against those found to be in violation of federal rules, regulations and laws; and

3. Timely inspection of their licensees to determine their compliance with these rules, regulations and laws. ARTICLE II. DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

a. "Care" means the continued observation of a facility after closing for the purposes of detecting a need for maintenance, ensuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and including the correction of problems which are detected as a result of that observation.

b. "Close", "Closed", or "Closing" means that the compact facility with respect to which any of those terms is used has ceased to accept waste for disposal. "Permanently closed" means that the compact facility with respect to which the term is used has ceased to accept waste because it has operated for twenty years or a longer period of time as authorized by Article VI.i. of this compact, its capacity has been reached, the commission has authorized it to close pursuant to Article III.h.7. of this compact, the host state of such facility has withdrawn from the compact or had its membership revoked, or this compact has been dissolved.

c. "Commission" means the Midwest Interstate Low-Level Radioactive Waste Commission.

d. "Compact facility" means a waste disposal facility that is located within the region and that is established by a party state pursuant to the designation of that state as a host state by the commission.

e. "Development" includes the characterization of potential sites for a waste disposal facility, siting of such a facility, licensing of such a facility, and other actions taken by a host state prior to the commencement of construction of such a facility to fulfill its obligations as a host state.

f. "Disposal", with regard to low-level radioactive waste, means the permanent isolation of that waste in accordance with the requirements established by the United States Nuclear Regulatory Commission or the licensing agreement state.

g. "Disposal plan" means the plan adopted by the commission for the disposal of waste within the region.

h. "Facility" means a parcel of land or site, together with the structures, equipment and improvements on or appurtenant to the land or site, which is or has been used for the disposal of low-level radioactive waste, which is being developed for that purpose, or upon which the construction of improvements or installation of equipment is occurring for that purpose.

i. "Final decision" means a final action of the commission determining the legal rights, duties or privileges of any person. "Final decision" does not include preliminary, procedural or intermediate actions by the commission, actions regulating the internal administration of the commission, or actions of the commission to enter into or refrain from entering into contracts or agreements with vendors to provide goods or services to the commission.

j. "Generator" means a person who first produces low-level radioactive waste, including, without limitation, any person who does so in the course of or incident to manufacturing, power generation, processing, waste treatment, waste storage, medical diagnosis and treatment, research, or other industrial or commercial activity. If the person who first produced an item or quantity of waste cannot be identified, "generator" means the person first possessing the waste who can be identified.

k. "Host state" means any state which is designated by the commission to host a compact facility or has hosted a compact facility.

l. "Long-term care" means those activities taken by a host state after a compact facility is permanently closed to ensure the protection of air, land and water resources and the health and safety of all people who may be affected by the facility.

m. "Low-level radioactive waste" or "waste" means radioactive waste that is not classified as high-level radioactive waste and that is class A, B, or C low-level radioactive waste as defined in 10 CFR 61.55, as that section existed on January 26, 1983. "Low-level radioactive waste" or "waste" does not include any such radioactive waste that is owned or generated by the United States Department of Energy; by the United States Navy as a result of the decommissioning of its vessels, or as a result of any research, development, testing or production of any atomic weapon.

n. "Operates", "operational", or "operating" means that the compact facility with respect to which any of those terms is used accepts waste for disposal.

o. "Party state" means any eligible state that enacts this compact into law, pays any eligibility fee established by the commission, and has not withdrawn from this compact or had its membership in this compact revoked, provided that a state that has withdrawn from this compact or had its membership revoked again becomes a party state if it is readmitted to membership in this compact pursuant to Article VIII.a. of this compact. "Party state" includes any host state. "Party state" also includes any statutorily created administrative departments, agencies or instrumentalities of a party state, but does not include municipal corporations, regional or local units of government or other political subdivisions of a party state that are responsible for governmental activities on less than a statewide basis.

p. "Person" means any individual, corporation, association, business enterprise or other legal entity either public or private and any legal successor, representative, agent or agency of that individual, corporation, association, business enterprise, or other legal entity. "Person" also includes the United States, states, political subdivisions of states, and any department, agency or instrumentality of the United States or a state.

q. "Region" means the area of the party states.

r. "Site" means the geographic location of a facility.

s. "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands or any other territorial possession of the United States.

t. "Storage" means the temporary holding of waste.

u. "Treatment" means any method, technique or process, including storage for radioactive decay, designed to change the physical, chemical or biological characteristics or composition of any waste in order to render the waste safer for transport or management, amenable to recovery, convertible to another usable material or reduced in volume.

v. "Waste management", "manage waste", "management of waste", "management", or "managed" means the storage, treatment, or disposal of waste. ARTICLE III. THE COMMISSION

a. There is created the "Midwest Interstate Low-Level Radioactive Waste Commission". The commission consists of one voting member from each party state. The governor of each party state shall notify the commission in writing of its member and any alternates. An alternate may act on behalf of the member only in that member's absence. The method for selection and the expenses of each commission member shall be the responsibility of the member's respective state.

b. Each commission member is entitled to one vote. Except as otherwise specifically provided in this compact, an action of the commission is binding if a majority of the total membership casts its vote in the affirmative. A party state may direct its member or alternate member of the commission how to vote or not vote on matters before the commission.

c. The commission shall elect annually from among its members a chairperson. The commission shall adopt and publish, in convenient form, bylaws, and policies which are not inconsistent with this compact, including procedures for the use of binding arbitration under Article VI.o. of this compact and procedures which substantially conform with the provisions of the Federal Administrative Procedure Act (5 U.S.C. sections 500 to 559) in regard to notice, conduct and recording of meetings; access by the public to records; provision of information to the public; conduct of adjudicatory hearings; and issuance of decisions.

d. The commission shall meet at least once annually and shall also meet upon the call of the chairperson or any other commission member.

e. All meetings of the commission shall be open to the public with reasonable advance notice. The commission may, by majority vote, close a meeting to the public for the purpose of considering sensitive personnel or legal strategy matters. However, all commission actions and decisions shall be made in open meetings and appropriately recorded.

f. The commission may establish advisory committees for the purpose of advising the commission on any matters pertaining to waste management.

g. The office of the commission shall be in a party state. The commission may appoint or contract for and compensate such limited staff necessary to carry out its duties and functions. The staff shall have the responsibilities and authority delegated to it by the commission in its bylaws. The staff shall serve at the commission's pleasure with the exception that staff hired as the result of securing federal funds shall be hired and governed under applicable federal statutes and regulations. In selecting any staff, the commission shall assure that the staff has adequate experience and formal training to carry out the functions assigned to it by the commission.

h. The commission may do any or all of the following:

1. Appear as an intervenor or party in interest before any court of law or any federal, state or local agency, board or commission in any matter related to waste management. In order to represent its views, the commission may arrange for any expert testimony, reports, evidence or other participation.

2. Review any emergency closing of a compact facility, determine the appropriateness of that closing, and take whatever lawful actions are necessary to ensure that the interests of the region are protected.

3. Take any action which is appropriate and necessary to perform its duties and functions as provided in this compact.

4. Approve the disposal of naturally occurring and accelerator produced radioactive material at a compact facility. The commission shall not approve the acceptance of such material without first making an explicit determination of the effect of the new waste stream on the compact facility's maximum capacity. Such approval requires the affirmative vote of a majority of the commission, including the affirmative vote of the member from the host state of the compact facility that would accept the material for disposal. Any such host state may, at any time, rescind its vote granting the approval and, thereafter, additional naturally occurring and accelerator produced radioactive material shall not be disposed of at a compact facility unless the disposal is again approved. All provisions of this compact apply to the disposal of naturally occurring and accelerator produced radioactive material that has been approved for disposal at a compact waste facility pursuant to Article III.h.4. of this compact.

5. Enter into contracts in order to perform its duties and functions as provided in this compact.

6. When approved by the commission, with the member from each host state in which an affected compact facility is operating or being developed or constructed voting in the affirmative, enter into agreements to do any of the following:

(a) Import for disposal within the region, waste generated outside the region;

(b) Export for disposal outside the region, waste generated inside the region;

(c) Dispose of waste generated within the region at a facility within the region that is not a compact facility.

7. Authorize a host state to permanently close a compact facility located within its borders earlier than otherwise would be required by Article VI.i. of this compact. Such a closing requires the affirmative vote of a majority of the commission, including the affirmative vote of the member from the state in which the affected compact facility is located.

i. The commission shall do all of the following:

1. Submit an annual report to, and otherwise communicate with, the governors and the appropriate officers of the legislative bodies of the party states regarding the activities of the commission.

2. Adopt and amend, by a two-thirds vote of the membership, in accordance with the procedures and criteria developed pursuant to Article IV of this compact, a regional disposal plan which designates host states for the establishment of needed compact facilities.

3. Adopt an annual budget.

4. Establish and implement a procedure for determining the capacity of a compact facility. The capacity of a compact facility shall be established as soon as reasonably practical after the host state of the facility is designated and shall not be changed thereafter without the consent of the host state. The capacity of a compact facility shall be based on the projected volume, radioactive characteristics, or both, of the waste to be disposed of at the facility during the period set forth in Article VI.i. of this compact.

5. Provide a host state with funds necessary to pay reasonable development expenses incurred by the host state after it is designated to host a compact facility.

6. Establish and implement procedures for making payments from the remedial action fund provided for in Article III.p. of this compact.

7. Establish and implement procedures to investigate any complaint joined in by two or more party states regarding another party state's performance of its obligations under this compact.

8. Adopt policies promoting source reduction and the environmentally sound treatment of waste in order to minimize the amount of waste to be disposed of at compact facilities.

9. Establish and implement procedures for obtaining information from generators regarding the volume and characteristics of waste projected to be disposed of at compact facilities and regarding generator activities with respect to source reduction, recycling and treatment of waste.

10. Prepare annual reports regarding the volume and characteristics of waste projected to be disposed of at compact facilities.

j. Funding for the commission shall be provided as follows:

1. When no compact facility is operating, the commission may assess fees to be collected from generators of waste in the region. The fees shall be reasonable and equitable. The commission shall establish and implement procedures for assessing and collecting the fees. The procedures may allow the assessing of fees against less than all generators of waste in the region; provided that if fees are assessed against less than all generators of waste in the region, generators paying the fees shall be reimbursed the amount of the fees, with reasonable interest, out of the revenues of operating compact facilities.

2. When a compact facility is operating, funding for the commission shall be provided through a surcharge collected by the host state as part of the fee system provided for in Article VI.j. of this compact. The surcharge to be collected by the host state shall be determined by the commission and shall be reasonable and equitable.

3. In the aggregate, the fees or surcharges, as the case may be, shall be no more than is necessary to:

(a) Cover the annual budget of the commission;

(b) Provide a host state with the funds necessary to pay reasonable development expenses incurred by the host state after it is designated to host a compact facility;

(c) Provide moneys for deposit in the remedial action fund established pursuant to Article III.p. of this compact; and

(d) Provide moneys to be added to an inadequately funded long-term care fund as provided in Article VI.o. of this compact.

k. Financial statements of the commission shall be prepared according to generally accepted accounting principles. The commission shall contract with an independent certified public accountant to annually audit its financial statements and to submit an audit report to the commission. The audit report shall be made a part of the annual report of the commission required by Article III of this compact.

l. The commission may accept for any of its purposes and functions and may utilize and dispose of any donations, grants of money, equipment, supplies, materials and services from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation. The nature, amount and condition, if any, attendant upon any donation or grant accepted or received by the commission together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the commission.

m. The commission is a legal entity separate and distinct from the party states. Members of the commission and its employees are not personally liable for actions taken by them in their official capacity. The commission is not liable or otherwise responsible for any costs, expenses or liabilities resulting from the development, construction, operation, regulation, closing or long-term care of any compact facility or any noncompact facility made available to the region by any contract or agreement entered into by the commission under Article III.h.6. of this compact. Nothing in Article III.m. of this compact relieves the commission of its obligations under Article III of this compact or under contracts to which it is a party. Any liabilities of the commission are not liabilities of the party states.

n. Final decisions of the commission shall be made, and shall be subject to judicial review, in accordance with all of the following conditions:

1. Every final decision shall be made at an open meeting of the commission. Before making a final decision, the commission shall provide an opportunity for public comment on the matter to be decided. Each final decision shall be reduced to writing and shall set forth the commission's reasons for making the decision.

2. Before making a final decision, the commission may conduct an adjudicatory hearing on the proposed decision.

3. Judicial review of a final decision shall be initiated by filing a petition in the United States District Court for the district in which the person seeking the review resides or in which the commission's office is located not later than sixty days after issuance of the commission's written decision. Concurrently with filing the petition for review with the court, the petitioner shall serve a copy of the petition on the commission. Within five days after receiving a copy of the petition, the commission shall mail a copy of it to each party state and to all other persons who have notified the commission of their desire to receive copies of such petitions. Any failure of the commission to so mail copies of the petition does not affect the jurisdiction of the reviewing court. Except as otherwise provided in Article III.n.3. of this compact, standing to obtain judicial review of final decisions of the commission and the form and scope of the review are subject to and governed by 5 U.S.C.A. 706.

4. If a party state seeks judicial review of a final decision of the commission that does any of the following, the facts shall be subject to trial de novo by the reviewing court unless trial de novo of the facts is affirmatively waived in writing by the party state:

(a) Imposes financial penalties on a party state;

(b) Suspends the right of a party state to have waste generated within its borders disposed of at a compact facility or at a noncompact facility made available to the region by an agreement entered into by the commission under Article III.h.6. of this compact;

(c) Terminates the designation of a party state as a host state;

(d) Revokes the membership of a party state in this compact;

(e) Establishes the amounts of money that a party state that has withdrawn from this compact or had its membership in this compact revoked is required to pay under article VIII.e. of this compact. Any such trial de novo of the facts shall be governed by the Federal Rules of Civil Procedure and the Federal Rules of Evidence.

5. Preliminary, procedural or intermediate actions by the commission that precede a final decision are subject to review only in conjunction with review of the final decision.

6. Except as provided in Article III.n.5. of this compact, actions of the commission that are not final decisions are not subject to judicial review.

o. Unless approved by a majority of the commission, with the member from each host state in which an affected compact facility is operating or is being developed or constructed voting in the affirmative, no person shall do any of the following:

1. Import waste generated outside the region for management within the region;

2. Export waste generated within the region for disposal outside the region;

3. Manage waste generated outside the region at a facility within the region;

4. Dispose of waste generated within the region at a facility within the region that is not a compact facility.

p. The commission shall establish a remedial action fund to pay the costs of reasonable remedial actions taken by a party state if an event results from the development, construction, operation, closing or long-term care of a compact facility that poses a threat to human health, safety or welfare or to the environment. The amount of the remedial action fund shall be adequate to pay the costs of all reasonably foreseeable remedial actions. A party state shall notify the commission as soon as reasonably practical after the occurrence of any event that may require the party state to take a remedial action. The failure of a party state to so notify the commission does not limit the rights of the party state under Article III.p. of this compact. If the moneys in the remedial action fund are inadequate to pay the costs of reasonable remedial actions, the amount of the deficiency is a liability with respect to which generators shall provide indemnification under Article VII.g. of this compact. Generators who provide the required indemnification have the rights of contribution provided in Article VII.g. of this compact. Article III.p. of this compact applies to any remedial action taken by a party state regardless of whether the party state takes the remedial action on its own initiative or because it is required to do so by a court or regulatory agency of competent jurisdiction.

q. If the commission makes payment from* the remedial action fund provided for in Article III.p. of this compact, the commission is entitled to obtain reimbursement under applicable rules of law from any person who is responsible for the event giving rise to the remedial action. Such reimbursement may be obtained from a party state only if the event giving rise to the remedial action resulted from the activities of that party state as a generator of waste.

r. If this compact is dissolved, all moneys held by the commission shall be used first to pay for any ongoing or reasonably anticipated remedial actions. Any remaining moneys shall be distributed in a fair and equitable manner to those party states that have operating or closed compact facilities within their borders and shall be added to the long-term care funds maintained by those party states. ARTICLE IV. REGIONAL DISPOSAL PLAN

The commission shall adopt and periodically update a regional disposal plan designed to ensure the safe and efficient disposal of waste generated within the region. In adopting a regional waste disposal plan, the commission shall do all of the following:

a. Adopt procedures for determining, consistent with considerations for public health and safety, the type and number of compact facilities which are presently necessary and which are projected to be necessary to dispose of waste generated within the region;

b. Develop and adopt procedures and criteria for identifying a party state as a host state for a compact facility. In developing these criteria, the commission shall consider all of the following:

1. The health, safety, and welfare of the citizens of the party states;

2. The existence of compact facilities within each party state;

3. The minimization of waste transportation;

4. The volumes and types of wastes generated within each party state;

5. The environmental impacts on the air, land and water resources of the party states; and

6. The economic impacts on the party states.

c. Conduct such hearings, and obtain such reports, studies, evidence and testimony required by its approved procedures prior to identifying a party state as a host state for a needed compact facility;

d. Prepare a draft disposal plan and any update thereof, including procedures, criteria and host states, which shall be made available in a convenient form to the public for comment. Upon the request of a party state, the commission shall conduct a public hearing in that state prior to the adoption or update of the disposal plan. The disposal plan and any update thereof shall include the commission's response to public and party state comment. ARTICLE V. RIGHTS AND OBLIGATIONS OF PARTY STATES

a. Each party state shall act in good faith in the performance of acts and courses of conduct which are intended to ensure the provision of facilities for regional availability and usage in a manner consistent with this compact.

b. Except for waste attributable to radioactive material or waste imported into the region in order to render the material or waste amenable to transportation, storage, disposal or recovery, or in order to convert the waste or material to another usable material, or to reduce it in volume or otherwise treat it, each party state has the right to have all wastes generated within its borders disposed of at compact facilities subject to the payment of all fees established by the host state under Article VI.j. of this compact and to the provisions contained in Articles VI.l., VI.s., VIII.d., IX.d. and X of this compact. All party states have an equal right of access to any facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact, subject to the provisions of Articles VI.l., VI.s., VIII.d. and X of this compact.

c. If a party state's right to have waste generated within its borders disposed of at compact facilities, or at any noncompact facility made available to the region by an agreement entered into by the commission under Article III.h.6. of this compact, is suspended, no waste generated within its borders by any person shall be disposed of at any such facility during the period of the suspension.

d. To the extent permitted by federal law, each party state may enforce any applicable federal and state laws, regulations and rules pertaining to the packaging and transportation of waste generated within or passing through its borders. Nothing in this section shall be construed to require a party state to enter into any agreement with the United States Nuclear Regulatory Commission.

e. Each party state shall provide to the commission any data and information the commission requires to implement its responsibilities. Each party state shall establish the capability to obtain any data and information required by the commission.

f. If, notwithstanding the sovereign immunity provision in Article VII.f.1. and the indemnification provided for in Articles III.p., VI.o. and VII.g. of this compact, a party state incurs a cost as a result of an inadequate remedial action fund of an exhausted long-term care fund, or incurs a liability as a result of an action described in Article VII.f.1. and not described in Article VII.f.2. of this compact, the cost or liability shall be the pro rata obligation of each party state and each state that has withdrawn from this compact or had its membership in this compact revoked. The commission shall determine each state's pro rata obligation in a fair and equitable manner based on the amount of waste from each such state that has been or is projected to be disposed of at the compact facility with respect to which the cost or liability to be shared was incurred. No state shall be obligated to pay the pro rata obligation of any other state.

The pro rata obligations provided for in Article V.f. of this compact do not result in the creation of state debt. Rather, the pro rata obligations are contractual obligations that shall be enforced by only the commission or an affected party state.

g. If the party states make payment pursuant to Article V.f. of this compact, the surcharge or fee provided for in Article III.j. of this compact shall be used to collect the funds necessary to reimburse the party states for those payments. The commission shall determine the time period over which reimbursement shall take place. ARTICLE VI. DEVELOPMENT, OPERATION AND CLOSING OF COMPACT FACILITIES

a. Any party state may volunteer to become a host state, and the commission may designate that state as a host state.

b. If not all compact facilities required by the regional disposal plan are not developed pursuant to Article VI.a. of this compact, the commission may designate a host state.

c. After a state is designated a host state by the commission, it is responsible for the timely development and operation of the compact facility it is designated to host. The development and operation of the compact facility shall not conflict with applicable federal and host state laws, rules and regulations, provided that the laws, rules and regulations of a host state and its political subdivisions shall not prevent, nor shall they be applied so as to prevent, the host state's discharge of the obligation set forth in Article VI.c. of this compact. The obligation set forth in Article VI.c. of this compact is contingent upon the discharge by the commission of its obligation set forth in Article III.i.5. of this compact.

d. If a party state designated as a host state fails to discharge the obligations imposed upon it by Article VI.c. of this compact, its host state designation may be terminated by a two-thirds vote of the commission with the member from the host state of any then operating compact facility voting in the affirmative. A party state whose host state designation has been terminated has failed to fulfill its obligations as a host state and is subject to the provisions of Article VIII.d. of this compact.

e. Any party state designated as a host state may request the commission to relieve that state of the responsibility to serve as a host state. Except as set forth in Article IV.d. of this compact, the commission may relieve a party state of its responsibility only upon a showing by the requesting party state that, based upon criteria established by the commission that are consistent with any applicable federal criteria, no feasible potential compact facility site exists within its borders. A party state relieved of its host state responsibility shall repay to the commission any funds provided to that state by the commission for the development of a compact facility, and also shall pay to the commission the amount the commission determines is necessary to ensure that the commission and the other party states do not incur financial loss as a result of the state being relieved of its host state responsibility. Any funds so paid to the commission with respect to the financial loss of the other party states shall be distributed forthwith by the commission to the party states that would otherwise incur the loss. In addition, until the state relieved of its responsibility is again designated as a host state and a compact facility located in that state begins operating, it shall annually pay to the commission, for deposit in the remedial action fund, an amount the commission determines is fair and equitable in light of the fact the state has been relieved of the responsibility to host a compact facility, but continues to enjoy the benefits of being a member of this compact.

f. The host state shall select the technology for the compact facility. If requested by the commission, information regarding the technology selected by the host state shall be submitted to the commission for its review. The commission may require the host state to make changes in the technology selected by the host state if the commission demonstrates that the changes do not decrease the protection of air, land and water resources and the health and safety of all people who may be affected by the facility. If requested by the host state, any commission decision requiring the host state to make changes in the technology shall be preceded by an adjudicatory hearing in which the commission shall have the burden of proof.

g. A host state may assign to a private contractor the responsibility, in whole or in part, to develop, construct, operate, close or provide long-term care for a compact facility. Assignment of such responsibility by a host state to a private contractor does not relieve the host state of any responsibility imposed upon it by this compact. A host state may secure indemnification from the contractor for any costs, liabilities and expenses incurred by the host state resulting from the development, construction, operation, closing or long-term care of a compact facility.

h. To the extent permitted by federal and state law, a host state shall regulate and license any facility within its borders and ensure the long-term care of that facility.

i. A host state shall accept waste for disposal for a period of twenty years from the date the compact facility in the host state becomes operational, or until its capacity has been reached, whichever occurs first. At any time before the compact facility closes, the host state and the commission may enter into an agreement to extend the period during which the host state is required to accept such waste or to increase the capacity of the compact facility. Except as specifically authorized by Article VI.l.4. of this compact, the twenty-year period shall not be extended, and the capacity of the facility shall not be increased, without the consent of the affected host state and the commission.

j. A host state shall establish a system of fees to be collected from the users of any compact facility within its borders. The fee system, and the costs paid through the system, shall be reasonable and equitable. The fee system shall be subject to the commission's approval. The fee system shall provide the host state with sufficient revenue to pay costs associated with the compact facility, including, but not limited to, operation, closing, long-term care, debt service, legal costs, local impact assistance and local financial incentives. The fee system also shall be used to collect the surcharge provided in Article III.j.2. of this compact. The fee system shall include incentives for source reduction and shall be based on the hazard of the waste as well as the volume.

k. A host state shall ensure that a compact facility located within its borders that is permanently closed is properly cared for so as to ensure protection of air, land and water resources and the health and safety of all people who may be affected by the facility.

l. The development of subsequent compact facilities shall be as follows:

1. No compact facility shall begin operating until the commission designates the host state of the next compact facility.

2. The following actions shall be taken by the state designated to host the next compact facility within the specified number of years after the compact facility it is intended to replace begins operation:

(a) Within three years, enact legislation providing for the development of the next compact facility;

(b) Within seven years, initiate site characterization investigations and tests to determine licensing suitability for the next compact facility;

(c) Within eleven years, submit a license application for the next compact facility that the responsible licensing authority deems complete. If a host state fails to take any of these actions within the specified time, all waste generated by any person within that state shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact, until the action is taken. Denial of access may be rescinded by the commission, with the member from the host state of the then operating compact facility voting in the affirmative. A host state that fails to take any of these actions within the specified time has failed to fulfill its obligations as a host state and is subject to the provisions of Articles VI.d. and VIII.d. of this compact.

3. Within fourteen years after any compact facility begins operating, the state designated to host the next compact facility shall have obtained a license from the responsible licensing authority to construct and operate the compact facility the state has been designated to host. If the license is not obtained within the specified time, all waste generated by any person within the state designated to host the next compact facility shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact, until the license is obtained. The state designated to host the next compact facility shall have failed in its obligations as a host state and shall be subject to Articles VI.d. and VIII.d. of this compact. In addition, at the sole option of the host state of the then operating compact facility, all waste generated by any person within any party state that has not fully discharged its obligations under Article VI.i. of this compact shall be denied access to the then operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact, until the license is obtained. Denial of access may be rescinded by the commission, with the member from the host state of the then operating compact facility voting in the affirmative.

4. If twenty years after a compact facility begins operating, the next compact facility is not ready to begin operating, the state designated to host the next compact facility shall have failed in its obligation as a host state and shall be subject to Articles VI.d. and VIII.d. of this compact. If at the time the capacity of the then operating compact facility has been reached, or twenty years after the facility began operating, whichever occurs first, the next compact facility is not ready to begin operating, the host state of the then operating compact facility, without the consent of any other party state or the commission, may continue to operate the facility until a compact facility in the next host state is ready to begin operating. During any such period of continued operation of a compact facility, all waste generated by any person within the state designated to host the next compact facility shall be denied access to the then operating compact facility and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact. In addition, during such period, at the sole option of the host state of the then operating compact facility, all waste generated by any person within any party state that has not fully discharged its obligations under Article VI.i. of this compact shall be denied access to the then operating compact facility and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact. Denial of access may be rescinded by the commission, with the member from the host state of the then operating compact facility voting in the affirmative. The provisions of Article VI.l.4. of this compact shall not apply if their application is inconsistent with an agreement between the host state of the then operating compact facility and the commission as authorized in Article VI.i. of this compact, or inconsistent with Article VI.p. or q. of this compact.

5. During any period that access is denied for waste disposal pursuant to Article VI.l.2.3. or 4. of this compact, the party state designated to host the next compact disposal facility shall pay to the host state of the then operating compact facility an amount the commission determines is reasonably necessary to ensure that the host state, or any agency or political subdivision thereof, does not incur financial loss as a result of the denial of access.

6. The commission may modify any of the requirements contained in Articles VI.l.2. and 3. of this compact if it finds that circumstances have changed so that the requirements are unworkable or unnecessarily rigid or no longer serve to ensure the timely development of a compact facility. The commission may adopt such a finding by a two-thirds vote, with the member from the host state of the then operating compact facility voting in the affirmative.

m. This compact shall not prevent an emergency closing of a compact facility by a host state to protect air, land and water resources and the health and safety of all people who may be affected by the facility. A host state that has an emergency closing of a compact facility shall notify the commission in writing within three working days of its action and shall, within thirty working days of its action, demonstrate justification for the closing.

n. A party state that has fully discharged its obligations under Article VI.i. of this compact shall not again be designated a host state of a compact facility without its consent until each party state has been designated to host a compact facility and has fully discharged its obligations under Article VI.i. of this compact or has been relieved under Article VI.e. of this compact of its responsibility to serve as a host state.

o. Each host state of a compact facility shall establish a long-term care fund to pay for monitoring, security, maintenance and repair of the facility after it is permanently closed. The expenses of administering the long-term care fund shall be paid out of the fund. The fee system established by the host state that establishes a long-term care fund shall be used to collect moneys in amounts that are adequate to pay for all long-term care of the compact facility. The moneys shall be deposited into the long-term care fund. Except where the matter is resolved through arbitration, the amount to be collected through the fee system for deposit into the fund shall be determined through an agreement between the commission and the host state establishing the fund. Not less than three years, nor more than five years, before the compact facility it is designated to host is scheduled to begin operating, the host state shall propose to the commission the amount to be collected through the fee system for deposit into the fund. If, one hundred eighty days after such proposal is made to the commission, the host state and the commission have not agreed, either the commission or the host state may require the matter to be decided through binding arbitration. The method of administration of the fund shall be determined by the host state establishing the long-term care fund, provided that moneys in the fund shall be used only for the purposes set forth in Article VI.o. of this compact and shall be invested in accordance with the standards applicable to trustees under the laws of the host state establishing the fund. If, after a compact facility is closed, the commission determines the long-term care fund established with respect to that facility is not adequate to pay for all long-term care for that facility, the commission shall collect and pay over to the host state of the closed facility, for deposit into the long-term care fund, an amount determined by the commission to be necessary to make the amount in the fund adequate to pay for all long-term care of the facility. If a long-term care fund is exhausted and long-term care expenses for the facility with respect to which the fund was created have been reasonably incurred by the host state of the facility, those expenses are a liability with respect to which generators shall provide indemnification as provided in Article VII.g. of this compact. Generators that provide indemnification shall have contribution rights as provided in Article VII.g. of this compact.

p. A host state that withdraws from the compact or has its membership revoked shall immediately and permanently close any compact facility located within its borders, except that the commission and a host state may enter into an agreement under which the host state may continue to operate, as a noncompact facility, a facility within its borders that, before the host state withdrew or had its membership revoked, was a compact facility.

q. If this compact is dissolved, the host state of any then operating compact facility shall immediately and permanently close the facility, provided that a host state may continue to operate a compact facility or resume operating a previously closed compact facility, as a noncompact facility, subject to all of the following requirements:

1. The host state shall pay to the other party states the portion of the funds provided to that state by the commission for the development, construction, operation, closing or long-term care of a compact facility that is fair and equitable, taking into consideration the period of time the compact facility located in that state was in operation and the amount of waste disposed of at the facility, provided that a host state that has fully discharged its obligations under Article VI.i. of this compact shall not be required to make such payment;

2. The host state shall physically segregate waste disposed of at the facility after this compact is dissolved from waste disposed of at the facility before this compact is dissolved;

3. The host state shall indemnify and hold harmless the other party states from all costs, liabilities and expenses, including reasonable attorneys' fees and expenses, caused by operating the facility after this compact is dissolved, provided that this indemnification and hold harmless obligation shall not apply to costs, liabilities and expenses resulting from the activities of a host state as a generator of waste;

4. Moneys in the long-term care fund established by the host state that are attributable to the operation of the facility before this compact is dissolved, and investment earnings thereon, shall be used only to pay the cost of monitoring, securing, maintaining or repairing that portion of the facility used for the disposal of waste before this compact is dissolved. Such moneys and investment earnings, and any moneys added to the long-term care fund through a distribution authorized by Article III.r. of this compact, also may be used to pay the cost of any remedial action made necessary by an event resulting from the disposal of waste at the facility before this compact is dissolved.

r. Financial statements of a compact facility shall be prepared according to generally accepted accounting principles. The commission may require the financial statements to be audited on an annual basis by a firm of certified public accountants selected and paid by the commission.

s. Waste may be accepted for disposal at a compact facility only if the generator of the waste has signed, and there is on file with the commission, an agreement to provide indemnification to a party state, or employee of that state, for all of the following:

1. Any cost of a remedial action described in Article III.p. of this compact that, due to inadequacy of the remedial action fund, is not paid as set forth in that provision;

2. Any expense for long-term care described in Article VI.o. of this compact that, due to exhaustion of the long-term care fund, is not paid as set forth in that provision;

3. Any liability for damages to persons, property or the environment incurred by a party state, or employee of that state while acting within the scope of employment, resulting from the development, construction, operation, regulation, closing or long-term of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact, or any other matter arising from this compact. The agreement also shall require generators to indemnify the party state or employee against all reasonable attorneys' fees and expenses incurred in defending any action for such damages. This indemnification shall not extend to liability based on any of the following:

(a) The activities of the party states as generators of waste;

(b) The obligations of the party states to each other and the commission imposed by this compact or other contracts related to the disposal of waste under this compact;

(c) Activities of a host state or employees thereof that are grossly negligent or willful and wanton. The agreement shall provide that the indemnification obligation of generators shall be joint and several, except that the indemnification obligation of the party states with respect to their activities as generators of waste shall not be joint and several, but instead shall be prorated according to the amount of waste that each state had disposed of at the compact facility giving rise to the liability. Such proration shall be calculated as of the date of the event giving rise to the liability. The agreement shall be in a form approved by the commission with the member from the host state of any then operating compact facility voting in the affirmative. Among generators there shall be rights of contribution based on equitable principles, and generators shall have rights of contribution against any other person responsible for such damages under common law, statute, rule or regulation, provided that a party state that through its own activities did not generate any waste disposed of at the compact facility giving rise to the liability, an employee of such a party state, and the commission shall have no such contribution obligation. The commission may waive the requirement that the party state sign and file such an indemnification agreement as a condition to being able to dispose of waste generated as a result of the party state's activities. Such a waiver shall not relieve a party state of the indemnification obligation imposed by Article VII.g. of this compact.

ARTICLE VII. OTHER LAWS AND REGULATIONS

a. Nothing in this compact:

1. Abrogates or limits the applicability of any act of the Congress or diminishes or otherwise impairs the jurisdiction of any federal agency expressly conferred thereon by the Congress;

2. Prevents the enforcement of any other law of a party state which is not inconsistent with this compact;

3. Prohibits any generator from storing or treating, on its own premises, waste generated by it within the region;

4. Affects any administrative or judicial proceeding pending on the effective date of this compact;

5. Alters the relations between and the respective internal responsibility of the government of a party state and its subdivisions;

6. Affects the generation, treatment, storage or disposal of waste generated by the atomic energy defense activities of the Secretary of the United States Department of Energy, or successor agencies, or federal research and development activities as described in 42 U.S.C. 2021;

7. Affects the rights and powers of any party state or its political subdivisions, to the extent not inconsistent with this compact, to regulate and license any facility or the transportation of waste within its borders;

8. Requires a party state to enter into any agreement with the United States Nuclear Regulatory Commission; or

9. Limits, expands or otherwise affects the authority of a state to regulate low-level radioactive waste classified by any agency of the United States government as "below regulatory concern" or otherwise exempt from federal regulation.

b. If a court of the United States finally determines that a law of a party state conflicts with this compact, this compact shall prevail to the extent of the conflict. The commission shall not commence an action seeking such a judicial determination unless commencement of the action is approved by a two-thirds vote of the membership of the commission.

c. Except as authorized by this compact, no law, rule or regulation of a party state or of any of its subdivisions or instrumentalities may be applied in a manner which discriminates against the generators of another party state.

d. Except as provided in Articles III.m. and VII.f. of this compact, no provision of this compact shall be construed to eliminate or reduce in any way the liability or responsibility, whether arising under common law, statute, rule or regulation, of any person for penalties, fines or damages to persons, property or the environment resulting from the development, construction, operation, closing or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact, or any other matter arising from this compact. The provisions of this compact shall not alter otherwise applicable laws relating to compensation of employees for workplace injuries.

e. Except as provided in 28 U.S.C. 1251(A), the district courts of the United States have exclusive jurisdiction to decide cases arising under this compact. Article VII.e. of this compact does not apply to proceedings within the jurisdiction of state or federal regulatory agencies nor to judicial review of proceedings before state or federal regulatory agencies. Article VII.e. of this compact shall not be construed to diminish other laws of the United States conferring jurisdiction on the courts of the United States.

f. For the purposes of activities pursuant to this compact, the sovereign immunity of party states and employees of party states shall be as follows:

1. A party state or employee thereof, while acting within the scope of employment, shall not be subject to suit or held liable for damages to persons, property or the environment resulting from the development, construction, operation, regulation, closing or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact. This applies whether the claimed liability of the party state or employee is based on common law, statute, rule or regulation.

2. The sovereign immunity granted in Article VII.f.1. of this compact does not apply to any of the following:

(a) Actions based upon the activities of the party states as generators of waste. With regard to those actions, the sovereign immunity of the party states shall not be affected by this compact.

(b) Actions based on the obligations of the party states to each other and the commission imposed by this compact, or other contracts related to the disposal of waste under this compact. With regard to those actions, the party states shall have no sovereign immunity.

(c) Actions against a host state, or employee thereof, when the host state or employee acted in a grossly negligent or willful and wanton manner.

g. If in any action described in Article VII.f.1. and not described in Article VII.f.2. of this compact, it is determined that, notwithstanding Article VII.f.1. of this compact, a party state, or employee of that state who acted within the scope of employment, is liable for damages or has liability for other matters arising under this compact as described in Article VI.s.3. of this compact, the generators who caused waste to be placed at the compact facility with respect to which the liability was incurred shall indemnify the party state or employee against that liability. Those generators also shall indemnify the party state or employee against all reasonable attorney's fees and expenses incurred in defending against any such action. The indemnification obligation of generators under Article VII.g. of this compact shall be joint and several, except that the indemnification obligation of party states with respect to their activities as generators of waste shall not be joint and several, but instead shall be prorated according to the amount of waste each state has disposed of at the compact facility giving rise to the liability. Among generators, there shall be rights of contribution based upon equitable principles, and generators shall have rights of contribution against any other person responsible for such damages under common law, statute, rule or regulation. A party state that through its own activities did not generate any waste disposed of at the compact facility giving rise to the liability, an employee of such a party state, and the commission shall have no contribution obligation under Article VII.g. of this compact. Article VII.g. of this compact shall not be construed as a waiver of the sovereign immunity provided for in Article VII.f.1. of this compact.

h. The sovereign immunity of a party state provided for in Article VII.f.1. of this compact shall not be extended to any private contractor assigned responsibilities as authorized in Article VI.g. of this compact. ARTICLE VIII. ELIGIBLE PARTIES, WITHDRAWAL, REVOCATION,

SUSPENSION OF ACCESS, ENTRY INTO FORCE AND TERMINATION

a. Any state may petition the commission to be eligible for membership in the compact. The commission may establish appropriate eligibility requirements. These requirements may include, but are not limited to, an eligibility fee or designation as a host state. A petitioning state becomes eligible for membership in the compact upon the approval of the commission, including the affirmative vote of the member from each host state in which a compact facility is operating or being developed or constructed. Any state becoming eligible upon the approval of the commission becomes a member of the compact when the state enacts this compact into law and pays the eligibility fee established by the commission.

b. The commission is formed upon the appointment of commission members and the tender of the membership fee payable to the commission by three party states. The governor of the first state to enact this compact shall convene the initial meeting of the commission. The commission shall cause legislation to be introduced in the Congress which grants the consent of the Congress to this compact, and shall take action necessary to organize the commission and implement the provision of this compact.

c. A party state that has fully discharged its obligations under Article VI.i. of this compact, or has been relieved under Article VI.e. of this compact of its responsibilities to serve as a host state, may withdraw from this compact by repealing the authorizing legislation and by receiving the unanimous consent of the commission. Withdrawal takes effect on the date specified in the commission resolution consenting to withdrawal. All legal rights of the withdrawn state established under this compact, including, but not limited to, the right to have waste generated within its borders disposed of at compact facilities, cease upon the effective date of withdrawal, but any legal obligations of that party state under this compact, including, but not limited to, those set forth in Article VIII.e. of this compact continue until they are fulfilled.

d. Any party state that fails to comply with the terms of this compact or fails to fulfill its obligations may have reasonable financial penalties imposed against it, the right to have waste generated within its borders disposed of at compact facilities, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact suspended or its membership in the compact revoked by a two-thirds vote of the commission, provided that the membership of the party state designated to host the next compact facility shall not be revoked unless the member from the host state of any then operating compact facility votes in the affirmative. Revocation takes effect on the date specified in the resolution revoking the party state's membership. All legal rights of the revoked party state established under this compact, including, but not limited to, the right to have waste generated within its borders disposed of at compact facilities, cease upon the effective date of revocation, but any legal obligations of that party state under this compact, including, but not limited to, those set forth in Article VIII.e. of this compact, continue until they are fulfilled. The chairperson of the commission shall transmit written notice of a revocation of a party state's membership in the compact, suspension of a party state's waste disposal rights or imposition of financial penalties immediately following the vote of the commission to the governor of the affected party state, governors of all the other party states and the Congress of the United States.

e. A party state that withdraws from this compact or has its membership in the compact revoked before it has fully discharged its obligations under Article VI of this compact forthwith shall repay to the commission the portion of the funds provided to that state by the commission for the development, construction, operation, closing or long-term care of a compact facility that the commission determines is fair and equitable, taking into consideration the period of time the compact facility located in that host state was in operation and the amount of waste disposed of at the facility. If at any time after a compact facility begins operating, a party state withdraws from the compact or has its membership revoked, the withdrawing or revoked party state shall be obligated forthwith to pay to the commission the amount the commission determines would have been paid under the fee system established by the host state of the facility to dispose of at the facility the estimated volume of waste generated in the withdrawing or revoked party state that would have been disposed of at the facility from the time of withdrawal or revocation until the time the facility is closed. Any funds so paid to the commission shall be distributed by the commission to the persons who would have been entitled to receive the funds had they originally been paid to dispose of waste at the facility. Any person receiving such funds from the commission shall apply the funds to the purposes to which they would have been applied had they originally been paid to dispose of waste at the compact facility. In addition, a withdrawing or revoked party state forthwith shall pay to the commission an amount the commission determines to be necessary to cover all other costs and damages incurred by the commission and the remaining party states as result of the withdrawal or revocation. The intention of Article VIII.e. of this compact is to eliminate any decrease in revenue resulting from withdrawal of a party state or revocation of a party state's membership, to eliminate financial harm to the remaining party states, and to create an incentive for party states to continue as members of the compact and to fulfill their obligations. Article VIII.e. of this compact shall be construed and applied so as to effectuate this intention.

f. Any party state whose right to have waste generated within its borders disposed of at compact facilities is suspended by the commission shall pay to the host state of the compact facility to which access has been suspended the amount the commission determines is reasonably necessary to ensure that the host state, or any political subdivision thereof, does not incur financial loss as a result of the suspension of access.

g. This compact becomes effective upon enactment by at least three eligible states and consent to this compact by the Congress. The consent given to this compact by the Congress shall extend to any future admittance of new party states and to the power of the commission to regulate the shipment and disposal of waste and disposal of naturally occurring and accelerator-produced radioactive material pursuant to this compact. Amendments to this compact are effective when enacted by all party states and, if necessary, consented to by the Congress. To the extent required by section (4)(d) of the Low-Level Radioactive Waste Policy Amendments Act of 1985, every five years after this compact has taken effect, the Congress by law may withdraw its consent.

h. The withdrawal of a party state from this compact, the suspension of waste disposal rights, the termination of a party state's designation as a host state or the revocation of a state's membership in this compact does not affect the applicability of this compact to the remaining party states.

i. This compact may be dissolved and the obligations arising under this compact may be terminated only as follows:

1. Through unanimous agreement of all party states expressed in duly enacted legislation; or

2. Through withdrawal of consent to this compact by the Congress under Article I, Section 10 of the United States Constitution, in which case dissolution shall take place one hundred twenty days after the effective date of the withdrawal of consent. Unless explicitly abrogated by the state legislation dissolving this compact, or if dissolution results from withdrawal of Congressional consent, the limitations on the investment and use of long-term care funds in Articles VI.o. and VI.q.4. of this compact, the contractual obligations in Article V.f. of this compact, the indemnification obligations and contribution rights in Articles VI.o., VI.s. and VII.g. of this compact, and the operation rights and indemnification and hold harmless obligations in Article VI.q. of this compact shall remain in force notwithstanding dissolution of this compact. ARTICLE IX. PENALTIES AND ENFORCEMENT

a. Each party state shall prescribe and enforce penalties against any person who is not an official of another state for violation of any provision of this compact.

b. The parties to this compact intend that the courts of the United States shall specifically enforce the obligations, including the obligations of party states and revoked or withdrawn party states, established by this compact.

c. The commission, an affected party state or both may obtain injunctive relief, recover damages or both to prevent or remedy violations of this compact.

d. Each party state acknowledges that the transport into a host state of waste packaged or transported in violation of applicable laws, rules and regulations may result in the imposition of sanctions by the host state which may include reasonable financial penalties assessed against any generator, transporter or collector responsible for the violation, or suspension or revocation of access to the compact facility in the host state by any generator, transporter or collector responsible for the violation.

e. Each party state has the right to seek legal recourse against any party state which acts in violation of this compact.

f. This compact shall not be construed to create any cause of action for any person other than a party state or the commission. Nothing in Article IX.f. of this compact shall limit the right of judicial review set forth in Article III.n.3. of this compact or the rights of contribution set forth in Articles III.p., VI.o., VI.s. and VII.g. of this compact. ARTICLE X. SEVERABILITY AND CONSTRUCTION

The provisions of this compact shall be severable and if any provision of this compact is finally determined by a court of competent jurisdiction to be contrary to the constitution of any participating state or of the United States or the application thereof to any person or circumstance is held invalid, the validity of the remainder of this compact to that person or circumstance and the applicability of the entire compact to any other person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. If any provision of this compact imposing a financial obligation upon a party state, or a state that has withdrawn from this compact or had its membership in this compact revoked, is finally determined by a court of competent jurisdiction to be unenforceable due to the state's constitutional limitations on its ability to pay the obligation, then that state shall use its best efforts to obtain an appropriation to pay the obligation, and, if the state is a party state, its right to have waste generated within its borders disposed of at compact facilities, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to Article III.h.6. of this compact, shall be suspended until the appropriation is obtained.

(L. 1983 1st Ex. Sess. S.B. 6 § 1, A.L. 1996 S.B. 854)

*Word "form" appears in original rolls.



Section 260.705 Definitions.

Definitions.

260.705. Unless the context clearly requires otherwise, the following words and phrases mean:

(1) "Care", the continued observation of a facility after closure for the purposes of detecting a need for maintenance, insuring environmental safety, and determining compliance with applicable licensure and regulatory requirements and including the correction of problems which are detected as a result of that observation;

(2) "Clean-up", all actions necessary to contain, collect, control, identify, analyze, treat, disperse, remove, or dispose of low-level radioactive waste;

(3) "Closure", measures which must be taken by a facility owner or operator when he determines that the facility shall no longer accept low-level radioactive waste;

(4) "Commission", the midwest interstate low-level radioactive waste commission;

(5) "Decommissioning", the measures taken at the end of a facility's operating life to assure the continued protection of the public from any residual radioactivity or other potential hazards present at a facility;

(6) "Facility", a parcel of land or site, together with the structures, equipment and improvements on or appurtenant to the land or site, which is used or is being developed for the treatment, storage or disposal of low-level radioactive waste;

(7) "Host state", any state which is designated by the commission to host a regional facility;

(8) "Low-level radioactive waste" or "waste", radioactive waste not classified as high-level radioactive waste, transuranic waste, spent nuclear fuel or by-product material as defined in Section 11(e)(2) of the Atomic Energy Act of 1954;

(9) "Midwest low-level radioactive waste compact", the midwest interstate compact on low-level radioactive waste as enacted by the Missouri general assembly;

(10) "Radioactive release", the emission, discharge, spillage, leakage, pumping, pouring, emptying or dumping of low-level radioactive waste into the biosphere which exceeds state or federal standards;

(11) "Region", the area of the party states to the midwest low-level radioactive waste compact;

(12) "Regional facility", a facility which is located within the region and which is established by a party state pursuant to designation of that state as a host state by the commission; and

(13) "Site", the geographic location of a facility.

(L. 1983 1st Ex. Sess. S.B. 6 § 2, A.L. 2011 H.B. 464)



Section 260.710 Extended care and long-term liability account established, purposes--if Missouri designated a host state, duties.

Extended care and long-term liability account established, purposes--if Missouri designated a host state, duties.

260.710. 1. There is hereby created within the state treasury an "Extended Care and Long-term Liability Account". In the event that Missouri is designated a host state, the governor and the general assembly shall allocate fee revenues received pursuant to article VI(i) of the midwest low-level radioactive waste compact to the account to adequately provide for the costs of:

(1) Decommissioning and other procedures required for the closure of a regional facility;

(2) Monitoring, inspection and other procedures required for the extended care of a regional facility;

(3) Cleaning up radioactive releases from a regional facility as is necessary to protect human health and the environment;

(4) Compensating any person for medical and other expenses incurred from damages to human health, personal injuries suffered from damages to human health and damages or losses to real or personal property, and cleaning up real or personal property as necessary because of radioactive releases from a regional facility; and

(5) Purchasing insurance or other similar financial protection arrangements consistent with the purposes of the account.

2. This section shall in no manner limit the financial responsibilities of the site operator pursuant to section 260.715.

(L. 1983 1st Ex. Sess. S.B. 6 § 3)

Effective 3-16-84



Section 260.715 Operators of regional disposal facilities to purchase maximum insurance--insurance to be used, how.

Operators of regional disposal facilities to purchase maximum insurance--insurance to be used, how.

260.715. The operator of a regional disposal facility shall purchase the maximum amount of commercially available third-party nuclear liability insurance, pay the necessary periodic premiums at all times, and make an annual payment to the extended care and long-term liability account for such amount as the department of natural resources reasonably determines is necessary. The department of natural resources may make expenditures from this account, upon appropriation, for the purposes authorized in section 260.710. In the event of expenditures from the account as a result of radioactive releases from a regional disposal facility, the department shall to the maximum extent possible seek to obtain moneys from such insurance prior to using moneys from the extended care and long-term liability account.

(L. 1983 1st Ex. Sess. S.B. 6 § 4)

Effective 3-16-84



Section 260.720 Compact commissioner and alternate, appointment, compensation, when, expenses, duties.

Compact commissioner and alternate, appointment, compensation, when, expenses, duties.

260.720. 1. The governor shall appoint one member and one alternate member to represent Missouri's interests on the midwest low-level radioactive waste compact commission. Such appointment shall be with the advice and consent of the senate, as provided in section 51 of article IV of the Constitution of Missouri. The state's member on the commission, or the alternate, shall be entitled to reimbursement for expenses necessarily incurred in the discharge of his official duties plus, if not an employee of the state, fifty dollars for each day devoted to the affairs of the commission.

2. Missouri's member on the commission shall report activities of the commission to the hazardous waste management commission, governor and general assembly as requested.

(L. 1983 1st Ex. Sess. S.B. 6 § 5, A.L. 2011 H.B. 464)



Section 260.730 Tax levy authorized for counties containing regional disposal facilities.

Tax levy authorized for counties containing regional disposal facilities.

260.730. Any county within the state of Missouri in which a low-level radioactive waste regional disposal facility is located is hereby authorized to levy and collect an annual tax of not more than three percent of the gross receipts of the facility.

(L. 1983 1st Ex. Sess. S.B. 6 § 7)

Effective 3-16-84



Section 260.735 Designation as host state, governor's duty--approval by general assembly required, exception.

Designation as host state, governor's duty--approval by general assembly required, exception.

260.735. 1. In the event Missouri is designated by the commission to be a host state for a regional low-level radioactive waste disposal facility, the director of the department of natural resources shall, within seven days, report to the governor, the legislature and the hazardous waste management commission with recommendations for further action.

2. If Missouri is designated as the host state for a regional disposal facility, the governor shall provide notification of withdrawal, pursuant to Article VIII(i) of the Midwest Interstate Low-Level Radioactive Waste Compact, unless that designation is approved by the general assembly by a concurrent resolution; provided however, that if the general assembly, having had the opportunity to consider the issue of whether or not to remain in the compact, for a period of not less than sixty days within the ninety-day period immediately following such designation, fails to render a concurrent resolution approving such designation or a concurrent resolution calling for Missouri to withdraw from the compact, the governor need not provide such notification of withdrawal.

(L. 1983 1st Ex. Sess. S.B. 6 § 8, A.L. 2011 H.B. 464)



Section 260.750 Environmental radiation monitoring program and fund established--purposes.

Environmental radiation monitoring program and fund established--purposes.

260.750. 1. The department of natural resources shall develop an environmental radiation monitoring program for the purpose of monitoring radioactivity in air, water, soil, plant and animal life as necessary to insure the protection of the public health and safety of the environment from radiation hazards.

2. There is hereby created within the state treasury an "Environmental Radiation Monitoring Fund". In addition to general revenue, the department of natural resources is authorized to accept and shall deposit in said fund all gifts, bequests, donations, or other moneys, equipment, supplies, or services from any state, interstate or federal agency, or from any institution, person, firm, or corporation, public or private as well as fees collected under subsection 2 of section 260.392. This fund shall be used for the environmental radiation monitoring program established in this section and to administer and enforce the provisions of section 260.392.

(L. 1985 H.B. 295 § 1, A.L. 2009 H.B. 683)



Section 260.800 Definitions.

Definitions.

260.800. As used in sections 260.800 to 260.815, the following terms shall mean:

(1) "Governing body", any city, municipality, county or combination thereof, or an authority or agency created by intergovernmental compact;

(2) "Solid waste", garbage, refuse and other discarded materials including, but not limited to, solid and semisolid waste materials resulting from industrial, commercial, agricultural, governmental and domestic activities, but does not include overburden, rock, tailings, matte, slag or other waste material resulting from mining, milling or smelting;

(3) "Waste to energy facility", any facility, including plasma arc technology, with the electric generating capacity of up to eighty megawatts which is fueled by solid waste.

(L. 1986 S.B. 754 § 1, A.L. 2007 S.B. 54)

Effective 1-01-08



Section 260.805 Electric suppliers to purchase electricity generated, rate allowable.

Electric suppliers to purchase electricity generated, rate allowable.

260.805. When any portion of a waste to energy facility is owned, operated or leased by a governing body, the electrical supplier serving the area shall be required to enter into long-term contracts to purchase the electricity generated by the waste to energy facility at the same rate the utility charges the governing body for energy used. Provided, however, that the rate paid by the electric supplier for such energy shall be such that no other customer class or classes shall ever directly or indirectly subsidize any part of the cost of owning, operating or maintaining the trash to energy facility, unless they receive a direct or indirect benefit.

(L. 1986 S.B. 754 § 2)



Section 260.810 Extraordinary costs and interconnection charges paid by governing body.

Extraordinary costs and interconnection charges paid by governing body.

260.810. The governing body shall pay to the regulated electrical corporation those extraordinary costs directly applicable to receipt of the electricity. All charges for interconnection shall be no greater than if the electricity was received from another regulated electrical corporation.

(L. 1986 S.B. 754 § 3)



Section 260.815 Loss of revenue, rate case before public service commission allowable.

Loss of revenue, rate case before public service commission allowable.

260.815. The public service commission may consider any loss of revenue that may occur due to sections 260.800 to 260.815 and allow the electrical utility company to recover the same in a rate case before the Missouri public service commission.

(L. 1986 S.B. 754 § 4)



Section 260.818 Definitions.

Definitions.

260.818. As used in sections 260.818 and 260.819 the following terms mean:

(1) "Damages", damages of any kind for which liability may exist under the laws of this state resulting from, arising out of, or related to the discharge or threatened discharge of oil;

(2) "Discharge", any emission, other than natural seepage, intentional or unintentional, and includes, but is not limited to, spilling, leaking, pumping, pouring, emitting, emptying, or dumping;

(3) "Federal on-scene coordinator", the federal official designated by the lead agency or predesignated by the United States Environmental Protection Agency or the United States Coast Guard to coordinate and direct responses under the National Contingency Plan;

(4) "National Contingency Plan", the National Contingency Plan prepared and published under section 311(d) of the Federal Water Pollution Control Act, 33 U.S.C. 1321(d), as amended by the Oil Pollution Act of 1990, P.L. No. 101-380, 104 Stat. 484, 1990;

(5) "Oil", oil of any kind or in any form, including, but not limited to, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil;

(6) "Person", an individual, corporation, partnership, association, state, municipality, commission, or political subdivision of this state, or any interstate body;

(7) "Remove or removal", containment and removal of oil from water and shorelines or by taking of other actions as may be necessary to minimize or mitigate damage to the public health or welfare, including, but not limited to, fish, shellfish, wildlife, and public and private property, shorelines, and beaches;

(8) "Removal costs", the costs of removal that are incurred after a discharge of oil has occurred or, in any case in which there is a substantial threat of a discharge of oil, the costs to prevent, minimize, or mitigate oil pollution from such an incident;

(9) "Responsible party", a responsible party as defined under section 1001 of the Oil Pollution Act of 1990, P.L. No. 101-380, 104 Stat. 484, 1990.

(L. 1995 S.B. 407)



Section 260.819 Removal costs and damages, liability, limitations.

Removal costs and damages, liability, limitations.

260.819. 1. Notwithstanding any other provision of law to the contrary, a person is not liable for removal costs or damages which result from actions taken or omitted to be taken in the course of rendering care, assistance, or advice consistent with the National Contingency Plan or as otherwise directed by the federal on-scene coordinator or by the state official with responsibility for oil spill response.

2. Subsection 1 of this section shall not apply:

(1) To a responsible party;

(2) With respect to personal injury or wrongful death; or

(3) If the person engages in willful misconduct.

3. A responsible party is liable for any removal costs and damages that another person is relieved of pursuant to subsection 1 of this section.

4. Nothing in this section shall be construed to affect the liability of a responsible party for oil spill response under other applicable provisions of state law.

5. Nothing herein shall limit a party's right to seek recovery of damages or removal costs from the federal Oil Spill Liability Trust Fund.

(L. 1995 S.B. 407, A.L. 1998 H.B. 1369)



Section 260.820 Definitions.

Definitions.

260.820. When used in sections 260.820 to 260.826, the following words and phrases mean:

(1) "Package", a container providing a means of marketing, protecting or handling a product including a unit package, an intermediate package, a shipping container as defined in American Society for Testing Materials D996, tinplated steel as defined in American Society for Testing Materials specification A-623, and unsealed receptacles including carrying cases, crates, cups, pails, rigid foil and other trays, wrappers and wrapping films, bags and tubs, when used for packaging purposes;

(2) "Packaging component", any individual assembled part of a package, including without limitation, any interior or exterior strapping, bracing, cushioning, weatherproofing, coating, closure, label, dye, pigment, adhesive, stabilizer, or other additive, or ink. Tinplated steel that meets the American Society for Testing and Material specification A-623 shall be considered as a single package component.

(L. 1993 S.B. 80, et al. § 1)



Section 260.822 Content concentration of certain elements, restrictions.

Content concentration of certain elements, restrictions.

260.822. Except as provided in section 260.824, a manufacturer or distributor may not sell a package, packaging material, or packaging component and a manufacturer or distributor of products in the state of Missouri shall not offer for sale or promotional purposes any package, packaging materials, or any packaging component, with a total concentration of lead, cadmium, mercury and hexavalent chromium that exceeds:

(1) Beginning on July 1, 1994, six hundred parts per million;

(2) Beginning on July 1, 1995, two hundred fifty parts per million; and

(3) Beginning on July 1, 1996, one hundred parts per million.

(L. 1993 S.B. 80, et al. § 2)



Section 260.824 Exemptions.

Exemptions.

260.824. 1. Before July 1, 1996, section 260.822 shall not apply with respect to a package, packaging material or packaging component made from recycled materials.

2. Section 260.822 shall not apply with respect to a package, packaging material or packaging component if a higher total concentration of lead, cadmium, mercury and hexavalent chromium is necessary to meet federal health or safety requirements.

3. Section 260.822 shall not apply with respect to a package, packaging material or packaging component for which there is no feasible alternative that satisfies the limitations prescribed in section 260.822. The manufacturer or distributor shall apply to the department of natural resources for approval of the exemption and the department shall approve the exemption if the applicant clearly and convincingly demonstrates that the package, packaging material or packaging component will not endanger public health or the environment.

4. Section 260.822 shall not apply with respect to any glass or ceramic package that is intended to be reusable or refillable and where the lead and cadmium from the product do not exceed the toxicity characteristic leachability procedures of lead and cadmium as set forth by the United States Environmental Protection Agency.

5. Section 260.822 shall not apply with respect to lead foil purchased and used on or before December 31, 1993, to wrap the opening of a bottle that contains intoxicating liquor or to any package that contains intoxicating liquor if the package was filled and sealed on or before December 31, 1993.

(L. 1993 S.B. 80, et al. § 3)



Section 260.830 Landfill fee authorized, counties of third and fourth classification--approval, ballot, limitation.

Landfill fee authorized, counties of third and fourth classification--approval, ballot, limitation.

260.830. 1. Any county of the third classification or any county of the second classification with more than forty-eight thousand two hundred but less than forty-eight thousand three hundred inhabitants or any county of the fourth classification with more than forty-eight thousand two hundred but less than forty-eight thousand three hundred inhabitants may or any county of the first classification with more than one hundred four thousand six hundred but fewer than one hundred four thousand seven hundred inhabitants, by a majority vote of its governing body, impose a landfill fee pursuant to this section and section 260.831, for the benefit of the county. No order or ordinance enacted pursuant to the authority granted by this section shall be effective unless the governing body of the county submits to the qualified voters of the county, at a public election, a proposal to authorize the governing body of the county to impose a fee under the provisions of this section. The ballot of submission shall be in substantially the following form:

Shall the county of ...................... (insert name of county) impose a landfill fee of .................... (insert amount of fee per ton or volumetric equivalent of solid waste)?

â ã YES â ã NO

If a majority of the votes cast on the proposal by the qualified voters voting thereon are in favor of the proposal, then the order or ordinance and any amendments thereto shall become effective on the first day of the calendar quarter immediately after such election results are certified. If a majority of the votes cast by the qualified voters voting are opposed to the proposal, then the governing body of the county shall have no power to impose the fee authorized by this section unless and until the governing body of the county shall again have submitted another proposal to authorize the governing body of the county to impose such fee, and the proposal is approved by a majority of the qualified voters voting thereon. If an economic development authority does not exist in a county at the time that a landfill fee is adopted by such county under this section, then the governing body of such county shall establish an economic development authority in the county.

2. The landfill fee authorized by such an election may not exceed one dollar and fifty cents per ton or its volumetric equivalent of solid waste accepted, which charge may be in addition to any such fee currently imposed pursuant to the provisions of section 260.330.

(L. 1993 S.B. 80, et al. § 17, A.L. 2003 S.B. 11 merged with S.B. 546, A.L. 2007 S.B. 22)



Section 260.831 Collection of fee by operator, payment required--separate surcharge, transmittal of funds.

Collection of fee by operator, payment required--separate surcharge, transmittal of funds.

260.831. 1. Each operator of a solid waste sanitary or demolition landfill in any county wherein a landfill fee has been approved by the voters pursuant to section 260.830 shall collect a charge equal to the charge authorized by the voters in such election, not to exceed one dollar and fifty cents per ton or its volumetric equivalent of solid waste accepted. Such fee shall be collected in addition to any fee authorized or imposed pursuant to the provisions of section 260.330, and shall be paid to such operator by all political subdivisions, municipalities, corporations, entities or persons disposing of solid waste or demolition waste, whether pursuant to contract or otherwise, and notwithstanding that any such contract may provide for collection, transportation and disposal of such waste at a fixed fee. Any such contract providing for collections, transportation and disposal of such waste at a fixed fee which is in force on August 28, 2007, shall be renegotiated by the parties to the contract to include the additional fee imposed by this section. Each such operator shall submit the charge, less collection costs, to the governing body of the county, which shall dedicate such funds for use by the industrial development authority within the county and such funds shall be used by the county commission or authority for economic development within the county. Collection costs shall be the same as established by the department of natural resources pursuant to section 260.330, and shall not exceed two percent of the amount collected pursuant to this section.

2. The charges established in this section shall be enumerated separately from any disposal fee charged by the landfill. After January 1, 1994, the fee authorized under section 260.830 and this section shall be stated as a separate surcharge on each individual solid waste collection customer's invoice and shall also indicate whether the county commission or economic development authority receives the funds. Moneys transmitted to the governing body of the county shall be no less than the amount collected less collection costs and in a form, manner and frequency as the governing body may prescribe. Failure to collect such charge shall not relieve the operator from responsibility for transmitting an amount equal to the charge to the governing body.

(L. 1993 S.B. 80, et al. § 18, A.L. 1996 S.B. 662, A.L. 2003 S.B. 546, A.L. 2004 H.B. 795, et al., A.L. 2007 S.B. 22)



Section 260.900 Definitions.

Definitions.

260.900. As used in sections 260.900 to 260.960, unless the context clearly indicates otherwise, the following terms mean:

(1) "Abandoned dry-cleaning facility", any real property premises or individual leasehold space in which a dry-cleaning facility formerly operated;

(2) "Active dry-cleaning facility", any real property premises or individual leasehold space in which a dry-cleaning facility currently operates;

(3) "Chlorinated dry-cleaning solvent", any dry-cleaning solvent which contains a compound which has a molecular structure containing the element chlorine;

(4) "Commission", the hazardous waste management commission created in section 260.365;

(5) "Corrective action", those activities described in subsection 1 of section 260.925;

(6) "Corrective action plan", a plan approved by the director to perform corrective action at a dry-cleaning facility;

(7) "Department", the Missouri department of natural resources;

(8) "Director", the director of the Missouri department of natural resources;

(9) "Dry-cleaning facility", a commercial establishment that operates, or has operated in the past in whole or in part for the purpose of cleaning garments or other fabrics on site utilizing a process that involves any use of dry-cleaning solvents. Dry-cleaning facility includes all contiguous land, structures and other appurtenances and improvements on the land used in connection with a dry-cleaning facility but does not include prisons, governmental entities, hotels, motels or industrial laundries. Dry-cleaning facility does include coin-operated dry-cleaning facilities;

(10) "Dry-cleaning solvent", any and all nonaqueous solvents used or to be used in the cleaning of garments and other fabrics at a dry-cleaning facility and includes but is not limited to perchloroethylene, also known as tetrachloroethylene, chlorinated dry-cleaning, and the products into which such solvents degrade;

(11) "Dry-cleaning unit", a machine or device which utilizes dry-cleaning solvents to clean garments and other fabrics and includes any associated piping and ancillary equipment and any containment system;

(12) "Environmental response surcharge", either the active dry-cleaning facility registration surcharge or the dry-cleaning solvent surcharge;

(13) "Fund", the dry-cleaning environmental response trust fund created in section 260.920;

(14) "Immediate response to a release", containment and control of a known release in excess of a reportable quantity and notification to the department of any known release in excess of a reportable quantity;

(15) "Operator", any person who is or has been responsible for the operation of dry-cleaning operations at a dry-cleaning facility;

(16) "Owner", any person who owns the real property where a dry-cleaning facility is or has operated;

(17) "Person", an individual, trust, firm, joint venture, consortium, joint-stock company, corporation, partnership, association or limited liability company. Person does not include any governmental organization;

(18) "Release", any spill, leak, emission, discharge, escape, leak or disposal of dry-cleaning solvent from a dry-cleaning facility into the soils or waters of the state;

(19) "Reportable quantity", a known release of a dry-cleaning solvent deemed reportable by applicable federal or state law or regulation.

(L. 2000 S.B. 577, A.L. 2005 S.B. 170 merged with S.B. 225)

Effective 7-06-05 (S.B. 170)

8-28-05 (S.B. 225)

Expires 8-28-17



Section 260.905 Hazardous waste management commission to promulgate rules for dry-cleaning facility environmental remediation.

Hazardous waste management commission to promulgate rules for dry-cleaning facility environmental remediation.

260.905. 1. The commission shall promulgate and adopt such initial rules and regulations, effective no later than July 1, 2007, as shall be necessary to carry out the purposes and provisions of sections 260.900 to 260.960. Prior to the promulgation of such rules, the commission shall meet with representatives of the dry-cleaning industry and other interested parties. The commission, thereafter, shall promulgate and adopt additional rules and regulations or change existing rules and regulations when necessary to carry out the purposes and provisions of sections 260.900 to 260.960.

2. Any rule or regulation adopted pursuant to sections 260.900 to 260.960 shall be reasonably necessary to protect human health, to preserve, protect and maintain the water and other natural resources of this state and to provide for prompt corrective action of releases from dry-cleaning facilities. Consistent with these purposes, the commission shall adopt rules and regulations, effective no later than July 1, 2007:

(1) Establishing requirements that owners who close dry-cleaning facilities remove dry-cleaning solvents and wastes from such facilities in order to prevent any future releases;

(2) Establishing criteria to prioritize the expenditure of funds from the dry-cleaning environmental response trust fund. The criteria shall include consideration of:

(a) The benefit to be derived from corrective action compared to the cost of conducting such corrective action;

(b) The degree to which human health and the environment are actually affected by exposure to contamination;

(c) The present and future use of an affected aquifer or surface water;

(d) The effect that interim or immediate remedial measures will have on future costs; and

(e) Such additional factors as the commission considers relevant;

(3) Establishing criteria under which a determination may be made by the department of the level at which corrective action shall be deemed completed. Criteria for determining completion of corrective action shall be based on the factors set forth in subdivision (2) of this subsection and:

(a) Individual site characteristics including natural remediation processes;

(b) Applicable state water quality standards;

(c) Whether deviation from state water quality standards or from established criteria is appropriate, based on the degree to which the desired remediation level is achievable and may be reasonably and cost effectively implemented, subject to the limitation that where a state water quality standard is applicable, a deviation may not result in the application of standards more stringent than that standard; and

(d) Such additional factors as the commission considers relevant.

(L. 2000 S.B. 577, A.L. 2005 S.B. 170 merged with S.B. 225)

Effective 7-06-05 (S.B. 170)

8-28-05 (S.B. 225)

Expires 8-28-17



Section 260.910 Violations of dry-cleaning remediation laws--civil damages.

Violations of dry-cleaning remediation laws--civil damages.

260.910. 1. No person shall:

(1) Operate an active dry-cleaning facility in violation of sections 260.900 to 260.960, rules and regulations adopted pursuant to sections 260.900 to 260.960 or orders of the director pursuant to sections 260.900 to 260.960, or operate an active dry-cleaning facility in violation of any other applicable federal or state environmental statutes, rules or regulations;

(2) Prevent or hinder a properly identified officer or employee of the department or other authorized agent of the director from entering, inspecting, sampling or responding to a release at reasonable times and with reasonable advance notice to the operator as authorized by sections 260.900 to 260.960;

(3) Knowingly make any false material statement or representation in any record, report or other document filed, maintained or used for the purpose of compliance with sections 260.900 to 260.960;

(4) Knowingly destroy, alter or conceal any record required to be maintained by sections 260.900 to 260.960 or rules and regulations adopted pursuant to sections 260.900 to 260.960;

(5) Willfully allow a release in excess of a reportable quantity or knowingly fail to make an immediate response to a release in accordance with sections 260.900 to 260.960 and rules and regulations pursuant to sections 260.900 to 260.960.

2. The director may bring a civil damages action against any person who violates any provisions of subsection 1 of this section. Such civil damages may be assessed in an amount not to exceed five hundred dollars for each violation and are in addition to any other penalty assessed by law.

3. In assessing any civil damages pursuant to this section, a court of competent jurisdiction shall consider, when applicable, the following factors:

(1) The extent to which the violation presents a hazard to human health;

(2) The extent to which the violation has or may have an adverse effect on the environment;

(3) The amount of the reasonable costs incurred by the state in detection and investigation of the violation; and

(4) The economic savings realized by the person in not complying with the provision for which a violation is charged.

(L. 2000 S.B. 577)

Expires 8-28-17



Section 260.915 Registration of dry-cleaning facilities with department.

Registration of dry-cleaning facilities with department.

260.915. Each operator of an active dry-cleaning facility shall register with the department on a form provided by the department according to procedures established by the department by rule.

(L. 2000 S.B. 577)

Expires 8-28-17



Section 260.920 Dry-cleaning environmental response trust fund created--purpose--not to be considered total state revenue.

Dry-cleaning environmental response trust fund created--purpose--not to be considered total state revenue.

260.920. 1. There is hereby created within the state treasury a fund to be known as the "Dry-cleaning Environmental Response Trust Fund". All moneys received from the environmental response surcharges, fees, gifts, bequests, donations and moneys recovered by the state pursuant to sections 260.900 to 260.960, except for any moneys paid under an agreement with the director or as civil damages, or any other money so designated shall be deposited in the state treasury to the credit of the dry-cleaning environmental response trust fund, and shall be invested to generate income to the fund. Notwithstanding the provisions of section 33.080, the unexpended balance in the dry-cleaning environmental response trust fund at the end of each fiscal year shall not be transferred to the general revenue fund.

2. Moneys in the fund may be expended for only the following purposes and for no other governmental* purpose:

(1) The direct costs of administration and enforcement of sections 260.900 to 260.960; and

(2) The costs of corrective action as provided in section 260.925.

3. The state treasurer is authorized to deposit all of the moneys in the dry-cleaning environmental response trust fund in any of the qualified depositories of the state. All such deposits shall be secured in such a manner and shall be made upon such terms and conditions as are now or may hereafter be provided by law relative to state deposits. Interest received on such deposits shall be credited to the dry-cleaning environmental response trust fund.

4. Any funds received pursuant to sections 260.900 to 260.960 and deposited in the dry-cleaning environmental response trust fund shall not be considered a part of "total state revenue" as provided in sections 17 and 18 of article X of the Missouri Constitution.

(L. 2000 S.B. 577)

Expires 8-28-17

*Word "government" appears in original rolls.



Section 260.925 Expenditures from fund, how used--fund not to be used, when--liability determinations--entry onto premises where corrective action required--fund payment limit--owner liability when fund payment obtained.

Expenditures from fund, how used--fund not to be used, when--liability determinations--entry onto premises where corrective action required--fund payment limit--owner liability when fund payment obtained.

260.925. 1. On and after July 1, 2002, moneys in the fund shall be utilized to address contamination resulting from releases of dry-cleaning solvents as provided in sections 260.900 to 260.960. Whenever a release poses a threat to human health or the environment, the department, consistent with rules and regulations adopted by the commission pursuant to subdivisions (2) and (3) of subsection 2 of section 260.905, shall expend moneys available in the fund to provide for:

(1) Investigation and assessment of a release from a dry-cleaning facility, including costs of investigations and assessments of contamination which may have moved off of the dry-cleaning facility;

(2) Necessary or appropriate emergency action, including but not limited to treatment, restoration or replacement of drinking water supplies, to assure that the human health or safety is not threatened by a release or potential release;

(3) Remediation of releases from dry-cleaning facilities, including contamination which may have moved off of the dry-cleaning facility, which remediation shall consist of the preparation of a corrective action plan and the cleanup of affected soil, groundwater and surface waters, using an alternative that is cost-effective, technologically feasible and reliable, provides adequate protection of human health and environment and to the extent practicable minimizes environmental damage;

(4) Operation and maintenance of corrective action;

(5) Monitoring of releases from dry-cleaning facilities including contamination which may have moved off of the dry-cleaning facility;

(6) Payment of reasonable costs incurred by the director in providing field and laboratory services;

(7) Reasonable costs of restoring property as nearly as practicable to the condition that existed prior to activities associated with the investigation of a release or cleanup or remediation activities;

(8) Removal and proper disposal of wastes generated by a release of a dry-cleaning solvent; and

(9) Payment of costs of corrective action conducted by the department or by entities other than the department but approved by the department, whether or not such corrective action is set out in a corrective action plan; except that, there shall be no reimbursement for corrective action costs incurred before August 28, 2000.

2. Nothing in subsection 1 of this section shall be construed to authorize the department to obligate moneys in the fund for payment of costs that are not integral to corrective action for a release of dry-cleaning solvents from a dry-cleaning facility. Moneys from the fund shall not be used:

(1) For corrective action at sites that are contaminated by solvents normally used in dry-cleaning operations where the contamination did not result from the operation of a dry-cleaning facility;

(2) For corrective action at sites, other than dry-cleaning facilities, that are contaminated by dry-cleaning solvents which were released while being transported to or from a dry-cleaning facility;

(3) To pay any fine or penalty brought against a dry-cleaning facility operator under state or federal law;

(4) To pay any costs related to corrective action at a dry-cleaning facility that has been included by the United States Environmental Protection Agency on the national priorities list;

(5) For corrective action at sites with active dry-cleaning facilities where the owner or operator is not in compliance with sections 260.900 to 260.960, rules and regulations adopted pursuant to sections 260.900 to 260.960, orders of the director pursuant to sections 260.900 to 260.960, or any other applicable federal or state environmental statutes, rules or regulations; or

(6) For corrective action at sites with abandoned dry-cleaning facilities that have been taken out of operation prior to July 1, 2009, and not documented by or reported to the department by July 1, 2009. Any person reporting such a site to the department shall include any available evidence that the site once contained a dry-cleaning facility.

3. Nothing in sections 260.900 to 260.960 shall be construed to restrict the department from temporarily postponing completion of corrective action for which moneys from the fund are being expended whenever such postponement is deemed necessary in order to protect public health and the environment.

4. At any multisource site, the department shall utilize the moneys in the fund to pay for the proportionate share of the liability for corrective action costs which is attributable to a release from one or more dry-cleaning facilities and for that proportionate share of the liability only.

5. At any multisource site, the director is authorized to make a determination of the relative liability of the fund for costs of corrective action, expressed as a percentage of the total cost of corrective action at a site, whether known or unknown. The director shall issue an order establishing such percentage of liability. Such order shall be binding and shall control the obligation of the fund until or unless amended by the director. In the event of an appeal from such order, such percentage of liability shall be controlling for costs incurred during the pendency of the appeal.

6. Any authorized officer, employee or agent of the department, or any person under order or contract with the department, may enter onto any property or premises, at reasonable times and with reasonable advance notice to the operator, to take corrective action where the director determines that such action is necessary to protect the public health or environment. If consent is not granted by the operator regarding any request made by any officer, employee or agent of the department, or any person under order or contract with the department, under the provisions of this section, the director may issue an order directing compliance with the request. The order may be issued after such notice and opportunity for consultation as is reasonably appropriate under the circumstances.

7. Notwithstanding any other provision of sections 260.900 to 260.960, in the discretion of the director, an operator may be responsible for up to one hundred percent of the costs of corrective action attributable to such operator if the director finds, after notice and an opportunity for a hearing in accordance with chapter 536 that:

(1) Requiring the operator to bear such responsibility will not prejudice another owner, operator or person who is eligible, pursuant to the provisions of sections 260.900 to 260.960, to have corrective action costs paid by the fund; and

(2) The operator:

(a) Caused a release in excess of a reportable quantity by willful or wanton actions and such release was caused by operating practices in violation of existing laws and regulations at the time of the release; or

(b) Is in arrears for moneys owed pursuant to sections 260.900 to 260.960, after notice and an opportunity to correct the arrearage; or

(c) Materially obstructs the efforts of the department to carry out its obligations pursuant to sections 260.900 to 260.960; except that, the exercise of legal rights shall not constitute a substantial obstruction; or

(d) Caused or allowed a release in excess of a reportable quantity because of a willful material violation of sections 260.900 to 260.960 or the rules and regulations adopted by the commission pursuant to sections 260.900 to 260.960.

8. For purposes of subsection 7 of this section, unless a transfer is made to take advantage of the provisions of subsection 7 of this section, purchasers of stock or other indicia of ownership and other successors in interest shall not be considered to be the same owner or operator as the seller or transferor of such stock or indicia of ownership even though there may be no change in the legal identity of the owner or operator. To the extent that an owner or operator is responsible for corrective action costs pursuant to subsection 7 of this section, such owner or operator shall not be entitled to the exemption provided in subsection 5 of section 260.930.

9. The fund shall not be liable for the payment of costs in excess of one million dollars at any one contaminated dry-cleaning site. Additionally, the fund shall not be liable for the payment of costs for any one site in excess of twenty-five percent of the total moneys in the fund during any fiscal year. For purposes of this subsection, "contaminated dry-cleaning site" means the areal extent of soil or ground water contaminated with dry-cleaning solvents.

10. The owner or operator of an active dry-cleaning facility shall be liable for the first twenty-five thousand dollars of corrective action costs incurred because of a release from an active dry-cleaning facility. The owner of an abandoned dry-cleaning facility shall be liable for the first twenty-five thousand dollars of corrective action costs incurred because of a release from an abandoned dry-cleaning facility. Nothing in this subsection shall be construed to prohibit the department from taking corrective action because the department cannot obtain the deductible.

(L. 2000 S.B. 577, A.L. 2005 S.B. 170 merged with S.B. 225)

Effective 7-06-05 (S.B. 170)

8-28-05 (S.B. 225)

Expires 8-28-17



Section 260.930 State immunity from liability due to corrective action--private action against dry-cleaning facility not prohibited--corrective action not to be compelled at eligible dry-cleaning facilities--director approval of plans, when.

State immunity from liability due to corrective action--private action against dry-cleaning facility not prohibited--corrective action not to be compelled at eligible dry-cleaning facilities--director approval of plans, when.

260.930. 1. Neither the state of Missouri, the fund, the commission, the director nor the department or agent or employees thereof shall be liable for loss of business, damages or taking of property associated with any corrective action taken pursuant to sections 260.900 to 260.960.

2. Nothing in sections 260.900 to 260.960 shall establish or create any liability or responsibility on the part of the commission, the director, the department or the state of Missouri, or agents or employees thereof, to pay any corrective action costs from any source other than the fund or to take corrective action if the moneys in the fund are insufficient to do so.

3. Nothing in sections 260.900 to 260.960 shall be construed to abrogate or limit any right, remedy, causes of action, or claim by any person sustaining personal injury or property damage as a result of any release from a dry-cleaning facility, nor shall anything in sections 260.900 to 260.960 be construed to abrogate or limit any liability of any person in any way responsible for any release from a dry-cleaning facility or any damages for personal injury or property damages caused by such a release.

4. Moneys in the fund shall not be used for compensating third parties for bodily injury or property damage caused by a release from a dry-cleaning facility, other than property damage included in the corrective action plan approved by the director.

5. To the extent that an operator, owner or other person is eligible pursuant to the provisions of sections 260.900 to 260.960 to have corrective action costs paid by the fund, no administrative or judicial claim may be made under state law against any such operator, owner or other person by or on behalf of a state or local government or by any person to either compel corrective action at the dry-cleaning facility site or seek recovery of the costs of corrective action at the dry-cleaning facility which result from the release of dry-cleaning solvents from that dry-cleaning facility or to compel corrective action or seek recovery of the costs of corrective action which result from the release of dry-cleaning solvents from a dry-cleaning facility. The provisions of this subsection shall apply to any dry-cleaning facility or dry-cleaning facility site which has been included in a corrective action plan approved by the director. The director shall only approve a corrective action plan after making a determination that a sufficient balance in the fund exists to implement the plan. No administrative or judicial claim may be made unless the director has rejected the corrective action plan submitted pursuant to section 260.925.

(L. 2000 S.B. 577)

Expires 8-28-17



Section 260.935 Dry-cleaning facility registration surcharge--deposited in fund--penalties and interest for nonpayment.

Dry-cleaning facility registration surcharge--deposited in fund--penalties and interest for nonpayment.

260.935. 1. Every active dry-cleaning facility shall pay, in addition to any other environmental response surcharges, an annual dry-cleaning facility registration surcharge as follows:

(1) Five hundred dollars for facilities which use no more than one hundred forty gallons of chlorinated solvents;

(2) One thousand dollars for facilities which use more than one hundred forty gallons of chlorinated solvents and less than three hundred sixty gallons of chlorinated solvents per year; and

(3) Fifteen hundred dollars for facilities which use at least three hundred sixty gallons of chlorinated solvents per year.

2. The active dry-cleaning facility registration surcharge imposed by this section shall be reported and paid to the department on an annual basis. The commission shall prescribe by administrative rule the procedure for the report and payment required by this section.

3. The department shall provide each person who pays a dry-cleaning facility registration surcharge pursuant to this section with a receipt. The receipt or the copy of the receipt shall be produced for inspection at the request of any authorized representative of the department.

4. All moneys collected or received by the department pursuant to this section shall be transmitted to the department of revenue for deposit in the state treasury to the credit of the dry-cleaning environmental response trust fund created in section 260.920. Following each annual reporting date, the state treasurer shall certify the amount deposited in the fund to the department.

5. If any person does not pay the active dry-cleaning facility registration surcharge or any portion of the active dry-cleaning facility registration surcharge imposed by this section by the date prescribed for such payment, the department shall impose and such person shall pay, in addition to the active dry-cleaning facility registration surcharge owed by such person, a penalty of fifteen percent of the active dry-cleaning facility registration surcharge. Such penalty shall be deposited in the dry-cleaning environmental response trust fund.

6. If any person does not pay the active dry-cleaning facility registration surcharge or any portion of the active dry-cleaning facility registration surcharge imposed by this section by the date prescribed for such payment, the department shall also impose interest upon the unpaid amount at the rate of ten percent per annum from the date prescribed for the payment of such surcharge and penalties until payment is actually made. Such interest shall be deposited in the dry-cleaning environmental response trust fund.

(L. 2000 S.B. 577, A.L. 2005 S.B. 170 merged with S.B. 225)

Effective 7-06-05 (S.B. 170)

8-28-05 (S.B. 225)

Expires 8-28-17



Section 260.940 Dry-cleaning solvent surcharge, amount imposed due to solvent factor--deposited in fund--penalties and interest for nonpayment--operators not to purchase solvent from persons not paying surcharge.

Dry-cleaning solvent surcharge, amount imposed due to solvent factor--deposited in fund--penalties and interest for nonpayment--operators not to purchase solvent from persons not paying surcharge.

260.940. 1. Every seller or provider of dry-cleaning solvent for use in this state shall pay, in addition to any other environmental response surcharges, a dry-cleaning solvent surcharge on the sale or provision of dry-cleaning solvent.

2. The amount of the dry-cleaning solvent surcharge imposed by this section on each gallon of dry-cleaning solvent shall be an amount equal to the product of the solvent factor for the dry-cleaning solvent and the rate of eight dollars per gallon.

3. The solvent factor for each dry-cleaning solvent is as follows:

(1) For perchloroethylene, the solvent factor is 1.00;

(2) For 1,1,1-trichloroethane, the solvent factor is 1.00; and

(3) For other chlorinated dry-cleaning solvents, the solvent factor is 1.00.

4. In the case of a fraction of a gallon, the dry-cleaning solvent surcharge imposed by this section shall be the same fraction of the fee imposed on a whole gallon.

5. The dry-cleaning solvent surcharge required in this section shall be paid to the department by the seller or provider of the dry-cleaning solvent, regardless of the location of such seller or provider.

6. The dry-cleaning solvent surcharge required in this section shall be paid by the seller or provider on a quarterly basis and shall be paid to the department for the previous quarter. The commission shall prescribe by administrative rule the procedure for the payment required by this section.

7. The department shall provide each person who pays a dry-cleaning solvent surcharge pursuant to this section with a receipt. The receipt or the copy of the receipt shall be produced for inspection at the request of any authorized representative of the department.

8. All moneys collected or received by the department pursuant to this section shall be transmitted to the department of revenue for deposit in the state treasury to the credit of the dry-cleaning environmental response trust fund created in section 260.920. Following each annual or quarterly reporting date, the state treasurer shall certify the amount deposited to the department.

9. If any seller or provider of dry-cleaning solvent fails or refuses to pay the dry-cleaning solvent surcharge imposed by this section, the department shall impose and such seller or provider shall pay, in addition to the dry-cleaning solvent surcharge owed by the seller or provider, a penalty of fifteen percent of the dry-cleaning solvent surcharge. Such penalty shall be deposited in the dry-cleaning environmental response trust fund.

10. If any person does not pay the dry-cleaning solvent surcharge or any portion of the dry-cleaning solvent surcharge imposed by this section by the date prescribed for such payment, the department shall impose and such person shall pay interest upon the unpaid amount at the rate of ten percent per annum from the date prescribed for the payment of such surcharge and penalties until payment is actually made. Such interest shall be deposited in the dry-cleaning environmental response trust fund.

11. An operator of a dry-cleaning facility shall not purchase or obtain solvent from a seller or provider who does not pay the dry-cleaning solvent charge, as provided in this section. Any operator of a dry-cleaning facility who fails to obey the provisions of this section shall be required to pay the dry-cleaning solvent surcharge as provided in subsections 2, 3 and 4 of this section for any dry-cleaning solvent purchased or obtained from a seller or provider who fails to pay the proper dry-cleaning solvent surcharge as determined by the department. Any operator of a dry-cleaning facility who fails to follow the provisions of this subsection shall also be charged a penalty of fifteen percent of the dry-cleaning solvent surcharge owed. Any operator of a dry-cleaning facility who fails to obey the provisions of this subsection shall also be subject to the interest provisions of subsection 10 of this section. If a seller or provider of dry-cleaning solvent charges the operator of a dry-cleaning facility the dry-cleaning solvent surcharge provided for in this section when the solvent is purchased or obtained by the operator and the operator can prove that the operator made full payment of the surcharge to the seller or provider but the seller or provider fails to pay the surcharge to the department as required by this section, then the operator shall not be liable pursuant to this subsection for interest, penalties or the seller's or provider's unpaid surcharge. Such surcharges, penalties and interest shall be collected by the department, and all moneys collected pursuant to this subsection shall be deposited in the dry-cleaning environmental response trust fund.

(L. 2000 S.B. 577, A.L. 2005 S.B. 170 merged with S.B. 225)

Effective 7-06-05 (S.B. 170)

8-28-05 (S.B. 225)

Expires 8-28-17



Section 260.945 Surcharges not collected, when.

Surcharges not collected, when.

260.945. 1. If the unobligated principal of the fund equals or exceeds five million dollars on April first of any year, the active dry-cleaning facility registration surcharge imposed by section 260.935 and the dry-cleaning solvent surcharge imposed by section 260.940 shall not be collected on or after the next July first until such time as on April first of any year thereafter the unobligated principal balance of the fund equals two million dollars or less, then the active dry-cleaning facility registration surcharge imposed by section 260.935 and the dry-cleaning solvent surcharge imposed by section 260.940 shall again be collected on and after the next July first.

2. Not later than April fifth of each year, the state treasurer shall notify the department of the amount of the unobligated balance of the fund on April first of such year. Upon receipt of the notice, the department shall notify the public if the active dry-cleaning facility registration surcharge imposed by section 260.935 and the dry-cleaning solvent surcharge imposed by section 260.940 will terminate or be payable on the following July first.

3. Moneys in the fund shall not be expended pursuant to sections 260.900 to 260.960 prior to July 1, 2002.

(L. 2000 S.B. 577, A.L. 2005 S.B. 170)

Effective 7-06-05

Expires 8-28-17



Section 260.950 Judicial review.

Judicial review.

260.950. 1. All final orders and determinations of the commission or the department made pursuant to the provisions of sections 260.900 to 260.960 are subject to judicial review pursuant to the provisions of chapter 536. All final orders and determinations shall be deemed administrative decisions as that term is defined in chapter 536; provided that, no judicial review shall be available, unless all administrative remedies are exhausted.

2. In any suit filed pursuant to section 536.050 concerning the validity of the commission's or department's standards, rules or regulations, the court shall review the record made before the commission or department to determine the validity and such reasonableness of such standards, rules or regulations and may hear such additional evidence as it deems necessary.

(L. 2000 S.B. 577)

Expires 8-28-17



Section 260.955 Department to report on fund, corrective action from fund.

Department to report on fund, corrective action from fund.

260.955. The department shall annually transmit a report to the general assembly and the governor regarding:

(1) Receipts of the fund during the preceding calendar year and the sources of the receipts;

(2) Disbursements from the fund during the preceding calendar year and the purposes of the disbursements;

(3) The extent of corrective action taken pursuant to sections 260.900 to 260.960 during the preceding calendar year; and

(4) The prioritization of sites for expenditures from the fund.

(L. 2000 S.B. 577)

Expires 8-28-17



Section 260.960 Rulemaking.

Rulemaking.

260.960. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after the effective date of this act* shall be invalid and void.

(L. 2000 S.B. 577, A.L. 2005 S.B. 170 merged with S.B. 225)

*Effective 7-06-05 (S.B. 170)

8-28-05 (S.B. 225)

Expires 8-28-17



Section 260.965 Expiration date.

Expiration date.

260.965. The provisions of sections 260.900 to 260.965 shall expire August 28, 2017.

(L. 2005 S.B. 170 merged with S.B. 225, A.L. 2011 S.B. 135)

Expires 8-28-17



Section 260.1000 Citation of law.

Citation of law.

260.1000. Sections 260.1000 to 260.1039 shall be cited as the "Missouri Environmental Covenants Act".

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1003 Definitions.

Definitions.

260.1003. As used in sections 260.1000 to 260.1039, the following terms shall mean:

(1) "Activity and use limitations", restrictions or obligations with respect to real property created under sections 260.1000 to 260.1039;

(2) "Common interest community", a condominium, cooperative, or other real property with respect to which a person, by virtue of the person's ownership of a parcel of real property, is obligated to pay property taxes, insurance premiums, maintenance, or improvement of other real property described in a recorded covenant that creates the common interest community;

(3) "Department", the Missouri department of natural resources or any other state or federal department that determines or approves the environmental response project under which the environmental covenant is created;

(4) "Environmental covenant", a servitude arising under an environmental response project that imposes activity and use limitations;

(5) "Environmental response project", a plan or work performed for environmental remediation of real property and conducted:

(a) Under a federal or state program governing environmental remediation of real property, including but not limited to the Missouri hazardous waste management law as specified in this chapter;

(b) Incident to closure of a solid or hazardous waste management unit, if the closure is conducted with approval of the department; or

(c) Under a state voluntary cleanup program authorized in the Missouri hazardous waste management law as specified in this chapter.

"Environmental response project" shall not include plans or work performed for environmental remediation of releases from aboveground storage tanks or underground storage tanks as defined in section 319.100;

(6) "Holder", the grantee of an environmental covenant as specified in section 260.1006;

(7) "Person", an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, governmental subdivision, department, or instrumentality, or any other legal or commercial entity;

(8) "Record", information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form;

(9) "State", a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(L. 2007 S.B. 54, A.L. 2008 S.B. 907)



Section 260.1006 Holder of an environmental covenant--department bound by covenant--rules for interests in real property.

Holder of an environmental covenant--department bound by covenant--rules for interests in real property.

260.1006. 1. Any person, including a person that owns an interest in the real property, the department, or a municipality or other unit of local government, may be a holder. An environmental covenant may identify more than one holder. The interest of a holder is an interest in real property.

2. The rights of a department under sections 260.1000 to 260.1039 or under an environmental covenant, other than a right as a holder, is not an interest in real property.

3. A department is bound by any obligation it assumes in an environmental covenant, but a department does not assume obligations merely by signing an environmental covenant. Any other person that signs an environmental covenant is bound by the obligations the person assumes in the covenant, but signing the covenant does not change obligations, rights, or protections granted or imposed under law other than sections 260.1000 to 260.1039 except as provided in the covenant.

4. The following rules apply to interests in real property in existence at the time an environmental covenant is created or amended:

(1) An interest that has priority under other law is not affected by an environmental covenant unless the person that owns the interest subordinates that interest to the covenant;

(2) Sections 260.1000 to 260.1039 do not require a person that owns a prior interest to subordinate that interest to an environmental covenant or to agree to be bound by the covenant;

(3) A subordination agreement may be contained in an environmental covenant covering real property or in a separate record. If the environmental covenant covers commonly owned property in a common interest community, the record may be signed by any person authorized by the governing board of the owners association;

(4) An agreement by a person to subordinate a prior interest to an environmental covenant affects the priority of that person's interest but shall not by itself impose any affirmative obligation on the person with respect to the environmental covenant.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1009 Contents of a covenant.

Contents of a covenant.

260.1009. 1. An environmental covenant shall:

(1) State that the instrument is an environmental covenant executed under sections 260.1000 to 260.1039;

(2) Contain a legally sufficient description of the real property subject to the covenant;

(3) Describe the activity and use limitations on the real property;

(4) Identify every holder;

(5) Be signed by the department, every holder, and unless waived by the department, every owner of the fee simple of the real property subject to the covenant; and

(6) Identify the name and location of any administrative record for the environmental response project reflected in the environmental covenant.

2. In addition to the information required by subsection 1 of this section, an environmental covenant may contain other information, restrictions, and requirements agreed to by the persons who signed it, including any:

(1) Requirements for notice following transfer of a specified interest in, or concerning proposed changes in use of, applications for building permits for, or proposals for any site work affecting the contamination on, the property subject to the covenant;

(2) Requirements for periodic reporting describing compliance with the covenant;

(3) Rights of access to the property granted in connection with implementation or enforcement of the covenant;

(4) A brief narrative description of the contamination and remedy, including the contaminants of concern, the pathways of exposure, limits on exposure, and the location and extent of the contamination;

(5) Limitation on amendment or termination of the covenant in addition to those contained in sections 260.1024 and 260.1027; and

(6) Rights of the holder in addition to its right to enforce the covenant under section 260.1030.

3. In addition to other conditions for its approval of an environmental covenant, the department may require those persons specified by the department who have interests in the real property to sign the covenant.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1012 Enforceability of covenants, criteria.

Enforceability of covenants, criteria.

260.1012. 1. An environmental covenant that complies with sections 260.1000 to 260.1039 runs with the land.

2. An environmental covenant that is otherwise effective is valid and enforceable even if:

(1) It is not appurtenant to an interest in real property;

(2) It can be or has been assigned to a person other than the original holder;

(3) It is not of a character that has been recognized traditionally at common law;

(4) It imposes a negative burden;

(5) It imposes an affirmative obligation on a person having an interest in the real property or on the holder;

(6) The benefit or burden does not touch or concern real property;

(7) There is no privity of estate or contract;

(8) The holder dies, ceases to exist, resigns, or is replaced; or

(9) The owner of an interest subject to the environmental covenant and the holder are the same person.

3. An instrument that creates restrictions or obligations with respect to real property that would qualify as activity and use limitations except for the fact that the instrument was recorded before January 1, 2008, is not invalid or unenforceable because of any of the limitations on enforcement of interests described in subsection 2 of this section or because it was identified as an easement, servitude, deed restriction, or other interest. Sections 260.1000 to 260.1039 shall not apply in any other respect to such an instrument.

4. Sections 260.1000 to 260.1039 shall not invalidate or render unenforceable any interest, whether designated as an environmental covenant or other interest, that is otherwise enforceable under the laws of this state.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1015 Use of real property subject to zoning laws and recorded instruments.

Use of real property subject to zoning laws and recorded instruments.

260.1015. Sections 260.1000 to 260.1039 shall not authorize a use of real property that is otherwise prohibited by zoning, by law other than sections 260.1000 to 260.1039 regulating use of real property, or by a recorded instrument that has priority over the environmental covenant. An environmental covenant may prohibit or restrict uses of real property which are authorized by zoning or by laws other than sections 260.1000 to 260.1039.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1018 Copy of covenant to be provided, to whom.

Copy of covenant to be provided, to whom.

260.1018. 1. A copy of an environmental covenant shall be provided by the persons and in the manner required by the department to:

(1) Each person that signed the covenant;

(2) Each person holding a recorded interest in the real property subject to the covenant;

(3) Each person in possession of the real property subject to the covenant;

(4) Each municipality or other unit of local government in which real property subject to the covenant is located; and

(5) Any other person the department requires.

2. The validity of a covenant is not affected by failure to provide a copy of the covenant as required under this section.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1021 Recording of a covenant, procedure.

Recording of a covenant, procedure.

260.1021. 1. An environmental covenant and any amendment or termination of the covenant shall be recorded in every county or city not within a county in which any portion of the real property subject to the covenant is located. For purposes of indexing, a holder shall be treated as a grantee.

2. Except as otherwise provided in section 260.1024, an environmental covenant is subject to the laws of this state governing recording and priority of interests in real property.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1024 Covenants are perpetual, exceptions--department may terminate covenants, when.

Covenants are perpetual, exceptions--department may terminate covenants, when.

260.1024. 1. An environmental covenant is perpetual unless it is:

(1) By its terms, limited to a specific duration or terminated by the occurrence of a specific event;

(2) Terminated by consent under section 260.1027;

(3) Terminated by subsection 2 of this section;

(4) Terminated by foreclosure of an interest that has priority over the environmental covenant; or

(5) Terminated or modified in an eminent domain proceeding, but only if:

(a) The department that signed the covenant is a party to the proceeding;

(b) All persons identified in section 260.1027 are given notice of the pendency of the proceeding; and

(c) The court determines, after hearing, that the termination or modification will not adversely affect human health, public welfare, or the environment.

2. If the department that signed an environmental covenant has determined that the intended benefits of the covenant can no longer be realized, a court, under the doctrine of changed circumstances, in an action in which all persons identified in section 260.1027 have been given notice, may terminate the covenant or reduce its burden on the real property subject to the covenant. The department's determination or its failure to make a determination upon request is subject to review under chapter 536.

3. Except as otherwise provided in subsections 1 and 2 of this section, an environmental covenant may not be extinguished, limited, or impaired through issuance of a tax deed, foreclosure of a tax lien, or application of the doctrine of adverse possession, prescription, abandonment, waiver, lack of enforcement, or acquiescence, or any similar doctrine.

4. An environmental covenant may not be extinguished, limited, or impaired by the application of chapter 442 or chapter 444.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1027 Amendment or termination of a covenant, requirements--interest in property not affected by amendment.

Amendment or termination of a covenant, requirements--interest in property not affected by amendment.

260.1027. 1. An environmental covenant may be amended or terminated by consent only if the amendment or termination is signed by:

(1) The department;

(2) Unless this requirement is waived by the department, the current owner of the fee simple of the real property subject to the covenant;

(3) Each person that originally signed the covenant, unless the person waived in a signed record the right to consent or a court finds that the person no longer exists or cannot be located or identified with the exercise of reasonable diligence; and

(4) The holder, except as otherwise provided in subsection 4 of this section.

2. If an interest in real property is subject to an environmental covenant, the interest is not affected by an amendment of the covenant unless the current owner of the interest consents to the amendment or has waived in a signed record the right to consent to amendments.

3. Except for an assignment undertaken under a governmental reorganization, assignment of an environmental covenant to a new holder is an amendment.

4. Except as otherwise provided in an environmental covenant:

(1) A holder may not assign its interest without consent of the other parties;

(2) A holder may be removed and replaced by agreement of the other parties specified in subsection 1 of this section.

5. A court of competent jurisdiction may fill a vacancy in the position of holder.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1030 Civil action may be maintained, when--department to maintain regulatory authority.

Civil action may be maintained, when--department to maintain regulatory authority.

260.1030. 1. A civil action for injunctive or other equitable relief for violation of an environmental covenant may be maintained by:

(1) A party to the covenant;

(2) The department;

(3) Any person to whom the covenant expressly grants power to enforce;

(4) A person whose interest in the real property or whose collateral or liability may be affected by the alleged violation of the covenant; or

(5) A municipality or other unit of local government in which the real property subject to the covenant is located.

2. Sections 260.1000 to 260.1039 do not limit the regulatory authority of the department under law other than sections 260.1000 to 260.1039 with respect to an environmental response project.

3. A person is not responsible for or subject to liability for environmental remediation solely because it has the right to enforce an environmental covenant.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1033 Activity and use information system to be established, purpose--categories of sites--recording of amendments or termination, procedure, form.

Activity and use information system to be established, purpose--categories of sites--recording of amendments or termination, procedure, form.

260.1033. 1. The department shall establish an activity and use limitation information system and ensure that it is maintained, that provides readily accessible information on sites with known contamination, and records the creation, amendment, and termination of covenants. The activity and use limitation information system shall distinguish clearly between three categories of sites contaminated with hazardous substance contamination:

(1) Sites where no investigation or remedial action has been performed, or where remedial actions are in progress but are not complete;

(2) Sites where remedial action has been taken to address known risks to human health, public welfare, and the environment and the site is suitable for certain land uses and the department has issued a letter indicating that the site is suitable for certain land uses and that further investigation and remedial action is not required;

(3) Sites where previous concerns about contamination should no longer be an issue because of removal of waste and contamination or investigation results that demonstrate that contamination is now below levels considered suitable for unrestricted use.

2. After an environmental covenant or an amendment or termination of a covenant is filed in the information system established under subsection 1 of this section, a notice of the covenant, amendment, or termination that complies with this section may be recorded in the land records in lieu of recording the entire covenant. Any such notice shall contain:

(1) A legally sufficient description and any available street address of the real property subject to the covenant;

(2) The name and address of the owner of the fee simple interest in the real property, the department, and the holder if other than the department;

(3) A statement that the covenant, amendment, or termination is available in an information system at the department, which discloses the method of any electronic access; and

(4) A statement that the notice is notification of an environmental covenant executed under sections 260.1000 to 260.1039.

3. A statement in substantially the following form, executed with the same formalities as a deed in this state, satisfies the requirements of subsection 2 of this section:

"1. This notice is filed in the land records of the ................ (political subdivision) of ................ (insert name of jurisdiction in which the real property is located) under Sections 260.1000 to 260.1039, RSMo.

2. This notice and the covenant, amendment or termination to which it refers may impose significant obligations with respect to the property described below.

3. A legal description of the property is attached as Exhibit A to this notice. The address of the property that is subject to the environmental covenant is ........... (insert address of property) (not available).

4. The name and address of the owner of the fee simple interest in the real property on the date of this notice is ................ (insert name of current owner of the property and the owner's current address as shown on the tax records of the jurisdiction in which the property is located).

5. The environmental covenant, amendment or termination was signed by .......................... (insert name and address of the department).

6. The environmental covenant, amendment, or termination was filed in the information system on ................... (insert date of filing).

7. The full text of the covenant, amendment or termination and any other information required by the department is on file and available for inspection and copying in the information system maintained for that purpose by the department at ...................... (insert address and room of building in which the information system is maintained). The covenant, amendment or termination may be found electronically at .................... (insert internet address for covenant)."

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1036 Inapplicability to storage tanks.

Inapplicability to storage tanks.

260.1036. Sections 260.1000 to 260.1039 shall not apply to aboveground or underground storage tanks as defined in section 319.100.

(L. 2007 S.B. 54)

Effective 1-01-08



Section 260.1039 Effect of act on certain federal laws.

Effect of act on certain federal laws.

260.1039. As authorized in 15 U.S.C. 7002, as amended, sections 260.1000 to 260.1039 modify, limit, or supersede* the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but do not modify, limit, or supersede 15 U.S.C. Section 7001(a), or authorize electronic delivery of any of the notices described in 15 U.S.C. Section 7003(b).

(L. 2007 S.B. 54)

Effective 1-01-08

*Words "modifies, limits, or supersedes" appears in original rolls.



Section 260.1050 Citation of act.

Citation of act.

260.1050. Sections 260.1050 to 260.1101 may be cited as the "Manufacturer Responsibility and Consumer Convenience Equipment Collection and Recovery Act".

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1053 Definitions.

Definitions.

260.1053. As used in sections 260.1050 to 260.1101, the following terms mean:

(1) "Brand", the name, symbol, logo, trademark, or other information that identifies a product rather than the components of the product;

(2) "Computer materials", a desktop or notebook computer and includes a computer monitor or other display device that does not contain a tuner;

(3) "Consumer", an individual who uses equipment that is purchased primarily for personal or home business use;

(4) "Department", department of natural resources;

(5) "Equipment", computer materials;

(6) "Manufacturer", a person:

(a) Who manufactures or manufactured equipment under a brand that:

a. The person owns or owned; or

b. The person is or was licensed to use, other than under a license to manufacture equipment for delivery exclusively to or at the order of the licensor;

(b) Who sells or sold equipment manufactured by others under a brand that:

a. The person owns or owned; or

b. The person is or was licensed to use, other than under a license to manufacture equipment for delivery exclusively to or at the order of the licensor;

(c) Who manufactures or manufactured equipment without affixing a brand;

(d) Who manufactures or manufactured equipment to which the person affixes or affixed a brand that:

a. The person does not or has not owned; or

b. The person is not or was not licensed to use; or

(e) Who imports or imported equipment manufactured outside the United States into the United States unless at the time of importation the company or licensee that sells or sold the equipment to the importer has or had assets or a presence in the United States sufficient to be considered the manufacturer.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1059 Applicability of act--exceptions.

Applicability of act--exceptions.

260.1059. 1. The collection, recycling, and reuse provisions of sections 260.1050 to 260.1101 apply to equipment used and returned to the manufacturer by a consumer in this state and do not impose any obligation on an owner or operator of a solid waste facility.

2. Sections 260.1050 to 260.1101 do not apply to:

(1) Any computer material that is an electronic device that is a part of a motor vehicle or any part of a motor vehicle assembled by, or for, a vehicle manufacturer or franchised dealer, including replacement parts for use in a motor vehicle;

(2) Any electronic device that is functionally or physically a part of, connected to or integrated within a larger piece of equipment designed and intended for use in an industrial, governmental, commercial, research and development, or medical setting, including diagnostic, monitoring, or other medical products as that term is defined under the federal Food, Drug, and Cosmetic Act or equipment used for security, sensing, monitoring, or antiterrorism purposes;

(3) A covered electronic device that is contained within a clothes washer, clothes dryer, refrigerator and freezer, microwave oven, conventional oven or range, dishwasher, room air conditioner, dehumidifier, or air purifier;

(4) Telephone of any type, including mobile telephones and wireless devices;

(5) A personal digital assistant or P.D.A.;

(6) A consumer's lease of equipment or a consumer's use of equipment under a lease agreement; or

(7) The sale or lease of equipment to an entity when the manufacturer and the entity enter into a contract that effectively addresses the collection, recycling, and reuse of equipment that has reached the end of its useful life.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1062 Recovery plan required, contents--use of existing infrastructure permitted--report required.

Recovery plan required, contents--use of existing infrastructure permitted--report required.

260.1062. 1. Before a manufacturer may offer equipment for sale in this state, the manufacturer shall:

(1) Adopt and implement a recovery plan;

(2) Submit a written copy of the recovery plan to the department; and

(3) Affix a permanent, readily visible label to the equipment with the manufacturer's brand.

2. The recovery plan shall enable a consumer to recycle equipment without paying a separate fee at the time of recycling and shall include provisions for:

(1) The manufacturer's collection from a consumer of any equipment that has reached the end of its useful life and is labeled with the manufacturer's brand; and

(2) Recycling or reuse of equipment collected under subdivision (1) of this subsection.

3. The collection of equipment provided under the recovery plan shall be:

(1) Reasonably convenient and available to consumers in this state; and

(2) Designed to meet the collection needs of consumers in this state.

4. Examples of collection methods that alone or combined meet the convenience requirements of this section include a system:

(1) By which the manufacturer or the manufacturer's designee offers the consumer an option for returning equipment by mail at no charge to the consumer;

(2) Using a physical collection site that the manufacturer or the manufacturer's designee keeps open and staffed and to which the consumer may return equipment; and

(3) Using a collection event held by the manufacturer or the manufacturer's designee at which the consumer may return equipment.

5. Collection services under this section may use existing collection and consolidation infrastructure for handling equipment and may include systems jointly managed by a group of manufacturers, electronic recyclers and repair shops, recyclers of other commodities, reuse organizations, not-for-profit corporations, retailers, recyclers, and other suitable operations. If a manufacturer or its designee offers a mail-back system as described in subsection 4 of this section, either individually or by working together with a group of manufacturers or by working with others, it shall be deemed to meet the convenience requirements of this section.

6. The recovery plan shall include information for the consumer on how and where to return the manufacturer's equipment. The manufacturer:

(1) Shall include collection, recycling, and reuse information on the manufacturer's publicly available internet site;

(2) Shall provide collection, recycling, and reuse information to the department; and

(3) May include collection, recycling, and reuse information in the packaging for or in other materials that accompany the manufacturer's equipment when the equipment is sold.

7. Information about collection, recycling, and reuse on a manufacturer's publicly available internet site does not constitute a determination by the department that the manufacturer's recovery plan or actual practices are in compliance with sections 260.1050 to 260.1101 or other state or federal law.

8. Each manufacturer shall submit a report to the department not later than January thirty-first of each year that includes:

(1) The weight of equipment collected, recycled, and reused during the preceding calendar year; and

(2) Documentation certifying that the collection, recycling, and reuse of equipment during the preceding calendar year was conducted in a manner that complies with section 260.1089 regarding sound environmental management.

9. If more than one person is a manufacturer of a certain brand of equipment as defined by section 260.1053, any of those persons may assume responsibility for and satisfy the obligations of a manufacturer under sections 260.1050 to 260.1101 for that brand. If none of those persons assumes responsibility or satisfies the obligations of a manufacturer for the equipment of that brand, the department may consider any of those persons to be the responsible manufacturer for purposes of sections 260.1050 to 260.1101.

10. The obligations under sections 260.1050 to 260.1101 of a manufacturer who manufactures or manufactured equipment, or sells or sold equipment manufactured by others, under a brand that was previously used by a different person in the manufacture of the equipment extends to all equipment bearing that brand regardless of its date of manufacture.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1065 Labeling requirements for sale of new equipment.

Labeling requirements for sale of new equipment.

260.1065. 1. A person who is a retailer of equipment shall not sell or offer to sell new equipment in this state unless the equipment is labeled with the manufacturer's label and the manufacturer is included on the department's list of manufacturers that have recovery plans.

2. Retailers can go to the department's internet site as outlined in section 260.1071 and view all manufacturers that are listed as having registered a collection program. Covered electronic products from manufacturers on that list may be sold in or into this state.

3. A retailer is not required to collect equipment for recycling or reuse under sections 260.1050 to 260.1101.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1068 Information on computer materials, immunity from liability, when.

Information on computer materials, immunity from liability, when.

260.1068. 1. A manufacturer or retailer of equipment is not liable in any way for information in any form that a consumer leaves on computer materials that are collected, recycled, or reused under sections 260.1050 to 260.1101.

2. The consumer is responsible for any information in any form left on the consumer's computer materials that are collected, recycled, or reused.

3. Compliance with sections 260.1050 to 260.1101 does not exempt a person from liability under other law.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1071 Department to educate consumers--internet site required.

Department to educate consumers--internet site required.

260.1071. 1. The department shall educate consumers regarding the collection, recycling, and reuse of equipment.

2. The department shall host or designate another person to host an internet site providing consumers with information about the recycling and reuse of equipment, including best management practices and information about and links to information on:

(1) Manufacturers' collection, recycling, and reuse programs, including manufacturers' recovery plans; and

(2) Equipment collection events, collection sites, and community equipment recycling and reuse programs.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1074 Audits and inspections by department permitted--enforcement of act--warning notices--penalties may be assessed, subaccount created.

Audits and inspections by department permitted--enforcement of act--warning notices--penalties may be assessed, subaccount created.

260.1074. 1. The department may conduct audits and inspections to determine compliance with sections 260.1050 to 260.1101.

2. The department and the attorney general, as appropriate, shall enforce sections 260.1050 to 260.1101 and, except as provided by subsections 4 and 5 of this section, take enforcement action against any manufacturer, retailer, or person who recycles or reuses equipment for failure to comply with sections 260.1050 to 260.1101.

3. The attorney general may file suit to enjoin an activity related to the sale of equipment in violation of sections 260.1050 to 260.1101.

4. The department shall issue a written warning notice to a person upon the person's first violation of sections 260.1050 to 260.1101. The person shall comply with sections 260.1050 to 260.1101 not later than the sixtieth day after the date the warning notice is issued.

5. A retailer who receives a warning notice from the department that the retailer's inventory violates sections 260.1050 to 260.1101 because it includes equipment from a manufacturer that has not submitted the recovery plan required by section 260.1062 shall bring the inventory into compliance with sections 260.1050 to 260.1101 not later than the sixtieth day after the date the warning notice is issued.

6. (1) The department may assess a penalty against a manufacturer that does not label its equipment or adopt, implement, or submit a recovery plan as required by section 260.1062. No penalty shall be assessed for a first violation and the amount of the penalty shall not exceed ten thousand dollars for the second violation or twenty-five thousand dollars for each subsequent violation.

(2) Any penalty collected under this section shall be credited to the "Equipment Recycling Subaccount", which is hereby created, in the hazardous waste fund. Moneys in the subaccount shall be used for the purpose of administering the provisions of sections 260.1050 to 260.1101. The state treasurer shall be custodian of the subaccount and may approve disbursements from the fund in accordance with sections 30.170 and 30.180. Upon appropriation, money in the subaccount shall be used solely for the administration of sections 260.1050 to 260.1101. Any moneys remaining in the subaccount at the end of the biennium shall revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the subaccount.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1077 Financial and proprietary information not a public record.

Financial and proprietary information not a public record.

260.1077. Financial or proprietary information submitted to the department under sections 260.1050 to 260.1101 shall not be considered a public record under chapter 610.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1080 Report to legislative committees.

Report to legislative committees.

260.1080. The department shall compile information from manufacturers and issue an electronic report to the committee in each house of the general assembly having primary jurisdiction over environmental matters not later than March first of each year.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1083 Fee not authorized, when.

Fee not authorized, when.

260.1083. Sections 260.1050 to 260.1101 do not authorize the department to impose a fee, including a recycling fee or registration fee, on a consumer, manufacturer, retailer, or person who recycles or reuses equipment.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1089 Recycling and reuse, compliance with federal, state and local law required--rulemaking authority.

Recycling and reuse, compliance with federal, state and local law required--rulemaking authority.

260.1089. 1. All equipment collected under sections 260.1050 to 260.1101 shall be recycled or reused in a manner that complies with federal, state, and local law.

2. The department shall, by rule, adopt as mandatory standards for recycling or reuse of equipment in this state the standards provided by Electronics Recycling Operating Practices as approved by the board of directors of the Institute of Scrap Recycling Industries, Inc., April 25, 2006, or other standards issued from the U.S. Environmental Protection Agency, if available.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092



Section 260.1092 Federal law may preempt, when.

Federal law may preempt, when.

260.1092. 1. If federal law establishes a national program for the collection and recycling of equipment and the department determines that the federal law substantially meets the purposes of sections 260.1050 to 260.1101, the department may adopt an agency statement that interprets the federal law as preemptive of sections 260.1050 to 260.1101.

2. Sections 260.1050 to 260.1101 shall expire on the date the department issues a statement under this section.

(L. 2008 S.B. 720)

*Contingent expiration date



Section 260.1101 Rulemaking authority.

Rulemaking authority.

260.1101. 1. The department shall adopt any rules required to implement sections 260.1050 to 260.1101 not later than July 1, 2009. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2008, shall be invalid and void.

2. Sections 260.1050 to 260.1101 shall not be enforced before rules developed under this section are promulgated.

3. It shall not be considered a violation of sections 260.1050 to 260.1101 for a retailer to sell any inventory accrued before August 28, 2008.

(L. 2008 S.B. 720)

*Contingent expiration date, see § 260.1092









TITLE XVII AGRICULTURE AND ANIMALS

Chapter 261 Department of Agriculture

Section 261.010 Department authorized--director, how appointed, qualifications.

Department authorized--director, how appointed, qualifications.

261.010. There is created a "Department of Agriculture", the main office of which shall be in Jefferson City in quarters provided by the division of design and construction. The governor, by and with the advice and consent of the senate, shall appoint a director of the department of agriculture who shall be a practical farmer, well versed in agricultural science and who shall serve at the pleasure of the governor. The director shall be in charge of the department of agriculture.

(RSMo 1939 § 14025, A.L. 1947 V. I p. 15, A. 1949 S.B. 1090, A.L. 1955 p. 18, A.L. 1963 p. 400, A.L. 1967 p. 369, A.L. 1977 H.B. 841)

Effective 1-01-78

CROSS REFERENCE:

Director, compensation, 105.950



Section 261.020 Duties and powers of director.

Duties and powers of director.

261.020. The state director of the department of agriculture is hereby constituted the official who has supervision of all the legalized departments of the state which are of a regulatory nature for the advancement of horticulture and agriculture, except after January 1, 1996, he or she shall not have direct supervision of the state fair. He or she shall cooperate with the college of agriculture of the University of Missouri in all ways beneficial to the horticultural and agricultural interests of the state, without duplicating research, extension or educational work conducted by said college, but nothing herein shall be construed as to subordinate the state department of agriculture to the said college of agriculture. The director has charge of the veterinary service of the state, the appointment of the state veterinarian, and, with the advice of the veterinarian, of deputy veterinarians, and other assistants. The director has the power of reasonable quarantine in relation to the regulatory laws of the state department of agriculture, and the power of quarantine in relation to livestock diseases includes poultry. It is the duty of the director to gather and compile helpful statistics and information, singly or in cooperation with the federal government, relating to horticulture and agriculture, and he or she may publish bulletins not duplicating available educational bulletins of the college of agriculture and the United States Department of Agriculture. He or she may charge a reasonable amount for any publication distributed by the department of agriculture. Any funds received from the amounts so charged shall be deposited to the credit of the general revenue fund. The director shall make a biennial report to the governor and the general assembly, including the essential information relating to horticulture and agriculture, especially crops and livestock, also data concerning the agricultural organizations of the state, accompanied by recommendations relating to the state department of agriculture and the advancement of agricultural education.

(RSMo 1939 § 14027, A.L. 1971 H.B. 355, A.L. 1994 S.B. 692, A.L. 2007 S.B. 320)

CROSS REFERENCES:

Livestock diseased, injunction against owners, powers and duties of director, 267.604

Livestock quarantined, orders for removal or cure violations, hearing, penalties, director's powers, 267.603



Section 261.023 Powers, duties, functions transferred to department of agriculture and certain other designated agencies.

Powers, duties, functions transferred to department of agriculture and certain other designated agencies.

261.023. 1. There is hereby created a department of agriculture to be headed by a director of the department of agriculture to be appointed by the governor, by and with the advice and consent of the senate. The director shall possess the qualifications presently provided by law for the position of commissioner of agriculture.

2. All powers, duties and functions now vested by law to the commissioner of the department of agriculture and the department of agriculture, chapter 261 and others, are transferred by type I transfer to the director of the department of agriculture and to the department of agriculture herein created.

3. The state horticultural society created by sections 262.010 and 262.020 is transferred by type I transfer to the department of agriculture.

4. All the powers, duties, and functions vested in the state milk board, chapter 196, are transferred to the department of agriculture by type III transfer. The appointed members of the board shall be nominated by the department director, and appointed by the governor with the advice and consent of the senate. The department of health and senior services shall retain the powers, duties and functions assigned by chapter 196.

5. All the powers, duties, functions and properties of the state fruit experiment station, chapter 262, are transferred by type I transfer to the Southwest Missouri State University and fruit experiment station board of trustees is abolished.

6. All the powers, duties and functions of the department of revenue relating to the inspection of motor fuel and special fuel distributors, chapters 323 and 414, are transferred by type I transfer to the department of agriculture and to the director of that department. The collection of the taxes provided in chapters 142 and 136, however, shall be made by the department of revenue.

7. All the powers, duties, and functions of the land survey program of the department of natural resources are transferred to the department of agriculture by type I transfer.

(L. 1973 1st Ex. Sess. S.B. 1, § 2, A.L. 2013 H.B. 28 merged with H.B. 650)

Effective 8-28-13 (H.B. 28)

10-11-13 (H.B. 650)

*H.B. 650 effective 10-11-13, see § 21.250. H.B. 650 was vetoed July 12, 2013. The veto was overridden on September 11, 2013.



Section 261.025 Director state agent to receive trust assets of Missouri rural rehabilitation corporation.

Director state agent to receive trust assets of Missouri rural rehabilitation corporation.

261.025. The director of agriculture is hereby designated as the state official of the state of Missouri to make application to and receive from the Secretary of Agriculture of the United States, or any other proper federal official, pursuant and subject to the provisions of Public Law 499, Eighty-first Congress, approved May 3, 1950 (40 U.S.C.A. §§ 440-444), the trust assets, either funds or property, held by the United States as trustee in behalf of the Missouri rural rehabilitation corporation.

(L. 1951 p. 3 § 1)



Section 261.026 Director--trust assets--duties.

Director--trust assets--duties.

261.026. 1. The director of agriculture is authorized and directed to enter into agreements with the Secretary of Agriculture of the United States pursuant to section 2(f) (40 U.S.C.A. § 440f) of the aforesaid act of the Congress of the United States, upon such terms and conditions and for such periods of time as may be mutually agreeable, authorizing the Secretary of Agriculture of the United States to accept, administer, expend and use in the state of Missouri all of such trust assets for carrying out the purposes of Titles I and II of the Bankhead-Jones Farm Tenant Act (7 U.S.C.A. §§ 1001-1007a), in accordance with the applicable provisions of Title IV thereof (7 U.S.C.A. §§ 1030-1039), as now or hereafter amended, and to do any and all things necessary to effectuate said agreements.

2. The United States and the Secretary of Agriculture thereof shall be held free from liability by virtue of any transfer of such assets to the director of agriculture.

(L. 1951 p. 3 §§ 2, 3)



Section 261.027 Agreements to be terminated--new agreements--agriculture development fund created--investment--purposes.

Agreements to be terminated--new agreements--agriculture development fund created--investment--purposes.

261.027. 1. The director of agriculture of the state of Missouri shall, as soon as possible after August 13, 1988, terminate the agreement between the director of agriculture and the Secretary of Agriculture of the United States under which trust assets of the Missouri Rural Rehabilitation Corporation, assigned to the director of agriculture by the Secretary of Agriculture of the United States pursuant to Public Law 499, 81st Congress, approved May 3, 1950 (40 U.S.C.A. 440-444), and sections 261.025 and 261.026, have been administered by the Secretary of Agriculture. The director of agriculture shall request the return to the state of Missouri of all or a part of the cash assets now under the control of the Secretary of Agriculture and the assets consisting of loans insured by the Secretary of Agriculture.

2. The director is also authorized to enter into new agreements with the Secretary of Agriculture pursuant to Public Law 499 and for return to the state of Missouri, from time to time, of additional trust assets.

3. Any assets received from the Secretary of Agriculture shall be transferred to the state treasury and credited to a special fund which is hereby established and which shall be known as the "Agriculture Development Fund". The agriculture development fund shall be under the control of the director of the department of agriculture, who shall provide for the investment and reinvestment of the fund in secured or insured agricultural loans, government bonds, or other convertible securities. The fund and any income or interest received from the investment thereof may be released by and at the discretion of the director of agriculture for agricultural development and rehabilitation purposes.

(L. 1957 p. 3 §§ 261.027, 261.028, A.L. 1988 S.B. 742, A.L. 1992 H.B. 1201)



Section 261.030 Investigation of farm marketing--establishing standards--inspections--distribute information.

Investigation of farm marketing--establishing standards--inspections--distribute information.

261.030. The director of agriculture or his successor at law shall investigate the marketing of farm products, including the cost of production and distribution thereof, furnish advice and assistance to producers, distributors and consumers and promote effectual and economical methods of marketing farm products. The director of agriculture may establish, administer and enforce the standards of grades, weights and measures established and/or recommended by the United States Department of Agriculture, except as otherwise provided by the laws of this state. The director may conduct shipping point and terminal market grading and inspection service alone or in cooperation with the United States Department of Agriculture and license inspectors, issue certificates on the products inspected, determine and collect and pay a reasonable service charge on the work done, and do each and every act necessary to render the grading and inspection service of greatest value to Missouri agriculture. The director of agriculture may publish bulletins containing information useful to the producer and consumer; may conduct exhibits and do everything necessary to provide ample material therefor; may conduct and/or cooperate in any kind of activity for fostering and promoting better handling, care, standardization and grading of farm products, and he may pay cash premiums from appropriations made in connection with agriculture exhibits, whenever in his judgment the same is desirable. The director shall foster, encourage, and assist in the organization and development of cooperative associations and movement to aid in solving problems of marketing farm products; may collect and disseminate by telegraph, mail or otherwise, timely information useful to producers, distributors and consumers concerning the weather, the supply, demand, prevailing prices, market conditions and commercial movements of farm products, including quantities in common and in cold storage and may cooperate in the distribution of farm labor insofar as found acceptable to the state and federal labor departments.

(RSMo 1939 § 14288, A. 1949 S.B. 2090)

Prior revisions: 1929 § 12626; 1919 § 12145

CROSS REFERENCES:

Egg law, director to administer, 196.311 to 196.361

Locker plants, regulation, duties of directors, 196.450 to 196.515



Section 261.035 Agriculture business development fund created--purpose--not to lapse.

Agriculture business development fund created--purpose--not to lapse.

261.035. 1. There is hereby created in the state treasury for the use of the agriculture business development division of the state department of agriculture a fund to be known as "The Agriculture Business Development Fund". All moneys received by the state department of agriculture for marketing development from any source within the state shall be deposited in the fund.

2. Moneys deposited in the fund shall, upon appropriation by the general assembly to the state department of agriculture, be expended by the state department of agriculture and for no other purposes.

3. The unexpended balance in the agriculture business development fund at the end of the biennium shall not be transferred to the ordinary revenue fund of the state treasury and accordingly shall be exempt from the provisions of section 33.080 relating to transfer of funds to the ordinary revenue funds of the state by the state treasurer.

(L. 1957 p. 12 §§ 1, 2, 3, A.L. 2008 S.B. 931)



Section 261.040 Employees of director, appointment and transfer, bond.

Employees of director, appointment and transfer, bond.

261.040. The director of agriculture, before entering upon the duties of his office, shall give bond in the sum of five thousand dollars, which bond, when approved by the governor, shall be filed with the secretary of state. The director, within available appropriations, shall have authority to appoint a state fair secretary, clerks, stenographers, inspectors, and other employees necessary all at the salaries fixed by law for the administration of this law and other laws under his charge as a consolidated department conducted on an economical business basis. The director shall have authority to combine the duties of and to discharge any employee of the state department of agriculture. Each inspector shall be required to perform inspection duties under all inspection laws administered by the director. The director is hereby authorized to require and approve the bond of any employee responsible for the safe handling of any state revenue or fees, or state property, whenever he shall deem it reasonably necessary to protect the interests of the state.

(RSMo 1939 § 14026)



Section 261.050 Salaries and accounts.

Salaries and accounts.

261.050. Upon the filing of proper vouchers and requisitions, duly certified by the director, warrants shall be issued monthly, as provided by law, upon the state treasurer for the payment of all approved salaries and accounts under the jurisdiction of the state department of agriculture.

(RSMo 1939 § 14028, A. 1949 S.B. 1090)



Section 261.060 Daily deposit of all moneys in state treasury.

Daily deposit of all moneys in state treasury.

261.060. All moneys collected by or through the director of the department of agriculture from fees, licenses, permits or other earnings under any law, other than the business of the Missouri state fair, shall be deposited daily in the state treasury to the credit of the agricultural fees fund, which shall be subject to appropriation by the general assembly.

(RSMo 1939 § 14029)



Section 261.090 Cooperation among departments.

Cooperation among departments.

261.090. The state department of agriculture and other agencies of the state government dealing with the production, handling and marketing of farm products shall cooperate with each other in the interest of economy, harmony and efficient service, and may also cooperate with the United States Department of Agriculture and its subdepartments and with other states or organizations having common agricultural problems with those of the state of Missouri.

(RSMo 1939 § 14289)

Prior revisions: 1929 § 12627; 1919 § 12146



Section 261.095 Foreign market development--director's duties and powers.

Foreign market development--director's duties and powers.

261.095. 1. The director of the Missouri department of agriculture shall have the primary responsibility for foreign market development for agricultural products.

2. Within the limit of funds specifically appropriated for that purpose, the director is authorized to establish and maintain offices in foreign countries for the purpose of promoting international markets for Missouri agricultural products. Such offices operated by the department of agriculture may be disestablished by the director as he deems appropriate.

3. The director may place an agricultural marketing specialist in state offices operated in foreign countries by other state agencies.

(L. 1979 S.B. 47 § 1)

CROSS REFERENCE:

Division of commerce and industrial development, establishing overseas offices, 625.021



Section 261.100 Animal export inspection facilities, operation.

Animal export inspection facilities, operation.

261.100. Within the limit of funds specifically appropriated for that purpose, the director of the department of agriculture may operate an animal export inspection facility meeting the requirements of the United States Department of Agriculture for animal inspection prior to export shipments.

(L. 1979 S.B. 47 § 2)



Section 261.125 Financial investment records, sales projections, and business plan information deemed a closed record, when.

Financial investment records, sales projections, and business plan information deemed a closed record, when.

261.125. Records and documents submitted to the Missouri department of agriculture or Missouri agriculture and small business development authority relating to financial investments in a business, or sales projections or other business plan information that may endanger the competitiveness of a business, except for the amount and recipient of any loan or grant from a program administered by the authority, shall be deemed a "closed record" as such term is defined in section 610.010.

(L. 2004 S.B. 740, et al. § 261.115)



Section 261.200 Fund created, use of moneys.

Fund created, use of moneys.

261.200. 1. Any laws to the contrary notwithstanding, there is hereby created in the state treasury the "Agriculture Protection Fund", which shall consist of any moneys or fees appropriated to the fund as well as all fees assessed and collected by the department of agriculture which are not otherwise placed in the state treasury to the credit of the particular purpose or fund for which the fees are collected. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements of the fund. Upon appropriation by the general assembly, money in the fund shall be used solely by the department of agriculture for the purposes of carrying out its functions and responsibilities, and no money shall be paid out of the fund created under this section except by appropriation of the general assembly for the administration of the program from which the fee was collected; except that, the provisions of this section shall not apply to any moneys credited to the fund under subdivision (2) of subsection 1 of section 311.550.

2. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

3. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

(L. 2010 S.B. 795)



Section 261.230 AgriMissouri marketing program and agricultural products by category, rules authorized, director's duty.

AgriMissouri marketing program and agricultural products by category, rules authorized, director's duty.

261.230. The director of the department of agriculture shall, for the use of the agriculture business development division of the department of agriculture, develop and implement rules and regulations by product category for all Missouri agricultural products included in the AgriMissouri marketing program.

(L. 2000 S.B. 894 § 261.032, A.L. 2002 H.B. 1348, A.L. 2008 S.B. 931)



Section 261.235 AgriMissouri fund, created, purposes, lapse of fund into general revenue prohibited--advisory commission, created, purposes, duties, membership--trademark fees.

AgriMissouri fund, created, purposes, lapse of fund into general revenue prohibited--advisory commission, created, purposes, duties, membership--trademark fees.

261.235. 1. There is hereby created in the state treasury for the use of the agriculture business development division of the state department of agriculture a fund to be known as "The AgriMissouri Fund". All moneys received by the state department of agriculture for Missouri agricultural products marketing development from any source, including trademark fees, shall be deposited in the fund. Moneys deposited in the fund shall, upon appropriation by the general assembly to the state department of agriculture, be expended by the agriculture business development division of the state department of agriculture for promotion of Missouri agricultural products under the AgriMissouri program. The unexpended balance in the AgriMissouri fund at the end of the biennium shall not be transferred to the general revenue fund of the state treasury and accordingly shall be exempt from the provisions of section 33.080 relating to transfer of funds to the ordinary revenue funds of the state by the state treasurer.

2. There is hereby created within the department of agriculture the "AgriMissouri Advisory Commission for Marketing Missouri Agricultural Products". The commission shall establish guidelines, and make recommendations to the director of agriculture, for the use of funds appropriated by the general assembly for the agriculture business development division of the department of agriculture, and for all funds collected or appropriated to the AgriMissouri fund created pursuant to subsection 1 of this section. The guidelines shall focus on the promotion of the AgriMissouri trademark associated with Missouri agricultural products that have been approved by the general assembly, and shall advance the following objectives:

(1) Increasing the impact and fostering the effectiveness of local efforts to promote Missouri agricultural products;

(2) Enabling and encouraging expanded advertising efforts for Missouri agricultural products;

(3) Encouraging effective, high-quality advertising projects, innovative marketing strategies, and the coordination of local, regional and statewide marketing efforts;

(4) Providing training and technical assistance to cooperative-marketing partners of Missouri agricultural products.

3. The commission may establish a fee structure for sellers electing to use the AgriMissouri trademark associated with Missouri agricultural products. Under the fee structure:

(1) A seller having gross annual sales greater than two million dollars per fiscal year of Missouri agricultural products which constitute the final product of a series of processes or activities shall remit to the agriculture business development division of the department of agriculture, at such times and in such manner as may be prescribed, a trademark fee of one-half of one percent of the aggregate amount of all of such seller's wholesale sales of products carrying the AgriMissouri trademark; and

(2) All sellers having gross annual sales less than or equal to two million dollars per fiscal year of Missouri agricultural products which constitute the final product of a series of processes or activities shall, after three years of selling Missouri agricultural products carrying the AgriMissouri trademark, remit to the agriculture business development division of the department of agriculture, at such times and in such manner as may be prescribed, a trademark fee of one-half of one percent of the aggregate amount of all of such seller's wholesale sales of products carrying the AgriMissouri trademark.

All trademark fees shall be deposited to the credit of the AgriMissouri fund, created pursuant to this section.

4. The agriculture business development division of the department of agriculture is authorized to promulgate rules consistent with the guidelines and fee structure established by the commission. No rule or portion of a rule shall become effective unless it has been promulgated pursuant to the provisions of chapter 536.

5. The commission shall consist of nine members appointed by the governor with the advice and consent of the senate. One member shall be the director of the agriculture business development division of the department of agriculture, or his or her representative. At least one member shall be a specialist in advertising; at least one member shall be a specialist in agribusiness; at least one member shall be a specialist in the retail grocery business; at least one member shall be a specialist in communications; at least one member shall be a specialist in product distribution; at least one member shall be a family farmer with expertise in livestock farming; at least one member shall be a family farmer with expertise in grain farming and at least one member shall be a family farmer with expertise in organic farming. Members shall serve for four-year terms, except in the first appointments three members shall be appointed for terms of four years, three members shall be appointed for terms of three years and three members shall be appointed for terms of two years each. Any member appointed to fill a vacancy of an unexpired term shall be appointed for the remainder of the term of the member causing the vacancy. The governor shall appoint a chairperson of the commission, subject to ratification by the commission.

6. Commission members shall receive no compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their official duties on the commission. The division of agriculture business development of the department of agriculture shall provide all necessary staff and support services as required by the commission to hold commission meetings, to maintain records of official acts and to conduct all other business of the commission. The commission shall meet quarterly and at any such time that it deems necessary. Meetings may be called by the chairperson or by a petition signed by a majority of the members of the commission. Ten days' notice shall be given in writing to such members prior to the meeting date. A simple majority of the members of the commission shall be present to constitute a quorum. Proxy voting shall not be permitted.

(L. 2000 S.B. 894 § 261.037, A.L. 2002 H.B. 1348, A.L. 2008 S.B. 931)



Section 261.239 Division to create website to foster marketing of Missouri agricultural products.

Division to create website to foster marketing of Missouri agricultural products.

261.239. The agriculture business development division of the department of agriculture shall create an internet website for the purpose of fostering the marketing of Missouri agricultural products over the internet.

(L. 2000 S.B. 894 § 261.038, A.L. 2002 H.B. 1348, A.L. 2008 S.B. 931)



Section 261.240 Rulemaking authority.

Rulemaking authority.

261.240. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in sections 261.230 to 261.239 shall become effective only if they comply with and are subject to all of the provisions of chapter 536 and if applicable, section 536.028. These sections and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2001, shall be invalid and void.

(L. 2002 H.B. 1348)



Section 261.241 Sellers of jams, jellies, and honey, no manufacturing facilities required, when--compliance with health standards and regulations required--label requirements.

Sellers of jams, jellies, and honey, no manufacturing facilities required, when--compliance with health standards and regulations required--label requirements.

261.241. 1. Sellers of jams, jellies, and honey whose annual sales of jams, jellies, and honey are thirty thousand dollars or less per domicile shall not be required to construct or maintain separate facilities for the manufacture of jams, jellies, and honey. Such sellers shall be exempt from all remaining health standards and regulations for the manufacture of jams, jellies, and honey pursuant to sections 196.190 to 196.271 if they meet the following requirements:

(1) Jams, jellies, and honey shall be manufactured in the domicile of the person processing and selling the jams, jellies, and honey and sold by the manufacturer to the end consumer;

(2) Jams, jellies, and honey shall be labeled with the following information in legible English as set forth in subsection 2 of this section;

(3) During the sale of such jams, jellies, and honey, a placard shall be displayed in a prominent location stating the following: "This product has not been inspected by the Department of Health and Senior Services.";

(4) Annual gross sales shall not exceed thirty thousand dollars. The person manufacturing such jams, jellies, and honey shall maintain a record of sales of jams, jellies, and honey processed and sold. The record shall be available to the regulatory authority when requested.

2. The jams, jellies, and honey shall be labeled with the following information:

(1) Name and address of the persons preparing the food;

(2) Common name of the food;

(3) The name of all ingredients in the food; and

(4) Statement that the jams, jellies, and honey have not been inspected by the department of health and senior services.

3. Sellers of jams, jellies, and honey who violate the provisions of this section may be enjoined from selling jams, jellies, and honey by the department of health and senior services.

(L. 2002 S.B. 639, A.L. 2005 S.B. 355)



Section 261.256 Growers' districts authorized, procedure.

Growers' districts authorized, procedure.

261.256. 1. It is hereby established that growers' districts may be voluntarily created by Missouri producers raising agricultural crops for food, feed, industrial, and pharmaceutical uses, to be known by the name established by the creators of the growers' district. Nothing in this section or section 261.259 shall force any private property owner to participate in a growers' district.

2. Upon organization, each district shall file with the clerk of the circuit court in the county in which the majority of the district is located and shall adopt bylaws addressing governance of the district, expansion of the district to include new members, and the exercise of any other powers necessary to effectuate the purposes of this section and section 261.259.

(L. 2004 S.B. 740, et al.)



Section 261.259 Board of commissioners.

Board of commissioners.

261.259. 1. The members of a district shall elect a board of commissioners of such district.

2. All commissioners of a district shall be owners or operators of land used for the cultivation of commercial crops within the physical boundaries of the district.

(L. 2004 S.B. 740, et al.)






Chapter 262 Promotion of Agriculture and Horticulture

Section 262.001 Agritourism defined.

Agritourism defined.

262.001. As used in the statutory laws of this state, "agritourism" means the act of visiting a working farm or any agricultural operation for the purpose of enjoyment, education, training, or active involvement in the activities of the agricultural operation.

(L. 2010 H.B. 2182)



Section 262.007 Exhibition of livestock at fairs and expositions in this state, all 4-H and FFA members permitted to participate--rules and fees permitted.

Exhibition of livestock at fairs and expositions in this state, all 4-H and FFA members permitted to participate--rules and fees permitted.

262.007. The governing body of all national, state, and local fairs and expositions conducted in this state which include the exhibition of livestock shall permit all qualifying 4-H and Future Farmers of America (FFA) members to exhibit livestock at such fair or exposés. The governing body of each national, state, and local fair or exposition shall have the authority to establish rules and fees for participation in its individual events.

(L. 2012 S.B. 631 § 1)



Section 262.008 Exhibition of livestock or domestic animals at fairs, expositions, and pet shows, all livestock breeders and domestic animal owners permitted to participate--rules and fees permitted.

Exhibition of livestock or domestic animals at fairs, expositions, and pet shows, all livestock breeders and domestic animal owners permitted to participate--rules and fees permitted.

262.008. The governing body of all national, state, and local fairs, expositions, and pet shows conducted in this state which include the exhibition of livestock or domestic animals shall permit all livestock breeders and domestic animal owners to exhibit livestock and domestic animals at such fair, exposition, or pet show. The governing body of each national, state, and local fair, exposition, or pet show shall have the authority to establish rules and fees for participation in its individual events.

(L. 2012 S.B. 631 § 2)



Section 262.010 State horticultural society created.

State horticultural society created.

262.010. "The Missouri State Horticultural Society" is hereby instituted and created a body corporate, to be named and styled as above, and shall have perpetual succession, power to sue and be sued, complain and defend in all courts, and to make and use a common seal and alter the same at pleasure.

(RSMo 1939 § 14032)

Prior revisions: 1929 § 12365; 1919 § 11953; 1909 § 614

*The state horticultural society was transferred to the department of agriculture, by type I transfer, by the Reorganization Act of 1974.

CROSS REFERENCES:

Apple merchandising fund, society to authorize director of the department of agriculture to expend, how, 265.200

Hawthorn blossom, state floral emblem, cultivation to be encouraged, 10.030



Section 262.020 Members--organization--order of business.

Members--organization--order of business.

262.020. 1. The Missouri state horticultural society shall be composed of such persons as take an interest in the advancement of horticulture in this state who shall apply for membership and pay into the society treasury the sum of one dollar per year, or ten dollars for a life membership, the basis for organization to be the Missouri state horticultural society, as now known and existing, and whose expenses have been borne and annual reports paid for by appropriations from the state treasury.

2. The business of the society, so far as it relates to transactions with the state, shall be conducted by an executive board to be composed of the president, vice president, second vice president, secretary and treasurer, who shall be elected by ballot at an annual meeting of the society; the governor of the state shall be ex officio a member of the board; all other business of the society to be conducted as its bylaws may direct.

3. All appropriations made by the state for the aid of the society shall be expended by means of requisitions to be made by order of the board on the commissioner of administration, signed by the president and secretary and attested with the seal; and the treasurer shall annually publish a detailed statement of the expenditures of the board, covering all moneys received by it.

4. There shall be printed annually, under the direction of the board, such number of reports of the proceedings of the board, society and auxiliary societies as may, in the judgment of the state purchasing agent, be justified by the appropriation made for that purpose by the general assembly, such annual report not to contain more than four hundred pages.

5. The secretary of the society shall receive a salary of eight hundred dollars per annum as full compensation for his services; all other officers shall serve without compensation, except that they may receive their actual expenses in attending meetings of the board.

(RSMo 1939 § 14033, A. 1949 S.B. 1091)

Prior revisions: 1929 § 12366; 1919 § 11954; 1909 § 615



Section 262.030 Station established.

Station established.

262.030. There is hereby created and established a "Fruit Experiment Station" in south Missouri.

(RSMo 1939 § 14052)

Prior revisions: 1929 § 12385; 1919 § 11955; 1909 § 616

*The fruit experiment station was transferred to the Southwest Missouri State University, by type I transfer, by the Reorganization Act of 1974.



Section 262.040 Purposes of experiment station.

Purposes of experiment station.

262.040. The leading objects of said experiment station shall be to experiment with the different kinds of fruits, to wit: Apples, peaches, berries of all kinds, grapes and small fruits of all kinds, and to ascertain the varieties that are the best adapted to this state, and to study the different diseases and insects to which said fruits, berries and grapes are subject and the remedies to prevent diseases and insects from injuring or infesting said trees and orchards, with power to destroy and remove any infected trees or orchards if necessary in the judgment of the manager and inspector of said experiment station, to keep the disease or insects or plague from scattering and infecting other trees or orchards under rules herein set out.

(RSMo 1939 § 14053)

Prior revisions: 1929 § 12386; 1919 § 11956; 1909 § 617



Section 262.060 Manager and inspector.

Manager and inspector.

262.060. Said manager and inspector shall be under the control of the board of regents of Southwest Missouri State University.

(RSMo 1939 § 14055)

Prior revisions: 1929 § 12388; 1919 § 11958; 1909 § 619

*See note following § 262.030.



Section 262.080 Procurement of buildings and grounds.

Procurement of buildings and grounds.

262.080. As soon as said experiment station is located it shall be the duty of the board of regents of Southwest Missouri State University to procure grounds, if not already donated, at the best advantage, either by donation or purchase, and to erect such buildings thereon for the use of said station; provided, however, they may lease buildings or buy them, if already built, separate and apart from the grounds, provided the grounds shall not be located more than one mile from said buildings.

(RSMo 1939 § 14057)

Prior revisions: 1929 § 12390; 1919 § 11960; 1909 § 621



Section 262.090 Lands--duties of manager--not to engage in fruit business.

Lands--duties of manager--not to engage in fruit business.

262.090. The manager and inspector under supervision of the board of regents of Southwest Missouri State University is hereby authorized to cause said lands to be cleared, fenced and put in a state of cultivation, or so much thereof as shall be necessary for present uses, and shall plant such trees, berries or vines as the manager and inspector shall think proper as an experiment, and shall test the various varieties as to their adaptability for the climate, the kinds of fruits and berries as to the kind most adapted for the market and most free from disease, and may hire and employ such force as is necessary to do and perform said work. Neither the manager and inspector or any member of his immediate family shall, either directly or indirectly, engage in the production of fruit or fruit products for sale, or purchase for resale any fruit or fruit products during his term of office.

(RSMo 1939 § 14058, A.L. 1953 p. 5)

Prior revisions: 1929 § 12391; 1919 § 11961; 1909 § 622



Section 262.110 Duties of university.

Duties of university.

262.110. 1. It shall be the duty of the University of Missouri to promote and encourage the poultry industry in the state of Missouri in all its branches; to organize the poultry raisers of the state, for the purpose of affording a systematic means for gathering useful information for the use of the university, and to publish the same for the benefit of the farmers and poultry raisers of the state of Missouri. It shall be their duty to gather poultry statistics and information as to the best and most profitable means of raising and handling poultry and publish the same in bulletins as frequently as may be deemed expedient; hold poultry institutes in different sections of the state, for the purpose of giving instructions in the breeding and raising of poultry; provide for and manage one annual state poultry exhibition at such time and place as may be determined by the university; provide lectures for the promoting and encouraging the poultry interests of the state.

2. They shall have general management and supervision of such organizations of poultry breeders as may be formed under their authority, and power to make such needful rules and regulations as will best promote the objects of their organization; and shall make an annual report to the general assembly of the state, embracing an abstract of the work accomplished by the university for the next preceding year, and accompanied by such recommendations, including especially such a system of public instruction on this subject as may be deemed useful.

(RSMo 1939 § 14143)

Prior revisions: 1929 § 12459; 1919 § 12028; 1909 § 664



Section 262.200 State poultry experiment station--location--functions.

State poultry experiment station--location--functions.

262.200. 1. In order to determine and demonstrate the importance of improved and better methods of feeding, housing, incubation, brooding, breeding and rearing of poultry, and to bring the results of scientific research of state and federal experiment stations within the reach of all farmers and poultry raisers of Missouri, the state poultry board shall establish, conduct and maintain a state poultry experiment station. The objects and purposes of said experiment station shall be to experiment with the different kinds of houses, incubators, brooders, and appliances, and the different varieties of poultry, to determine which are best adapted to the farmers and poultry raisers of Missouri, in the different sections thereof, to make a study of different diseases to which poultry is subject, and the remedies to prevent such diseases and to make all other experiments and tests and do any and all other things which shall tend to the betterment of the poultry interests of the state.

2. Said experiment station shall be located on twenty-five acres of the land now occupied and used by the state fruit experiment station at Mountain Grove and on land adjacent thereto or in the vicinity thereto. After the manager or trustees of said fruit experiment station have selected and set aside the twenty-five acres of land they desire to have used for the state poultry experiment station, then the state poultry board are to have absolute control of said twenty-five acres of land, the poultry buildings, and the poultry experiments to be conducted on said land. Experiments and demonstrations herein provided for shall be conducted by and under the direction of the secretary of the state poultry board, which said board shall maintain its office and headquarters at said experiment station.

3. Said board shall employ such additional help as is needed to insure the success of the experiment station and to make it beneficial to the people of the state. The members of the state poultry board and the secretary of the board shall erect such buildings and conduct such experiments as the appropriations for that purpose will permit and which they believe will be most practical and helpful to the farmers and poultry raisers of Missouri.

4. Upon the request of the superintendent or steward of any state institution, it shall be the duty of the secretary of the state poultry board, by personal visit, bulletins and otherwise, to give information to the persons in charge of the poultry departments of the farms, conducted in connection with the different state institutions of this state, of such experiments as he may have conducted and such other information which he thinks would be to the interest of such departments. And it shall also be the duty of all such persons as may be in charge of such poultry departments at said institutions to make all experiments possible, not inconsistent with their other duties, and to report the same to said secretary of the state poultry board.

5. It shall be the duty of said secretary, so far as possible, to verify such experiments and results and to embody such of them as he deems advisable and of public interest in his annual reports, bulletins and publications. The state poultry board shall print an annual report and shall carefully digest and compile the results obtained as a result of experiments conducted at this station and publish the same from time to time in their reports and in bulletin form in language as free from technicalities as possible, for free distribution to the farmers of the state, to the public libraries, to the governor, and the members of the general assembly, and elsewhere as the judgment of the board may direct.

6. The state poultry board may sell such surplus poultry and eggs as may accumulate, and shall charge such prices for the same as in their judgment is reasonable and moderate, and there is also hereby appropriated such sums as may result from the sale of such surplus products, the same to be used by said board in equipment or maintenance of the poultry experiment station and to be accounted for by them in their annual report.

(RSMo 1939 § 14153)

Prior revision: 1929 § 12469

*All the powers, duties, functions and properties of the state poultry experiment station were transferred, by type I transfer, to the University of Missouri by the Reorganization Act of 1974. The state poultry association and the state poultry board were abolished. The Reorganization Act also provides that in the event the university shall cease to use the real estate of the station for the purposes of research or shall declare the same surplus, all real estate shall revert to the governor of the state and shall not be disposed of without legislative approval. See Appendix B and section 173.005.



Section 262.215 State fair, definitions.

State fair, definitions.

262.215. Unless the language or context clearly indicates a different meaning is intended, as used in sections 262.215 to 262.280, the following terms mean:

(1) "Commission", the state fair commission established by sections 262.215 to 262.280;

(2) "Commissioner", a member of the state fair commission;

(3) "Director", before January 1, 1996, the director of the department of agriculture; after January 1, 1996, the director of the Missouri state fair appointed by the state fair commission.

(L. 1994 S.B. 692)



Section 262.217 State fair commission, created--commissioners, appointment, expenses, vacancies.

State fair commission, created--commissioners, appointment, expenses, vacancies.

262.217. Effective September 1, 1995, there is created a "State Fair Commission" whose domicile for the purposes of sections 262.215 to 262.280 shall be the department of agriculture of this state. The commission shall consist of nine members, two of whom shall be active farmers, two of whom shall be either current members or past presidents of county or regional fair boards, one of whom shall be the director of the department of agriculture, one of whom shall be employed in agribusiness, and three at-large members who shall be Missouri residents. The director of the department of agriculture shall be the chairman of the commission until January 31, 1997, and shall not be counted against membership from a congressional district, at which time the chairman shall be elected from among the members of the commission by the commission members. Such officer shall serve for a term of two years. Commissioners shall be reimbursed for their actual and necessary expenses incurred when attending meetings of the commission, to be paid from appropriations made therefor. Commissioners shall be appointed by the governor, with the advice and consent of the senate. The county fair association in the state may submit to the governor a list of nominees for appointment, three from each congressional district, for those commission members who are required to be current members or past presidents of county fair boards. Not more than four commissioners excluding the director of agriculture shall be members of the same political party. Each commissioner shall be a resident of the state for five years prior to his appointment. The eight initial commissioners shall be appointed as follows: two shall be appointed for terms of one year, two for terms of two years, two for terms of three years and two for terms of four years. Their successors shall be appointed for terms of four years. A commissioner shall continue to serve until his successor is appointed and qualified. Whenever any vacancy occurs on the commission, the governor shall fill the vacancy by appointment for the remainder of the term of the commissioner who was replaced. There shall be no more than two commission members from any congressional district.

(L. 1994 S.B. 692, A.L. 1995 S.B. 437)



Section 262.219 Director to be appointed by commission, salary--staff may be employed, limits.

Director to be appointed by commission, salary--staff may be employed, limits.

262.219. 1. After January 1, 1996, the commission shall appoint a director of the Missouri state fair who shall, at that time, assume from the director of the department of agriculture the responsibility for administration of the state fair. The director shall receive an annual salary as established by the commission, subject to appropriations, to be paid in the same manner as other state employees. The director shall serve at the pleasure of the commission. The director may reside on the grounds of the Missouri state fair, and housing and utilities may be provided by the commission out of funds appropriated for that purpose.

2. Within the limits of appropriations made for that purpose, necessary administrative and maintenance staff may be employed by the director for the care and maintenance of the state fair grounds.

(L. 1994 S.B. 692)



Section 262.220 State fair--establishment--control--condemnation proceedings.

State fair--establishment--control--condemnation proceedings.

262.220. 1. For the purpose of encouraging the development of the agricultural, horticultural, mechanical, mineral, livestock production and all other industrial interests of the state of Missouri, there is hereby established a state fair, to be held annually at Sedalia, Missouri, and on the state fairgrounds heretofore conveyed by deeds of conveyance to the state of Missouri and hereafter to be acquired by the state of Missouri as herein provided; and the fair shall be under the control and management of the state fair commission. The commission may lease or purchase such lands, suitable for the use of the state fair, as may be deemed by the commission necessary and proper for such purposes and subject to legislative approval.

2. The purchase of lands by the commission shall be on behalf of the state of Missouri at such terms as the commission may deem fair and reasonable, and a deed or deeds shall be taken therefor to the state of Missouri.

(RSMo 1939 § 14154, A.L. 1994 S.B. 692)

Prior revisions: 1929 § 12470; 1919 § 12039; 1909 § 671



Section 262.230 Fair held, when--how--reverter clause.

Fair held, when--how--reverter clause.

262.230. The commission, at such time as may be determined by it, shall hold, annually, a fair upon the state fairgrounds above designated; and at these fairs all important products of the state shall be recognized, according to merit, by premiums or rewards, for excellence offered by the commission, out of a fund provided therefor by the legislature of the state, or from funds that may be otherwise provided. The commission may require parties receiving awards for excellence or merit to provide a complete history of how the exhibit was produced, and all other information concerning the entry that would be of interest or benefit to the general public; and provided further, that should the state fail for three consecutive years to hold a fair, the land thus used for state fair purposes shall revert to the parties donating it.

(RSMo 1939 § 14155, A.L. 1994 S.B. 692)

Prior revisions: 1929 § 12475; 1919 § 12044; 1909 § 676



Section 262.240 Printing and distribution of catalogues.

Printing and distribution of catalogues.

262.240. At least three months before the holding of any annual fair the director, at the direction of the commission, shall prepare a catalogue and list of premiums offered. He shall print the same in proper form, with the rules and regulations governing entries, exhibits and the payment of premiums; and he shall, at least three months before the opening of the fair, cause as many copies of the catalogue as the commission directs to be distributed throughout the state, and he shall send a copy to any person making request therefor.

(RSMo 1939 § 14156, A.L. 1994 S.B. 692)

Prior revisions: 1929 § 12476; 1919 § 12045; 1909 § 677



Section 262.250 Entry fees--classification.

Entry fees--classification.

262.250. The commission may charge a fee on any entry to be paid at the time of entry. All animals and articles must be entered in their proper classes and no other. The director shall determine all questions of classification. In addition to any exemption in chapter 144, no sales taxes shall be levied and collected on any entry fee or charge authorized in this section.

(RSMo 1939 § 14157, A.L. 1994 S.B. 692)

Prior revisions: 1929 § 12477; 1919 § 12046; 1909 § 678



Section 262.255 Exhibiting livestock, all qualified 4-H and FFA members permitted to participate--rules and fees permitted.

Exhibiting livestock, all qualified 4-H and FFA members permitted to participate--rules and fees permitted.

262.255. The state fair commission shall permit all qualifying 4-H and Future Farmers of America (FFA) members to exhibit livestock at the state fair. The state fair commission shall have the authority to establish rules and fees for participation in its individual events.

(L. 2012 S.B. 631)



Section 262.260 Admission fees, revenues from sale of privileges and pari-mutuel wagering--disposition--state fair fee fund created--gifts and grants authorized, transfer to general revenue prohibited--purpose of fund--investment.

Admission fees, revenues from sale of privileges and pari-mutuel wagering--disposition--state fair fee fund created--gifts and grants authorized, transfer to general revenue prohibited--purpose of fund--investment.

262.260. 1. The commission shall establish admission fees to be charged at the gates of the fairgrounds. The admission fees, revenues from the sale of privileges and revenues as a result of pari-mutuel wagering shall be payable to and collected by the department of agriculture and transmitted to the state director of revenue who shall deposit the same to the credit of the "State Fair Fee Fund" which is hereby created in the state treasury. Such fund may also receive gifts, grants, contributions, appropriations and funds or benefits from any other source or sources. The money in the state fair fee fund may be used in improving and beautifying the grounds, paying premiums and defraying expenses of the state fair, including officers' salaries, the hire of assistants, expense and equipment, capital improvements and maintenance and repair.

2. The unexpended balance in the state fair fee fund at the end of each fiscal year shall not be transferred to the general revenue fund of the state, and the provisions of section 33.080 relating to the transfer of funds to the general revenue fund of the state by the state treasurer shall not apply to the state fair fee fund.

3. Any portion of the fund not immediately needed for the purposes authorized shall be invested by the state treasurer as provided by the constitution and laws of this state. All income from such investments shall be deposited in the state fair fee fund.

(RSMo 1939 § 14158, A.L. 1947 V. I p. 19, A.L. 1967 p. 370, A.L. 1977 S.B. 431, A.L. 1983 H.B. 729, A.L. 1986 S.B. 572 merged with S.B. 580, A.L. 1992 S.B. 602, A.L. 1994 S.B. 692, A.L. 1997 S.B. 216, A.L. 2000 S.B. 540)

Prior revisions: 1929 § 12478; 1919 § 12047; 1909 § 679



Section 262.261 State fair escrow fund created, use of moneys.

State fair escrow fund created, use of moneys.

262.261. 1. The "State Fair Escrow Fund" is hereby created. Such fund shall be held and maintained by the state fair commission. All ticket sales income pertaining to the Missouri state fair grandstand shows, arena events, and carnival rides shall be deposited into the state fair escrow fund. The fund may receive moneys for specific event purposes, including both off-season and fair events. Such fund may receive gifts, grants, contributions, and funds or benefits from any other source or sources, such as sponsorships and auction proceeds. The money in the state fair escrow fund may be used for paying entertainers, carnival contractors, workers, and other event promoters and may include expenses and equipment.

2. The state fair escrow fund shall be established and operated by the state fair in a separate account and under the direct control of the state fair director and the state fair commission. The provisions of section 30.170 to the contrary notwithstanding, the money in the state fair escrow fund shall be retained outside the control of the state treasury. The provisions of section 33.080 to the contrary notwithstanding, the money in the state fair escrow fund shall be retained for the purposes specified in this section and shall not revert or be transferred to general revenue. The state fair shall keep accurate records of the source of money deposited in the state fair escrow fund and shall allocate funds for the appropriate expenditures.

3. The unexpended balance in the state fair escrow fund at the end of each calendar year shall not exceed the preceding year's expenditures as they are described in subsection 1 of this section.

(L. 2007 H.B. 428)



Section 262.262 State fair trust fund for prizes--disbursement--investment.

State fair trust fund for prizes--disbursement--investment.

262.262. 1. A special trust fund, to be known as the "State Fair Trust Fund", is established in the state treasury. All moneys received by the state from gifts, grants, legacies or devises for the purpose of providing premiums or prizes to winners of competition at the Missouri state fair in Sedalia, Missouri, shall be deposited in the state treasury to the credit of the trust fund. Moneys in the fund may be appropriated and may be disbursed, on warrants drawn by the director and approved by the commission, only for the purpose for which the moneys were received and for no other purpose. Any balance remaining in the fund at the end of the biennium shall not be transferred and placed to the credit of the general revenue of the state, but instead shall remain in the fund until appropriated and expended, or transferred in the manner authorized by the provisions of this section.

2. Moneys in the state fair trust fund not needed currently for the purposes designated in subsection 1 of this section may be invested by the state treasurer in the manner that other moneys of the state are authorized by law to be invested. All interest, income and returns from moneys of the trust fund shall be deposited in the state treasury to the credit of the trust fund.

(L. 1979 H.B. 792 § 1, A.L. 1994 S.B. 692)

CROSS REFERENCE:

State fair trust fund abolished subject to exemption, 33.571



Section 262.265 Distribution of pari-mutuel wagering pool if state agency is the licensee.

Distribution of pari-mutuel wagering pool if state agency is the licensee.

262.265. Those portions of a pari-mutuel wagering pool which are allocated by law or rule of the commission for purse money or for distribution to holders of winning tickets shall not represent revenue collected and moneys received by the state if the organization licensed to conduct pari-mutuel wagering under section 313.580 is a state agency. Such state agency licensee may pay purse money or holders of winning tickets in any manner consistent with rules promulgated by the commission.

(L. 1986 S.B. 572)

Effective 5-6-86



Section 262.270 Director, powers--gambling prohibited, exception for pari-mutuel wagering--serving intoxicating liquor prohibited, exception--cooperation from other agencies, reimbursement.

Director, powers--gambling prohibited, exception for pari-mutuel wagering--serving intoxicating liquor prohibited, exception--cooperation from other agencies, reimbursement.

262.270. 1. The director shall make and, after its creation, the commission shall approve all rules, regulations and bylaws necessary and suitable for the conduct and control of the exhibitions, the sale of privileges, and for the proper control, operation and conduct of the fair not inconsistent with the law relevant to the operation of the state fair or with the constitution and laws of this state. All contracts granted after January 1, 1996, in relation to the state fair and state fairgrounds shall be approved by the commission and shall not be valid until approved. The director may employ necessary personnel for the proper management of the fair, and may rent or enter into long-term leases for a period not to exceed fifteen years with a right of renewal on consent of all parties or donate the use of any portion of the grounds and buildings for such purposes as he deems proper, section 37.005 or any other law to the contrary notwithstanding, and the grounds may be used, free of charge, by the state for encampment grounds for the state troops under the direction of the adjutant general of Missouri; except that in no event shall the rental or donation of the use of the grounds be allowed to interfere with the preparation for or the holding of the Missouri state fair. He shall not, directly or indirectly, permit any gambling devices of whatever nature other than for licensed pari-mutuel wagering conducted under the direction of the Missouri horse racing commission to be operated on the grounds, nor permit any intoxicating liquors, wine or beer to be sold thereon except in a facility operated as a part of and in conjunction with a restaurant facility operated in conjunction with and as a part of the facilities used for the conducting of horse racing and pari-mutuel wagering or except as provided in section 311.487.

2. The director with the approval of the commission may appoint and employ as many special policemen as are needed to maintain order or prevent breaches of the peace on and about the grounds whereon the fair is held. Before entering upon the discharge of his office, each special policeman shall take and subscribe an oath of office to faithfully and impartially discharge the duties thereof before an associate circuit judge or other official empowered to administer oaths in the county wherein the fair is held; and the officer shall give to such special policeman a certificate of his appointment and qualification, which shall clothe him with the same power to maintain order, preserve the peace and make arrests as is now held by a peace officer. In addition, any such special policeman may arrest and expel from the grounds persons violating the rules, regulations and bylaws of the Missouri state fair, under order of the director or his duly authorized representative.

3. The commission may request assistance from any state agency and may reimburse the contributing agency for the expense of cooperation involved from state fair fund.

(RSMo 1939 § 14159, A. 1949 S.B. 1091, A.L. 1967 p. 370, A.L. 1986 S.B. 572, A.L. 1987 S.B. 384, A.L. 1993 S.B. 76, A.L. 1994 S.B. 692)

Prior revisions: 1929 § 12480; 1919 § 12049; 1909 § 681



Section 262.280 County exhibits.

County exhibits.

262.280. The county commission of any county in this state may, in its discretion, appropriate such sums of money as it may deem necessary or proper for an exhibit of the resources and products of the county at the Missouri state fair out of any funds not otherwise appropriated, and the county commission may appoint some suitable person to look after said exhibit for such county.

(RSMo 1939 § 14160)

Prior revisions: 1929 § 12483; 1919 § 12052; 1909 § 684



Section 262.290 Incorporation, procedure--powers--buildings and improvements--exception.

Incorporation, procedure--powers--buildings and improvements--exception.

262.290. Whenever fifty or more registered voters of this state shall present a petition to the county commission of the county in which they or a majority of them reside, stating therein that they desire to organize and be incorporated for the purpose of promoting improvements in agriculture, manufacture and the raising of stock, and setting forth in such petition the name and location to be adopted by the proposed incorporation, the name to be "The (name of county) Agricultural and Mechanical Society of (name of town or city where the office of said society is to be located)", and the county commission shall be satisfied that such persons are registered voters of this state, the county commission shall, by order, declare the petitioners incorporated for the purpose specified in this section, and thenceforth the petitioners shall be a body politic and corporate by the name and style adopted, and by that name they and their successors shall be known in law, have perpetual succession, sue and be sued, plead and be impleaded, defend and be defended, in all courts and in all actions, pleas and matters whatsoever, shall have the authority to borrow money, and shall have power to purchase, hold, lease, rent, mortgage, and receive any quantity of land with such buildings and improvements as may be placed thereon, and any other property and may, by vote, determine that thereafter the members of such society shall be composed of such persons as shall subscribe at least one share of the capital stock thereof, in shares not exceeding five hundred dollars each, said shares to be personal property and transferable by agreement; but no transfer shall be binding on the society until reported in writing and approved by the board of directors. The amount of such capital stock shall, from time to time, be fixed by the stockholders or board of directors, provided the same shall at no time exceed two million dollars, and the board of directors may convey, lease, sell and dispose of the property of the society, or any part thereof, for the benefit of the society and have a common seal, and break and alter the same at pleasure.

(RSMo 1939 § 14161, A.L. 1988 S.B. 811, A.L. 1990 H.B. 1070, A.L. 1992 H.B. 1595, A.L. 1993 H.B. 566, A.L. 1994 S.B. 692, A.L. 2003 S.B. 611)

Prior revisions: 1929 § 12484; 1919 § 12053; 1909 § 685



Section 262.300 Organization of society--procedure.

Organization of society--procedure.

262.300. 1. Within thirty days from the date of the order of the county commission, as set out in section 262.290, any number of the petitioners exceeding twenty may proceed to organize such society by electing not less than nine or more than thirteen directors, who shall hold their offices one year and until their successors are elected; and the directors, when so elected, shall collectively form a board for the government of such society, and in such board shall be vested all the corporate powers and duties of every society incorporated as provided in sections 262.290 to 262.540*; and for the purpose of electing the directors there shall be held annually, on the second Tuesday in December, or such other date as may be provided in the bylaws of the society, a general meeting of the members of the society.

2. All vacancies in the board of directors shall be filled by appointment of the board. No person not a member of the society shall be a director. In all elections by the stockholders each share shall entitle the holder thereof to one vote, and said shares shall be voted as now provided by law for elections in business and manufacturing corporations.

(RSMo 1939 § 14162, A.L. 1994 S.B. 692)

Prior revisions: 1929 § 12485; 1919 § 12054; 1909 § 686

*Section 262.540 was repealed by S.B. 60, 1977.



Section 262.310 Election of officers--removal--duties.

Election of officers--removal--duties.

262.310. Every board of directors shall assemble within twenty days after their election and choose a president and vice president of their number, and a secretary, treasurer and such other officers, servants and agents as may be necessary, remove them from their office and prescribe their duties; and all proceedings of the board shall be public.

(RSMo 1939 § 14163)

Prior revisions: 1929 § 12486; 1919 § 12055; 1909 § 687



Section 262.320 Duties of officers.

Duties of officers.

262.320. It shall be the duty of the president to preside at all meetings of the board and of the society, and, in case of his absence, the vice president, and in case of his absence, such other person as the members shall appoint; and it shall be the duty of the secretary to keep a record of the proceedings of the directors and of the society; and the treasurer shall give bond and security, to the acceptance of the board of directors, for the benefit of the society, in such sum as they, or a majority of them, shall determine, conditioned that he will faithfully receive and pay over, on their order, all moneys or other articles, the property of the society, that may come into his hands as treasurer, which bond shall be deposited with the secretary of the board of directors, and the said treasurer shall keep fair and accurate accounts of all moneys and other articles by him received as treasurer, and from whom received, and to whom and for what purpose paid out, and make report of the financial operations of his office as often as may be directed by the board of directors.

(RSMo 1939 § 14164)

Prior revisions: 1929 § 12487; 1919 § 12056; 1909 § 688



Section 262.330 Constitution and bylaws, enforcement of--quorum.

Constitution and bylaws, enforcement of--quorum.

262.330. The said board, a majority of whom shall form a quorum, shall have power to make, ordain and adopt a constitution and all necessary bylaws, ordinances, rules and regulations for the government of the board of directors and of the society, and for the promotion of the objects for which it is designed; such constitution, rules, bylaws, ordinances and regulations of the society and of the board of directors shall be printed and circulated among the members of the society within six months after their adoption; and the president of the board shall cause the same to be carried into effect; provided, such constitution, bylaws, ordinances, rules and regulations shall not be inconsistent with the constitution and laws of this state.

(RSMo 1939 § 14165)

Prior revisions: 1929 § 12488; 1919 § 12057; 1909 § 689



Section 262.340 Moneys of societies, how expended.

Moneys of societies, how expended.

262.340. All moneys paid by members and others, and donations made to the society, shall be appropriated under the direction of said board, in conformity to such constitution, bylaws, rules and regulations as may be ordained and established for the government of the society and for the advancement and encouragement of the objects of the society.

(RSMo 1939 § 14166)

Prior revisions: 1929 § 12489; 1919 § 12058; 1909 § 690



Section 262.350 Appropriation of money by county commission.

Appropriation of money by county commission.

262.350. The county commission of any county may, if it be deemed expedient, appropriate out of the county treasury for the benefit of any society regularly organized as a county agricultural and mechanical society, county fair, county corn growers' association, county poultry association, county stock growers' association or any other organization or incorporated society having for its object the holding of county fairs or the advancement of agriculture or its allied industries, a sum not exceeding three hundred dollars in any one year. The money so appropriated shall be drawn by the treasurer of the society on proper warrant; provided said money shall be awarded by the board of directors or other proper officials in premiums or expended by them in the purchase of premiums, to be known as "The .......... County Commission Premiums" to be awarded according to the rules, regulations and bylaws of the society; provided further, that in all counties in this state of the first class, and all counties of the second class the county commission of such county may, if it be deemed expedient, appropriate out of the surplus remaining in the county treasury, for the benefit of any such society, a sum not exceeding ten thousand dollars to be used as in this section above set out, or in any other manner that said board of directors may deem best.

(RSMo 1939 § 14167, A.L. 1943 p. 318, A.L. 1945 p. 99, A.L. 1963 p. 400)

Prior revisions: 1929 § 12490; 1919 § 12059; 1909 § 691



Section 262.360 Board's report.

Board's report.

262.360. At each annual meeting of the society, which shall be held on the second Tuesday of December or such other date as may be provided in the bylaws of the society, the board of directors shall report in writing the number of members and the financial condition of their society, the quantity and character of property owned by it, and the quality and cost of improvements of the same; the number and value of premiums awarded at their annual fair; the number and character of animals and articles exhibited; a statement of the probable quantity of the staple commodities of the county, and prices current thereof, and such other information in relation to the agricultural and mechanical interests of the county as they may deem worthy of general notice; and a copy of the report so made shall be transmitted to the director of the department of agriculture, to be disposed of as provided in section 262.370.

(RSMo 1939 § 14168, A.L. 1994 S.B. 692)

Prior revisions: 1929 § 12491; 1919 § 12060; 1909 § 692



Section 262.370 Director's report to general assembly.

Director's report to general assembly.

262.370. The director of agriculture shall, at each session of the general assembly of the state of Missouri, report faithfully all the facts, statistics and information contained in the reports transmitted to him from the county agricultural and mechanical societies organized and incorporated under the provisions of sections 262.290 to 262.540, and such other facts, statistics and information as he may gather from other counties in this state in regard to agriculture, mechanical and domestic manufactures and productions, and to the raising of the various breeds of stock.

(RSMo 1939 § 14169)

Prior revisions: 1929 § 12492; 1919 § 12061; 1909 § 693



Section 262.380 Holding of property, when.

Holding of property, when.

262.380. The land and other property which may be held by any society under the provisions of sections 262.290 to 262.540 shall be held by the society for the sole purpose, and none other whatsoever, of erecting enclosures, buildings, and other improvements calculated and designed for meetings of the society, and for exhibitions of various breeds of horses, cattle, mules and other stock, and of agricultural, mechanical and domestic manufactures and productions, and for the purchase and importation, breeding and the keeping thereof of such foreign breeds of stock as the board of directors may deem advantageous to the interest of the county, and for the breeding, raising, purchasing and selling of all classes of purebred stock.

(RSMo 1939 § 14170)

Prior revisions: 1929 § 12493; 1919 § 12062; 1909 § 694



Section 262.390 Membership--fees--failure to pay annual fee, effect.

Membership--fees--failure to pay annual fee, effect.

262.390. The members of any society organized under the provisions of sections 262.290 to 262.540 shall be composed of such persons, and none others, as shall have subscribed their names as such in the books in which the proceedings of the society and of the board of directors are or shall be recorded, and shall have paid annually to the treasurer of the society such sum, not exceeding one hundred and fifty dollars per share of stock in any one year, as may be established by the rules, bylaws and regulations of the society as a membership fee, and such persons shall be members only for the year for which they shall have paid such fee; or, if the bylaws, rules, and regulations of the society allow, a member may volunteer his time to the society in lieu of paying all or part of the fee established under this section. Any person or stockholder not paying the regular annual membership fee adopted by the board shall forfeit to the society all stock and all previous payments, whether for stock or membership.

(RSMo 1939 § 14171, A.L. 1992 H.B. 1595)

Prior revisions: 1929 § 12494; 1919 § 12063; 1909 § 695



Section 262.400 Recording of incorporation order.

Recording of incorporation order.

262.400. A duly authenticated copy of the order of the county commission, provided for in section 262.290, shall be filed and recorded in such manner as conveyances of land are by law directed to be recorded in the office of the recorder of deeds of such county within three months after such order shall be made. No society organized by virtue of sections 262.290 to 262.540 shall be authorized to do business as such society until such duly authenticated copy shall have been filed and recorded in the manner herein set out.

(RSMo 1939 § 14172)

Prior revisions: 1929 § 12495; 1919 § 12064; 1909 § 696



Section 262.410 Dissolution of society--disposition of property.

Dissolution of society--disposition of property.

262.410. Whenever a majority of two-thirds of the members of any society organized under the provisions of sections 262.290 to 262.540 shall, at an annual meeting, declare such society dissolved, or if from any other cause said society shall be dissolved or fail to meet and pursue the objects of the society for the period of five consecutive years, then the real estate and all the other property held by it shall be sold for cash in hand, at public auction, before the courthouse door of the county, after thirty days' notice given in some newspaper published in the county, if there be one, and, if not, by ten printed advertisements set up in ten public places in the county, describing the property to be sold, and the time, place and terms of sale. Such sale shall be conducted by the directors, or a majority of them, chosen and elected as provided by sections 262.290 to 262.540, and the proceeds of such sales shall, after payment of all expenses, be divided among the members of such society in proportion to stock held.

(RSMo 1939 § 14173)

Prior revisions: 1929 § 12496; 1919 § 12065; 1909 § 697



Section 262.430 Societies may unite and form circuit.

Societies may unite and form circuit.

262.430. 1. It shall be lawful for any five or more societies organized under and by virtue of sections 262.290 to 262.540 in the state of Missouri to unite for the purpose of forming a circuit whenever a majority of the board of directors of each of such societies decide to do so. Such circuit and the affairs thereof shall be governed by the several societies therein. The director of agriculture may become one of such members for and on behalf of the Missouri state fair.

2. For the purpose of organizing such a circuit, the president and secretary, or any two members of the board of directors of any five or more societies organized under sections 262.290 to 262.540, including the director of agriculture, may voluntarily meet and perfect the organization of a circuit by adopting a name and electing one of their members as president and another as secretary and another as treasurer of such circuit, and the payment of a membership fee of not less than fifty dollars from each society composing such circuit, including said state fair.

3. After the completion of such organization, a statement of the proceedings shall be signed by all the representatives present, setting forth in such statement that such meeting was held by virtue of this section for the purpose of forming a circuit and stating therein the names of the officers selected and their places of residence, as well also as the name and location of the societies forming said circuit, and the number of years, not exceeding ten, that said circuit shall continue. Which statement shall within thirty days be filed with the director of agriculture, and said circuit shall thereafter for the time specified in said statement be authorized to receive and disburse any appropriations made to or for the benefit of such circuit by the state of Missouri through said department of agriculture; provided, that any such societies and the said director of agriculture on behalf of the state fair may become members of more than one such circuit.

(RSMo 1939 § 14175)

Prior revisions: 1929 § 12498; 1919 § 12067; 1909 § 699



Section 262.440 Appropriations, how disbursed.

Appropriations, how disbursed.

262.440. Any appropriations made to or for the benefit of any such circuit by the general assembly shall be made through the Missouri state department of agriculture and specified in the biennial appropriations to said state department to be for such purpose, and when so made shall be by the director of agriculture paid to the treasurer of said circuit in equal annual installments, and when so paid shall be by said circuit used in such manner as may by said circuit be deemed best for the promotion of the agricultural interests and the general interest in raising and breeding stock of all classes in the state of Missouri; provided, that such appropriations shall be used only in payment for advertising, printing of catalogues, payments of premiums or purses for the general benefit of the whole circuit, or divided equally between the members of such circuit and disbursed in same manner for the benefit of such member.

(RSMo 1939 § 14176)

Prior revisions: 1929 § 12499; 1919 § 12068; 1909 § 700



Section 262.450 State aid for county fairs--certain counties.

State aid for county fairs--certain counties.

262.450. 1. The director of agriculture, for the purpose of fostering and developing agriculture within the state of Missouri, is hereby authorized to pay to nonprofit county and district fairs and to regularly organized or incorporated nonprofit agricultural societies having as their object the holding of shows, exhibitions or fairs for the advancement of agriculture in Missouri a percentage of certain premiums actually paid by such county, district or agricultural society, shows or fairs as provided by law.

2. District fairs are hereby defined as fairs covering more than one county yet not large enough to be considered statewide in purpose and territory.

3. The total of such state aid to be paid by the director of the department of agriculture shall not exceed the appropriation made to the department of agriculture by the general assembly for such use and purpose.

(RSMo 1939 § 14177, A.L. 1947 V. I p. 21)

Prior revisions: 1929 § 12500; 1919 § 12069



Section 262.462 Application for funds, contents of--report on completion of a project, contents of.

Application for funds, contents of--report on completion of a project, contents of.

262.462. 1. The clerk or duly authorized official of a county, municipality, or other political subdivision shall submit a formal application to the director for matching funds, giving a description and providing plans and specifications of the proposed project together with estimated costs and a resolution passed by the governing body of the county, municipality, or political subdivision authorizing the application and the clerk or duly authorized official, upon notice of preliminary approval shall submit such additional detailed information as may be requested by the director. Approved projects shall be completed as soon as possible.

2. Upon completion of a project and acceptance by the governing body of the county, municipality, or other political subdivision, the clerk or duly authorized official of that county, municipality, or political subdivision shall submit to the director an itemized listing of services and materials, together with receipted invoices covering the services and materials or, in case of contracts, a copy of the contract, a summary of all bids received; and proof that all state laws and local ordinances concerning safety and building codes have been complied with.

(L. 1973 H.B. 310)



Section 262.465 Duties of director before releasing funds.

Duties of director before releasing funds.

262.465. 1. The director or his representative shall before releasing state funds:

(1) Conduct his own inspection to determine that the completed project complies* with the plans and specifications and the original application; and

(2) Determine whether the work has been performed in a manner satisfactory to the director.

2. If the completed project meets the requirements of this section the bills submitted for materials and services will be audited and the county, municipality, or other political subdivision reimbursed for one-half of the costs not to exceed two thousand five hundred dollars in any one fiscal year.

(L. 1973 H.B. 310)

*Word "comply" appears in original rolls.



Section 262.470 Rules and regulations, promulgation.

Rules and regulations, promulgation.

262.470. The director of the department of agriculture shall be and is hereby authorized and directed to make all reasonable and needful rules and regulations for the proper protection to the state in the administration of sections 262.215 to 262.490. Among other rules and regulations there is hereby delegated authority to examine and investigate at the expense of the fund for the encouragement of agriculture through county and district fairs and certain other agricultural exhibitions to make certain that such county and district fairs and exhibitions are deserving of participation in said fund; said director is further authorized to make needful expenditures from this fund for the proper administration of sections 262.215 to 262.490, including bulletins thereon, and it shall be the duty of said director to make full and complete report in matters relating hereto to the general assembly. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(RSMo 1939 § 14181, A.L. 1994 S.B. 692, A.L. 1995 S.B. 3)

Prior revision: 1929 § 12504



Section 262.480 Claims for benefits--procedure.

Claims for benefits--procedure.

262.480. On or before a date set by the director of agriculture the president and secretary of any fair or agricultural society claiming benefits under sections 262.450 and 262.460, shall file with the director of agriculture a sworn statement in duplicate of the actual amount of cash premiums paid for the current season, which must correspond with the public offer of premiums, and a further sworn statement that at such fair or exhibition all gambling and gambling devices of whatsoever kind, and the sale of intoxicating liquors, and all obscene exhibitions, have been prohibited and excluded from the grounds of such fair, agricultural society or exhibition, and all adjacent grounds under their authority or control. Such statement in duplicate shall be accompanied by an itemized list in duplicate of all premiums paid, upon which aid is claimed under sections 262.450 and 262.460, two copies of the published premium list of such fair, and a full detailed statement of the receipts and expenditures in duplicate for the current year, all duly verified by the president and secretary of such fair, agricultural society or exhibition, and such other reports and data as may be required by the director of agriculture.

(RSMo 1939 § 14182, A.L. 1947 V. I p. 21)

Prior revision: 1929 § 12505



Section 262.490 Payment of claims.

Payment of claims.

262.490. The director of the department of agriculture shall pay the claims of any such fair, agricultural society or exhibition coming under the terms of sections 262.450 and 262.460 on approval of the commissioner of administration if satisfied, after due investigation and proof that such fair, agricultural society or exhibition has complied with the provisions of law relating to such payments and he shall pay such claims in the same manner as in the regular accounting by said department.

(RSMo 1939 § 14183, A.L. 1947 V. I p. 21)

Prior revision: 1929 § 12506



Section 262.500 Election to levy special tax in certain counties--purposes--distribution of funds.

Election to levy special tax in certain counties--purposes--distribution of funds.

262.500. 1. In all counties of this state in which the constitutional limit is not levied for county purposes, the county commission, upon the filing of a petition signed by not less than three hundred resident taxpayers and qualified electors of the county, shall call an election to submit to the qualified voters thereof, a special levy of not more than two mills on the dollar valuation, which levy, together with all other levies for county purposes, shall not exceed the constitutional limit of levy for the county affected, for the purpose of encouraging, promoting and improving the livestock, poultry, agricultural, horticultural, mechanical fabrics and fine arts, products and articles of domestic industry, and the exhibition of such stock, poultry articles and commodities, at the district or county fair held in the county.

2. If a majority of the voters voting at said election shall be in favor of the proposition, then the county commission at its next regular term thereafter shall make the levy, one-half of which levy shall be set aside by the county commission and distributed ratably to the exhibitors of the public fairs held in the county, for the purpose of paying premiums to exhibitors or the articles and commodities in sections 262.500 to 262.540. The other one-half of which levy, in the judgment and discretion of the county commission, may be used for the purpose of purchasing grounds or erecting suitable building for such fair purposes; but if grounds for the purposes are owned by the county, or leased or otherwise secured or obtained for such uses, then the other one-half of the funds may be used by the county commission in erecting such building. If it is the discretion and judgment of the commission that the other one-half of the levy be not used for grounds or buildings, then the whole of the levy may be used for paying such premiums. If the petition for the election asks that one-half of the levy be devoted to acquiring of lands or erecting of buildings, then the proposition submitted shall contain provisions for such devotion; and if the majority favor the proposition, then the commission shall so expend and use the proceeds of the one-half of the levy.

3. The surplus remaining out of the proceeds of any levy made under sections 262.500 to 262.540, in any year, in the hands of the county treasurer shall constitute a fund for the purposes of sections 262.500 to 262.540, and may be used either as premiums offered or advertising for exhibits to be made under any provision of sections 262.500 to 262.540.

(RSMo 1939 § 14185, A.L. 1943 p. 317, A.L. 1955 p. 36)

Prior revision: 1929 § 12508



Section 262.510 Apportionment of levy proceeds.

Apportionment of levy proceeds.

262.510. The county commission in every such county shall apportion the proceeds of the levy made pursuant to section 262.500, and in accordance with the provisions of section 262.500, among the several objects and subjects in section 262.500 mentioned, and offer suitable premiums in each class thereof to the full amount available from the levy. All such premiums shall be offered for exhibits made at public fairs held in the county. The exhibits shall be in place at the fair at least twenty-four hours before the opening thereof to the public, and remain in place until midnight of the last day of the fair.

(RSMo 1939 § 14186, A.L. 1955 p. 36)

Prior revision: 1929 § 12509



Section 262.520 Payment of premiums--procedure.

Payment of premiums--procedure.

262.520. The portion of the proceeds of such levy offered for premiums shall be offered annually for the purposes set out in, and in accordance with, the provisions of sections 262.500 to 262.540. For the purpose of administering the premium fund, authorized by sections 262.500 to 262.540, the county commission is hereby authorized and directed to appoint and designate the secretary of such fair, without salary or other compensation as the agent of the county commission, in the payment of said premiums, which premiums shall be paid by warrants drawn in the same manner as in case of warrants for ordinary running expenses of the county, such warrants to be drawn in favor of the persons entitled thereto and turned over to the secretary of such fair for distribution.

(RSMo 1939 § 14187)

Prior revision: 1929 § 12510



Section 262.530 Special election--how called and conducted.

Special election--how called and conducted.

262.530. Special election shall be called, advertised and conducted, as in the case of a special election to vote bonds for the erection of a county courthouse or other public purpose.

(RSMo 1939 § 14188)

Prior revision: 1929 § 12511



Section 262.550 Definitions.

Definitions.

262.550. The following words and phrases as used in sections 262.550 to 262.620, unless a different meaning is plainly required by the context, shall mean:

(1) "Council" shall mean University of Missouri extension council, authorized under section 262.563;

(2) "County" does not include the city of St. Louis;

(3) "University" shall mean the curators of the University of Missouri.

(L. 1961 p. 7 § 1)



Section 262.553 University may receive and disburse federal grants for extension work.

University may receive and disburse federal grants for extension work.

262.553. The assent of the general assembly having heretofore been given to the provisions and requirements of the Act of Congress of May 8, 1914, and amendments thereto (7 U.S.C.A. Sec. 341 et seq.), the University of Missouri is authorized and empowered to receive and expend the grants of money appropriated under said acts and all acts amendatory or supplementary thereto, together with any money appropriated by the state or received from any source whatsoever for the aid of extension work in the counties of Missouri, and to cooperate with the United States Department of Agriculture, other agencies, and with persons and organizations in the conduct thereof, all in accordance with the terms and conditions expressed in said acts of congress. The treasurer of the University of Missouri is hereby empowered to receive the funds appropriated by said acts of congress and any money appropriated by the state or received from any source whatsoever for said purposes. Any funds accepted by the university for the purpose of aiding the extension work as provided in sections 262.550 to 262.620 subject to conditions and use thereof, shall be received by the university subject to such conditions and the money shall be expended by it for such purposes and in accordance with the terms of the grant or gift.

(L. 1961 p. 7 § 2)



Section 262.557 Formulation and administration of extension program.

Formulation and administration of extension program.

262.557. The university may formulate an extension program in the counties of the state and shall be responsible for the administration and execution of the extension program in each county.

(L. 1961 p. 7 § 3)



Section 262.560 University to hire employees--salaries and expenses paid, how.

University to hire employees--salaries and expenses paid, how.

262.560. The university shall have the responsibility and authority to employ such persons as it deems necessary and proper for the conduct of extension work and shall prescribe and assign their duties and provide for the compensation and expenses incurred in the discharge of their duties and shall provide for the establishment and maintenance of proper offices, equipment, and supplies therefor, provided that, in counties having a council, the council shall pay such salaries and expenses as shall be assigned to it in the financial budget.

(L. 1961 p. 7 § 4)



Section 262.563 Missouri extension council established in county, when.

Missouri extension council established in county, when.

262.563. 1. The university may establish a University of Missouri extension council in each of the counties of the state, which shall be designated as the "University of Missouri Extension Council of ........ County".

2. If written requests be filed with the university by twenty-five citizens of voting age residing in each of the several townships of the county having more than one hundred citizens of voting age, or signed by ten percent of the citizens of voting age residing in those townships having less than one hundred citizens of voting age, the university shall establish a council in such county.

(L. 1961 p. 7 § 5)



Section 262.567 Council, how composed--terms of members--vacancies--duties begin, when--limit on tenure.

Council, how composed--terms of members--vacancies--duties begin, when--limit on tenure.

262.567. 1. The University of Missouri extension council in each county shall be composed of the following members:

(1) At least one elected member from each district within the county as established under the provisions of sections 262.550 to 262.620; if no districts shall be established then from each township within the county. Such member shall be a resident of the district from which elected.

(2) A member of the county commission to be designated by the commission, or if none be so designated, then the presiding commissioner of the county commission.

(3) One member from each general farm organization having a membership in the county of twenty-five or more persons, such members to be appointed by the farm organization in such manner as it may determine.

(4) One member from each incorporated town or city within the county having a population of ten thousand or more, as shown by the latest federal decennial census, to be appointed by the mayor of the town or city. Such member shall be a resident of such town or city.

(5) In counties having no town or city with a population of ten thousand or more, as shown by the latest federal decennial census, one member to be appointed by the mayor of the town or city designated by the elected council of the county which may or may not be included in a district. Such member shall be a resident of the designated town or city.

2. Council members, both elected and appointed, shall hold office for a term of two years, and until their successors are elected and qualified, provided that in the first council in a county approximately one-half of the elected and appointed council members shall be elected or appointed for a term of one year, and until their successors are elected and qualified.

3. Men and women shall be eligible for membership on the council.

4. Vacancies in the elected council membership shall be filled until the next annual election by council appointment and vacancies in the appointed membership shall be filled until the next annual election in the manner provided for the original appointment.

5. The newly organized council shall assume its duties on March first of each year.

6. All elected or appointed council members may serve two consecutive two-year terms, provided that those members elected or appointed for a one-year term may not be elected or appointed for more than one additional consecutive two-year term.

7. An elected or appointed council member upon serving two two-year consecutive terms shall become eligible for reelection or reappointment to the council after one year.

8. The county agricultural extension councils of the respective counties created under provision of section 262.561, RSMo 1959, shall constitute the councils of the respective counties and shall perform the duties herein provided for such councils until the councils are established as provided by sections 262.550 to 262.620.

(L. 1961 p. 7 § 6)



Section 262.570 Description of district boundaries filed with county commission--numbering of districts--publication.

Description of district boundaries filed with county commission--numbering of districts--publication.

262.570. On or before October 1, 1961, or of any year thereafter, the university shall file with the county commission in each county in which there is to be established a council an instrument setting forth the boundaries of each district within the county established for the purpose of electing members to the council. The districts in each county shall be consecutively numbered from one. A copy thereof shall be published within fifteen days after it is filed. If the districts as originally established are at any time thereafter altered or changed, the university shall, on or before the first day of July, file with the county commission an instrument setting forth the change in the districts and the boundaries thereof and like notice as above provided shall be given of such change.

(L. 1961 p. 7 § 7)



Section 262.573 Annual election for membership on council.

Annual election for membership on council.

262.573. In the month of January of each year an election shall be held in each of the established districts in which there is a vacancy for membership on the council, for the election of a member or members to the council, at which election each citizen of voting age residing in the district shall be entitled to vote.

(L. 1961 p. 7 § 8)



Section 262.577 Notice of nominees and statement of right to nominate to be published--ballot.

Notice of nominees and statement of right to nominate to be published--ballot.

262.577. The council shall cause the list of nominees named by it to be published at least once, which publication shall be not more than fifty days nor less than thirty days prior to the date fixed for the election. The publication of notice shall also contain a statement that additional nominees for council members may be made by petition of twenty-five or more qualified voters residing within the district filed with the council within twenty days after the publication of notice of election. The names of all such nominees shall be placed upon a ballot to be submitted to the voters of the respective districts at the election.

(L. 1961 p. 7 § 9)



Section 262.580 Establishment of first county council.

Establishment of first county council.

262.580. If a council is established in any county not having a county agricultural extension council created under the provisions of section 262.561, RSMo 1959, the university shall do all acts and things required to be performed by the council incidental and necessary to the establishment of the first council within the county.

(L. 1961 p. 7 § 10)



Section 262.583 Powers and duties of council--organization--meetings--duties of officers.

Powers and duties of council--organization--meetings--duties of officers.

262.583. 1. The council of the respective counties shall have the following powers and duties:

(1) Determine the number of elective council positions for each district provided that no district shall have less than one council member and there shall not be less than ten or more than twenty members elected to the council;

(2) Nominate at least two citizens residing within the district for each elected council position;

(3) Determine the council positions to be filled for a one-year term and those to be filled for a two-year term when necessary under the provisions of subsection 2 of section 262.567;

(4) Set the date or dates, and places of the elections in the respective districts to be held in January of each year and set the dates and places for the bimonthly meetings of the council and the bimonthly meetings of the officers and may set the date and place of other meetings of the council or officers;

(5) Provide ballots and make all necessary arrangements for the holding of elections within each of the districts within the county;

(6) Give notice to the farm organizations selected to have representation on the council and to the towns and cities entitled to have representation thereon, at least thirty days before each annual election of council members and give notice to any organization, town or city in the event a vacancy occurs in the position on the council for which it shall make appointment;

(7) Give all notices and publications required by sections 262.550 to 262.620 and select the newspaper or newspapers in which publication of the notices shall be made.

2. At the first annual meeting after taking office the council shall elect from its elected and appointed members a chairman, a vice chairman, a secretary, and a treasurer.

3. All officers of the council shall, within five days after their election, take and sign the usual oath of public officers which shall be filed in the office of the county clerk.

4. The council shall meet at least bimonthly and special meetings may be called by the chairman or by five members of the council by giving written notice to all members of the council of the date, time and place of meeting not less than ten days prior to the day of the meeting.

5. The officers of the council shall meet bimonthly in the months in which the council does not have a regular meeting for the purpose of making requisitions to the county commission for the amount of the month's expenditures and for allowing and paying authorized accounts and passing upon routine matters, but no other business of the council shall be transacted at such officers' meetings.

6. Members of the council and the officers thereof shall receive no compensation for their services as members or officers of the council. Members of the council and the officers thereof shall be entitled to their actual expenses incurred on account of council business, provided all such expenses shall be approved by the council.

(L. 1961 p. 7 § 11)



Section 262.587 Where council established, university to hire employees and consult with council on programs.

Where council established, university to hire employees and consult with council on programs.

262.587. In counties in which there is a council the university shall:

(1) Have the responsibility and authority to employ and discharge such agents and employees as it deems necessary and proper for the conduct of extension work within the county and shall prescribe and assign their duties and determine their compensation and expenses allowed in the discharge of their duties and shall exercise supervisory powers in the establishment and maintenance of proper offices, equipment, and supplies necessary for the proper administration of the extension program.

(2) With the advice and counsel of the council, formulate extension programs in the county and it shall be responsible for the administration and execution of the extension program in each county.

(3) Before assigning any extension personnel in the area over which the council has jurisdiction first consult and advise with the council affected before making the assignment of personnel. If personnel proposed by the university is not satisfactory to the council another person shall be made available by the university.

(4) Consult with the council before taking action to discharge or remove any employee.

(L. 1961 p. 7 § 12)



Section 262.590 Recommendations by council--administration of county's share of costs--council to receive property.

Recommendations by council--administration of county's share of costs--council to receive property.

262.590. The council in any county shall have the right and duty to:

(1) Make recommendations and suggestions to the university concerning the extension program;

(2) Make recommendations and suggestions to the university concerning the appointment or removal of extension personnel;

(3) Arrange for and administer the county's share of the cost of the extension services in the area over which the council has jurisdiction;

(4) Receive by way of gift, purchase, or otherwise acquire, in its own name, real or personal property with the right to hold and to sell and convey title to any such property; provided no real estate not reasonably required for the administration of the extension program shall be held by the council for a period longer than two years.

(L. 1961 p. 7 § 13)



Section 262.593 Council official for purposes of federal law--activities forbidden--collection of fees--acceptance of contributions and assistance.

Council official for purposes of federal law--activities forbidden--collection of fees--acceptance of contributions and assistance.

262.593. 1. The council shall be recognized as the official body within the county to cooperate with the university in carrying out the provisions of the Smith-Lever Act of Congress and amendments and acts supplementary thereto (7 U.S.C.A. Sec. 341 et seq.) and any other acts affecting extension programs.

2. The council shall not engage in commercial or other private enterprises, legislative programs, or other activities not authorized by sections 262.550 to 262.620 and shall not give preferred service to any individual, group or organization.

3. Councils may collect fees for specific services which require special equipment or personnel, such as a soil testing laboratory, seed testing service or other educational service, but they shall not collect dues for or pay dues to any state or national organization or association. The furnishing of supplies or services deemed necessary by the university and the council to the conduct of any education program authorized under sections 262.550 to 262.620 shall not be considered private enterprise or commercial activity within the meaning of sections 262.550 to 262.620.

4. Councils may accept contributions of funds from private sources to be used for extension purposes. Nothing in sections 262.550 to 262.620 shall prevent councils or extension personnel from using or seeking opportunities to reach an audience of persons interested in extension work through the help of interested farm organizations, civic organizations or any other group, but in using or seeking such opportunities the council and extension personnel shall make available to all groups and organizations in the county equal opportunity to cooperate in the educational extension program.

5. Extension personnel shall not require uniform bylaws, regulations and methods of procedure.

(L. 1961 p. 7 § 14)



Section 262.597 Financial budget for extension programs--appropriations from counties.

Financial budget for extension programs--appropriations from counties.

262.597. The council, in cooperation with the county commission and the university, shall prepare an annual financial budget covering the county's share of the cost of carrying on the extension services contemplated by sections 262.550 to 262.620 which shall be filed with the county commission on or before January first each year and the county commission shall include the budget so filed in class four of the budget of county expenditures for such year in counties budgeting county expenditures by classes, and in the budget document of all other counties, subject to the following minimum appropriations:

(1) In counties with an assessed valuation of seventy million dollars or more, ten thousand dollars;

(2) In counties with an assessed valuation of twenty-five million dollars or more, but less than seventy million dollars, five thousand dollars;

(3) In counties with an assessed valuation of fifteen million dollars or more, but less than twenty-five million dollars, four thousand dollars;

(4) In counties with an assessed valuation of ten million dollars or more, but less than fifteen million dollars, two thousand five hundred dollars;

(5) In counties with an assessed valuation of eight million dollars or more, but less than ten million dollars, one thousand five hundred dollars;

(6) In counties with an assessed valuation below eight million dollars, one thousand two hundred dollars.

(L. 1961 p. 7 § 15)



Section 262.598 Extension districts authorized--powers and duties--tax authorized, ballot language--withdrawal, ballot language--increase in tax, ballot language.

Extension districts authorized--powers and duties--tax authorized, ballot language--withdrawal, ballot language--increase in tax, ballot language.

262.598. 1. As used in this section, the following terms shall mean:

(1) "Consolidated district", a district formed jointly by two or more councils;

(2) "Council", a University of Missouri extension council authorized under section 262.563;

(3) "District" or "extension district", a political subdivision formed by one or more councils;

(4) "Governing body", the group of individuals who govern a district;

(5) "Single-council district", a district formed by one council.

2. University of Missouri extension councils, except for any council located in a county with a charter form of government and with more than nine hundred fifty thousand inhabitants, are hereby authorized to form extension districts made up of cooperating counties for the purpose of funding extension programming. An extension district may be a single-council district or a consolidated district. A single-council district shall be formed upon a majority vote of the full council. A consolidated district shall be formed upon a majority vote of each participating council.

3. In a single-council district, the council shall serve as the district's governing body. In addition to any other powers and duties granted to the council under sections 262.550 to 262.620, the council shall also have the powers and duties provided under subsection 5 of this section.

4. In a consolidated district, the governing body of the district shall consist of at least three, but no more than five, representatives appointed by each participating council. The term of office shall be two years. Representatives may be reappointed. The governing body shall elect officers, who shall serve as officers for two years, and establish a regular meeting schedule which shall not be less than once every three months.

5. The governing body of a district shall have the following powers and duties:

(1) Review the activities and annual budgets of each participating council;

(2) Determine, by September first of each year, the tax rate necessary to generate sufficient revenue to fund the extension programming in the district, which includes annual funding for each participating council for the costs of personnel and the acquisition, supply, and maintenance of each council's property, work, and equipment;

(3) Oversee the collection of any tax authorized under this section by ensuring the revenue is deposited into a special fund and monitoring the use of the funds to ensure they are used solely for extension programming in the district;

(4) Approve payments from the special fund in which the tax revenue is deposited; and

(5) Work cooperatively with each participating council to plan and facilitate the programs, equipment, and activities in the district.

6. The governing body of a district may submit a question to the voters of the district to institute a property tax levy in the county or counties that compose the district. Questions may be submitted to the voters of the district at any general municipal election. Any such proposed tax shall not exceed thirty cents per one hundred dollars of assessed valuation. The costs of submitting the question to the voters at the general municipal election shall be paid as provided in section 115.063. Such question shall be submitted in substantially the following form:

Shall the Extension District in .................... County (insert name of county) be authorized to levy an annual tax of .................... (insert amount not to exceed thirty) cents per one hundred dollars of assessed valuation for the purpose of funding the University of Missouri Extension District programs, equipment, and services in the district?

In a single-council district, if a majority of the voters in the county approve the question, then the district shall impose the tax. If a majority of the voters in a single-council district do not approve the question, then no tax shall be imposed. In a consolidated district, if a majority of voters in each county in the district approve the question, then the district shall impose the tax. If a majority of the voters in a consolidated district do not approve the question, then no tax shall be imposed in any county of the district. In a consolidated district, if a majority of voters in a county do not approve the question, the council in the county that did not approve the question may withdraw from the district. Upon such withdrawal, the district shall be made up of the remaining counties and the tax shall be imposed in those counties. However, if the county that did not approve the question does not withdraw from the district, the tax shall not be imposed. Revenues collected from the imposition of a tax authorized under this section shall be deposited into a special fund dedicated only for use by the local district for programming purposes.

7. The county commission of any county in which the tax authorized under this section is levied and collected:

(1) Shall be exempt from the funding requirements under section 262.597 if revenue derived from the tax authorized under this section is in excess of an amount equal to two hundred percent of the average funding received under section 262.597 for the immediately preceding three years; or

(2) May reduce the current year's funding amount under section 262.597 by thirty-three percent of the amount of tax revenues derived from the tax authorized under this section which exceed the average amount of funding received under section 262.597 for the immediately preceding three years.

8. Any county that collects tax revenues authorized under this section shall transfer all attributable revenue plus monthly interest for deposit into the district's special fund. The governing body of the district shall comply with the prudent investor standard for investment fiduciaries as provided in section 105.688.

9. In any county in which a single-council district is established, and for which a tax has not been levied, the district may be dissolved in the same manner in which it was formed.

10. A county may withdraw from a consolidated district at any time by the filing of a petition with the circuit court having jurisdiction over the district. The petition shall be signed by not fewer than ten percent of those who voted in the most recent presidential election in the county seeking to withdraw that is part of a consolidated district stating that further operation of the district is contrary to the best interest of the inhabitants of the county in which the district is located and that the county seeks to withdraw from the district. The circuit court shall hear evidence on the petition. If the court finds that it is in the best interest of the inhabitants of the county in which the district is located for the county to withdraw from the district, the court shall make an order reciting the same and submit the question to the voters. The costs of submitting the question to the voters at the general municipal election shall be paid as provided in section 115.063. The question shall be submitted in substantially the following format:

Shall the County of .................... (insert name of county) being part of .................... (insert name of district) Extension District withdraw from the district?

The question shall be submitted at the next general municipal election date. The election returns shall be certified to the court. If the court finds that two-thirds of the voters voting on the question voted in favor of withdrawing from the district, the court shall issue an order withdrawing the county from the district, which shall contain a proviso that the district shall remain intact for the sole purposes of paying all outstanding and lawful obligations and disposing of the district's property. No additional costs or obligations for the withdrawing county shall be created except as necessary. The withdrawal shall occur on the first day of the following January after the vote. If the court finds that two-thirds of the voters voting on the question shall not have voted favorably on the question to withdraw from the district, the court shall issue an order dismissing the petition and the district shall continue to operate.

11. The governing body of any district may seek voter approval to increase its current tax rate authorized under this section, provided such increase shall not cause the total tax to exceed thirty cents per one hundred dollars of assessed valuation. To propose such an increase, the governing body shall submit the question to the voters at the general municipal election in the county in which the district is located. The costs of submitting the question to the voters at the general municipal election shall be paid as provided in section 115.063. The question shall be submitted in substantially the following form:

Shall the Extension District in .................... (insert name of county or counties) be authorized to increase the tax rate from .................... (insert current amount of tax) cents to .................... (insert proposed amount of tax not to exceed thirty) cents per one hundred dollars of assessed valuation for the purpose of funding the University of Missouri Extension District programs, equipment, and services in the district?

In a single-council district, if a majority of the voters in the county approve the question, then the district shall impose the tax. If a majority of the voters in a single-council district do not approve the question, then the tax shall not be imposed. In a consolidated district, if a majority of voters in the district approve the question, then the district shall impose the new tax rate. If a majority of the voters in a consolidated district do not approve the question, then the tax shall not be imposed in any county of the district. Revenues collected from the imposition of the tax authorized under this section shall be deposited into the special fund dedicated only for use by the district.

(L. 2013 H.B. 542 merged with S.B. 9)

Effective 8-28-13 (H.B. 542)

10-11-13 (S.B. 9)

*S.B. 9 effective 10-11-13, see § 21.250. S.B. 9 was vetoed July 2, 2013. The veto was overridden on September 11, 2013.



Section 262.600 Monthly requisitions on county commission, how issued, amount of--reversion of funds.

Monthly requisitions on county commission, how issued, amount of--reversion of funds.

262.600. Immediately following the close of each month the council shall requisition the county commission for the estimated amount of the month's expenditures and within ten days after filing the requisition, shall submit to the county commission a certified, itemized statement of all expenditures covered by the requisition. The requisition shall constitute the basis for immediate issuance by the county commission and it shall, if there be funds available therefor, promptly issue a warrant covering the requisition in full and drawn in favor of the treasurer of the council. For the purpose of this section the chairman and secretary of the council shall be regarded as certifying officers. The requisition for any given month shall not exceed one-twelfth of the total amount appropriated for the year unless a reserve shall have accumulated as a result of expending less than the aforementioned twelfth portion during one or more preceding months, in which case the reserve shall be constantly available for current expenditures. If the amount of the certified itemized statement is less than the amount requisitioned the difference shall be credited against the next requisition. Any unused funds remaining in the appropriation on December thirty-first shall revert to the county treasury.

(L. 1961 p. 7 § 16)



Section 262.603 Names of council members and officers given university and county commission, when.

Names of council members and officers given university and county commission, when.

262.603. Before the allocation of funds is made by the county commission the council shall present to the university and the county commission a list of members of the council and of its officers with statements signed by the chairman of the council certifying that the named officers have been duly elected and qualified as specified in sections 262.583 and 262.607.

(L. 1961 p. 7 § 17)



Section 262.607 Bond of treasurer--action for breach, by whom brought.

Bond of treasurer--action for breach, by whom brought.

262.607. 1. The treasurer of the council within ten days after his election as treasurer and before entering upon the duties of his office shall execute to the council a corporate surety bond of not less than one hundred twenty-five percent of the estimated amount that will be in his hands as treasurer at any one time. All such bonds shall be conditioned on his faithful discharge of the duties of the office of treasurer. The amount and sufficiency of all bonds shall be determined by the county clerk, and upon his approval endorsed on the bond, the bond shall be filed with the county clerk, who shall notify the chairman of the council and the county treasurer of the approval and filing. The cost of such bond shall be paid by the council.

2. In the event of the breach of any condition thereof, the chairman of the council shall, and if he does not any member of the council may, cause a suit to be commenced thereon in his own name for the benefit of the council, in which suit it shall not be necessary to include the treasurer as a party and the money collected shall be applied to the use of the council, as the same should have been applied by the treasurer.

(L. 1961 p. 7 § 18)



Section 262.610 Deposits of funds--how disbursed--records--report and settlement of treasurer.

Deposits of funds--how disbursed--records--report and settlement of treasurer.

262.610. 1. All moneys received by the treasurer for the council shall be deposited by him in a bank or trust company designated by the council and authorized to receive public deposits.

2. The treasurer shall pay out, on the warrant of the secretary of the council, or by a combination warrant check, signed by the chairman of the council and treasurer of the council, all moneys which come to his hands for the use of the council, and he shall not pay any sum from the funds of the council in any other manner.

3. He shall keep a book in which he shall enter all the moneys received and disbursed by him, specifying the person from whom received and to whom paid, and the object for which same has been paid out.

4. He shall present to the council at each annual meeting of the council a report in writing containing a statement of all moneys received by him from the county treasurer and from any other source since the last annual meeting of the council, and of the disbursements made by him with the items of such disbursements, and exhibit the warrants or checks or combination warrants and checks therefor, which report shall be recorded by the secretary of the council; and at the close of his term of office shall settle with the council; and shall hand over to his successor the books and all other records and papers coming into his hands as treasurer, together with all moneys remaining in his hands as such treasurer.

(L. 1961 p. 7 § 19)



Section 262.613 Secretary, duties, report--records open.

Secretary, duties, report--records open.

262.613. The secretary of the council shall record the proceedings of all meetings of the council and of the officers of the council in books provided for that purpose; prepare and submit to each annual meeting of the council a report on the work and activities of the council since the last annual meeting; and perform such other duties as are usually performed by secretaries and as may be prescribed by the council.

(L. 1961 p. 7 § 20)



Section 262.617 Annual report to county commission.

Annual report to county commission.

262.617. At the close of each calendar year the council, through its secretary, shall make an annual detailed report to the county commission, covering all receipts and expenditures, together with a summary of work undertaken and results accomplished. The report shall be filed with the county commission not later than February first, following the close of the year or portion of year covered by the report.

(L. 1961 p. 7 § 21)



Section 262.620 Notices required, given how.

Notices required, given how.

262.620. Any public notice required to be given under any of the provisions of sections 262.550 to 262.620 shall be given by publishing a copy thereof for at least one time in a newspaper published within the county and having a general circulation therein and if there be no such newspaper within the county, then in some newspaper having a general circulation within the county. Any notice required to be given to any council member shall be given by personal service or by mailing a copy thereof to the council member, provided that any council member attending any meeting shall be deemed to have waived service of notice of such meeting. No notice shall be required of regular council meetings or of regular meetings of the officers or of any special meeting of the council the date and place of which has been set and recorded in a prior meeting of the council. Any notice to be given to the county commission shall be given by delivery of a copy thereof to the clerk of the commission. Notice to organizations selected by the council to have members on the council and cities and towns entitled to have members on the council shall be given by delivering a copy thereof to the principal officers of the organization or to the mayor of the city or town or by mailing the same to the person to be served.

(L. 1961 p. 7 § 22)



Section 262.630 Purpose of law--powers.

Purpose of law--powers.

262.630. For the purpose of encouraging the organization and maintenance of farmers' institute societies, farm bureaus, farmers' clubs, country life clubs, or other organizations which have for their purpose the development of the agricultural resources of a county by holding farmers' institutes or short course studies in agriculture held in cooperation with the state department of agriculture or the college of agriculture, or other constituted authority that may now or hereafter be authorized by law to conduct such meetings, the county commission of any county in this state having a population of less than one hundred thousand inhabitants may and is hereby empowered to appropriate from the county revenue a sum not to exceed a total of one hundred dollars per annum for such purpose.

(RSMo 1939 § 14315)

Prior revisions: 1929 § 12657; 1919 § 12147



Section 262.640 Warrants, how drawn.

Warrants, how drawn.

262.640. The money paid out under sections 262.630 to 262.660 shall be upon warrants of the county authorizing the payment, drawn in favor of the treasurer of the organization making such approved application, and upon a statement of such itemized expenses, which may include expenses of holding and conducting said agricultural meetings as herein provided, namely hiring of hall, advertising, expense of procuring speakers from a distance who are not on the regular staffs of the state department of agriculture or college of agriculture or state teachers' colleges, such statements to be signed and sworn to by said treasurer of said organization.

(RSMo 1939 § 14316)

Prior revisions: 1929 § 12658; 1919 § 12148



Section 262.650 Organization--officers--membership.

Organization--officers--membership.

262.650. Before any one of the aforesaid organizations can take advantage of sections 262.630 to 262.660, it shall be duly organized with a president, a secretary, a treasurer, an executive board consisting of not less than three members, and a signed membership of not less than twenty-five farmers.

(RSMo 1939 § 14317)

Prior revisions: 1929 § 12659; 1919 § 12149



Section 262.660 Certain persons not to be beneficiaries.

Certain persons not to be beneficiaries.

262.660. No money shall be paid out under sections 262.630 to 262.660 for the services, traveling expenses or hotel bills of any officers or local committees or of any person or persons under pay of the state department of agriculture, college of agriculture or state teachers' colleges.

(RSMo 1939 § 14318)

Prior revisions: 1929 § 12660; 1919 § 12150



Section 262.700 Southern dairy compact entered into--effective date--text of compact.

Southern dairy compact entered into--effective date--text of compact.

262.700. The Southern Dairy Compact, the full text of which is hereinafter set forth and confirmed by the Missouri legislature, is hereby entered into on behalf of the state of Missouri. The compact shall become effective when enacted into law by at least two other states within the compact group of states and when the consent of Congress has been obtained. The full text of said compact is as follows:

SOUTHERN DAIRY COMPACT

ARTICLE I. STATEMENT OF

PURPOSE, FINDINGS AND DECLARATION OF POLICY

1. Statement of purpose, findings and declaration of policy

The purpose of this compact is to recognize the interstate character of the southern dairy industry and the prerogative of the states under the United States Constitution to form an interstate commission for the southern region. The mission of the commission is to take such steps as are necessary to assure the continued viability of dairy farming in the south, and to assure consumers of an adequate, local supply of pure and wholesome milk.

The participating states find and declare that the dairy industry is an essential agricultural activity of the south. Dairy farms, and associated suppliers, marketers, processors and retailers are an integral component of the region's economy. Their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential and they are an integral part of the region's rural communities. The farms preserve land for agricultural purposes and provide needed economic stimuli for rural communities.

In establishing their constitutional regulatory authority over the region's fluid milk market by this compact, the participating states declare their purpose that this compact neither displace the federal order system nor encourage the merging of federal orders. Specific provisions of the compact itself set forth this basic principle.

Designed as a flexible mechanism able to adjust to changes in a regulated marketplace, the compact also contains a contingency provision should the federal order system be discontinued. In that event, the interstate commission is authorized to regulate the marketplace in replacement of the order system. This contingent authority does not anticipate such a change, however, and should not be so construed. It is only provided should developments in the market other than establishment of this compact result in discontinuance of the order system.

By entering into this compact, the participating states affirm that their ability to regulate the price which southern dairy farmers receive for their product is essential to the public interest. Assurance of a fair and equitable price for dairy farmers ensures their ability to provide milk to the market and the vitality of the southern dairy industry, with all the associated benefits.

Recent, dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the southern dairy region. Historically, individual state regulatory action had been an effective emergency remedy available to farmers confronting a distressed market. The federal order system, implemented by the Agricultural Marketing Agreement Act of 1937, establishes only minimum prices paid to producers for raw milk, without preempting the power of states to regulate milk prices above the minimum levels so established.

In today's regional dairy marketplace, cooperative, rather than individual state action is needed to more effectively address the market disarray. Under our constitutional system, properly authorized states acting cooperatively may exercise more power to regulate interstate commerce than they may assert individually without such authority. For this reason, the participating states invoke their authority to act in common agreement, with the consent of Congress, under the compact clause of the Constitution.

ARTICLE II. DEFINITIONS AND RULES OF CONSTRUCTION

2. Definitions

For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(1) "Class I milk" means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in paragraph (b) of subsection three.

(2) "Commission" means the southern dairy compact Commission established by this compact.

(3) "Commission marketing order" means regulations adopted by the commission pursuant to sections nine and ten of this compact in place of a terminated federal marketing order or state dairy regulation. Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission. Such order may establish minimum prices for any or all classes of milk.

(4) "Compact" means this interstate compact.

(5) "Compact over-order price" means a minimum price required to be paid to producers for class I milk established by the commission in regulations adopted pursuant to subsections nine and ten of this compact, which is above the price established in federal marketing orders or by state farm price regulations in the regulated area. Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission.

(6) "Milk" means the lacteral secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process. The term is used in its broadest sense and may be further defined by the commission for regulatory purposes.

(7) "Partially regulated plant" means a milk plant not located in a regulated area but having class I distribution within such area. Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein.

(8) "Participating state" means a state which has become a party to this compact by the enactment of concurring legislation.

(9) "Pool plant" means any milk plant located in a regulated area.

(10) "Region" means the territorial limits of the states which are parties to this compact.

(11) "Regulated area" means any area within the region governed by and defined in regulations establishing a compact over-order price or commission marketing order.

(12) "State dairy regulation" means any state regulation of dairy prices, and associated assessments, whether by statute, marketing order or otherwise.

3. Rules of construction

(a) This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them. In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the commission the option to replace them with one or more commission marketing orders pursuant to this compact.

(b) The compact shall be construed liberally in order to achieve the purposes and intent enunciated in subsection one. It is the intent of this compact to establish a basic structure by which the commission may achieve those purposes through the application, adaptation and development of the regulatory techniques historically associated with milk marketing and to afford the commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact. In accordance with this intent, the technical terms which are associated with market order regulation and which have acquired commonly understood general meanings are not defined herein but the commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

ARTICLE III. COMMISSION ESTABLISHED

4. Commission established

There is hereby created a commission to administer the compact, composed of delegations from each state in the region. The commission shall be known as the Southern Dairy Compact Commission. A delegation shall include not less than three nor more than five persons. Each delegation shall include at least one dairy farmer who is engaged in the production of milk at the time of appointment or reappointment, and one consumer representative. Delegation members shall be residents and voters of, and subject to such confirmation process as is provided for in the appointing state. Delegation members shall serve no more than three consecutive terms with no single term of more than four years, and be subject to removal for cause. In all other respects, delegation members shall serve in accordance with the laws of the state represented. The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the commission.

5. Voting requirements

All actions taken by the commission, except for the establishment or termination of an over-order price or commission marketing order, and the adoption, amendment or rescission of the commission's by-laws, shall be by majority vote of the delegations present. Each state delegation shall be entitled to one vote in the conduct of the commission's affairs. Establishment or termination of an over-order price or commission marketing order shall require at least a two-thirds vote of the delegations present. The establishment of a regulated area which covers all or part of a participating state shall require also the affirmative vote of that state's delegation. A majority of the delegations from the participating states shall constitute a quorum for the conduct of the commission's business.

6. Administration and management

(a) The commission shall elect annually from among the members of the participating state delegations a chairperson, a vice-chairperson, and a treasurer. The commission shall appoint an executive director and fix his or her duties and compensation. The executive director shall serve at the pleasure of the commission, and together with the treasurer, shall be bonded in an amount determined by the commission. The commission may establish through its by-laws an executive committee composed of one member elected by each delegation.

(b) The commission shall adopt bylaws for the conduct of its business by a two-thirds vote, and shall have the power by the same vote to amend and rescind these by-laws. The commission shall publish its by-laws in convenient form with the appropriate agency or officer in each of the participating states. The by-laws shall provide for appropriate notice to the delegations of all commission meetings and hearings and of the business to be transacted at such meetings or hearings. Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c) The commission shall file an annual report with the Secretary of Agriculture of the United States, and with each of the participating states by submitting copies to the governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d) In addition to the powers and duties elsewhere prescribed in this compact, the commission shall have the power:

(1) To sue and be sued in any state or federal court;

(2) To have a seal and alter the same at pleasure;

(3) To acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes;

(4) To borrow money and issue notes, to provide for the rights of the holders thereof and to pledge the revenue of the commission as security therefor, subject to the provisions of subsection eighteen of this compact;

(5) To appoint such officers, agents, and employees as it may deem necessary, prescribe their powers, duties and qualifications; and

(6) To create and abolish such offices, employments and positions as it deems necessary for the purposes of the compact and provide for the removal, term, tenure, compensation, fringe benefits, pension, and retirement rights of its officers and employees. The commission may also retain personal services on a contract basis.

7. Rulemaking power

In addition to the power to promulgate a compact over-order price or commission marketing orders as provided by this compact, the commission is further empowered to make and enforce such additional rules and regulations as it deems necessary to implement any provisions of this compact, or to effectuate in any other respect the purposes of this* compact.

ARTICLE IV. POWERS OF THE COMMISSION

8. Powers to promote regulatory uniformity, simplicity, and interstate cooperation

The commission is hereby empowered to:

(1) Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region.

(2) Study and recommend to the participating states joint or cooperative programs for the administration of the dairy marketing laws and regulations and to prepare estimates of cost savings and benefits of such programs.

(3) Encourage the harmonious relationships between the various elements in the industry for the solution of their material problems. Conduct symposia or conferences designed to improve industry relations, or a better understanding of problems.

(4) Prepare and release periodic reports on activities and results of the commission's efforts to the participating states.

(5) Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve or promote more efficient assembly and distribution of milk.

(6) Investigate costs and charges for producing, hauling, handling, processing, distributing, selling and for all other services performed with respect to milk.

(7) Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers, and the need for an emergency order to relieve critical conditions on dairy farms.

9. Equitable farm prices

(a) The powers granted in this subsection and subsection ten shall apply only to the establishment of a compact over-order price, so long as federal milk marketing orders remain in effect in the region. In the event that any or all such orders are terminated, this article shall authorize the commission to establish one or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b) A compact over-order price established pursuant to this section shall apply only to class I milk. Such compact over-order price shall not exceed one dollar and fifty cents per gallon at Atlanta, Ga., however, this compact over-order price shall be adjusted upward or downward at other locations in the region to reflect differences in minimum federal order prices. Beginning in 1990, and using that year as a base, the foregoing one dollar fifty cents per gallon maximum shall be adjusted annually by the rate of change in the consumer price index as reported by the Bureau of Labor Statistics of the United States Department of Labor. For purposes of the pooling and equalization of an over-order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the commission may prescribe in regulations.

(c) A commission marketing order shall apply to all classes and uses of milk.

(d) The commission is hereby empowered to establish a compact over-order price for milk to be paid by pool plants and partially regulated plants. The commission is also empowered to establish a compact over-order price to be paid by all other handlers receiving milk from producers located in a regulated area. This price shall be established either as a compact over-order price or by one or more commission marketing orders. Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession or any other factors not related to the purposes of the regulation and this compact. Producer-handlers as defined in an applicable federal market order shall not be subject to a compact over-order price. The commission shall provide for similar treatment of producer-handlers under commission marketing orders.

(e) In determining the price, the commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to the price of feed, the cost of labor including the reasonable value of the producer's own labor and management, machinery expense, and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public and the price necessary to yield a reasonable return to the producer and distributor.

(f) When establishing a compact over-order price, the commission shall take such other action as is necessary and feasible to help ensure that the over-order price does not cause or compensate producers so as to generate local production of milk in excess of those quantities necessary to assure consumers of an adequate supply for fluid purposes.

(g) The commission shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact. The commission may reimburse other agencies for the reasonable cost of providing these services.

10. Optional provisions for pricing order

Regulations establishing a compact over-order price or a commission marketing order may contain, but shall not be limited to any of the following:

(1) Provisions classifying milk in accordance with the form in which or purpose for which it is used, or creating a flat pricing program.

(2) With respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the commission, or a single minimum price for milk purchased from producers or associations of producers.

(3) With respect to an over-order minimum price, provisions establishing or providing a method for establishing such minimum price for class I milk.

(4) Provisions for establishing either an over-order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing. Provision may also be made for location adjustments, zone differentials and for competitive credits with respect to regulated handlers who market outside the regulated area.

(5) Provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them.

(A) With respect to regulations establishing a compact over-order price, the commission may establish one equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area.

(B) With respect to any commission marketing order, as defined in subsection two, subdivision three, which replaces one or more terminated federal orders or state dairy regulations, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area.

(6) Provisions requiring persons who bring class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over-order price or commission marketing order. No such provisions shall discriminate against milk producers outside the regulated area. The provisions for compensatory payments may require payment of the difference between the class I price required to be paid for such milk in the state of production by a federal milk marketing order or state dairy regulation and the class I price established by the compact over-order price or commission marketing order.

(7) Provisions specially governing the pricing and pooling of milk handled by partially regulated plants.

(8) Provisions requiring that the account of any person regulated under the compact over-order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area.

(9) Provision requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to article VII, subsection 18(a).

(10) Provisions for reimbursement to participants of the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966.

(11) Other provisions and requirements as the commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers. ARTICLE V. RULEMAKING PROCEDURE

11. Rulemaking procedure

Before promulgation of any regulations establishing a compact over-order price or commission marketing order, including any provision with respect to milk supply under subsection 9 (f), or amendment thereof, as provided in article IV, the commission shall conduct an informal rulemaking proceeding to provide interested persons with an opportunity to present data and views. Such rulemaking proceeding shall be governed by Section 4 of the Federal Administrative Procedure Act, as amended (5 U.S.C. § 553). In addition, the commission shall, to the extent practicable, publish notice of rulemaking proceedings in the official register of each participating state. Before the initial adoption of regulations establishing a compact over-order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the commission shall hold a public hearing. The commission may commence a rulemaking proceeding on its own initiative or may in its sole discretion act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups, and local, state or federal officials.

12. Findings and referendum

(a) In addition to the concise general statement of basis and purpose required by section 4 (b) of the Federal Administrative Procedure Act, as amended (5 U.S.C. § 553 (c)), the commission shall make findings of fact with respect to:

(1) Whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under article IV.

(2) What level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes.

(3) Whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order.

(4) Whether the terms of the proposed regional order or amendment are approved by producers as provided in subsection thirteen.

13. Producer referendum

(a) For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over-order price or a commission marketing order, including any provision with respect to milk supply under subsection 9 (f), is approved by producers, the commission shall conduct a referendum among producers. The referendum shall be held in a timely manner, as determined by regulation of the commission. The terms and conditions of the proposed order or amendment shall be described by the commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b) An order or amendment shall be deemed approved by producers if the commission determines that it is approved by at least two-thirds of the voting producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which would be regulated under the proposed order or amendment.

(c) For purposes of any referendum, the commission shall consider the approval or disapproval by any cooperative association of producers, qualified under the provisions of the Act of Congress of February 18, 1922, as amended, known as the Capper-Volstead Act, bona fide engaged in marketing milk, or in rendering services for or advancing the interests of producers of such commodity, as the approval or disapproval of the producers who are members or stockholders in, or under contract with, such cooperative association of producers, except as provided in subdivision (1) hereof and subject to the provisions of subdivision (2) through (5) hereof.

(1) No cooperative which has been formed to act as a common marketing agency for both cooperatives and individual producers shall be qualified to block vote for either.

(2) Any cooperative which is qualified to block vote shall, before submitting its approval or disapproval in any referendum, give prior written notice to each of its members as to whether and how it intends to cast its vote. The notice shall be given in a timely manner as established, and in the form prescribed, by the commission.

(3) Any producer may obtain a ballot from the commission in order to register approval or disapproval of the proposed order.

(4) A producer who is a member of a cooperative which has provided notice of its intent to approve or not to approve a proposed order, and who obtains a ballot and with such ballot expresses his approval or disapproval of the proposed order, shall notify the commission as to the name of the cooperative of which he or she is a member, and the commission shall remove such producer's name from the list certified by such cooperative with its corporate vote.

(5) In order to ensure that all milk producers are informed regarding the proposed order, the commission shall notify all milk producers that an order is being considered and that each producer may register his approval or disapproval with the commission either directly or through his or her cooperative.

14. Termination of over-order price or marketing order

(a) The commission shall terminate any regulations establishing an over-order price or commission marketing order issued under this article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b) The commission shall terminate any regulations establishing an over-order price or a commission marketing order issued under this article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the commission, have been engaged in the production of milk the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such marketing agreement or order.

(c) The termination or suspension of any order or provision thereof, shall not be considered an order within the meaning of this article and shall require no hearing, but shall comply with the requirements for informal rulemaking prescribed by section four of the Federal Administrative Procedure Act, as amended (5 U.S.C. § 553). ARTICLE VI. ENFORCEMENT

15. Records; reports; access to premises

(a) The commission may by rule and regulation prescribe record keeping and reporting requirements for all regulated persons. For purposes of the administration and enforcement of this compact, the commission is authorized to examine the books and records of any regulated person relating to his or her milk business and for that purpose, the commission's properly designated officers, employees, or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b) Information furnished to or acquired by the commission officers, employees, or its agents pursuant to this section shall be confidential and not subject to disclosure except to the extent that the commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over-order price, a compact marketing order, or other regulations of the commission. The commission may promulgate regulations further defining the confidentiality of information pursuant to this subsection. Nothing in this subsection shall be deemed to prohibit (i) the issuance of general statements based upon the reports of a number of handlers, which do not identify the information furnished by any person, or (ii) the publication by direction of the commission of the name of any person violating any regulation of the commission, together with a statement of the particular provisions violated by such person.

(c) No officer, employee, or agent of the commission shall intentionally disclose information, by inference or otherwise, which is made confidential pursuant to this section. Any person violating the provisions of this subsection shall, upon conviction, be subject to a fine of not more than one thousand dollars or to imprisonment for not more than one year, or to both, and shall be removed from office. The commission shall refer any allegation of a violation of this subsection to the appropriate state enforcement authority or United States attorney.

16. Subpoena; hearings and judicial review

(a) The commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas throughout all signatory states to compel the attendance of witnesses and the giving of testimony and the production of other evidence.

(b) Any handler subject to an order may file a written petition with the commission stating that any such order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. He shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the commission. After such hearing, the commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c) The district courts of the United States in any district in which such handler is an inhabitant, or has his principal place of business, are hereby vested with jurisdiction to review such ruling, provided a complaint for that purpose is filed within thirty days from the date of the entry of such ruling. Service of process in such proceedings may be had upon the commission by delivering to it a copy of the complaint. If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commission with directions either (1) to make such ruling as the court shall determine to be in accordance with law, or (2) to take such further proceedings as, in its opinion, the law requires. The pendency of proceedings instituted pursuant to this subdivision shall not impede, hinder, or delay the commission from obtaining relief pursuant to subsection seventeen. Any proceedings brought pursuant to subsection seventeen, except where brought by way of counterclaim in proceedings instituted pursuant to this subsection, shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this subsection.

17. Enforcement with respect to handlers

(a) Any violation by a handler of the provisions of regulations establishing an over-order price or a commission marketing order, or other regulations adopted pursuant to this compact shall:

(1) Constitute a violation of the laws of each of the signatory states. Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction. Each day such violation continues shall constitute a separate violation.

(2) Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b) With respect to handlers, the commission shall enforce the provisions of this compact, regulations establishing an over-order price, a commission marketing order or other regulations adopted hereunder by:

(1) Commencing an action for legal or equitable relief brought in the name of the commission of any state or federal court of competent jurisdiction; or

(2) Referral to the state agency for enforcement by judicial or administrative remedy with the agreement of the appropriate state agency of a participating state.

(c) With respect to handlers, the commission may bring an action for injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist. ARTICLE VII. FINANCE

18. Finance of start-up and regular costs

(a) To provide for its start-up costs, the commission may borrow money pursuant to its general power under subsection six, paragraph (d), subdivision four. In order to finance the costs of administration and enforcement of this compact, including payback of start-up costs, the commission is hereby empowered to collect an assessment from each handler who purchases milk from producers within the region. If imposed, this assessment shall be collected on a monthly basis for up to one year from the date the commission convenes, in an amount not to exceed $.015 per hundredweight of milk purchased from producers during the period of the assessment. The initial assessment may apply to the projected purchases of handlers for the two-month period following the date the commission convenes. In addition, if regulations establishing an over-order price or a compact marketing order are adopted, they may include an assessment for the specific purpose of their administration. These regulations shall provide for establishment of a reserve for the commission's ongoing operating expenses.

(b) The commission shall not pledge the credit of any participating state or of the United States. Notes issued by the commission and all other financial obligations incurred by it, shall be its sole responsibility and no participating state or the United States shall be liable therefor.

19. Audit and accounts

(a) The commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules. In addition, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(b) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the commission.

(c) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

ARTICLE VIII. ENTRY INTO FORCE; ADDITIONAL MEMBERS AND WITHDRAWAL

20. Entry into force; additional members

The compact shall enter into force effective when enacted into law by any three states of the group of states composed of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia and West Virginia and when the consent of Congress has been obtained.

21. Withdrawal from compact

Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after notice in writing of the withdrawal is given to the commission and the governors of all other participating states. No withdrawal shall affect any liability already incurred by or chargeable to a participating state prior to the time of such withdrawal.

22. Severability

If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact. In the event Congress consents to this compact subject to conditions, said conditions shall not impair the validity of this compact when said conditions are accepted by three or more compacting states. A compacting state may accept the conditions of Congress by implementation of this compact.

(L. 1999 H.B. 541)

*Word "thus" appears in original rolls.



Section 262.701 Southern dairy compact commission, Missouri delegates appointed by governor--terms, vacancies, per diem, funding.

Southern dairy compact commission, Missouri delegates appointed by governor--terms, vacancies, per diem, funding.

262.701. 1. Three delegates from Missouri shall be appointed by the governor and confirmed by the senate to represent the state on the southern dairy compact commission, created and provided for in article III of the compact contained in section 262.700. The delegates shall include one dairy producer who is engaged in the production of milk at the time of appointment or reappointment, one consumer representative, and one dairy processor.

2. Each delegate shall serve for a term of four years and shall serve diligently and conscientiously and shall strive to achieve the purposes of the southern dairy compact.

3. Vacancies in delegate positions shall be filled in the same manner as the original appointments for the unexpired portion of the vacant delegate's position.

4. Delegates shall receive a per diem not to exceed fifty dollars for service and traveling expenses incurred in the performance of their duties as delegates.

5. The director of the department of agriculture may provide funding, subject to appropriation, as necessary to the delegation during its term.

(L. 1999 H.B. 541)



Section 262.702 Dairy industry information, director to obtain, for use of southern dairy compact commission.

Dairy industry information, director to obtain, for use of southern dairy compact commission.

262.702. 1. The director of the department of agriculture may, by lawful means, obtain information pertaining to the dairy industry which he deems necessary to carry out the purposes of the provisions of the southern dairy compact. Such information may be utilized by the director, the delegates, and the southern dairy compact commission.

2. The director may adopt such rules and regulations, in accordance with chapter 536, as are necessary to carry out the purposes of this chapter and the southern dairy compact.

(L. 1999 H.B. 541)



Section 262.703 Violations--penalty--fines.

Violations--penalty--fines.

262.703. 1. No person shall violate the southern dairy compact, or any rules or regulations adopted pursuant to the compact.

2. In addition to any other penalties provided by law, a fine of one thousand dollars may be imposed for each violation, licenses may be revoked or suspended, or an additional fine may be imposed in lieu of revocation or suspension.

3. Each day on which a violation occurs shall be a separate violation.

4. Fines for violating any rule or regulation shall be subject to the provisions of chapter 536.

(L. 1999 H.B. 541)



Section 262.795 Agriculture work, performed by children permitted, when.

Agriculture work, performed by children permitted, when.

262.795. Any law to the contrary notwithstanding, a child, as defined in subdivision (1) of section 294.011, may perform agriculture work, as defined in subdivision (1) of section 290.500, on a farm owned and operated by the child's parent, sibling, grandparent or sibling of a parent or, if performed by the child with the knowledge and consent of the child's parent, on any family farm, as defined in subdivision (4) of section 350.010, or on any family farm corporation, as defined in subdivision (5) of section 350.010, including work that would otherwise be prohibited by subdivisions (1), (2), (3), (7), and (12) of section 294.040; but no such child shall be permitted to engage in any other activities prohibited by section 294.040. The term parent, as used in this section, shall have the same meaning as in subdivision (8) of section 294.011. Children engaged in work permitted by this section may do so without obtaining a work certificate as required by section 294.024. Children engaged in work permitted by this section are not subject to the limitations set out in section 294.030 and subsection 4 of section 294.045.

(L. 2013 S.B. 16)



Section 262.800 Farmland protection act, purpose.

Farmland protection act, purpose.

262.800. Sections 262.800 to 262.810 shall be known and may be cited as the "Farmland Protection Act". The purpose of the farmland protection act shall be to:

(1) Protect agricultural, horticultural and forestry land;

(2) Promote continued economic viability of agriculture, horticulture and forestry as a business;

(3) Promote the continued economic viability of those businesses dependent on providing materials, equipment and services to agriculture, horticulture and forestry;

(4) Promote quality of life in the agriculture community; and

(5) Protect owners of property used for farming purposes from unreasonable costs associated with assessments for improvements running across the land.

(L. 2001 S.B. 462)



Section 262.801 Farming purposes defined.

Farming purposes defined.

262.801. For purposes of the farmland protection act, "farming purposes" shall be defined as at least three-fourths of the property used for farming, tillage of the soil, dairy farming, ranching, production or raising of crops, poultry or livestock, breeding, pasturing, training or boarding of equines or mules, and production of poultry or livestock products in an unmanufactured state.

(L. 2001 S.B. 462)



Section 262.802 Abeyance of water and sewer assessments, when--applicability--charges, when paid, amount--notice provided, contents--disputes, procedure.

Abeyance of water and sewer assessments, when--applicability--charges, when paid, amount--notice provided, contents--disputes, procedure.

262.802. 1. This state or any political subdivision of this state shall hold water and sewer assessments in abeyance, without interest, until improvements on such property are connected to the water or sewer system for which the assessment was made. However, if a political subdivision requires the property to be connected to the sewer system of the political subdivision pursuant to section 644.027, such connection shall not trigger the payment of the assessment.

2. The provisions of this section shall apply only to tracts of real property:

(1) Comprised of ten or more contiguous acres; and

(2) Used for farming purposes.

3. At the time improvements on such property are connected to the water or sewer system, the owner shall pay to the political subdivision an amount equal to the proportionate charge for the number of system lines connected to improvements on such property.

4. The owner shall not be charged based on the total cost of running the water or sewer system to or across the owner's real property. Rather, the assessment shall be based on:

(1) A reasonable hookup charge;

(2) A proportionate charge for the number of improvements requested to be connected to such assessments in relation to the total capacity of the system; and

(3) The anticipated proportionate burden to the system.

5. The period of abeyance shall end when the property ceases to be used for farming purposes.

6. When the period of abeyance ends, the assessment is payable in accordance with the terms set forth in the assessment resolution, so long as such terms are not inconsistent with sections 262.800 to 262.810. To the extent that such terms are inconsistent, the provisions of sections 262.800 to 262.810 shall control.

7. All statutes of limitation pertaining to action for enforcement of payment for assessments shall be suspended during the time that any assessment is held in abeyance without interest.

8. In addition to any other federal, state or local requirements concerning assessments for improvements, the political subdivision responsible for assessments shall notify owners of all properties which are proposed to be assessed of the amount proposed to be charged and the terms of payment for each improvement and that the property may be subject to protection according to the provisions of the Missouri farmland protection act.

(1) The notice shall:

(a) Be provided in writing to the owners and all parties of recorded interest, at the address listed on records of the county for the receipt of real property tax statements for such tract of land;

(b) Be sent certified mail, return receipt requested, restricted delivery to addressee;

(c) Clearly state the total amount of the proposed assessment for said parcel of real property;

(d) State in the body of the letter as follows:

"As owners of the property proposed to be assessed, you have one hundred eighty days from the date of receipt of this notice to accept, in writing, the amount of the assessment stated herein or to dispute the amount by filing an action in the circuit court of the county where the real property is located. If your property is comprised of ten or more contiguous acres, your property may be eligible for protection from payment of the assessment under the Missouri Farmland Protection Act as provided in chapter 262, RSMo, and you have sixty days from the date of receipt of this notice to notify (the political subdivision proposing the assessment), in writing, of your intent to claim protection for your property under the Act. Whether or not you claim the protection under the Farmland Protection Act, you have the right to dispute the amount of the assessment in circuit court.";

(e) Owners must be given the address for sending notice to the political subdivision with the letter; and

(f) A copy of the farmland protection act shall be included with the letter.

(2) An owner claiming protection under the farmland protection act does not forfeit the right to contest the amount of the assessment.

9. Any owner of property proposed to be assessed who chooses to dispute the amount of the assessment shall file an action disputing the amount of the assessment in the circuit court of the county in which the real property subject to the assessment is located. The action disputing the assessment must be filed within one hundred eighty days of receipt of the notice in subsection 8 of this section.

10. Any political subdivision that disputes the applicability of the farmland protection act to property proposed to be assessed shall file an action in the circuit court of the county in which the real property subject to the assessment is located to dispute the applicability of the farmland protection act to said parcel of real property. Such action must be filed within thirty days of receipt of the notice of the claim for protection under the farmland protection act.

11. Nothing in this section shall be construed as diminishing the authority of counties or other political subdivisions to hold assessments in abeyance.

12. The provisions of this section shall not apply to public water supply districts as defined by sections 247.010 to 247.227, except that a public water supply district shall not require payment from landowners whose property is crossed to service another tract of land until any improvement on such property is connected to the rural water supply district. At the time such connection is made, the provisions of the farmland protection act shall apply.

13. In a city with a population of at least four hundred thousand located in more than one county, the assessments on a tract of property entitled to protection pursuant to the provisions of the farmland protection act shall be held in abeyance except that an initial payment of an amount not to exceed five hundred dollars per acre of the tract, up to an amount not to exceed ten thousand dollars may be assessed at the time of final judgment concerning the amount of the assessment or upon mutual agreement of the parties as to the amount of the assessment. In all other respects, the provisions of the farmland protection act shall apply.

14. If a political subdivision files any action challenging the constitutionality or to have all or any portion declared null and void or for declaratory judgment of sections 262.800 to 262.810, the state shall be added as a party to any such action and the attorney general of Missouri shall defend such action. Any owner of property that is subject to the provisions of the farmland protection act shall have the right to be apprised of the status of such action. If the property owner requests separate representation in writing, the attorney general may appoint a special assistant attorney general if the property owner asserts an argument in conflict with the arguments asserted by the attorney general. Such special assistant attorney general may continue to represent the property owner for purposes of all appeals. If the political subdivision fails to prevail, whether in whole or in part, in its action, the entire cost of providing representation to the landowner, including reasonable attorney fees and costs, shall be fully reimbursed to the state of Missouri by the political subdivision.

(L. 2001 S.B. 462)



Section 262.805 Notice of agricultural zoning presumed, when--uses of agricultural land--hazards contained on agricultural land.

Notice of agricultural zoning presumed, when--uses of agricultural land--hazards contained on agricultural land.

262.805. Purchasers of real property within one mile of areas zoned for agriculture or used for farming purposes as defined by the farmland protection act contained in sections 262.800 to 262.810 shall be presumed to have notice of such agriculture zoning or use for farming purposes. Agricultural zoned land or land used for farming purposes may be used for commercial or hobby operations that may include but are* not limited to the following: breeding and rearing of livestock, weaning and treating of livestock, raising and harvesting of crops, application of fertilizers and pesticides, dust, noise, odors, gunfire, burning, extended hours of operation, seasonal operations, timber operations, cultivated and idle land. Agriculture operations typically consist of open and timbered spaces that are private property and are not open to the public or to public access. Agriculture operations contain many hazards, including but not limited to, open water (including ponds, streams, ditches), open pits, brush, brush piles, snakes, untamed and unpredictable animals, electric and barbed fences, storage building and structure, tractors and equipment, and hidden obstacles. Children and adults are not permitted to roam, play or trespass on farm or agriculture property. These activities and conditions may already be regulated by state, federal or local law and nothing herein is meant to exempt such property from any such laws or regulations but is simply notification to purchasers that living in a rural environment does not mean you will live in an environment free of conditions you find irritating, dangerous, or unpleasant.

(L. 2001 S.B. 462)

*Word "is" appears in original rolls.



Section 262.810 Eminent domain, public hearing required before taking property.

Eminent domain, public hearing required before taking property.

262.810. Property subject to the farmland protection act shall not be taken in whole or in part by any political subdivision of this state by eminent domain except after a public hearing pursuant to chapter 610.

(L. 2001 S.B. 462)



Section 262.815 Citation of law, purpose--trust created, objectives--advisory board created, members, duties, terms--fund created--rulemaking authority.

Citation of law, purpose--trust created, objectives--advisory board created, members, duties, terms--fund created--rulemaking authority.

262.815. 1. This section shall be known and may be cited as the "Missouri Farmland Trust Act". The purpose of this section is to allow individuals and entities to donate, gift, or otherwise convey farmland to the state department of agriculture for the purpose of preserving the land as farmland and to further provide beginning farmers with an opportunity to farm by allowing long-term low and variable cost leases, thereby making it affordable for the next generation of farmers to continue to produce food, fiber, and fuel.

2. There is hereby created the "Missouri Farmland Trust" which shall be implemented in a manner to accomplish the following objectives:

(1) Protect and preserve Missouri's farmland;

(2) Link new generations of prospective farmers with present farmers; and

(3) Promote best practices in environmental, livestock, and land stewardship.

3. (1) There is hereby created within the department of agriculture the "Missouri Farmland Trust Advisory Board" which shall be comprised of five members appointed by the director of the department of agriculture. Members shall serve without compensation but, subject to appropriations, may be reimbursed for actual and necessary expenses.

(2) The board shall make recommendations to the director on the appropriate uses of farmland in the trust, criteria to be used to select applicants for the program, and review and make recommendations regarding applications to lease farmland in the trust.

(3) Members shall serve five-year terms, with each term beginning July first and ending June thirtieth; except that, of the members initially appointed two shall be appointed for a term of three years, two shall be appointed for a term of four years, and one shall be appointed for a term of five years. Each member shall serve until his or her successor is appointed. Any vacancies occurring prior to the expiration of a term shall be filled by appointment for the remainder of such term. No member shall serve more than two consecutive terms.

4. The department of agriculture is authorized to accept or acquire by purchase, lease, donation, or agreement any agricultural lands, easements, real and personal property, or rights in lands, easements, or real and personal property, including but not limited to buildings, structures, improvements, equipment, or facilities subject to preservation and improvement. Such lands shall be properties of the Missouri farmland trust for purposes of this section and shall be governed by the provisions of this section and rules promulgated thereunder.

5. (1) There is hereby created in the state treasury the "Missouri Farmland Trust Fund", which shall consist of all gifts, bequests, donations, transfers, and moneys appropriated by the general assembly under this section. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. Upon appropriation, money in the fund shall be used for the administration of this section and may be used to make payments to counties for the value of land as payment in lieu of real and personal property taxes for privately owned land acquired after August 28, 2011, in such amounts as determined by the department; except that, the amount determined shall not be less than the real property tax paid at the time of acquisition. The department of agriculture may require applicants who are awarded leases to pay the property taxes owed under this section for such property.

(2) Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund.

(3) The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund.

6. The department of agriculture is authorized to accept all moneys, appropriations, gifts, bequests, donations, or other contributions of moneys or other real or personal property to be expended or used for any of the purposes of this section. The department may improve, maintain, operate, and regulate any such lands, easements, or real or personal property to promote agriculture and the general welfare using moneys in the fund. Property acquired by the department under this section shall be used for agricultural purposes. The director shall establish by rule guidelines for leasing farmland to the trust to beginning farmers for a period not to exceed twenty years. All property acquired by the department under this section shall be farmed and maintained using the best environmental, conservation, and stewardship practices as outlined by the department. The department may charge an administrative fee for lease application processing under this section.

7. The department, in consultation with the Missouri farmland advisory board, shall promulgate rules to implement the provisions of this section, including but not limited to requirements for lessees, selection process for granting leases, and the terms of the lease, including requirements for applicants, renewal process, requirements for the maintenance of real and personal property by the lessee, and conditions for the termination of leases.

8. Any person or entity donating land to or leasing land from the department shall forever release the state of Missouri, the Missouri department of agriculture, the department's director, officers, employees, volunteers, agents, contractors, servants, heirs, successors, assigns, persons, firms, corporations, representatives, and other entities who are or who will be acting in concert or privity with or on behalf of the state from any and all actions, claims, or demands that he or she, family members, heirs, successors, assigns, agents, servants, employees, distributees, guardians, next-of-kin, spouse, and legal representatives now have or may have in the future for any injury, death, property damage related to:

(1) Participation in such activities;

(2) The negligence, intentional acts, or other acts, whether directly connected to such activities or not, and however caused; and

(3) The condition of the premises where such activities occur.

9. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

(L. 2011 H.B. 458 merged with S.B. 356)



Section 262.820 Board created.

Board created.

262.820. There is hereby created the "Missouri Wine and Grape Board", a body politic and corporate, an independent instrumentality exercising essential public functions, with duties and powers as set forth in sections 262.820 to 262.859.

(L. 2005 S.B. 355)



Section 262.823 Purpose of the board, goals.

Purpose of the board, goals.

262.823. The purpose of the board shall be to further the growth and development of the grape growing industry in the state of Missouri. The board shall have a correlate purpose of fostering the expansion of the grape market for Missouri grapes. To effectuate these goals, the board may:

(1) Participate in cooperation with state, regional, national, or international activities, groups, and organizations whose objectives are that of developing new and better grape varieties to determine their suitability for growing in Missouri;

(2) Participate in and develop research projects on improved wine-making methods utilizing the new grape varieties to be grown in Missouri;

(3) Utilize the individual and collective expertise of the board members as well as experts in the fields of enology and viticulture selected by the board, to update and improve the quality of grapes grown in Missouri and advanced methods of producing wines from these Missouri grapes;

(4) Furnish current information and associated data on research conducted by and for the board to grape growers and vintners in Missouri as well as to interested persons considering entering these fields within the state; and

(5) Participate in subsequent studies, programs, research, and information and data dissemination in the areas of sales, promotions, and effective distribution of Missouri wines.

(L. 2005 S.B. 355)



Section 262.826 Definitions.

Definitions.

262.826. As used in sections 262.820 to 262.859, the following terms shall mean:

(1) "Board", the Missouri wine and grape board established pursuant to section 262.820;

(2) "Council", the Missouri wine marketing and research council established pursuant to section 275.462.

(L. 2005 S.B. 355)



Section 262.829 Principal office location--responsibilities of board.

Principal office location--responsibilities of board.

262.829. The principal office of the board shall be located in Jefferson City, Missouri. The board may have offices at such other places as the board may from time to time designate. The board shall act as the organization within the department of agriculture charged with the promotion, research, and advisement of grapes and grape products in Missouri, and shall be the sole recipient of funding as provided for in section 311.554.

(L. 2005 S.B. 355)



Section 262.832 Membership on board, effect on employment of state officers and employees.

Membership on board, effect on employment of state officers and employees.

262.832. Notwithstanding the provisions of any other law to the contrary, no officer or employee of this state shall be deemed to have forfeited or shall forfeit his or her office or employment by reason of his or her acceptance of membership on the board or his or her service thereto.

(L. 2005 S.B. 355)



Section 262.835 Board members, qualifications, terms.

Board members, qualifications, terms.

262.835. The powers of the board shall be vested in eleven members, who shall be residents of this state. The board shall be composed of seven industry members who shall represent the Missouri grape and wine industry, food service industry, or media marketing industry. These seven members shall be current members of the Missouri grape and wine advisory board as of the effective date of this act. Such members shall serve the remainder of their terms established for the advisory board. Upon the expiration of the terms of such members, the members of the board representing the industry shall be appointed by the governor, with the advice and consent of the senate. Except for ex officio members, each board member appointed by the governor shall serve a four-year term ending four years from the date of expiration of the term for which his or her predecessor was appointed; except that a person appointed to fill a vacancy prior to the expiration of such a term shall be appointed for the remainder of the term. No board member appointed under sections 262.820 to 262.859 by the governor shall serve more than two consecutive full terms. Each appointed board member shall hold office for the term of the member's appointment and until a successor is appointed and qualified. The board shall have four ex officio members, including the president of the Missouri Grape Growers Association, the president of the Missouri Vintners Association, the president of the Missouri Wine Marketing and Research Council, and the director of the department of agriculture. Ex officio members shall be voting members of the board and their terms will coincide with the time they hold the elected or appointed office qualifying them to be a member of the board.

(L. 2005 S.B. 355)



Section 262.838 Removal of board member.

Removal of board member.

262.838. A board member shall be removed from office by the governor for malfeasance, willful neglect of duty, or other cause after notice and public hearing, unless such notice or hearing shall be expressly waived in writing.

(L. 2005 S.B. 355)



Section 262.841 Chairperson and vice chairperson to be elected.

Chairperson and vice chairperson to be elected.

262.841. The board members shall annually elect from among their number a chairperson and vice chairperson, and such other officers as they may deem necessary.

(L. 2005 S.B. 355)



Section 262.844 Meetings of the board.

Meetings of the board.

262.844. The board shall meet in Jefferson City within sixty days of the effective date of this act to elect a chairperson and vice chairperson of the board. The committee shall thereafter meet annually, within sixty days of July first, to elect officers and conduct business of the board. Additional meetings shall be held at the call of the chairperson or whenever two board members so request. Six members of the board shall constitute a quorum, and any action taken by the board under the provisions of sections 262.820 to 262.859 may be authorized by resolution approved by a majority, but not less than five, of the board members present at any regular or special meeting. In the absence of the chairman, the vice chairman may preside over the annual meeting of the board or in the absence of the chairman, any meeting requested by two or more commissioners. No vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the board.

(L. 2005 S.B. 355)



Section 262.847 Reimbursement for expenses.

Reimbursement for expenses.

262.847. Board members shall receive no compensation for the performance of their duties under sections 262.820 to 262.859, but each board member shall be reimbursed from the funds of the board for actual and necessary expenses incurred in carrying out the member's official duties under sections 262.820 to 262.859.

(L. 2005 S.B. 355)



Section 262.850 Executive director to be employed, duties--technical experts and other employees permitted.

Executive director to be employed, duties--technical experts and other employees permitted.

262.850. The board shall employ an executive director. The executive director shall be the secretary of the board and shall administer, manage, and direct the affairs and business of the board, subject to the policies, control, and direction of the board. The board may employ technical experts and such other officers, agents, and employees as they deem necessary, and may fix their qualifications, duties, and compensation. The executive director of the board shall be paid an amount to be determined by the board, but not to exceed that of a division director of the department of agriculture. The executive director and all other employees of the board shall be state employees and eligible for all corresponding benefits. The board may delegate to the executive director, or to one or more of its agents or employees, such powers and duties as it may deem proper.

(L. 2005 S.B. 355)



Section 262.853 Duties of the secretary.

Duties of the secretary.

262.853. The secretary shall keep a record of the proceedings of the board and shall be custodian of all books, documents, and papers filed with the board and of its minute book. The secretary shall have the authority to cause to be made copies of all minutes and other records and documents of the board.

(L. 2005 S.B. 355)



Section 262.856 Powers of the board.

Powers of the board.

262.856. The board shall have all of the powers necessary and convenient to carry out and effectuate the purposes and provisions of sections 262.820 to 262.859, including, but not limited to, the power to:

(1) Receive and accept from any source, aid, or contributions of money, property, labor, or other things of value to be held, used, and applied to carry out the purposes of sections 262.820 to 262.859, subject to the conditions upon which the grants or contributions are made, including, but not limited to, gifts, or grants from any department, agency, or instrumentality of the United States for any purpose consistent with sections 262.820 to 262.859;

(2) To work with and counsel the viticulture and enology experts on the needs and requirements of grape producers and wine makers so as to optimize their work in developing the best strains of all grape varieties related to soil and climate conditions throughout the state and developing the art of wine making utilizing Missouri produced grapes;

(3) To review progress and final reports from these experts to determine the potential of economic forecasts for developing the Missouri grape and wine industries;

(4) To confer and cooperate with similar boards or councils in other states to further understandings and accords on the grape and wine industries;

(5) To approve and recommend desirable amendments to these powers of the board;

(6) To perform such other duties as may be necessary to proper operations of the board.

(L. 2005 S.B. 355)



Section 262.859 Annual report submitted to general assembly and the governor, contents.

Annual report submitted to general assembly and the governor, contents.

262.859. The board shall, following the close of each fiscal year, submit an annual report of its activities for the preceding year to the governor and the general assembly. Each report shall set forth a complete operating and financial statement for the authority during the fiscal year it covers.

(L. 2005 S.B. 355)



Section 262.900 Definitions--application, requirements--board established, members, duties--public hearing--ordinance--property exempt from taxation--sales tax revenues, deposit of--fund created--rulemaking authority.

Definitions--application, requirements--board established, members, duties--public hearing--ordinance--property exempt from taxation--sales tax revenues, deposit of--fund created--rulemaking authority.

262.900. 1. As used in this section, the following terms mean:

(1) "Agricultural products", an agricultural, horticultural, viticultural, or vegetable product, growing of grapes that will be processed into wine, bees, honey, fish or other aquacultural product, planting seed, livestock, a livestock product, a forestry product, poultry or a poultry product, either in its natural or processed state, that has been produced, processed, or otherwise had value added to it in this state;

(2) "Blighted area", that portion of the city within which the legislative authority of such city determines that by reason of age, obsolescence, inadequate, or outmoded design or physical deterioration have become economic and social liabilities, and that such conditions are conducive to ill health, transmission of disease, crime or inability to pay reasonable taxes;

(3) "Department", the department of agriculture;

(4) "Domesticated animal", cattle, calves, sheep, swine, ratite birds including but not limited to ostrich and emu, llamas, alpaca, buffalo, elk documented as obtained from a legal source and not from the wild, goats, or horses, other equines, or rabbits raised in confinement for human consumption;

(5) "Grower UAZ", a type of UAZ:

(a) That can either grow produce, raise livestock, or produce other value-added agricultural products;

(b) That does not exceed fifty laying hens, six hundred fifty broiler chickens, or thirty domesticated animals;

(6) "Livestock", cattle, calves, sheep, swine, ratite birds including but not limited to ostrich and emu, aquatic products as defined in section 277.024, llamas, alpaca, buffalo, elk documented as obtained from a legal source and not from the wild, goats, or horses, other equines, or rabbits raised in confinement for human consumption;

(7) "Locally grown", a product that was grown or raised in the same county or city not within a county in which the UAZ is located or in an adjoining county or city not within a county. For a product raised or sold in a city not within a county, locally grown also includes an adjoining county with a charter form of government with more than nine hundred fifty thousand inhabitants and those adjoining said county;

(8) "Processing UAZ", a type of UAZ:

(a) That processes livestock or poultry for human consumption;

(b) That meets federal and state processing laws and standards;

(c) Is a qualifying small business approved by the department;

(9) "Meat", any edible portion of livestock or poultry carcass or part thereof;

(10) "Meat product", anything containing meat intended for or capable of use for human consumption, which is derived, in whole or in part, from livestock or poultry;

(11) "Poultry", any domesticated bird intended for human consumption;

(12) "Qualifying small business", those enterprises which are established within an Urban Agricultural Zone subsequent to its creation, and which meet the definition established for the Small Business Administration and set forth in Section 121.301 of Part 121 of Title 13 of the Code of Federal Regulations;

(13) "Value-added agricultural products", any product or products that are the result of:

(a) Using an agricultural product grown in this state to produce a meat or dairy product in this state;

(b) A change in the physical state or form of the original agricultural product;

(c) An agricultural product grown in this state which has had its value enhanced by special production methods such as organically grown products; or

(d) A physical segregation of a commodity or agricultural product grown in this state that enhances its value such as identity preserved marketing systems;

(14) "Urban agricultural zone" or "UAZ", a zone within a metropolitan statistical area as defined by the United States Office of Budget and Management that has one or more of the following entities that is a qualifying small business* and approved by the department, as follows:

(a) Any organization or person who grows produce or other agricultural products;

(b) Any organization or person that raises livestock or poultry;

(c) Any organization or person who processes livestock or poultry;

(d) Any organization that sells at a minimum seventy-five percent locally grown food;

(15) "Vending UAZ", a type of UAZ:

(a) That sells produce, meat, or value-added locally grown agricultural goods;

(b) That is able to accept food stamps under the provisions of the Supplemental Nutrition Assistance Program as a form of payment; and

(c) Is a qualifying small business that is approved by the department for an UAZ vendor license.

2. (1) A person or organization shall submit to any incorporated municipality an application to develop an UAZ on a blighted area of land. Such application shall demonstrate or identify on the application:

(a) If the person or organization is a grower UAZ, processing UAZ, vending UAZ, or a combination of all three types of UAZs provided in this paragraph, in which case the person or organization shall meet the requirements of each type of UAZ in order to qualify;

(b) The number of jobs to be created;

(c) The types of products to be produced; and

(d) If applying for a vending UAZ, the ability to accept food stamps under the provisions of the Supplemental Nutrition Assistance Program if selling products to consumers.

(2) A municipality shall review and modify the application as necessary before either approving or denying the request to establish an UAZ.

(3) Approval of the UAZ by such municipality shall be reviewed five and ten years after the development of the UAZ. After twenty-five years, the UAZ shall dissolve.

If the municipality finds during its review that the UAZ is not meeting the requirements set out in this section, the municipality may dissolve the UAZ.

3. The governing body of any municipality planning to seek designation of an urban agricultural zone shall establish an urban agricultural zone board. The number of members on the board shall be seven. One member of the board shall be appointed by the school district or districts located within the area proposed for designation of an urban agricultural zone. Two members of the board shall be appointed by other affected taxing districts. The remaining four members shall be chosen by the chief elected officer of the municipality. The four members chosen by the chief elected officer of the municipality shall all be residents of the county or city not within a county in which the UAZ is to be located, and at least one of such four members shall have experience in or represent organizations associated with sustainable agriculture, urban farming, community gardening, or any of the activities or products authorized by this section for UAZs.

4. The school district member and the two affected taxing district members shall each have initial terms of five years. Of the four members appointed by the chief elected official, two shall have initial terms of four years, and two shall have initial terms of three years. Thereafter, members shall serve terms of five years. Each member shall hold office until a successor has been appointed. All vacancies shall be filled in the same manner as the original appointment. For inefficiency or neglect of duty or misconduct in office, a member of the board may be removed by the applicable appointing authority.

5. A majority of the members shall constitute a quorum of such board for the purpose of conducting business and exercising the powers of the board and for all other purposes. Action may be taken by the board upon a vote of a majority of the members present.

6. The members of the board annually shall elect a chair from among the members.

7. The role of the board shall be to conduct the activities necessary to advise the governing body on the designation of an urban agricultural zone and any other advisory duties as determined by the governing body. The role of the board after the designation of an urban agricultural zone shall be review and assessment of zone activities.

8. Prior to the adoption of an ordinance proposing the designation of an urban agricultural zone, the urban agricultural board shall fix a time and place for a public hearing and notify each taxing district located wholly or partially within the boundaries of the proposed urban agricultural zone. The board shall send, by certified mail, a notice of such hearing to all taxing districts and political subdivisions in the area to be affected and shall publish notice of such hearing in a newspaper of general circulation in the area to be affected by the designation at least twenty days prior to the hearing but not more than thirty days prior to the hearing. Such notice shall state the time, location, date, and purpose of the hearing. At the public hearing any interested person or affected taxing district may file with the board written objections to, or comments on, and may be heard orally in respect to, any issues embodied in the notice. The board shall hear and consider all protests, objections, comments, and other evidence presented at the hearing. The hearing may be continued to another date without further notice other than a motion to be entered upon the minutes fixing the time and place of the subsequent hearing.

9. Following the conclusion of the public hearing required under subsection 8 of this section, the governing authority of the municipality may adopt an ordinance designating an urban agricultural zone.

10. The real property of the UAZ shall not be subject to assessment or payment of ad valorem taxes on real property imposed by the cities affected by this section, or by the state or any political subdivision thereof, for a period of up to twenty-five years as specified by ordinance under subsection 9 of this section, except to such extent and in such amount as may be imposed upon such real property during such period, as was determined by the assessor of the county in which such real property is located**, or, if not located within a county, then by the assessor of such city, in an amount not greater than the amount of taxes due and payable thereon during the calendar year preceding the calendar year during which the urban agricultural zone was designated. The amounts of such tax assessments shall not be increased during such period so long as the real property is used in furtherance of the activities provided under the provisions of subdivision (13) of subsection 1 of this section. At the conclusion of the period of abatement provided by the ordinance, the property shall then be reassessed. If only a portion of real property is used as an UAZ, then only that portion of real property shall be exempt from assessment or payment of ad valorem taxes on such property, as provided by this section.

11. If the water services for the UAZ are provided by the municipality, the municipality may authorize a grower UAZ to pay wholesale water rates. If available, for the cost of water consumed on the UAZ and pay fifty percent of the standard cost to hook onto the water source.

12. (1) Any local sales tax revenues received from the sale of agricultural products sold in the UAZ shall be deposited in the urban agricultural zone fund established in subdivision (2) of this subsection. An amount equal to one percent shall be retained by the director of revenue for deposit in the general revenue fund to offset the costs of collection.

(2) There is hereby created in the state treasury the "Urban Agricultural Zone Fund", which shall consist of money collected under subdivision (1) of this subsection. The state treasurer shall be custodian of the fund. In accordance with sections 30.170 and 30.180, the state treasurer may approve disbursements. The fund shall be a dedicated fund and, upon appropriation, shall be used for the purposes authorized by this section. Notwithstanding the provisions of section 33.080 to the contrary, any moneys remaining in the fund at the end of the biennium shall not revert to the credit of the general revenue fund. The state treasurer shall invest moneys in the fund in the same manner as other funds are invested. Any interest and moneys earned on such investments shall be credited to the fund. School districts may apply to the department for money in the fund to be used for the development of curriculum on or the implementation of urban farming practices under the guidance of the University of Missouri extension service and a certified vocational agricultural instructor. The funds are to be distributed on a competitive basis within the school district or districts in which the UAZ is located pursuant to rules to be promulgated by the department, with special consideration given to the relative number of students eligible for free and reduced-price lunches attending the schools within such district or districts.

13. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this section shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This section and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2013, shall be invalid and void.

14. The provisions of this section shall not apply to any county with a charter form of government and with more than three hundred thousand but fewer than four hundred fifty thousand inhabitants.

(L. 2013 H.B. 542)

*Word "businesses" appears in original rolls.

**Word "locate" appears in original rolls.



Section 262.950 Board created, definitions, members, mission, duties--report--meetings--expiration date.

Board created, definitions, members, mission, duties--report--meetings--expiration date.

262.950. 1. As used in this section, the following terms shall mean:

(1) "Locally grown agricultural products", food or fiber produced or processed by a small agribusiness or small farm;

(2) "Small agribusiness", an independent agribusiness located in Missouri with gross annual sales of less than five million dollars;

(3) "Small farm", an independent family-owned farm in Missouri with at least one family member working in the day-to-day operation of the farm.

2. There is hereby created an advisory board, which shall be known as the "Farm-to-Table Advisory Board". The board shall be made up of at least one representative from the following agencies: the University of Missouri extension service, the department of agriculture, the department of elementary and secondary education, the department of economic development, the department of corrections, and the office of administration. In addition, the director of the department of agriculture shall appoint one person actively engaged in the practice of small agribusiness. The representative for the department of agriculture shall serve as the chairperson for the board and shall coordinate the board meetings. The board shall hold at least two meetings, but may hold more as it deems necessary to fulfill its requirements under this section. Staff of the department of agriculture may provide administrative assistance to the board if such assistance is required.

3. The mission of the board is to provide recommendations for strategies that:

(1) Allow schools and state institutions to more easily incorporate locally grown agricultural products into their cafeteria offerings, salad bars, and vending machines; and

(2) Increase public awareness of local agricultural practices and the role that local agriculture plays in sustaining healthy communities and supporting healthy lifestyles.

4. In fulfilling its mission under this section, the board shall:

(1) Investigate the status and availability of local, state, federal, and any other public or private resources that may be used to:

(a) Link schools and state institutions with local and regional farms for the purchase of locally grown agricultural products;

(b) Increase market opportunities for locally grown agricultural products;

(c) Assist schools and other entities with education campaigns that teach children and the general public about the concepts of food production and consumption; the interrelationships between nutrition, food choices, obesity, and health; and the value of having an accessible supply of locally grown food;

(2) Identify any type of barrier, which may include legal, logistical, technical, social, or financial, that prevents or hinders:

(a) Schools and state institutions from purchasing more locally grown agricultural products;

(b) The expansion of market opportunities for locally grown agricultural products;

(c) Schools and other entities from engaging in education campaigns to teach people about the concepts of food production and consumption; the interrelationships between nutrition, food choices, obesity, and health; and the value of having an accessible supply of locally grown food; and

(3) Develop recommendations for:

(a) The maximization of existing public and private resources to accomplish the objectives in subsection 3 of this section;

(b) The development of new or expanded resources deemed necessary to accomplish the objectives in subsection 3 of this section, which may include resources such as training programs, grant programs, or database development; and

(c) The elimination of barriers that hinder the objectives in subsection 3 of this section, which may include changes to school or state institution procurement policies or procedures.

5. The board shall prepare a report containing its findings and recommendations and shall deliver such report to the governor, the general assembly, and to the director of each agency represented on the board by no later than August 31, 2012.

6. In conducting its work, the board may hold public meetings at which it may invite testimony from experts or it may solicit information from any party it deems may have information relevant to its duties under this section.

7. This section shall expire on August 31, 2012.

(L. 2011 H.B. 344)

Expires 8-31-12






Chapter 263 Insect Pests and Weeds

Section 263.010 Title of law.

Title of law.

263.010. Sections 263.010 to 263.180 shall be known and may be cited as "The Missouri Plant Law".

(RSMo 1939 § 14034, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12367

Effective 1-1-85



Section 263.020 Definitions.

Definitions.

263.020. As used in sections 263.010 to 263.180 the following terms mean:

(1) "Department", the Missouri department of agriculture;

(2) "Director", the director of the Missouri department of agriculture;

(3) "Nursery", any land, ground or premises within this state on or in which nursery stock is propagated or grown for sale, or any land, ground or premises within this state on or in which nursery stock is being fumigated, packed or stored;

(4) "Nursery dealer", any person not a grower of nursery stock in this state who:

(a) Buys nursery stock for the purpose of reselling or reshipping within the state of Missouri; or

(b) Makes landscape plans or plants nursery stock and negotiates in the purchase of nursery stock for his clients; or

(c) Transplants or moves nursery stock from place to place within this state for other persons for a consideration in payment for the nursery stock, for the planting of same, or for both nursery stock and planting; or

(d) Gives nursery stock as a premium or for advertisement purposes;

(5) "Nurseryman", any person, firm or corporation who owns, leases, manages, or is in charge of a nursery within this state;

(6) "Pests", any of the organisms defined as plant pests;

(7) "Places", any vessels, cars or other vehicles, buildings, docks, nurseries, orchards and other premises where plants or plant products are grown, kept or handled;

(8) "Plant inspector", persons employed by the department under the supervision of the state entomologist who perform highly specialized plant protection work on a professional basis and who meet the requirements of subsection 2 of section 263.030;

(9) "Plant pests", any insects, arthropods, nematodes, mollusks, invertebrates, fungi, bacteria, mycoplasmas, viruses, physiological disorders or parasitic weeds and other infectious agents which are injurious to plants or plant products and the pathological conditions in plants and plant products caused by these organisms;

(10) "Plants and plant products", trees, shrubs, vines, vegetables, forage and cereal plants and all other plants; cuttings, grafts, scions, buds and all other parts of plants, including but not limited to fruit, roots, bulbs, corms, tubers, seeds, wood, lumber and all other plant products.

(RSMo 1939 § 14035, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12368

Effective 1-1-85



Section 263.030 Appointment of state entomologist--qualifications--employees.

Appointment of state entomologist--qualifications--employees.

263.030. 1. The director shall appoint a state entomologist who shall be a graduate of a reputable college of agriculture or university where he has specialized in the science of entomology, and who has had not less than two years' practical experience in plant regulatory inspection work. The state entomologist shall administer sections 263.010 to 263.180.

2. The state entomologist shall select his necessary employees, subject to the approval of the director, and the director shall fix reasonable compensation for all employees in keeping with duties performed and within available appropriations. Any person employed in plant inspection shall be a graduate of a reputable college of agriculture or university with training in the sciences of entomology or plant pathology to qualify him to properly perform such duties. Certain related fields such as horticulture and forestry may be substituted for such training, provided a minimum of six hours of college credit was earned in entomology or plant pathology. The provisions of this subsection shall not apply to employees of a nontechnical nature such as survey technicians and quarantine enforcement personnel.

(RSMo 1939 § 14036, A. 1949 S.B. 1092, A.L. 1984 S.B. 516)

Effective 1-1-85



Section 263.040 Rules and regulations.

Rules and regulations.

263.040. The state entomologist shall, from time to time, make rules for carrying out the provisions and requirements of sections 263.010 to 263.180, including rules under which inspectors and other employees shall:

(1) Inspect places, plants and plant products, and things and substances used or connected therewith;

(2) Investigate, control, eradicate and prevent the dissemination of plant pests; and

(3) Supervise or cause the treatment, cutting and destruction of plants and plant products infested or infected with plant pests.

(RSMo 1939 § 14040, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12373

Effective 1-1-85



Section 263.050 Inspection, enforce quarantine regulations--power to call meetings--rulemaking, procedure.

Inspection, enforce quarantine regulations--power to call meetings--rulemaking, procedure.

263.050. The state entomologist may conduct such inspections and promulgate and enforce such quarantine rules as may be necessary in carrying out the provisions of sections 263.010 to 263.180. The state entomologist may call to any of his meetings any person or persons who in his judgment possesses information of value in carrying out the provisions of sections 263.010 to 263.180, and necessary traveling expenses of such person or persons may be paid from the funds appropriated to the department. No rule or portion of a rule promulgated under the authority of this chapter shall become effective unless it has been promulgated pursuant to the provisions of section 536.024.

(RSMo 1939 § 14037, A.L. 1984 S.B. 516, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

Prior revision: 1929 § 12370



Section 263.060 Right of entry.

Right of entry.

263.060. For the purpose of carrying out the provisions and requirements of sections 263.010 to 263.180, and of the rules made and notices given pursuant thereto, the state entomologist and his inspectors and employees shall have power to enter into or upon any place during reasonable hours, and to open any bundle, package, or other container of plants or plant products.

(RSMo 1939 § 14047, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12380

Effective 1-1-85



Section 263.070 Inspection fees--nurseries and nursery dealers registration inspection certificates, requirements, expire when--disposition of fees.

Inspection fees--nurseries and nursery dealers registration inspection certificates, requirements, expire when--disposition of fees.

263.070. 1. A schedule of fees to defray the cost of inspecting greenhouses, nurseries, nursery dealers, nursery stock, plants, plant products and other materials is hereby established and shall be listed in the rules made pursuant to sections 263.010 to 263.180. This fee schedule may be revised from time to time to more accurately reflect the actual cost of these inspections.

2. Greenhouse inspection shall be optional and any grower of greenhouse plants who may desire or find need for a certificate of greenhouse inspection may obtain semiannual inspection of his greenhouse, premises and plants, by making application to the state entomologist. This semiannual inspection and certification of greenhouses shall be performed under the same general provisions as apply to the annual inspection of nurseries. Greenhouse inspection certificates shall expire on November thirtieth of each year.

3. All nurseries in this state shall be inspected at least once each year to ascertain whether they are infested or infected with plant pests. Upon full payment of the fee each nurseryman shall receive a written notice of the findings of such inspection along with a nursery inspection certificate; except that, the state entomologist may withhold certification of a nursery pending eradication of extremely serious or abundant plant pests or weeds of such nature which would prevent the adequate inspection of such nursery. This certificate shall be used in connection with the shipment or movement of any nursery stock shown to be apparently free of harmful and destructive plant pests or other nursery stock from which harmful and destructive plant pests have been eliminated. All nursery inspection certificates shall expire on September thirtieth of each year. Each nursery shall be allowed one retail sales outlet per certificate. Additional outlets shall require separate nursery dealer registration-inspection certificates. When the findings of the annual inspection of a nursery shall in the opinion of the state entomologist warrant such action, additional inspections of the nursery may be made and the nursery may be charged a fee sufficient to cover the cost of such reinspection.

4. By notice in writing the state entomologist may require a nurseryman to hold any variety or any amount of nursery stock for inspection or reinspection by quarantining such nursery stock whenever such action is necessary to determine that it is free from pests or to allow time to eradicate any such pests. The state entomologist may further order the removal from sale and the treatment or destruction of any nursery stock infested or infected with especially injurious pests or nursery stock which is not viable or is in such damaged or desiccated condition as to be incapable of reasonable growth. No compensation shall be paid for any stock ordered destroyed.

5. (1) Each nursery dealer, before selling or offering for sale or otherwise distributing nursery stock within this state, shall annually obtain a nursery dealers' registration-inspection certificate for each individual location from which the dealer sells or offers for sale nursery stock. Each nursery dealer shall make application on forms to be provided by the state entomologist for each individual location, which shall include:

(a) The name and complete address of the nursery dealer's place of business for which such certificate is requested;

(b) A declaration that applicant will obtain and distribute only inspected and certified nursery stock; and

(c) An up-to-date listing of all sources from which he secures nursery stock.

(2) Each nursery dealer shall pay, at the time of making application, the annual registration-inspection fee as set forth in the rules made pursuant to sections 263.010 to 263.180.

(3) All nursery dealer registration-inspection certificates shall expire on September thirtieth of each year.

(4) The state entomologist may inspect or cause to be inspected the premises of any nursery dealer including any sales yard, packing shed, nursery stock on hand or equipment, for the presence of dangerous and destructive plant pests which may be disseminated on nursery stock.

6. By notice in writing the state entomologist may require a nursery dealer to hold any variety or any amount of nursery stock by quarantining such nursery stock whenever such action is necessary to determine that it is free from pests or to allow time to eradicate any such pests. The state entomologist may further order the removal from sale and the treatment or destruction of any nursery stock infested or infected with especially injurious pests, or nursery stock which is not viable or is in such damaged or desiccated condition as to be incapable of reasonable growth. No compensation shall be paid for any stock ordered destroyed.

7. Any person in need of a special inspection and certification of nursery stock, other plants or plant products may upon request to the state entomologist have same inspected for plant pests. A fee sufficient to cover the cost of such inspection or certificate, or both, may be charged. Upon completion of the inspection and payment of the fee, a certificate of inspection shall be issued provided the plants or plant products are free of harmful plant pests. The state entomologist may enter into agreements with various persons or companies, to carry out the requirements of this state and importing states or countries.

8. All moneys received for any inspection fee or other receipts under this law shall be deposited in the state treasury and shall be subject to appropriation by the general assembly.

(RSMo 1939 § 14038, A.L. 1959 H.B. 462, A.L. 1961 p. 17, A.L. 1984 S.B. 516)

Effective 1-1-85



Section 263.080 Plant pests, control, noncomplying owner, action by inspectors--lien for expenses.

Plant pests, control, noncomplying owner, action by inspectors--lien for expenses.

263.080. 1. The state entomologist shall keep himself informed as to the occurrence of plant pests, their origin, locality, nature and appearance, the manner in which they are disseminated, and approved methods of treatment and control. The state entomologist shall determine which plant pests are of such a harmful nature that their introduction into or dissemination within the state should be prevented. Whenever an inspection discloses that the premises, plants, plant parts or pest-harboring materials are infested or infected with such harmful plant pests as to constitute a hazard to plant or animal life in the state, or any part thereof, he may notify the owner or person having charge of such premises to that effect and the owner or person in charge shall cause the treatment, removal or destruction of the infested or infected plants, or other pest-harboring material as directed and within the time specified by the notice. Whenever such owner or other person cannot be found or shall fail, neglect or refuse to comply with the terms of the notice, such requirements shall be carried out by the inspectors or other employees of the state entomologist and the state entomologist shall obtain and enforce a lien for the expense thereof against the place in or upon which such expense was incurred in the same manner as liens are obtained and enforced upon buildings for labor and materials furnished by virtue of contract with the owner.

2. Every person who deals in or engages in the sale of plants or plant products shall furnish to the state entomologist or his inspectors, when requested, a statement of the names and addresses of the persons from whom and the localities where he purchased or obtained such plants or plant products.

(RSMo 1939 § 14039, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12372

Effective 1-1-85



Section 263.100 Shipping tag to show what.

Shipping tag to show what.

263.100. 1. Any person bringing nursery stock into this state, or shipping it within this state, shall attach to the outside of each package, box, bale or lot of nursery stock shipped or otherwise delivered, a tag or label bearing the name and address of the shipper, a statement as to the general nature and quantity of the contents and a certificate of inspection from the state of origin. The requirements of this subsection shall not apply to nursery stock sold to the final purchaser at the place of business of a nurseryman or nursery dealer who has there conspicuously posted the certificate required.

2. Any person in this state who receives nursery stock for which the requirements of subsection 1 of this section have not been met shall immediately inform the state entomologist or an inspector, and isolate and hold the nursery stock unopened subject to such inspection and other disposition as may be provided for by the state entomologist.

(RSMo 1939 § 14042, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12375

Effective 1-1-85



Section 263.110 Inspection of plants before sale or shipment--fees--exceptions.

Inspection of plants before sale or shipment--fees--exceptions.

263.110. It shall be unlawful for any person to sell, give away, carry, ship or deliver for carriage or shipment within this state any nursery stock unless such nursery stock has been officially inspected, at least annually, and a certificate issued by the state entomologist stating that the nursery stock has been inspected and found apparently free from harmful plant pests, and stating any other facts provided for in the rules made pursuant to sections 263.010 to 263.180. For such inspection and certification, the state entomologist may require the payment of a reasonable fee to cover the expenses of such inspection or certificate, or both, which cost in any event shall not exceed the actual cost of the inspection. If it shall be found at any time that a certificate of inspection, issued or accepted pursuant to the provisions of this section, is being used in connection with plants and plant products which are infested or infected with harmful plant pests, the certificate may be revoked and its further use may be prohibited, subject to such inspection and other disposition of the plants and plant products involved as may be provided for by the state entomologist. The provisions of this section shall not apply to farmers or other persons who may give away nursery stock from their own premises which was not grown specifically for commercial purposes.

(RSMo 1939 § 14043, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12376

Effective 1-1-85



Section 263.130 Establishment of quarantine--rules and regulations.

Establishment of quarantine--rules and regulations.

263.130. The state entomologist, whenever he shall find that there exists in any other state, territory, or district, or part thereof, any harmful plant pests with reference to which the Secretary of Agriculture of the United States has not determined that a quarantine is necessary and has not duly established such quarantine, may promulgate, and may enforce by appropriate rules, a quarantine prohibiting or restricting the transportation into or through this state, or any portion thereof, from such other state, territory, or district of any class of nursery stock, plants or plant products or other article of any character whatsoever, capable of carrying such plant pests. The state entomologist may make rules for the seizure, inspection, disinfection, destruction, or other disposition of any nursery stock, plants or plant products or other article of any character whatsoever, capable of carrying any harmful plant pests, a quarantine with respect to which shall have been established by the Secretary of Agriculture of the United States, and which have been transported to, into, or through this state in violation of such quarantine.

(RSMo 1939 § 14045, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12378

Effective 1-1-85



Section 263.140 Restrictive and control measures--adoption and enforcement.

Restrictive and control measures--adoption and enforcement.

263.140. 1. Whenever the state entomologist shall find that there exists in this state or any part thereof a dangerous plant pest new to the state, which, for the protection of plants and plant products within the state, should be prevented from spreading and be controlled or eradicated, the state entomologist shall adopt and carry out such restrictive and control measures as may be deemed necessary and advisable and may cooperate with other state agencies and with the United States Department of Agriculture.

2. The state entomologist may promulgate rules establishing quarantines and quarantine restrictions covering areas in the state affected by plant pests, and other areas within the state adjacent thereto which are likely to be affected with such pests.

3. Under such quarantines the state entomologist or authorized personnel may prohibit and prevent the movement, shipment or transportation without inspection of any plants or plant products or any other material or article of any character capable of carrying such pests in any living state of its development, originating in or which have been stored in such quarantined areas or in any area outside of the state infested with such pest, except under such conditions as the state entomologist may prescribe as to inspection, treatment and certification. In carrying out the provisions of this section the state entomologist or authorized personnel may intercept, stop and detain for official inspection any person, car, vessel, boat, truck, automobile, aircraft, wagon, or other vehicles or carriers whether air, land or water, and may open and inspect any container believed or known to be carrying such pest in any living stage of its development. Any plants or plant products or other materials or articles moved, shipped, or transported in violation of such quarantine may be seized and treated, destroyed or otherwise disposed of in accordance with the instructions of the state entomologist.

4. Under such quarantines the state entomologist may prohibit the use of any farm practice or operation within the quarantined area which favors the development of such pest and may specify and require in such area the use of specific operations and procedures in disposing of weeds and crop residues, in the treating and handling of seeds, growing crops, or harvested products, machinery and any other property, or in planting and harvesting crops, as may be necessary to effectively destroy or prevent the development of such pest, and it shall be the duty of the owner or person in charge of lands and crops and other things connected therewith within such quarantined area, upon due notice, to refrain from such prohibited practices and operations and to take such action as is required within the time limit specified and in the manner designated by the state entomologist.

5. In case the owner or the person in charge of such lands, crops or other materials within the quarantined area shall neglect or refuse to carry out the instructions of the state entomologist contained in such notice within the time limit specified, the state entomologist or authorized personnel may take the action so required, and the state entomologist shall have and enforce a lien for the expense thereof against the place in or upon which such expense was incurred in the same manner as liens are had and enforced upon buildings and lots, wharves and piers for labor and materials furnished by virtue of contract with the owner.

(RSMo 1939 § 14046, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12379

Effective 1-1-85



Section 263.145 Plant disease and insect inspection--confiscation and destruction--highway patrol or other law enforcement officers to assist in enforcement.

Plant disease and insect inspection--confiscation and destruction--highway patrol or other law enforcement officers to assist in enforcement.

263.145. 1. In carrying out the provisions of sections 263.010 to 263.180, the state entomologist or authorized personnel may intercept, stop and detain for official inspection any person, car, vessel, boat, truck, automobile, aircraft, wagon, or other vehicles or carriers whether air, land or water, believed or known to be carrying any class of nursery stock, plants or plant products or other article of any character capable of carrying in a living state such harmful plant pests which should be controlled or eradicated in order to protect the plants and plant products of this state. The state entomologist or authorized personnel may seize, possess and hold for inspection or treatment, or destroy or otherwise dispose of any plants or plant products or other materials or articles of any character moved, shipped, or transported, if found infested in a living state with any harmful plant pests.

2. The state entomologist or authorized personnel may enlist the aid of any member of the Missouri state highway patrol or other law enforcement officer in carrying out the duties of this section, and such aid shall be supplied by such officers. The state entomologist or authorized personnel may use a red flashing light to aid them in stopping vehicles.

(L. 1961 p. 17, A.L. 1967 p. 371, A.L. 1984 S.B. 516)

Effective 1-1-85



Section 263.150 Review of order granted, when--rules, procedure.

Review of order granted, when--rules, procedure.

263.150. The department may promulgate rules pursuant to this section and chapter 536. Any person affected by any rule made, or notice given, pursuant to sections 263.010 to 263.180 may have a review thereof by the director for the purpose of having such rule or notice modified, suspended or withdrawn. Such review shall be allowed and considered in accordance with the guidelines of the department.

(RSMo 1939 § 14048, A.L. 1984 S.B. 516, A.L. 1993 S.B. 52, A.L. 1995 S.B. 3)

Prior revision: 1929 § 12381



Section 263.180 Penalty.

Penalty.

263.180. Any person who shall violate any provision or requirement of sections 263.010 to 263.180, or who shall forge, counterfeit, deface, destroy, or wrongfully use any certificate provided for in sections 263.010 to 263.180, shall be deemed guilty of a class A misdemeanor.

(RSMo 1939 § 14049, A.L. 1984 S.B. 516)

Prior revision: 1929 § 12382

Effective 1-1-85



Section 263.190 Owners to control noxious weeds--notice procedure--penalty--sale of noxious weeds prohibited.

Owners to control noxious weeds--notice procedure--penalty--sale of noxious weeds prohibited.

263.190. 1. As used in sections 263.190 to 263.474, "noxious weed" means any weed designated as noxious by rules promulgated by the director of the department of agriculture. The department shall maintain a list of such noxious weeds and shall make such list available to the public. The department of agriculture shall promulgate rules necessary to implement the provisions of this subsection. Any rule or portion of a rule, as that term is defined in section 536.010, that is created under the authority delegated in this subsection shall become effective only if it complies with and is subject to all of the provisions of chapter 536 and, if applicable, section 536.028. This subsection and chapter 536 are nonseverable and if any of the powers vested with the general assembly pursuant to chapter 536 to review, to delay the effective date, or to disapprove and annul a rule are subsequently held unconstitutional, then the grant of rulemaking authority and any rule proposed or adopted after August 28, 2011, shall be invalid and void.

2. It shall be the duty of every owner of lands in this state, including but not limited to any person, association of persons, corporation, partnership, state highways and transportation commission, state department, state agency, county commission, township board, school board, drainage board, governing body of an incorporated city, railroad company or other transportation company and such company's authorized agent, and any person supervising state-owned lands to control all noxious weeds growing thereon so often in each and every year as shall be sufficient to prevent such noxious weeds from going to seed. If any owner of such land shall knowingly allow any noxious weeds to grow thereon, such owner shall forfeit and pay the sum of one hundred dollars to the county commission for every such offense, and such sum forfeited plus court costs may be recovered by civil action instituted by the prosecuting attorney in the name of the county commission before any associate circuit judge of the county in which the offense is committed. All sums recovered by virtue of this section shall be paid to the use of the county control fund.

3. Before initiating any civil action under this section, the prosecuting attorney of the county in which the land, or the greater part thereof, is located shall notify the owner of the land of the requirements of this law, by certified mail, return receipt requested, from a list supplied by the officer who prepares the tax list, and shall allow the owner of the land fifteen days from acknowledgment date of return receipt, or date of refusal of acceptance, as the case may be, to initiate control of all such plants growing upon the owner's land. Failure of the owner to initiate control of such plants within the fifteen-day period shall be prima facie evidence of the owner's knowledge that the owner is in violation of this law, and each fifteen days the violation continues after the initial fifteen-day period shall, for the purpose of forfeiture and penalty herein, be considered a separate offense.

4. All sales of noxious weed species are prohibited.

(RSMo 1939 § 14260, A.L. 1979 H.B. 259, A.L. 1992 H.B. 1199, A.L. 2011 H.B. 458 merged with S.B. 356)

Prior revisions: 1929 § 12597; 1919 § 12118; 1909 § 742



Section 263.200 County commission duties to control noxious weeds, official immunity, landowner duty of care--special tax for cost, collection--provisions applicable to certain political subdivisions.

County commission duties to control noxious weeds, official immunity, landowner duty of care--special tax for cost, collection--provisions applicable to certain political subdivisions.

263.200. 1. In addition to the remedies provided in section 263.190, when noxious weeds are discovered growing on any lands in the county, it shall be the duty of the county commission to control such noxious weeds so as to prevent the seed from ripening, and for that purpose the county commission, or its agents, servants, or employees shall have authority to enter on such lands without being liable to an action of trespass therefor, and shall have such official immunity as exists at common law for any misfeasance or damages occurring in connection with the attempt to control noxious weeds. Notwithstanding any provision of law to the contrary, the county shall be liable for any misfeasance or actual damages caused by its agents, servants, or employees in connection with the attempt to control noxious weeds. The landowner shall owe no duty of care to such persons, except that which the landowner owes to trespassers. The county commission shall keep an accurate account of the expenses incurred in controlling the noxious weeds, and shall verify such statement under seal of the county commission, and transmit the same to the officer whose duty it is or may be to extend state and county taxes on tax books or bills against real estate; and such officer shall extend the aggregate expenses so charged against each tract of land as a special tax, which shall then become a lien on the lands, and be collected as state and county taxes are collected by law and paid to the county commission and credited to the county control fund.

2. Before proceeding to control noxious weeds as provided in this section, the county commission of the county in which the land, or the greater part thereof, is located shall notify the owner of the land of the requirements of this law, by certified mail, return receipt requested, from a list supplied by the officer who prepares the tax list, and shall allow the owner of the land fifteen days from acknowledgment date of return receipt, or date of refusal of acceptance of delivery, as the case may be, to control all such noxious weeds growing upon the owner's land.

3. Any land or properties that are owned solely by a political subdivision in a city not within a county shall be subject to all provisions of sections 263.190, 263.200, and 263.240.

(RSMo 1939 § 14261, A.L. 1979 H.B. 259, A.L. 1992 H.B. 1199, A.L. 2011 H.B. 458 merged with S.B. 356)

Prior revisions: 1929 § 12598; 1919 § 12119; 1909 § 743



Section 263.220 Duty of prosecuting attorney.

Duty of prosecuting attorney.

263.220. It shall be the duty of the prosecuting attorney of the county to prosecute all actions brought under section 263.190.

(RSMo 1939 § 14263, A.L. 2011 H.B. 458 merged with S.B. 356)

Prior revisions: 1929 § 12600; 1919 § 12121; 1909 § 746



Section 263.240 Penalty for violation.

Penalty for violation.

263.240. Any person who shall violate any of the provisions of section 263.190 is, upon conviction, guilty of a misdemeanor and a violation of section 263.190 is a misdemeanor.

(RSMo 1939 § 14264, A.L. 1941 p. 302 § 14264a, A.L. 1979 H.B. 259, A.L. 2011 H.B. 458 merged with S.B. 356)

Prior revisions: 1929 § 12601; 1919 § 12122; 1909 § 747



Section 263.243 State agency purchasing seed from nondomestic source containing noxious weeds, liability.

State agency purchasing seed from nondomestic source containing noxious weeds, liability.

263.243. Any state agency purchasing seed from a nondomestic source, which seed contains any weed not native to this state which has been declared a noxious weed by this or any other state, shall be liable for eradication of the noxious weed or shall be liable to a landowner for costs of eradication.

(L. 1989 H.B. 869 § 2)



Section 263.245 Brush adjacent to county roads, to be removed, certain counties--county commission may remove brush, when, procedures, certain counties.

Brush adjacent to county roads, to be removed, certain counties--county commission may remove brush, when, procedures, certain counties.

263.245. 1. All owners of land in any county with a township form of government, located north of the Missouri River and having no portion of the county located east of U.S. Highway 63 and located in any county of the third classification without a township form of government and with more than four thousand one hundred but fewer than four thousand two hundred inhabitants, or in any county of the third classification without a township form of government and with more than two thousand three hundred but fewer than two thousand four hundred inhabitants shall control all brush growing on such owner's property that is designated as the county right-of-way or county maintenance easement part of such owner's property and which is adjacent to any county road. Such brush shall be cut, burned or otherwise destroyed as often as necessary in order to keep such lands accessible for purposes of maintenance and safety of the county road.

2. The county commission, either upon its own motion or upon receipt of a written notice requesting the action from any residents of the county in which the county road bordering the lands in question is located or upon written request of any person regularly using the county road, may control such brush so as to allow easy access to the land described in subsection 1 of this section, and for that purpose the county commission, or its agents, servants, or employees shall have authority to enter on such lands without being liable to an action of trespass therefor, and shall keep an accurate account of the expenses incurred in eradicating the brush, and shall verify such statement under seal of the county commission, and transmit the same to the officer whose duty it is or may be to extend state and county taxes on tax books or bills against real estate. Such officer shall extend the aggregate expenses so charged against each tract of land as a special tax, which shall then become a lien on such lands, and be collected as state and county taxes are collected by law and paid to the county commission and credited to the county control fund.

3. Before proceeding to control brush as provided in this section, the county commission of the county in which the land is located shall notify the owner of the land of the requirements of this law by certified mail, return receipt requested, from a list supplied by the officer who prepares the tax list, and shall allow the owner of the land thirty days from acknowledgment date of return receipt, or date of refusal of acceptance of delivery as the case may be, to eradicate all such brush growing on land designated as the county right-of-way or county maintenance easement part of such owner's land and which is adjacent to the county road. In the event that the property owner cannot be located by certified mail, notice shall be placed in a newspaper of general circulation in the county in which the land is located at least thirty days before the county commission removes the brush pursuant to subsection 2 of this section. Such property owner shall be granted an automatic thirty-day extension due to hardship by notifying the county commission that such owner cannot comply with the requirements of this section, due to hardship, within the first thirty-day period. The property owner may be granted a second extension by a majority vote of the county commission. There shall be no further extensions. For the purposes of this subsection, "hardship" may be financial, physical or any other condition that the county commission deems to be a valid reason to allow an extension of time to comply with the requirements of this section.

4. County commissions shall not withhold rock, which is provided from funds from the county aid road trust fund, for maintaining county roads due to the abutting property owner's refusal to remove brush located on land designated as the county right-of-way or county maintenance easement part of such owner's land. County commissions shall use such rock on the county roads, even though the brush is not removed, or county commissions may resort to the procedures in this section to remove the brush.

(L. 1987 H.B. 734 § 1, A.L. 1992 H.B. 1199, A.L. 1993 H.B. 536 merged with S.B. 84, A.L. 2005 H.B. 58 merged with S.B. 210)



Section 263.247 Brush control, county option, certain counties--election to discontinue enforcement of weed control program.

Brush control, county option, certain counties--election to discontinue enforcement of weed control program.

263.247. 1. Section 263.245 shall become effective only in those counties described in subsection 1 of section 263.245 in which the governing body of the county submits to the voters of the county, at a regularly scheduled countywide election, a proposal to implement the provisions of section 263.245. The governing body of the county shall give notice of the election by publication in a newspaper of general circulation in the county for two consecutive weeks, the last insert of which shall be within ten days of the election.

2. The ballot of submission shall include, but not be limited to, the following language: Shall the county of........................ (county's name) enforce brush control adjacent to county roads?

â ã YES â ã NO If you are in favor of the question, place an "X" in the box opposite "Yes". If you are opposed to the question, place an "X" in the box opposite "No".

3. If a majority of the votes cast at the election are in favor of such proposal, section 263.245 shall become effective in that county. If a majority of the votes cast at the election are opposed to such proposal, section 263.245 shall not become effective in that county.

4. The governing body of any county in which the provisions of section 263.245 are in effect may, on its own motion, call for an election to repeal the implementation of section 263.245 in that county. The election shall be held at the same time and in the same manner as an election to implement section 263.245 in the county as prescribed in subsections 1 to 3 of this section, except that the ballot of submission shall include, but not be limited to, the following language: Shall the county of.................... (county's name) discontinue enforcement of brush control adjacent to county roads?

â ã YES â ã NO

(L. 1987 H.B. 734 § 2, A.L. 1992 H.B. 1199)



Section 263.250 Marijuana plant to be destroyed--county commission to destroy, when.

Marijuana plant to be destroyed--county commission to destroy, when.

263.250. 1. The plant "marijuana", botanically known as cannabis sativa, is hereby declared to be a noxious weed and all owners and occupiers of land shall destroy all such plants growing upon their land. Any person who knowingly allows such plants to grow on his land or refuses to destroy such plants after being notified to do so shall allow any sheriff or such other persons as designated by the county commission to enter upon any land in this state and destroy such plants.

2. Entry to such lands shall not be made, by any sheriff or other designated person to destroy such plants, until fifteen days' notice by certified mail shall be given the owner or occupant to destroy such plants or a search warrant shall be issued on probable cause shown. In all such instances, the county commission shall bear the cost of destruction and notification.

(L. 1951 p. 3 § 1, A.L. 1971 H.B. 199, A.L. 1992 H.B. 1199)



Section 263.255 County election on enforcement of Johnson grass control law, notice, ballot, effect.

County election on enforcement of Johnson grass control law, notice, ballot, effect.

263.255. 1. Upon the petition of one hundred landowners in any county the county commission shall declare that a threat exists to the agricultural economy of the county by reason of the growth and infestation of a species of grass, Sorghum halepense, commonly known as "Johnson grass". After such declaration there shall be submitted to the qualified voters of the county at the next general election or a special election called for that purpose, the question of enforcing the provisions of sections 263.255 to 263.267. The commission shall give notice of the election by publication in a newspaper published in the county for three weeks consecutively, the last insert of which shall be at least ten days before the day of the election. There shall be written or printed on each ballot voted at said election the following: "For Enforcing the Law Controlling and Eradicating Johnson Grass" "Against Enforcing the Law Controlling and Eradicating Johnson Grass". At any such election, the voting, making returns thereof, and casting up the result shall be governed in all respects by the laws applicable to general elections for state and county purposes.

2. If a majority of the votes cast at the election are in favor of enforcing the law controlling and eradicating Johnson grass, the clerk of the county commission shall enter upon the county commission's records the result of the election and within ten days after the election, shall notify the state director of agriculture of the result of the election. If a majority of the votes cast at the election are not in favor of enforcing such law, the question shall not be resubmitted for at least two years after the election.

(L. 1957 p. 9 §§ 1, 2)



Section 263.257 Director of agriculture to exterminate Johnson grass, when--county weed control board, appointment, expenses.

Director of agriculture to exterminate Johnson grass, when--county weed control board, appointment, expenses.

263.257. 1. The state director of agriculture shall within thirty days after receipt of the notice from the clerk of the county commission as provided in subsection 2 of section 263.255 declare such county a "Johnson Grass Extermination Area" and the director of agriculture shall cause suitable notice to be published in a newspaper in the county for three consecutive weeks. The notice shall contain, among other things, that the county has been declared a Johnson grass extermination area and that all property owners in the county shall, not later than April thirtieth of the subsequent year, take steps toward controlling and eradicating Johnson grass on all lands owned by them or under their control.

2. The state director of agriculture shall within ten days after receipt of the notice provided in subsection 1 appoint a three-man county weed control board, composed of citizens of the county, to serve as advisers and to assist in the administration of sections 263.255 to 263.267, and to perform such other duties as prescribed by the director of agriculture. Members of the board shall receive no salary but shall be fairly reimbursed by the county commission for necessary expenses incurred in performance of their duties.

(L. 1957 p. 9 §§ 3, 4)



Section 263.259 Duties of state director of agriculture--inspection by county weed control board.

Duties of state director of agriculture--inspection by county weed control board.

263.259. 1. The state director of agriculture shall have the following duties:

(1) He shall supervise the control and eradication of Johnson grass;

(2) He shall inspect lands and places for compliance with the provisions of sections 263.255 to 263.267;

(3) He shall inform himself of the origin, nature and appearance of Johnson grass and the manner in which it is disseminated and shall follow recommendations of the Missouri college of agriculture as to the best and approved method to control, eradicate and prevent the dissemination of Johnson grass;

(4) He shall cooperate with and have authority to enter into cooperative agreements with state and federal agencies and departments for the furtherance of the control and eradication of Johnson grass. The state director shall make all rules and regulations for carrying out the provisions and requirements of sections 263.255 to 263.267.

2. The county weed control board under the supervision of the director of agriculture shall inspect or cause to be inspected all lands of the county between the dates of August fifteenth and October thirty-first of each year during which the county is classed as a Johnson grass extermination area. The director or his designated representative, as well as the county weed control board or the designated representative of the board shall have the right of ingress or egress upon all lands in the county in making an inspection or performing any other duties imposed by sections 263.255 to 263.267. All failures to comply with the provisions of sections 263.255 to 263.267 shall be reported to the prosecuting attorney of the county and it shall be his duty to prosecute all violations of sections 263.255 to 263.267 in the manner provided in section 263.262.

(L. 1957 p. 9 §§ 6, 8, A.L. 1959 H.B. 486)



Section 263.261 Duties of public utilities and government agencies as to Johnson grass.

Duties of public utilities and government agencies as to Johnson grass.

263.261. It shall be the duty of public utilities, the state transportation department, the county commission, railroads, drainage districts, township boards, special road districts and other public and quasi-public corporations and every land owner in Johnson grass extermination areas:

(1) To control and eradicate Johnson grass and to prevent its regrowth and reinfestation on all lands, rights-of-way and easements owned, occupied or controlled by them;

(2) To employ methods of control and eradication and for the prevention of the regrowth and reinfestation of Johnson grass as directed by the director of agriculture of the county weed control board;

(3) To comply with all orders, rules and regulations promulgated by the director of agriculture pursuant to the provisions of sections 263.255 to 263.267.

(L. 1957 p. 9 § 11)



Section 263.262 Johnson grass declared nuisance, where--abatement.

Johnson grass declared nuisance, where--abatement.

263.262. The existence or growth of Johnson grass in an electing county is hereby declared to be a public and common nuisance and the prosecuting attorney for each county shall have the duty to bring an action in the circuit court of the county to enjoin such nuisance. The action shall be in the name of the state of Missouri and shall be tried as a suit in equity before the court, and shall be against all persons permitting or maintaining such nuisance. The complaint in said action shall recite that thirty days' advance notice of the action has been served upon the defendants thereto, and that said defendants have taken no suitable action to comply with the provisions of the law prior to the filing of the complaint. Any landowner whose land is adjacent to or within one hundred feet of land on which such nuisance is permitted or maintained and who is undertaking a Johnson grass control program may bring a civil action for injunction against any person permitting or maintaining such nuisance and shall, in addition to injunctive relief, be entitled to recover as a penalty the sum of five hundred dollars as well as a reasonable attorney fee and any actual damages sustained as a result of such nuisance.

(L. 1957 p. 9 § 12, A.L. 1977 H.B. 297)

CROSS REFERENCE:

Nuisance abatement ordinances authorized for debris or noxious weeds on property, effect of failure to remove nuisance, penalty, 67.398



Section 263.265 Tax for control of Johnson grass--state transportation department to pay costs.

Tax for control of Johnson grass--state transportation department to pay costs.

263.265. The county commission, township board and special road district of any county declared a Johnson grass extermination area, in addition to any and all taxing powers which it may possess shall be authorized to levy upon all property subject to its authority a tax in an amount not to exceed five cents on each one hundred dollars assessed valuation, for the purpose of paying the expenses of the county weed control board or the agent of the board in making the inspection required under the provisions of section 263.259, and for the expense of controlling and eradicating Johnson grass on county roads and rights-of-way, provided that not more than twenty-five percent of the taxes so levied and collected shall be used for administrative purposes. The cost of control and eradication of Johnson grass on all lands and highways owned or supervised by the state transportation department shall be paid by the transportation department out of funds appropriated for its use.

(L. 1957 p. 9 § 7, A.L. 1959 H.B. 486)



Section 263.266 Approved eradication methods to be followed.

Approved eradication methods to be followed.

263.266. It shall be the duty of public utilities, the state transportation department, the county commission, railroads, drainage districts, township boards, special road districts and other public and quasi-public corporations to follow recommendations of the Missouri college of agriculture as to the best and approved method to control, eradicate and prevent the dissemination of Johnson grass.

(L. 1957 p. 9 § 5)



Section 263.267 County's classification as Johnson grass extermination area terminated, how.

County's classification as Johnson grass extermination area terminated, how.

263.267. Classification of a county as a Johnson grass extermination area shall be terminated by an order of the county commission of such county and an election conducted in the manner and form prescribed for classifying such county as a Johnson grass extermination area. Elections covered under this section may not be presented to the qualified voters more often than once every two years.

(L. 1957 p. 9 § 9, A.L. 1977 H.B. 297)



Section 263.452 Declaration of commission, when--election, procedure.

Declaration of commission, when--election, procedure.

263.452. 1. Upon motion of the county commission, or upon the petition of one hundred landowners in any county, the county commission shall declare that a threat exists to the agricultural economy of the county by reason of the growth and infestation of noxious weeds. After such declaration there shall be submitted to the qualified voters of the county at the next general election, the question of enforcing the provisions of sections 263.450 to 263.474. The question shall be submitted substantially as follows: Shall the county of ................... become a "Noxious Weed Control Area" by adopting the provisions of sections 263.450 to 263.474, RSMo, providing for the control of noxious weeds, and authorizing the county commission to levy a tax of up to fifteen cents on each one hundred dollars of assessed valuation to provide funds for the control of noxious weeds?

â ã YES â ã NO (Place an X in the square opposite the one for which you wish to vote.)

2. The election thereon shall be conducted, votes canvassed, and the results declared in the manner provided in chapter 115 for county general elections. If a majority of the votes cast at the election are in favor of enforcing the law controlling noxious weeds, the clerk of the county commission shall enter upon the commission records the result of the election and, within ten days after the election, shall notify the state director of agriculture of the result of the election. If a majority of the votes cast at the election are not in favor of enforcing such law, the question shall not be resubmitted for at least two years after the election.

(L. 1992 H.B. 1199 § 2)







